Title 01 - GENERAL PROVISIONS

Chapter 01.05. - ALASKA STATUTES

Sec. 01.05.006. - Adoption of Alaska Statutes.

The bulk formal revision of the laws of Alaska which was authorized by AS 24.20.070 and prepared under the direction of the Alaska Legislative Council and published by The Michie Company, legal publishers, of Charlottesville, Virginia, and titled "Alaska Statutes," as set out in the 47 titles of the Alaska Statutes, but not including the table of contents, indexes, citations to Alaska Compiled Laws Annotated, 1949, and session laws, chapter, article, section, subsection, and paragraph headings, annotations, collateral references, notes, and decisions, is adopted and enacted as the general and permanent law of Alaska.



Sec. 01.05.010. - Adoption of revision. [Repealed, Sec. 2 ch 1 SLA 1963].

Repealed or Renumbered



Sec. 01.05.011. - Designation and citation.

The bulk formal revision of Alaska law adopted and enacted into law by AS 01.05.006 and as amended and supplemented is known as the "Alaska Statutes" and may be cited "AS" followed by the number of the title, chapter, and section, separated by periods. For example, this title may be cited "AS 01"; this chapter may be cited "AS 01.05"; this section may be cited "AS 01.05.011 ." Except as otherwise indicated by the context, citations in accordance with this section include amendments and reenactments of the provision cited.



Sec. 01.05.016. - Effect of adoption.

(a) The adoption and enactment of the Alaska Statutes do not repeal, affect, or modify

(1) a special, local, or temporary law;

(2) a law making an appropriation;

(3) a law affecting a bond issue or by which a bond issue may have been authorized;

(4) the running of the statutes of limitations in force at the time the Alaska Statutes become effective;

(5) the continued existence and operation of a department, agency, or office legally established or held;

(6) a bond of a public officer;

(7) a tax, fee, assessment, or other charge incurred or imposed;

(8) a statute authorizing, ratifying, confirming, approving, or accepting a compact or contract with another state or with the United States or an agency or instrumentality of them.

(b) All laws, rights, and obligations set out in (a) of this section continue to exist in all respects as if the Alaska Statutes had not been adopted and enacted.

(c) In addition to their general application, the provisions of AS 01.10, as far as applicable, apply to this chapter, which enacts the Alaska Statutes.



Sec. 01.05.020. - Prima facie evidence. [Repealed, Sec. 2 ch 1 SLA 1963].

Repealed or Renumbered



Sec. 01.05.021. - Effect of repeal on prior offenses and punishments.

(a) No fine, forfeiture, or penalty incurred under laws existing before the time the Alaska Statutes take effect is affected by repeal of the existing law, but the recovery of the fines and forfeitures and the enforcement of the penalties are effected as if the law repealed had still remained in effect.

(b) In the case of an offense committed before the time the Alaska Statutes take effect, the offender is punished under the law in effect when the offense was committed.



Sec. 01.05.026. - Supplements as part of Alaska Statutes.

The laws contained in the most recent cumulative supplement to and replacement pamphlets for the Alaska Statutes constitute prima facie a part of the Alaska Statutes, and the laws contained in the Temporary and Special Act pamphlets constitute prima facie the temporary and special law of Alaska, when prepared in accordance with this chapter and authenticated by the lieutenant governor.



Sec. 01.05.030. - Citing, amending, or repealing. [Repealed, Sec. 2 ch 1 SLA 1963].

Repealed or Renumbered



Sec. 01.05.031. - Revision of statutes.

(a) Subject to the general policies that may be adopted by the legislative council for the preparation and publication of the annual cumulative supplement to and replacement pamphlets for the Alaska Statutes and of the accompanying Temporary and Special Act pamphlets, the revisor of statutes shall revise for consolidation into the Alaska Statutes and the accompanying pamphlets all laws of a general and permanent nature and all laws of a temporary or special nature enacted by the legislature.

(b) The revisor shall edit and revise the laws for consolidation without changing the meaning of any law in the following manner:

(1) renumber sections, parts of sections, articles, chapters, and titles;

(2) change the wording of section or subsection titles, or delete subsection titles, and change or provide new titles for articles, chapters, and titles;

(3) change capitalization for the purpose of uniformity;

(4) substitute the proper designation for the terms "the preceding section," "this Act," and like terms;

(5) substitute the proper calendar date for "effective date of this Act," "date of passage of this Act," and other phrases of similar import;

(6) strike out figures if they are merely a repetition of written words or vice versa, or substitute figures for written words or vice versa for the purpose of uniformity;

(7) correct manifest errors that are clerical, typographical, or errors in spelling, or errors by way of additions or omissions;

(8) correct manifest errors in references to laws;

(9) rearrange sections, combine sections or parts of sections with other sections or parts of sections, divide long sections into two or more sections, and rearrange the order of sections to conform to a logical arrangement of subject matter as may most generally be followed in the Alaska Statutes;

(10) change all sections, when possible, to read in the present tense, indicative mood, active voice and if the use of personal pronouns cannot be avoided in a section change the section to read in the third person, and singular number, or any other necessary grammatical change in the manner generally followed in the Alaska Statutes;

(11) delete or change sections or parts of sections if a deletion or change is necessary because of other legislative amendments that did not specifically amend or repeal them;

(12) omit all temporary laws, all titles to acts, all enacting and repealing clauses, all declarations of emergency, and all purpose, validity, and construction clauses unless, from their nature, it may be necessary to retain some of them to preserve the full meaning and intent of the law.

(c) The revisor shall edit and revise the laws as they are enacted by the legislature, without changing the meaning of any law, so as to avoid the use of pronouns denoting masculine or feminine gender.



Sec. 01.05.036. - Improvement of statutes.

The Legislative Affairs Agency, working in cooperation with the revisor, shall make recommendations to the legislative council concerning deficiencies, conflicts, or obsolete provisions in and the need for reorganization or revision of the statutes, and, at the direction of the legislative council, shall prepare for submission to the legislature legislation for the correction or removal of the deficiencies, conflicts, or obsolete provisions, or to otherwise improve the form or substance of any portion of the statute law of this state. Each title of the Alaska Statutes shall be systematically reviewed at least once each two years for deficiencies, conflicts, or obsolete provisions.






Chapter 01.10. - LAWS AND STATUTES

Article 01 - COMMON LAW

Sec. 01.10.010. - Applicability of common law.

So much of the common law not inconsistent with the Constitution of the State of Alaska or the Constitution of the United States or with any law passed by the legislature of the State of Alaska is the rule of decision in this state.






Article 02 - GENERAL DEFINITIONS AND RULES OF STATUTORY CONSTRUCTION

Sec. 01.10.020. - Applicability of AS 01.10.040 - 01.10.090.

The provisions of AS 01.10.040 - 01.10.090 shall be observed in the construction of the laws of the state unless the construction would be inconsistent with the manifest intent of the legislature.



Sec. 01.10.030. - Severability.

Any law heretofore or hereafter enacted by the Alaska legislature which lacks a severability clause shall be construed as though it contained the clause in the following language: "If any provision of this Act, or the application thereof to any person or circumstance is held invalid, the remainder of this Act and the application to other persons or circumstances shall not be affected thereby."



Sec. 01.10.040. - Words and phrases; meaning of "including".

(a) Words and phrases shall be construed according to the rules of grammar and according to their common and approved usage. Technical words and phrases and those which have acquired a peculiar and appropriate meaning, whether by legislative definition or otherwise, shall be construed according to the peculiar and appropriate meaning.

(b) When the words "includes" or "including" are used in a law, they shall be construed as though followed by the phrase "but not limited to."



Sec. 01.10.050. - Tense, number, and gender.

(a) Words in the present tense include the past and future tenses, and words in the future tense include the present tense.

(b) Words in the singular number include the plural, and words in the plural number include the singular.

(c) Words of any gender may, when the sense so indicates, refer to any other gender.



Sec. 01.10.055. - Residency.

(a) A person establishes residency in the state by being physically present in the state with the intent to remain in the state indefinitely and to make a home in the state.

(b) A person demonstrates the intent required under (a) of this section

(1) by maintaining a principal place of abode in the state for at least 30 days or for a longer period if a longer period is required by law or regulation; and

(2) by providing other proof of intent as may be required by law or regulation, which may include proof that the person is not claiming residency outside the state or obtaining benefits under a claim of residency outside the state.

(c) A person who establishes residency in the state remains a resident during an absence from the state unless during the absence the person establishes or claims residency in another state, territory, or country, or performs other acts or is absent under circumstances that are inconsistent with the intent required under (a) of this section to remain a resident of this state.



Sec. 01.10.060. - Definitions.

(a) In the laws of the state, unless the context otherwise requires,

(1) "action" includes any matter or proceeding in a court, civil or criminal;

(2) "daytime" means the period between sunrise and sunset;

(3) "month" means a calendar month unless otherwise expressed;

(4) "municipality" means a political subdivision incorporated under the laws of the state that is a home rule or general law city, a home rule or general law borough, or a unified municipality;

(5) "nighttime" means the period between sunset and sunrise;

(6) "oath" includes affirmation or declaration;

(7) "peace officer" means

(A) an officer of the state troopers;

(B) a member of the police force of a municipality;

(C) a village public safety officer;

(D) a regional public safety officer;

(E) a United States marshal or deputy marshal; and

(F) an officer whose duty it is to enforce and preserve the public peace;

(8) "person" includes a corporation, company, partnership, firm, association, organization, business trust, or society, as well as a natural person;

(9) "personal property" includes money, goods, chattels, things in action, and evidences of debt;

(10) "property" includes real and personal property;

(11) "real property" is coextensive with land, tenements, and hereditaments;

(12) "signature" or "subscription" includes the mark of a person who cannot write, with the name of that person written near the mark by a witness who writes the witness's own name near the name of the person who cannot write; but a signature or subscription by mark can be acknowledged or can serve as a signature or subscription to a sworn statement only when two witnesses so sign their own names to the sworn statement;

(13) "state" means the State of Alaska unless applied to the different parts of the United States and in the latter case it includes the District of Columbia and the territories;

(14) "writing" includes printing.

(b) In the laws of the state, "lewd conduct," "lewd touching," "immoral conduct," "indecent conduct," and similar terms do not include the act of a woman breast-feeding a child in a public or private location where the woman and child are otherwise authorized to be. Nothing in this subsection may be construed to authorize an act that is an offense under AS 11.61.123 .



Sec. 01.10.065. - Registered mail, certified mail.

When the use of registered mail is authorized or required by the laws of the state, certified mail, with return receipt requested, may be used.






Article 03 - EFFECT AND EFFECTIVE DATE OF STATUTES

Sec. 01.10.070. - Time statutes become law and take effect.

(a) All bills passed by the legislature become law upon the governor's signature or upon the governor's veto being overridden or, when the governor allows a bill to become law without signature, on the day after expiration of the period allowed for gubernatorial action by art. II, Sec. 17 of the Alaska Constitution. Acts become effective 90 days after becoming law, unless the legislature, by concurrence of two-thirds of the membership of each house, provides for another effective date.

(b) The actual effective date of an Act having no effective-date provision is determined by starting with the day after it is signed by the governor or the day after the governor's veto is overridden or the day after expiration of the period allowed for gubernatorial action by art. II, Sec. 17 of the Alaska Constitution, and counting 90 calendar days, the Act becoming effective at 12:01 a.m., Alaska Standard Time on the 90th day.

(c) The actual effective date and time of an Act having an immediate-effective-date provision is 12:01 a.m., Alaska Standard Time, on the day after it is signed by the governor or on the day after the governor's veto is overridden or on the day after expiration of the period allowed for gubernatorial action by art. II, Sec. 17 of the Alaska Constitution.

(d) An Act that specifies a definite effective date becomes effective at 12:01 a.m., Alaska Standard Time, on the date specified. However, if the specified definite effective date is on or before the day the governor signs the Act, the day the governor's veto is overridden, or the last day of the period allowed for gubernatorial action by art. II, sec. 17, Constitution of the State of Alaska, as applicable, the Act becomes effective at 12:01 a.m., Alaska Standard Time, on the day after the governor signs the Act, the governor's veto is overridden, or the period allowed for gubernatorial action by art. II, sec. 17, Constitution of the State of Alaska, expires, as applicable.

(e) When the governor allows a bill to become law without signature, the governor shall give written notice of that fact to the legislature. The date of this notice does not affect the date the bill becomes law or the date the Act takes effect.

(f) In this section

(1) "Act" means a bill which has become law;

(2) "bill" means a legislative document proposing an Act;

(3) "becomes effective" means becomes applicable; "effective date" does not mean date of enactment (or date of becoming law), although the two will coincide when a bill which has an immediate-effective-date provision is allowed to become law without the governor's signature;

(4) "becomes law" means is enacted; "enactment" occurs when any one of the following takes place:

(A) a bill which is passed by the legislature is signed by the governor;

(B) the period specified in art. II, Sec. 17 of the Alaska Constitution expires without gubernatorial action;

(C) the legislature overrides the governor's veto of a bill;

(5) "passed by the legislature" means that the required majority of each house of the legislature has taken final action in approving the same version of a bill.



Sec. 01.10.080. - Computation of time.

The time in which an act provided by law is required to be done is computed by excluding the first day and including the last, unless the last day is a holiday, and then it is also excluded.



Sec. 01.10.090. - Retrospective statutes.

No statute is retrospective unless expressly declared therein.



Sec. 01.10.100. - Effect of repeals or amendments.

(a) The repeal or amendment of a law does not release or extinguish any penalty, forfeiture, or liability incurred or right accruing or accrued under that law, unless the repealing or amending act so provides expressly. The law shall be treated as remaining in force for the purpose of sustaining any proper action or prosecution for the enforcement of the right, penalty, forfeiture, or liability.

(b) The expiration of a temporary law does not release or extinguish a penalty, forfeiture, or liability incurred or right accruing or accrued under that law unless the temporary law so provides expressly, and that law shall be treated as still remaining in force for the purpose of sustaining any proper action or prosecution for the enforcement of the penalty, forfeiture, or liability or right accruing or accrued.

(c) When an act repealing a former act, section, or provision is itself repealed, that repeal does not revive the former act, section, or provision, unless it is expressly so provided.






Article 04 - THE STATEHOOD ACT

Sec. 01.10.110. - Effect of amendments to Statehood Act.

No amendment (enacted after September 16, 1976) which affects an interest of the state under the Alaska Statehood Act (72 Stat. 339) is effective as to the state unless approved by law enacted by the legislature or the people of the state.












Title 02 - AERONAUTICS

Chapter 02.05. - ALASKA AIR COMMERCE ACT OF 1960



Chapter 02.10. - AERONAUTICS AND COMMUNICATION

Sec. 02.10.010. - Supervision over aeronautics and communication; regulations.

(a) The Department of Transportation and Public Facilities shall supervise aeronautics and communications inside the state, and shall make recommendations for the establishment, location, maintenance, operation, and use of airports, landing fields, air markings, air beacons, and other navigation facilities.

(b) The department shall, whenever it considers the action necessary in the interest of general safety or the safety of those engaged in aeronautics, adopt regulations establishing minimum standards with which all air navigation facilities shall comply, and shall adopt and enforce regulations to safeguard from accident and to protect the safety of persons operating or using aircraft and persons and property on the ground, and to develop and promote aeronautics and communications in the state. However, the regulations may not duplicate or conflict with the aeronautical and communications regulations adopted by the United States Department of Transportation or the Federal Communications Commission.

(c) The department shall adopt regulations governing the proper protection of the records of the proceedings of the department and the filing and publicizing of its regulations so that they are accessible to and generally known by the interested public.



Sec. 02.10.020. - , 02.10.030l Investigations and hearings; use of reports of or testimony in investigations as evidence and department employees as witnesses. [Repealed, Sec. 14 ch 56 SLA 2001].

Repealed or Renumbered



Sec. 02.10.040. - Regulations governing radio ground stations.

The department shall adopt regulations governing the following:

(1) [Repealed, Sec. 14 ch 56 SLA 2001].

(2) the establishment of ground radio transmitters, adapted to the use of phone or code, of the power and on the frequencies needed, and for which permits can be obtained from the Federal Communications Commission, at or in the cities of Ketchikan, Juneau, Cordova, Anchorage, Fairbanks, and Nome, or as many of the cities as the department considers necessary for thorough communications coverage;

(3) the establishment of schedules for operation of the ground stations, together with the necessary arrangements for the stations to receive weather and other data available through other communication agencies;

(4) the use of the ground stations for commercial purposes, other than aviation, where no other communications service is available, provided that commercial use shall be limited to communications to the nearest United States Signal Corps station, or to its destination where no Signal Corps station is located;

(5) other uses to which the ground stations can be put, on the frequencies, and under the licenses, on which they are authorized to operate;

(6) the proper protection of the records of the proceedings of the department and the filing and publicizing of its regulations so that they are accessible to and generally known by the interested public;

(7) the fixing of tolls to be charged for use of ground stations for commercial purposes, and the manner and method of accounting for the tolls;

(8) the establishment of additional radio telephone stations, or the relocation of stations already established, which, in the opinion of the department are necessary, and from which the benefits and advantages expected to be derived, justify the cost of installation and maintenance.



Sec. 02.10.050. - Use of revenue. [Repealed, Sec. 2 ch 8 SLA 1968].

Repealed or Renumbered



Sec. 02.10.060. - 02.10.090 - l Community and private cooperation; penalties; department defined; short title. [Repealed, Sec. 14 ch 56 SLA 2001].

Repealed or Renumbered






Chapter 02.15. - ALASKA AERONAUTICS ACT OF 1949

Article 01 - AERONAUTICS FUNCTIONS

Sec. 02.15.010. - Purpose.

The purpose of this chapter is to

(1) [Repealed, Sec. 14 ch 56 SLA 2001].

(2) encourage and develop aeronautics and the establishment and operation of a state system of airports through cooperation with municipalities, and otherwise, including cooperation with the federal government and acceptance and utilization of federal funds allotted for this purpose.



Sec. 02.15.020. - Powers of department.

(a) The department may perform acts, issue and amend orders, and adopt reasonable general or special regulations and procedures, and establish minimum standards, consistent with the provisions of this chapter, as it considers necessary to carry out the provisions of this chapter.

(b) The department may enter into contracts necessary or advisable to the execution of the powers granted it by this chapter. Where the planning, acquisition, construction, improvement, maintenance, or operation of an airport or air navigation facility is financed wholly or partially with federal money, the department, as agent of the state, or of a municipality, or person, may let contracts in the manner prescribed by the federal authorities acting under the laws and rules and regulations of the United States.

(c) The department may accept federal money and money from other public or private sources to accomplish in whole or in part any of the purposes of this chapter. All federal money accepted under this chapter shall be accepted and expended by the department upon the terms and conditions prescribed by the United States.



Sec. 02.15.030. - Conformity to federal law.

The department may not adopt a regulation, order, or standard that is inconsistent or contrary to any act of the Congress of the United States or regulations promulgated or standards established. A regulation, order, or standard may not be adopted that duplicates any current rules or regulations issued by a federal agency, or that applies to aircraft, airports, or air navigation facilities owned or operated by the federal government.



Sec. 02.15.040. - Cooperation with federal agencies.

The department shall cooperate with the Federal Emergency Management Agency, the armed forces of the United States government, and the Federal Aviation Administration for the purpose of coordinating aviation activities in carrying out the Civil Defense Program.



Sec. 02.15.050. - Miscellaneous powers and duties of department.

(a) The department may confer with and hold joint hearings with agencies of the United States in connection with matters arising under this chapter or relating to the sound development of aeronautics.

(b) The department may avail itself of the cooperation, services, records, and facilities of the agencies of the United States as fully as may be practicable in the administration and enforcement of this chapter. The department shall, upon request, furnish to the agencies of the United States its cooperation, services, records, and facilities, insofar as may be practicable.

(c) The department or a state or municipal police officer shall report to the appropriate agency of the United States all accidents in aeronautics in this state of which it or the police officer is informed, and shall, insofar as practicable, preserve, protect, and prevent the removal of the component parts of an aircraft involved in an accident being investigated until the federal agency institutes an investigation.

(d) [Repealed, Sec. 14 ch 56 SLA 2001].

(e) The department may report to the appropriate federal agencies and agencies of states proceedings instituted charging violation of any sections of this chapter and penalties, of which it has knowledge, imposed upon an airman or the owner or operator of an aircraft for violation of the law of this state relating to aeronautics, or for violation of the regulations or orders of the department. The department may receive reports of penalties and other data from agencies of the federal government and states and, when necessary, enter into agreements with federal agencies and the agencies of states governing the delivery, receipt, exchange, and use of reports and data. The department may make the reports and data available to a court of this state and to a state or municipal officer authorized to enforce the aeronautics laws.

(f) The department may draft and recommend suitable legislation to advance the interests of the state in aeronautics; represent the state in aeronautical matters before the federal agencies and other state agencies; and participate as party plaintiff or defendant on behalf of the state or as intervenor in a controversy that involves the interests of the state in aeronautics.

(g) The department may acquire data on passenger enplanements from air carriers; however, the department may not obtain passenger manifests from air carriers except for matters concerning public safety.






Article 02 - STATE AIRPORTS

Sec. 02.15.060. - Establishment, operation, and maintenance.

The department may plan, establish, construct, enlarge, improve, maintain, equip, operate, regulate, protect, and police airports and air navigation facilities within the state.



Sec. 02.15.070. - Acquisition and disposal of property.

(a) For the purposes specified in AS 02.15.060 the department may, by purchase, gift, devise, lease, condemnation, or otherwise, acquire real or personal property, or any interest in the property including easements in airport hazards or land outside the boundaries of an airport or airport site, necessary to permit the removal, elimination, obstruction-marking, or obstruction-lighting of airport hazards, or to prevent the establishment of airport hazards. The department may acquire existing airports and air navigation facilities in the same manner except it may not acquire or take over an airport or air navigation facility owned or controlled by a municipality or person without the consent of the municipality or person.

(b) The department may, by sale, lease, or otherwise, dispose of all, a portion of, or an interest in a property, airport, or air navigation facility described in (a) of this section. The proceeds of any disposition shall be used for the purposes set out in this chapter.



Sec. 02.15.080. - Joint operations.

The department may exercise the powers granted by AS 02.15.060 - 02.15.100 jointly with a person, municipality, or agency of the state, or with the United States.



Sec. 02.15.090. - Operation and use privileges.

(a) In operating an airport or air navigation facility owned or controlled by the state, the department may enter into contracts, leases, and other arrangements covering periods not exceeding 55 years with a person, municipality, or the United States, granting the privilege of using or improving an airport or air navigation facility or a portion of it or space in it for commercial, governmental, or other public purposes, including private plane tie down, or conferring the privilege of supplying goods, commodities, services, or facilities at an airport or air navigation facility. The department may establish the terms and conditions and fix the charges, rentals, and fees for the privileges or services that are reasonable and uniform for the same class of privilege or service. Charges, rentals, or fees authorized by this subsection may be fixed for the international airports by order of the commissioner or by negotiated or competitively offered contract. Notwithstanding AS 37.10.050 (a), the fixing of charges, rentals, or fees as permitted under this subsection is not subject to the adoption of regulation provisions of AS 44.62 (Administrative Procedure Act). The terms, conditions, charges, rentals, and fees shall be established with due regard to the property and improvements used and the expense of operation to the state. However, use of state land and buildings by the Alaska Wing, Civil Air Patrol and its squadrons shall be permitted without rental charges. If the department permits space in state-owned or state-controlled airports to be used as lounges for members of the United States armed forces, the Alaska National Guard, the Alaska Naval Militia, or the Alaska State Defense Force, and if the lounges are operated by persons exempt from taxation under 26 U.S.C. 501(c)(3) (Internal Revenue Code), rent may not be charged for the use of the space. The department shall provide for public notice and an opportunity to comment before a charge, rental, or fee is fixed by order of the commissioner as permitted under this subsection. The public may not be deprived of its rightful, equal, and uniform use of the airport, air navigation facility, or a portion of them.

(b) The department may by contract or other arrangement, upon a consideration fixed by it, grant to a qualified municipality or person for a reasonable period of time the privilege of operating, as agent of the state or otherwise, an airport owned or controlled by the state. A municipality or person granted that privilege may not operate the airport other than as a public airport or enter into a contract, lease, or other arrangement in connection with the operation that the department may not have undertaken under (a) or (c) - (e) of this section.

(c) Notwithstanding the right of the public to rightful, equal, and uniform use under (a) of this section, before the expiration of a land lease, including the termination of a lease in holdover status, entered into under this section, the lessee may apply for a new lease, or for an extended term under the existing lease, for the same land. The commissioner shall approve the application for a new land lease or an extended term under this section without offering the land to other persons for leasing if

(1) the lessee is in compliance with the terms and conditions of the existing or holdover lease; and

(2) the continued use of the leasehold is consistent with written airport operation policies and is in the state's best interest.

(d) A land lessee owns title to the permanent improvements that the lessee constructed or purchased during the term of the lease, unless the lease expressly provides that the state is the owner of the permanent improvements.

(e) At the expiration, termination, or cancellation of a land lease entered into under this section,

(1) a lessee who owns the improvements under (d) of this section shall continue to own the permanent improvements that the lessee constructed or purchased on a leasehold if the lessee is granted under (c) of this section a new lease or an extended term for the same land;

(2) a lessee may sell the permanent improvements owned by the lessee to a succeeding lessee of the same land;

(3) at the option of the lessee, the permanent improvements owned by the lessee may be sold by the state at public auction with the proceeds from the sale of the improvements going to the lessee, less administrative costs of the auction and obligations owed under the lease to the state; the successful bidder has the same right to enter into a new lease under (c) of this section without the department offering the land to other persons for leasing;

(4) after notice by the department, the permanent improvements owned by the lessee shall be removed at the lessee's sole expense if

(A) the permanent improvements do not comply with written airport operational policies or are not in the state's best interest;

(B) the permanent improvements are not sold under (2) or (3) of this subsection; or

(C) the department makes written findings that the permanent improvements are a hazard to the public health and safety;

(5) title to the permanent improvements vests in the department if the state purchases or otherwise contracts for the ownership of the permanent improvements, or if the lessee abandons the permanent improvements.

(f) The department shall require as a term of all aviation-related contracts, leases, and other arrangements for use or occupancy of an airport operated by the department, including the international airports, that the parties to the contract, lease, or other arrangement, including the department, shall be required to reimburse each other according to the principles of comparative fault for amounts paid others for personal injury and property damage. The apportionment of liability among the parties to an agreement under this subsection may not affect the rights of persons who are not parties to the agreement.

(g) If the department determines that it is in the best interests of the state to require that persons holding aviation-related leases, permits, or concession contracts for use or occupancy of an airport operated by the department, including international airports, provide insurance coverage, the department shall develop and adopt by regulation guidelines for the types and limits of insurance coverage required for aviation-related leases, permits, or concession contracts. The department may authorize a variation from the coverage required by the regulation if the department finds in writing that the variation is necessary considering the best interests of the state and the unique circumstances underlying a specific aviation-related lease, permit, or concession contract.

(h) For the privilege of occupying or using a state-owned facility on an airport, which facility is or will be acquired, constructed, equipped, installed, or improved with the proceeds of indebtedness, the payment of which, with approval of the commissioner, is or will be secured solely by proceeds from customer facility charges, the department may require all persons under contract to occupy or use all or a portion of the planned facility, and shall require occupants or users of all or a portion of the facility, to collect from their customers a uniform customer facility charge and remit the proceeds to (1) the department if the state on behalf of the department incurred the indebtedness; or (2) a trustee or another third party bound to use the proceeds for the principal, interest, reserves, and any other applicable requirements of the indebtedness documentation if the state on behalf of the department did not incur the indebtedness. The commissioner shall set the customer facility charge at an amount projected to generate proceeds sufficient to satisfy all requirements established by the indebtedness documentation, including payment of principal and interest on the indebtedness, maintenance of any reserves, and satisfaction of any other requirement of the indebtedness documentation. The commissioner shall periodically adjust the amount of the customer facility charge to reflect changes in the amounts necessary to pay the principal of and interest on the indebtedness, to maintain any required reserves, and to satisfy all other requirements established by the indebtedness documentation and to reflect changes in the number of occupants, users, or customers of the facility. The proceeds of the customer facility charge are not revenue of the state securing any other indebtedness. The commissioner may impose charges authorized by this subsection for the international airports by order or by negotiated or competitively offered contract. The department shall provide for public notice and an opportunity to comment before a charge is set by order of the commissioner under this subsection. Notwithstanding AS 37.10.050 (a), the setting of charges under this subsection is not subject to the adoption of regulation provisions of AS 44.62 (Administrative Procedure Act).

(i) In addition to requiring collection of a customer facility charge to be applied as described in (h) of this section, the department may require occupants or users of, or persons under contract to occupy or use, all or a portion of a state-owned facility on an airport, which facility is or will be acquired, constructed, equipped, installed, or improved with the proceeds of indebtedness, the payment of which is secured solely by proceeds of a customer facility charge, to collect from their customers a uniform customer facility maintenance charge and to remit the proceeds to (1) the department if the state on behalf of the department incurred the indebtedness; or (2) a trustee or another third party if the state on behalf of the department did not incur the indebtedness. The commissioner shall set the customer facility maintenance charge at an amount projected to generate proceeds sufficient to pay some or all, as determined by the commissioner, of the costs, fees, and expenses required to operate and maintain the facility, including costs of insurance and maintenance of reserves for the facility. The commissioner shall periodically adjust the amount of the customer facility maintenance charge to reflect changes in costs, fees, and expenses to operate and maintain the facility, including costs of insurance and maintenance of reserves for the facility and to reflect changes in the number of occupants, users, or customers of the facility. If the proceeds of the customer facility maintenance charge are remitted to a trustee or another third party as set out in this subsection, the proceeds of the customer facility maintenance charge are not, unless otherwise contractually required, revenue of the state securing any indebtedness. The commissioner may impose charges authorized by this subsection for the international airports by order or by negotiated or competitively offered contract. The department shall provide for public notice and an opportunity to comment before a charge is set by order of the commissioner under this subsection. Notwithstanding AS 37.10.050 (a), the setting of charges under this subsection is not subject to the adoption of regulation provisions of AS 44.62 (Administrative Procedure Act).



Sec. 02.15.091. - Sale and delivery of in-bond merchandise at international airports.

(a) Under (b) and (c) of this section, the department shall allow the sale and delivery of in-bond merchandise at an international airport only by an exclusive contract.

(b) While the exclusive contracts for the sale and delivery of in-bond merchandise at international airports that exist on June 15, 1982 are in effect, the department may not permit or confer a right on any other person to offer to sell, sell, or deliver in-bond merchandise at an international airport.

(c) After the exclusive contracts existing on June 15, 1982 are no longer in effect, the department shall enter into one exclusive contract and, on its expiration, additional successive exclusive contracts for the sale and delivery of in-bond merchandise at each international airport. Except under the existing and future exclusive contracts described in this section, the department may not permit or confer a right upon any person to offer to sell, sell, or deliver in-bond merchandise at an international airport.

(d) The department shall offer the exclusive contracts required by this section by competitive bid or by competitive proposals. If the department offers the exclusive contracts by competitive bid, the department shall award the contracts after considering the generation of maximum revenue for the International Airports Revenue Fund established by AS 37.15.430 . If the department offers the exclusive contracts by competitive proposals, the department shall award the contracts after considering factors that include depth of management, financial ability, demonstrated experience at other locations, quality of services and products, success in marketing programs, character and improvements of proposed facilities, and the generation of optimum revenue for the fund.

(e) The department shall actively supervise the operations under each exclusive contract for the sale and delivery of in-bond merchandise in order to ensure the effectiveness of the operations. To supervise contract operations under this section, the department shall develop and implement guidelines that provide for review of the reasonableness of price schedules, quality and assortment of merchandise, and customer service.

(f) Nothing in this section applies to deliveries of in-bond merchandise as cargo to airlines.



Sec. 02.15.095. - Courtesy cars.

Notwithstanding the provisions of AS 02.15.090 (a), the department may not exclude from the streets, roads, highways, parking facilities, or other portions of a state-operated airport designated for operation or parking of ground transportation vehicles, nor may the department prohibit from picking up and discharging passengers, those motor vehicles commonly known as "courtesy cars" owned or operated by hotels, motels, or other similar places of public accommodation for the transportation of their guests to and from the airport at the request of the guest and for which service no charge is made to the guest.



Sec. 02.15.100. - Liens.

The department may enforce the payment of any charges for repairs, improvements, storage, or care of personal property made or furnished by the department or its agents, in connection with the operation of an airport or air navigation facility owned or operated by the state. The state has those lien rights generally allowed by law to secure payment for those services.






Article 03 - UTILITIES AND ENCHROACHMENTS AT STATE AIRPORTS

Sec. 02.15.102. - Use of airports for utilities.

A utility facility may be constructed, placed, or maintained across, along, over, under, or within a state airport only in accordance with regulations adopted or procedures prescribed by the department and only if authorized by a written permit issued by the department. The department may charge a fee for a permit issued under this section.



Sec. 02.15.104. - Relocation of utility facilities incident to airport projects.

(a) If, incident to the construction of an airport project, the department determines and orders that a utility facility located across, along, over, under, or within a state airport must be changed, relocated, or removed, the utility owning or maintaining the facility shall change, relocate, or remove it in accordance with the order, within a reasonable time set by the department in the order.

(b) If the utility facility is not changed, relocated, or removed in accordance with the order, a permit authorizing the facility issued by the department under AS 02.15.102 becomes invalid and the facility will be considered an unauthorized encroachment subject to the provisions of AS 02.15.114 .

(c) The cost of change, relocation, or removal, as defined in AS 02.15.260, ordered under (a) of this section is to be paid as follows:

(1) by the department as a cost of airport construction, if the utility facility is installed or authorized after June 11, 1986 under a utility permit or a regulation and is installed in the location specified in the permit;

(2) by the department as a cost of airport construction, if the facility was installed before June 11, 1986 under a utility permit or utility easement and is in the location specified in the permit or easement;

(3) by the department as a cost of airport construction, if the utility facility was installed before the location became part of a state airport or before permits were required;

(4) by the department as a cost of airport construction, if the utility permit that requires the utility to pay the relocation cost was issued more than five years before the contract for the airport construction project was first advertised;

(5) by the utility in all other cases unless the commissioner finds it is in the public interest for the cost to be paid by the department.



Sec. 02.15.106. - Encroachment permits.

An encroachment may be constructed, placed, changed, or maintained across or within an airport, but only in accordance with regulations or procedures adopted by the department. An encroachment may not be constructed, placed, maintained, or changed until it is authorized by a written permit issued by the department, unless the department provides otherwise by regulation. The department may charge a fee for a permit issued under this section.



Sec. 02.15.108. - Relocation or removal of encroachment.

If, incidental to the construction or maintenance of a state airport the department determines and orders that an encroachment previously authorized by written permit must be changed, relocated, or removed, the owner of the encroachment shall change, relocate, or remove it within a reasonable time set by the department in the order. The cost of the change, relocation, or removal shall be paid as provided in AS 02.15.104(c). If the owner does not change, relocate, or remove an encroachment within the time set by the department, the encroachment will be considered an unauthorized encroachment subject to the provisions of AS 02.15.114 .



Sec. 02.15.110. - Unauthorized encroachments.

If an unauthorized encroachment exists in, on, under, or over a state airport the department may require the removal of the encroachment, at the expense of the owner, in the manner provided in AS 02.15.112 - 02.15.114.



Sec. 02.15.112. - Notice of removal of unauthorized encroachment.

Notice shall be given the owner, occupant, or person in possession of an unauthorized encroachment, or to another person causing or permitting the encroachment to exist, by serving upon any of them a notice demanding the removal of the encroachment within a time limit set by the department. The notice must describe the encroachment with reasonable certainty as to its character and location. Service of the notice may be made by certified mail.



Sec. 02.15.114. - Removal at owner's expense after noncompliance; removal expense.

Sec. 02.15.114. Removal at owner's expense after noncompliance; removal expense.

After a failure of the owner of an unauthorized encroachment to comply with a notice or order of the department under AS 02.15.104 , 02.15.108, or 02.15.112, the department may remove the encroachment, or cause it to be removed. The owner of the unauthorized encroachment shall pay to the department

(1) the expense of the removal of the encroachment;

(2) all costs and expenses paid by the state as a result of a claim or claims filed against the state by third parties for damages due to delays because the encroachment was not changed, removed, or relocated according to the order of the department; and

(3) costs and expense of suit.






Article 04 - AIRPORT ASSISTANCE

Sec. 02.15.120. - Assistance to construct, enlarge, or improve air navigation facilities.

The department may match available funds with those of municipalities, federal agencies, or other state agencies, for project costs relating to the construction, enlargement, or improvement of airports. The department may assist persons in the construction, enlargement, and improvement of airports and air navigation facilities. The airports and facilities, until they are abandoned as such, shall be at all times available for the use of and accessible to the general public, and maintained as public airports and facilities.



Sec. 02.15.130. - Assistance to the federal government, municipalities, and other persons.

The department may make available its engineering, maintenance, and other services, with or without charge, to the federal government, or to a municipality or person in connection with the planning, acquisition, construction, improvement, maintenance, or operation of airports or air navigation facilities.



Sec. 02.15.140. - State financial assistance.

The department may grant or lend money, subject to the provisions of AS 02.15.060, 02.15.070, and 02.15.120, to any person or municipality or to municipalities acting jointly for project costs relating to the planning, acquisition, construction, improvement, maintenance, or operation of an airport owned or controlled or to be owned or controlled by the municipality or municipalities or person. Grants or loans may be furnished in connection with federal or other financial aid for the same purpose.



Sec. 02.15.150. - Federal aid.

A municipality may not participate under the Federal Airport Act unless the department has approved its application. The department may approve, disapprove, or modify a municipal application for direct participation under the Federal Airport Act.



Sec. 02.15.155. - Project costs defined.

In AS 02.15.120 - 02.15.155 "project costs" includes, in addition to costs directly related to the project, the sum total of all costs of financing and carrying out the project including, but not limited to, the costs of all necessary studies, surveys, plans and specifications, architectural, engineering, or other special services, acquisition of real property, site preparation and development, purchase, construction, reconstruction and improvement of real property and the acquisition of machinery and equipment as may be necessary in connection with the project; an allocable portion of the administrative and operating expenses of the grantee; the cost of financing the project, including interest on bonds issued to finance the project; and the cost of other items, including any indemnity and surety bonds and premiums on insurance, legal fees, fees and expenses of trustees, depositaries, financial advisors, and paying agents for the bonds issued as the issuer considers necessary.






Article 05 - RURAL AIRSTRIP AND SEAPLANE FACILITIES

Sec. 02.15.160. - Rural airstrip and seaplane facilities.

The department may construct, maintain, or operate floats and seaplane ramp landing facilities, subject to the provisions of AS 02.15.060 , 02.15.070, and 02.15.120. The department may construct, maintain, or operate emergency landing fields, or rural airstrips adequate to meet rural needs with or without financial contribution by local interests.






Article 06 - AERONAUTICS TRAINING

Sec. 02.15.170. - Duty of department. [Repealed, Sec. 14 ch 56 SLA 2001].

Repealed or Renumbered



Sec. 02.15.180. - Financial assistance. [Repealed, Sec. 1 ch 94 SLA 1980].

Repealed or Renumbered






Article 07 - GENERAL PROVISIONS

Sec. 02.15.190. - Collection of aeronautical data.

The department may collect, assemble, and publish aeronautical data pertinent to the operation of aircraft within the state. This data is for the benefit of the aviation industry and the general public, and may not duplicate data published by any other governmental agency.



Sec. 02.15.200. - Public nature of department activities.

The acquisition of land or interests in land under this chapter, the planning, acquisition, establishment, construction, improvement, maintenance, equipment, and operation of airports and air navigation facilities, whether by the state separately or jointly with any person or municipality, and the exercise of any other powers granted under this chapter to the department are public and governmental functions, exercised for a public purpose, and matters of public necessity. All land and other property and privileges acquired and used by or on behalf of the state in the manner and for the purposes enumerated in this chapter are acquired and used for public and governmental purposes and as a matter of public necessity.



Sec. 02.15.205. - Approval required for airport construction. [Repealed, Sec. 14 ch 56 SLA 2001].

Repealed or Renumbered



Sec. 02.15.210. - Exclusive rights prohibited.

The department may not grant an exclusive right for the use of an airway, airport, or air navigation facility under its jurisdiction. This section does not prevent the making of contracts, leases, and other arrangements under AS 02.15.060 - 02.15.100 and 02.15.120, including exclusive contracts for the sale and delivery of in-bond merchandise described in AS 02.15.091 .



Sec. 02.15.220. - Enforcement of aeronautics laws.

(a) The department and its officers and employees, and every state and municipal officer charged with the enforcement of state and municipal laws, shall enforce and assist in the enforcement of this chapter and of all regulations adopted and orders issued under it and any other state regulations or laws pertaining to the operation of aircraft.

(b) [Repealed, Sec. 14 ch 56 SLA 2001].



Sec. 02.15.225. - Accidents involving state or municipal aircraft. [Repealed, Sec. 14 ch 56 SLA 2001].

Repealed or Renumbered



Sec. 02.15.230. - Police powers vested.

(a) The commissioner and those officers and employees of the department whom the commissioner may designate have general police powers in aid of the enforcement of this chapter and the regulations and orders issued under it and all other laws of the state relating to aeronautics.

(b) Upon bilateral agreement, the commissioner may designate individuals licensed under AS 18.65.400 -18.65.490 and police officers employed by the state or its political subdivisions to be present during the final passenger screening process before the boarding of each flight required to be in compliance with passenger screening regulations of the Federal Aviation Administration. Persons designated under this section, while performing their duties under that agreement, have the general police powers set out in (a) of this section.



Sec. 02.15.240. - Penalties.

(a) A person violating a provision of this chapter, or a provision of a regulation adopted or order issued under this chapter is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $500, or by imprisonment of not more than 90 days, or by both.

(b) For a violation of any section of this chapter, in addition to or in lieu of the penalties provided by (a) of this section, or as a condition to the suspension of a sentence which may be imposed, the court may prohibit the violator from operating an aircraft within the state for a period it may determine but not more than one year. Violation of the prohibition of court may be treated as a separate offense under this section or as a contempt of court. Whenever a conviction is obtained, the prosecuting authority shall notify the department.



Sec. 02.15.250. - Aeronautical fund. [Repealed, Sec. 2 ch 14 SLA 1968].

Repealed or Renumbered



Sec. 02.15.260. - Definitions.

In this chapter,

(1) "aeronautics" means the science and art of flight including but not limited to transportation by aircraft; the operation, construction, repair, or maintenance of aircraft power plants and accessories, including the repair, packing, and maintenance of parachutes; the design, establishment, construction, extension, operation, improvement, repair, or maintenance of airports or other air navigation facilities; and instruction in flying or related ground subjects;

(2) "aircraft" means a contrivance used or designed for navigation of flight in the air;

(3) "airman" means an individual engaging as the person in command or as pilot, mechanic, or member of the crew, in the navigation of aircraft while under way; an individual directly in charge of the inspection, maintenance, overhauling, or repair of aircraft, aircraft engines, propellers, or appliances; and an individual serving in the capacity of aircraft dispatcher, or air-traffic control-tower operator; or an individual employed by a manufacturer of aircraft, aircraft engines, propellers, or appliances to perform duties as inspector or mechanic in that connection; or an individual performing inspection or mechanical duties in connection with aircraft owned or operated by the individual in the state of Alaska;

(4) "air navigation facility" means a facility used, available, or designed for use in aid of air navigation, including structures, mechanisms, lights, beacons, markers, communicating systems, or other instrumentalities or devices used or useful as an aid, or constituting an advantage or convenience to the safe taking-off, navigation and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and any combination of any or all of the facilities;

(5) "airport" means an area of land or water that is used or intended for use for the landing and take-off of aircraft, and any appurtenant areas that are used or intended for use for airport buildings or other airport facilities or rights-of-way, together with airport buildings and facilities located thereon;

(6) "airport hazard" means a structure, object of natural growth, or use of land that obstructs the airspace required for the flight of aircraft in landing or taking off at an airport or is otherwise hazardous to the landing or taking off;

(7) "cargo" means goods carried by an airline that are carried under an agreement between the shipper and the airline other than a passenger ticket, that are accepted, carried, and handled separately from passenger baggage, and that are delivered to a location other than a baggage claim area; "cargo" does not include goods carried by an airline as baggage, whether belly-loaded or hand-carried and whether accompanied or unaccompanied by a passenger;

(8) "civil aircraft" means any aircraft other than a public aircraft;

(9) "commissioner" means the commissioner of transportation and public facilities of the state;

(10) "cost of change, relocation, or removal" means the entire cost incurred by the utility properly attributed to the change, relocation, or removal of a facility, less the costs for improvements or upgrading over and above the cost of a functionally equal facility; if a facility is to be relocated and replaced with new equipment, there shall also be subtracted from the entire cost the salvage value derived from the old facility;

(11) "department" means the Department of Transportation and Public Facilities;

(12) "encroachment" includes a tower, pole, poleline, pipe, pipeline, driveway, private road, fence, billboard, stand, or building, or structure or object of any kind that is or has been placed in, on, under, or over a portion of an airport;

(13) "international airport" means an international airport owned and operated by the state;

(14) "operation of aircraft" means the use, navigation, or piloting of aircraft in the airspace over this state or upon an airport inside this state; "operate aircraft" means to use, navigate, or pilot aircraft in the airspace over this state or upon an airport inside this state;

(15) "public aircraft" means an aircraft used exclusively in the governmental service of the United States and the state government;

(16) "utility" includes a corporation, company, individual, or association of individuals, or a lessee, trustee, or court-appointed receiver, that owns, operates, manages, or controls a line, plant, pipeline, or system for furnishing, producing, generating, transmitting, or distributing power, electricity, communications, telecommunications, water, gas, oil, petroleum products, coal or other mineral slurry, steam, heat, light, chemicals, air, sewage, drainage not connected with airport drainage, irrigation, or similar products including publicly owned fire and police signal systems and street lighting systems that directly or indirectly serve the public or a segment of the public; "utility" also includes a corporation, company, individual, or association of individuals, or a lessee, trustee, or court-appointed receiver that owns, operates, manages, or controls a system for furnishing transportation of goods or persons by means of a railway, tramway, cableway, conveyor, flume, canal, tunnel, pipeline, or a similar means;

(17) "utility facility" includes poles, plants, lines, trenches, bridges, utilidors, tunnels, pipelines, and any other system for furnishing, producing, generating, transmitting, or distributing power, electricity, communications, telecommunications, water, gas, oil, petroleum products, coal or other mineral slurry, steam, heat, light, chemicals, air, sewage, drainage not connected with an airport drainage system, irrigation, or another substance; "utility facility" also includes a system for furnishing transportation of goods or persons by means of a railway, tramway, cableway, conveyor, flume, canal, tunnel, pipeline, or a similar means.



Sec. 02.15.270. - Short title.

This chapter may be cited as the Alaska Aeronautics Act of 1949.









Chapter 02.20. - LANDING FIELD OBSTRUCTIONS

Sec. 02.20.010. - 02.20.040 - l [Repealed, Sec. 14 ch 56 SLA 2001].

Repealed or Renumbered



Sec. 02.20.050. - Obstructing airports and runways.

(a) A person may not place an object on the surface of a public use airport that because of its nature or location might cause injury or damage to an aircraft or person riding in the aircraft.

(b) A person may not dig a hole or make any kind of excavation, or drive a sled, tractor, truck, or any kind of vehicle upon the surface of a public use airport that might make ruts, or tracks, or add to an accumulation of tracks so as to cause sufficient roughness of the surface to endanger aircraft using the airport.

(c) All acts prohibited in (a) and (b) of this section also apply in their entirety to a temporary airport or runway that has been marked out on the frozen surface of a stream or lake for the use of aircraft.

(d) Unless closed for public safety reasons by a notice to airmen (NOTAM) provided to the Federal Aviation Administration or by publication in the appropriate aeronautical charts and publications published by the Federal Aviation Administration, unless closed or restricted under the authority provided in AS 16.05.050 , 16.05.251, 16.05.255, 16.05.270, AS 16.20.010 - 16.20.162, or 16.20.500 - 16.20.690, or unless closed or restricted under authority consistent with AS 38.04.200 or AS 41.21.020 (e), navigable water in the state or a suitable landing site on public land that is not subject to a surface lease, easement, or permit issued by the Department of Natural Resources is presumed open for operation of aircraft.



Sec. 02.20.060. - Enforcement and penalties.

(a) Federal, state, and municipal law enforcement officers may enforce the provisions of this chapter and regulations adopted under this chapter.

(b) A person who violates this chapter, or a regulation adopted under this chapter, is punishable, upon conviction, for each offense by a fine of not more than $500, or by imprisonment for not more than six months, or by both.



Sec. 02.20.070. - Department defined. [Repealed, Sec. 14 ch 56 SLA 2001].

Repealed or Renumbered






Chapter 02.25. - AIRPORT ZONING ACT

Article 01 - AIRPORT ZONING REGULATIONS

Sec. 02.25.010. - Airport zoning regulations.

A person may not erect or permit to grow an airport hazard on land adjacent to the end of a runway of a public airport without a permit issued by the department. The area upon which these hazards are prohibited is the width of the runway, and extends from the airport boundary at the end of the runway, away from the runway in a direction parallel to its centerline for a distance equal to the length of the runway. An obstruction situated in an area not previously designated as an airport hazard area by the department is not a hazard if its height does not exceed five feet for each 200 feet distance from the boundary of the airport. The vertical measurement of the structure starts on the same plane as the surface of the runway.



Sec. 02.25.020. - Power to adopt regulations.

In addition to, or in place of, the airport hazard area described in AS 02.25.010, the department may adopt, administer, and enforce, under the police power and in the manner and upon the conditions prescribed in this chapter, airport zoning regulations for any airport within this state dividing the area surrounding the airport into zones. Within these zones, the department may specify the land uses permitted, and regulate and restrict the height to which structures and trees may be erected or allowed to grow, and require the abatement of lights, or electronic signals or emissions that may create a hazard to the operation of aircraft. In adopting or revising zoning regulations, the department shall consider, among other things, the character of the flying operations to be conducted at the airport, the nature of the terrain, the height of existing structures and trees above the level of the airport, the possibility of lowering or removing existing obstructions, and the views of the agency of the federal government charged with fostering civil aeronautics as to the aerial approaches necessary to safe flying operations at the airport.



Sec. 02.25.030. - Adoption of zoning regulations.

Airport zoning regulations may not be adopted or amended under this chapter except by action of the department after a public hearing at which parties in interest and citizens have an opportunity to be heard. At least 15 days' notice of the hearing shall be published in a paper of general circulation printed and published nearest the location of the airport concerned.



Sec. 02.25.040. - Publication of zoning plan.

Upon the adoption of an airport zoning plan, the department shall prepare at least two copies of the plan, showing the airport and the airport hazard area, together with the designated height limits of possible hazards. One copy of the zoning plan shall be posted conspicuously at the airport concerned, and the other copy shall be filed in the office of the department.



Sec. 02.25.050. - Pre-existing use not affected.

All airport zoning regulations adopted under this chapter shall be reasonable, and the department may not require the removal, lowering, or other change or alteration of a structure or tree not conforming to the regulations when adopted or amended, or otherwise interfere with the continuance of any nonconforming use except under AS 02.25.060 .






Article 02 - PERMITS AND VARIANCES

Sec. 02.25.060. - Permits for removal of nonconforming structures or trees.

Where advisable to facilitate the enforcement of zoning regulations adopted under this chapter, permits may be granted to establish or construct new structures and other uses and to replace existing structures and other uses or make substantial changes or substantial repairs. Before any nonconforming structure or tree may be replaced, substantially altered or repaired, rebuilt, allowed to grow higher, or replanted, a permit must be secured from the department authorizing the replacement, change or repair. A permit may not be granted allowing the structure or tree to be made higher or become a greater hazard to air navigation than it was when the applicable regulation was adopted. If the department determines that a nonconforming structure or tree is abandoned or more than 80 percent torn down, destroyed, deteriorated, or decayed, (1) a permit may not be granted allowing the structure or tree to exceed the applicable height limits or otherwise deviate from the zoning regulations; and (2) whether application is made for a permit under this section or not, the department may, by appropriate action, compel the owner of the nonconforming structure or tree, at the owner's own expense, to lower, remove, reconstruct, or equip the object to conform to the regulations. If the owner of the nonconforming structure or tree neglects or refuses to comply with the order within 10 days after notice, the department may proceed to have the object lowered, removed, reconstructed, or equipped, and the cost and expense is a lien upon the object and the land on which it is located. Unless the account is paid within 90 days from the service of notice on the agent or owner of the object or land, the sum bears interest at the rate of eight percent a year until paid, and shall be collected by foreclosure in the manner provided for the foreclosure of mortgages.



Sec. 02.25.070. - Variances.

A person desiring to erect a structure, or increase the height of a structure, or permit the growth of a tree, or otherwise to use the person's property in violation of airport zoning regulations adopted under this chapter may apply to the department for a variance from the zoning regulations. Variances shall be allowed where a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but would do substantial justice and would be in accordance with the spirit of the regulations and this chapter.



Sec. 02.25.080. - Obstruction marking and lighting. [Repealed, Sec. 14 ch 56 SLA 2001].

Repealed or Renumbered






Article 03 - GENERAL PROVISIONS

Sec. 02.25.090. - Action by department.

The department may institute an action in the superior court to prevent, restrain, correct, or abate a violation of this chapter or of airport zoning regulations adopted under this chapter or of an order or ruling made in connection with their administration or enforcement, and the court shall give relief, by way of injunction or otherwise as may be proper, in order to fully effectuate the purposes of this chapter and of the regulations adopted and orders and rulings made under this chapter.



Sec. 02.25.100. - Criminal liability for violation.

Each violation of this chapter or of a regulation, order, or ruling adopted or made under this chapter is a misdemeanor and is punishable by a fine of not more than $500 or by imprisonment for not more than 90 days or by both.



Sec. 02.25.110. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "airport" means an area of land or water designed for the landing and taking-off of aircraft and used or to be used as a point of arrival or departure by air;

(2) "airport hazard" means anything that may obstruct or interfere with the navigation or operation of aircraft on or in the vicinity of an airport, including man-made structures of all kinds, trees and other natural growths, lights or beacons, and electrical or electronic devices emitting signals capable of disrupting radio communication;

(3) "airport hazard area" means an area in the vicinity of an airport in which a hazard to the operation of aircraft might be situated, and that may be designated as such by the department;

(4) "department" means the Department of Transportation and Public Facilities;

(5) "person" means an individual, firm, copartnership, corporation, company, association, joint stock association, or body politic, and includes a trustee, receiver, assignee, or similar representative;

(6) "structure" means an object constructed or installed by man, including buildings, towers, smokestacks, and overhead transmission lines;

(7) "tree" means any object of natural growth.



Sec. 02.25.120. - Short title.

This chapter may be cited as the Airport Zoning Act.









Chapter 02.30. - OPERATION OF AIRCRAFT

Sec. 02.30.010. - Two-way radios required. [Repealed, Sec. 14 ch 56 SLA 2001].

Repealed or Renumbered



Sec. 02.30.020. - Unauthorized operation. [Repealed, Sec. 21 ch 166 SLA 1978. For current law, see AS 11.46.484 ].

Repealed or Renumbered



Sec. 02.30.030. - Reckless operation.

(a) A person may not operate an aircraft in the air or on the ground or water in a careless or reckless manner so as to endanger the life or property of another. In a proceeding charging careless or reckless operation of aircraft in violation of this section, the court, in determining whether the operation was careless or reckless, shall consider the standards for safe operation of aircraft prescribed by federal statutes or regulations governing aeronautics.

(b) A person may not operate an aircraft occupied by a crew member or passenger who is obviously under the influence of intoxicating liquor or a controlled substance.

(c) [Repealed, Sec. 14 ch 56 SLA 2001].

(d) [Repealed, Sec. 14 ch 56 SLA 2001].



Sec. 02.30.040. - Penalties.

A person violating a provision of this chapter is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $1,000.



Sec. 02.30.050. - Definition.

In this chapter "operate aircraft" means to use, navigate, pilot, or taxi an aircraft in the airspace over this state, or upon the land or water inside this state.






Chapter 02.35. - UNIFORM AIR LICENSING ACT

Sec. 02.35.010. - 02.35.080 - l Federal law followed; aircraft license required; airman license required; registration of aircraft; registration of airmen; proper officer to make and certify copies of licenses; receipts for certified copies; exceptions to application of chapter. [Repealed, Sec. 14 ch 56 SLA 2001].

Repealed or Renumbered



Sec. 02.35.090. - License and permit to be exhibited on request.

A certificate, permit, rating, or license required for an airman by the federal government shall be kept in the person's personal possession when the person is operating in the state and shall be presented for inspection upon the demand of a peace officer or another officer of the state or of a municipality, or a member, official, or employee of the department or an official, manager, or person in charge of an airport upon which the airman lands, or upon the reasonable request of any other person. A certificate, permit, or license required by the federal government for an aircraft shall be carried in the aircraft at all times while the aircraft is operating in the state. It shall be conspicuously posted in the aircraft where it may be readily seen by passengers or inspectors, and shall be presented for inspection upon the demand of a peace officer or another officer of the state or of a municipality, or a member, official, or employee of the department, or an official, manager, or person in charge of an airport upon which the aircraft lands, or upon the reasonable request of any person.



Sec. 02.35.100. - Temporary permit. [Repealed, Sec. 14 ch 56 SLA 2001].

Repealed or Renumbered



Sec. 02.35.110. - Emergency rations and equipment.

(a) An airman may not make a flight inside the state with an aircraft unless emergency equipment is carried as follows:

(1) the following minimum equipment must be carried during the summer months:

(A) rations for each occupant sufficient to sustain life for one week;

(B) one axe or hatchet;

(C) one first aid kit;

(D) an assortment of tackle such as hooks, flies, lines, and sinkers;

(E) one knife;

(F) fire starter;

(G) one mosquito headnet for each occupant;

(H) two small signaling devices such as colored smoke bombs, railroad fuses, or Very pistol shells, in sealed metal containers;

(2) in addition to the equipment required under (1) of this subsection, the following must be carried as minimum equipment from October 15 to April 1 of each year:

(A) one pair of snowshoes;

(B) one sleeping bag;

(C) one wool blanket or equivalent for each occupant over four.

(b) However, operators of multi-engine aircraft licensed to carry more than 15 passengers need carry only the food, mosquito nets, and signalling equipment at all times other than the period from October 15 to April 1 of each year, when two sleeping bags, and one blanket for every two passengers shall also be carried. All of the above requirements as to emergency rations and equipment are considered to be minimum requirements which are to remain in full force and effect, except as further safety measures may be from time to time imposed by the department.



Sec. 02.35.115. - Downed aircraft transmitting devices. [Repealed, Sec. 14 ch 56 SLA 2001].

Repealed or Renumbered



Sec. 02.35.120. - Penalties for lack of license or permit or violation of regulations.

A person who acts as an airman for a civil aircraft when flown or operated in this state without holding an existing airman's license or permit issued in accordance with federal law, who flies or causes to be flown in this state any civil aircraft without an existing license or permit for that aircraft issued in accordance with federal law, or who violates a provision of a regulation adopted under this chapter is punishable by a fine of not more than $500 or by imprisonment for not more than six months or by both.



Sec. 02.35.130. - Penalty for violation of AS 02.35.090 and 02.35.110.

A person violating a provision of AS 02.35.090 and 02.35.110 is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $500.



Sec. 02.35.140. - Uniformity of interpretation. [Repealed, Sec. 14 ch 56 SLA 2001].

Repealed or Renumbered



Sec. 02.35.150. - Definitions.

In this chapter,

(1) "commissioner" means the commissioner of transportation and public facilities;

(2) "department" means the Department of Transportation and Public Facilities.



Sec. 02.35.160. - Short title.

This chapter may be cited as the Uniform Air Licensing Act.






Chapter 02.40. - RESPONSIBILITIES OF AIR CARRIERS

Sec. 02.40.010. - Air carrier financial responsibility.

(a) A person who carries passengers or freight for commercial purposes intrastate in an aircraft shall procure and maintain security in the following minimum amounts:

(1) $150,000 per seat for bodily injury or death in a single occurrence; and

(2) $100,000 for property damage in a single occurrence.

(b) Evidence of security required under (a) of this section shall be filed with the department and must be

(1) a policy or certificate of insurance issued by an insurer acceptable to the department;

(2) a bond of a surety company licensed to write surety bonds in the state;

(3) evidence accepted by the department, showing ability to self-insure; or

(4) other security approved by the department.

(c) The department may authorize department personnel to enforce this section and may adopt procedural regulations necessary to implement this section. Upon finding a violation the department may issue a stop use order.

(d) A policy of insurance, surety bond, or other form of security may not be canceled on less than 30 days' written notice to the department. This requirement must be clearly stated in the policy or endorsement for an insurance policy submitted as proof of financial responsibility under AS 02.40.020 (a)(1). The 30-day notice period is measured from the date on which the department receives notice.

(e) A person who violates this section is guilty of a class A misdemeanor and is punishable by a fine of not less than $1,000 or more than $5,000 for each day of violation but not to exceed $10,000 for each violation.



Sec. 02.40.020. - Certification of compliance of air carriers.

(a) A person may not use an aircraft in air commerce before obtaining an annual certificate of compliance for that aircraft from the department. The department may issue a certificate of compliance for one aircraft or a fleet of two or more aircraft. The department shall issue or renew a certificate of compliance upon application and presentation of

(1) proof of financial responsibility required under AS 02.40.010 ;

(2) proof of compliance with Federal Aviation Administration requirements, and, where applicable, federal certification for scheduled airline service.

(b) The annual fee for a certificate of compliance for one aircraft and for a fleet of two or more aircraft shall be set by the department by regulation. The certificate is valid for a calendar year. The certificate shall be visible to boarding passengers.

(c) The department may authorize department personnel to enforce this section and may adopt procedural regulations necessary to implement this section. Upon finding a violation the department may issue a stop use order.

(d) A person who violates this section is guilty of a class B misdemeanor and is punishable by a fine of not less than $500 or more than $1,000.



Sec. 02.40.030. - Unsolicited communication prohibited.

(a) Except as provided in (c) of this section, in the event of an accident involving an air carrier providing intrastate transportation of passengers, an attorney may not initiate a contact with an individual injured in the accident or a relative of an individual injured or killed in the accident for the purpose of offering or discussing potential representation in an action based on the accident for personal injury or wrongful death within 45 days following the accident. In this subsection, "attorney" includes an attorney for an air carrier and an associate, agent, employee, or other representative of an attorney.

(b) During the 45-day period described in (a) of this section, an agent or representative of an air carrier or its insurer may not initiate contact with an individual injured in the accident or a relative of an individual injured or killed in the accident for the purpose of offering a final settlement of a claim.

(c) The prohibitions in (a) and (b) of this section do not apply to the activities that an air carrier or its insurers may undertake, or the obligations that an air carrier or its insurers may have to

(1) provide a passenger or the family of a passenger injured or killed in an aircraft accident with short-term physical or financial assistance; or

(2) meet the obligations of the air carrier under 49 U.S.C. 4113 (Aviation Disaster Family Assistance Act of 1996).

(d) The attorney general or an aggrieved person may institute a civil action against a person who violates this section. In addition to injunctive and compensatory relief, a civil penalty not to exceed $10,000 may be imposed for each violation.



Sec. 02.40.990. - Definitions.

In this chapter,

(1) "air carrier" means a person undertaking to engage in air commerce, whether directly or indirectly, or by lease, contract, or any other arrangement, and whether over regular or irregular routes;

(2) "air commerce" means carriage by aircraft of persons or freight for commercial purposes or hire in intrastate commerce, including the carriage by aircraft of persons or freight that move partly by aircraft and partly by other forms of transportation;

(3) "aircraft" means a propeller, rotor, or jet-powered device used or designed for flight in the air;

(4) "commercial purposes" means activities for which the person receives direct monetary compensation and does not include activities incidental to and done in furtherance of the person's primary business;

(5) "department" means the Department of Transportation and Public Facilities;

(6) "freight" means commodities, articles, and cargo, of whatever nature or value, excluding garbage and trash.









Title 03 - AGRICULTURE AND ANIMALS

Chapter 03.05. - POWERS AND DUTIES OF COMMISSIONERS OF NATURAL RESOURCES AND ENVIRONMENTAL CONSERVATION

Sec. 03.05.010. - Powers and duties of commissioner of natural resources.

(a) The commissioner of natural resources shall

(1) direct, administer, and supervise promotional and experimental work, extension services, and agricultural projects for the purpose of promoting and developing the agricultural industry within the state including such fields as horticulture, dairying, cattle raising, fur farming, grain production, vegetable production, and development of other agricultural products;

(2) procure and preserve all information pertaining to the development of the agricultural industry and disseminate that information to the public;

(3) assist prospective settlers and others desiring to engage in the agricultural industry in the state with information concerning areas suitable for agriculture and other activities and programs essential to the development of the agricultural industry in the state;

(4) review the marketing, financing, and development of agricultural products inside the state including transportation, with special emphasis upon local production, and negotiate for the marketing of agricultural products of the state with federal and state agencies operating in the state;

(5) regulate and control the entry into the state and the transportation, sale, or use inside the state of plants, seeds, vegetables, shell eggs, fruits and berries, nursery stock, animal feeds, remedies and mineral supplements, fertilizers, and agricultural chemicals in order to prevent the spread of pests, diseases, or toxic substances injurious to the public interest, and to protect the agricultural industry against fraud, deception, and misrepresentation; in this connection the commissioner may require registration, inspection, and testing, and establish procedures and fees; and

(6) regulate the farming of elk in a manner similar to the manner in which the commissioner regulates domestic animals and livestock, to the extent that is appropriate.

(b) To carry out the requirements of this title, the commissioner of natural resources may issue orders, regulations, quarantines, and embargoes relating to

(1) examination and inspection of premises containing products, articles, and commodities carrying pests;

(2) establishment of quarantines for eradication of pests;

(3) establishment of standards and labeling requirements pertaining to the sale of agricultural and vegetable seeds;

(4) tests and analyses which may be made and hearings which may be held to determine whether the commissioner will issue a stop order or quarantine;

(5) cooperation with federal and other state agencies.



Sec. 03.05.011. - Powers and duties of commissioner of environmental conservation.

(a) To carry out the requirements of this title, the commissioner of environmental conservation may issue orders, regulations, permits, quarantines, and embargoes relating to

(1) examination and inspection of premises containing products, articles, and commodities carrying pests;

(2) establishment of quarantines for eradication of pests and diseases in livestock;

(3) tests and analyses that may be made and hearings that may be held to determine whether the commissioner will issue a stop order or quarantine;

(4) cooperation with federal and other state agencies;

(5) regulation of fur farming; for purposes of this paragraph, "fur farming" means the raising of and caring for animals for the purpose of marketing their fur, or animals themselves for breeding stock.

(b) The commissioner of environmental conservation shall regulate the farming of elk in a manner similar to the manner in which the commissioner regulates domestic animals and livestock, to the extent that is appropriate.



Sec. 03.05.015. - Agricultural production credits. [Repealed, Sec. 2 ch 110 SLA 1986].

Repealed or Renumbered



Sec. 03.05.020. - Miscellaneous powers of commissioner of environmental conservation.

(a) The commissioner shall

(1) require routine inspection of food animals to protect the public against fraud and disease;

(2) adopt a schedule of fees or charges, and credit provisions, for services rendered by state veterinarians to farmers and others at their request in caring for livestock and poultry, and all the fees shall be transmitted to the commissioner for deposit in the state treasury;

(3) designate points of entry for admission of livestock or poultry into the state, and arrange inspection at those points with or without collaboration and assistance of the federal government, and bar entry of stock or poultry not shipped under a valid permit or not free from contagious or infectious disease.

(b) In this section, "commissioner" means the commissioner of environmental conservation.



Sec. 03.05.025. - Seafood processing permits and plans of operation. [Repealed, Sec. 26 ch 72 SLA 1998].

Repealed or Renumbered



Sec. 03.05.026. - Seafood product quality standards and seals. [Repealed, Sec. 26 ch 72 SLA 1998].

Repealed or Renumbered



Sec. 03.05.030. - Rules for grading and classification of agricultural products.

The commissioner may adopt rules, regulations, and procedures requiring the classification, grading, and inspection of agricultural products sold or offered for sale for general consumption before they are sold, and requiring the marking or labeling of any sack, box, carton, or other container of agricultural products to show the kind, grade, or other prescribed classification of the contents.



Sec. 03.05.035. - Sale and labeling of frozen meat, fish and poultry. [Repealed, Sec. 26 ch 72 SLA 1998].

Repealed or Renumbered



Sec. 03.05.040. - Inspection.

(a) On any business day during the usual hours of business the commissioner or an authorized inspector may, for the purpose of inspecting agricultural products subject to regulation, enter a storehouse, warehouse, cold storage plant, packing house, slaughterhouse, retail store, or other building or place where those products are kept, stored, processed, or sold.

(b) In this section, "commissioner" means commissioner of natural resources with respect to those products over which the commissioner of natural resources has jurisdiction under this title, and the commissioner of environmental conservation with respect to those products over which the commissioner of environmental conservation has jurisdiction under this title.



Sec. 03.05.050. - Products in violation of regulations.

(a) An agricultural product found by the commissioner, or an authorized inspector, to violate a regulation adopted under this chapter is declared to be a public nuisance injurious to the public interest and may not be moved by the person in whose possession it may be except upon the specific direction of the commissioner or inspector.

(b) In this section, "commissioner" means commissioner of natural resources with respect to those products over which the commissioner of natural resources has jurisdiction under this title, and the commissioner of environmental conservation with respect to those products over which the commissioner of environmental conservation has jurisdiction under this title.



Sec. 03.05.060. - Checking spread of contagious diseases.

(a) The commissioner shall issue or cause to be issued by an authorized veterinarian, emergency orders designed to prevent the spread of contagious or infectious diseases among livestock and poultry inside designated areas or from one part of the state to another in cases of epidemic or threatened epidemic. The orders may cover care or extermination of afflicted stock and may prohibit the transportation of the stock and products derived from the stock, with compensation to owners as authorized by law.

(b) In this section, "commissioner" means the commissioner of environmental conservation.



Sec. 03.05.070. - Control of rabies. [Repealed, Sec. 26 ch 72 SLA 1998].

Repealed or Renumbered



Sec. 03.05.075. - Elk farming.

(a) Elk may be raised and bred as domestic stock for commercial purposes, including the sale of meat, by a person who lawfully owns the elk and who holds a current valid elk farming license. The commissioner of natural resources may issue an elk farming license for the farming of elk to a person who applies on a form provided by the commissioner, pays the biennial elk farming license fee, and proves to the satisfaction of the commissioner that the person lawfully owns the elk, intends to raise and breed elk, and possesses facilities for maintaining the elk under positive control. Before issuing or renewing an elk farming license, the commissioner shall conduct a physical inspection of the elk farming facilities and determine that the facilities are in good repair and comply with the fencing standards established under (d) of this section. In this subsection, "lawfully owns" means ownership that was obtained without violating a state or federal law or regulation or a condition of a license or permit issued with respect to elk.

(b) The commissioner of natural resources shall provide to the Department of Fish and Game a copy of each application for an elk farming license received by the commissioner and each elk farming license issued by the commissioner.

(c) The fee for a biennial elk farming license is $250.

(d) The commissioner of natural resources shall establish fencing standards for elk farming facilities to maintain elk under positive control. Proposed fencing standards shall be submitted to the commissioner of fish and game for review before the standards are adopted or amended.

(e) Notwithstanding other provisions of law, a license or permit is not required from the Department of Fish and Game in order to import, export, or possess elk for the purpose of elk farming. Elk imported, exported, or possessed for the purpose of elk farming are subject to the provisions of this title and regulations adopted under this title by the commissioner of natural resources or the commissioner of environmental conservation for domestic animals and livestock, to the extent they are made applicable to elk by the commissioners.

(f) In this section, "elk" means an animal of a subspecies of cervus elaphus that is indigenous to North America; "elk" does not include red deer or a red deer hybrid.



Sec. 03.05.080. - Controlling exportation of animals.

(a) The commissioner shall establish requirements and procedures for examination and certification of dogs, cats, and other animals being shipped out of the state.

(b) In this section, "commissioner" means the commissioner of environmental conservation.



Sec. 03.05.085. - Seafood processing research. [Repealed, Sec. 26 ch 72 SLA 1998].

Repealed or Renumbered



Sec. 03.05.090. - Penalty for violation.

A person who violates a provision of this chapter or a regulation, order, or quarantine made under authority of this chapter, or violates a provision of a permit issued under this chapter, or sells seeds failing to meet the labeling requirements, standards, and tests provided for by regulation of the commissioner of natural resources or the commissioner of environmental conservation is guilty of a class A misdemeanor for each offense.



Sec. 03.05.100. - Definitions.

In this chapter,

(1) "agricultural products" does not include fish or fisheries products;

(2) [Repealed, Sec. 26 ch 72 SLA 1998].

(3) "fish or fisheries products" means any aquatic animal, including amphibians, or aquatic plants or parts of those plants, animals, or amphibians that are usable as human food.






Chapter 03.09. - BOARD OF AGRICULTURE AND CONSERVATION

Sec. 03.09.010. - Board of Agriculture and Conservation established.

(a) There is established in the department the Board of Agriculture and Conservation composed of members as set out in AS 03.10.050 (b).

(b) Members of the board serve staggered three-year terms and until a successor is appointed. A member may be removed from office by the governor if the governor first provides a written statement of the reasons for removal to the member and makes the statement available to the public. If a vacancy occurs, the governor shall immediately appoint a member for the unexpired portion of the term.

(c) Members of the board receive no compensation, but are entitled to per diem and travel expenses authorized for boards and commissions under AS 39.20.180 .

(d) While serving on the board, a board member, or an immediate family member of the board member who shares the same household and financial resources with that board member, may not obtain a lease, permit, installment contract, or loan or purchase land under AS 03.10 or under AS 38.05, or have an existing lease, permit, installment contract, or loan under AS 03.10 or under AS 38.05 modified or restructured. Notwithstanding AS 39.52.150 (a), an immediate family member who does not share the same household and financial resources with the board member may obtain a lease, permit, installment contract, or loan or purchase land under AS 03.10 or under AS 38.05 or have an existing lease, permit, installment contract, or loan under AS 03.10 or under AS 38.05 modified or restructured. Notwithstanding AS 39.52.150 (a), a person may be appointed to the board even though, at the time of appointment, that person, or an immediate family member, has a lease, permit, installment contract, or loan under AS 03.10 or AS 38.05. However, that person may not take or withhold any official action that affects the lease, permit, installment contract, or loan of that person or an immediate family member who shares the same household and financial resources with that person. If a person with a lease, permit, installment contract, or loan under AS 03.10 or AS 38.05 is appointed to the board, failure by that person to abide by all the terms and conditions of the lease, permit, installment contract, or loan may be the basis for removal under (b) of this section. For purposes of this subsection, "immediate family member" and "official action" have the meanings given in AS 39.52.960 .

(e) The board shall elect a member to serve as chair and a member to serve as vice-chair for one-year terms. A member may be reelected to serve additional terms as chair or vice-chair.



Sec. 03.09.020. - Director of agriculture and staff.

(a) The director of the division of agriculture of the department shall serve as the director of the Board of Agriculture and Conservation. The director may employ staff and, as directed by the board, is responsible for the daily operations of the agricultural revolving loan fund (AS 03.10.040 ).

(b) The director of agriculture shall be appointed to the partially exempt service by the commissioner from a list of two or more candidates submitted by the board. The commissioner may reject all candidates, in which case the board shall submit a new list. The director may be removed by the commissioner at any time, and the office shall remain vacant until a new director is appointed under this subsection.



Sec. 03.09.030. - Quorum.

Five members of the Board of Agriculture and Conservation constitute a quorum for the transaction of business or the exercise of a power or function at a meeting of the board.



Sec. 03.09.040. - Regulations.

(a) The Board of Agriculture and Conservation may adopt regulations under AS 44.62 (Administrative Procedure Act) to carry out its duties.

(b) The board may, by regulation, classify loan and marketing information and make some classes of loan or marketing information confidential.



Sec. 03.09.050. - Agricultural land.

The Board of Agriculture and Conservation may recommend to the commissioner that land in the land disposal bank established under AS 38.04.020 be classified as suitable for agriculture. The board may identify state land for agricultural disposal and request the commissioner to provide for the survey and disposal of the land.






Chapter 03.10. - ALASKA AGRICULTURAL LOAN ACT

Sec. 03.10.010. - Declaration of policy.

It is the policy of this chapter to promote the more rapid development of agriculture as an industry throughout the state by means of long-term low-interest loans.



Sec. 03.10.020. - Powers of the board.

(a) The Board of Agriculture and Conservation (AS 03.09.010 ) may

(1) make a loan to

(A) an individual resident farmer, homesteader, or a partnership or corporation composed of farmers and homesteaders for

(i) clearing land for agricultural purposes;

(ii) development of farms;

(iii) storage and processing of farm produce; or

(iv) the purchase of livestock or machinery;

(B) an individual state resident, or a partnership or corporation for

(i) storage and processing plants for agricultural products;

(ii) the commercial production or processing of horticultural products in the state;

(iii) the commercial production or processing of animal feed in the state; or

(iv) the raising or care of animals in the state for the purpose of marketing their fur;

(2) designate agents and delegate its powers to them as necessary;

(3) adopt regulations necessary to carry out its functions, including regulations to establish reasonable fees for services provided and charges for collecting the fees;

(4) establish amortization plans for repayment of loans, which may include delayed payments of principal and interest for not to exceed five years;

(5) enter into agreements with private lending institutions, other state agencies or agencies of the federal government, to carry out the purposes of this chapter;

(6) collect the fees and collection charges established under this subsection.

(b) In this section "horticultural products" means vegetables, fruit plants, grass seed, sod, tree seedlings, ornamental plants, foliage, or flowering plants, grown in a greenhouse or nursery.



Sec. 03.10.030. - Limitations on loans.

(a) The farm development, chattel, or irrigation loan made under this chapter

(1) may not exceed a term of 30 years, except that a chattel loan may not exceed a term of seven years;

(2) may not, when added to the outstanding balance of other loans made under this chapter, exceed a total outstanding balance of $1,000,000;

(3) shall be secured by a real estate or chattel mortgage of any priority, except that the portion of a loan that exceeds $500,000, when added to prior indebtedness that is secured by the same property, must be secured by a first mortgage;

(4) shall bear interest at a fixed rate comparable to that charged by other agricultural lending institutions in the state for loans similar to those referred to in this subsection.

(b) [Repealed, Sec. 72 ch 113 SLA 1982].

(c) A short-term loan, to be amortized within one year, not to exceed $350,000 to any one borrower may be made for operating purposes, except that a loan made under this subsection may not exceed $200,000 unless the loan is made to a borrower in a farm disaster area declared under AS 03.10.058 . The loan shall bear interest at a fixed rate comparable to that charged by other agricultural lending institutions in the state for loans similar to those referred to in this subsection. An applicant for a short-term loan may be required to purchase insurance through the Federal Crop Insurance Act (7 U.S.C. 1501 - 1520) as a condition of the loan. The term of a loan made under this subsection may be extended for up to three years by the Board of Agriculture and Conservation, in the discretion of the board, upon application by the borrower.

(d) [Repealed, Sec. 72 ch 113 SLA 1982].

(e) An installment payment is delinquent unless it is received by the Board of Agriculture and Conservation or the director of the board on or before the 30th day after the date specified for payment in the loan agreement. If an installment payment is delinquent, the director of the board may assess a delinquency penalty.

(f) A farm product processing loan may not exceed $250,000. A mortgage that secures a farm product processing loan may be of any priority if the total indebtedness on the real estate, including the secured farm product processing loan, does not exceed $250,000. A farm product processing loan that, if made, would raise the existing indebtedness on the real estate securing the loan above $250,000, or a farm product processing loan on real estate that has a prior indebtedness of $250,000 or more, may be made only if all prior mortgagees agree to subordinate their mortgages to that of the state for the amount of the farm product processing loan that exceeds the $250,000 indebtedness limit on the real estate. A farm product processing loan may not exceed a term of 30 years or bear interest at a rate that is less than a fixed rate comparable to that charged by other agricultural lending institutions in the state for similar loans, and shall be secured by a real estate or chattel mortgage or both.

(g) A loan for clearing land may not

(1) exceed $250,000;

(2) bear interest at a rate that is less than a fixed rate comparable to that charged by other agricultural lending institutions in the state for similar loans;

(3) have a term in excess of 20 years; or

(4) be made for clearing land other than land that has been classified by the United States Department of Agriculture, Natural Resource Conservation Service, under the Land Capability Classification System as having agricultural potential for the production of annual crops or hay, or for pasture.

(h) The Board of Agriculture and Conservation shall adopt regulations to establish other terms for loans made under this chapter, consistent with the provisions of this section, and may establish interest rates for loans under (a)(4) of this section that

(1) encourage agricultural development;

(2) do not subsidize nonviable agricultural enterprises; and

(3) do not discriminate against viable existing agricultural enterprises.

(i) A person is not eligible for a loan under this chapter if the person has a past due child support obligation established by court order or by the child support services agency under AS 25.27.160 - 25.27.220 at the time of application.



Sec. 03.10.033. - Restructuring of agricultural debt.

(a) To increase the return to the state, the Board of Agriculture and Conservation may restructure loans (1) in existence on January 1, 1987, made by the former Agricultural Revolving Loan Fund Board or by the former Alaska Agricultural Action Council based upon guidelines approved by the Board of Agriculture and Conservation; (2) of a borrower in an area that has been declared a farm disaster area under AS 03.10.058 ; or (3) of a borrower who has experienced an agricultural disaster based upon regulations adopted by the Board of Agriculture and Conservation. Notwithstanding any other provision of law that relates to loan terms, the restructuring may only include reduction of interest to a fixed rate not less than five percent a year, an extension of the term of the loan, and an improvement to the security interest of the state. It may not reduce the amount of principal and interest owed before the loan is restructured.

(b) The maximum term of a loan modified under (a) of this section is 30 years from the date of restructuring.

(c) Notwithstanding any other provision of this section, the Board of Agriculture and Conservation may approve an application for restructuring under this section only upon

(1) the applicant's written release of the state, including the University of Alaska, from all potential liability for actions and omissions occurring before the date of restructuring that relate in any way to a state farm project, land sale, land sale relinquishment, farm loan, or loan application or loan modification application, whether granted or denied by the state; and

(2) assignment by the applicant to the board of the proceeds from the federal government under 7 U.S.C. 1442 (Conservation Reserve Program) and P.L. 88-26 (Feed Grain Act of 1963), as amended.

(d) If the board receives proceeds under (c)(2) of this section that exceed the amount owed and credited to the loan during the year, the board shall refund the extra proceeds to the applicant.



Sec. 03.10.035. - Use or disposal of mortgaged farm land.

(a) A borrower may not use farm land for a nonfarm use or sell, lease, or otherwise dispose of farm land if that land is encumbered by a mortgage given to secure the payment of a loan under this chapter unless the borrower either

(1) pays the outstanding balance of the loan in a lump sum or under other terms agreed to by the Board of Agriculture and Conservation that accelerate payment of the loan; or

(2) pays the outstanding principal balance for the remaining term of the loan at the prevailing rate of interest that is charged by commercial banks in the state during the calendar quarter in which the board receives notice of the change of use, sale, lease, or other disposal of the farm land.

(b) In this section, "non-farm use" means a use of land other than for the production of domesticated plants and animals useful to humans, including forage and sod crops, grain and feed crops, fruits, vegetables, and livestock.



Sec. 03.10.040. - Creation of fund.

(a) There is an agricultural revolving loan fund which shall not exceed $75,000,000 to carry out the purpose of this chapter.

(b) Money in the fund may be used by the legislature to make appropriations for costs of administering this chapter and for operations of the Board of Agriculture and Conservation.



Sec. 03.10.050. - Administration of fund; Board of Agriculture and Conservation.

(a) The Board of Agriculture and Conservation shall administer the agricultural revolving loan fund. A loan may not be made without the approval of a majority of the board, except that emergency loans based upon regulations adopted by the board and not to exceed $50,000 may be made upon the approval, by majority vote, of a committee composed of the chair of the board, another board member, and the director of the board.

(b) The board is composed of seven members appointed by the governor and confirmed by the legislature in joint session. Members shall have the following qualifications:

(1) one member shall have general business or financial experience;

(2) one member shall be a member of a statewide agriculture promotion organization;

(3) one member shall be a member of a soil and water conservation district established under AS 41.10.130 (a) who is also engaged in commercial production agriculture;

(4) four members shall be engaged in commercial production agriculture; each shall represent a different agriculture enterprise from the others, such as livestock production, dairy, vegetable production, grain production, horticultural production, and greenhouse and hydroponic production.

(c) A meeting of the board to act on applications for loans is exempt from the public meeting requirements of AS 44.62.310 .

(d) [Repealed, Sec. 30 ch 81 SLA 2000].

(e) To encourage the prompt payment of loans, the board may establish a program of credits for persons who have a loan from the agricultural revolving loan fund and maintain good financial standing. The credits may be applied against no more than two percentage points a year of the interest due on agricultural revolving loan fund loans.

(f) A credit may not be granted under (e) of this section to reduce interest due on a loan if the borrower has an agricultural loan in default, has a loan that has been rewritten, restructured, rolled over, or otherwise had its term extended or interest rate reduced, or has had a land payment or land clearing loan restructured.

(g) The board may dispose of property acquired by the agricultural revolving loan fund through foreclosure, default, or other action arising out of agricultural loans or the sale of agricultural land. Disposals shall be conducted under regulations approved by the commissioner. The regulations must ensure that the property is disposed of so as to maximize the return to the state and must require that the parcels of land that are composed primarily of cropland soils be restricted to agricultural uses and disposed of only to persons who are residents of the state.



Sec. 03.10.052. - Limitation on board members. [Repealed, Sec. 30 ch 81 SLA 2000].

Repealed or Renumbered



Sec. 03.10.054. - Sale or transfer of mortgages and notes. [Repealed, Sec. 14 ch 122 SLA 1980].

Repealed or Renumbered



Sec. 03.10.058. - Farm disaster area.

The governor may declare a farm disaster in an area of the state if a natural disaster causes a crop failure.



Sec. 03.10.060. - Short title.

This chapter may be cited as the Alaska Agricultural Loan Act.






Chapter 03.12. - ALASKA GRAIN RESERVE PROGRAM



Chapter 03.13. - FEDERAL CROP INSURANCE CONTRIBUTIONS

Sec. 03.13.010. - Agreement with Federal Crop Insurance Corporation.

The department shall enter into an agreement with the Federal Crop Insurance Corporation under which the department agrees to pay to the corporation a portion of federal crop insurance premiums paid by producers of agricultural commodities in this state. The agreement must provide for a corresponding reduction in the federal crop insurance premium paid by those producers.



Sec. 03.13.020. - Amount of contributions.

Under the agreement, the department shall pay to the corporation for each covered producer an amount equal to the amount that the corporation pays for that producer under 7 U.S.C. 1508(b)(3) of the Federal Crop Insurance Act (7 U.S.C. 1501 - 1520), except as provided otherwise in this chapter.



Sec. 03.13.030. - Limitation.

Thirty percent of each producer's premium, as calculated by the corporation, on coverage of up to 65 percent of the recorded or appraised average yield, as adjusted, shall be paid by the state.



Sec. 03.13.040. - Appropriations.

(a) The payments to the corporation shall be made from funds appropriated from the general fund to the department for that purpose.

(b) If for any year the amount appropriated is insufficient to fully fund the contribution required by AS 03.13.020 , the department shall allocate funds on a first come basis.



Sec. 03.13.050. - Definitions.

In this chapter, "corporation" means the Federal Crop Insurance Corporation (7 U.S.C. 1503).






Chapter 03.15. - AGRICULTURE PEST AND DISEASE CONTROL FUND

Sec. 03.15.010. - Agricultural pest and disease control fund. [Repealed, Sec. 2 ch 34 SLA 1968].

Repealed or Renumbered



Sec. 03.15.020. - Purpose of appropriations. [Repealed, Sec. 26 ch 72 SLA 1998].

Repealed or Renumbered






Chapter 03.17. - MARKETING OF MILK



Chapter 03.19. - SMALL GRAIN INCENTIVE PROGRAM



Chapter 03.20. - AGRICULTURAL AND INDUSTRIAL FAIRS

Sec. 03.20.010. - State aid.

The state may grant aid to agricultural and industrial fair associations, incorporated under the laws of the state, to assist in the payment of (1) costs of operation and maintenance and (2) project costs for capital improvements of annual agricultural and industrial fairs.



Sec. 03.20.020. - Amount and conditions of aid.

(a) Fairs may be held each year in each of the house districts, and state aid for the operation and maintenance of the fairs may not exceed a basic grant of $10,000; however, fairs in existence five years or longer may receive an increment grant not to exceed $2,500 per year of existence to a maximum of $75,000. The people of each district sponsoring a fair are not eligible for state aid unless they subscribe to spend from their own funds for that purpose an amount equal to the amount of the state aid and have or organize an agricultural and industrial fair association for the operation and maintenance of the fairs. Each fair receiving state aid is open to entries by the people of the whole state, and special provision shall be made for exhibits from boys' and girls' clubs.

(b) An agricultural and industrial fair association qualifying for and applying for operation and maintenance grants may also apply for capital improvement grants.

(c) For the purpose of matching state fair aid allocations, a fair whose local resources are not sufficient to match dollar for dollar may, in preparing its annual report, place a reasonable itemized monetary value on donated labor, materials, and equipment used in the construction, repairing, and maintenance of fairgrounds, buildings, and facilities in place of dollar matching up to 50 percent of its annual requests. The commissioner shall determine when local resources are insufficient to allow the community to match the amount of state aid requested under (a) of this section, and shall approve the reasonableness of the value assigned the donations by the fair.

(d) Premiums and prizes that qualify for listing for allocation purposes under this section shall be those paid for exhibits and educational contests, displays, and demonstrations of an educational nature. This does not include prizes or premiums for promotion or entertainment activities such as queen contests, parades, dances, rodeos, or races. A listing of fund allocations under this section containing the names of all premium and prize winners, including the amount and value of all awards, shall be maintained by the fair association.



Sec. 03.20.030. - Application for and granting of operation and maintenance aid.

(a) Each agricultural and industrial fair association desiring to apply for an operation and maintenance grant shall apply to the commissioner before August 1 of the year preceding the fiscal year for which the grant is sought. It shall submit with the application a planned program of operation and maintenance of the proposed fair, the rules and regulations governing the fair, and a certificate signed by the president and secretary of the association certifying that the association will spend for the proposed fair a sum of money from their own funds equal in amount to the benefits requested under this chapter. When satisfied that the association is entitled to receive state aid under the provisions of this chapter, the commissioner shall make a disbursement to the association in the sum to which it is entitled. The commissioner shall pay annually the sum to be paid under the provisions of this chapter.

(b) The commissioner shall require each association receiving state operation and maintenance aid to furnish receipts for money paid to them. The commissioner may prescribe the form of the receipt. Each association shall furnish a statement executed and acknowledged by the president and secretary, covering the disbursements by the association of all operation and maintenance funds, for fairs held under this chapter. The statement must definitely set forth that wherever any state aid money has been disbursed that a like amount of fair association fund money has been expended and that in no instance has the expenditure of state money exceeded the expenditure of fair association money. The association shall make a full report of receipts and expenditures including the sums expended for prizes and awards to the commissioner and this report shall be transmitted to the next legislature.

(c) A sum equal to at least 25 percent of the state operation and maintenance aid received under this chapter shall be used for premiums or transportation cost of exhibits.



Sec. 03.20.035. - Application for and granting of capital improvement aid.

(a) Each agricultural and industrial fair association desiring to apply for a capital improvement grant shall apply to the commissioner before August 1 of the year preceding the fiscal year for which the grant is sought. It shall submit with the application a proposed long-term capital improvement plan of the fair covering five years from the time the application is submitted, which shall be certified by the president and secretary of the association as having been reviewed and approved by the governing body of the association. When satisfied that the association is entitled to receive state aid under the provisions of this section, the commissioner shall make a disbursement to the association in the sum to which it is entitled.

(b) Each association receiving state capital improvement aid shall furnish receipts to the commissioner for money paid to them. The commissioner shall prescribe the form of the receipt. The association shall make a full report of its receipts and expenditures made for capital improvements and this report shall be transmitted to the next legislature following the receipts and expenditures.



Sec. 03.20.040. - Display of exhibits outside state.

The commissioner may collect and ship, for display outside of the state, exhibits of Alaska produce, mining, and manufacturing, and other exhibits, including the Native arts. The commissioner may expend not more than $2,000 a year for that purpose. The commissioner shall account for and report the funds disbursed under this section.



Sec. 03.20.050. - More than one association and fair permitted.

Nothing in this chapter prohibits the formation of more than one agricultural and industrial fair association in each house district or the holding of an agricultural and industrial fair in several places in each district. When more than one association is formed in a house district or when a fair is held in more than one place in the district, the minimum operational aid is $250. When more than one association applies for the benefits of this chapter, the commissioner shall divide the money allotted to the district among the applicants in proportion to the amount justified at the time of application.



Sec. 03.20.060. - Expenditure of aid for nonperishable exhibits.

The commissioner may require an association to expend not more than 10 percent of the state operation and maintenance aid granted, for the purpose of buying nonperishable exhibits. Those exhibits shall be held by the association subject to the order of the commissioner.



Sec. 03.20.070. - Funds to be returned if unexpended or if no fair held.

(a) If an association has received state operation and maintenance funds under this chapter and fails to hold a fair in accordance with its program, or does not disburse all of the state funds paid to it for that purpose, the association shall return those funds, or the unexpended portions, to the department within 60 days after the date set for the fair. If an association fails to comply with this section the attorney general shall institute proceedings to recover the funds.

(b) If an association has received state capital improvement funds under this chapter and fails to expend them within five years for capital improvements designated in its long-term capital improvement plan in effect at the time of the grant, the commissioner may, after investigation, require that the unexpended funds be returned to the department.



Sec. 03.20.080. - Definitions.

For purposes of this chapter,

(1) "agricultural and industrial fair" means a fair, the major focus of which is displays, exhibitions, demonstrations, contests, or promotions of agricultural or industrial concern to the region in which the fair is located, or any fair that, before July 1, 1980, has received a grant under this chapter;

(2) "project costs for capital improvements" includes, in addition to costs directly related to the project, the sum total of all costs of financing and carrying out the project; these include, but are not limited to, the costs of all necessary studies, surveys, plans and specifications, architectural, engineering, or other special services, acquisition of real property, site preparation and development, purchase, construction, reconstruction, and improvement of real property, and the acquisition of machinery and equipment as may be necessary in connection with the project; an allocable portion of the administrative and operating expenses of the grantee; the cost of financing the project, including interest on bonds issued to finance the project; and the cost of other items, including any indemnity and surety bonds and premiums on insurance, legal fees, fees and expenses of trustees, depositaries, financial advisors, and paying agents for the bonds issued as the issuer considers necessary.






Chapter 03.22. - PLANT MATERIALS CENTER

Sec. 03.22.010. - Establishment of plant materials center.

The Department of Natural Resources, in cooperation with the Institute of Agricultural Sciences, shall establish and maintain a plant materials center.



Sec. 03.22.020. - Purpose of center.

The objectives of the plant materials center, in cooperation with the Institute of Agricultural Sciences, are to

(1) assemble, evaluate, select, and increase plant materials needed in soil and water conservation, agriculture, and industry, and maintain genetic purity of these materials;

(2) increase promising plant materials for field scale testing;

(3) test the promising materials in field plantings on sites that represent soil and climatic conditions not found at the center;

(4) maintain and provide for increase of basic seed stocks of plant materials for agricultural and conservation interests;

(5) make seed and plant materials available, for a fee if necessary, in such a manner as to avoid monopolistic control of basic stocks of these materials and encourage the development of a seed industry;

(6) support but not duplicate activities carried on by state or federally funded research programs in the state;

(7) prepare, publish, and disseminate a summary report on all studies as they are completed.



Sec. 03.22.030. - Center site, buildings, and equipment.

The department shall obtain a site, either by donation, lease, or purchase, and erect suitable buildings on the site, if they are needed for the use of the plant materials center. The department shall also acquire the agricultural land, scientific instruments, and equipment necessary to carry on the work of the center. Acquisition of scientific instruments and equipment under this section is governed by AS 36.30 (State Procurement Code).



Sec. 03.22.040. - Personnel.

The department shall ensure that competent professional, secretarial, and subprofessional personnel necessary to carry on the work of the center are employed. The administrator of the plant materials center is a joint appointment between the Department of Natural Resources and the University of Alaska Agricultural Experiment Station.



Sec. 03.22.050. - Department to cooperate.

The department shall cooperate with the Institute of Agricultural Sciences and the United States Soil Conservation Service by a formal memorandum of understanding and may cooperate with any department or agency of federal, state or local government, research organization, or other organization concerned with conservation or agriculture.



Sec. 03.22.060. - Reports.

The department shall annually prepare a detailed report of the operation of the center and notify the legislature that the report is available. The report must include a statement of all receipts and disbursements.



Sec. 03.22.070. - Acceptance of assistance.

The department may request, accept, and receive from federal, state, and nongovernment sources financial and other aid and assistance, including personnel and equipment, for the construction, equipment, maintenance, and operation of the center.



Sec. 03.22.080. - Payments and vouchers.

Appropriations made by the state for the construction, maintenance, and operation of the center shall be expended upon vouchers approved by the department in the manner prescribed by it.






Chapter 03.25. - VETERINARIANS

Sec. 03.25.010. - Commissioner authorized to employ veterinarians.

The commissioner may either independently or in cooperation with the United States Department of the Interior or a college or a university or like institution employ veterinarians for periods found to be to the best advantage for the purpose of aid and service to the fur raising industry, and for the purpose of aid and service to those engaged in raising livestock and other domestic animals.



Sec. 03.25.020. - Duties of veterinarians.

Veterinarians shall

(1) visit the fur farms of the state, study problems incidental to raising fur bearing animals, and advise those engaged in the industry in matters pertaining to the breeding and care of fur bearing animals and the prevention and cure of diseases of fur bearing animals;

(2) prepare, publish, and distribute such data as the veterinarian, with the advice and consent of the commissioner, considers useful to those engaged in the industry;

(3) make reports to the commissioner when required by the commissioner for transmittal to the state legislature;

(4) initiate and carry on experiments, on or in connection with a fur farm, with relation to the care and feeding of fur bearing animals, the improvements of the breed, or the cure or prevention of any disease to which they may be subject or the extermination of the parasites by which they may be attacked, and in this connection employ and pay for the necessary assistance and rent and use of necessary facilities;

(5) perform other duties as may be prescribed by the commissioner as are not inconsistent with the duties specifically imposed by this chapter;

(6) study problems incidental to the raising of livestock and other domestic animals, and advise those engaged therein upon matters pertaining to the breeding, care, and the prevention and cure of diseases of livestock and other domestic animals.



Sec. 03.25.250. - Definition.

In this chapter, "commissioner" means the commissioner of environmental conservation.






Chapter 03.30. - FENCES

Sec. 03.30.010. - What constitutes legal fence. [Repealed, Sec. 3 ch 55 SLA 1977].

Repealed or Renumbered



Sec. 03.30.020. - Duty to keep barbed wire fences in repair.

A person having a barbed wire fence shall keep it in good repair. When a domesticated animal is killed or injured by coming in contact with a barbed wire fence which is not at the time of injury kept in substantial compliance with this section and AS 03.30.030 , the owner of the animal may recover from the owner of the fence a sum equal to the amount of damages sustained in the killing or injury to the animal.



Sec. 03.30.030. - Fence as nuisance.

Any wire fence so dilapidated as to be of no practical use as a fence which is a menace to livestock is a public nuisance and may be abated by a court in a proceeding instituted for that purpose.



Sec. 03.30.040. - Liability of owner of animals damaging enclosed land or crops. [Repealed, Sec. 3 ch 55 SLA 1977].

Repealed or Renumbered



Sec. 03.30.050. - Impounding animals breaking into enclosed area. [Repealed, Sec. 3 ch 55 SLA 1977].

Repealed or Renumbered



Sec. 03.30.060. - Failure to close roadside gate used for retaining livestock.

A person failing to close a roadside gate after opening the same is presumed to be negligent and liable for all consequent damage upon proof thereof. For the purposes of this section, a roadside gate is a contrivance located alongside or near a public or private road made for the purpose of passing through a fence which is used for or intended to be used for the retention of livestock.






Chapter 03.35. - GRAZING DISTRICTS

Sec. 03.35.010. - Establishment and restriction in use of controlled livestock districts.

(a) A district judge may establish a controlled livestock district within a municipality or in other settled areas of the state, as provided in this chapter, to consist of a contiguous area of not less than 1,280 acres.

(b) The owner and the person having custody and control of a domestic animal kept within a controlled livestock district may not with criminal negligence permit the domestic animal to graze or run at large.

(c) Violation of (b) of this section is a class B misdemeanor.



Sec. 03.35.020. - Petition to create, add, or abolish.

(a) A controlled livestock district may be established upon petition of not less than 60 percent of the resident owners and lessees of the land within the area to be included in the district who own or lease 30 percent of the land described in the petition. The petition must contain a statement of its purpose, define the boundaries of the area to be included within the district, be signed by the required resident owners and lessees within the area described, and be filed with the district judge for the district within which the land is situated.

(b) An addition to an established controlled livestock district may be made under the same procedures set out for creating the district if the addition has at least 160 acres and is contiguous to the established district.

(c) A portion of a controlled livestock district may be eliminated or a district may be dissolved if 60 percent of the resident owners and lessees of the land within the district who own or lease 30 percent of the land within the district petition for the elimination or dissolution under the procedure set out in this section for the establishment of a controlled livestock district.



Sec. 03.35.030. - Notice, hearing, and order.

Upon receipt of a petition for the establishment, addition, elimination, or dissolution of a controlled livestock district, the district judge shall set a time for hearing the petition not less than 30 days after its receipt. Notice of the time and place of the hearing and its purpose shall be posted in not less than three conspicuous public places within the proposed district, including a post office, for a period of at least 30 days before the hearing. If there is no post office within the proposed district, then the notice shall be posted in two conspicuous public places in the proposed district and in the post office nearest the proposed district. If, at the hearing, the district judge finds that the petition meets the requirements established under AS 03.35.020 and that notice of the hearing has been given, the district judge shall enter an order granting the request contained within the petition. The boundaries of the district are those proposed within the petition. The district judge shall certify to the clerk of the superior court for the judicial district a copy of the findings and order. The district judge shall send a copy of the order to the commissioner.



Sec. 03.35.035. - Identification of domestic animals within controlled livestock district.

(a) Within 60 days of the establishment of a controlled livestock district or of the addition to an established controlled livestock district under AS 03.35.010 , the person having custody and control of domestic animals located within the district shall identify the animals under AS 03.40, use identification collars to indicate ownership, or otherwise use a reliable system for the identification of the ownership of the animal.

(b) A person who violates (a) of this section commits a violation.



Sec. 03.35.040. - Liability for damages; lien.

(a) The owner of land within a controlled livestock district, whether the land is fenced or unfenced, is entitled to recover, from the owner or person having custody and control of a domestic animal, for any injury done by the animal when grazing or running at large within a controlled livestock district contrary to the provisions of this chapter, and has a lien upon the domestic animal for the amount of the damage done.

(b) A claim for damages may not exceed $500 against any one animal for any one trespass.



Sec. 03.35.050. - Impounding and public sale of animals running at large.

The owner of any land within a controlled livestock district may impound a domestic animal trespassing upon that land and keep the animal until damages, together with reasonable charges for keeping and feeding it, are paid. Within 24 hours after impounding an animal, the person impounding it shall give notice in writing to the owner or claimant of the animal, if the owner is known, or, if the owner is unknown, file a notice of impounding with the district judge for the district and post a copy of the notice in a public place nearest to the enclosure of the impounded animal. If, within five days after receipt of the notice of impoundment or posting of the notice of impoundment, the owner or claimant fails to claim the animal and pay the reasonable charges for keeping and feeding it, together with damages and costs, the animal may be sold at public auction as provided in AS 03.35.055 .



Sec. 03.35.055. - Public auction.

(a) Before the sale of the animal at public auction, notice of the sale shall be given by the impounder by posting a written or printed notice of the time and place of sale in a public place nearest to the enclosure of the impounded animal not less than 10 days before the day of the sale. The owner or claimant of the animal may redeem the animal at any time before the sale by paying the reasonable charges for keeping and feeding the animal, together with damages and costs, to the person impounding the animal.

(b) The impounder, or an agent, shall sell the animal at public auction to the highest bidder in the manner provided for the sale of personal property on execution.

(c) Proceeds of the sale in excess of all reasonable charges and costs shall be paid over to the district judge for the district to be disposed of as provided in AS 34.45.070 .



Sec. 03.35.060. - Penalty for removing impounded animal. [Repealed, Sec. 21 ch 166 SLA 1978].

Repealed or Renumbered



Sec. 03.35.070. - Definitions.

As used in this chapter

(1) "domestic animal" includes goats, sheep, cattle, horses, and swine;

(2) "owner of land" includes a freeholder, tenant, contract vendee, or other person in actual possession of land.






Chapter 03.40. - BRANDS AND MARKS

Sec. 03.40.010. - Brands and marks.

Any person owning cattle, reindeer, bison, muskox, elk, sheep, horses, mules, or asses may adopt a brand or mark. After recording the brand or mark as provided in AS 03.40.030 , the person has the exclusive right to its use.



Sec. 03.40.020. - Record of ownership.

The owner may brand or mark an animal on either side with the owner's brand or mark. The animal shall be branded or marked so that the brand or mark shows distinctly. Sheep may be marked distinctly with a mark or device to distinguish them readily when they become intermixed with other flocks of sheep owned in the state. Evidence of ownership by brand or mark may not be permitted in any court in this state unless the brand or mark is recorded as provided in AS 03.40.030 .



Sec. 03.40.030. - Recording.

(a) To adopt a brand or mark, a person shall forward to the commissioner of natural resources a facsimile of the brand or mark, together with a written application, and the recording fee of $2. Upon receipt, the commissioner shall record the brand or mark unless it is of record or conflicts or closely resembles that of some other person, in which case the commissioner shall return the facsimile and fee to the applicant. A brand described as being on either side of the animal may not be accepted or recorded.

(b) The commissioner shall file all brands or marks offered for record pending examination. The commissioner shall make an examination as promptly as possible, and if the brand or mark is accepted, ownership thereof vests from the date of filing. The recording of the brand or mark gives the applicant ownership thereof until the next renewal period. A renewal period occurs every five years, beginning with January 1, 1960. At least 90 days before the expiration of each renewal period, the commissioner shall notify every owner of a recorded brand or mark of the renewal period and the owner shall pay to the commissioner a renewal fee of $1 and furnish other information as may be required. The renewal fee is due and payable on or before January 1 of the renewal year, and if an owner fails, refuses, or neglects to pay the renewal fee by March 1, of the renewal year, the brand or mark is forfeited and becomes available for issuance to another applicant.



Sec. 03.40.040. - Copy of record; procurement; fee.

Upon the recording of a brand or mark, the commissioner shall furnish the owner with a certified copy of the record. Additional certified copies of the record may be obtained by anyone upon the payment of $1 for each copy.



Sec. 03.40.050. - Use without certificate prohibited.

A person may not brand any horse, cattle, reindeer, bison, muskox, elk, mule, or ass, unless the person using the brand holds a written certificate of acceptance from the commissioner.



Sec. 03.40.060. - Penalty for use without certificate.

A person who violates AS 03.40.050 is guilty of a misdemeanor, and upon conviction is punishable by a fine of not less than $50 nor more than $300.



Sec. 03.40.070. - Brand is personal property.

A recorded brand or mark is the property of the person causing the record to be made, and is subject to sale, assignment, transfer, devise, and descent, as personal property. Instruments of writing evidencing the sale, assignment, or transfer of the brand or mark shall be recorded by the commissioner, and the fee for recording the sale, assignment, or transfer is $1. The recording of the instrument is notice to all persons of the matter recorded. Certified copies are admissible in evidence.



Sec. 03.40.080. - Record is evidence of ownership.

In all actions and proceedings in which the title to animals is an issue, the certified copy provided for in AS 03.40.070 is prima facie evidence of ownership of the animal by the person whose brand or mark it may be.



Sec. 03.40.090. - Publication of record.

The commissioner shall publish, in book form, a list of all brands and marks on record at the time of the publication. The lists may be supplemented from time to time. The publication must contain a facsimile of all recorded brands and marks, together with the owner's name and mailing address. The records shall be arranged in convenient form for reference. The books and supplements may be sold to the general public at an amount not to exceed $2 a copy.



Sec. 03.40.100. - Penalty for branding another's livestock. [Repealed, Sec. 21 ch 166 SLA 1978. For law concerning theft, see AS 11.46.100 - 11.46.295].

Sec. 03.40.100. Penalty for branding another's livestock. [Repealed, Sec. 21 ch 166 SLA 1978. For law concerning theft, see AS 11.46.100 - 11.46.295].

Repealed or Renumbered



Sec. 03.40.110. - Animals from other states.

Any person who brings into this state for grazing purposes, any animals included in AS 03.40.010 already branded or marked, shall present to the commissioner a statement of the brands or marks of these animals. If these brands or marks conflict with any previously recorded, the owner or manager of the animals shall brand or mark them with a brand or mark that the commissioner considers a brand or mark distinguishable from all brands or marks recorded, and the owner shall be enjoined from further use of the conflicting brand or mark. Failure to comply with the provisions of this section renders the party liable for damages resulting from the failure. This section applies to all animals in this state whose brands or marks infringe on previously recorded brands or marks.



Sec. 03.40.120. - Sale of branded livestock.

A person may not sell or otherwise dispose of any branded livestock, or buy, purchase, or otherwise receive any branded livestock, unless the person selling or disposing of the stock gives, and the person buying, purchasing, or otherwise receiving the stock receives a bill of sale in writing. A person who violates or fails to comply with this section is guilty of a misdemeanor, and upon conviction thereof is punishable by a fine of not less than $25 or by imprisonment for not more than six months, or by both.



Sec. 03.40.130. - Exhibition of bill of sale by purchaser.

A person who purchases, receives, or possesses any branded livestock, either as principal or agent, shall exhibit, on request of any person, the bill of sale of the stock. A person who violates this section is guilty of a misdemeanor and upon conviction is punishable as provided in AS 03.40.120 .



Sec. 03.40.140. - Sale without power of attorney or bill of sale prohibited.

A person may not sell or offer for sale or trade any branded livestock which does not have the person's recorded brand, unless the person has a bill of sale or power of attorney from the owner of the stock, authorizing the sale. The bill of sale must state the buyer's name and address, the date of transfer, the guarantee of title, the number of cattle transferred, the sex, the brand, the location of the brand, and the name and address of the seller. The signature of the seller shall be attested by at least one witness.



Sec. 03.40.150. - Penalty for sale without power of attorney or bill of sale; proof; defenses.

Every person violating AS 03.40.140 is guilty of a felony, unless the person upon trial establishes and proves that the person was at the time the actual owner of the stock sold or traded or offered for sale or trade, or that the person acted by the direction of one proved to be the actual owner of the stock. Every person convicted shall be imprisoned for not less than two years nor more than five years. In prosecutions for a violation of AS 03.40.140 it is not necessary to prove motive, intent, or purpose on the part of the accused, or that the accused knew that the stock were sold, traded, or offered in violation of AS 03.40.140 . The fact of selling, trading, or offering for sale or trade contrary to AS 03.40.140 , when proved, is sufficient to authorize a conviction, unless the accused by testimony explains the case made by the state in a manner consistent with good faith and an innocent purpose.



Sec. 03.40.160. - Slaughter permit. [Repealed, Sec. 23 ch 81 SLA 1984].

Repealed or Renumbered



Sec. 03.40.170. - Penalty regarding slaughter permit. [Repealed, Sec. 1 ch 21 SLA 1985].

Repealed or Renumbered



Sec. 03.40.180. - Preservation of hide required.

A person may not kill, for the person's own use and consumption or to offer for sale, any branded livestock without preserving the hide of the animal intact for a period of not less than 15 days. The hide shall be presented for inspection upon demand of any person.



Sec. 03.40.190. - Inspected slaughterers exempt.

The provisions of this chapter do not apply to packing plants in this state where the United States Department of Agriculture or the state maintains regular inspection.



Sec. 03.40.200. - Record of branded hides.

A person who purchases hides shall keep a record of all branded hides of meat cattle purchased which states the name of the person from whom purchased, the seller's place of residence, the date of purchase, and the mark and brand on the hides. The record shall be open for the inspection of stock growers, their agents and employees at all times.



Sec. 03.40.210. - Penalty for violation of AS 03.40.200 .

A person who violates the provisions of AS 03.40.200 or who wilfully neglects or refuses to do any act therein required is guilty of a misdemeanor, and upon conviction is punishable by imprisonment for a period not exceeding three months or by a fine not exceeding $100.



Sec. 03.40.220. - Reserved brand "S" on left jaw.

There is reserved in the office of the commissioner a cattle brand consisting of an "S" on the left jaw. This brand shall not be assigned to any person in the state, and it is unlawful for any person to use this brand except as provided in AS 03.40.230 .



Sec. 03.40.230. - Branding of spayed heifers.

A person, when spaying heifers, shall, upon request of the owner, brand the heifers with an "S" on the left jaw, and furnish the owner with a certificate that all heifers so branded have been properly spayed.



Sec. 03.40.240. - Penalty regarding spayed heifers.

A person who violates AS 03.40.230 is guilty of a misdemeanor, and upon conviction is punishable by a fine not less than $10 nor more than $100.



Sec. 03.40.250. - Inspection of branded livestock.

The commissioner, or an authorized agent, may, at any time, make inspections of branded livestock to ascertain and enforce compliance with this chapter.



Sec. 03.40.260. - General penalty.

Any person who violates any of the provisions of this chapter for which a specific penalty is not provided is guilty of a misdemeanor, and upon conviction is punishable by a fine of not less than $25 nor more than $100 for each offense.



Sec. 03.40.270. - Definitions.

As used in this chapter, a "brand" means an identification mark burned into the hide of a live animal.






Chapter 03.45. - DISEASED LIVESTOCK

Sec. 03.45.010. - Declaration of public policy.

It is against the public policy of this state to import into the state or to own, have in one's possession, sell, transfer, transport, drive, or convey inside the state any animal diseased or infected with any of the diseases described in AS 03.45.030 .



Sec. 03.45.020. - Importation, ownership, possession, transfer, and transportation of diseased animals prohibited.

A person may not import into the state, own, have in one's possession, sell, transfer, transport, drive, or convey, inside the state any animal diseased or infected with any of the diseases described in AS 03.45.030.



Sec. 03.45.030. - Conditions of importation of certain animals.

A person may not bring into the state any horse, cattle, or swine for work, feeding, breeding, dairying, or for any other purpose unless the animal has been examined and found free from glanders, farcy, tuberculosis, actinomycosis, rinderpest, foot and mouth disease, contagious abortion, contagious keratitis, scabies, maladie du coit, swine plague, and hog cholera. Swine in addition shall have been given the serum treatment for hog cholera within two weeks before shipping, unless a permit has been obtained from the proper authorities of the state, territory, or foreign country from which the animal is shipped, or from an inspector of the Department of Agriculture of the United States assigned to the division of dairy and livestock in the state, territory, or foreign country from which the animal is shipped. A steamship or transportation company or other common carrier may not bring any animal into the state without first having had it examined, or treated, and found free from the diseases described in this section and having obtained the permit provided for in this section.



Sec. 03.45.040. - Penalties.

For each violation of AS 03.45.010 - 03.45.030, the shipper or party responsible for the violation is punishable by a fine of not more than $500. A consignee knowingly receiving diseased animals shipped and transported in violation of these sections is punishable by a fine of not more than $500. A carrier knowingly carrying or transporting diseased animals in violation of these sections, is punishable by a fine of not more than $500.



Sec. 03.45.050. - Inspection, quarantine, or destruction of livestock.

Domestic animals and poultry in the state are subject to inspection and test for all diseases, and to quarantine, slaughter, or destruction when found to be infected with or suffering from any contagious disease by an inspector of the Animal Disease Eradication Branch, United States Department of Agriculture, or by a qualified inspector authorized by the commissioner of environmental conservation to make inspections and tests of animals. Inspections and tests of animals kept for dairy purposes by dairies that offer their products to the public in the state, and inspection and tests of animals kept for private dairy purposes, provided they are readily accessible, shall be made at least once every year, if possible, and all animals not readily accessible for inspection shall be inspected before they are brought into a community where other animals used for dairy purposes are kept. The commissioner may make arrangements with the Animal Disease Eradication Branch, United States Department of Agriculture, for these inspections and tests. In the event that arrangements cannot be made with the Animal Disease Eradication Branch, the commissioner may employ inspectors. Inspections shall be carried on in cooperation with the Animal Disease Eradication Branch and in accordance with its regulations.



Sec. 03.45.060. - Procedure for quarantine, destruction, and reimbursement.

(a) After inspection and test, the inspector described in AS 03.45.050 shall determine whether the animal inspected is subject to quarantine, slaughter, or destruction.

(b) If the inspector determines that the animal is subject to quarantine, the inspector shall prescribe the conditions and the length of time the animal is subject to quarantine.

(c) If the inspector determines that the animal should be slaughtered or destroyed, the inspector may condemn and have the animal slaughtered or destroyed in the manner the inspector determines. Reimbursement may be allowed for the slaughter or destruction of dairy cattle only. In such case, the inspector and the owner shall appraise the dairy cattle at a fair valuation without regard to the disease. Where they cannot agree as to the value of the animal, the owner and inspector may select a disinterested third party to aid in the appraisement. Where they cannot agree on the selection of a third party, a peace officer in the judicial district where the inspection is made may designate a third disinterested party to act with the inspector and owner to determine the value of the animal. The amount realized from the sale of the carcass of the slaughtered animal shall be paid to the owner of the animal and the inspector shall certify to the commissioner of environmental conservation the name and address of the owner, the date the animal was condemned, the appraised value of the animal, together with the net sum realized from the salvage thereof, or which could have been realized.



Sec. 03.45.070. - Compensation to owners of dairy cattle destroyed; records to be kept.

The commissioner of environmental conservation may enter into cooperative agreements with the United States Department of Agriculture for controlling diseases among dairy cattle and may match federal indemnity payments for livestock slaughtered thereunder, from any funds available. The commissioner shall keep a record of all payments made, with a copy of the inspector's certification of appraised value and salvage value.



Sec. 03.45.080. - Record and payment of value of destroyed dairy cattle.

The Department of Administration shall keep a record of the appraised value of all dairy cattle slaughtered or destroyed and of the salvage value thereof, stating the date when the animal was slaughtered or destroyed and the name of the inspector who ordered the animal slaughtered or destroyed. The Department of Administration, with the approval of the Department of Environmental Conservation, shall pay the owner of the animal slaughtered or destroyed two-thirds of the difference between the appraised value and the salvage value of the animal slaughtered or destroyed. The appraised valuation of each slaughtered animal may not exceed $175 in the first judicial district and not more than $200 in the second and third judicial districts and not more than $250 in the fourth judicial district. Payment may not be made if at the time of inspection, test, or destruction, the animal was upon the premises of any person to which it had been sold, shipped, or delivered for the purpose of being slaughtered. Payment may not be made unless the owner has complied with all lawful quarantine regulations.






Chapter 03.47. - BEES AND BEEKEEPING EQUIPMENT

Sec. 03.47.010. - Importation.

The importation into the state of bees on bee combs and used beekeeping equipment is prohibited. Section comb honey for human consumption may be imported into the state.



Sec. 03.47.020. - Importation of bees.

All bees imported into the state shall be accompanied by a health certificate that states that the bees come from an apiary apparently free of bee diseases and that is signed by an apiary inspector determined to be qualified by the division.



Sec. 03.47.030. - Duties of the division.

(a) The division shall investigate reported cases of diseased bees and cases of diseased bees discovered by the division.

(b) The division shall take action necessary to prevent the spread of bee diseases. Bees or used beekeeping equipment found to contain the causative organisms of American foulbrood (Bacillus larvae) or European foulbrood (Streptococcus pluton) shall be immediately quarantined and treated within five days by

(1) chamber fumigation using ethylene oxide or other gases approved by the division;

(2) sterilization by boiling in lyewater for at least 15 minutes; or

(3) destruction of bees, bee combs, and frames by burning followed by burying 18 inches deep.

(c) Notwithstanding (b) of this section, hive boxes, top and bottom boards found to contain the causative organisms of American foulbrood (Bacillus larvae) or European foulbrood (Streptococcus pluton) may be salvaged by scorching inside surfaces and edges using a flame to produce a light brown charring of the wood unless the boxes, top and bottom boards are in poor condition due to weathering, rotting, or ant tunneling.

(d) A quarantine imposed under this section may not be removed until infected bees and used beekeeping equipment are destroyed or the division determines through testing that the used beekeeping equipment is free of the disease.

(e) The division shall adopt regulations necessary to carry out the purposes of this chapter.



Sec. 03.47.035. - Penalty.

A person who violates this chapter or a regulation adopted under this chapter is guilty of a class B misdemeanor.



Sec. 03.47.040. - Definitions.

In this chapter

(1) "bees" means honey-producing insects of the genus Apis and includes the adults, eggs, larvae, pupae, and other immature stages of the insects;

(2) "division" means the division of agriculture, Department of Natural Resources;

(3) "used beekeeping equipment" means equipment that has been used to feed or house bees, including hive boxes, frames, pollen traps, queen excluders, inner covers, supers, tops, bottom boards, slatted racks, and bee combs, or other wooden or plastic beehive parts that have been in contact with honeybees.






Chapter 03.50. - ESTRAYS



Chapter 03.53. - TRANSPORTATION OF ANIMALS

Sec. 03.53.010. - Transportation of animals on state ferries: Health certificates.

(a) An animal may not be transported into the state aboard a ferry operated by the division of marine transportation of the Department of Transportation and Public Facilities unless the animal's owner, custodian, or attendant possesses a valid health certificate for the animal. This certificate shall accompany the animal or be in the possession of the animal's owner, custodian, or attendant aboard the ferry and shall be presented when requested by an employee of the state ferry system at the time the owner, custodian, or attendant makes arrangements to transport the animal, boards the ferry with the animal, or at any other time.

(b) The following persons are authorized to enforce the provisions of this section:

(1) the commissioner of environmental conservation;

(2) a state employee authorized by the commissioner of environmental conservation.

(c) For the purpose of this section, "health certificate" means a legible certificate executed on an official form of the state or province of origin by a licensed accredited veterinarian certifying that the animal is free from evidence of infectious or contagious diseases, including but not limited to rabies, and recording any required tests, vaccinations, or immunizations, including but not limited to vaccination or immunization against rabies. A health certificate is valid for a period of 30 days from the date of issuance.






Chapter 03.55. - CARE OF ANIMALS; CONTROL OF DOGS

Article 01 - DOGS

Sec. 03.55.010. - Killing of vicious or mad dog authorized.

Any person may lawfully kill any vicious or mad dog running at large.



Sec. 03.55.020. - Dogs deemed vicious.

Any dog which when unprovoked has ever bitten or attacked a human being is considered vicious within the meaning of AS 03.55.010 .



Sec. 03.55.030. - Killing dogs annoying or evincing tendency to bite animals or fowls.

Whenever any dog habitually annoys any wild deer, reindeer, sheep, cattle, horse, or other animal or bird either domestic or wild, or evinces a disposition which makes it likely that it will without provocation bite an animal or fowl, any person may lawfully kill the dog, when at large. The owner or keeper of the dog, if known or reasonably identifiable, shall be notified and given reasonable opportunity to restrain the dog before it is lawful to kill it. Persons authorized to enforce AS 16.05 (Alaska Fish and Game Code) and peace officers may enforce this section.



Sec. 03.55.040. - 03.55.060 - l Dog control by governmental units. [Repealed, Sec. 9 ch 109 SLA 1966].

Repealed or Renumbered



Sec. 03.55.070. - Power of village council to control dogs.

(a) A village council duly elected by residents of an unincorporated village not within an organized borough may destroy loose dogs in the village and may otherwise control dogs to the extent authorized first class cities.

(b) The council may impose and enforce the provisions of a dog control ordinance in the total area within 20 miles of the village. The ordinance must generally describe the area in which it is imposed. If two villages having dog control ordinances lie within 40 miles of each other, the jurisdiction of each village terminates at a point midway between them.






Article 02 - CARE OF ANIMALS

Sec. 03.55.100. - Minimum standards of care for animals.

(a) The minimum standards of care for animals include

(1) food and water sufficient to maintain each animal in good health;

(2) an environment compatible with protecting and maintaining the good health and safety of the animal; and

(3) reasonable medical care at times and to the extent available and necessary to maintain the animal in good health.

(b) Any determination as to whether or not the standards of this chapter are met shall be based on the professional opinion of a veterinarian licensed under AS 08.98.

(c) The department may adopt regulations to implement this section.



Sec. 03.55.110. - Investigation of cruelty to animals complaints.

(a) A person who believes that cruelty to animals has taken place or is taking place may file a complaint with a public or private animal control agency or organization, the department, or a peace officer. An agency or organization or the department may refer the complaint to a peace officer.

(b) A peace officer who receives a complaint of animal cruelty may apply for a search warrant under AS 12.35 to the judicial officer in the judicial district in which the alleged violation has taken place or is taking place. If the court finds that probable cause exists, the court shall issue a search warrant directing a peace officer to proceed immediately to the location of the alleged violation, search the place designated in the warrant, and, if warranted, take property, including animals, specified in the warrant. The warrant shall be executed by the peace officer and returned to the court.

(c) Before a peace officer may take an animal and place it into protective custody, the peace officer shall request an immediate inspection and decision by a veterinarian licensed under AS 08.98 that placement into protective custody is in the immediate best interest of the animal. If a veterinarian is not available to perform an inspection, before a peace officer may take an animal, the peace officer shall communicate with a veterinarian who has, after hearing a description of the condition of the animal and its environment, decided it is in the immediate best interest of the animal that it be placed into protective custody. If the peace officer is not able to communicate with a veterinarian, before the officer may take an animal, the officer shall decide it is in the immediate best interest of the animal that it be placed into protective custody. For purposes of this section, "peace officer" means

(1) an officer of the state troopers;

(2) a member of the police force of a municipality;

(3) a village public safety officer; or

(4) a regional public safety officer.



Sec. 03.55.120. - Seizure of animals.

(a) A peace officer shall place an animal in protective custody before removing the animal from the location where it was found. If the animal is removed, the peace officer shall place the animal with a veterinarian licensed under AS 08.98 or, if a veterinarian is not readily available, with a responsible public or private custodian to be sheltered, cared for, and provided necessary medical attention.

(b) A peace officer who has removed an animal shall immediately notify the animal's owner in writing of the removal and of the owner's right to petition the court under AS 03.55.130 for return of the animal. Notification may be delivered in person, posted at the owner's residence, or mailed to the owner.

(c) If a removed animal's owner is unknown and cannot be ascertained with reasonable effort, the animal shall be considered a stray or abandoned.

(d) The state, a municipality, or a person, that supplies shelter, care, veterinary attention, or medical treatment for an animal seized under this section shall make a reasonable effort to locate the owner.



Sec. 03.55.130. - Destruction and adoption of animals.

(a) If a determination is made by a veterinarian licensed under AS 08.98, by a peace officer in consultation with a veterinarian licensed under AS 08.98, or by a peace officer who is unable to locate or communicate with a veterinarian licensed under AS 08.98 that an animal removed under AS 03.55.100 - 03.55.190 is injured or diseased to such an extent that, in the opinion of the veterinarian, it is probable the animal cannot recover, the veterinarian or the peace officer may humanely destroy the animal or arrange for the animal's humane destruction.

(b) Upon diagnosis and recommendation of a veterinarian licensed under AS 08.98, a public or private custodian may humanely destroy or arrange for the humane destruction of a severely injured, diseased, or suffering animal that has been removed under AS 03.55.100 - 03.55.190.

(c) An owner of an animal destroyed under this section may not recover damages for the destruction of the animal unless the owner shows that the destruction was not reasonable under the facts as known to the veterinarian or the peace officer authorizing the destruction.

(d) Except as provided in (a) or (b) of this section, the custodian of an animal may not adopt, provide for the adoption of, or euthanize the animal within 10 business days after the animal is taken into custody. An owner may prevent the animal's adoption or destruction by

(1) petitioning the court of the judicial district in which the animal was removed for the animal's immediate return, subject, if appropriate, to court-imposed conditions; or

(2) posting a bond or security with the court of the judicial district in which the animal was seized in an amount determined by the court to be sufficient to provide for the animal's care for a minimum of 30 days from the date the animal was removed.

(e) If the custodian still has custody of the animal when the bond or security posted under (d)(2) of this section expires and the court has not ordered an alternative disposition, the animal becomes the custodian's property. If a court order prevents the custodian from assuming ownership and the custodian continues to care for the animal, the court shall require the owner of the animal to pay by bond or otherwise for the custodian's continuing costs of care for the animal until a final disposition of the animal is made by the court.

(f) The state may not be required to reimburse a public or private agency, organization, or person that voluntarily assists with a removal of an animal or receives custody of an animal removed under this section for costs of shelter, care, veterinary assistance, or medical treatment rendered to the animal.



Sec. 03.55.190. - Definitions.

In AS 03.55.100 - 03.55.190,

(1) "animal" has the meaning given in AS 11.81.900 ;

(2) "custodian" means a person responsible by law for the care, custody, or control of animals;

(3) "department" means the Department of Environmental Conservation.









Chapter 03.57. - VEGETABLES OF ALASKA ORIGIN



Chapter 03.58. - ORGANIC FOOD AND AGRICULTURAL PRODUCTS

Sec. 03.58.010. - Prohibition.

A person may not sell, offer for sale, represent, or label a raw or processed agricultural product, including ingredients, as "organic" unless the product has been produced, handled, and certified under 7 U.S.C. 6501-6522, as amended, or under the state organic certification program established under AS 03.58.015 .



Sec. 03.58.015. - State organic certification program.

(a) The department may establish a state organic certification program for producers and handlers of agricultural products within the state that meets the requirements for approval under 7 U.S.C. 6501 - 6522, as amended.

(b) The department may apply under 7 U.S.C. 6514, as amended, for accreditation as a certifying agent under 7 U.S.C. 6501 - 6522, as amended.



Sec. 03.58.020. - Disclosure.

(a) Except as provided in (b) of this section, a person may not sell food represented as organic food unless the name and address of the producer of the food are displayed with the food. If the food is not displayed at the purchase site, a written statement with the name and address of the producer must be given to the purchaser unless the name and address are identified on a package containing the purchased food. This subsection does not apply to a sale for consumption on the premises.

(b) Advertising for the mail order sale of food represented as organic food must include the name and address of the producer of the food.



Sec. 03.58.030. - Sworn statement of compliance.

(a) A producer may not sell to a vendor food represented as organic food unless before the sale the producer provides the vendor with a sworn statement that the producer has grown, raised, or otherwise produced the food in compliance with AS 03.58.010 . If a producer sells the food to the same vendor more than one time during a calendar year, one statement for the calendar year is sufficient to comply with this section.

(b) [Repealed, Sec. 7 ch 64 SLA 2003].



Sec. 03.58.040. - Records.

A person who sells food represented as organic food shall maintain the records relating to this chapter that the department reasonably requires and shall furnish them to the department when requested by the department.



Sec. 03.58.050. - Regulations.

The department may adopt regulations under AS 44.62 (Administrative Procedure Act) to carry out this chapter, including regulations to establish reasonable fees for services provided by the department.



Sec. 03.58.060. - Enforcement.

(a) If the department determines that a person is violating a provision of this chapter, or a regulation adopted under this chapter, the department shall order the person to stop the violation and to refrain from future violations.

(b) If a person violates this chapter or a regulation adopted under this chapter, the person is liable to the state for

(1) a civil fine established by the department by regulation plus the state's estimated costs of investigating and taking appropriate administrative and enforcement actions for the violation, including attorney fees;

(2) an additional civil penalty of three times the value of the product knowingly sold in violation of this chapter.

(c) The provisions of this section are in addition to the remedies available under AS 45.50.471 - 45.50.561 and federal statute and regulation.



Sec. 03.58.065. - Applicability.

This chapter does not apply to meat, fish, or poultry.



Sec. 03.58.070. - Definitions. [Repealed, Sec. 7 ch 64 SLA 2003].

Repealed or Renumbered






Chapter 03.60. - GENERAL PROVISIONS

Sec. 03.60.005. - Use of decompression chamber prohibited. [Repealed, Sec. 2 ch 59 SLA 1982].

Repealed or Renumbered



Sec. 03.60.010. - "Department" and "commissioner" defined.

In this title, unless otherwise indicated,

(1) "commissioner" means the commissioner of natural resources;

(2) "department" means the Department of Natural Resources.









Title 04 - ALCOHOLIC BEVERAGES

Chapter 04.05. - THE ALCOHOLIC BEVERAGE CONTROL BOARD



Chapter 04.06. - ALCOHOLIC BEVERAGE CONTROL BOARD

Sec. 04.06.010. - Establishment of board.

There is established in the Department of Public Safety the Alcoholic Beverage Control Board as a regulatory and quasi-judicial agency. The Board is in the Department of Public Safety, but for administrative purposes only.



Sec. 04.06.020. - Appointment and qualifications.

The board consists of five members appointed by the governor and confirmed by a majority of the members of the legislature in joint session. A member of the board may not hold any other state or federal office, either elective or appointive. Two members of the board shall be persons actively engaged in the alcoholic beverage industry, except that no member may hold a wholesale license or be an officer, agent, or employee of a wholesale alcoholic beverage enterprise. No three members of the board may be engaged in the same business, occupation, or profession. At least three members of the board shall represent the general public. A board member representing the general public or an immediate family member of a board member representing the general public may not have any financial interest in the alcoholic beverage industry. In this section, "immediate family member" means a spouse, child, or parent.



Sec. 04.06.030. - Terms of office; chair.

(a) Members of the board shall be appointed for overlapping terms of three years.

(b) A vacancy occurring in the membership of the board shall be filled within 30 days by appointment of the governor for the unexpired portion of the vacated term.

(c) The board shall select a chairman from among its members.



Sec. 04.06.040. - Per diem and expenses.

Members of the board do not receive a salary, but are entitled to per diem and travel expenses authorized by law for other boards and commissions.



Sec. 04.06.050. - Meetings.

The board shall meet at the call of the chairman. The board shall also meet at least once each year in each judicial district of the state to study this title and to modify existing board regulations in light of statewide and local problems.



Sec. 04.06.060. - Quorum and majority.

Three members of the board constitute a quorum for the conduct of business, except that a majority of the whole membership of the board must approve all applications for new licenses, and all renewals, transfers, suspensions, and revocations of existing licenses. If a majority of the board is present and voting, the director, with the consent of the members present, may cast a tie-breaking vote.



Sec. 04.06.070. - Appointment and removal of director.

The governor shall appoint a director to serve as the executive officer of the board. The board may remove the director at its pleasure, and the governor may remove the director for misconduct, misfeasance, or malfeasance in office. The governor may not remove the director unless the director is given a copy of the charges and afforded an opportunity to be publicly heard, in person or by counsel, in defense against the charges upon at least 10 days' notice. If the director is removed for cause, the governor shall file with the lieutenant governor a complete statement of all charges made against the director and the findings based on the charges, together with a complete record of any hearing.



Sec. 04.06.075. - Authority of director.

The director shall enforce this title and regulations adopted by the board.



Sec. 04.06.080. - Delegation of authority.

The director shall issue, renew, transfer, suspend, or revoke all licenses and permits at the direction of the board. However, notwithstanding AS 04.11.070 , the board may delegate authority to the director to temporarily grant or deny the issuance, renewal, or transfer of licenses and permits. The director's temporary grant or denial of the issuance, renewal, or transfer of a license or permit is not binding on the board. The board may delegate to the director any duty imposed by this title except its power to propose and adopt regulations.



Sec. 04.06.090. - Powers and duties.

(a) The board shall control the manufacture, barter, possession, and sale of alcoholic beverages in the state. The board is vested with the powers, duties, and responsibilities necessary for the control of alcoholic beverages, including the power to propose and adopt regulations and to hear appeals from actions of the director, and from actions of officers and employees charged with enforcing the alcoholic beverage control laws and the regulations of the board.

(b) The board shall review all applications for licenses made under this title and may order the director to issue, renew, revoke, transfer, or suspend licenses and permits authorized under this title.

(c) When considering an application, the board may reduce the area to be designated the licensed premises below the area applied for when, in the judgment of the board, a reduction in area is necessary to ensure control over the sale and consumption of alcoholic beverages on the premises or is otherwise in the best interests of the public.

(d) The board may employ, directly or through contracts with other departments and agencies of the state, enforcement agents and staff it considers necessary to carry out the purposes of this title. The salaries of personnel of the board in the exempt service shall be set by the Department of Administration.

(e) The board shall promptly notify all licensees and municipalities of major changes to this title and to regulations adopted under this title. However, if changes only affect specific classifications of licenses and permits, the board need only notify those licensees and municipalities directly affected by the changes. Current copies of this title and current copies of the regulations adopted under it shall be made available at all offices in the state of the Department of Public Safety and the detachment headquarters and posts maintained by the division of Alaska state troopers in the Department of Public Safety.



Sec. 04.06.100. - Regulations.

(a) The board shall adopt regulations governing the manufacture, barter, sale, consumption, and possession of alcoholic beverages in the state that are consistent with this title and necessary to carry out the purpose of this title in a manner that will protect the public health, safety, and welfare. The regulations shall be adopted in accordance with AS 44.62 (Administrative Procedure Act).

(b) The subjects covered by regulations adopted under (a) of this section may include the following matters:

(1) employment, conduct, and duties of the director and of regular and contractual employees of the board;

(2) procedures for the issuance, denial, renewal, transfer, revocation, and suspension of licenses and permits;

(3) terms and conditions of licenses and permits issued;

(4) fees for licenses and permits issued for which fees are not prescribed by statute;

(5) conduct of regular and special meetings of the board;

(6) delegation to the director of routine administrative functions and powers;

(7) the temporary granting or denial of issuance, transfer, and renewal of licenses;

(8) manner of giving any notice required by law or regulation when not provided for by statute;

(9) requirements relating to the qualifications of licensees, the conditions upon which a license may be issued, the accommodations of licensed premises, and board inspection of those premises;

(10) making of reports by wholesalers;

(11) purchase of fidelity bonds by the state for the director and the employees of the board;

(12) prohibition of possession of alcoholic beverages by drunken persons and by minors;

(13) required reports from corporations licensed under this title, including reports of stock ownership and transfers and changes of officers and directors;

(14) creation of classifications of licenses or permits not provided for in this title;

(15) establishment and collection of fees to be paid on application for a license or permit;

(16) required reports from partnerships and limited partnerships licensed under this title, including reports of transferred interests of 10 percent or more;

(17) required reports from limited liability organizations licensed under this title, including reports of the transfer of a member's interest if the transfer equals 10 percent or more of the ownership of the limited liability organization and any change of managers.



Sec. 04.06.110. - Peace officer powers.

The director and the persons employed for the administration and enforcement of this title may, with the concurrence of the commissioner of public safety, exercise the powers of peace officers when those powers are specifically granted by the board. Powers granted by the board under this section may be exercised only when necessary for the enforcement of the criminally punishable provisions of this title, regulations of the board, and other criminally punishable laws and regulations, including investigation of violations of laws against prostitution and promoting prostitution described in AS 11.66.100 - 11.66.130 and laws against gambling, promoting gambling, and related offenses described in AS 11.66.200 - 11.66.280.






Chapter 04.10. - LICENSING



Chapter 04.11. - LICENSING

Article 01 - LICENSING AND REPORTING REQUIREMENTS

Sec. 04.11.010. - License or permit required; presumption concerning possession for sale.

(a) Except as provided in AS 04.11.020 , a person may not manufacture, sell, offer for sale, possess for sale or barter, traffic in, or barter an alcoholic beverage unless under license or permit issued under this title.

(b) Except as provided in this subsection, a person may not solicit or receive orders for the delivery of an alcoholic beverage in an area that has adopted a local option under AS 04.11.491 . If the area has adopted a local option under AS 04.11.491 (a)(1), (2), or (3), or (b)(1) or (2), a package store licensee outside of that local option area may receive orders as provided under AS 04.11.150 but may not solicit in that area or receive orders through an agent or employee in that area. This subsection does not apply to a package store licensee who operates a package store in an area that has adopted a local option under AS 04.11.491(a)(2)(C) or (3)(C) or (b)(2)(C). A person who violates this subsection is punishable upon conviction as provided under AS 04.16.200(a) or (b).

(c) Unless a municipality or established village has adopted a more restrictive local option under AS 04.11.491 (g), in a criminal prosecution for possession of alcoholic beverages for sale in violation of (a) of this section, the fact that a person

(1) possessed more than 12 liters of distilled spirits, 24 liters or more of wine, or 12 gallons or more of malt beverages in an area where the sale of alcoholic beverages is restricted or prohibited under AS 04.11.491 creates a presumption that the person possessed the alcoholic beverages for sale;

(2) sends, transports, or brings more than 12 liters of distilled spirits, 24 liters or more of wine, or 12 gallons or more of malt beverages to an area where the sale of alcoholic beverages is restricted or prohibited under AS 04.11.491 creates a presumption that the person sent, transported, or brought the alcoholic beverages for sale in the area.

(d) In this section,

(1) "bring" has the meaning given in AS 04.11.499 ;

(2) "send" has the meaning given in AS 04.11.499 ;

(3) "transport" has the meaning given in AS 04.11.499 .



Sec. 04.11.015. - Purchase from nonlicensee prohibited.

(a) A person may not purchase alcoholic beverages from a person who is not a licensee, permittee, or an agent or employee of a licensee or permittee.

(b) A person who violates this section is guilty of a violation.



Sec. 04.11.020. - Exceptions: License or permit not required.

(a) A license or permit is not required to authorize sales made by a person under a judgment and decree of foreclosure, under the bankruptcy law of the United States, or under order of the board or a court under AS 04.16.220 .

(b) A license or permit is not required to serve alcoholic beverages in exchange for valuable contributions at a private gathering of a bona fide group of co-workers or of a professional, social, or fraternal organization if equal contributions are made by all in attendance and only the amount required to purchase the alcoholic beverages is contributed. All other applicable provisions of this title and regulations under this title shall be observed at these private gatherings.



Sec. 04.11.030. - Death of licensee.

(a) The executor or administrator of the estate of a person who was operating a business as a sole licensee under a license authorized by this title may continue to operate the licensed business until an application for transfer of a license to another person is approved or until the license is forfeited under (b) of this section.

(b) If an application for the transfer of ownership of a license from a deceased licensee is not made within 90 days of the death of the licensee or within an additional 90 days if an application for transfer of ownership made by the executor is denied, or no petition is made to the board for an extension of time under (c) of this section within the time, the license is forfeited.

(c) The board may extend the time limits in (b) of this section on petition of the executor or administrator.

(d) This section does not authorize the transfer of a liquor license by an administrator or executor to the estate of a decedent.

(e) The board may transfer a license to an executor or administrator only in the executor's or administrator's individual capacity.



Sec. 04.11.040. - Board approval of transfers.

(a) A license issued under this title may not be transferred to another person except with the written consent of the board.

(b) A license or permit issued under this title may not be transferred to a new location except with the written consent of the board.

(c) A person may not receive or transfer controlling interest in a liquor license issued to a partnership, including a limited partnership, a limited liability organization, or a corporation under this title, except with the written consent of the board.



Sec. 04.11.045. - Reports required of limited liability organizations.

(a) A limited liability organization licensed under this title shall report to the board when a member of the limited liability organization transfers 10 percent or more of the ownership of the organization and shall report a change of managers.

(b) The report to the board shall be made in writing in duplicate and shall be sent within 10 days after the change in member interest or manager.



Sec. 04.11.050. - Reports required of corporations.

(a) A corporation issued a license under this title shall report to the board when 10 percent or more of its corporate stock is transferred and shall also report any change in its corporate officers or in the membership of its board of directors.

(b) The report to the board shall be made in writing in duplicate and shall be sent within 10 days after the transfer of the stock or the change in officers or directors.

(c) This section does not apply to a corporation whose stock is listed on a stock exchange, a corporation that is required by law to file periodic reports with the United States Securities Exchange Commission, or to a bank, trust company, financial institution, or title company to which a license is issued in a fiduciary capacity.



Sec. 04.11.055. - Reports required of partnerships.

(a) A partnership, including a limited partnership, issued a license under this title shall report to the board when a partnership interest of 10 percent or more is transferred and shall report a change of general partners.

(b) The report to the board shall be made in writing in duplicate and shall be sent within 10 days after the change in interest or change of general partners.



Sec. 04.11.060. - Nonresident distiller, brewer, winery, or wholesaler.

A distiller, brewer, winery, or wholesaler whose plant or principal place of business is outside the state may not sell products directly to licensees in the state without

(1) obtaining a general wholesale license under AS 04.11.160 (a) for each wholesale distributing point in the state;

(2) appointing an agent upon whom process can be served; and

(3) obtaining other applicable licenses under the provisions of this title.



Sec. 04.11.070. - Power limited to the board.

Only the board may issue, renew, transfer, relocate, suspend, or revoke a license under this title.






Article 02 - LICENSES AND PERMITS

Sec. 04.11.080. - Types of licenses and permits.

Licenses and permits issued under this title are as follows:

(1) beverage dispensary license;

(2) duplicate beverage dispensary license for additional rooms;

(3) restaurant or eating place license;

(4) club license;

(5) bottling works license;

(6) brewery license;

(7) package store license;

(8) general wholesale license;

(9) wholesale malt beverage and wine license;

(10) distillery license;

(11) common carrier dispensary license;

(12) retail stock sale license;

(13) recreational site license;

(14) pub license;

(15) winery license;

(16) caterer's permit;

(17) special events permit;

(18) conditional contractor's permit;

(19) brewpub license;

(20) golf course license;

(21) outdoor recreation lodge license.



Sec. 04.11.090. - Beverage dispensary license.

(a) A beverage dispensary license authorizes the holder to sell or serve on the licensed premises alcoholic beverages for consumption on the licensed premises only.

(b) The biennial beverage dispensary license fee is $2,500.

(c) [Repealed, Sec. 69 ch 101 SLA 1995].

(d) The area designated as the licensed premises under a beverage dispensary license issued to a hotel, motel, resort, or similar business that caters to the traveling public as a substantial part of its business may include the dining room, banquet room, guests' rooms, and other public areas approved by the board.

(e) A holder of a beverage dispensary license may not maintain upon the licensed premises more than one room in which there is regularly maintained a fixed counter or service bar at which alcoholic beverages are sold or served to members of the public for consumption unless the licensee is issued by the board, after investigation, a duplicate of the original license for each of the rooms. The holder of the beverage dispensary license shall pay to the board with each application for a duplicate license an amount equal to the fee payable for the original beverage dispensary license under (b) of this section. If the licensed premises are located within a municipality, a duplicate beverage dispensary license may not be issued unless approved by the council or assembly, as appropriate.

(f) The area designated as the licensed premises under a beverage dispensary license issued to a bowling alley may include the concourse or lane areas of the bowling alley. Notwithstanding AS 04.16.049 , the board may, upon application, authorize access by persons under 21 years of age to the concourse or lane areas designated part of the bowling alley's licensed premises during hours when no alcoholic beverages are being sold, served, or consumed.

(g) A holder of a beverage dispensary license issued to a hotel, motel, resort, or similar business that caters to the traveling public may stock alcoholic beverages in guest rooms, for sale and consumption in the guest room only, if authorized by the board. Alcoholic beverages stocked under this subsection shall be stocked by an employee who is 21 years of age or older, may not be supplied or resupplied during hours that the sale of alcoholic beverages is prohibited as provided under AS 04.16.010(a) and (d), and shall be stored in a refrigerated unit using a key or combination lock system within the guest room. A key lock system shall be designed to prevent the removal of the key unless the refrigerated unit is locked. Except for the licensee, or an agent or employee of the licensee, a key or combination enabling a person to obtain alcoholic beverages stocked in a guest room may only be provided to a guest who occupies the room and who is 21 years of age or older. The board shall issue a permit to each licensee authorized to stock alcoholic beverages under this subsection and may by regulation impose an administrative fee for the cost of issuing the permit.



Sec. 04.11.100. - Restaurant or eating place license.

(a) A restaurant or eating place license authorizes a restaurant or eating place to sell beer and wine for consumption only on the licensed premises.

(b) A license may be issued under this section only if the board determines that the premises to be licensed are a bona fide restaurant or eating place.

(c) A license may be issued under this section only if the sale and service of food and alcoholic beverages and any other business conducted on the licensed premises of the restaurant or eating place is under the sole control of the licensee.

(d) The biennial fee for a restaurant or eating place license is $600.

(e) A license may be renewed under this section only if the licensee provides evidence to the board's satisfaction that gross receipts from the sale of food upon the licensed premises constitute no less than 50 percent of the gross receipts of the licensed premises for each of the two preceding calendar years.

(f) Notwithstanding the provisions of (b) of this section, upon written application and approval of the local governing body, the board may renew a restaurant or eating place license and exempt the licensee from the requirements of (b) of this section if the license was issued under the provisions of this subsection before October 1, 1996. The board may not

(1) renew a license as provided under this subsection if

(A) the renewal would result in more than one exempt restaurant or eating place license for every 10 restaurant or eating place licenses allowed under the provisions of AS 04.11.400 (a)(2) or (3);

(B) the premises would be located in a building having a public entrance within 200 feet of the boundary line of a school or a church building in which religious services are being regularly conducted; for purposes of this subparagraph, the 200-foot prohibition is measured from the outer boundary line of the school or the public entrance of the church building by the shortest pedestrian route to the nearest public entrance of the restaurant or eating place; or

(2) transfer an exempt license issued under this subsection to another person.

(g) A restaurant or eating place licensee

(1) operating under a license issued under (f) of this section shall offer a full-service menu of food items available to the public during all times that beer or wine is served or consumed; the menu must be approved by the board;

(2) may only provide entertainment on the licensed premises between the hours of 3:00 p.m. and 11:00 p.m. unless approved by the director after written request by the licensee for a specific occasion; in this paragraph, "entertainment" includes dancing, karaoke, live performances, or similar activities, but does not include recorded or broadcast performances without live participation.



Sec. 04.11.110. - Club license.

(a) A club license authorizes a club or organization to sell alcoholic beverages for consumption only on the licensed premises.

(b) A club license may only be issued to a club, fraternal organization, patriotic organization, or social organization that has been (1) chartered by a state or national organization for a period of two consecutive years before application for a license under this section; or (2) chartered by a national organization and the national organization has maintained a chartered club or organization within the state for a period of at least 20 years. The organization licensed under this section must be operated for social, recreational, political, benevolent, or athletic purposes and not for profit. A club license may only be issued to an organization if none of the income from the sale of alcoholic beverages is distributed to its members, directors, or officers. Soliciting of public patronage of the club premises except as approved by the board is a violation of this section.

(c) The biennial club license fee is $1,200.

(d) Alcoholic beverages sold under a club license may be purchased only by (1) members of the club and their families, (2) widows or widowers of deceased members who have been accorded club privileges, and (3) military personnel on active duty who are extended the privilege by patriotic organizations upon special occasions. Alcoholic beverages may be purchased only in the portion of the club rooms that are part of the licensed premises.

(e) Guests who enter the club premises on the invitation of a member and in the company of the member may be served but not sold alcoholic beverages. A guest must leave the premises immediately upon the departure of the member who extended the invitation to enter.

(f) Alcoholic beverages purchased by a club or organization licensed under this section may not be used or consumed off the licensed premises of the club or organization by any person, including club members and employees unless used or consumed at social, recreational, benevolent, or athletic functions of the club or organization and the use or consumption is approved by the board.

(g) Notwithstanding AS 04.16.049 , the board may authorize access by persons under 21 years of age to a club's licensed premises during hours when no alcoholic beverages are sold, served, or consumed.

(h) In this section, "member" means a holder of paid-up membership entitling the holder to all voting rights and privileges of membership under the constitution or bylaws of the club or organization.



Sec. 04.11.115. - Golf course license.

(a) A golf course license authorizes the licensee to sell beer and wine on licensed premises located on a golf course.

(b) A license may be issued only if

(1) an application is approved by the local governing body and the board;

(2) the applicant does not hold a beverage dispensary license or a restaurant or eating place license; this paragraph does not apply to an applicant who holds a beverage dispensary license or a restaurant or eating place license if the license was acquired by transfer from a licensee under AS 04.11.280 .

(c) The biennial license fee is $400. The license fee and application fee must accompany the application for the license. An application must include a drawing of the golf course. A sample minimum food menu must accompany the application.

(d) Food similar to that listed in the sample menu must be available during times when beer and wine are sold, served, and consumed on the licensed premises.

(e) A golf course license may not be transferred or relocated.

(f) In this section,

(1) "golf course" means a course, having at least nine holes and covering at least 2,950 yards, that is open to the public; and

(2) "licensed premises" includes buildings located on the golf course or a vending cart designed to carry beverages or food located on the golf course.



Sec. 04.11.120. - Bottling works license.

(a) A bottling works license authorizes the holder to operate a bottling works where beer and wine may be bottled and sold.

(b) A sale under a bottling works license may be made only to a person licensed under this title and only in quantities of more than five gallons.

(c) The biennial bottling works license fee is $500.



Sec. 04.11.130. - Brewery license.

(a) A brewery license authorizes the holder to operate a brewery where beer is manufactured and bottled or barreled for sale.

(b) The holder of a brewery license may sell beer in quantities of

(1) less than five gallons to an individual who is present on the licensed premises;

(2) more than five gallons to a person who is licensed under this title, or in another state or country.

(c) The holder of a brewery license may permit a person to sample small portions of the brewery's product free of charge unless prohibited by AS 04.16.030 .

(d) The biennial brewery license fee is $1,000.



Sec. 04.11.135. - Brewpub license.

(a) A brewpub license authorizes the holder of a beverage dispensary license to

(1) manufacture on premises licensed under the beverage dispensary license not more than 150,000 gallons of beer in a calendar year;

(2) sell beer manufactured on premises licensed under the beverage dispensary license for consumption on the licensed premises or other licensed premises of the beverage dispensary licensee that are also licensed as a beverage dispensary;

(3) sell beer manufactured on the premises licensed under the beverage dispensary license in quantities of not more than five gallons per day to an individual who is present on the licensed premises;

(4) provide a small sample of the brewpub's beer manufactured on the premises free of charge unless prohibited by AS 04.16.030 ; and

(5) sell beer manufactured on the premises licensed under the beverage dispensary license to a person licensed as a wholesaler under AS 04.11.160 ; sales under this paragraph may not exceed 15,000 gallons or the amount sold under this paragraph in calendar year 2001, plus 10 percent, whichever amount is greater.

(b) Except as provided under AS 04.11.360 (10), the brewpub license is not transferable, shall remain the property of the state, and is not subject to any form of alienation.

(c) The biennial brewpub license fee is $500.

(d) Notwithstanding (a) of this section, the holder of a brewpub license who, under the provisions of AS 04.11.450 (b), formerly held a brewery license and a restaurant or eating place license and who, under the former brewery license, manufactured beer at a location other than the premises licensed under the former restaurant or eating place license may

(1) manufacture not more than 150,000 gallons of beer in a calendar year on premises other than the premises licensed under the beverage dispensary license;

(2) provide a small sample of the manufactured beer free of charge at the location the beer is manufactured unless prohibited by AS 04.16.030; and

(3) sell the beer authorized to be manufactured under this subsection

(A) on the premises licensed under the beverage dispensary license or other licensed premises of the beverage dispensary licensee that are also licensed as a beverage dispensary;

(B) to a wholesaler licensed under AS 04.11.160 ; sales under this subparagraph may not exceed 15,000 gallons or the amount sold under this subparagraph in calendar year 2001, plus 10 percent, whichever amount is greater; or

(C) to an individual who is present on the premises described under (A) of this paragraph, or where the beer is manufactured, in quantities of not more than five gallons per day.

(e) Notwithstanding (a) of this section, a brewpub license authorizes the holder of a restaurant or eating place license to (1) manufacture on premises licensed under the restaurant or eating place license not more than 150,000 gallons of beer in a calendar year; (2) sell beer manufactured on premises licensed under the restaurant or eating place license for consumption on the licensed premises; (3) sell beer manufactured on the premises licensed under the restaurant or eating place license in quantities of not more than five gallons per day to an individual who is present on the licensed premises; and (4) provide a small sample of the brewpub's beer manufactured on the premises free of charge unless prohibited by AS 04.16.030 . A person who holds a brewpub license under this subsection may not hold more than one brewpub license.



Sec. 04.11.140. - Winery license.

(a) A winery license authorizes the holder to operate a winery where wine is manufactured and bottled or barreled for sale.

(b) The holder of a winery license may sell wine in quantities of

(1) less than five gallons to an individual who is present on the licensed premises;

(2) more than five gallons to a person who is licensed under this title, or in another state or country.

(c) The holder of a winery license may permit a person to sample small portions of the wine free of charge unless prohibited by AS 04.16.030 .

(d) The biennial winery license fee is $500.



Sec. 04.11.150. - Package store license; permit for delivery to social events.

(a) Except as provided under (g), (i), and (j) of this section, a package store license authorizes the licensee to sell alcoholic beverages to a person present on the licensed premises or to a person known to the licensee who makes a written solicitation to that licensee for shipment. A licensee, agent, or employee may only ship alcoholic beverages to the purchaser. Before commencing the practice of shipping alcoholic beverages, and with each subsequent application to renew the license, a licensee shall notify the board in writing of the licensee's intention to ship alcoholic beverages in response to a written solicitation. The package store licensee, agent, or employee shall include written information on fetal alcohol syndrome and fetal alcohol effects resulting from a woman consuming alcohol during pregnancy in a shipment of alcoholic beverages sold in response to a written solicitation.

(b) The biennial package store license fee is $1,500.

(c) The holder of a package store license may not sell alcoholic beverages unless any stamps required to be affixed to the package by state or federal law are intact on the packages.

(d) The consumption of alcoholic beverages on premises licensed under this section is prohibited.

(e) The business premises occupied by a holder of a package store license may not be connected by a door, opening, or other means of passage intended for the access of the general public to an adjacent retail business not licensed under this title, unless approved by the board.

(f) When the holder of a package store license is also a holder of a beverage dispensary license and the package store premises are contained within or are adjacent to the premises of the beverage dispensary and the only public entrance to the package store is by a door or other means within the premises of the beverage dispensary, the board shall determine if additional entrances to the package store are necessary for enforcement purposes, to meet health and fire safety standards, or for the convenience of the public.

(g) If a shipment is to an area that has restricted the sale of alcoholic beverages under AS 04.11.491 (a)(1), (2), or (3) or (b)(1) or (2), a package store licensee, agent, or employee may not ship to a purchaser more than 10 and one-half liters of distilled spirits, 24 liters or more of wine, or 12 gallons or more of malt beverages in a calendar month, or a lower amount of distilled spirits, wine, or malt beverages if the municipality or established village has adopted the lower amount by local option under AS 04.11.491 (g).

(h) A package store licensee, agent, or employee may not divide or combine shipments of alcoholic beverages so as to circumvent the limitation imposed under (g) of this section.

(i) A package store license authorizes the licensee to deliver not more than two bottles of wine or champagne, not more than two bottles of distilled spirits, or not more than 72 ounces of beer in a gift basket with a floral arrangement to a cruise ship passenger or a hotel guest. The wine, champagne, distilled spirits, or beer for delivery may be purchased from a package store licensee by a florist or gift basket establishment with a state business license that designates the business as a florist or gift basket establishment. The package store licensee shall keep on file a copy of the Alaska business license of a florist or gift basket establishment to which the licensee sells wine, champagne, distilled spirits, or beer for delivery to third persons by the package store. The package store must keep a written record of each delivery made under this subsection for a period of at least one year, including the name of the business purchasing the wine, champagne, distilled spirits, or beer and the name of the person to whom the delivery is made. A delivery under this subsection must be made by the licensee or an employee or agent of the licensee who has completed alcohol server training as required under AS 04.21.025 . The board shall issue a permit to each licensee authorized to deliver wine, champagne, distilled spirits, or beer under this subsection and may by regulation impose an administrative fee for the cost of issuing the permit.

(j) A package store license authorizes the licensee to deliver alcoholic beverages between the hours of 8:00 a.m. and 5:00 p.m. to a responsible adult at the location of a wedding or wedding reception or other social event as defined by regulation of the board. A delivery under this subsection may be made only after a sale by written order received from a person present on the licensed premises who makes payment in full at least 48 hours before the delivery. The written order must include the name and address of the purchaser and the date, time, and address of the delivery, as well as the name and address of the responsible adult who will receive the delivery of alcoholic beverages. A delivery authorized under this subsection must be made by the licensee or an employee or agent of the licensee who has completed alcohol server training as required under AS 04.21.025 . Delivery may only be made to a responsible adult at the delivery address on the written order. The responsible adult must provide identification and proof of age as defined in AS 04.21.050 , and must acknowledge receipt of the alcoholic beverages in writing. The package store licensee shall retain the written order and the responsible adult's written acknowledgment for at least one year after delivery. The board shall issue a permit to each licensee authorized to deliver alcoholic beverages under this subsection and may by regulation impose an administrative fee for the cost of issuing the permit.

(k) "Business premises" means that part of the licensed premises to which the public has access.



Sec. 04.11.160. - Wholesale licenses.

(a) A general wholesale license authorizes the holder to sell alcoholic beverages in the original package, and wine in bulk, in quantities of not less than five gallons. A holder of a general wholesale license may not sell to a person not licensed under this title, except as provided in AS 04.21.040 . A holder of a general wholesale license may not sell alcoholic beverages unless any stamps required to be affixed to the package by state or federal law are intact on the package. A wholesaler must obtain a general wholesale license for each distributing point. The biennial general wholesale license fee is $2,000, payable at the time of making an original application or an application for renewal. In addition, the following annual fees shall be paid by a holder of a general wholesale license:

Total Business Transacted During Calendar Year Annual

Fee

over $100,000 and not over $150,000 ............ $ 500

over $150,000 and not over $200,000 ............ $ 1,000

over $200,000 and not over $250,000 ............ $ 1,500

over $250,000 and not over $300,000 ............ $ 2,000

over $300,000 and not over $350,000 ............ $ 2,500

over $350,000 and not over $400,000 ............ $ 3,000

over $400,000 and not over $500,000 ............ $ 4,000

over $500,000 and not over $600,000 ............ $ 5,000

over $600,000 and not over $700,000 ............ $ 6,000

over $700,000 and not over $800,000 ............ $ 7,000

over $800,000 and not over $1,000,000 ............ $ 9,000

over $1,000,000 ............ $10,000.

(b) A wholesale malt beverage and wine license authorizes the holder to sell malt beverages and wine in the original packages in quantities of not less than five gallons. The holder of a wholesale malt beverage and wine license may not sell to a person not licensed under this title except as provided in AS 04.21.040 . The biennial wholesale malt beverage and wine license fee is $400, payable at the time of making an original application or application for renewal. In addition, the following annual fees shall be paid by a holder of a wholesale malt beverage and wine license:

Total Business Transacted During Calendar Year Annual

Fee

over $20,000 and not over $50,000 ............ $ 300

over $50,000 and not over $100,000 ............ $ 1,000

over $100,000 and not over $150,000 ............ $ 1,500

over $150,000 and not over $200,000 ............ $ 2,000

over $200,000 and not over $400,000 ............ $ 4,000

over $400,000 and not over $600,000 ............ $ 6,000

over $600,000 and not over $800,000 ............ $ 8,000

over $800,000 ............ $10,000.

(c) No later than February 28 of each year, the licensee shall file with the board an affidavit showing the total business transacted during the preceding calendar year under the license and the location of the licensed premises at which the business was transacted. At the time of filing the affidavit, the licensee shall pay the additional annual fees accrued under (a) and (b) of this section during the preceding calendar year.

(d) Failure to file an affidavit under (c) of this section or the expiration of a license under AS 04.11.540 does not relieve a licensee from paying the prescribed fees.

(e) A person who applies for issuance or renewal of a license under this section shall file, on forms provided by the board, the following information regarding each product line of alcoholic beverages that the person intends to purchase, offer for sale, or sell: (1) the supplier of the product line; (2) the full and correct brand names in the product line; (3) the name of the distiller, brewer, vintner, or importer of the product line; and (4) a certification by the distiller, brewer, vintner, or importer of the product line that the person is the primary source of supply for the product line. In addition to the fees imposed under (a) and (b) of this section, a person filing under this subsection shall pay a biennial filing fee as follows:

1 to 25 suppliers $ 500

26 to 50 suppliers $1,000

51 to 75 suppliers $1,500

over 75 suppliers $2,000

In this subsection, "distiller, brewer, vintner, or importer" includes an exclusive agent of the distiller, brewer, vintner, or importer if the agent's name appears on the label of the brand approved by the Federal Bureau of Alcohol, Tobacco, and Firearms.

(f) A person licensed under this section shall notify the board within 10 days of a change in a primary source of supply designation required under (e) of this section.

(g) In this section, "total business transacted" means the total value of business transacted by the wholesale business, including the excise tax imposed by AS 43.60.010 .



Sec. 04.11.170. - Distillery license.

(a) A distillery license authorizes the holder to operate a distillery where alcoholic beverages are distilled and bottled or barreled for sale.

(b) A distillery license authorizes the holder to sell alcoholic beverages to persons licensed under this chapter in quantities of more than five gallons.

(c) The biennial distillery license fee is $1,000.



Sec. 04.11.180. - Common carrier dispensary license.

(a) A common carrier dispensary license authorizes the holder to sell alcoholic beverages for consumption aboard a vehicle, boat, or train licensed by a state or federal agency for passenger travel, or aboard aircraft operated by an airline licensed by a state or federal agency for passenger travel.

(b) Except for a common carrier that is an airline, a common carrier shall obtain a license for each vehicle, boat, or train in which alcoholic beverages are served. After obtaining an initial license for the first vehicle, boat, or train, the common carrier may obtain additional licenses for additional vehicles, boats, or trains upon making a written request identifying the vehicle, boat, or train in the manner prescribed by the board, and paying the biennial fee for additional licensed premises as required by (c) of this section.

(c) Except as provided for airlines under (d) of this section, the biennial fee for a common carrier dispensary license is $1,000 for each of the first 10 licenses a common carrier holds and $100 for each additional license issued to the common carrier after the first 10 licenses.

(d) The biennial fee for a common carrier dispensary license issued to an airline is the fee specified under (c) of this section for each aircraft in which alcoholic beverages are served or $2,000 for each community served by the airline. An airline shall specify the fee applicable to the license at the time of the airline's application for issuance or renewal of the license.

(e) Upon request of the common carrier and payment of the proportionate prorated applicable fee, the board shall change the license period of a license for a vehicle, boat, or train to allow registration to occur in the biennial period of the balance of the licensee's common carrier licenses.



Sec. 04.11.190. - Community liquor license. [Repealed, Sec. 69 ch 101 SLA 1995].

Repealed or Renumbered



Sec. 04.11.200. - Retail stock sale license.

(a) A retail stock sale license authorizes the holder to sell the remaining stock of a package liquor store when the owner wishes to close out or terminate the business of the store.

(b) A sale by a holder of a retail stock sale license may only be in quantities of five gallons or more per sale and may only be to persons licensed under this chapter.

(c) The retail stock sale license shall be issued for a period of 90 days from the expiration or forfeiture of the package store license and is not renewable.

(d) The retail stock sale license shall be issued only if the owner of the package store business does not have a current package store license. However, if the owner had a package store license that was suspended or revoked, the retail stock sale license may not be issued.

(e) The retail stock sale license fee is $100.



Sec. 04.11.210. - Recreational site license.

(a) The holder of a recreational site license may sell beer and wine at a recreational site during and one hour before and after a recreational event that is not a school event, for consumption on designated areas at the site.

(b) The biennial fee for a recreational site license is $800.

(c) In this section, "recreational site" includes a location where baseball games, car races, hockey games, dog sled racing events, or curling matches are regularly held during a season.



Sec. 04.11.220. - Pub license.

(a) A pub license authorizes the holder to sell beer and wine for consumption only at a designated premises located on the campus of an accredited college or university.

(b) Only one pub license may be issued or renewed for each college or university campus in the state.

(c) A pub license may not be issued or renewed without the written approval of the governing body of the college or university.

(d) The biennial fee for a pub license is $800.

(e) In this section, an "accredited college or university" means a college or university accredited by the Northwest Association of Secondary and Higher Schools.



Sec. 04.11.225. - Outdoor recreation lodge license.

(a) An outdoor recreation lodge license authorizes the holder to sell alcoholic beverages to a registered overnight guest or off-duty staff of the lodge for consumption on the licensed premises or in conjunction with purchased outdoor recreation activities provided by the licensee. An outdoor recreation lodge license may not be transferred.

(b) The biennial fee for an outdoor recreation lodge license is $1,250.

(c) In this section, "outdoor recreation lodge" means a licensed business that provides overnight accommodations and meals, is primarily involved in offering opportunities for persons to engage in outdoor recreation activities, and has a minimum of two guest rooms.



Sec. 04.11.230. - Caterer's permit.

Sec. 04.11.230. Caterer's permit.

(a) A caterer's permit authorizes the holder of a beverage dispensary license to sell or dispense alcoholic beverages at conventions, picnics, social gatherings, sporting events, or similar affairs held off the holder's licensed premises. The permit may only be issued for designated premises for a specific occasion and for a limited period of time.

(b) The written approval of a law enforcement agency having jurisdiction over the site of the occasion for which the permit is sought must be obtained and accompany the application.

(c) A caterer's permit may not be transferred or renewed.

(d) A caterer's permit must be surrendered to the board, its agent, or the law enforcement agency approving the permit within 48 hours of its expiration time. Failure to surrender the permit is cause, in the discretion of the board, for denial of applications for permits made in the future by the permittee.

(e) The fee for a caterer's permit is $50 and shall accompany the application for a permit.



Sec. 04.11.240. - Special events permit.

(a) A special events permit authorizes the holder to sell or dispense beer or wine for consumption at designated premises for a specific occasion and limited period of time. Only nonprofit fraternal, civic, or patriotic organizations active for a period of at least two years before application and incorporated under AS 10.20 are eligible for a special events permit, and only if all profits derived from the sale of beer or wine are paid to the organization and not to an individual.

(b) An application for a special events permit must be received in the main office of the board at least 10 days before the date for which the permit is requested. The application must be signed by both the president and secretary of the organization applying for the permit. A sworn affidavit showing the length of time the organization has been in existence must accompany the application, together with a certified copy of the resolution of the board of directors authorizing the application. The written approval of the law enforcement agency having jurisdiction over the designated premises of the occasion for which the permit is sought must also be obtained and accompany the application.

(c) The special events permit must be surrendered to the board, its agent, or the law enforcement agency approving the permit, within 48 hours of its expiration time. Failure to surrender the permit is cause, in the discretion of the board, for denial of applications for permits made in the future by the organization. No more than five special events permits may be granted to an organization, including its auxiliary, in any one calendar year.

(d) A special events permit may not be transferred or renewed.

(e) The fee for a special events permit is $50 a day.



Sec. 04.11.250. - Conditional contractor's permit.

Sec. 04.11.250. Conditional contractor's permit.

(a) A conditional contractor's permit authorizes the holder to sell beer or wine for consumption only on designated premises for two years from the date of issuance of the permit at construction sites that are located outside a city and inside the boundaries of a military or naval reservation.

(b) An applicant for a conditional contractor's permit must obtain and file with the board written permission from the commanding officer of the military or naval reservation and the prime contractor of the remotely situated project for the conduct of the activities authorized by the permit. A conditional contractor's permit may be renewed biennially upon reapplication for a permit and may be revoked or suspended at the discretion of the commanding officer or the prime contractor.

(c) A conditional contractor's permit may not be transferred and is not valid after the completion of the holder's contract or the closing of the military or naval reservation.

(d) The biennial conditional contractor's permit fee is $1,200.






Article 03 - APPLICATION FOR LICENSE OR PERMIT

Sec. 04.11.260. - Application for new license or permit.

(a) An applicant for a new license or permit shall file with the director a written application, signed and sworn to by the applicant, giving the applicant's name and address. If the applicant is a corporation, the application shall be executed by the authorized officers of the corporation. If the applicant is a partnership, including a limited partnership, the application shall be executed by an authorized general partner. The application must include

(1) the type of license or permit desired;

(2) a description of the premises for which the license or permit is desired, giving the address by street and number, or other information, so that the location of the premises can be definitely determined;

(3) the license fee;

(4) the duration of the license or permit desired;

(5) any other information required by the board.

(b) A corporation applying for a license or permit shall provide the names and addresses of the president, vice-president, secretary, managing officer, and all stockholders who own 10 percent or more of the stock in the corporation, together with any other information required by the board.

(c) An applicant for a new license or permit must include with the application

(1) proof that notice required by AS 04.11.310 has been given;

(2) any petitions required to be secured under AS 04.11.460 before a license may be issued;

(3) evidence of any approval by public authorities required to be obtained under AS 04.11.090 (e), 04.11.220(c), 04.11.230(b), 04.11.240(b), or 04.11.250(b), before a license or permit may be issued.

(d) A partnership, including a limited partnership, that applies for a license or permit shall provide information required by the board including the names and addresses of all general partners and all partners with an interest of 10 percent or more.

(e) A limited liability organization that applies for a license or permit shall provide information required by the board, including the names and addresses of all members with an ownership interest of 10 percent or more and the names and addresses of all managers.



Sec. 04.11.270. - Application for renewal of license or permit.

(a) An application for renewal of a license or renewal of a conditional contractor's permit must include

(1) the information required for a new license or permit under AS 04.11.260 except that proof of notice under AS 04.11.310 is not required; and

(2) a list of all convictions of the applicant of violations of this title, a regulation adopted under this title, or an ordinance adopted under AS 04.21.010 , that occurred in the preceding two calendar years.

(b) A license shall be renewed as follows:

(1) on or before November 1, the director shall mail a renewal application to each licensee whose license, unless renewed, will expire on December 31 of that year; the application shall be mailed to the licensee at the licensed premises or at a mailing address furnished by the licensee;

(2) the licensee shall submit the completed renewal application and the biennial license fee to the director before January 1;

(3) a renewal application filed after December 31 is delinquent and must be accompanied by a $500 penalty fee;

(4) if December 31 falls on a weekend or a state holiday, the deadline is extended to the first business day following December 31.



Sec. 04.11.280. - Application for transfer of a license to another person.

(a) An application for transfer of a license to another person must contain the same information about the transferee as is required of an applicant for a new license under AS 04.11.260 and must include other information required by the board.

(b) An application for the transfer of a license to another person must be accompanied by a statement, under oath, executed by the transferor, listing all debts of the business and all taxes due by the business. The board shall promptly inform each listed creditor of the application and the amount shown as owed to that creditor.



Sec. 04.11.290. - Application for transfer of license location.

An application for a transfer of a license to a new location must contain the information required by the board and must be accompanied by proof that the notice required in AS 04.11.310 has been given and by any petitions required to be secured under AS 04.11.460 before a license may be transferred.



Sec. 04.11.295. - Criminal justice information and records.

(a) An applicant for the issuance or transfer of a license or a conditional contractor's permit under this title shall submit to the board, with the application, the applicant's fingerprints and the fees required by the Department of Public Safety under AS 12.62.160 for criminal justice information and a national criminal history record check. The board may require an applicant for renewal of a license or a conditional contractor's permit under this title to submit fingerprints and pay fees as required by this subsection. The board shall submit the fingerprints to the Department of Public Safety to obtain a report of criminal justice information under AS 12.62 and a national criminal history record check under AS 12.62.400 . The Department of Public Safety may submit the fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The board shall use the information obtained under this section in its determination of an applicant's qualification for issuance, transfer, or renewal of a license or a conditional contractor's permit.

(b) In this section,

(1) "applicant" means all individuals whose names and addresses are required to be provided with an application for a new license or permit under AS 04.11.260 ;

(2) "criminal justice information" has the meaning given in AS 12.62.900.



Sec. 04.11.300. - State trooper investigation.

The state troopers shall assist the director in the investigation of applicants for new licenses and applicants for the transfer of existing licenses before the applications are considered by the board.



Sec. 04.11.310. - Notice of application.

(a) Before a new license is issued, or transfer of location or transfer of a license to another person is approved, the applicant must post a copy of the application for 10 days at the location of the proposed licensed premises and at any additional locations designated by the board. The board may require the applicant (1) to provide a copy of the application to newspapers, radio and television stations for public service announcement or (2) to provide paid notice of the application once each week for three successive weeks in a newspaper or by radio. The notice required in this subsection must be in more than one language when the board decides it is necessary.

(b) Upon receipt of an application for the issuance, renewal, relocation, or transfer of ownership of a license for premises or proposed premises that are located within one-half mile of the boundary of a community council established by municipal charter or ordinance, the board shall

(1) immediately provide written notice of the application to

(A) the community council; and

(B) any nonprofit community organization that has requested notification in writing; and

(2) at least 10 days before the date set for board action on the application provide written notice of the proposed action and the time and place for a hearing to

(A) the community council; and

(B) any nonprofit community organization that has requested notification in writing.






Article 04 - DENIAL, SUSPENSION, OR REVOCATION OF LICENSES AND PERMITS

Sec. 04.11.320. - Denial of new licenses and permits.

(a) An application requesting issuance of a new license shall be denied if

(1) the board finds, after review of all relevant information, that issuance of the license would not be in the best interests of the public;

(2) issuance of the license is prohibited by AS 04.11.410 , relating to location of premises near churches and schools;

(3) the application has not been completed in accordance with AS 04.11.260;

(4) issuance of the license would violate the restrictions pertaining to the particular license imposed under this title;

(5) issuance of the license is prohibited under this title as a result of an election conducted under AS 04.11.507 ;

(6) the requirements of AS 04.11.420 - 04.11.450 relating to zoning, ownership and location of the license, and the identity and financing of a licensee have not been met;

(7) issuance of the license is prohibited under AS 04.11.400 (a) or prohibition of issuance of the license is found necessary under AS 04.11.400(b);

(8) the application contains false statements of material fact;

(9) the license is sought for the sale of alcoholic beverages in a first or second class city where there are no licensed premises at the time of application unless a majority of the voters have voted not to approve a local option to restrict or prohibit the sale of alcoholic beverages under AS 04.11.491 , have voted to approve a local option to allow the type of premises under AS 04.11.491 (a)(2) or (3), or have voted to remove a restriction or prohibition on the sale of alcoholic beverages under AS 04.11.495 ; or

(10) the license is sought for the sale of alcoholic beverages in an established village where there are no licensed premises at the time of application unless a majority of the voters have voted not to approve a local option to restrict or prohibit the sale of alcoholic beverages under AS 04.11.491 , have voted to approve a local option to allow the type of premises under AS 04.11.491 (b)(2), or have voted to remove a restriction or prohibition on the sale of alcoholic beverages under AS 04.11.495.

(b) An application requesting issuance of a new permit shall be denied if

(1) the board finds, after review of all relevant information, that issuance of the permit would not be in the best interests of the public;

(2) the board finds that any of the statements made in the application are untrue;

(3) the application has not been completed in accordance with AS 04.11.260; or

(4) the permit is sought for the sale of alcoholic beverages in a first or second class city or established village where there are no licensed premises at the time of application unless a majority of the voters have voted not to approve a local option to restrict or prohibit the sale of alcoholic beverages under AS 04.11.491 , have voted to approve a local option to allow the type of permit under AS 04.11.491(a)(2) or (b)(2), or have voted to remove a restriction or prohibition on the sale of alcoholic beverages under AS 04.11.495 .



Sec. 04.11.330. - Denial of license or permit renewal.

(a) An application requesting renewal of a license shall be denied if

(1) the board finds, after review of all relevant information, that renewal of the license would not be in the best interests of the public;

(2) the license has been revoked for any cause;

(3) the applicant has not operated the licensed premises for at least 30 eight-hour days during each of the two preceding calendar years, unless the board determines that the licensed premises are under construction or cannot be operated through no fault of the applicant;

(4) the board finds that issuance of an existing license under AS 04.11.400(d) has not encouraged tourist trade;

(5) the requirements of AS 04.11.420 - 04.11.450 relating to zoning, ownership of the license, and financing of the licensee have not been met;

(6) renewal of the license would violate the restrictions pertaining to the particular license under this title or the license has been operated in violation of a condition or restriction imposed by the board;

(7) renewal of the license is prohibited under this title as a result of an election conducted under AS 04.11.507 ;

(8) the application has not been completed in accordance with AS 04.11.270; or

(9) the license was issued under AS 04.11.400 (g), and the board finds that the public convenience does not require renewal.

(b) An application for renewal of a license may be denied if the applicant is delinquent in the payment of taxes if the tax liability arises in whole or in part out of the licensed business.

(c) An application requesting renewal of a conditional contractor's permit shall be denied if

(1) the board finds, after review of all relevant information, that issuance of the permit would not be in the best interests of the public;

(2) the application has not been completed in accordance with AS 04.11.270.

(d) Notwithstanding (a)(3) of this section, a recreational site license issued under AS 04.11.210 may be renewed if the license was exercised at least once during each of the two preceding calendar years.



Sec. 04.11.340. - Denial of request for relocation.

An application requesting approval for the relocation of licensed premises shall be denied if

(1) the board finds, after review of all relevant information, that relocation of the license would not be in the best interests of the public;

(2) the relocation is prohibited under AS 04.11.400 (a) or (b);

(3) the license would be relocated out of the established village, incorporated city, unified municipality, or population area established under AS 04.11.400 (a) within which it is located;

(4) transfer of ownership is to be made concurrently with the relocation of the licensed premises and a ground for denial of the transfer of ownership under AS 04.11.360 is presented;

(5) the application has not been completed in accordance with AS 04.11.290;

(6) relocation of the license would result in violation of a local zoning law;

(7) relocation of the license would violate the restrictions pertaining to the particular license imposed by this title;

(8) relocation of the license is prohibited under this title as a result of an election conducted under AS 04.11.507 ; or

(9) the license was issued under AS 04.11.400 (d), (e), or (g).



Sec. 04.11.360. - Denial of transfer of a license to another person.

An application requesting approval of a transfer of a license to another person under this title shall be denied if

(1) the board finds, after review of all relevant information, that transfer of a license to another person would not be in the best interests of the public;

(2) the application has not been completed in accordance with AS 04.11.280;

(3) the application contains false statements of material fact;

(4) the transferor has not paid all debts or taxes arising from the conduct of the business licensed under this title unless

(A) the transferor gives security for the payment of the debts or taxes satisfactory to the creditor or taxing authority; or

(B) the transfer is under a promise given as collateral by the transferor to the transferee in the course of an earlier transfer of the license under which promise the transferor is obliged to transfer the license back to the transferee in the event of default in payment for property conveyed as part of the earlier transfer of the license;

(5) transfer of the license to another person would result in violation of the provisions of this title relating to identity of licensees and financing of licensees;

(6) transfer of the license to another person would violate the restrictions pertaining to the particular license under this title;

(7) transfer of the license to another person is prohibited under the provisions of this title as a result of an election conducted under AS 04.11.507;

(8) the prospective transferee does not have the qualifications required under this title of an original applicant;

(9) the license was issued under AS 04.11.100 (f) or 04.11.400(g); however, this paragraph does not apply to a beverage dispensary license issued before June 6, 1985, under former AS 04.11.400 (j) if the transfer does not involve a change in location; or

(10) the license was issued under AS 04.11.135 , unless the transferor is also applying to transfer the beverage dispensary license required under AS 04.11.135 to the same transferee.



Sec. 04.11.370. - Suspension and revocation of licenses and permits.

(a) A license or permit shall be suspended or revoked if the board finds

(1) misrepresentation of a material fact on an application made under this title or a regulation adopted under this title;

(2) continuation of the manufacture, sale, or service of alcoholic beverages by the licensee or permittee would be contrary to the best interests of the public;

(3) failure on the part of the licensee to correct a defect that constitutes a violation of this title, a condition or restriction imposed by the board, a regulation adopted under this title, or other laws after receipt of notice issued by the board or its agent;

(4) conviction of a licensee of a violation of this title, a regulation adopted under this title, or an ordinance adopted under AS 04.21.010;

(5) conviction of an agent or employee of a licensee of a violation of this title, a regulation adopted under this title, or an ordinance adopted under AS 04.21.010 , if the licensee is found by the board to have either knowingly allowed the violation or to have recklessly or with criminal negligence failed to act in accordance with the duty prescribed under AS 04.21.030 with the result that the agent or employee violates a law, regulation, or ordinance;

(6) failure of the licensee to comply with the public health, fire, or safety laws and regulations in the state;

(7) use of the licensed premises as a resort for illegal possessors or users of narcotics, prostitutes, or promoters of prostitution; in addition to any other legally competent evidence, the character of the premises may be proved by the general reputation of the premises in the community as a resort for illegal possessors or users of narcotics, prostitutes, or promoters of prostitution;

(8) occurrence of illegal gambling within the limits of the licensed premises;

(9) the licensee permitted a public offense involving moral turpitude to occur on the licensed premises;

(10) violation by a licensee of this title, a condition or restriction imposed by the board, a regulation adopted under this title, or an ordinance adopted under AS 04.21.010 ; or

(11) violation by an agent or employee of a licensee of a provision of this title, a condition or restriction imposed by the board, a regulation adopted under this title, or an ordinance adopted under AS 04.21.010, if the licensee is found by the board to have either knowingly allowed the violation or to have recklessly or with criminal negligence failed to act in accordance with the duty prescribed under AS 04.21.030 with the result that the agent or employee violates the law, condition or restriction, regulation, or ordinance.

(b) If the board finds that a licensee or permittee has been convicted of a violation of a criminal law related to gambling under AS 11.66.200 - 11.66.280, the board shall suspend the license or permit for a period of at least six months if the offense is the person's first conviction or violation and shall revoke the license or permit if the offense is the person's second or subsequent conviction or violation.

(c) If the board receives notice from the Department of Revenue that a licensee or permittee has violated a provision of AS 05.15 related to gambling, the board

(1) may suspend the license or permit; and

(2) shall suspend the license or permit for a period of at least 30 days if the offense is the person's second or subsequent violation of AS 05.15 related to gambling.






Article 05 - RESTRICTIONS ON ISSUANCE AND TRANSFER OF LICENSES

Sec. 04.11.390. - Residence requirements. [Repealed, Sec. 19 ch 74 SLA 1999].

Repealed or Renumbered



Sec. 04.11.395. - Board imposed conditions or restrictions.

The board may, in the best interests of the public, impose conditions or restrictions on a license or permit issued under this chapter.



Sec. 04.11.400. - Population limitations.

(a) Except as provided in (d) - (h), (k), and (l) of this section, a new license may not be issued and the board may prohibit relocation of an existing license

(1) outside an established village, incorporated city, unified municipality, or organized borough if after the issuance or relocation there would be (A) more than one restaurant or eating place license for each 1,500 population or fraction of that population, or (B) more than one license of each other type, including licenses that have been issued under (d) or (e) of this section, for each 3,000 population or fraction of that population, in a radius of five miles of the licensed premises, excluding the populations of established villages, incorporated cities, unified municipalities, and organized boroughs that are wholly or partly included within the radius;

(2) inside an established village, incorporated city, or unified municipality if after the issuance or relocation there would be inside the established village, incorporated city, or unified municipality

(A) more than one restaurant or eating place license for each 1,500 population or fraction of that population; or

(B) more than one license of each other type, including licenses that have been issued under (d) or (e) of this section, for each 3,000 population or fraction of that population;

(3) inside an organized borough but outside an established village or incorporated city located within the borough, if after the issuance or relocation there would be inside the borough, but outside the established villages and incorporated cities located within the borough,

(A) more than one restaurant or eating place license for each 1,500 population or fraction of that population; or

(B) more than one license of each other type, including licenses that have been issued under (d) or (e) of this section, for each 3,000 population or fraction of that population excluding the population of those established villages that have adopted a local option under AS 04.11.491(b)(1), (3), or (4), and excluding the population of incorporated cities located within the organized borough.

(b) If the radius described in (a)(1) of this section encompasses all of an established village, incorporated city, or unified municipality and the population resident inside and outside the established village, incorporated city, or unified municipality but inside the radius described in (a)(1) of the section is less than 3,000, the board may deny the issuance or relocation of the license.

(c) [Repealed, Sec. 88 ch 74 SLA 1985].

(d) The board may approve the issuance or transfer of ownership of a beverage dispensary or restaurant or eating place license without regard to (a) of this section if it appears that the issuance or transfer will encourage the tourist trade by encouraging the construction or improvement of

(1) a hotel, motel, resort, or similar business relating to the tourist trade with a dining facility or having kitchen facilities in a majority of its rental rooms and at least a minimum number of rental rooms required according to the population of the established village, incorporated city, unified municipality, or population area established under (a) of this section in which the facility will be located, as follows:

(A) 10 rental rooms if the population is less than 1,501;

(B) 20 rental rooms if the population is 1,501 - 2,500;

(C) 25 rental rooms if the population is 2,501 - 5,000;

(D) 30 rental rooms if the population is 5,001 - 15,000;

(E) 35 rental rooms if the population is 15,001 - 25,000;

(F) 40 rental rooms if the population is 25,001 - 50,000; and

(G) 50 rental rooms if the population is greater than 50,000; or

(2) an airport terminal.

(e) The board may approve the issuance or transfer of ownership of a restaurant or eating place license without regard to (a) of this section if

(1) the premises of the restaurant or eating place are more than 18 miles from the corporate limits of a city or unified municipality;

(2) the premises will serve food to the traveling public; and

(3) the board finds that the public convenience will be served by the issuance or transfer.

(f) An application requesting a transfer of location of licensed premises limited under (a) or (b) of this section shall be granted without regard to (a) of this section if the new location is less than one mile from the original location and

(1) no ground for denial exists under AS 04.11.340 (1) or (3); and

(2) relocation of the licensed premises is necessary due to

(A) termination of a lease or rental agreement;

(B) condemnation of the premises;

(C) the substantial destruction of the premises by any cause.

(g) The board may approve the issuance or transfer of ownership of a restaurant or eating place license in a municipality without regard to (a) of this section if the board finds that issuance or transfer of the license is necessary for the public convenience.

(h) Except as provided in (f) of this section, within an incorporated city, unified municipality or an organized borough, a new club license may be issued, and the relocation of an existing club license may be approved by the board if

(1) the issuance or relocation of club licenses under the population limitation contained in (2) of this subsection has been approved by resolution adopted by the incorporated city, unified municipality, or organized borough within which the club license is to be issued or relocated; and

(2) after issuance or relocation there would not be, inside the incorporated city or unified municipality, or inside the organized borough but outside the incorporated cities located within the borough, more than one club license for each 1,500 population or fraction of 1,500 population.

(i) In (a)(1) of this section, "population" includes only those persons residing inside the radius not later than the date the application is received by the board and not earlier than 60 days before the application is received by the board.

(j) In (a)(2) and (3) of this section, "population" includes only those persons residing inside the established village, incorporated city, unified municipality, or organized borough as of December 31 of the year preceding the date of application.

(k) This section does not apply to a golf course license issued under AS 04.11.115 .

(l) The board may approve the issuance of an outdoor recreation lodge license without regard to (a) of this section if it appears that the issuance will encourage the tourist trade by encouraging the construction or improvement of a business relating to the tourist trade and the business meets the requirements for issuance of the license under AS 04.11.225 .

(m) In this section "radius" means the circular area or distance limited by the sweep of a straight line originating at the proposed licensed premises and extending outward.



Sec. 04.11.410. - Restriction of location near churches and schools.

(a) A beverage dispensary or package store license may not be issued and the location of an existing license may not be transferred if the licensed premises would be located in a building the public entrance of which is within 200 feet of a school ground or a church building in which religious services are regularly conducted, measured by the shortest pedestrian route from the outer boundaries of the school ground or the public entrance of the church building. However, a license issued before the presence of either cause of restriction within 200 feet of the licensed premises may be renewed or transferred to a person notwithstanding this subsection.

(b) If a beverage dispensary or package store license for premises located within 200 feet of a school ground or church building in which religious services are regularly conducted is revoked, expires, or is transferred to another location, a beverage dispensary or package store license may not be issued or transferred to the formerly licensed premises until the cessation of either cause of restriction.



Sec. 04.11.420. - Zoning limitations.

(a) A person may not be issued a license or permit in a municipality if a zoning regulation or ordinance prohibits the sale or consumption of alcoholic beverages unless a variance of the regulation or ordinance has been approved.

(b) The municipality shall inform the board of zoning regulations or ordinances that prohibit the sale or consumption of alcoholic beverages.



Sec. 04.11.430. - Person and location.

(a) Each license shall be issued to a specific individual or individuals, to a partnership, including a limited partnership, to a limited liability organization, or to a corporation. If the license is issued to a corporation or a limited liability organization, the registered agent of the corporation or limited liability organization must be an individual resident of the state.

(b) Except for a license authorizing the sale of alcoholic beverages on a common carrier, a specific location shall be indicated on the license or permit as the licensed premises, the principal address of which shall be indicated on the license or permit. The mailing address of a licensee or, if the licensee is a corporation, the address of the registered office of the corporation must be kept current and on file in the main office of the board.



Sec. 04.11.450. - Prohibited financial interest.

(a) A person other than a licensee may not have a direct or indirect financial interest in the business for which a license is issued.

(b) A person who is a representative or owner of a wholesale business, brewery, winery, bottling works, or distillery may not be issued, solely or together with others, a beverage dispensary license, a restaurant or eating place license, or package store license. A holder of a beverage dispensary license may be issued a brewpub license, subject to the provisions of AS 04.11.135 . The prohibition against issuance of a restaurant or eating place license imposed under this subsection does not apply to a restaurant or eating place license issued on or before October 1, 1996 or a restaurant or eating place license issued under an application for a restaurant or eating place license approved on or before October 1, 1996.

(c) A license may not be leased by a licensee to another person, partnership, limited liability organization, or corporation.

(d) For the purposes of this section, a lessor under a graduated or percentage lease-rent agreement involving premises licensed under this title does not hold a financial interest in the business.

(e) A holder of either a general wholesale license or a wholesale malt beverage and wine license may not be employed by or act as the agent or employee of the holder of a beverage dispensary or package store license.

(f) In this section, "direct or indirect financial interest" means holding a legal or equitable interest in the operation of a business licensed under this title. However, credit extended by a distiller, a brewery, or a winery to a wholesaler, or credit extended by a wholesaler to persons licensed under this title, or a consulting fee received from a person licensed under this title, is not considered a financial interest in a business licensed under this title.



Sec. 04.11.460. - Prior public approval.

(a) A new license or the transfer of location of an existing license may not be approved by the board in an area outside but within 50 miles of the boundaries of a municipality unless a petition asking that the license be issued or transferred within the area containing signatures of a majority of the permanent residents residing within one mile of the proposed premises is filed with the board.

(b) A license may not be issued in an area that is 50 miles or more from the boundaries of a municipality unless a petition asking that the license be issued within the area containing the signatures of two-thirds of the permanent residents residing within a radius of five miles of the United States post office station nearest to the proposed licensed premises, is filed with the board. If there are two or more United States post office stations in the vicinity of the proposed licensed premises, the nearest to the premises constitutes the point of beginning under this subsection. If there is no United States post office station within a radius of five miles of the proposed licensed premises, the applicant must obtain the signatures of two-thirds of the permanent residents residing within a five mile radius of the proposed licensed premises. A petition is not required for the renewal of a license issued in accordance with this subsection unless specifically required by the board.

(c) In this section, "permanent resident" means a person 21 years of age or older who has established a permanent place of abode.






Article 06 - PROCEDURES FOR PUBLIC INFLUENCE

Sec. 04.11.470. - Objection.

A person may object to an application for issuance, renewal, transfer of location, or transfer to another person of a license, or for issuance of a permit, by serving upon the applicant and the board the reasons for the objection. The board shall consider the objections and testimony received at a hearing conducted under AS 04.11.510 (b)(2) when it considers the application. An objection and the record of a hearing conducted under AS 04.11.510 (b)(2) shall be retained as part of the board's permanent record of its review of the application.



Sec. 04.11.480. - Protest.

(a) A local governing body may protest the issuance, renewal, relocation, or transfer to another person of a license by sending the board and the applicant a protest and the reasons for the protest within 60 days of receipt from the board of notice of filing of the application. A protest received after the 60-day period may not be accepted by the board, and in no event may a protest cause the board to reconsider an approved renewal, relocation, or transfer. The local governing body may protest the continued operation of a license during the second year of the biennial license period by sending the board and the licensee a protest and the reasons for the protest by January 31 of the second year of the license. The procedures for action on a protest of continued operation of a license are the same as the procedures for action on a protest of a renewal application. The board shall consider a protest and testimony received at a hearing conducted under AS 04.11.510(b)(2) or (4) when it considers the application or continued operation, and the protest and the record of the hearing conducted under AS 04.11.510 (b)(2) or (4) shall be kept as part of the board's permanent record of its review. If an application or continued operation is protested, the board shall deny the application or continued operation unless the board finds that the protest is arbitrary, capricious, and unreasonable.

(b) If the permanent residents residing outside of but within two miles of an incorporated city or an established village wish to protest the issuance, renewal, or transfer of a license within the city or village, they shall file with the board a petition meeting the requirements of AS 04.11.510 (b)(3) requesting a public hearing within 30 days of the posting of notice required under AS 04.11.310 , or by December 31 of the year application is made for renewal of a license. The board shall consider testimony received at a hearing conducted under AS 04.11.510 (b)(3) when it considers the application, and the record of a hearing conducted under AS 04.11.510 (b)(3) shall be retained as part of the board's permanent record of its review of the application.

(c) A local governing body may recommend that a license be issued, renewed, relocated, or transferred with conditions. The board shall consider recommended conditions and testimony received at a hearing conducted under AS 04.11.510 (b)(2) or (4) when it considers the application or continued operation, and the recommended conditions and the record of the hearing conducted under AS 04.11.510 (b)(2) or (4) shall be kept as part of the board's permanent record of its review. If the local governing body recommends conditions, the board shall impose the recommended conditions unless the board finds that the recommended conditions are arbitrary, capricious, or unreasonable. If a condition recommended by a local governing body is imposed on a licensee, the local governing body shall assume responsibility for monitoring compliance with the condition, except as otherwise provided by the board.

(d) In addition to the right to protest under (a) of this section, a local governing body may notify the board that the local governing body has determined that a licensee has violated a provision of this title or a condition imposed on the licensee by the board. Unless the board finds that the local governing body's determination is arbitrary, capricious, or unreasonable, the board shall prepare the determination as an accusation against the licensee under AS 44.62.360 and conduct proceedings to resolve the matter as described under AS 04.11.510 (c).



Sec. 04.11.490. - Prohibition of the sale of alcoholic beverages. [Repealed, Sec. 69 ch 101 SLA 1995].

Repealed or Renumbered



Sec. 04.11.491. - Local options.

(a) If a majority of the persons voting on the question vote to approve the option, a municipality shall adopt a local option to prohibit

(1) the sale of alcoholic beverages;

(2) the sale of alcoholic beverages except by one or more of the following listed on the ballot:

(A) a restaurant or eating place licensee;

(B) a beverage dispensary licensee;

(C) a package store licensee;

(D) a caterer holding a permit under AS 04.11.230 to sell alcoholic beverages at a site within the municipality who is also licensed under a beverage dispensary license for premises outside of the municipality;

(E) a winery licensee; or

(F) a winery licensee, except that sales may occur only to a person licensed under this title or in another state or country;

(3) the sale of alcoholic beverages except on premises operated by the municipality and under a type of licensed premises listed on the ballot, that may include one or more of the following:

(A) a restaurant or eating place license;

(B) a beverage dispensary license; or

(C) a package store license;

(4) the sale and importation of alcoholic beverages; or

(5) the sale, importation, and possession of alcoholic beverages.

(b) If a majority of the persons voting on the question vote to approve the option, an established village shall exercise a local option to prohibit

(1) the sale of alcoholic beverages;

(2) the sale of alcoholic beverages except by one or more of the following listed on the ballot:

(A) a restaurant or eating place licensee;

(B) a beverage dispensary licensee;

(C) a package store licensee;

(D) a caterer holding a permit under AS 04.11.230 to sell alcoholic beverages at a site within the established village who is also licensed under a beverage dispensary license for premises outside of the established village;

(E) a winery licensee; or

(F) a winery licensee, except that sales may occur only to a person licensed under this title or in another state or country;

(3) the sale and importation of alcoholic beverages; or

(4) the sale, importation, and possession of alcoholic beverages.

(c) A ballot question to adopt a local option under this section must at least contain language substantially similar to: "Shall (name of municipality or village) adopt a local option to prohibit (local option under (a) or (b) of this section)? (yes or no)."

(d) The ballot for an election on the option set out in (a)(2)(A), (a)(3)(A), or (b)(2)(A) of this section must include a summary explanation of the authority to sell alcoholic beverages given to a restaurant or eating place under AS 04.11.100 (a). The ballot for an election on the option set out in (a)(2)(B) or (D), (a)(3)(B), or (b)(2)(B) or (D) of this section must include a statement that a beverage dispensary license is commonly known as a "bar" and a summary explanation of the authority to sell alcoholic beverages given to a beverage dispensary licensee under AS 04.11.090 (a). The ballot for an election on the option set out in (a)(2)(C), (a)(3)(C), or (b)(2)(C) of this section must include a statement that a package store license is commonly known as a "liquor store" and a summary explanation of the authority to sell alcoholic beverages given to a package store licensee under AS 04.11.150 (a).

(e) If a municipality dissolves under AS 29.06.450 (a) or (b), a local option adopted by the municipality under (a) of this section shall continue in effect as the corresponding local option under (b) of this section for an established village having the same perimeter as the previous boundaries of the municipality. A license for premises operated by the municipality under AS 04.11.505 expires when the municipality dissolves.

(f) A municipality or established village that has adopted a local option under (a)(1), (2), or (3) or (b)(1) or (2) of this section may designate a site for the delivery of alcoholic beverages to individuals in the area or a site for a person to bring alcoholic beverages if the alcoholic beverages are imported into the area. This subsection does not apply to the delivery or importation of

(1) one liter or less of distilled spirits, two liters or less of wine, or one gallon or less of malt beverages; or

(2) alcoholic beverages to a premises licensed under (a)(2) - (3) or (b)(2) of this section.

(g) If a municipality or established village has adopted a local option under (a)(1), (2), (3), or (4), or (b)(1), (2), or (3) of this section, the municipality or established village, as part of the local option question or questions placed before the voters, may

(1) adopt an amount of alcoholic beverages that may be imported that is less than the amounts set out in AS 04.11.150 (g);

(2) adopt an amount of alcoholic beverages that would give rise to a presumption that the person possessed the alcoholic beverages for sale; the amounts adopted under this paragraph may be lower than those set out in AS 04.11.010 (c);

(3) opt to not apply a class C felony to violations of AS 04.16.051 that apply solely by reason of the municipality or established village adopting a local option under this section.



Sec. 04.11.492. - Community liquor license; complete prohibition on sales. [Repealed, Sec. 69 ch 101 SLA 1995].

Repealed or Renumbered



Sec. 04.11.493. - Change of local option.

(a) If a majority of persons voting on the question vote to approve a different local option, a municipality or established village shall change a local option previously adopted under AS 04.11.491 to the different approved option.

(b) A ballot question to change a local option under this section must at least contain language substantially similar to: "Shall (name of municipality or village) change the local option currently in effect, that prohibits (current local option under AS 04.11.491 ), and adopt in its place a local option to prohibit (proposed local option under AS 04.11.491)? (yes or no)."



Sec. 04.11.494. - Operation of delivery sites.

(a) If a site has been designated under AS 04.11.491 (f), except as permitted under AS 04.11.491 (f)(1) and (2),

(1) alcoholic beverages brought, sent, or transported to an area by a package store or by a person must be sent shipping prepaid and must be addressed to the delivery site;

(2) a person or common carrier with possession of alcoholic beverages, upon importation into the area, including alcoholic beverages transported as checked baggage accompanying a traveler, must deliver the alcoholic beverages to the delivery site upon arrival if the delivery site is open or must keep the alcoholic beverages in secure storage until the earliest time the delivery site is next open; the delivery must be made without opening the package containing the alcoholic beverages; alcoholic beverages transported as checked baggage accompanying a traveler may not be released to the traveler before being delivered to the delivery site;

(3) a person who cannot lawfully receive alcoholic beverages from the delivery site may not solicit another to bring, send, or transport alcoholic beverages to an area for the solicitor's use;

(4) a person may not bring, send, or transport alcoholic beverages to an area upon the solicitation of or with the understanding that the alcoholic beverages are for the use of another person who cannot lawfully receive alcoholic beverages from the delivery site; and

(5) alcoholic beverages may not be released from the delivery site except by the operator of the site or an authorized employee or agent of the operator.

(b) The operator of a site designated under AS 04.11.491 (f) and employees and agents of the operator

(1) may not release alcoholic beverages if the package holding the alcoholic beverages is not clearly labeled with the name of the intended recipient or if the package displays the names of more than one recipient;

(2) may not release alcoholic beverages without first determining the identity of the recipient by checking a government-issued identification card containing the person's photograph or establishing another means of positive identification;

(3) may not release alcoholic beverages if the recipient is different than the person whose name appears on the container as the recipient;

(4) may not release alcoholic beverages if the amount released to a recipient in one calendar month is more than a package store is permitted to ship to a purchaser in one calendar month under AS 04.11.150(g) or more than the amount a person may import in one calendar month under a municipal ordinance enacted under AS 04.21.010(a), whichever is less;

(5) may not release alcoholic beverages if the alcoholic beverage or its container violates AS 04.16.100 , 04.16.110 or a municipal ordinance enacted under AS 04.21.010 (a);

(6) may not open packages delivered to the site to inspect the contents unless permitted to do so by a search warrant, or unless the recipient gives written consent to the opening and inspection;

(7) unless the shipper is a licensed package store and the shipping container complies with AS 04.16.125 , may not release alcoholic beverages until the alcoholic beverages have been inspected to determine if release would be lawful under this subsection;

(8) may not release alcoholic beverages until the recipient has paid all applicable taxes and administrative fees authorized under this section;

(9) may not release alcoholic beverages to a recipient and may not employ or otherwise use a person in the operation of the delivery site to handle or secure alcoholic beverages if the person

(A) is under the influence of an alcoholic beverage, controlled substance, or inhalant;

(B) is under a court order or a condition of bail, probation, or parole that prohibits the person from consuming or possessing alcoholic beverages;

(C) is under 21 years of age; or

(D) is disqualified due to the person's criminal record under (e) of this section;

(10) may return alcoholic beverages to the sender or to the point of shipment at the expense of the recipient if alcoholic beverages cannot be lawfully released under this subsection;

(11) may destroy alcoholic beverages

(A) that cannot be lawfully released under this subsection if the recipient elects not to pay for the return of the alcoholic beverages under (10) of this subsection; or

(B) that have not been released within the time period established by regulations adopted under this section;

(12) may establish a voluntary and confidential registration system so as to expedite processing by allowing recipients to be authorized in advance to receive alcoholic beverages;

(13) shall immediately report violations of a provision of this title or a regulation adopted under this title to the Alaska state troopers and, if the site is within a municipality, to the municipal police agency;

(14) shall maintain records concerning recipients and alcoholic beverages delivered to and released by the delivery site in a manner and for a period of time established under regulations adopted under this section, and shall make the records available for inspection by the Alaska state troopers, a municipal police agency if the site is within a municipality, and the board at reasonable times; and

(15) may charge reasonable fees to recipients for registration or for the release of alcoholic beverages under regulations adopted under this section.

(c) Except as provided in (b)(14) of this section, records of recipients and alcoholic beverages delivered to and released by the site are confidential and not subject to disclosure except as required by a court order.

(d) The board shall adopt regulations to implement this section, including hours of operation, requirements for security and recordkeeping, procedures for delivery, release, processing, and destruction of alcoholic beverages, and administrative fees.

(e) A person is disqualified as described under (b)(9) of this section due to the person's criminal record if fewer than

(1) two years have elapsed from the person's unconditional discharge due to a conviction or adjudication as a delinquent for any of the following offenses or a law or ordinance from another jurisdiction with similar elements:

(A) driving while under the influence of an alcoholic beverage, inhalant, or controlled substance under AS 28.35.030 or refusal to submit to a chemical test under AS 28.35.032 ; or

(B) a crime involving domestic violence, as that term is defined under AS 18.66.990 , or violating a protective order under AS 11.56.740 ;

(2) five years have elapsed from the person's unconditional discharge due to a conviction or adjudication as a delinquent for any of the following offenses or a law or ordinance from another jurisdiction with similar elements:

(A) a felony violation or a felony attempt to commit a violation of AS 11.41; or

(B) a misdemeanor violation of or a misdemeanor attempt to violate a provision in this title; or

(3) 10 years have elapsed from the person's unconditional discharge due to a conviction or adjudication as a delinquent for a felony violation or a felony attempt to violate a provision of this title or a law or ordinance from another jurisdiction with similar elements.

(f) Operation of a delivery site under this section constitutes a criminal justice activity. In this subsection, "criminal justice activity" has the meaning given in AS 12.62.900 .

(g) In this section,

(1) "area" means a municipality or established village that has adopted a local option under AS 04.11.491 (a)(1), (2) or (3) or (b)(1) or (2);

(2) "bring" has the meaning given in AS 04.11.499 ;

(3) "controlled substance" has the meaning given in AS 11.71.900 ;

(4) "import" means to send, bring, or transport;

(5) "inhalant" has the meaning given to "hazardous volatile material or substance" in AS 47.37.270 ;

(6) "recipient" means a person entitled to receive or attempting to receive alcoholic beverages from a delivery site;

(7) "send" has the meaning given in AS 04.11.499 ;

(8) "transport" has the meaning given in AS 04.11.499 ;

(9) "unconditional discharge" has the meaning given in AS 12.55.185 .



Sec. 04.11.495. - Removal of local option.

(a) If a majority of the persons voting on the question vote to remove the option, a municipality or established village shall remove a local option previously adopted under AS 04.11.491 . The option is repealed effective the first day of the month following certification of the results of the election.

(b) A ballot question to remove a local option under this section must at least contain language substantially similar to: "Shall (name of municipality or village) remove the local option currently in effect, that prohibits (current local option under AS 04.11.491 ), so that there is no longer any local option in effect? (yes or no)."

(c) When issuing a license in the area that has removed a local option, the board shall give priority to an applicant who was formerly licensed and whose license was not renewed because of the results of the previous local option election. However, an applicant described in this subsection does not have a legal right to a license and the board is not required to approve the application.



Sec. 04.11.496. - Prohibition of sale and importation of alcoholic beverages. [Repealed, Sec. 69 ch 101 SLA 1995].

Repealed or Renumbered



Sec. 04.11.497. - Effect on licenses of prohibition of sale.

If a majority of voters vote to prohibit the sale of alcoholic beverages under AS 04.11.491 (a)(1), (a)(4) or (5), (b)(1), or (b)(3) or (4), the board may not issue, renew, or transfer, between persons or locations, a license for premises located within the boundaries of the municipality and in unincorporated areas within five miles of the boundaries of the municipality or within the perimeter of the established village. A license that may not be renewed because of a local option election held under this section is void 90 days after the results of the election are certified. A license that expires during the 90 days after the results of a local option election are certified may be extended, until it is void under this section, by payment of a prorated portion of the biennial license fee.



Sec. 04.11.498. - Prohibition of possession of alcoholic beverages. [Repealed, Sec. 69 ch 101 SLA 1995].

Repealed or Renumbered



Sec. 04.11.499. - Prohibition of importation after election.

If a majority of the voters vote to prohibit the importation of alcoholic beverages under AS 04.11.491 (a)(4) or (5) or (b)(3) or (4), a person, beginning on the first day of the month following certification of the results of the election, may not knowingly send, transport, or bring an alcoholic beverage into the municipality or established village, unless the alcoholic beverage is sacramental wine to be used for bona fide religious purposes based on tenets or teachings of a church or religious body, is limited in quantity to the amount necessary for religious purposes, and is dispensed only for religious purposes by a person authorized by the church or religious body to dispense the sacramental wine. In this section,

(1) "bring" means to carry or convey or to attempt or solicit to carry or convey;

(2) "send" means to cause to be taken or distributed or to attempt or solicit to cause to be taken or distributed, and includes use of the United States Post Office;

(3) "transport" means to ship by any method, and includes delivering or transferring or attempting or soliciting to deliver or transfer an alcoholic beverage to be shipped to, delivered to, or left or held for pick up by any person.



Sec. 04.11.500. - Prohibition of the sale of alcoholic beverages except by selected licenses. [Repealed, Sec. 69 ch 101 SLA 1995].

Repealed or Renumbered



Sec. 04.11.501. - Prohibition of possession after election.

(a) If a majority of the voters vote to prohibit the possession of alcoholic beverages under AS 04.11.491 (a)(5) or (b)(4), a person may not knowingly possess an alcoholic beverage in the municipality or established village, unless the alcoholic beverage is sacramental wine to be used for bona fide religious purposes based on tenets or teachings of a church or religious body, is limited in quantity to the amount necessary for religious purposes, and is dispensed only for religious purposes, by a person recognized by the church or religious body as authorized to dispense the wine.

(b) If there are licensed premises within the municipality or established village, the prohibition on possession is effective beginning 90 days after the results of the election are certified. If there are no licensed premises within the municipality or established village, the prohibition on possession is effective beginning 60 days after the results of the election are certified.

(c) Upon the adoption by a municipality of a local option under AS 04.11.491(a)(5), an ordinance is adopted containing the provisions of this section.

(d) In this section, "possession" means having physical possession of or exercising dominion or control over an alcoholic beverage, but does not include having an alcoholic beverage within the digestive system of a person.



Sec. 04.11.502. - Procedure for local option elections. [Repealed, Sec. 69 ch 101 SLA 1995].

Repealed or Renumbered



Sec. 04.11.503. - Effect on licenses of restriction on sale.

If a majority of the voters vote under AS 04.11.491 (a)(2) or (b)(2) to prohibit sale of alcoholic beverages except by the type or types of licensees or permit holders listed on the ballot, the board may not issue, renew, or transfer between persons or locations a license for premises located within the boundaries of the municipality and in unincorporated areas within five miles of the boundaries of the municipality or within the perimeter of the established village, except the type or types of licenses listed on the ballot. A license in effect within the boundaries of the municipality or perimeter of the established village, and in unincorporated areas within five miles of the boundaries of the municipality, except the type of license listed on the ballot, is void 90 days after the results of the election are certified. A license that expires during the 90 days after the results of a local option election are certified may be extended, until it is void under this section, by payment of a prorated portion of the biennial license fee.



Sec. 04.11.504. - Reinstatement of licenses. [Repealed, Sec. 69 ch 101 SLA 1995].

Repealed or Renumbered



Sec. 04.11.505. - Licensing after prohibition on sale except in premises operated by municipality.

(a) If a majority of the voters vote under AS 04.11.491 (a)(3) to prohibit the sale of alcoholic beverages except on premises operated by the municipality, the board may not issue, renew, or transfer between persons or locations a license for premises located within the boundaries of a municipality and in unincorporated areas within five miles of the boundaries of the municipality, with the exception of the type of license listed on the ballot and operated under a license held by the municipality. A license in effect is void 90 days after the results of the election are certified. A license that expires during the 90 days after the results of a local option election are certified may be extended, until it is void under this subsection, by payment of a prorated portion of the biennial license fee.

(b) The local governing body of a municipality shall apply for a license to operate the type of licensed premises listed on the ballot under AS 04.11.491 (a)(3) and approved by a majority of the voters. The municipality shall operate the premises subject to the conditions and fees applicable to the type of license. Nothing in this section precludes a municipality from applying to be a licensee under other provisions of this title.



Sec. 04.11.506. - Notice of the results of a local option election. [Repealed, Sec. 69 ch 101 SLA 1995].

Repealed or Renumbered



Sec. 04.11.507. - Procedure for local option elections.

(a) Elections to adopt a local option under AS 04.11.491 , change a local option under AS 04.11.493 , or remove a local option under AS 04.11.495, shall be conducted as required in this section.

(b) Upon receipt of a petition of a number of registered voters equal to 35 percent or more of the number of votes cast at the last regular municipal election, the local governing body of a municipality shall place upon a separate ballot at the next regular election, or at a special election, whichever local option, change in local option, or removal of local option constitutes the subject of the petition. The local governing body shall conduct the election under the election ordinance of the municipality.

(c) Upon receipt of a petition of 35 percent or more of the registered voters residing within an established village, the lieutenant governor shall place upon a separate ballot at a special election the local option, change in local option, or removal of local option that constitutes the subject of the petition. The lieutenant governor shall conduct the election under AS 15.

(d) A petition filed with the local governing body of a municipality under (b) of this section, that places on the ballot the option set out in AS 04.11.491 (a)(5), constitutes a proposed ordinance of the municipality.

(e) AS 29.26.110 - 29.26.160 apply to a petition under (b) of this section in a general law municipality except the

(1) number of required signatures is determined under (b) of this section rather than under AS 29.26.130 ;

(2) application filed under AS 29.26.110 must at least contain language substantially similar to the questions set out under AS 04.11.491 - 04.11.495 rather than containing an ordinance or resolution;

(3) petition must at least contain language substantially similar to the questions set out under AS 04.11.491 - 04.11.495 rather than material required under AS 29.26.120 (a)(1) and (2).

(f) Notwithstanding any other provisions of law, an election under (b) or (c) of this section to remove a local option or to change to a less restrictive option than the local option previously adopted under AS 04.11.491 may not be conducted during the first 12 months after the local option was adopted or more than once in an 18-month period.

(g) Notwithstanding AS 29.26.140 (a), after a petition has been certified as sufficient to meet the requirements of (b) or (c) of this section, another petition may not be filed or certified until after the question presented in the first petition has been voted on. Only one local option question may be presented in an election.



Sec. 04.11.508. - Establishment of perimeter of established village.

(a) Except as provided under (b) and (c) of this section, for purposes of AS 04.11.491 , 04.11.497, and 04.11.503, the perimeter of an established village is a circle around the established village that includes an area within a five-mile radius of the post office of the established village. If the established village does not have a post office, the perimeter of an established village is a circle around the established village that includes an area within a five-mile radius of another site selected by the local governing body or by the board if the established village does not have a local governing body.

(b) If the perimeter of an established village determined under (a) of this section includes any area that is

(1) within a municipality

(A) that has adopted a local option, the local option adopted by the municipality applies in the overlapping area;

(B) the local option adopted by the established village does not apply in the overlapping area;

(2) within the perimeter of another established village and, if the other established village has

(A) also adopted a local option under AS 04.11.491 , the local option of the established village that is less restrictive applies in the overlapping area;

(B) not adopted a local option under AS 04.11.491 , the local option does not apply in the overlapping area.

(c) If the board determines that the perimeter of an established village as provided under (a) and (b) of this section does not accurately reflect the perimeter of the established village, the board may establish the perimeter of the established village and the areas of overlapping perimeter described under (b) of this section for purposes of applying a local option selected under this chapter.



Sec. 04.11.509. - Notice of the results of a local option election.

(a) If a majority of the voters vote to prohibit, change, or remove a local option under AS 04.11.491 - 04.11.495, the clerk of the municipality, or, if the election is in an established village, the lieutenant governor shall notify the board of the results of the election immediately after the results are certified. The board shall immediately notify the Department of Law and the Department of Public Safety of the results of the election.

(b) If a majority of the voters vote to prohibit the importation or possession of alcoholic beverages under AS 04.11.491 (a)(4) or (5) or (b)(3) or (4), the following actions in addition to those prescribed in (a) of this section shall be taken before the date the prohibition becomes effective:

(1) the board shall notify, by certified mail, all package store licensees who sell alcoholic beverages in response to a written solicitation of the local option; and

(2) the municipality or established village shall post public notice of the prohibition in a central location in the municipality or village.






Article 07 - BOARD PROCEDURES

Sec. 04.11.510. - Procedure for action on license applications, suspensions, and revocations.

(a) Unless a legal action relating to the license, applicant, or premises to be licensed is pending, the board shall decide whether to grant or deny an application within 90 days of receipt of the application at the main office of the board. However, the decision may not be made before the time allowed for protest under AS 04.11.480 has elapsed, unless waived by the municipality.

(b) The board may review an application for the issuance, renewal, transfer of location, or transfer to another person of a license without affording the applicant notice or hearing, except

(1) if an application is denied, the notice of denial shall be furnished the applicant immediately in writing stating the reason for the denial in clear and concise language; the notice of denial must inform the applicant that the applicant is entitled to an informal conference with either the director or the board, and that, if not satisfied by the informal conference, the applicant is then entitled to a formal hearing conducted by the office of administrative hearings (AS 44.64.010); if the applicant requests a formal hearing, the office of administrative hearings shall adhere to AS 44.62.330 - 44.62.630 (Administrative Procedure Act); all interested persons may be heard at the hearing and unless waived by the applicant and the board, the formal hearing shall be held in the area for which the application is requested;

(2) the board may, on its own initiative or in response to an objection or protest, hold a hearing to ascertain the reaction of the public or a local governing body to an application if a hearing is not required under this subsection; the board shall send notice of a hearing conducted under this paragraph 20 days in advance of the hearing to each community council established within the municipality and to each nonprofit community organization entitled to notification under AS 04.11.310 (b);

(3) if a petition containing the signatures of 35 percent of the adult residents having a permanent place of abode outside of but within two miles of an incorporated city or an established village is filed with the board, the board shall hold a public hearing on the question of whether the issuance, renewal, or transfer of the license in the city or village would be in the public interest;

(4) if a protest to the issuance, renewal, transfer of location or transfer to another person of a license made by a local governing body is based on a question of law, the board shall hold a public hearing.

(c) Unless the grounds for the suspension or revocation are under AS 04.11.370(a)(4), board proceedings to suspend or revoke a license shall be conducted in accordance with AS 44.62.330 - 44.62.630 (Administrative Procedure Act), except that the licensee is entitled to an opportunity to informally confer with the director or the board within 10 days after the accusation is served upon the licensee. Notice of the opportunity for an informal conference shall be served upon the licensee along with the accusation. If an informal conference is requested, the running of the period of time specified in AS 44.62.380 for filing a notice of defense is tolled from the date of receipt of the request for the conference until the day following the date of the conference unless extended by the board. After the conference, the licensee, if not satisfied by the results of the conference, may obtain a hearing by filing a notice of defense as provided in AS 44.62.390 . If the grounds for suspension or revocation are under AS 04.11.370 (a)(4), the licensee is not entitled to notice and hearing under AS 44.62.330 - 44.62.630 on the merits of the suspension or revocation. However, the board shall afford the licensee notice and hearing on the issue of what administrative sanction to impose under AS 04.16.180 .

(d) [Repealed, Sec. 69 ch 101 SLA 1995].



Sec. 04.11.520. - Notice to local governing body.

After receipt of an application from within (1) an established village, (2) an incorporated city, (3) an organized borough, or (4) a unified municipality, the board shall transmit written notice to the local governing body within 10 days so that the local governing body may protest under AS 04.11.480 .



Sec. 04.11.525. - Notice to community council and others.

On receipt of an application for the issuance, renewal, relocation, or transfer of the ownership of a license, the board shall provide written notice under AS 04.11.310 (b).



Sec. 04.11.530. - Consideration of reports.

A license may not be suspended or revoked under AS 04.11.370 (a)(4) or (5) unless the board considers the reports prepared by arresting and investigating officers and the sentencing report sent to the board under AS 12.55.025 (b).



Sec. 04.11.535. - Suspension and revocation based on acts of employees.

(a) If, in a proceeding to suspend or revoke a license under AS 04.11.370(a)(5), the board finds that a sentencing report sent to the board under AS 12.55.025 (b) or a report prepared by the investigating or arresting officers in connection with the violation, contains information that if uncontradicted or unexplained would provide a ground for suspension or revocation under AS 04.11.370 (a)(5), the licensee has the burden of proof to establish that the licensee neither knowingly allowed the violation nor recklessly or with criminal negligence failed to act in accordance with the duty prescribed under AS 04.21.030 .

(b) If the board suspends or revokes a license on grounds that a licensee knowingly allowed or recklessly or with criminal negligence failed to act in accordance with the duty prescribed under AS 04.21.030 resulting in unlawful action of an agent or employee, the board shall file a criminal complaint charging the licensee with violation of AS 04.16.150.



Sec. 04.11.537. - Application of precedent.

In determining whether issuance, renewal, transfer, relocation, suspension, or revocation of a license is in the best interests of the public, the board need not conform to or distinguish its decision from any action it has taken in the past on applications presenting similar facts, but may instead base its decision only on the particular facts before it.






Article 08 - EXPIRATION OF LICENSES

Sec. 04.11.540. - License renewal and expiration.

Notwithstanding AS 04.11.680 , an application for renewal of a license issued for the two calendar years ending December 31 or of a seasonal license issued for parts of those calendar years may be submitted up until the next February 28. If a complete application for renewal has not been filed by February 28 or the required fees and the penalty fees have not been paid by that date, the license expires at 12:00 midnight February 28. A new license may not be issued to the holder of an expired license for the same premises except on proof satisfactory to the board of good cause for the failure to file and pay.



Sec. 04.11.550. - Notice of expiration.

On or before February 15, the director shall mail a notice of expiration to each licensee who has not either (1) filed an application to renew a license, along with any applicable affidavits and all fees due, or (2) notified the director of an intent not to do so. Failure of the director to mail this notice of expiration does not waive the requirement that the application for renewal be filed by February 28.






Article 09 - MISCELLANEOUS PROVISIONS

Sec. 04.11.560. - Appeals.

(a) An action of an officer, employee, or agent of the board relating to the administration or enforcement of this title may be appealed to the board by the aggrieved party.

(b) A decision by the board relating to the issuance, renewal, transfer, relocation, suspension, or revocation of a license under this title may be appealed to the superior court under AS 44.62.560 .



Sec. 04.11.570. - Refund and forfeiture of fees.

(a) If an application for a license is denied, the board shall refund the license fee less the application fee.

(b) A license fee may not be refunded after the license has been issued unless the board determines it has erred in the issuance through no fault of the applicant.

(c) If a license is revoked on grounds that statements made in the application are untrue, the license fee paid by the applicant is forfeited to the state.



Sec. 04.11.575. - Civil fine.

(a) Except as provided in (c) of this section, the board may, in addition to any other penalties imposed under this title, impose a civil fine upon a licensee that the board determines, at a proceeding under AS 04.11.510 (c), has violated a provision of this title, a regulation adopted under this title, or an ordinance adopted in accordance with AS 04.21.010 .

(b) The board shall by regulation adopt a schedule of fines that a licensee may be required to pay under this section. A fine may not exceed the greater of

(1) $50,000; or

(2) an amount that is three times the monetary gain realized by the licensee as a result of the violation.

(c) If the board is proceeding under AS 04.11.370 (a)(4), the board may not impose a civil fine exceeding the amount specified under AS 12.55.035 applicable to the offense for which the licensee was convicted, or with the licensee's consent, the limit imposed under (b) of this section.



Sec. 04.11.580. - Surrender or destruction of license.

(a) A license issued under this title shall, if the board so directs, be surrendered on demand to a peace officer, agent, or officer of the board.

(b) The licensee shall surrender a current license to the board within 10 days after the loss or vacation of the licensed premises.

(c) If the license is destroyed, the licensee shall notify the board.



Sec. 04.11.590. - Disposition of money.

(a) Money collected from licenses and civil fines under this title shall be transferred by the board to the Department of Public Safety and deposited in the general fund.

(b) A fee prescribed by the board in addition to fees authorized under this title shall be transferred to the Department of Public Safety and deposited in the general fund.

(c) The annual estimated balance in the account maintained by the commissioner of administration under AS 37.05.142 may be used by the legislature to make appropriations to the Department of Public Safety to carry out the purposes of AS 04.06.



Sec. 04.11.610. - Refund to municipalities.

(a) Biennial license fees, excluding annual wholesale fees and biennial wholesale license fees, collected within a municipality shall be refunded semi-annually to the municipality.

(b) If the officers of a municipality fail to actively enforce local ordinances, laws of the United States and the state, and the regulations relating to the manufacture and sale of alcoholic beverages in the state, the commissioner of public safety may deny the refund provided for under (a) of this section until the board finds the enforcement of the ordinances, laws, and regulations is resumed.

(c) The Department of Public Safety shall recover any amounts erroneously refunded under (a) of this section. The Department of Public Safety shall schedule repayments of erroneously refunded amounts over a sufficient period of time to minimize financial hardship to the municipality involved.



Sec. 04.11.630. - Accessibility of license and licensed premises to inspection.

(a) A licensee shall, upon request, make the licensed premises and places authorized for storage under AS 04.21.060 available for inspection by officers charged with the enforcement of this title, including members of the board and the director or an employee of the director, during all regular business hours.

(b) A license issued under this title shall be posted within the licensed premises so as to be easily available for inspection upon request by a peace officer or other person during regular business hours.



Sec. 04.11.660. - License a privilege.

(a) A license issued under this title is a personal privilege, not a property right.

(b) The privilege conferred upon the licensee is personal in nature and affords protection to the licensee only.



Sec. 04.11.670. - Foreclosure.

A license issued under this title is not subject to foreclosure, and may not be used as collateral to secure a debt. However, if a license is transferred to another person, the transferor may secure payment for real and personal property conveyed to the transferee upon the promise of the transferee to transfer the license back to the transferor upon default in payment.



Sec. 04.11.680. - Duration of licenses and permits.

(a) Upon application and payment of one-half of the biennial fee, the board may issue a seasonal license under this title that is effective for the intervals stated on the license. A seasonal license may not be effective for more than 12 months in a two-year period. Otherwise, all licenses issued under this title other than a retail stock sale license are effective for the two calendar years ending December 31, unless a shorter period is prescribed by the board or by law.

(b) A permit issued under this title shall be for the period prescribed by the board. The period shall be clearly designated on the permit.



Sec. 04.11.690. - Discouragement of monopolies.

(a) In a general sense, it is against the public interest that the issuance, renewal, or transfer of licenses issued under this title will create, or assist in the creation of, a monopoly.

(b) The board may submit proposals to the governor and the legislature addressed to the discouragement of the creation of monopolies.

(c) The board may not by regulation adopt a definition of a monopoly.



Sec. 04.11.700. - Renumbered as AS 04.21.055 .

Repealed or Renumbered









Chapter 04.15. - REGULATION OF SALES AND DISTRIBUTION



Chapter 04.16. - REGULATION OF SALES AND DISTRIBUTION

Article 01 - PROHIBITED ACTS

Sec. 04.16.010. - Hours of sale and presence on licensed premises (standard closing hours).

(a) A person may not sell, offer for sale, give, furnish, deliver, or consume an alcoholic beverage on premises licensed under this title between the hours of 5:00 a.m. and 8:00 a.m. each day.

(b) A licensee, an agent, or employee may not permit a person to consume alcoholic beverages on the licensed premises between the hours of 5:00 a.m. and 8:00 a.m. each day.

(c) A licensee, an agent, or employee may not permit a person to enter and a person may not enter premises licensed under this title between the hours of 5:00 a.m. and 8:00 a.m. each day. This subsection does not apply to common carriers or to an employee of the licensee who is on the premises to prepare for the next day's business. A person may enter or remain on the premises of a bona fide restaurant or eating place licensed under this title to consume food or nonalcoholic beverages.

(d) A municipality may provide for additional hours of closure under AS 04.21.010 .



Sec. 04.16.015. - Pricing and marketing of alcoholic beverages.

(a) On premises where alcoholic beverages are sold by the drink, a licensee or a licensee's agent or or employee may not

(1) offer or deliver, as a marketing device to the general public, free alcoholic beverages to a patron;

(2) deliver an alcoholic beverage to a person already possessing two or more;

(3) sell, offer to sell, deliver alcoholic beverages to a person or group of persons at a price less than the price regularly charged for the beverages during the same calendar week, except at private functions not open to the general public;

(4) sell, offer to sell, or deliver an unlimited number of alcoholic beverages to a person or group of persons during a set period of time for a fixed price;

(5) sell, offer to sell, or deliver alcoholic beverages to a person or group of persons on any one day at prices less than those charged the general public on that day, except at private functions not open to the general public;

(6) encourage or permit an organized game or contest on the licensed premises that involves drinking alcoholic beverages or the awarding of alcoholic beverages as prizes.

(b) A licensee or a licensee's agent or employee may not advertise or promote in any way, either on or off the premises, a practice prohibited under (a) of this section.

(c) This section may not be construed as prohibiting a licensee or a licensee's agent or employee from offering free food or entertainment at any time, from serving wine by the bottle or carafe or beer by the pitcher with or without meals, or from including an alcoholic beverage as part of a meal package.

(d) Notwithstanding (a) and (b) of this section, a licensee or a licensee's agent or employee when acting as a caterer may offer or deliver free alcoholic beverages to a political, charitable, or educational group or organization.



Sec. 04.16.020. - Solicitation of alcoholic beverages.

(a) A person may not pay or receive from another a salary, percentage, or commission to solicit or encourage a patron of licensed premises to purchase alcoholic or other beverages for a person other than the patron.

(b) A licensee, an agent, or employee may not knowingly permit a person to loiter within or about premises licensed under this title for the purpose of begging or soliciting a patron or visitor to purchase alcoholic or other beverages for the person who is begging or soliciting.



Sec. 04.16.025. - Illegal presence on premises involving alcoholic beverages.

(a) A person may not knowingly enter or remain on premises

(1) in which alcoholic beverages are manufactured, sold, offered for sale, possessed for sale or barter, trafficked in, or bartered in violation of

(A) AS 04.11.010 ; or

(B) a municipal ordinance adopted under AS 04.21.010 (a) or (b); or

(2) licensed under this title during hours in which the person's presence on the premises is a violation of a municipal ordinance adopted under authority of AS 04.16.010 (d) providing for hours of closure that are outside the hours of closure prescribed by AS 04.16.010(c).

(b) A person who violates this section is guilty of a violation.



Sec. 04.16.030. - Prohibited conduct relating to drunken persons.

(a) A licensee, an agent, or employee may not with criminal negligence

(1) sell, give, or barter alcoholic beverages to a drunken person;

(2) allow another person to sell, give, or barter an alcoholic beverage to a drunken person within licensed premises;

(3) allow a drunken person to enter and remain within licensed premises or to consume an alcoholic beverage within licensed premises;

(4) permit a drunken person to sell or serve alcoholic beverages.

(b) A person receiving compensation for transporting alcoholic beverages may not knowingly deliver alcoholic beverages to a drunken person.



Sec. 04.16.040. - Access of drunken persons to licensed premises.

A drunken person may not knowingly enter or remain on premises licensed under this title.



Sec. 04.16.045. - Obligation to enforce restrictions in licensed premises.

A licensee, an agent, or employee may not permit the consumption of alcoholic beverages by any person within licensed premises unless it is permitted by the license.



Sec. 04.16.049. - Access of persons under the age of 21 to licensed premises.

(a) A person under the age of 21 years may not knowingly enter or remain in premises licensed under this title unless

(1) accompanied by a parent, guardian, or spouse who has attained the age of 21 years;

(2) the person is at least 16 years of age, the premises are designated by the board as a restaurant for the purposes of this section, and the person enters and remains only for dining; or

(3) the person is under the age of 16 years, is accompanied by a person over the age of 21 years, the parent or guardian of the underaged person consents, the premises are designated by the board as a restaurant for the purposes of this section, and the person enters and remains only for dining.

(b) Notwithstanding (a) of this section, a licensee or an agent or employee of the licensee may refuse entry to a person under the age of 21 years to that part of licensed premises in which alcoholic beverages are sold, served, or consumed, may refuse service to a person under the age of 21 years, or may require a person under the age of 21 years to leave the portion of the licensed premises in which alcoholic beverages are sold, served, or consumed.

(c) Notwithstanding any other provision in this section, a person 16 or 17 years of age may enter and remain within the licensed premises of a hotel, restaurant, or eating place in the course of employment if (1) the employment does not involve the serving, mixing, delivering, or dispensing of alcoholic beverages; (2) the person has the written consent of a parent or guardian; and (3) an exemption from the prohibition of AS 23.10.355 is granted by the Department of Labor and Workforce Development. The board, with the approval of the governing body having jurisdiction and at the licensee's request, shall designate which premises are hotels, restaurants, or eating places for the purposes of this subsection.

(d) Notwithstanding any other provision in this section, a person 18, 19, or 20 years of age may be employed within the licensed premises of a hotel, restaurant, or eating place, may enter and remain within those premises for the purpose of employment, but may not, in the course of employment, sell, serve, deliver, or dispense alcoholic beverages.

(e) A licensee may bring a civil action against a person who violates this section if the violation occurs on the premises of that licensee. If judgment is entered in favor of the licensee, the court shall award civil damages in the amount of $1,000 and award reasonable costs and reasonable attorney fees allowed under the Alaska Rules of Civil Procedure.

(f) A person under 21 years of age does not violate this section if the person enters or remains on premises licensed under this title at the request of a peace officer, if the peace officer accompanies, supervises, or otherwise observes the person's entry or remaining on premises, and the purpose for the entry or remaining on premises is to assist in the enforcement of this section.



Sec. 04.16.050. - Possession, control, or consumption by persons under the age of 21.

(a) A person under the age of 21 years may not knowingly consume, possess, or control alcoholic beverages except those furnished persons under AS 04.16.051 (b).

(b) A person who violates (a) of this section and who has not been previously convicted or received a suspended imposition of sentence under (1) of this subsection is guilty of minor consuming or in possession or control. Upon conviction in the district court, the court

(1) may grant a suspended imposition of sentence under AS 12.55.085 and place the person on probation for one year or until the person is 21 years of age, whichever is later, if the person has not been convicted of a violation of this section previously; among the conditions of probation, the court shall, with the consent of a community diversion panel, refer the person to the panel, and require the person to comply with conditions set by the panel, including counseling, education, treatment, community work, and payment of fees; in this paragraph, "community diversion panel" means a youth court or other group selected by the court to serve as a sentencing option for a person convicted under this section; or

(2) shall impose a fine of at least $200 but not more than $600, shall require the person to attend alcohol information school if the school is available, and shall place the person on probation under (e) of this section; the court may suspend a portion of the fine imposed under this paragraph that exceeds $200 if the person is required to pay for education or treatment required under (e) of this section.

(c) A person is guilty of repeat minor consuming or in possession or control if the person was placed on probation under (b) of this section or has been previously convicted, and the person violates (a) of this section. Upon conviction in the district court, the court shall

(1) impose a fine of $1,000 and require at least 48 hours of community work;

(2) revoke the person's driver's license for three months;

(3) take possession of the person's driver's license; and

(4) suspend up to $500 of the fine and place the person on probation under (e) of this section.

(d) A person is guilty of habitual minor consuming or in possession or control if the person was placed on probation under (c) of this section, or has been previously convicted twice, and the person violates (a) of this section. Habitual minor consuming or in possession or control is a class B misdemeanor. Upon conviction, the court may impose an appropriate period of imprisonment and fine and place the person on probation under (e) of this section and shall

(1) impose at least 96 hours of community work;

(2) revoke the person's driver's license for six months;

(3) within five working days, notify the agency responsible for the administration of motor vehicle laws of the revocation; and

(4) take possession of the person's driver's license.

(e) The court shall place a person sentenced under (b), (c), or (d) of this section on probation for one year, or until the person is 21 years of age, whichever is later. The person may not refuse probation. The court may require the person to pay for and enroll in a juvenile alcohol safety action program, if one is available. The court shall impose the following conditions of probation:

(1) the person shall pay for and successfully complete any education or treatment recommended;

(2) the person may not consume inhalants or possess or consume controlled substances or alcoholic beverages, except as provided in AS 04.16.051(b);

(3) the person shall timely complete any community work ordered, as provided in (f) of this section; and

(4) other conditions the court considers appropriate.

(f) A person ordered to perform community work under this section shall perform the work within 120 days of the entry of judgment for a conviction. The court may expand the time period for up to 30 days upon a showing of good cause. The person shall submit verification of completion of community work to the clerk of court on a form provided by the court. If the verification is not provided within the time period required by this subsection, the court shall, within 30 days, schedule further proceedings in the case to determine whether a violation of probation has occurred.

(g) The treatment recommended by a juvenile alcohol safety action program for a person placed on probation under (e) of this section may include a period of inpatient treatment if the judgment specifies the maximum period of inpatient treatment authorized. A person who has been recommended for inpatient treatment may make a written request to the sentencing court for review of the referral. A person shall make a request for review within seven days after the recommendation and shall specifically set out the grounds upon which the request for review is based. The court may order a hearing on the request for review.

(h) The juvenile alcohol safety action program to which a person is referred under this section shall inform the court or a minor's juvenile probation officer if the person fails to submit to evaluation or fails to complete successfully any education or treatment recommended. If the court finds that the person has failed to perform community work as ordered, to submit to evaluation, or to complete successfully the education or treatment recommended, the court may impose the suspended fine, and may impose any period of suspended incarceration. If the person was convicted under (c) or (d) of this section, the court shall revoke the person's driver's license for an additional six months beyond the revocation imposed under (c) or (d) of this section. A court revoking a person's driver's license under this subsection shall notify the agency responsible for the administration of motor vehicle laws of the revocation within five working days.

(i) When considering the financial resources of a minor for purposes of determining eligibility for court-appointed counsel under this section, the court shall consider the resources of both the defendant and the defendant's parent or guardian, unless the court finds good cause to treat the defendant's or the defendant's parent's or guardian's resources as being unavailable to the defendant.

(j) A driver's license revocation under this section is consecutive to a revocation imposed under another provision of law, but is concurrent with a revocation under another provision of law based on a prior conviction, adjudication of delinquency, or informal adjustment under AS 47.12.060 .

(k) In this section,

(1) "driver's license" has the meaning given in AS 28.40.100 ;

(2) "juvenile alcohol safety action program" means

(A) a juvenile alcohol safety action program developed and implemented or approved by the Department of Health and Social Services under AS 47.37;

(B) any other alcohol education or treatment program approved by the Department of Health and Social Services under AS 47.37 if a program described in (A) of this paragraph is not available in the community in which the person resides; or

(C) a program or counseling approved by the court if a program or treatment described in (A) of this paragraph is not available in the community where the person resides;

(3) "previously convicted" means a conviction or an adjudication as a delinquent for a violation of AS 11.71, AS 28.35.030 , 28.35.032, 28.35.280 - 28.35.290, or a law or ordinance in another jurisdiction with substantially similar elements.



Sec. 04.16.051. - Furnishing or delivery of alcoholic beverages to persons under the age of 21.

(a) A person may not furnish or deliver an alcoholic beverage to a person under the age of 21 years.

(b) This section does not prohibit the furnishing or delivery of an alcoholic beverage

(1) by a parent to the parent's child, by a guardian to the guardian's ward, or by a person to the legal spouse of that person if the furnishing or delivery occurs off licensed premises; or

(2) by a licensed physician or nurse to a patient in the course of administering medical treatment.

(c) Acts unlawful under AS 11.51.130 are not made legal by (b) of this section.

(d) A person acting with criminal negligence who violates this section is guilty of a class C felony if

(1) within the five years preceding the violation, the person has been previously convicted under

(A) this section; or

(B) a law or ordinance of this or another jurisdiction with elements substantially similar to this section;

(2) the person who receives the alcoholic beverage negligently causes serious physical injury to or the death of another person while under the influence of the alcoholic beverage received in violation of this section; in this paragraph,

(A) "negligently" means acting with civil negligence; and

(B) "serious physical injury" has the meaning given in AS 11.81.900 ; or

(3) the violation occurs within the boundaries of a municipality or the perimeter of an established village that has adopted a local option under AS 04.11.491 and has not opted out of applying a class C felony to violations of this section under AS 04.11.491 (g).



Sec. 04.16.052. - Furnishing of alcoholic beverages to persons under the age of 21 by licensees.

A licensee or an agent or employee of the licensee may not with criminal negligence

(1) allow another person to sell, barter, or give an alcoholic beverage to a person under the age of 21 years within licensed premises;

(2) allow a person under the age of 21 years to enter and remain within licensed premises except as provided in AS 04.16.049 ;

(3) allow a person under the age of 21 years to consume an alcoholic beverage within licensed premises;

(4) allow a person under the age of 21 years to sell or serve alcoholic beverages.



Sec. 04.16.055. - Room rental for purposes of consuming alcoholic beverages.

A person may not rent a room in a hotel, motel, resort, or similar business for the purpose of providing alcoholic beverages to a person under the age of 21 years.



Sec. 04.16.060. - Purchase by or delivery to persons under the age of 21.

(a) A person under the age of 21 years may not purchase alcoholic beverages or solicit another to purchase alcoholic beverages for the person under the age of 21.

(b) A person may not influence the sale, gift, or service of an alcoholic beverage to a person under the age of 21 years, by misrepresenting the age of that person.

(c) A person may not order or receive an alcoholic beverage from a licensee, an agent or employee of the licensee, or another person, for the purpose of selling, giving, or serving it to a person under the age of 21 years.

(d) A person under the age of 21 years may not enter licensed premises where alcoholic beverages are sold and offer or present to a licensee or an agent or employee of the licensee a birth certificate or other written evidence of age, that is fraudulent or false or that is not actually the person's own, or otherwise misrepresent the person's age, for the purpose of inducing the licensee or an agent or employee of the licensee to sell, give, serve, or furnish alcoholic beverages contrary to law.

(e) A person under the age of 21 who is seeking to enter and remain in a licensed premises under AS 04.16.049 (a)(2) or (3) may not misrepresent the person's age or having obtained the consent of the parent or guardian required by that section.

(f) A person does not violate this section if the person performs an act proscribed under this section, the person performs that act at the request of a peace officer, the peace officer accompanies, supervises, or otherwise observes the person's act, and the purpose of the act is to assist in the enforcement of this section.



Sec. 04.16.065. - Civil penalty for violations of AS 04.16.060 .

(a) A person who has attained 18 years of age, or an emancipated minor, who violates AS 04.16.060 is, in addition to any criminal penalty provided by law, liable in a civil action to the licensee for a penalty of $1,000 plus costs and reasonable attorney fees.

(b) A person, having legal custody of an unemancipated minor who solicits another person to violate AS 04.16.060 , is liable in a civil action for a penalty of $1,000, plus costs and reasonable attorney fees, to the licensee from whom the other person purchased, ordered, or received an alcoholic beverage in violation of AS 04.16.060 .

(c) It is a condition precedent to maintaining an action under this section that the owner or seller of the merchandise send by first class mail to the defendant at the defendant's last known address 15 days or more before the action is commenced a notice demanding the relief authorized. The board may adopt regulations prescribing the form of this notice. It is not a condition precedent to maintaining an action under this section that the person who violated AS 04.16.060 or solicited a violation was charged or convicted under any statute or ordinance.

(d) In this section, "emancipated minor" means a minor whose disabilities have been removed for general purposes under AS 09.55.590 .



Sec. 04.16.070. - Sales on election day.

(a) A person may not sell, barter, give, consume, or dispose of alcoholic beverages within licensed premises

(1) in the state on a day on which a statewide special, primary, or general election is held for the purpose of voting for a candidate for public office, until the polls have closed;

(2) in a municipality on a day on which a local option election or an election is held for the purpose of voting for a candidate for public office, until the polls are closed.

(b) The governing body of a municipality may provide by ordinance that the provisions of this section do not apply in a municipality.



Sec. 04.16.080. - Sales or consumption at school events.

A person may not sell or consume alcoholic beverages during a school event at the site of the event.



Sec. 04.16.090. - Prohibition of bottle clubs.

(a) A person may not maintain a place in which alcohol beverages are received or kept, or to which alcoholic beverages are brought, for consumption by members of the public or by members of a club, corporation, or association, unless the person is authorized to do so under this title.

(b) A person may not maintain, operate, or lease premises for the purpose of providing, for a consideration, a place for drinking alcoholic beverages by members of the public or other persons, unless the person is authorized to do so under this title.

(c) For the purposes of this section, "consideration" includes but is not limited to cover charge, the sale of food, ice, mixers, or other liquids used with alcoholic beverage drinks, or the furnishing of glassware or other containers for use in the consumption of alcoholic beverages.



Sec. 04.16.100. - Restriction on size of containers.

A person may not sell alcoholic beverages in 1/6 gallon or 1/10 gallon containers, nor may a person sell alcoholic beverages in a container deceptively similar in appearance to a container of a different volume.



Sec. 04.16.110. - Sale of certain alcoholic beverages prohibited.

A person may not sell an alcoholic beverage if it

(1) is intended for human consumption and is in powdered form; or

(2) contains more than 76 percent alcohol by volume.



Sec. 04.16.120. - Removal or introduction of alcoholic beverages.

(a) A person may not remove from licensed premises alcoholic beverages that have been sold or furnished for consumption only on the premises.

(b) Except as provided in this subsection, a person may not bring an alcoholic beverage into licensed premises for use or consumption by oneself or another person on the premises unless that person is a licensee, an agent, employee, or common carrier in the regular course of employment. With the permission of the licensee, a person may bring wine into premises licensed as a beverage dispensary or a restaurant or eating place for consumption by the person while eating food served at a table on the licensed premises. The beverage dispensary or restaurant or eating place may charge a corkage fee for serving wine supplied by a customer.



Sec. 04.16.125. - Alcoholic beverages transported by common carrier.

(a) A person may not use a common carrier to transport alcoholic beverages into an area that has restricted the sale of alcoholic beverages under AS 04.11.491 (a)(1), (2), or (3) or (b)(1) or (2) unless

(1) the shipping container holding the alcoholic beverages is clearly labeled as containing alcoholic beverages with letters that contrast in color to the shipping container and that are at least two inches in height; and

(2) an itemized invoice showing the quantity and purchase value of distilled spirits, of wine, and of malt beverages is attached to the outside of the shipping container.

(b) This section does not apply to

(1) a person transporting not more than

(A) two liters of wine;

(B) one gallon of malt beverages; or

(C) one liter of distilled spirits; or

(2) the transportation of alcoholic beverages for use on premises allowed under AS 04.11.491 (a)(2) - (3) or (b)(2) or for use under a permit allowed under AS 04.11.491 (a)(2).

(c) In this section,

(1) "common carrier" means a motor vehicle, watercraft, aircraft, or railroad car available for public hire to transport freight or passengers;

(2) "transport" has the meaning given in AS 04.11.499 .



Sec. 04.16.130. - Stock confined to licensed premises.

(a) Unless authorized under AS 04.21.060 , a licensee may not store before sale any alcoholic beverages elsewhere than on the premises indicated on the license.

(b) This section does not apply to stocks of beer carried on a delivery truck by a licensed wholesaler if carried for the purpose of sale and delivery to persons licensed under this title in quantities of not less than 10 gallons for each sale.



Sec. 04.16.140. - Sale or consumption of alcoholic beverages in a warehouse.

Alcoholic beverages may not be sold or consumed on premises approved for storage under AS 04.21.060 .



Sec. 04.16.150. - Licensee responsible for violations.

A licensee may neither knowingly allow agents or employees to violate this title or regulations adopted under this title nor recklessly or with criminal negligence fail to act in accordance with the duty prescribed under AS 04.21.030 with the result that an agent or employee of the licensee violates a law or regulation.



Sec. 04.16.170. - Source of alcoholic beverages.

(a) Alcoholic beverages for consumption by the purchaser may not be sold unless obtained from a person licensed under this title.

(b) A person transporting alcoholic beverages into the state may not sell those alcoholic beverages to a person not licensed under this title, unless the alcoholic beverages are used for religious, industrial, pharmaceutical, or medical purposes.



Sec. 04.16.172. - Restrictions on purchase and sale of alcoholic beverages.

A person licensed under AS 04.11.090 , 04.11.100, 04.11.110, or 04.11.150 may not purchase, sell, or offer for sale an alcoholic beverage unless the alcoholic beverage being purchased, sold, or offered for sale was obtained from a person licensed under

(1) AS 04.11.160 as a primary source of supply for the alcoholic beverage being purchased, sold, or offered for sale;

(2) AS 04.11.150 and the alcoholic beverage being purchased, sold, or offered for sale was obtained from a person licensed under AS 04.11.160 as a primary source of supply; or

(3) AS 04.11.130 , 04.11.140, or 04.11.170.



Sec. 04.16.175. - Furnishing alcoholic beverages in aid of gambling enterprise.

(a) An agent or employee of a gambling enterprise may not furnish an alcoholic beverage to a player.

(b) In this section, "gambling enterprise" and "player" have the meanings given them in AS 11.66.280 .






Article 02 - PENALTIES AND FORFEITURES

Sec. 04.16.180. - Penalties for violation.

(a) Except as provided in AS 04.11.015 , AS 04.16.025 , 04.16.050, 04.16.051, 04.16.200 - 04.16.210, and AS 04.21.065 , a person who violates a provision of this title or a regulation adopted by the board is guilty, upon conviction, of a class A misdemeanor. Each violation is a separate offense.

(b) A suspension or revocation of a license ordered by the board under AS 04.11.370 (a)(4) and (5) shall be as follows:

(1) on first conviction the license of the premises involved may not be revoked, but may be suspended for not more than 45 days;

(2) on second conviction the license of the premises involved may not be revoked, but may be suspended for not more than 90 days;

(3) on third conviction the license of the premises involved may be suspended or revoked.

(c) In this section, the terms "second conviction" and "third conviction" include only convictions for violations that occur within five years of the first conviction. The terms refer to the cumulative number of convictions of a licensee of any combination of violations of the provisions of this title, regulations adopted under this title, or ordinances adopted under AS 04.21.010 . The terms "second conviction" and "third conviction" include a conviction of the agent or employee of a licensee of a violation of a law, regulation, or ordinance if the conviction constitutes a ground for suspension or revocation under AS 04.11.370(a)(5).

(d) This section does not affect the authority of the board to suspend or revoke a license when the board determines that continuance of activities under a license would not be in the best interests of the public.



Sec. 04.16.200. - Penalties for violations of AS 04.11.010 and 04.11.499.

(a) Except as provided under (b) of this section, a person who violates AS 04.11.010 is, upon conviction, guilty of a class A misdemeanor.

(b) A person who violates AS 04.11.010 in an area that has adopted a local option under AS 04.11.491 is, upon conviction, guilty of a class C felony.

(c) It is an affirmative defense to a prosecution under (a) of this section that no profit was involved in the solicitation or receipt of an order for the delivery of an alcoholic beverage. However, the affirmative defense created under this subsection is not available in a prosecution of a person charged with selling or offering for sale alcoholic beverages to a person under 21 years of age.

(d) Upon conviction of a person of a violation under (a) of this section, the court shall impose a minimum sentence of imprisonment of not less than 10 consecutive days. The execution of the sentence may not be suspended and probation or parole may not be granted until the minimum imprisonment provided in this subsection has been served. Imposition of sentence may not be suspended except upon the condition that the defendant be imprisoned for no less than the minimum period provided in this subsection.

(e) A person who sends, transports, or brings alcoholic beverages into a municipality or established village in violation of AS 04.11.499 is, upon conviction,

(1) guilty of a class A misdemeanor if the quantity of alcoholic beverages is less than 10 and one-half liters of distilled spirits, 24 liters of wine, or 12 gallons of malt beverages; or

(2) guilty of a class C felony if the quantity of alcoholic beverages is 10 and one-half liters or more of distilled spirits, 24 liters or more of wine, or 12 gallons or more of malt beverages.



Sec. 04.16.205. - Penalties for violations of AS 04.11.501 and related ordinances.

(a) A person who possesses alcoholic beverages in a municipality or established village in violation of AS 04.11.501 or an ordinance adopted under AS 04.11.501 may, upon conviction, be punished by a fine not to exceed $1,000 and shall forfeit the seized alcoholic beverages. When a peace officer stops or contacts a person concerning a violation of AS 04.11.501 or an ordinance adopted under AS 04.11.501 , the peace officer shall seize the alcoholic beverages and may issue a citation to the person as provided in AS 12.25.180 .

(b) A person cited for a violation of AS 04.11.501 or an ordinance adopted under AS 04.11.501 for which a bail amount has been established under (c) of this section may, within 30 days after the date the citation is issued,

(1) mail or personally deliver to the clerk of the court in which the citation is filed by the peace officer the amount of bail indicated on the citation and a copy of the citation indicating that the right to an appearance is waived, a plea of no contest is entered, and the bail and all alcoholic beverages seized are forfeited; or

(2) perform community work in lieu of payment of the fine or a portion of the fine as provided in (d) of this section.

(c) The supreme court shall establish by rule or order a schedule of bail amounts that may be forfeited without a court appearance for a violation of AS 04.11.501 or an ordinance adopted under AS 04.11.501 . In establishing the bail schedule the supreme court may consider the quantity of alcoholic beverages possessed and the number of prior violations of the person cited. Before establishing or amending the schedule of bail amounts required by this subsection, the supreme court shall appoint and consult with an advisory committee consisting of the following seven persons: one superior court judge, one magistrate from each judicial district in the state, a representative of the Department of Law, and a representative of the Public Defender Agency. The maximum bail amount may not exceed $1,000, and the issuing officer shall write on the citation the amount of bail applicable to the violation.

(d) Community work shall be performed at the direction of the local governing body of the municipality or the local governing body of the established village. In the absence of a local governing body for an established village, community work shall be performed at the direction of the body that has traditionally performed public functions on behalf of the entire community. The value of community work in lieu of a fine is $5.00 per hour. When the community work is completed, the person cited for the violation shall mail or personally deliver to the clerk of the court in which the citation is filed by the peace officer

(1) a form, prescribed by the administrative director of the Alaska Court System, indicating completion of the community work; and

(2) a copy of the citation, indicating that the right to an appearance is waived, a plea of no contest is entered, and that the bail is forfeited or community work has been performed and that all alcoholic beverages seized are forfeited.

(e) When bail has been forfeited or proof of performance of community work under this section has been filed with the court, a judgment shall be entered. Forfeiture of bail or filing proof of performance of community work and forfeiture of all seized items is a complete satisfaction for the violation. The clerk of court accepting the bail or the form indicating performance of community work shall provide the offender with a receipt stating that fact, if requested.

(f) If the person fails to pay the bail amount established under (c) of this section, or fails to provide proof of performance as specified in (d)(1) of this section to the court, the citation is considered a summons.

(g) Notwithstanding other provisions of law, if a person cited for a violation of AS 04.11.501 or an ordinance adopted under AS 04.11.501 for which a bail amount has been established under (c) of this section appears in court and is found guilty, the penalty that is imposed for the offense may not exceed the bail amount for that offense established under (c) of this section.

(h) A violation of AS 04.11.501 or an ordinance adopted under AS 04.11.501 may not be considered a criminal offense and may not result in imprisonment, nor is a fine imposed for a violation considered criminal punishment. A person cited for a violation does not have a right to a jury trial or court appointed counsel.

(i) The commissioner of public safety shall prescribe and provide a suitable standard citation form that is in a form necessary to identify the offender, to identify the offense, and to meet the needs of public safety and administration of justice.

(j) A municipality shall adopt a citation form that is equivalent to that prescribed by the commissioner under (i) of this section.



Sec. 04.16.210. - Penalty for making false statement.

If a false statement is made in an application under AS 04.11.260 - 04.11.290, the applicant is guilty of perjury and, upon conviction, is subject to the penalty provided by law for the crime of perjury under AS 11.56.200 .



Sec. 04.16.220. - Forfeitures and seizures.

(a) The following are subject to forfeiture:

(1) alcoholic beverages manufactured, sold, offered for sale or possessed for sale, bartered or exchanged for goods and services in this state in violation of AS 04.11.010 ; alcoholic beverages possessed, stocked, warehoused, or otherwise stored in violation of AS 04.21.060 ; alcoholic beverages sold, or offered for sale in violation of a local option adopted under AS 04.11.491 ; alcoholic beverages transported into the state and sold to persons not licensed under this chapter in violation of AS 04.16.170 (b);

(2) materials and equipment used in the manufacture, sale, offering for sale, possession for sale, barter or exchange of alcoholic beverages for goods and services in this state in violation of AS 04.11.010; materials and equipment used in the stocking, warehousing, or storage of alcoholic beverages in violation of AS 04.21.060 ; materials and equipment used in the sale or offering for sale of an alcoholic beverage in an area in violation of a local option adopted under AS 04.11.491 ;

(3) aircraft, vehicles, or vessels used to transport, or facilitate the transportation of

(A) alcoholic beverages manufactured, sold, offered for sale or possessed for sale, bartered or exchanged for goods and services in this state in violation of AS 04.11.010 ;

(B) property stocked, warehoused, or otherwise stored in violation of AS 04.21.060 ;

(C) alcoholic beverages imported into a municipality or established village in violation of AS 04.11.499 ;

(4) alcoholic beverages found on licensed premises that do not bear federal excise stamps if excise stamps are required under federal law;

(5) alcoholic beverages, materials, or equipment used in violation of AS 04.16.175 ;

(6) money, securities, negotiable instruments, or other things of value used in financial transactions derived from activity prohibited under AS 04.11.010 or in violation of a local option adopted under AS 04.11.491.

(b) Property subject to forfeiture under this section may be actually or constructively seized under an order issued by the superior court upon a showing of probable cause that the property is subject to forfeiture under this section. Constructive seizure is effected upon posting a signed notice of seizure on the item to be forfeited, stating the violation and the date and place of seizure. Seizure without a court order may be made if

(1) the seizure is incident to a valid arrest or search;

(2) the property subject to seizure is the subject of a prior judgment in favor of the state; or

(3) there is probable cause to believe that the property is subject to forfeiture under (a) of this section; except for alcoholic beverages possessed on violation of AS 04.11.501 or an ordinance adopted under AS 04.11.501, property seized under this paragraph may not be held over 48 hours or until an order of forfeiture is issued by the court, whichever is earlier.

(c) Within 30 days of a seizure under this section the Department of Public Safety shall make reasonable efforts to ascertain the identity and whereabouts of any person holding an interest or an assignee of a person holding an interest in the property seized, including a right to possession, a lien, mortgage, or conditional sales contract. The Department of Public Safety shall notify the person ascertained to have an interest in property seized of the impending forfeiture, and before forfeiture the Department of Law shall publish, once a week for four consecutive calendar weeks, a notice of the impending forfeiture in a newspaper of general circulation in the judicial district in which the seizure was made, or if no newspaper is published in that judicial district, in a newspaper published in the state and distributed in that judicial district.

(d) Property subject to forfeiture under (a) of this section may be forfeited

(1) upon conviction of a person for a violation of AS 04.11.010 , 04.11.499, AS 04.21.060 , or AS 04.11.501 or an ordinance adopted under AS 04.11.501 ; or

(2) upon judgment by the superior court in a proceeding in rem that the property was used in a manner subjecting it to forfeiture under (a) of this section.

(e) The owner of property subject to forfeiture under (a) or (i) of this section is entitled to relief from the forfeiture in the nature of remission of the forfeiture if, in an action under (d) of this section, the owner shows that the owner

(1) was not a party to the violation;

(2) had no actual knowledge or reasonable cause to believe that the property was used or was to be used in violation of the law; and

(3) had no actual knowledge or reasonable cause to believe that the person committing the violation had

(A) a criminal record for violating this title; or

(B) committed other violations of this title.

(f) A person other than the owner holding, or the assignee of, a lien, mortgage, conditional sales contract on, or the right to possession to property subject to forfeiture under (a) or (i) of this section is entitled to relief from the forfeiture in the nature of remission of the forfeiture if, in an action under (d) of this section, the person shows that the person

(1) was not a party to the violation subjecting the property to forfeiture;

(2) had no actual knowledge or reasonable cause to believe that the property was to be used in violation of the law; and

(3) had no actual knowledge or reasonable cause to believe that the person committing the violation had

(A) a criminal record for violating this title; or

(B) committed other violations of this title.

(g) It is no defense in an in rem forfeiture proceeding brought under (d)(2) of this section that a criminal proceeding is pending or has resulted in conviction or acquittal of a person charged with violating AS 04.11.010 , 04.11.499, or AS 04.21.060 .

(h) Alcoholic beverages forfeited under (d) of this section shall be placed in the custody of a peace officer of the state and destroyed no later than 30 days after forfeiture. All other property forfeited under this section shall be placed in the custody of the commissioner of public safety for disposition according to an order entered by the court. The court shall order destroyed any property forfeited under this section that is harmful to the public and shall order any property forfeited under this section that was seized in a municipality to be transferred to the municipality in which the property was seized. Other property shall be ordered sold and the proceeds used for payment of expenses of the proceedings for forfeiture and sale, including expenses of seizure, custody, and court costs. The remainder of the proceeds shall be deposited in the general fund.

(i) Upon conviction for a violation of AS 04.11.010 or 04.11.499, if an aircraft, vehicle, or watercraft is subject to forfeiture under (a) of this section, the court shall, subject to remission to innocent parties under this section,

(1) order the forfeiture of an aircraft to the state;

(2) order the forfeiture of a vehicle or watercraft if

(A) the defendant has a prior felony conviction for a violation of AS 11.41 or a similar law in another jurisdiction;

(B) the defendant is on felony probation or parole;

(C) the defendant has a prior conviction for violating AS 04.11.010 or 04.11.499; or

(D) the quantity of alcohol transported in violation of this title was twice the presumptive amounts in AS 04.11.010 (c).

(j) Notwithstanding (i) of this section, a court is not required to order the forfeiture of a vehicle or watercraft if the court determines that

(1) the vehicle or watercraft is the sole means of transportation for a family residing in a village;

(2) the court may impose conditions that will prevent the defendant's use of the vehicle or watercraft; and

(3) either

(A) a member of the family would be entitled to remission under this section if the family member were an owner of or held a security interest in the vehicle or watercraft; or

(B) if a member of the family would not be entitled to remission, the family member was unable as a practical matter to stop the violation making the vehicle or watercraft subject to forfeiture.

(k) When forfeiting property under (a), (d), or (i) of this section, a court may award to a municipal law enforcement agency that participated in the arrest or conviction of the defendant, the seizure of property, or the identification of property for seizure, (1) the property if the property is worth $5,000 or less and is not money or some other thing that is divisible, or (2) up to 75 percent of the property or the value of the property if the property is worth more than $5,000 or is money or some other thing that is divisible. In determining the percentage a municipal law enforcement agency may receive under this subsection, the court shall consider the municipal law enforcement agency's total involvement in the case relative to the involvement of the state.

(l) In this section, "village" means a community of fewer than 1,000 persons located off the interconnected state road system.









Chapter 04.20. - GENERAL PROVISIONS



Chapter 04.21. - GENERAL PROVISIONS

Sec. 04.21.010. - Municipal regulation and taxation.

(a) A municipality may adopt ordinances governing the importation, barter, sale, and consumption of alcoholic beverages within the municipality and may ban possession of alcoholic beverages under AS 04.11.491(a)(5). An ordinance adopted under this section may not be inconsistent with this title or regulations adopted under this title. In a municipality that has adopted a local option under AS 04.11.491(a)(1), (2), or (3), an ordinance is not inconsistent with this title if it limits

(1) the monthly amounts of alcoholic beverages a person may import into the municipality;

(2) the percent of alcohol by volume that an alcoholic beverage may contain; a limit imposed under this paragraph may not be less than 40 nor more than 76 percent alcohol by volume; or

(3) the type of alcoholic beverage container that may be possessed in the municipality.

(b) After the adoption of a local option under AS 04.11.491 (a), a municipality may adopt an ordinance making the sale, importation, or possession of alcoholic beverages a misdemeanor to the extent prohibited under the local option. The ordinance may not be inconsistent with this title or the regulations adopted under this title.

(c) A municipality may not impose taxes on alcoholic beverages except a

(1) property tax on alcoholic beverage inventories;

(2) sales tax on alcoholic beverage sales if sales taxes are imposed on other sales within the municipality;

(3) sales tax on alcoholic beverage sales that was in effect before July 1, 1985; and

(4) sales and use tax on alcoholic beverages if the sale of alcoholic beverages within the municipality has been prohibited under AS 04.11.491(a)(1), (4), or (5).

(d) At least 10 days before the date set for municipal action on an application for the issuance, renewal, relocation, or transfer of ownership of a proposed license, the municipality shall provide written notice of the proposed action and the time and place for a hearing to a community council that

(1) is established by municipal charter or ordinance to advise the municipal governing body; and

(2) has jurisdiction over the area affected by the proposed action.



Sec. 04.21.015. - Private manufacture of alcoholic beverages.

(a) Except as provided in (b) of this section, the provisions of this title do not apply to the private manufacture of alcoholic beverages.

(b) This section does not apply to AS 04.16.050 , 04.16.051, 04.16.080; AS 04.21.010 , 04.21.020; alcoholic beverages manufactured in a quantity that exceeds the limit imposed on private manufacture under federal law; or an area that has adopted a local option law under AS 04.11.491 .



Sec. 04.21.020. - Civil liability of persons providing alcoholic beverages.

(a) Except as provided under (b) and (d) of this section, a person who provides alcoholic beverages to another person may not be held civilly liable for injuries resulting from the intoxication of that person unless the person who provides the alcoholic beverages holds a license authorized under AS 04.11.080 - 04.11.220 or is an agent or employee of such a licensee and

(1) the alcoholic beverages are provided to a person under the age of 21 years in violation of AS 04.16.051 , unless the licensee, agent, or employee secures in good faith from the person a signed statement, liquor identification card, or driver's license meeting the requirements of AS 04.21.050 (a) and (b), that indicates that the person is 21 years of age or older; or

(2) the alcoholic beverages are provided to a drunken person in violation of AS 04.16.030 .

(b) A person who sells or barters an alcoholic beverage to another person in violation of AS 04.11.010 is strictly liable (1) to the recipient or another person for civil damages if, while under the influence of the alcoholic beverage, the person receiving the alcoholic beverage engages in conduct that results in civil damages and the recipient's being under the influence of the alcoholic beverage substantially contributes to the civil damages; and (2) for the cost to the state or a political subdivision of the state to criminally prosecute a person who receives an alcoholic beverage from a person who violates AS 04.11.010 if the prosecution results from the violation of AS 04.11.010 described in this subsection.

(c) In an action under (b) or (d) of this section, it is not a defense that the person receiving the alcoholic beverage voluntarily consumed the alcoholic beverage or that the person receiving the alcoholic beverage was voluntarily under the influence of the alcoholic beverage.

(d) A person who knowingly furnishes or delivers an alcoholic beverage to a person under 21 years of age in violation of AS 04.16.051 is civilly liable to the recipient or another person for civil damages if, while under the influence of the alcoholic beverage, the person receiving the alcoholic beverage engages in conduct that results in civil damages and the recipient's being under the influence of the alcoholic beverage substantially contributes to the civil damages.

(e) In this section, "civil damages" includes damages for personal injury, death, or injury to property of a person, including the state or a political subdivision of the state.



Sec. 04.21.025. - Alcohol server education course.

(a) As a condition of issuance or renewal of a license and selling alcoholic beverages under a license, the board shall require a licensee who sells or serves alcoholic beverages and a licensee's agents and employees who sell or serve alcoholic beverages or check the identification of a patron to complete an alcohol server education course approved by the board, if the license is for a

(1) beverage dispensary;

(2) restaurant or eating place;

(3) club;

(4) package store;

(5) recreational site;

(6) pub;

(7) conditional contractor.

(b) The subjects that are included in an approved alcohol server education course shall be determined under regulations adopted by the board. In approving alcohol server education courses, the board shall consider the needs of both urban and rural licensees regarding access to an approved alcohol server education course. A licensee, agent, or employee who sells or serves alcoholic beverages shall keep the card described in (c) of this section or other proof acceptable to the board of successful completion of an approved alcohol server education course on the licensed premises during working hours.

(c) A licensee, agent, or employee shall complete the course required under (a) of this section and pass a written test demonstrating an understanding of the course subjects not more than 30 days after being licensed or employed. The course provider shall issue a card to each individual who completes the course and passes the written test. A card issued under this subsection is valid for three years from the date of issue. A licensee, agent, or employee may renew a card issued under this section; to renew the card, the licensee, agent, or employee must pass a written test demonstrating an understanding of the course subjects.

(d) The board shall review an approved alcohol server education course at least once every three years.

(e) A person licensed as a common carrier dispensary shall train agents and employees who sell or serve alcoholic beverages or who check the identification of a patron on provisions of state law regarding sale of alcoholic beverages, including AS 04.16.015 , 04.16.020, 04.16.030, 04.16.051, 04.16.052, 04.16.120, 04.16.125, AS 04.21.030 , and 04.21.050. The training must include the subjects of the effects of alcohol consumption, identifying a drunken person, determining valid identification, intervention to prevent unlawful alcohol consumption, and penalties for unlawful acts by agents and employees of licensees. A common carrier licensee shall, once every three years, provide the board with a description of its training program including the subjects taught, teaching method, and testing required.



Sec. 04.21.030. - Responsibility of licensees, agents, and employees.

The licensee has a duty to exercise that degree of care that a reasonable person would observe to ensure that a business under the person's control is lawfully conducted. This duty of the licensee includes, but is not limited

(1) to ensuring the compliance by agents or employees with this title and regulations adopted under this title, including acting with reasonable diligence to determine that agents or employees are advised of the provisions of this title and the regulations adopted under this title, either by securing the agent's or employee's written acknowledgement of posted instructions or otherwise; and

(2) to ensuring the compliance of the premises with public health, fire, and safety codes and ordinances of the state or municipality having jurisdiction.



Sec. 04.21.035. - Responsibility of limited liability organization members.

Notwithstanding any other provision of AS 10.50 or AS 32.06, a member of a limited liability organization holding a license under this title is not relieved of the obligation or the liability otherwise imposed upon a holder of a liquor license under this title solely because the license is held by a limited liability organization.



Sec. 04.21.040. - Sales on federal reservations.

(a) A wholesaler of alcoholic beverages may sell alcoholic beverages to a person who does not have a license under this title who has a fixed place of business on land in the state maintained by the United States government as a military or naval reservation, a national park, or other federal reservation. A sale may be made under this section only if the purchaser is a ship's service store, officers club, officers mess, post exchange, or similar organization. The wholesaler may deliver alcoholic beverages only to persons specified and at places designated in a written order issued by the federal organization for which the purchase is made. A licensee making sales and deliveries under this section shall keep the original order attached to the copy of the invoice on file at the premises of the licensee.

(b) Alcoholic beverages received on federal reservations under this section may not be removed for resale or public use outside the federal reservation.

(c) A wholesaler who sells alcoholic beverages on a federal reservation under this section shall pay the state excise tax imposed by AS 43.60.010 on the alcoholic beverages sold and may subsequently claim credit for the excise taxes paid if the sale is made to an organization that is an instrumentality of the federal government.



Sec. 04.21.050. - Proof of age.

(a) If a licensee or an agent or employee of the licensee questions or has reason to question whether a person entering licensed premises, or ordering, purchasing, attempting to purchase, or otherwise procuring or attempting to procure alcoholic beverages, has attained the age of 21 years or is entering without consent in violation of AS 04.16.049 (a)(3) and has not attained the age of 16 years, that licensee, agent, or employee shall require the person to furnish proof of age acceptable under (b) of this section or proof of consent in a form determined by the board. If the person questioned does not furnish proof of age acceptable under (b) of this section, or if a licensee, agent, or employee questions or has reason to question the validity of the proof of age furnished, the licensee, employee, or agent shall require the person to sign a statement that the person is over the age of 21 or 16 years, as appropriate. This statement shall be made on a form prepared by and furnished to the licensee by the board.

(b) A valid driver's license or a valid identification card is acceptable as proof of age when used for identification in the purchase of alcoholic beverages and for securing entry to and remaining on premises where alcoholic beverages are sold if the license or identification card is made of or encased in plastic and contains a photograph of the license or card holder and a statement of age or date of birth.

(c) A licensee, or an agent or employee of the licensee, may not be charged for a violation of AS 04.16.051 - 04.16.052 if a signed statement as provided in (a) of this section is secured in good faith, or a valid driver's license or identification card is presented indicating that the owner and possessor of the presented driver's license or identification card is 21 or 16 years of age or over, as appropriate.



Sec. 04.21.055. - Refusal of service.

A licensee, an agent, or employee may refuse to sell, give, or serve alcoholic beverages to a person if the licensee, agent, or employee reasonably believes that the consumption of alcohol by that person may result in serious harm to that person or to others.



Sec. 04.21.060. - Warehousing of alcoholic beverages.

A licensee may stock, warehouse, or otherwise store alcoholic beverages in a place elsewhere than premises indicated on the license if

(1) the premises to be used for storage are inspected and approved by the board before their use;

(2) the use of the premises for storage is authorized by local zoning ordinances; and

(3) the premises are accessible for inspection as provided in AS 04.11.630.



Sec. 04.21.065. - Posting of warning signs.

(a) A holder of one of the following types of licenses or permits shall post on the licensed or designated premises three separate warning signs as described in (b) of this section:

(1) beverage dispensary license;

(2) restaurant or eating place license;

(3) club license;

(4) brewery license; this paragraph applies only to a brewery that permits a person to sample portions of the brewery's product;

(5) package store license;

(6) common carrier dispensary license;

(7) recreational site license;

(8) pub license;

(9) winery license; this paragraph applies only to a winery that permits a person to sample portions of the winery's product;

(10) caterer's permit;

(11) special events permit;

(12) conditional contractor's permit;

(13) another license or permit issued by the board authorizing consumption of alcoholic beverages.

(b) The warning signs required by (a) of this section must be at least 11 inches by 14 inches and the lettering must be at least one-half inch high and in contrasting colors. The first sign must read, "WARNING: Drinking alcoholic beverages such as beer, wine, wine coolers, and distilled spirits or smoking cigarettes during pregnancy can cause birth defects." The second sign must read, "WARNING: A person who provides alcoholic beverages to a person under 21 years of age, if convicted under AS 04.16.051 , could be imprisoned for up to five years and fined up to $50,000." The third sign must read, "WARNING: A person under 21 years of age who enters these premises in violation of law could, under AS 04.16.049 (e), be civilly liable for damages of $1,000." The license or permit holder shall display the first and second signs in a manner that would make them conspicuous to a person who will be purchasing or consuming alcoholic beverages or smoking cigarettes on the licensed or designated premises and shall conspicuously display the third sign at each door through which customers enter the licensed premises.

(c) The board shall furnish a sign required under this section to a person who requests it with the intention of displaying it.

(d) A peace officer may issue a citation for a violation of this section. The provisions of AS 12.25.180 (b) and 12.25.190 - 12.25.230 apply to the issuance of a citation under this subsection.

(e) An employee of the board designated by the board to enforce this section may issue a citation for a violation of this section regardless of whether the violation was committed in the employee's presence. A citation issued under this subsection must be in the same form and shall be processed in the same manner as a citation issued by a peace officer under (d) of this section. An employee of the board may not arrest a person for a violation of this section.

(f) A holder of a license or permit who violates this section is guilty of a violation as defined in AS 11.81.900 (b) and upon conviction is punishable by a fine of not less than $20 nor more than $300. Each day a violation continues after a citation for the violation has been issued constitutes a separate violation.

(g) The supreme court shall establish a schedule of bail amounts for violations of this section. The bail amount may not exceed the maximum fine that may be imposed for the violation under (f) of this section. The bail amount for a violation must appear on the citation.

(h) A person cited for a violation under this section may, within 15 days after the date of the citation, mail or personally deliver to the clerk of the court in which the citation is filed

(1) the amount of bail indicated on the citation for the violation; and

(2) a copy of the citation indicating that the right to an appearance is waived, a plea of no contest is entered, and the bail is forfeited.

(i) When bail has been forfeited under (h) of this section, a judgment of conviction shall be entered. Forfeiture of bail is a complete satisfaction for the violation. The clerk of the court accepting the bail shall provide the violator with a receipt stating that fact if requested.

(j) If the person cited fails to pay the bail amount established under (g) of this section or to appear in court as required, the citation is considered a summons for a misdemeanor.

(k) The board or any affected party may institute an action in the superior court to enjoin repeated violations of this section.

(l) Notwithstanding AS 04.11.370 , the board is not required to suspend or revoke a license or permit for a violation of this section; however, the board may consider a violation of this section when determining under AS 04.11.370 (a)(2) whether continuation of activities authorized under a license or permit would be in the best interests of the public.



Sec. 04.21.070. - Enforcement.

Peace officers shall investigate and report to the board violations of this title.



Sec. 04.21.080. - Definitions.

(a) In this title,

(1) a person acts with "criminal negligence" with respect to a result or to a circumstance described by a provision of law defining an offense when the person fails to perceive a substantial and unjustifiable risk that the result will occur or that the circumstance exists; the risk must be of such a nature and degree that the failure to perceive it constitutes a gross deviation from the standard of care that a reasonable person would observe in the situation;

(2) a person acts "knowingly" with respect to conduct or to a circumstance described by a provision of law defining an offense when the person is aware that the person's conduct is of that nature or that the circumstance exists; when knowledge of the existence of a particular fact is an element of an offense, that knowledge is established if a person is aware of a substantial probability of its existence, unless the person actually believes it does not exist; a person who is unaware of conduct or a circumstance of which the person would have been aware had the person not been intoxicated acts knowingly with respect to that conduct or circumstance;

(3) a person acts "recklessly" with respect to a result or to a circumstance described by a provision of law defining an offense when the person is aware of and consciously disregards a substantial and unjustifiable risk that the result will occur or that the circumstance exists; the risk must be of such a nature and degree that disregard of it constitutes a gross deviation from the standard of conduct that a reasonable person would observe in the situation; a person who is unaware of a risk of which the person would have been aware had the person not been intoxicated acts recklessly with respect to that risk.

(b) In this title,

(1) "alcoholic beverage" means a spirituous, vinous, malt, or other fermented or distilled liquid, whatever the origin, that is intended for human consumption as a beverage and that contains one-half of one percent or more of alcohol by volume, whether produced commercially or privately; however, in an area that has adopted a local option under AS 04.11.491, "alcoholic beverage" means a spirituous, vinous, malt, or other fermented or distilled liquid, whatever the origin, that is intended for human consumption as a beverage by the person who possesses or attempts to possess it and that contains alcohol in any amount if the liquid is produced privately, or that contains one-half of one percent or more of alcohol by volume, if the liquid is produced commercially;

(2) "board" means the Alcoholic Beverage Control Board;

(3) "bottling" means to put into a bottle, can, or other container;

(4) "community work" means and is limited to work on projects designed to reduce or eliminate environmental damage, protect the public health, or improve public land, forests, parks, roads, highways, facilities, or education; community work may not confer a private benefit on a person except as may be incidental to the public benefit;

(5) "designated premises" means any or all designated portions of a building or structure, rooms or enclosures in the building or structure, or real estate leased, used, controlled, or operated by a licensee for the purpose for which the permit is issued by the board at the location of the site for which the permit is issued;

(6) "director" means the director of the Alcoholic Beverage Control Board;

(7) "distributing point" means a location where alcoholic beverages are distributed from a warehouse;

(8) "drunken person" means a person whose physical or mental conduct is substantially impaired as a result of the introduction of an alcoholic beverage into the person's body and who exhibits those plain and easily observed or discovered outward manifestations of behavior commonly known to be produced by the overconsumption of alcoholic beverages;

(9) "established village" means an area that does not contain any part of an incorporated city or another established village and that is

(A) an unincorporated community that is in the unorganized borough and that has 25 or more permanent residents; or

(B) an unincorporated community that is in an organized borough, has 25 or more permanent residents, and

(i) is on a road system and is located more than 50 miles outside the boundary limits of a unified municipality, or

(ii) is not on a road system and is located more than 15 miles outside the boundary limits of a unified municipality;

(10) "foreign limited liability company" has the meaning given in AS 10.50.990;

(11) "foreign limited liability partnership" has the meaning given in AS 32.06;

(12) "licensed premises" means any or all designated portions of a building or structure, rooms or enclosures in the building or structure, or real estate leased, used, controlled, or operated by a licensee in the conduct of business for which the licensee is licensed by the board at the specific address for which the license is issued;

(13) "limited liability company" means an organization under AS 10.50;

(14) "limited liability organization" means a limited liability company, a foreign limited liability company, a limited liability partnership, or a foreign limited liability partnership;

(15) "limited liability partnership" has the meaning given in AS 32.06;

(16) "local governing body" means, as appropriate, a city council, a borough assembly, or a traditional village council, but does not include a corporation established under the Alaska Native Claims Settlement Act.









Title 05 - AMUSEMENTS AND SPORTS

Chapter 05.05. - ATHLETIC COMMISSION

Sec. 05.05.010. - Creation and duties of athletic commission.

(a) There is created an athletic commission within the Department of Commerce, Community, and Economic Development. The commission consists of four members appointed by the governor. One member of the commission shall be appointed from each of the four judicial districts. The commissioners shall be appointed for overlapping four-year terms. Members of the commission serve at the pleasure of the governor and shall be selected on the basis of their known interest in and knowledge of athletics in the state.

(b) The commission shall act in an advisory capacity to the commissioner of athletics and shall perform other duties assigned to it by the commissioner.



Sec. 05.05.020. - Commissioner of athletics.

(a) The governor shall appoint the commissioner of athletics to serve at the governor's pleasure. The commissioner shall be selected on the basis of knowledge of and contribution to athletics in the state. The commissioner serves for a period of five years.

(b) The commissioner shall, with the aid and counsel of the commission, adopt regulations governing athletics and athletic programs and contests as the commissioner considers necessary, expedient, and appropriate. The regulations have the force and effect of law.



Sec. 05.05.030. - Professional and semi-professional athletic programs.

(a) [Repealed, Sec. 35 ch 126 SLA 1994].

(b) Nothing in this chapter gives the commissioner or the commission jurisdiction over the athletes or the athletic programs of any elementary or high school or a college or university.

(c) Each member of the commission shall attend and supervise all boxing and wrestling events in the member's area unless an official inspector attends the event under AS 05.10.110 . A member may attend other athletic events in the member's area that the member considers necessary. A member may provide for the attendance of a physician whose fees shall be paid for by the promoter or manager of the event.



Sec. 05.05.040. - Meetings and compensation of athletic commission.

The commission may meet at least once a year at the call of the governor. When called, the members of the commission may, at the election of the governor, receive travel expenses incurred in carrying out the purposes of this chapter. A member may receive the per diem allowance for time spent at meetings allowed by law or by executive order.






Chapter 05.10. - BOXING AND WRESTLING

Sec. 05.10.010. - Licenses for boxing and wrestling matches.

The athletic commission may issue, and for cause, revoke a license to conduct boxing contests, sparring or wrestling matches, or exhibitions as provided in this chapter under terms and conditions and at times and places as the commission may determine. The holder of a license may conduct boxing contests, sparring and wrestling matches, and exhibitions under terms and conditions and at times and places as the commission may determine. If the commission refuses to grant a license to an applicant, or cancels a license, the applicant, or the holder of the cancelled license may, upon application, have a hearing under the provisions of AS 44.62 (Administrative Procedure Act).



Sec. 05.10.020. - Power of commission.

The commission shall direct, supervise, and control all boxing contests, or sparring and wrestling matches or exhibitions conducted inside the state and a boxing contest, sparring or wrestling match or exhibition may not be held inside the state except in accordance with the provisions of this chapter.



Sec. 05.10.030. - License for contest at which admission is charged; exemption for student contests.

The commission may issue and, for cause, revoke a license to conduct, hold, or give boxing, sparring and wrestling contests, matches, and exhibitions where an admission fee is charged by a club, corporation, organization, association, or fraternal society. However, boxing contests, sparring or wrestling matches or exhibitions conducted by an elementary school, high school, college, or university, whether public or private, or by the official student association thereof, whether on or off the school, college, or university grounds, where all the participating contestants are bona fide students enrolled in an elementary school, high school, college, or university, inside the state, are not subject to this chapter.



Sec. 05.10.040. - Examination of participants in nonlicensed contests.

Every contestant in a boxing contest, sparring or wrestling match not conducted under this chapter shall be examined within eight hours before the contest by a practicing physician. The examining physician may disqualify any contestant the physician considers physically unfit to participate.



Sec. 05.10.050. - Regulations applicable to educational institutions.

The scholastic organizations exempted from the provisions of this chapter shall comply with the regulations of the commission applicable to boxing contests, sparring or wrestling matches, or exhibitions conducted by it.



Sec. 05.10.060. - License required.

Except as provided in this chapter, a boxing contest, sparring or wrestling match or exhibition may not be conducted inside the state except under a license issued in accordance with this chapter and the regulations of the commission.



Sec. 05.10.070. - Application for license.

A club, corporation, organization, association, or fraternal society affected by this chapter may apply to the commission for a license. An application must be in writing and upon a form prescribed by the commission and must be verified in the manner the commission requires and accompanied by an annual license fee of $100.



Sec. 05.10.080. - Duration of license.

The licenses provided for in AS 05.10.070 and 05.10.120 shall be issued for a six-month or 12-month period and shall expire on June 30 and December 31 of each year.



Sec. 05.10.090. - Licensee bond.

A licensee shall file a good and sufficient bond in the sum of $1,000 with the commission in cities of fewer than 10,000 inhabitants and a good and sufficient bond in the sum of $2,500 in cities of more than 10,000 inhabitants. The bond must be conditioned for the faithful performance by the licensee of the provisions of this chapter, the payment of the taxes as provided for in this chapter, and the obeying of all regulations of the commission. The bond is subject to the approval of the attorney general.



Sec. 05.10.100. - Statement and report of contest.

A licensee shall, within three days before the holding of a boxing contest, sparring or wrestling match, or exhibition, file with the commission a statement setting forth the name of each contestant, the contestant's manager, and other information the commission requires. One week after the completion of the contest, the licensee shall file with the Department of Revenue and the commission a written verified report, showing the number of tickets sold for the contest, the price charged for them and the gross proceeds from the sale, and other information the commission requires.



Sec. 05.10.110. - Inspectors.

The commission may appoint official inspectors. In the absence of a member of the commission, at least one inspector shall be present at any boxing contest, sparring or wrestling match, or exhibition held under this chapter. An inspector shall carry a card signed by the chairman of the commission evidencing the inspector's authority. The inspector shall see that all regulations of the commission and the provisions of this chapter are strictly complied with and shall be present at the accounting of the gross receipts of the contest. An inspector may receive from the licensee the statement of receipts provided for in this chapter and shall immediately transmit the statement to the commission and to the Department of Revenue. An inspector is entitled to a fee not exceeding $7.50 for each contest officially attended.



Sec. 05.10.120. - Annual licenses to participants; fees; designation of referee.

(a) The commission may grant annual licenses upon application in compliance with the regulations adopted by the commission and the payment of the fees prescribed for managers, referees, examining physicians, boxers, wrestlers, seconds, and trainers.

(b) The following is the schedule of annual fees:

(1) examining physicians, $10;

(2) managers, $50;

(3) referees, $10;

(4) seconds, $10;

(5) trainers, $10;

(6) boxers, $10;

(7) wrestlers, $10.

(c) This section does not apply to contestants or participants in strictly amateur contests or fraternal organizations or veterans' organizations chartered by congress or a federal department or a bona fide athletic club holding and promoting athletic contests or smokers where all funds are used primarily for the benefit of their members.

(d) The annual license may be revoked by the commission for cause under AS 44.62 (Administrative Procedure Act).

(e) The commission shall designate the referee for the contest from among licensed referees.

(f) A person may not participate or serve in any of the above capacities unless licensed as provided in this chapter.



Sec. 05.10.130. - Participation in purse or conducting sham contest.

A person or a member of any group of persons or corporation promoting wrestling or boxing exhibitions or contests who participates directly or indirectly in the purse or fee of a manager of a boxer or wrestler or a boxer or a wrestler, and a licensee who conducts or participates in any sham or fake boxing contest or sparring match or exhibition, forfeits the license granted under this chapter and the commission shall declare the license cancelled and void and the licensee may not thereafter receive another license.



Sec. 05.10.140. - Suspensions for violations.

A contestant who participates in a sham or fake boxing contest or sparring match or exhibition or who violates a regulation of the commission shall be penalized as follows:

(1) for the first offense the contestant shall be restrained by order of the commission for a period of at least three months from participating in a contest held under the provisions of this chapter, with the suspension taking effect immediately after the occurrence of the offense;

(2) for a second offense the contestant shall be permanently suspended from participation in a contest held under the provisions of this chapter.



Sec. 05.10.150. - Failure to make reports.

Whenever a licensee fails to make a report of a contest within the time prescribed by this chapter or when the report is unsatisfactory to the commission or to the Department of Revenue, the secretary shall examine the books and records of the licensee. The secretary may subpoena and examine under oath the licensee and any other person the secretary considers necessary to a determination of the total gross receipts from a contest and the amount of tax on the receipts. If, upon the completion of the examination, it is determined that an additional tax is due, notice shall be served upon the licensee, and, upon failure to pay the additional tax within 20 days after service of the notice, the licensee forfeits the license and is permanently disqualified from receiving a new license. In addition the licensee and the members thereof are jointly and severally liable to the state in the penal sum of $1,000.



Sec. 05.10.160. - Penalty for conducting contests without license.

A person, club, corporation, organization, association, or fraternal society conducting boxing, sparring, or wrestling contests or exhibitions without a license is guilty of a misdemeanor.



Sec. 05.10.170. - General penalty.

A person violating a provision of this chapter for which no penalty is provided in this chapter is guilty of a misdemeanor.






Chapter 05.12. - ARCTIC WINTER GAMES

Sec. 05.12.010. - Arctic Winter Games.

(a) A person may not use, display, or publish the symbol of the Arctic Winter Games, consisting of the triple circle symbol and ulu combination, for commercial purposes or private gain without the written authorization of the Arctic Winter Games International Committee.

(b) A person may not use, display, or publish any name, title, or device that tends to indicate that the person is affiliated with or supported by the Arctic Winter Games without the written authorization of the Arctic Winter Games International Committee.

(c) A person who violates a provision of this section is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $100. Each day of unauthorized use, display, or publication is a separate offense.






Chapter 05.15. - GAMES OF CHANCE AND CONTESTS OF SKILL

Article 01 - ADMINISTRATION

Sec. 05.15.010. - Department of Revenue to administer chapter.

The Department of Revenue shall administer this chapter.



Sec. 05.15.020. - Annual permit and fees.

(a) A municipality or qualified organization may conduct an activity permitted under this chapter, if the municipality or qualified organization (1) applies for a permit, pays the appropriate permit fee, and receives an annual permit issued by the department; and (2) designates a member in charge and at least one alternate member in charge under AS 05.15.112 who have passed the examination required by AS 05.15.112 .

(b) An additional fee of one percent of the net proceeds received during the preceding year from the activities authorized under the permit shall be paid to the department annually by the municipality or qualified organization authorized to conduct activities under this chapter, if the gross receipts for the activities were $20,000 or more.

(c) The annual permit fee under (a) of this section is

(1) $20 for an applicant that did not hold a permit during the preceding year;

(2) $20 for an applicant that had gross receipts of less than $20,000 from activities conducted under this chapter during the preceding year;

(3) $50 for an applicant that had gross receipts of $20,000 or more but not exceeding $100,000 from activities conducted under this chapter during the preceding year; or

(4) $100 for an applicant that had gross receipts exceeding $100,000 from activities conducted under this chapter during the preceding year.



Sec. 05.15.025. - Money deposited in general fund. [Repealed, Sec. 28 ch 90 SLA 1991].

Repealed or Renumbered



Sec. 05.15.030. - Required notices by applicant, permittee, or licensee.

(a) At the time of filing an application for a permit or license under this chapter, the applicant shall notify the city or borough nearest to the location of the proposed activity of the application. A local government unit may protest the conduct of the activity in its jurisdiction by resolution stating the reasons for the protest filed with the department; protests are limited to the lack of qualifications prescribed by this chapter. This resolution is only a recommendation by the local government that may be considered by the department in determining whether to issue or refuse to issue a permit or license.

(b) [Repealed, Sec. 5 ch 105 SLA 1995].

(c) If a permittee or licensee changes the location of an activity in the jurisdiction for which a permit has been issued, the permittee shall notify the department and the local government within 10 days after moving to the new location.



Sec. 05.15.040. - Issuance, effect, and term of permit.

After the fee is paid, a permit issued, and during the effective period of the permit, the municipality or qualified organization may conduct the activity specified in the permit. A municipality that has been issued a permit under this chapter may not conduct any activity authorized by the permit outside of the geographic boundaries of the municipality. If a permit is revoked, the permittee is not eligible for another permit until the expiration of one year from the date of revocation. A permit expires at the end of the period for which it is issued. A permit is not transferable.



Sec. 05.15.050. - Surrender of permit upon suspension or revocation.

When a permit is suspended or revoked, the permittee shall surrender the permit to the department on or before the effective date of the suspension or revocation. A permit is not valid beyond the effective date of the suspension or revocation, whether surrendered or not.



Sec. 05.15.060. - Regulations.

(a) The department shall adopt regulations under AS 44.62 (Administrative Procedure Act) necessary to carry out this chapter covering, but not limited to,

(1) the issuance, renewal, and revocation of permits, licenses, and vendor registrations;

(2) a method of ascertaining net proceeds, the determination of items of expense that may be incurred or paid, and the limitation of the amount of the items of expense to prevent the proceeds from the activity permitted from being diverted to noncharitable, noneducational, nonreligious, or profit-making organizations, individuals, or groups;

(3) the immediate revocation of permits, licenses, and vendor registrations authorized under this chapter if this chapter or regulations adopted under it are violated;

(4) the requiring of detailed, sworn, financial reports of operations from permittees and licensees including detailed statements of receipts and payments;

(5) the investigation of permittees, licensees, registered vendors, and their employees, including the fingerprinting of those permittees, licensees, registered vendors, and employees whom the department considers it advisable to fingerprint;

(6) the method and manner of conducting authorized activities and awarding of prizes or awards, and the equipment that may be used;

(7) the number of activities that may be held, operated, or conducted under a permit during a specified period; however, the department may not allow more than 14 bingo sessions a month and 35 bingo games a session to be conducted under a permit; the holders of a multiple-beneficiary permit under AS 05.15.100 (d) may hold, operate, or conduct the number of sessions and games a month equal to the number allowed an individual permittee per month multiplied by the number of holders of the multiple-beneficiary permit;

(8) a method of accounting for receipts and disbursements by operators, including the keeping of records and requirements for the deposit of all receipts in a bank;

(9) the disposition of funds in possession of a permittee, a person, municipality, or qualified organization that possesses an operator's license, or a registered vendor at the time a permit, a license, or a vendor registration is surrendered, revoked, or invalidated;

(10) restrictions on the participation by employees of the Department of Fish and Game in salmon classics and in king salmon classics, and by employees of Douglas Island Pink and Chum in king salmon classics;

(11) other matters the department considers necessary to carry out this chapter or protect the best interest of the public.

(b) Regulations adopted by the department under this section relating to charitable gaming activity involving pull-tabs shall, to the extent permitted by this chapter, be consistent with the standards on pull-tabs of the North American Gaming Regulators Association, as amended from time to time.



Sec. 05.15.070. - Examination of books and records.

The department may examine or have examined the books and records of a permittee, an operator, a registered vendor, or a person licensed to manufacture or to distribute pull-tab games in the state. The department may issue subpoenas for the attendance of witnesses and the production of books, records, and other documents.



Sec. 05.15.080. - Reports and fees required of municipalities and qualified organizations.

(a) A municipality or a qualified organization issued a permit under this chapter shall file a report with the department by the 45th day following each calendar quarter in which the permittee had gross receipts of $50,000 or more from activities authorized under this chapter. The report must include the type of activity conducted, the date and location of the activity, the amount of gross receipts, the amount of authorized expenses, the value of prizes awarded, the amount of net proceeds, and other information the department may require. However, if the only activity conducted by a municipality or qualified organization during a calendar quarter is a raffle or lottery or a Calcutta pool, then the municipality or qualified organization is not required to file a report under this subsection until the raffle or lottery or a Calcutta pool is completed.

(b) A municipality or a qualified organization issued a permit under this chapter shall file an annual report with the department by March 15 of the year following the year in which activities were conducted, accompanied by the payment of the additional fee, as may be required under AS 05.15.020 (b). The report must list the types of activities conducted, and, for each activity, the total amount of gross receipts, the total amount of authorized expenses, the total value of prizes awarded, and the total amount of net proceeds.

(c) A permittee that conducts a Calcutta pool shall file a report for each pool conducted on a form prescribed by the department that lists

(1) the date of the pool and the event;

(2) the amount of wagers;

(3) the amount of prizes distributed to the winners of the pool;

(4) the amount and nature of each expense;

(5) the amount remaining after the payment of the prizes and expenses;

(6) any other information that the department requests or requires.



Sec. 05.15.083. - Reports to department by operators.

(a) An operator shall file a report with the department by the last business day of the month following each calendar quarter in which an activity was conducted. The report must include, for each authorizing permittee on whose behalf an activity was conducted during the quarter, the date and location of each activity, the type of activity conducted, the amount of gross receipts, the amount of authorized expenses, the value of prizes awarded, the amount of net proceeds paid, and other information the department may require; a completed Internal Revenue Service Form 941; and a copy of the operator's employer contributions and wage reports submitted to the Department of Labor and Workforce Development for the quarter. However, if the only activity conducted by an operator during the calendar quarter is a raffle or lottery, then the operator is not required to file a report under this subsection until the raffle or lottery is completed.

(b) An operator shall file an annual report with the department no later than February 28 of the year following the year in which activities were conducted. The report must include, for each authorizing permittee on whose behalf an activity was conducted, the types of activities conducted, the total amount of gross receipts, the total amount of authorized expenses, the total value of prizes awarded, and the total amount of net proceeds paid to each authorizing permittee. The annual report must also include a completed Internal Revenue Service Form W-2 for each person employed by the operator during the preceding year.



Sec. 05.15.087. - Operator's reports to permittee and payment of net proceeds.

Sec. 05.15.087. Operator's reports to permittee and payment of net proceeds.

(a) An operator shall file a monthly report with each authorizing permittee for which the operator has conducted an activity during the preceding month. The report must include a daily summary of activity conducted under the permit issued to the authorizing permittee and an accounting of gross receipts, expenses, and net proceeds for the month. A check in the amount of the net proceeds due to the authorizing permittee for the month must accompany the report. The operator shall file the report by the 15th day after the end of the month covered by the report.

(b) An operator shall file a quarterly report with each authorizing permittee for which the operator has conducted an activity during the preceding calendar quarter. The report must contain quarterly summaries and year-to-date totals of the information provided under (a) of this section. The operator shall file the report by the last day of the month following the end of the calendar quarter.

(c) An operator shall file an annual report with each authorizing permittee for which the operator has conducted an activity during the preceding calendar year. The report must contain an annual summary of the information provided under (a) of this section. The operator shall file this report by February 28 of the year following the year in which the activities were conducted.

(d) An operator shall provide original invoice documents and deposit slips upon the request of an authorizing permittee for whom the operator has conducted activities.



Sec. 05.15.090. - Agency reports.

Before April 15 of each year, the department shall prepare a detailed report containing a summary of all reports required of permittees and operators. The attorney general and the commissioner of public safety shall, within 10 days after the convening of the legislature each year, jointly prepare a detailed report outlining the effect, if any, of the operation of this chapter on the legal and law enforcement activities of the state and notify the legislature that the report is available.



Sec. 05.15.095. - General provisions relating to the filing of applications and reports and payment of fees.

(a) The applications and reports to the department required by this chapter shall be signed under penalty of unsworn falsification by the following person, as applicable:

(1) the member in charge for the qualified organization;

(2) a person authorized to sign on behalf of the municipality;

(3) the operator or the operator's agent;

(4) the licensed pull-tab distributor or the distributor's agent; or

(5) the licensed pull-tab manufacturer or the manufacturer's agent.

(b) A permittee or operator may not conduct an activity under this chapter during a period in which a report or fee is delinquent.

(c) A delinquent fee bears interest at the rate set by AS 43.05.225 .

(d) A permittee or licensee under this chapter shall pay a penalty of one percent of the unpaid balance, as determined by the department, of a fee due under this chapter for each 30-day period or part of a 30-day period that the fee is delinquent. The department may waive the penalty if the failure to pay the fee on time is due to a reasonable cause, as defined by regulation adopted by the department. The amount of the penalty may not exceed 25 percent of the unpaid fee.



Sec. 05.15.097. - Notice to the alcoholic beverage control board.

If, after notice and hearing, the department determines that a person has violated a provision of this chapter related to gambling and the person is a licensee or permittee under AS 04, the department shall provide notice of the violation to the Alcoholic Beverage Control Board.






Article 02 - LICENSES, PERMITS, AND REGISTRATIONS

Sec. 05.15.100. - Issuance of permits and licenses.

(a) The department may issue a permit to a municipality or qualified organization. The permit gives the municipality or qualified organization the privilege of conducting bingo, raffles and lotteries, pull-tab games, ice classics, race classics, rain classics, goose classics, mercury classics, deep freeze classics, canned salmon classics, salmon classics, king salmon classics, dog mushers' contests, snow machine classics, fish derbies, animal classics, crane classics, Calcutta pools, and contests of skill.

(b) [Repealed, Sec. 5 ch 105 SLA 1995].

(c) The department may issue an operator's license to a natural person to conduct an activity permitted under this chapter, other than a Calcutta pool, on behalf of a municipality or a qualified organization. The department may also issue an operator's license to a municipality or a qualified organization to conduct an activity, other than a Calcutta pool, on behalf of another municipality or qualified organization.

(d) The department may issue a multiple-beneficiary permit to two to six municipalities or qualified organizations or to a combination of two to six municipalities and qualified organizations that apply jointly for the permit. The permit gives the permit holders the privilege of jointly conducting the activities specified in (a) of this section.



Sec. 05.15.105. - Persons prohibited from involvement.

(a) If a person has been convicted of a violation of a law of this state that is, or a law or ordinance of another jurisdiction that would be if it had been committed in this state, a felony, or a violation of a law or ordinance of this state or another jurisdiction that is a crime involving theft or dishonesty or a violation of gambling laws

(1) the department may not issue a license to the person;

(2) the department may not issue a license to, or register as a vendor, an applicant who employs the person in a managerial or supervisory capacity or uses the person as a fund raiser or consultant;

(3) the department may not issue a permit for an activity if the person is responsible for the operation of the activity;

(4) the person may not be employed in a managerial or supervisory capacity by a licensee or vendor or used as a fund raiser or consultant by a licensee or vendor;

(5) the person may not participate in charitable gaming as a permittee, licensee, or vendor.

(b) The department shall adopt regulations that provide that a disqualification of a person under (a) of this section based upon a conviction of that person for a violation

(1) of a law of this state that is, or a law or ordinance of another jurisdiction that would be if it was committed in this state, a class B felony other than extortion, a class C felony, or an unclassified felony described outside of AS 11, and that is not a crime of dishonesty or theft or a violation of gambling laws, terminates 10 years after the person's conviction;

(2) of a law or ordinance of this state or another jurisdiction that is a crime involving theft or dishonesty or a violation of gambling laws, and that is not, or would not be if it was committed in this state, an unclassified felony described in AS 11, a class A felony, or extortion, terminates 10 years after the person's conviction, if the department determines that the

(A) person is of good character, honesty, and integrity; and

(B) person's involvement in charitable gaming is not against the public interest.



Sec. 05.15.110. - Authorized activities a privilege.

The activities specified in AS 05.15.100 may be permitted as a privilege and do not confer a right upon any person to conduct the activities.



Sec. 05.15.112. - Member in charge.

(a) Each municipality or qualified organization that applies for a permit under this chapter shall designate a member in charge and at least one alternate member in charge. The member in charge and alternate members in charge designated must have passed a test formulated by the department on the contents of this chapter and the regulations adopted under this chapter. The department shall administer the test at least four times a year. Municipalities and qualified organizations that hold a multiple-beneficiary permit shall jointly designate one member in charge and at least one alternate member in charge.

(b) The member in charge is responsible for preparation, maintenance, and transmittal of all records and reports required of the permittee, and, if the permittee has entered into a contract with an operator under AS 05.15.115 , for monitoring the operator's performance under and compliance with that contract. The alternate members in charge are responsible for the duties of the member in charge in the absence of the member in charge. The member in charge and the alternate members in charge shall be members of the qualified organization or the board of directors of the qualified organization or employees of the municipality. In the case of a multiple-beneficiary permit, the member in charge and the alternate members in charge shall be members of one of the qualified organizations or the board of directors of one of the qualified organizations or employees of one of the municipalities.

(c) The member in charge shall monitor the operator's performance under and compliance with contracts for the conduct of activities on behalf of the authorizing permittee.

(d) The municipality or qualified organization, or the holders of a multiple-beneficiary permit, shall designate alternate members in charge who are responsible for the duties of the member in charge in the absence of the member in charge.

(e) If a permittee's designated member in charge or sole alternate member in charge resigns or is no longer able to serve as member in charge or alternate member in charge, the permittee has six months to replace the member in charge or alternate member in charge with a person who meets the requirements of this section, and to notify the department of the replacement. If after six months the permittee has not replaced the member in charge or alternate member in charge with a person who meets the requirements of this section, or has not notified the department of the replacement, the permittee's permit is suspended until the requirements of this subsection are met.



Sec. 05.15.115. - Contracts between permittees and operators.

(a) A municipality or qualified organization holding a permit to conduct an activity under this chapter may enter into a contract with an operator licensed under this chapter to conduct on behalf of the municipality or qualified organization those activities permitted under the authority of the permit.

(b) The contract between an authorizing permittee and an operator must include the amount and form of compensation to be paid to the operator, the term of the contract, the activities to be conducted by the operator on behalf of the permittee, the location where the activities are to be conducted, the name and address of the member in charge, and other provisions the department may require.

(c) A permittee may not contract with more than one operator at a time to conduct the same type of activity. For the purposes of this subsection, bingo games, raffles, lotteries, pull-tab games, ice classics, race classics, rain classics, goose classics, mercury classics, deep freeze classics, canned salmon classics, salmon classics, king salmon classics, dog mushers' contests, snow machine classics, fish derbies, animal classics, crane classics, and contests of skill are each a different type of activity.

(d) A permittee shall submit by certified mail to the department for approval a copy of each contract with an operator with whom the permittee contracts to conduct activities subject to this chapter. The contract must meet the requirements of this section. The department shall approve or disapprove the contract. If the contract is disapproved, reasons for the disapproval shall be provided in writing to the permittee. Activities may not be conducted under the contract before the contract is approved. Subsequent amendments to an approved contract do not take effect until the amendments are approved by the department.



Sec. 05.15.120. - Eligibility for permit.

An applicant shall be a municipality or qualified organization to be eligible for a permit.



Sec. 05.15.122. - Operator's license.

Sec. 05.15.122. Operator's license.

(a) A person, municipality, or qualified organization may not conduct an activity subject to this chapter on behalf of a municipality or qualified organization unless the person, municipality, or qualified organization has received an operator's license issued by the department.

(b) The department may issue an operator's license to a natural person, municipality, or qualified organization that

(1) applies on the form provided by the department;

(2) pays the annual fee of $500;

(3) discloses the identity of persons employed by the applicant in a managerial or supervisory capacity;

(4) submits proof of liability insurance satisfactory to the department;

(5) posts a bond or security satisfactory to the department in the amount of $25,000 for each permit under which the operator operates up to a maximum of $100,000; and

(6) if a natural person, has passed a test formulated by the department on the contents of this chapter and the regulations adopted under this chapter and administered by the department at least four times a year; or, if a municipality or qualified organization, has designated a municipal employee or member of the organization who has passed this test.

(c) [Repealed, Sec. 37 ch 70 SLA 1993].

(d) [Repealed, Sec. 37 ch 70 SLA 1993].



Sec. 05.15.124. - Municipal regulation of operators or vendors.

A municipality may by ordinance prohibit an operator or a vendor from conducting activities under this chapter within the municipality.



Sec. 05.15.128. - Revocation of operator's license.

Sec. 05.15.128. Revocation of operator's license.

(a) The department shall revoke the license of an operator who does not

(1) report an adjusted gross income of at least 15 percent of gross income annually based on the total operation of the operator; or

(2) pay to each authorizing permittee annually at least 30 percent of the adjusted gross income, as determined under (1) of this subsection, from a pull-tab activity or at least 10 percent of the adjusted gross income, as determined under (1) of this subsection, from a gaming activity other than pull-tabs, received from activities conducted on behalf of the authorizing permittee.

(b) A person, municipality, or qualified organization whose operator's license has been revoked under this section may appeal the revocation if the person, municipality, or qualified organization submits to and pays for a complete audit of the operator's financial records by the department. The results of the audit are conclusive.



Sec. 05.15.130. - Department may impose additional requirements.

The department may supplement the definitions of qualified organizations and activities by regulations adopted under this chapter adding to the definitions additional requirements that the department considers necessary for the best interests of the public or for the proper administration of this chapter.



Sec. 05.15.140. - Proof necessary to qualify for permit.

(a) The department may not issue or renew a permit except upon satisfactory proof that the applicant is a municipality or qualified organization, the activity may be permitted under this chapter, and the issuance of a permit is not detrimental to the best interests of the public. Upon request of the department, the applicant shall prove conclusively each of these requirements before a permit may be issued or renewed.

(b) In an application for a permit, a municipality or qualified organization shall disclose the name and address of each person responsible for the operation of the activity and whether any person named

(1) has been convicted of a violation of a law of this state that is, or a law or ordinance of another state that would be if committed in this state, an unclassified felony described in AS 11, a Class A felony, extortion, or a violation of a law or ordinance of this state or another jurisdiction that is a crime involving theft or dishonesty or a violation of gambling laws; or

(2) has a prohibited financial interest, as defined in regulations adopted by the department, in the operation of the activity.

(c) [Repealed, Sec. 37 ch 70 SLA 1993].

(d) Application forms for permits must contain a notice that a false statement in the application is punishable by law.



Sec. 05.15.145. - Multiple-beneficiary permits.

(a) Two to six municipalities or qualified organizations, or a combination of two to six municipalities and qualified organizations, may jointly apply for a multiple-beneficiary permit under AS 05.15.100(d). The commissioner may not issue or renew a permit except upon satisfactory proof that each joint applicant is a municipality or qualified organization, the activity may be permitted under this chapter, and the issuance of a permit is not detrimental to the best interests of the public. Upon request of the commissioner, the joint applicants shall prove conclusively each of these requirements before a permit may be issued or renewed.

(b) The provisions of AS 05.15.140 (b) - (d) apply to multiple-beneficiary permits and applications for them.

(c) A municipality or qualified organization that is among the holders of a multiple-beneficiary permit may withdraw from the permit by giving written notice of intent to withdraw to the department and to the other holders of the permit. The effective date of the withdrawal is 30 days after the department receives written notice of intent. A municipality or qualified organization that withdraws from a multiple-beneficiary permit may apply for a permit under AS 05.15.100 (a), but its share of the prizes awarded under the multiple-beneficiary permit and the prizes it awards under its own permit are subject to the maximums established in AS 05.15.180 (g).

(d) The holders of a multiple-beneficiary permit shall jointly file reports with the department that comply with the reporting requirements imposed on operators under AS 05.15.083 .



Sec. 05.15.150. - Limitation on use of proceeds.

(a) The authority to conduct the activity authorized by this chapter is contingent upon the dedication of the net proceeds of the charitable gaming activity to the awarding of prizes to contestants or participants and to political, educational, civic, public, charitable, patriotic, or religious uses in the state. "Political, educational, civic, public, charitable, patriotic, or religious uses" means uses benefiting persons either by bringing them under the influence of education or religion or relieving them from disease, suffering, or constraint, or by assisting them in establishing themselves in life, or by providing for the promotion of the welfare and well-being of the membership of the organization within their own community, or through aiding candidates for public office or groups that support candidates for public office, or by erecting or maintaining public buildings or works, or lessening the burden on government, but does not include

(1) the direct or indirect payment of any portion of the net proceeds of a bingo or pull-tab game to a lobbyist registered under AS 24.45;

(2) the erection, acquisition, improvement, maintenance, or repair of real, personal, or mixed property unless it is used exclusively for one or more of the permitted uses; or

(3) the direct or indirect payment of any portion of the net proceeds of a charitable gaming activity, except the proceeds of a raffle and lottery,

(A) to aid candidates for public office or groups that support or oppose candidates for public office;

(B) to a political party or to an organization affiliated with a political party; or

(C) to a group, as that term is defined in AS 15.13.400 , or a political group, as that term is defined in AS 15.60, that seeks to influence the outcome of an election.

(b) The net proceeds derived from the activity must be devoted within one year to one or more of the uses stated in (a) of this section. A municipality or qualified organization desiring to hold the net proceeds for a period longer than one year must apply to the department for special permission and upon good cause shown the department may grant the request.



Sec. 05.15.160. - Authorized expenses.

(a) The only expenses that may be incurred or paid in connection with the operation of an activity under a permit issued under this chapter are bona fide expenses reasonably necessary for

(1) goods, wares, and merchandise necessary for the operation of the activity;

(2) personal services involved with the operation of the activity, including those performed by

(A) an employee of the permittee; or

(B) an operator hired by the permittee to conduct the activity if the compensation is not related to the receipts from the activity.

(b) Municipalities, qualified organizations, and operators may pay their employees a reasonable amount in wages or other compensation for personal services rendered by their employees while the employees are engaged in activities subject to this chapter. A reasonable amount of compensation is an amount approximating the amount ordinarily paid by similar businesses for similar work performed under similar circumstances.

(c) The total amount of authorized expenses that may be incurred under (a) of this section in connection with a pull-tab activity may not exceed 70 percent of the adjusted gross income from that pull-tab activity.

(d) The total amount of authorized expenses that may be incurred under (a) of this section in connection with any gaming activity other than pull-tabs or Calcutta pools may not exceed 90 percent of the adjusted gross income from that gaming activity.

(e) The total amount of expenses that may be incurred and prizes that may be awarded under (a) of this section in connection with a Calcutta pool may not exceed 50 percent of the pool of wagers.



Sec. 05.15.165. - Operators.

(a) An operator shall pay net proceeds to the authorizing permittee by check.

(b) If the department finds that an operator has incurred expenses that are not authorized under AS 05.15.160 , the department shall order the operator to refund to the authorizing permittee the amount of the unauthorized expenses. The operator shall pay the authorizing permittee interest on the amount ordered to be paid at the rate of 1.5 percent a month for each month or fraction of a month between the date of the activity and the date the refund is made.

(c) The operator shall post in a public place on the premises where the activities are conducted the operator's license and a copy of the permit of each authorizing permittee with whom the operator has a contract to conduct activities at the location.

(d) An operator shall obtain liability insurance covering each location where the licensee conducts an activity subject to this chapter. The operator shall provide upon request proof of insurance for each location to the department. The operator and the insurer shall inform the department of changes in the coverage of the insurance or of cancellation of the insurance. Cancellation of the insurance immediately suspends the rights of the operator to conduct activities under this chapter at the location covered by the insurance until subsequent insurance is obtained.

(e) An operator shall have its financial records reviewed annually by a certified public accountant. The operator shall submit the results of the review to the department by February 28 of the year following the year for which the review is conducted.

(f) An operator may not

(1) charge losses resulting from bad checks or uncollectable debts against the net proceeds due to the authorizing permittee;

(2) extend credit to players;

(3) employ house players;

(4) allow the operator's employees to play a game conducted by the operator at the location where the employee works for the operator.



Sec. 05.15.167. - Operator's bond.

Sec. 05.15.167. Operator's bond.

(a) The bond or security filed under AS 05.15.122 (b) must be made payable to the department and must be conditioned upon payment of the amounts due to the department and payment of net proceeds due to the authorizing permittee. If the operator fails to make the required payments, the operator forfeits the bond or security to the department.

(b) The amount forfeited under (a) of this section shall be first used to satisfy delinquent fees, interest, and penalties due the department under this chapter. If the bond or security is not exhausted by payment of delinquent fees, interest, and penalties, the department may use the remaining amount to pay net proceeds due an authorizing permittee. The total amount available for payment of net proceeds shall be prorated among the permittees to whom proceeds are due from that operator.

(c) The operator and the surety shall inform the department if the bond is cancelled or the security is impaired.



Sec. 05.15.170. - Suspension or revocation of permit, license, or vendor registration.

(a) The department may suspend, for a period of up to one year, or revoke a permit, license, or vendor registration, after giving notice to and an opportunity to be heard by the permittee or licensee, if the permittee, licensee, or vendor

(1) violates or fails to comply with a requirement of this chapter or of a regulation adopted under this chapter;

(2) breaches a contractual agreement with a permittee, licensee, or registered vendor;

(3) becomes disqualified to participate in charitable gaming as provided in AS 05.15.105 ; for the purposes of this paragraph, a permittee, licensee, or vendor that is not a natural person is considered convicted if an owner or manager of the permittee, licensee, or vendor is convicted;

(4) knowingly submits false information to the department or, in the case of a registered vendor, to a permittee when the vendor knows that the false information will be submitted to the department as part of an application for registration; or

(5) gives or acts upon any inside information on the status of the prizes awarded or to be awarded in a pull-tab game.

(b) If the department revokes a license or vendor registration under this section, it may prohibit the licensee or vendor from reapplying for a license or vendor registration for a period of not more than five years. If the department revokes a permit under this section, it may prohibit the permittee from reapplying for a permit for a period of not more than one year.



Sec. 05.15.180. - Limitations on authorized activity.

(a) This chapter does not authorize the use of playing cards, dice, roulette wheels, coin-operated instruments or machines, or other objects or instruments used, designed, or intended primarily for gaming or gambling or any other method or implement not expressly authorized by the department.

(b) With the exception of raffles, lotteries, bingo games, pull-tab games, race classics, rain classics, goose classics, mercury classics, deep freeze classics, dog mushers' contests, snow machine classics, canned salmon classics, salmon classics, animal classics, crane classics, Calcutta pools, and king salmon classics, an activity may not be licensed under this chapter unless it existed in the state in substantially the same form and was conducted in substantially the same manner before January 1, 1959. A snow machine classic may not be licensed under this chapter unless it has been in existence for at least five years before the licensing. An animal classic may not be licensed under this chapter unless it was in existence before November 1, 2002.

(c) [Repealed, Sec. 5 ch 105 SLA 1995].

(d) The total value of door prizes offered or awarded under authority of a permit issued to a municipality or qualified organization under this chapter or under authority of a multiple-beneficiary permit may not exceed $20,000 a month or $240,000 a year.

(e) The total value of all door prizes offered or awarded at a single facility or bingo hall or parlor by an operator on behalf of authorizing permittees may not exceed $20,000 a month or $240,000 a year.

(f) A person under the age of 19 years may not play a bingo game.

(g) A municipality or a qualified organization may award a maximum of $1,000,000 in prizes each year in activities authorized under this chapter; however, if a municipality or a qualified organization contracts with an operator to conduct on its behalf activities authorized under this chapter, the municipality or qualified organization may award a maximum of $500,000 in prizes each year. A municipality or a qualified organization that conducts a contest of skill and awards more than $500,000 in prizes to the participants in that contest of skill may exclude $500,000 in prizes awarded to those participants from the $1,000,000 maximum allowed in this subsection. The holders of a multiple-beneficiary permit under AS 05.15.100 (d) may award a maximum in prizes each year of $1,000,000 times the number of holders of the permit for activities authorized under this chapter. In this subsection, "activities authorized under this chapter" means all activities subject to this chapter other than bingo.

(h) Only one Calcutta pool permit may be issued for each event and is limited to the permittee conducting the event or a permittee authorized by the person conducting the event if the person is not eligible to be a permittee. A Calcutta pool may not be conducted for elementary, secondary, or post-secondary school sporting events or for youth organization events. A person may not wager on a Calcutta pool unless the person is at least 18 years of age. A permittee may not accept a wager on a contestant or entrant in a Calcutta pool unless the contestant or entrant is or are 18 years of age or older. A person may not place a wager on a contestant or entrant in a Calcutta pool unless the contestant or entrant is or are 18 years of age or older. A Calcutta pool may not be conducted unless the rules for the pool are publicly posted and available to all participants in the pool.



Sec. 05.15.181. - Pull-tab manufacturer's license.

Sec. 05.15.181. Pull-tab manufacturer's license.

(a) A person may not manufacture pull-tabs in the state, and may not sell or distribute a pull-tab that the person has manufactured outside of the state to persons in the state, unless the person has received a pull-tab manufacturer's license issued by the department.

(b) The department may issue a pull-tab manufacturer's license to a person who pays an annual fee of $2,500.

(c) Each series of pull-tabs manufactured in the state must be sealed and have a serial number label issued by the National Association of Fundraising Ticket Manufacturers or other serial number label approved by the department.

(d) A pull-tab manufacturer may distribute pull-tabs only to a licensed pull-tab distributor unless the pull-tab manufacturer is also a licensed pull-tab distributor.

(e) Each pull-tab manufacturer shall report to the department by the last business day of the month on each series of pull-tabs distributed during the preceding month, including the serial number of each series distributed and the name of the distributor to whom the series was distributed.



Sec. 05.15.183. - Pull-tab distributor's license.

Sec. 05.15.183. Pull-tab distributor's license.

(a) A person may not distribute pull-tab games unless the person has received a pull-tab distributor's license issued by the department.

(b) The department may issue a pull-tab distributor's license to a person who pays an annual fee of $1,000.

(c) Pull-tabs may be distributed only from a location in the state. A person may not distribute pull-tabs directly to another person in the state from a location outside of this state.

(d) A pull-tab distributor shall report to the department by the last business day of each month on each pull-tab series distributed in the preceding month. The report must include the name of the permittee to whom each series of pull-tabs is distributed and the serial number of each series.

(e) A distributor may not

(1) take an order for the purchase of a pull-tab series from a vendor;

(2) sell a pull-tab series to a vendor; or

(3) deliver a pull-tab series to a vendor.



Sec. 05.15.184. - Pull-tab tax.

A pull-tab distributor shall collect a tax of three percent of an amount equal to the gross receipts less prizes awarded on each series of pull-tabs distributed. The pull-tab distributor shall pay to the department the tax collected in the preceding month at the time that the report under AS 05.15.183 (d) is filed with the department.



Sec. 05.15.185. - Distribution of pull-tab games.

Each series of pull-tabs distributed in the state must be sealed and have a serial number label issued by the National Association of Fundraising Ticket Manufacturers or other serial number label approved by the department and may be distributed only to

(1) a municipality or a qualified organization that has obtained a permit issued under this chapter;

(2) an operator on behalf of an authorizing permittee; or

(3) a distributor licensed under this chapter.



Sec. 05.15.187. - Operation of pull-tab games.

(a) A municipality or qualified organization may operate pull-tab games. Pull-tabs shall be obtained from a licensed distributor.

(b) A pull-tab series may not be sold at more than one location during the same day.

(c) Pull-tabs from different series may not be mixed or combined, unless 10 percent or less of a series remains unsold, in which case, the remaining pull-tabs may be combined with a different series having an identical price and prize structure.

(d) A pull-tab series may not be withdrawn from sale until all pull-tabs in the series are sold, except that a pull-tab series may be withdrawn from sale if a manufacturing defect exists in the series and the department is notified of the defect and of the withdrawal from sale within a period established by regulation by the department.

(e) Pull-tabs may not be sold to a person under the age of 21 years. A person under the age of 21 years may not purchase a pull-tab.

(f) Each permittee that had gross receipts exceeding $100,000 during the preceding year from activities conducted under this chapter or that is required to report under AS 05.15.080 (a), that conducts a pull-tab game shall maintain records for two years of each prize of $50 or more, the first day and last day that each series was distributed, the serial number of each series, and the distributor from whom each series was purchased. In this section "permittee" includes municipalities and qualified organizations that jointly hold a multiple-beneficiary permit.

(g) Notwithstanding other provisions of this chapter, a pull-tab game that confers an additional right upon all or some of the purchasers of a pull-tab series to participate in a lottery for additional prizes may not be conducted in the state unless a surety bond in the amount of $250,000 conditioned upon payment of all prizes and awards when due is submitted to the department by the operator or authorizing permittee and approved by the attorney general.

(h) An owner, manager, or employee of a person holding a permit or license under this chapter, or registered under this chapter as a vendor, may not purchase a pull-tab from a pull-tab series manufactured, distributed, or sold by the permittee, licensee, or registered vendor.

(i) A permittee, operator, or registered vendor may not turn over a prize of $50 or more to a person with a pull-tab card entitling the person to that prize unless the person signs a receipt for the prize and returns the receipt to the permittee, operator, or vendor. The receipt must be in a form approved by the department.



Sec. 05.15.188. - Pull-tab sales by vendors on behalf of permittees; vendor registration.

(a) A permittee may contract with a vendor to sell pull-tabs on behalf of the permittee, if the permittee first registers the vendor with the department by applying for registration on a form prescribed by the department and by submitting the registration fee of $50 for each location at which the vendor will sell pull-tabs.

(b) Upon approval of the vendor registration, the department shall issue an endorsement to the permittee's permit that authorizes the conduct of pull-tab sales at that vendor location.

(c) The endorsement issued under (b) of this section is an extension of the permittee's privilege under AS 05.15.100 to conduct pull-tab sales in this state. A vendor may not sell a pull-tab series until a copy of the permit containing the endorsement for the new vendor location has been posted by the permittee in the registered vendor establishment. The endorsed permit must be clearly visible to the gaming public.

(d) A separate endorsement shall be issued for each vendor location. The permittee shall inform the department when a vendor with whom the permittee is contracting changes the physical location at which pull-tabs are sold, and shall return to the department all copies of a permit endorsed to a vendor that is no longer selling pull-tabs on behalf of the permittee. Failure to inform the department of a change in vendor location, or to return the endorsed copies of a permit to the department after a vendor change, may constitute grounds for the suspension or revocation of a permittee's permit.

(e) At the time that a permittee annually renews its permit, it shall also renew the registration of all locations where a vendor is selling pull-tabs on the permittee's behalf and shall pay a registration fee of $50 for each vendor location.

(f) A permittee that uses a vendor to sell pull-tabs on its behalf shall enter into a written contract with that vendor. The department may inspect this contract. If the contract contains provisions that violate this chapter or the regulations adopted under it, the department may declare the contract void, and may suspend or revoke the registration of the vendor and the permit of the permittee.

(g) A person, other than a permittee's member-in-charge, may not directly supply a pull-tab series to a registered vendor for sale by that vendor on behalf of the permittee.

(h) If a permittee contracts with a vendor under (a) of this section, the contract must provide that the permittee shall receive no less than 70 percent of the ideal net.

(i) An amount equal to the ideal net less the compensation owed to the vendor shall be paid by the vendor to the member-in-charge upon delivery of a pull-tab series to the vendor for sale. The amount required to be paid by the vendor shall be paid by check and the check may not be drawn in a manner that the payee is not identified.

(j) An operator may not contract with or use a vendor to sell pull-tabs.

(k) A permittee may not contract with more than five vendors under this section.



Sec. 05.15.190. - 05.15.198. - [Renumbered as AS 05.15.600 - 05.15.625].

Repealed or Renumbered



Sec. 05.15.200. - 05.15.210. - [Renumbered as AS 05.15.680 - 05.15.690].

Repealed or Renumbered






Article 03 - MISCELLANEOUS PROVISIONS

Sec. 05.15.600. - Cancellation of permits based on unlawful provision.

If any provision of this chapter, or regulation adopted under this chapter, is determined to be unlawful, then all permits issued in connection with the licensed activity to which the unlawful provision or regulation related are cancelled.



Sec. 05.15.610. - Order prohibiting action in violation of chapter.

(a) If the commissioner determines that a person has engaged in an act or practice in violation of this chapter or a regulation adopted under this chapter, the commissioner may, after giving reasonable notice to the person and an opportunity for the person to be heard, issue an order prohibiting the violation by the person. The order remains in effect until the person has submitted evidence acceptable to the commissioner showing that the violation has been corrected.

(b) If the public interest requires, the commissioner may issue an emergency order prohibiting an act or practice in violation of this chapter or a regulation adopted under this chapter without notice to or an opportunity to be heard by the person affected by the order. The commissioner shall immediately serve the person with a copy of the emergency order. An emergency order expires 60 days after the date it is issued, if the person affected by the order requests a hearing within 15 days of receipt of the order. If the person does not request a hearing within 15 days of receipt of the emergency order, the order becomes permanent. Following a hearing, the commissioner may rescind, modify, or make permanent the emergency order.

(c) A party aggrieved by an order under this section may appeal to the superior court.



Sec. 05.15.620. - Local prohibition of charitable gaming.

(a) The following question, appearing alone, may be placed before the

voters of a municipality or an established village in accordance with

AS 05.15.625 : 'Shall charitable gaming in ....... (name of

municipality or village) be prohibited? (yes or no)'.

(b) The following question, appearing alone, may be placed before the

voters of a municipality or an established village in accordance with

AS 05.15.625 : 'Shall pull-tab sales in ....... (name of municipality

or village) be prohibited? (yes or no).'

(c) If a majority of the voters vote "yes" on the question set out in (a) or (b) of this section, the department shall be notified immediately after certification of the results of the election and thereafter the department may not issue a license, permit, or vendor registration authorizing charitable gaming or pull-tab sales, as appropriate, within the boundaries of a municipality and in unincorporated areas within five miles of the boundaries of the municipality or within the perimeter of an established village. As necessary to implement the results of an election under (a) or (b) of this section, existing licenses, permits, and vendor registrations for charitable gaming or pull-tab sales within the boundaries of a municipality and in unincorporated areas within five miles of the boundaries of the municipality or within the perimeter of an established village are void 90 days after the results of the election are certified. A license or vendor registration that will expire during the 90 days after the results of a local option election under this section are certified is void as of the expiration date.



Sec. 05.15.625. - Procedure for local option elections.

(a) The local governing body of a municipality, whenever a number of registered voters equal to at least 10 percent of the number of votes cast at the last regular municipal election petition the local governing body to do so, shall place upon a separate ballot at the next regular election or at a special election the question set out in AS 05.15.620 that is the subject of the petition. The local governing body shall conduct the election in accordance with the election ordinance of the municipality.

(b) The lieutenant governor, whenever 10 percent of the registered voters residing within an established village petition the lieutenant governor to do so, shall place upon a separate ballot at a special election the question set out in AS 05.15.620 that is the subject of the petition. The lieutenant governor shall conduct the election in the manner prescribed by AS 15 (Alaska Election Code).

(c) Notwithstanding any other provisions of law, an election under (a) or (b) of this section to remove a restriction on charitable gaming imposed under AS 05.15.620 may not be conducted more than once every 12 months.

(d) AS 29.26.110 - 29.26.160 apply to a petition under (a) of this section in a general law municipality except the

(1) number of required signatures is determined under (a) of this section rather than under AS 29.26.130 ;

(2) application filed under AS 29.26.110 must contain the question set out under AS 05.15.620 rather than containing an ordinance or resolution;

(3) petition must contain the question set out under AS 05.15.620 rather than material required under AS 29.26.120 (a)(1) and (2).



Sec. 05.15.640. - Restrictions on use of broadcasting.

(a) A person may not use broadcasting to promote or conduct a charitable gaming activity under this chapter except that a person may use broadcasting to promote a fish derby or a type of classic or sweepstakes defined in AS 05.15.690 . In this subsection, "broadcasting" includes television and radio transmission by 2,500 megahertz, microwave video and audio programming, slow-scan television programming, and programming via satellite, cable, teletype, or facsimile transmission and distribution methods.

(b) Notwithstanding (a) of this section, the department may authorize a noncommercial broadcasting station or network of stations to broadcast the conducting of an activity under this chapter on the station or network under a permit held by the station or network. The department may not authorize a station to broadcast the conducting of an activity for more than 12 hours in a calendar year. In this subsection, "noncommercial broadcasting station" means a radio or television station that is licensed by the Federal Communications Commission to a governmental entity or to an entity that is exempt from federal taxation under 26 U.S.C. 501(c)(3) (Internal Revenue Code).






Article 04 - GENERAL PROVISIONS

Sec. 05.15.680. - Penalties.

(a) A person who knowingly violates or aids or solicits a person to violate this chapter is guilty of a violation for the first offense and a class B misdemeanor for the second and each subsequent offense.

(b) A person who, with the intent to mislead a public servant in the performance of the public servant's duty, submits a false statement in an application for a permit, license, or vendor registration under this chapter is guilty of unsworn falsification.



Sec. 05.15.690. - Definitions.

In this chapter,

(1) "adjusted gross income" means gross income less prizes awarded and state, federal, and municipal taxes paid or owed on the income;

(2) "animal classic" means a game of chance in which prizes are awarded for the correct guess

(A) of which numbered or colored hole on a wheel a rat, hamster, gerbil, or other rodent enters as the wheel is slowly rotated;

(B) concerning an activity involving chicken manure and a numbered or lettered grid.

(3) "authorizing permittee" means a municipality or qualified organization that authorizes an operator to conduct an activity subject to this chapter on its behalf;

(4) "bingo" means a game of chance of, and restricted to, the selling of rights to participate, and the awarding of prizes, in the specific kind of game of chance sometimes known as bingo or lotto, played with cards bearing numbers or other designations, five or more in one line, the holder covering numbers when objects similarly numbered are drawn from a receptacle, and the game being won by the person who first covers a previously designated arrangement of numbers on the card;

(5) "Calcutta pool" means a game of chance where a prize of money is awarded from a pool of wagers on a contest of skill limited to amateur and professional sporting events, other than horse racing, in the state in which those who wager bid at auction for the exclusive right to purchase or wager upon a particular contestant or entrant in the event;

(6) "canned salmon classic" means a game of chance where a prize of money is awarded to the closest guess of the total number of cases of canned salmon that will be packed at the Petersburg salmon canneries during a certain period of time and is limited to the canned salmon classic operated and administered by the Petersburg Chamber of Commerce;

(7) "charitable organization" means an organization, not for pecuniary profit, that is operated for the relief of poverty, distress, or other condition of public concern in the state;

(8) "civic or service organization" means any branch or lodge or chapter of a national or state organization that is a civic or service organization, not for pecuniary profit, and authorized by its written constitution, charter, or articles of incorporation, or bylaws to engage in a fraternal, civic, or service purpose in the state;

(9) "contest of skill" means a contest or game in which prizes are awarded for the demonstration of human skills in marksmanship, races, and other athletic events;

(10) "crane classic" means a game of chance in which a prize of money is awarded for the closest guess of the time of arrival of the first sandhill crane to a particular place;

(11) "deep freeze classic" means a game of chance where a prize of money is awarded to the closest guess of the date, time, and temperature of the lowest temperature recorded at a specific location in the Delta Junction area on the coldest day during December through February, inclusive, and is limited to the deep freeze classic operated and administered by the Delta Chamber of Commerce;

(12) "department" means the Department of Revenue;

(13) "distribute" means sell, distribute, furnish, or supply;

(14) "dog mushers' association" means a civic, service, or charitable organization in the state, not for pecuniary profit, formed exclusively to promote interest in the breeding and training of dog teams for work or recreational and racing purposes, but does not include an organization formed or operated for gaming or gambling purposes;

(15) "dog mushers' contest" means a

(A) contest in which prizes are awarded for the correct guess of the racing time of a dog team or of team position in the race, including prizes to the race contestants; or

(B) a game of chance, conducted by a dog mushers' association, in which a prize of money is awarded for the closest guess or guesses of at least three elements of uncertainty about a sled dog race that cannot be determined before the commencement of the race; of the three elements of uncertainty, one element must be identified as the primary determinant of success, with the other two elements being used as secondary and tertiary determinants if there are multiple correct guesses of the primary determinant;

(16) "educational organization" means a civic, service, or charitable organization in the state, not for pecuniary profit, whose primary purpose is educational in nature and designed to develop the capabilities of individuals by instruction;

(17) "established village" means an unincorporated community that is in

(A) the unorganized borough and that has 25 or more permanent residents; or

(B) an organized borough, has 25 or more permanent residents; and

(i) is on a road system and is located more than 50 miles outside the boundary limits of a unified municipality; or

(ii) is not on a road system and is located more than 15 miles outside the boundary limits of a unified municipality;

(18) "fishing derby association" means a civic, service, or charitable organization in the state, not for pecuniary profit, whose primary purpose is to promote interest in fishing for recreational purposes, but does not include an organization formed or operated for gaming or gambling purposes;

(19) "fish derby" means a contest in which prizes are awarded for catching fish;

(20) "fraternal organization" means a civic, service, or charitable organization in the state, except a college and high school fraternity, not for pecuniary profit, that is a branch or lodge or chapter, of a national or state organization and exists for the common business, brotherhood, or other interest of its members;

(21) "fund raiser or consultant" means a person who provides advice or technical assistance in support of or concerning the conduct of gaming activities under this chapter, whether the person is or is not an employee of a licensee;

(22) "goose classic" means a game of chance where a prize of money is awarded for the closest guess of the time of the arrival of the first goose in spring to Creamer's Field in Fairbanks or to the Kenai River Flats near Kenai and is limited to the goose classics operated and administered

(A) jointly or by either the Fairbanks Montessori Association or the Friends of Creamer's Field; and

(B) by the Kenai Chamber of Commerce;

(23) "governing body" has the meaning given in AS 29.71.800 ;

(24) "gross receipts" means receipts from the sale of shares, tickets, or rights connected with participation in any activity permitted under this chapter or the right to participate, including admission, fee or charge, sale of equipment or supplies, and all other miscellaneous receipts;

(25) "ice classic" means a game of chance where a prize of money is awarded for the closest guess of the time the ice moves in a body of water or watercourse in the state and is limited to the Nenana and Chena Ice Pools in the same manner as they were conducted in 1959 and previous years, a Kuskokwim Ice Classic to be operated and administered by Bethel Community Services Foundation, Inc., a Kenai River Ice Classic to be operated and administered by the Kenai and Soldotna Rotary Clubs jointly or by either the Kenai Rotary Club or the Soldotna Rotary Club, a Yukon River Ice Classic to be operated and administered by the City of Fort Yukon, an Alaska-Soviet Ice Classic to be operated and administered jointly by CAMAI, Inc., and the City of Diomede, a Big Lake Ice Classic to be operated and administered by the Houston Junior-Senior High School Booster Club and the Big Lake Chamber of Commerce jointly or by either the Houston Junior-Senior High School Booster Club or the Big Lake Chamber of Commerce, and a McGrath Ice Classic to be operated and administered by the Kuskokwim Public Broadcasting Company;

(26) "ideal net" means an amount equal to the total amount of receipts that would be received if every individual pull-tab ticket in a series were sold at face value, less the prizes to be awarded for that series;

(27) "king salmon classic" means a game of chance where a prize of money is awarded for the closest guess of the time of the arrival of the first king salmon of the year at a designated spot on the fish ladder in the Douglas Island Pink and Chum hatchery at Salmon Creek in Juneau and is limited to the king salmon classic operated and administered by the Greater Juneau Chamber of Commerce;

(28) "labor organization" means an organization, not for pecuniary profit, constituted wholly or partly to bargain collectively or deal with employers, including the state and its political subdivisions, concerning grievances, terms, or conditions of employment or other mutual aid or protection in connection with employees;

(29) "managerial or supervisory capacity" means that the employee

(A) is responsible for gaming receipts;

(B) has the authority to hire employees or to dismiss or otherwise discipline them;

(C) prepares financial reports required under this chapter;

(D) is responsible for keeping the accounts for activities under this chapter;

(E) is responsible for conducting activities under this chapter, including the arranging for locations at which those activities will occur; or

(F) is a fund raiser or a consultant;

(30) "mercury classic" means a game of chance where a prize of money is awarded for the closest guess of the time the temperature reaches a certain degree and is limited to the

(A) Homer Mercury Classic operated and administered by the Boys and Girls Club of the Kenai Peninsula; and

(B) mercury classic operated and administered by the Greater Fairbanks Chamber of Commerce or jointly, in the discretion of the Greater Fairbanks Chamber of Commerce, by the Greater Fairbanks Chamber of Commerce and the Fairbanks Convention and Visitors' Bureau;

(31) "net proceeds" means the gross receipts from an authorized activity less the fee described in AS 05.15.020 (b), the expenses authorized by AS 05.15.160 , and the prizes awarded at the activity;

(32) "numbers wheel" means any electronic, mechanical, or other device with numbers or other figures that are selected randomly and used in a game of chance in which the outcome is determined by the number or figure selected by the device; not including games in which a hamster or other animal is placed in an enclosure with several numbered exit holes and the winner is determined by which hole the hamster or other animal exits, or slot machines or other devices that operate by insertion of a coin or other object that may entitle the person operating the machine to receive a prize by strict dependence on the element of chance;

(33) "operator" means a natural person who, or a municipality or qualified organization that, has obtained a license to conduct an activity subject to this chapter on behalf of a permittee;

(34) "permittee" means a municipality or a qualified organization that holds a valid permit under AS 05.15.100 ;

(35) "police or fire department and company" means a civic, service, or charitable organization in the state, not for pecuniary profit, consisting of members of a police department or fire company established by the state or a political subdivision of the state;

(36) "political organization" means an organization or club organized under or formally affiliated with a political party as defined in AS 15.60.010;

(37) "pull-tab game" means a game of chance where a card, the face of which is covered to conceal a number, symbol, or set of symbols, is purchased by the participant and where a prize is awarded for a card containing certain numbers or symbols designated in advance and at random;

(38) "qualified organization" means a bona fide civic or service organization or a bona fide religious, charitable, fraternal, veterans, labor, political, or educational organization, police or fire department and company, dog mushers' association, outboard motor association, or fishing derby or nonprofit trade association in the state, that operates without profits to its members and that has been in existence continually for a period of three years immediately before applying for the license or permit; the organization may be a firm, corporation, company, association, or partnership;

(39) "race classic" means a game of chance where prizes are awarded for the closest guess or guesses of the official winning times of a human race or races, and is limited to the Mt. Marathon Race Classic operated and administered by the Seward Chamber of Commerce Convention and Visitors' Bureau;

(40) "raffle and lottery" means the selling of rights to participate and the awarding of prizes in a game of chance conducted by the drawing for prizes by lot;

(41) "rain classic" means a game of chance in that a prize is awarded for the closest guess of the amount of precipitation that is recorded at a certain location during a certain length of time;

(42) "religious organization" means an organization, church, body of communicants, or group, not for pecuniary profit, gathered in common membership for mutual support and edification in piety, worship, and religious observances, or a society, not for pecuniary profit, of individuals united for religious purposes at a definite place and that is recognized as a religious organization under the federal income tax laws and the selective service law;

(43) "salmon classic" means a game of chance, to be operated and administered by the

(A) United Fishermen of Alaska, in which a prize of money is awarded for the closest guess of the total number of salmon harvested commercially statewide, as determined by the Department of Fish and Game, during a certain period of time;

(B) Seward Chamber of Commerce Convention and Visitors' Bureau, in which prizes are awarded for the closest guess or guesses of the weight of the fish officially designated winner of the Seward Silver Salmon Derby Classic;

(C) Sterling Area Senior Citizens, Inc., in which a prize of money is awarded for the closest guess of the total number of sockeye salmon crossing the counter operated by the Alaska Department of Fish and Game on the Kenai River as of a certain day and time; or

(D) Bristol Bay Native Corporation Education Foundation, in which a prize of money is awarded for the closest guess of the total number of salmon harvested commercially in the five Bristol Bay commercial fishing districts between June 1 and September 30, as determined by the Department of Fish and Game;

(44) "series" means a unit of pull-tabs with the same serial number;

(45) "snow machine classic" means a (A) contest in which prizes are awarded for the correct guess of the racing time of a snow machine or of the snow machine's position in the race, including prizes to the race contestants; or (B) game of chance where a prize of money is awarded for the closest guess or guesses of at least three elements of uncertainty about a snow machine race that cannot be determined before the commencement of the race; in this paragraph, "race" includes a race solely among snow machines or a race among teams consisting of a combination of a person involved in a contest of skill and a snow machine;

(46) "vendor" means a business whose primary activity is not regulated by this chapter but that

(A) is engaged in the sale of pull-tabs on behalf of a permittee;

(B) holds a business license under AS 43.70; and

(C) is an establishment holding a

(i) beverage dispensary license under AS 04.11.090 that has not been designated by the Alcoholic Beverage Control Board under AS 04.16.049(a)(2) - (3), has not been exempted by the Department of Labor and Workforce Development under AS 04.16.049 (c) and AS 23.10.355 , and if the establishment is a hotel, motel, resort, or similar business that caters to the traveling public as a substantial part of its business, does not allow the sale of pull-tabs in a dining room, banquet room, guest room, or other public areas other than a room in which there is regularly maintained a fixed counter or service bar at which alcoholic beverages are sold or served to members of the public for consumption;

(ii) package store license under AS 04.11.150 ;

(47) "veterans organization" means a civic, service, or charitable organization in the state, or a branch or lodge or chapter of a national or state organization in the state, not for pecuniary profit, the membership of which consists of individuals who were members of the armed services or forces of the United States or persons who served in the Alaska Territorial Guard.



Sec. 05.15.695. - Short title.

This chapter may be cited as the Alaska Gaming Reform Act.



Sec. 05.15.995. - [Renumbered as AS 05.15.695 ].

Repealed or Renumbered









Chapter 05.20. - RECREATIONAL DEVICES

Sec. 05.20.010. - Owners or operators to provide safe equipment.

An owner or operator of a device as defined in AS 05.20.120 shall construct, furnish, maintain, and provide safe and adequate facilities and equipment with which to safely and properly receive and carry all persons offered to and received by the owner or operator of the device, and to promote the safety of the patrons, employees, and the public. The owner or operator of ski equipment and devices is not considered a common carrier.



Sec. 05.20.012. - Liability for accidents in skiing areas. [Repealed, Sec. 4 ch 80 SLA 1980. For current law, see AS 05.45].

Repealed or Renumbered



Sec. 05.20.020. - Department of Labor and Workforce Development to inspect devices.

The Department of Labor and Workforce Development is responsible for the inspection of devices.



Sec. 05.20.030. - Powers and duties of department.

The department has the following powers and duties:

(1) whenever the department, after hearing called upon its own motion or upon complaint, finds that additional apparatus, equipment, facilities, or devices for use or in connection with a device should reasonably be provided, or repairs or improvements to, or changes in, a device in use should reasonably be made, or additions or changes in construction should reasonably be made, in order to promote the security and safety of the public or employees, it may make and serve an order directing the repairs, improvements, changes, or additions to be made;

(2) if the department finds that the equipment, appliances, apparatus, or other structures of the device are defective, and that the operation of the device is dangerous to the employees of the owner or operator of it or to the public, it shall immediately give notice to the owner or operator of the repairs or reconstruction necessary to place the device in a safe condition, and may prescribe the time within which they shall be made; if, in its opinion, it is necessary or proper, the department may prohibit the operation of the device until the device is repaired and placed in a safe condition.



Sec. 05.20.040. - Personnel to inspect devices.

The department shall designate a person qualified in experience and training as the inspector of devices. The department may employ additional employees as are necessary to administer this chapter. The inspector and the employees may be hired on a temporary basis or borrowed from other state departments or political subdivisions of the state, or the department may contract with individuals or firms for the inspecting service on an independent basis. The department shall prescribe the salary or other remuneration for this service. Contracting under this section is governed by AS 36.30 (State Procurement Code).



Sec. 05.20.050. - Duties of inspector; condemnation.

The inspector of devices and the inspector's assistants shall inspect all equipment and appliances connected with devices and make reports of inspection to the department. The inspector shall, on discovering defective equipment or appliances, making the use of the equipment dangerous, immediately report this to the owner or operator of the device, and to the department. If in the opinion of the inspector the continued operation of the defective equipment constitutes an immediate danger to the safety of the persons operating or being conveyed by the equipment, the inspector may condemn the equipment and shall immediately notify the department of the action.



Sec. 05.20.060. - Annual inspections; fees.

(a) The inspector of devices and the inspector's assistants shall inspect each device at least once each year.

(b) Upon inspection of a device under this section, the owner or operator of the device shall pay the department a fee of $200 for the inspection of that device. The department shall waive the inspection fee if the owner or operator of the device uses a private inspector who is certified by a national organization to inspect devices and provides the inspection report to the department.

(c) Fees collected under this section shall be deposited in the building safety account created by AS 44.31.025 .



Sec. 05.20.070. - Regulations.

The department may adopt reasonable regulations and codes relating to public safety in the construction, operation, and maintenance of devices. The regulations and codes must be in accordance with established standards, if any, and may not be discriminatory in their application.



Sec. 05.20.080. - Application of Administrative Procedure Act.

The procedure for review of the orders or actions of the department, its agents or employees, is the same as that contained in AS 44.62 (Administrative Procedure Act). Administrative hearings on contested cases shall be conducted by the office of administrative hearings (AS 44.64.010).



Sec. 05.20.090. - State not liable for injury or damage.

Inspections, regulations, and orders of the department do not impose liability upon the state for injury or damage resulting from the operation of the facilities regulated by this chapter. An action of the department and its personnel is an exercise of the police power of the state.



Sec. 05.20.100. - Authority of political subdivisions to regulate devices.

This chapter does not impair the authority or responsibility of a political subdivision with regard to the local enforcement of licensing, safety, or police regulations authorized by local ordinance or state law if the department determines that the standards employed by the political subdivision are at least equal to those adopted by the department. The authority of a political subdivision for the licensing, safety, or police regulation of devices extends to a point five miles outside the territorial limits of the political subdivision if no other political subdivision of the state is exercising similar authority over the same devices.



Sec. 05.20.110. - Exclusion of transportation devices under jurisdiction of other agencies from chapter.

This chapter does not extend to the department or to political subdivisions authority to adopt regulations pertaining to transportation facilities or devices subject to the regulatory jurisdiction of other state or local agencies.



Sec. 05.20.120. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "department" means the Department of Labor and Workforce Development;

(2) "device" means a device that is designed and operated for the conveyance or movement of persons and that is used as a source of or aids in the promoting of entertainment, pleasure, play, relaxation or instruction, including but not limited to ski tows, roller coasters, merry-go-rounds, and Ferris wheels.






Chapter 05.25. - WATERCRAFT

Article 01 - SAFETY REQUIREMENTS

Sec. 05.25.010. - Safety requirements. [See delayed amendment note]..

(a) Except as otherwise provided by law, a boat placed on the water of the state

(1) must be equipped with and use the sound producing devices and visual distress signals of the same number, type, and specifications as required by the United States Coast Guard;

(2) that is equipped with a gasoline engine for electrical generation, mechanical power, or mechanical propulsion must also be equipped with the ventilation systems and backfire flame control devices of the same type and specifications as required by the United States Coast Guard; and

(3) that is equipped with an engine for electrical generation, mechanical power, or mechanical propulsion must also be equipped with the fire extinguishers of the same number, type, and specifications as required by the United States Coast Guard.

(b) The provisions of (a) of this section apply regardless of whether the boat is placed or operated on water of the state subject to federal jurisdiction.

(c) During the period of time extending from sunset to sunrise and during periods of restricted visibility, a boat placed on water of the state must display lights of the same number, type, and specifications as required by the United States Coast Guard under 33 U.S.C. 1602 and 33 U.S.C. 2002.

(d) A boat on water of the state must carry one United States Coast Guard approved Type I, Type II, or Type III personal flotation device in serviceable condition for each person on board the boat. A Type V personal flotation device may be carried in lieu of a personal flotation device required in this subsection if the Type V personal flotation device is in serviceable condition and

(1) if the approval label on the Type V personal flotation device indicates that the device is approved for the activity in which the boat is being used, or that the device is approved as a substitute for a personal flotation device of the type required on the boat; and

(2) for a device that contains a reference to an owner's manual, if the Type V personal flotation device is used in accordance with the requirements in the owner's manual.

(e) In addition to the requirements in (d) of this section, a boat that is 16 feet or longer, other than a kayak or canoe, must carry one Type IV personal flotation device that can be thrown and that is approved by the United States Coast Guard.

(f) A person may not use a flashing or revolving red or blue emergency light on a boat unless the boat is operated by a peace officer or emergency professional in the performance of official duties.

(g) The operator of a boat on water of the state may not transport a person under 13 years of age on the deck of a boat or in an open boat unless the person is wearing a United States Coast Guard approved Type I, Type II, or Type III personal flotation device. A Type V personal flotation device may be worn in lieu of a personal flotation device required in this subsection if the Type V personal flotation device is in serviceable condition and

(1) if the approval label on the Type V personal flotation device indicates that the device is approved for the activity in which the boat is being used, or that the device is approved as a substitute for a personal flotation device of the type required on the boat; and

(2) for a device that contains a reference to an owner's manual, if the Type V personal flotation device is used in accordance with the requirements in the owner's manual.

(h) The Department of Public Safety may require, by regulation, that a boat or class of boats carry additional equipment that is necessary for the safety of persons and property.



Sec. 05.25.012. - Diver's flag.

Sec. 05.25.012. Diver's flag.

A person who is in the water using an underwater breathing device may display a diver's flag constructed of rigidly supported material at least 12 inches by 12 inches in area of red background with a white diagonal stripe. This diver's flag may be displayed on a boat or surface float and must extend a minimum distance of three feet from the surface of the water. The diver's flag shall be placed at or near the point of submergence and constitutes a warning that a diver is submerged and may be within 100 feet of the flag. A diver shall remain within 100 feet of the diver's flag while at or near the surface. A boat operator within sight of a diver's flag shall proceed with caution, steering clear of the flag by a distance of 100 feet. Outside commercial shipping lanes, boats maneuvering within a 100-foot radius of a diver's flag shall be slowed to no-wake speeds or five miles per hour, whichever is necessary to maintain steerage in the seaway. A diver's flag shall be displayed only while diving operations are underway.



Sec. 05.25.020. - Use of boat with water skis and surfboards. [See delayed amendment note]..

(a) A person may not operate a boat on water of the state for towing a person on water skis, a surfboard, or a similar device unless

(1) the boat is equipped with a rearview mirror in which the person being towed can be viewed; or

(2) there is, in the boat, a person of 12 years of age or older in addition to the operator in a position to observe the progress of the person being towed.

(b) A person may not operate a boat on water of the state to tow a person under 13 years of age on water skis, a surfboard, or a similar device unless the person being towed is wearing a United States Coast Guard approved

(1) Type I, Type II, or Type III personal flotation device; or

(2) Type V personal flotation device if the Type V personal flotation device is in serviceable condition and

(A) if the approval label on the Type V personal flotation device indicates that the device is approved for the activity;

(B) for a device that contains a reference to an owner's manual, if the Type V personal flotation device is used in accordance with the requirements in the owner's manual.






Article 02 - ACCIDENTS AND LIABILITY

Sec. 05.25.030. - Boat collisions, accidents, and casualties. [See delayed amendment note]..

(a) The operator of a boat involved in a collision, accident, or casualty shall

(1) render assistance as is practicable and necessary to save other persons from danger or to minimize the danger to other persons to the extent that the operator can do so without serious danger to the operator's boat, crew, and passengers; and

(2) give the operator's name, address, and identification number of the operator's boat in writing to each person injured in the collision, accident, or casualty and to the owner of property damaged in the collision, accident, or casualty.

(b) For the purpose of gathering boating accident statistics, the operator of a boat involved in a collision, accident, or casualty that results in death or injury to a person, or damage to property in excess of $500 for each incident, shall file a report with the Department of Public Safety on or before the 20th day after the incident. The Department of Public Safety shall prepare a form for the report and make the form available to other agencies and to the public.

(c) In response to a request from an authorized official or agency of the United States, a law enforcement agency, or in compliance with United States Coast Guard regulations, the Department of Public Safety shall provide statistical information compiled or otherwise available to the Department of Public Safety from the reports required under (b) of this section.



Sec. 05.25.040. - Owner's civil liability. [See delayed amendment note]..

Sec. 05.25.040. Owner's civil liability. [See delayed amendment note]..

Except as provided under AS 09.65.112 and AS 09.65.290 , the owner of a boat is liable for injury or damage caused by the negligent operation of the owner's boat whether the negligence consists of a violation of a state statute or the failure to exercise ordinary care in the operation of the boat as the rules of the common law require. The owner is not liable, however, unless the boat is used with the owner's express or implied consent. It is presumed that the boat is being operated with the knowledge and consent of the owner if, at the time of the injury or damage, it is under the control of the owner's spouse, father, mother, brother, sister, son, daughter, or other member of the owner's immediate family. This chapter does not relieve any other person from a liability that the person would otherwise incur and does not authorize or permit recovery in excess of injury or damage actually incurred.






Article 03 - GENERAL PROVISIONS

Sec. 05.25.050. - Declaration of policy. [See delayed amendment note]..

It is the policy of the state to promote safety for persons and property in and connected with the use, operation, and equipment of boats on water of the state and to promote uniformity of laws relating to boat safety.



Sec. 05.25.052. - Uniform state waterway marking system. [See delayed repeal note]..

The department shall develop and adopt regulations establishing a uniform state waterway marking system for the placement of regulatory markers. The regulations must be compatible with the system of aids to navigation prescribed by the United States Coast Guard.



Sec. 05.25.053. - Boating safety program. [See delayed repeal note]..

(a) Except as provided in this section, the department shall administer a statewide boating safety program. The program must, to the extent consistent with state law,

(1) secure the full benefits available to the state under 46 U.S.C. 13101 - 13110; and

(2) take additional actions necessary to gain initial and ongoing federal acceptance of the boating safety program and to qualify and apply for federal money under 46 U.S.C. 13102.

(b) The department shall cooperate with local, state, and federal agencies, private and public organizations, and individuals to provide for

(1) a statewide boating safety education program; the program must

(A) develop educational materials relevant to the unique needs of urban and rural boaters in this state;

(B) support statewide boating safety training programs;

(C) support boating safety education and training programs for children and other high risk groups;

(D) train, certify, and support boating safety instructors;

(E) evaluate, on an ongoing basis, the effectiveness of programs funded under this chapter;

(2) a boating safety advisory council as described in AS 05.25.057 ;

(3) a uniform state waterway marking system; and

(4) a boat registration and numbering system through the Department of Administration.

(c) The Department of Public Safety shall cooperate with local, state, and federal agencies, private and public organizations, and individuals to provide for

(1) a boating collisions, accidents, and casualties reporting system; and

(2) boating safety patrol and law enforcement activity.



Sec. 05.25.055. - Registration and numbering of boats. [See delayed repeal note]..

(a) An undocumented boat placed on water of the state must be registered and numbered as required by this chapter. The Department of Administration shall adopt by regulation a boat registration and numbering system that is consistent with the national standard for state numbering systems established by the United States Coast Guard.

(b) In adopting a boat registration system under (a) of this section, the Department of Administration shall authorize agents, including boat dealers, to register boats.

(c) A boat dealer shall require a purchaser of a new or used boat sold at retail to complete a registration application and pay the registration fee before the boat leaves the dealer's premises unless the boat is exempt from registration and numbering under this chapter or regulations adopted under this chapter.

(d) A person may not operate a boat on water of the state unless a valid certificate of number has been awarded by the Department of Administration to the boat and the identification number and any required validation decals are properly displayed on the boat.

(e) The Department of Administration shall authorize agents to accept an application and registration fee for registration, to issue a registration, and to forward the application and registration fee to the Department of Administration.

(f) Unless otherwise provided by this chapter, or unless the owner has been awarded a current, valid Alaska certificate of number from the United States Coast Guard, the owner of a boat for which a current certificate of number has been awarded under federal law or a federally approved numbering system of another state shall apply for a certificate of number in this state as required by this chapter if the boat is operated on water of the state for more than 90 consecutive days. If a boat has an existing number, the owner may request that the department issue the same number for purposes of this section, and the department shall comply with the request unless compliance would result in a duplication of numbers.

(g) A certificate of number issued under this chapter is valid for three years unless terminated or discontinued earlier as required by this chapter and regulations adopted under this chapter. The certificate expires on the last day of the month at the end of the three-year period. The expiration date shall be indicated on the certificate.

(h) All records of ownership of boats that are kept by the Department of Administration under this section are public records. The Department of Administration shall provide records of ownership and registration expense reports to the Department of Public Safety for the purposes of meeting the federal requirements for state programs and implementing this chapter.

(i) The following boats are exempt from the numbering and registration provisions of this section:

(1) a boat that is operated in this state for a period not exceeding 90 consecutive days and that has a current, valid certificate of number issued by another state having a federally approved numbering system;

(2) a foreign boat operated in water of the state for a period not exceeding 90 consecutive days;

(3) a boat owned by the United States or an entity or political subdivision of the United States, or a boat owned by a state or an entity or political subdivision of a state;

(4) a boat that is not equipped with mechanical propulsion;

(5) a boat with a valid document to operate the boat that is issued by the United States or a foreign government;

(6) a handmade nonmotorized umiaq with a walrus or sealskin covering.



Sec. 05.25.057. - Alaska Boating Safety Advisory Council established. [See delayed repeal note]..

(a) The Alaska Boating Safety Advisory Council is established in the department.

(b) The council consists of seven members appointed by the governor. The governor shall appoint each member on the basis of interest in public affairs, knowledge of boating issues as they relate to both safety and water of the state, and good judgment and ability concerning boating safety. The appointed members shall represent boat owner interests, including owners of boats powered by engines and owners of boats that are paddled, poled, rowed, or powered by wind, shall be residents of the state, and shall be appointed without regard to political affiliation or geographical location of residence. The commissioner is not a member of the council, but shall be ex officio secretary.

(c) The purpose of the council is to

(1) recommend to the department boating safety educational materials;

(2) review and make recommendations on proposed boating regulations;

(3) consider regional boating safety needs and promote boating safety education programs throughout the state; and

(4) advise the department on state, regional, and national boating issues.

(d) The council may not meet more than two times in each calendar year. Members of the council receive no compensation for services on the council, but are entitled to per diem and travel expenses authorized for boards under AS 39.20.180 .

(e) In this section, "council" means the Alaska Boating Safety Advisory Council.



Sec. 05.25.060. - Prohibited operation. [See delayed amendment note]..

A person may not operate a boat on water of the state

(1) for a recreational purpose or another purpose, or tow water skis, a surfboard, or a similar device, in a reckless or negligent manner so as to endanger the life or property of another person; or

(2) that is not equipped as required under this chapter and regulations adopted under this chapter.



Sec. 05.25.070. - Exemptions. [See delayed amendment note]..

Boats and persons operating boats are exempt from this chapter when participating in the area set aside for a public regatta, race, marine parade, tournament, or exhibition on inland water; for purposes of this section, "inland water" means water of the state that is not offshore water.



Sec. 05.25.080. - Enforcement. [See delayed amendment note]..

(a) The Department of Public Safety has authority for enforcement of this chapter and the regulations adopted under this chapter.

(b) A peace officer may enforce this chapter and regulations adopted under this chapter and, in the exercise of enforcement, may stop and, if the peace officer has probable cause to believe a violation of this chapter has occurred, may board a boat subject to this chapter. A peace officer may issue a citation as provided in AS 12.25.180 to a person who violates a provision of this chapter.

(c) A person employed by the Department of Natural Resources, or a person authorized by the commissioner under AS 41.21.955 (a), acting as a peace officer, may enforce this chapter and regulations adopted under this chapter only in units of the state park system.



Sec. 05.25.090. - Penalties. [See delayed amendment note]..

(a) Except as provided in (b) of this section, a person who violates a provision of this chapter or regulations adopted under this chapter is guilty of a class A misdemeanor.

(b) A person who violates

(1) AS 05.25.010 , 05.25.020, 05.25.030(b), 05.25.060(2), or a regulation adopted under this chapter relating to AS 05.25.010 or 05.25.020 is guilty of a violation as defined in AS 11.81.900 and may be fined up to $500;

(2) AS 05.25.055 is guilty of a violation as defined in AS 11.81.900 and may be fined up to $50.

(c) The supreme court shall establish by order or rule a schedule of bail amounts for violations under (b) of this section that allow the disposition of a citation without a court appearance.



Sec. 05.25.095. - Regulations. [See delayed repeal note]..

(a) Except as provided in (c) - (e) of this section, the department may adopt regulations regarding requirements for certification of programs on boating safety education.

(b) In consultation with the Department of Public Safety, the Department of Administration may adopt regulations to implement this chapter with respect to the numbering, marking, and titling of undocumented boats.

(c) Regulations adopted under this chapter may not be less stringent than applicable minimum requirements of regulations governing recreational boat safety of the United States Coast Guard.

(d) The department may not adopt a regulation under (a) of this section if, before or during the period for public comment on the proposed regulation provided by AS 44.62.190 , the Alaska Boating Safety Advisory Council provides the department with a written objection regarding the regulation, unless the department modifies the proposed regulation to satisfy the objection. The prohibition of this subsection does not apply if modification of the proposed regulation to satisfy the council's objection would result in

(1) failure to meet a federal stringency requirement described under (c) of this section; or

(2) a regulation that is not consistent with another provision of law.

(e) Nothing in this section authorizes the department to prohibit a use of or access to the water of the state by a person or user group.



Sec. 05.25.096. - Fees. [See delayed repeal note]..

(a) The Department of Administration shall assess the following fees:

(1) motorized boat registration, registration renewal, and transfer of registration, $24 for a three-year period;

(2) nonmotorized boat registration, registration renewal, and transfer of registration, $10 for a three-year period;

(3) replacement of lost registration, $5;

(4) replacement of lost registration validation decals, $5.

(b) The Department of Administration shall separately account for fees collected under (a) of this section for boat registration that are deposited in the general fund. The annual estimated balance in that account may be used by the legislature to make appropriations to the department and the Department of Administration to carry out the purposes of this chapter.



Sec. 05.25.100. - Definitions. [See delayed amendment note]..

In this chapter, unless the context requires otherwise,

(1) "aids to navigation" means buoys, beacons, or other fixed objects in the water that are used to mark obstructions to navigation or to direct navigation through safe channels;

(2) "boat" means watercraft used or capable of being used as a means of transportation on water, except for

(A) a ship's lifeboat;

(B) a seaplane;

(C) an inspected passenger vessel; and

(D) a single air mattress, single inner tube, or other water toy;

(3) "boat dealer" means a person engaged wholly or in part in the business of selling or offering for sale, buying or taking in trade for the purpose of resale, or exchanging, displaying, demonstrating, or offering for sale three or more boats within 12 consecutive months and who receives or expects to receive money, profit, or any other thing of value;

(4) "certificate of number" means the document bearing the identification number issued to a boat by the Department of Administration under this chapter, by a federal agency, or by the state of principal use under a federally approved numbering system;

(5) "commissioner" means the commissioner of natural resources;

(6) "department" means the Department of Natural Resources;

(7) "operate" means to navigate or to be in actual physical control of a boat used or capable of being used as a means of transportation on water of the state;

(8) "owner" means a person who has a property interest other than a security interest in a boat and the right of use or possession of the boat; "owner" does not include a lessee unless the lease is intended as security;

(9) "ownership" means a property interest other than a security interest;

(10) "passenger" means a person on board a boat who is not the master, operator, crew member, or other person engaged in a capacity in the business of the boat;

(11) "regulatory marker" means an anchored or fixed marker in or on the water, or sign on the shore or on a bridge over the water, other than aids to navigation; "regulatory marker" includes swimming markers, bathing markers, speed zone markers, identification markers, danger zone markers, boat keep out areas, special anchorage areas, and mooring buoys;

(12) "serviceable condition" as applied to personal flotation devices means

(A) metal or plastic hardware is not broken, deformed, or weakened by corrosion;

(B) webbings or straps are not ripped, torn, or separated from an attachment point;

(C) there are no rotted or deteriorated structural components that fail when tugged;

(D) there are no rips, tears, or open seams in fabric or coatings that are large enough to allow the loss of buoyant material;

(E) buoyant material has not become hardened, nonresilient, permanently compressed, waterlogged, or oil-soaked, and does not show evidence of fungus or mildew;

(F) there is no loss of buoyant material or evidence of buoyant material that is not securely held in position;

(G) there is a properly armed inflation mechanism, complete with a full inflation medium cartridge and all status indicators showing that the inflation mechanism is properly armed, unless the PFD is worn inflated;

(H) inflatable chambers are all capable of holding air;

(I) oral inflation tubes are not blocked, detached, or broken;

(J) the manual inflation lanyard or lever is not inaccessible, broken, or missing;

(K) inflator status indicators are not broken or otherwise non-functional;

(13) "undocumented boat" means a boat that does not possess a valid certificate of documentation issued by the United States Coast Guard under 46 U.S.C. 12101 - 12123;

(14) "validation decal" means a decal that has the state of registration and registration expiration year clearly marked;

(15) "water of the state" has the meaning given in the term "navigable water" in AS 38.05.965 ; "water of the state" also includes the marginal sea adjacent to the state and the high seas within the territorial limits of the state, irrespective of the ownership of the land underlying those waters.









Chapter 05.30. - SNOW VEHICLES



Chapter 05.35. - SPORTS FACILITIES GRANTS

Sec. 05.35.010. - Grant of funds for sports facilities.

Subject to direct appropriation or through the proceeds of a bonding issue, the state shall make matching grants to municipalities of an amount equal to $50 per capita, based on the population of the municipality, to pay not more than one-half of the cost of construction of a facility to be used principally for sports.



Sec. 05.35.020. - Application and disbursement.

Application for a grant under AS 05.35.010 - 05.35.070 shall be made before June 30, 1974. Funds shall be disbursed upon demonstration that a proposed facility is of the type contemplated by AS 05.35.010 - 05.35.070 and that the applicant will pay its share of the cost of construction.



Sec. 05.35.030. - Maintenance and employment of facility.

A municipality shall maintain a facility and employ it, or cause it to be employed, for the uses intended by AS 05.35.010 - 05.35.070 by direct operation, by operation through a contract manager, or by lease.



Sec. 05.35.040. - Power of municipality.

A municipality may own, maintain, and employ a facility constructed under AS 05.35.010 - 05.35.070. The exercise of this power on an areawide basis is at the option of the borough and is not subject to the restrictions on acquiring additional areawide powers in AS 29.35.300 - 29.35.330.



Sec. 05.35.050. - Limitation.

No more than one grant under AS 05.35.010 - 05.35.070 may be made within an organized borough. If an organized borough refuses or fails to undertake a project within one year of July 1, 1972, a first class city within that organized borough may undertake a sports facility project.



Sec. 05.35.060. - Administration.

The commissioner shall administer the grant program and in so doing liberally interpret AS 05.35.010 - 05.35.070.



Sec. 05.35.070. - Definitions.

In AS 05.35.010 - 05.35.070,

(1) "commissioner" means the commissioner of commerce, community, and economic development;

(2) "cost of construction" includes, in addition to costs directly related to the project, the sum total of all costs of financing and carrying out of the project; these include, but are not limited to, the costs of all necessary studies, surveys, plans and specifications, architectural, engineering or other special services, acquisition of real property, site preparation and development, purchase, construction, reconstruction and improvement of real property and the acquisition of machinery and equipment as may be necessary in connection with the project; an allocable portion of the administrative and operating expenses of the grantee; the cost of financing the project, including interest on bonds issued to finance the project; and the cost of other items, including any indemnity and surety bonds and premiums on insurance, legal fees, fees and expenses of trustees, depositaries, financial advisors, and paying agents for the bonds issued as the issuer considers necessary; it does not include the cost of promotion, travel, or feasibility studies;

(3) "facility" means a covered stadium or arena or any combination of them, or any other similar structure or structures, including related improvements such as parking areas, locker rooms, concession stands, restaurants, offices, press boxes, rest rooms, and storage areas, and including fixed or portable equipment, used in the operation of the facility;

(4) "municipality" means an organized borough of any class or a first class city outside an organized borough;

(5) "population" means the population of a municipality established by the final official 1970 U.S. Census or other reliable population data;

(6) "used principally for sports" means that the major use of a facility shall be for sporting events such as baseball games, rodeos, football games, soccer games, track and field meets, ice hockey matches, basketball games, and boxing and wrestling matches, viewed by spectators in substantial numbers, and that the use of a facility may be for organized participant sports and nonsports activities for which similar facilities are commonly used.



Sec. 05.35.100. - Alaska Winter Olympics account. [Repealed, Sec. 2 ch 6 SLA 1986].

Repealed or Renumbered



Sec. 05.35.150. - Alaska amateur sports fund. [Repealed, Sec. 12 ch 42 SLA 1997].

Repealed or Renumbered






Chapter 05.40. - ALASKA AMATEUR SPORTS AUTHORITY



Chapter 05.45. - SKI LIABILITY, SAFETY, AND RESPONSIBILITY

Sec. 05.45.010. - Limitation on actions arising from skiing.

Notwithstanding any other provision of law, a person may not bring an action against a ski area operator for an injury resulting from an inherent danger and risk of skiing.



Sec. 05.45.020. - Effect of violations.

(a) A ski area operator or other person who violates a requirement of this chapter, a provision of a plan of operation prepared under AS 05.45.040, or a regulation adopted by the Department of Labor and Workforce Development under AS 05.20.070 is negligent and civilly liable to the extent the violation causes injury to a person or damage to property.

(b) Notwithstanding the provisions of AS 09.17.080 ,

(1) the limitation of liability described under AS 05.45.010 is a complete defense in an action against a ski area operator for an injury if an inherent danger or risk of skiing is determined to be a contributory factor in the resulting injury, unless the ski area operator has violated a requirement of this chapter, a provision of a plan of operation prepared under AS 05.45.040 , or a regulation adopted by the Department of Labor and Workforce Development under AS 05.20.070;

(2) a violation of the passenger duties imposed under AS 05.45.030 or skier duties imposed under AS 05.45.100 is a complete defense in an action against a ski area operator if the violation is determined to be a contributory factor in the resulting injury, unless the ski area operator has violated a requirement of this chapter, a provision of a plan of operation prepared under AS 05.45.040 , or a regulation adopted by the Department of Labor and Workforce Development under AS 05.20.070.

(c) If the ski area operator is determined to have violated a requirement of this chapter, a provision of a plan of operation prepared under AS 05.45.040 , or a regulation adopted by the Department of Labor and Workforce Development under AS 05.20.070 , the provisions of AS 09.17.080 apply in an action against a ski area operator for an injury resulting from the violation.



Sec. 05.45.030. - Duties of passengers.

(a) A passenger may not board a tramway if the passenger does not have

(1) sufficient physical dexterity or ability and knowledge to negotiate or use the facility safely; or

(2) the assistance of a person authorized by the ski area operator to assist a skier.

(b) A passenger may not

(1) embark upon or disembark from a tramway except at a designated area unless reasonably necessary to prevent injury to the passenger or others; this paragraph does not apply if the tramway stops and the operator assists the passengers to disembark from the tramway;

(2) intentionally throw or expel an object from a tramway while riding on the tramway, except as permitted by the operator;

(3) act while riding on a tramway in a manner that may interfere with proper or safe operation of the tramway;

(4) engage in conduct that may contribute to or cause injury to a person;

(5) intentionally place in an uphill track of a J-bar, T-bar, platter pull, rope tow, or another surface lift an object that could cause another skier to fall;

(6) embark upon a tramway marked as closed;

(7) disobey instructions posted in accordance with this chapter or oral instructions by the ski area operator regarding the proper or safe use of a tramway unless the oral instructions are contrary to this chapter or contrary to posted instructions.



Sec. 05.45.040. - Required plan and patrol by ski area operators.

(a) A ski area operator shall prepare a plan of operation for each ski season and shall implement the plan throughout the ski season. A plan of operation must include written provisions for ski patrol, avalanche control, avalanche rescue, grooming procedures, tramway evacuation, hazard marking, missing person procedures, and first aid. Before the operation of the ski area for that season, the plan shall be reviewed and approved by the commissioner of natural resources except that if an agency of the United States manages the land on which the ski area operates, the plan shall be reviewed and approved by that agency. The commissioner of natural resources may require a ski area operator to pay a fee not to exceed the department's cost of reviewing the plan, and may adopt regulations to implement this subsection.

(b) A ski area operator shall provide a ski patrol whose members meet or exceed the training standards of the National Ski Patrol System, Inc. This subsection does not apply to a ski area if the operator transports skiers using only a single tramway consisting of a rope tow, the rope tow does not transport skiers more than 500 vertical feet, and the ski area is operated by a nonprofit corporation or a municipality. In this subsection, "nonprofit corporation" means a corporation that qualifies for exemption from taxation under 26 U.S.C. 501(c)(3) or (4) (Internal Revenue Code).

(c) Notwithstanding any other law, the state and the commissioner of natural resources are not civilly liable for damages resulting from an act or omission in reviewing, approving, or disapproving a plan of operation under (a) of this section.



Sec. 05.45.050. - Required signs for tramways; duties of operators.

(a) A ski area operator who operates a tramway shall maintain a sign system with concise, simple, and pertinent information for the protection and instruction of passengers. Signs shall be prominently placed on each tramway, readable in conditions of ordinary visibility, and where applicable adequately lighted for nighttime passengers. Signs shall be posted

(1) at or near the loading point of each tramway, regardless of the type, advising that a person not familiar with the operation of the device must ask the operator of the device for assistance and instruction;

(2) in the interior of each two-car and multicar tramway showing

(A) the maximum capacity in pounds of the car and the maximum number of passengers allowed;

(B) instructions for procedures in emergencies;

(3) in a conspicuous place at each loading area of two-car and multicar tramways stating the maximum capacity in pounds of the car and the maximum number of passengers allowed;

(4) at all chair lifts stating the following:

(A) "Prepare to Unload," which shall be located not less than 50 feet ahead of the unloading area;

(B) "Keep Ski Tips Up," which shall be located ahead of any point where the skis may come in contact with a platform or the snow surface;

(C) "Unload Here," which shall be located at the point designated for unloading;

(D) "Stop Gate," which shall be located where applicable;

(E) "Remove Pole Straps from Wrists," which shall be located prominently at each loading area;

(F) "Check for Loose Clothing and Equipment," which shall be located before the "Prepare to Unload" sign;

(5) at all J-bars, T-bars, platter pulls, rope tows, and any other surface lift, stating the following:

(A) "Remove Pole Straps from Wrists," which shall be placed at or near the loading area;

(B) "Stay in Tracks," "Unload Here," and "Safety Gate," which shall be located where applicable;

(C) "Prepare to Unload," which shall be located not less than 50 feet ahead of each unloading area;

(6) near the boarding area of all J-bars, T-bars, platter pulls, rope tows, and any other surface lift, advising passengers to check to be certain that clothing, scarves, and hair will not become entangled with the lift;

(7) at or near the boarding area of all lifts, stating the skier's duty set out in AS 05.45.100 (c)(2).

(b) Signs not specified by (a) of this section may be posted at the discretion of the ski area operator.

(c) A ski area operator, before opening the tramway to the public each day, shall inspect the tramway for the presence and visibility of the signs required by (a) of this section.

(d) A ski area operator shall post and maintain signs that are required by (a) of this section in a manner that they may be viewed during conditions of ordinary visibility.



Sec. 05.45.060. - Required signs for trails and slopes; duties of operators.

(a) A ski area operator shall maintain a sign and marking system as required in this section in addition to that required by AS 05.45.050 . All signs required by this section shall be maintained so as to be readable and recognizable under conditions of ordinary visibility.

(b) A ski area operator shall post a sign recognizable to skiers proceeding to the uphill loading point of each base area lift that depicts and explains signs and symbols that the skier may encounter at the ski area. The sign must include the following:

(1) the least difficult trails and slopes, designated by a green circle and the word "easier";

(2) the most difficult trails and slopes, designated by a black diamond and the words "most difficult"; trails intended for expert skiers may be marked with a double black diamond and the words "expert only";

(3) the trails and slopes that have a degree of difficulty that falls between the green circle and the black diamond designation, designated by a blue square and the words "more difficult";

(4) danger areas designated by a red exclamation point inside a yellow triangle with a red band around the triangle and the word "danger" printed beneath the emblem;

(5) closed trails or slopes designated by a sign with a circle or octagon around a figure in the shape of a skier with a band running diagonally across the sign from the upper right-hand side to the lower left-hand side and with the word "closed" printed beneath the emblem.

(c) If applicable, a sign shall be placed at or near the loading point of each tramway as follows:

WARNING: This lift services (most difficult) or

(most difficult and more difficult) or (more

difficult) slopes only.

(d) If a particular trail or slope or portion of a trail or slope is closed to the public by a ski area operator, the operator shall place a sign notifying the public of that fact at each identified entrance of each portion of the trail or slope involved. A slope without an entrance defined by terrain or forest growth may be closed with a line of signs in a manner readily visible to skiers under conditions of ordinary visibility. This subsection does not apply if the trail or slope is closed with ropes or fences.

(e) A ski area operator shall

(1) place a sign at or near the beginning of each trail or slope, which must contain the appropriate symbol of the relative degree of difficulty of that particular trail or slope as described in (b) of this section; this paragraph does not apply to a slope or trail designated "easier" that to a skier is substantially visible in its entirety under conditions of ordinary visibility before beginning to ski the slope or trail;

(2) mark the ski area boundaries in a fashion readily visible to skiers under conditions of ordinary visibility;

(3) mark that portion of the boundary with signs as required by (b)(5) of this section if the owner of land adjoining a ski area closes all or part of the land and notifies the ski area operator of the closure;

(4) mark hydrants, water pipes, and all other man-made structures on slopes and trails that are not readily visible to skiers under conditions of ordinary visibility from a distance of at least 100 feet and adequately and appropriately cover man-made structures that create obstructions with a shock absorbent material that will lessen injuries; any type of marker is sufficient, including wooden poles, flags, or signs, if the marker is visible from a distance of 100 feet and if the marker itself does not constitute a serious hazard to skiers; in this paragraph, "man-made structures" does not include variations in steepness or terrain, whether natural or as a result of slope design, snow making, grooming operations, roads and catwalks, or other terrain modifications;

(5) mark exposed forest growth, rocks, stumps, streambeds, trees, or other natural objects that are located on a slope or trail that is regularly used by skiers or that is regularly packed and prepared by a ski area operator using a snow vehicle and attached implements and that are not readily visible to skiers under conditions of ordinary visibility from a distance of at least 100 feet;

(6) mark roads, catwalks, cliffs, or other terrain modifications that are not readily visible to skiers under conditions of ordinary visibility from a distance of at least 100 feet;

(7) post and maintain signs that contain the warning notice specified in (g) of this section; the notice shall be placed in a clearly visible location at the ski area where lift tickets and ski school lessons are sold and in a position to be recognizable as a sign to skiers proceeding to the uphill loading point of each base area lift; the signs may not be smaller than three feet by three feet and must be white with black and red letters as specified in this paragraph; the word "WARNING" must appear on the sign in red letters; the warning notice specified in this paragraph must appear on the sign in black letters with each letter to be a minimum of one inch in height.

(f) A ski lift ticket sold or made available for sale to skiers by a ski area operator must contain in clearly readable print the warning notice specified in (g) of this section.

(g) The signs described in (e)(7) of this section and the lift tickets described in (f) of this section must contain the following warning notice:

WARNING

Under Alaska law, the risk of an injury to person or property resulting from any of the inherent dangers and risks of skiing rests with the skier. Inherent dangers and risks of skiing include changing weather conditions; existing and changing snow conditions; bare spots, rocks, stumps and trees; collisions with natural objects, man-made objects, or other skiers; variations in terrain; and the failure of skiers to ski within their own abilities.



Sec. 05.45.070. - Other duties of ski area operators.

(a) A ski area operator shall equip a motorized snow-grooming vehicle with a light visible at any time the vehicle is moving on or in the vicinity of a ski slope or trail.

(b) When maintenance equipment is being employed to maintain or groom a ski slope or trail while the ski slope or trail is open to the public, the ski area operator shall place a conspicuous notice regarding the maintenance or grooming at or near the top of that ski slope or trail.

(c) A motor vehicle operated on the ski slope or trails of a ski area shall be equipped with at least

(1) one lighted head lamp;

(2) one lighted red tail lamp;

(3) a brake system maintained in operable condition; and

(4) a fluorescent flag at least 40 square inches mounted at least six feet above the bottom of the tracks.

(d) A ski area operator shall make available at reasonable fees, instruction and education regarding the inherent danger and risk of skiing and the duties imposed on skiers under this chapter. Notice of the availability of the instruction and education required under this subsection shall be placed in a clearly visible location at the ski area where lift tickets and ski school lessons are sold, in a position to be recognizable as a sign to skiers proceeding to the uphill loading point of each base area lift, and printed on equipment rental agreements.



Sec. 05.45.080. - Skiers outside marked boundaries.

A ski area operator does not have a duty arising out of the operator's status as a ski area operator to a skier skiing beyond the area boundaries if the boundaries are marked as required by AS 05.45.060(e)(2).



Sec. 05.45.090. - Reckless skiers; revocation of skiing privileges.

(a) A ski area operator shall develop and maintain a written policy covering situations involving reckless skiers, including a definition of reckless skiing, procedures for approaching and warning skiers regarding reckless conduct, and procedures for taking action against reckless skiers, including revocation of ski privileges. A ski area operator shall designate ski patrol personnel responsible for implementing the ski area operator's policy regarding reckless skiers.

(b) A ski area operator, upon finding a person skiing in a careless and reckless manner, may revoke that person's skiing privileges. This section may not be construed to create an affirmative duty on the part of the ski area operator to protect skiers from their own or from another skier's carelessness or recklessness.



Sec. 05.45.100. - Duties and responsibilities of skiers.

(a) A skier is responsible for knowing the range of the skier's own ability to negotiate a ski slope or trail and to ski within the limits of the skier's ability. A skier is responsible for an injury to a person or property resulting from an inherent danger and risk of skiing, except that a skier is not precluded under this chapter from suing another skier for an injury to person or property resulting from the other skier's acts or omissions. Notwithstanding any other provision of law, the risk of a skier's collision with another skier is not an inherent danger or risk of skiing in an action by one skier against another.

(b) A skier has the duty to maintain control of the skier's speed and course at all times when skiing and to maintain a proper lookout so as to be able to avoid other skiers and objects. However, a person skiing downhill has the primary duty to avoid collision with a person or object below the skier.

(c) A skier may not

(1) ski on a ski slope or trail that has been posted as "closed" under AS 05.45.060 (b)(5) and (d);

(2) use a ski unless the ski is equipped with a strap or other device capable of stopping the ski should the ski become unattached from the skier;

(3) cross the uphill track of a J-bar, T-bar, platter pull, or rope tow except at locations designated by the operator, or place an object in an uphill track;

(4) move uphill on a tramway or use a ski slope or trail while the skier's ability is impaired by the influence of alcohol or a controlled substance as defined in AS 11.71.900 or other drug;

(5) knowingly enter upon public or private land from an adjoining ski area when the land has been closed by an owner and is posted by the owner or by the ski area operator under AS 05.45.060 (e)(3).

(d) A skier shall stay clear of snow grooming equipment, vehicles, lift towers, signs, and other equipment on the ski slopes and trails.

(e) A skier has the duty to heed all posted information and other warnings and to refrain from acting in a manner that may cause or contribute to the injury of the skier or others. Evidence that the signs required by AS 05.45.050 and 05.45.060 were present, visible, and readable at the beginning of a given day creates a presumption that all skiers using the ski area on that day have seen and understood the signs.

(f) Before beginning to ski from a stationary position or before entering a ski slope or trail from the side, a skier has the duty to avoid moving skiers already on the ski slope or trail.

(g) Except for the purpose of securing aid for a person injured in the collision, a skier involved in a collision with another skier or person that results in an injury may not leave the vicinity of the collision before giving the skier's name and current address to the other person involved in the collision and to an employee of the ski area operator or a member of the voluntary ski patrol. A person who leaves the scene of a collision to obtain aid shall give the person's name and current address as required by this subsection after obtaining aid.

(h) A person who violates a provision of (c) or (g) of this section is guilty of a violation as defined in AS 11.81.900 . The commissioner of natural resources, a person designated by the ski area operator who is authorized by the commissioner, or an employee of the Department of Natural Resources authorized by the commissioner may issue a citation in accordance with the provisions of AS 41.21.960 to a person who violates (c) or (g) of this section within a ski area.

(i) The supreme court shall establish by rule or order a schedule of bail amounts that may be forfeited without a court appearance for a violation of (c) or (g) of this section.



Sec. 05.45.110. - Competition; immunity for ski area operator.

(a) The ski area operator shall, before the beginning of a ski competition, allow an athlete who will ski in the competition a reasonable visual inspection of the course or area where the competition is to be held.

(b) An athlete skiing in competition assumes the risk of all course or area conditions, including weather and snow conditions, course construction or layout, and obstacles that a visual inspection would have revealed. A ski area operator is not liable for injury to an athlete who skis in competition and who is injured as a result of a risk described in this subsection.



Sec. 05.45.120. - Use of liability releases.

(a) A ski area operator may not require a skier to sign an agreement releasing the ski area operator from liability in exchange for the right to ride a ski area tramway and ski in the ski area. A release that violates this subsection is void and may not be enforced.

(b) Notwithstanding (a) of this section, a ski area operator may

(1) require a special event coach, participant, helper, spectator, or rental customer to sign an agreement releasing the ski area operator from liability in exchange for the right to coach, participate, assist in, or observe the special event; or

(2) use a release agreement required by a third party as a condition of operating a rental program or special event at the ski area.

(c) In this section, "special event" means an event, pass, race, program, rental program, or service that offers competition or other benefits in addition to a ticket representing the right to ride a ski area tramway and ski on the ski slopes or trails, whether or not additional consideration is paid.



Sec. 05.45.200. - Definitions.

In this chapter,

(1) "base area lift" means a tramway that skiers ordinarily use without first using some other tramway;

(2) "conditions of ordinary visibility" means daylight or, where applicable, nighttime, in nonprecipitating weather;

(3) "inherent danger and risk of skiing" means a danger or condition that is an integral part of the sport of skiing, including changing weather conditions; snow conditions as they exist or may change, including ice, hard pack, powder, packed powder, wind pack, corn, crust, slush, cut-up snow, and machine-made snow; surface or subsurface conditions including bare spots, forest growth, rocks, stumps, streams, streambeds, and trees, or other natural objects, and collisions with natural objects; impact with lift towers, signs, posts, fences or enclosures, hydrants, water pipes, other man-made structures, and their components; variations in steepness or terrain, whether natural or as a result of slope design, snowmaking or grooming operations, including roads and catwalks or other terrain modifications; collision with other skiers; and the failure of skiers to ski within their own abilities; the term "inherent danger and risk of skiing" does not include the negligence of a ski area operator under AS 05.45.020 , or acts or omissions of a ski area operator involving the use or operation of ski lifts;

(4) "injury" means property damage, personal injury, or death;

(5) "passenger" means a person who is lawfully using a tramway;

(6) "ski area" means all downhill ski slopes or trails and other places under the control of a downhill ski area operator; "ski area" does not include a cross-country ski trail;

(7) "ski area operator" means a person having operational responsibility for a downhill ski area, and includes an agency of the state or a political subdivision of the state;

(8) "skier" means an individual using a downhill ski area for the purpose of

(A) skiing;

(B) sliding downhill on snow or ice on skis, a toboggan, a sled, a tube, a ski-bob, a snowboard, or another skiing or sliding device; or

(C) using any of the facilities of a ski area, including ski slopes and trails;

(9) "ski slopes or trails" means those areas designated by a ski area operator to be used by a skier;

(10) "tramway" means a device that is a passenger tramway, aerial or surface lift, ski lift, or rope tow regulated under AS 05.20.



Sec. 05.45.210. - Short title.

This chapter may be cited as the Alaska Ski Safety Act of 1994.






Chapter 05.90. - MISCELLANEOUS PROVISIONS

Sec. 05.90.001. - Racing events.

(a) To the extent that it is consistent with federal law and regulations, a special racing event of limited duration that is conducted according to (b) of this section may be held on a state highway.

(b) The Department of Public Safety, with the concurrence of the Department of Transportation and Public Facilities, may grant, and for cause cancel, permission to conduct a special racing event as provided in this section upon terms and conditions and at times and places the department may determine. If an applicant's permission is refused or cancelled, the applicant may request the Department of Public Safety for a hearing. The hearing shall be conducted under the provisions of the Administrative Procedure Act (AS 44.62).









Title 06 - BANKS AND FINANCIAL INSTITUTIONS

Chapter 06.01. - ADMINISTRATION

Sec. 06.01.010. - Examination and investigation fees and assessments.

(a) The expenses of the department reasonably incurred in the examination or investigation of all financial institutions or applications to establish financial institutions regulated by the department under this title shall be charged to and paid by each financial institution as provided in (b) and (d) of this section.

(b) Except for deposit institutions, the commissioner shall assess every financial institution and every applicant to establish a financial institution a fee for the actual expenses necessarily incurred by the department in connection with any examination or investigation, whether regular or special. The commissioner shall assess every deposit institution and every applicant to establish a deposit institution a fee for the actual expenses necessarily incurred by the department in connection with any special examination or investigation. A fee assessed under this subsection must include the proportionate part of the salaries and cost of employee benefits of the examiners while conducting examinations or investigations and while preparing reports of them, and transportation costs and per diem of each examiner while away from the examiner's duty station. The cost to the financial institution in connection with an examination may not exceed the actual cost to the department of the examination. The assessment shall be made by the commissioner as soon as feasible after the examination or investigation has been completed. The assessment must be received by the department within 30 days after receipt of notice of the assessment by the institution.

(c) [Repealed, Sec. 102 ch 26 SLA 1993].

(d) The commissioner shall adopt regulations providing for semiannual assessments of deposit institutions. An assessment must be based on the amount of assets of a deposit institution and must cover, but may not exceed, the aggregate cost of periodic examinations of the deposit institution.

(e) An exam fee or other charge assessed to a state financial institution under this section may not exceed a fee or other charge assessed for the same type of exam or service to a similarly situated federally-chartered financial institution.

(f) In this section "deposit institution" means a state financial institution that has obtained authority from the department to receive deposits of the type eligible to be insured by an agency of the federal government.



Sec. 06.01.015. - Examinations.

(a) Financial institutions regulated under this title are subject to at least one examination every 18 months. The department may conduct additional examinations at its discretion.

(b) The department shall select one or more competent persons to make examinations of financial institutions. The examiner shall take and subscribe an oath that

(1) the examiner will honestly and impartially examine into and report the condition of the institution as to assets and liabilities and other information required by the department;

(2) the examiner will not disclose the information the examiner obtains through the examination to a person other than the department;

(3) at the time of employment, the examiner is not obligated to, or the owner of an interest in, the institution and is not an officer or shareholder of the institution;

(4) the examiner does not own more than five percent of the voting shares in another financial institution in the state; and

(5) the examiner is not an officer or employee of another financial institution in the state.

(c) The department shall promptly call to the attention of the directors of an institution irregularities in the conduct of the financial institution's business and any violations. The department shall send a copy of the report of examination to the institution examined.



Sec. 06.01.020. - Department authority to add financial institution powers and limitations.

(a) Notwithstanding other provisions of this title, the department may by order authorize state financial institutions, except licensees subject to AS 06.20, AS 06.40, or AS 06.50, to exercise any of the powers conferred upon, or to be subject to any of the limitations imposed upon, a federally chartered financial institution doing business in this state with deposits insured by an agency of the federal government if the department finds that the exercise of the power or imposition of the limitation both

(1) serves the public convenience and advantage; and

(2) equalizes and maintains the quality of competition between state financial institutions and federally chartered financial institutions.

(b) The authority granted to the department by this section may not be limited by law unless that law expressly refers to this section.



Sec. 06.01.025. - Records of department.

(a) Information in the records of the department obtained through the administration of this title is confidential, is not subject to subpoena, and may be revealed only with the consent of the department.

(b) The department shall retain reports of examinations for five years.



Sec. 06.01.028. - Depositor and customer records confidential.

(a) The records of financial institutions relating to their depositors and customers and the information in the records are confidential. A financial institution may not disclose the records and information to another person except when, and only to the extent that, the disclosure is

(1) authorized in writing by the depositor or customer;

(2) required by federal or state statute or regulation or by an order directed to the financial institution and issued by a court or administrative agency of competent jurisdiction;

(3) made to the holder of a negotiable instrument drawn on the financial institution as to whether the drawer has sufficient funds in the financial institution to cover the instrument;

(4) made to a consumer reporting agency regulated under 15 U.S.C. 1681 - 1681v (Fair Credit Reporting Act); or

(5) made in connection with the maintenance or servicing of the depositor's or customer's account with the financial institution, or with another entity as part of a private label credit card or other extension of credit on behalf of the entity.

(b) When disclosure of financial institution records is compelled by a subpoena, a search warrant, or another court or administrative agency order under (a)(2) of this section, the court or administrative agency shall provide in the order for the reimbursement of the financial institution for the reasonable costs incurred in complying with the order. Nothing in this subsection imposes a reimbursement obligation on a government agency, or abrogates an otherwise established reimbursement obligation of a government agency, when the financial institution is the subject of an audit, examination, or investigation and disclosure is sought under a federal or state law or regulation.

(c) Unless otherwise provided in this subsection, when disclosure of financial institution records is required under a court or administrative agency order under (a)(2) of this section, the financial institution shall notify the depositor or customer of the disclosure before the disclosure is made. If notification before disclosure is not possible, the financial institution shall notify the customer or depositor of the disclosure as soon as practicable after the disclosure is made. However, notification either before or after disclosure may not be made if disclosure is made under a court or administrative agency order under (a)(2) of this section and the document requiring disclosure requires on its face that the financial institution not notify or inform the depositor or customer, or the document requiring disclosure is, or is accompanied by, a court order that expressly directs the financial institution not to notify or inform the depositor or customer.

(d) Nothing in (a) - (c) of this section prohibits a financial institution from disclosing information to a person if

(1) the disclosure is necessary to

(A) provide the services of the financial institution to a depositor or customer; or

(B) market financially related products or services of the financial institution and its marketing partners; and

(2) the person receiving the information has a written agreement with the financial institution to be bound by the requirements of (a) - (c) of this section.

(e) Nothing in this section authorizes the disclosure of information if disclosure is prohibited by 15 U.S.C. 6801 - 6827 or the regulations adopted under those sections.

(f) A financial institution or any other person who violates this section is liable to a depositor or customer for damages caused by the disclosure of the confidential records or information of the financial institution pertaining to the depositor or customer. A financial institution or other person who takes an action under this section while relying in good faith on any provision of this section is not liable under this section to any person for the action.

(g) In this section, "financial institution" means a person subject to the regulation of the department under this title, including a BIDCO licensed under AS 10.13 (Alaska BIDCO Act).



Sec. 06.01.030. - Orders and injunctions; notice and hearings.

(a) Whenever it appears to the department that a person is engaging, has engaged, or is about to engage in an unsafe or unsound practice in conducting the business of a financial institution, or is violating, has violated, or is about to violate a provision of this title or a regulation adopted or order issued under this title, the department may

(1) issue and serve on the person a notice of intent to issue an order directing the person to cease and desist from continuing the act or practice, or imposing a penalty under AS 06.01.035 (e) - (g); or

(2) bring an action in the superior court to enjoin the act or practice.

(b) A notice issued under (a)(1) of this section must contain a statement of the facts constituting the alleged violation or the unsafe or unsound practice, and must give reasonable notice of and an opportunity for a hearing to determine whether an order to cease and desist the act or practice should be issued. If a hearing is not requested within 30 days, or if the person served or the person's representative fails to appear at the hearing, the person is considered to have consented to the issuance of the order, and the department may issue the order to cease and desist. If the department finds at the hearing that a violation or an unsafe or unsound practice has been established, the department may issue the order to cease and desist.

(c) A cease and desist order issued under (b) of this section may impose a penalty under AS 06.01.035 (e) - (g) and may require the person to cease and desist from the act or practice and to take affirmative action to correct the conditions resulting from the act or practice.

(d) Notwithstanding the other provisions of this section, the department may issue a temporary cease and desist order at the same time that the department issues a notice under (a)(1) of this section. The department may not issue a temporary cease and desist order under this subsection without a prior hearing unless the order is issued for the sole purpose of preserving the status quo and preventing damage to a financial institution pending completion of any hearing. A temporary cease and desist order issued under this subsection remains in effect until a final order is issued under (b) of this section or until otherwise terminated by the department, except that the order may not remain in effect for more than 60 days.

(e) Except for notices issued under (a)(1) of this section, the department shall give public notice of each proposed action, but the department is not required to hold a hearing before taking the action unless it receives written opposition to the proposed action. Written opposition must be filed with the department within the time specified by the department. In cases involving extraordinary circumstances requiring immediate action, the department may take action without notice and public hearing, but upon application to rescind the action taken, the department shall promptly hold a hearing on the application.

(f) Hearings required or authorized under this title are not subject to AS 44.62.330 - 44.62.630, except as required by AS 44.62.560 and 44.62.570. The department shall adopt regulations, consistent with the provisions of this title, establishing procedures for hearings held under this section. Administrative hearings on contested cases shall be conducted by the office of administrative hearings (AS 44.64.010 ).

(g) For the purpose of hearings, investigations, or other proceedings under this title, and except as otherwise provided in this title, the department or an officer designated by the commissioner may administer oaths and affirmations, subpoena witnesses, compel the attendance of witnesses, take evidence, and require the production of books, papers, correspondence, memoranda, agreements, or other documents or records that the department considers relevant or material to the inquiry.

(h) In this section, "unsafe or unsound practice" means

(1) operating a bank while it is in an unsafe or unsound condition;

(2) doing an act that violates a law or order of the department, or the bank's articles or bylaws; or

(3) doing an act reasonably likely to result in a bank's condition becoming unsafe or unsound.



Sec. 06.01.035. - Penalties.

(a) A person who knowingly violates, or causes another person to violate, a provision of this title, or a regulation or order of the department under this title, for which a specific remedy is not provided, is guilty of a class A misdemeanor.

(b) A person who, without first receiving a license or certificate of authority from the department, participates in an activity that requires a license or certificate of authority under this title, is guilty of a class A misdemeanor.

(c) A person is guilty of a class C felony if the person, with intent to deceive the department, the commissioner, or a person authorized to examine the affairs of a financial institution, knowingly

(1) makes or causes a false statement or report to be made;

(2) enters a false figure, statement, or entry in the books of a financial institution; or

(3) makes or circulates a false report or statement about the condition of a financial institution.

(d) A director, officer, or employee of a financial institution who receives a deposit, after having been notified by regulatory authorities that the institution is insolvent and without the department's prior approval, is guilty of a class C felony.

(e) In addition to other penalties applicable under this section, if a person other than a financial institution knowingly or intentionally violates, or causes another person to violate, a provision of this title, or a regulation or order of the department under this title, the department may issue an order against the person imposing a civil penalty of not more than $2,500 a day for a single violation, and not more than $25,000 for multiple violations that constitute a single proceeding or a series of related proceedings.

(f) In addition to other penalties applicable under this section, if a financial institution knowingly or intentionally violates a provision of this title, or a regulation or order of the department under this title, the department may issue an order against the institution imposing a civil penalty of not more than $5,000 a day for a single violation, and not more than $50,000 for multiple violations that constitute a single proceeding or a series of related proceedings.

(g) For violations not covered by (e) or (f) of this section, and in addition to other penalties applicable under this section, if a person, including a financial institution, violates, or causes another person to violate, a provision of this title, or a regulation or order of the department under this title, the department may issue an order against the person imposing a civil penalty of not more than $500 a day for a single violation, and not more than $5,000 for multiple violations that constitute a single proceeding or a series of related proceedings.

(h) A financial institution that fails to file a report or make payments required by the department within the time specified in this title is subject to a penalty of not more than $100 a day for each day the report or payment is late. A financial institution is considered to have transmitted a report or payment when the institution mails the report or payment, properly addressed to the department and with the appropriate postage.

(i) In addition to other penalties applicable under this section, the department shall dismiss an employee of the department who violates AS 06.05.065(a). An employee dismissed under this subsection is forever disqualified from holding a position in the department relating to the regulation of financial institutions. An employee who is dismissed under this subsection may appeal the dismissal under AS 39.25 (State Personnel Act), unless the employee is in the exempt or partially exempt service under AS 39.25.110 - 39.25.120.



Sec. 06.01.040. - Examination policy.

It shall be the policy of the department to conduct, whenever reasonably possible, joint examinations with the Federal Deposit Insurance Corporation or with the National Credit Union Administration of those institutions subject to this title whose accounts are insured through those agencies.



Sec. 06.01.045. - Accounting and disposition of fees. [Repealed, Sec. 28 ch 90 SLA 1991].

Repealed or Renumbered



Sec. 06.01.048. - Regulations.

Regulations required or authorized under this title shall be adopted under AS 44.62 (Administrative Procedure Act).



Sec. 06.01.050. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "commissioner" means the commissioner of commerce, community, and economic development or a designee of the commissioner;

(2) "department" means the Department of Commerce, Community, and Economic Development;

(3) "financial institution" means an institution subject to the regulation of the department under this title; in this paragraph, "institution" includes a commercial bank, savings bank, credit union, premium finance company, small loan company, bank holding company, financial holding company, trust company, savings and loan association, and deferred deposit advance licensee under AS 06.50;

(4) "state financial institution" means a financial institution that is organized under this title or that is subject to examination by the department under this title.






Chapter 06.05. - ALASKA BANKING CODE

Article 01 - DEPARTMENT POWERS, BANK REPORTS, PROHIBITED INTERESTS, AND DEPARTMENT STANDARDS

Sec. 06.05.005. - Powers of department.

(a) The department shall

(1) exercise general supervision over all state financial institutions and their subsidiaries and affiliated corporations;

(2) adopt regulations necessary to implement this chapter, including regulations providing for the retention and preservation of state bank records;

(3) review and approve or disapprove applications for new state banks under AS 06.05.344 , new bank branches under AS 06.05.399 , and international bank branches or interstate state bank branches under AS 06.05.555;

(4) issue permits authorizing certain acquisitions by bank holding companies under AS 06.05.235 and 06.05.570;

(5) determine for each state bank the amount of paid-in capital necessary to operate under AS 06.05.305 (a);

(6) review and approve transfers of state bank ownership under AS 06.05.327;

(7) perform examinations of state banks, branch banks, and subsidiaries under AS 06.01.015 .

(b) The department may

(1) relieve a bank from the examination requirements of AS 06.01.015 if the bank's deposits are insured by the Federal Deposit Insurance Corporation or another agency of the United States that insures bank deposits;

(2) approve under AS 06.05.166 (f) the operation of a branch bank on a schedule different than normal banking days;

(3) [Repealed, Sec. 55 ch 75 SLA 2002].

(4) approve certain bank subsidiaries under AS 06.05.272 ;

(5) approve under AS 06.05.205 (d) the acceptance by a bank of the bank's stock or of the stock of the bank's holding company as security for a loan in certain circumstances;

(6) restrict the withdrawal of deposits from a state bank where the department finds that extraordinary circumstances make restriction necessary for the proper protection of depositors;

(7) require a state bank to

(A) maintain its capital and reserve accounts in amounts determined appropriate by the department, considering the size of the bank;

(B) observe the methods and standards that the bank adopts for determining the value of various types of assets;

(C) charge off part or all of an asset that has not been lawfully acquired;

(D) write down an asset to its market value;

(E) record liens and other interests in property;

(F) obtain a financial statement from a borrower or prospective borrower to the extent that the bank can obtain the statement;

(G) obtain insurance against damage to real property taken as security;

(H) search, or obtain insurance of, the title to real property taken as security;

(I) maintain adequate insurance against other risks as the department determines necessary and appropriate for the protection of depositors and the public;

(J) charge off that portion of an asset classified as a loss, or charge off or reserve up to 50 percent of loans classified as doubtful, in a state or federal report of examination; or

(K) charge off all debts owed to the bank in which interest is past due and unpaid for a period of six months, unless the debt principal is adequately secured and the bank is in the process of collection;

(8) require the board of directors of a bank to hold a meeting under AS 06.05.438 (f);

(9) order the removal of a board member of a bank under AS 06.05.435(g);

(10) order a bank to suspend the payment of dividends under AS 06.05.441(b);

(11) require a bank to increase its capital accounts under AS 06.05.305(c);

(12) take possession of a bank in the manner provided in AS 06.05.468(c), and operate, reorganize, or liquidate the bank under AS 06.05.470 - 06.05.474 after taking possession under this paragraph;

(13) issue an order under AS 06.01.030 that the department determines is necessary to ensure compliance with this chapter and regulations adopted under this chapter; and

(14) exercise other powers expressly or implicitly granted in this chapter.



Sec. 06.05.010. - Notice and hearing. [Repealed, Sec. 54 ch 169 SLA 1978. For current law, see AS 06.01.030 ].

Repealed or Renumbered



Sec. 06.05.015. - 06.05.040. - Powers over state banks; miscellaneous powers of department; bank examinations; banks exempt from examination; examination fee; examiner's oath. [Repealed, Sec. 102 ch 26 SLA 1993].

Sec. 06.05.015. - 06.05.040. Powers over state banks; miscellaneous powers of department; bank examinations; banks exempt from examination; examination fee; examiner's oath. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.045. - Bank reports to the department.

(a) Each state bank shall make at least four reports of condition each year to the department on days designated by, and on forms prescribed by, the department. The report shall be signed by a duly authorized officer of the bank and shall be signed by at least three directors who certify under penalty of unsworn falsification under AS 11.56.210 that they, and each of them, have personal knowledge of the facts stated in the report and that the facts are true. The reports must exhibit in detail and under appropriate heads the resources and liabilities of the bank and must be received by the department within 30 calendar days after the end of the period covered by the report.

(b) The department may require special reports from a bank whenever in its judgment they are necessary in order to obtain a full knowledge of its condition.

(c) Each state bank shall make at least one report of income and dividends to the department each year. The report shall be submitted to the department within 30 days following the end of the calendar year covered in the report.



Sec. 06.05.050. - Publication of reports.

(a) Condensed forms of all reports of condition required by AS 06.05.045(a) shall be immediately

(1) published by the state bank in a newspaper of general circulation published in the place where the state bank is located; if a newspaper of general circulation is not published in that place, the report shall be published in the newspaper of general circulation published nearest to that place; or

(2) posted

(A) at the primary Internet website of the state bank; and

(B) in the lobby of the principal office and all branches of the state bank.

(b) Notice of the publication or posting of the reports of condition under (a) of this section shall be posted in the lobby of the principal office and all branches of the state bank. Upon request, a copy of a report of condition shall be supplied to any person at no cost.



Sec. 06.05.055. - , 06.05.060. Annual report of department; records of department. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.065. - Financial institution interest of department officers and employees.

(a) A bank examiner of the department who deals with the regulation of financial institutions, a special agent selected by the department to do work relating to financial institutions, the commissioner or deputy commissioner, or the director of banking may not be an officer, employee, director, trustee, attorney, shareholder, or partner of a financial institution, or receive, directly or indirectly, a payment or gratuity from a financial institution. A person subject to this section may not borrow money from a state financial institution, except as provided in this section.

(b) A person subject to this section may

(1) be a depositor in a financial institution;

(2) purchase shares of a savings and loan association on the same terms available to the public;

(3) be a member of an employee credit union;

(4) be indebted to a state financial institution upon an installment debt incurred by the employee in the purchase of goods for personal use only and transferred to the financial institution in the regular course of business, including debts for household goods, mobile homes, motor vehicles, or boats; or

(5) retain a preexisting extension of credit that was incurred before commencement of the employment that subjected the person to this section; any renegotiation of a preexisting extension of credit shall be treated as a new extension of credit that is subject to the prohibitions of this section.

(c) This section does not limit the authority of an officer or employee of the department acting in the person's official capacity in the business of the department.

(d) [Repealed, Sec. 102 ch 26 SLA 1993].

(e) [Repealed, Sec. 102 ch 26 SLA 1993].

(f) [Repealed, Sec. 102 ch 26 SLA 1993].



Sec. 06.05.070. - Preservation of bank records. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.075. - Standards.

The department, in the exercise of its authority under this chapter, shall act in the interests of promoting and maintaining a sound and competitive banking system, the security of deposits and customers, the liquid position of banks, and the prevention of injurious credit expansions and contractions.



Sec. 06.05.080. - , 06.05.085. Effect of invalidity of order or regulation; limitation of personal liability. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered






Article 02 - BANKING PRACTICES

Sec. 06.05.090. - Certification of checks.

(a) The check of a depositor may not be certified unless the amount of the check actually stands to the credit of the drawer.

(b) Any check certified is a valid obligation against the bank when held by an innocent holder.

(c) [Repealed, Sec. 102 ch 26 SLA 1993].



Sec. 06.05.095. - Payment of items.

If the balance in an account subject to withdrawal by or upon the order of a depositor is insufficient to pay an item presented for payment, a bank may select from the items that in the aggregate exceed the balance the items to be paid in the order convenient to the bank.



Sec. 06.05.100. - Deposit of minor or person under disability.

Where a deposit is made in a bank by or on behalf of a minor or a person under disability in the name of the minor or person under disability, the bank may pay the money on check or order of that person as in other cases.



Sec. 06.05.105. - , 06.05.110l Deposits in two names; deposits in trust. [Repealed, Sec. 5 ch 78 SLA 1972. For current law, see AS 13.33].

Repealed or Renumbered



Sec. 06.05.120. - Notice of charges.

A bank or other financial institution that levies a charge for the establishment or maintenance of personal nonbusiness demand deposit accounts shall clearly post a schedule of the charges in each of its places of business where these accounts are opened.



Sec. 06.05.130. - Final adjustment of statements of account. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.145. - Adverse claim to bank deposit.

Notice to a bank of an adverse claim to a deposit standing on its books to the credit of a person is ineffective unless the adverse claimant procures a restraining order, injunction or other appropriate process against the bank from a court in a cause where the person to whose credit the deposit stands is made a party or executes to the bank in form and with sureties acceptable to it a bond, indemnifying the bank from any liability, loss, damage, costs and expenses on account of the payment of the adverse claim or the dishonor of the check or other order of the person to whose credit the deposit stands on the books of the bank. This section does not apply where the person to whose credit the deposit stands is a fiduciary for the adverse claimant, and the facts constituting that relationship and the facts showing a reasonable belief on the part of the claimant that the fiduciary is about to misappropriate the deposit are made to appear by the affidavit of the claimant.



Sec. 06.05.160. - Transmitting money and foreign exchange.

A bank may accept for transmission and transmit money, and may buy and sell foreign exchange to the extent necessary to meet the reasonably anticipated needs of customers.



Sec. 06.05.165. - Optional five-day week. [Repealed, Sec. 1 ch 56 SLA 1971].

Repealed or Renumbered



Sec. 06.05.166. - Legal holidays and closings.

(a) A bank organized under or doing business under the laws of the state or a national bank may remain closed on the legal holidays described in AS 44.12.010 - 44.12.025. The bank shall post a notice of holiday closing in the place of business affected at least seven days in advance.

(b) If a contract by its terms requires the payment of money or the performance of a condition on a holiday allowed under (a) of this section by or at a state or national bank, payment may be made or the condition performed on the next succeeding business day with the same effect as if made or performed in accordance with the terms of the contract.

(c) In an emergency, a bank may elect not to open any of its banking offices on a business or banking day or, having opened, to close any banking office. The bank shall notify the department of the nonopening or the closing before taking the action, if possible, and as soon as possible, in any event. Any act relating to the banking office that has been closed for any period of time under this subsection may be performed on the next business day that the office is open for business. No liability or loss of rights of any kind on the part of any person, firm, or corporation or of the bank results from the nonopening or closing, and the rights of all parties are suspended during the nonopening or closing.

(d) In addition to legal holidays, a bank's board of directors may declare a closing of the bank on any other normal business day, if the department authorizes the closure, the bank posts notice of the closing in the place of business affected at least 15 days in advance, and the bank maintains all normal processing and clearing operations on the closed day.

(e) Under (a) or (d) of this section, a bank may not be closed for more than three consecutive days.

(f) A bank may operate a branch bank on a different schedule approved by the department if the department determines that operation on a different schedule will provide better service or otherwise benefit the public.



Sec. 06.05.175. - Depositor and customer records confidential. [Repealed, Sec. 55 ch 75 SLA 2002].

Repealed or Renumbered



Sec. 06.05.180. - Fiduciary and other powers authorized.

Every bank organized under this chapter, subject to the restrictions and limitations of laws and the regulations of the department, may

(1) act as trustee under any mortgage or bond issued by the state, or any municipality, body politic, or corporation, foreign or domestic, and accept and execute any municipal or corporate trust not prohibited by the laws of this state;

(2) accept a trust from, and execute a trust for, a married person in respect to the married person's separate property, and act as agent in the management of the property or transact any business in relation to the property;

(3) act under the order or appointment of a court of competent jurisdiction, including any probate court, as custodian, receiver, or trustee of the estate of a minor, and as depository of money paid into court for the benefit of any person, corporation, or party, and in any other fiduciary capacity;

(4) act under the order or appointment of a court of competent jurisdiction, including any probate court, as trustee, custodian, receiver or committee of the estate of an incapacitated person, as defined in AS 13.26.005 , or of a spendthrift, or as receiver or committee of the property or estate of a person in insolvency or bankruptcy proceedings;

(5) act as executor or administrator with or without the will annexed of the estate of a deceased person;

(6) accept and execute any legal trust, duty, and power in regard to the holding, management, and disposition of any estate, real or personal, wherever located, and the rents and profits from it, or the sale of it, as may be granted or confided to it by a court of competent jurisdiction, including any probate court, or by any person, corporation, municipality, or other authority, and is accountable to all parties in interest for the faithful discharge of every trust, duty, or power which it may accept;

(7) accept and execute any trust or power conferred upon it by any person or any body politic or domestic or foreign corporation, or any other authority, grant, assignment, transfer, devise, bequest, or otherwise, or which may be entrusted or committed or transferred to it by order of a court of competent jurisdiction, including any probate court;

(8) receive, manage, hold, and dispose of according to the terms of any trust or power any property or estate, real or personal, which may be the subject of any such trust or power;

(9) act as the fiscal or transfer agent of the United States or of any state, territory, municipality, or other body politic, and in this capacity may receive and disburse money, transfer, register, and countersign certificates of stocks, bonds, or other evidences of indebtedness;

(10) whenever the instrument or power governing the fiduciary relationship directs, requires, authorizes, or permits investment in obligations of the United States government, or its agencies or instrumentalities, invest in those obligations either directly or in the form of securities of, or other interests in, an open-end or closed-end management type investment company or investment trust registered under 15 U.S.C. 80a-1 - 80a-64 (Investment Company Act of 1940) if

(A) the portfolio of the investment company or investment trust is limited to

(i) obligations of the United States government, or its agencies or instrumentalities;

(ii) repurchase agreements fully collateralized by the obligations identified in (i) of this subparagraph; and

(iii) securities of, or other interests in, other open-end or closed-end management type investment companies or investment trusts registered under 15 U.S.C. 80a-1 - 80a-64 whose portfolios are limited to the obligations and repurchase agreements identified in (i) and (ii) of this subparagraph; and

(B) the investment company or investment trust takes delivery of the collateral for any repurchase agreement directly or through an authorized custodian.



Sec. 06.05.185. - 06.05.195. - Application of chapter to trust companies; supervision by the department; dissolution of trust companies. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.197. - Nominees.

(a) A state or national bank or a trust company, when acting in the state as a fiduciary or as a co-fiduciary with others, may with the consent of its co-fiduciary or co-fiduciaries, if any, who are hereby authorized to give such consent, cause any investment it holds as a fiduciary or co-fiduciary to be registered and held in the name of a nominee or nominees of the bank or trust company. The bank or trust company is liable for the acts of its nominee with respect to an investment registered in the nominee's name.

(b) The records of the bank or trust company must at all times show the ownership of the investment registered and held in the name of its nominee. The bank or trust company shall retain possession and control of the investment and keep the investment separate and apart from its assets.






Article 03 - RESERVES, LOANS, INVESTMENTS, BANK SERVICE CORPORATIONS, PRACTICES, AND SERVICES

Sec. 06.05.200. - Reserves against deposits.

(a) A bank shall maintain a reserve fund sufficient to maintain liquidity and meet all reasonable demands of depositors, as provided in regulations adopted by the department.

(b) [Repealed, Sec. 102 ch 26 SLA 1993].

(c) [Repealed, Sec. 102 ch 26 SLA 1993].

(d) If the reserve fund of a bank falls below the amount required by the department to be maintained under this section, the department may prohibit the bank from making any new loans or other investments or paying any dividends until the bank's reserve fund has been restored to the amount required under this section.



Sec. 06.05.205. - Loans and extensions of credit.

(a) The total loans and extensions of credit by a state bank to a person outstanding at one time and not fully secured, as determined in a manner consistent with (b) of this section, by collateral having a market value at least equal to the amount of the loan or extension of credit may not exceed 15 percent of the unimpaired capital and unimpaired surplus of the state bank.

(b) The total loans and extensions of credit by a state bank to a person outstanding at one time and fully secured by readily marketable collateral having a market value, as determined by reliable and continuously available price quotations, at least equal to the amount of the money outstanding, may not exceed 10 percent of the unimpaired capital and unimpaired surplus of the state bank. The limitation in this subsection is separate from and in addition to the limitation contained in (a) of this section.

(c) The limitations contained in (a) and (b) of this section are subject to the following exceptions:

(1) loans or extensions of credit arising from the discount of commercial or business paper evidencing an obligation to the person negotiating it with recourse are not subject to a limitation based on unimpaired capital and unimpaired surplus;

(2) the purchase of bankers' acceptances described in AS 06.05.275 and issued by other banks are not subject to a limitation based on unimpaired capital and unimpaired surplus;

(3) loans or extensions of credit secured by bills of lading, warehouse receipts, or similar documents transferring or securing title to readily marketable staples are subject to a limitation of 35 percent of unimpaired capital and unimpaired surplus in addition to the general limitations if the market value of the staples securing each additional loan or extension of credit at all times equals or exceeds 115 percent of the outstanding amount of the loan or extension of credit; in order to be considered under this paragraph, the staples must be fully covered by insurance whenever it is customary to insure those staples;

(4) loans or extensions of credit secured by bonds, notes, certificates of indebtedness, or treasury bills of the United States or by other such obligations fully guaranteed as to principal and interest by the United States are not subject to a limitation based on unimpaired capital and unimpaired surplus;

(5) loans or extensions of credit to, or secured by unconditional takeout commitments or guarantees of, any department, agency, bureau, board, commission, or establishment of the United States or a corporation wholly owned directly or indirectly by the United States are not subject to a limitation based on unimpaired capital and unimpaired surplus;

(6) loans or extensions of credit secured by a segregated deposit account in the lending state bank are not subject to a limitation based on unimpaired capital and unimpaired surplus;

(7) loans or extensions of credit to a bank or to a receiver, conservator, superintendent of banks, or other agent in charge of the business and property of that bank, if approved by the department, are not subject to a limitation based on unimpaired capital and unimpaired surplus;

(8) loans or extensions of credit arising from the discount of negotiable or non-negotiable installment consumer paper that carries a full recourse endorsement or unconditional guarantee by the person transferring the paper are subject under this section to a maximum limitation equal to 25 percent of unimpaired capital and unimpaired surplus, notwithstanding the collateral requirements set out in (b) of this section; however, if the state bank's files or the knowledge of its officers of the financial condition of each maker of that consumer paper is reasonably adequate, and an officer of the state bank designated for that purpose by the board of directors of the state bank certifies in writing that the state bank is relying primarily upon the responsibility of each maker for payment of the loans or extensions of credit and not upon any full or partial recourse endorsement or guarantee by the transferor, the limitations of (a) and (b) of this section as to the loans or extensions of credit of each such maker are the sole applicable loan limitations;

(9) loans or extensions of credit secured by shipping documents or instruments transferring or securing title covering livestock or giving a lien on livestock when the market value of the livestock securing the obligation is not at any time less than 115 percent of the face amount of the note covered are subject under this section, notwithstanding the collateral requirements set out in (b) of this section, to a maximum limitation equal to 25 percent of unimpaired capital and unimpaired surplus;

(10) loans or extensions of credit, arising from the discount by dealers in dairy cattle of paper given in payment for dairy cattle and carrying a full recourse endorsement or unconditional guarantee of the seller, that are secured by the cattle being sold are subject under this section, notwithstanding the collateral requirements set out in (b) of this section, to a maximum limitation equal to 25 percent of unimpaired capital and unimpaired surplus.

(d) Except with the written prior approval of the department for an acquisition or merger with another financial institution, or except with the written prior approval of the department in order to prevent loss upon an indebtedness previously contracted in good faith, a state bank may not

(1) accept as security for a loan the capital stock of the state bank;

(2) accept as security for a loan the capital stock of the state bank's parent holding companies, unless the stock of the holding companies is publicly traded on a nationally recognized exchange; or

(3) loan money that is to be used to purchase the capital stock of the state bank or a parent holding company of the state bank.

(e) The department may adopt regulations to administer and carry out the purposes of this section, including, notwithstanding any contrary provision of this section, regulations to define or further define terms used in this section in order to establish limits or requirements other than those specified in this section for particular classes or categories of loans or extensions of credit.

(f) For purposes of this section, the department may determine when a loan putatively made to a person shall be attributed to another person.

(g) In this section, "person" means an individual, sole proprietorship, partnership, joint venture, association, trust, estate, business trust, corporation, or any similar entity or organization.



Sec. 06.05.206. - Leasehold and development loans. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.207. - Real estate loans.

(a) A bank may, subject to the requirements of this chapter, make or acquire a loan secured primarily by a first lien on an interest in improved or unimproved real property, including leases, if

(1) the making of the loan is consistent with written lending policies of the bank and regulations adopted by the department;

(2) before the loan is made or acquired, the bank secures and maintains in its files, evidence of merchantable title and a determination of the value of the property by a person familiar with the real property values in the vicinity where the real property is located; and

(3) insurance against loss from fire on all buildings on the real property that are included in the value of the property is acquired by the borrower or the bank and is not allowed to lapse.

(b) A bank may, subject to the requirements of this chapter, make or acquire a loan secured by a junior lien on real property if

(1) payments on the loan secured by all senior liens are current and the bank retains in its records a written report of the status and balance of the senior liens as of the date the junior lien loan is made or acquired; and

(2) all requirements of (a) of this section are met.



Sec. 06.05.208. - Revolving credit plans. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.209. - Credit cards.

(a) A bank is not prohibited from issuing unsolicited credit cards or other similar credit granting devices but the bank may not hold the customer liable for charges made on a credit card or other device before its acceptance by the customer. Before an unsolicited card is considered accepted by the customer, the customer shall execute and furnish to the bank a written statement of acceptance.

(b) A state bank may issue a credit card or other similar credit granting device to a customer for obtaining money, goods, services, or anything else of value, and, notwithstanding AS 45.45.010 , the state bank, when credit is extended under this section, may impose a service charge at a monthly rate as agreed upon by contract between the state bank and the customer receiving the credit granting device.

(c) In addition to charges authorized under (b) of this section, a bank may charge an annual fee for the issuance of a credit card or other similar credit granting device.



Sec. 06.05.210. - Loans to directors, officers, and employees.

(a) Subject to the same terms and conditions applicable to other loans, a director or executive officer of a state bank may borrow up to $100,000, or up to $250,000 for the director's or executive officer's primary residence, from the state bank at the discretion of the chief executive or managing officer of the state bank. A loan to a director or executive officer that makes the total amount owed to the state bank by the director or executive officer in excess of the limits in this subsection, or loans of any amount to the chief executive or managing officer of the state bank, shall have the prior approval of the board of directors, shall be reported to the department within 30 days, and shall be secured by adequate collateral.

(b) [Repealed, Sec. 102 ch 26 SLA 1993].

(c) Notwithstanding (a) of this section, loans to directors, executive officers, and other officers and employees of a state bank are subject to the lending limits imposed by AS 06.05.205 and the regulations adopted under that section.



Sec. 06.05.211. - Loans secured by forest tracts.

(a) A bank may, subject to the requirements of this chapter, make or acquire a loan secured by a first lien on a forest tract if

(1) the making of the loan is consistent with written lending policies of the bank and regulations adopted by the department;

(2) before the loan is made or acquired, the bank secures and maintains in its files evidence of a determination of the value of the property; and

(3) the loan is secured by an amortized mortgage, deed of trust, or assignment of a federal or state timber sale contract.

(b) The aggregate of all loans made or acquired by a bank under this section may not exceed 50 percent of its combined capital, surplus, and undivided profits.

(c) In this section, "forest tract" means a reasonably accessible tract of land primarily covered with marketable or potentially marketable growing timber having a recognized commercial value, which is safeguarded by fire protection, insect, pest, and disease control.



Sec. 06.05.212. - Overdrafts.

(a) A director, officer, or employee of a state bank may not knowingly, wilfully, and persistently overdraw the director's, officer's, or employee's account or permit a customer to do so.

(b) An overdraft of more than 30 days' standing may not be allowed as an asset of the bank.

(c) The provisions of this section do not apply to an approved overdraft created under a check guaranty plan or other similar revolving credit plan.



Sec. 06.05.215. - Liability of directors and officers for certain loans.

A director, executive officer, managing officer, or issuing officer of a state bank who knowingly or with gross negligence approves or permits the funds of the bank to be lent or overdrafts to be made in an unsafe or unsound manner, or in violation of an order of the department, the bank's lending policies, this title, or a regulation adopted under this title, is personally liable to the bank for all the loans and overdrafts. The bank may enforce the liability against the director or officer by an action in a court of competent jurisdiction.



Sec. 06.05.220. - Loans under Title I of the National Housing Act. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.225. - Application of other laws to loans insured under national housing act.

The laws of the state prescribing or limiting interest rates upon loans do not apply to loans insured under 12 U.S.C. 1706c (National Housing Act).



Sec. 06.05.230. - Investment in property and banking premises.

A bank may acquire, purchase, hold, and convey real and personal property for the following purposes only:

(1) that which is necessary for the convenient transaction of, or the promotion of, its business, including buildings containing banking offices, equipment, furniture and fixtures, art work, leasehold improvements, parking lots, and, with the prior approval of the department, real property reasonably anticipated to be necessary for future expansion of the bank, if the book asset value of the purchase or investment does not exceed 60 percent of the capital and surplus of the bank;

(2) the satisfaction of or on account of debts previously contracted in the course of its business;

(3) the purchase at sale under judgment, decree, lien, or mortgage foreclosure, against security held by it;

(4) that which is necessary in connection with a negatively amortizing loan described under AS 45.45.010 (f).



Sec. 06.05.231. - Bank service corporations.

(a) A bank may invest not more than 10 percent of its paid-in and unimpaired capital and surplus in a bank service corporation if

(1) the bank submits an application requesting permission to invest in a bank service corporation to the department, accompanied by complete information concerning feasibility, rates, and competitive organizations, and the department consents in writing to the investment before it is made; and

(2) the total investment under this section and AS 06.05.230 (1) does not exceed the combined capital, surplus, and undivided profits.

(b) A bank may not employ or use the services of a bank service corporation unless the service corporation provides an adequate bond or insurance against liabilities arising from accounting or other activities performed by the service corporation affecting bank transactions and the bank gives written notice to the department, before any services are rendered, specifying the name and address of the bank service corporation and the nature of the activities to be performed.

(c) The performance of a service for a bank by a bank, person, or organization other than the bank is subject to all laws and regulations governing performance and examination, in the same manner as if the bank were performing the services.

(d) In this section,

(1) "bank service corporation" means a corporation organized to perform bank services for two or more banks, each of which owns part of the capital stock of the corporation;

(2) "bank services" means services for banks such as check and deposit sorting and posting, computation and posting of interest and other credits and charges, preparation and mailing of checks, statements, notices, and similar items, and any clerical, bookkeeping, accounting, statistical, or similar functions performed by a bank for its customers.



Sec. 06.05.232. - Leasing of real and personal property. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.235. - Bank holding companies.

(a) Except as provided in this section or in AS 06.05.570 , it is unlawful for a person to own, control, or hold with power to vote 25 percent or more of a class of voting securities or other capital stock of one or more state banks or domestic bank holding companies subject to regulation under this chapter. However, when it becomes a bona fide necessity to avoid loss for a creditor to accept shares of stock in one or more state banks or domestic bank holding companies constituting more than 25 percent of the ownership or control of a state bank or domestic bank holding company in payment of indebtedness owing to the creditor, shares of stock may be accepted, but the shares of the one or more state banks or domestic bank holding companies exceeding that 25 percent shall be promptly disposed of under the supervision of the department.

(b) A domestic bank holding company that maintains its principal office and place of business in the state and conducts its principal operations in the state, may acquire and own all or a portion of the voting securities or other capital stock of, or all or substantially all of the assets of, one or more banks or bank holding companies. The department may require a domestic bank holding company to post a bond with the department in an amount not more than the paid-in capital and paid-in surplus represented by the proportion of state bank stock directly or indirectly owned, held, or controlled by it, under conditions the department may prescribe, to assure full protection of the public. Before a domestic bank holding company may acquire a bank or bank holding company doing business in the state, the domestic bank holding company shall apply for and obtain a permit from the department. In considering whether to issue a permit, the department shall consider the benefits to the public, the preservation of a competitive banking industry, and the maintenance of a safe and sound bank industry. The domestic bank holding company is subject to an examination by the department or a competent person designated by the department when the department considers it necessary, but not less than once each year. The domestic bank holding company shall pay an examination fee under AS 06.01.010 .

(c) [Repealed, Sec. 102 ch 26 SLA 1993].

(d) [Repealed, Sec. 102 ch 26 SLA 1993].

(e) [Repealed, Sec. 102 ch 26 SLA 1993].

(f) [Repealed, Sec. 102 ch 26 SLA 1993].

(g) For the purpose of this section and AS 06.05.570 , a trust company organized under AS 06.26 that is engaged in the business of banking shall be considered a state bank.

(h) [Repealed, Sec. 102 ch 26 SLA 1993].

(i) The provisions of this section do not apply to a person that

(1) acquires or holds voting securities or other capital stock of a bank or bank holding company only for a reasonable period of time in connection with the underwriting of securities;

(2) is a state agency;

(3) is a trustee or agent of an independent federal financial regulatory agency; or

(4) under a plan of financial restructuring that is intended to prevent the failure of a state bank and that is approved by the department,

(A) acquires or receives 25 percent or more of a class of voting securities or other capital stock of the bank or bank holding company subject to the plan, and owns, controls, or holds, with the power to vote, the securities acquired or received in excess of 24.99 percent of that class for a period of time that permits the distribution or resale of the securities or other capital stock on a reasonable basis; or

(B) purchases or receives securities under the plan and, after the purchase or receipt, owns, controls, or holds, with a power to vote, less than 25 percent of a class of voting securities or other capital stock of the bank or bank holding company subject to the plan but subsequently, solely through the action or inaction of others, including the bank or bank holding company, owns, controls, or holds, with a power to vote, 25 percent or more of a class of voting securities or other capital stock of the bank or bank holding company; the exemption in this subparagraph does not apply if the department determines, after notice and opportunity for hearing under AS 06.01.030, that the ownership, control, or holding of the securities or stock exceeding 24.99 percent of a class, other than under a plan to promptly dispose of the securities or stock under the supervision of the department, permits the organization in any manner to control the election of a majority of the board of directors or trustees, or to directly or indirectly exercise a controlling influence over the management or policies of the bank or bank holding company.



Sec. 06.05.237. - Financial holding companies.

Notwithstanding the provisions of AS 06.05.235 and regulations adopted under that section, a holding company formed under this title may apply to the Federal Reserve System for status as a financial holding company. If the status is granted, the financial holding company has powers as a financial holding company authorized by the Federal Reserve System if

(1) at the time of application, the holding company provides the department with a complete copy of the application;

(2) the holding company provides the department with copies of all correspondence concerning the application;

(3) the holding company provides the department with a copy of the approval by the Federal Reserve System within 10 days after the holding company receives the approval; and

(4) the department does not issue a letter denying financial holding company status within 30 days after the approval by the Federal Reserve System.



Sec. 06.05.238. - Required directors' meetings and statements to the department. [Repealed, Sec. 102 ch 26 SLA 1993].

Sec. 06.05.238. Required directors' meetings and statements to the department. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.240. - Acquisition of property to satisfy or protect previous loan.

A state bank may take property of any kind to satisfy or protect a loan previously made in good faith and in the ordinary course of business. A bank may not take the capital stock of the bank or of the bank's parent holding companies unless it complies with AS 06.05.205 (d). The property shall be entered on the books at cost, or fair market value, whichever is less. Property acquired to satisfy or protect previous loans shall be disposed of over periods of time as the department may prescribe by regulation.



Sec. 06.05.245. - Disposition of property not needed in the conduct of a banking business.

All investments in real and personal property, regardless of how acquired, not permitted under AS 06.05.230 that come into the possession of a state bank shall be disposed of as soon as possible. If the real or personal property is not sold within the time limit set by the department in regulations, it shall be written off and may not be carried as an asset of the state bank.



Sec. 06.05.250. - Limitation on cost of banking premises. [Repealed, Sec. 10 ch 63 SLA 1969].

Repealed or Renumbered



Sec. 06.05.255. - Borrowing.

(a) The aggregate amount of outstanding liabilities of a state bank for money borrowed exclusive of (1) capital notes and debentures issued under AS 06.05.307 , (2) obligations incurred in connection with the purchase of bank premises under AS 06.05.230 (1), and (3) agreements to repurchase securities, earlier sold by the bank, at the end of a stated period, may not at any time exceed 15 percent of the bank's total assets, or a larger amount if approved by the department.

(b) Nothing in this section prevents a bank from rediscounting in good faith and endorsing any of its negotiable notes.

(c) [Repealed, Sec. 102 ch 26 SLA 1993].



Sec. 06.05.260. - Pledge, assignment, and transfer of assets.

(a) A bank may not give preference to a depositor or creditor by pledging any of the assets of a bank as collateral security except

(1) to the state to secure state funds, or to a municipal corporation or other public corporation, municipal utility or municipal utility board, or political subdivision of the state to secure its funds, and to the United States as may be required to make the bank a depository for United States funds;

(2) to secure a mortgage or deed of trust in connection with the purchase of banking premises as provided in AS 06.05.230 , if the only property pledged is property purchased in the transaction; or

(3) to a federal reserve bank or federal home loan bank in the manner required by the applicable laws, regulations, and rules of the federal reserve bank or federal home loan bank, as applicable.

(b) [Repealed, Sec. 102 ch 26 SLA 1993].

(c) A pledge, assignment, or transfer of any of the assets of a bank in violation of this section is null and void against the creditors of the bank.



Sec. 06.05.262. - Assumption of liability.

Except as expressly permitted in this chapter, a state bank may not assume liability as an insurer or as a guarantor or endorser of a security instrument or obligation unless the bank has a property interest in or with respect to the instrument or obligation. This section does not apply to warranty deeds issued by a bank.



Sec. 06.05.265. - Liability of directors for certain loans.

A loan in violation of AS 06.05.200 - 06.05.260 makes the officers and directors of the bank jointly and severally liable to the bank for the loan.



Sec. 06.05.270. - Investments and customer securities.

(a) In addition to loans and acquisitions expressly authorized by this chapter, a state bank may deal in, underwrite, and invest in for its own account the obligations that the department by regulation authorizes the bank to deal in, underwrite, or invest in for its own account.

(b) [Repealed, Sec. 102 ch 26 SLA 1993].

(c) A state bank may purchase or sell, without recourse, any security upon the order of a customer and for the customer's account.



Sec. 06.05.272. - Bank subsidiaries.

(a) A state bank may purchase or establish, and operate, one or more subsidiaries engaged in any of the following activities, if the subsidiary has the necessary licenses and permits and the operation is not detrimental to the bank's business:

(1) real property ownership, development, and leasing;

(2) securities brokerage;

(3) other activities authorized in regulations adopted under this section; or

(4) other activities approved by the department.

(b) Under this section, a state bank's total investment in its subsidiaries may not exceed that which is permissible for a federally chartered bank's total investment in all subsidiaries as set out in 12 U.S.C. 24a, as amended. Loans to subsidiaries are considered investments subject to the limitations of this subsection.

(c) A subsidiary of a state bank is subject to examination by the department as part of the examination of the bank under AS 06.01.015 .

(d) [Repealed, Sec. 55 ch 75 SLA 2002].



Sec. 06.05.275. - Trade and bank acceptances.

(a) [Repealed, Sec. 102 ch 26 SLA 1993].

(b) A bank may discount, invest in, negotiate, and issue trade acceptances and bank acceptances if

(1) the terms of the draft require presentation for payment within 180 days of issuance, exclusive of days of grace, and it is drawn to finance the purchase of goods with maturity and payment in accordance with the terms of the purchase agreement;

(2) the terms of the draft require presentation for payment within 180 days of issuance, exclusive of days of grace, and it is secured by shipping documents transferring or securing title to goods, or by receipt of a licensed or bonded warehouse securing title to readily marketable goods; or

(3) the draft is drawn by a bank outside the continental limits of the United States for the purpose of furnishing dollar exchange for trade and its terms require presentation for payment within 90 days of issuance.

(c) [Repealed, Sec. 102 ch 26 SLA 1993].



Sec. 06.05.277. - Providing services as agent.

(a) If a state bank complies with this section and if the department approves the provision of the services under this section, the state bank may agree to provide banking services as an agent for a depository institution.

(b) A state bank that proposes to enter into an agency agreement under this section shall file with the department at least 60 days before the effective date of the agreement a request that the department approve the provision of the banking service. The request must include a

(1) notice of intention to enter into an agency agreement with a depository institution;

(2) description of the services proposed to be provided under the agency agreement; and

(3) copy of the agency agreement

(c) Except as provided by (d) of this section, the commissioner shall decide whether to approve a request submitted under (b) of this section and shall issue a decision within 60 days after receipt of the request. The department may ask for additional information after reviewing a request received under (b) of this section. If the department asks for additional information, the 60 days is calculated from the date the department receives the additional information.

(d) When making its decision under (c) of this section, the department may consider the safety and soundness of the particular state bank and depository institution and whether providing the service is consistent with applicable federal and state law and with safe and sound banking practices.

(e) Before approval under (c) or (f) of this section, the department shall give appropriate notice to the public of each request submitted to the department under (b) of this section.

(f) If the department does not take action on a request submitted under (b) of this section within the time limit established in (c) of this section, the request is considered to have been approved by the department.

(g) Notwithstanding the other provisions of this section, a state bank may not, under an agency agreement, provide by itself through an agent an activity that the state bank may not conduct under applicable state and federal law.

(h) The department may order a state bank or another depository institution subject to this title to cease acting as an agent or principal under an agency agreement subject to this section if the department determines that the activity is inconsistent with safe and sound banking practices.



Sec. 06.05.280. - Fees connected with obtaining mortgage loans.

(a) [Repealed, Sec. 102 ch 26 SLA 1993].

(b) [Repealed, Sec. 102 ch 26 SLA 1993].

(c) A director, officer, or employee of a bank may not receive a fee or other compensation of any kind in connection with obtaining a mortgage loan from a bank, except for services actually rendered as provided in this chapter.






Article 04 - ORGANIZATION, INCORPORATION, CERTIFICATION, CAPITAL STRUCTURE, AND GENERAL POWERS, LIMITATIONS, AND REQUIREMENTS

Sec. 06.05.300. - General corporate powers. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.301. - Applicability of corporations code.

(a) Except for national banks with a principal place of business in the state, and interstate state banks and international banks with a certificate of authority under AS 06.05.555 , a corporation may not engage in the banking business unless the corporation is organized under AS 10.06 (Alaska Corporations Code) and this title.

(b) The provisions of AS 10.06 (Alaska Corporations Code) apply to state banks, except those provisions inconsistent with this chapter. The provisions inconsistent with this chapter include AS 10.06.010 (4) - (8), 10.06.105(a) and (d), 10.06.325, 10.06.356, 10.06.358 - 10.06.360, 10.06.370, 10.06.385 - 10.06.388, 10.06.420(i), 10.06.430, 10.06.453, 10.06.460(b), 10.06.485, 10.06.522 - 10.06.868, 10.06.915, 10.06.960, and 10.06.990(30) and (36).



Sec. 06.05.305. - Capital structure.

(a) A corporation may not commence and operate a banking business in the state in a community with a population of 35,000 or more unless the corporation has paid-in capital in an amount acceptable to the department, but not less than $2,000,000, and paid-in surplus equal to 20 percent of paid-in capital. A corporation may not commence and operate as a bank in the state in a community with a population less than 35,000 unless the corporation has paid-in capital in an amount acceptable to the department, but not less than $1,000,000, and paid-in surplus equal to 20 percent of paid-in capital. A bank may not operate any branches unless it has an aggregate paid-in capital and paid-in surplus in amounts acceptable to the department.

(b) The capital of a state bank may not be reduced to an amount less than is required by the department for capital under (a) of this section. A reduction of capital or the liability of the shareholders is not valid until it is approved by the department.

(c) If a state bank fails to maintain its total capital accounts and loan loss reserves in an amount equal to the assets classified as substandard by the Federal Deposit Insurance Corporation or by the state in the bank's latest report of examination, the department shall consider the failure as endangering the safety of depositors and may direct the bank's directors to increase the capital accounts in an amount sufficient to cover substandard assets.



Sec. 06.05.307. - Capital notes or debentures.

(a) A bank organized under the laws of this state may, with the approval of stockholders owning two-thirds of the stock of the bank entitled to vote or without this approval if authorized by its articles of incorporation, issue convertible or nonconvertible capital notes or debentures with the written consent of the department. The principal amount of notes and debentures outstanding at any time may not exceed 33 1/3 percent of the capital stock and surplus fund of the bank at the date of issue. The rate and term are subject to the approval of the department but in no event may the term be more than 20 years after the date of issue.

(b) A bank may not retire capital notes or debentures if the retirement creates an impairment of its capital. Capital notes and debentures are subordinated in right of payment in the event of insolvency or liquidation of the bank to the prior payment of all deposits and all claims of other creditors except the holders of securities on a parity with the capital notes and debentures and the holders of securities expressly subordinated to the capital notes and debentures.

(c) Bank assets may not be pledged to secure capital notes and debentures, but the bank may, for the security and the protection of the holders of the capital notes and debentures, agree through its board of directors to restrict the payment of dividends.

(d) [Repealed, Sec. 102 ch 26 SLA 1993].

(e) [Repealed, Sec. 102 ch 26 SLA 1993].



Sec. 06.05.310. - Correction of impairment of capital.

If the department determines that the order is necessary for the protection of depositors, the department may issue an order under AS 06.01.030 to require a state bank to increase its capital accounts or to reduce its deposits. In making a decision whether to issue an order under this section, the department shall consider the

(1) quality of management;

(2) quality and liquidity of assets;

(3) history of earnings and retention of earnings;

(4) quality and character of ownership;

(5) potential volatility of deposit structure;

(6) quality and cost of bank operations; and

(7) capacity to meet present and future needs of the area served, considering the bank's competition.



Sec. 06.05.315. - Double stockholder liability. [Repealed, Sec. 54 ch 169 SLA 1978].

Repealed or Renumbered



Sec. 06.05.320. - Bank purchases of own shares.

Except in accordance with written approval of the department, a bank may not purchase its own capital stock.



Sec. 06.05.325. - Bank stock as personalty. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.327. - Change in outstanding voting shares.

Before a change may occur in the outstanding voting shares of a state bank that will result in a change in the control of the bank, or before any sales or transfers by or to a person, corporation or other legal entity of the aggregate of 10 percent or more of the voting shares of a state bank may be made, the transaction must be approved by the department.



Sec. 06.05.330. - Incorporators. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.335. - Notice of intention to incorporate, establish branch bank or relocate. [Repealed, Sec. 54 ch 169 SLA 1978].

Repealed or Renumbered



Sec. 06.05.340. - Certain remuneration prohibited.

A bank may not pay directly or indirectly a fee, commission, or bonus of any kind for its promotion and organization or for securing a subscription to the original capital or to any increase in capital. However, this section does not prohibit the payment of reasonable compensation for legal, accounting, and econometric services, or payments to a securities broker-dealer registered under AS 45.55 for services that have been performed in connection with the sale of bank securities.



Sec. 06.05.342. - Subscriptions for shares.

(a) Subscription agreements and accompanying prospectuses or offering circulars, whether for a proposed state bank or for an increase in capital of an existing state bank, shall be submitted to the department for approval before their use. The department shall determine whether the subscription agreements or offering circulars provide full and accurate disclosure of the material terms of the offering. The department may order the incorporators not to accept any stock subscriptions or to cease accepting subscriptions if the department determines that the incorporators are not acting lawfully or in good faith.

(b) In the case of a proposed state bank, the incorporators shall submit a list of subscribers, providing the name, residence address, and occupation of each subscriber and the number of shares for which the person has subscribed.



Sec. 06.05.344. - Application for approval of state bank.

(a) Before the department issues a certificate of incorporation under AS 10.06.910 for a state bank, the incorporators of a proposed state bank shall obtain the approval of the department. In applying for the approval, the incorporators shall file with the department

(1) an application in the form and containing the information the department requires, including

(A) for each incorporator and proposed director, and for each preincorporation subscriber of more than five percent of the capital stock, any past and present connection with a bank other than as a customer on terms generally available to the public;

(B) the name, residence, and occupation of each preincorporation subscriber and the number of shares subscribed for by the subscriber;

(C) the address of the proposed place of business of the bank or, if an address is not available, a legal description of the proposed place of business; and

(2) the proposed articles of incorporation; and

(3) all applicable fees, payable to the department, for the filing.

(b) Investigation expenses incurred by the department in processing an application for approval of a proposed bank shall be charged to and paid by the applicant under AS 06.01.010 . When submitting the application to the department, the applicant shall pay to the department $2,000 in partial payment of the investigation expenses incurred by the department. If the investigation expenses incurred by the department are less than $2,000, the department shall promptly refund the excess to the applicant.

(c) The department shall notify the incorporators of its decision whether to accept an application for a proposed state bank. If the application and accompanying documents required by (a) of this section do not conform to the requirements of this chapter and the regulations adopted under this chapter, the department shall return the documents with an explanation of the defects. If the department does not act within 30 days of receipt of the application, the application is considered to be accepted. Acceptance of the application does not constitute approval.

(d) The incorporators shall publish notice of the department's acceptance of the application for a proposed state bank and acceptance of the articles of incorporation once each week for two successive weeks in a newspaper of general circulation published in the community proposed as the bank's principal place of business. If there is no newspaper of general circulation in the community, the notice shall be published in a newspaper of general circulation near the community. The first publication of the notice must appear within 15 days after the application and articles of incorporation have been accepted by the department. The notice must state

(1) the name of the proposed state bank;

(2) that the proposed bank is to be incorporated under this chapter and AS 10.06;

(3) the purpose of the proposed bank; and

(4) the names and addresses of the incorporators and the initial board of directors as the names and addresses appear in the articles of incorporation.

(e) To prove that the publication required by (d) of this section was made, the incorporators shall file with the department an affidavit of the publisher of the newspaper in which the notice was published.

(f) Upon acceptance of an application for approval of a proposed state bank, the department shall conduct an investigation to determine whether

(1) the convenience and needs of the public will be served by the bank;

(2) the population density and economic characteristics of the area primarily to be served by the bank afford reasonable promise of adequate support for the bank;

(3) the character and fitness of the incorporators and the members of the initial board of directors command the confidence of the community and warrant the belief that the business of the bank will be honestly and efficiently conducted;

(4) the proposed capital structure of the bank meets the requirements set by the department under AS 06.05.305 ;

(5) the bank will have personnel with adequate knowledge and experience to conduct its business and officers of good character and financial responsibility;

(6) the addition of the bank is not detrimental to a sound and competitive banking system; and

(7) other relevant facts and circumstances exist that bear on the bank and its relation to the community.

(g) The department shall approve or deny an application within six months after the application for approval has been accepted. The time may be extended by up to six additional months when the department determines that an extension is warranted by exceptional circumstances. Within 60 days after the second publication of the notice required by (d) of this section, a person opposing approval of the application may file written objections with the department. When it approves or denies the application, the department shall notify the incorporators and a person who requested in writing to be notified, and, if the application is denied, the department shall state the reasons for its decision and return all copies of the articles of incorporation.

(h) If the department approves the application, the department shall endorse the approval on the articles of incorporation, file the articles of incorporation, and issue a certificate of incorporation under AS 10.06.910 .



Sec. 06.05.345. - Articles of incorporation.

(a) In addition to those items required under AS 10.06.208 , the articles of incorporation of a state bank must specify

(1) the judicial district in which the bank is to be located and the community where the bank is to conduct its principal place of business;

(2) the amount of its capital stock, which shall be divided into shares having a par value of not less than $1 each;

(3) that there will be at least five but no more than 25 directors; and

(4) the period for which the bank is organized, if limited.

(b) [Repealed, Sec. 102 ch 26 SLA 1993].

(c) [Repealed, Sec. 102 ch 26 SLA 1993].

(d) [Repealed, Sec. 102 ch 26 SLA 1993].

(e) [Repealed, Sec. 102 ch 26 SLA 1993].

(f) [Repealed, Sec. 102 ch 26 SLA 1993].

(g) [Repealed, Sec. 102 ch 26 SLA 1993].

(h) [Repealed, Sec. 102 ch 26 SLA 1993].

(i) [Repealed, Sec. 102 ch 26 SLA 1993].

(j) [Repealed, Sec. 102 ch 26 SLA 1993].

(k) [Repealed, Sec. 102 ch 26 SLA 1993].

(l) A bank may amend its articles of incorporation in a manner consistent with its articles and bylaws, AS 10.06, and this chapter by a vote of its shareholders representing at least a majority of the capital at a regular meeting or at a special meeting called for the purpose.



Sec. 06.05.350. - Certificate of authority.

(a) At any time after receiving a certificate of incorporation, a bank may apply to the department for a certificate of authority to engage in the banking business. Before receiving a certificate of authority, a bank may not perform an act other than to perfect its organization, obtain and equip a place of business, obtain subscriptions and payment for its shares, and otherwise prepare to do business. If a bank violates this subsection by transacting business before it receives a certificate of authority, the directors and officers who wilfully authorized or participated in the action are personally, jointly, and severally liable for the debts and liabilities of the bank incurred before the certificate of authority is issued.

(b) The department shall issue a certificate of authority to engage in the banking business to a proposed state bank if, upon review of the information required by this chapter, including the following, it approves the application:

(1) certification by an officer by affidavit that the capital and surplus required by the department have been fully paid in cash;

(2) a list of all shareholders, giving the name, address, and number of shares held by each;

(3) bylaws of the corporation;

(4) evidence satisfactory to the department that the bank has complied with all the requirements of this chapter and any conditions imposed by the department and has advised the department in writing of any changes that have occurred in the facts reflected in the material it filed under AS 06.05.344 .

(c) If the rights conferred by a certificate of authority are not exercised within one year from the date of its issuance, the certificate lapses.

(d) Except as authorized under this section, a person may not

(1) engage in the business of receiving deposits, discounting evidences of indebtedness, or receiving money for transmission;

(2) represent that the person is a bank; or

(3) use any form of the word "bank" in the person's name unless the person is a state bank formed under this title or a bank formed under the authority of another state or an agency of the federal government, or unless it is clear that the use does not represent that the person is a bank; the prohibition in this paragraph does not apply to a food bank, blood bank, or similar organization that cannot readily be confused with a bank.

(e) A person prohibited by (d)(3) of this section from using any form of the word "bank" in its name may apply to the commissioner for authority to use a form of the word "bank" in its name.



Sec. 06.05.355. - Deposit insurance required.

(a) The department may require a state bank, either at the time the bank applies for a certificate of authority or during the bank's existence, to become a member of the Federal Deposit Insurance Corporation.

(b) A bank that is a member of the Federal Deposit Insurance Corporation may not voluntarily relinquish membership without the consent of the department. Request for the consent must be made at least 180 days before the proposed date of relinquishment.

(c) Relinquishment of membership without giving notice and obtaining the department's consent, involuntary loss of membership, or failure to become a member after the department directs the bank to become a member constitutes cause for the department to take possession of the bank in the manner provided by this chapter.



Sec. 06.05.360. - Foreign persons engaged in banking. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.365. - Application for charter. [Repealed, Sec. 54 ch 169 SLA 1978].

Repealed or Renumbered



Sec. 06.05.367. - Banks of foreign nationals engaging in a banking business in the state. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.370. - 06.05.375 - l Charters; subscription calls. [Repealed, Sec. 54 ch 169 SLA 1978].

Repealed or Renumbered



Sec. 06.05.380. - Affidavit of capital paid in. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.385. - Organizational meeting; bylaws.

(a) A state bank may not call an organizational meeting under AS 10.06.223 until all capital and surplus have been fully paid.

(b) Bylaws shall be adopted and may be amended by a vote of the holders of a majority of the outstanding voting shares voted at a meeting of the shareholders. If not provided in the articles of incorporation, the bylaws must indicate the organizational structure of the bank and specifically designate the offices that will be held by the executive or managing officers of the bank. The bank shall file with the department copies of the original bylaws of the bank and any amendments adopted for the bylaws.



Sec. 06.05.390. - , 06.05.395. Reimbursement of officer, director or employee for expenses in defending suits; certificate of authority required. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.399. - Application for certificate of authority for branch bank or change of location.

(a) Before operating a branch bank at a permanent location or a mobile facility branch bank, or changing the location of the principal office or a branch of the bank at a permanent location, a state bank must apply to the department for a certificate of authority to do so. The application must be in the form and contain the information the department requires to enable the department to determine whether a certificate of authority should be issued, including the address at which the state bank or branch at a permanent location will operate. Investigation expenses incurred by the department in processing applications shall be charged to and paid by the applicant as provided in AS 06.01.010 . At the time of submitting the application to the department, the applicant shall pay to the department $1,000 in partial payment of those investigation expenses incurred by the department. If the investigation expenses incurred by the department do not exceed $1,000, the remainder shall be promptly refunded to the applicant. In this subsection, "mobile facility branch bank" means a branch bank that moves from one location to another to provide banking services and that is located in or serves remote areas of the state not being adequately served by permanently located banks or bank branches.

(b) The department shall notify the state bank of its action on the application for a branch bank or for a change of location. If the application and the accompanying documents do not conform to the requirements of (a) of this section, the department shall return them with an explanation of the defects in them. If the department does not respond within 30 days of its receipt of the application, the application shall be considered to have been accepted.

(c) The state bank shall publish notice of the application for a branch bank or for a change in location in the manner provided in AS 06.05.344(d) - (e). The notice shall state the proposed location for the facility.

(d) Upon acceptance of an application for a certificate of authority to operate a branch bank or for approval to change location, the department shall conduct an investigation to ascertain whether

(1) the addition of the proposed facility in the community is consistent with a sound and competitive banking system;

(2) the population density and other economic characteristics of the area primarily to be served afford reasonable promise of adequate support for the proposed facility;

(3) the capital structure of the state bank is adequate in relation to the anticipated business and costs of operating at the proposed location;

(4) the name is not deceptively similar to that of another branch or bank and is not otherwise misleading.

(e) No later than 150 days after the application for a certificate of authority to operate a branch bank or to change location has been accepted, the department shall make a determination whether to approve the application. Within 30 days after the second publication of the notice referred to in (c) of this section, a person opposing the pending application may file written objections with the department. When it approves or denies the application, the department shall notify the bank and any other person who requested in writing to be notified; and if the application is denied, the department shall state the reasons for its decision.

(f) The department shall issue a certificate of authority to operate a branch bank or to change location if

(1) all conditions imposed by the department in granting the certificate have been fulfilled; and

(2) the requirements of this chapter are satisfied.

(g) If the rights conferred by a certificate of authority are not exercised within one year from the date of its issuance under this section, the certificate lapses.



Sec. 06.05.400. - 06.05.425 - l Certificate of authority. [Repealed, Sec. 54 ch 169 SLA 1978. For current law, see AS 06.05.350 , 06.05.399, and 06.05.466].

Repealed or Renumbered



Sec. 06.05.426. - Automated teller machines.

(a) A state bank may establish, maintain, and operate an automated teller machine on the premises of the main office or a branch office of the bank.

(b) A state bank may establish, maintain, and operate an automated teller machine at a location other than bank premises by notifying the department 30 days before the date of establishment. An automated teller machine operated off bank premises shall be made available on a nondiscriminatory basis for use by depositors of other depository institutions authorized to do business in the state, upon the agreement of the other depository institutions to pay a fair and equitable amount for the use of the machine.

(c) The notice required in (b) of this section must include

(1) the location and general description of the surrounding area, including a description of the business establishment, if any, in which the machine will be located;

(2) the manner of operation and the kinds of transactions that the machine will perform;

(3) the names of the other depository institutions that will share the machine's services; and

(4) other information required by the department.

(d) A state bank may invest in a corporation organized to operate machines that perform automated teller services for two or more depository institutions.

(e) A person may not establish or operate an automated teller machine that accepts deposits unless those deposits are insured by the Federal Deposit Insurance Corporation or another agency of the United States that insures deposits.






Article 05 - CONDUCT OF CORPORATE AFFAIRS

Sec. 06.05.430. - Meetings of stockholders. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.435. - Directors.

(a) The affairs of every bank incorporated under this chapter shall be managed by not less than five directors, nor more than 25. A majority of the board of directors shall be bona fide residents of the state, and a majority constitutes a quorum for the transaction of business.

(b) [Repealed, Sec. 102 ch 26 SLA 1993].

(c) Unless otherwise approved by the department, each director of a state bank shall own, in the director's own right or jointly with the director's spouse, free of any encumbrance, common or preferred stock of the state bank or of an entity that controls the state bank that has an aggregate par value of at least $1,000, an aggregate shareholder's equity of at least $1,000, or an aggregate fair market value of at least $1,000.

(d) Each director shall take an oath that the director will faithfully and honestly perform the duties of the office and will not violate or permit to be violated any provisions of this chapter. The oath shall be filed annually in the office of the department.

(e) [Repealed, Sec. 102 ch 26 SLA 1993].

(f) A bank shall report within 30 days to the department a change in directors, including a statement of the business and professional affiliations of new directors.

(g) The department may issue an order under AS 06.01.030 removing a person from the board of directors or prohibiting a person from being on the board, if the department determines that

(1) due to the competence, experience, character, or integrity of the person, it is not in the best interests of the depositors or the public for the person to be or remain on the board;

(2) the person is dishonest or reckless in managing the affairs of the bank;

(3) the person has persistently violated this title, the regulations adopted under this title, or the orders of the department under this title or under the regulations adopted under this title;

(4) the person has been indicted for a felony or other crime involving moral turpitude or breach of trust; or

(5) the person has filed a petition in bankruptcy either in an individual capacity or in the name of a corporation in which the person owns a majority of the shares.

(h) In the case of an entity that owns more than one bank, a director may use the director's equity interest in the controlling entity to satisfy, in whole or in part, the equity interest requirement for one or all of the controlled banks.

(i) The value of the common or preferred stock held by a director of a state bank or of an entity that controls the state bank is valued as of the date purchased, or as of the date on which the individual became a director, whichever value is greater.



Sec. 06.05.437. - Officers.

(a) The officers of a bank shall be chosen by the board of directors. An officer may not be appointed to serve for a period longer than one year. If a president of a bank or other chief officer responsible for the management of the bank is not a director, the officer must be an ex officio member of the board of directors without the power to vote.

(b) A bank shall report within 30 days to the department any changes among executive officers, including in its report a statement of the business and professional affiliations of new executive officers.

(c) If the department determines that an officer or employee of the bank has been negligent, dishonest, reckless, or incompetent in the performance of official duties, the department may order the board to remove the officer or employee from office, after giving the board and the officer or employee an opportunity for a hearing under AS 06.01.030. If the board neglects or refuses to remove the officer or employee from office and if losses due to the negligence, dishonesty, recklessness, or incompetence of the officer or employee accrue to the bank after the neglect or refusal, the order of the department is conclusive evidence of the negligence of the board under this subsection in an action brought against the board, or a member of the board, for recovery of the losses.



Sec. 06.05.438. - Directors, meetings, and duties.

(a) The board of directors of each bank shall hold a meeting at least once each month for at least 10 months in each calendar year.

(b) The board of directors shall elect a secretary who shall keep a correct record of the minutes of each board meeting. The minutes shall state the date of each meeting, the names of the directors present, and the votes taken. The record of the meeting of the board of directors shall be subscribed to by the presiding officer and the secretary. The minutes shall be read and approved at the next succeeding meeting, and the minutes of that meeting shall show that fact. It is the duty of the bank examiner to examine the minutes of the board at the time of the bank's examination and to include in the report of examination any failure of the bank to comply with this section.

(c) The board of directors shall designate at least one officer of the bank to prepare and submit to the board at each board meeting a report of the loans, overdrafts, and investments made by the bank in the preceding month or since the last report. The board of directors shall examine and pass upon the report and make it a part of the record of the meeting by recording the report in full in the minutes.

(d) The board of directors shall appoint annually an examining committee of no less than three directors of which no more than one may be an active officer of the bank. The committee shall examine or cause to be examined the condition of the bank. A copy of the report shall be submitted to the department within 60 days after completion of the examination.

(e) Unless prohibited by the articles or bylaws of the state bank, the board of directors or a committee of the board may validly conduct a meeting by communicating simultaneously with each other by means of conference telephones or similar communications equipment.

(f) The department may require a meeting of the board of directors of a state bank to be held in the manner and at the time and place the department directs when, in the judgment of the department, a violation of this title has occurred or is about to occur. A report of an examination required or allowed by this title, the conclusions drawn from the examination by the department, recommendations made by the department, and other matters concerning the operation and condition of the bank may be presented to the board of directors by the department. If the department presents a report of examination or other information is presented to the board, each member of the board of directors shall furnish to the department a statement, on forms to be supplied by the department, that the member has read and is familiar with the recommendations of the department.



Sec. 06.05.440. - Authority to declare dividends.

The directors of a bank transacting business in the state may declare a dividend out of the net profits, subject to any restrictions under AS 06.05.307(c) and after complying with AS 06.05.441 - 06.05.445.



Sec. 06.05.441. - Conditions precedent to dividend declaration and payment.

(a) Before a bank dividend is declared or the net profits for the period covered by the dividend disposed of, and after the restoration of any undivided profits or surplus under AS 06.05.442 , not less than one-fifth of these net profits shall be carried to the bank surplus account until the surplus account equals 100 percent of the paid-in capital of the bank.

(b) The department may require a bank to suspend the payment of any dividends until all orders or requirements of this section and AS 06.05.442 have been complied with.



Sec. 06.05.442. - Excess losses; restoration of surplus; payment of dividends.

A loss sustained by a bank in excess of its undivided profits and any capital contingency reserves shall be charged to its surplus account or, with the approval of the department, carried as negative undivided profits. The bank's undivided profits and surplus account shall thereafter be reimbursed from earnings, and no dividends may be declared or paid by the bank until any negative undivided profits are eliminated and the surplus account is restored to at least the amount from which the surplus was originally reduced.



Sec. 06.05.443. - Limitation on dividends. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.445. - Net undivided profits and dividends.

(a) A bank may not declare or pay a dividend in an amount greater than its net undivided profits then on hand.

(b) In determining net profits for the purpose of declaring a dividend, a bank may not include in its calculations

(1) loan loss reserves and losses in excess of reserves, including loans or other credits upon which interest for a period of six months is due and unpaid, unless the loan or credit is well secured and in the process of collection;

(2) interest accrued but not collected on loans or other credits upon which the interest due is more than 90 days delinquent;

(3) interest collected but not earned;

(4) assets or depreciation that the department has required to be charged off;

(5) the appreciation of any asset above its actual cost to the bank; and

(6) any accrued expenses, interest or taxes due from the bank.



Sec. 06.05.450. - Shareholders list.

Each bank shall keep a record of the name and residence of each shareholder of the bank, the class and number of shares held by each, the time when each person became a shareholder, and all transfers of stock, stating the time when made, the number of shares, and by whom transferred. A list of current shareholders shall be available for inspection in the bank office by any shareholder on demand.



Sec. 06.05.455. - Deposit insurance. [Repealed, Sec. 54 ch 169 SLA 1978].

Repealed or Renumbered



Sec. 06.05.460. - Report upon inactive deposit accounts. [Repealed, Sec. 14 ch 133 SLA 1986].

Repealed or Renumbered



Sec. 06.05.462. - Conversions, mergers, and consolidations.

(a) A national bank located in the state may convert to a state bank or merge or consolidate with a state bank, and a state bank may merge or consolidate with another state bank, if the merger or consolidation is consistent with federal and state law and approved by the department.

(b) Before merger or consolidation under (a) of this section, banks shall file with the department an application and other information and reports that the department requires.

(c) The department, in the exercise of its power to approve or disapprove applications for merger or consolidation, shall act in the interests of promoting and maintaining a sound banking system, the security of deposits and customers, the preservation of the liquid position of banks, and in the interest of preventing injurious credit expansions and contractions.

(d) A state bank converting to or merging or consolidating with a national bank shall submit a copy of the application for national charter or application to convert, merge, or consolidate to the department at the time those documents are forwarded to the comptroller of the currency.



Sec. 06.05.463. - [Renumbered as AS 06.05.120 ].

Repealed or Renumbered






Article 06 - DISSOLUTION, REORGANIZATION, LIQUIDATION, AND DEPARTMENT POSSESSION

Sec. 06.05.465. - Voluntary liquidation; requirements for approval. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.466. - Dissolution before commencement of business.

If the department discovers, after it approves the articles of incorporation for a bank but before it issues a certificate of authority to the bank, a reason why a bank should not have been incorporated, or if a certificate of authority is not issued within the later of one year after the issuance of the certificate of incorporation or the time the department allows for satisfaction of conditions precedent to the issuance of a certificate of authority, the bank shall voluntarily dissolve under AS 10.06.605 - 10.06.625 or may be involuntarily dissolved by the department under AS 10.06.633 .



Sec. 06.05.468. - Department takeover.

(a) A state bank may be closed and the department may take possession of the bank if the bank voluntarily places its affairs and assets under the department's control, or if the department finds

(1) the bank has violated an order of the department;

(2) the bank has violated a provision of this chapter or a regulation of the department adopted under this chapter;

(3) the bank's capital is impaired or the bank is otherwise in an unsafe or unsound condition;

(4) the bank's business is being conducted in an unlawful, unsafe, or unsound manner;

(5) the bank is insolvent;

(6) the bank is unable to continue normal operations;

(7) a department examination of the bank is obstructed or impeded;

(8) the bank holding company that controls the bank refuses to permit an examination as provided in AS 06.05.235 ; or

(9) the bank has lost, or received notice of the termination or suspension of, its membership in the Federal Deposit Insurance Corporation or has relinquished its membership in the Federal Deposit Insurance Corporation without the consent of the department.

(b) Except as provided in (d) of this section, before the department may take possession of a bank the department shall issue a notice to the board of directors of the bank under AS 06.01.030 (a) of the problems identified by the department and issue an order to the board under AS 06.01.030 (b) to correct the problems. The notice must also specify that failure to comply with the order may result in the department taking possession of the bank.

(c) If a bank fails to comply with an order issued under (b) of this section, the department may take possession of the bank by posting upon the bank premises a notice stating that the department is assuming possession under this chapter. Department possession begins when the notice is posted. The notice shall also be filed in the superior court of the judicial district in which the bank is located. The department shall notify the local federal reserve bank if the bank is a member of the Federal Reserve System.

(d) Notwithstanding the provisions of this section and AS 06.01.030 , if, in the opinion of the department, an emergency exists that will result in serious losses to the depositors, the department may take possession of a bank without prior hearing. Within two days after the department takes possession under this subsection, an interested party may file with the department an application for an order vacating the possession. The department shall grant the application if the department finds that the department's action was not authorized under this chapter.



Sec. 06.05.470. - Department in possession.

(a) [Repealed, Sec. 102 ch 26 SLA 1993].

(b) When the department has taken possession of a state bank, it is vested with the full and exclusive power of management and control, including the power to continue or discontinue the business, to stop or limit the payment of the bank's obligations, to employ necessary assistants, to execute any instrument in the name of the bank, to commence, defend, and conduct in the bank's name any action or proceeding in which the bank may be a party, to terminate the possession by restoring the bank to its board of directors, and to reorganize or liquidate the bank under this chapter. As soon as practicable after taking possession, the department shall make an inventory of the assets and file a copy of the inventory with the superior court.

(c) When the department has taken possession, there shall be a postponement, until six months after the commencement of that possession, of the date upon which any period of limitation fixed by a statute or agreement would otherwise expire on a claim or right of action of the bank, or upon which an appeal must be taken or a pleading or other document must be filed by the bank in any pending action or proceeding.

(d) [Repealed, Sec. 102 ch 26 SLA 1993].

(e) [Repealed, Sec. 4 ch 8 SLA 1987].

(f) [Repealed, Sec. 102 ch 26 SLA 1993].

(g) A judgment, lien, or attachment may not be enforced against any asset of the bank while it is in possession of the department. Upon the election of the department in connection with a liquidation or reorganization,

(1) any lien or attachment, other than an attorney's or mechanic's lien, obtained upon any asset of the bank during the department's possession or within four months before commencement of that possession, may be vacated, except liens created by the department while in possession; and

(2) any transfer of an asset of the bank made after or in contemplation of its insolvency or in anticipation of the department's takeover, with intent to effect a preference of one creditor over another creditor or to prevent the distribution of the bank's assets according to law, is void.

(h) The department may borrow money in the name of the bank in its possession and may pledge assets of the bank as security for the loan.

(i) All necessary and reasonable expenses resulting from the department's possession of a bank and of its reorganization or liquidation shall be paid from the assets of the bank.

(j) [Repealed, Sec. 102 ch 26 SLA 1993].

(k) [Repealed, Sec. 102 ch 26 SLA 1993].

(l) [Repealed, Sec. 102 ch 26 SLA 1993].

(m) [Repealed, Sec. 102 ch 26 SLA 1993].

(n) [Repealed, Sec. 102 ch 26 SLA 1993].

(o) [Repealed, Sec. 102 ch 26 SLA 1993].

(p) [Repealed, Sec. 102 ch 26 SLA 1993].

(q) [Repealed, Sec. 102 ch 26 SLA 1993].

(r) [Repealed, Sec. 102 ch 26 SLA 1993].

(s) [Repealed, Sec. 102 ch 26 SLA 1993].

(t) [Repealed, Sec. 102 ch 26 SLA 1993].

(u) [Repealed, Sec. 102 ch 26 SLA 1993].

(v) [Repealed, Sec. 102 ch 26 SLA 1993].

(w) [Repealed, Sec. 102 ch 26 SLA 1993].

(x) [Repealed, Sec. 102 ch 26 SLA 1993].

(y) [Repealed, Sec. 102 ch 26 SLA 1993].

(z) [Repealed, Sec. 102 ch 26 SLA 1993].



Sec. 06.05.471. - Reorganization.

(a) If the department decides to reorganize a state bank, the department, after according a hearing to all interested parties, shall enter an order proposing a reorganization plan. The department shall send a copy of the plan to each depositor and creditor who will not receive payment of a claim in full under the plan, and a notice that, unless within 30 days the plan is disapproved in writing by persons holding one-third or more of the aggregate amount of the claims, the department will reorganize the bank.

(b) A plan of reorganization may not be prescribed under this chapter unless, in the opinion of the department,

(1) the plan is fair to all classes of depositors, creditors, and shareholders;

(2) subject to a fair adjustment for new capital that a class will pay under the plan, the face amount of the interest accorded to a class of depositors, creditors, or shareholders under the plan does not exceed the value of the assets at liquidation less the full amount of the claims of all prior classes;

(3) the plan provides for the issuance of common stock in an amount that will provide an adequate ratio to deposits;

(4) any exchange of new common stock for obligations or stock of the bank will be made

(A) in the inverse order of the priorities in liquidation of the classes that will retain an interest in the bank; and

(B) upon terms that adjust in a fair manner any change in the relative interest of the respective classes that will be produced by the exchange;

(5) the plan assures the removal of a director, officer, or employee responsible for a problem identified by the department under AS 06.05.468(a) - (b), including an unsafe, unsound, or unlawful action or the existence of an unsafe or unsound condition;

(6) any merger or consolidation provided by the plan complies with this chapter.

(c) When in the course of reorganization, supervening conditions render a plan of reorganization unfair or its execution impractical, the department may modify the plan or liquidate the bank.



Sec. 06.05.472. - Liquidation.

(a) In liquidating a state bank, the department may exercise any power incidental to liquidating a bank, but it may not, without the approval of the superior court,

(1) sell an asset of the bank having an appraised value in excess of $100,000;

(2) compromise or release a claim that exceeds $100,000, exclusive of interest;

(3) make full payment on a claim, other than a claim upon an obligation incurred by the department, before preparing and filing a schedule of the department's determinations under AS 06.05.473 (d)(3).

(b) Within six months after beginning the liquidation of a bank, the department may terminate an executory contract for services or advertising to which the bank is a party or an obligation of the bank as a lessee. A lessor who receives 60 days' notice of the department's decision to terminate a lease does not have a claim for rent, other than rent accrued to the date of termination, or for damages due to the termination.

(c) As soon as practical after beginning the involuntary liquidation of a bank, the department shall take the steps necessary to terminate all fiduciary positions held by the bank, to surrender all property held by the bank as a fiduciary, and to settle the fiduciary accounts of the bank.



Sec. 06.05.473. - Claims.

(a) As soon as practical after beginning the liquidation of a state bank, the department shall

(1) mail notice of the liquidation proceedings to the last known post office address of each depositor, creditor, lessee of a safe deposit box, or bailor of property;

(2) post notice of the proceedings conspicuously on the premises of the bank; and

(3) publish notice that the department determines to be appropriate for the proceedings.

(b) The department shall mail with the notice sent under (a)(1) of this section a statement of the amount shown on the bank's books to be the claim of the depositor or creditor. The notice must also include a demand that a person who is entitled to property held by the bank as bailee or in a safe deposit box of the bank withdraw the property within 30 days. The notice must direct those depositors and creditors who claim amounts different from the amounts in the notice to file their claims with the bank under the procedure described in the notice and before a specified date. The specified day may not be less than 60 days from the date of the first publication of the notice.

(c) A safe deposit box whose contents have not been removed within 30 days after demand shall be opened. The department shall retain the contents of the box and the other unclaimed property held by the bank as bailee until the conclusion of the liquidation proceedings. At the conclusion of the liquidation proceedings, the property held by the department under this subsection is considered abandoned, and the department shall turn the property over to the Department of Revenue for handling under AS 34.45.110 - 34.45.780.

(d) Within six months after the last day specified in the notice for the filing of claims, or within a longer period if allowed by the superior court, the department shall

(1) reject a claim that it determines to be invalid;

(2) determine the amount, if any, owing to each known creditor or depositor and the priority class of the person's claim under this chapter;

(3) prepare a schedule of its determinations for filing in the superior court;

(4) publish a notice in a newspaper once each week for three successive weeks, of the times and places where the schedule of determinations will be available for inspection and the date when the department will file its schedule in court; the date may not be sooner than 30 days after the first publication.

(e) Within 30 days after the filing with the superior court of the department's schedule under (d)(3) of this section, a creditor, depositor, or stockholder may file with the court an objection to a determination. The court shall hear and determine the filed objections after the notice to the department and interested claimants that the court establishes. If the court sustains an objection, the court shall direct that the schedule be modified appropriately.

(f) After filing its schedule, the department may make partial distribution to the holders of the claims that are undisputed or are allowed by the court, if an adequate reserve is established for the payment of disputed claims. As soon as practicable after the determination of all objections, the department shall make the final distribution.

(g) The following claims have priority in liquidation proceedings, in the order listed:

(1) obligations incurred by the department in liquidating the bank;

(2) wages and salaries of officers and employees earned during the three-month period preceding the department's possession in an amount not exceeding $3,000 for each person;

(3) fees and assessments owed by the bank to the department;

(4) deposits;

(5) claims secured by assets pledged under AS 06.05.260 (a).

(h) After the payment of all other claims, including interest at the rate of 10.5 percent a year, the department shall pay claims that are otherwise valid but that were not filed within the time prescribed.

(i) If the sum available for a class of creditors is insufficient to provide payment in full, the sum shall be distributed pro rata to the claimants in the class.

(j) When the department has liquidated a bank, any assets remaining after all claims have been paid shall be distributed to the shareholders in accordance with their respective interests.

(k) Unclaimed funds remaining after the completion of the liquidation by the department shall be handled under AS 34.45.110 - 34.45.780.

(l) When the assets have been distributed in accordance with this chapter, the department shall file an accounting with the superior court. Upon approval of the account, the department is relieved of liability in connection with the liquidation, and the court shall cancel the certificate of authority of the bank and enter an order of dissolution. When the order is filed, the department shall issue a certificate of dissolution of the corporation.



Sec. 06.05.474. - Federal Deposit Insurance Corporation as receiver or liquidator.

The department may appoint the Federal Deposit Insurance Corporation as receiver for a state bank that the department has taken possession of, if the deposits of the bank are insured by that corporation. Upon filing with the court a certificate indicating the acceptance of the appointment by the Federal Deposit Insurance Corporation, the possession of and title to all the assets, business, and property of the bank are transferred to that corporation. The department is then relieved of all responsibility and liability with respect to the reorganization or liquidation of the bank. The Federal Deposit Insurance Corporation may liquidate, reorganize, merge, or consolidate the bank in the manner permitted by the laws of the United States or by this chapter, and possesses all the rights, powers, duties, and obligations of the department in the liquidation, reorganization, merger, or consolidation of the bank under this chapter.



Sec. 06.05.475. - Subrogation of rights of depositors. [Repealed, Sec. 54 ch 169 SLA 1978].

Repealed or Renumbered



Sec. 06.05.480. - 06.05.510. - Prohibited practices. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.515. - Slander and libel of bank. [Repealed, Sec. 21 ch 166 SLA 1978].

Repealed or Renumbered



Sec. 06.05.520. - , 06.05.525. Penalty; injunction. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.530. - Effect on existing banks. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.05.532. - [Renumbered as AS 06.05.548 ].

Repealed or Renumbered



Sec. 06.05.535. - [Renumbered as AS 06.05.910 ].

Repealed or Renumbered



Sec. 06.05.537. - [Renumbered as AS 06.05.900 ].

Repealed or Renumbered



Sec. 06.05.540. - [Renumbered as AS 06.05.990 ].

Repealed or Renumbered



Sec. 06.05.545. - [Renumbered as AS 06.05.995 ].

Repealed or Renumbered






Article 07 - INTERNATIONAL AND INTERSTATE BANKS AND OUT-OF-STATE BANK HOLDING COMPANIES AND DEPOSITORY INSTITUTIONS; RELATIONSHIP WITH IN-STATE DEPOSITORY INSTITUTIONS

Sec. 06.05.548. - Concentration of deposits.

(a) Unless expressly otherwise allowed under this title, an acquisition, a merger, or an ownership transaction is not permitted between a depository institution in this state and a depository institution in another state, if upon consummation of the acquisition, merger, or transaction the resulting depository institution, whether organized under state or federal law, controls 50 or more percent of the total amount of the deposits held by all depository institutions in this state.

(b) The department may by regulation adopt a procedure that allows the department to waive the restriction in (a) of this section if the department finds that the purposes of this title will be fulfilled and the acquisition, merger, or transaction is in the public interest.



Sec. 06.05.550. - Authority of international bank, interstate state bank, or interstate national bank to branch.

(a) An international bank, an interstate state bank, or an interstate national bank whose deposits are insured by the Federal Deposit Insurance Corporation may acquire a branch bank as the result of a merger or consolidation of the international bank, interstate state bank, or interstate national bank with, or the purchase of all or substantially all of the assets of, a state bank, a national bank with its principal office in this state, or a branch of the state bank or national bank, unless the state bank or national bank is a recently formed bank.

(b) An international bank may establish a new branch bank in this state or acquire a recently formed bank if the department approves the establishment or acquisition before the establishment or acquisition occurs. An interstate state bank or interstate national bank may not establish a branch bank in this state unless the establishment occurs through an acquisition under (a) of this section of a bank located in the state. An interstate state bank or interstate national bank may not establish a new branch bank in this state.

(c) An interstate state bank, interstate national bank, or international bank that opens, occupies, or maintains a branch bank in the state has the same powers under the laws of the state as a state or national bank of the same type.



Sec. 06.05.555. - Certificate of authority for interstate state bank and international bank branching.

(a) Before acquiring a branch bank under AS 06.05.550 (a) or establishing a branch bank under AS 06.05.550 (b), an interstate state bank or international bank shall file an application with the department for and receive a certificate of authority to operate a branch bank. The application must include

(1) all information and fees required under AS 06.05.399 ;

(2) the name of the bank and the address of its principal office;

(3) if an international bank, the country under whose laws it is organized;

(4) the amount of the bank's capital actually paid in cash and the amount subscribed for and unpaid;

(5) a complete and detailed statement of the bank's financial condition;

(6) the names of all other states and countries in which the bank is admitted or qualified to do business;

(7) a copy of the bank's charter, articles of incorporation, and bylaws, as applicable;

(8) if an international bank, evidence satisfactory to the department that the bank is authorized to conduct a banking business under the laws of the country of its organization, and the nature of the bank's business;

(9) a properly executed designation of the department as the bank's agent for service of process in an action or proceeding arising out of a transaction involving the branch bank; the designation must include the name and address of the officer, agent, or other person to whom the department is to forward the process; and

(10) other information necessary or appropriate for the department to determine whether the bank is entitled to a certificate of authority from the department.

(b) The department shall notify the interstate state bank or international bank of its action on the application. If the application and the accompanying documents do not comply with the requirements of (a) of this section, the department shall return them with an explanation of the noncompliance. If the department does not respond within 30 days of its receipt of the application, the application is considered to be accepted.

(c) The interstate state bank or international bank shall publish notice of the application in the manner provided in AS 06.05.344 (d) - (e). The notice must state the proposed location of the branch bank.

(d) Upon acceptance of the application, the department shall conduct an investigation to determine that

(1) if an interstate state bank,

(A) the laws of the home state of the bank authorize a state bank of this state to acquire a branch bank in the home state without conditions or restrictions on the operations of the branch bank; and

(B) the bank supervisor of the home state of the bank has agreed to provide to the department the examination reports that the department determines sufficient to permit the department to determine on a current basis the financial condition of the bank;

(2) the proposal is consistent with a sound and competitive banking system;

(3) the capital structure of the bank is adequate in relation to the anticipated business and costs of operating the branch bank;

(4) the name of the bank is not deceptively similar to the name of another branch bank or state bank and is not otherwise misleading; and

(5) the other requirements of this chapter have been met.

(e) Not later than 150 days after the department accepts an application by an interstate state bank or international bank for a certificate of authority to operate a branch bank, the department shall make a determination whether to approve the application. Within 30 days after the second publication of the notice referred to in (c) of this section, a person opposing the pending application may file written objections with the department. When it approves or denies the application, the department shall notify the bank and any other person who requested in writing to be notified, and, if the application is denied, the department shall state the reasons for its decision.

(f) The department shall issue a certificate of authority to an interstate state bank or international bank to operate a branch bank if

(1) the conditions imposed by the department in granting the certificate have been fulfilled; and

(2) the requirements of this chapter are satisfied.

(g) If the rights conferred by a certificate of authority issued under this section are not exercised within one year from the date of the issuance of the certificate under this section, the certificate lapses.



Sec. 06.05.557. - Notice filing for interstate national banks.

An interstate national bank acquiring a branch in this state under AS 06.05.550 shall file a notice of the acquisition with the department along with a copy of the application filed with the agency that primarily regulates the interstate national bank. The notice and copy of the application shall be filed with the department at the same time the application is filed with the agency that primarily regulates the interstate national bank.



Sec. 06.05.560. - Asset requirements for international banks.

(a) An international bank that operates one or more branch banks in the state shall maintain in the state assets in an amount acceptable to the department, except that the amount may not be less than the amount of deposits payable at or through the branch banks.

(b) The department shall determine the value of the assets maintained by the international bank for purposes of this section. In making its determination, the department may include as assets currency, bonds, notes, debentures, drafts, bills of exchange, and other evidences of indebtedness owed by persons in the United States and collectible in the United States in United States currency or, with the approval of the department, in currency freely convertible into United States currency, but the department may not include as assets prepaid expenses, customers' liability on prepaid expenses, or amounts due from other offices, branches, or wholly owned subsidiaries of the international bank.

(c) When the department takes possession of a branch bank of an international bank under AS 06.05.468 and 06.05.470, the assets of the international bank in the state shall be turned over to the department and disbursed as provided in AS 06.05.470 - 06.05.473.



Sec. 06.05.565. - Applicability of title to interstate state banks, interstate national banks, international banks, and bank holding companies.

(a) An interstate state bank or international bank operating a branch bank in the state is subject to the provisions of this title and the regulations adopted and orders issued under this title, except for the residency requirements in AS 06.05.435 (a).

(b) In meeting the reserve requirements of AS 06.05.200 (a) and applicable regulations, the bank shall maintain the required reserve fund in the state, except that assets held to meet the requirements of AS 06.05.560 (a) may be applied to meet the requirements of AS 06.05.200.

(c) A branch bank of an interstate state bank or international bank operating in the state is subject to examination under AS 06.01.015 and assessments under AS 06.01.010 . Assessments under AS 06.01.010 (d) are based on the branch bank's total deposits in the state.

(d) When the department considers it necessary to protect the public interest, the department or a competent person designated by the department may examine an interstate state bank or international bank with a branch in the state. The interstate state bank or international bank shall pay an examination fee established under AS 06.01.010 .

(e) The department may require periodic reports from an interstate state bank or an interstate national bank that maintains a branch in this state and from a bank holding company that controls the interstate state bank or interstate national bank. The reports shall be made under oath and filed as frequently as required by the department. The reports must contain the information and detail that the department determines to be appropriate to assure continuing compliance of the interstate state bank or interstate national bank with the provisions of this title.

(f) The department may enter into cooperative, coordinating, or information-sharing agreements with other depository institution supervisory agencies or with an organization affiliated with or representing depository institution supervisory agencies, to handle the periodic examination or other supervision of a depository institution branch that is located in this state and owned by a depository institution organized in another state, or of a depository institution branch that is located in a host state and owned by a depository institution organized in this state. Under the agreements, the department may accept reports of examination and reports of investigation instead of conducting the department's own examinations or investigations. The department may enter into joint enforcement action agreements with other depository institution supervisory agencies having concurrent jurisdiction over a depository institution branch that is located in this state and owned by a depository institution organized in another state, or over a depository institution branch that is located in a host state and owned by a depository institution organized in this state. Notwithstanding the existence of an agreement under this subsection, the department may at any time make an examination or take supervisory or enforcement action independently if the department determines that the examination or action is necessary or appropriate to carry out the department's responsibilities under this title or to ensure compliance with the laws of this state. In this subsection, "host state" means a state, other than the state where the depository institution is organized, in which a depository institution maintains, or seeks to establish and maintain, a branch.

(g) An interstate national bank operating a branch bank in this state is subject to the provisions of AS 06.05.548 and 06.05.550 and the regulations adopted and orders issued under those sections.



Sec. 06.05.570. - Out-of-state bank holding companies.

(a) An out-of-state bank holding company may acquire and own all or a portion of the voting securities or other capital stock of, or all or substantially all of the assets of, one or more state banks, domestic bank holding companies, or national banks conducting a banking business in the state, unless the state bank or national bank is a recently formed bank. Before an out-of-state bank holding company may acquire a state bank or bank holding company of a state bank doing business in this state, the out-of-state bank holding company shall apply for and obtain a permit from the department. In considering whether to issue a permit, the department shall consider the benefits to the public, the preservation of a competitive banking industry, and the maintenance of a safe and sound bank industry. To assure full protection of the public, the department may require an out-of-state bank holding company that directly or indirectly owns, holds, or controls stock in a state bank or domestic bank holding company to post a bond with the department under conditions established by the department. The amount of the bond may not be more than the product obtained by multiplying the amount of paid-in capital and paid-in surplus of the state bank or domestic bank holding company by the percentage of state bank or domestic bank holding company stock directly or indirectly owned, held, or controlled by the out-of-state bank holding company.

(b) When the department considers it necessary, the department or a competent person designated by the department may examine an out-of-state bank holding company directly or indirectly owning, holding, or controlling state bank stock or domestic bank holding company stock. The out-of-state bank holding company shall pay an examination fee established under AS 06.01.010 .

(c) The provisions of this section do not apply to a company that

(1) acquires or holds voting securities or other capital stock of a bank or bank holding company for only a reasonable period of time in connection with the underwriting of securities;

(2) is an agency of the United States or of a state, or if the majority of the company is owned by the United States or a state;

(3) is an independent federal financial regulatory agency or a trustee or agent of an independent federal financial regulatory agency; or

(4) under a plan of financial restructuring that is intended to prevent the failure of a state bank and that is approved by the department,

(A) acquires or receives 25 percent or more of a class of voting securities or other capital stock of the bank or bank holding company subject to the plan, and owns, controls, or holds, with the power to vote, the securities acquired or received in excess of 24.99 percent of that class for a period of time that permits the distribution or resale of the securities or other capital stock on a reasonable basis; or

(B) purchases or receives securities under the plan and, after the purchase or receipt, owns, controls, or holds, with a power to vote, less than 25 percent of a class of voting securities or other capital stock of the bank or bank holding company subject to the plan, if subsequently, solely through the action or inaction of others, including the bank or bank holding company, owns, controls, or holds, with a power to vote, 25 percent or more of a class of voting securities or other capital stock of the bank or bank holding company; the exemption in this subparagraph does not apply if the department determines, after notice and opportunity for hearing under AS 06.01.030, that the ownership, control, or holding of the securities or stock exceeding 24.99 percent of a class, other than under a plan to promptly dispose of the securities or stock under the supervision of the department, would permit the organization in any manner to control the election of a majority of the board of directors or trustees, or to directly or indirectly exercise a controlling influence over the management or policies of the bank or bank holding company.






Article 08 - GENERAL PROVISIONS

Sec. 06.05.900. - Copies of records for child support purposes.

If a copy of a record concerning an individual who owes or is owed child support, including a record concerning assets and liabilities of the individual, prepared or maintained by a bank of this state is requested by the child support services agency established in AS 25.27.010 or the child support enforcement agency of another state, the bank shall provide the requesting agency with a certified copy of the record. If information is prepared or maintained by the bank in an electronic data base, the bank may provide the requesting agency a copy of the electronic record and a statement certifying its contents. The agency receiving information under this section may use the information only for child support purposes authorized under law.



Sec. 06.05.910. - Construction with subsequent legislation.

No part of this chapter shall be considered to be impliedly repealed by subsequent legislation not specifically repealing it if that construction can be avoided.



Sec. 06.05.990. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "automated teller machine," means a staffed or unstaffed electronic device or terminal that permits a bank customer to accomplish various financial transactions, including depositing or withdrawing funds, making loans, and transferring funds between accounts, and includes a similar device or facility known or referred to by another name or designation, including customer-bank communication terminal, electronic fund transfer device, or 24-hour teller, but does not include a machine that is operated by more than one bank;

(2) "bank" means a person doing a banking business, including persons subject to the law of this or another jurisdiction;

(3) "banking" means performing activities that

(A) include, at a minimum, soliciting, receiving, or accepting money or its equivalent on deposit, whether the deposit is made subject to a check or is evidenced by a certificate of deposit, passbook, note, receipt, or other writing; in this subparagraph, "deposit" does not include a deposit made by an agent for a principal; and

(B) may also include the negotiation for and discounting of promissory notes or other evidences of indebtedness, selling and buying money or its equivalent, lending money on personal or real property or other security, or performing other similar financial operations;

(4) "branch bank" includes an office, agency, or other place of business located in the state and at which deposits are received, checks are paid, or money is lent, but does not include either the principal office of a bank or an automated teller machine;

(5) "capital" means the amount of outstanding common stock plus outstanding and perpetual preferred stock;

(6) "capital accounts" includes capital, surplus, undivided profits, and capital notes and debentures not maturing within one year from the date of the loan;

(7) "commissioner" means the commissioner of commerce, community, and economic development or a designee of the commissioner;

(8) "community" means a city, town, unincorporated village, or, in the absence of one of the foregoing, a trade area;

(9) "department" means the Department of Commerce, Community, and Economic Development;

(10) "depository institution" means a financial institution whose deposits are insured by an agency of the federal government; in this paragraph, "financial institution" includes institutions from outside the state that are not subject to the regulation of the department under this title;

(11) "domestic bank holding company" means a corporation that maintains its principal office and place of business in the state and that has control over a bank or another domestic bank holding company in one of the following ways:

(A) the corporation directly or indirectly or acting through one or more other persons owns, controls, or has power to vote 25 percent or more of a class of voting securities of the bank or holding company;

(B) the corporation controls in any manner the election of a majority of the directors or trustees of the bank or holding company; or

(C) the department determines, after notice and opportunity for hearing, that the corporation directly or indirectly exercises a controlling influence over the management of the policies of the bank or holding company;

(12) "extension of credit" means a negotiable instrument, and includes promissory notes, acknowledgments of advance, due bills, invoices, overdrafts, acceptances, and similar written or oral obligations or evidence of debt whether secured or unsecured; in this paragraph, "negotiable instrument" has the meaning given in AS 45.03.104;

(13) "fiduciary" means a trustee, agent, executor, administrator, committee, guardian or conservator for a minor or other incompetent person, a receiver, a trustee in bankruptcy, an assignee for creditors, or the holder of a similar position of trust;

(14) "financial holding company" means an existing, or newly formed, domestic bank holding company that has been approved as a financial holding company by the Federal Reserve System and not denied that status by the department under AS 06.05.237 ;

(15) "financial institution" means an institution subject to the regulation of the department under this title; in this paragraph, "institution" includes a commercial bank, savings bank, credit union, premium finance company, small loan company, bank holding company, financial holding company, trust company, and savings and loan association;

(16) "good faith" means honesty in fact in the transaction and a reasonable ground for belief that the transaction is lawful, proper, or authorized;

(17) "impaired capital" or "impairment of capital" means that the value of the bank's assets is less than the bank's liabilities plus 120 percent of the amount of the bank's paid-in capital;

(18) "insolvent" means

(A) bank assets having a value less than the bank's liabilities, other than liability on account of capital stock, capital notes, and debentures;

(B) failure to increase total adjusted capital accounts or reserves after being ordered to do so under AS 06.05.305 (c); or

(C) inability to meet obligations or demands as they become due in the ordinary course of business;

(19) "international bank" means a corporation, partnership, or association that is organized and operates under the laws of a country other than the United States and that is authorized by its license or charter to carry on a banking business;

(20) "interstate national bank" means a national bank whose principal office, as designated in its articles of incorporation, is not located in this state;

(21) "interstate state bank" means a person organized under the laws of another state and holding a charter, license, or certificate of authority from another state to engage in a banking business;

(22) "loan" includes an extension of credit resulting from direct or indirect negotiations between a lender and a debtor;

(23) "national bank" means a bank chartered by the United States;

(24) "out-of-state bank holding company" means a company that

(A) is a bank holding company as defined in 12 U.S.C. 1841 (Bank Holding Company Act); is registered as a bank holding company with the Board of Governors of the Federal Reserve System, with the federal reserve bank of the Federal Reserve District in which the operations of the bank holding company are principally conducted, or with a Federal Reserve Bank that the Board of Governors may designate; maintains its principal office and place of business outside the state; and principally conducts its operations out of the state, as measured by total deposits held or controlled by it on the date on which it becomes an out-of-state bank holding company; or

(B) a corporation, partnership, or association organized and operating under the laws of a country other than the United States.

(25) "recently formed bank" means a state bank or national bank that conducts a banking business in the state and that commenced the banking business in the state on or after July 1, 1982, and that has not been in existence and continuously operating in the state for a period of three years or more; "recently formed bank" does not include

(A) a bank organized solely for the purpose of facilitating acquisition of a bank that either has been in existence and continuously operating in the state as a bank for a three-year period, or was conducting a banking business in the state on or before June 30, 1982;

(B) a state bank that the department determines was not created directly or indirectly by an acquiring interstate state bank, interstate national bank, international bank, or out-of-state bank holding company, and that does not have the capacity to continue to conduct its business independently in a manner consistent with the public interest and the interest of depositors, creditors, and shareholders; or

(C) a national bank that the board of governors of the Federal Reserve System, or their designee, determines is not chartered directly or indirectly by an acquiring out-of-state bank holding company, and that does not have the capacity to conduct its business independently in a manner consistent with the public interest of depositors, creditors, and shareholders;

(26) "state bank" means a bank organized under this chapter;

(27) "state financial institution" means a financial institution that is organized under this title or that is subject to examination by the department under this title;

(28) "subsidiary" means a corporation in which a bank owns more than 50 percent of the voting power of the corporation either directly or indirectly through one or more other subsidiaries of the bank;

(29) "surplus" includes amounts paid in for stock in excess of the par value of the stock, which are generally called capital surplus or paid-in surplus, plus any amounts transferred to the account from undivided profits, which are generally called earned surplus;

(30) "undivided profits" means the accumulated, undistributed net profit of a bank, including any residue after

(A) provision for payment of taxes and expenses of operations;

(B) transfers to reserves allocated to a particular asset or class of assets;

(C) losses estimated or sustained on a particular asset or class of assets in excess of the amount of reserves allocated for the asset;

(D) transfers to surplus and capital; and

(E) amounts declared as dividends to shareholders;

(31) "unsafe or unsound condition," with respect to a bank, means insolvency; impairment of capital; operating in violation of law, order of the department, or its articles or bylaws; having less than the statutory or regulatory requirements for capital, surplus, or reserves; or another condition that the department determines threatens the safety of depositors or the soundness of the state banking system.



Sec. 06.05.995. - Short title.

This chapter may be cited as the Alaska Banking Code.









Chapter 06.10. - MODEL FOREIGN BANK LOAN ACT

Sec. 06.10.010. - Exemption of foreign banks from laws and taxation.

A foreign bank that does not maintain a place of business in this state for the receipt of deposits and that complies with this chapter does not by engaging in this state in any or all of the activities specified in AS 06.10.020 violate the laws of this state relating to doing business or doing a banking business or become subject to any taxation that would otherwise be imposed for doing business or doing a banking business in this state.



Sec. 06.10.020. - Authorized activities.

(a) The activities referred to in AS 06.10.010 are

(1) making loans;

(2) receiving security for loans;

(3) acquiring by assignment or otherwise partial or entire interests in loans or in security for loans;

(4) servicing, collecting, enforcing or otherwise realizing upon loans or upon security for loans or upon interests therein, and holding, managing or disposing of proceeds therefrom; and

(5) entering into and performing contracts and doing other acts necessary or appropriate for or preliminary or incident to any of the foregoing activities.

(b) Loans within the meaning of this section may be

(1) evidenced by negotiable instruments or otherwise; and

(2) unsecured or secured by a lien upon or a pledge of real or personal property or both inside or outside this state.



Sec. 06.10.030. - Filing statement.

Before engaging in this state in any of the activities specified in AS 06.10.020, a foreign bank shall execute and file with the commissioner of commerce, community, and economic development a statement. The statement shall list its name, state of incorporation or organization and principal place of business and shall appoint irrevocably the commissioner of commerce, community, and economic development and the commissioner's successors its agents upon whom may be served process against it in any proceeding or cause of action arising out of its engaging in this state in any of the activities referred to in AS 06.10.020. Until the statement is filed the immunities provided by this chapter do not become operative, but failure to file the statement has no other effect.



Sec. 06.10.035. - [Renumbered as AS 06.05.367 ].

Repealed or Renumbered



Sec. 06.10.040. - Definitions.

In this chapter

(1) "foreign bank" means a bank, trust company, savings bank, industrial bank, building and loan association, savings and loan association, credit union or other similar lending organization the principal office of which is in another state whether incorporated or unincorporated and whether acting in its individual capacity or in a fiduciary capacity, but does not include small loan companies of the general character covered by AS 06.20 (Alaska Small Loans Act);

(2) "state" means any state in the United States, the District of Columbia, Guam, the Commonwealth of Puerto Rico and the Virgin Islands.



Sec. 06.10.050. - Short title.

This chapter may be cited as the Model Foreign Bank Loan Act.






Chapter 06.15. - MUTUAL SAVINGS BANK ACT

Article 01 - FORMATION AND MANAGEMENT OF MUTUAL BANKS

Sec. 06.15.010. - Declaration of policy.

In providing authority for the establishment of mutual savings banks it is the intent of the legislature to make available the benefits of mutual savings banking, thereby encouraging the practice of thrift and promoting the accumulation of funds for investment to develop the economy. For the accomplishment of these purposes, the legislature intends by this chapter to vest in mutual banks those powers generally possessed by state-chartered mutual savings banks and to grant authority to the Department of Commerce, Community, and Economic Development to define powers and to adopt regulations designed to enable mutual savings banks to perform their functions and to carry out the above purposes, subject to the provisions of AS 06.05 (Alaska Banking Code) that are not inconsistent with this chapter.



Sec. 06.15.020. - Chartering of mutual banks.

Upon written application by five signatories from among not less than 21 individuals acting in the capacity of qualified corporators named in the application, the department may issue a charter for a mutual bank.



Sec. 06.15.030. - Issuance of charter.

A charter shall be issued if the department finds that a mutual bank will serve a useful purpose in the community in which it is proposed to be established, that there is reasonable expectation of its financial success, and that its operation will not unduly injure existing banking institutions.



Sec. 06.15.040. - Qualification of corporators.

(a) Each corporator shall be an individual, not of unsound mind or capacity, whom the department finds to be of financial responsibility and good character. Without in any way limiting, by enactment of this section, the general regulatory power granted the department by this or any other act, the department may regulate the activities of corporators and prescribe standards of conduct for corporators in their dealings with their mutual bank.

(b) At least a majority of the corporators shall be residents of this state.



Sec. 06.15.050. - Corporators.

At their organizational meeting, the corporators shall adopt rules governing their activities as corporators, and may amend the rules from time to time. The rules shall establish the number of corporators and shall prescribe that any number of corporators not less than one-quarter of those at the time in office shall constitute a quorum for the purpose of doing business. At the organizational meeting, or an adjournment thereof, the corporators shall, by majority vote of those present, elect one-third of the total number of corporators to serve for a term of four years, one-third to serve for a term of seven years, and one-third to serve for a term of 10 years. Thereafter each corporator shall be elected for a term of 10 years so that the term of not more than one-third of the corporators will expire in any three-year period. The office of any corporator who becomes of unsound mind and capacity becomes vacant. Successor and additional corporators shall be elected by a majority vote of the corporators present at a duly constituted meeting. A corporator may be removed from office for cause upon the affirmative vote of two-thirds of the total number of corporators.



Sec. 06.15.060. - Trustees.

The corporators shall elect a board of trustees from among their number, consisting of not less than seven nor more than 25, or one-half of all the corporators minus one, whichever is less. A majority of the trustees shall be residents of this state.



Sec. 06.15.070. - Terms of trustees.

The corporators shall, by a majority vote of those present at their organizational meeting, elect a board of trustees in the following manner: one-third for a term of one year; one-third for a term of two years; and one-third for a term of three years. Thereafter trustees shall be elected to serve for a term of three years. The office of any trustee becomes vacant if the trustee ceases to hold office as a corporator.



Sec. 06.15.080. - Management and control of mutual bank; bylaws.

The management and control of the affairs of a mutual bank is vested in the board of trustees. The board of trustees may adopt, amend and repeal bylaws governing the affairs of the mutual bank.



Sec. 06.15.090. - Failure to attend meetings.

The office of a trustee becomes vacant if the trustee fails to attend regular meetings of the trustees for a period of six months, unless excused during that period by a resolution adopted by the trustees.



Sec. 06.15.100. - Prohibited conduct of trustees.

A trustee may not

(1) receive remuneration as trustee except reasonable fees for attendance at meetings of trustees or for services as a member of a committee of trustees;

(2) use the position as trustee, or knowingly allow it to be used, to obtain preferential terms in dealings with the mutual bank for which the person is trustee;

(3) use the position as trustee, or knowingly allow it to be used, to induce an actual or prospective borrower from the mutual bank for which the person is trustee to purchase goods or services at a direct or indirect profit to the trustee.



Sec. 06.15.105. - Trustee borrowing.

A person may borrow money from the mutual bank for which the person is trustee to the same extent that a director may borrow money under AS 06.05.210.



Sec. 06.15.110. - Trustee as officer or attorney.

Nothing contained in AS 06.15.100 prohibits or limits any right of a trustee who is also an officer or attorney of the mutual bank from receiving compensation for services as an officer or attorney.



Sec. 06.15.120. - Exceptions.

Upon application by a mutual bank, an exception may be granted to any prohibition contained in AS 06.15.100 following a determination by the department that the exception sought is equitable, is supported by evidence, and is in the best interests of the depositors of the mutual bank.



Sec. 06.15.130. - Deposit of funds.

A mutual bank may not deposit any of its funds except with a depositary approved by vote of a majority of all the trustees, exclusive of any trustee who is an officer, partner, director or trustee of the depositary.



Sec. 06.15.140. - Commencement of operation.

(a) A mutual bank may not begin operation until the department has given its approval to do so. The department may not grant approval to begin operation until the mutual bank has qualified as an insured bank under the Federal Deposit Insurance Act and complied with the provisions of AS 06.05 (Alaska Banking Code) that are not inconsistent with this chapter. A mutual bank that ceases to be qualified under this subsection shall immediately stop operation.

(b) A mutual bank may not commence operation until it has deposited in cash to its credit as an expense fund such sums as the department may require. The deposit shall be evidenced by transferable deferred payment certificates.






Article 02 - BANKING PRACTICES

Sec. 06.15.150. - Surplus requirements.

The department may not issue a charter until there is deposited not less than $50,000 in cash to the credit of the mutual bank. The amount of the deposit constitutes the initial surplus. All amounts advanced as initial surplus shall be evidenced by transferable deferred payment certificates. The department shall approve the maturity, amount of installment repayment, and interest rate of each certificate.



Sec. 06.15.160. - Additions to surplus.

As soon as practicable after the close of each fiscal year during its first 10 years of operation, each mutual bank shall credit to surplus at least 10 percent of its net earnings before interest for the preceding fiscal year. At the close of each fiscal year thereafter, each mutual bank shall credit to surplus a proportion of its net earnings for the preceding fiscal year, not exceeding 10 percent, as the department may prescribe by regulation. These credits to surplus shall be made only until surplus equals 12 percent of deposit liabilities. Thereafter and so long as surplus equals 12 percent of deposit liabilities the mutual bank may credit further amounts to surplus as it may determine.



Sec. 06.15.170. - Limitation on use of surplus.

The surplus of an operating mutual bank may be used only for the purpose of meeting losses.



Sec. 06.15.180. - Borrowing.

A mutual bank may borrow from any source and in any manner amounts without limit that are required to satisfy its obligations to its depositors. It may borrow for other purposes an aggregate outstanding amount not to exceed

(1) five percent of its total assets at the time of borrowing, exclusive of any sums borrowed under AS 06.15.140 - 06.15.170;

(2) 15 percent of its total assets if borrowing from the Federal Home Loan Bank.



Sec. 06.15.190. - Deposits.

A mutual bank may accept savings deposits to be held solely and absolutely in its own right by or in trust or other fiduciary capacity for any person, including an adult or minor individual, male or female, single or married, a partnership, nonprofit organization, association, fiduciary, corporation, or political subdivision or public or governmental unit. The bank may issue a passbook or other evidence of its obligation to repay the savings deposits.



Sec. 06.15.210. - Right to reject, repay, and classify deposits.

A mutual bank may

(1) reject any sums offered for deposit;

(2) repay any deposit at any time; and

(3) classify and differentiate among deposits on any bases that it may determine.



Sec. 06.15.220. - Interest on deposits.

A mutual bank may pay interest on deposits from net earnings and undivided profits at the rates and intervals that its trustees approve.



Sec. 06.15.230. - Withdrawal of deposits.

A mutual bank may at a time by resolution of its board of trustees require that up to 90 days' advance notice be given to it by each depositor before the withdrawal of any deposit or portion thereof. If the board of trustees adopts a resolution, a deposit does not need to be paid until the expiration of the notice period specified in the resolution. A mutual bank shall notify the department in writing on the day of the adoption of the resolution. Notwithstanding adoption of the resolution, a mutual bank may permit withdrawal of all or a part of any deposit prior to the expiration of the notice period prescribed by the resolution. The resolution may be rescinded at any time.



Sec. 06.15.240. - Investments authorized.

Subject to the provisions of this chapter and regulations under this chapter, a mutual bank may invest in

(1) obligations of the United States and those for which the faith of the United States is pledged to provide for the payment of the interest and principal, obligations for which annual contributions to be paid under contract by the United States government or any of its instrumentalities in accordance with an Act of Congress entitled the "Housing Act of 1949," are pledged as security for the payment of the interest and principal, and obligations of any agency of the United States;

(2) obligations of any state of the United States and those for which the faith of any state of the United States is pledged to provide for the payment of the interest and principal;

(3) obligations of a city, village, town, county, department, agency, district, authority, commission or other public body of any state of the United States, subject to the exercise of the same degree of care and prudence that persons prompted by self-interest generally exercise in their own affairs;

(4) any property improvement note issued under the provisions of Title I of the National Housing Act and any other real property improvement note in a principal amount not in excess of $15,000, not including interest;

(5) obligations of the Dominion of Canada or provinces of the Dominion of Canada payable in United States funds;

(6) the stocks, bonds, and other securities of

(A) a corporation licensed under AS 10.13; or

(B) a corporation attempting to become licensed under AS 10.13 if the corporation intends to use the proceeds to fulfill the tasks necessary to become licensed under AS 10.13.



Sec. 06.15.250. - Investment in first mortgages.

Subject to the provisions of this chapter and regulations under this chapter, a mutual bank may invest in first mortgages on unencumbered real property, including leasehold estates, subject to the following limitations:

(1) an investment in mortgages executed by any one mortgagor may not exceed in the aggregate two percent of the assets of the mutual bank at the time the investment is made, or $37,500 on a single family dwelling or $50,000 on a multiple family dwelling or other improved realty, whichever is greater;

(2) an investment in any one mortgage may not exceed two percent of the assets of the mutual bank at the time the investment is made, or as specified in (1) of this section, whichever is greater, or more than 80 percent of the appraised value of a one- to four-family residence securing a conventional loan; however, a mutual bank may make 95 percent of appraised value loans if the term of the loan does not exceed 30 years from the date of the first payment, and if the first payment date is no later than 60 days following final disbursement of the loan, and the loan is secured by an amortized mortgage, deed of trust, or other instrument under the terms of which the installment payments are sufficient to amortize the entire principal of the loan within the period ending on the date of its maturity and, in addition, the loan is either

(A) insured by mortgage insurance in an amount equal to 20 percent of the loan issued by a mortgage insurer authorized to do business in Alaska; or

(B) the loan is secured in addition to the amortized mortgage by a savings account held by the lending institution in an amount equal to 10 percent of the loan or other collateral acceptable to the department;

(3) except as provided in (2) of this section, an investment may not be made in a conventional loan secured by a mortgage on a one- to four-family residence unless the mortgaged property is located inside this state and the mortgage has a maturity not exceeding 30 years from the date of the first payment, and if the first payment date is no later than 60 days following final disbursement of the loan;

(4) an investment may not be made in a conventional loan if the aggregate unpaid principal of all conventional loans exceeds 80 percent of deposits plus all borrowings from the Federal Home Loan Bank;

(5) participation in mortgage loans with others as co-mortgagees may not be permitted except with one or more financial institutions, trusts, or pension funds;

(6) an investment may not be made in a mortgage upon a leasehold unless

(A) the leasehold has an unexpired term of not less than 21 years;

(B) the principal amount of the mortgage loan is not in excess of 70 percent of the appraised value of the leasehold; and

(C) provision is made for complete amortization of the loan within an unexpired term by periodic payments as the department may prescribe.



Sec. 06.15.260. - Investment in bankers' acceptances.

Sec. 06.15.260. Investment in bankers' acceptances.

Subject to the provisions of this chapter and regulations under this chapter a mutual bank may invest in bankers' acceptances that have been accepted by a bank, trust company, national bank, investment company, or banking corporation organized under the laws of the United States or of any state, which is a member of the Federal Reserve System.



Sec. 06.15.270. - Investment in corporate securities.

(a) Subject to the provisions of this chapter and regulations under this chapter a mutual bank may invest in corporate securities, subject to the exercise of the same degree of care and prudence that persons prompted by self-interest generally exercise in their own affairs, and subject to the following limitations:

(1) a mutual bank may not invest in any corporate obligation, other than under AS 06.15.280 , that will mature by its terms within one year from the date of its issuance, or if issued or made in series or repayable in installments, has an average maturity of less than one year;

(2) a mutual bank may not invest in

(A) stocks an amount greater than 10 percent of its assets or 100 percent of its surplus and undivided profits, whichever is less;

(B) common stock an amount greater than six percent of its assets or 60 percent of its surplus and undivided profits, whichever is less;

(C) the common and preferred stocks of one issuer an amount greater than one percent of its assets; or

(D) more than two percent of the total issued and outstanding shares of stock of any one issuer.

(b) The limitations of this section do not apply to a mutual bank's investments in a wholly owned subsidiary corporation that owns or leases real or personal property for the purpose of providing a building and facilities to be used primarily for the conduct of the authorized banking activities of the mutual bank.



Sec. 06.15.280. - Investment in promissory notes.

Subject to the provisions of this chapter and regulations under this chapter, a mutual bank may invest in a promissory note, subject to the following limitations:

(1) a promissory note payable to the order of the mutual bank that is

(A) secured by the assignment of one or more mortgages in which a mutual bank may invest if the amount so invested in the note does not exceed 90 percent of the principal sum secured by the mortgages; the assignment of a mortgage taken as security for the note shall be recorded or registered in the office of the proper recording officer of the recording precinct in which the real property described in the mortgage is located;

(B) secured by any of the bonds or other securities in which a mutual bank may invest if the amount invested in the note does not exceed 90 percent of the market value of the bonds or other securities at the time of the investment;

(C) secured by an insurance policy to the extent of the policy's cash surrender value;

(D) made by a savings and loans association that has been incorporated three years or more and has an accumulated capital of at least $50,000;

(2) a promissory note payable to the order of the mutual bank within one year from its date that is secured by the assignment of a deposit in a federally insured thrift institution if the amount of the investment in the note is not in excess of the amount of the deposit.






Article 03 - BRANCHES, CONVERSION, MERGER, AND CONSOLIDATION

Sec. 06.15.290. - Establishment of branches.

A mutual bank may, with the approval of the department, establish and operate branches inside the state. Before approving the establishment and operation of a branch office, the department shall make the findings required before the granting of a charter to a mutual bank with respect to the branch proposed.



Sec. 06.15.300. - Conversion of thrift institution to mutual bank.

Any thrift institution other than a mutual bank may, with the approval of the department, convert itself into a mutual bank upon the affirmative vote of not less than a majority of the votes cast by those entitled to vote upon its affairs at a duly called and held meeting and shall thereupon possess the powers of and be subject to the duties imposed upon mutual banks under the provisions of this chapter. Before approving a conversion, the department shall determine that the thrift institution seeking conversion has the ability to discharge the duties and conform to the restrictions upon mutual banks and has previously so conformed to the extent required by the department. However, the institution may retain and service all accounts lawfully held by it on the date of its conversion.



Sec. 06.15.310. - Conversion of mutual bank to thrift institution.

A mutual bank may, with the approval of the regulatory authority having jurisdiction over the creation of the thrift institution and upon the affirmative vote of a majority of its corporators, convert itself into a thrift institution organized under federal law or the laws of this state.



Sec. 06.15.320. - Merger and consolidation of mutual banks.

Two or more mutual banks may, with the approval of the department, and upon the affirmative vote of not less than two-thirds of the corporators of each such mutual bank, enter into an agreement of merger or consolidation. Thereafter the merger or consolidation shall be effective under the terms of the agreement.



Sec. 06.15.330. - Condition of department approval.

Before approving a merger or consolidation the department shall give consideration to the purposes of this chapter and the prospects of the surviving or consolidated mutual bank for financial success and its ability to discharge the duties and conform to the restrictions imposed upon a mutual bank.



Sec. 06.15.340. - Transfer and exercise of rights.

All rights, franchises, and property interests of the merged or consolidating mutual banks are transferred to and vested in the surviving or consolidated mutual bank by virtue of the merger or consolidation without the requirement under this chapter of a deed or other instrument of transfer. The surviving or consolidated mutual bank may exercise all rights and privileges of the merged or consolidating mutual banks in accordance with the terms of the merger or consolidation agreement. The surviving or consolidated mutual bank is responsible for all debts and obligations of the merged or consolidating mutual bank under the terms of the merger or consolidation agreement.






Article 04 - GENERAL POWERS OF MUTUAL BANKS

Sec. 06.15.350. - General powers.

A mutual bank

(1) shall have indefinite succession;

(2) may adopt and use a seal;

(3) may sue and be sued;

(4) may adopt, amend, and repeal rules and regulations governing the manner in which its business may be conducted and the manner in which the powers vested in it may be exercised;

(5) may make and carry out contracts and agreements, provide benefits to its personnel, and take other action, as it considers necessary or desirable in the conduct of its business;

(6) may appoint and fix the compensation of officers, attorneys, and employees desirable for the conduct of its business, define their authority and duties, delegate to them the powers the trustees determine, require bonds of them as the trustees designate and fix their penalties and pay the premiums on the bonds;

(7) may acquire by purchase or lease real property or interest therein as the trustees consider necessary or desirable for the conduct of its business, and sell, lease, or otherwise dispose of real property or interest therein;

(8) may exercise the powers of a bank granted under AS 06.05 (Alaska Banking Code); and

(9) may convert from a mutual bank to a capital stock bank under a plan approved by the department.



Sec. 06.15.360. - Additional powers.

The enumeration of powers in AS 06.15.350 does not exclude other powers appropriate for the achievement of the objects and purposes of a mutual bank under this chapter. With the approval of the department, a mutual bank may provide for the exercise of other powers in its bylaws, rules, or regulations.






Article 05 - GENERAL PROVISIONS

Sec. 06.15.370. - Definitions.

In this chapter,

(1) "conventional loan" means a loan secured by a first mortgage on unencumbered real property or leasehold estate other than a loan guaranteed or insured by a federal agency;

(2) "department" means the Department of Commerce, Community, and Economic Development;

(3) "financial institution" means a thrift institution, a commercial bank, a trust company, or an insurance company;

(4) "mutual bank" means a mutual savings bank chartered under this chapter;

(5) "thrift institution" means a cooperative bank, a homestead association, a mutual savings and loan association, or a mutual bank.



Sec. 06.15.380. - Short title.

This chapter may be cited as the Mutual Savings Bank Act.









Chapter 06.20. - ALASKA SMALL LOANS ACT

Article 01 - LICENSING

Sec. 06.20.010. - License required.

(a) A person may not engage in the business of making loans of money, credit, goods, or things in action in the amount or of the value of $25,000 or less and charge, contract for, or receive on the loan a greater rate of interest, discount, or consideration than the lender would be permitted by law to charge if the person were not a licensee under this chapter, except as authorized by this chapter and without first obtaining a license from the department.

(b) A person who is doing business under and as permitted by any law of the state or of the United States relating to banks, savings banks, trust companies, building and loan associations, or credit unions and who is exempt from the licensing requirement in (a) of this section shall comply with all other provisions of this chapter.



Sec. 06.20.020. - Application for license; disclosure for child support purposes.

(a) Application for a license shall be in writing under oath, and in the form prescribed by the department, and must contain the name and the residence and business address of the applicant, the district and municipality with street and number, if any, where the business is to be conducted and other information as the department may require. If the applicant is a copartnership or association, the application must contain the residence and business address of each member; if the applicant is a corporation, the application must contain the residence and business address of each officer and director.

(b) In addition to the requirements in (a) of this section, if a natural person makes application for a license, the applicant shall supply the applicant's social security number to the department. Upon request, the department shall provide the social security number to the child support services agency created in AS 25.27.010 , or the child support enforcement agency of another state, for child support purposes authorized under law.



Sec. 06.20.030. - Fees and charges.

(a) Investigation expenses incurred by the department in processing an application for licensure shall be charged to and paid by the applicant under AS 06.01.010 . At the time of submitting the application to the commissioner, the applicant shall pay to the department $1,000 in partial payment of those investigation expenses incurred by the department.

(b) An applicant shall pay to the department at the time of submitting an application a sum, in addition to that specified in (a) of this section, of $500 for a single office license, or $2,000 for a multiple office license as an annual license fee for a period terminating on the last day of the current calendar year.

(c) The license fee required by this section is in place of the fee under AS 43.70 (Alaska Business License Act).



Sec. 06.20.040. - Liquid assets required.

An applicant shall prove, in form satisfactory to the department, that the applicant has available for the operation of the business at the location specified in the application, liquid assets of at least $25,000, or, in the case of a multiple office license, that the equivalent amount is available to each office from a central account maintained by the applicant.



Sec. 06.20.050. - Bond.

The applicant shall file with the application a bond to be approved by the department in which the applicant shall be the obligor, in the sum of $25,000 with one or more sureties. Only one bond is required for an application for a multiple office license. The bond shall be for the use of the state and any person who may have a cause of action against the obligor under this chapter. The bond must state that the obligor will faithfully conform to and abide by the provisions of this chapter and of all regulations lawfully adopted by the department, and will pay to the state and to any person all money that may become due or owing to the state or to the person from the applicant under this chapter.



Sec. 06.20.060. - Issuance of license.

Upon the filing of the application, the payment of the fees and the approval of the bond, the department shall issue a license to the applicant if it finds upon investigation that (1) the financial responsibility, experience, character, and general fitness of the applicant and of its members if the applicant is a copartnership or association, and of its officers and directors if the applicant is a corporation, are such as to command the confidence of the community and to warrant belief that the business will be operated honestly, fairly, and efficiently within the purposes of this chapter, and (2) allowing the applicant to engage in business at the location will provide accessibility and convenience for borrowers of money, and (3) the applicant has available for the operation of the business at the specific location liquid assets of at least $25,000, or, in the case of a multiple office license, that the equivalent amount is available to each office from a central account maintained by the applicant. The foregoing facts are conditions precedent to the issuance of a license under this chapter. The license permits the applicant to make loans in accordance with this chapter at the location or locations specified in the application. The license remains in full force and effect until it is surrendered by the licensee or revoked or suspended. If the department denies the application, it shall notify the applicant of the denial, bill the applicant for any outstanding expenses incurred by the department during the investigation and return the bond if those expenses have been paid. The department shall approve or deny every application for license within 60 days from the filing of the application with the fees and the approved bond. If the application is denied, the department shall, within 20 days thereafter, serve upon the applicant a copy of the written decision and findings. The decision and findings may be reviewed in the manner provided in AS 44.62.560 and 44.62.570 (Administrative Procedure Act).



Sec. 06.20.070. - Form, posting, and transfer of license.

The license must state the address at which the business is to be conducted and the full name of the licensee. If the licensee is a copartnership or association, the license must state the names of its members, and if a corporation, the date and place of its incorporation. The license shall be conspicuously posted in the place of business of the licensee. The license is not transferable or assignable.



Sec. 06.20.080. - Additional bond.

If at any time the department finds that the bond is unsatisfactory for any reason, it may require the licensee to file, within 10 days after the receipt of a written demand therefor, an additional bond complying with the provisions of AS 06.20.050 .



Sec. 06.20.090. - Places of business.

(a) A licensee may maintain only one place of business under a single office license, or up to 10 places of business under each multiple office license. The department may issue more than one license to the same licensee upon compliance with the provisions of this chapter governing the original issuance of a license.

(b) If a licensee changes the place of business to another location within the same municipality, the licensee shall give written notice to the department in advance. Upon approval, the department shall issue an amended license for the new location. A licensee may not change the place of business to a location outside the municipality in which the licensee is authorized to do business.



Sec. 06.20.100. - New bond.

On or before December 20 of each year, each licensee shall file a new bond that complies with AS 06.20.050 .






Article 02 - REVOCATION, SUSPENSION, SURRENDER, AND REINSTATEMENT OF LICENSES

Sec. 06.20.110. - Grounds for revocation of license.

The department shall, under the Administrative Procedure Act (AS 44.62), revoke any license issued under this chapter if it finds that

(1) the licensee has failed to pay the annual license fee or to maintain the required bond in effect or has failed to comply with any lawful demand, ruling, or requirement of the department made under and within the authority of this chapter;

(2) the licensee has violated a provision of this chapter or a regulation lawfully adopted by the department under and within the authority of this chapter; or

(3) any fact or condition exists that, if it had existed at the time of the original application for the license, clearly would have constituted ground for denial of the issuance of the license.



Sec. 06.20.120. - Revocation or suspension where licensee has branches.

Where a licensee holds more than one license, the department may revoke or suspend any license for which grounds for the action exist.



Sec. 06.20.130. - Surrender.

A licensee may surrender a license by delivering written notice of the surrender to the department. The surrender does not affect the licensee's civil or criminal liability for acts committed before the surrender.



Sec. 06.20.140. - Effect of revocation, suspension, or surrender.

A revocation, suspension, or surrender of a license does not impair or affect the legally enforceable obligation of any pre-existing contract between the licensee and any borrower.



Sec. 06.20.150. - Status of license; reinstatement.

Every license remains in force and effect until it is surrendered, revoked, or suspended as provided in this chapter. The department may reinstate, suspend licenses, or issue new licenses to a licensee whose license has been revoked if no fact or condition exists that clearly would have constituted ground for denial of the issuance of the license by the department.






Article 03 - INSPECTIONS, EXAMINATIONS, RECORDS, AND REPORTS

Sec. 06.20.160. - Inspection and examination of licensees.

For the purpose of discovering violations of this chapter or securing information required by it under this chapter, the department or its duly designated representative may investigate at any time the loans and business and examine the books, accounts, records, and files used in the business, of every licensee and of every person engaging in the business described in AS 06.20.010 , whether the person acts or claims to act as principal or agent, or under or without the authority of this chapter. For that purpose the department and its duly designated representative have free access to the office and place of business, books, accounts, papers, records, files, safes, and vaults of all such persons. The department and all persons duly designated by it may require the attendance and examination under oath of all persons whose testimony it may require relative to the business.



Sec. 06.20.170. - Periodic examination.

The department shall examine the affairs, business, office, and records of each licensee at least once every 18 months. Examination fees are to be charged to and paid by the licensee in accordance with AS 06.01.010 . The department may maintain an action for the recovery of the costs in any court of competent jurisdiction, with recourse to the bonds referred to in AS 06.20.050 and 06.20.080.



Sec. 06.20.180. - Books and records of licensees.

Each licensee shall keep and use in the licensed premises those books, accounts, and records that will enable the department to determine whether the licensee is complying with this chapter and with the regulations lawfully adopted by the department under this chapter. The maintenance of separate books and records for another business authorized by the department under AS 06.20.210 is not required. The method of tracking and numbering the loans shall be determined by the licensee, as long as the system enables the department to perform the department's obligations under this title. The licensee shall preserve the books, accounts, and records, including cards used in the card system, if any, for two years after making the final entry on any recorded loan.



Sec. 06.20.190. - Annual reports of licensees.

Each licensee shall, on or before March 15 of each year, file a report with the department containing information as the department may reasonably require concerning the business and operations during the preceding calendar year of each licensed place of business conducted by the licensee inside the state. The report shall be made under oath and shall be in the form prescribed by the department, and shall be kept available as a public record.






Article 04 - BUSINESS PRACTICES

Sec. 06.20.200. - Advertising of misleading statements prohibited.

(a) A person may not advertise, print, display, publish, distribute, or broadcast or cause or permit to be advertised, printed, displayed, published, distributed, or broadcast, in any manner any statement or representation with regard to the rates, terms, or conditions for the lending of money, credit, goods, or things in action in the amount or of the value of $25,000 or less, which is false, misleading, or deceptive. The department may order a licensee to desist from conduct that it finds to be in violation of this section.

(b) The department may require rates of charge stated by a licensee to be stated fully and clearly in the manner considered necessary to prevent misunderstanding by prospective borrowers.



Sec. 06.20.210. - Use of premises restricted.

A licensee may not conduct the business of making loans under this chapter within an office, room, or place of business in which another business is solicited or engaged in, or in association or conjunction therewith, except as may be authorized in writing by the department upon its finding that the character of the other business is such that the granting of authority would not facilitate evasions of this chapter or the regulations lawfully adopted under this chapter.



Sec. 06.20.220. - Transactions limited to licensed premises.

A licensee may not transact business or make any loan under this chapter under any name or at any place of business other than that named in the license.



Sec. 06.20.230. - Maximum interest permitted.

(a) A licensee may lend any sum of money not exceeding $25,000 and may charge, contract for, and receive on the loan interest at a rate not exceeding three percent a month on that part of the unpaid principal balance of a loan not in excess of $850; two percent a month on the unpaid principal balance exceeding $850 but not exceeding $10,000; and at a rate agreed by contract on the remainder of any unpaid principal balance exceeding $10,000 but not exceeding $25,000.

(b) Notwithstanding the provisions of (a) of this section, a licensee who makes open-end loans under this chapter may charge, contract for, and receive interest at a rate not exceeding three percent a month on that part of the unpaid principal balance of a loan not in excess of $850; two percent a month on the unpaid principal balance exceeding $850 but not exceeding $10,000; and at a rate agreed by contract on the remainder of any unpaid principal balance exceeding $10,000 but not exceeding $25,000.

(c) Interest on loans under (b) of this section shall be computed according to the actuarial method on the entire unpaid principal balance as determined under AS 06.20.285 (b).



Sec. 06.20.240. - Loans for purpose of obtaining higher interest.

A licensee may not induce or permit a person, or a husband and wife jointly or severally, to split up or divide a loan or to become obligated, directly or contingently or both, under more than one loan contract at the same time, for the purpose or with the result of obtaining a higher rate of interest than would otherwise be permitted by AS 06.20.230 . However, a licensee may enter into new or different loan transactions with the borrower or the borrower's spouse at a different time so long as the purpose of the additional transaction does not violate this section.



Sec. 06.20.250. - Payments and interest.

(a) Interest may not be paid, deducted, or received in advance. Except for open-end loans made under AS 06.20.285 , interest shall be computed and paid only on unpaid principal balances and may not be compounded; however, if part or all of the consideration for a loan contract is the unpaid principal balance of a prior loan, the principal amount payable under the loan contract may include any unpaid charges on the prior loan that have accrued within 60 days before the making of the loan contract. The maximum interest permitted on loans made under this chapter shall be computed on the basis of the number of days actually elapsed. For the purpose of these computations a month is any period of 30 consecutive days.

(b) A licensee may compute interest for a loan as provided in this chapter on an interest-bearing or actuarial basis either at the rates stated in AS 06.20.230 or at the single annual percentage rate that would earn the same finance charge as the rates stated in AS 06.20.230 when the debt is paid according to the agreed terms and the calculations made according to the actuarial method.

(c) Except for open-end loans under AS 06.20.285 , a licensee may not enter into a contract for a loan that provides for a scheduled repayment of principal over more than the maximum terms set out below opposite the respective size of loans.

Principal amount of loan Maximum term

up to $1,000 24 and 1/2 months

Over $1,000 to $2,500 48 and 1/2 months

Over $2,500 to $5,000 60 and 1/2 months

Over $5,000 to $25,000 as agreed to by the parties

(d) Loan contracts must provide for substantially equal payments, and the payments must be due at least once a month, with the first payment beginning not later than 45 days from the date the loan is made.

(e) If the irregular payment is confirmed in writing by the borrower, and the method of repayment is consistent with the maximum term and annual interest rate provided in this chapter, and if a borrower demonstrates sufficient seasonal or extraordinary income to support repayment of a loan, the loan contract may provide for irregular payments and first payment extensions greater than 45 days from the date the loan is made.



Sec. 06.20.260. - Charges prohibited.

(a) A further or other charge or amount for an examination, service, brokerage commission, expense, fee, bonus, or other thing may not be directly or indirectly charged, contracted for, or received except

(1) lawful fees actually paid out by the licensee to a public officer for filing, recording, or releasing any instrument securing the loan, or premiums payable for insurance in lieu of perfecting a security interest if the premiums do not exceed the fees that would otherwise normally be incurred for perfecting, filing, recording, and releasing the security interest, or for transferring certificate of title to a motor vehicle securing the lien or noting a lien on that certificate;

(2) premiums actually paid out for insurance on any one or combination of the following: pledged property of the borrower, or consumer credit insurance; in this paragraph, "consumer credit insurance" has the meaning given in AS 21.57.160 ;

(3) taxable costs and expenses to which the licensee becomes entitled under general law in any court proceedings to collect a loan or to realize on the security after default;

(4) for loans of $10,000 or less that are secured by an interest in real estate, reasonable costs and fees paid by a licensee for appraisals, surveys, and title insurance or reports;

(5) for loans over $10,000, whether or not secured by an interest in real estate, reasonable costs and fees paid by a licensee for appraisals, surveys, title insurance or reports, and credit reports;

(6) a late payment fee of not more than 10 percent of the payment that is due or $25, whichever is less;

(7) a fee for dishonored checks not to exceed $25 for each dishonored check;

(8) reasonable attorney fees, actual expenses, and costs incurred in connection with the collection of a delinquent debt or a foreclosure if the collection or foreclosure is referred to an attorney who is not a salaried employee of the licensee and the balance then owing on the debt exceeds $5,000;

(9) actual expenses and costs incurred in connection with a repossession.

(b) A licensee may collect the charges permitted under (a) of this section at the time when the loan is made or at any time thereafter. If any interest, consideration, or charges in excess of those permitted by AS 06.20.230 are charged, contracted for, or received, except as the result of an accidental and bona fide error in computation, the contract of loan is modified as follows: all interest, consideration, or charges involved are voided and a like amount credited to the debtor on the principal of the loan. If the unpaid principal is less than the total of the interest, consideration, and charges, the difference shall be refunded by the lender to the borrower.



Sec. 06.20.270. - Requirements for making and payment of loans.

Except as provided in AS 06.20.285 for open-end loans, every licensee shall

(1) deliver to the borrower at the time a loan is made a statement containing a printed copy of AS 06.20.230 - 06.20.260 in the English language and showing in clear and distinct terms the amount and date of the loan and its maturity, the nature of the security, if any, for the loan, the name and address of the borrower and the licensee, and the agreed rate of charge;

(2) give to the borrower a plain and complete receipt for all payments made on account of the loan at the time payments are made, specifying the amount applied to interest and the amount, if any, applied to principal, and stating the unpaid principal balance, if any, of the loan;

(3) permit payment to be made in advance in any amount on a contract of loan at any time, but the licensee may apply the advance payment first to all interest in full at the agreed rate up to the date of payment;

(4) upon repayment of the loan in full, mark indelibly every obligation and security signed by the borrower with the word "Paid" or "Cancelled," and release any mortgage, restore any pledge, cancel and return any note, and cancel and return any assignment given to the licensee by the borrower;

(5) display prominently in each licensed place of business a full and accurate schedule, approved by the department, of the charges to be made and the method of computing them.



Sec. 06.20.280. - Maximum charge by licensee.

A licensee may not directly or indirectly charge, contract for, or receive any interest, discount, or consideration greater than that which the licensee would be permitted by law to charge if the person were not a licensee under this chapter, upon the loan, use or forbearance of money, goods, or things in action, or upon the loan, use, or sale of credit, of the amount or value of more than $25,000. This section applies to any licensee who permits any person, as borrower or endorser, guarantor, or surety for any borrower, or otherwise, to owe directly or contingently or both to the licensee at any time a sum of more than $25,000 on principal.



Sec. 06.20.285. - Open-end loans.

(a) A licensee may make open-end loans not exceeding an aggregate total of $25,000 and may contract for and receive interest on open-end loans as provided in AS 06.20.230 , and for other charges permitted under this chapter. Interest on open-end loans may be computed daily or monthly on the unpaid principal balance or the average unpaid principal balance if the interest charged as a result of these computations does not exceed the rates stated in AS 06.20.230 when the interest is computed according to the interest-bearing or actuarial method.

(b) The billing cycle for open-end loans is monthly, and the unpaid principal balance on a certain day is computed by adding to the balance unpaid on the beginning of that day, or the average unpaid daily balance for that billing cycle, all advances and other permissible amounts charged to the borrower and deducting all payments and other credits made or received that day.

(c) A licensee may secure the payment of an open-end loan in the same manner as other loans under this chapter may be secured.

(d) The licensee shall deliver a copy of the open-end loan agreement to the borrower at the time the open-end loan account is opened. The open-end loan agreement must contain the name and address of the licensee and the borrower and must contain disclosures of finance charges and agreed terms as may be required by regulations adopted by the department and the Board of Governors of the Federal Reserve System.

(e) At the end of each billing cycle in which there is an outstanding balance in the account for which a finance charge is imposed, the licensee shall deliver to the borrower a statement in the form required by regulations adopted by the department and the Board of Governors of the Federal Reserve System. This subsection does not apply to accounts that the licensee considers uncollectible or for which an action to collect past due amounts has been filed.



Sec. 06.20.287. - Insurance on open-end loans.

(a) A licensee may obtain consumer credit, credit loss of income, and property insurance on open-end loans under this chapter. The consumer credit insurance obtained by a licensee shall satisfy the requirements of AS 21.57. The property insurance obtained by a licensee shall satisfy the requirements of AS 21.39 and AS 21.42. The licensee shall comply with AS 21.36.160 and 21.36.165 during all transactions with borrowers involving consumer credit, credit loss of income, and property insurance.

(b) The licensee shall calculate the charge for credit life, credit loss of income, or disability insurance in each billing cycle by adding to the unpaid balance in the borrower's account the current monthly premium rate for the coverage required at the rate set under AS 21.57, using the method specified in the loan agreement for determining the unpaid balance.

(c) A licensee may not cancel credit life, credit loss of income, or disability insurance obtained for an open-end loan if the borrower is delinquent in paying the monthly installments unless an installment is delinquent for 90 days or longer. The licensee shall advance to the insurer amounts necessary to keep the policy in force until the 90-day delinquency period has elapsed, and the borrower's account may be charged for the amounts advanced to the insurer.



Sec. 06.20.290. - Purchase of wages or other compensation for $25,000 or less.

Sec. 06.20.290. Purchase of wages or other compensation for $25,000 or less.

For purposes of this chapter, the payment of $25,000 or less in money, credit, goods, or things in action, as consideration for the sale or assignment of, or order for, the payment of wages, salary, commissions, or other compensation for services, whether earned or to be earned, is considered a loan, and the difference between the payment and the amount of the compensation sold or assigned is considered interest or a charge upon the loan from the date of payment to the date the compensation is payable. Such a transaction is governed by this chapter.



Sec. 06.20.300. - Maximum charges by nonlicensee on loans.

(a) Except as authorized in this chapter, a person may not directly or indirectly charge, contract for, or receive any interest, discount, or consideration greater than that which the person would be permitted by law to charge if the person were not a licensee, upon the loan, use, or forbearance of money, goods, or things in action, or upon the loan, use, or sale of credit of the amount or value of $25,000 or less.

(b) The provisions of (a) of this section apply to any person who, by any device, subterfuge, or pretense whatsoever charges, contracts for, or receives greater interest, consideration, or charges than are authorized by this chapter.






Article 05 - GENERAL PROVISIONS

Sec. 06.20.310. - Effect of illegal interest rate.

A loan of the amount or value of $25,000 or less for which a greater rate of interest, consideration, or charge than is permitted by this chapter has been charged, contracted for, or received, wherever made, may not be enforced in the state, and every person participating in such a loan in the state is subject to this chapter. This section does not apply to loans legally made in a state or territory of the United States that has in effect a regulatory small loan law similar in principle to this chapter.



Sec. 06.20.320. - Civil penalties.

(a) A licensee or lender who, in the making or collection of a loan contract, does any act that violates AS 06.20.230 - 06.20.260 or 06.20.280 - 06.20.310 shall at the option of the commissioner reimburse the portion of the interest and charges in excess of that provided in those sections, or, in the case of repeated violations of those sections by the licensee, the commissioner may, upon a hearing, require the licensee to adjust the loan contract interest or other charges down to the contract interest limitation specified in AS 45.45.010(a).

(b) [Repealed, Sec. 102 ch 26 SLA 1993].

(c) If a penalty for failure to comply with financing disclosure requirements under regulations adopted by the Board of Governors of the Federal Reserve System is imposed by the federal authorities, the department may not impose a civil penalty under this section for the same act or omission.



Sec. 06.20.330. - Exemptions.

(a) [Repealed, Sec. 55 ch 75 SLA 2002].

(b) This chapter does not apply to individual loans by pawnbrokers or loan shops where separate and individual loans do not exceed $500.



Sec. 06.20.340. - Regulations, rulings, demands, and findings; service of notice.

(a) The department may adopt general regulations and make specific rulings, demands, and findings consistent with this chapter as may be necessary for the proper conduct of business and the enforcement of this chapter.

(b) All notices required or authorized by this chapter to be given or served by the department may be given or served by registered mail and service is considered complete when a true copy is deposited in the post office properly addressed and stamped.



Sec. 06.20.350. - Amendment or repeal of chapter.

This chapter may be modified, amended, or repealed so as to effect a cancellation or alteration of a license or right of a licensee hereunder, but the cancellation or alteration may not impair or affect the obligation of a pre-existing lawful contract between a licensee and a borrower.



Sec. 06.20.360. - [Renumbered as AS 06.20.920 ].

Repealed or Renumbered



Sec. 06.20.900. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "commissioner" means the commissioner of commerce, community, and economic development or a designee of the commissioner;

(2) "department" means the Department of Commerce, Community, and Economic Development;

(3) "open-end loan" means a loan made by a licensee under this chapter under an agreement between the licensee and a borrower which provides that

(A) the borrower may obtain advances of money from the licensee from time to time or the licensee may advance money on behalf of the borrower from time to time as directed by the borrower;

(B) the amount of each advance and interest and charges will be added to the borrower's open-end loan account and payments and other credits are deducted from that account;

(C) interest will be computed on the unpaid principal balance or the average unpaid principal balance of the open-end loan account;

(D) the borrower may pay all or any part of the unpaid principal balance of the borrower's open-end loan account or, if the account is not in default, in monthly installments of fixed amounts as provided in the loan agreement; and

(E) the agreement covers open-end loans under this chapter.



Sec. 06.20.920. - Short title.

This chapter may be cited as the Alaska Small Loans Act.









Chapter 06.25. - TRUST COMPANIES



Chapter 06.26. - REVISED ALASKA TRUST COMPANY ACT

Article 01 - GENERAL AUTHORITY

Sec. 06.26.010. - Persons authorized to act as fiduciaries.

(a) Notwithstanding other provisions of law and except as provided in AS 06.26.020 , a person may not act as a fiduciary in this state unless the person is

(1) a trust company organized under this chapter;

(2) a private trust company that has received an exemption under AS 06.26.200;

(3) a state financial institution;

(4) a national bank having its principal office in this state and authorized by the United States Comptroller of the Currency to act as a fiduciary;

(5) a federally chartered savings association having its principal office in this state and authorized by its federal chartering authority to act as a fiduciary;

(6) an international bank that has a branch bank in this state established or maintained under AS 06.05.550 ; in this paragraph, "international bank" has the meaning given in AS 06.05.990 ;

(7) an interstate national bank with a branch bank in this state established or maintained under AS 06.05.550 ; in this paragraph, "interstate national bank" means a national bank whose principal office, as designated in the bank's articles of incorporation, is not located in this state;

(8) an entity that

(A) is organized under the laws of a state of the United States other than this state;

(B) holds a charter, license, certificate, or other type of authorization from this or another state of the United States to engage in banking; and

(C) has a branch bank located in this state established or maintained under AS 06.05.550 ;

(9) an interstate state trust company or international trust company with a trust office authorized by the department under AS 06.26.810 - 06.26.895;

(10) a trustee of only charitable trusts, does not offer fiduciary services to the general public with regard to noncharitable trusts, and observes the requirements applicable to trustees under AS 13.36.225 - 13.36.290 (Alaska Uniform Prudent Investor Act); or

(11) a federally chartered credit union having its principal office in this state and authorized by the National Credit Union Administration to act as a fiduciary.

(b) In this section, "branch bank" has the meaning given in 06.05.990.



Sec. 06.26.020. - Exemptions.

(a) Notwithstanding any other provision of this chapter, a person does not act as a fiduciary under this chapter if the person

(1) is licensed to practice law in this state, the person is acting within the scope of the license, and the person and any law firm of the person are not trustees of more trusts than the number established for the person and law firm by the department by regulation or order; in this paragraph, "law firm" means a partnership, a professional corporation organized under AS 10.45, or another association organized for the practice of law and in which the person practices law;

(2) acts as trustee under a deed of trust delivered only as security for the payment of money or for the performance of another act;

(3) receives and distributes on behalf of a principal rents and proceeds of sales as a real estate broker or other licensee under AS 08.88;

(4) engages in securities business activity or investment advisory business activity as a registered broker-dealer, a broker-dealer agent, a state investment adviser, or an investment adviser representative, or as a federal covered adviser who has made a notice filing under AS 45.55.040(h), the person is acting within the scope of the person's registration or notice filing, and the activity is regulated by the department under AS 45.55 or by the United States Securities and Exchange Commission; in this paragraph, "agent," "broker-dealer," "federal covered adviser," "investment adviser representative," "investment advisory business," "securities business," and "state investment adviser" have the meanings given in AS 45.55.990 ;

(5) engages in the sale and administration of an insurance product as an insurance company licensed under AS 21 or an insurance producer licensed under AS 21 and is acting within the scope of that license;

(6) handles escrow transactions and is a title insurance company that has a certificate of authority issued under AS 21.09, a title insurance limited producer that is licensed as required by AS 21.66.270 , or an employee of the title insurance company or title insurance producer when acting in the scope of the employee's employment; in this paragraph,

(A) "escrow transaction" has the meaning given in AS 34.80.090 ;

(B) "title insurance company" has the meaning given in AS 21.66.480 ;

(C) "title insurance limited producer" has the meaning given in AS 21.66.480;

(7) is a cemetery association organized and acting under AS 10.30;

(8) is a trustee for a voting trust under AS 10.06 and is acting in that capacity;

(9) has a certified public accountant certificate issued under AS 08.04, the person is acting within the scope of the certificate, and the person and any accounting firm of the person are not trustees of more trusts than the number established for the person and accounting firm by the department by regulation or order; in this paragraph, "accounting firm" means a partnership, a professional corporation organized under AS 10.45, or another association organized for the practice of public accounting and in which the person practices public accounting;

(10) holds real property in trust for the primary purpose of subdivision, development, or sale or to facilitate a business transaction with respect to the real property;

(11) serves as a trustee of a trust created by the person's family members;

(12) holds money or other assets as a homeowners' association or similar organization to pay maintenance and other related costs for commonly owned property; in this paragraph, "homeowners' association" includes an association of apartment owners under AS 34.07.450 and a unit owners' association or master association under AS 34.08.990 ;

(13) holds money or other assets in connection with the collection of debts or payments on loans by a person acting solely as the agent or representative at the sole direction of the person to whom the debt or payment is owed, including engaging in the business of an escrow agent;

(14) acts as a conservator if the person is appointed by a court of this or another state or is qualified to act as a conservator under AS 13.26.320;

(15) acts as a personal representative if the person is appointed a personal representative by a court of this or another state or is qualified to act as a personal representative under AS 13.21.035 ;

(16) acts as a guardian or receiver if the person is appointed as a guardian or receiver by a court of this or another state;

(17) is a business partner acting with regard to the business, or a co-owner of property acting with regard to the co-owned property;

(18) serves as a trustee of one or more trusts in which the settlor is not a family member of the person, except that the person may not at any one time serve as a trustee for trusts that cumulatively have more than 10 different settlors; however, the department may change by regulation or order the maximum number of settlors allowed for this exemption; in this paragraph, a husband and wife who create a joint trust are considered to be one settlor.

(b) When establishing the number of trusts that are allowed for an exemption under (a)(1) or (9) of this section or when changing the maximum number of settlors that are allowed for an exemption under (a)(18) of this section, the department shall consider the protection of the public, the effect on efficient delivery of trust services at a reasonable cost, and the likelihood that the particular exemption can make the trust services available to the persons who need the service.

(c) In addition to the exemptions identified in (a) of this section, the department may by regulation or order grant an exemption to a person if the person demonstrates good cause for needing the exemption and the department determines that the exemption would not conflict with public order or convenience.

(d) In addition to any other requirements established for the exemption, to maintain an exemption under this section, a person who is exempt under (a) or (c) of this section may not offer fiduciary services to the general public.



Sec. 06.26.030. - Location of operation.

(a) A trust company may act as a fiduciary in this state, another state, or a foreign country, subject to complying with applicable laws of the state or foreign country, at an office or branch established and maintained under this chapter.

(b) A trust company may conduct any activities at an office outside this state that are permissible for a trust company chartered by the host state, except to the extent those activities are expressly prohibited by the laws of this state or by a regulation or order of the department applicable to the trust company.






Article 02 - NAME, POWERS, ORGANIZATION, AND CAPITALIZATION

Sec. 06.26.040. - Name of trust company.

(a) A person may not use the words "trust" or "trust company" or any other words in a manner that could reasonably be expected to convey the impression that the person is acting as a fiduciary unless the person is authorized to act as a fiduciary under AS 06.26.010 .

(b) This section does not prohibit the use of the words "trust" or "trust company" in the name of a corporation that is in existence as of January 1, 2003 and that is not subject to this chapter if the corporation was originally organized under the laws of this state and has not, since the date of its original organization, amended or restated its articles of incorporation to delete from its name the words "trust" or "trust company."



Sec. 06.26.050. - Powers of trust company.

(a) A trust company may perform any act as a fiduciary that a state financial institution, or a national bank exclusively exercising trust powers, may perform, including

(1) acting as trustee under a written agreement;

(2) receiving money and other property as trustee for investment in real or personal property;

(3) acting as a trustee and performing the fiduciary duties committed or transferred to it by a court;

(4) receiving money or other assets under AS 06.35;

(5) acting as an executor, an administrator, or a trustee of the estate of a deceased person;

(6) acting as a custodian, guardian, conservator, or trustee for a minor or an incapacitated person;

(7) acting as a successor fiduciary to a depository;

(8) receiving for safekeeping any type of personal property;

(9) acting as a custodian, an assignee, a transfer agent, an escrow agent, a registrar, or a receiver;

(10) acting as an investment adviser, an agent, or an attorney-in-fact in any agreed upon capacity;

(11) exercising additional powers expressly authorized by a regulation adopted under this chapter; and

(12) exercising an incidental power that is reasonably necessary to enable it to fully exercise the powers expressly conferred according to commonly accepted fiduciary customs and usage.

(b) A trust company may exercise the powers of a business incorporated under the laws of this state that are reasonably necessary to enable the exercise of its specific powers under this chapter.

(c) A trust company may contribute to community solicitations, or to charitable, philanthropic, or benevolent instrumentalities that operate to promote public welfare, amounts that its board considers appropriate and in the interests of the trust company.

(d) Subject to AS 06.26.370 , a trust company may deposit trust money or other assets with itself.

(e) Subject to the approval of the department and to being insured by the Federal Deposit Insurance Corporation or its successor, a trust company may accept deposits from the public.

(f) A trust company organized under this chapter may apply for a certificate of authority under AS 06.05.

(g) A trust company organized under this chapter with a certificate of authority issued under AS 06.05 may exercise all powers granted to it under AS 06.05 to the extent the powers do not conflict with this chapter. A trust company with a certificate of authority issued under AS 06.05 is subject to all of the provisions of AS 06.05. In case of a conflict between the provisions of this chapter and AS 06.05, the provisions of this chapter apply.

(h) In (a) of this section, "national bank exclusively exercising trust powers" means a person issued a charter by the United States Comptroller of the Currency if the charter confers only trust powers.



Sec. 06.26.060. - Organizers.

One or more persons may organize a trust company.



Sec. 06.26.070. - Incorporation.

(a) A trust company shall be incorporated under AS 10.06.

(b) In addition to the items required under AS 10.06.208 to be included in articles of incorporation, the articles of incorporation of a trust company must specify

(1) the judicial district where the trust company will be located and the community where the trust company will locate its principal place of business;

(2) the amount of the trust company's stock, which must be divided into shares having a par value of not less than $1 each;

(3) that there will be at least five but not more than 25 directors;

(4) the period for which the trust company is organized, whether limited or perpetual;

(5) the name by which the trust company will be known, which must contain the words "trust company" as a part of the name; and

(6) a declaration that each incorporator will, if elected, accept the responsibilities and faithfully discharge the duties of a director.



Sec. 06.26.080. - Amendment of articles or bylaws.

(a) A trust company may amend its articles of incorporation or bylaws in a manner consistent with its articles, its bylaws, AS 10.06, and this chapter by a vote of its shareholders representing at least a majority of the capital at a regular meeting or at a special meeting called for that purpose. The trust company shall file a written notice of an amendment with the department.

(b) The department has 60 days from the date that the department receives a notice under (a) of this section to review the amendment, and the amendment becomes effective on the 61st day after the department receives the notice unless the department specifies a different date. The department may extend the 60-day period of review if the department determines that the notice raises significant issues that require additional information or if the department needs additional time for analysis. If the 60-day period of review is extended, the amendment becomes effective only when the department approves the amendment in writing.



Sec. 06.26.085. - Certificate of authority required.

A person may not act as a trust company until a certificate of authority is received from the department.



Sec. 06.26.090. - Application for certificate of authority.

(a) An application for a certificate of authority shall be made in the form required by the department and must be supported by the information, data, records, and opinions of counsel required by the department. The application must be accompanied by all fees and deposits required by this chapter.

(b) The department may grant a certificate of authority only if the department receives evidence from the applicant that the department determines demonstrates that the establishment of the proposed trust company will serve public convenience and well-being. The evidence must address the following factors:

(1) the market to be served;

(2) whether the proposed organizational structure, capital structure, and amount of initial capitalization are adequate for the proposed trust company and its location;

(3) whether the anticipated volume and nature of the proposed trust company indicates a reasonable probability of success and profitability based on the market sought to be served;

(4) whether, as a group, the proposed officers, directors, and employees have sufficient fiduciary experience, ability, standing, competence, trustworthiness, and integrity to justify a belief that the proposed trust company will operate in compliance with the law and that success of the proposed trust company is probable;

(5) whether each principal shareholder has sufficient experience, ability, standing, competence, trustworthiness, and integrity to justify a belief that the proposed trust company will be free from improper or unlawful influence or interference with respect to the trust company's operation in compliance with the law; and

(6) whether the persons organizing the trust company are acting in good faith.

(c) The applicant for a certificate of authority bears the burden of establishing that public convenience and well-being will be served by the establishment of the trust company. The failure of an applicant to furnish required information, data, opinions of counsel, other material, the required fee, or a required deposit is considered an abandonment of the application.

(d) An applicant shall pay under AS 06.01.010 the investigation expenses incurred by the department in processing an application for a certificate of authority. When submitting an application to the department, the applicant shall pay the department $2,000 as an advance payment of the investigation expenses incurred by the department. If the investigation expenses incurred by the department are less than $2,000, the department shall promptly refund the excess to the applicant. If the investigation expenses incurred by the department are greater than $2,000, the department may obtain reimbursement from the applicant.

(e) The department shall determine whether all of the applicable requirements of this section have been satisfied and shall enter an order granting or denying the certificate of authority. The department may deny the application if the department determines that the requirements of this chapter have not been met. The department may set conditions on the certificate of authority and shall include any conditions in the order granting the certificate of authority.

(f) If a protest of the application is not filed with the department on or before the 15th day after the last date that the notice is published under AS 06.26.100 , the department may immediately determine whether the application meets the requirements of this section based on the application and investigation.



Sec. 06.26.100. - Department notices regarding application..

(a) The department shall notify the organizers of a proposed trust company when the application under AS 06.26.090 is complete and accepted for filing and all required fees and deposits have been paid. Promptly after notification, the organizers shall publish in a form specified by the department notice of the filing of the application in a newspaper of general circulation published in the community proposed as the trust company's principal place of business. If a newspaper of general circulation is not published in the community, the organizers shall publish the notice in a newspaper of general circulation near the community. The department may require the organizers to publish the notice at other locations reasonably necessary to solicit the views of potentially affected persons. The notice must include a solicitation of comments and protests.

(b) To prove that the publication required by (a) of this section has been accomplished, the organizers shall file with the department an affidavit of publication from the newspaper in which the notice was published.



Sec. 06.26.110. - Issuance of certificate of authority; required operation.

(a) The department may not deliver a certificate of authority to a person to act as a trust company until the person has

(1) received cash or marketable securities in at least the full amount of the capital required under AS 06.26.120 from subscriptions for the issuance of shares;

(2) elected or qualified the initial officers and directors named in the application for the certificate of authority or other officers and directors approved by the department; and

(3) complied with all other requirements of this chapter related to the organization of a trust company.

(b) A person who receives a certificate of authority, including a certificate of authority with conditions, shall open a home office and begin providing fiduciary services within six months after the date that the person receives the certificate of authority or by the end of any extension of the six-month period allowed by the department. If the person does not open the home office or begin providing fiduciary services within the six months or by the end of any extension, the department shall revoke the certificate of authority.



Sec. 06.26.120. - Required capital; change in outstanding capital and surplus.

(a) A trust company may not act as a fiduciary unless the trust company has paid-in capital in an amount acceptable to the department, but not less than $400,000, and paid-in surplus equal to 20 percent of paid-in capital. The trust company shall hold its unimpaired capital as security for the faithful discharge of the fiduciary duties undertaken by the trust company and for the claims of creditors.

(b) The department may by order require or permit adjustment to capital for a proposed or existing trust company if the department finds the condition and operations of an existing trust company or the proposed scope or type of operations of a proposed trust company requires adjustment to capital to protect the safety and soundness of the trust company. The safety and soundness factors to be considered by the department in the exercise of its discretion to adjust capital include

(1) the nature and type of business conducted;

(2) the nature and degree of liquidity of the assets held by the trust company other than trust assets;

(3) the amount of fiduciary assets being managed;

(4) the type of fiduciary assets held and the depository of those assets;

(5) the complexity of the fiduciary duties and degree of discretion undertaken;

(6) the competence and experience of management;

(7) the extent and adequacy of internal controls;

(8) the presence or absence of annual unqualified audits by an independent certified public accountant;

(9) the reasonableness of the trust company's plans for retaining or acquiring additional capital; and

(10) the existence and adequacy of insurance held by the trust company to protect its customers, beneficiaries, and grantors.

(c) If the department orders a trust company to increase or adjust its capital, the order must state the date by which the increase or adjustment must be made. An order under this subsection does not prohibit the trust company from later applying to the department to reduce capital requirements for the trust company under (b) of this section.

(d) Subject to (b) of this section, a trust company to which the department issues a certificate of authority shall at all times maintain capital in at least the amount required under (a) of this section, as increased or decreased under (b) of this section.

(e) A trust company may not reduce or increase its outstanding capital through dividend, redemption, issuance of shares, or otherwise without the prior written approval of the department, unless otherwise permitted by this chapter.

(f) Prior approval by the department is not required for a decrease in surplus caused by incurred losses that exceed undivided profits. A decrease to surplus as a result of losses shall be replaced before payment of further dividends.



Sec. 06.26.130. - Capital notes or debentures..

(a) A trust company may, with the written consent of the department, and if authorized by its articles of incorporation or approved by persons owning two-thirds of the stock of the trust company entitled to vote, issue convertible or nonconvertible capital notes or debentures. The principal amount of notes and debentures outstanding at any time may not exceed 33 1/3 percent of the capital stock and surplus fund of the trust company on the date of issuance. The rate and term are subject to the approval of the department, but the term may not exceed 20 years.

(b) A trust company may not retire capital notes or debentures if the retirement creates an impairment of its capital. Capital notes and debentures are subordinated in right of payment in the event of insolvency or liquidation of the trust company to the prior payment of all deposits and all claims of other creditors except the holders of securities on a parity with the capital notes and debentures and the holders of securities expressly subordinated to the capital notes and debentures.



Sec. 06.26.140. - Cumulative voting.

Shareholders may not use cumulative voting in the election of directors unless cumulative voting is allowed by the trust company's articles of incorporation.






Article 03 - OPERATION OF OFFICES

Sec. 06.26.150. - Trust company home office.

(a) A trust company shall continuously maintain in this state a home office where the trust company operates and keeps its records. At least one executive officer shall maintain an office at the home office.

(b) Each executive officer at the home office is an agent of the trust company for service of process.

(c) A trust company may change its home office to any of its offices existing at the time of the change within this state by filing a written notice with the department setting out the name of the trust company, the street address of its home office before the change, the street address to which the home office is to be changed, and a copy of a resolution adopted by the trust company's board authorizing the change.

(d) The change of the location of a home office takes effect on the 61st day after the date the department receives the notice under (c) of this section, unless the department establishes a different date or unless, before the 61st day, the department notifies the trust company that the trust company shall establish to the satisfaction of the department that the relocation is consistent with the original determination made under AS 06.26.090 for the establishment of a trust company at that location, in which event the change of home office takes effect when approved by the department.



Sec. 06.26.160. - Trust company branch offices.

(a) A trust company may establish branch offices anywhere in the state by

(1) filing a written notice with the department setting out the name of the trust company, the street address of the proposed branch office, and a description of the activities proposed to be conducted at the branch office;

(2) filing with the department a copy of a resolution adopted by the trust company's board authorizing the establishment or acquisition of the branch office; and

(3) paying the filing fee established by the department by regulation.

(b) The department has 60 days from the date the department receives the notice under (a) of this section to review the proposal for the branch office, and the trust company may begin operating the branch office on the 61st day after the date the department receives the notice, unless the department specifies a different date.

(c) The department may extend the 60-day period of review provided by (b) of this section if the department determines that the proposed branch office raises issues that require additional information or if the department needs additional time for analysis. If the 60-day period of review is extended, the trust company may establish the branch office only after the department approves the branch office in writing. The department may deny the trust company permission to establish a branch office if the department has safety or soundness concerns.



Sec. 06.26.170. - Trust company representative offices.

(a) A trust company may establish or acquire representative trust offices anywhere in this state. To establish or acquire a representative office, a trust company shall

(1) file a written notice with the department that sets out the name of the trust company and the location of the proposed representative office;

(2) file with the department a copy of a resolution adopted by the trust company's board authorizing the establishment or acquisition of the representative office; and

(3) pay the filing fee established by the department by regulation.

(b) The department has 60 days from the date the department receives the notice filed under (a) of this section to review the establishment or acquisition of a representative office, and the trust company may begin operating the representative office on the 61st day after the date the department receives the notice, unless the department specifies a different date.

(c) The department may extend the 60-day period of review provided by (b) of this section if the department determines that the written notice raises issues that require additional information or if the department needs additional time for analysis. If the 60-day period of review is extended, the trust company may establish the representative office only after the department approves the office in writing. The department may deny permission to establish or acquire a representative office of the trust company if the department has safety or soundness concerns.



Sec. 06.26.180. - Offices outside the state.

(a) With the prior written approval of the department, a trust company may establish a branch office or a representative office outside this state. To establish a branch office or representative office outside this state, a trust company shall

(1) submit an application to the department specifying the location of the proposed office, the business to be conducted at the proposed office, and the laws of the jurisdiction where the office will be located that permit the office to be established;

(2) file with the department a copy of a resolution adopted by the trust company's board authorizing the establishment or acquisition of the office; and

(3) pay the filing fee established by the department by regulation.

(b) The department may approve an application under (a) of this section for a branch office or representative office if the department finds that

(1) the laws of the jurisdiction in which the office is to be located permit the establishment of the office; and

(2) the department does not have a significant supervisory or regulatory concern regarding the proposed office.

(c) If a trust company submits with the application a certified statement of the governmental regulator for the jurisdiction in which the office is to be located expressly permitting the establishment of the office, the trust company may establish the office by following the procedures under AS 06.26.090 , except that the trust company may not establish the office before the 91st day after the date the department receives the notice filed under AS 06.26.160 (a) unless the department notifies the trust company that the trust company may establish the office on an earlier date.

(d) The department may deny a trust company permission to establish a branch office or representative office outside this state if the department has safety or soundness concerns regarding

(1) the market to be served;

(2) whether the proposed organizational structure, capital structure, and amount of capitalization are adequate;

(3) whether the anticipated volume and nature of the proposed office indicate a reasonable probability of success and profitability based on the market sought to be served;

(4) whether, as a group, the officers, directors, and employees have sufficient fiduciary experience, ability, standing, competence, trustworthiness, and integrity to justify a belief that the proposed office will operate in compliance with law.



Sec. 06.26.190. - Hours of operation.

(a) A trust company and an interstate state trust company or an international trust company maintaining a trust office under AS 06.26.810 - 06.26.895 may close on the legal holidays described in AS 44.12.010 - 44.12.025. A notice of holiday closings shall be made available to the trust company's customers by mail, by the Internet, or by other means.

(b) A trust company and an interstate state trust company or international trust company maintaining a trust office under AS 06.26.810 - 06.26.895 may close on any business day if the trust company

(1) notifies the department in advance of the closure; and

(2) makes a closure notice available to its customers by mail, by the Internet, or by other means.

(c) The hours of operation, and any changes in the hours of operation, of a trust company and an interstate state trust company or international trust company maintaining a trust office under AS 06.26.810 - 06.26.895 must be submitted to the department and must be made available to the trust company's customers by mail, by the Internet, or by other means.

(d) Notwithstanding this section, the hours of operation of a trust company with a certificate of authority issued under AS 06.05 are subject to AS 06.05.166 .






Article 04 - PRIVATE TRUST COMPANIES

Sec. 06.26.200. - Private trust companies.

(a) Unless the department expressly in writing exempts the person under this section from all or some of the provisions of this chapter, a private trust company shall comply with the provisions of this chapter applicable to a trust company.

(b) A person may apply in writing for an exemption from specific provisions of this chapter. The department may grant the exemption, in whole or in part, if the department finds that the person qualifies under (c) of this section and does not and will not offer fiduciary services to the general public.

(c) To qualify as a private trust company, a person shall be a corporation organized under AS 10.06, a limited liability company organized under AS 10.50, or a limited partnership formed under AS 32.11, and the person's

(1) articles of incorporation, articles of organization, or partnership agreement must prohibit the person from acting as a fiduciary of a trust, except for a trust created during the lifetime or upon the death of

(A) one named individual;

(B) a child, grandchild, or greatgrandchild of the individual identified in (A) of this paragraph, but not including a stepchild, stepgrandchild, or stepgreatgrandchild;

(C) a spouse or former spouse, including a person divorced from the individual, of an individual identified in (A) and (B) of this paragraph; and

(2) headquarters must be located in this state, or the person must have in force a contract with a qualified entity to represent the person on an exclusive or nonexclusive basis in this state, including maintaining a set of records for each trust for which the person acts as a fiduciary and receiving legal process on behalf of the person; in this paragraph, "qualified entity" has the meaning given to "qualified person" in AS 13.36.390 (2)(B) and (C).

(d) At the expense of the applicant, the department may examine or investigate the applicant in connection with an application for an exemption under this section. Unless the application presents novel or unusual questions, the department shall approve or deny the application for exemption not later than the 61st day after the date that the department considers the application complete and accepted for filing. If the application presents novel or unusual questions, the department may extend the time for approving or denying the application. The department may require the applicant to submit additional information the department considers necessary to make an informed decision.

(e) The department may make an exemption under this section subject to conditions or limitations imposed by the department that are consistent with this chapter.

(f) The department may adopt regulations that are consistent with this chapter defining the activities that do not constitute providing or offering fiduciary services to the general public, specifying the provisions of this chapter that are subject to an exemption under this section, and establishing procedures and requirements for obtaining, maintaining, or revoking an exemption granted under this section.



Sec. 06.26.210. - Requirements to apply for and maintain status as a private trust company.

(a) To obtain an exemption under AS 06.26.200 , a person shall file an application with the department containing

(1) a nonrefundable application fee established by the department by regulation;

(2) information that demonstrates that the person qualifies under AS 06.26.200(c);

(3) a detailed statement under oath showing the applicant's assets and liabilities as of the end of the month that precedes the date of the filing of the application with the department;

(4) a statement under oath of the reason for requesting the exemption;

(5) a statement under oath that the applicant currently does not offer fiduciary services to the general public and that the applicant will not offer fiduciary services to the general public without the prior written permission of the department;

(6) the current street address of the physical location in this state where the applicant will maintain its records, the applicant's current telephone number at that location, and a statement under oath that the address given is true and correct and not a United States Postal Service post office box or a private commercial mail drop;

(7) a list of the specific provisions of this chapter or regulations adopted under this chapter from which the applicant requests an exemption.

(b) The department may not approve an exemption under this section unless the application complies with (a) of this section.

(c) To maintain its exemption under AS 06.26.200 , a private trust company

(1) may not offer fiduciary services to the general public;

(2) shall continue to qualify under AS 06.26.200 (c); and

(3) shall file an annual certification on or before December 31 of each year on a form provided by the department that the private trust company is maintaining the conditions and limitations of its exempt status; the annual certification must be accompanied by a fee established by the department by regulation.

(d) The annual certification required under (c) of this section is valid only if it bears an acknowledgment stamped by the department. The department has 60 days from the date it receives the annual certification to review the annual certification and return a copy of the acknowledged annual certification to the private trust company. The burden is on the exempt private trust company to notify the department of a failure to return a copy of an acknowledged annual certification within the 60-day period.

(e) The department may examine or investigate the private trust company periodically as necessary to verify the annual certification.

(f) Notwithstanding having an exemption under AS 06.26.200 , a private trust company shall comply with the home office provisions of AS 06.26.150 and shall report to the department any change of address or telephone number within 30 days after the change.



Sec. 06.26.220. - Transfer of control.

Control of an exempt private trust company may not be sold or otherwise transferred with an exemption under AS 06.26.200 . In any change of control, the exempt status of the private trust company automatically terminates on the effective date of the transfer, and the person acquiring control must comply with this chapter. After transfer of control, a separate application for an exemption under AS 06.26.200 must be filed with the department if the acquiring person wishes to obtain or continue an exemption under AS 06.26.200 .



Sec. 06.26.230. - Revocation of exemption.

(a) The department may revoke an exemption under AS 06.26.200 if the exempt private trust company

(1) makes a false statement under oath on any document required to be filed by this chapter;

(2) fails to submit to an examination as required by AS 06.26.200 ;

(3) withholds requested information from the department; or

(4) violates a provision of this chapter applicable to exempt private trust companies.

(b) If the department determines from examination or other credible evidence that an exempt private trust company has violated a requirement of this chapter, the department may by personal delivery or registered or certified mail, return receipt requested, notify the exempt private trust company in writing that the department will revoke the private trust company's exemption as of a stated date, which may not be before the fifth calendar day after the date that the notification is delivered or mailed. The notification must state the grounds for the revocation with reasonable certainty. After a revocation takes effect, the revocation is final, and the private trust company is subject to all of the requirements and provisions of this chapter that are applicable to private trust companies not exempt under AS 06.26.200 .

(c) A private trust company shall comply with the provisions of this chapter from which it was formerly exempt within five calendar days after the effective date of a revocation of its exemption under this section. However, if the department determines at the time of revocation that the private trust company has been engaging in or attempting to engage in acts intended or designed to deceive or defraud, the department may, in the department's sole discretion, shorten or eliminate the five-calendar-day compliance period.

(d) If, within the time allowed under (c) of this section, the private trust company does not comply with all of the provisions of this chapter, including the capitalization requirements that have been determined by the department as necessary to assure the safety and soundness of the private trust company, the department may

(1) file a court action or pursue another remedy provided by this chapter; or

(2) refer the private trust company to the attorney general for institution of appropriate legal proceedings against the private trust company.



Sec. 06.26.240. - Conversion to trust company.

(a) A private trust company may not offer fiduciary services to the general public as a trust company until the private trust company satisfies the requirements of this section.

(b) The private trust company shall file a notice with the department on a form prescribed by the department, furnish a copy of a resolution adopted by the board authorizing the private trust company to offer fiduciary services to the general public, pay any filing fee established by the department by regulation, and comply with the requirements of this chapter for trust companies. The notice must provide the name of the private trust company and acknowledge that any exemption granted or otherwise applicable to the private trust company under AS 06.26.200 ceases to apply on the effective date of the notice.

(c) The department has 60 days after the department receives the notice under (a) of this section to review the conversion, and a private trust company may begin providing or offering fiduciary services to the general public on the 61st day after the date that the department receives a notice under (a) of this section from the private trust company, unless the department specifies a different date.

(d) The department may extend the 60-day period of review provided by (c) of this section if the department determines that the notice raises issues that require additional information or if the department needs additional time for analysis. If the 60-day period of review is extended, the private trust company may offer fiduciary services to the general public only after written approval by the department.

(e) The department may deny a private trust company permission to offer fiduciary services to the general public as a trust company if the department finds that the private trust company does not meet the requirements of this chapter for trust companies.



Sec. 06.26.245. - Trust company authority.

The provisions of AS 06.26.200 - 06.26.240 may not be interpreted to prevent a trust company from providing fiduciary services as a private trust company.






Article 05 - INVESTMENTS, LOANS, AND DEPOSITS

Sec. 06.26.250. - Regulations on investments.

The department may adopt regulations to establish limits, requirements, or exemptions for particular classes or categories of investment, or limit or expand investment authority for trust companies for particular classes or categories of securities or other property.



Sec. 06.26.260. - Pledge of assets.

(a) A trust company may not pledge or create a lien on any of the assets belonging to the trust company except to secure

(1) the repayment of money borrowed;

(2) trust deposits as specifically authorized or required by AS 06.26.370 or by regulations adopted under this chapter; or

(3) deposits made by the United States government, the state, or a municipality, or an agency of those governmental bodies.

(b) An act, a deed, a conveyance, a pledge, or a contract that violates this section is void.






Article 06 - TRUST ASSETS

Sec. 06.26.370. - Deposits of trust assets.

(a) A trust company may deposit trust money or other trust assets with itself as an investment if the settlor or the beneficiary authorizes the deposit and if

(1) the trust company maintains as security for the deposits a separate fund of securities that may be used for trust investments and that are under the control of a federal reserve bank or a clearing corporation in this state or elsewhere; in this paragraph, "clearing corporation" has the meaning given in AS 45.08.102 ;

(2) the total market value of the security fund maintained under (1) of this subsection is at all times at least equal to the deposit;

(3) the security fund maintained under (1) of this subsection is expressly designated as a security fund; and

(4) the security fund maintained under (1) of this subsection is maintained under the control of a person listed in AS 06.26.010 (a).

(b) A trust company may make periodic withdrawals from or additions to the security fund required by (a) of this section if the trust company maintains the value required by (a) of this section for the security fund. Income from the securities in the security fund belongs to the trust company.

(c) Notwithstanding (a) of this section, security under (a) of this section for a deposit is not required to the extent the deposit is insured by the Federal Deposit Insurance Corporation or its successor.



Sec. 06.26.380. - Common investment funds.

Subject to regulations adopted by the department, a trust company may invest trust assets in common investment funds.



Sec. 06.26.390. - Fee determination; investment and management costs.

(a) A trust company shall deal at arm's length with a person when arranging the compensation to be paid by the person for the services of the trust company. Any compensation paid to the trust company must be a reasonable amount with respect to the services rendered.

(b) When investing and managing trust assets, a trust company may only incur costs that are appropriate and reasonable in relation to the assets, the purposes of the trust, and the skills of the trust company.



Sec. 06.26.400. - Disclosure of conflicts of interest.

Before accepting appointment as a trustee, a trust company shall disclose any conflict of interest that may reasonably be expected to arise in the relationship.



Sec. 06.26.410. - Requirements for handling trust assets.

A trust company, its representatives, and its appointees shall observe the requirements applicable to trustees under AS 13.36.225 - 13.36.290 (Alaska Uniform Prudent Investor Act).






Article 07 - OWNERSHIP

Sec. 06.26.450. - Acquisition of control.

(a) Except as expressly otherwise permitted under this chapter, a person may not, without the prior written approval of the department, directly or indirectly acquire control of a trust company through a change in a legal or beneficial interest in voting securities of a trust company or a corporation or other person who owns voting securities of a trust company.

(b) This section does not apply to

(1) the acquisition of securities in connection with the exercise of a security or other interest in full or partial satisfaction of a debt previously contracted for in good faith if the acquiring person files written notice of acquisition with the department before the person votes the securities acquired;

(2) the acquisition of voting securities in any class or series by a person in control who has previously complied with and received approval to acquire control under AS 06.26.450 - 06.26.480 or who was identified as a person in control in an earlier application filed with and approved by the department;

(3) an acquisition or transfer by operation of law, a will, or in testate succession if the acquiring person files written notice of acquisition with the department before the person votes the securities acquired; or

(4) a transaction exempted by the department by regulation or order because the transaction is not within the purposes of AS 06.26.450 - 06.26.480.



Sec. 06.26.460. - Application for acquisition of control.

(a) A proposed transferee seeking approval under AS 06.26.450 to acquire control of a trust company shall file with the department

(1) an application in the form prescribed by the department;

(2) the filing fee established by the department by regulation; and

(3) all information required by regulation or that the department requires for a particular application in order to make an informed decision to approve or reject the proposed acquisition.

(b) If the proposed transferee under (a) of this section includes a group of persons acting together, the department may require each member of the group to provide information to the department.

(c) If the proposed transferee is not a resident of the state, a corporation organized under AS 10.06, or a foreign corporation qualified under AS 10.06 to transact business in this state, the proposed transferee shall file with the department a written consent to service of process on a resident of this state for any court action arising out of or connected with the proposed acquisition of control.

(d) Promptly after the department accepts the application as complete, the proposed transferee shall publish notice of the application, the date of filing the application, and the identity of each participant in the acquisition of control in the form specified by the department in a newspaper of general circulation published in the community proposed as the trust company's principal place of business. If a newspaper of general circulation is not published in the community, the notice shall be published in a newspaper of general circulation near the community. Publication of notice of an application may be deferred for up to 31 days after the date the application is filed if

(1) the proposed transferee requests confidential treatment and represents that a public announcement of the tender offer and the filing of appropriate forms with the United States Securities and Exchange Commission or the appropriate federal banking agency, as applicable, will occur within the period of deferral; and

(2) the department determines that public interest will not be harmed by the requested confidential treatment.

(e) The department may waive the requirement that a notice be published or permit delayed publication of the notice if the department makes a written determination that waiver or delay is in the public interest.



Sec. 06.26.470. - Decision on application for acquisition of control.

(a) The department shall approve or deny an application for acquisition of control not later than the 60th day after the date that the notice regarding acquisition of control is published under AS 06.26.460.

(b) If the department approves an application filed under AS 06.26.460, the applicant may acquire control. Any written commitment from the proposed transferee offered to and accepted by the department as a condition for approval of the application is enforceable against the trust company and the transferee.



Sec. 06.26.480. - Objection to other transfer.

AS 06.26.450 - 06.26.480 may not be construed to prevent the department from investigating, commenting on, or seeking to enjoin or set aside a transfer of voting securities that evidence a direct or indirect interest in a trust company if the department considers the transfer to be against the public interest.






Article 08 - GOVERNANCE

Sec. 06.26.500. - Voting securities held as trust assets.

(a) Voting securities of a trust company held by the trust company as trust assets under a will or trust, whether registered in the trust company's own name or in the name of its nominee, may not be voted in the election of directors or on a matter affecting the compensation of directors, officers, or employees of the trust company unless

(1) under the terms of the will or trust, the manner in which the voting securities are to be voted may be determined by a donor or beneficiary of the will or trust and the donor or beneficiary actually makes the determination in the matter at issue;

(2) the terms of the will or trust expressly direct the manner in which the securities must be voted to the extent that no discretion is vested in the trust company as fiduciary; or

(3) the securities are voted solely by a person who is a joint fiduciary, but who is not a person who is affiliated with the trust company, as if the joint fiduciary were the sole fiduciary.

(b) Voting securities of a trust company that may not be voted under this section are considered to be authorized but unissued for the purpose of determining the procedures for and results of the vote under this section.



Sec. 06.26.510. - Board of directors.

(a) The board of directors of a trust company shall consist of at least five but not more than 25 directors, and the majority of the directors must be residents of this state. The principal executive officer of the trust company is a member of the board and the board's presiding officer unless the board elects a different presiding officer. The presiding officer shall perform the duties designated by the board.

(b) Unless the department consents in writing, a person may not serve as a director of a trust company if

(1) the trust company incurs an unreimbursed loss attributable to a charged-off obligation of the person or holds a judgment against the person or against another person who was controlled by the person when the loan that gave rise to the judgment or charged-off obligation was funded and went into default;

(2) the person has been convicted of a felony, or of another crime involving moral turpitude or breach of trust; or

(3) the person, acting as a personal representative, made a loan of trust money or other assets, or a purchase or sale of trust assets, that is voidable under AS 13.16.400 and the person has not corrected the situation.

(c) If a trust company does not elect directors before the 61st day after the date of its regular annual meeting, the department may appoint a person to operate the trust company and elect directors. If the appointed person is unable to locate or elect persons willing and able to serve as directors, the department may close the trust company for liquidation.

(d) A vacancy on a board that reduces the number of directors to fewer than five shall be filled not later than the 30th day after the date that the vacancy occurs. If the vacancy on the board is not filled within 30 days after the date that the vacancy occurs, the department may appoint a person to operate the trust company and elect a board of at least five persons. If the appointed person is unable to locate or elect five persons willing and able to serve as directors, the department may close the trust company for liquidation.

(e) Before beginning each term to which a person is elected to serve as a director of a trust company, the person shall submit an affidavit to be filed with the minutes of the trust company stating that the person, to the extent applicable,

(1) accepts the position and is not disqualified from serving in the position;

(2) will not violate or knowingly permit a director, an officer, or an employee of the trust company to violate any law applicable to the conduct of business of the trust company; and

(3) will diligently perform the duties of the position.



Sec. 06.26.520. - Board meetings and review of reports.

(a) The board of directors of a trust company shall meet at least once every three months. The department or a director may call a special meeting of the board. A majority of the board constitutes a quorum. The board shall keep minutes of each board meeting, including a record of attendance and a record of all votes.

(b) At least once every three months, the board of directors of a trust company shall review written reports prepared by the president, other officers of the trust company, or a trust committee appointed under AS 06.26.550 . The reports must include the accounts that have been opened or closed during the calendar quarter before the meeting and the trust accounts subject to annual review during the calendar quarter before the meeting.



Sec. 06.26.530. - Officers.

(a) The board shall annually appoint the officers of the trust company. The officers serve at the pleasure of the board.

(b) The president of the trust company is the principal executive officer primarily responsible for the execution of board policies and operation of the trust company. The trust company shall have an officer responsible for the maintenance and storage of all records of the trust company and for required attestation of signatures. These positions may not be held by the same person. The board may appoint other officers of the trust company as the board considers necessary.



Sec. 06.26.540. - Prohibition of certain action by officer or employee.

Unless expressly authorized by a resolution of the board recorded in the minutes of the board, an officer or employee may not create or dispose of a trust company asset or create or incur a liability on behalf of the trust company.



Sec. 06.26.550. - Trust committee.

(a) The board may appoint a trust committee to act for the company in matters dealing with the initial and annual reviews of accounts, account acceptance, and investment strategies. A trust committee shall consist solely of directors, officers, or employees of the trust company, or any combination of these positions. The trust committee shall keep a record of its actions and shall report in writing to the board on all actions taken by the trust committee since the previous board meeting. The board shall ratify or rescind each action.

(b) The trust committee shall meet at least once a month to review existing accounts and to ratify or rescind newly accepted accounts. The trust committee may not ratify a new account unless it is approved by a majority of the members of the trust committee present at the meeting at which the new account is considered.

(c) A trust committee may elect one or more officers to accept new accounts, subject to the requirements of (b) of this section.



Sec. 06.26.560. - Prohibited acts.

(a) A director, an officer, an employee, or a shareholder of a trust company may not

(1) conceal information or a fact, or remove, destroy, or conceal a book or record of the trust company, for the purpose of concealing information or a fact from the department or an agent of the department; or

(2) for the purpose of concealing, remove or destroy a book or record of the trust company that is material to a pending or anticipated court or administrative proceeding.

(b) A director, an officer, or an employee of a trust company may not make a false entry in the records, a report, or a statement of the trust company.



Sec. 06.26.570. - Transactions with management and affiliates; penalties.

(a) Without the prior approval of a disinterested majority of the board recorded in the minutes, or, if a disinterested majority cannot be obtained, the prior written approval of the department, a trust company may not directly or indirectly

(1) sell or lease an asset of the trust company to a director, an officer, a principal shareholder, or an affiliate of the trust company;

(2) purchase or lease property in which a director, an officer, a principal shareholder, or an affiliate of the trust company has an interest; or

(3) extend credit to a director, an officer, a principal shareholder, or an affiliate of the trust company.

(b) In addition to the requirements of (a) of this section, a lease transaction described in (a)(2) of this section involving real property may not be consummated, renewed, or extended by the trust company without the prior written approval of the department.

(c) A trust company may not extend credit to a director, an officer, an employee, a principal shareholder, or an affiliate of the trust company unless the extension of credit

(1) is made on substantially the same terms, including interest rates and collateral requirements, as the terms prevailing at the time for comparable transactions by the trust company with persons who are not directors, officers, employees, principal shareholders, or affiliates of the trust company;

(2) does not involve more than the normal risk of loss or present other unfavorable features; and

(3) follows credit underwriting procedures that are as stringent as the underwriting procedures applicable to comparable transactions by the trust company with persons who are not directors, officers, employees, principal shareholders, or affiliates of the trust company.

(d) The department may adopt regulations to implement this section, including regulations to establish limits, requirements, or exemptions other than those specified by this section for particular categories of transactions.

(e) In this section, "affiliate" does not include a subsidiary of the trust company.



Sec. 06.26.580. - Trust asset transactions involving certain securities, assets, or information.

(a) Except as provided in this chapter, or as authorized under the instrument creating the relationship, a trust company may not invest trust assets in the stock or obligations of, or use trust assets to acquire property from, the trust company or any of the trust company's officers, directors, or employees. A trust company may not sell trust assets to the trust company or to any of the trust company's directors, officers, or employees.

(b) A trust company may not use material inside information in connection with a decision or recommendation to purchase or sell a security that is a trust asset.



Sec. 06.26.585. - Policies and procedures.

A trust company shall adopt written policies and procedures regarding decisions or recommendations to purchase or sell a security that is a trust asset to facilitate compliance with federal and state securities laws. These policies and procedures must include the prohibition in AS 06.26.580(b).



Sec. 06.26.590. - Fiduciary responsibility.

The board of a trust company is responsible for the proper exercise of fiduciary powers by the trust company and for each matter that is related to the exercise of fiduciary powers, including

(1) the determination of policies;

(2) the investment and disposition of trust assets; and

(3) the direction and review of the actions of each officer, employee, and committee employed or used by the trust company in the exercise of its fiduciary powers.



Sec. 06.26.600. - Trust account record keeping..

A trust company shall keep its trust assets records separate and distinct from other records of the trust company in the manner required by state and federal law. The trust assets records must contain all material information relating to each trust assets account, as appropriate under the circumstances.



Sec. 06.26.610. - Customer records confidential.

(a) The trust company records relating to customers are confidential and may not be made public unless

(1) disclosure is compelled by a court or administrative order;

(2) disclosure is required by federal or state law;

(3) disclosure is authorized in writing by the customer;

(4) disclosure is made to the holder of a negotiable instrument drawn on the trust company as to whether the drawer has sufficient money or other assets in the financial institution to cover the instrument; or

(5) an inquiry has been made by a state financial institution, or by a credit-reporting agency regulated under 15 U.S.C. 1681 - 1681v (Fair Credit Reporting Act) solely for the express purpose of determining the credit worthiness of the customer as an applicant for credit, and the information disclosed by the trust company, state financial institution, or credit-reporting agency relates only to the payment habits of the customer in connection with loans or other credit accommodations and does not pertain to records concerning deposit balances in savings or checking accounts.

(b) When disclosure of trust company records is required or allowed under (a)(1) or (2) of this section, the trust company shall notify the customer of the disclosure. If notification before disclosure is not possible, the trust company shall immediately notify the customer of the disclosure or inquiry. However, the trust company may not notify the customer if disclosure is made under a search warrant or under a court order issued at the request of a grand jury.

(c) When disclosure of trust company records is compelled by a court order under (a)(1) of this section, the court may provide in the order for the reimbursement of the trust company for the costs allowed by the rules of court and incurred by the trust company to comply with the order.



Sec. 06.26.620. - Insurance; bonds.

(a) The board of directors of a trust company shall maintain bonding and other insurance for the trust company against dishonesty, fraud, defalcation, forgery, theft, embezzlement, burglary, robbery, and other similar insurable losses and hazards as required by the department by regulation. The board shall obtain the bonding and other insurance from a person authorized under AS 21 to act as an insurer or a surety insurer in this state.

(b) The board of directors shall procure errors and omissions insurance in the amount of at least $500,000.

(c) At least once each year, the board of directors shall review the bonding and other insurance required by this section to determine whether the coverage is adequate in relation to the exposure of the trust company. The minimum amount of insurance required by this section does not automatically represent adequate bonding and insurance coverage in relation to the exposure. Immediately after procuring the bonding and other insurance, the board shall file copies of the documents representing the bonding and other insurance with the department.



Sec. 06.26.630. - Reports of apparent crime.

(a) A trust company that is the victim of a robbery, that has a shortage of money or other assets in excess of $5,000, or that is the victim of an apparent or suspected misapplication of its money or other assets in any amount by a director, an officer, or an employee shall report the robbery, shortage, or apparent or suspected misapplication to the department within 48 hours after it is discovered. The initial report may be oral if the trust company promptly confirms the report in writing to the department. The trust company or a director, an officer, an employee, or an agent of the trust company is not liable for defamation to or subject to any another cause of action based on supplying the information in the report.

(b) A trust company may satisfy the requirements of (a) of this section by filing with the department a copy of a written report filed with the appropriate law enforcement agency.






Article 09 - ORGANIC CHANGE

Sec. 06.26.650. - General provisions for conversions, mergers, and consolidations.

(a) A national bank whose main office is located in the state or a state bank whose main office is located in the state may convert to a trust company or merge or consolidate with a trust company, and a trust company may merge or consolidate with another trust company, if the conversion, merger, or consolidation is consistent with federal and state law and approved by the department. The requirements of AS 06.26.650 - 06.26.670 are in addition to the merger and consolidation requirements of AS 10.06.

(b) Before merger or consolidation under (a) of this section, a trust company shall file with the department a merger or consolidation application and other information and reports that the department requires under AS 06.26.660 .

(c) The department, in the exercise of its power to approve or disapprove applications for merger or consolidation under (a) of this section, shall act in the interests of promoting and maintaining a sound trust company system, promoting the security of deposits and customers, preserving of the liquid position of trust companies, and preventing injurious credit expansions and contractions.

(d) A trust company converting to or merging or consolidating with a national bank shall submit to the department a copy of any application to the United States Comptroller of the Currency for a national bank charter or any other application to the United States Comptroller of the Currency to convert, merge, or consolidate when the applications are forwarded to the United States Comptroller of the Currency.



Sec. 06.26.660. - Merger or consolidation.

(a) To merge or consolidate under AS 06.26.650 , the merging persons shall file with the department the original articles of merger or consolidation, a number of copies of the articles of merger or consolidation equal to the number of trust companies involved in the merger or consolidation, and an application in the form required by the department. The department may require the submission of additional information it considers necessary to make an informed decision.

(b) The department may approve a merger or a consolidation if

(1) the surviving or new trust company will be solvent and have adequate capitalization for its operations and location;

(2) the surviving or new trust company has in all respects complied with the statutes and regulations governing the organization of a trust company in this state;

(3) all obligations and liabilities of each trust company that is a party to the merger or consolidation have been properly discharged or otherwise lawfully assumed or retained by a trust company or other fiduciary;

(4) a surviving or new trust company is not authorized to act as a fiduciary under this chapter, will not act as a fiduciary, and has otherwise complied with the laws of this state;

(5) the surviving or new trust company satisfies the provisions in AS 06.26.090 that the department determines apply to the trust company; and

(6) all conditions imposed by the department have been satisfied.

(c) If the department approves the merger or consolidation and finds that all investigative expenses incurred by the department and all required filing fees have been paid, the department shall issue a certificate of merger or consolidation.



Sec. 06.26.670. - Rights of dissenters.

In addition to the dissenter's rights under AS 10.06 for a merger or consolidation, if a shareholder of a trust company objects to a conversion of the trust company, the dissenting shareholder's rights shall be exercised under and governed by AS 10.06.574 - 10.06.582 as if the conversion were a merger.



Sec. 06.26.680. - Authority to purchase assets of another trust company.

(a) A trust company with the prior written approval of the department may purchase all or substantially all of the assets of another trust company, including the right to control accounts established with the trust accounts. Except as otherwise expressly provided by another statute, the purchase by a trust company of all or part of the assets of another trust company does not make the purchasing trust company responsible for a liability or obligation of the selling trust company that the purchasing trust company does not expressly assume. Except as otherwise provided by statute, AS 06.26.450 - 06.26.480 do not govern or prohibit the purchase by a trust company of all or part of the assets of a person who is not a trust company or an exempt private trust company.

(b) To purchase assets under (a) of this section, a trust company shall file with the department an application in the form required by the department. The department shall investigate the condition of the purchaser and seller and may require the submission of additional information it considers necessary to make an informed decision. The department shall approve the purchase if

(1) the purchasing trust company will be solvent after the purchase and have sufficient capitalization for its operations and location;

(2) the purchasing trust company has complied with all applicable statutes and regulations in this state;

(3) all fiduciary obligations and liabilities of the purchasing trust company and selling trust company have been properly discharged or otherwise lawfully assumed by the purchasing trust company;

(4) all conditions imposed by the department have been satisfied or otherwise resolved; and

(5) all expenses incurred by the department and all required fees have been paid.

(c) A purchase under this section is effective on the date the department approves the purchase unless the purchase agreement provides for, and the department consents to, a different effective date.



Sec. 06.26.690. - Authority to act as disbursing agent.

A purchasing trust company may hold the purchase price and any additional money or other assets delivered to it by the selling trust company in trust for the selling trust company and may act as an agent of the selling trust company in disbursing the money or other assets by paying the creditors of the selling trust company. If the purchasing trust company acts under a written contract of agency approved by the department that specifically names each creditor and the amount to be paid each creditor, and if the agency is limited to the purely ministerial act of paying creditors the amounts due them as determined by the selling trust company and reflected in the contract of agency and does not involve discretionary duties or authority other than the identification of the creditors named, the purchasing trust company

(1) may rely on the contract of agency and the instructions included in it; and

(2) is not responsible for

(A) an error made by the selling trust company when determining its liabilities, the creditors to whom the liabilities are due, or the amounts due to the creditors; or

(B) a preference that results from the payments made under the contract of agency and the instructions included in the contract.



Sec. 06.26.700. - Liquidation of selling trust company.

If a selling trust company is at any time after the sale of assets voluntarily or involuntarily closed for liquidation by a state or federal regulatory agency, the purchasing trust company shall pay to the receiver of the selling trust company the balance of the money or other assets held by the purchasing trust company in trust for the selling trust company and not yet paid to the creditors of the selling trust company. Without further action, the purchasing trust company is then discharged of all responsibilities to the selling trust company and the selling trust company's receiver, creditors, and shareholders.



Sec. 06.26.710. - Payment to creditors.

A purchasing trust company may pay a creditor of the selling trust company the amount to be paid the creditor under the terms of the contract of agency entered into under AS 06.26.690 by opening an agency account in the name of the creditor, crediting the account with the amount to be paid the creditor under the terms of the agency contract, and mailing or personally delivering a duplicate of the written evidence of the credit to the creditor at the creditor's address shown in the records of the selling trust company. With regard to the creditor, the purchasing trust company is an agent of the selling trust company only to the extent of the credit reflected by the written evidence of the credit.



Sec. 06.26.720. - Sale of assets.

(a) The board of a trust company, with the department's approval, may cause a trust company to sell all or substantially all of its assets, including the right to control accounts established with the trust company for trust assets, without shareholder approval if the department finds

(1) the interests of the trust company's creditors and depositors and other customers are not jeopardized because of an unsafe or unsound condition of the trust company;

(2) the sale is in the best interest of the trust company's creditors and depositors and other customers; and

(3) the Federal Deposit Insurance Corporation or its successor approves the transaction unless the deposits of the trust company are not insured by the Federal Deposit Insurance Corporation or its successor.

(b) A sale under this section must include an assumption and promise by the purchaser to pay or otherwise discharge

(1) all of the trust company's liabilities to customers;

(2) all of the trust company's liabilities for the salaries of the trust company's employees incurred before the date of the sale;

(3) the obligations incurred by the department arising out of the supervision or sale of the trust company; and

(4) the fees and any other payment due to the department under this chapter and assessments due to the department under AS 06.01.010 .

(c) This section does not limit the incidental power of a trust company to buy and sell assets in the ordinary course of its operations.

(d) The sale by a trust company of all or substantially all of its assets with shareholder approval is considered a voluntary dissolution and liquidation and is governed by AS 06.26.730 - 06.26.800.






Article 10 - DISSOLUTION AND LIQUIDATION

Sec. 06.26.730. - Voluntary liquidation.

(a) Without department approval, a trust company may not cease acting as a fiduciary in this state and voluntarily surrender its certificate of authority and as a consequence be relieved of the necessity to comply with the requirements of this chapter.

(b) A trust company proposing to cease acting as a fiduciary in this state shall submit to the department

(1) a certified copy of a resolution of the trust company's board of directors reflecting the board's decision that the trust company should cease acting as a fiduciary in this state; and

(2) the trust company's plan adopted by its board for winding up its fiduciary operations in this state.

(c) The department may approve or disapprove the trust company's plan for winding up its fiduciary operations in this state based on the department's evaluation of whether the plan provides adequate protection for those persons and interests for whom the trust company acts as a fiduciary. The department's approval may be subject to any condition the department determines appropriate under the circumstances.

(d) During the implementation of a trust company's plan for winding up its fiduciary operations in this state, the department retains the authority to supervise the trust company and may conduct any examination relating to either the trust company or the plan for winding up that the department considers necessary or appropriate.

(e) If the department has reason to conclude that the trust company is not safely or expeditiously implementing the approved plan for winding up the trust company's fiduciary operations in this state, the department may

(1) begin revocation proceedings under AS 06.26.740 ;

(2) take possession of the trust company's trust business in this state in the same manner, with the same effect, and subject to the same rights accorded to the trust company under AS 06.26.750 .

(f) The department shall cancel the trust company's certificate of authority if the department approves the trust company's plan for winding up its fiduciary operations in this state and if all of the following conditions that apply to the trust company have been met:

(1) the trust company has completed its plan for winding up its fiduciary operations in this state consistent with any conditions that the department imposed on the plan under (c) of this section;

(2) the trust company has been relieved under all applicable laws of all duties as trustee, executor, administrator, registrar of stocks and bonds, or any other type of fiduciary position under court, private, or other appointment that the trust company had accepted;

(3) if the trust company has its principal place of business in this state, the trust company has, under all applicable laws, wound up its fiduciary operations in each of the other jurisdictions where the trust company solicited appointment or served as a fiduciary, or otherwise acted as a fiduciary;

(4) if the trust company has its principal place of business in this state and is not authorized to engage in activities other than acting as a fiduciary, the trust company is being liquidated under AS 06.26.760 - 06.26.800.

(g) Upon the department's canceling the trust company's certificate of authority, the trust company may not without obtaining a new certificate of authority act as a fiduciary in this state, or in any jurisdiction.



Sec. 06.26.740. - Revocation.

(a) If the department determines that any of the following factors exist, the department may revoke, consistent with AS 06.01.030 and regulations adopted by the department under AS 06.01.030 and this chapter, a trust company's certificate of authority:

(1) the existence of the trust company, or its authority to act as a fiduciary, has been terminated or suspended under the laws of the state or other jurisdiction in which the trust company is organized;

(2) the trust company's authority to act as fiduciary has been terminated or suspended under the laws of the state or other jurisdiction in which the trust company is organized, or its license to act as a fiduciary has been terminated or suspended under the laws of any other jurisdiction in which the trust company had been authorized to act as a fiduciary;

(3) a receiver, liquidator, or conservator has been appointed for the trust company under the laws of the state or other jurisdiction in which the trust company is organized, or for its operation in any other jurisdiction in which the trust company operates;

(4) the trust company is violating or has violated or the department has reasonable cause to believe is about to violate

(A) a law or regulation;

(B) a condition imposed by the department in writing in connection with approving an application or notice under this chapter or granting any other request of the trust company under this chapter;

(C) a written agreement that the trust company entered into with the department;

(D) a cease and desist order issued by the department under AS 06.01.030;

(5) the trust company is engaging in or has engaged in, or the department has reasonable cause to believe the trust company is about to engage in an unsafe or unsound practice;

(6) the trust company has ceased to pay its debts in the ordinary course of business, is incapable of paying its debts as they mature, has liabilities in excess of its assets, or is subject to or has applied for an adjudication in bankruptcy, reorganization, or other relief under any bankruptcy, reorganization, insolvency, or moratorium law;

(7) the trust company has ceased to act as a fiduciary in this state;

(8) the trust company has failed to pay any fees, charges, forfeitures, penalties, or other payment due to the department under this title.

(b) If the department has reasonable cause to believe any of the factors identified in (a) of this section is true, and if the department determines it is necessary to protect the persons and interests in this state for whom the trust company acts as a fiduciary or to protect the property in this state to which the trust company holds title as a fiduciary or in which the trust company holds an interest as a fiduciary, the department may immediately suspend the trust company's certificate of authority.



Sec. 06.26.750. - Authority to take possession.

If the department revokes a trust company's certificate of authority under AS 06.26.740 (a), the department may take possession of the trust company's fiduciary operations in this state and may appoint a receiver for the liquidation of the trust company's fiduciary operations in this state. If the trust company has its principal place of business in this state, the department may take possession of, and appoint a receiver for the liquidation of all the trust company's fiduciary operations wherever they are conducted.



Sec. 06.26.760. - Department in possession..

(a) When the department has taken possession of a trust company, it is vested with the full and exclusive power of management and control, including the power to act as a trustee for trust assets, to continue or discontinue the operation of the trust company, to stop or limit the payment of the trust company's obligations, to employ necessary assistants, to execute an instrument in the name of the trust company, to commence, defend, and conduct in the trust company's name any action or proceeding to which the trust company may be a party, to terminate the possession by restoring the trust company to its board, and to reorganize or liquidate the trust company under this chapter. As soon as practicable after taking possession, the department shall make an inventory of the trust assets and the trust company assets and file a copy of the inventory with the superior court.

(b) When the department has taken possession, the following dates are postponed until six months after the possession begins:

(1) notwithstanding other provisions of law, the date on which any period of limitation fixed by a statute or agreement would otherwise expire on a claim or right of action of the trust company; or

(2) the date on which an appeal must be taken or a pleading or other document must be filed by the trust company in any pending court action or other proceeding.

(c) A judgment, lien, or attachment may not be enforced against trust company assets while the assets are in possession of the department. Upon the election of the department in connection with a liquidation or reorganization,

(1) any lien or attachment, other than an attorney's or mechanic's lien, obtained upon a trust company asset during the department's possession or within four months before beginning that possession may be vacated, except liens created by the department while in possession; and

(2) any transfer of trust company assets made after or in contemplation of the trust company's insolvency or in anticipation of the department's takeover, with intent to effect a preference of one creditor over another creditor or to prevent the distribution of the trust company assets according to law, is void.

(d) The department may borrow money in the name of the trust company in the department's possession and may pledge trust company assets as security for the loan.

(e) All necessary and reasonable expenses resulting from the department's possession of a trust company and of its reorganization or liquidation shall be paid from trust company assets.



Sec. 06.26.770. - Reorganization.

(a) If the department decides to reorganize a trust company, the department, after providing an opportunity for a hearing to all interested parties, shall enter an order proposing a reorganization plan. The department shall send a copy of the plan to each depositor and other customers and to each creditor who will not receive payment of a claim in full under the plan and a notice that, unless within 30 days the plan is disapproved in writing by persons holding one-third or more of the aggregate amount of the claims, the department will reorganize the trust company.

(b) A plan of reorganization may not be established under this chapter unless, in the opinion of the department,

(1) the plan is fair to all classes of depositors, other customers, creditors, and shareholders;

(2) subject to a fair adjustment for new capital that a class will pay under the plan, the face amount of the trust company asset interest provided to a class of depositors, other customers, creditors, or shareholders under the plan does not exceed the value of the assets at liquidation less the full amount of the claims of all prior classes;

(3) the plan provides for the issuance of common stock in an amount that will provide an adequate ratio to deposits;

(4) any exchange of new common stock for obligations or stock of the trust company will be made

(A) in the inverse order of the priorities in liquidation of the classes that will retain an interest in the trust company; and

(B) upon terms that adjust in a fair manner any change in the relative interest of the respective classes that will be produced by the exchange;

(5) the plan assures the removal of a director, an officer, or an employee responsible for a problem identified by the department, including an unsafe, unsound, or unlawful action or the existence of an unsafe or unsound condition;

(6) any merger or consolidation provided by the plan complies with this chapter.

(c) When in the course of reorganization, supervening conditions render a plan of reorganization unfair or its execution impractical, the department may modify the plan or liquidate the trust company.



Sec. 06.26.780. - Involuntary liquidation powers.

(a) When liquidating a trust company, the department may exercise any power incidental to liquidating a trust company, but it may not, without the approval of the superior court,

(1) sell trust company assets having an appraised value in excess of $100,000;

(2) compromise or release a claim that exceeds $100,000 exclusive of interest;

(3) make full payment on a claim, other than a claim upon an obligation incurred by the department, before preparing and filing a schedule of the department's determinations under AS 06.26.790 (d)(3).

(b) Within six months after beginning the liquidation of a trust company, the department may terminate an executory contract for services or advertising to which the trust company is a party or an obligation of the trust company as a lessee. A lessor who receives 60 days' notice of the department's decision to terminate a lease does not have a claim for rent other than rent accrued to the date of termination or for damages due to the termination.

(c) As soon as practical after beginning the involuntary liquidation of a trust company, the department shall take the steps necessary to terminate all fiduciary positions held by the trust company, to surrender all property held by the trust company as a fiduciary, and to settle the trust accounts of the trust company.



Sec. 06.26.790. - Claims.

(a) As soon as practical after beginning the liquidation of a trust company, the department shall

(1) mail a notice of the liquidation proceedings to the last known post office address of each depositor, creditor, lessee of a safe deposit box, bailor of property, and trustor and beneficiary of trust assets held by the trust company;

(2) post a notice of the proceedings conspicuously on the premises of the trust company; and

(3) publish a notice that the department determines to be appropriate for the proceedings.

(b) The department shall mail with the notice sent under (a)(1) of this section a statement of the amount shown on the trust company's records to be the claim of the depositor or creditor. The notice must also include a demand that a person who is entitled to property held by the trust company as bailee or trustee or in a safe deposit box of the trust company withdraw the property within 30 days. The notice must direct those depositors and creditors who claim amounts different from the amounts in the notice to file their claims with the trust company under the procedure described in the notice and before a specified date. The specified day may not be less than 60 days from the date of the first publication of the notice.

(c) A safe deposit box whose contents have not been removed within 30 days after demand shall be opened. The department shall retain the contents of the box and the other unclaimed property held by the trust company as bailee until the conclusion of the liquidation proceedings. At the conclusion of the liquidation proceedings under this section, the property held by the department under this subsection is considered abandoned, and the department shall deliver the property to the Department of Revenue under AS 34.45.110 - 34.45.780.

(d) Within six months after the last day specified in the notice for the filing of claims, or within a longer period if allowed by the superior court, the department shall

(1) reject a claim that it determines to be invalid;

(2) determine the amount, if any, owing to each known creditor or depositor and the priority class of the person's claim under this chapter;

(3) prepare a schedule of its determinations for filing in the superior court;

(4) publish a notice in a newspaper once each week for three successive weeks, of the times and places where the schedule of determinations will be available for inspection and the date when the department will file its schedule in court; the date may not be sooner than 30 days after the first publication.

(e) Within 30 days after the filing with the superior court of the department's schedule under (d)(3) of this section, a creditor, depositor, or stockholder may file with the court an objection to a determination. The court shall hear and determine the filed objections after the notice to the department and interested claimants that the court establishes. If the court sustains an objection, the court shall direct that the schedule be modified appropriately.

(f) After filing its schedule, the department may make partial distribution to the holders of the claims that are undisputed or are allowed by the court if an adequate reserve is established for the payment of disputed claims. As soon as practicable after the determination of all objections, the department shall make the final distribution.

(g) The following claims have priority in liquidation proceedings, in the order listed:

(1) obligations incurred by the department in liquidating the trust company;

(2) wages and salaries of officers and employees earned during the three-month period preceding the department's possession in an amount not exceeding $3,000 for each person;

(3) fees and assessments owed by the trust company to the department;

(4) deposits;

(5) claims secured by trust company assets.

(h) After the payment of all other claims, including interest at the rate of 10.5 percent a year, the department shall pay claims that are otherwise valid but that were not filed within the time prescribed.

(i) If the sum available for a class of creditors is insufficient to provide payment in full, the sum shall be distributed pro rata to the claimants in the class.

(j) Unclaimed property remaining after the completion of the liquidation proceedings under this section is presumed abandoned, and the property shall be delivered to the Department of Revenue for handling under AS 34.45.110 - 34.45.780.

(k) After payment of the expenses of the liquidation and the claims against the trust company arising from its fiduciary obligations in this state under AS 06.26.760 - 06.26.800, the receiver shall distribute any remaining money or other assets from the liquidation of the trust company's fiduciary operations in this state equitably among, as applicable, the receivers for liquidation of the trust company's fiduciary operations in other states of the United States and under the laws of the United States, for payment of the expenses of liquidation and claims against the trust company's fiduciary operations. If the trust company's fiduciary operations are not being liquidated in another state or under the laws of the United States, the receiver shall, after satisfying the requirements of AS 06.26.760 - 06.26.800, pay any remaining money or other assets from the liquidation of the trust company's fiduciary operations in this state to the trust company.

(l) When the receiver has completed the liquidation of the trust company's fiduciary operations in this state, the receiver shall, with notice to the department, petition the court for an order declaring the trust company's fiduciary operations in this state properly wound up under AS 06.26.760 - 06.26.800. Upon the filing of the petition, the court shall proceed as provided in AS 06.26.760 - 06.26.800.

(m) An order issued by the court under a petition filed under ( l ) of this section may only declare the trust company's fiduciary operations in this state have been properly wound up and may not declare the trust company is dissolved. The court may make whatever additional orders and grant whatever additional relief that the court determines is proper under the evidence submitted.

(n) After an order is issued under (m) of this section declaring the trust company's fiduciary operations in this state are properly wound up,

(1) the trust company shall, except for any further winding up, cease acting as a fiduciary in this state or in any jurisdiction; and

(2) the receiver shall promptly file with the department a copy of the order certified by the clerk of the court.



Sec. 06.26.800. - Federal Deposit Insurance Corporation as receiver or liquidator.

The department may appoint the Federal Deposit Insurance Corporation or its successor as receiver for a trust company that the department has taken possession of if the deposits of the trust company are insured by that corporation or its successor. Upon filing with the court a certificate indicating the acceptance of the appointment by the Federal Deposit Insurance Corporation or its successor, the possession of and title to all the assets, business, and property of the trust company are transferred to that corporation. The department is then relieved of all responsibility and liability with respect to the reorganization or liquidation of the trust company. The Federal Deposit Insurance Corporation or its successor may liquidate, reorganize, merge, or consolidate the trust company in the manner permitted by the laws of the United States or by this chapter, and possesses all the rights, powers, duties, and obligations of the department in the liquidation, reorganization, merger, or consolidation of the trust company under this chapter.






Article 11 - INTERSTATE STATE TRUST COMPANY, INTERSTATE NATIONAL TRUST COMPANY, AND INTERNATIONAL TRUST COMPANY OFFICES

Sec. 06.26.810. - Fiduciary operations at a branch or trust office..

(a) An interstate state trust company, interstate national trust company, or international trust company may not act as a fiduciary in this state unless the trust company maintains a trust office in this state as permitted under AS 06.26.810 - 06.26.895.

(b) If an interstate state trust company, interstate national trust company, or international trust company establishes or acquires a trust office in this state under AS 06.26.810 - 06.26.895, the trust company may conduct at the trust office any activity that a trust company may conduct at a trust office under this chapter.



Sec. 06.26.820. - Establishing or acquiring a trust office.

If an interstate state trust company, interstate national trust company, or international trust company that does not operate a trust office in this state meets the requirements of AS 06.26.810 - 06.26.895, the trust company may establish a new trust office in this state or acquire a trust office in this state that is in existence at the time of acquisition.



Sec. 06.26.830. - Requirement of notice.

To establish a new trust office or acquire a trust office that is in existence at the time of acquisition in this state under AS 06.26.810 - 06.26.895, an interstate state trust company, interstate national trust company, or international trust company shall provide, or cause its home jurisdiction regulator to provide, written notice of the proposed transaction to the department on or after the date on which the trust company applies to its home jurisdiction regulator for approval to establish or acquire the trust office. The trust company shall file with the notice and maintain a copy of a resolution adopted by the board of the trust company authorizing the establishment or acquisition of the office and shall pay the filing fee established by the department by regulation.



Sec. 06.26.840. - Conditions for approval.

(a) An interstate state trust company or international trust company may not establish or acquire a trust office in this state under AS 06.26.810 - 06.26.895 unless

(1) the trust company confirms in writing to the department that, while the trust company maintains a trust office in this state, the trust company will comply with all applicable laws of this state, including, except where the context or this section indicates otherwise, the provisions of this chapter applicable to trust companies organized under this chapter;

(2) the trust company provides satisfactory evidence to the department of compliance with the

(A) requirements for foreign corporations under AS 10.06; and

(B) applicable requirements of its home jurisdiction regulator for establishing or acquiring and maintaining the office;

(3) the department, acting within 90 days after receiving notice under AS 06.26.830 , certifies to the home jurisdiction regulator that the requirements of AS 06.26.810 - 06.26.895 have been met and the notice has been approved or, if applicable, that any conditions imposed by the department under (b) of this section have been satisfied;

(4) the department receives evidence from the trust company that the department determines clearly demonstrates that the establishment or acquisition will serve the public interest and well-being; the evidence must address the factors listed in AS 06.26.090 (b); and

(5) the department has received all required fees and the affidavit of publication required by AS 06.26.100 (b).

(b) An interstate state trust company or international trust company may begin acting as a fiduciary at a trust office on the 91st day after the date that the department receives the notice under (a) of this section for the trust office unless the department specifies a different date.

(c) The department may extend the 90-day period of review provided by (a) of this section if the department determines that the written notice raises issues that require additional information or additional time for analysis by the department. If the department extends the 90-day period of review, the trust company may establish the trust office only after written approval by the department.

(d) The department may deny an interstate state trust company or international trust company permission to establish or acquire the trust office if the department finds that the trust company lacks sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the proposed trust office would be contrary to the public interest. When acting on the notice provided under (a) of this section, the department shall consider the views of the home jurisdiction regulator.

(e) If an interstate state trust company or international trust company is not required by AS 10.06 or another law of this state to maintain a registered agent in this state, the trust company shall file a written consent with the department permitting the commissioner to act as the agent for the trust company for service of process in a court action arising out of or connected with the proposed trust office.

(f) An interstate national trust company may not establish or acquire a trust office in this state unless the trust company provides satisfactory evidence to the department of compliance with the applicable requirements of its home jurisdiction regulator for establishing or acquiring and maintaining the office.



Sec. 06.26.850. - Representative office business; registration.

(a) An interstate state trust company, interstate national trust company, or international trust company may not provide fiduciary services, but may otherwise engage in trust business, at a representative office as permitted by AS 06.26.810 - 06.26.895.

(b) Subject to the requirements contained in AS 06.26.810 - 06.26.895, an interstate state trust company, interstate national trust company, or international trust company may establish or acquire representative offices in any location in this state.

(c) If an interstate state trust company or international trust company that does not maintain a trust office in this state wants to establish or acquire a representative office in this state, the trust company shall file a notice with the department on a form prescribed by the department. The trust company shall furnish a copy of a resolution adopted by its board authorizing the establishment or acquisition of the representative office and shall pay the filing fee established by the department by regulation. The notice required under this subsection must provide the name of the trust company, the location of the proposed representative office, and satisfactory evidence that the trust company is chartered or otherwise organized in another jurisdiction to act as a fiduciary.

(d) An interstate state trust company or international trust company may commence business at a representative office on the 61st day after the date that the department receives the notice required under (c) of this section unless the department specifies a different date.

(e) The department may extend the 60-day period of review provided by (d) of this section if the department determines that the written notice raises issues that require additional information or additional time for analysis by the department. If the 60-day period of review is extended, the trust company may establish the representative office only after written approval by the department.

(f) In addition to the other requirements of this section, in order to receive permission to establish or acquire a representative office in this state, an interstate state trust company or international trust company must have sufficient financial resources to undertake the proposed expansion without adversely affecting its safety or soundness and the proposed representative office may not be contrary to the public interest. When acting on the notice provided under (c) of this section, the department shall consider the views of the home jurisdiction regulator.

(g) The department may determine by order that an interstate state trust company or international trust company does not meet the requirements for establishing or acquiring a representative office in this state under this section. An order issued under this subsection is effective on the date of its issuance or on another date as the department may determine.

(h) An interstate national trust company shall give the department notice of its intent to establish or acquire a representative office in this state.



Sec. 06.26.860. - Additional trust offices.

If an interstate state trust company or international trust company maintains a trust office in this state under AS 06.26.810 - 06.26.895, the trust company may establish or acquire additional trust offices or representative offices in this state to the same extent and in the same manner that a trust company may establish or acquire branch offices in this state under the procedures for establishing or acquiring branch offices under AS 06.26.160 .



Sec. 06.26.870. - Examinations; periodic reports; cooperative agreements; assessment of fees.

(a) When the department considers it necessary to protect the public interest, the department or a competent person designated by the department may examine an interstate state trust company or international trust company that has a trust office or a representative office in the state. The trust company shall pay a fee established under AS 06.01.010 for the examination.

(b) The department may require periodic reports from an interstate state trust company or international trust company if the trust company maintains a trust office in this state and from a bank holding company that controls the trust company. The reports shall be made under oath and filed as frequently as required by the department. The reports must contain the information and detail that the department determines to be appropriate as required under regulations adopted by the department.

(c) If an interstate state trust company or international trust company maintains a trust office or a representative office in this state, the trust company may be assessed and, if assessed, shall pay supervisory and examination fees as required by the laws of this state and regulations of the department. Fees may be shared with other governmental regulators or any organization affiliated with or representing governmental regulators under agreements between the department and the regulators or organization.



Sec. 06.26.880. - Enforcement.

(a) Consistent with AS 06.01.030 and regulations adopted by the department under AS 06.01.030 or this chapter, the department may determine that

(1) an office maintained by an interstate state trust company or international trust company is being operated in violation of a provision of the laws of this state or in an unsafe and unsound manner; or

(2) an interstate state trust company or international trust company is engaged in an activity that the trust company may not engage in under this chapter.

(b) If either of the conditions in (a) of this section exists, the department may take the enforcement actions it would be empowered to take if the office or the company were a trust company established under this chapter, including issuing an order temporarily or permanently prohibiting the trust company from acting as a fiduciary in this state.

(c) If a matter involves extraordinary circumstances that require immediate action, the department may take any action permitted by this section without providing notice or an opportunity for a hearing before taking the action. The department shall promptly give notice to the home jurisdiction regulator of each enforcement action taken against an interstate state trust company or international trust company and, to the extent practicable, shall consult and cooperate with the home jurisdiction regulator when pursuing and resolving an enforcement action.



Sec. 06.26.890. - Notice of subsequent merger, consolidation, or closing.

If an interstate state trust company, interstate national trust company, or international trust company maintains a trust office or a representative office in this state under this chapter, the trust company shall give at least 60 days' prior written notice, or, in the case of an emergency transaction, shorter notice that is consistent with applicable state and federal law, to the department of

(1) a merger, consolidation, or other transaction that would cause a change of control with respect to the trust company or any bank holding company that controls the trust company if an application would be required to be filed under 12 U.S.C. 1817(j) (Change in Bank Control Act of 1978) or 12 U.S.C. 1841 - 1850 (Bank Holding Company Act of 1956);

(2) a transfer of all or substantially all of the trust accounts or trust assets of the trust company to another person;

(3) the closing or other disposition of any trust office of the trust company in this state.



Sec. 06.26.895. - Definitions.

In AS 06.26.810 - 06.26.895,

(1) "international trust company" means an international trust company whose home office is not located in this state;

(2) "interstate national trust company" means an interstate national trust company whose home office is not located in this state;

(3) "interstate state trust company" means an interstate state trust company whose home office is not located in this state.






Article 12 - MISCELLANEOUS PROVISIONS

Sec. 06.26.900. - Powers of department.

The department may

(1) exercise general supervision over trust companies, interstate trust companies, and international trust companies, and the subsidiaries and affiliated corporations of trust companies, interstate state trust companies, and international trust companies;

(2) in addition to other authority in this chapter to adopt regulations, adopt regulations necessary to interpret and implement this chapter, including regulations providing for the retention and preservation of records;

(3) review and approve or disapprove applications for trust companies under AS 06.26.090 , trust company branch offices under AS 06.26.160 , representative offices under AS 06.26.170 , and trust offices and representative offices under AS 06.26.810 - 06.26.895;

(4) issue permits authorizing trust company holding companies to do business in this state;

(5) determine for each trust company the amount of paid-in capital necessary to operate under AS 06.26.120 ;

(6) review and approve transfers of trust company ownership under AS 06.26.450;

(7) perform examinations of trust companies, branch offices, representative offices, subsidiaries of trust companies, private trust companies, and subsidiaries of private trust companies under AS 06.01.015 and this chapter;

(8) relieve a trust company from the examination requirements of AS 06.01.015 if the trust company's deposits are insured by the Federal Deposit Insurance Corporation, a successor of the Federal Deposit Insurance Corporation, or another agency of the United States that insures trust company deposits;

(9) approve under AS 06.26.190 the operation of a branch trust company on a schedule different than normal banking days;

(10) approve the operation by a trust company of an automated teller machine in accordance with AS 06.05;

(11) approve certain trust company subsidiaries;

(12) approve the acceptance by a trust company of the trust company's stock or of the stock of the trust company's holding company as security for a loan under circumstances approved by the department;

(13) restrict the withdrawal of deposits from a trust company if the department finds that extraordinary circumstances make restriction necessary for the proper protection of depositors;

(14) require a trust company to

(A) maintain its capital and reserve accounts in amounts determined appropriate by the department;

(B) observe the methods and standards that the trust company adopts for determining the value of various types of assets;

(C) charge off part or all of an asset that has not been lawfully acquired;

(D) write down an asset to its market value;

(E) record liens and other interests in property;

(F) obtain a financial statement from a borrower or prospective borrower to the extent that the trust company can obtain the statement;

(G) obtain insurance against damage to real property taken as security;

(H) search or obtain insurance on the title to real property taken as security;

(I) maintain adequate insurance against risks as the department determines necessary and appropriate for the protection of depositors and the public;

(J) charge off that portion of an asset classified as a loss, or charge off or reserve up to 50 percent of loans classified as doubtful, in a state or federal report of examination; or

(K) charge off all debts owed to the trust company in which interest is past due and unpaid for a period of six months, unless the debt principal is adequately secured and the trust company is in the process of collection;

(15) require the board of directors of a trust company to hold a meeting under AS 06.26.520 ;

(16) order the removal of a board member of a trust company under AS 06.26.510;

(17) order a trust company to suspend the payment of dividends under AS 06.26.120 and regulations adopted by the department;

(18) require a trust company to increase its capital accounts under AS 06.26.120 ;

(19) take possession of a trust company in the manner provided in AS 06.26.730 - 06.26.750, and operate, reorganize, or liquidate the trust company after taking possession;

(20) issue an order under AS 06.01.030 that the department determines is necessary to ensure compliance with this chapter; and

(21) exercise other powers expressly or implicitly granted under this chapter.



Sec. 06.26.905. - Cooperative agreements.

(a) The department may enter into cooperative, coordinating, or information-sharing agreements with other governmental regulators or with an organization affiliated with or representing governmental regulators to handle the periodic examination or other supervision of a trust office that is located in this state and owned by an interstate state trust company or of a trust office that is located in a host state and owned by a trust company. Under the agreements, the department may accept reports of examination and reports of investigation instead of conducting the department's own examinations or investigations.

(b) The department may enter into joint enforcement action agreements with other governmental regulators having concurrent jurisdiction over a trust company that is located in this state and owned by an interstate state trust company organized in another state or over a trust office that is located in a host state and owned by a trust company.

(c) Notwithstanding the existence of an agreement under this section, the department may at any time make an examination or take independent supervisory or enforcement action if the department determines that the examination or action is necessary or appropriate to carry out the department's responsibilities under this chapter or to ensure compliance with the laws of this state.



Sec. 06.26.910. - Appeals.

(a) A person may appeal to the department

(1) a denial of an application under AS 06.26.090 (e);

(2) an order under AS 06.26.120 to increase or adjust capital;

(3) a denial under AS 06.26.150 of a change of the location of a home office under AS 06.26.150 ;

(4) a denial under AS 06.26.160 of permission for a trust company to establish a branch office;

(5) a denial under AS 06.26.170 of permission to establish or acquire a representative office;

(6) a denial under AS 06.26.180 (d) of permission to establish an office outside this state;

(7) a denial of a private trust company exemption under AS 06.26.200 and 06.26.210;

(8) the conditions or limitations established for an exemption under AS 06.26.200 (e);

(9) the revocation of an exemption under AS 06.26.230 ;

(10) a denial of permission for a private trust company to convert to a trust company under AS 06.26.240 ;

(11) a denial under AS 06.26.470 of an application to acquire control of a trust company;

(12) the disapproval under AS 06.26.650 of a conversion, merger, or consolidation;

(13) a denial under AS 06.26.840 (d) of permission to establish or acquire a trust office in this state;

(14) a denial under AS 06.26.850 (g) of permission to establish or acquire a representative office in this state; and

(15) a denial under AS 06.26.860 of permission for additional trust offices or representative offices.

(b) The department shall adopt regulations, consistent with the provisions of this chapter, establishing the procedures for appeals allowed under (a) of this section.

(c) The provisions of AS 44.62 (Administrative Procedure Act), including judicial review under AS 44.62.560 , apply to an appeal under this chapter to the extent the provisions of AS 44.62 do not conflict with the procedures established under (b) of this section or other provisions of this chapter.



Sec. 06.26.920. - Civil enforcement.

The department may bring any appropriate civil court action against a person who the department determines has committed or is about to commit a violation of this chapter.



Sec. 06.26.930. - Trust company reports to the department; publication of reports.

(a) A trust company shall make at least four reports of its condition each year to the department as required by and on forms prescribed by the department. Each report shall be signed by a duly authorized officer of the trust company verified by at least one independent director, and each verifying director shall certify under oath that the director has personal knowledge of the facts stated in the report and that the facts are true. Each report must exhibit in detail and under appropriate headings the resources and liabilities of the trust company and must be received by the department within 30 calendar days after the end of the period covered by the report.

(b) The department may require that a trust company submit special reports whenever the department considers a report necessary in order to obtain full knowledge of the trust company's condition.

(c) In addition to the other reports required by this section, a trust company shall make at least one report of income and dividends to the department each year. The trust company shall submit the report to the department within 30 calendar days after the end of the calendar or fiscal year covered by the report.

(d) All of the reports of condition required by this section shall be made available to all customers on request and at no charge to the customer.



Sec. 06.26.940. - Remedy of person damaged by violation.

In addition to any other remedies available under law to the person, a person who suffers damages as a result of a violation of this chapter by a person subject to this chapter may bring an action in court against the person violating this chapter to recover the damages. In this section, "person subject to this chapter" means a trust company, a private trust company, an exempt private trust company, a person who is required to obtain a certificate of authority under AS 06.26.090 , and an interstate state trust company or international trust company.



Sec. 06.26.950. - Limitation on powers.

This chapter does not allow a trust company to engage in banking.






Article 13 - GENERAL PROVISIONS

Sec. 06.26.960. - Application of laws relating to general business corporations.

(a) Unless expressly authorized by this chapter, a trust company may not take an action that is authorized by AS 10.06 regarding its corporate status, capital structure, or a matter of corporate governance and for which AS 10.06 requires a filing with the department unless the trust company first makes the required filing with the department and receives the department's approval.

(b) The department may adopt regulations to alter or supplement the procedures and requirements of AS 10.06 applicable to an act taken under this chapter by a trust company.



Sec. 06.26.990. - Definitions.

(a) In this chapter, unless the context otherwise requires,

(1) "banking" has the meaning given in AS 06.05.990 ;

(2) "board" means board of directors;

(3) "certificate of authority" means the certificate of authority issued to a corporation under AS 06.26.110 ;

(4) "chapter" includes regulations adopted under this chapter;

(5) "commissioner" means the commissioner of commerce, community, and economic development;

(6) "customer" means a person using the services of a trust company or a private trust company, and includes a depositor;

(7) "department" means the Department of Commerce, Community, and Economic Development;

(8) "depository" means a person authorized by state or federal law to accept deposits of trust assets;

(9) "exempt private trust company" means a private trust company that has received an exemption under AS 06.26.200 ;

(10) "family member" means an individual who is related, including relation established by adoption, within the fourth degree by blood or marriage, to the individual whom the relationship is measured;

(11) "fiduciary" means a person to whom the property of another person is entrusted for a purpose specified in a trust instrument or by a court order;

(12) "fiduciary operations" means operations performed by a fiduciary;

(13) "fiduciary services" means services of a fiduciary;

(14) "financial institution" has the meaning given in AS 06.05.990 ;

(15) "governmental regulator" means a governmental agency responsible for regulating persons who act as fiduciaries;

(16) "home jurisdiction regulator" means the governmental agency responsible for regulating an interstate state trust company, interstate national trust company, or international trust company in the jurisdiction where the trust company is chartered or otherwise organized;

(17) "insider" has the meaning given in 12 C.F.R. 215.2;

(18) "international trust company" means an organization that provides fiduciary services and has offices in countries other than the country in which the home office of the entity is located;

(19) "interstate national trust company" means an organization

(A) that is chartered as a bank by the United States;

(B) whose powers are limited to providing fiduciary services; and

(C) that has offices in a state of the United States other than the state in which the home office of the organization is located;

(20) "interstate state trust company" means an organization that

(A) provides fiduciary services;

(B) holds a charter, license, certificate, or other type of authorization from this or another state of the United States that authorizes the organization to provide fiduciary services; and

(C) has offices in a state of the United States other than the state in which the home office of the organization is located;

(21) "issuer" has the meaning given in AS 45.55.990 ;

(22) "national bank" has the meaning given in AS 06.05.990 ;

(23) "offer fiduciary services to the general public" means to advertise fiduciary services, solicit fiduciary services work, or market fiduciary services in any medium, including an electronic medium, regardless of whether a fee, commission, or any other type of remuneration is charged or received;

(24) "personal representative" has the meaning given in AS 13.06.050 ;

(25) "private trust company" means a person who acts as a fiduciary, is not exempt under AS 06.26.020 (a) or (c), and qualifies under AS 06.26.200(c);

(26) "purchasing trust company" means a trust company purchasing all or substantially all of the assets of another trust company;

(27) "representative office" means an office that provides support services for a trust company, but at which the trust company does not provide fiduciary services;

(28) "resident of this state" means an individual who is physically present in Alaska and who intends to remain indefinitely in Alaska;

(29) "selling trust company" means a trust company selling all or substantially all of its assets;

(30) "state bank" has the meaning given in AS 06.05.990 ;

(31) "state financial institution" means an institution organized under this title if the deposits of the institution are insured by an agency of the federal government;

(32) "trust account" means an account at a trust company for trust assets;

(33) "trust assets" means assets held in trust for another person;

(34) "trust company" means a person who is organized under this chapter to act as a fiduciary and to provide fiduciary services to the general public;

(35) "trust company assets" means assets that are not trust assets and that are owned by a trust company;

(36) "trust holding company" means an organization formed for the purpose of owning a trust company;

(37) "trust office" means an office that provides fiduciary services;

(38) "within the fourth degree" means a child, a grandchild, a great-grandchild, a parent, a sister, a brother, a niece, a nephew, a grandniece, a grandnephew, a grandparent, an aunt, an uncle, a first cousin, a great-grandparent, a great-aunt, a great-uncle, and a great-great-grandparent.

(b) In AS 06.26.220 , 06.26.450 - 06.26.470, 06.26.510, 06.26.870, and 06.26.890, "control" means owning, or holding with the power to vote, 25 percent or more of the voting securities or other capital stock.



Sec. 06.26.995. - Short title.

This chapter may be cited as the Revised Alaska Trust Company Act.









Chapter 06.30. - ALASKA SAVINGS ASSOCIATION ACT



Chapter 06.35. - UNIFORM COMMON TRUST FUND ACT

Sec. 06.35.010. - Common trust funds.

(a) A bank or trust company that is qualified to act as a fiduciary in this state, or in another state if affiliated with a bank or trust company that is qualified to act as a fiduciary in this state, may establish common trust funds for the purpose of furnishing investments to

(1) itself as fiduciary;

(2) itself and others as cofiduciaries; or

(3) its affiliated bank or trust company as fiduciary.

(b) A bank or trust company may invest, as fiduciary or cofiduciary, in the common trust funds it establishes under (a) of this section, the funds that the bank or trust company lawfully holds for investment, if the investment is not prohibited by the instrument, court judgment, court decree, or court order creating the fiduciary relationship, and if, in the case of cofiduciaries, the bank or trust company procures the consent of its cofiduciary or cofiduciaries to the investment.

(c) Notwithstanding (a) and (b) of this section, a bank or trust company that is qualified to act as a fiduciary in the state where the bank or trust company is organized or otherwise formed and that is not a member of the Federal Reserve System shall in the establishment of or investment in a common trust fund under (a) - (b) of this section comply with the law regulating financial institutions in the state where the bank or trust company is organized or otherwise formed.

(d) The Department of Commerce, Community, and Economic Development may adopt regulations under AS 44.62 (Administrative Procedure Act) to implement this section.

(e) In this section,

(1) "affiliated" means two or more banks or trust companies in which

(A) 25 percent or more of the voting shares, excluding shares owned by the United States or by a corporation or other entity wholly owned by the United States, is directly or indirectly owned or controlled by a holding company; or

(B) the election of a majority of the directors is controlled in any manner by a holding company;

(2) "bank" means an organization that is authorized by the United States Comptroller of the Currency, or by the director of banking or the equivalent position in the state of organization, to accept deposits and to make commercial loans, and whose deposits are insured by the Federal Deposit Insurance Corporation;

(3) "trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers, but does not include a natural person.



Sec. 06.35.020. - Accounting to court.

Unless ordered by a court of competent jurisdiction, a bank or trust company operating a common trust fund is not required to render a court accounting with regard to the fund. A bank or trust company may, by application to the superior court, secure approval of an accounting it makes with regard to a common trust fund on the conditions the court establishes.



Sec. 06.35.030. - Procedure for accounting to court.

When an accounting of a common trust fund is presented to the superior court under AS 06.35.020 for approval, the court shall assign a time and place for hearing and order notice of the hearing by

(1) publication once a week for three weeks, the first publication to be not less than 20 days before the date of the hearing, of a notice in a newspaper having a circulation in the judicial district in which the bank or trust company or branch thereof operating the common trust fund is located;

(2) mailing not less than 14 days before the date of the hearing a copy of the notice to all beneficiaries of the trust participating in the common trust fund whose names are known to the bank or trust company from the records kept by it in the regular course of business in the administration of the participating trusts, directed to them at the addresses shown by the records; and

(3) such further notice as the court may order.



Sec. 06.35.040. - Uniformity of interpretation.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



Sec. 06.35.050. - Short title.

This chapter may be cited as the Uniform Common Trust Fund Act.






Chapter 06.40. - PREMIUM FINANCING ACT

Article 01 - LICENSING

Sec. 06.40.010. - License required.

Except as provided in AS 06.40.020 , a person may not engage in the business of entering into premium finance agreements on insurance sold in this state or risks located in this state, either directly or indirectly, or otherwise act as a premium finance company in this state without being licensed by the department.



Sec. 06.40.020. - Applicability.

This chapter does not apply to

(1) an insurer authorized to transact business in this state with respect to premiums on policies that the insurer issues;

(2) a bank, trust company, savings association, or other financial institution subject to the other chapters of this title and authorized to transact business in this state that does not possess or acquire any right, title, or interest with respect to the insurance policy for which the premiums are financed other than in the proceeds of it in the event of loss;

(3) the inclusion of a charge for insurance in connection with an installment sale under AS 45.10; and

(4) persons licensed under AS 21.27 financing only their own accounts if they are in compliance with AS 21.36.122 .



Sec. 06.40.030. - Bond.

(a) The applicant shall file with the application a bond to be approved by the department in which the applicant is the obligor, in the sum of $5,000 with one or more sureties. The bond shall be for the use of the state and any person who may have a cause of action against the obligor under this chapter. The bond must state that the obligor will faithfully conform to and abide by the provisions of this chapter and of all regulations lawfully adopted by the department, and will pay to the state and to any person all money that may become due or owing to the state or to the person from the applicant under this chapter. The aggregate liability of the surety for all breaches of the bond condition may not exceed the penal sum of the bond, and the bond may be cancelled by the surety on 30 days notice to the commissioner.

(b) If at any time the commissioner finds that the bond is unsatisfactory for any reason, the commissioner may require the licensee to file, within 10 days after the receipt of a written demand for it, an additional bond complying with the provisions of (a) of this section.



Sec. 06.40.040. - Annual license fee.

On or before December 20 of each year, each licensee shall pay a fee of $200 to the department as an annual license fee for the next succeeding calendar year. At that same time the licensee shall file with the department a new bond that complies with AS 06.40.030 .



Sec. 06.40.050. - Application for license; fee; disclosure for child support purposes; interrogatories; refusal to issue or continue license.

(a) Application for a license under this chapter shall be in writing and in the form prescribed by the department. If the applicant is a natural person, the application form must require submission of the applicant's social security number.

(b) All reasonable investigation expenses incurred by the department in processing an application for approval of a proposed premium finance company shall be charged to and paid by the applicant in accordance with AS 06.01.010 . At the time of submitting the application to the department, the applicant shall pay to the department $500 in partial payment of the investigation expenses incurred by the department. If the investigation expenses incurred by the department do not exceed $500, the remainder shall be promptly refunded to the applicant.

(c) The person to whom the license may be or is issued shall file sworn answers to interrogatories required by the commissioner. The commissioner shall have authority, at any time, to require the licensee fully to disclose the identity of all directors, partners, officers, and managerial employees. The commissioner may refuse to issue or continue a license in the name of any firm or corporation if the commissioner determines that any officer, employee, stockholder, or partner of the firm or corporation who may materially influence the licensee's conduct does not meet the requirements of this chapter.

(d) All premium finance licenses shall continue in force until suspended or revoked, subject to the payment by the licensee of the annual license fee and to the licensee being in compliance with other provisions of this chapter.

(e) Upon request, the department shall provide a social security number submitted under (a) of this section to the child support services agency created in AS 25.27.010 , or the child support agency of another state, for child support purposes authorized under law.



Sec. 06.40.060. - Place of business.

(a) A licensee may maintain only one place of business under a license. The department may issue more than one license to the same licensee upon application and compliance by the licensee with the provisions of this chapter governing the original issuance of a license.

(b) If a licensee changes the place of business to another location, the licensee shall give written notice to the department. The department shall attach the written notice of the change to the license together with the date. Thereafter, the licensee may operate the business under the license at the new location.



Sec. 06.40.070. - Investigation; qualifications for license.

(a) Upon the filing of an application and payment of the investigation fee specified in AS 06.40.050 (b), the commissioner shall conduct an investigation of an applicant and shall issue a premium finance company license if the applicant meets the requirements of this chapter. If the commissioner does not so find, the commissioner shall, within 30 days after receipt of the application, at the request of the applicant, give the applicant a full hearing.

(b) The commissioner shall issue a license to an applicant when the commissioner is satisfied that the applicant

(1) is competent and trustworthy and intends to act in good faith in the capacity involved by the license applied for;

(2) has a good business reputation and has had experience, training, or education so as to be qualified in the business for which the license is applied; and

(3) if a corporation, is a corporation incorporated under the laws of this state or a foreign corporation authorized to transact business in this state.



Sec. 06.40.080. - Revocation or suspension of license.

The commissioner may revoke or suspend the license of any licensee when, upon completion of an investigation, the commissioner determines that

(1) the license issued to the company was obtained by fraud;

(2) there was misrepresentation in the application for the license;

(3) the holder of the license has otherwise proven to be untrustworthy or incompetent to act as a premium finance company; or

(4) the licensee has violated any of the provisions of this chapter.






Article 02 - OPERATIONS

Sec. 06.40.090. - Misleading statements prohibited; disclosure of interest rate.

(a) A person may not advertise, print, display, publish, distribute, or broadcast, or cause or permit to be advertised, printed, displayed, published, distributed, or broadcast, in any manner, any statement or representation with regard to the rates, terms, or conditions for the lending of money, credit, goods, or things in action which is false, misleading, or deceptive.

(b) The licensee or lender shall state the interest rate charged in a premium finance agreement fully and clearly as an annual percentage rate.



Sec. 06.40.100. - Record keeping; examination of records; report.

(a) A licensee shall maintain records of its premium finance transactions, including the insurance agents through which the licensee provides loans to residents of this state, and the records shall be open to examination and investigation by the commissioner at the office of the licensee. All records pertaining to insurance contracts financed by state residents shall be maintained or readily available in the licensee's office. The commissioner may, at any reasonable time, require the licensee to bring records pertaining to premium finance agreements to the commissioner's office for examination. The expenses incurred by the department in conducting an examination shall be charged to and paid by the licensee in accordance with AS 06.01.010 .

(b) A licensee shall preserve its records of premium finance transactions, including cards used in a card system, for at least three years after making the final entry relating to any premium finance agreement. The preservation of records in photographic form constitutes compliance with this requirement.

(c) Each licensee shall, on or before March 15 of each year, file a report with the department containing information as the department may reasonably require concerning the business and operations during the preceding calendar year of each licensed place of business conducted by the licensee. The report shall be made under oath, shall be in the form prescribed by the department, and shall be kept available as a public record.



Sec. 06.40.110. - Contents of premium finance agreement; deficiency balances.

(a) A premium finance agreement must

(1) be dated, signed by the borrower, and the printed portion of it shall be in at least eight-point type;

(2) contain the name and place of business of the insurance agent negotiating the related insurance policy, the name and residence or the place of business of the borrower as specified by the borrower, the name and place of business of the licensee to which payments are to be made, an identification of the insurance policy involved, and the amount of the premium charged for it; and

(3) set out the following items where applicable:

(A) the total amount of the premiums;

(B) the amount of the down payment;

(C) the principal balance (the difference between (A) and (B) of this paragraph);

(D) the annual percentage rate of interest; and

(E) the number of payments required, the amount of each payment expressed in dollars, and the due date or period of it.

(b) The items set out in (a)(3) of this section do not need to be stated in the sequence or order in which they appear in (a) of this section, and additional items may be included to explain the computations made in determining the amount to be paid by the insured.

(c) The repayment schedule relating to dwelling fire, homeowner, private passenger automobile, boats not used for commercial purposes, owner-occupied mobile homes, and fire insurance policies covering owner-occupied multiple unit dwellings for four families or less shall be such that the total amount due the licensee at any time does not exceed the unearned premium on the policy being financed at that time. A deficiency balance may not be established or collected from the borrower. This section does not preclude the licensee from establishing or collecting a deficiency balance to the extent the insurer offsets unearned premiums on the policy financed by premiums earned by reason of endorsements to that same policy not paid for by the insured or financed by the licensee.

(d) The licensee or the insurance agent shall deliver to the borrower, or mail to the borrower at the address shown in the agreement, a complete copy of the agreement.



Sec. 06.40.120. - Service charge; interest rate; prepayment.

(a) A premium finance company may not charge, contract for, receive, or collect a service charge other than as permitted by this chapter.

(b) The service charge is to be computed on the balance of the premiums due, after subtracting the down payment made by the borrower in accordance with the premium finance agreement, from the effective date of the insurance coverage for which the premiums are being advanced, to and including the date when the final payment of the premium finance agreement is payable.

(c) The service charge may not exceed interest at the nominal annual rate of 15 percent plus an additional charge of $10 per premium finance agreement which need not be refunded upon cancellation or prepayment. However, any borrower may prepay a premium finance agreement in full at any time before the due date of the final payment and in that event the unearned service charge shall be refunded. The amount of any refund shall be calculated in accordance with regulations adopted by the commissioner.



Sec. 06.40.130. - Delinquency charge; separate financing.

(a) A premium finance agreement may provide for the payment by the borrower of a delinquency charge for any payment that is in default for a period of 10 days or more. The charge may be made for each month or fraction of a month that the payment is in default. The amount of the charge may be a minimum of $1 and as a maximum shall be subject to the following limits:

(1) for delinquent payments of less than $250, five percent of the payment or $5, whichever is less; or

(2) for delinquent payments of $250 or more, two percent of the payment.

(b) A borrower has the option to separate the financing of the premiums for one insurance policy from a premium finance agreement by requesting in writing that the premium finance company provide that service and by paying a $10 separate charge.



Sec. 06.40.140. - Cancellation of policy.

(a) When a premium finance agreement contains a power of attorney enabling the licensee to cancel the insurance policy listed in the agreement, the insurance policy may not be cancelled by the licensee unless the cancellation is effectuated under this section.

(b) The licensee shall give not less than 10 days' written notice to the borrower, by mailing by certified mail or documented by an affidavit of mailing, of the licensee's intent to cancel the insurance policy unless the default is cured within that 10-day period. A copy of the notice shall also be mailed by certified mail or documented by an affidavit of mailing to the insurance agent indicated on the premium finance agreement.

(c) After expiration of the 10-day period specified in (b) of this section, the licensee may, in the name of the borrower, cancel the insurance policy by mailing by certified mail or documented by an affidavit of mailing to the insurer a notice of cancellation. The insurance policy shall be cancelled as if the notice of cancellation had been submitted by the borrower, but without requiring the return of the insurance policy. The licensee shall also mail by certified mail or documented by an affidavit of mailing a notice of cancellation to the borrower at the borrower's last-known address and to the insurance agent indicated on the premium finance agreement.

(d) All statutory, regulatory, and contractual restrictions providing that the insurance policy may not be cancelled unless notice is given to a governmental agency, mortgagee, or other third party shall apply where cancellation is effected under this section. The insurer shall give the prescribed notice on behalf of itself or the borrower to any governmental agency, mortgagee, or other third party on or before the fifth business day after the day it receives the notice of cancellation from the licensee and shall determine the effective date of cancellation taking into consideration the number of days notice required to complete the cancellation.



Sec. 06.40.150. - Return of unearned premiums.

(a) If a financed insurance policy is cancelled and provided the insurer has been notified of the assignment of interest of the insured to the licensee, the insurer within 60 days of the effective date of cancellation shall take the steps that are necessary to have any gross unearned premiums that are due under the insurance policy returned to the licensee for the account of the borrower if the licensee has complied with the notice provisions of AS 06.40.140 (b).

(b) If the crediting of return premiums to the account of the borrower results in a surplus over the amount due from the borrower, the licensee shall refund the excess to the borrower; however, a refund is not required if it amounts to less than $1.






Article 03 - GENERAL PROVISIONS

Sec. 06.40.160. - Consequences of violations.

(a) A lender who, in the making of any contract, loan, or premium finance agreement or the collection of interest or charges, does any act that violates AS 06.40.010 - 06.40.020, 06.40.090, or 06.40.110 - 06.40.130 shall at the option of the commissioner reimburse that portion of the interest and charges in excess of that provided in those sections, or, in the case of repeated violations of those sections by the lender, the lender shall adjust the contract, loan, or premium finance agreement interest and other charges down to the contract interest limitation specified in AS 45.45.010 (a).

(b) [Repealed, Sec. 102 ch 26 SLA 1993].



Sec. 06.40.170. - Filing not required to perfect validity of agreement.

A filing under AS 45.29 of the premium finance agreement is not necessary to perfect the validity of the agreement as a secured transaction against creditors, subsequent purchasers, pledgees, encumbrancers, successors, or assigns.



Sec. 06.40.180. - Regulations, orders.

The commissioner shall adopt regulations necessary to carry out this chapter, and the commissioner may order any person to cease violation of this chapter or a regulation adopted under it.



Sec. 06.40.190. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "commissioner" means the commissioner of commerce, community, and economic development or a designee of the commissioner;

(2) "department" means the Department of Commerce, Community, and Economic Development;

(3) "premium finance agreement" means an agreement by which a borrower or prospective borrower promises to pay to a licensee or to its assignee the amount advanced or to be advanced under the agreement to an insurer or to an insurance agent or broker in payment of premiums on an insurance policy sold in this state or covering risks located in this state together with a service charge, and as a security for it the premium finance company receives an assignment of the unearned premium; however, a mortgage, conditional sale contract, or other security agreement covering property which authorizes the lienholder to pay or advance premiums for insurance under the mortgage, contract, or other security agreement is not considered to be a premium finance agreement;

(4) "premium finance company" means a person engaged in the business of entering into premium finance agreements with borrowers or of acquiring premium finance agreements from insurance agents, brokers or other premium finance companies.









Chapter 06.45. - ALASKA CREDIT UNION ACT

Sec. 06.45.010. - Responsibility of commissioner.

(a) The commissioner shall administer this chapter.

(b) The commissioner may by regulation define the powers of credit unions formed under this chapter and adopt regulations to carry out the purposes of credit unions consistent with this chapter and AS 06.01.020.

(c) The commissioner may delegate any authority, power, or function granted by this chapter.

(d) The records of credit unions shall be kept and reports shall be made in accordance with regulations adopted by the commissioner.

(e) A person appointed or elected by a credit union to a position requiring the receipt, payment, or custody of money or personal property owned by a credit union or in its custody or control as collateral or otherwise shall give bond in a corporate surety company approved by the commissioner on a form approved by the commissioner and in an amount prescribed by the commissioner. The commissioner may approve the use of a form of schedule or blanket bond which covers all the officers and employees of a credit union whose duties include the receipt, payment, or custody of money or other personal property for or on behalf of the credit union. The commissioner may approve the use of a form of excess coverage bond under which a credit union may obtain coverage in excess of the basic surety coverage.



Sec. 06.45.020. - Formation of credit union.

(a) Seven or more natural persons who desire to form a credit union shall subscribe before an officer competent to administer oaths, articles of incorporation in duplicate that must state

(1) the name of the credit union;

(2) the location of the credit union and the territory in which it will operate;

(3) the names and addresses of the subscribers to the certificate and the number of shares each subscribed;

(4) the par value of the shares, which must be a minimum of $5 each;

(5) the proposed field of membership specified in detail;

(6) the term of the existence of the credit union, which may be perpetual; and

(7) the fact that the articles of incorporation are adopted to enable the persons to avail themselves of the advantages of this chapter.

(b) The articles of incorporation must also include provisions required by the commissioner for the management of the business of the credit union, for the conduct of its affairs, and relating to the powers of its directors, officers, or stockholders.

(c) At the time of presenting the articles of incorporation to the commissioner the incorporators shall also submit proposed bylaws to the commissioner for approval. Except to the extent the articles of incorporation provide the structure and designate the offices, the bylaws shall provide the organizational structure of the credit union and specifically designate those offices that will be held by the executive or managing officers of the credit union. Copies of the original bylaws of the credit union and any amendments of the bylaws shall be filed with the commissioner.

(d) The commissioner may prepare form articles of incorporation and form bylaws, consistent with this chapter, which may be used by credit union incorporators and shall be supplied to them on request.



Sec. 06.45.030. - Approval of articles of incorporation and issuance of certificate of authority.

(a) The articles of incorporation shall be presented to the commissioner for approval. Before the certificate of authority is issued, the commissioner shall determine

(1) whether the articles of incorporation and bylaws conform to the provisions of this chapter and to regulations of the commissioner;

(2) the general character and fitness of the subscribers; and

(3) the economic advisability of establishing the proposed credit union.

(b) A certificate of authority shall be delivered by the commissioner to the credit union if the required fee has been paid. On issuance of the certificate of authority, the credit union is a body corporate and is subject to the limitations of this chapter, and is vested with all of the powers and charged with all of the liabilities conferred and imposed by this chapter upon credit unions organized under it.



Sec. 06.45.040. - Fees.

(a) The commissioner shall assess a credit union a fee for expenses under AS 06.01.010 in processing an application

(1) for approval of articles of incorporation and bylaws and the issuance of a certificate of authority for a credit union;

(2) for the approval of a branch of a credit union;

(3) for a merger or conversion of a credit union; or

(4) for an examination under AS 06.45.050 .

(b) Failure of a credit union to pay a fee required by (a)(2), (3), or (4) of this section within 30 days of receipt of billing from the commissioner is grounds for the revocation of the certificate of authority of the credit union.



Sec. 06.45.050. - Reports and examinations.

A credit union organized under this chapter is under the supervision of the commissioner and shall make an annual financial report to the commissioner and shall make other financial reports required by regulations adopted by the commissioner. A credit union is subject to examination by the commissioner.



Sec. 06.45.060. - Powers of a credit union; remedy for interest violations.

A credit union has succession in its corporate name during its existence and may

(1) enter into a contract;

(2) sue and be sued;

(3) adopt, use, and alter a common seal;

(4) purchase, hold, and dispose of property;

(5) make loans, the maturities of which may not exceed 20 years except as provided in this chapter, and extend lines of credit to its members, to other credit unions, and to credit union organizations and participate with other credit unions, credit union organizations, or financial organizations in making loans to credit union members in accordance with the following:

(A) loans to members shall be made in conformity with regulations adopted by the commissioner, except that

(i) a residential real estate loan that is made to finance the acquisition of a one- to four-family dwelling for the principal residence of a credit union member that is secured by a first lien on the dwelling may have a maturity not exceeding 30 years;

(ii) a loan to finance the purchase of a mobile home that is secured by a first lien on the mobile home, to be used as the residence of a credit union member, or for the repair, alteration, or improvement of a residential dwelling that is the residence of a credit union member must have a maturity not to exceed 20 years unless the loan is insured or guaranteed under (iii) of this subparagraph;

(iii) a loan secured by the insurance or guarantee of the federal government, of a state government, or an agency of either may be made for the maturity and under the terms and conditions specified in the law under which the insurance or guarantee is provided;

(iv) a loan or aggregate of loans to a director or member of the supervisory or credit committee of the credit union making the loan that exceeds $20,000 plus pledged shares shall be approved by the board of directors;

(v) loans to other members for which directors or members of the supervisory or credit committee act as guarantor or endorser shall be approved by the board of directors when the loans standing alone or when added to an outstanding loan or loans of the guarantor or endorser exceed $20,000;

(vi) the rate of interest may not exceed the greater of 15 percent a year or the rate specified in AS 45.45.010 (b);

(vii) the taking, receiving, reserving, or charging of a rate of interest greater than is allowed by this paragraph, when knowingly done, is considered a forfeiture of the entire interest that the note, bill, or other evidence of debt carries with it, or that has been agreed to be paid on the note, bill, or other evidence of debt; if a greater rate of interest has been paid, the person by whom it has been paid or the person's legal representatives may recover back from the credit union taking or receiving it the entire amount of interest paid, but the action must be commenced within two years from the time the usurious collection was made;

(viii) a borrower may repay a loan before maturity in whole or in part on any business day without penalty;

(ix) loans shall be paid or amortized under regulations adopted by the commissioner that consider the needs or conditions of the borrowers, the amounts and duration of the loans, the interests of the members and the credit union, and other factors established in regulations adopted by the commissioner;

(x) the total dollar amount of real estate loans and mobile home loans outstanding may not exceed 25 percent of the assets of the credit union without the written approval of the commissioner;

(xi) a credit union with assets of less than $3,000,000 may make real estate loans with maturities in excess of 15 years only with the approval of the commissioner;

(B) a self-replenishing line of credit to a borrower may be established to a stated maximum amount on terms and conditions that may be different from terms and conditions established for another borrower;

(C) loans to other credit unions require the approval of the board of directors of the loaning credit union;

(D) loans to credit union associations require the approval of the board of directors of the credit union and may not exceed one percent of the paid-in and unimpaired capital and surplus of the credit union;

(E) participation loans with other credit unions, credit union associations, or financial organizations shall be made in accordance with written policies of the board of directors of the credit union, except that a credit union that originates a loan for which participation arrangements are made in accordance with this section shall retain an interest not less than 10 percent of the face amount of the loan;

(6) receive from its members and from others payments on shares that may be issued at varying dividend rates, and payments on share certificates that may be issued at varying dividend rates and maturities, and establish share draft accounts, subject to terms, rates, and conditions as may be established by the board of directors of the credit union, within limitations prescribed by the commissioner;

(7) invest its funds

(A) in loans exclusively to members;

(B) in obligations of the United States or securities fully guaranteed as to principal and interest by the United States;

(C) in loans to other credit unions in the total amount not exceeding 25 percent of its paid-in and unimpaired capital and surplus in accordance with regulations adopted by the commissioner;

(D) in shares or accounts of savings and loan associations or mutual savings banks that are insured by the Federal Deposit Insurance Corporation;

(E) in obligations issued by banks for cooperatives, federal land banks, federal intermediate credit banks, federal home loan banks, the Federal Home Loan Bank Board, or a corporation designated in 31 U.S.C. 9101 as a wholly owned federal government corporation; in obligations, participations, or other instruments of or issued by or fully guaranteed as to principal and interest by the Federal National Mortgage Association or the Government National Mortgage Association; in mortgages, obligations, or other securities that are or have been sold by the Federal Home Loan Mortgage Corporation under 12 U.S.C. 1454 or 12 U.S.C. 1455 (Federal Home Loan Mortgage Corporation Act); or in obligations or other instruments or securities of the Student Loan Marketing Association;

(F) in participation certificates evidencing beneficial interests in obligations, or in the right to receive interest and principal collections from obligations, that have been subjected by one or more federal agencies to a trust or trusts for which an executive department, agency, or instrumentality of the United States or its head has been named to act as trustee;

(G) in shares or deposits of a central credit union in which such investments are authorized by the board of directors of the credit union making the investment;

(H) in shares, share certificates, or share deposits of federally insured credit unions;

(I) in the shares, stocks, or obligations of another organization providing services that are associated with the routine operations of credit unions, up to one percent of the total paid-in and unimpaired capital and surplus of the credit union with the approval of the commissioner;

(J) in the capital stock of the National Credit Union Central Liquidity Facility;

(K) in the stocks, bonds, and other securities of

(i) a corporation licensed under AS 10.13; or

(ii) a corporation attempting to become licensed under AS 10.13 if the corporation intends to use the proceeds to fulfill the tasks necessary to become licensed under AS 10.13;

(L) in bankers' acceptances issued by a financial institution whose accounts are insured by an agency of the federal government;

(M) in stock of a federal home loan bank; the investment must be limited to the minimum amount of stock required for membership in the federal home loan bank, plus any additional stock purchase required to obtain an advance of funds from a federal home loan bank; and

(N) in obligations of, or issued by, a state or political subdivision of the state, except that a credit union may not invest more than 10 percent of its unimpaired capital and surplus in the obligations of any one issuer, exclusive of general obligations of the issuer; in this subparagraph, "political subdivision of the state" includes an agency, corporation, or instrumentality of a state or political subdivision;

(8) make deposits in national banks and in state banks, trust companies, and mutual savings banks operating in accordance with the laws of the state;

(9) borrow in accordance with regulations adopted by the commissioner from any source, in an aggregate amount not exceeding 50 percent of its paid-in and unimpaired capital and surplus, except that a credit union may discount with or sell to a federal intermediate credit bank an eligible obligation up to the amount of its paid-in and unimpaired capital;

(10) levy late charges, in accordance with the bylaws, for failure of members to meet promptly their obligations to the credit union;

(11) levy and enforce a lien upon the shares and dividends of a member to the extent of a loan made to, and any dues or charges payable by, the member;

(12) in accordance with regulations adopted by the commissioner, sell to members negotiable checks, travelers checks, and money orders, and cash checks and money orders for members, for a fee which does not exceed the direct and indirect costs incident to providing the service;

(13) in accordance with regulations adopted by the commissioner, purchase, sell, pledge, discount, or otherwise receive or dispose of, in whole or in part, eligible obligations of its members and purchase from a liquidating credit union notes made by individual members of the liquidating credit union at prices agreed upon by the board of directors of the liquidating credit union and the board of directors of the purchasing credit union; a purchase may not be made under authority of this paragraph if, upon the making of the purchase, the aggregate of the unpaid balances of notes purchased under authority of this paragraph exceeds five percent of the unimpaired capital and surplus of the credit union;

(14) sell all or a part of its assets to another credit union, purchase all or part of the assets of another credit union, and assume the liabilities of the selling credit union and those of its members subject to regulations of the commissioner;

(15) issue solicited or unsolicited credit cards or other similar credit granting devices to a member for obtaining money, goods, services or anything else of value; notwithstanding (5)(A)(vi) of this section and AS 45.45.010 , when credit is extended under this section, the credit union may impose a service charge at a monthly rate as agreed upon by contract between the credit union and the member receiving the credit granting device, but the credit union may not hold the member liable for charges made on a credit card or other credit granting device before its acceptance by the member; before an unsolicited card is considered accepted by the member, the member shall execute and furnish to the credit union a written statement of acceptance; in addition, a credit union may charge fees for credit cards or other similar credit granting devices; and

(16) exercise incidental powers as are necessary or required to enable it to carry on effectively the business for which it is incorporated.



Sec. 06.45.070. - Membership.

Credit union membership consists of the incorporators and other persons and incorporated and unincorporated organizations, to the extent permitted by regulations adopted by the commissioner, elected to membership. Each member shall subscribe to at least one share of the stock of the credit union and pay the initial installment on the stock and a uniform entrance fee if required by the board of directors of the credit union. Credit union membership is limited to groups having a common bond of occupation or association, or to groups within a well-defined neighborhood, community, or rural district. Shares may be issued in joint tenancy with right of survivorship with a person designated by the credit union member. A joint tenant may not be permitted to vote, obtain loans, or hold office, unless the joint tenant is within the field of membership and is qualified for membership.



Sec. 06.45.080. - Meetings of members.

The fiscal year of a credit union ends December 31. The annual meeting of a credit union shall be held within three months after the end of the fiscal year at a place its bylaws prescribe. Special meetings may be held under the bylaws. A member may not vote by proxy, but a member other than a natural person may vote through an agent designated for the purpose. A member may not have more than one vote.



Sec. 06.45.090. - Management of credit union.

(a) The business affairs of a credit union are managed by (1) a board of not less than five directors; (2) a credit committee of not less than three members; and (3) a supervisory committee of not less than three members or more than five members. The members of the board of directors shall be elected at the annual members meeting by and from the members. The supervisory committee shall be appointed by the board of directors, and a vacancy in the supervisory committee shall be filled by the board of directors. One of the members of the supervisory committee may be a member of the board of directors, other than the treasurer. The credit committee consists of an uneven number of three or more members appointed by the board of directors for the terms established by the bylaws. Members of the board of directors and of the credit and supervisory committees hold office for terms as the bylaws may provide.

(b) A record of the names and addresses of the members of the board, the committees, and the officers of the credit union shall be filed with the commissioner within 10 days after election or appointment.



Sec. 06.45.100. - Compensation.

A member of the board of directors or of the credit or supervisory committees may not be compensated for service on the board of directors or credit or supervisory committees. Reasonable health, accident, and similar insurance protection is not compensation under this section and may be provided under regulations adopted by the commissioner.



Sec. 06.45.110. - Executive officers.

(a) At its first meeting after the annual meeting of the members, the board of directors shall elect from its membership the executive officers of the credit union.

(b) An executive officer, other than the treasurer, may not be compensated as an officer.

(c) The offices of secretary and treasurer may be held by the same person.

(d) The duties of the officers are determined by the bylaws.

(e) The treasurer shall give bond with good and sufficient surety, in an amount and character to be determined by the board of directors in compliance with regulations adopted by the commissioner.

(f) The board of directors shall appoint a president to act as chief executive officer of the credit union and to be actively in charge of the operations of the credit union.



Sec. 06.45.120. - Board of directors.

(a) The board of directors shall meet at least once a month and shall have the general direction and control of the business affairs of the credit union. Minutes of all meetings shall be kept.

(b) The board of directors shall

(1) act upon applications for membership;

(2) require an officer or employee having custody of or handling funds to give bond with good and sufficient surety in an amount and character to be determined by the board of directors in compliance with regulations adopted by the commissioner and authorize the payment of the premium by the credit union;

(3) fill vacancies in the board of directors until successors elected at the next annual meeting have qualified;

(4) have charge of investments other than loans to members; the board of directors may designate a committee of not less than two to act as an investment committee that has charge of making investments under rules and procedures established by the board of directors;

(5) determine the maximum number of shares and share certificates and the classes of shares and share certificates that may be held;

(6) subject to the limitations of this chapter, determine the interest rates on loans, the security, and the maximum amount that may be loaned or provided in lines of credit;

(7) subject to regulations adopted by the commissioner, authorize an interest refund to members of record at the close of business on the last day of any dividend period in proportion to the interest paid by the members during the dividend period; and

(8) provide for compensation of officers and employees.

(c) The board of directors may appoint an executive committee of not less than three directors to exercise authority delegated to it under the conditions and limitations prescribed by the board of directors.



Sec. 06.45.130. - Applications for membership.

(a) The board of directors shall establish procedures for the review and approval of applications for membership in the credit union.

(b) Each month the board of directors shall review a list of applications for membership acted on during the preceding month.

(c) If an application for membership is denied, the reasons for the denial shall be furnished to the applicant on request.

(d) The board of directors may appoint a membership officer from the members of the credit union or the executive committee of the board of directors to review applications for membership. A treasurer, assistant treasurer, or loan officer may not review applications for membership.



Sec. 06.45.140. - Powers and duties of credit committee.

(a) The credit committee shall hold meetings to consider applications for loans and lines of credit as the business of the credit union may require but not less frequently than once a month. Reasonable notice of the meetings shall be given to members of the credit committee.

(b) Except for the loans or lines of credit required to be approved by the board of directors under AS 06.45.060 (5), a majority of the entire credit committee may approve an application.

(c) The credit committee may delegate to a loan officer the power to approve loans and lines of credit. A loan officer shall furnish to the credit committee a record of each approved or unapproved application within seven days of the filing of the application.

(d) An application not approved by a loan officer shall be acted on by the credit committee.

(e) An individual may not disburse funds of a credit union for a loan, line of credit, or application that the individual approved in the capacity of loan officer.

(f) Applications for loans and lines of credit shall be made on forms prepared by the credit committee.



Sec. 06.45.150. - Loan restriction.

A loan may not be made to a member if, on the making of the loan, the member would be indebted to the credit union on loans from the credit union in an amount exceeding 10 percent of the unimpaired capital and surplus of the credit union.



Sec. 06.45.160. - Security.

For the purposes of loans made under this chapter, an assignment of shares or the endorsement of a note constitutes security, and, subject to regulations adopted by the commissioner, insurance obtained under Title 1 of the National Housing Act is adequate security.



Sec. 06.45.170. - Powers and duties of supervisory committee; suspension of committee members.

(a) The supervisory committee shall conduct an annual audit of the accounts of the credit union and submit a report of the audit to the board of directors and a summary of the audit to the members at the next annual members meeting of the credit union. The supervisory committee may conduct supplementary audits as it considers necessary or as ordered by the commissioner, and submit reports of the supplementary audits to the board of directors.

(b) The supervisory committee shall verify the passbooks and accounts of the members with the records of the treasurer from time to time, but not less frequently than once every two years. In this subsection, "passbook" includes a book, statement of account, or other record approved by the commissioner for use by credit unions.

(c) The supervisory committee may by a unanimous vote suspend an officer of the credit union or a member of the credit committee or the board of directors until the next meeting of the members, which shall be held not less than seven or more than 14 days after the suspension under this subsection. A suspension shall be acted upon by the members.

(d) The supervisory committee may call by a majority vote a special meeting of the members to consider a violation of this chapter, the articles of incorporation or bylaws, or a practice of the credit union considered unsafe or unauthorized by the supervisory committee.

(e) The board of directors may by a majority vote suspend a member of the supervisory committee until the next meeting of the members, which shall be held not less than seven or more than 14 days after the suspension. A suspension shall be acted upon by the members.



Sec. 06.45.180. - Reserves.

(a) At the end of each accounting period the gross income of the credit union shall be determined. From this amount, there shall be set aside as a regular reserve against losses on loans and against other losses specified in regulations adopted by the commissioner under this chapter sums in accordance with the following schedule:

(1) a credit union in operation for more than four years and having assets of $500,000 or more shall set aside

(A) 10 percent of gross income until the regular reserve equals four percent of the total of outstanding loans and risk assets; then

(B) five percent of gross income until the regular reserve equals six percent of the total of outstanding loans and risk assets;

(2) a credit union in operation less than four years or having assets of less than $500,000 shall set aside

(A) 10 percent of gross income until the regular reserve equals seven and one-half percent of the total of outstanding loans and risk assets; then

(B) five percent of gross income until the regular reserve equals 10 percent of the total of outstanding loans and risk assets;

(3) when the regular reserve falls below the stated percent of the total of outstanding loans and risk assets, it shall be replenished by regular contributions in amounts as may be needed to maintain the stated reserve goals.

(b) The commissioner may decrease the reserve requirement in (a) of this section when the decrease is necessary or desirable. The commissioner may also require special reserves to protect the interests of members either by general regulation or for an individual credit union.



Sec. 06.45.190. - Dividends.

At intervals as the board of directors may authorize and after provision for required reserves, the board of directors may declare, under regulations adopted by the commissioner, a dividend to be paid at different rates on different types of shares and at different rates and maturity dates in the case of share certificates. Dividend credit may be accrued on various types of shares and share certificates as authorized by the board of directors.



Sec. 06.45.200. - Expulsion and withdrawal of members.

A member may be expelled by a two-thirds vote of the members of a credit union present at a special meeting called for the purpose, but only after the member has been given an opportunity to be heard. Withdrawal or expulsion of a member does not discharge the liability of the member to the credit union. The amount to be paid a withdrawing or expelled member by a credit union shall be determined and paid in the manner specified in the bylaws.



Sec. 06.45.210. - Minors or trusts.

Shares of a credit union may be issued in the name of a minor or in trust, subject to conditions prescribed by the bylaws. When shares are issued in trust, the name of the beneficiary shall be disclosed to the credit union.



Sec. 06.45.220. - Suspension, conditional operation, and liquidation.

(a) The commissioner, upon a finding that the credit union is bankrupt, insolvent, or is operating in an unsafe or unsound manner or that the credit union has violated the provisions of its articles of incorporation or bylaws, this chapter, or regulations adopted by the commissioner, may exercise the powers granted under AS 06.01.030 and temporarily suspend the operations of the credit union.

(b) The commissioner, under the regulations adopted by the commissioner, may permit operations to continue under conditions and procedures established by the commissioner, or direct the credit union to cease operations and appoint a liquidating agent to liquidate the credit union.



Sec. 06.45.230. - Exemption from taxation.

A credit union organized under this chapter, its property, franchises, capital, reserves, surpluses, and other funds, and its income are exempt from taxation by the state or a political subdivision of the state, except that real property and tangible personal property owned by a credit union is subject to taxation to the same extent that similar property is taxed. This section does not prevent holdings in a credit union organized under this chapter from being included in the valuation of the personal property of the owners or holders under taxes imposed by the state or a political subdivision of the state.



Sec. 06.45.240. - Conversions.

(a) A federal credit union may convert into a credit union organized under this chapter by complying with applicable federal law and by qualifying under this chapter.

(b) A credit union organized under this chapter may convert into a federal credit union by complying with this chapter and by qualifying under federal law.



Sec. 06.45.250. - Insurance of member accounts.

A credit union organized under this chapter shall, under regulations adopted by the commissioner, participate in insurance of member accounts under programs offered by the National Credit Union Administration Board or a program of comparable insurance approved by the commissioner.



Sec. 06.45.260. - Liquidity facility participation.

A credit union organized under this chapter may, under regulations adopted by the commissioner, participate in the programs offered by the National Credit Union Central Liquidity Facility.



Sec. 06.45.270. - Conflict of interest.

(a) A member of the board of directors or a member of the credit committee or supervisory committee or an employee of a credit union may not participate in the deliberation or the determination of a question affecting the person's own pecuniary interest or the pecuniary interest of a corporation, partnership, or association in which the person is interested.

(b) A person who violates (a) of this section may not thereafter serve as an officer, agent, or employee of a credit union.



Sec. 06.45.280. - Merger.

(a) A credit union may merge with another credit union under a plan agreed upon by a majority of the board of directors of each credit union and approved by a majority of the members of each credit union present at meetings called to approve the plan.

(b) The commissioner may by regulation establish further procedures governing mergers.



Sec. 06.45.290. - Branch offices.

A credit union may establish a branch office under regulations of the commissioner.



Sec. 06.45.295. - Automated teller machines.

(a) A state credit union may establish, maintain, and operate an automated teller machine on the premises of the main office or a branch office of the state credit union.

(b) A state credit union may establish, maintain, and operate an automated teller machine at a location other than credit union premises by notifying the department 30 days before the date of establishment. An automated teller machine operated off credit union premises shall be made available on a nondiscriminatory basis for use by depositors of other depository institutions authorized to do business in the state, upon the agreement of the other depository institutions to pay a fair and equitable amount for the use of the machine.

(c) The notice required by (b) of this section must include

(1) the location and general description of the surrounding area, including a description of the business establishment, if any, in which the machine will be located;

(2) the manner of operation and the kinds of transactions that the machine will perform;

(3) the names of the other depository institutions that will share the machine's services; and

(4) other information required by the department.

(d) A state credit union may invest in a corporation organized to operate machines that perform automated teller services for two or more depository institutions.

(e) A person may not establish or operate an automated teller machine that accepts deposits unless those deposits are insured by the National Credit Union Share Insurance Fund or another agency of the United States that insures deposits.



Sec. 06.45.300. - Unauthorized conduct of credit union business.

It is a class A misdemeanor for a natural person to conduct business under a name or title that contains the words "credit union" or a derivation of them or to represent to be conducting business as a credit union.



Sec. 06.45.310. - Transfer of credit union's property to preferred creditor is void.

Sec. 06.45.310. Transfer of credit union's property to preferred creditor is void.

The transfer of property, money, or assets by a credit union after it becomes insolvent, to prefer one creditor over another, or to prevent the equal distribution of its property and assets among its creditors is void.



Sec. 06.45.320. - , 06.45.330. Unlawful deceit of commissioner or examiners; receipt of deposits while insolvent. [Repealed, Sec. 102 ch 26 SLA 1993].

Repealed or Renumbered



Sec. 06.45.340. - Limitations on credit unions.

A credit union may not acquire control directly or indirectly of another financial institution or invest in shares, stocks, or obligations of an insurance company, trade association, liquidity facility, or any other similar organization, corporation, or association except as expressly provided by this chapter.



Sec. 06.45.400. - Definitions.

In this chapter,

(1) "commissioner" means the commissioner of commerce, community, and economic development;

(2) "credit union" means a cooperative association organized in accordance with the provisions of this chapter for the purpose of promoting thrift among its members and creating a source of credit for provident or productive purposes;

(3) "credit union association" means an organization established primarily to serve the needs of its member credit unions under regulations adopted by the commissioner.






Chapter 06.50. - DEFERRED DEPOSIT ADVANCES

Article 01 - LICENSING

Sec. 06.50.010. - License required.

A person, including a person doing business from outside this state, may not engage in the business of making or offering to make deferred deposit advances in this state without having a license under this chapter. A separate license is required for each physical location or Internet website from which the person conducts the business.



Sec. 06.50.020. - Qualifications for license.

(a) To qualify for a license, an applicant shall

(1) have cash assets of at least $25,000, as determined under generally accepted accounting principles, except that an applicant who wants to engage in the business of making advances at more than one location in the state shall have cash assets of at least $25,000 for each location;

(2) demonstrate the financial responsibility, financial condition, business experience, character, and general fitness that reasonably warrant the department's belief that the applicant's business will be conducted lawfully and fairly; when determining whether this qualification has been met, and for the purpose of investigating compliance with this chapter, the department may review

(A) the relevant business records of the applicant and the adequacy of the capital of the applicant;

(B) the competence, experience, integrity, and financial ability of the applicant, and, if the applicant is an entity, of any person who is a member, partner, director, senior officer, or owner of 10 percent or more of the equity of the applicant; and

(C) a record, on the part of the applicant or a person described in (B) of this paragraph, of

(i) a conviction for criminal activity, fraud, or other act of personal dishonesty;

(ii) an act, an omission, or a practice that constitutes a breach of a fiduciary duty; or

(iii) a suspension, a revocation, a removal, or an administrative act by an agency or a department of the United States or a state from participation in the conduct of a business;

(3) if the person has a physical business location in the state, have a physical business location that is accessible by and convenient to the public;

(4) have a current business license issued under AS 43.70; and

(5) if applicable, have a certificate of incorporation under AS 10.06.218, have a certificate of authority under AS 10.06.705 , have a copy of articles of organization that satisfies AS 10.50.090 , be registered under AS 10.50.605 , have a statement of foreign qualification filed under AS 32.06.922 , have a certificate of limited partnership filed under AS 32.11.060 , or be registered under AS 32.11.420.

(b) The requirements in (a) of this section are continuing in nature and may be reviewed periodically by the department.



Sec. 06.50.030. - Application.

(a) An application for a license must be in writing and under oath, in a form prescribed by the department by regulation, and include at least

(1) the legal name, residence, and business address of the applicant and, if the applicant is not a natural person, of each member, partner, director, senior officer, or owner of 10 percent or more of the equity of the applicant;

(2) the address and physical location of the principal place of business named in the application; and

(3) other information the department may require with respect to the applicant and, if the applicant is not a natural person, about the applicant's members, partners, directors, senior officers, or owners of 10 percent or more of the equity of the applicant.

(b) The applicant shall submit with the application the bond required by AS 06.50.040 and a nonrefundable application fee in an amount that is established by the department by regulation and that does not exceed $3,000. The application fee for the initial license may not be prorated.



Sec. 06.50.040. - Bond.

(a) An applicant for a license shall file with the application a bond

(1) in a form to be approved by the department;

(2) in which the applicant is the obligor; and

(3) in the sum of $25,000 for a business with one location and $50,000 for a business with more than one location.

(b) Only one bond is required for an application for a business with more than one location.

(c) The bond required by (a) of this section is for the use of the state and a person who may have a cause of action against the obligor under this chapter.

(d) The bond must state that the obligor will

(1) faithfully conform to and abide by the provisions of this chapter and regulations adopted by the department under this chapter; and

(2) pay to the state and to a person all money that may become due or owing to the state or to the person from the applicant under this chapter.

(e) The bond must remain in effect for three years following the denial of a renewal of a license or the expiration of a license.

(f) If, at any time, the department finds that a bond filed under (a) of this section is unsatisfactory for any reason, the department may require the licensee to file, within 10 days after the receipt of a written demand, an additional bond to comply with this section.

(g) The licensee shall file a new bond that complies with this section each time a license is renewed.



Sec. 06.50.050. - Investigation by department.

Within 60 days after an applicant files a completed application, the bond, and an application fee, the department shall investigate whether the applicant satisfies the qualifications of AS 06.50.020 (a). If the department finds that the applicant satisfies the qualifications, it shall approve the application and issue the applicant a license to engage in the business of making deferred deposit advances.



Sec. 06.50.060. - Conditions precedent to license.

The requirements of AS 06.50.030 - 06.50.050 are conditions precedent to the issuance of a license under this chapter. The license permits the applicant to make advances under this chapter at the location specified in the application.



Sec. 06.50.070. - Duration of license.

A license issued under this chapter is valid for two calendar years. Each license remains in force through the calendar year after the calendar year in which the license was issued unless surrendered, suspended, or revoked under this chapter.



Sec. 06.50.080. - Renewal of license.

A license issued under this chapter shall be renewed on or before the date set by the department by submitting to the department a completed renewal application on a form established by the department and paying a nonrefundable renewal fee established by the department, which may not exceed $3,000.



Sec. 06.50.090. - Denial of license or renewal.

(a) If the department determines that an applicant is not qualified to receive a license or a license renewal, the department shall notify the applicant in writing within 20 days that the application has been denied and state the basis for the denial.

(b) The decision of the department to deny an application or a renewal may be reviewed in the manner provided in AS 44.62.330 - 44.62.630 (Administrative Procedure Act).

(c) If the denial of a renewal is upheld, the former licensee shall return the license to the department within 10 days after the former licensee receives notice of the denial.

(d) A license application shall be considered withdrawn within the meaning of this section if the applicant fails to respond to a written notification of a deficiency in the application within 60 days after the date of the notification.

(e) If a license renewal is denied or if a license is surrendered, suspended, or revoked, all accounts of the licensee remain subject to this chapter until paid in full.






Article 02 - LICENSE TRANSFER, ASSIGNMENT, CONTROL, AND CHANGE

Sec. 06.50.200. - Transfer or assignment.

Except for the transfer of a license to a new location under AS 06.50.220, a licensee may not transfer or assign the licensee's license.



Sec. 06.50.210. - Change in control.

The prior written approval of the department is required for the continued operation of a licensee's deferred deposit advance business when a change in control of the licensee is proposed. The department may require the information it considers necessary to determine whether a new application is required. The licensee requesting approval of the change in control shall pay all reasonable expenses incurred by the department to investigate and approve or deny the change in control.



Sec. 06.50.220. - Change in location or name.

A licensee shall notify the department in writing at least 15 days before any proposed change in the licensee's business location or name, and shall provide the department with the information described in AS 06.50.030(a).



Sec. 06.50.230. - Conduct of other business.

A licensee may conduct other business at a location where it engages in making advances unless it conducts the other business for the purpose of evading or violating the provisions of this chapter.






Article 03 - DEPARTMENT SUPERVISION

Sec. 06.50.300. - Suspension or revocation of license.

(a) The department may suspend or revoke a license under AS 44.62 (Administrative Procedure Act) if the department finds that

(1) the licensee has failed to pay the license fee, failed to maintain the required bond in effect, or failed to comply with a demand, ruling, or requirement of the department made under this chapter;

(2) the licensee has violated a provision of this chapter or a regulation adopted by the department under this chapter; or

(3) a fact or condition exists that, if it had existed at the time of the original application for the license, clearly would have constituted ground for denial of the issuance of the license.

(b) If the reason for suspension or revocation of a licensee's license at one location applies generally to all locations operated by the licensee, the department may suspend or revoke all licenses issued to the licensee.



Sec. 06.50.310. - Reports to department.

(a) On or before March 15 of each year, a licensee shall file with the department a composite annual report for the preceding calendar year in the form prescribed by the department relating to all advances made by the licensee. The department may require that the report be submitted under oath or affirmation, or with notice that false statements made are punishable as unsworn falsification under AS 11.56.210 .

(b) The report must include

(1) the total number and dollar amount of advances made by the licensee;

(2) the total number of individual customers who received advances;

(3) the minimum, maximum, and average amount of advances;

(4) the average annual percentage rate of the fee charged for advances;

(5) the average number of days of the advances;

(6) the total number and dollar amount of returned checks;

(7) the total number and dollar amount of checks paid by advance recipients;

(8) the total number and dollar amount of checks charged off as a loss;

(9) the total dollar amount of outstanding advances as of the last day of the calendar year;

(10) the total number of outstanding advances as of the last day of the calendar year; and

(11) any other information the department determines is required to conduct its review.

(c) Within 15 days after the occurrence of any of the following events, a licensee shall file a written report with the department describing the event and its expected effect on the activities of the licensee in the state:

(1) filing for bankruptcy or reorganization by the licensee;

(2) institution of suspension or revocation proceedings against the licensee by a state or other governmental authority;

(3) a felony indictment or felony conviction of the licensee and, if the licensee is not a natural person, of a member, partner, director, senior officer, or holder of 10 percent or more of the licensee's equity; and

(4) other events that the department determines and identifies by regulation that may impair the ability of the licensee to operate its business under this chapter.

(d) In the discretion of the department, the occurrence of an event in (c) of this section may constitute grounds for suspension or revocation of a license.



Sec. 06.50.320. - Records.

(a) A licensee shall maintain all records relating to this chapter at the location for which the licensee has a license. The records must conform to generally accepted accounting principles and practices in a manner that will enable the department to determine whether the licensee is complying with the provisions of this chapter. The department shall have unrestricted access to the records of the licensee.

(b) A licensee shall retain records relating to an advance for at least two years after the last entry on the advance, unless otherwise required by the department.

(c) A licensee shall retain records of an advance that is the subject of a court action for at least two years after a judgment or settlement of the court action.



Sec. 06.50.330. - Examinations and investigations.

(a) The department shall examine the business records of a licensee at intervals the department considers appropriate. In addition, for the purpose of discovering violations of this chapter or securing information lawfully required, the department may, at any time, investigate the advances, business transactions, and records of a licensee. For these purposes, the licensee shall provide the department with unrestricted access to the offices, places of business, and records of the licensee. Within 30 days after the department requests payment, the licensee shall pay the department the cost of examination at a rate of $75 an hour for each examiner.

(b) For the purposes of this section, the department may administer oaths or affirmations and, upon its own motion or upon request of a party, may subpoena witnesses, compel the attendance of witnesses, take evidence, and require the production of material that is relevant to the investigation, including the existence, description, nature, custody, condition, and location of books, documents, and other tangible items, and the identity and location of persons having knowledge of relevant facts, or other material reasonably calculated to lead to the discovery of admissible evidence.

(c) Upon failure without lawful excuse to obey a subpoena or to give testimony, and upon reasonable notice to all persons affected by the failure, the department may apply to the superior court for an order compelling compliance.






Article 04 - LICENSEE PRACTICES AND RECIPIENT RESCISSION AND PAYMENT

Sec. 06.50.400. - Advance agreement.

(a) An advance shall be documented in a written agreement that is signed by the advance recipient and on a form approved by the department.

(b) The agreement must clearly and conspicuously disclose

(1) the name of the licensee;

(2) the date of the advance;

(3) the principal amount of the advance;

(4) a statement of the total amount of fees that may be charged under AS 06.50.460 (a) as a condition of making the advance, expressed both as a dollar amount and as an annual percentage rate;

(5) the repayment terms;

(6) the due date;

(7) an itemization of all disbursements, including disbursements to third parties;

(8) the name and title of the employee who signs the agreement on behalf of the licensee; and

(9) any other item required to be disclosed under state or federal law.

(c) The written agreement required by (a) of this section may not require an advance recipient to waive any rights under 15 U.S.C. 1692 - 1692o (Fair Debt Collection Practices Act) or other state or federal laws that regulate debt collection practices.



Sec. 06.50.410. - Maximum amount of advances.

A licensee, including a licensee with more than one location, may not make advances to an advance recipient that exceed $500 outstanding in advances to the recipient at one time.



Sec. 06.50.420. - Prohibition on dividing advance amount or increasing number of advances.

A licensee may not induce or permit an advance recipient to divide the amount of an advance, or to become obligated, directly, contingently, or both, for more than one advance at the same time, if the purpose or result is to obtain additional origination fees under AS 06.50.460(a)(1).



Sec. 06.50.430. - Prohibition on collateral and services.

The licensee may not accept collateral or services as security for or payment of an advance.



Sec. 06.50.440. - Duration of advances.

The minimum duration of an advance is 14 days.



Sec. 06.50.450. - Prohibition on advances on behalf of another.

A licensee may not make an advance to a person who purports to be acting on behalf of another person.



Sec. 06.50.460. - Fees.

(a) Notwithstanding any other provision of law, except for the fee allowed under AS 06.50.510 (b)(3) and where federal law provides otherwise, a licensee may only charge

(1) a nonrefundable origination fee in an amount not to exceed $5; and

(2) a fee that does not exceed $15 for each $100 of an advance, or 15 percent of the total amount of the advance, whichever is less.

(b) A licensee may not charge a fee other than the fees allowed under (a) of this section.

(c) The fees allowed by (a) of this section are considered earned at the time of the transaction and may not be prorated.

(d) A licensee may not charge the advance recipient an additional fee to access the proceeds of an advance.



Sec. 06.50.470. - Renewal of advance.

(a) The minimum term of a renewal of an advance is 14 days.

(b) A licensee may not renew an advance more than two consecutive times, after which the licensee shall require the advance recipient to repay the advance in full.

(c) A licensee may not renew an advance for fees greater than the fees under AS 06.50.460 (a).



Sec. 06.50.480. - Rescission.

A person who receives an advance may rescind an advance without cause and without cost, except for the nonrefundable origination fee, at any time before the close of business on the business day following the day on which the advance was made by paying the principal amount of the advance to the licensee in cash or other immediately available funds.



Sec. 06.50.490. - Prohibited arbitration requirement.

A licensee may not require a recipient to agree to mandatory arbitration.



Sec. 06.50.500. - Posted fee notice.

A licensee shall post a notice in each business location that discloses the fees that the licensee charges for advances. The fees in the notice must be expressed as a dollar amount, as an annual percentage rate for 14 days for each $100, and as an annual percentage rate for 30 days for each $100. The notice must also contain any other reasonably necessary information required by the department by regulation. The notice shall be posted so that it is conspicuous to an advance recipient or a potential advance recipient. The lettering in the notice must be legible and at least one inch in height.



Sec. 06.50.510. - Required disclosures before disbursement.

(a) Before disbursing funds under an advance, a licensee shall provide a clearly written statement that is separate from the written advance agreement required by AS 06.50.400 (a). This disclosure statement must be reviewed and signed by the advance recipient. The licensee shall keep the signed original in the advance file for the recipient and give a copy to the recipient.

(b) The disclosure statement required by (a) of this section must

(1) indicate the advance is intended to address short-term, not long-term, financial needs;

(2) include an explanation of all fees for advances and renewals of advances;

(3) state that the licensee may charge an advance recipient a bad check fee for costs as allowed under AS 09.68.115 (a)(2) if a payment is returned unpaid;

(4) state that, in the event of the advance recipient's default, the licensee may sue the recipient and recover up to $700 over the amount of the payment and, if the payment is a check, recover as permitted under AS 06.50.550 (b);

(5) give the department's address and telephone number for receiving calls regarding customer complaints and concerns;

(6) state that the licensee may not accept collateral or services for an advance;

(7) state that the check given as security for the advance may be negotiated as part of the advance;

(8) state that

(A) the advance recipient may rescind the advance without cause at any time before the close of business on the business day following the day on which the licensee makes the advance by paying the principal amount of the advance to the licensee in cash or other immediately available funds;

(B) if the advance recipient rescinds under this paragraph, the origination fee is not refundable, but the licensee may not charge the recipient another fee, except for a bad check fee for costs as allowed under AS 09.68.115 (a)(2) if the payment is returned unpaid;

(9) state that a criminal action may not be brought against the advance recipient for failure to pay the advance; and

(10) include other information reasonably required by the department to inform and protect advance recipients.



Sec. 06.50.520. - Payment by licensee.

(a) A licensee may give an advance recipient the amount of the advance in cash, by the licensee's business check, by a money order, or by a reasonable electronic payment mechanism, including an electronic funds transfer to the advance recipient's account.

(b) A licensee may not use another form of payment than the form of payment authorized in (a) of this section to make an advance to an advance recipient. In this subsection, "another form of payment" includes coupons, merchandise, services, or chattel of any kind.



Sec. 06.50.530. - Payment by advance recipient.

(a) An advance recipient may repay an advance

(1) in cash;

(2) by negotiation of the recipient's check that secures the advance; or

(3) with the agreement of the licensee, a debit card, a cashier's check, an electronic funds transfer from the recipient's bank account, or a reasonable electronic payment mechanism to which the parties agree.

(b) An advance is paid in full when the advance recipient repays the advance under (a) of this section, or when the advance recipient rescinds the advance under AS 06.50.480 .

(c) A licensee may not accept payment of an advance from the proceeds of another advance provided by the same licensee.



Sec. 06.50.540. - Default fees.

If a payment received from an advance recipient is returned unpaid to a licensee, the licensee may not collect the fees allowed by this chapter unless the fees are disclosed in the agreement for the advance under AS 06.50.400.



Sec. 06.50.550. - Collection or court action after default.

(a) If an advance recipient defaults, before assigning the payment obligation to a third party for collection and before initiating a court action against the recipient, a licensee

(1) shall attempt in good faith to contact the advance recipient at reasonable times by telephone or mail to discuss the delinquency and to offer the recipient a payment plan under (2) of this subsection;

(2) shall offer the recipient a payment plan under which

(A) the recipient may repay the delinquent advance over an extended period of time, which may not exceed six months;

(B) at least five percent of the outstanding balance is due when the payment plan is signed;

(C) an additional fee by the licensee is not allowed, except for a bad check fee for costs as allowed under AS 09.68.115 (a)(2);

(3) in addition to the contact required by (1) of this subsection, shall send a certified letter to the recipient's last known address at least 15 days before the action that makes the offer described in (2) of this subsection and that informs the recipient of the licensee's intent to proceed with a court action.

(b) The licensee may initiate a court action against a defaulting recipient to recover damages and costs allowed under AS 09.68.115 if the licensee has complied with (a) of this section. Notwithstanding AS 09.68.115, the total of all damages and costs, including damages recovered under AS 09.68.115 (a), may not exceed the amount of the payment by $700.



Sec. 06.50.560. - Threat of criminal action prohibited.

A licensee may not threaten an advance recipient with criminal action as a result of the recipient's default.






Article 05 - MISCELLANEOUS PROVISIONS

Sec. 06.50.600. - Regulations.

The department may adopt regulations under AS 44.62 (Administrative Procedure Act) to implement this chapter.



Sec. 06.50.610. - Relationship to federal and other state law.

(a) If a provision of this chapter is preempted by or conflicts with federal law in a particular situation, the provision does not apply to the extent of the preemption or conflict.

(b) If a provision of this chapter conflicts with another state law in a particular situation, the provision in this chapter governs to the extent of the conflict.






Article 06 - GENERAL PROVISIONS

Sec. 06.50.900. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "advance" means a deferred deposit advance;

(2) "advance recipient" means a borrower to whom an advance is made;

(3) "control," in the case of a person who is not a natural person, means direct or indirect ownership, the right to vote or otherwise control 10 percent or more of the governance interests of the entity, or the ability of a person to elect a majority of the directors;

(4) "deferred deposit advance" means a transaction in which a person

(A) accepts a dated check from a person seeking an advance;

(B) agrees to hold the check for a specified period of time before depositing or otherwise negotiating the check; and

(C) pays to the advance recipient, credits to the account of the advance recipient, or pays to another person on behalf of the advance recipient the amount of the check less the charges allowed under this chapter;

(5) "department" means the Department of Commerce, Community, and Economic Development;

(6) "license" means a license issued under this chapter;

(7) "licensee" means a person to whom a license has been issued under this chapter.












Title 08 - BUSINESS AND PROFESSIONS

Chapter 08.01. - CENTRALIZED LICENSING

Sec. 08.01.010. - Applicability of chapter.

This chapter applies to the

(1) Board of Public Accountancy (AS 08.04.010 );

(2) regulation of acupuncturists under AS 08.06;

(3) State Board of Registration for Architects, Engineers, and Land Surveyors (AS 08.48.011 );

(4) Athletic Commission (AS 05.05 and AS 05.10);

(5) regulation of audiologists and speech-language pathologists under AS 08.11;

(6) Board of Barbers and Hairdressers (AS 08.13.010 );

(7) Big Game Commercial Services Board (AS 08.54.591 );

(8) regulation of business licenses under AS 43.70;

(9) Board of Chiropractic Examiners (AS 08.20.010 );

(10) regulation of collection agencies under AS 08.24;

(11) regulation of concert promoters under AS 08.92;

(12) regulation of construction contractors and home inspectors under AS 08.18;

(13) Board of Dental Examiners (AS 08.36.010 );

(14) Board of Certified Direct-Entry Midwives (AS 08.65.010 );

(15) regulation of dietitians and nutritionists under AS 08.38;

(16) Board of Dispensing Opticians (AS 08.71.010 );

(17) regulation of electrical and mechanical administrators under AS 08.40;

(18) regulation of agencies that perform euthanasia services under AS 08.02.050;

(19) regulation of professional geologists under AS 08.02.011 ;

(20) regulation of hearing aid dealers under AS 08.55;

(21) Board of Marine Pilots (AS 08.62.010 );

(22) Board of Marital and Family Therapy (AS 08.63.010 );

(23) State Medical Board (AS 08.64.010 );

(24) [Repealed, Sec. 2 ch 72 SLA 1999].

(25) regulation of morticians under AS 08.42;

(26) regulation of the practice of naturopathy under AS 08.45;

(27) Board of Nursing (AS 08.68.010 );

(28) regulation of nursing home administrators under AS 08.70;

(29) Board of Examiners in Optometry (AS 08.72.010 );

(30) Board of Pharmacy (AS 08.80.010 );

(31) State Physical Therapy and Occupational Therapy Board (AS 08.84.010);

(32) Board of Professional Counselors (AS 08.29.010 );

(33) Board of Psychologist and Psychological Associate Examiners (AS 08.86.010);

(34) Real Estate Commission (AS 08.88.011 );

(35) Board of Certified Real Estate Appraisers (AS 08.87.010 );

(36) Board of Social Work Examiners (AS 08.95.010 );

(37) Board of Veterinary Examiners (AS 08.98.010 );

(38) regulation of private professional guardians and private professional conservators (AS 08.26).



Sec. 08.01.020. - Board organization.

Board members are appointed by the governor and serve at the pleasure of the governor. Unless otherwise provided, the governor may designate the chair of a board, and all other officers shall be elected by the board members. Unless otherwise provided, officers of a board are the chair and the secretary. A board may provide by regulation that three or more unexcused absences from meetings are cause for removal.



Sec. 08.01.025. - Public members.

A public member of a board may not

(1) be engaged in the occupation that the board regulates;

(2) be associated by legal contract with a member of the occupation that the board regulates except as a consumer of the services provided by a practitioner of the occupation; or

(3) have a direct financial interest in the occupation that the board regulates.



Sec. 08.01.030. - Quorum.

A majority of the membership of a board constitutes a quorum unless otherwise provided.



Sec. 08.01.035. - Appointments and terms.

Members of boards subject to this chapter are appointed for staggered terms of four years. Except as provided in AS 39.05.080 (4), a member of a board serves until a successor is appointed. Except as provided in AS 39.05.080(4), an appointment to fill a vacancy on a board is for the remainder of the unexpired term. A member who has served all or part of two successive terms on a board may not be reappointed to that board unless four years have elapsed since the person has last served on the board.



Sec. 08.01.040. - Transportation and per diem.

A board member is entitled to transportation expenses and per diem as set out in AS 39.20.180 .



Sec. 08.01.050. - Administrative duties of department.

(a) The department shall perform the following administrative and budgetary services when appropriate:

(1) collect and record fees;

(2) maintain records and files;

(3) issue and receive application forms;

(4) notify applicants of acceptance or rejection as determined by the board or, for occupations or activities listed in AS 08.01.010 that are regulated directly by the department, as determined by the department under applicable law;

(5) designate dates examinations are to be held and notify applicants;

(6) publish notice of examinations and proceedings;

(7) arrange space for holding examinations and proceedings;

(8) notify applicants of results of examinations;

(9) issue licenses or temporary licenses as authorized by the board or, for occupations or activities listed in AS 08.01.010 that are regulated directly by the department, as authorized by the department under applicable law;

(10) issue duplicate licenses upon submission of a written request by the licensee attesting to loss of or the failure to receive the original and payment by the licensee of a fee established by regulation adopted by the department;

(11) notify licensees of renewal dates at least 30 days before the expiration date of their licenses;

(12) compile and maintain a current register of licensees;

(13) answer routine inquiries;

(14) maintain files relating to individual licensees;

(15) arrange for printing and advertising;

(16) purchase supplies;

(17) employ additional help when needed;

(18) perform other services that may be requested by the board;

(19) provide inspection, enforcement, and investigative services to the boards and for the occupations listed in AS 08.01.010 regarding all licenses issued by or through the department;

(20) retain and safeguard the official seal of a board and prepare, sign, and affix a board seal, as appropriate, for licenses approved by a board;

(21) issue business licenses under AS 43.70.

(b) The form and content of a license, authorized by a board listed in AS 08.01.010 , including any document evidencing renewal of a license, shall be determined by the department after consultation with and consideration of the views of the board concerned.

(c) [Repealed, Sec. 49 ch 94 SLA 1987].

(d) At the request of one of the following boards, the department may contract with public agencies and private professional organizations to provide assistance and treatment to persons licensed by the board who abuse alcohol, other drugs, or other substances:

(1) Board of Social Work Examiners;

(2) Board of Dental Examiners;

(3) Board of Dispensing Opticians;

(4) State Medical Board;

(5) Board of Nursing;

(6) Board of Examiners in Optometry;

(7) Board of Pharmacy;

(8) State Physical Therapy and Occupational Therapy Board;

(9) Board of Professional Counselors;

(10) Board of Psychologist and Psychological Associate Examiners;

(11) Board of Veterinary Examiners; and

(12) Board of Marital and Family Therapy.



Sec. 08.01.060. - Application for license.

(a) All applications for examination or licensing to engage in the business or profession covered by this chapter shall be made in writing to the department.

(b) If the applicant is a natural person, the application must require that the applicant submit the applicant's social security number to the department. Notwithstanding any other provision of this title, a license to engage in a profession may not be issued by the department to a natural person unless the social security number has been provided to the department.



Sec. 08.01.062. - Courtesy licenses.

(a) A board established under this title and the Department of Commerce, Community, and Economic Development, with respect to an occupation that it regulates under this title, may by regulation establish criteria for issuing a temporary courtesy license to nonresidents who enter the state so that, on a temporary basis, they may practice the occupation regulated by the board or the department.

(b) The regulations adopted under (a) of this section may include limitations relating to the

(1) duration of the license's validity;

(2) scope of practice allowed under the license; and

(3) other matters considered important by the board or the department.



Sec. 08.01.065. - Establishment of fees.

(a) Except for business licenses, the department shall adopt regulations that establish the amount and manner of payment of application fees, examination fees, license fees, registration fees, permit fees, investigation fees, and all other fees as appropriate for the occupations covered by this chapter.

(b) [Repealed, Sec. 4 ch 34 SLA 1992].

(c) Except as provided in (f) - (i) of this section, the department shall establish fee levels under (a) of this section so that the total amount of fees collected for an occupation approximately equals the actual regulatory costs for the occupation. The department shall annually review each fee level to determine whether the regulatory costs of each occupation are approximately equal to fee collections related to that occupation. If the review indicates that an occupation's fee collections and regulatory costs are not approximately equal, the department shall calculate fee adjustments and adopt regulations under (a) of this section to implement the adjustments. In January of each year, the department shall report on all fee levels and revisions for the previous year under this subsection to the office of management and budget. If a board regulates an occupation covered by this chapter, the department shall consider the board's recommendations concerning the occupation's fee levels and regulatory costs before revising fee schedules to comply with this subsection. In this subsection, "regulatory costs" means costs of the department that are attributable to regulation of an occupation plus

(1) all expenses of the board that regulates the occupation if the board regulates only one occupation;

(2) the expenses of a board that are attributable to the occupation if the board regulates more than one occupation.

(d) The license fee for a business license is set by AS 43.70.030 (a). The department shall adopt regulations that establish the manner of payment of the license fee.

(e) [Repealed, Sec. 28 ch 90 SLA 1991].

(f) Notwithstanding (c) of this section, the department shall establish fee levels under (a) of this section so that the total amount of fees collected by the State Board of Registration for Architects, Engineers, and Land Surveyors approximately equals the total regulatory costs of the department and the board for all occupations regulated by the board. The department shall set the fee levels for the issuance and renewal of a certificate of registration issued under AS 08.48.211 so that the fee levels are the same for all occupations regulated by the board.

(g) Notwithstanding (c) of this section, the department shall establish fee levels under (a) of this section so that the total amount of fees collected by the department for all occupations regulated under AS 08.11 approximately equals the total regulatory costs of the department for all occupations regulated by the department under AS 08.11. The department shall set the fee levels for the issuance and renewal of licenses issued under AS 08.11 so that the fee levels are the same for all occupations regulated by the department under AS 08.11.

(h) Notwithstanding (c) of this section, the department shall establish fee levels under (a) of this section so that the total amount of fees collected by the Board of Barbers and Hairdressers approximately equals the total regulatory costs of the department, the board, and the Department of Environmental Conservation for all occupations regulated by the board. For purposes of this subsection, the regulatory costs of the Department of Environmental Conservation for the occupations regulated by the board include the cost of inspections under AS 08.13.210 (b), the cost of developing and adopting regulations under AS 44.46.020 for barbershop, hairdressing, manicuring, esthetics, body piercing, ear piercing, and tattooing and permanent cosmetic coloring establishments, and the cost to the Department of Environmental Conservation of enforcing those regulations except for the enforcement costs relating to ear piercing establishments. The department shall set the fee levels for the issuance and renewal of a practitioner's license issued under AS 08.13.100 so that the license and license renewal fees are the same for all occupations regulated by the Board of Barbers and Hairdressers.

(i) Notwithstanding (c) of this section, the department shall establish fee levels under (a) of this section so that the total amount of fees collected by the Department of Commerce, Community, and Economic Development for specialty contractors, home inspectors, and associate home inspectors approximately equals the total regulatory costs of the department for those three registration categories. The department shall set the fee levels for the issuance and renewal of a certificate of registration issued under AS 08.18 so that the fee levels are the same for all three of these registration categories and so that the fee level for a home inspector with a joint registration is not different from the fee level for a home inspector who does not have a joint registration. In this subsection, "joint registration" has the meaning given in AS 08.18.171 .



Sec. 08.01.070. - Administrative duties of boards.

Each board shall perform the following duties in addition to those provided in its respective law:

(1) take minutes and records of all proceedings;

(2) hold a minimum of one meeting each year;

(3) hold at least one examination each year;

(4) request, through the department, investigation of violations of its laws and regulations;

(5) prepare and grade board examinations;

(6) set minimum qualifications for applicants for examination and license and may establish a waiver of continuing education requirements for renewal of a license for the period in which a licensee is engaged in active duty military service as described under AS 08.01.100 (f);

(7) forward a draft of the minutes of proceedings to the department within 20 days after the proceedings;

(8) forward results of board examinations to the department within 20 days after the examination is given;

(9) notify the department of meeting dates and agenda items at least 15 days before meetings and other proceedings are held;

(10) submit before the end of the fiscal year an annual performance report to the department stating the board's accomplishments, activities, and needs.



Sec. 08.01.075. - Disciplinary powers of boards.

(a) A board may take the following disciplinary actions, singly or in combination:

(1) permanently revoke a license;

(2) suspend a license for a specified period;

(3) censure or reprimand a licensee;

(4) impose limitations or conditions on the professional practice of a licensee;

(5) require a licensee to submit to peer review;

(6) impose requirements for remedial professional education to correct deficiencies in the education, training, and skill of the licensee;

(7) impose probation requiring a licensee to report regularly to the board on matters related to the grounds for probation;

(8) impose a civil fine not to exceed $5,000.

(b) A board may withdraw probationary status if the deficiencies that required the sanction are remedied.

(c) A board may summarily suspend a licensee from the practice of the profession before a final hearing is held or during an appeal if the board finds that the licensee poses a clear and immediate danger to the public health and safety. A person is entitled to a hearing conducted by the office of administrative hearings (AS 44.64.010 ) to appeal the summary suspension within seven days after the order of suspension is issued. A person may appeal an adverse decision of the board on an appeal of a summary suspension to a court of competent jurisdiction.

(d) A board may reinstate a suspended or revoked license if, after a hearing, the board finds that the applicant is able to practice the profession with skill and safety.

(e) A board may accept the voluntary surrender of a license. A license may not be returned unless the board determines that the licensee is competent to resume practice and the licensee pays the appropriate renewal fee.

(f) A board shall seek consistency in the application of disciplinary sanctions. A board shall explain a significant departure from prior decisions involving similar facts in the order imposing the sanction.



Sec. 08.01.077. - Conviction as grounds for disciplinary action.

Notwithstanding any other provision of this title, the conviction under AS 47.24.010 of a person licensed, certified, or regulated by the department or a board under this title may be considered by the department or board as grounds for disciplinary proceedings or sanctions.



Sec. 08.01.080. - Department regulations.

The department shall adopt regulations to carry out the purposes of this chapter including but not limited to describing

(1) how an examination is to be conducted;

(2) what is contained in application forms;

(3) how a person applies for an examination or license.



Sec. 08.01.087. - Investigative and enforcement powers of department.

(a) The department may, upon its own motion, conduct investigations to

(1) determine whether a person has violated a provision of this chapter or a regulation adopted under it, or a provision of AS 43.70, or a provision of this title or regulation adopted under this title dealing with an occupation or board listed in AS 08.01.010 ; or

(2) secure information useful in the administration of this chapter.

(b) If it appears to the commissioner that a person has engaged in or is about to engage in an act or practice in violation of a provision of this chapter or a regulation adopted under it, or a provision of AS 43.70, or a provision of this title or regulation adopted under this title dealing with an occupation or board listed in AS 08.01.010 , the commissioner may, if the commissioner considers it in the public interest, and after notification of a proposed order or action by telephone, telegraph, or facsimile to all board members, if a board regulates the act or practice involved, unless a majority of the members of the board object within 10 days,

(1) issue an order directing the person to stop the act or practice; however, reasonable notice of and an opportunity for a hearing must first be given to the person, except that the commissioner may issue a temporary order before a hearing is held; a temporary order remains in effect until a final order affirming, modifying, or reversing the temporary order is issued or until 15 days after the person receives the notice and has not requested a hearing by that time; a temporary order becomes final if the person to whom the notice is addressed does not request a hearing within 15 days after receiving the notice; the office of administrative hearings (AS 44.64.010 ) shall conduct the hearing and shall issue a proposed decision within 10 days after the hearing; the commissioner shall issue a final order within five days after the proposed decision is issued;

(2) bring an action in the superior court to enjoin the acts or practices and to enforce compliance with this chapter, a regulation adopted under it, an order issued under it, or with a provision of this title or regulation adopted under this title dealing with business licenses or an occupation or board listed in AS 08.01.010 ;

(3) examine or have examined the books and records of a person whose business activities require a business license or licensure by a board listed in AS 08.01.010 , or whose occupation is listed in AS 08.01.010 ; the commissioner may require the person to pay the reasonable costs of the examination; and

(4) issue subpoenas for the attendance of witnesses, and the production of books, records, and other documents.

(c) Under procedures and standards of operation established by the department by regulation, and with the agreement of the appropriate agency, the department may designate appropriate state or municipal agencies to investigate reports of abuse, neglect, or misappropriation of property by certified nurse aides.



Sec. 08.01.088. - [Renumbered as AS 08.01.077 ].

Repealed or Renumbered



Sec. 08.01.089. - Copies of records for child support purposes.

If a copy of a public record concerning an individual who owes or is owed child support that is prepared or maintained by the department is requested by the child support services agency created in AS 25.27.010 or a child support enforcement agency of another state, the department shall provide the requesting agency with a certified copy of the public record, including the individual's social security number. If these records are prepared or maintained by the department in an electronic data base, the records may be supplied by providing the requesting agency with a copy of the electronic record and a statement certifying its contents. A requesting agency receiving information under this section may use it only for child support purposes authorized under law.



Sec. 08.01.090. - Applicability of the Administrative Procedure Act.

The Administrative Procedure Act (AS 44.62) applies to regulations adopted and proceedings held under this chapter, except those under AS 08.01.087(b) and actions taken under AS 08.68.333 (c).



Sec. 08.01.100. - License renewal, lapse, and reinstatement.

(a) Licenses shall be renewed biennially on the dates set by the department with the approval of the respective board.

(b) A license subject to renewal shall be renewed on or before the date set by the department. If the license is not renewed by the date set by the department, the license lapses. In addition to renewal fees required for reinstatement of the lapsed license, the department may impose a delayed renewal penalty, established by regulation, that shall be paid before a license that has been lapsed for more than 60 days may be renewed. The department may adopt a delayed renewal penalty only with the concurrence of the appropriate board.

(c) Except as provided in (f) of this section, when continuing education or other requirements are made a condition of license renewal, the requirements shall be satisfied before a license is renewed.

(d) Except as otherwise provided, a license may not be renewed if it has been lapsed for five years or more.

(e) Notwithstanding any other provision of this title, a renewal of a license may not be issued by the department to a natural person unless the licensee's social security number has been provided to the department.

(f) The department may establish and implement a waiver of continuing education requirements for renewal of a license regulated by the department and a board may establish and implement a waiver of continuing education requirements for renewal of a license regulated by the board for the period in which a licensee is engaged in active duty military service in the armed forces of the United States.



Sec. 08.01.102. - Citation for unlicensed practice or activity.

The department may issue a citation for a violation of a license requirement under this chapter or AS 43.70 if there is probable cause to believe a person has practiced a profession or engaged in business for which a license is required without holding the license. Each day a violation continues after a citation for the violation has been issued constitutes a separate violation.



Sec. 08.01.103. - Procedure and form of citation.

(a) A citation issued under AS 08.01.102 must be in writing. A person receiving the citation is not required to sign a notice to appear in court.

(b) The time specified in the notice to appear on a citation issued under AS 08.01.102 shall be at least five days, not including weekends and holidays, after the issuance of the citation, unless the person cited requests an earlier hearing.

(c) The department is responsible for the issuance of books containing appropriate citations, and shall maintain a record of each book issued and each citation contained in it. The department shall require and retain a receipt for every book issued to an employee of the department.

(d) The department shall deposit the original or a copy of the citation with a court having jurisdiction over the alleged offense. Upon its deposit with the court, the citation may be disposed of only by trial in the court or other official action taken by the magistrate, judge, or prosecutor. The department may not dispose of a citation, copies of it, or of the record of its issuance except as required under this subsection and (e) of this section.

(e) The department shall require the return of a copy of every citation issued by the department and all copies of a citation that has been spoiled or upon which an entry has been made and not issued to an alleged violator. The department shall also maintain, in connection with each citation, a record of the disposition of the charge by the court where the original or copy of the citation was deposited.

(f) If the form of citation includes the essential facts constituting the offense charged, and if the citation is sworn to as required under the laws of this state for a complaint charging commission of the offense alleged in the citation, then the citation when filed with a court having jurisdiction is considered to be a lawful complaint for the purpose of prosecution.



Sec. 08.01.104. - Failure to obey citation.

Unless the citation has been voided or otherwise dismissed by the magistrate, judge, or prosecutor, a person who without lawful justification or excuse fails to appear in court to answer a citation issued under AS 08.01.102 , regardless of the disposition of the charge for which the citation was issued, is guilty of a class B misdemeanor.



Sec. 08.01.105. - Penalty for improper payment.

An applicant shall pay a penalty of $10 each time a negotiable instrument is presented to the department in payment of an amount due and payment is subsequently refused by the named payor.



Sec. 08.01.110. - Definitions.

In this chapter,

(1) "board" includes the boards and commissions listed in AS 08.01.010;

(2) "commissioner" means the commissioner of commerce, community, and economic development;

(3) "department" means the Department of Commerce, Community, and Economic Development;

(4) "license" means a business license or a license, certificate, permit, or registration or similar evidence of authority issued for an occupation by the department or by one of the boards listed in AS 08.01.010;

(5) "licensee" means a person who holds a license;

(6) "occupation" means a trade or profession listed in AS 08.01.010 .






Chapter 08.02. - MISCELLANEOUS PROVISIONS

Sec. 08.02.010. - Professional designation requirements.

(a) An acupuncturist licensed under AS 08.06, an audiologist or speech-language pathologist licensed under AS 08.11, a person licensed in the state as a chiropractor under AS 08.20, a professional counselor licensed under AS 08.29, a dentist under AS 08.36, a dietitian or nutritionist licensed under AS 08.38, a marital and family therapist licensed under AS 08.63, a medical practitioner or osteopath under AS 08.64, a direct-entry midwife certified under AS 08.65, a registered nurse under AS 08.68, an optometrist under AS 08.72, a licensed pharmacist under AS 08.80, a physical therapist or occupational therapist licensed under AS 08.84, a psychologist under AS 08.86, or a clinical social worker licensed under AS 08.95, shall use as professional identification appropriate letters or a title after that person's name that represents the person's specific field of practice. The letters or title shall appear on all signs, stationery, or other advertising in which the person offers or displays personal professional services to the public. In addition, a person engaged in the practice of medicine or osteopathy as defined in AS 08.64.380 , or a person engaged in any manner in the healing arts who diagnoses, treats, tests, or counsels other persons in relation to human health or disease and uses the letters "M.D." or the title "doctor" or "physician" or another title that tends to show that the person is willing or qualified to diagnose, treat, test, or counsel another person, shall clarify the letters or title by adding the appropriate specialist designation, if any, such as "dermatologist", "radiologist", "audiologist", "naturopath", or the like.

(b) A person subject to (a) of this section who fails to comply with the requirements of (a) of this section shall be given notice of noncompliance by that person's appropriate licensing board or, if the person is not regulated by a board, by the department. If, after a reasonable time, with opportunity for a hearing, the person's noncompliance continues, the board or department, as appropriate, may suspend or revoke the person's license or registration, or administer other disciplinary action which in its determination is appropriate.



Sec. 08.02.011. - Professional geologist.

The commissioner of commerce, community, and economic development shall certify an applicant as a professional geologist if the applicant is certified as a professional geologist by the American Institute of Professional Geologists.



Sec. 08.02.020. - Limitation of liability.

An action may not be brought against a person for damages resulting from

(1) the person's good faith performance of a duty, function, or activity required as a

(A) member of, or witness before, a licensing board or peer review committee established to review a licensing matter;

(B) member of a committee appointed under AS 08.64.336 (c);

(C) contractor or agent of a contractor under AS 08.01.050 (d) or AS 08.64.101(5);

(2) a recommendation or action in accordance with the prescribed duties of a licensing board, peer review committee established to review a licensing matter, committee appointed under AS 08.64.336 (c), or contractor or agent of a contractor under AS 08.01.050 (d) or AS 08.64.101(5) when the person acts in the reasonable belief that the action or recommendation is warranted by facts known to the person, board, peer review committee, committee appointed under AS 08.64.336(c), or contractor or agent of the contractor under AS 08.01.050(d) or AS 08.64.101 (5) after reasonable efforts to ascertain the facts upon which the action or recommendation is made; or

(3) a report made in good faith to a public agency by the person, or participation by the person in an investigation by a public agency or a judicial or administrative proceeding relating to the report, if the report relates to the abuse of alcohol, other drugs, or other substances by a person licensed by a board listed in AS 08.01.050 (d).



Sec. 08.02.025. - Compliance with student loan requirements. [Repealed, Sec. 18 ch 54 SLA 1997. For current law, see AS 14.43.148 ].

Repealed or Renumbered



Sec. 08.02.030. - [Renumbered as AS 08.01.062 ].

Repealed or Renumbered



Sec. 08.02.040. - Access to certain mental health information and records by the state.

(a) Notwithstanding AS 08.29.200 , AS 08.63.200 , AS 08.86.200 , AS 08.95.900, another provision of this title, or a regulation adopted under this title, a licensee or an entity employing or contracting with a licensee may disclose confidential patient mental health information, communications, and records to the Department of Health and Social Services when disclosure is authorized under AS 47.30.540 , 47.30.590, 47.30.845, or AS 47.31.032 . Information, communications, and records received by the Department of Health and Social Services under this section are confidential medical records of patients and are not open to public inspection and copying under AS 40.25.110 - 40.25.120.

(b) In this section, "licensee" has the meaning given in AS 08.01.110 .



Sec. 08.02.050. - Permits for use of drugs to euthanize domestic animals.

(a) A qualified agency may apply to the department and obtain a permit that authorizes the purchase, possession, and use by the agency of sodium pentobarbital, sodium pentobarbital with lidocaine, and other drugs authorized in regulations adopted by the department for the purpose of euthanizing injured, sick, or abandoned domestic animals in the lawful possession of the agency. To qualify to obtain the permit, the agency shall certify that it will

(1) comply with applicable federal laws related to the use of the drugs; and

(2) not permit an employee to administer the drugs unless the employee has successfully completed a euthanasia technician certification course approved by the National Animal Control Association, the American Humane Association, or the Humane Society of the United States.

(b) The department may revoke or suspend a permit or take another disciplinary action under AS 08.01.075 if it determines that the agency or an employee of the agency

(1) improperly used sodium pentobarbital, sodium pentobarbital with lidocaine, or another drug authorized for use under this section;

(2) failed to follow federal or state laws regarding proper storage and handling of the drugs;

(3) allowed an employee to administer the drugs before the employee successfully completed the certification course described in (a)(2) of this section; or

(4) violated this title or a regulation adopted under this title.

(c) In this section, "agency" means an animal control agency of a municipality or recognized governmental entity or an entity that has contracted with a municipality or recognized governmental entity to perform animal control or animal euthanasia services.

(d) The department may adopt regulations to implement this section.






Chapter 08.03. - TERMINATION, CONTINUATION AND REESTABLISHMENT OF REGULATORY BOARDS

Sec. 08.03.010. - Termination dates for regulatory boards.

(a) [Repealed, Sec. 4 ch 14 SLA 1987].

(b) [Repealed, Sec. 4 ch 14 SLA 1987].

(c) The following boards have the termination date provided by this subsection:

(1) Board of Public Accountancy (AS 08.04.010 ) - June 30, 2009;

(2) Board of Governors of the Alaska Bar Association (AS 08.08.040 ) - June 30, 2006;

(3) State Board of Registration for Architects, Engineers, and Land Surveyors (AS 08.48.011 ) - June 30, 2009;

(4) Board of Barbers and Hairdressers (AS 08.13.010 ) - June 30, 2011;

(5) Board of Chiropractic Examiners (AS 08.20.010 ) - June 30, 2006;

(6) Board of Social Work Examiners (AS 08.95.010 ) - June 30, 2010;

(7) Board of Dental Examiners (AS 08.36.010 ) - June 30, 2011;

(8) Board of Certified Direct-Entry Midwives (AS 08.65.010 ) - June 30, 2007;

(9) Board of Dispensing Opticians (AS 08.71.010 ) - June 30, 2004;

(10) Board of Marine Pilots (AS 08.62.010 ) - June 30, 2007;

(11) Board of Marital and Family Therapy (AS 08.63.010 ) - June 30, 2010;

(12) State Medical Board (AS 08.64.010 ) - June 30, 2007;

(13) Board of Nursing (AS 08.68.010 ) - June 30, 2011;

(14) Board of Examiners in Optometry (AS 08.72.010 ) - June 30, 2006;

(15) Board of Pharmacy (AS 08.80.010 ) - June 30, 2010;

(16) State Physical Therapy and Occupational Therapy Board (AS 08.84.010) - June 30, 2006;

(17) Board of Professional Counselors (AS 08.29.010 ) - June 30, 2010;

(18) Board of Psychologist and Psychological Associate Examiners (AS 08.86.010) - June 30, 2010;

(19) Real Estate Commission (AS 08.88.011 ) - June 30, 2008;

(20) Board of Certified Real Estate Appraisers (AS 08.87.010 ) - June 30, 2010;

(21) Board of Veterinary Examiners (AS 08.98.010 ) - June 30, 2009;

(22) Big Game Commercial Services Board (AS 08.54.591 ) - June 30, 2008.

(d) [Repealed, Sec. 3 ch 74 SLA 1979].

(e) [Repealed, Sec. 3 ch 74 SLA 1979].



Sec. 08.03.020. - Procedures governing termination, transition, and continuation.

(a) Upon termination, each board listed in AS 08.03.010 shall continue in existence until June 30 of the next succeeding year for the purpose of concluding its affairs. During this period, termination does not reduce or otherwise limit the powers or authority of each board. One year after the date of termination, a board not continued shall cease all activities, and the statutory authority of the board is transferred to the department.

(b) The termination, dissolution, continuation or reestablishment of a regulatory board shall be governed by the legislative oversight procedures of AS 44.66.050 .

(c) A board scheduled for termination under this chapter may be continued or reestablished by the legislature for a period not to exceed eight years unless the board is continued or reestablished for a longer period under AS 08.03.010 .

(d) The department shall carry out the functions of a board that has ceased all activities under (a) of this section. Litigation, hearings, investigations, and other proceedings pending at the time the board ceased activities continue in effect and may be continued or completed by the department. Licenses, certificates, orders, and regulations issued or adopted by the board and in effect at the time the board ceased activities remain in effect for the term issued or until revoked, amended, vacated, or repealed by the department.






Chapter 08.04. - ACCOUNTANTS

Article 01 - BOARD OF PUBLIC ACCOUNTANCY

Sec. 08.04.005. - Purpose.

It is the policy of the state and the purpose of this chapter to promote the reliability of information that is used for guidance in financial transactions or assessing the financial status or performance of commercial, noncommercial, and governmental enterprises. The public interest requires that

(1) persons professing special competence in accountancy or who offer assurance as to the reliability or fairness of presentation of financial information should demonstrate their qualifications to do so, and that persons who have not demonstrated and maintained adequate qualifications should not be permitted to hold themselves out as having special competence or to offer assurance about their actions;

(2) the professional conduct of persons licensed as having special competence in accountancy should be regulated in all aspects of the practice of public accountancy;

(3) a public authority competent to prescribe and assess the qualifications and to regulate the professional conduct of practitioners of public accountancy should be established; and

(4) the use of titles relating to the practice of public accountancy that are likely to mislead the public as to the status or competence of the persons using these titles should be prohibited.



Sec. 08.04.010. - Creation of board.

There is created the Board of Public Accountancy.



Sec. 08.04.020. - Appointment and qualifications of board.

(a) The board consists of seven members appointed by the governor. Each member shall be a resident of this state for at least one year. Five members shall be certified public accountants or public accountants and two members shall be public members.

(b) Except for public members, no one may be appointed who does not hold a current certificate or license and who is not eligible to receive permits under this chapter. Public members may not be employed by a person licensed under this chapter or by a business entity holding a permit under this chapter. Notwithstanding AS 08.01.025 , an accountant who is not certified or licensed under this chapter and is not engaged in the practice of public accountancy in violation of this chapter is eligible for appointment as a public member under this section.



Sec. 08.04.025. - Meetings of board.

The board shall hold a minimum of four meetings a year.



Sec. 08.04.030. - Removal of members.

The governor shall remove any member of the board whose certificate or license has been revoked or suspended. The governor may, after hearing, remove any member for neglect of duty or other just cause.



Sec. 08.04.040. - Vacancy on board.

A vacancy shall be filled by appointment for the unexpired term, except as provided in AS 39.05.080 (4), and all vacancies shall be filled within 60 days. Except as provided in AS 39.05.080 (4), after the expiration of a member's term of office a member continues to serve until a successor is appointed and qualifies, formally advises the board of acceptance of the appointment, and appears at the next meeting of the board.



Sec. 08.04.050. - Quorum.

A majority of the board constitutes a quorum for the transaction of business.



Sec. 08.04.060. - Employment of personnel. [Repealed, Sec. 3 ch 59 SLA 1966].

Repealed or Renumbered



Sec. 08.04.070. - Functions of board.

(a) The board shall elect annually from its members a presiding officer, a secretary and a treasurer. One person may hold the offices of secretary and treasurer.

(b) The board may adopt and amend regulations for the orderly conduct of its affairs and for the administration of this chapter.

(c) The board shall adopt a seal.

(d) The board shall keep a record of its proceedings.

(e) The board shall tape record all board meetings and submit the tapes to the Department of Commerce, Community, and Economic Development with a request that they be kept on file for at least two years.

(f) The board shall adopt a formal statement of goals, objectives and policies to be reviewed and updated annually.

(g) [Repealed, Sec. 6 ch 19 SLA 1998].



Sec. 08.04.080. - Adoption of rules.

The board may adopt rules of professional conduct to establish and maintain a high standard of integrity and dignity in the profession of public accountancy. At least 60 days prior to the adoption of any rule or amendment the board shall mail copies of the proposed rule or amendment together with a notice of its effective date by certified mail, with return receipt requested, to each holder of a permit issued under this chapter to the address of the permit holder last known to the board.



Sec. 08.04.090. - Applicability of Administrative Procedure Act. [Repealed, Sec. 15 ch 82 SLA 1980].

Repealed or Renumbered






Article 02 - CERTIFIED PUBLIC ACCOUNTANTS

Sec. 08.04.100. - Certificate granted.

The certificate of "Certified Public Accountant" shall be granted by the board to any person who meets the requirements of AS 08.04.110 - 08.04.130.



Sec. 08.04.110. - Personal requirements.

An applicant for the certified public accountant certificate shall be at least 19 years of age and of good moral character.



Sec. 08.04.120. - Educational and experience requirements.

(a) The education and experience requirements for an applicant are as follows:

(1) a baccalaureate degree or its equivalent conferred by a college or university acceptable to the board and additional semester hours of post-baccalaureate study so that the total educational program includes at least 150 hours, with an accounting concentration or equivalent as determined by the board by regulation to be appropriate, and two years of accounting experience satisfactory to the board; or

(2) a baccalaureate degree or its equivalent conferred by a college or university acceptable to the board and additional semester hours of post-baccalaureate study so that the total educational program includes at least 150 hours, and three years of accounting experience satisfactory to the board.

(b) Notwithstanding (a) of this section, the board may grant a certificate to an applicant who has not completed the 150-hour educational program required by (a) of this section if the applicant has received a baccalaureate degree, or its equivalent, before January 1, 2001, from a college or university acceptable to the board, and if the applicant satisfies the other criteria established by the board by regulation for receiving the certificate.



Sec. 08.04.130. - Examination.

An applicant shall pass an examination in accounting and reporting, in auditing, and in other related subjects that the board determines appropriate. The examination shall be designated in advance by the board as the examination for the certificate of certified public accountant. The board shall use the Uniform Certified Public Accountant Examination of the American Institute of Certified Public Accountants and the institute's advisory grading service, if available. The board shall, by regulation, establish what constitutes a passing grade on the examination for purposes of licensure under AS 08.04.100 - 08.04.240.



Sec. 08.04.140. - Frequency of examination [Repealed by Sec. 3, ch. 139, SLA 2003].

Repealed or Renumbered



Sec. 08.04.150. - Qualifications to take examination.

A person is qualified to take the examination for certified public accountants if the person either

(1) has a baccalaureate degree or its equivalent conferred by a college or university acceptable to the board with

(A) an accounting concentration or the equivalent, as defined in regulations of the board;

(B) a minimum of 15 semester credit hours or 22 quarter credit hours of accounting subjects; or

(C) one year of public accounting experience under the direct supervision of a certified public accountant; or

(2) has met or is within 18 semester credit hours or 27 quarter credit hours of meeting the undergraduate educational requirements of AS 08.04.120 and has completed at least 15 semester hours or 22 quarter hours of accounting subjects.



Sec. 08.04.160. - Re-examination [Repealed by Sec. 3, ch. 139, SLA 2003].

Repealed or Renumbered



Sec. 08.04.170. - Examination standards. [Repealed by Sec. 3, ch. 139, SLA 2003].

Repealed or Renumbered



Sec. 08.04.180. - Prior applicants.

An applicant who, before April 26, 1960, applied to take an examination for the certificate of certified public accountant, or held a valid license as a public accountant, or was regularly enrolled in a college or correspondence course in accounting, or a person whose registration under this chapter is accepted by the board, shall receive a certificate when the applicant has met either the requirements of this chapter, or the requirements that were effective at the time the applicant's first application was filed, at the option of the applicant.



Sec. 08.04.190. - Examination fee.

An applicant shall pay the appropriate fee at the time of application for examination or reexamination.



Sec. 08.04.195. - Reciprocity with other jurisdictions.

(a) Notwithstanding AS 08.04.100 - 08.04.130, the board may issue a certificate to an applicant who holds a certificate, or its equivalent, issued by another jurisdiction if the applicant

(1) passed the Uniform Certified Public Accountant Examination of the American Institute of Certified Public Accountants in order to receive the applicant's initial certificate from the jurisdiction;

(2) has five years of experience outside the state in the practice of public accounting or meets equivalent requirements established by the board by regulation; the five years must occur after the applicant passes the examination required in (1) of this subsection and within the 10 years immediately preceding the applicant's application under this chapter;

(3) is not the subject of review procedures, disciplinary proceedings, or unresolved complaints related to the applicant's certificate from another jurisdiction; and

(4) is of good moral character.

(b) An applicant for the initial issuance of a certificate under this section shall list in the application all states where the applicant has applied for or holds a certificate, or its equivalent, and shall notify the board in writing within 30 days after a denial, revocation, or suspension of a certificate, or its equivalent, by another jurisdiction.

(c) The board may by regulation establish the education and continuing education requirements for the issuance of a certificate under this section.



Sec. 08.04.200. - Use of title "certified public accountant".

A person who has received a certificate from the board as a certified public accountant and who holds a current permit issued under AS 08.04.390 - 08.04.440 shall be known as a certified public accountant and may use the abbreviation "CPA."



Sec. 08.04.210. - Effect on existing certificates.

A person who, on April 26, 1960, held a certificate as a certified public accountant issued under the laws of the Territory or State of Alaska is not required to obtain a certificate under this chapter but is otherwise subject to this chapter. Certificates issued before April 26, 1960, shall be considered certificates issued under this chapter.



Sec. 08.04.220. - Certification of foreign accountants. [Repealed, Sec. 15 ch 82 SLA 1980].

Repealed or Renumbered



Sec. 08.04.230. - Registration of foreign accountants. [Repealed, Sec. 2 ch 147 SLA 1976].

Repealed or Renumbered



Sec. 08.04.240. - Registration of partnerships, limited liability companies, and corporations composed of certified public accountants.

(a) A partnership engaged in this state in the practice of public accounting may register with the board as a partnership of certified public accountants if it meets the following requirements:

(1) at least one general partner must be a certified public accountant of this state in good standing;

(2) each partner must be a certified public accountant of some state in good standing; and

(3) except as otherwise provided in this chapter, each resident manager in charge of an office of a firm in this state, and each partner personally engaged in this state in the practice of public accounting as a member of that firm must be a certified public accountant of this state in good standing.

(b) A corporation organized for the practice of public accounting may register with the board as a corporation of certified public accountants if it meets the following requirements:

(1) the sole purpose and business of the corporation must be to furnish to the public services not inconsistent with this chapter or the regulations adopted under it by the board; however, the corporation may invest its funds in a manner not incompatible with the practice of public accounting;

(2) each shareholder of the corporation must be a certified public accountant of some state in good standing and must be principally employed by the corporation or actively engaged in its business; no other person may have any interest in the stock of the corporation; the principal officer of the corporation and any officer or director having authority over the practice of public accounting by the corporation must be a certified public accountant of some state in good standing;

(3) at least one shareholder of the corporation must be a certified public accountant of this state in good standing;

(4) except as otherwise provided in this chapter, each resident manager in charge of an office of the corporation in this state and each shareholder or director personally engaged in this state in the practice of public accounting must be a certified public accountant of this state in good standing;

(5) to facilitate compliance with the provisions of this section relating to the ownership of stock, there must be a written agreement binding the corporation or the qualified shareholders to purchase shares offered for sale by, or not under the ownership or effective control of, a qualified shareholder and binding a holder not a qualified shareholder to sell these shares to the corporation or the qualified shareholders; the agreement must be noticed on each certificate of corporate stock; the corporation may purchase any amount of its stock for this purpose, notwithstanding any impairment of capital, so long as one share remains outstanding;

(6) the corporation must be in compliance with those other regulations pertaining to corporations practicing public accounting in this state that the board may adopt.

(c) Application for registration shall be made upon the affidavit of a general partner, member, or shareholder who is a certified public accountant of this state in good standing. The board shall in each case determine whether the applicant is eligible for registration. A partnership, limited liability company, or corporation that is so registered and that holds a permit issued under AS 08.04.400 may use the words "certified public accountants" or the abbreviation "CPAs" in connection with its partnership, limited liability company, or corporate name. Notification shall be given the board within one month after the admission or withdrawal of a partner, member, or shareholder from a partnership, limited liability company, or corporation registered under this section.

(d) A limited liability company engaged in this state in the practice of public accounting may register with the board as a limited liability company of certified public accountants if

(1) The sole purpose and the sole business of the company are to furnish to the public services that are consistent with this chapter or the regulations adopted under this chapter, except that the company may invest its money in a manner that is compatible with the practice of public accounting;

(2) at least one member is a certified public accountant of this state in good standing;

(3) each member of the company is a certified public accountant in good standing of this or another state of the United States; and

(4) except as otherwise provided in this chapter, each resident manager in charge of an office of the company in this state and each member personally engaged in this state in the practice of public accounting are certified public accountants of this state in good standing.



Sec. 08.04.250. - Requirements for registration. [Repealed, Sec. 4 ch 147 SLA 1976].

Repealed or Renumbered



Sec. 08.04.260. - Temporary certificate as certified public accountant. [Repealed, Sec. 7 ch 66 SLA 1997].

Repealed or Renumbered



Sec. 08.04.270. - 08.04.340 - l Public accountants. [Repealed, Sec. 15 ch 82 SLA 1980].

Repealed or Renumbered






Article 03 - REGULATION OF ACCOUNTANTS

Sec. 08.04.350. - Registration of offices. [Repealed, Sec. 12 ch 62 SLA 1988].

Repealed or Renumbered



Sec. 08.04.360. - Supervision required.

Each office established or maintained in this state for the practice of public accounting shall be under the direct supervision of a person in residence who holds a permit under AS 08.04.390 - 08.04.440. The supervisor may be either a sole proprietor, partner, principal, member, or staff employee. A supervisor may serve in this capacity at one office only.



Sec. 08.04.370. - Use of title "certified public accountant" by registered office.

The title "certified public accountant" or the abbreviation "CPA" may not be used in connection with an office registered under this chapter unless the person in residence required by AS 08.04.360 is a certified public accountant in this state.



Sec. 08.04.380. - Waiver of requirements.

The board may waive the requirements of AS 08.04.240 (a)(3), (b)(4), and (d)(4), and 08.04.360 and 08.04.370 if

(1) the community has a population of 2,000 or less; and

(2) the firm opening or maintaining the office maintains another office in the state that meets the requirements outlined in AS 08.04.360 and 08.04.370.



Sec. 08.04.390. - Permit for individual practice as a public accountant.

The board shall issue a permit to engage in the practice of public accounting to a holder of a certificate or license if all offices of the certificate holder or licensee are maintained as required by AS 08.04.360 - 08.04.380. The permit is valid for two years.



Sec. 08.04.400. - Permit for partnership, limited liability company, or corporate practice as a public accountant.

The board shall issue a permit to engage in the practice of public accounting as a partnership, limited liability company, or corporation to a partnership, limited liability company, or corporation registered under AS 08.04.240 . The permit is valid for two years. A permit is valid only for practice under the registered name of the partnership, limited liability company, or corporation. A partnership registered under former AS 08.04.330 - 08.04.340 on June 29, 1980, qualifies for a permit under this section as long as each partner personally engaged in the practice of public accounting in this state holds a license or permit under AS 08.04.661 .



Sec. 08.04.410. - Certificate or license for person not engaged in practice.

A person holding a certificate or license who is not engaged in the practice of public accounting may maintain the certificate or license in good standing by registering with the board and paying the required registration fee.



Sec. 08.04.420. - Permit for general practice as a certified public accountant.

A certified public accountant, or a partnership, limited liability company, or corporation of certified public accountants in good standing in a state, not holding a permit under AS 08.04.390 or 08.04.400 or maintaining an office in this state but engaging in the practice of public accounting in this state, shall apply to the board for a permit to practice. The board shall determine whether the applicant is eligible for the permit.



Sec. 08.04.425. - Continuing education.

(a) The board shall by regulation prescribe requirements for continuing education for persons licensed to practice as certified public accountants under this chapter. In adopting these regulations, the board may

(1) use and rely upon guidelines and pronouncements with respect to continuing education issued by recognized educational and professional associations in the field; and

(2) prescribe content, duration, and organization of courses or programs that will satisfy the continuing education requirements.

(b) After the expiration of two years immediately following the effective date of regulations adopted by the board under (a) of this section, every application for renewal of a permit to practice as a certified public accountant by a person who has held a certificate as a certified public accountant for two years or more shall be accompanied or supported by documents or other evidence indicating satisfaction of the continuing education requirements prescribed by the board during the two years immediately preceding the application.

(c) Failure by an applicant for renewal of a permit to practice to furnish the evidence required under (b) of this section constitutes grounds for revocation, suspension, or refusal to renew the permit under AS 08.04.450 unless the board determines that failure to have been due to reasonable cause or excusable neglect. However, the board may renew a permit to practice despite failure to furnish evidence of satisfaction of the continuing education requirements established under (a) of this section if the applicant agrees to follow a particular program or schedule of continuing education prescribed by the board.

(d) In adopting regulations under (a) of this section, or in issuing individual orders under (c) of this section, the board

(1) shall consider

(A) the accessibility of applicants to the continuing education courses or programs that it may require; and

(B) any impediments to interstate practice of public accountancy that may result from differences in continuing education requirements prescribed by other states; and

(2) may relax or suspend the continuing education requirements

(A) for applicants who certify that they do not intend to engage in the practice of public accountancy; or

(B) in instances of individual hardship.



Sec. 08.04.426. - Quality review.

(a) The board may by regulation require, on either a uniform or a random basis, as a condition to issuance and renewal of permits under this chapter, that applicants undergo a quality review conducted in a manner the board may specify. The regulations must

(1) be adopted reasonably in advance of the time when they are first required to be met;

(2) provide that the cost of a quality review is borne by the applicant;

(3) include a provision that allows an applicant to show that the applicant has satisfied the requirement of this section by undergoing a satisfactory quality review performed for other purposes that was substantially equivalent to quality reviews generally required under this section; the board may not require that a copy of the review report for a review found to be substantially equivalent under this paragraph be submitted to the board if the organization that administered the review requires termination of the person's firm from its quality review program if the firm refuses to cooperate with required remedial or corrective actions, fails to correct material deficiencies, or is found to be so seriously deficient in its performance that education and remedial corrective actions are not adequate; the board shall by regulation require an organization that performs reviews that are substantially equivalent under this paragraph to report to the board concerning which firms are in its quality review program, their most recent report dates, and whether they have been terminated from the program.

(b) The board may by regulation establish criteria for determining when the results of a quality review under this section are satisfactory to the board. The board may renew a permit to practice when the results of a quality review under this section are unsatisfactory to the board if the applicant agrees to follow a particular education or remedial program prescribed by the board.

(c) Failure by an applicant for renewal of a permit to practice to undergo a quality review under this section constitutes grounds for revocation, suspension, or refusal to renew the permit under AS 08.04.450 unless the board determines that failure to have been due to reasonable cause or excusable neglect.

(d) The board may relax or suspend the quality review requirement for applicants who certify that they have not issued a report on audited or reviewed financial statements during the two years immediately preceding the application.

(e) A report received by the board for a quality review under this section is confidential and not subject to public inspection or copying under AS 40.25.110 - 40.25.120 unless the report becomes part of the record of a disciplinary hearing.



Sec. 08.04.430. - Expiration and renewal. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.100 ].

Repealed or Renumbered



Sec. 08.04.440. - Effect of failure to obtain permit.

Failure of an individual, partnership, limited liability company, or corporation to apply for the required permit to practice or to pay the required fee within (1) three years from the expiration date of the permit to practice or registration last obtained or renewed, or (2) three years from the date upon which the certificate holder or licensee was granted a certificate as a certified public accountant or license as a public accountant valid under AS 08.04.661 deprives the individual, partnership, limited liability company, or corporation of the right to a permit or registration or renewal of a permit unless the board determines that the failure is excusable. In case of excusable failure, the fee for a permit, registration, or renewal of a permit under this section may not exceed three times one year's portion of the fee that would have otherwise been required for the permit, registration, or renewal.



Sec. 08.04.450. - Revocation or suspension of certificate, license, registration, or permit.

In addition to its powers under AS 08.01.075 , the board may revoke or suspend a certificate or license, or may revoke, suspend, or refuse to renew any permit, or may censure any certificate holder, licensee, registrant, or permit holder for

(1) fraud or deceit in obtaining any certificate, license, registration, or permit required by this chapter;

(2) dishonesty or gross negligence in the practice of public accounting, or other acts discreditable to the accounting profession;

(3) violation of any provision of AS 08.04.500 - 08.04.610;

(4) violation of a rule of professional conduct or other regulation adopted by the board;

(5) conviction of a felony under the laws of any state or of the United States;

(6) conviction of any crime, an essential element of which is dishonesty or fraud, under the laws of any state or of the United States;

(7) cancellation, revocation, suspension, or refusal to renew authority to practice as a certified public accountant or public accountant in any other state for any cause other than failure to pay a required fee;

(8) suspension or revocation of the right to practice before any state or federal agency;

(9) failure of a certified public accountant to satisfy the continuing education requirements prescribed by the board under AS 08.04.425, except as conditioned, relaxed, or suspended by the board under AS 08.04.425 (c) and (d); or

(10) failure of a certified public accountant to satisfactorily complete a quality review under AS 08.04.426 except as conditioned, relaxed, or suspended by the board under AS 08.04.426 (b) - (d).



Sec. 08.04.460. - Suspension or revocation of license revokes permit.

Revocation or suspension of a certificate, license, or registration required for the issuance of a permit under AS 08.04.390 - 08.04.440 revokes or suspends the permit.



Sec. 08.04.470. - Revocation or suspension of partnership, limited liability company, or corporate registration or permit.

The board shall revoke the registration and permit to practice of a partnership, limited liability company, or corporation if at any time it does not meet the qualifications prescribed by the sections of this chapter under which it qualified for registration.



Sec. 08.04.480. - Grounds for revocation or suspension of partnership, limited liability company, or corporate permit.

The board may revoke or suspend the registration and permit to practice of a partnership, limited liability company, or corporation, may revoke, suspend, or refuse to renew its permit to practice, or may censure the partnership, limited liability company, or corporation for any of the causes enumerated in AS 08.04.450 and 08.04.460, or for any of the following additional causes:

(1) the revocation or suspension of the certificate, license, or registration of any partner, member, or shareholder;

(2) the revocation, suspension, or refusal to renew the permit to practice of any partner, member, or shareholder;

(3) the cancellation, revocation, suspension, or refusal to renew the authority of the partnership or any partner, the limited liability company or a member, or the corporation or a shareholder to practice public accounting in another state for any cause other than failure to pay a required fee in that state.



Sec. 08.04.490. - Reinstatement.

Upon application in writing and after a hearing, the board may issue a new certificate to a certified public accountant whose certificate has been revoked, or may permit reregistration of one whose registration has been revoked, or may modify the suspension of or may reissue any certificate, license, or permit to practice public accounting that has been revoked or suspended.



Sec. 08.04.495. - Fees.

The Department of Commerce, Community, and Economic Development shall set fees under AS 08.01.065 for examinations, reexaminations, permits, licenses, certificates, and registrations.






Article 04 - UNLAWFUL ACTS AND PENALTIES

Sec. 08.04.500. - Individual posing as a certified public accountant.

(a) A person may not assume or use the title or designation "certified public accountant" or the abbreviation "CPA" or any other title, designation, word, letter, abbreviation, sign, card, or device tending to indicate that person is a certified public accountant, unless the person has received a certificate, holds a live permit, and all of the person's offices in this state for the practice of public accounting are maintained as required by AS 08.04.360 - 08.04.380.

(b) This section does not prohibit a certified public accountant in good standing in any state holding a permit under AS 08.04.420 from using the title "certified public accountant".



Sec. 08.04.505. - Issuance of reports.

Only a person or firm that holds a valid permit issued under this chapter may issue a report on financial statements of another person, firm, organization, or governmental unit. This restriction does not apply to

(1) an officer, partner, member, or employee of a firm or organization affixing that person's signature to a statement or report in reference to the financial affairs of the firm or organization with wording designating the position, title, or office that the person holds in the firm or organization;

(2) an act of a public official or employee in the performance of official duties;

(3) the performance by persons of other services involving the use of accounting skills, including the preparation of tax returns, management advisory services, and the preparation of financial statements without the issuance of reports on them.



Sec. 08.04.510. - Partnership, limited liability company, or corporation posing as a certified public accountant.

(a) A partnership, limited liability company, or corporation may not assume or use the title or designation "certified public accountant" or the abbreviation "CPA" or any other title, designation, word, letter, abbreviation, sign, card, or device tending to indicate that it is composed of certified public accountants, unless the partnership, limited liability company, or corporation is registered and holds a live permit, is practicing under its registered name, and its offices in this state for the practice of public accounting are maintained as required by AS 08.04.360 - 08.04.380.

(b) A partnership, limited liability company, or corporation of certified public accountants in good standing in any state, not registered as a partnership, limited liability company, or corporation of certified public accountants under AS 08.04.240 but holding a permit under AS 08.04.420 , may use the title or designation "certified public accountants."



Sec. 08.04.520. - Individual posing as public accountant.

A person may not assume or use the title or designation "public accountant" or the abbreviation "PA" or other title, designation, word, letter, abbreviation, sign, card, or device tending to indicate that that person is a public accountant, unless the person holds a live permit and the person's offices in this state for the practice of public accounting are maintained as required by AS 08.04.360 - 08.04.380.



Sec. 08.04.530. - Partnership, limited liability company, or corporation posing as public accountant.

A partnership, limited liability company, or corporation may not assume or use the designation "public accountant" or the abbreviation "PA" or any other title, designation, word, letter, abbreviation, sign, card, or device tending to indicate that the partnership, limited liability company, or corporation is composed of public accountants, unless the partnership, limited liability company, or corporation holds a live permit, is practicing under its registered name, and its office in this state for the practice of public accounting is maintained as required by AS 08.04.360 - 08.04.380.



Sec. 08.04.540. - Use of deceptive title or abbreviation.

An individual, partnership, limited liability company, or corporation may not assume or use the title or designation "certified accountant", "chartered accountant", "enrolled accountant", "licensed accountant", "registered accountant", or any other title or designation likely to be confused with "certified public accountant" or "public accountant", or any of the abbreviations "CA", "EA", "LA", "RA", or similar abbreviations likely to be confused with "CPA" or "PA" except that "EA" may be used to the extent that it relates to the term "enrolled agent" as defined by the federal Internal Revenue Service; however, an individual, partnership, limited liability company, or corporation holding a live permit and whose offices in this state for the practice of public accounting are maintained as required by AS 08.04.360 - 08.04.380 may hold out to the public as an accountant or auditor.



Sec. 08.04.550. - Corporation may not assume title. [Repealed, Sec. 21 ch 147 SLA 1976. For current law, see AS 08.04.540 ].

Repealed or Renumbered



Sec. 08.04.560. - Individual may not assume title.

A person may not sign or affix any name or any trade or assumed name used by that person to any accounting or financial statement, or opinion or report on any accounting or financial statement with any wording indicating that the person is a certified public accountant or public accountant or with any wording indicating that the person has expert knowledge in accounting or auditing, unless the person holds a live permit and the person's offices in this state for the practice of public accounting are maintained as required by AS 08.04.360 - 08.04.380.



Sec. 08.04.570. - Acts not prohibited.

AS 08.04.560 does not prohibit

(1) an officer, employee, partner, member, or principal of any organization from affixing that person's signature to any statement or report in reference to the financial affairs of the organization together with any wording designating the position, title, or office which that person holds;

(2) an act of a public official or public employee in the performance of that person's duties;

(3) a person maintaining a bookkeeping or tax service from affixing that person's signature to any record, statement, or report maintained or prepared by the person.



Sec. 08.04.580. - Partnership posing as accountants or auditors.

A person may not sign or affix a partnership name to any accounting or financial statement, or opinion or report on any accounting or financial statement with any wording indicating that it is a partnership composed of certified public accountants or public accountants or with any wording indicating that the partnership has expert knowledge in accounting or auditing unless the partnership holds a live permit, is practicing under its registered name, and its offices in this state for the practice of public accounting are maintained as required by AS 08.04.360 - 08.04.380.



Sec. 08.04.590. - Use of title with corporate name.

A person may not sign or affix a corporate name to any accounting or financial statement, or opinion or report on any accounting or financial statement with any wording indicating that it is a corporation composed of certified public accountants or public accountants or with any wording indicating that the corporation has expert knowledge in accounting or auditing unless the corporation holds a live permit, is practicing under its registered name, and its offices in this state for the practice of public accounting are maintained as required by AS 08.04.360 - 08.04.380.



Sec. 08.04.595. - Use of title with limited liability company name.

A person may not sign or affix a limited liability company name to an accounting or financial statement, or opinion or report on an accounting or financial statement, with wording indicating that the person is a limited liability company composed of certified public accountants or public accountants or with wording indicating that the company has expert knowledge in accounting or auditing unless the company holds a live permit, is practicing under its registered name, and its offices in this state for the practice of public accounting are maintained as required by AS 08.04.360 - 08.04.380.



Sec. 08.04.600. - Disclosure of lack of permit.

An individual, partnership, limited liability company, or corporation that does not hold a live permit may not hold out to the public as a certified public accountant or public accountant by use of such words or abbreviations on any sign, card, letterhead, or in any advertisement or directory, without indicating that the individual, partnership, limited liability company, or corporation does not hold a permit. This section does not prohibit

(1) an officer, employee, partner, member, or principal of an organization from self-description through the position, title, or office that the person holds in the organization;

(2) an act of a public official or public employee in the performance of that individual's duties; or

(3) a person from maintaining a bookkeeping or tax service.



Sec. 08.04.610. - Deceptive use of partnership, limited liability company, or corporation title.

A person may not assume or use the title or designation "certified public accountant" or "public accountant" or an abbreviation of them, in conjunction with a name indicating or implying that there is a partnership, limited liability company, or corporation, or in conjunction with the designation "and Company," "and Co.," "L.L.C.," "LLC," "Ltd.," or any similar designation unless there is a bona fide partnership, limited liability company, or corporation registered under that name. However, a sole proprietor or partnership lawfully using the title or designation "certified public accountant" or "public accountant" or an abbreviation of them in conjunction with such names or designation on April 26, 1960, may continue to do so if the person or partnership otherwise complies with this chapter.



Sec. 08.04.620. - Exceptions.

This chapter does not prohibit

(1) a person not a certified public accountant or public accountant from serving as an employee of or as an assistant to an individual, partnership, limited liability company, or corporation holding a live permit so long as the employee or assistant does not use the employee's or the assistant's name in connection with an accounting or financial statement;

(2) a certified public accountant or public accountant from indicating that the certified public accountant or public accountant holds a certificate or license entitling the certified public accountant or public accountant to that designation if the certified public accountant or public accountant holds a valid certificate or license in any state, but the person may not indicate that services are available to the public unless the certified public accountant or public accountant holds a live permit issued under this chapter;

(3) a holder of a certificate, license, or degree from a foreign country which constitutes a recognized qualification for the practice of public accounting in that country from indicating that the person holds the certificate, license, or degree, but the person may not indicate that the person's services are available to the public unless the person holds a live permit issued under this chapter.



Sec. 08.04.630. - Injunction against unlawful act.

Whenever, in the judgment of the board, a person has engaged in an act that constitutes a violation of AS 08.04.500 - 08.04.610, the board may apply to the appropriate court for an order enjoining the act. Upon a showing by the board that a person has engaged in the act, the court shall grant an injunction or any other appropriate order without bond.



Sec. 08.04.640. - Penalty.

A person who violates a provision of AS 08.04.500 - 08.04.610 is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $500, or by imprisonment for not more than one year, or by both. Whenever the board has reason to believe that a person has violated a provision of AS 08.04.500 - 08.04.610 it may certify the facts to the attorney general of this state or other appropriate enforcement officer, who may cause appropriate proceedings to be brought.



Sec. 08.04.650. - Single act evidence of practice.

The display or uttering by a person of a card, sign, advertisement, or other printed, engraved, or written instrument or device, bearing a person's name in conjunction with the words "certified public accountant," or any abbreviation of that phrase, or with the words "public accountant," or any abbreviation of that phrase, or any words or abbreviations likely to be confused with any of them is prima facie evidence in any action brought under AS 08.04.630 or 08.04.640 that the person whose name is displayed caused the display or uttering of the card, sign, advertisement, or written instrument or device, and that the person is holding out to be a certified public accountant or public accountant. In any action, evidence of the commission of a single act prohibited by this chapter is sufficient to justify an injunction or a conviction without evidence of a general course of conduct.






Article 05 - MISCELLANEOUS PROVISIONS

Sec. 08.04.660. - Ownership of accountant's working papers.

Sec. 08.04.660. Ownership of accountant's working papers.

Statements, records, schedules, working papers, and memoranda made by a certified public accountant, public accountant, or registered foreign accountant incident to or in the course of professional service to a client, except reports submitted to a client, are the property of the accountant, in the absence of an express agreement between the accountant and the client to the contrary. A statement, record, schedule, working paper, or memorandum may not be sold, transferred, or bequeathed to a person other than a partner of the accountant without the consent of the client or the client's personal representative or assignee.



Sec. 08.04.661. - Previous licensure.

A person holding a valid license as a public accountant under former AS 08.04.270 or a person holding a valid permit under AS 08.04.390 on June 29, 1980, may continue to practice under the conditions imposed by statute and regulation on that date but that person is otherwise subject to this chapter. A license or permit effective under this section may be renewed under conditions imposed by statute and regulation that were in effect on June 29, 1980, except that any renewal fee required under this chapter applies.



Sec. 08.04.662. - Confidential communications.

(a) A licensee, or a partner, officer, shareholder, member, or employee of a licensee, may not reveal information communicated to the licensee by a client about a matter concerning which the client has employed the licensee in a professional capacity. This section does not apply to

(1) information required to be disclosed by the standards of the public accountancy profession in reporting on the examination of financial statements;

(2) the release of information the client has authorized the licensee to reveal;

(3) information revealed as part of the discovery of evidence related to a court or administrative proceeding or introduced in evidence in a court or administrative proceeding;

(4) information revealed in ethical investigations conducted by private professional organizations; or

(5) information revealed in the course of a quality review under AS 08.04.426.

(b) Client information obtained by the board under (a)(3) - (5) of this section is confidential and is not a public record for purposes of AS 40.25.110 - 40.25.140.



Sec. 08.04.670. - Construction.

If any provision of this chapter or the application of any provision to any person or to any circumstances is invalid, the remainder is not affected.






Article 06 - GENERAL PROVISIONS

Sec. 08.04.680. - Definitions.

In this chapter,

(1) "board" means the Board of Public Accountancy;

(2) "certificate" means certificate as a certified public accountant;

(3) "license" means license as a public accountant;

(4) "limited liability company" means an organization organized under AS 10.50 or a foreign limited liability company; in this paragraph, "foreign limited liability company" has the meaning given in AS 10.50.990;

(5) "live permit" means a permit issued under AS 08.04.390 - 08.04.425;

(6) "member" means a person who has been admitted to membership in a limited liability company.

(7) "quality review" means a study, appraisal, or review of one or more aspects of the professional work of a person or firm in the practice of public accountancy, by a person or persons who hold certificates and who are not affiliated with the person or firm being reviewed, conducted as prescribed under AS 08.04.426 ;

(8) "report," when used with reference to financial statements, means an opinion, report, or other form of language that states or implies assurance as to the reliability of financial statements and that also includes or is accompanied by a statement or implication that the person or firm issuing it has special knowledge or competency in accounting or auditing; a statement or implication of special knowledge or competence may arise from use by the issuer of the report of names or titles indicating that the issuer is a certified public accountant or auditor, or from the language of the report itself; "report" includes any form of language that disclaims an opinion when the form of the language is conventionally understood to imply a positive assurance as to the reliability of the financial statements referred to or special competence on the part of the person or firm issuing the language; and "report" includes any other form of language that is conventionally understood to imply such assurance or such special knowledge or competence; "report" does not include compilation of financial statement language that does not express or imply assurance or special knowledge or competence.



Sec. 08.04.690. - Short title.

This chapter may be cited as the Accountancy Act.









Chapter 08.06. - ACUPUNCTURE

Sec. 08.06.010. - Practice of acupuncture without license prohibited.

A person may not practice acupuncture without a license.



Sec. 08.06.020. - Application for license.

A person desiring to practice acupuncture shall apply in writing to the department.



Sec. 08.06.030. - License to practice acupuncture.

(a) A person is qualified to receive a license to practice acupuncture if the person

(1) is of good moral character;

(2) is at least 21 years of age;

(3) either

(A) has completed a course of study consistent with the core curriculum and guidelines of the Accreditation Commission for Acupuncture and Oriental Medicine at a school of acupuncture approved by the department; or

(B) is licensed to practice acupuncture in another jurisdiction that has acupuncture licensing requirements equivalent to those of this state;

(4) is qualified for certification by the National Certification Commission for Acupuncture and Oriental Medicine as a diplomate in acupuncture;

(5) does not have a disciplinary proceeding or unresolved complaint pending at the time of application; and

(6) has not had a license to practice acupuncture suspended or revoked in this state or in another jurisdiction.

(b) The department shall issue a license to practice acupuncture to each person who is qualified and who pays the appropriate fee.

(c) Each person licensed to practice acupuncture under this chapter shall display the license in a conspicuous place where the licensee practices.



Sec. 08.06.040. - Renewal of license.

The department may not renew a license under this chapter unless the applicant demonstrates continued competence as an acupuncturist in a manner established by the department in regulations.



Sec. 08.06.050. - Disclosure.

(a) A person who practices acupuncture shall disclose that the person's training and practice are in acupuncture

(1) to each patient; and

(2) on all material used in the practice of acupuncture and made available to patients or to the public.

(b) A person who practices acupuncture without being covered by malpractice insurance shall disclose to each patient that the person does not have the insurance.



Sec. 08.06.060. - Restrictions on practice of acupuncture.

A person who practices acupuncture may not

(1) give, prescribe, or recommend in the practice a

(A) prescription drug;

(B) controlled substance;

(C) poison;

(2) engage in surgery; or

(3) use the word "physician" in the person's title unless the person is also licensed as a physician.



Sec. 08.06.070. - Grounds for imposition of disciplinary sanctions.

After a hearing, the department may impose a disciplinary sanction on a person licensed under this chapter when the department finds that the licensee

(1) secured a license through deceit, fraud, or intentional misrepresentation;

(2) engaged in deceit, fraud, or intentional misrepresentation in the course of providing professional services or engaging in professional activities;

(3) advertised professional services in a false or misleading manner;

(4) has been convicted of a felony or other crime that affects the licensee's ability to continue to practice competently and safely;

(5) intentionally or negligently engaged in patient care, or permitted the performance of patient care by persons under the licensee's supervision, that does not conform to minimum professional standards regardless of whether actual injury to the patient occurred;

(6) failed to comply with this chapter, with a regulation adopted under this chapter, or with an order of the department;

(7) continued to practice after becoming unfit due to

(A) professional incompetence;

(B) failure to keep informed of current professional practices;

(C) addiction to or severe dependency on alcohol or other drugs that impairs the ability to practice safely;

(D) physical or mental disability; or

(8) engaged in lewd or immoral conduct in connection with the delivery of professional service to patients.



Sec. 08.06.080. - Exemption.

This chapter does not apply to a person who practices acupuncture under AS 08.36 or AS 08.64.



Sec. 08.06.090. - Penalty.

A person who violates this chapter or a regulation adopted under this chapter is guilty of a class B misdemeanor.



Sec. 08.06.100. - Regulations.

The department may adopt regulations to implement this chapter, including regulations establishing

(1) standards for the practice of acupuncture;

(2) standards for continuing education and training;

(3) a code of ethics for the practice of acupuncture.



Sec. 08.06.190. - Definitions.

In this chapter,

(1) "acupuncture" means a form of healing developed from traditional Chinese medical concepts that uses the stimulation of certain points on or near the surface of the body by the insertion of needles to prevent or modify the perception of pain or to normalize physiological functions;

(2) "department" means the Department of Commerce, Community, and Economic Development;

(3) "practice of acupuncture" means the insertion of sterile acupuncture needles and the application of moxibustion to specific areas of the human body based upon acupuncture diagnosis; the practice of acupuncture includes adjunctive therapies involving mechanical, thermal, electrical, and electromagnetic treatment and the recommendation of dietary guidelines and therapeutic exercise.






Chapter 08.08. - ATTORNEYS

Article 01 - THE ALASKA BAR ASSOCIATION

Sec. 08.08.010. - Creation of Alaska Bar Association.

There is created an instrumentality of the state known as the Alaska Bar Association, referred to in this chapter as the Alaska Bar. The Alaska Bar shall have a common seal, may sue and be sued, and may, for the purpose of carrying into effect and promoting the objects of the Alaska Bar, enter into contracts and acquire, hold, encumber, and dispose of real and personal property.



Sec. 08.08.020. - Members.

(a) Every person licensed to practice law in the state shall become a member in the Alaska Bar. All active and inactive members in good standing as of September 14, 1976, shall be considered to be members.

(b) A person licensed to practice law in the state who, on September 14, 1976, is not enrolled on the membership rolls, shall be reinstated as a member only in accordance with the Alaska Bar Rules.






Article 02 - THE BOARD OF GOVERNORS AND OFFICERS

Sec. 08.08.030. - Governance of the Alaska Bar.

The Alaska Bar is governed by the Board of Governors of the Alaska Bar. The board has the powers and duties conferred by this chapter and by the Alaska Bar Rules. Members of the board do not receive a salary.



Sec. 08.08.040. - Board of Governors of the Alaska Bar.

(a) There is created a Board of Governors of the Alaska Bar to be elected under bylaws and regulations adopted by the board.

(b) The board consists of nine active members elected by the active members of the Alaska Bar and three persons appointed by the governor who are not attorneys.



Sec. 08.08.050. - Selection of the board.

(a) Two members of the board shall be elected by and from among the members of the association resident in the first judicial district; four members of the board shall be elected by and from among the members of the association resident in the third judicial district; two members by and from among the members of the association resident in the combined area of the second and fourth judicial districts; and one member at large from the entire state. Three members who are not attorneys shall be appointed by the governor and are subject to confirmation by the legislature in joint session.

(b) Members of the Board of Governors shall hold office for three years and until their successors are elected or appointed and qualified.

(c) Four board members shall be selected on the following triennial rotation:

(1) in the first year, one member from the first judicial district, one member from the combined area of the second and fourth judicial districts, one member from the third judicial district, and one appointed member;

(2) in the second year, one member at large, two members from the third judicial district, and one appointed member; and

(3) in the third year, one member from the combined area of the second and fourth judicial districts, one member from the third judicial district, one member from the first judicial district, and one appointed member.



Sec. 08.08.060. - Election of officers.

The active members of the Alaska Bar who are in actual attendance at the association's annual convention shall elect by a majority vote during the convention the association's officers from the membership of the Board of Governors.



Sec. 08.08.070. - Vacancies on the board.

(a) The board shall fill a vacancy in the elected membership of the board until the next annual election.

(b) The governor shall appoint a member to fill a vacancy in the appointed membership of the board for the unexpired term.



Sec. 08.08.075. - Meetings of the board.

AS 44.62.310 and 44.62.312 apply to the meetings of the board. Members of the Alaska Bar and the public shall be given 30 days' notice of meetings of the board except for emergency meetings. Meetings of the board shall take place in the state.



Sec. 08.08.080. - Powers of board.

(a) Except as may be otherwise provided in this chapter or the Alaska Bar Rules, the board may approve and recommend to the state supreme court rules

(1) concerning admission, discipline, licensing, continuing legal education, and defining the practice of law;

(2) providing for continuing legal education and for certification of a continuing legal education program;

(3) establishing a program for the certification of attorneys as specialists.

(b) The board may adopt bylaws and regulations consistent with this chapter and the Alaska Bar Rules

(1) concerning membership and the classification of membership in the Alaska Bar;

(2) fixing the annual membership fees;

(3) concerning annual and special meetings.

(c) Consistent with this chapter and the Alaska Bar Rules, the board may

(1) provide for employees of the Alaska Bar, the time, place and method of their selection, and their respective powers, duties, terms of office, and compensation;

(2) establish, collect, deposit, invest, and disburse membership and admission fees, penalties, and other funds;

(3) sue in the name of the Alaska Bar in a court of competent jurisdiction to enjoin a person from doing an act constituting a violation of this chapter;

(4) provide for all other matters affecting in any way the organization and functioning of the Alaska Bar.



Sec. 08.08.085. - Annual report.

(a) The Board of Governors shall annually prepare a report on all matters concerning admissions, discipline of members, and disbarment proceedings, except for those matters defined as confidential by court rule, and notify the legislature that the report is available.

(b) The annual report of the Board of Governors must note each addition, modification, or repeal of

(1) a bylaw or regulation of the Alaska Bar;

(2) the Alaska Bar Rules proposed to or adopted by the state supreme court.

(c) The annual report of the Board of Governors may recommend to the legislature changes to this chapter and to the provisions of state law generally.



Sec. 08.08.090. - Power of the bar to make or change bylaws and regulations.

A bylaw or regulation adopted by the Board of Governors may be modified or rescinded, or a new bylaw or regulation may be adopted, by a vote of the active members of the association under bylaws and regulations to be adopted by the Board of Governors.



Sec. 08.08.100. - Administrative Procedure Act.

The bylaws and regulations adopted by the board or the members of the Alaska Bar under this chapter are not subject to AS 44.62 (Administrative Procedure Act).



Sec. 08.08.110. - 08.08.120 - l Admission, suspension and disbarment; disqualification to hear disciplinary matters. [Repealed, Sec. 11 ch 181 SLA 1976].

Repealed or Renumbered






Article 03 - ADMISSION TO ALASKA BAR

Sec. 08.08.130. - Eligibility for admission. [Repealed, Sec. 11 ch 181 SLA 1976].

Repealed or Renumbered



Sec. 08.08.135. - Study of law in office of practicing attorney. [Repealed, Sec. 2 ch 135 SLA 1967].

Repealed or Renumbered



Sec. 08.08.136. - Assistance from law enforcement officers.

State and local law enforcement officers shall assist the Board of Governors in the processing of fingerprints of applicants seeking admission to the Alaska Bar Association and shall release the resulting information to the association.



Sec. 08.08.137. - Fingerprints; social security number.

The Board of Governors shall require an applicant for admission to be fingerprinted and to provide the applicant's social security number and provide the fees required by the Department of Public Safety under AS 12.62.160 for criminal justice information and a national criminal history record check. The fingerprints and fees shall be forwarded to the Department of Public Safety to obtain a report of criminal justice information under AS 12.62 and a national criminal history record check under AS 12.62.400 . The Board of Governors may use the information obtained from the fingerprinting only in its official determination of the character and fitness of the applicant for admission to the Alaska Bar Association. The applicant's social security number shall be provided to the child support services agency established in AS 25.27.010, or the child support enforcement agency of another state, upon request by the respective agency; the requesting agency may use that information only for child support purposes authorized under law.



Sec. 08.08.140. - 08.08.200 - l Out-of-state attorneys; fee provisions; procedure for admission. [Repealed, Sec. 11 ch 181 SLA 1976].

Repealed or Renumbered



Sec. 08.08.201. - Administration of bar examination.

(a) The Board of Governors shall administer the bar examination under the Alaska Bar Rules.

(b) The Board of Governors may contract with another state or a testing organization for the preparation and grading of a portion of the Alaska Bar examination.

(c) The Board of Governors shall contract with persons experienced in the administration of bar examinations for advice on the preparation and grading of the portion of the bar examination prepared under the direction of the board.

(d) The Board of Governors shall establish and maintain standards for experience and training of persons who administer the portion of the bar examination prepared under the direction of the board.



Sec. 08.08.205. - Eligibility to take bar examination.

Applicants who have not graduated from an accredited law school but are otherwise qualified may take the bar examination if they have completed a clerkship in the manner prescribed by AS 08.08.207 .



Sec. 08.08.207. - Law clerks.

(a) Every person who desires subsequently to qualify as a general applicant for admission to the Alaska Bar without having been graduated from an approved law school shall register as a law clerk as provided by this section. The person shall present satisfactory proof that the person has been granted a bachelor's degree, other than bachelor of laws, by a college or university offering the degree on the basis of a four-year course of study and has successfully completed the first year of studies at a law school.

(b) The applicant shall obtain regular and full-time employment as a law clerk in the office of a judge of a court of record or an attorney or firm of attorneys licensed to practice law in Alaska and engaged in the general practice of law. The person by whom the applicant is employed, or, if the applicant is employed by a firm, the person under whose direction the applicant is to study, must have been admitted to practice law in this state for at least five years at the time the application for registration is filed, and be otherwise eligible to act as tutor. Before the commencement of the study of law under this section, the applicant shall file with the university an application to register as a law clerk. The application shall be made on a form to be provided by the university and shall require answers to interrogatories the university may determine from time to time to be relevant to a consideration of the application. Proof of a fact stated in the application may be required by the university. If the applicant fails or refuses to furnish any information or proof or answer any interrogatory required by the application, or independently by the university, in a manner satisfactory to the university, the application may be denied.

(c) Accompanying the application there must be submitted a statement under oath of the person by whom the applicant is employed as a law clerk, or, if the applicant is employed by a firm, of the person under whose direction the applicant is to study, certifying to the fact of the employment and that that person will act as tutor for the applicant and will faithfully instruct the applicant in the branches of the law prescribed by the course of study adopted by the university. A person is not eligible to act as tutor while disciplinary proceedings (following the service of a formal complaint) are pending against the person, or if the person has ever been censured, reprimanded, suspended or disbarred. If a registered law clerk finds it necessary to change tutors during the period of study, a new application for registration as a law clerk is required and such credit given for study under a prior tutor as the university may determine.

(d) A law clerk whose registration has been approved by the university must pursue a course of study for three calendar years of at least 44 weeks each year, with a minimum each week of 35 hours of study (it being understood that the time actually spent in the performance of the duties of law clerk is to be considered as time spent in the study of law). The tutor must give personal direction regularly and frequently to the clerk, must examine the law clerk at least once a month on the work done in the previous month, and must certify monthly as to compliance with the requirements of this subsection and (e) and (g) of this section.

(e) The examinations shall be written and not oral, and shall be answered by the clerk without research or assistance during the examination. The monthly certificate of compliance submitted by the tutor shall be accompanied by the originals of all written examinations and answers given during the period reported. If the certificates, together with the required attachments, are not filed timely with the university, no credit may be given for any period of the default.

(f) If a registered law clerk does not furnish evidence of completion of law studies within a period of six years after registration, the university may cancel the registration.

(g) The course of study to be pursued by a registered law clerk shall cover subjects, textbooks, casebooks, and other material the university may from time to time require.

(h) A registered law clerk who has attended either an approved or a nonapproved law school may, in the discretion of the university, receive credit for work done and obtain advanced standing. In no event will credit be given for fractional parts of semesters or terms, or for correspondence school work.

(i) In this section

(1) "law school" means a law school accredited, approved or meeting the standards of the Council of Legal Education of the American Bar Association or the Association of American Law Schools; or a school in Alaska offering a course of study which the university approves as the equivalent to a year's study in a law school under this section;

(2) "university" means the University of Alaska.






Article 04 - UNLAWFUL ACTS

Sec. 08.08.210. - Who may practice law.

(a) A person may not engage in the practice of law in the state unless the person is licensed to practice law in Alaska and is an active member of the Alaska Bar. A member of the bar in good standing in another jurisdiction may appear in the courts of the state under the rules the supreme court may adopt.

(b) The practice of law shall be defined in the Alaska Bar Rules.

(c) This section and AS 08.08.230 do not apply to the practice of law for the legislature by a person employed by or under contract with the legislature until the results are released of the third Alaska Bar examination following that person's employment.

(d) Employees of the Department of Law, the Public Defender Agency, and the office of public advocacy, whose activities would constitute the practice of law under this chapter and under Alaska Bar Rules are required to obtain a license to practice law in Alaska no later than 10 months following the commencement of their employment.



Sec. 08.08.220. - Disciplinary proceedings and review. [Repealed, Sec. 5 ch 94 SLA 1980].

Repealed or Renumbered



Sec. 08.08.230. - Unlawful practice a misdemeanor.

(a) A person not an active member of the Alaska Bar and not licensed to practice law in Alaska who engages in the practice of law or holds out as entitled to engage in the practice of law as that term is defined in the Alaska Bar Rules, or an active member of the Alaska Bar who wilfully employs such a person knowing that the person is engaging in the practice of law or holding out as entitled to so engage is guilty of a class A misdemeanor.

(b) This section does not prohibit the use of paralegal personnel as defined by rules of the Alaska supreme court.



Sec. 08.08.240. - Suspension upon conviction of certain crime. [Repealed, Sec. 11 ch 181 SLA 1976].

Repealed or Renumbered






Article 05 - GENERAL PROVISIONS

Sec. 08.08.245. - Definitions. [Repealed, Sec. 3 ch 135 SLA 1967].

Repealed or Renumbered



Sec. 08.08.250. - Short title.

This chapter may be cited as the Alaska Integrated Bar Act.









Chapter 08.11. - AUDIOLOGISTS AND SPEECH PATHOLOGISTS

Sec. 08.11.010. - Qualifications for audiologist license.

The department shall issue a license to practice audiology to an individual who

(1) is 18 years of age or older;

(2) applies on a form provided by the department;

(3) pays the fee required under AS 08.11.050 ;

(4) furnishes evidence satisfactory to the department that the person

(A) has not engaged in conduct that is a ground for imposing disciplinary sanctions under AS 08.11.080 ;

(B) holds a master's degree or doctorate in audiology from an accredited educational institution approved by the department; and either has

(i) a Certificate of Clinical Competence in Audiology from the American Speech-Language-Hearing Association or the equivalent of the certificate; or

(ii) practiced audiology for two years as of January 1, 1986, or is in the process of completing the year of supervised clinical experience required for the Certificate of Clinical Competence of the American Speech-Language-Hearing Association.



Sec. 08.11.015. - Qualifications for speech-language pathologist license.

The department shall issue a license to practice speech-language pathology to an individual who

(1) is 18 years of age or older;

(2) applies on a form provided by the department;

(3) pays the fee required under AS 08.11.050 ;

(4) has not engaged in conduct that is a ground for imposing disciplinary sanctions under AS 08.11.085 ; and

(5) furnishes evidence satisfactory to the department that the person holds a Certificate of Clinical Competence in speech-language pathology from the American Speech-Language-Hearing Association or the equivalent of the certificate.



Sec. 08.11.020. - Temporary license to practice audiology as an audiologist.

(a) On receipt of the completed application the department shall issue a temporary license for the practice of audiology as an audiologist to an individual who is licensed to practice audiology in another state and has submitted to the department an application for a license under AS 08.11.010 .

(b) The department may issue a temporary license to the following:

(1) a nonresident for the practice of audiology as an audiologist in the state for 30 days or less in a calendar year, if the individual is licensed to practice audiology in another state, territory of the United States, foreign country, or province that has requirements for a license to practice audiology that are substantially equivalent to or higher than the requirements of AS 08.11.010 ;

(2) a nonresident for the practice of audiology as an audiologist in the state for 30 days or less in a calendar year, if the individual meets the qualifications and requirements for a license under AS 08.11.010, and resides in a state or territory of the United States or a foreign country or province that does not license individuals to practice audiology.

(c) The department may impose by regulation additional limitations that it determines appropriate on a temporary license issued under this section.



Sec. 08.11.025. - Temporary license to practice speech-language pathology as a speech-language pathologist.

(a) The department may issue a temporary license for the practice of speech-language pathology as a speech-language pathologist to an individual who is licensed to practice speech-language pathology in another state and has submitted to the department an application for a license and appropriate fees under AS 08.11.015 .

(b) Subject to (c) and (d) of this section, the department may issue a temporary license to the following:

(1) a nonresident for the practice of speech-language pathology as a speech-language pathologist in the state for 60 days or less in a calendar year, if the individual is licensed to practice speech-language pathology in another state, territory of the United States, foreign country, or province that has requirements for a license to practice speech-language pathology that are substantially equivalent to or higher than the requirements of AS 08.11.015 ;

(2) a nonresident for the practice of speech-language pathology as a speech-language pathologist in the state for 60 days or less in a calendar year, if the individual meets the qualifications and requirements for a license under AS 08.11.015 and resides in a state or territory of the United States or a foreign country or province that does not license individuals to practice speech-language pathology;

(3) a person, whether a resident or not, who is in the process of completing a year of supervised clinical experience required for a certificate of clinical competence in speech-language pathology from the American Speech-Language Hearing Association.

(c) The department shall deny a temporary license to an applicant under (b) of this section if the board finds that the applicant has committed an act that is grounds for a disciplinary sanction under AS 08.11.085.

(d) The department may impose by regulation additional limitations that it determines appropriate on a temporary license issued under this section.



Sec. 08.11.030. - Reinstatement of lapsed license or registration; renewal of suspended license or registration.

(a) [Repealed, Sec. 49 ch 94 SLA 1987].

(b) [Repealed, Sec. 49 ch 94 SLA 1987].

(c) The department may reinstate a lapsed license or registration if the license or registration has lapsed for less than two years and if the individual submits to the department an application for renewal and pays a delinquency fee in addition to the renewal fee.

(d) A suspended license or registration is subject to expiration and must be renewed as provided in AS 08.01.100 , but the renewal does not entitle the individual while the license or registration remains suspended to practice audiology, speech-language pathology, or as a speech-language pathologist assistant, or to engage in other activity or conduct that violates the order or judgment that suspended the license.



Sec. 08.11.040. - Display of license.

(a) An individual licensed to practice audiology as an audiologist or licensed to practice speech-language pathology as a speech-language pathologist in the state shall display the license in a prominent place at each place of business of the individual.

(b) If an audiologist or speech-language pathologist has more than one place of business, the department shall, on request and payment of a fee, issue a duplicate license for each place of business of the individual.



Sec. 08.11.042. - Activities of speech-language pathologist assistant.

(a) A person may not practice as a speech-language pathologist assistant in the state without registration under this chapter.

(b) Except as provided in (e) of this section, a person registered under this chapter and who is under the immediate supervision of a person licensed as a speech-language pathologist in the state may perform treatment of a person who is medically fragile, as determined by the licensed speech-language pathologist, or who otherwise demonstrates a need for assistance with feeding or swallowing.

(c) Except as provided in (b) and (e) of this section, a person registered under this chapter and who is under the direct supervision of a person licensed as a speech-language pathologist in the state may perform screening and treatment techniques or activities and assist the speech-language pathologist during assessments, research, in-service training, and public relations activities.

(d) Except as provided in (b), (c), and (e) of this section, a person registered under this chapter and who is under the indirect supervision of a person licensed as a speech-language pathologist in the state may

(1) perform screening and treatment activities, excluding interpretation, if the supervising speech-language pathologist has previously given instruction on the performance of those screening and treatment activities, has observed the assistant in the performance of those activities, and has determined that the speech-language pathologist assistant is competent to perform those activities;

(2) conduct clerical tasks, including record keeping, documentation of a person's progress toward meeting established objectives as stated in the treatment plan or individualized education plan, scheduling, and equipment maintenance;

(3) implement a documented treatment plan, individualized education plan, or protocol developed by the supervising speech-language pathologist;

(4) sign treatment notes if the note is reviewed and cosigned by the supervising speech-language pathologist; and

(5) discuss with the client and the client's family members or guardian behaviors observed by the speech-language pathologist assistant during treatment of the client when the behaviors are supported by documented objective data.

(e) A registered speech-language pathologist assistant may not

(1) administer diagnostic assessment tools, perform formal or informal evaluations, or interpret test or evaluation results;

(2) participate in family conferences, on an interdisciplinary team, at a staff meeting, or at an individualized education plan meeting in which diagnostic information is interpreted or in which plans for a client's treatment are developed or reviewed without the presence of a licensed speech-language pathologist;

(3) write, develop, or modify a client's treatment plan or individualized education plan;

(4) assist a client without following a documented treatment plan or individualized education plan that has been prepared by a licensed and adequately trained speech-language pathologist;

(5) sign a client record or billing record that does not contain the signature of a licensed speech-language pathologist;

(6) select a person for speech-language pathology services;

(7) provide counseling to a client or a client's family or guardian;

(8) disclose clinical or confidential information, either orally, in writing, or by electronic means, to anyone not designated in writing to receive the communication by a licensed speech-language pathologist; or

(9) perform screening of feeding or swallowing functions.



Sec. 08.11.043. - Qualifications for speech-language pathologist assistant registration.

(a) The department shall register an individual as a speech-language pathologist assistant if the individual submits an application on a form approved by the department, pays the required fee, and

(1) submits proof satisfactory to the department that the individual has successfully completed

(A) an associate of applied science degree in disabilities with a speech-language support emphasis either from the University of Alaska Anchorage in affiliation with Prince William Sound Community College or from another approved program; or

(B) a bachelor's degree in speech-language pathology from an accredited institution; and

(2) submits proof satisfactory to the department that the individual has successfully completed 100 hours of field work supervised by a licensed speech-language pathologist.

(b) Notwithstanding the requirements of (a) of this section, the department shall register an individual as a speech-language pathologist assistant if the individual provides proof satisfactory to the department that the individual has been employed in a position for at least one year preceding July 1, 2004, that includes the practice of speech-language pathologist assistant as set out in AS 08.11.042 and if the individual

(1) submits an application on a form approved by the department;

(2) pays the required fee;

(3) submits proof satisfactory to the department that the individual has passed a competency-based checklist examination adopted by the department; and

(4) submits a written recommendation from a licensed speech-language pathologist in support of the application.

(c) The department shall maintain a registry of individuals registered under this section and shall notify an applicant in writing of a decision to approve or deny an application under this section. An approval is valid for two years, except as provided under AS 08.11.083 .

(d) The department shall renew a valid registration issued under this chapter if the speech-language pathologist assistant submits a timely application on a form approved by the department accompanied by a sworn statement that the applicant has available documentation of approved continuing education consisting of 15 clock hours for the preceding two years. The department shall approve continuing education if the education is provided at state or regional conferences, workshops, formal in-service training, independent study programs, or a combination of these, and pertains to communication disorders.



Sec. 08.11.045. - Supervision of speech-language pathologist assistant.

(a) A speech-language pathologist qualified under (b) of this section shall design and implement a plan for supervision of a speech-language pathologist assistant that protects the client and that maintains the highest possible standard of care. The amount of supervision required in the plan must be documented and must take into account the experience and skills of the speech-language pathologist assistant, the client's needs, the service setting, the tasks assigned, and the laws governing the activities of the speech-language pathologist assistant. A plan for supervision must provide for direct supervision of the speech-language pathologist assistant for at least 50 percent of the speech-language pathologist assistant services during the first 90 days of employment of the speech-language pathologist assistant and, after the first 90 days of employment, for at least 20 percent of the speech-language pathologist assistant services.

(b) A speech-language pathologist is qualified to supervise a speech-language pathologist assistant only if the speech-language pathologist is familiar with all applicable laws and

(1) is licensed under this chapter; or

(2) has a valid Type A or Type C teaching certificate issued under AS 14.20 with an endorsement in speech-language pathology, speech and hearing sciences, or communication disorders.

(c) A speech-language pathologist qualified under (b) of this section who agrees to supervise a speech-language pathologist assistant shall

(1) monitor and evaluate the services provided and documentation completed by the speech-language pathologist assistant, including the competency level for the type of client and service site and compliance with all applicable laws;

(2) assist the speech-language pathologist assistant in the development of a professional development plan that includes at least 15 clock hours of approved continuing education under AS 08.11.043 (d) biennially; and

(3) direct the handling of emergencies by the speech-language pathologist assistant.

(d) A speech-language pathologist may not supervise more than two individuals or carry a higher caseload of clients while supervising a speech-language pathologist assistant than when the speech-language pathologist was not supervising a speech-language pathologist assistant.



Sec. 08.11.050. - Fees.

The department shall set fees under AS 08.01.065 for each of the following:

(1) application;

(2) credential review;

(3) audiologist license and speech-language pathologist license;

(4) temporary license;

(5) renewal of license;

(6) delinquency;

(7) reinstatement;

(8) duplicate license;

(9) speech-language pathologist assistant registration application and renewal.



Sec. 08.11.070. - Dealing in hearing aids.

An audiologist may deal in hearing aids as a hearing aid dealer without being licensed as a hearing aid dealer under AS 08.55, but shall comply with AS 08.55.050 , 08.55.070, 08.55.100, 08.55.110(a), 08.55.110(b)(3) and (c) - (h), and 08.55.130(7) - (13) when dealing in hearing aids.



Sec. 08.11.080. - Grounds for imposition of disciplinary sanctions on an audiologist.

After a hearing, the department may impose a disciplinary sanction on an audiologist when the department finds that the licensee

(1) secured a license through deceit, fraud, or intentional misrepresentation;

(2) engaged in deceit, fraud, or intentional misrepresentation in the course of practicing audiology;

(3) advertised professional services in a false or misleading manner;

(4) has been convicted of a felony or other crime that affects the person's ability to continue to practice competently and safely;

(5) continued to practice audiology after becoming unfit due to

(A) professional incompetence;

(B) use of drugs or alcohol in a manner that affects the person's ability to practice audiology competently and safely;

(C) physical or mental disability;

(6) permitted another person to use the licensee's license;

(7) employed a person who does not have a valid current license to practice audiology to perform work as an audiologist covered by this chapter;

(8) failed to comply with a provision of this chapter or a regulation adopted under this chapter, or an order of the department.



Sec. 08.11.083. - Grounds for imposition of disciplinary sanctions on a speech-language pathologist assistant.

After a hearing, the department may impose a disciplinary sanction on a registered speech-language pathologist assistant when the department finds that the registrant

(1) secured a registration through deceit, fraud, or intentional misrepresentation;

(2) fraudulently or deceptively used a registration;

(3) altered a registration;

(4) sold, bartered, or offered to sell or barter a registration;

(5) engaged in deceit, fraud, or intentional misrepresentation in the course of assisting in the practicing of speech-language pathology;

(6) advertised speech-language services in a manner that is false, misleading, or deceptive;

(7) has been convicted of a felony or other crime that affects the person's ability to continue to practice competently and safely, including a crime involving drugs or alcohol;

(8) engaged in unprofessional conduct, in sexual misconduct, or in lewd or immoral behavior in connection with the delivery of professional services to clients;

(9) continued to practice speech-language pathology after becoming unfit due to

(A) professional incompetence or gross negligence;

(B) use of drugs or alcohol in a manner that affects the person's ability to practice speech-language pathology competently and safely;

(C) a physical or mental disability;

(10) permitted another person to use the registrant's registration;

(11) has been disciplined by an official government body with jurisdiction over licensure, certification, or registration of a health care or teaching practice; a certified copy of the final disciplinary action constitutes conclusive evidence against the person;

(12) failed to maintain confidentiality except as otherwise required or permitted by law;

(13) failed to comply with a provision of this chapter or a regulation adopted under this chapter, or an order of the department.



Sec. 08.11.085. - Grounds for imposition of disciplinary sanctions on a speech-language pathologist.

After a hearing, the department may impose a disciplinary sanction on a speech-language pathologist when the department finds that the licensee

(1) secured a license or temporary license through deceit, fraud, or intentional misrepresentation;

(2) fraudulently or deceptively used a license or temporary license;

(3) altered a license or temporary license;

(4) sold, bartered, or offered to sell or barter a license or temporary license;

(5) engaged in deceit, fraud, or intentional misrepresentation in the course of practicing speech-language pathology;

(6) advertised professional services in a false or misleading manner;

(7) has been convicted of a felony or other crime that affects the person's ability to continue to practice competently and safely;

(8) engaged in unprofessional conduct, in sexual misconduct, or in lewd or immoral behavior in connection with the delivery of professional services to clients;

(9) continued to practice speech-language pathology after becoming unfit due to

(A) professional incompetence;

(B) use of drugs or alcohol in a manner that affects the person's ability to practice speech-language pathology competently and safely;

(C) a physical or mental disability;

(10) permitted another person to use the licensee's license or temporary license;

(11) employed a person who does not have a valid current license or temporary license to practice speech-language pathology to perform work as a speech-language pathologist covered by this chapter;

(12) failed to comply with a provision of this chapter or a regulation adopted under this chapter, or an order of the department.



Sec. 08.11.090. - Disciplinary sanctions.

(a) When it finds that an audiologist has committed an act listed in AS 08.11.080 , that a speech-language pathologist has committed an act listed in AS 08.11.085 , or that a speech-language pathologist assistant has committed an act listed in AS 08.11.083 , the department may impose the following sanctions singly or in combination:

(1) permanently revoke a license or registration to practice;

(2) suspend a license or registration for a determinate period of time;

(3) censure a licensee or registrant;

(4) issue a letter of reprimand;

(5) place a licensee or registrant on probationary status and require the licensee or registrant to

(A) report regularly to the department on matters involving the basis of probation;

(B) limit practice to those areas prescribed;

(C) continue professional education until a satisfactory degree of skill has been attained in those areas determined by the department to need improvement;

(6) impose limitations or conditions on the practice of a licensee or registrant.

(b) The department may withdraw a limitation, condition, or probationary status if it finds that the deficiency that required the sanction has been remedied.

(c) The department may summarily suspend a license before final hearing or during the appeals process if the department finds that the licensee poses a clear and immediate danger to the public welfare and safety if the licensee continues to practice. An individual whose license is suspended under this subsection is entitled to a hearing conducted by the office of administrative hearings (AS 44.64.010 ) not later than seven days after the effective date of the order. The individual may appeal the suspension after the hearing to the superior court.

(d) The department may reinstate a license or registration that has been suspended or revoked if the department finds after a hearing that the individual is able to practice with reasonable skill and safety.

(e) One year after revocation of a license or registration issued under this chapter, the individual whose license or registration was revoked may reapply for the license or registration. The department may require an examination for reinstatement.

(f) The department may place a registrant on probation, with the costs of probation to be born by the registrant

(1) in lieu of revocation or suspension;

(2) upon the issuance of a registration to an individual who has been found guilty of unprofessional conduct but who otherwise qualifies for registration under this chapter; or

(3) as a condition upon the reissuance or reinstatement of any registration that has been suspended or revoked by the department.

(g) The department may require a registrant who has been placed on probation or who has been suspended to obtain additional professional training, including continuing education or clinical or field work.



Sec. 08.11.095. - Revocation of speech-language pathologist license.

After a hearing, the department shall revoke the speech-language pathologist license of a person who does not continue to be able to furnish the evidence required for licensure under AS 08.11.015 (5).



Sec. 08.11.100. - Prohibited acts.

(a) Unless a person is licensed as an audiologist under this chapter, the person may not

(1) practice audiology;

(2) use a title indicating or representing that the person practices as an audiologist;

(3) advertise that the person practices audiology.

(b) Unless a person is licensed as a speech-language pathologist under this chapter, the person may not

(1) practice speech-language pathology;

(2) use a title indicating or representing that the person practices as a speech-language pathologist;

(3) advertise that the person practices speech-language pathology.



Sec. 08.11.110. - Penalty.

A person who violates AS 08.11.100 is guilty of a class B misdemeanor.



Sec. 08.11.120. - Audiology exemptions.

(a) This chapter does not apply to an individual who practices audiology consistent with the accepted standards and code of ethics of the individual's profession as part of the individual's duties as

(1) a physician licensed under AS 08.64;

(2) an employee of the federal government who is required to practice audiology during the employment, if

(A) the employer maintains appropriate supervision of the individual's practice of audiology;

(B) the individual practices audiology as part of the duties for which the individual is employed;

(C) the individual practices audiology in the facility where the individual is employed or under the supervision of the federal governmental unit where the individual is employed; and

(D) the individual does not render or offer to render audiology services to the public for compensation in addition to the salary the individual receives from the federal governmental unit;

(3) a student, intern, or resident pursuing a course of study in audiology at an accredited college or a clinical training facility approved by the department, if the activities of the student, intern, or resident constitute part of a supervised course of study and the student, intern, or resident is designated as an "audiology intern," "audiology trainee," or other title approved by the department that clearly indicates that the person is training to be an audiologist.

(b) Notwithstanding the provisions of this chapter,

(1) a nurse licensed under AS 08.68 may perform hearing sensitivity evaluations;

(2) an individual licensed as a hearing aid dealer under AS 08.55 may deal in hearing aids;

(3) an individual holding a class A certificate issued by the Conference of Executives of American Schools of the Deaf may teach the hearing impaired;

(4) an individual may engage in the testing of hearing as part of a hearing conservation program that complies with the regulations of the Occupational Safety and Health Administration of the federal government if the individual is certified to do the testing by a state or federal agency acceptable to the Occupational Safety and Health Administration.

(c) An individual who is not an audiologist, but who is exempt under this section, may not use a title or description stating or implying that the person is an audiologist.

(d) An individual exempt under (a)(2) of this section may consult with and disseminate research findings and scientific information to accredited academic institutions or governmental agencies, and offer lectures to the public for a fee, monetary or otherwise, without being licensed under this chapter.

(e) An individual who is not licensed under this chapter but who teaches the practice of audiology in an audiologist training program at a college or university may use the title "audiologist" but may not practice audiology.



Sec. 08.11.125. - Speech pathology exemptions.

(a) Except as otherwise specifically provided in this section, this chapter does not apply to an individual who practices speech-language pathology as part of the individual's duties as

(1) a physician licensed under AS 08.64;

(2) an employee of, or contractor with, a school district while practicing speech-language pathology for the school district;

(3) a student, intern, or resident pursuing a course of study in speech-language pathology at an accredited college or a clinical training facility approved by the department if the activities of the student, intern, or resident constitute part of a supervised course of study and the student, intern, or resident is designated as a "speech-language pathology intern," "speech-language pathology trainee," or other title approved by the department that clearly indicates that the person is training to be a speech-language pathologist.

(b) An individual who is not licensed as a speech-language pathologist but who is exempt under (a)(1) or (3) of this section may not use a title or description stating or implying that the person is a speech-language pathologist.

(c) An individual who is not licensed under this chapter but who teaches the practice of speech-language pathology in a speech-language pathology training program at a college or university may use the title "speech-language pathologist" but may not practice speech-language pathology.



Sec. 08.11.130. - Administrative Procedure Act.

AS 44.62 (Administrative Procedure Act) applies to regulations and proceedings under this chapter.



Sec. 08.11.200. - Definitions.

In this chapter, unless the context indicates otherwise,

(1) "audiologist" means an individual who is licensed under AS 08.11.010 to practice audiology in the state;

(2) "dealing in hearing aids" has the meaning given in AS 08.55.200 ;

(3) "department" means the Department of Commerce, Community, and Economic Development;

(4) "direct supervision" means supervision that is on-site or available by visual or real-time electronic means through which a supervising speech-language pathologist observes and guides a speech-language pathologist assistant while the assistant performs a clinical activity; "direct supervision" may include demonstration, coaching, and observation to the extent that the demonstration, coaching, or observation otherwise meets the requirements of this paragraph;

(5) "hearing aid" has the meaning given in AS 08.55.200 ;

(6) "immediate supervision" means supervision in the physical presence of the speech-language pathologist assistant during the provision of client services by the speech-language pathologist assistant;

(7) "indirect supervision" means supervision by telephonic or electronic means or by intermittent on-site visits while located either inside or outside of the facility in which the speech-language pathologist assistant is located; "indirect supervision" may include demonstrations, record review, evaluation of audiotaped or videotaped client services, or communication by telephone or electronic mail to the extent that these activities otherwise meet the requirements of this paragraph;

(8) "practice of audiology" means the application of principles, methods, and procedures of measurement, testing, appraisal, prediction, consultation, habilitation, rehabilitation, counseling, and instruction related to hearing and hearing impairment for the purpose of modifying communicative disorders involving speech, language, auditory function, including auditory training, speech reading and the recommendation, evaluation, fitting, and sale of hearing aids, including the fitting of ear molds;

(9) "practice of speech-language pathology" means the application of principles, methods, and procedures related to the development and disorders of human communication, including but not limited to

(A) screening, identifying, assessing and interpreting, diagnosing, rehabilitating, and preventing disorders of speech, such as articulation, fluency, voice, and language;

(B) screening, identifying, assessing and interpreting, diagnosing, and rehabilitating disorders of oral-pharyngeal function or dysphagia or related disorders;

(C) screening, identifying, assessing and interpreting, diagnosing, and rehabilitating cognitive and communication disorders;

(D) assessing, selecting, and developing augmentative and alternative communication systems and providing training in their use;

(E) providing aural rehabilitation and related counseling services to hearing impaired individuals and their families;

(F) enhancing speech-language proficiency and communication effectiveness, such as accent reduction; and

(G) screening of hearing and other factors for the purpose of speech-language evaluation or the initial identification of individuals with other communication disorders, provided that judgments and descriptive statements about the results of the screening are limited to pass-fail determinations;

(10) "screening" means a procedure in which a client is identified by either "pass" or "fail" for purposes of necessitating further evaluation of speech, language, or hearing;

(11) "speech-language pathologist" means an individual who is licensed under AS 08.11.015 to practice speech-language pathology in the state;

(12) "supervision" means the provision of direction and evaluation of the tasks assigned.






Chapter 08.12. - BARBERS



Chapter 08.13. - BARBERS AND HAIRDRESSERS

Article 01 - BOARD OF BARBERS AND HAIRDRESSERS

Sec. 08.13.010. - Creation and membership of board.

(a) There is created the Board of Barbers and Hairdressers consisting of six members appointed by the governor.

(b) The board consists of

(1) two persons licensed as barbers under this chapter;

(2) one person licensed to practice body piercing or licensed to practice tattooing and permanent cosmetic coloring under this chapter;

(3) two persons licensed as hairdressers under this chapter, one of whom is also licensed as an esthetician under this chapter; and

(4) one public member.



Sec. 08.13.020. - Terms of office and removal of members. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.035 ].

Repealed or Renumbered



Sec. 08.13.030. - Powers and duties of the board.

(a) The board shall exercise general control over the vocations of barbering, hairdressing, manicuring, esthetics, and body piercing and the vocation of tattooing and permanent cosmetic coloring.

(b) The board shall

(1) examine applicants and approve the issuance of licenses and permits to practice;

(2) authorize the issuance of licenses for schools of barbering, hairdressing, manicuring, and esthetics;

(3) develop written instructions and notices that tattooing and permanent cosmetic coloring shop owners and practitioners and body piercing shop owners and practitioners are required to give or display under AS 08.13.215 .

(c) The board may

(1) suspend or revoke a license or permit;

(2) on its own motion or upon receipt of a written complaint, conduct hearings and request the Department of Commerce, Community, and Economic Development or the Department of Environmental Conservation to investigate the practices of a person, shop, or school involved in the practice or teaching of barbering, hairdressing, manicuring, esthetics, body piercing, or tattooing and permanent cosmetic coloring;

(3) adopt regulations or do any act necessary to carry out the provisions of this chapter.



Sec. 08.13.040. - Meetings and examinations.

The board shall meet as often as necessary to conduct its business. It shall conduct separate examinations covering the following fields of practice: barbering, hairdressing, advanced manicuring, and esthetics. Examinations shall be given at least twice in every year for each of these fields of practice for which applications for licensure or endorsements are pending. An applicant may take an examination in more than one field during the same testing session. The board may not require an applicant for licensure as a manicurist to take or pass an examination conducted by the board for the field of manicuring; however, nothing in this sentence prohibits the board from requiring a licensed manicurist to pass an examination to obtain an optional endorsement as an advanced manicurist under AS 08.13.080 (c).



Sec. 08.13.050. - Records of the board.

The Department of Commerce, Community, and Economic Development shall keep a record of the board's proceedings related to the issuance, refusal, suspension, and revocation of each license and permit. The record shall contain the name of the person to whom a license or permit is issued, the person's place of business, the date of issuance for each license and permit, and whether it is currently valid. The record shall be open to inspection by the public at all reasonable times.






Article 02 - EXAMINATION AND LICENSING

Sec. 08.13.070. - License required.

A person may not

(1) practice barbering, hairdressing, manicuring, esthetics, body piercing, or tattooing and permanent cosmetic coloring without a license, temporary permit, temporary license, or student permit unless exempted under AS 08.13.160 (d);

(2) practice barbering, hairdressing, manicuring, esthetics, body piercing, or tattooing and permanent cosmetic coloring except in a shop or school licensed under this chapter unless exempted under AS 08.13.160(d) or permitted under AS 08.13.160 (e);

(3) open or conduct a school of barbering, hairdressing, manicuring, or esthetics without a license;

(4) teach in a school of barbering, hairdressing, manicuring, or esthetics, or supervise an apprentice in barbering, hairdressing, manicuring, or esthetics without an instructor's license;

(5) operate a shop in violation of AS 08.13.120 ;

(6) permit an employee or other person being supervised who is not exempted under AS 08.13.160 (d) to practice barbering, hairdressing, manicuring, esthetics, body piercing, or tattooing and permanent cosmetic coloring without a license, temporary permit, temporary license, or student permit;

(7) permit the use of the person's license, temporary permit, temporary license, or student permit by another person;

(8) obtain or attempt to obtain a license, temporary permit, temporary license, or student permit by fraudulent means.



Sec. 08.13.080. - Qualifications of applicants.

(a) An applicant for an examination authorized under AS 08.13.040 must

(1) have successfully completed all courses that a school with a curriculum in barbering approved by the board is required to teach in order to be licensed under AS 08.13.110 if applying for a license to practice barbering;

(2) have successfully completed all courses that a school with a curriculum in hairdressing approved by the board is required to teach to be licensed under AS 08.13.110 if applying for a license to practice hairdressing;

(3) have successfully completed all courses that a school with a curriculum in esthetics approved by the board is required to teach in order to be licensed under AS 08.13.110 if applying for a license to practice esthetics;

(4) have served an apprenticeship under AS 08.13.082 ;

(5) specify the field of practice in which the applicant intends to teach and have held a license to practice in the field for three years or have held a license in the field for one year and have completed 600 hours of student training as an instructor in the field of practice from a licensed school with a curriculum approved by the board if applying for a license as an instructor except that a person licensed as an instructor in hairdressing may be an instructor in manicuring for courses that satisfy the requirement of (b) of this section, and the board may, by regulation, establish requirements for other manicuring instructors, including instructors who teach courses that satisfy requirements for an advanced manicurist endorsement; or

(6) have completed a combination of course work and apprenticeship acceptable to the board.

(b) An applicant for a license to practice manicuring shall

(1) submit documentation that the applicant has completed a course of 12 hours of instruction or training approved by the board that addresses health, safety, and hygiene concerns of manicuring customers and practitioners that are relevant to the practice of manicuring from a school licensed under AS 08.13.110 as a school of manicuring; documentation of completion of the course must include certification from the school that the applicant has passed a test given by the school covering the health, safety, and hygiene concerns of manicuring customers and practitioners that are relevant to the practice of manicuring; and

(2) pay the appropriate fee.

(c) An applicant for an endorsement to a license to practice manicuring or hairdressing indicating that the person is an advanced manicurist shall

(1) hold, or be approved for, a current license issued under this chapter for manicuring or hairdressing;

(2) request the endorsement;

(3) submit documentation from a licensed school of manicuring or hairdressing certifying completion of 250 hours of instruction in manicuring that meet the requirements of AS 08.13.110 (c);

(4) pass an examination given by the board for advanced manicurists; and

(5) pay the appropriate fee.

(d) An applicant for a license to practice body piercing or a license to practice tattooing and permanent cosmetic coloring shall

(1) satisfy the training requirement of AS 08.13.082 (d);

(2) by passing a written examination approved by the board, demonstrate to the board or the board's designee safety, sanitation, sterilization, and aseptic techniques that indicate that the applicant has adequate knowledge of infection control practices and requirements relating either to tattooing and permanent cosmetic coloring or to body piercing, as applicable; this demonstration may, at the option of the board, also include a practical examination in addition to the written examination; and

(3) pay the appropriate fee.



Sec. 08.13.082. - Apprenticeship.

(a) The period of apprenticeship required to qualify an applicant for a license to practice barbering is 2,000 hours. The apprenticeship must be served in a shop approved by the board. The apprenticeship may not be completed in less than 12 months from the date of its commencement and must be completed in not more than two years from the date of its commencement.

(b) The period of apprenticeship required to qualify an applicant for a license to practice hairdressing is 2,000 hours. The apprenticeship must be served in a shop approved by the board. The apprenticeship may not be completed in less than one year from the date of its commencement and must be completed in not more than two years from the date of its commencement.

(c) The period of apprenticeship required to qualify an applicant for a license to practice esthetics is 350 hours. The apprenticeship must be served in a shop approved by the board. The apprenticeship may not be completed in less than six months from the date of its commencement and must be completed in not more than one year from the date of its commencement.

(d) The number of hours of training required to qualify an applicant for a license to practice either tattooing and permanent cosmetic coloring or body piercing shall be set by the board in regulations. The trainee must be at least 18 years of age when the training commences. The training required under this subsection

(1) may only be received

(A) in a licensed shop in this state under a person who has a practitioner's license under this chapter in the field in which the trainee seeks training; or

(B) outside the state from a person approved by the board at a site approved by the board;

(2) must include at least 12 hours of training in safety, sanitation, sterilization, aseptic, and other practices necessary to prevent transmission of diseases and infection;

(3) shall be completed in not more than 12 months from the date of its commencement; and

(4) shall be documented by certification from the trainer that the training was successfully completed by the trainee.



Sec. 08.13.090. - Examinations and other requirements.

(a) A written examination shall be given to each applicant for examination at a time and place determined by the board. The board may delegate the power of examination to a committee of the board or a board member.

(b) The written examination must cover subjects designated by the board and must test the applicant's knowledge of sanitary practices, safety of all procedures, and use of instruments, equipment, and chemicals permitted within the field of practice for which the applicant is seeking a license.

(c) The board may by regulation establish requirements for a practical examination for licensure.



Sec. 08.13.100. - License.

(a) The board shall authorize the issuance of a license for the practice of barbering, hairdressing, or esthetics to each qualified applicant who has passed an examination under AS 08.13.090 . The board shall authorize the issuance of a license to practice manicuring to each applicant who has satisfied the requirements of AS 08.13.080 (b). The board shall authorize the issuance of an endorsement to a license to practice manicuring or hairdressing indicating that the person is an advanced manicurist to each applicant who has satisfied the requirements of AS 08.13.080 (c). The board shall authorize the issuance of a license for the practice of tattooing and permanent cosmetic coloring or for body piercing to each applicant who has satisfied the requirements of AS 08.13.080 (d).

(b) A practitioner license must state the areas of practice (barbering, hairdressing, manicuring, esthetics, tattooing and permanent cosmetic coloring, or body piercing) that the practitioner is qualified to perform.

(c) The board may by regulation create areas of limited professional licensing in the field of esthetics. Any limitation must be stated on the license.

(d) A person who holds a current valid license from a board of barbering, hairdressing, manicuring, or esthetics in another state or who is licensed by another state to practice tattooing and permanent cosmetic coloring or to practice body piercing is entitled to a license or endorsement under this chapter without examination or a new period of training in this state. An application must include

(1) proof of a valid license issued by another licensing jurisdiction; and

(2) proof of completed training, testing, and working experience that the board finds to meet the minimum requirements of this state.

(e) A person licensed as an instructor is considered to be licensed as a practitioner and is subject to the same requirements that a practitioner is subject to, in the same area for which the person is licensed as an instructor, except that, for purposes of setting fees under AS 08.01.065 , the department shall consider instructors to be an occupation separate from practitioners. An instructor license shall state the areas of practice (barbering, hairdressing, manicuring, or esthetics) in which the licensee is qualified to instruct and practice.



Sec. 08.13.110. - School license.

(a) The board shall adopt regulations for the licensing of schools of barbering, hairdressing, manicuring, and esthetics. The regulations must include details of the curriculum, minimum hours of instruction, physical condition of the facilities, and financial responsibility of the owner. The curriculum required for a school of hairdressing must include the curriculum required for a school of manicuring.

(b) The board shall issue a license to a school of manicuring if it offers a curriculum of 12 hours of instruction or training approved by the board that addresses health, safety, and hygiene concerns of manicuring customers and practitioners that are relevant to the practice of manicuring. A school of manicuring may offer instruction in addition to the 12 hours required for a license, but the board may not issue a license to a school of manicuring if the school requires its students to complete more than 12 hours of the required instruction or training in health, safety, and hygiene concerns before the school will certify that the student has completed the school's manicuring course for purposes of AS 08.13.080 (b).

(c) A school of manicuring may seek approval from the board for a curriculum designed to qualify students for an advanced manicurist endorsement. The board shall establish the curriculum requirements applicable under this subsection through its authority under (a) of this section.



Sec. 08.13.120. - Shop license.

(a) The board shall adopt regulations for the licensing of shops. The regulations must require that a shop for tattooing and permanent cosmetic coloring or for body piercing be inspected and certified by the Department of Environmental Conservation as being in compliance with the regulations adopted under AS 44.46.020 before a shop license may be issued under this subsection. A shop owner shall be licensed to operate a shop without examination, but, unless the shop owner is a practitioner, the shop owner may not conduct business without employing a manager who is a practitioner. This subsection does not apply to a shop for the practice of barbering, hairdressing, or esthetics located in a community having a population of less than 1,000 people that is not within 25 miles of a community of more than 1,000 people.

(b) The regulations adopted under (a) of this section must include provisions under which the board may issue a temporary shop license to a person who has a license or temporary permit under this chapter to practice tattooing and permanent cosmetic coloring or to practice body piercing. The temporary shop license authorized under this subsection may only be issued to cover a site where the practitioner intends to hold a workshop or to demonstrate techniques as part of a convention or other special event, as defined by the board, that includes other practitioners of tattooing and permanent cosmetic coloring or body piercing. Each practitioner of tattooing and permanent cosmetic coloring or body piercing who holds a workshop or demonstrates techniques at a convention or special event shall have a separate temporary shop license and a license or temporary permit under this chapter to practice tattooing and permanent cosmetic coloring or body piercing. The board shall issue a temporary shop license upon receipt of an application from a practitioner demonstrating compliance with the regulations adopted under this section and payment of the appropriate fee; however, the temporary shop license may be summarily revoked, without refunding of the fee, if the Department of Environmental Conservation determines after an inspection that the cleanliness or sanitation conditions at the site covered by the temporary license pose a clear and immediate danger to the public health or safety. A licensee may appeal a summary revocation under this subsection to the superior court.



Sec. 08.13.130. - Display of license or permit.

(a) A practitioner shall display the practitioner's license in a conspicuous location in the practitioner's place of business. Each shop owner is responsible for the display of the licenses of employees. A person holding a student permit, temporary license, or temporary permit shall display the permit or license in a conspicuous location in the school in which the person is enrolled or the shop in which the person works. The school or shop owner is responsible for the display of a permit or license for each enrolled student, apprentice, or temporary license holder.

(b) A license issued to a manicurist by the department must state that the manicurist has successfully completed a course of instruction or training in health, safety, and hygiene concerns related to the practice of manicuring.



Sec. 08.13.140. - Lapsed license.

A lapsed license may be reinstated if the license has not been lapsed for a period of more than three years, or otherwise at the discretion of the board, and all renewal and delinquent fees for the period during which the license has been lapsed are paid.



Sec. 08.13.150. - Disciplinary sanctions and grounds for refusal of a license or permit.

The board may, in addition to the actions authorized under AS 08.01.075, refuse, suspend, or revoke a license, student permit, temporary license, or temporary permit for failure to comply with this chapter, with a regulation adopted under this chapter, with a regulation adopted by the Department of Environmental Conservation under AS 44.46.020 , or with an order of the board.



Sec. 08.13.160. - Application of license requirements.

(a) A person holding a valid license to practice barbering under former AS 08.12 is licensed under this chapter and may continue to practice barbering under the conditions imposed by former AS 08.12 and the regulations adopted under former AS 08.12 until the license expires.

(b) A person holding a valid license under former AS 08.28 may continue to practice under the conditions imposed under former AS 08.28 and the regulations adopted under former AS 08.28 until the license expires.

(c) A person holding a valid license issued under former AS 08.12 or former AS 08.28 shall be entitled upon its expiration to a license to practice under this chapter in the field of practice for which the person was originally licensed, without meeting requirements for new licensure.

(d) The licensing and permit provisions of this chapter do not apply to

(1) a person practicing barbering, hairdressing, manicuring, or esthetics in a community having a population of less than 1,000 people that is not within 25 miles of a community of more than 1,000 people and who uses only chemicals available to the general public;

(2) the practice of manicuring by a student as part of instruction in a 12-hour course approved under AS 08.13.110 (b);

(3) a shampoo person;

(4) a licensed health care professional;

(5) a person licensed by another licensing jurisdiction in a field of practice licensed by this chapter while demonstrating techniques or products to persons holding licenses or permits under this chapter;

(6) a person practicing tattooing and permanent cosmetic coloring or body piercing solely on the person's own body.

(e) The board shall adopt regulations to permit a person licensed under this chapter to practice barbering, hairdressing, or esthetics outside a licensed shop or school for limited purposes including

(1) care of clients confined to an institution or health care facility;

(2) care of clients with limited mobility;

(3) participation in charitable events; and

(4) participation in workshops or demonstrations of techniques or products.

(f) A person licensed under this chapter to practice hairdressing is considered to be licensed to practice manicuring and limited esthetics under the same license.



Sec. 08.13.170. - Temporary permits.

The department shall issue a temporary permit to an applicant for licensing who holds a license to practice barbering, hairdressing, manicuring, esthetics, tattooing and permanent cosmetic coloring, or body piercing in another state. The permit is valid until the board either issues a permanent license or rejects the application. The board shall act on an application within six months.



Sec. 08.13.175. - Temporary license.

A person who meets the requirements of AS 08.13.080 (a)(1), (2), (3), (4), or (6) is entitled to be temporarily licensed after applying for examination under this chapter if the applicant works under the direct supervision, and within the physical presence, of a person who is licensed in the area of practice for which the applicant has applied for examination. A temporary license issued under this section is valid for 120 days and is nonrenewable. A person may not receive more than one temporary license for each area of practice licensed under this chapter. An application for a temporary license must be signed by the supervising licensee and accompanied by the temporary license fee required under AS 08.13.185 .



Sec. 08.13.180. - Student permits.

A person attending a licensed school of barbering, hairdressing, or esthetics and a person apprenticed to a licensed instructor in a shop approved by the board or receiving training from a practitioner of tattooing and permanent cosmetic coloring or body piercing shall obtain a student permit. A student permit to practice barbering or hairdressing is valid for two years. A student permit to practice esthetics, tattooing and permanent cosmetic coloring, or body piercing is valid for one year. A student permit may not be renewed, but, upon application, the board may issue a new permit to the same person or extend an expired permit to the date of the next scheduled examination. Credit earned under an expired student permit may be transferred to a new permit as determined by the board.



Sec. 08.13.185. - Fees.

(a) The Department of Commerce, Community, and Economic Development shall set fees under AS 08.01.065 for initial licenses, endorsements, and renewals for the following:

(1) schools;

(2) school owners;

(3) instructor;

(4) shop owner;

(5) practitioner of barbering;

(6) practitioner of hairdressing;

(7) practitioner of manicuring;

(8) practitioner of esthetics;

(9) endorsement for advanced manicurist;

(10) practitioner of tattooing and permanent cosmetic coloring;

(11) practitioner of body piercing;

(12) temporary shop license;

(13) temporary permit;

(14) temporary license;

(15) student permit.

(b) The department shall set fees under AS 08.01.065 for examination and investigation.



Sec. 08.13.190. - Failure to possess a license or permit.

(a) A person who practices barbering, hairdressing, esthetics, tattooing and permanent cosmetic coloring, or body piercing, or operates a shop, or operates a school of barbering, hairdressing, or esthetics, or teaches in a school of barbering, hairdressing, or esthetics, without a license, temporary permit, temporary license, or student permit and who is not exempt under AS 08.13.120 or under AS 08.13.160(d) is guilty of a class B misdemeanor.

(b) A person who practices manicuring, operates a shop for manicuring, operates a school of manicuring, or teaches in a school of manicuring without the appropriate license, temporary permit, temporary license, or student permit and who is not exempt under AS 08.13.120 or 08.13.160(d) is guilty of a violation.



Sec. 08.13.195. - Civil penalty. [See effective date note]..

(a) In addition to any other provision of law, if a person violates AS 08.13.070 or 08.13.217, the board may enter an order levying a civil penalty.

(b) A civil penalty levied under this section may not exceed $5,000 for each offense. In levying a civil penalty, the board shall set the amount of the penalty imposed under this section after taking into account appropriate factors, including the seriousness of the violation, the economic benefit resulting from the violation, the history of violations, and other matters the board considers appropriate.

(c) Before issuing an order under this section, the board shall provide the person written notice and the opportunity to request, within 30 days of issuance of notice by the board, a hearing on the record.

(d) In connection with proceedings under (a) and (b) of this section, the board may issue subpoenas to compel the attendance and testimony of witnesses and the disclosure of evidence, and may request the attorney general to bring an action to enforce a subpoena.

(e) A person aggrieved by the levy of a civil penalty under this section may file an appeal with the superior court for judicial review of the penalty under AS 44.62.560 .

(f) If a person fails to pay a civil penalty within 30 days after entry of an order under (a) of this section, or if the order is stayed pending an appeal, within 10 days after the court enters a final judgment in favor of the board of an order appealed under (e) of this section, the board shall notify the attorney general. The attorney general may commence a civil action to recover the amount of the penalty.

(g) An action to enforce an order under this section may be combined with an action for an injunction under AS 08.01.087 .






Article 03 - GENERAL PROVISIONS

Sec. 08.13.200. - Deposit of receipts. [Repealed, Sec. 54 ch 37 SLA 1985].

Repealed or Renumbered



Sec. 08.13.210. - Health and sanitary conditions.

(a) Health and sanitary conditions in shops and schools of barbering, hairdressing, manicuring, esthetics, tattooing and permanent cosmetic coloring, and body piercing shall be supervised by the Department of Environmental Conservation.

(b) The Department of Environmental Conservation shall conduct an annual inspection of each shop licensed for the practice of tattooing and permanent cosmetic coloring or for the practice of body piercing to ensure that the shop meets the department's standards of cleanliness and sanitation established under AS 44.46.020 . If the Department of Environmental Conservation determines that the shop is not in compliance with a regulation of the department, the department shall report the violation to the board and take appropriate action under its own regulations.



Sec. 08.13.215. - Notification requirements for tattooing and permanent cosmetic coloring and for body piercing.

(a) Before performing a tattooing and permanent cosmetic coloring procedure or a body piercing procedure on a client, a practitioner shall give written educational information, approved by the board, to the client.

(b) After completing a tattooing and permanent cosmetic coloring procedure or a body piercing procedure on a client, the practitioner shall give written aftercare instructions, approved by the board, to the client. The written instructions

(1) must include advice to the client to consult a physician at the first sign of infection;

(2) must contain the name, address, and telephone number of the shop where the procedure was performed;

(3) shall be signed and dated by the client and the practitioner; the practitioner shall keep the original and provide a copy to the client.

(c) The owner of a shop for tattooing and permanent cosmetic coloring or for body piercing shall prominently display

(1) a copy of the statement provided by the board under AS 08.13.030(b) that advises the public of the health risks and possible consequences of tattooing and permanent cosmetic coloring or body piercing, as applicable;

(2) the names, addresses, and telephone numbers of the Department of Commerce, Community, and Economic Development and the Department of Environmental Conservation and a description of how a complaint about the shop or a practitioner in the shop may be filed with either entity or with the board.



Sec. 08.13.217. - Tattooing and permanent cosmetic coloring or body piercing on a minor.

(a) A person may not practice tattooing and permanent cosmetic coloring on a minor.

(b) A person may not practice body piercing on a minor without prior written permission from the minor's parent or legal guardian and the presence of the parent or legal guardian during the body piercing procedure. The person who performs the body piercing shall keep a copy of the written permission on file for at least three years.

(c) A person who with criminal negligence violates this section is guilty of a class B misdemeanor. In this subsection, "criminal negligence" has the meaning given in AS 11.81.900 .



Sec. 08.13.220. - Definitions.

In this chapter,

(1) "apprentice" means a person who receives on-the-job training under direct supervision;

(2) "barbering" means shaving, trimming, or cutting, styling, curling, permanent waving, bleaching, coloring, cleansing, or chemically straightening the beard or hair of a living person for a fee and for cosmetic purposes;

(3) "board" means the Board of Barbers and Hairdressers;

(4) "body piercing" means puncturing the body of a person by aid of needles or other instruments designed to be used to puncture the body for the purpose of inserting jewelry or other objects in or through the human body, except that, for purposes of this chapter, "body piercing" does not include puncturing the external part of the human ear;

(5) "esthetics" means the use of the hands, appliances, cosmetic preparations, antiseptics, or lotions in massaging, cleansing, stimulating, or similar work on the scalp, face or neck, including skin care, make-up, and temporary removal of superfluous hair, for cosmetic purposes for a fee;

(6) "hairdressing" means performing, for a fee, the following services for cosmetic purposes:

(A) trimming or cutting the beard of a living person; and

(B) arranging, styling, dressing, curling, temporary waving, permanent waving, cutting, singeing, bleaching, coloring, cleansing, conditioning, or similar work on the hair of a living person;

(7) "instructor" means a person who teaches barbering, hairdressing, manicuring, or esthetics in a school or who supervises an apprentice in barbering, hairdressing, or esthetics;

(8) "limited esthetics" means to perform for a fee for cosmetic purposes

(A) temporary removal of superfluous hair on the face or neck, including eyebrow arching by use of wax; or

(B) application of makeup or false eyelashes;

(9) "manicuring"

(A) means, for a fee, to

(i) cut, trim, polish, color, tint, or cleanse a natural or artificial nail;

(ii) affix material by artificial means to a natural nail for the addition to or extension of the natural nail;

(iii) cleanse, treat, or beautify the hands or feet for cosmetic purposes; or

(iv) otherwise treat the nails of the hand or foot except as provided in (B) of this paragraph;

(B) notwithstanding (A) of this paragraph, does not include

(i) massage treatment; or

(ii) cleansing, treating, or beautifying the hands or feet solely for the treatment of disease or physical or mental ailments.

(10) "practitioner" means a person licensed to practice barbering, hairdressing, manicuring, esthetics, tattooing and permanent cosmetic coloring, or body piercing under this chapter;

(11) "shampoo person" means a person who, for a fee and under the supervision of a practitioner of barbering or hairdressing, cleanses or conditions the hair of the human head with products that have no effect other than cleaning or conditioning the hair;

(12) "shop" is an establishment operated for the purpose of engaging in barbering, hairdressing, manicuring, esthetics, tattooing and permanent cosmetic coloring, or body piercing;

(13) "tattooing and permanent cosmetic coloring" means the process by which the skin is marked or colored by insertion of nontoxic dyes or pigments into the dermal layer of the skin so as to form indelible marks, figures, or decorative designs for nonmedical purposes.









Chapter 08.16. - BASIC SCIENCES



Chapter 08.18. - CONSTRUCTION CONTRACTORS AND HOME INSPECTORS

Article 01 - REGISTRATION

Sec. 08.18.010. - [Repealed, Sec. 1 ch 100 SLA 1968].

Repealed or Renumbered



Sec. 08.18.011. - Registration required.

(a) A person may not submit a bid or work as a contractor until that person has been issued a certificate of registration as a contractor by the department. A partnership or joint venture shall be considered registered as a contractor if one of the general partners or venturers whose name appears in the name under which the partnership or venture does business is registered as a contractor.

(b) A general contractor may not use a bid or proposal from, award a bid or proposal to, contract with, or allow a person required to be registered under this chapter to work for the general contractor as a specialty contractor unless the person is registered as a specialty contractor under this chapter.

(c) Unless exempt under AS 08.18.156 or serving lawfully as an associate home inspector under (d) of this section, an individual may not perform a home inspection for a residence

(1) not previously occupied as a residence unless that individual is registered as a home inspector for new homes under this chapter;

(2) previously occupied as a residence unless that individual is registered as a home inspector for existing homes under this chapter.

(d) Notwithstanding (c) of this section, an individual who is not registered as a home inspector under this chapter may perform a home inspection as an associate home inspector if the individual is

(1) employed by a registered home inspector who supervises the associate's work and the inspection is of the type that the supervising individual is authorized to perform; and

(2) registered with the department as an associate home inspector.

(e) A registered home inspector who employs an associate home inspector under (d) of this section is liable for the work done by the associate home inspector.

(f) An individual who holds a joint registration for home inspection is considered to be registered as both a home inspector for new homes and a home inspector for existing homes.



Sec. 08.18.013. - Categories of contractors.

The department may adopt regulations establishing categories of contractors and the registration or endorsement requirements for persons in those categories.



Sec. 08.18.020. - [Repealed, Sec. 1 ch 100 SLA 1968].

Repealed or Renumbered



Sec. 08.18.021. - Application for registration.

(a) An applicant for registration as a contractor or home inspector shall submit an application under oath upon a form to be prescribed by the commissioner and that must include the following information pertaining to the applicant:

(1) the applicant's social security number;

(2) if applying to be a registered contractor, the type of contracting activity, whether a general or a specialty contractor and, if the latter, the type of specialty;

(3) if applying to be a registered home inspector, whether the applicant is applying to inspect new homes or existing homes, or both;

(4) if applying to be a registered contractor, the name and address of each partner if the applicant is a firm or partnership, or the name and address of the owner if the applicant is an individual proprietorship, or the name and address of the corporate officers and statutory agent, if any, if the applicant is a corporation; and

(5) if applying to be a registered home inspector, the name and address of the applicant.

(b) The information contained in the application shall be a matter of public record and open to public inspection.



Sec. 08.18.022. - Home inspectors; associate home inspectors.

(a) The department shall issue a certificate of registration as a home inspector for new homes, existing homes, or both, as appropriate, to an individual who

(1) passes the appropriate home inspection examination; for purposes of this paragraph, the appropriate home inspection examination for an individual who applies to be registered for inspection of

(A) existing homes is the examination offered by the American Society of Home Inspectors or National Association of Home Inspectors;

(B) new homes or for a joint registration is the examination offered by the International Code Council;

(2) meets the educational and experience requirements adopted by the department in regulations for the type of registration applied for;

(3) submits a complete application for registration either

(A) within three years after passing the examination required under (1) of this subsection; or

(B) accompanied by documentation that the applicant has completed continuing education requirements established by the department;

(4) within the seven years preceding the date of application, has not been under a sentence for an offense related to forgery, theft in the first or second degree, extortion, or defrauding creditors or for a felony involving dishonesty;

(5) has not had the authority to perform home inspections revoked in this state or in another jurisdiction;

(6) is not the subject of an unresolved criminal complaint or unresolved disciplinary action before a regulatory authority in this state or in another jurisdiction related to real estate or home inspection matters; and

(7) pays the appropriate fees.

(b) An individual may register with the department as an associate home inspector upon application, payment of the required fee, and determination by the department that the individual

(1) within the seven years preceding the date of application, has not been under a sentence for an offense related to forgery, theft in the first or second degree, extortion, or defrauding creditors or for a felony involving dishonesty;

(2) has not had the authority to perform home inspections revoked in this state or in another jurisdiction; and

(3) is not the subject of an unresolved criminal complaint or unresolved disciplinary action before a regulatory authority in this state or in another jurisdiction related to real estate or home inspection matters.



Sec. 08.18.023. - Pre-inspection documents and inspection reports.

(a) Before performing a home inspection, a registered home inspector or associate home inspector shall provide to the person on whose behalf a home is inspected a written document that includes the home inspector's registration number and that specifies

(1) the scope of intended inspection; the scope of the intended inspection may include systems and components that are not listed in AS 08.18.171(8); and

(2) that the inspector will notify in writing the person on whose behalf the inspection is being made of defects noted during the inspection along with a recommendation, if any, that experts be retained to conduct further evaluation through examination and analysis by a qualified professional, tradesperson, or service technician beyond that provided by the home inspection to determine the extent of defects and corrective action necessary to address the defects.

(b) After performance of a home inspection, a registered home inspector or associate home inspector shall give a written home inspection report to the person requesting the inspection. The written report must include the home inspector's registration number and a review of the condition of each system and component identified as being within the scope of the intended inspection under (a) of this section except that a home inspector's written report for new construction that is the subject of a loan by the Alaska Housing Finance Corporation or another lender may be in the form required by the corporation or other lender, as appropriate.

(c) In addition to the written inspection report required under (b) of this section, an oral inspection report may be given by the inspector during or after the inspection.

(d) A home inspection report is valid for 180 days after the date the home inspector signs and dates the report.



Sec. 08.18.024. - Specialty contractors.

(a) The department may authorize the limited use of specific construction techniques or materials that are defined by the department as part of one specialty trade by a specialty contractor licensed in a different specialty trade if those construction techniques or materials are a small but inseparable part of what is required to complete that specialty contractor's work.

(b) Notwithstanding (a) of this section, a specialty contractor may perform work that

(1) requires the use of not more than three trades; or

(2) is exempt under AS 08.18.161 (8).



Sec. 08.18.025. - Residential contractors.

(a) A general contractor may not undertake the construction or alteration, or submit a bid to undertake the construction or alteration of a privately-owned residential structure of one to four units or advertise or publicly represent that the general contractor may undertake work of this type in the state without a residential contractor endorsement issued under this section. In this subsection, "alteration" means changes that have a value greater than 25 percent of the value of the structure being altered.

(b) The department shall issue a residential contractor endorsement to a person who

(1) has a certificate of registration as a general contractor;

(2) passes a residential contractor examination, which shall be offered by the department at least once each year in each judicial district; the examination, which may be written or practical, may test competence in relation to arctic structural and thermal construction techniques and other matters as determined by the department in consultation with representatives of the construction industry;

(3) applies for an endorsement within 12 months after passing the examination required under (2) of this subsection;

(4) within the two years preceding the date of application for the endorsement, has satisfactorily completed either the Alaska craftsman home program sponsored by the Department of Commerce, Community, and Economic Development, or its equivalent, or a postsecondary course in arctic engineering, or its equivalent;

(5) within the seven years preceding the date of application, has not been under a sentence for an offense related to forgery, theft in the first or second degree, extortion, or conspiracy to defraud creditors or for a felony involving dishonesty; and

(6) pays the appropriate fees.

(c) The department may not renew an endorsement issued under this section unless the applicant submits proof of continued competency relating to residential contracting that satisfies the department. A lapsed endorsement may be reinstated, within two years after the lapse, upon proof of continued competency, payment of a renewal fee for the intervening time period, and payment of any penalty fee established under AS 08.01.100 (b). If the endorsement has been lapsed for more than two years, the department may not reinstate it until the person also passes the residential contractor examination described in (b) of this section.



Sec. 08.18.026. - Electrical contractors.

(a) The department may not issue a certificate of registration as an electrical contractor to an applicant unless the applicant is, or employs, a person currently licensed as an electrical administrator under AS 08.40.

(b) Each applicant for an electrical contractor's certificate of registration may employ more than one electrical administrator.

(c) If the relationship of the only electrical administrator with a registered electrical contractor is terminated, the registration is void 30 days after the next regularly scheduled examination unless the electrical contractor has hired a licensed electrical administrator in the interim.



Sec. 08.18.028. - Mechanical contractors.

(a) The department may not issue a certificate of registration as a mechanical contractor to an applicant unless the applicant is, or employs, a person currently licensed as a mechanical administrator under AS 08.40.

(b) Each applicant for a mechanical contractor's certificate of registration may employ more than one mechanical administrator.

(c) If the relationship of the only mechanical administrator with a registered mechanical contractor is terminated, the registration is void 30 days after the next regularly scheduled mechanical administrator's examination unless the mechanical contractor has hired a licensed mechanical administrator in the interim.



Sec. 08.18.030. - [Repealed, Sec. 1 ch 100 SLA 1968].

Repealed or Renumbered



Sec. 08.18.031. - Certificate of registration.

(a) Except as provided in (c) of this section, a certificate of registration shall be renewed under the same requirements as for an original registration, and the commissioner shall issue to the applicant a certificate of registration upon compliance with the registration requirements of this chapter.

(b) The commissioner may not issue a certificate of registration or renew the registration of an applicant whose registration has been revoked or suspended or against whom a fine has been imposed under this chapter until the period of revocation or suspension has expired and any fine has been paid.

(c) A certificate of registration as a home inspector may not be renewed unless the home inspector has complied with the continuing competency requirements established by the department. The department shall adopt regulations establishing the continuing competency requirements. The department shall require at least eight hours of continuing competency activity for each licensing period. The regulations must provide that a continuing competency activity approved by one of the following entities satisfies the continuing competency requirements of this subsection if the activity meets the requirements established by the department in regulations adopted under this subsection:

(1) Alaska Housing Finance Corporation;

(2) University of Alaska;

(3) American Society of Home Inspectors Alaska Chapter;

(4) a chapter of the International Code Council Alaska;

(5) Alaska State Home Building Association; or

(6) a state agency that offers an activity that meets the requirements set by the department.



Sec. 08.18.040. - [Repealed, Sec. 1 ch 100 SLA 1968].

Repealed or Renumbered



Sec. 08.18.041. - Fees.

(a) The department shall set fees under AS 08.01.065 for

(1) registration and renewal of registration for all categories of contractors;

(2) registration and renewal of registration for a home inspector qualified to inspect new homes;

(3) registration and renewal of registration for a home inspector qualified to inspect existing homes;

(4) joint registration and renewal of joint registration for home inspectors;

(5) registration and renewal of registration as an associate home inspector;

(6) examinations for applicants for home inspector registration;

(7) examination, issuance of initial endorsement, and renewal of active or inactive endorsements for residential contractors; and

(8) departmental publications and seminars related to this chapter.

(b) A person who fails a residential contractor examination or home inspector examination shall pay the examination fee set by the department if the person applies to retake an examination.



Sec. 08.18.050. - [Repealed, Sec. 1 ch 100 SLA 1968].

Repealed or Renumbered



Sec. 08.18.051. - Identification requirements for contractors.

(a) Except as provided otherwise by law, a person who has registered as a contractor under one name as required by this chapter may not act in the capacity of a contractor under any other name unless that name also is registered.

(b) All advertising, contracts, correspondence, cards, signs, posters, papers, and documents prepared by a contractor for the contracting business must show the contractor's name, mailing address, and address of the contractor's principal place of business. Advertising and contracts must also include the contractor's registration number.

(c) Individual contractors and partners, associates, agents, salesmen, solicitors, officers, and employees of contractors shall use their true names and addresses and the true name of the contractor firm at all times while acting in the capacity of a contractor or performing related activities.



Sec. 08.18.053. - Identification requirements for home inspectors.

(a) Except as provided otherwise by law, an individual who is registered as a home inspector or associate home inspector under this chapter by one name may not act in the capacity of a home inspector or associate home inspector under any other name.

(b) All advertising and business cards prepared by a registered home inspector or associate home inspector for the home inspection business must show the inspector's name, mailing address, and registration number.

(c) Individual registered home inspectors and partners, associates, agents, salespeople, solicitors, officers, and employees of registered home inspectors shall use their true names and addresses and the true name of the home inspecting firm at all times while acting in the capacity of a registered home inspector or performing related activities.

(d) Individuals who are exempt from registration under AS 08.18.156 (a) or whose actions are not considered to be home inspections under AS 08.18.156(b) may not hold themselves out to be registered home inspectors or use words or titles that may reasonably be confused with the title of "registered home inspector" or "home inspector" unless they are registered as a home inspector under this chapter.



Sec. 08.18.060. - [Repealed, Sec. 1 ch 100 SLA 1968].

Repealed or Renumbered



Sec. 08.18.061. - Requirements of political subdivision.

A contractor or home inspector who is registered with the state under this chapter may not be required to give bond in applying for or holding a license issued by a political subdivision for a similar occupation.



Sec. 08.18.070. - [Repealed, Sec. 1 ch 100 SLA 1968].

Repealed or Renumbered






Article 02 - BOND AND INSURANCE

Sec. 08.18.071. - Bond required.

(a) Except as provided in (d) and (e) of this section, each applicant shall, at the time of applying for a certificate of registration, file with the commissioner a surety bond running to the state conditioned upon the applicant's promise to pay all

(1) taxes and contributions due the state and political subdivisions;

(2) persons furnishing labor or material or renting or supplying equipment to the applicant; and

(3) amounts that may be adjudged against the applicant by reason of negligent or improper work or breach of contract in the conduct of the contracting business or home inspection activity, as applicable, or by reason of damage to public facilities occurring in the course of a construction project.

(b) If the applicant is a general contractor, the amount of the bond shall be $10,000; if the applicant is a mechanical or specialty contractor or home inspector, the amount of the bond shall be $5,000. In lieu of the surety bond, the applicant may file with the commissioner a cash deposit or other negotiable security acceptable to the commissioner in the amount specified for bonds.

(c) The bond required by this section remains in effect until cancelled by action of the surety, the principal, or the commissioner. An action may not be commenced upon the bond later than three years after its cancellation.

(d) A general contractor or specialty contractor who is in compliance with the surety bond or deposit requirements of (a) and (b) of this section is not required to file another surety bond or increase a deposit with the commissioner when the general contractor or specialty contractor applies to be a registered home inspector. However, if the general contractor or specialty contractor subsequently is neither a general contractor nor a specialty contractor and becomes only a registered home inspector, the home inspector shall provide a surety bond or deposit in lieu of the bond in the manner and amount required for registered home inspectors under this section.

(e) An applicant for, or holder of, a certificate of registration as a home inspector may, in lieu of filing with the commissioner a surety bond or deposit that meets the requirements of this section, file evidence satisfactory to the commissioner that the applicant is employed by a registered home inspector who is in compliance with the surety bond or deposit requirements of this section.



Sec. 08.18.080. - [Repealed, Sec. 1 ch 100 SLA 1968].

Repealed or Renumbered



Sec. 08.18.081. - Claims against contractor or home inspector.

(a) Except as provided in AS 08.18.085 , a person having a claim against a contractor or home inspector for any of the items referred to in AS 08.18.071 may bring suit upon the bond in the district court of the judicial district in which venue lies. A copy of the complaint shall be served by registered or certified mail upon the commissioner at the time suit is filed, and the commissioner shall maintain a record, available for public inspection, of all suits commenced. Two additional copies shall be served upon the director of the division of insurance with the payment to the director of a fee set under AS 21.06.250, taxable as costs in the action. This service upon the director shall constitute service on the surety, and the director shall transmit the complaint or a copy of it to the surety within 72 hours after it has been received. The surety upon the bond is not liable in an aggregate amount in excess of that named in the bond, but in case claims pending at any one time exceed the amount of the bond, the claims shall be satisfied from the bond in the following order:

(1) labor, including employee benefits;

(2) taxes and contributions due the state, city, and borough, in that order;

(3) material and equipment;

(4) claims for breach of contract;

(5) repair of public facilities.

(b) If a judgment is entered against the cash deposit, the commissioner, upon receipt of a certified copy of a final judgment, shall pay the judgment from the amount of the deposit, in accordance with the priorities set out in (a) of this section.

(c) If the claim for which a person may bring suit under (a) of this section is subject to AS 09.45.881 - 09.45.899, the person may not bring suit unless the person complies with AS 09.45.881 - 09.45.899.



Sec. 08.18.085. - Legal actions against home inspector.

(a) Notwithstanding contrary provisions of AS 08.18.081 or AS 09.10, a person may not bring an action against an individual registered under this chapter based on a home inspection report unless the action is commenced within one year.

(b) The limitation in (a) of this section applies to all actions based on a home inspection report, regardless of whether the action is based on breach of contract, personal injury or death, property damage, or another source of liability except that (a) of this section is not applicable to an action based on gross negligence or intentional misconduct by the home inspector. The limitation may not be waived by contract.

(c) A person may not bring an action against an individual registered under this chapter for damages that arise from an act or omission relating to a home inspection performed by the individual unless the person

(1) was a party to the real estate transaction for which the home inspection was conducted;

(2) received the home inspection report with the written consent of the party for whom the home inspection was originally performed; or

(3) acquired the property for which the home inspection report was conducted by inheritance or bequest from a person who could have brought an action under (1) or (2) of this subsection.

(d) Contractual provisions that purport to limit the liability of a home inspector to the cost of the home inspection report are contrary to public policy and void.



Sec. 08.18.090. - [Repealed, Sec. 1 ch 100 SLA 1968].

Repealed or Renumbered



Sec. 08.18.091. - Cancellation of bond.

This chapter does not impair the right of a bonding company to cancel its bond of a contractor for lawful reasons.



Sec. 08.18.100. - [Repealed, Sec. 1 ch 100 SLA 1968].

Repealed or Renumbered



Sec. 08.18.101. - Insurance required.

(a) Each applicant, at the time of applying for registration or upon renewal of registration, shall file with the commissioner satisfactory evidence that the applicant has in effect

(1) to the extent required under AS 23.30, workers' compensation insurance that is purchased from a private insurer who is admitted to do business in the state and that shows coverage in this state, appropriate employee classifications, and rates applicable in this state, or a valid workers' compensation self-insurance certificate issued by the Alaska Workers' Compensation Board; and

(2) public liability and property damage insurance covering the applicant's contracting operations in this state in the sum of not less than $20,000 for damage to property, $50,000 for injury, including death, to any one person, and $100,000 for injury, including death, to more than one person.

(b) Proof of insurance coverage for an applicant under (a) of this section may be satisfied by providing evidence that the applicant is covered by a policy in effect for the applicant's employer at least to the extent required under (a) of this section.



Sec. 08.18.110. - [Repealed, Sec. 1 ch 100 SLA 1968].

Repealed or Renumbered



Sec. 08.18.111. - Advertising bond and insurance.

Contractors and home inspectors may not advertise that they are bonded and insured simply because they have complied with the bond and insurance requirements of this chapter.



Sec. 08.18.115. - Return of cash deposit.

(a) A contractor or home inspector who has filed a cash deposit and who ceases doing business as a contractor or home inspector may request the return of as much of that cash deposit as is held by the commissioner by

(1) filing a notarized statement with the commissioner that the contractor or home inspector has ceased doing business as a contractor or home inspector, as applicable; and

(2) filing a notarized statement with the commissioner at least three years after filing the statement in (1) of this subsection that

(A) requests return of the cash deposit;

(B) certifies that the former contractor or home inspector has not been engaged in business as a contractor or home inspector, as applicable, for at least three years; and

(C) certifies that to the best of the contractor's or home inspector's knowledge no action has been commenced upon the cash deposit that has not been dismissed or reduced to a final judgment that has been satisfied.

(b) The commissioner, after paying any judgments against the cash deposit under AS 08.18.081 (b), shall return the remainder of a former contractor's or former home inspector's cash deposit to the contractor or home inspector, as applicable, if

(1) the former contractor or former home inspector has complied with (a) of this section; and

(2) no action has been commenced upon the cash deposit that has not been dismissed or reduced to a final judgment that has been satisfied.






Article 03 - ENFORCEMENT

Sec. 08.18.116. - Investigations.

Either the Department of Commerce, Community, and Economic Development or the Department of Labor and Workforce Development may investigate alleged or apparent violations of this chapter relating to contractors. The Department of Commerce, Community, and Economic Development may investigate alleged or apparent violations of this chapter relating to home inspection activities. These departments, upon showing proper credentials, may enter, during regular hours of work, a construction site where it appears that contracting work is being done. The departments may make inquiries about the identity of the contractor or the person acting in the capacity of a contractor. The Department of Commerce, Community, and Economic Development may make inquiries about the identity of a home inspector or a person acting in the capacity of a home inspector. Upon demand, a contractor or home inspector or person acting in the capacity of a contractor or home inspector, or that person's representative, shall produce evidence of current endorsement, if applicable, and registration.



Sec. 08.18.117. - Issuance of citations.

Either the Department of Commerce, Community, and Economic Development or the Department of Labor and Workforce Development may issue a citation for a violation if there is probable cause to believe a person has violated this chapter with respect to contractor activities. The Department of Commerce, Community, and Economic Development may issue a citation for a violation if there is probable cause to believe a person has violated this chapter with respect to home inspection activities. Each day a violation continues after a citation for the violation has been issued constitutes a separate violation.



Sec. 08.18.118. - Procedure and form of citation issuance and procedure.

(a) A citation issued under this chapter must be in writing. A person receiving the citation is not required to sign a notice to appear in court.

(b) The time specified in the notice to appear on a citation issued under this chapter must be at least five days, not including weekends and holidays, after the issuance of the citation, unless the person cited requests an earlier hearing.

(c) The Department of Commerce, Community, and Economic Development and the Department of Labor and Workforce Development are responsible for the issuance of books containing appropriate citations, and each shall maintain a record of each book issued and each citation contained in it. Each department shall require and retain a receipt for every book issued to an employee of that department.

(d) The department that issues a citation under this chapter shall deposit the original or a copy of the citation with a court having jurisdiction over the alleged offense. Upon its deposit with the court, the citation may be disposed of only by trial in the court or other official action taken by the magistrate, judge, or prosecutor. The department that issued the citation may not dispose of it or copies of it or of the record of its issuance except as required under this subsection and (e) of this section.

(e) The Department of Commerce, Community, and Economic Development and the Department of Labor and Workforce Development shall require the return of a copy of every citation issued by the respective department under this chapter and of all copies of every citation that has been spoiled or upon which an entry has been made and not issued to an alleged violator. The departments shall also maintain, in connection with every citation issued by the respective department, a record of the disposition of the charge by the court where the original or copy of the citation was deposited.

(f) If the form of citation issued under this chapter includes the essential facts constituting the offense charged, and if the citation is sworn to as required under the laws of this state for a complaint charging commission of the offense alleged in the citation, then the citation when filed with a court having jurisdiction is considered to be a lawful complaint for the purpose of prosecution.



Sec. 08.18.119. - Failure to obey citation.

Unless the citation has been voided or otherwise dismissed by the magistrate, judge, or prosecutor, a person who without lawful justification or excuse fails to appear in court to answer a citation issued under this chapter, regardless of the disposition of the charge for which the citation was issued, is guilty of a class B misdemeanor.



Sec. 08.18.121. - Suspension and revocation of registration.

(a) If the insurance required in AS 08.18.101 ceases to be in effect, the registration of the contractor or home inspector shall be suspended until the insurance has been reinstated.

(b) If a final judgment impairs the liability of the surety upon the bond or depletes the cash deposit so that there is not in effect a bond undertaking or cash deposit in the full amount prescribed in AS 08.18.071, the registration of the contractor or home inspector involved shall be suspended until the bond liability in the required amount, unimpaired by unsatisfied judgment claims, has been furnished.

(c) If a bonding company cancels its bond of a contractor or home inspector, the contractor's or home inspector's registration shall be revoked. The contractor or home inspector may again obtain registration by complying with the requirements of this chapter.

(d) If a registered contractor or registered home inspector fails to fulfill the contractor's or home inspector's obligations as set out in AS 08.18.071 , the contractor's or home inspector's registration shall be suspended for a period of time the commissioner determines is appropriate. After three suspensions, the contractor's or home inspector's registration may be permanently revoked.

(e) Proceedings to suspend or revoke a registration issued under this chapter are governed by AS 44.62 (Administrative Procedure Act).

(f) If the Department of Commerce, Community, and Economic Development or the Department of Labor and Workforce Development determines that a contractor or person acting in the capacity of a contractor is in violation of this chapter, that department may give written notice to the person prohibiting further action by the person as a contractor. If the Department of Commerce, Community, and Economic Development determines that a home inspector or a person acting in the capacity of a home inspector is in violation of this chapter, the department may give written notice to the person prohibiting further action by the person as a home inspector. The prohibition in a notice given under this subsection continues until the person has submitted evidence acceptable to the appropriate department showing that the violation has been corrected.

(g) A person affected by an order issued under this chapter may seek equitable relief preventing the Department of Commerce, Community, and Economic Development or the Department of Labor and Workforce Development from enforcing the order.

(h) The endorsement of a residential contractor is automatically suspended or revoked while the contractor's registration is suspended or revoked.



Sec. 08.18.123. - Denial, suspension, and revocation of endorsement or home inspector registration.

(a) The department may suspend, revoke, or refuse to grant or renew a residential contractor endorsement, a home inspector registration, or an associate home inspector registration upon a finding that

(1) the application is fraudulent or misleading;

(2) the endorsement holder or registrant has knowingly violated this chapter or a lawful order or regulation of the department;

(3) the endorsement holder or registrant is incompetent or has engaged in fraudulent practices.

(b) Proceedings for the denial, suspension, or revocation of residential contractor endorsement, home inspector registration, or associate home inspector registration are governed by AS 44.62 (Administrative Procedure Act).



Sec. 08.18.130. - [Repealed, Sec. 1 ch 100 SLA 1968].

Repealed or Renumbered



Sec. 08.18.131. - Injunction; civil penalty.

In an action instituted in the superior court by the Department of Commerce, Community, and Economic Development or the Department of Labor and Workforce Development, the court may enjoin a person from acting in the capacity of a contractor in violation of this chapter. In an action instituted in the superior court by the Department of Commerce, Community, and Economic Development, the court may enjoin a person from acting in the capacity of a home inspector in violation of this chapter. In addition to other relief, the court may impose a civil penalty of not more than $250 for each violation. Each day that an unlawful act continues constitutes a separate violation.



Sec. 08.18.140. - [Repealed, Sec. 1 ch 100 SLA 1968].

Repealed or Renumbered



Sec. 08.18.141. - Violations.

(a) A contractor, home inspector, or person acting in the capacity of a contractor or home inspector who knowingly violates AS 08.18.011 or 08.18.025 is guilty of a class B misdemeanor. A person who violates another provision of this chapter is guilty of a violation punishable under AS 12.

(b) Criminal prosecution for a violation of this chapter does not preclude the Department of Commerce, Community, and Economic Development or the Department of Labor and Workforce Development from seeking available civil remedies.



Sec. 08.18.150. - [Repealed, Sec. 1 ch 100 SLA 1968].

Repealed or Renumbered



Sec. 08.18.151. - Legal actions by contractor or home inspector.

A person acting in the capacity of a contractor or home inspector may not bring an action in a court of this state for the collection of compensation for the performance of work or for breach of a contract for which registration is required under this chapter without alleging and proving that the contractor or home inspector was a registered contractor or registered home inspector, as applicable, at the time of contracting for the performance of the work.






Article 04 - GENERAL PROVISIONS

Sec. 08.18.152. - Prohibited acts for home inspectors.

An individual registered under this chapter as a home inspector or associate home inspector may not

(1) perform or offer to perform, for an additional fee, repairs to a subject property on which the home inspector or the home inspector's company has prepared a home inspection report in the past 12 months;

(2) inspect for a fee any property in which the home inspector or the home inspector's company has a financial interest or an interest in the transfer of the property;

(3) offer or deliver compensation, an inducement, or a reward to the owner of the inspected property, the broker, or the agent, for the referral of business to the home inspector or the home inspector's company;

(4) without the written consent of the home inspection client or the client's legal representative, disclose information from a home inspection report prepared by the home inspector or the home inspector's company unless the disclosure is made

(A) to a subsequent client who requests a home inspection of the same premises; or

(B) by the home inspector in an administrative or judicial proceeding in which disclosure of the home inspection report is relevant to resolution of the legal issues in the proceeding;

(5) without the written consent of all interested parties, accept compensation from more than one interested party for the same home inspection services;

(6) accept from a person who has other dealings with a home inspection client a commission or allowance, directly or indirectly, for work for which the home inspector or the home inspector's company is responsible;

(7) accept an engagement to make an inspection or to prepare a report in which the employment itself or the fee payable for the inspection is contingent upon the conclusions in the report, preestablished findings, or the close of escrow.



Sec. 08.18.154. - Limitation on home inspector's activities.

Sec. 08.18.154. Limitation on home inspector's activities.

A registration issued under AS 08.18.022 does not authorize the holder to perform an activity for which a license is required under provisions of this title that are outside of this chapter.



Sec. 08.18.156. - Exemptions related to home inspections.

(a) Notwithstanding other provisions of this chapter, an individual who inspects a home is not required to be registered under this chapter as a home inspector or associate home inspector if the individual is

(1) employed by the federal or state government, a political subdivision of the state, a regional housing authority created under AS 18.55.996(b), or a municipality or unincorporated community and the employee is performing only duties that are within the employee's official duties;

(2) performing a home inspection only with respect to property that is the individual's residence or in which the individual has a financial interest;

(3) registered as an engineer or architect under AS 08.48, prepares a written report after the inspection, affixes the individual's seal to the home inspection report, signs and dates the report, and puts the individual's registration number on the report;

(4) engaged as an engineer in training or architect in training who works for and is supervised by a person described in (3) of this subsection and the person described in (3) of this subsection affixes the person's seal to the home inspection report, signs and dates the report, and puts the person's registration number on the report;

(5) licensed as a pesticide applicator by the Department of Environmental Conservation and is performing only activities within the scope of that license;

(6) registered as a general contractor with a residential contractor endorsement under this chapter and is performing only activities within the scope of that registration;

(7) certified as any type of real estate appraiser under AS 08.87 and is performing only activities that are authorized under that certification; or

(8) only determining whether a building complies with the thermal and lighting energy standards required by AS 46.11.040 .

(b) Notwithstanding the definition of "home inspection" in AS 08.18.171(8), an individual is not considered to be doing a home inspection for purposes of this chapter if the individual

(1) is in the business of repairing, maintaining, or installing any of the systems or components listed in AS 08.18.171 (8); and

(2) inspects the system or component for the sole purpose of determining the condition of the system or component before performing or offering to perform repair, maintenance, or installation work on the system or component.



Sec. 08.18.160. - [Repealed, Sec. 1 ch 100 SLA 1968].

Repealed or Renumbered



Sec. 08.18.161. - Exemptions.

To the extent that this chapter governs contractors, this chapter does not apply to

(1) an authorized representative of the United States government, the State of Alaska, or a political subdivision or agency of the state;

(2) an officer of a court when acting within the scope of office;

(3) a public utility operating under the regulations of the public service commission in construction, maintenance, or development work incidental to its own business;

(4) a construction, repair, or operation incidental to the discovering or producing of petroleum or gas, or the drilling, testing, abandoning, or other operation of a petroleum or gas well or a surface or underground mine or mineral deposit when performed by an owner or lessee;

(5) the sale or installation of finished products, materials, or articles of merchandise that are not actually fabricated into and do not become a permanent, fixed part of a structure;

(6) construction, alteration, or repair of personal property;

(7) a person who only furnished materials, supplies, or equipment without fabricating them into, or consuming them in the performance of, the work of the contractor;

(8) work on one project under one or more contracts, the aggregate contract price of which for labor and materials and all other items is less than $5,000; this exemption does not apply when the work is only a part of a larger or major operation, whether undertaken by the same or a different contractor, or when the work is divided into contracts of amounts less than $5,000 for the purpose of evasion of this chapter or otherwise; this exemption does not apply to a person who advertises or puts out a sign or card or other device that might indicate to the public that the person is a contractor, or that the person is qualified to engage in the contracting business; a contractor who performs work priced at $2,500 or more, under this exemption, shall nevertheless keep in force public liability and property damage insurance with coverage in at least the amounts set out in AS 08.18.101 ;

(9) an owner who contracts for a project with a registered contractor;

(10) a person working on that person's own property, whether occupied by the person or not, and a person working on that person's own residence, whether owned by the person or not;

(11) an owner or tenant of commercial property who uses the owner's or tenant's own employees to do maintenance, repair, and alteration work upon that property;

(12) an owner who acts as the owner's own contractor and in doing so hires workers on an hourly basis, hires subcontractors, purchases materials and, as such, sees to the paying for all labor, subcontractors, and materials; in this case, the owner shall be limited to construction of one home, duplex, triplex, four-plex, or one commercial building a year;

(13) a person performing construction work incidental to farming, dairying, agriculture, horticulture, stock or poultry raising, mining, logging, fishing, clearing, or other work upon the land in rural districts for fire prevention purposes, or access road building, unless the person is a licensee.



Sec. 08.18.170. - [Repealed, Sec. 1 ch 100 SLA 1968].

Repealed or Renumbered



Sec. 08.18.171. - Definitions.

In this chapter,

(1) "builder" means general contractor;

(2) "cash deposit" means a cash deposit or other negotiable security filed with the commissioner in lieu of a surety bond under AS 08.18.071(b);

(3) "commissioner," unless the text reads otherwise, means the commissioner of the Department of Commerce, Community, and Economic Development;

(4) "contractor" means a person who, in the pursuit of an independent business, undertakes or offers to perform, or claims to have the capacity to perform, or submits a bid for a project to construct, alter, repair, move, or demolish a building, highway, road, railroad, or any type of fixed structure, including excavation and site development and erection of scaffolding; "contractor" includes a general contractor, builder, mechanical contractor, specialty contractor, and subcontractor;

(5) "department" means the Department of Commerce, Community, and Economic Development, unless the context indicates otherwise;

(6) "existing home" means a residence previously occupied as a residence;

(7) "general contractor" means a contractor whose business operations require the use of more than three trades or the use of mechanical or specialty contractors and subcontractors who are under the supervision of the contractor;

(8) "home inspection" means a visual examination, performed in accordance with standards of practice adopted by the department, of the readily accessible parts of one or more of the following systems and components of a residence or intended residence:

(A) heating and air-conditioning systems;

(B) plumbing and electrical systems;

(C) built-in appliances;

(D) roof, attic, and visible insulation;

(E) walls, ceilings, floors, windows, and doors;

(F) foundation and basement;

(G) visible interior and exterior structures;

(H) drainage to and from the residence;

(I) other systems or components as specified by the department in regulations;

(9) "home inspector" means an individual who performs or offers to perform a home inspection for a fee;

(10) "joint registration" means a certificate of registration that authorizes an individual to inspect both new homes and existing homes;

(11) "knowingly" has the meaning given in AS 11.81.900 ;

(12) "mechanical contractor" means a contractor whose business operations involve plumbing, pipe fitting, sheet metal, heating, air conditioning, ventilating, or sprinkler and dry chemical fire protection trades in order to install or modify mechanical piping and systems, devices, fixtures, and equipment or other mechanical materials subject to the following codes as published by the International Association of Plumbing and Mechanical Officials or the International Conference of Building Officials:

(A) Uniform Plumbing Code;

(B) Uniform Swimming Pool, Spa, and Hot Tub Code;

(C) Uniform Solar Energy Code; and

(D) Uniform Mechanical Code;

(13) "new home" means a residence not previously occupied as a residence;

(14) "residence" means

(A) a single-family home other than a mobile home;

(B) a duplex, triplex, or four-plex; or

(C) a residential townhouse or residential condominium unit;

(15) "residential contractor" means a general contractor whose business and operation involve undertaking the construction or alteration of a privately-owned residential structure of one to four units that is used or intended to be used as a human dwelling;

(16) "specialty contractor" means a contractor, other than a mechanical contractor, whose business operations are described in AS 08.18.024(b);

(17) "trade" means a skill used in the field of construction, as defined by regulation by the department;

(18) "visual examination" means an examination performed in person at the physical location of the residence except that, if a method other than personal physical inspection has been approved by the Alaska Housing Finance Corporation under AS 18.56.300 (b), use of the other approved method constitutes a visual examination under this chapter.



Sec. 08.18.180. - 08.18.350 - l [Repealed, Sec. 1 ch 100 SLA 1968].

Repealed or Renumbered









Chapter 08.20. - CHIROPRACTORS

Article 01 - BOARD OF CHIROPRACTIC EXAMINERS

Sec. 08.20.010. - Creation and membership of Board of Chiropractic Examiners.

There is created the Board of Chiropractic Examiners consisting of five members appointed by the governor.



Sec. 08.20.020. - Members of board.

Four members of the board shall be licensed chiropractic physicians who have practiced chiropractic in this state not less than two years. One member of the board shall be a person with no direct financial interest in the health care industry. Each member serves without pay but is entitled to per diem and travel expenses allowed by law.



Sec. 08.20.025. - Removal of board members.

A member of the board may be removed from office by the governor for cause.



Sec. 08.20.030. - Members' terms; vacancies. [Repealed, Sec. 19 ch 94 SLA 1987. For current law, see AS 08.01.035 ].

Sec. 08.20.030. Members' terms; vacancies. [Repealed, Sec. 19 ch 94 SLA 1987. For current law, see AS 08.01.035 ].

Repealed or Renumbered



Sec. 08.20.040. - Organization of board.

Every two years, the board shall elect from its membership a president, vice president and secretary.



Sec. 08.20.050. - Power of officers to administer oaths and take testimony.

The president and the secretary may administer oaths in conjunction with the business of the board.



Sec. 08.20.055. - Board regulations.

The board shall adopt substantive regulations necessary to effect the provisions of this chapter, including regulations establishing standards for

(1) continuing education; and

(2) the application, performance, and evaluation of chiropractic core methodology.



Sec. 08.20.060. - Seal.

The board shall adopt a seal and affix it to all licenses issued.



Sec. 08.20.070. - 08.20.080 - l Secretary; records; reports and accounts of board. [Repealed, Sec. 3 ch 59 SLA 1966].

Repealed or Renumbered



Sec. 08.20.090. - Quorum of board.

A majority of the board constitutes a quorum for the transaction of business.






Article 02 - LICENSING AND REGULATION

Sec. 08.20.100. - Practice of chiropractic.

(a) A person may not practice chiropractic or use chiropractic core methodology in the state without a license.

(b) A person licensed under this chapter may

(1) analyze, diagnose, or treat the chiropractic condition of a patient by chiropractic core methodology or by ancillary methodology;

(2) accept referrals for chiropractic treatment;

(3) consult on chiropractic matters;

(4) refer patients to other health care professionals;

(5) sign

(A) within the scope of chiropractic practice, certificates of physical examinations for children before they enter school;

(B) reports for excuses from employment and from attendance at school or participation in sports activities; and

(C) authorizations for sick leave;

(6) perform preemployment and workplace health examinations;

(7) provide disability and physical impairment ratings; and

(8) provide retirement health and disability authorizations and recommendations.

(c) A person licensed under this chapter is not authorized to sign affidavits exempting school children from immunization requirements under AS 14.30.125 or to administer or interpret the results of infectious disease tests required by statute or regulation.



Sec. 08.20.110. - Application for license.

A person desiring to practice chiropractic shall apply in writing to the board.



Sec. 08.20.115. - Malpractice insurance. [Repealed, Sec. 40 ch 177 SLA 1978].

Repealed or Renumbered



Sec. 08.20.120. - Qualifications for license.

(a) An applicant shall be issued a license to practice chiropractic if the applicant

(1) has a high school education or its equivalent;

(2) has successfully completed at least two academic years of study in a college of liberal arts or sciences or has engaged in the active licensed practice of chiropractic for three of the four years preceding the filing of the application;

(3) is a graduate of a school or college of chiropractic that

(A) is accredited by or a candidate for accreditation by the Council on Chiropractic Education or a successor accrediting agency recognized by the board; or

(B) if an accrediting agency under (A) of this paragraph does not exist, requires the completion of a minimum of 4,000 hours of formal education and training in order to graduate, including

(i) 150 hours of chiropractic philosophy or principles;

(ii) 1200 hours of basic sciences, including anatomy, chemistry, physiology, and pathology;

(iii) 1400 hours of preclinical technique, including diagnosis, chiropractic technique, and x-rays; and

(iv) 700 hours of clinical training;

(4) completes 120 hours of formal training in physiological therapeutics;

(5) passes an examination given by the board; and

(6) passes, to the satisfaction of the board, the parts of the examination of the National Board of Chiropractic Examiners required by the board.

(b) [Repealed Sec. 2 ch 93 SLA 1996].



Sec. 08.20.130. - Examinations.

(a) Examinations for a license to practice chiropractic may be held in the time and manner fixed by the board.

(b) The examination may include practical demonstration and oral and written examination in those subjects usually taught in accredited chiropractic schools.

(c) A general average rating of 75 percent is a passing grade on the examination.

(d) An applicant may take a reexamination within one year after failing the examination.



Sec. 08.20.135. - Associate. [Repealed, Sec. 13 ch 162 SLA 1980].

Repealed or Renumbered



Sec. 08.20.140. - Licensure by credentials. [Repealed, Sec. 2 ch 93 SLA 1996].

Repealed or Renumbered



Sec. 08.20.141. - Licensure by credentials.

The board may issue a license by credentials to an applicant who pays the appropriate fee and presents satisfactory proof that the applicant

(1) is a graduate of a school or college of chiropractic that

(A) is accredited by or a candidate for accreditation by the Council on Chiropractic Education or a successor accrediting agency recognized by the board; or

(B) if an accrediting agency under (A) of this paragraph does not exist, requires the completion of a minimum of 4,000 hours of formal education and training in order to graduate, including

(i) 150 hours of chiropractic philosophy or principles;

(ii) 1,200 hours of basic sciences, including anatomy, chemistry, physiology, and pathology;

(iii) 1,400 hours of preclinical technique, including diagnosis, chiropractic technique, and x-rays; and

(iv) 700 hours of clinical training;

(2) has held a license in good standing to practice chiropractic in another jurisdiction for the five years preceding the date of application; for purposes of this paragraph, "good standing" means that

(A) no action has been reported about the applicant in the national licensee database of the Federation of Chiropractic Licensing Boards;

(B) the applicant has not, within the five years preceding the date of application, been the subject of an unresolved review or an adverse decision based on a complaint, investigation, review procedure, or disciplinary proceeding undertaken by a foreign, state, territorial, local, or federal chiropractic licensing jurisdiction, chiropractic society, or law enforcement agency that relates to criminal or fraudulent activity, chiropractic malpractice, or negligent chiropractic care and that adversely reflects on the applicant's ability or competence to engage in the practice of chiropractic or on the safety or well-being of patients; and

(C) the applicant has not been convicted of a felony within the five years preceding the date of application;

(3) has been in active licensed clinical chiropractic practice for at least three of the five years immediately preceding the date of application;

(4) has passed, to the satisfaction of the board, the parts of the examination of the National Board of Chiropractic Examiners required by the board;

(5) has passed an examination approved by the board that is designed to test the applicant's knowledge of the laws of the state governing the practice of chiropractic and the regulations adopted under those laws; and

(6) has completed 120 hours of formal training in physiological therapeutics or has passed, to the satisfaction of the board, a physiological therapeutics examination of the National Board of Chiropractic Examiners required by the board.



Sec. 08.20.150. - Recording of license. [Repealed, Sec. 7 ch 37 SLA 1986].

Repealed or Renumbered



Sec. 08.20.155. - Professional designation.

Notwithstanding the provisions of AS 08.02.010 relating to specialist designations, a person licensed under this chapter may not designate a specialty unless the person has completed a postgraduate specialty program at an accredited school approved by the board and the person has passed a certification exam for the specialty approved by the board. All specialty designations must include the term "chiropractic."



Sec. 08.20.160. - Temporary permits.

Temporary permits may be issued to persons apparently qualified until the next regular meeting of the board.



Sec. 08.20.163. - Temporary permit for locum tenens practice.

(a) The board may grant a temporary permit to a chiropractor for the purpose of the chiropractor's substituting for another chiropractor licensed in this state. The permit is valid for 60 consecutive days. If circumstances warrant, an extension of the permit may be granted by the board.

(b) A chiropractor applying under (a) of this section shall pay the required fee and shall meet the

(1) requirements of AS 08.20.120 ; or

(2) following requirements:

(A) submit evidence of a current license in good standing, including

(i) no action reported in the national licensee database of the Federation of Chiropractic Licensing Boards;

(ii) not having been, within the five years preceding the date of application, the subject of an unresolved review or an adverse decision based upon a complaint, investigation, review procedure, or disciplinary proceeding undertaken by a state, territorial, local, or federal chiropractic licensing jurisdiction, chiropractic society, or law enforcement agency that relates to criminal or fraudulent activity, chiropractic malpractice, or negligent chiropractic care and that adversely reflects on the applicant's ability or competence to engage in the practice of chiropractic or on the safety or well-being of patients; and

(iii) no conviction for a felony within the five years preceding the date of application;

(B) submit evidence of five years of active licensed clinical practice;

(C) be a graduate of a school or college of chiropractic that is accredited by or a candidate for accreditation by the Council on Chiropractic Education or a successor accrediting agency recognized by the board;

(D) have completed 120 hours of formal training in physiological therapeutics or have passed, to the satisfaction of the board, a physiological therapeutic examination of the National Board of Chiropractic Examiners required by the board;

(E) have passed, to the satisfaction of the board, Parts I and II of the examination of the National Board of Chiropractic Examiners; and

(F) pass an examination given by the board.

(c) Permits and extensions of permits issued under this section to an individual are not valid for more than 240 days during any consecutive 24 months.



Sec. 08.20.165. - Inactive license status.

(a) A licensee who does not practice in the state may convert a license to inactive status when renewing the license. A person who practices in the state, however infrequently, shall hold an active license. A person renewing an inactive license shall meet the same renewal requirements that would be applicable if the person were renewing an active license.

(b) A person who has an inactive license certificate under (a) of this section may reactivate the license by applying for an active license and paying the required fees.



Sec. 08.20.167. - Retired license status.

(a) Upon retiring from practice and upon payment of an appropriate one-time fee, a licensee in good standing with the board may apply for the conversion of an active or inactive license to a retired status license. A person holding a retired status license may not practice chiropractic in the state. A retired status license is valid for the life of the license holder and does not require renewal. A person holding a retired status license is exempt from continuing education requirements adopted by the board under AS 08.20.170 (d).

(b) A person with a retired status license may apply for active licensure. Before issuing an active license under this subsection, the board may require the applicant to meet reasonable criteria, as determined under regulations of the board, that may include submission of continuing education credits, reexamination requirements, physical and psychiatric examination requirements, an interview with the board, and a review of information in the national licensee database of the Federation of Chiropractic Licensing Boards.



Sec. 08.20.170. - Disciplinary sanctions; refusal to issue or renew license.

(a) The board may impose a disciplinary sanction on a person licensed under this chapter or refuse to issue a license under this chapter when the board finds that the person

(1) secured or attempted to secure a license through deceit, fraud, or intentional misrepresentation;

(2) engaged in deceit, fraud, or intentional misrepresentation in the course of providing professional services or engaging in professional activities;

(3) advertised professional services in a false or misleading manner;

(4) has been convicted, including a conviction based on a guilty plea or plea of nolo contendere, of

(A) a felony or other crime that affects the person's ability to practice competently and safely; or

(B) a crime involving the unlawful procurement, sale, prescription, or dispensing of drugs;

(5) intentionally or negligently engaged in or permitted the performance of patient care by persons under the licensee's supervision that does not conform to minimum professional standards established by regulation regardless of whether actual injury to the patient occurred;

(6) failed to comply with this chapter, with a regulation adopted under this chapter, or with an order of the board;

(7) continued or attempted to practice after becoming unfit due to

(A) professional incompetence;

(B) addiction or severe dependency on alcohol or a drug that impairs the person's ability to practice safely;

(C) physical or mental disability or an infectious or contagious disease;

(8) engaged in lewd or immoral conduct in connection with the delivery of professional service to patients; or

(9) failed to satisfy continuing education requirements adopted by the board.

(b) AS 44.62 (Administrative Procedure Act) applies to any action taken by the board for the suspension or revocation of a license.

(c) A person whose license is suspended or revoked may within two years from date of suspension apply for reinstatement, and if the board is satisfied that the applicant should be reinstated, it shall order reinstatement.

(d) The board shall adopt regulations that ensure that renewal of license is contingent on proof of continued competency by a practitioner.



Sec. 08.20.175. - Disciplinary sanctions. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.075 ].

Repealed or Renumbered



Sec. 08.20.180. - Fees.

(a) An applicant for an examination, reexamination, issuance of a temporary permit under AS 08.20.160 , issuance of a locum tenens permit under AS 08.20.163 , issuance of a license by credentials under AS 08.20.141, one-time issuance of a retired status license, or initial issuance or renewal of an active or inactive license shall pay a fee established under AS 08.01.065 .

(b) [Repealed, Sec. 24 ch 22 SLA 2001].



Sec. 08.20.185. - Peer review committee; confidentiality.

(a) In addition to peer review authorized under AS 08.01.075 , the board may establish a peer review committee to review complaints concerning the reasonableness or appropriateness of care provided, fees charged, or costs for services rendered by a licensee to a patient. A review conducted by a peer review committee under this section may be utilized by the board in considering disciplinary action against a licensee but the results or recommendations of a peer review committee are not binding upon the board. A member of a peer review committee established under this section who in good faith submits a report under this section or participates in an investigation or judicial proceeding related to a report submitted under this section is immune from civil liability for the submission or participation.

(b) The board shall charge a complainant a fee, established under AS 08.01.065, for peer review under this section.

(c) Patient records presented to a peer review committee for review under this section that were confidential before their presentation to the committee are confidential to the committee members and to the board members and are not subject to inspection or copying under AS 40.25.110 - 40.25.125. A committee member or board member to whom confidential records are presented under this subsection shall maintain the confidentiality of the records. A person who violates this subsection is guilty of a class B misdemeanor.



Sec. 08.20.190. - Disposition of fees. [Repealed, Sec. 54 ch 37 SLA 1985].

Repealed or Renumbered






Article 03 - UNLAWFUL ACTS AND PENALTIES

Sec. 08.20.200. - Unlicensed practice a misdemeanor.

A person who practices chiropractic in the state without a license in violation of AS 08.20.100 is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $1,000, or by imprisonment for not more than a year, or by both.



Sec. 08.20.210. - Fraudulent certificates.

A person who obtains or attempts to obtain a chiropractic certificate by dishonest or fraudulent means, or who forges, counterfeits, or fraudulently alters a chiropractic certificate is punishable by a fine of not more than $500, or by imprisonment for not more than six months, or by both.






Article 04 - GENERAL PROVISIONS

Sec. 08.20.220. - Chiropractic defined. [Repealed, Sec. 13 ch 60 SLA 1988].

Repealed or Renumbered



Sec. 08.20.230. - Practice of chiropractic.

The practice of chiropractic

(1) addresses ramifications of health and disease with a special emphasis on biomechanical analysis, interpretation and treatment of the structural and functional integrity of skeletal joint structures, and the physiological efficiency of the nervous system as these matters relate to subluxation complex; and

(2) involves the diagnosis, analysis, or formulation of a chiropractic diagnostic impression regarding the chiropractic conditions of the patient to determine the appropriate method of chiropractic treatment.



Sec. 08.20.900. - Definitions.

In this chapter,

(1) "ancillary methodology" means employing within the scope of chiropractic practice, with appropriate training and education, those methods, procedures, modalities, devices, and measures commonly used by trained and licensed health care providers and includes

(A) physiological therapeutics; and

(B) counseling on dietary regimen, sanitary measures, physical and mental attitudes affecting health, personal hygiene, occupational safety, lifestyle habits, posture, rest, and work habits that enhance the effects of chiropractic adjustment;

(2) "board" means the Board of Chiropractic Examiners.

(3) "chiropractic" is the clinical science of human health and disease that focuses on the detection, correction, and prevention of the subluxation complex and the employment of physiological therapeutic procedures preparatory to and complementary with the correction of the subluxation complex for the purpose of enhancing the body's inherent recuperative powers, without the use of surgery or prescription drugs; the primary therapeutic vehicle of chiropractic is chiropractic adjustment;

(4) "chiropractic adjustment" means the application of a precisely controlled force applied by hand or by mechanical device to a specific focal point of the anatomy for the express purpose of creating a desired angular movement in skeletal joint structures in order to eliminate or decrease interference with neural transmission and correct or attempt to correct subluxation complex; "chiropractic adjustment" utilizes, as appropriate, short lever force, high velocity force, short amplitude force, or specific line-of-correction force to achieve the desired angular movement, as well as low force neuro-muscular, neuro-vascular, neuro-cranial, or neuro-lymphatic reflex technique procedures;

(5) "chiropractic core methodology" means the treatment and prevention of subluxation complex by chiropractic adjustment as indicated by a chiropractic diagnosis and includes the determination of contra-indications to chiropractic adjustment, the normal regimen and rehabilitation of the patient, and patient education procedures; chiropractic core methodology does not incorporate the use of prescription drugs, surgery, needle acupuncture, obstetrics, or x-rays used for therapeutic purposes;

(6) "chiropractic diagnosis" means a diagnosis made by a person licensed under this chapter based on a chiropractic examination;

(7) "chiropractic examination" means an examination of a patient conducted by or under the supervision of a person licensed under this chapter for the express purpose of ascertaining whether symptoms of subluxation complex exist and consisting of an analysis of the patient's health history, current health status, results of diagnostic procedures including x-ray and other diagnostic imaging devices, and postural, thermal, physical, neuro-physical, and spinal examinations that focuses on the discovery of

(A) the existence and etiology of disrelationships of skeletal joint structures; and

(B) interference with normal nerve transmission and expression;

(8) "manipulation" means an application of a resistive movement by applying a nonspecific force without the use of a thrust, that is directed into a region and not into a focal point of the anatomy for the general purpose of restoring movement and reducing fixations;

(9) "physiological therapeutics" means the therapeutic application of forces that induce a physiologic response and use or allow the natural processes of the body to return to a more normal state of health; physiological therapeutics encompasses the diagnosis and treatment of disorders of the body, utilizing

(A) manipulation;

(B) the natural healing forces associated with air, cold, heat, electricity, exercise, light, massage, water, nutrition, sound, rest, and posture;

(C) thermotherapy, cryotherapy, high frequency currents, low frequency currents, interferential currents, hydrotherapy, exercise therapy, rehabilitative therapy, meridian therapy, vibratory therapy, traction and stretching, bracing and supports, trigger point therapy, and other forms of therapy;

(10) "subluxation complex" means a biomechanical or other disrelation or a skeletal structural disrelationship, misalignment, or dysfunction in a part of the body resulting in aberrant nerve transmission and expression.









Chapter 08.24. - COLLECTION AGENCIES

Sec. 08.24.010. - [Repealed, Sec. 3 ch 101 SLA 1968].

Repealed or Renumbered



Sec. 08.24.011. - Collection Agency Board. [Repealed, Sec. 16 ch 6 SLA 1984].

Repealed or Renumbered



Sec. 08.24.016. - Transportation and per diem. [Repealed, Sec. 1 ch 165 SLA 1970].

Repealed or Renumbered



Sec. 08.24.020. - [Repealed, Sec. 3 ch 101 SLA 1968].

Repealed or Renumbered



Sec. 08.24.021. - Appointment and term of office. [Repealed, Sec. 16 ch 6 SLA 1984].

Repealed or Renumbered



Sec. 08.24.030. - [Repealed, Sec. 3 ch 101 SLA 1968].

Repealed or Renumbered



Sec. 08.24.031. - Regulations. [Repealed, Sec. 16 ch 6 SLA 1984].

Repealed or Renumbered



Sec. 08.24.040. - [Repealed, Sec. 3 ch 101 SLA 1968].

Repealed or Renumbered



Sec. 08.24.041. - Duty to enforce chapter.

The department shall enforce all laws and regulations relating to collection agencies.



Sec. 08.24.045. - Duty to pass upon qualifications.

The commissioner or the commissioner's designee shall pass upon the qualifications of applicants for collection agency licenses and operators licenses.



Sec. 08.24.050. - [Repealed, Sec. 3 ch 101 SLA 1968].

Repealed or Renumbered



Sec. 08.24.051. - Power to seek injunctions.

The department may apply to the superior court for an injunction to temporarily restrain a violation of this chapter or a regulation adopted under it, conduct investigations of alleged violations of this chapter and regulations adopted under this chapter, and perform other action necessary to accomplish the purposes of this chapter.



Sec. 08.24.060. - [Repealed, Sec. 3 ch 101 SLA 1968].

Repealed or Renumbered



Sec. 08.24.061. - Publication of applicable law.

The department shall reproduce the laws relating to licensing of collection agencies and operators, the regulations adopted by the department and other pertinent matter, publish the material in pamphlet form, and make the pamphlets available to the public without expense.



Sec. 08.24.070. - [Repealed, Sec. 3 ch 101 SLA 1968].

Repealed or Renumbered



Sec. 08.24.071. - Directory of licensed agencies. [Repealed, Sec. 19 ch 6 SLA 1998].

Repealed or Renumbered



Sec. 08.24.080. - [Repealed, Sec. 3 ch 101 SLA 1968].

Repealed or Renumbered



Sec. 08.24.090. - License required.

(a) A person other than a collection agency licensed and authorized under this chapter may not for compensation

(1) conduct a collection agency business in this state;

(2) collect claims for others in this state;

(3) solicit the right to collect or receive payment of a claim for another;

(4) advertise or solicit either in print, by letter, in person or otherwise, the right to collect or receive payment of a claim for another;

(5) seek to make collection or obtain payment of a claim on behalf of another.

(b) This chapter does not apply to the following when engaged in the regular course of their respective businesses:

(1) attorneys at law;

(2) persons regularly employed on a regular wage or salary in the capacity of credit men or a similar capacity, except as an independent contractor;

(3) banks, including trust departments of banks, fiduciaries and financing and lending institutions;

(4) common carriers;

(5) title insurers and abstract companies while doing an escrow business;

(6) licensed real estate brokers;

(7) employees of licensees under this chapter;

(8) substation payment offices employed by or serving as independent contractors for public utilities.

(c) A violation of this section is a misdemeanor punishable by imprisonment in a jail for not to exceed one year, or by a fine of not more than $1,000, or by both.



Sec. 08.24.100. - Licensed operator required, exceptions and fee.

(a) Notwithstanding any other provision of this chapter, a licensee may not engage in the collection agency business unless and until the collection agency and each branch office of the agency is under the management and control of a licensed operator for each office. The department may waive this requirement for a period not to exceed 90 days upon the death or disability of an operator or for other good cause.

(b) The operator's license is renewable on or before July 1 of each second year.



Sec. 08.24.110. - Qualification for operator's license.

Sec. 08.24.110. Qualification for operator's license.

(a) To qualify for an operator's license, the applicant shall:

(1) be a high school graduate, or have the equivalent education of a high school graduate;

(2) be of good moral character;

(3) not have been convicted of violating this chapter, nor have any unsettled complaints under this chapter against the applicant;

(4) not have been convicted of a felony or a crime of larceny or embezzlement or a crime involving moral turpitude;

(5) be 19 years of age or older at the time of application;

(6) not be a disbarred attorney or have filed bankruptcy;

(7) pay the biennial license fee.

(b) The commissioner may waive or modify the requirements specified in (a)(1), (3), (4) and (6) of this section for good cause shown.



Sec. 08.24.120. - Application for operator's license.

Sec. 08.24.120. Application for operator's license.

(a) An application for an operator's license shall be made on forms furnished by the department and must contain the information required in AS 08.24.110 and the following:

(1) a complete set of fingerprints and the fees required by the Department of Public Safety under AS 12.62.160 for criminal justice information and a national criminal history record check;

(2) a 2" x 3" photograph showing a front view of head and shoulders;

(3) if it is an original application, the application fee;

(4) the biennial license fee.

(b) The department may make a complete investigation of applicants, including inquiry of police agencies as to the applicant's record of arrest or conviction of crime. The department shall submit the fingerprints and fees received under (a)(1) of this section to the Department of Public Safety for a report of criminal justice information under AS 12.62 and a national criminal history record check under AS 12.62.400 .



Sec. 08.24.130. - Application for agency license.

(a) An application for a collection agency license or for a renewal of a license shall be made upon forms furnished by the department and must contain the following information:

(1) the full name and proposed business name of the applicant;

(2) the address of the applicant's principal place of business and branch offices;

(3) the names and addresses of the applicant and those associated with the applicant; if the applicant is a corporation or association, the application must contain the names of the officers of the corporation or association;

(4) the names and residential addresses of the applicant's operators;

(5) additional information that the department by regulation requires.

(b) A natural person applying for a collection agency license must be 19 years of age or older at the time of making application.



Sec. 08.24.135. - Fees.

The department shall set fees for licenses and applications under AS 08.01.065 and shall set delayed renewal penalties under AS 08.01.100 .



Sec. 08.24.140. - Fee, bond, and other material.

(a) The application must be accompanied by

(1) if it is an original application, the application fee;

(2) the biennial license fee for a collection agency for the principal place of business and the same amount for each branch office;

(3) a bond running to the state with a surety or sureties to the satisfaction of the department, and conditioned that the licensee shall, within 30 days after the close of each calendar or fiscal month, report and pay to the licensee's customers the net proceeds due and payable of all collections made during the calendar or fiscal month that exceed $20.

(b) All money collected by an agency belonging to a client shall be deposited in a trust account and cleared at the end of each month. The department may audit any agency transaction.



Sec. 08.24.150. - Bond.

(a) The bond provided for in AS 08.24.140 shall be in the sum of $5,000, executed by the applicant, as principal, and by a corporation that is licensed or authorized to transact business of fidelity and surety insurance within the state as surety. The department may at any time request verification of a bonding agent's authority by the main office of any company acting as surety.

(b) A licensee may, at any time, file with the department a new bond. A licensee may in lieu of a bond make a $5,000 cash deposit with the department, the deposit to be held by the department under the same terms and conditions as if bond in that amount were posted.

(c) A surety may file with the department notice of the surety's withdrawal on the bond of a licensee. Upon filing a new bond, or upon the revocation of the collection agency license, or upon expiration of 60 days after the filing of notice of withdrawal as surety by the surety, the liability of the former surety for all future acts of the licensee is terminated.

(d) The department shall immediately cancel the bond given by a surety company upon being advised its license to transact business of fidelity and surety insurance has been revoked by the state.

(e) Upon the filing with the department of notice by a surety of the surety's withdrawal as the surety on the bond of a licensee or upon the cancellation by the department of the bond of a surety company as provided in this section, the department shall immediately give notice to the licensee of the withdrawal or cancellation. The notice shall be by registered or certified mail with request for a return receipt and addressed to the licensee at the licensee's main office, as shown by the records of the department. At the expiration of 30 days from the date of mailing the notice, the license of the licensee is terminated unless the licensee has filed a new bond with a surety satisfactory to the department. All bonds given under this chapter shall be filed and held in the office of the department.

(f) The bond required by this section remains in effect until cancelled by action of the surety, the principal, or the department. An action may not be initiated upon the bond after two years from its cancellation.



Sec. 08.24.160. - Form of bond.

The bond required by AS 08.24.140 and 08.24.150 shall be in the form substantially as follows:

BOND

Know all Men by These Presents that we, . . . . . . . . . ., as

principal, and . . . . . . . . . . . . as surety, are held and firmly

bound to the State of Alaska, in the penal sum of $ . . . . . . . . .,

lawful money of the United States, for the payment of which we bind

ourselves, our heirs, executors, administrators, successors and assigns

jointly and severally.

The condition of this obligation is such that whereas, the bonded

principal, named above, has applied to the Department of Commerce,

Community, and Economic Development of the State of Alaska for a

collection agency license under the provisions of AS 08.24 and is

required by the provisions of that law to furnish a bond conditioned as

herein set out.

Now, therefore, if . . . . . . . . . . ., within 30 days after the

close of each fiscal or calendar month, reports and pays to customers

the net proceeds due and payable of all collections made during that

calendar or fiscal month which exceed $20, and strictly, honestly and

faithfully complies with the provisions of AS 08.24 and all amendments

to it and regulations adopted under it, then this obligation is void,

otherwise to remain in full force and effect.

This bond becomes effective on the . . . . . day of . . . . . . ., 2. .

. . The surety may be relieved of future liability under it by giving

60 days' written notice to the principal and to the Department of

Commerce, Community, and Economic Development of the State of Alaska.

This bond is one continuing obligation and the liability of the surety

for the aggregate of all claims which may arise under it may in no

event exceed the amount of the penalty set out in it.

IN WITNESS WHEREOF we have hereunto set our hands and seals at . . . .

. . . . ., Alaska, this . . . . day of . . . . . . . ., 2. . .

(SEAL) . . . . . Principal

(SEAL) . . . . . . . . Surety



Sec. 08.24.170. - Return of fees and bond.

If the department does not issue the license applied for, the license fee and bond shall be returned. The application fee may not be returned.



Sec. 08.24.180. - Persons presently engaged in collection business. [Repealed, Sec. 62 ch 21 SLA 1991].

Repealed or Renumbered



Sec. 08.24.190. - License not assignable; death of licensee.

(a) Except as provided in (b) of this section, a license granted under this chapter is a personal privilege and is not assignable.

(b) Upon the death of a collection agency licensee, the department has the right to transfer the license of the decedent to the executor or administrator of the decedent's estate for the period of the unexpired term of the license and the court having jurisdiction of the probate of the estate of the decedent may authorize the executor or administrator to continue the collection agency business of the decedent and upon other terms and conditions as the court may prescribe.

(c) The death of the operator of a corporate licensee shall in no way interfere with the continuation of the licensed business if another licensed operator is placed in management control of the corporate licensee.



Sec. 08.24.200. - Expiration and renewal.

(a) All licenses required by this chapter shall expire on June 30, 1970, and June 30 of each second year thereafter and shall be renewed as of July 1 following upon payment of required biennial fees.

(b) If a licensee under this chapter is delinquent for a period of 15 days in applying for the renewal of a license, the department shall suspend the license and notify the licensee by certified mail or by personal service. The notice must state that the license will be revoked if application for renewal is not made within 15 days after the date on which the notice was mailed or personally served. When a licensee has been delinquent more than 60 days in renewing a license or certificate, the department shall charge an additional penalty established under AS 08.01.100 (b) before renewal of the license.



Sec. 08.24.210. - Annual statement of collection.

Each collection agency licensee shall, not later than January 31 of each calendar year, file with the department a verified annual statement for the preceding calendar year, showing the respective amounts of all customers' money collected by the licensee during the preceding calendar year, that has not previously been remitted to the customers entitled to it or properly accounted for, and showing also the amounts of money that the licensee has on deposit in a bank or in the licensee's possession for the purpose of liquidating any and all amounts due to customers. The statement must contain the name and address of the bank. The annual statement shall be made substantially in the following form:

ANNUAL STATEMENT TO DEPARTMENT OF COMMERCE, COMMUNITY, AND ECONOMIC DEVELOPMENT

Pursuant to AS 08.24.210 the undersigned, ............, licensed under

AS 08.24 to conduct a collection agency business, hereby declares that

the amount of money collected during the preceding calendar year by the

undersigned, as a licensee under AS 08.24, which has not been remitted

to a customer or properly accounted for is $ ........; and that the

amount on deposit with all banks for the purpose of liquidating all

amounts to customers is $ .........

The attached schedule contains a true statement of the name and address

of each customer of the undersigned to whom there was due or owing at

the end of the preceding calendar year on account of collections made

during the preceding calendar year the aggregate sum of $20 or more.

IN WITNESS WHEREOF, the undersigned has executed this statement on

this ..... day of ........., 2 ....

(name of licensee) ...........................................

(signature) ..................................................

(capacity) ......................................

VERIFICATION

STATE OF ALASKA ss

THIRD DISTRICT

I, the undersigned, being first sworn, do on oath depose and say: That

I executed the within annual statement as the licensee named in it or

on behalf of the licensee named in it, as the operator, director, or

officer of the licensee named in it, as indicated in it; that I have

read the statement and know its contents; and that the statement is

true.

...............

Subscribed and sworn to before me this ................ day of

.........., 2 .........................................................

Notary Public in and for Alaska

My commission expires:



Sec. 08.24.220. - Semiannual statement of employees. [Repealed, Sec. 19 ch 6 SLA 1998].

Repealed or Renumbered



Sec. 08.24.230. - False declarations in statement.

The wilful making of a false declaration in the annual statement or biennial statement of employees constitutes sufficient grounds for revocation of the license of the licensee.



Sec. 08.24.240. - Failure to file statement.

If the annual statement of collection is not filed as required under AS 08.24.210, the failure to file constitutes grounds for the immediate suspension of the collection agency license of the licensee failing to file the statement, and the department shall notify the licensee by registered or certified mail that the license of the licensee will be suspended upon the expiration of 15 days after the date on which the notice was mailed unless the licensee complies with the provisions of AS 08.24.210 . However, for good cause shown and upon satisfactory proof furnished by the licensee that the failure to file the statement was due to a condition not within the control, or was due to excusable neglect, of the licensee, the department may permit the filing of the statement after the time limited and excuse the failure to file the statement within the time limited. If the statement required by AS 08.24.210 is not filed as required by this section, the department shall revoke the license.



Sec. 08.24.250. - Information confidential.

Except as otherwise provided in this chapter, information in whatever form required to be filed by the terms of AS 08.24.210 shall be confidential and may not become a public record, but it may be introduced in evidence in a suit, action, or proceeding in a court or in a proceeding involving the granting or revocation of the license of a licensee.



Sec. 08.24.260. - Investigations.

The department may, upon its own motion, and shall, upon the sworn complaint in writing of a customer of a collection agency, investigate the actions of a licensee claimed to have violated this chapter and, for that purpose, shall have free access to the offices and place of business and, if the complaint involves customer accounts, to all pertinent books, accounts, records, papers, files, safes, and vaults of the licensee or certificate holder. If the complaint involves the owing of money, or any other thing of value, by a licensee to the complainant, when the licensee raises the issue of an offset or counterclaim, the department may require the complainant to submit all records and data in the complainant's possession pertaining to the offset or counterclaim.



Sec. 08.24.270. - Administrative Procedure Act.

The department shall comply with AS 44.62 (Administrative Procedure Act) both as to adoption of regulations and adjudication.



Sec. 08.24.280. - Records and funds.

(a) A collection agency shall keep a record of all sums collected by it, and of all disbursements made by it, and shall maintain and keep all the records and all customers' funds in a trust account with a recognized financial institution in this state. Collection agencies shall maintain accounting records of collections for and payments to customers for a period of six years from the date of the last entry. Collection agencies shall keep other records for a period of two years from the date of the last entry.

(b) Every collection agency shall maintain a permanent numerical receipt record that indicates as to each payment made by a debtor the following information:

(1) the name of the debtor making payment;

(2) the amount paid;

(3) the name of the creditor to whom funds are being applied;

(4) the date and form of payment;

(5) the balance remaining due on account.

(c) An agency using a computer system giving read-out debtor payment information is not required to maintain a numerical receipt record; however, if requested, a receipt shall be furnished to debtor.

(d) The receipt shall be made immediately upon the receipt of funds by the collection agency in payment of a debt; the original copy to be made immediately available to the debtor who has made payment, upon request; and a copy to be made immediately available to the creditor for whom payment was received, upon request; and a copy to be maintained in the permanent receipt record.

(e) A collection agency shall maintain daily cash ledger sheets showing all funds received from debtors and all funds received as fees for services, such as credit reports and the like.

(f) A collection agency or employee of a collection agency may not intentionally make a false entry in the collection agency record or intentionally mutilate, destroy, or otherwise dispose of a record within the time limits provided in this section. The records shall at all reasonable times be open for inspection by the department.

(g) A collection agency shall maintain a separate trust account exclusively for customers' funds and shall keep the funds in the trust account until disbursed to the customer.



Sec. 08.24.290. - Suspension, revocation, or refusal to renew or grant a license or certificate.

The department may suspend, revoke, or refuse to renew or grant a license issued or applied for under this chapter if the licensee or applicant or a partner, associate, or major stockholder of a collection agency has since the date of the application been disbarred from the practice of law or been convicted of fraud, embezzlement, obtaining money under false pretenses, a crime involving moral turpitude, extortion, conspiracy to defraud, violation of a provision of this chapter, or violation of a regulation adopted under authority of this chapter.



Sec. 08.24.300. - Court action by agency.

A collection agency is not entitled to maintain a suit or action involving the collection of money on behalf of its customers in a court of this state without alleging and proving that it is licensed and has procured a bond, as provided in this chapter. A copy of the collection agency license, certified by the department to be a true and correct copy is prima facie evidence of the licensing and bonding of the collection agency for the term expressed in the copy of the license.



Sec. 08.24.310. - Additional business names.

A collection agency using a business name other than the one appearing on the application for its license shall secure a separate license and bond as provided in this chapter for each business name used.



Sec. 08.24.320. - Documents which imitate judicial process.

Forms of demand or notice or other documents drawn to resemble court process may not be used by collection agencies in the collection of bills, accounts, or other indebtedness.



Sec. 08.24.330. - Duty to maintain a public office.

Each collection agency shall maintain its principal office and any branch office at a street address that is stated in its original application for license or another address that the agency may designate to the department; the office shall be maintained in such a manner as to be open for contact by the public or debtors during normal working hours.



Sec. 08.24.340. - Statement of persons employed by agency.

(a) Within 15 days after licensure under this chapter, a collection agency shall submit to the department a list of all persons employed by the agency. Thereafter, upon hiring a new employee, the collection agency shall, within 15 days after the hiring, submit to the department the name of the newly hired employee and the further information required by (b) of this section.

(b) There shall be submitted with the name of the employee employed by the collection agency the following information:

(1) the employee's residence address;

(2) the employee's length of residence in the state;

(3) a statement of the new employee's previous employment in the last year;

(4) further information which the department may require.

(c) The statement shall be verified by the employee before a notary public or other person authorized to administer oaths.

(d) The owner or licensed operator of the collection agency shall also state upon the form submitted the date upon which the new employee was hired and that the new employee is an employee of the collection agency at the time the form is executed.



Sec. 08.24.350. - Notice of withdrawal of employees.

When an employee withdraws from employment or the employee's employment with a collection agency is terminated for any reason, the agency shall, within 15 days of withdrawal or termination of employment, notify the department in writing of the employee's withdrawal from employment.



Sec. 08.24.360. - Fines and penalties.

A collection agency or an operator who fails on written demand to render a true and complete account to the person from whom an indebtedness was taken for collection or who fails to turn over to that person the proceeds of the collection within 30 days after written demand, or who fails to comply with any of the provisions of this chapter is punishable by a fine of not more than $500, or by imprisonment for not more than three months, or by both.



Sec. 08.24.370. - Nonresidents.

A nonresident may apply for and receive a collection agency license or an operator license or both on the same basis as a resident. The application fee and the biennial license fee for a nonresident operator or nonresident agency license are double the same fees established by regulations under AS 08.01.065 for a resident operator or agency.



Sec. 08.24.380. - Definitions.

In this chapter,

(1) "collection agency" means a person licensed and authorized to engage in the collection agency business;

(2) "collection agency business" means the business of engaging directly or indirectly and having as a primary or secondary object, business or pursuit the solicitation of claims for collection or repossession of collateral security or the collection of claims owed or due or asserted to be owed or due to another or the repossession of collateral security;

(A) a house, agency, firm, person, corporation or voluntary association using a name other than its own in collecting its own claims with the intention of conveying, or which tends to convey, the impression that a third party has been employed, is conducting a collection agency business within the meaning of this chapter;

(B) a person who sells, attempts to sell, gives away or attempts to give away to another person, other than a licensee under this chapter a system of collection letters, demand forms or other printed matter where the name of a person other than a creditor appears in a manner to indicate that a request or demand is being made by another person, other than the creditor, for the payment of a sum due, or asserted to be due, or who solicits or accepts accounts for collection on a contingent or percentage basis or by a fee or outright purchase for collection purposes, is considered to be in the collection agency business within the meaning of this chapter;

(3) "commissioner" means the commissioner of commerce, community, and economic development;

(4) "department" means the Department of Commerce, Community, and Economic Development;

(5) "operator" means a person having managerial control of a collection agency.






Chapter 08.26. - PRIVATE PROFESSIONAL CONSERVATORS AND GUARDIANS

Article 01 - LICENSING

Sec. 08.26.010. - License required.

Except as provided by AS 08.26.180 , a person may not engage in the business of providing services as a guardian or a conservator unless the person has a license issued under this chapter.



Sec. 08.26.020. - Requirements for individual private professional guardian license.

The department shall issue an individual private professional guardian license to an individual

(1) who is at least 21 years of age;

(2) who has two or more years of professional client casework experience or at least an associate degree in human services, social work, psychology, sociology, gerontology, special education, or a closely related field;

(3) who is certified as a guardian by a nationally recognized organization in the field of guardianships;

(4) who provides proof satisfactory to the department that the individual is able to be bonded and insured;

(5) whose criminal history record checks under AS 08.26.070 show that the individual has not been convicted of a crime within 10 years of the application that would affect the individual's ability to provide the services of a guardian competently and safely for the ward; and

(6) who satisfies the application requirements of AS 08.26.060 .



Sec. 08.26.030. - Requirements for individual private professional conservator license.

The department shall issue an individual private professional conservator license to an individual

(1) who is at least 21 years of age;

(2) who has obtained a high school diploma, or a general education development diploma or its equivalent;

(3) who has six months' employment experience in a position involving financial management, or has at least an associate degree in accounting or a closely related field;

(4) who is certified as a guardian by a nationally recognized organization in the field of guardianships;

(5) who provides proof satisfactory to the department that the individual is able to be bonded and insured;

(6) whose criminal history record checks under AS 08.26.070 show that the person has not been convicted of a crime within 10 years before the application that would affect the individual's ability to provide the services of a conservator competently and safely for the protected person; and

(7) who satisfies the application requirements of AS 08.26.060 .



Sec. 08.26.040. - Requirements for organizational license.

(a) The department shall issue an organizational license to a person who is not an individual if

(1) the person maintains a place of business in this state;

(2) the person is in compliance with the state and federal requirements that apply to the organization;

(3) the person submits proof satisfactory to the department that the person is able to be bonded and insured;

(4) the results of the criminal history record checks of the person under AS 08.26.070 show that the person or following individuals have not been convicted of a felony within the 10 years before the application that would affect the person's or individuals' ability to provide the services of a guardian or conservator, whichever is applicable, competently and safely for the ward or protected person:

(A) the officers of the organization, if the organization is a for-profit corporation or a nonprofit corporation;

(B) the members or manager of the organization, if the organization is a limited liability company; or

(C) the partners of the organization, if the organization is a partnership, limited partnership, or limited liability partnership;

(5) the person designates in writing one of the following individuals to be responsible within the organization for monitoring the organization's compliance with this chapter and the other laws of this state:

(A) an officer of the organization, if the organization is a for-profit corporation or a nonprofit corporation;

(B) a member or manager of the organization, if the organization is a limited liability company;

(C) a partner of the organization, if the organization is a partnership, limited partnership, or limited liability partnership;

(6) all of the individuals employed by the person to provide the services of a private professional guardian or private professional conservator for the organization have licenses under this chapter; and

(7) the person satisfies the application requirements of AS 08.26.060.

(b) If the organization's employees have licenses under both AS 08.26.020 and 08.26.030, the license issued under (a) of this section shall cover providing the services of a guardian and a conservator.

(c) If the organization's employees have licenses only under AS 08.26.020 but not under AS 08.26.030 , the license issued under (a) of this section is limited to providing the services of a guardian.

(d) If the applicant's employees have licenses under AS 08.26.030 but not under AS 08.26.020 , the license issued under (a) of this section is limited to providing the services of a conservator.



Sec. 08.26.050. - Temporary license.

(a) The department shall issue a temporary license to an individual under AS 08.26.020 or 08.26.030 who

(1) is not certified by a nationally recognized organization in the field of guardianships at the time of the application but is likely to become certified within one year from the date of the license, and otherwise satisfies the licensing requirements of AS 08.26.020 or 08.26.030; and

(2) satisfies the application requirements of AS 08.26.060 .

(b) If the individual with a temporary license under (a) of this section submits proof of certification by a nationally recognized organization in the field of guardianships within one year from the date of the issuance of the temporary license, the department shall issue the individual a license under AS 08.26.020 or 08.26.030 without requiring a new application.

(c) A temporary license issued under this section may not be renewed.



Sec. 08.26.060. - Application requirements.

To apply for a license under this chapter, a person shall submit an application on a form provided by the department and submit

(1) two complete fingerprint cards containing fingerprints and other information required by the Department of Public Safety to obtain state and national criminal history record information under AS 12.62 and AS 12.64; the fingerprints must be the fingerprints of the applicant if the applicant is an individual, or, if the applicant is an organization, fingerprints of the

(A) officers of the organization, if the applicant is a corporation;

(B) members of the organization, if the applicant is a limited liability company;

(C) partners of the organization, if the applicant is a partnership;

(2) proof of the ability to be insured and bonded;

(3) a written waiver of confidentiality signed by the applicant allowing the department to access at any time relevant complaint information made about the applicant to adult protective services, the designated protection and advocacy agency, the long-term care ombudsman, or an entity that certifies or licenses private professional guardians or private professional conservators;

(4) a written statement signed by the applicant that the applicant will allow immediate access at any time to the department to the file of a ward or protected person and to financial information regarding the applicant, including corporate or other business records;

(5) a detailed resume, including relevant experience, for each employee and contractor of the applicant who may provide services to a ward or protected person;

(6) payment of the application fee, any criminal history record information checks fee charged under AS 12.62.160 (d), and any other fees required by the department; and

(7) if the applicant is not an individual, a copy of the documents under which the applicant was formed, including articles of incorporation and bylaws if the applicant is a corporation.



Sec. 08.26.070. - Criminal history record information checks.

(a) For each applicant for a license under this chapter, the department shall submit the fingerprint cards and other relevant information received with the application to the Department of Public Safety and request the Department of Public Safety to

(1) submit the fingerprints to the Federal Bureau of Investigation for a national criminal history record information check on the applicant;

(2) perform a state criminal history record information check on the applicant; and

(3) provide the department with the results of the criminal history record information checks made under (1) and (2) of this subsection.

(b) The department may not issue a license to a person under this section unless the department receives the report required by (a)(3) of this section.






Article 02 - REPORTS

Sec. 08.26.080. - Annual report.

Within 30 days following the end of each calendar year, a licensee shall submit to the department

(1) evidence of the initial and continuing existence of a bond and professional liability insurance required by a court to be maintained by the guardian or conservator;

(2) a list, including case numbers, of the wards and protected persons for whom the licensee is acting as a private professional guardian or private professional conservator;

(3) an accurate financial statement of the licensee;

(4) a letter stating that the licensee has filed all required court reports in the previous calendar year;

(5) a copy of all of the licensee's federal tax documents filed with the Internal Revenue Service and all of the licensee's correspondence with the Internal Revenue Service; and

(6) a list of all persons currently employed by the licensee in the business for which the license was issued.



Sec. 08.26.090. - Submission of court reports to department.

Upon request of the department, a licensee shall submit to the department a copy of the reports that the licensee is required to submit to a court under AS 13.26.






Article 03 - PRACTICES

Sec. 08.26.100. - Court appointment.

A person who engages in the business of providing services as a guardian or conservator may not be appointed a guardian or a conservator in a court proceeding unless the person is licensed under this chapter or exempt under AS 08.26.180 .



Sec. 08.26.110. - Fees.

(a) A licensee may not receive a payment for services rendered to a ward or a protected person until the licensee obtains court approval of a proposed fee schedule. The fee schedule must include a statement of the hourly fee for professional and administrative services and a monthly maximum amount that the licensee can charge the ward or protected person.

(b) A payment requested by a licensee that exceeds the established monthly maximum amount identified under (a) of this section may not be made unless the payment is approved by the court. A request for court approval of a fee that exceeds the established monthly maximum amount must include the following information for the services covered by the fee:

(1) the name of the person who provided the service;

(2) the date when the service was provided;

(3) the hourly rate of compensation for the service;

(4) a description of the service; and

(5) the amount of time used to perform the service.



Sec. 08.26.120. - Required notification.

A licensee shall notify the department immediately if

(1) the licensee fails to file a report to the court required by this chapter;

(2) the licensee has been removed as a guardian or conservator for a ward or protected person;

(3) the licensee has received a gift with a value of more than $100 from a ward or protected person during the two years before the appointment;

(4) the licensee has an interest in an enterprise that provides services to the ward or protected person;

(5) an employee or contractor of the licensee is arrested for any offense; or

(6) the licensee has filed for bankruptcy.






Article 04 - DISCIPLINE

Sec. 08.26.130. - Grounds for disciplinary action.

The department may take disciplinary action against a person under AS 08.01.075 if the department determines that the person

(1) obtained or attempted to obtain a license under this chapter through deceit, fraud, or intentional misrepresentation;

(2) has not complied with the standards of conduct established by the department under AS 13.26.001 ;

(3) forfeited a license in this or another jurisdiction as a result of deceit, fraud, intentional misrepresentation, or professional incompetence;

(4) has been found by a court in this state to have engaged in professional misconduct or incompetence;

(5) has advertised its services in a false or misleading manner;

(6) has been convicted, including a conviction based on a guilty plea or plea of nolo contendere, of a felony or other crime that affects the person's ability to provide the licensee's services competently and safely for the ward or protected person;

(7) has been found to have abandoned, exploited, abused, or neglected a vulnerable adult; in this paragraph, "vulnerable adult" has the meaning given in AS 47.24.900 ;

(8) has failed to comply with this chapter or with a regulation adopted under this chapter;

(9) has continued or attempted to practice after becoming unfit due to professional incompetence;

(10) has failed to maintain certification by a nationally recognized organization in the field of

(A) guardianships, if the person was issued an individual private professional guardian license; or

(B) conservatorships, if the individual was issued an individual private professional conservator license;

(11) is not able to be bonded and insured; or

(12) if the licensee has an organizational license,

(A) does not maintain a place of business in this state;

(B) is not in compliance with the state and federal requirements that apply to the organization; or

(C) has an employee who provides the services of a private professional guardian or private professional conservator for the organization and is not licensed under this chapter.



Sec. 08.26.140. - Petition by department.

In addition to the disciplinary actions allowed under AS 08.01.075 , the department may petition a court to review the conduct of a licensee if the department determines that the conduct of the licensee may not be in the best interests of the ward or protected person.






Article 05 - GENERAL PROVISIONS

Sec. 08.26.180. - Exemption.

A financial institution regulated by the federal government or a financial institution regulated under AS 06 by the department is not required to be licensed under this chapter in order to engage in the business of providing services as a guardian or a conservator or be appointed as a private professional guardian or a private professional conservator by a court. In this subsection, "financial institution" does not include a person who is exempt under AS 06.26.020 or who has received an exemption under AS 06.26.200 .



Sec. 08.26.190. - Definitions.

In this chapter,

(1) "conservator" has the meaning given in AS 13.06.050 ;

(2) "department" means the Department of Commerce, Community, and Economic Development;

(3) "guardian" has the meaning given in AS 13.06.050 ;

(4) "licensee" means a person licensed under this chapter;

(5) "organizational license" means a license issued under AS 08.26.040;

(6) "private professional conservator" means a person who acts as a conservator under AS 13.26.165 - 13.26.320 and receives compensation for acting in that capacity;

(7) "private professional conservator license" means a license issued under AS 08.26.030 ;

(8) "private professional guardian" means a person who acts as a guardian under AS 13.26.030 - 13.26.155 and receives compensation for acting in that capacity;

(9) "private professional guardian license" means a license issued under AS 08.26.020 ;

(10) "protected person" has the meaning given in AS 13.26.005 ;

(11) "ward" has the meaning given in AS 13.26.005 .









Chapter 08.28. - COSMETOLOGISTS AND HAIRDRESSERS



Chapter 08.29. - LICENSED PROFESSIONAL COUNSELORS

Article 01 - BOARD OF PROFESSIONAL COUNSELORS

Sec. 08.29.010. - Board creation; membership.

(a) There is established the Board of Professional Counselors consisting of five members appointed by the governor, one of whom is a public member and four of whom are licensed professional counselors.

(b) In addition to the requirements for public members under AS 08.01.025, the public member of the board may not

(1) ever have been a licensed professional counselor or employed in a commercial or professional field related to counseling; or

(2) live in a household with a person who is or has been, or have an immediate family member who is or has been, a licensed professional counselor or employed in a commercial or professional field related to professional counseling; in this paragraph, "immediate family member" means a parent, sibling, or child related by blood, marriage, or adoption.

(c) Of the four counselor members of the board, at least one shall be employed in the private sector and at least one shall be employed in the public sector.



Sec. 08.29.020. - Duties of the board.

(a) In addition to the duties specified in AS 08.01, the board shall

(1) license professional counselors, establish criteria for supervisor certification, and certify approved counselor supervisors under this chapter; the board may provide for licensure in areas of counseling specialization;

(2) establish continuing education requirements for the renewal of a license under this chapter;

(3) adopt, by regulation, a code of ethics that must be observed by persons licensed under this chapter;

(4) establish education and training requirements that must be met before a professional counselor can administer and use assessment instruments described in AS 08.29.490 (1)(C); and

(5) enforce the provisions of this chapter and adopt regulations necessary to carry out the board's duties under this chapter.

(b) The board may delegate to the Department of Commerce, Community, and Economic Development, and the department may perform, a duty for which the board has authority.






Article 02 - LICENSING REQUIREMENTS

Sec. 08.29.100. - Unlicensed use of title prohibited.

(a) A person who is not licensed under this chapter may not

(1) profess to be a licensed professional counselor or a licensed counselor; or

(2) make use of a title, words, letters, or abbreviations that may reasonably be confused with the title of "licensed professional counselor" or "licensed counselor."

(b) Violation of this section is a class B misdemeanor, except that a third or subsequent conviction for violating this section is a class C felony.



Sec. 08.29.110. - Qualifications for licensure.

(a) The board shall issue a professional counselor license to a person who applies for the license, submits the required fee, submits two letters of recommendation from professional counselors who are familiar with the applicant's practice of professional counseling, and presents evidence satisfactory to the board that the person

(1) is at least 18 years of age;

(2) is not under investigation in this or another jurisdiction for an act that would constitute a violation of this chapter;

(3) has not had a license related to the practice of counseling, psychology, marital and family therapy, or social work in this or another jurisdiction suspended, revoked, or surrendered in lieu of discipline unless the license has been fully reinstated in that jurisdiction;

(4) has passed a written examination as required by the board; the board may provide that passing a nationally recognized examination for professional counselors is sufficient to meet the examination requirement of this paragraph;

(5) has successfully completed either

(A) an earned doctoral degree in counseling or a related professional field from a regionally or nationally accredited institution of higher education approved by the board; or

(B) an earned master's degree in counseling or a related professional field, from a regionally or nationally accredited institution of higher education approved by the board, and at least 60 graduate semester hours in counseling during or after earning the master's degree; and

(6) has, after earning the degree required under either (5)(A) or (B) of this subsection, had at least 3,000 hours of supervised experience in the practice of professional counseling performed over a period of at least two years under the supervision of a supervisor approved under AS 08.29.210 , with at least 1,000 hours of direct counseling with individuals, couples, families, or groups and at least 100 hours of face-to-face supervision by a supervisor approved under AS 08.29.210 unless, under regulations of the board, the board allows the supervision to be by telephonic or electronic means because of the remote location of the counselor.

(b) The board may, in its regulations, specify the areas of study that must be covered in order to meet the educational requirements of (a) of this section.



Sec. 08.29.120. - Licensure by credential.

(a) Except as provided in (b) of this section, the board may issue a license under this chapter to a person who is licensed in another jurisdiction to practice professional counseling if the board finds that the other jurisdiction has substantially the same or higher licensure requirements as this state.

(b) The board may not license under this section a person who is under investigation in this or another jurisdiction for an act that would constitute a violation of this chapter until the investigation is complete and disciplinary sanctions, if any, are imposed and the person has complied with the sanctions.



Sec. 08.29.130. - Licensure of foreign-educated applicants.

The board may issue a license under this chapter to a person who

(1) has completed a doctorate or master's degree educational program in counseling or a related professional field in a foreign college or university approved by the board;

(2) meets the requirements of AS 08.29.110 except for AS 08.29.110(a)(5); and

(3) demonstrates to the satisfaction of the board that the applicant's experience, command of the English language, and completed academic program meet the standards of a relevant academic program of an accredited educational institution in the United States.



Sec. 08.29.140. - License renewal.

Renewal of a license under this chapter may not be granted unless the licensee, within the 24 months immediately preceding the renewal date, has completed the continuing education requirements established by the board.






Article 03 - MISCELLANEOUS PROVISIONS

Sec. 08.29.200. - Confidentiality of communications.

(a) A person licensed under this chapter may not reveal to another person a communication made to the licensee by a client about a matter concerning which the client has employed the licensee in a professional capacity. This section does not apply to

(1) a communication to a potential victim, the family of a potential victim, law enforcement authorities, or other appropriate authorities concerning a clear and immediate probability of physical harm to the client, other individuals, or society;

(2) a case conference or case consultation with other mental health professionals at which the patient is not identified;

(3) the release of information that the client in writing authorized the licensee to reveal;

(4) information released to the board during the investigation of a complaint or as part of a disciplinary or other proceeding; or

(5) situations where the rules of evidence applicable to the psychotherapist-patient privilege allow the release of the information.

(b) Notwithstanding (a) of this section, a person licensed under this chapter shall report incidents of

(1) child abuse or neglect as required by AS 47.17;

(2) harm or assaults suffered by an elderly person or disabled adult as required by AS 47.24.

(c) Information obtained by the board under (a)(4) of this section is confidential and is not a public record for purposes of AS 40.25.110 - 40.25.140.



Sec. 08.29.210. - Supervisor certification.

(a) The board shall approve and certify a person as an approved counselor supervisor for the purposes of this chapter if the person

(1) is licensed as a professional counselor or is a licensed physician, licensed advanced nurse practitioner who is certified to provide psychiatric or mental health services, licensed clinical social worker, licensed marital and family therapist, licensed psychologist, or licensed psychological associate;

(2) submits an application for certification and the appropriate fee;

(3) has five years of counseling experience;

(4) provides to the board for its approval or disapproval a statement that details the person's supervision philosophy, orientation, and experience; and

(5) meets other criteria that may be established by the board in regulations.

(b) Certification under (a) of this section remains in effect, without the need for renewal of the certification, until the person's professional licensure is revoked, suspended, or otherwise lapses.



Sec. 08.29.220. - Disclosure statement.

A client may not be charged a fee for professional counseling services unless, before the performance of the services, the client was furnished a copy of a professional disclosure statement that contained

(1) the name, title, business address, and business telephone number of the professional counselor;

(2) a description of the formal professional education of the professional counselor, including the institutions attended and the degrees received from them;

(3) the professional counselor's areas of specialization and the services available;

(4) the professional counselor's fee schedule listed by type of service or hourly rate;

(5) at the bottom of the first page of the statement, the following sentence: "This information is required by the Board of Professional Counselors which regulates all licensed professional counselors," followed by the name, address, and telephone number of the board's office.



Sec. 08.29.230. - Limitation of practice.

Notwithstanding that a specific act is within the definition of the "practice of professional counseling," a person licensed under this chapter may not perform the act if the person lacks appropriate education or training related to the act.






Article 04 - GENERAL PROVISIONS

Sec. 08.29.400. - Grounds for denial of license or for disciplinary sanctions.

The board may impose a disciplinary sanction under AS 08.01.075 on a person licensed under this chapter or deny a license to a person when the board finds that the person

(1) has an addiction to, or severe dependency on, alcohol or other drugs that impairs the person's ability to engage safely in the practice of professional counseling;

(2) has been convicted of a felony and has not been sufficiently rehabilitated to merit the public trust;

(3) used fraud, deception, misrepresentation, or bribery in securing a license under this chapter or in obtaining permission to take an examination required under this chapter;

(4) is incompetent or has committed misconduct, fraud, misrepresentation, or dishonesty in the performance of the functions of a licensed professional counselor;

(5) violated, or assisted another individual to violate, a provision of this chapter or a regulation adopted under this chapter;

(6) impersonated a person who holds a license under this chapter;

(7) has had a license related to the practice of counseling, psychology, marital and family therapy, or social work in this or another jurisdiction revoked, suspended, limited, or surrendered in lieu of discipline upon grounds for which a license issued under this chapter could be revoked, suspended, limited, or surrendered in lieu of discipline; this paragraph does not apply to license actions for failure to pay a renewal fee;

(8) assisted another person who is not licensed under this chapter in an attempt to represent the person to the public as a licensed professional counselor;

(9) was issued a license based on a material mistake of fact;

(10) used an advertisement or solicitation that is false, misleading, or deceptive to the general public or the person to whom the advertisement was primarily directed; or

(11) failed to respond within 30 days to a written communication from the board concerning an investigation by the board or failed to make available to the board a relevant record with respect to an investigation about the licensee's conduct or background.



Sec. 08.29.490. - Definitions.

In this chapter,

(1) "practice of professional counseling" means, subject to (C) of this paragraph, the application of principles, methods, or procedures of the counseling profession to diagnose or treat, other than through the use of projective testing or individually administered intelligence tests, mental and emotional disorders that are referenced in the standard diagnostic nomenclature for individual, group, and organizational therapy, whether cognitive, affective, or behavioral, within the context of human relationships and systems; if otherwise within the scope of this paragraph, "practice of professional counseling" includes

(A) the professional application of evaluation techniques, treatments, and therapeutic services to individuals and groups for the purpose of treating the emotional and mental disorders;

(B) an applied understanding of the dynamics of the individual and of group interactions, along with the application of therapeutic and counseling techniques for the purpose of resolving intrapersonal and interpersonal conflict and changing perceptions, attitudes, and behaviors in the area of human relationships; and

(C) consistent with regulations adopted by the board under AS 08.29.020(a)(4), administration and use of appropriate assessment instruments that measure or diagnose problems or dysfunctions within the course of human growth and development as part of a counseling process or in the development of a treatment plan;

(2) "supervision" means supervision in which the supervisor is available to provide clinical oversight to the supervisee either in person or by a communication device.









Chapter 08.32. - DENTAL HYGIENISTS

Article 01 - EXAMINATION AND LICENSING

Sec. 08.32.010. - License required.

Except as provided in AS 08.32.095 , a person may not practice, offer or attempt to practice, or advertise or announce as being prepared or qualified to practice dental hygiene without a license and a current certificate of registration.



Sec. 08.32.015. - Malpractice insurance. [Repealed, Sec. 40 ch 177 SLA 1978].

Repealed or Renumbered



Sec. 08.32.020. - Examination required.

(a) An applicant for examination shall submit information that the person is

(1) at least 18 years of age;

(2) a graduate of an accredited high school;

(3) a graduate or on the date of examination will be a graduate of a dental hygiene school that requires at least a two-year course and is accredited by the Commission on Accreditation of Dental and Dental Auxiliary Education Programs of the American Dental Association; and

(4) an examinee who has successfully completed the written theory examination of the American Dental Association Joint Commission on National Dental Examinations or an equivalent written examination given by the board, thereby demonstrating satisfactory theoretical knowledge of dental and basic biomedical sciences.

(b) [Repealed, Sec. 8 ch 47 SLA 2005].



Sec. 08.32.030. - Licensure by credentials.

The board may provide for the licensing without examination of a dental hygienist who

(1) meets the criteria of AS 08.32.020 (a);

(2) has successfully passed a state or regional dental hygiene clinical examination that the board has determined is at least equivalent in scope, quality, and difficulty to the Alaska clinical examination;

(3) has been in active clinical dental hygiene practice averaging not less than 700 hours a year for each of the two years immediately preceding application for state licensure;

(4) has not failed the clinical dental hygiene examination of this state;

(5) has not previously had a license to practice dental hygiene issued by any state or region revoked;

(6) has completed not less than 14 hours of continuing education related to clinical hygiene in the two years before filing an application with the board; the continuing education required under this paragraph must be approved by the board, the American Dental Association, the Academy of General Dentistry, or the American Dental Hygienists' Association;

(7) pays the fees required under AS 08.32.097 ; and

(8) is not the subject of an unresolved complaint, review procedure, or disciplinary proceeding undertaken by a dental or dental hygiene licensing jurisdiction.



Sec. 08.32.035. - Temporary license.

(a) The board may issue without examination a temporary license to an applicant for examination who is licensed to practice dental hygiene in another state and who meets the criteria of AS 08.32.030 but who has been in active clinical practice for less than two years immediately preceding application. A temporary license expires at the time notice is given of the results of the next scheduled examination and may not be reissued.

(b) A person practicing dental hygiene under (a) of this section is subject to all other provisions of this chapter and laws and regulations that apply to the practice of dental hygiene in this state.

(c) Time in active clinical dental hygiene practice under a temporary license may not be credited toward licensure by credentials under AS 08.32.030.



Sec. 08.32.040. - Application and fee.

An application for examination or determination of qualification for licensing under AS 08.32.030 or 08.32.035 shall be signed by the applicant and accompanied by the applicant's certificate of graduation from an accredited dental hygiene school and the required fees.



Sec. 08.32.050. - Disposition of fees. [Repealed, Sec. 54 ch 37 SLA 1985].

Repealed or Renumbered



Sec. 08.32.060. - Frequency and content of examination.

(a) The examination shall be held at times and places determined by the board. The examination shall be designed to test the qualifications of the applicant to practice dental hygiene and must consist of a written and a clinical examination.

(b) The subjects of the written examination must include dental radiology, the state's laws on the practice of dental hygiene, and other subjects selected in accordance with the trends of dental hygiene education and professional and technical advances.

(c) The clinical examination shall test the applicant's skill in clinical procedures considered essential by the board for the practice of dental hygiene including the removal of calcareous deposits, accretions, and stains from the exposed surfaces of the teeth beginning at the epithelial attachment by scaling and polishing techniques.

(d) The board may require an applicant to pass a laboratory examination as a prerequisite to admission to the clinical examination if the board has reason to believe the applicant cannot practice safely on a clinical patient.



Sec. 08.32.070. - Registration and licensing of dental hygienists.

The board shall register each successful applicant and issue the applicant a license upon payment of all required fees.



Sec. 08.32.071. - Renewal of registration.

At least 60 days before expiration of a licensee's registration certificate, the Department of Commerce, Community, and Economic Development shall mail a form for renewal of registration to each licensed dental hygienist. Each licensee who wishes to renew a registration certificate shall complete the form and return it with the appropriate fee and evidence of continued professional competence as required by the board. The Department of Commerce, Community, and Economic Development shall, as soon as practicable, issue a registration certificate valid for a stated number of years. Each licensee shall keep the registration certificate beside or attached to the licensee's license. Failure to receive the registration form does not exempt a licensee from renewing registration.



Sec. 08.32.080. - Lapse and reinstatement of license. [Repealed, Sec. 7 ch 94 SLA 1968].

Repealed or Renumbered



Sec. 08.32.081. - Lapse and reinstatement of license.

A licensed dental hygienist who does not pay the renewal registration fee forfeits the hygienist's license. The board may reinstate the license without examination within two years of the date on which payment was due upon written application, proof of continued professional competence, and payment of all unpaid renewal fees and any penalty fee established under AS 08.01.100 (b).



Sec. 08.32.090. - Temporary license. [Repealed, Sec. 15 ch 59 SLA 1978].

Repealed or Renumbered



Sec. 08.32.095. - Exemption from license requirement.

(a) A person enrolled as a full-time student in an accredited school of dental hygiene may perform dental hygiene procedures as part of a course of study without a license if

(1) the procedures are performed under the direct supervision of a member of the faculty who is licensed under AS 08.36, or under the direct supervision of a team of licensed faculty dentists, at least one of whom is licensed under AS 08.36; and

(2) the clinical program has received written approval from the board.

(b) A person practicing dental hygiene under (a) of this section is subject to all other provisions of this chapter and laws and regulations that apply to the practice of dental hygiene by a licensed dental hygienist.



Sec. 08.32.097. - Fees.

The Department of Commerce, Community, and Economic Development shall, by regulations adopted under AS 08.01.065 , establish fees for dental hygienists for the following:

(1) filing an examination and licensing application;

(2) examination fee;

(3) credential fee;

(4) initial license;

(5) registration fee;

(6) filing a reexamination application;

(7) duplicate license;

(8) delinquent registration.






Article 02 - REGULATION OF DENTAL HYGIENISTS

Sec. 08.32.100. - Employment of dental hygienists.

A licensed dentist, incorporated eleemosynary dental dispensary or infirmary, private school or welfare center, the United States of America or the state may employ a licensed dental hygienist.



Sec. 08.32.110. - Scope of practice of dental hygienists.

(a) The role of the dental hygienist is to assist members of the dental profession in providing oral health care to the public. A person licensed to practice the profession of dental hygiene in the state may

(1) remove calcareous deposits, accretions, and stains from the exposed surfaces of the teeth beginning at the epithelial attachment by scaling and polishing techniques;

(2) apply topical preventive agents;

(3) apply pit and fissure sealants;

(4) perform root planning and periodontal soft tissue curettage;

(5) perform other dental operations and services delegated by a licensed dentist if the dental operations and services are not prohibited by (c) of this section; and

(6) if certified by the board and under the direct or indirect supervision of a licensed dentist, administer local anesthetic agents.

(b) The board shall specify by regulation those additional functions that may be performed by a licensed dental hygienist only upon successful completion of a formal course of instruction approved by the board. The board shall adopt regulations specifying the education requirements, evaluation procedures, and degree of supervision required for each function.

(c) This section does not authorize delegation of

(1) diagnosing, treatment planning, and writing prescriptions for drugs; writing authorizations for restorative, prosthetic, or orthodontic appliances;

(2) operative or surgical procedures on hard or soft tissues except as allowed in (a)(4) of this section; or

(3) other procedures that require the professional competence and skill of a dentist.

(d) This section does not prohibit a dental assistant from applying topical preventive agents or pit and fissure sealants when those duties have been delegated to the assistant by a dentist licensed under AS 08.36 or by a dentist exempt from licensure under AS 08.36.350 (a)(2).



Sec. 08.32.120. - Place of employment.

A dental hygienist may practice in the office of a licensed dentist, or legally incorporated eleemosynary dental dispensary or infirmary, private school, welfare center, state or federal institution, village health facility, or in another place designated by the board.



Sec. 08.32.130. - Information required.

Every dental hygienist practicing dental hygiene in the state shall furnish the board with the name and address of the dentist under whose supervision the dental hygienist is practicing.



Sec. 08.32.140. - Supervision required.

A dental hygienist may not practice except under the general supervision of a licensed dentist or, if required by regulations adopted under AS 08.32.110 (b), the direct or indirect supervision of a licensed dentist.



Sec. 08.32.150. - Revocation of dentist's license. [Repealed, Sec. 32 ch 49 SLA 1980. For current law, see AS 08.36.315 (9)].

Sec. 08.32.150. Revocation of dentist's license. [Repealed, Sec. 32 ch 49 SLA 1980. For current law, see AS 08.36.315 (9)].

Repealed or Renumbered



Sec. 08.32.160. - Grounds for discipline, suspension, or revocation of license.

The board may revoke or suspend the license of a dental hygienist, or may reprimand, censure, or discipline a licensee, if, after a hearing, the board finds that the licensee

(1) used or knowingly cooperated in deceit, fraud, or intentional misrepresentation to obtain a license or registration;

(2) engaged in deceit, fraud, or intentional misrepresentation in the course of providing or billing for professional services or engaging in professional activities;

(3) advertised professional services in a false or misleading manner;

(4) has been convicted of a felony or other crime that affects the licensee's ability to continue to practice competently and safely;

(5) failed to comply with this chapter, with a regulation adopted under this chapter or under AS 08.36, or with an order of the board;

(6) continued to practice after becoming unfit due to

(A) professional incompetence;

(B) addiction or dependence on alcohol or other drugs that impairs the licensee's ability to practice safely;

(C) physical or mental disability;

(D) failure to keep informed of or use current professional theories and practices;

(7) engaged in lewd or immoral conduct in connection with the delivery of professional service to patients;

(8) performed clinical procedures for compensation without being under the supervision of a licensed dentist.



Sec. 08.32.165. - Limits or conditions on license; discipline.

(a) In addition to action under AS 08.32.160 , upon a finding that by reason of demonstrated problems of competence, experience, education or health the authority to practice dental hygiene should be limited or conditioned or the practitioner disciplined, the board may reprimand, censure, place on probation, restrict practice by specialty, procedure or facility, require additional education or training, or revoke or suspend a license.

(b) [Repealed by Sec. 15 ch 59 SLA 1978].



Sec. 08.32.170. - Procedure followed. [Repealed, Sec. 15 ch 59 SLA 1978].

Repealed or Renumbered



Sec. 08.32.171. - Disciplinary sanctions.

(a) [Repealed, Sec. 49 ch 94 SLA 1987].

(b) [Repealed, Sec. 49 ch 94 SLA 1987].

(c) The board may summarily suspend the license of a licensee who refuses to submit to a physical or mental examination under AS 08.36.070(b)(1). A person whose license is suspended under this section is entitled to a hearing conducted by the office of administrative hearings (AS 44.64.010 ) within seven days after the effective date of the order. If, after a hearing, the board upholds the suspension, the licensee may appeal the suspension to a court of competent jurisdiction.

(d) [Repealed, Sec. 49 ch 94 SLA 1987].

(e) [Repealed, Sec. 49 ch 94 SLA 1987].



Sec. 08.32.180. - Penalty for violations.

A person who violates a provision of this chapter or a regulation adopted under this chapter for which a penalty is not otherwise provided is guilty of a class B misdemeanor.






Article 03 - GENERAL PROVISIONS

Sec. 08.32.185. - Application of Administrative Procedure Act.

AS 44.62 (Administrative Procedure Act) applies to any action taken by the board under this chapter.



Sec. 08.32.187. - Application of chapter.

(a) This chapter applies to a person who practices, or offers or attempts to practice, as a dental hygienist in the state except

(1) a dental hygienist in the military service in the discharge of official duties;

(2) a dental hygienist in the employ of the United States Public Health Service, United States Department of Veterans Affairs, Alaska Native Service, or another agency of the federal government, in the discharge of official duties;

(3) a dental hygienist licensed in another state who is teaching or demonstrating clinical techniques at a meeting, seminar, or limited course of instruction sponsored by a dental or dental auxiliary society or association or by an accredited dental or dental auxiliary educational institution.

(b) A person excepted from this chapter under (a) of this section shall be held to the same standard of care as a person covered by this chapter.



Sec. 08.32.190. - Definitions.

In this chapter,

(1) "board" means the Board of Dental Examiners;

(2) "dental hygienist" means a person who is licensed by the board to perform those educational, preventive, and therapeutic services and procedures that licensed dental hygienists are educated to perform;

(3) "direct supervision" means the dentist is in the dental office, personally diagnoses the condition to be treated, personally authorizes the procedure, and before dismissal of the patient evaluates the performance of the dental hygienist;

(4) "general supervision" means the dentist has authorized the procedures and they are being carried out in accordance with the dentist's diagnosis and treatment plan;

(5) "indirect supervision" means a licensed dentist is in the dental facility, authorizes the procedures, and remains in the dental facility while the procedures are being performed by the dental hygienist.









Chapter 08.36. - DENTISTRY

Article 01 - BOARD OF DENTAL EXAMINERS

Sec. 08.36.010. - Creation and membership of board.

(a) There is created the Board of Dental Examiners consisting of nine members. Six members shall be licensed dentists who have been engaged in the practice of dentistry in the state for five years immediately preceding appointment, two members shall be dental hygienists licensed under AS 08.32 who have been engaged in the practice of dental hygiene in the state for five years immediately preceding appointment, and one member shall be a public member.

(b) When making appointments of dentists and dental hygienists under (a) of this section, the governor may consider licensed dentists who have been nominated by the Alaska Dental Society and licensed dental hygienists who have been nominated by the Alaska State Dental Hygienists' Association.



Sec. 08.36.020. - Term of office. [Repealed, Sec. 20 ch 80 SLA 1996. For current provisions, see AS 39.05.053 ].

Repealed or Renumbered



Sec. 08.36.025. - Suspension of board members.

A member against whom an accusation has been filed under AS 44.62 for violation of AS 08.32.160 or AS 08.36.315 is suspended from the board until the decision of the board on the accusation takes effect under AS 44.62.520.



Sec. 08.36.030. - Election of officers.

The board shall elect a president and a secretary from among its members, each to serve for a term not to exceed two years.



Sec. 08.36.040. - Meetings.

The board shall meet at the call of the president at least four times annually and at other times necessary to conduct its business. In the absence of a call of the president, a majority of the board may call a meeting.



Sec. 08.36.050. - Quorum.

A majority of the board constitutes a quorum for the transaction of business.



Sec. 08.36.060. - Expenses and salary. [Repealed, Sec. 3 ch 59 SLA 1966].

Repealed or Renumbered



Sec. 08.36.061. - Reimbursement for expenses.

Board members are entitled to per diem and travel expenses authorized for boards and commissions under AS 39.20.180 . The department shall reimburse a member for other actual, reasonable expenses incurred in carrying out duties as a board member.



Sec. 08.36.070. - General powers.

(a) The board shall

(1) provide for the examination of applicants and issue licenses to those applicants it finds qualified;

(2) register licensed dentists and licensed dental hygienists who are in good standing;

(3) affiliate with the American Association of Dental Examiners and pay annual dues to the association;

(4) hold hearings and order the disciplinary sanction of a person who violates this chapter, AS 08.32, or a regulation of the board;

(5) supply forms for applications, licenses, permits, certificates, and other papers and records;

(6) enforce the provisions of this chapter and AS 08.32 and adopt or amend the regulations necessary to make the provisions of this chapter and AS 08.32 effective;

(7) adopt regulations ensuring that renewal of registration is contingent upon proof of continued professional competence by a licensed dentist or licensed dental hygienist;

(8) provide the department with the requirements for proof of continued professional competence and request the department to make these requirements available to each licensed dentist and licensed dental hygienist at least one year before the date on which the dentist or dental hygienist must renew registration;

(9) at least annually cause to be published in a newspaper of general circulation in each major city in the state a summary of disciplinary actions the board has taken during the preceding calendar year;

(10) issue permits or certificates to licensed dentists, licensed dental hygienists, and dental assistants who meet standards determined by the board for specific procedures that require specific education and training;

(11) regulate the reentry into practice of inactive dentists and dental hygienists;

(12) require, as a condition of a license or license renewal issued by the board, that an applicant or licensee has, at the time of licensing or renewal and maintains throughout the period of a license, current certification in cardiopulmonary resuscitation techniques, except that the board may waive this requirement under an agreement with the applicant or licensee if the applicant or licensee documents, to the satisfaction of the board, the existence of a physical impairment that results in an inability to be certified in cardiopulmonary resuscitation techniques and the agreement specifies that the applicant or licensee will ensure that another person who is certified in cardiopulmonary resuscitation techniques will be in the same room as the applicant or licensee whenever the applicant or licensee is practicing dentistry on a living patient who is also present; the board may include in the agreement an expiration date or provide that the agreement remains in effect until reviewed by the board.

(b) The board may

(1) order a licensed dentist or licensed dental hygienist to submit to a reasonable physical or mental examination if the dentist's or the dental hygienist's physical or mental capacity to practice safely is at issue; and

(2) authorize its representative to inspect the practice facilities or patient or professional records of a dentist at reasonable times and in a reasonable manner to monitor compliance with this chapter and with AS 08.32.



Sec. 08.36.075. - Dental radiological equipment.

(a) Subject to (b) of this section, the board shall establish standards for the registration and inspection of dental radiological equipment, including standards for record keeping relating to the control panels and the use of the equipment. The inspection standards adopted by the board must require that an inspection be performed by a person who has qualifications equivalent to the qualifications established as of September 7, 1998, in the "Applicant Profile and Job Qualification Summary" for a state Radiological Health Specialist I.

(b) The board may not adopt a standard under this section that is more stringent than a standard applicable under federal law or regulations or that is more strict than a manufacturer's standard that is applicable to the same aspect of the dental radiological equipment except that, if a federal standard is different from the manufacturer's standard on the same subject, the board shall adopt the stricter of the two standards unless adoption of the other standard would not present a risk of harm to the public or to the operator of the equipment.

(c) A dentist may not use, or allow a person under the dentist's supervision to use, dental radiological equipment in this state unless the owner or lessee of the equipment has registered the equipment's control panel with the board and the control panel displays a seal indicating that it has been registered. The board may charge the owner or lessee of the dental radiological equipment a fee for the registration of each control panel registered under this subsection. For each registered control panel, the board shall issue to the owner or lessee a registration seal that indicates that the registration requirement has been met.

(d) The board shall require that inspection of dental radiological equipment occur once within every six calendar years and require that records concerning the inspection be provided to the board by the owner or lessee of the equipment and kept on file where the equipment is located. The board shall, upon application by the owner or lessee of the dental radiological equipment, submission of evidence documenting compliance with the inspection standards of the board, and payment of a fee set by the board, issue to the owner or lessee an inspection seal indicating the date by which the dental radiological equipment must pass inspection again. The date on the inspection seal shall be December 31 of the fifth calendar year that occurs after the calendar year in which the inspection occurred. A dentist may not use, or allow a person under the dentist's supervision to use, dental radiological equipment in this state after the date on the most recent inspection seal. The board may authorize an inspector who is not a member of the board to determine whether the owner or lessee of dental radiological equipment is in compliance with the inspection standards of the board, collect the appropriate fee and remit the fee to the board, and issue an inspection seal indicating the date by which the dental radiological equipment must pass inspection again. An inspector who performs an inspection under this subsection shall report the results of each inspection to the board and to the department, indicating whether the dental radiological equipment was in compliance with the inspection standards of the board and whether an inspection seal was issued.

(e) Fees charged under this section may not be higher than the amount necessary to cover the board's cost of registering a control panel or approving the inspection of dental radiological equipment, as appropriate, plus the cost of issuing the applicable seals.

(f) In this section, "dental radiological equipment" means equipment for use in the practice of dentistry, consisting of a control panel and associated tube heads, if the equipment emits electronic product radiation, as defined in AS 18.60.545 , or uses radionuclides, as defined in AS 18.60.545 .



Sec. 08.36.080. - Applicability of Administrative Procedure Act.

The board shall comply with AS 44.62 (Administrative Procedure Act).



Sec. 08.36.090. - Records and reports. [Repealed, Sec. 3 ch 59 SLA 1966].

Repealed or Renumbered



Sec. 08.36.091. - Records and reports.

The board shall maintain

(1) a record of its proceedings;

(2) a register containing the name, office and home addresses, and other information considered necessary by the board, of each person licensed as a dentist or dental hygienist, and a register of the licenses revoked by the board, and information on the status of each licensee.






Article 02 - EXAMINATION AND LICENSING

Sec. 08.36.100. - License required.

Except as provided in AS 08.36.238 , a person may not practice, or attempt to practice, dentistry without a license and a current certificate of registration.



Sec. 08.36.110. - Qualifications for license.

An applicant for a license to practice dentistry shall

(1) provide certification to the board that the applicant

(A) is a graduate of a dental school that, at the time of graduation, is accredited by the Commission on Accreditation of the American Dental Association;

(B) holds a certificate from the American Dental Association Joint Commission on National Dental Examinations that the applicant has successfully passed the written examinations given by the commission;

(C) has not had a license to practice dentistry revoked, suspended, or voluntarily surrendered in this state or another state;

(D) is not the subject of an adverse decision based upon a complaint, investigation, review procedure, or other disciplinary proceeding within the five years immediately preceding application, or of an unresolved complaint, investigation, review procedure, or other disciplinary proceeding, undertaken by a state, territorial, local, or federal dental licensing jurisdiction or a dental society;

(E) is not the subject of an unresolved or an adverse decision based upon a complaint, investigation, review procedure, or other disciplinary proceeding, undertaken by a state, territorial, local, or federal dental licensing jurisdiction, dental society, or law enforcement agency that relates to criminal or fraudulent activity, dental malpractice, or negligent dental care and that adversely reflects on the applicant's ability or competence to practice dentistry or on the safety or well-being of patients;

(F) is not the subject of an adverse report from the National Practitioner Data Bank or the American Association of Dental Examiners Clearinghouse for Board Actions that relates to criminal or fraudulent activity, or dental malpractice;

(G) is not impaired to an extent that affects the applicant's ability to practice dentistry;

(H) has not been convicted of a crime that adversely reflects on the applicant's ability or competency to practice dentistry or that jeopardizes the safety or well-being of a patient;

(2) pass, to the satisfaction of the board, written, clinical, and other examinations administered or approved by the board; and

(3) meet the other qualifications for a license established by the board by regulation.



Sec. 08.36.114. - Qualifications for acupuncture applicants.

An applicant for a license to perform acupuncture in the regular practice of dentistry shall be licensed under AS 08.36.100 and shall satisfy those requirements of experience or education in the practice of acupuncture as may be adopted by the board.



Sec. 08.36.115. - Malpractice insurance. [Repealed, Sec. 40 ch 177 SLA 1978].

Repealed or Renumbered



Sec. 08.36.120. - , 08.36.130l Signing, photograph, and filing date of application; Examination. [Repealed, Sec. 8 ch 47 SLA 2005].

Repealed or Renumbered



Sec. 08.36.140. - Out-of-state examination. [Repealed, Sec. 40 ch 100 SLA 1984].

Repealed or Renumbered



Sec. 08.36.150. - Examination in out-of-state dental schools. [Repealed, Sec. 40 ch 100 SLA 1984].

Repealed or Renumbered



Sec. 08.36.160. - Contents of examination. [Repealed, Sec. 8 ch 47 SLA 2005].

Repealed or Renumbered



Sec. 08.36.170. - Partial examination. [Repealed, Sec. 40 ch 100 SLA 1984].

Repealed or Renumbered



Sec. 08.36.180. - , 08.36.190l Reexamination; Grading of examination. [Repealed, Sec. 8 ch 47 SLA 2005].

Repealed or Renumbered



Sec. 08.36.200. - Waiver of written examination. [Repealed, Sec. 40 ch 100 SLA 1984].

Repealed or Renumbered



Sec. 08.36.210. - 08.36.220 - l Waiver of examination and issuance of license by reciprocity. [Repealed, Sec. 32 ch 49 SLA 1980. For current law, see AS 08.36.234 ].

Repealed or Renumbered



Sec. 08.36.230. - Practice outside the state.

A dentist licensed to practice in this state and residing and practicing dentistry outside this state may maintain eligibility to practice in this state by registering the dentist's name and place of residence with the department every four years and submitting proof of continued professional competence as required by the board. If the dentist fails to register, the board may reinstate the dentist's license without examination upon payment of applicable fees established by regulations adopted under AS 08.01.065 , payment of a penalty established under AS 08.01.100 (b), presentation of proof of continued professional competence, and presentation of proof of active practice certified by the dental board having jurisdiction or, if there is no board with jurisdiction, by evidence satisfactory to the board.



Sec. 08.36.234. - Licensure by credentials.

(a) The board shall provide for the licensing without examination, except as provided in (2) of this subsection, of a dentist who

(1) provides certification to the board that the dentist

(A) is a graduate of a dental school accredited by the Commission on Accreditation of the American Dental Association, or its successor agency, and holds a certificate from the American Dental Association Joint Commission on National Dental Examinations that the dentist has passed the written examination given by the commission;

(B) has passed clinical and written examinations required for licensure in another state, territory, or region of the United States and is licensed to practice dentistry in a state, territory, or region of the United States; the state, territory, or region in which the dentist is licensed must have licensing requirements at least generally equivalent to those of this state at the time of application; if the board does not consider the licensing requirements of the other jurisdiction to be generally equivalent to those of this state at the time of application because certain areas of subject matter were not included in the other jurisdiction's examinations, the board may find compliance with the requirements of this subparagraph if the dentist holds a specialty certification in the omitted subject areas;

(C) is in good standing with the licensing entity in the jurisdiction where the dentist is currently licensed and in all jurisdictions in which the dentist was previously licensed while practicing in those jurisdictions; if the dentist is employed by the federal government, the dentist must be in good standing with the employing federal agency;

(D) has been engaged in continuous active clinical practice averaging at least 20 hours a week for each of the five years immediately preceding the application

(i) in a jurisdiction in which the dentist was licensed and in good standing; or

(ii) working for the federal government while in good standing with the employing federal agency and after having been licensed by a jurisdiction;

(E) is not the subject of an adverse decision based upon a complaint, investigation, review procedure, or other disciplinary proceeding within the five years immediately preceding application, or of an unresolved complaint, investigation, review procedure, or other disciplinary proceeding, undertaken by a state, territorial, local, or federal dental licensing jurisdiction or a dental society;

(F) is not the subject of an unresolved or an adverse decision based upon a complaint, investigation, review procedure, or other disciplinary proceeding undertaken by a state, territorial, local, or federal dental licensing jurisdiction, dental society, or law enforcement agency that relates to criminal or fraudulent activity, dental malpractice, or negligent dental care and that adversely reflects on the applicant's ability or competence to practice dentistry or on the safety or well-being of patients;

(G) has not previously had a license to practice dentistry suspended for grounds similar to those specified under AS 08.36.315 , revoked, or voluntarily surrendered;

(H) has completed at least 42 hours of continuing education related to clinical dentistry in the three years preceding application for a license in this state; the continuing education must have been approved by the American Dental Association, the Academy of General Dentistry, or the appropriate specialty board;

(I) has not, within the previous three years, failed the clinical exam given by the Western Regional Examining Board;

(J) is not the subject of an adverse report from the National Practitioner Data Bank or the American Association of Dental Examiners Clearinghouse for Board Actions that relates to criminal or fraudulent activity, negligent dental care, or malpractice;

(2) has passed, to the satisfaction of the board, a written examination that pertains to the state's laws on the practice of dentistry; the board may not require a higher passing score for applicants under this section than the board requires for applicants under AS 08.36.110 ;

(3) is personally interviewed by the board for purposes of verifying credentials;

(4) pays all required fees;

(5) provides the board with an affidavit that the dentist is not an impaired practitioner;

(6) provides to the board an authorization for release of records in a form prescribed by the board.

(b) A dentist applying for licensure without clinical examination is responsible for providing to the board all materials required by this section or by the board to implement this section to establish eligibility for a license without clinical examination. In addition to the grounds for revocation of a license under AS 08.36.315 , the board may revoke a license issued without a clinical examination upon evidence of misinformation or substantial omission.

(c) The board shall adopt regulations necessary to implement this section, including the form and manner of certification of qualifications under this section.



Sec. 08.36.238. - Exemption from license requirement.

(a) A person enrolled as a full-time student in an accredited school of dentistry may perform procedures as part of a course of study without a license if

(1) the procedures are performed under the direct supervision of a member of the faculty who is licensed under this chapter, or under the direct supervision of a team of licensed faculty dentists, at least one of whom is licensed under this chapter; and

(2) the clinical program has received written approval from the board.

(b) A person practicing dentistry under (a) of this section is subject to all other provisions of this chapter and to other laws and regulations that apply to the practice of dentistry.



Sec. 08.36.240. - Issuance and display of license.

The board shall issue a license to each successful dentist applicant who has paid the required fees. The licensee shall display the license in a conspicuous place where the licensee practices.



Sec. 08.36.244. - License to practice as specialist required.

A licensed dentist may not hold out to the public as being especially qualified in a branch of dentistry by announcing through the press, sign, card, letterhead or printed matter, or any means of public advertising, using such terms as "specialist," or inserting the name of the specialty, or using other phrases customarily used by qualified specialists that would imply to the public that the dentist is so qualified, without first securing a specialist's license as provided in this chapter.



Sec. 08.36.246. - Qualification for a specialist license.

(a) An applicant for a specialty license shall

(1) meet all of the requirements under AS 08.36.110 (1) and (3);

(2) have completed as many academic years of advanced education in the specialty as are required by the appropriate specialty board in a program accredited by the Commission on Accreditation of the American Dental Association or its successor agency;

(3) be a diplomate or the equivalent of the appropriate specialty board, or be eligible to be examined for diplomate status as documented by an organization recognized by the American Dental Association; and

(4) satisfy one of the following:

(A) pass an examination approved by the board;

(B) pass a specialty examination given by the Central Regional Examining Board; or

(C) be board certified by a specialty certification board recognized by the American Dental Association.

(b) The provisions of (a)(2) and (3) of this section do not apply to dentists who limit their practice exclusively and who ethically announce limitation of practice in accordance with the Principles of Ethics and Code of Professional Conduct of the American Dental Association.



Sec. 08.36.247. - Limitation of special practice.

(a) A specialty license may not be issued unless the applicant presents proof satisfactory to the board that the applicant is qualified to practice that specialty. A specialist appointed by the board and licensed in that specialty shall assist the board in the licensing procedures.

(b) This section may not be construed as limiting or preventing a licensed and qualified dentist from performing, without a specialty license, dental acts or services to the public in any of the branches of dentistry, except that a dentist may not administer a general anesthetic to a patient without a valid permit as required by regulations of the board.



Sec. 08.36.248. - Suspension or revocation of specialty licenses.

The board may suspend or revoke a specialty license upon any grounds set out in AS 08.36.315 , and the procedure shall be the same as for the revocation or suspension of a license to practice dentistry.



Sec. 08.36.250. - Renewal of registration.

(a) At least 60 days before expiration of a licensee's registration certificate, the department shall mail a form for renewal of registration to each licensed dentist. A licensee who wishes to renew a license shall complete the form and return it with the appropriate fee and evidence of continued professional competence as required by the board. The department shall, as soon as practicable, issue a registration certificate valid for a stated number of years. A licensee shall keep the registration certificate beside or attached to the licensee's license. Failure to receive the registration form does not exempt a licensee from renewing registration.

(b) When applying for license renewal, a dentist shall report to the board each instance during the prior registration period in which the quality of the licensee's professional services was the subject of legal action.



Sec. 08.36.260. - Branch office registration.

A licensee who practices in an established office with an address other than that address for which the licensee's registration certificate is issued shall obtain a branch office registration certificate for each office.



Sec. 08.36.270. - Permits for isolated areas. [Repealed, Sec. 3 ch 26 SLA 1965; Sec. 5 ch 93 SLA 1965].

Repealed or Renumbered



Sec. 08.36.271. - Permits for isolated areas.

(a) The Department of Health and Social Services shall designate as isolated areas those specific places and regions remote from major population centers that are not served by dentists licensed under this chapter and that have a geographical location that works financial hardship, extended loss of time, or arduous and costly travel upon residents needing dental care.

(b) The board shall, upon recommendation of the Department of Health and Social Services, issue an annual permit authorizing the treatment of residents in an area designated under (a) of this section, who are not entitled to dental care by the state or federal government, by a dentist employed by the United States Public Health Service or qualified member of the armed services who serves in that area.



Sec. 08.36.280. - Temporary permit. [Repealed, Sec. 40 ch 100 SLA 1984].

Repealed or Renumbered



Sec. 08.36.285. - Licensing a permittee. [Repealed, Sec. 10 ch 121 SLA 1972].

Repealed or Renumbered



Sec. 08.36.290. - Fees.

The department shall, by regulations adopted under AS 08.01.065 , establish fees for dentists for the following:

(1) filing an examination and licensing application;

(2) examination fee;

(3) credential review;

(4) initial license;

(5) registration fee;

(6) filing a reexamination application;

(7) specialty license;

(8) branch office registration;

(9) duplicate license;

(10) delinquent registration.






Article 03 - UNLAWFUL ACTS

Sec. 08.36.310. - Grounds for revocation of license. [Repealed, Sec. 32 ch 49 SLA 1980].

Repealed or Renumbered



Sec. 08.36.315. - Grounds for discipline, suspension, or revocation of license.

The board may revoke or suspend the license of a dentist, or may reprimand, censure, or discipline a dentist, or both, if the board finds after a hearing that the dentist

(1) used or knowingly cooperated in deceit, fraud, or intentional misrepresentation to obtain a license;

(2) engaged in deceit, fraud, or intentional misrepresentation in the course of providing or billing for professional dental services or engaging in professional activities;

(3) advertised professional dental services in a false or misleading manner;

(4) received compensation for referring a person to another dentist or dental practice;

(5) has been convicted of a felony or other crime that affects the dentist's ability to continue to practice dentistry competently and safely;

(6) engaged in the performance of patient care, or permitted the performance of patient care by persons under the dentist's supervision, that does not conform to minimum professional standards of dentistry regardless of whether actual injury to the patient occurred;

(7) failed to comply with this chapter, with a regulation adopted under this chapter, or with an order of the board;

(8) continued to practice after becoming unfit due to

(A) professional incompetence;

(B) failure to keep informed of or use current professional theories or practices;

(C) addiction or dependence on alcohol or other drugs that impairs the dentist's ability to practice safely;

(D) physical or mental disability;

(9) engaged in lewd or immoral conduct in connection with the delivery of professional service to patients;

(10) permitted a dental hygienist or dental assistant who is employed by the dentist or working under the dentist's supervision to perform a dental procedure in violation of AS 08.32.110 or AS 08.36.070 (a)(10);

(11) failed to report to the board a death that occurred on the premises used for the practice of dentistry within 48 hours.



Sec. 08.36.317. - Civil fine authority.

Notwithstanding AS 08.01.075 (a), in a disciplinary action, the board may impose a civil fine not to exceed $25,000 for each violation of this chapter or of a regulation adopted under this chapter.



Sec. 08.36.320. - Summary license suspension.

(a) [Repealed, Sec. 49 ch 94 SLA 1987].

(b) [Repealed, Sec. 49 ch 94 SLA 1987].

(c) The board may summarily suspend the license of a licensee who refuses to submit to a physical or mental examination under AS 08.36.070(b)(1). A person whose license is suspended under this section is entitled to a hearing conducted by the office of administrative hearings (AS 44.64.010 ) within seven days after the effective date of the order. If, after a hearing, the board upholds the suspension, the licensee may appeal the suspension to a court of competent jurisdiction.

(d) [Repealed, Sec. 49 ch 94 SLA 1987].

(e) [Repealed, Sec. 49 ch 94 SLA 1987].



Sec. 08.36.325. - 08.36.330 - l Discipline, suspension or revocation of license of dentists. [Repealed, Sec. 32 ch 49 SLA 1980].

Repealed or Renumbered



Sec. 08.36.340. - Penalties.

A person who violates any provision of this chapter or regulations adopted under this chapter for which no specific penalty is provided is guilty of a class B misdemeanor.






Article 04 - GENERAL PROVISIONS

Sec. 08.36.350. - Application of chapter.

(a) This chapter applies to a person who practices, or offers or attempts to practice, dentistry in the state except

(1) a dental surgeon or dentist in the military service in the discharge of official duties;

(2) a dentist in the employ of the United States Public Health Service, United States Department of Veterans Affairs, Alaska Native Service, or other agency of the federal government, in the discharge of official duties;

(3) a physician or surgeon;

(4) a dentist providing care in an isolated area by authority of a permit issued under AS 08.36.271 ;

(5) a dentist licensed in another state who is teaching or demonstrating clinical techniques at a meeting, seminar, or limited course of instruction sponsored by a dental or dental auxiliary society or association or by an accredited dental or dental auxiliary educational institution;

(6) a dentist licensed in another state who provides emergency care to an injured or ill person who reasonably appears to the dentist to be in immediate need of emergency aid in order to avoid serious harm or death if the care is provided without remuneration.

(b) A person excepted from this chapter under (a) of this section shall be held to the same standard of care as a person covered by this chapter.



Sec. 08.36.360. - Practice of dentistry defined.

A person engages in the practice of dentistry who

(1) performs or holds out to the public as being able to perform dental operations;

(2) diagnoses, treats, operates on, corrects, attempts to correct, or prescribes for a disease, lesion, pain, injury, deficiency, deformity, or physical condition, malocclusion or malposition of the human teeth, alveolar process, gingiva, maxilla, mandible, or adjacent tissues;

(3) performs or attempts to perform an operation incident to the replacement of teeth;

(4) furnishes, supplies, constructs, reproduces, or repairs dentures, bridges, appliances or other structures to be used and worn as substitutes for natural teeth, except on prescription of a duly licensed and registered dentist and by the use of impressions or casts made by a duly licensed and registered dentist;

(5) uses the words "dentist" or "dental surgeon" or the letters "D.D.S." or "D.M.D." or other letter or title that represents the dentist as engaging in the practice of dentistry;

(6) extracts or attempts to extract human teeth;

(7) exercises control over professional dental matters or the operation of dental equipment in a facility where the acts and things described in this section are performed or done;

(8) evaluates, diagnoses, treats, or performs preventive procedures related to diseases, disorders, or conditions of the oral cavity, maxillofacial area, or adjacent and associated structures; a dentist whose practice includes the services described in this paragraph may only perform the services if they are within the scope of the dentist's education, training, and experience and in accord with the generally recognized ethical precepts of the dental profession; nothing in this paragraph requires a person licensed under AS 08.64 to be licensed under this chapter.



Sec. 08.36.365. - Rights of dentists.

A dentist licensed in this state may

(1) practice in an association, partnership, corporation, or other lawful entity with other dentists, including specialists;

(2) practice under the name of "dental center" or other descriptive term that does not deceive the public about the nature of the services provided;

(3) supervise research that would otherwise violate this chapter or regulations adopted under this chapter when the research does not involve treatment of dental patients if the research is performed by a nonprofit dental research institution chartered by this state or by a dental or dental auxiliary school accredited by the Commission on Accreditation of the American Dental Association, or its successor agency;

(4) supervise research that would otherwise violate this chapter or regulations adopted under this chapter when the research involves the treatment of dental patients if the research is performed by a nonprofit dental research institution chartered by this state or by a dental or dental auxiliary school accredited by the Commission on Accreditation of the American Dental Association, or its successor agency, and if the dentist notifies the board in writing, at least 60 days before beginning the treatment, of the intended practices or procedures and the board does not disapprove the research.



Sec. 08.36.370. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "board" means the Board of Dental Examiners;

(2) "department" means the Department of Commerce, Community, and Economic Development;

(3) "impaired practitioner" means a person who is unfit to practice dentistry due to addiction or dependence on alcohol or other drugs that impair the practitioner's ability to practice safely.









Chapter 08.38. - DIETITIANS AND NUTRITIONISTS

Sec. 08.38.010. - License required.

(a) An individual may not, unless licensed as a dietitian or nutritionist by the department, use the title "dietitian," "licensed dietitian," "nutritionist," "licensed nutritionist," or an occupational title using the word "dietitian" or "nutritionist."

(b) The only penalty that may be imposed on an individual who engages in conduct that violates (a) of this section is a fine of not more than $1,000 under a citation issued under AS 08.01.102 - 08.01.104.

(c) An individual who obtains or attempts to obtain a dietitian or nutritionist license by dishonest or fraudulent means or who forges, counterfeits, or fraudulently alters a dietitian or nutritionist license, is punishable by a fine of not more than $1,000 under a citation issued by the department. For a citation under this subsection, the department shall use the citation procedures applicable to citations for unlicensed practice under AS 08.01.102 - 08.01.104, and an individual who receives a citation under this subsection is subject to the same requirements as an individual who receives a citation under AS 08.01.102 - 08.01.104.



Sec. 08.38.020. - Dietitian licensure.

The department shall issue a dietitian license to an individual who pays the required fee, applies on a form provided by the department, and submits evidence satisfactory to the department of being certified as a Registered Dietitian by the Commission on Dietetic Registration.



Sec. 08.38.030. - Nutritionist licensure.

The department shall issue a nutritionist license to an individual who pays the required fee, applies on a form provided by the department, and submits evidence satisfactory to the department that the individual either

(1) has qualified as a diplomate of the American Board of Nutrition or as a Certified Nutrition Specialist with the Certification Board for Nutrition Specialists; or

(2) meets the following qualifications:

(A) has received a master's or doctoral degree from an accredited college or university with a major in human nutrition, public health nutrition, clinical nutrition, nutrition education, community nutrition, or food and nutrition; and

(B) has completed a documented work experience in human nutrition or human nutrition research of at least 900 hours.



Sec. 08.38.040. - Grounds for suspension, revocation, or refusal to issue a license.

The department may refuse to issue a license or impose a disciplinary sanction authorized under AS 08.01.075 on an individual licensed under this chapter when the department finds that the license applicant or licensee, as applicable,

(1) secured or attempted to secure a license through deceit, fraud, or intentional misrepresentation;

(2) engaged in deceit, fraud, or intentional misrepresentation in the course of providing professional services or engaging in professional activities;

(3) advertised professional services in a false or misleading manner;

(4) has been convicted of a felony or of another crime that affects the licensee's ability to continue to practice competently and safely;

(5) failed to comply with this chapter, with a regulation adopted under this chapter, or with an order of the department;

(6) continued dietetics or nutrition practice after becoming unfit due to

(A) professional incompetence;

(B) addiction or severe dependency on alcohol or a drug that impairs the licensee's ability to practice safely;

(C) physical or mental disability; or

(7) engaged in lewd or immoral conduct in connection with the delivery of professional service to patients.



Sec. 08.38.050. - Licensure by credentials.

The department may issue a license to an applicant who holds a current unrestricted license as a dietitian or nutritionist in another state or political jurisdiction of the United States or Canada if, in the judgment of the department, the standards for licensure in the other jurisdiction are not less stringent than the requirements in this chapter.



Sec. 08.38.080. - Exemption.

The requirements of this chapter do not apply to

(1) an animal nutritionist whose activities are limited to the nutritional care of animals; animal nutritionists may use the title "nutritionist" as long as they provide nutrition services only to animals;

(2) a person who is serving as an employee of the federal government whose job title includes the term "dietitian" or "nutritionist"; or

(3) a person who is serving as a dietitian or nutritionist in the armed forces of the United States, but the exemption provided under this paragraph does not authorize the person to use the title "dietitian," "licensed dietitian," "nutritionist," "licensed nutritionist," or an occupational title using the word "dietitian" or "nutritionist" outside the scope of the person's military service.



Sec. 08.38.090. - Regulations.

The department may adopt regulations under AS 44.62 (Administrative Procedure Act) to implement this chapter.



Sec. 08.38.100. - Definitions.

In this chapter,

(1) "accredited college or university" means a college or university accredited by the regional or national accrediting agencies recognized by the Council on Post-Secondary Accreditation and the United States Department of Education at the time the degree was conferred;

(2) "Commission on Dietetic Registration" means the Commission on Dietetic Registration of the American Dietetic Association that is a member of the National Commission on Health Certifying Agencies, which establishes national standards of competence for individuals participating in the health care delivery system;

(3) "department" means the Department of Commerce, Community, and Economic Development;

(4) "dietetics or nutrition practice" means the integration and application of scientific principles of food, nutrition, biochemistry, physiology, food management, and behavioral and social sciences to achieve and maintain human health through the provision of nutrition care services.






Chapter 08.40. - ELECTRICAL AND MECHANICAL ADMINISTRATORS

Article 01 - LICENSING AND REGULATION OF ELECTRICAL ADMINISTRATORS

Sec. 08.40.005. - Purpose of AS 08.40.005 - 08.40.200.

The purpose of AS 08.40.005 - 08.40.200 is to protect the safety of people and property in the state from the danger of improperly installed electrical wiring and equipment by providing a procedure to assure

(1) the public that persons responsible for making electrical installations in this state are qualified; and

(2) a sufficient number of persons are so qualified.



Sec. 08.40.010. - Creation and membership of board. [Repealed, Sec. 48 ch 94 SLA 1987].

Repealed or Renumbered



Sec. 08.40.011. - Board of electrical examiners. [Repealed, Sec. 37 ch 101 SLA 1994].

Repealed or Renumbered



Sec. 08.40.020. - Appointment and term of office. [Repealed, Sec. 49 ch 94 SLA 1987].

Repealed or Renumbered



Sec. 08.40.030. - , 08.40.040. [Repealed, Sec. 48 ch 94 SLA 1987].

Repealed or Renumbered



Sec. 08.40.045. - Categories of licenses.

The department may adopt regulations establishing categories of electrical administrators, qualifications for those categories, and the content of examinations for applicants for each category.



Sec. 08.40.050. - Regulations.

The department shall adopt regulations subject to AS 44.62 (Administrative Procedure Act), relating to the examination and licensing of electrical administrators and the establishing of the continued competency of an applicant for license renewal and reinstatement.



Sec. 08.40.060. - Examinations.

A licensing examination shall be offered by the department at least twice during each year at appropriate places in the state.



Sec. 08.40.070. - Inspection or investigation by department.

The department may make or have made a special inspection or investigation into the work of a licensee that it considers necessary, may issue subpoenas and process compelling the attendance of any person and the production of any papers or books, for the purpose of the investigation and examination, may administer oaths when required, and may petition a court of the state to enforce subpoenas and process or to compel testimony.



Sec. 08.40.080. - Compensation of board members. [Repealed, Sec. 43 ch 85 SLA 1988].

Repealed or Renumbered



Sec. 08.40.090. - License required.

(a) A person may not act as an electrical administrator in the state without a license issued by the department unless the person is covered by an exclusion under AS 08.40.190 .

(b) A person licensed under AS 08.40.005 - 08.40.200 may perform work only in a category for which the person is licensed.



Sec. 08.40.100. - Exclusion. [Repealed, Sec. 14 ch 53 SLA 1977].

Repealed or Renumbered



Sec. 08.40.110. - Application for license.

An applicant for a license shall apply upon a form prescribed by the department.



Sec. 08.40.120. - Examination of applicant.

(a) Each applicant shall be examined to determine the applicant's

(1) ability to understand plans, design specifications, and engineering terms commonly used in the electrical field;

(2) knowledge of electrical installations and wiring;

(3) familiarity with the regulations contained in the National Electrical Code and the National Electrical Safety Code, as approved by the American Standards Association;

(4) familiarity with other installation and safety regulations approved by the American Standards Association;

(5) [Repealed, Sec. 37 ch 101 SLA 1994].

(6) personal skill and ability.

(b) If an applicant for a license submits proof satisfactory to the department that the applicant is licensed as an electrical administrator or the equivalent by another state or territory, that the applicant meets qualifications established by the department under AS 08.40.045, and that the applicant has passed an examination equivalent to the test administered under (a) of this section, the department shall waive all of the examination required under (a) of this section.



Sec. 08.40.130. - Administrator limited to one registered contractor.

A person may not qualify for or operate as an electrical administrator for more than one registered contractor.



Sec. 08.40.135. - Renewal and reinstatement.

(a) A license issued under AS 08.40.005 - 08.40.200 is nontransferable and, unless revoked or suspended, may be renewed on a date set by the department upon proof of continued competency.

(b) A lapsed license may be reinstated upon proof of continued competency and by payment of all unpaid renewal fees and any penalty fee established under AS 08.01.100 (b), unless the license has been lapsed for more than two years. If a person's license has been lapsed for more than two years, the person is required to take an examination under AS 08.40.120 .



Sec. 08.40.140. - Issuance and possession of license.

An applicant who successfully passes the examination shall receive a license. The licensee shall have the license in immediate possession at all times when performing activities for which the license is required and shall present the license for inspection upon the demand of an authorized representative of the department identified as such to the licensee by the representative.



Sec. 08.40.150. - Fees.

Each applicant and each licensee shall pay application and renewal fees established by regulations adopted under AS 08.01.065 .



Sec. 08.40.160. - Waiver of examination. [Repealed, Sec. 14 ch 53 SLA 1977].

Repealed or Renumbered



Sec. 08.40.170. - Disciplinary actions.

(a) The department may take the disciplinary actions set out in (d) of this section upon a finding that

(1) the license application is fraudulent or misleading;

(2) the licensee has knowingly violated AS 08.40.005 - 08.40.200, the minimum electrical standards established under AS 18.60.580 - 18.60.590, or a lawful order or regulation of the department;

(3) the licensee is incompetent, or has engaged in fraudulent practices.

(b) Notice of a proposed disciplinary action under this section shall be given in writing, stating the grounds.

(c) Proceedings for a disciplinary action under this section shall be governed by AS 44.62 (Administrative Procedure Act).

(d) The department may take the following disciplinary actions under (a) of this section, singly or in combination:

(1) refuse to issue a license;

(2) permanently revoke a license;

(3) suspend a license for a specified period;

(4) censure or reprimand a licensee;

(5) impose limitations or conditions on the professional practice of a licensee;

(6) require a licensee to submit to peer review;

(7) impose requirements for remedial professional education to correct deficiencies in the education, training, and skill of the licensee;

(8) impose probation requiring a licensee to report regularly to the department on matters related to the grounds for probation.

(e) The department may withdraw probationary status if the deficiencies that required the sanction are remedied.

(f) The department may summarily suspend a license before a final hearing is held or during an appeal if the department finds that the licensee poses a clear and immediate danger to the public health and safety. A person is entitled to a hearing conducted by the office of administrative hearings (AS 44.64.010 ) to appeal the summary suspension within seven days after the order of suspension is issued. A person may appeal an adverse decision of the department on an appeal of a summary suspension to a court of competent jurisdiction.

(g) The department may reinstate a suspended or revoked license if, after a hearing, the department finds that the licensee is able to practice the profession with skill and safety.

(h) The department may accept the voluntary surrender of a license. A license may not be returned to the person who surrendered the license unless the department determines that the person is competent to resume practice and the person pays the appropriate renewal fee.

(i) The department shall seek consistency in the application of disciplinary sanctions. The department shall explain a significant departure from prior decisions involving similar facts in the order imposing the sanction.



Sec. 08.40.175. - Cease and desist order.

(a) If the department determines that a person is acting as an electrical administrator in violation of AS 08.40.005 - 08.40.200, the department may issue a cease and desist order prohibiting further action by the person as an electrical administrator. The cease and desist order remains in effect until the person has submitted evidence acceptable to the department showing that the violation has been corrected.

(b) A person affected by an order issued under (a) of this section may seek equitable relief preventing the department from enforcing the order.



Sec. 08.40.178. - Injunctive relief.

The department may seek an injunction in the superior court to enjoin a person from violating AS 08.40.005 - 08.40.200.



Sec. 08.40.180. - Violation of AS 08.40.005 - 08.40.200.

A person who knowingly violates AS 08.40.005 - 08.40.200, or who knowingly violates a valid regulation or order of the department or a minimum electrical standard established under AS 18.60.580 - 18.60.590 that was in effect at the time that the installation or repair was made, is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $5,000.



Sec. 08.40.190. - Exclusions.

(a) AS 08.40.005 - 08.40.200 do not apply to any utility or municipality engaged in

(1) electrical construction and maintenance of electrical wiring for the generation and distribution of electrical current where the wiring is an integral part of a system owned and operated by that utility or municipal light and power department;

(2) the installation, operation, maintenance, or repair of telephone, telegraph, signal, or communication systems when the work is performed by the employees of that utility.

(b) AS 08.40.005 - 08.40.200 do not apply to a person engaged in

(1) the manufacture, maintenance, or repair of electrical apparatus or equipment;

(2) electrical work, the cost of which does not exceed $5,000, involving residences or small commercial establishments in communities that

(A) have a population of under 500 according to the latest available federal or state census or other census approved by the Department of Commerce, Community, and Economic Development; or

(B) are over 50 miles by air or water transportation from the business place of an electrical administrator licensed under AS 08.40.010 - 08.40.200;

(3) electrical installation on residential property that is owned by the installer or a member of the installer's immediate family and not intended for sale at the time of making the installation;

(4) the operation, maintenance, or repair of a television or radio broadcasting system and the installation of a radio broadcasting system under 500 watts input power except for A.C. power supply and wiring;

(5) the installation, maintenance, and repair of elevators so long as the work is performed by an agent or employee of the elevator industry and is confined to the elevator control system, which system does not include the power supply, wiring, and motor connection;

(6) the operation, maintenance, and repair of telephone, telegraph, and intercommunication facilities;

(7) the installation, maintenance, and repair of fire alarm, intrusion alarm, or other low voltage signaling systems of 48 volts to ground or less;

(8) the maintenance or repair of diesel electric engines installed on heavy construction equipment, either in a shop or on a job site;

(9) the installation in a commercial water well of the submersible pump motor and the wiring to the well pump system controls if the controls are outside a building or a structure;

(10) the installation in a noncommercial water well of the submersible pump motor and the wiring to the well pump system controls;

(11) electrical maintenance or repair work if the work is performed by the person as an employee of an owner or tenant of commercial property as part of the employee's work duties with respect to the property but is not offered or performed as a service to the public.

(c) Work within the exclusionary provisions of this section is nevertheless subject to the inspection provisions of AS 08.40.070 and must follow the regulations adopted by the department, other than regulations requiring licensure for the work.



Sec. 08.40.195. - Personal supervision.

A person licensed under AS 08.40.005 - 08.40.200 as an electrical administrator who is responsible for the installation or repair of electrical wiring, conduits, devices, fixtures, equipment, or other electrical materials for transmitting, using, or consuming electrical energy or who is responsible for certifying that the installation or repair complies with applicable electrical codes shall personally inspect those materials after installation and repair unless the installation or repair amounts to simple or highly standardized work performed in less than 24 man hours by personnel generally under the supervision of the electrical administrator.



Sec. 08.40.200. - Definitions.

In AS 08.40.005 - 08.40.200,

(1) "department" means the Department of Commerce, Community, and Economic Development;

(2) "electrical administrator" means a person who is responsible for

(A) installing or repairing electrical wiring, conduits, devices, fixtures, equipment, or other electrical materials for transmitting, using, or consuming electrical energy; or

(B) certifying that an installation or repair described in (A) of this paragraph complies with applicable electrical codes;

(3) "electrical wiring" means and includes wiring, fixtures, conduits, appliances, devices, equipment, overhead or underground wiring systems, or other equipment in connection with the general distribution or utilization of electrical energy;

(4) "manufacture" means fabrication or completion of a product or electrical apparatus exclusive of its completion or installation at a job site;

(5) "utility" means every corporation (whether public, cooperative or otherwise), company, individual, or association of individuals, their lessees, trustees, or receivers appointed by a court, that owns, operates, manages, or controls any plant or system for

(A) furnishing, by generation, transmission or distribution, electrical service to the public for compensation;

(B) furnishing telecommunications service to the public for compensation.






Article 02 - LICENSING AND REGULATION OF MECHANCIAL ADMINISTRATORS

Sec. 08.40.210. - Purpose of AS 08.40.210 - 08.40.490.

The purpose of AS 08.40.210 - 08.40.490 is to protect the safety of people and property in the state from the danger of improperly installed or modified mechanical systems by providing a procedure to assure

(1) the public that persons responsible for making mechanical installations in this state are qualified; and

(2) that a sufficient number of persons are so qualified.



Sec. 08.40.220. - Board of mechanical examiners. [Repealed, Sec. 37 ch 101 SLA 1994].

Repealed or Renumbered



Sec. 08.40.230. - Categories of licenses.

The department may adopt regulations establishing categories of mechanical administrators, qualifications for those categories, and the content of examinations for applicants for each category.



Sec. 08.40.240. - Regulations.

The department shall adopt regulations under AS 44.62 (Administrative Procedure Act) relating to the examination and licensing of mechanical administrators and the establishing of the continued competency of licensees for license renewal and reinstatement.



Sec. 08.40.250. - Examinations.

The department shall conduct licensing examinations at least twice each year at appropriate places in the state.



Sec. 08.40.260. - License required.

(a) A person may not act as a mechanical administrator without a license unless the person is covered by an exclusion under AS 08.40.390.

(b) A person licensed under AS 08.40.210 - 08.40.490 may perform work only in a category for which the person is licensed.



Sec. 08.40.270. - Examination of applicant.

(a) Each applicant shall be examined to determine the applicant's

(1) ability to understand plans, design specifications, and engineering terms commonly used in the mechanical field;

(2) knowledge of mechanical installations and piping;

(3) familiarity with the requirements of the Uniform Plumbing Code, Uniform Swimming Pool, Spa, and Hot Tub Code, Uniform Solar Energy Code, and the Uniform Mechanical Code currently in effect in the state;

(4) [Repealed, Sec. 37 ch 101 SLA 1994].

(5) personal skill and ability.

(b) If an applicant for a license submits proof satisfactory to the department that the applicant is licensed as a mechanical administrator or the equivalent by another state or territory, meets qualifications established by the department under AS 08.40.230 , and has passed an examination equivalent to the test administered under (a) of this section, the department shall waive all of the examination required under (a) of this section.



Sec. 08.40.280. - Administrator limited to one licensed contractor.

A person may not qualify or operate as a mechanical administrator for more than one registered contractor, corporation, joint venture, or other business entity unless the municipality or community where the person qualifies or operates as a mechanical administrator is the principal place of business of fewer than three mechanical administrators.



Sec. 08.40.290. - Renewal and reinstatement.

(a) A license issued under AS 08.40.210 - 08.40.490 is nontransferable and, unless revoked or suspended, may be renewed on a date set by the department upon proof of continued competency.

(b) A lapsed license may be reinstated upon proof of continued competency and by payment of all unpaid renewal fees and any penalty fee established under AS 08.01.100 (b) unless the license has been lapsed for more than two years. If a person's license has been lapsed for more than two years, the person is required to take an examination under AS 08.40.270 .



Sec. 08.40.300. - Issuance and possession of license.

An applicant who successfully passes the examination shall receive a license. The licensee shall have the license in immediate possession at all times when performing activities for which the license is required and shall present the license for inspection upon the demand of an authorized representative of the department identified as such to the licensee by the representative.



Sec. 08.40.310. - Fees.

Each applicant and each licensee shall pay application and renewal fees established under AS 08.01.065 .



Sec. 08.40.320. - Disciplinary actions.

(a) The department may take the disciplinary actions set out in (d) of this section upon a finding that

(1) the license application is fraudulent or misleading;

(2) the licensee has knowingly violated AS 08.40.210 - 08.40.490, a code listed in AS 08.40.490 (3)(A), or an order or regulation of the department; or

(3) the licensee is incompetent or has engaged in fraudulent practices.

(b) Notice of a proposed disciplinary action under this section must be in writing and must state the grounds.

(c) Proceedings for a disciplinary action under this section shall be governed by AS 44.62 (Administrative Procedure Act).

(d) The department may take the following disciplinary actions under (a) of this section, singly or in combination:

(1) refuse to issue a license;

(2) permanently revoke a license;

(3) suspend a license for a specified period;

(4) censure or reprimand a licensee;

(5) impose limitations or conditions on the professional practice of a licensee;

(6) require a licensee to submit to peer review;

(7) impose requirements for remedial professional education to correct deficiencies in the education, training, and skill of the licensee;

(8) impose probation requiring a licensee to report regularly to the department on matters related to the grounds for probation.

(e) The department may withdraw probationary status if the deficiencies that required the sanction are remedied.

(f) The department may summarily suspend a license before a final hearing is held or during an appeal if the department finds that the licensee poses a clear and immediate danger to the public health and safety. A person is entitled to a hearing conducted by the office of administrative hearings (AS 44.64.010 ) to appeal the summary suspension within seven days after the order of suspension is issued. A person may appeal an adverse decision of the department on an appeal of a summary suspension to a court of competent jurisdiction.

(g) The department may reinstate a suspended or revoked license if, after a hearing, the department finds that the licensee is able to practice the profession with skill and safety.

(h) The department may accept the voluntary surrender of a license. A license may not be returned to the person who surrendered the license unless the department determines that the person is competent to resume practice and the person pays the appropriate renewal fee.

(i) The department shall seek consistency in the application of disciplinary sanctions. The department shall explain a significant departure from prior decisions involving similar facts in the order imposing the sanction.



Sec. 08.40.330. - Investigations.

The department may investigate alleged or apparent violations of AS 08.40.210 - 08.40.490. The department, upon showing proper credentials, may enter, during regular hours of work, a construction site where it appears that mechanical work is being done. The department may make inquiries about the identity of the mechanical administrator or the person acting in the capacity of a mechanical administrator. Upon demand, a mechanical administrator or person acting in the capacity of a mechanical administrator, or that person's representative, shall produce evidence of current licensure.



Sec. 08.40.340. - Issuance of citations.

The department may issue a citation for a violation if there is probable cause to believe a person has violated AS 08.40.210 - 08.40.490. Each day a violation continues after a citation for the violation has been issued constitutes a separate violation.



Sec. 08.40.350. - Procedure and form of citation.

(a) A citation issued under AS 08.40.340 must be in writing. A person receiving the citation is not required to sign a notice to appear in court.

(b) The time specified in the notice to appear on a citation issued under AS 08.40.340 must be at least five days, not including weekends and holidays, after the issuance of the citation, unless the person cited requests an earlier hearing.

(c) The department is responsible for the issuance of books containing appropriate citations and shall maintain a record of each book issued and each citation contained in it. The department shall require and retain a receipt for every book issued to an employee of the department.

(d) The department shall deposit the original or a copy of the citation with a court having jurisdiction over the alleged offense. Upon its deposit with the court, the citation may be disposed of only by trial in the court or other official action taken by the magistrate, judge, or prosecutor. The department may not dispose of it or copies of it or of the record of its issuance except as required under this subsection and (e) of this section.

(e) The department shall require the return of a copy of every citation issued under AS 08.40.340 and of all copies of every citation that has been spoiled or upon which an entry has been made and not issued to an alleged violator. The department shall also maintain, in connection with every citation issued by the department, a record of the disposition of the charge by the court where the original or copy of the citation was deposited.

(f) If the form of citation issued under AS 08.40.340 includes the essential facts constituting the offense charged, and if the citation is sworn to as required under the laws of this state for a complaint charging commission of the offense alleged in the citation, then the citation when filed with a court having jurisdiction is considered to be a lawful complaint for the purpose of prosecution.



Sec. 08.40.360. - Cease and desist order.

(a) If the commissioner of commerce, community, and economic development determines that a person is acting as a mechanical administrator in violation of AS 08.40.210 - 08.40.490, the commissioner may issue a cease and desist order prohibiting further action by the person as a mechanical administrator. The cease and desist order remains in effect until the person has submitted evidence acceptable to the commissioner showing that the violation has been corrected.

(b) A person affected by an order issued under (a) of this section may seek equitable relief preventing the commissioner of commerce, community, and economic development from enforcing the order.



Sec. 08.40.370. - Injunctive relief.

The commissioner of commerce, community, and economic development may seek an injunction in the superior court to enjoin a person from violating AS 08.40.210 - 08.40.490.



Sec. 08.40.380. - Penalties.

(a) A person who knowingly violates AS 08.40.210 - 08.40.490, or who knowingly violates a regulation or order of the department or a code listed in AS 08.40.490 (3)(A) that was in effect at the time that the installation or repair was made, is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $5,000.

(b) Unless the citation has been voided or otherwise dismissed by the magistrate, judge, or prosecutor, a person who without lawful justification or excuse fails to appear in court to answer a citation issued under AS 08.40.340 , regardless of the disposition of the charge for which the citation was issued, is guilty of a class B misdemeanor.



Sec. 08.40.390. - Exclusions.

(a) AS 08.40.210 - 08.40.490 do not apply to a utility, municipality, or local governing body whose employees are engaged in mechanical work on an integral part of a system owned and operated by the utility, municipality, or local governing body.

(b) AS 08.40.210 - 08.40.490 do not apply to a person engaged in

(1) the manufacture or repair of mechanical apparatus or equipment;

(2) mechanical work, the cost of which does not exceed $50,000, involving residences or small commercial establishments in communities that

(A) have a population of under 5,000 according to the latest available federal or state census or other census approved by the Department of Commerce, Community, and Economic Development; or

(B) are over 50 miles by air or water transportation from the business place of a mechanical administrator licensed under AS 08.40.210 - 08.40.490;

(3) mechanical installation on a single-family residence or a two-family residence that is not intended for sale at the time of making the installation;

(4) installation of water lines or sanitary, storm, or drain sewer lines more than five feet from a building;

(5) mechanical maintenance or repair work if the work is performed by the person as an employee of an owner or tenant of commercial property as part of the employee's work duties with respect to the property but is not offered or performed as a service to the public;

(6) design, installation, maintenance, or repair of fire extinguishing systems.



Sec. 08.40.400. - Personal supervision.

A person licensed under AS 08.40.210 - 08.40.490 as a mechanical administrator who is responsible for installation or modification of mechanical piping and systems, devices, fixtures, equipment, or other mechanical materials, or who is responsible for certifying that the installation or modification complies with applicable codes, shall personally inspect those materials after installation and modification unless the installation or modification amounts to simple or highly standardized work performed in less than 24 man-hours by personnel generally under the supervision of the mechanical administrator.



Sec. 08.40.490. - Definitions.

In AS 08.40.210 - 08.40.490,

(1) "department" means the Department of Commerce, Community, and Economic Development except where the context otherwise requires;

(2) "manufacture" means fabrication or completion of a product or mechanical apparatus exclusive of its completion or installation at a job site;

(3) "mechanical administrator" means a person who is responsible for

(A) installing or modifying mechanical piping and systems, devices, fixtures, equipment, or other mechanical materials subject to the Uniform Plumbing Code, Uniform Swimming Pool, Spa, and Hot Tub Code, Uniform Solar Energy Code, and the Uniform Mechanical Code as published by the International Association of Plumbing and Mechanical Officials and the International Conference of Building Officials; or

(B) certifying that an installation or modification described in (A) of this paragraph complies with the applicable codes;

(4) "mechanical piping" includes piping fixtures, devices, and equipment;

(5) "utility" means every public, cooperative, or other corporation, company, individual, or association of individuals, their lessees, trustees, or receivers appointed by a court, that owns, operates, manages, or controls a plant or system for

(A) furnishing, by generation, transmission, or distribution, electrical service, fuel gas service, district heating, sewage disposal, or domestic water service to the public for compensation;

(B) furnishing telecommunications service to the public for compensation.









Chapter 08.42. - MORTICIANS

Sec. 08.42.010. - Authority of department.

The department has jurisdiction over the practice of mortuary science under this chapter. The department may adopt and enforce regulations and set fees relating to the practice of mortuary science.



Sec. 08.42.020. - License required for the practice of mortuary science.

(a) A person may not engage in the practice of mortuary science or hold out as being engaged in the practice unless licensed as an embalmer or funeral director by the department. A person holding a license as a funeral director may not embalm or restore a dead human body, take charge of the remains of a person dead of a communicable disease, or prepare for transportation by common carrier a human body dead of a communicable disease.

(b) [Repealed, Sec. 62 ch 21 SLA 1991].

(c) In the event the dead body is to be disposed of in a manner not requiring embalming, the department may issue a permit to an unlicensed person for the care and disposition of dead human bodies for compensation. This permit otherwise in no way licenses the holder to practice mortuary science.



Sec. 08.42.030. - Examination of applicants for license to practice mortuary science.

The department is granted authority to examine all applicants for a license to practice mortuary science and to determine whether an applicant possesses the necessary qualifications. The department shall hold an examination at least once each year at the place and time the department may determine.



Sec. 08.42.040. - Application for license to practice mortuary science.

The applicant for an examination for a license to practice as an embalmer or as a funeral director shall make application to the department in writing on a form provided by the department.



Sec. 08.42.050. - Qualifications for license to practice mortuary science.

(a) In order to qualify for a license to practice embalming, the applicant shall

(1) be at least 18 years of age;

(2) have graduated from an accredited school or college of mortuary science;

(3) have taken and passed the examination for a license to practice embalming conducted by the department;

(4) have completed at least one year of apprenticeship as a trainee under a licensed embalmer.

(b) In order to qualify for a license to practice funeral directing, the applicant shall

(1) be at least 18 years of age;

(2) have satisfactorily completed at least one year (30 semester credit hours) at an accredited college or university;

(3) have taken and passed the examination for a license to practice funeral directing conducted by the department;

(4) have completed at least one year of apprenticeship as a trainee under a person licensed to practice funeral directing in this state.



Sec. 08.42.060. - Scope and conduct of examination for a license to practice mortuary science.

(a) The department shall examine applicants for an embalmer's license; the examination may include any or all of the following subjects: (1) theory and practice of embalming, (2) anatomy, (3) pathology, (4) bacteriology, (5) hygiene, including sanitation and public health, (6) chemistry, including toxicology, (7) restorative arts, including plastic surgery and demi-surgery, (8) funeral service arts and sciences, and funeral service administration, including accounting, funeral law, psychology, funeral principles, directing and management, (9) Alaska vital statistics law, and (10) the provisions of this chapter and the regulations adopted by the department under this chapter. The department shall examine applicants for a funeral director's license; the examination may include any or all of the subjects included in (8), (9) and (10) of this subsection. The department may use the examination provided by the Conference of Funeral Service Examining Boards of the United States, Inc. where it is applicable to the subjects in this section.

(b) A passing grade in the examination is an average grade of at least 75 percent with no individual subject grade of less than 70 percent.

(c) If an applicant receives an average grade of at least 75 percent, but receives a grade of less than 70 percent in three or fewer individual subjects, the applicant may be reexamined only in those subjects. The applicant is entitled to reexamination on individual subjects only once. A grade of at least 70 percent in each of the subjects in which the applicant is reexamined is sufficient to constitute a passing grade.

(d) Except as provided in (c) of this section, an applicant shall be reexamined in all subjects if the applicant reapplies for examination.



Sec. 08.42.070. - Reciprocity.

(a) The department may recognize the license issued to an embalmer or funeral director from another state if the applicant

(1) furnishes proof satisfactory to the department that the applicant

(A) has complied, in the state in which the applicant is licensed, with requirements substantially equal to the requirements of this chapter; or

(B) meets the applicable requirements for the license for which the applicant is applying except for the apprenticeship and examination provisions and that the applicant is licensed in another state and has practiced mortuary science for at least one year in a state where the applicant is licensed; and

(2) takes and passes the examination provided for in (b) of this section.

(b) The department shall examine each applicant under this section on the following subjects: Alaska vital statistics law, the provisions of this chapter, and the regulations adopted by the department under this chapter.



Sec. 08.42.080. - License. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.100 ].

Repealed or Renumbered



Sec. 08.42.085. - Qualifications for trainees.

(a) A person may apprentice as an embalmer trainee if the person

(1) is at least 18 years of age;

(2) applies on a form provided by the department; and

(3) furnishes evidence satisfactory to the department that an embalmer licensed in this state will supervise the training and that the training will take place in a funeral establishment that meets the requirements of AS 08.42.100 .

(b) A person may apprentice as a funeral director trainee if the person

(1) is at least 18 years of age;

(2) applies on a form provided by the department; and

(3) furnishes evidence satisfactory to the department that a funeral director licensed in this state will supervise the training and that the training will take place in a funeral establishment that meets the requirements of AS 08.42.100 .

(c) The department shall issue a permit valid for one year to an applicant who meets the requirements of this section. The department shall renew a permit for one year if the trainee applies for renewal on a form provided by the department and shows that the training activity continues to satisfy the requirements of this section. The department shall charge a fee for processing applications and renewals under this section that will be sufficient to cover administrative costs.

(d) A person may apprentice as a funeral director trainee or as an embalmer trainee for no more than two years.



Sec. 08.42.090. - Grounds for refusal to issue or renew licenses and suspension or revocation of licenses.

When the department has reason to believe that an applicant or licensee has been guilty of any of the following acts or omissions, it may conduct an investigation, and the department may, after proper hearing and notice in accordance with AS 44.62 (Administrative Procedure Act), refuse to issue, refuse to renew, or may suspend or revoke, a license upon a finding by the department of any of the following acts or omissions:

(1) fraud or misrepresentation in obtaining a license;

(2) misrepresentation or fraud in the practice of mortuary science;

(3) false or misleading advertising;

(4) aiding or abetting an unlicensed person to practice mortuary science;

(5) using a casket or part of a casket which has previously been used as a receptacle for the burial or other final disposition of another dead human body;

(6) refusing to promptly surrender the custody of a dead human body upon the order of the person lawfully entitled to custody;

(7) solicitation of a dead human body by the licensee, the licensee's agents, servants or employees, if solicitation occurs after death, or while death is impending but this does not prohibit advertising or sales made on a pre-need basis;

(8) employment by the licensee of any person for the purpose of calling upon individuals or institutions to influence them to turn over a dead human body to a particular licensee immediately before an impending death or after death;

(9) the direct or indirect payment or offer of payment for the purpose of obtaining a dead body by the licensee, the licensee's agents, servants or employees immediately before an impending death or after death;

(10) immediately before impending death or after death, solicitation or acceptance by a licensee of any payment for recommending or causing a dead human body to be disposed of in a specific crematory, mausoleum or cemetery; however, this section does not prevent the recommendation or solicitation for sales of space and merchandise in a specific crematory, mausoleum or cemetery, if the licensee has an ownership interest in the specific crematory, mausoleum or cemetery and the ownership interest is disclosed at the time of the solicitation, recommendation or sale;

(11) violation of a state law or regulation or municipal ordinance or regulation or federal law or regulation affecting the disposition of a dead human body, or contracts relating to the disposition of a dead human body;

(12) violation of any of the provisions of this chapter;

(13) conviction of a felony involving moral turpitude.



Sec. 08.42.100. - Funeral establishment permit.

A person may not conduct, maintain, manage, or operate a funeral establishment unless a permit for each establishment has been issued by the department and is conspicuously displayed in the funeral establishment. Each permit is valid only for one specific location, and each firm operating from the same funeral establishment shall obtain a separate permit. The department shall issue a permit to operate a funeral establishment upon application for the permit on a form provided by the department. All permits expire at the time established under AS 08.01.100 and may be renewed for successive terms. Violation of a provision of AS 08.42.090 by a person operating a funeral establishment or, with that person's knowledge or consent, by an employee is considered sufficient cause for suspension or revocation of the funeral establishment permit.



Sec. 08.42.110. - [Renumbered as AS 08.42.200 ].

Repealed or Renumbered



Sec. 08.42.120. - Violations; penalties.

A person who violates or aids a person in a violation of this chapter is guilty of a misdemeanor and upon conviction is punishable by imprisonment for not more than one year or by a fine of not more than $5,000.



Sec. 08.42.130. - Enforcement by attorney general.

The attorney general may bring an action in the superior court to enjoin a person from violating the provisions of this chapter.



Sec. 08.42.200. - Definitions.

In this chapter,

(1) "department" means the Department of Commerce, Community, and Economic Development;

(2) "funeral establishment" means every place devoted to or used in the care and preparation for disposition of dead human bodies, or as the office or place for carrying on the profession of mortuary science, or for any combination of these;

(3) "mortuary science" means embalming of dead human bodies, taking charge of the remains of those dead of a communicable disease, or preparing dead human bodies for shipment, directing or supervising funerals;

(4) "trainee" means a person who has met the qualifications set out in AS 08.42.085 (a) and is engaged in learning the practice of embalming under the direction and control of a person properly licensed to practice embalming, or a person who has met the qualifications set out in AS 08.42.085 (b) and is engaged in learning the practice of funeral directing under the direction and control of a person properly licensed to practice funeral directing.






Chapter 08.44. - EMBALMERS



Chapter 08.45. - NATUROPATHS

Sec. 08.45.010. - Practice of naturopathy without license prohibited.

A person may not practice naturopathy in the state without a license.



Sec. 08.45.020. - Application for license.

A person desiring to practice naturopathy shall apply in writing to the department.



Sec. 08.45.030. - Issuance of license.

The department shall issue a license to practice naturopathy to an applicant who provides proof satisfactory to the department that the applicant has received a degree from an accredited four-year college or university, and

(1) on or before December 31, 1987, has graduated from a school of naturopathy that required four years of attendance at the school and after graduation has received a license in another state after passing an examination for licensure in that state and is licensed by a state at the time of application; or

(2) after December 31, 1987, has

(A) graduated from a school of naturopathy that required four years of attendance at the school and at the time of graduation the school was accredited or a candidate for accreditation by the Council on Naturopathic Medical Education or a successor organization recognized by the United States Department of Education; and

(B) passed the Naturopathic Physicians Licensing Examination.



Sec. 08.45.035. - Temporary licenses.

(a) The department shall issue a temporary license to practice naturopathy to an applicant who has applied for and is qualified to take the next Naturopathic Physicians Licensing Examination offered after the date of application and provides proof satisfactory to the department that the applicant

(1) meets the requirements of AS 08.45.030 (2)(A); and

(2) has not previously failed the Naturopathic Physicians Licensing Examination.

(b) A temporary license issued under (a) of this section terminates on the date

(1) the results of the examination the applicant agreed to take under (a) of this section are reported by the testing authority if the applicant failed the examination; or

(2) of the Naturopathic Physicians Licensing Examination that the applicant agreed to take under (a) of this section if the applicant fails to take the examination.

(c) A temporary license holder may practice only in the office of a naturopath licensed by this state.



Sec. 08.45.040. - Disclosures required by person who practices naturopathy.

(a) A person who practices naturopathy shall clearly disclose that the person's training and practice is in naturopathy

(1) to each patient; and

(2) on all material used in the practice of naturopathy and made available to patients or to the public.

(b) A person who practices naturopathy without being covered by malpractice insurance shall disclose to each patient that the person does not have the insurance.



Sec. 08.45.050. - Restrictions on practice of naturopathy.

A person who practices naturopathy may not

(1) give, prescribe, or recommend in the practice

(A) a prescription drug;

(B) a controlled substance;

(C) a poison;

(2) engage in surgery;

(3) use the word "physician" in the person's title.



Sec. 08.45.060. - Grounds for suspension, revocation, or refusal to issue a license.

The department may, after a hearing, impose a disciplinary sanction on a person licensed under this chapter when the department finds that the licensee

(1) secured a license through deceit, fraud, or intentional misrepresentation;

(2) engaged in deceit, fraud, or intentional misrepresentation in the course of providing professional services or engaging in professional activities;

(3) advertised professional services in a false or misleading manner;

(4) has been convicted of a felony or other crime that affects the licensee's ability to continue to practice competently and safely;

(5) failed to comply with this chapter, with a regulation adopted under this chapter, or with an order of the department;

(6) continued to practice after becoming unfit due to

(A) professional incompetence;

(B) addiction or severe dependency on alcohol or a drug that impairs the licensee's ability to practice safely;

(C) physical or mental disability;

(7) engaged in lewd or immoral conduct in connection with the delivery of professional service to patients.



Sec. 08.45.070. - Disciplinary sanctions.

(a) When it finds that a licensee under this chapter has violated AS 08.45.040 - 08.45.050 or is guilty of an offense under AS 08.45.060 , the department may impose the following sanctions singly or in combination:

(1) permanently revoke the license to practice;

(2) suspend the license for a determinate period of time;

(3) censure the licensee;

(4) issue a letter of reprimand to the licensee;

(5) place the licensee on probationary status and require the licensee to

(A) report regularly to the department upon matters involving the basis of probation;

(B) limit practice to those areas prescribed;

(C) continue professional education until a satisfactory degree of skill has been attained in areas determined by the department to need improvement;

(6) impose limitations or conditions on the practice of the licensee.

(b) The department may withdraw probationary status of a licensee if it finds that the deficiencies that required the sanction have been remedied.

(c) The department may summarily suspend a license before final hearing or during the appeals process if the department finds that the licensee poses a clear and immediate danger to the public health and safety if the licensee continues to practice. A licensee whose license is suspended under this section is entitled to a hearing conducted by the office of administrative hearings (AS 44.64.010 ) not later than seven days after the effective date of the order. The licensee may appeal the suspension after a hearing to a court of competent jurisdiction.



Sec. 08.45.080. - Unlicensed practice a misdemeanor.

A person who practices naturopathy in the state without a license in violation of AS 08.45.010 is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $1,000, or by imprisonment for not more than a year, or by both.



Sec. 08.45.090. - Fraudulent license.

A person who obtains or attempts to obtain a naturopathic license by dishonest or fraudulent means or who forges, counterfeits, or fraudulently alters a naturopathic license is punishable by a fine of not more than $500, or by imprisonment for not more than six months, or by both.



Sec. 08.45.100. - Regulations.

The Department of Commerce, Community, and Economic Development shall adopt regulations to implement this chapter.



Sec. 08.45.200. - Definitions.

In this chapter,

(1) "controlled substance" has the meaning given in AS 11.71.900 ;

(2) "department" means the Department of Commerce, Community, and Economic Development;

(3) "naturopathy" means the use of hydrotherapy, dietetics, electrotherapy, sanitation, suggestion, mechanical and manual manipulation for the stimulation of physiological and psychological action to establish a normal condition of mind and body; in this paragraph, "dietetics" includes herbal and homeopathic remedies.






Chapter 08.48. - ARCHITECTS, ENGINEERS, AND LAND SURVEYORS

Article 01 - BOARD OF REGISTRATION

Sec. 08.48.010. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.011. - Board created.

(a) There is created the State Board of Registration for Architects, Engineers, and Land Surveyors. The board shall administer the provisions of this chapter and comply with AS 44.62 (Administrative Procedure Act).

(b) The board consists of 10 members appointed by the governor having the qualifications as set out in AS 08.48.031 . The board consists of two civil engineers, two land surveyors, one mining engineer, one electrical or mechanical engineer, one engineer from another branch of the profession of engineering, two architects, and one public member.



Sec. 08.48.020. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.021. - Appointments and terms.

(a) The governor shall give each member of the board a certificate of appointment, and the member shall file with the lieutenant governor a written oath or affirmation for faithful discharge of the member's official duty.

(b) [Repealed, Sec. 49 ch 94 SLA 1987].

(c) For purposes of determining appointments and terms under AS 08.01.035, notwithstanding the reference in that section relating to eligibility for reappointment after serving a full or partial term,

(1) a member who has served all of two successive terms on the board may not be reappointed to the board unless four years have elapsed since the person last served on the board; and

(2) for purposes of (1) of this subsection, a person who serves for two years or more of a four-year term is considered to have served a full term.



Sec. 08.48.030. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.031. - Qualifications.

Each member of the board must have been a resident in the state for three consecutive years immediately preceding appointment and, except for the public member, must be registered and have a minimum of five years of professional practice in the member's respective field.



Sec. 08.48.040. - [Repealed, Sec. 3 ch 59 SLA 1966].

Repealed or Renumbered



Sec. 08.48.041. - Removal of members.

The governor may remove a member of the board for misconduct, incompetency, or neglect of duty.



Sec. 08.48.050. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.051. - Organization and meetings.

The board shall hold at least four regular meetings each year. Special meetings may be held as the bylaws of the board provide. The board shall elect or appoint annually from its members the following officers: chair, vice-chair, and secretary.



Sec. 08.48.055. - Executive secretary of the board.

(a) The department, in consultation with the board, shall employ an individual who is not a member of the board to serve as the executive secretary of the board. The executive secretary is the principal executive officer of the board and is in the partially exempt service under AS 39.25.120 .

(b) The executive secretary of the board shall perform duties as prescribed by the board.



Sec. 08.48.060. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.061. - Finances.

(a) All money derived under the provisions of this chapter shall be deposited in the general fund.

(b) Each member of the board is entitled to receive per diem and travel expenses as authorized by law for other boards and commissions.

(c) The board may make expenditures from appropriated funds for any purpose that is reasonably necessary for the proper performance of its duties under this chapter. This may include the expenses of the board delegates to meetings of councils of architect examiners, engineering examiners, land surveyor examiners, or landscape architect examiners, or any of their subdivisions. The total amount of disbursements issued in payment of the expenses incurred under this chapter may not exceed the amount of money appropriated by the legislature.



Sec. 08.48.070. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.071. - Records and reports.

(a) The following record of the board's proceedings and of all applications for registration or authorization shall be kept by the Department of Commerce, Community, and Economic Development under AS 08.01.050:

(1) the name, age, and last known address of each applicant;

(2) the date of application;

(3) the place of business of the applicant;

(4) the education, experience, and other qualifications;

(5) the type of examination required;

(6) whether or not the applicant was rejected;

(7) whether or not a certificate of registration or authorization was granted or endorsed;

(8) the date of the action of the board;

(9) other action taken by the board;

(10) other information that may be considered necessary by the board.

(b) The record of the board is prima facie evidence of the proceedings of the board, and a transcript, certified by the secretary, is admissible as evidence with the same effect as if the original were produced.

(c) [Repealed, Sec. 6 ch 19 SLA 1998, June 28, 1998].

(d) Board records and papers of the following class are of a confidential nature and are not public records: examination material for examinations not yet given, file records of examination problems, solutions, letters of inquiry and reference concerning applicants, board inquiry forms concerning applicants, investigation files if an investigation is still pending, and all other matters of a like confidential nature.

(e) The Department of Commerce, Community, and Economic Development shall, under AS 08.01.050 , preserve the records under (a) of this section for the previous five years.

(f) The Department of Commerce, Community, and Economic Development shall assemble statistics relating to the performance of its staff and the performance of the board, including but not limited to,

(1) the number of architects, engineers, land surveyors, and landscape architects registered over a five-year period;

(2) the rate of passage of examinations administered by the board;

(3) the number of persons making application for registration as a professional architect, engineer, land surveyor, or landscape architect over a five-year period;

(4) an account of registration fees collected under AS 08.01.065 ;

(5) a measure of the correspondence workload of any licensing examiner employed by the department to carry out this chapter.



Sec. 08.48.080. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.081. - Roster. [Repealed, Sec. 9 ch 2 SLA 1990].

Repealed or Renumbered



Sec. 08.48.090. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.091. - Written examinations.

Written examinations shall be held at least once each year at places determined by the board. A candidate failing an examination may apply for reexamination in accordance with regulations adopted by the board.



Sec. 08.48.100. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.101. - Regulations; bylaws; code of ethics.

(a) The board may adopt regulations to carry out the purpose of this chapter, including regulations

(1) describing the contents of an examination;

(2) establishing the conduct of an examination;

(3) establishing a minimum score for passing an examination;

(4) establishing bylaws governing its meetings and activities;

(5) publishing a code of ethics or professional conduct for those persons regulated by this chapter, including corporations, limited liability companies, and limited liability partnerships under AS 08.48.241;

(6) establishing continuing education requirements for persons regulated by this chapter that must be completed before a certificate may be renewed; the continuing education requirements may not exceed standards established by a national accrediting body or other recognized professional organization.

(b) [Repealed, Sec. 6 ch 19 SLA 1998].



Sec. 08.48.110. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.111. - Power to revoke, suspend, or reissue certificate.

The board may suspend, refuse to renew, or revoke the certificate of or reprimand a registrant, corporation, limited liability company, or limited liability partnership who is found guilty of (1) fraud or deceit in obtaining a certificate; (2) gross negligence, incompetence, or misconduct in the practice of architecture, engineering, land surveying, or landscape architecture; or (3) a violation of this chapter, a regulation adopted under this chapter, or the code of ethics or professional conduct as adopted by the board. The code of ethics or professional conduct shall be distributed in writing to every registrant and applicant for registration under this chapter. This publication and distribution of the code of ethics or professional conduct constitutes due notice to all registrants. The board may revise and amend its code and, upon doing so, shall immediately notify each registrant in writing of the revisions or amendments. The board may, upon petition of the registrant, corporation, limited liability company, or limited liability partnership, reissue a certificate if a majority of the members of the board vote in favor of the reissuance.



Sec. 08.48.120. - [Repealed, Sec. 2 ch 27 SLA 1968].

Repealed or Renumbered



Sec. 08.48.121. - Disciplinary action and procedure.

Any person may file with the secretary of the board a charge of fraud, deceit, gross negligence, incompetence, misconduct, or violation of this chapter, a regulation adopted under it, or the code of ethics of the board. The charge, constituting an accusation under AS 44.62 (Administrative Procedure Act), shall be in writing and sworn to by the person making it. A charge may be dismissed by the board as unfounded or trivial.



Sec. 08.48.130. - [Repealed, Sec. 3 ch 59 SLA 1966].

Repealed or Renumbered



Sec. 08.48.131. - Injunction.

The board may bring an action in the superior court to enforce compliance with this chapter or an order of the board or to enjoin a person from doing an act that violates this chapter.



Sec. 08.48.140. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.141. - Legal counsel.

The attorney general of the state shall act as legal advisor to the board and render legal assistance upon request of its chair.



Sec. 08.48.150. - 08.48.170. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered






Article 02 - REGISTRATION AND PRACTICE

Sec. 08.48.171. - General requirements and qualifications for registration.

An applicant for registration as an architect, engineer, land surveyor, or landscape architect must be of good character and reputation and shall submit evidence satisfactory to the board of the applicant's education, training, and experience. However, an applicant for registration as a land surveyor may not be required to submit evidence of more than eight years of any combination of education, experience, or training.



Sec. 08.48.180. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.181. - Registration upon examination.

Except as provided in AS 08.48.191 , for registration as a professional architect, professional engineer, professional land surveyor, or professional landscape architect, a person shall be examined in this state in accordance with the regulations of procedure and standards adopted by the board under AS 44.62 (Administrative Procedure Act). The procedure and standards shall at least meet the requirements adopted by recognized national examining councils for these professions.



Sec. 08.48.190. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.191. - Registration by comity or endorsement.

(a) A person holding a certificate of registration authorizing the person to practice architecture in a state, territory, or possession of the United States, the District of Columbia, or a foreign country, or holding a certificate of qualification issued by the National Council of Architectural Registration Board, that, in the opinion of the board, meets the requirements of this chapter, based on verified evidence, may, upon application, be registered in accordance with the regulations of the board.

(b) A person holding a certificate of registration authorizing the person to practice engineering in a state, territory, or possession of the United States, the District of Columbia, or a foreign country, that, in the opinion of the board meets the requirements of this chapter, based on verified evidence, may, upon application, be registered in accordance with regulations of the board.

(c) A person holding a certificate of registration authorizing the person to practice land surveying in a state, territory, or possession of the United States, the District of Columbia, or a foreign country, may, upon application, be registered in accordance with the regulations of the board if the person's certificate was issued under requirements comparable to those in this state.

(d) A person holding a certificate of registration authorizing the person to practice landscape architecture in a state, territory, or possession of the United States, the District of Columbia, or a foreign country, that in the opinion of the board meets the requirements of this chapter, based on verified evidence, may upon application, be registered under the regulations of the board. A person holding a certificate of qualification issued by the Council of Landscape Architectural Registration Boards may upon application be registered under regulations of the board.



Sec. 08.48.200. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.201. - Application for registration.

(a) Application for registration as a professional architect, a professional engineer, a professional land surveyor, or a professional landscape architect shall

(1) be on a form prescribed and furnished by the board;

(2) contain statements made under oath, showing the applicant's education and a detailed summary of the applicant's technical experience; and

(3) contain five references, three of whom must be architects for architectural registration, engineers for engineering registration, land surveyors for land surveying registration, and landscape architects for landscape architectural registration, having personal knowledge of the applicant's architectural, engineering, land surveying, or landscape architectural education, training, or experience.

(b) [Repealed, Sec. 54 ch 37 SLA 1985].



Sec. 08.48.210. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.211. - Certificate of registration.

(a) An applicant who fulfills the requirements set out by the board shall be awarded a certificate of registration as a professional architect, engineer, land surveyor, or landscape architect, authorizing the holder to offer or perform architectural, engineering, land surveying, or landscape architectural services or work for the public, or to certify or sign architectural, engineering, land surveying, or landscape architectural documents. Certificates of registration issued under this section shall be inscribed on their face in a manner determined by the board.

(b) The certificate of registration sealed by the board is prima facie evidence that the person named in it is entitled to all rights and privileges of a professional architect, professional engineer, professional land surveyor, or professional landscape architect while the certificate remains unrevoked or unexpired.



Sec. 08.48.215. - Retired status registration.

(a) On retiring from practice and payment of an appropriate one-time fee, an individual who is a registrant in good standing with the board may apply for the conversion of a certificate of registration to a retired status registration. An individual holding a retired status registration may not practice architecture, engineering, land surveying, or landscape architecture in the state. A retired status registration is valid for the life of the registration holder and does not require renewal.

(b) An individual with a retired status registration may apply for a certificate of registration. Before issuing a certificate of registration under this subsection, the board may require the applicant to meet reasonable criteria as determined under regulations of the board. The criteria may include submission of continuing education credits and reexamination requirements.



Sec. 08.48.220. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.221. - Seals.

Each registrant may obtain a seal of the design authorized by the board, bearing the registrant's name, registration number, and the legend, "Registered Professional Architect," "Registered Professional Engineer," "Registered Professional Land Surveyor," or "Registered Professional Landscape Architect," as appropriate. When a registrant issues final drawings, specifications, surveys, plats, plates, reports, or similar documents, the registrant shall sign the documents and stamp the documents with the seal. The board shall adopt regulations governing the use of seals by the registrant. An architect, engineer, land surveyor, or landscape architect may not affix or permit a seal and signature to be affixed to an instrument after the expiration of a certificate or for the purpose of aiding or abetting another person to evade or attempt to evade a provision of this chapter. The registrant, by affixing the registrant's seal to final drawings, specifications, surveys, plats, plates, reports, and other similar documents, and signing them, certifies that these documents were prepared by or under the registrant's direct supervision, unless the registrant certifies on the face of the document to the extent of the registrant's responsibility.



Sec. 08.48.230. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.231. - Expirations and renewals.

(a) To remain valid, certificates shall be renewed in accordance with AS 08.01.100 . Notice of renewal dates, given under AS 08.01.050 (a)(11), shall be mailed to the registrant, corporation, limited liability company, or limited liability partnership at the registrant's, corporation's, limited liability company's, or limited liability partnership's last known address at least one month in advance of the date of the expiration of the certificate. If the certificate has been suspended or revoked, the board may take action independent of this section.

(b) The renewal of a certificate does not require reapplication if the certificate has not expired or has not been suspended or revoked.

(c) An expired certificate may be renewed under regulations adopted by the board establishing requirements for reexamination.



Sec. 08.48.240. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.241. - Corporations, limited liability companies, and limited liability partnerships.

(a) This chapter does not prevent a corporation, limited liability company, or limited liability partnership from offering architectural, engineering, land surveying, or landscape architectural services; however, the corporation, limited liability company, or limited liability partnership shall file with the board

(1) an application for a certificate of authorization upon a form to be prescribed by the board and containing information required to enable the board to determine whether the corporation, limited liability company, or limited liability partnership is qualified in accordance with the provisions of this chapter to offer to practice architecture, engineering, land surveying, or landscape architecture in this state;

(2) a certified copy of a resolution of the board of directors of the corporation, the managing members or manager of the limited liability company, or the general partners of a limited liability partnership designating persons holding certificates of registration under this chapter as responsible for the practice of architecture, engineering, land surveying, or landscape architecture by the corporation, limited liability company, or limited liability partnership in this state and providing that full authority to make all final architectural, engineering, land surveying, or landscape architectural decisions on behalf of the corporation, limited liability company, or limited liability partnership with respect to work performed by the corporation, limited liability company, or limited liability partnership in this state is granted by the board of directors of the corporation, the managing members or manager of the limited liability company, or the general partners of the limited liability partnership to the persons designated in the resolution; however, the filing of this resolution does not relieve the corporation, limited liability company, or limited liability partnership of any responsibility or liability imposed upon it by law or by contract;

(3) a designation in writing setting out the name of one or more persons holding certificates of registration under this chapter who are in responsible charge of each major branch of the architectural, engineering, land surveying, or landscape architectural activities in which the corporation, limited liability company, or limited liability partnership specializes in this state; if a change is made in the person in responsible charge of a major branch of the architectural, engineering, land surveying, or landscape architectural activities, the change shall be designated in writing and filed with the board within 30 days after the effective date of the change.

(b) Upon filing with the board the application for certificate of authorization, certified copy of resolution, affidavit, and designation of persons specified in this section, the board shall, subject to (c) of this section, issue to the corporation, limited liability company, or limited liability partnership a certificate of authorization to practice architecture, engineering, land surveying, or landscape architecture in this state upon a determination by the board that

(1) the bylaws of the corporation, the articles of organization or operating agreement of the limited liability company, or the partnership agreement of the limited liability partnership contain provisions that all architectural, engineering, land surveying, or landscape architectural decisions pertaining to architectural, engineering, land surveying, or landscape architectural activities in this state will be made by the specified architect, engineer, land surveyor, or landscape architect in responsible charge, or other registered architects, engineers, land surveyors, or landscape architects under the direction or supervision of the architect, engineer, land surveyor, or landscape architect in responsible charge;

(2) the application for certificate of authorization states the type of architecture, engineering, land surveying, or landscape architecture practiced or to be practiced by the corporation, limited liability company, or limited liability partnership;

(3) the applicant corporation, limited liability company, or limited liability partnership has the ability to provide architectural, engineering, land surveying, or landscape architectural services;

(4) the application for certificate of authorization states the professional records of the designated person who is in responsible charge of each major branch of architectural, engineering, land surveying, or landscape architectural activities in which the corporation, limited liability company, or limited liability partnership specializes;

(5) the application for certificate of authorization states the experience, if any, of the corporation, limited liability company, or limited liability partnership in furnishing architectural, engineering, land surveying, or landscape architectural services during the preceding five-year period;

(6) the applicant corporation, limited liability company, or limited liability partnership meets other requirements related to professional competence in the furnishing of architectural, engineering, land surveying, or landscape architectural services as may be adopted by the board in furtherance of the objectives and provisions of this chapter.

(c) The board may, in the exercise of its discretion, refuse to issue, or may suspend or revoke a certificate of authorization to a corporation, limited liability company, or limited liability partnership if the board finds that any of the corporation's officers, directors, or incorporators, any of the stockholders holding a majority of the stock of the corporation, any of the limited liability company's organizers, managers, or managing members, or any of the limited liability partnership's general partners has committed misconduct or malpractice, or has been found personally responsible for misconduct or malpractice under the provisions of this chapter.

(d) The certificate of authorization must specify the major branches of architecture, engineering, land surveying, or landscape architecture of which the corporation, limited liability company, or limited liability partnership has designated a person in responsible charge as provided in this section. The certificate of authorization shall be conspicuously displayed in the place of business of the corporation, limited liability company, or limited liability partnership, together with the names of persons designated as being in responsible charge of the professional activities.

(e) If a corporation, limited liability company, or limited liability partnership that is organized solely by either a group of architects, a group of engineers, a group of land surveyors, or a group of landscape architects, each holding a certificate of registration under this chapter, applies for a certificate of authorization, the board may, in its discretion, grant a certificate of authorization to the corporation, limited liability company, or limited liability partnership based on a review of the professional records of the incorporators of the corporation, organizers of the limited liability company, or partners who formed the limited liability partnership in place of the required qualifications set out in this section. If the ownership of the corporation is altered, the membership of the limited liability company is altered, or the partners of the limited liability partnership change, the corporation, limited liability company, or limited liability partnership shall apply for a revised certificate of authorization, based upon the professional records of the owners of the corporation, the members of the limited liability company, or the partners of the limited liability partnership, if exclusively architects, engineers, land surveyors, or landscape architects, or otherwise under the qualifications required by (b)(1) - (4) of this section.

(f) A corporation, limited liability company, or a limited liability partnership authorized to offer architectural, engineering, land surveying, or landscape architectural services under this chapter, together with its directors, officers, managing members, manager, and partners for their own individual acts, is responsible to the same degree as the designated individual registered architect, engineer, land surveyor, or landscape architect, and shall conduct its business without misconduct or malpractice in the practice of architecture, engineering, land surveying, or landscape architecture as defined in this chapter.

(g) If the board, after a proper hearing, finds that a corporation, limited liability company, or limited liability partnership holding a certificate of authorization has committed misconduct or malpractice, the board shall suspend or revoke the certificate of authorization. The board shall also suspend or revoke the certificate of registration of any registered individual architect, engineer, land surveyor, or landscape architect who, after a proper hearing, is found by the board to have participated in committing the misconduct or malpractice.

(h) Drawings, specifications, designs, and reports, when issued in connection with work performed by a corporation, limited liability company, or limited liability partnership under its certificate of authorization, shall be prepared by or under the responsible charge of and shall be signed by and stamped with the official seal of a person holding a certificate of registration under this chapter.

(i) [Repealed, Sec. 54 ch 37 SLA 1985].

(j) In this section,

(1) "manager" has the meaning given in AS 10.50.990 ;

(2) "managing member" has the meaning given in AS 10.50.990 .



Sec. 08.48.250. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.251. - Certain partnerships.

This chapter does not prevent the practice of architecture, engineering, land surveying, or landscape architecture by a partnership if all of the members of the partnership are architects, engineers, land surveyors, or landscape architects legally registered under this chapter. In this section, "partnership" does not include a limited liability partnership.



Sec. 08.48.255. - Teachers. [Repealed, Sec. 2 ch 58 SLA 1991].

Repealed or Renumbered



Sec. 08.48.260. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.261. - State employees. [Repealed, Sec. 9 ch 2 SLA 1990. For transitional provisions relating to registration requirements of state employees, see Sec. 10, ch. 2, SLA 1990 in the Temporary and Special Acts].

Repealed or Renumbered



Sec. 08.48.265. - Fees.

The Department of Commerce, Community, and Economic Development shall set fees under AS 08.01.065 for examinations, registrations, certificates of authorization, and renewals of a certificate.



Sec. 08.48.270. - 08.48.280. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered






Article 03 - UNLAWFUL ACTS

Sec. 08.48.281. - Prohibited practice.

(a) A person may not practice or offer to practice the profession of architecture, engineering, land surveying, or landscape architecture in the state, or use in connection with the person's name or otherwise assume or advertise a title or description tending to convey the impression that the person is an architect, an engineer, a land surveyor, or a landscape architect, unless the person has been registered under the provisions of this chapter or is a person to whom these provisions do not apply, or, in the case of a corporation, limited liability company, or limited liability partnership, unless it has been authorized under this chapter.

(b) Notwithstanding (a) of this section, this chapter does not prohibit the practice of landscape architecture by a person who is not registered to practice landscape architecture if the services being performed by the person are within the scope of practice authorized by another license that is held by the person.



Sec. 08.48.290. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.291. - Violations and penalties.

A person who practices or offers to practice architecture, engineering, land surveying, or landscape architecture in the state without being registered or authorized to practice in accordance with the provisions of this chapter, or a person presenting or attempting to use the certificate or the seal of another, or a person who gives false or forged evidence of any kind to the board or to a member of the board in obtaining or attempting to obtain a certificate, or a person who impersonates a registrant, or a person who uses or attempts to use an expired or revoked or nonexistent certificate, knowing of the certificate's status, or a person who falsely claims to be registered and authorized to practice under this chapter, or a person who violates any of the provisions of this chapter, is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $10,000, or by imprisonment for not more than one year, or by both.



Sec. 08.48.295. - Civil penalty for unregistered or unauthorized practice.

(a) In addition to any other provision of law, if a person practices or offers to practice architecture, engineering, or land surveying in the state without being registered or authorized to practice in accordance with the provisions of this chapter, the board may enter an order levying a civil penalty.

(b) A civil penalty levied under this section may not exceed $5,000 for each offense. In levying a civil penalty, the board shall set the amount of the penalty imposed under this section after taking into account appropriate factors, including the seriousness of the violation, the economic benefit resulting from the violation, the history of violations, and other matters the board considers appropriate.

(c) Before issuing an order under this section, the board shall provide the person written notice and the opportunity to request, within 30 days of issuance of notice by the board, a hearing on the record.

(d) In connection with proceedings under (a) and (b) of this section, the board may issue subpoenas to compel the attendance and testimony of witnesses and the disclosure of evidence, and may request the attorney general to bring an action to enforce a subpoena.

(e) A person aggrieved by the levy of a civil penalty under this section may file an appeal with the superior court for judicial review of the penalty under AS 44.62.560 .

(f) If a person fails to pay a civil penalty within 30 days after entry of an order under (a) of this section, or if the order is stayed pending an appeal, within 10 days after the court enters a final judgment in favor of the board of an order appealed under (e) of this section, the board shall notify the attorney general. The attorney general may commence a civil action to recover the amount of the penalty.

(g) An action to enforce an order under this section may be combined with an action for an injunction under AS 08.48.131 .



Sec. 08.48.300. - 08.48.310. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered






Article 04 - GENERAL PROVISIONS

Sec. 08.48.311. - Rights not transferable.

The right to engage in the practice of architecture, engineering, land surveying, or landscape architecture is considered a personal and individual right, based on the qualifications of the individual as evidenced by the individual's certificate of registration, which is not transferable.



Sec. 08.48.320. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.321. - Evidence of practice.

A person practices or offers to practice architecture, engineering, land surveying, or landscape architecture who

(1) practices a branch of the profession of architecture, engineering, land surveying, or landscape architecture as defined in AS 08.48.341;

(2) by verbal claim, sign, advertisement, letterhead, card, or other means represents to be an architect, engineer, land surveyor, or landscape architect, or through the use of some other title implies that the person is an architect, engineer, land surveyor, or landscape architect; or

(3) holds out as able to perform or who does perform an architectural, engineering, land surveying, or landscape architectural service recognized by the professions covered by this chapter, and specified in regulations of the board, as an architectural, engineering, land surveying, or landscape architectural service.



Sec. 08.48.330. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.331. - Exemptions.

(a) This chapter does not apply to

(1) a contractor performing work designed by a professional architect, engineer, or landscape architect or the supervision of the construction of the work as a supervisor or superintendent for a contractor;

(2) workers in building trades crafts, earthwork, grounds keeping, or nursery operations, and superintendents, supervisors, or inspectors in the performance of their customary duties;

(3) an officer or employee of the United States government practicing architecture, engineering, land surveying, or landscape architecture as required by the person's official capacity;

(4) an employee or a subordinate of a person registered under this chapter if the work or service is done under the direct supervision of a person registered under this chapter;

(5) associates, consultants, or specialists retained by a registered individual, a partnership of registered individuals, a corporation, a limited liability company, or a limited liability partnership authorized to practice architecture, engineering, land surveying, or landscape architecture under this chapter, in the performance of professional services if responsible charge of the work remains with the individual, the partnership, or a designated representative of the corporation, limited liability company, or limited liability partnership;

(6) a person preparing drawings or specifications for

(A) a building for the person's own use and occupancy as a single family residence and related site work for that building;

(B) farm or ranch buildings and their grounds unless the public health, safety, or welfare is involved;

(C) a building that is intended to be used only as a residence by not more than four families and that is not more than two stories high and the grounds of the building;

(D) a garage, workshop, or similar building that contains less than 2,000 square feet of floor space to be used for a private noncommercial purpose and the grounds of the building;

(7) a specialty contractor licensed under AS 08.18 while engaged in the business of construction contracting or designing systems for work within the specialty to be performed or supervised by the specialty contractor, or a contractor preparing shop or field drawings for work that the specialty contractor has contracted to perform;

(8) a person furnishing drawings, specifications, instruments of service, or other data for alterations or repairs to a building or its grounds that do not change or affect the structural system or the safety of the building, or that do not affect the public health, safety, or welfare;

(9) a person who is employed by a postsecondary educational institution to teach engineering, architectural, or landscape architectural courses; in this paragraph, "postsecondary educational institution" has the meaning given in AS 14.48.210 ;

(10) an officer or employee of an individual, firm, partnership, association, utility, corporation, limited liability company, or limited liability partnership, who practices engineering involved in the operation of the employer's business only, and further provided that neither the employee nor the employer offers engineering services to the public; exclusions under this paragraph do not apply to buildings or structures whose primary use is public occupancy;

(11) a person while involved in revegetation, restoration, reclamation, rehabilitation, or erosion control for disturbed land;

(12) a person while maintaining or directing the placement of plant material;

(13) an employee, officer, or agent of a regulatory agency of the state or a municipality when reviewing drawings and specifications for compliance with the building codes of the state or a municipality if the drawings and specifications have been signed and sealed by a professional architect or professional engineer or the preparation of the drawings and specifications is exempt under this section from the requirements of this chapter; in this paragraph, "building codes" includes codes relating to building, mechanical, plumbing, electrical, and fire standards.

(b) The requirement to be registered as a landscape architect under this chapter only applies to a person who practices an aspect of landscape architecture that the board has determined affects the public health or safety.



Sec. 08.48.340. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.341. - Definitions.

In this chapter,

(1) "architect" means a professional architect;

(2) "board" means the State Board of Registration for Architects, Engineers, and Land Surveyors;

(3) "building" means a structure used or intended for human occupancy;

(4) "certificate of authorization" means a certificate issued by the board authorizing a corporation, a limited liability company, or a limited liability partnership to provide professional services in architecture, engineering, land surveying, or landscape architecture through individuals legally registered by the board;

(5) "certificate of registration" means a certificate issued by the board recognizing the individual named in the certificate as meeting the requirements for registration under this chapter;

(6) "engineer" means a professional engineer;

(7) "land surveyor" means a professional land surveyor;

(8) "landscape architect" means a professional landscape architect;

(9) "limited liability company" means an organization organized under AS 10.50 or a foreign limited liability company; in this paragraph, "foreign limited liability company" has the meaning given in AS 10.50.990;

(10) "limited liability partnership" means an organization registered under AS 32.05.415 or a foreign limited liability partnership; in this paragraph, "foreign limited liability partnership" has the meaning given in AS 32.05.990 .

(11) "practice of architecture" means professional service or creative work in the design of buildings, the teaching of advanced architectural courses in institutions of higher learning, consultation, investigation, evaluation, planning, design, and professional observation of construction of public or private buildings, works, or projects, and architectural review of drawings and specifications by regulatory agencies; "practice of architecture" may by regulation of the board include mechanical, electrical, or structural design of minor importance;

(12) "practice of engineering" means professional service or creative work, the adequate performance of which requires the specialized knowledge of applied mathematics and sciences, dealing with the design of structures, machines, equipment, utilities systems, materials, processes, works, or projects, public or private; the teaching of advanced engineering courses in institutions of higher learning; the direction of or the performance of engineering surveys, consultation, investigation, evaluation, planning, and professional observation of construction of public and private structures, works, or projects and engineering review of drawings and specifications by regulatory agencies; "practice of engineering" may by regulation of the board include architectural building design of minor importance, but it does not include comprehensive architectural services;

(13) "practice of land surveying" means the teaching of land surveying courses at an institution of higher learning, or any service or work the adequate performance of which involves the application of special knowledge of the principles of mathematics, the related physical and applied sciences, and the relevant requirements of law for adequate evidence of the act of measuring and locating land, geodetic and cadastral surveys for the location and monumentation of property boundaries, for the platting and planning of land and subdivisions of land, including the topography, alignment, and grades for streets, and for the preparation and perpetuation of maps, record plats, field note records, and property descriptions that represent these surveys;

(14) "practice of landscape architecture" means professional services or creative work in site investigation, reconnaissance, research, planning, design, and preparation services related to drawings and construction documents, observation of construction, and location, arrangement, and design of incidental and necessary tangible objects and features for the purpose of

(A) preservation and enhancement of land uses and natural land features;

(B) location and construction of aesthetically pleasing and functional approaches for structures, roadways, and walkways;

(C) establishing or maintaining trails, plantings, landscape irrigation, landscape lighting, and landscape grading; or

(D) generalized planning of the development of land areas in a manner that is sensitive to the area's natural and cultural resources;

(15) "professional architect" means a person who has been legally registered as a professional architect by the board;

(16) "professional engineer" means a person who has been legally registered as a professional engineer by the board;

(17) "professional land surveyor" means a person who has been legally registered as a professional land surveyor by the board;

(18) "professional landscape architect" means a person registered as a professional landscape architect by the board;

(19) "responsible charge" means the direct control and personal supervision of work;

(20) "structure" means a system of materials and components that resists horizontal and vertical loads.



Sec. 08.48.350. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered



Sec. 08.48.351. - Short title.

This chapter may be cited as the Architects, Engineers, Land Surveyors, and Landscape Architects Registration Act.



Sec. 08.48.360. - 08.48.430. - [Repealed, Sec. 1 ch 179 SLA 1972].

Repealed or Renumbered









Chapter 08.52. - EXPLOSIVES HANDLERS

Sec. 08.52.010. - Power to adopt regulations.

The Department of Labor and Workforce Development may issue orders and adopt regulations relating to the storage and use of explosives necessary to carry out the purposes of this chapter.



Sec. 08.52.020. - Certificate of fitness required.

In connection with an excavation, tunnel, quarry, earth removal, or construction carried on in this state, a person may not be employed without a certificate of fitness, while engaged in

(1) emplacing explosives for detonation;

(2) installing primers, fuses, wires, or other means of detonation; or

(3) detonating explosives.



Sec. 08.52.030. - Application for and issuance of certificate.

The department shall issue certificates of fitness. A certificate may be issued only to an individual. An applicant for a certificate shall apply in writing, under oath, on a form prescribed by the department containing

(1) the name and address of the applicant;

(2) the applicant's age;

(3) the applicant's citizenship; and

(4) other information that the department requires.



Sec. 08.52.040. - Issuance and contents of certificate.

If, upon investigation and examination by the department, the applicant is found competent by reason of training, experience, and physical fitness, the department shall issue a certificate of fitness. The certificate shall set out the competency of the applicant and provide for positive identification of the applicant, and shall be carried on the person engaged in handling explosives.



Sec. 08.52.050. - Fee.

An applicant for a certificate of fitness shall pay a fee at the time of application in the amount established by regulations adopted by the department.



Sec. 08.52.060. - Duration of certificate.

A certificate of fitness is effective for three years from the date of issue. The department may cancel a certificate for cause.



Sec. 08.52.070. - Persons exempt.

Persons employed in mining operations as defined in AS 27.20.061 are exempt from the provisions of this chapter.



Sec. 08.52.080. - Violations and penalties.

An employer who violates a provision of this chapter or a regulation adopted or order made under authority of this chapter is punishable by a fine of not more than $1,000, or by imprisonment for not more than one year, or by both. Each day's continuance of a violation constitutes a separate offense.



Sec. 08.52.100. - Definition.

In this chapter, "department" means the Department of Labor and Workforce Development.






Chapter 08.54. - BIG GAME GUIDES AND RELATED OCCUPATIONS

Article 01 - BIG GAME GUIDES AND TRANSPORTERS

Sec. 08.54.010. - Guide Board. [Repealed, Sec. 18 ch 37 SLA 1989].

Repealed or Renumbered



Sec. 08.54.020. - Appointment and term of office. [Repealed, Sec. 49 ch 94 SLA 1987].

Repealed or Renumbered



Sec. 08.54.030. - 08.54.141. - Board powers and duties, etc.; licensing. [Repealed, Sec. 18 ch 37 SLA 1989].

Repealed or Renumbered



Sec. 08.54.142. - 08.54.146. - Transporter licensing. [Repealed, Sec. 27 ch 71 SLA 1986].

Repealed or Renumbered



Sec. 08.54.150. - 08.54.180. - Miscellaneous licensing provisions. [Repealed, Sec. 18 ch 37 SLA 1989].

Repealed or Renumbered



Sec. 08.54.185. - Additional fees. [Repealed, Sec. 27 ch 71 SLA 1986].

Repealed or Renumbered



Sec. 08.54.186. - 08.54.240. - Exams; restricted areas; prohibitions; general provisions. [Repealed, Sec. 18 ch 37 SLA 1989].

Repealed or Renumbered



Sec. 08.54.300. - 08.54.590. - Guides and related occupations. [Repealed, Sec. 16 ch 33, SLA 1996].

Repealed or Renumbered



Sec. 08.54.591. - Creation and membership of board.

(a) For the purposes of licensing and regulating the activities of providers of commercial services to big game hunters in the interest of the state's wildlife resources, there is created the Big Game Commercial Services Board. For administrative purposes, the board is in the Department of Commerce, Community, and Economic Development.

(b) The board consists of nine members as follows:

(1) two members who are current, licensed registered guide-outfitters;

(2) two members who are licensed transporters;

(3) one member of the Board of Game who is chosen by the Board of Game and who does not hold a guide or transport license;

(4) two members who represent private landholders affected by guided hunting activities or transportation services and who do not hold a license issued under this chapter; and

(5) two public members.



Sec. 08.54.595. - Board assistance.

State agencies shall provide the board with information, data, or technical assistance requested by the board for the purposes of licensing and regulating the activities of providers of commercial services to big game hunters.



Sec. 08.54.600. - Duties of board.

(a) The board shall

(1) prepare and grade

(A) a qualification examination for a registered guide-outfitter license that requires demonstration that the applicant is qualified generally to provide guided and outfitted hunts and, in particular, possesses knowledge of fishing, hunting, and guiding laws and regulations; and

(B) a certification examination for each game management unit in which the registered guide-outfitter intends to provide big game hunting services; the examination must require demonstration that the registered guide-outfitter is qualified to provide guided and outfitted hunts in the game management unit for which the registered guide-outfitter seeks to be certified and, in particular, must require demonstration that the registered guide-outfitter possesses knowledge of the terrain, transportation problems, game, and other characteristics of the game management unit;

(2) authorize the issuance of registered guide-outfitter, master guide-outfitter, class-A assistant guide, assistant guide, and transporter licenses after the applicant for the license satisfies the requirements for the license;

(3) impose appropriate disciplinary sanctions on a licensee under AS 08.54.600 - 08.54.790;

(4) require an applicant for issuance or renewal of any class of guide license or of a transporter license to state in a written and signed document whether the applicant's right to obtain, or exercise the privileges granted by, a hunting, guiding, outfitting, or transportation services license is revoked or suspended in this state or another state or in Canada;

(5) regularly disseminate information regarding examinations and other qualifications for all classes of guide licenses to residents of the rural areas of the state;

(6) adopt procedural and substantive regulations required by this chapter;

(7) provide for administration of examinations for registered guide-outfitters at least twice a year;

(8) meet at least twice annually.

(b) The board shall provide for administration of an oral examination for a registered guide-outfitter license or for a game management unit certification if requested at the time of application for the license.

(c) The board may adopt regulations as the board considers appropriate to

(1) establish a code of ethics for professions regulated by the board;

(2) establish requirements for the contents of written contracts to provide big game hunting services and transportation services to clients;

(3) authorize the department to request a copy of a big game hunting services or transportation services contract entered into by a person licensed under this chapter.



Sec. 08.54.605. - Eligibility for licenses.

(a) Notwithstanding AS 08.54.610 , 08.54.620, 08.54.630, 08.54.650, and 08.54.660, a person may not receive or renew a registered guide-outfitter license, master guide-outfitter license, class-A assistant guide license, assistant guide license, or transporter license if

(1) the person has been convicted of

(A) a violation of a state or federal hunting, guiding, or transportation services statute or regulation for which

(i) the person was imprisoned for more than five days within the previous five years;

(ii) an unsuspended fine of more than $2,000 was imposed in the previous 12 months;

(iii) an unsuspended fine of more than $3,000 was imposed in the previous 36 months; or

(iv) an unsuspended fine of more than $5,000 was imposed in the previous 60 months;

(B) a felony within the last five years; or

(C) a felony offense against the person under AS 11.41 within the last 10 years; or

(2) the person's right to obtain, or exercise the privileges granted by, a hunting, guiding, outfitting, or transportation services license is suspended or revoked in this state or another state or in Canada.

(b) Notwithstanding (a) of this section, (a)(1)(B) and (C) of this section are not applicable to offenses committed by a person who receives or received any class of guide license or a transporter license under sec. 13, ch. 33, SLA 1996, if the offense was committed before May 23, 1996. This subsection does not apply when a person applies for a license that is different from the class of guide license or the transporter license received under sec. 13, ch. 33, SLA 1996.

(c) A person may not receive a certification for a game management unit if the person is prohibited by (a) of this section from receiving or renewing a registered guide-outfitter license or master guide-outfitter license.



Sec. 08.54.610. - Registered guide-outfitter license.

(a) A natural person is entitled to a registered guide-outfitter license if the person

(1) is 21 years of age or older;

(2) has practical field experience in the handling of firearms, hunting, judging trophies, field preparation of meat and trophies, first aid, photography, and related guiding and outfitting activities;

(3) either

(A) has passed the qualification examination prepared by the board under AS 08.54.600 ; or

(B) provides evidence of 25 years of experience as a class-A assistant guide or class-A assistant guide-outfitter;

(4) has passed a certification examination prepared by the board under AS 08.54.600 for at least one game management unit;

(5) has legally hunted big game in the state for part of each of any five years in a manner directly contributing to the person's experience and competency as a guide;

(6) has been licensed as and performed the services of a class-A assistant guide or assistant guide, or of a class-A assistant guide-outfitter or assistant guide-outfitter under former AS 08.54.300 - 08.54.590, in the state for a part of each of three years;

(7) is capable of performing the essential duties associated with guiding and outfitting;

(8) has been favorably recommended in writing by eight big game hunters whose recommendations have been solicited by the department from a list provided by the applicant, including at least two favorable recommendations for each year of any three years during which the person was a class-A assistant guide or assistant guide, or a class-A assistant guide-outfitter or assistant guide-outfitter under former AS 08.54.300 - 08.54.590;

(9) has provided proof of financial responsibility if required by the department under AS 08.54.680 ; and

(10) has applied for a registered guide-outfitter license on a form provided by the department and paid the license application fee and the registered guide-outfitter license fee.

(b) A master guide-outfitter license authorizes a registered guide-outfitter to use the title master guide-outfitter, but is for all other purposes under this chapter a registered guide-outfitter license. A natural person is entitled to receive a renewable master guide-outfitter license if the person

(1) is, at the time of application for a master guide-outfitter license, licensed as a registered guide-outfitter under this section;

(2) has been licensed in this state as a registered guide or a guide-outfitter, under former AS 08.54.010 - 08.54.240, former AS 08.54.300 - 08.54.590, or this chapter, for at least 12 of the last 15 years, including the year immediately preceding the year in which the person applies for a master guide-outfitter license;

(3) submits a list to the department of at least 25 clients for whom the person has personally provided guiding or outfitting services and the person receives a favorable evaluation from 10 of the clients selected from the list by the department; and

(4) applies for a master guide-outfitter license on a form provided by the department and pays the application fee, if any.

(c) A registered guide-outfitter may contract to guide or outfit hunts for big game and may provide transportation services, personally or through an assistant, to big game hunters who are clients of the registered guide-outfitter.

(d) A person who is licensed as a registered guide-outfitter may be employed by another registered guide-outfitter to perform the functions of a registered guide-outfitter or class-A assistant guide in the game management unit for which the person is certified under AS 08.54.600 or of an assistant guide in any game management unit.

(e) A registered guide-outfitter who contracts for a guided hunt shall be

(1) physically present in the field with the client at least once during the contracted hunt; and

(2) in the field and participating in the contracted hunt, unless the hunt is being conducted by a class-A assistant guide or a registered guide-outfitter employed by the contracting registered guide-outfitter.



Sec. 08.54.620. - Class-A assistant guide license.

(a) A natural person is entitled to a class-A assistant guide license if the person

(1) is 21 years of age or older;

(2) applies for a class-A assistant guide license on a form provided by the department and pays the license application fee and the license fee;

(3) possesses a current first aid card issued by the Red Cross or a similar organization; and

(4) either

(A) has

(i) been employed during at least three calendar years as any class of licensed guide in the game management unit for which the license is sought; and

(ii) at least 10 years' hunting experience in the state; military service outside of the state for not more than three years shall be accepted as part of the required 10 years' hunting experience;

(B) provides

(i) evidence that the person physically resides in the game management unit in which the person is to be employed;

(ii) evidence that the person has had at least 15 years' hunting experience in the game management unit in which the person is to be employed; military service outside of the state for not more than three years shall be accepted as part of the required 15 years' hunting experience; and

(iii) a written recommendation from a registered guide-outfitter who intends to employ the person as a class-A assistant guide; or

(C) provides evidence that the person

(i) physically resides in the game management unit in which the person is to be employed;

(ii) has at least 10 years' hunting experience in the state; military service outside of the state for not more than three years shall be accepted as part of the required 10 years' hunting experience; and

(iii) has passed a class-A assistant guide training course approved by the board.

(b) A class-A assistant guide

(1) may not contract to guide or outfit a big game hunt;

(2) shall be employed by and under the supervision of a registered guide-outfitter who has contracted with the client for whom the class-A assistant guide is conducting the hunt;

(3) may take charge of a camp and provide guide services from the camp without the contracting registered guide-outfitter being in the field and participating in the contracted hunt if the contracting registered guide-outfitter is supervising the guiding activities;

(4) may not perform functions of a class-A assistant guide outside of the game management unit for which the license is issued; and

(5) may be employed by a registered guide-outfitter to perform the functions of an assistant guide in any game management unit.



Sec. 08.54.630. - Assistant guide license.

(a) A natural person is entitled to an assistant guide license if the person

(1) is 18 years of age or older;

(2) has legally hunted big game in the state during two calendar years;

(3) possesses a first aid card issued by the Red Cross or a similar organization;

(4) either

(A) obtains a written recommendation from a registered guide-outfitter who intends to employ the person as an assistant guide; or

(B) provides evidence that the person passed an assistant guide training course approved by the board; and

(5) applies for an assistant guide license on a form provided by the department and pays the license application fee and the license fee.

(b) An assistant guide

(1) may not contract to guide or outfit a big game hunt;

(2) shall be employed by a registered guide-outfitter and under the supervision of a registered guide-outfitter or class-A assistant guide while the assistant guide is in the field on guided hunts; and

(3) may not take charge of a camp or provide guide services unless the contracting registered guide-outfitter is in the field and participating in the contracted hunt or a registered guide-outfitter or class-A assistant guide employed by the contracting guide is physically present and supervising the hunt.



Sec. 08.54.640. - Law enforcement officers and game biologists.

(a) Notwithstanding AS 08.54.610 - 08.54.630 and except as provided in (b) of this section, a person may not hold, or earn experience credits to apply for, a registered guide-outfitter license under this chapter, while the person is a law enforcement officer and for three months after terminating the person's status as a law enforcement officer.

(b) A registered guide-outfitter license, class-A assistant guide license, or assistant guide license issued under this chapter, or under former provisions of AS 08.54.300 - 08.54.590, after May 16, 1992, is suspended if the person to whom the license is issued subsequently becomes a law enforcement officer. A person whose license is subject to suspension under this subsection shall notify the department that the person has become a law enforcement officer within 30 days after becoming a law enforcement officer. The suspension of a license under this subsection remains in effect until three months have elapsed from the date on which the licensee provides written notification to the department of the fact that the person is no longer a law enforcement officer. A person whose license is suspended under this subsection is not required to renew the license or pay license renewal fees for the period of suspension. Once a suspension of a license is terminated, the licensee may provide, without further payment of a guide license fee, the guide services authorized by the license for the remainder of the licensing period in which the suspension is terminated. Notwithstanding other provisions of this subsection, if a person whose license is suspended under this subsection fails to notify the department within one year after the person is no longer a law enforcement officer, the person's license lapses and the person is eligible for reissuance of the license only as provided in AS 08.54.670 . The board may adopt regulations to implement this subsection.

(c) A person who holds any class of guide license and who is employed by the Department of Fish and Game or a federal wildlife management agency may not, while employed by the department or agency as a game or wildlife biologist and for 12 months after leaving employment with the department or agency as a game or wildlife biologist, engage in providing big game hunting services in a game management unit in which the person conducted game or wildlife management or research activities for the department or agency at any time during the preceding 12 months.

(d) In this section, "law enforcement officer" means a person who is

(1) employed by the Department of Public Safety as a state trooper or as a law enforcement officer engaged in fish and wildlife protection; or

(2) employed as a fish and wildlife law enforcement officer by the United States Department of the Interior or the United States Department of Agriculture.



Sec. 08.54.650. - Transporter license.

(a) A person is entitled to a transporter license if the person

(1) applies for a transporter license on a form provided by the department; and

(2) pays the license application fee and the license fee.

(b) A transporter may provide transportation services and accommodations to big game hunters in the field at a permanent lodge, house, or cabin owned by the transporter or on a boat with permanent living quarters located on salt water. A transporter may not provide big game hunting services without holding the appropriate license.

(c) A transporter shall provide an annual activity report on a form provided by the department. An activity report must contain all information required by the board by regulation.



Sec. 08.54.660. - Renewal of guide and transporter licenses.

(a) An applicant for renewal of a registered guide-outfitter, class-A assistant guide, assistant guide, or transporter license shall submit

(1) a request for renewal of the license on a form provided by the department; and

(2) the appropriate license fee for the next licensing period.

(b) The department may not renew a registered guide-outfitter license under this section unless all fees have been paid in full and the registered guide-outfitter has signed an affidavit that all hunt records due during the term of the current license have been filed with the department.

(c) The department may not renew a transporter license unless all fees have been paid in full and the transporter has signed an affidavit that all activity reports due during the term of the current license have been filed with the department.



Sec. 08.54.670. - Failure to renew.

The department may not issue a license to a person who held a registered guide-outfitter, class-A assistant guide, or assistant guide license and who has failed to renew the license under this chapter for four consecutive years unless the person again meets the qualifications for initial issuance of the license.



Sec. 08.54.680. - Financial responsibility and other requirements for guides and transporters.

(a) The department may require a registered guide, who contracts to guide or outfit a big game hunt, or a transporter to provide proof of financial responsibility up to the amount of $100,000. A registered guide or transporter may demonstrate financial responsibility by assets, insurance, or a bond in the requisite amount.

(b) If a registered guide-outfitter, class-A assistant guide, or assistant guide personally pilots an aircraft to transport clients during the provision of big game hunting services, the registered guide-outfitter, class-A assistant guide, or assistant guide shall have a commercial pilot's rating or a minimum of 500 hours of flying time in the state.

(c) On or after January 1, 2006, a registered guide-outfitter may not provide big game hunting services and a transporter may not provide transportation services unless the registered guide-outfitter or transporter has entered into a written contract with the client for the provision of those services. A contract to provide big game hunting services must include at least the following information: the name and guide license number of the registered guide-outfitter, the name of the client, a listing of the big game to be hunted, the approximate time and dates that the client will be in the field, a statement as to what transportation is provided by the registered guide-outfitter, a statement as to whether accommodations and meals in the field are provided by the registered guide-outfitter, and a statement of the amount to be paid for the big game hunting services provided. A contract to provide transportation services must include at least the following information: the name and transporter license number of the transporter, the name of the client, a listing of the big game to be hunted, the approximate time and dates that the client will be in the field, and a statement of the amount to be paid for the transportation services provided. A registered guide-outfitter or transporter shall provide a copy of contracts to provide big game hunting services or transportation services, as appropriate, to the department upon the request of the department. Except as necessary for disciplinary proceedings conducted by the board and as necessary for law enforcement purposes by the Department of Public Safety and the Department of Law, a copy of a contract provided to the department is confidential. The department may provide a copy of contracts in the possession of the department to the Department of Fish and Game or the Department of Natural Resources upon the request of that department if the department receiving the copy agrees to maintain the confidentiality of the contracts.






Article 02 - ENFORCEMENT

Sec. 08.54.710. - Discipline of guides and transporters.

(a) The board may impose a disciplinary sanction in a timely manner under (c) of this section if the board finds, after a hearing, that a licensee

(1) is convicted of a violation of any state or federal statute or regulation relating to hunting or to provision of big game hunting services or transportation services;

(2) has failed to file records or reports required under this chapter;

(3) has negligently misrepresented or omitted a material fact on an application for any class of guide license or a transporter license; or

(4) has breached a contract to provide big game hunting services or transportation services to a client.

(b) The board may impose a disciplinary sanction in a timely manner under (c)(3) - (7) of this section if the board finds, after a hearing, that a licensee has acted unethically as a registered guide-outfitter, class-A assistant guide, assistant guide, or transporter.

(c) The board may impose the following disciplinary sanctions, singly or in combination:

(1) permanently revoke a license;

(2) suspend a license for a specified period;

(3) censure or reprimand a licensee;

(4) impose limitations or conditions on the professional practice of a licensee;

(5) impose requirements for remedial professional education to correct deficiencies in the education, training, and skill of the licensee;

(6) impose probation requiring a licensee to report regularly to the board on matters related to the grounds for probation;

(7) impose a civil fine not to exceed $5,000.

(d) The board shall permanently revoke a transporter license or any class of guide license if the board finds after a hearing that the license was obtained through fraud, deceit, or misrepresentation.

(e) The board shall suspend or permanently revoke a transporter license or any class of guide license without a hearing if the court orders the board to suspend or permanently revoke the license as a penalty for conviction of an unlawful act. If the board suspends or permanently revokes a license under this subsection, the board may not also impose an administrative disciplinary sanction of suspension or permanent revocation of the same license for the same offense for which the court ordered the suspension or permanent revocation under AS 08.54.720.

(f) A certified copy of a judgment of conviction of a licensee for an offense is conclusive evidence of the commission of that offense in a disciplinary proceeding instituted against the licensee under this section based on that conviction, regardless of whether the conviction resulted from a plea of nolo contendere or the conviction is under appeal, unless the conviction is overturned on appeal.

(g) A person whose license is suspended or revoked under this section may not engage in the provision of big game hunting services or transportation services during the period of license suspension or revocation.

(h) If the board revokes a license under this section, the person whose license has been revoked shall immediately surrender the license to the department.

(i) The board may summarily suspend a licensee from practice of the profession under this chapter, for a period of not more than 30 days, before a final hearing is held or during an appeal if the board finds that the licensee poses a clear and immediate danger to the public health and safety. A person is entitled to a hearing conducted by the office of the administrative hearings (AS 44.64.010 ) to appeal to the summary suspension within seven days after the order of suspension is issued. A person may appeal an adverse decision of the board on an appeal of summary suspension to a court of competent jurisdiction.



Sec. 08.54.720. - Unlawful acts.

(a) It is unlawful for a

(1) person who is licensed under this chapter to knowingly fail to promptly report, unless a reasonable means of communication is not reasonably available, to the Department of Public Safety, and in no event later than 20 days, a violation of a state or federal wildlife or game, guiding, or transportation services statute or regulation that the person reasonably believes was committed by a client or an employee of the person;

(2) person who is licensed under this chapter to intentionally obstruct or hinder or attempt to obstruct or hinder lawful hunting engaged in by a person who is not a client of the person;

(3) class-A assistant guide or an assistant guide to knowingly guide a big game hunt except while employed and supervised by a registered guide-outfitter;

(4) person who holds any class of guide license or transporter license to knowingly enter or remain on private, state, or federal land without prior authorization during the course of providing big game hunting services or transportation services;

(5) registered guide-outfitter to knowingly engage in providing big game hunting services outside of

(A) a game management unit for which the registered guide-outfitter is certified; or

(B) a use area for which the registered guide-outfitter is registered under AS 08.54.750 unless the registration requirement for the area has been suspended by the Department of Fish and Game;

(6) person to knowingly guide without having a current registered guide-outfitter, class-A assistant guide, or assistant guide license and a valid Alaska hunting license in actual possession;

(7) registered guide-outfitter to knowingly fail to comply with AS 08.54.610(e);

(8) person who is licensed under this chapter to knowingly

(A) commit or aid in the commission of a violation of this chapter, a regulation adopted under this chapter, or a state or federal wildlife or game statute or regulation; or

(B) permit the commission of a violation of this chapter, a regulation adopted under this chapter, or a state or federal wildlife or game statute or regulation that the person knows or reasonably believes is being or will be committed without

(i) attempting to prevent it, short of using force; and

(ii) reporting the violation;

(9) person without a current registered guide-outfitter license to knowingly guide, advertise as a registered guide-outfitter, or represent to be a registered guide-outfitter;

(10) person without a current master guide-outfitter license to knowingly advertise as, or represent to be, a master guide-outfitter;

(11) person without a current registered guide-outfitter license to knowingly outfit a big game hunt, provide outfitting services, advertise as an outfitter of big game hunts, or represent to be an outfitter of big game hunts;

(12) person to knowingly provide transportation services to big game hunters without holding a current registered guide-outfitter license or transporter license;

(13) person without a current transporter license to knowingly advertise as, or represent to be, a transporter;

(14) class-A assistant guide or an assistant guide to knowingly contract to guide or outfit a hunt;

(15) person licensed under this chapter to knowingly violate a state statute or regulation prohibiting waste of a wild food animal or hunting on the same day airborne;

(16) person to knowingly provide big game hunting services or transportation services during the period for which the person's license to provide that service is suspended or revoked;

(17) registered guide-outfitter, except in the defense of life or property, to knowingly personally take

(A) big game while accompanying a client in the field; or

(B) a species of big game if the registered guide-outfitter is under contract with a client to provide a guided hunt for that species of big game and the client is in the field;

(18) person who is licensed as a registered guide-outfitter, a class-A assistant guide, or an assistant guide, except in the defense of life or property, to knowingly personally take big game while a client of the registered guide-outfitter by whom the person is employed is in the field unless the person is not participating in, supporting, or otherwise assisting in providing big game hunting services to a client of the registered guide-outfitter by whom the person is employed; or

(19) person who is licensed as a transporter, or who provides transportation services under a transporter license, to knowingly accompany or remain in the field with a big game hunter who is a client of the person except as necessary to perform the specific duties of embarking or disembarking big game hunters, their equipment, or big game animals harvested by hunters; this paragraph does not apply to a person who holds both a transporter license and a registered guide-outfitter license issued under this chapter when the person has a contract to provide guiding services for the client.

(b) In addition to a disciplinary sanction imposed under AS 08.54.710 , a person who commits an offense set out in (a)(1) - (7), (17), (18), or (19) of this section is guilty of a misdemeanor and is punishable by a fine of not more than $10,000 or by imprisonment up to one year, or both.

(c) In addition to a disciplinary sanction imposed under AS 08.54.710 , a person who commits an offense set out in (a)(8) - (14) of this section is guilty of a misdemeanor and is punishable by a fine of not more than $30,000 or by imprisonment up to one year, or both.

(d) In addition to a disciplinary sanction imposed under AS 08.54.710 , a person who commits an offense set out in (a)(15) of this section is guilty,

(1) for a first offense, of a misdemeanor and is punishable by a fine of not more than $30,000 or by imprisonment up to one year, or both;

(2) for a second or subsequent offense, of a class C felony.

(e) In addition to a disciplinary sanction imposed under AS 08.54.710 , a person who violates (a)(16) of this section is guilty of a class C felony.

(f) In addition to the penalties set out in (b) - (e) of this section and a disciplinary sanction imposed under AS 08.54.710 ,

(1) the court may order the board to suspend the guide license or transporter license of a person who commits a misdemeanor offense set out in (a)(1), (3) - (5), (7), (17), (18), or (19) of this section for a specified period of not more than three years;

(2) the court shall order the board to suspend the guide license or transporter license of a person who commits a misdemeanor offense set out in (a)(2) or (8) - (14) of this section for a specified period of not less than one year and not more than five years;

(3) the court shall order the board to suspend the guide license or transporter license for a specified period of not less than three years, or to permanently revoke the guide license or transporter license, of a person who commits an offense set out in (a)(15) or (16) of this section; and

(4) all guns, fishing tackle, boats, aircraft, automobiles, or other vehicles, camping gear, and other equipment and paraphernalia used in, or in aid of, a violation of (a) of this section may be seized by persons authorized to enforce this chapter and may be forfeited to the state as provided under AS 16.05.195 .

(g) Upon conviction of a person for committing an offense set out in (a) of this section, the execution of sentence may not be suspended and probation may not be granted except on the condition that the minimum term of imprisonment is served. Imposition of sentence may not be suspended.



Sec. 08.54.730. - Injunction against unlawful action.

When in the judgment of the board, a person has engaged in an act in violation of AS 08.54.620 (b), 08.54.630(b), 08.54.650(b), 08.54.710(g), or 08.54.720(a) or the regulations adopted under these statutes, the board may apply to the appropriate court for an order enjoining the action. Upon a showing by the board that the person is engaging in the act, the court shall grant injunctive relief or other appropriate order without bond.



Sec. 08.54.740. - Responsibility of guide or transporter for violations.

(a) A registered guide-outfitter who contracts to guide or outfit a big game hunt is equally responsible under AS 08.54.710 for a violation of a state or federal wildlife or game or guiding statute or regulation committed by a person while in the course of the person's employment for the registered guide-outfitter.

(b) A transporter who provides transportation services is equally responsible under AS 08.54.710 for a violation of a state or federal wildlife or game, guiding, or transportation services statute or regulation committed by a person while in the course of the person's employment for the transporter.



Sec. 08.54.750. - Use area registration.

(a) At least 30 days before conducting big game hunting services within a guide use area, a registered guide-outfitter shall inform the department, in person or by registered mail on a registration form provided by the department, that the guide-outfitter will be conducting big game hunting services in the use area. A registered guide-outfitter may not withdraw or amend a guide use area registration during the calendar year in which the registration was submitted to the department.

(b) A registered guide-outfitter may not register for, or conduct big game hunting services in,

(1) more than three guide use areas during a calendar year; or

(2) a guide use area that is outside of a game management unit for which the registered guide-outfitter is certified under AS 08.54.600 .

(c) Notwithstanding (a) and (b) of this section, a registered guide-outfitter may register to conduct big game hunting services within a guide use area at any time before beginning operations in the guide use area and may conduct big game hunting services in a guide use area, or for a big game species in a guide use area, that is not one of the three guide use areas for which the registered guide-outfitter has registered under (b) of this section if the Department of Fish and Game has determined by regulation that it is in the public interest to suspend the registration requirements for that guide use area or for all guide use areas in a game management unit or game management subunit for a big game species within those guide use areas.

(d) Notwithstanding (b) of this section, a registered guide-outfitter who is registered in three guide use areas may also register for and conduct big game hunting services in a portion of one additional guide use area on federal land adjacent to a guide use area in which the registered guide-outfitter is already registered if the board finds that the portion of the adjacent guide use area for which the registered guide-outfitter is seeking to be registered would otherwise remain unused by a registered guide-outfitter because the boundaries of guide use areas do not coincide with boundaries of federal big game guide concession or permit areas.

(e) In this section, "guide use area" means a geographic area of the state identified as a guide-outfitter use area by the former Big Game Commercial Services Board established under former AS 08.54.300 and described on a set of maps titled Guide-Outfitter Use Area Maps, dated June 22, 1994, as amended by the board as the board considers necessary.

(f) Notwithstanding (b) of this section, a registered guide-outfitter who is registered in three guide use areas may also register for and conduct big game hunting services for wolf, black bear, brown bear, or grizzly bear in guide use areas within a game management unit or portion of a game management unit where the Board of Game has identified predation by wolf, black bear, brown bear, or grizzly bear as a cause of the depletion of a big game prey population or a reduction of the productivity of a big game prey population that is the basis for the establishment of an intensive management program in the game management unit or portion of the game management unit or for the declaration of the biological emergency in the game management unit or portion of the game management unit. A registered guide-outfitter may only conduct hunts in a guide use area under this subsection for the big game species identified by the Board of Game as the cause of the depletion or reduction of productivity of a big game prey population.

(g) At least 60 days before providing transportation services to, from, or in an area as may be determined by the board, a transporter shall inform the department, in person or by registered mail on a registration form provided by the department, that the transporter will be providing transportation services to, from, or in the use area. The board may establish transporter use areas and adopt regulations to implement this subsection as the board considers necessary.



Sec. 08.54.760. - Hunt records; confidentiality of hunt records and activity reports.

(a) The department shall collect and maintain hunt records provided by a registered guide-outfitter. A registered guide-outfitter shall submit to the department a hunt record for each contracted hunt within 60 days after the completion of the hunt. A hunt record must include a list of all big game hunters who used the guiding or outfitting services of the registered guide-outfitter, the number of each big game species taken, and other information required by the board. The department shall provide forms for reporting hunt records.

(b) The department shall make hunt records received under this section, and activity reports received under AS 08.54.650 , available to state agencies, federal law enforcement agencies, and other law enforcement agencies if requested. Aggregated data compiled from hunt records and activity reports may be included in reports by the department. For all other purposes, the hunt records and activity reports are confidential and are not subject to inspection or copying under AS 40.25.110 - 40.25.125.

(c) Forms, records, and reports required under this chapter may be distributed, received, and stored electronically.



Sec. 08.54.770. - License and examination fees.

(a) The department shall set fees under AS 08.01.065 for each of the following:

(1) registered guide-outfitter license;

(2) class-A assistant guide license;

(3) assistant guide license;

(4) transporter license;

(5) license application fee.

(b) The license fee for the registered guide-outfitter, class-A assistant guide, or assistant guide license is in addition to the fee required for a hunting license issued by the Department of Fish and Game under AS 16.05.340 .

(c) An applicant for a qualifying examination for a registered guide-outfitter license shall pay a fee established by regulations adopted under AS 08.01.065 .

(d) The fee for the transporter license must be equal to the fee for the registered guide-outfitter license.

(e) The amount of the license fee for a nonresident shall be two times the amount of the license fee for a resident.



Sec. 08.54.790. - Definitions.

In this chapter,

(1) "big game" means brown bear, grizzly bear, caribou, moose, black bear, bison, Sitka blacktail deer, elk, mountain goat, musk-ox, and mountain or Dall sheep; "big game" includes wolf and wolverine when taken under hunting regulations;

(2) "big game hunting service" means a service for which the provider of the service must obtain a registered guide-outfitter, class-A assistant guide, or assistant guide license; "big game hunting service" includes guiding services and outfitting services;

(3) "board" means the Big Game Commercial Services Board;

(4) "compensation" means payment for services including wages or other remuneration but not including reimbursement for actual expenses incurred;

(5) "department" means the Department of Commerce, Community, and Economic Development;

(6) "field" means an area outside of established year-round dwellings, businesses, or other developments associated with a city, town, or village; "field" does not include permanent hotels or roadhouses on the state road system or state or federally maintained airports;

(7) "game management unit" means one of the 26 geographic areas defined by the Board of Game for game management purposes;

(8) "guide" means to provide, for compensation or with the intent or with an agreement to receive compensation, services, equipment, or facilities to a big game hunter in the field by a person who accompanies or is present with the big game hunter in the field either personally or through an assistant; in this paragraph, "services" includes

(A) contracting to guide or outfit big game hunts;

(B) stalking, pursuing, tracking, killing, or attempting to kill big game;

(C) packing, preparing, salvaging, or caring for meat, except that which is required to properly and safely load the meat on the mode of transportation being used by a transporter;

(D) field preparation of trophies, including skinning and caping;

(E) selling, leasing, or renting goods when the transaction occurs in the field;

(F) using guiding or outfitting equipment, including spotting scopes and firearms, for the benefit of a hunter; and

(G) providing camping or hunting equipment or supplies that are already located in the field;

(9) "outfit" means to provide, for compensation or with the intent to receive compensation, services, supplies, or facilities to a big game hunter in the field, by a person who neither accompanies nor is present with the big game hunter in the field either personally or by an assistant;

(10) "transportation services" means the carriage for compensation of big game hunters, their equipment, or big game animals harvested by hunters to, from, or in the field; "transportation services" does not include the carriage by aircraft of big game hunters, their equipment, or big game animals harvested by hunters

(A) on nonstop flights between airports listed in the Alaska supplement to the Airmen's Guide published by the Federal Aviation Administration; or

(B) by an air taxi operator or air carrier for which the carriage of big game hunters, their equipment, or big game animals harvested by hunters is only an incidental portion of its business; in this subparagraph, "incidental" means transportation provided to a big game hunter by an air taxi operator or air carrier who does not

(i) charge more than the usual tariff or charter rate for the carriage of big game hunters, their equipment, or big game animals harvested by hunters; or

(ii) advertise transportation services or big game hunting services to the public; in this sub-subparagraph, "advertise" means soliciting big game hunters to be customers of an air taxi operator or air carrier for the purpose of providing air transportation to, from, or in the field through the use of print or electronic media, including advertising at trade shows, or the use of hunt broker services or other promotional services.









Chapter 08.55. - HEARING AID DEALERS

Sec. 08.55.010. - Qualifications for license.

(a) The department shall issue a license to act as a hearing aid dealer to an individual who

(1) is 18 years of age or older;

(2) applies on a form provided by the department;

(3) has a high school diploma or the equivalent;

(4) has a business license issued under AS 43.70.020 ;

(5) furnishes evidence satisfactory to the department that the individual has not engaged in conduct that is a ground for imposing disciplinary sanctions under AS 08.55.130 ;

(6) submits with the application a statement disclosing whether the applicant

(A) has, during the five-year period immediately preceding the date of the application been convicted of a felony, or had a final judgment entered against the applicant in a civil action, if the felony or civil action involved fraud, embezzlement, or misappropriation of property;

(B) is subject to an injunctive order that is currently in effect from a pending proceeding or action brought by a public agency;

(C) is a defendant in a pending criminal or civil action relating to fraud, embezzlement, misappropriation of property, or the antitrust or trade regulation laws of the United States or a state;

(D) has, during the five-year period immediately preceding the date of the application, been reorganized, had a debt adjustment, or has been adjudicated a bankrupt under bankruptcy proceedings due to insolvency or was a principal executive officer or general partner of a business that has been reorganized, had a debt adjustment, or has been adjudicated a bankrupt due to insolvency during the five-year period;

(7) furnishes a description of each item in (6) of this subsection that the applicant disclosed as being applicable to the applicant.

(b) An individual who is a physician or an audiologist may deal in hearing aids without being licensed under this chapter, but shall comply with AS 08.55.050 , 08.55.070, 08.55.100, 08.55.110(a), 08.55.110(b)(3) and (c) - (h), and 08.55.130(7) - (13) when dealing in hearing aids.

(c) If an individual licensed under this chapter has more than one place of business, the department shall, on request and payment of a fee, issue a duplicate license for each place of business of the individual.



Sec. 08.55.020. - Renewal of license.

(a) [Repealed, Sec. 49 ch 94 SLA 1987].

(b) On or before the expiration of a license under this chapter, a licensee may apply for renewal of the license, and the department shall renew the license if the licensee pays the renewal fee, has a current business license to act as a hearing aid dealer under AS 43.70.020 , and provides evidence satisfactory to the department that the individual has not engaged in conduct that is a ground for imposing disciplinary sanctions under AS 08.55.130 .

(c) [Repealed, Sec. 49 ch 94 SLA 1987].

(d) The department may reinstate a lapsed license under (b) of this section if the license has not lapsed for more than two years and if the person pays a delinquency fee in addition to the renewal fee.



Sec. 08.55.030. - Bond required.

(a) Except as otherwise provided in this section, an applicant for a license under AS 08.55.010 shall at the time of applying for the license file with the department a surety bond in the amount of $5,000 running to the state and conditioned on the applicant's promise to pay all

(1) taxes and contributions due the state and political subdivisions of the state;

(2) amounts that may be adjudged against the applicant by reason of negligently or improperly dealing in hearing aids or breaching a contract when dealing in hearing aids.

(b) In lieu of the surety bond, the applicant may file with the department a cash deposit, a certificate of deposit payable to the state, or a negotiable security acceptable to the department, if the deposit, certificate of deposit, or security is in the amount specified for the bond.

(c) The surety shall be maintained in effect while each of the hearing aid dealers for whom the surety is filed is licensed and for three years after each of the dealers ceases to be licensed. During this period, one form of surety may be substituted for another as long as a surety in the required amount is maintained at all times during the period. An action may not be commenced on or against the surety with regard to a particular hearing aid dealer later than three years after the dealer ceases to be licensed under this chapter. In this subsection, "surety" means the bond, cash deposit, certificate of deposit, or negotiable security required by this section.

(d) An applicant for a license under this section who is an employee of a hearing aid dealer, acts as a hearing aid dealer in the employment, and does not act as a hearing aid dealer outside the employment, is not required to file the bond required by (a) of this section if the employer files with the department a surety bond in the amount of $10,000 that covers the employees of the hearing aid dealer, runs to the state, and is conditioned on the employer's promise to pay all

(1) taxes and contributions due the state and political subdivisions of the state;

(2) amounts that may be adjudged against the employer or the employees by reason of the employees negligently or improperly dealing in hearing aids or breaching a contract when dealing in hearing aids.

(e) The bond under (d) of this section may be used to satisfy the bonding requirement for the employer under (a) of this section if the bond is also conditioned on the employer's promise to pay all amounts that may be adjudged against the employer by reason of the employer negligently or improperly dealing in hearing aids or breaching a contract when dealing in hearing aids.



Sec. 08.55.040. - Fees.

The department shall set fees under AS 08.01.065 for each of the following:

(1) application;

(2) hearing aid dealer license;

(3) renewal of license;

(4) renewal delinquency;

(5) duplicate license.



Sec. 08.55.050. - Items to be provided by hearing aid dealer.

(a) A hearing aid dealer shall give the following items to a consumer at the time the consumer contracts with the hearing aid dealer to buy or lease a hearing aid:

(1) an instructional brochure that contains operating instructions, purchase privileges, and performance data for the hearing aid;

(2) a statement of the dealer's registration number;

(3) a statement of the manufacturer's specifications, make, model, and serial number for the hearing aid;

(4) a clear statement of the full terms of the contract; and

(5) a written statement indicating that the consumer may file a written complaint about a hearing aid or a hearing aid dealer with the department and giving the mailing address and location address of the department.

(b) Before the sale of a used hearing aid, the hearing aid dealer shall clearly mark the receipt and the container for the hearing aid as "used" or "reconditioned," whichever is applicable, and with the terms of a guarantee that the dealer provides.



Sec. 08.55.060. - Prior medical evaluation.

(a) A hearing aid dealer who is not a physician may not sell or lease a hearing aid unless the prospective user of the hearing aid presents to the hearing aid dealer a written statement signed by a physician stating that the physician has evaluated the prospective user's hearing and that the prospective user is a candidate for a hearing aid.

(b) The exam on which the physician bases the statement required in (a) of this section must have occurred within the six months immediately preceding the date when the prospective user presents the statement to the hearing aid dispenser.

(c) If the prospective user is 18 years of age or older, the hearing aid dealer may afford the prospective user an opportunity to waive in writing the evaluation required by (a) of this section if the hearing aid dealer

(1) informs the prospective user that the exercise of the waiver is not in the best interest of the prospective user's health;

(2) does not actively encourage the prospective user to waive the evaluation; and

(3) affords the prospective user the opportunity to sign the following statement:

I have been advised by (HEARING AID DEALER'S NAME) that it would

be in my best interest if I had a medical evaluation by a licensed

physician (preferably a physician who specializes in diseases of the

ear) before purchasing or leasing a hearing aid.

______________________________________

(PROSPECTIVE USER'S SIGNATURE)

(d) The hearing aid dealer shall retain the evaluation statement of the physician or the prospective user's signed waiver statement for four years after the date of the sale of the hearing aid.



Sec. 08.55.070. - Transmittal of hearing aid by mail.

If a hearing aid dealer mails a hearing aid to a customer, the dealer shall send the hearing aid by certified mail.



Sec. 08.55.080. - Complaints.

(a) A person may file a complaint with the department about a hearing aid or a hearing aid dealer within three years from the date of the cause of the complaint.

(b) A hearing aid dealer shall prominently display in the business establishment of the dealer a sign indicating that a person may file a complaint with the department about a hearing aid or a hearing aid dealer and giving the mailing and location address of the department.



Sec. 08.55.100. - Calibration requirements.

A hearing aid dealer shall maintain in conformity with the standards set by the American National Standard Institute the calibration of each audiometer used by the hearing aid dispenser, and shall keep a record of the results of the annual calibration of each audiometer used by the dealer.



Sec. 08.55.110. - Cancellation option.

(a) In addition to the cancellation allowed under AS 45.02.350 , a person who has purchased or leased a hearing aid from a hearing aid dealer may cancel the sale or lease as provided under (b) of this section or by giving written notice of the intention to cancel the sale or lease to the dealer not later than 30 days following the later of (1) the date the person receives the hearing aid, or (2) the date the hearing aid dealer provides the person with the notice under (c) of this section. The person may use the notice received under (c) of this section to cancel the sale or lease by signing the form where indicated.

(b) In addition to the other rights and remedies the purchaser or lessee of a hearing aid may have, the purchaser or lessee of a hearing aid has the right to cancel the sale or lease by giving written notice of the cancellation to the hearing aid dealer if

(1) the hearing aid dealer is not a physician or an audiologist, and within 60 days from the receipt by the purchaser or lessee of the hearing aid or the notice to be provided under (c) of this section, whichever receipt is later, a physician or an audiologist advises the person in writing to cancel the sale or lease and specifies in writing the medical or audiological reason for the advice; or

(2) the hearing aid dealer, if not a physician or audiologist, has violated a provision of this chapter in the sale or lease of the hearing aid to the person;

(3) the hearing aid dealer who is a physician or audiologist has violated (a) or (c) - (h) of this section or AS 08.55.050 , 08.55.070, 08.55.100, or 08.55.130(7) - (13) in the sale or lease of the hearing aid to the person.

(c) A hearing aid dealer shall give a person who has purchased or leased a hearing aid from the dealer notice of the right to cancel the purchase or lease that is substantially identical to the following form with all of the information filled in except the signature and date lines for the purchaser or lessee:

NOTICE OF RIGHT TO CANCEL

_____________________________

Name of Hearing Aid Dealer

_____________________________

Address of Hearing Aid Dealer

_____________________________

Date of Sale or Lease

You may cancel this transaction within 30 days from the date you

receive the hearing aid or this notice, whichever is later.

You may also cancel this transaction within 60 days from the date you

receive the hearing aid or this notice, whichever is later, if the

hearing aid dealer is not a licensed physician or a licensed

audiologist and if a licensed physician or a licensed audiologist

advises you in writing to cancel this transaction.

If you cancel this transaction, the property you traded in, the

payments you made under the sale or lease (less certain costs allowed

by state law) and any negotiable instrument executed by you will be

returned within 20 days following receipt by the hearing aid dealer of

your cancellation notice, and the hearing aid dealer will cancel any

security interest arising out of the sale or lease.

If you cancel, you must make available to the hearing aid dealer, in as

good a condition as when received, less normal wear and tear, the goods

delivered to you under this sale or lease, unless the dealer notifies

you to keep the goods or to hold them until the dealer collects them.

If the goods have been damaged, the hearing aid dealer may deduct from

any refund due you the reasonable costs incurred in repairing the goods

to make them suitable for resale. If the goods have been damaged

beyond repair, you are liable for the full purchase price, even if you

are just leasing the goods.

If you make the goods available for the hearing aid dealer to collect

after your cancellation, and within 20 days of receiving your

cancellation the hearing aid dealer does not collect them from you or

provide you with instructions for returning the goods by mail, you may

retain or dispose of the goods without further obligation to the

hearing aid dealer. If you fail to make the goods available for the

hearing aid dealer to collect after your cancellation, then the sale or

lease is not cancelled and you remain liable for performance of the

obligations of the sale or lease.

To cancel this transaction, mail (by certified mail, return receipt

requested) or deliver a signed and dated copy of this notice or another

written notice to (name of hearing aid dealer), at (address of hearing

aid dealer's place of business) and (hearing aid dealer's telephone

number) no later than midnight of (Date).

I hereby cancel this transaction.

(Date) ______________________________________________________________

_____________________________________________________________________

(Purchaser's or Lessee's signature)

I have read and understand the terms of cancellation of this

purchase/lease.

___________________________________

Purchaser's or Lessee's signature

___________________________________

Date

(d) If a purchaser or lessee of a hearing aid cancels the purchase or lease under (a) or (b) of this section, the hearing aid dealer shall within 20 days of receipt of a notice of the cancellation

(1) refund to the purchaser or lessee all deposits, including the down payment, less (A) 10 percent of the total purchase price for each 30 days that the purchaser or lessee had the hearing aid, to pay for the reasonable rental value of the hearing aid; (B) the reasonable price of ear molds or custom casings prepared for the purchaser or lessee; and (C) the reasonable costs actually incurred by the hearing aid dealer to make goods that were traded in by the purchaser or lessee ready for sale; the hearing aid dealer may retain the money allowed under this paragraph only up to the amount of a down payment made by the purchaser or lessee;

(2) return to the purchaser or lessee all goods traded in to the hearing aid dealer as part of the sale or lease;

(3) return to the purchaser or lessee a negotiable instrument signed by the purchaser or lessee; and

(4) cancel a security interest taken by the hearing aid dealer for the purchase or lease.

(e) If the hearing aid returned by the purchaser or lessee has been damaged, the hearing aid dealer may deduct from any refund due the purchaser or lessee the reasonable costs incurred in repairs necessary to make the hearing aid suitable for resale. If the hearing aid is damaged beyond repair, the purchaser or lessee is liable for the full purchase price.

(f) The purchaser or lessee may retain or dispose of the hearing aid if within 20 days of receipt of the notice of cancellation, the hearing aid dealer fails

(1) to collect the hearing aid from the purchaser or lessee; or

(2) to provide the purchaser or lessee with instructions for returning the hearing aid by mail.

(g) If a purchaser or lessee of a hearing aid fails to make the hearing aid available for the hearing aid dealer to collect, the purchaser or lessee remains liable for the purchase or lease.

(h) To give written notice under this section, a person shall deliver the notice to the hearing aid dealer in person or to the place of business of the dealer, or mail the notice to the place of business of the dealer by certified mail, return receipt requested.



Sec. 08.55.120. - Testing of hearing.

(a) A hearing aid dealer may take threshold measurements to determine the need for a hearing aid, but may not perform diagnostic procedures to determine the cause of a hearing impairment or charge a fee for a hearing measurement.

(b) A hearing aid dealer shall include in every printed advertisement for the services of the dealer the following statement bordered in black:

Alaska law permits a hearing aid dealer who is not a licensed physician or a licensed audiologist to test hearing only for the purpose of selling or leasing hearing aids; the tests given by a hearing aid dealer are not to be used to diagnose the cause of a hearing impairment.



Sec. 08.55.130. - Grounds for imposition of disciplinary sanctions.

After a hearing, the department may impose a disciplinary sanction on an individual licensed under this chapter when the department finds that the person

(1) secured a license through deceit, fraud, or intentional misrepresentation;

(2) engaged in deceit, fraud, or intentional misrepresentation in the course of providing professional services or engaging in professional activities;

(3) advertised professional services in a false or misleading manner;

(4) has been convicted of a felony or other crime that affects the individual's ability to continue to practice competently and safely;

(5) failed to comply with a provision of this chapter or a regulation adopted under this chapter, or an order of the department;

(6) continued to practice after becoming unfit due to

(A) professional incompetence;

(B) addiction to or severe dependency on alcohol or another drug that impairs the individual's ability to practice safely;

(C) physical or mental disability;

(7) employed a person who did not have a valid current license to deal in hearing aids to perform work covered by this chapter;

(8) failed or refused to honor a representation, promise, agreement, or warranty made by the person while dealing in hearing aids;

(9) advertised a model, type, or kind of hearing aid for sale that the person does not sell;

(10) failed to maintain a business address and telephone number at which the individual could normally be reached during regular business hours;

(11) included in a contract or receipt for the purchase or lease of a hearing aid a confession of judgment or a waiver of a right of the consumer under this chapter;

(12) used undue influence, coercion, or other wilful act or representation to interfere with the exercise by the consumer of the rights provided in this chapter;

(13) negotiated, transferred, sold, or assigned a note or other evidence of indebtedness to a finance company or other third party within two months of delivering a hearing aid to a purchaser or lessee of the hearing aid by mail or in person;

(14) permitted another person to use the licensee's license;

(15) dealt in hearing aids while suffering from a serious disease that was contagious or infectious.



Sec. 08.55.140. - Disciplinary sanctions.

(a) When it finds that a licensee has committed an act listed in AS 08.55.130, the department may impose the following sanctions singly or in combination:

(1) permanently revoke a license to practice;

(2) suspend a license for a determinate period of time;

(3) censure a licensee;

(4) issue a letter of reprimand;

(5) place a licensee on probationary status and require the licensee to

(A) report regularly to the department on matters involving the basis of probation;

(B) limit practice to those areas prescribed;

(C) continue professional education until a satisfactory degree of skill has been attained in those areas determined by the department to need improvement;

(6) impose limitations or conditions on the practice of a licensee.

(b) The department may withdraw a limitation, condition, or probationary status if it finds that the deficiency that required the sanction has been remedied.

(c) The department may summarily suspend a license before final hearing or during the appeals process if the department finds that the licensee poses a clear and immediate danger to the public welfare and safety if the licensee continues to practice. A person whose license is suspended under this subsection is entitled to a hearing conducted by the office of administrative hearings (AS 44.64.010 ) not later than seven days after the effective date of the order. The person may appeal the suspension after the hearing to the superior court.

(d) The department may reinstate a license that has been suspended or revoked if the department finds after a hearing that the applicant is able to deal in hearing aids with reasonable skill and safety.



Sec. 08.55.150. - Prohibited acts.

(a) Unless a person is licensed under this chapter or is licensed as an audiologist under AS 08.11, the person may not

(1) deal in hearing aids;

(2) use a title indicating or representing that the person deals in hearing aids or is licensed to deal in hearing aids;

(3) advertise that the person deals in hearing aids.

(b) A person may not

(1) sell, barter, or offer to sell or barter a license issued under this chapter;

(2) purchase or obtain by barter a license issued under this chapter with the intent to use it as evidence of the holder's qualification to deal in hearing aids;

(3) materially alter a license issued under this chapter with fraudulent intent;

(4) use or attempt to use as valid a license to deal in hearing aids that has been purchased, fraudulently obtained, counterfeited, or materially altered.



Sec. 08.55.160. - Penalty.

A person who violates AS 08.55.150 is guilty of a class B misdemeanor.



Sec. 08.55.170. - Notice of place of business.

A person who holds a license under this chapter shall notify the department in writing of the regular address of the place or places where the person deals or intends to deal in hearing aids.



Sec. 08.55.180. - Administrative Procedure Act.

AS 44.62 (Administrative Procedure Act) applies to regulations and proceedings under this chapter.



Sec. 08.55.200. - Definitions.

In this chapter,

(1) "audiologist" means an individual licensed as an audiologist under AS 08.11;

(2) "dealing in hearing aids" means the sale or lease, or attempted sale or lease of hearing aids, and the recommendation, selection, fitting, or adaptation of hearing aids;

(3) "department" means the Department of Commerce, Community, and Economic Development;

(4) "hearing aid" means a prosthetic instrument or device designed for or represented as aiding, improving, or correcting defective human hearing and the parts, attachments, or accessories of the instrument or device; "hearing aid" does not include cochlear implants, middle-ear implants, vibro-tactile speech-reading aids, other aids for cued speech, or group or individual auditory training units and assistive devices;

(5) "hearing aid dealer" means an individual licensed under AS 08.55.010;

(6) "physician" means a person licensed as a physician under AS 08.64.






Chapter 08.56. - HOTELS AND BOARDINGHOUSES

Sec. 08.56.010. - Registration of travelers.

The proprietors of roadhouses, hotels, or boardinghouses located outside of incorporated cities shall each keep a register containing the name and address of each guest with the date of arrival and departure.



Sec. 08.56.020. - Effect of refusal to register.

A person who refuses to register may not be accepted as a guest or given accommodations.



Sec. 08.56.030. - Penalty for noncompliance.

The proprietor of a roadhouse, hotel, or boardinghouse who fails to comply with this chapter is punishable by a fine of not less than $10 or more than $25, or by imprisonment for not more than 10 days, or by both.



Sec. 08.56.040. - Disposition of fines.

All fines collected under this chapter shall be deposited in the general fund.



Sec. 08.56.050. - Liability for valuables.

(a) When the operator of a hotel or boardinghouse provides a safe or vault in which guests may deposit valuable property for safekeeping and notice of this fact is posted in three or more conspicuous places in the hotel or boardinghouse, the operator is not liable for the loss, damage, or destruction of property not deposited by a guest in the safe or vault.

(b) An operator of a hotel or boardinghouse is not obligated to receive property on deposit for safekeeping as provided in (a) of this section that exceeds $1,000 in value. If property exceeding $1,000 in value is deposited in the hotel or boardinghouse safe or vault, the operator is not liable for its loss, damage, or destruction unless the operator enters into a written agreement with the guest who deposits the property. If the operator does contract with a guest for the safekeeping of property exceeding $1,000 in value, the operator is liable only if the property deposited is stolen or lost, damaged, or destroyed by the negligence of the operator or the operator's agent.



Sec. 08.56.060. - Baggage liability.

(a) Except as provided in AS 08.56.050 , the operator of a hotel or boardinghouse is not liable for the loss, damage, or destruction of property brought to or sent into the hotel or boardinghouse by a guest unless the loss, damage, or destruction was caused by negligence of the operator or the operator's agent.

(b) The operator of a hotel or boardinghouse may hold and store baggage or other property left behind or sent in advance for a period of four months after which time the operator may sell it at public auction as provided in AS 34.35.520 . The proceeds of a sale, as provided in this section, shall be used to satisfy the hotel or boardinghouse operator's lien, pay expenses of sale and any storage costs incurred. If the hotel or boardinghouse operator does not desire to sell baggage or other property which the operator possesses, the operator may have the property delivered to a storage or warehouse company for storage, in which case the operator's liability for the safekeeping of the property terminates.



Sec. 08.56.070. - Definitions.

In this chapter,

(1) "guest" includes every person who is a member of the family of, or dependent upon, a guest, boarder, or lodger in a hotel or boardinghouse;

(2) "hotel or boardinghouse" includes any building held out to the public to be an inn, motel, hotel, or public lodging house, or place where sleeping accommodations, whether with or without meals, are furnished for hire to transient guests;

(3) "operator" includes innkeeper, proprietor, keeper, owner, lessee, or manager of a hotel or boardinghouse.






Chapter 08.60. - JUNK DEALERS AND JUNK YARDS

Article 01 - JUNK DEALER AND METAL SCRAPPER LICENSING

Sec. 08.60.010. - License required; violation of section a misdemeanor.

A person may not engage in the business of junk dealer or metal scrapper in this state without obtaining an annual license from the Department of Revenue. A person who violates this section is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $100 or imprisonment for not more than 90 days.



Sec. 08.60.020. - [Renumbered as AS 08.60.010 ].

Repealed or Renumbered



Sec. 08.60.030. - Residence defined. [Repealed, Sec. 26 ch 6 SLA 1984].

Repealed or Renumbered






Article 02 - REGULATION OF JUNK YARDS

Sec. 08.60.050. - General prohibition.

A person may not establish, operate, or maintain a commercial or public junk yard without a certificate of location prescribed by AS 08.60.050 - 08.60.100.



Sec. 08.60.060. - Certificate of location.

A person using or proposing to use a location for a commercial or public junk yard shall obtain a certificate of approval for the location. If the location is in a city of any class, the certificate shall be procured from the city council or its designee. If the location is outside the city limits but within the boundaries of an organized borough, the certificate shall be procured from the assembly of the organized borough or its designee. If the location is outside an incorporated city or borough, the certificate of location shall be obtained from the commissioner of public safety.



Sec. 08.60.070. - Standards for location and regulation.

The commissioner of public safety, the city council, and organized borough assembly, in considering applications and regulations, shall take into account

(1) the nature and development of surrounding property;

(2) the need to protect the local economy, adjacent land owners, and the motoring public from economically depressing and unsightly roadside locations;

(3) the proximity of churches, schools, hospitals, public buildings, recreation areas, or other places of public gathering;

(4) the sufficiency in number of other similar business establishments in the vicinity;

(5) the adequacy of fences and other types of enclosures to prevent the unsightly display of a junk yard;

(6) the health, safety, and general welfare of the public;

(7) the suitability of the applicant to establish, maintain, or operate the business under AS 08.60.050 - 08.60.100.



Sec. 08.60.080. - Authorization to impose conditions for establishment, operation, and maintenance.

The commissioner of public safety or the cities or organized boroughs shall examine the location or proposed location of a junk yard and adopt reasonable regulations concerning the establishment, operation, and maintenance of businesses under the standards set out in AS 08.60.070. The regulations may require the erection, location, and size of fences or other structures surrounding the junk yard. Regulations pertaining to junk yards are subject to the provisions of AS 44.62 (Administrative Procedure Act).



Sec. 08.60.090. - Penalty.

A person who operates, establishes, or maintains a junk yard in any location without procuring a certificate of approval is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $500, or by imprisonment for a term of not more than one year, or by both.



Sec. 08.60.100. - Definitions.

In AS 08.60.050 - 08.60.100,

(1) "junk" means any secondhand and used machinery, scrap iron, copper, lead, zinc, aluminum, or other metals; it also includes wrecked automobiles, tools, implements, rags, used building materials, rubber, and paper;

(2) "junk yard" means a location where junk is gathered together and stored for a commercial or public purpose;

(3) "person" means an individual and, where consistent with collective capacity, a committee, firm, partnership, company, corporation, club, governmental agency, organization, association, or other combination of individuals.









Chapter 08.62. - MARINE PILOTS

Article 01 - BOARD OF MARINE PILOTS

Sec. 08.62.010. - Creation and membership of board.

There is created the Board of Marine Pilots. It consists of two pilots licensed under this chapter who have been actively engaged in piloting on vessels subject to this chapter, two registered agents or managers of vessels subject to this chapter who are actively engaged in the procurement of pilotage services, two public members in accordance with AS 08.01.025 , and the commissioner or the commissioner's designee. Not more than one pilot and one registered agent or manager may be from any one pilotage region established by the board. Not more than one registered agent or manager may be employed by, be a contractor for, or hold a financial interest in the same marine industry business entity, including commonly owned, affiliated, or subsidiary business entities. All members of the board shall be residents of the state.



Sec. 08.62.020. - Appointment and term of office.

The governor shall appoint the members of the board under AS 08.01.020 .



Sec. 08.62.030. - Meetings.

The board shall hold at least three regularly scheduled meetings each year. The board may hold special meetings at the call of the chair or at the request of a majority of the members of the board.



Sec. 08.62.040. - Powers, duties, and limitations.

(a) The board shall

(1) provide for the maintenance of efficient and competent pilotage service on the inland and coastal water of and adjacent to the state to assure the protection of shipping, the safety of human life and property, and the protection of the marine environment;

(2) consistent with the law, adopt regulations, subject to AS 44.62 (Administrative Procedure Act), establishing the qualifications of and required training for pilots and providing for the examination of pilots and the issuance of original or renewal pilot licenses to qualified persons;

(3) keep a register of licensed pilots, licensed deputy pilots, and agents;

(4) adopt regulations establishing

(A) pilotage regions in the state;

(B) the criteria for concurring in the amount of license, application, training, investigation, and audit fees proposed by the department under AS 08.01.065 ;

(C) the criteria for recognizing pilot organizations under AS 08.62.175;

(5) make available, upon request, copies of this chapter and the regulations adopted under this chapter;

(6) review and approve the articles, bylaws, and rules of pilot organizations;

(7) audit a pilot organization or an individual pilot as necessary to implement and enforce this chapter;

(8) review and approve training programs conducted by pilot organizations; the board shall cooperate with the Department of Environmental Conservation in the review and approval of training programs for pilots of tank vessels;

(9) establish and publish the dates of future license examinations; and

(10) approve or disapprove rates for pilotage services as provided under AS 08.62.046 .

(b) The board may, by regulation, make any other provision for proper and safe pilotage upon the inland and coastal water of and adjacent to the state and for the efficient administration of this chapter, including establishing

(1) different licensing criteria for a pilotage region if justified by regional differences in piloting;

(2) a mandatory drug and alcohol testing program, including random tests, post-incident tests, and tests based upon reasonable cause, for pilots licensed under this chapter and for trainees and apprentices seeking a license or endorsement under this chapter; the board may delegate responsibility for administration of all or a portion of a testing program to pilot organizations;

(3) criteria for trainee selection and for training programs conducted by pilot organizations;

(4) standards under which a pilot may receive a license or an endorsement to a license to pilot vessels in more than one pilotage region under AS 08.62.080 (b); and

(5) procedures for the review of proposed rates by the board under AS 08.62.046.

(c) The board may, for good cause, require a pilot licensed under this chapter to submit to a physical or mental examination to determine the pilot's fitness to perform the duties of a pilot.

(d) Notwithstanding the exemption from AS 45.50.562 - 45.50.596 granted to pilot organizations under AS 45.50.572 (a), the board may not adopt a regulation or take other action resulting in anti-competitive activities that, if the board were subject to AS 45.50.562 - 45.50.596, would violate AS 45.50.562 - 45.50.596.

(e) The board may delegate duties to the marine pilot coordinator as necessary to assist the board in administering and enforcing this chapter.

(f) The board may impose a civil fine on the owner or operator of a pleasure craft of foreign registry who, in violation of this chapter, fails to employ a pilot licensed under this chapter or fails to comply with the pilotage requirement under AS 08.62.180 (b). Notwithstanding AS 08.01.075, the amount of the civil penalty may not exceed $10,000 for each violation. Each entry into state water in violation of this chapter or AS 08.62.180 (b) is a separate violation.



Sec. 08.62.045. - Pilotage tariffs. [Repealed, Sec. 35 ch 89 SLA 1991].

Repealed or Renumbered



Sec. 08.62.046. - Rates for pilotage services.

(a) A pilot organization recognized by the board shall adopt and publish rates for the provision of pilotage services. The pilot organization shall adopt rates for pilotage services as provided under this section. Notwithstanding this section, a pilot organization may enter into agreements with the master, owner, operator, or agent of a master, owner, or operator, of a vessel for the provision of pilotage services at rates of compensation that are different from the rates adopted under this section. Unless a pilot organization has an agreement with the master, owner, operator, or agent of a master, owner, or operator, of a vessel that sets rates for the provision of a pilotage service, the pilot organization may not charge a rate for the provision of the pilotage service to the vessel that is different from the rate adopted or established under this section.

(b) If a pilot organization intends to adopt a new or revised rate for the provision of a pilotage service, the pilot organization shall, before October 15, send a notice of intent to adopt a rate for provision of the pilotage service to the board and to all registered agents and publish the notice on at least three days during a period of 14 consecutive days in a newspaper of general circulation in the state. The notice of intent to adopt a rate must include a copy of the proposed rate and the name and mailing address of the pilot organization that intends to adopt the rate. If no objection to the proposed rate is filed with the board under (c) of this section, the rate takes effect on January 1 of the year following the year in which the notice of the intent to adopt the rate was filed with the board.

(c) The master, owner, operator, or agent of the master, owner, or operator, of a vessel required to employ a pilot under this chapter may object to the proposed rate for a specific pilotage service by filing a written notice of objection, containing the grounds for the objection and relevant evidence demonstrating that the rate is not reasonable, with the board within 60 days after the final date of publication of the proposed rate in a newspaper of general circulation. The pilot organization that proposed the rate has until 15 days after the close of the period for filing objections to the proposed rate to provide its written response to the notice of objection and relevant evidence demonstrating that the rate is reasonable. If the pilot organization does not respond to the notice of objection by the close of the 15-day period for response to the objection, the board may not take action on the proposed rate and the proposed rate does not take effect. If the pilot organization does respond to the notice of objection before the close of the response period, the board shall hold a hearing to determine whether the proposed rate is reasonable. If the board finds that the proposed rate is reasonable, the rate is approved and takes effect retroactive to January 1 of the calendar year in which the rate would have taken effect under (b) of this section if no objection had been filed. If the board finds that the proposed rate is not reasonable, the proposed rate is disapproved and does not take effect. In determining what constitutes a reasonable rate, the board shall consider the following factors:

(1) current and historical rates charged for comparable pilotage services;

(2) the actual time aboard the vessel, time engaged in preparing to provide the pilotage services, seasonal and weather conditions, and risks;

(3) the reasonable expenses incurred in providing the pilotage services such as dispatch, transportation, overhead, and other associated expenses;

(4) the financial effect of pilotage expenses on the owner of the vessel, except that this factor shall only be considered if the owner provides all financial information that the board determines is necessary to determine the financial effect;

(5) the number of vessels and volume of pilotage services at issue in the dispute and the number of members of the pilot organization;

(6) the effect of the determination on the income of affected pilots relative to prior years, taking into account changes in vessel tonnage and vessel traffic in the pilotage region from year-to-year;

(7) prior determinations under this subsection; and

(8) other factors the board considers relevant.

(d) Pending the review and approval of the proposed rate for a specific pilotage service by the board under (c) of this section, the current rate then in effect for that pilotage service remains in effect until the board approves the proposed rate. If the proposed rate approved by the board is greater than the current rate, then the master, owner, or operator of the vessel or the vessel is liable for the payment of the additional amount owed for the provision of pilotage services during the pendency of the review by the board due to retroactive application of the approved rate under (c) of this section. If the proposed rate is less than the current rate, then the pilot organization is liable to the master, owner, or operator of the vessel or the vessel for reimbursement of the amount overpaid for the provision of pilotage services during the pendency of the review by the board due to the retroactive application of the approved rate under (c) of this section.

(e) If the board finds under (c) of this section that a proposed rate is not reasonable, the pilot organization may propose a new rate for that pilotage service within 60 days after the decision of the board is issued by sending a notice of intent to adopt a rate for provision of the pilotage service to the board and to all registered agents and publishing the notice on at least three days during a period of 14 consecutive days in a newspaper of general circulation in the state. The notice of intent to adopt a rate must include a copy of the proposed rate and the name and mailing address of the pilot organization that intends to adopt the rate. If a timely objection to the proposed rate is not filed with the board under (c) of this section, the rate takes effect retroactive to January 1 of the same calendar year in which the initial rate proposed under (b) of this section would have taken effect if no objection had been filed. If a timely objection is filed, the provisions of (c) and (d) of this section apply to the proposed rate.

(f) The board shall provide a schedule of rates adopted under this section to agents registered under AS 08.62.187 .



Sec. 08.62.050. - Marine pilot coordinator.

(a) The department, with the approval of the board, may hire a marine pilot coordinator who is qualified to assist the board in administering and enforcing the provisions of this chapter. The coordinator is in the partially exempt service under AS 39.25.120 .

(b) The person who is hired as coordinator may not

(1) be an active member of a pilot organization in the state;

(2) work as a pilot while employed as the coordinator, except to the extent required by official duties; or

(3) have a financial interest in a pilot organization or in a pilot vessel or other equipment used by a pilot organization.

(c) In addition to other duties as may be assigned by the board, the marine pilot coordinator may review applications for examination and licensure to ascertain whether the applicant satisfies the applicable requirements.






Article 02 - LICENSING

Sec. 08.62.080. - License required; restrictions and conditions.

(a) A person may not pilot a vessel subject to this chapter unless the person is licensed under this chapter and is a member of a pilot organization recognized by the board.

(b) A pilot may not be licensed in more than one pilotage region at one time unless the commissioner determines that an actual or imminent shortage of licensed pilots exists in a pilotage region. If the commissioner makes the determination described in this subsection, the board may, after consultation with the recognized pilot organizations and registered agents in the affected pilotage region, issue temporary licenses for the affected pilotage region to pilots who already hold a license for another pilotage region. The board shall ensure that sufficient pilots are available to provide pilotage services in the affected pilotage region to all vessels required to employ a pilot under this chapter. A temporary license issued under this subsection is valid for a period of not more than one year.

(c) A license issued under this chapter must identify the specific waterways and ports in each pilotage region in which a licensee is authorized by the board to pilot vessels. The board shall authorize a licensee to pilot vessels in a specific waterway or port in a pilotage region upon the licensee satisfying the training and other qualifying requirements required by the board to pilot vessels in that waterway or port.



Sec. 08.62.090. - Application.

(a) A person who desires to be licensed under this chapter shall apply in writing to the department.

(b) The application shall provide the information and be made on a form prescribed by the department.

(c) In order to be eligible to take the next scheduled examination, a person shall file the application with the board at least 60 days before the date of the examination.



Sec. 08.62.093. - Qualifications for deputy marine pilot license.

(a) The board shall issue a deputy marine pilot license for a marine pilotage region to a person who

(1) is a citizen of the United States;

(2) passes the written and oral examinations that may be required by the board;

(3) has completed training requirements established by the board; and

(4) satisfies (b) and (c) of this section.

(b) A person who applies for a deputy marine pilot license under this chapter shall provide proof satisfactory to the board of the following experience:

(1) one year of service as a master on ocean or coastwise vessels while holding a United States Coast Guard license as master of ocean steam or motor vessels of any gross tons;

(2) two years of service as a master on United States Coast Guard inspected vessels of not less than 1,000 gross tons or tug and tow of not less than 1,600 combined gross tons while holding at least a United States Coast Guard license as master of steam or motor vessels of not more than 1,600 gross tons;

(3) two years of service as a chief officer on ocean or coastwise vessels of not less than 1,600 gross tons while holding a United States Coast Guard license as master of ocean steam or motor vessels of any gross tons;

(4) two years of service as commanding officer of United States commissioned vessels of not less than 1,600 gross tons and hold a United States Coast Guard license as master of ocean steam or motor vessels of any gross tons;

(5) three years of experience as a member of a professional pilot's organization, during which the person actively engaged in piloting while holding at least a United States Coast Guard license as a master of steam or motor vessels of not more than 1,600 gross tons; or

(6) four years of experience gained in a board approved deputy marine pilot apprenticeship program in the pilotage region for which the deputy marine pilot license is sought and hold at least a United States Coast Guard license as master of steam or motor vessels of not more than 1,600 gross tons.

(c) A person who applies for a deputy marine pilot license under this section shall possess an endorsement of first class pilotage on the person's United States Coast Guard license without tonnage restrictions for the pilotage region for which the person seeks the deputy marine pilot license.

(d) A person licensed as a deputy marine pilot under this section may, except as otherwise provided by the board, pilot vessels of 25,000 gross tons or less in a marine pilotage region for which the license is issued.

(e) [Repealed, Sec. 22 ch 74 SLA 1995].



Sec. 08.62.097. - Training programs for deputy marine pilot license.

(a) The board shall establish standards for training programs for a deputy marine pilot license. The standards may include requirements for

(1) supervised familiarization and training trips on vessels subject to this chapter;

(2) supervised dockings, undockings, and tug assisted maneuvers;

(3) special training or experience necessary to qualify for a deputy marine pilot license for a particular marine pilotage region;

(4) completion of the training program within a specified period;

(5) other training or experience that the board considers appropriate.

(b) A person who supervises the training of persons who are seeking a deputy marine pilot license under this chapter shall

(1) hold a marine pilot license issued under AS 08.62.100 ; however, if the board finds that there are no marine pilots licensed in a pilotage region who are available to supervise training under this section, the board may authorize a person who is licensed in that pilotage region as a deputy marine pilot to supervise the training of persons who are seeking a deputy marine pilot license in that pilotage region;

(2) receive prior authorization from the board to supervise the training of those persons;

(3) maintain a written log and evaluation on a form provided by the board of the training and progress of the person being supervised.



Sec. 08.62.100. - Qualifications for a marine pilot license.

(a) The board shall issue a marine pilot license for a marine pilotage region to a person who

(1) is a citizen of the United States;

(2) passes examinations that may be required by the board;

(3) has three years experience as a deputy marine pilot licensed under this chapter; and

(4) satisfies additional requirements as may be required by the board by regulation.

(b) Notwithstanding (a) of this section, a person who holds a marine pilot license of any type on the day before July 2, 1991 shall, subject to continued eligibility for the license under this chapter and regulations adopted under this chapter, receive a renewable marine pilot license of the same type and subject to the same qualifications and endorsements as that which the person held on July 1, 1991. A person who receives a license under this subsection may change the type of marine pilot license and the qualifications and endorsements attached to the license in accordance with regulations adopted by the board.



Sec. 08.62.110. - Previous licensure. [Repealed, Sec. 27 ch 6 SLA 1984].

Repealed or Renumbered



Sec. 08.62.120. - Renewal of licenses.

(a) In order to renew a marine pilot license, a person who is licensed under AS 08.62.100 shall

(1) submit an application for renewal of the license on a form provided by the department;

(2) submit proof of continued qualification under AS 08.62.100 to receive a marine pilot license;

(3) provide evidence of satisfactory completion of a physical examination by a licensed physician within 60 days before the date of renewal of the license;

(4) submit proof satisfactory to the board that the person has

(A) engaged in piloting vessels subject to this chapter in the marine pilotage region for which the license is to be renewed during at least 120 days in the licensing period immediately preceding the licensing period for which renewal is sought; or

(B) completed the minimum number of familiarization trips required by the board for renewal of a marine pilot license for a marine pilotage region for which the license is to be renewed.

(b) The board shall establish criteria for the renewal of a deputy marine pilot license.



Sec. 08.62.130. - Lapsed license.

(a) The board shall reinstate a lapsed marine pilot license if, in addition to complying with the requirements of AS 08.01.100 (a) - (c) and AS 08.62.120 , the pilot takes and passes a written and oral examination if the license has been lapsed one year or more.

(b) The board shall establish criteria for reinstatement of a lapsed deputy marine pilot license.



Sec. 08.62.140. - Fees.

(a) The department shall set fees under AS 08.01.065 for applications, licenses, agent registrations, investigations, audits, and training.

(b) The fee for an application for an exemption under AS 08.62.180 (b) from the mandatory pilotage requirement of this chapter is $250 plus $50 for each whole foot in overall length of the vessel that exceeds 65 feet.



Sec. 08.62.150. - Denial, revocation or suspension.

(a) The board shall impose a disciplinary sanction on a person licensed under this chapter when the board finds that the person

(1) is incompetent in the performance of pilotage duties;

(2) is chemically impaired;

(3) illegally possesses, uses, or sells narcotic or hallucinogenic drugs;

(4) makes a false statement to obtain a license;

(5) violates a provision of this chapter or a regulation adopted under this chapter;

(6) is guilty of misconduct during the course of employment;

(7) has had the person's United States Coast Guard pilot license conditioned, suspended, or revoked; or

(8) charges, collects, or receives an amount for pilotage services that is different from the rate adopted under AS 08.62.046 or the rate agreed to under AS 08.62.175 (e) by the pilot organization of which the person is a member.

(b) [Repealed, Sec. 4 ch 60 SLA 1987].



Sec. 08.62.155. - Disciplinary sanctions.

(a) The board may take disciplinary action against a person licensed under this chapter under AS 08.01.075 .

(b) The board may impose a civil fine not to exceed $5,000 on a marine pilot organization recognized by the board if the organization violates this chapter or a regulation adopted under this chapter. The board may also suspend or revoke the recognition of a pilot organization that fails to comply with its articles, bylaws, and rules, so as to no longer satisfy the minimum standards for recognition by the board.






Article 03 - MISCELLANEOUS PROVISIONS

Sec. 08.62.157. - Duties of licensed pilots.

(a) A person licensed under this chapter has a primary duty to safely navigate vessels under the pilot's direction and control and to protect life and property and the marine environment while engaged in the provision of pilot services.

(b) A person licensed under this chapter shall report to the appropriate authority all violations of a federal or state pilotage law.



Sec. 08.62.160. - Mandatory employment of licensed pilots.

A vessel subject to this chapter navigating the inland or coastal water of or adjacent to the state as determined by the board in regulation shall employ a pilot holding a valid license under this chapter. The board shall define the mandatory pilotage water of the state.



Sec. 08.62.163. - Pilots as independent contractors.

(a) Pilots licensed under this chapter are independent contractors and may not be employed as an employee of the owner or operator of a vessel subject to this chapter.

(b) The owner or operator of a vessel subject to this chapter may not employ a person licensed under this chapter as an employee.



Sec. 08.62.165. - Limitation of liability.

(a) A pilot licensed under this chapter is not liable for damages in excess of $250,000 per incident for damages or loss occurring as a result of the error, omission, fault, or neglect of the pilot in performing pilotage services, except that the limitation does not apply in a case where

(1) the pilot is either grossly negligent or guilty of wilful misconduct; or

(2) the error, omission, fault, or neglect of the pilot constitutes an act for which the board shall impose a disciplinary sanction under AS 08.62.150 (a)(2) or (3).

(b) Nothing in this section exempts a vessel, a vessel's cargo, or the owner or operator of a vessel or cargo from liability for damage or loss caused by the vessel, the vessel's cargo, or the owner or operator of the vessel or cargo to the vessel, the vessel's cargo, another person, or other property on the ground that

(1) the vessel was piloted by a pilot licensed under this chapter; or

(2) the damage or loss occurred as a result of the error, omission, fault, or neglect of a pilot licensed under this chapter.

(c) An organization of pilots is not liable for claims arising from acts or omissions of a pilot who is a member of the organization or for acts or omissions of another organization of pilots that relate to pilotage of a vessel. A pilot is not liable, directly or as a member of an organization of pilots, for claims arising from acts or omissions of another pilot or organization of pilots that relate to pilotage of a vessel. This subsection does not apply to acts or omissions relating to the ownership or operation of pilot boats or the transportation of pilots to and from a vessel to be piloted.



Sec. 08.62.170. - Pilot's lien for compensation.

Sec. 08.62.170. Pilot's lien for compensation.

Each vessel, its tackle, apparel, and furniture and the owner of the vessel are jointly and severally liable for the compensation of a pilot employed on the vessel and the pilot has a lien on the vessel, the vessel's tackle, apparel, and furniture for the pilot's compensation.



Sec. 08.62.175. - Regional marine pilot organizations.

(a) To the extent permitted under federal and state law, persons licensed under this chapter may form organizations of pilots within each pilotage region established by the board.

(b) The board shall recognize pilot organizations that satisfy the minimum standards established by the board by regulation.

(c) A pilot organization recognized by the board shall

(1) promote a safe and reliable system of marine pilotage for the region in which the organization is recognized;

(2) provide for the dispatch of pilots who are members of the organization;

(3) adopt and revise rates for the provision of pilotage services not covered by an agreement under (e) of this section;

(4) subject to the membership application and approval provisions contained in the articles and bylaws of the organization, be open to membership by all persons licensed under this chapter to pilot vessels in the pilotage region in which the organization is recognized;

(5) operate or participate in a training program for pilots and deputy pilots that is approved by the board; a training program for deputy pilots may include a deputy marine pilot apprenticeship program approved by the board;

(6) cooperate with and assist the board in implementing this chapter;

(7) by February 1 of each year, submit a report to the board that includes information on the status of training and apprenticeship programs, the number of members of the pilot organization who are state residents, and other information requested by the board.

(d) A pilot organization recognized by the board may not begin operating until the articles, bylaws, and rules of the pilot organization are approved by the board on the basis of

(1) uniform and nondiscriminatory application of the articles, bylaws, and rules to marine pilots and deputy marine pilots licensed under this chapter and trainees for marine pilot licenses;

(2) compliance with applicable laws; and

(3) effectiveness in

(A) promoting an efficient, reliable, and professional marine pilotage system in the region;

(B) maintaining a sufficient number of qualified pilots available for dispatch to serve the needs of vessels visiting the region during each hour of the day and each day of the year to the extent that it is reasonably possible given the size of the membership of the pilot organization;

(C) promoting training programs for marine pilots and deputy marine pilots that are approved by the board.

(e) A pilot organization recognized by the board may enter into agreements with the master, owner, operator, or agent of a master, owner, or operator, of a vessel concerning the terms and conditions under which the pilot organization will provide pilotage services.

(f) A pilot organization recognized by the board shall dispatch a person who is licensed under this chapter and who is a member of the organization to provide pilotage services upon the request of a representative of a vessel required to employ a pilot under AS 08.62.160.



Sec. 08.62.180. - Exemptions.

(a) This chapter does not apply to

(1) vessels subject to federal pilot requirements under 46 U.S.C. 8502 except as provided in AS 08.62.185 ;

(2) fishing vessels, including fish processing and fish tender vessels, registered in the United States or in British Columbia, Canada;

(3) vessels propelled by machinery and not more than 65 feet in length over deck, except tugboats and towboats propelled by steam;

(4) vessels of United States registry of less than 300 gross tons and towboats of United States registry and vessels owned by the State of Alaska, engaged exclusively

(A) on the rivers of Alaska; or

(B) in the coastwise trade on the west or north coast of the United States including Alaska and Hawaii, and including British Columbia, Yukon Territory, and Northwest Territories, Canada;

(5) vessels of Canada, built in Canada and manned by Canadian citizens, engaged in frequent trade between

(A) British Columbia and Southeastern Alaska on the inside water of Southeastern Alaska south of 59 degrees, 29 minutes North latitude, if reciprocal exemptions are granted by Canada to vessels owned by the State of Alaska and those of United States registry; or

(B) northern Alaska north of 68 degrees, 7 minutes North latitude and Yukon Territory or Northwest Territories;

(6) pleasure craft of United States registry;

(7) pleasure craft of foreign registry of 65 feet or less in overall length; and

(8) vessels of the Canadian Navy or Canadian Coast Guard that have a home port in British Columbia, Canada, while navigating the inside water of Southeastern Alaska.

(b) The operator of a pleasure craft of foreign registry of more than 65 feet overall length but less than 175 feet overall length may apply for an exemption from the pilotage requirement of this chapter. If an exemption is applied for and the fee prescribed under AS 08.62.140 (b) is paid, the board may issue the exemption to the operator of the vessel. The exemption is valid for one year from the date on which the exemption is issued. The application for an exemption must be submitted to the board at least 30 days before the vessel enters the state. The board shall approve or deny an application for the exemption within 10 working days after the application is received by the board. If the board does not approve or disapprove the application within 10 working days, the exemption is considered to be approved, and the board shall issue the exemption. The 10-day period for action by the board is suspended while the board is waiting for a response to a request by the board for additional information from the applicant. An exemption issued under this subsection may be revoked by the board if the vessel is not operated in a manner that is appropriate to protect human life, property, and the marine environment or if the vessel does not comply with all applicable local, state, and federal laws. The exemption must remain on the vessel while the vessel is in state water. An exemption issued under this subsection does not exempt a vessel from the requirement to employ a pilot licensed under this chapter while the vessel is in Wrangell Narrows or in the water between Chatham Strait and Sitka via Peril Strait.

(c) The operator of a pleasure craft of foreign registry of more than 65 feet overall length but not more than 125 feet overall length that has received an exemption under (b) of this section shall proceed upon initial entry into state water to the first port of call to receive navigational and safety information from an agent registered under AS 08.62.040(a)(3) who is employed by the operator of the vessel. The navigational and safety information provided by the agent must be approved by the marine pilot coordinator and annually reviewed, revised, and approved as appropriate by the board at its spring meeting.

(d) The operator of a pleasure craft of foreign registry of more than 125 feet overall length but less than 175 feet overall length that has received an exemption under (b) of this section shall employ a pilot licensed under this chapter from initial entry into compulsory pilotage water of the state to the first port of call. The marine pilot shall provide navigational and safety information relating to the pilotage region to the operator of the vessel.

(e) In (b) - (d) of this section,

(1) "for hire" means for consideration contributed as a condition of carriage on a vessel, whether directly or indirectly flowing to the owner, charterer, operator, agent, or other person having an interest in the vessel;

(2) "pleasure craft" means a vessel that does not carry passengers or freight for hire.



Sec. 08.62.185. - Certain licensed pilots required for oil tankers.

(a) Any oil tanker, whether enrolled or registered, of 50,000 dead weight tons or greater, shall, when navigating in state water beyond Alaska pilot stations employ a pilot licensed by the state under this chapter.

(b) The pilot required in (a) of this section shall control the vessel during all docking operations.



Sec. 08.62.187. - Registration of agents required.

A person may not act as an agent of a vessel subject to this chapter unless the person's name appears on the register of agents kept under AS 08.62.040 (a)(3).



Sec. 08.62.190. - Penalties.

(a) A master or owner of a vessel required by this chapter to employ a licensed pilot who fails to do so when a licensed pilot is available, unless the perils or hazards of the sea prevent the employment of a pilot, is guilty of a misdemeanor and, upon conviction, is punishable by a fine of not less than $5,000 nor more than $15,000 for the first offense and not less than $10,000 nor more than $30,000 for the second offense.

(b) A person who violates any other provision of this chapter or a regulation adopted under this chapter is guilty of a misdemeanor and, upon conviction, is punishable by a fine of not less than $1,000 nor more than $5,000.

(c) For purposes of (a) of this section, the board shall define by regulation the phrase "when a licensed pilot is available."



Sec. 08.62.200. - [Renumbered as AS 08.62.900 ].

Repealed or Renumbered






Article 04 - GENERAL PROVISIONS

Sec. 08.62.900. - Definitions.

In this chapter,

(1) "board" means the Board of Marine Pilots;

(2) "commissioner" means the commissioner of the Department of Commerce, Community, and Economic Development;

(3) "department" means the Department of Commerce, Community, and Economic Development;

(4) "knowingly" has the meaning given in AS 11.81.900 (a);

(5) "pilot" means a person licensed under this chapter as a pilot or a deputy pilot.

(6) "vessel" means all vessels not exempt under AS 08.62.180 .



Sec. 08.62.990. - Short title.

This chapter may be cited as the Alaska Marine Pilotage Act.









Chapter 08.63. - MARITAL AND FAMILY THERAPY

Article 01 - BOARD OF MARITAL AND FAMILY THERAPY

Sec. 08.63.010. - Board established.

(a) There is established the Board of Marital and Family Therapy.

(b) The board consists of three persons licensed under this chapter and two members of the public.



Sec. 08.63.020. - Board appointments.

The governor shall appoint the members of the board subject to confirmation by the legislature.



Sec. 08.63.030. - Meetings.

The board shall hold an annual meeting and may hold special meetings at the call of the chair or a majority of the board members.



Sec. 08.63.040. - Removal of board members.

The governor may only remove a member of the board for good cause.



Sec. 08.63.050. - Powers and duties of the board.

(a) The board shall

(1) establish objective examination requirements and training and education requirements for persons who apply for a license to practice marital and family therapy;

(2) examine applicants and issue licenses to qualified applicants;

(3) establish continuing education requirements for license renewal;

(4) adopt a code of ethical practice for marital and family therapy;

(5) hold hearings and order the disciplinary sanction of a person who violates this chapter or a regulation of the board;

(6) ensure that licensees are aware of the requirements of AS 47.17.020;

(7) establish standards for supervisors and supervision under this chapter;

(8) enforce the provisions of this chapter and adopt regulations necessary to carry out its duties under this chapter.

(b) The board may order a licensed marital and family therapist to submit to a reasonable physical or mental examination if the board has credible evidence sufficient to conclude that the marital and family therapist's physical or mental capacity to practice safely is at issue.



Sec. 08.63.060. - Administrative Procedure Act.

AS 44.62 (Administrative Procedure Act) applies to regulations and proceedings under this chapter.






Article 02 - MARITAL AND FAMILY THERAPY LICENSES

Sec. 08.63.100. - Qualifications for license to practice.

(a) The board shall issue a license to practice marital and family therapy to a person who

(1) applies on a form provided by the board;

(2) pays the fee established under AS 08.01.065 ;

(3) furnishes evidence satisfactory to the board that the person

(A) has not engaged in conduct that is a ground for imposing disciplinary sanctions under AS 08.63.210 ;

(B) holds a master's degree or doctorate in marital and family therapy or allied mental health field from a regionally accredited educational institution approved by the board for which the person completed a course of study that included instruction substantially equivalent to the following:

(i) three courses or nine semester or 12 quarter hours of course work in marital and family therapy;

(ii) three courses or nine semester or 12 quarter hours of course work in marital and family studies;

(iii) three courses or nine semester or 12 quarter hours of course work in human development;

(iv) one course or three semester or four quarter hours of course work in professional studies or professional ethics and law;

(v) one course or three semester or four quarter hours of course work in research; and

(vi) one year of supervised clinical practice in marital and family therapy;

(C) after receiving a degree described in (B) of this paragraph, has

(i) practiced marital and family therapy, including 1,500 hours of direct clinical contact with couples, individuals, and families; and

(ii) been supervised in the clinical contact for at least 200 hours, including 100 hours of individual supervision and 100 hours of group supervision approved by the board;

(D) has received training related to domestic violence; and

(E) has passed a written or oral examination administered by the board.

(b) Under regulations adopted by the board, a person who holds a master's or doctorate degree in marital and family therapy or allied mental health field from a regionally accredited educational institution approved by the board, but whose course of degree study did not include all the courses or clinical practice requirements set out in (a)(3)(B) of this section may substitute post-degree courses or practice, as approved by the board, to satisfy the requirements of (a)(3)(B) of this section.

(c) An applicant who fails an examination given under this section may not retake the examination for a period of six months from the date of the examination that the applicant failed.

(d) A license issued under this section shall be renewed biennially by the applicant on a date set by the department and approved by the board. It shall be renewed by payment of the fee established under AS 08.01.065 and by satisfaction of the continuing education requirements established by the board for the renewal of licenses issued under this section.



Sec. 08.63.110. - License for supervised practice.

(a) The board shall issue a four-year license for the supervised practice of marital and family therapy to a person who meets the requirements of AS 08.63.100 (a)(1), (2), and (3)(A) - (B).

(b) A licensee under this section may practice only

(1) under the direct supervision of a supervisor approved by the board under AS 08.63.120 ; and

(2) in a clinic, social service agency, or other setting approved by the board.

(c) A license for supervised practice expires four years from the date of issuance and may not be renewed.

(d) A licensee under this section shall submit to the board for its approval a proposed plan for satisfying the supervision requirements of AS 08.63.100 (a)(3)(C).

(e) A licensee under this section shall use the title "marital therapy associate," "family therapy associate," or other title that is approved by the board.

(f) The board shall revoke a license for supervised practice if the person fails the examination required under AS 08.63.100 two or more times.



Sec. 08.63.120. - Authorized supervisors.

(a) A person may not supervise a person under this chapter unless approved by the board to be a supervisor.

(b) A person who supervises a licensee under this section must

(1) have practiced marital and family therapy for five years;

(2) be licensed under this chapter; and

(3) meet the minimum standards established by the board for approved supervisors.



Sec. 08.63.130. - Temporary license for the practice of marital and family therapy.

(a) The board shall issue a temporary license for the practice of marital and family therapy to an applicant who satisfies the requirements of AS 08.63.100 (a)(1), (2), and (3)(A), (B), and (C) and has been approved by the board to take the marital and family therapy examination.

(b) A person may practice under a temporary license until the board issues the results of the first marital and family therapy examination given after issuance of the person's temporary license and either issues or denies a license under AS 08.63.100 to the person.

(c) If a licensee under this section fails the marital and family therapy examination, the board may not renew the person's temporary license.



Sec. 08.63.140. - Licensure by credentials.

The board shall issue a license to practice marital and family therapy to a person who

(1) is licensed or certified for the practice of marital and family therapy in another state that has requirements for the license or certificate that are substantially equal to or greater than the requirements of this state; and

(2) meets the requirements of AS 08.63.100 (a)(1), (2), and (3)(A).






Article 03 - GENERAL PROVISIONS

Sec. 08.63.200. - Confidentiality of communication.

(a) A person licensed under this chapter may not reveal to another person a communication made to the licensee by a client about a matter concerning which the client has employed the licensee in a professional capacity. This section does not apply to

(1) a case conference or case consultation with other mental health professionals at which the patient is not identified;

(2) the release of information that the client in writing authorized the licensee to reveal;

(3) information released to the board as part of a disciplinary or other proceeding;

(4) situations where the rules of evidence applicable to the psychotherapist-patient privilege allow the release of the information;

(5) a communication to a potential victim or to law enforcement officers where a threat of imminent serious physical harm to an identified victim has been made by a client; or

(6) a disclosure revealing a communication about an act that the licensee has reasonable cause to suspect constitutes unlawful or unethical conduct that would be grounds for imposition of disciplinary sanctions by a person licensed to provide health or mental health services, if the disclosure is made only to the licensing board with jurisdiction over the person who allegedly committed the act, and the disclosure is made in good faith.

(b) Notwithstanding (a) of this section, a person licensed under this chapter shall report incidents of

(1) child abuse or neglect as required by AS 47.17;

(2) harm or assaults suffered by an elderly person or disabled adult as required by AS 47.24.

(c) Information obtained by the board under (a)(3) of this section is confidential and is not a public record for purposes of AS 40.25.110 - 40.25.140.



Sec. 08.63.210. - Grounds for imposition of disciplinary sanctions.

(a) After a hearing, the board may impose a disciplinary sanction under AS 08.01.075 on a person licensed under this chapter when the board finds that the person

(1) secured a license through deceit, fraud, or intentional misrepresentation;

(2) engaged in deceit, fraud, or intentional misrepresentation in the course of providing professional services or engaging in professional activities;

(3) advertised professional services in a false or misleading manner;

(4) has been convicted of a felony or of another crime that affects the person's ability to practice competently and safely;

(5) failed to comply with a provision of this chapter or a regulation adopted under this chapter, or an order of the board;

(6) continued to practice after becoming unfit due to

(A) professional incompetence;

(B) addiction or severe dependency on alcohol or another drug that impairs the person's ability to practice safely;

(7) engaged in unethical conduct in connection with the delivery of professional services to clients;

(8) engaged in sexual misconduct with a client during the course of therapy, either within or outside the treatment setting, or within two years after therapy or counseling with the client has terminated; in this paragraph, "sexual misconduct" includes sexual contact, as defined in regulations adopted under this chapter, or attempted sexual contact, regardless of the client's or former client's consent or lack of consent.

(b) The board may summarily suspend the license of a licensee who refuses to submit to a physical or mental examination under AS 08.63.050(b). A person whose license is suspended under this subsection is entitled to a hearing by the board within seven days after the effective date of the order. If, after a hearing, the board upholds the suspension, the licensee may appeal the suspension to a court of competent jurisdiction.



Sec. 08.63.220. - License required if designation used.

A person who is not licensed under this chapter or whose license is suspended or revoked, or whose license has lapsed, who knowingly uses in connection with the person's name the words or letters "L.M.F.T.," "L.M.F.C.," "Licensed Marital and Family Therapist," "Licensed Marriage and Family Counselor," or other letters, words, or insignia indicating or implying that the person is licensed as a marital and family therapist by this state or who in any way, orally or in writing, directly or by implication, knowingly holds out as being licensed by the state as a marital and family therapist in this state is guilty of a class B misdemeanor.



Sec. 08.63.230. - Disclosure statement.

Before the performance of services, a licensed marital and family therapist shall ensure that the client was furnished a copy of a professional disclosure statement that contained

(1) the name, title, business address, and business telephone number of the marital and family therapist;

(2) a description of the formal professional education of the marital and family therapist, including the institutions attended and the degrees received from the institutions;

(3) the marital and family therapist's areas of specialization and the services available;

(4) the marital and family therapist's fee schedule listed by type of service or hourly rate;

(5) a description of the exception to confidentiality contained in AS 08.63.200(a)(6); and

(6) at the bottom of the first page of the statement, the following sentence: "This information is required by the Board of Marital and Family Therapy, which regulates all licensed marital and family therapists," followed by the name, address, and telephone number of the board's office.



Sec. 08.63.240. - Limitation of practice.

Notwithstanding that a specific act is within the definition of the "practice of marital and family therapy," a person licensed under this chapter may not perform the act if the person lacks the appropriate education, training, and experience related to the act.



Sec. 08.63.900. - Definitions.

In this chapter, unless the context indicates otherwise,

(1) "advertise" includes issuing or causing to be distributed a card, sign, or device to a person, or causing, permitting, or allowing a sign or marking on or in a building or structure, or in a newspaper, magazine, or directory, or on radio or television, or using other means designed to secure public attention;

(2) "board" means the Board of Marital and Family Therapy;

(3) "course" means a class of at least three credit hours in a graduate program at an accredited educational institution or an institution approved by the board;

(4) "department" means the Department of Commerce, Community, and Economic Development;

(5) "practice of marital and family therapy" means the diagnosis and treatment of mental and emotional disorders that are referenced in the standard diagnostic nomenclature for marital and family therapy, whether cognitive, affective, or behavioral, within the context of human relationships, particularly marital and family systems; marital and family therapy involves

(A) the professional application of assessments and treatments of psychotherapeutic services to individuals, couples, and families for the purpose of treating the diagnosed emotional and mental disorders;

(B) an applied understanding of the dynamics of marital and family interactions, along with the application of psychotherapeutic and counseling techniques for the purpose of resolving intrapersonal and interpersonal conflict and changing perceptions, attitudes, and behaviors in the area of human relationships and family life;

(6) "supervision" means face-to-face consultation, direction, review, evaluation, and assessment of the practice of the person being supervised, including direct observation and the review of case presentations, audio tapes, and video tapes.









Chapter 08.64. - MEDICINE

Article 01 - STATE MEDICAL BOARD

Sec. 08.64.010. - Creation and membership of State Medical Board.

The governor shall appoint a board of medical examiners, to be known as the State Medical Board, consisting of five physicians licensed in the state and residing in as many separate geographical areas of the state as possible, one physician assistant licensed under AS 08.64.107 , and two persons with no direct financial interest in the health care industry.



Sec. 08.64.020. - Term of office. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.035 ].

Repealed or Renumbered



Sec. 08.64.030. - Substitution of members. [Repealed, Sec. 19 ch 48 SLA 1983].

Repealed or Renumbered



Sec. 08.64.040. - Removal of members. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.020 ].

Repealed or Renumbered



Sec. 08.64.050. - Oath of office.

Each member shall take an oath of office. The oath shall be filed and preserved in the department.



Sec. 08.64.060. - Seal.

The board shall adopt a seal.



Sec. 08.64.070. - Officers.

The board shall elect a president and secretary from among its members. The president and secretary may administer oaths.



Sec. 08.64.075. - Designees.

If this chapter authorizes a designee to perform a duty, the board may designate a single board member, the executive secretary, or another employee of the department.



Sec. 08.64.080. - Meetings of board. [Repealed, Sec. 3 ch 59 SLA 1966].

Repealed or Renumbered



Sec. 08.64.085. - Meetings of the board.

The board shall meet at least four times a year.



Sec. 08.64.090. - Quorum.

Five members of the board constitute a quorum for the transaction of all business properly before the board.



Sec. 08.64.100. - Power of board to adopt regulations.

The board may adopt regulations necessary to carry into effect the provisions of this chapter.



Sec. 08.64.101. - Duties.

The board shall

(1) examine and issue licenses to applicants;

(2) develop written guidelines to ensure that licensing requirements are not unreasonably burdensome and the issuance of licenses is not unreasonably withheld or delayed;

(3) after a hearing, impose disciplinary sanctions on persons who violate this chapter or the regulations or orders of the board;

(4) adopt regulations ensuring that renewal of licenses is contingent upon proof of continued competency on the part of the licensee; and

(5) under regulations adopted by the board, contract with private professional organizations to establish an impaired medical professionals program to identify, confront, evaluate, and treat persons licensed under this chapter who abuse alcohol, other drugs, or other substances or are mentally ill or cognitively impaired.



Sec. 08.64.103. - Investigator; executive secretary.

After consulting with the board, the department shall employ two persons who are not members of the board; one shall be assigned as the investigator for the board; the other shall be assigned as the executive secretary for the board. The investigator shall

(1) conduct investigations into alleged violations of this chapter and into alleged violations of regulations and orders of the board;

(2) at the request of the board, conduct investigations based on complaints filed with the department or with the board; and

(3) be directly responsible and accountable to the board, except that only the department has authority to terminate the investigator's employment and the department shall provide day to day and administrative supervision of the investigator.



Sec. 08.64.105. - Regulation of abortion procedures.

The board shall adopt regulations necessary to carry into effect the provisions of AS 18.16.010 and shall define ethical, unprofessional, or dishonorable conduct as related to abortions, set standards of professional competency in the performance of abortions, and establish procedures and set standards for facilities, equipment, and care of patients in the performance of an abortion.



Sec. 08.64.107. - Regulation of physician assistants and intensive care paramedics.

The board shall adopt regulations regarding the licensure of physician assistants and registration of mobile intensive care paramedics, and the medical services that they may perform, including the

(1) educational and other qualifications;

(2) application and registration procedures;

(3) scope of activities authorized; and

(4) responsibilities of the supervising or training physician.



Sec. 08.64.110. - Per diem and expenses.

The members of the board are entitled to per diem and expenses authorized by law.



Sec. 08.64.120. - Coverage of funds and warrants for expenses. [Repealed, Sec. 3 ch 59 SLA 1966].

Repealed or Renumbered



Sec. 08.64.130. - Board records.

(a) The board shall preserve a record of its proceedings, which must contain the name, age, residence, and duration of residence of each applicant for a license, the time spent by the applicant in medical study, the place of medical study, and the year and school from which degrees were granted. The record must also show whether the applicant was granted a license or rejected.

(b) The board shall maintain records for each person licensed under this chapter concerning the outcome of malpractice actions and claims as reported under AS 08.64.200 (a) and 08.64.345. The board shall periodically review these records to determine if the licensee should be found to be professionally incompetent under AS 08.64.326 (a)(8)(A).

(c) The board shall make available to the public the information maintained under (a) and (b) of this section for each person licensed under this chapter.



Sec. 08.64.140. - Annual report to governor. [Repealed, Sec. 19 ch 48 SLA 1983].

Repealed or Renumbered



Sec. 08.64.150. - Bond of secretary-treasurer. [Repealed, Sec. 28 ch 77 SLA 1969].

Repealed or Renumbered



Sec. 08.64.160. - Applicability of Administrative Procedure Act.

The board shall comply with AS 44.62 (Administrative Procedure Act).






Article 02 - LICENSING

Sec. 08.64.170. - License to practice medicine, podiatry, or osteopathy.

(a) A person may not practice medicine, podiatry, or osteopathy in the state unless the person is licensed under this chapter, except that

(1) a physician assistant may examine, diagnose, or treat persons under the supervision, control, and responsibility of either a physician licensed under this chapter or a physician exempted from licensing under AS 08.64.370 ;

(2) a mobile intensive care paramedic may render emergency lifesaving service; and

(3) a person who is licensed or authorized under another chapter of this title may engage in a practice that is authorized under that chapter.

(b) [Repealed, Sec. 4 ch 101 SLA 1974].

(c) A chiropodist practicing in the state on May 16, 1972, is exempt from this section.

(d) A podiatrist practicing in the state on March 26, 1976, is exempt from this section, and shall be issued a license without examination if application is made within one year of March 26, 1976.



Sec. 08.64.180. - Application for license.

A person who desires to practice medicine or osteopathy in the state shall apply in writing to the department for a license.



Sec. 08.64.190. - Contents of application.

The application must state the name, age, residence, the duration of residence, the time spent in medical or osteopathy study, the place, year, and school in which degrees were granted, the applicant's medical work history, and other information the board considers necessary. The application shall be made under oath. The board may verify information in the application through direct contact with the appropriate schools, medical boards, or other agencies that can substantiate the information.



Sec. 08.64.200. - Qualifications of physician applicants.

(a) Except for foreign medical graduates as specified in AS 08.64.225 , each physician applicant shall

(1) submit a certificate of graduation from a legally chartered medical school accredited by the Association of American Medical Colleges and the Council on Medical Education of the American Medical Association;

(2) submit a certificate from a recognized hospital or hospitals certifying that the applicant has satisfactorily performed the duties of resident physician or intern for a period of

(A) one year if the applicant graduated from medical school before January 1, 1995, as evidenced by a certificate of completion of the first year of postgraduate training from the facility where the applicant completed the first year of internship or residency; and

(B) two years if the applicant graduated from medical school on or after January 1, 1995, as evidenced by a certificate of completion of the first year of postgraduate training from the facility where the applicant completed the first year of internship or residency and a certificate of successful completion of one additional year of postgraduate training at a recognized hospital;

(3) submit a list of negotiated settlements or judgments in claims or civil actions alleging medical malpractice against the applicant, including an explanation of the basis for each claim or action; and

(4) not have a license to practice medicine in another state, country, province, or territory that is currently suspended or revoked for disciplinary reasons.

(b) The board shall determine whether each physician applicant has any disciplinary or other actions recorded in the nationwide disciplinary data bank of the Federation of State Medical Boards. If the physician applicant was licensed or practiced in a jurisdiction that does not record information with the data bank of the Federation of State Medical Boards, the board shall contact the medical regulatory body of that jurisdiction to obtain comparable information about the applicant.



Sec. 08.64.205. - Qualifications for osteopath applicants.

Each osteopath applicant shall meet the qualifications prescribed in AS 08.64.200(a)(3) and (4) and shall

(1) submit a certificate of graduation from the legally chartered school of osteopathy approved by the board;

(2) submit a certificate from a hospital approved by the American Medical Association or the American Osteopathic Association that certifies that the osteopath has satisfactorily completed and performed the duties of intern or resident physician for

(A) one year if the applicant graduated from a school of osteopathy before January 1, 1995, as evidenced by a certificate of completion of the first year of postgraduate training from the facility where the applicant completed the first year of internship or residency; or

(B) two years if the applicant graduated from a school of osteopathy on or after January 1, 1995, as evidenced by a certificate of completion of the first year of postgraduate training from the facility where the applicant completed the first year of internship or residency and a certificate of successful completion of one additional year of postgraduate training at a recognized hospital;

(3) take the examination required by AS 08.64.210 or be certified to practice by the National Board of Examiners for Osteopathic Physicians and Surgeons.



Sec. 08.64.207. - Qualifications for acupuncture applicants. [Repealed, Sec. 15 ch 6 SLA 1990].

Repealed or Renumbered



Sec. 08.64.209. - Qualifications for podiatry applicants.

(a) Each applicant who desires to practice podiatry shall meet the qualifications prescribed in AS 08.64.200 (a)(3) and (4) and shall

(1) submit a certificate of graduation from a legally chartered school of podiatry approved by the board;

(2) take the examination required by AS 08.64.210 ; the State Medical Board shall call to its aid a podiatrist of known ability who is licensed to practice podiatry to assist in the examination and licensure of applicants for a license to practice podiatry;

(3) meet other qualifications of experience or education which the board may require.

(b) The provisions of AS 08.64.180 - 08.64.190, 08.64.220, and 08.64.230 - 08.64.380 relating to the practice of medicine or osteopathy apply to the application procedure, testing, and practice of podiatry, as appropriate.



Sec. 08.64.210. - Examination required.

(a) An applicant shall take examinations in subjects the board considers necessary, unless excused under provisions of AS 08.64.250 .

(b) The deadline for submitting an exam application to the board shall be established by regulation.



Sec. 08.64.215. - Insurance required. [Repealed, Sec. 40 ch 177 SLA 1978].

Repealed or Renumbered



Sec. 08.64.220. - Contents of examination and grading.

(a) The board shall offer a written examination sufficient to test the applicant's fitness to practice medicine or osteopathy.

(b) [Repealed by Sec. 27 ch 148 SLA 1970].

(c) The examinations, answers, and scores shall be preserved and filed.



Sec. 08.64.225. - Foreign medical graduates.

(a) Applicants who are graduates of medical colleges not accredited by the Association of American Medical Colleges and the Council on Medical Education of the American Medical Association shall

(1) meet the requirements of AS 08.64.200 (a)(3) and (4) and 08.64.255;

(2) have successfully completed

(A) three years of postgraduate training as evidenced by a certificate of completion of the first year of postgraduate training from the facility where the applicant completed the first year of internship or residency and a certificate of successful completion of two additional years of postgraduate training at a recognized hospital; or

(B) other requirements establishing proof of competency and professional qualifications as the board considers necessary to ensure the continued protection of the public adopted at the discretion of the board by regulation; and

(3) have passed examinations as specified by the board in regulations.

(b) Requirements establishing proof of competency under (a)(2)(B) of this section may include

(1) current licensure in another state and an active medical practice in that state for at least three years; or

(2) current board certification in a practice specialty by the American Board of Medical Specialties.

(c) In this section, "recognized hospital" means a hospital that has been approved for internship or residency training by the Accreditation Council for Graduate Medical Education or the Royal College of Physicians and Surgeons of Canada.



Sec. 08.64.230. - License granted.

(a) If a physician applicant passes the examination and meets the requirements of AS 08.64.200 and 08.64.255, the board shall grant a license to the applicant to practice medicine in the state.

(b) If an osteopath applicant passes the examination and meets the requirements of AS 08.64.205 and 08.64.255, the board shall grant a license to the applicant to practice osteopathy in the state.

(c) Each license shall be signed by the secretary and president of the board, and have the seal of the board affixed to it.



Sec. 08.64.240. - License refused.

(a) The board may not grant a license if

(1) the applicant fails or cheats during the examination;

(2) the applicant has surrendered a license in another jurisdiction while under investigation and the license has not been reinstated in that jurisdiction;

(3) the board determines that the applicant is professionally unfit to practice medicine or osteopathy in the state; or

(4) the applicant fails to comply with a requirement of this chapter.

(b) The board may refuse to grant a license to any applicant for the same reasons that it may impose disciplinary sanctions under AS 08.64.326.



Sec. 08.64.250. - License by credentials.

The board may waive the examination requirement and license by credentials if the physician or podiatry applicant meets the requirements of AS 08.64.200 or 08.64.209, submits proof of continued competence as required by regulation, pays the required fee and has

(1) an active license from a board of medical examiners established under the laws of a state or territory of the United States or a province or territory of Canada issued after thorough examination; or

(2) passed an examination as specified by the board in regulations.



Sec. 08.64.255. - Interviews.

An applicant for licensure may be interviewed in person by the board or by a member of the board before a license is issued. The interview must be recorded. If the application is denied on the basis of the interview, the denial shall be stated in writing, with the reasons for it, and the record shall be preserved.



Sec. 08.64.260. - Re-examination.

(a) If the applicant fails the examination, the applicant may, on the same application and payment of a reexamination fee, take another examination not less than six months nor more than two years after the date of the first examination. If the applicant fails a second examination, the applicant may, after a year or more of further study or training approved by the board, make a new application for licensure.

(b) [Repealed, Sec. 21 ch 87 SLA 1987].

(c) [Repealed, Sec. 21 ch 87 SLA 1987].

(d) [Repealed, Sec. 21 ch 87 SLA 1987].



Sec. 08.64.270. - Temporary permits.

(a) The board may issue a temporary permit to a physician applicant, osteopath applicant, or podiatry applicant who meets the requirements of AS 08.64.200 , 08.64.205, 08.64.209, or 08.64.225 and pays the required fee.

(b) A temporary permit issued under this section is valid for six months and shall be reviewed by the board at the next regularly scheduled board meeting that occurs after its issuance.

(c) A temporary permit issued under this section may not be renewed.

(d) The fee for a permit issued under this section is one-fourth of the fee for a biennial license, plus the appropriate application fee.

(e) Upon application by the permittee and approval of the board, a permit issued under this section may be converted to a biennial license upon payment of the biennial fee minus the six-month permit fee paid under (d) of this section, plus the appropriate application fee.



Sec. 08.64.272. - Residency and internship permits.

(a) A person may not serve as a resident or intern without a permit issued under this section.

(b) For the limited purpose of residency or internship, the board may issue a permit to an applicant without examination if the applicant meets the requirements of AS 08.64.200 (a)(1) and applicable regulations of the board, meets the requirements of AS 08.64.279 , pays the required fee, and has been accepted by an eligible institution in the state for the purpose of residency or internship.

(c) A permit issued under this section is valid for the period specified by the board, but not to exceed 36 months after the date of issue. Upon application by a person who pays the required fee and has been accepted by an eligible institution in the state for the purpose of residency or internship, the board may renew a permit issued under this section for a period specified by the board, but not to exceed 36 months after the date of renewal.



Sec. 08.64.275. - Temporary permit for locum tenens practice.

(a) A member of the board or its executive secretary may grant a temporary permit to a physician or osteopath for the purpose of

(1) substituting for another physician or osteopath licensed in this state;

(2) being temporarily employed by a physician or osteopath licensed in this state while that physician or osteopath evaluates the permittee for permanent employment; or

(3) being temporarily employed by a hospital or community mental health center while the facility attempts to fill a vacant permanent physician or osteopath staff position with a physician or osteopath licensed in this state.

(b) A physician applying under (a) of this section shall pay the required fee and shall meet the requirements of AS 08.64.279 and the requirements of either AS 08.64.200 or 08.64.225. In addition, the physician shall submit evidence of holding a license to practice medicine in a state or territory of the United States or in a province or territory of Canada.

(c) An osteopath applying under (a) of this section shall pay the required fee and shall meet the requirements of AS 08.64.205 and 08.64.279. In addition, the osteopath shall submit evidence of holding a license to practice in a state or territory of the United States or in a province or territory of Canada.

(d) Within 10 days after the permit has been granted, the board member shall forward to the department a report of the issuance of the permit.

(e) A permit issued under this section is initially valid for 90 consecutive calendar days. Upon request by a permittee, a permit issued under this section shall be extended for 60 calendar days by the board or its designee if, before the expiration of the initial 90-day permit, the permittee submits to the department a completed application form and the fee required for licensure under this chapter, except that the board may refuse to grant a request for an extension for the same reasons the board may refuse to grant a license under AS 08.64.240 . Permits and extensions of permits issued to an individual under this section are not valid for more than 240 calendar days during any consecutive 24 months.

(f) Notwithstanding (e) of this section, a permit issued under this section may be extended by the board or its designee for a time period that exceeds the limit established in (e) of this section if the board or its designee determines that the extension is necessary in order to provide essential medical services for the protection of public health and safety and the board has received a

(1) clearance report from the National Practitioner Data Bank;

(2) physician profile from the American Medical Association or the American Osteopathic Association;

(3) clearance report from the United States Drug Enforcement Administration; and

(4) completed application form and the fee required for licensure under this chapter.



Sec. 08.64.276. - Retired status license.

(a) On retiring from practice and payment of an appropriate one-time fee, a licensee in good standing with the board may apply for the conversion of an active or inactive license to a retired status license. A person holding a retired status license may not practice medicine, osteopathy, or podiatry in the state. A retired status license is valid for the life of the license holder and does not require renewal. A person holding a retired status license is exempt from AS 08.64.312 .

(b) A person with a retired status license may apply for active licensure. Before issuing an active license under this subsection, the board may require the applicant to meet reasonable criteria as determined under regulations of the board, which may include submission of continuing medical education credits, reexamination requirements, physical and psychiatric examination requirements, an interview with the entire board, and review of information in the national data bank of the National Federation of State Medical Boards.



Sec. 08.64.279. - Interview for permits.

An applicant for an intern permit, a resident permit, or a temporary permit for locum tenens practice may be interviewed in person by the board, a member of the board, the executive secretary of the board, or a person designated for that purpose by the board.



Sec. 08.64.280. - Record of license. [Repealed, Sec. 10 ch 37 SLA 1986].

Repealed or Renumbered



Sec. 08.64.290. - Examination fee. [Repealed, Sec. 54 ch 37 SLA 1985].

Repealed or Renumbered



Sec. 08.64.300. - Fee for license by reciprocity. [Repealed, Sec. 19 ch 77 SLA 1969].

Repealed or Renumbered



Sec. 08.64.310. - Annual license fee. [Repealed, Sec. 20 ch 77 SLA 1969].

Repealed or Renumbered



Sec. 08.64.311. - License renewal. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.100 ].

Repealed or Renumbered



Sec. 08.64.312. - Continuing education requirements.

(a) The board shall promote a high degree of competence in the practice of medicine by requiring every physician licensed in the state to fulfill continuing education requirements.

(b) Before a license may be renewed, the licensee shall submit evidence to the board or its designee that continuing education requirements prescribed by regulations adopted by the board have been met.

(c) The board or its designee may exempt a physician from the requirements of (b) of this section upon an application by the physician giving evidence satisfactory to the board or its designee that the physician is unable to comply with the requirements because of extenuating circumstances. However, a person may not be exempted from more than 15 hours of continuing education in a five-year period.



Sec. 08.64.313. - Inactive license.

A licensee who does not practice in the state may hold an inactive license. A person who practices in the state, however infrequently, shall hold an active license.



Sec. 08.64.315. - Fees.

The department shall set fees under AS 08.01.065 for each of the following:

(1) application;

(2) license by examination;

(3) license by endorsement or waiver of examination;

(4) temporary permit;

(5) locum tenens permit;

(6) license renewal, active;

(7) license renewal, inactive;

(8) license by reexamination.



Sec. 08.64.320. - Disposition of fees. [Repealed, Sec. 54 ch 37 SLA 1985].

Repealed or Renumbered



Sec. 08.64.325. - Limits or conditions on license; discipline. [Repealed, Sec. 19 ch 48 SLA 1983].

Repealed or Renumbered



Sec. 08.64.326. - Grounds for imposition of disciplinary sanctions.

(a) The board may impose a sanction if the board finds after a hearing that a licensee

(1) secured a license through deceit, fraud, or intentional misrepresentation;

(2) engaged in deceit, fraud, or intentional misrepresentation while providing professional services or engaging in professional activities;

(3) advertised professional services in a false or misleading manner;

(4) has been convicted, including conviction based on a guilty plea or plea of nolo contendere, of

(A) a class A or unclassified felony or a crime in another jurisdiction with elements similar to a class A or unclassified felony in this jurisdiction;

(B) a class B or class C felony or a crime in another jurisdiction with elements similar to a class B or class C felony in this jurisdiction if the felony or other crime is substantially related to the qualifications, functions, or duties of the licensee; or

(C) a crime involving the unlawful procurement, sale, prescription, or dispensing of drugs;

(5) has procured, sold, prescribed, or dispensed drugs in violation of a law regardless of whether there has been a criminal action;

(6) intentionally or negligently permitted the performance of patient care by persons under the licensee's supervision that does not conform to minimum professional standards even if the patient was not injured;

(7) failed to comply with this chapter, a regulation adopted under this chapter, or an order of the board;

(8) has demonstrated

(A) professional incompetence, gross negligence, or repeated negligent conduct; the board may not base a finding of professional incompetence solely on the basis that a licensee's practice is unconventional or experimental in the absence of demonstrable physical harm to a patient;

(B) addiction to, severe dependency on, or habitual overuse of alcohol or other drugs that impairs the licensee's ability to practice safely;

(C) unfitness because of physical or mental disability;

(9) engaged in unprofessional conduct, in sexual misconduct, or in lewd or immoral conduct in connection with the delivery of professional services to patients; in this paragraph, "sexual misconduct" includes sexual contact, as defined by the board in regulations adopted under this chapter, or attempted sexual contact with a patient outside the scope of generally accepted methods of examination or treatment of the patient, regardless of the patient's consent or lack of consent, during the term of the physician-patient relationship, as defined by the board in regulations adopted under this chapter, unless the patient was the licensee's spouse at the time of the contact or, immediately preceding the physician-patient relationship, was in a dating, courtship, or engagement relationship with the licensee;

(10) has violated AS 18.16.010 ;

(11) has violated any code of ethics adopted by regulation by the board;

(12) has denied care or treatment to a patient or person seeking assistance from the physician if the only reason for the denial is the failure or refusal of the patient to agree to arbitrate as provided in AS 09.55.535 (a); or

(13) has had a license or certificate to practice medicine in another state or territory of the United States, or a province or territory of Canada, denied, suspended, revoked, surrendered while under investigation for an alleged violation, restricted, limited, conditioned, or placed on probation unless the denial, suspension, revocation, or other action was caused by the failure of the licensee to pay fees to that state, territory, or province.

(b) In a case involving (a)(13) of this section, the final findings of fact, conclusions of law and order of the authority that suspended or revoked a license or certificate constitutes a prima facie case that the license or certificate was suspended or revoked and the grounds under which the suspension or revocation was granted.



Sec. 08.64.330. - Grounds for revocation of license. [Repealed, Sec. 19 ch 48 SLA 1983].

Repealed or Renumbered



Sec. 08.64.331. - Disciplinary sanctions.

(a) If the board finds that a licensee has committed an act set out in AS 08.64.326 (a), the board may

(1) permanently revoke a license to practice;

(2) suspend a license for a determinate period of time;

(3) censure a licensee;

(4) issue a letter of reprimand;

(5) place a licensee on probationary status and require the licensee to

(A) report regularly to the board on matters involving the basis of probation;

(B) limit practice to those areas prescribed;

(C) continue professional education until a satisfactory degree of skill has been attained in those areas determined by the board to need improvement;

(6) impose limitations or conditions on the practice of a licensee;

(7) impose a civil fine of not more than $25,000; or

(8) impose one or more of the sanctions set out in (1) - (7) of this subsection.

(b) The board may end the probation of a licensee if it finds that the deficiencies which required this sanction have been remedied.

(c) The board may summarily suspend a license before final hearing or during the appeals process if the board finds that the licensee poses a clear and immediate danger to the public health and safety if the licensee continues to practice. A person whose license is suspended under this section is entitled to a hearing conducted by the office of administrative hearings (AS 44.64.010 ) not later than seven days after the effective date of the order, and the person may appeal the suspension after a hearing to a court of competent jurisdiction.

(d) The board may reinstate a license that has been suspended or revoked if the board finds after a hearing that the applicant is able to practice with reasonable skill and safety.

(e) The board may suspend a license upon receipt of a certified copy of evidence that a license to practice medicine in another state or territory of the United States or province of Canada has been suspended or revoked. The suspension remains in effect until a hearing can be held by the board.

(f) The board shall be consistent in the application of disciplinary sanctions. A significant departure from earlier decisions of the board involving similar situations must be explained in findings of fact or orders made by the board.



Sec. 08.64.332. - Automatic suspension for mental incompetency or insanity.

Notwithstanding AS 44.62, if a person holding a license to practice medicine or osteopathy under this chapter is adjudged mentally incompetent or insane by a final order or adjudication of a court of competent jurisdiction or by voluntary commitment to an institution for the treatment of mental illness, the person's license shall be suspended by the board. The suspension shall continue in effect until the court finds or adjudges that the person has been restored to reason or until a licensed psychiatrist approved by the board determines that the person has been restored to reason.



Sec. 08.64.334. - Voluntary surrender.

The board, at its discretion, may accept the voluntary surrender of a license. A license may not be returned unless the board determines, under regulations adopted by it, that the licensee is competent to resume practice. However, a license may not be returned to the licensee if the voluntary surrender resulted in the dropping or suspension of civil or criminal charges against the physician.



Sec. 08.64.335. - Reports of disciplinary action or license suspension or surrender.

The board shall promptly report to the Federation of State Medical Boards for inclusion in the nationwide disciplinary data bank license and permit refusals under AS 08.64.240 , actions taken by the board under AS 08.64.331 , and license and permit suspensions or surrenders under AS 08.64.332 or 08.64.334.



Sec. 08.64.336. - Duty of physicians and hospitals to report.

(a) A physician who professionally treats a person licensed to practice medicine or osteopathy in this state for alcoholism or drug addiction, or for mental, emotional, or personality disorders, shall report it to the board if there is probable cause that the person may constitute a danger to the health and welfare of that person's patients or the public if that person continues in practice. The report must state the name and address of the person and the condition found.

(b) A hospital that revokes, suspends, conditions, restricts, or refuses to grant hospital privileges to, or imposes a consultation requirement on, a person licensed to practice medicine or osteopathy in the state shall report to the board the name and address of the person and the reasons for the action within seven working days after the action is taken. A hospital shall also report to the board the name and address of a person licensed to practice medicine or osteopathy in the state if the person resigns hospital staff privileges while under investigation by the hospital or a committee of the hospital and the investigation could result in the revocation, suspension, conditioning, or restricting of, or the refusal to grant, hospital privileges, or in the imposition of a consultation requirement. A report is required under this subsection regardless of whether the person voluntarily agrees to the action taken by the hospital. A report is not required if the sole reason for the action is the person's failure to complete hospital records in a timely manner or to attend staff or committee meetings. In this subsection "consultation requirement" means a restriction placed on a person's existing hospital privileges requiring consultation with a designated physician or group of physicians in order to continue to exercise the hospital privileges.

(c) Upon receipt of a report under (a) or (b) of this section, the board shall investigate the matter and, upon a finding that there is reasonable cause to believe that the person who is the subject of the report is a danger to the health or welfare of the public or to the person's patients, the board may appoint a committee of three qualified physicians to examine the person and report its findings to the board. Notwithstanding the provisions of this subsection, the board may summarily suspend a license under AS 08.64.331 (c) before appointing an examining committee or before the committee makes or reports its findings.

(d) If the board finds that a person licensed to practice medicine or osteopathy is unable to continue in practice with reasonable safety to the person's patients or to the public, the board shall initiate action to suspend, revoke, limit, or condition the person's license to the extent necessary for the protection of the person's patients and the public.

(e) A physician, hospital, hospital committee, or private professional organization contracted with under AS 08.64.101 (5) to identify, confront, evaluate, and treat individuals licensed under this chapter who abuse addictive substances that in good faith submits a report under this section or participates in an investigation or judicial proceeding related to a report submitted under this section is immune from civil liability for the submission or participation.

(f) A physician or hospital may not refuse to submit a report under this section or withhold from the board or its investigators evidence related to an investigation under this section on the grounds that the report or evidence

(1) concerns a matter that was disclosed in the course of a confidential physician-patient or psychotherapist-patient relationship or during a meeting of a hospital medical staff, governing body, or committee that was exempt from the public meeting requirements of AS 44.62.310; or

(2) is required to be kept confidential under AS 18.23.030 .



Sec. 08.64.338. - Medical and psychiatric exams.

For the purposes of an investigation under this chapter, the board may order a person to whom it has issued a license or permit to submit to a medical or psychiatric examination by a physician or other practitioner of the healing arts appointed by the board. An examination shall be at the board's expense. An examination may include the required submission of biological specimens requested by the examining physician or practitioner.



Sec. 08.64.340. - Statement of grounds of refusal or revocation of license.

If the board refuses to issue a license or revokes a license, it shall file a brief and concise statement of the grounds and reasons for the action in the office of the secretary of the board and in the department. The statement, together with the written decision of the board, shall remain of record in the department.



Sec. 08.64.345. - Reports relating to malpractice actions and claims.

A person licensed under this chapter shall report in writing to the board concerning the outcome of each medical malpractice claim or civil action in which damages have been or are to be paid by or on behalf of the licensee to the claimant or plaintiff, whether by judgment or under a settlement. This report shall be made within 30 days after resolution of the claim or termination of the civil action.



Sec. 08.64.350. - Certification of revocation. [Repealed, Sec. 10 ch 37 SLA 1986].

Repealed or Renumbered



Sec. 08.64.360. - Penalty for practicing without a license or in violation of chapter.

Except for a physician assistant, a mobile intensive care paramedic, or a person licensed or authorized under another chapter of this title who engages in practices for which that person is licensed or authorized under that chapter, a person practicing medicine or osteopathy in the state without a valid license or permit is guilty of a class A misdemeanor. Each day of illegal practice is a separate offense.



Sec. 08.64.362. - Limitation of liability.

An action may not be brought against a person for damages resulting from a report made in good faith to a public agency by the person or participation by the person in an investigation by a public agency or an administrative or judicial proceeding relating to the report if the report relates to a person licensed under this chapter.






Article 03 - MISCELLANEOUS PROVISIONS

Sec. 08.64.365. - Physicians acting under emergency circumstances. [Repealed, Sec. 46 ch 102 SLA 1976].

Repealed or Renumbered



Sec. 08.64.366. - Liability for services rendered by a mobile intensive care paramedic.

An act or omission of a mobile intensive care paramedic done or omitted in good faith while rendering emergency service to a person who is in need of immediate aid in order to avoid serious harm or loss of life does not impose any liability upon the mobile intensive care paramedic, the supervising physician, a hospital, the officers, members of the staff, nurses, or other employees of a hospital or upon a federal, state, borough, city or other local governmental unit or upon other employees of a governmental unit; however, this section does not relieve a physician or a hospital of a duty otherwise imposed by law upon the physician or hospital for the designation or training of a mobile intensive care paramedic or for the provision or maintenance of equipment to be used by the mobile intensive care paramedic.



Sec. 08.64.367. - Use of amygdalin (laetrile).

(a) A physician may not be subject to disciplinary action by the State Medical Board for prescribing or administering amygdalin (laetrile) to a patient under the physician's care who has requested the substance unless the State Medical Board in a hearing conducted under AS 44.62 (Administrative Procedure Act) has made a formal finding that the substance is harmful.

(b) A hospital or health facility may not interfere with the physician-patient relationship by restricting or forbidding the use of amygdalin (laetrile) when prescribed or administered by a physician and requested by a patient unless the substance as prescribed or administered by the physician is found to be harmful by the State Medical Board in a hearing conducted under the provisions of AS 44.62 (Administrative Procedure Act).



Sec. 08.64.368. - Permits for isolated areas. [Repealed, Sec. 27 ch 148 SLA 1970].

Repealed or Renumbered



Sec. 08.64.369. - Health care professionals to report certain injuries.

(a) A health care professional who initially treats or attends to a person with an injury described in (b) of this section shall make certain that an oral report of the injury is made promptly to the Department of Public Safety, a local law enforcement agency, or a village public safety officer. The health care professional shall make certain that a written report of an injury described in (b)(1) or (2) of this section is submitted to the Department of Public Safety within three working days after the person is treated. The report shall be on a form provided by the Department of Public Safety.

(b) The following injuries shall be reported under (a) of this section:

(1) second or third degree burns to five percent or more of a patient's body;

(2) a burn to a patient's upper respiratory tract or laryngeal edema due to the inhalation of super-heated air;

(3) a bullet wound, powder burn, or other injury apparently caused by the discharge of a firearm;

(4) an injury apparently caused by a knife, axe, or other sharp or pointed instrument, unless the injury was clearly accidental; and

(5) an injury that is likely to cause the death of the patient, unless the injury was clearly accidental.

(c) A person who, in good faith, makes a report under this section, or who participates in judicial proceedings related to a report under this section, is immune from any civil or criminal liability that might otherwise be incurred as a result of making such a report or participating in the judicial proceedings.

(d) In this section, "health care professional" includes an emergency medical technician certified under AS 18.08, health aide, physician, nurse, mobile intensive care paramedic, and physician assistant, but does not include a practitioner of religious healing.






Article 04 - GENERAL PROVISIONS

Sec. 08.64.370. - Exceptions to application of chapter.

This chapter does not apply to

(1) officers in the regular medical service of the armed services of the United States or the United States Public Health Service while in the discharge of their official duties;

(2) a physician or osteopath, who is not a resident of this state, who is asked by a physician or osteopath licensed in this state to help in the diagnosis or treatment of a case;

(3) the practice of the religious tenets of a church;

(4) a physician in the regular medical service of the United States Public Health Service or the armed services of the United States volunteering services without pay or other remuneration to a hospital, clinic, medical office, or other medical facility in the state;

(5) a person who is certified as a direct-entry midwife by the department under AS 08.65 or who is excluded from registration under AS 08.65.170(3) and (4) while engaged in the practice of midwifery whether or not the person accepts compensation for those services.



Sec. 08.64.380. - Definitions.

In this chapter,

(1) "board" means the State Medical Board;

(2) "department" means the Department of Commerce, Community, and Economic Development;

(3) "emergency lifesaving service" means medical assistance given to a person whose physical condition, in the opinion of a reasonably prudent person, is such that the person's life is endangered;

(4) "mobile intensive care paramedic" means an individual licensed by the board who has successfully completed a paramedic training program certified under AS 18.08 and is authorized by law to provide advanced life support under the direct or indirect supervision of a physician;

(5) [Repealed, Sec. 21 ch 6 SLA 1993].

(6) "practice of medicine" or "practice of osteopathy" means:

(A) for a fee, donation or other consideration, to diagnose, treat, operate on, prescribe for, or administer to, any human ailment, blemish, deformity, disease, disfigurement, disorder, injury, or other mental or physical condition; or to attempt to perform or represent that a person is authorized to perform any of the acts set out in this subparagraph;

(B) to use or publicly display a title in connection with a person's name including "doctor of medicine," "physician," "M.D.," or "doctor of osteopathic medicine" or "D.O." or a specialist designation including "surgeon," "dermatologist," or a similar title in such a manner as to show that the person is willing or qualified to diagnose or treat the sick or injured;

(7) "practice of podiatry" means the medical, mechanical, and surgical treatment of ailments of the foot, the muscles and tendons of the leg governing the functions of the foot, and superficial lesions of the hand other than those associated with trauma; the use of preparations, medicines, and drugs as are necessary for the treatment of these ailments; the treatment of the local manifestations of systemic diseases as they appear in the hand and foot, except that

(A) a patient shall be concurrently referred to a physician or osteopath for the treatment of the systemic disease itself;

(B) general anaesthetics may be used only in colleges of podiatry approved by the State Medical Board and in hospitals approved by the joint commission on the accreditation of hospitals, or the American Osteopathic Association; and

(C) the use of X-ray or radium for therapeutic purposes is not permitted.









Chapter 08.65. - DIRECT-ENTRY MIDWIVES

Sec. 08.65.010. - Board established.

(a) There is established the Board of Certified Direct-Entry Midwives.

(b) The board consists of five members appointed by the governor subject to confirmation by the legislature in joint session. Members serve for staggered terms of four years and, except as provided in AS 39.05.080(4), each member serves until a successor is appointed and qualified. The board consists of two members who are certified in this state as direct-entry midwives, one physician licensed by the State Medical Board in this state who has an obstetrical practice or has specialized training in obstetrics, one certified nurse midwife licensed by the Board of Nursing in this state, and one public member.

(c) The board shall elect a chair and a secretary from among its members to terms of one year.

(d) A member may serve no more than two complete consecutive terms on the board.



Sec. 08.65.020. - Meetings.

The board shall meet twice annually and may hold special meetings at the call of the chair or on the written notice of two board members.



Sec. 08.65.030. - Duties and powers of board.

(a) The board shall

(1) examine applicants and issue certificates to those applicants it finds qualified;

(2) adopt regulations establishing certification and certificate renewal requirements;

(3) issue permits to apprentice direct-entry midwives;

(4) hold hearings and order the disciplinary sanction of a person who violates this chapter or a regulation of the board;

(5) supply forms for applications, licenses, permits, certificates, and other papers and records;

(6) enforce the provisions of this chapter and adopt regulations necessary to make the provisions of this chapter effective;

(7) approve curricula and adopt standards for basic education, training, and apprentice programs;

(8) provide for surveys of the basic direct-entry midwife education programs in the state at the times it considers necessary;

(9) approve education, training, and apprentice programs that meet the requirements of this chapter and of the board, and deny, revoke, or suspend approval of such programs for failure to meet the requirements.

(b) The board may by regulation require that a certified direct-entry midwife undergo a uniform or random period of peer review to ensure the quality of care provided by the certified direct-entry midwife.



Sec. 08.65.040. - Administrative Procedure Act.

AS 44.62 (Administrative Procedure Act) applies to regulations and proceedings under this chapter.



Sec. 08.65.050. - Qualifications for license.

The board shall issue a certificate to practice direct-entry midwifery to a person who

(1) applies on a form provided by the board;

(2) pays the fees required under AS 08.65.100 ;

(3) furnishes evidence satisfactory to the board that the person has not engaged in conduct that is a ground for imposing disciplinary sanctions under AS 08.65.110 ;

(4) furnishes evidence satisfactory to the board that the person has completed a course of study and supervised clinical experience; the study and experience must be of at least one year's duration;

(5) successfully completes the examination required by the board.



Sec. 08.65.060. - Examinations.

The board shall conduct examinations at least once each year. Examinations may be written, oral, or practical or a combination of these. The board shall utilize the examination provided by a nationally certified midwives organization recognized by the board. An applicant who has failed the examination may not retake the examination for a period of six months. An applicant who has failed the examination more than one time may not retake the examination unless the applicant has participated in or successfully completed further education and training programs as prescribed by the board. The board may require an applicant to pass an examination about Alaska laws that are applicable to the profession of direct-entry midwives.



Sec. 08.65.070. - Licensure by credentials.

The board may by regulation provide for the certification without examination of a person who meets the requirements of AS 08.65.050 (1) - (4), who is currently licensed in another state with licensing requirements at least equivalent in scope, quality, and difficulty to those of this state, and who has passed the national examination required of certified direct-entry midwives in this state. At a minimum, an applicant for certification by credentials

(1) may not be the subject of an unresolved complaint or disciplinary action before a regulatory authority in this state or another jurisdiction;

(2) may not have failed the examination for a certificate or license to practice midwifery in this state;

(3) may not have had a certificate or license to practice midwifery revoked in this state or another jurisdiction;

(4) shall submit proof of continued competency satisfactory to the board; and

(5) shall pay the required fees.



Sec. 08.65.080. - Renewal.

A certificate issued under AS 08.65.050 or 08.65.070 expires on a date determined by the board and may be renewed every two years upon payment of the required fee and the submission of evidence satisfactory to the board that the certified direct-entry midwife has met the continuing education requirements of the board, has demonstrated continued practical professional competence under regulations adopted by the board, and has not committed an act that is a ground for discipline under AS 08.65.110 .



Sec. 08.65.090. - Apprentice direct-entry midwives.

(a) The board shall issue a permit to practice as an apprentice direct-entry midwife to a person who satisfies the requirements of AS 08.65.050(1) - (3) and who has been accepted into a program of education, training, and apprenticeship approved by the board under AS 08.65.030. A permit application under this section must include information the board may require. The permit is valid for a term of two years and may be renewed in accordance with regulations adopted by the board.

(b) An apprentice direct-entry midwife may perform all the activities of a certified direct-entry midwife if supervised in a manner prescribed by the board by

(1) a certified-direct-entry midwife who has been licensed and practicing in this state for at least two years;

(2) a certified direct-entry midwife who has been licensed for at least two years in a state with licensing requirements at least equivalent in scope, quality, and difficulty to those of this state at the time of licensing, who is certified in this state, and who has practiced midwifery for the last two years;

(3) a physician licensed in this state with an obstetrical practice at the time of undertaking the apprenticeship; or

(4) a certified nurse midwife licensed by the Board of Nursing in this state with an obstetrical practice at the time of undertaking the apprenticeship.



Sec. 08.65.100. - Fees.

The department shall set fees under AS 08.01.065 to implement this chapter.



Sec. 08.65.110. - Grounds for discipline, suspension, or revocation of certification.

The board may impose a disciplinary sanction on a person holding a certificate or permit under this chapter if the board finds that the person

(1) secured a certificate or permit through deceit, fraud, or intentional misrepresentation;

(2) engaged in deceit, fraud, or intentional misrepresentation in the course of providing professional services or engaging in professional activities;

(3) advertised professional services in a false or misleading manner;

(4) has been convicted of a felony or other crime that affects the licensee's ability to continue to practice competently and safely;

(5) intentionally or negligently engaged in or permitted the performance of client care by persons under the certified direct-entry midwife's supervision that does not conform to minimum professional standards regardless of whether actual injury to the client occurred;

(6) failed to comply with this chapter, with a regulation adopted under this chapter, or with an order of the board;

(7) continued to practice after becoming unfit due to

(A) professional incompetence;

(B) failure to keep informed of current professional practices;

(C) addiction or severe dependency on alcohol or other drugs that impairs the ability to practice safely;

(D) physical or mental disability;

(8) engaged in lewd or immoral conduct in connection with the delivery of professional service to clients.



Sec. 08.65.120. - Disciplinary sanctions.

(a) When it finds that a person holding a certificate or permit is guilty of an offense under AS 08.65.110 , the board, in addition to the powers provided in AS 08.01.075 , may impose the following sanctions singly or in combination:

(1) permanently revoke a certificate or permit to practice;

(2) suspend a certificate or permit for a determinate period of time;

(3) censure a person holding a certificate or permit;

(4) issue a letter of reprimand;

(5) place a person holding a certificate or permit on probationary status and require the person to

(A) report regularly to the board upon matters involving the basis of probation;

(B) limit practice to those areas prescribed;

(C) continue professional education until a satisfactory degree of skill has been attained in those areas determined by the board to need improvement;

(6) impose limitations or conditions on the practice of a person holding a certificate or permit.

(b) The board may withdraw probationary status if it finds that the deficiencies that required the sanction have been remedied.

(c) The board may summarily suspend a license before final hearing or during the appeals process if the board finds that the licensee poses a clear and immediate danger to the public health and safety if the licensee continues to practice. A person whose license is suspended under this section is entitled to a hearing conducted by the office of administrative hearings (AS 44.64.010 ) not later than seven days after the effective date of the order, and the person may appeal the suspension after a hearing to a court of competent jurisdiction.

(d) The board may reinstate a certificate or permit that has been suspended or revoked if the board finds after a hearing that the applicant is able to practice with reasonable skill and safety.

(e) The board shall seek consistency in the application of disciplinary sanctions, and significant departure from prior decisions involving similar situations shall be explained in findings of fact or orders.



Sec. 08.65.130. - Criminal penalty.

A person who violates this chapter is guilty of a class B misdemeanor.



Sec. 08.65.140. - Required practices.

(a) Except as provided in (e) of this section, a certified direct-entry midwife may not assume the care or delivery of a client unless the certified direct-entry midwife has recommended that the client undergo a physical examination performed by a physician, physician assistant, advanced nurse practitioner, or certified nurse midwife, who is licensed in this state.

(b) A certified direct-entry midwife shall inform a woman seeking home birth of the possible risks of home birth and shall obtain a signed informed consent, including the recommendation for a physical examination required under (a) of this section, from the woman before the onset of labor. The consent shall be maintained by the certified direct-entry midwives as part of the woman's record. A certified direct-entry midwife shall accept full legal responsibility for the direct-entry midwife's acts or omissions.

(c) A certified direct-entry midwife shall comply with the requirements of AS 18.15.150 concerning taking of blood samples, AS 18.15.200 concerning screening of phenylketonuria (PKU), AS 18.50.160 concerning birth registration, AS 18.50.230 concerning registration of deaths, AS 18.50.240 concerning fetal death registration, and regulations adopted by the Department of Health and Social Services concerning prophylactic treatment of the eyes of newborn infants.

(d) A certified direct-entry midwife may not knowingly deliver a woman who

(1) has a history of thrombophlebitis or pulmonary embolism;

(2) has gestational diabetes, diabetes, hypertension, Rh disease with positive titer, active tuberculosis, active syphilis, active gonorrhea, epilepsy, heart disease, or kidney disease;

(3) contracts genital herpes simplex in the first trimester of pregnancy or has active genital herpes in the last two weeks of pregnancy;

(4) has severe psychiatric illness;

(5) inappropriately uses controlled substances, including those obtained by prescription;

(6) has multiple gestation;

(7) has a fetus of less than 37 weeks gestation at the onset of labor;

(8) has a gestation of more than 42 weeks by dates and examination;

(9) has a fetus in any presentation other than vertex at the onset of labor;

(10) is a primigravida with an unengaged fetal head in active labor, or any woman who has rupture of membranes with unengaged fetal head, with or without labor;

(11) has a fetus with suspected or diagnosed congenital anomalies that may require immediate medical intervention;

(12) has pre-eclampsia or eclampsia;

(13) has bleeding with evidence of placenta previa;

(14) any condition determined by the board to be of high risk to the pregnant woman and newborn;

(15) has had a previous caesarian delivery or other uterine surgery;

(16) experienced the rupture of membranes at least 24 hours before the onset of labor; or

(17) is less than 16 years of age at the time of delivery.

(e) Notwithstanding (d) of this section, a certified direct-entry midwife may deliver a woman with any of the complications or conditions listed in (d)(1) - (17) of this section if

(1) the delivery is a verifiable emergency; and

(2) a physician or certified nurse midwife is not available in the geographic vicinity.

(f) A certified direct-entry midwife may not attempt to correct fetal presentation by external or internal inversion unless

(1) there is a verifiable emergency; and

(2) a physician or certified nurse midwife is not available in the geographic vicinity.



Sec. 08.65.150. - Prohibited practices.

Except as provided in AS 08.65.170 , a person who is not certified under this chapter as a direct-entry midwife may not practice midwifery for compensation.



Sec. 08.65.160. - Certification required if designation used.

A person who is not certified under this chapter or whose certification is suspended or revoked, or whose certification has lapsed, who knowingly uses in connection with the person's name the words or letters "C.D.M.," "Certified Direct-Entry Midwife," or other letters, words, or insignia indicating or implying that the person is certified as a direct-entry midwife by this state or who in any way, orally or in writing, directly or by implication, knowingly holds out as being certified by the state as a direct-entry midwife in this state is guilty of a class B misdemeanor.



Sec. 08.65.170. - Exclusions.

This chapter does not apply to a person

(1) who is licensed as a physician in this state;

(2) who is licensed as a certified nurse midwife by the Board of Nursing in this state;

(3) who is practicing midwifery on June 26, 1992, and who receives compensation for services if the person's cultural traditions have included, for at least two generations, the attendance of lay midwives at births, and if the person has attended at least 10 births;

(4) whose cultural traditions have included, for at least two generations, the attendance of midwives at births, who accepts compensation for the practice of midwifery if the person has assisted another in at least 10 births and the person assisted is excluded from registration under this section or is a certified direct-entry midwife, physician, nurse midwife, or public health nurse.



Sec. 08.65.180. - Responsibility for care.

If a certified direct-entry midwife seeks to consult with or refer a patient to a licensed physician, the responsibility of the physician for the patient does not begin until the patient is physically within the physician's care.



Sec. 08.65.190. - Definitions.

In this chapter,

(1) "board" means the Board of Certified Direct-Entry Midwives;

(2) "department" means the Department of Commerce, Community, and Economic Development;

(3) "practice of midwifery" means providing necessary supervision, health care, and education to women during pregnancy, labor, and the postpartum period, conducting deliveries on the midwife's own responsibility, and providing immediate postpartum care of the newborn; "practice of midwifery" includes preventative measures, the identification of physical, social, and emotional needs of the newborn and the woman, and arranging for consultation, referral, and continued involvement when the care required extends beyond the abilities of the midwife, and the execution of emergency measures in the absence of medical assistance, as specified in regulations adopted by the board.






Chapter 08.66. - MOTOR VEHICLE DEALERS AND BUYERS' AGENTS

Sec. 08.66.010. - Dealers to register.

A dealer in motor vehicles shall, as a condition to engaging in business in the state, register biennially with the department.



Sec. 08.66.015. - Sale of motor vehicle.

(a) A person who does business as a dealer in the state may not offer to sell or sell a motor vehicle as a new or current model motor vehicle unless the motor vehicle retains the manufacturer's certificate of origin.

(b) A person who does business as a dealer in the state may not offer to sell or sell a motor vehicle as a new or current model motor vehicle having a manufacturer's warranty unless

(1) the dealer has a current sales and service agreement with the manufacturer and the agreement requires the dealer, upon demand of the motor vehicle buyer, to perform or arrange for, within a reasonable distance of the dealer's place of business in the state, the repair and replacement work required of the manufacturer under the warranty; or

(2) the dealer offers to give the buyer a rebate to cover the repair and replacement work that the dealer cannot perform or arrange for within a reasonable distance of the dealer's place of business.



Sec. 08.66.020. - Application, bond, and fee.

Application for dealer registration shall be accompanied by a biennial registration fee of $50 and a bond required by AS 08.66.060 .



Sec. 08.66.030. - Form of application.

The department shall prescribe and furnish the form of application for dealer registration under AS 08.66.010 . The application must contain

(1) the name under which the business is conducted;

(2) the location of the business;

(3) the name and address of all persons having an interest in the business and, in the case of a corporation, the application shall contain the name and address of the two principal officers;

(4) the name and make of all vehicles handled;

(5) a statement of whether or not used vehicles are handled;

(6) a statement that the applicant is a bona fide dealer in motor vehicles with an established business at the location given;

(7) if the applicant sells a motor vehicle as a new or current model motor vehicle having a manufacturer's warranty, the name of the manufacturer of the motor vehicle and the date and duration of the applicant's sales and service agreement with the manufacturer; and

(8) other information the department requires to administer this chapter.



Sec. 08.66.040. - Filing application for registration.

The application shall be filed with the department. Upon receipt of the application, the department shall examine it and may make an investigation of the information in it. If the department is satisfied that the dealer is entitled to registration, and the fees have been paid and a bond filed, the department shall assign a distinctive registration number to the dealer and file the dealer's application and index it alphabetically and numerically. A dealer is registered when the department assigns a registration number.



Sec. 08.66.050. - Renewal of registration.

A dealer shall renew the registration required by this chapter before January 1 every two years.



Sec. 08.66.060. - Bond.

(a) An applicant for a dealer registration under AS 08.66.010 shall file with the application and shall maintain in force while registered a bond in favor of the state that is executed by a surety approved by the commissioner. The amount of the bond shall be $50,000, except that the amount of a bond for a dealer who sells only motorcycles shall be $25,000. The bond must be conditioned on the dealer's

(1) doing business in compliance with this chapter and the other laws of this state; and

(2) not committing fraud or making fraudulent representations in the course of doing business as a dealer.

(b) A surety may cancel the bond required by (a) of this section by giving notice in writing to the commissioner or the commissioner's designee. However, cancellation does not relieve a surety of liability arising before cancellation or a liability that has accrued on the bond before cancellation. The commissioner or the commissioner's designee shall retain the cancelled bond on file and may not relieve a surety of a liability arising before cancellation or accruing on the bond before cancellation.

(c) A bond filed under (a) of this section is valid for renewal of a dealer registration unless the surety has provided a written notice of cancellation to the commissioner.

(d) In this section, "commissioner" means the commissioner of administration.



Sec. 08.66.070. - Action on bond.

If a person suffers loss or damage by reason of fraud, fraudulent representations, or a violation of a provision of this chapter or another law of this state by a dealer, the person has a right of action against the dealer and a personal right of action against the surety upon the bond. The aggregate liability of the surety may not exceed the amount of the bond.



Sec. 08.66.080. - Penalties.

A dealer who fails to register and file a bond as required by this chapter is guilty of a violation. A dealer who knowingly violates a provision of this chapter is guilty of a class A misdemeanor.



Sec. 08.66.090. - 08.66.250 - l Dealer defined; registration of buyer's agent; application, bond, and fee; department approval; renewal of registration; bond; action on bond; buyer's agent contract required; purchase agreement; fees of buyer's agent; ownership interest prohibited; certain compensation prohibited; dual agency prohibited; records of buyer's agent; penalty. [Repealed Sec. 13 ch 79 SLA 2002].

Sec. 08.66.090. - 08.66.250l Dealer defined; registration of buyer's agent; application, bond, and fee; department approval; renewal of registration; bond; action on bond; buyer's agent contract required; purchase agreement; fees of buyer's agent; ownership interest prohibited; certain compensation prohibited; dual agency prohibited; records of buyer's agent; penalty. [Repealed Sec. 13 ch 79 SLA 2002].

Repealed or Renumbered



Sec. 08.66.260. - Buyer's agent contract required.

Sec. 08.66.260. Buyer's agent contract required.

(a) Before a buyer's agent negotiates on behalf of a buyer the purchase of a motor vehicle from a motor vehicle dealer, the buyer's agent must have a written contract with the buyer.

(b) The contract required by (a) of this section must include a description of the specific services to be provided by the buyer's agent, the date when the buyer's agent will provide the services, and a description of the fees that the buyer's agent will charge, including any fee that the buyer is to pay before the motor vehicle is delivered to the buyer.



Sec. 08.66.270. - Purchase agreement.

A buyer's agent shall arrange for the buyer's purchase agreement with the dealer to provide all warranty information, including the warranty expiration date, mileage limitations, and other restrictions. The warranty information must be specific to the motor vehicle being purchased.



Sec. 08.66.280. - Fees of buyer's agent.

Sec. 08.66.280. Fees of buyer's agent.

(a) A buyer's agent may not collect a fee from a buyer before the agent and the buyer enter into the contract required by AS 08.66.260 .

(b) A buyer's agent may not calculate the fee of the buyer's agent as a percentage of the motor vehicle purchase price or of the savings achieved by the agent for the buyer on the purchase of the motor vehicle.

(c) Until the motor vehicle is delivered to the buyer, a buyer's agent shall hold in trust in a bank account a fee that the agent receives before the buyer receives the motor vehicle.



Sec. 08.66.290. - Ownership interest prohibited.

A buyer's agent may not own an interest in the motor vehicle that is the subject of the purchase that the agent is negotiating for the buyer.



Sec. 08.66.300. - Certain compensation prohibited.

A buyer's agent may not accept a rebate, kickback, commission, or other form of compensation from a financial institution, motor vehicle dealer, or other person, except the buyer, on a motor vehicle purchase that the agent negotiates for a buyer.



Sec. 08.66.310. - Dual agency prohibited.

When representing a buyer, a buyer's agent may not act as an agent for the motor vehicle dealer.



Sec. 08.66.320. - Records of buyer's agent.

Sec. 08.66.320. Records of buyer's agent.

A buyer's agent shall maintain complete records of each motor vehicle purchase the agent negotiates, including the purchase arrangements and monetary transactions. The records must include

(1) copies of advertisements, brochures, and pamphlets issued, used, or distributed by the buyer's agent during the sales transaction;

(2) the original contract between the buyer's agent and the buyer;

(3) copies of any purchase orders issued by the buyer's agent;

(4) evidence of the delivery of the motor vehicle to the buyer;

(5) a copy of the purchase agreement between the buyer and the motor vehicle dealer; and

(6) a copy of any service agreement between the manufacturer and the motor vehicle dealer.



Sec. 08.66.330. - Penalty. [Repealed, Sec. 13 ch 79 SLA 2002].

Repealed or Renumbered



Sec. 08.66.350. - Definitions.

In this chapter,

(1) "buyer's agent" means a person who does business in the state by negotiating on behalf of a buyer the purchase of a motor vehicle from a motor vehicle dealer;

(2) "department" means the Department of Administration;

(3) "motor vehicle" means a motor vehicle that is required to be registered under AS 28.10;

(4) "motor vehicle dealer" or "dealer"

(A) means

(i) a buyer's agent; or

(ii) a person, other than a manufacturer, who sells, leases, solicits, or arranges for the sale or lease of five or more motor vehicles in any 12 consecutive months, regardless of who owns the vehicles;

(B) does not include

(i) a receiver, a trustee, an administrator, an executor, a guardian, or another person appointed by a court or a person performing duties as a public officer;

(ii) a person disposing of a motor vehicle acquired and actually used for the person's own use or for the use of a family member of the person, or acquiring a motor vehicle for the person's own use or for the use of a family member of the person if the vehicle is acquired and used in good faith and not for the purpose of avoiding the provisions of this chapter;

(iii) a person who sells motor vehicles as an incident of the person's principal business but who is not engaged primarily in the selling of motor vehicles;

(iv) an employee of an organization arranging for the purchase or lease by the organization of a vehicle for use in the organization's business;

(v) a publication, broadcast, or other communications media when engaged in the business of advertising, but not otherwise arranging for the sale of a motor vehicle owned by another person.






Chapter 08.67. - MOBILE HOME DEALERS



Chapter 08.68. - NURSING

Article 01 - BOARD OF NURSING

Sec. 08.68.010. - Creation and membership of Board of Nursing.

There is created a Board of Nursing, consisting of seven members appointed by the governor. One member shall be a licensed practical nurse currently involved in institutional nursing service, one member shall be a registered nurse engaged in baccalaureate nursing education, three members shall be registered nurses at large, and two members shall be persons who have no direct financial interest in the health care industry.



Sec. 08.68.020. - , 08.68.030l Term of office; limitation on term of service. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.035].

Repealed or Renumbered



Sec. 08.68.040. - Source of appointments. [Repealed, Sec. 46 ch 102 SLA 1976].

Repealed or Renumbered



Sec. 08.68.050. - Removal of board members. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.020 ].

Repealed or Renumbered



Sec. 08.68.060. - Qualifications of registered nurse and licensed practical nurse board members.

The five members of the board who are nurses shall be licensed in the state, and shall have been actively engaged in nursing for not less than four years before appointment, three years of which were within the five years immediately preceding appointment.



Sec. 08.68.070. - Election of officers.

The board shall annually elect a chairman and secretary from among its members.



Sec. 08.68.080. - Meetings.

The board shall meet at least four times a year.



Sec. 08.68.090. - Quorum.

A majority of the board constitutes a quorum.



Sec. 08.68.100. - Duties and powers of board.

(a) The board shall

(1) adopt regulations necessary to implement this chapter, including regulations pertaining to practice as an advanced nurse practitioner and a nurse anesthetist, and regulations necessary to implement AS 08.68.331 - 08.68.336 relating to certified nurse aides in order to protect the health, safety, and welfare of clients served by nurse aides;

(2) approve curricula and adopt standards for basic education programs that prepare persons for licensing under AS 08.68.190 ;

(3) provide for surveys of the basic nursing education programs in the state at the times it considers necessary;

(4) approve education programs that meet the requirements of this chapter and of the board, and deny, revoke, or suspend approval of education programs for failure to meet the requirements;

(5) examine, license, and renew the licenses of qualified applicants;

(6) prescribe requirements for competence before a former nurse may resume the practice of nursing under this chapter;

(7) define by regulation the qualifications and duties of the executive secretary and delegate authority to the executive secretary that is necessary to conduct board business;

(8) develop reasonable and uniform standards for nursing practice;

(9) publish advisory opinions regarding whether nursing practice procedures or policies comply with acceptable standards of nursing practice as defined under this chapter;

(10) require applicants under this chapter to submit fingerprints and the fees required by the Department of Public Safety under AS 12.62.160 for criminal justice information and a national criminal history record check; the department shall submit the fingerprints and fees to the Department of Public Safety for a report of criminal justice information under AS 12.62 and a national criminal history record check under AS 12.62.400 .

(b) The board may

(1) conduct hearings upon charges of alleged violations of this chapter or regulations adopted under it;

(2) invoke, or request the department to invoke, disciplinary action against a licensee;

(3) prescribe requirements for competence to continue practice.



Sec. 08.68.110. - Appointment of executive officer. [Repealed, Sec. 3 ch 59 SLA 1966].

Repealed or Renumbered



Sec. 08.68.111. - Executive secretary of board.

(a) The Department of Commerce, Community, and Economic Development, in consultation with the board, shall employ a licensed, registered nurse, who is not a member of the board, to serve as executive secretary of the board.

(b) The executive secretary shall perform duties as prescribed by the board.

(c) [Repealed by Sec. 29 ch 14 SLA 1982].

(d) [Repealed by Sec. 1 ch 129 SLA 1974].



Sec. 08.68.120. - 08.68.130 - l Bond; disposition of fees. [Repealed, Sec. 3 ch 59 SLA 1966].

Repealed or Renumbered



Sec. 08.68.140. - Applicability of Administrative Procedure Act.

Except as specified in AS 08.68.333 (f), the board shall comply with AS 44.62 (Administrative Procedure Act).



Sec. 08.68.150. - Expenses.

Members of the board are entitled to the per diem and travel expenses allowed by law.






Article 02 - EXAMINATION AND LICENSING

Sec. 08.68.160. - License required.

A person practicing or offering to practice professional or practical nursing in the state shall submit evidence of qualification to practice and shall be licensed under this chapter.



Sec. 08.68.165. - Malpractice insurance. [Repealed, Sec. 40 ch 177 SLA 1978].

Repealed or Renumbered



Sec. 08.68.170. - Qualifications of registered or practical nurse applicants.

An applicant for a license to practice registered or practical nursing shall submit to the board on forms and in the manner prescribed by the board, written evidence, verified by oath, that the applicant has successfully completed a registered or practical nursing education program

(1) accredited by the board;

(2) outside the state that, in the opinion of the board, meets the minimum requirements of the board for an accredited program of study in this state at the time the applicant graduated; or

(3) accredited by the National League for Nursing at the time the applicant graduated.



Sec. 08.68.180. - Qualifications of certain practical nurse applicants.

(a) [Repealed, Sec. 29 ch 14 SLA 1982].

(b) A qualified student of the Mt. Edgecumbe School of Practical Nursing who was graduated before January 1, 1959, and had eighth grade pretraining is eligible for a license.



Sec. 08.68.190. - License by examination.

The applicant shall pass a written examination as prescribed by the board. The board shall issue a license to an applicant who passes the examination to practice registered or practical nursing provided the other qualifications outlined in AS 08.68.170 and 08.68.180 are also met. The board shall conduct examinations annually and as often as it considers necessary at locations designated by the board.



Sec. 08.68.200. - License by endorsement.

(a) The board may issue a license by endorsement to practice as a registered or practical nurse, whichever is appropriate, to an applicant who has worked as a nurse within the past five years if the applicant

(1) is licensed as either a registered or practical nurse under the laws of another state if, in the opinion of the board, the applicant meets the qualifications required for licensing in the state and meets the requirements of AS 08.68.170 ; or

(2) meets the requirements of AS 08.68.170 and has successfully completed the Canadian Nurses' Association Testing Service examination if the board determines it is comparable to the examination administered by this state.

(b) The board may issue a license by endorsement to practice as a registered or practical nurse, whichever is appropriate, to an applicant who has not worked as a nurse within the past five years if the applicant meets the requirements of either (a)(1) or (a)(2) of this section and

(1) meets the continuing competency requirements of the board; or

(2) completes a course of study approved by the board.



Sec. 08.68.210. - Temporary permits.

(a) The board may issue a temporary permit, nonrenewable and valid for a period not exceeding six months, to an applicant for a license by endorsement if the applicant

(1) submits proof satisfactory to the board that the applicant is currently licensed in another state or Canadian province or Canadian territory that administers an examination approved by the board under AS 08.68.200 (a)(2);

(2) meets the requirements of AS 08.68.170 ; and

(3) pays the required fee.

(b) The board may issue a nonrenewable permit to an applicant for license by examination if the applicant (1) meets the qualifications of AS 08.68.170 ; or (2) is a graduate of a foreign school of nursing and has successfully completed the examination administered by the Commission on Graduates of Foreign Nursing Schools. The permit is valid for a period not extending beyond the time when the results are published of the first examination the applicant is eligible to take after the permit is issued; however, if the applicant does not take the examination for which the applicant is scheduled, the permit lapses on the day of the examination.



Sec. 08.68.220. - Fees.

The Department of Commerce, Community, and Economic Development shall set fees under AS 08.01.065 for each of the following:

(1) registered nursing:

(A) application;

(B) license by examination;

(C) license by endorsement;

(D) license renewal;

(E) temporary permit;

(2) practical or vocational nursing:

(A) application;

(B) license by examination;

(C) license by endorsement;

(D) license renewal;

(E) temporary permit.



Sec. 08.68.230. - Use of title and abbreviation.

(a) A person licensed to practice registered nursing in the state may use the title "licensed professional nurse," "registered nurse," and the abbreviation "R.N."

(b) A person licensed to practice practical nursing in the state may use the title "licensed practical nurse" or "licensed vocational nurse" and the abbreviation "L.P.N." or "L.V.N."

(c) A person who holds a temporary permit to practice as a registered nurse shall use the title "Temporary Registered Nurse" and the abbreviation "TRN."

(d) A person who holds a temporary permit to practice as a licensed practical nurse shall use the title "Temporary Licensed Practical Nurse" and the abbreviation "TLPN."



Sec. 08.68.240. - Nurses licensed or holding temporary permits under previous law.

A person holding a license to practice registered or practical nursing in the state under prior law is considered licensed as a registered or practical nurse.



Sec. 08.68.250. - Renewal of license. [Repealed, Sec. 3 ch 81 SLA 1969. For current law, see AS 08.01.100 ].

Repealed or Renumbered



Sec. 08.68.251. - Lapsed licenses.

(a) A lapsed license may be reinstated if it has not remained lapsed for more than five years by payment of the license fees for the current renewal period and the penalty fee. The person seeking reinstatement shall meet the continuing competency requirements of the board.

(b) If a license is lapsed for more than five years,

(1) the board shall require the applicant to complete a course of study approved by the board or to pass an examination prescribed by the board, and to pay the fees prescribed by this chapter; or

(2) if the board determines that the person applying for reinstatement was actively employed in nursing in another state during the time that the license has lapsed in this state, the license that has lapsed may be reinstated by payment of fees as required by (a) of this section.



Sec. 08.68.260. - Inactive nurses. [Repealed, Sec. 29 ch 14 SLA 1982. For current law, see AS 08.68.251 ].

Repealed or Renumbered



Sec. 08.68.265. - Supervision of practical nurses.

A practical nurse shall work under the supervision of a licensed registered nurse, a licensed physician, or a licensed dentist.



Sec. 08.68.270. - Grounds for denial, suspension, or revocation.

The board may deny, suspend, or revoke the license of a person who

(1) has obtained or attempted to obtain a license to practice nursing by fraud or deceit;

(2) has been convicted of a felony or other crime if the felony or other crime is substantially related to the qualifications, functions or duties of the licensee;

(3) habitually abuses alcoholic beverages, or illegally uses controlled substances;

(4) has impersonated a registered or practical nurse;

(5) has intentionally or negligently engaged in conduct that has resulted in a significant risk to the health or safety of a client or in injury to a client;

(6) practices or attempts to practice nursing while afflicted with physical or mental illness, deterioration, or disability that interferes with the individual's performance of nursing functions;

(7) is guilty of unprofessional conduct as defined by regulations adopted by the board;

(8) has wilfully or repeatedly violated a provision of this chapter or regulations adopted under it;

(9) is professionally incompetent;

(10) denies care or treatment to a patient or person seeking assistance if the sole reason for the denial is the failure or refusal of the patient or person seeking assistance to agree to arbitrate as provided in AS 09.55.535 (a).



Sec. 08.68.275. - Disciplinary sanctions.

(a) The board may take the following disciplinary actions singly or in combination:

(1) permanently revoke a license or permit to practice;

(2) suspend a license for a stated period of time;

(3) censure a licensee;

(4) issue a letter of reprimand;

(5) impose limitations or conditions on the professional practice of a licensee;

(6) impose peer review;

(7) impose professional education requirements until a satisfactory degree of skill has been attained in those aspects of professional practice determined by the board to need improvement;

(8) impose probation and require the licensee to report regularly to the board upon matters involving the basis for the probation;

(9) accept a voluntary surrender of a license.

(b) The board may withdraw probation status if it finds that the deficiencies that required the sanction have been remedied.

(c) The board may summarily suspend a license before final hearing or during the appeals process if the board finds that the licensee poses a clear and immediate danger to the public health and safety. A person whose license is suspended under this section is entitled to a hearing conducted by the office of administrative hearings (AS 44.64.010 ) within seven days after the effective date of the order. If, after a hearing, the board upholds the suspension, the licensee may appeal the suspension to a court of competent jurisdiction.

(d) The board may reinstate a license that has been suspended or revoked if the board finds, after a hearing, that the applicant is able to practice with skill and safety.

(e) The board may return a license that has been voluntarily surrendered if the board determines that the licensee is competent to resume practice and that the applicable renewal fees are paid.

(f) The board shall seek consistency in the application of disciplinary sanctions. A significant departure from prior decisions involving similar situations shall be explained in the findings of fact or order.



Sec. 08.68.276. - Continuing competence required.

A license to practice nursing may not be renewed unless the nurse has complied with continuing competence requirements established by the board by regulation.



Sec. 08.68.278. - Immunity for certain reports to the board.

A person who, under oath and in good faith, reports information to the board relating to alleged incidents of incompetent, unprofessional, or unlawful conduct of a nurse is not liable in a civil action for damages resulting from the reporting of the information.



Sec. 08.68.279. - Whistleblower protection for nurses concerning delegated duties.

An employer may not discharge, threaten, or otherwise discriminate against a nurse employed by the employer regarding the nurse's compensation, terms, conditions, location, or privileges of employment for the nurse's refusal to perform a task involving nursing care delegated to the nurse by the nurse's superior if

(1) the nurse alleges that the task was improperly delegated;

(2) the nurse reports the attempted improper delegation to the Board of Nursing within 24 hours after the attempted delegation was made; and

(3) the Board of Nursing finds that the task was improperly delegated.






Article 03 - NURSING EDUCATION PROGRAMS

Sec. 08.68.280. - Nursing education program prohibited unless approved.

A person, institution, or agency may not conduct a nursing education program that prepares persons for examination or licensing unless the program is approved by the board. A program may be approved by the board only if it is established through an approved postsecondary educational institution.



Sec. 08.68.290. - Application for accreditation.

An institution desiring to conduct a nursing education program to prepare registered or practical nurses shall apply to the board and submit evidence that it is prepared to

(1) carry out the curriculum approved by the board for registered nursing or for practical nursing; and

(2) meet other standards established by law and by the board.



Sec. 08.68.300. - 08.68.320 - l Accreditation by board. [Repealed, Sec. 29 ch 14 SLA 1982].

Repealed or Renumbered



Sec. 08.68.330. - List of approved programs.

The board shall prepare, maintain, and from time to time publish a list of approved nursing education programs in the state.






Article 04 - CERTIFIED NURSE AIDES

Sec. 08.68.331. - Certification of nurse aides.

(a) The board or the Department of Commerce, Community, and Economic Development, as designated by the board, shall issue certification as a nurse aide to qualified applicants. The board, after consultation with affected agencies, may adopt regulations regarding the certification of nurse aides, including

(1) the training, educational, and other qualifications for certification that will ensure that the nurse aides are competent to perform the tasks of their occupation;

(2) application, certification, renewal, and revocation procedures; and

(3) maintenance of a registry of certified nurse aides.

(b) The board may

(1) conduct hearings upon charges of alleged violations of this chapter or regulations adopted under it; and

(2) invoke, or request the department to invoke, disciplinary action under AS 08.01.075 against a certified nurse aide.



Sec. 08.68.332. - Use of title.

(a) A person may not use the title "certified nurse aide" or the abbreviation "C.N.A." unless the person is certified under this chapter.

(b) A person who knowingly violates this section is guilty of a class B misdemeanor. In this subsection, "knowingly" has the meaning given in AS 11.81.900 (a).



Sec. 08.68.333. - Registry of certified nurse aides.

(a) The board shall maintain a registry of certified nurse aides. At a minimum, this registry must include the information required under federal regulations that are applicable to nurse aides found to have committed abuse, neglect, or misappropriation of property in connection with their employment by a facility participating in the Medicaid or Medicare program.

(b) If the board finds that a certified nurse aide has committed abuse, neglect, or misappropriation of property in connection with employment as a nurse aide, the board shall revoke the nurse aide's certification and enter the finding in the registry.

(c) Upon receiving a notice of a finding under AS 47.05.055 that a certified nurse aide has committed abuse, neglect, or misappropriation of property, the board shall immediately revoke the nurse aide's certification without a hearing, enter the finding in the registry, and notify the nurse aide of the revocation and entry of the finding. Notice is considered given when delivered personally to the nurse aide or deposited in the United States mail addressed to the nurse aide's last known mailing address on file with the board. The department shall retain proof of mailing.

(d) If the certified nurse aide is employed in a skilled nursing facility or a nursing facility, other than an intermediate care facility for the mentally retarded, that is participating in the Medicaid or Medicare program, only the state survey and certification agency may make, and report to the Board of Nursing, a finding that the certified nurse aide has committed abuse, neglect, or misappropriation of property in connection with the nurse aide's employment at the facility.

(e) The board shall establish procedures under which a finding under AS 47.05.055 that a certified nurse aide has committed abuse, neglect, or misappropriation of property and the resulting revocation of certification will be removed from the registry if the certified nurse aide requests a hearing and can establish mistaken identity or the finding has been set aside by the reporting agency or by a court of competent jurisdiction.

(f) AS 44.62.330 - 44.62.630 do not apply to actions taken under (c) of this section.



Sec. 08.68.334. - Grounds for denial, suspension, or revocation of certificate.

The board may deny a certification to, or impose a disciplinary sanction authorized under AS 08.01.075 against, a person who

(1) has obtained or attempted to obtain certification as a nurse aide by fraud, deceit, or intentional misrepresentation;

(2) has been convicted of a crime substantially related to the qualifications, functions, or duties of a certified nurse aide;

(3) has impersonated a registered or practical nurse or other licensed health care provider;

(4) has intentionally or negligently engaged in conduct that has resulted in a significant risk to the health or safety of a client or in injury to a client;

(5) is incapable of working as a certified nurse aide with reasonable skill, competence, and safety for the public because of

(A) professional incompetence;

(B) addiction or severe dependency on alcohol or a drug that impairs the licensee's ability to practice safely;

(C) physical or mental disability; or

(D) other factors determined by the board;

(6) has knowingly or repeatedly failed to comply with this chapter, a regulation adopted under this chapter, or with an order of the board; or

(7) has misappropriated the property of, abused, or neglected a client.



Sec. 08.68.335. - Immunity for certain reports to the board.

A person who, in good faith, reports information to the board relating to alleged incidents of incompetent, unprofessional, or unlawful conduct of a certified nurse aide is not liable in a civil action for damages resulting from the reporting of the information.



Sec. 08.68.336. - Fees.

The Department of Commerce, Community, and Economic Development shall set fees under AS 08.01.065 for certified nurse aides for each of the following:

(1) application;

(2) examination;

(3) certification; and

(4) renewal of certification.






Article 05 - UNLAWFUL ACTS

Sec. 08.68.340. - Prohibited conduct.

(a) It is a class B misdemeanor for a person to

(1) practice nursing under a diploma, license, or record that is unlawfully obtained, signed, or issued;

(2) practice or offer to practice nursing without a license, unless the person is practicing within the scope of a delegation properly made under AS 08.68.405 or is giving necessary aid to the ill, injured, or infirm in an emergency;

(3) employ as a nurse a person who is not licensed to practice nursing;

(4) use in connection with the person's name a designation that implies that the person is a licensed nurse unless the person is licensed;

(5) practice nursing during the time that the person's license is suspended or revoked;

(6) practice nursing with knowledge that the person's license has lapsed;

(7) conduct a nursing education program and represent or imply that it is accredited by the board, unless the program has been accredited by the board.

(b) It is a class A misdemeanor for a person to knowingly or intentionally do any of the acts described in (a)(1) - (5) and (7) of this section.

(c) It is a violation for a person to practice nursing during the time that the person's license has lapsed if the person does not know that the license has lapsed.



Sec. 08.68.350. - Punishment for misdemeanor. [Repealed, Sec. 29 ch 14 SLA 1982].

Repealed or Renumbered



Sec. 08.68.360. - Unlicensed practice a public nuisance.

The practice of professional or practical nursing for compensation by a person who is not licensed, or whose license is suspended, or revoked, or expired, is declared to be inimical to the public welfare and to constitute a public nuisance.



Sec. 08.68.370. - Application for injunction.

The board may apply for an injunction in a competent court to enjoin a person not licensed or whose license is suspended or revoked or expired from practicing professional or practical nursing. The court may issue a temporary injunction enjoining the defendant from practicing professional or practical nursing.



Sec. 08.68.380. - Issuance of injunction.

If it is established that the defendant has been or is practicing professional or practical nursing without a license or has been or is practicing nursing after the defendant's license has been suspended or revoked, or has expired, the court may enjoin the defendant from further practice.



Sec. 08.68.390. - Remedy not exclusive.

If a person violates an injunction issued under this section, the person may be punished for contempt of court. The injunction proceeding is in addition to other penalties and remedies provided in this chapter.






Article 06 - MISCELLANEOUS PROVISIONS

Sec. 08.68.395. - Determination of death by registered nurse.

(a) A registered nurse licensed under this chapter may make a determination and pronouncement of death of a person under the following circumstances:

(1) an attending physician has documented in the person's medical or clinical record that the person's death is anticipated due to illness, infirmity, or disease; this prognosis is valid for purposes of this section for no more than 120 days from the date of the documentation;

(2) at the time of documentation under (1) of this subsection, the physician authorized in writing a specific registered nurse or nurses to make a determination and pronouncement of the person's death; however, if the person is in a health care facility and the health care facility has complied with (d) of this section, the physician may authorize all nurses employed by the facility to make a determination and pronouncement of the person's death.

(b) A registered nurse who has determined and pronounced death under this section shall document the clinical criteria for the determination and pronouncement in the person's medical or clinical record and notify the physician who determined that the prognosis for the patient was for an anticipated death. The registered nurse shall sign the death certificate, which must include the

(1) name of the deceased;

(2) presence of a contagious disease, if known; and

(3) date and time of death.

(c) Except as otherwise provided under AS 18.50.230 , a physician licensed under AS 08.64 shall certify a death determined under (b) of this section within 24 hours after the pronouncement by the registered nurse.

(d) In a health care facility in which a physician chooses to proceed under (a) of this section, written policies and procedures shall be adopted that provide for the determination and pronouncement of death by a registered nurse under this section. A registered nurse employed by a health care facility may not make a determination or pronouncement of death under this section unless the facility has written policies and procedures implementing and ensuring compliance with this section.

(e) Notwithstanding AS 08.68.400 (a)(1), this section applies to a qualified nurse described in AS 08.68.400 (a)(1) who is employed by a federal health care facility.

(f) The Department of Health and Social Services may adopt regulations to implement this section.

(g) In this section,

(1) "determination of death" means observation and assessment that a person is dead, as defined in AS 09.68.120 ;

(2) "health care facility" means a private, municipal, state, or federal hospital, psychiatric hospital, tuberculosis hospital, skilled nursing facility, kidney disease treatment center (excluding freestanding hemodialysis units), intermediate care facility, or Alaska Pioneers' Home or Alaska Veterans' Home administered by the Department of Health and Social Services under AS 47.55.






Article 07 - GENERAL PROVISIONS

Sec. 08.68.400. - Exceptions to application of chapter.

(a) This chapter does not apply to

(1) a qualified nurse licensed in another state employed by the United States Government or a bureau, or agency, or division of the United States Government while in the discharge of official duties;

(2) nursing service given temporarily in the event of a public emergency, epidemic, or disaster;

(3) the practice of nursing by a student enrolled in a nursing education program accredited by the board when the practice is in connection with the student's course of study;

(4) the practice of nursing by an individual enrolled in an approved program or course of study approved by the board to satisfy the requirements of AS 08.68.251 ;

(5) the practice of nursing by a nurse licensed in another state who engages in nursing education or nursing consultation activities, if these activities and contact with clients do not exceed 20 working days within a licensing period; or

(6) the practice of nursing by a nurse licensed in another state whose employment responsibilities include transporting patients into, out of, or through this state; however, this exception is valid for a period not to exceed 48 hours for each transport.

(b) In this section, the word "nurses" includes registered and practical nurses, and "nursing" means registered and practical nursing.



Sec. 08.68.405. - Delegation of nursing functions.

A registered or practical nurse licensed under this chapter may delegate nursing duties to other persons, including unlicensed assistive personnel, under regulations adopted by the board. A person to whom the nursing duties are delegated may perform the delegated duties without a license or certificate under this chapter if the person meets the applicable requirements established by the board.



Sec. 08.68.410. - Definitions.

In this chapter,

(1) "advanced nurse practitioner" means a registered nurse authorized to practice in the state who, because of specialized education and experience, is certified to perform acts of medical diagnosis and the prescription and dispensing of medical, therapeutic, or corrective measures under regulations adopted by the board;

(2) "board" means the Board of Nursing;

(3) "certified nurse aide" is a person who is certified as a nurse aide by the board;

(4) "incompetent" means that a nurse does not possess the skills, knowledge, and awareness of the nurse's limitations and abilities to safely practice nursing;

(5) "licensed practical nurse" is equivalent to the title "licensed vocational nurse" and to the name suffix abbreviations L.P.N. and L.V.N.;

(6) "licensed registered nurse" is equivalent to the common title "registered nurse" and the name suffix abbreviation R.N.;

(7) "nurse anesthetist" means a registered nurse authorized to practice in the state who, because of specialized education and experience, is certified to select and administer anesthetic and give anesthesia care under regulations adopted by the board;

(8) "practice of practical nursing" means the performance for compensation or personal profit of nursing functions that do not require the substantial specialized skill, judgment, and knowledge of a registered nurse;

(9) "practice of registered nursing" means the performance for compensation or personal profit of acts of professional service that requires substantial specialized knowledge, judgment, and skill based on the principles of biological, physiological, behavioral, and sociological sciences in assessing and responding to the health needs of individuals, families, or communities through services that include

(A) assessment of problems, counseling, and teaching

(i) clients to maintain health or prevent illness; and

(ii) in the care of the ill, injured, or infirm;

(B) administration, supervision, delegation, and evaluation of nursing practice;

(C) teaching others the skills of nursing;

(D) execution of a medical regimen as prescribed by a person authorized by the state to practice medicine;

(E) performance of other acts that require education and training that are recognized by the nursing profession as properly performed by registered nurses;

(F) performance of acts of medical diagnosis and the prescription of medical therapeutic or corrective measures under regulations adopted by the board;

(10) "unlicensed assistive personnel" means persons, such as orderlies, assistants, attendants, technicians, members of a nursing client's immediate family, or the guardian of a nursing client, who are not licensed to practice practical nursing, registered nursing, medicine, or any other health occupation that requires a license in this state.









Chapter 08.70. - NURSING HOME ADMINISTRATORS

Sec. 08.70.010. - 08.70.040. - Board of Nursing Home Administrators; membership; election of officers; meetings. [Repealed, Sec. 12 ch 91 SLA 1995].

Repealed or Renumbered



Sec. 08.70.050. - Regulation by department.

(a) The department shall

(1) adopt standards for licensing nursing home administrators to ensure that licensees have knowledge and experience in health care and institutional administration necessary for competent administrators, and update the standards when necessary;

(2) examine, approve issuance of licenses to, and renewal of licenses of qualified persons;

(3) establish procedures to ensure that licensees continue to uphold the department's standards; impose disciplinary sanctions upon persons who fail to uphold the standards;

(4) adopt criteria for educational programs for persons preparing for the licensing examination and for the continuing education of licensees; review the educational programs available in the state and accredit the programs meeting the criteria;

adopt regulations ensuring that renewal of a license is contingent upon proof of continued competency by the licensee.

(b) The department may adopt regulations necessary for the performance of its duties and to meet the requirements of Title 19 of the Social Security Act, the federal regulations adopted under it, and other federal requirements.



Sec. 08.70.055. - Removal of board members. [Repealed, Sec. 12 ch 91 SLA 1995].

Repealed or Renumbered



Sec. 08.70.060. - 08.70.070 - l Expenses; applicability of Administrative Procedure Act. [Repealed, Sec. 16 ch 141 SLA 1980].

Repealed or Renumbered



Sec. 08.70.080. - License required.

Only a licensed nursing home administrator may manage, supervise, or be generally in charge of a nursing home. The care provided by a nursing home or a licensed hospital providing nursing home care through the use of skilled nursing beds or intermediate care beds shall be supervised by a licensed nursing home administrator or by a person exempted from licensure requirements under this section. This section does not apply to persons engaged on July 1, 1980, in managing or administering an Alaska Pioneers' Home or a hospital with skilled nursing beds or intermediate care beds.



Sec. 08.70.090. - Application.

Applicants shall file applications with the Department of Commerce, Community, and Economic Development on forms provided by the department. Information requested on the forms shall be given under oath.



Sec. 08.70.110. - Licensing.

(a) The department shall license

(1) applicants who pass the written examination administered by the department and meet the standards established by the department under AS 08.70.050 ;

(2) persons licensed under emergency regulations 7 AAC 12.045 promulgated in Register 51, July 8, 1974, who have practiced as administrators since licensing.

(b) The department may issue a license without examination to a person holding a current license as a nursing home administrator from another jurisdiction, if the department finds that the standards for licensing in the other jurisdiction are substantially equivalent to those in this state, and the person is otherwise qualified.

(c) Notwithstanding other provisions of this chapter, the department may refuse to issue a license to a person

(1) who attempts to secure the license through deceit, fraud, or intentional misrepresentation; or

(2) for a reason for which it may impose disciplinary sanctions under AS 08.70.155 .



Sec. 08.70.120. - Examination.

The purpose of the examination is to test the applicant's knowledge of the health and safety standards of the state and the applicant's experience in the practice of health care. The department shall determine the content, scope, format, and grading procedure. Examinations shall be given at least annually, at the time and place chosen by the department.



Sec. 08.70.130. - Provisional licenses.

(a) A provisional license may be granted without examination to a person who meets the standards adopted by the department under AS 08.70.050 and who is needed to fill a vacancy in an administrative position.

(b) A provisional license is valid for six months and is nonrenewable.



Sec. 08.70.140. - Expired licenses.

(a) [Repealed, Sec. 16 ch 141 SLA 1980].

(b) [Repealed, Sec. 49 ch 94 SLA 1987].

(c) A person whose license has expired for a period of 24 months or more shall apply for a license in the same manner as an applicant who has not been licensed before.



Sec. 08.70.150. - Fees.

The department shall set fees under AS 08.01.065 for examination and investigation of persons applying for a license, initial license, and license renewal.



Sec. 08.70.155. - Grounds for imposition of disciplinary sanctions.

The department may impose the disciplinary sanctions authorized for boards under AS 08.01.075 or otherwise authorized for the department under AS 08.01 when it finds that a licensee

(1) secured a license through deceit, fraud, or intentional misrepresentation;

(2) engaged in deceit, fraud, or intentional misrepresentation in the course of providing professional services or engaging in professional activities;

(3) advertised professional services in a false or misleading manner;

(4) intentionally or negligently engaged in or permitted the performance of patient care by persons under the licensee's supervision that does not conform to minimum professional standards regardless of whether actual injury to the patient occurred;

(5) failed to comply with this chapter, with a regulation adopted under this chapter, or with an order of the department;

(6) continued to practice after becoming unfit due to

(A) professional incompetence;

(B) addiction or severe dependency on alcohol or other drugs that impairs the licensee's ability to practice safely;

(C) physical or mental disability;

(7) sold or furnished a license to another;

(8) practiced as a nursing home administrator or used a designation tending to imply that the licensee is a nursing home administrator without a license issued under this chapter unless exempted from licensure requirements under AS 08.70.080 .



Sec. 08.70.160. - Disciplinary sanctions. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.075 ].

Repealed or Renumbered



Sec. 08.70.170. - Penalties.

A person convicted of violating a provision of this chapter is guilty of a class B misdemeanor.



Sec. 08.70.175. - Facilities operated by religious organizations.

Nothing in this chapter or the regulations under this chapter is to be construed as requiring a person who applies for a license as administrator of a facility operated by a religious organization relying on spiritual means alone for healing to have skills in medical techniques or educational qualifications that are not in accord with the care and treatment provided in the facility.



Sec. 08.70.180. - Definitions.

In this chapter,

(1) "department" means the Department of Commerce, Community, and Economic Development;

(2) "license" means the certificate awarded by the department to a qualified person that entitles the person to be a nursing home administrator in this state;

(3) "licensee" means a person who has been granted a license to be a nursing home administrator in this state by the department;

(4) "nursing home" means a facility which is operated in connection with a hospital or in which nursing care, intermediate care, and medical services are prescribed by or performed under the general direction of persons licensed to practice medicine or surgery within the state for the accommodation of convalescents or other persons who are not acutely ill but who do require skilled or intermediate nursing care and related medical services; the term "nursing home" is restricted to those facilities the purpose of which is to provide skilled or intermediate nursing care and related medical services for a period of not less than 24 hours a day to individuals admitted because of illness, disease or physical or mental infirmity;

(5) "nursing home administrator" means a person who manages, supervises, or is in general charge of a nursing home, even though the duties are shared with another person; a member of a board of directors of a nursing home is an administrator only if the board member also serves in the administrative capacity defined in this paragraph.



Sec. 08.70.190. - [Renumbered as AS 08.70.175 ].

Repealed or Renumbered






Chapter 08.71. - DISPENSING OPTICIANS

Article 01 - BOARD OF DISPENSING OPTICIANS

Sec. 08.71.010. - Creation of board.

There is created the Board of Dispensing Opticians.



Sec. 08.71.020. - Membership.

The board consists of four opticians licensed under AS 08.71.080 and one public member appointed by the governor.



Sec. 08.71.030. - Qualifications of board members. [Repealed, Sec. 14 ch 56 SLA 1980].

Repealed or Renumbered



Sec. 08.71.040. - Election of officers.

The board shall elect a chairman and secretary from among its members. The officers may administer oaths.



Sec. 08.71.045. - Removal of board members. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.020 ].

Repealed or Renumbered



Sec. 08.71.050. - Board regulations. [Repealed, Sec. 14 ch 56 SLA 1980].

Repealed or Renumbered



Sec. 08.71.055. - Powers and duties.

The board shall have the following powers and duties:

(1) to issue licenses to applicants;

(2) to renew licenses;

(3) to hold hearings and order disciplinary sanctions against a person who violates this chapter or the regulations of the board;

(4) to supply forms for applications, licenses, and other needed documents;

(5) to keep a record of all proceedings open to the public, including the name of each license applicant and each licensee;

(6) to enforce the provisions of this chapter and adopt or amend regulations necessary to make these provisions effective.



Sec. 08.71.060. - 08.71.070 - l Record of proceedings; applicability of Administrative Procedure Act. [Repealed, Sec. 14 ch 56 SLA 1980].

Repealed or Renumbered






Article 02 - LICENSING

Sec. 08.71.080. - License required.

A person may not act as a dispensing optician in the state unless the person is licensed under this chapter. A license shall be issued for (1) the dispensing of contact lenses, or (2) the dispensing of other lenses, eyeglasses, spectacles, artificial eyes, and their appurtenances, or (3) both. The board shall by endorsement on the license designate for which aspect of dispensing opticianry the license is issued.



Sec. 08.71.085. - Malpractice insurance. [Repealed, Sec. 40 ch 177 SLA 1978].

Repealed or Renumbered



Sec. 08.71.090. - Examination requirement.

To be licensed to dispense contact lenses, a person, unless eligible for licensing under AS 08.71.145 , shall document to the board that the person has passed the contact lens registry examination offered by the National Contact Lens Examiners with a score acceptable to the board. In order to be licensed to dispense other lenses, eyeglasses, spectacles, artificial eyes, and their appurtenances, a person, unless eligible for licensing under AS 08.71.145 , shall document to the board that the person has passed the national opticianry competency examination offered by the American Board of Opticianry with a score acceptable to the board. An applicant for licensure in both areas shall document having received a score acceptable to the board on both examinations. The board shall, by regulation, establish the scores that will be acceptable for the examinations described in this section.



Sec. 08.71.100. - Administration of examination. [Repealed, Sec. 12 ch 58 SLA 2002].

Repealed or Renumbered



Sec. 08.71.110. - Qualifications for licensure.

(a) The board may issue a license to a person who

(1) has had education equivalent to four years attendance at a high school;

(2) has either

(A) completed at least 1,800 hours of training as an apprentice after registering with the department as an apprentice; or

(B) been engaged for at least 1,800 hours as a practicing optician in good standing in a state, territory, district, or possession of the United States;

(3) has passed the applicable examination required under AS 08.71.090 with a score acceptable to the board;

(4) has passed a course designated in the board's regulations as being acceptable; and

(5) has paid the required license fee.

(b) Graduation from an associate degree program in a recognized school or college of opticianry may be substituted for the experience required by (a)(2) and (4) of this section.



Sec. 08.71.120. - Fees.

The department shall set fees under AS 08.01.065 for initial license and license renewal.



Sec. 08.71.130. - Renewal of license.

(a) [Repealed, Sec. 49 ch 94 SLA 1987].

(b) [Repealed, Sec. 49 ch 94 SLA 1987].

(c) If the license remains lapsed for more than one year, the board may require the applicant to retake and successfully pass again the applicable examination or examinations required under AS 08.71.090 .

(d) Before a license may be renewed the licensee shall submit to the board evidence of continuing competence in optical dispensing as prescribed by regulations of the board.



Sec. 08.71.140. - Display of license.

A licensed dispensing optician shall conspicuously display a personal license issued under this chapter in any place that the licensed dispensing optician transacts business.



Sec. 08.71.145. - Licensure by credentials.

A person with a valid license as a dispensing optician from another state, territory, district, or possession of the United States with licensing requirements substantially equivalent to or higher than those of this state shall be issued a license under this chapter for those professional areas in which the person is licensed in the other jurisdiction upon payment of any fee and documentation that the board may require by regulation.



Sec. 08.71.150. - Issuance of license by reciprocity. [Repealed, Sec. 5 ch 92 SLA 1996].

Repealed or Renumbered



Sec. 08.71.160. - Dispensing optician's apprentice.

Sec. 08.71.160. Dispensing optician's apprentice.

(a) A person may be employed by or serve under a licensed physician, optometrist, or dispensing optician as an apprentice for dispensing optician tasks. An apprentice shall register with the department before beginning employment or service as an apprentice, shall be designated as such in the records of the board, and shall be in training under the regular supervision of a licensed physician, optometrist, or dispensing optician. Notwithstanding AS 08.71.180 , a registered apprentice may perform dispensing optician tasks that are delegated by and performed under the regular supervision of the licensed physician, optometrist, or dispensing optician and may use the title "dispensing optician apprentice."

(b) No more than two apprentices may be under the direct supervision of one licensed dispensing optician at the same time.



Sec. 08.71.163. - Dispensing optician's assistant.

Sec. 08.71.163. Dispensing optician's assistant.

Notwithstanding AS 08.71.180 , a person who is not a licensed dispensing optician or a registered apprentice under AS 08.71.160 may perform dispensing optician tasks that are delegated by and performed under the regular supervision of a licensed physician, optometrist, or dispensing optician. The hours spent as an assistant under this section may not be counted toward satisfaction of the training requirement in AS 08.71.110(a), and the assistant may not use a title that includes the word "optician" or "opticianry."



Sec. 08.71.165. - Delegation authorized.

A licensed physician, optometrist, or dispensing optician may delegate dispensing optician tasks to an apprentice or assistant. The licensee shall regularly supervise the performance of the delegated tasks and retains responsibility for the proper performance of the delegated tasks.






Article 03 - UNLAWFUL ACTS

Sec. 08.71.170. - Prohibited conduct.

The board may revoke or suspend the license of a dispensing optician, or the licensee may be reprimanded or otherwise disciplined when the board finds after a hearing that the licensee

(1) secured a license through deceit, fraud, or intentional misrepresentation;

(2) engaged in deceit, fraud, or intentional misrepresentation in the course of providing professional services or engaging in professional activities;

(3) advertised professional services in a false or misleading manner;

(4) has been convicted of a crime which affects the licensee's ability to continue to practice competently and safely;

(5) intentionally or negligently engaged in or permitted the performance of patient care by persons under the licensee's supervision which does not conform to minimum professional standards regardless of whether actual injury to the patient occurred;

(6) continued to practice after becoming unfit due to

(A) professional incompetence;

(B) addiction or severe dependency on alcohol or other drugs which impairs the licensee's ability to practice safely;

(C) physical or mental disability;

(7) engaged in lewd or immoral conduct in connection with the delivery of professional service to patients;

(8) participated in the division, assignment, rebate or refund of fees to a physician or optometrist in consideration of patient referrals;

(9) advertised the services of any other segment of the healing arts.



Sec. 08.71.175. - Disciplinary sanctions. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.075 ].

Repealed or Renumbered



Sec. 08.71.180. - Practicing without a license.

A person may not practice as a dispensing optician without a license issued under this chapter or while the person's license is suspended or revoked. A person who violates this section is guilty of a class B misdemeanor.






Article 04 - MISCELLANEOUS PROVISIONS

Sec. 08.71.200. - Contact lenses.

Contact lenses shall be fitted in conjunction with and under the supervision of a licensed physician or an optometrist and with a written contact-lens prescription showing that the prescription may be filled for contact lenses and requiring that the patient return to see the prescribing physician or optometrist. In no case may contact lenses be prepared by neutralizing a person's eyeglasses or spectacles.






Article 05 - GENERAL PROVISIONS

Sec. 08.71.220. - Persons practicing as dispensing opticians before July 1, 1973. [Repealed, Sec. 30 ch 6 SLA 1984].

Repealed or Renumbered



Sec. 08.71.230. - Exemptions from and limitations on the application of this chapter.

This chapter may not be construed to

(1) limit or restrict a licensed physician or optometrist from the practices enumerated in this chapter, and each licensed physician and optometrist has all the rights and privileges which may accrue under this chapter to dispensing opticians licensed under it;

(2) prohibit an unlicensed person from performing mechanical work upon inert matter in an optical office, laboratory or shop;

(3) prohibit an unlicensed person from engaging in the sale of eyeglasses, spectacles, magnifying glasses, goggles, sunglasses, telescopes, binoculars, or any like articles which are completely preassembled and sold only as merchandise;

(4) authorize or permit a licensee under this chapter to hold out as being able to, or to offer to, or to attempt by any means, to refract or exercise eyes, diagnose, treat, correct, relieve, operate or prescribe for any human ailment, deficiency, deformity, disease or injury.



Sec. 08.71.240. - Definitions.

In this chapter

(1) "board" means the Board of Dispensing Opticians;

(2) "department" means the Department of Commerce, Community, and Economic Development;

(3) "dispensing optician" means a person who, on written prescription from a licensed physician or optometrist, prepares and dispenses to the intended wearer or person who writes the prescription, original or duplicate lenses, eyeglasses, contact lenses, and appurtenances to them, and interprets, measures, adapts, fits, and adjusts lenses, eyeglasses, contact lenses, and appurtenances to them in accordance with the written prescription, to the face for the aid or correction of visual or ocular anomalies of the human eye;

(4) "supervision" means the provision of any needed direction, control, consultation, instruction, evaluation, and personal inspection of work being performed.









Chapter 08.72. - OPTOMETRISTS

Article 01 - BOARD OF EXAMINERS IN OPTOMETRY

Sec. 08.72.010. - Creation and purpose of board.

There is created the Board of Examiners in Optometry to regulate and control the practice of optometry and to protect and promote the public health, welfare, and safety.



Sec. 08.72.020. - Membership of board.

The board consists of five persons.



Sec. 08.72.025. - Removal of board members. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.020 ].

Repealed or Renumbered



Sec. 08.72.030. - Vacancies. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.035 ].

Repealed or Renumbered



Sec. 08.72.040. - Qualifications.

Four board members shall be licensed, practicing optometrists who have been residents for at least three years. One board member shall be a public member.



Sec. 08.72.050. - Regulations.

The board shall adopt regulations

(1) necessary for the proper performances of its duties;

(2) governing the applicants and applications for licensing;

(3) for the licensing of optometrists;

(4) necessary to govern the practice of optometry;

(5) prescribing requirements that a person licensed under this chapter must meet to demonstrate continued professional competency.



Sec. 08.72.060. - Miscellaneous powers and duties of board.

(a) The board or a member designated by the board may issue subpoenas, administer oaths, and take testimony concerning any matter within the board's jurisdiction.

(b) The board may

(1) adopt a seal;

(2) define professional conduct and adopt rules of professional conduct.

(c) The board shall

(1) elect a president and secretary from among its members;

(2) order a licensee to submit to a reasonable physical examination if the licensee's physical capacity to practice safely is at issue.

(d) [Repealed by Sec. 3 ch 59 SLA 1966].

(e) [Repealed by Sec. 23 ch 75 SLA 1980].

(f) [Repealed by Sec. 3 ch 59 SLA 1966].



Sec. 08.72.070. - Applicability of Administrative Procedure Act. [Repealed, Sec. 23 ch 75 SLA 1980].

Repealed or Renumbered



Sec. 08.72.080. - Compensation of board and secretary. [Repealed, Sec. 3 ch 59 SLA 1966].

Repealed or Renumbered



Sec. 08.72.090. - Record of proceedings. [Repealed, Sec. 23 ch 75 SLA 1980].

Repealed or Renumbered



Sec. 08.72.100. - Bond of secretary. [Repealed, Sec. 3 ch 59 SLA 1966].

Repealed or Renumbered






Article 02 - LICENSING

Sec. 08.72.110. - License required.

(a) A person may not practice, attempt to practice, or offer to practice optometry without first obtaining a license from the board.

(b) A person not licensed as an optometrist may not fit, sell, or dispose of or take, receive, or solicit an order for fitting, sale, or disposition of spectacles, eyeglasses, or lenses for the correction or relief of an optical or visual defect of the human eye or sell spectacles, eyeglasses, or lenses from house to house, or in the streets or highways. This chapter does not apply to the sale of toy glasses, goggles consisting of plano-white or plano-colored lenses or ordinary colored glasses, or complete ready-made spectacles and eyeglasses sold only as merchandise, or the sale or repair of eyeglass frames, or repair or replacement of lenses without pretense of adapting them to the eyes.



Sec. 08.72.115. - Malpractice insurance. [Repealed, Sec. 40 ch 117 SLA 1978].

Repealed or Renumbered



Sec. 08.72.120. - Registration. [Repealed Sec. 9 ch 50 SLA 1988].

Repealed or Renumbered



Sec. 08.72.125. - Licensing of branch offices. [Repealed, Sec. 3 ch 94 SLA 1996].

Repealed or Renumbered



Sec. 08.72.130. - Optometry register. [Repealed, Sec. 13 ch 37 SLA 1986].

Repealed or Renumbered



Sec. 08.72.140. - Qualifications for examination.

The board shall admit to the examination a person who furnishes proof that the person

(1) [Repealed, Sec. 3 ch 94 SLA 1996].

(2) [Repealed, Sec. 3 ch 94 SLA 1996].

(3) has had education equivalent to four years attendance at a state high school;

(4) is a graduate of a recognized school or college of optometry.



Sec. 08.72.150. - Application for examination and issuance of license.

An applicant shall apply for the examination by filing an application with the department together with the examination fee by the deadline established by the department in regulations. The department may require the applicant to submit a photograph of the applicant for its files; however, the photograph may not be forwarded with the application to the board for review. Upon successful completion of the examination by the applicant and payment of the license fee, the board shall issue a license to the successful applicant. The applicant may practice optometry in the state upon receipt of the license.



Sec. 08.72.160. - Examination.

(a) The examination must consist of two sections: (1) all or part of a national or international examination designated by regulation by the board; and (2) an examination approved by the board that is designed to test the applicant's knowledge of the laws of Alaska governing the practice of optometry and the regulations adopted under those laws.

(b) [Repealed, Sec. 9 ch 49 SLA 1988].

(c) An applicant who fails a portion of the examination may take a reexamination in the portion failed upon payment of a reexamination fee established under AS 08.01.065 .

(d) An applicant who fails more than one portion of the examination shall retake the entire examination and pay the examination fee.



Sec. 08.72.170. - Licensure by credentials.

The board shall issue a license by credentials to an applicant who

(1) has had education equivalent to four years of attendance at a state high school;

(2) is a graduate of a recognized school or college of optometry;

(3) has passed a written examination approved by the board that is designed to test the applicant's knowledge of the laws of Alaska governing the practice of optometry and the regulations adopted under those laws;

(4) holds a current license to practice optometry in another state or territory of the United States or in a province of Canada;

(5) at some time in the past, received a license to practice optometry from another state or territory of the United States or from a province of Canada that required the person to successfully complete an examination in optometry;

(6) was engaged in the active licensed clinical practice of optometry in a state or territory of the United States or in a province of Canada for at least 3,120 hours during the 36 months preceding the date of application under this section;

(7) has not committed an act in any jurisdiction that would have constituted a violation of this chapter or regulations adopted under this chapter at the time the act was committed; and

(8) has not been disciplined by an optometry licensing entity in another jurisdiction and is not the subject of a pending disciplinary proceeding conducted by an optometry licensing entity in another jurisdiction.



Sec. 08.72.175. - License endorsement.

(a) The board may issue a license endorsement authorizing a licensee to prescribe and use the pharmaceutical agents described in AS 08.72.272, if the licensee or applicant for a license passes the written and practical portions of an examination on ocular pharmacology, approved by the board, that tests the licensee's or the applicant's knowledge of the characteristics, pharmacological effects, indications, contraindications, and emergency care associated with the prescription and use of pharmaceutical agents. The endorsement expires at the same time as the license to which it attaches. The endorsement may be renewed upon satisfactory completion of continuing education requirements established by the board by regulation.

(b) A pharmacist or pharmaceutical supplier may supply a licensee with pharmaceutical agents as provided under AS 08.72.272 upon presentation of evidence that the licensee holds a license endorsement under this section.



Sec. 08.72.180. - Annual renewal of license. [Repealed, Sec. 7 ch 94 SLA 1980].

Repealed or Renumbered



Sec. 08.72.181. - Renewal of license.

(a) [Repealed, Sec. 49 ch 94 SLA 1987].

(b) An optometrist licensed in this state and serving in the military service of the United States, while in the discharge of official duties, may maintain eligibility to practice in this state without paying a renewal fee by registering the optometrist's name and place of residence with the department.

(c) An application for license renewal must contain the name, office and post office address, date and license number of the licensee, and other information the board considers necessary.

(d) Before a license may be renewed, the licensee shall submit to the board evidence of 24 hours of postgraduate continuing education instruction as prescribed by regulations of the board. The board may specify by regulation those circumstances under which the requirements of this subsection may be waived.

(e) Before a license may be renewed, the licensee shall provide evidence of continued professional competency in accordance with the regulations adopted by the board under AS 08.72.050 (5).



Sec. 08.72.190. - Fee for license by reciprocity. [Repealed, Sec. 10 ch 76 SLA 1980].

Repealed or Renumbered



Sec. 08.72.191. - Fees.

The department shall set fees under AS 08.01.065 for the following:

(1) examination;

(2) reexamination;

(3) licensure by credentials;

(4) license;

(5) renewal;

(6) branch office license and renewal.



Sec. 08.72.200. - 08.72.220 - l Examination, certificate and renewal fees. [Repealed, Sec. 10 ch 76 SLA 1969].

Repealed or Renumbered



Sec. 08.72.230. - Fees and disbursements.

The department shall collect all fees and keep a record of each transaction, and shall remit to the Department of Revenue all money received.



Sec. 08.72.240. - Grounds for imposition of disciplinary sanctions.

The board may impose disciplinary sanctions when the board finds after a hearing that a licensee

(1) secured a license through deceit, fraud, or intentional misrepresentation;

(2) engaged in deceit, fraud, or intentional misrepresentation in the course of providing professional services or engaging in professional activities;

(3) advertised professional services in a false or misleading manner;

(4) has been convicted of a felony or other crime which affects the licensee's ability to continue to practice competently and safely;

(5) intentionally or negligently engaged in or permitted the performance of patient care by persons under the licensee's supervision which does not conform to minimum professional standards regardless of whether actual injury to the patient occurred;

(6) failed to comply with this chapter, with a regulation adopted under this chapter, or with an order of the board;

(7) continued to practice after becoming unfit due to

(A) professional incompetence;

(B) failure to keep informed of or use current professional theories or practices;

(C) addiction or severe dependency on alcohol or other drugs which impairs the licensee's ability to practice safely;

(D) physical or mental disability;

(8) engaged in lewd or immoral conduct in connection with the delivery of professional service to patients;

(9) failed to refer a patient to a physician after ascertaining the presence of ocular or systemic conditions requiring management by a physician.



Sec. 08.72.250. - , 08.72.255l Disciplinary sanctions; limits or conditions on license; discipline. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.075 ].

Repealed or Renumbered



Sec. 08.72.260. - Revocation of license by court.

A license may be revoked by the superior court upon proof of violation of law or for a cause for which the board may refuse admittance to its examination. The attorney general shall prosecute appropriate judicial proceedings upon request of a member of the board.



Sec. 08.72.270. - Practice not at place of business.

(a) A licensed optometrist who temporarily practices optometry away from the optometrist's regular place of business shall display a license and deliver to each patient or person fitted or supplied with glasses or contact lenses a receipt showing the optometrist's permanent place of business or post office address and the amount charged.

(b) This section may not be construed as permitting peddling or canvassing by licensed optometrists.






Article 03 - MISCELLANEOUS PROVISIONS

Sec. 08.72.272. - Use of pharmaceutical agents.

(a) A licensee may prescribe and use a pharmaceutical agent in the practice of optometry if

(1) the pharmaceutical agent is a drug topically applied to the human eye and its appendages; and

(2) the person holds a license endorsement issued by the board authorizing the prescription and use of pharmaceutical agents.

(b) A licensee may not purchase, possess, prescribe, or use a pharmaceutical agent unless the licensee has obtained a license endorsement under AS 08.72.175 .



Sec. 08.72.273. - Removal of foreign bodies.

A licensee may remove superficial foreign bodies from the eye and its appendages. This section is not intended to permit a licensee to perform invasive surgery.



Sec. 08.72.274. - Exemption.

Except for AS 08.72.275 , this chapter and regulations adopted under this chapter do not limit the practice of an optician licensed under AS 08.71.



Sec. 08.72.275. - Lenses and frames for eyeglasses and sunglasses.

(a) A person may not fabricate, distribute, sell, exchange, deliver or possess with intent to distribute, sell, exchange or deliver eyeglasses or sunglasses unless they are fitted with plastic lenses, laminated lenses, heat-treated glass lenses, or glass lenses made impact resistant by other methods. All plastic and heat-treated glass lenses, before they are mounted in frames, shall be capable of withstanding the impact of a five-eighths inch steel ball dropped on the lens from a height of 50 inches. The impact test shall be conducted at room temperature, with the lens supported by a plastic tube one inch inside diameter, one and one-fourth inch outside diameter, with a one-eighth inch by one-eighth inch neoprene gasket on the top edge.

(b) A person may not fabricate, distribute, sell, exchange, deliver or possess with intent to distribute, sell, exchange or deliver eyeglasses or sunglasses having frames manufactured from cellulose nitrate or other highly flammable materials.

(c) A licensee may sell, exchange, or deliver eyeglasses or sunglasses that do not meet the requirements of (a) of this section if the sale, exchange, or delivery is authorized in a written request signed by the patient.

(d) A person who violates this section is punishable by a fine of not less than $50 nor more than $100.



Sec. 08.72.280. - Prohibited acts.

A person may not falsely personate a licensed optometrist, or buy, sell, or fraudulently obtain a license issued to another or advertise the practice of optometry in violation of regulations of the board. Practicing or offering to practice optometry without a license is sufficient evidence of a violation of this chapter.



Sec. 08.72.290. - Criminal penalty.

A person who violates this chapter is guilty of a misdemeanor and is punishable by a fine of not less than $50 nor more than $500, or by imprisonment for a term of not less than 10 days nor more than 90 days, or by both.






Article 04 - GENERAL PROVISIONS

Sec. 08.72.300. - Definitions.

In this chapter,

(1) "board" means the Board of Examiners in Optometry;

(2) "department" means the Department of Commerce, Community, and Economic Development;

(3) "optometry" means the examination, diagnosis, and treatment of conditions of the human eyes and visual system, other than by use of laser, x-rays, surgery, or pharmaceutical agents, other than those permitted under AS 08.72.272 ; "optometry" includes the employment of methods that a person licensed under this chapter is educationally qualified to use, as established by the board;

(4) "practicing optometry" means the performance of, or offer to perform, optometry for compensation;

(5) "recognized school or college of optometry" means a school or college approved by the American Optometric Association or a committee of the American Optometric Association.



Sec. 08.72.310. - Short title.

This chapter may be cited as the Optometry Law.









Chapter 08.76. - PAWNBROKERS AND SECONDHAND DEALERS

Sec. 08.76.010. - Transactions to be entered in book kept at place of business.

A person engaged in the business of buying and selling secondhand articles, or lending money on secondhand articles, except a bank, shall maintain a book, in permanent form, in which the person shall enter in legible English at the time of each loan, purchase, or sale

(1) the date of the transaction;

(2) the name of the person conducting the transaction;

(3) the name, age and address of the customer;

(4) a description of the property bought or received in pledge, which includes for any firearm, watch, camera, or optical equipment bought or received in pledge, the name of the maker, the serial, model, or other number, and all letters and marks inscribed;

(5) the price paid or amount loaned;

(6) the signature of the customer.



Sec. 08.76.020. - Manner of recording entry.

The entries shall appear in chronological order, in ink or indelible pencil. Blank lines may not be left between entries. Obliterations, alterations, or erasures may not be made. Corrections shall be made by drawing a line in ink through the entry without destroying its legibility. The book shall be open to the inspection of a peace officer at reasonable times.



Sec. 08.76.030. - Criminal liability.

A person who violates AS 08.76.010 or 08.76.020 is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $500, or by imprisonment for not more than six months, or by both.



Sec. 08.76.040. - Disposition of unredeemed property.

(a) If property bought or received in pledge by a pawnbroker is not redeemed by the pledgor within the redemption period, the pawnbroker shall give notice to the pledgor by mail to the pledgor's last known address that the redemption period has expired. If the property is not redeemed within 30 days from the date of mailing of the notice, the title and interest of the pledgor in the property vest in the pawnbroker subject to (b) of this section.

(b) If a pawnbroker sells property bought or received in pledge and not redeemed within 30 days after the date of mailing notice under (a) of this section, the pawnbroker shall pay the pledgor one-half of the amount in excess of $400 received for the property.

(c) A pawnbroker shall give notice of any money due the pledgor under (b) of this section by certified mail within 10 days of the sale of the pledged property. If the pledgor does not respond within 90 days after the notice is mailed under this subsection, the pawnbroker is entitled to the entire amount received by the pawnbroker for the property.

(d) In this section "redemption period" means the period agreed to in writing by the pledgor and pawnbroker for the holding of property by the pawnbroker without sale to a third party or, in the absence of a written agreement, 60 days.






Chapter 08.80. - PHARMACISTS AND PHARMACIES

Article 01 - THE BOARD OF PHARMACY

Sec. 08.80.003. - Practice of pharmacy as a profession.

The practice of pharmacy is declared to be a professional practice affecting the public health, safety, and welfare and is subject to regulation and control in the public interest. It is further declared to be a matter of public interest that only qualified persons be permitted to engage in the practice of pharmacy, and to ensure the quality of drugs and related devices distributed in the state.



Sec. 08.80.005. - Statement of purpose.

It is the purpose of this chapter to promote, preserve, and protect the public health, safety, and welfare by and through the effective control and regulation of the practice of pharmacy.



Sec. 08.80.010. - Creation and membership of board; officers.

(a) There is created the Board of Pharmacy, composed of seven members, five of whom shall be pharmacists licensed in the state who have been actively engaged in the practice of pharmacy in the state for a period of three years immediately preceding their appointment. Two shall be persons with no direct financial interest in the health care industry. Whenever possible, the board shall include at least one member from each judicial district.

(b) An officer elected by the board serves a term of one year and may not serve more than four consecutive full terms in a specific office.



Sec. 08.80.020. - Term of office. [Repealed, Sec. 20 ch 80 SLA 1996. For current provisions, see AS 39.05.053 ].

Repealed or Renumbered



Sec. 08.80.030. - Powers and duties of the board.

(a) The board is responsible for the control and regulation of the practice of pharmacy.

(b) In order to fulfill its responsibilities, the board has the powers necessary for implementation and enforcement of this chapter, including the power to

(1) elect a president and secretary from its membership and adopt rules for the conduct of its business;

(2) license by examination or by license transfer the applicants who are qualified to engage in the practice of pharmacy;

(3) assist the department in inspections and investigations for violations of this chapter, or of any other state or federal statute relating to the practice of pharmacy;

(4) adopt regulations to carry out the purposes of this chapter;

(5) establish and enforce compliance with professional standards and rules of conduct for pharmacists engaged in the practice of pharmacy;

(6) determine standards for recognition and approval of degree programs of schools and colleges of pharmacy whose graduates shall be eligible for licensure in this state, including the specification and enforcement of requirements for practical training, including internships;

(7) establish for pharmacists and pharmacies minimum specifications for the physical facilities, technical equipment, personnel, and procedures for the storage, compounding, and dispensing of drugs or related devices, and for the monitoring of drug therapy;

(8) enforce the provisions of this chapter relating to the conduct or competence of pharmacists practicing in the state, and the suspension, revocation, or restriction of licenses to engage in the practice of pharmacy;

(9) license and regulate the training, qualifications, and employment of pharmacy interns and pharmacy technicians;

(10) issue licenses to persons engaged in the manufacture and distribution of drugs and related devices.



Sec. 08.80.040. - Duties of the board. [Repealed, Sec. 28 ch 45 SLA 1996].

Repealed or Renumbered



Sec. 08.80.045. - Nonprescription drugs.

(a) Except as provided in (b) of this section the board may not regulate the sale of patent or nonprescription drugs that are prepackaged for use by the consumer, are in their original, unbroken packaging, and are labeled in accordance with requirements of the federal government.

(b) The board may regulate the sale and distribution of patent or nonprescription drugs under AS 44.62.250 when the regulation is required by an emergency to protect the public health and safety.



Sec. 08.80.050. - Applicability of Administrative Procedure Act.

The board shall comply with AS 44.62 (Administrative Procedure Act).



Sec. 08.80.060. - Meetings of the board.

The board shall meet at least three times each year at the call of the president for the transaction of business properly before it. The president shall also call the board into session when requested in writing by at least two members. Meetings may be held telephonically.



Sec. 08.80.070. - Quorum.

Four members constitute a quorum for the transaction of business. However, when the board meets for the purpose of examining applications for licensure, three members of the board constitute a quorum.



Sec. 08.80.080. - Expenses of members.

Members of the board are entitled to reimbursement for actual travel expenses incidental to the discharge of their duties and, while in the performance of their duties, are entitled to the per diem expenses allowed by law.



Sec. 08.80.090. - Disposition of fees. [Repealed, Sec. 54 ch 37 SLA 1985].

Repealed or Renumbered



Sec. 08.80.100. - Board secretary as certifying officer. [Repealed, Sec. 3 ch 59 SLA 1966].

Repealed or Renumbered



Sec. 08.80.105. - Removal of board members.

A member of the board may be removed from office by the governor for cause.






Article 02 - LICENSING AND REGISTRATION

Sec. 08.80.110. - Qualifications for licensure by examination.

An applicant for licensure as a pharmacist shall

(1) be fluent in the reading, writing, and speaking of the English language;

(2) furnish the board with at least two affidavits from reputable citizens that the applicant has known for at least one year attesting to the applicant's good moral character;

(3) be a graduate of a college in a degree program approved by the board;

(4) pass an examination or examinations given by the board or acceptable to the board under the score transfer process administered by the National Association of Boards of Pharmacy;

(5) have completed internship training or another program that has been approved by the board or demonstrated to the board's satisfaction that the applicant has experience in the practice of pharmacy that meets or exceeds the minimum internship requirements of the board.



Sec. 08.80.115. - Registration of pregraduate and postgraduate intern pharmacist. [Repealed, Sec. 40 ch 177 SLA 1978].

Repealed or Renumbered



Sec. 08.80.116. - Internship and other training programs.

(a) An applicant for licensure by examination shall obtain practical experience in the practice of pharmacy concurrent with or after college attendance, or both, under terms and conditions the board shall determine.

(b) The board shall establish licensure requirements for interns and standards for internship or other training programs that are necessary to qualify an applicant for the licensure examination and shall also determine the qualifications of preceptors used in practical experience programs.



Sec. 08.80.117. - Malpractice insurance. [Repealed, Sec. 7 ch 94 SLA 1980; Sec. 21 ch 166 SLA 1980].

Repealed or Renumbered



Sec. 08.80.120. - Grading and content of examination.

The examination or examinations shall be prepared to measure the competence of the applicant to engage in the practice of pharmacy. The board may employ, cooperate, and contract with an organization or consultant in the preparation and grading of an examination, but shall retain sole discretion and responsibility for determining which applicants have successfully passed the examinations.



Sec. 08.80.130. - Reexamination. [Repealed, Sec. 28 ch 45 SLA 1996].

Repealed or Renumbered



Sec. 08.80.140. - License by credentials. [Repealed, Sec. 28 ch 45 SLA 1996].

Repealed or Renumbered



Sec. 08.80.145. - Reciprocity; license transfer.

If another jurisdiction allows licensure in that jurisdiction of a pharmacist licensed in this state under conditions similar to those in this section, the board may license as a pharmacist in this state a person licensed as a pharmacist in the other jurisdiction if the person

(1) submits a written application to the board on a form required by the board;

(2) is at least 18 years of age;

(3) is of good moral character;

(4) possesses at the time of the request for licensure as a pharmacist in this state the qualifications necessary to be eligible for licensure in this state;

(5) has engaged in the practice of pharmacy for at least one year or has met the internship requirements of this state within the one-year period immediately before applying for a license under this section;

(6) presents proof satisfactory to the board that the person is currently licensed as a pharmacist in the other jurisdiction and does not currently have a pharmacist license suspended, revoked, or otherwise restricted except for failure to apply for renewal or failure to obtain the required continuing education credits;

(7) has passed an examination approved by the board that tests the person's knowledge of Alaska laws relating to pharmacies and pharmacists and the regulations adopted under those laws; and

(8) pays all required fees.



Sec. 08.80.147. - Renewal of licensure.

If a pharmacist fails to apply for renewal of a license within five years from the expiration of the license, the person must pass an examination for license renewal, except that a person who has continually practiced pharmacy in another state under a license issued by the authority of that state may renew an expired license in this state upon fulfillment of the requirements that may be established by the board.



Sec. 08.80.150. - Temporary license.

The board shall adopt regulations regarding the issuance of a temporary license to practice pharmacy.



Sec. 08.80.155. - Emergency permit.

The board shall adopt regulations regarding the issuance of an emergency permit to practice pharmacy.



Sec. 08.80.157. - Licensing of facilities.

(a) A facility engaged in the practice of pharmacy or in the manufacture, production, or wholesale distribution of drugs or devices, and a pharmacy where drugs or devices are dispensed, shall be licensed by the board, and shall renew the license at intervals determined by the board. If operations are conducted at more than one location, each location shall be licensed by the board.

(b) The board may by regulation determine the licensure classifications of facilities and establish minimum standards for the facilities.

(c) The board shall establish by regulation the criteria that a facility must meet to qualify for licensure in each classification. The board may issue licenses with varying restrictions to facilities when the board considers it necessary to protect the public interest.

(d) The board may deny or refuse to renew a license if it determines that the granting or renewing of the license would not be in the public interest.

(e) Licenses issued by the board are not transferable or assignable.

(f) The board shall specify by regulation the minimum standards for responsibility of a facility or pharmacy that has employees or personnel engaged in the practice of pharmacy or engaged in the manufacture, wholesale distribution, production, or use of drugs or devices in the conduct of its business.

(g) A licensed facility shall report to the board

(1) permanent closing;

(2) change of ownership; management, location, or pharmacist-in-charge of a pharmacy;

(3) theft or loss of drugs or devices as defined by regulations of the board;

(4) conviction of an employee of violation of a state or federal drug law;

(5) disasters, accidents, theft, destruction, or loss relating to records required to be maintained by state or federal law;

(6) occurrences of significant adverse drug reactions as defined by regulations of the board;

(7) other matters and occurrences the board may require by regulation.

(h) The board may suspend, revoke, deny, or refuse to renew the license of a facility or pharmacy on the following grounds;

(1) the finding by the board of violations of a federal, state, or local law relating to the practice of pharmacy, drug samples, wholesale or retail drug or device distribution, or distribution of controlled substances;

(2) a felony conviction under federal, state, or local law of an owner of the facility or pharmacy or of an employee of the facility or pharmacy;

(3) the furnishing of false or fraudulent material in an application made in connection with drug or device manufacturing or distribution;

(4) suspension or revocation by federal, state, or local government of a license currently or previously held by the applicant for the manufacture or distribution of drugs or devices, including controlled substances;

(5) obtaining remuneration by fraud, misrepresentation, or deception;

(6) dealing with drugs or devices that are known or should have been known to be stolen drugs or devices;

(7) dispensing or distributing drugs or devices directly to patients by a wholesale drug distributor other than a pharmacy;

(8) violation of this chapter or a regulation adopted under this chapter.

(i) The board's regulations under (b) - (d) and (f) of this section may not establish more stringent licensing requirements for the facilities governed by AS 08.80.390 than are set out in AS 08.80.390 .

(j) This section does not apply to the offices of physicians, osteopaths, podiatrists, physician assistants, advanced nurse practitioners, dentists, veterinarians, dispensing opticians, or optometrists.



Sec. 08.80.158. - Registration of pharmacies located outside of state.

(a) A pharmacy located outside of the state that regularly ships, mails, or delivers prescription drugs to consumers in the state shall register with the board.

(b) A pharmacy registering with the board under (a) of this section shall furnish to the board annually

(1) the location, names, and titles of all principal corporate officers and of all pharmacists who are dispensing prescription drugs to residents of the state;

(2) a copy of a current valid license, permit, or registration to conduct operations in the jurisdiction in which it is located, and a copy of the most recent report resulting from an inspection of the pharmacy by the regulatory or licensing agency of the jurisdiction in which the pharmacy is located;

(3) a sworn statement indicating that the pharmacy complies with all lawful directions and requests for information from the regulatory or licensing authority of the jurisdiction in which the pharmacy is licensed; and

(4) proof satisfactory to the board that the pharmacy maintains its records of prescription drugs dispensed to persons in the state so that the records are readily retrievable from the records of other prescription drugs dispensed by the pharmacy.

(c) A pharmacy subject to this section shall, during its regular hours of operation, provide a toll-free telephone service to facilitate communication between persons in the state and a pharmacist at the pharmacy who has access to records concerning the dispensing of prescription drugs to persons in the state. The toll-free number and the hours that the service is available shall be disclosed on a label affixed to each container of drugs dispensed to persons in the state. The telephone service shall be available at least 40 hours a week and at least six days a week.

(d) The board may, after a hearing, deny, revoke, or suspend the registration of a pharmacy located outside of the state and subject to this section if the pharmacy fails to comply with the requirements of this section, AS 17.20.080 - 17.20.135, or AS 17.30.020 - 17.30.080, or if the license, permit, or registration of the pharmacy is denied, revoked, or suspended by the licensing or regulatory agency of the jurisdiction in which the pharmacy is located.

(e) A pharmacy located outside of the state that is subject to this section but is not registered with the board under this section may not ship, mail, or deliver prescription drugs into the state and may not advertise its services in the state.

(f) A pharmacy subject to this section shall appoint a registered agent in the state who is empowered to accept, on behalf of the pharmacy, process, notice, and demand required or permitted by law to be served upon the pharmacy. If the pharmacy fails to appoint an agent under this subsection, if the registered agent cannot with reasonable diligence be found at the registered office, or if the registration of the pharmacy is suspended or revoked, the commissioner of commerce, community, and economic development is an agent upon whom process, notice, or demand may be served. Service is made upon the commissioner in the same manner as provided for corporations under AS 10.06.175 (b), except that for the purposes of AS 10.06.175 (b)(2)(A), the address shall be the last registered address of the pharmacy as shown by the records of the board.

(g) The board shall by regulation define "regularly" for this section.



Sec. 08.80.160. - Fees.

The Department of Commerce, Community, and Economic Development shall set fees under AS 08.01.065 for the following:

(1) examination;

(2) reexamination;

(3) investigation for licensing by license transfer;

(4) pharmacist license;

(5) temporary license;

(6) pharmacy technician license;

(7) pharmacy intern license;

(8) emergency permit;

(9) license amendment or replacement;

(10) registration or licensure of a facility classified under AS 08.80.157(b).



Sec. 08.80.165. - Continuing education requirements.

The board shall establish requirements for continuing education in pharmacy that must be satisfied before a license issued under this chapter may be renewed.



Sec. 08.80.170. - 08.80.210 - l Fees. [Repealed, Sec. 7 ch 24 SLA 1968].

Repealed or Renumbered



Sec. 08.80.220. - Prescription department required for issuance of license. [Repealed, Sec. 28 ch 45 SLA 1996].

Repealed or Renumbered



Sec. 08.80.230. - Sanitary conditions required for issuance of license. [Repealed, Sec. 28 ch 45 SLA 1996].

Repealed or Renumbered



Sec. 08.80.240. - Form and display of registration certificate and license. [Repealed, Sec. 28 ch 45 SLA 1996].

Repealed or Renumbered



Sec. 08.80.250. - 08.80.260 - l Renewal of lapsed registration; ground for refusing or revoking a license. [Repealed, Sec. 21 ch 166 SLA 1980].

Repealed or Renumbered



Sec. 08.80.261. - Disciplinary sanctions.

(a) The board may deny a license to an applicant or, after a hearing, impose a disciplinary sanction authorized under AS 08.01.075 on a person licensed under this chapter when the board finds that the applicant or licensee, as applicable,

(1) secured or attempted to secure a license through deceit, fraud, or intentional misrepresentation;

(2) engaged in deceit, fraud, or intentional misrepresentation in the course of providing professional services or engaging in professional activities;

(3) advertised professional services in a false or misleading manner;

(4) has been convicted of a felony or has been convicted of another crime that affects the applicant's or licensee's ability to practice competently and safely;

(5) intentionally or negligently engaged in or permitted the performance of patient care by persons under the applicant's or licensee's supervision that does not conform to minimum professional standards regardless of whether actual injury to the patient occurred;

(6) failed to comply with this chapter, with a regulation adopted under this chapter, or with an order of the board;

(7) is incapable of engaging in the practice of pharmacy with reasonable skill, competence, and safety for the public because of

(A) professional incompetence;

(B) failure to keep informed of or use current professional theories or practices;

(C) addiction or severe dependency on alcohol or a drug that impairs the applicant's or licensee's ability to practice safely;

(D) physical or mental disability; or

(E) other factors determined by the board;

(8) engaged in conduct involving moral turpitude or gross immorality;

(9) made a controlled substance available to a person except upon prescription issued by a person licensed to prescribe controlled substances;

(10) was convicted of selling federal legend drugs without the prescription of a person licensed to prescribe federal legend drugs;

(11) violated state or federal laws or regulations pertaining to drugs or pharmacies;

(12) failed to report relevant information to the board about a pharmacist or pharmacy intern that the applicant or licensee knew or suspected was incapable of engaging in the practice of pharmacy with reasonable skill, competence, and safety to the public;

(13) aided another person to engage in the practice of pharmacy or to use the title of "pharmacist" or "pharmacy intern" without a license; or

(14) engaged in unprofessional conduct, as defined in regulations of the board.

(b) The board may place under seal all drugs that are owned by or in the possession, custody, or control of a licensee at the time a license is suspended or revoked or at the time the board refuses to renew a license. Except for perishable items, the drugs may not be disposed of until the licensee has exhausted administrative and judicial remedies relating to the licensing action. Perishable items may be sold upon order of the court with the proceeds to be deposited with the court. The board shall notify the Department of Health and Social Services about drugs placed under seal under this subsection.



Sec. 08.80.265. - Limits or conditions on license; discipline. [Repealed, Sec. 21 ch 166 SLA 1980].

Repealed or Renumbered



Sec. 08.80.266. - Disciplinary sanctions. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.075 ].

Repealed or Renumbered






Article 03 - DUTIES OF LICENSED PHARMACISTS

Sec. 08.80.270. - 08.80.290. - Report of employees and goods sold; affixing labels. [Repealed, Sec. 28 ch 45 SLA 1996].

Repealed or Renumbered



Sec. 08.80.294. - Information about equivalent generic drugs.

(a) In addition to other information that may be required under state or federal laws or regulations, a pharmacist, when dispensing a brand-name prescription drug order, shall include the generic drug name that is an equivalent drug product for the drug dispensed.

(b) The generic drug name required under (a) of this section shall be placed directly on the container's label near the brand name.



Sec. 08.80.295. - Substitution of equivalent drug products.

(a) Unless the prescription indicates that it is to be dispensed only as written, the pharmacist may, with the consent of the patient, substitute an equivalent drug product.

(b) A pharmacist who substitutes an equivalent drug product in compliance with this section and applicable regulations incurs no greater liability in filling the prescription than would be incurred in filling the prescription by dispensing the prescribed name brand product.



Sec. 08.80.297. - Prescription prices available to consumer.

A pharmacist shall disclose the price of filling any prescription when requested by the consumer.



Sec. 08.80.300. - , 08.80.310. Record of prescriptions; record of sales. [Repealed, Sec. 28 ch 45 SLA 1996].

Repealed or Renumbered



Sec. 08.80.315. - Confidentiality of records.

Information maintained by a pharmacist in the patient's records or that is communicated to the patient as part of patient counseling is confidential and may be released only to

(1) the patient or as the patient directs;

(2) a practitioner or pharmacist when, in the pharmacist's professional judgment, release is necessary to protect the patient's health and well-being; and

(3) other persons or governmental agencies authorized by law to receive confidential information.



Sec. 08.80.320. - Pharmacist required. [Repealed, Sec. 28 ch 45 SLA 1996].

Repealed or Renumbered



Sec. 08.80.330. - Licensed pharmacist appointed as "pharmacist-in-charge".

(a) Each pharmacy shall have a pharmacist-in-charge. Whenever an applicable law or regulation requires or prohibits action by a pharmacy, responsibility shall be that of the owner and the pharmacist-in-charge, whether the owner is a sole proprietor, partnership, association, corporation, or otherwise. The pharmacist-in-charge shall ensure compliance with all laws and regulations governing the operation of the pharmacy. A licensed pharmacist appointed as pharmacist-in-charge of a pharmacy shall immediately advise the board of that appointment.

(b) A license may not be issued to a pharmacy unless there is a licensed registered pharmacist-in-charge whose name appears on the face of the license.



Sec. 08.80.340. - 08.80.370. - Requirements for handling drugs; general prohibitions. [Repealed, Sec. 28 ch 45 SLA 1996].

Repealed or Renumbered






Article 04 - UNLAWFUL ACTS

Sec. 08.80.380. - Issuance of shopkeepers permits. [Repealed, Sec. 21 ch 166 SLA 1980. For current law, see AS 08.80.045 ].

Repealed or Renumbered



Sec. 08.80.390. - Pharmacists required in hospitals and clinics.

(a) A hospital, clinic, nursing home, infirmary, or related facility that dispenses drugs for outpatient treatment shall have a licensed pharmacist in charge of the dispensary, except that prescriptions may be compounded and dispensed by or under the supervision of the prescribing physician.

(b) The board shall issue a license to a hospital drug room, nursing home drug room, or related facility that dispenses drugs from bulk supply for inpatient treatment, providing the facility employs a licensed pharmacist on a continual or consultant basis.



Sec. 08.80.400. - Other licensees not affected.

This chapter does not affect the practice of medicine by a licensed medical doctor and does not limit a licensed medical doctor, osteopath, podiatrist, physician assistant, advanced nurse practitioner, dentist, veterinarian, dispensing optician, or optometrist in supplying a patient with any medicinal preparation or article within the scope of the person's license.



Sec. 08.80.410. - Use of term "pharmacist" prohibited.

A person may not assume or use the title "pharmacist," or any variation of the title, or hold out to be a pharmacist, without being licensed.



Sec. 08.80.420. - Certain advertising prohibited.

(a) A person may not use or exhibit the title "pharmacist," "assistant pharmacist," or "druggist," or the descriptive term "pharmacy," "drug store," "drug sundries," or other similar title or term containing the word "drug," in any business premises, or in an advertisement through the media of press, or publication, or by radio or television, unless the business has a licensed pharmacist in regular and continuous employment.

(b) [Repealed by Sec. 21 ch 166 SLA 1980].



Sec. 08.80.430. - Use of pharmacy symbols prohibited.

A person may not display in a place of business the characteristic pharmacy symbol of "Rx" in any form unless the business has a pharmacist licensed under this chapter.



Sec. 08.80.440. - Denial of examination or license. [Repealed, Sec. 28 ch 45 SLA 1996].

Repealed or Renumbered



Sec. 08.80.450. - Disciplinary action.

The board may consider a complaint based upon the alleged violation of any provision of this chapter and may, by a majority vote of a quorum, dismiss the complaint, reprimand a licensee, or take other punitive action as the nature of the facts warrant. Orders issued by the board shall be in writing, signed by a majority and filed with the secretary of the board. The accused shall receive an authenticated copy of the order.



Sec. 08.80.460. - Penalties.

(a) A person who violates a provision of this chapter is guilty of a class B misdemeanor.

(b) A person who violates the provisions of AS 08.80.295 is punishable by a civil fine in an amount established by the board in a schedule or schedules establishing the amount of civil fine for a particular violation. The schedule or schedules shall be adopted by the board by regulation. Any civil fine imposed under this section may be appealed in the manner provided for appeals in AS 44.62 (Administrative Procedure Act).






Article 05 - GENERAL PROVISIONS

Sec. 08.80.470. - Construction.

Nothing in this chapter amends, modifies, repeals or otherwise changes any provision of AS 11.71, AS 17.30, or AS 17.20 (the Alaska Food, Drug and Cosmetic Act).



Sec. 08.80.475. - Federal facilities not affected.

This chapter does not apply to the safe storage, preservation, dispensing, or control of drugs in a federally operated hospital or institution.



Sec. 08.80.480. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "administer" means the direct application of a drug to the body of a patient or research subject by injection, inhalation, ingestion, or other means;

(2) "board" means the Board of Pharmacy;

(3) "compounding" means the preparation, mixing, assembling, packaging, or labeling of a drug or device (A) as the result of a practitioner's prescription drug order or initiative based on the relationship of the practitioner, patient, and pharmacist in the course of professional practice or (B) for the purpose of, or as an incident to, research, teaching, or chemical analysis and not for sale or dispensing; "compounding" also includes the preparation of drugs or devices in anticipation of prescription drug orders based on routine, regularly observed prescribing patterns;

(4) "controlled substance" has the meaning given in AS 11.71.900 ;

(5) "deliver" or "delivery" means the actual, constructive, or attempted transfer of a drug or device from one person to another, whether or not for consideration;

(6) "device" means an instrument, apparatus, implement, machine, contrivance, implant, or other similar or related article, including a component part or accessory, that is required under federal law to bear the label "Caution: Federal or state law requires dispensing by or on the order of a physician";

(7) "dispense" or "dispensing" means the preparation and delivery of a drug or device to a patient or patient's agent under a lawful order of a practitioner in a suitable container appropriately labeled for subsequent administration to, or use by, a patient;

(8) "distribute" means the delivery of a drug or device other than by administering or dispensing;

(9) "drug" means an article recognized as a drug in an official compendium, or supplement to an official compendium; an article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or animal; an article other than food, intended to affect the structure or function of the body of man or animal; and an article intended for use as a component of an article specified in this paragraph but does not include devices or their components, parts, or accessories;

(10) "drug regimen review" includes evaluation of the prescription drug order and patient record for

(A) known allergies;

(B) rational therapy-contraindications;

(C) reasonable dose and route of administration;

(D) reasonable directions for use;

(E) duplication of therapy;

(F) drug-drug, drug-food, and drug-disease interactions;

(G) adverse drug reactions; and

(H) proper utilization, including over- or under-utilization, and optimum therapeutic outcomes;

(11) "equivalent drug product" means a drug product that has the same established name, active ingredients, strength or concentration, dosage form, and route of administration and that is formulated to contain the same amount of active ingredients in the same dosage form and to meet the same compendia or other applicable standards for strength, quality, purity, and identity, but that may differ in characteristics such as shape, scoring configuration, packaging, excipients including colors, flavors, preservatives, and expiration time;

(12) "intern" means an individual who is

(A) currently licensed by this state to engage in the practice of pharmacy while under the personal supervision of a pharmacist and is satisfactorily progressing toward meeting the requirements for licensure as a pharmacist; or

(B) a graduate from a college of pharmacy who is currently licensed by the board for the purpose of obtaining practical experience as a requirement for licensure as a pharmacist;

(13) "labeling" means the process of preparing and affixing a label to a drug container, exclusive, however, of the labeling by a manufacturer, packer, or distributor of a nonprescription drug or commercially packed legend drug or device;

(14) "legend drug" means a prescription drug;

(15) "manufacturing" means the production, preparation, propagation, conversion, or processing of a drug or device, either directly or indirectly, by extraction from a substance of natural origin or independently by means of chemical or biological synthesis, and includes packaging or repackaging of a substance or labeling or relabeling of its container, and the promotion and marketing of drugs or devices; "manufacturing" also includes the preparation and promotion of commercially available products from bulk compounds for resale by pharmacies, practitioners, or other persons;

(16) "nonprescription drug" means a nonnarcotic medicine or drug that may be sold without a prescription and that is prepackaged for use by the consumer and labeled in accordance with the requirements of the statutes and regulations of the state and the federal government;

(17) "outpatient dispensing" means dispensing drugs for administration outside of the hospital pharmacy's control;

(18) "owner" means the owner of a place of business for wholesaling, retailing, compounding, or dispensing drugs, medicines, or poisons;

(19) "patient counseling" means the communication by the pharmacist of information, as defined in the regulations of the board, to the patient or care giver in order to improve therapy by ensuring proper use of drugs and devices;

(20) "person" has the meaning given in AS 01.10.060 and also includes a governmental agency;

(21) "pharmaceutical care" is the provision of drug therapy and other pharmaceutical patient care services intended to achieve outcomes related to the cure or prevention of a disease, elimination or reduction of a patient's symptoms, or arresting or slowing of a disease process as defined in regulations of the board;

(22) "pharmacist" means an individual currently licensed by this state to engage in the practice of pharmacy;

(23) "pharmacist-in-charge" means a pharmacist who accepts responsibility for operation of a pharmacy in a manner that complies with laws and regulations applicable to the practice of pharmacy and the distribution of drugs and who is personally in charge of the pharmacy and the pharmacy's personnel;

(24) "pharmacy" means a place in this state where drugs are dispensed and pharmaceutical care is provided and a place outside of this state that is subject to licensure or registration under AS 08.80.157 (b);

(25) "pharmacy located outside of the state" means a pharmacy that prepares or mixes prescription drugs outside of the state, regardless of the location at which those drugs may be shipped, mailed, or delivered to the consumer;

(26) "pharmacy technician" means a supportive staff member who works under the immediate supervision of a pharmacist;

(27) "practice of pharmacy" means the interpretation, evaluation, and dispensing of prescription drug orders in the patient's best interest; participation in drug and device selection, drug administration, drug regimen reviews, and drug or drug-related research; provision of patient counseling and the provision of those acts or services necessary to provide pharmaceutical care; and the responsibility for: compounding and labeling of drugs and devices except labeling by a manufacturer, repackager, or distributor of nonprescription drugs and commercially packaged legend drugs and devices; proper and safe storage of drugs and devices; and maintenance of proper records for them;

(28) "practitioner" means an individual currently licensed, registered, or otherwise authorized by the jurisdiction in which the individual practices to prescribe and administer drugs in the course of professional practice;

(29) "preceptor" means an individual who is currently licensed by the board, meets the qualifications as a preceptor under the regulations of the board, and participates in the instructional training of pharmacy interns;

(30) "prescription drug" means a drug that, under federal law, before being dispensed or delivered, is required to be labeled with either of the following statements: (A) "Caution: Federal law prohibits dispensing without prescription"; (B) "Caution: Federal law restricts this drug to use by, or on the order of, a licensed veterinarian"; or a drug that is required by an applicable federal or state law or regulation to be dispensed only under a prescription drug order or is restricted to use by practitioners only;

(31) "prescription drug order" means a lawful order of a practitioner for a drug or device for a specific patient;

(32) "prospective drug use review" means a review of the patient's drug therapy and prescription drug order, as defined in the regulations of the board, before dispensing the drug as part of a drug regimen review;

(33) "significant adverse drug reaction" means a drug-related incident that may result in serious harm, injury, or death to the patient;

(34) "substitution" means to dispense without the prescriber's expressed authorization, an equivalent drug product in place of the prescribed drug;

(35) "wholesale" means sale by a manufacturer, wholesale dealer, distributor, or jobber to a person who sells, or intends to sell, directly to the user;

(36) "wholesale drug distributor" means anyone engaged in wholesale distribution of drugs, including but not limited to manufacturers; repackagers; own-label distributors; private label distributors; jobbers; brokers; warehouses, including manufacturers' and distributors' warehouses; chain drug warehouses; wholesale drug warehouses; independent wholesale drug traders; and retail pharmacies that conduct wholesale distributions.



Sec. 08.80.490. - Short title.

This chapter may be known as the Pharmacy Act.









Chapter 08.84. - PHYSICAL THERAPISTS AND OCCUPATIONAL THERAPISTS

Article 01 - STATE PHYSICAL THERAPY AND OCCUPATIONAL THERAPY BOARD

Sec. 08.84.010. - Creation and membership of board.

(a) There is created the State Physical Therapy and Occupational Therapy Board, which consists of seven members. The membership consists of one physician licensed to practice medicine in the state, three physical therapists licensed in the state or two physical therapists and a physical therapy assistant licensed in the state, two occupational therapists licensed in the state or an occupational therapist and occupational therapy assistant licensed in the state, and one lay person with no direct financial interest in the health care industry. Members of the board shall be United States citizens domiciled in the state.

(b) The board shall control all matters pertaining to the licensing of physical therapists, physical therapy assistants, occupational therapists, and occupational therapy assistants and the practice of physical therapy and the practice of occupational therapy. The board shall

(1) pass upon the qualifications of applicants;

(2) provide for the examination of applicants;

(3) issue temporary permits and licenses to persons qualified under this chapter;

(4) suspend, revoke, or refuse to issue or renew a license under AS 08.84.120;

(5) keep a current register listing the name, business address, date, and number of the license of each person who is licensed to practice under this chapter;

(6) adopt regulations under AS 44.62 necessary to carry out the purposes of this chapter including regulations establishing qualifications for licensure and renewal of licensure under this chapter.



Sec. 08.84.020. - Applicability of Administrative Procedure Act.

The board shall comply with AS 44.62 (Administrative Procedure Act).






Article 02 - LICENSING

Sec. 08.84.030. - Qualifications for licensing.

(a) To be eligible for licensure by the board as a physical therapist or physical therapy assistant, an applicant, unless a graduate of a foreign school of physical therapy located outside the United States, shall

(1) have graduated from a school of physical therapy approved by the Council on Medical Education and Hospitals of the American Medical Association, or the American Physical Therapy Association;

(2) pass to the satisfaction of the board an examination prepared by a national testing service approved by the board to determine the applicant's fitness for practice as a physical therapist or physical therapy assistant, or be entitled to licensure without examination as provided in AS 08.84.060 ;

(3) meet qualifications for licensure established in regulations adopted by the board under AS 08.84.010 (b).

(b) To be eligible for licensure by the board as an occupational therapist or occupational therapy assistant, an applicant, unless a graduate of a foreign school of occupational therapy located outside the United States, shall

(1) have successfully completed a curriculum of occupational therapy approved by the Committee of Allied Health Education and Accreditation of the American Medical Association or the American Occupational Therapy Association;

(2) submit proof of successful completion and supervised field work approved by the board

(A) for an occupational therapist, a minimum of six months of supervised field work;

(B) for an occupational therapy assistant, a minimum of two months of supervised field work;

(3) pass, to the satisfaction of the board, an examination prepared by a national testing service approved by the board or an examination recognized by the American Occupational Therapy Association to determine the applicant's fitness for practice as an occupational therapist or an occupational therapy assistant, or be entitled to licensure without examination under AS 08.84.060 ; and

(4) meet qualifications for licensure established in regulations adopted by the board under AS 08.84.010 (b).



Sec. 08.84.032. - Foreign-trained applicants.

(a) To be eligible for licensure by the board as a physical therapist or physical therapy assistant, an applicant who is a graduate of a school of physical therapy that is located outside of the United States shall

(1) have completed, to the satisfaction of the board, a resident course of study and professional instruction equivalent to that provided by a school approved by the Council on Medical Education and Hospitals of the American Medical Association or the American Physical Therapy Association, and furnish documentary evidence of compliance with this paragraph, translated, if necessary, into the English language by a person verifying the accuracy of the translations;

(2) have completed, to the satisfaction of the board, an internship under the continuous direction and immediate supervision of a physical therapist in an institution that ordinarily provides physical therapy and is approved by the board, for that period of time specified by the board, and furnish documentary evidence of compliance with this paragraph;

(3) pass an examination recognized by the board that measures the competence of the applicant in the English language;

(4) have met applicable requirements under the federal Immigration and Nationality Act (8 U.S.C. 1101 et seq.), unless a United States citizen;

(5) pass the examination administered by the board under AS 08.84.030(a)(2); and

(6) pay the fee required under AS 08.84.050 .

(b) To be eligible for licensure by the board as an occupational therapist or occupational therapy assistant, an applicant who is a graduate of a school of occupational therapy that is located outside of the United States shall

(1) have completed, to the satisfaction of the board, a resident course of study and professional instruction equivalent to that provided by a curriculum approved by the Committee of Allied Health Education and Accreditation of the American Medical Association or the American Occupational Therapy Association, and have furnished documentary evidence of compliance with this paragraph, translated, if necessary, into the English language by a person verifying the accuracy of the translations;

(2) have completed, to the satisfaction of the board, supervised field work equivalent to that required under AS 08.84.030 (b);

(3) pass an examination recognized by the board that measures the competence of the applicant in the English language;

(4) have met applicable requirements under 8 U.S.C. 1101 - 1503 (Immigration and Nationality Act) unless a United States citizen;

(5) pass an examination administered or approved by the board under AS 08.84.030 ; and

(6) pay the fee required under AS 08.84.050 .



Sec. 08.84.035. - Malpractice insurance. [Repealed, Sec. 40 ch 177 SLA 1978].

Repealed or Renumbered



Sec. 08.84.040. - Application for license.

To be licensed under this chapter to practice physical therapy or occupational therapy, an applicant shall apply to the board on a form prescribed by the board. An applicant shall include in the application evidence under oath that the applicant possesses the qualifications required by AS 08.84.030 or 08.84.032.



Sec. 08.84.050. - Fees.

The Department of Commerce, Community, and Economic Development shall set fees under AS 08.01.065 for the following:

(1) application;

(2) license by examination;

(3) license by acceptance of credentials;

(4) renewal;

(5) temporary permit;

(6) limited permit.



Sec. 08.84.060. - Licensure by acceptance of credentials.

The board may license without examination an applicant who is a physical therapist, physical therapy assistant, occupational therapist, or occupational therapy assistant licensed under the laws of another state, if the requirements for licensure in that state, were, at the date of the applicant's licensure, substantially equal to the requirements in this state.



Sec. 08.84.065. - Temporary permit.

(a) The board may issue a nonrenewable temporary permit to an applicant for licensure by acceptance of credentials or by examination who

(1) meets the requirements of

(A) AS 08.84.030 (a)(1) or (b)(1); or

(B) AS 08.84.032 (a)(2) and (4) or (b)(2) and (4); and

(2) pays the required fee.

(b) A temporary permit issued to an applicant for licensure by acceptance of credentials is valid for eight months or until the board considers the applicant's application for acceptance of credentials, whichever occurs first.

(c) A temporary permit issued to an applicant for licensure as a physical therapist or physical therapy assistant by examination is valid for eight months or until the results of the first examination for which the applicant is scheduled are published, whichever occurs first. If the applicant fails to take the first examination for which the applicant is scheduled the applicant's temporary permit lapses on the day of the examination.

(d) A temporary permit issued to an applicant who is a graduate of a foreign school of physical therapy or occupational therapy located outside the United States is valid until the results of the first examination for which the applicant is scheduled are published following completion of the internship required under AS 08.84.032 .

(e) A temporary permit issued to an applicant for licensure as an occupational therapist or occupational therapy assistant by examination is valid for eight months or until the results of the examination for which the applicant is scheduled are published, whichever occurs first. If the applicant fails to take an examination for which the applicant is scheduled the applicant's temporary permit lapses on the day of the examination.



Sec. 08.84.070. - Registration fee. [Repealed, Sec. 8 ch 49 SLA 1969].

Repealed or Renumbered



Sec. 08.84.075. - Limited permit.

(a) The board may issue a limited permit to a person to practice occupational therapy in the state as a visiting, nonresident occupational therapist or occupational therapy assistant, if the person

(1) applies on the form provided by the board;

(2) has not previously been denied occupational therapy licensure in the state;

(3) is licensed to practice occupational therapy in another state or satisfies the requirements for certification by the American Occupational Therapy Association;

(4) provides proof satisfactory to the board that the person will not practice in the state for more than 120 days in the calendar year for which the permit is issued; and

(5) pays the fee required under AS 08.84.050 .

(b) The board may issue a limited permit to a person to practice physical therapy in the state as a visiting, nonresident physical therapist or physical therapy assistant, if the person

(1) applies on the form provided by the board;

(2) has not previously been denied physical therapy licensure in the state;

(3) is licensed to practice physical therapy in another state;

(4) provides proof satisfactory to the board that the person will not practice in the state for more than 120 days in the calendar year for which the permit is issued; and

(5) pays the fee required under AS 08.84.050 .

(c) A limited permit is valid for a period not exceeding 120 days in a calendar year.

(d) A person may not receive more than three limited permits to practice occupational therapy or physical therapy during the person's lifetime.



Sec. 08.84.080. - Examinations.

The board shall examine applicants for licensure under this chapter at the times and places it determines.



Sec. 08.84.090. - Licensure.

The board shall license an applicant who meets the qualifications for licensure under this chapter. It shall issue a license certificate to each person licensed. A license certificate is prima facie evidence of the right of the person to hold out as a licensed physical therapist, licensed physical therapy assistant, licensed occupational therapist, or licensed occupational therapy assistant.



Sec. 08.84.100. - Renewal of license.

(a) [Repealed, Sec. 49 ch 94 SLA 1987].

(b) If a license remains lapsed for more than three years, the board may require the applicant to submit proof, satisfactory to the board, of continued competency.

(c) A license may not be renewed unless the applicant submits proof of continued competence to practice physical therapy or occupational therapy in a manner established by the board in regulations adopted under AS 08.84.010 (b).



Sec. 08.84.110. - Renewal fee. [Repealed, Sec. 8 ch 49 SLA 1969].

Repealed or Renumbered



Sec. 08.84.120. - Refusal, revocation, and suspension of license.

(a) The board may refuse to license an applicant, may refuse to renew the license of a person, and may suspend or revoke the license of a person who

(1) has obtained or attempted to obtain a license by fraud or material misrepresentation;

(2) uses drugs or alcohol in a manner that affects the person's ability to practice physical therapy or occupational therapy competently and safely;

(3) has been convicted of a state or federal felony or other crime that affects the person's ability to practice competently and safely;

(4) is guilty, in the judgment of the board, of gross negligence or malpractice or has engaged in conduct contrary to the recognized standards of ethics of the physical therapy profession or the occupational therapy profession;

(5) has continued to practice physical therapy or occupational therapy after becoming unfit due to physical or mental disability;

(6) has failed to refer a patient to another qualified professional when the patient's condition is beyond the training or ability of the person;

(7) as a physical therapy assistant, has attempted to practice physical therapy that has not been initiated, supervised, and terminated by a licensed physical therapist; or

(8) as an occupational therapy assistant, has attempted to practice occupational therapy that has not been supervised by a licensed occupational therapist.

(b) The refusal or suspension of a license may be modified or rescinded if the person has been rehabilitated to the satisfaction of the board.






Article 03 - UNLAWFUL ACTS

Sec. 08.84.130. - False claim of license prohibited.

(a) A person not licensed as a physical therapist, or whose license is suspended or revoked, or whose license is lapsed, who uses in connection with the person's name the words or letters "L.P.T.", "Licensed Physical Therapist," or other letters, words, or insignia indicating or implying that the person is a licensed physical therapist, or who in any way, orally, or in writing, directly or by implication, holds out as a licensed physical therapist is guilty of a class B misdemeanor.

(b) A person not licensed as a physical therapy assistant, or whose license is suspended or revoked, or whose license is lapsed, who in any way, orally, or in writing, directly or by implication, holds out as a licensed physical therapy assistant is guilty of a class B misdemeanor.

(c) A person not licensed as an occupational therapist, or whose license is suspended or revoked, or whose license is lapsed, who uses in connection with the person's name the words "Licensed Occupational Therapist," or other letters, words, or insignia indicating or implying that the person is a licensed occupational therapist, or who orally or in writing, directly or by implication, holds out as a licensed occupational therapist is guilty of a class B misdemeanor.

(d) A person not licensed as an occupational therapy assistant, or whose license is suspended or revoked, or whose license is lapsed, who orally or in writing, directly or by implication, holds out as a licensed occupational therapy assistant is guilty of a class B misdemeanor.



Sec. 08.84.140. - Penalty for fraud in obtaining license.

A person who wilfully makes a false oath or affirmation or who obtains or attempts to obtain a license by a fraudulent representation is guilty of a class B misdemeanor.



Sec. 08.84.150. - License required; exceptions.

(a) It is unlawful for a person to practice physical therapy without being licensed under this chapter unless the person is

(1) a student in an accredited physical therapy program;

(2) a graduate of a foreign school of physical therapy fulfilling the internship requirement of AS 08.84.032 , and then only unless under the continuous direction and immediate supervision of a physical therapist; or

(3) issued a limited permit under AS 08.84.075 .

(b) A person may not provide services that the person describes as occupational therapy without being licensed under this chapter unless the person is

(1) a student in an accredited occupational therapy program or in a supervised field work program;

(2) a graduate of a foreign school of occupational therapy fulfilling the internship requirement of AS 08.84.032 , and then only unless under the continuous direction and immediate supervision of an occupational therapist;

(3) an occupational therapist or occupational therapy assistant employed by the United States Government while in the discharge of official duties;

(4) granted a limited permit under AS 08.84.075 ;

(5) licensed under this title and uses occupational therapy skills in the practice of the profession for which the license is issued; or

(6) employed as a teacher or teacher's aide by an educational institution and is required to use occupational therapy skills during the course of employment, if

(A) the occupational therapy skills are used under a program implemented by the employer and developed by a licensed occupational therapist;

(B) the employer maintains direct supervision of the person's use of occupational therapy skills; and

(C) the person does not represent to

(i) be an occupational therapist or occupational therapy assistant; and

(ii) practice occupational therapy.



Sec. 08.84.160. - Scope of authorized practice.

This chapter does not authorize a person to practice medicine, osteopathy, chiropractic, or other method of healing, but only to practice physical therapy or occupational therapy.



Sec. 08.84.170. - Penalty. [Repealed, Sec. 7 ch 46 SLA 1986].

Repealed or Renumbered



Sec. 08.84.180. - Investigation.

The board shall request appropriate authorities to conduct investigations of every supposed violation of this chapter coming to its notice and shall report all cases that in the judgment of the board warrant prosecution to the proper law enforcement officials.



Sec. 08.84.185. - Limits or conditions on license; discipline. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.075 ].

Repealed or Renumbered






Article 04 - GENERAL PROVISIONS

Sec. 08.84.190. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "board" means the State Physical Therapy and Occupational Therapy Board;

(2) "occupational therapist" means a person who practices occupational therapy;

(3) "occupational therapy" means, for compensation, the use of purposeful activity, evaluation, treatment, and consultation with human beings whose ability to cope with the tasks of daily living are threatened with, or impaired by developmental deficits, learning disabilities, aging, poverty, cultural differences, physical injury or illness, or psychological and social disabilities to maximize independence, prevent disability, and maintain health; "occupational therapy" includes

(A) developing daily living, play, leisure, social, and developmental skills;

(B) facilitating perceptual-motor and sensory intergrative functioning;

(C) enhancing functional performance, prevocational skills, and work capabilities using specifically designed exercises, therapeutic activities and measure, manual intervention, and appliances;

(D) design, fabrication, and application of splints or selective adaptive equipment;

(E) administering and interpreting standardized and nonstandardized assessments, including sensory, manual muscle, and range of motion assessments, necessary for planning effective treatment; and

(F) adapting environments for the disabled;

(4) "occupational therapy assistant" means a person who assists in the practice of occupational therapy under the supervision of an occupational therapist;

(5) "physical therapist" means a person who practices physical therapy;

(6) "physical therapy" means the examination, treatment and instruction of human beings to detect, assess, prevent, correct, alleviate and limit physical disability, bodily malfunction, pain from injury, disease and other bodily or mental conditions and includes the administration, interpretation and evaluation of tests and measurements of bodily functions and structures; the planning, administration, evaluation and modification of treatment and instruction including the use of physical measures, activities and devices for preventive and therapeutic purposes; the provision of consultative, educational and other advisory services for the purpose of reducing the incidence and severity of physical disability, bodily malfunction and pain; "physical therapy" does not include the use of roentgen rays and radioactive materials for diagnosis and therapeutic purposes, the use of electricity for surgical purposes, and the diagnosis of disease;

(7) "physical therapy assistant" means a person who assists in the practice of physical therapy or portions of it as initiated, supervised, and terminated by a licensed physical therapist; a physical therapy assistant's responsibilities do not include testing or evaluation.



Sec. 08.84.200. - Short title.

This chapter may be cited as the Physical Therapists and Occupational Therapists Practice Act.









Chapter 08.86. - PSYCHOLOGISTS AND PSYCHOLOGICAL ASSOCIATES

Article 01 - BOARD OF PSYCHOLOGIST AND PSYCHOLOGICAL ASSOCIATE EXAMINERS

Sec. 08.86.010. - Creation and membership of board.

There is created a Board of Psychologist and Psychological Associate Examiners. It consists of three licensed psychologists, a licensed psychological associate, and one person who has no direct financial interest in the health care industry.



Sec. 08.86.020. - Appointment and term of office. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.035 ].

Repealed or Renumbered



Sec. 08.86.025. - Removal of board members. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.020 ].

Repealed or Renumbered



Sec. 08.86.030. - Board meetings.

The board shall hold at least three meetings annually. The board may hold special meetings at the call of the chairman or of a majority of the board members.



Sec. 08.86.040. - Assistants.

The board may employ assistants to prepare and grade examinations and to investigate alleged violations of this chapter.



Sec. 08.86.050. - Transportation and per diem. [Repealed, Sec. 1 ch 42 SLA 1977].

Repealed or Renumbered






Article 02 - ADMINISTRATION OF BOARD AFFAIRS

Sec. 08.86.070. - Duties of the board.

The board shall

(1) establish objective examination requirements for persons who apply for a license to practice psychology in the state;

(2) examine, or cause to be examined, eligible license applicants;

(3) approve the issuance of licenses to qualified applicants;

(4) adopt regulations establishing standards for the practice of psychology;

(5) impose disciplinary sanctions as authorized by this chapter;

(6) adopt regulations requiring proof of continued competency for license renewal;

(7) review, when requested by the department, the quality and availability of psychological services in the state;

(8) compile information for submission to the department on the practice of psychology by psychologists and psychological associates in the state.



Sec. 08.86.075. - Power to order examinations.

The board may order a licensed psychologist or licensed psychological associate to submit to a reasonable physical or mental examination if the board has credible evidence sufficient to conclude that the psychologist's or psychological associate's physical or mental capacity to practice safely is at issue.



Sec. 08.86.080. - Board regulations.

The board shall adopt regulations to carry out the purposes of this chapter.



Sec. 08.86.090. - Administrative duties of the department.

The department shall furnish administrative services for the board.



Sec. 08.86.100. - Applicability of the Administrative Procedure Act.

AS 44.62 (Administrative Procedure Act) applies to regulations and proceedings under this chapter.






Article 03 - LICENSING OF PSYCHOLOGISTS

Sec. 08.86.120. - Entitlement to licensure. [Repealed, Sec. 9 ch 63 SLA 1986].

Repealed or Renumbered



Sec. 08.86.125. - Malpractice insurance. [Repealed, Sec. 40 ch 177 SLA 1978].

Repealed or Renumbered



Sec. 08.86.130. - Licensing requirements.

(a) The board shall issue a psychologist license to a person who

(1) holds an earned doctorate degree, from an academic institution whose program of graduate study for a doctorate degree in psychology meets the criteria established by the board by regulation, in

(A) clinical psychology;

(B) counseling psychology; or

(C) education in a field of specialization considered equivalent by the board;

(2) has not engaged in dishonorable conduct related to the practice of counseling or psychometry;

(3) has one year of post doctoral supervised experience approved by the board; and

(4) takes and passes the objective examination developed or approved by the board.

(b) The board may not deny recognition as an accredited or approved academic institution to an educational institution solely because its program has not been accredited by a professional organization of psychologists.



Sec. 08.86.135. - Temporary license.

The board may issue a temporary license to a person who meets the requirements of AS 08.86.130 (a)(1) and (2). A temporary license issued under this section is valid only for the time period identified in the person's plan for the purpose of obtaining supervised experience to meet the requirements of AS 08.86.130 (a)(3).



Sec. 08.86.140. - Fees.

(a) The department shall set fees under AS 08.01.065 for the following:

(1) application;

(2) examination;

(3) credential review;

(4) initial license;

(5) license renewal.

(b) [Repealed, Sec. 49 ch 94 SLA 1987].



Sec. 08.86.150. - License by credentials.

A person who is licensed or certified as a psychologist by a licensing authority other than the state is entitled to be licensed in the state without examination if the person applies on the proper application form, submits proof of continued competence as required by regulation of the board, pays the credential review fee, and the person

(1) holds a doctoral degree with primary emphasis on psychology that satisfies the requirements of AS 08.86.130 and the examination and qualification requirements for the person's out-of-state license or certificate were essentially similar to or higher than the examination and qualification requirements for licensure under this chapter;

(2) is a diplomate in good standing of the American Board of Professional Psychology; or

(3) is certified or registered with a credentialing organization in psychology approved by the board in regulation and with requirements essentially similar to or higher than the requirements for licensure under this chapter.






Article 04 - LICENSING OF PSYCHOLOGICAL ASSOCIATES

Sec. 08.86.160. - Licensing requirements.

(a) The board shall issue a psychological associate license to a person who

(1) holds an earned master's degree from an academic institution whose program of graduate study for a master's degree in psychology meets the criteria established by the board by regulation in

(A) clinical psychology;

(B) counseling psychology; or

(C) education in a field of specialization considered equivalent by the board;

(2) has not engaged in dishonorable conduct related to the practice of counseling or psychometry;

(3) has two years of post master's supervised experience approved by the board; and

(4) takes and passes the objective examination developed or approved by the board for psychological associates.

(b) The board may not deny recognition as an accredited or approved academic institution to an educational institution solely because its program has not been accredited by a professional organization of psychologists.



Sec. 08.86.162. - Qualifications for associates' examination.

Sec. 08.86.162. Qualifications for associates' examination.

A person is entitled to take a psychological associate examination if the board finds that the person:

(1) has not engaged in dishonorable conduct related to the practice of counseling or psychometry;

(2) holds a master's degree with primary emphasis on psychology from an academic institution whose program of graduate study for a master's degree in psychology meets the criteria established by the board by regulation, with the equivalent of at least 48 semester credit hours of graduate course work directly related to a specialized area of psychology in which licensure is requested, including a practicum;

(3) [Repealed, Sec. 11 ch 51 SLA 1996].

(4) has the recommendation of an immediate supervisor if a licensed psychologist, or two licensed psychologists who hold doctoral degrees; and

(5) has not within the preceding six months failed an examination given by the board.



Sec. 08.86.164. - Scope of practice by associate.

(a) A psychological associate shall be licensed to provide psychological services within the nature and extent of the psychological associate's training and experience as defined in regulation.

(b) [Repealed, Sec. 11 ch 51 SLA 1996].

(c) [Repealed, Sec. 11 ch 51 SLA 1996].

(d) [Repealed, Sec. 11 ch 51 SLA 1996].

(e) [Repealed, Sec. 11 ch 51 SLA 1996].



Sec. 08.86.166. - Temporary license.

The board may issue a temporary license to a person who meets the requirements of AS 08.86.160 (a)(1), (2), and (4). A temporary license issued under this section is valid only for the time period identified in the person's plan for the purpose of obtaining supervised experience to meet the requirement of AS 08.86.160 (a)(3).






Article 05 - PROHIBITIONS AND PENALTIES

Sec. 08.86.170. - Use of title.

(a) Unless licensed under this chapter, a person may not use the title "psychologist" or a title, designation, or device indicating or tending to indicate that the person is a psychologist or practices psychology.

(b) Unless licensed under this chapter, a person may not use the title "psychological associate" or a title, designation, or device indicating or tending to indicate that the person is a psychological associate or practices counseling or psychometrics.



Sec. 08.86.180. - Practice of psychology.

(a) Unless licensed under this chapter, a person may not practice psychology or hold out publicly as a psychologist or as practicing psychology. A person holds out as a psychologist by using a title or description of services incorporating the words "psychology," "psychological," "psychologist," "psychometry," "psychotherapy," "psychotherapeutic," "psychotherapist," "psychoanalysis," or "psychoanalyst" or when holding out publicly to be trained, experienced, or qualified to render services in the field of psychology.

(b) This section does not apply to

(1) a person employed by a governmental unit, educational institution or private agency who may be required to engage in some phase of work of a psychological nature in the course of the person's employment, if the employer maintains appropriate supervision of psychological activities and professional conduct, and if the person is performing the psychological activities as part of the duties for which the person was employed, is performing the activities solely within the facilities of the organization in which the person is employed or under the supervision of the organization in which the person is employed, and does not render or offer to render psychological services to the public for compensation in addition to the salary the person receives from the organization;

(2) a student, intern, or resident in psychology pursuing a course of study approved by the board as qualifying training and experience for a psychologist, if that person's activities constitute a part of that person's supervised course of study and that person is designated by titles such as "psychology intern" or "psychology trainee";

(3) a qualified member of another profession, in doing work of a psychological nature consistent with that person's training and consistent with the code of ethics of that person's profession, if the person does not hold out to the public by a title or description of services incorporating the words "psychology," "psychological," "psychologist," "psychometry," "psychotherapy," "psychotherapeutic," "psychotherapist," "psychoanalysis," or "psychoanalyst" or represent to be trained, experienced, or qualified to render services in the field of psychology.

(4) [Repealed, Sec. 15 ch 65 SLA 1973].

(5) a physician engaged in the normal practice of medicine for which the physician is licensed under AS 08.64.

(c) Nothing in this chapter authorizes a person licensed as a psychologist to engage in the practice of medicine, as defined by the laws of the state.

(d) Nothing in this section prohibits a clinical social worker from holding out to the public by a title or description of services incorporating the words "psychotherapy," "psychotherapist," or "psychotherapeutic."



Sec. 08.86.185. - Practice of counseling and psychometrics. [Repealed, Sec. 24 ch 58 SLA 1980. For current law, see AS 08.86.180 ].

Repealed or Renumbered



Sec. 08.86.190. - Name under which person practices.

(a) A licensed psychologist may practice psychology only under that person's own name.

(b) A licensed psychological associate may practice counseling or psychometry only under that person's own name.



Sec. 08.86.200. - Confidentiality of communication.

(a) A psychologist or psychological associate may not reveal to another person a communication made to the psychologist or psychological associate by a client about a matter concerning which the client has employed the psychologist or psychological associate in a professional capacity. This section does not apply to

(1) a case conference with other mental health professionals or with physicians and surgeons;

(2) a case in which the client in writing authorized the psychologist or psychological associate to reveal a communication;

(3) a case where an immediate threat of serious physical harm to an identifiable victim is communicated to a psychologist or psychological associate by a client;

(4) disclosures of confidential communications required under Rule 504, Alaska Rules of Evidence; or

(5) proceedings conducted by the board or the department where the disclosure of confidential communications is necessary to defend against charges that the psychologist or psychological associate has violated provisions of this chapter; information obtained by the board or department under this paragraph is confidential and is not a public record for purposes of AS 40.25.110 - 40.25.140.

(b) Notwithstanding (a) of this section, a psychologist or psychological associate shall report to the appropriate authority incidents of child abuse or neglect as required by AS 47.17.020 , incidents of abuse of a vulnerable adult as required by AS 47.24.010 , and incidents of abuse of disabled persons disclosed to the psychologist or psychological associate by a client. In this subsection "disabled person" means a person who has a physical or mental disability or a physical or mental impairment, as defined in AS 18.80.300.



Sec. 08.86.204. - Grounds for imposition of disciplinary sanctions.

(a) After a hearing, the board may impose a disciplinary sanction on a person licensed under this chapter when the board finds that the licensee

(1) secured a license through deceit, fraud, or intentional misrepresentation;

(2) engaged in deceit, fraud, or intentional misrepresentation in the course of providing professional services or engaging in professional activities;

(3) advertised professional services in a false or misleading manner;

(4) has been convicted of a felony or other crime that affects the licensee's ability to continue to practice competently and safely;

(5) intentionally or negligently engaged in or permitted the performance of patient care by persons under the licensee's supervision that does not conform to minimum professional standards regardless of whether actual injury to the patient occurred;

(6) failed to comply with this chapter, with a regulation adopted under this chapter, or with an order of the board;

(7) continued to practice after becoming unfit due to

(A) professional incompetence;

(B) failure to keep informed of current professional practices;

(C) addiction or severe dependency on alcohol or other drugs which impairs the ability to practice safely;

(D) physical or mental disability or a combination of physical and mental disabilities;

(8) engaged in sexual misconduct with a patient during the course of therapy, either within or outside the treatment setting, or within two years after therapy or counseling with the patient has terminated; in this paragraph, "sexual misconduct" includes sexual contact, as defined in regulations adopted under this chapter, or attempted sexual contact, regardless of the patient's or former patient's consent or lack of consent.

(b) The board may summarily suspend the license of a licensee who refuses to submit to a physical or mental examination under AS 08.86.075. A person whose license is suspended under this subsection is entitled to a hearing conducted by the office of administrative hearings (AS 44.64.010 ) within seven days after the effective date of the order. If, after the hearing, the board upholds the suspension, the licensee may appeal the suspension to a court of competent jurisdiction.



Sec. 08.86.206. - Disciplinary sanctions. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.075 ].

Repealed or Renumbered



Sec. 08.86.210. - Penalty.

A person who violates this chapter is guilty of a class B misdemeanor.



Sec. 08.86.220. - Limits or conditions on license; discipline.

(a) Upon a finding that by reason of demonstrated problems of competence, experience, education, or health the authority to practice psychology or as a psychological associate under this chapter should be limited or conditioned or the practitioner disciplined, the board may reprimand, censure, place on probation, restrict practice by time, specialty, procedure or facility, require additional education or training, or revoke or suspend a license.

(b) AS 44.62 (Administrative Procedure Act) applies to any action taken by the board under this section.






Article 06 - GENERAL PROVISIONS

Sec. 08.86.230. - Definitions.

In this chapter,

(1) "board" means the Board of Psychologist and Psychological Associate Examiners;

(2) "department" means the Department of Commerce, Community, and Economic Development;

(3) "private agency" means a clinic or private practice, or custodial, rehabilitative, or health care organization whose mental health services are under the direction of a licensed psychologist or psychiatrist;

(4) "psychological associate" means a person licensed under this chapter who renders psychological services and complies with AS 08.86.164;

(5) "psychologist" means a person who practices psychology;

(6) "to practice psychology" means to render or offer to render for a fee to individuals, groups, organizations, or the public for the diagnosis, prevention, treatment, or amelioration of psychological problems and emotional and mental disorders of individuals or groups or for conducting research on human behavior, a psychological service involving the application of psychological principles, methods, and procedures of understanding, predicting, and influencing behavior, including

(A) the principles pertaining to learning, perception, motivation, emotions, and interpersonal relationships;

(B) the methods and procedures of interviewing, counseling, psychotherapy, biofeedback, behavior modification, and hypnosis;

(C) constructing, administering and interpreting tests of mental abilities, aptitudes, interests, attitudes, personality characteristics, emotions, and motivations.









Chapter 08.87. - REAL ESTATE APPRAISERS

Article 01 - BOARD OF CERTIFIED REAL ESTATE APPRAISERS

Sec. 08.87.010. - Board created.

There is created in the Department of Commerce, Community, and Economic Development the Board of Certified Real Estate Appraisers. The board is composed of five members appointed by the governor. At least one member shall be a person certified under this chapter as a general real estate appraiser, at least one member shall be a person certified under this chapter as a residential real estate appraiser, at least one member shall be an executive in a mortgage banking entity, and at least one member shall represent the public. The board shall elect a chair from among its membership.



Sec. 08.87.020. - Powers and duties of board.

In addition to the powers and duties conferred on the board by AS 08.01, the board shall

(1) establish the examination specifications for certification as a general real estate appraiser, as a residential real estate appraiser, and as an institutional real estate appraiser;

(2) adopt rules of professional conduct to establish and maintain a high standard of integrity in the real estate appraisal profession; and

(3) adopt regulations necessary to carry out the purposes of this chapter, including regulations necessary to comply with the requirements of 12 U.S.C. 3331 - 3351 (Title XI, Financial Institutions Reform, Recovery, and Enforcement Act of 1989); the regulations adopted by the board under AS 08.87.110 , 08.87.120, and 08.87.310 may not be more stringent than the corresponding minimum requirements for receiving approval of the state's program of certification of real estate appraisers under 12 U.S.C. 3331 - 3351 or other federal law.






Article 02 - CERTIFICATION

Sec. 08.87.100. - Certificate required.

A person is guilty of a class B misdemeanor who

(1) does not hold a certificate issued by the board, whose certificate is suspended or revoked, or whose certificate has lapsed or terminated, and holds out as a certified real estate appraiser in any way, orally or in writing, directly or by implication;

(2) is certified as a residential real estate appraiser and holds out as certified to appraise real estate other than

(A) residential real property of four or fewer units; or

(B) residential real property of 12 or fewer units when a net income capitalization analysis is not required by the terms of the appraisal assignment and a secondary mortgage market form is used; or

(3) is certified as an institutional real estate appraiser and

(A) holds out as certified to appraise real estate other than

(i) residential real property of four or fewer units having a transaction value of less than $1,000,000; or

(ii) commercial property having a transaction value of less than $250,000;

(B) holds out as performing real estate appraisal services for a fee or for the public at large;

(C) accepts a fee for real estate appraisal services other than for services conducted as a full-time employee of a financial institution with offices in the state and other than a salary received as a full-time employee of the financial institution; or

(D) performs a real estate appraisal for other than the portfolio of the financial institution for which the person is employed.



Sec. 08.87.110. - General, residential, and institutional real estate appraiser certificates.

(a) The board shall issue a general real estate appraiser certificate to a person who presents evidence satisfactory to the board that the person

(1) has successfully completed classroom instruction in subjects related to real estate appraisal, as required by the board in regulation, from an appraisal organization or academic institution approved by the board;

(2) has successfully completed classroom instruction related to standards of professional practice as a real estate appraiser, as required by the board in regulation;

(3) successfully completes an examination prescribed by the board;

(4) has not been convicted of a crime involving moral turpitude; and

(5) has paid the required fees.

(b) The board shall issue a residential real estate appraiser certificate to a person who presents evidence satisfactory to the board that the person

(1) meets the requirements of (a)(2) - (5) of this section; and

(2) has successfully completed classroom instruction in subjects related to residential real estate appraisal, as required by the board in regulation, from an appraisal organization or academic institution approved by the board.

(c) Notwithstanding (a) and (b) of this section, the board shall, without requiring the examination specified in (a)(3) of this section, issue a general real estate appraiser or residential real estate appraiser certificate to a person who can, by evidence satisfactory to the board, show that the person

(1) has been certified in another state that has certification requirements substantially equivalent to the requirements established by this chapter and by regulations issued by the board under this chapter, and that provides for certification of nonresidents under conditions similar to those set out in this subsection and without discriminatory costs;

(2) is not the subject of an unresolved complaint or disciplinary action before an authority regulating real estate appraisers or a professional real estate appraisers' association;

(3) has not failed the examination for certification as a real estate appraiser in this state;

(4) has not had certification as a real estate appraiser revoked or suspended in this state or in another jurisdiction;

(5) has submitted proof of continued competency satisfactory to the board;

(6) successfully completes an examination that may be prescribed by the board relating to appraisal matters unique to Alaska; and

(7) has paid the required fees.

(d) A certificate may be issued to a natural person only. A certified real estate appraiser may sign an appraisal report on behalf of a corporation, partnership, firm, or group practice.

(e) The board shall issue an institutional real estate appraiser certificate to a person who presents evidence satisfactory to the board that the person meets the educational and testing requirements of 12 U.S.C. 3331 - 3351 (Title XI, Financial Institutions Reform, Recovery, and Enforcement Act of 1989) as implemented by the board and that the person is a full-time employee of a financial institution with offices in the state. A person receiving certification under this subsection may perform an appraisal only

(1) for and as an employee of a financial institution with offices in the state;

(2) for the financial institution's own portfolio; and

(3) of

(A) commercial property with a transaction value of less than $250,000; or

(B) residential property of four or fewer units having a transaction value of less than $1,000,000.

(f) A certificate issued under (e) of this section terminates when the person certified leaves the full-time employment of the financial institution with offices in the state for whom the person was employed when the certificate was issued.

(g) A person certified under (e) of this section as an institutional real estate appraiser may not perform real estate appraisal services for the general public or for a fee other than the salary the person receives as a full-time employee of a financial institution with offices in the state.



Sec. 08.87.120. - Continuing education requirements for renewal of certificate.

(a) The board may not renew a certificate issued under this chapter unless the person applying for renewal presents evidence satisfactory to the board that the person has, within the two years preceding the application for renewal, attended classroom instruction, as required by the board in regulation, in courses or seminars that have received the approval of the board.

(b) The board may grant credit toward some or all of the requirements of (a) of this section to a person who has

(1) successfully completed a program of study determined by the board to be equivalent for continuing education purposes to a course or seminar approved by the board for continuing education credit; or

(2) participated, other than as a student, in educational programs that related to real estate analysis or real property appraisal theory, practice, or technique, including teaching, program development, and preparation of textbooks, monographs, articles, and other instructional materials.

(c) The board shall adopt regulations on continuing education to ensure that persons applying for renewal of certificates have thorough knowledge of current theories, practices, and techniques of real estate analysis and appraisal. The regulations must provide for

(1) procedures for the sponsor of a course or seminar to apply for board approval for continuing education credit; the regulations must require the sponsor to show that claimed attendance at a course or seminar can be verified; and

(2) procedures for evaluating equivalency claims for applicants for certificate renewal under (b) of this section.

(d) In considering whether to approve courses and seminars under this section, the board shall give special consideration to courses, seminars, and other appraisal education programs developed by or under the auspices of organizations or associations of professional real estate appraisers that are utilized by those organizations or associations for the purposes of awarding real estate appraisal designations or of indicating compliance with the continuing education requirements of the organizations or associations.

(e) An amendment or repeal of a regulation adopted by the board under this section shall not operate to deprive a person holding a certificate under this chapter of credit toward renewal of the person's certificate for a course of instruction or seminar that had been completed by the person before the amendment or repeal of the regulation.






Article 03 - PROHIBITED PRACTICES AND DISCIPLINARY PROCEEDINGS

Sec. 08.87.200. - Prohibited practices.

A certified real estate appraiser may not

(1) act negligently or incompetently or fail without good cause to exercise reasonable diligence in developing an appraisal, preparing an appraisal report, or communicating an appraisal;

(2) wilfully disregard or violate a provision of this chapter or of a regulation adopted by the board under this chapter;

(3) fail to comply with the Uniform Standards of Professional Appraisal Practice adopted by the Appraisal Standards Board of the Appraisal Foundation;

(4) accept a fee for an appraisal assignment that is contingent upon the appraiser reporting a predetermined estimate, analysis, or opinion or upon the opinion, conclusion, or valuation reached, or upon the consequences resulting from the appraisal assignment;

(5) knowingly make a false statement, submit false information, or fail to provide complete information in response to a question in an application for certification or for renewal of a certificate; or

(6) violate the confidential nature of government records to which the person gains access through retention as an appraiser by the government agency.



Sec. 08.87.210. - Disciplinary proceedings.

The board may exercise its disciplinary powers under AS 08.01.075 if, after hearing, the board finds a certified real estate appraiser has

(1) violated a provision of this chapter or a regulation adopted by the board under this chapter;

(2) been convicted of a crime that involves moral turpitude; or

(3) committed, while acting as a real estate appraiser, an act or omission involving dishonesty, fraud, or misrepresentation with the intent to benefit the appraiser or another person or to injure another person.






Article 04 - GENERAL PROVISIONS

Sec. 08.87.300. - Retention of records.

(a) A certified real estate appraiser shall retain for not less than three years copies of all written contracts engaging the appraiser's services for real property appraisal work, and all reports and supporting data assembled and formulated by the appraiser in preparing the reports.

(b) The three-year period specified in (a) of this section for retention of records is applicable to each engagement of the services of the appraiser and commences upon the date of the submittal of the appraisal reports to the client unless, within the three-year period, the appraiser is notified that the appraisal report is involved in litigation, in which case the three-year retention period commences upon the date of the final disposition of the litigation.

(c) All records that a certified appraiser must maintain under (a) of this section shall be made available to the board or department for inspection and copying upon reasonable notice to the appraiser.



Sec. 08.87.310. - Registered trainees.

(a) A person engaged in the practice of real estate appraisal who is employed by or under the direct supervision of a certified real estate appraiser may become a registered trainee by submitting proof to the board that the person has successfully completed the number of classroom hours required by the board in regulation of courses in subjects related to real estate appraisal from an appraisal organization or academic institution approved by the board.

(b) A registered trainee may prepare or assist in the preparation of an appraisal report issued by a certified real estate appraiser if the report is also signed by the certified real estate appraiser and if the certified real estate appraiser accepts full responsibility for the report.



Sec. 08.87.320. - Actions by uncertified real estate appraisers prohibited.

A person may not bring an action in a court of this state for compensation for an act done or service rendered as a certified real estate appraiser if the person did not hold a certificate under this chapter at the time that the person performed the act or service or offered to perform the act or service.



Sec. 08.87.330. - Exemptions.

This chapter does not apply to a person who appraises real estate as part of the tax assessment process of a municipality.



Sec. 08.87.340. - Appraisals by uncertified appraisers permitted.

Nothing in this chapter precludes a person who is not certified as a real estate appraiser from appraising real estate for compensation if the person does not hold out to be a certified appraiser and if appraisal by a certified appraiser is not required by federal law.



Sec. 08.87.900. - Definitions.

In this chapter,

(1) "analysis assignment" means an analysis, opinion, or conclusion prepared by a real estate appraiser that relates to the nature, quality, or utility of certified real estate or real property;

(2) "appraisal" means an analysis, opinion, or conclusion prepared by a real estate appraiser relating to the nature, quality, value, energy efficiency, or utility of specified interests in, or aspects of, identified real estate, and includes a valuation appraisal, an analysis assignment, and a review assignment;

(3) "appraisal assignment" means an engagement for which an appraiser is employed or retained to act, or would be perceived by third parties or the public as acting, as a disinterested person rendering an unbiased analysis, opinion, or conclusion relating to the nature, quality, value, or utility of specified interests in, or aspects of, identified real estate;

(4) "appraisal report" means any communication, written or oral, of an appraisal;

(5) "board" means the Board of Certified Real Estate Appraisers;

(6) "department" means the Department of Commerce, Community, and Economic Development;

(7) "general real estate appraiser" means a real estate appraiser certified to appraise all types of real property;

(8) "institutional real estate appraiser" means a real estate appraiser employed full-time by a financial institution with offices in the state;

(9) "real estate" means an identified parcel or tract of land, including improvements, but excluding subsurface natural resource values;

(10) "real property" means one or more defined interests, benefits, and rights inherent in the ownership of real estate;

(11) "residential real estate appraiser" means a real estate appraiser certified to appraise residential real property, subject to the limitations of AS 08.87.100 (2);

(12) "review assignment" means an analysis, opinion, or conclusion prepared by a real estate appraiser that forms an opinion as to the adequacy and appropriateness of a valuation appraisal or an analysis assignment;

(13) "valuation appraisal" means an analysis, opinion, or conclusion prepared by a real estate appraiser that estimates the value of an identified parcel of real estate, or identified real property at a particular time.









Chapter 08.88. - REAL ESTATE BROKERS AND OTHER LICENSEES

Article 01 - REAL ESTATE COMMISSION

Sec. 08.88.010. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.011. - Creation and membership of commission.

There is created a Real Estate Commission. It consists of seven members.



Sec. 08.88.020. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.021. - Appointment and term of office. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.035 ].

Repealed or Renumbered



Sec. 08.88.026. - Terms of office. [Repealed, Sec. 20 ch 80 SLA 1996. For current law, see AS 39.05.053 ].

Repealed or Renumbered



Sec. 08.88.030. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.031. - Executive secretary of commission.

The department shall, after consultation with the commission, employ a person, who is not a member of the commission, to serve as executive secretary for the commission. The executive secretary shall perform duties as assigned by the commission and may use the title "executive administrator" when performing the duties.



Sec. 08.88.034. - Investigator of the commission. [Repealed, Sec. 9 ch 74 SLA 1987].

Repealed or Renumbered



Sec. 08.88.037. - Investigation and injunction.

(a) The commission may request the department to conduct investigations to determine whether a person has violated a provision of this chapter or a regulation adopted under it, or to secure information useful in the administration of this chapter.

(b) If it appears to the department that a person has engaged in or is about to engage in an act or practice in violation of a provision of this chapter or a regulation adopted under it and that action is warranted in the public interest, the department shall notify all commission members by telephone, telegraph, or facsimile of a proposed order or action, and, if a majority of the members of the commission approve, the department may

(1) after reasonable notice of and an opportunity for a hearing is given to the person, issue an order directing the person to stop the act or practice; the department may issue a temporary order before a hearing is held; a temporary order remains in effect until a final order affirming, modifying, or reversing the temporary order is issued or until 15 days have elapsed after the person receives the notice and has not requested a hearing; a temporary order becomes final if the person to whom the notice is addressed does not request a hearing within 15 days after receiving the notice; if a hearing is requested, a hearing shall be conducted by a hearing officer within 30 days; the commission shall issue a final order within 10 days after the hearing;

(2) bring an action in superior court to enjoin the act or practice and to enforce compliance with this chapter, a regulation adopted under it, or an order issued under it;

(3) examine or have examined the books and records of a person whose business activities require licensure under this chapter and the department may require the person to pay the reasonable costs of the examination; and

(4) issue subpoenas for the attendance of witnesses, and the production of books, records, and other documents.



Sec. 08.88.040. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.041. - Qualifications of commission members.

(a) Five members of the commission must be real estate brokers or associate brokers who have been licensed real estate brokers or licensed associate brokers in Alaska for at least three years before appointment. Two members of the commission must be public members in accordance with AS 08.01.025 .

(b) Of the five members of the commission who must be real estate brokers or associate brokers, one member shall be from the First Judicial District, one shall be from the Second Judicial District, one shall be from the Third Judicial District, one shall be from the Fourth Judicial District and one shall be from the state at large. However, if no licensed real estate broker or licensed associate broker is eligible or available for appointment from the Second Judicial District, then two licensed real estate brokers or licensed associate brokers shall be appointed from the state at large.



Sec. 08.88.050. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.051. - Commission meetings and officers.

(a) The commission shall hold a regular annual meeting. It may hold a special meeting at the call of the chairman or at the request of three commission members.

(b) At least two judicial districts shall be represented and at least a majority of the commission members shall be present in order to conduct business.

(c) The commission shall elect its officers at the first meeting of each fiscal year.



Sec. 08.88.060. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.061. - Assistants.

Notwithstanding contrary provisions of AS 08.01.050 , the commission may assign or designate assistants to

(1) issue licenses to applicants who meet the qualifications for licensure established under this chapter;

(2) prepare questions on examinations;

(3) administer and grade examinations;

(4) certify courses required under this chapter;

(5) approve instructors to teach courses required under this chapter; and

(6) negotiate terms for payment of fines and other money due under this chapter.



Sec. 08.88.070. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.071. - Duties and powers of the commission.

(a) The commission shall

(1) determine whether applicants meet requirements for licenses under this chapter and issue licenses to those who qualify;

(2) prepare and grade examinations;

(3) after hearing, have the authority to suspend or revoke the license of a licensee or impose other disciplinary sanctions authorized under AS 08.01.075 on a licensee who

(A) with respect to a real estate transaction

(i) made a substantial misrepresentation;

(ii) made a false promise likely to influence, persuade, or induce;

(iii) in the case of a real estate broker, pursued a flagrant course of misrepresentation or made a false promise through another real estate licensee;

(iv) has engaged in conduct that is fraudulent or dishonest;

(v) violates AS 08.88.391 ;

(vi) violates AS 08.88.396 ;

(B) procures a license by deceiving the commission, or aids another to do so;

(C) has engaged in conduct of which the commission did not have knowledge at the time the licensee was licensed demonstrating the licensee's unfitness to engage in the business for which the licensee is licensed;

(D) knowingly authorizes, directs, connives at or aids in publishing, distributing, or circulating a material false statement or misrepresentation concerning the licensee's business or concerning real estate offered for sale, rent, or lease, or managed in the course of the licensee's business in this or any other state or concerning the management of an association in the course of a licensee's business in this or another state;

(E) if a real estate broker, wilfully violates AS 08.88.171 (d) or 08.88.291;

(F) if an associate real estate broker, claims to be a real estate broker, or, if a real estate salesperson, claims to be a real estate broker or associate real estate broker;

(G) if a real estate broker, employs an unlicensed person to perform activities for which a real estate license is required;

(H) if an employed real estate licensee of a real estate broker, fails immediately to turn money or other property collected in a real estate transaction over to the employing real estate broker;

(4) prosecute, through the Department of Law, violations of the provisions of this chapter or lawful regulations adopted under this chapter;

(5) release for publication in a newspaper of general circulation in the locale of the offending person's principal office registered with the commission notice of disciplinary action taken by the commission against a person licensed under this chapter;

(6) issue a temporary permit to the personal representative of the estate of a deceased real estate broker or to another person designated by the commission with the approval of the personal representative of the estate in order to secure proper administration in concluding the affairs of the decedent broker's real estate business;

(7) issue a temporary permit to the personal representative of a legally incompetent real estate broker or to another person designated by the commission with the approval of the personal representative of the broker in order to secure proper administration in temporarily managing the real estate business of the broker;

(8) establish and periodically revise the form of the seller's property disclosure statement required by AS 34.70.010 ;

(9) have the authority to levy civil fines as established in this chapter;

(10) revoke the license of a broker or associate broker who is convicted of forgery, theft, extortion, conspiracy to defraud creditors, or a felony involving moral turpitude committed while licensed under this chapter; notwithstanding AS 08.88.171 , a person whose license is revoked under this paragraph is not qualified for a license under AS 08.88.171 (a) or (b) until seven years have elapsed since the person completed the sentence imposed for the conviction.

(b) When an award is made from the real estate surety fund under this chapter, the commission may suspend the license of the real estate licensee whose actions formed the basis of the award. A suspension ordered under this subsection shall be lifted if the licensee reaches an agreement with the commission on terms and conditions for the repayment to the real estate surety fund of the money awarded to the claimant and the costs of hearing the claim under AS 08.88.465 and if the licensee satisfies the requirements of AS 08.88.095 . The suspension shall be reimposed if the licensee violates the terms of a repayment agreement entered into under this subsection.

(c) For the purposes of (a)(3) of this section, the conduct of an employee is attributable to a real estate broker if the real estate broker has actual knowledge that the employee is going to engage in the conduct and agrees to the conduct, either actively or by remaining silent, or ratifies the conduct after it is engaged in.

(d) The commission may investigate a violation of a provision of AS 08.88.600 - 08.88.695 by a real estate licensee and take administrative action under (a)(3) of this section if the commission has reason to believe that a violation has occurred.



Sec. 08.88.080. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.081. - Commission regulations.

The commission shall adopt regulations necessary to carry out the purposes of this chapter.



Sec. 08.88.090. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.091. - Education of applicants and licensees.

(a) The commission may conduct and assist in conducting real estate clinics, meetings, courses, or institutes. The commission may

(1) assist libraries and educational institutions in sponsoring studies and programs; and

(2) publish informational materials for the purpose of raising the standards of the real estate business and the competency of licensees.

(b) An applicant for licensure under AS 08.88.171 (c) must complete 20 hours of education approved by the commission before the person may be licensed under that subsection.

(c) An applicant for licensure under AS 08.88.171 (a) or (b) must complete 15 hours of education approved by the commission before the person may be licensed under either of those subsections.

(d) A person who is licensed under this chapter must complete 20 hours of continuing education approved by the commission before the person's license may be renewed. The commission may not establish limits that prevent a person from satisfying this continuing education requirement within a two-day period.

(e) Except for a course described in (f)(1) or (3) of this section, in order for an educational course to be recognized for credit under this section, AS 08.88.095 , or 08.88.098, the course outline and the instructor of the course shall have been approved by the commission or the commission's designee before the course is conducted. A course outline or instructor is considered approved if the commission or the commission's designee does not disapprove the outline or instructor within 45 days after the date on which complete application was made for approval. Each approved contact hour of a submitted course outline constitutes one credit hour of education under (d) of this section, AS 08.88.095, or 08.88.098. The fee for continuing education course certification under AS 08.88.221 and for course certification under AS 08.88.221 to satisfy the educational requirements of AS 08.88.095 and 08.88.098 must be based on the hours approved for credit, not on the hours submitted.

(f) The commission shall establish by regulation the educational and continuing educational requirements for licenses issued by the commission. The regulations for continuing education requirements and for educational requirements under AS 08.88.095 and 08.88.098 must allow the following types of courses to qualify for the appropriate number of credit hours, as determined by the commission:

(1) courses that are developed by national organizations, as identified for the purpose of this paragraph in the commission's regulations, that are delivered by nationally certified instructors and that are required in order to earn professional designations from a national organization in specialized areas of licensed real estate practice; notwithstanding other provisions of this chapter, the commission may not charge a fee for these courses;

(2) technology courses directly related to real estate practice that are designed to enhance the skills and performance of a real estate licensee; and

(3) courses offered by an accredited college or university as part of a real estate curriculum that are available for at least one quarter-hour or one-half semester-hour of academic credit; the commission may not charge a fee for these courses.

(g) The commission shall establish core curricula for continuing education in the following areas: real estate sales, property management, community association management, and commercial sales. A licensee shall complete at least one of the four core curricula during each biennial licensing period as part of the licensee's continuing education.



Sec. 08.88.095. - Educational requirements after initial license.

(a) In addition to the continuing educational requirements of AS 08.88.091(d), within one year after the date that the commission issues an initial license under this chapter, the licensee shall complete 20 hours of education approved by the commission under AS 08.88.091 .

(b) On the document representing an initial license, the commission shall include clear and prominent language stating that the license is subject to the licensee's completion of the educational requirements within one year after the date of the issuance of the license.

(c) Within 30 days after the end of the one-year period, the licensee shall submit, on a form provided by the commission, a certification that the licensee has completed the educational requirements.

(d) After a licensee submits the completed form under (c) of this section and pays the required fee, the commission shall issue a new license document to the licensee that does not contain the language required by (b) of this section.

(e) If a licensee fails to complete the educational requirements within the one-year period or to provide the certification required by (c) of this section, the license automatically lapses 30 days after the end of the one-year period. However, the commission may reinstate the license under AS 08.88.241 .

(f) Notwithstanding the other provisions of this section, an individual who is issued an initial license as a real estate broker is not required to satisfy the educational requirements for that initial license if, immediately before the issuance, the individual is licensed as an associate real estate broker under this chapter.

(g) In this section, "educational requirements" means the educational requirements of (a) of this section.



Sec. 08.88.098. - Educational requirements after suspension.

(a) In addition to the continuing educational requirements of AS 08.88.091(d) and the educational requirements of AS 08.88.095 (a), if the commission suspends a license under AS 08.01.075 , the licensee shall complete the education required by the commission before the commission may reinstate the suspended license.

(b) After completing the educational requirements of (a) of this section, the licensee shall submit, on a form provided by the commission, a certification that the licensee has completed the educational requirements.

(c) The educational requirements of (a) of this section are in addition to any other conditions that the commission sets for reinstating a suspended license under this chapter.



Sec. 08.88.100. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.101. - Administrative duties of the commission. [Repealed, Sec. 9 ch 74 SLA 1987].

Repealed or Renumbered



Sec. 08.88.110. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.111. - Commission regulations. [Repealed, Sec. 55 ch 45 SLA 1998].

Repealed or Renumbered



Sec. 08.88.120. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.121. - Sale of register. [Repealed, Sec. 9 ch 74 SLA 1987].

Repealed or Renumbered



Sec. 08.88.130. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.131. - Applicability of the Administrative Procedure Act.

AS 44.62 (Administrative Procedure Act) applies to regulations and proceedings under this chapter.



Sec. 08.88.140. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.141. - Compensation.

A commission member is entitled to transportation expenses and per diem allowances specified in AS 39.20.180 .



Sec. 08.88.150. - 08.88.160 - l [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered






Article 02 - LICENSING

Sec. 08.88.161. - License required.

Unless licensed as a real estate broker, associate real estate broker, or real estate salesperson in this state, a person may not, except as otherwise provided in this chapter,

(1) sell, exchange, rent, lease, auction, or purchase real estate;

(2) list real estate for sale, exchange, rent, lease, auction, or purchase;

(3) collect rent for the use of real estate or collect fees for property management;

(4) practice, or negotiate for a contract to practice, property management;

(5) collect fees for community association management;

(6) practice, or negotiate for a contract to practice, community association management;

(7) as a business, buy, sell, or deal in

(A) options in real estate; or

(B) options in improvements to real estate;

(8) assist in or direct the procuring of prospective buyers and sellers of real estate, communicate with prospective buyers and sellers of real estate, or assist in the negotiation of a transaction that results or is calculated to result in the sale, exchange, rent, lease, auction, or purchase of real estate;

(9) accept or pay a fee for the performance of any of the activities listed in this section except as otherwise specifically provided in this chapter;

(10) hold out to the public as being engaged in the business of doing any of the things listed in this section; or

(11) attempt or offer to do any of the things listed in this section.



Sec. 08.88.165. - Conduct of auctions.

Notwithstanding AS 08.88.161 , a person who is not licensed under this chapter may conduct an auction of real estate if

(1) the person has completed an auctioneering program at a school certified by an agency of this or another state, and the program included a course on real estate sales; and

(2) a real estate broker licensed under this chapter or an associate real estate broker licensed under this chapter supervises and is present during the auction.



Sec. 08.88.167. - Civil penalty for unlicensed or unauthorized practice.

(a) In addition to penalties prescribed by any other provision of law, if a person engages or offers to engage in an activity for which a license is required under AS 08.88.161 without being licensed or authorized to engage in the activity in accordance with the provisions of this chapter, the commission may enter an order levying a civil penalty.

(b) A civil penalty levied under this section may not exceed $5,000, or the amount of gain realized plus $5,000, whichever is greater, for each offense. In levying a civil penalty, the commission shall set the amount of the penalty imposed under this section after taking into account the seriousness of the violation, the economic benefit resulting from the violation, the history of violations, and other facts the commission considers relevant.

(c) Before entering an order under (a) of this section, the commission shall send the person written notice of the proposed order that grants the person a 30-day period during which the person may request a hearing on the record.

(d) In connection with proceedings under (a) - (c) of this section, the commission may issue subpoenas to compel the attendance and testimony of witnesses and the disclosure of evidence and may request the department to bring an action to enforce a subpoena.

(e) A person aggrieved by the levy of a civil penalty under this section may file an appeal with the superior court for judicial review of the penalty under AS 44.62.560 .

(f) If a person fails to pay a civil penalty within 30 days after entry of an order under (a) of this section, or within 10 days after the court enters a final judgment in favor of the commission of an order stayed pending an appeal under (e) of this section, the commission may initiate other action to recover the amount of the penalty.

(g) An action to enforce an order under this section may be combined with an action for an injunction under AS 08.88.037 .



Sec. 08.88.170. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.171. - Eligibility for license.

(a) A natural person qualifies for a real estate broker license if the person passes the brokers examination, applies for a license within six months after passing the examination, furnishes satisfactory proof of successful completion of the education requirements of AS 08.88.091 , has had at least 24 months of active and continuous experience as a real estate licensee within the 36 months immediately preceding application for the broker license, is not under indictment for, or seven years have elapsed since the person has completed a sentence imposed upon conviction of, forgery, theft, extortion, conspiracy to defraud creditors, or any other felony involving moral turpitude, and is an owner of a real estate business or employed as a real estate broker by a foreign or domestic corporation, partnership, limited partnership, or limited liability company. Unless the broker fails to satisfy the educational requirements of AS 08.88.095 or renew the license, or the broker's license is suspended or revoked, the broker's license continues in effect as long as the broker's license is active. If the broker stops being an owner of a real estate business or stops being employed as a real estate broker by a foreign or domestic corporation, partnership, limited partnership, or limited liability company, the broker's license is suspended from the time the broker stops until the broker satisfies the educational requirements of AS 08.88.098 and

(1) again becomes an owner of a real estate business or is again employed as a real estate broker by a foreign or domestic corporation, partnership, limited partnership, or limited liability company; or

(2) is employed by another broker as an associate broker, in which case the real estate broker license shall be returned to the commission by the broker, and the commission shall issue the broker an associate real estate broker license.

(b) A natural person qualifies for an associate real estate broker license if the person passes the brokers examination, applies for the license within six months after passing the examination, submits satisfactory proof of successful completion of the education requirements of AS 08.88.091 , has had at least 24 months of active and continuous experience as a real estate licensee within the 36 months immediately preceding application for the license, is not under indictment for, or seven years have elapsed since the person has completed a sentence imposed upon conviction of, forgery, theft, extortion, conspiracy to defraud creditors, or any other felony involving moral turpitude, and is employed by a licensed real estate broker as an associate real estate broker. Unless the associate broker fails to satisfy the educational requirements of AS 08.88.095 or renew the license, or the associate broker's license is suspended or revoked, the associate broker's license continues in effect as long as the associate broker is employed by a licensed real estate broker as an associate broker. If the associate broker stops being employed by a licensed real estate broker, the associate broker's license is suspended from the time the associate broker stops until the associate broker satisfies the educational requirements of AS 08.88.098 and

(1) again is employed by a real estate broker as an associate broker; or

(2) becomes an owner of a real estate business or is employed as a real estate broker by a foreign or domestic corporation, partnership, limited partnership, or limited liability company, in which case the associate broker's license shall be returned to the commission by the associate broker, and the commission shall issue the licensee a broker's license.

(c) A natural person qualifies for a real estate salesperson license if the person passes the real estate salesperson examination, applies for the license within six months after passing the examination, submits satisfactory proof of successful completion of the education requirements of AS 08.88.091 , is at least 19 years of age, is not under indictment for forgery, theft, extortion, conspiracy to defraud creditors, or any other felony involving moral turpitude, or, if convicted of such an offense, the person has completed the sentence imposed upon conviction, and is employed by a real estate broker. Unless the salesperson fails to satisfy the educational requirements of AS 08.88.095 or renew the license, or the real estate salesperson's license is suspended or revoked, a real estate salesperson's license continues in effect as long as the salesperson is employed as a salesperson by a licensed real estate broker. If the salesperson stops being employed as a real estate salesperson, the real estate salesperson's license is suspended from the time the salesperson stops until the salesperson satisfies the educational requirements of AS 08.88.098 and again is employed as a real estate salesperson by a licensed real estate broker.

(d) A real estate licensee shall promptly inform the commission of a change in business association that affects the status of the licensee's license under this section.

(e) Notwithstanding (a) - (d) of this section, a natural person qualifies for a limited license to practice community association management under (f) of this section if the person

(1) applies by January 1, 1999;

(2) pays the required fees;

(3) demonstrates to the commission's satisfaction that the person has engaged in the practice of community association management for at least 24 months before January 1, 1999; and

(4) meets other requirements that may be established by the commission in its regulations for issuance of a license under this subsection.

(f) A person who qualifies under (e) of this section shall be issued an associate broker license if, at the time of issuance, the person is employed by a broker. A person who qualifies under (e) of this section shall be issued a broker license if, at the time of issuance, the person is the owner of a community association management business or is employed as a community association manager by a foreign or domestic corporation, partnership, limited partnership, or limited liability company. After initial issuance of a license to a person under this subsection, the person is subject to the same requirements that exist for other brokers and associate brokers licensed under this chapter. However, notwithstanding other provisions of this chapter, under a license issued under this subsection, a person may practice only community association management and does not qualify as a broker or associate broker for purposes of AS 08.88.161 (1) - (4), (7), or (8) or 08.88.165(2). A person issued a limited license to practice community association management under this section may not use the terms "salesperson," "broker," or "associate broker" for any business purpose unless the person is also licensed appropriately under other provisions of this chapter.



Sec. 08.88.173. - Fidelity bond for community association managers.

(a) If the board of directors of a community association allows a broker to exercise control over community association fees or other community association funds, the broker must provide evidence to the commission that the broker is covered by a blanket fidelity insurance bond. The bond may be in the name of the broker with the association as an additional insured or in the name of the association with the broker as an additional insured. The bond must cover the maximum funds that will be within the control of the community association manager at any time while the bond is in force. The commission may grant an exemption from the bonding requirement of this subsection if the commission determines that the community association manager has equivalent comparable coverage or that coverage is unavailable. The commission may adopt regulations to implement this subsection, including regulations concerning the minimum coverage and terms of coverage that are required and proof of bond and the granting of exemptions.

(b) If a loss covered by the fidelity bond required under this section is also reimbursable from the real estate surety fund, the owners' association that suffered the loss may not recover under the bond until the association has filed a claim for reimbursement under AS 08.88.460 and proceedings relating to the claim are concluded.



Sec. 08.88.175. - Limitations on community association managers.

A licensee may not, within the practice of community association management, exercise control over the

(1) reserves or investment accounts of a community association;

(2) operating account of a community association unless

(A) allowed under a contract that has been approved by the association's board of directors; and

(B) duplicate financial statements concerning the account are sent by the institution holding the account to the licensee and the association's board of directors at separate addresses.



Sec. 08.88.180. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.181. - Content and purpose of examination.

(a) The real estate examinations may include questions on real estate business ethics and standards; arithmetic and accounting; elementary principles of land economics and appraisal; the general principles in state statutes relating to deeds, mortgages, real estate contracts, subdivisions, common interest communities, legal descriptions, building restrictions, real estate licensee relationships, agency law, brokerage, disclosure requirements, trust accounting requirements, and landlord and tenant law; property management ethics and standards; community association management operations, ethics, and standards; and the general provisions of this chapter and of the regulations of the commission.

(b) The real estate salesperson examination covers the same subjects as the real estate broker examination, but is less difficult.

(c) The only purpose of an examination under this chapter is to disqualify those whose lack of ability to participate in real estate transactions would create a serious risk of serious financial loss to members of the public.



Sec. 08.88.190. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.191. - Administration of examination.

(a) The commission shall offer written examinations at periodic intervals but at least once a year.

(b) If the commission authorizes the department to contract with a national testing service to prepare, administer, and grade examinations,

(1) the commission or its designee shall review the examination and approve its contents;

(2) application for an examination may be transmitted by the applicant directly to the national testing service; payment of an examination fee shall be made by the applicant directly to the national testing service's designated representative before the examination is taken by the applicant.

(c) An applicant who fails the written examination may request that the examination be reevaluated. The commission shall provide by regulation for a system of reevaluating examinations on request of an applicant who fails the examination. The system provided by the commission may provide for reevaluation by the testing service or by any other person.



Sec. 08.88.200. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.201. - Reexamination.

A person who fails an examination may apply for a subsequent examination, but shall pay the application fee with each application.



Sec. 08.88.210. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.211. - Qualification for examination. [Repealed, Sec. 42 ch 167 SLA 1980. For current law, see AS 08.88.171 ].

Repealed or Renumbered



Sec. 08.88.220. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.221. - Fees.

The Department of Commerce, Community, and Economic Development shall set fees under AS 08.01.065 for a real estate broker, associate broker, or salesperson licensee or applicant for the following:

(1) examination;

(2) initial license;

(3) renewal of an active license;

(4) renewal of an inactive license;

(5) amending or transferring a license;

(6) publications offered by the commission;

(7) seminars offered by the commission;

(8) reinstatement of a lapsed license;

(9) changes to registered office information;

(10) course certification and recertification;

(11) instructor approval and renewal of approval; and

(12) issuance of a new license document under AS 08.88.095 (d).



Sec. 08.88.230. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.231. - Deposit in general fund. [Repealed, Sec. 9 ch 74 SLA 1987].

Repealed or Renumbered



Sec. 08.88.240. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.241. - Reinstatement of lapsed license.

(a) A person whose real estate license has lapsed less than 24 months is eligible for reinstatement of the license if the person provides the required application, license fees, proof of continuing education as required by AS 08.88.091 for licensing periods during which the license was inactive or lapsed, proof of completion of the educational requirements under AS 08.88.095 (a), if applicable, and any fee required under AS 08.88.221 (12).

(b) A real estate licensee whose license has been lapsed for more than 24 months is not eligible for reinstatement of the license and is eligible for the license only by meeting the qualifications applicable to initial licensure under AS 08.88.171 .



Sec. 08.88.250. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.251. - Inactive license.

(a) A real estate licensee who intends to become inactive shall return to the commission the person's license certificate and a completed inactivation form provided by the commission along with any applicable fees. The commission shall issue the person an inactive license certificate. A real estate licensee whose license lapses under AS 08.88.095(e) is not eligible for an inactive license under this subsection unless the license is reinstated under AS 08.88.241 .

(b) An inactive licensee may not attempt or offer to do any of the activities listed in AS 08.88.161 , but may receive commissions or other payments from the broker who previously contracted with or employed the licensee for services performed while actively licensed.

(c) A person who has an inactive license certificate under (a) of this section may reactivate the license by applying for an active license and paying the required fees. A person is eligible for change from an inactive to an active status under this subsection only if the person has been in inactive status for less than 24 months. If the person has been in inactive status for 24 months or for more than 24 months, the person is required to meet the requirements for initial licensure in order to be licensed under this chapter again.

(d) A licensee may, subject to the approval of the commission, renew an inactive license for 24 months from the anniversary date of the issuance of the initial inactive license certificate under (a) of this section.

(e) An active license that has been converted from inactive status under (c) of this section shall be issued for the remainder of the current 24-month period of the inactive license.



Sec. 08.88.260. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.261. - Out-of-state licenses. [Repealed, Sec. 7 ch 105 SLA 1990].

Repealed or Renumbered






Article 03 - MISCELLANEOUS PROVISIONS

Sec. 08.88.263. - License by endorsement.

A person who holds a valid active real estate license issued by another state shall be granted an equivalent Alaska real estate license if that person

(1) passes the portion of the real estate examination which examines on Alaska law;

(2) meets the requirements of AS 08.88.171 ; and

(3) satisfies the educational requirements under AS 08.88.095 (a) if the person has not held the license issued by the other state for one year or more.



Sec. 08.88.270. - 08.88.280 - l [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.281. - Real estate surety fund.

Before issuing a license to an applicant under this chapter, the commission shall ensure that the applicant has complied with the provisions of AS 08.88.455 and is covered by the real estate surety fund established in AS 08.88.450 .



Sec. 08.88.290. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.291. - Location; contact information.

(a) A person licensed as a real estate broker shall, by registering with the commission, inform the commission of the person's principal office and of any branch offices of the person's real estate business and include in the information the names of the real estate licensees who are employed at each office. A real estate licensee may do real estate business only through a principal office or from a branch office registered by the broker by whom the licensee is employed. Failure of a real estate broker to maintain a place of business or to inform the commission of its location and the names and addresses of all real estate licensees employed at each location by the broker is grounds for the suspension or revocation of the broker's license.

(b) Each licensee under this chapter is responsible for ensuring that the commission has current contact information for the licensee for two years after the lapse, expiration, surrender, suspension, or revocation of the license.

(c) In addition to the information provided under (a) of this section, a licensee shall provide the commission with a current mailing address and, if active, the address of the broker employing the licensee.

(d) The commission shall mail all notices pertaining to a license or surety fund action taken under this chapter or a regulation adopted under this chapter to the current address or addresses of a licensee obtained under this section. Proof of notice provided under this subsection satisfies due process notice requirements.



Sec. 08.88.300. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.301. - Change of location.

Before a real estate broker changes the location of the broker's principal office or of a branch office, the broker shall notify the commission of the new address and any other office changes on a form provided by the commission and pay the applicable fees.



Sec. 08.88.310. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.311. - Branch offices.

(a) A branch office shall be under the direct supervision of a real estate associate broker whose principal place of business is that office and who is licensed under this chapter. An associate broker may serve in the capacity of direct supervisor at only one office.

(b) A branch office shall bear and be advertised only in the name of the principal office but may also indicate that it is a branch office.



Sec. 08.88.320. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.321. - Possession and display of license certificates.

(a) The license certificate of a real estate broker shall be displayed in the broker's principal office.

(b) The license certificate of each licensee working in the broker's principal office shall be displayed in that office.

(c) The license certificate of the designated associate broker who is in charge of a branch office and the certificate of each licensee working in a branch office shall be displayed in the branch office indicated as the office of the licensees' employment in the registration required under AS 08.88.291 .

(d) Certificates displayed under this section must be displayed where they are available for public clients and customers to verify the current active status of licensees working in the office.



Sec. 08.88.330. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.331. - Making of transactions.

An active real estate salesperson or associate real estate broker may perform activities for which a real estate license is required only through the real estate broker who employs or contracts with the licensee. All money or other proceeds collected in trust and related to a real estate transaction shall immediately be turned over to the broker or the broker's authorized representative.



Sec. 08.88.340. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.341. - Listings or management contracts.

All real estate listings or management contracts must be in writing and must be signed by the broker or associated licensee of the broker and by the client or an authorized representative of the client for whose benefit the real estate licensee will act. All real estate exclusive listings or management contracts must have a definite expiration date that may be renewed or extended only by a written agreement signed by the client or the client's authorized representative.



Sec. 08.88.350. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.351. - Accounts; records of transactions.

(a) A real estate broker shall

(1) keep a complete record, for three years, of all real estate transactions in which the broker or employed licensees of the broker engaged;

(2) provide upon request to any principal in a transaction an accounting for all money or other property collected or held in the course of each transaction;

(3) keep a separate trust account in a bank into which the broker shall deposit all earnest money deposits, purchase money, security deposits, contingency funds, collected rental money, rental receipts, or other money collected in trust until it is appropriate for the broker to distribute the money to the proper persons;

(4) if authorized by the board of directors of a community association to collect, control, or disburse association funds, keep a separate account in a financial institution for the funds;

(5) make available to the commission, on request, account records and all other documents that the commission may require in order to conduct an investigation or to audit an account required under this section;

(6) if records are delivered to a partnership, corporation, or business entity other than another licensed broker upon termination of employment, ensure by contract the maintenance and availability of those records for a minimum of three years in accordance with this section.

(b) A real estate licensee

(1) shall keep, for a minimum of three years, a complete record of all real estate transactions in which the licensee was a principal;

(2) who maintains records concerning management or sale of the licensee's own properties or the licensee's client properties separate from the broker's file, shall retain those records for a minimum of three years;

(3) shall make available to the commission, on request, records and other documents that the commission may require to conduct an investigation;

(4) shall promptly deposit community association funds or proceeds from periodic community association assessments into either a community association reserve account or a community association operating account; if, at any time, the community association operating account contains more money than is estimated to be needed for budgeted expenditures for the subsequent three months, the licensee shall transfer the excess funds to the community association reserve account as soon as practicable;

(5) may not commingle funds of a community association with funds of another community association or with the licensee's funds.

(c) For the purposes of this section, the three-year requirement for records maintenance begins at the initiation of a transaction and continues, as applicable, until three years after the date

(1) a listing agreement ends;

(2) a sales transaction closes or otherwise ends;

(3) a management contract ends; or

(4) another contractual or fiduciary obligation ends.



Sec. 08.88.360. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.361. - When commission is earned.

A commission is earned when the real estate broker fulfills the terms of a written personal services contract.



Sec. 08.88.370. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.371. - [Renumbered as AS 08.88.071 (c)].

Repealed or Renumbered



Sec. 08.88.380. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.381. - Signs.

A real estate broker shall maintain a sign at each of the broker's registered real estate offices prominently showing the name of the real estate business as registered with the commission. The required size, content, and location of signs under this section may be determined by the commission under regulations. The regulations must allow signs in offices located on premises with more restrictive sign requirements than would otherwise be applicable under the commission's regulations to be considered to be in compliance with the regulations if the signs meet the requirements of the premises and the licensee submits a copy of the sign requirements of the premises to the commission.



Sec. 08.88.390. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.391. - Conflict of interest.

(a) A real estate licensee who has a conflict of interest relating to a real estate transaction shall disclose that conflict of interest to the persons adversely affected by the conflict or their real estate licensees and confirm the conflict of interest in writing to the persons adversely affected by the conflict or their real estate licensees involved in the transaction as soon as possible after the conflict is identified. The licensee must also verbally advise the person of the conflict, and begin any written statement of the conflict of interest with these words, underlined and written in bold: "Disclosure of Conflict of Interest."

(b) The failure of a licensee to disclose a conflict of interest as required under this section does not give rise to a cause of action by a private person. However, the commission may, under AS 08.88.071 , impose a disciplinary sanction for violation of this section, and a claim may be filed by a private person under AS 08.88.460 if the violation constituted fraud, misrepresentation, or deceit and the person suffered a loss as a result of the violation.

(c) In this section, "conflict of interest" is when a licensee

(1) has a present ownership or leasehold interest in the property that is the subject of a transaction;

(2) is whole or part owner of a business interest in the property being marketed or considered for purchase or lease;

(3) represents a relative, as defined in AS 08.88.900 (a)(19), or a person with whom the licensee has a financial relationship if the relative or person has a present financial interest in the property being marketed or considered for purchase or lease;

(4) receives compensation from someone other than a party to the contract or another party having a financial interest in the transaction; or

(5) receives compensation for community association management while simultaneously engaged as a property manager for a unit within the community association.



Sec. 08.88.396. - Licensee relationships, disclosures, and activity before January 1, 2005.

(a) A person licensed under this chapter shall, when acting as a real estate licensee for a prospective seller or lessor of real estate,

(1) disclose in writing the licensee's agency relationship with the seller or lessor to each prospective buyer or lessee at the time that the licensee begins to provide specific assistance to locate or acquire real estate for the buyer or lessee, and obtain from each prospective buyer or lessee a signed acknowledgment that the buyer or lessee is aware of the agency relationship between the licensee and the seller or lessor; and

(2) include in the purchase agreement a statement of the agency relationship between the licensee and the seller or lessor.

(b) A person licensed under this chapter shall, when acting as a real estate licensee for a prospective buyer or lessee of real estate,

(1) disclose the licensee's relationship with the buyer or lessee to a prospective seller or lessor of real estate, or to the seller's or lessor's real estate licensee, at the time of the initial contact between the licensee and the prospective seller or lessor, or the seller's or lessor's real estate licensee, and confirm the relationship in writing as soon as possible after the initial contact;

(2) include in the purchase agreement a statement of the agency relationship between the licensee and the buyer or lessee;

(3) if the prospective seller or lessor has an unexpired exclusive listing contract for a property, present all offers to purchase that property through the seller's or lessor's real estate licensee; and

(4) disclose in writing to all parties to a transaction when the licensee's compensation as real estate licensee for the buyer or lessee is to be paid by anyone other than the buyer or lessee being represented by the licensee.

(c) A person licensed under this chapter may act as a real estate licensee for both a prospective seller or lessor and a prospective buyer or lessee of real estate only after the licensee informs both the seller or lessor and the buyer or lessee of the dual agency representation and obtains written consent to the dual agency representation from both principals.

(d) When a change occurs during a transaction that makes a prior written disclosure required by this section incomplete, misleading, or inaccurate, the licensee shall make a revised disclosure, in writing, to all parties to the transaction as soon as possible. The revised disclosure must include the date of the revision and shall be acknowledged in writing by all the parties. However, until the nature of the licensee's relationship with a party is completely established, a revised disclosure is not required under this subsection if the licensee obtains from the party a written preauthorized consent to changes before the changes occur.

(e) In a civil action for the failure of a licensee to comply with the provisions of this section, the plaintiff's remedy is limited to the recovery of actual damages. This subsection does not limit a person's ability to take any other action or pursue any other remedy to which the person may be entitled under other law.

(f) This section applies only to acts that occur before January 1, 2005.



Sec. 08.88.398. - Licensed assistants.

A licensed real estate salesperson or licensed associate real estate broker may act as a licensed assistant to a real estate licensee other than the broker who employs the salesperson or associate broker if

(1) the employment arrangement between the licensed assistant and the other licensee is in writing and conforms to the applicable state and federal regulations regarding employment;

(2) the employment of the licensed assistant is approved in writing by the broker of the licensee who employs the assistant;

(3) the licensee who employs the assistant agrees to be responsible for paying the licensed assistant's wages and appropriate taxes and completing the appropriate state and federal tax forms;

(4) the broker of the licensee who employs the assistant agrees to be liable for the actions of the licensed assistant.



Sec. 08.88.400. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.401. - Prohibited conduct; penalties.

(a) A person licensed under this chapter may not falsely represent to

(1) have been awarded a degree or other designation;

(2) be a member or an affiliate of a professional organization; or

(3) be a member of a franchise or other business association.

(b) A person

(1) who is not a real estate broker licensed in this state may not accept a fee or a commission for performance of an act for which a license is required by this chapter except that a real estate broker validly licensed in another state may accept a fee or commission or a portion of a fee or commission for assisting a real estate broker licensed in this state in the performance of an act for which a license is required by this chapter;

(2) who is an associate broker or a real estate salesperson licensed in this state may accept a fee or commission for performance of an act for which a license is required by this chapter only from the licensee's employing broker, except that the wages of a person who is engaged as a licensed assistant under AS 08.88.398 may be accepted by the person from the assistant's employer.

(c) A person licensed under this chapter may not knowingly make, authorize, direct, or aid in the publication of a false statement or misrepresentation concerning land or a subdivision or other real estate offered for sale, lease, or rent or concerning an association being managed.

(d) A person licensed under this chapter may not knowingly pay any part of a fee, commission, or other compensation received by the licensee in buying, selling, exchanging, leasing, auctioning, or renting real estate to

(1) a person who is not licensed under this chapter, except as provided in (e) of this section;

(2) another licensee, except through the licensee's responsible broker; or

(3) another licensee knowing that the other licensee intends to pay all or a portion of that which is received to a person who is not licensed under this chapter.

(e) The prohibition of (d)(1) of this section does not prohibit

(1) payments by a licensee to a person licensed to perform real estate activities in another jurisdiction if the other person has assisted the licensee in the performance of an act for which a license is required by this chapter; or

(2) payments from a real estate licensee to a principal as part of the resolution of a dispute regarding the terms of a transaction or regarding the property transferred.

(f) A person may not

(1) use or attempt to use a license issued under this chapter that was issued to another person;

(2) give false or forged evidence to the commission or to a representative of the commission in an attempt to obtain a license;

(3) impersonate an applicant under this chapter;

(4) knowingly use or attempt to use an expired, suspended, revoked, or nonexistent license; or

(5) falsely claim to be licensed and authorized to practice under this chapter.

(g) A person who violates this section or AS 08.88.161 is guilty of a class A misdemeanor.



Sec. 08.88.403. - Review of transactions.

A real estate broker may contract with and pay an attorney or associate broker to assist the broker to review a real estate transaction before the transaction closes.



Sec. 08.88.405. - Preparation of documents.

Notwithstanding AS 08.08, a person licensed as a real estate broker, associate real estate broker, or real estate salesperson under this chapter may prepare real property contracts, earnest money agreements, leases, and other documents related to real property if the documents are prepared by the person in the course of the person's work as a licensed real estate broker, associate real estate broker, or real estate salesperson under this chapter.



Sec. 08.88.410. - 08.88.420 - l [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.421. - [Renumbered as AS 08.88.900 ].

Repealed or Renumbered



Sec. 08.88.430. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered



Sec. 08.88.431. - [Renumbered as AS 08.88.990 ].

Repealed or Renumbered



Sec. 08.88.440. - [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered






Article 04 - REAL ESTATE SURETY FUND

Sec. 08.88.450. - Real estate surety fund.

(a) The real estate surety fund is established in the general fund to carry out the purposes of AS 08.88.450 - 08.88.495. The fund is composed of payments made by real estate licensees under AS 08.88.455 , filing fees retained under AS 08.88.460 , income earned on investment of the money in the fund, and money deposited in the fund under (c) of this section. Money appropriated to the fund does not lapse. Amounts in the fund may be appropriated for claims against the fund, for hearing and legal expenses directly related to fund operations and claims, and for real estate educational purposes.

(b) The Department of Commerce, Community, and Economic Development shall provide the commission every three months with a statement of the activities of, balances in, interest earned on, and interest returned to the real estate surety fund.

(c) If money from the real estate surety fund is expended to prepare, print, manufacture, sponsor, produce, or otherwise provide an item or a service to a member of the public, to a real estate licensee, to a potential real estate licensee, or to another person, any money paid by the person to the commission, either directly or through an agent or contractor of the commission, to receive the item or service shall be deposited in the fund. In this subsection, "an item or a service" includes an information pamphlet, an examination preparation packet, an educational course, the certification of a real estate education course, and the approval of a real estate education instructor.



Sec. 08.88.455. - Payments by real estate licensees.

(a) A real estate licensee, when applying for or renewing a real estate license, in lieu of obtaining a corporate surety bond, shall pay to the commission in addition to the license fee, a surety fund fee not to exceed $125. After each two-year licensing cycle, if the commission finds that the average balance in the surety fund during the two-year licensing cycle was less than $250,000 or more than $500,000, the commission shall by regulation adjust the surety fund fees so that the average balance of the surety fund during the next two-year licensing cycle is anticipated to be an amount that is not less than $250,000 or more than $500,000. In this subsection, "average balance" means the average balance after taking into account anticipated expenditures for claims against the fund, for hearing and legal expenses directly related to fund operations and claims, and for real estate educational purposes.

(b) All fees collected under this section shall be paid at least once a month by the department into the general fund. These payments shall be credited to the real estate surety fund.



Sec. 08.88.460. - Claim for payment.

(a) Subject to (e) of this section, a person seeking reimbursement for a loss suffered in a real estate transaction as a result of fraud, misrepresentation, deceit, or the conversion of trust funds or the conversion of community association accounts under the control of a community association manager on the part of a licensee licensed under this chapter shall make a claim to the commission for reimbursement on a form furnished by the commission. In order to be eligible for reimbursement by the commission, the claim form must be filed within two years after the occurrence of the fraud, misrepresentation, deceit, or conversion of trust funds or the conversion of community association accounts under the control of a community association manager claimed as the basis for the reimbursement. The form shall be executed under penalty of unsworn falsification and must include the following:

(1) the name and address of each real estate licensee involved;

(2) the amount of the alleged loss;

(3) the date or period of time during which the alleged loss occurred;

(4) the date upon which the alleged loss was discovered;

(5) the name and address of the claimant; and

(6) a general statement of facts relative to the claim.

(b) A copy of a claim filed with the commission under (a) of this section shall be sent to each real estate licensee alleged to have committed the misconduct resulting in losses, to the principal real estate broker employing a licensee alleged to have committed the conduct resulting in losses, and to any other real estate licensee involved in the transaction at least 20 days before any hearing held on the claim by the office of administrative hearings (AS 44.64.010 ).

(c) Within seven days after receipt of notice of a claim under (b) of this section, each real estate licensee against whom the claim is made may elect to defend the claim as a small claims action in district court under District Court Civil Rules 8 - 22 if the claim does not exceed the small claims jurisdictional limit. An election to defend a claim in district court under the small claims rules may not be revoked by the real estate licensee without the consent of the claimant. Upon receipt of a valid written election under this subsection, the commission shall dismiss the claim filed with the commission and notify the claimant that the claim must be brought as a small claims action in the appropriate state court.

(d) A claimant under this section shall pay a filing fee of $250 to the commission at the time the claim is filed. The filing fee shall be refunded if the

(1) commission makes an award to the claimant from the real estate surety fund;

(2) claim is dismissed under (c) of this section; or

(3) claim is withdrawn by the claimant before the office of administrative hearings (AS 44.64.010 ) holds a hearing on the claim.

(e) If the claim is for a loss incurred as a result of acts or omissions occurring in the course of the licensee's practice of community association management, only the owners' association for which the real estate licensee practices community association management may file a claim under this section.



Sec. 08.88.465. - Consideration of application.

(a) Upon receipt of a claim for reimbursement, the commission may, in considering whether a claim should be granted,

(1) take and hear evidence pertaining to the claim;

(2) administer oaths and affirmations;

(3) compel, by subpoena, the attendance of witnesses and the production of books, papers, and documents pertaining to the claim;

(4) engage the services of an investigator, accountant, or other expert necessary to process the claim.

(b) A certified or authenticated copy of a record, including a transcript of testimony, of a hearing held under AS 08.88.071 (a)(3) in which fraud, misrepresentation, deceit, or conversion of trust funds or the conversion of community association accounts under the control of a community association manager on the part of a real estate licensee is established may constitute sufficient evidence to support a finding that a claim should be paid.

(c) Before the commission finds that payment should be made from the real estate surety fund, each real estate licensee against whom the claim is made shall be afforded an opportunity to file with the commission, within 10 days after receipt of notification of the claim under AS 08.88.460 (b), either a written statement in opposition to the claim or an application for the presentation of additional evidence.

(d) The claimant bears the burden of proof of establishing that the claimant suffered losses in a real estate transaction as a result of fraud, misrepresentation, deceit, or the conversion of trust funds or the conversion of community association accounts under the control of a community association manager on the part of a real estate licensee and the extent of those losses. All facts shall be established by a preponderance of the evidence.

(e) The commission may postpone consideration of a claim until after a hearing under AS 08.88.071 (a)(3) or until after a pending or contemplated court proceeding is completed.

(f) The provisions of this section do not apply to a claim that is dismissed under AS 08.88.460 (c).



Sec. 08.88.470. - Findings and payment.

At the conclusion of the commission's consideration of a claim made under AS 08.88.460 , it shall make written findings and conclusions on the evidence. If the commission finds that the claimant has suffered a loss in a real estate transaction as a result of fraud, misrepresentation, deceit, or the conversion of trust funds or the conversion of community association accounts under the control of a community association manager on the part of a real estate licensee, the commission may award a claimant reimbursement from the real estate surety fund for the claimant's loss up to $15,000. Not more than $15,000 may be paid for each transaction regardless of the number of persons injured or the number of parcels of real estate involved in the transaction.



Sec. 08.88.472. - Fund operations; charges against fund.

(a) The commission may charge to the real estate surety fund hearing and legal expenses related to fund operations and claims. The commission shall deposit into the real estate surety fund amounts recovered for these expenses from the licensee under AS 08.88.071 (b) or from other parties under AS 08.88.490 .

(b) An amount charged to the fund by the commission for costs under (a) of this section may not be considered in determining the maximum reimbursement to be awarded under AS 08.88.470 or in determining the maximum liability of the real estate surety fund under AS 08.88.475 .

(c) The commission may contract under AS 36.30 (State Procurement Code) with a person for the person to perform legal services for the commission with regard to a claim against the real estate surety fund. The contract may cover one or more claims.

(d) If the salary of an employee is entirely or partially paid for from money in the real estate surety fund, the employee may perform administrative duties for the commission in addition to any duties the employee performs that are related to the real estate surety fund. AS 08.88.910 does not apply to this subsection.



Sec. 08.88.474. - Payment of small claims judgment.

If a claim originally filed with the commission is dismissed and is heard as a small claims action under AS 08.88.460 (c) and the claimant prevails in the small claims action against a real estate licensee, the commission shall make an award from the fund of any outstanding portion of the small claims judgment on receipt of a copy of the final judgment and an affidavit from the claimant stating that more than 30 days have elapsed since the judgment became final and that the judgment has not yet been satisfied by the licensee determined responsible. After payment of a small claims judgment, the commission is subrogated to the claimant's rights in the judgment under AS 08.88.490 .



Sec. 08.88.475. - Maximum liability.

(a) The maximum liability of the real estate surety fund may not exceed $50,000 for any one real estate licensee.

(b) If the $50,000 liability of the fund as provided in (a) of this section is insufficient to pay in full the valid claims of all persons who have filed claims against an individual licensee, the $50,000 shall be distributed among the claimants in the ratio that their individual claims bear to the aggregate of valid claims, or in another manner that the commission considers equitable. Distribution shall be among the persons entitled to share in the recovery without regard to the order in which their claims were filed.



Sec. 08.88.480. - Order of claim payment.

If the money deposited in the real estate surety fund is insufficient at a given time to satisfy a duly authorized claim against the fund, the commission shall, when sufficient money has been deposited in the fund and appropriated, satisfy unpaid claims in the order that the claims were originally filed, plus accumulated interest at the rate of eight percent a year.



Sec. 08.88.485. - False claims or documents.

A person who files with the commission a notice, statement, or other document required under this chapter that contains a wilful material misstatement of fact, is guilty of a misdemeanor and is punishable by imprisonment for a period of not more than one year, or a fine of not more than $1,000, or by both.



Sec. 08.88.490. - Right to subrogation.

When the commission has paid to a claimant from the real estate surety fund the sum awarded by the commission, the commission shall be subrogated to all of the rights of the claimant to the amount paid, and the claimant shall assign all right, title, and interest in that portion of the claim to the commission. Money collected by the commission on the claim shall be deposited to the real estate surety fund.



Sec. 08.88.495. - Disciplinary action against brokers and salesmen.

Repayment in full of all obligations to the real estate surety fund does not nullify or modify the effect of disciplinary proceedings brought under the provisions of this chapter.



Sec. 08.88.500. - Definition. [Repealed, Sec. 14 ch 14 SLA 1987; former AS 08.88.500 was repealed by Sec. 3, ch. 95, SLA 1964].

Repealed or Renumbered



Sec. 08.88.510. - , 08.88.520. [Repealed, Sec. 3 ch 95 SLA 1964].

Repealed or Renumbered






Article 05 - LICENSE RELATIONSHIPS AND DUTIES

Sec. 08.88.600. - Licensee relationships.

(a) A real estate licensee who provides real estate services to one party in a real estate transaction represents only that party unless the parties to the transaction agree otherwise in writing.

(b) A real estate licensee may not provide real estate services to more than one party in the same real estate transaction, except that

(1) a licensee may represent one party to the transaction while providing specific assistance to an unrepresented party to the transaction;

(2) a licensee may act as a neutral licensee under (c) of this section;

(3) a licensee may also, with the written consent of the parties, be a party to the transaction; or

(4) the parties to the transaction may agree otherwise in writing, except as provided by AS 08.88.625 .

(c) A real estate licensee may provide specific assistance to both the seller and buyer, or both the lessor and lessee, in the same real estate transaction as a neutral licensee if the licensee complies with AS 08.88.610 .

(d) A real estate licensee who works for a real estate broker may represent or provide specific assistance to a person in a real estate transaction even if the broker or another licensee who is working for the broker represents or provides specific assistance to another person in the same transaction. The broker shall designate which licensee, including the broker, is the designated licensee for the seller or lessor and which licensee, including the broker, is the designated licensee for the buyer or lessee.



Sec. 08.88.605. - Additional licensee relationship provisions.

(a) A real estate licensee may provide real estate services to a party in separate real estate transactions under different licensee relationships if the licensee complies with AS 08.88.600 - 08.88.695 when establishing the relationship for each transaction.

(b) The authorization under (a) of this section includes acting as a real estate licensee for a party in one real estate transaction and at the same time not representing that party in a different real estate transaction involving that party.



Sec. 08.88.610. - Authorization of neutral licensee relationship.

(a) Before a real estate licensee begins acting as a neutral licensee, the real estate licensee may obtain preauthorization from a person to act as a neutral licensee in the person's real estate transaction by obtaining the written consent of the person.

(b) If preauthorization is not obtained under (a) of this section, when a buyer or lessee expresses an interest to the licensee in acquiring or leasing real estate and the licensee is representing the seller or lessor of the property, the licensee shall obtain written consent to act as a neutral licensee before the licensee shows the real estate.

(c) A written consent under this section must be provided on a separate form, may not be contained in another writing, and must be entitled "Waiver of Right To Be Represented."



Sec. 08.88.615. - Duties owed by licensee in all licensee relationships.

(a) Unless additional duties are agreed to in a written document signed by the person, and regardless of the type of licensee relationship in which the real estate licensee is acting, a real estate licensee owes the following duties to each person to whom the licensee provides specific assistance:

(1) the exercise of reasonable skill and care;

(2) honest and good faith dealing;

(3) the presentation of all written offers, written notices, and other written communications to and from the person in a timely manner regardless of whether the real estate is subject to an existing contract for sale or lease or the person is already a party to an existing contract to buy or lease real estate;

(4) except as provided in (b) of this section, the disclosure of all material information known by the licensee regarding the physical condition of real estate if the information substantially adversely affects the real estate or a person's ability to perform the person's obligations in the real estate transaction or if the information would materially impair or defeat the purpose of the real estate transaction;

(5) accounting in a timely manner for all money and other property received from or on behalf of the person;

(6) before the licensee provides specific assistance to the person, or when entering into a contract with the person to provide specific assistance, providing a copy of the pamphlet established under AS 08.88.685(b)(2) and produced under AS 08.88.685 (c) that outlines the duties of the types of licensee relationships identified under AS 08.88.600;

(7) before the licensee provides specific assistance to the person, obtaining from the person a document signed by the person that discloses the licensee's relationship with the person;

(8) in addition to the document provided under (7) of this subsection, providing to the person when the person signs an offer in a real estate transaction handled by the licensee a written statement that states whether the licensee represents the buyer, represents the seller, represents the lessee, represents the lessor, or provides specific assistance to both the buyer and the seller or both the lessee and the lessor as a neutral licensee; the statement must be contained in a separate paragraph entitled "Licensee Relationships" in the contract between the buyer and seller or the lessee and lessor, or in a separate document entitled "Licensee Relationships."

(b) The disclosure requirements of (a)(4) of this section may not be construed to imply a duty to

(1) investigate a matter that

(A) the licensee has not agreed to investigate; or

(B) is not known by the seller, prospective buyer, lessor, prospective lessee, or licensee; or

(2) disclose, unless otherwise provided by law, events that have occurred on the real estate that might affect whether a person wants to buy or lease the real estate.

(c) Notwithstanding (b)(2) of this section, before a buyer makes or accepts an offer in a real estate transaction, a real estate licensee shall disclose to the buyer that a murder or suicide occurred on the real property that is the subject of the real estate transaction if

(1) the murder or suicide occurred within one year before the date that the licensee first showed the real estate to the buyer; and

(2) the licensee is aware that the murder or suicide occurred on the real estate.



Sec. 08.88.620. - Duties owed by licensee representing a person.

Unless additional duties are agreed to in a written document signed by the person represented by the licensee, a real estate licensee who represents the person owes the person the following duties in addition to the other duties imposed by AS 08.88.615 :

(1) not taking action that the licensee knows is adverse or detrimental to the interest of the represented person in a real estate transaction;

(2) disclosure of a conflict of interest to the represented person in a timely manner;

(3) advising the represented person to obtain expert advice on a matter that relates to the real estate transaction that is beyond the licensee's expertise;

(4) not disclosing confidential information from or about the represented person without written consent, except under a subpoena or another court order, even after termination of the licensee's relationship with the represented person;

(5) if the represented person is a seller or a lessor, unless otherwise agreed to in writing, making a good faith and continuous effort to find a buyer or lessee for the real estate of the seller or lessor, except that a licensee is not required to seek additional offers to buy or lease the real estate while the real estate is subject to an existing contract for sale or lease; and

(6) if the represented party is a buyer or a lessee, unless otherwise agreed to in writing, making a good faith and continuous effort to find real estate for the buyer or lessee, except that a licensee is not obligated to

(A) seek additional real estate to buy or lease for the buyer or lessee while the buyer or lessee is a party to an existing contract to buy or lease real estate; or

(B) show to the buyer or lessee real estate for which there is not a written agreement to pay compensation to the licensee.



Sec. 08.88.625. - Waiver of duties.

A real estate licensee or a person to whom a licensee provides specific assistance may not waive the duties identified under AS 08.88.615 and 08.88.620, except as otherwise allowed under AS 08.88.620 (5) and (6).



Sec. 08.88.630. - Duties not owed by licensee.

Unless agreed otherwise, a real estate licensee does not owe a duty to a person with whom the licensee has established a licensee relationship to

(1) conduct an independent inspection of the real estate that is the subject of the licensee relationship;

(2) conduct an independent investigation of a person's financial condition; or

(3) independently verify the accuracy or completeness of a statement made by a party to a real estate transaction or by a person reasonably believed by the licensee to be reliable.



Sec. 08.88.635. - Acts not amounting to adverse or detrimental acts or conflicts of interest.

(a) If a licensee shows real estate not owned or leased by the seller or lessor to prospective buyers or lessees or lists competing properties for sale or lease, this activity does not by itself constitute action that is adverse or detrimental to the seller or lessor or create a conflict of interest under AS 08.88.391 .

(b) The representation of more than one seller or lessor by the same licensee or by different licensees working for the same real estate broker in competing transactions involving the same buyer or lessee does not by itself constitute action that is adverse or detrimental to the sellers or lessors or create a conflict of interest under AS 08.88.391.

(c) If a licensee shows real estate in which the buyer or lessee is interested to other prospective buyers or lessees, this activity does not by itself constitute action that is adverse or detrimental to the buyer or lessee or create a conflict of interest under AS 08.88.391 .

(d) The representation of more than one buyer or lessee by the same licensee or by different licensees working for the same real estate broker in competing transactions involving the same seller or lessor does not by itself constitute action that is adverse or detrimental to the sellers or lessors or create a conflict of interest under AS 08.88.391.

(e) Acting as a neutral licensee in compliance with AS 08.88.600 - 08.88.695 does not by itself constitute action that is adverse or detrimental to a seller, lessor, buyer, or lessee or create a conflict of interest under AS 08.88.391 .

(f) A real estate licensee who discloses confidential information to the licensee's broker for the purpose of seeking advice or assistance for the benefit of the person to whom the licensee is providing specific assistance does not breach the licensee's duty of confidentiality to the person, but the licensee's broker has a duty to maintain the confidentiality of the information.



Sec. 08.88.640. - Designated licensee relationship.

(a) Unless the broker is the designated licensee, the relationship, including the duties, obligations, and responsibilities of the relationship, established between a person and a designated real estate licensee does not extend to the real estate broker for whom the designated licensee is working, to another real estate licensee who works for the same real estate broker, or to an owner of the business that employs the real estate broker. The extent or limitations of the relationship between the broker with the designated licensee shall be disclosed to the parties to a real estate transaction.

(b) A real estate broker may have a different designated licensee working for a seller or lessor and for the buyer or lessee in the same real estate transaction. Having a different designated licensee working for a seller or lessor and for the buyer or lessee in the same real estate transaction does not create dual agency or a conflict of interest for the real estate broker or for a licensee employed by the same real estate broker.

(c) A designated real estate licensee may represent or provide specific assistance to a person who is a seller or lessor in one real estate transaction while representing or providing specific assistance to the person as a buyer or lessee in another real estate transaction.

(d) Unless the broker is the designated licensee, when a designated licensee represents or provides specific assistance as a designated licensee to a person in a real estate transaction, the knowledge received by the designated licensee while representing or providing specific assistance to the person is not imputed to the real estate broker for whom the designated licensee works, to another real estate licensee employed by or under contract to the broker, or to an owner of the business that employs the real estate broker.

(e) This section may not be construed to limit the responsibility of a real estate broker, or of an owner of a business that employs the real estate broker, to supervise designated licensees who work for the broker or who work for the business that employs the broker, or to shield the broker or business from vicarious liability for the acts of the designated licensees.



Sec. 08.88.645. - Duties of neutral licensee.

(a) Unless additional duties are agreed to in a written document signed by the neutral licensee and the seller, buyer, lessor, or lessee, the duties of a neutral licensee are limited to the duties established for real estate licensees under AS 08.88.615 and the following duties:

(1) not to take action that the neutral licensee knows is adverse or detrimental to the interest of the persons to whom the neutral licensee provides services in the real estate transaction;

(2) to disclose a conflict of interest in a timely manner to all parties to whom the licensee provides specific assistance;

(3) to advise all parties to whom the licensee provides specific assistance for the transaction to obtain expert advice on a matter relating to the transaction that is beyond the expertise of the neutral licensee;

(4) not to disclose without written consent confidential information from or about any of the parties to whom the licensee is providing specific assistance to another party to whom the licensee is providing specific assistance in the transaction, except under a subpoena or another court order, even after the relationship with the party terminates;

(5) not to disclose without the consent of the person to whom the information relates

(A) that the buyer or lessee is willing to pay more than the price offered for the real estate;

(B) that the seller or lessor is willing to accept less than the asking price for the real estate; or

(C) that the seller, buyer, lessor, or lessee will agree to financing terms other than those terms offered.

(b) A neutral licensee does not violate the duties of a neutral licensee if, with written consent, the neutral licensee engages in the following conduct in a good faith effort to assist in reaching final agreement in a real estate transaction:

(1) analyzing, providing information on, or reporting on the merits of the transaction to each party;

(2) discussing the price, terms, or conditions that each party would or should offer or accept; or

(3) suggesting compromises in the parties' respective bargaining positions.



Sec. 08.88.650. - No imputation of knowledge resulting from neutral licensee relationship.

In a neutral licensee relationship, the knowledge or information of the licensee about one client is not imputed to other clients or to other licensees who work for the same real estate broker.



Sec. 08.88.655. - Compensation.

(a) A real estate broker may be compensated by any party to a real estate transaction, by a third party, or by one or more of the parties to the transaction splitting or sharing the compensation.

(b) The payment of compensation to a real estate broker may not be construed to establish a relationship between the broker and the party who pays the compensation.

(c) If a real estate licensee provides specific assistance or enters into a personal services contract to act as a real estate licensee for a person, or if a seller and buyer, or a lessor and lessee, enter into a contract to sell, buy, or lease real estate, the real estate licensee shall disclose which party the licensee anticipates will be paying compensation to the real estate brokers in the real estate transaction.

(d) A real estate licensee shall include in a contract to sell, buy, or lease real estate a statement indicating which party is paying compensation to the real estate brokers in the real estate transaction.



Sec. 08.88.660. - Duration of relationship.

(a) A licensee relationship with a buyer, lessee, seller, or lessor begins when the licensee represents or provides specific assistance to the buyer, lessee, seller, or lessor and continues until the earliest of the following events occurs:

(1) the licensee completes the representation or specific assistance;

(2) the relationship term agreed on by the buyer, lessee, seller, or lessor terminates;

(3) the licensee and the parties to the relationship terminate the relationship by mutual agreement; or

(4) a party to the relationship terminates the relationship by giving notice to the other party.

(b) The termination of a relationship under (a)(3) or (4) of this section only terminates the licensee relationship and does not affect other contractual rights of the parties to the licensee relationship.

(c) Except as otherwise agreed to in writing, a licensee does not owe a further duty to a buyer, lessee, seller, or lessor after termination of the licensee relationship, except for the duties of accounting for all money and other property received during the relationship and not disclosing confidential information.



Sec. 08.88.665. - Vicarious liability.

A seller, buyer, lessor, or lessee is not liable for an act, error, or omission of a real estate licensee that arises out of the licensee relationship,

(1) unless the seller, buyer, lessor, or lessee participated in or authorized the act, error, or omission and then only to the extent of the participation or authorization; or

(2) except to the extent that the seller, buyer, lessor, or lessee benefited from the act, error, or omission, and a court determines that it is highly probable that the person claiming damages for the act, error, or omission would be unable to enforce a judgment against the licensee.



Sec. 08.88.670. - Imputed knowledge and notice.

(a) Unless otherwise agreed to in writing, a seller, buyer, lessor, or lessee is not considered to have knowledge or notice of a fact known by a real estate licensee of the seller, buyer, lessor, or lessee unless the fact is actually known by the seller, buyer, lessor, or lessee.

(b) Unless otherwise agreed to in writing, a real estate licensee does not have knowledge or notice of a fact that is not actually known by the licensee.



Sec. 08.88.675. - Common law abrogated.

The common law of agency related to real estate licensee relationships in real estate transactions is expressly abrogated to the extent inconsistent with AS 08.88.600 - 08.88.695.



Sec. 08.88.680. - Causes of action.

(a) A person may not bring an action against a neutral licensee for making a disclosure that is required or permitted under this chapter.

(b) In a civil action for the failure of a licensee to comply with the provisions of AS 08.88.600 - 08.88.695, the plaintiff's remedy is limited to the recovery of actual damages. This subsection does not limit a person's ability to take any other action or pursue any other remedy to which the person may be entitled under other law.



Sec. 08.88.685. - Policies, guidelines, and requirements.

(a) A broker shall adopt a written policy that identifies and describes the relationships in which the broker and the real estate licensees who work for the broker may engage with a seller, buyer, lessor, or lessee. The broker shall make the written policy available to the commission and to members of the public on request.

(b) The commission shall adopt regulations that establish

(1) guidelines to assist a broker to adopt the written policy required by (a) of this section;

(2) the contents and format of the pamphlet to be provided by a licensee under AS 08.88.615 (a)(6); and

(3) requirements for a broker's supervision of the real estate licensees who work for the broker.

(c) Based on the content and format for the pamphlets established under (b)(2) of this section, a real estate broker shall produce and pay the costs to produce the actual pamphlets to be provided by licensees in the broker's business under AS 08.88.615 (a)(6).



Sec. 08.88.690. - Exemptions.

A real estate licensee is exempt from the signature requirements of AS 08.88.600 - 08.88.695 when the licensee provides specific assistance to

(1) a corporation that issues publicly traded securities;

(2) a business that has a net worth in the previous calendar year of $2,000,000 or more, if the business requests the exemption from the licensee; or

(3) a governmental agency; in this paragraph, "governmental agency" means a department, division, public agency, political subdivision, or other public instrumentality of the state or federal government, including the University of Alaska, the Alaska Railroad Corporation, the Alaska Housing Finance Corporation, the Alaska Industrial Development and Export Authority, and other public corporations.



Sec. 08.88.695. - Definitions.

In AS 08.88.600 - 08.88.695,

(1) "compensation" includes a commission;

(2) "confidential information" means information from or concerning a person that

(A) the licensee acquired during the course of the licensee's relationship as a licensee with the person;

(B) the person reasonably expects to be kept confidential;

(C) the person has not disclosed or authorized to be disclosed to a third party;

(D) would, if disclosed, operate to the detriment of the person; and

(E) the person is not obligated to disclose to the other party in a real estate transaction;

(3) "designated licensee" means

(A) a real estate licensee who works for a real estate broker and represents or provides specific assistance to a person in a real estate transaction when another licensee who is working for the same broker represents or provides specific assistance to an unrepresented person in the same transaction; or

(B) a real estate broker who represents or provides specific assistance to a person in a real estate transaction when another licensee who is working for the broker represents or provides specific assistance to another person in the same transaction;

(4) "neutral licensee" means a real estate licensee who

(A) provides specific assistance to both the buyer and the seller, or both the lessor and the lessee, in a real estate transaction; and

(B) does not represent either party;

(5) "personal services contract" includes a listing, a fee agreement between brokers and sellers, buyers, lessors, or lessees, a management contract with property owners, or any other agreement by which a broker agrees to perform a duty with respect to real estate for an agreed upon fee or commission;

(6) "real estate services" means services related to a real estate transaction;

(7) "represent" means to provide real estate services to a person if the services are not limited to specific assistance;

(8) "specific assistance"

(A) means

(i) asking questions regarding confidential information for a real estate transaction;

(ii) showing pieces of real estate selected for a buyer's or lessee's specific needs or desires;

(iii) preparing a written offer for a real estate transaction; or

(iv) entering into a personal services contract;

(B) does not include

(i) hosting an open house;

(ii) casual conversation regarding real estate;

(iii) receiving calls or electronic inquiries from the licensee's signs, advertisements, or Internet site;

(iv) providing information regarding a piece of real estate;

(v) setting an initial appointment to show a piece of real estate;

(vi) receiving unsolicited information from a buyer or lessee before or after disclosure of a real estate relationship.






Article 06 - GENERAL PROVISIONS

Sec. 08.88.900. - Exceptions.

(a) Except as provided in (b) of this section, this chapter does not apply to

(1) a person who is not licensed under this chapter who manages or makes a real estate transaction with respect to real estate the person owns or is seeking to own so long as the compensation the person receives does not include any portion of the commission or other compensation paid to a real estate licensee in the transaction;

(2) an attorney in fact under a power of attorney authorizing the consummation of a specific real estate transaction; an attorney in fact may not act as such under this paragraph for more than two transactions in a calendar year;

(3) a lawyer performing duties as a lawyer;

(4) a public official in the conduct of official duties;

(5) a person acting as receiver, trustee, administrator, executor, or guardian;

(6) a person acting under court order;

(7) a person acting under the authority of a will or trust instrument;

(8) a person dealing in mineral rights transactions;

(9) an employee of a domestic or foreign corporation, general or limited partnership, or limited liability company when performing an act described in AS 08.88.161 incidental to the regular course of business when the act relates to the management, sale, or other disposition of real estate owned by the foreign or domestic corporation, general or limited partnership or limited liability company; the exemption under this paragraph does not apply to a person employed by a foreign or domestic corporation, partnership, limited partnership, or limited liability company who performs an act described in AS 08.88.161 either

(A) as a vocation; or

(B) for compensation if the amount of the compensation is dependent upon or directly related to the value of the real estate with respect to which the act is performed;

(10) a person performing duties as a resident manager;

(11) a bookkeeper or accountant performing bookkeeping or accounting functions;

(12) a secretary or receptionist in a real estate office accepting rent or association fees and providing a written receipt for the rent or fees when a tenant or community association member delivers the rent or fees to the real estate office;

(13) tradesmen or vendors of services performing maintenance and repair functions;

(14) an employee of a real estate firm or of a property owner delivering or accepting a real estate contract or application, or a related amendment, to or from another person;

(15) an individual assisting in the performance of real estate activities only by carrying out administrative, clerical, or maintenance tasks;

(16) the management of a total of four or fewer residential units by a natural person for other persons;

(17) community association management for property organized under AS 34.07 or AS 34.08 by a resident owner of a unit in the property if the owner is a member of a self-managed community association for the property;

(18) community association management by a developer of property organized under AS 34.07 or AS 34.08 during the period that the developer retains control of at least 51 percent of the property;

(19) an attorney in fact who, for a relative, acts under a power of attorney that authorizes the consummation of a specific real estate transaction; in this paragraph, "relative" means a spouse or a great grandparent, grandparent, parent, uncle, aunt, sibling, child, nephew, niece, grandchild, or great grandchild by the whole or half blood or by marriage but does not include a relative who is only related through a step relationship, such as a stepbrother or the child of a stepbrother, except that "relative" includes a stepchild;

(20) a mobile home dealer; or

(21) the management by a natural person of property for another person without a fee other than the reimbursement of expenses.

(b) Notwithstanding that, under this section, a person is exempt from this chapter, AS 08.88.401 (d)(1) prohibits a licensee from knowingly paying to that person any part of a fee, commission, or other compensation received by the licensee in buying, selling, exchanging, leasing, auctioning, or renting real estate.



Sec. 08.88.910. - Application to independent contractors.

The provisions of this chapter that apply to employment relationships and employees also apply to contracting relationships and independent contractors.



Sec. 08.88.990. - Definitions.

In this chapter,

(1) "commission" means the Real Estate Commission except where the context indicates that "commission" refers to a fee paid for personal services;

(2) "community association management" means an activity undertaken for an owners' association with regard to property organized under either AS 34.07 or AS 34.08 under an agreement in exchange for a fee, commission, or other valuable consideration, including the following activities: preparing budgets and other financial documents, collecting, controlling, or disbursing funds, obtaining insurance for the association, contracting for maintenance and repair to association property, and supervising the day-to-day operations of the association under the direction of the association's board of directors;

(3) "community association operating account" means an account in a financial institution maintained in the name of a specific community association that contains money used for day-to-day operation and not for other uses;

(4) "community association reserve account" means an account in a financial institution maintained in the name of a specific community association that contains money reserved for the expected replacement cost of improvements within the community association or for other future uses;

(5) "initial license"

(A) means the first

(i) real estate broker license that the commission issues to a person, even if the person previously received an associate real estate broker license or real estate salesperson license under this chapter;

(ii) associate real estate broker license that the commission issues to a person, even if the person previously received a real estate broker license or a real estate salesperson license under this chapter;

(iii) real estate salesperson license under this chapter that the commission issues to a person, even if the person previously received a real estate broker license or an associate real estate broker license under this chapter;

(iv) issuance of a license to an individual after the individual's license has been revoked under AS 08.01.075 ;

(B) does not include the reinstatement of a license under AS 08.88.241(b);

(6) "knowingly" has the meaning given in AS 11.81.900 (a);

(7) "lease" includes a lease that is a part of another transaction;

(8) "property management" is an activity undertaken for another with regard to real property under an agreement in exchange for a fee, commission, or other valuable consideration, including the following activities: marketing, leasing, contracting for physical, administrative, or financial maintenance, performance of overall management of real property, and the supervision of these actions;

(9) "real estate" means an interest or estate in land, corporeal or incorporeal, except that it does not include a unit in a hotel, motel, boarding house, rooming house, or other transient lodging facility, or a unit in a warehouse, mini-storage facility, or other facility the function of which is limited to warehousing purposes;

(10) "real estate licensee" is a person who holds a license under this chapter; the term includes a broker unless the context clearly excludes brokers;

(11) "real estate transaction"

(A) in sales, means the transfer or attempted transfer of an interest in a unit of real property, an act conducted as a result of or in pursuit of a contract to transfer an interest in a unit of real property, or an act conducted in an attempt to obtain a contract to market real property;

(B) in property management, means the lease or rental of a unit of real property, including collection of rent from a tenant of a unit of rented or leased real property, an attempt to rent or lease a unit of real property, an attempt to collect rent from a tenant of rented or leased real property, or an act conducted as a result of or in pursuit of a contract to manage a unit of leased or rented real property;

(C) in community association management, means the collection or attempted collection of dues from a unit owner or an activity conducted as a result of or in pursuit of a contract with a community association to manage the affairs of a community association;

(12) "resident manager" means a person who resides on rented or leased real property or on contiguous property owned by the same owner, manages the property for the benefit of another person, and is either employed by the owner of the real estate or employed by, or under contract with, a real estate licensee.









Chapter 08.92. - CONCERT PROMOTERS

Sec. 08.92.010. - Registration required.

A person may not engage in the business of promoting concerts in the state without a valid promoter's certificate of registration issued by the department. To remain valid, a certificate of registration must be renewed on a date set by the department.



Sec. 08.92.020. - Fees.

(a) An applicant for a promoter's certificate of registration shall pay an original registration fee established by regulations adopted under AS 08.01.065 .

(b) The fee for the renewal of a registration certificate is also established by regulations adopted under AS 08.01.065 .



Sec. 08.92.030. - Bond or cash deposit required.

A promoter of concerts shall, at the time of applying for a certificate of registration, file with the department a surety bond or an equivalent cash deposit in the amount of $5,000. As an alternative to the bond or cash deposit, a promoter may deposit in a trust account in a bank, savings and loan association, or licensed escrow agent, 50 percent of the advance ticket receipts accumulated for each concert promoted, and provide the department with the number and location of the trust or escrow account. The bond, cash deposit, or account shall be conditioned upon the promoter providing ticket refunds within 10 days after the scheduled date of a concert which is cancelled due to any cause. The state, on behalf of a ticket holder, or a ticket holder directly, may bring an action on the bond, cash deposit, or account.



Sec. 08.92.035. - Refund caption required.

Tickets for concerts subject to the provisions of this chapter shall be printed with the name and business address of the promoter and the following caption:

"In the event of concert cancellation, refunds will be available at the above location between the hours of 9:00 a.m. and 5:00 p.m. for a period of 10 days after the scheduled date of the concert."



Sec. 08.92.040. - Denial, revocation, and suspension of registration.

(a) The department may refuse to issue, or may suspend or revoke, a certificate of registration for failure to comply with a provision of this chapter or of a regulation adopted under it. If a bonding company cancels the bond of a promoter, the promoter's certificate of registration shall be revoked. A promoter whose certificate has been revoked may again obtain registration by complying with the requirements of this chapter.

(b) Proceedings under this chapter are governed by AS 44.62 (Administrative Procedure Act).

(c) If the department determines that a person is acting as a promoter in violation of this chapter, the department may order the person to stop the violation. Upon receipt of the order, the person affected has the right to be heard and to present proof to the office of administrative hearings (AS 44.64.010 ) that the violation has not occurred. Upon application made by the recipient of the order, the office of administrative hearings may schedule a hearing at the earliest possible time. After the hearing, the department may affirm, modify, or set aside the order.



Sec. 08.92.050. - Injunction.

The attorney general may institute an action in the superior court to enjoin a violation of this chapter.



Sec. 08.92.060. - Violations.

(a) A person who violates AS 08.92.010 is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $5,000, or by imprisonment for not more than one year, or by both.

(b) Retention of ticket receipts after the 10th day following the scheduled date of a concert that has been cancelled is presumed to be fraud against ticket purchasers. A promoter who fails to refund the purchase price of a ticket to a concert which has been cancelled and retains the ticket receipts after the 10th day following the scheduled concert that has been cancelled is guilty of

(1) a misdemeanor, if ticket receipts retained are $1,000 or less, and upon conviction is punishable by a fine of not more than $5,000, or by imprisonment for not more than one year, or by both;

(2) a felony, if ticket receipts retained are more than $1,000, and upon conviction is punishable by a fine of not more than $10,000, or by imprisonment for not more than five years, or by both.



Sec. 08.92.070. - Exemption.

The provisions of this chapter do not apply to concerts promoted, organized, or produced

(1) by a nonprofit corporation, society or group that has qualified for nonprofit status under Sec. 501(c)(3) of the Internal Revenue Code (26 U.S.C. 501(c)(3));

(2) by a promoter for presentation within a municipality having a population of less than 10,000 persons.



Sec. 08.92.080. - Regulations.

The department may adopt regulations in accordance with AS 44.62 (Administrative Procedure Act) as necessary to administer and enforce this chapter.



Sec. 08.92.090. - Definitions.

In this chapter,

(1) "concert" means a live, staged musical performance, comedy act, or other specialty act featuring any number of performers for which a ticket is sold in advance for purposes of profit by a concert promoter; the term does not include dramatic performances;

(2) "department" means the Department of Commerce, Community, and Economic Development;

(3) "promoter" means a person who contracts for and arranges a concert for purposes of profit whether engaged full time or part time in the business of booking or hiring concerts.






Chapter 08.95. - SOCIAL WORKERS

Article 01 - BOARD OF SOCIAL WORK EXAMINERS

Sec. 08.95.010. - Creation and membership of the board.

(a) There is created the Board of Social Work Examiners composed of five members, as follows: one member licensed under this chapter as a baccalaureate social worker; one member licensed under this chapter as a master social worker; two members licensed under this chapter as clinical social workers; and one public member who has never been licensed under this chapter. At least one of the licensed members must be a person who is not an employee of a federal, state, or local government or of a private nonprofit organization that is exempt from federal income tax.

(b) Members of the board shall elect a member of the board as chair. The chair serves for a term of one year.



Sec. 08.95.020. - Board meetings.

The board shall hold at least two meetings each year. The board may hold additional meetings at the call of the chair or of a majority of the board members.



Sec. 08.95.030. - Duties.

The board shall

(1) issue licenses to qualified applicants;

(2) adopt regulations

(A) requiring that continuing education requirements be satisfied before a license is renewed;

(B) establishing a code of professional ethics that a licensee must observe;

(C) establishing standards of practice for social work performed by a licensee; and

(D) establishing standards for supervisors and for supervision that is required for licensure under AS 08.95.110 (a);

(3) adopt regulations necessary to carry out the duties and purpose of this chapter.



Sec. 08.95.040. - Continuing education requirement.

(a) The board shall adopt continuing education requirements for persons licensed under this chapter. Continuing education requirements that must be satisfied before the first biennial renewal of a person's license must include a minimum of 45 hours of education or training with a minimum of three hours in professional ethics, six hours in substance abuse, and six hours in cross-cultural education that includes issues relating to Alaska Natives. After the first biennial renewal of a license, continuing education requirements for that person's license renewal must include three hours in professional ethics, six hours in substance abuse, and six hours in cross-cultural education, three hours of which must include issues relating to Alaska Natives.

(b) The board shall appoint three persons licensed under this chapter to serve as a continuing education committee. The committee shall advise the board on matters related to continuing education for clinical social workers. One person appointed to the committee must be familiar with social problems in the rural areas of the state.



Sec. 08.95.050. - Disciplinary sanctions.

The board may impose a disciplinary sanction under AS 08.01.075 if it finds that a licensee

(1) secured a license through deceit, fraud, or intentional misrepresentation;

(2) engaged in deceit, fraud, or intentional misrepresentation in the course of providing professional services or in the course of professional activities;

(3) advertised professional services in a false or misleading manner;

(4) violated this chapter, a regulation adopted under this chapter, or an order issued by the board;

(5) is the subject of a disciplinary sanction or other adverse licensing action in another jurisdiction relating to a social work license;

(6) failed to report to the board that the licensee is or was the subject of a disciplinary proceeding or other adverse licensing action in another jurisdiction relating to a social work license;

(7) has been convicted of a felony or has been convicted of a misdemeanor that reflects on the licensee's ability to practice competently and professionally;

(8) intentionally or negligently engaged in, or permitted persons under the licensee's supervision to engage in, client care that did not conform to minimum professional standards or to the standards of practice adopted by the board regardless of whether actual injury to the client occurred;

(9) continued to practice after becoming unfit due to

(A) professional incompetence;

(B) failure to keep informed of current professional practices;

(C) addiction to or severe dependency on alcohol or other drugs that impairs the ability to practice safely; or

(D) physical or mental disability;

(10) engaged in lewd, immoral, or unethical conduct in connection with the delivery of professional services to clients; or

(11) while licensed to practice clinical social work, engaged in sexual contact with a person during the time period that the person was a client or within two years after termination of the licensee's professional relationship with the client.






Article 02 - LICENSING

Sec. 08.95.100. - License required.

(a) A person who practices clinical social work without obtaining a license under this chapter to practice clinical social work is guilty of a class B misdemeanor unless the person is

(1) licensed under a provision of this title that is outside this chapter, is practicing within the scope of that license, and is not representing to the public by title or description of service as being engaged in the practice of clinical social work; or

(2) practicing clinical social work as a student in a social work program approved by the board.

(b) A person is guilty of a class B misdemeanor if the person is not licensed

(1) under this chapter and uses the title "social worker" unless the person is exempt from licensure under AS 08.95.911 ;

(2) as a clinical social worker under this chapter or has a clinical social worker license that is suspended, revoked, or lapsed, and the person

(A) uses in connection with the person's name the words or letters "L.C.S.W.," "Licensed Clinical Social Worker," or other letters, words, or insignia indicating or implying that the person is a licensed clinical social worker; or

(B) in any way, orally or in writing, directly or by implication, holds out as a licensed clinical social worker;

(3) as a master social worker under this chapter or has a master social worker license that is suspended, revoked, or lapsed, and the person

(A) uses in connection with the person's name the words or letters "L.M.S.W.," "Licensed Master Social Worker," or other letters, words, or insignia indicating or implying that the person is a licensed master social worker; or

(B) in any way, orally or in writing, directly or by implication, holds out as being a licensed master social worker; or

(4) as a baccalaureate social worker under this chapter or has a baccalaureate social worker license that is suspended, revoked, or lapsed, and the person

(A) uses in connection with the person's name the words or letters "L.B.S.W.," "Licensed Baccalaureate Social Worker," or other letters, words, or insignia indicating or implying that the person is a licensed baccalaureate social worker; or

(B) in any way, orally or in writing, directly or by implication, holds out as being a licensed baccalaureate social worker.

(c) [Repealed, Sec. 26 ch 118 SLA 1998].



Sec. 08.95.110. - License requirements.

(a) The board shall issue a license to practice clinical social work to a person who

(1) has received a master's degree or a doctoral degree in social work from a college or university approved by the board;

(2) has completed, within the 10 years before application for licensure and under the supervision of a licensed clinical social worker, licensed psychologist, or licensed psychiatrist either

(A) a minimum of two years of continuous full-time employment in postgraduate clinical social work; or

(B) a minimum of 3,000 hours of less than full-time employment in a period of not less than two years in postgraduate clinical social work;

(3) is of good moral character;

(4) is in good professional standing and is fit to practice social work as determined by the board;

(5) has provided three professional references that are acceptable to the board, including, if the applicant

(A) was previously employed to practice social work, one reference from a person who was the applicant's employer while practicing social work unless the applicant demonstrates to the satisfaction of the board that the applicant is unable to satisfy the requirement of this subparagraph through no fault of the applicant; and

(B) is currently employed to practice social work, a reference from the applicant's current employer;

(6) has satisfactorily completed the examination given by the board for clinical social worker licensing; and

(7) has paid required fees.

(b) The board shall issue a license authorizing use of the title "master social worker" to a person who

(1) satisfies the requirements of (a)(1), (3) - (5), and (7) of this section; and

(2) has satisfactorily completed the examination given by the board for master social worker licensing.

(c) The board shall issue a license authorizing use of the title "baccalaureate social worker" to a person who

(1) satisfies the requirements of (a)(3) - (5) and (7) of this section;

(2) has received a bachelor's degree in social work from a college or university approved by the board; and

(3) has satisfactorily completed the examination given by the board for baccalaureate social worker licensing.



Sec. 08.95.120. - Licensing by credentials.

(a) The board shall issue a license to practice clinical social work if the applicant

(1) holds a current license to practice clinical social work in another jurisdiction that, at the time of original issuance of the license, had requirements for licensure equal to or more stringent than those of this state;

(2) is not the subject of an unresolved complaint or disciplinary action before a regulatory authority or a professional social work association;

(3) has provided three professional references that are acceptable to the board, including, if the applicant

(A) was previously employed to practice social work, one reference from a person who was the applicant's employer while practicing social work unless the applicant demonstrates to the satisfaction of the board that the applicant is unable to satisfy the requirement of this subparagraph through no fault of the applicant; and

(B) is currently employed to practice social work, a reference from the applicant's current employer;

(4) has not had a license to practice clinical social work revoked, suspended, or surrendered in lieu of disciplinary action in this state or another jurisdiction;

(5) has submitted proof of continued competency satisfactory to the board; and

(6) has paid required fees.

(b) The board shall issue a license to use the title "master social worker" or "baccalaureate social worker," as applicable, to an applicant who

(1) holds a current similar license from another jurisdiction that, at the time of original issuance of the license, had requirements for the license that were equal to or more stringent than those of this state;

(2) is not the subject of an unresolved complaint or disciplinary action before a regulatory authority or a professional social work association;

(3) has provided three professional references that are acceptable to the board, including, if the applicant

(A) was previously employed to practice social work, one reference from a person who was the applicant's employer while practicing social work unless the applicant demonstrates to the satisfaction of the board that the applicant is unable to satisfy the requirement of this subparagraph through no fault of the applicant; and

(B) is currently employed to practice social work, a reference from the applicant's current employer;

(4) has not had a license to practice social work or to use the title "social worker" revoked, suspended, or surrendered in lieu of disciplinary action in this state or another jurisdiction;

(5) has submitted proof of continued competency satisfactory to the board; and

(6) has paid required fees.



Sec. 08.95.125. - Temporary license to practice social work.

(a) On receipt of a completed application for a social worker license, a request for a temporary license, and payment of the application fee and temporary license fee determined under AS 08.01.065 (c), the board, a member of the board, or an employee of the department designated by the board may issue a temporary license

(1) to use the title "master social worker" to an individual who

(A) satisfies the requirements of AS 08.95.110 (a)(1) and (3); or

(B) satisfies the requirements of AS 08.95.120 (a)(2) and (4) and provides a photocopy, together with a sworn statement as to the copy's veracity, of the applicant's current license as a master social worker in another jurisdiction;

(2) to use the title "baccalaureate social worker" to an individual who

(A) satisfies the requirements of AS 08.95.110 (a)(3) and (c)(2); or

(B) satisfies the requirements of AS 08.95.120 (a)(2) and (4) and provides a photocopy, together with a sworn statement as to the copy's veracity, of the applicant's current license as a baccalaureate social worker in another jurisdiction.

(b) A temporary license provided to an applicant under (a)(1)(A) or (a)(2)(A) of this section is valid for one year and is valid notwithstanding the applicant's failure to satisfactorily complete the examination required under AS 08.95.110 (a)(6) during the period that the license is valid.

(c) A temporary license issued under (a)(1)(B) or (a)(2)(B) of this section is valid for one year.

(d) An individual's temporary license becomes invalid, notwithstanding (b) and (c) of this section, if the individual's application for a permanent license under AS 08.95.110 or 08.95.120 is rejected by the board. The temporary license becomes invalid on the date of board action rejecting the license application.

(e) The board

(1) may impose by regulation additional limitations that it determines appropriate on a temporary license issued under this section;

(2) may not, under this section, issue more than one temporary license to an applicant;

(3) may not renew a temporary license.



Sec. 08.95.130. - Display of license.

A person licensed under this chapter shall display the license in a conspicuous place where the licensee practices.






Article 03 - GENERAL PROVISIONS

Sec. 08.95.900. - Confidentiality of communication.

(a) A licensed social worker, and the social worker's employees or other persons who have access to the social worker's records, may not reveal to another person a communication made to the licensee by a client about a matter concerning which the client has employed the licensee in a professional capacity. This section does not apply to

(1) a case conference with other licensed social workers or with other licensed practitioners of the healing arts;

(2) the release of information which the client in writing authorized the licensee to reveal;

(3) information released to the board as part of a disciplinary or other proceeding by the board;

(4) information revealed as part of the discovery of evidence related to a court proceeding or introduced in evidence in a court proceeding;

(5) communications relevant to the physical, mental, or emotional condition of the client in a proceeding in which the condition of the client is an element of the claim or defense of the client, of a party claiming through or under the client, or of a person raising the client's condition as an element of the person's own case, or of a person claiming as a beneficiary of the client through a contract to which the client is or was a party; or, after the client's death, in a proceeding in which a party puts the condition of the client in issue;

(6) a communication to a potential victim or to law enforcement officers where a threat of imminent serious physical harm to an identified victim has been made by a client; or

(7) a communication that indicates that another licensed practitioner of the healing arts has committed an act of unprofessional or unlawful conduct in the provision of health or mental health services if the communication is disclosed by the social worker only to the licensing board with jurisdiction over the type of person who allegedly committed the unprofessional or unlawful conduct and the disclosure is made in good faith.

(b) Notwithstanding (a) of this section, a licensed social worker shall report incidents of child abuse or neglect as required by AS 47.17.020 and incidents of harm to vulnerable adults as required by AS 47.24.010.

(c) Information obtained by the board under (a)(3) and (7) of this section is confidential and is not a public record for the purposes of AS 40.25.110 - 40.25.140.



Sec. 08.95.905. - Immunity relating to certain reports.

A person licensed under this chapter who, in good faith and without malice, discloses to the appropriate licensing board that another licensed practitioner of the healing arts has allegedly committed an act of unprofessional or unlawful conduct in the provision of health or mental health services is immune from civil liability arising out of the disclosure.



Sec. 08.95.910. - Exemptions. [Repealed, Sec. 27 ch 118 SLA 1998].

Repealed or Renumbered



Sec. 08.95.911. - Exemption.

(a) Notwithstanding AS 08.95.100 (b)(1), a person who, on June 30, 2001, was employed or providing services under the title "social worker" may, without obtaining a license under this chapter, continue to use the title "social worker" while the person is employed by the same employer or, if self-employed, while providing the same scope of services, as on June 30, 2001.

(b) The exemption under (a) of this section does not authorize use of the title "social worker" outside the context of the person's employment or self-employment, as applicable.

(c) For purposes of this section, a person who is employed by

(1) the federal government is not considered to have changed employers if the person begins employment with a different agency of the federal government;

(2) the state is not considered to have changed employers if the person begins employment with a different agency of the state;

(3) a municipality is not considered to have changed employers if the person begins employment with a different agency of the municipality.



Sec. 08.95.920. - Unified occupation. [Repealed, Sec. 9 ch 36 SLA 2005].

Repealed or Renumbered



Sec. 08.95.990. - Definitions.

In this chapter,

(1) "board" means the Board of Social Work Examiners;

(2) "clinical social work" means the diagnosis of psychiatric disorders and the use of techniques of applied psychotherapy of a nonmedical nature while practicing social work;

(3) "clinical social worker" means a person who practices clinical social work;

(4) "department" means the Department of Commerce, Community, and Economic Development;

(5) "practitioner of the healing arts" has the meaning given in AS 47.17.290.

(6) " social work" means a service in which a special knowledge of social resources, human capabilities, and the part that unconscious motivation plays in determining behavior is directed, through the application of social work principles and methods, at helping individuals to achieve more adequate, satisfying, and productive social adjustments;

(7) "social work principles and methods" include counseling of a nonmedical nature to assist in the treatment of mental and emotional conditions of individuals, families, and groups; providing information and referral services; providing or arranging for the provision of social services; explaining and interpreting the psychosocial aspects in the situations of individuals, families, or groups; helping communities to organize, provide, or improve social and health services; and doing research related to social work.









Chapter 08.98. - VETERINARIANS

Article 01 - BOARD OF VETERINARY EXAMINERS

Sec. 08.98.010. - Creation and membership of the board.

There is created the Board of Veterinary Examiners composed of five members appointed by the governor and approved by the legislature. Four members shall be licensed veterinarians who have been in active practice in the state for at least five years preceding appointment and one shall be a public member. A person may not serve on the board who is, or was during the two years immediately preceding appointment, a member of a faculty, board of trustees, or advisory board of a veterinary school.



Sec. 08.98.020. - Term of office. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.035 ].

Repealed or Renumbered



Sec. 08.98.025. - Removal of board members. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.020 ].

Repealed or Renumbered



Sec. 08.98.030. - Executive secretary of board. [Repealed, Sec. 16 ch 130 SLA 1980].

Repealed or Renumbered



Sec. 08.98.040. - Board meetings.

The board shall hold at least three meetings each year. The board may hold special meetings at the call of the chairman or of a majority of the members. A majority of board members constitutes a quorum and a majority vote of those present is the decision of the board.



Sec. 08.98.050. - Powers and duties of the board.

(a) The board shall

(1) establish examination requirements for eligible applicants for licensure to practice veterinary medicine;

(2) examine, or cause to be examined, eligible applicants for licensure or registration;

(3) approve the issuance of licenses to qualified applicants;

(4) establish standards for the practice of veterinary medicine by regulation;

(5) conduct disciplinary proceedings in accordance with this chapter;

(6) adopt regulations requiring proof of continued competency before a license is renewed;

(7) as requested by the department, monitor the standards and availability of veterinary services provided in the state and report its findings to the department;

(8) collect, or cause to be collected, data concerning the practice of veterinary technology by veterinary technicians in the state and submit the data to the department for maintenance;

(9) establish, by regulation, educational and training requirements for the delegation of duties by veterinarians licensed under this chapter to veterinary technicians.

(b) The board may

(1) establish examination and registration requirements for veterinary technicians;

(2) adopt regulations or do any act necessary to carry out its duties under this chapter.



Sec. 08.98.060. - Board regulations. [Repealed, Sec. 16 ch 130 SLA 1980. For current law, see AS 08.98.050 ].

Repealed or Renumbered



Sec. 08.98.070. - Duties of the department.

The department shall furnish the board with administrative services, including renting space for holding examinations, printing and mailing licenses, sending notices, before December 1 of each year, that licenses must be renewed, collecting fees and issuing receipts, keeping a current register of licensees, employing secretarial assistants, replying to routine requests for information, printing forms and informational bulletins, typing all matter to be reproduced, maintaining records and completed examinations, and keeping records of receipts and disbursements.



Sec. 08.98.080. - Department regulations.

The department shall adopt procedural regulations necessary to carry out the duties imposed on it by AS 08.98.070 .



Sec. 08.98.090. - Applicability of the Administrative Procedure Act.

AS 44.62 (Administrative Procedure Act) applies to regulations and proceedings under this chapter.



Sec. 08.98.100. - Compensation.

Members of the board are entitled to per diem allowances and transportation expenses allowed by law and paid members of other state examining boards.






Article 02 - LICENSING

Sec. 08.98.120. - License required; prohibitions; penalty.

(a) A person may not practice veterinary medicine, surgery, or dentistry unless the person is licensed as a veterinarian under this chapter or has a temporary permit issued under AS 08.98.186 , except that a person may perform functions authorized by

(1) regulation of the board if the person is licensed as a veterinary technician; or

(2) a permit issued under AS 08.02.050 if the person is employed by an agency that has a permit issued under AS 08.02.050 .

(b) A person may not

(1) present or attempt to use a license or permit that was issued under this chapter to another person, either directly or by impersonation;

(2) secure or attempt to secure a license or permit under this chapter through deceit, fraud, or intentional misrepresentation;

(3) use or attempt to use an expired or revoked license or permit knowing of the license's or permit's status; or

(4) falsely claim to be licensed or to hold a permit under this chapter.

(c) Violation of this section is a misdemeanor punishable by a fine of not more than $10,000 or by imprisonment for not more than one year, or by both.



Sec. 08.98.130. - Examination. [Repealed, Sec. 16 ch 130 SLA 1980].

Repealed or Renumbered



Sec. 08.98.140. - Content of examination. [Repealed, Sec. 6 ch 5 SLA 1998].

Repealed or Renumbered



Sec. 08.98.150. - Administration of examination.

The board shall offer examinations at least once a year. Examinations shall be so administered that, whenever possible, one who grades a written examination does not know the identity of the examinee whose test is being graded.



Sec. 08.98.160. - Reexamination.

A person who fails an examination may apply for a subsequent examination, but shall pay the examination fee each time the person applies.



Sec. 08.98.165. - Qualification for license.

(a) An applicant is qualified to receive a license as a veterinarian who

(1) is a graduate of an accredited veterinary school or who has successfully completed the Educational Commission for Foreign Veterinary Graduates certification process;

(2) has, within the 60 months preceding application for the license, passed a national examination for veterinarians approved by the board;

(3) has passed the written examination of the state on specific Alaska issues of veterinary practice;

(4) is in good standing, as defined by the board in regulations; and

(5) has paid required fees.

(b) [Repealed, Sec. 6 ch 5 SLA 1998].



Sec. 08.98.167. - Qualification for technician license.

The board shall adopt regulations under which a person may qualify to be licensed as a veterinary technician.



Sec. 08.98.170. - Qualification for examination. [Repealed, Sec. 16 ch 130 SLA 1980. For current law, see AS 08.98.165 ].

Repealed or Renumbered



Sec. 08.98.180. - Temporary license.

A person who meets the requirements of AS 08.98.165 (a)(1), (4), and (5) is entitled to be temporarily licensed after applying for examination if the person works under the supervision of a licensed veterinarian. A license issued under this section is valid until the results of the examinations are published. A person may not receive more than one temporary license. An application for a temporary license must be signed by the supervising veterinarian and accompanied by the temporary license fee required under AS 08.98.190 .



Sec. 08.98.184. - Licensure by credentials.

The board shall approve the issuance of a license to an applicant who holds a valid license to practice veterinary medicine in another state, territory, or country if the applicant

(1) has graduated from an accredited school of veterinary medicine or has successfully completed the Educational Commission for Foreign Veterinary Graduates certification process;

(2) has been engaged in the active practice of veterinary medicine for at least five of the seven years before filing the application;

(3) has passed the written examination of the state on specific Alaska issues of veterinary practice;

(4) is in good standing, as defined by the board in regulations; and

(5) has paid required fees.



Sec. 08.98.186. - Temporary permit.

A person licensed to practice veterinary medicine in another state who meets the requirements of AS 08.98.165 (a)(1), (4), and (5) may be granted a temporary permit to conduct the practice of a person licensed in the state who is absent from practice. An application shall be signed by the person who is or will be absent from practice and by the applicant. A temporary permit is valid for no longer than 60 days after issuance but may be renewed.



Sec. 08.98.190. - Fees.

The department shall set fees under AS 08.01.065 for the following:

(1) application;

(2) examination;

(3) investigation of credentials;

(4) license;

(5) license renewal;

(6) temporary license;

(7) temporary permit.



Sec. 08.98.200. - Reinstatement of lapsed license.

A person whose license has lapsed is entitled to have the license reinstated without taking an examination unless the license has remained lapsed more than five years.



Sec. 08.98.210. - Out-of-state veterinarian. [Repealed, Sec. 16 ch 130 SLA 1980. For current law, see AS 08.98.184 and 08.98.186].

Repealed or Renumbered






Article 03 - ENFORCEMENT

Sec. 08.98.230. - Injunction. [Repealed, Sec. 16 ch 130 SLA 1980. For current law, see AS 08.98.235 and 08.98.240].

Repealed or Renumbered



Sec. 08.98.235. - Grounds for imposition of disciplinary sanctions.

After a hearing, the board may impose a disciplinary sanction on a person licensed under this chapter when the board finds that the person

(1) secured a license through deceit, fraud, or intentional misrepresentation;

(2) engaged in deceit, fraud, or intentional misrepresentation in the course of providing professional services or engaging in professional activities;

(3) advertised professional services in a false or misleading manner;

(4) has been convicted of a felony or other crime which affects the person's ability to continue to practice competently and safely;

(5) intentionally or negligently engaged in or permitted the performance of animal care by the person's supervisees which does not conform to minimum professional standards regardless of whether actual injury to the animal occurred;

(6) failed to comply with this chapter, with a regulation adopted under this chapter, or with an order of the board;

(7) continued to practice after becoming unfit due to

(A) professional incompetence;

(B) addiction or severe dependency on alcohol or other drugs which impairs the person's ability to practice safely;

(C) physical or mental disability;

(8) engaged in lewd or immoral conduct in connection with the delivery of professional service.



Sec. 08.98.240. - Disciplinary sanctions. [Repealed, Sec. 49 ch 94 SLA 1987. For current law, see AS 08.01.075 ].

Repealed or Renumbered






Article 04 - GENERAL PROVISIONS

Sec. 08.98.250. - Definitions.

In this chapter,

(1) "accredited veterinary school" means a veterinary college or division of a university or college that offers the degree of Doctor of Veterinary Medicine, or its equivalent as determined by the board, and conforms to the standards required for accreditation by the American Veterinary Medical Association;

(2) "animal" means any animal other than a human being including mammals, birds, fish, and reptiles, wild or domestic, living or dead;

(3) "board" means the Board of Veterinary Examiners;

(4) "department" means the Department of Commerce, Community, and Economic Development;

(5) "practice of veterinary medicine"

(A) means for compensation to

(i) diagnose, treat, correct, change, relieve, or prevent animal disease, deformity, defect, injury, or other physical or mental condition, including the prescription or administration of a drug, biologic apparatus, anesthetic, or other therapeutic or diagnostic substance;

(ii) use a manual or mechanical procedure for testing for pregnancy or correcting sterility or infertility; or

(iii) render advice or recommendation with regard to any matter listed in (i) or (ii) of this subparagraph;

(B) means to represent, directly or indirectly, publicly or privately, an ability or willingness to do any act in (A) of this paragraph for compensation;

(C) means to use a description, title, abbreviation, or letters in a manner or under circumstances tending to induce the belief that the person using it or them is qualified or licensed to do any act in (A) of this paragraph whether or not for compensation;

(D) does not include, whether or not for compensation,

(i) practices related to artificial insemination and the use of a title, abbreviation, or letters in a manner which induces the belief that the person using them is qualified to perform artificial insemination;

(ii) the practices of a farrier done in the performance of the farrier's profession;

(iii) standard practices commonly performed on farm or domestic animals in the course of routine farming or animal husbandry, when performed by an owner or the owner's employee unless ownership of the animal is transferred for the purpose of avoiding application of this chapter or the primary purpose of hiring the employee is to avoid application of this chapter;

(6) "veterinary technician" means a person who performs functions delegated by a veterinarian licensed under this chapter.









Chapter 08.99. - BOARD OF WELDING EXAMINERS

Sec. 08.99.010. - 08.99.100 - l Board of Welding Examiners. [Repealed, Sec. 35 ch 6 SLA 1984].

Repealed or Renumbered



Sec. 08.99.110. - [Renumbered as AS 18.60.850 ].

Repealed or Renumbered



Sec. 08.99.120. - Penalty. [Repealed, Sec. 35 ch 6 SLA 1984].

Repealed or Renumbered









Title 09 - CODE OF CIVIL PROCEDURE

Chapter 09.05. - JURISDICTION

Sec. 09.05.010. - Jurisdiction of action.

From the time of the service of a copy of the summons and complaint, or of the completion of the publication when service by publication is ordered, the court acquires jurisdiction and has control of all the subsequent proceedings. The voluntary appearance of the defendant is equivalent to personal service of a copy of the summons and complaint upon the defendant.



Sec. 09.05.015. - Personal jurisdiction.

(a) A court of this state having jurisdiction over the subject matter has jurisdiction over a person served in an action according to the rules of civil procedure

(1) in an action, whether arising in or out of this state, against a defendant who, when the action is commenced,

(A) is a natural person present in this state when served;

(B) is a natural person domiciled in this state;

(C) is a domestic corporation; or

(D) is engaged in substantial and not isolated activities in this state, whether the activities are wholly interstate, intrastate, or otherwise;

(2) in an action that may be brought under statutes of this state that specifically confer grounds for personal jurisdiction over the defendant;

(3) in an action claiming injury to person or property in or out of this state arising out of an act or omission in this state by the defendant;

(4) in an action claiming injury to person or property in this state arising out of an act or omission out of this state by the defendant, provided, in addition, that at the time of the injury either

(A) solicitation or service activities were carried on in this state by or on behalf of the defendant; or

(B) products, materials, or things processed, serviced, or manufactured by the defendant were used or consumed in this state in the ordinary course of trade;

(5) in an action that

(A) arises out of a promise, made anywhere to the plaintiff or to some third party for the plaintiff's benefit, by the defendant to perform services in this state or to pay for services to be performed in this state by the plaintiff;

(B) arises out of services actually performed for the plaintiff by the defendant in this state, or services actually performed for the defendant by the plaintiff in this state if the performance in this state was authorized or ratified by the defendant;

(C) arises out of a promise, made anywhere to the plaintiff or to some third party for the plaintiff's benefit, by the defendant to deliver or receive in this state or to ship from this state goods, documents of title, or other things of value;

(D) relates to goods, documents of title, or other things of value shipped from this state by the plaintiff to the defendant on the order or direction of the defendant; or

(E) relates to goods, documents of title, or other things of value actually received by the plaintiff in this state from the defendant without regard to where delivery to the carrier occurred;

(6) in an action that arises out of

(A) a promise, made anywhere to the plaintiff or to some third party for the plaintiff's benefit, by the defendant to create in either party an interest in, or to protect, acquire, dispose of, use, rent, own, control, or possess by either party real property situated in this state;

(B) a claim to recover a benefit derived by the defendant through the use, ownership, control, or possession by the defendant of tangible property situated in this state either at the time of the first use, ownership, control, or possession or at the time the action is commenced; or

(C) a claim that the defendant return, restore, or account to the plaintiff for an asset or thing of value that was in this state at the time the defendant acquired possession or control over it;

(7) in an action to recover a deficiency judgment upon a mortgage note or conditional sales contract or other security agreement executed by the defendant or a predecessor of the defendant to whose obligations the defendant has succeeded and the deficiency is claimed

(A) in an action in this state to foreclose upon real property situated in this state;

(B) following sale of real property in this state by the plaintiff; or

(C) following resale of tangible property in this state by the plaintiff;

(8) in an action against a defendant who is or was an officer or director of a domestic corporation where the action arises out of the defendant's conduct as such officer or director or out of the activities of the corporation while the defendant held office as a director or officer;

(9) in an action for the collection of taxes or assessments levied, assessed, or otherwise imposed by a taxing authority after April 10, 1968;

(10) in an action that arises out of a promise made to the plaintiff or some third party by the defendant to insure upon or against the happening of an event if

(A) the person insured was a resident of this state when the event out of which the cause of action is claimed to arise occurred;

(B) the event out of which the cause of action is claimed to arise occurred in this state; or

(C) the promise to insure was made in the state;

(11) in an action against a personal representative to enforce a claim against the deceased person represented if one or more of the grounds stated in (2) - (10) of this subsection would have furnished a basis for jurisdiction over the deceased if living, and it is immaterial under this paragraph whether the action was commenced during the lifetime of the deceased;

(12) in an action for annulment, divorce, legal separation, or separate maintenance when a personal claim is asserted against the nonresident party if

(A) the parties resided in this state in a marital relationship for not less than six consecutive months within the six years preceding the commencement of the action;

(B) the party asserting the personal claim has continued to reside in this state; and

(C) the nonresident party receives notice as required by law.

(b) In an action brought in reliance upon jurisdictional grounds stated in (a)(2) - (10) of this section, there cannot be joined in the same action any other claim or cause against the defendant unless grounds exist under this section for personal jurisdiction over the defendant as to the claim or cause to be joined.

(c) The jurisdictional grounds stated in (a)(2) - (10) of this section are cumulative and in addition to any other grounds provided by the common law.



Sec. 09.05.020. - Service of process on nonresident owner or operator of motor vehicle.

(a) The operation of a motor vehicle by a nonresident, or owned by a nonresident and operated by the express or implied consent of the owner, in the state is considered equivalent to an appointment of the commissioner of administration by the nonresident as the nonresident's attorney. The summons may be served on the commissioner in an action against the nonresident growing out of an accident or collision in which the vehicle is involved while being so operated. This operation is considered a signification of the nonresident's agreement that a summons against the nonresident which is so served has the same legal force as if served on the nonresident personally in the state.

(b) Service of the summons is made by leaving a copy of it with the commissioner of administration or the designee of the commissioner. The commissioner or a designee shall keep a record of each such process and the day and hour of service. This service is sufficient service on the nonresident.

(c) The plaintiff or the plaintiff's attorney shall send a notice of the service and a copy of the summons to the defendant by registered mail within 10 days after the date of service.

(d) The plaintiff or the plaintiff's attorney shall make an affidavit showing that service of the notice and summons on the defendant has been made by registered mail as provided in (c) of this section. The affiant shall attach to the affidavit a copy of the summons and notice so served and the registry receipt of the defendant. The affiant shall file the affidavit and attached papers with the court having jurisdiction of the cause.

(e) The court in which the action is pending may order an extension of time necessary to give the defendant reasonable opportunity to defend the action.



Sec. 09.05.030. - Service on personal representative of deceased nonresident; substitution of personal representative.

(a) The death of a nonresident does not revoke the appointment of the commissioner of administration by the nonresident as attorney under AS 09.05.020. If the nonresident dies, an action growing out of the accident or collision may be begun or prosecuted against an executor or administrator duly appointed by the state, territory, or district of the United States or foreign country where the nonresident is domiciled at the time of death. Service of the summons shall be made on the commissioner of administration. Notice of the service and the copy of the process shall be given to the nonresident's executor or administrator in like manner, with the same force as service on a living nonresident.

(b) An action or proceeding pending in a state court, in which the court has obtained jurisdiction of a nonresident under AS 09.05.020 , does not abate by reason of the nonresident's death. The nonresident's executor or administrator duly appointed in the state, territory, or district of the United States or foreign country where the nonresident is domiciled at the time of death, shall, on the application of the plaintiff, be brought in and substituted in the place of the nonresident, and the action or proceeding shall continue.



Sec. 09.05.040. - Service of process on resident who leaves state after accident.

A resident who has operated a motor vehicle, or has owned a motor vehicle operated with the express or implied consent of the owner that has been involved in an accident or collision on a public highway, and who has moved to another state after the accident or collision shall be treated as a nonresident for service of process as provided under AS 09.05.020 and 09.05.030.



Sec. 09.05.050. - Service of process on state prisoners.

(a) In a civil action to which a person committed to the custody of the commissioner of corrections is a party or witness, service of process shall be made by delivering a copy of the summons and the complaint or pleadings, together with a form for affidavit of proof of service, to the shift supervisor of the correctional facility in which the person is housed. The shift supervisor shall

(1) immediately hand deliver the summons and complaint or pleadings to the person whose name appears on the summons; and

(2) promptly complete the affidavit of proof of service on the form provided and return it to the party requesting service of process.

(b) A party requesting service of process under this section may locate a person committed to the custody of the commissioner of corrections by contacting the chief classification officer of the Department of Corrections during that officer's regular hours of work.






Chapter 09.10. - LIMITATIONS OF ACTIONS

Sec. 09.10.010. - General limitations on civil actions.

A person may not commence a civil action except within the periods prescribed in this chapter after the cause of action has accrued, except when, in special cases, a different limitation is prescribed by statute.



Sec. 09.10.020. - When action commenced. [Repealed, Sec. 1 ch 27 SLA 1966. For present law, see Civ. R. 3].

Repealed or Renumbered



Sec. 09.10.030. - Actions to recover real property.

(a) Except as provided in (b) of this section, a person may not bring an action for the recovery of real property or for the recovery of the possession of it unless the action is commenced within 10 years. An action may not be maintained under this subsection for the recovery unless it appears that the plaintiff, an ancestor, a predecessor, or the grantor of the plaintiff was seized or possessed of the premises in question within 10 years before the commencement of the action.

(b) An action may be brought at any time by a person who was seized or possessed of the real property in question at some time before the commencement of the action or whose grantor or predecessor was seized or possessed of the real property in question at some time before commencement of the action, and whose ownership interest in the real property is recorded under AS 40.17, in order to

(1) quiet title to that real property; or

(2) eject a person from that real property.



Sec. 09.10.040. - Action upon judgment or sealed instrument in 10 years.

(a) A person may not bring an action upon a judgment or decree of a court of the United States, or of a state or territory within the United States, and an action may not be brought upon a sealed instrument, unless the action is commenced within 10 years.

(b) [Repealed, Sec. 54 ch 132 SLA 1998].



Sec. 09.10.050. - Certain property actions to be brought in six years.

Unless the action is commenced within six years, a person may not bring an action for waste or trespass upon real property.



Sec. 09.10.053. - Contract actions to be brought in three years.

Unless the action is commenced within three years, a person may not bring an action upon a contract or liability, express or implied, except as provided in AS 09.10.040 , or as otherwise provided by law, or, except if the provisions of this section are waived by contract.



Sec. 09.10.054. - Limits on when certain design, construction, and remodeling actions may be brought.

(a) For actions covered under AS 09.45.881 - 09.45.899, a claimant may not begin an action against a construction professional unless the notice of claim under AS 09.45.881 is given within one year after the claimant discovers the defect that is the subject of the action, except that the action may not be begun more than 10 years after substantial completion of the dwelling construction or remodeling that contains or implements the alleged defect.

(b) A limitation imposed under this chapter for an action under AS 09.45.881 - 09.45.899 is tolled between the time the claimant serves notice under AS 09.45.881 and the time the claimant should reasonably understand that settlement under the procedures in AS 09.45.881 - 09.45.899 will not succeed.

(c) In this section,

(1) "action," "claim," "construction professional," and "dwelling" have the meanings given in AS 09.45.899 ;

(2) "substantial completion" means the date when the construction or remodeling is sufficiently completed to allow the owner of the dwelling or a person authorized by the owner to use or occupy the dwelling or the improvement to the dwelling in the manner for which the dwelling or improvement was intended.



Sec. 09.10.055. - Statute of repose of 10 years.

(a) Notwithstanding the disability of minority described under AS 09.10.140(a), a person may not bring an action for personal injury, death, or property damage unless commenced within 10 years of the earlier of the date of

(1) substantial completion of the construction alleged to have caused the personal injury, death, or property damage; however, the limitation of this paragraph does not apply to a claim resulting from an intentional or reckless disregard of specific project design plans and specifications or building codes; in this paragraph, "substantial completion" means the date when construction is sufficiently completed to allow the owner or a person authorized by the owner to occupy the improvement or to use the improvement in the manner for which it was intended; or

(2) the last act alleged to have caused the personal injury, death, or property damage.

(b) This section does not apply if

(1) the personal injury, death, or property damage resulted from

(A) prolonged exposure to hazardous waste;

(B) an intentional act or gross negligence;

(C) fraud or misrepresentation;

(D) breach of an express warranty or guarantee;

(E) a defective product; in this subparagraph, "product" means an object that has intrinsic value, is capable of delivery as an assembled whole or as a component part, and is introduced into trade or commerce; or

(F) breach of trust or fiduciary duty;

(2) the facts that would give notice of a potential cause of action are intentionally concealed;

(3) a shorter period of time for bringing the action is imposed under another provision of law;

(4) the provisions of this section are waived by contract; or

(5) the facts that would constitute accrual of a cause of action of a minor are not discoverable in the exercise of reasonable care by the minor's parent or guardian.

(c) The limitation imposed under (a) of this section is tolled during any period in which there exists the undiscovered presence of a foreign body that has no therapeutic or diagnostic purpose or effect in the body of the injured person and the action is based on the presence of the foreign body.



Sec. 09.10.060. - Actions for certain statutory penalties to be brought in three years.

(a) [Repealed, Sec. 2 ch 70 SLA 1996].

(b) A person may not bring an action upon a statute for penalty or forfeiture where the action is given to the party aggrieved or to that party and the state unless the action is brought within three years, except where the statute imposing it prescribes a different limitation.

(c) [Renumbered as AS 09.10.065 ].



Sec. 09.10.065. - Commencement of actions for acts constituting sexual offenses.

(a) A person may bring an action at any time for conduct that would have, at the time the conduct occurred, violated provisions of any of the following offenses:

(1) felony sexual abuse of a minor;

(2) felony sexual assault; or

(3) unlawful exploitation of a minor.

(b) Unless the action is commenced within three years of the accrual of the claim for relief, a person may not bring an action for conduct that would have, at the time the conduct occurred, violated the provisions of any of the following offenses:

(1) misdemeanor sexual abuse of a minor;

(2) misdemeanor sexual assault;

(3) incest; or

(4) felony indecent exposure.



Sec. 09.10.070. - Actions for torts, for injury to personal property, for certain statutory liabilities, and against peace officers and coroners to be brought in two years.

(a) Except as otherwise provided by law, a person may not bring an action (1) for libel, slander, assault, battery, seduction, or false imprisonment, (2) for personal injury or death, or injury to the rights of another not arising on contract and not specifically provided otherwise; (3) for taking, detaining, or injuring personal property, including an action for its specific recovery; (4) upon a statute for a forfeiture or penalty to the state; or (5) upon a liability created by statute, other than a penalty or forfeiture; unless the action is commenced within two years of the accrual of the cause of action.

(b) A person may not bring an action against a peace officer or coroner upon a liability incurred by the doing of an act in an official capacity or by the omission of an official duty, including the nonpayment of money collected upon an execution, unless brought within two years. This subsection does not apply to an action for an escape.



Sec. 09.10.080. - Actions related to escape to be brought in one year.

A person may not bring an action against a peace officer for the escape of a person arrested or imprisoned on civil process unless the action is commenced within one year.



Sec. 09.10.090. - Actions for penalty.

A person may not bring an action upon a statute for the penalty given in whole or in part to the person who will prosecute for the same unless the action is commenced within one year after the commission of the offense. If the action is not commenced within one year by a private party, it may be commenced on behalf of the state within two years after the period of limitation by a private party has expired.



Sec. 09.10.100. - Other actions in 10 years.

An action for a cause not otherwise provided for may be commenced within 10 years after the cause of action has accrued.



Sec. 09.10.110. - Accrual of cause of action upon mutual, open, and current account.

In an action brought to recover a balance due upon a mutual, open, and current account where there have been reciprocal demands between the parties, the cause of action accrues from the date of the last item proved in the account on either side. But when a period of more than one year elapses between any of a series of items or demands, they are not included as part of the account.



Sec. 09.10.120. - Actions in name of state, political subdivisions, or public corporations.

(a) An action brought in the name of or for the benefit of the state, any political subdivision, or public corporation may be commenced only within six years of the date of accrual of the cause of action. However, if the action is for relief on the ground of fraud, the limitation commences from the time of discovery by the aggrieved party of the facts constituting the fraud.

(b) Notwithstanding (a) of this section or another provision of law, the state may bring an action in the name of or for the benefit of the state to (1) quiet or confirm the state's interests in real property, or (2) protect resources held in trust for the public, at any time.



Sec. 09.10.130. - Effect of absence from state or concealment.

When the cause of action accrues against a person who is out of the state or concealed in the state, the action may be commenced within the periods provided in this chapter after that person returns to the state or when the concealment ceases. If a person departs from the state or conceals one's person after the cause of action accrues, the time of absence or concealment is not part of the time limited for the commencement of the action.



Sec. 09.10.140. - Disabilities of minority and incompetency.

(a) Except as provided under (c) of this section, if a person entitled to bring an action mentioned in this chapter is at the time the cause of action accrues either (1) under the age of majority, or (2) incompetent by reason of mental illness or mental disability, the time of a disability identified in (1) or (2) of this subsection is not a part of the time limit for the commencement of the action. Except as provided in (b) of this section, the period within which the action may be brought is not extended in any case longer than two years after the disability ceases.

(b) An action based on a claim of sexual abuse under AS 09.55.650 that is subject to AS 09.10.065 (b) may be brought more than three years after the plaintiff reaches the age of majority if it is brought under the following circumstances:

(1) if the claim asserts that the defendant committed one act of sexual abuse on the plaintiff, the plaintiff shall commence the action within three years after the plaintiff discovered or through use of reasonable diligence should have discovered that the act caused the injury or condition;

(2) if the claim asserts that the defendant committed more than one act of sexual abuse on the plaintiff, the plaintiff shall commence the action within three years after the plaintiff discovered or through use of reasonable diligence should have discovered the effect of the injury or condition attributable to the series of acts; a claim based on an assertion of more than one act of sexual abuse is not limited to plaintiff's first discovery of the relationship between any one of those acts and the injury or condition, but may be based on plaintiff's discovery of the effect of the series of acts.

(c) In an action for personal injury of a person who was under the age of eight years at the time of the injury, the time period before the person's eighth birthday is not a part of the time limit imposed under AS 09.10.070 (a) for commencing the civil action.



Sec. 09.10.150. - Death of a party before expiration of limitation period. [Repealed, Sec. 5 ch 78 SLA 1972].

Repealed or Renumbered



Sec. 09.10.160. - Disability of alien during war.

When a person is an alien subject or citizen of a country at war with the United States, the time of the continuance of the war is not a part of the period limited for the commencement of the action.



Sec. 09.10.170. - Commencement stayed by injunction or statute.

When the commencement of an action is stayed by injunction or a statutory prohibition, the time of the continuance of the injunction or prohibition is not a part of the time limited for the commencement of the action.



Sec. 09.10.180. - Time at which disability exists.

A person may not claim the benefit of a disability unless it existed when the right of action accrued or began before the time for commencing the action expired.



Sec. 09.10.190. - Coexisting disabilities.

When two or more disabilities coexist at the time the right of action accrues, the limitation does not attach until they all are removed.



Sec. 09.10.200. - Acknowledgment or promise.

No acknowledgment or promise is sufficient evidence of a new or continuing contract to take the case out of the operation of this chapter unless the acknowledgment or promise is contained in writing, signed by the party to be charged, and, as to instruments affecting real estate, acknowledged and recorded in the office of the recorder of the district where the original contract was filed or recorded. This section does not alter the effect of any payment of principal or interest.



Sec. 09.10.210. - Past due payments.

When a past due payment of principal or interest is made upon any evidence of indebtedness, the running of the time within which an action may be commenced starts from the time the last payment is made.



Sec. 09.10.220. - Action arising in other jurisdictions between nonresidents.

When a cause of action has arisen in another state or in a territory or foreign country between nonresidents of this state, and by the laws of the state, territory, or country where the cause of action arose that action cannot be maintained because of a lapse of time, the action may not be maintained in this state.



Sec. 09.10.230. - Certain actions relating to real property.

A person may not bring an action for the determination of a right or claim to or interest in real property unless commenced within the limitations provided for actions for the recovery of the possession of real property. However, a person may not bring an action to set aside, cancel, annul, or otherwise affect a patent to land issued by this state or the United States, or to compel a person claiming or holding under a patent to convey the land described in the patent or a portion of the land to the plaintiff in the action, or to hold the land in trust for or to the use and benefit of the plaintiff, or on account of any matter, thing, or transaction which was had, done, suffered, or transpired before the date of the patent unless the action is commenced within 10 years from the date of the patent. In an action upon a new promise, fraud, or mistake, the running of the time within which an action may be commenced starts from the making of the new promise or the discovery of the fraud or mistake. This section does not bar an equitable owner in possession of real property from defending possession by means of the equitable title. The right of an equitable owner to defend possession in an action or by complaint for injunction is not barred by lapse of time while an action for the possession of the real property is not barred by the provisions of this chapter.



Sec. 09.10.240. - Commencement of action after dismissal or reversal.

If an action is commenced within the time prescribed and is dismissed upon the trial or upon appeal after the time limited for bringing a new action, the plaintiff or, if the plaintiff dies and the cause of action in favor of the plaintiff survives, the heirs or representatives may commence a new action upon the cause of action within one year after the dismissal or reversal on appeal. All defenses available against the action, if brought within the time limited, are available against the action when brought under this provision.






Chapter 09.15. - PARTIES

Sec. 09.15.010. - Parents or guardian may sue for injuries or death to child.

A parent may maintain an action as plaintiff for the injury or death of a child below the age of majority. A guardian may maintain an action as plaintiff for the injury or death of a ward.



Sec. 09.15.020. - Parents or guardian may sue for seduction of child.

A parent may maintain an action as plaintiff for the seduction of a child below the age of majority. The guardian may maintain an action as plaintiff for the seduction of a ward. The action may be maintained even though the child or ward is not living with or in the service of the plaintiff at the time of the seduction or afterwards and there is no loss of service.



Sec. 09.15.030. - Unmarried females may sue for seduction. [Repealed, Sec. 64 ch 127 SLA 1974].

Repealed or Renumbered



Sec. 09.15.040. - Death or disability of a party.

In case of the death or disability of a party to an action, the court may at any time within two years after the death or disability, on motion, allow the action to be continued by or against that party's personal representatives or successor in interest.






Chapter 09.16. - CONTRIBUTION AMONG JOINT TORTFEASORS



Chapter 09.17. - CIVIL DAMAGES AND APPORTIONMENT OF FAULT

Sec. 09.17.010. - Noneconomic damages.

(a) In an action to recover damages for personal injury or wrongful death, all damage claims for noneconomic losses shall be limited to compensation for pain, suffering, inconvenience, physical impairment, disfigurement, loss of enjoyment of life, loss of consortium, and other nonpecuniary damage.

(b) Except as provided under (c) of this section, the damages awarded by a court or a jury under (a) of this section for all claims, including a loss of consortium claim, arising out of a single injury or death may not exceed $400,000 or the injured person's life expectancy in years multiplied by $8,000, whichever is greater.

(c) In an action for personal injury, the damages awarded by a court or jury that are described under (b) of this section may not exceed $1,000,000 or the person's life expectancy in years multiplied by $25,000, whichever is greater, when the damages are awarded for severe permanent physical impairment or severe disfigurement.

(d) Multiple injuries sustained by one person as a result of a single incident shall be treated as a single injury for purposes of this section.



Sec. 09.17.020. - Punitive damages.

(a) In an action in which a claim of punitive damages is presented to the fact finder, the fact finder shall determine, concurrently with all other issues presented, whether punitive damages shall be allowed by using the standards set out in (b) of this section. If punitive damages are allowed, a separate proceeding under (c) of this section shall be conducted before the same fact finder to determine the amount of punitive damages to be awarded.

(b) The fact finder may make an award of punitive damages only if the plaintiff proves by clear and convincing evidence that the defendant's conduct

(1) was outrageous, including acts done with malice or bad motives; or

(2) evidenced reckless indifference to the interest of another person.

(c) At the separate proceeding to determine the amount of punitive damages to be awarded, the fact finder may consider

(1) the likelihood at the time of the conduct that serious harm would arise from the defendant's conduct;

(2) the degree of the defendant's awareness of the likelihood described in (1) of this subsection;

(3) the amount of financial gain the defendant gained or expected to gain as a result of the defendant's conduct;

(4) the duration of the conduct and any intentional concealment of the conduct;

(5) the attitude and conduct of the defendant upon discovery of the conduct;

(6) the financial condition of the defendant; and

(7) the total deterrence of other damages and punishment imposed on the defendant as a result of the conduct, including compensatory and punitive damages awards to persons in situations similar to those of the plaintiff and the severity of the criminal penalties to which the defendant has been or may be subjected.

(d) At the conclusion of the separate proceeding under (c) of this section, the fact finder shall determine the amount of punitive damages to be awarded, and the court shall enter judgment for that amount.

(e) Unless that evidence is relevant to another issue in the case, discovery of evidence that is relevant to the amount of punitive damages to be determined under (c)(3) or (6) of this section may not be conducted until after the fact finder has determined that an award of punitive damages is allowed under (a) and (b) of this section. The court may issue orders as necessary, including directing the parties to have the information relevant to the amount of punitive damages to be determined under (c)(3) or (6) of this section available for production immediately at the close of the initial trial in order to minimize the delay between the initial trial and the separate proceeding to determine the amount of punitive damages.

(f) Except as provided in (g) and (h) of this section, an award of punitive damages may not exceed the greater of

(1) three times the amount of compensatory damages awarded to the plaintiff in the action; or

(2) the sum of $500,000.

(g) Except as provided in (h) of this section, if the fact finder determines that the conduct proven under (b) of this section was motivated by financial gain and the adverse consequences of the conduct were actually known by the defendant or the person responsible for making policy decisions on behalf of the defendant, it may award an amount of punitive damages not to exceed the greatest of

(1) four times the amount of compensatory damages awarded to the plaintiff in the action;

(2) four times the aggregate amount of financial gain that the defendant received as a result of the defendant's misconduct; or

(3) the sum of $7,000,000.

(h) Notwithstanding any other provision of law, in an action against an employer to recover damages for an unlawful employment practice prohibited by AS 18.80.220 , the amount of punitive damages awarded by the court or jury may not exceed

(1) $200,000 if the employer has less than 100 employees in this state;

(2) $300,000 if the employer has 100 or more but less than 200 employees in this state;

(3) $400,000 if the employer has 200 or more but less than 500 employees in this state; and

(4) $500,000 if the employer has 500 or more employees in this state.

(i) Subsection (h) of this section may not be construed to allow an award of punitive damages against the state or a person immune under another provision of law. In (h) of this section, "employees" means persons employed in each of 20 or more calendar weeks in the current or preceding calendar year.

(j) If a person receives an award of punitive damages, the court shall require that 50 percent of the award be deposited into the general fund of the state. This subsection does not grant the state the right to file or join a civil action to recover punitive damages.

(k) In a civil action in which an employer is determined to be vicariously liable for the act or omission of an employee, punitive damages may not be awarded against the employer under principles of vicarious liability unless (1) the employer or the employer's managerial agent (A) authorized the act or omission and the manner in which the act was performed or omission occurred; or (B) ratified or approved the act or omission after the act or omission occurred; or (2) the employee (A) was unfit to perform the act or avoid the omission and the employer or the employer's managerial agent acted recklessly in employing or retaining the employee; or (B) was employed in a managerial capacity and was acting within the scope of employment. In this subsection, "managerial agent" means a management level employee with the stature and authority to exercise control, discretion, and independent judgment over a certain area of the employer's business and with some power to set policy for the employer.



Sec. 09.17.030. - [Renumbered as AS 09.65.210 ].

Repealed or Renumbered



Sec. 09.17.040. - Award of damages; periodic payments.

(a) In every case where damages for personal injury are awarded by the court or jury, the verdict shall be itemized between economic loss and noneconomic loss, if any, as follows:

(1) past economic loss;

(2) past noneconomic loss;

(3) future economic loss;

(4) future noneconomic loss; and

(5) punitive damages.

(b) The fact finder shall reduce future economic damages to present value. In computing the portion of a lump-sum award that is attributable to future economic loss, the fact finder shall determine the present amount that, if invested at long-term future interest rates in the best and safest investments, will produce over the life expectancy of the injured party the amount necessary to compensate the injured party for

(1) the amount of wages the injured party could have been expected to earn during future years, taking into account future anticipated inflation and reasonably anticipated increases in the injured party's earnings; and

(2) the amount of money necessary during future years to provide for all additional economic losses related to the injury, taking into account future anticipated inflation.

(c) Subsection (b) of this section does not apply to future economic damages if the parties agree that the award of future damages may be computed under the rule adopted in the case of Beaulieu v. Elliott, 434 P.2d 665 (Alaska 1967).

(d) In an action to recover damages, the court shall, at the request of an injured party, enter judgment ordering that amounts awarded a judgment creditor for future damages be paid to the maximum extent feasible by periodic payments rather than by a lump-sum payment.

(e) The court may require security be posted, in order to ensure that funds are available as periodic payments become due. The court may not require security to be posted if an authorized insurer, as defined in AS 21.90.900 , acknowledges to the court its obligation to discharge the judgment.

(f) A judgment ordering payment of future damages by periodic payment shall specify the recipient, the dollar amount of the payments, the interval between payments, and the number of payments or the period of time over which payments shall be made. Payments may be modified only in the event of the death of the judgment creditor, in which case payments may not be reduced or terminated, but shall be paid to persons to whom the judgment creditor owed a duty of support, as provided by law, immediately before death. In the event the judgment creditor owed no duty of support to dependents at the time of the judgment creditor's death, the money remaining shall be distributed in accordance with a will of the deceased judgment creditor accepted into probate or under the intestate laws of the state if the deceased had no will.

(g) If the court finds that the judgment debtor has exhibited a continuing pattern of failing to make payments required under (d) of this section, the court shall, in addition to the required periodic payments, order the judgment debtor to pay the judgment creditor any damages caused by the failure to make periodic payments, including costs and attorney fees.



Sec. 09.17.050. - [Renumbered as AS 09.65.170 ].

Repealed or Renumbered



Sec. 09.17.060. - Effect of contributory fault.

In an action based on fault seeking to recover damages for injury or death to a person or harm to property, contributory fault chargeable to the claimant diminishes proportionately the amount awarded as compensatory damages for the injury attributable to the claimant's contributory fault, but does not bar recovery.



Sec. 09.17.070. - Collateral benefits.

(a) After the fact finder has rendered an award to a claimant, and after the court has awarded costs and attorney fees, a defendant may introduce evidence of amounts received or to be received by the claimant as compensation for the same injury from collateral sources that do not have a right of subrogation by law or contract.

(b) If the defendant elects to introduce evidence under (a) of this section, the claimant may introduce evidence of

(1) the amount that the actual attorney fees incurred by the claimant in obtaining the award exceed the amount of attorney fees awarded to the claimant by the court; and

(2) the amount that the claimant has paid or contributed to secure the right to an insurance benefit introduced by the defendant as evidence.

(c) If the total amount of collateral benefits introduced as evidence under (a) of this section exceeds the total amount that the claimant introduced as evidence under (b) of this section, the court shall deduct from the total award the amount by which the value of the nonsubrogated sum awarded under (a) of this section exceeds the amount of payments under (b) of this section.

(d) Notwithstanding (a) of this section, the defendant may not introduce evidence of

(1) benefits that under federal law cannot be reduced or offset;

(2) a deceased's life insurance policy; or

(3) gratuitous benefits provided to the claimant.

(e) This section does not apply to a medical malpractice action filed under AS 09.55.



Sec. 09.17.080. - Apportionment of damages.

(a) In all actions involving fault of more than one person, including third-party defendants and persons who have settled or otherwise been released, the court, unless otherwise agreed by all parties, shall instruct the jury to answer special interrogatories or, if there is no jury, shall make findings, indicating

(1) the amount of damages each claimant would be entitled to recover if contributory fault is disregarded; and

(2) the percentage of the total fault that is allocated to each claimant, defendant, third-party defendant, person who has been released from liability, or other person responsible for the damages unless the person was identified as a potentially responsible person, the person is not a person protected from a civil action under AS 09.10.055, and the parties had a sufficient opportunity to join that person in the action but chose not to; in this paragraph, "sufficient opportunity to join" means the person is

(A) within the jurisdiction of the court;

(B) not precluded from being joined by law or court rule; and

(C) reasonably locatable.

(b) In determining the percentages of fault, the trier of fact shall consider both the nature of the conduct of each person at fault, and the extent of the causal relation between the conduct and the damages claimed.

(c) The court shall determine the award of damages to each claimant in accordance with the findings and enter judgment against each party liable. The court also shall determine and state in the judgment each party's equitable share of the obligation to each claimant in accordance with the respective percentages of fault as determined under (a) of this section. Except as provided under AS 23.30.015 (g), an assessment of a percentage of fault against a person who is not a party may only be used as a measure for accurately determining the percentages of fault of a named party. Assessment of a percentage of fault against a person who is not a party does not subject that person to civil liability in that action and may not be used as evidence of civil liability in another action.

(d) The court shall enter judgment against each party liable on the basis of several liability in accordance with that party's percentage of fault.



Sec. 09.17.090. - Effect of release. [Repealed, Sec. 17 ch 14 SLA 1987].

Repealed or Renumbered



Sec. 09.17.100. - [Renumbered as AS 09.65.180 ].

Repealed or Renumbered



Sec. 09.17.900. - Definition.

In this chapter, "fault" includes acts or omissions that are in any measure negligent, reckless, or intentional toward the person or property of the actor or others, or that subject a person to strict tort liability. The term also includes breach of warranty, unreasonable assumption of risk not constituting an enforceable express consent, misuse of a product for which the defendant otherwise would be liable, and unreasonable failure to avoid an injury or to mitigate damages. Legal requirements of causal relation apply both to fault as the basis for liability and to contributory fault.






Chapter 09.19. - PRISONER AND CORRECTIONAL FACILITY LITIGATION AGAINST THE STATE

Sec. 09.19.010. - Limitation on exemption from filing fees.

(a) A prisoner may not commence litigation against the state unless the prisoner has paid full filing fees to the court or is a claimant under AS 23.20, except that the court may exempt a prisoner from paying part of those fees if the court finds exceptional circumstances as described in this section.

(b) To apply for a filing fee exemption, a prisoner shall submit to the court

(1) an affidavit that clearly discloses that the person is a prisoner and that sets out

(A) the prisoner's complete financial situation, including the prisoner's income, money in financial accounts, assets, and court-ordered payments;

(B) the circumstances that prevent the prisoner from paying full filing fees; and

(C) the nature of the action or appeal and specific facts that would, if proven, state a claim on which relief can be granted or entitle the prisoner to reversal on appeal;

(2) a certified copy of the prisoner's account statement from the correctional facility in which the prisoner is being or has been held for the six-month period preceding the submission of the application; and

(3) other documentation or financial information as the court may require.

(c) Based on the submission under (b) of this section, the court may grant an exemption from part of the applicable filing fees if the court finds that exceptional circumstances prevent the prisoner from paying full filing fees. Imprisonment and indigency do not constitute exceptional circumstances if the prisoner has available income or resources that can be applied to the filing fee.

(d) If the court orders an exemption under (c) of this section, the court shall determine the amount of the exemption and set a filing fee to be paid by the prisoner. In setting the fee, the court, at a minimum, shall require the prisoner to pay filing fees equal to 20 percent of the larger of the average monthly deposits made to the prisoner's account described in (b)(2) of this section, or the average balance in that account, not to exceed the amount of the full filing fee required under applicable court rules.

(e) The court shall mail or otherwise serve its order under (d) of this section on the prisoner. Along with its order, the court shall give written notice that the case or appeal will not be accepted for filing if payment of a filing fee is not made within 30 days after the date of distribution of the order, unless the time for payment is extended by the court. If timely payment is not made, the court may not accept any filing in the case or appeal. If payment is made, the prisoner's filing and supporting documents shall be accepted for filing with the court.



Sec. 09.19.020. - Dismissal for material misstatements.

If a prisoner has filed litigation against the state, the court shall dismiss that litigation if the court finds that the pleadings filed by the prisoner or an application filed by the prisoner to obtain an exemption under AS 09.19.010 contain a material statement made by the prisoner that is not true.



Sec. 09.19.030. - Stay in prisoner disciplinary appeals.

A superior court that reviews a disciplinary decision of the Department of Corrections as an administrative appeal may not enter an order staying disciplinary sanctions unless the pleadings filed by the prisoner establish by clear and convincing evidence that the prisoner has alleged a violation of a fundamental constitutional right and is likely to succeed on the merits in the appeal, that the prisoner faces irreparable harm if a stay is not granted, that the Department of Corrections can be adequately protected if a stay is granted, and that a stay will not adversely affect the public interest in effective penal administration.



Sec. 09.19.040. - Injunctions or orders imposing obligations in prisoner cases.

In litigation against the state brought by a prisoner, a court may not enter an injunction or issue an order or decision that would impose an obligation on the state or its employees that would exceed the obligations imposed by the United States Constitution, the Constitution of the State of Alaska, and applicable federal and state statutes and regulations, unless the obligation is agreed to by the state.



Sec. 09.19.050. - Discovery in prisoner cases.

The automatic disclosure provisions of Rule 26, Alaska Rules of Civil Procedure, do not apply to litigation against the state brought by a prisoner.



Sec. 09.19.100. - Definitions.

In this chapter,

(1) "litigation against the state" means a civil action or an appeal from a civil action or from the final decision of an administrative agency, a petition for review, a petition for hearing, an original application for relief, or another action filed under the Alaska Rules of Appellate Procedure that

(A) involves the state, an officer or agent of the state, or a state employee, or a former officer or agent of the state or state employee, regarding conduct that occurred during that former officer's, agent's, or employee's state employment or agency, whether the officer, agent, or employee is sued in an official or a personal capacity; and

(B) is related to a person's status or treatment as a prisoner, to a criminal charge against or involving the person, or to an alleged violation of the person's constitutional rights;

(2) "prisoner" has the meaning given in AS 33.30.901 .



Sec. 09.19.200. - Correctional facility litigation.

(a) Except as provided in (b) and (e) of this section, a court may not order prospective relief in a civil action with respect to correctional facility conditions unless the court finds that (1) the plaintiff has proven a violation of a state or federal right, (2) the prospective relief is narrowly drawn and extends no further than is necessary to correct the violation of the right, (3) the prospective relief is the least intrusive means necessary to correct the violation of the right, and (4) the prisoner exhausted all administrative remedies available to the prisoner before filing the civil action. When a court finds multiple violations of a state or federal right, when multiple remedies are ordered by the prospective relief, or when prospective relief applies to multiple correctional facilities, the findings required by this subsection shall be made as to each violation, each remedy, and each facility, as appropriate. In a civil action with respect to correctional facility conditions that has been certified as a class action, prospective relief applicable to the class may only be ordered after the court makes the findings required by this subsection and finds that the violation of a state or federal right is applicable to the entire class. In making the findings required under this subsection, the court shall give substantial weight to any adverse effect on public safety or the operation of a criminal justice system caused by the prospective relief.

(b) In a civil action with respect to correctional facility conditions, to the extent otherwise authorized by law, the court may enter a temporary restraining order or an order for preliminary injunctive relief only if the court finds that the relief is (1) narrowly drawn and extends no further than is necessary to correct the harm that requires preliminary relief, and (2) the least intrusive means necessary to correct that harm. In making the findings required under this subsection, the court shall give substantial weight to any adverse effect on public safety or the operation of a criminal justice system caused by the preliminary relief. Preliminary injunctive relief shall automatically expire 90 days after the entry of the order unless the court orders final relief in the civil action before the expiration of the 90-day period.

(c) Prospective relief ordered in a civil action with respect to correctional facility conditions, including prospective relief ordered under a consent decree, regardless of whether that civil action was filed or the relief ordered before or after August 30, 1999, shall be terminated upon the motion of the defendant unless the court finds that there exists a current violation of a state or federal right and makes the findings required by (a) of this section as to each current violation and as to each remedy and facility, as appropriate. A civil action that has been certified as a class action shall be terminated upon the motion of the defendant unless the court makes the findings required by this subsection and finds that the current violation of a state or federal right is applicable to the entire class. Prospective relief must be modified upon the motion of a party whenever, and to the extent, the findings required by this section no longer apply to one or more provisions of the prospective relief then in effect. This subsection and the time limits provided in (d) of this section do not prevent a party from seeking modification or termination before the relief is otherwise terminable under this section to the extent that modification or termination would otherwise be legally permissible.

(d) A defendant may not file a motion to modify or terminate under (c) of this section until

(1) two years after the date the court ordered the prospective relief if the order occurred after August 30, 1999;

(2) one year after the date the court entered an order denying modification or termination of prospective relief made under (1) or (3) of this subsection; or

(3) in the case of an order issued on or before August 30, 1999, one year after August 30, 1999.

(e) Notwithstanding (a) of this section, in a civil action with respect to correctional facility conditions, a court may order prospective relief as provided in a consent decree without complying with (a) of this section, provided the prospective relief does not continue for a period of more than two years unless the court finds and orders that the continuation of the relief is appropriate under the standards in (c) of this section. In addition, parties may enter into private settlement agreements that do not comply with the limitations of relief set out in (a) of this section if the terms of the agreements are not subject to court enforcement other than the reinstatement of the civil proceedings that the agreements settled.

(f) The court shall promptly rule on a motion to modify or terminate prospective relief in a civil action with respect to correctional facility conditions. A motion to modify or terminate prospective relief made under this section stays the order for prospective relief beginning on the 90th day after the motion is filed, and the stay ends on the date the court enters a final order ruling on the motion. An automatic stay under this subsection may be postponed by the court for not more than 30 days for good cause.

(g) In this section,

(1) "civil action with respect to correctional facility conditions" means a civil proceeding arising under state or federal law with respect to the conditions of confinement or the effects of actions by government officials on the lives of persons confined in correctional facilities;

(2) "consent decree" means a court order that is based on the agreement of the parties; the term "consent decree" does not include a private settlement agreement;

(3) "prisoner"

(A) means a person held in a state correctional facility or under authority of state or municipal law in official detention as defined in AS 11.81.900 (b);

(B) includes a minor committed to the custody of the commissioner when,

(i) under AS 47.12.030 , 47.12.065, or 47.12.100, the minor has been charged, prosecuted, or convicted as an adult; or

(ii) under AS 47.12.160 (e), the minor has been ordered transferred to the custody of the commissioner of corrections or a municipality;

(4) "private settlement agreement" means an agreement entered into among the parties that is not subject to judicial enforcement other than the reinstatement of the civil proceeding that the agreement settled;

(5) "prospective relief" means all relief other than compensatory monetary damages;

(6) "relief" means any legal or equitable remedy in any form that may be ordered by the court, and includes a consent decree but does not include a private settlement agreement;

(7) "state or federal right" means a right arising from the United States Constitution, the Constitution of the State of Alaska, or a federal or state statute.






Chapter 09.20. - TRIAL

Article 01 - JURORS AND VERDICT

Sec. 09.20.010. - Qualification of jurors; interpreters.

(a) A person is qualified to act as a juror if the person is

(1) a citizen of the United States;

(2) a resident of the state;

(3) at least 18 years of age;

(4) of sound mind;

(5) in possession of the person's natural faculties; and

(6) able to read or speak the English language.

(b) A person is not disqualified from serving as a juror solely because of the loss of hearing or sight in any degree or a disability that substantially impairs or interferes with the person's mobility.

(c) The court shall provide, and pay the cost of services of, an interpreter or reader when necessary to enable a person with impaired hearing or sight to act as a juror.



Sec. 09.20.020. - Disqualification of jurors.

A person is disqualified from serving as a juror if the person

(1) has served as a juror in the state within one year of the time of examination for service; or

(2) has been convicted of a felony for which the person has not been unconditionally discharged; unconditional discharge has the meaning given in AS 12.55.185 .



Sec. 09.20.025. - Limitation on jury service.

No person may be required to serve more than a total of three months as a juror during any consecutive two-year period. However, if a person is serving as a juror at the conclusion of the three months period, that person shall complete the trial then in progress. In this section, a person is "serving as a juror" whenever that person is in attendance in court as a member of a jury or a jury panel.



Sec. 09.20.030. - Exemptions.

(a) A person may claim exemption and may be excused from service as a juror if it is shown that the person's health, the health or proper care of the person's family, a permanent physical or mental disability, or other substantial hardship expected to last more than two years makes it necessary for the person to be excused, or if the person is a judicial officer.

(b) A person may claim exemption and shall be excused by the court from service as a juror during the school term if it is shown that the person is a teacher in a school that is designated as failing to make adequate yearly progress under P.L. 107-110. In this subsection, "teacher" means a person who serves a school district in a teaching capacity in a classroom setting and is required to be certificated in order to hold the position.



Sec. 09.20.035. - Deferral of jury service.

A person may have jury service deferred if the person shows that jury service at the time for which the person is summoned will cause hardship to that person or another, that transportation problems make it temporarily impossible for the person to serve, or that the person summoned is employed as a full-time or temporary election official and the jury service is during the month in which a primary or general election is held. Jury service may be deferred under this section only if the person seeking the deferment agrees to a deferred date. Jury service may not be deferred for more than 10 months from the date the initial jury service was to begin.



Sec. 09.20.037. - Protection for employee on jury duty.

(a) An employer may not deprive an employee of employment or threaten, coerce, or penalize an employee because the employee receives or responds to a summons for jury service, serves as a juror, or attends court for prospective jury service. This section does not require an employer to pay wages to an employee for time spent on jury service or in court for prospective jury service.

(b) If an employer violates this section, the employee may bring a civil action to recover wages lost as a result of the violation, other damages that resulted from the violation, and may also seek an order requiring the reinstatement of the employee.



Sec. 09.20.040. - Compliance with statute.

The selection of jurors shall be made in substantial compliance with AS 09.20.040 - 09.20.090. A failure in substantial compliance which prejudices the rights of a party is reversible error.



Sec. 09.20.050. - Jury list.

(a) At such times as need may require, but not later than November 30 of each year, the administrative director of courts shall prepare for each judicial district a list of the names of the residents of the district who are qualified by law for jury service. If the superior court is located in different cities in the same judicial district, the administrative director shall prepare for each location of the court a list of the names of the qualified residents of that portion of the district considered to be appropriate.

(b) The jury list shall be based on a list prepared by the Department of Revenue of all persons who filed an application for a distribution of Alaska permanent fund income under AS 43.23 during the current calendar year that shows an Alaskan address, and of all persons who volunteer for jury duty under (d) of this section. If considered necessary by the administrative director of the Alaska Court System, the jury list shall incorporate a list prepared by the Department of Administration of all persons who hold a valid Alaska driver's license. The departments shall submit their respective lists to the Alaska Court System not later than September 30 of each year. To the extent that it is available, the departments shall include on the lists they submit the following information for each person: first name, middle initial, and last name; mailing address, including the zip code; and birth date. The lists shall be recorded on magnetic tape compatible with Alaska Court System data processing equipment.

(c) A copy of the appropriate portion of the jury list shall be transmitted to the presiding judge of each judicial district and shall only be used to summon jurors and for other purposes of judicial administration. Duplicate names and the names of deceased persons and persons permanently excused from jury service shall be eliminated from the list before it is transmitted to the presiding judge. A questionnaire for prospective jurors may be adopted and submitted to them by the administrative director of courts.

(d) A person who is qualified as a juror under AS 09.20.010 and is not disqualified from serving as a juror by AS 09.20.020 may volunteer for jury duty by contacting the administrative director of the Alaska Court System and providing the information the administrative director may require.



Sec. 09.20.060. - Use of jury box or computer list.

The clerk of the court shall write the names included in the list on separate pieces of paper or prepare metal, plastic, or other types of pieces to correspond to numbers on the jury list. As directed by the court, the clerk shall deposit the named or numbered pieces in the jury box in a number and manner to assure a fair and impartial drawing of the jury panel. A randomly generated computer list of prospective jurors may be used in place of the jury box. The jury box and the named or numbered pieces, or the computer list may be examined by the parties or by an attorney authorized to practice law in the state within limitations and under conditions prescribed by the court.



Sec. 09.20.070. - Public drawing for jurors for panel.

Under the direction of the court the clerk shall conduct the public drawing of jurors for the panel by shaking the box to mix the named or numbered pieces. The clerk shall then draw as many names or numbers as are ordered by the court to fill the jury panel. A random selection of the jury panel by computer may be used in place of the public drawing of names. If the name or number of a person is drawn or selected and the person is deceased, unqualified, disqualified, or the person's attendance cannot be obtained within a reasonable time or may involve a large and unnecessary expense, and the fact appears to the satisfaction of the court through the use of questionnaires or otherwise, the court may reject the name of that person and direct that the name or number of another be drawn.



Sec. 09.20.080. - Jury panel.

(a) The jury panel for the trial of civil cases consists of at least twice the number of jurors needed to serve on a trial jury, including any needed alternate jurors. If the number of jurors on the panel falls below the number required by this section or if the regular panel is exhausted, the court shall order the clerk to complete the panel or to secure additional jurors by drawing names from the jury box or by obtaining names from the randomly generated computer list.

(b) If the list of prospective jurors for a court location does not produce sufficient names for a jury panel of minimum size, the administrative director of courts may authorize that additional names of prospective jurors be randomly selected from sources other than those listed in AS 09.20.050 .



Sec. 09.20.090. - Impaneling the trial jury.

When a civil case that is to be tried by a jury is called for trial, the clerk shall draw from the trial jury box containing the names of those on the jury panel a number of names or numbers sufficient to name a jury of 12 unless the court directs otherwise. The prospective jurors shall be examined, challenged, and sworn as provided by rules of the supreme court.



Sec. 09.20.100. - Verdicts.

In a civil case tried by a jury in any court, whether of record or not, not less than five-sixths of the jury may render a verdict, which is entitled to the legal effect of a unanimous verdict at common law. Special verdicts need not be concurred in by the same jurors.






Article 02 - WITNESSES

Sec. 09.20.110. - Service on concealed witness.

If a witness is concealed in a building or vessel for the purpose of preventing the service of a subpoena, a peace officer may break into the building or vessel to serve the subpoena upon the witness.



Sec. 09.20.120. - Disobedience to subpoena.

A witness who disobeys a subpoena served on the witness shall also forfeit to the party requiring the attendance of the witness the sum of $50 and all damages which that party may sustain by the failure of the witness to attend. The forfeiture and damages may be recovered in a civil action.



Sec. 09.20.130. - Proceedings for examination of prisoner as a witness.

(a) If a witness is a prisoner confined in a prison in the state, a state court may order the prisoner's temporary removal and production before a state court for the purpose of being orally examined

(1) by the court or a judge of the court in which the action or proceeding is pending, unless it is a district court;

(2) by a judge of the superior or supreme court when the action or proceeding is pending in a district court, or when the witness's oral examination is required before a judge or other persons out of court.

(b) In any other case, a state court may order the examination in prison upon a deposition.



Sec. 09.20.140. - Compelling person to testify.

A person present in court or before a judicial officer may be required to testify in the same manner as if the person were in attendance before the court or officer on a subpoena.



Sec. 09.20.150. - Witnesses are exonerated from civil arrest.

A person who has been served in good faith with a subpoena to attend as a witness before a court, judge, referee, or other official is exonerated from arrest in a civil action while going to the place of attendance, necessarily remaining there, and returning from there. The arrest of a witness contrary to this section is void, and when wilfully made is a contempt of court. The officer wilfully making it is responsible to the witness arrested for double the amount of damages that may be assessed against the witness, and is also liable to an action at the suit of the party serving the witness with the subpoena for the damages sustained by the party in consequence of the arrest.



Sec. 09.20.160. - Affidavit as prerequisite to officer's liability.

Sec. 09.20.160. Affidavit as prerequisite to officer's liability.

(a) The officer making the arrest is not liable in any way therefor unless the person claiming exoneration from arrest, if required, makes an affidavit stating that the person

(1) has been served a subpoena to attend as a witness before a court, judge, referee, or other official, specifying the same, the place of attendance, and the action or proceeding in which the subpoena was issued; and

(2) has not been served by the person's own procurement with the intention of avoiding an arrest.

(b) The affidavit may be taken by the officer, and exonerates the officer from liability for not making the arrest or for discharging the witness when arrested.



Sec. 09.20.170. - Discharge from improper arrest.

The court, judge, referee, or other person before whom the attendance of the witness is required may discharge a witness from an arrest made in violation of AS 09.20.150 .



Sec. 09.20.180. - Exclusion of witnesses from courtroom.

Except as provided in AS 12.61.010 and AS 47.12.110 (b), upon the request of either party the judge may exclude from the courtroom any witness of the adverse party not under examination at the time so that the witness may not hear the testimony of other witnesses.



Sec. 09.20.185. - Expert witness qualification.

(a) In an action based on professional negligence, a person may not testify as an expert witness on the issue of the appropriate standard of care unless the witness is

(1) a professional who is licensed in this state or in another state or country;

(2) trained and experienced in the same discipline or school of practice as the defendant or in an area directly related to a matter at issue; and

(3) certified by a board recognized by the state as having acknowledged expertise and training directly related to the particular field or matter at issue.

(b) The provisions of (a) of this section do not apply if the state has not recognized a board that has certified the witness in the particular field or matter at issue.









Chapter 09.25. - EVIDENCE, PRESUMPTIONS, AND PRIVILEGES

Article 01 - EVIDENCE AND PRESUMPTIONS

Sec. 09.25.010. - Statute of frauds.

(a) In the following cases and under the following conditions an agreement, promise, or undertaking is unenforceable unless it or some note or memorandum of it is in writing and subscribed by the party charged or by an agent of that party:

(1) an agreement that by its terms is not to be performed within a year from the making of it;

(2) an agreement the performance of which is not to be completed by the end of a lifetime; this provision includes a contract to bequeath property or make a testamentary disposition of any kind, a contract to assign or an assignment, with or without consideration to the promisor, of a life or health or accident insurance policy, or a promise, with or without consideration to the promisor, to name a beneficiary of that type of policy; but this provision does not include an insurer's promise to issue a policy of insurance, or any promise or assignment with respect to a policy of industrial life or health or accident insurance;

(3) a special promise to answer for the debt of another;

(4) an agreement by an executor or administrator to pay the debts of the testator or intestate out of the personal estate of the executor or administrator;

(5) an agreement made upon consideration of marriage other than mutual promises to marry;

(6) an agreement for leasing for a longer period than one year, or for the sale of real property, or of any interest in real property, or to charge or encumber real property;

(7) an agreement concerning real property made by an agent of the party sought to be charged unless the authority of the agent is in writing;

(8) an agreement authorizing or employing an agent or broker to sell or purchase real estate for compensation or commission; however, if the note or memorandum of the agreement is in writing, subscribed by the party to be charged or by a lawfully authorized agent, contains a description of the property sufficient for identification, authorizes or employs the agent or broker named in it to sell the property, and expresses with reasonable certainty the amount of the commission or compensation to be paid the agent or broker, the agreement of authorization or employment is not unenforceable for failure to state a consideration;

(9) an agreement to establish a trust;

(10) a subsequent or new promise to pay a debt discharged in bankruptcy;

(11) a conveyance or assignment of a trust in personal property;

(12) an agreement to pay compensation for services rendered in negotiating a loan, effecting the procurement of a business opportunity, or the purchase and sale of a business, its good will, inventory, fixtures, or an interest in it, including a majority of the voting stock interest in a corporation and including the creating of a partnership interest, other than an agreement to pay compensation to an auctioneer or an attorney at law;

(13) an agreement to lend more than $50,000 or to grant or extend credit of more than $50,000, if the loan or grant or extension of credit is not primarily for personal, family, or household purposes and if the person who agrees to lend or grant or extend credit is engaged in the business of lending or arranging for the lending of money or the granting or extension of credit; in this paragraph a loan secured solely by residential property consisting of one to four dwelling units is considered to be a loan primarily for personal, family, or household purposes.

(b) No estate or interest in real property, other than a lease for a term not exceeding one year, nor any trust or power concerning the property may be created, transferred, or declared, otherwise than by operation of law, or by a conveyance or other instrument in writing subscribed by the party creating, transferring, or declaring it or by that party's agent under written authority and executed with the formalities that are required by law. If the estate or interest in real property is created, transferred, or declared to a nonresident alien or for the benefit of a nonresident alien, the instrument shall so state and shall contain the name and address of the alien. This subsection does not affect the power of a testator in the disposition of real property by will, nor prevent a trust's arising or being extinguished by implication or operation of law, nor affect the power of a court to compel specific performance of an agreement in relation to the property.



Sec. 09.25.020. - Exceptions to statute of frauds.

A contract, promise, or agreement that is subject to AS 09.25.010 , that does not satisfy the requirements of that section, but that is otherwise valid is enforceable if

(1) there has been full performance on one side accepted by the other in accordance with the contract;

(2) there is a memorandum that would satisfy the requirements of AS 09.25.010 except for error or omission in the recital of past events;

(3) there is a memorandum that would satisfy the requirements of AS 09.25.010 except for error or omission that could be corrected by reformation if it occurred in a formal contract;

(4) the party against whom enforcement is sought admits, voluntarily or involuntarily, in pleadings or at any other stage of this or any other action or proceeding the making of an agreement; or

(5) it is a contract of employment for a period not exceeding one year from the commencement of work under its terms.



Sec. 09.25.030. - Representations as to credit, skill, or character of a third person.

Evidence is not admissible to charge a person upon a representation as to the credit, skill, or character of a third person unless the representation or some memorandum of it is in writing, and either subscribed by or in the handwriting of the party to be charged.



Sec. 09.25.040. - Rules for construing real estate descriptions.

The following are the rules for construing the descriptive part of a conveyance of real property when the construction is doubtful and there are no other sufficient circumstances to determine it:

(1) where there are certain definite and ascertained particulars in the description, the addition of others which are indefinite, unknown, or false does not frustrate the conveyance, but it is to be construed by those particulars if they constitute a sufficient description to ascertain its application:

(2) when permanent and visible or ascertained boundaries or monuments are inconsistent with the measurement, either of lines, angles, or surfaces, the boundaries or monuments are paramount:

(3) between different measurements which are inconsistent with each other, that of angles is paramount to that of surfaces, and that of lines paramount to both:

(4) when a road or stream of water not navigable is the boundary, the rights of the grantor to the middle of the road or the thread of the stream are included in the conveyance, except where the road or bed of the stream is held under another title:

(5) when tidewater is the boundary, the rights of the grantor to low-water mark are included in the conveyance:

(6) when the description refers to a map and that reference is inconsistent with other particulars, it controls them if it appears that the parties acted with reference to the map; otherwise the map is subordinate to other definite and ascertained particulars.



Sec. 09.25.050. - [Renumbered as AS 09.45.052 ].

Repealed or Renumbered



Sec. 09.25.051. - Admissibility of DNA profiles.

(a) In a civil action or proceeding, evidence of a DNA profile is admissible to prove or disprove any relevant fact if the court finds that the technique underlying the evidence is scientifically valid. The admission of the DNA profile does not require a finding of general acceptance in the relevant scientific community of DNA profile evidence.

(b) In this section,

(1) "deoxyribonucleic acid" means the molecules in all cellular forms that contain genetic information in a patterned chemical structure for each individual;

(2) "DNA profile"

(A) means an analysis of blood, semen, tissue, or other cells bearing deoxyribonucleic acid resulting in the identification of the individual's patterned chemical structure of genetic information;

(B) includes statistical population frequency comparisons of the patterned chemical structures described in (A) of this paragraph.



Sec. 09.25.060. - Fraud presumed from retention of possession.

Every sale or assignment of personal property unless accompanied by the immediate delivery and the actual and continued change of possession of the thing sold or assigned is presumed prima facie to be a fraud against the creditors of the vendor or assignor, and subsequent purchasers in good faith and for a valuable consideration during the time the property remains in the possession of the vendor or assignor, except that retention of possession in good faith and current course of trade by a merchant seller for a commercially reasonable time after a sale or identification is not fraudulent, and nothing contained in this section shall supersede the provisions of AS 45.01 - AS 45.08, AS 45.12, AS 45.14, and AS 45.29 (Uniform Commercial Code).



Sec. 09.25.070. - Evidence of publication.

Evidence of the publication of a document or notice required by law to be published in a newspaper may be given by the affidavit of the printer, foreman, or business manager of the newspaper, annexed to a copy of the document or notice, specifying the times when and the paper in which the publication was made.



Sec. 09.25.080. - Right to receipt upon payment or delivery.

A person who pays money or delivers an instrument or property is entitled to a receipt for it from the person to whom the payment or delivery is made, and may demand a proper signature to the receipt as a condition of the payment or delivery.



Sec. 09.25.090. - Objections to tender.

The person to whom a tender is made shall at the time specify any objection the person may have to the money, instrument, or property, or the person waives it. If the objection is to the amount of money, the terms of the instrument, or the amount or kind of property, the person shall specify the amount, terms, or kind which the person requires, or is precluded from objecting later. This section shall not be construed to modify or change in any manner corresponding provisions of AS 45.01 - AS 45.08, AS 45.12, AS 45.14, and AS 45.29 (Uniform Commercial Code).



Sec. 09.25.095. - Effect of private seals and scrolls.

Private seals and scrolls as a substitute for seals are abolished. They are not required to an instrument, but when used their effect remains unchanged.



Sec. 09.25.100. - 09.25.125 - l [Renumbered as AS 40.25.110 - 40.25.125].

Repealed or Renumbered



Sec. 09.25.130. - [Renumbered as AS 09.25.095 ].

Repealed or Renumbered



Sec. 09.25.140. - [Renumbered as AS 40.25.140 ].

Repealed or Renumbered



Sec. 09.25.150. - [Renumbered as AS 09.25.300 ].

Repealed or Renumbered



Sec. 09.25.160. - [Renumbered as AS 09.25.310 ].

Repealed or Renumbered



Sec. 09.25.170. - [Renumbered as AS 09.25.320 ].

Repealed or Renumbered



Sec. 09.25.180. - [Renumbered as AS 09.25.330 ].

Repealed or Renumbered



Sec. 09.25.190. - [Renumbered as AS 09.25.340 ].

Repealed or Renumbered



Sec. 09.25.200. - [Renumbered as AS 09.25.350 ].

Repealed or Renumbered



Sec. 09.25.210. - [Renumbered as AS 09.25.360 ].

Repealed or Renumbered



Sec. 09.25.220. - [Renumbered as AS 40.25.220 ].

Repealed or Renumbered



Sec. 09.25.230. - [Renumbered as AS 09.25.400 ].

Repealed or Renumbered






Article 02 - PRIVILEGE OF PUBLIC OFFICIALS AND REPORTERS

Sec. 09.25.300. - Claiming of privilege by public official or reporter.

Except as provided in AS 09.25.300 - 09.25.390, a public official or reporter may not be compelled to disclose the source of information procured or obtained while acting in the course of duties as a public official or reporter.



Sec. 09.25.310. - Challenge of privilege before superior or supreme court.

(a) When a public official or reporter claims the privilege in a cause being heard before the supreme court or a superior court of this state, a person who has the right to question the public official or reporter in that proceeding, or the court on its own motion, may challenge the claim of privilege. The court shall make or cause to be made whatever inquiry the court thinks necessary to a determination of the issue. The inquiry may be made instanter by way of questions put to the witness claiming the privilege and a decision then rendered, or the court may require the presence of other witnesses or documentary showing or may order a special hearing for the determination of the issue of privilege.

(b) The court may deny the privilege and may order the public official or the reporter to testify, imposing whatever limits upon the testimony and upon the right of cross-examination of the witness as may be in the public interest or in the interest of a fair trial, if it finds the withholding of the testimony would

(1) result in a miscarriage of justice or the denial of a fair trial to those who challenge the privilege; or

(2) be contrary to the public interest.



Sec. 09.25.320. - Challenge of privilege before other bodies.

(a) This section is applicable to a hearing held under the laws of this state

(1) before a court other than the supreme or a superior court;

(2) before a court commissioner, referee, or other court appointee;

(3) in the course of legislative proceedings or before a commission, agency, or committee created by the legislature;

(4) before an agency or representative of an agency of the state, borough, city or other municipal corporation, or other body; or

(5) before any other forum of this state.

(b) If, in a hearing, a public official or a reporter should refuse to divulge the source of information, the agency body, person, official, or party seeking the information may apply to the superior court for an order divesting the official or reporter of the privilege. When the issue is raised before the supreme or a superior court, the application must be made to that court.

(c) Application for an order shall be made by verified petition setting out the reasons why the disclosure is essential to the administration of justice, a fair trial in the instant proceeding, or the protection of the public interest. Upon application, the court shall determine the notice to be given to the public official or reporter and fix the time and place of hearing. The court shall make or cause to be made whatever inquiry the court thinks necessary, and make a determination of the issue as provided for in AS 09.25.310 .



Sec. 09.25.330. - Order subject to review.

An order of the superior court entered under AS 09.25.300 - 09.25.390 shall be subject to review by the supreme court, by appeal or by certiorari, as the rules of that court may provide. During the pendency of the appeal, the privilege shall remain in full force and effect.



Sec. 09.25.340. - Extent of privilege.

When a public official or reporter claims the privilege conferred by AS 09.25.300 - 09.25.390 and the public official or reporter has not been divested of the privilege by order of the supreme or superior court, neither the public official or reporter nor the news organization with which the reporter was associated may thereafter be permitted to plead or prove the sources of information withheld, unless the informant consents in writing or in open court.



Sec. 09.25.350. - Application of privilege in other courts.

AS 09.25.300 - 09.25.390 also apply to proceedings held under the laws of the United States or any other state where the law of this state is being applied.



Sec. 09.25.360. - AS 09.25.300 - 09.25.390 do not abridge other privileges.

AS 09.25.300 - 09.25.390 may not be construed to abridge any of the privileges recognized under the laws of this state, whether at common law or by statute.



Sec. 09.25.390. - Definitions for AS 09.25.300 - 09.25.390.

In AS 09.25.300 - 09.25.390, unless the context otherwise requires,

(1) "news organization" means

(A) an individual, partnership, corporation, or other association regularly engaged in the business of

(i) publishing a newspaper or other periodical that reports news events, is issued at regular intervals, and has a general circulation;

(ii) providing newsreels or other motion picture news for public showing; or

(iii) broadcasting news to the public by wire, radio, television, or facsimile;

(B) a press association or other association of individuals, partnerships, corporations, or other associations described in (A)(i), (ii), or (iii) of this paragraph engaged in gathering news and disseminating it to its members for publication;

(2) "privilege" means the conditional privilege granted to public officials and reporters to refuse to testify as to a source of information;

(3) "public official" means a person elected to a public office created by the Constitution or laws of this state, whether executive, legislative, or judicial, and who was holding that office at the time of the communication for which privilege is claimed;

(4) "reporter" means a person regularly engaged in the business of collecting or writing news for publication, or presentation to the public, through a news organization; it includes persons who were reporters at the time of the communication, though not at the time of the claim of privilege.






Article 03 - OTHER PRIVILEGES

Sec. 09.25.400. - Privilege relating to domestic violence and sexual assault counseling.

Confidential communications between a victim of domestic violence or sexual assault and a victim counselor are privileged under AS 18.66.200 - 18.66.250.






Article 04 - PRIVILEGES AND IMMUNITIES RELATED TO DISCLOSURE OF CERTAIN SELF-AUDITS AND VIOLATIONS

Sec. 09.25.450. - Audit report privilege.

(a) Except as provided in AS 09.25.460 , an owner or operator who prepares an audit report or causes an audit report to be prepared has a privilege to refuse to disclose, and to prevent another person from disclosing, the parts of the report that consist of confidential self-evaluation and analysis of the owner's or operator's compliance with environmental laws. Except as provided in AS 09.25.455 - 09.25.480, the privileged information is not admissible as evidence or subject to discovery in

(1) a civil action, whether legal or equitable; or

(2) an administrative proceeding, except for workers' compensation proceedings.

(b) With respect to confidential self-evaluation and analysis in an environmental audit, in order to qualify for the privilege under this section and the immunity under AS 09.25.475 , at least 15 days before conducting the audit, the owner or operator conducting the audit must give notice by electronic filing that complies with an ordinance or regulation authorized under (j) of this section or by certified mail with return receipt requested to the commissioner's office of the department, and, when the audit includes an assessment of compliance with a municipality's ordinances, to the municipal clerk, of the fact that it is planning to commence the audit. The notice must specify the facility, operation, or property or portion of the facility, operation, or property to be audited, the date the audit will begin and end, and the general scope of the audit. The notice may provide notification of more than one scheduled environmental audit at a time. Once initiated, an audit shall be completed within a reasonable time, but no longer than 90 days, unless a longer period of time is agreed upon between the owner or operator and the department or the municipality, as appropriate. The audit report must be completed in a timely manner.

(c) The following persons may claim the privilege available under (a) of this section:

(1) the owner or operator who prepared the audit report or caused the audit report to be prepared;

(2) a person who conducted all or a portion of the audit but did not personally observe or participate in the relevant instances or events being reviewed for compliance;

(3) a person to whom confidential self-evaluation or analysis is disclosed under AS 09.25.455 (b); or

(4) a custodian of the audit results.

(d) A person who conducts or participates in the preparation of an audit report and who actually observed or participated in conditions or events being reviewed for compliance may testify about those conditions or events but may not, in a proceeding covered by (a) of this section, be compelled to testify about or produce documents consisting of confidential self-evaluation and analysis.

(e) A person claiming the privilege described in this section has the burden of establishing the applicability of the privilege.

(f) To facilitate identification, each document in an audit report that contains confidential self-evaluation or analysis shall be labeled "AUDIT REPORT: PRIVILEGED DOCUMENT."

(g) A government agency or its employees or agents may not, as a condition of a permit, license, or approval issued under an environmental law, require an owner or operator to waive the privilege available under this section.

(h) Except when the privilege is waived under AS 09.25.455 (a) or disclosure is made under AS 09.25.455 (b)(3) or 09.25.475 or 09.25.480, neither a government agency nor its employees or agents may review or otherwise use the part of an audit report consisting of confidential self-evaluation or analysis during an inspection of a regulated facility, operation, or property or an activity of a regulated facility, operation, or property.

(i) This section may not be construed to

(1) prevent a government agency from issuing an emergency order, seeking injunctive relief, independently obtaining relevant facts, conducting necessary inspections, or taking other appropriate action regarding implementation and enforcement of an applicable environmental law, except as otherwise provided in AS 09.25.475 ; or

(2) authorize a privilege for uninterrupted or continuous environmental audits.

(j) The department or municipality may, by regulation or ordinance, respectively, allow the notice required under (b) of this section to be filed by facsimile or other electronic means if the means ensures adequate proof of

(1) submittal of the notice by the owner or operator; and

(2) receipt by the department or municipality.

(k) There is no privilege under this section for documents or communications in a criminal proceeding.



Sec. 09.25.455. - Waiver and disclosure.

(a) The privilege in AS 09.25.450 does not apply to the extent the privilege is expressly waived in writing by the owner or operator who prepared the audit report or caused the report to be prepared.

(b) Disclosure of the part of an audit report or information consisting of confidential self-evaluation or analysis does not waive the privilege established by AS 09.25.450 if the disclosure is made

(1) to address or correct a matter raised by the environmental audit and is made to

(A) a person employed by the owner or operator, including temporary and contract employees;

(B) the owner's or operator's lawyer or the lawyer's representative;

(C) an officer or director of the regulated facility, operation, or property;

(D) a partner of the owner or operator;

(E) an independent contractor retained by the owner or operator; or

(F) the principal of the independent contractor who conducted an audit on the principal's behalf;

(2) under the terms of a confidentiality agreement between the owner or operator who prepared the audit report or caused the audit report to be prepared and

(A) a partner or potential partner of the owner or operator of the facility, operation, or property;

(B) a transferee or potential transferee of an interest in the facility, operation, or property;

(C) a lender or potential lender for the facility, operation, or property;

(D) a person engaged in the business of insuring, underwriting, or indemnifying the facility, operation, or property; or

(E) a person who, along with the person who prepared the audit report or caused the audit report to be prepared, also is an owner or operator of part or all of the facility, operation, or property; or

(3) under a written claim of confidentiality to a government official or agency by the owner or operator who prepared the audit report or who caused the audit report to be prepared.

(c) Documents consisting of confidential self-evaluation and analysis that are disclosed under (b)(3) of this section are required to be kept confidential and are not subject to disclosure under AS 40.25.110 - 40.25.220.

(d) A party to a confidentiality agreement described in (b)(2) of this section who violates the agreement is liable for damages caused by the violation and for other penalties stipulated in the agreement.



Sec. 09.25.460. - Nonprivileged materials.

(a) There is no privilege under AS 09.25.450 for that part of an audit report that contains the following:

(1) a document, communication, datum, report, or other information required by a government agency to be collected, developed, maintained, or reported under an environmental law, under a permit issued under an environmental law, as a requirement for obtaining, maintaining, or renewing a license, as a requirement under a contract or lease with the state or a municipality, or as a requirement under an administrative order or court order or decree;

(2) information that a government agency obtains by observation, sampling, or monitoring;

(3) information that a government agency obtains from a source that was not involved in compiling, preparing, or conducting the environmental audit report;

(4) a document, communication, datum, report, or other information collected, developed, or maintained in the course of a regularly conducted business activity or regular practice other than an environmental audit;

(5) a document, communication, datum, report, or other information that is independent of the environmental audit, whether prepared or existing before, during, or after the audit; and

(6) a document, communication, datum, report, or other information, including an agreement or order between a government agency and an owner or operator, regarding a compliance plan or strategy.

(b) An audit report is not privileged and is admissible as evidence and subject to discovery and use in a proceeding relating to pipeline rates, tariffs, fares, or charges. The owner or operator who prepared the audit report or caused the report to be prepared is entitled to a protective order in a proceeding relating to pipeline rates, tariffs, fares, or charges to maintain the confidentiality of the audit from discovery, use, or admission in evidence in other types of proceedings. Discovery, use, or admission in evidence in a proceeding relating to pipeline rates, tariffs, fares, or charges is not considered to have waived the privilege for any other purpose.



Sec. 09.25.465. - Exception: disclosure required by court.

(a) A court or administrative hearing officer with jurisdiction may require disclosure of confidential self-evaluation and analysis contained in an audit report in a civil or administrative proceeding if the court or administrative hearing officer determines, after an in camera review consistent with the appropriate rules of procedure, that the

(1) privilege is asserted for a criminal or fraudulent purpose;

(2) information for which the privilege is claimed is evidence of substantial injury, or the imminent or present threat of substantial injury, to one or more persons at the site audited or to persons, property, or the environment offsite or is evidence of the causes and circumstances leading to such injury or the imminent or present threat of such injury;

(3) audit report shows evidence of noncompliance with an environmental law and appropriate efforts to achieve compliance with the law were not promptly initiated and pursued with reasonable diligence after discovery of noncompliance;

(4) audit report was prepared for the purpose of avoiding disclosure of information required for an investigative, administrative, or judicial proceeding that, at the time of the report's preparation, was imminent or in progress; or

(5) privilege would result in a miscarriage of justice or the denial of a fair trial to the party challenging the privilege.

(b) A party seeking an in camera review as provided under (a) of this section shall provide to the court or administrative hearing officer a factual basis adequate to support a good faith belief by a reasonable person that the documents or communications for which disclosure is sought are likely to reveal evidence to establish that an exception in (a) of this section applies.

(c) A party seeking disclosure of confidential self-evaluation and analysis during an in camera review under this section has the burden of proving that an exception in (a) of this section applies.



Sec. 09.25.475. - Voluntary disclosure; immunity.

(a) Except as provided by this section, an owner or operator who makes a voluntary disclosure of a violation of an environmental law, or of circumstances, conditions, or occurrences that constitute or may constitute such a violation, is immune from an administrative or civil penalty for the violation disclosed, for a violation based on the facts disclosed, and for a violation discovered because of the disclosure that was unknown to the owner or operator making the disclosure.

(b) Immunity is not available under this section if the violation resulted in, or poses or posed an imminent or present threat of, substantial injury to one or more persons at the site audited or to persons, property, or the environment offsite.

(c) A disclosure is voluntary for the purposes of this section only if

(1) the disclosure is made promptly after knowledge of the information disclosed is obtained by the owner or operator;

(2) the disclosure is made in writing by certified mail to the department or a municipality with enforcement jurisdiction with regard to the violation disclosed;

(3) an investigation of the violation was not initiated or the violation was not independently detected by the department or a municipality with enforcement jurisdiction before the disclosure was made using certified mail; under this paragraph, the department or municipality has the burden of proving that an investigation of the violation was initiated or the violation was detected before receipt of the certified mail; and

(4) the disclosure arises out of a voluntary environmental audit.

(d) To qualify for immunity under this section, the owner or operator making the disclosure must

(1) promptly initiate appropriate efforts to achieve compliance and remediation and pursue those efforts with due diligence;

(2) promptly initiate appropriate efforts to discontinue, abate, or mitigate any conditions or activities causing injury or likely to cause imminent injury to one or more persons at the site audited or to person, property, or the environment offsite;

(3) correct the violation within 90 days or enter into a compliance agreement with the department or the municipality, as appropriate, that provides for completion of corrective and remedial measures within a reasonable time;

(4) implement appropriate measures designed to prevent the recurrence of the violation; and

(5) cooperate with the department or municipality, as appropriate, in connection with an investigation of the issues identified in the disclosure; the department or municipality may request that the owner or operator allow the department or municipality to review, under a written claim of confidentiality as described in AS 09.25.455 (b)(3), the part of the audit report that describes the implementation plan or tracking system developed to correct past noncompliance, improve current compliance, or prevent future noncompliance.

(e) A disclosure is not voluntary for purposes of this section if it is a disclosure to the department or municipality expressly required by an environmental law, a permit, a license, or an enforcement order or decree.

(f) Immunity under this section for violation of an environmental law is available only for a violation that is discovered as a result of information or documents first produced or obtained during the time period specified in the notice required under AS 09.25.450 (b).

(g) During the period between receipt of the audit notice required under AS 09.25.450 (b) and the specified end date of the audit, the department or municipality may not initiate an inspection, monitoring, or other investigative activity concerning the audited facility, operation, or property based on the receipt of a notice under AS 09.25.450. The department or municipality has the burden of proving that an inspection, monitoring, or other investigative activity concerning the audited facility, operation, or property initiated after receiving a notice under AS 09.25.450 was not initiated based on receiving the notice.

(h) A violation that has been voluntarily disclosed and to which immunity applies under this section shall be identified by the department or municipality in its compliance history report as having been voluntarily disclosed.

(i) This section may not be construed to prevent the department or municipality from

(1) seeking injunctive relief; or

(2) issuing an emergency order in a situation involving an imminent and substantial danger to public health or welfare or the environment.



Sec. 09.25.480. - Exceptions to immunity; mitigation.

(a) There is no immunity under AS 09.25.475 if a court or administrative hearing officer finds that

(1) the owner or operator claiming the immunity has

(A) intentionally, knowingly, or recklessly committed or authorized the violation;

(B) within the 36 months preceding the violation, committed, at the same facility or associated facilities located in the state, a pattern of violations that are the same as or closely related to the violation for which the immunity is sought; or

(C) not attempted to bring the facility, operation, or property into compliance so as to constitute a pattern of disregard of environmental laws;

(2) the violation was authorized or committed intentionally, knowingly, or recklessly by a member of the owner's or operator's management and the owner's or operator's policies contributed materially to the occurrence of the violation; or

(3) the owner or operator, after taking into account the cost of completing corrective and remedial measures within a reasonable time and implementing appropriate measures to prevent recurrence of the violation, realized substantial economic savings in not complying with the requirement for which a violation is charged; the exception to immunity in this paragraph applies only to that portion of a penalty that reflects the economic savings of noncompliance after taking into account the cost of completing the corrective, remedial, and preventive measures necessary to qualify for immunity.

(b) There is no immunity under AS 09.25.475 from an administrative or civil penalty for the violation of an administrative or court order or for violation of a term or condition of an administrative or court order.

(c) An administrative or civil penalty that is imposed on an owner or operator for violation of an environmental law when the owner or operator has made a voluntary disclosure under AS 09.25.475 (a) but is not granted immunity because of (a) of this section may, to the extent appropriate and not prohibited by law, be mitigated by

(1) the good faith actions of the owner or operator in disclosing the violation;

(2) efforts by the owner or operator to conduct environmental audits and to complete any resulting implementation plan or tracking system for corrective and preventive action;

(3) remediation;

(4) cooperation with government officials investigating the disclosed violation;

(5) the nature of the violation; and

(6) other relevant considerations.



Sec. 09.25.485. - Relationship to other recognized privileges.

AS 09.25.450 - 09.25.490 do not limit, waive, or abrogate the scope or nature of a statutory or common law privilege, including the work product doctrine, the attorney-client privilege, and any other privilege recognized by a court with appropriate authority in this state.



Sec. 09.25.490. - Definitions.

(a) In AS 09.25.450 - 09.25.490,

(1) "audit report" means a report that includes each document and communication, other than those set out in AS 09.25.460 , produced from an environmental audit; general components that may be contained in a completed audit report include

(A) a report, prepared by an auditor, monitor, or similar person, including the scope of the audit, the dates the audit began and ended, the information gained in the audit, findings, conclusions, recommendations, exhibits, and appendices; the types of exhibits and appendices that may be contained in an audit report include supporting information that is collected or developed for the primary purpose and in the course of an environmental audit, including

(i) interviews with current or former employees;

(ii) field notes and records of observations;

(iii) findings, opinions, suggestions, conclusions, guidance, notes, drafts, and memoranda;

(iv) legal analyses;

(v) drawings;

(vi) photographs;

(vii) laboratory analyses and other analytical data;

(viii) computer generated or electronically recorded information;

(ix) maps, charts, graphs, and surveys; and

(x) other communications and documents associated with an environmental audit;

(B) memoranda and documents analyzing all or a portion of the materials described in (A) of this paragraph or discussing implementation issues; and

(C) an implementation plan or tracking system to correct past noncompliance, improve current compliance, or prevent future noncompliance;

(2) "confidential self-evaluation and analysis" means the part of an audit report that consists of interviews with current or former employees conducted by the auditor; field notes and records of observations made by the auditor; findings, opinions, suggestions, conclusions, guidance, notes, drafts, and analyses performed by the auditor; memoranda and documents that evaluate or analyze all or part of the material contained in the audit report, including findings, conclusions, opinions, recommendations made by the auditor, and an audit implementation plan or tracking system to correct past noncompliance, improve current compliance, or prevent future noncompliance with an environmental law; and that is

(A) a voluntary, confidential, critical, internal, and retrospective review, self-evaluation, or analysis of conduct, practices, and occurrences and their resulting consequences; and

(B) prepared and maintained with the expectation that it will be kept confidential;

(3) "department" means the Department of Environmental Conservation;

(4) "environmental audit" means a voluntary audit that an owner or operator of a regulated facility, operation, or property conducts or causes to be conducted, whether or not on a regular basis or in response to a particular event, that is specifically designed and undertaken to assess compliance with environmental laws or a permit, license, or approval issued under those laws, including an assessment that is part of the owner's or operator's compliance management system and that is a

(A) systematic, objective, and periodic review of the facility, operation, or property related to meeting the requirements of environmental laws or a permit, license, or approval issued under those laws; or

(B) documented, systematic procedure or practice that reflects the owner's or operator's due diligence in preventing, detecting, and correcting violations of environmental laws or a permit, license, or approval issued under those laws at the facility, operation, or property;

(5) "environmental law" means

(A) a federal or state environmental law implemented by the department; or

(B) a rule, regulation, or municipal ordinance adopted in conjunction with or to implement a law described by (A) of this paragraph;

(6) "operator" means a person or persons who direct, control, or supervise all or part of a regulated facility, operation, or property;

(7) "owner" means a person or persons with a proprietary or possessory interest in a regulated facility, operation, or property;

(8) "penalty" means an administrative or civil sanction imposed by the state or a municipality to punish a person for a violation of a statute, rule, regulation, or ordinance; the term does not include a technical or remedial provision ordered by a government agency, nor an administrative or civil sanction relating to pipeline rates, tariffs, fares, or charges;

(9) "regulated facility, operation, or property" means a facility, operation, or property that is regulated under an environmental law.

(b) To fully implement the privilege and immunity established under AS 09.25.450 - 09.25.490, the term "environmental law" shall be construed broadly.

(c) For purposes of this chapter, unless the context requires otherwise, a person acts

(1) "intentionally" with respect to a result described by a provision of law defining a violation when the person's conscious objective is to cause that result; when intentionally causing a particular result is an element of a violation, that intent need not be the person's only objective;

(2) "knowingly" with respect to conduct or to a circumstance described by a provision of law defining a violation when the person is aware that the conduct is of that nature or that the circumstance exists; when knowledge of the existence of a particular fact is an element of a violation, that knowledge is established if a person is aware of a substantial probability of its existence, unless the person actually believes it does not exist; a person who is unaware of conduct or a circumstance of which the person would have been aware had that person not been intoxicated acts knowingly with respect to that conduct or circumstance;

(3) "recklessly" with respect to a result or to a circumstance described by a provision of law defining a violation when the person is aware of and consciously disregards a substantial and unjustifiable risk that the result will occur or that the circumstance exists; the risk must be of such a nature and degree that disregard of it constitutes a gross deviation from the standard of conduct that a reasonable person would observe in the situation; a person who is unaware of a risk of which the person would have been aware had that person not been intoxicated acts recklessly with respect to the risk.






Article 05 - ELECTRONIC SIGNATURES

Sec. 09.25.500. - 09.25.520 - l Purposes and construction; electronic records and signatures; definitions. [Repealed, Sec. 2 ch 110 SLA 2004].

Repealed or Renumbered









Chapter 09.30. - JUDGMENTS

Article 01 - JUDGMENTS

Sec. 09.30.010. - Recording copy of judgment as lien.

A certified copy of the judgment or decree of a court of this state or a court of record of the United States upon which execution may issue, the enforcement of which has not been stayed, may be recorded with the recorder of a recording district. From the recording, the judgment or decree becomes a lien upon the real property of the defendant that is in the recording district, that is not exempt from execution, and that is owned by the defendant at the time or acquired by the defendant afterward but before the lien expires. The lien continues during the time execution may issue on the judgment or decree but for not more than 10 years from date of entry of the judgment or decree. After expiration of the lien, the court may grant leave for issuance of execution upon the judgment or decree. From the date of recording the judgment or decree, together with the order allowing issuance of execution, the judgment or decree becomes a lien in the manner provided in this section.



Sec. 09.30.020. - Priority of lien of judgment.

A conveyance of real property or interest in real property is void against a judgment lien that is recorded before the conveyance is recorded.



Sec. 09.30.030. - Judgment where summons not served on all defendants.

When an action is against two or more defendants jointly indebted upon a contract and the summons is served on one or more but not all of them and judgment is recovered, it may be entered against all the defendants jointly indebted only so far as it may be enforced against the joint property of all and the separate property of the defendants served and, if they are subject to arrest, against the persons of the defendants served.



Sec. 09.30.040. - Judgments against boroughs and cities.

Where judgment is against a borough, city, or other public corporation, no execution may issue on it but the judgment may be satisfied only as follows:

(1) the party in whose favor the judgment is given may, at any time within 10 years of the date of the judgment, present a certified copy of the judgment to the officer of the borough, city, or other public corporation authorized to draw orders on its treasurer;

(2) upon presentation, the officer shall draw an order on the treasurer for the amount of the judgment in favor of the party for whom the judgment was given; after that the order may be presented for payment and paid in the manner and with the effect of other orders upon the treasurer of a borough, city, or other public corporation.



Sec. 09.30.050. - Confession of judgment.

A judgment by confession may be entered with or without action against a person for any amount or relief. The confession may be made only by the confessor in person or by the person's attorney in fact under a power of attorney so authorizing, or, if the confessor is a corporation, only by a person who at that time has a relation to the corporation that would authorize the service of summons on that person.



Sec. 09.30.055. - [Renumbered as AS 09.30.065 ].

Repealed or Renumbered



Sec. 09.30.060. - Confession of judgment against jointly liable defendant.

When an action upon a contract is pending against one or more defendants jointly liable, judgment may be given on the confession of one or more defendants against all the defendants jointly liable, whether all defendants have been served with the summons or not. However, the judgment may be enforced only against their joint property and against the joint and separate property of the defendant making the confession.



Sec. 09.30.065. - Offers of judgment.

(a) At any time more than 10 days before the trial begins, either the party making a claim or the party defending against a claim may serve upon the adverse party an offer to allow judgment to be entered in complete satisfaction of the claim for the money or property or to the effect specified in the offer, with costs then accrued. If within 10 days after the service of the offer the adverse party serves written notice that the offer is accepted, either party may then file the offer and notice of acceptance together with proof of service, and the clerk shall enter judgment. An offer not accepted within 10 days is considered withdrawn, and evidence of that offer is not admissible except in a proceeding to determine the form of judgment after verdict. If the judgment finally entered on the claim as to which an offer has been made under this section is at least five percent less favorable to the offeree than the offer, or if there are multiple defendants at least 10 percent less favorable to the offeree than the offer, the offeree, whether the party making the claim or defending against the claim, shall pay all costs as allowed under the Alaska Rules of Civil Procedure and shall pay reasonable actual attorney fees incurred by the offeror from the date the offer was made, as follows:

(1) if the offer was served no later than 60 days after both parties made the disclosures required by the Alaska Rules of Civil Procedure, the offeree shall pay 75 percent of the offeror's reasonable actual attorney fees;

(2) if the offer was served more than 60 days after both parties made the disclosures required by the Alaska Rules of Civil Procedure but more than 90 days before the trial began, the offeree shall pay 50 percent of the offeror's reasonable actual attorney fees;

(3) if the offer was served 90 days or less but more than 10 days before the trial began, the offeree shall pay 30 percent of the offeror's reasonable actual attorney fees.

(b) If an offeror receives costs and reasonable actual attorney fees under (a) of this section, that offeror shall be considered the prevailing party for purposes of an award of attorney fees under the Alaska Rules of Civil Procedure. Notwithstanding (a) of this section, if the amount awarded an offeror for attorney fees under the Alaska Rules of Civil Procedure is greater than a party would receive under (a) of this section, the offeree shall pay to the offeror attorney fees specified under the Alaska Rules of Civil Procedure and is not required to pay reasonable actual attorney fees under (a) of this section. A party who receives attorney fees under this section may not also receive attorney fees under the Alaska Rules of Civil Procedure.



Sec. 09.30.070. - Interest on judgments; prejudgment interest.

(a) Notwithstanding AS 45.45.010 , the rate of interest on judgments and decrees for the payment of money, including prejudgment interest, is three percentage points above the 12th Federal Reserve District discount rate in effect on January 2 of the year in which the judgment or decree is entered, except that a judgment or decree founded on a contract in writing, providing for the payment of interest until paid at a specified rate not exceeding the legal rate of interest for that type of contract, bears interest at the rate specified in the contract if the interest rate is set out in the judgment or decree.

(b) Except when the court finds that the parties have agreed otherwise and except as provided by AS 45.05.111 (d), prejudgment interest accrues from the day process is served on the defendant or the day the defendant received written notification that an injury has occurred and that a claim may be brought against the defendant for that injury, whichever is earlier. The written notification must be of a nature that would lead a prudent person to believe that a claim will be made against the person receiving the notification, for personal injury, death, or damage to property.

(c) Prejudgment interest may not be awarded for future economic damages, future noneconomic damages, or punitive damages.






Article 02 - UNIFORM FOREIGN MONEY-JUDGMENTS RECOGNITION ACT

Sec. 09.30.100. - Applicability.

AS 09.30.100 - 09.30.180 apply to any foreign judgment that is final and conclusive and enforceable where rendered even though an appeal is pending or it is subject to appeal.



Sec. 09.30.110. - Recognition and enforcement.

Except as provided in AS 09.30.120 , a foreign judgment meeting the requirements of AS 09.30.100 is conclusive between the parties to the extent that it grants or denies recovery of a sum of money. The foreign judgment is enforceable in the same manner as the judgment of a sister state which is entitled to full faith and credit.



Sec. 09.30.120. - Grounds for nonrecognition.

(a) A foreign judgment is not conclusive if

(1) the judgment was rendered under a system which does not provide impartial tribunals or procedures compatible with the requirements of due process of law;

(2) the foreign court did not have personal jurisdiction over the defendant; or

(3) the foreign court did not have jurisdiction over the subject matter.

(b) A foreign judgment need not be recognized if

(1) the defendant in the proceedings in the foreign court did not receive notice of the proceedings in sufficient time to enable the defendant to defend;

(2) the judgment was obtained by fraud;

(3) the cause of action on which the judgment is based is repugnant to the public policy of this state;

(4) the judgment conflicts with another final and conclusive judgment;

(5) the proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be settled otherwise than by proceedings in that court; or

(6) in the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action.



Sec. 09.30.130. - Personal jurisdiction.

(a) The foreign judgment shall not be refused recognition for lack of personal jurisdiction if

(1) the defendant was served personally in the foreign state;

(2) the defendant voluntarily appeared in the proceedings, other than for the purpose of protecting property seized or threatened with seizure in the proceedings or of contesting the jurisdiction of the court over the defendant;

(3) the defendant, before the commencement of the proceedings, had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved;

(4) the defendant was domiciled in the foreign state when the proceedings were instituted, or, being a body corporate, had its principal place of business, was incorporated, or had otherwise acquired corporate status, in the foreign state;

(5) the defendant had a business office in the foreign state and the proceedings in the foreign court involved a cause of action arising out of business done by the defendant through that office in the foreign state; or

(6) the defendant operated a motor vehicle or airplane in the foreign state and the proceedings involved a cause of action arising out of that operation.

(b) The courts of this state may recognize other bases of jurisdiction.



Sec. 09.30.140. - Stay in case of appeal.

If the defendant satisfies the court either that an appeal is pending or that the defendant is entitled and intends to appeal from the foreign judgment, the court may stay the proceedings until the appeal has been determined or until the expiration of a period of time sufficient to enable the defendant to prosecute the appeal.



Sec. 09.30.150. - Saving clause.

AS 09.30.100 - 09.30.180 do not prevent the recognition of a foreign judgment in situations not covered by AS 09.30.100 - 09.30.180.



Sec. 09.30.160. - Construction.

AS 09.30.100 - 09.30.180 shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact the Uniform Foreign Money-Judgments Recognition Act.



Sec. 09.30.170. - Definitions.

In AS 09.30.100 - 09.30.180

(1) "foreign state" means a governmental unit other than the United States, or a state, district, commonwealth, territory including trust territory, or insular possession thereof;

(2) "foreign judgment" means a judgment of a foreign state granting or denying recovery of a sum of money other than a judgment for taxes, a fine or other penalty, or a judgment for support in matrimonial or family matters.



Sec. 09.30.180. - Short title.

AS 09.30.100 - 09.30.180 may be cited as the Uniform Foreign Money-Judgments Recognition Act.






Article 03 - UNIFORM ENFORCEMENT OF FOREIGN JUDGMENTS ACT

Sec. 09.30.200. - Filing and status of foreign judgments.

A copy of a foreign judgment authenticated in accordance with the Act of Congress or the laws of this state may be filed in the office of the clerk of the court with jurisdiction in this state. The clerk shall treat the foreign judgment in the same manner as a domestic judgment. A judgment so filed has the same effect and is subject to the same procedures, defenses, and proceedings for reopening, vacating, or staying as a domestic judgment and may be enforced or satisfied in like manner.



Sec. 09.30.210. - Notice of filing.

(a) At the time of the filing of the foreign judgment, the judgment creditor or the judgment creditor's lawyer shall make and file with the clerk of court an affidavit setting out the name and last known post office address of the judgment debtor, and the judgment creditor.

(b) Promptly upon the filing of the foreign judgment and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and post office address of the judgment creditor and the judgment creditor's lawyer, if any, in this state. In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

(c) No execution or other process for enforcement of a foreign judgment filed under AS 09.30.200 - 09.30.270 shall issue until 20 days after the date the judgment is filed.



Sec. 09.30.220. - Stay.

(a) If the judgment debtor shows the court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

(b) If the judgment debtor shows the court any ground upon which enforcement of a judgment of the court of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment that is required in this state.



Sec. 09.30.230. - Fees.

A person filing a foreign judgment shall pay to the clerk of court the fee prescribed for the filing of an action. Fees for docketing, transcription, or other enforcement proceedings shall be as provided for domestic judgments.



Sec. 09.30.240. - Optional procedure.

The right of a judgment creditor to bring an action to enforce the judgment instead of proceeding under AS 09.30.200 - 09.30.270 remains unimpaired.



Sec. 09.30.250. - Uniformity of interpretation.

AS 09.30.200 - 09.30.270 shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact the Uniform Enforcement of Foreign Judgments Act.



Sec. 09.30.260. - Definitions.

In AS 09.30.200 - 09.30.270 "foreign judgment" means any judgment, decree, or order of a court of the United States or of any other court which is entitled to full faith and credit in this state.



Sec. 09.30.270. - Short title.

AS 09.30.200 - 09.30.270 may be cited as the Uniform Enforcement of Foreign Judgments Act.






Article 04 - SATISFACTION OF JUDGMENTS

Sec. 09.30.300. - Satisfaction of judgment.

(a) Satisfaction of a judgment may be entered upon an execution returned satisfied, or upon an acknowledgment of satisfaction filed with the clerk, which may recite payment of the judgment in full or the acceptance by the judgment creditor of any lesser sum in full satisfaction of the judgment, made in the manner of an acknowledgment of a conveyance of real property by the judgment creditor or assignee of record, or by the attorney for the judgment creditor or assignee unless a revocation of the attorney's authority is filed. When a judgment is satisfied otherwise than upon an execution, the judgment creditor or the judgment creditor's attorney shall deliver a written acknowledgment of satisfaction of judgment suitable for recordation immediately upon payment in cash or within 10 days after payment if payment is made in any other manner, and, upon motion, the court may compel an acknowledgment of satisfaction or may order the entry of satisfaction to be made without it. When the state or an authorized officer or agency of the state is the judgment creditor, a written acknowledgment of satisfaction shall be delivered within 15 days after payment in cash or within 30 days after payment if payment is made in any other manner. The entry of satisfaction shall be made upon the civil docket of the court rendering the judgment satisfied.

(b) A judgment creditor or assignee who, after payment in full of the judgment and after written demand by the judgment debtor, fails without just cause for a period of 30 days to execute and file an acknowledgment of satisfaction with the court is liable to the judgment debtor or the grantees or heirs of the judgment debtor for all damages that may be sustained by reason of that failure and shall also forfeit to the judgment debtor or the grantees or heirs of the judgment debtor the sum of $100.



Sec. 09.30.310. - Recordation of acknowledgment of satisfaction.

If a certified copy of the judgment has been recorded with the recorder of any recording district, as provided in AS 09.30.010 , then the acknowledgment required under AS 09.30.300 must identify the book and page of the official record in which the judgment has been recorded or the serial number assigned to the judgment by the recorder and show the full name of the judgment debtor as it appears upon the judgment recorded.









Chapter 09.35. - EXECUTION

Sec. 09.35.010. - Judgments enforceable by execution.

A writ of execution may be issued in favor of

(1) a party in whose favor a judgment is given that requires the payment of money or the delivery of real or personal property or either of them;

(2) the state on behalf of a victim of a crime or a delinquent act in whose favor a judgment of restitution is ordered.



Sec. 09.35.020. - Issuance of execution after five years.

When a period of five years has elapsed after the entry of judgment and without an execution being issued on the judgment, no execution may issue except by order of the court in which judgment is entered. The court shall grant the motion if the court determines that there are just and sufficient reasons for the failure to obtain the writ of execution within five years after the entry of judgment.



Sec. 09.35.030. - Substance of writ.

Writs of execution may be against the property of the judgment debtor, another against the person of the judgment debtor, and a third for the delivery of the possession of real or personal property, including damages for withholding the property. A writ of execution must require the officer or person to whom it is directed to proceed substantially as follows:

(1) if the writ is against the property of the judgment debtor and the judgment directs particular property to be sold, it shall require the officer or person to sell the particular property and apply the proceeds as directed by the judgment; otherwise, it shall require the officer or person to satisfy the judgment, with interest, out of the personal property of the debtor, and, if sufficient personal property cannot be found, then out of the real property belonging to the debtor on the day when the judgment became a lien or at any time after that day;

(2) if the writ is against real or personal property in the hands of the judgment debtor's personal representatives, heirs, devisees, legatees, tenants, or trustees, it shall require the officer or person to satisfy the judgment, with interest, out of that property;

(3) if the writ is against the person of an absconding judgment debtor, it shall require the officer or person to arrest the debtor and commit the debtor to jail until the judgment is paid, with interest, or is discharged according to law; if the writ is against the person of any judgment debtor and the application for the writ is made under oath, upon probable cause, and describing the things to be seized as in a warrant, the officer may search and seize valuables from that debtor;

(4) if the writ is for the delivery of the possession of real or personal property, it shall require the officer or person to deliver the possession of the property, describing it, to the party entitled to it, and may at the same time require the officer or person to satisfy any costs, charges, damages, rents, or profits recovered by that judgment out of the personal property of the person against whom it was rendered, and the value of the property for which the judgment was recovered to be specified in the writ, if a delivery cannot be had; and, if sufficient personal property cannot be found, then out of the real property as provided in (1) of this section.



Sec. 09.35.035. - 09.35.050 - l Default judgment or nonappearance of attorney for judgment debtor; execution against the person; imprisonment on execution. [Repealed, Sec. 14 ch 62 SLA 1982].

Repealed or Renumbered



Sec. 09.35.060. - Execution after death of judgment debtor.

If the judgment debtor dies after judgment, execution may be issued on the judgment in the manner and with the effect as if the debtor were still living, except as provided in AS 13.16.505 .



Sec. 09.35.070. - Property liable.

All goods, chattels, money, or other property, both real and personal, or an interest in the property of the judgment debtor not exempt by law, and all property and rights of property seized and held under attachment in the action are liable to execution.



Sec. 09.35.080. - 09.35.090 - l Exemptions. [Repealed, Sec. 14 ch 62 SLA 1982. For present provisions see AS 09.38].

Repealed or Renumbered



Sec. 09.35.100. - Execution against property.

The person to whom the writ is directed shall execute the writ against property of the judgment debtor until the judgment is satisfied.



Sec. 09.35.110. - Execution procedure.

All property shall be levied upon or released from levy in the manner that similar property is attached or released from attachment, and the proceedings against the garnishee and the liability of the garnishee are the same. Until a levy, property is not affected by the execution. Any excess in proceeds over the judgment and costs shall be returned to the judgment debtor.



Sec. 09.35.120. - Retention of personal property by judgment debtor. [Repealed, Sec. 14 ch 62 SLA 1982].

Repealed or Renumbered



Sec. 09.35.130. - Third party claims.

If property levied upon is claimed by a third person as the person's property by an affidavit of title to the property, or right to the possession of the property and the ground of the title or right, stating the value of the property, and delivered to the person making the levy, that person shall release the property. However, the plaintiff, on demand of the person, may give the person an undertaking executed by two sufficient sureties in a sum equal to double the value of the property levied upon. The undertaking shall be in favor of and shall indemnify the third person against loss, liability, damages, and costs, by reason of the taking or sale of the property by the person.



Sec. 09.35.140. - Notice of sale on execution.

Before the sale of property on execution, notice of the sale shall be given as follows:

(1) notice of the sale of personal property is given by posting a written or printed notice of the time and place of sale in three public places within five miles of the place where the sale is to be held, not less than 10 days before the day of sale; one of the notices shall be posted at the post office nearest to the place where the sale is to take place;

(2) notice of the sale of real property is given by posting a similar notice particularly describing the property, including the property's street address if there is a street address for the property, not less than 30 days before the day of sale in three public places, as provided in (1) of this section, and publishing a copy of the notice four times, once a week for four successive weeks in a newspaper of general circulation published nearest to the place of sale; an inaccuracy in the street address may not be used to set aside a sale if the legal description is correct; in this paragraph, "newspaper of general circulation" means a publication that

(A) is published in newspaper format;

(B) is distributed at least once a week for at least 50 weeks each year within the judicial district, excluding a period when publication is interrupted by a labor dispute or by a natural disaster or other casualty that the publisher cannot control; and has a total paid circulation or paid distribution of at least 500 copies, or 10 percent of the total population of the judicial district, whichever is less; in this subparagraph, "judicial district" means the judicial district where the place of sale is located;

(C) holds a second class mailing permit from the United States Postal Service;

(D) is not published primarily to distribute advertising; and

(E) is not intended primarily for a particular professional or occupational group.'



Sec. 09.35.142. - Action to establish newspaper status.

A person who owns a publication may bring an action under AS 22.10.020(g) to establish that the publication is a newspaper of general circulation under AS 09.35.140 (2).



Sec. 09.35.150. - Sale.

All sales of property upon execution shall be made at auction between nine o'clock in the morning and four o'clock in the afternoon. After sufficient property has been sold to satisfy the execution, no more may be sold. Neither the officer holding the execution nor a deputy may become a purchaser or be interested in a purchase at the sale. When the sale is of personal property capable of manual delivery, it shall be within view of those who attend the sale unless the court directs the sale to be at some other place. The property shall be sold in parcels that are likely to bring the highest price. When the sale is of real property consisting of several known lots or parcels, they shall be sold separately or otherwise, as is likely to bring the highest price. When a portion of real property is claimed by a third person, that person may require it to be sold separately.



Sec. 09.35.160. - Postponement of sale.

(a) If, at the time appointed for the sale, the person conducting it considers it to the advantage of all concerned to postpone the sale for want of purchasers, or other sufficient cause, the sale may be postponed from time to time, but each postponement may not exceed one week. Notice of every postponement shall be made by public proclamation. Whenever a request in writing is made by the judgment creditor for a postponement of the sale to a later date and hour and is given to the person conducting the sale, that person shall by public declaration postpone the sale to the date and hour so fixed.

(b) If for any reason the sale cannot be held at the time appointed or within 30 days from the original sale date in the case of real property, the officer who is to conduct the sale shall notify the parties or their attorneys and designate a future day for the sale and give notice in the manner provided in AS 09.35.140 .



Sec. 09.35.170. - Bill of sale for personal property.

When the purchaser of personal property capable of manual delivery and not in the possession of a third person, association, or corporation pays the purchase money, the peace officer shall deliver the property to the purchaser, and if desired, shall give the purchaser a bill of sale containing an acknowledgment of the payment. In all other sales of personal property, the peace officer shall give the purchaser a bill of sale with the like acknowledgment.



Sec. 09.35.180. - Confirmation of sale or resale.

(a) Where real property executed upon has been sold, the judgment creditor may, upon motion, apply for an order confirming the sale. The judgment debtor may object to the confirmation of the sale on the grounds that there were substantial irregularities in the proceedings of sale that caused probable loss or injury to the judgment debtor.

(b) If the court finds that there were substantial irregularities in the proceedings concerning the sale to the probable loss or injury of the party objecting, it shall deny the motion and direct that the property be resold in whole or in part as upon an execution.

(c) Upon a resale, the bid of the purchaser at the former sale shall be considered to be renewed and continued in force, and no bid may be taken except for a greater amount. If the property sells to a person other than the former purchaser, the former purchaser shall be repaid out of the proceeds of the resale.

(d) An order confirming a sale is a conclusive determination of the regularity of the proceedings concerning the sale, as to all persons, in any other action or proceeding.



Sec. 09.35.190. - Eviction of purchaser.

If the purchaser of real property sold on execution, or a successor in interest is evicted from the property because of irregularities in the proceedings concerning the sale or the reversal or discharge of the judgment, the purchaser or a successor may recover the price paid with interest, costs, and disbursements from the judgment creditor.



Sec. 09.35.200. - Contribution among joint judgment debtors.

When property liable to an execution against several persons is sold and more than a due proportion of the judgment is satisfied out of the proceeds of the sale of the property of one of them or one of them pays more than a due proportion without a sale, that person may compel contributions from the others. When a judgment is against several and is upon an obligation of one of them as security for another and the surety pays the amount or a part of it, either by sale of the surety's property or before sale, the surety may compel repayment from the principal. In that case, the person so paying or contributing is entitled to the benefit of the judgment to enforce contribution or repayment if the person files notice of payment and claim to contribution or repayment with the court where the judgment was rendered within 30 days after the payment.



Sec. 09.35.210. - Absolute sales and right of redemption.

Sales of real property, when the estate is less than a leasehold of two years unexpired term, are absolute. In all other cases, the real property or interest in real property is subject to redemption. The person conducting the sale shall give to the purchaser a certificate of the sale that indicates the date of the judgment under which the sale was made and contains

(1) a particular description of the real property sold;

(2) the price bid for each distinct lot or parcel;

(3) the whole price paid; and

(4) whether or not the property is subject to redemption.



Sec. 09.35.220. - Redemption.

Property sold subject to redemption or any part separately sold may be redeemed by the following persons or their successors in interest:

(1) the judgment debtor; and

(2) a creditor having a lien by judgment or mortgage on the property sold or on some part of it subsequent in time to that on which the property was sold; a lien creditor after having redeemed the property is a redemptioner.



Sec. 09.35.230. - Redemption by lien creditor from purchaser.

A lien creditor may redeem the property at any time within 60 days after the date of the order confirming the sale on paying the amount of the purchase money, with interest at the rate of eight percent a year from the date of the sale, together with the amount of taxes and the expenses under AS 09.35.300 (b) that the purchaser may have paid. If the purchaser is also a creditor having a lien prior to that of the redemptioner, the redemptioner shall also pay the amount of that lien with interest. When unpatented mining claims are redeemed, taxes include the annual assessment work required by law to be performed.



Sec. 09.35.240. - Subsequent redemptions.

The property may be again, and as often as a lien creditor or redemptioner is disposed, redeemed from the previous redemptioner within 60 days after the last redemption on paying the sum paid on the last redemption, with interest at eight percent a year from the date of the last redemption, together with the taxes and expenses under AS 09.35.300(b) that the last redemptioner may have paid and the amount of any liens held by the last redemptioner previous to the lien of the last redemptioner.



Sec. 09.35.250. - Redemption by judgment debtor or successor.

The judgment debtor or a successor in interest may redeem the property before the confirmation of sale on paying the amount of the purchase money, with interest at the rate of eight percent a year from the date of sale, together with the amount of any taxes, and, in the case of unpatented mining claims, the annual assessment work required to be performed by law, and expenses under AS 09.35.300 (b) that the purchaser or redemptioner may have paid after the purchase. If the judgment debtor does not redeem before the confirmation of the sale, the judgment debtor may redeem only within 12 months from the order of confirmation.



Sec. 09.35.260. - Conveyance of property.

If no redemption is made within the time prescribed, the purchaser or last redemptioner is entitled to a conveyance. If the judgment debtor redeems, the effect of the sale is terminated and the estate of the judgment debtor is restored.



Sec. 09.35.270. - Procedure for redemption.

(a) Redemption is made by paying the sum required to the peace officer. Upon a redemption, the peace officer shall give the person redeeming a certificate of redemption containing the sum paid on redemption, from whom redeemed, and the date of such redemption, and the peace officer shall immediately give notice of the redemption to the party from whom redeemed.

(b) A judgment debtor or redemptioner shall submit to the peace officer

(1) a copy of the judgment under which the right to redeem is claimed, certified by the clerk of the court; or, if the redemption is upon a mortgage, the certificate of the record of the mortgage;

(2) a copy of any assignment necessary to establish the claim, verified by the affidavit of the claimant or an agent;

(3) an affidavit by the claimant or an agent showing the amount then actually due on the judgment or mortgage.



Sec. 09.35.280. - Priority of redemption.

If more than one person applies to the peace officer at the same time to redeem, the person having the prior lien is entitled to redeem first.



Sec. 09.35.290. - Redemption payment or refusal to permit redemption.

The peace officer shall immediately pay the money over to the person from whom the property is redeemed. A person's right to redeem shall not be prejudiced by the refusal of the peace officer to allow the redemption.



Sec. 09.35.300. - Waste.

(a) Until the expiration of the time allowed for redemption, the court may restrain the commission of waste on the property by order granted with or without notice on the application of the purchaser or judgment creditor. It is not waste for the person in possession of the property at the time of sale or entitled to possession afterwards to continue to use it during the period allowed for redemption in the same manner in which it was previously used, or to use it in the ordinary course of husbandry, or to make the necessary repairs to buildings or fences, or to use wood or timber on the property for the repairs or for fuel for the family of the person in possession during occupancy.

(b) The purchaser at the execution sale or a subsequent purchaser may apply to the court for permission to make necessary repairs to preserve the property against waste or to insure the property against loss during the redemption period. If ordered by the court, the person making the necessary repairs or paying the insurance is entitled to reimbursement for the expenses from the person redeeming the property under this chapter.



Sec. 09.35.310. - Rights of purchaser and redemptioner.

The purchaser, from the time of sale until a resale or a redemption, or a redemptioner, from the time of redemption until another redemption, is entitled to the possession of the property purchased or redeemed. Where the property is in the possession of a tenant, the purchaser or redemptioner is entitled to receive the rents of the property or the value of the use and occupation of the property.



Sec. 09.35.320. - Arrest of judgment debtor and undertaking.

The court may order a peace officer to arrest the judgment debtor and bring the debtor before the court upon satisfactory proof that the debtor is leaving the state with intent to defraud the debtor's creditors or is absconding. Upon being brought before the court, the judgment debtor may be ordered to enter into an undertaking with one or more sufficient sureties that the debtor will appear before the court when directed, and that the debtor will not, during the pendency of the proceedings, dispose of any portion of the debtor's property not exempt from execution. In default of entering into the undertaking, the judgment debtor may be committed to jail.



Sec. 09.35.330. - Satisfaction of judgment when judgment debtor is creditor of state or political subdivision.

Salary, wages, credits, or other personal property in the possession or under the control of the state, or an organized or unorganized borough, city, incorporated town, school district, or other political subdivision, or a board, institution, commission, or officer of the state, belonging or owed to any person, is subject to attachment and execution in the manner and with the effect as property in the possession of private persons. A clerk or officer of a court is not required to answer as to any money or property in the clerk's or officer's possession in the custody of the law.






Chapter 09.38. - ALASKA EXEMPTIONS ACT

Sec. 09.38.010. - Homestead exemption.

(a) An individual is entitled to an exemption as a homestead of the individual's interest in property in this state used as the principal residence of the individual or the dependents of the individual, but the value of the homestead exemption may not exceed $54,000.

(b) If property owned by the entirety or in common is used by one or more individual owners or their dependents as their principal residence, each owner is entitled to a homestead exemption of that owner's interest in the property as provided in (a) of this section. The aggregate value of multiple homestead exemptions allowable with respect to a single living unit may not exceed $54,000. If there are multiple owners of property exempt as a homestead, the value of the exemption of each individual owner may not exceed the individual owner's pro rata portion of $54,000.

(c) If property that includes a homestead is sold under an execution, the sale becomes effective upon confirmation by order of the court. The court shall enter the order of confirmation unless, within 60 days after the sale, the individual repurchases the property under this section or the court extends the time for confirmation upon the filing of a timely motion by a party in interest. The individual may repurchase property, including that individual's homestead, at a sale on execution before confirmation by paying into court the costs of the sale plus the lesser of either (1) the difference between the highest bid and the amount of the exemption in the property, or (2) the amount of the creditor's claim. If the individual does not exercise the repurchase right under this subsection, the clerk of the court shall first remit an amount determined to be exempt to the individual from the proceeds of sale and the balance less the cost of the sale to the creditor. For the purpose of collecting an amount remaining unpaid on a judgment after repurchase of property by an individual under this subsection, the creditor or the creditor's assignee may not make another levy on the property repurchased.

(d) Upon entry of the order of confirmation under (c) of this section and expiration of the time period for repurchase, the clerk may execute a deed to the property and when delivered it shall be sufficient to convey all title of the individual in the premises sold to the purchaser at the sale.



Sec. 09.38.015. - Property exempt without limitation.

(a) An individual is entitled to exemption of the following property:

(1) a burial plot for the individual and the individual's family;

(2) health aids reasonably necessary to enable the individual or a dependent to work or to sustain health;

(3) benefits paid or payable for medical, surgical, or hospital care to the extent they are or will be used to pay for the care;

(4) an award under AS 18.67 (Violent Crimes Compensation Board) or a crime victim's reparations act of another jurisdiction;

(5) benefits paid or payable as a longevity bonus under AS 47.45;

(6) compensation or benefits paid or payable and exempt under federal law;

(7) liquor licenses granted under AS 04;

(8) tuition credit or savings accounts under a higher education savings account established under AS 14.40.802 or an advance college tuition savings contract authorized under AS 14.40.809 (a);

(9) a permanent fund dividend to the extent allowed under AS 43.23.065;

(10) [See delayed repeal note]. benefits paid or payable as a senior care benefit under AS 47.45.300 - 47.45.390.

(b) The right to benefits held by the state on behalf of an individual that may become payable by reason of disability, unemployment, or illness, amounts held in the teachers', judicial, or public employees' retirement system, or in the elected public officers' retirement system under former AS 39.37, and child support collections made by the child support services agency are exempt.

(c) Property of the state, a municipality, and of the Alaska Municipal Bond Bank Authority or another state public corporation is exempt.

(d) Real property held by a cemetery association established under AS 10.30 for the purpose of a cemetery and not exceeding 80 acres is exempt.



Sec. 09.38.017. - Exemption of retirement plan interests and payments.

(a) In addition to the exemption under AS 09.38.015 (b), the following are exempt from a claim of an individual's creditor:

(1) the interest of the individual in a retirement plan; and

(2) the money or other assets payable to the individual from a retirement plan.

(b) The exemptions provided by (a) of this section do not apply to a contribution made by an individual to a retirement plan within 120 days before the individual files for bankruptcy.

(c) The exemptions provided by (a) of this section do not prevent the payment of benefits under a retirement plan to an alternate payee under a qualified domestic relations order. In this subsection, "qualified domestic relations order" has the meaning given in 26 U.S.C. 414(p).

(d) A retirement plan exempt from claims under (a) of this section is conclusively presumed to be a spendthrift trust under this section.

(e) In this section,

(1) "alternate payee" has the meaning given in 26 U.S.C. 414(p)(8);

(2) "individual" means an individual who is a participant in, a beneficiary of, or an alternate payee of a retirement plan;

(3) "retirement plan" means a retirement plan that is qualified under 26 U.S.C. 401(a), 26 U.S.C. 403(a), 26 U.S.C. 403(b), 26 U.S.C. 408, 26 U.S.C. 408A, or 26 U.S.C. 409 (Internal Revenue Code).



Sec. 09.38.020. - Exemptions of personal property subject to value limitations.

(a) An individual is entitled to an exemption in property not to exceed an aggregate value of $3,000 chosen by the individual from the following categories of property:

(1) household goods and wearing apparel reasonably necessary for one household;

(2) if reasonably held for the personal use of the individual or a dependent, books and musical instruments; and

(3) family portraits and heirlooms of particular sentimental value to the individual.

(b) An individual is entitled to exemption of jewelry, not exceeding $1,000 in aggregate value, if held for the personal use of the individual or a dependent.

(c) An individual is entitled to exemption, not exceeding $2,800 in aggregate value, of implements, professional books, and tools of the trade.

(d) An individual is entitled to the exemption of pets to the extent of a value not exceeding $1,000.

(e) An individual is entitled to an exemption of one motor vehicle to the extent of a value not exceeding $3,000 if the full value of the motor vehicle does not exceed $20,000.



Sec. 09.38.025. - Exemption of unmatured life insurance and annuity contracts.

(a) Except as provided in this section or AS 09.38.017 , an individual is entitled to exemption of unmatured life insurance and annuity contracts owned by the individual. If the contracts have accrued dividends and loan values available to the individual aggregating more than $10,000, a creditor may obtain a court order requiring the individual debtor to pay the creditor, and authorizing the creditor on the debtor's behalf to obtain payment of, the amount of the accrued dividends and loan values in excess of $10,000 or the amount of the creditor's claim, whichever is less.

(b) A judgment creditor or other claimant of an insurer may not levy upon any of the assets or securities held in this state as a deposit for the protection of the insurer's policyholders or policyholders and creditors. Deposits under AS 21.09.270 may be levied upon if provided in the order of the director of insurance, Department of Commerce, Community, and Economic Development, under which the deposit is made.



Sec. 09.38.030. - Exemption of earnings and liquid assets.

(a) Except as provided in (b), (c), (f), and (h) of this section and AS 09.38.050 , an individual debtor is entitled to an exemption of the individual debtor's weekly net earnings not to exceed $350. The weekly net earnings of an individual are determined by subtracting from the weekly gross earnings all sums required by law or court order to be withheld. The weekly net earnings of an individual paid on a monthly basis are determined by subtracting from the monthly gross earnings of the individual all sums required by law or court order to be withheld and dividing the remainder by 4.3. The weekly net earnings of an individual paid on a semi-monthly basis are determined by subtracting from the semi-monthly gross earnings all sums required by law or court order to be withheld and dividing the remainder by 2.17.

(b) An individual who does not receive earnings either weekly, semi-monthly, or monthly is entitled to a maximum exemption for the aggregate value of cash and other liquid assets available in any month of $1,400, except as provided in (f) and (h) of this section and in AS 09.38.050. The term "liquid assets" includes deposits, securities, notes, drafts, accrued vacation pay, refunds, prepayments, and receivables, but does not include permanent fund dividends before or after receipt by the individual.

(c) A creditor may levy upon earnings exempt under (a) and (b) of this section if the creditor's claim is

(1) enforceable against exempt property under AS 09.38.065 (a)(1) or (3); or

(2) enforceable under an order of a court of bankruptcy under 11 U.S.C. 1301 - 1330 (Bankruptcy Reform Act of 1978).

(d) If the individual debtor is a nonresident, the limitations on garnishment imposed under 15 U.S.C. 1673 apply.

(e) The following property, unless exempt without limitation under AS 09.38.015 or 09.38.017, upon receipt by and while it is in the possession of the individual, shall be treated as earnings, income, cash, or other liquid assets under this section:

(1) benefits paid by reason of disability, illness, or unemployment;

(2) money or property received for alimony or separate maintenance;

(3) proceeds of insurance, a judgment, or a settlement, or other rights accruing as a result of bodily injury of the individual or of the wrongful death or bodily injury of another individual of whom the individual was or is a dependent;

(4) proceeds or benefits paid or payable on the death of an insured, if the individual was the spouse or a dependent of the insured; and

(5) amounts paid under a stock bonus, pension, profit-sharing, annuity, or similar plan or contract, providing benefits by reason of age, illness, disability, or length of service.

(f) The state may execute on a judgment awarded to the state or on a judgment of restitution on behalf of a victim of a crime or a delinquent act, and an officer or agent of the state or a state employee, or a former officer, agent, or employee of the state may execute on a judgment to that person against a party to an action who is incarcerated for a criminal conviction by sending a notice of levy to the correctional facility in which the person is incarcerated. All money in an incarcerated person's account at a correctional facility is available for disbursement under a notice of levy under this subsection, in the following order of priority:

(1) to support the dependents of the incarcerated person and to provide child support payments as required by AS 25.27;

(2) to satisfy restitution or fines ordered by a court to be paid by the incarcerated person;

(3) to pay a civil judgment entered against the incarcerated person as a result of that person's criminal conduct;

(4) to reimburse the state for an award made for violent crimes compensation under AS 18.67 as a result of the incarcerated person's criminal conduct;

(5) to satisfy other judgments entered against a prisoner in litigation against the state; in this paragraph, "litigation against the state" has the meaning given in AS 09.19.100 .

(g) A creditor may levy upon earnings or liquid assets exempt under (a) or (b) of this section if the money is held outside a correctional facility and the claim is for court-ordered restitution to be paid by a prisoner to the creditor under a judgment for conviction of a crime or an adjudication of delinquency.

(h) In this section,

(1) "correctional facility" has the meaning given in AS 33.30.901 ;

(2) "official detention" has the meaning given in AS 11.81.900 (b);

(3) "prisoner" means a person held under the authority of state or municipal law in official detention.



Sec. 09.38.035. - Continuing lien on wages.

(a) In the case of a garnishment of earnings, when the garnishee's answer reflects that the defendant is employed by the garnishee, the judgment or balance due as reflected on the writ of garnishment shall become a lien on earnings due at the time of service of the writ to the extent that they are not exempt from garnishment, and that lien shall continue as to subsequent nonexempt earnings until the total subject to the lien equals the amount stated on the writ of garnishment, except that the lien on subsequent earnings shall terminate sooner if the employment relationship is terminated, if the underlying judgment is vacated, modified, or satisfied in full, or if the writ is dismissed.

(b) A garnishee shall pay into court all nonexempt earnings of the defendant subject to the continuing lien under (a) of this section. Accrued interest on the judgment or balance due as reflected on the writ of attachment may be garnished under a supplemental writ of garnishment after the principal amount stated on the original writ of garnishment has been paid.



Sec. 09.38.040. - Priorities between continuing liens.

A lien obtained under AS 09.38.035 has priority over any subsequent garnishment lien or wage assignment. A writ creating a continuing lien served upon an employer while a continuing lien imposed by a previous writ is still in effect shall be answered by the employer with a statement that the employer is holding no funds and with a further statement stating when all previous liens are expected to terminate. The subsequent writ has full effect from the termination of all prior liens or until it is otherwise terminated under AS 09.38.035 . However, a subsequent writ is not effective if a writ in the same cause of action is pending at the time of service of garnishment.



Sec. 09.38.045. - Effective date of continuing lien.

The effective date of a writ creating a continuing lien is the date of service upon the garnishee. However, if there are, on that date, liens by virtue of previous writs, the effective date is the date all previous writs terminate.



Sec. 09.38.050. - Increased exemption amount.

(a) An individual debtor who is in possession of money that was obtained as payment for an injury or disability may request the court to order an increase in the exemption amounts under AS 09.38.030 . The individual debtor shall submit affidavits or offer testimony in support of the request as required by the court. The court shall determine the exemption amount after consideration of the individual's responsibilities and all the present and anticipated property and income of the individual, including that which is exempt.

(b) The exemption amounts under AS 09.38.030 may be increased when the individual submits an affidavit, under penalty of perjury, stating that the individual's earnings alone support the individual's household; by so doing, the maximum part of the individual's aggregate disposable earnings for any week subject to execution may not exceed the amount by which the individual's disposable earnings for that week exceed $550, or, if the individual is claiming an exemption for cash or other liquid assets under AS 09.38.030 (b), a maximum amount of $2,200 available in a month is exempt.



Sec. 09.38.055. - Bankruptcy proceedings.

In a proceeding under 11 U.S.C. (Bankruptcy) only the exemptions under AS 09.38.010 , 09.38.015(a), 09.38.017, 09.38.020, 09.38.025 and 09.38.030 apply.



Sec. 09.38.060. - Tracing exempt property.

(a) If property, or a part of it, that could have been claimed as an exempt homestead under AS 09.38.010 , a burial plot under AS 09.38.015(a)(1), a health aid under AS 09.38.015 (a)(2), or personal property subject to a value limitation under AS 09.38.020 (a)(1), or (2) or 09.38.020(c), has been taken or sold by condemnation, or has been lost, damaged, or destroyed and the owner has been indemnified for it, the individual is entitled to an exemption of proceeds that are traceable for 12 months after the proceeds are received. An individual is entitled to an exemption of proceeds from the voluntary sale of an exempt homestead under AS 09.38.010 that are traceable for six months after the proceeds are received. The exemption of proceeds under this subsection does not entitle the individual to claim an aggregate exemption in excess of the value limitation otherwise allowable under AS 09.38.010 or 09.38.020.

(b) Money or other property and proceeds exempt under this chapter are traceable under this section by application of the principle of first-in first-out, last-in first-out, or any other reasonable basis for tracing selected by the individual claiming the exemption.



Sec. 09.38.065. - Claims enforceable against exempt property.

(a) Notwithstanding other provisions of this chapter,

(1) a creditor may make a levy against exempt property of any kind to enforce a claim for

(A) child support;

(B) unpaid earnings of up to one month's compensation or the full-time equivalent of one month's compensation for personal services of an employee; or

(C) state or local taxes;

(2) a creditor may make a levy against exempt property to enforce a claim for

(A) the purchase price of the property or a loan made for the express purpose of enabling an individual to purchase the property and used for that purpose;

(B) labor or materials furnished to make, repair, improve, preserve, store, or transport the property; and

(C) a special assessment imposed to defray costs of a public improvement benefiting the property; and

(3) a creditor may make a levy against exempt property of any kind to enforce the claim of a victim, including a judgment of restitution on behalf of a victim of a crime or a delinquent act, if the claim arises from conduct of the debtor that results in a conviction of a crime or an adjudication of delinquency, except that the debtor is entitled to an exemption in property

(A) not to exceed an aggregate value of $3,000 chosen by the debtor from the following categories of property:

(i) household goods and wearing apparel reasonably necessary for one household;

(ii) books and musical instruments, if reasonably held for the personal use of the debtor or a dependent of the debtor; and

(iii) family portraits and heirlooms of particular sentimental value to the debtor; and

(B) not to exceed an aggregate value of $2,800 of the debtor's implements, professional books, and tools of the trade.

(b) Except as provided in AS 09.38.070 limiting the enforcement of certain security interests, this chapter does not affect any statutory lien or security interest in exempt property.

(c) A creditor having a claim enforceable under (a) of this section against exempt property, before, at the time of, or a reasonable time after making a levy on property of an individual, shall serve on the individual a notice of the levy and of the basis for the creditor's right to make a levy on exempt property.

(d) [Repealed, Sec. 40 ch 92 SLA 2001].



Sec. 09.38.070. - Limitation on enforcement of certain security interests in exempt goods.

(a) This section applies to a security interest, except a purchase-money security interest, or a security interest in a motor vehicle, in an item of goods (1) possessed by an individual, (2) being used by that individual or a dependent, and (3) exempt under AS 09.38.020(a) - (d).

(b) Unless the individual, after receiving written notice of the individual's rights under this section, voluntarily surrenders to the secured creditor possession of an item of goods to which this section applies, the creditor may not take possession of the item or otherwise enforce the security interest according to its terms without an order or process of court.

(c) The court may order or authorize process respecting any item of goods to which this section applies only after a hearing, upon notice to the individual of the hearing and of the individual's rights at it. The notice shall be as directed by the court. The order or authorization may prescribe appropriate conditions as to payments upon the debt secured or otherwise. The court may not order or authorize process respecting the item if it finds upon the hearing both that the individual lacks the means to pay all or part of the debt secured and that continued possession or use of the item is necessary to avoid undue hardship for the individual or a dependent.

(d) The court, upon application of the creditor or the individual and notice to the other and after a hearing and finding of changed circumstances, may vacate or modify an order or authorization under this section.



Sec. 09.38.075. - Special procedures relating to limited value exemptions; burden of proof.

(a) Unless a creditor is seeking collection of a claim enforceable against exempt property under AS 09.38.065 , the creditor may obtain a levy on an individual's property of a kind listed in AS 09.38.020 only by complying with this section. Before levy, the creditor shall file with the court out of which the process issues

(1) an affidavit stating that the creditor has reason to believe the individual has property of a kind listed in AS 09.38.020 that is not exempt, identifying the property, setting out facts constituting the basis for believing the property is not exempt; and

(2) a request for an order by the court notifying the individual

(A) of the creditor's claim of a right to levy on the property identified as nonexempt;

(B) of the individual's right to contest the creditor's claim of a right to levy by filing with the clerk of the court, on or before a date fixed by the court, but not exceeding 15 days after the issuance of the order, a written objection to the proposed levy and a statement of the grounds for the objection and of the right to describe the property in lieu of setting its value;

(C) of the possible consequences of failure to respond to the notice as provided in (c) of this section; and

(D) of the information required by AS 09.38.085 (a).

(b) Notice of an order issued in accordance with a request under (a) of this section, together with the creditor's affidavit, shall be served on the individual. The order shall restrain the individual from removing, encumbering, damaging, or disposing of any property of the kind listed in AS 09.38.020 for 30 days after receipt of the order, unless the court reduces, extends, or otherwise modifies the restraining order during the 30-day period.

(c) If exemption of property identified in a notice served on an individual under (b) of this section depends on its value, the individual may describe the property in the responsive statement and indicate the amount of any indebtedness chargeable against it. If the individual, within the time allowed by the order of the court, fails to respond to a notice served under (b) of this section that the creditor believes the debtor has nonexempt property of a kind listed under AS 09.38.020, the court may order the individual to appear and disclose the description, location, and value of the individual's property. If the individual fails to appear and disclose the information specified in the order, the individual waives objection to the creditor's levy on property of that kind.

(d) Except to the extent the procedure is prescribed by this section, AS 09.38.080 (e) governs a proceeding for the determination of a contest in respect to a claim to exemption of property under AS 09.38.020 .

(e) Costs incurred in making, or proposing to make, a levy on property of a kind listed in AS 09.38.020 shall be paid out of the proceeds of a sale of property of that kind. If the proceeds of a sale of the property are insufficient to cover the costs incurred in proceedings commenced under this section, the creditor shall pay the costs and may not recover them from the individual, notwithstanding any agreement of the parties to the contrary.

(f) The burden of proving the validity of an exemption by a preponderance of the evidence is upon the individual claiming the exemption.



Sec. 09.38.080. - Procedures applicable to a levy on property of an individual.

(a) Except in a proceeding under AS 09.38.065 , a creditor shall comply with this section in obtaining a levy on property of an individual. In a proceeding to levy on personal property of a kind listed in AS 09.38.020, a creditor shall comply with this section and AS 09.38.075 .

(b) Before, at the time of, or within three days after levy against property of an individual, the creditor shall file with the court from which the process issued an affidavit stating that the creditor has reason to believe the individual has property that is not exempt, identifying the property, and stating facts constituting the basis for that belief.

(c) Before, at the time of, or within three days after levy, the creditor shall serve on the individual a notice under AS 09.38.085 , including a copy of the affidavit filed under (b) of this section.

(d) A bid for property that is less than the amount of the exempt value is not acceptable at a sale of property under a levy. If indebtedness secured by a valid lien is chargeable against the proceeds of the sale, the bid must exceed the amount of the indebtedness secured plus the amount of the exempt value. If a sufficient bid is not received, the officer shall file a notation of the fact with the clerk of the court and return the property to the individual. The costs incurred during levy, offering the property for sale, and returning the property shall be assessed against the creditor and are not recoverable from the individual, notwithstanding any agreement of the parties to the contrary.

(e) If any question arises as to the rights of an individual entitled to an exemption under this chapter, an interested person may file with the clerk of the court from which the process issued a statement of the claim of exemptions and the question raised. The statement shall be referred to the court as soon as practicable thereafter. The court shall order that notice of a hearing be given. After hearing the matter, the court shall make findings and issue an appropriate order. The court may award to the prevailing party costs of a proceeding under this subsection.

(f) An objection to levy on the ground that the property seized is exempt must be filed with the clerk of the court within 15 days after the levy. The burden of proving the validity of an exemption by a preponderance of the evidence is upon the individual claiming the exemption. Failure to file a timely objection may be held to be a waiver of a claim to exemption in the property, unless for cause shown the court excuses the failure.



Sec. 09.38.085. - Contents of notice; forms.

(a) The notice required by AS 09.38.075 (b) and 09.38.080(c) must include the following information:

(1) the amount and date of the judgment to be enforced by levy and sale or other mode of appropriating the individual's property;

(2) the name and address of the clerk of the court with whom objections must be filed;

(3) the name and address of the creditor and of the creditor's attorney, if any;

(4) a copy of the affidavit filed under AS 09.38.080 (b);

(5) a summary statement in lay terminology of the exemptions provided by the laws of this state;

(6) a summary statement in lay terminology of the procedures for claiming exemptions, objecting to a levy on exempt property, changing venue, and exercising the right to repurchase homestead property from a sale before its confirmation; and

(7) a statement in lay terminology of the rights of persons other than the individual as provided in AS 09.38.090 .

(b) The supreme court may prescribe forms to be used by creditors, debtors, and court officers under this chapter.

(c) A notice substantially complying with this section is effective even though the notice contains errors if those errors do not result in substantial prejudice to the rights of the individual debtor or of the dependents of the individual debtor.



Sec. 09.38.090. - Assertion of rights by another.

If an individual fails to select property entitled to be claimed as exempt or to object to a levy on the property or to assert any other right under this chapter, the spouse or a dependent of the individual or any other person authorized by law may make the claim or objection or assert the rights provided by this chapter.



Sec. 09.38.095. - Judicial relief.

(a) An individual or the spouse, a dependent of the individual, or any other person authorized by law is entitled to injunctive relief, damages, or both, against a creditor or other person to prevent or redress a violation of this chapter as provided in the Alaska Rules of Civil Procedure. A court may award costs and reasonable attorney fees to a party entitled to injunctive relief or damages.

(b) For cause shown the court may relieve a person from the consequences of failing to take timely action to assert rights under this chapter.



Sec. 09.38.100. - Debtor's property owned with another.

Sec. 09.38.100. Debtor's property owned with another.

(a) If an individual and another own property in this state as tenants in common or tenants by the entirety, a creditor of the individual, subject to the individual's right to claim an exemption under this chapter, may obtain a levy on and sale of the interest of the individual in the property. A creditor who has obtained a levy, or a purchaser who has purchased the individual's interest at the sale, may have the property partitioned or the individual's interest severed.

(b) A partner's right in specific partnership property is exempt except on a claim against the partnership. If partnership property is attached for a partnership debt, the partners or any of them or the representatives of a deceased partner may not claim an exemption for that property under this chapter.



Sec. 09.38.105. - Waiver of exemption.

A waiver of exemption executed in favor of an unsecured creditor before levy on an individual's property is unenforceable, but a valid security interest may be given in exempt property.



Sec. 09.38.110. - Federal requirements.

If a federal department or agency issues a formal ruling that a section of this chapter relating to public assistance will cause a state plan for the delivery of services or benefits to be out of conformity with federal requirements, the section will not apply to the extent that it causes the program to be out of conformity with federal requirements.



Sec. 09.38.115. - Adjustment of dollar amounts.

(a) The dollar amounts in this chapter change, as provided in this section, according to and to the extent of changes in the Consumer Price Index for all Urban Consumers for the Anchorage Metropolitan Area compiled by the Bureau of Labor Statistics, United States Department of Labor (the index). The index for January of 1982 is the reference base index.

(b) The dollar amounts change on October 1 of each even-numbered year if the percentage of change, calculated to the nearest whole percentage point, between the index for January of that year and the most recent index used to change the exemption amount, is 10 percent or more, but

(1) the portion of the percentage change in the index in excess of a multiple of 10 percent is disregarded and the dollar amounts change only in multiples of 10 percent of the amounts appearing in this chapter on August 26, 1982; and

(2) the dollar amounts do not change if the amounts required by this section are those currently in effect as a result of earlier application of this section.

(c) If the index is revised, the percentage of change is calculated on the basis of the revised index. If a revision of the index changes the reference base index, a revised reference base index is determined by multiplying the reference base index applicable by the rebasing factor furnished by the United States Bureau of Labor Statistics. If the index is superseded, the index referred to in this section is the one represented by the Bureau of Labor Statistics as reflecting most accurately changes in the purchasing power of the dollar for Alaskan consumers.

(d) The Department of Labor and Workforce Development shall adopt a regulation announcing

(1) on or before June 30 of each year in which dollar amounts are to change, the changes in dollar amounts required by (b) of this section; and

(2) promptly after the changes occur, changes in the index required by (c) of this section, including, if applicable, the numerical equivalent of the reference base index under a revised reference base index and the designation or title of any index superseding the index.

(e) The Department of Labor and Workforce Development shall also provide notification of a change in exemption amounts required under (c) of this section to the clerks of court in each judicial district of the state.



Sec. 09.38.120. - Protection of property of residents and nonresidents.

(a) Residents of this state are entitled to the exemptions provided under this chapter. Nonresidents are entitled to the exemptions provided by the law of the jurisdiction of their residence.

(b) The term "resident" means an individual who is physically present in the state and who intends to maintain a permanent home in Alaska.



Sec. 09.38.500. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "burial plot" means a parcel of real estate that is used for burial of human remains and that is located within an area designated for cemetery purposes by the state or a municipality;

(2) "creditor" includes the state on behalf of a victim of a crime or a delinquent act;

(3) "debt" means a legally enforceable monetary obligation or liability of an individual, whether arising out of contract, tort, or otherwise;

(4) "dependent" means an individual who derives support primarily from another individual;

(5) "earnings" means money received by an individual for personal services and denominated as wages, salary, commissions, or otherwise;

(6) "exempt" means protected, and "exemption" means protection, from subjection to process or a proceeding to collect an unsecured debt;

(7) "household goods" includes those items that make a residence habitable according to modern standards;

(8) "judgment of restitution"

(A) includes restitution ordered

(i) under AS 47.12.120 that is considered as a civil judgment enforceable by execution under AS 47.12.170 ; and

(ii) as part of a sentence under AS 12.55.025 (f) that is considered as a judgment for money entered in a civil action;

(B) does not include a judgment for

(i) civil damages for torts under state law; or

(ii) restitution as a result of a violation of state law that is not a felony or misdemeanor;

(9) "judicial lien" means a lien on property obtained by judgment, levy, sequestration, or other legal or equitable process or proceeding instituted for the purpose of collecting an unsecured debt;

(10) "levy" means the seizure of property under a writ of attachment, garnishment, execution, or any similar legal or equitable process issued for the purpose of collecting an unsecured debt;

(11) "lien" means

(A) a security interest;

(B) a judicial or statutory lien;

(C) a common law lien on property

(i) only if the lien was consented to by the owner of the property affected; or

(ii) if not consented to by the owner of the property affected as provided in (i) of this subparagraph, only when the lien is accompanied by a specific order authorizing the recording or filing of the lien issued by a court of competent jurisdiction recognized under state or federal law, which order shall be recorded or filed with the lien; or

(D) any interest in property other than one described in (A) - (C) of this paragraph securing payment of a debt or performance of an obligation;

(12) "principal residence" means the actual dwelling place of an individual or dependents of the individual and includes real and personal property;

(13) "security interest" means an interest in property created by contract to secure payment or performance of an obligation;

(14) "serve notice" means to give the person to be served a written personal notice in the same manner a summons in a civil action is served, or to mail the notice to the person's last known address by first-class mail and by using a form of mail requiring a signed receipt;

(15) "statutory lien" means a lien arising by force of a statute under specified circumstances or conditions, but does not include a security interest;

(16) "value" means fair market value of an individual's interest in property, exclusive of liens of record;

(17) "victim" has the meaning given in AS 12.55.185 ;

(18) "victim of a crime or a delinquent act" means a victim of a crime or a delinquent act committed in violation of state law; "victim of a crime or a delinquent act" does not include a victim of a violator of an ordinance of a political subdivision of the state.

(19) "wearing apparel" means clothing and garments intended and adapted to be worn on the person to protect the person against the elements or to provide personal comfort or decency, or serving to ornament the person but does not include jewelry.



Sec. 09.38.510. - Short title.

This chapter may be cited as the Alaska Exemptions Act.






Chapter 09.40. - PROVISIONAL REMEDIES

Article 01 - ATTACHMENT

Sec. 09.40.010. - Actions in which attachment is authorized.

(a) At any time after an action has been commenced the plaintiff may make application to the court to have the property of the defendant attached as security for the satisfaction of a judgment that may be recovered in the following cases:

(1) in an action upon an express or implied contract for the payment of money if the contract is neither secured by mortgage, lien, nor pledge upon real or personal property, or, if secured, the security is insufficient to satisfy a judgment that may be recovered by the plaintiff;

(2) in an action upon an express or implied contract against a defendant not residing in the state;

(3) in an action for the collection of a state tax or license fee.

(b) An attachment may not issue if the defendant gives security to pay a judgment that may be recovered as provided in AS 09.40.010 - 09.40.110.



Sec. 09.40.020. - Undertaking.

Before the writ is issued, the plaintiff shall give a written undertaking with sufficient sureties to the effect that, if the defendant recovers judgment, the plaintiff will pay all costs that may be awarded to the defendant and all damages that the defendant may sustain by reason of the attachment, not exceeding the sum specified in the undertaking, and that, if the attachment is discharged on the ground that the plaintiff was not entitled to it under AS 09.40.010 - 09.40.110, the plaintiff will pay all damages that the defendant may have sustained by reason of the attachment, not exceeding the sum specified in the undertaking. The sum specified in the undertaking shall be equal to the amount claimed by the plaintiff, but not less than $100.



Sec. 09.40.025. - Appointment of person to serve attachment process.

Service of all process relating to attachment may be made by a person specially appointed by the court for that purpose.



Sec. 09.40.030. - Property subject to attachment.

All property in the state not exempt from execution may be attached.



Sec. 09.40.040. - Third party liability.

All persons having in their possession personal property belonging to the defendant or owing a debt to the defendant at the time of service upon them of the writ and notice shall deliver, transfer, or pay the property or debts to the peace officer, or be liable to the plaintiff for the amount of the property or debts until the attachment is discharged or a judgment recovered by plaintiff is satisfied. Debts and other personal property may be delivered, transferred, or paid to the peace officer without suit, and the receipt of the officer is a sufficient discharge.



Sec. 09.40.050. - Lien on real estate.

If real property is attached, the peace officer shall make a certificate containing the title of the cause, the names of the parties, a description of the property attached, the date of attachment, a statement that a writ of attachment has been issued, and the date of issuance, and shall within 10 days deliver the certificate to the recorder of the recording district in which the real property is situated. The recorder shall record the certificate in a book to be kept for that purpose. When the certificate is recorded, the lien in favor of the plaintiff attaches to the real property described in the certificate from the date of the attachment, but if recorded afterwards, it only attaches as against third persons from the date of the subsequent recording. Whenever the lien is discharged, it is the duty of the recorder, when requested, to record the transcript of an order, entry of satisfaction of judgment, or other proceeding of record whereby it appears that the lien has been discharged.



Sec. 09.40.060. - Third party indebted to defendant or possessing property of defendant.

When a peace officer with a writ of attachment applies to a person for the purpose of attaching property mentioned in the attachment, the person shall within a reasonable time and in any event within 24 hours furnish the peace officer with a statement designating the amount and description of any personal property in the person's possession belonging to the defendant, or any debt the person owes to the defendant. If the person refuses to do so, or if the statement is unsatisfactory to the plaintiff, the person may be ordered to appear before the court and be examined concerning the property or debt.



Sec. 09.40.070. - Sale of perishable property.

If any of the property attached is perishable, the peace officer shall sell the property in the manner in which property is sold on execution. The proceeds and other property attached shall be retained by the officer to answer a judgment that may be recovered in the action unless sooner subjected to execution upon another judgment recovered previous to the levy of attachment.



Sec. 09.40.080. - Liability on undertaking.

In a proceeding brought against the principal or the sureties upon an undertaking given to secure the release of attached property, it is a defense that the property for which the undertaking was given did not, at the execution of the writ of attachment, belong to the defendant against whom it was issued.



Sec. 09.40.090. - Disposition of property after judgment in plaintiff's favor.

Sec. 09.40.090. Disposition of property after judgment in plaintiff's favor.

When plaintiff recovers judgment, the property attached in the suit was not sold as perishable property or discharged from the attachment, the court shall order the property to be sold to satisfy the plaintiff's demands. If execution is issued upon the judgment, the peace officer shall apply the property attached, including money or the proceeds from the sale of the property, upon the execution. If there is any of the property or proceeds remaining after satisfying the execution, the peace officer shall, upon demand, deliver the property or proceeds to the defendant.



Sec. 09.40.100. - Return of property upon judgment for defendant.

If the defendant recovers judgment against the plaintiff and no appeal is taken, all the property attached, the proceeds from property attached, and the undertaking received in the action shall be delivered to the defendant upon service upon the peace officer of a certified copy of the order discharging the attachment.



Sec. 09.40.110. - Delivery of property to defendant and redelivery bond.

The peace officer may deliver any of the property attached to the defendant, or to a person claiming it, upon the giving of a written undertaking for the property executed by one or more sufficient sureties, engaging to redeliver it or pay the value of the property to the peace officer to whom execution upon a judgment obtained by the plaintiff in that action may be issued.






Article 02 - CIVIL ARREST

Sec. 09.40.120. - Arrest and bail in civil actions.

The plaintiff in a civil action may have the defendant arrested and held to bail in the manner provided in AS 09.40.120 - 09.40.220. The writ of ne exeat is abolished.



Sec. 09.40.130. - Grounds for arrest.

The defendant may be arrested in an action for debt when the defendant is about to remove from the state with intent to defraud creditors or is absconding.



Sec. 09.40.140. - Order for arrest.

An order for the arrest of the defendant may be obtained only from a judge of the court in which the action is brought. The order shall be made immediately whenever it appears to the judge that a sufficient claim and proper grounds exist.



Sec. 09.40.150. - Undertaking by plaintiff.

Before making the order, the judge shall require an undertaking on the part of the plaintiff, with one or more sufficient sureties, to the effect that the plaintiff will pay all costs that may be adjudged to the defendant, and all damages that the defendant may sustain by reason of the arrest if the same be wrongful or without sufficient cause, not exceeding the sum specified in the undertaking. The undertaking shall be in a sum to be fixed by the judge, but not less than $300.



Sec. 09.40.160. - Time for order for arrest.

The order may be made at the time of the issuing of the summons or afterwards but before the judgment. It shall require a peace officer to immediately arrest the defendant and to hold the defendant to bail in the amount specified.



Sec. 09.40.170. - Discharge on bail or deposit.

The defendant, at any time before execution, shall be discharged from the arrest either upon giving bail or upon depositing the amount mentioned in the order for arrest.



Sec. 09.40.180. - Amount of bail.

The defendant may give bail by causing a written undertaking to be executed by one or more sufficient sureties to the effect that they are bound in the amount mentioned in the order for arrest, that the defendant will be amenable to the process of the court during the pendency of the action and to processes that may be issued to enforce the judgment, or that they will pay the plaintiff the amount of the judgment that may be recovered in the action.



Sec. 09.40.190. - Surrender of defendant by bail or in person.

At any time before failure to comply with the undertaking, the bail may surrender the defendant in their exoneration, or the defendant may surrender to a peace officer of the court where the action is pending.



Sec. 09.40.200. - Arrest of defendant by or on authority of bail.

For the purpose of surrendering the defendant, the bail, at any time and place before they are finally charged, may personally arrest the defendant, or, by a written authority endorsed on a certified copy of the undertaking, may empower a peace officer to do so. Upon the arrest of the defendant by a peace officer, or upon delivery of the defendant to the peace officer by the bail, or upon the defendant's own surrender, the bail are exonerated if the arrest, delivery, or surrender takes place at a time before judgment. But if the arrest, delivery, or surrender does not take place before judgment, the bail are finally charged on their undertaking, and bound to pay the amount of the judgment.



Sec. 09.40.210. - Exoneration of bail.

The bail are exonerated by the defendant's death, imprisonment in a penitentiary, or legal discharge from the obligation to be amenable to the process.



Sec. 09.40.220. - Motion to vacate order for arrest or to reduce bail.

A defendant arrested may, at any time before judgment, apply on a motion to the court or a judge of the court in which the action is pending to vacate the order for arrest or to reduce the amount of bail. If upon the hearing of the motion it appears that there was not sufficient cause for the arrest, the order shall be vacated; or if it appears that the bail was fixed too high, the amount shall be reduced.






Article 03 - INJUNCTION

Sec. 09.40.230. - Authorization for injunction.

When it appears that (1) the plaintiff is entitled to the relief demanded, and the relief or any part of it includes restraining the commission or continuance of some act, the commission or continuance of which during the litigation would produce injury to the plaintiff; or (2) the defendant is doing, or threatens or is about to do, or is procuring or suffering to be done some act in violation of the plaintiff's rights concerning the subject of the action and tending to render the judgment ineffectual; or (3) the defendant threatens or is about to remove or dispose of property or a part of it with intent to delay or defraud creditors, an injunction may be allowed to restrain such act, removal, or disposition.






Article 04 - RECEIVERS

Sec. 09.40.240. - Appointment of receivers.

A receiver may be appointed by the court in any action or proceeding except an action for the recovery of specific personal property

(1) provisionally, before judgment, on the application of either party, when the party's right to the property that is the subject of the action or proceeding and that is in the possession of an adverse party is probable, and where it is shown that the property or its rents or profits are in danger of being lost or materially injured or impaired;

(2) after judgment, to carry the judgment into effect;

(3) after judgment, to dispose of the property according to the judgment or to preserve it during the pendency of an appeal, or when an execution has been returned unsatisfied and the debtor refuses to apply the debtor's property in satisfaction of the judgment;

(4) in the cases when a corporation has been dissolved, or is insolvent or in imminent danger of insolvency, or has forfeited its corporate rights;

(5) in the cases when a debtor has been declared insolvent;

(6) under AS 32.06.504 (a).



Sec. 09.40.250. - Oath and undertaking of receiver.

Before entering upon any duties, a receiver shall be sworn to perform them faithfully, and shall file with the clerk of court an undertaking with one or more sufficient sureties in the sum the court may direct to the effect that the receiver will faithfully discharge the duties of receiver and obey the orders of the court.






Article 05 - RECOVERY OF PERSONAL PROPERTY

Sec. 09.40.260. - Claim for delivery of personal property.

In an action to recover possession of personal property, the plaintiff may, at any time after the action is commenced and before judgment, claim the immediate delivery of the property.



Sec. 09.40.270. - Undertaking.

A peace officer may not take personal property into custody until the plaintiff delivers to the peace officer the affidavit and undertaking of sufficient sureties to the effect that they are bound in double the value of the property for the prosecution of the action and the return of the property to the defendant, if return be adjudged, and for the payment to the defendant of any sum that may be recovered against the plaintiff.



Sec. 09.40.280. - Undertaking for return of property to defendant.

The defendant, may, within the time set by the court, require the return of the property upon delivering to the peace officer having custody of the property a written undertaking approved by the clerk of the court and executed by sufficient sureties to the effect that they are bound in double the value of the property for the delivery of the property to the plaintiff, if such delivery be adjudged, and for the payment to the plaintiff of such sum as may, for any cause, be recovered against the defendant.



Sec. 09.40.290. - Property concealed in building or enclosure, demand and entry to effect seizure.

If the property or any part of it is concealed in a building or enclosure, the peace officer shall publicly demand its delivery. If it is not delivered, the peace officer shall cause the building or enclosure to be broken open and take the property into possession.



Sec. 09.40.300. - Custody of property seized.

When the peace officer has taken the property into custody, the peace officer is responsible for it and shall keep it in a secure place and deliver it to the party entitled to it upon receiving the lawful fees for taking and the necessary expenses for keeping it.



Sec. 09.40.310. - Third party claims.

If the property taken is claimed by any person other than the defendant, and that person makes an affidavit of title to the property or the right to the possession of it, stating the grounds of the title or right, and serves it upon the peace officer taking the property while the property is still in the peace officer's custody, the peace officer may release the property unless the plaintiff, on demand of the officer, indemnifies the peace officer against the third party claim by a written undertaking approved by the clerk of court and executed by sufficient sureties.









Chapter 09.43. - ARBITRATION

Article 01 - UNIFORM ARBITRATION ACT

Sec. 09.43.010. - Arbitration agreements valid; application of article.

(a) A written agreement to submit an existing controversy to arbitration or a provision in a written contract to submit to arbitration a subsequent controversy between the parties is valid, enforceable, and irrevocable, except upon grounds that exist at law or in equity for the revocation of a contract. However, AS 09.43.010 - 09.43.180 do not apply to a labor-management contract unless they are incorporated into the contract by reference or their application is provided for by statute.

(b) Notwithstanding (a) of this section, AS 09.43.010 - 09.43.180 do not apply to an agreement or a contract unless the agreement or contract is entered into before January 1, 2005 and is not otherwise subject to AS 09.43.300 - 09.43.595. A person may not waive the effective date of this subsection, and a waiver of the effective date of this subsection is void.



Sec. 09.43.020. - Proceedings to compel or stay arbitration.

(a) On application of a party showing an agreement described in AS 09.43.010, and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration, but if the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue and if the agreement is found to exist shall order arbitration.

(b) On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. The issue, when in substantial and bona fide dispute, shall be immediately and summarily tried and the stay ordered if no agreement is found to exist. If found for the opposing party, the court shall order the parties to proceed to arbitration.

(c) If an issue subject to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications under (a) of this section, the application shall be made in that court. Otherwise the application may be made in any court of competent jurisdiction.

(d) An action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration or an application for the order has been made under this section or, if the issue is severable, the stay may be with respect to the issue only.

(e) An order for arbitration may not be refused on the ground that the claim in issue lacks merit or because a fault or ground for the claims sought to be arbitrated has not been shown.



Sec. 09.43.030. - Appointment of arbitrators by court.

If the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. If no method of appointment is provided, or if the agreed method fails or for any reason cannot be followed, or when before the hearing an arbitrator appointed fails or is unable to act and a successor has not been appointed, the court on application of a party shall appoint one or more arbitrators. An arbitrator so appointed has all the powers of one specifically named in the agreement.



Sec. 09.43.040. - Majority action by arbitrators.

The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by AS 09.43.010 - 09.43.180.



Sec. 09.43.050. - Hearing.

Unless otherwise provided by the agreement,

(1) the arbitrators shall set a time and place for the hearing and cause notification to the parties to be served personally or by registered mail not less than five days before the hearing; appearance at the hearing waives the notice; the arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause or upon their own motion, may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date; the arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a properly notified party to appear;

(2) the parties are entitled to be heard, to present evidence material to the controversy, and to cross-examine witnesses appearing at the hearing;

(3) the hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award; if, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals shall continue with the hearing and determination of the controversy.



Sec. 09.43.060. - Representation by attorney.

A party has the right to be represented by an attorney at a proceeding or hearing under AS 09.43.010 - 09.43.180. A waiver of the right before the proceeding or hearing is ineffective.



Sec. 09.43.070. - Witnesses, subpoenas, depositions.

(a) The arbitrators may cause to be issued subpoenas for the attendance of witnesses and for the production of books, records, documents, and other evidence, and have the power to administer oaths. Subpoenas shall be served, and upon application to the court by a party or the arbitrators, enforced in the manner provided by law for the service and enforcement of subpoenas in a civil action.

(b) On application of a party and for use as evidence, the arbitrators may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrators, of a witness who cannot be subpoenaed or is unable to attend the hearing.

(c) All provisions of law compelling a person under subpoena to testify are applicable.

(d) Fees for attendance as a witness shall be the same as for a witness in the superior court.



Sec. 09.43.080. - Award.

(a) The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy to each party personally or by registered mail, or as provided in the agreement.

(b) An award shall be made within the time fixed by the agreement or, if not so fixed, within the time the court orders on application of a party. The parties may extend the time in writing either before or after the expiration of the time. A party waives the objection that an award was not made within the time required unless the party notifies the arbitrators of the objection before the delivery of the award to that party.



Sec. 09.43.090. - Modification of award by arbitrators.

On application to the arbitrators by a party or, if an application to the court by a party is pending under AS 09.43.110 - 09.43.130 on submission to the arbitrators by the court under the conditions the court may order, the arbitrators may modify or correct the award upon the grounds stated in AS 09.43.130 (a)(1) and (3), or for the purpose of clarifying the award. An application to the arbitrators by a party shall be made within 20 days after delivery of the award to the applicant. Written notice of the application shall be given promptly to the opposing party, stating that objections to the application must be served within 10 days from the notice. A modified or corrected award is subject to the provisions of AS 09.43.110 - 09.43.130.



Sec. 09.43.100. - Fees and expenses of arbitration.

Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees, together with other expenses, not including counsel fees, incurred in the conduct of the arbitration, shall be paid as provided in the award.



Sec. 09.43.110. - Confirmation of an award.

Upon application of a party, the court shall confirm an award unless within the time limits imposed by AS 09.43.120 and 09.43.130 grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in AS 09.43.120 and 09.43.130.



Sec. 09.43.120. - Vacating an award.

(a) On application of a party, the court shall vacate an award if

(1) the award was procured by fraud or other undue means;

(2) there was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of a party;

(3) the arbitrators exceeded their powers;

(4) the arbitrators refused to postpone the hearing upon sufficient cause being shown for postponement or refused to hear evidence material to the controversy or otherwise so conducted the hearing, contrary to the provisions of AS 09.43.050 , as to prejudice substantially the rights of a party; or

(5) there was no arbitration agreement and the issue was not adversely determined in proceedings under AS 09.43.020 and the party did not participate in the arbitration hearing without raising the objection.

(b) The fact that the relief is such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.

(c) An application under this section shall be made within 90 days after delivery of a copy of the award to the applicant. However, if the application is predicated upon corruption, fraud, or other undue means by either the opposing party or an arbitrator, it shall be made within 90 days after the grounds are known or should have been known.

(d) In vacating the award on grounds other than those stated in (a)(5) of this section the court may order a rehearing before new arbitrators chosen as provided in the agreement, or in the absence of a provision in the agreement, by the court in accordance with AS 09.43.030 , or, if the award is vacated on grounds set out in (a)(3) or (4) of this section, the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with AS 09.43.030. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.

(e) If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.



Sec. 09.43.130. - Modification or correction of award by court.

(a) On application made within 90 days after delivery of a copy of the award to the applicant, the court shall modify or correct the award if

(1) there was an evident miscalculation of figures or an evident mistake in the description of a person, thing or property referred to in the award;

(2) the arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(3) the award is imperfect in a matter of form not affecting the merits of the controversy.

(b) If the application is granted, the court shall modify and correct the award to effect its intent and shall confirm the award as modified and corrected. Otherwise, the court shall confirm the award as made.

(c) An application to modify or correct an award may be joined in the alternative with an application to vacate the award.



Sec. 09.43.140. - Judgment or decree on award.

Upon the granting of an order confirming, modifying or correcting an award, a judgment or decree shall be entered in conformity with the award and be enforced as any other judgment or decree. Costs of the application and of the proceedings subsequent to the application, and disbursements may be awarded by the court.



Sec. 09.43.150. - Applications to court.

An application to the court under AS 09.43.010 - 09.43.180 shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in an action.



Sec. 09.43.160. - Appeals.

(a) An appeal may be taken from

(1) an order denying an application to compel arbitration made under AS 09.43.020 ;

(2) an order granting an application to stay arbitration made under AS 09.43.020 (b);

(3) an order confirming or denying confirmation of an award;

(4) an order modifying or correcting an award;

(5) an order vacating an award without directing a rehearing; or

(6) a judgment or decree entered under the provisions of AS 09.43.010 - 09.43.180.

(b) The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.



Sec. 09.43.170. - Court, jurisdiction.

In AS 09.43.010 - 09.43.180, the term "court" means the court with jurisdiction in this state. The making of an agreement described in AS 09.43.010 providing for arbitration in this state confers jurisdiction on the court to enforce the agreement under AS 09.43.010 - 09.43.180 and to enter judgment on an award under the agreement.



Sec. 09.43.180. - Short title.

AS 09.43.010 - 09.43.180 may be cited as the Uniform Arbitration Act.






Article 02 - ARBITRATION OF SMALL CLAIMS

Sec. 09.43.190. - Arbitration under court rules.

The supreme court may provide by rule for compulsory arbitration of a cause of action filed in a superior or district court, demanding only a money judgment, when it appears that the demand on the cause of action is for $3,000 or less, exclusive of costs, or when it appears to the trial court as a result of a pretrial conference that the amount that will be recovered on the cause is not likely to exceed $3,000.



Sec. 09.43.200. - Appointment and compensation of arbitrator.

Arbitration of actions shall be by either a member of the Alaska Bar Association or a magistrate appointed and compensated by the court as provided by its rules.



Sec. 09.43.210. - Practice and procedure.

The practice and procedure for conducting arbitration, the powers of the arbitrators, and the assessment of costs shall be prescribed by the court rules.



Sec. 09.43.220. - Judgments and appeals.

Unless an appeal is taken from the award to the court that ordered arbitration as provided by the court rules, the court shall enter and enforce judgment in accordance with the award of the arbitrator. Any party aggrieved by the award may appeal. All appeals shall be determined in the manner permitted by the rules.






Article 03 - REVISED UNIFORM ARBITRATION ACT

Sec. 09.43.300. - Application.

(a) AS 09.43.300 - 09.43.595 govern an agreement to arbitrate made on or after January 1, 2005.

(b) AS 09.43.300 - 09.43.595 govern an agreement to arbitrate made before January 1, 2005, if all the parties to the agreement or to the arbitration proceeding agree in a record that AS 09.43.300 - 09.43.595 govern the agreement.

(c) Except as provided by (d) of this section, AS 09.43.300 - 09.43.595 do not apply to a labor-management contract unless they are incorporated into the contract or their application is provided for by contract.

(d) AS 09.43.300 - 09.43.595 do not apply to a collective bargaining agreement subject to AS 23.40.070 - 23.40.260, except as provided by AS 23.40.070 - 23.40.260.

(e) A person may not waive the effective date of a provision of AS 09.43.300 - 09.43.595, and a waiver of the effective date of a provision of AS 09.43.300 - 09.43.595 is void.



Sec. 09.43.310. - Effect of agreement to arbitrate; nonwaivable provisions.

(a) Except as otherwise provided in (b) and (c) of this section, a party to an agreement to arbitrate or arbitration proceeding may waive, or the parties may vary the effect of, the requirements of AS 09.43.300 - 09.43.595 to the extent permitted by law.

(b) Before a controversy arises that is subject to an agreement to arbitrate, a party to the agreement may not

(1) waive or agree to vary the effect of the requirements of AS 09.43.320, 09.43.330(a) or (b), 09.43.350, 09.43.440(a) or (b), 09.43.530, or 09.43.550;

(2) agree to unreasonably restrict the right under AS 09.43.360 to notice of the initiation of an arbitration proceeding;

(3) agree to unreasonably restrict the right under AS 09.43.390 to disclosure of any facts by a neutral arbitrator; or

(4) waive the right under AS 09.43.430 of a party to an agreement to arbitrate to be represented by an attorney at a proceeding or hearing under AS 09.43.300 - 09.43.595, but an employer and a labor organization may waive the right to representation by an attorney in a labor arbitration.

(c) A party to an agreement to arbitrate or arbitration proceeding may not waive, or the parties may not vary the effect of, the requirements of this section, AS 09.43.300 (a), (c), or (d), 09.43.340, 09.43.410, 09.43.450, 09.43.470(d) or (e), 09.43.490, 09.43.500, 09.43.510, 09.43.520, 09.43.560, or 09.43.570.



Sec. 09.43.320. - Application for judicial relief.

Except as otherwise provided in AS 09.43.550 , an application for judicial relief under AS 09.43.300 - 09.43.595 shall be made and heard in the manner provided by the court rules of this state.



Sec. 09.43.330. - Validity of agreement to arbitrate.

(a) An agreement contained in a record to submit to arbitration an existing or subsequent controversy arising between the parties to the agreement is valid, enforceable, and irrevocable except upon a ground that exists at law or in equity for the revocation of a contract, and except as provided by (b) of this section.

(b) To the extent an agreement that contains an arbitration provision is invalidated on the grounds that a party was induced into entering into the agreement by fraud, the arbitration provision in the agreement is not enforceable, and the party is not required to prove that the party was induced into entering into the arbitration provision by fraud.

(c) The court shall decide whether an agreement to arbitrate exists or a controversy is subject to an agreement to arbitrate.

(d) An arbitrator shall decide whether a condition precedent to arbitrability has been fulfilled.

(e) If a party to a judicial proceeding challenges the existence of, or claims that a controversy is not subject to, an agreement to arbitrate, the arbitration proceeding may continue pending final resolution of the issue by the court, unless the court otherwise orders.



Sec. 09.43.340. - Application to compel arbitration; stay of related proceedings.

(a) On application of a person showing an agreement to arbitrate and alleging another person's refusal to arbitrate under the agreement,

(1) if the refusing party does not appear or does not oppose the application, the court shall order the parties to arbitrate; and

(2) if the refusing party opposes the application, the court shall proceed summarily to decide the issue and order the parties to arbitrate unless it finds that there is no enforceable agreement to arbitrate.

(b) On application of a person alleging that an arbitration proceeding has been initiated or threatened but that there is not an agreement to arbitrate, the court shall proceed summarily to decide the issue. If the court finds that there is an enforceable agreement to arbitrate, the court shall order the parties to arbitrate.

(c) If the court finds that there is not an enforceable agreement, the court may not, under (a) or (b) of this section, order the parties to arbitrate.

(d) The court may not refuse to order arbitration because the claim subject to arbitration lacks merit or because grounds for the claim have not been established.

(e) If a proceeding involving a claim referable to arbitration under an alleged agreement to arbitrate is pending in court, an application under this section shall be made in that court. Otherwise, an application under this section may be made in any court as provided in AS 09.43.540 .

(f) If a party makes an application to the court to order arbitration, the court shall, on just terms, stay a judicial proceeding that involves a claim alleged to be subject to the arbitration until the court renders a final decision under this section.

(g) If the court orders arbitration, the court shall, on just terms, stay a judicial proceeding that involves a claim subject to the arbitration. If a claim subject to the arbitration is severable, the court may limit the stay to that claim.



Sec. 09.43.350. - Provisional remedies.

(a) Before an arbitrator is appointed and is authorized and able to act, the court, upon application of a party to an arbitration proceeding and for good cause shown, may enter an order for provisional remedies to protect the effectiveness of the arbitration proceeding to the same extent and under the same conditions as if the controversy were the subject of a civil action.

(b) After an arbitrator is appointed and is authorized and able to act,

(1) the arbitrator may issue the orders for provisional remedies, including interim awards, that the arbitrator finds necessary to protect the effectiveness of the arbitration proceeding and to promote the fair and expeditious resolution of the controversy, to the same extent and under the same conditions as if the controversy were the subject of a civil action; and

(2) a party to an arbitration proceeding may apply to the court for a provisional remedy only if the matter is urgent and the arbitrator is not able to act timely or the arbitrator cannot provide an adequate remedy.

(c) A party does not waive a right of arbitration by making an application under (a) or (b) of this section.



Sec. 09.43.360. - Initiation of arbitration.

(a) A person initiates an arbitration proceeding by giving notice in a record to the other parties to the agreement to arbitrate in the agreed manner between the parties or, in the absence of agreement, by certified or registered mail, return receipt requested and obtained, or by service as authorized for the commencement of a civil action. The notice must describe the nature of the controversy and the remedy sought.

(b) Unless a person objects for lack or insufficiency of notice under AS 09.43.420 (c) not later than the beginning of the arbitration hearing, the person, by appearing at the hearing, waives any objection to lack or insufficiency of notice.



Sec. 09.43.370. - Consolidation of separate arbitration proceedings.

(a) Except as otherwise provided in (c) of this section, upon application of a party to an agreement to arbitrate or arbitration proceeding, the court may order consolidation of separate arbitration proceedings as to all or some of the claims if

(1) there are separate agreements to arbitrate or separate arbitration proceedings between the same persons or one of them is a party to a separate agreement to arbitrate or a separate arbitration proceeding with a third person;

(2) the claims subject to the agreements to arbitrate arise in substantial part from the same transaction or series of related transactions;

(3) the existence of a common issue of law or fact creates the possibility of conflicting decisions in the separate arbitration proceedings; and

(4) prejudice resulting from a failure to consolidate is not outweighed by the risk of undue delay or prejudice to the rights of or hardship to parties opposing consolidation.

(b) The court may order consolidation of separate arbitration proceedings as to some claims and allow other claims to be resolved in separate arbitration proceedings.

(c) The court may not order consolidation of the claims of a party to an agreement to arbitrate if the agreement prohibits consolidation.



Sec. 09.43.380. - Appointment of arbitrator; service as a neutral arbitrator.

(a) If the parties to an agreement to arbitrate agree on a method for appointing an arbitrator, that method shall be followed, unless the method fails. If the parties have not agreed on a method, the agreed method fails, or an arbitrator appointed fails or is unable to act and a successor has not been appointed, the court, on application of a party to the arbitration proceeding, shall appoint the arbitrator. An arbitrator appointed by the court has all the powers of an arbitrator designated in the agreement to arbitrate or appointed under the agreed method.

(b) An individual who has a known, direct, and material interest in the outcome of the arbitration proceeding or a known, existing, and substantial relationship with a party may not serve as an arbitrator required by an agreement to be neutral.



Sec. 09.43.390. - Disclosure by arbitrator.

(a) Before accepting appointment, an individual who is requested to serve as an arbitrator shall, after making a reasonable inquiry, disclose to all parties to the agreement to arbitrate and arbitration proceeding and to other arbitrators any known facts that a reasonable person would consider likely to affect the impartiality of the arbitrator in the arbitration proceeding, including

(1) a financial or personal interest in the outcome of the arbitration proceeding; and

(2) an existing or past relationship with a party to the agreement to arbitrate or arbitration proceeding, counsel for or representatives of the parties, a witness, or another arbitrator.

(b) An arbitrator has a continuing obligation to disclose to all parties to the agreement to arbitrate and arbitration proceeding and to other arbitrators any facts that the arbitrator learns after accepting appointment that a reasonable person would consider likely to affect the impartiality of the arbitrator.

(c) If an arbitrator discloses a fact required by (a) or (b) of this section to be disclosed and a party timely objects to the appointment or continued service of the arbitrator based on the fact disclosed, the objection may be a ground under AS 09.43.500 (a)(2) for vacating an award made by the arbitrator.

(d) If the arbitrator did not disclose a fact as required by (a) or (b) of this section, upon timely objection by a party, the court may, under AS 09.43.500 (a)(2), vacate an award.

(e) An arbitrator appointed as a neutral arbitrator who does not disclose a known, direct, and material interest in the outcome of the arbitration proceeding or a known, existing, and substantial relationship with a party is rebuttably presumed to act with evident partiality under AS 09.43.500 (a)(2).

(f) If the parties to an arbitration proceeding agree to the procedures of an arbitration organization or other procedures for challenges to arbitrators before an award is made, substantial compliance with those procedures is a condition precedent to an application to vacate an award on that ground under AS 09.43.500 (a)(2).



Sec. 09.43.400. - Action by majority.

If there is more than one arbitrator, the powers of an arbitrator shall be exercised by a majority of the arbitrators, but all of them shall conduct the hearing under AS 09.43.420 (c).



Sec. 09.43.410. - Immunity of arbitrator; competency to testify; attorney fees and costs.

(a) An arbitrator or an arbitration organization acting in that capacity is immune from civil liability to the same extent as a judge of a court of this state acting in a judicial capacity.

(b) The immunity afforded by this section supplements any immunity under other law.

(c) The failure of an arbitrator to make a disclosure required by AS 09.43.390 does not cause a loss of immunity under this section.

(d) In a judicial, administrative, or similar proceeding, an arbitrator or representative of an arbitration organization is not competent to testify and may not be required to produce records as to a statement, conduct, a decision, or a ruling occurring during the arbitration proceeding to the same extent as a judge of a court of this state acting in a judicial capacity. This subsection does not apply to

(1) the extent necessary to determine the claim of an arbitrator, arbitration organization, or representative of the arbitration organization against a party to the arbitration proceeding; or

(2) a hearing on an application to vacate an award under AS 09.43.500(a)(1) or (2) if the applicant establishes prima facie that a ground for vacating the award exists.

(e) If a person commences a civil action against an arbitrator, arbitration organization, or representative of an arbitration organization arising from the services of the arbitrator, organization, or representative, or if a person seeks to compel an arbitrator or a representative of an arbitration organization to testify or produce records in violation of (d) of this section, and the court decides that the arbitrator, arbitration organization, or representative of an arbitration organization is immune from civil liability or that the arbitrator or representative of the organization is not competent to testify, the court shall award to the arbitrator, organization, or representative attorney fees and expenses of litigation as determined under the court rules of this state.



Sec. 09.43.420. - Arbitration process.

(a) An arbitrator may conduct an arbitration in the manner the arbitrator considers appropriate for a fair and expeditious disposition of the proceeding. The authority conferred upon the arbitrator includes the power to hold conferences with the parties to the arbitration proceeding before the hearing and, among other matters, determine the admissibility, relevance, materiality, and weight of any evidence.

(b) An arbitrator may decide a request for summary disposition of a claim or particular issue

(1) if all interested parties agree; or

(2) on request of one party to the arbitration proceeding if that party gives notice to all other parties to the proceeding and the other parties have a reasonable opportunity to respond.

(c) If an arbitrator orders a hearing, the arbitrator shall set a time and place and give notice of the hearing not less than five days before the hearing begins. Unless a party to the arbitration proceeding makes an objection to lack or insufficiency of notice not later than the beginning of the hearing, the party's appearance at the hearing waives the objection. On request of a party to the arbitration proceeding and for good cause shown, or on the arbitrator's own initiative, the arbitrator may adjourn the hearing from time to time as necessary but may not postpone the hearing to a time later than that fixed by the agreement to arbitrate for making the award unless the parties to the arbitration proceeding consent to a later date. The arbitrator may hear and decide the controversy on the evidence produced although a party who was notified of the arbitration proceeding did not appear. The court, on request, may direct the arbitrator to conduct the hearing promptly and render a timely decision.

(d) At a hearing under (c) of this section, a party to the arbitration proceeding has a right to be heard, to present evidence material to the controversy, and to cross-examine witnesses appearing at the hearing.

(e) If an arbitrator ceases acting or is unable to act during the arbitration proceeding, a replacement arbitrator shall be appointed under AS 09.43.380 to continue the proceeding and to resolve the controversy.



Sec. 09.43.430. - Representation by attorney.

A party to an arbitration proceeding may be represented by an attorney.



Sec. 09.43.440. - Witnesses; subpoenas; depositions; discovery.

(a) An arbitrator may issue a subpoena for the attendance of a witness and for the production of records and other evidence at a hearing and may administer oaths. A subpoena shall be served in the manner for service of subpoenas in a civil action and, on application to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner for enforcement of subpoenas in a civil action.

(b) In order to make the proceedings fair, expeditious, and cost-effective, on request of a party to or witness in an arbitration proceeding, an arbitrator may permit a deposition of a witness to be taken for use as evidence at the hearing, including a witness who cannot be subpoenaed for or is unable to attend a hearing. The arbitrator shall determine the conditions under which the deposition is taken.

(c) An arbitrator may permit the discovery the arbitrator decides is appropriate in the circumstances, taking into account the needs of the parties to the arbitration proceeding and other affected persons and the desirability of making the proceeding fair, expeditious, and cost-effective.

(d) If an arbitrator permits discovery under (c) of this section, the arbitrator may order a party to the arbitration proceeding to comply with the arbitrator's discovery-related orders, issue subpoenas for the attendance of a witness and for the production of records and other evidence at a discovery proceeding, and take action against a noncomplying party to the extent a court could if the controversy were the subject of a civil action in this state.

(e) An arbitrator may issue a protective order to prevent the disclosure of privileged information, confidential information, trade secrets, and other information protected from disclosure to the extent a court could if the controversy were the subject of a civil action in this state.

(f) All laws compelling a person under subpoena to testify and all fees for attending a judicial proceeding, deposition, or discovery proceeding as a witness apply to an arbitration proceeding as if the controversy were the subject of a civil action in this state.

(g) The court may enforce a subpoena or discovery-related order for the attendance of a witness within this state and for the production of records and other evidence issued by an arbitrator in connection with an arbitration proceeding in another state upon conditions determined by the court so as to make the arbitration proceeding fair, expeditious, and cost-effective. A subpoena or discovery-related order issued by an arbitrator in another state shall be served in the manner provided by law for service of subpoenas in a civil action in this state and, on application to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner provided by law for enforcement of subpoenas in a civil action in this state.



Sec. 09.43.450. - Judicial enforcement of preaward ruling by arbitrator.

If an arbitrator makes a preaward ruling in favor of a party to the arbitration proceeding, the party may request the arbitrator to incorporate the ruling into an award under AS 09.43.460 . A prevailing party may apply to the court for an expedited order to confirm the award under AS 09.43.490 , in which case the court shall summarily decide the application. The court shall issue an order to confirm the award unless the court vacates, modifies, or corrects the award under AS 09.43.500 or 09.43.510.



Sec. 09.43.460. - Award.

(a) An arbitrator shall make a record of an award. The record must be signed or otherwise authenticated by an arbitrator who concurs with the award. The arbitrator or the arbitration organization shall give notice of the award, including a copy of the award, to each party to the arbitration proceeding.

(b) An award shall be made within the time specified by the agreement to arbitrate or, if not specified in the agreement, within the time ordered by the court. The court may extend or the parties to the arbitration proceeding may agree in a record to extend the time. The court or the parties may extend the time within or after the time specified or ordered. A party waives an objection that an award was not timely made unless the party gives notice of the objection to the arbitrator before receiving notice of the award.



Sec. 09.43.470. - Change of award by arbitrator.

(a) On motion to an arbitrator by a party to an arbitration proceeding, the arbitrator may modify or correct an award

(1) on a ground stated in AS 09.43.510 (a)(1) or (3);

(2) because the arbitrator has not made a final and definite award on a claim submitted by the parties to the arbitration proceeding; or

(3) to clarify the award.

(b) A motion under (a) of this section shall be made and notice shall be given to all parties within 20 days after the movant receives notice of the award.

(c) A party to the arbitration proceeding shall give notice of an objection to the motion within 10 days after receipt of the notice.

(d) If an application to the court is pending under AS 09.43.490 , 09.43.500, or 09.43.510, the court may submit the claim to the arbitrator to consider whether to modify or correct the award

(1) on a ground stated in AS 09.43.510 (a)(1) or (3);

(2) because the arbitrator has not made a final and definite award on a claim submitted by the parties to the arbitration proceeding; or

(3) to clarify the award.

(e) An award modified or corrected under this section is subject to AS 09.43.460(a) and 09.43.490 - 09.43.510.



Sec. 09.43.480. - Remedies; fees and expenses of arbitration proceeding.

(a) An arbitrator may award punitive damages or other exemplary relief if the award is authorized by law in a civil action involving the same claim and the evidence produced at the hearing justifies the award under the legal standards otherwise applicable to the claim.

(b) An arbitrator may award reasonable attorney fees and other reasonable expenses of arbitration if the award is authorized by law in a civil action involving the same claim or by the agreement of the parties to the arbitration proceeding.

(c) As to all remedies other than those authorized by (a) and (b) of this section, an arbitrator may order the remedies the arbitrator considers just and appropriate under the circumstances of the arbitration proceeding. The fact that the remedy could not or would not be granted by the court is not a ground for refusing to confirm an award under AS 09.43.490 or for vacating an award under AS 09.43.500 .

(d) An arbitrator's expenses and fees, together with other expenses, shall be paid as provided in the award.

(e) If an arbitrator awards punitive damages or other exemplary relief under (a) of this section, the arbitrator shall specify in the award the basis in fact justifying and the basis in law authorizing the award and shall state the amount of the punitive damages or other exemplary relief separately.



Sec. 09.43.490. - Confirmation of award.

After a party to an arbitration proceeding receives notice of an award, the party may apply to the court for an order confirming the award, at which time the court shall issue a confirming order unless the award is modified or corrected under AS 09.43.470 or 09.43.510 or is vacated under AS 09.43.500 .



Sec. 09.43.500. - Vacating award.

(a) On application to the court by a party to an arbitration proceeding, the court shall vacate an award made in the arbitration proceeding if

(1) the award was procured by corruption, fraud, or other undue means;

(2) there was

(A) evident partiality by an arbitrator appointed as a neutral arbitrator;

(B) corruption by an arbitrator; or

(C) misconduct by an arbitrator prejudicing the rights of a party to the arbitration proceeding;

(3) an arbitrator refused to postpone the hearing on showing of sufficient cause for postponement, refused to consider evidence material to the controversy, or otherwise conducted the hearing contrary to AS 09.43.420 , so as to prejudice substantially the rights of a party to the arbitration proceeding;

(4) an arbitrator exceeded the arbitrator's powers;

(5) there was not an agreement to arbitrate, unless the person participated in the arbitration proceeding without raising the objection under AS 09.43.420 (c) not later than the beginning of the arbitration hearing; or

(6) the arbitration was conducted without proper notice of the initiation of an arbitration as required under AS 09.43.360 so as to prejudice substantially the rights of a party to the arbitration proceeding.

(b) An application under this section shall be filed within 90 days after the applicant receives notice of the award under AS 09.43.460 or within 90 days after the applicant receives notice of a modified or corrected award under AS 09.43.470 , unless the applicant alleges that the award was procured by corruption, fraud, or other undue means, in which case the application shall be made within 90 days after the ground is known or, by the exercise of reasonable care, would have been known by the applicant.

(c) If the court vacates an award on a ground other than that stated in (a)(5) of this section, it may order a rehearing. If the award is vacated on a ground stated in (a)(1) or (2) of this section, the rehearing shall be before a new arbitrator. If the award is vacated on a ground stated in (a)(3), (4), or (6) of this section, the rehearing may be before the arbitrator who made the award or the arbitrator's successor. The arbitrator shall render the decision in the rehearing within the same time as that provided in AS 09.43.460 (b) for an award.

(d) If the court denies an application to vacate an award, it shall confirm the award unless an application to modify or correct the award is pending.



Sec. 09.43.510. - Modification or correction of award.

(a) On application made within 90 days after the applicant receives notice of the award under AS 09.43.460 or within 90 days after the applicant receives notice of a modified or corrected award under AS 09.43.470, the court shall modify or correct the award if

(1) there was an evident mathematical miscalculation or an evident mistake in the description of a person, thing, or property referred to in the award;

(2) the arbitrator has made an award on a claim not submitted to the arbitrator and the award may be corrected without affecting the merits of the decision on the claims submitted; or

(3) the award is imperfect in a matter of form not affecting the merits of the decision on the claims submitted.

(b) If an application made under (a) of this section is granted, the court shall modify or correct and confirm the award as modified or corrected. Otherwise, unless an application to vacate is pending, the court shall confirm the award.

(c) An application to modify or correct an award under this section may be joined with an application to vacate the award.



Sec. 09.43.520. - Judgment on award.

On granting an order confirming, vacating without directing a rehearing, modifying, or correcting an award, the court shall enter a judgment in conformity with the order. The judgment may be recorded, docketed, and enforced as any other judgment in a civil action.



Sec. 09.43.530. - Jurisdiction.

(a) A court of this state having jurisdiction over the controversy and the parties may enforce an agreement to arbitrate.

(b) An agreement to arbitrate providing for arbitration in this state confers exclusive jurisdiction on the court to enter judgment on an award under AS 09.43.300 - 09.43.595.



Sec. 09.43.540. - Venue.

An application to the court under AS 09.43.320 shall be made in the court of the judicial district in which the agreement to arbitrate specifies the arbitration hearing is to be held or, if the hearing has been held, in the court of the judicial district in which it was held. Otherwise, the application may be made in the court of a judicial district in which an adverse party resides or has a place of business or, if no adverse party has a residence or place of business in this state, in the court of any judicial district in this state. All subsequent applications shall be made in the court hearing the initial application unless the court otherwise directs.



Sec. 09.43.550. - Appeals.

(a) An appeal may be taken from

(1) an order denying an application to compel arbitration;

(2) an order granting an application to stay arbitration;

(3) an order confirming or denying confirmation of an award;

(4) an order modifying or correcting an award;

(5) an order vacating an award without directing a rehearing; or

(6) a final judgment entered under AS 09.43.300 - 09.43.595.

(b) An appeal under this section shall be taken as from an order or a judgment in a civil action.



Sec. 09.43.560. - Uniformity of application and construction.

In applying and construing AS 09.43.300 - 09.43.595, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact the Revised Uniform Arbitration Act.



Sec. 09.43.570. - Relationship to Electronic Signatures in Global and National Commerce Act.

The provisions of AS 09.43.300 - 09.43.595 governing the legal effect, validity, and enforceability of electronic records or electronic signatures, and of contracts performed with the use of the records or signatures shall conform to the requirements of 15 U.S.C. 7002 (Electronic Signatures in Global and National Commerce Act).



Sec. 09.43.580. - Notice.

(a) Except as otherwise provided in AS 09.43.300 - 09.43.595, a person gives notice to another person by taking action that is reasonably necessary to inform the other person in the ordinary course of affairs, whether or not the other person acquires knowledge of the notice.

(b) A person has notice if the person has knowledge of the notice or has received notice.

(c) A person receives notice when the notice comes to the person's attention or the notice is delivered at the person's place of residence or place of business, or at another location held out by the person as a place of delivery of the communications.



Sec. 09.43.590. - Definitions.

In AS 09.43.300 - 09.43.595,

(1) "arbitration organization" means an association, agency, board, commission, or other entity that is neutral and initiates, sponsors, or administers an arbitration proceeding or is involved in the appointment of an arbitrator;

(2) "arbitrator" means an individual who is appointed to render an award, alone or with others, in a controversy that is subject to an agreement to arbitrate;

(3) "court" means a court of competent jurisdiction in this state;

(4) "knowledge" means actual knowledge;

(5) "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, or government; governmental subdivision, agency, or instrumentality; public corporation; or another legal or commercial entity;

(6) "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and may be retrieved in perceivable form.



Sec. 09.43.595. - Short title.

AS 09.43.300 - 09.43.595 may be cited as the Revised Uniform Arbitration Act.









Chapter 09.45. - ACTIONS RELATING TO REAL PROPERTY

Article 01 - QUIET TITLE, LAND BOUNDARIES, AND ADVERSE POSSESSION

Sec. 09.45.010. - Action to quiet title.

A person in possession of real property, or a tenant of that person, may bring an action against another who claims an adverse estate or interest in the property for the purpose of determining the claim.



Sec. 09.45.015. - Land adjoining highway reservation.

(a) A conveyance of land after April 7, 1958, that, at the time the conveyance was made, adjoined a highway reservation listed in section 1 of Public Land Order 1613 of the Secretary of the Interior (April 7, 1958), is presumed to have conveyed land up to the center-line of the highway subject to any highway reservation created by Public Land Order 601 and any highway easement created by Public Land Order 1613.

(b) The burden of proof in litigation involving land adjoining a highway reservation created by Public Land Order 601 or a highway easement created by Public Land Order 1613 is on the person who claims that the conveyance did not convey an interest in land up to the center-line of the highway.



Sec. 09.45.020. - Action to establish boundaries.

When a dispute exists between two or more owners of adjacent or contiguous lands concerning the boundary lines of their lands, an owner may bring an action for the purpose of having the dispute determined and the boundary lines ascertained and marked.



Sec. 09.45.030. - Marking of boundaries.

In an action to establish boundaries, the court shall appoint three disinterested referees, one of whom is a surveyor, to establish and mark the boundary lines as ascertained and determined by the court.



Sec. 09.45.040. - Oaths and report of referees.

Before entering upon the discharge of their duties, the referees shall file a written oath to faithfully and impartially perform their duties. After designating the boundary lines by proper marks, they shall file with the court a report describing the location of the marks.



Sec. 09.45.050. - Exceptions to the report.

The report may be confirmed unless a party excepts to the report. Upon the hearing, the court may confirm, modify, or set aside the report, and, in the latter case, may appoint new referees or refer the matter to the same referees with appropriate instructions.



Sec. 09.45.052. - Adverse possession.

(a) The uninterrupted adverse notorious possession of real property under color and claim of title for seven years or more, or the uninterrupted adverse notorious possession of real property for 10 years or more because of a good faith but mistaken belief that the real property lies within the boundaries of adjacent real property owned by the adverse claimant, is conclusively presumed to give title to the property except as against the state or the United States. For the purpose of this section, land that is in the trust established by the Alaska Mental Health Enabling Act of 1956, P.L. 84-830, 70 Stat. 709, is land owned by the state.

(b) Except for an easement created by Public Land Order 1613, adverse possession will lie against property that is held by a person who holds equitable title from the United States under paragraphs 7 and 8 of Public Land Order 1613 of the Secretary of the Interior (April 7, 1958).

(c) Notwithstanding AS 09.10.030 , the uninterrupted adverse notorious use of real property by a public utility for utility purposes for a period of 10 years or more vests in that utility an easement in that property for that purpose.

(d) Notwithstanding AS 09.10.030 , the uninterrupted adverse notorious use, including construction, management, operation, or maintenance, of private land for public transportation or public access purposes, including highways, streets, roads, or trails, by the public, the state, or a political subdivision of the state, for a period of 10 years or more, vests an appropriate interest in that land in the state or a political subdivision of the state. This subsection does not limit or expand the rights of a state or political subdivision under adverse possession or prescription as the law existed on July 17, 2003.






Article 02 - FORCIBLE ENTRY AND DETAINER

Sec. 09.45.060. - Prohibition of use of force for entry on realty.

A person may not enter upon any land, tenement, or other real property except in cases where entry is given by law. In those cases the entry may not be made with force but only in a peaceable manner.



Sec. 09.45.070. - Action for forcible entry or detention.

(a) When a forcible entry is made upon a premises, or when an entry is made in a peaceable manner and the possession is held by force, the person entitled to the premises may maintain an action to recover the possession.

(b) [Repealed, Sec. 1 ch 73 SLA 1966].



Sec. 09.45.080. - Undertaking on appeal. [Repealed, Sec. 4 ch 10 SLA 1974].

Repealed or Renumbered



Sec. 09.45.090. - Unlawful holding by force.

(a) For property to which the provisions of AS 34.03 (Uniform Residential Landlord and Tenant Act) apply, unlawful holding by force includes each of the following:

(1) when, for failure or refusal to pay rent due on the lease or agreement under which the tenant or person holds, and after service, under AS 09.45.100 (b), of the written notice required by AS 34.03.220(b) by the landlord for recovery of possession of the premises if the rent is not paid, the tenant or person in possession fails or refuses to vacate or pay the rent within seven days;

(2) when,

(A) after a violation of a condition or covenant set out in AS 34.03.120(a), other than a breach of AS 34.03.120 (a)(5) due to the deliberate infliction of substantial damage to the premises, or after a breach or violation of a condition or covenant in a lease or rental agreement and following service of written notice to quit, the tenant fails or refuses to remedy the breach or to deliver up the possession of the premises within the number of days provided for termination under AS 34.03.220 (a)(2);

(B) after a violation of AS 34.03.120 (a)(5) by deliberate infliction of substantial damage to the premises, following service of written notice to quit, the tenant fails or refuses to deliver up the possession of the premises by the date set out in the written notice to quit under AS 34.03.220 (a)(1);

(C) after a violation of AS 34.03.220 (e) following discontinuance of a public utility service, following service of written notice to quit, the tenant fails or refuses to deliver up the possession of the premises by the date set out in the written notice to quit under AS 34.03.220(e);

(D) the landlord requires the tenant to vacate the premises for a reason set out in AS 34.03.310 (c)(2) or (c)(4) - (7), following service of written notice to quit, the tenant fails or refuses to deliver up the possession of the premises within the longer of 30 days or the period of notice for the landlord's recovery of possession of the premises set out in the rental agreement;

(E) in a mobile home park, there is to be a change in the use of land for which termination of tenancy is authorized by AS 34.03.225(a)(4), following service of written notice to quit, the mobile home dweller or tenant fails or refuses to vacate within the number of days provided for termination under AS 34.03.225 (a)(4);

(F) after termination of a periodic tenancy as prescribed by AS 34.03.290(a) or (b), following service of written notice to quit, the tenant remains in possession without the landlord's consent after expiration of the term of the rental agreement or after the date of its expiration;

(G) after the tenant has violated AS 34.03.120 (b) or the tenant has used the dwelling unit or allowed the dwelling unit to be used for an illegal purpose in violation of AS 34.03.310 (c)(3) other than a breach of AS 34.03.120 (b), following service of written notice to quit, the tenant fails or refuses to deliver up the possession of the premises within five days; or

(H) following service of written notice to quit, a person in possession continues in possession of the premises without a valid rental agreement, as that term is defined in AS 34.03.360 , and without the consent of the landlord; or

(3) when, without a notice to quit, a tenant or person in possession continues in possession of the premises after the tenancy has been terminated by issuance of an order of abatement under AS 09.50.210 (a).

(b) For property to which the provisions of AS 34.03 (Uniform Residential Landlord and Tenant Act) do not apply, unlawful holding by force includes each of the following:

(1) when, for failure or refusal to pay rent due on the lease or agreement under which the tenant or person in possession holds, after service, under AS 09.45.100 (c), of demand made in writing by the landlord for the possession of the premises if the rent is not paid, the tenant or person in possession fails or refuses to vacate or pay the rent due within seven days;

(2) when, following service of a written notice to quit,

(A) after the tenant or person in possession has breached or violated a condition or covenant of the lease or rental agreement other than breach of a covenant or condition set out in (B) of this paragraph, the tenant or person in possession of a premises fails or refuses to deliver up the possession of the premises within 10 days;

(B) after the tenant or person in possession has deliberately inflicted substantial damage to the premises, the tenant or person in possession of a premises fails or refuses to deliver up the possession of the premises on the date required by the landlord; the date specified may not be less than 24 hours after demand for possession of the premises by the landlord;

(C) after the tenant or person in possession has violated AS 34.05.100(a) or has used the premises for or allowed the premises to be used for an illegal purpose, the tenant or person in possession fails or refuses to deliver up the possession of the premises within five days;

(D) for premises the lease or occupation of which is primarily for the purpose of farming or agriculture, after the tenant or person in possession has violated AS 34.05.025 , other than a violation that is a breach under (B) or (C) of this paragraph, the tenant fails or refuses to deliver up possession of the premises within 30 days;

(E) a tenancy based upon an estate at will terminates, and the tenant or person in possession continues in possession of the premises; or

(F) a person in possession continues in possession of the premises

(i) at the expiration of the time limited in the lease or agreement under which that person holds; or

(ii) without a written lease or agreement and without the consent of the landlord; or

(3) when, without a notice to quit, a tenant or person in possession continues in the possession of the premises after the tenancy has been terminated by issuance of an order of abatement under AS 09.50.210 (a).

(c) When a landlord who is required to provide written notice to a tenant or person in possession under (a) or (b) of this section, provides notice by mail, notwithstanding any other provision of law, three days must be added to the period set out in (a) or (b) of this section to determine the date on and after which the tenant or person in possession unlawfully holds by force.



Sec. 09.45.100. - Notice to quit.

(a) Except where service of written notice is made under AS 09.45.090(a)(1) or (b)(1), or except when notice to quit is not required by AS 09.45.090 (a)(3) or (b)(3), a person entitled to the premises who seeks to recover possession of the premises may not commence and maintain an action to recover possession of premises under AS 09.45.060 - 09.45.160 unless the person first gives a notice to quit to the person in possession.

(b) To recover possession of premises after a tenant or person in possession has failed or refused to pay rent due, service of the written notice required by AS 34.03.220 (b) or of a demand in writing for possession of the premises

(1) constitutes notice to quit, and service of a separate notice to quit is not required; and

(2) satisfies the requirements of (c) of this section and AS 34.03.310(c).

(c) A notice to quit shall be in writing and shall be served upon the tenant or person in possession by being

(1) delivered to the tenant or person;

(2) left at the premises in case of absence from the premises; or

(3) sent by registered or certified mail.



Sec. 09.45.105. - Content of notice to quit.

Notice to quit served upon the tenant or person in possession must

(1) state

(A) the nature of the breach or violation of the lease or rental agreement or other reason for termination of the tenancy of the tenant or person in possession;

(B) in circumstances in which the breach or violation described in (A) of this paragraph may be corrected by the tenant or person in possession to avoid the termination of the tenancy, the nature of the remedial action to be taken, and the date and time by which the corrective actions must be completed in order to avoid termination of the tenancy;

(C) the date and time when the tenancy of the tenant or person in possession under the lease or rental agreement will terminate;

(2) direct the tenant or person in possession to quit the premises not later than the date and time of the termination of the tenancy; and

(3) give notice to the tenant or person in possession that, if the tenancy terminates and the tenant or person in possession continues to occupy the premises, the landlord may commence a civil action to remove the tenant or person and recover possession.



Sec. 09.45.110. - Time when action to recover possession may be brought.

An action for the recovery of the possession of the premises may be commenced on or after the date the tenant or person in possession unlawfully holds possession of the dwelling unit or rental premises by force, as determined under AS 09.45.090 .



Sec. 09.45.120. - Summons and continuance.

Summons in actions for forcible entry and detainer shall be served not less than two days before the date of trial. A continuance may not be granted for a longer period than two days unless the defendant applying for the continuance gives an undertaking to the adverse party, with sureties approved by the court conditioned to the payment of the rent that may accrue if judgment is rendered against the defendant.



Sec. 09.45.130. - Action against persons paying rent in advance.

The service of a notice to quit upon a tenant or person in possession does not authorize an action to be maintained against the tenant or person for the possession of the premises until the expiration of the period for which that tenant or person may have paid rent for the premises in advance. To authorize an action against a tenant or person in possession who has paid rent in advance, a notice must be given at least 10 days before the date the rent is due again in case of a month-to-month tenancy or at least three days before in the case of a week-to-week tenancy.



Sec. 09.45.135. - Action against tenant occupying premises abated as nuisance.

In an action under AS 09.45.060 - 09.45.160 against a tenant or person in possession of premises for which an order of abatement has been entered under AS 09.50.210 (a), a certified copy of the order of abatement is prima facie evidence of unlawful holding of the premises by force by a person who remains on the premises.



Sec. 09.45.140. - Agricultural tenant.

When the leasing or occupation is for the purpose of farming or agriculture, the tenant or person in possession shall, after the termination of the lease or occupancy, have free access to the premises to cultivate and harvest or gather any crop or produce of the soil planted or sown by the tenant or person before the service of the notice to quit.



Sec. 09.45.150. - Inquiry into merits of title.

In an action to recover the possession on the land, tenement, or other real property where the entry is forcible or when the possession is unlawfully held by force, there shall be no inquiry into the merits of the title. Three years' quiet possession of the premises immediately preceding the commencement of the action by the party in possession or those under whom the party holds may be pleaded in bar thereof unless the estate of the party in the premises is ended.



Sec. 09.45.158. - Action by nonprofit housing corporation.

A nonprofit housing corporation may designate an officer or employee of the corporation who is not an attorney to commence and maintain an action under AS 09.45.060 - 09.45.160 on behalf of the corporation against a tenant or person in possession. When, under this section, a nonprofit corporation appears by an officer or employee of the corporation who is not an attorney, the written proceedings shall be in the name of the person representing the corporation and that person is the sole representative of the corporation as between the corporation and the adverse party.



Sec. 09.45.160. - Actions for possession of realty.

In an action to recover the possession of real property as provided in AS 09.45.630 , notice to quit, when necessary, may be given as prescribed in AS 09.45.060 - 09.45.160, and nothing in AS 09.45.060 - 09.45.160 shall be construed so as to prevent such an action being maintained for the recovery of the possession.






Article 03 - ACTIONS RELATING TO NONCONSENSUAL COMMON LAW LIENS

Sec. 09.45.161. - Lien against public servant.

If a nonconsensual common law lien is recorded or filed against the property of a public servant based upon the performance or nonperformance of the public servant's duties or having no stated basis and the nonconsensual common law lien was not accompanied by a specific order from a court of competent jurisdiction recognized under state or federal law authorizing the filing of the lien and recorded or filed with the lien, an attorney representing the public servant

(1) may sign, submit for recording or filing, and record or file a notice of invalid lien; and

(2) shall mail a copy of the notice of invalid lien submitted for recording or filing under (1) of this section to the person who recorded or filed the lien at the person's last known address.



Sec. 09.45.164. - Request for release of nonconsensual common law lien.

(a) A person whose real or personal property is subject to a claim of nonconsensual common law lien that has been recorded or filed may submit to a court of competent jurisdiction a request that the court order the release of the claim of the nonconsensual common law lien. The request must state the grounds upon which relief is sought and must be supported by the affidavit of the person making the request or that person's attorney setting out a concise statement of the facts upon which the request is based.

(b) If facts alleging the need for an expedited decision are averred, the request may ask the court to order the person claiming the nonconsensual common law lien to appear at a hearing within 20 days of the service of the request and order on the lien claimant. The order may be granted ex parte and shall state that, if the lien claimant fails to appear at the time and place specified, the claim of nonconsensual common law lien shall be released, and the lien claimant shall be ordered to pay the costs and actual reasonable attorney fees incurred by the party making the request.

(c) If the court determines that the claim of nonconsensual common law lien is invalid, the court shall issue an order releasing the claim of lien and awarding costs and actual reasonable attorney fees to the party making the request. If the court determines that the claim of nonconsensual common law lien is valid, the court shall issue an order stating the claim of the lien is valid and shall award costs and actual reasonable attorney fees to the lien claimant.



Sec. 09.45.167. - Liability of nonconsensual common law lien claimant or grantee.

(a) A person who offers a claim of nonconsensual common law lien for recording or filing that is not accompanied by a specific order from a court of competent jurisdiction recognized under state or federal law authorizing the recording or filing of the lien is liable to the owner of the property affected by the lien for actual and punitive damages, as well as costs and actual reasonable attorney fees.

(b) A grantee or other person purportedly benefited by a claim of nonconsensual common law lien that has been recorded or filed who refuses to release the lien upon request of the owner of the property affected by the lien is liable to the owner for actual and punitive damages, as well as costs and actual reasonable attorney fees.



Sec. 09.45.169. - Definitions.

In AS 09.45.161 - 09.45.169,

(1) "filed" means the acceptance of a document by a department or person having responsibility for the receipt and filing of documents that may be filed and that are presented for filing in the place of filing designated by law, whether or not under applicable law the department or person is directed to file the document;

(2) "nonconsensual common law lien" means a lien on real or personal property that

(A) is not provided for by a specific state or federal statute;

(B) does not depend on the consent of the owner of the property affected for its existence; and

(C) is not an equitable, constructive, or other lien imposed by a court recognized under state or federal law;

(3) "public servant" means each of the following, whether compensated or not:

(A) an officer or employee of the state, a municipality or other political subdivision of the state, or a governmental instrumentality of the state;

(B) a person who serves as a member of a board or commission created by statute or by legislative, judicial, or administrative action by the state, a municipality or other political subdivision of the state, or a governmental instrumentality;

(C) an officer or employee of a federal agency, a member of the military or naval forces of the United States, a member of the National Guard while engaged in training or duty, or a person acting on behalf of a federal agency in an official capacity, temporarily or permanently in the service of the United States, whether with or without compensation; or

(D) a person nominated, elected, appointed, employed, or designated to act in a capacity defined in (A) - (C) of this paragraph, but who does not occupy the position;

(4) "record" means the acceptance of a document by the recorder that the recorder has determined is recordable under AS 40.17 and that is presented for recording in the place of recording designated for the recording district where affected property is located whether or not the place of recording is in that district and whether or not under applicable law the recorder is directed to record the document;

(5) "recorder" means the commissioner of natural resources or the person designated by the commissioner of natural resources to perform the duties set out in AS 40.17.






Article 04 - FORECLOSURE OF LIENS

Sec. 09.45.170. - Judgment on foreclosure of lien.

A person having a lien upon real property, other than that of a judgment, whether created by mortgage or otherwise, to secure a debt or other obligation may bring an action to foreclose the lien. In the action, the court may direct the sale of the encumbered property or a portion of it and the application of the proceeds of the sale to the payment of costs, expenses of sale, and the amount due the plaintiff. The judgment shall also determine the personal liability of a defendant for the payment of the debt secured by the lien and be entered accordingly.



Sec. 09.45.180. - Sale of encumbered property.

The sale of the encumbered property shall be conducted in the same manner as the sale of real property on execution. A deficiency between the amount of the judgment and the sale price may be enforced by execution.



Sec. 09.45.190. - Redemption after foreclosure of lien.

Property sold upon a judgment of foreclosure may be redeemed in the manner and with the effect as real property sold on an execution issued upon a judgment for the payment of an unsecured debt.



Sec. 09.45.200. - Effect of action to recover debt.

During or after the pendency of an action for the recovery of a debt secured by a lien mentioned in AS 09.45.170 , an action cannot be maintained for the foreclosure of the lien unless judgment is given in that action that the plaintiff recover the debt or a part of it, and an execution issued in the action against the property of the defendant is returned unsatisfied in whole or in part.



Sec. 09.45.210. - Proceedings when debt secured is not all due.

When an action is commenced to foreclose a lien by which a debt is secured, which debt is payable in installments either of interest or principal, and any of the installments is not then due, the court shall adjudge a foreclosure of the lien, and may also adjudge a sale of the property for the satisfaction of the whole of the debt or so much of it as may be necessary to satisfy the installment then due, with costs of action. In the latter case the judgment of foreclosure as to the remainder of the property may be enforced by an order of sale, in whole or in part, whenever default is made in the payment of the installments not then due.



Sec. 09.45.220. - Effect of payment before judgment or sale.

If, before a judgment is given, the amount then due, with the costs of action, is brought into court and paid to the clerk, the action shall be dismissed, and, if the same be done after judgment and before sale, the effect of the judgment as to the amount then due and paid shall be terminated and the execution, if any have issued, be recalled by the clerk. When an installment not due is adjudged to be paid, the court shall determine and specify in the judgment what sum shall be received in satisfaction thereof, which sum may be equal to the installment or otherwise, according to the present value thereof.






Article 05 - NUISANCES

Sec. 09.45.230. - Action based on private nuisance.

(a) A person may bring a civil action to enjoin or abate a private nuisance. Damages may be awarded in the action.

(b) A person may not maintain an action under this section based upon an air emission or water or solid waste discharge, other than the placement of nuclear waste, where the emission or discharge was expressly authorized by and is not in violation of a term or condition of

(1) a statute or regulation;

(2) a license, permit, or order that is

(A) issued after public hearing by the state or federal government; and

(B) subject to

(i) continuing compliance monitoring;

(ii) periodic review by the issuing agency;

(iii) renewal on a periodic basis; or

(iv) AS 46.40; or

(3) a court order or judgment.

(c) The provisions of (b) of this section do not apply to actions in which the air emission or water or solid waste discharge that is the subject of the action produces a result that was unknown or not reasonably foreseeable at the time of the authorization.

(d) The provisions of (b) of this section remain in effect only as long as both of the following are satisfied:

(1) AS 46.03.900 defines "pollution" as including the contamination or altering of waters, land, or subsurface land of the state in a manner that creates a nuisance; and

(2) AS 46.14.990 defines "emission" as the release of one or more air pollutants to the atmosphere.

(e) Notwithstanding other provisions of law, except AS 09.50.170 - 09.50.240 and AS 19.25.080 - 19.25.180, a person may not bring a civil action to enjoin or abate a private nuisance or to recover damages for a private nuisance unless the action is authorized by this section.

(f) A person who is shielded under (b) of this section from a nuisance action shall indemnify, defend, and hold the state harmless from a claim or court action for inverse condemnation, including damages, costs, and attorney fees, for which the state may become liable because of the air emission or wastewater or solid waste discharge for which the person is shielded by (b) of this section. The state shall immediately tender the defense of the inverse condemnation claim or court action to the person. The provisions of (b) of this section do not apply to shield the person, if the person fails to accept or refuses the tender of the defense. A person who prevails in the defense of the claim or court action for inverse condemnation described under this subsection shall be awarded full reasonable attorney fees and costs.



Sec. 09.45.235. - Agricultural operations as private nuisances.

(a) An agricultural facility or an agricultural operation at an agricultural facility is not and does not become a private nuisance as a result of a changed condition that exists in the area of the agricultural facility if the agricultural facility was not a nuisance at the time the agricultural facility began agricultural operations. For purposes of this subsection, the time an agricultural facility began agricultural operations refers to the date on which any type of agricultural operation began on that site regardless of any subsequent expansion of the agricultural facility or adoption of new technology. An agricultural facility or an agricultural operation at an agricultural facility is not a private nuisance if the governing body of the local soil and water conservation district advises the commissioner in writing that the facility or operation is consistent with a soil conservation plan developed and implemented in cooperation with the district.

(b) The provisions of (a) of this section do not apply to

(1) liability resulting from improper, illegal, or negligent conduct of agricultural operations; or

(2) flooding caused by the agricultural operation.

(c) The provisions of (a) of this section supersede a municipal ordinance, resolution, or regulation to the contrary.

(d) In this section,

(1) "agricultural facility" means any land, building, structure, pond, impoundment, appurtenance, machinery, or equipment that is used or is intended for use in the commercial production or processing of crops, livestock, or livestock products, or that is used in aquatic farming;

(2) "agricultural operation" means

(A) any agricultural and farming activity such as

(i) the preparation, plowing, cultivation, conserving, and tillage of the soil;

(ii) dairying;

(iii) the operation of greenhouses;

(iv) the production, cultivation, rotation, fertilization, growing, and harvesting of an agricultural, floricultural, apicultural, or horticultural crop or commodity;

(v) the breeding, hatching, raising, producing, feeding, keeping, slaughtering, or processing of livestock;

(vi) forestry or timber harvesting, manufacturing, or processing operations;

(vii) the application and storage of pesticides, herbicides, animal manure, treated sewage sludge or chemicals, compounds, or substances to crops, or in connection with the production of crops or livestock;

(viii) the manufacturing of feed for poultry or livestock;

(ix) aquatic farming;

(x) the operation of roadside markets; and

(B) any practice conducted on the agricultural facility as an incident to or in conjunction with activities described in (A) of this paragraph, including the application of existing, changed, or new technology, practices, processes, or procedures;

(3) "livestock" means horses, cattle, sheep, bees, goats, swine, poultry, reindeer, elk, bison, musk oxen, and other animals kept for use or profit.



Sec. 09.45.240. - Manner of abatement.

If judgment is in favor of the plaintiff, an order may issue at any time within six months of the date of the judgment at plaintiff's request directing the issuance of a warrant to a peace officer to abate the nuisance. The expense of abating the nuisance is a part of the judgment and may be enforced by execution against the property of the defendant.



Sec. 09.45.250. - Order staying issue of warrant.

At any time before the order is made, the defendant may apply to the court for an order to stay the issuance of the warrant for a period not exceeding six months to allow the defendant to abate the nuisance. The court may grant the stay if the defendant gives an undertaking to the plaintiff in a sufficient amount and with satisfactory sureties that the issuance will be abated within the time and in the manner specified in the order. If the defendant fails to abate the nuisance within the time specified, an order directing the issuance of the warrant for the abatement of the nuisance may be made.



Sec. 09.45.255. - Definition of nuisance.

In AS 09.45.230 - 09.45.255, "nuisance" means a substantial and unreasonable interference with the use or enjoyment of real property, including water.






Article 06 - PARTITION

Sec. 09.45.260. - Right of action for partition or sale.

When several persons own real property as tenants in common, in which one or more of them have an estate of inheritance or for life or years, or when real property is subject to a life estate with remainder over, an action may be brought by one or more of those persons or by the life tenant for a portion of it according to the respective rights of the interested persons, and for a sale of the property or a part of it if it appears that a partition cannot be had without great prejudice to the parties.



Sec. 09.45.270. - Lien on undivided interest.

Where a lien is on an undivided interest or estate of any of the parties and a partition is made, the lien is then only upon the share assigned to that party, but the share shall first be charged with its just proportion of the costs of the partition, in preference to the lien.



Sec. 09.45.280. - Determination of rights of parties.

The rights of the several parties may be determined in the action. If a party having a share or interest in or lien upon the property is unknown, or any of the known parties reside out of the state or cannot be found in the state, the summons may be served upon the absent or known party by publication as in other actions. Where a sale of the property is necessary, the title shall be ascertained by proof to the satisfaction of the court before the sale may be ordered.



Sec. 09.45.290. - Order for partition or sale.

If it appears that the property or a part of it is so situated that partition cannot be made without great prejudice to the owners, the court may order a sale of the property. Otherwise, upon the requisite proofs being made, the court shall order a partition according to the respective rights of the parties as ascertained by it, may appoint one or more referees to partition the property, and shall designate the portion to remain undivided for the owners whose interests remain unknown or are not ascertained.



Sec. 09.45.300. - Report of referees.

In making the partition the referees shall divide the property and allot its several portions to the respective parties, quality and quantity relatively considered, according to the respective rights of the parties as determined by the court, and designating the several portions by proper landmarks. The referees may employ a surveyor with the necessary assistants to aid them.



Sec. 09.45.310. - Effect of judgment.

Upon hearing and confirmation of the report, the court shall give judgment that the partition be effectual forever, which judgment is binding and conclusive on

(1) all parties named as parties to the action, and their legal representatives, who have at the time an interest in the property divided or a part of it as owners in fee or as tenants for life or for years or as entitled to the reversion, remainder, or inheritance of the property or a part of it, after the termination of a particular estate, and who by any contingency may be entitled to a beneficial interest in the property or who have an interest in an undivided share of it as tenants for years or for life;

(2) persons interested in the property, who may be unknown, to whom notice was given of the action for partition by publication;

(3) other persons claiming from the parties or persons or either of them.



Sec. 09.45.320. - Tenant not affected by judgment.

The judgment and partition shall not affect tenants for years or for life of the whole of the property that is the subject of partition, and shall not preclude any person except those specified in AS 09.45.310 from claiming title to the property in question or from contraverting the title of the parties between whom the partition was made.



Sec. 09.45.330. - Order of sale.

If it appears by evidence to the satisfaction of the court that a partition cannot be made without great prejudice to the owners, it shall order a sale of the property.



Sec. 09.45.340. - Estate of life or years.

When a part of the property only is ordered to be sold, if there is an estate for life or years in an undivided share of the property, the estate may be set off in a part of the property not ordered to be sold.



Sec. 09.45.350. - Reference to determine liens.

If it appears that there are outstanding liens upon the property or a part of it and the persons holding the liens were not made parties to the action, the court may appoint a referee to ascertain whether or not those liens have been paid, and, if not paid, what amount remains due, and their order among the liens severally held by those persons and the parties to the action.



Sec. 09.45.360. - Appearance of lienholders before referee.

Persons having outstanding liens shall be notified to appear before the referee at a specified time and place to prove the amount due or to become due, contingently or absolutely.



Sec. 09.45.370. - Effect of confirmation of report.

If the report of the referee is confirmed by the court, the order of confirmation is binding and conclusive on the parties to the action and upon the lien creditors who have been duly served with notice to appear before the referee.



Sec. 09.45.380. - Application of proceeds from sale of encumbered property.

The proceeds of the sale of the encumbered property shall be applied under the direction of the court as follows:

(1) to pay its just proportion of the general cost of the action;

(2) to pay the costs of the reference;

(3) to satisfy the several liens in their order of priority by payment of the sums due and to become due;

(4) the residue among the owners of the property sold according to their respective shares, as found by the court.



Sec. 09.45.390. - Lienholder having other securities.

When a party to an action or a person who holds a lien upon the property or a part of it has other securities for the payment of the amount of the lien, the court may order the securities to be exhausted before a distribution of the proceeds of sale, or may order a just deduction to be made from the amount of the lien on the property on that account.



Sec. 09.45.400. - Distribution of proceeds of sale.

The proceeds of sale and the securities taken by the referees, or a part of the proceeds shall be distributed to the persons entitled to them whenever the court directs. But if no direction is given, all the proceeds and securities shall be paid into court.



Sec. 09.45.410. - Continuation of action to determine claims to proceeds.

When the proceeds of the sale of a share or parcel belonging to persons who are parties to the action are paid into court, the action may be continued as between the parties for the determination of their respective claims to the proceeds, which shall be ascertained and adjudged by the court. Further testimony may be taken in court or by a referee at the discretion of the court, and the court may, if necessary, require the parties to present the facts or law in controversy by pleadings as in an original action.



Sec. 09.45.420. - Sale procedure.

All sales of real property made by the referee shall be made at public auction to the highest bidder in the manner required for the sale of real property on execution. The notice must state the time, place, and terms of sale, and, if the property or a part of it is to be sold subject to a prior estate, charge, or lien, that shall be stated in the notice.



Sec. 09.45.430. - Credit terms.

In the order of sale, the court shall direct the terms of credit that may be allowed for the purchase money of a portion of the premises of which it may direct a sale on credit, and for that portion of which the purchase money is required, by the provisions contained in AS 09.45.260 - 09.45.620, to be invested for the benefit of unknown owners, infants, and parties out of the state.



Sec. 09.45.440. - Credit security.

Separate mortgages and other securities may be taken for the whole or convenient portions of the purchase money of those parts of the property directed by the court to be sold on credit in the name of any known owner of full age, otherwise competent, or in the name of the clerk of the court as the court directs.



Sec. 09.45.450. - Disposal of estate for life or years.

When the estate of a tenant for life or years in a undivided part of the property in question is admitted by the parties or ascertained by the court to be existing at the time of the order of sale, and the person entitled to that estate is a party to the action, the estate may be first set off out of a part of the property and a sale made of that part, subject to the estate of that tenant in that part. But, if in the judgment of the court a due regard to the interest of all the parties requires the sale of that estate also, the sale may be ordered.



Sec. 09.45.460. - Compensation for sale of estate for life or years.

A person entitled to an estate for life or years in an undivided part of the property, whose estate has been sold, is entitled to receive a sum as reasonable satisfaction for the estate, the sum being based on principles of law applicable to annuities. The person so entitled shall consent to accept the sum for the person's estate by an instrument duly acknowledged or proved in the same manner as deeds for the purpose of record and filed with the clerk of court.



Sec. 09.45.470. - Determination of value of estate for life or years sold without consent.

If the consent is not given under AS 09.45.460 , before the report of sale, the court shall determine what proportion of the proceeds of the sale, after deducting expenses, is a just and reasonable sum to be invested for the benefit of the person entitled to the estate for life or years, and shall order the sum to be deposited in court for investment.



Sec. 09.45.480. - Rules for determining value.

(a) The proportion of the proceeds of the sale to be invested under AS 09.45.470 shall be determined as follows:

(1) [Repealed, Sec. 1 ch 89 SLA 1984].

(2) if an estate for life or years be included in the order of sale, its proportion shall be the whole proceeds of the sale of the property, or of the sale of the undivided share in which that estate may be.

(b) In all cases, the proportion of the expenses of the proceeding shall be deducted from the proceeds of the sale.



Sec. 09.45.490. - Protection of unknown tenants.

If the persons entitled to the estate for life or years are unknown, the court shall provide for the protection of their rights in a similar manner, as far as possible, as if they were known and had appeared.



Sec. 09.45.496. - [Renumbered (a) as AS 34.03.285 and (b) as AS 34.03.115 ].

Repealed or Renumbered



Sec. 09.45.500. - Vested or contingent future rights or estate.

In cases of sales in partition, when it appears that a person has a vested or contingent future right or estate in any of the property sold, the court shall determine the proportional value of the contingent or vested right or estate according to the principles of law applicable to annuities and survivorship, and shall direct that portion of the proceeds of the sale to be invested, secured, or paid over in a manner that will protect the rights and interests of the parties.



Sec. 09.45.510. - Separate sales of farms or lots.

The terms of sales of property shall be known at the time of sale, and, if the premises consist of distinct farms or lots, they shall be sold separately unless the court directs otherwise.



Sec. 09.45.520. - Persons ineligible to purchase. [Repealed, Sec. 5 ch 78 SLA 1972].

Repealed or Renumbered



Sec. 09.45.530. - Report of sale.

After the sale of property ordered to be sold, a report shall be made to the court, with a description of the different parcels of lands sold to each purchaser, the name of the purchaser, the price paid or secured, the terms and conditions of the sale, and any securities taken.



Sec. 09.45.540. - Confirmation or vacation of sale.

(a) After the filing of the report, a party entitled to a share of the proceeds may move the court to confirm or set aside the sale or sales reported. If the sale is set aside, the court may order a new sale. If the sale is confirmed, the court shall enter an order directing conveyances to be executed and securities to be taken under the sale.

(b) The order confirming the sale discharges the property of the estate or interest of every person mentioned in AS 09.45.310 and of tenants for life or years of the property sold, and is binding and conclusive on all those persons in the same manner as a judgment of partition. The order is conclusive evidence as to the regularity of the proceedings relating to the sale.



Sec. 09.45.550. - Investment of proceeds belonging to unknown or nonresident owner.

When there are proceeds of a sale belonging to an unknown owner or to a person outside the state who has no legal representatives inside it, or where there are proceeds arising from the sale of an estate subject to the prior estate of a tenant for life or years that are paid into the court or otherwise deposited by order of the court, the court may order the proceeds to be invested in securities bearing interest for the benefit of the persons entitled to the proceeds.



Sec. 09.45.560. - Security taken and investments made in name of court clerk.

When the security for the proceeds of sale is taken or when an investment of any proceeds is made, it shall be done, except as herein otherwise provided, in the name of the clerk of the court, who shall hold the same for the use and benefit of the parties interested, subject to the order of the court.



Sec. 09.45.570. - Security taken in names of parties when interests ascertained.

When security is taken on a sale and the parties interested in the security agree on the shares and proportions to which they are respectively entitled, or when shares and proportions have been previously adjudged by the court, the securities shall be taken in the names of and payable to the parties respectively entitled to them, and shall be delivered to the parties.



Sec. 09.45.580. - Duties of clerk in securities and investments.

The clerk in whose name a security is taken or by whom an investment is made shall receive the interest and principal as it becomes due, and apply and invest it as the court may direct. The clerk shall deposit in the clerk's office all securities taken, and keep an account in a book provided and kept for that purpose in the clerk's office, free for inspection by all persons, of investments and money received by the clerk from the investments, and their disposition.



Sec. 09.45.590. - Compensation for unequal partition.

When it appears that partition cannot be made equal between the parties according to their respective rights, without prejudice to the rights and interests of some of them, and a partition is ordered, the court may adjudge compensation to be made by one party to another on account of the inequality. However, the compensation shall not be required to be made to others by owners unknown or by infants unless it appears that the infant has personal property sufficient for that purpose and that the infant's interest will be promoted by giving compensation.



Sec. 09.45.600. - Payment to guardian of share of infant.

When the share of an infant is sold, the proceeds of the sale may be paid to the general guardian of the infant or the special guardian appointed for the infant in the action upon the guardian's giving the security required by law or directed by order of the court.



Sec. 09.45.610. - Payment to guardian of share of insane or incompetent person.

The guardian who may be entitled to the custody and management of the estate of an insane person or other person adjudged incapable of conducting one's own affairs whose interest in real property has been sold may receive in behalf of that person that person's share of the proceeds of the real property on executing an undertaking, with sufficient sureties and approved by the judge of the court, that the guardian will faithfully discharge the trust reposed in the guardian and will render a true and just account to the person entitled or to the legal representatives of that person.



Sec. 09.45.620. - Apportionment of cost of partition.

The costs of partition, including fees or referees and other disbursements, shall be paid by the parties respectively entitled to share in the lands divided in proportion to their respective interests in the property, and may be included and specified in the judgment. In that case they are a lien on the several shares, and the judgment may be enforced by execution against the parties separately. When, however, a litigation arises between some of the parties only, the court may require the expenses of the litigation to be paid by any or all of the parties to the litigation.






Article 07 - RECOVERY OF POSSESSION

Sec. 09.45.630. - Actions for recovery of real property.

A person who has a legal estate in real property and has a present right to the possession of the property may bring an action to recover the possession of the property with damages for withholding it; however, recovery of possession from a tenant shall be made under AS 09.45.060 - 09.45.160.



Sec. 09.45.640. - Damages for withholding property and value of improvements as setoff.

When property is recovered from a defendant who, in good faith, holds the property under color of title adversely to the claim of the plaintiff, the value of any permanent improvements that the defendant or those under whom the defendant claims have made to the property shall be allowed as a setoff against damages allowed for the withholding of the property. The plaintiff may recover damages for withholding the property for a term of six years before the commencement of the action and for the period from the commencement to the verdict, both excluding the use of permanent improvements made by the defendant.



Sec. 09.45.650. - Termination of right to recover property during pendency of action.

Where the plaintiff shows a right to recover at the time the action was commenced, but it appears that the plaintiff's right has terminated during the pendency of the action, the plaintiff may only recover damages for the withholding of the property.



Sec. 09.45.660. - Order for survey and measurement of property.

The court in which the action is pending may allow a party and the party's surveyors to go on the property to make a survey for the purposes of the action.



Sec. 09.45.670. - Effect of alienation by person in possession.

An action for the recovery of the possession of real property against a person in possession cannot be prejudiced by an alienation made by that person either before or after the commencement of the action. If the alienation is made after the commencement of the action and the defendant does not satisfy the judgment recovered for damages for withholding the possession, the damages may be recovered by action against the purchaser.



Sec. 09.45.680. - Mortgage not a conveyance.

A mortgage of real property is not a conveyance that will enable the owner of the mortgage to recover possession of the real property without a foreclosure and sale.



Sec. 09.45.690. - Failure to pay rent.

Unless otherwise provided in the lease, a landlord has a right to re-enter leased premises when a tenant fails to pay rent, and may bring action to recover the possession of the premises and the action is equivalent to a demand of the rent. If, at any time before judgment, the lessee or a successor in interest pays the amount of rent in arrears with interest and costs of the action and performs the other covenants or agreements, the lessee or successor is entitled to continue in possession unless otherwise provided in the lease.



Sec. 09.45.700. - Judgment in actions to recover possession.

The judgment in an action to recover the possession of real property is conclusive as to the estate in the property and the right to the possession so far as it is determined upon the party against whom it is given and against all persons claiming from, through, or under that party after the commencement of the action. However, when service of the summons is by publication and judgment is given for failure of a party to answer, that party or a successor in interest is at any time within two years from the entry of the judgment, upon application to the court, entitled to an order vacating the judgment and granting that party or a successor a new trial upon the payment of the costs of the action.



Sec. 09.45.710. - Possession when new trial granted.

If the judgment is set aside and a new trial granted as provided in AS 09.45.700, after the plaintiff has taken possession of the property, the plaintiff shall remain in possession. But if judgment is given for the defendant in the new trial, the defendant is entitled to restitution by execution as if the defendant were plaintiff.



Sec. 09.45.720. - Actions to recover possession by tenant in dower. [Repealed, Sec. 1 ch 89 SLA 1984].

Repealed or Renumbered






Article 08 - TRESPASS

Sec. 09.45.730. - Trespass by cutting or injuring trees or shrubs.

A person who without lawful authority cuts down, girdles, or otherwise injures or removes a tree, timber, or a shrub on (1) the land of another person or on the street or highway in front of a person's house, or (2) a village or municipal lot, or cultivated grounds, or the commons or public land of a village or municipality, or (3) the street or highway in front of land described in (2) of this section, is liable to the owner of that land, or to the village or municipality for treble the amount of damages that may be assessed in a civil action. However, if the trespass was unintentional or involuntary, or the defendant had probable cause to believe that the land on which the trespass was committed was the defendant's own or that of the person in whose service or by whose direction the act was done, or where the timber was taken from unenclosed woodland for the purpose of repairing a public highway or bridge on or adjoining the land, only actual damages may be recovered.



Sec. 09.45.735. - Trespass related to geotechnical surveys and mining.

A person who trespasses upon the land of another to gather geotechnical data or take mineral resources is liable to the owner of the land for treble the amount of damages that may be assessed in a civil action. If the trespass is unintentional or involuntary or the defendant had probable cause to believe that the land on which the trespass was committed was the defendant's own or that of the person in whose service or by whose direction the act was done, only actual damages may be recovered.






Article 09 - WASTE

Sec. 09.45.740. - Right of action for waste.

If a guardian, tenant for life or years, or tenant in common of real property commits waste on the property, a person injured by the waste may bring an action for damages for the injury. In an action for waste there may be judgment for treble damages. Where the plaintiff has a reversionary interest and the injury due to waste equals or exceeds the value of the interest held by the one committing the waste, or the waste is committed with malice, judgment may be for forfeiture of the estate and eviction.



Sec. 09.45.750. - 09.45.790. - [Renumbered as AS 09.45.900 - 09.45.940].

Repealed or Renumbered



Sec. 09.45.795. - [Renumbered as AS 09.65.200 ].

Repealed or Renumbered



Sec. 09.45.797. - [Renumbered as AS 09.65.220 ].

Repealed or Renumbered






Article 10 - EARTHSLIDE RELIEF ACT

Sec. 09.45.800. - Prerequisite earthslide changing land boundaries.

If the boundaries of land, owned either by public or by private persons have been moved by an act of God, consisting of an earthslide, so that they are in a location different from that at which, by solar survey, they were located before the earthslide, an action in rem to recognize the boundaries as they presently exist and to quiet title within the boundaries in the persons judicially found entitled to title under AS 09.45.800 - 09.45.880, is authorized, maintainable by the persons and with the procedures in AS 09.45.800 - 09.45.880 for the handling of the emergencies dealt with in AS 09.45.800 - 09.45.880.



Sec. 09.45.805. - Parties.

(a) An action authorized by AS 09.45.800 - 09.45.880 may be commenced by

(1) a borough with the joinder of a city or cities included in the borough;

(2) a city not included within the boundaries of a borough, if the earthslide has affected land in the city, or land outside the city as to which outside land the city has statutory power to approve a land map;

(3) a school district that has statutory power to approve a land map; or

(4) any other entity or person, granted permission by the court to bring the action.

(b) In an action authorized by AS 09.45.800 - 09.45.880 every person in actual and peaceable possession of, or having an estate or interest in any of the land affected by the action, whose possession or evidence of estate or interest is either recorded or known to the plaintiffs, must be designated in the complaint of the action, and given notice in the manner required by AS 09.45.800 - 09.45.880 and the court rules of civil procedure.

(c) All unknown parties, including owners, claimants, heirs, devisees, legatees, or assigns, may be described in the caption and complaint as "all persons claiming any interest in or lien upon, the real property herein described or any part of it."



Sec. 09.45.810. - Separate actions as to separate slide areas.

An entity that is a permissible plaintiff under AS 09.45.805 , may, in its discretion, bring a separate action under AS 09.45.800 - 09.45.880 with respect to each separate slide area located within its boundaries and its decision regarding the desirability of the separate action, and regarding the area to be dealt with in each action is final.



Sec. 09.45.815. - Complaint.

The complaint must substantially include

(1) a statement of the facts making the provisions in AS 09.45.800 - 09.45.880 applicable;

(2) a description of the entire real property sought to be affected by the action;

(3) a specification of the estate, title, and interest owned, and in the actual possession of the plaintiff or plaintiffs in described parts of the entire real property sought to be affected by the action;

(4) a specification of the estate, title, and interest, so far as they are known to the plaintiffs or either of them, and so far as they are capable of being discovered by reasonably diligent search by the plaintiff or plaintiffs, in each separate part of the entire real property sought to be affected by the action;

(5) a specification of the street areas offered by the plaintiff, or plaintiffs, to be vacated in whole or in part for judicial equitable allocation to landowners for the mitigation of the losses inflicted upon the landowners by the act of God consisting of the earthslide;

(6) a proposed replatting of the entire real property sought to be affected by the action, embodying the land boundaries as fixed by the act of God, except as these have been liberalized by judicially directed use of the vacated lands.



Sec. 09.45.820. - Publication and posting of notice.

The notice required by Alaska Rule of Civil Procedure 4(e)(4) shall be published as provided in the rules and a copy of the notice shall be posted in a conspicuous place on each separate parcel of the entire real property described in the complaint within 20 days after the first publication of the notice.



Sec. 09.45.825. - Procedure applicable.

Except as otherwise provided in AS 09.45.800 - 09.45.880, the court rules of civil procedure shall apply to actions authorized by AS 09.45.800 - 09.45.880.



Sec. 09.45.830. - Jurisdiction.

Upon the completion of the service, publication and posting of the summons, as may be required by AS 09.45.800 - 09.45.880 and the court rules of civil procedure, the court has complete jurisdiction over the parties plaintiff or plaintiffs and the entire real property described in the complaint as intended to be affected by the action and over the person of everyone having or claiming an estate, right, title, or interest in or to, or lien upon, all or any part of the property and shall be considered to have obtained the possession and control of the property for the purposes of the action with complete jurisdiction to render the judgment provided for in AS 09.45.800 - 09.45.880.



Sec. 09.45.835. - Answer.

(a) An answer to the complaint must be served within 90 days after the first publication of the notice, or such further time not exceeding 30 days, as the court for good cause may grant.

(b) An answer must

(1) specifically set out the particulars in which the claimant's estate, right, title, or interest in or to, or lien upon all or any part of the property is different from, or greater than, the interest of the claimant as it is described in the complaint;

(2) be confined to rights based on events occurring at the time of, or since the time of the act of God, consisting of the earthslide.

(c) To whatever extent, if at all, the answering party has rights against anyone whatsoever, based upon facts or events that occurred before the earthslide, the claims shall remain unaffected by the action brought under AS 09.45.800 - 09.45.880 and shall be assertable subsequent to the conclusion of the action at any time and in any manner permitted by law, notwithstanding the judgment granted in this action, recognizing however the finality of this judgment as to the consequences, with respect to land boundaries, of the earthslide.



Sec. 09.45.840. - Lis pendens.

A party to an action authorized by AS 09.45.800 - 09.45.880 may record a notice of the pendency of the action in the form and at the place and with the effects specified in AS 09.45.940 .



Sec. 09.45.845. - Vacating of streets in whole or in part.

The vacating of streets in whole or in part by the voluntary action of a municipality, for the purpose of making it possible for the court to mitigate the hardships suffered by individuals because of the change in land boundaries caused by the act of God, consisting of an earthslide, can be accomplished by the offer of the municipality expressed in the complaint followed by the court's approval of it in the action authorized in AS 09.45.800 - 09.45.880, without other formalities. This provision is a special emergency substitute for the provisions contained in AS 29.40.120 - 29.40.160.



Sec. 09.45.850. - Proof of facts.

In an action of the type authorized in AS 09.45.800 - 09.45.880, judgment shall not be given by default, but the court must require proof of the facts alleged in the complaint and other pleadings.



Sec. 09.45.855. - Scope of judgment.

The judgment shall

(1) determine the land boundaries of each parcel of land located within the entire area of real property sought to be affected by the action, whether owned publicly or privately after judicial equitable allocation of lands voluntarily vacated by a municipality under AS 09.45.845;

(2) determine the person or persons having estates, rights, titles, interests, and claims in and to each parcel, whether legal or equitable, present or future, vested or contingent, or whether they consist of mortgages or liens of any description;

(3) approve and direct the proper filing of a new plat map covering the entire area of real property sought to be affected by the action, as a substitute for the plat maps previously filed, but rendered inaccurate by the act of God consisting of an earthslide.



Sec. 09.45.860. - Standards for judgment.

In reaching the conclusions called for by AS 09.45.855 the court shall give effect to the changes in land boundaries caused by the earthslide, mitigated, however, so far as can equitably be done, by allocating to contiguous lots parts of the land released by a municipality by its voluntary vacation of areas formerly constituting public ways, which vacatings of streets shall be approved in this judgment.



Sec. 09.45.865. - Effect of judgment.

The judgment shall be conclusive with respect to land boundaries upon every person who at the commencement of the action had or claimed an estate, right, title, or interest in or to a part of the entire area of real property described in the complaint as intended to be affected by this action, and upon every person claiming under any such person by title subsequent to the commencement of the action.



Sec. 09.45.870. - Recording of judgment.

A certified copy of the judgment shall be recorded, at the expense of the plaintiff or plaintiffs in the action, in the office of the recorder of the recording district in which the affected land is situated.



Sec. 09.45.875. - Cumulative remedies.

The remedies provided for by AS 09.45.800 - 09.45.880 are cumulative and in addition to any other remedy provided by law for quieting or establishing title to real property or the boundaries of it.



Sec. 09.45.880. - Short title.

AS 09.45.800 - 09.45.880 may be cited as the Earthslide Relief Act.






Article 11 - ACTION FOR DWELLING DESIGN, CONSTRUCTION, OR REMODELING CLAIMS

Sec. 09.45.881. - Notice of claim.

(a) In an action brought on a claim against a construction professional, the claimant shall, at least 90 days before filing the action, serve written notice of the claim on the construction professional.

(b) The notice of the claim in (a) of this section must state that the claimant asserts a claim against the construction professional for a defect in the design, construction, or remodeling of a dwelling and must describe the claim in reasonable detail sufficient to determine the general nature of the alleged defect and the results of the defect if known.

(c) At the request of the construction professional, the claimant shall provide to the construction professional any evidence that the claimant possesses that depicts the nature and cause of the defect and the nature and extent of the repairs necessary to repair the defect, including expert reports, photographs, and videotapes.



Sec. 09.45.882. - Written response to notice of claim.

(a) Within 21 days after service of the notice under AS 09.45.881 , the construction professional shall serve a written response on the claimant.

(b) The written response under (a) of this section must state that the construction professional

(1) offers to inspect the dwelling that is the subject of the claim within a specified time to determine if the construction professional will offer to repair the defect, will compromise and settle the claim by payment of money, or will dispute the claim;

(2) offers to compromise and settle the claim by a payment of money without inspection; or

(3) disputes the claim and will not repair the alleged defect or compromise and settle the claim by a payment of money.



Sec. 09.45.883. - Court action allowed if claim disputed or not responded to.

If the construction professional disputes the claim in the notice under AS 09.45.882 (b)(3) or does not respond to the claimant's notice of claim within the time required by AS 09.45.882 (a), the claimant may bring an action against the construction professional for the claim described in the notice of the claim made under AS 09.45.881 without further notice.



Sec. 09.45.884. - Consequence of rejecting inspection or settlement offer.

(a) If the claimant rejects the inspection offer under AS 09.45.882(b)(1) or the settlement offer under AS 09.45.882 (b)(2), the claimant shall serve written notice of the claimant's rejection on the construction professional.

(b) The notice under (a) of this section must include the basis for the claimant's rejection of the construction professional's offer.

(c) After service of the rejection notice required by (a) of this section, the claimant may bring an action against the construction professional for the claim described in the notice of claim made under AS 09.45.881 without further notice.



Sec. 09.45.885. - Consequence of accepting inspection offer.

If a claimant elects to allow the construction professional to make an inspection under AS 09.45.882 (b)(1), the claimant shall provide the construction professional and its contractors or other agents reasonable access to the claimant's dwelling during normal working hours to inspect the dwelling and the alleged defect to determine the nature and cause of the alleged defect and the nature and extent of any repairs necessary to repair the alleged defect.



Sec. 09.45.886. - Procedure after inspection.

Within 14 days after completion of an inspection made under AS 09.45.885, the construction professional shall serve on the claimant a written

(1) offer to repair the defect without charge to the claimant; the offer must include a report of the scope of the inspection, the findings and results of the inspection, a description of any repairs necessary to repair the defect, and a schedule for the completion of the repairs;

(2) offer to compromise and settle the claim by a payment of money under AS 09.45.882 (b)(2); or

(3) statement that the construction professional will not repair the defect.



Sec. 09.45.887. - Court action allowed after failure to repair or to settle.

If the construction professional does not respond within the time required by AS 09.45.886 , does not repair the defect to the satisfaction of the claimant within the time agreed under AS 09.45.886(1), does not provide an offer under AS 09.45.886 (2), or serves a statement under AS 09.45.886 (3), the claimant may bring an action against the construction professional for the claim described in the notice of claim without further notice.



Sec. 09.45.888. - Court action allowed if claimant rejects offer.

(a) If the claimant rejects an offer made by the construction professional under AS 09.45.886 (1) or (2), the claimant shall serve written notice of the claimant's rejection on the construction professional that includes the basis for the claimant's rejection of the construction professional's offer.

(b) After service of the notice under (a) of this section, the claimant may bring an action against the construction professional for the claim described in the notice of claim made under AS 09.45.881 without further notice.



Sec. 09.45.889. - Unreasonable rejection of offer.

(a) If a claimant unreasonably rejects an offer made under AS 09.45.881 - 09.45.899 or does not give the construction professional a reasonable opportunity to repair the defect under an accepted offer of settlement, the claimant may not recover an amount that exceeds

(1) the reasonable cost of the repairs offered under AS 09.45.886 (1) that are necessary to cure the defect and that are the responsibility of the construction professional; or

(2) the amount of a reasonable settlement offer of money that was made under AS 09.45.886 (2).

(b) If a claimant unreasonably rejects a construction professional's offer made under AS 09.45.881 - 09.45.899 or does not give the construction professional a reasonable opportunity to repair the defect under an accepted offer of settlement, the court may deny the claimant an award of attorney fees and costs and may award attorney fees and costs to the construction professional.



Sec. 09.45.890. - Acceptance of offer.

(a) To accept an offer of a construction professional to repair a defect under AS 09.45.886 (1), a claimant shall serve the construction professional with a written notice of acceptance within a reasonable period of time, not to exceed 30 days, after receiving the offer.

(b) A claimant who accepts an offer under (a) of this section shall provide the construction professional and its contractors or other agents reasonable access to the claimant's dwelling during normal working hours to perform the repairs by the time stated in the offer.



Sec. 09.45.891. - Presumption of mitigation.

If a claimant fails to allow a construction professional to make a reasonable inspection requested by the construction professional under AS 09.45.882 (b)(1), or fails to provide a good faith written response to a construction professional's offer under AS 09.45.882 (b)(2) or 09.45.886(1) or (2), the failure establishes a rebuttable presumption that the claimant's damages could have been mitigated.



Sec. 09.45.892. - Noncompliance assertion prohibited.

Unless there is good cause for the failure, a construction professional may not assert that the claimant did not comply with AS 09.45.881 - 09.45.899 if the construction professional fails to respond in good faith to the claimant's notice of claim made under AS 09.45.881 .



Sec. 09.45.893. - Notice required in contract.

(a) In order to take advantage of any rights of a construction professional under AS 09.45.881 - 09.45.899, when a construction professional enters into a contract with another person to design, construct, or remodel a dwelling, the construction professional shall give the person a notice of the construction professional's right to offer to cure a defect before the person may file an action in court against the construction professional.

(b) The notice required by (a) of this section must be included on a separate page attached to the contract and must contain a title at the top of the page that reads "Notice of Potential Claims Must Be Provided within One Year." This form shall be signed by the purchaser or purchaser's authorized representative. The signature of either spouse to a design, construction, or remodeling contract shall be considered to be the authorization of both spouses.

(c) The notice required by (a) of this section must be conspicuous and must be in substantially the following form:

ALASKA LAW AT AS 09.45.881 - 09.45.899 CONTAINS IMPORTANT REQUIREMENTS THAT YOU MUST FOLLOW BEFORE YOU MAY FILE A COURT ACTION FOR DEFECTIVE DESIGN, CONSTRUCTION, OR REMODELING AGAINST THE DESIGNER, BUILDER, OR REMODELER OF YOUR HOME. WITHIN ONE YEAR OF THE DISCOVERY OF A DESIGN, CONSTRUCTION, OR REMODELING DEFECT, BEFORE YOU FILE A COURT ACTION, YOU MUST DELIVER TO THE DESIGNER, BUILDER, OR REMODELER A WRITTEN NOTICE OF ANY DESIGN, CONSTRUCTION, OR REMODELING CONDITIONS YOU ALLEGE ARE DEFECTIVE IN ORDER TO PROVIDE YOUR DESIGNER, BUILDER, OR REMODELER WITH THE OPPORTUNITY TO MAKE AN OFFER TO REPAIR OR PAY FOR THE DEFECTS. YOU ARE NOT OBLIGATED TO ACCEPT ANY OFFER MADE BY THE DESIGNER, BUILDER, OR REMODELER. THERE ARE STRICT DEADLINES AND PROCEDURES UNDER STATE LAW, AND FAILURE TO FOLLOW THEM MAY AFFECT YOUR RIGHT TO FILE A COURT ACTION. ALASKA LAW AT AS 09.45.895 CONTAINS LIMITATIONS TO THE AMOUNT OF DAMAGES THAT MAY BE RECOVERED IN A COURT ACTION FOR DEFECTIVE DESIGN, CONSTRUCTION, OR REMODELING.



Sec. 09.45.894. - Additional construction defects; additional notice of claim required.

A court action for a defect that is discovered after a claimant has provided a construction professional with a notice of claim required in AS 09.45.881 - 09.45.899 may not be commenced until the claimant has complied with the provisions of AS 09.45.881 - 09.45.899.



Sec. 09.45.895. - Limitation on damages; collateral sources.

(a) Except as provided in (c) of this section, in an action covered under AS 09.45.881 - 09.45.899, a claimant may recover only the following damages caused by a defect:

(1) the reasonable cost of repairs necessary to cure a defect, or actual damages that result from the construction defect, including reasonable and necessary engineering or consulting fees required to evaluate and cure the defect, that the construction professional is responsible for repairing;

(2) the reasonable expenses of temporary housing reasonably necessary during the repair period;

(3) the reduction in market value, if any, to the extent that the reduction is due to the defect; and

(4) reasonable and necessary attorney fees and costs.

(b) In an action under AS 09.45.881 - 09.45.899, a court shall deduct from the compensation awarded to a claimant any compensation paid to the claimant under a homeowner's warranty contract or a homeowner's insurance policy as compensation for the defects that are the subject of the action. The amount of this deduction does not include any compensation paid by the construction professional to the claimant to satisfy the claim, any compensation paid under an insurance policy issued to the construction professional to satisfy the claim, or any amount the claimant is required to repay under the terms of the homeowner's warranty contract or homeowner's insurance policy.

(c) Subsections (a) and (b) of this section do not apply if the defect was caused by gross negligence or reckless or intentional misconduct by the construction professional.



Sec. 09.45.896. - Exemption.

AS 09.45.881 - 09.45.899 do not apply to claims for personal injury, including death.



Sec. 09.45.899. - Definitions.

In AS 09.45.881 - 09.45.899,

(1) "action" means a civil action or an arbitration proceeding for damages or indemnification;

(2) "claim" means a claim against a construction professional concerning a defect in the design, construction, or remodel of a dwelling;

(3) "claimant" means a person who owns or is purchasing a dwelling and who asserts a claim;

(4) "construction professional" means a registered contractor, architect, or engineer who is engaged in the business of designing, constructing, or remodeling a dwelling; in this paragraph, "contractor" has the meaning given in AS 08.18.171 ;

(5) "dwelling" means a single-family house, a duplex, or a multi-family housing unit, and the mechanical and other systems, the other components, and all improvements that are part of the house, duplex, or housing unit when the dwelling is constructed or remodeled; for purposes of this paragraph, "multi-family housing unit" means

(A) an individual housing unit in a multi-family housing facility; and

(B) the interest of the owner of an individual housing unit in the common areas and improvements of a multi-family housing facility;

(6) "multi-family housing facility" means a residential horizontal property regime organized under AS 34.07, a residential condominium organized under AS 34.08, and a residential cooperative organized under AS 10.15;

(7) "remodel" means a change to a dwelling if the change has a value that is more than 25 percent of the value of the structure being changed;

(8) "serve" means to deliver by personal service or by certified mail, return receipt requested, to the last known address of the addressee.






Article 12 - MISCELLANEOUS PROVISIONS

Sec. 09.45.900. - Joining unknown heirs as defendants in real property suits.

When the heirs of a deceased person are proper parties defendant to an action relating to real property in this state, and when the names and residences of the heirs are unknown, the heirs may be proceeded against under the name and title of "the unknown heirs" of the deceased.



Sec. 09.45.910. - Service on unknown heirs by publication.

Upon presenting an affidavit to the court or judge showing to the satisfaction of the court or judge that the heirs of the deceased person are proper parties to the action and that their names and residences cannot with the use of reasonable diligence be ascertained, the court or judge may grant an order that service of the summons in the action may be made on the "unknown heirs" by publication of the summons in the same manner as in actions against nonresident defendants.



Sec. 09.45.920. - Unknown claimants in real property suits.

In any action brought to determine an adverse claim, estate, lien, or interest in real property or to quiet title to real property, the plaintiff may include as a defendant in the action and insert in the title of the action, in addition to the names of the persons or parties that appear of record to have, and other persons or parties who are known to have some title, claim, estate, lien, or interest in the lands in controversy, the following: "Also all other persons or parties unknown claiming a right, title, estate, lien, or interest in the real estate described in the complaint in this action." Service of summons may be had upon all unknown persons or parties defendant by publication as provided by law in cases of nonresident defendants.



Sec. 09.45.930. - Rights of unknown heirs and parties served by publication.

All the unknown heirs of deceased persons and all the unknown persons or parties served by publication as provided in AS 09.45.920 have the same rights as are provided by law in the case of all other defendants upon whom service is made by publication, and the action shall proceed against the unknown heirs or unknown persons or parties in the same manner as against defendants who are named and upon whom service is made by publication, and with the same effect. The unknown heirs or unknown persons or parties who have or claim an interest, right, estate, or lien in the said real property in controversy at the time of the commencement of the action and who are served as aforesaid shall be bound and concluded by the judgment or decree in the action as effectually as if the action was brought against the defendant by name and constructive service of summons obtained.



Sec. 09.45.940. - Lis pendens.

In an action affecting the title to or the right of possession of real property, the plaintiff at the time of filing the complaint, or afterwards, and the defendant, when affirmative relief is claimed, at the time of filing the answer, or afterwards, may record in the office of the recorder of the recording district in which the property is situated a notice of the pendency of the action, containing the names of the parties, and the object of the action or defense, and a description of the property affected in that district. From the time of recording the notice, a purchaser, holder of a contract or option to purchase, or encumbrancer of the property affected has constructive notice of the pendency of the action and of its pendency against parties designated by their real names.









Chapter 09.50. - ACTIONS WHERE STATE A PARTY

Article 01 - CONTEMPT

Sec. 09.50.010. - Acts or omissions constituting contempt.

The following acts or omissions with respect to a court of justice or court proceedings are contempts of the authority of the court:

(1) disorderly, contemptuous, or insolent behavior toward the judge while holding the court, tending to impair its authority or to interrupt the course of a trial or other judicial proceeding;

(2) a breach of the peace, boisterous conduct, or violent disturbance, tending to interrupt the course of a trial or other judicial proceeding;

(3) misbehavior in office, or other wilful neglect or violation of duty by an attorney, clerk, peace officer, or other person appointed or elected to perform a judicial or ministerial service;

(4) deceit or abuse of the process or proceedings of the court by a party to an action or proceeding;

(5) disobedience of a lawful judgment, order, or process of the court;

(6) falsely pretending to act under authority to an order or process of the court;

(7) rescuing a person or property in the custody of an officer by virtue of an order or process of the court;

(8) unlawfully detaining a witness or party to an action or proceeding while going to, remaining at, or returning from the court where the witness or party is for trial;

(9) any other unlawful interference with the process or proceedings of the court;

(10) disobedience of a subpoena duly served, or refusing to be sworn or answer as a witness;

(11) when summoned as a juror in a court, neglecting to attend or serve, or improperly conversing with a party to an action or proceeding to be tried at the court or with another person in relation to the merits of the action, or receiving a communication from a party or other person in respect to it without immediately disclosing it to the court;

(12) disobedience by an inferior court, judge, magistrate, referee, master, or officer of the lawful judgment, order, or process of a higher court, or proceeding in an action or proceeding contrary to law after the action or proceeding is removed from the jurisdiction of that inferior court, judge, magistrate, or officer;

(13) [Repealed, Sec. 31 ch 124 SLA 2004].



Sec. 09.50.020. - Penalty.

(a) A person who is guilty of contempt is punishable by a fine of not more than $300 or by imprisonment for not more than six months. However, when the contempt is one mentioned in AS 09.50.010 (3) - (12), or in an action before a magistrate, the person is punishable by a fine of not more than $100 unless it appears that a right or remedy of a party to an action or proceeding was defeated or prejudiced by the contempt, in which case the penalty shall be as prescribed for contempts described in AS 09.50.010 (1) and (2).

(b) In addition to the penalty specified in (a) of this section, the court may suspend, restrict, or revoke, for a period not to exceed six months, a driver's license as defined in AS 28.40.100 , a license as defined in AS 25.27.244 (s), or a recreational license, or any combination of these licenses, or the person's ability to obtain the licenses, if

(1) the person is a natural person;

(2) the contempt is one under AS 09.50.010 (4) - (10); and

(3) the court, sitting without a jury, finds by a preponderance of evidence that the contempt related to failure to pay money in connection with a child support action or proceeding or failure to comply with a subpoena or warrant relating to a paternity or child support proceeding.

(c) In this section, "recreational license" means a recreational fishing license or recreational hunting license. In this subsection,

(1) "recreational fishing license" means a sport fishing license under AS 16.05.340 unless that license is required for participation in personal use fishing, as defined in AS 16.05.940 , or subsistence fishing, as defined in AS 16.05.940 and modified by decisions of the Alaska Supreme Court;

(2) "recreational hunting license" means a hunting license under AS 16.05.340 unless that license is required for participation in subsistence hunting, as defined in AS 16.05.940 and modified by decisions of the Alaska Supreme Court.



Sec. 09.50.030. - Jury trial.

A person who is charged with contempt of court not committed in the presence of the court, where the act or thing so charged as a contempt is of such nature as to constitute also a criminal offense under a statute of the United States or a law of this state, has a right to jury trial.



Sec. 09.50.040. - Indemnification of party aggrieved.

If a loss or injury to a party in an action or proceeding has been caused by the contempt, the court, in addition to the punishment imposed for the contempt, may give judgment in favor of the party aggrieved and against the person guilty of contempt for a sum of money sufficient to indemnify that party and to satisfy the costs and disbursements of that party. The judgment and the acceptance of that amount is a bar to an action or proceeding by the aggrieved party for the loss or injury.



Sec. 09.50.050. - Imprisonment to compel performance of an act.

When the contempt consists of the omission or refusal to perform an act which is yet in the power of the defendant to perform, the defendant may be imprisoned until the defendant has performed it.



Sec. 09.50.060. - Prosecution on nonappearance.

If the defendant does not appear on the day ordered by the court, the court may order the undertaking to be prosecuted. If the undertaking is prosecuted, the measure of damages is the extent of the loss or injury sustained by the aggrieved party by reason of the misconduct for which the warrant was issued and the costs of the proceeding.



Sec. 09.50.070. - , 09.50.080l Property subject to escheat; enforcement of rights by state. [Repealed, Sec. 14 ch 133 SLA 1986].

Repealed or Renumbered



Sec. 09.50.090. - Transmittal of personal property to state. [Repealed, Sec. 5 ch 78 SLA 1972].

Repealed or Renumbered



Sec. 09.50.100. - 09.50.160. - Escheat actions, claims, and reports. [Repealed, Sec. 14 ch 133 SLA 1986].

Repealed or Renumbered






Article 02 - ABATEMENT OF ILLEGAL USES OF PREMISES

Sec. 09.50.170. - Abatement of places used for certain acts.

(a) A person who erects, establishes, continues, maintains, uses, owns, or leases a building, structure, or other place used for one of the following activities is guilty of maintaining a nuisance, and the building, structure, or place, or the ground itself in or upon which or in any part of which the activity is conducted, permitted, carried on, continues, or exists, and its furniture, fixtures, and other contents, constitute a nuisance and may be enjoined and abated:

(1) prostitution;

(2) an illegal activity involving a place of prostitution; or

(3) an illegal activity involving

(A) alcoholic beverages;

(B) a controlled substance;

(C) an imitation controlled substance; or

(D) gambling or promoting gambling.

(b) In this section, "illegal activity involving alcoholic beverages," "illegal activity involving a controlled substance," "illegal activity involving gambling or promoting gambling," "illegal activity involving an imitation controlled substance," "illegal activity involving a place of prostitution," and "prostitution" have the meanings given in AS 34.03.360.



Sec. 09.50.175. - Admissibility of evidence to prove nuisance.

In an action brought under AS 09.50.170 (a) to prove the existence of a nuisance, the court may consider

(1) evidence of reputation within a community;

(2) evidence derived from records of the courts of the state or of the United States that relate to previous complaints concerning alleged violations of, and to arrests for or convictions of violations of, laws based on activity set out in AS 09.50.170 .



Sec. 09.50.180. - Injunction.

When there is reason to believe that a nuisance as defined in AS 09.50.170 - 09.50.240 exists, the attorney general shall, or a citizen, or a home rule municipality if the nuisance is located in the home rule municipality, may, bring an action to perpetually enjoin the nuisance, the person maintaining it, and the owner, lessee, or agent of the building or group upon which the nuisance exists.



Sec. 09.50.190. - Dismissal.

If the complaint is filed by a citizen, the action may be dismissed only upon approval of the attorney general and affidavit of the complainant and the complainant's attorney giving the reasons why the suit should be dismissed. The court may refuse to dismiss the suit and may direct the attorney general to prosecute the action.



Sec. 09.50.200. - Contempt proceeding.

If an injunction granted under the provisions of AS 09.50.170 - 09.50.240 is violated, the court may summarily try and punish the offender. A party found guilty of contempt under the provisions of AS 09.50.170 - 09.50.240 is punishable by a fine of not more than $1,000, or by imprisonment for not less than three months nor more than six months, or by both.



Sec. 09.50.210. - Order of abatement.

(a) If the court finds and enters judgment that a nuisance exists, the court shall enter an order of abatement. The order of abatement must direct

(1) termination of the lease or rental agreement, if any, on the premises subject to the order of abatement, if the tenant who occupies under the lease or rental agreement has been given notice of the proceedings under AS 09.50.170 - 09.50.240;

(2) the removal from the building or place of the fixtures, furniture, and movable property used in the nuisance and their sale in the manner provided for the sale of chattels under execution;

(3) the closing of the building or place against its use for any purpose for a period of one year unless sooner released.

(b) A person who breaks and enters or uses a building, structure, or other place directed to be closed by an order entered under (a)(3) of this section is guilty of contempt and shall be punished for contempt as provided in AS 09.50.200 .



Sec. 09.50.220. - Proceeds of sale.

(a) The proceeds of the sale of the contents shall be applied as follows:

(1) to the payment of fees and costs of the removal and sale;

(2) to payment of the allowances and costs of closing and keeping closed the buildings or places;

(3) to the payment of plaintiff's costs;

(4) to the payment of any balance remaining to the owner of the property sold.

(b) If the proceeds do not fully discharge all the costs, fees, and allowances, the premises may also be sold under execution issued upon the order of the court and the proceeds of the sale applied in like manner. However, the building or realty in which the nuisance is conducted or real estate on which it stands may not be subject to a lien, judgment, or costs unless the owner, or an agent or representative of the owner, has been duly served with process in the action and been given an opportunity to show good faith and to immediately abate the nuisance.



Sec. 09.50.230. - Release of premises to owner.

(a) The court may order premises abated under AS 09.50.210 delivered to the owner and cancel the order of abatement if the owner of the premises

(1) has not been guilty of a contempt in the proceedings;

(2) appears and pays all costs, fees, and allowances that are a lien on the premises; and

(3) files a bond with sureties approved by the court in an amount determined by the court to the effect that the owner will abate the nuisance that exists at the building or place and prevent the nuisance from being established within a period of one year thereafter.

(b) The lease of the property does not release it from a judgment, lien, penalty, or liability to which it may be subject by law.

(c) A cancellation of the order of abatement does not affect a termination of a lease or rental agreement made under AS 09.50.210(a)(1).



Sec. 09.50.240. - Fine for contempt as lien on premises.

A fine imposed as punishment for contempt against the owner is a lien upon the premises to the extent of the interest of that person in the premises and is enforceable and collectible by execution issued by the order of the court.






Article 03 - CLAIMS AGAINST THE STATE OR STATE EMPLOYEES

Sec. 09.50.250. - Actionable claims against the state.

A person or corporation having a contract, quasi-contract, or tort claim against the state may bring an action against the state in a state court that has jurisdiction over the claim. A person who may present the claim under AS 44.77 may not bring an action under this section except as set out in AS 44.77.040 (c). A person who may bring an action under AS 36.30.560 - 36.30.695 may not bring an action under this section except as set out in AS 36.30.685 . However, an action may not be brought if the claim

(1) is an action for tort, and is based upon an act or omission of an employee of the state, exercising due care, in the execution of a statute or regulation, whether or not the statute or regulation is valid; or is an action for tort, and based upon the exercise or performance or the failure to exercise or perform a discretionary function or duty on the part of a state agency or an employee of the state, whether or not the discretion involved is abused;

(2) is for damages caused by the imposition or establishment of, or the failure to impose or establish, a quarantine or isolation, or by other actions, by the state or its agents, officers, or employees under AS 18.15.355 - 18.15.395, except for damages caused by negligent medical treatment provided under AS 18.15.355 - 18.15.395 by a state employee, or except that, if a state employee quarantines or isolates a person with gross negligence or in intentional violation of AS 18.15.385, the state shall pay to the person who was quarantined or isolated a penalty of $500 for each day of the improper quarantine;

(3) arises out of assault, battery, false imprisonment, false arrest, malicious prosecution, abuse of process, libel, slander, misrepresentation, deceit, or interference with contract rights;

(4) arises out of the use of an ignition interlock device certified under AS 33.05.020 (c); or

(5) arises out of injury, illness, or death of a seaman that occurs or manifests itself during or in the course of, or arises out of, employment with the state; AS 23.30 provides the exclusive remedy for such a claim, and no action may be brought against the state, its vessels, or its employees under the Jones Act (46 U.S.C. 688), in admiralty, or under the general maritime law.



Sec. 09.50.253. - Actionable claims against state employees.

(a) Except as provided in (f) of this section, the remedy against the state provided by AS 09.50.250 for injury or loss of property or personal injury or death arising or resulting from an act or omission of a state employee while acting within the scope of the employee's office or employment is exclusive of any other civil action or proceeding for money damages by reason of the same subject matter against the employee whose act or omission gave rise to the claim or against the estate of the employee. Any other civil action or proceeding for money damages arising out of or relating to the same subject matter against the employee or the employee's estate is precluded without regard to when the act or omission occurred.

(b) A state employee against whom a civil action or proceeding is brought under (a) of this section shall deliver all pleadings and process served upon the employee, or a copy of the papers served, to the person designated by the head of the employee's agency to receive the papers and to the attorney general. The state employee shall deliver these documents within the time period established by the attorney general in a regulation adopted under this section. The initial delivery of these documents to the attorney general constitutes an agreement by the employee to cooperate with the attorney general in the state employee's defense of the action or proceeding and a consent that the attorney general conduct the defense as the attorney general considers advisable and in the best interests of the employee, including settlement in the attorney general's discretion.

(c) Upon certification by the attorney general that the state employee was acting within the scope of the employee's office or employment at the time of the incident out of which the claim arose, any civil action or proceeding commenced upon the claim in a state court is considered an action or proceeding against the state under the provisions of this title, and the state is substituted as the party defendant. The civil action or proceeding certified under this subsection is subject to the same limitations and defenses applicable to an action or proceeding against the state. The attorney general or the attorney general's designee shall defend the civil action or proceeding on behalf of the state.

(d) If the attorney general refuses to make the certification under (c) of this section, the state employee may, at any time before trial, petition the superior court to find and certify that the employee was acting within the scope of the employee's office or employment at the time of the incident out of which the claim arose. Upon certification by the court, the civil action is considered to be a civil action or proceeding brought against the state under the provisions of this title, and the state is substituted as the party defendant. Upon certification by the court, the state shall reimburse the state employee the employee's reasonable costs and attorney fees incurred in bringing the petition. A copy of the petition under this subsection shall be served upon the state in accordance with the provisions of Rule 4(d)(7), Alaska Rules of Civil Procedure. The petition to the superior court is the exclusive remedy to challenge the noncertification decision by the attorney general of a state employee under this section.

(e) A claim or suit for damages may not be filed against the state or the attorney general arising out of the process for certification under this section.

(f) This section does not extend or apply to a civil action or proceeding against an employee of the state that is brought for a violation of the Constitution of the United States or that is brought for a violation of a law of the state under which an action or proceeding against an employee is expressly authorized.

(g) The provisions of this section are in addition to and do not supersede a term in a state employee collective bargaining agreement addressing legal defense and indemnity.

(h) In this section,

(1) "acting within the scope of the employee's office or employment" means acts or omissions

(A) that the state employee is employed or authorized to perform;

(B) of the state employee that occur substantially within the authorized time and space limit;

(C) that are activated by a purpose to serve the state; and

(D) that do not constitute acting, or failing to act, with wilful, reckless, or intentional misconduct, or with gross negligence or malice;

(2) "state employee"

(A) means

(i) a permanent, probationary, seasonal, temporary, provisional, or nonpermanent employee in the executive, legislative, or judicial branch of state government, whether in the classified, partially exempt, or exempt service; or

(ii) a person appointed to a board or commission of state government;

(B) does not include an employee of

(i) the University of Alaska;

(ii) the Alaska Railroad Corporation; or

(iii) a political subdivision of the state, including a regional educational attendance area.



Sec. 09.50.260. - Undertaking. [Repealed, Sec. 2 ch 19 SLA 1975].

Repealed or Renumbered



Sec. 09.50.270. - Payment of judgment against the state.

An attachment or execution may not issue against the state. When a final judgment is rendered against the state in an action, the clerk of the court shall immediately transmit a certified copy of the judgment to the Department of Administration which shall either approve payment of the judgment against the state if a sufficient appropriation exists for payment, or audit the amount and transmit a copy to the legislature with the recommendation that an appropriation be made for its payment.



Sec. 09.50.280. - Judgment for plaintiff; punitive damages.

If judgment is rendered for the plaintiff, it shall be for the legal amount found due from the state with interest as provided under AS 09.30.070 and without punitive damages.



Sec. 09.50.290. - Trial by court. [Repealed, Sec. 1 ch 147 SLA 1975].

Repealed or Renumbered



Sec. 09.50.300. - Compromise by attorney general.

Except as provided in AS 09.50.253 , the attorney general may, with the approval of the court, arbitrate, compromise, or settle any action filed under AS 09.50.250 - 09.50.300.






Article 04 - USURPATION

Sec. 09.50.310. - Action for usurpation of office or franchise.

An action may be brought by the attorney general upon the attorney general's own information or upon complaint of a private party against (1) a person who usurps, intrudes into, or unlawfully holds or exercises a public office, civil or military, or a franchise, or an office in a corporation, either public or private; (2) a public officer who has acted to forfeit the office; or (3) any number of persons acting as a corporation without being incorporated.



Sec. 09.50.320. - Action on information or application of private party.

When the action is brought upon the information or application of a private party, the attorney general may require that party to enter into an undertaking with sureties to be approved by the attorney general, conditioned on that party's paying a judgment for costs or damages recovered against the plaintiff and costs and expenses incurred in the prosecution of the action.



Sec. 09.50.330. - Determination of rights of defendant and claimant.

When the action is brought and the claim is made that another person is rightfully entitled to the office, judgment may be given upon the right of the defendant and also upon the right of the person so claimed to be entitled, or only upon the right of the defendant as justice may require.



Sec. 09.50.340. - Judgment for claimant.

If judgment is for the person claiming the franchise or office, that person is entitled to the possession and enjoyment of the franchise, or to assume the execution of the office after qualifying as required by law.



Sec. 09.50.350. - Recovery of damages by claimant; civil arrest.

If judgment is for the person claiming the franchise or office, that person may recover the damages that may have been sustained by reason of the usurpation of the office by the defendant. In the action, the defendant may be provisionally arrested and held to bail in the manner as in actions where the defendant is subject to arrest.



Sec. 09.50.360. - Multiple claimants.

When several persons claim to be entitled to the same office or franchise, one action may be brought against all those persons in order to try their respective rights to that office or franchise.



Sec. 09.50.370. - Judgment against defendant.

If a defendant is adjudged guilty of usurping or intruding into or unlawfully holding or exercising an office or franchise, judgment shall be given that the defendant be excluded from holding or exercising the office or franchise. The court may also, in its discretion, impose a fine upon the defendant of not more than $2,000. If a corporation is defendant and a judgment is given that causes the corporation to cease to exist, the corporation shall dissolve.



Sec. 09.50.380. - Enforcement of judgment for costs.

A judgment given in an action provided for in AS 09.50.310 - 09.50.380 in respect to costs and disbursements may be enforced by execution as a judgment that requires the payment of money.






Article 06 - PLEADINGS

Sec. 09.50.390. - Nature of state interest.

A complaint or pleading naming the State of Alaska as a defendant must set out, with such particularity as reasonably available information will permit, the nature of the interest or lien of the state. In actions or suits involving liens of the state, the complaint or pleading must include the name and address, if known, of the person whose liability created the lien and, if a notice of the lien was recorded, the amount shown on the lien, the department of the state government involved, the recording district, and the book and page on which the lien was recorded or the serial number assigned to the lien by the recorder.









Chapter 09.55. - SPECIAL ACTIONS AND PROCEEDINGS

Article 01 - CHANGE OF NAME

Sec. 09.55.010. - Jurisdiction in action for change of name.

A person may bring an action for change of name in the superior court. A change of name of a person may not be made unless the court finds sufficient reasons for the change and also finds it consistent with the public interest. A change of name upon marriage, dissolution, or divorce meets these requirements.






Article 02 - DECLARATION OF DEATH

Sec. 09.55.020. - Petition and inquiry.

If a petition is presented by an interested person to a district judge or magistrate alleging that a designated person has disappeared and after diligent search cannot be found, and if it appears to the satisfaction of the judge or magistrate that the circumstances surrounding the disappearance afford reasonable grounds for the belief that the person has suffered death from accidental or other violent means, the judge or magistrate shall summon and impanel a jury of six qualified persons to inquire into the facts surrounding and the presumption to be raised from the disappearance. If no one submits a petition within 40 days, a judge or magistrate may submit the petition from personal knowledge of the case.



Sec. 09.55.030. - Verdict and entry of order.

If the jury by their unanimous verdict in writing find that sufficient evidence has been presented to them from which it fairly may be presumed that the missing person has met death, and if the judge or magistrate approves the finding, then, after a period of six months has elapsed, the person shall be presumed to be dead and the judge or magistrate shall enter an order to that effect. However, in cases where there is clear and convincing evidence of the presumed death the judge or magistrate may sooner enter the order.



Sec. 09.55.040. - Compensation and expenses allowed.

The members of the jury and witnesses are entitled to the same compensation as in civil actions in a district court, and the compensation and other incidental expenses shall be audited and allowed as in the case of other similar expenses.



Sec. 09.55.050. - Effect of presumptive death certificate.

After the judge or magistrate has entered an order declaring that the person is presumed to be dead either under AS 09.55.020 - 09.55.060 or under the laws dealing with missing persons, the judge or magistrate shall make out and sign a certificate entitled "Presumptive Death Certificate" in the form and manner and containing the information required by the Bureau of Vital Statistics. In addition to the information required by the Bureau of Vital Statistics, the certificate must contain the decedent's social security number, if ascertainable. The certificate shall be recorded by the judge or magistrate and then filed with the Bureau of Vital Statistics. Upon the entry of the order and the recording and filing of the "Presumptive Death Certificate" as herein provided, the missing person is presumed to be dead, and the person's estate may be administered in accordance with the then existing provisions of law applicable to the administration of the estates of deceased persons.



Sec. 09.55.060. - Correction or removal of presumptive certificates.

The Bureau of Vital Statistics shall make provisions for the correction, substitution, or removal of the certificates where the body of the person is later found, where additional facts are brought to light, or where the person is later discovered to be alive.






Article 03 - DEATH INQUESTS

Sec. 09.55.062. - Death inquests.

Upon petition by the state medical examiner or a state prosecutor, a judicial officer shall conduct proceedings under AS 09.55.062 - 09.55.069 to determine the cause and manner of a person's death. The prosecutor shall present the evidence in the death inquest and assist the court in instructing the jury and conducting the inquest only when the inquest is based on a petition filed by the prosecutor or when the prosecutor requests to participate in the proceedings.



Sec. 09.55.064. - Jurors for inquest.

(a) When a death inquest is to be held under AS 09.55.062 - 09.55.069, the judicial officer shall promptly summon six persons qualified by law to serve as jurors to appear before the court.

(b) When six jurors attend as required under (a) of this section, they shall be sworn by the court to

(1) inquire into the identity of the deceased, and when, where, and by what means the person died;

(2) inquire into the circumstances attending the death; and

(3) give a true verdict according to the evidence.



Sec. 09.55.066. - Subpoena and examination of witnesses.

The judicial officer or a prosecuting attorney may, when necessary to determine the material facts relating to the death, subpoena and examine witnesses for a proceeding under AS 09.55.062 - 09.55.069.



Sec. 09.55.068. - Verdict of inquest jury.

After hearing the testimony, the jury or two thirds of its number shall give its written verdict, signed and setting out

(1) the name of the deceased and when, where, and by what means the deceased died; and

(2) whether the deceased was killed or the death was occasioned by the act of another by criminal means.



Sec. 09.55.069. - Compensation and expenses allowed.

The members of the jury and witnesses in an inquest under AS 09.55.062 - 09.55.069 are entitled to the same compensation as in civil actions in a district court, and the compensation and other incidental expenses shall be audited and allowed as in the case of other similar expenses.



Sec. 09.55.070. - 09.55.230 - l [Renumbered as AS 25.24.010 - 25.24.180].

Repealed or Renumbered



Sec. 09.55.231. - 09.55.237 - l [Renumbered as AS 25.24.200 - 25.24.260].

Repealed or Renumbered



Sec. 09.55.238. - [Renumbered as AS 25.24.300 ].

Repealed or Renumbered






Article 04 - EMINENT DOMAIN

Sec. 09.55.240. - Uses for which authorized; rights-of-way.

(a) The right of eminent domain may be exercised for the following public uses:

(1) all public uses authorized by the government of the United States;

(2) public buildings and grounds for the use of the state and all other public uses authorized by the legislature of the state;

(3) public buildings and grounds for the use of an organized or unorganized borough, city, town, village, school district, or other municipal division, whether incorporated or unincorporated; canals, aqueducts, flumes, ditches, or pipes conducting water, heat, or gas for the use of the inhabitants of an organized or unorganized borough, city, town, or other municipal division, whether incorporated or unincorporated; raising the banks of streams, removing obstructions from them and widening, deepening, or straightening their channels; roads, streets, and alleys, and all other public uses for the benefit of an organized or unorganized borough, city, town, or other municipal division whether incorporated or unincorporated, or its inhabitants, which may be authorized by the legislature;

(4) wharves, docks, piers, chutes, booms, ferries, bridges of all kinds, private roads, plant and turnpike roads, railroads, canals, ditches, flumes, aqueducts, and pipes for public transportation, supplying mines and farming neighborhoods with water, and draining and reclaiming land, and for floating logs and lumber on streams not navigable, and sites for reservoirs necessary for collecting and storing water;

(5) roads, tunnels, ditches, flumes, pipes, and dumping places for working mines; also outlets, natural or otherwise, for the flow, deposit, or conduct of tailings or refuse matter from mines; also an occupancy in common by the owners or possessors of different mines of any place for the flow, deposit, or conduct of tailings or refuse matter from their several mines, and sites for reservoirs necessary for collecting and storing water;

(6) private roads leading from highways to residences, mines, or farms;

(7) telephone lines;

(8) telegraph lines;

(9) sewerage of an organized or unorganized borough, city, town, village, or other municipal division, whether incorporated or unincorporated, or a subdivision of it, or of a settlement consisting of not less than 10 families, or of public buildings belonging to the state or to a college or university;

(10) tramway lines;

(11) electric power lines;

(12) for the location of pipelines for gathering, transmitting, transporting, storing, or delivering natural or artificial gas or oil or any liquid or gaseous hydrocarbons, including, but not limited to, pumping stations, terminals, storage tanks, or reservoirs, and related installations.

(b) The use of water for mining, power, and municipal purposes and the use of pole and power lines for telephone and telegraph wires, for aerial trams, and for the transmission of electric light and electric power, by whomever utilized, are each declared to be beneficial to the public and to be a public use within the provisions of AS 09.55.240 - 09.55.460. Rights-of-way across private property when they are necessary for the operation of the mine or other project in connection with which it is intended to be used may be condemned in the manner as for any other condemnation. The right-of-way may extend only to a right-of-way along, upon, and across the surface of the land to be condemned and to a strip of the land of sufficient width to permit the construction on the land of a ditch, flume, pipeline, canal, or other means of conveying water as is adequate for the purposes intended, for the setting of poles or the construction of towers upon which to string wires for telephone and telegraph lines and lines for the transmission of electric light or power for the operation of aerial trams, and to permit maintaining the lines and keeping them in repair.

(c) [Repealed, Sec. 15 ch 59 SLA 1982].



Sec. 09.55.250. - Classification of estates and land subject to be taken.

The following is a classification of the estates and rights in land subject to be taken for public use:

(1) a fee simple, when taken for public buildings or grounds, or for permanent buildings, for reservoirs and dams and permanent flooding occasioned by them, or for an outlet for a flow, or a place for the deposit of debris or tailings of a mine, or when, in the judgment of the Department of Natural Resources, or the Department of Transportation and Public Facilities, a fee simple is necessary for any of the purposes for which the department, on behalf of the state, is authorized by law to acquire real property by condemnation;

(2) an easement when taken for any other use;

(3) the right of entry upon an occupation of land, and the right to take from the land earth, gravel, stones, trees, and timber as may be necessary for a public use.



Sec. 09.55.260. - Private property subject to be taken.

The private property which may be taken under AS 09.55.240 - 09.55.460 includes

(1) all real property belonging to any person;

(2) land belonging to the state or to an organized or unorganized borough, city, town, village, or other municipal division, whether incorporated or unincorporated, not appropriated to a public use;

(3) property appropriated to public use, but the property shall not be taken unless for a more necessary purpose than that to which it has already been appropriated;

(4) franchises for a public utility, but those franchises shall not be taken unless for a more necessary public use;

(5) all rights-of-way for any of the purposes mentioned in AS 09.55.240, and the structures and improvements on the rights-of-way, and the land held and used in connection with them shall be subject to be connected with, crossed, or intersected by another right-of-way or improvements or structures on them; they shall also be subject to a limited use, in common with the owner, when necessary; but the uses, crossings, intersections, and connections shall be made in the manner most compatible with the greatest public benefit and least private injury;

(6) all classes of private property not enumerated may be taken for public use when the taking is authorized by law.



Sec. 09.55.265. - Taking of property under reservation void.

After April 14, 1966, no agency of the state may take privately-owned property by the election or exercise of a reservation to the state acquired under the Act of June 30, 1932, ch. 320, Sec. 5, as added July 24, 1947, ch. 313, 61 Stat. 418, and taking of property after April 14, 1966 by the election or exercise of a reservation to the state under that federal Act is void.



Sec. 09.55.266. - Existing rights not affected.

AS 09.55.265 shall not be construed to divest the state of, or to require compensation by the state for, any right-of-way or other interest in real property which was taken by the state, before April 14, 1966, by the election or exercise of its right to take property through a reservation acquired under the Act of June 30, 1932, ch. 320, Sec. 5, as added July 24, 1947, ch. 313, 61 Stat. 418.



Sec. 09.55.270. - Prerequisites.

Before property can be taken, it shall appear that

(1) the use to which it is to be applied is a use authorized by law;

(2) the taking is necessary to the use;

(3) if already appropriated to a public use, the public use to which it is to be applied is a more necessary public use.



Sec. 09.55.275. - Replat approval.

An agency of the state or municipality acquiring property in fee that results in a boundary change located within a municipality exercising the powers conferred by AS 29.35.180 or 29.35.260(c) shall conform to this section by obtaining preliminary approval of a replat showing clearly the location of the proposed public street or other acquisition of property. The platting authority may establish applicable review procedures and standards for a replat made for the purpose of a right-of-way acquisition or condemnation. Neither the adequacy of the municipal replat process or standards, if any, nor the failure of a municipality to follow its own replat process and standards shall deprive the state of the authority to exercise its power of eminent domain. Final approval of replat shall also be obtained. However, if a state agency clearly demonstrates an overriding state interest, a waiver of the municipal approval requirements in this section may be granted by the governor.



Sec. 09.55.280. - Entry upon land.

In all cases where land is required for public use, the state, the public entity, or persons having the authority to condemn, or its agents in charge of the use may enter upon the land and make examination, surveys, and maps and locate the boundaries; but it shall be located in the manner that will be most compatible with the greatest public good and the least private injury, and subject to the provisions of AS 09.55.300 . The entry shall constitute no cause of action in favor of the owners of the land except for injuries resulting from negligence, wantonness, or malice.



Sec. 09.55.290. - Jurisdiction.

Eminent domain proceedings may be commenced in the superior court.



Sec. 09.55.300. - Powers of court.

(a) The court has power

(1) to regulate and determine the place and manner of making the connections and crossings or of enjoying the common uses mentioned in AS 09.55.260 (5), and of the occupying of canyons, passes, and defiles for railroad purposes, as permitted and regulated by law;

(2) to limit the amount of property sought to be condemned if, in its opinion, the quantity sought to be condemned is not necessary.

(b) If the court determines that the property is to be taken for a public use, and if all parties to the action do not object, the court shall appoint a master to determine the amount to be paid by the plaintiffs to each owner or other person interested in the property as compensation and damages by reason of the appropriation of the property. If all parties to the action object to the appointment of a master the court shall proceed with a jury trial, unless the jury is waived by all parties to the action.



Sec. 09.55.310. - Hearing.

(a) The jury or master shall hear the allegations and evidence of persons interested and shall ascertain and assess the following:

(1) the value of the property sought to be condemned, and all improvements on it pertaining to the realty, and of each separate estate or interest in it; if it consists of different parcels, the value of each parcel and each estate or interest in each parcel shall be separately assessed;

(2) if the property sought to be condemned constitutes only a part of a larger parcel, the damages that will accrue to the portion not sought to be condemned by reason of its severance from the portion sought to be condemned, and the construction of the improvements in the manner proposed by the plaintiff;

(3) separately, how much the portion not sought to be condemned and each estate or interest in it will be benefited, if at all, by the construction of the improvements proposed by the plaintiff; and, if the benefit is equal to the damages assessed under (2) of this section, the owner of the parcel shall be allowed no damages except the value of the portion taken; but if the benefits are less than the damages so assessed, the former shall be deducted from the latter and the remainder shall be the only damages allowed in addition to the value;

(4) if the property sought to be condemned is for a railroad, the cost of good and sufficient fences along the line of the railroad, and the cost of cattle guards where fences may cross the line of the railroad.

(b) As far as practicable, compensation shall be assessed for each source of damages separately.



Sec. 09.55.320. - Right to jury trial as to damages and value of property.

An interested party may appeal the master's award of damages and valuation of the property, in which case there shall be a trial by jury on the question of the amount of damages and the value of the property, unless the jury is waived by the consent of all parties to the appeal.



Sec. 09.55.330. - Compensation and damages.

For the purpose of assessing compensation and damages, the right to them accrues at the date of issuance of the summons, and its actual value at that date is the measure of compensation of the property to be actually taken, and the basis of damages to property not actually taken but injuriously affected in the cases where the damages are allowed. If an order is made letting the plaintiff into possession, as provided in AS 09.55.380 , the compensation and damages awarded shall draw lawful interest from the date of the order. Improvements put upon the property after the date of the service of summons may not be included in the assessment of compensation or damages.



Sec. 09.55.340. - Defective title.

If the title attempted to be acquired is found to be defective from any cause, the plaintiff may again institute proceedings to acquire the same as provided in AS 09.55.240 - 09.55.460.



Sec. 09.55.350. - Time for paying compensation or damages and bond to build railroad fences and cattle guards.

The plaintiff shall, within 30 days after final judgment, pay the sum of money assessed. If the use is for railroad purposes, the plaintiff may, at the time of or before the payment, elect to build the fences and cattle guards. If the plaintiff so elects, the plaintiff shall execute to the defendant a bond, with one or more sureties to be approved by the court, in double the assessed cost of the same to build such fences and cattle guards within eight months from the time the railroad is built on the land taken. If the bond is given, the plaintiff need not pay the cost of the fences and cattle guards. In an action on the bond, the plaintiff may recover reasonable attorney fees.



Sec. 09.55.360. - Payment or deposit and execution.

Payment may be made to the defendants entitled to payment, or the money may be deposited in court for the defendants and be distributed to those entitled to it. If the money is not so paid or deposited, the defendants may have execution as in civil cases. If the money cannot be obtained on execution, the court, upon a showing to that effect, shall set aside and annul the entire proceedings and restore possession of the property to the defendants if possession has been taken by the plaintiff.



Sec. 09.55.370. - Final order of condemnation.

When payments have been made and the bond given, if the plaintiff elects to give one as required by AS 09.55.350 , the court shall make a final order of condemnation, which shall describe the property condemned and the purposes of the condemnation. A copy of the order shall be recorded in the office of the recording district where the land is located, at which time the property described in the order vests in the plaintiff for the purposes specified in the order.



Sec. 09.55.380. - Order authorizing plaintiff to continue in or take possession.

Upon application of the plaintiff at any time after the jury's verdict has been returned or the master's report has been filed in the court, the court may make an order that, upon payment into court of the amount of damages assessed in the report or by the jury, the plaintiff, if already in possession of the property sought to be condemned, may continue in possession and, if not in possession, the court may authorize the plaintiff to take possession of the property and use and possess it until the final conclusion of the proceedings, and that all actions and proceedings against the plaintiff on that account be stayed until that time. However, where an appeal is taken by the defendant, the court may also require the plaintiff to give a bond or undertaking with sufficient sureties before continuing or taking possession. The bond or undertaking shall be approved by the court and shall be in the sum the court may direct, and conditioned to pay defendant any additional damages and costs given by the judgment over and above the amount assessed, and the damages which defendant sustains if the property is not taken for public uses. For the purposes of this section the amount assessed as damages in the report or by the jury is considered as just compensation for the property appropriated until reassessed or changed in further proceedings. However, the plaintiff, by payment into court of the amount assessed or by giving security as above provided, is not precluded from an appeal, but may appeal in the manner and with the effect as if no money had been deposited or security given. If the plaintiff deposits the amount of the assessment and continues in possession or takes possession of the property and there is no dispute as to the ownership of the property, the defendant may at any time demand and receive from the court the money deposited, and the demand or receipt does not bar or preclude the defendant from the right of appeal. However, if the amount of the assessment is reduced on appeal by either party, the defendant who has received the amount of the assessment deposited is liable to the plaintiff for the difference between the amount received by the defendant and the amount finally assessed with legal interest from the time the defendant received the money deposited, and it may be recovered by action.



Sec. 09.55.390. - Acquisition of easements and additional powers of the court to require surrender of possession to plaintiff.

The right to take possession under this section is in addition to any other right to take possession provided in AS 09.55.240 - 09.55.460. In proceedings for the acquisition of easements for the transmission and distribution of electric energy, communications, water, steam, and gas, the court may, upon motion and after a hearing, fix the time during which and the terms upon which the parties in possession are required to surrender possession to the plaintiff. If the court finds that urgent public necessity requires, it may grant the plaintiff possession at any time after the action has been commenced. Notice of the hearing shall be as provided in the Alaska Rules of Civil Procedure, except that, where service by publication is required, notice may be given at any time following the date of the last publication by registered mail addressed to the defendant and to parties in possession at their last known addresses as shown on the latest tax roll of the political subdivision in which the premises are located or as indicated by other evidence that shall be satisfactory to the court.



Sec. 09.55.400. - Deposit into court of estimated compensation and damages; costs and fees.

The order given under AS 09.55.390 requiring the parties in possession to surrender possession to the plaintiff shall require that the plaintiff deposit with the clerk of the court an amount of money determined by the court fairly to represent the estimated compensation and the estimated damages to the defendant and for the speedy occupation, including reasonable relocation costs if required. In addition the court shall include in its order a further requirement that the plaintiff execute and file with the clerk of the court a bond, approved as to form and as to sufficiency of the sureties by the court, in an amount equal to the amount of money required to be deposited, conditioned upon payment to the defendant of additional damages and costs found to be due to the defendant in the action. Costs or attorney fees may not be assessed against the defendant in an action brought under AS 09.55.390 .



Sec. 09.55.410. - Withdrawal of funds by party in interest.

The money deposited in the court or a part of it may be withdrawn by a party in interest in the manner provided in AS 09.55.440 , and the court shall have the power to direct the payment of delinquent taxes and special assessments out of the amount determined to be just compensation and to make orders with respect to encumbrances, liens, rents, insurance, and other charges as are just and equitable.



Sec. 09.55.420. - Declaration of taking by state or municipality.

(a) Where a proceeding is instituted under AS 09.55.240 - 09.55.460 by the state, it may file a declaration of taking with the complaint or at any time after the filing of the complaint, but before judgment. Where a proceeding is instituted under AS 09.55.240 - 09.55.460 by a municipality in the exercise of eminent domain for street or highway, off-street automobile parking facilities, school, sewer, water, telephone, electric, other utility, and slum clearance purposes or use granted to cities of the first class, the governing body of the municipality may exercise the power through the filing of a declaration of taking with the complaint or at any time after the filing of the complaint, but before judgment. The declaration of taking procedure may not be used with relation to the property of rural electrification or telephone cooperatives or nonprofit associations receiving financial assistance from the federal government under the Rural Electrification Act; provided that no declaration of taking for off-street parking purposes may be used unless there has been public notice by publication in a newspaper of general circulation in the area for not less than once a week for four consecutive weeks followed by a full and complete public hearing held before the governing body of the first class city or municipality.

(b) [Repealed, Sec. 15 ch 59 SLA 1982].



Sec. 09.55.430. - Contents of declaration of taking.

The declaration of taking must contain

(1) a statement of the authority under which the property or an interest in it is taken;

(2) a statement of the public use for which the property or an interest in it is taken;

(3) a description of the property sufficient for the identification of it;

(4) a statement of the estate or interest in the property;

(5) a map or plat showing the location of the property;

(6) a statement of the amount of money estimated by the plaintiff to be just compensation for the property or the interest in it;

(7) a statement that the property is taken by necessity for a project located in a manner that is most compatible with the greatest public good and the least private injury.



Sec. 09.55.440. - Vesting of title and compensation.

(a) Upon the filing of the declaration of taking and the deposit with the court of the amount of the estimated compensation stated in the declaration, title to the estate as specified in the declaration vests in the plaintiff, and that property is condemned and taken for the use of the plaintiff, and the right to just compensation for it vests in the persons entitled to it. The compensation shall be ascertained and awarded in the proceeding and established by judgment. The judgment must include interest at the rate of 10.5 percent a year on the amount finally awarded that exceeds the amount paid into court under the declaration of taking. The interest runs from the date title vests to the date of payment of the judgment.

(b) Upon motion of a party in interest and notice to all parties, the court may order that the money deposited or a part of it be paid immediately to the person or persons entitled to it for or on account of the just compensation to be awarded in the proceedings. If the compensation finally awarded exceeds the amount of money deposited, the deposit shall be offset against the award. If the compensation finally awarded is less than the amount of money deposited, the court shall enter judgment in favor of the plaintiff and against the proper parties for the amount of the excess.



Sec. 09.55.450. - Right of entry and possession.

(a) Upon the filing of the declaration of taking and the deposit of the estimated compensation, the court may, upon motion, fix the time during which and the terms upon which the parties in possession are required to surrender possession to the petitioner. However, the right of entry shall not be granted the plaintiff until after the running of the time for the defendant to file an objection to the declaration of taking or until after the hearing on any objection to the declaration of taking if the objection is made in the time allowed by law. Where the party in possession withdraws any part of the award and remains in possession, the court may fix a reasonable rental for the premises to be paid by that party to the plaintiff during such possession.

(b) The court may direct the payment of delinquent taxes and special assessments out of the amount determined to be just compensation, and make orders with respect to encumbrances, liens, rents, insurance, and other charges as are just and equitable.

(c) The right to take possession and title in advance of final judgment where a declaration of taking is filed is in addition to any other rights to take possession provided in AS 09.55.240 - 09.55.460.



Sec. 09.55.460. - Effect of appeal.

(a) An appeal or a bond or undertaking given does not operate to prevent or delay the vesting of title to real property or the right to possession of it.

(b) The plaintiff may not be divested of a title or possession acquired except where the court finds that the property was not taken by necessity for a public use or purpose in a manner compatible with the greatest public good and the least private injury. In the event of that finding, the court shall enter the judgment necessary to (1) compensate the persons entitled to it for the period during which the property was in the possession of the plaintiff, (2) recover for the plaintiff any award paid to any person, and (3) order the plaintiff to restore the property to the condition in which it existed at the time of the filing of the declaration of taking unless such restoration is impossible, in which case the court shall award damages to the proper persons as compensation for any diminution in the value of the property caused by the plaintiff's wrongful possession.






Article 05 - OFFICIAL BONDS, FINES, AND FORFEITURES

Sec. 09.55.470. - Suits on undertakings.

(a) The official undertaking or other security of a public officer to the state, a borough, city, town, or other municipal or public corporation of like character therein is considered a security to the state or to the borough, city, town, or other municipal or public corporation, as the case may be, and also to all persons severally for the official delinquency against which it is intended to provide.

(b) When a public officer, by official misconduct or neglect of duty, forfeits the officer's official undertaking or other security or renders the sureties liable upon the undertaking or other security, a person injured by the misconduct or neglect or who is by law entitled to the benefit of the security may maintain an action thereon in the person's own name against the officer and the sureties to recover the amount to which the person may be entitled.



Sec. 09.55.480. - Subsequent actions on same undertaking.

A judgment in favor of a party for one delinquency does not preclude the same or another party from maintaining another action on the same undertaking or other security for another delinquency.



Sec. 09.55.490. - Amount of judgment.

In an action upon an official undertaking or other security, if judgment has already been recovered against the surety therein other than by confession equal in the aggregate to the penalty or a part of the penalty of the undertaking or other security and if the recovery be established on the trial, judgment may not be given against the surety for an amount exceeding the penalty or such portion of the penalty as is not already recovered against the surety.



Sec. 09.55.500. - Actions for fines or forfeitures.

Fines and forfeitures may be recovered by an action in the name of the state or the officer or person to whom they were given by law, or in the name of the state, officer, or person who is authorized to prosecute for them.



Sec. 09.55.510. - Amount that may be claimed and recovered.

When an action is commenced for a penalty that by law is not to exceed a certain amount, the action may be commenced for that amount, and, if the judgment is given for the plaintiff, it may be for that amount or less, in the discretion of the court, in proportion to the offense.



Sec. 09.55.520. - Collusive judgment not a bar to another action.

Recovery of a judgment for a penalty or forfeiture obtained by collusion between the plaintiff and defendant with intent to save the defendant wholly or partially from the consequence contemplated by law in cases where penalty or forfeiture is given wholly or partly to the person who prosecutes, does not bar the recovery of a penalty or forfeiture by another person in a separate action.






Article 06 - MALPRACTICE ACTIONS

Sec. 09.55.530. - Declaration of purpose.

The legislature considers that there is a need in Alaska to codify the law with regard to medical liability in order to establish that the law in Alaska in this regard is the same as elsewhere.



Sec. 09.55.535. - Voluntary arbitration.

(a) A patient and any health care provider may execute an agreement to submit to arbitration any dispute, controversy, or issue arising out of care or treatment by the health care provider during the period that the agreement is in force or that has already arisen between the parties. Execution of an agreement under this subsection by a patient may not be made a prerequisite to receipt of care or treatment by the health care provider.

(b) An agreement to arbitrate executed before care or treatment is provided must clearly provide in bold print on the face of the agreement that execution of the agreement by the patient is not a prerequisite to receiving care or treatment. If this subsection is not complied with by the health care provider, the agreement to arbitrate is void. The form to be used shall be approved in advance by the attorney general of the state to assure it fairly informs both parties to the agreement and properly protects their interests.

(c) The agreement must provide that the person receiving health care may revoke the agreement within 30 days after execution by notifying the health care provider in writing. The period for revocation shall be tolled during any period that the person receiving health care is physically unable to execute a revocation. The health care provider may not revoke the agreement after its execution.

(d) An arbitration agreement entered into by the parents or legal guardian of a minor person receiving health care is binding upon the minor person.

(e) An agreement to arbitrate between a patient and a hospital must be reexecuted each time a person is admitted to a hospital. The agreement may be extended by written agreement of all parties to apply to care after hospitalization. A person receiving outpatient care from a hospital or clinic or a member of a health maintenance organization may execute an agreement with the hospital that provides for continuation of the agreement for a continuing program of treatment or during continued membership.

(f) Upon the filing of a malpractice claim that is subject to an agreement to arbitrate, the claim shall be submitted to an arbitration board. The arbitration board shall consist of three arbitrators: one arbitrator designated by the claimant or claimants, one arbitrator designated by the health care provider or providers against whom the claim is made, and a third arbitrator designated by mutual agreement who shall serve as chairperson of the board. If the parties cannot agree on the third person, the court will provide a choice of three or more persons who might serve as chairperson of the arbitration board, which shall be from a list of qualified arbitrators furnished by the attorney general. Claimant or claimants together and health care provider or providers together may each strike one or more names so that after each side has done so at least one name remains, providing a basis for the final selection by the court.

(g) The attorney general shall prepare a list of persons consisting of lawyers or other persons qualified to serve as chairperson of an arbitration board. They shall be selected on basis of their technical expertise, judicial temperament, and capability of impartially acting on malpractice claims. The attorney general shall submit a list of at least three names whenever requested to do so by the court along with detailed biographical information on each person listed.

(h) Each member of the arbitration board shall receive reasonable compensation to be paid by the court based on the extent and duration of services rendered. The court shall pay the costs of expert witnesses called by the board and the costs of expert witnesses called by the parties to the arbitration up to a maximum of three witnesses for each side and $150 per day for each expert witness.

(i) The arbitration board may appoint an expert advisory panel, with the powers of the expert advisory panel under AS 09.55.536 , to advise the board on the medical facts of the case.

(j) The court shall specify the shortest practical deadline for completion of the work of the arbitration board, taking into account all the circumstances and the nature of the case.

(k) The provisions of AS 09.43.010 - 09.43.180 (Uniform Arbitration Act) or AS 09.43.300 - 09.43.595 (Revised Uniform Arbitration Act) apply as provided in AS 09.43.010 and 09.43.300 to arbitrations under this section if they do not conflict with the provisions of this section; arbitrations under this section shall be conducted in accordance with procedures established by any rules of court that may be adopted and according to provisions of AS 09.55.540 - 09.55.548, 09.55.554 - 09.55.560, and AS 09.65.090 .



Sec. 09.55.536. - Expert advisory panel.

(a) In an action for damages due to personal injury or death based upon the provision of professional services by a health care provider, including a person providing services on behalf of a governmental entity, when the parties have not agreed to arbitration of the claim under AS 09.55.535 , the court shall appoint within 20 days after filing of answer to a summons and complaint a three-person expert advisory panel unless the court decides that an expert advisory opinion is not necessary for a decision in the case. When the action is filed, the court shall, by order, determine the professions or specialties to be represented on the expert advisory panel, giving the parties the opportunity to object or make suggestions.

(b) The expert advisory panel may compel the attendance of witnesses, interview the parties, physically examine the injured person if alive, consult with the specialists or learned works they consider appropriate, and compel the production of and examine all relevant hospital, medical, or other records or materials relating to the health care in issue. The panel may meet in camera, but shall maintain a record of any testimony or oral statements of witnesses, and shall keep copies of all written statements it receives.

(c) Not more than 30 days after selection of the panel, the panel shall make a written report to the parties and to the court, answering the following questions and other questions submitted to the panel by the court in sufficient detail to explain the case and the reasons for the panel's answers:

(1) Why did the claimant seek medical care?

(2) Was a correct diagnosis made? If not, what was incorrect about the diagnosis?

(3) Was the treatment or lack of treatment appropriate? If not, what was inappropriate about the treatment or lack of treatment?

(4) Was the claimant injured during the course of evaluation or treatment or by failure to diagnose or treat?

(5) If the answer to question 4 is "yes," what is the nature and extent of the medical injury?

(6) What specifically caused the medical injury?

(7) Was the medical injury caused by unskillful care? Explain.

(8) If a medical injury had not occurred, what would have been the likely outcome of the medical case?

(d) In any case in which the answer to one or more of the questions submitted to the panel depends upon the resolution of factual questions that are not the proper subject of expert opinion, the report must so state and may answer questions based upon hypothetical facts that are fully set out in the opinion. The report must include copies of all written statements, opinions, or records relied upon by the panel and either a transcription or other record of any oral statements or opinions; must specify any medical or scientific authority relied upon by the panel; and must include the results of any physical or mental examination performed on the plaintiff. Each member shall sign the report and the signature constitutes the member's adoption of all statements and opinions contained in it; however, a member may, instead of signing the report, submit a concurring or dissenting report that complies with the requirements of this subsection. A member may not attest to any portion of the report as to which the member is not qualified to give expert testimony.

(e) The report of the panel with any dissenting or concurring opinion is admissible in evidence to the same extent as though its contents were orally testified to by the person or persons preparing it. The court shall delete any portion that would not be admissible because of lack of foundation for opinion testimony, or otherwise. Either party may submit testimony to support or refute the report. The jury shall be instructed in general terms that the report shall be considered and evaluated in the same manner as any other expert testimony. Any member of the panel may be called by any party and may be cross-examined as to the contents of the report or of that member's dissenting or concurring opinion.

(f) Discovery may not be undertaken in a case until the report of the expert advisory panel is received or 60 days after selection of the panel, whichever occurs first. However, the court may relax this prohibition upon a showing of good cause by any party. If the panel has not completed its report within the 30-day period prescribed in (c) of this section, the court may, upon application, grant the panel an additional 30 days.

(g) Members of a panel are entitled to travel expenses and per diem in accordance with state law pertaining to members of boards and commissions for all time spent in preparing its report. If a panel member is called upon as a witness at trial or upon deposition, the member is entitled to payment of an expert witness fee, which may not exceed $150 per day. All expenses incurred by the panel shall be paid by the court. However, in any case in which the court determines that a party has made a patently frivolous claim or a patently frivolous denial of liability, it shall order that all costs of the expert advisory panel be borne by the party making that claim or denial.

(h) Parties to the case and their counsel may not initiate communication out of court with members of the panel on the subject matter of its inquiry and report or cause or solicit others to do so, except through ordinary discovery proceedings.

(i) This section applies regardless of whether a party in the action or the health care provider whose professional services are the subject of the action is a governmental entity or in the public or private sector.



Sec. 09.55.540. - Burden of proof.

(a) In a malpractice action based on the negligence or wilful misconduct of a health care provider, the plaintiff has the burden of proving by a preponderance of the evidence

(1) the degree of knowledge or skill possessed or the degree of care ordinarily exercised under the circumstances, at the time of the act complained of, by health care providers in the field or specialty in which the defendant is practicing;

(2) that the defendant either lacked this degree of knowledge or skill or failed to exercise this degree of care; and

(3) that as a proximate result of this lack of knowledge or skill or the failure to exercise this degree of care the plaintiff suffered injuries that would not otherwise have been incurred.

(b) In malpractice actions there is no presumption of negligence on the part of the defendant.



Sec. 09.55.546. - Advance payments.

In an action to recover damages under AS 09.55.530 - 09.55.560, no advance payment made by the defendant health care provider or the professional liability insurer of the defendant to or on behalf of the plaintiff is admissible as evidence or may be construed as an admission of liability for injuries or damages suffered by the plaintiff; however, a final award in favor of the plaintiff shall be reduced to the extent of any advance payment. The advance payment shall inure to the exclusive benefit of the defendant or the insurer making the payment.



Sec. 09.55.547. - Pleading of damages.

In a cause of action against a health care provider for malpractice, the complaint or any other pleadings may not contain an ad damnum clause or monetary amount claimed against the defendant health care provider, except as necessary for jurisdictional purposes.



Sec. 09.55.548. - Awards, collateral source.

(a) Damages shall be awarded in accordance with principles of the common law. The fact finder in a malpractice action shall render any award for damages by category of loss. The court may enter a judgment that future damages be paid in whole or in part by periodic payments rather than by a lump-sum payment; the judgment must include, if necessary, other provisions to assure that funds are available as periodic payments become due. Insurance from an authorized insurer as defined in AS 21.90.900 is sufficient assurance that funds will be available. Any part of the award that is paid on a periodic basis shall be adjusted annually according to changes in the consumer price index in the community where the claimant resides. In this subsection, "future damages" includes damages for future medical treatment, care or custody, loss of future earnings, or loss of bodily function of the claimant.

(b) Except when the collateral source is a federal program that by law must seek subrogation and except death benefits paid under life insurance, a claimant may only recover damages from the defendant that exceed amounts received by the claimant as compensation for the injuries from collateral sources, whether private, group, or governmental, and whether contributory or noncontributory. Evidence of collateral sources, other than a federal program that must by law seek subrogation and the death benefit paid under life insurance, is admissible after the fact finder has rendered an award. The court may take into account the value of claimant's rights to coverage exhausted or depleted by payment of these collateral benefits by adding back a reasonable estimate of their probable value, or by earmarking and holding for possible periodic payment under (a) of this section that amount of the award that would otherwise have been deducted, to see if the impairment of claimant's rights actually takes place in the future.



Sec. 09.55.549. - Limitation on damages from health care provider's services.

Sec. 09.55.549. Limitation on damages from health care provider's services.

(a) Notwithstanding AS 09.17.010 , noneconomic damages for personal injury or death based on the provision of services by a health care provider may only be awarded as provided in this section.

(b) In an action to recover damages for personal injury or wrongful death based on the provision of services by a health care provider, damages may include both economic and noneconomic damages.

(c) Damage claims for noneconomic losses shall be limited to compensation for pain, suffering, inconvenience, physical impairment, disfigurement, loss of enjoyment of life, loss of consortium, and other nonpecuniary damage, but may not include hedonic damages.

(d) Except as provided in (e) of this section, the damages awarded by a court or a jury under (c) of this section for all claims including a loss of consortium claim or other derivative claim arising out of a single injury may not exceed $250,000 regardless of the number of health care providers against whom the claim is asserted or the number of separate claims or causes of action brought with respect to the injury.

(e) The damages awarded by a court or jury under (c) of this section for all claims including a loss of consortium claim or other derivative claim arising out of a single injury or death may not exceed $400,000 regardless of the number of health care providers against whom the claim is asserted or the number of separate claims or causes of action brought with respect to the injury or death when damages are awarded for wrongful death or severe permanent physical impairment that is more than 70 percent disabling.

(f) The limitation on noneconomic damages in this section does not apply if the damages resulted from an act or omission that constitutes reckless or intentional misconduct.

(g) Multiple injuries sustained by one person as a result of a single course of treatment shall be treated as a single injury for purposes of this section.

(h) In this section,

(1) "economic damages" means objectively verifiable monetary losses incurred as a result of the provision of, use of, or payment for, or failure to provide, use, or pay for health care services or medical products, and includes past and future medical expenses, loss of past and future earnings, cost of obtaining domestic services, burial expenses, loss of use of property, cost of replacement or repair, loss of employment, and loss of business or employment opportunities;

(2) "health care provider" has the meaning given in AS 09.55.560 and includes a state agency or municipality the health care services of which are the subject of an action that is subject to this section;

(3) "hedonic damages" means damages that attempt to compensate for the pleasure of being alive.



Sec. 09.55.550. - Jury instructions.

In medical malpractice actions the jury shall be instructed that the plaintiff has the burden of proving the health care provider's negligence or wilful misconduct in accordance with the standard of proof specified in AS 09.55.540 . The jury shall be further instructed that injury alone does not raise a presumption of the health care provider's negligence or misconduct.



Sec. 09.55.554. - Immunity for oral contracts.

A cause of action against a health care provider does not arise for breach of an oral contract to provide a cure or achieve a specific medical result.



Sec. 09.55.556. - Informed consent.

(a) A health care provider is liable for failure to obtain the informed consent of a patient if the claimant establishes by a preponderance of the evidence that the provider has failed to inform the patient of the common risks and reasonable alternatives to the proposed treatment or procedure, and that but for that failure the claimant would not have consented to the proposed treatment or procedure.

(b) It is a defense to any action for medical malpractice based upon an alleged failure to obtain informed consent that

(1) the risk not disclosed is too commonly known or is too remote to require disclosure;

(2) the patient stated to the health care provider that the patient would undergo the treatment or procedure regardless of the risk involved or that the patient did not want to be informed of the matters to which the patient would be entitled to be informed;

(3) under the circumstances consent by or on behalf of the patient was not possible; or

(4) the health care provider after considering all of the attendant facts and circumstances used reasonable discretion as to the manner and extent that the alternatives or risks were disclosed to the patient because the health care provider reasonably believed that a full disclosure would have a substantially adverse effect on the patient's condition.



Sec. 09.55.560. - Definitions.

In AS 09.55.530 - 09.55.560,

(1) "health care provider" means an acupuncturist licensed under AS 08.06; an audiologist or speech-language pathologist licensed under AS 08.11; a chiropractor licensed under AS 08.20; a dental hygienist licensed under AS 08.32; a dentist licensed under AS 08.36; a nurse licensed under AS 08.68; a dispensing optician licensed under AS 08.71; a naturopath licensed under AS 08.45; an optometrist licensed under AS 08.72; a pharmacist licensed under AS 08.80; a physical therapist or occupational therapist licensed under AS 08.84; a physician or physician assistant licensed under AS 08.64; a podiatrist; a psychologist and a psychological associate licensed under AS 08.86; a hospital as defined in AS 47.32.900 , including a governmentally owned or operated hospital; an employee of a health care provider acting within the course and scope of employment; an ambulatory surgical facility and other organizations whose primary purpose is the delivery of health care, including a health maintenance organization, individual practice association, integrated delivery system, preferred provider organization or arrangement, and a physical hospital organization;

(2) "board" means an arbitration board established under AS 09.55.535;

(3) "panel" means an expert advisory panel established under AS 09.55.536;

(4) "professional negligence" means a negligent act or omission by a health care provider in rendering professional services;

(5) "professional services" means service provided by a health care provider that is within the scope of services for which the health care provider is licensed and that is not prohibited under the health care provider's license or by a facility in which the health care provider practices.






Article 07 - SURVIVAL AND WRONGFUL DEATH ACTIONS

Sec. 09.55.570. - All causes of action survive.

All causes of action by one person against another, whether arising on contract or otherwise, except those involving defamation of character, survive to the personal representatives of the former and against the personal representatives of the latter, but this shall not be construed so as to abate an action for a wrong where any party has died after the verdict or to defeat or prejudice the right of action given by AS 09.15.010. The personal representatives may maintain an action thereon against the party against whom the cause of action accrued, or, after the party's death, against the personal representatives of the party.



Sec. 09.55.580. - Action for wrongful death.

(a) Except as provided under (f) of this section and AS 09.65.145 , when the death of a person is caused by the wrongful act or omission of another, the personal representatives of the former may maintain an action therefor against the latter, if the former might have maintained an action, had the person lived, against the latter for an injury done by the same act or omission. The action shall be commenced within two years after the death, and the damages therein shall be the damages the court or jury may consider fair and just. The amount recovered, if any, shall be exclusively for the benefit of the decedent's spouse and children when the decedent is survived by a spouse or children, or other dependents. When the decedent is survived by no spouse or children or other dependents, the amount recovered shall be administered as other personal property of the decedent but shall be limited to pecuniary loss. When the plaintiff prevails, the trial court shall determine the allowable costs and expenses of the action and may, in its discretion, require notice and hearing thereon. The amount recovered shall be distributed only after payment of all costs and expenses of suit and debts and expenses of administration.

(b) The damages recoverable under this section shall be limited to those which are the natural and proximate consequence of the negligent or wrongful act or omission of another.

(c) In fixing the amount of damages to be awarded under this section, the court or jury shall consider all the facts and circumstances and from them fix the award at a sum which will fairly compensate for the injury resulting from the death. In determining the amount of the award, the court or jury shall consider but is not limited to the following:

(1) deprivation of the expectation of pecuniary benefits to the beneficiary or beneficiaries, without regard to age thereof, that would have resulted from the continued life of the deceased and without regard to probable accumulations or what the deceased may have saved during the lifetime of the deceased;

(2) loss of contributions for support;

(3) loss of assistance or services irrespective of age or relationship of decedent to the beneficiary or beneficiaries;

(4) loss of consortium;

(5) loss of prospective training and education;

(6) medical and funeral expenses.

(d) The death of a beneficiary or beneficiaries before judgment does not affect the amount of damages recoverable under this section.

(e) The right of action granted by this section is not abated by the death of a person named or to be named the defendant.

(f) A person whose act or omission constitutes the felonious killing of another person may not recover damages for the death of that person either directly or as a personal representative of that person's estate. In this subsection, a "felonious killing" means a crime defined by AS 11.41.100 - 11.41.140.






Article 08 - REMOVAL OF DISABILITIES OF A MINOR

Sec. 09.55.590. - Removal of disabilities of minority.

(a) A minor who is a resident of this state and is at least 16 years of age, who is living separate and apart from the parents or guardian of the minor, capable of sustained self-support and of managing one's own financial affairs, or the legal custodian of such a minor, may petition the superior court to have the disabilities of minority removed for limited or general purposes.

(b) A minor or the legal custodian of a minor may institute a petition under this section in the name of the minor.

(c) The petition for removal of disabilities of minority must state

(1) the name, age, and residence address of the minor;

(2) the name and address of each living parent;

(3) the name and address of the guardian of the person and the guardian of the estate, if any;

(4) the reasons why removal would be in the best interest of the minor; and

(5) the purposes for which removal is sought.

(d) The person who institutes a petition under this section must obtain the consent of each living parent or guardian having control of the person or property of the minor. If the person who is to consent to the petition is unavailable or the whereabouts of that person are unknown, or if a parent or guardian unreasonably withholds consent, the court, acting in the best interest of the minor, may waive this requirement of consent as to that parent or guardian.

(e) The court may appoint an attorney or a guardian ad litem to represent the interests of the minor at the hearing. Appointment of an attorney or guardian ad litem shall be made in accordance with AS 25.24.310.

(f) If the petition under this section is filed by a minor, the court may remove the disabilities of minority as requested in the petition if the court finds on the record after a hearing that the minor is a resident of the state, at least 16 years of age, living separate and apart from the parent or guardian of the minor, and capable of sustained self-support and managing the minor's own financial affairs. If the petition under this section is filed by the legal custodian of a minor, the court may remove the disabilities of minority as requested in the petition only if the minor consents on the record to the removal of disabilities and the court, in addition to making the other findings required under this subsection for a petition filed by a minor, makes a finding on the record that there is interpersonal conflict involving the legal custodian and the minor that the custodian and the minor have been unable to resolve satisfactorily through other means; the finding must include a description of the efforts that were made by the legal custodian to resolve the interpersonal conflict before the custodian filed the petition under this section. If the court determines that removal of disabilities is in the best interests of the minor, the court may waive the requirement for the minor's consent that is otherwise imposed under this subsection. In making its decision under this subsection, the court may consider whether a noncustodial parent of the minor is able and willing to petition for custody of the minor.

(g) Except for specific constitutional and statutory age requirements for voting and use of alcoholic beverages, a minor whose disabilities are removed for general purposes has the power and capacity of an adult, including but not limited to the right to self-control, the right to be domiciled where one desires, the right to receive and control one's earnings, to sue or to be sued, and the capacity to contract.



Sec. 09.55.600. - [Renumbered as AS 25.35.010 ].

Repealed or Renumbered



Sec. 09.55.601. - [Renumbered as AS 09.60.070 ].

Repealed or Renumbered



Sec. 09.55.610. - 09.55.640. - [Renumbered as AS 25.35.020 - 25.35.060].

Repealed or Renumbered






Article 09 - ACTIONS BY CRIME VICTIMS

Sec. 09.55.650. - Claim based on sexual abuse to a minor under 16 years of age.

(a) A person who, as a minor under 16 years of age, was the victim of sexual abuse may maintain an action for recovery of damages against the perpetrator of the act or acts of sexual abuse based on the perpetrator's intentional conduct for an injury or condition suffered as a result of the sexual abuse.

(b) If the defendant committed more than one act of sexual abuse on the plaintiff, the plaintiff is not required to prove which specific act caused the injury.

(c) In this section, "sexual abuse" means an act committed by the defendant against the plaintiff maintaining the cause of action if the defendant's conduct would have violated a provision of AS 11.41.410 - 11.41.440 or 11.41.450 - 11.41.458, former AS 11.15.120 , 11.15.134, or 11.15.160, or former AS 11.40.110 at the time it was committed.









Chapter 09.60. - COSTS AND ATTORNEY FEES; SETTLEMENTS

Article 01 - COSTS AND ATTORNEY FEES

Sec. 09.60.010. - Costs and attorney fees allowed prevailing party.

(a) The supreme court shall determine by rule or order the costs, if any, that may be allowed a prevailing party in a civil action. Unless specifically authorized by statute or by agreement between the parties, attorney fees may not be awarded to a party in a civil action for personal injury, death, or property damage related to or arising out of fault, as defined in AS 09.17.900 , unless the civil action is contested without trial, or fully contested as determined by the court.

(b) Except as otherwise provided by statute, a court in this state may not discriminate in the award of attorney fees and costs to or against a party in a civil action or appeal based on the nature of the policy or interest advocated by the party, the number of persons affected by the outcome of the case, whether a governmental entity could be expected to bring or participate in the case, the extent of the party's economic incentive to bring the case, or any combination of these factors.

(c) In a civil action or appeal concerning the establishment, protection, or enforcement of a right under the United States Constitution or the Constitution of the State of Alaska, the court

(1) shall award, subject to (d) and (e) of this section, full reasonable attorney fees and costs to a claimant, who, as plaintiff, counterclaimant, cross claimant, or third-party plaintiff in the action or on appeal, has prevailed in asserting the right;

(2) may not order a claimant to pay the attorney fees of the opposing party devoted to claims concerning constitutional rights if the claimant as plaintiff, counterclaimant, cross claimant, or third-party plaintiff in the action or appeal did not prevail in asserting the right, the action or appeal asserting the right was not frivolous, and the claimant did not have sufficient economic incentive to bring the action or appeal regardless of the constitutional claims involved.

(d) In calculating an award of attorney fees and costs under (c)(1) of this section,

(1) the court shall include in the award only that portion of the services of claimant's attorney fees and associated costs that were devoted to claims concerning rights under the United States Constitution or the Constitution of the State of Alaska upon which the claimant ultimately prevailed; and

(2) the court shall make an award only if the claimant did not have sufficient economic incentive to bring the suit, regardless of the constitutional claims involved.

(e) The court, in its discretion, may abate, in full or in part, an award of attorney fees and costs otherwise payable under (c) and (d) of this section if the court finds, based upon sworn affidavits or testimony, that the full imposition of the award would inflict a substantial and undue hardship upon the party ordered to pay the fees and costs or, if the party is a public entity, upon the taxpaying constituents of the public entity.



Sec. 09.60.015. - Attorney fees in certain small claims actions.

(a) In any action for damages where the amount pleaded is $1,000 or less, and the plaintiff, when represented by counsel, prevails in the action, the plaintiff shall be allowed a reasonable amount to be fixed by the court as attorney fees for the prosecution of the action as a part of the costs of the action if the court finds that written demand for the payment of the claim was made on the defendant 20 days or more before the commencement of the action. However, attorney fees may not be allowed to the plaintiff if the court finds that the defendant tendered to the plaintiff before the commencement of the action, an amount not less than the damages awarded to the plaintiff.

(b) If the defendant, when represented by counsel, pleads a counterclaim that does not exceed $1,000, and the defendant prevails in the action, the defendant shall be allowed a reasonable amount to be fixed by the court as attorney fees for the prosecution of the counterclaim as part of the costs of the action.

(c) This section is subject to AS 45.50.537 .



Sec. 09.60.020. - Liability of guardian ad litem for costs.

A person appointed guardian ad litem by a court for an infant or incompetent defendant is not liable for the costs of the action.



Sec. 09.60.030. - Guardian's responsibility for allowance against infant plaintiff.

Sec. 09.60.030. Guardian's responsibility for allowance against infant plaintiff.

When costs or disbursements are adjudged against an infant plaintiff or incompetent, the guardian by whom the plaintiff appeared in the action is responsible for the payment, and payment may be enforced against the guardian as if the guardian were the actual plaintiff.



Sec. 09.60.040. - Costs where party is a representative.

In actions in which an executor, administrator, trustee of an express trust, or a person authorized to represent a party is a party, costs may be allowed as in other cases. However, when costs are allowed against that party, they are chargeable solely upon the estate, fund, or party represented unless the court orders the costs to be paid by that party personally for mismanagement or bad faith in the conduct of the action.



Sec. 09.60.050. - Costs awarded against state, borough, city, or other public agencies.

When the state or a borough, city, or other public agency or entity or an officer thereof in an official capacity is a party, costs shall be awarded against it on the same basis as against any other natural person or party. However, when the action is brought upon the information of a natural person, that person shall be liable for costs awarded against the state. The costs shall not be recovered from the state until after execution has issued for the costs against that person and has been returned unsatisfied in whole or in part.



Sec. 09.60.060. - Security for costs where plaintiff a nonresident or foreign corporation.

When the plaintiff in an action resides out of the state or is a foreign corporation, security for the costs and attorney fees, which may be awarded against the plaintiff, may be required by the defendant, if timely demand is made within 30 days after the defendant discovers that the plaintiff is a nonresident. When required, all proceedings in the action shall be stayed until an undertaking executed by one or more sufficient sureties is filed with the court to the effect that they will pay the costs and attorney fees which are awarded against the plaintiff, for not less than $200. A new or an additional undertaking may be ordered by the court upon proof that the original undertaking is insufficient in amount or security.



Sec. 09.60.070. - Attorney fees for victims of serious criminal offenses.

(a) A person who has been injured or damaged, or the estate of a person who has died, may recover from the offender full reasonable attorney fees in a civil action or a wrongful death action if the injury, damage, or death resulted from

(1) an attempt on the part of the person to prevent the commission of a serious criminal offense or to apprehend an offender who has committed a serious criminal offense, or aiding or attempting to aid a police officer to do so, or aiding a victim of a serious criminal offense; or

(2) the commission or attempt on the part of the offender to commit a serious criminal offense.

(b) If a judgment for attorney fees is entered against an offender in a civil action brought under this section, and a contract of insurance requires an insurer to pay the attorney fees, the insurer shall be liable only for the attorney fees that would be awarded to the plaintiff under Alaska Rule of Civil Procedure 82(b)(1).

(c) In this section, "serious criminal offense" means the following offenses:

(1) murder in any degree;

(2) manslaughter;

(3) criminally negligent homicide;

(4) assault in any degree;

(5) kidnapping;

(6) sexual assault in any degree;

(7) sexual abuse of a minor in any degree;

(8) robbery in any degree;

(9) coercion;

(10) extortion;

(11) arson in any degree;

(12) burglary in any degree;

(13) criminal mischief in the first, second, third, or fourth degree;

(14) driving while under the influence of an alcoholic beverage, inhalant, or controlled substance or another crime resulting from the operation of a motor vehicle, boat, or airplane when the offender is under the influence of an alcoholic beverage, inhalant, or controlled substance;

(15) a crime involving domestic violence, as defined in AS 18.66.990 .



Sec. 09.60.080. - Contingent fee agreements.

If an attorney contracts for or collects a contingency fee in connection with an action for personal injury, death, or property damage and the damages awarded by a court or jury include an award of punitive damages, the contingent fee due the attorney shall be calculated before that portion of punitive damages due the state under AS 09.17.020 (j) has been deducted from the total award of damages.






Article 02 - STRUCTURED SETTLEMENTS

Sec. 09.60.200. - Conditions to transfers of structured settlement payment rights and structured settlement agreements.

(a) A transfer of structured settlement payment rights is not effective and a structured settlement obligor or annuity issuer is not required to make a payment directly or indirectly to a transferee of structured settlement payment rights unless the transfer has been approved by a superior court based on the court's written express findings that

(1) the structured settlement arose from an action filed in Alaska or that could have been filed in Alaska, or the payee of the structured settlement is domiciled in Alaska;

(2) the transfer complies with the requirements of AS 09.60.200 - 09.60.230, other applicable state and federal law, and the orders of any court;

(3) not less than 10 days before the date on which the payee first incurred an obligation with respect to the transfer, the payee has received by certified mail, return receipt requested, or other means that provide a comparable record of delivery, a disclosure statement in bold type, no smaller than 14 points, specifying

(A) the amounts and due dates of the structured settlement payments to be transferred;

(B) the aggregate amount of the payments;

(C) the discounted present value of the payments, together with the discount rate used in determining the discounted present value;

(D) the gross amount payable to the payee in exchange for the payments;

(E) an itemized listing of all broker's commissions, service charges, application fees, processing fees, closing costs, filing fees, referral fees, administrative fees, legal fees, notary fees, and other commissions, fees, costs, expenses, and charges payable by the payee or deductible from the gross amount otherwise payable to the payee;

(F) the net amount payable to the payee after deduction of all commissions, fees, costs, expenses, and charges described in (E) of this paragraph;

(G) the quotient, expressed as a percentage, obtained by dividing the net payment amount by the discounted present value of the payments; and

(H) the amount of any penalty and the aggregate amount of any liquidated damages, including penalties, payable by the payee in the event of a breach of the transfer agreement by the payee;

(4) the payee has established that the transfer is in the best interests of the payee and the payee's dependents;

(5) the payee has received independent professional advice regarding the legal, tax, and financial implications of the transfer;

(6) the transferee has given written notice of the transferee's name, address, and taxpayer identification number to the annuity issuer and the structured settlement obligor and has filed a copy of the notice with the court; and

(7) the transfer agreement provides that any disputes between the parties will be governed, interpreted, construed, and enforced in accordance with the laws of this state and that the domicile state of the payee is the proper venue to bring any cause of action arising out of a breach of the agreement; the transfer agreement must also provide that the parties agree to the jurisdiction of any court of competent jurisdiction located in this state.

(b) If the transfer would contravene the terms of the structured settlement, upon the filing of a written objection by any interested party and after considering the objection and any response to it, the court may grant, deny, or impose conditions upon the proposed transfer as the court considers just and proper under the facts and circumstances in accordance with established principles of law. Any order approving a transfer must require that the transferee indemnify the annuity issuer and the structured settlement obligor for any liability including reasonable costs and attorney fees arising from compliance by the issuer or obligor with the order of the court.

(c) A provision in a transfer agreement giving a transferee power to confess judgment against a payee is unenforceable to the extent the amount of the judgment would exceed the amount paid by the transferee to the payee, less any payments received from the structured settlement obligor or the payee.



Sec. 09.60.210. - Jurisdiction; procedure for approval of transfers.

(a) The superior court where the action giving rise to the structured settlement was maintained or could have been maintained or where the payee is domiciled has jurisdiction over an application for approval under AS 09.60.200 of a transfer of structured settlement payment rights.

(b) Not less than 30 days before the scheduled hearing on an application for authorization of a transfer of structured settlement payment rights under AS 09.60.200 , the transferee shall file with the court and serve on any other government authority that previously approved the structured settlement and all interested parties a notice of the proposed transfer and the application for its authorization. The notice must include

(1) a copy of the transferee's application to the court;

(2) a copy of the transfer agreement;

(3) a copy of the disclosure statement required under AS 09.60.200 ;

(4) notification that an interested party is entitled to support, oppose, or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or by participating in the hearing; and

(5) notification of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application must be filed in order to be considered by the court.

(c) Written responses to the application must be filed within 15 days after service of the transferee's notice.



Sec. 09.60.220. - No waiver and no penalty.

(a) The provisions of AS 09.60.200 - 09.60.230 may not be waived.

(b) A payee who proposes to make a transfer of structured settlement payment rights may not incur a penalty, forfeit an application fee or other payment, or otherwise incur any liability to the proposed transferee based on the failure of the transfer to satisfy the conditions of AS 09.60.200 - 09.60.230.



Sec. 09.60.230. - Definitions.

In AS 09.60.200 - 09.60.230,

(1) "annuity issuer" means an insurer that has issued an annuity contract to be used to fund periodic payments under a structured settlement;

(2) "dependents" means a payee's spouse and minor children and all other family members and other persons for whom the payee is legally obligated to provide support, including spousal maintenance;

(3) "discounted present value" means, with respect to a proposed transfer of structured settlement payment rights, the fair present value of future payments, as determined by discounting the payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service;

(4) "independent professional advice" means advice of an attorney, certified public accountant, actuary, or other professional adviser

(A) who is engaged by a payee to render advice concerning the legal, tax, and financial implications of a transfer of structured settlement payment rights;

(B) who is not in any manner affiliated with or compensated by the transferee of the transfer; and

(C) whose compensation for providing the advice is not affected by whether a transfer occurs or does not occur;

(5) "interested parties" means the payee, a beneficiary designated under the annuity contract to receive payments following the payee's death or, if the designated beneficiary is a minor, the designated beneficiary's parent or guardian, the annuity issuer, the structured settlement obligor, and any other party that has continuing rights or obligations under the structured settlement;

(6) "payee" means an individual who is receiving tax-free damage payments under a structured settlement and proposes to make a transfer of payment rights under the structured settlement;

(7) "qualified assignment agreement" means an agreement providing for a qualified assignment as provided by 26 U.S.C. 130 (United States Internal Revenue Code), as amended through December 31, 1998;

(8) "settled claim" means the original tort claim or workers' compensation claim resolved by a structured settlement;

(9) "structured settlement" means an arrangement for periodic payment of damages for personal injuries established by settlement or judgment in resolution of a tort claim or for periodic payments in settlement of a workers' compensation claim;

(10) "structured settlement agreement" means the agreement, judgment, stipulation, or release embodying the terms of a structured settlement, including the rights of the payee to receive periodic payments;

(11) "structured settlement obligor" means the party that has the continuing periodic payment obligation to the payee under a structured settlement agreement or a qualified assignment agreement;

(12) "structured settlement payment rights" means rights to receive periodic payments, including lump-sum payments, under a structured settlement, whether from the settlement obligor or the annuity issuer, where

(A) the payee or any other interested party is domiciled in the state;

(B) the structured settlement agreement was approved by a court in the state; or

(C) the settled claim was pending before the courts of this state when the parties entered into the structured settlement agreement;

(13) "terms of the structured settlement" means the terms of the structured settlement agreement, the annuity contract, a qualified assignment agreement, and an order or approval of a court, responsible administrative authority, or other government authority authorizing or approving the structured settlement;

(14) "transfer" means a sale, assignment, pledge, hypothecation, or other form of alienation or encumbrance made by a payee for consideration;

(15) "transfer agreement" means the agreement providing for transfer of structured settlement payment rights from a payee to a transferee;

(16) "transferee" means a person who is receiving or will receive structured settlement payment rights resulting from a transfer.









Chapter 09.63. - OATH, ACKNOWLEDGMENT, AND OTHER PROOF

Article 01 - OATHS, CERTIFICATIONS, NOTARIZATIONS, AND VERIFICATIONS

Sec. 09.63.010. - Oath, affirmation, and acknowledgment.

The following persons may take an oath, affirmation, or acknowledgment in the state:

(1) a justice, judge, or magistrate of a court of the State of Alaska or of the United States;

(2) a clerk or deputy clerk of a court of the State of Alaska or of the United States;

(3) a notary public;

(4) a United States postmaster;

(5) a commissioned officer under AS 09.63.050 (4);

(6) a municipal clerk carrying out the clerk's duties under AS 29.20.380;

(7) the lieutenant governor when carrying out the lieutenant governor's duties under AS 24.05.160 ;

(8) the presiding officer of each legislative house when carrying out the officer's duties under AS 24.05.170 .



Sec. 09.63.020. - Certification of documents.

(a) A matter required or authorized to be supported, evidenced, established, or proven by the sworn statement, declaration, verification, certificate, oath, or affidavit, in writing of the person making it (other than a deposition, an acknowledgment, an oath of office, or an oath required to be taken before a specified official other than a notary public) may be supported, evidenced, established, or proven by the person certifying in writing "under penalty of perjury" that the matter is true. The certification shall state the date and place of execution, the fact that a notary public or other official empowered to administer oaths is unavailable, and the following:

"I certify under penalty of perjury that the foregoing is true."

(b) A person who makes a false sworn certification which the person does not believe to be true under penalty of perjury is guilty of perjury.



Sec. 09.63.030. - Notarization.

(a) When a document is required by law to be notarized, the person who executes the document shall sign and swear to or affirm it before an officer authorized by law to take the person's oath or affirmation and the officer shall certify on the document that it was signed and sworn to or affirmed before the officer.

(b) The certificate required by this section may be in substantially the following form:

Subscribed and sworn to or affirmed before me at __________________ on

________________________.

(date)

____________________

Signature of Officer

____________________

Title of Officer

(c) If the document is sworn to or affirmed before a notary public of the state, the notary public shall

(1) affix on the document the

(A) notary public's official signature and official seal; and

(B) date of expiration of the notary public's commission; and

(2) comply with AS 44.50.060 - 44.50.065 and other applicable law.



Sec. 09.63.040. - Verification.

(a) When a document is required by law to be verified, the person required to verify it shall certify under oath or affirmation that the person has read the document and believes its content to be true.

(b) The person who makes the verification shall sign it before a person authorized by law to take the person's oath or affirmation.

(c) A verification made under this section may be in substantially the following form:

I _______________

say on oath or affirm that I have read the foregoing (or attached)

document and believe all statements made in the document are true.

___________________________

Signature

Subscribed and sworn to or affirmed before me at ___________________

________ on ___________________________ .

(date)

___________________________

Signature of Officer

___________________________

Title of Officer

(d) If the verification is sworn to or affirmed before a notary public of the state, the notary public shall

(1) affix on the document the

(A) notary public's official signature and official seal; and

(B) date of expiration of the notary public's commission; and

(2) comply with AS 44.50.060 - 44.50.065 and other applicable law.






Article 02 - UNIFORM RECOGNITION OF ACKNOWLEDGMENTS ACT

Sec. 09.63.050. - Recognition of notarial acts performed outside the state.

Notarial acts may be performed outside the state for use in the state with the same effect as if performed by a notary public of the state by

(1) a notary public authorized to perform notarial acts in the place in which the act is performed;

(2) a justice, judge, magistrate, clerk, or deputy clerk of a court of record in the place in which the notarial act is performed;

(3) an officer of the foreign service of the United States, a consular agent, or a person authorized by regulation of the United States Department of State to perform notarial acts in the place in which the act is performed;

(4) a commissioned officer in active service with the armed forces of the United States or a person authorized by regulation of the armed forces to perform notarial acts if the notarial act is performed for a merchant seaman of the United States, a member of the armed forces of the United States, a person serving with or accompanying the armed forces of the United States, or their dependents; or

(5) a person authorized to perform notarial acts in the place in which the act is performed.



Sec. 09.63.060. - Authentication of authority of officer.

(a) If the notarial act is performed by a person described in AS 09.63.050(1) - (4) other than a person authorized to perform notarial acts by the laws or regulations of a foreign country, the signature, rank or title and, if appropriate, the serial number of the person are sufficient proof of the authority of a person to perform the act.

(b) If the notarial act is performed by a person authorized by the laws or regulations of a foreign country to perform the act, there is sufficient proof of the authority of that person to act if

(1) either a foreign service officer of the United States resident in the country in which the act is performed or a diplomatic or consular officer of the foreign country resident in the United States certifies that a person holding that office is authorized to perform the act;

(2) the official seal of the person performing the notarial act is affixed to the document; or

(3) the title and indication of authority to perform notarial acts of the person appear either in a digest of foreign law or in a list customarily used as a source of that information.

(c) If the notarial act is performed by a person other than a person described in this section, there is sufficient proof of the authority of the person to act if the clerk of a court of record in the place in which the notarial act is performed certifies to the official character of the person and to the person's authority to perform the notarial act.

(d) The signature and title of the person performing the act are prima facie evidence that the person has the designated title and that the signature is genuine.



Sec. 09.63.070. - Certificate of person taking acknowledgment.

The person taking an acknowledgment shall certify that

(1) the person acknowledging appeared before the person taking the acknowledgment and acknowledged that the person executed the instrument; and

(2) the person acknowledging was known to the person taking the acknowledgment or the person taking the acknowledgment had satisfactory evidence that the person acknowledging was the person described in and who executed the instrument.



Sec. 09.63.080. - Recognition of certificate of acknowledgment.

The form of a certificate of acknowledgment used by a person whose authority is recognized under AS 09.63.010 or 09.63.050 shall be accepted in the state if

(1) the certificate is in a form prescribed by the laws or regulations of the state;

(2) the certificate is in a form prescribed by the laws or regulations applicable in the place in which the acknowledgment is taken; or

(3) the certificate contains the words "acknowledged before me" or their substantial equivalent.



Sec. 09.63.090. - Certificate of acknowledgment.

The words "acknowledged before me" mean that

(1) the person acknowledging

(A) appeared before the person taking the acknowledgment;

(B) acknowledged that the person executed the instrument;

(C) in the case of

(i) a natural person, acknowledged that the person executed the instrument for the purposes stated in it;

(ii) an officer or agent of a corporation, acknowledged that the person held the position or title set out in the instrument and certificate, acknowledged that the person signed the instrument on behalf of the corporation by proper authority, and acknowledged that the instrument was the act of the corporation for the purposes stated in it;

(iii) a member or manager of a limited liability company, acknowledged that the individual signed the instrument on behalf of the limited liability company by proper authority and executed the instrument as the act of the limited liability company for the purposes stated in it;

(iv) a partner or agent of a partnership, limited partnership, or limited liability partnership, acknowledged that the person signed the instrument on behalf of the partnership by proper authority and executed the instrument as the act of the partnership for the purposes stated in it;

(v) a person acknowledging as a principal by an attorney in fact, acknowledged that the person executed the instrument by proper authority as the act of the principal for the purposes stated in it;

(vi) a person acknowledging as a public officer, trustee, administrator, guardian, or other representative, acknowledged that the person signed the instrument in the capacity and for the purposes stated in it; and

(2) the person taking the acknowledgment either knew or had satisfactory evidence that the person acknowledging is the person named in the instrument or certificate.



Sec. 09.63.100. - Forms of acknowledgment.

(a) The forms of acknowledgment set out in this subsection may be used and are sufficient for their respective purposes under a law of the state. The authorization of the forms in this section does not preclude the use of other forms.

(1) For an individual acting in the individual's own right:

State of _________________________________________________________

__________ Judicial District (or County of __________

or Municipality of __________ )

The foregoing instrument was acknowledged before me this (date) by

(name of person who acknowledged).

__________________________________ Signature of Person Taking

Acknowledgment

__________________________________ Title or Rank

__________________________________ Serial Number, if any

(2) For a corporation:

State of _________________________________________________________

__________ Judicial District (or County of __________

or Municipality of __________ )

The foregoing instrument was acknowledged before me this (date) by

(name of officer or agent, title of officer or agent) of (name of

corporation acknowledging) a (state or place of incorporation)

corporation, on behalf of the corporation.

__________________________________ Signature of Person Taking

Acknowledgment

__________________________________ Title or Rank

__________________________________ Serial Number, if any

(3) For a limited liability company:

State of _________________________________________________________

__________ Judicial District (or County of __________

or Municipality of __________ )

The foregoing instrument was acknowledged before me this (date) by

(name of member or manager), member (or manager) of (name of limited

liability company acknowledging) a (state or place of organization)

limited liability company, on behalf of the limited liability company.

__________________________________ Signature of Person Taking

Acknowledgment

__________________________________ Member (or Manager)

__________________________________ Serial Number, if any

(4) For a partnership:

State of _________________________________________________________

__________ Judicial District (or County of __________

or Municipality of __________ )

The foregoing instrument was acknowledged before me this (date) by

(name of acknowledging partner or agent), partner (or agent) on behalf

of (name of partnership), a (partnership, limited partnership, or

limited liability partnership).

__________________________________ Signature of Person Taking

Acknowledgment

__________________________________ Title or Rank

__________________________________ Serial Number, if any

(5) For an individual acting as principal by an attorney in fact:

State of _________________________________________________________

__________ Judicial District (or County of __________

The foregoing instrument was acknowledged before me this (date) by

(name of attorney in fact) as attorney in fact on behalf of (name of

principal).

__________________________________ Signature of Person Taking

Acknowledgment

__________________________________ Title or Rank

__________________________________ Serial Number, if any

(6) By a public officer, trustee, or personal representative:

State of _________________________________________________________

__________ Judicial District (or County of __________

The foregoing instrument was acknowledged before me this (date) by

(name and title of position).

__________________________________ Signature of Person Taking

Acknowledgment

__________________________________ Title or Rank

__________________________________ Serial Number, if any

(b) If a document is acknowledged before a notary public of the state, the notary public shall

(1) affix on the document the

(A) notary public's official signature and official seal; and

(B) date of expiration of the notary public's commission; and

(2) comply with AS 44.50.060 - 44.50.065 and other law.



Sec. 09.63.110. - Uniformity of interpretation.

AS 09.63.050 - 09.63.130 shall be interpreted as to make uniform the laws of those states which enact them.



Sec. 09.63.120. - Definition.

In AS 09.63.010 - 09.63.130, "notarial acts" means acts that the laws and regulations of the state authorize notaries public of the state to perform, including the administering of oaths and affirmations, taking proof of execution and acknowledgment of instruments, and attesting documents.



Sec. 09.63.130. - Short title.

AS 09.63.050 - 09.63.130 may be cited as the Uniform Recognition of Acknowledgments Act.









Chapter 09.65. - ACTIONS, IMMUNITIES, DEFENSES, AND DUTIES

Sec. 09.65.010. - 09.65.012 - l Officers authorized to administer oath or affirmation; certification of documents. [Repealed, Sec. 6 ch 37 SLA 1981. For present provisions, see AS 09.63].

Repealed or Renumbered



Sec. 09.65.020. - 09.65.040. - [Renumbered as AS 09.68.020 - 09.68.040].

Repealed or Renumbered



Sec. 09.65.050. - [Renumbered as AS 09.15.040 ].

Repealed or Renumbered



Sec. 09.65.060. - [Renumbered as AS 09.68.060 ].

Repealed or Renumbered



Sec. 09.65.070. - Suits against incorporated units of local government.

(a) Except as provided in this section, an action may be maintained against a municipality in its corporate character and within the scope of its authority.

(b) A municipality may not require a person to post bond as a condition to bringing a cause of action against it.

(c) An action may not be maintained against an employee or member of a fire department operated and maintained by a municipality or village if the claim is an action for tort or breach of a contractual duty and is based upon the act or omission of the employee or member of the fire department in the execution of a function for which the department is established.

(d) An action for damages may not be brought against a municipality or any of its agents, officers, or employees if the claim

(1) is based on a failure of the municipality, or its agents, officers, or employees, when the municipality is neither owner nor lessee of the property involved,

(A) to inspect property for a violation of any statute, regulation, or ordinance, or a hazard to health or safety;

(B) to discover a violation of any statute, regulation, or ordinance, or a hazard to health or safety if an inspection of property is made; or

(C) to abate a violation of any statute, regulation, or ordinance, or a hazard to health or safety discovered on property inspected;

(2) is based upon the exercise or performance or the failure to exercise or perform a discretionary function or duty by a municipality or its agents, officers, or employees, whether or not the discretion involved is abused;

(3) is based upon the grant, issuance, refusal, suspension, delay, or denial of a license, permit, appeal, approval, exception, variance, or other entitlement, or a rezoning;

(4) is based on the exercise or performance during the course of gratuitous extension of municipal services on an extraterritorial basis;

(5) is based upon the exercise or performance of a duty or function upon the request of, or by the terms of an agreement or contract with, the state to meet emergency public safety requirements; or

(6) is based on the exercise or performance of a duty in connection with an enhanced 911 emergency system and is not based on an intentional act of misconduct or on an act of gross negligence.

(e) In this section

(1) "municipality" has the meaning given in AS 01.10.060 and includes a public corporation established by a municipality;

(2) "village" means an unincorporated community where at least 25 people reside as a social unit.



Sec. 09.65.080. - Suits by incorporated units of local government.

An action may be maintained by an incorporated borough, city, or other public corporation of like character in its corporate name, and upon a cause of action accruing to it in its corporate character

(1) upon a contract made with the public corporation;

(2) upon a liability prescribed by law in favor of the public corporation;

(3) to recover a penalty or forfeiture given to the public corporation;

(4) to recover damages for an injury to the corporate rights or property of the public corporation.



Sec. 09.65.085. - Civil liability of electric utility.

(a) A utility offering electrical service to the public for compensation under a certificate of public convenience and necessity issued by the former Alaska Public Utilities Commission or the Regulatory Commission of Alaska under AS 42.05.221 may not be held strictly liable for property damage, death, or personal injury resulting from an act or omission of the utility relating to the production, delivery, or sale of electricity.

(b) This section does not preclude liability for civil damages that are the result of an intentional, reckless, or negligent act or omission.



Sec. 09.65.087. - Civil liability for use of an automated external defibrillator.

(a) A person who uses or attempts to use an automated external defibrillator device on a victim of a perceived medical emergency is not liable for civil damages resulting from the use or attempted use of the device. This subsection does not apply to civil damages resulting from a failure to notify the appropriate emergency medical services agency.

(b) A person who acquires or provides an automated external defibrillator device for use on a victim of a perceived medical emergency is not liable for civil damages resulting from the use or attempted use of the device. This subsection does not apply to civil damages resulting from the failure of the person who acquires or provides the device to

(1) notify the local emergency medical response authority or other appropriate entity of the most recent placement of the device within 30 days following placement of the device;

(2) properly maintain and test the device;

(3) provide, within a reasonable proximity to the device's usual location, a means of notifying the local emergency medical response authority that an emergency exists in the event that a medical emergency occurs where the device is used; or

(4) provide appropriate training in the use of the device to an employee or agent of the person who acquires or provides the device; however, this paragraph does not apply and immunity is provided under this subsection if the period of time elapsing between hiring the person as an employee or agent and the occurrence of the harm, or between the acquisition of the device and the occurrence of the harm in any case in which the device was acquired after hiring the employee or agent, was not in excess of six months.

(c) The immunity provided by (b) of this section does not apply to a manufacturer of an automated external defibrillator.

(d) In this section, "appropriate training" means that the individual has completed an automated external defibrillator training course from the American Heart Association, the American Red Cross, or another automated external defibrillator training course approved by the Department of Health and Social Services.



Sec. 09.65.090. - Civil liability for emergency aid.

(a) A person at a hospital or any other location who renders emergency care or emergency counseling to an injured, ill, or emotionally distraught person who reasonably appears to the person rendering the aid to be in immediate need of emergency aid in order to avoid serious harm or death is not liable for civil damages as a result of an act or omission in rendering emergency aid.

(b) A member of an organization that exists for the purpose of providing emergency services is not liable for civil damages for injury to a person that results from an act or omission in providing first aid, search, rescue, or other emergency services to the person, regardless of whether the member is under a preexisting duty to render assistance, if the member provided the service while acting as a volunteer member of the organization; in this subsection, "volunteer" means a person who is paid not more than $10 a day and a total of not more than $500 a year, not including ski lift tickets and reimbursement for expenses actually incurred, for providing emergency services.

(c) The immunity provided under (b) of this section does not apply to civil damages that result from providing or attempting to provide any of the following advanced life support techniques unless the person who provided them was authorized by law to provide them:

(1) manual electric cardiac defibrillation;

(2) administration of antiarrhythmic agents;

(3) intravenous therapy;

(4) intramuscular therapy; or

(5) use of endotracheal intubation devices.

(d) This section does not preclude liability for civil damages as a result of gross negligence or reckless or intentional misconduct.

(e) [Repealed, Sec. 2 ch 92 SLA 2003].

(f) [Repealed, Sec. 2 ch 92 SLA 2003].



Sec. 09.65.091. - Civil liability for responding to disaster.

(a) A person who provides equipment or services on the request of a police agency, fire department, rescue or emergency squad, or other governmental agency during a state of emergency declared by an authorized representative of the state or local government is not liable for the death of or injury to any person or damage to any property caused by that person's actions, except when the trier of facts finds that the person acted intentionally, recklessly, or with gross negligence.

(b) This section does not affect the right of a person to receive benefits to which the person would otherwise be entitled under the workers' compensation law or under any pension law, nor does it affect entitlement to any other benefits or compensation authorized by state or federal law.



Sec. 09.65.092. - Civil liability for voluntary aircraft safety inspection.

An aircraft or power plant technician or mechanic certified by the Federal Aviation Administration who participates without compensation in a voluntary aircraft safety inspection program is not liable for civil damage resulting from an act or omission arising out of an aircraft safety inspection in that program unless the act or omission constitutes gross negligence or reckless or intentional misconduct.



Sec. 09.65.093. - Civil liability relating to aircraft runways, airfields, and landing areas.

(a) Except as provided in (c) of this section, a person who without compensation constructs, maintains, or repairs an aircraft runway, airfield, or landing area may not be held civilly liable, except for an act or omission that constitutes gross negligence or recklessness or intentional misconduct, for the injury to or death of a person or for damage to an aircraft, resulting from the use of the runway, airfield, or landing area to take off, land, park, or operate an aircraft.

(b) A person who is the owner or operator of an aircraft runway, airfield, or landing area is not civilly liable, except for an act or omission that constitutes gross negligence or recklessness or intentional misconduct, for the injury to or the death of a person or for damage to an aircraft, resulting from the use or attempted use of the runway, airfield, or landing area to take off, land, park, or operate an aircraft while the runway, airfield, or landing area is

(1) marked as closed by placement of a large "X" on the runway, in accordance with Federal Aviation Administration guidelines; and

(2) listed or charted, and designated as closed in the appropriate aeronautical charts and publications published by the Federal Aviation Administration.

(c) The immunity from civil liability under (a) of this section does not limit the liability of an owner or operator of an aircraft runway, airfield, or landing area to a provider of flight services or its passengers under contract with the owner or operator.



Sec. 09.65.095. - Liability for administration of blood test.

(a) A civil or criminal action arising out of battery may not be brought against a health care provider for the act of taking a blood sample if the sample is taken

(1) at the request of a police officer under the circumstances specified in AS 28.35.035 or when the arresting officer has a search warrant or court order authorizing the taking of the blood sample; and

(2) without the use of excessive or unreasonable force.

(b) In this section,

(1) "health care provider" means a nurse licensed under AS 08.68, a physician licensed under AS 08.64, and a person certified by a hospital as competent to take blood samples;

(2) "hospital" means a hospital as defined in AS 47.32.900 , including a governmentally owned or operated hospital.

(c) Nothing in this section shall be construed to prohibit recovery of damages incident to the improper or negligent withdrawal of blood.



Sec. 09.65.096. - Civil liability of hospitals for certain physicians.

(a) A hospital is not liable for civil damages as a result of an act or omission by an emergency room physician who is not an employee or actual agent of the hospital if the hospital provides notice that the emergency room physician is an independent contractor and the emergency room physician is insured as described under (c) of this section. The hospital is responsible for exercising reasonable care in granting privileges to practice in the hospital, for reviewing those privileges on a regular basis, and for taking appropriate steps to revoke or restrict privileges in appropriate circumstances. The hospital is not otherwise liable for the acts or omissions of an emergency room physician who is an independent contractor. The notice required by this subsection must (1) be posted conspicuously in all admitting areas of the hospital; (2) consist of a sign at least two feet high and two feet wide, with print at least two inches high; (3) be published at least annually in a newspaper of general circulation in the area; and (4) be in substantially the following form:

Notice to Hospital Users and

Notice of Limited Liability

(Name of hospital) may not be responsible for the actions of emergency room physicians in (name of hospital's emergency room). The following emergency room physicians are independent contractors and are not employees of the hospital: (List specific emergency room physicians)

(b) This section does not preclude liability for civil damages that are the proximate result of the hospital's negligence or intentional misconduct.

(c) A hospital is not immune from liability under (a) of this section for an act or omission of an emergency room physician who is an independent contractor unless the emergency room physician has liability insurance coverage in the amount of at least $500,000 for each incident and $1,500,000 for all incidents in a year, and the coverage is in effect and applicable to those health care services offered by the emergency room physician that the hospital is required to provide by law or by accreditation requirements.

(d) In this section,

(1) "emergency room physician" means a physician who does not have an ongoing physician-patient relationship with the emergency room patient and who provides emergency health care services in a hospital emergency room;

(2) "hospital" has the meaning given in AS 47.32.900 and includes a governmentally owned or operated hospital;

(3) "independent contractor" means an emergency room physician who is not an employee or actual agent of the hospital in connection with the rendition of the health care services.



Sec. 09.65.097. - Civil liability for emergency veterinary care.

(a) A veterinarian licensed in this or another licensing jurisdiction, or a person working under the direct supervision of a licensed veterinarian, who renders emergency care to an injured or ill animal that reasonably appears to the veterinarian or supervised person to be in immediate need of emergency aid in order to avoid serious harm or death is not liable for civil damages as a result of an act or omission in rendering emergency aid.

(b) This section does not apply to service rendered at the request of an owner of the animal and does not preclude liability for civil damages as a result of gross negligence or reckless or intentional misconduct.



Sec. 09.65.100. - [Renumbered as AS 25.20.025 ].

Repealed or Renumbered



Sec. 09.65.110. - 09.65.120. - [Renumbered as AS 09.68.110 - 09.68.120].

Repealed or Renumbered



Sec. 09.65.112. - Civil liability for aircraft and watercraft guest passengers.

(a) An owner or operator of an aircraft or watercraft is not liable for the civil damages of a person being transported in the owner's or operator's aircraft or watercraft if the aircraft or watercraft is not being used for commercial purposes.

(b) This section does not apply to a civil action

(1) for damages resulting from

(A) gross negligence or reckless or intentional misconduct;

(B) an act or omission of an owner or operator of an aircraft or watercraft if the aircraft or watercraft is being operated as a common carrier; or

(C) an act or omission of an owner or operator of an aircraft or watercraft that occurs while demonstrating an aircraft or watercraft to a prospective buyer; or

(2) described under (a) of this section if the owner or operator

(A) has insurance that would compensate the claimant for civil damages awarded against the owner or operator; an owner or operator who is insured as described in this subparagraph is not liable for civil damages described in (a) of this section that exceed the applicable insurance; or

(B) does not have insurance that would compensate a person being transported as described under (a) of this section for civil damages awarded against the owner or operator and, before the person being transported enters the aircraft or watercraft, the owner or operator fails to provide notice to the person being transported that the owner or operator is uninsured as described in this subparagraph.



Sec. 09.65.130. - [Renumbered as AS 25.24.310 ].

Repealed or Renumbered



Sec. 09.65.132. - [Renumbered as AS 25.27.062 ].

Repealed or Renumbered



Sec. 09.65.135. - Limitations on claims arising from skiing. [Repealed, Sec. 3 ch 63 SLA 1994. For current law, see AS 05.45].

Repealed or Renumbered



Sec. 09.65.145. - Liability for injuries or death resulting from livestock activities.

(a) Livestock are unpredictable and inherently dangerous. All persons who knowingly place themselves in proximity to livestock for any reason involving an activity that includes livestock subject themselves to serious injury or death and are considered a participant in livestock activity and assume the risk of injury or death caused by the livestock.

(b) Except as otherwise provided in this section, a person, and the personal representative of a person, who suffers an injury or death resulting from a livestock activity may not recover civil damages for the injury or death from a livestock activity sponsor, livestock professional, or livestock activity participant, or the agents or employees of a livestock activity sponsor, livestock professional, or livestock activity participant.

(c) This section does not affect a civil action for damages resulting from

(1) gross negligence or reckless or intentional misconduct of the livestock activity sponsor, livestock professional, or livestock activity participant, or agents or employees of the livestock activity sponsor, livestock professional, or livestock activity participant;

(2) equipment, tack, or a product provided by the livestock activity sponsor, livestock professional, or livestock activity participant that the livestock activity sponsor, livestock professional, or livestock activity participant knows is faulty or defective;

(3) the failure of the livestock activity sponsor, livestock professional, or livestock activity participant who provided the livestock to make a reasonable and prudent effort to determine the ability of the participant to safely manage the livestock activity, after taking into account the participant's representation of ability; a participant in a livestock show, livestock sale, or rodeo is presumed to be competent to handle livestock if an entry form is required for the activity and is signed or submitted by the participant.

(d) This section does not nullify coverage or an award for an injury to or death of an employee of a livestock activity sponsor or livestock professional if the employee suffers an injury or death resulting from a livestock activity and the injury or death is covered by or subject to workers' compensation provisions under AS 23.30.

(e) This section does not prevent or limit the liability of a livestock activity sponsor, livestock professional, or livestock activity participant, or their agents or employees under a liability provision as provided in a law relating to product liability.

(f) A livestock activity sponsor may not be held vicariously liable for the acts or omissions of a livestock activity participant or a livestock professional.

(g) A person may agree, in writing, to waive the entire right to recover damages resulting from an inherent risk of a livestock activity.

(h) This section does not affect the immunity of an owner of unimproved land under AS 09.65.200 .

(i) In this section,

(1) "inherent risk of a livestock activity" means those dangers or conditions that are an integral part of a livestock activity, including

(A) the propensity of livestock to behave in ways that may result in injury to a person on or around livestock;

(B) the unpredictability of livestock's reaction to sound, sudden movement, and unfamiliar objects or persons, or other animals;

(C) hazards or conditions unknown to a livestock activity sponsor;

(D) collisions with other livestock or objects;

(E) the potential of tack to become dislodged or move in ways that may result in injury to a person on or around a livestock activity; and

(F) the potential of a person to negligently engage in conduct that contributes to an injury or death during a livestock activity;

(2) "livestock" includes a domestic cow, domestic bison, hog, sheep, goat, domestic musk-ox, yak, pig, legally possessed caribou, reindeer, domestic elk, rabbit, hamster, guinea pig, turkey, chicken, pheasant, peafowl, pigeon, horse, mule, donkey, camel, llama, alpaca, or a waterfowl that does not require a federal permit; "livestock" does not mean a dog or cat;

(3) "livestock activity" includes

(A) livestock shows, fairs, sales, competitions, or performances that involve any or all breeds of livestock and any of the livestock disciplines, including rodeos, auctions, driving, pulling, judging, cutting, therapeutic riding, and showing;

(B) livestock training or teaching activities or both training and teaching activities;

(C) boarding or pasturing livestock;

(D) testing, inspecting or evaluating livestock belonging to another person, whether or not the owner has received monetary consideration or other thing of value for the use of the livestock or is permitting a prospective purchaser of the livestock to inspect or evaluate the livestock;

(E) driving, riding, grooming, traveling, or other livestock activities of any type, however informal or impromptu, that are sponsored by a livestock activity sponsor;

(F) placing or replacing horseshoes on an equine, or otherwise preparing livestock for show; and

(G) assisting in providing medical treatment to livestock;

(4) "livestock activity sponsor" means an individual, group, club, partnership, limited liability company, nonprofit corporation, or corporation operating for profit that sponsors, organizes, or provides the livestock, equipment, tack, facilities, or instruction for a livestock activity;

(5) "livestock professional" means a person who receives compensation for instructing a participant, renting livestock to a participant for the purpose of engaging in livestock activity, or renting equipment or tack to a participant;

(6) "participant" means a person, whether amateur or professional, who engages in a livestock activity or who is near or close to livestock, whether or not a fee is paid to participate in the livestock activity.



Sec. 09.65.150. - Duty to disabled pedestrians.

(a) The driver of a vehicle approaching a physically disabled pedestrian who is carrying a white or metallic-colored cane, or using special equipment for mobility, or using a service animal, shall take precautions necessary to avoid injury to the pedestrian or the service animal. A driver who fails to take necessary precautions and, as a result, causes injury to the pedestrian or the service animal, or causes property damage, is liable for the injury or damage caused.

(b) In this section

(1) "physically disabled pedestrian" means a person who has a physical condition that limits the person's ability to function as a pedestrian without the assistance of another person, a service animal, a cane, or other equipment or device;

(2) "service animal" means a dog guide or other animal that assists a physically disabled person to function as a pedestrian.



Sec. 09.65.155. - Civil liability of firearms or ammunition manufacturer or dealer.

A civil action to recover damages or to seek injunctive relief may not be brought against a person who manufactures or sells firearms or ammunition if the action is based on the lawful sale, manufacture, or design of firearms or ammunition. However, this section does not prohibit a civil action resulting from a negligent design, a manufacturing defect, a breach of contract, or a breach of warranty.



Sec. 09.65.160. - Immunity for good faith disclosures of job performance information.

An employer who discloses information about the job performance of an employee or former employee to a prospective employer of the employee or former employee at the request of the prospective employer or the employee or former employee is presumed to be acting in good faith and, unless lack of good faith is shown by a preponderance of the evidence, may not be held liable for the disclosure or its consequences. For purposes of this section, the presumption of good faith is rebutted upon a showing that the employer or former employer

(1) recklessly, knowingly, or with a malicious purpose disclosed false or deliberately misleading information; or

(2) disclosed information in violation of a civil right of the employee or former employee that is protected under AS 18.80 or under comparable federal law.



Sec. 09.65.161. - Immunity for disclosure of required health care data.

A person who reports health care data required to be reported under AS 18.05 and regulations adopted under that chapter for conditions or diseases of public health significance may not be held liable for the disclosure to the Department of Health and Social Services or for the use of the data by the department.



Sec. 09.65.170. - Limited liability of certain directors and officers.

(a) Unless the act or omission constituted gross negligence, a person may not recover tort damages for personal injury, death, or damage to property for an act or omission to act in the course and scope of official duties, from one of the following:

(1) a member of the board of directors or an officer of a nonprofit corporation;

(2) a member of the board of directors of a public or nonprofit hospital, or a member of a citizen's advisory board of any hospital;

(3) a member of a school board of a school district;

(4) a member of the governing body, a commission, or a citizen's advisory committee of a municipality of the state;

(5) a member of the board of directors, an officer, or an employee of a regional development organization.

(b) Notwithstanding (a) of this section, the duties and liabilities of a director or officer of a nonprofit corporation to the corporation or the corporation's shareholders may not be limited or modified.

(c) In this section,

(1) "nonprofit corporation " means a corporation that qualifies for exemption from taxation under 26 U.S.C. 501(c)(3) or (4) (Internal Revenue Code);

(2) [See delayed amendment note]. "regional development organization" has the meaning given in AS 44.33.895 .



Sec. 09.65.180. - Civil liability of zoos.

(a) Except as provided in (b) of this section, a person who owns or operates a zoo is strictly liable for injury to a person or property if the injury is caused by an animal owned by or in the custody of the zoo.

(b) A person who owns or operates a zoo is not strictly liable as provided in (a) of this section if

(1) the animal that caused the injury was within the animal's normal place of confinement at the time the injury occurred;

(2) the zoo owner or operator had posted signs at prominent places within the zoo, including at each entrance, warning that the liability of the zoo for injuries caused by animals within their normal place of confinement is limited by law; and

(3) the enclosure within which the animal was confined at the time of the injury was constructed and maintained in a manner that prevents a person who exercises ordinary care customary for a person of similar age, intelligence, and experience from contacting the animal or entering the enclosure.



Sec. 09.65.200. - Tort immunity for personal injuries or death occurring on unimproved land.

(a) An owner of unimproved land is not liable in tort, except for an act or omission that constitutes gross negligence or reckless or intentional misconduct, for damages for the injury to or death of a person who enters onto or remains on the unimproved portion of land if

(1) the injury or death resulted from a natural condition of the unimproved portion of the land or the person entered onto the land for recreation; and

(2) the person had no responsibility to compensate the owner for the person's use or occupancy of the land.

(b) This section does not enhance or diminish rights granted under former 43 U.S.C. 932 (R.S. 2477).

(c) In this section, "unimproved land" includes land that contains

(1) a trail;

(2) an abandoned aircraft landing area; or

(3) a road built to provide access for natural resource extraction, but which is no longer maintained or used.



Sec. 09.65.205. - Civil liability for controlled substances offense.

(a) A person who sells or barters a controlled substance in violation of AS 11.71 is strictly liable

(1) to the recipient or another person for civil damages if, while under the influence of the controlled substance, the person receiving the controlled substance engages in conduct that results in civil damages and the recipient's being under the influence of the controlled substance substantially contributes to the civil damages; and

(2) for the cost to the state or political subdivision to criminally prosecute a person who receives a controlled substance from a person who violates AS 11.71 if the prosecution results from the violation of AS 11.71 described in this subsection.

(b) In an action under (a) of this section, it is not a defense that the person receiving the controlled substance voluntarily consumed the controlled substance or was voluntarily under the influence of the controlled substance.

(c) In this section,

(1) "civil damages" includes damages for personal injury, death, or injury to property of a person, including the state or a political subdivision of the state;

(2) "controlled substance" has the meaning given in AS 11.71.900 .



Sec. 09.65.210. - Damages resulting from commission of a felony or while under the influence of alcohol or drugs.

A person who suffers personal injury or death or the person's personal representative under AS 09.55.570 or 09.55.580 may not recover damages for the personal injury or death if the injury or death occurred while the person was

(1) engaged in the commission of a felony, the person has been convicted of the felony, including conviction based on a guilty plea or plea of nolo contendere, and the party defending against the claim proves by clear and convincing evidence that the felony substantially contributed to the personal injury or death;

(2) engaged in conduct that would constitute the commission of an unclassified felony, a class A felony, or a class B felony for which the person was not convicted and the party defending against the claim proves by clear and convincing evidence

(A) the felonious conduct; and

(B) that the felonious conduct substantially contributed to the personal injury or death;

(3) fleeing after the commission, by that person, of conduct that would constitute an unclassified felony, a class A felony, or a class B felony or being apprehended for conduct that would constitute an unclassified felony, a class A felony, or a class B felony if the party defending against the claim proves by clear and convincing evidence

(A) the felonious conduct; and

(B) that the conduct during the flight or apprehension substantially contributed to the injury or death;

(4) operating a vehicle, aircraft, or watercraft while under the influence of intoxicating liquor or any controlled substance in violation of AS 28.35.030 , was convicted, including conviction based on a guilty plea or plea of nolo contendere, and the party defending against the claim proves by clear and convincing evidence that the conduct substantially contributed to the personal injury or death; or

(5) engaged in conduct that would constitute a violation of AS 28.35.030 for which the person was not convicted if the party defending against the claim proves by clear and convincing evidence

(A) the violation of AS 28.35.030 ; and

(B) that the conduct substantially contributed to the personal injury or death.



Sec. 09.65.215. - Immunity of peace officer for use of body wire eavesdropping device.

(a) A peace officer who intercepts an oral communication by use of an electronic, mechanical, or other eavesdropping device that is concealed on or carried on the person of the peace officer and that transmits that oral communication by means of radio to a receiving unit that is monitored by other peace officers, or who monitors the receiving unit, is not liable for damages to a person whose oral communication is intercepted if

(1) the interception and monitoring occurs

(A) during the investigation of a crime or the arrest of a person for a crime; and

(B) for the purpose of ensuring the safety of the peace officer conducting the investigation or making the arrest;

(2) the peace officer who intercepts the oral communication is a party to the communication and has consented to the interception; and

(3) the communication intercepted is not recorded.

(b) In this section,

(1) "intercept" has the meaning given in AS 42.20.390 ;

(2) "oral communication" has the meaning given in AS 42.20.390 ;

(3) "peace officer" has the meaning given in AS 11.81.900 (b).



Sec. 09.65.220. - Immunity for certain real property disclosures.

The owner of an interest in real property, the owner's agent, and the agent of the transferee of the interest are not liable to the transferee for the owner or agent's failure to disclose information on the real property to the transferee, if the disclosure would constitute discrimination prohibited by 42 U.S.C. 3601 - 3631 (Fair Housing Act). In this section, "transferee" includes a purchaser, lessee, and easement holder.



Sec. 09.65.230. - Innocent misrepresentations by agents in real property transfers.

The agent of a transferor or transferee is not liable for an innocent misrepresentation in information provided to the transferor or transferee in the transfer of an interest in real property if the agent does not have personal knowledge of the error, inaccuracy, or omission that is the basis for the misrepresentation.



Sec. 09.65.235. - Immunity for negotiated regulation making committee and its members.

A civil action for damages or costs may not be brought against a negotiated regulation making committee established under AS 44.62.710 - 44.62.800 or any of its members for an act or omission occurring in the course and scope of the official duties of the committee under AS 44.62.710 - 44.62.800.



Sec. 09.65.240. - Liability of the state and regional educational attendance areas for release of hazardous substances.

(a) Notwithstanding AS 46.03.822 (a), neither the state nor a regional educational attendance area established under AS 14.08, nor an agent or employee of the state or a regional educational attendance area acting within the scope of that agency or employment, is subject to liability under AS 46.03.822 for damages, as defined in AS 46.03.822 (k) and 46.03.824, for the release of a hazardous substance at or from any facility used in relation to a regional educational attendance area school as described in AS 14.08.151 or at or from any facility used in relation to a school operated by the state under AS 14.16.

(b) In this section,

(1) "facility" has the meaning given in AS 46.03.826 ;

(2) "hazardous substance" has the meaning given in AS 46.03.826 .



Sec. 09.65.250. - Immunity for certain actions related to child support.

A person, including the state and its subdivisions, agencies, officers, and employees, may not be held liable for good faith

(1) compliance with a subpoena of this or another state that requests information, including the social security number and employment history of a person, issued by the child support services agency created in AS 25.27.010 , or the child support enforcement agency of another state, for child support purposes authorized under law;

(2) collection of child support, including encumbering or surrendering assets in response to a notice of lien or levy for the payment of child support; or

(3) compliance with an income withholding notice or an order to withhold and deliver that is regular on its face and is for child support purposes.



Sec. 09.65.270. - Civil immunity related to the sale or transfer of a firearm.

(a) A person may not bring a civil action for damage or harm caused by an individual for whom a federal firearm certificate was executed if the action arises from the execution of the federal firearm certificate by a public official with the authority under federal law to execute the certificate and the individual causing the damage or harm

(1) is the transferee of the firearm; and

(2) at the time the certificate is executed either

(A) has a permit to carry a concealed handgun issued under AS 18.65.700; or

(B) meets the qualifications imposed under AS 18.65.705 (1) - (5) for obtaining a concealed handgun permit.

(b) In this section, "federal firearm certificate" means the certificate required on a federal "Form 1 (Firearms)," "Form 4 (Firearms)," or "Form 5 (Firearms)."



Sec. 09.65.280. - Civil liability of state for acts or omissions of village public safety officers.

Notwithstanding another provision of law, the state and its officers, agents, and employees are not liable in tort, except for an act or omission that constitutes gross negligence or reckless or intentional misconduct, for damages for the injury to or death of a person or property damage resulting from the supervision of, training of, actions of or failure to act of, or use of or failure to use village public safety officers in communicating with or monitoring the activities of persons on probation or parole.



Sec. 09.65.290. - Civil liability for sports or recreational activities.

(a) A person who participates in a sports or recreational activity assumes the inherent risks in that sports or recreational activity and is legally responsible for all injuries or death to the person or other persons and for all damage to property that results from the inherent risks in that sports or recreational activity.

(b) This section does not require a provider to eliminate, alter, or control the inherent risks within the particular sports or recreational activity that is provided.

(c) This section does not apply to a civil action based on the

(1) negligence of a provider if the negligence was the proximate cause of the injury, death, or damage; or

(2) design or manufacture of sports or recreational equipment or products or safety equipment used incidental to or required by a sports or recreational activity.

(d) Nothing in this section shall be construed to conflict with or render as ineffectual a liability release agreement between a person who participates in a sports or recreational activity and a provider.

(e) In this section,

(1) "inherent risks" means those dangers or conditions that are characteristic of, intrinsic to, or an integral part of a sports or recreational activity;

(2) "provider" means a person or a federal, state, or municipal agency that promotes, offers, or conducts a sports or recreational activity, whether for pay or otherwise;

(3) "sports or recreational activity"

(A) means a commonly understood sporting activity, whether undertaken with or without permission, including baseball, softball, football, soccer, basketball, hockey, bungee jumping, parasailing, bicycling, hiking, swimming, skateboarding, horseback riding and other equine activity, dude ranching, mountain climbing, river floating, whitewater rafting, canoeing, kayaking, hunting, fishing, backcountry trips, mushing, backcountry or helicopter-assisted skiing, alpine skiing, Nordic skiing, snowboarding, telemarking, snow sliding, snowmobiling, off-road and all-terrain vehicle use;

(B) does not include

(i) boxing contests, sparring or wrestling matches, or exhibitions that are subject to the requirements of AS 05.10;

(ii) activities involving the use of devices that are subject to the requirements of AS 05.20; or

(iii) skiing or sliding activities at a ski area that are subject to the requirements of AS 05.45.



Sec. 09.65.292. - Parental waiver of child's negligence claim against provider of sports or recreational activity.

Sec. 09.65.292. Parental waiver of child's negligence claim against provider of sports or recreational activity.

(a) Except as provided in (b) of this section, a parent may, on behalf of the parent's child, release or waive the child's prospective claim for negligence against the provider of a sports or recreational activity in which the child participates to the extent that the activities to which the waiver applies are clearly and conspicuously set out in the written waiver and to the extent the waiver is otherwise valid. The release or waiver must be in writing and shall be signed by the child's parent.

(b) A parent may not release or waive a child's prospective claim against a provider of a sports or recreational activity for reckless or intentional misconduct.

(c) In this section,

(1) "child" means a minor who is not emancipated;

(2) "parent" means

(A) the child's natural or adoptive parent;

(B) the child's guardian or other person appointed by the court to act on behalf of the child;

(C) a representative of the Department of Health and Social Services if the child is in the legal custody of the state;

(D) a person who has a valid power of attorney concerning the child; or

(E) for a child not living with the child's natural or adoptive parent, the child's grandparent, aunt, uncle, sister, or brother who has reached the age of majority and with whom the child lives;

(3) "provider" has the meaning given in AS 09.65.290 ;

(4) "sports or recreational activity" has the meaning given in AS 09.65.290.



Sec. 09.65.295. - Liability involving a peace officer or fire fighter.

(a) A peace officer or fire fighter injured while in the line of duty or the personal representative of a peace officer or fire fighter who died in the line of duty may not bring a civil action to recover damages for a negligent act or omission if the negligent act or omission created the need for the activity being performed by the peace officer or fire fighter.

(b) This section does not apply to a negligent act or omission that is unrelated to the activity that created the need for the presence of the peace officer or fire fighter.

(c) In this section, "fire fighter" means a person employed by a municipal fire department or who is a member of a volunteer fire department registered with the state fire marshal, or a person registered for purposes of workers' compensation with the state fire marshal as a member of a volunteer fire department.



Sec. 09.65.300. - Immunity for providing free health care services.

(a) Except as otherwise provided in this section, a health care provider who provides health care services to another person is not liable for civil damages resulting from an act or omission in providing the health care services if the health care

(1) provider is licensed in this state to provide health care services;

(2) services provided were within the scope of the health care provider's license;

(3) services were provided at a medical clinic, medical facility, nonprofit facility, temporary emergency site, or other facility owned or operated by a governmental entity or nonprofit organization and the health care provider was acting within the scope of the provider's responsibilities in the medical clinic, governmental entity, or nonprofit organization;

(4) services were provided voluntarily and without pay to the health care provider for the services, except as provided in (b)(2) and (3) of this section; and

(5) provider

(A) obtains informed consent from the person receiving the health care services as described under AS 09.55.556 , except in the case of an emergency; and

(B) provides the person receiving the health care services advance written notice of the immunity provided under this section to a health care provider when providing voluntary health care services as described under this section.

(b) This section does not preclude

(1) liability for civil damages that are the result of gross negligence or reckless or intentional misconduct;

(2) a health care provider from receiving payment or being reimbursed for expenses, including travel and room and board while providing voluntary services;

(3) a medical clinic or facility from charging for its services.

(c) In this section,

(1) "health care provider" means a state licensed physician, physician assistant, dentist, dental hygienist, osteopath, optometrist, chiropractor, registered nurse, practical nurse, nurse midwife, advanced nurse practitioner, naturopath, physical therapist, occupational therapist, marital and family therapist, psychologist, psychological associate, licensed clinical social worker, or certified direct-entry midwife;

(2) "health care services" means services received by an individual in order to treat or to prevent illness or injury;

(3) "nonprofit organization" means an organization that qualifies for exemption from taxation under 26 U.S.C. 501(c)(3) or (4) (Internal Revenue Code).



Sec. 09.65.310. - Damages resulting from driving the vehicle of a person under the influence of an alcoholic beverage.

(a) A person is not liable beyond the limits of any applicable insurance policy purchased by or on behalf of the owner of the vehicle for damages resulting from a motor vehicle accident if the person was driving a vehicle involved in the accident and

(1) before the accident, started driving the vehicle involved in the accident from or near licensed premises;

(2) is, at the time of the accident, a person employed in the course and scope of employment to or under contract to drive a taxicab or limousine, a taxicab or limousine owner, a holder of a taxicab or limousine permit issued by a municipality, or an owner or employee of a company that dispatches taxicabs or limousines;

(3) was not under the influence of an alcoholic beverage, inhalant, or controlled substance at the time of the accident;

(4) was driving the vehicle to the motor vehicle owner's residence or designated residential location at the request of the motor vehicle owner or operator or a law enforcement officer; and

(5) was driving the vehicle because the motor vehicle owner or operator was under the influence of an alcoholic beverage or reasonably believed to be under the influence of an alcoholic beverage.

(b) A person licensed under AS 04.11.080 - 04.11.250, or an agent or employee of the person, is not liable for damages resulting from a motor vehicle accident described under (a) of this section. A person or entity that participates in making arrangements for transportation of a vehicle under (a) of this section is not liable for damages resulting from a motor vehicle accident described in (a) of this section.

(c) This section does not

(1) preclude liability for civil damages as a result of gross negligence or reckless or intentional misconduct;

(2) limit the ability of a person to recover damages under any applicable uninsured or underinsured motor vehicle insurance coverage; or

(3) limit the ability of a person to recover damages under any applicable liability insurance coverage purchased by or on behalf of the person being transported under (a) of this section.

(d) A motor vehicle owner is considered to have given consent to another person to drive the owner's motor vehicle if the other person is involved in an accident and the provisions of (a) of this section apply to the other person.

(e) In this section,

(1) "controlled substance" has the meaning given in AS 28.33.190 ;

(2) "inhalant" has the meaning given to the phrase "hazardous volatile material or substance" in AS 47.37.270 ;

(3) "licensed premises" has the meaning given in AS 04.21.080 .



Sec. 09.65.320. - Nonrecovery for damages for noneconomic losses resulting from operating a motor vehicle while uninsured.

(a) Except as provided in (b) of this section, in an action to recover damages for personal injury or wrongful death, a person who suffers personal injury or death or the person's personal representative under AS 09.55.570 or 09.55.580 may not recover damages for noneconomic losses if the injury or death occurred while the person was operating a motor vehicle and the person knew that the person was not in compliance with the motor vehicle liability insurance provisions of AS 28.22.011 or, if applicable, the motor vehicle liability insurance provisions of AS 28.20. In this subsection, "damages for noneconomic losses" means the compensation claimed for the losses identified in AS 09.17.010 (a).

(b) The prohibition against the recovery of noneconomic losses in (a) of this section does not apply if the person who is liable for the personal injury or wrongful death

(1) was driving while under the influence of an alcoholic beverage, inhalant, or controlled substance;

(2) acted intentionally, recklessly, or with gross negligence;

(3) fled from the scene of the accident; or

(4) was acting in furtherance of an offense or in immediate flight from an offense that constitutes a felony as defined in AS 11.81.900 at the time of the accident.






Chapter 09.68. - MISCELLANEOUS PROVISIONS

Sec. 09.68.020. - Successive actions.

Successive actions may be maintained upon the same contract or transaction when a new cause of action arises under the contract.



Sec. 09.68.030. - Corporate sureties.

When, by the laws of the state or by a charter, ordinance, rule, or regulation of a political subdivision, municipality, public corporation, or by a board, body, organization, court, or judge, a recognizance, stipulation, bond, undertaking, or bail in an action, suit, proceeding, or matter conditioned for the faithful performance of an act or duty or for the doing of an act or thing is permitted or required to be given with one or more sureties, it is sufficient compliance if the instrument is executed by a corporation that has complied with the laws of the state and is authorized by law to act as surety upon instruments and in proceedings, actions, suits, and matters as set out in this section.



Sec. 09.68.040. - Parties exempt from giving bond.

(a) In an action or proceeding in a court in which the state or a municipality is a party or in which the state or a municipality is interested, a bond or undertaking is not required of the state, a municipality, or an officer of the state or municipality.

(b) A bond for costs on appeal need not be filed by a party to an action if a court finds that party to be indigent and the appeal not frivolous; this finding may be made upon an affidavit filed by that party showing that the party is unable to pay for a bond and further stating the grounds for the appeal and the belief that the party is entitled to redress.

(c) A court in this state may not excuse a litigant requesting the entry of a stay or other interlocutory relief from posting a bond or other security to protect the persons who will be adversely affected if the excuse is based on the nature of the policy or interest advocated by the party, the number of persons affected by the outcome of the case, whether a governmental entity could be expected to bring or participate in the case, the extent of the party's economic incentive to bring the case, or any combination of these factors.



Sec. 09.68.050. - Civil liability for malicious claim against state permitted project.

(a) A person who initiates or maintains a malicious claim for injunctive relief against a state permitted project is, in addition to any other penalty or sanction provided by law, liable in a civil action to the permittee or owner of the project for all of the following:

(1) actual damages suffered by the permittee or owner of the project as a result of the malicious claim, including

(A) wages and salaries paid to employees or contractors idled or put to nonproductive labor as a result of prosecution of the malicious claim; and

(B) increased material costs caused by prosecution of the malicious claim; and

(2) incidental or consequential damages arising under contracts associated with the project that were caused by prosecution of the malicious claim.

(b) The liability of a person for damages under this section is in addition to liability for an award of reasonable attorney fees and costs that may be made to a prevailing party under the Alaska Rules of Civil Procedure.

(c) For purposes of this section, a person "initiates or maintains a malicious claim for injunctive relief against a state permitted project" if

(1) the person initiates or maintains a baseless legal or administrative claim, including an original claim, a counterclaim, or a cross-claim, against a project or activity in the state requiring one or more permits, authorizations, or approvals from a state agency;

(2) the claim is rejected by a court or administrative tribunal of competent jurisdiction or otherwise terminated adverse to the person;

(3) the claim is initiated or maintained in bad faith for an end other than the end it was designed to accomplish;

(4) the person acts with malice in initiating or maintaining the claim; and

(5) the permittee or owner of the project is damaged by the initiation or maintenance of the claim.



Sec. 09.68.060. - Defense not prejudiced by assignment.

If there is an assignment of a thing in action, the action by the assignee is without prejudice to a setoff or other defense existing at the time of, or before notice of the assignment. But, this section does not apply to a negotiable promissory note or bill of exchange transferred in good faith and upon valuable consideration before due.



Sec. 09.68.110. - Civil liability for shoplifting.

(a) A person who has attained the age of 18 years or an emancipated minor who shoplifts merchandise is, in addition to any criminal penalty provided by law, liable in a civil action to the owner or seller of the merchandise for all of the following:

(1) actual damages;

(2) a penalty equal to the retail value of the merchandise or $1,000, whichever is less; and

(3) a penalty of not less than $100 nor more than $200.

(b) A person having legal custody of an unemancipated minor who shoplifts merchandise is liable in a civil action to the owner or seller of the merchandise for both of the following:

(1) a penalty equal to the retail value of the merchandise or $500, whichever is less; and

(2) a penalty of not less than $100 nor more than $200.

(c) It is a condition precedent to maintaining an action under this section that the owner or seller of the merchandise send a notice demanding the relief authorized to the defendant by first class mail at the defendant's last known address 15 days or more before the action is commenced. The Department of Law may adopt regulations prescribing the form of this notice. It is not a condition precedent to maintaining an action under this section that the person who shoplifted merchandise was charged or convicted under any statute or ordinance.

(d) Judgments, but not claims, arising under this section may be assigned.

(e) For purposes of this section, a person "shoplifts merchandise" if, without authority and with intent to deprive the owner of the merchandise,

(1) the person removes the merchandise of a commercial establishment, not purchased by the person, from the premises of the commercial establishment;

(2) the person knowingly conceals on, in, or about the person the merchandise of a commercial establishment, not purchased by the person, while still upon the premises of the commercial establishment; or

(3) the person knowingly substitutes or alters a price ticket in order to pay less than the indicated retail price.

(f) Merchandise found concealed on or about the person which has not been purchased by the person is prima facie evidence of a knowing concealment for purposes of (e)(2) of this section.

(g) The liability of a person for damages and penalties under this section is in addition to liability for an award of reasonable attorneys' fees that may be made to the prevailing party in a civil action under Alaska Rule of Civil Procedure 82.

(h) In this section, "emancipated minor" means a minor whose disabilities have been removed for general purposes under AS 09.55.590 .



Sec. 09.68.115. - Bad check civil penalties.

(a) In an action against a person who issues a check that is dishonored, the plaintiff may recover damages in an amount equal to $100 or triple the amount of the check, whichever is greater, except that damages recovered under this section may not exceed the amount of the check by more than $1,000 and may be awarded only if

(1) the plaintiff makes a written demand for payment of the check at least 15 days before commencing the action; and

(2) the defendant fails to tender, before the action commences, an amount equal to the amount of the check plus up to a maximum $30 fee.

(b) An action under this section may be brought as a small claims action if the amount claimed does not exceed the jurisdictional limits for small claims actions, or may be brought in any other court that has jurisdiction.

(c) After the beginning of an action under this section but before the case is tried, the defendant may satisfy the claim by tendering an amount of money equal to the amount of the check plus court, legal, and service costs incurred by the plaintiff up to a maximum of $150.

(d) In this section

(1) "check" has the meaning given in AS 11.46.280 ;

(2) "dishonored" means the nonpayment of a check because of

(A) lack of funds;

(B) closure or nonexistence of an account; or

(C) a stop payment order issued without cause;

(3) "written demand" means a written notice to the issuer of a check personally delivered or sent by first class mail to the address shown on the dishonored check, advising the issuer that the check has been dishonored and explaining the civil penalties set out in this section.



Sec. 09.68.120. - Definition of death.

An individual is considered dead if, in the opinion of a physician licensed or exempt from licensing under AS 08.64 or a registered nurse authorized to pronounce death under AS 08.68.395 , based on acceptable medical standards, or in the opinion of a mobile intensive care paramedic, physician assistant, or emergency medical technician authorized to pronounce death based on the medical standards in AS 18.08.089, the individual has sustained irreversible cessation of circulatory and respiratory functions, or irreversible cessation of all functions of the entire brain, including the brain stem. Death may be pronounced in this circumstance before artificial means of maintaining respiratory and cardiac function are terminated.



Sec. 09.68.130. - Collection of settlement information.

(a) Except as provided in (c) of this section, the Alaska Judicial Council shall collect and evaluate information relating to the compromise or other resolution of all civil litigation. The information shall be collected on a form developed by the council for that purpose and must include

(1) the case name and file number;

(2) a general description of the claims being settled;

(3) if the case is resolved by way of settlement,

(A) the gross dollar amount of the settlement;

(B) to whom the settlement was paid;

(C) the dollar amount of advanced costs and attorney fees that were deducted from the gross dollar amount of the settlement before disbursement to the claimant;

(D) the net amount actually disbursed to the claimant;

(E) the total costs and attorney fees paid by or owed by all parties; and

(F) any nonmonetary terms, including whether the attorney fees incurred by the claimant were based on a contingent fee agreement or upon an hourly rate; if a contingent fee was paid, the percentage of the total settlement represented by the fee must be included; or, if an hourly rate, the hourly rate paid;

(4) if the case is resolved by dismissal, summary judgment, trial, or otherwise,

(A) the gross dollar amount of the judgment;

(B) the amount of attorney fees awarded and to which party;

(C) the amount of costs awarded and to which party;

(D) the net amount, after deduction of (B) and (C) of this paragraph, for which the prevailing party has judgment;

(E) the dollar amount of advanced costs and attorney fees that were deducted from the gross dollar amount of the judgment before distribution to the claimant;

(F) the total costs and attorney fees paid by defending parties; and

(G) any nonmonetary terms, including whether the attorney fees incurred by the claimant were based on a contingent fee agreement or upon an hourly rate; if a contingent fee was paid, the percentage of the total settlement represented by the fee must be included; or, if an hourly rate, the hourly rate paid.

(b) The information received by the council under (a) of this section is confidential. This restriction does not prevent the disclosure of summaries and statistics in a manner that does not allow the identification of particular cases or parties.

(c) The requirements of (a) of this section do not apply to the following types of cases:

(1) divorce and dissolution;

(2) adoption, custody, support, visitation, and emancipation of children;

(3) children-in-need-of-aid cases under AS 47.10 or delinquent minors cases under AS 47.12;

(4) domestic violence protective orders under AS 18.66.100 - 18.66.180;

(5) estate, guardianship, and trust cases filed under AS 13;

(6) small claims under AS 22.15.040 ;

(7) forcible entry and detainer cases;

(8) administrative appeals;

(9) motor vehicle impound or forfeiture actions under municipal ordinance.

(d) A party to a civil case, except a civil case described in (c) of this section, or, if the party is represented by an attorney, the party's attorney shall submit the information described in (a) of this section to the Alaska Judicial Council. The information must be submitted within 30 days after the case is finally resolved as to that party and on a form specified by the Alaska Judicial Council.






Chapter 09.70. - GENERAL PROVISIONS

Sec. 09.70.010. - Applicability of title.

This title governs all proceedings in actions brought after January 1, 1963, and all further proceedings in actions then pending, except to the extent that, in the opinion of the court, their application in a particular action pending when the rules take effect would not be feasible or would work injustice, in which event, the laws in effect before January 1, 1963, apply.



Sec. 09.70.020. - Short title.

This title may be cited as the Code of Civil Procedure.






Chapter 09.80. - UNIFORM ELECTRONIC TRANSACTIONS ACT

Sec. 09.80.010. - Scope.

(a) Except as otherwise provided in (b) and (c) of this section, this chapter applies to electronic records and electronic signatures relating to a transaction.

(b) This chapter does not apply to a transaction to the extent it is governed by

(1) a law governing the creation and execution of wills, codicils, or testamentary trusts;

(2) the Uniform Commercial Code other than AS 45.01.107 , 45.01.206, AS 45.02, and AS 45.12.

(c) This chapter applies to a transaction governed by 15 U.S.C. 7001 - 7031 (Electronic Signatures in Global and National Commerce Act), but this chapter is not intended to limit, modify, or supersede 15 U.S.C. 7001(c). To the extent excluded from the scope of 15 U.S.C. 7001 - 7031 under 15 U.S.C. 7003, this chapter does not apply to a notice to the extent that it is governed by a law requiring the furnishing of

(1) any notice of

(A) the cancellation or termination of utility services, including water, heat, and power;

(B) default, acceleration, repossession, foreclosure, or eviction, or the right to cure, under a credit agreement secured by, or a rental agreement for, a primary residence of an individual;

(C) the cancellation or termination of health insurance or benefits or life insurance benefits, excluding annuities; or

(D) recall of a product, or material failure of a product, that risks endangering health or safety; or

(2) a document to accompany any transportation or handling of hazardous materials, pesticides, or other toxic or dangerous materials.

(d) This chapter applies to an electronic record or electronic signature otherwise excluded from the application of this chapter under (b) or (c) of this section to the extent it is governed by a law other than those specified in (b) or (c) of this section.

(e) A transaction subject to this chapter is also subject to other applicable substantive law.



Sec. 09.80.020. - Use of electronic records and electronic signatures; variation by agreement.

(a) This chapter does not require a record or signature to be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.

(b) This chapter applies only to transactions between parties each of whom has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

(c) A party who agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

(d) Except as otherwise provided in this chapter, the effect of any of the provisions of this chapter may be varied by agreement. The presence in certain provisions of this chapter of the words "unless otherwise agreed," or words of similar meaning, does not imply that the effect of other provisions may not be varied by agreement.

(e) Whether an electronic record or electronic signature has legal consequences is determined by this chapter and other applicable law.



Sec. 09.80.030. - Construction and application.

This chapter shall be construed and applied to

(1) facilitate electronic transactions consistent with other applicable law;

(2) be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(3) carry out its general purpose to make the law with respect to the subject of this chapter uniform among states enacting it.



Sec. 09.80.040. - Legal recognition of electronic records, electronic signatures, and electronic contracts.

(a) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

(b) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(c) If a law requires a record to be in writing, an electronic record satisfies the law.

(d) If a law requires a signature, an electronic signature satisfies the law.



Sec. 09.80.050. - Provision of information in writing; presentation of records.

(a) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send, or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent, or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(b) If a law other than this chapter requires a record to be posted or displayed in a certain manner, to be sent, communicated, or transmitted by a specified method, or to contain information that is formatted in a certain manner, the following rules apply:

(1) the record must be posted or displayed in the manner specified in the other law;

(2) except as otherwise provided in (d)(2) of this section, the record shall be sent, communicated, or transmitted by the method specified in the other law;

(3) the record must contain the information formatted in the manner specified in the other law.

(c) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d) The requirements of this section may not be varied by agreement, but

(1) to the extent a law other than this chapter requires information to be provided, sent, or delivered in writing but permits that requirement to be varied by agreement, the requirement under (a) of this section that the information be in the form of an electronic record capable of retention may also be varied by agreement; and

(2) a requirement under a law other than this chapter to send, communicate, or transmit a record by regular United States mail may be varied by agreement to the extent permitted by the other law.



Sec. 09.80.060. - Attribution and effect of electronic record and electronic signature.

(a) An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to whom the electronic record or electronic signature was attributable.

(b) The effect of an electronic record or electronic signature attributed to a person under (a) of this section is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.



Sec. 09.80.070. - Effect of change or error.

If a change or an error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1) if the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record;

(2) in an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual

(A) promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

(B) takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

(C) has not used or received any benefit or value from the consideration, if any, received from the other person;

(3) if (1) and (2) of this section do not apply, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any;

(4) paragraphs (2) and (3) of this section may not be varied by agreement.



Sec. 09.80.080. - Notarization and acknowledgment.

If a law requires a signature or record to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.



Sec. 09.80.090. - Retention of electronic records; originals.

(a) If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record that

(1) accurately reflects the information set out in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) remains accessible for later reference.

(b) A requirement to retain a record under (a) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated, or received.

(c) A person may satisfy (a) of this section by using the services of another person if the requirements of that subsection are satisfied.

(d) If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with (a) of this section.

(e) If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with (a) of this section.

(f) A record retained as an electronic record in accordance with (a) of this section satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after July 1, 2004 specifically prohibits the use of an electronic record for the specified purpose.

(g) This section does not preclude a governmental agency of this state from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.



Sec. 09.80.100. - Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form.



Sec. 09.80.110. - Automated transaction.

In an automated transaction, the following rules apply:

(1) a contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements;

(2) a contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and that the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance;

(3) the terms of the contract are determined by the substantive law applicable to it.



Sec. 09.80.120. - Time and place of sending and receipt.

(a) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it

(1) is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) is in a form capable of being processed by that system; and

(3) enters an information processing system outside the control of the sender or of a person who sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient that is under the control of the recipient.

(b) Unless otherwise agreed between a sender and the recipient, an electronic record is received when it

(1) enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) is in a form capable of being processed by that system.

(c) Subsection (b) of this section applies even if the place the information processing system is located is different from the place the electronic record is considered to be received under (d) of this section.

(d) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is considered to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1) if the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction;

(2) if the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e) An electronic record is received under (b) of this section even if no individual is aware of its receipt.

(f) Receipt of an electronic acknowledgment from an information processing system described in (b) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g) If a person is aware that an electronic record purportedly sent under (a) of this section, or purportedly received under (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.



Sec. 09.80.130. - Transferable records.

(a) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to whom the transferable record was issued or transferred.

(b) A system satisfies (a) of this section, and a person is considered to have control of a transferable record, if the transferable record is created, stored, and assigned in such a manner that

(1) a single authoritative copy of the transferable record exists that is unique, identifiable, and, except as otherwise provided in (4) - (6) of this subsection, unalterable;

(2) the authoritative copy identifies the person asserting control as the person to whom the transferable record was

(A) issued; or

(B) most recently transferred if the authoritative copy indicates that the transferable record has been transferred;

(3) the authoritative copy is communicated to and maintained by the person asserting control or the person's designated custodian;

(4) copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(c) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in AS 45.01.201 , of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the Uniform Commercial Code, including, if the applicable statutory requirements under AS 45.03.302(a), AS 45.07.501 , or AS 45.29.308 are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession, and endorsement are not required to obtain or exercise any of the rights under this subsection.

(d) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the Uniform Commercial Code.

(e) If requested by a person against whom enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

(f) In this section, "transferable record" means an electronic record that

(1) would be a note under AS 45.03 or a document under AS 45.07 if the electronic record were in writing; and

(2) the issuer of the electronic record expressly has agreed is a transferable record.



Sec. 09.80.140. - Creation and retention of electronic records and conversion of written records by governmental agencies.

Each governmental agency of this state shall determine whether, and the extent to which, the governmental agency will create and retain electronic records and convert written records to electronic records.



Sec. 09.80.150. - Acceptance and distribution of electronic records by governmental agencies.

(a) Except as otherwise provided in AS 09.80.090 (f), each governmental agency of this state shall determine whether, and the extent to which, the governmental agency will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use, and rely upon electronic records and electronic signatures.

(b) To the extent that a governmental agency uses electronic records and electronic signatures under (a) of this section, the governmental agency, giving due consideration to security, may specify

(1) the manner and format in which the electronic records must be created, generated, sent, communicated, received, and stored and the systems established for those purposes;

(2) if electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record, and the identity of, or criteria that must be met by, a third party used by a person filing a document to facilitate the process;

(3) control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality, and auditability of electronic records; and

(4) any other required attributes for electronic records that are specified for corresponding nonelectronic records or that are reasonably necessary under the circumstances.

(c) Except as otherwise provided in AS 09.80.090 (f), this chapter does not require a governmental agency of this state to use or permit the use of electronic records or electronic signatures.



Sec. 09.80.160. - Interoperability.

A governmental agency of this state that adopts standards under AS 09.80.150 may encourage and promote consistency and interoperability with similar requirements adopted by other governmental agencies of this and other states and the federal government and nongovernmental persons interacting with governmental agencies of this state. If appropriate, those standards may specify differing levels of standards from which governmental agencies of this state may choose in implementing the most appropriate standard for a particular application.



Sec. 09.80.190. - Definitions.

In this chapter,

(1) "agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures given the effect of agreements under laws otherwise applicable to a particular transaction;

(2) "automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course of affairs in forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction;

(3) "computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result;

(4) "contract" means the total legal obligation resulting from the parties' agreement as affected by this chapter and other applicable law;

(5) "electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities;

(6) "electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual;

(7) "electronic record" means a record created, generated, sent, communicated, received, or stored by electronic means;

(8) "electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record;

(9) "governmental agency" means an executive, legislative, or judicial agency, department, board, commission, authority, institution, or instrumentality, of the federal government or of a state or of a county, municipality, or other political subdivision of a state;

(10) "information" means data, text, images, sounds, codes, computer programs, software, databases, or similar items;

(11) "information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying, or processing information;

(12) "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or any other legal or commercial entity;

(13) "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(14) "security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record; "security procedure" includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or call-backs or other acknowledgment procedures;

(15) "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States, and includes an Indian tribe or band or Alaska Native village that is recognized by federal law or formally acknowledged by a state;

(16) "transaction" means an action or set of actions occurring between two or more persons relating to the conduct of business, commercial, or governmental affairs;

(17) "Uniform Commercial Code" means AS 45.01 - AS 45.08, AS 45.12, AS 45.14, and AS 45.29.



Sec. 09.80.195. - Short title.

This chapter may be cited as the Uniform Electronic Transactions Act.









Title 10 - CORPORATIONS AND ASSOCIATIONS

Chapter 10.05. - ALASKA BUSINESS CORPORATION ACT



Chapter 10.06. - ALASKA CORPORATIONS CODE

Article 01 - CORPORATE PURPOSES AND POWERS

Sec. 10.06.005. - Purposes.

A corporation may be organized under this chapter for any lawful purpose.



Sec. 10.06.010. - General powers.

Subject to the limitations in its articles of incorporation, the provisions of this chapter and other applicable law, a corporation has all the powers of a natural person in carrying out its business activities, including, without limitation, the power to

(1) have perpetual succession by its corporate name;

(2) sue and be sued in its corporate name;

(3) adopt a corporate seal and alter it, and use it by having it or a facsimile of it impressed, affixed, or reproduced;

(4) buy, take, receive, lease, or otherwise acquire, own, hold, improve, use, and otherwise deal in, real or personal property or an interest in the property, wherever situated;

(5) sell, convey, mortgage, pledge, lease, exchange, transfer, and otherwise dispose of all or a part of its property and assets;

(6) lend money, if properly approved, to its employees, officers, and directors, and otherwise assist its employees, officers, and directors;

(7) buy, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of, and otherwise use and deal in shares or other interests in, or obligations of, other domestic or foreign corporations, associations, partnerships, or individuals, or direct or indirect obligations of the United States or of any other government, state, territory, governmental district or municipality or an instrumentality of these;

(8) make contracts and guarantees, incur liabilities, borrow money at the rates of interest the corporation determines, issue notes, bonds, and other obligations, and secure its obligations by mortgage or pledge of all or any of its property, franchise and income;

(9) lend money for its corporate purposes, invest and reinvest its money, and take and hold real and personal property as security for the payment of money loaned or invested;

(10) conduct business, carry on operations, and have offices and exercise the powers granted by this chapter in a state, territory, district, or possession of the United States, or in a foreign country;

(11) elect or appoint officers and agents of the corporation and define their duties and fix their compensation;

(12) make and alter bylaws not inconsistent with its articles of incorporation or with state law, for the administration and regulation of the affairs of the corporation;

(13) donate for the public welfare or for charitable, scientific or educational purposes, and in time of war donate in aid of war activities;

(14) transact lawful business in time of war in aid of the United States in the prosecution of the war;

(15) pay pensions and establish pension plans, pension trusts, profit-sharing plans, stock bonus plans, stock option plans and other incentive plans for its directors, officers, and employees;

(16) cease its corporate activities and surrender its corporate franchise;

(17) have and exercise the powers of a limited or general partner or a joint venturer in association with one or more persons, corporations, partnerships, or associations;

(18) have and exercise all powers necessary or convenient to carry out the purposes for which the corporation is organized.



Sec. 10.06.015. - Defense of ultra vires.

(a) An act of a corporation or a transfer of real or personal property to or by a corporation, otherwise lawful, is not invalid because the corporation was without capacity or power to do the act or to make or receive the transfer, but the lack of capacity or power may be asserted

(1) in an action by a shareholder against the corporation to enjoin the doing of an act or the transfer of real or personal property by or to the corporation; if the unauthorized act or transfer sought to be enjoined is being, or is to be, performed or made under a contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the action, set aside and enjoin the performance of the contract, and in so doing may allow to the corporation or to the other parties to the contract, compensation as may be equitable for the loss or damage sustained by any of them from the action of the court in setting aside and enjoining the performance of the contract; however, anticipated profits to be derived from the contract may not be awarded by the court as a loss or damage sustained;

(2) in an action by or in the right of the corporation to obtain a judgment in its favor against an incumbent or former officer, director, or incorporator of the corporation for loss or damage due to that individual's unauthorized act;

(3) in an action or special proceeding by the commissioner to annul or dissolve the corporation or to enjoin it from the doing of unauthorized business.

(b) This section applies to contracts and conveyances made by foreign corporations in this state and to conveyances by foreign corporations of real property situated in this state.



Sec. 10.06.020. - Limitations on powers of shareholders, officers, and directors.

A limitation upon the powers of the shareholders, officers, or directors, or the manner or exercise of their powers, contained in or implied by the articles of incorporation, bylaws, or action of the board, or by AS 10.06.605 - 10.06.678 or 10.06.705 - 10.06.788 or by a shareholders' agreement may not be asserted as between the corporation or a shareholder and a third person, except in a proceeding

(1) by a shareholder or the state to enjoin the doing or continuance of unauthorized business by the corporation or its officers, or both, in a case where a third party has not acquired rights under AS 10.06.025(a);

(2) to dissolve the corporation; or

(3) by the corporation or by a shareholder suing in a representative suit against the officers or directors of the corporation for violation of their duty.



Sec. 10.06.025. - Contracts or conveyances binding domestic and foreign corporations.

(a) A contract or conveyance made in the name of the corporation that is authorized or ratified by the board, or is done within the scope of the authority, actual or apparent, conferred by the board or within the agency power of the officers executing it, except as the board's authority is limited by law, binds the corporation, and the corporation acquires rights under the contract, whether the contract is executed or is wholly or in part executory.

(b) This section applies to contracts and conveyances made by foreign corporations in this state and to conveyances by foreign corporations of real property situated in this state.






Article 02 - NAME, REGISTERED AGENT, REGISTERED OFFICE, AND SERVICE ON CORPORATION

Sec. 10.06.105. - Corporate name.

(a) A corporate name must contain the word "corporation", "company", "incorporated", or "limited", or an abbreviation of one of these words. The corporate name may not contain a word or phrase that indicates or implies that the corporation is organized for a purpose other than the purpose contained in its articles of incorporation.

(b) The corporate name may not contain the word "city", "borough", or "village" or otherwise imply that the corporation is a municipality. The name of a city, borough, or village may be used in the corporate name.

(c) A person may not adopt a name that contains the word "corporation", "incorporated", or "limited", or an abbreviation of one of these words, unless the person has been issued a certificate of incorporation, or, in the case of a foreign corporation, a certificate of authority, by the commissioner. This subsection does not prohibit a limited liability company or a limited partnership from using the word "limited" or an abbreviation of "limited" in its name.

(d) A corporate name must be distinguishable on the records of the department from the name of any other organized entity and from a reserved or registered name. The department may adopt regulations to enforce this subsection. In this subsection, "organized entity" and "reserved or registered name" have the meanings given in AS 10.35.040 .



Sec. 10.06.110. - Reservation of corporate name.

The exclusive right to the use of a corporate name may be reserved by a

(1) person intending to organize a corporation under this chapter;

(2) domestic corporation intending to change its name;

(3) foreign corporation intending to apply for a certificate of authority to transact business in this state;

(4) foreign corporation authorized to transact business in this state and intending to change its name; or

(5) person intending to organize a foreign corporation and to have it apply for a certificate of authority to transact business in this state.



Sec. 10.06.115. - Application for and duration of reservation of name.

Reservation of a corporate name is made by filing an application with the commissioner. If the commissioner finds that the name is available for corporate use under AS 10.06.105 (d), the commissioner shall reserve it for the exclusive use of the applicant for a period of 120 days.



Sec. 10.06.120. - Transfer of reserved name.

The holder of a reserved corporate name may transfer the right to the exclusive use of the corporate name to another person by filing a notice of transfer with the commissioner, signed by the holder of the name, and specifying the name and address of the transferee.



Sec. 10.06.125. - Registration of corporate name.

A corporation organized and existing under the laws of a state or territory of the United States may register its corporate name if the name is available for corporate use under AS 10.06.105 (d).



Sec. 10.06.130. - Exclusive use of name; remedies.

(a) A corporation that is organized under this chapter has the exclusive right to the name under which it was organized. A foreign corporation that has obtained a certificate of authority under this chapter has the exclusive right to the name under which it received its certificate of authority. A corporation that has registered a name under AS 10.06.125 has the exclusive right to the use of the registered name.

(b) A corporation with the exclusive right to a name under (a) of this section

(1) may enjoin the use of a name that is not distinguishable on the records of the department from the name to which the corporation has the exclusive right under (a) of this section;

(2) has a cause of action for damages against a person who uses a name that is not distinguishable on the records of the department from the name to which the corporation has the exclusive right under (a) of this section.



Sec. 10.06.135. - Procedure for registration of corporate name.

Registration of a corporate name is made by filing with the commissioner

(1) an application for registration executed by an officer of the corporation setting out the name of the corporation, the state or territory under the laws of which it is incorporated, the date of incorporation, a statement that it is doing business, and a brief statement of its business; and

(2) a certificate from an official of the state or territory where the corporation is organized who has custody of the records pertaining to corporations stating that the corporation is in good standing under the laws of that state or territory.



Sec. 10.06.140. - Fee for and duration of registered name.

(a) The fee for registration of a corporate name shall be established by the department by regulation.

(b) The registration is effective until the close of the calendar year in which the application for registration is filed unless terminated earlier by involuntary dissolution in accordance with AS 10.06.633 .



Sec. 10.06.145. - Renewal of registered name.

A corporation that has registered its corporate name may renew the registration each year by (1) filing an application for renewal setting out the facts required in an original application for registration; (2) filing a certificate of good standing required for an original registration; and (3) paying a fee established by the department by regulation. An application for renewal shall be filed between October 1 and December 31 in each year. The renewal extends the registration for the following calendar year.



Sec. 10.06.150. - Registered office and registered agent.

A corporation shall continuously maintain in this state a registered agent and a registered office. The registered office may be the same as the place of business of the corporation. The registered agent may be either an individual resident of this state whose business office is the same as the registered office, or a domestic or foreign corporation authorized to transact business in this state whose business office is the same as the registered office.



Sec. 10.06.155. - Registration of agent by nonresident with controlling interest. [Repealed, Sec. 59 ch 82 SLA 1989].

Repealed or Renumbered



Sec. 10.06.160. - Filing list of registered corporations with superior court; updating and publishing. [Repealed, Sec. 35 ch 126 SLA 1994].

Repealed or Renumbered



Sec. 10.06.165. - Change of registered office or agent by corporation.

(a) A corporation may change its registered office, agent, or both, by filing with the department a statement signed by the president or a vice-president including

(1) the name of the corporation;

(2) the address of its registered office;

(3) the address of its new registered office if the registered office is to be changed;

(4) the name of its registered agent;

(5) the name of its new registered agent if the registered agent is to be changed; and

(6) a statement that the change is authorized by resolution of its board of directors.

(b) If the commissioner finds that the statement complies with this chapter, the commissioner shall file it in the commissioner's office. The change becomes effective when the statement is filed.



Sec. 10.06.170. - Change by agent or resignation of agent.

(a) A registered agent of a domestic or foreign corporation may change the location of the agent's office from one address to another in this state. The agent may change the registered office for each corporation for which the person is acting as registered agent by filing in the office of the commissioner a statement setting out (1) the name of the agent; (2) the address of the agent's office before change; (3) the address to which the office is changed; and (4) a list of corporations for which the person is the registered agent. The statement shall be executed by the registered agent in the individual name of the agent or, if the agent is a corporation, it shall be executed by its president or a vice-president. The statement shall be delivered to the commissioner and, if the commissioner finds that the statement complies with this chapter, the commissioner shall file it in the commissioner's office. The change becomes effective when the statement is filed.

(b) A registered agent may resign by filing a written notice and an exact copy of the notice with the commissioner. The written notice of resignation shall set out the latest address of the principal office of the corporation and the names, addresses, and titles of the most recent officers of the corporation known by the agent. The commissioner shall immediately mail a copy of the notice to the corporation at its principal office. The resignation becomes effective 30 days after the filing of the written notice, unless the corporation sooner appoints a successor registered agent, as provided in AS 10.06.165 .



Sec. 10.06.175. - Service on corporation.

(a) The registered agent of a corporation is an agent upon whom process, notice, or demand required or permitted by law to be served upon the corporation may be served.

(b) If a corporation fails to appoint or maintain a registered agent in this state, or if its registered agent cannot, with reasonable diligence, be found at the registered office, the commissioner is an agent of the corporation upon whom the process, notice, or demand may be served. A person may serve the commissioner under this subsection by

(1) serving on the commissioner or the designee of the commissioner a copy of the process, notice, or demand, with any papers required by law to be delivered in connection with the service, and a fee established by the department by regulation;

(2) sending to the corporation being served by certified mail a notice that service has been made on the commissioner under this subsection and a copy of the process, notice, or demand and accompanying papers; notice to the corporation shall be sent to

(A) the address of the last registered office of the corporation as shown by the records on file in the office of the commissioner; and

(B) the address, the use of which the person initiating the proceedings knows or, on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice; and

(3) filing with the appropriate court or other body, as part of the return of service, the return receipt of mailing and an affidavit of the person initiating the proceedings that this section has been complied with.

(c) The commissioner shall keep a record of processes, notices, and demands served upon the commissioner under this section.

(d) This section does not affect the right to serve process, notice, or demand required or permitted by law to be served upon a corporation in any other manner permitted.






Article 03 - FORMATION OF CORPORATIONS

Sec. 10.06.205. - Incorporators.

One or more natural persons at least 18 years of age may act as incorporators of a corporation by signing and delivering to the commissioner an original and an exact copy of the articles of incorporation for the corporation.



Sec. 10.06.208. - Articles of incorporation.

The articles of incorporation must set out

(1) the name of the corporation;

(2) the purpose or purposes for which the corporation is organized, which may be stated to be, or to include, the transaction of any or all lawful business for which corporations may be incorporated under this chapter;

(3) if incorporation is after March 24, 1982, the address of its initial registered office and the name of its initial registered agent;

(4) the name and address of each alien affiliate or a statement that there are no alien affiliates;

(5) if the corporation is authorized to issue only one class of shares, the total number of shares that the corporation is authorized to issue;

(6) if the corporation is authorized to issue more than one class of shares, or if a class of shares is to have two or more series,

(A) the total number of shares of each class the corporation is authorized to issue, and the total number of shares of each series that the corporation is authorized to issue or of which the board is authorized to fix the number of shares;

(B) the designation of each class, and the designation of each series or that the board may determine the designation of any series;

(C) the rights, preferences, privileges, and restrictions granted to or imposed on the respective classes or series of shares or the holders of the shares, or that the board, within any limits and restrictions stated, may determine or alter the rights, preferences, privileges, and restrictions granted to or imposed on a wholly unissued class of shares or a wholly unissued series of any class of shares; and

(D) if the number of shares of a series is authorized to be fixed by the board, the articles of incorporation may also authorize the board, within the limits and restrictions stated in the articles or stated in a resolution of the board originally fixing the number of shares constituting a series, to increase or decrease, but not below the number of shares of the series then outstanding, the number of shares of a series after the issue of shares of that series; if the number of shares of a series are decreased, the shares constituting the decrease shall resume the status they had before the adoption of the resolution originally fixing the number of shares of the series.



Sec. 10.06.210. - Articles of incorporation; optional provisions.

The articles of incorporation may set out

(1) any of the following provisions, which are not effective unless expressly provided in the articles:

(A) a provision granting, with or without limitations, the power to levy assessments upon the shares or class of shares;

(B) a provision removing from shareholders preemptive rights to subscribe to any or all issues of shares or securities;

(C) special qualifications of persons who may be shareholders;

(D) a provision limiting the duration of the corporation's existence to a specified date;

(E) a provision restricting or eliminating the power of the board or of the outstanding shares to adopt, amend, or repeal provisions of the bylaws as provided in AS 10.06.228 ;

(F) a provision requiring, for any corporate action except as provided in AS 10.06.460 and AS 10.06.605 , the vote of a larger proportion or of all of the shares of a class or series, or the vote or quorum for taking action of a larger proportion or of all of the directors, than is otherwise required by this chapter;

(G) a provision limiting or restricting the business in which the corporation may engage or the powers that the corporation may exercise or both;

(H) a provision conferring upon the holder of an evidence of indebtedness, issued or to be issued by the corporation, the right to vote in the election of directors and on any other matters on which shareholders may vote;

(I) a provision conferring on shareholders the right to determine the consideration for which shares shall be issued;

(J) a provision requiring the approval of the shareholders or the approval of the outstanding shares for a corporate action, even though not otherwise required by this chapter;

(K) a provision that one or more classes or series of shares are redeemable as provided in AS 10.06.325 ;

(L) [Repealed, Sec. 59 ch 82 SLA 1989].

(M) a provision that confers or imposes the powers, duties, privileges, and liabilities of directors upon delegates under AS 10.06.450;

(N) a provision eliminating or limiting the personal liability of a director to the corporation or its stockholders for monetary damages for the breach of fiduciary duty as a director; the articles of incorporation may not eliminate or limit the liability of a director for (i) a breach of a director's duty of loyalty to the corporation or its stockholders; (ii) acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law; (iii) wilful or negligent conduct involved in the payment of dividends or the repurchase of stock from other than lawfully available funds; or (iv) a transaction from which the director derives an improper personal benefit; the provisions of this paragraph do not eliminate or limit the liability of a director for an act or omission that occurs before the effective date of the articles of incorporation or of an amendment to the articles of incorporation authorized by this paragraph;

(2) reasonable restrictions upon the right to transfer or hypothecate shares of a class or series, but a restriction is not binding on shares issued before the adoption of the restriction unless the holders of those shares voted in favor of the restriction;

(3) the names and addresses of the persons appointed to act as initial directors;

(4) any other provision not in conflict with this chapter for the management of the business and for the conduct of the affairs of the corporation, including any provision that is required or permitted by this chapter to be stated in the bylaws.



Sec. 10.06.213. - Delivery of articles of incorporation.

An original and an exact copy of the articles of incorporation shall be delivered to the commissioner for processing under AS 10.06.910 and for issuance of a certificate of incorporation.



Sec. 10.06.215. - Disclosure of corporate purposes.

An incorporator presenting articles of incorporation under AS 10.06.213 shall deliver, with the articles, a separate statement of the codes, from the identification codes established under AS 10.06.870 , that most closely describe the activities in which the corporation will initially engage.



Sec. 10.06.218. - Effect of issuance of certificate of incorporation.

The corporate existence begins on the issuance of the certificate of incorporation. That certificate is conclusive evidence that all precedent conditions required to be performed by the incorporators have been satisfied and that the corporation has been incorporated. Issuance does not affect the right of the state to bring a proceeding to cancel or revoke the certificate or for involuntary dissolution of the corporation. The doctrines of de jure compliance, de facto corporations, and corporations by estoppel are abolished.



Sec. 10.06.220. - Liability for acting as nonexistent corporation.

(a) Except as provided in (b) of this section persons who assume to act as a corporation for which there has been no issuance of a certificate of incorporation under AS 10.06.218 are jointly and severally liable for debts and liabilities incurred or arising as a result of that action.

(b) The terms of a written contract between a third party and persons acting on behalf of a corporation for which there has been no issuance of a certificate of incorporation may modify or preclude the liability created by this section.

(c) An oral promise, agreement or understanding is not effective to modify or preclude the liability created in (a) of this section.



Sec. 10.06.223. - Organizational meeting.

After the commencement of corporate existence by the issuance of a certificate of incorporation, an organizational meeting of either the incorporators or the board of directors named in the articles of incorporation shall be held, either inside or outside the state, at the call of a majority of the incorporators or directors named in the articles of incorporation, for the purpose of adopting bylaws, electing directors if none have been named in the articles, electing officers, and transacting such other business as may come before the meeting. Those calling the meeting shall give at least 20 days notice of the meeting by mail to each incorporator or director named. The notice shall state the time and place of the meeting.



Sec. 10.06.225. - Power of incorporators before directors' election.

Sec. 10.06.225. Power of incorporators before directors' election.

If initial directors have not been named in the articles of incorporation, the incorporator or incorporators may do whatever is necessary and proper to perfect the organization of the corporation until the directors are elected, including the adoption and amendment of bylaws of the corporation and the election of directors.



Sec. 10.06.228. - Bylaws: adoption, amendment or repeal.

Bylaws may be adopted, amended, or repealed either by approval of the outstanding shares or by approval of the board, except as provided in AS 10.06.230 . The articles of incorporation may restrict or eliminate the power of either the board or the outstanding shares to adopt, amend, or repeal bylaws.



Sec. 10.06.230. - Bylaws: number of directors and other content.

(a) Unless a provision is contained in the articles, the bylaws must state the number of directors of the corporation or state that the number of directors may not be less than a stated number or more than a stated number, with the exact number of the directors to be fixed, within the limits specified, by approval of the board or the shareholders in the manner provided in the bylaws. If the articles provide for the number of directors, the number of directors may only be changed by an amendment to the articles.

(b) [Repealed, Sec. 59 ch 82 SLA 1989].

(c) After the issuance of shares, a bylaw specifying or changing a fixed number of directors, or the maximum or minimum number of directors or changing from a fixed to a variable board or vice versa, shall be adopted by approval of the outstanding shares.

(d) Notwithstanding (c) of this section, a bylaw or amendment of the articles of incorporation reducing the fixed or minimum number of directors to a number less than five may not be adopted if the number of votes cast against its adoption at a meeting is more than 16-2/3 percent of the outstanding shares entitled to vote.

(e) The bylaws may contain any provision, not in conflict with law or the articles of incorporation, for the management of the business of the corporation and for the conduct of the affairs of the corporation, including but not limited to,

(1) a provision referred to in AS 10.06.210 (2), (3), or (4);

(2) the time, place, and manner of calling, conducting and giving notice of meetings of shareholders, directors, and committees;

(3) the manner of execution, revocation, and use of proxies;

(4) the qualifications, duties, and compensation of directors; the time of their annual election; and the requirements of a quorum for directors' and committee meetings;

(5) the appointment and authority of committees of the board;

(6) the appointment, duties, compensation, and tenure of officers;

(7) the mode of determination of holders of record of the shares of the corporation;

(8) the making of annual reports and financial statements to the shareholders.



Sec. 10.06.233. - Location and inspection of bylaws.

Each corporation shall keep at its principal executive office in this state or, if its principal executive office is not in this state, at its principal business office in this state, the original or a copy of its bylaws with amendments to date, which shall be open to inspection by the shareholders at all reasonable times during office hours. If the principal executive office of the corporation is outside this state and the corporation has no principal business office in this state, it shall upon the written request of a shareholder furnish to a shareholder a copy of the bylaws with amendments to date.






Article 04 - CORPORATE FINANCE

Sec. 10.06.305. - Issuance of and requirements for shares.

(a) Subject to the provisions of this chapter, a corporation may issue one or more classes or series of shares or both, with full, limited, or no voting rights and with other rights, preferences, privileges, and restrictions as are stated or authorized in its articles of incorporation. A denial or limitation of voting rights is not effective unless at the time one or more classes or series of outstanding shares or debt securities, singly or in the aggregate, are entitled to full voting rights. A denial or limitation of dividend or liquidation rights is not effective unless at the time one or more classes or series of outstanding shares, singly or in the aggregate, are entitled to unlimited dividend or liquidation rights.

(b) All shares of a class shall have the same voting, conversion, and redemption rights and other rights, preferences, privileges, and restrictions, unless the class is divided into series. If a class is divided into series, all the shares of a series shall have the same voting, conversion, and redemption rights and other rights, preferences, privileges, and restrictions.



Sec. 10.06.308. - Issuance of preferred or special classes of shares.

If authorized by the articles of incorporation, a corporation may issue preferred or special classes of shares

(1) subject to redemption as provided under AS 10.06.325 ;

(2) entitling the holders to cumulative, noncumulative, or partially cumulative dividends;

(3) having preferences over another class or classes of shares for the payment of dividends;

(4) having preference in the assets of the corporation over another class of shares upon the voluntary or involuntary liquidation of the corporation;

(5) convertible into shares of another class or into shares of a series of the same or another class, except a class having prior or superior rights and preferences as to dividends or distribution of assets upon liquidation.



Sec. 10.06.310. - Issuance of shares in series.

If authorized by the articles of incorporation, the shares of a preferred or special class may be divided into and issued in series. Each series shall be designated to distinguish the shares of the series from the shares of other series and classes.



Sec. 10.06.313. - Variation in rights and preferences of shares.

Any or all of the rights and preferences of a series of a preferred or special class of shares and the variations in the relative rights and preferences between different series may be fixed and determined by the articles of incorporation, but shares of the same class shall be identical except for the following relative rights and preferences as to which there may be variations between series:

(1) the rate of dividend;

(2) the price and the terms and conditions on which shares may be redeemed;

(3) the amount payable upon shares in the event of involuntary liquidation;

(4) the amount payable upon shares in the event of voluntary liquidation;

(5) sinking fund provisions for the redemption or purchase of shares;

(6) the terms and conditions on which shares may be converted, if the shares of a series are issued with the privilege of conversion;

(7) voting rights, if any.



Sec. 10.06.315. - Series rights and preferences established by board.

If the articles of incorporation expressly vest authority in the board, then, to the extent that the articles have not established series and fixed and determined the variations in the relative rights and preferences between series, the board may divide a class into series and, within the limitations set out in AS 10.06.305 - 10.06.323 and in the articles, fix and determine the relative rights and preferences of the shares of a series.



Sec. 10.06.318. - Manner of establishing series.

If the authority to establish a series is contained in the articles of incorporation, the board shall adopt a resolution setting out the designation of the series and fixing and determining the relative rights and preferences of the series to the extent not fixed and determined by the articles.



Sec. 10.06.320. - Filing of statement before issuance of class or series.

(a) Before the issuance of shares of a class the rights, preferences, privileges, and restrictions of which have been fixed by resolution of the board, or before the issuance of shares of a series established by resolution of the board, the corporation shall file with the commissioner a statement, and an exact copy of the statement, signed by the president or vice-president and the secretary or assistant secretary, setting out

(1) the name of the corporation;

(2) a copy of the resolution determining the rights, preferences, privileges, and restrictions of the wholly unissued class, or of the resolution establishing and designating a series, and fixing and determining the relative rights and preferences of the series;

(3) the date of the adoption of the resolution;

(4) that the resolution was adopted by the board.

(b) The commissioner shall process the statement in accordance with AS 10.06.910.



Sec. 10.06.323. - Effect of filing statement.

When the commissioner has filed the statement under AS 10.06.320 , the resolution fixing the rights, preferences, privileges, and restrictions of a wholly unissued class of shares or the resolution establishing and designating a series of shares and fixing and determining the relative rights and preferences of the series becomes effective and constitutes an amendment of the articles of incorporation.



Sec. 10.06.325. - Redemption of shares; creation of sinking fund; repurchase agreements.

(a) A corporation may provide in the articles of incorporation for one or more classes or series of

(1) common shares that are redeemable, in whole or in part,

(A) at the option of the corporation; or

(B) to the extent and upon the happening of one or more specified events;

(2) preferred shares that are redeemable, in whole or in part,

(A) at the option of the corporation;

(B) to the extent and upon the happening of one or more specified events;

(C) at the option of the holder; or

(D) upon the vote of at least a majority of the outstanding shares of the class or series to be redeemed.

(b) Notwithstanding the other provisions of this section, an open-end investment company registered under the United States Investment Company Act of 1940 may, if its articles of incorporation so provide, issue shares that are redeemable at the option of the holder at a price approximately equal to the shares' proportionate interest in the net assets of the corporation, and a shareholder may compel redemption of the shares in accordance with their terms.

(c) Nothing in this section prevents a corporation from creating a sinking fund or similar provision or entering into an agreement for the redemption or purchase of its shares to the extent permitted by this chapter.

(d) Except as provided by AS 10.06.385 , a redemption of shares shall be made at the price, within the time, and upon the terms and conditions stated in the articles. When the articles permit a partial redemption of a class or series of shares, the articles must prescribe the method of selecting the shares to be redeemed. The method of selection may be

(1) pro rata;

(2) by lot;

(3) at the discretion of, or in a manner approved by, the board; or

(4) upon other terms and conditions stated in the articles.

(e) Notwithstanding the provisions of AS 10.06.375 , a corporation may not issue redeemable shares unless the shares are redeemable as provided in this section.



Sec. 10.06.328. - Irrevocability of subscriptions for shares.

A subscription for shares of a corporation to be organized is irrevocable for a period of six months, unless the subscription agreement provides otherwise or unless all of the subscribers consent to the revocation of the subscription.



Sec. 10.06.330. - Payment of subscription for shares.

Unless otherwise provided in the subscription agreement, subscriptions for shares, whether made before or after the organization of a corporation, shall be paid in full at the time or in installments as determined by the board. A call made by the board for payment on subscriptions shall be uniform for shares of the same class or shares of the same series.



Sec. 10.06.333. - Remedies for default in payment.

In case of default in the payment of an installment or call when payment is due, the corporation may proceed to collect the amount due as any debt due the corporation. The bylaws may prescribe other remedies for failure to pay installments or calls that become due. No remedy working a forfeiture of a subscription, or of the amounts paid on a subscription, may be declared against a subscriber unless the amount due remains unpaid for a period of 20 days after written demand has been made. If mailed, written demand is considered to be made when it is deposited in the United States mail in a sealed envelope addressed to the subscriber at the last post office address known to the corporation, with postage prepaid. On a sale of shares by reason of forfeiture, the excess of proceeds realized over the amount due and unpaid on the shares shall be paid to the delinquent subscriber or to the legal representative of the subscriber.



Sec. 10.06.335. - Consideration for shares.

Shares may be issued for consideration expressed in dollars fixed by the board unless the articles of incorporation reserve to the shareholders the right to fix the consideration. If this right is reserved as to any shares, the shareholders shall, before the issuance of the shares, fix the consideration to be received for the shares by approval of the outstanding shares.



Sec. 10.06.338. - Payment for shares.

(a) Consideration for the issuance of shares may be paid, in whole or in part, in money, in other property, tangible or intangible, or in labor or services actually performed for the corporation. Unless otherwise provided in the articles of incorporation, when payment of the consideration for shares is received by the corporation, the shares are considered fully paid and nonassessable.

(b) A promissory note or future service does not constitute payment or part payment for shares of a corporation.



Sec. 10.06.340. - Judgment of board or shareholders as to value of consideration conclusive.

In the absence of fraud in the transaction, the judgment of the board or the shareholders as to the value of the consideration received for shares is conclusive.



Sec. 10.06.343. - Stock rights and options.

Subject to a provision in its articles, a corporation may create and issue, whether or not in connection with the issuance and sale of any of its shares or other securities, rights or options entitling the holders of the rights or options to purchase from the corporation shares of any class or classes. These rights or options shall be evidenced in the manner the board approves and, subject to the provisions of the articles, must set out the terms upon which, the time within which, and the price at which the shares may be purchased from the corporation upon the exercise of the right or option. If the rights or options are to be issued to directors, officers, or employees of the corporation or of a subsidiary of the corporation and not to the shareholders generally, their issuance shall be authorized by the approval of the outstanding shares or must be consistent with a plan so approved or ratified. In the absence of fraud in the transaction, the judgment of the board as to the adequacy of the consideration received for the rights or options is conclusive.



Sec. 10.06.345. - Expenses of organization, reorganization, and financing.

The reasonable charges and expenses of organization or reorganization of a corporation, and the reasonable expenses of and compensation for the sale or underwriting of its shares, may be paid or allowed by the corporation out of the consideration received by the corporation in payment for its shares without rendering the shares not fully paid or assessable.



Sec. 10.06.348. - Certificates representing shares.

Except as otherwise provided under AS 10.06.349 , the shares of a corporation shall be represented by certificates signed by the president or vice-president and the secretary or an assistant secretary of the corporation, and may be sealed with the seal of the corporation or a facsimile of the seal. The signatures of the president or vice-president and the secretary or assistant secretary upon a certificate may be facsimiles if the certificate is countersigned by a transfer agent or registered by a registrar, other than the corporation itself or an employee of the corporation. If an officer who has signed or whose facsimile signature has been placed on the certificate ceases to be an officer before the certificate is issued, the certificate may be issued by the corporation with the same effect as if the officer were an officer at the date of its issue.



Sec. 10.06.349. - Shares without certificates.

(a) Unless the articles or bylaws provide otherwise, the board of directors may authorize the issuance without certificates of some or all of the corporation's classes or series of shares. The authorization does not affect shares that are already represented by certificates until the certificates are surrendered to the corporation.

(b) Within a reasonable time after the issuance or transfer of shares without certificates, the corporation shall send the shareholder a written statement giving the information required by AS 10.06.350 to be on certificates, and, if applicable, the information required by AS 10.06.424(c) to be disclosed to the shareholder when there is no certificate.



Sec. 10.06.350. - Information required to be stated on certificate.

(a) Each certificate representing shares issued by a corporation authorized to issue shares of more than one class shall set out on the face or back of the certificate, or state that the corporation will furnish to a shareholder upon request and without charge, a full or summary statement of the designations, preferences, limitations, and relative rights of the shares of each class authorized to be issued and, if the corporation is authorized to issue preferred or special class in series, the variations in the relative rights and preferences between the shares of each series so far as they have been fixed and determined and the authority of the board to fix and determine the relative rights and preferences of subsequent series.

(b) Each certificate representing shares shall state upon its face

(1) that the corporation is organized under the laws of the state;

(2) the name of the person to whom issued;

(3) the number and class of shares, and the designation of the series, if any, that the certificate represents.



Sec. 10.06.353. - Full payment required for share.

A share with or without a certificate may not be issued until the share is fully paid.



Sec. 10.06.355. - Issuance of fractional shares or scrip.

(a) A corporation may issue a fractional share, and, by action of its board, may issue, instead of a fractional certificate, scrip in registered or bearer form that entitles the holder to receive a full share upon the surrender of the scrip aggregating a full share.

(b) A fractional share entitles the holder to exercise voting rights, to receive dividends, and to participate in the assets of the corporation in the event of liquidation. Unless otherwise provided in the scrip, scrip does not entitle the holder to exercise voting rights, to receive dividends, or to participate in the assets of the corporation in the event of liquidation.

(c) The board may issue scrip subject to the condition that it is void if not exchanged for full shares before a specified date, or subject to the condition that the shares for which the scrip is exchangeable may be sold by the corporation and the proceeds distributed to the holders of that scrip, or subject to other conditions that the board considers advisable.



Sec. 10.06.356. - Shares held by nominees.

(a) A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder.

(b) The procedure may set out

(1) the types of nominees to whom it applies;

(2) the rights or privileges that the corporation recognizes in a beneficial owner;

(3) the manner in which the procedure is selected by the nominee;

(4) the information that must be provided when the procedure is selected;

(5) the period when selection of the procedure is effective; and

(6) other aspects of the rights and duties created.



Sec. 10.06.358. - Distributions; conditions.

(a) A corporation or a subsidiary of the corporation may not make a distribution to the corporation's shareholders as defined in AS 10.06.990 unless

(1) the amount of the retained earnings of the corporation immediately before the distribution equals or exceeds the amount of the proposed distribution; or

(2) immediately after giving effect to the distribution the

(A) sum of the assets of the corporation, exclusive of goodwill, capitalized research and development expenses, evidences of debts owing from directors or officers or secured by the corporation's own shares, and deferred charges, would be at least equal to one and one-fourth times its liabilities, not including deferred taxes, deferred income, and other deferred credits; and

(B) current assets of the corporation would be at least equal to its current liabilities or, if the average of the earnings of the corporation before taxes on income and before interest expense for the two preceding fiscal years was less than the average of the interest expense of the corporation for those fiscal years, at least equal to one and one-fourth its current liabilities.

(b) For purposes of this section,

(1) in determining the amount of the assets of the corporation, profits derived from an exchange of assets may not be included unless the assets received are currently realizable in cash;

(2) "current assets" may include net amounts that the board has determined in good faith may reasonably be expected to be received from customers during the 12-month period used in calculating current liabilities under existing contractual relationships obligating the customers to make fixed or periodic payments during the term of the contracts after in each case giving effect to future costs not then included in current liabilities but reasonably expected to be incurred by the corporation in performing the contracts.

(c) For the purposes of this chapter, the amount of a distribution payable in property shall be determined on the basis of the value at which the property is carried on the corporation's financial statements in accordance with this section.

(d) Only a corporation that classifies its assets as current assets and fixed assets in accordance with this section is governed by (a)(2)(B) of this section.

(e) For the purposes of this section, the board of directors may base a determination that a distribution is not prohibited either on financial statements prepared in accordance with generally accepted accounting principles or on the basis of accounting practices and principles that are fair and reasonable in the circumstances.

(f) Financial statements and determinations prepared or arrived at in accordance with generally accepted accounting principles are fair and reasonable. The fair and reasonable quality of statements and determinations prepared under other practices and principles shall be proved by the corporation.



Sec. 10.06.360. - Prohibited distribution; inability to meet maturing liabilities.

A corporation or subsidiary of a corporation may not make a distribution to the corporation's shareholders if the corporation or the subsidiary making the distribution is, or as a result of the distribution would be, likely to be unable to meet its liabilities as they mature.



Sec. 10.06.363. - Prohibited distribution on junior shares; liquidation preference.

A corporation or subsidiary of a corporation may not make a distribution to the corporation's shareholders on any shares of its stock of a class or series that are junior to outstanding shares of another class or series with respect to distribution of assets on liquidation if, after giving effect to the distribution, the excess of its assets, exclusive of goodwill, capitalized research and development expenses, evidences of debts owing from directors or officers or secured by the corporation's own shares, and deferred charges, over its liabilities, not including deferred taxes, deferred income and other deferred credits, would be less than the liquidation preference of all shares having a preference on liquidation over the class or series to which the distribution is made.



Sec. 10.06.365. - Prohibited distribution on junior shares; ratio of retained earnings.

A corporation or a subsidiary of a corporation may not make a distribution to the corporation's shareholders on any shares of its stock of a class or series that are junior to outstanding shares of another class or series with respect to payment of dividends unless the amount of the retained earnings of the corporation immediately before the distribution equals or exceeds the amount of the proposed distribution plus the aggregate amount of the cumulative dividends in arrears on all shares having a preference with respect to payment of dividends over the class or series to which the distribution is made.



Sec. 10.06.368. - Exception for purchase or redemption of shares of deceased shareholder.

The provisions of AS 10.06.358 , 10.06.360, 10.06.363, and 10.06.365 do not apply to a purchase or redemption of shares of a deceased shareholder from the proceeds of insurance on the life of the shareholder in excess of the total amount of all premiums paid by the corporation for the insurance, in order to carry out the provisions of an agreement between the corporation and the shareholder to purchase or redeem the shares upon the death of the shareholder.



Sec. 10.06.370. - Inapplicability to regulated investment company.

The provisions of AS 10.06.358 do not apply to a dividend declared by a regulated investment company, as defined in the United States Internal Revenue Code, to the extent that the dividend is necessary to maintain the status of the corporation as a regulated investment company under the provisions of that code. The provisions of this chapter do not apply to a purchase or redemption of shares redeemable at the option of the holder by a registered open-end investment company under the United States Investment Company Act of 1940, so long as the right of redemption remains unsuspended under the provisions of that statute and the articles and bylaws of the corporation.



Sec. 10.06.373. - Share dividends: restrictions.

A dividend payable in shares of a class may not be paid to the holders of shares of another class unless authorized by the articles of incorporation or unless payment is authorized by the affirmative vote or the written consent of the holders of at least a majority of the outstanding shares of the class in which the payment is to be made.



Sec. 10.06.375. - Additional restrictions in articles, bylaws, indentures, or agreements.

Nothing in this chapter prohibits additional restrictions upon the declaration of dividends or the purchase or redemption of a corporation's own shares by provision in the articles or bylaws of the corporation or in any indenture or other agreement entered into by the corporation.



Sec. 10.06.378. - Liability of shareholders receiving prohibited distributions; suit against shareholders.

(a) A shareholder who receives a distribution prohibited by this chapter with knowledge of facts indicating the impropriety of the distribution is liable to the corporation for the benefit of all of the creditors or shareholders entitled to institute an action under (b) of this section for the amount received by the shareholder with interest at the legal rate on judgments until paid. The liability of the shareholder under this subsection may not exceed the liabilities of the corporation owed to nonconsenting creditors at the time of the violation and the injury suffered by nonconsenting shareholders.

(b) Suit may be brought in the name of the corporation to enforce the liability to

(1) creditors arising under (a) of this section for a violation of AS 10.06.358 or 10.06.360 against any or all shareholders liable by any one or more creditors of the corporation whose debts or claims arose before the time of the distribution to shareholders and who have not consented to the distribution, whether or not they have reduced their claims to judgment; or

(2) shareholders arising under (a) of this section for a violation of AS 10.06.363 or 10.06.365 against any or all shareholders liable by any one or more holders of preferred shares outstanding at the time of the distribution who have not consented to the distribution, without regard to the provisions of AS 10.06.435 .

(c) A shareholder sued under this section may implead all other shareholders liable under this section and may compel contribution, either in that action or in an independent action against shareholders not joined in that action.

(d) This section does not affect the liability that a shareholder may have under other applicable law.



Sec. 10.06.380. - Identification of distribution in notice to shareholders.

A distribution other than one chargeable to retained earnings shall be identified in a notice to shareholders as being made from a source other than retained earnings, and shall include a statement of the accounting treatment of the distribution. The notice shall accompany the distribution or shall be given within three months after the end of the fiscal year in which the distribution is paid.



Sec. 10.06.383. - Inapplicability to winding up and involuntary or voluntary dissolution.

AS 10.06.305 - 10.06.390 do not apply in a proceeding for winding up and dissolution under AS 10.06.605 - 10.06.678.



Sec. 10.06.385. - Redemption of shares at the option of corporation; manner.

(a) A corporation may redeem any or all shares that are redeemable at its option by

(1) giving notice of redemption; and

(2) payment or deposit of the redemption price of the shares as provided in its articles of incorporation or deposit of the redemption price in accordance with (d) of this section.

(b) Subject to any provisions in its articles with respect to the notice required for redemption of shares, the corporation may give notice of the redemption of any or all shares subject to redemption by publishing a notice of redemption in a newspaper of general circulation in the judicial district in which the principal executive office of the corporation is located at least once a week for two successive weeks, beginning not earlier than 60 nor later than 20 days before the date fixed for redemption. The notice of redemption must set out the following:

(1) the class or series of shares or part of any class or series of shares to be redeemed;

(2) the date fixed for redemption;

(3) the redemption price; and

(4) the place at which the shareholders may obtain payment of the redemption price upon surrender of their share certificates or uncertificated shares.

(c) If the corporation gives notice of redemption under (b) of this section, it shall also mail a copy of the notice of redemption to each holder of record of shares to be redeemed as of the date of mailing or record date fixed in accordance with AS 10.06.408 , addressed to the holder at the address of the holder appearing on the books of the corporation or given by the holder to the corporation for the purpose of notice not earlier than 60 nor later than 20 days before the date fixed for redemption. Failure to comply with this subsection does not invalidate the redemption of the shares.

(d) On or before the date fixed for redemption of redeemable shares, a corporation may deposit with a bank or trust company in this state as a trust fund a sum sufficient to redeem the shares called on the date fixed for redemption, with irrevocable instructions to the bank or trust company to publish a notice of redemption, or to complete the publication if begun, and to pay, on and after or before the date fixed for redemption, the redemption price of the shares to holders of the shares upon the surrender of their share certificates or uncertificated shares. From and after the date of the deposit with the bank or trust company, although before the date fixed for redemption, the shares called for redemption are redeemed and dividends on those shares cease to accrue after the date fixed for redemption. The deposit constitutes full payment of the shares to their holders and from and after the date of the deposit the shares are no longer outstanding and the holders of the shares cease to be shareholders with respect to the shares and have no rights with respect to the shares except the right to receive from the bank or trust company payment of the redemption price of the shares without interest upon surrender of the certificates for the shares or the uncertificated shares, and any right to convert the shares that may exist and continue for a period fixed by the terms of the shares.



Sec. 10.06.388. - Acquisition of corporation's own shares; reissuance or retirement.

Sec. 10.06.388. Acquisition of corporation's own shares; reissuance or retirement.

(a) When a corporation purchases or redeems or otherwise acquires its own shares, the shares are restored to the status of authorized but unissued shares unless the articles prohibit their reissuance.

(b) If the articles prohibit the reissuance of shares upon their acquisition by the corporation, then upon the acquisition of those shares the authorized number of shares of the class and series, if any, to which the shares belonged is reduced by the number of shares acquired and the articles shall be amended to reflect the reduction in authorized shares. If all of the authorized shares of a class or series are acquired and their reissue is prohibited by the articles of incorporation, then the articles shall also be amended to eliminate any statement of rights, preferences, privileges, and restrictions relating solely to that class or series. Articles of amendment shall be filed within 60 days of the acquisition of the shares in accordance with the requirements of AS 10.06.512 - 10.06.514. Approval by the outstanding shares is not required to adopt such articles of amendment.



Sec. 10.06.390. - Capitalization of retained earnings.

The paid-in capital of a corporation may be increased by resolution of the board directing that all or a part of the retained earnings of the corporation be transferred to the paid-in capital account.






Article 05 - SHAREHOLDERS AND RECORDS

Sec. 10.06.405. - Meetings of shareholders.

(a) Meetings of shareholders shall be held at a place inside or outside this state as provided in the bylaws. In the absence of a provision in the bylaws, meetings shall be held at the registered office of the corporation.

(b) An annual meeting of the shareholders shall be held at the time as provided in the bylaws. If the annual meeting is not held within any 13-month period, the superior court may on the application of a shareholder summarily order a meeting to be held.

(c) Special meetings of the shareholders may be called by the board, the chairman of the board, the president, the holders of not less than one-tenth of all the shares entitled to vote at the meeting, or other persons as may be authorized in the articles of incorporation or the bylaws.

(d) The failure of a corporation to hold an annual meeting at the time stated in or fixed under its bylaws does not cause the corporation to forfeit its status, does not cause a dissolution of the corporation, and does not affect the validity of corporate action.



Sec. 10.06.408. - Closing of transfer books and fixing record date.

(a) To determine the shareholders entitled to notice of or to vote at a meeting of shareholders or an adjournment of a meeting, or to determine the shareholders entitled to receive payment of a dividend, or to determine the shareholders for any other proper purpose, the board of a corporation may provide that the stock transfer books shall be closed for a stated period not exceeding 70 days. If the stock transfer books are closed to determine shareholders entitled to notice of or to vote at a meeting of shareholders, they shall be closed for at least 20 days immediately preceding the meeting.

(b) Instead of closing the stock transfer books, the bylaws or, in the absence of an applicable bylaw, the board may fix a date as the record date for the determination of shareholders. This record date may not be more than 60 days and, in case of a meeting of shareholders, not less than 20 days before the date on which the particular action requiring the determination of shareholders is to be taken. If the stock transfer books are not closed and a record date is not fixed for the determination of shareholders entitled to notice of or to vote at a meeting of shareholders or for the determination of shareholders entitled to receive payment of a dividend, the date on which notice of the meeting is mailed or the date on which the resolution of the board declaring the dividend is adopted, is the record date for the determination of shareholders. When a determination of shareholders entitled to vote at a meeting of shareholders has been made as provided in this section, the determination applies to an adjournment of the meeting of shareholders.



Sec. 10.06.410. - Notice of shareholders' meetings.

Sec. 10.06.410. Notice of shareholders' meetings.

(a) Written or printed notice stating the place, day, and hour of the meeting and, in the case of a special meeting, the purpose for which the meeting is called shall be delivered not less than 20 or more than 60 days before the date of the meeting, either personally, by mail, or by electronic transmission under (b) of this section, by or at the direction of the president, the secretary, the officer, or persons calling the meeting, to each shareholder of record entitled to vote at the meeting. If mailed, the notice is considered delivered when deposited with postage prepaid in the United States mail addressed to the shareholder at the address of the shareholder as it appears on the stock transfer books of the corporation, or, if the shareholder has filed with the secretary of the corporation a written request that notice be mailed to a different address, addressed to the shareholder at the new address. An affidavit of the secretary or other person giving the notice or of a transfer agent of the corporation that the notice required by this section has been given is prima facie evidence of the facts stated in the affidavit.

(b) Notice under (a) of this section may be given by electronic transmission if the shareholder authorizes delivery by electronic transmission. Authorization must be in the form of a writing signed by the shareholder or an electronic transmission that sets out or is submitted with information demonstrating that the shareholder authorized the electronic transmission. An affidavit of the secretary or an assistant secretary or of the transfer agent or other agent of the corporation that the notice has been given by a form of electronic transmission shall be prima facie evidence of the facts stated in the affidavit. Notice by electronic transmission shall be considered given

(1) by facsimile telecommunication when directed to a number at which the shareholder has consented to receive notice;

(2) by electronic mail when directed to an electronic mail address at which the shareholder has consented to receive notice;

(3) by a posting on an electronic network together with a separate notice of the specific posting to the shareholder on the later of

(A) the posting; or

(B) the giving of separate notice; or

(4) by any other form of electronic transmission when directed to the shareholder.



Sec. 10.06.411. - Delivery of information and items to shareholders. .

(a) A corporation shall be considered to have delivered an annual report, proxy statement, or other information to shareholders of record who reside at the same physical location and share an address if the corporation delivers an annual report, proxy statement, or other information to the shared address; the corporation addresses the annual report, proxy statement, or other information to the shareholders as a group (for example, "ABC Corporation Shareholders," "Jane Doe and Household," or "the Smith Family") or to each of the shareholders individually (for example, "John Doe and Richard Jones"); and

(1) each shareholder consents in writing to delivery of one copy of the annual report, proxy statement, or other information to the shareholder's shared address, and the corporation has notified each shareholder of the duration of that shareholder's consent, explained how the shareholder can revoke the consent, and explained that the corporation will begin sending an individual copy of the annual report, proxy statement, or other information to the shareholder within 30 days after revocation of the shareholder's consent; or

(2) all of the following conditions are met:

(A) the shareholder has the same last name as the other shareholders at the shared address or the corporation reasonably believes that the shareholders are members of the same family;

(B) the corporation has sent the shareholder a notice at least 60 days before the corporation begins to rely on this section concerning delivery of annual reports, proxy statements, or other information to that shareholder; the notice must

(i) state that only one copy of the annual report, proxy statement, or other information will be delivered to the shared address unless the corporation receives contrary instructions from the shareholder;

(ii) include a toll-free telephone number or be accompanied by a reply form that is pre-addressed with postage provided that the shareholder can use to notify the corporation that the shareholder wishes to receive a separate copy of the annual report, proxy statement, or other information;

(iii) state that the corporation will begin sending individual copies to a shareholder within 30 days after the shareholder notifies the corporation that the shareholder wishes to receive a separate copy of the annual report, proxy statement, or other information; and

(iv) include the following statement or a similar clear and understandable statement in boldface type within the text of the notice or on the envelope containing the notice, or, in the case of a notice mailed with other shareholder communications, both within the text of the notice and on the envelope containing the notice: "Important Notice Regarding Delivery of Shareholder Documents";

(C) the corporation has not received notice from the shareholder indicating that the shareholder wishes to continue to receive an individual copy of the annual report, proxy statement, or other information; and

(D) the corporation delivers the annual report, proxy statement, or other information to a post office box or to a residential street address; the corporation may assume a street address is a residential street address unless the corporation has information that indicates that the address is a business address.

(b) If a shareholder revokes consent to delivery of one copy of the annual report, proxy statement, or other information to a shared address or notifies the corporation that the shareholder wishes to receive an individual copy of the annual report, proxy statement, or other information, the corporation shall begin sending individual copies to that shareholder within 30 days after the corporation receives the revocation of consent or notice.

(c) A corporation is not required to send a notice of a shareholders' meeting, an annual report, a payment, a notice of a payment, or a proxy statement to a shareholder until the shareholder provides the corporation with written notice of the shareholder's current address if materials set out in (1) or (2) of this subsection have been sent by first class mail to the shareholder's address and have been returned as undeliverable:

(1) an annual report and proxy statements for two consecutive annual shareholders' meetings;

(2) during a period of at least 12 months, at least two payments of dividends or interest on securities, or at least two dividend reinvestment confirmations.

(d) For purposes of (a) of this section, "address" means a street address, a post office box number, an electronic mail address, a facsimile telephone number, or another similar destination to which paper or electronic documents are delivered, unless otherwise provided in this section. If the corporation has reason to believe that the address is a street address of a multi-unit building, the address must include the unit number.



Sec. 10.06.413. - Voting list; liability.

(a) At least 20 days before each meeting of shareholders, the officer or agent having charge of the stock transfer books for shares of a corporation shall make a list of the shareholders entitled to vote at the meeting or an adjournment of the meeting arranged in alphabetical order, with the address of and the number of shares held by each shareholder. The list shall be kept on file at the registered office of the corporation and is subject to inspection by a shareholder or the agent or attorney of a shareholder at any time during usual business hours for a period of 20 days before the meeting. The list shall also be produced and kept open at the time and place of the meeting and shall be subject to the inspection of a shareholder during the meeting. The original stock transfer books are prima facie evidence as to the shareholders who are entitled to examine the list or transfer books or to vote at a meeting of shareholders.

(b) Failure to comply with the requirements of this section does not affect the validity of the action taken at the meeting.

(c) An officer or agent having charge of the stock transfer books who fails to prepare the list of shareholders, keep it on file for a period of 20 days, or produce and keep it open for inspection at the meeting, as provided in this section, is liable for a penalty of $5,000 and shall pay this sum to a shareholder who makes a written request for performance of the duties imposed by this section.



Sec. 10.06.415. - Quorum of shareholders.

(a) Unless otherwise provided in the articles of incorporation, a majority of the shares entitled to vote, represented in person or by proxy, constitutes a quorum at a meeting of shareholders, but in no event may a quorum consist of less than one-third of the shares entitled to vote at the meeting. If a quorum is present, the affirmative vote of the majority of shares represented at the meeting and entitled to vote on the subject matter is the act of the shareholders, unless the vote of a greater number or voting by classes is required by this chapter, the articles of incorporation, or the bylaws.

(b) Shareholders present at a meeting at which a quorum is present may continue to transact business until adjournment, notwithstanding the withdrawal of enough shareholders to leave less than a quorum, if any action taken other than adjournment is approved by at least a majority of shares required to constitute a quorum.



Sec. 10.06.418. - Proxies.

(a) Each person entitled to vote shares may authorize another person or persons to act by proxy with respect to the shares. A proxy purporting to be executed in accordance with the provisions of this chapter is presumed valid.

(b) A proxy is not valid after the expiration of 11 months from the date of the proxy unless it qualifies as an irrevocable proxy under (e) of this section. A proxy continues in full force and effect until revoked by the person executing it, except as provided in this section. A person may revoke a proxy by a writing delivered to the corporation stating that the proxy is revoked, by a subsequent proxy executed by the person executing the prior proxy and delivered to the corporation, or by attendance at the meeting and voting in person by the person executing the proxy. The dates contained on the forms of proxy presumptively determine the order of execution, regardless of the postmark dates on the envelopes in which the proxies are mailed.

(c) A proxy is not revoked by the death or incapacity of the maker unless, before the vote is counted, written notice of the death or incapacity is received by the corporation.

(d) Except as provided otherwise by written agreement of the parties, the record holder of shares held by a person as pledgee or otherwise as security or that belong to another shall, upon demand and payment of necessary expenses, issue a proxy to vote to the pledgor or to the owner of the shares.

(e) Notwithstanding (c) of this section, a proxy that states that it is irrevocable is irrevocable for the period specified in the proxy when it is held by the following or a nominee of the following:

(1) a person to whom the shares are pledged for the performance of an obligation or the payment of a debt;

(2) a person who has purchased, agreed to purchase, or holds an option to purchase the shares or a person who has sold a portion of the shares of the person in the corporation to the maker of the proxy;

(3) a person who has contracted to perform services as an employee of the corporation, if a proxy is required by the contract of employment and if the proxy states that it was given in consideration of the contract of employment, the name of the employee, and the period of employment contracted for;

(4) a person designated by or under an agreement under AS 10.06.425 ; or

(5) a beneficiary of a trust with respect to shares held by the trust.

(f) Notwithstanding the period of irrevocability specified in a proxy, the proxy becomes revocable when the pledge is redeemed, the option or agreement to purchase is terminated or the seller no longer owns any shares of the corporation or dies, the period of employment provided for in the contract of employment has terminated, the agreement under AS 10.06.425 has terminated, or the person ceases to be a beneficiary of the trust. In addition, a proxy may be made irrevocable if it is given to secure the performance of a duty or to protect a title, either legal or equitable, until the happening of events that, by its terms, discharge the obligations secured by it.

(g) Notwithstanding a provision in a proxy that makes the proxy irrevocable, a proxy is revoked when the shares are transferred unless the transferee knows about the provision or the proxy, or the irrevocability or notice of the proxy appears on a certificate representing the shares.



Sec. 10.06.420. - Voting of shares.

(a) An outstanding share, regardless of class, is entitled to one vote on each matter submitted to a vote at a meeting of shareholders, except as may be otherwise provided in the articles of incorporation. If the articles provide for more or less than one vote for any share, on any matter, every reference in this chapter to a majority or other proportion of shares shall refer to a majority or other proportion of the votes entitled to be cast.

(b) Shares held by the corporation, or shares held by another corporation if a majority of the shares entitled to vote for the election of directors of the other corporation is held by the corporation, may not be voted at a meeting or counted in determining the total number of outstanding shares at a given time.

(c) A shareholder may vote in person, by proxy executed in writing by the shareholder or by the authorized attorney-in-fact of the shareholder, or by proxy executed by electronic transmission by the shareholder or by the authorized attorney-in-fact of the shareholder. A proxy executed by electronic transmission must

(1) be directed to the person who will be the holder of the proxy or to a proxy solicitation firm, proxy support service organization, or similar agent that is authorized by the person who will be the holder of the proxy to receive the transmission; and

(2) include information that demonstrates that the shareholder authorized the transmission.

(d) Unless the articles of incorporation provide otherwise, at an election for directors each shareholder entitled to vote at the election may vote, in person or by proxy, the number of shares owned by the shareholder for as many persons as there are directors to be elected and for whose election the shareholder has a right to vote, or to cumulate votes by giving one candidate votes equal to the number of directors multiplied by the number of shares of the shareholder, or by distributing votes on the same principle among any number of candidates. The rights created by this subsection may not be limited by amendment to the articles when the votes cast against the amendment would be sufficient to elect one director if voted cumulatively at an election of the entire board.

(e) Except as prohibited in this subsection, shares standing in the name of another corporation may be voted by the officer, agent, or proxy as the bylaws of the other corporation may prescribe, or, in the absence of a provision, as the board of the other corporation may determine. The shares of a corporation may not be voted if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for the directors of the second corporation.

(f) Shares held by an administrator, executor, guardian, or conservator may be voted by that person, either in person or by proxy, without a transfer of the shares into the name of that person. Shares standing in the name of a trustee may be voted by the trustee, either in person or by proxy, but a trustee is not entitled to vote shares held by the trustee without a transfer of the shares into the name of the trustee.

(g) Shares standing in the name of a receiver may be voted by the receiver, and shares held by or under the control of a receiver may be voted by the receiver without a transfer of the shares into the name of the receiver if authority to transfer the shares is contained in an appropriate court order by which the receiver was appointed.

(h) A shareholder whose shares are pledged is entitled to vote the shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee is entitled to vote the shares so transferred.

(i) Beginning on the date on which written notice of redemption of redeemable shares has been mailed to the holders of the shares and a sum sufficient to redeem the shares has been deposited with a bank or trust company with irrevocable instruction and authority to pay the redemption price to the holders of the shares upon surrender of the certificates for the shares or the uncertificated shares, the shares may not vote on any matter and are not considered to be outstanding shares.

(j) If a corporation adopts rules to provide for voting by proxy executed by electronic transmission, the rules must provide that all legally qualified proxies may be voted in the same manner as the corporation's proxy.



Sec. 10.06.421. - Corporation's acceptance of certain documents.

Sec. 10.06.421. Corporation's acceptance of certain documents.

(a) If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation, if acting in good faith, is entitled to accept the document and give it effect as the act of the shareholder.

(b) If the name signed on a document does not correspond to the name of its shareholder, the corporation, if acting in good faith, is nevertheless entitled to accept the document and give it effect as the act of the shareholder if

(1) the shareholder is an entity and the name signed purports to be that of an officer or agent of the entity;

(2) the name signed purports to be that of an administrator, executor, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the document;

(3) the name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the document;

(4) the name signed purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation or the signatory's authority to sign for the shareholder has been presented with respect to the document; or

(5) two or more persons are the shareholder as cotenants or fiduciaries, the name signed purports to be the name of at least one of the coowners, and the person signing appears to be acting on behalf of all the coowners.

(c) The corporation is entitled to reject a document if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has a reasonable basis to doubt the validity of the signature on the document or the signatory's authority to sign for the shareholder.

(d) The corporation and its officer or agent who accepts or rejects a document in good faith and in accordance with the standards of this section are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a document under this section is valid unless a court of competent jurisdiction determines otherwise.

(f) In this section, "document" means vote, consent, waiver, or proxy appointment.



Sec. 10.06.423. - Actions taken without meeting: written consent; revocation of consent.

(a) Unless prohibited by the articles or the bylaws, whenever under this chapter shareholders are required or permitted to take action by vote, the action may be taken without a meeting by written consents, identical in content, setting out the action taken, signed by the holders of all outstanding shares entitled to vote on the action.

(b) A shareholder giving a written consent, or the shareholder's proxy holder, or a transferee of the shares or a personal representative or proxy holder of the shareholder, may only revoke the consent by a writing received by the corporation before the time that written consents of the shares required to authorize the proposed action have been filed with the secretary of the corporation. The revocation is effective upon receipt by the secretary of the corporation.



Sec. 10.06.424. - Shareholder agreements.

(a) The shareholders of a corporation may enter into an agreement among all the shareholders to impose restrictions on the transfer or registration of shares of the corporation to

(1) maintain the corporation's status, including election of S corporation status under 26 U.S.C. (Internal Revenue Code), when the status depends on the number or identity of its shareholders; in this paragraph, "S corporation" has the meaning given in 26 U.S.C. 1361;

(2) preserve exemptions under federal or state securities laws;

(3) ensure that shareholders will be able to control who may participate in the corporation's business;

(4) ensure that shareholders who wish to retire will be able to liquidate their investments without disrupting corporate affairs;

(5) ensure that estates of deceased shareholders will be able to liquidate the decedents' shares in the corporation;

(6) obligate the shareholder first to offer to the corporation or other persons, separately, consecutively, or simultaneously, an opportunity to acquire the restricted shares;

(7) obligate the corporation or other persons, separately, consecutively, or simultaneously, to acquire the restricted shares;

(8) require the corporation, the holder of any class of its shares, or another person, to approve the transfer of restricted shares, if the requirement is not manifestly unreasonable; and

(9) accomplish another reasonable purpose.

(b) The shareholders of a corporation may enter into an agreement among all of the shareholders to provide for the selection of directors and officers.

(c) The existence of a shareholders' agreement that is consistent with this section shall be noted conspicuously on the front or back of each stock certificate together with a statement indicating that the agreement, or a copy of the agreement, is on file at the principal office of the corporation and that the corporation will allow inspection of the agreement or furnish a copy of the agreement without charge. If the share has been issued under AS 10.06.349 without a certificate, a statement that discloses the existence of the shareholders' agreement shall be sent within a reasonable time to the shareholder.

(d) Shares issued before compliance with (c) of this section, if acquired by a person without knowledge of the shareholders' agreement, are not subject to the shareholders' agreement.

(e) A shareholders' agreement may not alter or waive AS 10.06.350 , 10.06.358, 10.06.360, 10.06.430, 10.06.438, 10.06.544, 10.06.570, 10.06.633, 10.06.648, or 10.06.653.

(f) In this section, "shares" includes a security that is convertible into shares or that carries a right to subscribe for or acquire shares.



Sec. 10.06.425. - Voting trusts and agreements among shareholders.

(a) Any number of shareholders of a corporation may create a voting trust for the purpose of conferring upon a trustee or trustees the right to vote or otherwise represent their shares by entering into a written voting trust agreement specifying the terms and conditions of the voting trust, by depositing a copy of the agreement with the corporation at its registered office, and by transferring their shares to the trustee or trustees for the purpose of the agreement. The trustee or trustees shall keep a record of the holders of voting trust certificates evidencing a beneficial interest in the voting trust, giving the names and addresses of all the holders and the number and class of the shares for which the voting trust certificates are issued, and shall deposit a copy of the record with the corporation at its registered office. The copies of the voting trust agreement and the record deposited with the corporation are subject to the same right of examination by a shareholder of the corporation, in person or by agent or attorney, as are the books and records of the corporation under AS 10.06.430, and the copies of the agreement and the record are subject to examination by a holder of record of voting trust certificates, either in person or by agent or attorney, at a reasonable time for a proper purpose. This subsection does not invalidate an irrevocable proxy complying with AS 10.06.418 (e).

(b) Shareholders may enter into a voting agreement or any other agreement if the agreement is consistent with this chapter.



Sec. 10.06.428. - Shareholders' preemptive rights.

Sec. 10.06.428. Shareholders' preemptive rights.

(a) Except to the extent limited or denied by this section or by the articles of incorporation, shareholders have a preemptive right to acquire unissued shares or securities convertible into such shares or carrying a right to subscribe to or acquire shares.

(b) Unless otherwise provided in the articles of incorporation,

(1) there is no preemptive right

(A) to acquire any shares issued to directors, officers, or employees if approved by the outstanding shares or if authorized by and consistent with a plan previously approved by the outstanding shares; or

(B) to acquire shares sold for consideration other than for cash;

(2) holders of shares of a class that is preferred or limited as to dividends or assets are not entitled to a preemptive right;

(3) holders of shares of common stock are not entitled to a preemptive right to shares of a class that is preferred or limited as to dividends or assets or to any obligations, unless convertible into shares of common stock or carrying a right to subscribe to or acquire shares of common stock;

(4) holders of common stock without voting power are not entitled to a preemptive right to shares of common stock with voting power;

(5) a preemptive right is only an opportunity to acquire shares or other securities under the terms and conditions as the board may fix for the purpose of providing a fair and reasonable opportunity for the exercise of the preemptive right.



Sec. 10.06.430. - Books and records.

(a) A corporation organized under this chapter shall keep correct and complete books and records of account, minutes of proceedings of its shareholders, board, and committees of the board, and a record of its shareholders, containing the names and addresses of all shareholders and the number and class of the shares held by each. The books and records of account, minutes, and the record of shareholders may be in written form or in any other form capable of being converted into written form within a reasonable time.

(b) A corporation organized under this chapter shall make its books and records of account, or certified copies of them, reasonably available for inspection and copying at the registered office or principal place of business in the state by a shareholder of the corporation. Shareholder inspection shall be upon written demand stating with reasonable particularity the purpose of the inspection. The inspection may be in person or by agent or attorney, at a reasonable time and for a proper purpose. Only books and records of account, minutes, and the record of shareholders directly connected to the stated purpose of the inspection may be inspected or copied.

(c) An officer or agent who, or a corporation that, refuses to allow a shareholder, or the agent or attorney of the shareholder, to examine and make copies from its books and records of account, minutes, and record of shareholders, for a proper purpose, is liable to the shareholder for a penalty in the amount of 10 percent of the value of the shares owned by the shareholder or $5,000, whichever is greater, in addition to other damages or remedy given the shareholder by law. It is a defense to an action for penalties under this section that the person suing has within two years sold or offered for sale a list of shareholders of the corporation or any other corporation or has aided or abetted a person in procuring a list of shareholders for this purpose, or has improperly used information secured through a prior examination of the books and records of account, minutes, or record of shareholders of the corporation or any other corporation, or was not acting in good faith or for a proper purpose in making the person's demand.

(d) Nothing in this chapter impairs the power of a court, upon proof by a shareholder of a demand properly made and for a proper purpose, to compel the production for examination by the shareholder of the books and records of account, minutes, and record of shareholders of a corporation.



Sec. 10.06.433. - Annual report to shareholders; content; financial statement on request.

(a) The board shall send an annual report to the shareholders not later than 180 days after the close of the fiscal year or the date on which notice of the annual meeting in the next fiscal year is sent under AS 10.06.410 , whichever is first. A corporation with less than 100 holders of record of its shares, as determined under AS 10.06.408 , is exempt from this annual requirement unless its articles or bylaws impose the requirement. The annual report must contain a balance sheet as of the end of the fiscal year and an income statement and statement of changes in financial position for the fiscal year, accompanied by a report on the fiscal year by independent accountants or, if there is no such report, the certificate of an authorized officer of the corporation that the statements were prepared without audit from the books and records of the corporation.

(b) In addition to the financial statement required by (a) of this section, unless a corporation has a nonexempt class of securities registered under Section 12 of the Securities Exchange Act of 1934 or files reports under Sections 7(c), 8(c), and 28 of the Alaska Native Claims Settlement Act, the annual report of a corporation having 100 or more holders of record of its shares must also briefly describe

(1) all transactions, excluding compensation of officers and directors, during the previous fiscal year involving an amount in excess of $40,000, other than contracts let at competitive bid or services rendered at prices regulated by law, to which the corporation or its parent or subsidiary was a party, and in which a director or officer of the corporation or of a subsidiary or, if known to the corporation, its parent, or subsidiary, a holder of more than 10 percent of the outstanding voting shares of the corporation had a direct or indirect material interest; the report must include the name of the person, the person's relationship to the corporation, the nature of the person's interest in the transaction and, if practicable, the amount of the interest; in the case of a transaction with a partnership of which the person is a partner, only the interest of the partnership need be stated; a report is not required in the case of transactions approved by the shareholders under AS 10.06.478 ;

(2) the amount and circumstances of indemnifications or advances aggregating more than $10,000 paid during the fiscal year to an officer or director of the corporation under AS 10.06.490 ; a report is not required in the case of indemnification approved by the shareholders under AS 10.06.490 (d)(3).

(c) A shareholder or shareholders holding at least five percent of the outstanding shares of a class of a corporation may make a written request to the corporation for an income statement of the corporation for the three-month, six-month, or nine-month period of the current fiscal year ended more than 30 days before the date of the request and a balance sheet of the corporation as of the end of the period and, in addition, if an annual report for the last fiscal year has not been sent to shareholders, the statements required by (a) of this section for the last fiscal year. The statement shall be delivered or mailed to the person making the request within 30 days of the request. A copy of the statements shall be kept on file in the principal office of the corporation for 12 months and they shall be exhibited at all reasonable times to a shareholder demanding an examination of the statements or a copy of the statements shall be mailed to that shareholder.

(d) A corporation shall, upon the written request of a shareholder, mail to the shareholder a copy of the last annual, semiannual or quarterly income statement that it has prepared and a balance sheet as of the end of the period.

(e) The quarterly income statements and balance sheets referred to in this section shall be accompanied by any report on those statements by independent accountants engaged by the corporation or the certificate of an authorized officer of the corporation that the financial statements were prepared without audit from the books and records of the corporation.

(f) A corporation that neglects, fails, or refuses to prepare or submit the financial statements required by this section is subject to a penalty of $25 for each day that the failure or refusal continues, beginning 30 days after receipt of written request that the duty be performed from one entitled to make the request, up to a maximum of $1,500. The penalty shall be paid to the shareholder or shareholders jointly making the request for performance of the duty or duties imposed by this section. In addition to this penalty, the court may enforce the duty of making and mailing or delivering the information and financial statements required by this section and, for good cause shown, may extend the time limits under this section.

(g) This section applies to a domestic corporation and a foreign corporation having its principal executive office in this state or customarily holding meetings of its board in this state.

(h) A corporation may deliver the annual report required under (a) of this section

(1) by mail;

(2) in person; or

(3) by electronic transmission, or by a posting on an electronic network together with a separate notice of the specific posting to the shareholder, if the corporation has received a writing or an electronic transmission from the shareholder that includes information demonstrating that the shareholder authorized the electronic transmission and delivery of annual reports by electronic transmission or electronic posting.



Sec. 10.06.435. - Shareholders' derivative action.

Sec. 10.06.435. Shareholders' derivative action.

(a) An action may be brought in the right of a domestic or foreign corporation to procure a judgment in its favor by a holder of shares of the corporation, of voting trust certificates of the corporation, or of a beneficial interest in shares of the corporation.

(b) In a derivative action, the complaint shall be verified and shall allege that plaintiff was a shareholder, of record or beneficially, or the holder of voting trust certificates at the time or during any part of the transaction of which the plaintiff complains or that the plaintiff 's shares or voting trust certificates devolved upon the plaintiff by operation of law from a holder who was a holder at the time or during any part of the transaction complained of. A shareholder who does not meet the requirements of this section may be allowed in the discretion of the court to maintain the action on a preliminary showing to and determination by the court, by motion and after a hearing at which the court considers evidence, by affidavit or testimony, as it considers material, that

(1) there is a strong prima facie case in favor of the claim asserted on behalf of the corporation;

(2) no other similar action has been or is likely to be instituted;

(3) the plaintiff acquired the shares before there was disclosure to the public or to the plaintiff of the wrongdoing of which the plaintiff complains;

(4) unless the action can be maintained the defendant may retain a gain derived from the defendant's wilful breach of a fiduciary duty; and

(5) the requested relief will not result in unjust enrichment of the corporation or a shareholder of the corporation.

(c) Unless excused on grounds that a majority of the directors is implicated in or under the direct or indirect control of a person who is implicated in the injury to the corporation, before an action in the right of a domestic or foreign corporation is instituted a plaintiff who has standing under (b) of this section shall make a formal demand upon the board to secure the action the plaintiff desires.

(d) If a shareholder fails to make a formal demand under (c) of this section the complaint shall state with particularity the facts establishing excuse under (c) of this section. In a motion to dismiss for failure to make demand on the board the shareholder shall have the burden to establish excuse.

(e) In a case in which demand on the board is made under (c) of this section, a decision by the board that, in its business judgment, the litigation would not be in the best interest of the corporation terminates the right created by (a) of this section.

(f) In a case in which demand on the board is excused under (c) of this section or the decision of the board under (e) of this section is rejected by the court as inconsistent with the directors' duties of care and loyalty to the corporation, a plaintiff who has standing under (b) of this section shall have the right to commence or continue the action created by (a) of this section. Notwithstanding (c) or (e) of this section, disinterested, noninvolved directors acting as the board or a duly charged board committee may petition the court to dismiss the plaintiff 's action on grounds that in their independent, informed business judgment the action is not in the best interests of the corporation. The petitioners shall have the burden of establishing to the satisfaction of the court their disinterest, independence from any direct or indirect control of defendants in the action, and the informed basis on which they have exercised their asserted business judgment. If the court is satisfied that the petitions are disinterested, independent, and informed it shall then exercise an independent appraisal of the plaintiff 's action to determine whether, considering the welfare of the corporation and relevant issues of public policy, it should dismiss the action.

(g) A shareholder action otherwise in conformity with this section may not be dismissed because the alleged injury or wrong to the corporation has been ratified by the outstanding shares. A court may consider the fact of ratification in framing any order for relief to which it considers the corporation entitled.

(h) In an action instituted or maintained in the right of a corporation by the holder or holders of record of less than five percent of the outstanding shares of any class of the corporation or of voting trust certificates for these shares, the corporation in whose right the action is brought or the defendants may at any time before final judgment move the court to require the plaintiff to give security for the reasonable expense, including attorney fees, that may be incurred by the moving party. The amount of the security may be increased or decreased from time to time in the discretion of the court upon a showing that the security has become inadequate or excessive. The corporation or other defendants may have recourse to the security in an amount as the court may determine upon the termination of the derivative action, whether or not the court finds the action was brought without reasonable cause.

(i) A derivative action may not be discontinued, abandoned, compromised or settled without the approval of the court having jurisdiction of the action. If the court determines that the interests of the shareholders or any class or classes of shareholders will be substantially affected by a discontinuance, abandonment, compromise, or settlement, the court in its discretion may direct that notice, by publication or otherwise, shall be given to the shareholders or class or classes of shareholders whose interests will be affected. If the court directs notice to be given, it shall determine which of the parties to the action shall bear the expense of giving the notice in an amount the court determines to be reasonable in the circumstances. The amount shall be awarded as special costs of the action.

(j) If the derivative action is successful, in whole or in part, or if anything is received as a result of the judgment, compromise, or settlement of that action, the court may award to the plaintiff or plaintiffs reasonable expenses, including reasonable attorney fees, and shall direct an accounting to the corporation for the remainder of the proceeds. This subsection does not apply to a judgment rendered only for the benefit of injured shareholders and limited to a recovery of the loss or damage sustained by them.



Sec. 10.06.438. - Liability of shareholders and subscribers.

(a) A holder of or subscriber to shares of a corporation is under no obligation to the corporation or its creditors as holder or subscriber with respect to the shares other than the obligation to pay the corporation the full consideration for which the shares were issued or to be issued.

(b) An assignee or transferee of shares, or of a subscription for shares, in good faith and without knowledge or notice that the full consideration has not been paid, is not personally liable to the corporation or its creditors for any unpaid portion of the consideration.

(c) An executor, administrator, conservator, guardian, trustee, assignee for the benefit of creditors, or receiver is not personally liable to the corporation or its creditors for any unpaid portion of the consideration.

(d) A pledgee or other holder of shares as collateral security is not personally liable as a shareholder.






Article 06 - DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS

Sec. 10.06.450. - Board of directors; duty of care; right of inspection; failure to dissent.

(a) All corporate powers shall be exercised by or under the authority of, and the business and affairs of a corporation shall be managed under the direction of, a board of directors except as may be otherwise provided in this chapter. If a provision is made under AS 10.06.468 or in the articles, the powers, duties, privileges, and liabilities conferred or imposed upon the board by this chapter shall be exercised, performed, extended and assumed to the extent and by the person or persons to whom they are delegated as provided in AS 10.06.468 or in the articles. Directors need not be residents of this state or shareholders of the corporation unless required by the articles or bylaws. The articles or bylaws may prescribe other qualifications for directors. The board may fix the compensation of directors unless otherwise provided in the articles.

(b) A director shall perform the duties of a director, including duties as a member of a committee of the board on which the director may serve, in good faith, in a manner the director reasonably believes to be in the best interests of the corporation, and with the care, including reasonable inquiry, that an ordinarily prudent person in a like position would use under similar circumstances. Except as provided in (c) of this section, a director is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, in each case prepared or presented by

(1) one or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(2) counsel, public accountants, or other persons as to matters that the director reasonably believes to be within the person's professional or expert competence; or

(3) a committee of the board upon which the director does not serve, designated in accordance with a provision of the articles or the bylaws, as to matters within the authority of the committee if the director reasonably believes the committee to merit confidence.

(c) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by (b) of this section unwarranted.

(d) A director has the absolute right at a reasonable time to inspect and copy all books, records, and documents of every kind and to inspect the physical properties of the corporation or a domestic or foreign subsidiary of the corporation. Inspection by a director may be made in person or by agent or attorney and the right of inspection includes the right to copy and make extracts. This section applies to a director of a foreign corporation having its principal executive office in this state or customarily holding meetings of its board in this state.

(e) A director of a corporation who is present at a meeting of its board at which action on a corporate matter is taken is presumed to have assented to the action taken unless the director's dissent is entered in the minutes of the meeting or unless the director files a written dissent to the action with the secretary of the meeting before adjournment or forwards the dissent by certified mail to the secretary of the corporation immediately after adjournment. The right to dissent does not apply to a director who voted in favor of the action.



Sec. 10.06.453. - Number, election, and tenure of directors; initial directors.

(a) The board of directors shall consist of one or more members. The number of directors shall be fixed by, or in the manner provided in, the bylaws, unless the articles fix the number of directors, in which case a change in the number of directors shall be made only by amendment of the articles. If the number of directors is not otherwise set, the number of directors is three.

(b) Except as otherwise provided in AS 10.06.230 and this section, the number of directors may be increased or decreased by amendment of the articles or the bylaws or by action of the board or the shareholders under the specific provisions of an article or a bylaw adopted by approval of the outstanding shares. A change in the number of directors, including by amendment of the articles, is subject to the following limitations:

(1) if the board is authorized by the articles or the bylaws to change the number of directors, whether by amending the bylaws or by taking action under the specific provision of an article or a bylaw adopted by approval of the outstanding shares, the amendment or action shall require the vote of a majority of the entire board;

(2) a decrease in the number of directors may not shorten the term of an incumbent director.

(c) The articles may provide for the election of one or more directors by the holders of the shares of a class or series voting as a class or series.

(d) The names and addresses of the members of the first board may be stated in the articles. The members of the first board hold office until the first annual meeting of shareholders, and until their successors have been elected and qualified.

(e) At the first annual meeting of shareholders and at each subsequent annual meeting the shareholders shall elect directors to hold office until the next succeeding annual meeting, except in the case of the classification of directors as permitted by AS 10.06.455 . A director, including a director elected to fill a vacancy, shall hold office until the expiration of the term for which elected and until a successor has been elected and qualified.



Sec. 10.06.455. - Classification of directors.

(a) If the board consists of three or more members, the articles of incorporation may provide that instead of electing all the directors annually the directors be divided into either two or three classes, each class to be as nearly equal in number as possible, with the term of office of directors of the first class to expire at the first annual meeting of shareholders after their election, that of the second class to expire at the second annual meeting after their election, and that of the third class, if any, to expire at the third annual meeting after their election. At each annual meeting after the classification the number of directors equal to the number of the class whose term expires at the time of the meeting shall be elected to hold office until the second succeeding annual meeting if there are two classes, or until the third succeeding annual meeting if there are three classes. A classification of directors is not effective before the first annual meeting of shareholders.

(b) Unless cumulative voting rights under AS 10.06.420 (d) have been eliminated by the articles of incorporation, an amendment of the articles that would establish or require classification of the board under (a) of this section may not be adopted if the votes cast against the amendment would be sufficient to elect a director if voted cumulatively at an election of the entire board.



Sec. 10.06.458. - Declaration of board vacancy where director of unsound mind.

The board may declare vacant the office of a director who has been declared of unsound mind by a court order.



Sec. 10.06.460. - Removal of director without cause.

(a) At a regular or special meeting for which notice is given under AS 10.06.410 and this section, any or all of the directors may be removed without reason if the removal is approved by the outstanding shares, subject to the following:

(1) in the case of a corporation with 500 or more holders of record entitled to vote on the removal and election of directors, as determined under AS 10.06.408 , written or printed notice of intention to seek removal under this section shall be delivered either personally or by mail to each shareholder of record entitled to vote at the meeting and if notice of intention to seek removal under this section is

(A) delivered to the president or secretary of the corporation at least 75 days before the date of the annual meeting it shall be included on the notice stating the place, day, and hour of the annual meeting without cost to the shareholder seeking removal; or

(B) not timely under (A) of this paragraph the shareholder seeking removal may, at the expense of that shareholder, deliver either personally or by mail the notice required by (1) of this subsection at any time up to 20 days before the date set for the annual meeting; if mailed, notice is considered delivered when deposited with postage prepaid in the United States mail addressed to the shareholder at the address appearing on the stock transfer books of the corporation;

(2) unless cumulative voting rights under AS 10.06.420 (d) have been eliminated by the articles of incorporation, a director may not be removed, unless the entire board is removed, if the votes cast against removal would be sufficient to elect a director if voted cumulatively at an election at which the same total number of votes were cast; and

(3) if by provision in the articles of incorporation the holders of the shares of a class or series, voting as a class or series, are entitled to elect one or more directors, a director elected in that manner may be removed only by the applicable vote of the holders of the shares of that class or series.

(b) Except as provided in this section and AS 10.06.458 , 10.06.463, and 10.06.465(c), a director may not be removed before the expiration of the term of office of the director.



Sec. 10.06.463. - Removal of director by superior court.

The superior court may, at the suit of the board or the shareholders holding at least 10 percent of the number of outstanding shares of any class, remove from office a director for fraudulent or dishonest acts, gross neglect of duty, or gross abuse of authority or discretion with reference to the corporation and may bar from reelection a director removed in that manner for a period prescribed by the court. The corporation shall be made a party to the suit.



Sec. 10.06.465. - Vacancies and resignation; special meeting of shareholders.

(a) Unless otherwise provided in the articles or bylaws of the corporation and except for a vacancy created by the removal of a director, vacancies on the board may be filled by a majority of the directors then in office, whether or not less than a quorum, or by a sole remaining director. Unless the articles or a bylaw adopted with approval of the outstanding shares provide that the board may fill vacancies occurring in the board by reason of removal of directors, the vacancies may be filled only by approval of the shareholders.

(b) The shareholders may elect a director to fill a vacancy not filled by the directors. An election by written consent to fill a vacancy requires the consent of a majority of the outstanding shares entitled to vote.

(c) If, after the filling of a vacancy by the directors, the directors who have been elected by the shareholders constitute less than a majority of the directors, a holder or holders of an aggregate of 10 percent or more of the shares outstanding at the time may call a special meeting of shareholders under AS 10.06.405 to elect the entire board. The term of office of a director terminates upon the election and qualification of a successor.

(d) Notwithstanding AS 10.06.453 (e), a director may resign effective upon giving written notice to the chairman of the board, the president, the secretary, or the board of directors of the corporation, unless the notice specifies a later time for the effectiveness of the resignation. If the resignation is effective at a future time, a successor may be elected to take office when the resignation becomes effective.



Sec. 10.06.468. - Executive and other board committees.

(a) If authorized by the articles or the bylaws of the corporation, the board, by resolution adopted by a majority of the entire board, may designate from among its members an executive committee and other committees of the board. Unless the number of directors fixed in accordance with AS 10.06.453 is less than three, each committee shall have at least two members, who serve at the pleasure of the board of directors. Each committee, to the extent provided in the resolution or the articles or bylaws of the corporation, has the authority of the board, except that a committee may not

(1) declare dividends or distributions;

(2) approve or recommend to shareholders actions or proposals required by this chapter to be approved by shareholders;

(3) designate candidates for the office of director, for purposes of proxy solicitation or otherwise, or fill vacancies on the board or any committee of the board;

(4) amend the bylaws;

(5) approve a plan or merger not requiring shareholder approval;

(6) capitalize retained earnings;

(7) authorize or approve the reacquisition of shares unless under a general formula or method specified by the board;

(8) authorize or approve the issuance or sale of, or a contract to issue or sell, shares or designate the terms of a series of a class of shares, unless the board, having acted regarding general authorization for the issuance or sale of shares, a contract to issue or sell, or the designation of a series, authorizes a committee, under a general formula or method specified by the board by resolution or by adoption of a stock option or other plan, to fix the terms of a contract for the sale of the shares and to fix the terms upon which the shares may be issued or sold, including, without limitation, the price, the dividend rate, provisions for redemption, sinking funds, conversion, voting or preferential rights, and provisions for other features of a class of shares, or a series of a class of shares, with full power in the committee to adopt a final resolution setting out all the terms of a series for filing with the commissioner under this chapter; or

(9) authorize, approve, or ratify contracts or other transactions between the corporation and one or more of its directors, or between the corporation and a corporation, firm, or association in which one or more of its directors has a material financial interest under AS 10.06.478.

(b) The designation of a committee, the delegation to the committee of authority, or action by the committee under that authority does not alone constitute compliance by a member of the board or the committee in question with the responsibility to act in good faith, in a manner the member reasonably believes to be in the best interests of the corporation, and with the care, including reasonable inquiry, as an ordinarily prudent person in a like position would use under similar circumstances.



Sec. 10.06.470. - Meetings: call, place, notice, and waiver.

(a) A regular or special meeting of the board or a committee of the board may be called by the chairman of the board, the president, a vice-president, the secretary, or a director and may be held at any place inside or outside this state.

(b) A regular meeting of the board or a committee designated by the board may be held without notice if the time and place of the meeting is fixed by the bylaws or the board. A special meeting of the board or a committee designated by the board shall be held as provided in the bylaws or, in the absence of bylaw provision, after either notice in writing sent 10 days before the meeting or notice by electronic means, personal messenger, or comparable person-to-person communication given at least 72 hours before the meeting. Unless otherwise provided in the bylaws the notice of a special meeting shall include disclosure of the business to be transacted and the purpose of the meeting.

(c) Notice of a meeting need not be given to a director who signs a waiver of notice, whether before or after the meeting, or who attends the meeting without protesting before the meeting or at its commencement the lack of notice.



Sec. 10.06.473. - Quorum of directors.

(a) A majority of the number of directors fixed by the articles or bylaws of a corporation constitutes a quorum for the transaction of business unless a greater number is required by the articles or bylaws. The act of a majority of the directors present at a meeting at which a quorum is present is the act of the board, unless the act of a greater number is required by the articles or the bylaws.

(b) The provisions of this section apply with equal force to committees of the board established under AS 10.06.468 and action by committees.



Sec. 10.06.475. - Alternative meeting arrangements; informal action by directors.

(a) Unless prohibited by the articles or bylaws of the corporation, the board of a corporation or a committee designated by the board can validly conduct a meeting by communicating simultaneously with each other by means of conference telephones or similar communications equipment.

(b) Unless prohibited by the articles or bylaws of the corporation, action required or permitted to be taken by the board or a committee designated by the board may be taken without a meeting on written consents, identical in content, setting out the action taken and signed by all the members of the board or the committee. The written consents shall be filed with the minutes. The consents have the same effect as a unanimous vote.



Sec. 10.06.478. - Director conflicts of interest.

(a) A contract or other transaction between a corporation and one or more of the directors of the corporation, or between a corporation and a corporation, firm, or association in which one or more of the directors of the corporation has a material financial interest, is neither void nor voidable because the director or directors or the other corporation, firm, or association are parties or because the director or directors are present at the meeting of the board that authorizes, approves, or ratifies the contract or transaction, if the material facts as to the transaction and as to the director's interest are fully disclosed or known to the

(1) shareholders and the contract or transaction is approved by the shareholders in good faith, with the shares owned by the interested director or directors not being entitled to vote; or

(2) board, and the board authorizes, approves, or ratifies the contract or transaction in good faith by a sufficient vote without counting the vote of the interested director or directors, and the person asserting the validity of the contract or transaction sustains the burden of proving that the contract or transaction was just and reasonable as to the corporation at the time it was authorized, approved, or ratified.

(b) A common directorship does not alone constitute a material financial interest within the meaning of this section. A director is not interested within the meaning of this section in a resolution fixing the compensation of another director as a director, officer, or employee of the corporation, notwithstanding the fact that the first director is also receiving compensation from the corporation.

(c) A contract or other transaction between a corporation and a corporation or association of which one or more directors of the corporation are directors is neither void nor voidable because the director or directors are present at the meeting of the board that authorizes, approves, or ratifies the contract or transaction, if the material facts of the transaction and the director's other directorship are fully disclosed or known to the board and the board authorizes, approves, or ratifies the contract or transaction in good faith by a sufficient vote without counting the vote of the common director or directors or the contract or transaction is approved by the shareholders in good faith. This subsection does not apply to contracts or transactions covered by (a) of this section.

(d) Interested or common directors may be counted in determining the presence of a quorum at a meeting of the board that authorizes, approves, or ratifies a contract or transaction.

(e) Nothing in this section affects the prohibitions or restraints imposed by AS 45.50.



Sec. 10.06.480. - Liability of directors and shareholders.

(a) In addition to other liabilities, a director is liable in the following circumstances unless the director complies with the standard provided in AS 10.06.450 (b) for the performance of the duties of directors:

(1) a director who votes for or assents to a distribution to the corporation's shareholders contrary to the provisions of AS 10.06.358 , 10.06.360, 10.06.363, or 10.06.365 or contrary to a restriction in the articles of incorporation is liable to the corporation, jointly and severally with all other directors voting for or assenting to the distribution, for the amount of the distribution that is paid or the value of the assets that are distributed in excess of the amount of the distribution that could have been paid or distributed without violation of AS 10.06.305 - 10.06.390 or the restrictions of the articles of incorporation;

(2) a director who votes for or assents to a distribution to the corporation's shareholders during the liquidation of the corporation without the payment and discharge of, or making adequate provision for, all known debts, obligations, and liabilities of the corporation is liable to the corporation, jointly and severally with all other directors voting for or assenting to distribution, for the value of the assets that are distributed, to the extent that the debts, obligations, and liabilities of the corporation are not thereafter paid and discharged;

(3) a director who votes for or assents to a loan of assets of the corporation to an officer or employee or a loan secured by the corporation's shares contrary to the provisions of AS 10.06.485 or contrary to a restriction in the articles of incorporation is liable to the corporation, jointly and severally with all other directors voting for or assenting to the loan, for the amount of the loan that is in excess of a loan that could have been extended without a violation of AS 10.06.485 or the restriction in the articles of incorporation.

(b) A director against whom a claim is asserted under this section for the distribution of assets of the corporation is entitled to contribution from shareholders who accepted or received the assets, knowing the distribution to have been made in violation of this chapter, in proportion to the amounts received by them. A director against whom a claim is asserted under this section for the extension of a loan is entitled to contribution from the person receiving the loan.

(c) A director against whom a claim is asserted under this section is entitled to contribution from other directors who voted for or assented to the action upon which the claim is asserted.



Sec. 10.06.483. - Officers: tenure, resignation, agency, duty of care.

(a) A corporation shall have a president, a secretary, a treasurer and other officers with titles and duties as stated in the bylaws of the corporation or determined by the board and as may be necessary to enable the corporation to sign instruments and share certificates. Any two or more offices may be held by the same person, except the offices of president and secretary. When all of the issued and outstanding stock of the corporation is owned by one person, the person may hold all or any combination of offices.

(b) Except as otherwise provided in the articles or bylaws of the corporation, officers shall be chosen by the board and serve at the pleasure of the board, subject to the rights, if any, of an officer under a contract of employment. An officer may resign at any time upon written notice to the corporation without prejudice to the rights, if any, of the corporation under a contract to which the officer is a party.

(c) All officers as between themselves and the corporation have the authority and shall perform the duties in the management of the corporation as provided in the bylaws of the corporation or, to the extent not provided in the bylaws, as provided by the board.

(d) Subject to the provisions of AS 10.06.020 , a note, mortgage, evidence of indebtedness, contract, conveyance, or other instrument in writing, and an assignment or endorsement of these, executed or entered into between the corporation and another person, if signed by two individuals, one of whom is the chairman of the board, the president, or a vice-president and the other of whom is the secretary, an assistant secretary, the treasurer, or an assistant treasurer of the corporation, is not invalidated as to the corporation by a lack of authority of the signing officers in the absence of actual knowledge on the part of the other person that the signing officers had no authority to execute the instrument.

(e) An officer shall perform the duties of the office in good faith and with that degree of care, including reasonable inquiry, that an ordinarily prudent person in a like position would use under similar circumstances. Except as provided in (f) of this section, an officer is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data in each case prepared or presented by legal counsel or public accountants.

(f) An officer is not acting in good faith if the officer has knowledge concerning the matter in question that makes reliance otherwise permitted by (e) of this section unwarranted.



Sec. 10.06.485. - Loans to directors, officers, and employees.

(a) A loan may not be extended to an officer or employee without authorization by the board. A loan may not be extended to a director without the approval of two-thirds of the voting shares. An employee or officer who is also a director is considered a director for purposes of this section. A shareholder is not disqualified from voting on a loan to a shareholder as a director because of personal interest.

(b) A loan to a director, officer, or employee and a loan secured by the shares of the corporation may not be made unless the loan would be permissible as a distribution under AS 10.06.358 - 10.06.365. A loan under this subsection impairs the retained earnings or paid-in capital accounts to the extent of the loan.

(c) For purposes of this section, a loan may consist of cash, securities, or personal or real property.

(d) If a corporation acts as a guarantor on a loan to a director, officer, or employee, the guarantee is treated as a loan under this section.

(e) A director, officer, or employee of an affiliate corporation is a director, officer, or employee of the lending corporation for purposes of this section.

(f) A loan is to be judged by the duties of directors and officers to act in good faith in a manner reasonably believed to be in the best interests of the corporation and with the care, including reasonable inquiry, that an ordinarily prudent person in a like position would use under similar circumstances.



Sec. 10.06.490. - Indemnification of officers, directors, employees, and agents; insurance.

(a) A corporation may indemnify a person who was, is, or is threatened to be made a party to a completed, pending, or threatened action or proceeding, whether civil, criminal, administrative, or investigative, other than an action by or in the right of the corporation, by reason of the fact that the person is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise. Indemnification may include reimbursement of expenses, attorney fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the person in connection with the action or proceeding if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to a criminal action or proceeding, the person had no reasonable cause to believe the conduct was unlawful. The termination of an action or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, does not create a presumption that the person did not act in good faith and in a manner which the person reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to a criminal action or proceeding, the person had reasonable cause to believe that the conduct was unlawful.

(b) A corporation may indemnify a person who was, is, or is threatened to be made a party to a completed, pending, or threatened action by or in the right of the corporation to procure a judgment in its favor by reason of the fact that the person is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise. Indemnification may include reimbursement for expenses and attorney fees actually and reasonably incurred by the person in connection with the defense or settlement of the action if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the corporation. Indemnification may not be made in respect of any claim, issue, or matter as to which the person has been adjudged to be liable for negligence or misconduct in the performance of the person's duty to the corporation except to the extent that the court in which the action was brought determines upon application that, despite the adjudication of liability, in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for expenses that the court considers proper.

(c) To the extent that a director, officer, employee, or agent of a corporation has been successful on the merits or otherwise in defense of an action or proceeding referred to in (a) or (b) of this section, or in defense of a claim, issue, or matter in the action or proceeding, the director, officer, employee, or agent shall be indemnified against expenses and attorney fees actually and reasonably incurred in connection with the defense.

(d) Unless otherwise ordered by a court, indemnification under (a) or (b) of this section may only be made by a corporation upon a determination that indemnification of the director, officer, employee, or agent is proper in the circumstances because the director, officer, employee, or agent has met the applicable standard of conduct set out in (a) and (b) of this section. The determination shall be made by

(1) the board by a majority vote of a quorum consisting of directors who were not parties to the action or proceeding; or

(2) independent legal counsel in a written opinion if a quorum under (1) of this subsection is

(A) not obtainable; or

(B) obtainable but a majority of disinterested directors so directs; or

(3) approval of the outstanding shares.

(e) The corporation may pay or reimburse the reasonable expenses incurred in defending a civil or criminal action or proceeding in advance of the final disposition in the manner provided in (d) of this section if

(1) in the case of a director or officer, the director or officer furnishes the corporation with a written affirmation of a good faith belief that the standard of conduct described in AS 10.06.450 (b) or 10.06.483(e) has been met;

(2) the director, officer, employee, or agent furnishes the corporation a written unlimited general undertaking, executed personally or on behalf of the individual, to repay the advance if it is ultimately determined that an applicable standard of conduct was not met; and

(3) a determination is made that the facts then known to those making the determination would not preclude indemnification under this chapter.

(f) The indemnification provided by this section is not exclusive of any other rights to which a person seeking indemnification may be entitled under a bylaw, agreement, vote of shareholders or disinterested directors, or otherwise, both as to action in the official capacity of the person and as to action in another capacity while holding the office. The right to indemnification continues as to a person who has ceased to be a director, officer, employee, or agent, and inures to the benefit of the heirs, executors, and administrators of the person.

(g) A corporation may purchase and maintain insurance on behalf of a person who is or was a director, officer, employee, or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise against any liability asserted against the person and incurred by the person in that capacity, or arising out of that status, whether or not the corporation has the power to indemnify the person against the liability under the provisions of this section.






Article 07 - AMENDMENTS AND CHANGES

Sec. 10.06.502. - Permitted and prohibited amendments.

(a) By complying with the provisions of this chapter a corporation may amend its articles of incorporation from time to time and in as many respects as desired if its articles as amended contain only provisions that would be lawful to insert in original articles filed at the time of the filing of the amendment.

(b) In particular, and without limitation upon the general power of amendment, a corporation may amend its articles of incorporation to

(1) change its corporate name;

(2) extend a limitation upon its period of duration;

(3) change, enlarge, or diminish a limitation upon its corporate purpose;

(4) increase or decrease the aggregate number of shares, or shares of a class, that the corporation has authority to issue;

(5) exchange, classify, reclassify, or cancel all or part of its shares, whether issued or unissued;

(6) change the designation of all or a part of its shares, whether issued or unissued, and to change the preferences, limitations, and the relative rights of all or part of its shares, whether issued or unissued;

(7) change shares of a class, whether issued or unissued, into a different number of shares of the same class or into the same or a different number of shares of other classes;

(8) create new classes or shares having rights and preferences either prior and superior or subordinate and inferior to the shares of class then authorized, whether issued or unissued;

(9) cancel or otherwise affect the right of the holders of the shares of class to receive dividends that have accrued but have not been declared;

(10) divide a preferred or special class of shares, whether issued or unissued, into series and fix and determine the designation of the series and the variations in the relative rights and preferences as between the shares of the series;

(11) authorize the board to establish, out of authorized but unissued shares, series of a preferred or special class of shares and fix and determine the relative rights and preferences of the shares of the series;

(12) authorize the board to fix and determine the relative rights and preferences of the authorized but unissued shares of series in which either the relative rights and preferences have not been fixed and determined or the relative rights and preferences are to be changed;

(13) revoke, diminish, or enlarge the authority of the board to establish series out of authorized but unissued shares of a preferred or special class and fix and determine the relative rights and preferences of the shares of that series; and

(14) limit, deny, or grant to shareholders of a class the preemptive right to acquire additional shares of the corporation, whether then or thereafter authorized.

(c) A corporation may not amend its articles of incorporation to alter a statement that may appear in the original articles of the names and addresses of the first directors, or the name and address of the initial agent, except to correct an error in the statement or to delete either after the corporation has filed a notice under AS 10.06.165 or 10.06.813.



Sec. 10.06.504. - Procedure to amend articles of incorporation; application to certain elections.

(a) A corporation shall amend its articles of incorporation in the following manner:

(1) if shares have not been issued, the board shall adopt a resolution setting out the proposed amendment or amendments;

(2) subject to AS 10.06.506 , if shares have been issued, an amendment shall be approved by the board and the outstanding shares; approval may be initiated by the shareholders either before or after consideration by the board; if the board adopts a resolution setting out a proposed amendment, the board shall direct that the amendment be submitted to a vote at a meeting of shareholders that may be either the annual or a special meeting; if approval of the outstanding shares is obtained before action by the board, the board shall consider and either approve or reject the amendment at the next regular or special meeting;

(3) unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt one or more of the following amendments to the articles of incorporation without shareholder action:

(A) to delete the names and addresses of the initial directors;

(B) to delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the commissioner; or

(C) to change each issued and unissued authorized share of an outstanding class into a greater number of whole shares if the corporation has only shares of that class outstanding.

(b) A proposed amendment may be contained in restated articles of incorporation that contain

(1) a statement that except for the designated amendment the restated articles correctly set out without change the provisions of the articles being amended; and

(2) a statement that the restated articles together with the designated amendment supersede the original articles and all amendments to the original articles.

(c) Written notice setting out the proposed amendment or amendments or a summary of the changes to be made shall be given to each shareholder of record entitled to vote thereon within the time and in the manner provided in this chapter for the giving of notice of meetings of shareholders. If the amendment is to be considered at an annual meeting, the proposed amendment or summary may be included in the notice of the annual meeting.

(d) The requirement of an affirmative vote of at least two-thirds of the shares entitled to vote for the adoption of an amendment to the articles of incorporation as provided in former AS 10.05.276 shall remain in force for corporations existing before July 1, 1989.

(e) Notwithstanding (d) of this section, an election to be governed by the voting provisions of AS 10.06.504 - 10.06.506, may be made in the same manner as an amendment to the articles of incorporation is made under those sections. An election under this subsection requires the affirmative vote of at least two-thirds of the shares entitled to vote under former AS 10.05.276 (3).



Sec. 10.06.506. - Class voting on amendments.

(a) The holders of the outstanding shares of a class may vote as a class upon a proposed amendment, whether or not the holders are entitled to vote on the amendment by the provisions of the articles of incorporation, if the amendment

(1) increases or decreases the aggregate number of authorized shares of the class;

(2) exchanges, reclassifies, or cancels all or part of the shares of the class;

(3) exchanges or creates a right of exchange of all or part of the shares of another class into the shares of the class;

(4) changes the designations, preferences, limitations, or relative rights of the shares of the class;

(5) changes the shares of the class into the same or a different number of shares of the same class or another class;

(6) creates a new class of shares having rights and preferences prior and superior to the shares of the class, or increases the rights and preferences or the number of authorized shares of a class having rights and preferences prior or superior to the shares of the class;

(7) divides the shares of a preferred or special class into series and fixes and determines the designation of the series and the variations in the relative rights and preferences between the shares of the series or authorizes the board to do so;

(8) limits or denies the existing preemptive rights of the shares of the class;

(9) cancels or otherwise affects dividends on the shares of the class that are accrued but not declared.

(b) If the holders of the outstanding shares of a class are entitled to vote as a class under (a) of this section, the amendment is not approved unless it receives a majority vote of the outstanding shares of that class and approval of the outstanding shares.



Sec. 10.06.508. - Greater voting requirements.

If the articles of incorporation require the vote of a larger proportion or of all of the shares of a class or series, or of a larger proportion or of all the directors, than is otherwise required by this chapter, the provision in the articles requiring the greater vote may not be altered, amended, or repealed except by that greater vote unless otherwise provided in the articles.



Sec. 10.06.510. - Execution and content of articles of amendment.

The articles of amendment shall be executed by the corporation by its president or vice-president and by its secretary or an assistant secretary and must set out the

(1) name of the corporation;

(2) amendment adopted;

(3) date of the approval of the amendment by the board and outstanding shares, or by the board if shares have not been issued;

(4) number of shares outstanding and the number of shares entitled to vote, and, if the shares of a class are entitled to vote as a class, the designation and number of outstanding shares of each class entitled to vote;

(5) number of shares voted for and against the amendment and, if the shares of a class are entitled to vote as a class, the number of shares of each class voted for and against the amendment or, if shares have not been issued, a statement to that effect; and

(6) manner in which an exchange, reclassification, or cancellation of issued shares is to be carried out if the amendment provides for an exchange, reclassification, or cancellation of issued shares and is not set out in the amendment.



Sec. 10.06.512. - Filing of articles of amendment.

An original and an exact copy of the articles of amendment shall be delivered to the commissioner for processing according to AS 10.06.910 and for issuance of a certificate of amendment.



Sec. 10.06.514. - Effective date and effect of amendment.

(a) An amendment is effective upon the issuance of a certificate of amendment by the commissioner, or on a later date, not more than 30 days after the filing of the certificate with the commissioner, as provided in the articles of amendment.

(b) An amendment may not affect an existing cause of action in favor of or against the corporation, or a pending suit to which the corporation is a party, or the existing rights of persons other than shareholders. If the corporate name is changed by amendment, a suit brought by or against the corporation under its former name does not abate.



Sec. 10.06.516. - Restated articles of incorporation.

A domestic corporation may, by resolution adopted by the board, restate its articles of incorporation as amended up to that time. Upon the adoption of the resolution, restated articles shall be executed by the corporation by its president or a vice-president and by its secretary or an assistant secretary and must set out all of the operative provisions of the articles as amended up to that time together with a statement that the restated articles correctly set out without change the corresponding provisions of the articles as amended up to that time and that the restated articles supersede the original articles and all amendments to them.



Sec. 10.06.518. - Filing of restated articles of incorporation.

An original and an exact copy of the restated articles of incorporation shall be delivered to the commissioner for processing according to AS 10.06.910 and for issuance of a restated certificate of incorporation.



Sec. 10.06.520. - Effect of issuance of restated certificate of incorporation.

Upon the issuance of a restated certificate of incorporation, the restated articles of incorporation become effective and supersede the original articles and all amendments.



Sec. 10.06.522. - Amendment of articles of incorporation in reorganization proceedings.

(a) If a plan of reorganization of a corporation has been confirmed by decree or order of a court in proceedings for the reorganization of the corporation under an applicable statute of the United States relating to reorganization of corporations, the articles of the corporation may be amended as necessary in the manner provided in (c) of this section, in order to carry out the plan and put it into effect, only if the articles as amended contain provisions that might be lawfully contained in original articles at the time of the making of the amendment.

(b) In particular, and without limitation upon the general power of amendment, the articles of incorporation may be amended to

(1) change the corporate name, period of duration, or corporate purposes of the corporation;

(2) repeal, alter, or amend the bylaws of the corporation;

(3) change the aggregate number of shares or shares of a class that the corporation has authority to issue;

(4) change the preferences, limitation, and relative rights of all or part of the shares of the corporation, and classify, reclassify, or cancel all or part of the shares, whether issued or unissued;

(5) authorize the issuance of bonds, debentures, or other obligations of the corporation, whether or not convertible into shares of a class or bearing warrants or other evidences of optional rights to purchase or subscribe for shares of a class, and fix the terms and conditions of the bonds, debentures, or other obligations; and

(6) constitute or reconstitute and classify or reclassify the board of the corporation, and appoint directors and officers in place of or in addition to all or any of the directors or officers then in office.

(c) Articles of amendment approved by decree or order of a court shall be executed by the person or persons the court designates or appoints for the purpose and must set out the name of the corporation, the amendments of the articles approved by the court, the date of the decree or order approving the articles of amendment, the title of the proceedings in which the decree or order was entered, and a statement that the decree or order was entered by a court having jurisdiction of the proceedings for the reorganization of the corporation under an applicable statute of the United States.



Sec. 10.06.524. - Filing of amendment of articles in reorganization proceedings.

An original and an exact copy of the articles of amendment in reorganization proceedings shall be delivered to the commissioner for processing according to AS 10.06.910 and for issuance of a certificate of amendment.



Sec. 10.06.526. - Effective date and effect of amendment of articles in reorganization proceedings.

An amendment becomes effective upon the issuance of a certificate of amendment in reorganization proceedings, and the articles are considered to be amended without action by the directors or shareholders of the corporation and with the same effect as if the amendments had been adopted by unanimous action of the directors and shareholders of the corporation.






Article 08 - ORGANIC CHANGE

Sec. 10.06.530. - Merger.

Two or more domestic corporations may merge into one of such corporations under a plan of merger approved in the manner provided in AS 10.06.530 - 10.06.582.



Sec. 10.06.532. - Procedure for merger.

A plan of merger approved by a resolution of the board of each corporation shall be proposed setting out

(1) the names of the corporations proposing to merge and the name of the surviving corporation into which they propose to merge;

(2) the terms and conditions of the proposed merger;

(3) the manner and basis of converting the shares of each merging corporation into shares or other securities or obligations of the surviving corporation;

(4) a statement of changes in the articles of incorporation of the surviving corporation caused by the merger; and

(5) other provisions of the merger considered necessary or desirable.



Sec. 10.06.534. - Consolidation.

Two or more domestic corporations may consolidate into a new domestic corporation under a plan of consolidation approved in the manner provided in AS 10.06.530 - 10.06.582.



Sec. 10.06.536. - Procedure for consolidation.

A plan of consolidation approved by a resolution of the board of each corporation shall be proposed setting out

(1) the names of the corporations proposing to consolidate and the name of the new corporation into which they propose to consolidate;

(2) the terms and conditions of the proposed consolidation;

(3) the manner and basis of converting the shares of each corporation into shares or other securities or obligations of the new corporation;

(4) the statements with respect to the new corporation required to be set out in the articles of incorporation for corporations organized under this chapter; and

(5) other provisions of the consolidation considered necessary or desirable.



Sec. 10.06.538. - Share exchange.

All of the issued or outstanding shares of one or more classes of a domestic corporation may be acquired through the exchange of all of the issued or outstanding shares of the class or classes by another domestic or foreign corporation under a plan of exchange approved in the manner provided in AS 10.06.530 - 10.06.582.



Sec. 10.06.540. - Procedure for share exchange.

(a) A plan of exchange approved by a resolution of the board of each corporation shall be proposed setting out

(1) the name of the corporation the shares of which are proposed to be acquired by exchange and the name of the acquiring corporation;

(2) the terms and conditions of the proposed exchange;

(3) the manner and basis of exchanging the shares to be acquired for shares, obligations, or other securities of the acquiring corporation or another corporation, or, in whole or in part, for cash or other property;

(4) other provisions of the proposed exchange considered necessary or desirable.

(b) The procedure authorized by this section does not limit the power of a corporation to acquire all or part of the shares of any class or classes of a corporation through voluntary exchange or otherwise by agreement with the shareholders.



Sec. 10.06.542. - Disparate treatment of shares of the same class or series prohibited; exceptions.

(a) Except as provided in (b) of this section all shares of the same class or series shall be treated equally with respect to a distribution of shares, cash, property, rights, or securities in any plan of merger, consolidation, or share exchange.

(b) Disparate treatment of shares of the same class or series may be proposed in a plan of merger, consolidation, or share exchange if

(1) disparate treatment is necessary to preserve a subchapter S election under the Internal Revenue Code of 1954;

(2) there is a sound business reason for disparate treatment and proponents of the plan prove it is consistent with fiduciary duties owed to all shareholders; or

(3) there is unanimous consent of all shareholders.



Sec. 10.06.544. - Notice to and approval by shareholders.

Upon approval by the board of each corporation of a plan of merger, consolidation, or exchange, each board shall, by resolution, direct that the plan be submitted for approval, at either an annual or special meeting, by the outstanding shares of each corporation. Written notice shall be given to each shareholder of record, whether or not the share or shares of the shareholder have voting rights under the articles of the corporation, not less than 20 days before the meeting, in the manner provided in this chapter for the giving of notice of meetings of shareholders. Whether the meeting is an annual or special meeting, the notice shall state that the purpose or one of the purposes of the meeting is to consider the proposed plan of merger, consolidation, or exchange. A copy or summary of the plan of merger, consolidation, or exchange, as well as a copy of AS 10.06.574 and 10.06.576, concerning the rights of a dissenting shareholder, shall be included with the notice.



Sec. 10.06.546. - Manner of approval by shareholders.

At each meeting for which notice is given under AS 10.06.544 a vote of the shareholders shall be taken on the proposed plan of merger, consolidation, or exchange. Each outstanding share of each corporation may vote on the proposed plan whether or not the share has voting rights under the articles of the corporation. The plan is approved if it receives the affirmative vote of at least two-thirds of the outstanding shares of each corporation. If a class of shares of a corporation is entitled to vote on the plan as a class, the plan is approved if it receives the affirmative vote of at least two-thirds of the outstanding shares of each class of shares entitled to vote on the plan as a class and the affirmative vote of at least two-thirds of the total shares entitled to vote on the plan. A class of shares of a corporation is entitled to vote as a class if a plan contains a provision that, if contained in a proposed amendment to the articles of incorporation, would entitle the class of shares to vote as a class and, in the case of an exchange, if the class is included in the exchange.



Sec. 10.06.548. - Abandonment of plan of merger, consolidation, or exchange.

After approval of the outstanding shares of each corporation under AS 10.06.546 and before the filing of the articles of merger, consolidation, or exchange, the merger, consolidation, or exchange may be abandoned under provisions set out in the plan.



Sec. 10.06.550. - Execution and contents of articles of merger, consolidation, or exchange.

After approval, articles of merger, articles of consolidation, or articles of exchange shall be executed by each corporation by its president or a vice-president and by its secretary or an assistant secretary, and must set out the

(1) plan of merger, consolidation, or exchange;

(2) number of shares outstanding of each corporation and, if the shares of a class were entitled to vote as a class, the designation and number of outstanding shares of the class; and

(3) number of shares voted for and against the plan and, if the shares of a class were entitled to vote as a class, the number of shares of the class voted for and against the plan.



Sec. 10.06.552. - Filing of articles of merger, consolidation, or exchange.

An original and an exact copy of the articles of merger, consolidation, or exchange shall be delivered to the commissioner for processing according to AS 10.06.910 and for the issuance of a certificate of merger, consolidation, or exchange.



Sec. 10.06.554. - Merger of subsidiary corporation.

A corporation owning at least 90 percent of the outstanding shares of each class of another corporation may merge the other corporation into itself without approval by a vote of the shareholders of either corporation.



Sec. 10.06.556. - Procedure for merger of subsidiary corporation.

(a) The board of a proposed surviving corporation shall, by resolution, approve a plan of merger setting out

(1) the name of the subsidiary corporation and the name of the corporation owning at least 90 percent of its shares;

(2) subject to AS 10.06.542 , the manner and basis of converting the shares of the subsidiary corporation into shares, obligations, or other securities of the surviving or other corporation or, in whole or in part, into cash or other property.

(b) A copy of a plan of merger shall be mailed to each shareholder of record of the subsidiary corporation.

(c) Articles of merger shall be executed by the surviving corporation by its president or a vice-president and by its secretary or an assistant secretary and must set out the

(1) plan of merger;

(2) number of outstanding shares of each class of the subsidiary corporation and the number of those shares of each class owned by the surviving corporation; and

(3) date of the mailing to shareholders of the subsidiary corporation of the plan of merger.



Sec. 10.06.558. - Filing of articles of merger of subsidiary corporation.

An original and an exact copy of the articles of merger of a subsidiary corporation shall be delivered to the commissioner for processing according to AS 10.06.910 and for the issuance of a certificate of merger.



Sec. 10.06.560. - Effective date and effect of merger, consolidation, or exchange.

(a) A merger, consolidation, or exchange is effective upon the issuance of a certificate of merger, consolidation, or exchange by the commissioner, or on a later date, not more than 30 days after the filing of the certificate with the commissioner, as provided in the plan.

(b) When a merger or consolidation becomes effective,

(1) the corporations that are parties to the plan of merger or consolidation shall be a single corporation, that, in the case of a merger, shall be that corporation designated in the plan of merger as the surviving corporation, and, in the case of a consolidation, shall be the new corporation provided for in the plan of consolidation;

(2) the separate existence of all corporations that are parties to the plan of merger or consolidation, except the surviving or new corporation, ceases;

(3) a surviving or new corporation has all the rights, privileges, immunities, and powers and is subject to all the duties and liabilities of a corporation organized under this chapter;

(4) the surviving or new corporation possesses all the public and private rights, privileges, immunities, and franchises of each of the merging or consolidating corporations; all property, real, personal, and mixed, and all debts due on whatever account, including subscriptions to shares, and all other choses in action, and every other interest of, belonging to, or due to each of the merged or consolidated corporations, shall be transferred to and vested in the surviving or new corporation without further act; and the title to real estate, or an interest in real estate, vested in any of the corporations may not revert or be in any way impaired by reason of a merger or consolidation;

(5) a surviving or new corporation is responsible and liable for all the liabilities and obligations of each of the merged or consolidated corporations; a claim existing or action or proceeding pending by or against the merged or consolidated corporations may be prosecuted as if the merger or consolidation has not taken place, or the surviving or new corporation may be substituted in its place; and the rights of creditors or any liens upon the property of the merged or consolidated corporations may not be impaired by the merger or consolidation;

(6) in the case of a merger, the articles of incorporation of the surviving corporation are considered to be amended to the extent that changes in its articles are stated in the plan of merger; and, in the case of a consolidation, the statements set out in the articles of consolidation that are required or permitted to be set out in the articles of incorporation of corporations organized under this chapter are considered to be the original articles of the new corporation.

(c) When a merger, consolidation, or exchange becomes effective, the shares of the corporation or corporations party to the plan that are to be converted or exchanged under the terms of the plan cease to exist, in the case of a merger or consolidation, or are considered to be exchanged, in the case of an exchange, and the holders of the shares are entitled only to the shares, obligations, other securities, cash, or other property into which the shares have been converted or for which they have been exchanged, in accordance with the plan, subject to the rights under AS 10.06.574 .



Sec. 10.06.562. - Merger, consolidation, or exchange of shares between domestic and foreign corporation.

One or more foreign corporations and one or more domestic corporations may be merged or consolidated, or participate in an exchange, if the merger, consolidation, or exchange is permitted by the laws of the state under which each foreign corporation is organized and

(1) each domestic corporation complies with the provisions of this chapter with respect to the merger, consolidation, or exchange of domestic corporations and each foreign corporation complies with the applicable provisions of the laws of the state under which it is organized; and

(2) if the surviving or new corporation is to be governed by the laws of another state, it complies with the provisions of this chapter concerning foreign corporations if it is to transact business in this state and it files with the commissioner an

(A) agreement that the surviving or new foreign corporation may be served with process in this state in a proceeding for the enforcement of an obligation of a domestic corporation that is a party to the merger or consolidation and in a proceeding for the enforcement of the rights of a dissenting shareholder of a domestic corporation against the surviving or new corporation;

(B) irrevocable appointment of the commissioner as the agent of the surviving or new corporation to accept service of process in a proceeding described in (A) of this paragraph; and

(C) agreement that it will promptly pay to the dissenting shareholders of a domestic corporation the amount to which they are entitled under provisions of this chapter with respect to the rights of dissenting shareholders.



Sec. 10.06.564. - Disclosure of alien affiliates.

Not less than 20 days before the consummation of an organic change under AS 10.06.530 - 10.06.562, the surviving or new corporation shall deliver to the commissioner

(1) a list of the names and addresses of each alien affiliate of the surviving or new corporation;

(2) the percentage of outstanding shares controlled by each alien affiliate; and

(3) a specific description of the nature of the relationship between the surviving or new corporation and its alien affiliate.



Sec. 10.06.566. - Disposition of assets in regular course of business; mortgage or pledge of assets.

The board of the corporation, without the approval of the shareholders or outstanding shares of the corporation, may authorize the sale, lease, exchange, or other disposition of all, or substantially all, the property and assets of a corporation in the usual and regular course of its business and the mortgage or pledge of any or all property and assets of a corporation whether or not in the usual and regular course of business, upon terms and conditions and for consideration, that may consist in whole or in part of cash or other property, including shares, obligations, or other securities of another domestic or foreign corporation.



Sec. 10.06.568. - Sale of assets not in regular course of business.

(a) A sale, lease, exchange, or other disposition of all, or substantially all, of the property and assets, with or without the good will, of a corporation, if not in the usual and regular course of its business, may be made upon terms and conditions and for consideration, that may consist in whole or in part of cash or other property, including shares, obligations or other securities of another foreign or domestic corporation, as authorized in (b) of this section.

(b) A sale, lease, exchange, or other disposition shall be recommended to the shareholders by resolution approved by the board and submitted to a vote of the shareholders at a regular or special meeting. Written notice shall be given to each shareholder of record of the corporation, whether or not the shares have voting rights under the articles of the corporation, not less than 20 days before the meeting, in the manner provided in this chapter for the giving of notice of meetings of shareholders. Whether the meeting is an annual or special meeting the notice shall state that the purpose or one of the purposes of the meeting is to consider the proposed sale, lease, exchange, or other disposition, and include a copy of AS 10.06.574 - 10.06.576, concerning the rights of a dissenting shareholder.



Sec. 10.06.570. - Approval of transaction by shareholders.

(a) At a meeting for which notice is given under AS 10.06.568 (b) a vote of the shareholders shall be taken on the recommended sale, lease, exchange, or other disposition and the shareholders may fix, or may authorize the board to fix, the terms and conditions and the consideration to be received by the corporation. The transaction is approved if the recommendation of the board receives the affirmative vote of at least two-thirds of the outstanding shares of the corporation, unless a class of shares is entitled to vote as a class, in which event the transaction shall be approved upon receiving the affirmative vote of at least two-thirds of the outstanding shares of each class of shares entitled to vote as a class and of the total shares entitled to vote.

(b) If the buyer in a sale of assets under AS 10.06.568 is in control of or under common control with the seller, the principal terms of the sale must be approved by at least 90 percent of the outstanding shares of the seller unless the sale is to a domestic or foreign corporation in consideration for the nonredeemable common shares of the purchasing corporation or its parent.



Sec. 10.06.572. - Abandonment of transaction by board.

The board in its discretion may abandon a sale, lease, exchange, or other disposition of assets after approval by the shares without further action or approval by the shares, subject to the rights of third parties under contracts relating to the sale, lease, exchange, or other disposition.



Sec. 10.06.574. - Right of shareholders to dissent.

(a) A shareholder may dissent from the following corporate actions:

(1) a plan of merger, consolidation, or exchange to which the corporation is a party; or

(2) a sale or exchange of all or substantially all of the property and assets of the corporation not made in the usual and regular course of its business, including a sale in dissolution, but not including a sale under a court order or a sale for cash on terms requiring that all or substantially all of the net proceeds of the sale be distributed to the shareholders in accordance with their respective interests within one year after the date of sale.

(b) The rights of a shareholder who dissents as to less than all of the shares registered in the name of the shareholder shall be determined as if the shares as to which the shareholder dissents and the other shares of the shareholder are registered in the names of different shareholders.

(c) This section does not apply to the shareholders of the surviving corporation in a merger if a vote of shareholders of the surviving corporation is not necessary to authorize the merger.

(d) This section does not apply to the holders of shares of a class or series if the shares of the class or series were registered on a national securities exchange on the date fixed to determine the shareholders entitled to vote at the meeting of shareholders at which the plan of merger, consolidation, or exchange or the proposed sale or exchange of property and assets is to be acted upon unless the articles of the corporation provide otherwise.



Sec. 10.06.576. - Procedures relating to the exercise of a shareholder's right to dissent; completion of corporate action; notice of election; treatment of shares.

Sec. 10.06.576. Procedures relating to the exercise of a shareholder's right to dissent; completion of corporate action; notice of election; treatment of shares.

(a) A shareholder electing to exercise a right to dissent shall file with the corporation, before or at the meeting of shareholders at which the proposed corporate action is submitted to a vote, a written objection to the proposed corporate action. The objection must include a notice of election to dissent, the shareholder's name and residence address, the number and classes of shares as to which the shareholder dissents, and a demand for payment of the fair value of the shares if the action is taken. A shareholder to whom the corporation did not give notice of the meeting in accordance with this chapter is not required to make the objection provided in this section.

(b) Within 10 days after the shareholders' vote authorizing the action, the corporation shall given written notice of the authorization to each shareholder who filed written objection or from whom written objection was not required. The corporation may consider that a shareholder who voted for the proposed action has elected not to enforce a right of dissent under this chapter, and need not give notice to the shareholder.

(c) Within 20 days after notice has been given under (b) of this section, a shareholder from whom written objection was not required under (a) of this section and who elects to dissent shall file with the corporation a written notice of the election, stating the shareholder's name and residence address, the number and classes of shares as to which the shareholder dissents, and a demand for payment of the fair value of the shares. A shareholder who elects to dissent from a merger under AS 10.06.532 , a consolidation under AS 10.06.534 , a share exchange under AS 10.06.540 , a transaction authorized under AS 10.06.562, or a sale of assets under AS 10.06.568 shall file a written notice of the election to dissent within 20 days after the merger plan, consolidation plan, share exchange plan, or sale of assets resolution has been mailed to the shareholder.

(d) A merger, consolidation, or exchange is considered completed within the meaning of this chapter on the effective date determined in accordance with AS 10.06.560 ; a transaction under AS 10.06.568 is completed within the meaning of this chapter when the corporation has received the consideration specified in the board resolution that was submitted to the shareholders in accordance with that section.

(e) Upon completion of the corporation action, the shareholder shall cease to have the rights of a shareholder except the right to be paid the fair value of the shares as to which the dissenter's rights were perfected under this chapter. A notice of election may be withdrawn by the shareholder at any time before an acceptance under AS 10.06.578 (f), but in no case later than 60 days from the date of completion of the corporate action, except that the time for withdrawing a notice of election shall be extended for 60 days from the date an offer is made, if the corporation fails to make a timely offer under AS 10.06.578 . After the time for withdrawal has expired, withdrawal of a notice of election requires the written consent of the corporation. In order to be effective, withdrawal of a notice of election must be accompanied by the return to the corporation of an advance payment made to the shareholder as provided in AS 10.06.578 . If a notice of election is withdrawn, if the corporate action is rescinded, if a court determines that the shareholder is not entitled to the right to dissent, or if the shareholder otherwise loses the right to dissent, the shareholder shall not have the right to receive payment for the shares and shall be reinstated to all rights as a shareholder that were effective on the date of the completion of the corporate action. The rights to which the shareholder is reinstated include intervening preemptive rights and the right to payment of an intervening dividend or other distribution. If an intervening right has expired or if a dividend or distribution that is not in cash has been completed, the corporation may elect to pay the shareholder the fair value of the shares in cash at the value, as determined by the board, at the time of the expiration or completion. The election to pay the value in cash shall be without prejudice to a corporate proceeding that has occurred in the interim.

(f) At the time of filing the notice of election to dissent, or within 30 days after the shareholder has filed the notice, the shareholder shall submit to the corporation, or to its transfer agent, the certificates representing the shares for which payment is claimed, if certificates have been issued. The corporation or its transfer agent shall note conspicuously on the certificates, or on a separate document if certificates have not been issued for the shares, that a notice of election has been filed, and shall return the certificates or the separate document to the shareholder or to the person who submitted them on the shareholder's behalf. Unless a court, for good cause shown, otherwise directs, a shareholder who fails to comply with this subsection loses the right to dissent granted by this chapter, if the corporation gives written notice that the right to dissent will be lost to the shareholder within 45 days from the date that the shareholder filed the notice of election to dissent. If the corporation fails to exercise this notice option in a timely manner, the shareholder retains the right to dissent granted by this chapter.

(g) When a share of a dissenting shareholder under (f) of this section is transferred, the new certificate must bear a notation similar to that made under (f) of this section and state the name of the original dissenting holder of the shares, or, if the share is an uncertificated share, the corporation must give the transferee a written notice stating that a notice of election to dissent has been filed and giving the name of the original dissenting holder. A transferee acquires only the rights in the corporation that the original dissenting shareholder had at the time of transfer.



Sec. 10.06.578. - Offer and payment to dissenting shareholders; circumstances where prohibited.

(a) Within 15 days after the expiration of the period within which shareholders may file their notice of election to dissent under AS 10.06.576, or within 15 days after the proposed corporate action is completed, whichever is later, the corporation or, in the case of a merger or consolidation, the surviving or new corporation, shall make a written offer by certified mail to each shareholder who has filed the notice of election, to pay the amount the corporation estimates to be the fair value of the shares. The offer shall be made at the same price for each share to all dissenting shareholders of the same class, or if divided into series, of the same series.

(b) The offer required by (a) of this section shall be accompanied by a

(1) balance sheet of the corporation whose shares the dissenting shareholder holds; the date of the balance sheet shall be that of the most recent balance sheet produced in the 12 months before the offer;

(2) profit and loss statement or statements for at least 12 months preceding the date of the balance sheet; if the corporation was not in existence during the entire 12-month period preceding the balance sheet required by (1) of this subsection, then a profit and loss statement for that portion of the 12-month period preceding the balance sheet during which the corporation was in existence;

(3) statement of the total number of shares with respect to which notices of election to dissent have been received and the total number of holders of these shares; and

(4) copy of this section and AS 10.06.580 .

(c) If the corporate action has been completed the offer required by (a) of this section shall also be accompanied by

(1) advance payment to each shareholder who submitted the share certificates to the corporation, or to whom notice was sent if the shares were uncertificated, as provided in AS 10.06.576 (f), of the amount offered under (a) of this section; or

(2) a statement to a shareholder who has not submitted the share certificates, if certificates were issued for the shares, that advance payment of the amount offered under (a) of this section will be made by the corporation promptly upon submission of the certificates.

(d) If the corporate action has not been completed when the offer required by (a) of this section is made, the advance payment or statement about the advance payment shall be sent to each shareholder entitled to the payment or notice, after completion of the corporate action.

(e) The advance payment or statement about the advance payment shall include advice to the shareholder that acceptance of the payment does not constitute a waiver of the shareholder's right to dissent.

(f) The corporation may consider that a shareholder who fails to make written objection to the amount tendered under (c)(1) of this section or to submit shares in response to the statement sent under (c)(2) of this section within 30 days of the date the statement was mailed has agreed that the amount offered represents the fair value of the shares. The shareholder shall have no interest in the shares or the outcome of litigation begun under AS 10.06.580 .

(g) Notwithstanding the other provisions of this section, if the payments otherwise required by (c) and (d) of this section or determined in accordance with AS 10.06.580 would be distributions in violation of AS 10.06.358 - 10.06.365, or 10.06.375, the corporation may not make a distribution to a dissenting shareholder. In that event, a corporation that would otherwise have the payment obligation under (c) and (d) of this section or AS 10.06.580 shall, in addition to complying with (a) and (b) of this section, give written notice within the time limits of (a) and (b) of this section to dissenting shareholders of its inability to make payment. The notice must include

(1) an explanation why the corporation is unable to make the payments otherwise required by this section;

(2) a statement that a dissenting shareholder has an option to

(A) withdraw the shareholder's notice of election to dissent, and that the corporation will consider that the withdrawal was made with the written consent of the corporation; or

(B) retain the status of a dissenter, and, if the corporation is liquidated, be subordinated to the rights of the creditors of the corporation, but have rights superior to the nondissenting shareholders, but if the corporation is not liquidated, retain the right to be paid under (c) and (d) of this section or AS 10.06.580 and the corporation must satisfy the obligation when the restrictions on distributions do not apply; and

(3) a statement that if the corporation does not receive the written election provided under (2) of this subsection within 60 days after notice given as required by this section, the corporation will consider that the shareholder has withdrawn the notice of election under (2)(A) of this subsection.



Sec. 10.06.580. - Action to determine value of shares.

(a) If the corporation fails to make the offer required by AS 10.06.578(a) or the shareholder rejects the offer within the 30-day period specified in AS 10.06.578 (f),

(1) the corporation shall, within 20 days after the expiration of the 30-day period specified in AS 10.06.578 (f), file a petition in the court of the judicial district where the registered office of the corporation is located, requesting that the fair value of the shares be determined; if, in the case of a merger or consolidation, the surviving or new corporation is a foreign corporation without a registered office in the state, the petition shall be filed in the judicial district where the registered office of the domestic corporation was last located; or

(2) if the corporation fails to institute a proceeding as provided in this section, a dissenting shareholder may institute a proceeding in the name of the corporation; if a dissenting shareholder does not institute a proceeding within 30 days after the expiration of the 20-day period granted the corporation under (1) of this subsection, the dissenter loses the dissenter's rights unless the superior court, for good cause shown, otherwise directs.

(b) All dissenting shareholders who have rejected the corporate offer extended under AS 10.06.578 (a), wherever residing, shall be made parties to the proceeding as an action against their shares quasi in rem. The corporation shall serve a copy of the complaint in the proceeding on each dissenting shareholder who is a resident of this state in the manner provided by the Alaska Rules of Civil Procedure, and on each nonresident dissenting shareholder either by certified mail and publication, or in another manner permitted by law. The jurisdiction of the court shall be plenary and exclusive. A dissenting shareholder who is a party to the proceeding is entitled to judgment against the corporation for the amount determined under (c) of this section to be the fair value of the shares of that shareholder.

(c) The court shall determine whether a dissenting shareholder who is a party to the court action is entitled to receive payment for the shareholder's shares. If the corporation does not request a determination, or if the court finds that a dissenting shareholder is entitled to a determination, the court shall establish the value of the shares; for the purposes of this section, the value shall be the fair value at the close of business on the day before the date on which the vote was taken approving the proposed corporate action. In fixing the fair value of the shares, the court shall consider the nature of the transaction giving rise to the right to dissent under AS 10.06.576 , its effects on the corporation and its shareholders, the concepts and methods customary in the relevant securities and financial markets for determining the fair value of shares of a corporation engaging in a similar transaction under comparable circumstances, and other relevant factors. The court may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value of the shares. The appraisers have the power and authority specified in the order of appointment or as amended.

(d) The judgment must include an allowance for interest at the rate the court finds to be fair and equitable, from the date on which the proposed corporate action vote was taken to the date of payment. In determining the rate of interest, the court shall consider all relevant factors, including the rate of interest that the corporation would have had to pay to borrow money during the pendency of the proceeding. If the court finds that the refusal of a shareholder to accept the corporate offer of payment for the shares is arbitrary, vexatious, or otherwise in bad faith, the court shall deny interest to the shareholder.

(e) A party to the proceeding shall bear its own costs and expenses, including the fees and expenses of its counsel and of any experts employed by it. Notwithstanding the foregoing, the court may, in its discretion, apportion and assess all or part of the costs, expenses, and fees incurred by the corporation against one or more of the dissenting shareholders who are parties to the proceeding, if the court finds that a refusal to accept the corporate offer was arbitrary, vexatious, or otherwise in bad faith. The court may, in its discretion, apportion and assess all or a part of the costs, expenses, and fees incurred by one or more of the dissenting shareholders who are parties to the proceeding against the corporation if the court finds that

(1) the fair value of the shares materially exceeds the amount that the corporation offered to pay;

(2) an offer or required advance payment was not made by the corporation as provided in AS 10.06.578 ;

(3) the corporation failed to institute the special proceeding within the period specified under (a) of this section; or

(4) the action of the corporation in complying with its obligations as provided in this chapter was arbitrary, vexatious, or otherwise in bad faith.

(f) Unless prohibited by AS 10.06.578 (g), within 60 days after the final determination of the proceeding, the corporation shall pay to each dissenting shareholder who is a party the amount determined under (e) of this section in exchange for the surrender of the certificate representing the dissenter's shares or the dissenter's shares if the shares are uncertificated. Upon payment of the judgment, the dissenting shareholder ceases to have an interest in the shares.



Sec. 10.06.582. - Status of shares acquired from dissenting shareholders.

Shares acquired by a corporation under AS 10.06.578 and 10.06.580 shall be held and disposed of by the corporation as other shares reacquired under AS 10.06.388 , except that, in the case of a merger or consolidation, they shall be held and disposed of as the plan of merger or consolidation may otherwise provide.



Sec. 10.06.590. - Conversion to limited liability company.

A domestic corporation or foreign corporation may convert to a limited liability company under and as allowed in AS 10.50.570 .






Article 09 - DISSOLUTION

Sec. 10.06.605. - Voluntary dissolution by vote or written consent of shares, or by approval of the board.

(a) A corporation may elect voluntarily to wind up and dissolve by

(1) the vote of shareholders taken at a special or annual meeting with notice under AS 10.06.410 to each shareholder entitled to vote at the meeting and stating that the purpose, or one of the purposes, of the meeting is to consider approval of voluntary dissolution of the corporation; at the meeting the election to voluntarily dissolve is adopted upon receiving the affirmative votes of two-thirds or more of the shares of the corporation entitled to vote, unless any class of shares is entitled to vote as a class, in which case the election is adopted upon receiving the affirmative vote of two-thirds or more of the shares of each class entitled to vote as a class and of two-thirds or more of the shares entitled to vote; or

(2) written consent of the shares taken without a meeting under AS 10.06.423.

(b) A corporation may elect by approval of the board to wind up and dissolve if the corporation has

(1) been adjudicated bankrupt;

(2) disposed of all of its assets and has not conducted any business for a period of five years immediately preceding the adoption of the resolution to dissolve the corporation; or

(3) issued no shares.



Sec. 10.06.608. - Certificate of election: contents, signing, and filing.

(a) A corporation that has elected to wind up and dissolve shall immediately file a certificate evidencing the election as provided in this section.

(b) The certificate must be an officers' certificate or shall be signed by at least a majority of the directors then in office, by one or more shareholders authorized to do so by the shareholders holding shares representing 50 percent or more of the voting power, or by the officer or shareholder designated in the written consent and must set out

(1) the name of the corporation, the names and addresses of its officers under AS 10.06.483 , the names and addresses of its directors, and the statement that the corporation has elected to wind up and dissolve;

(2) the number of shares voting for the election if the election was made by the vote of shareholders and a statement that the election was made by shareholders representing at least two-thirds of the voting power under AS 10.06.605 (a)(1);

(3) a copy of the written consent signed by all shareholders of the corporation if the election was made by the written consent of the shares;

(4) circumstances showing the corporation to be within one of the categories described in AS 10.06.605 (b) if the election was made by the board under that subsection.

(c) An original and an exact copy of the certificate conforming to (b) of this section shall be delivered to the commissioner for processing according to AS 10.06.910 .



Sec. 10.06.610. - Revocation of election; contents, signing, and filing of certificate.

(a) A voluntary election to wind up and dissolve under AS 10.06.605 may be revoked before distribution of assets by an election to revoke made in the same manner as an election under AS 10.06.605 . A certificate evidencing the election to revoke shall be signed and filed in the manner prescribed in AS 10.06.608 .

(b) The certificate must set out

(1) that the corporation has revoked its election to wind up and dissolve;

(2) that no assets have been distributed as a result of the election;

(3) the number of shares voting for the revocation and the total number of outstanding shares the holders of which were entitled to vote on the revocation, if the election to revoke was made by the vote of shareholders;

(4) a copy of the written consent signed by all shareholders of the corporation if the election to revoke was made by the written consent of the shares;

(5) the resolution of the board if the election to revoke was made by the board.



Sec. 10.06.613. - Effective date of revocation and effect of revocation.

Revocation of a voluntary dissolution proceeding is effective upon compliance with AS 10.06.610 and the corporation may again carry on its business.



Sec. 10.06.615. - Commencement and conduct of voluntary proceedings for winding up; cessation of business; notice.

(a) Voluntary proceedings for winding up the corporation commence upon the resolution of shareholders or directors of the corporation electing to wind up and dissolve, or upon the filing with the corporation of a written consent of the shareholders.

(b) If a voluntary proceeding for winding up has commenced, the board shall continue to act as a board and has powers as provided in (c) of this section to wind up and settle its affairs, both before and after the filing of the certificate of dissolution.

(c) If a voluntary proceeding for winding up has commenced, the corporation shall cease to carry on business except to the extent necessary for the beneficial winding up of its business and except during the period the board considers necessary to preserve the corporation's goodwill or going-concern value pending a sale of its business or assets, in whole or in part. The board shall give written notice of the commencement of the proceeding for voluntary winding up by mail to all shareholders and all known creditors and claimants whose addresses appear on the records of the corporation. It is unnecessary to give notice to shareholders who voted in favor of winding up and dissolving the corporation.



Sec. 10.06.618. - Judicial supervision of winding up; petition and notice; order protecting shareholders and creditors.

If a corporation is in the process of voluntary winding up, a court, upon the petition of the corporation, a five-percent shareholder, or three or more creditors, and upon notice to the corporation and to other persons interested in the corporation as shareholders and creditors as the court may order, may take jurisdiction over the voluntary winding-up proceeding if it appears necessary for the protection of any parties in interest. The court, if it assumes jurisdiction, may make orders as to any and all matters concerning the winding up of the affairs of the corporation and for the protection of its shareholders and creditors of the corporation.



Sec. 10.06.620. - Articles of dissolution: contents.

If a corporation has been completely wound up without court proceedings, a majority of the directors then in office shall sign articles of dissolution stating that

(1) the corporation has been completely wound up;

(2) its known debts and liabilities have been actually paid, or adequately provided for under AS 10.06.668 , or paid or adequately provided for as far as the assets of the corporation permit, or that it has incurred no known debts or liabilities; if there are known debts or liabilities for which adequate provision for payment has been made, the articles of dissolution must state what provision has been made, setting out the name and address of the corporation, person, or governmental agency that has assumed or guaranteed payment, or the name and address of the depositary with which deposit has been made and such other information as may be necessary to enable the creditor or other person to whom payment is to be made to appear and claim payment of the debt or liability;

(3) its known assets have been distributed to shareholders, or, if there are no shareholders, to persons entitled to the assets, or wholly applied or deposited on account of its debts and liabilities or that it acquired no known assets;

(4) the corporation is dissolved.



Sec. 10.06.623. - Filing of articles of dissolution.

An original and an exact copy of the articles of dissolution shall be delivered to the commissioner for processing according to AS 10.06.910 and for issuance of a certificate of dissolution.



Sec. 10.06.625. - Effect of certificate of dissolution.

Upon the issuance of a certificate of dissolution, the existence of the corporation ceases, except for the purpose of suits, other proceedings, and appropriate corporate action by shareholders, directors, and officers as provided in this chapter.



Sec. 10.06.628. - Involuntary dissolution by verified complaint; filing; intervention by shareholder or creditor.

(a) A verified complaint for involuntary dissolution of a corporation on any of the grounds specified in (b) of this section may be filed in the superior court by the following persons:

(1) one-half or more of the directors in office;

(2) a shareholder or shareholders who hold shares representing not less than 331/3 percent of the total number of outstanding shares, assuming conversion of preferred shares convertible into common shares, or of the outstanding common shares, or of the equity of the corporation, exclusive of shares owned by persons who have personally participated in any of the transactions enumerated in (b)(4) of this section;

(3) a shareholder if the ground for dissolution is that the period for which the corporation was formed has terminated without extension; or

(4) another person expressly authorized to do so in the articles.

(b) The grounds for involuntary dissolution are:

(1) the corporation has abandoned its business for more than one year;

(2) the corporation has an even number of directors who are equally divided and cannot agree as to the management of its affairs, so that its business can no longer be conducted to advantage or so that there is danger that its property and business will be impaired or lost, and the holders of the voting shares of the corporation are so divided into factions that they cannot elect a board consisting of an uneven number;

(3) there is internal dissension and two or more factions of shareholders in the corporation are so deadlocked that its business can no longer be conducted with advantage to its shareholders, or the shareholders have failed at two consecutive annual meetings at which all voting power was exercised to elect successors to directors whose terms have expired or would have expired upon election of their successors;

(4) those in control of the corporation have been guilty of or have knowingly countenanced persistent and pervasive fraud, mismanagement or abuse of authority or persistent unfairness toward shareholders, or the property of the corporation is being misapplied or wasted by its directors or officers;

(5) in the case of any corporation with 35 or fewer shareholders of record, liquidation is reasonably necessary for the protection of the rights or interests of the complaining shareholder or shareholders; or

(6) the period for which the corporation was formed has terminated without extension.

(c) Before the trial of the action a shareholder or creditor of the corporation may intervene.

(d) For purposes of this section, "shareholder" includes a beneficial owner of shares who has entered into an agreement under AS 10.06.425(a).



Sec. 10.06.630. - Avoiding dissolution by verified complaint; purchase of plaintiff's shares; determination of fair value; stay; appraisal; award; appeal.

Sec. 10.06.630. Avoiding dissolution by verified complaint; purchase of plaintiff's shares; determination of fair value; stay; appraisal; award; appeal.

(a) Subject to a contrary provision in the articles of incorporation, in a suit for involuntary dissolution under AS 10.06.628 the corporation or, if it does not elect to purchase, the holders of 50 percent or more of the voting power of the corporation, the "purchasing parties", may avoid the dissolution of the corporation and the appointment of a receiver by purchasing for cash the shares owned by the plaintiffs, the "moving parties", at their fair value. The fair value shall be determined on the basis of the liquidation value, taking into account the possibility of sale of the entire business as a going concern in a liquidation. The election of the corporation to purchase may be made by the approval of the outstanding shares excluding shares held by the moving parties.

(b) If the purchasing parties elect to purchase the shares owned by the moving parties, and are unable to agree with the moving parties upon the fair value of the shares, and give bond with sufficient security to pay the estimated reasonable expenses, including attorney fees, of the moving parties if the expenses are recoverable under (c) of this section, the court upon application of the purchasing parties shall stay the winding up and dissolution proceeding and shall proceed to ascertain and fix the fair value of the shares owned by the moving parties.

(c) The court shall appoint three disinterested appraisers to appraise the fair value of the shares owned by the moving parties, and shall make an order referring the matter to the appraisers for the purpose of ascertaining the value of the shares. The order shall prescribe the time and manner of producing evidence if evidence is required. The award of the appraisers or of a majority of the appraisers, when confirmed by the court, is final and conclusive upon all parties. The court shall enter a decree that provides in the alternative for winding up and dissolution of the corporation unless payment is made for the shares within the time specified by the decree. If the purchasing parties do not make payment for the shares within the time specified, judgment shall be entered against the purchasing parties and the surety or sureties on the bond for the amount of the expenses, including attorney fees, of the moving parties. A shareholder aggrieved by the action of the court may appeal.

(d) If the purchasing parties desire to prevent the winding up and dissolution, they shall pay to the moving parties the value of their shares as provided under this section less an allowance for the costs of the appraisal as the court shall determine. In the case of an appeal, the purchasing parties shall pay to the moving parties the value of the shares and costs of appraisal as fixed on appeal. On receiving payment or the tender of payment as determined by the court, the moving parties shall transfer their shares to the purchasing parties.

(e) For the purposes of this section, "shareholder" includes a beneficial owner of shares who has entered into an agreement under AS 10.06.425(a).



Sec. 10.06.633. - Involuntary dissolution by the commissioner: grounds, procedure, reinstatement.

(a) A corporation may be dissolved involuntarily by the commissioner if

(1) the corporation is delinquent six months in filing its biennial report or in paying its biennial corporation tax or a penalty;

(2) the corporation has failed for 30 days to appoint and maintain a registered agent in the state;

(3) the corporation has failed for 30 days after change of its registered office or registered agent to file in the office of the commissioner a statement of the change;

(4) the corporation has failed for two years to complete dissolution under a certificate of election under AS 10.06.608 to dissolve;

(5) a vacancy on the board of the corporation is not filled within six months or the next annual meeting, whichever occurs first;

(6) a misrepresentation of material facts has been made in the application, report, affidavit, or other document submitted under this chapter; or

(7) the corporation is 90 days delinquent in filing notice of change of an officer, director, alien affiliate, or five percent shareholder, as required by this chapter.

(b) A corporation may not be dissolved under this section unless the commissioner has given the corporation written notice of its delinquency, failure, or noncompliance by mail as provided by (i) of this section. If the corporation fails, within 60 days after the requirements of (i) of this section have been satisfied, to contest the alleged neglect, omission, delinquency, or noncompliance by a written request for a hearing conducted by the office of administrative hearings (AS 44.64.010 ) or fails to correct the asserted neglect, omission, delinquency, or noncompliance, it may be dissolved under (d) of this section.

(c) If, following a hearing, the commissioner determines the presence of neglect, omission, delinquency, or noncompliance providing grounds for involuntary dissolution under this section, the corporation may appeal to the superior court by filing with the clerk of the court a notice of appeal setting out a copy of the notice given by the commissioner under (b) of this section together with a copy of a timely demand for a hearing by the corporation, and a copy of an affirmation by the commissioner of an intention to dissolve under (d) of this section. The matter shall be tried de novo by the superior court, and the court shall either sustain the commissioner or direct the commissioner to take action the court considers proper.

(d) If a corporation has given cause for involuntary dissolution and has failed to correct the neglect, omission, delinquency, or noncompliance as provided in this section, and there has been no order of the superior court, the commissioner shall dissolve the corporation by issuing a certificate of involuntary dissolution containing a statement that the corporation has been dissolved, the date, and the reason for which it was dissolved. The original certificate of dissolution shall be placed in the department files and a copy of it mailed to the corporation as provided by (i) of this section. Upon the issuance of the certificate of involuntary dissolution, the existence of the corporation ceases, except as otherwise provided in this section, and its name shall be available to and may be adopted by another corporation no less than six months after the dissolution.

(e) A corporation dissolved under this section may be reinstated within two years from the date of the certificate of involuntary dissolution if it is established to the satisfaction of the commissioner that in fact there was no cause for the dissolution, or if the neglect, omission, delinquency, or noncompliance resulting in dissolution has been corrected and payment made of double the amount delinquent along with the amount the corporation would have paid had it not been dissolved during the two-year period. Reinstatement may not be authorized if the name is not available for corporate use under AS 10.06.105(d) unless the corporation being reinstated amends its articles of incorporation to change its name to conform with the provisions of this chapter.

(f) Nothing in this section relieves a corporation reinstated under this section from penalty or forfeiture of its powers in a case of failure to pay subsequently accruing licenses and taxes imposed by a law of the state.

(g) An action arising out of a contract assigned by a corporation dissolved under this section may be brought in the name of the assignee. The fact of assignment and of purchase by the plaintiff shall be set out in the complaint or other process. The defense may avail itself of any defense the defense might have availed itself of in a suit upon the claim by the corporation had it not been dissolved under this section.

(h) Service of process on a corporation dissolved under this section shall be made in the same manner prescribed by law as if the corporation had not been dissolved.

(i) If the mailing of an item is required by (b) or (d) of this section, the commissioner shall first mail the item by certified mail to the corporation's registered office at the last known address of the registered office shown on the records of the commissioner. If the item mailed to the registered office is returned to the commissioner, the commissioner shall mail the item by first class mail to the registered agent of the corporation at the last known address of the registered agent shown on the records of the commissioner. If the item mailed to the registered agent is returned to the commissioner, the commissioner shall mail the item by first class mail to the president of the corporation at the last known address for the president shown on the records of the commissioner. If the name and address of the president are not shown on the records of the commissioner, the commissioner shall mail the item by first class mail to an officer shown on the records of the commissioner at the last known address shown on the records of the commissioner. If the name and address of an officer of the corporation are not shown on the records of the commissioner, the commissioner shall mail the item by first class mail to a member of the board of directors of the corporation at the last known address shown on the records of the commissioner. If the name and address of an officer or board member are not shown on the records of the commissioner, the commissioner is not required to mail the item again. If the item mailed to the president, other officer, or board member is returned to the commissioner, the commissioner is not required to mail the item again. If the address shown on the records of the commissioner for a mailing after the initial certified mailing is not different from the address for the previous mailing, the commissioner is not required to mail the item to the same address, but shall mail the item to the next required addressee whose address is different from the address for the returned mailing, and, if none of the mailings required after a returned mailing has an address that is different from the address for the returned mailing, the commissioner is not required to mail the item again. In this subsection, "item" means the notice required by (b) of this section or the certificate of involuntary dissolution under (d) of this section.



Sec. 10.06.635. - Commissioner's authority to bring action for involuntary dissolution; grounds; relief.

Sec. 10.06.635. Commissioner's authority to bring action for involuntary dissolution; grounds; relief.

(a) In addition to other remedies provided by law, a corporation may be dissolved involuntarily by a decree of the superior court in an action filed by the commissioner when it is established that the corporation has

(1) procured its certificate of incorporation through fraud;

(2) continued to exceed or abuse the authority conferred upon it by law;

(3) seriously violated a statute regulating corporations; or

(4) violated a provision of law by an act or default that under the law is a ground for forfeiture of corporate existence.

(b) The court may order dissolution or other or partial relief as it considers just and expedient. The court also may appoint a receiver under AS 10.06.643 for winding up the affairs of the corporation or may order that the corporation be wound up by its board subject to the supervision of the court.



Sec. 10.06.638. - Commencement of commissioner's action; default.

Sec. 10.06.638. Commencement of commissioner's action; default.

(a) An action for the involuntary dissolution of a corporation under AS 10.06.635 shall be commenced by the commissioner in the superior court.

(b) Summons shall issue and be served as in civil actions. If no registered agent or office is found to serve, the commissioner shall publish notice as in civil cases in a newspaper published in the judicial district where the registered office of the corporation is situated, containing a notice of the pendency of the action, the title of the court, the title of the action, and the date on or after which default may be entered. The commissioner may include in one notice the names of any number of corporations against which actions are pending in the same court.

(c) The commissioner shall mail a copy of the notice to an office of the corporation, if one is known, within 10 days after the first publication of the notice.

(d) Notice shall be published at least once each week for two successive weeks, and the first publication may begin after the summons has been returned.

(e) Unless a corporation is served with summons, a default may not be taken against the corporation earlier than 30 days after the first publication of notice.



Sec. 10.06.640. - Appointment of provisional director upon deadlock.

(a) If the ground for the complaint for involuntary dissolution of the corporation is a deadlock in the board as set out in AS 10.06.628(b)(2), the court may appoint a provisional director.

(b) A provisional director shall be an impartial person, who is neither a shareholder nor a creditor of the corporation, nor related according to the common law by consanguinity or affinity within the third degree to a director of the corporation or to a judge of the court by which the provisional director is appointed. A provisional director has all the rights and powers of a director until the deadlock in the board is broken or until the provisional director is removed by order of the court or by approval of the outstanding shares.

(c) Unless otherwise agreed the compensation of the provisional director shall be fixed by the court.



Sec. 10.06.643. - Appointment of receiver: application, hearing and notice, security, qualifications, powers, compensation.

(a) If, at the time of the filing of a complaint for involuntary dissolution under AS 10.06.628 or at any time after the filing, the court has reasonable grounds to believe that unless a receiver of the corporation is appointed the interests of the corporation and its shareholders will suffer pending the hearing and determination of the complaint, upon the application of the plaintiff and after a hearing upon notice to the corporation as the court may direct, the court may appoint a receiver to take over and manage the business and affairs of the corporation and to preserve its property pending the hearing and determination of the complaint for dissolution.

(b) A receiver shall be a citizen of the United States or a corporation authorized to act as receiver. A corporate receiver may be a domestic corporation or a foreign corporation authorized to transact business in the state. A receiver shall give bond and provide sureties as the court may require.

(c) The compensation of the receiver shall be paid out of the assets of the corporation and unless otherwise agreed shall be fixed by the court.



Sec. 10.06.645. - Decree for winding up and dissolution: further judicial relief.

After hearing, the court may decree a winding up and dissolution of the corporation as provided in AS 10.06.625 or, with or without winding up and dissolution, may make orders and decrees and issue injunctions in the case as justice and equity may require.



Sec. 10.06.648. - Commencement and conduct of involuntary proceedings for winding up; cessation of business; notice.

(a) Involuntary proceedings for winding up commence when an order for winding up is entered under AS 10.06.635 (b) or 10.06.645.

(b) If an involuntary proceeding for winding up has commenced, the board shall conduct the winding up of the affairs of the corporation, subject to the supervision of the court, unless other persons are appointed by the court to conduct the winding up. The directors or other persons may, subject to any restrictions imposed by the court, exercise all their powers through the executive officers of the corporation without an order of the court.

(c) If an involuntary proceeding for winding up has commenced, the corporation shall cease to carry on business except to the extent necessary for the beneficial winding up of the business and except during a period board may consider necessary to preserve the corporation's goodwill or going-concern value pending a sale of its business or assets, in whole or in part. The directors shall mail written notice of the commencement of the proceeding for involuntary winding up to all shareholders and to all known creditors and claimants whose addresses appear on the records of the corporation, unless the order for winding up has been stayed by appeal or otherwise or the proceeding or the execution of the order has been enjoined.



Sec. 10.06.650. - Jurisdiction of court.

If an involuntary proceeding for winding up has been commenced, the jurisdiction of the court includes

(1) the determination of the validity of all claims and demands against the corporation, whether due or not yet due, contingent, unliquidated, or sounding only in damages, and the barring from participation of creditors and claimants failing to make and present claims and proof as required by an order;

(2) the determination or compromise of all claims against the corporation or any of its property, and the determination of the amount of money or assets required to be retained to pay or provide for the payment of claims;

(3) the determination of the rights of shareholders in and to the assets of the corporation;

(4) the supervision of the presentation and filing of intermediate and final accounts of the directors or other persons appointed to conduct the winding up and hearing thereon, the allowance, disallowance or settlement of the accounts, and the discharge of the directors or the other persons from their duties and liabilities;

(5) the appointment of a master to hear and determine any or all matters, with the power or authority the court considers proper;

(6) the filling of vacancies on the board that the directors or shareholders are unable to fill;

(7) the removal of a director if it appears that the director has been guilty of dishonesty, misconduct, neglect, or abuse of trust in conducting the winding up or if the director is unable to act; the court may order an election to fill the vacancy, and may enjoin, for the time it considers proper, the reelection of the removed director; the court, in place of ordering an election, may appoint a director to fill the vacancy caused by the removal; a director appointed by the court serves until the next annual meeting of shareholders or until a successor is elected or appointed;

(8) staying the prosecution of a suit, proceeding, or action against the corporation and requiring the parties to present and prove their claims in the manner required of other creditors;

(9) the determination of whether adequate provision has been made for payment or satisfaction of all debts and liabilities not actually paid;

(10) the making of orders for the withdrawal or termination of proceedings to wind up and dissolve, subject to conditions for the protection of shareholders and creditors;

(11) the making of an order, after the allowance or settlement of the final accounts of the directors or other persons, that the corporation is legally wound up and is dissolved;

(12) the making of orders for the bringing in of new parties as the court considers proper.



Sec. 10.06.653. - Claims against corporation; court and non-court directed winding up; presentation; notice; payment; secured claims; rejected claims.

(a) In a court-directed winding up of a corporation under AS 10.06.618, 10.06.628, 10.06.635, and 10.06.645, creditors and claimants may be barred from participation in a distribution of the general assets of the corporation if they fail to make and present claims and proofs within the time the court may order. The time in which to present claims may not be less than four nor more than six months after the first publication of notice to creditors unless it appears by affidavit that there are no claims, in which case the time may not be less than three months. If it is shown that a claimant did not receive notice because of absence from the state or other cause, the court may allow a claim to be filed or presented at any time before distribution is completed.

(b) Notice to creditors in a court-directed winding up shall be published not less than once a week for three consecutive weeks in a newspaper of general circulation, published in the judicial district in which the proceeding is pending or, if a newspaper is not published in that judicial district, in a newspaper designated by the court. The notice shall direct creditors and claimants to make claims and proofs to the person, at the place, and within the time specified in the notice. A copy of the notice shall be mailed to the last known address of each person shown as a creditor or claimant on the books of the corporation.

(c) A holder of a secured claim in a court-directed winding up may prove for the whole debt in order to secure payment of a deficiency. If a holder fails to present a claim, the holder is barred only as to any right against the general assets for a deficiency in the amount realized on the holder's security.

(d) Before a distribution in a court-directed winding up is made, the amount of an unmatured, contingent, or disputed claim against the corporation that has been presented and has not been disallowed, or the part of a claim to which the holder would be entitled if the claim were due, established, or absolute, shall, if presently reduced to cash, be paid to the commissioner of revenue. The amount shall be paid to the party entitled to the amount when the party becomes entitled or, if the party fails to establish a claim, the amount shall be distributed with the other assets of the corporation; the court may make other provision for payment of a claim, as it considers adequate. A creditor who has a claim that has been allowed but is not yet due is entitled to the present value of the claim upon distribution.

(e) Assets of the corporation subject to claims under this section and not reduced to cash shall be held pending distribution as creditors and claimants agree or as the court directs.

(f) If the ownership of shares of stock is in dispute, if the existence of a claim of a creditor or shareholder is contingent or contested, or if the amount of a claim of a creditor or shareholder is contingent, contested, or not determined, the maximum amount of the claims shall be reduced to cash and deposited with the commissioner of revenue. Amounts deposited with the commissioner of revenue under this subsection shall be paid to the creditor, shareholder, or the legal representative of the shareholder or creditor as the disputing parties may agree or a court may direct.

(g) Suits against the corporation on claims that have been rejected under (d) or (f) of this section shall be commenced within 30 days after written notice of rejection is given to the claimant.



Sec. 10.06.655. - Order declaring corporation wound up and dissolved; declarations; effect; additional orders; discharge of directors.

(a) Upon the final settlement of the accounts of the directors or other persons appointed under AS 10.06.648 and the determination that the corporation's affairs are in a condition for it to be dissolved, the court shall make an order declaring the corporation legally wound up and dissolved. The order shall declare that the

(1) corporation has been legally wound up, that any tax or penalty due under AS 10.06.805 - 10.06.870 has been paid or secured and that the other known debts and liabilities of the corporation have been paid or adequately provided for, or that taxes, penalties, debts, and liabilities have been paid as far as its assets permit; if adequate provision has been made for the payment of all known debts or liabilities, the order shall state what provision has been made, setting out the name and address of the corporation, person, or governmental agency that has assumed or guaranteed the payment, or the name and address of the depositary with which deposit has been made or other information as may be necessary to enable the creditor or other person to whom payment is to be made to appear and claim payment of the debt or liability;

(2) known assets of the corporation have been distributed to the persons entitled to the assets or that it acquired no known assets;

(3) accounts of directors or other persons appointed under AS 10.06.648 have been settled and that they are discharged from their duties and liabilities to creditors and shareholders;

(4) corporation is dissolved.

(b) The court may make additional orders and grant further relief as it considers proper upon the evidence submitted.

(c) Upon the making of the order declaring the corporation dissolved, corporate existence ceases except for the purposes of further winding up if needed. The directors or other persons appointed under AS 10.06.648 shall be discharged from their duties and liabilities, except as needed to complete the winding up.



Sec. 10.06.658. - Filing of decree of dissolution.

The clerk of the court shall file with the commissioner a certified copy of a court decree dissolving a corporation. A fee may not be charged for the filing of a decree of dissolution.



Sec. 10.06.660. - Powers and duties of directors and others in dissolution proceedings.

The powers and duties of the directors or other persons appointed by the court under AS 10.06.648 and officers after commencement of a dissolution proceeding include, but are not limited to, the following acts in the name and on behalf of the corporation:

(1) to elect officers and to employ agents and attorneys to liquidate or wind up the affairs of the corporation;

(2) to continue the conduct of the business insofar as necessary for the disposal or winding up of the business;

(3) to carry out contracts and collect, pay, compromise, and settle debts and claims for or against the corporation;

(4) to defend suits brought against the corporation;

(5) to sue, in the name of the corporation, for sums due or owing to the corporation or to recover property of the corporation;

(6) to collect amounts remaining unpaid on subscriptions to shares or to recover unlawful distributions;

(7) to sell at public or private sale, exchange, convey, or otherwise dispose of all or any part of the assets of the corporation for cash in an amount considered reasonable by the board with or without compliance with the provisions of AS 10.06.568 and 10.06.570 and without dissenters' rights (AS 10.06.574 - 10.06.582) and upon terms, conditions, and other considerations the board considers reasonable or expedient;

(8) to execute bills of sale and deeds of conveyance in the name of the corporation;

(9) in general to make contracts and to do any and all things in the name of the corporation that may be proper or convenient for the purposes of winding up, settling, and liquidating the affairs of the corporation.



Sec. 10.06.663. - Proceeding to determine identity of directors or to appoint directors.

If the identity of a director or the right of a director to hold office is in doubt, if a director is dead or unable to act, if a director fails or refuses to act, or if the director's whereabouts cannot be ascertained, an interested person may petition the superior court to determine the identity of the director or, if there are no directors, to appoint directors to wind up the affairs of the corporation, after hearing upon such notice as the court may direct.



Sec. 10.06.665. - Distribution of corporate assets among shareholders or other persons; when to be made.

After determining that all of the known debts and liabilities of a corporation in the process of winding up have been paid or adequately provided for, the board shall distribute all the remaining corporate assets among the shareholders according to their respective rights and preferences or, if there are no shareholders, to the persons entitled to the assets. If the winding up is by court proceeding or subject to court supervision, the distribution may not be made until after the expiration of any period for the presentation of claims that has been prescribed by order of the court.



Sec. 10.06.668. - Provision for payment of debt or liability.

The payment of a debt or liability, whether the whereabouts of the creditor is known or unknown, has been adequately provided for if

(1) payment of the debt or liability has been assumed or guaranteed in good faith by one or more financially responsible corporations or other persons or by the United States government or an agency of the United States, and the provision was determined in good faith and with reasonable care by the board to be adequate at the time of distribution of the assets by the board under AS 10.06.605 - 10.06.678; or

(2) the amount of the debt or liability has been deposited as provided in AS 10.06.653 .



Sec. 10.06.670. - Distribution in money, property, or securities; installments.

Distribution of assets may be made in money, in property, or in securities and either in installments or as a whole, if the distribution is done fairly and ratably and in conformity with the articles of incorporation and the rights of the shareholders, and shall be made as soon as reasonably consistent with the beneficial liquidation of the corporate assets.



Sec. 10.06.673. - Plan of distribution; adoption; binding effect; notice; payment to dissenting shareholders; abandonment.

(a) If a corporation in the process of winding up has both preferred and common shares outstanding, a plan of distribution of the shares, obligations, or securities of another corporation, or of the assets of the corporation, other than money, that is not in accordance with the liquidation rights of the preferred shares as specified in the articles of incorporation may be adopted if approved by the board and by approval of the outstanding shares of each class. The plan may provide that the distribution is in complete or partial satisfaction of the rights of the preferred shareholders upon distribution and liquidation of the assets.

(b) A plan of distribution approved under (a) of this section is binding upon the shareholders except as provided in (c) of this section. The board shall mail notice of the adoption of the plan within 20 days after its adoption to all holders of shares having a liquidation preference.

(c) Shareholders having a liquidation preference who dissent from the plan of distribution are entitled to be paid the amount of their liquidation preference in cash if they file written demand for payment with the corporation within 30 days after the date of mailing of the notice of the adoption of the plan of distribution unless the plan of distribution is abandoned. The demand shall state the number and class of the shares held of record by the shareholder for which the shareholder claims payment.

(d) If a demand for cash payment is filed under (c) of this section, the board in its discretion may abandon the plan without further approval by the outstanding shares and the shareholders shall be entitled to distribution according to their rights and liquidation preferences in the process of winding up.



Sec. 10.06.675. - Recovery of amounts improperly distributed.

(a) If a distribution of assets has been made in the process of winding up a corporation without a court order and without prior payment or adequate provision for payment of the debts and liabilities of the corporation, the amount improperly distributed to a shareholder may be recovered by the corporation. Shareholders who received an improper distribution may be joined as a party in the same action.

(b) Suit may be brought in the name of the corporation to enforce the liability under (a) of this section against a shareholder receiving an improper distribution by a creditor of the corporation, whether or not the creditor has reduced the claim of the creditor to judgment.

(c) A shareholder who satisfies a liability under this section has the right of ratable contribution from other distributees who are similarly liable. A shareholder who has been compelled to return to the corporation more than the shareholder's ratable share of the amount needed to pay the debts and liabilities of the corporation may require that the corporation recover from any or all of the other distributees the proportion of the amounts received by them by the improper distribution necessary to give contribution to shareholders held liable under this section and to make the distribution of the assets fair and ratable, according to the respective rights and preferences of the shares, after payment or adequate provision for payment of all the debts and liabilities of the corporation.

(d) In this section, "process of winding up" includes proceedings under AS 10.06.605 - 10.06.678 and other distributions of assets to shareholders made in contemplation of termination or abandonment of the corporate business.



Sec. 10.06.678. - Continued existence of dissolved corporations; purposes; abatement or commencement of actions; distribution of omitted assets.

(a) A corporation that is dissolved voluntarily or involuntarily continues to exist for the purpose of winding up its affairs, defending actions against it, and enabling it to collect and discharge obligations, dispose of and convey its property, and collect and divide its assets. A dissolved corporation does not continue to exist for the purpose of continuing business except so far as necessary for winding up the business.

(b) An action or proceeding to which a corporation is a party does not abate by the dissolution of the corporation or by reason of proceedings for winding up and dissolution of the corporation. A corporation that is dissolved voluntarily or involuntarily may not commence a court action, except for a court action under AS 10.06.675 .

(c) Assets inadvertently or otherwise omitted from the winding up continue as assets of the dissolved corporation for the benefit of persons entitled to the assets upon dissolution of the corporation and on realization the assets shall be distributed to the persons entitled.

(d) The directors of the corporation on the date of its dissolution or as determined under AS 10.06.663 shall exercise and enjoy the powers necessary to act under the terms of this section.






Article 10 - FOREIGN CORPORATIONS

Sec. 10.06.705. - Authorization of foreign corporation.

A foreign corporation may not transact business in this state until it has been issued a certificate of authority by the commissioner. A foreign corporation may not be issued a certificate of authority to transact business in this state that a corporation organized under this chapter is not permitted to transact. A foreign corporation may not be denied a certificate of authority because the laws of the state or country under which it is organized governing its organization and internal affairs differ from the laws of this state.



Sec. 10.06.710. - Liability for transacting business without certificate of authority.

A foreign corporation that transacts business in the state without a certificate of authority is liable to this state, for the years or portions of years during which it transacts business in the state without a certificate of authority, in an amount equal to all fees and corporation taxes that would have been imposed by this chapter on the corporation if it had applied for and received a certificate of authority to transact business in this state as required by this chapter and filed all reports required by this chapter, plus all penalties imposed by this chapter for failure to pay the fees and corporation taxes, plus a penalty of up to $10,000 per calendar year or portion of a calendar year for each year it transacts business in this state without a certificate of authority. The attorney general shall bring proceedings to recover amounts due the state under this section.



Sec. 10.06.713. - Transacting business without certificate of authority as a bar to right to sue.

A foreign corporation transacting business in this state without a certificate of authority may not maintain an action, suit, or proceeding in a court of this state until it obtains a certificate of authority. A successor or assignee of a foreign corporation transacting business without a certificate of authority may not maintain an action, suit, or proceeding in a court of this state on a right, claim, or demand arising out of the transaction of business by the corporation in this state until a certificate of authority is obtained by the corporation or by a corporation that has acquired all or substanially all of its assets.



Sec. 10.06.715. - Transacting business without certificate of authority not affecting contracts and right to defend action.

The failure of a foreign corporation to obtain a certificate of authority to transact business in this state does not impair the validity of a contract or act of the corporation, and does not prevent the corporation from defending an action, suit, or proceeding in a court of this state.



Sec. 10.06.718. - Activities not constituting transacting business in this state.

Without excluding other activities that may not constitute transacting business in this state, a foreign corporation is not considered to be transacting business in this state, for the purposes of this chapter, by reason of carrying on in this state any one or more of the following activities:

(1) maintaining, defending, or settling an action, suit, or administrative or arbitration proceeding, or the settlement of claims or disputes;

(2) holding meetings of directors or shareholders of the corporation, or carrying on other activities concerning the internal affairs of the corporation;

(3) maintaining bank accounts;

(4) maintaining an office or agency for the transfer, exchange, and registration of securities of the corporation, or appointing and maintaining a trustee or depositary for the securities of the corporation;

(5) making sales through independent contractors;

(6) soliciting or procuring orders by mail, through employees, agents, or otherwise, if the orders require acceptance outside the state before becoming binding contracts;

(7) creating, as borrower or lender, or acquiring indebtedness or mortgages or other security interests in real or personal property;

(8) securing or collecting debts, or enforcing rights in property securing debts;

(9) transacting business in interstate commerce;

(10) conducting an isolated transaction completed within a period of 30 days not in the course of a number of repeated transactions of like nature.



Sec. 10.06.720. - Corporate name of foreign corporation.

A certificate of authority may not be issued to a foreign corporation unless the corporate name of the corporation

(1) contains the word "corporation", "company", "incorporated", or "limited", or an abbreviation of one of these words, or, for use in this state, adds at the end of its name one of these words or an abbreviation of one of them;

(2) does not contain a word or phrase that indicates or implies that it is organized for a purpose other than the purpose contained in its articles of incorporation or that it is authorized or empowered to conduct the business of banking or insurance;

(3) does not contain the word "city", "borough", or "village" or otherwise imply that the corporation is a municipality, but the name of a city, borough, or village may be used in the corporate name;

(4) is available for corporate use under AS 10.06.105 (d).



Sec. 10.06.723. - Assumed corporate name.

(a) If a foreign corporation applying for a certificate of authority has a name that is impermissible under any provision of AS 10.06.720 , it shall select an assumed name, acceptable under the provisions of AS 10.06.720, under which it elects to do business in this state.

(b) The commissioner shall maintain records that cross-reference the actual and assumed names of all foreign corporations authorized to transact business in this state.



Sec. 10.06.725. - Change of name by foreign corporation.

If a foreign corporation authorized to transact business in this state changes its name to one under which a certificate of authority would not be granted to it, the certificate of authority of the corporation is suspended and it may not transact business in this state until it has changed its name to a name available to it under the laws of this state.



Sec. 10.06.728. - Application for certificate of authority.

To receive a certificate of authority to transact business in this state, a foreign corporation shall apply to the commissioner.



Sec. 10.06.730. - Contents of application.

The application must set out

(1) the name of the corporation and the assumed name, if any, or if the name of the corporation does not contain the word "corporation", "company", "incorporated", or "limited" or an abbreviation of one of these words, the name of the corporation with the word or abbreviation that it elects to use in this state; and the state or country under whose laws it is incorporated;

(2) the date of incorporation and the period of duration of the corporation;

(3) the address of the principal office of the corporation in the state or country under whose laws it is incorporated;

(4) the address of the proposed registered office of the corporation in this state, and the name of its proposed registered agent in this state at that address;

(5) the purpose the corporation proposes to pursue in the transaction of business in this state and the codes from the identification code established under AS 10.06.870 that most closely describe the activities in which the corporation will engage in this state;

(6) the names and addresses of the directors and officers of the corporation;

(7) a statement of the aggregate number of shares that the corporation may issue, itemized by classes, par value of shares, shares without par value, and series, if any, within a class;

(8) a statement of the aggregate number of issued shares itemized by classes, par value of shares, shares without par value, and series, if any, within a class;

(9) a statement expressed in dollars of the amount of stated capital of the corporation;

(10) an estimate expressed in dollars of the

(A) value of all property to be owned by the corporation for the following year;

(B) value of the property of the corporation to be located in this state during the following year;

(C) gross amount of all business that will be transacted by the corporation during the following year; and

(D) gross amount of business that will be transacted by the corporation at or from places of business in this state during the following year;

(11) additional information necessary or appropriate to enable the commissioner to determine whether the corporation is entitled to a certificate of authority and to determine and assess the fees and taxes prescribed in this chapter that are payable;

(12) the name and address of each alien affiliate, the percentage of outstanding shares controlled by each alien affiliate, and a specific description of the nature of the relationship between the foreign corporation and its alien affiliate; or, a statement that there are no alien affiliates;

(13) the name and address of each person owning at least five percent of the shares, or five percent of any class of shares, and the percentage of the shares or class of shares owned by that person.



Sec. 10.06.733. - Execution and filing of application for certificate of authority.

The application of the corporation for a certificate of authority shall be on forms prescribed and furnished by the commissioner. The application shall be executed by the president or vice-president of the corporation and by its secretary or an assistant secretary. The original application and an exact copy of it shall be delivered to the commissioner for processing according to AS 10.06.910 and for issuance of a certificate of authority.



Sec. 10.06.735. - Effect of certificate of authority.

Upon the issuance of a certificate of authority by the commissioner, the corporation may transact business in this state for the purpose set out in its application, subject, however, to the right of this state to suspend or revoke the authority as provided in this chapter.



Sec. 10.06.738. - Amended certificate of authority.

(a) A foreign corporation authorized to transact business in this state shall obtain an amended certificate of authority if it changes its corporate name, or desires to pursue in this state other or additional purposes than those set out in its earlier application for a certificate of authority.

(b) The requirements for the form and contents of an application for an amended certificate of authority, the manner of its execution, the filing of the original application and an exact copy of it with the commissioner, and the issuance and effect of an amended certificate of authority shall be the same as in the case of an original application for a certificate of authority.



Sec. 10.06.740. - Status of foreign corporation.

A foreign corporation that has received a certificate of authority enjoys, until a certificate of revocation or of withdrawal has been issued as provided in this chapter, the same, but no greater, rights and privileges as a domestic corporation organized for the purposes set out in the application under which the certificate of authority is issued and, except as otherwise provided in this chapter, is subject to the duties, restrictions, penalties, and liabilities now or hereafter imposed upon a domestic corporation of like character.



Sec. 10.06.743. - Revocation of certificate of authority.

A certificate of authority of a foreign corporation to transact business in this state may be revoked by the commissioner when

(1) the corporation fails to file its biennial report within the time required by this chapter, or fails to pay fees, corporation taxes, or penalties prescribed in this chapter when they are due and payable;

(2) the corporation fails to appoint and maintain a registered agent in this state;

(3) the corporation fails, after change of its registered office or registered agent, to file with the commissioner a statement of the change as required by this chapter;

(4) the corporation fails to file with the department an amendment to its articles of merger within the time prescribed by this chapter;

(5) a misrepresentation of a material matter has been made in an application, report, affidavit, or other document submitted under this chapter; or

(6) the corporation is a party to an illegal combination in restraint of trade.



Sec. 10.06.745. - Limitations on revocation of certificate of authority.

The commissioner may not revoke a certificate of authority of a foreign corporation unless the

(1) commissioner has given the corporation at least 60 days notice by certified mail addressed to its registered office in this state; and

(2) corporation fails before revocation to file the biennial report, or pay the fees, corporation taxes, or penalties, or file the required statement of change of registered agent or registered office, or file the articles of merger, or correct the misrepresentation.



Sec. 10.06.748. - Issuance of certificate of revocation.

Upon revoking a certificate of authority, the commissioner shall

(1) issue a certificate of revocation in duplicate;

(2) file one of the certificates in the commissioner's office; and

(3) mail one of the certificates of revocation to the corporation at its registered office in this state under AS 10.06.753 (1).



Sec. 10.06.750. - Effect of certificate of revocation.

Upon the issuance of the certificate of revocation, the authority of the corporation to transact business in this state ceases.



Sec. 10.06.753. - Registered office and registered agent of foreign corporation.

A foreign corporation authorized to transact business in this state shall have and continuously maintain in the state a registered

(1) office that may be, but need not be, the same as its place of business in this state; and

(2) agent, who may be either an individual resident in this state whose business office is identical to the registered office, or a domestic corporation, or a foreign corporation authorized to transact business in this state, that has a business office identical to the registered office.



Sec. 10.06.758. - Change of registered office or registered agent of foreign corporation.

A foreign corporation authorized to transact business in this state may change its registered office or change its registered agent, or both, upon filing with the commissioner a statement setting out

(1) the name of the corporation;

(2) the address of its registered office;

(3) the address of the new registered office if the address of its registered office is to be changed;

(4) the name of its registered agent;

(5) the name of its new registered agent if its registered agent is to be changed;

(6) that the address of its registered office and the address of the business office of its registered agent, as changed, will be identical; and

(7) that the change is authorized by resolution adopted by the board of directors.



Sec. 10.06.760. - Filing of statement of change.

A statement of change under AS 10.06.758 shall be executed by the corporation by its president or a vice-president and delivered to the commissioner. If the commissioner finds that the statement conforms to the provisions of this chapter, the commissioner shall file the statement in the office of the commissioner and, upon the filing, the change of address of the registered office, or the appointment of a new registered agent, or both, as the case may be, becomes effective.



Sec. 10.06.763. - Service on foreign corporation.

The registered agent appointed by a foreign corporation authorized to transact business in this state shall be an agent of the corporation upon whom process, notice, or demand required or permitted by law to be served upon the corporation may be served.



Sec. 10.06.765. - Service on commissioner.

When a foreign corporation authorized to transact business in this state, or not authorized to transact business in this state but doing so, fails to appoint or maintain a registered agent in this state, or when a registered agent cannot with reasonable diligence be found at the registered office, or when the certificate of authority of a foreign corporation is suspended or revoked, the commissioner is an agent upon whom process, notice, or demand may be served. Service is made upon the commissioner as provided in AS 10.06.175 (b).



Sec. 10.06.768. - Records kept by commissioner.

The commissioner shall keep a record of all processes, notices, or demands served upon the commissioner under AS 10.06.765 and shall record the time of service and action taken by the commissioner with reference to the service.



Sec. 10.06.770. - Procedure not exclusive.

AS 10.06.763 - 10.06.768 do not limit or affect the right to serve a process, notice, or demand required or permitted by law to be served upon a corporation in any other manner.



Sec. 10.06.775. - Organic change of foreign corporation.

If a foreign corporation authorized to transact business in this state is a party to an organic change permitted by the laws of the state or country where it is incorporated, and the corporation is the surviving corporation, it shall, within 30 days after the change becomes effective, file with the commissioner a copy of the articles of merger, consolidation, exchange, or reorganization authenticated by the proper office of the state or country under whose laws the organic change was carried out. It is not necessary for the corporation to obtain a new or amended certificate of authority to transact business in this state unless the name of the corporation is changed or unless the corporation desires to pursue in this state other or additional purposes than those that it is authorized to transact in this state.



Sec. 10.06.778. - Withdrawal of foreign corporation.

A foreign corporation authorized to transact business in this state may withdraw from this state upon obtaining from the commissioner a certificate of withdrawal. To obtain a certificate of withdrawal, the foreign corporation shall deliver to the commissioner an application for withdrawal.



Sec. 10.06.780. - Contents of application for withdrawal.

An application for withdrawal must set out

(1) the name of the corporation and the state or country where it is incorporated;

(2) that the corporation is not transacting business in this state;

(3) that the corporation surrenders its authority to transact business in this state;

(4) that the corporation revokes the authority of its registered agent in this state to accept service of process and consents that service of process in an action, suit, or proceeding based upon a cause of action arising in this state during the time the corporation was authorized to transact business in this state may be made on the corporation by service on the commissioner;

(5) a post office address to which the commissioner may mail a copy of a process against the corporation that may be served on the commissioner;

(6) a statement of the aggregate number of shares that the corporation may issue, itemized by classes, par value of shares, shares without par value, and series, if any, within a class, as of the date of the application;

(7) a statement of the aggregate number of issued shares, itemized by classes, par value of shares, shares without par value, and series, if any, within a class, as of the date of the application;

(8) a statement, expressed in dollars, of the amount of stated capital of the corporation, as of the date of the application;

(9) additional information necessary or appropriate to enable the commissioner to determine and assess unpaid fees or corporate taxes payable as prescribed in this chapter.



Sec. 10.06.783. - Form and execution of application for withdrawal.

An application for withdrawal shall be made on forms prescribed and furnished by the commissioner and shall be executed by the corporation by its president or a vice-president and by its secretary or an assistant secretary, or, if the corporation is in the hands of a receiver or trustee, the application shall be executed on behalf of the corporation by the receiver or trustee.



Sec. 10.06.785. - Filing of application for withdrawal.

An original and an exact copy of an application for withdrawal shall be delivered to the commissioner for processing according to AS 10.06.910 and for issuance of a certificate of withdrawal.



Sec. 10.06.788. - Effect of certificate of withdrawal.

Upon the issuance of a certificate of withdrawal, the authority of a corporation to transact business in this state ceases.






Article 11 - REPORTS, INTERROGATORIES, FEES, TAXES, AND PENALTIES

Sec. 10.06.805. - Biennial report of domestic and foreign corporations.

A domestic corporation and a foreign corporation authorized to transact business in this state shall file a biennial report within the time prescribed by this chapter.



Sec. 10.06.808. - Contents of biennial report.

A biennial report must set out

(1) the name of the corporation and the state or country where it is incorporated;

(2) the address of the registered office of the corporation in this state, and the name of its registered agent in this state at that address, and, in the case of a foreign corporation, the address of its principal office in the state or country where it is incorporated;

(3) a brief statement of the character of the business in which the corporation is engaged in this state and the codes from the identification code established under AS 10.06.870 that most closely describe the activities in which the corporation is engaged in this state;

(4) the names and addresses of the directors and officers of the corporation;

(5) a statement of the aggregate number of shares that the corporation has authority to issue, itemized by classes, par value of shares, shares without par value, and series, if any, within a class;

(6) a statement of the aggregate number of issued shares itemized by classes, par value of shares, shares without par value, and series, if any, within a class;

(7) the name and address of each alien affiliate, the percentage of outstanding shares controlled by each alien affiliate, and a specific description of the nature of the relationship between the corporation and its alien affiliates, or that there is no alien affiliate;

(8) the name and address of each person owning at least five percent of the shares, or five percent of any class of shares as of September 30 of the second year of the biennial reporting period, and the percentage of the shares or class of shares owned by that person.



Sec. 10.06.811. - Filing of biennial report.

(a) A biennial report of a domestic or foreign corporation shall be filed with the department and is due before January 2 of the filing year. A domestic corporation filing articles of incorporation and a foreign corporation receiving a certificate of authority during an even-numbered year must file the biennial report each even-numbered year. A domestic corporation filing articles of incorporation and a foreign corporation receiving a certificate of authority during an odd-numbered year must file the biennial report each odd-numbered year. The biennial report is delinquent if not filed before February 1 of each odd or even year as provided in this section. Delinquent returns are subject to the penalty in AS 10.06.815 .

(b) Proof to the satisfaction of the commissioner that on or before February 1 the report was deposited in the United States mail in a sealed envelope, properly addressed with postage prepaid, is compliance with (a) of this section.

(c) The commissioner shall file the report if it conforms to the requirements of this chapter. If the commissioner finds that the report does not conform to the requirements of this chapter, the report shall promptly be returned to the corporation for necessary corrections. If the report is corrected to conform to the requirements of this chapter and returned to the commissioner in sufficient time to be filed before April 1 of the year in which it is due, the penalties for failure to file the report within the time provided in AS 10.06.815 do not apply.

(d) Upon receipt of a form from the commissioner, a domestic or foreign corporation must file a biennial report within six months after original incorporation or authorization to transact business in this state.



Sec. 10.06.813. - Filing notice of change of officers, directors, five percent shareholders, and alien affiliates.

(a) In the event of a change of an officer, director, or alien affiliate of a corporation during the first year of the biennial reporting period or a change in a five percent shareholder before September 30 of the first year of the biennial reporting period, the corporation shall file a notice of change amending the biennial report of the corporation before the following January 2.

(b) The notice shall be filed with the commissioner and shall state the name and current mailing address of each director, officer, five percent shareholder, or alien affiliate not included in the corporation's last filed biennial report, and the name of the person replaced and the office held. The notice shall be signed by the president or vice-president of the corporation.



Sec. 10.06.815. - Penalty for failure to file biennial report.

A domestic or foreign corporation that fails or refuses to file a biennial report within the time set by this chapter is subject to a penalty of 10 percent of the amount of the corporation tax assessed against it for the period beginning January 1 of the year for which the report should have been filed. The commissioner shall assess the penalty at the time of the assessment of the corporation tax. If the amount of the corporation tax as originally assessed is adjusted in accordance with this chapter, the amount of the penalty shall also be adjusted to 10 percent of the amount of the adjusted corporation tax. The amount of the corporation tax and the amount of the penalty shall be separately stated in a notice to the corporation.



Sec. 10.06.818. - Interrogatories by commissioner; judicial review.

(a) The commissioner may propound to a domestic or foreign corporation and to an officer or director of a domestic or foreign corporation interrogatories reasonably necessary and proper to enable the commissioner to ascertain whether the corporation has complied with the provisions of this chapter.

(b) Interrogatories shall be propounded by the commissioner or the designee of the commissioner to

(1) a domestic corporation by complying with AS 10.06.175 ;

(2) a foreign corporation by complying with AS 10.06.763 ;

(3) an individual officer or director of a domestic or foreign corporation by mailing by certified mail a copy of the interrogatories addressed to the person at the place of business of the person in this state, or, if the person has no place of business in this state, to the principal office or place of business of the person.

(c) Interrogatories shall be answered within 30 days or within the additional time fixed by the commissioner or by the superior court. Answers shall be full and complete, in writing and under oath. If the interrogatories are directed to an individual, they shall be answered by that person, and if directed to a corporation they shall be answered by the president, vice-president, secretary, or assistant secretary of the corporation or, in the instance of a foreign corporation, the person or persons functioning as comparable officers in accordance with the laws of the state of incorporation.

(d) A petition stating good cause to extend the date for answer, to modify or set aside the interrogatories propounded by the commissioner, or to enforce compliance with AS 10.06.820 may be filed in the superior court before the expiration of the 30 days fixed in this section for answer.



Sec. 10.06.820. - Confidentiality of information disclosed by interrogatories.

Interrogatories and answers propounded and obtained under AS 10.06.818 are not open to public inspection and the commissioner may not disclose facts or information obtained from the interrogatories except as the official duty of the commissioner requires or unless the interrogatories or the answers are required for evidence in criminal proceedings or other action by the state.



Sec. 10.06.823. - Failure or refusal to answer interrogatories.

Unless otherwise provided by an order of court issued in response to a petition filed under AS 10.06.818 (d),

(1) a domestic or foreign corporation and each officer or director of a domestic or foreign corporation that fails or refuses to answer truthfully and fully interrogatories propounded by the commissioner within the time prescribed by AS 10.06.818 (c) is guilty of a class A misdemeanor; and

(2) the commissioner need not file a document to which the interrogatories relate until the interrogatories are properly answered and need not file a document to which the interrogatories relate if the answers disclose that the document does not conform to the provisions of this chapter.



Sec. 10.06.825. - Penalty imposed upon officers and directors.

An officer or director of a domestic or foreign corporation who signs articles, or a statement, report, application, or other document filed with the commissioner that is known to the officer or director to be false in a material respect, is guilty of a class A misdemeanor.



Sec. 10.06.828. - Incorporation or filing fees.

A domestic or foreign corporation that is required to file articles of incorporation, an application for a certificate of authority, amendatory articles, or other application with the department, except corporate entities organized under AS 10.20 and corporate entities organized under the laws of the United States or the laws of a state or territory of the United States or the laws of a foreign country for the same purposes as those allowed under AS 10.20, shall pay to the commissioner a filing fee established by the department by regulation. The filing fee shall be uniform and fixed without reference to the amount of authorized shares.



Sec. 10.06.830. - Fees for filing certain documents related to agents.

(a) A foreign corporation filing with the department a certificate of the appointment and consent of an agent residing in this state, or a certificate of revocation of the appointment of a resident agent, shall pay to the commissioner a fee established by the department by regulation.

(b) For filing a statement of change of address of registered agent under AS 10.06.170 (a) or resignation under AS 10.06.170 (b), the agent shall pay to the commissioner a fee established by the department by regulation.



Sec. 10.06.833. - Payments and filing for withdrawal of foreign corporation.

A foreign corporation that has been issued a certificate of authority under AS 10.06.705 may withdraw from this state upon payment of all biennial corporation taxes and penalties due at the time of desired withdrawal and by filing with the department an application for a certificate of withdrawal signed by its proper officers and under its corporate seal. The fee for filing the application with the commissioner shall be established by the department by regulation.



Sec. 10.06.835. - Fees on dissolution of domestic corporation.

A domestic corporation shall pay to the commissioner a fee established by the department by regulation for filing the documents required by this chapter for the dissolution of a domestic corporation.



Sec. 10.06.838. - Payments and filing required for certificate of dissolution of foreign corporation.

If a foreign corporation desires to file a certificate of dissolution from the state of its incorporation, it shall file the certificate, signed by the proper state officer, under seal, upon payment of all biennial corporation taxes and penalties due to this state at the time of dissolution. The filing fee for the certificate of dissolution shall be established by the department by regulation.



Sec. 10.06.840. - Fees for certified copies of documents.

The fee for furnishing a certified copy of a document shall be established by the department by regulation.



Sec. 10.06.843. - Other filing fees.

(a) The filing fee for a document not otherwise provided in this chapter shall be established by the department by regulation.

(b) The department may by regulation charge a corporation subject to this chapter a fixed fee in place of the fees specified in this chapter, and for routine administrative services rendered to a corporation by the department.

(c) Notwithstanding (b) of this section fees required under AS 10.06.140 and AS 10.06.828 are not included in a fixed fee.



Sec. 10.06.845. - Biennial corporation tax; penalty for nonpayment.

(a) A domestic corporation and a foreign corporation doing business in this state or having its articles of incorporation on file with the department shall, before January 2 of each filing year, pay to the commissioner a biennial corporation tax as follows: domestic corporation, $100; foreign corporation, $200. A corporation that fails to pay the biennial corporation tax before February 1 of the filing year must pay to the commissioner a penalty of $25 for each year or part of a year of delinquency.

(b) Proof to the satisfaction of the commissioner that on or before February 1 the tax or report was deposited in the United States mail in a sealed envelope, properly addressed, with postage prepaid, is compliance with (a) of this section.

(c) Corporate entities organized under AS 10.20 are not required to pay the biennial corporation tax imposed by this section.



Sec. 10.06.848. - Failure to pay tax or make report as precluding suit by corporation.

(a) A domestic or foreign corporation may not commence a suit, action, or proceeding in a court in this state without alleging and proving at the time it commences the suit, action, or proceeding that it has paid its biennial corporation tax last due and has filed its biennial report for the last reporting period. A certificate of the payment of the biennial corporation tax and filing of the biennial report is prima facie evidence of the payment of the tax and the filing of the biennial report. The commissioner shall issue the certificate or a duplicate for a fee established by the department by regulation.

(b) A corporation that is dissolved involuntarily may commence an action under AS 10.06.675 without complying with (a) of this section.

(c) A foreign or domestic corporation that satisfies (a) of this section but is dissolved after commencing the suit, action, or proceeding may continue to maintain the action after the dissolution.



Sec. 10.06.850. - Commissioner to institute suits to compel payment.

The commissioner may institute a suit in the name of the state to enforce the payment of a biennial corporation tax. Corporate entities organized under AS 10.20 and foreign corporations organized under the laws of the United States or the laws of a state or territory of the United States or the laws of a foreign country for the same purposes as those allowed under AS 10.20 are exempt from the payment of the biennial corporation tax.



Sec. 10.06.853. - Failure to pay tax as evidence of inability to meet maturing debts and liabilities.

Failure of a corporation to pay the biennial corporation tax for a period of one year after the date when payment first becomes due is prima facie evidence of the inability of a corporation to meet maturing debts and liabilities that may be shown under AS 10.06.360 by the state, a private person, or a corporation.



Sec. 10.06.855. - Payments to be made in advance.

Fees and charges provided for in this chapter, including the biennial corporation tax, shall be paid in advance.



Sec. 10.06.858. - Accounting for and disposition of taxes and fees paid.

(a) All fees and taxes paid under this chapter shall be accounted for and deposited in the general fund.

(b) [Repealed, Sec. 28 ch 90 SLA 1991].



Sec. 10.06.863. - Appeal from revocation of certificate of authority.

If the commissioner revokes a certificate of authority of a foreign corporation to transact business in this state under this chapter, the foreign corporation may appeal to the superior court by filing with the clerk of the court a notice of appeal setting out a copy of its certificate of authority and a copy of the notice of revocation given by the commissioner. The matter shall be tried de novo by the superior court, and the court shall either sustain the action of the commissioner or direct the commissioner to take action the court considers proper.



Sec. 10.06.865. - Cancellation of certificates issued and filings accepted.

The commissioner may, within one year after a filing, and after written notice to the corporation or individual making the filing, cancel a certificate issued or filing accepted under this chapter, on any ground existing at the time of issuance or filing for which the commissioner could have originally refused to issue the certificate or accept the filing. The notice of cancellation must state the reason for the cancellation. A corporation or individual may request a hearing conducted by the office of administrative hearings (AS 44.64.010 ) within 90 days after receipt of the notice. Cancellation becomes final if the corporation or individual does not request a hearing within 90 days after receipt of notice. Notice of cancellation shall be sent by certified mail with return receipt requested. If the return receipt is not received by the department within a reasonable time and the department has made diligent inquiry as to the address of the corporation, notice may be made by publication in a newspaper of general circulation in the vicinity of the registered office of the corporation or the address of the individual who made the filing, and the cancellation becomes final 60 days after publication of the notice if the person or corporation does not request a hearing.



Sec. 10.06.868. - Forms to be furnished by the commissioner.

Reports required by this chapter to be filed with the department or the commissioner shall be on forms prescribed and furnished by the commissioner. Forms for other documents to be filed in the office of the department or the commissioner shall be furnished by the commissioner on request, but the use of those forms, unless required in this chapter, is not mandatory.



Sec. 10.06.870. - Identification code.

The commissioner shall establish and adopt a coded list of business activities and shall make the list available to the public.






Article 12 - MISCELLANEOUS PROVISIONS

Sec. 10.06.905. - Voting of shares; quorum; status of disqualified shares.

(a) If the articles of incorporation provide for more or less than one vote for a share on a matter, a reference in this chapter to a majority or other proportion of shares means a majority or other proportion of the votes entitled to be cast on that matter. If shares are disqualified from voting on a matter, they may not be considered outstanding for the determination of a quorum at a meeting to act upon or for the required vote to approve action upon that matter.

(b) A requirement in this chapter for a vote of each class of outstanding shares means a vote regardless of limitations or restrictions upon the voting rights of that class, unless expressly limited to voting shares.



Sec. 10.06.910. - Processing of writings delivered to the commissioner.

If a writing delivered to the commissioner for filing conforms to law and all fees and corporation taxes prescribed in this chapter have been paid, the commissioner shall

(1) endorse on each original and an exact copy the word "filed" and the date of the filing;

(2) file the exact copy in the commissioner's office;

(3) return the original of the writing, together with any writing issued by the commissioner attached to the original, to the corporation or its representative.



Sec. 10.06.915. - Disapproval of writing by commissioner; appeal.

If the commissioner fails to approve articles of incorporation, amendment, merger, consolidation, exchange or dissolution, or any other document required by this chapter to be approved by the commissioner, the commissioner shall, within 10 days after the delivery of the document to the commissioner, give written notice of disapproval to the person or domestic or foreign corporation, delivering the document, and specifying the reasons for disapproval. The person or corporation may appeal from the disapproval to the superior court by filing with the clerk of the court a notice of appeal setting out a copy of the document sought to be filed and a copy of the written disapproval. The matter shall be tried de novo by the superior court, which shall either sustain the action of the commissioner or direct the commissioner to take action the court considers proper.



Sec. 10.06.920. - Correction of filed writings.

A writing relating to a corporation filed by the commissioner under this chapter may be corrected if it contains an error apparent on the face or defect in the execution of the writing, including the deletion of a matter not permitted to be stated in the writing. A certificate, entitled "Certificate of Correction of . . . (correct title of writing and name of corporation)", shall be signed in the same manner as the original writing and shall be delivered to the commissioner. The certificate shall set out the name of the corporation, the date the writing to be corrected was filed by the commissioner, the provision in the writing corrected or eliminated, and, if the execution was defective, the proper execution. The filing of the certificate by the commissioner does not alter the effective time of the writing being corrected and does not affect any right or liability accrued or incurred before the filing. A corporate name may not be changed or corrected under this section.



Sec. 10.06.925. - Writings and absence of filings as evidence.

(a) A writing filed by the commissioner relating to a corporation and containing statements of fact required or permitted by law and a certification by the commissioner of the absence of a filing shall be received in all courts, public offices, and official bodies as prima facie evidence of these facts and of the execution of the writing.

(b) If under the laws of a jurisdiction other than this state a writing by an officer in that jurisdiction or a copy of a writing certified or exemplified by the officer may be received as prima facie evidence of the incorporation, existence, or capacity of any foreign corporation incorporated in that jurisdiction, the writing when exemplified shall be received by all courts, public offices, and official bodies of this state as prima facie evidence with the same force as in another jurisdiction. The writing or certified copy of the writing shall be received without being exemplified if it is certified by the secretary of state or official performing the equivalent function as to corporate records of that jurisdiction.



Sec. 10.06.930. - Corporate seal as evidence.

The presence of a corporate seal on a writing purporting to be executed by authority of a corporation shall be prima facie evidence that the writing was executed with the authority of the corporation.



Sec. 10.06.935. - Waiver of notice.

If notice is required to be given to a shareholder or director of a corporation under the provisions of this chapter or under the provisions of the articles or bylaws of the corporation, a waiver of the notice in writing signed by the person entitled to notice, whether before or after the time stated for notice, is equivalent to the giving of notice.






Article 13 - GENERAL PROVISIONS

Sec. 10.06.950. - Powers of commissioner.

The commissioner has the power and authority reasonably necessary to enable the commissioner to administer this chapter and to perform the duties imposed upon the commissioner by this chapter.



Sec. 10.06.953. - Regulations.

To the extent provided by explicit reference in this chapter, the department shall adopt regulations referred to in this chapter in accordance with the Administrative Procedure Act (AS 44.62).



Sec. 10.06.955. - Application to existing corporations.

(a) This chapter applies to a domestic corporation organized under former AS 10.05 (the Alaska Business Corporation Act), and to the extent provided in AS 10.06.010 , 10.06.020, 10.06.233, 10.06.433(g), 10.06.435, 10.06.450(d), and 10.06.705 - 10.06.870 to a foreign corporation authorized to do or doing business in this state.

(b) The existence of a corporation formed or existing on the date of enactment of this chapter is not affected by the enactment of this chapter or by any change in the requirements for the formation of corporations.



Sec. 10.06.958. - Provisions construed as restatements and continuations.

If a provision of this chapter is substantially the same as a statutory provision in former AS 10.05 existing on July 1, 1989, it shall be construed as a restatement and continuation, and not as a new enactment.



Sec. 10.06.960. - Corporations organized under Alaska Native Claims Settlement Act.

(a) A corporation organized under 43 U.S.C. 1601 et seq. as amended (Alaska Native Claims Settlement Act) shall be incorporated under and is subject to this chapter except

(1) each corporation shall issue without further consideration the number of shares of common stock that may be necessary to comply with the requirements of the Act and all stock so issued is considered fully paid and nonassessable when issued;

(2) unless otherwise provided in the articles of incorporation, the capital

(A) is considered the consideration for the initial issuance of shares; and

(B) of a corporation organized under the Act includes the

(i) land or interests in it conveyed to the corporation by the United States under the Act, except that which is required to be conveyed under 43 U.S.C. 1613(c)(1), (3), and (4), entered at its fair value to the corporation upon receiving the conveyance of it; and

(ii) money, when received under 43 U.S.C. 1605 and 43 U.S.C. 1608, that is retained by the corporation and that is not immediately distributed or required to be distributed under 43 U.S.C. 1606(j).

(b) Notwithstanding the provision of AS 10.06.305 - 10.06.390, payment from the money of a corporation organized under the Act that is required by the language of the Act to be distributed to shareholders or to other corporations so organized is not a distribution to its shareholders as defined in AS 10.06.990 .

(c) Notwithstanding the provisions of AS 10.06.546 , a plan of merger, consolidation, or exchange in which each participating corporation either (1) was organized under the Act, within the same one of the 12 regions of Alaska established under the Act, or (2) resulted from the prior merger, consolidation, or exchange of other similarly organized corporations within the same region, is approved if it receives the affirmative vote of the holders of at least a majority of the outstanding shares of each corporation. If a class of shares of a corporation specified in this subsection is entitled to vote as a class, the plan of merger, consolidation, or exchange is approved if it receives the affirmative vote of the holders of at least a majority of the outstanding shares of each class of shares entitled to vote as a class and of the total outstanding shares. Notwithstanding AS 10.06.574 - 10.06.582, a plan of merger, consolidation, or exchange approved under this section before December 19, 1991, may not include a right of shareholders to dissent.

(d) [Repealed, Sec. 21 ch 6 SLA 1993].

(e) Notwithstanding the provision of AS 10.06.502 - 10.06.510, a corporation organized under the Act may amend its articles by a vote of the board of directors in order for the corporation to comply with the mandatory requirements of the Act.

(f) Notwithstanding the other provisions of this chapter, a corporation organized under the Act is governed by the Act to the extent the Act is inconsistent with this chapter, and the corporation may take any action, including amendment of its articles, authorized by the Act, and the action is considered to be approved and adopted if approved under the Act. An amendment approved under the Act and delivered to the commissioner under AS 10.06.512 shall be filed by the commissioner under AS 10.06.910 , and a certificate of amendment shall be issued.

(g) Notwithstanding AS 10.06.358 , if there are no retained earnings, the directors of a corporation organized under the Act may declare and pay distributions in cash or property out of its net profits for the fiscal year in which the distribution is declared and for the preceding fiscal year, except when the corporation is insolvent under AS 10.06.360. For the purposes of this subsection, a corporation's debts include the amounts it is required to distribute under 43 U.S.C. 1606(i) and 43 U.S.C. 1606(j). The directors may determine the net profits derived from the exploitation or liquidation of wasting assets without consideration of the depletion of those assets resulting from lapse of time, consumption, liquidation, or exploitation, of the assets, and a distribution declared from those net profits shall be described, concurrently with distribution of the net profits to shareholders, as a distribution from wasting assets without consideration of the depletion of the assets. In this subsection, "wasting assets" means timber resources and subsurface estates.

(h) Notwithstanding AS 10.06.358 , the directors of a corporation organized under the Act may, from time to time, distribute to its shareholders in partial liquidation a portion of the corporation's assets out of capital, in cash or property, except that a distribution

(1) may not be made at a time when the corporation is insolvent under AS 10.06.360 ;

(2) may not be made unless the articles of incorporation authorize the board to make the distribution or the distribution is authorized by the affirmative vote of the holders of at least two-thirds of the outstanding shares;

(3) when made, shall be identified as a distribution in partial liquidation and the amount per share shall be disclosed to the shareholders concurrently with the distribution.

(i) Notwithstanding AS 10.06.633 (e), a corporation that is organized as a Native corporation under the Act, that has been involuntarily dissolved by the commissioner under AS 10.06.633 , and that has failed to apply for reinstatement during the period established under AS 10.06.633(e), may be reinstated under AS 10.06.633 (e) within one year of June 29, 1994. The reinstated corporation and its shareholders have all of the rights, privileges, liabilities, and obligations that would have applied to them if the corporation had not been dissolved, and all corporate and shareholder actions taken during the period of dissolution are considered to be as valid as if dissolution had not occurred.

(j) If a corporation is formed before June 29, 1994 to replace a Native corporation that has been involuntarily dissolved under AS 10.06.633, and if the replacing corporation has the same name as the dissolved corporation, the replacing corporation and its shareholders succeed, upon payment of any amounts that would have been required for the reinstatement of the dissolved corporation under AS 10.06.633 (e), to all of the rights, privileges, liabilities, and obligations that would have applied to the dissolved corporation and its shareholders if the dissolved corporation had been reinstated under AS 10.06.633 (e).

(k) Notwithstanding (i) of this section and AS 10.06.633 (e), a corporation that is organized as a Native village corporation under the Act, that has been involuntarily dissolved by the commissioner under AS 10.06.633, and that has failed to apply for reinstatement during the period established under AS 10.06.633 (e) may be reinstated under AS 10.06.633(e) on or before December 31, 2006. The reinstated corporation and its shareholders have all of the rights, privileges, liabilities, and obligations that would have applied to them if the corporation had not been dissolved, and all corporate and shareholder actions taken during the period of dissolution are considered to be as valid as if dissolution had not occurred. If a corporation elects to reinstate under this subsection and if the corporation's previously used corporate name is no longer available for use by the corporation, then, notwithstanding AS 10.06.502 - 10.06.510, an amendment to the articles of incorporation changing the previously used corporate name may be adopted by action of the corporation's board of directors alone.

(l) [Renumbered as AS 10.06.504 (d)].

(m) [Renumbered as AS 10.06.504 (e)].

(n) Notwithstanding AS 10.06.504 (d), an amendment to the articles of incorporation of a corporation organized under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act) and incorporated under former AS 10.05.005 to add a provision eliminating or limiting the personal liability of a director to the corporation or its stockholders for monetary damages under AS 10.06.210 (1)(N) may be adopted by the affirmative vote of a majority of the shares represented at the regular or special meeting at which a quorum is present in person or by proxy.

(o) Notwithstanding AS 10.06.455 (b) and 10.06.504(d), an amendment to the articles of incorporation of a village corporation organized under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act) and incorporated under former AS 10.05.005 to add a provision authorizing the classification of directors under AS 10.06.455 may be adopted by the affirmative vote of a majority of the shares represented at a regular or special meeting at which a quorum is present in person or by proxy.

(p) In this section,

(1) "Act " means 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act);

(2) "Native corporation" has the meaning given in 43 U.S.C. 1602(m).



Sec. 10.06.961. - Distributions by native corporations to minors in the custody of a state.

(a) Notwithstanding AS 13.46.085 or the appointment of a guardian of the property of the child under AS 47.10.010 , when a child who is in the custody of this state under AS 47.10 or a minor who is in the custody of this state under AS 47.12 or of another state under a provision similar to AS 47.10 or AS 47.12 becomes entitled to receive dividends or other distributions resulting from the ownership of stock or a membership in a corporation organized under this chapter and under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act), the corporation paying the dividends or making the other distributions shall retain the dividends and other distributions in an interest bearing account for the benefit of the child or minor during the state custody.

(b) The corporation may not spend, obligate, or otherwise use the property held in an account established under (a) of this section unless the use is approved by a court.

(c) Upon presentation of proof of entitlement by the person entitled to distribution, the corporation shall distribute the property remaining in an account established under (a) of this section to the

(1) minor when the minor reaches the age of 18 years, whether or not the minor is still in the state custody;

(2) legal guardian of the minor, when the state custody terminates while the minor is less than 18 years of age;

(3) minor's heirs if the minor dies before the distribution.

(d) The retention and distribution of dividends and distributions under this section is not subject to AS 13.46.

(e) In this section, "minor" means a person under 18 years of age.



Sec. 10.06.963. - Severability.

If a provision of this chapter is held invalid, the invalidity does not affect other provisions of this chapter that can be given effect without the invalid provision.



Sec. 10.06.965. - Reservation of power.

The legislature reserves the right to alter, amend, suspend, or repeal in whole or in part this chapter at pleasure, or a certificate of incorporation or the authority to do business in this state, of a domestic or foreign corporation, whether or not existing or authorized on July 1, 1989.



Sec. 10.06.968. - Signature.

"Signature" includes a mark when the signer cannot write. The signer's name shall be written near the mark by a witness who shall write the witness' own name near the signer's name. A signature by mark can be acknowledged or can serve as a signature to a sworn statement.



Sec. 10.06.970. - Rules of construction and interpretation.

Unless a provision or the context otherwise requires, the following general provisions and rules of construction govern this chapter:

(1) title, chapter, article, and section headings do not affect the scope, meaning, or intent of the provisions of this chapter;

(2) when, by the provisions of this chapter, a power is granted to, or a duty imposed upon, a public officer, the power may be exercised or the duty performed by a deputy of the officer or by a person authorized, under law, by the officer, unless this chapter expressly provides otherwise;

(3) when a notice, report, statement, or record is required or authorized by this chapter, it shall be made in writing in a manner reasonably calculated to communicate the notice, report, statement, or record to the recipient;

(4) a reference in this chapter to mailing means first-class mail, postage prepaid, unless certified mail is specified; certified mail includes registered mail;

(5) subject to a specific accounting treatment required by a particular section of this chapter,

(A) references in this chapter to financial statements, balance sheets, income statements, and statements of changes in financial position of a corporation and references to assets, liabilities, earnings, retained earnings, and similar accounting items of a corporation mean financial statements or items prepared fairly and reasonably to present the purported matters;

(B) financial statements prepared or determined in accordance with generally accepted accounting principles then applicable are fair and reasonable;

(C) references in this chapter to financial statements mean, in the case of a corporation that has subsidiaries, consolidated statements of the corporation and its subsidiaries, and all references to accounting items mean items determined on a consolidated basis in accordance with consolidated financial statements;

(6) a reference in this chapter to the time a notice is given or sent means, unless otherwise expressly provided, the time a written notice by mail is deposited in the United States mail, postage prepaid; or the time any other written notice is personally delivered to the recipient or is delivered to a common carrier for transmission, or actually transmitted by electronic means to the recipient by the person giving the notice; or the time an oral notice is communicated in person or by electronic means to the recipient or to a person at the office of the recipient whom the person giving the notice has reason to believe will promptly communicate it to the recipient;

(7) when reference is made to any portion of this chapter or of any other law of this state, the reference applies to all amendments and additions;

(8) "shall" is mandatory, "may" is permissive, and "may not" is prohibitory.



Sec. 10.06.990. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "acknowledged" means that a document is accompanied by a certificate of its acknowledgment as provided in AS 09.63.010 - 09.63.130;

(2) "affiliate" means a person that directly or indirectly through one or more intermediaries controls, or is controlled by, or is under common control with, a corporation subject to this chapter;

(3) "alien" means

(A) an individual who is not a citizen or national of the United States, or who is not lawfully admitted to the United States for permanent residence, or paroled into the United States under the Immigration and Nationality Act (8 U.S.C. 1101 - 1525, as amended);

(B) a person, other than an individual, that was not created or organized under the laws of the United States or of a state, or whose principal place of business is not located in any state; or

(C) a person, other than an individual, that was created or organized under the laws of the United States or of a state, or whose principal place of business is located in a state, and that is controlled by a person described in (A) or (B) of this paragraph;

(4) "approved by the board" or "approval of the board" means approved or ratified by the vote of the board or by the vote of a committee authorized to exercise the powers of the board, except as to matters not within the competence of the committee under AS 10.06.468 ;

(5) "approved by the outstanding shares" or "approval of the outstanding shares" means approved by the affirmative vote of a majority of the outstanding shares entitled to vote; this approval includes the affirmative vote of a majority of the outstanding shares of each class or series entitled by the articles of incorporation or this chapter to vote as a class or series on the subject matter and also includes the affirmative vote of a greater proportion, including all, of the outstanding shares of a class or series if a greater proportion is required by the articles or this chapter;

(6) "approved by the shareholders" or "approval of the shareholders" means approved or ratified by the affirmative vote of a majority of the shares entitled to vote represented at a duly held meeting at which a quorum is present or by the written consent of shareholders (AS 10.06.423) or by the affirmative vote or written consent of a greater proportion, including all, of the shares of a class or series if a greater proportion is required by the articles of incorporation or this chapter for all or any specified shareholder action;

(7) "articles" or "articles of incorporation" means the original or restated articles of incorporation and all amendments and includes articles of merger;

(8) "authorized shares" means the shares of all classes that the corporation may issue;

(9) "board" means the board of directors of a domestic or foreign corporation;

(10) "commissioner" means the commissioner of commerce, community, and economic development or a designee of the commissioner;

(11) "common shares" means shares that have no preference over other shares with respect to distribution of assets on liquidation or with respect to payment of dividends;

(12) "control" means

(A) owning directly or indirectly, or having the power to vote, 25 percent or more of a class of voting securities of a corporation subject to this chapter; or

(B) influencing or affecting in any substantive manner the election of a majority of the directors or trustees of a corporation subject to this chapter;

(13) "corporation" or "domestic corporation" means a corporation for profit subject to the provisions of this chapter, but does not include a foreign corporation or a national bank;

(14) "corporation tax" means the biennial corporation tax imposed under Alaska law on corporations;

(15) "department" means the Department of Commerce, Community, and Economic Development;

(16) "director" means a natural person designated in the articles of incorporation or elected by the incorporators as a director and includes a natural person and successor of that person designated, elected, or appointed by any other name or title to act as a director;

(17) "distribution to its shareholders" means the transfer of cash or property by a corporation or its subsidiary to its shareholders without consideration, whether by way of dividend or otherwise, except a dividend in shares of the corporation, or the purchase or redemption of its shares for cash or property; the time of a distribution of a dividend is the date of the declaration of the dividend and the time of a distribution by purchase or redemption of shares is the date cash or property is transferred by the corporation, whether or not under a contract of an earlier date; however, if a negotiable debt security is issued in exchange for shares, the time of the distribution is the date when the corporation acquires the shares in the exchange; in the case of a sinking fund payment, cash or property is transferred within the meaning of this paragraph at the time that it is delivered to a trustee for the holders of preferred shares to be used for the redemption of those shares or physically segregated by the corporation in trust for that purpose;

(18) "electronic transmission" means any form of communication, not directly involving the physical transmission of paper, that creates a record that may be retained, retrieved, and reviewed by a recipient of the communication and that may be directly reproduced in paper form by a recipient through an automated process;

(19) "entire board" means the total number of directors that the corporation has if there are no vacancies;

(20) "filed", unless otherwise expressly provided, means filed in the office of the commissioner;

(21) "five percent shareholder" means a person owning at least five percent of the shares or five percent of any class of shares of a corporation;

(22) "foreign corporation" means a corporation for profit organized under laws other than the laws of Alaska for a purpose for which a corporation may be organized under this chapter;

(23) "independent accountant" means a certified public accountant or a public accountant who is independent of the corporation as determined in accordance with generally accepted auditing standards and who is engaged to audit financial statements of the corporation or perform other accounting services;

(24) "liquidation price" or "liquidation preference" means amounts payable for shares of a class upon voluntary or involuntary dissolution, winding up or distribution of the entire assets of the corporation, including any cumulative dividends accrued and unpaid, in priority to shares of another class or classes;

(25) "net assets" means the amount by which the total assets of a corporation exceed the total debts of the corporation;

(26) "oath" includes affirmation.

(27) "officers' certificate" means a certificate signed by the chair of the board, the president or a vice-president and by the secretary, the treasurer, or an assistant secretary or assistant treasurer;

(28) "on the certificate" means that a statement appears on the face of a share certificate or on the reverse of the certificate with a reference to the statement on the face;

(29) "organic change" means a merger, consolidation, share exchange, or sale of assets other than in the regular course of business;

(30) "parent" or "parent corporation" means an affiliate controlling a specified corporation directly or indirectly through one or more intermediaries;

(31) "paid-in capital" means the consideration actually received by a corporation for issuance of its shares, plus any additional amount capitalized by its board under AS 10.06.390 ;

(32) "person" means an individual, a corporation, a partnership, an association, a joint-stock company, an estate, a trust if the interests of the beneficiaries are evidenced by a security, an unincorporated association, a government, a political subdivision of a government, or a combination of these entities;

(33) "preferred shares" means shares other than common shares;

(34) "proxy" means a written authorization or an electronic transmission signed by a shareholder or the shareholder's attorney-in-fact giving another person power to vote with respect to the shares of the shareholder;

(35) "proxy holder" means the person to whom a proxy is given;

(36) "redemption price" means the amount in cash, property or securities, or any combination of these, payable on shares of any class or series upon the redemption of the shares; unless otherwise expressly provided, the redemption price is payable in cash;

(37) "retained earnings" means the account of the corporation representing undistributed and uncapitalized net profits, income, gains, and losses from the date of incorporation;

(38) "series of shares" means those shares within a class that have the same rights, preferences, privileges, and restrictions but that differ in one or more rights, preferences, privileges, or restrictions from other shares within the same class;

(39) "shareholder" means a holder of record of a share in a corporation;

(40) "shares" means the units into which the proprietary interests in a corporation are divided;

(41) "signed," as it relates to proxies, means the placing of the shareholder's name on the proxy by manual signature by the shareholder or the shareholder's attorney-in-fact or by electronic means if the electronic means clearly demonstrates that the shareholder has authorized the placing of the shareholder's name or the name of the shareholder's attorney-in-fact on the proxy;

(42) "state" means any of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, the Trust Territory of the Pacific Islands, or any other territory or possession of the United States;

(43) "subscriber" means one who subscribes for a share in a corporation before or after incorporation;

(44) "subsidiary" of a specified corporation means a corporation in which the specified corporation owns more than 50 percent of the voting power directly or indirectly through one or more other subsidiaries of the specified corporation;

(45) "surviving corporation" means a corporation into which one or more other corporations are merged;

(46) "vacancy" when used with respect to the board means any authorized position of director that is not then filled by a duly elected director, whether caused by death, resignation, removal, change in the authorized number of directors, or otherwise;

(47) "verified" means that a document has been certified to be true as provided in AS 09.63.040 ;

(48) "vote" includes authorization by written consent subject to the provisions of AS 10.06.423 and 10.06.475;

(49) "voting power" means the power to vote for the election of directors at the time a determination of voting power is made and does not include the right to vote upon the happening of a condition or event that has not yet occurred; when different classes of shares are entitled to vote as separate classes for different members of the board, the determination of percentage of voting power shall be made on the basis of the percentage of the total number of authorized directors that the shares in question have the power to elect in an election at which all shares then entitled to vote for the election of any directors are voted;

(50) "writing" includes any form of recorded message capable of comprehension by ordinary visual means.



Sec. 10.06.995. - Short title.

This chapter may be cited as the Alaska Corporations Code.









Chapter 10.10. - BUSINESS AND INDUSTRIAL DEVELOPMENT CORPORATION ACT

Sec. 10.10.010. - Incorporation.

Three or more persons, who are residents of this state, who desire to create an industrial development corporation under this chapter for the purpose of promoting, developing, and advancing the prosperity and economic welfare of the state and, to that end, to exercise the powers and privileges provided in this chapter, may be incorporated by filing articles of incorporation in the office of the commissioner as provided in this chapter.



Sec. 10.10.020. - Assistance of commissioner.

The commissioner shall assist the incorporators in forming the corporation and shall meet with and advise the corporation's board of directors.



Sec. 10.10.030. - Articles of incorporation and certificate of incorporation.

(a) The articles of incorporation must contain:

(1) the name of the corporation, which must include the words "Industrial Development Corporation of the State of Alaska";

(2) the location of the principal office of the corporation, but the corporation may have offices in other places in the state fixed by the board of directors;

(3) the purposes for which the corporation is organized, which must be to promote, stimulate, develop, and advance the business prosperity and economic welfare of this state and its citizens; to encourage and assist through loans, investments or other business transactions in the location of new business and industry in this state and to rehabilitate and assist existing business and industry; to stimulate and assist in the expansion of all kinds of business activity which will tend to promote the business development and maintain the economic stability of this state, provide maximum opportunities for employment, encourage thrift, and improve the standard of living of the citizens of this state; to cooperate and act in conjunction with other organizations, public or private, in the promotion and advancement of industrial, commercial, agricultural, and recreational developments in this state; and to provide financing for the promotion, development, and conduct of all kinds of business activity in this state;

(4) the names and post office addresses of the members of the first board of directors, who, unless otherwise provided by the articles of incorporation or the bylaws, shall hold office for the first year of existence of the corporation or until their successors are elected and have qualified;

(5) any provision which the incorporators may choose to insert for the regulation of the business and for the conduct of the affairs of the corporation; any provision creating, dividing, limiting, and regulating the powers of the corporation, the directors, stockholders or any class of the stockholders, including, but not limited to a list of the officers; and any provision governing the issuance of stock certificates to replace lost or destroyed certificates;

(6) the amount of authorized capital stock and the number of shares into which it is divided, the par value of each share and the amount of capital with which it will commence business and, if there is more than one class of stock, a description of the different classes; the names and post office addresses of the subscribers of stock and the number of shares subscribed by each; the aggregate of the subscription shall be the minimum amount of capital with which the corporation shall commence business and may not be less than $1,000.

(b) The articles of incorporation shall be in writing subscribed by not fewer than three natural persons competent to contract and acknowledged by each of the subscribers before an officer authorized to take acknowledgments and filed in duplicate originals in the office of the commissioner for approval.

(c) The commissioner may not approve articles of incorporation for a corporation organized under this chapter until a total of at least seven financial institutions authorized to do business within this state have agreed in writing to become members of the corporation, and the agreement in writing is filed with the commissioner together with the articles of incorporation. When the articles of incorporation have been filed in the office of the commissioner and approved, the commissioner shall

(1) endorse on each duplicate original the word "filed," and the date of the filing;

(2) file one duplicate original in the commissioner's office;

(3) issue a certificate of incorporation and affix the other duplicate original to it;

(4) return to the incorporators or their representative the certificate of incorporation, together with the duplicate original of the articles of incorporation affixed.

(d) Upon the issuance of the certificate of incorporation, the corporate existence begins. The certificate of incorporation is conclusive evidence that all conditions precedent required to be performed by the incorporators have been complied with and that the corporation has been incorporated.



Sec. 10.10.040. - General powers.

In furtherance of its purposes and in addition to the powers now or hereafter conferred on business corporations by AS 10.06.010 , the corporation shall, subject to the restrictions and limitations contained in this chapter have the following powers:

(1) to elect, appoint, and employ officers, agents, and employees; to make contracts and incur liabilities for a purpose of the corporation, except that the corporation may not incur a secondary liability by way of guaranty or endorsement of the obligations of a person, firm, corporation, joint-stock company, association or trust, or in another manner;

(2) to borrow money from its members and the Small Business Administration and any other federal agency for a purpose of the corporation; to issue for those purposes its bonds, debentures, notes or other evidences of indebtedness, whether secured or unsecured, and to secure them by mortgage, pledge, deed of trust or other lien on its property, franchises, rights, and privileges of every kind and nature, or a part of them or interest in them, without securing stockholder or member approval;

(3) to make loans to a person, firm, corporation, joint-stock company, association or trust, and to establish and regulate the terms and conditions with respect to the loans and the charges for interest and service connected with them, except that the corporation may not approve an application for a loan unless and until the person applying for the loan shows that the applicant has applied for the loan through ordinary banking channels and that the loan has been refused by at least one bank or other financial institution;

(4) to purchase, receive, hold, lease, or otherwise acquire, and to sell, convey, transfer, lease, or otherwise dispose of real and personal property, together with the rights and privileges that are incidental and appurtenant to the property and the use of it, including real or personal property acquired by the corporation from time to time in the satisfaction of debts or enforcement of obligations;

(5) to acquire the good will, business, rights, real and personal property and other assets, or a part of them, or interest in them, of any persons, firms, corporations, joint-stock companies, associations or trusts, and to assume, undertake, or pay the obligations, debts, and liabilities of the person, firm, corporation, joint-stock company, association or trust; to acquire improved or unimproved real estate for the purpose of constructing industrial plants or other business establishments thereon or for the purpose of disposing of the real estate to others for the construction of industrial plants or other business establishments; and to acquire, construct or reconstruct, alter, repair, maintain, operate, sell, convey, transfer, lease, or otherwise dispose of industrial plants or business establishments;

(6) to acquire, subscribe for, own, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of the stock, shares, bonds, debentures, notes, or other securities and evidences of interest in, or indebtedness of any person, firm, corporation, joint-stock company, association or trust, and while the owner or holder of them to exercise all the rights, powers, and privileges of ownership, including the right to vote on them;

(7) to mortgage, pledge, or otherwise encumber any property, right or thing of value, acquired under the powers contained in (4), (5), and (6) of this section as security for the payment of a part of the purchase price of them;

(8) to cooperate with and avail itself of the facilities of the United States Department of Commerce, the state Department of Commerce, Community, and Economic Development, and any other state or federal governmental agencies; and to cooperate with and assist, and otherwise encourage organizations in the various communities of the state in the promotion, assistance, and development of the business prosperity and economic welfare of the communities or of the state or of a part of the state;

(9) to do whatever is necessary or convenient to carry out the powers expressly granted in this chapter.



Sec. 10.10.050. - Authorization of members.

(a) Notwithstanding any rule at common law or provision of a general or special law or provision in their respective charters, agreements of association, articles of organization, or trust indentures:

(1) a natural person, domestic corporation, foreign corporation authorized to transact business in the state, insurance company, or a financial institution which becomes a member of the corporation, may acquire, purchase, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of shares of the capital stock of the corporation or bonds, securities or other evidence of indebtedness created by the corporation; and while the owner of shares of capital stock of the corporation may exercise all the rights, powers and privileges of ownership, all without the approval of any regulatory authority of the state except as otherwise provided in this chapter; the amount of capital stock of the corporation which may be acquired by a member may not exceed 10 percent of the loan limit of the member;

(2) a financial institution may become a member of the corporation and make loans to the corporation as provided in this chapter.

(b) The amount of capital stock of the corporation which a member may acquire under the authority granted in this section is in addition to the amount of capital stock in corporations which the member may otherwise be authorized to acquire.



Sec. 10.10.060. - Admission to membership.

A financial institution may request membership in the corporation by making application to the board of directors on the form and in the manner the board of directors require, and membership becomes effective upon acceptance of the application by the board.



Sec. 10.10.070. - Loans by members.

(a) Each member of the corporation shall make loans to the corporation when called upon by it to do so on the terms and other conditions approved from time to time by the board of directors, subject to the following conditions:

(1) all loans limits shall be established at the thousand dollar amount nearest to the amount computed under this subsection;

(2) a loan to the corporation may not be made if immediately thereafter the total amount of the obligations of the corporation would exceed 10 times the amount then paid in on the outstanding capital stock of the corporation;

(3) the total amount outstanding on the loans to the corporation made by any member at any one time, when added to the amount of the investment in the capital stock of the corporation then held by the member, may not exceed

(A) 20 percent of the total amount then outstanding on loans to the corporation by all members, including in the total amount outstanding amounts validly called for loan but not yet loaned;

(B) the following limit, to be determined as of the time the member becomes a member on the basis of the audited balance sheet of the member at the close of its fiscal year immediately preceding its application for membership, or in the case of an insurance company, its last annual statement to the state insurance commissioner: two and one-half percent of the capital and surplus of a commercial bank or trust company; one-half of one percent of the total outstanding loans made by a savings and loan association or building and loan association; two and one-half percent of the capital and unassigned surplus of a stock insurance company, except a fire insurance company; two and one-half percent of the unassigned surplus of a mutual insurance company, except a fire insurance company; two and one-half percent of the unassigned surplus of a mutual insurance company, except a fire insurance company; one-tenth of one percent of the assets of a fire insurance company; and such limits as may be approved by the board of directors of the corporation for other financial institutions;

(4) subject to (3)(A) of this subsection, each call made by the corporation shall be prorated among the members of the corporation in substantially the same proportion that the adjusted loan limit of each member bears to the aggregate of the adjusted loan limits of all members; the adjusted loan limit of a member shall be the amount of the member's loan limit, reduced by the balance of outstanding loans made by the member to the corporation and the investment in capital stock of the corporation held by the member at the time of the call;

(5) all loans to the corporation by members shall be evidenced by bonds, debentures, notes, or other evidences of indebtedness of the corporation, which shall be freely transferable at all times, and which shall bear interest at a rate of not less than one-quarter of one percent in excess of the rate of interest determined by the board of directors to be the prime rate prevailing at the date of issuance thereof on unsecured commercial loans; the prime rate of interest is defined in this chapter as the rate of interest normally paid by banks or lending institutions.

(b) A member may not be obligated to make loans to the corporation pursuant to calls made after notice of the intended withdrawal of the member.



Sec. 10.10.080. - Duration of membership.

Membership in the corporation is for the duration of the corporation, but upon written notice given to the corporation five years in advance, a member may withdraw from membership in the corporation at the expiration date of the notice.



Sec. 10.10.090. - Powers of stockholders and members.

The stockholders and the members of the corporation have the following powers of the corporation:

(1) to determine the number of and elect directors as provided in AS 10.10.120;

(2) to make, amend, and repeal bylaws;

(3) to amend this charter as provided in AS 10.10.110 ;

(4) to dissolve the corporation as provided in AS 10.10.180 ;

(5) to do all things necessary or desirable to secure aid, assistance loans and other financing from any financial institutions, and from any agency established under 15 U.S.C. 661 - 697 (Small Business Investment Act of 1958), or other similar federal laws now or hereafter enacted;

(6) to exercise other of the powers of the corporation consistent with this chapter which may be conferred on the stockholders and the members by the bylaws.



Sec. 10.10.100. - Voting by members and stockholders.

(a) On all matters requiring action by the stockholders and the members of the corporation, the stockholders and members shall vote separately by classes, and except as otherwise provided in this chapter, these matters require the affirmative vote of a majority of the votes to which the stockholders present or represented at the meeting are entitled and the affirmative vote of a majority of the votes to which the members present or represented at the meeting are entitled.

(b) Each stockholder shall have one vote, in person or by proxy, for each share of capital stock held by that stockholder, and each member shall have one vote, in person or by proxy, except that a member having a loan limit of more than $1,000 shall have one additional vote, in person or by proxy, for each additional $1,000 which the member is authorized to have outstanding on loans to the corporation at any one time as determined under AS 10.10.070 (a)(3)(B).



Sec. 10.10.110. - Amendment of articles.

(a) The articles of incorporation may be amended by the vote of the stockholders and the members of the corporation, voting separately by classes. Amendments must be approved by the affirmative vote of two-thirds of the votes to which the stockholders are entitled and two-thirds of the votes to which the members are entitled. An amendment of the articles of incorporation may not be made which is inconsistent with the general purposes expressed in this chapter or which authorizes an additional class of capital stock to be issued, or which eliminates or curtails the right of the commissioner of administration to examine the corporation or the obligation of the corporation to make reports as provided in AS 10.10.150 . An amendment of the articles of incorporation which increases the obligation of a member to make loans to the corporation, or makes a change in the principal amount, interest rate, maturity date, or in the security or credit position of an outstanding loan of a member to the corporation, or affects a member's right to withdraw from membership as provided in this chapter, or affects a member's voting rights as provided in this chapter, may not be made without the consent of each member affected by the amendment.

(b) Within 30 days after a meeting at which an amendment of the articles of incorporation has been adopted, articles of amendment signed and sworn to by the president, treasurer, and a majority of the directors, setting out the amendment and adoption of the amendment, shall be submitted in duplicate originals to the commissioner who shall examine them, and upon finding that they conform to the requirements of this chapter, shall

(1) endorse on each duplicate original the word "filed," and the date of the filing;

(2) file one duplicate original in the commissioner's office;

(3) issue a certificate of amendment and affix the other duplicate original to it;

(4) return to the corporation or its representative the certificate of amendment, together with the duplicate articles of amendment affixed.

(c) Upon the issuance of a certificate of amendment by the commissioner, the amendment becomes effective.



Sec. 10.10.120. - Directors and officers; annual and special meetings.

(a) The business and affairs of the corporation shall be conducted by a board of directors, a president, a vice president, a secretary, a treasurer, and other officers and agents the corporation by its bylaws may authorize. The board of directors shall consist of a number not less than seven nor more than 21, determined in the first instance by the incorporators and thereafter annually by the members and the stockholders of the corporation. The board of directors may exercise all the powers of the corporation except those that are conferred by law or by the bylaws of the corporation upon the stockholders or members and shall choose and appoint all the agents and officers of the corporation and fill all vacancies except on the board of directors. The board of directors shall be elected in the first instance by the incorporators and thereafter at the annual meeting, which shall be held during the month of January or, if no annual meeting can be held in the year of incorporation, then within 90 days after the approval of the articles of incorporation at a special meeting. At each annual meeting, or at each special meeting held as provided in this section, the members of the corporation shall elect two-thirds of the board of directors, and the stockholders shall elect the remaining directors. The directors hold office until the next annual meeting of the corporation or special meeting held in lieu of the annual meeting after the election and until their successors are elected and qualified unless sooner removed in accordance with the bylaws. A vacancy in the office of a director elected by the members shall be filled by the directors elected by the members, and a vacancy in the office of a director elected by the stockholders shall be filled by the directors elected by the stockholders.

(b) Directors and officers are not responsible for losses unless they are occasioned by the willful misconduct of the directors and officers.



Sec. 10.10.130. - Earned surplus.

Each year the corporation shall set apart as earned surplus not less than 10 percent of its net earnings for the preceding fiscal year until the surplus equals one half of the amount paid in on the capital stock then outstanding. Whenever the amount of the surplus is less than the required amount, it shall be built up again to the required amount in the manner provided for its original accumulation. Net earnings and surplus shall be determined by the board of directors, after providing for reserves the directors consider desirable, and the determination of the directors made in good faith shall be conclusive on all persons.



Sec. 10.10.140. - Designation of depository; prohibition against receiving deposits.

The corporation may not deposit any of its funds in a banking institution unless the institution has been designated as a depository by a vote of a majority of the directors present at an authorized meeting of the board of directors, exclusive of a director who is an officer or director of the depository. The corporation may not receive money on deposit.



Sec. 10.10.150. - Examinations, reports of condition, and required information.

The corporation shall be examined at least once annually by the commissioner of administration and shall make reports of its condition not less than annually to the commissioner of administration and more frequently upon call of the commissioner of administration, who in turn shall make copies of the reports available to the commissioner of commerce, community, and economic development and the governor. The corporation shall also furnish other information which may from time to time be required by the commissioner of administration. The corporation shall pay the actual cost of the examinations.



Sec. 10.10.160. - First meeting of corporation.

(a) The first meeting of the corporation shall be called by a notice signed by three or more of the incorporators, stating the time, place, and purpose of the meeting. A copy of the notice shall be mailed or delivered to each incorporator at least five days before the day appointed for the meeting. The first meeting may be held without notice upon agreement in writing signed by all the incorporators. There shall be recorded in the minutes of the meeting a copy of the notice or of the unanimous agreement of the incorporators.

(b) At the first meeting, the incorporators shall choose, by ballot, a temporary clerk, adopt bylaws, elect directors by ballot, and act upon other matters within the powers of the corporation. The temporary clerk shall be sworn and shall make and attest a record of the proceedings. A majority of the incorporators, but not fewer than three, shall be a quorum for the transaction of business.



Sec. 10.10.170. - Duration of corporation.

The duration of the corporation shall be 50 years, subject, however, to the right of the stockholders and the members to dissolve the corporation before the expiration of that period as provided in AS 10.10.180.



Sec. 10.10.180. - Dissolution of corporation.

The corporation may upon the affirmative vote of two-thirds of the votes to which the stockholders are entitled and two-thirds of the votes to which the members are entitled dissolve the corporation. Upon dissolution of the corporation, none of the corporation's assets shall be distributed to the stockholders until all sums due the members of the corporation as creditors of the corporation have been paid in full.



Sec. 10.10.185. - Cancellation of corporate filings.

The provisions in AS 10.06 (Alaska Corporations Code) relating to the cancellation of certain corporate filings apply to corporations created under this chapter.



Sec. 10.10.190. - Prohibition of pledge of credit of state.

The credit of the state may not be pledged to a corporation organized under the provisions of this chapter.



Sec. 10.10.200. - Corporation a "state development company".

A corporation organized under the provisions of this chapter shall be a state development company, as defined in 15 U.S.C. 661 - 696 (Small Business Investment Act of 1958), or any other similar federal legislation, and shall be authorized to operate on a statewide basis.



Sec. 10.10.210. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "board of directors" means the board of directors of the corporation created under this chapter;

(2) "commissioner" means the commissioner of commerce, community, and economic development;

(3) "corporation" means the Alaska Business and Industrial Development Corporation created under this chapter;

(4) "financial institution" means a banking corporation or trust company, savings and loan association, insurance company or related corporation, partnership, foundation, or other institution engaged primarily in lending or investing funds;

(5) "loan limit" means for any member, the maximum amount permitted to be outstanding at one time on loans made by the member to the corporation, as determined under this chapter;

(6) "member" means a financial institution authorized to do business within this state which undertakes to lend money to a corporation created under this chapter, upon its call, and in accordance with this chapter.



Sec. 10.10.220. - Short title.

This chapter may be cited as the Business and Industrial Development Corporation Act.






Chapter 10.13. - ALASKA BIDCO ACT

Article 01 - PURPOSES AND LICENSE

Sec. 10.13.010. - Purposes.

The purposes of this chapter are to

(1) promote economic development by encouraging the formation of one or more BIDCOs to help meet the financing assistance and management assistance needs of businesses in the state;

(2) establish a system of licensing, regulation, and enforcement to enable a BIDCO to satisfy the eligibility requirements for participating in programs that further the purposes of the BIDCO;

(3) encourage capital sources to invest in and lend money to BIDCOs by providing for BIDCOs a system of licensing, regulation, and enforcement designed to prevent fraud, conflict of interest, and mismanagement, and to promote competent management, accurate record keeping, and appropriate communication with shareholders;

(4) safeguard the general reputation of BIDCOs in order to increase the confidence of prospective equity investors in and prospective debt sources for BIDCOs.



Sec. 10.13.020. - Qualifications for BIDCO license.

The department shall issue a license to operate as a BIDCO to a corporation that is incorporated under AS 10.06, or that has been issued a certificate of authority under AS 10.06 to transact business in the state, and that submits an application to the department, if the department determines that

(1) the applicant has the net worth required under AS 10.13.040 ;

(2) the directors, officers, and controlling persons of the applicant satisfy the criteria under AS 10.13.050 ;

(3) it is reasonable to believe that the corporation will comply with this chapter;

(4) the applicant has a reasonable promise of being a viable, ongoing BIDCO, satisfying the basic objectives of the corporation's business plans, and achieving long-term financial success.



Sec. 10.13.030. - Application procedure.

When applying for a license, an applicant shall provide the information required by the department in the form required by the department. The information must include information on the directors, officers, and controlling persons of the applicant, the applicant's business plan, including at least 10 years of detailed financial projections and other relevant information, and additional information considered relevant by the department.



Sec. 10.13.040. - Requisite net worth.

(a) In order to receive a license, an applicant must demonstrate to the satisfaction of the department that the applicant has raised sufficient capital so that

(1) the net worth of the BIDCO is expected to be adequate, in the context of its business plan, to support the BIDCO's management team and to achieve an appropriate spreading of the risk involved in the BIDCO's provisions of financing assistance; and

(2) the BIDCO has a reasonable promise of being a viable, ongoing BIDCO, satisfying the basic objectives of its business plan and achieving long-term financial success.

(b) Unless the BIDCO receives a loan under AS 37.17.500 - 37.17.690, the department may not establish a minimum net worth for a BIDCO under this section of less than $1,500,000. If the BIDCO, as part of its initial capitalization, receives a loan under AS 37.17.500 - 37.17.690, the minimum net worth of the BIDCO may be $500,000, excluding organization costs paid for or owed by the BIDCO.



Sec. 10.13.050. - Criteria for directors, officers, and controlling persons.

(a) A license may only be issued if the department determines that each director, officer, and controlling person of the applicant is

(1) of good character and sound financial standing;

(2) competent to perform the director's or officer's functions for the applicant; and

(3) when considered collectively with the other directors, officers, and controlling persons, adequate to manage the business of the applicant as a BIDCO.

(b) The department may determine that a director, officer, or controlling person of an applicant is not of good character. Bases the department may use to make that determination include proof that the director, officer, or controlling person, or a director or officer of a controlling person has

(1) had an administrative sanction imposed under 31 U.S.C. 3801 - 3812 (Program Fraud Civil Remedies Act of 1986) for an offense under 15 U.S.C. 645; or

(2) been convicted of a crime involving fraud or dishonesty, including a conviction for an offense under 15 U.S.C. 645; in this paragraph, "conviction" includes a conviction based on a guilty plea or plea of nolo contendere.



Sec. 10.13.060. - Determination of likelihood of future noncompliance.

The department may determine that it is not reasonable to believe that an applicant would comply with this chapter if licensed. Bases the department may use to make that determination include proof that the applicant has been convicted of a crime involving fraud or dishonesty, including a conviction based on a guilty plea or plea of nolo contendere.



Sec. 10.13.070. - Denial of application.

If the department denies a license the department shall provide the applicant with a written statement explaining the reasons for the denial.



Sec. 10.13.080. - Display of license.

A licensee shall post the license in a conspicuous place in the licensee's principal office.



Sec. 10.13.090. - Transfer or assignment of license prohibited.

A licensee may not transfer or assign its license.



Sec. 10.13.100. - Surrender of license.

(a) Upon approval by a two-thirds vote of its board of directors and after complying with (b) and (c) of this section, a licensee may apply to the department to have the department accept the surrender of the licensee's license. If the department determines that the requirements of this section have been satisfied, the department shall approve the application unless the department determines that the purpose of the application is to evade a current or prospective action by the department under AS 10.13.700 - 10.13.830.

(b) Not less than 60 days before filing an application under (a) of this section, a licensee shall notify all of its shareholders and creditors of its intention to file the application. Each creditor shall be notified of the right to comment to the department. Each shareholder shall be notified of the right to file with the licensee an objection to the proposed surrender of the license within the 60-day period and shall be advised that, if the shareholder files an objection, the shareholder may also send a copy of the objection to the department.

(c) If shareholders representing 20 percent of the outstanding voting securities of the licensee file an objection with the licensee, the licensee may not proceed with the application unless the application is approved by a vote of shareholders representing two-thirds of the outstanding voting securities of the licensee.






Article 02 - CORPORATE MATTERS

Sec. 10.13.120. - Corporate name and representation of status.

(a) The corporate name of a licensee must include the word "BIDCO" or "Bidco" and must be distinguishable on the records of the department from the name of any other organized entity and from a reserved or registered name. A licensee may not transact business under a name other than its corporate name. In this subsection, "organized entity" and "reserved or registered name" have the meanings given in AS 10.35.040.

(b) Before being issued a license, a corporation that proposes to apply for a license or that applies for a license may perform, under a name that indicates that the corporation is a corporation licensed under this chapter, the acts necessary to apply for and obtain a license and otherwise prepare to begin business as a licensee. The corporation may not represent that it is a licensee until after the license has been obtained.



Sec. 10.13.130. - Board of directors.

(a) The board of directors of a licensee must have at least seven directors.

(b) The board of directors shall hold at least one meeting each calendar quarter.



Sec. 10.13.140. - Notice of officer and director changes.

Within 30 days of each of the following events, the licensee shall notify the department in writing of the event and provide any additional information that the department requires:

(1) the death, resignation, or removal of a director or officer;

(2) the election of a director; or

(3) the appointment of an officer.



Sec. 10.13.150. - Dividends.

(a) A licensee may not pay or obligate itself to pay a cash dividend or dividend in kind to the licensee's shareholders unless the payment is consistent with a dividend policy that has been adopted by the licensee and approved by the department.

(b) When approving dividend policies under this section, the department shall consider the special characteristics of BIDCOs and the diverse range of dividend policies that are potentially appropriate for a BIDCO, without allowing the licensee to engage in unsafe or unsound acts that could threaten the viability of the licensee as an ongoing BIDCO by eroding its capital base.

(c) The department may at any time withdraw a previous approval of a dividend policy if the department determines that the withdrawal is necessary to prevent unsafe or unsound acts.



Sec. 10.13.160. - Stock buy-back.

A licensee may not buy back or obligate itself to buy back a share of equity interest from a shareholder without the prior approval of the department.






Article 03 - TRANSACTION OF BUSINESS

Sec. 10.13.170. - Offices.

(a) A licensee shall maintain at least one office in this state.

(b) A licensee may not maintain an office outside this state.

(c) The location of each office of a licensee must be reasonably accessible to the public.

(d) A licensee shall post in a conspicuous place at each of the licensee's offices a sign that bears the corporate name of the licensee.

(e) If a licensee establishes, relocates, or closes an office, the licensee shall give the department written notice within 30 days of the event.



Sec. 10.13.180. - Business of licensee.

A licensee may not engage in a business other than providing financing assistance and management assistance to businesses.



Sec. 10.13.190. - General powers.

In addition to the other powers given by this chapter and the powers conferred on the licensee by the laws under which it is incorporated that are not inconsistent with this chapter, a licensee may

(1) borrow money and otherwise incur indebtedness for the licensee's purposes, including the issuing of corporate bonds, debentures, notes, and other evidence of indebtedness; a licensee's indebtedness may be secured or unsecured, and may involve equity features, including provisions for conversion to stock and warrants to purchase stock;

(2) make contracts;

(3) incur and pay necessary and incidental operating expenses;

(4) purchase, receive, hold, lease, acquire, sell, convey, mortgage, pledge, or otherwise acquire or dispose of real or personal property, and the rights and privileges that are incidental and appurtenant to the transactions, if the real or personal property is for the licensee's use in operating the licensee's business or if the real or personal property is acquired by the licensee from time to time in satisfaction of debts or the enforcement of obligations;

(5) make donations for charitable, educational, research, or similar purposes;

(6) provide financing assistance and management assistance to businesses and establish the terms and conditions of the assistance;

(7) implement a reasonable and prudent policy for conserving and investing the licensee's money before the money is used to provide financing assistance to businesses or to pay the expenses of the licensee;

(8) exercise the incidental powers that are necessary, convenient, or reasonably related to providing financing assistance and management assistance to businesses.



Sec. 10.13.200. - Financing assistance form, terms, and conditions.

A licensee may determine the form, terms, and conditions for the financing assistance that it will provide.



Sec. 10.13.210. - Financing assistance allowed.

The financing assistance that a licensee may provide includes

(1) loans;

(2) purchase of debt instruments;

(3) straight equity investments including the purchase of common stock or preferred stock;

(4) debt with equity features including warrants to purchase stock, convertible debentures, or receipt of a percent of net income or sales;

(5) royalty-based financing;

(6) debt guarantees;

(7) property leasing.



Sec. 10.13.220. - Participation in governmental programs.

(a) A licensee may participate in a federal, state, or local government program for which the licensee is eligible and that has as the program's function the provision or facilitation of financing assistance or management assistance to businesses.

(b) If a licensee participates in a program referred to in (a) of this section, the licensee shall comply with the requirements of the program.



Sec. 10.13.230. - Scope of management assistance.

When providing management assistance, a licensee may provide management advice, management services, technical advice, and technical services.



Sec. 10.13.240. - Limitation to purposes of business.

Financing assistance and management assistance provided by a licensee to a business may only be for the business purposes of the business.



Sec. 10.13.250. - Control of other businesses.

A licensee may not hold control of another business, except as provided under AS 10.13.260 - 10.13.280. In this section, "licensee" includes the licensee in concert with a director, officer, controlling person, or affiliate of the licensee.



Sec. 10.13.260. - Control of assisted business.

(a) A licensee that has provided financing assistance to a business may acquire and hold control of the business to the extent it becomes necessary to protect the licensee's interest as a creditor of, or investor in, the business.

(b) Unless the department approves a longer period, a licensee holding control of a business under this section shall divest itself of the control as soon as practicable, or within five years after acquiring the interest, whichever is sooner.

(c) Within 30 days after a licensee exercises its authority to acquire and hold control of a business under this section, the licensee shall notify the department of the action. The notification must include the reasons why it is necessary for the licensee to acquire and hold control of the business and the length of time the licensee anticipates that it may be necessary to hold control of the business.



Sec. 10.13.270. - Control of business providing financing assistance and management assistance.

With the approval of the department, a licensee may acquire and hold control of another business that is engaged only in the business of providing financing assistance and management assistance to businesses.



Sec. 10.13.280. - Control of other businesses.

(a) With the approval of the department, a licensee may acquire and hold control of a business not otherwise allowed under AS 10.13.250 - 10.13.270.

(b) The department may not approve an application under (a) of this section unless the department determines that

(1) the acquisition and control will not cause the amount of the licensee's investments in businesses covered by this section to exceed 15 percent of the assets of the licensee; and

(2) in the department's judgment the approval will promote the purposes of this chapter.

(c) An approval under (a) of this section may not be for a period of more than three years, unless the department determines that a longer period is necessary and consistent with the purposes of this chapter.



Sec. 10.13.285. - "Hold control" defined.

In AS 10.13.250 - 10.13.280, "hold control" means to directly or indirectly own, of record or beneficially, 50 percent or more of a business's outstanding voting equity interests.



Sec. 10.13.290. - Business practice standards and reserves.

(a) A licensee shall transact its business in a safe and sound manner and shall maintain itself in a safe and sound condition.

(b) In determining whether a licensee is transacting business in a safe and sound manner, the department may not consider the risk of providing financing assistance to a business, unless the department determines that the risk is great enough to demonstrate gross mismanagement when compared with the return that can be realistically expected.

(c) Notwithstanding the other provisions of this section, the department may

(1) if the amount of the financing assistance is unduly large in relation to the total assets or the total shareholder equity of the licensee, determine that a licensee's financing assistance to a single business or group of affiliated businesses violates (a) of this section or constitutes an unsafe or unsound act;

(2) require that a licensee maintain a reserve in the amount of anticipated losses;

(3) require that a licensee have in effect a written financing assistance policy approved by the licensee's board of directors, including credit evaluation and other matters; the department may not require that a licensee adopt a financing assistance policy that contains standards that prevent the licensee from exercising needed flexibility in evaluating and structuring financing assistance to businesses on an individual basis.



Sec. 10.13.300. - Disclosure of potential conflict of interest.

A person shall disclose a potential conflict of interest that occurs in a transaction in the financing documents of the transaction or, if the transaction does not involve financing assistance, in another appropriate document, if the person

(1) participates in a decision of a licensee relating to the transaction; and

(2) knows of a potential conflict of interest involving the transaction.



Sec. 10.13.310. - Terms and conditions where potential conflict of interest is involved.

If a licensee provides financing assistance to a business or engages in another business transaction, and if the assistance or transaction involves a potential conflict of interest, the terms and conditions under which the licensee provides the assistance or engages in the transaction may not be less favorable to the licensee than the terms and conditions that would be required by the licensee in the ordinary course of business if the assistance or transaction did not involve a potential conflict of interest.



Sec. 10.13.320. - Examples of potential conflicts of interest.

(a) In AS 10.13.300 - 10.13.310, licensee transactions that involve a potential conflict of interest include

(1) providing financing assistance to a principal shareholder of the licensee, to a person controlled by a principal shareholder of the licensee, or to a director, officer, partner, relative, controlling person, or affiliate of a principal shareholder of the licensee;

(2) providing financing assistance to a business to which one or more of the following provides or plans to provide contemporaneous financing assistance:

(A) a principal shareholder of the licensee;

(B) a director, officer, partner, relative, controlling person, or affiliate of a principal shareholder of a licensee;

(C) an affiliate of a principal shareholder of a licensee; or

(D) a person controlled by a principal shareholder of the licensee;

(3) providing financing assistance to a business that has or is expected to have a substantial business relationship with another business that has a director, officer, or controlling person who is also

(A) a director, officer, or controlling person of the licensee; or

(B) the spouse of a director, officer, or controlling person of the licensee;

(4) providing financing assistance to a business if the business, or a director, officer, or controlling person of the business contemporaneously has lent or will lend money to an associate of the licensee;

(5) providing financing assistance for the purchase of property of an associate or principal shareholder of the licensee;

(6) selling or otherwise transferring an asset of the licensee to an associate or principal shareholder of the licensee.

(b) In this section, "relative" means a parent, child, sibling, spouse, grandparent, grandchild, nephew, niece, aunt, or uncle, or a relative of the same degree through marriage.






Article 04 - MERGERS AND ACQUISITIONS

Sec. 10.13.400. - Acquiring control of a licensee.

A person may not acquire control of a licensee without the prior approval of the department.



Sec. 10.13.410. - Application to acquire control.

(a) The department shall approve an application to acquire control of a licensee under AS 10.13.400 if the department determines that

(1) the applicant and the directors and officers of the applicant are of good character and sound financial standing;

(2) it is reasonable to believe that the applicant will comply with this chapter; and

(3) the plans, if any, of the applicant to make a major change in the business, corporate structure, or management of the licensee are not detrimental to the safety and soundness of the licensee.

(b) If, after notice and a hearing, the department determines that the criteria for approval in (a) of this section have not been satisfied, the department shall deny the application.



Sec. 10.13.420. - Determinations.

(a) When the department is reviewing an application under AS 10.13.410, the department may determine that an

(1) applicant or a director or officer of an applicant is not of good character if the person has been convicted of a crime involving fraud or dishonesty, including a conviction based on a guilty plea or plea of nolo contendere;

(2) applicant's plan to make a major change in the management of a licensee is detrimental to the safety and soundness of the licensee if the plan provides for a person to become a director or officer of the licensee and the person has been convicted of a crime involving fraud or dishonesty, including a conviction based on a guilty plea or plea of nolo contendere.

(b) The conditions described in (a) of this section are not the only conditions upon which the department may determine that an applicant or a director or an officer of an applicant is not of good character or that an applicant's plan to make a major change in the management of a licensee is detrimental to the safety and soundness of the licensee.



Sec. 10.13.430. - Merger.

A licensee may not merge with another corporation unless the merger is approved by the department, and, if the licensee is not the surviving corporation, the surviving corporation is a licensee.



Sec. 10.13.440. - Purchase.

A licensee may not purchase all or substantially all of the business of another person unless the purchase is approved by the department.



Sec. 10.13.450. - Sale.

A licensee may not sell all or substantially all of the licensee's business or of the business of an office of the licensee to another person unless the purchaser is a licensee and the sale is approved by the department.



Sec. 10.13.460. - Department approval.

The department may not approve a merger, purchase, or sale under AS 10.13.430 - 10.13.450 unless the department determines that

(1) the merger, purchase, or sale will be safe and sound with respect to the acquiring licensee;

(2) upon consummation of the merger, purchase, or sale, it is reasonable to believe that the acquiring licensee will comply with this chapter;

(3) the merger, purchase, or sale will not have a major detrimental effect on competition in the providing of financial assistance or management assistance to businesses, or, if there will be a detrimental effect, the merger, purchase, or sale is necessary in the interests of the safety and soundness of a party to the merger, purchase, or sale, or is otherwise, on balance, in the public interest.






Article 05 - REGULATION, REPORTING, AND EXAMINATION

Sec. 10.13.470. - Administration.

The department shall administer this chapter. The department may issue orders and may adopt regulations that, in the opinion of the department, are necessary to execute, enforce, and achieve the purposes of this chapter. Adoption of regulations under this chapter is subject to AS 44.62 (Administrative Procedure Act).



Sec. 10.13.480. - Conditions of order or license.

When the department issues an order or license under this chapter, the department may impose conditions that the department determines are necessary to carry out the purposes of this chapter.



Sec. 10.13.490. - Declaratory rulings.

The department may provide to an interested person a declaratory ruling on a provision of this chapter.



Sec. 10.13.500. - Judicial review.

A final order, decision, license, or other official act of the department under this chapter is subject to judicial review by the superior court under the applicable rules of court.



Sec. 10.13.510. - Investigations.

The department may make public or private investigations inside or outside the state that the department considers necessary to determine whether to approve an application for a license, to determine whether a person has violated or is about to violate this chapter, to aid in the enforcement of this chapter, or to aid in issuing an order or adopting a regulation under this chapter.



Sec. 10.13.520. - Investigative powers.

For the purposes of an investigation, examination, or other proceeding under this chapter, the department may administer oaths and affirmations, subpoena witnesses, compel the attendance of witnesses, take evidence, and require the production of books, papers, correspondence, memoranda, agreements, and other documents or records that the department considers relevant or material to the proceeding.



Sec. 10.13.530. - Failure to comply or testify.

If a person fails to comply with a subpoena issued by the department under this chapter or to testify with respect to a matter covered by this chapter, the superior court may issue an order requiring the attendance of the person and the giving of testimony or production of evidence.



Sec. 10.13.540. - Service of process.

If the department is authorized to make service of process in connection with a noncriminal administrative proceeding under this chapter, the department may make the service by registered or certified mail.



Sec. 10.13.550. - Fees.

A person shall pay the department

(1) $2,500 for filing an application for a license;

(2) $1,250 for filing an application for approval to acquire control of a licensee;

(3) $1,250 for filing an application for approval for a merger, purchase, or sale under AS 10.13.430 - 10.13.460; if two or more applications relating to the same merger, purchase, or sale are filed, the fee for filing each application is the figure resulting from dividing $1,250 by the number of the applications;

(4) $2,500 each calendar year at the time established by the department, if the person is a licensee;

(5) a fee established by the department for the examination of a licensee or a subsidiary of a licensee; the fee shall be paid within 30 days after receiving a statement from the department; a fee established under this paragraph must include

(A) the proportionate part of the salaries and cost of employee benefits of the examiners while conducting the examination and while preparing the examination report; and

(B) the transportation costs and per diem costs of each examiner while away from the examiner's duty station.



Sec. 10.13.560. - Fee payment and refunds.

A fee for filing an application with the department shall be paid at the time the application is filed with the department and is not refundable.



Sec. 10.13.570. - Records and report requirements.

(a) A licensee shall make and keep books, accounts, and other records in the form and manner, at the place, and for the period of time that the department establishes.

(b) A licensee, affiliate of a licensee, and a subsidiary of a licensee shall file with the department the reports that the department requires. A report must be in the form and contain the information that the department requires.

(c) The department may require by order that a licensee include an asset on the licensee's books and records at a valuation that represents the current value of the asset.

(d) Not later than 90 days after the close of the calendar year, or a longer period if established by the department, a licensee shall file with the department an audit report containing

(1) financial statements, including a balance sheet, statement of income or loss, statement of changes in capital accounts, and statement of changes in financial position for, or as of the end of, the calendar year, prepared with an audit by an independent certified public accountant in accordance with generally accepted accounting principles;

(2) a report, certificate, or opinion of the independent certified public accountant who performs the audit, stating that the financial statements were prepared in accordance with generally accepted accounting principles; and

(3) other information that the department may require.



Sec. 10.13.580. - Records kept by others.

(a) If a person other than a licensee makes or keeps all or part of the books, accounts, or other records of the licensee, this chapter applies to the person with respect to the books, accounts, and other records to the same extent as if the person were the licensee.

(b) If a person other than an affiliate or subsidiary of a licensee makes or keeps all or part of the books, accounts, or other records of the affiliate or subsidiary, this chapter applies to the person with respect to the books, accounts, and other records to the same extent as if the person were the affiliate or subsidiary.

(c) If the department considers it expedient, the department may require a licensee to obtain the approval of the department before permitting another person to make or keep all or part of the books, accounts, or other records of the licensee.



Sec. 10.13.590. - Information on economic development effect.

Each year the department shall publish and provide to the legislature information on the effect of this chapter on promoting economic development in the state. The information must include aggregate statistics on

(1) the number and dollar amount of the financing assistance made by licensees to businesses; the amounts shall be organized into broad categories based on the types of industry involved; the standard industrial classification manual may be used for the categories;

(2) the number and dollar amount of the financing assistance made by licensees to minority-owned businesses and to businesses owned by women; and

(3) estimates of the number of jobs created or retained.



Sec. 10.13.600. - Examination of licensees and subsidiaries.

(a) The department may at any time examine a licensee or a subsidiary of a licensee. Licensure under this chapter constitutes implied consent to examination by the department.

(b) The department shall examine a licensee at least once during each calendar year.

(c) At the department's request the following persons shall provide to the department the books, accounts, and records of a licensee or a licensee's subsidiary and shall otherwise facilitate the department's examination of the licensee to the fullest extent possible:

(1) a director, officer, or employee of a licensee being examined by the department;

(2) a director, officer, or employee of a subsidiary of a licensee being examined by the department;

(3) a person having custody of the books, accounts, or records of a licensee being examined by the department;

(4) a person having custody of the books, accounts, or records of a subsidiary of a licensee being examined by the department.

(d) The department may retain a certified public accountant, attorney, appraiser, or other person to assist the department in the examination of a licensee or a subsidiary of a licensee if the department determines that the assistance is necessary. Within 10 days after receipt of a statement from the department, the licensee being examined shall pay the fees of a person retained by the department under this subsection.






Article 06 - PROHIBITED ACTIVITIES

Sec. 10.13.610. - Misrepresentation.

(a) Except as otherwise provided in AS 10.13.120 , a person transacting business in the state who is not a licensee may not knowingly use a name or title that indicates that the person is a BIDCO or otherwise represent that the person is a BIDCO or a licensee.

(b) A licensee may not knowingly misrepresent the meaning or effect of its license.



Sec. 10.13.620. - Inspection or copying refusal.

A person having custody of all or part of the books, accounts, or other records of a licensee may not knowingly refuse to allow the department, upon request, to inspect or make copies of the records.



Sec. 10.13.630. - Financing assistance to associates of licensee.

A licensee may not directly or indirectly provide financing assistance to an associate of the licensee.



Sec. 10.13.640. - Financing assistance to discharge obligation to associate of licensee.

A licensee may not directly or indirectly provide financing assistance to discharge, or to free money for use in discharging, part or all of an obligation to an associate of the licensee. This section does not apply to a transaction of an associate of a licensee in the normal course of the associate's business involving a line of credit or financing assistance with a term of not more than five years.



Sec. 10.13.650. - Contemporaneous financing assistance.

(a) If the terms on which a licensee provides financing assistance to a business are less favorable to the licensee than the terms on which an associate of the licensee provides financing assistance to the business, the licensee may not directly or indirectly provide the assistance to the business within one year before or after the associate provides assistance.

(b) If the financing assistance provided by the licensee's associate is of a different kind from the financing assistance provided by the licensee, the burden is on the licensee to prove that the terms on which the licensee provided the financing assistance were at least as favorable to the licensee as the terms on which the associate provided the assistance.

(c) This section does not apply

(1) if the associate is a controlling person of the licensee and is also the only shareholder of the licensee;

(2) if the associate is a subsidiary of the licensee;

(3) to a transaction of an associate of a licensee in the normal course of the associate's business involving either a line of credit or financing assistance with a term of not more than five years.



Sec. 10.13.660. - Compensation of associate.

(a) An associate of a licensee may not directly or indirectly receive from a person to whom the licensee provides financing assistance

(1) compensation in connection with the providing of the financing assistance; or

(2) other things of value for procuring, influencing, or attempting to procure or influence the licensee's action with respect to providing the financing assistance.

(b) This section does not apply to the receipt of fees by an associate of a licensee for bona fide services performed by the associate if

(1) the associate, with the consent and knowledge of the person to whom the financing assistance is provided, is designated by the licensee to perform the services;

(2) the services are appropriate and necessary under the circumstances;

(3) the fees for the services are approved as reasonable by the licensee; and

(4) the fees for the services are collected by the licensee, and the licensee pays the associate.



Sec. 10.13.670. - Exemptions.

(a) If the department finds that the exemption is in the public interest and that the regulation of the person or transaction is not necessary for the purposes of this chapter, the department may exempt a person or transaction from AS 10.13.630 - 10.13.660 for the purposes of a particular transaction.

(b) The exemption may be unconditional or upon specified terms and conditions and for specified periods.






Article 07 - ENFORCEMENT

Sec. 10.13.700. - Injunction and enforced compliance; appointment of receiver or conservator.

If, in the opinion of the department, a person has violated this chapter, or if there is reasonable cause to believe that a person is about to violate this chapter, the department may bring an action in superior court to enjoin the violation or to enforce compliance with this chapter. Upon a proper showing, a restraining order, preliminary or permanent injunction, or writ of mandamus shall be granted, and a receiver or a conservator may be appointed for the defendant or the defendant's assets.



Sec. 10.13.710. - Cease and desist orders for unlicensed persons.

If the department finds that a person has violated or that there is reasonable cause to believe that the person is about to violate AS 10.13.120(b) or 10.13.610(a), the department may order the person to cease and desist from the violation unless and until the person is issued a license under this chapter.



Sec. 10.13.720. - Cease and desist orders for violations by licensees or subject persons.

After notice and a hearing, if the department determines that a licensee or a subject person of a licensee has violated or is violating, or that there is reasonable cause to believe that the licensee or subject person is about to violate this chapter, the department may order the licensee or subject person to cease and desist from the action. The order may require the licensee or subject person to take affirmative action to correct a condition resulting from the action.



Sec. 10.13.730. - Cease and desist orders for unsafe and unsound acts.

After notice and a hearing, if the department determines that a licensee or subject person of a licensee has engaged in or that there is a reasonable cause to believe that the licensee or subject person is about to engage in an unsafe or unsound act with respect to the business of the licensee, the department may order the licensee or subject person to cease and desist from the action. The order may require the licensee or subject person to take affirmative action to correct a condition resulting from the action.



Sec. 10.13.740. - Other cease and desist orders.

If the department determines that a factor set out in AS 10.13.720 - 10.13.730 is true with respect to a licensee or subject person of a licensee and that the action or violation is likely to cause the insolvency or substantial dissipation of the assets or earnings of the licensee, is likely to seriously weaken the condition of the licensee, or is likely to otherwise seriously prejudice the interests of the licensee before the completion of proceedings conducted under AS 10.13.720 - 10.13.730, the department may order the licensee or subject person to cease and desist from the action or violation. The order may require the licensee or subject person to take affirmative action to correct a condition resulting from the action or violation.



Sec. 10.13.750. - Removal and suspension orders for certain acts.

(a) The department may issue an order removing a subject person of a licensee from office with the licensee and prohibiting the subject person from further participating in any manner in the conduct of the business of the licensee if the department determines after notice and a hearing that

(1) the person has violated this chapter or another applicable law, has engaged in an unsafe or unsound act with respect to the business of the licensee, or has engaged in an act that constitutes a breach of the person's fiduciary duty;

(2) the act, violation, or breach of fiduciary duty has caused or is likely to cause substantial financial loss or other damage to the licensee, has seriously prejudiced or is likely to seriously prejudice the interest of the licensee, or the person has received financial gain by reason of the act, violation, or breach of fiduciary duty; and

(3) the act, violation, or breach of fiduciary duty involves dishonesty on the part of the person, demonstrates the person's gross negligence with respect to the business of the licensee, or demonstrates the person's wilful disregard for the safety and soundness of the licensee.

(b) The department may issue an order removing a subject person of the licensee from office with the licensee and prohibiting the subject person from further participating in any manner in the conduct of the business of the licensee, except with the prior consent of the department if, after notice and a hearing, the department determines that, by engaging or participating in an act with respect to a financial or other business institution that resulted in substantial financial loss or other damage, the subject person of a licensee demonstrated

(1) dishonesty or a wilful or continuing disregard for the safety and soundness of the financial or other business institution; and

(2) unfitness to continue as a subject person of the licensee or to participate in conducting the business of the licensee.

(c) The department may immediately issue an order suspending a subject person of a licensee from the person's office, if any, with the licensee and prohibiting the subject person from further participating in any manner in the conduct of the business of the licensee except with the consent of the department, if the department determines that

(1) the factors in (a) or (b) of this section are true with respect to the person; and

(2) an immediate order is necessary to protect the interests of the licensee or the public.

(d) In this section, "office" means, when used with respect to a licensee, the position of director, officer, or employee of the licensee or of a subsidiary of the licensee.



Sec. 10.13.760. - Removal and suspension orders in cases of indictment or conviction.

(a) If the department determines that a subject person of a licensee has been indicted by a grand jury or has been bound over for trial by a court for a crime involving dishonesty or breach of trust, and that the continuation of the person as a subject person of the licensee may threaten the interests of the licensee or may threaten to impair public confidence in the licensee, the department may issue an order suspending the person from the person's office, if any, with the licensee and prohibiting the person from further participating in any manner in the conduct of the business of the licensee until the person's charge has been disposed of.

(b) If the department determines that a subject person or former subject person of a licensee to whom an order was issued under (a) of this section, or another subject person of a licensee, has been convicted of a crime involving dishonesty or breach of trust, and that the continuation or resumption of the person as a subject person of the licensee may threaten the interests of the licensee, the department may issue an order suspending or removing the person from the person's office, if any, with the licensee and prohibiting the person from further participating in any manner in the conduct of the business of the licensee, except with the prior consent of the department.

(c) The failure to convict a subject person who is charged with a crime involving dishonesty or breach of trust does not prevent the department from issuing an order to the person under another provision of this chapter.

(d) In this section, "office" has the meaning given in AS 10.13.750 .



Sec. 10.13.770. - Hearings on orders; rescission and modification.

(a) Within 30 days after an order is issued under AS 10.13.710 , 10.13.740, 10.13.750(c), or 10.13.760, the licensee or subject person of a licensee to whom the order is directed may file with the department an application for a hearing on the order.

(b) If the department fails to promptly notify the office of administrative hearings (AS 44.64.010 ) of the application and the office fails to begin a hearing within 15 business days after the application is filed or within a longer period to which the licensee or subject person consents, the order shall be considered rescinded.

(c) After the hearing, the department shall affirm, modify, or rescind the order.

(d) A person to whom an order is issued under this section may apply to the department to modify or rescind the order. The department may not modify or rescind the order unless the department determines that it is in the public interest to do so and that it is reasonable to believe that the person will comply with this chapter.

(e) The right of a licensee or subject person to whom an order is issued under AS 10.13.710 , 10.13.740, 10.13.750(c), or 10.13.760 to an interlocutory review of the order is not affected by the failure of the licensee or subject person to apply to the department for a hearing on the order issued under this section.



Sec. 10.13.780. - Disclosure to shareholders.

If the department determines that the results of a department communication or order addressed to the licensee or to a subject person of the licensee should be disclosed to the licensee's shareholders, the department may require the licensee to make the disclosure in the form and manner determined by the department.



Sec. 10.13.790. - Meetings of directors and shareholders called by department.

(a) If the department considers it expedient, the department may call a meeting of the board of directors or of the shareholders of a licensee.

(b) The department shall send notification of the time, place, and purpose of the meeting not less than five days before the meeting to each director, if a directors' meeting, or to each shareholder, if a shareholders' meeting, either by personal service or by registered or certified mail sent to the person's last known address as shown in the records of the department.

(c) The licensee shall pay the notice and meeting expenses for a meeting of shareholders called under (a) of this section.



Sec. 10.13.800. - Orders restricting additional financing assistance.

(a) The department may issue an order directing a licensee to refrain from providing additional financing assistance to businesses if, in the opinion of the department, the order is necessary to protect the interests of the licensee or the public, and if, after notice and a hearing, the department determines that

(1) the licensee or a controlling person, subsidiary, or affiliate of the licensee has violated this chapter or another applicable law;

(2) the licensee is conducting the licensee's business in an unsafe and unsound manner;

(3) the licensee is in a condition that makes it unsafe or unsound for the licensee to transact business;

(4) the licensee has ceased to transact business as a BIDCO;

(5) the licensee is insolvent;

(6) the licensee has suspended payment of the licensee's obligations, has made an assignment for the benefit of the licensee's creditors, or has admitted in writing the licensee's inability to pay the licensee's debts as the debts become due;

(7) the licensee has applied for an adjudication of bankruptcy, reorganization, arrangement, or other relief under a bankruptcy, reorganization, insolvency, or moratorium law, an involuntary petition in bankruptcy against the person has not been dismissed in 90 days, or a person has applied for the relief under the law against a licensee and the relief has been granted or the licensee has by an affirmative act approved of or consented to the action; or

(8) a fact or condition exists that would have been grounds for denying the licensee a license if the fact or condition had existed when the licensee applied for the license.

(b) If the department determines that a factor in (a) of this section is true with respect to a licensee and that it is necessary for the protection of the interests of the licensee or the public that the department immediately prevent the licensee from providing additional financing assistance to businesses, the department may issue the order without a hearing.

(c) If the department consents, a licensee that has been the subject of an order under (a) or (b) of this section may resume providing financing assistance to businesses under the conditions that the department prescribes.

(d) A person to whom an order is issued under (a) or (b) of this section may apply to the department to modify or rescind the order. The department may not grant the application unless the department determines that it is in the interest of the public to do so and that it is reasonable to believe that the person will comply with this chapter.



Sec. 10.13.810. - Taking possession of licensee.

(a) If the department finds that a factor in AS 10.13.800 is true with respect to a licensee and that it is necessary for the protection of the interests of the licensee or of the public, the department may take immediate possession of the property and business of the licensee and appoint a conservator for the licensee.

(b) The department may appoint as conservator one of the employees of the department or another competent and disinterested person. The department shall be reimbursed out of the assets of the conservatorship for all money expended by the department in connection with the conservatorship. Upon the approval of the department, the expenses of the conservatorship paid for by the department shall be paid out of the assets of the licensee. Payment of the department expenses shall take priority over other payments from the assets and shall be fully paid before a final distribution is made.

(c) Under the direction of the department, the conservator shall take possession of the books, records, and assets of the licensee and shall take other action that is necessary to conserve the assets of the licensee or to ensure payment of obligations of the licensee pending further disposition of the licensee's business.

(d) At an appropriate time, the department may terminate the conservatorship and permit the licensee to resume the transaction of the licensee's business subject to the terms, conditions, restrictions, and limitations the department prescribes.



Sec. 10.13.820. - Receivership.

(a) The department may apply to the superior court for the appointment of a receiver for a licensee, if the department determines that the licensee should be liquidated because

(1) the licensee is insolvent;

(2) the licensee has suspended payment of the licensee's obligations, has made an assignment for the benefit of the licensee's creditors, or has admitted in writing the licensee's inability to pay the licensee's debts as the debts become due;

(3) the licensee has applied for an adjudication of bankruptcy, reorganization, arrangement, or other relief under a bankruptcy, reorganization, insolvency, or moratorium law;

(4) a person has applied for the relief described under (3) of this subsection against a licensee and the licensee has by an affirmative act approved of or consented to the action or the relief has been granted; or

(5) the licensee is in a condition that makes it unsafe or unsound for the licensee to transact business.

(b) If a receiver is appointed under (a) of this section, the receiver shall liquidate the property and business of the licensee.



Sec. 10.13.830. - Civil penalty.

(a) If after notice and a hearing the department finds that a person has violated this chapter, the department may order the person to pay to the department a civil penalty in the amount the department specifies. The civil penalty may not exceed $1,000 for each violation, or in the case of a continuing violation, $1,000 for each day the violation continues.

(b) This section does not apply to an act committed or omitted in good faith in conformity with an order, regulation, declaratory ruling, or written interpretative opinion of the department, even if the order, regulation, declaratory ruling, or written interpretative opinion is later amended, rescinded, or repealed, or determined by judicial or other authority to be invalid.

(c) The provisions of (a) of this section are in addition to, and not alternative to, the other provisions of this chapter that authorize the department to issue orders or to take other action on account of a violation of this chapter.






Article 08 - GENERAL PROVISIONS

Sec. 10.13.850. - Construction of chapter.

This chapter shall be liberally construed to accomplish its purposes.



Sec. 10.13.860. - Application of Administrative Procedure Act to proceedings.

A proceeding under AS 10.13.830 is subject to AS 44.62 (Administrative Procedure Act). Except as otherwise provided in this chapter, other proceedings and actions under this chapter are exempt from AS 44.62.



Sec. 10.13.870. - Appeals.

A final order of an administrative proceeding under AS 10.13.710 - 10.13.760, 10.13.800, 10.13.810, or 10.13.830 may be appealed to the superior court.



Sec. 10.13.880. - Application of law under which licensee incorporated.

Except as otherwise provided in this section, the provisions of the law under which a licensee is incorporated apply to the licensee. If a provision of the licensee's incorporating law conflicts with a provision of this chapter, this chapter controls.



Sec. 10.13.890. - Associates.

(a) In AS 10.13.300 - 10.13.320 and 10.13.630 - 10.13.660, a person who is an associate within six months before or after a licensee provides financing assistance shall be considered to be an associate as of the date the licensee provides the assistance.

(b) If a licensee, in order to protect the licensee's interests, designates a person to serve as a director of, officer of, or in a management capacity of a business to which the licensee provides financial assistance, the person may not, on that account, be considered to be an associate under AS 10.13.300 - 10.13.310 or 10.13.630 - 10.13.660. This subsection does not apply if the person has, directly or indirectly, another financial interest in the business or if the person, at any time before the licensee provides the financing assistance, served as a director of, officer of, or in another capacity in the management of the business for a period of 30 days or more.



Sec. 10.13.900. - Other licenses.

A corporation that is licensed under this chapter may apply for and be issued a license under another law of the state, federal government, or of another state in the United States unless the transaction of business by the corporation as a licensee under the other license would violate this chapter or would be contrary to the purposes of this chapter.



Sec. 10.13.910. - Exemption.

A licensee is not subject to the provisions of AS 06.



Sec. 10.13.920. - Authority of department.

The provisions of this chapter relating to conflicts of interest do not limit the authority of the department to determine that an act involves a conflict of interest and is therefore an unsafe or unsound act.



Sec. 10.13.930. - Confidentiality.

(a) The commissioner, deputies, and other employees of the department may not disclose information acquired by them in the discharge of their duties under this chapter except to the extent disclosure of the information is required by law, other than the public records provisions of AS 40.25.110 - 40.25.220, or is required by court order.

(b) Notwithstanding (a) of this section, the department may disclose information that is confidential under (a) of this section if the department determines that disclosure of the information is necessary to promote the public interest. This subsection does not authorize the disclosure of information acquired by the department in the course of an examination of a licensee.

(c) Notwithstanding (a) of this section, the department may furnish information that is confidential under (a) of this section to the Alaska Industrial Development and Export Authority if the information is related to a BIDCO that has received assistance under former AS 37.17.200 - 37.17.390.

(d) A BIDCO may provide to a current or prospective creditor or shareholder of the BIDCO a copy of an examination report on the BIDCO made by the department under this chapter.



Sec. 10.13.990. - Definitions.

In this chapter,

(1) "affiliate" means, if used with respect to a nonnatural person, a person who controls the nonnatural person, who is controlled by the nonnatural person, or who is controlled by a person who also controls the nonnatural person;

(2) "associate" means, if used with respect to a licensee,

(A) a controlling person, director, or officer of the licensee;

(B) a director, officer, or partner of a person referred to in (A) of this paragraph;

(C) a person who controls, is controlled by, or is under common control with a person referred to in (A) of this paragraph, directly or indirectly through an intermediary;

(D) a close relative of a person referred to in (A) of this paragraph; in this subparagraph, "close relative" means a parent, child, sibling, or spouse, or a relative of the same degree through marriage;

(E) a person of which a person referred to in (A) - (D) of this paragraph is a director or officer;

(F) a person in which a person referred to in (A) - (D) of this paragraph, or a combination of the persons acting in concert, owns or controls, directly or indirectly, a 20 percent or greater equity interest;

(3) "BIDCO" means a corporation that is licensed under this chapter to provide financial and management assistance to businesses;

(4) "business" means a person who transacts or proposes to transact business on a regular and continual basis;

(5) "control" means, if used with respect to a specific person, the power to direct or cause the direction of, directly or indirectly through an intermediary, the management and policies of the person, through the ownership of voting interests, by contract other than a commercial contract for goods or nonmanagement services, or by other means; a natural person is not considered to control another person solely because the natural person is a director, officer, or employee of the other person; a person is rebuttably presumed to control a corporation if the person directly or indirectly owns of record, holds beneficially with power to vote, or holds proxies with discretionary authority to vote, 20 percent or more of the then outstanding voting securities issued by a corporation;

(6) "controlling person" means, if used with respect to a specific person, a person who controls the specific person, directly or indirectly through an intermediary;

(7) "corporate name" means the name of a corporation in its articles of incorporation;

(8) "department" means the Department of Commerce, Community, and Economic Development;

(9) "insolvent" means not paying debts in the ordinary course of business, not paying debts as they become due, or liabilities exceeding assets;

(10) "interests of the licensee" includes the interests of the shareholders of the licensee;

(11) "license" means a license issued under this chapter;

(12) "licensee" means a corporation that is licensed under this chapter;

(13) "officer" means

(A) with respect to a corporation, a person appointed or designated as an officer of the corporation by or under applicable law or the corporation's articles of incorporation or bylaws, or a person who performs with respect to the corporation the functions usually performed by an officer of a corporation;

(B) with respect to a specific person other than a natural person or a corporation, a person who performs for the specific person the functions usually performed by an officer of a corporation for a corporation;

(14) "order" means an approval, consent, authorization, exemption, denial, prohibition, or requirement applicable to a specific case and issued by the department, including a license condition and an agreement made by a person with the department under this chapter;

(15) "person" includes a government and an agency of a government; when used with respect to acquiring control of or controlling a specific person, "person" includes a combination of two or more persons acting in concert;

(16) "principal shareholder" means a person who owns, directly or indirectly, of record or beneficially, securities representing 10 percent or more of the outstanding voting securities of a corporation;

(17) "subject person" means

(A) a controlling person, subsidiary, or affiliate of a licensee;

(B) a director, officer, or employee of a licensee or of a controlling person, subsidiary, or affiliate of a licensee;

(C) another person who participates in the conduct of the business of a licensee; or

(D) if used with respect to a licensee, a company or business of which the licensee holds control under AS 10.13.260 - 10.13.280.



Sec. 10.13.995. - Short title.

This chapter may be cited as the Alaska BIDCO Act.









Chapter 10.15. - ALASKA COOPERATIVE CORPORATION ACT

Article 01 - SUBSTANTIVE PROVISIONS

Sec. 10.15.005. - Purposes for which cooperatives may be organized.

A cooperative may be organized under this chapter for any lawful purpose, except for the purpose of banking or insurance or the furnishing of electric or telephone service.



Sec. 10.15.010. - General powers.

Each cooperative may

(1) have perpetual succession unless a limited period of duration is stated in its articles;

(2) sue and be sued, complain and defend, in its corporate name;

(3) adopt a corporate seal and alter it, and use it by having it, or a facsimile of it impressed, affixed or reproduced;

(4) buy, take, receive, lease, take by gift, devise or bequest, or otherwise acquire, own, hold, improve, use and otherwise deal in, real or personal property, wherever situated;

(5) sell, convey, mortgage, pledge, lease, exchange, transfer and otherwise dispose of its property and assets;

(6) buy, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of, and otherwise use and deal in, shares or other interests in, or obligations of, other domestic or foreign cooperatives and corporations, partnerships or individuals, or direct or indirect obligations of the United States or of any other government, state, territory, or its governmental district or municipality or instrumentality;

(7) make contracts and incur liabilities, borrow money at the rates of interest the cooperative determines, issue notes, bonds, certificates of indebtedness and other obligations, issue certificates representing equity interests in its assets, and secure its obligations by mortgage or pledge of its property, franchise and income;

(8) lend money for its corporation purposes, invest and reinvest its funds and take and hold real and personal property as security for the payment of funds loaned or invested;

(9) conduct business and affairs and have offices and exercise its powers in a state, territory, district or possession of the United States, or in a foreign country;

(10) elect or appoint officers and agents, and define their duties and fix their compensation;

(11) make and alter bylaws, consistent with its articles and the laws of the state, for the administration and regulation of its affairs;

(12) donate for the public welfare or for charitable, scientific or educational purposes;

(13) indemnify a director, officer or agent or former director, officer or agent, or a person who may have served at its request as a director or officer of another domestic or foreign cooperative of which it is a member, against expenses necessarily incurred in defense of a proceeding in which that person is a party because that person served as a director, officer or agent, but this paragraph does not apply to proceedings in which the director, officer or agent is adjudged liable for negligence or misconduct in the performance of duty, and indemnification under this paragraph is not exclusive of other rights to which the director, officer or agent may have been entitled;

(14) cease its activities and surrender its franchise;

(15) have and exercise all powers necessary or convenient to carry out the purposes for which the cooperative is organized.



Sec. 10.15.015. - Bylaws.

The board of directors shall adopt the initial bylaws of a cooperative. The members of the cooperative may alter, amend or repeal the bylaws or adopt new bylaws. Bylaws may contain provisions for the regulation and management of the affairs of the cooperative not inconsistent with law or the articles.



Sec. 10.15.020. - Membership.

(a) Membership in a cooperative is conditioned on ownership of a share of membership stock or payment of a membership fee as set forth in the articles. However, the bylaws of a cooperative may authorize membership conditioned upon payment of part of the membership fee or payment for part of the membership stock subscribed for and compliance with an agreement to pay the balance.

(b) The bylaws of the cooperative shall set forth the qualifications for membership and method of acceptance of members; however, the bylaws may not deny membership privileges or votes to any owner or holder of a producer's certificate of equity if they own or hold payable or past due certificates of $2,500 or more.

(c) Bylaws may provide for termination of membership and the conditions and terms of termination.



Sec. 10.15.025. - Registered office and registered agent.

Each cooperative shall continuously maintain in this state a registered

(1) office which may, but need not be, the same as its place of business;

(2) agent, who may be either an individual resident in the state whose business office is identical with the registered office, or a domestic corporation having a business office identical with the registered office, or a foreign corporation authorized to transact business in the state and having a business office identical with the registered office.



Sec. 10.15.030. - Change of registered office or agent.

A cooperative may change its registered office or registered agent under the procedure set out in AS 10.06.165 , and a person who has been designated by a cooperative as its registered agent may resign under the procedure set out in AS 10.06.170 .



Sec. 10.15.035. - Service on agent is service on cooperative.

A registered agent appointed by a cooperative is an agent of the cooperative upon whom process, notice or demand required or permitted by law to be served upon the cooperative may be served.



Sec. 10.15.040. - Defense of ultra vires.

An act or a transfer of property to or by a cooperative is not invalid because it is in excess of the cooperative's power to do the act or make or receive the transfer, except that the lack of power may be asserted in a proceeding by

(1) a member, shareholder or director against the cooperative to enjoin an act or transfer of property to or by the cooperative; if the unauthorized act or transfer sought to be enjoined is being, or is to be, performed or made under a contract to which the cooperative is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it considers it equitable, set aside and enjoin the performance of the contract, and in so doing may allow to the cooperative or to the other parties to the contract compensation for the loss or damage sustained by either of them resulting from the action of the court in setting aside and enjoining the performance of the contract; but the court may not award anticipated profits to be derived from the performance of the contract as a loss or damage sustained;

(2) a cooperative, its legal representative, or through its members or shareholders in a representative suit, against the officers or directors of former officers and directors of the cooperative;

(3) the attorney general against the cooperative in an action to dissolve the cooperative or to enjoin it from the transaction of unauthorized business.



Sec. 10.15.045. - Capital stock.

A cooperative, including a cooperative that requires a membership fee rather than the holding of membership stock as a prerequisite of membership, may issue the number of shares of capital stock stated in its articles. The shares may be divided into more than one class with the designations, preferences, limitations and relative rights stated in the articles, except that capital stock has no voting power except as specifically authorized in this chapter.



Sec. 10.15.050. - Membership stock.

The articles may require that members own one or more shares of membership stock, and may provide limitations on the issuance and transferability of the stock.



Sec. 10.15.055. - Transfer of stock.

Unless restricted by the articles, stock other than membership stock may be issued or transferred without limitation.



Sec. 10.15.060. - Payment required for issuance.

A stock certificate may not be issued except upon payment of the par value of the shares it represents if the shares have par value, or if the shares are without par value, upon payment of the consideration for the shares expressed in dollars as fixed for the shares by the board. Payment for shares may be in cash or other tangible or intangible property. If payment is made in property other than cash, the value of the property shall be determined by the board. The determination, if made in good faith, is conclusive.



Sec. 10.15.065. - No preemptive right to new issues.

Shareholders have no preemptive right to purchase additional shares.



Sec. 10.15.070. - Certificates representing shares.

Each certificate of stock of a cooperative must bear the manual or facsimile signature of a principal officer and must include the following information:

(1) the name of the cooperative, number and class of the shares represented by the certificate, the par value of each share or a statement that the shares are without par value, and if the shares are membership stock, that designation;

(2) any restrictions on the issuance or transfer of the shares;

(3) if more than one class of stock is authorized or if stock is authorized in a cooperative that requires a membership fee of its members, designation of the several classes of stock and the respective preferences, limitations, and relative rights of the classes; instead of a full statement, the information required by this paragraph may be given in summary form.



Sec. 10.15.075. - Manner of voting by shareholders.

AS 10.06.420 relating to voting of shares in business corporations applies to shareholders of cooperatives and shares of the capital stock of cooperatives other than membership stock.



Sec. 10.15.080. - Determining who are shareholders for purposes of notice, voting, and dividends.

For the purpose of determining shareholders entitled to notice of or to vote at meetings, or entitled to receive payment of a dividend, the bylaws may fix in advance a date as the record date for the determination of shareholders. The date shall be not more than 50 days and not less than 10 days prior to the date on which the particular action requiring the determination of shareholders is to be taken. If no record date is fixed by the bylaws, the date on which notice of the meeting is mailed or the date on which the resolution of the board of directors declaring the dividend is adopted, as the case may be, is the record date for the determination of shareholders. When a determination of shareholders entitled to vote at a meeting is made as provided in this section, the determination applies to any adjournment of that meeting.



Sec. 10.15.085. - Subscription for shares.

A subscription for shares of a cooperative is irrevocable for six months unless otherwise provided by the subscription agreement, or unless all subscribers consent to the revocation.



Sec. 10.15.090. - Limitation of liability of members.

Except for a debt lawfully contracted between a member and the cooperative, a member is not liable for the debts of the cooperative in an amount exceeding the sum remaining unpaid on the member's subscription for shares of the cooperative, and the sum remaining unpaid on the member's membership fee if a fee is required by the cooperative.



Sec. 10.15.095. - Dividends on capital stock.

A cooperative organized with capital stock may pay the dividend upon capital stock authorized by its articles if its capital is not impaired and would not be impaired by the payment.



Sec. 10.15.100. - Recall, acquisition, exchange, redemption, and reissuance of stock or other evidence of equity.

Unless the articles provide otherwise, a cooperative may recall membership stock upon termination of membership, and acquire, exchange, redeem, and reissue its own shares or other evidences of equity. The consideration paid for shares of membership stock recalled by the cooperative shall be the par value of the shares plus accrued and unpaid dividends, if any. However, if the shares have no par value the consideration paid shall be the consideration in dollars for which the shares were issued plus accrued and unpaid dividends. The cooperative may set off obligations to it of the holder of membership stock or other evidence of equity.



Sec. 10.15.105. - Limitations on acquisition, recall, or redemption.

No acquisition, recall, or redemption of stock or other evidence of equity may be made if the result would be to bring the value of the remaining assets of the cooperative below the aggregate of its indebtedness. The articles may provide limitations on the right of a cooperative to acquire, recall, exchange, or redeem its shares or other evidences of equity.



Sec. 10.15.110. - Status of reacquired shares.

When shares are acquired, recalled, exchanged or redeemed by the cooperative, they are restored to the status of authorized but unissued shares.



Sec. 10.15.115. - Missing certificates or ownership records.

(a) When a certificate for a security issued by a cooperative is missing, the cooperative shall issue a duplicate certificate upon the request of the owner and upon the furnishing of the indemnity required by the cooperative.

(b) When records showing ownership of securities are missing or if records upon which the apportionment of securities is based are missing, and in either case if the information which is missing is necessary to a proposed redemption of the securities, the cooperative may give notice and redeem the securities as follows:

(1) the cooperative shall set aside an amount equal to the value of the securities to be redeemed;

(2) the cooperative shall give notice of the redemption to all owners of securities of whom the cooperative has knowledge;

(3) if the ownership of any securities is unknown to the cooperative, it shall publish notice of the redemption at least once a month for four months in a newspaper of general circulation in the judicial district in which the registered office of the cooperative is located;

(4) after publication, unclaimed outstanding securities represented by the missing records may be terminated in accordance with the provisions of this chapter dealing with unclaimed distributions, redemptions or proceeds.



Sec. 10.15.120. - Meetings of members.

(a) Meetings of members may be held either inside or outside the state as provided in the bylaws. In the absence of a bylaw provision, meetings shall be held at the principal place of business of the cooperative.

(b) An annual meeting of the members shall be held at the time or within the time provided in the bylaws. If the bylaws do not fix a time for the meeting, the annual meeting shall be held in each calendar year at the time the board determines. Failure to hold the annual meeting at the designated time does not work a forfeiture or dissolution of the cooperative.

(c) Special member meetings may be called by the president or the board. The secretary shall call a special meeting upon the filing of a petition stating the business to be brought before the meeting signed by not less than 10 percent of the members of the cooperative.

(d) Written notice stating the place, day and hour, and in case of a special member meeting the purpose for which the meeting is called, shall be given to each member and each shareholder, if shareholders are entitled to vote at the meeting, either personally or by mail, not less than seven or more than 30 days before the meeting by direction of the person calling the meeting. If that notice is mailed, it is considered given when deposited in the United States mail addressed to the member or shareholder at the address of the member or shareholder as it appears on the records of the cooperative with postage prepaid. At a meeting at which the members are to be represented by delegates, notice to the members may be given by notifying the delegates and their alternates, if any.



Sec. 10.15.125. - Special bylaw provisions on district meetings.

A cooperative may provide in its bylaws (1) for the formation of districts, and the holding of member meetings by districts and the holding of elections of directors at district meetings; and (2) that delegates may be elected at district meetings to represent their districts in annual and special meetings of the members. Notice of district meetings shall be given in the same manner as prescribed in AS 10.15.120 for member meetings.



Sec. 10.15.130. - Voting by members.

(a) Each member has one vote except that bylaws may authorize voting according to actual, estimated or potential patronage, or a combination of these plans of voting. Shares of stock may not be given voting power except in the specific instances authorized by this chapter.

(b) Members may not vote by proxy. However, a member that is a corporation, association or partnership may designate a representative to cast its vote. In the absence of written notice that a person has been designated to represent a member which is other than a natural person, the member may be represented by any of its principal officers.

(c) If the bylaws of a cooperative provide for the formation of districts and the election of delegates at district meetings to represent their districts in member meetings, this representation is not considered voting by proxy. The delegates shall cast the votes to which members represented by them are entitled on those matters not covered by mail ballots submitted to all members.

(d) If the bylaws so provide, the board may have submitted by mail ballot any question to be voted on at a member meeting, including the election of directors. In this event the secretary shall mail to each member, along with the notice of the meeting, the ballot on each question and a voting envelope. The ballot shall be cast in a sealed envelope authenticated by the member's signature. A vote cast by mail shall be counted as if the member were present and voting in person.

(e) The bylaws may set forth provisions, not inconsistent with this chapter, relating to the methods and procedures for voting.



Sec. 10.15.135. - Quorum of members.

Ten percent of voting members, in person or by proxy, if district delegates, constitute a quorum for an annual or special meeting unless the bylaws provide for a greater number.



Sec. 10.15.140. - Qualifications and membership of board of directors.

(a) The board of directors shall manage the business and affairs of a cooperative. Each director shall be a member or a representative of a member who is not a natural person. Unless the bylaws otherwise provide, directors need not be residents of this state. The bylaws may prescribe other qualifications for directors and may provide that directors be from specified state districts.

(b) The board of directors shall consist of at least three members. The number of directors shall be fixed or determined by the bylaws, except that the number constituting the initial board shall be fixed by the articles.



Sec. 10.15.145. - Initial board of directors.

Directors constituting the initial board hold office until the first annual meeting of the members and until their successors are elected and take office.



Sec. 10.15.150. - Election and terms of directors.

At the first annual meeting and at subsequent meetings, directors shall be elected by the members in the manner and for the term of office provided in the bylaws, but not to exceed three years. Each director shall enter immediately upon the discharge of the director's duties and, subject to resignation or removal, shall hold office for the term for which elected and until a successor takes office.



Sec. 10.15.155. - Removal of directors.

A director may be removed upon a majority vote of all members voting in person at a member meeting. Before a vote for removal may be taken, written reasons for removal of the director shall be presented at a meeting of members and the director sought to be removed shall have an opportunity to answer the reasons at that meeting. The written statement of reasons for removal shall be filed with the minutes of the meeting. The bylaws may contain other provisions for the removal of a director consistent with the provisions of this section.



Sec. 10.15.160. - Filling unexpired term.

Unless the bylaws provide otherwise, a vacancy in the board may be filled by the affirmative vote of a majority of the remaining directors though less than a quorum of the board. The director elected to fill a vacancy serves for the unexpired term of the director's predecessor in office.



Sec. 10.15.165. - Meetings of board of directors.

(a) Regular or special meetings of the board may be held inside or outside the state.

(b) Regular meetings of the board may be held with or without notice as prescribed in the bylaws. Special meetings of the board shall be held upon the notice prescribed in the bylaws. Attendance of a director at a meeting constitutes a waiver of notice of the meeting except where a director attends a meeting for the express purpose of objecting to the transaction of business because the meeting is not lawfully called or convened.

(c) Unless the bylaws provide otherwise, the purpose of a meeting of the board need not be specified in the notice of the meeting.

(d) Unless a greater number is required in the bylaws, a majority of the members of the board determined pursuant to the bylaws or in the absence of a bylaw fixing the number of directors, then of the number stated in the articles constitutes a quorum for the transaction of business. Unless a greater number is required in the bylaws, an act of the majority of the directors present at a meeting at which a quorum is present is the act of the board.



Sec. 10.15.170. - Executive committee.

(a) If the bylaws provide, the board may elect an executive committee consisting of three or more directors which, to the extent provided in the bylaws of the cooperative, may exercise all the authority of the board in the management of the cooperative, except for

(1) apportionment or distribution of net proceeds, savings or losses;

(2) selection of officers;

(3) filling of vacancies in the board or the executive committee.

(b) The board may elect other directors as alternates for members of the executive committee.

(c) Designation of an executive committee and the delegation to it of authority does not relieve the board or a member of the board of any responsibility imposed by law.



Sec. 10.15.175. - Officers.

(a) The principal officers of a cooperative are a president, one or more vice presidents as prescribed in the bylaws, a secretary and a treasurer. The officers shall be elected annually by the board at the time and in the manner the bylaws provide. The offices of secretary and treasurer may be combined in one person. Each principal officer except the secretary and the treasurer, and one of the vice presidents if the bylaws provide for more than one, shall be a director of the cooperative. The manager of a cooperative may hold the office of vice president if more than one vice president is provided for in the bylaws.

(b) Other officers may be chosen by the board.

(c) Officers have the authority and shall perform the duties the bylaws provide, or as the board determines, not inconsistent with the bylaws. Any officer may be removed by the board whenever in its judgment the best interests of the cooperative will be served by removal. Election or appointment of an officer does not of itself create contract rights.



Sec. 10.15.180. - Compensation and benefits to directors, officers, and employees.

Unless the bylaws provide otherwise,

(1) only the members of the cooperative may establish compensation or other benefits for a director, not available generally to officers and employees, for services as a director;

(2) a director may not hold, during a term as director, a position in the cooperative on regular salary;

(3) the board may provide, for prior or future services of an officer or employee, reasonable compensation, pension, or other benefits to the officer or employee and pension or other benefits to a member of the family of the officer or employee or the beneficiaries of the officer or employee; an officer or employee who is a director may not take part in a vote on compensation for services rendered or to be rendered to the cooperative by that officer or employee.



Sec. 10.15.185. - Taking action without meeting.

Action required by this chapter to be taken at a meeting of the members or directors of a cooperative, or any other action that may be taken at a meeting of the members, directors, or members of the executive committee, may be taken without a meeting if a consent in writing setting forth the action taken is signed by all of the members, directors, or executive committee members entitled to vote. This consent has the force and effect of a unanimous vote at a meeting.



Sec. 10.15.190. - Waiver of notice.

Whenever a notice is required to be given to a member or director of a cooperative under this chapter or under the articles or bylaws of a cooperative, a waiver of notice in writing signed by the person entitled to the notice, before or after the time stated in the notice, is equivalent to the giving of the notice.



Sec. 10.15.195. - Voting requirements of articles.

If the articles require the vote of a greater proportion of the members or shareholders than required by this chapter, the articles control.



Sec. 10.15.200. - Procedural requisites in action brought in right of cooperative by member or shareholder.

(a) An action may not be instituted or maintained in the right of a cooperative by a member or shareholder unless that person

(1) alleges in the complaint that the person was a member or shareholder of record when a part of the transaction of which the person complains took place, or that membership or stock afterwards devolved on the person by operation of law from a person who was a member or shareholder at that time;

(2) alleges in the complaint with particularity efforts of the person to secure from the board the action desired, that the person has either informed the cooperative or board in writing of the ultimate facts of each cause of action against each director or that the person has delivered to the cooperative or board a copy of the complaint that the person proposes to file, and states the reasons for failure of the person to obtain action or the reasons for not making the effort;

(3) files a complaint in the action within 20 days after notification given to the cooperative or board as provided by (2) of this subsection.

(b) The action may not be dismissed or compromised without the approval of the court.



Sec. 10.15.205. - Allowance of costs to plaintiff.

If anything is recovered or obtained as the result of an action under AS 10.15.200 , whether by compromise and settlement or by judgment, the court may award the plaintiff the reasonable expenses of maintaining the action, including reasonable attorney fees, out of the proceeds of the recovery, and may direct the plaintiff to account to the cooperative for the remainder of the proceeds.



Sec. 10.15.210. - Security for costs.

In an action brought in the right of a cooperative by fewer than three percent of the members or by holders of less than three percent of an outstanding class of stock, the defendants may require the plaintiff to give security for the reasonable expenses of defending the action, including attorney fees. The amount of the security may be increased or decreased in the discretion of the court upon showing that the security provided is or may be inadequate or is excessive.



Sec. 10.15.215. - Permitted purposes of cooperative contracts.

Contracts for any of the following purposes, whether contained in the bylaws or separately written, are valid when made between a cooperative and a member in which the member agrees to

(1) sell, market or deliver to or through the cooperative or facilities furnished by it all or a specified part of products produced by the member or under the control of the member;

(2) authorize the cooperative or facilities furnished by it to act for the member in any manner with respect to all or a specified part of products produced by the member or under the control of the member;

(3) buy or procure from or through the cooperative or facilities furnished by it all or a specified part of goods or services to be bought or produced by the member;

(4) authorize the cooperative or facilities furnished by it to act for the member in any manner in the procurement of goods or the procurement of performance of services.



Sec. 10.15.220. - Liquidated damages clause in cooperative contracts.

The contract referred to in AS 10.15.215 may fix and require liquidated damages to be paid by the member to the cooperative in the event of a breach of the contract by the member. Liquidated damages may be a percentage of the value or a specified amount per unit of the products, goods or services involved by the breach, or a specific sum.



Sec. 10.15.225. - Contracts between two or more cooperatives.

Two or more cooperatives may contract and act in association, corporate or otherwise, to perform collectively any of their powers or purposes authorized by this chapter.



Sec. 10.15.230. - Recording of cooperative contracts.

A cooperative may record a contract authorized by this chapter in the office of the recorder of the recording district in which the member resides or in which the products covered by the contract have been or are to be produced.



Sec. 10.15.235. - Recording of uniform cooperative contracts.

If the cooperative has substantially uniform contracts with more than one member residing or producing the products in a recording district, it may, instead of recording the original contracts, record

(1) a true copy of the uniform contract; and

(2) a sworn list of the names of members who have executed the contract and who reside or produce the products in the recording district, and the effective date of the contract as to each member.



Sec. 10.15.240. - Recording procedure.

The recorder shall number consecutively and record each contract, and shall record alphabetically in a book to be kept for that purpose the name of each party to the contract and enter opposite that name the record number of the contract and its effective date as to that party. The record book shall be available for public inspection.



Sec. 10.15.245. - Fees for recording contracts.

The fee for recording the contract is the same as for recording a chattel mortgage. The fee for recording the names of parties to each contract is two cents for each name.



Sec. 10.15.250. - Effect of recording contract.

Recording under AS 10.15.230 - 10.15.260 operates as a constructive notice to all persons of the existence and contents of the contract. Any right, title, interest, or lien created as to the products covered by the contract subsequent to the recording is subject to the cooperative's right, title, or interest under the contract. If the member creates a mortgage upon any products subsequent to the recording of the contract, and if the member and the mortgagee jointly notify the cooperative in writing of the existence and amount of the mortgage, all payments from the cooperative to the member which become due after the notice by reason of the cooperative's sale or other handling of the products shall be paid to the mortgagee until the amount of the mortgage has been paid, and the balance thereafter shall be paid to the member.



Sec. 10.15.255. - Termination of recorded contract.

When a contract recorded under AS 10.15.230 - 10.15.260 has been terminated in any manner, the cooperative shall upon demand, give a statement of termination to the member party to the contract, who may record the statement in the office of the recorder where the contract was originally recorded. The recorder shall stamp "expired" after the name of the member in the alphabetical record. The fee for the recording and stamping shall be established by the department by regulation.



Sec. 10.15.260. - Recording of list of terminated contracts.

A cooperative may record in the office of the recorder where the contract was originally recorded a sworn list of the names of all persons whose contracts have been terminated in a manner other than by expiration of their term. The recorder shall stamp "expired" after the name of each of those persons in the alphabetical record. The fee for the recording and stamping shall be established by the department by regulation.



Sec. 10.15.265. - Relief against breach or threatened breach of contract and penalty for interference.

(a) In the event of a breach or threatened breach of a cooperative contract authorized by this chapter, the cooperative is entitled to an injunction to prevent the breach or a further breach, and to a decree of specific performance of the contract. Upon filing of a verified complaint showing the breach or threatened breach, and upon filing a sufficient bond, the cooperative is entitled to a temporary restraining order.

(b) A person who, with knowledge that a contract exists, induces or attempts to induce a member to breach the contract with the cooperative, or who in any manner aids a breach of the contract, is liable to the cooperative for damages caused by the interference. The cooperative is also entitled to an injunction to prevent any interference or further interference with the contract.



Sec. 10.15.270. - Action for civil penalty for inducing breach of contract with cooperative or spreading false reports about cooperative.

In addition to the remedies provided in AS 10.15.265 (b), a person who knowingly and maliciously induces or attempts to induce a member of a cooperative to breach a contract with the cooperative authorized by this chapter, or who knowingly or maliciously spreads a false report about the finances or management of a cooperative is liable, in a civil action, to the cooperative aggrieved, in the penal sum of $500 for each offense.



Sec. 10.15.275. - Apportionment and distribution of net proceeds, savings, or net losses.

The net proceeds or savings of a cooperative shall be apportioned, distributed and paid periodically to the persons entitled to receive them at the times and in the reasonable manner as the bylaws provide. However, net proceeds or savings on patronage of the cooperative by its members shall be apportioned and distributed among these members in accordance with the ratio which each member's patronage during the period involved bears to total patronage by all members during that period. The bylaws may contain reasonable provisions for the apportionment and charging of net losses. For the purposes of this section work performed as a member of a workers' cooperative is considered as patronage of that cooperative.



Sec. 10.15.280. - Manner of payment.

The apportionment, distribution, and payment of net proceeds or savings required by AS 10.15.275 may be in cash, credits, capital stock, certificates of interest, revolving fund certificates, letters of advice or other securities or certificates issued by the cooperative or by an affiliated domestic or foreign cooperative association whether or not incorporated under this chapter.



Sec. 10.15.285. - Manner of apportionment and distribution.

(a) Apportionment and distribution of net proceeds or savings or net losses may be separately determined for and be based upon patronage of single or multiple pools, particular departments of the cooperative, or as to particular commodities, supplies or services, or upon classification of patronage according to the type of patronage.

(b) A cooperative may provide in its bylaws the minimum amount of a single patronage transaction to be taken into account for the purpose of participation in allocation and distribution of net proceeds or savings or net losses under AS 10.15.275 - 10.15.290.



Sec. 10.15.290. - Determination of net proceeds, savings, or losses.

For the purposes of AS 10.15.275 - 10.15.290 net proceeds or savings or net losses shall be computed in accordance with generally accepted accounting principles applicable to cooperative corporations, and after deducting from gross proceeds or savings dividends paid upon capital stock.



Sec. 10.15.295. - Unclaimed distribution, redemptions, or payments.

A distribution of net margins by a cooperative or a redemption of or payment based upon a security, which remains unclaimed six years after the date authorized for payment, redemption, or retirement may be forfeited by the board. The amount forfeited may revert to the cooperative, if, at least six months prior to the declared date of forfeiture, notice that the payment is available has been mailed to the last known address of the person shown by the cooperative's records to be entitled to it or, if the address is unknown, is published as provided by law for the publication of summons.



Sec. 10.15.300. - Sale or other disposition of entire assets.

The sale, lease, exchange or other disposition of all, or substantially all, the property and assets of a cooperative, when made in the usual and regular course of the business of the cooperative, may be made on the terms and conditions and for the consideration authorized by the board. The consideration may consist in whole or in part of money or real or personal property, including shares of another cooperative, corporation or association, domestic or foreign, as authorized by its board. Authorization or consent of members or shareholders is not required.



Sec. 10.15.305. - Procedure for sale or other disposition of entire assets.

A sale, lease, exchange, or other disposition of all, or substantially all the property and assets, with or without the good will, of a cooperative, if not made in the usual and regular course of its business, may be made upon the terms and for the consideration, which may consist in whole or in part of money or real or personal property, including shares of another cooperative, corporation, or association, as may be authorized in the following manner:

(1) the board shall adopt a resolution recommending the sale, lease, exchange, or other disposition and directing the submission of the resolution to a vote at a meeting of members, which may be either an annual or a special meeting, or if there are shareholders the submission shall be to a joint meeting of members and shareholders; the vote may be submitted at an annual or a special meeting;

(2) written notice shall be given to each member and to each shareholder within the time and in the manner provided for the giving of notice of meetings of members, and shall state that the purpose of the meeting is to consider the proposed sale, lease, exchange, or other disposition;

(3) at the meeting, the members, by affirmative vote of a majority of the member votes cast, and the shareholders, by affirmative vote of a majority of the shareholder votes entitled to be voted, may approve the sale, lease, exchange, or other disposition, and may fix or may authorize the board to fix the terms and conditions of the transaction and the consideration to be received by the cooperative.



Sec. 10.15.310. - Abandonment of sale or other disposition.

After authorization by votes of members and shareholders, the board may abandon the sale, lease, exchange or other disposition of all or substantially all assets subject to the rights of third parties under a contract relating thereto, without further action or approval by members or shareholders.



Sec. 10.15.315. - Books and records.

(a) A cooperative shall keep correct and complete books and records of account, and shall keep minutes of the proceedings of its members, board and executive committee. It shall keep at its principal office records of the names and addresses of all members and shareholders. At any reasonable time, a member or shareholder, or an agent or attorney for the member or shareholder, upon written notice stating the purpose, may examine for any proper purpose books or records pertinent to the purpose specified in the notice and may make extracts from the books or records.

(b) In an action or proceeding to enforce the right of a member or shareholder provided in (a) of this section, if the member or shareholder prevails in the action or proceeding, there shall be allowed to the member or shareholder, as a part of costs, a reasonable amount to be fixed by the court as attorney fees for the prosecution of the action or proceeding.



Sec. 10.15.320. - Biennial report.

(a) Each cooperative shall file with the department before July 2 of the reporting year a biennial report signed by a principal officer or the general manager setting out

(1) its name and the address of its principal place of business in the state;

(2) the name of its registered agent and address of its registered office;

(3) the names and addresses of its principal officers and its general manager, if any;

(4) a statement of the aggregate number of shares which the cooperative may issue, itemized by classes, par value of shares, shares without par value;

(5) a statement of the aggregate number of shares subscribed, but not paid up, itemized by classes, par value of shares, shares without par value;

(6) a statement of the aggregate number of paid-up shares, itemized by classes, par value of shares, shares without par value;

(7) for cooperatives established without capital stock the biennial report shall contain a statement as to the amount of the membership fee and a statement as to the number of memberships which are issued;

(8) a brief statement of the character of the business in which the cooperative is engaged in this state.

(b) A domestic cooperative filing its articles of incorporation and a foreign cooperative receiving a certificate of authority during an even-numbered year must file the biennial report before July 2 of each even-numbered year. A cooperative filing its articles of incorporation or receiving its certificate of authority during an odd-numbered year must file the biennial report before July 2 of each odd-numbered year.



Sec. 10.15.325. - Form of biennial report; delinquent reports.

The biennial report shall be made on forms furnished by the department. The information contained in the biennial report shall be given as of June 30 of the reporting year. The biennial report is delinquent if not filed before August 1 of each odd or even year as provided in this section. A corporation that is delinquent is subject to involuntary dissolution under AS 10.15.505 .



Sec. 10.15.330. - Filing of report by department.

If the department finds that the biennial report conforms to the requirements of this chapter, it shall accept it. If the biennial report does not conform to the requirements of this chapter, the department shall return it to the cooperative for necessary corrections, in which event the penalties prescribed in this chapter for failure to file the statement within the time provided in AS 10.15.325 do not apply, if the statement is corrected to conform to the requirements of this chapter and returned to the department within 60 days after the report has been returned to the cooperative.



Sec. 10.15.331. - Filing notice of change of officer or director.

(a) In the event of a change of an officer or director of a corporation during the year following the filing of the biennial report, the corporation shall file notice of change amending that report before July 2 of that year.

(b) The notice shall be filed in the office of the commissioner and must state the name and current address of a director or officer not stated in the corporation's last filed biennial report, and the name of the person replaced and the office held. The notice shall be signed by an officer of the corporation.






Article 02 - FORMATION OF COOPERATIVES

Sec. 10.15.335. - Procedure for incorporation.

Three or more natural persons at least 19 years of age may act as incorporators of a cooperative by signing and delivering articles for the cooperative in duplicate to the commissioner.



Sec. 10.15.340. - Filing of articles.

(a) Upon finding that the articles conform to law, the commissioner shall, when all fees prescribed in this chapter have been paid,

(1) stamp on each duplicate original the word "filed" and the date of the filing;

(2) file one duplicate original in the commissioner's office;

(3) issue a certificate of incorporation and affix the other duplicate original to the certificate.

(b) The certificate of incorporation together with the duplicate original affixed to it by the commissioner shall be returned to the incorporators or their representative.



Sec. 10.15.345. - Effect of certificate of incorporation.

Upon the issuance of the certificate of incorporation, the corporate existence begins, and the certificate of incorporation is conclusive evidence that all conditions precedent required to be performed by the incorporators have been complied with and that the cooperative has been incorporated under this chapter, except as against the state in a proceeding to cancel or revoke the certificate of incorporation or for involuntary dissolution of the cooperative.



Sec. 10.15.350. - Contents of articles of incorporation.

(a) The articles of incorporation must set forth

(1) the name of the cooperative and that it is a cooperative;

(2) the period of duration, which may be perpetual;

(3) the purposes for which the cooperative is organized;

(4) whether the cooperative is organized with or without membership stock, the amount of the membership fee, and the limitations, if any, on transfer of a membership;

(5) the number and par value, if any, of shares of each authorized class of stock, and if more than one class is authorized, the designation, preferences, limitations and relative rights of each class;

(6) which classes of stock, if any, are membership stock, and the limitations upon transfer, if any, applicable to the classes of membership stock;

(7) any limitation of the right to acquire or recall stock;

(8) the basis of distribution of assets in the event of dissolution or liquidation;

(9) the address of its initial registered office and the name of its initial registered agent at that address;

(10) the number of directors, not less than three, constituting the initial board of directors and the names and addresses of the persons who are to serve as directors until the first annual meeting of the members or until their successors are elected and take office;

(11) the name and address of each incorporator.

(b) In addition to the matters required to be set out in the articles of incorporation by (a) of this section, the articles of incorporation may also contain a provision eliminating or limiting the personal liability of a director to the corporation or its members for monetary damages for the breach of fiduciary duty as a director. The articles of incorporation may not eliminate or limit the liability of a director for

(1) a breach of a director's duty of loyalty to the corporation;

(2) acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law;

(3) wilful or negligent conduct involved in the payment of dividends or the redemption of stock from other than lawfully available funds; or

(4) a transaction from which the director derives an improper personal benefit.

(c) The provisions of (b) of this section do not eliminate or limit the liability of a director for an act or omission that occurs before the effective date of the articles of incorporation or of an amendment to the articles of incorporation authorized by (b) of this section.



Sec. 10.15.355. - Other provisions in articles; relationship of articles to bylaws.

It is not necessary to set forth in the articles the corporate powers enumerated in this chapter. The articles may include additional provisions, not inconsistent with law, for the regulation of the internal affairs of the cooperative, including any provision which under this chapter is required or permitted to be set forth in the bylaws. A provision required or permitted in the bylaws has equal force and effect if stated in the articles. Whenever a provision of the articles is inconsistent with a bylaw, the articles control.



Sec. 10.15.360. - Organizational meeting of directors.

After the issuance of the certificate of incorporation an organizational meeting of the board of directors named in the articles shall be held, either inside or outside the state, at the call of a majority of the incorporators for the purpose of adopting bylaws, electing officers and transacting such other business as may come before the meeting.






Article 03 - AMENDMENT OF ARTICLES

Sec. 10.15.365. - Amendment of articles.

A cooperative may amend its articles from time to time as may be desired, so long as its articles as amended contain only those provisions which might be lawfully contained in the original articles at the time of making the amendment, and, if a change in shares or the rights of shareholders or members, or an exchange, reclassification, or cancellation of shares or the rights of shareholders or members is to be made, those provisions necessary to effect the change, exchange, reclassification, or cancellation.



Sec. 10.15.370. - Procedure for adopting amendments.

(a) An amendment to the articles shall be made in the manner set out in this section.

(b) The board shall adopt a resolution setting forth the proposed amendment and directing it to be submitted to a vote at an annual or special meeting of the members of the cooperative.

(c) Written notice setting out the proposed amendment or a summary of the changes to be effected by the amendment shall be given to each member of record within the time and in the manner provided in this chapter for the giving of notice of meetings of members. If the meeting is an annual meeting, the proposed amendment or the summary may be included in the notice of the annual meeting.

(d) At the meeting the members shall vote on the proposed amendment. The proposed amendment is adopted if it receives the affirmative vote of a majority of the member votes cast. If shareholders are entitled by this chapter to vote on the proposed amendment, the proposed amendment is adopted if it receives the approval of shareholders as specified in this chapter, as well as the affirmative vote of a majority of member votes cast. Any number of amendments may be submitted to the members and voted upon by them at one meeting.



Sec. 10.15.375. - Shareholder and member voting on amendments to articles.

(a) If a proposed amendment to articles would affect a shareholder, the shareholder, whether or not permitted to vote by the articles, may cast one vote on the amendment regardless of the dollar amount of stock or number of affected classes of stock held by the shareholder. However, the articles may permit the affected shareholder to cast one vote for each share of stock the shareholder holds other than membership stock. A member holding stock affected by a proposed amendment may vote both as a member and as an affected shareholder.

(b) If a shareholder is entitled to vote on a proposed amendment, the meeting at which the proposed amendment is to be voted upon shall be a joint meeting of members and affected shareholders. Notice of the meeting together with a copy of the proposed amendment or a summary of the changes to be effected by the amendment shall be given to each shareholder of record entitled to vote on the amendment within the time and in the manner provided in this chapter for the giving of notice of meetings of members. The proposed amendment is adopted if it receives the affirmative vote of a majority of the votes of the affected shareholders entitled to vote.

(c) For the purpose of this section, a shareholder is affected as to a class of stock owned by the shareholder if an amendment would expressly

(1) decrease the dividends to which the class is entitled or change the method by which the dividend rate on the class is fixed;

(2) restrict rights to transfer the class;

(3) give to another existing or new class of stock or equity interest not previously entitled to it preference as to dividends or upon dissolution which is the same or higher than preferences of that class;

(4) change the par value of shares of the class or of any other class having the same or higher preferences as to dividends or upon dissolution;

(5) increase the number of authorized shares of a class having higher preferences as to dividends or upon dissolution;

(6) require or permit an exchange of shares of a class with lower preferences as to dividends or upon dissolution for shares of that class or any other class with the same or higher preferences.



Sec. 10.15.380. - Execution and content of articles of amendment.

Following adoption of an amendment to the articles, it shall be executed in duplicate by the cooperative by its president or a vice-president and by its secretary or an assistant secretary and must set out

(1) the name of the cooperative;

(2) if an amendment changes a provision of the original or amended articles, an identification by reference or description of the affected provision and a statement of its text as it is amended to read, or, if an amendment strikes or deletes a provision of the original or amended articles, an identification by reference or description of the provision stricken or deleted and a statement that it is stricken or deleted, and, if the amendment is an addition to the original or amended articles, a statement of that fact and the full text of the provision added;

(3) the date of the adoption of the amendment by the members;

(4) the numbers of members voting for and against the amendment;

(5) if affected shareholders had the right to vote, the number of affected shareholders, the number of shareholder votes entitled to be voted on the amendment, and the number of shareholder votes cast for and against the amendment.



Sec. 10.15.385. - Filing of articles of amendment.

Duplicate originals of the articles of amendment shall be filed, and a certificate of amendment shall be issued and delivered to the commissioner.



Sec. 10.15.390. - Effect of certain amendments.

An amendment does not affect an existing cause of action in favor of or against the cooperative, or a pending suit to which the cooperative is a party, or the existing rights of persons other than members or affected shareholders. If the cooperative's name is changed by amendment, a suit brought by or against the cooperative under its former name does not abate for that reason.



Sec. 10.15.395. - Governing law.

The provisions of AS 10.06 (Alaska Corporations Code) relating to restated articles of business corporations apply to cooperatives, except that the restated articles need not set forth the amount of stated capital.






Article 04 - MERGER, CONSOLIDATION, AND CONVERSION OF CORPORATION INTO COOPERATIVE

Sec. 10.15.400. - Merger and consolidation.

Two or more cooperatives may merge or consolidate pursuant to a plan of merger or consolidation adopted in the manner provided in AS 10.15.405 - 10.15.415.



Sec. 10.15.405. - Approval and contents of plan of merger or consolidation.

The board of each cooperative shall, by resolution adopted by each board, approve a plan of merger or consolidation setting forth

(1) the names of the cooperatives proposing to merge or consolidate, and the name of the cooperative into which they propose to merge or the name of the new cooperative into which they proposed to consolidate;

(2) the terms and conditions of the proposed merger or consolidation;

(3) the effect of the proposed merger or consolidation on all members and shareholders of each of the cooperatives;

(4) in the case of a plan for consolidation, the articles of the new cooperative, which must include all of the statements required to be set forth in articles for cooperatives organized under this chapter;

(5) other provisions with respect to the proposed merger or consolidation considered necessary or desirable.



Sec. 10.15.410. - Adoption of plan of merger or consolidation.

The board of each cooperative, upon approving the plan of merger or plan of consolidation, shall by resolution direct that the plan be submitted to a vote at a meeting of members and shareholders, or if there are no shareholders at an annual or a special meeting of members. Written notice shall be given to each member and each shareholder in the manner provided in this chapter for meetings of members, and adoption of the plan shall be by affirmative vote of a majority of the member votes cast and affirmative vote of a majority of shareholder votes entitled to be cast.



Sec. 10.15.415. - Abandonment of plan of merger or consolidation.

After adoption of the plan, and at any time prior to the filing of the articles of merger or consolidation, the merger or consolidation may be abandoned under provisions, if any, set forth in the plan of merger or consolidation.



Sec. 10.15.420. - Execution of articles of merger or consolidation.

Upon adoption of the plan of merger or consolidation, articles of merger or articles of consolidation, as the case may be, shall be executed in duplicate by each cooperative by its president or a vice-president and by its secretary or an assistant secretary.



Sec. 10.15.425. - Contents of articles.

The articles of merger or consolidation must set out

(1) the plan of merger or plan of consolidation;

(2) the date of adoption of the plan;

(3) as to each cooperative, the number of member votes cast for and against the plan;

(4) as to each cooperative, the number, if any, of shareholders, the number of shareholder votes entitled to be voted on the plan, and the number of shareholder votes cast for and against the plan.



Sec. 10.15.430. - Filing of articles.

Duplicate originals of the articles of merger or articles of consolidation shall be delivered to the commissioner, who, upon finding the articles conform to law, shall, when all fees and charges prescribed in this chapter have been paid,

(1) endorse on each duplicate original the word "filed" and the date of the filing;

(2) file one of the duplicate originals in the commissioner's office;

(3) issue and deliver to the surviving or new cooperative or to its representative, a certificate of merger or a certificate of consolidation to which the commissioner shall affix the other duplicate original, and the merger or consolidation is effective upon the issuance of the certificate.



Sec. 10.15.435. - Effect of merger or consolidation.

When the merger or consolidation is effective

(1) the several cooperatives which are parties to the plan of merger or consolidation shall be a single cooperative, which, in case of a merger, shall be that cooperative designated in the plan of merger as the surviving cooperative, and, in the case of a consolidation, shall be the new cooperative provided for in the plan of consolidation;

(2) the separate existence of all cooperatives which are parties to the plan of merger or consolidation, except the surviving or new cooperative, ceases;

(3) the surviving or new cooperative possesses all the rights, privileges, immunities and franchises of a public or a private nature of each of the merging or consolidating cooperatives; and all property, real, personal and mixed, all debts due on whatever account, including subscriptions to shares, all other choses in action, and all and every other interest, of or belonging to or due to each of the cooperatives merged or consolidated are transferred to and vested in the single cooperative without further act or deed; and the title to real estate or any interest in real estate vested in the cooperatives does not revert or is not in any way impaired by reason of the merger or consolidation;

(4) the surviving or new cooperative is thereafter responsible and liable for the liabilities and obligations of each of the cooperatives merged or consolidated; and any existing claim or pending action or proceeding by or against the cooperatives may be prosecuted as if the merger or consolidation had not taken place, or the surviving or new cooperative may be substituted in its place; and the rights of creditors and liens upon the property of a cooperative are not impaired by the merger or consolidation;

(5) in the case of a merger, the articles of the surviving cooperative are considered amended to the extent, if any, that changes in its articles are stated in the plan of merger; and in case of a consolidation, the statements set forth in the articles of consolidation which are required or permitted to be set forth in the articles of cooperatives organized under this chapter are considered the original articles of the new cooperative.



Sec. 10.15.440. - Merger or consolidation of cooperatives and domestic and foreign corporations.

(a) One or more cooperatives may merge or consolidate with or into one or more of the following classes of business organizations:

(1) a domestic corporation if the domestic corporation complies with AS 10.06 (Alaska Corporations Code) relating to merger or consolidation;

(2) a foreign cooperative if the merger or consolidation is permitted by the laws of the state under which the foreign cooperative is organized and the foreign cooperative complies with the applicable provisions of those laws;

(3) a foreign business corporation if the merger or consolidation is permitted by the laws of the state under which the foreign corporation is organized and the foreign corporation complies with the applicable provisions of those laws.

(b) Each cooperative merging or consolidating under this section shall comply with the provisions of this chapter relating to merger or consolidation.

(c) If the surviving or new business corporation or cooperative, as the case may be, is governed by the laws of another state, it shall comply with the provisions of the AS 10.06 (Alaska Corporations Code) with respect to foreign corporations if it is to transact business in this state.



Sec. 10.15.445. - Influence of the nature of the surviving or new corporation upon the effect of merger or consolidation.

(a) If the surviving or new corporation is a cooperative, the effect of the merger or consolidation is the same as provided in this chapter for the merger or consolidation of cooperatives.

(b) If the surviving or new corporation is a domestic corporation, the effect of the merger or consolidation is the same as provided in AS 10.06 (Alaska Corporations Code) for the merger or consolidation of domestic corporations.

(c) If the surviving or new corporation or cooperative is governed by the laws of another state, the effect of the merger or consolidation is the same as in the case of the merger or consolidation of cooperatives or domestic corporations, as the case may be, except insofar as the laws of the other state provide otherwise.



Sec. 10.15.450. - Conversion of corporation into cooperative.

A domestic corporation may convert itself into a cooperative by adopting an amendment to its articles by which it elects to become subject to this chapter, together with changes in its articles required by this chapter and other changes permitted by this chapter which it determines desirable. The amendment shall be adopted and filed, and becomes effective, as provided by the law applicable to the domestic corporation.



Sec. 10.15.455. - Definitions.

In AS 10.15.400 - 10.15.450,

(1) "new cooperative" means the new cooperative provided for in the plan of consolidation;

(2) "surviving cooperative" means the cooperative designated in the plan of merger as the surviving cooperative.






Article 05 - DISSOLUTION

Sec. 10.15.460. - Voluntary dissolution by act of cooperative.

(a) A cooperative may be dissolved by the act of the cooperative, when authorized in the manner set out in this section.

(b) The board shall adopt a resolution directing the question of dissolution to be submitted to a vote at an annual or special meeting of members.

(c) Written notice shall be given to each member in the manner provided in this chapter for the giving of notice of meetings of members, and must state that the purpose, or one of the purposes, of the meeting is to consider the advisability of dissolving the cooperative.

(d) At the meeting a vote of members shall be taken on a resolution to dissolve the cooperative. The resolution is adopted if it receives the affirmative vote of two-thirds of the member votes cast. The articles may permit shareholders to vote on a resolution for dissolution, and may fix the proportion of authorized shareholder votes required for adoption.



Sec. 10.15.465. - Execution and content of statement of intent to dissolve.

Upon the adoption of the resolution, a statement of intent to dissolve shall be executed in duplicate by the cooperative by its president or a vice-president and by its secretary or an assistant secretary and must set out

(1) the name of the cooperative;

(2) the names and addresses of its officers;

(3) the names and addresses of its directors;

(4) a copy of the resolution adopted authorizing the dissolution of the cooperative;

(5) the date of the adoption of the resolution;

(6) the number of member votes for and against the resolution;

(7) if shareholders were authorized to vote on the resolution, the total number of authorized shareholder votes, the number of votes cast for and against the resolution, and the number of votes required by the articles for adoption.



Sec. 10.15.470. - Filing statement of intent to dissolve.

(a) Duplicate originals of the statement of intent to dissolve shall be filed and handled by the department in the manner provided in AS 10.06 (Alaska Corporations Code) with respect to business corporations.

(b) The filing of a statement of intent to dissolve has the same effect as to the cooperative as is provided in AS 10.06 (Alaska Corporations Code) for business corporations.



Sec. 10.15.475. - Procedure after filing of statement of intent to dissolve.

After the filing by the department of a statement of intent to dissolve

(1) the cooperative shall proceed to collect its assets, convey and dispose of the property not to be distributed in kind to its members or shareholders, pay, satisfy and discharge its liabilities and obligations and do all other acts required to liquidate its business and affairs, and, after paying or adequately providing for the payment of all its obligations, distribute the remainder of its assets, either in cash or in kind, among the persons entitled to them by law, the articles and the bylaws;

(2) the cooperative, at any time during the liquidation of its business and affairs, may apply to a court within the state and judicial district in which the registered office or principal place of business of the cooperative is situated to have the liquidation continued under the supervision of the court as provided in this chapter;

(3) any cooperative which has filed a statement of intent to dissolve that does not, within two years from the date of filing, carry the dissolution to a conclusion shall be involuntarily dissolved as provided in AS 10.06 (Alaska Corporations Code).



Sec. 10.15.480. - Revocation of voluntary dissolution proceedings by act of cooperative.

A cooperative, at any time prior to the issuance of a certificate of dissolution by the department, may revoke a voluntary dissolution proceeding by adoption of a resolution of revocation in the same manner and by the same vote of members and shareholders required by this chapter for adoption of a resolution to dissolve.



Sec. 10.15.485. - Execution and content of statement of revocation of voluntary dissolution proceedings.

Upon the adoption of the resolution of revocation, a statement of revocation of voluntary dissolution proceedings shall be executed in duplicate by the cooperative by its president or a vice-president and its secretary or an assistant secretary and must set out a copy of the adopted resolution and other pertinent information as required by AS 10.15.460 and 10.15.465 to be set out in a statement of intent to dissolve.



Sec. 10.15.490. - Filing statement of revocation of voluntary dissolution proceedings.

(a) Duplicate originals of the statement of revocation of voluntary dissolution proceedings shall be handled by the department in the same manner as provided by this chapter for filing of a statement of intent to dissolve.

(b) Upon the filing by the department of the statement of revocation of voluntary dissolution proceedings, a revocation of the voluntary dissolution proceedings is effective and the cooperative may again carry on its business.



Sec. 10.15.495. - Articles of dissolution.

If voluntary dissolution proceedings have not been revoked, when all debts, liabilities, and obligations of the cooperative have been paid and discharged, or adequate provision has been made for their payment and discharge, and all of the remaining property and assets of the cooperative have been distributed to the persons entitled to them, articles of dissolution shall be executed in duplicate by the cooperative by its president or a vice-president and its secretary or an assistant secretary. The articles of dissolution must set out

(1) the name of the cooperative;

(2) that the department has filed a statement of intent to dissolve the cooperative and the date on which the statement was filed;

(3) that all the property and assets of the cooperative remaining after payment or discharge, or adequate provision for payment or discharge of all debts, obligations, and liabilities of the cooperative, have been distributed to the persons entitled to them in accordance with their rights and interests;

(4) that there are no suits pending against the cooperative in any court, or that adequate provision has been made for the satisfaction of any judgment, order, or decree that may be entered against it in a pending suit.



Sec. 10.15.500. - Filing articles of dissolution and issuance of certificate of dissolution.

(a) Duplicate originals of the articles of dissolution shall be filed and a certificate of dissolution shall be issued as provided in AS 10.06 (Alaska Corporations Code).

(b) The certificate of dissolution together with the duplicate original of the articles of dissolution affixed to it by the department shall be returned to the representative of the dissolved cooperative. Upon the issuance of the certificate of dissolution the existence of the cooperative ceases, except for the purpose of suits, other proceedings and appropriate corporate action by members, shareholders, directors and officers as provided in this chapter.



Sec. 10.15.505. - Involuntary dissolution and cancellation of corporate filings.

The provisions in AS 10.06 (Alaska Corporations Code) relating to involuntary dissolution of business corporations and to the cancellation of certain corporate filings apply to cooperatives.



Sec. 10.15.510. - Jurisdiction of court to liquidate assets and business of cooperative.

In addition to any other instances in which the law provides the power, a court may liquidate the assets and business of a cooperative

(1) in an action by a member or shareholder when it is established that the members are deadlocked in voting power, and have failed, for a period which includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired upon the election of their successors; or the corporate assets are being misapplied or wasted;

(2) in an action by a creditor when the claim of the creditor has been reduced to judgment and an execution has been returned unsatisfied and it is established that the cooperative is insolvent; or when the cooperative has admitted in writing that the claim of the creditor is due and owing and it is established that the cooperative is insolvent;

(3) upon application by a cooperative which has filed a statement of intent to dissolve as provided in this chapter to have its liquidation continued under the supervision of the court;

(4) when an action has been filed by the attorney general to dissolve a cooperative and it is established that liquidation of its business and affairs should precede the entry of a decree of dissolution.



Sec. 10.15.515. - Joinder of members or sharholders unnecessary.

It is not necessary to make members or shareholders parties to an action or proceeding under AS 10.15.510 unless relief is sought against them personally.



Sec. 10.15.520. - Deposit with department of amount due persons who cannot be found; unknown persons, or incompetent persons.

Upon the voluntary or involuntary dissolution of a cooperative, the portion of the assets distributable to a creditor, member, shareholder, or patron or other person unknown or who cannot be found, or who is under a disability with no person legally competent to receive the distributive portion, shall be reduced to cash and, within six months after the final dividend in the liquidation or winding up is payable, shall be deposited with the department. The receiver or other liquidating agent shall prepare in duplicate a statement containing the names and last known addresses of the persons entitled to the funds and shall file the statement with the department. The department shall handle the funds in accordance with AS 34.45.110 - 34.45.780.






Article 06 - FOREIGN COOPERATIVES

Sec. 10.15.525. - Rights, exemptions, and privileges of foreign cooperatives.

A foreign cooperative which has a member residing in the state, and which distributes its proceeds and savings according to this chapter or the law of the state where it is incorporated, is entitled to all rights, exemptions, and privileges of a cooperative organized under this chapter, if it is authorized to do business in the state as provided in AS 10.06 (Alaska Corporations Code).






Article 07 - FEES, CHARGES, AND PENALTIES

Sec. 10.15.530. - Biennial license fee.

Each cooperative not organized and operated for nonprofit religious, charitable, cemetery, or educational purposes shall pay to the department a biennial license fee. The fee shall be paid before July 2 of the reporting year.



Sec. 10.15.535. - , 10.15.540. Determination of license fee for cooperative authorized to issue capital stock; valuation of no-par stock. [Repealed, Sec. 92 ch 36 SLA 1990].

Repealed or Renumbered



Sec. 10.15.545. - License fee for cooperative.

The license fee of each cooperative shall be established by the department by regulation.



Sec. 10.15.550. - Penalty.

A cooperative that fails to pay the annual license fee before August 15 shall pay a penalty of $10 for each year or part of a year of delinquency.



Sec. 10.15.555. - Miscellaneous fees and charges.

(a) The department shall establish by regulation and charge and collect from a cooperative fees for filing

(1) articles of incorporation or articles of consolidation for a new cooperative;

(2) articles of amendment, restated articles, or articles of merger;

(3) statement of intent to dissolve;

(4) statement of revocation of voluntary dissolution proceedings;

(5) articles of dissolution;

(6) all other statements.

(b) The department may by regulation charge each cooperative corporation subject to this chapter a fixed fee in place of charging cooperative corporations the various fees specified in this chapter and for routine administrative services rendered to the cooperative corporation by the department. Fixed fees established under this subsection must be based on the department's actual cost of administering the activity or service for which the fee is charged.



Sec. 10.15.560. - Payment required for filing.

The department may not file a document until all fees and charges required to be paid have been paid or while the cooperative is in default in the payment of fees, charges or penalties provided in this chapter to be paid by or assessed against it.



Sec. 10.15.563. - Accounting and disposition of fees. [Repealed, Sec. 28 ch 90 SLA 1991].

Repealed or Renumbered






Article 08 - MISCELLANEOUS PROVISIONS

Sec. 10.15.565. - Failure to approve document.

If the department fails to approve articles of incorporation, amendment, merger, consolidation, or dissolution, or any other document required by this chapter to be approved before the document is filed, the procedure and remedies are those specified in AS 10.06 (Alaska Corporations Code) as to business corporations.



Sec. 10.15.570. - Declaration of public policy that cooperatives are not in restraint of trade.

It is the public policy of the state to encourage the efficient production and distribution of agricultural and other products derived from its natural resources or labor resources. Accordingly, a cooperative that operates in compliance with the provisions of this chapter and that does not, during its fiscal year, market products for nonmember patrons in an amount greater in value than the products marketed for its members is not a conspiracy or combination in restraint of trade, or an illegal monopoly. The contracts of a cooperative authorized by this chapter, whether or not required by the cooperative as a condition of membership or of doing business with the cooperative, may not be construed as an unlawful restraint of trade, or as part of a conspiracy or combination to accomplish an improper or illegal purpose or act.



Sec. 10.15.575. - Use of term "cooperative".

(a) A person other than a cooperative association incorporated under this chapter or a previous law of the state may not use the term "cooperative," or any variation of the term, as part of its corporate or other business name or title. However, this section does not apply to cooperatives organized to generate and transmit electric energy and power or to furnish electric or telephone service.

(b) A cooperative may enjoin a violation of this section upon suit without a showing of damage to itself.



Sec. 10.15.578. - Distinguishable name.

The name of a cooperative association must be distinguishable on the records of the department from the name of any other organized entity and from a reserved or registered name. The department may adopt regulations under AS 44.62 (Administrative Procedure Act) to implement this section. In this section, "organized entity" and "reserved or registered name" have the meanings given in AS 10.35.040 .






Article 09 - GENERAL PROVISIONS

Sec. 10.15.580. - Powers of department.

The department has the power and authority reasonably necessary to administer this chapter efficiently and to perform the duties imposed by this chapter.



Sec. 10.15.585. - Application of chapter.

This chapter applies to the fullest extent permitted by the laws and constitution of the United States and of the state to all existing cooperative associations incorporated under a previously existing law of the state relating to incorporation of cooperative associations. However, this section does not apply to cooperatives organized to generate and transmit electric energy and power or to furnish electric or telephone service.



Sec. 10.15.590. - Effect of amendment or repeal of chapter.

This chapter may be amended, repealed, or modified, but an amendment, repeal, or modification does not affect vested rights or take away or impair a remedy for a liability that has been previously incurred.



Sec. 10.15.595. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "articles" means articles of incorporation;

(2) "board" means board of directors;

(3) "commissioner" means the commissioner of commerce, community, and economic development;

(4) "cooperative" means a cooperative corporation subject to the provisions of this chapter;

(5) "corporation" means a corporation that is not a cooperative;

(6) "court" means superior court;

(7) "department" means the Department of Commerce, Community, and Economic Development;

(8) "foreign cooperative" means a cooperative corporation organized under laws other than the laws of this state;

(9) "member" means a person who has been qualified and accepted for membership in a cooperative;

(10) "membership stock" means a class of stock, continuous ownership of which is required for membership in a cooperative;

(11) "shareholder" means a holder of shares of capital stock of a cooperative other than membership stock.



Sec. 10.15.600. - Short title.

This chapter may be cited as the Alaska Cooperative Corporation Act.









Chapter 10.20. - ALASKA NONPROFIT CORPORATION ACT

Article 01 - SUBSTANTIVE PROVISIONS

Sec. 10.20.005. - Purposes.

Corporations may be organized under this chapter for any lawful purpose, including, but not limited to, one or more of the following: charitable; religious; benevolent; eleemosynary; educational; civic; cemetery; patriotic; political; social; fraternal; literary; cultural; athletic; scientific; agricultural; horticultural; animal husbandry; and professional, commercial, industrial, or trade association purposes. Trade unions and other labor organizations may also be organized under this chapter, but cooperative corporations, electric and telephone cooperatives, and organizations subject to state insurance or banking laws may not be organized under this chapter.



Sec. 10.20.007. - Corporations organized under Alaska Native Claims Settlement Act.

A village corporation organized under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act) may be incorporated under and subject to this chapter except the name of the corporation may not contain the word "village" or otherwise imply that the corporation is a municipal corporation; however, the name of a village may be used in the corporate name.



Sec. 10.20.011. - General powers.

A corporation may

(1) have perpetual succession by its corporate name unless its duration is limited by its articles of incorporation;

(2) sue and be sued, complain and defend, in its corporate name;

(3) adopt and use a corporate seal or a facsimile thereof, which may be altered at pleasure, and which may be impressed or affixed or in any manner reproduced;

(4) purchase, take, receive, lease, take by gift, devise or bequest, or otherwise acquire, own, hold, improve, use and otherwise deal in and with real or personal property, or any interest in the property, wherever situated;

(5) sell, convey, mortgage, pledge, lease, exchange, transfer and otherwise dispose of all or any part of its property and assets;

(6) lend money to its employees other than its officers and directors and otherwise assist its employees, officers and directors;

(7) purchase, take, receive, subscribe to, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of, and otherwise use and deal in and with, shares or other interests in, or obligations of, other domestic or foreign corporations, whether for profit or not for profit, associations, partnerships or individuals, or direct or indirect obligations of the United States, or of any other government, state, territory, governmental district or municipality or of any instrumentality thereof;

(8) make contracts, incur liabilities, borrow money at rates of interests the corporation may determine, issue its notes, bonds, and other obligations, and secure any of its obligations by mortgage or pledge of all or any of its property, franchises and income;

(9) lend money for its corporate purposes, invest and reinvest its funds, and take and hold real and personal property as security for the payment of funds so loaned or invested;

(10) transact its business, carry on its operations, have offices and exercise the powers granted by this chapter in any state, territory, district, or possession of the United States, or in any foreign country;

(11) elect or appoint officers and agents of the corporation, who may be directors or members, define their duties and fix their compensation;

(12) make and alter bylaws, not inconsistent with its articles of incorporation or with the laws of the state, for the administration and regulation of the affairs of the corporation;

(13) make donations for public welfare or for charitable, scientific or educational purposes; and in time of war make donations in aid of war activities;

(14) indemnify a director, officer or former director or officer of the corporation, or a person who has served at its request as a director or officer of another corporation in which it owns shares of capital stock or of which it is a creditor, against expenses actually and reasonably incurred by that person in connection with the defense of any action, suit or proceeding, civil or criminal, in which that person is made a party by reason of being or having been a director or officer, except in relation to matters in which that person was adjudged, in the action, suit or proceeding, to be liable for negligence or misconduct in the performance of corporate duties; and to make any other indemnification authorized by the articles of incorporation or bylaws, or resolution adopted after notice by the members entitled to vote;

(15) pay pensions and establish pension plans or pension trusts for its directors, officers and employees;

(16) cease its corporate activities and surrender its corporate franchise;

(17) have and exercise all powers necessary or convenient to effect the purposes for which the corporation is organized.



Sec. 10.20.016. - Defense of ultra vires.

(a) An act of a corporation and a conveyance or transfer of real or personal property to or by a corporation is not invalid because the corporation did not have capacity or power to perform the act or to convey or receive the property. However, lack of capacity or power may be asserted as provided in this section.

(b) The assertion may be made in a proceeding by a member or director against the corporation to enjoin the performance of an act or the transfer of real or personal property by or to the corporation. If the unauthorized act or transfer sought to be enjoined is being or is to be performed or made under a contract to which the corporation is a party, the court may, if the parties to the contract are parties to the proceeding and if the court considers it equitable, set aside and enjoin the performance of the contract. In so doing the court may allow compensation to the corporation or to the other parties to the contract for the loss or damage sustained by either of them resulting from the action of the court in setting aside and enjoining the performance of the contract. The court may not award anticipated profits to be derived from the performance of the contract as a loss or damage sustained.

(c) The assertion may be made in a proceeding by the corporation, whether acting directly or through a receiver, trustee, or other legal representative, or through members in a representative suit, against the incumbent or former officers or directors of the corporation.

(d) The assertion may be made in a proceeding by the attorney general to dissolve the corporation, or to enjoin the corporation from the transaction of unauthorized business.



Sec. 10.20.021. - Corporate name.

(a) The name of a corporation may not contain a word or phrase that indicates or implies that it is organized for a purpose other than one or more of the purposes contained in the articles of incorporation of the corporation.

(b) The name of the corporation must be distinguishable on the records of the department from the name of any other organized entity and from a reserved or registered name. The department may adopt regulations under AS 44.62 (Administrative Procedure Act) to implement this subsection. In this subsection, "organized entity" and "reserved or registered name" have the meanings given in AS 10.35.040 .



Sec. 10.20.026. - Registered office and registered agent.

A corporation shall continuously maintain in the state a registered office which may be, but need not be, the same as its place of business, and a registered agent. The registered agent may be either an individual resident of the state whose business office is the same as the registered office, or a domestic or foreign corporation authorized to transact business in the state whose business office is the same as the registered office.



Sec. 10.20.031. - Filing list of registered corporations.

The department shall file a list of the name of each corporation, the address of the registered office and the name and address of the registered agent with each clerk of the superior court. The department shall provide a periodic supplement to the list indicating additions, deletions and changes at least once every six months. The commissioner shall make the list available to the public for a fee prescribed by the commissioner.



Sec. 10.20.036. - Change of registered office or agent.

(a) A corporation, domestic or foreign, may change its registered office, agent, or both, by filing with the department a statement signed by the president or the vice-president setting out

(1) the name of the corporation;

(2) the address of its registered office;

(3) the address of its new registered office if the registered office is to be changed;

(4) the name of its registered agent;

(5) the name of its new registered agent if its registered agent is to be changed;

(6) that the change is authorized by resolution of its board of directors.

(b) Upon finding that the statement complies with this chapter, the commissioner shall file it in the commissioner's office. The change becomes effective when the statement is filed.



Sec. 10.20.041. - Change of location or resignation of registered agent.

(a) If the registered agent of a corporation, domestic or foreign, changes the location of an office from one address to another within a city or town, or from one city or town in the state to another, the agent may change the registered office for each corporation for whom the agent is acting as registered agent by filing in the office of the commissioner a statement setting out

(1) the name of the agent;

(2) the address of the office before change;

(3) the address to which the office is changed; and

(4) a list of corporations for whom the agent is furnishing a registered office.

(b) The statement in (a) of this section shall be executed by the registered agent in the agent's individual name and, if the agent is a corporation, domestic or foreign, it shall be executed by its president or a vice-president. The statement shall be delivered to the commissioner who, upon finding that it complies with this chapter, shall file it in the commissioner's office. The change becomes effective when the statement is filed.

(c) A registered agent may resign by filing a written notice, executed in duplicate, with the commissioner. The commissioner shall immediately mail a copy of the notice to the corporation at its registered office. The appointment of the agent terminates 30 days after receipt of the notice by the commissioner.



Sec. 10.20.046. - Service on corporation.

(a) The registered agent of a corporation is an agent upon whom process, notice or demand required or permitted by law to be served upon the corporation may be served.

(b) Whenever a corporation fails to appoint or maintain a registered agent in the state, the commissioner is an agent of the corporation upon whom the process, notice, or demand may be served. Service is made upon the commissioner as agent by leaving with the commissioner, or with a clerk having charge of the corporation department of the commissioner's office, duplicate copies of the process, notice or demand. When process, notice or demand is served on the commissioner, the commissioner shall immediately forward a copy of it by registered mail to the corporation at its registered office. Service on the commissioner is returnable in not less than 30 days.

(c) The commissioner shall keep a record of processes, notices, and demands served on the commissioner. The record must show the time of service and the commissioner's action with reference to the service.

(d) This chapter does not limit or affect the right to serve process, notice or demand required or permitted by law to be served upon a corporation in any other manner permitted by law.



Sec. 10.20.051. - Members and liability of directors, officers, employees, and members.

(a) A corporation may have one or more classes of members or may have no members. If the corporation has one or more classes of members, the designation of the class or classes, the manner of election or appointment, and the qualifications and rights of the members of each class shall be set out in the articles of incorporation or the bylaws. If the corporation has no members, that fact shall be set out in the articles of incorporation or the bylaws. A corporation may issue certificates evidencing membership.

(b) The directors, officers, employees, and members of the corporation are not, as such, liable on its obligations.



Sec. 10.20.056. - Bylaws.

The board of directors shall adopt the initial bylaws of a corporation. The power to adopt, alter, amend or repeal bylaws is vested in the board of directors unless it is reserved to the members by the articles of incorporation. The bylaws may contain provisions for the regulation and management of the affairs of the corporation not inconsistent with law or the articles of incorporation.



Sec. 10.20.061. - Meetings of members.

(a) Meetings of members may be held at a place, either inside or outside the state, which may be provided in the bylaws. In the absence of such a provision, all meetings shall be held at the registered office of the corporation in the state.

(b) An annual meeting of the members shall be held at a time provided in the bylaws. Failure to hold the annual meeting at the designated time does not work a forfeiture or dissolution of the corporation.

(c) Special meetings of the members may be called by the president or by the board of directors. Special meetings of the members may also be called by such other officers, persons or number or proportion of members as may be provided in the articles of incorporation or bylaws. In the absence of a provision fixing the number or proportion of members entitled to call a meeting, a special meeting of members may be called by members having one-twentieth of the votes entitled to be cast at the meeting.



Sec. 10.20.066. - Notice of members' meetings.

Sec. 10.20.066. Notice of members' meetings.

Unless otherwise provided in the articles of incorporation or bylaws, written notice stating the place, day and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than 10 nor more than 50 days before the date of the meeting, either personally or by mail, by or at the direction of the president, or the secretary, or the officers or persons calling the meeting, to each member entitled to vote at the meeting. If mailed, the notice shall be considered to be delivered when deposited in the United States mail addressed to the member at the member's address as it appears on the records of the corporation, with postage prepaid.



Sec. 10.20.071. - Voting.

(a) The right of the members, or any class or classes of members, to vote may be limited, enlarged, or denied to the extent specified in the articles of incorporation or the bylaws. Unless limited, enlarged, or denied, each member, regardless of class, is entitled to one vote on each matter submitted to a vote of members.

(b) A member entitled to vote may vote in person or, unless the articles of incorporation or the bylaws otherwise provide, may vote by proxy executed in writing by the member or by the attorney-in-fact for the member. A proxy is not valid after 11 months from the date of its execution, unless otherwise provided in the proxy. If directors or officers are to be elected by members, the bylaws may provide that the elections may be conducted by mail.

(c) The articles of incorporation or the bylaws may provide that in all elections for directors every member entitled to vote shall have the right to cumulate the member's vote and to give one candidate a number of votes equal to the member's vote multiplied by the number of directors to be elected, or by distributing the votes on the same principle among any number of the candidates.

(d) If a corporation has no members or its members have no right to vote, the directors shall have sole voting power.

(e) The articles of incorporation or the bylaws may provide the number or percentage of members entitled to vote represented in person or by proxy, or the number or percentage of votes represented in person or by proxy, which constitute a quorum at a meeting of members. In the absence of any such provision, members holding one-tenth of the votes entitled to be cast on the matter to be voted upon represented in person or by proxy constitute a quorum. A majority of the votes entitled to be cast on a matter to be voted upon by the members present or represented by proxy at a meeting at which the quorum is present is necessary for adoption unless a greater proportion is required by this chapter, the articles of incorporation or the bylaws.



Sec. 10.20.076. - Quorum of members.

Unless otherwise provided in the articles of incorporation or the bylaws, members holding one-tenth of the votes entitled to be cast, represented in person or by proxy, constitute a quorum at a meeting of members. However, in no event may a quorum consist of less than one-tenth of the votes entitled to vote at a meeting. If a quorum is present, the affirmative vote of a majority of the votes represented at the meeting and entitled to vote on the subject matter is the act of the members, unless the vote of a greater number is required by this chapter or the articles of incorporation or the bylaws.



Sec. 10.20.081. - Board of directors.

The affairs of a corporation shall be managed by a board of directors. Directors need not be residents of the state or members of the corporation unless the articles of incorporation or the bylaws so require. The articles of incorporation or the bylaws may prescribe other qualifications for directors.



Sec. 10.20.086. - Number of directors.

(a) The number of directors of a corporation shall be at least three. The number of directors shall be fixed by the bylaws, except that the number constituting the initial board of directors shall be fixed by the articles of incorporation.

(b) The number of directors may be increased or decreased from time to time by amendment to the bylaws, but a decrease may not have the effect of shortening the term of an incumbent director.

(c) In the absence of a bylaw fixing the number of directors, the number shall be the same as that stated in the articles of incorporation.



Sec. 10.20.091. - Membership and term of office of first board of directors.

The names and addresses of the members of the first board of directors shall be stated in the articles of incorporation. Each member holds office until the first annual election of directors or for the period specified in the articles of incorporation. If no term of office is specified, a director's term is one year.



Sec. 10.20.096. - Election and terms of directors.

At the first annual election of directors and at each annual meeting thereafter the members shall elect directors to hold office for the terms provided in the bylaws. Each director holds office for the term for which elected and until a successor is elected and qualified. The terms of office of directors may be staggered.



Sec. 10.20.101. - Vacancies.

A vacancy occurring in the board of directors and a directorship to be filled by reason of an increase in the number of directors may be filled by the affirmative vote of a majority of the remaining directors, though less than a quorum of the board of directors, unless the articles of incorporation or the bylaws provide that a vacancy or directorship so created shall be filled in some other manner. A director elected or appointed to fill a vacancy shall be elected or appointed for the unexpired term of the director's predecessor in office. A directorship to be filled by reason of an increase in the number of directors shall be filled by the board of directors for a term of office which continues only until the next election of directors. In no case may a vacancy continue for longer than six months or until the next annual meeting of the members, whichever occurs first.



Sec. 10.20.106. - Quorum of directors.

A majority of the number of directors fixed by the bylaws, or, in the absence of a bylaw fixing the number of directors, the number stated in the articles of incorporation, constitutes a quorum for the transaction of business unless a greater number is required by the articles of incorporation or the bylaws. The act of the majority of the directors present at a meeting at which a quorum is present is the act of the board of directors, unless the act of a greater number is required by the articles of incorporation or the bylaws.



Sec. 10.20.111. - Executive committee.

If the articles of incorporation or the bylaws so provide, the board of directors, by resolution adopted by a majority of the number of directors fixed by the bylaws, or, in the absence of a bylaw fixing the number of directors, the number stated in the articles of incorporation, may designate two or more directors to constitute an executive committee, which, to the extent provided in the resolution or in the articles of incorporation or the bylaws of the corporation, may exercise the authority of the board of directors in the management of the corporation. The designation of the executive committee and the delegation of authority to it do not relieve the board of directors or any member of the board from responsibility imposed by law.



Sec. 10.20.116. - Place and notice of directors' meetings.

Sec. 10.20.116. Place and notice of directors' meetings.

(a) Regular or special meetings of the board of directors may be held either inside or outside the state.

(b) Regular meetings of the board of directors may be held with or without notice as prescribed in the bylaws. Special meetings of the board of directors shall be held after the notice which shall be prescribed in the bylaws. Attendance of a director at a meeting constitutes a waiver of notice of the meeting, except when a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. The business to be transacted or the purpose of a regular or special meeting of the board of directors need not be specified in the notice of the meeting unless required by the bylaws.



Sec. 10.20.121. - Officers.

(a) The officers of a corporation consist of a president, one or more vice presidents as prescribed by the bylaws, a secretary, and a treasurer. Each of the officers shall be elected by the board of directors at the time and in the manner prescribed by the bylaws. Other necessary officers and assistant officers and agents may be elected or appointed by the board of directors or chosen in the manner prescribed by the bylaws. Two or more offices may be held by the same person, except the offices of president and secretary.

(b) The articles of incorporation or bylaws may provide that an officer is an ex officio member of the board of directors.

(c) An officer may be designated by additional titles as provided in the articles of incorporation or bylaws.



Sec. 10.20.126. - Removal of officers.

An officer or agent may be removed by the board of directors, or by the executive committee, whenever in its judgment the best interests of the corporation will be served. Removal is without prejudice to the contract rights of the person removed. Election or appointment of an officer or agent does not of itself create contract rights.



Sec. 10.20.131. - Books and records.

(a) A corporation shall keep correct and complete books and records of account and shall keep minutes of the proceedings of its members, board of directors and committees having any of the authority of the board of directors; and shall keep at its registered office or principal office in the state a record of the names and addresses of its members entitled to vote.

(b) All books and records of a corporation may be inspected by any member, or an agent or attorney for the member, for any proper purpose at any reasonable time.



Sec. 10.20.136. - Shares of stock and dividends prohibited; compensation, benefits, and distributions.

A corporation may not have or issue shares of stock. No dividend may be paid and no part of the income or profit of a corporation may be distributed to its members, directors, or officers. A corporation may pay compensation in a reasonable amount to its members, directors, or officers for services rendered, may confer benefits upon its members in conformity with its purposes, and upon dissolution or final liquidation may make distribution to its members as permitted by this chapter, and a payment, benefit, or distribution under this section may not be considered to be a dividend or a distribution of income or profit.



Sec. 10.20.141. - Loans to directors and officers prohibited.

A corporation may not make loans to its directors or officers. A director or officer who assents to or participates in the making of such a loan shall be liable to the corporation for the amount of the loan until its repayment.






Article 02 - FORMATION OF CORPORATIONS

Sec. 10.20.146. - Incorporators.

Three or more natural persons at least 19 years of age may act as incorporators of a corporation by signing and delivering in duplicate to the commissioner articles of incorporation for the corporation.



Sec. 10.20.151. - Articles of incorporation; relationship to bylaws.

(a) The articles of incorporation must set out

(1) the name of the corporation;

(2) the period of its duration, which may be perpetual;

(3) the purpose or purposes for which the corporation is organized;

(4) provisions, not inconsistent with law, which the incorporators elect to set out in the articles of incorporation for the regulation of the internal affairs of the corporation, including provision for distribution of assets on dissolution or final liquidation;

(5) the address of its initial registered office, and the name of its initial registered agent at the address;

(6) the number of directors constituting the initial board of directors, and the names and addresses of the persons who are to serve as the initial directors;

(7) the name and address of each incorporator.

(b) It is not necessary to set out in the articles of incorporation any of the corporate powers enumerated in this chapter.

(c) Unless the articles of incorporation provide that a change in the number of directors shall be made only by amendment to the articles of incorporation, a change in the number of directors made by amendment to the bylaws is controlling. In all other cases, if a provision of the articles of incorporation is inconsistent with a bylaw, the provision of the articles of incorporation shall be controlling.

(d) In addition to the matters required to be set out in the articles of incorporation by (a) of this section, the articles of incorporation may also contain a provision eliminating or limiting the personal liability of a director to the corporation for monetary damages for the breach of fiduciary duty as a director. The articles of incorporation may not eliminate or limit the liability of a director for

(1) a breach of a director's duty of loyalty to the corporation;

(2) acts or omissions not in good faith or that involve intentional misconduct or a knowing violation of law; or

(3) a transaction from which the director derives an improper personal benefit.

(e) The provisions of (d) of this section do not eliminate or limit the liability of a director for an act or omission that occurs before the effective date of the articles of incorporation or of an amendment to the articles of incorporation authorized by (d) of this section.



Sec. 10.20.153. - Provisions considered to be in articles of incorporation by operation of law; option to exclude provision.

(a) The articles of incorporation of every nonprofit corporation which is a private foundation, as defined in 26 U.S.C. 509 (Internal Revenue Code of 1954), are considered to contain provisions prohibiting the corporation from

(1) engaging in an act of self-dealing, as defined in 26 U.S.C. 4941(d) (Internal Revenue Code of 1954), which would give rise to liability for the tax imposed by 26 U.S.C. 4941(a) (Internal Revenue Code of 1954);

(2) retaining excess business holdings, as defined in 26 U.S.C. 4943(c) (Internal Revenue Code of 1954), which would give rise to liability for the tax imposed by 26 U.S.C. 4943(a) (Internal Revenue Code of 1954);

(3) making an investment which would jeopardize the carrying out of any of its exempt purposes, within the meaning of 26 U.S.C. 4944 (Internal Revenue Code of 1954), so as to give rise to liability for the tax imposed by 26 U.S.C. 4944(a) (Internal Revenue Code of 1954); and

(4) making taxable expenditures, as defined in 26 U.S.C. 4945(d) (Internal Revenue Code of 1954), which would give rise to liability for the tax imposed by 26 U.S.C. 4945(a) (Internal Revenue Code of 1954).

(b) The articles of incorporation of every nonprofit corporation that is a private foundation, as defined in 26 U.S.C. 509 (Internal Revenue Code of 1954), are considered to contain a provision requiring the corporation to distribute, for the purposes specified in its articles of incorporation, for each taxable year, amounts at least sufficient to avoid liability for the tax imposed by 26 U.S.C. 4942(a) (Internal Revenue Code of 1954).

(c) A nonprofit corporation may at any time amend its articles of incorporation or other instrument governing the corporation, by any amendment process open to it under the laws of this state, to provide that some or all provisions of (a) and (b) of this section do not apply to the corporation. A nonprofit corporation formed after August 23, 1971 may provide in its articles of incorporation that some or all provisions of (a) and (b) of this section do not apply to the corporation.

(d) In this section, references to provisions of the Internal Revenue Code of 1954 include future amendments to those provisions.



Sec. 10.20.156. - Filing of articles of incorporation.

(a) Duplicate originals of the articles of incorporation shall be delivered to the commissioner. Upon finding that the articles of incorporation conform to law, the commissioner shall, when all fees prescribed by this chapter have been paid,

(1) endorse on each duplicate original the word "filed," and the date of the filing;

(2) file one duplicate original in the commissioner's office;

(3) issue a certificate of incorporation and affix the other duplicate original to it.

(b) The certificate of incorporation, together with the duplicate original of the articles of incorporation affixed by the commissioner, shall be returned to the incorporators or their representative.



Sec. 10.20.161. - Effect of issuance of certificate of incorporation.

Upon the issuance of the certificate of incorporation, the corporate existence begins. The certificate of incorporation is conclusive evidence that all conditions precedent required to be performed by the incorporators have been complied with and that the corporation has been incorporated. The issuance of the certificate does not affect the right of the state to bring a proceeding to cancel or revoke the certificate of incorporation or for involuntary dissolution of the corporation.



Sec. 10.20.166. - Organizational meeting of directors.

(a) After the issuance of the certificate of incorporation an organizational meeting of the board of directors named in the articles of incorporation shall be held, either inside or outside the state, at the call of a majority of the incorporators, for the purpose of adopting bylaws, electing officers, and the transaction of other business as may come before the meeting. The incorporators calling the meeting shall give at least three days' notice of the meeting by mail to each director named, which shall state the time and place of the meeting.

(b) A first meeting of the members may be held at the call of a majority of the directors for purposes stated in the notice of the meeting.






Article 03 - AMENDMENT

Sec. 10.20.171. - Right to amend articles of incorporation.

A corporation may amend its articles of incorporation, from time to time, in any and as many respects as may be desired, so long as its articles of incorporation, as amended, contain only those provisions which might lawfully be contained in original articles of incorporation at the time the amendment is made.



Sec. 10.20.176. - Procedure to amend articles of incorporation.

(a) Amendments to the articles of incorporation shall be made in the manner set out in this section.

(b) If there are members entitled to vote, the board of directors shall adopt a resolution setting out the proposed amendment and directing that it be submitted to a vote at a meeting of members entitled to vote, which may be either an annual or a special meeting. Written notice setting out the proposed amendment or a summary of the changes shall be given to each member entitled to vote within the time and in the manner provided in this chapter for the giving of notice of meetings of members. The proposed amendment shall be adopted upon receiving at least two-thirds of the votes which members present at the meeting or represented by proxy are entitled to cast.

(c) If there are no members, or no members entitled to vote, an amendment shall be adopted at a meeting of the board of directors upon receiving the vote of a majority of the directors in office.

(d) Any number of amendments may be submitted and voted upon at any one meeting.



Sec. 10.20.181. - Articles of amendment.

The articles of amendment shall be executed in duplicate by the corporation by its president or a vice president, and its secretary or an assistant secretary, and must set out

(1) the name of the corporation;

(2) the amendment adopted;

(3) if there are members entitled to vote on the amendment,

(A) a statement setting out the date of the meeting of members at which the amendment was adopted, that a quorum was present at the meeting, and that the amendment received at least two-thirds of the votes which members present at the meeting or represented by proxy were entitled to cast, or

(B) a statement that the amendment was adopted by a consent in writing signed by all members entitled to vote with respect to the amendment;

(4) if there are no members, or no members entitled to vote, a statement of that fact, the date of the meeting of the board of directors at which the amendment was adopted, and a statement of the fact that the amendment received the vote of a majority of the directors in office.



Sec. 10.20.186. - Filing of articles of amendment.

(a) Duplicate originals of the articles of amendment shall be delivered to the commissioner. Upon finding that the articles of amendment conform to law, the commissioner shall, when all fees prescribed in this chapter have been paid,

(1) endorse on each duplicate original the word "filed," and the date of the filing;

(2) file one duplicate original in the commissioner's office;

(3) issue a certificate of amendment and affix the other duplicate original to it.

(b) The certificate of amendment, together with the duplicate original of the articles of amendment affixed by the commissioner, shall be returned to the corporation or its representative.



Sec. 10.20.191. - Effect of certificate of amendment.

(a) Upon the issuance of the certificate of amendment by the commissioner, the amendment becomes effective and the articles of incorporation are considered amended accordingly.

(b) An amendment does not affect an existing cause of action in favor of or against the corporation, or a pending suit to which the corporation is a party, or the existing rights of persons other than members. In the event the corporate name is changed by amendment, a suit brought by or against the corporation under its former name does not abate for that reason.



Sec. 10.20.196. - Restated articles of incorporation.

(a) A domestic corporation may at any time restate its articles of incorporation as theretofore amended in the manner set out in this section.

(b) If there are members entitled to vote, the board of directors shall adopt a resolution setting out the proposed restated articles of incorporation and directing that they be submitted to a vote at a meeting of members entitled to vote, which may be either an annual or a special meeting.

(c) Written notice setting out the proposed restated articles or a summary of the provisions shall be given to each member entitled to vote within the time and in the manner provided in this chapter for giving notice of meetings to members. If the meeting is an annual meeting, the proposed restated articles or a summary of the provisions may be included in the notice of the annual meeting.

(d) At the meeting a vote of the members entitled to vote shall be taken on the proposed restated articles. The restated articles shall be adopted upon receiving the affirmative vote of a majority of the members entitled to vote who are present at the meeting or represented by proxy.

(e) If there are no members, or no members entitled to vote, the proposed restated articles shall be adopted at a meeting of the board of directors upon receiving the affirmative vote of a majority of the directors in office.



Sec. 10.20.201. - Execution of restated articles of incorporation.

Upon approval, the restated articles of incorporation shall be executed in duplicate by the corporation by its president or a vice-president and by its secretary or assistant secretary.



Sec. 10.20.206. - Contents of restated articles of incorporation.

The restated articles of incorporation must set out

(1) the name of the corporation;

(2) the period of its duration;

(3) the purpose or purposes which the corporation is authorized to pursue;

(4) other provisions, not inconsistent with law, which are set out in the articles of incorporation as amended, except that it is not necessary to set out in the restated articles of incorporation the registered office of the corporation, its registered agent, its directors or its incorporators;

(5) a statement that the restated articles of incorporation correctly set out the provisions of the articles of incorporation as amended, and that they have been adopted as required by law and that they supersede the original articles of incorporation and all amendments.



Sec. 10.20.211. - Filing of restated articles of incorporation with commissioner.

(a) Duplicate originals of the restated articles of incorporation shall be delivered to the commissioner. Upon finding that the restated articles of incorporation conform to law, the commissioner shall, when all fees prescribed in this chapter have been paid,

(1) endorse on each duplicate original the word "filed," and the date of the filing;

(2) file one duplicate original in the commissioner's office;

(3) issue a restated certificate of incorporation and affix the other duplicate original to it.

(b) The restated certificate of incorporation, together with the duplicate original of the restated articles of incorporation affixed by the commissioner, shall be returned to the corporation or its representative.






Article 04 - MERGER, CONSOLIDATION, AND DISPOSITION OF ASSETS

Sec. 10.20.216. - Merger.

Two or more domestic nonprofit corporations may merge into one of the two or more corporations under a plan of merger approved in the manner provided in this chapter.



Sec. 10.20.221. - Procedure for merger.

The board of directors of each corporation shall, by resolution, approve a plan of merger setting out

(1) the names of the corporations proposing to merge and the name of the corporation into which they propose to merge, which is hereafter referred to as the surviving corporation;

(2) the terms and conditions of the proposed merger;

(3) a statement of changes in the articles of incorporation of the surviving corporation caused by the merger;

(4) other provisions with respect to the merger considered necessary or desirable.



Sec. 10.20.226. - Consolidation.

Two or more domestic corporations may consolidate into a new corporation under a plan of consolidation approved in the manner provided in this chapter.



Sec. 10.20.231. - Procedure for consolidation.

The board of directors of each corporation shall, by a resolution, approve a plan of consolidation setting out

(1) the names of the corporations proposing to consolidate, and the name of the new corporation into which they propose to consolidate, which is hereafter referred to as the new corporation;

(2) the terms and conditions of the proposed consolidation;

(3) all of the statements with respect to the new corporation required to be set out in articles of incorporation for corporations organized under this chapter;

(4) other provisions with respect to the consolidation considered necessary or desirable.



Sec. 10.20.236. - Adoption of plan of merger or consolidation.

(a) A plan of merger or consolidation shall be adopted in the manner set out in this section.

(b) If the members of a merging or consolidating corporation are entitled to vote, the board of directors of the corporation shall adopt a resolution approving the proposed plan and directing that it be submitted to a vote at a meeting of members entitled to vote, which may be either an annual or a special meeting. Written notice setting forth the proposed plan or a summary shall be given to each member entitled to vote at the meeting within the time and in the manner provided in this chapter for the giving of notice of meetings of members. The proposed plan shall be adopted upon receiving at least two-thirds of the votes which members present at the meeting or represented by proxy are entitled to cast.

(c) If a merging or consolidating corporation has no members, or no members entitled to vote, a plan of merger or consolidation shall be adopted at a meeting of the board of directors of the corporation upon receiving the vote of a majority of the directors in office.



Sec. 10.20.241. - Abandonment of plan of merger or consolidation.

After approval by a vote of the members, or in the case of a corporation with no members or no members entitled to vote, after approval by its board of directors, of each corporation, and before the filing of the articles of merger or consolidation, the merger or consolidation may be abandoned under provisions, if any, set out in the plan of merger or consolidation.



Sec. 10.20.246. - Execution of articles of merger or consolidation.

Upon approval of the plan of merger or consolidation, articles of merger or articles of consolidation shall be executed in duplicate by each corporation by its president or a vice-president and its secretary or an assistant secretary.



Sec. 10.20.251. - Contents of articles of merger or consolidation.

The articles of merger or consolidation must set out

(1) the plan of merger or the plan of consolidation;

(2) if the members of any merging or consolidating corporation are entitled to vote, as to each such corporation

(A) a statement setting out the date of the meeting of members at which the plan was adopted, that a quorum was present at the meeting, and that the plan received at least two-thirds of the votes which members present at the meeting or represented by proxy were entitled to cast, or

(B) a statement that the plan was adopted by a consent in writing signed by all members entitled to vote;

(3) if a merging or consolidating corporation has no members, or no members entitled to vote, as to each corporation a statement of this fact, the date of the meeting of the board of directors at which the plan was adopted and a statement of the fact that the plan received the vote of a majority of the directors in office.



Sec. 10.20.256. - Filing of articles of merger or consolidation with commissioner.

(a) Duplicate originals of the articles of merger or articles of consolidation shall be delivered to the commissioner. Upon finding that the articles conform to law, the commissioner shall, when all fees prescribed in this chapter have been paid,

(1) endorse on each duplicate original the word "filed," and the date of the filing;

(2) file one duplicate original in the commissioner's office;

(3) issue a certificate of merger or a certificate of consolidation and affix the other duplicate original to it.

(b) The certificate of merger or certificate of consolidation, together with the duplicate original of the articles of merger or articles of consolidation affixed shall be returned to the surviving or new corporation or its representative.



Sec. 10.20.261. - Effective date and effect of merger or consolidation.

(a) Upon the issuance of the certificate of merger or the certificate of consolidation, the merger or consolidation becomes effective.

(b) Merger or consolidation has the following effect:

(1) the merging or consolidating corporations are a single corporation, which, in the case of a merger, is the corporation designated in the plan of merger as the surviving corporation, and, in the case of a consolidation, is the new corporation provided for in the plan of consolidation;

(2) the separate existence of the corporations, except the surviving or new corporation, ceases;

(3) the surviving or new corporation has the rights, privileges, immunities and powers and is subject to the duties and liabilities of a corporation organized under this chapter;

(4) the surviving or new corporation possesses the rights, privileges, immunities and franchises, public and private, of the merging or consolidating corporations; all real, personal and mixed property, and all debts due, including subscriptions to shares, and all other choses in action, and every other interest of or belonging to or due to each of the corporations are transferred to and vested in the surviving or new corporation; the title to real estate, or interest in real estate, vested in the corporations does not revert nor is it in any way impaired because of the merger or consolidation;

(5) the surviving or new corporation is liable for the liabilities and obligations of each of the corporations merged or consolidated; a claim existing or action or proceeding pending by or against the corporations may be prosecuted as if the merger or consolidation had not taken place, or the surviving or new corporation may be substituted in its place; neither the rights of creditors nor liens upon the property of a merging or consolidating corporation are impaired by the merger or consolidation;

(6) in the case of a merger, the articles of incorporation of the surviving corporation are amended to the extent that changes in its articles of incorporation are stated in the plan of merger; in the case of a consolidation, the statements set out in the articles of consolidation which are required or permitted to be set out in the articles of incorporation of corporations organized under this chapter are the original articles of incorporation of the new corporation.



Sec. 10.20.266. - Merger or consolidation of domestic and foreign corporations.

One or more foreign corporations and one or more domestic corporations may be merged or consolidated in the manner provided in AS 10.20.271 and 10.20.275 if the merger or consolidation is permitted by the laws of the state under which each foreign corporation is organized.



Sec. 10.20.271. - Law applicable when domestic and foreign corporations merge or consolidate.

(a) Each domestic corporation shall comply with the provisions of this chapter with respect to the merger or consolidation of domestic corporations and each foreign corporation shall comply with the applicable provisions of the laws of the state under which it is organized.

(b) If the surviving or new corporation is to be governed by the laws of a state other than this state, it shall comply with the provisions of this chapter with respect to foreign corporations if it is to transact business in this state and in every case it shall file with the commissioner

(1) an agreement that it may be served with process in this state in a proceeding for the enforcement of an obligation of a domestic corporation which is a party to the merger or consolidation;

(2) an irrevocable appointment of the commissioner as its agent to accept service of process in these proceedings.



Sec. 10.20.275. - Effect of merger or consolidation of foreign and domestic corporations.

If the surviving or new corporation is to be governed by the law of this state, the effect of the merger or consolidation is the same as the merger or consolidation of domestic corporations. If the surviving or new corporation is to be governed by the laws of another state, the effect of the merger or consolidation is the same as the merger or consolidation of domestic corporations except insofar as the laws of the other state provide otherwise.



Sec. 10.20.280. - Sale, lease, exchange, mortgage, or other disposition of assets.

(a) A sale, lease, exchange, mortgage, pledge, or other disposition of all, or substantially all, the property and assets of a corporation may be made upon such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, including shares of any corporation for profit, domestic or foreign, as may be authorized in the manner set out in this section.

(b) If there are members entitled to vote, the board of directors shall adopt a resolution recommending the sale, lease, exchange, mortgage, pledge, or other disposition and directing that it be submitted to a vote at a meeting of members entitled to vote, which may be either an annual or a special meeting. Written notice stating that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, mortgage, pledge, or other disposition of all or substantially all, the property and assets of the corporation shall be given to each member entitled to vote at the meeting, within the time and in the manner provided by this chapter for the giving of notice of meetings of members. At the meeting the members may authorize the sale, lease, exchange, mortgage, pledge, or other disposition and may fix, or may authorize the board of directors to fix the terms and conditions thereof and the consideration to be received by the corporation therefor. This authorization shall require at least two-thirds of the votes which members present at the meeting or represented by proxy are entitled to cast. After authorization by a vote of members, the board of directors may abandon the sale, lease, exchange, mortgage, pledge, or other disposition of assets, subject to the rights of third parties under related contracts, without further action or approval by members.

(c) If there are no members, or no members entitled to vote, a sale, lease, exchange, mortgage, pledge, or other disposition of all, or substantially all, the property and assets of a corporation shall be authorized upon receiving the vote of a majority of the directors in office.






Article 05 - DISSOLUTION

Sec. 10.20.290. - Voluntary dissolution.

(a) A corporation may dissolve and wind up its affairs in the manner set out in (b) and (c) of this section.

(b) If there are members entitled to vote, the board of directors shall adopt a resolution recommending that the corporation be dissolved, and directing that the question of the dissolution be submitted to a vote at a meeting of members entitled to vote, which may be either an annual or a special meeting. Written notice stating that the purpose, or one of the purposes, of the meeting is to consider the advisability of dissolving the corporation, shall be given to each member entitled to vote at the meeting, within the time and in the manner provided in this chapter for the giving of notice of meetings of members. A resolution to dissolve the corporation shall be adopted upon receiving at least two-thirds of the votes which members present at the meeting or represented by proxy are entitled to cast.

(c) If there are no members, or no members entitled to vote, the dissolution of the corporation shall be authorized at a meeting of the board of directors upon the adoption of a resolution to dissolve by the vote of a majority of the directors in office.

(d) Upon the adoption of a resolution by the members, or by the board of directors if there are no members or no members entitled to vote, the corporation shall cease to conduct its affairs except as may be necessary to wind them up, shall immediately cause a notice of the proposed dissolution to be mailed to each known creditor of the corporation, and shall proceed to collect its assets and apply and distribute them as provided in this chapter.

(e) Following the adoption of a resolution to dissolve, a copy of it executed by the corporation's president or vice-president and a secretary or assistant secretary shall be immediately filed with the commissioner. The resolution must state the number of members and the number of directors voting for and against it.

(f) A corporation, which has filed a resolution of voluntary dissolution, which has not concluded its affairs and received a certificate of dissolution, within two years after the date of filing the resolution, shall be involuntarily dissolved by the commissioner.



Sec. 10.20.295. - Distribution of assets.

The assets of a corporation in the process of dissolution shall be applied and distributed as follows:

(1) all liabilities and obligations of the corporation shall be paid and discharged, or adequate provision shall be made therefor;

(2) assets held by the corporation upon condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution, shall be returned, transferred or conveyed in accordance with the requirements;

(3) assets received and held by the corporation subject to limitations permitting their use only for charitable, religious, eleemosynary, benevolent, educational or similar purposes, but not held upon a condition requiring return, transfer or conveyance by reason of the dissolution, shall be transferred or conveyed to one or more domestic or foreign corporations, societies or organizations engaged in activities substantially similar to those of the dissolving corporation, under a plan of distribution adopted as provided in this chapter;

(4) other assets, if any, shall be distributed in accordance with the provisions of the articles of incorporation or bylaws to the extent that the articles of incorporation or bylaws determine the distributive rights of members, or any class or classes of members, or provide for distribution to others;

(5) any remaining assets may be distributed to persons, societies, organizations or domestic or foreign corporations, whether for profit or nonprofit, as may be specified in a plan of distribution adopted as provided in this chapter.



Sec. 10.20.300. - Plan of distribution.

(a) A plan providing for the distribution of assets, not inconsistent with the provisions of this chapter, may be adopted by a corporation in the process of dissolution and shall be adopted by a corporation for the purpose of authorizing a transfer or conveyance of assets for which this chapter requires a plan of distribution, in the manner set out in this section.

(b) If there are members entitled to vote, the board of directors shall adopt a resolution recommending a plan of distribution and directing the submission to a vote at a meeting of members entitled to vote, which may be either an annual or a special meeting. Written notice setting out the proposed plan of distribution or a summary shall be given to each member entitled to vote at the meeting, within the time and in the manner provided in this chapter for giving notice of meetings of members. The plan of distribution shall be adopted upon receiving at least two-thirds of the votes which members present at the meeting or represented by proxy are entitled to cast.

(c) If there are no members, or no members entitled to vote, a plan of distribution shall be adopted at a meeting of the board of directors upon receiving a vote of a majority of the directors in office.

(d) A plan of distribution shall be immediately filed with the commissioner. The plan of distribution must state the number of members and the number of directors voting for and against it.



Sec. 10.20.305. - Revocation of voluntary dissolution proceedings.

(a) A corporation may, at any time before the issuance of a certificate of dissolution by the commissioner, revoke the action taken to dissolve the corporation, in the manner set out in this section.

(b) If there are members entitled to vote, the board of directors shall adopt a resolution recommending that the voluntary dissolution proceedings be revoked, and directing that the question of revocation be submitted to a vote at a meeting of members entitled to vote, which may be either an annual or a special meeting. Written notice stating that the purpose, or one of the purposes, of the meeting is to consider the advisability of revoking the voluntary dissolution proceedings, shall be given to each member entitled to vote at the meeting, within the time and in the manner provided in this chapter for the giving of notice of meetings of members. A resolution to revoke the voluntary dissolution proceedings shall be adopted upon receiving at least two-thirds of the votes which members present at the meeting or represented by proxy are entitled to cast.

(c) If there are no members, or no members entitled to vote, a resolution to revoke the voluntary dissolution proceedings shall be adopted at a meeting of the board of directors upon receiving the vote of a majority of the directors in office.

(d) Upon the adoption of the resolution by the members, or by the board of directors where there are no members or no members entitled to vote on it, the corporation may again conduct its affairs.

(e) Upon the adoption of the resolution, a copy shall immediately be filed with the commissioner. The resolution must state the number of members and the number of directors voting for and against it.



Sec. 10.20.310. - Articles of dissolution.

If voluntary dissolution proceedings have not been revoked, then, after all debts, liabilities, and obligations of the corporation have been paid and discharged, or adequate provision made for payment, and all of the remaining property and assets of the corporation transferred, conveyed, or distributed in accordance with the provisions of this chapter, articles of dissolution shall be executed in duplicate by the corporation by its president or a vice-president and its secretary or an assistant secretary. The articles of dissolution must set out

(1) the name of the corporation;

(2) if there are members entitled to vote,

(A) a statement setting out the date of the meeting of members at which the resolution to dissolve was adopted, that a quorum was present at the meeting, and that the resolution received at least two-thirds of the votes that members present at the meeting or represented by proxy were entitled to cast; or

(B) a statement that the resolution was adopted by a consent in writing signed by all members entitled to vote;

(3) if there are no members, or no members entitled to vote, a statement of the fact, the date of the meeting of the board of directors at which the resolution to dissolve was adopted, and a statement of the fact that the resolution received the vote of a majority of the directors in office;

(4) that all debts, obligations, and liabilities of the corporation have been paid and discharged or that adequate provision has been made for the payment;

(5) a copy of the plan of distribution, if any, as adopted by the corporation, or a statement that no plan was adopted;

(6) that all the remaining property and assets of the corporation have been transferred, conveyed, or distributed in accordance with the provisions of this chapter;

(7) that there are no suits pending against the corporation in any court, or that adequate provision has been made for the satisfaction of a judgment, order, or decree that may be entered against it in a pending suit.



Sec. 10.20.315. - Filing of articles of dissolution.

(a) Duplicate originals of the articles of dissolution shall be delivered to the commissioner. Upon finding that the articles of dissolution conform to law, the commissioner shall, when all fees prescribed by this chapter have been paid:

(1) endorse on each of the duplicate originals the word "filed," and the date of the filing;

(2) file one of the duplicate originals in the commissioner's office;

(3) issue a certificate of dissolution and affix the other duplicate original to it.

(b) The certificate of dissolution, together with the duplicate original of the articles of dissolution affixed shall be returned to the representative of the dissolved corporation.



Sec. 10.20.320. - Effect of certificate of dissolution.

Upon the issuance of the certificate of dissolution the existence of the corporation ceases, except for the purpose of suits, other proceedings and appropriate corporate action by members, directors and officers as provided in this chapter.



Sec. 10.20.325. - Grounds for involuntary dissolution.

A corporation may be dissolved involuntarily by the commissioner when it is established that

(1) the corporation has failed to file its biennial report within the time required by this chapter;

(2) the corporation procured its articles of incorporation through fraud;

(3) the corporation has continued to exceed or abuse the authority conferred upon it by law;

(4) the corporation has failed for 30 days to appoint and maintain a registered agent in the state;

(5) the corporation has failed for 30 days after change of its registered office or registered agent to file in the office of the commissioner a statement of the change;

(6) the corporation has failed, within the time required by this chapter, to revoke or complete a plan of voluntary dissolution; or

(7) the corporation is 90 days delinquent in filing a notice of change of an officer or director as required by this chapter.



Sec. 10.20.330. - Notification to attorney general. [Repealed, Sec. 35 ch 170 SLA 1976].

Repealed or Renumbered



Sec. 10.20.335. - Notice to corporation.

When the commissioner determines that a corporation has given any cause for involuntary dissolution, the commissioner shall mail to the corporation a notice, setting out the grounds for involuntary dissolution, 60 days before a certificate of dissolution is issued. The commissioner shall mail the notice and any subsequent certificate of dissolution in the same manner as required for notices and certificates of involuntary dissolution under AS 10.06.633 (i).



Sec. 10.20.340. - Action for involuntary dissolution. [Repealed, Sec. 37 ch 170 SLA 1976].

Repealed or Renumbered



Sec. 10.20.345. - Removal of ground for dissolution.

If the corporation, within the time required by this chapter, files its biennial report or appoints or maintains a registered agent as provided in this chapter, or files with the commissioner the required statement of change of registered office or registered agent, or revokes or concludes a plan of voluntary dissolution, the commissioner's authority to involuntarily dissolve the corporation ceases.



Sec. 10.20.350. - Jurisdiction and process. [Repealed, Sec. 39 ch 170 SLA 1976].

Repealed or Renumbered



Sec. 10.20.355. - Jurisdiction of court to liquidate assets and business of corporation.

The superior court may liquidate the assets and business of a corporation in the cases provided in AS 10.20.360 - 10.20.370.



Sec. 10.20.360. - Action by members for liquidation.

In an action by a member, the superior court may liquidate the assets and business of a corporation when it is established that

(1) the directors are deadlocked in the management of the corporate affairs, the members are unable to break the deadlock, and irreparable injury to the corporation is being suffered or is threatened by reason of the deadlock;

(2) the acts of the directors or those in control of the corporation are illegal, oppressive or fraudulent;

(3) the members are deadlocked in voting power, and have failed, for a period which includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired upon the election of their successors; or

(4) the corporate assets are being misapplied or wasted.



Sec. 10.20.365. - Action by creditor for liquidation.

In an action by a creditor, the superior court may liquidate the assets and business of a corporation when

(1) the claim of the creditor has been reduced to judgment and an execution on the judgment has been returned unsatisfied and it is established that the corporation is insolvent; or

(2) the corporation has admitted in writing that the claim of the creditor is due and owing and it is established that the corporation is insolvent.



Sec. 10.20.370. - Liquidation on application by corporation.

Upon application by a corporation that has filed a statement of intent to dissolve, as provided in this chapter, to have its liquidation continued under the supervision of the court, the superior court may liquidate the assets and affairs of the corporation.



Sec. 10.20.375. - Liquidation in action by attorney general for dissolution. [Repealed, Sec. 41 ch 170 SLA 1976].

Repealed or Renumbered



Sec. 10.20.380. - Joinder of members not mandatory.

It is not necessary to make members parties to an action or proceeding for liquidation of the assets of a corporation unless relief is sought against them personally.



Sec. 10.20.385. - Procedure in liquidation of corporation by court.

In a proceeding to liquidate the assets and business of a corporation the superior court may issue injunctions, appoint a receiver pendente lite with powers and duties as the court may direct, and take other proceedings necessary to preserve the corporate assets wherever situated and carry on the business of the corporation until a full hearing is had.



Sec. 10.20.390. - Appointment of receiver.

After a hearing held upon such notice as the court may direct to be given to all parties to the proceedings and to any other parties in interest designated by the court, the court may appoint a liquidating receiver with authority to collect the assets of the corporation, including amounts owing to the corporation by members. The liquidating receiver may, subject to the order of the court, sell, convey, and dispose of all or a part of the assets of the corporation wherever situated, either at public or private sale.



Sec. 10.20.395. - Disposition of assets or proceeds.

The assets of the corporation or the proceeds resulting from a sale, conveyance, or other disposition of the assets shall be applied and distributed as follows:

(1) all costs and expenses of the court proceedings and all liabilities and obligations of the corporation shall be paid, satisfied and discharged, or adequate provision shall be made for payment;

(2) assets held by the corporation upon condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution or liquidation, shall be returned, transferred or conveyed in accordance with these requirements;

(3) assets received and held by the corporation subject to limitations permitting their use only for charitable, religious, eleemosynary, benevolent, educational or similar purposes, but not held upon a condition requiring return, transfer or conveyance by reason of the dissolution or liquidation, shall be transferred or conveyed to one or more domestic or foreign corporations, societies or organizations engaged in activities substantially similar to those of the dissolving or liquidating corporation as the court may direct;

(4) other assets, if any, shall be distributed in accordance with the provisions of the articles of incorporation or the bylaws to the extent that the articles of incorporation or bylaws determine the distributive right of members, or any class or classes of members, or provide for distribution to others;

(5) any remaining assets may be distributed to persons, societies, organizations or domestic or foreign corporations, whether for profit or not for profit, specified in the plan of distribution adopted as provided in this chapter, or where no plan of distribution has been adopted, as the court may direct.



Sec. 10.20.400. - Powers and duties of receiver.

The order appointing the liquidating receiver shall state the receiver's powers and duties. The powers and duties may be increased or diminished at any time during the liquidation proceedings.



Sec. 10.20.405. - Compensation of receiver and attorneys.

The court may allow from time to time, as expenses of the liquidation, compensation to the receiver and to attorneys in the proceeding, and direct the payment of compensation out of the assets of the corporation or the proceeds of a sale or disposition of assets.



Sec. 10.20.410. - Power of receiver to sue and defend.

A receiver of a corporation appointed under this chapter may sue and defend in all courts in the receiver's own name as receiver of the corporation.



Sec. 10.20.415. - Appointing court has exclusive jurisdiction.

The court appointing the receiver has exclusive jurisdiction of the corporation and its property, wherever situated.



Sec. 10.20.420. - Qualifications of receivers.

A receiver shall be a citizen of the United States or a corporation authorized to act as receiver, which corporation may be a domestic corporation or a foreign corporation authorized to transact business in the state. A receiver shall give the bond the court directs with sureties the court requires.



Sec. 10.20.425. - Filing of claims in liquidation proceedings.

(a) In a proceeding to liquidate the assets and business of a corporation the court may require creditors of the corporation to file with the clerk of the court or with the receiver, in the form the court prescribes, proof under oath of their respective claims.

(b) If the court requires the filing of claims it shall fix a date, not less than four months from the date of the order, as the last day for the filing of claims, and shall prescribe the notice to be given to creditors and claimants of the date fixed. Before the date fixed, the court may extend the time of the filing of claims.

(c) A creditor who fails to file proof of a claim on or before the date fixed may be barred by order of the court from participating in the distribution of the assets of the corporation.



Sec. 10.20.430. - Discontinuance of liquidation proceedings.

The liquidation of the assets and business of a corporation may be discontinued at any time during the liquidation proceeding when it is established that cause for liquidation no longer exists. In this event, the court shall dismiss the proceeding and direct the receiver to redeliver to the corporation its remaining property and assets.



Sec. 10.20.435. - Decree of involuntary dissolution.

In proceedings to liquidate the assets and business of a corporation, when the costs and expenses of the proceeding and the debts, obligations and liabilities of the corporation have been paid and discharged or when the remaining property and assets are not sufficient to satisfy and discharge the costs, expenses, debts and obligations, and all the property and assets have been applied to their payment, the court shall enter a decree dissolving the corporation. Upon entry of the decree, the existence of the corporation ceases.



Sec. 10.20.440. - Filing of decree of dissolution.

If the court enters a decree dissolving a corporation, the clerk of the court shall file a certified copy of the decree with the commissioner. A fee may not be charged for this filing.



Sec. 10.20.445. - Deposit with commissioner of amount due creditors.

Upon the voluntary or involuntary dissolution of a corporation, the portion of the assets distributable to a creditor or member who is unknown or cannot be found, or who is under disability and there is no legally competent person to receive the distributive portion, shall be reduced to cash and deposited with the commissioner and shall be paid over to the creditor or member or the legal representative of the creditor or member upon proof satisfactory to the commissioner of a right to it.



Sec. 10.20.450. - Survival of remedy after dissolution.

The dissolution of a corporation either by (1) the issuance of a certificate of dissolution by the commissioner, or (2) a decree of the court when the court has not liquidated the assets and business of the corporation as provided in this chapter, or (3) by expiration of its period of duration, does not take away or impair a remedy available to or against the corporation, its directors, officers, or members, for a right or claim existing, or a liability incurred, before dissolution if an action or other proceeding is commenced within two years after the date of dissolution. The action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. The members, directors, and officers may take appropriate action to protect the remedy, right, or claim. If the corporation was dissolved by the expiration of its period of duration, it may amend its articles of incorporation at any time during the two year period in order to extend its period of duration.



Sec. 10.20.452. - Continued existence for certain purposes.

If a dissolved corporation is the owner of real or personal property, or claims an interest in or lien upon real or personal property, the corporation through its board of directors continues to exist for five years after the date of dissolution for the purpose of conveying, transferring, or releasing the real or personal property or interest in or lien upon the property. In addition, a dissolved corporation through its board of directors continues to exist for the purpose of being made a party in an action or proceeding arising before dissolution and involving the title to real or personal property or an interest in it. The action or proceeding may be instituted and maintained in the same manner as before the dissolution of the corporation. This section does not affect or suspend a statute of limitations applicable to a claim. For the purpose of service of process, notice, or demand within the prescribed time following dissolution, the commissioner is an agent of the dissolved corporation upon whom service may be made in the manner prescribed in AS 10.06.175 (b).






Article 06 - FOREIGN CORPORATIONS

Sec. 10.20.455. - Admission of foreign corporation.

A foreign nonprofit corporation may not transact business in the state until it has procured a certificate of authority from the commissioner. A foreign corporation may not procure a certificate of authority to transact business in the state which a corporation organized under this chapter is not permitted to transact. A foreign corporation may not be denied a certificate of authority because the laws of the state or country under which it is organized governing its organization and internal affairs differ from the laws of the state. Nothing in this chapter authorizes the state to regulate the organization or the internal affairs of a foreign corporation.



Sec. 10.20.460. - Activities not constituting transacting business in the state.

Without excluding other activities which may not constitute transacting business in the state, a foreign corporation does not transact business in the state by carrying on any of the following activities:

(1) maintaining or defending any action or suit or an administrative or arbitration proceeding, or effecting its settlement or the settlement of claims or disputes;

(2) holding meetings of its directors, shareholders, or members or carrying on other activities concerning its internal affairs;

(3) maintaining bank accounts;

(4) securing or collecting debts, or enforcing rights in property securing debts;

(5) transacting business in interstate commerce;

(6) granting funds;

(7) distributing information to members;

(8) conducting an isolated transaction completed within a period of 30 days not in the course of a number of repeated transactions of like nature.



Sec. 10.20.465. - Powers of a foreign corporation.

A foreign corporation that has received a certificate of authority enjoys the same, but no greater, rights and privileges as a domestic corporation organized for the purposes set out in the application under which the certificate of authority is issued and, except as otherwise provided in this chapter, is subject to the duties, restrictions, penalties, and liabilities imposed upon a domestic corporation of like character.



Sec. 10.20.470. - Corporate name of foreign corporation.

A certificate of authority may not be issued to a foreign corporation unless the corporate name of the corporation

(1) does not contain a word or phrase that indicates or implies that it is organized for any purpose other than the purpose contained in its articles of incorporation;

(2) is available for use by the foreign corporation under AS 10.20.021(b).



Sec. 10.20.471. - Assumed corporate name.

When a foreign corporation, applying for a certificate of authority, has a name that is not available for use by the foreign corporation under AS 10.20.021 (b), it shall

(1) select a name under which it elects to do business in the state;

(2) clearly identify on all advertising, contracts, and other legal documents its true corporate name as well as its assumed name.



Sec. 10.20.475. - Change of name by foreign corporation.

When a foreign corporation authorized to transact business in the state changes its name to one under which a certificate of authority would not be granted to it, the certificate of authority of the corporation is suspended and it may not transact business in the state until it has changed its name to a name available to it under the laws of the state.



Sec. 10.20.480. - Application for certificate of authority.

To procure a certificate of authority to transact business in the state, a foreign corporation shall file an application in duplicate with the commissioner.



Sec. 10.20.485. - Contents of application.

The application must set out

(1) the name of the corporation and the state or country under the laws of which it is incorporated;

(2) the date of incorporation and the period of duration of the corporation;

(3) the address of the principal office of the corporation in the state or country under the laws of which it is incorporated;

(4) the address of the proposed registered office of the corporation in this state, and the name of its proposed registered agent in this state at that address;

(5) the purpose or purposes of the corporation which it proposes to pursue in conducting its affairs in the state;

(6) the names and addresses of the directors and officers of the corporation;

(7) additional information which may be necessary or appropriate in order to enable the commissioner to determine whether the corporation is entitled to a certificate of authority to conduct affairs in the state;

(8) the name and address of a person owning at least five percent of the shares, or five percent of any class of shares, and the percentage of the shares or class of shares owned by that person.



Sec. 10.20.490. - Form and execution of application.

The application must be on forms prescribed and furnished by the commissioner and shall be executed in duplicate by the corporation by its president or vice-president and by its secretary or an assistant secretary.



Sec. 10.20.495. - Filing of application for certificate of authority.

(a) Upon finding that the application conforms to law, the commissioner shall, when all fees prescribed in this chapter have been paid

(1) endorse on each document the word "filed," and the date of the filing;

(2) file one duplicate original of the application in the commissioner's office;

(3) issue a certificate of authority to transact business in the state and affix the other duplicate original application to it.

(b) The certificate of authority, together with the duplicate original of the application affixed to it by the commissioner, shall be returned to the corporation or its representative.



Sec. 10.20.500. - Effect of certificate of authority.

Upon the issuance of a certificate of authority by the commissioner, the corporation may transact business in the state for the purpose set out in its application, subject, however, to the right of the state to suspend or revoke the authority as provided in this chapter.



Sec. 10.20.505. - Registered office and registered agent of foreign corporation.

Each foreign corporation authorized to transact business in the state shall have and continuously maintain in the state a registered

(1) office which may be, but need not be, the same as its place of business in the state;

(2) agent, who may be either an individual resident in the state whose business office is identical with the registered office or a domestic corporation, or a foreign corporation authorized to transact business in the state, which has a business office identical with the registered office.



Sec. 10.20.510. - List of foreign corporations and registered offices and agents.

The commissioner shall provide each clerk of the superior court with a current list of the names of all foreign corporations, the address of their registered office, and the name and address of their registered agent. The commissioner shall provide a supplement to the list indicating additions, deletions and changes at least every six months. The list shall be made available to the public by the commissioner for a fee prescribed by the commissioner.



Sec. 10.20.515. - Change of registered office or registered agent of foreign corporation.

A foreign corporation authorized to transact business in the state may change its registered office or change its registered agent, or both, upon filing with the department a statement setting out

(1) the name of the corporation;

(2) the address of its registered office;

(3) if the address of its registered office is to be changed, the address of the proposed office;

(4) the name of its registered agent;

(5) if its registered agent is to be changed, the name of its successor registered agent;

(6) that the address of its registered office and the address of the business office or its registered agent, as changed, will be identical;

(7) that the change is authorized by resolution adopted by the board of directors.



Sec. 10.20.520. - Execution, filing, and effective date of statement.

The statement shall be executed by the corporation by its president or a vice-president and delivered to the commissioner. Upon finding that the statement conforms to the provisions of this chapter, the commissioner shall file the statement in the commissioner's office, and, upon filing the statement, the change of address of the registered office, or the change of registered agent, or both, becomes effective.



Sec. 10.20.525. - Service of process on foreign corporation.

The registered agent appointed by a foreign corporation authorized to transact business in the state shall be an agent of the corporation upon whom process, notice, or demand required or permitted by law to be served upon the corporation may be served.



Sec. 10.20.530. - Service on commissioner.

When a foreign corporation authorized to transact business in the state, or not authorized to transact business in the state but doing so, fails to appoint or maintain a registered agent in the state, or when a registered agent cannot with reasonable diligence be found at the registered office, or when the certificate of authority of a foreign corporation is suspended or revoked, the commissioner is an agent upon whom process, notice, or demand may be served. Service on the commissioner shall be made by delivering to and leaving with the commissioner, or the commissioner's designee, duplicate copies of the process, notice, or demand, accompanied by a fee established by the department by regulation. The commissioner shall immediately have one copy forwarded by registered or certified mail, addressed to the corporation at its principal office in the state or country under whose laws it is incorporated. Service on the commissioner is returnable in not less than 30 days.



Sec. 10.20.535. - Records of commissioner.

The commissioner shall keep a record of all processes, notices, or demands served under AS 10.20.525 and 10.20.530, and shall record the time of service and the commissioner's action with reference to the service.



Sec. 10.20.540. - Procedure not exclusive.

Nothing in AS 10.20.525 - 10.20.535 limits or affects the right to serve any process, notice or demand required or permitted by law to be served upon a corporation in any other manner.



Sec. 10.20.545. - Amendment to articles of incorporation of foreign corporation.

When the articles of incorporation of a foreign corporation authorized to transact business in the state are amended, the foreign corporation shall, within 30 days after the amendment becomes effective, file with the department a copy of the amendment authenticated by the proper officer of the state or country under whose laws it is incorporated. The filing of the amendment does not enlarge or alter the purpose which the corporation may pursue in the transaction of business in the state, nor authorize the corporation to transact business in the state under a name other than the name set out in its certificate of authority.



Sec. 10.20.550. - Merger of foreign corporation authorized to transact business in the state.

When a foreign corporation authorized to transact business in the state is a party to a statutory merger permitted by the laws of the state or country where it is incorporated, and the corporation is the surviving corporation, it shall, within 30 days after the merger becomes effective, file with the commissioner a copy of the articles of merger authenticated by the proper office of the state or country under whose laws the statutory merger was carried out. It is not necessary for the corporation to procure either a new or amended certificate of authority to transact business in the state unless the name of the corporation is changed or unless the corporation desires to pursue in the state other or additional purposes than those which it is authorized to conduct in the state.



Sec. 10.20.555. - Amended certificate of authority.

A foreign corporation authorized to transact business in the state shall procure an amended certificate of authority if it changes its corporate name, or desires to pursue in the state other or additional purposes than those set out in its earlier application for a certificate of authority, by making application to the commissioner.



Sec. 10.20.560. - Withdrawal of foreign corporation.

A foreign corporation authorized to transact business in the state may withdraw from the state upon procuring from the commissioner a certificate of withdrawal. To procure a certificate of withdrawal, the foreign corporation shall deliver to the commissioner an application for withdrawal.



Sec. 10.20.565. - Contents of application for withdrawal.

The application for withdrawal must set out

(1) the name of the corporation and the state or country where it is incorporated;

(2) that the corporation is not transacting business in the state;

(3) that the corporation surrenders its authority to transact business in the state;

(4) that the corporation revokes the authority of its registered agent in the state to accept service of process and consents that service of process in an action, suit or proceeding based upon a cause of action arising in the state during the time the corporation was authorized to transact business in the state may be made on the corporation by service on the commissioner;

(5) a post office address to which the commissioner may mail a copy of a process against the corporation that may be served on the commissioner;

(6) additional information necessary or appropriate to enable the commissioner to determine and assess unpaid fees payable as prescribed in this chapter.



Sec. 10.20.570. - Form of application for withdrawal.

The application for withdrawal shall be made on forms prescribed and furnished by the commissioner and shall be executed by the corporation by its president or a vice-president and by its secretary or an assistant secretary, or, if the corporation is in the hands of a receiver or trustee, the application shall be executed on behalf of the corporation by the receiver or trustee.



Sec. 10.20.575. - Filing of application for withdrawal.

(a) Duplicate originals of the application for withdrawal shall be delivered to the commissioner. Upon finding that the application conforms to the provisions of this chapter, the commissioner shall, when all fees prescribed in this chapter have been paid,

(1) endorse on each duplicate original the word "filed," and the date of the filing;

(2) file one duplicate original in the commissioner's office;

(3) issue a certificate of withdrawal and affix the other duplicate original to it.

(b) The certificate of withdrawal, together with the duplicate original of the application for withdrawal affixed by the commissioner shall be returned to the corporation or its representative.



Sec. 10.20.580. - Effect of certificate of withdrawal.

Upon the issuance of the certificate of withdrawal, the authority of the corporation to transact business in the state ceases.



Sec. 10.20.585. - Grounds for revocation of certificate of authority.

The certificate of authority of a foreign corporation to transact business in the state may be revoked by the commissioner when

(1) the corporation fails to file its biennial report within the time required by this chapter, or fails to pay fees or penalties prescribed in this chapter when they are due and payable;

(2) the corporation fails to appoint and maintain a registered agent in this state;

(3) the corporation fails, after change of its registered office or registered agent, to file with the commissioner a statement of the change as required by this chapter;

(4) the corporation fails to file with the department an amendment to its articles of incorporation or articles of merger within the time prescribed by this chapter;

(5) a misrepresentation has been made of a material matter in an application, report, affidavit, or other document submitted under this chapter; or

(6) the corporation is 90 days delinquent in filing a notice of change of an officer or director as required by this chapter.



Sec. 10.20.590. - Limitations on revocation of certificate of authority.

The commissioner may not revoke a certificate of authority of a foreign corporation unless

(1) the commissioner has given the corporation at least 60 days' notice by mail addressed to its registered office in the state; and

(2) the corporation fails, before revocation, to file the biennial report, or pay the fees, or file the required statement of change of registered agent or registered office, or file the articles of amendment or articles of merger, or correct the misrepresentation.



Sec. 10.20.595. - Issuance of certificate of revocation.

Upon revoking a certificate of authority, the commissioner shall

(1) issue a certificate of revocation in duplicate;

(2) file one of the certificates in the commissioner's office;

(3) mail to the corporation at its registered office in the state a notice of the revocation accompanied by one of the certificates.



Sec. 10.20.600. - Effect of certificate of revocation.

Upon the issuance of the certificate of revocation, the authority of the corporation to transact business in the state ceases.



Sec. 10.20.605. - Transacting business without certificate of authority as a bar to right to sue.

A foreign corporation transacting business in the state without a certificate of authority may not maintain an action, suit or proceeding in a court of the state until it obtains a certificate of authority. A successor or assignee of a foreign corporation transacting business without a certificate of authority may not maintain an action, suit or proceeding in a court of the state on a right, claim or demand arising out of the transaction of business by the corporation in the state until a certificate of authority is obtained by the corporation or by a corporation which has acquired all or substantially all of its assets.



Sec. 10.20.610. - Transacting business without certificate of authority not affecting contracts, acts, and right to defend.

The failure of a foreign corporation to obtain a certificate of authority to transact business in the state does not impair the validity of a contract or act of it, and does not prevent the corporation from defending an action, suit or proceeding in a court of the state.



Sec. 10.20.615. - Liability to state for transacting business without certificate of authority.

A foreign corporation which transacts business in the state without a certificate of authority is liable to the state, for the years or portions of years during which it transacted business in the state without a certificate of authority, in an amount equal to all fees which would have been imposed by this chapter on the corporation if it had applied for and received a certificate of authority to transact business in the state as required by this chapter and filed all reports required by this chapter, plus all penalties imposed by this chapter for failure to pay the fees and a penalty of up to $5,000 per year or fraction of a year of operating without a certificate of authority. The attorney general shall bring proceedings to recover amounts due the state under this section.






Article 07 - BIENNIAL REPORTS AND NOTICES

Sec. 10.20.620. - Biennial report of domestic and foreign corporations.

Each domestic corporation and each foreign corporation authorized to transact business in the state shall file a biennial report within the time prescribed by this chapter. The information contained in the biennial report shall be given as of June 30 of the reporting year.



Sec. 10.20.625. - Contents of biennial report.

The biennial report must set out

(1) the name of the corporation and the state or country where it is incorporated;

(2) the address of the registered office of the corporation in the state, and the name of its registered agent in the state at that address, and, in the case of a foreign corporation, the address of its principal office in the state or country where it is incorporated;

(3) a brief statement of the character of the business in which the corporation is engaged in the state;

(4) the names and addresses of the directors and officers of the corporation;

(5) the real and personal property assets of the corporation.



Sec. 10.20.630. - Filing of biennial report of domestic and foreign corporations.

(a) The biennial report of a domestic or foreign corporation must be delivered to the commissioner before July 2 of the reporting year. A domestic corporation filing its articles of incorporation and a foreign corporation receiving a certificate of authority during an even-numbered year must file the biennial report before July 2 of each even-numbered year. A corporation filing its articles of incorporation or receiving its certificate of authority during an odd-numbered year must file the biennial report before July 2 of each odd-numbered year. The biennial report is delinquent if not filed before August 1 of each odd or even year as provided in this section. Delinquent returns are subject to the penalty prescribed in AS 10.20.325 .

(b) [Repealed, Sec. 48 ch 170 SLA 1976].

(c) Proof to the satisfaction of the commissioner that before August 1 the report was deposited in the United States mail in a sealed envelope, properly addressed, with postage prepaid, is compliance with (a) of this section.

(d) Upon finding that the report conforms to the requirements of this chapter, the commissioner shall file it. Upon finding that it does not conform to the requirements of this chapter, the commissioner shall return it promptly to the corporation for necessary corrections. If the report is corrected to conform to the requirements of this chapter and returned to the commissioner in sufficient time to be filed before October 1 of the year in which it is due, the penalties for failure to file the report provided in AS 10.20.645 do not apply.



Sec. 10.20.631. - Filing notice of change of officers or directors.

(a) In the event of a change of an officer or director during the year following the filing of the biennial report, the corporation must file a notice of change amending the report before July 2 of that year.

(b) The notice must be filed in the office of the commissioner and must state the name and current address of a director or officer not stated in the corporation's last filed biennial report, and the name of the person replaced and the office held. The notice must be signed by an officer of the corporation.






Article 08 - FEES AND CHARGES

Sec. 10.20.635. - Fees for filing documents and issuing certificates.

(a) The commissioner shall establish by regulation and charge and collect fees for filing

(1) articles of incorporation and issuing a certificate of incorporation;

(2) articles of amendment and issuing a certificate of amendment;

(3) restated articles of incorporation and issuing a restated certificate of incorporation;

(4) articles of merger or consolidation and issuing a certificate of merger or consolidation;

(5) a statement of change of address of registered office or change of registered agent, or both;

(6) articles of dissolution;

(7) an application of a foreign corporation for a certificate of authority to conduct affairs in this state and issuing a certificate of authority;

(8) an application of a foreign corporation for an amended certificate of authority to conduct affairs in this state and issuing an amended certificate of authority;

(9) a copy of an amendment to the articles of incorporation of a foreign corporation holding a certificate of authority to conduct affairs in this state;

(10) a copy of articles of merger of a foreign corporation holding a certificate of authority to conduct affairs in this state;

(11) an application for withdrawal of a foreign corporation and issuing a certificate of withdrawal;

(12) any other statement or report, including a biennial report, of a domestic or foreign corporation.

(b) The department may by regulation charge each corporation subject to this chapter a fixed fee in place of the various fees specified in this chapter and for routine administrative services rendered to the corporation by the department.



Sec. 10.20.640. - Fee for certified copies of instruments.

The fee for furnishing a certified copy of any instrument shall be established by the department by regulation.



Sec. 10.20.643. - Accounting and disposition of fees. [Repealed, Sec. 28 ch 90 SLA 1991].

Repealed or Renumbered






Article 09 - PENALTIES

Sec. 10.20.645. - Penalties imposed upon corporation.

(a) A domestic or foreign corporation that fails or refuses to file its biennial report for any required reporting period within the time prescribed by this chapter is subject to a penalty of $5 to be assessed by the commissioner.

(b) A domestic or foreign corporation that fails or refuses to answer truthfully and fully within the time prescribed by this chapter interrogatories propounded by the commissioner in accordance with the provisions of this chapter is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $500.



Sec. 10.20.650. - Penalties imposed upon officers and directors.

Each officer and director of a domestic or foreign corporation who fails or refuses within the time prescribed by this chapter to answer truthfully and fully interrogatories propounded by the commissioner in accordance with this chapter, or who signs any articles, statement, report, application, or other document filed with the commissioner that is known to the officer or director to be false in any material respect, is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $500.






Article 10 - MISCELLANEOUS PROVISIONS

Sec. 10.20.655. - Interrogatories by commissioner; certification to attorney general regarding violation.

(a) The commissioner may propound to a domestic or foreign corporation and to an officer or director of a domestic or foreign corporation those interrogatories reasonably necessary and proper for ascertaining whether the corporation has complied with the provisions of this chapter.

(b) The interrogatories shall be answered within 30 days after mailing, or within the additional time fixed by the commissioner, and the answers shall be full and complete, in writing and under penalty of unsworn falsification under AS 11.56.210 . If the interrogatories are directed to an individual, they shall be answered by that individual and, if directed to a corporation, they shall be answered by the president, vice-president, secretary, or assistant secretary of the corporation.

(c) The commissioner need not file the document to which the interrogatories relate until the interrogatories are properly answered and need not then file the document if the answers disclose that the document does not conform to the provisions of this chapter.

(d) The commissioner shall certify to the attorney general, for appropriate action, all interrogatories and answers that disclose a violation of this chapter.



Sec. 10.20.660. - Disclosure of interrogatories, answers, and information.

Interrogatories and answers are not open to public inspection and the commissioner may not disclose facts or information obtained from the interrogatories except as an official duty of the commissioner requires or if the interrogatories or the answers are required for evidence in criminal proceedings or other action by the state.



Sec. 10.20.665. - Notice of and appeal from disapproval of document.

If the commissioner fails to approve articles of incorporation, amendment, merger, consolidation, or dissolution, or any other document required by this chapter to be approved, the commissioner, within 10 days after delivery of the document to the commissioner, shall give written notice of disapproval to the person or corporation, domestic or foreign, delivering the document, specifying the reasons for disapproval. The person or corporation may appeal from the disapproval to the superior court by filing with the clerk of the court a petition setting out a copy of the document sought to be filed and a copy of the written disapproval. The matter shall be tried de novo by the superior court, which shall either sustain the action of the commissioner or direct the commissioner to take action the court considers proper.



Sec. 10.20.670. - Appeal from revocation of certificate of authority.

If the commissioner revokes the certificate of authority of a foreign corporation to transact business in the state under this chapter, the foreign corporation may appeal to the superior court by filing with the clerk of the court a petition setting out a copy of its certificate of authority and a copy of the notice of revocation given by the commissioner. The matter shall be tried de novo by the superior court, and the court shall either sustain the action of the commissioner or direct the commissioner to take action the court considers proper.



Sec. 10.20.673. - Cancellation of certificates issued and filings accepted.

The provisions in AS 10.06 (Alaska Corporations Code) relating to the cancellation of certain corporate filings apply to nonprofit corporations.



Sec. 10.20.675. - Certificates and certified copies to be received in evidence.

Certificates issued by the commissioner in accordance with this chapter, and copies of documents filed in the commissioner's office in accordance with the provisions of this chapter when certified by the commissioner, are prima facie evidence of the facts stated. A certificate by the commissioner under the seal of the state as to the existence or nonexistence of facts relating to corporations which do not appear from a certified copy of these documents or certificates is prima facie evidence of the existence or nonexistence of the facts stated.



Sec. 10.20.680. - Use of forms furnished by the commissioner.

All reports required by this chapter to be filed with the department or the commissioner shall be on forms prescribed and furnished by the commissioner. Forms for all other documents to be filed in the office of the department or the commissioner shall be furnished by the commissioner on request, but their use, unless required in this chapter, is not mandatory.



Sec. 10.20.685. - Greater voting or concurrence requirements.

When, with respect to any action to be taken by the members or directors of a corporation, the articles of incorporation or bylaws require the vote or concurrence of a greater proportion of the directors or members or any class of members than required by this chapter, the provisions of the articles of incorporation or bylaws control.



Sec. 10.20.690. - Waiver of notice.

When notice is required to be given to a member or director of a corporation under the provisions of this chapter or under the provisions of the articles of incorporation or bylaws of the corporation, a waiver of the notice in writing signed by the person entitled to notice, whether before or after the time stated for notice, is equivalent to the giving of notice.



Sec. 10.20.695. - Action by members or directors without a meeting.

(a) Action required by this chapter to be taken at a meeting of the members or directors of a corporation, or action that may be taken at a meeting of the members or directors, may be taken without a meeting if a consent in writing, setting out the action so taken, shall be signed by all of the members entitled to vote with respect to the subject matter or all of the directors.

(b) The consent has the same effect as a unanimous vote, and may be stated as such in articles or documents filed with the commissioner.



Sec. 10.20.700. - Unauthorized assumption of corporate powers.

Persons who assume to act as a corporation without authority are jointly and severally liable for debts and liabilities incurred or arising as a result of that action.






Article 11 - GENERAL PROVISIONS

Sec. 10.20.705. - Powers of commissioner.

The commissioner has the power and authority reasonably necessary for administering this chapter efficiently and performing the duties imposed by this chapter.



Sec. 10.20.710. - Applicability to domestic and foreign corporations.

(a) The provisions of this chapter relating to domestic corporations apply to all corporations organized under this chapter.

(b) The provisions of this chapter relating to foreign corporations apply to all foreign nonprofit corporations conducting affairs in this state for a purpose or purposes for which a corporation might be organized under this chapter.



Sec. 10.20.715. - Application to foreign and interstate commerce.

This chapter applies to commerce with foreign nations and among the several states only as permitted under the Constitution of the United States.



Sec. 10.20.720. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "articles of incorporation" means the original or restated articles of incorporation or articles of consolidation and all amendments to them, including articles of merger;

(2) "board of directors" means the group of persons vested with the management of the affairs of the corporation irrespective of the name by which the group is designated;

(3) "bylaws" means the code or codes of rules adopted for the regulation or management of the affairs of the corporation irrespective of the name or names by which the rules are designated;

(4) "commissioner" means commissioner of commerce, community, and economic development;

(5) "corporation" or "domestic corporation" means a nonprofit corporation subject to the provisions of this chapter, except a foreign corporation;

(6) "department" means the Department of Commerce, Community, and Economic Development;

(7) "foreign corporation" means a nonprofit corporation organized under laws other than the laws of this state;

(8) "insolvent" means inability of a corporation to pay its debts as they become due in the usual course of its business;

(9) "member" means one having membership rights in a corporation in accordance with the provisions of its articles of incorporation or bylaws;

(10) "nonprofit corporation" means a corporation no part of the income or profit of which is distributed to its members, directors or officers.



Sec. 10.20.725. - Short title.

This chapter may be cited as the Alaska Nonprofit Corporation Act.









Chapter 10.25. - ELECTRIC AND TELEPHONE COOPERATIVE ACT

Article 01 - SUBSTANTIVE PROVISIONS

Sec. 10.25.010. - Powers of electric or telephone cooperative; prohibited action.

(a) Except as provided in (b) of this section, an electric or telephone cooperative may

(1) sue and be sued in its corporate name;

(2) have perpetual existence;

(3) adopt a corporate seal and alter it;

(4) construct, buy, lease, or otherwise acquire, and equip, maintain, and operate, and sell, assign, convey, lease, mortgage, pledge, or otherwise dispose of or encumber lands, buildings, structures, electric or telephone lines or systems, dams, plants and equipment, and any other real or personal property, tangible or intangible, that is necessary, convenient, or appropriate to accomplish the purpose for which the cooperative is organized;

(5) buy, lease, or otherwise acquire, and use, and exercise and sell, assign, convey, mortgage, pledge or otherwise dispose of or encumber franchises, rights, privileges, licenses, and easements;

(6) borrow money and otherwise contract indebtedness, and issue evidences of indebtedness, and secure the payment of the indebtedness by mortgage, pledge, or deed of trust of, or any other encumbrance upon its real or personal property, assets, franchises, or revenues;

(7) construct, maintain, and operate electric transmission and distribution lines, or telephone lines along, upon, under and across publicly owned lands and public thoroughfares, including, without limitation, all roads, highways, streets, alleys, bridges, and causeways;

(8) exercise the power of eminent domain;

(9) become a member of other cooperatives or corporations or own stock in them;

(10) conduct its business and exercise its powers inside or outside the state;

(11) adopt, amend, and repeal bylaws;

(12) make all contracts necessary, convenient, or appropriate for the full exercise of its powers;

(13) make donations for the public welfare or for charitable, scientific, or educational purposes;

(14) do and perform any other act and thing, and have and exercise any other power that may be necessary, convenient, or appropriate to accomplish the purpose for which the cooperative is organized.

(b) An electric or telephone cooperative may not use cooperative funds to promote or oppose the candidacy of a candidate for director of the cooperative.



Sec. 10.25.020. - Powers of electric cooperative.

An electric cooperative may

(1) generate, manufacture, purchase, acquire, accumulate, and transmit electric energy, and distribute, sell, supply, and dispose of electric energy to its members, to governmental agencies and political subdivisions, and to other persons not exceeding 10 percent of the number of its members; however, a cooperative that acquires existing electric facilities may continue service to persons, not in excess of 40 percent of the number of its members, who are already receiving service from these facilities without requiring them to become members, and these persons may become members upon the terms as may be prescribed in the bylaws;

(2) assist persons to whom electric energy is or will be supplied by the cooperative in wiring their premises and in acquiring and installing electrical and plumbing appliances, equipment, fixtures, and apparatus by financing them, and in connection with these services wire or have wired the premises, and buy, acquire, lease, sell, distribute, install, and repair electric and plumbing appliances, equipment, fixtures, and apparatus;

(3) assist persons to whom electric energy is or will be supplied by the cooperative in constructing, equipping, maintaining, and operating electric cold storage or processing plants by financing them or otherwise;

(4) operate a waste heat distribution system;

(5) operate a heating distribution system that was in existence on June 9, 1988;

(6) provide sewer, water, or gas utility service if the cooperative has received a certificate of convenience and necessity under AS 42.05.221 - 42.05.281 from the former Alaska Public Utilities Commission or the Regulatory Commission of Alaska for each type of service provided;

(7) provide direct satellite television programming services; in this paragraph, "direct satellite television programming services" means a video broadcast signal that is received directly from a satellite by an end user.



Sec. 10.25.030. - Powers of telephone cooperative.

A telephone cooperative may

(1) furnish, improve, and expand telephone service and related telecommunications service to its members, and to other users not in excess of 10 percent of the number of its members; however, telephone service may be made available by a cooperative through interconnection of facilities to any number of subscribers of other telephone systems, and through pay stations to any number of users, and a cooperative which acquires existing telephone facilities may continue service to persons, not exceeding 40 percent of the number of its members, who are already receiving service from the facilities without requiring them to become members, and these persons may become members upon terms as may be prescribed in the bylaws;

(2) connect and interconnect its telephone lines, facilities, or systems with other telephone lines, facilities, or systems;

(3) make its facilities available to persons furnishing telephone service inside or outside the state.



Sec. 10.25.040. - Name.

(a) The name of a cooperative must include the words "electric" or "telephone," as appropriate to its purpose, and "cooperative," and the abbreviation "inc."

(b) The name of a cooperative must be distinguishable on the records of the Department of Commerce, Community, and Economic Development from the name of any other organized entity and from a reserved or registered name. The Department of Commerce, Community, and Economic Development may adopt regulations under AS 44.62 (Administrative Procedure Act) to implement this subsection.

(c) The provisions of (a) of this section do not apply to a corporation that becomes subject to this chapter by compliance with AS 10.25.290 and 10.25.300 or 10.25.620 and that elects to retain a corporate name that does not comply with (a) of this section.



Sec. 10.25.050. - Incorporators.

Five or more persons, including cooperatives, may organize a cooperative.



Sec. 10.25.060. - Articles of incorporation.

(a) The articles of incorporation of a cooperative must recite that they are executed under this chapter and must state

(1) the name of the cooperative;

(2) the address of its principal office;

(3) the names and the addresses of the incorporators;

(4) the names and addresses of its directors.

(b) The articles may contain any provisions not inconsistent with this chapter that are considered necessary or advisable for the conduct of its business. The articles shall be signed by each incorporator and acknowledged by at least two of the incorporators, or on their behalf, if they are cooperatives. It is not necessary to recite in the articles the purpose for which the cooperative is organized or any of its corporate powers.



Sec. 10.25.070. - Bylaws.

The board of directors shall adopt the first bylaws of a cooperative to be adopted following an incorporation, conversion, merger, or consolidation. Thereafter the district delegates in cooperatives having three or more districts that are not connected by a road system to another district of the cooperative may adopt, amend, or repeal the bylaws by the affirmative vote of a majority of the district delegates voting on the adoption, amendment, or repeal at a meeting of the district delegates. In all other cooperatives the members shall adopt, amend, or repeal the bylaws by the affirmative vote of a majority of the members voting on the question. The bylaws must set out the rights and duties of members, district delegates, and directors and may contain other provisions for the regulation and management of the affairs of the cooperative consistent with this chapter or with the articles of incorporation of the cooperative.



Sec. 10.25.080. - Membership.

(a) Each incorporator of a cooperative shall be a member of the cooperative or of another cooperative that is a member of it. A person may not become a member unless that person agrees to use electric energy, or telephone service, or other services furnished by the cooperative when they are made available through its facilities.

(b) Membership in a cooperative is not transferrable, except as provided in the bylaws. The bylaws may

(1) prescribe additional qualifications and limitations on membership;

(2) require membership as a condition of obtaining service from the cooperative;

(3) provide for termination or suspension of membership; however, a membership may not be terminated unless procedures for termination are contained in the bylaws.



Sec. 10.25.090. - Meetings of members and district delegates.

(a) An annual meeting of the members of a cooperative shall be held at the time and place provided in the bylaws. An annual meeting of the members of a cooperative that has been divided into districts as provided for in AS 10.25.190 may consist of separate annual meetings of the members of each district.

(b) Special meetings of the members or district delegates may be called by a majority of the board of directors or by not less than 10 percent of all members or 10 percent of all district delegates. A special meeting of the members of a cooperative that has been divided into districts as provided for in AS 10.25.190 may consist of separate special meetings of the members of each district.

(c) An annual meeting of district delegates of a cooperative shall be held at the time and place provided in the bylaws.



Sec. 10.25.100. - Notice of meetings.

Except as otherwise provided in this chapter, written notice stating the time and place of each meeting of the members or district delegates shall be given to each member or district delegate, either personally or by mail, not less than 15 days or more than 60 days before the date of the meeting. Notice of a special meeting of the members, together with notice of the purpose for which the meeting is called, shall be given to each member or district delegate, either personally or by mail, not less than 90 days or more than 120 days before the date of the meeting. If mailed, notice is considered given when it is deposited in the United States mail with postage prepaid addressed to the member or district delegate at the address of the member or delegate as it appears on the records of the cooperative.



Sec. 10.25.110. - Quorum requirements.

(a) Unless the bylaws prescribe the presence of a greater percentage or number of the members for a quorum, a quorum for the transaction of business at all meetings of the members of a cooperative or the members of a district of a cooperative having not more than 1,000 members is five percent of all members, present in person, and a quorum for the transaction of business of the members of a cooperative or the members of a district of a cooperative having more than 1,000 members is 50 members, present in person. If less than a quorum is present at a meeting, a majority of those present in person may adjourn the meeting from time to time without further notice.

(b) Unless the bylaws prescribe the presence of a greater percentage of the district delegates for a quorum, a quorum for the transaction of business at all meetings of the district delegates of a cooperative is 25 percent of all district delegates.



Sec. 10.25.120. - Voting.

Each member is entitled to one vote on each matter submitted to a vote of the membership. Each member of a district is entitled to one vote on each matter submitted to a vote at a district meeting. A member may not vote by proxy but may vote, if the bylaws so provide, by mail.



Sec. 10.25.125. - Record date.

To determine the members entitled to notice of a meeting of the members or to vote on a matter that is to be submitted to a vote of the members, or for any other proper purpose, the board of directors may fix a date that occurs no more than 30 days before the date of notice or distribution of mail ballots as the record date for the determination. If a record date is not fixed for the determination of members entitled to notice of a meeting or to vote on a matter, the date on which notice of the meeting or of mail voting is first mailed is the record date. When a determination of members entitled to vote at a meeting is made, the determination applies until the meeting is adjourned sine die.



Sec. 10.25.130. - Waiver of notice.

A person entitled to notice of a meeting may waive notice in writing either before or after the meeting. Attendance at a meeting is a waiver of notice of the meeting, unless the person attends solely to object to the transaction of business because the meeting has not been legally called or convened.



Sec. 10.25.140. - Board of directors.

The business of a cooperative shall be managed by a board of not less than five directors, each of whom shall be a member of the cooperative or of another cooperative which is a member of it. The bylaws shall prescribe the number of directors, their qualifications other than those prescribed in this chapter, and the manner of holding meetings of the board of directors and of electing successors to directors who resign, die, or are otherwise incapable of acting. The bylaws shall provide for the removal of directors from office for cause and for the election of their successors. Directors may not receive salaries for the services as directors and, except in emergencies, may not receive salaries for their services in any other capacity without the approval of the members. The bylaws may, however, prescribe a fixed fee for each day of attendance at a meeting of the board of directors or other meeting while officially representing the cooperative and for each day of necessary travel to and from a meeting of the board of directors or other meeting while officially representing the cooperative and may provide for insurance and reimbursement of actual expenses incurred while performing duties as a director.



Sec. 10.25.145. - Liability, indemnification, and insurance.

(a) A protected person is not individually liable for conduct performed within the scope of the person's duties for the cooperative. However, the protected person may be held individually liable for conduct if it was not reasonable for the person to believe that the conduct was in, or not contrary to, the best interests of the cooperative.

(b) Unless prohibited by the articles of incorporation or bylaws, the cooperative shall indemnify a protected person who is or may be made a party to a contested matter against expenses actually and reasonably incurred in connection with the contested matter. However, the cooperative may not indemnify the protected person if the person did not reasonably believe the conduct to be in, or not opposed to, the best interests of the cooperative. With respect to a criminal action or proceeding, the cooperative shall indemnify a protected person unless the person had reasonable cause to believe that the conduct was unlawful.

(c) A cooperative may purchase and maintain insurance on behalf of a protected person against liability asserted against the protected person and incurred in an official capacity or arising out of the person's status, whether or not the cooperative would have the power to indemnify the person against the liability under this section.

(d) In this section

(1) "conduct" includes action, inaction, and omission;

(2) "contested matter" means a proposed, pending, or completed action or proceeding, whether civil, criminal, administrative, or investigative;

(3) "expenses" include attorney fees, judgments, fines, and amounts paid in settlement;

(4) "protected person" means a director, officer, employee, or agent of a cooperative.



Sec. 10.25.150. - Term of office of directors.

The directors of a cooperative named in articles of incorporation, consolidation, merger, or conversion hold office until the next annual meeting of the members and until their successors are elected and qualify. Each elected director holds office for the term for which elected and until a successor is elected and qualifies.



Sec. 10.25.160. - Staggered terms of office for directors.

Instead of electing all directors annually, the bylaws may provide that directors shall be elected for terms not to exceed three years, or until their successors are elected and qualify, and that the terms of directors shall be staggered so that one-third of the directors, or a number as close to one-third as possible, shall be elected each year.



Sec. 10.25.170. - Quorum of board.

A majority of the board of directors constitutes a quorum.



Sec. 10.25.175. - Board meetings open; exceptions; remedy.

(a) A meeting of the board of directors may be attended by members of the cooperative. Except when voice votes are authorized, a vote shall be conducted in such a manner that the members may know the vote of each person entitled to vote. The board of directors may conduct a meeting by teleconference or similar communications equipment if the board gives reasonable notice of the meeting and if members of the cooperative are able to attend the meeting sites and hear the meeting. This section applies only to a meeting at which a quorum of the board participates.

(b) If excepted subjects are to be discussed at a meeting, the meeting must first be convened as a regular or special meeting and the question of holding an executive session to discuss matters that come within the exceptions contained in (c) of this section shall be determined by a majority vote of the board. No subjects may be considered at the executive session except those mentioned in the motion calling for the executive session unless auxiliary to the main question. Formal action may not be taken during the executive session.

(c) The following excepted subjects may be discussed in an executive session:

(1) matters the immediate knowledge of which would clearly have an adverse effect on the finances of the cooperative;

(2) subjects that tend to prejudice the reputation and character of a person; however, the person may request a public discussion;

(3) matters discussed with an attorney for the cooperative, the immediate knowledge of which could have an adverse effect on the legal position of the cooperative.

(d) Notice shall be given for all regular or special meetings of the board of directors as provided in the bylaws of the cooperative.

(e) A member affected by action taken contrary to this section may bring a suit in the superior court. The court may order appropriate equitable relief after considering the circumstances of the case. Action taken contrary to this section is not void if other equitable relief is available and appropriate.



Sec. 10.25.180. - General powers of board.

The board of directors may exercise all of the powers of a cooperative not conferred upon the members by this chapter, its articles of incorporation or its bylaws.



Sec. 10.25.190. - Districts.

The bylaws may provide for the division of the territory served or to be served by a cooperative into two or more districts for any purpose, including, without limitation, the nomination and election of directors and the election and functioning of district delegates. These delegates, who shall be members, may nominate and elect directors. The bylaws shall prescribe the boundaries of the districts, or the manner of establishing the boundaries, and the manner of changing the boundaries, and the manner in which the districts function. No member at any district meeting and no district delegate at any meeting may vote by proxy or by mail. However, the election of directors shall be by mail unless the bylaws provide otherwise.



Sec. 10.25.200. - Officers.

The officers of a cooperative are those officers authorized by the bylaws. The officers shall be elected annually by the board of directors from among its members. If authorized by the bylaws, the election may be conducted by written ballot. When a person holding an office ceases to be a director, that person ceases to hold office. The board of directors may appoint those other agents or employees that it considers necessary or advisable and shall prescribe their powers and duties. An officer may be removed from office and a successor elected in the manner prescribed in the bylaws.



Sec. 10.25.210. - Amendment of articles of incorporation.

A cooperative may amend its articles of incorporation as follows, except that it may change the location of its principal office in the manner set out in AS 10.25.230 :

(1) the proposed amendment shall be presented to the members or district delegates at a meeting or by written notice; if the proposed amendment is presented at a meeting, the notice of the meeting must set out or have attached to it the proposed amendment;

(2) if the proposed amendment, with any changes, is approved by the affirmative vote of not less than two-thirds of those members or district delegates voting on it, the presiding officer of the board of directors shall execute and acknowledge articles of amendment on behalf of the cooperative and the officer designated by the board shall affix and attest to the seal of the cooperative; if the cooperative accepts ballots both at a meeting and by mail, a member may vote by mail or at the meeting.



Sec. 10.25.220. - Contents of articles of amendment.

(a) The articles of amendment must recite that they are executed under this chapter and must state

(1) the name of the cooperative;

(2) the address of its principal office;

(3) the amendment to its articles of incorporation.

(b) The presiding officer executing the articles of amendment shall make and annex to them an affidavit stating that the provisions of AS 10.25.210 and this section regarding the amendment were complied with.



Sec. 10.25.230. - Change of location of principal office.

A cooperative may, upon authorization of its board of directors or its members, change the location of its principal office by filing a certificate reciting the change of principal office, executed and acknowledged by its presiding officer under its seal, attested by the officer designated by the board, in the office of the commissioner.



Sec. 10.25.235. - Member's right to examine books and records.

Sec. 10.25.235. Member's right to examine books and records.

A member of a cooperative may, at a reasonable time and for a proper purpose, examine and make copies of the books and records of the cooperative at the principal office of the cooperative. The cooperative may charge a member an amount equal to the actual cost of duplicating documents requested under this section. The cooperative may withhold books and records concerning specific matters that were prepared for or during an executive session under AS 10.25.175 (c) and not subsequently made public by the cooperative. The cooperative may also withhold the identity of public information that was referred to during the executive session.






Article 02 - MERGER, CONSOLIDATION, AND CONVERSION

Sec. 10.25.240. - Merger.

(a) Except as provided in (b) of this section, one or more cooperatives, each designated in this section as "merging cooperative," may merge into another cooperative, designated in this section as "surviving cooperative," by complying with the following requirements:

(1) the proposition for the merger of the merging cooperatives into the surviving cooperative and proposed articles of merger shall be submitted to the members of each merging cooperative and of the surviving cooperative; the notice shall have attached to it a copy of the proposed articles of merger;

(2) if the proposed merger and the proposed articles of merger, with any amendments, are approved by the affirmative vote of not less than two-thirds of those members of each cooperative voting on them, articles of merger in the form approved shall be executed and acknowledged on behalf of each cooperative by its presiding officer and its seal shall be affixed by the officer designated by the board.

(b) A merger of electric or telephone cooperatives may not take effect unless the surviving cooperative expressly agrees to comply with the terms of each collective bargaining agreement entered into between a merging cooperative and a labor organization representing employees of the cooperative that is in effect on the date of merger.



Sec. 10.25.245. - Merger of cooperative and corporation organized under AS 10.05. [Repealed, Sec. 24 ch 134 SLA 1988]

Repealed or Renumbered



Sec. 10.25.250. - Contents of articles of merger.

(a) The articles of merger must recite that they are executed under this chapter and must state

(1) the name of each merging cooperative and the address of its principal office;

(2) the name of the surviving cooperative and the address of its principal office;

(3) a statement that each merging cooperative and the surviving cooperative agree to the merger;

(4) the names and addresses of the directors of the surviving cooperative;

(5) the terms and conditions of the merger and the manner of carrying it into effect, including the manner in which members of the merging cooperatives may or shall become members of the surviving cooperative.

(b) The articles of merger may contain provisions not inconsistent with this chapter that are considered necessary or advisable for the conduct of the business of the surviving cooperative.

(c) The presiding officer of each cooperative shall make and annex to the articles an affidavit stating that the provisions of this section regarding the articles were complied with by the cooperative.



Sec. 10.25.260. - Consolidation.

Two or more cooperatives, designated in this section as "consolidating cooperative," may consolidate into a new cooperative, designated in this section as the "new cooperative," by complying with the following requirements:

(1) the proposition for the consolidation into the new cooperative and proposed articles of consolidation shall be submitted to the members of each consolidating cooperative; the notice shall have attached to it a copy of the proposed articles of consolidation;

(2) if the proposed consolidation and the proposed articles of consolidation, with any amendments, are approved by the affirmative vote of not less than two-thirds of those members of each consolidating cooperative voting on them, articles of consolidation in the form approved shall be executed and acknowledged on behalf of each consolidating cooperative by its presiding officer and its seal shall be affixed and attested by the officer designated by the board.



Sec. 10.25.270. - Contents of articles of consolidation.

(a) The articles of consolidation must recite that they are executed pursuant to this chapter and must state

(1) the name of each consolidating cooperative and the address of its principal office;

(2) the name of the new cooperative and the address of its principal office;

(3) a statement that each consolidating cooperative agrees to the consolidation;

(4) the names and addresses of the directors of the new cooperative;

(5) the terms and conditions of the consolidation and the manner of carrying it into effect, including the manner in which members of the consolidating cooperatives may or shall become members of the new cooperative.

(b) The articles of consolidation may contain provisions not inconsistent with this chapter which are considered necessary or advisable for the conduct of the business of the new cooperative.

(c) The presiding officer of each consolidating cooperative executing the articles of consolidation shall make and annex to the articles an affidavit stating that the provisions of this section regarding the articles were complied with by the cooperative.



Sec. 10.25.280. - Effect of consolidation or merger.

(a) In the case of a consolidation the existence of the consolidating cooperatives ceases and the articles of consolidation are the articles of incorporation of the new cooperative. In the case of a merger the separate existence of the merging cooperatives ceases and the articles of incorporation of the surviving cooperative are amended to the extent that changes are provided for in the articles of merger.

(b) The rights, privileges, immunities and franchises, and all real and personal property including, without limitation, applications for membership, all debts due on whatever account and all other choses in action, of the consolidating or merging cooperatives are transferred to and vested in the new consolidated or surviving cooperative without further act or deed.

(c) The new consolidated or surviving cooperative is responsible and liable for the liabilities and obligations of each of the consolidating or merging cooperatives and a claim existing or action or proceeding pending by or against the consolidating or merging cooperatives may be prosecuted as if the consolidation or merger had not taken place, but the new consolidated or surviving cooperative may be substituted in its place.

(d) Neither the rights of creditors nor liens upon the property of the cooperatives are impaired by the consolidation or merger.



Sec. 10.25.290. - Conversion of existing corporation.

(a) A corporation organized under the laws of the state and supplying or having the corporate power to supply electric energy, or to furnish telephone service, may be converted into a cooperative by complying with the requirements of this section and thereupon becomes subject to this chapter as if originally organized under this chapter.

(b) The proposition for the conversion of the corporation into a cooperative and proposed articles of conversion shall be submitted to a meeting of the members or stockholders of the corporation, or in case of a corporation having no members or stockholders, to a meeting of the incorporators of the corporation. The notice of the meeting shall have attached to it a copy of the proposed articles of conversion.

(c) If the proposition for the conversion of the corporation into a cooperative and the proposed articles of conversion, with any amendments, are approved by the affirmative vote of not less than two-thirds of those members of the corporation voting on them or, if the corporation is a stock corporation, by the affirmative vote of the holders of not less than two-thirds of those shares of the capital stock of the corporation represented at the meeting and voting on them, or, in the case of a corporation having no members and no shares of its capital stock outstanding, by the affirmative vote of not less than two-thirds of its incorporators, articles of conversion in the form approved shall be executed and acknowledged on behalf of the corporation by its presiding officer and its seal shall be affixed and attested by the officer designated by the board.



Sec. 10.25.300. - Articles of conversion: contents and use as articles of incorporation.

(a) The articles of conversion must recite that they are executed under this chapter and must state

(1) the name of the corporation and the address of its principal office prior to its conversion into a cooperative;

(2) the statute or statutes under which it was organized;

(3) a statement that the corporation elects to become a cooperative, nonprofit, membership corporation subject to this chapter;

(4) its name as a cooperative;

(5) the address of the principal office of the cooperative;

(6) the names and addresses of the directors of the cooperative;

(7) the manner in which members, stockholders or incorporators of the corporation are to become members of the cooperative.

(b) The articles of conversion may contain provisions not inconsistent with this chapter considered necessary or advisable for the conduct of the business of the cooperative.

(c) The presiding officer executing the articles of conversion shall make and annex to it an affidavit stating that the provisions of this section were complied with regarding the articles. The articles of conversion are the articles of incorporation of the cooperative.






Article 03 - DISSOLUTION

Sec. 10.25.310. - Dissolution of cooperative that has not commenced business.

A cooperative that has not commenced business may be dissolved by delivering articles of dissolution to the commissioner. A majority of the incorporators shall execute and acknowledge articles of dissolution on behalf of the cooperative. The articles must state

(1) the name of the cooperative;

(2) the address of its principal office;

(3) that the cooperative has not commenced business;

(4) that sums received by the cooperative, less that part disbursed for expenses of the cooperative, have been returned or paid to those entitled to them;

(5) that no debt of the cooperative is unpaid;

(6) that a majority of the incorporators elect to dissolve the cooperative.



Sec. 10.25.320. - Dissolution of cooperative that has commenced business.

(a) A cooperative that has commenced business may be dissolved in the manner set out in this section.

(b) The proposition to dissolve shall be submitted to the members of the cooperative. The notice must state the proposition.

(c) The proposition is approved by the affirmative vote of at least two-thirds of the members voting on the proposition if the number of members voting to approve it constitutes a majority of all members of the cooperative.

(d) Upon approval, a certificate of election to dissolve, hereafter designated the "certificate," executed and acknowledged on behalf of the cooperative by its presiding officer under its seal, attested by the officer designated by the board, shall be submitted to the commissioner for filing together with an affidavit by the officer executing the certificate stating that the statements in the certificate are true. The certificate must state the name of the cooperative, the address of its principal office, and that the members of the cooperative have voted to dissolve the cooperative.



Sec. 10.25.330. - Effect of filing certificate of dissolution and affidavit; corporate existence; involuntary dissolution.

(a) Upon the filing of the certificate and affidavit by the commissioner, the cooperative shall cease to carry on its business except to the extent necessary for the winding up of business. However, its corporate existence continues until articles of dissolution have been filed by the commissioner.

(b) A cooperative that does not file its articles of dissolution within two years after the date of filing the certificate mentioned in (a) of this section shall be involuntarily dissolved by the commissioner. Before dissolving the cooperative under this subsection, the commissioner shall give the cooperative written notice of the pending dissolution by mailing the notice to the cooperative. The commissioner shall mail the notice and any subsequent certificate of dissolution to the cooperative in the same manner as required for notices and certificates of involuntary dissolution under AS 10.06.633(i).



Sec. 10.25.340. - Notice to creditors and claimants.

The board of directors shall immediately have a notice of the dissolution proceedings mailed to each known creditor of and claimant against the cooperative and publish it once a week for two successive weeks in a newspaper of general circulation in the city or borough in which the principal office of the cooperative is located.



Sec. 10.25.350. - Termination of cooperative affairs.

The board of directors shall wind up and settle the affairs of the cooperative, collect sums owing to it, liquidate its property and assets, pay and discharge its debts, obligations, and liabilities, other than those to patrons arising by reason of their patronage, and do all other things required to wind up its business. After paying or discharging or adequately providing for the payment or discharge of all its debts, obligations, and liabilities, other than those to patrons arising by reason of their patronage, the directors shall distribute remaining sums, first, to patrons for the pro rata return of all amounts standing to their credit by reason of their patronage and, second, to members for the pro rata repayment of membership fees. Sums then remaining shall be distributed among its members and former members in proportion to their patronage, except to the extent participation in the distribution has been legally waived. The board of directors shall thereupon authorize the execution of articles of dissolution. The presiding officer shall execute and acknowledge articles of dissolution on behalf of the cooperative and the officer designated by the board shall affix and attest to the seal.



Sec. 10.25.360. - Contents of articles of dissolution.

(a) The articles of dissolution must recite that they are executed under this chapter and must state

(1) the name of the cooperative;

(2) the address of its principal office;

(3) the date on which the certificate of election to dissolve was filed by the commissioner;

(4) that there are no actions or suits against the cooperative;

(5) that all debts, obligations and liabilities of the cooperative have been paid and discharged or that adequate provision has been made for them;

(6) that the provisions of AS 10.25.320 - 10.25.360 have been complied with.

(b) The presiding officer executing the articles of dissolution shall make and annex to the articles an affidavit stating that the statements contained in the articles are true.






Article 04 - MISCELLANEOUS PROVISIONS

Sec. 10.25.370. - Filing of articles.

Articles of incorporation, amendment, consolidation, merger, conversion, or dissolution, when executed and acknowledged and accompanied by the affidavits required by this chapter, shall be presented to the commissioner for filing. Upon finding that the articles presented conform to the requirements of this chapter, the commissioner, upon payment of the fees provided in this chapter, shall file the articles in the records of the commissioner's office. Upon filing, the incorporation, amendment, consolidation, merger, conversion, or dissolution provided for is in effect. This section also applies to certificates of election to dissolve and affidavits executed under AS 10.25.320 - 10.25.360.



Sec. 10.25.375. - Cancellation of certificates issued and filings accepted.

The commissioner may, within one year after a filing, and after written notice to the cooperative or individual making a filing, cancel a certificate issued or filing accepted under this chapter, on any ground existing at the time notice of cancellation is made for which the commissioner could have originally refused to issue the certificate or accept the filing. The notice of cancellation must state the reason for the proposed cancellation. A cooperative or individual may request a hearing within 90 days after receipt of the notice. The notice of cancellation becomes final if the cooperative or individual does not request a hearing within 90 days after receipt of notice. Notice of cancellation must be sent by certified mail with return receipt requested. If the return receipt is not received by the department within a reasonable time and the department has made diligent inquiry as to the current address of the corporation, notice may be made by publication in a newspaper of general circulation in the vicinity of the registered office of the cooperative or the address of the individual who made the filing, and the cancellation becomes final 60 days after publication of the notice.



Sec. 10.25.380. - Nonprofit operation.

A cooperative shall be operated on a nonprofit basis for the mutual benefit of its members and patrons. The bylaws of a cooperative or its contracts with members and patrons must contain such provisions relating to the disposition of revenues and receipts as may be necessary and appropriate to establish and maintain its nonprofit and cooperative character.



Sec. 10.25.390. - Disposition of property to secure indebtedness.

The board of directors of a cooperative may, without authorization by the members of the cooperative, authorize the execution and delivery of mortgages or deeds of trust of, or the pledging or encumbering of, the property, assets, rights, privileges, licenses, franchises and permits of the cooperative, whether acquired or to be acquired, and wherever situated, as well as the revenue therefrom, upon the terms and conditions the board of directors determines, to secure an indebtedness of the cooperative.



Sec. 10.25.400. - Limitations on disposition of property.

(a) A cooperative may not otherwise sell, lease, or dispose of more than 15 percent of the cooperative's total assets, less depreciation, as reflected on the books of the cooperative at the time of the transaction unless the transaction is authorized under this section. The transaction is approved by the affirmative vote of not less than two-thirds of the members voting on the transaction if the number of members voting to approve it constitutes a majority of all the members of the cooperative. However, notwithstanding a provision of this chapter or any other provision of law, the board of directors may, upon the authorization of a majority of those members of the cooperative voting on the issue in an election in which at least 10 percent of the eligible members return ballots, sell, lease, or otherwise dispose of all or a substantial portion of its property to another cooperative or to the state if the sale complies with (d) of this section.

(b) Before a vote to authorize the disposition or sale of more than 15 percent of the total assets of the cooperative, other than a vote to authorize disposition or sale to the state or another cooperative, the board of directors shall

(1) have the tangible and intangible property that is proposed for sale appraised by two appraisers; one appraiser shall be chosen by the proposed buyer; the appraisers may not be associated with the cooperative or a proposed buyer of cooperative property; each appraiser shall deliver a copy of the appraisal to the cooperative and to the proposed buyer; the first proposed buyer shall advance to the cooperative money sufficient to pay for the appraisals; if a buyer other than the first proposed buyer purchases the assets based on the appraisals, the actual buyer shall reimburse the first proposed buyer for the cost of the appraisals;

(2) notify all cooperative members, at least 90 days in advance, of a vote on disposition of cooperative property; the notice must contain detailed proposals for disposition of the property;

(3) at least 90 days before the vote, notify all other cooperatives situated and operating in the state that the property is available for disposition and include with the notice one copy of each appraisal of the property;

(4) at least 30 days before the vote, mail to all members any alternate proposals made by another cooperative, or by cooperative members if an alternate proposal signed by at least 50 members has been submitted to the board, together with any recommendation that the board has made; and

(5) place each proposal for which notice has been given on the ballot.

(c) This section does not apply to the transfer of cooperative property under AS 10.25.240 - 10.25.300.

(d) The sale of a cooperative may not take effect unless the purchaser expressly agrees to comply with the terms of each collective bargaining agreement entered into between the cooperative being sold and a labor organization representing employees of the cooperative that is in effect on the date of sale.

(e) The requirements of (b) of this section do not apply to the lease, sale, or disposition of the property of a telephone cooperative that has annual gross revenue over $25,000,000 unless a resolution passed by the board of directors of the cooperative provides that the requirements of (b) of this section will apply to the lease, sale, or disposition.



Sec. 10.25.410. - Nonliability of members for debts of cooperative.

A member is not liable or responsible for any debts of the cooperative and the property of the members is not subject to execution therefor.



Sec. 10.25.420. - Effect of recordation of mortgages and other instruments.

A mortgage, deed of trust, or other instrument executed by a cooperative, which affects real and personal property and which is recorded in the real property records in the city, borough, or other recording districts in which the property is located or is to be located has the same effect as if recorded, filed or indexed as provided by law in the proper office in the city, borough, or other recording district as a mortgage of personal property. All after-acquired property of the cooperative described or referred to as being mortgaged or pledged in a mortgage, deed of trust or other instrument is subject to the lien thereof immediately upon the acquisition of such property by the cooperative, whether or not the property was in existence at the time of the execution of the mortgage, deed of trust or other instrument. Recordation of such mortgage, deed of trust or other instrument constitutes notice and has the same effect with respect to after-acquired property as it has under the laws relating to recordation of property owned by the cooperative at the time of the execution of the mortgage, deed of trust or other instrument and described in it or referred to as being mortgaged or pledged thereby. The lien of such mortgage, deed of trust or other instrument upon personal property after its recordation continues for the period of time specified in the instrument without refiling or the filing of a renewal certificate, affidavit or other supplemental information required by the laws relating to the renewal, maintenance or extension of liens upon personal property.



Sec. 10.25.430. - Validity of mortgage under Rural Electrification Act of 1936.

A mortgage made by a cooperative organized under this chapter to the United States of America, or an agency or instrumentality of it, to secure indebtedness incurred under 7 U.S.C. 901 - 950b (Rural Electrification Act of 1936), as amended, is not void as against creditors of the mortgagor and subsequent purchasers and encumbrancers of the property in good faith for value because the mortgage is not accompanied by an affidavit of the parties to it, or an affidavit of the agent or attorney in fact of a party to it, that the mortgage is made in good faith to secure the amount named, and without a design to hinder, delay or defraud creditors. A mortgage made by a cooperative organized under this chapter to the United States of America, or an agency or instrumentality of it to secure indebtedness incurred under 7 U.S.C. 901 - 950b (Rural Electrification Act of 1936), as amended, need not set forth the date upon which the indebtedness secured by it becomes due.



Sec. 10.25.440. - Construction standards.

Construction of electric lines and facilities, or telephone lines and facilities, by a cooperative shall, as a minimum requirement, comply with the standards of the National Electrical Safety Code in effect at the time of construction.



Sec. 10.25.450. - Directors, officers, or members as notaries.

A person authorized to take acknowledgments under the laws of this state is not disqualified from taking acknowledgments of instruments to which a cooperative is a party because the person is an officer, director or member of the cooperative.



Sec. 10.25.460. - Registered office and registered agent.

Each cooperative shall have and continuously maintain in the state a registered

(1) office which may be, but need not be, the same as the location of the principal office;

(2) agent who is an individual resident in the state and whose business office is identical with the registered office.



Sec. 10.25.470. - Change of registered office or registered agent.

A cooperative may change its registered office or change its registered agent, or both, upon filing in the office of the commissioner a statement setting forth

(1) the name of the cooperative;

(2) the address of its registered office;

(3) if the address of its registered office is changed, the address of the new registered office;

(4) the name of the registered agent;

(5) if its registered agent is changed, the name of its new registered agent;

(6) that the address of its registered office and the address of the business office and its registered agent, as changed, will be identical;

(7) that such change was authorized by resolution adopted by its board of directors.



Sec. 10.25.480. - Execution and filing of statement.

The statement of change of office or agent shall be executed by the cooperative by its presiding officer and directed to the commissioner. If the commissioner finds that the statement conforms to this chapter, the commissioner shall file it in the commissioner's office. Upon the filing, the change of address of the registered office, and the appointment of the registered agent, or both, as the case may be, is effective.



Sec. 10.25.490. - Resignation of registered agent.

A registered agent of a cooperative may resign by filing a written notice of resignation, executed in duplicate, with the commissioner. The commissioner shall immediately mail a copy of it to the cooperative at its registered office. The appointment of the agent terminates 30 days after receipt of the notice by the commissioner.



Sec. 10.25.500. - Service on cooperative.

(a) The registered agent of a cooperative is an agent of the cooperative upon whom process, notice, or demand required or permitted by law to be served upon the cooperative may be served.

(b) When a cooperative fails to appoint or maintain a registered agent in the state, or when its registered agent cannot with reasonable diligence be found at the registered office, then the commissioner is an agent of the cooperative upon whom process, notice, or demand may be served.



Sec. 10.25.510. - Service on commissioner.

(a) Service on the commissioner is made by delivering to and leaving with the commissioner, or with a clerk having charge of the corporation department of the commissioner's office, duplicate copies of the process, notice or demand. The commissioner shall immediately have one copy forwarded by registered mail, addressed to the cooperative at its registered office. Service on the commissioner is returnable in not less than 30 days.

(b) The commissioner shall keep a record of each process, notice and demand served under this section, and shall record the time of service and the commissioner's action with reference to it.



Sec. 10.25.520. - Other means of service not affected.

Nothing in AS 10.25.500 and 10.25.510 limits or affects the right to serve process, notice or demand required or permitted by law to be served on a cooperative in any other manner permitted by law.



Sec. 10.25.530. - Fees.

(a) The commissioner shall establish by regulation and charge and collect fees for

(1) filing articles of incorporation;

(2) filing articles of amendment;

(3) filing articles of consolidation or merger;

(4) filing articles of conversion;

(5) filing certificate of election to dissolve;

(6) filing articles of dissolution;

(7) filing certificate of change of principal office and designation or change of registered office and registered agent; and

(8) acting as agent for service of process.

(b) The department may by regulation charge each cooperative subject to this chapter a fixed fee in place of the various fees specified in this chapter and for the routine administrative services rendered to the corporation by the department.

(c) [Repealed, Sec. 28 ch 90 SLA 1991].



Sec. 10.25.540. - Business license and taxation of cooperatives.

(a) Cooperatives under this chapter shall apply for a business license and pay the initial license fee as provided by the Alaska Business License Act (AS 43.70), as amended.

(b) Before March 1 of each year,

(1) each telephone cooperative shall pay to the state, instead of state and local ad valorem, income, and excise taxes that may be assessed or levied, a percentage of its gross revenue earned during the preceding calendar year;

(2) each electric cooperative shall pay to the state, instead of state and local ad valorem, income, and excise taxes that may be assessed or levied, a tax on the number of kilowatt hours of electricity sold at retail by the cooperative during the preceding calendar year.



Sec. 10.25.550. - Amount of telephone cooperative gross revenue tax.

The telephone cooperative gross revenue tax shall be computed as follows:

(1) one percent of gross revenue for cooperatives that have furnished telephone service to consumers for less than five years as of December 31 of the preceding calendar year;

(2) two percent of gross revenue for cooperatives that have furnished telephone service to consumers for five years or longer as of December 31 of the preceding calendar year.



Sec. 10.25.555. - Amount of electric cooperative tax.

(a) The electric cooperative tax shall be computed as follows:

(1) one-fourth mill per kilowatt hour for cooperatives that have furnished electric energy and power to consumers for less than five years as of December 31 of the preceding calendar year;

(2) one-half mill per kilowatt hour for cooperatives that have furnished electric energy and power to consumers for five years or longer as of December 31 of the preceding calendar year.

(b) In this section, "mill" means one-tenth of one cent.



Sec. 10.25.560. - Manner of computing telephone cooperative gross revenue.

Gross revenue of a telephone cooperative includes all revenue earned from local and toll services.



Sec. 10.25.570. - Refund to local governments.

The proceeds of the telephone cooperative gross revenue tax and the electric cooperative tax, less the amount expended by the state in their collection, shall be refunded to an organized borough or a city of any class incorporated under state law, in the proportion that the revenue was earned within the city or the borough area outside the city. However, taxes collected on gross revenue earned by a telephone cooperative or on the sale of electricity by an electric cooperative outside a city or organized borough shall be retained by the state and deposited into its general fund.



Sec. 10.25.580. - Inventory and fixtures subject to taxation.

The inventory and fixtures of a business operated by a cooperative incidental to the furnishing of central station electric service, including, without limitation, appliance stores or departments, is not exempt from ad valorem taxes. The inventory and accounts of these businesses shall be separately maintained and taxes shall be paid upon them as provided by law.



Sec. 10.25.590. - Connection and interconnection of facilities.

A telephone cooperative organized or doing business under this chapter, hereafter designated as applicant, may require a person furnishing telephone service to the public in the state, hereafter designated as company, to interconnect its lines, facilities or systems with, or otherwise make available the lines, facilities or systems to, the applicant's telephone lines, facilities or systems, in order to provide a continuous line of communication for the applicant's subscribers. If the company and the applicant are unable to agree upon the terms and conditions of interconnection, including compensation, the superior court shall, upon petition of the parties, or either of them, establish the terms and conditions. The terms and conditions shall be reasonable and nondiscriminatory.



Sec. 10.25.600. - Correction of defectively organized cooperatives.

If a cooperative has filed defective articles of incorporation, or has failed to do all things necessary to perfect its corporate organization, it may file corrected articles of incorporation, or amend the original articles, and do and perform all acts and things necessary for the correction of the defects. The action so taken is valid and binding upon all persons concerned. The capacity of the cooperative to file corrected articles of incorporation or amendments to the original articles, or to do and perform all acts and things necessary, may not be questioned.






Article 05 - GENERAL PROVISIONS

Sec. 10.25.610. - Purpose.

Cooperative, nonprofit, membership corporations may be organized under this chapter for the purpose of supplying electric energy or telephone service and promoting and extending the use of these services.



Sec. 10.25.620. - Chapter extended to existing cooperatives.

This chapter applies to all nonprofit cooperatives organized under any other law of the state for the purpose of supplying electric energy and power, or telephone service, to its members, or for the purpose of promoting and extending the use of electric energy and power, or telephone service. These cooperatives are subject to this chapter as if originally organized under it.



Sec. 10.25.630. - Construction of chapter.

This chapter is complete in itself and is controlling. The provisions of any other law of the state relating to the organization of a corporation, except as provided in this chapter, do not apply to a cooperative organized under this chapter. The enumeration of an object, purpose, power, manner, method or thing does not exclude like or similar objects, purposes, powers, manners, methods or things.



Sec. 10.25.640. - Definitions.

In this chapter

(1) "commissioner" means the commissioner of commerce, community, and economic development;

(2) "cooperative" means a corporation organized under this chapter or that becomes subject to this chapter in the manner provided in this chapter;

(3) "person" means a natural person, firm, association, corporation, business trust, partnership, federal agency, state or political subdivision, or an agency of the state or political subdivision, or a body politic;

(4) "presiding officer" means the presiding officer of the board of directors of the cooperative;

(5) "related telecommunications service" means telecommunications service where there is the transmission and reception of messages, impressions, pictures, and signals by means of electricity, electromagnetic waves, and any other kind of energy, force variations, or impulses, whether conveyed by cable, wire, radiated through space, or transmitted through other media within a specified area or between designated points;

(6) "telephone service" means communication service whereby voice communication through the use of electricity is the principal intended use, and includes all telephone lines, facilities or systems used in the rendition of this service.



Sec. 10.25.650. - Short title.

This chapter may be cited as the Electric and Telephone Cooperative Act.









Chapter 10.30. - CEMETERY ASSOCIATIONS AND NONPROFIT CEMETERY CORPORATIONS

Sec. 10.30.010. - Formation of cemetery association.

Five or more persons who are residents of the same recording district may form themselves into a cemetery association, and elect at least three of their members to serve as trustees, and one member as clerk. The trustees and the clerk hold office at the pleasure of the association.



Sec. 10.30.020. - Records.

The clerk shall keep a record of the proceedings of the meetings of the association, certify to and record one copy of the record together with the name of the association with the recorder in the recording district in which the meeting is held, and file one copy in the office of the clerk of the superior court.



Sec. 10.30.030. - Effect of filing and recording.

Upon filing and recording the record as required in AS 10.30.020 the trustees and members of the association and successors are invested with the powers, privileges, and immunities, incident to aggregate corporations.



Sec. 10.30.040. - Succession and powers of trustees.

The trustees of a cemetery association have perpetual succession, and may contract, and prosecute and defend actions.



Sec. 10.30.050. - Bylaws.

A cemetery association may enact bylaws necessary for the proper management of the association and may prescribe the terms on which members may be admitted, the number of its trustees and officers, and the time and manner of their election or appointment, and the time and place of meeting for the trustees and for the association.



Sec. 10.30.055. - Formation of nonprofit cemetery corporation.

As an alternative to the provisions of AS 10.30.010 - 10.30.050, a cemetery may be incorporated under AS 10.20. A nonprofit cemetery corporation is subject to the provisions of AS 10.20 except to the extent that those provisions conflict with the provisions of this chapter relating to cemetery corporations.



Sec. 10.30.060. - Power to acquire and dispose of lands, and exemption from execution, taxation, and public appropriation.

A cemetery association or nonprofit cemetery corporation may buy or take by gift or devise, and hold, land not exceeding 80 acres, for the sole purpose of a cemetery. The land is exempt from execution, and from any appropriation to public purposes, and from taxation if intended to be used exclusively for burial purposes and in no way for the profit of the members or trustees of the association or the directors, officers, or employees of the corporation.



Sec. 10.30.070. - Creation and use of irreducible fund.

A cemetery association or nonprofit cemetery corporation may by its bylaws provide that a stated percentage of the money realized from the sale of cemetery lots and donations constitutes an irreducible fund, which may be invested in the manner or loaned upon the securities the association or corporation considers proper. The interest or income from the irreducible fund provided for in a bylaw, or as much as may be necessary, shall be devoted exclusively to (1) the preservation and embellishment of the grounds, buildings and property of the association or corporation that are related to the operation of a cemetery; (2) the preservation and embellishment of cemetery lots and space in buildings or on grounds sold to the association or corporation that are related to the operation of a cemetery; or (3) the payment of interest and principal of debts authorized by the association or corporation for the purchase of land or equipment or for the construction or improvement of buildings that are related to the operation of a cemetery. If a bylaw has been enacted for the creation of an irreducible fund, the percentage stated in the bylaw may not be reduced.



Sec. 10.30.080. - Disposition of income from cemetery land.

After paying for the land, the future receipts and income of a cemetery association or nonprofit cemetery corporation, subject to the creation of an irreducible fund, whether from the sale of lots, from donations, rents, or otherwise, shall be applied exclusively to laying out, preserving, protecting, and embellishing the cemetery and the avenues leading to it, the erection of buildings necessary or convenient for the cemetery purpose, and to paying the necessary expenses of the association or corporation.



Sec. 10.30.090. - Debts of association or corporation.

A cemetery association or nonprofit cemetery corporation may contract debts in anticipation of future receipts for the original purchase of cemetery land, the laying out and embellishment of the grounds and avenues of the cemetery, the construction and repair of a building, mausoleum or columbarium, the purchase or lease of necessary equipment, or other cemetery purposes, for which debts the association or corporation may issue bonds or notes. An association or corporation may secure these debts by mortgage upon its lands, except cemetery lots that have been conveyed to the members of the association or to trustees, officers or employees of the corporation, or by a security interest in not more than 50 percent of the irreducible fund.



Sec. 10.30.100. - Transfer of cemetery lots.

A cemetery association or nonprofit cemetery corporation may adopt regulations the association or corporation consider expedient for disposing of and conveying cemetery lots.



Sec. 10.30.110. - Sale of unsuitable land.

The trustees of a cemetery association or nonprofit cemetery corporation may, whenever in their opinion a portion of cemetery land is unsuitable for burial purposes, sell the portion and apply the proceeds to the general purposes of the association or corporation.



Sec. 10.30.120. - Purpose of sale by lots, and exemptions.

Cemetery lots sold by a cemetery association or a nonprofit cemetery corporation are for the sole purpose of interment and are exempt from taxation, execution, attachment, or any other claim, lien, or process, if used exclusively for burial purposes without an intention to obtain a profit.



Sec. 10.30.130. - Plans of grounds and cemetery lots.

A cemetery association or nonprofit cemetery corporation shall have a plan of its grounds and cemetery lots as laid out made and recorded in a book kept for that purpose by the clerk of the association or the secretary of the corporation. The cemetery lots shall be numbered by consecutive numbers.



Sec. 10.30.140. - Maintenance of cemetery land.

A cemetery association or nonprofit cemetery corporation may enclose, improve, and adorn the grounds and avenues, erect buildings for the use of the association or corporation, adopt rules for the designation and adornment of cemetery lots and for erecting monuments in the cemetery, and prohibit any use, division, improvement, or adornment of a cemetery lot that the association or corporation considers improper.



Sec. 10.30.150. - Annual financial statement.

An annual statement of the financial affairs of a cemetery association or a nonprofit cemetery corporation shall be made by the clerk of the association or the secretary of the corporation.



Sec. 10.30.155. - Definition.

In this chapter, "cemetery lot" means a lot, plot, space, grave, niche, mausoleum, crypt, vault or columbarium, used or intended to be used for the interment of human remains.






Chapter 10.35. - BUSINESS NAMES

Sec. 10.35.010. - Reservation of name.

The exclusive right to the use of a business name may be reserved by a person intending to start a business or a person intending to change the name of the person's business.



Sec. 10.35.020. - Application to reserve name; availability of name.

(a) Reservation of a business name is made by filing an application with the commissioner. Upon finding that the name is available for business use, the commissioner shall reserve it for the exclusive use of the applicant for a period of 120 days. A name is not available for business use if the name is not distinguishable on the records of the department under AS 10.35.040 (a) or gives the impression that the business is incorporated.

(b) The department may adopt regulations under AS 44.62 (Administrative Procedure Act) to implement this section.



Sec. 10.35.030. - Transfer of reserved name.

The holder of a reserved name may transfer the right to the exclusive use of the name to another person by filing with the commissioner a notice of transfer that is signed by the holder and specifies the name and address of the transferee.



Sec. 10.35.040. - Registration of name.

(a) A person conducting a business may register its name if the name is distinguishable on the records of the department from the name of any other organized entity and from a reserved or registered name. In this subsection,

(1) "organized entity" means

(A) a corporation under AS 10.06;

(B) a foreign corporation authorized under AS 10.06 to transact business in this state;

(C) a BIDCO licensed under AS 10.13;

(D) a cooperative organized under AS 10.15;

(E) a foreign cooperative under AS 10.15 that is authorized under AS 10.06 to do business in this state;

(F) a nonprofit corporation organized under AS 10.20;

(G) a nonprofit foreign corporation authorized under AS 10.20 to transact business in this state;

(H) a cooperative organized under AS 10.25;

(I) a religious corporation formed under AS 10.40;

(J) a professional corporation organized under AS 10.45;

(K) a limited liability company organized under AS 10.50;

(L) a foreign limited liability company registered under AS 10.50;

(M) a registered limited liability partnership under AS 32.06;

(N) a foreign limited liability partnership registered under AS 32.06;

(O) a limited partnership formed under AS 32.11; or

(P) a foreign limited partnership registered under AS 32.11;

(2) "reserved or registered name" means a name reserved or registered under this chapter, AS 10.06, AS 10.50, AS 32.06, or AS 32.11.

(b) Registration of a name gives the person who has registered the name the exclusive right to the use of the name. A person who has registered a name under this chapter

(1) may enjoin the use by another person of a name that is not distinguishable on the records of the department from the registered name;

(2) has a cause of action for damages against another person who uses a name that is not distinguishable on the records of the department from the registered name.

(c) The department may adopt regulations under AS 44.62 (Administrative Procedure Act) to implement (a) of this section.



Sec. 10.35.050. - Procedure for registration of name.

Registration of a business name is made by filing with the commissioner an application for registration. The application must be executed by an owner of the business and must contain the owner's name and address, the name and addresses of the business, the name and address of each person having an interest in the business, a statement that the owner is doing business, and a brief statement of the nature of the business.



Sec. 10.35.060. - Fee for and duration of registered name.

The fee for the initial registration of a business name shall be established by the department by regulation. The year in which the registration becomes effective is considered a full year of registration and the registration is effective until the close of the fifth calendar year beginning with the year of initial registration.



Sec. 10.35.070. - Renewal of registered name.

A registered business name may be renewed every five years if an application for renewal is filed. An application for renewal must set out the facts required in an original application for registration and be accompanied by a renewal fee to be established by the department by regulation. An application for renewal may be filed between October 1 and December 31 of any year. The renewal of the registration extends the registration for the following five calendar years.



Sec. 10.35.075. - Accounting and disposition of fees. [Repealed, Sec. 28 ch 90 SLA 1991].

Repealed or Renumbered



Sec. 10.35.080. - Business names not registered.

This chapter does not abrogate any rights between persons who have not registered a business name under those sections.



Sec. 10.35.085. - Cancellation of certificates issued and filings accepted.

The provisions in AS 10.06 (Alaska Corporations Code) relating to the cancellation of certain corporate filings apply to business names.



Sec. 10.35.500. - Definitions.

In this chapter,

(1) "business" means any commercial or industrial enterprise which is not incorporated and which may be owned by a person or persons, partnership, firm, association or organization;

(2) "commissioner" means the commissioner of commerce, community, and economic development;

(3) "department" means the Department of Commerce, Community, and Economic Development.






Chapter 10.40. - RELIGIOUS CORPORATIONS

Sec. 10.40.010. - Authorized purposes.

A corporation may be formed for acquiring, holding, or disposing of church or religious society property, for the benefit of religion, for works of charity and education, and for public worship.



Sec. 10.40.015. - Distinguishable name.

A corporate name must be distinguishable on the records of the Department of Commerce, Community, and Economic Development from the name of another organized entity and from a reserved or registered name. The department may adopt regulations to enforce this section. In this section, "organized entity" and "reserved or registered name" have the meanings given in AS 10.35.040 .



Sec. 10.40.020. - Execution of articles of incorporation.

An archbishop, bishop, president, trustee in trust, president of stake, president of congregation, overseer, presiding elder, or clergyman, of a church or religious society, who has been chosen, elected or appointed, in conformity with the constitution, canons, rites, regulations, or discipline of the church or religious society, and in whom is vested the legal title to the property of the church or religious society, may execute written articles of incorporation in triplicate, acknowledged before an officer authorized to take acknowledgments.



Sec. 10.40.030. - Filing and recording of articles of incorporation.

One copy of the articles shall be filed with the Department of Commerce, Community, and Economic Development; one copy shall be filed in the office of the clerk of the superior court in the judicial district in which the principal place of business of the corporation is to be located; and one copy shall be retained by the corporation. Each copy filed shall be recorded in a book kept for that purpose.



Sec. 10.40.040. - Contents of articles of incorporation.

The articles of incorporation must specify

(1) the name of the corporation;

(2) the purpose of the corporation;

(3) the estimated value of its property at the time of executing the articles of incorporation;

(4) the title of the person executing the articles; and

(5) the name and address of the person upon whom process may be served.



Sec. 10.40.050. - Amendment of articles and change of seal.

A corporation formed under this chapter may alter or amend its articles of incorporation and change its seal. The amendment and change of seal shall be made by the corporation and executed by the person who executed the original articles of incorporation, or by a successor in office, and shall be filed and recorded in the same office and in the same manner as is provided for filing the original articles.



Sec. 10.40.060. - Corporate existence.

Upon the filing of the articles of incorporation for record the person subscribing the articles and a successor in office by the name or title specified in the articles is a corporation sole, with continual perpetual succession.



Sec. 10.40.070. - Corporate powers.

A corporation organized under this chapter may

(1) acquire by donation, gift, bequest, devise or purchase, and hold and maintain real and personal property, and grant, sell, convey or otherwise dispose of property as may be necessary to carry on or promote the objects of the corporation, but not for the purpose of obtaining revenue or profits from the property;

(2) borrow money and give written obligations for repayment, and give mortgages or other liens upon real or personal property to secure payment of written obligations, when necessary to promote the objects of the corporation;

(3) enter into contracts;

(4) sue and be sued;

(5) adopt and use a common seal by which all deeds and acts of the corporation may be authenticated.



Sec. 10.40.080. - Execution of instruments.

All deeds and other instruments of writing shall be made in the name of the corporation and signed by the person representing the corporation in the official capacity designated in the articles of incorporation, and sealed with the seal of the corporation.



Sec. 10.40.090. - Filing impression of seal.

An impression of the corporate seal shall be filed with the Department of Commerce, Community, and Economic Development.



Sec. 10.40.100. - Articles as evidence of corporate existence.

The articles of incorporation or a certified copy of those filed with the Department of Commerce, Community, and Economic Development are evidence of the existence of the corporation.



Sec. 10.40.105. - Biennial report.

A corporation formed under this chapter shall file a biennial report with the commissioner of commerce, community, and economic development setting out the real and personal property assets of the corporation.



Sec. 10.40.110. - Succession to property upon death, resignation, or removal of person incorporated as corporation sole.

In the event of the death or resignation of the archbishop, bishop, president, trustee in trust, president of stake, president of congregation, overseer, presiding elder, or member of the clergy, who has formed a corporation under this chapter, or such a person's removal from office by the person or body having removal authority, the successor in office as the corporation sole is vested with the title of all property held by the successor's predecessor with the same power and authority over the property, subject to all the legal liabilities and obligations with reference to the property. The successor shall record in the office of each recording district in which the corporation owns real property a certificate of the successor's commission or certified copy of a letter of election or appointment.



Sec. 10.40.120. - Succession to property on death, resignation, or removal of person not incorporated as corporation sole.

Upon the death, resignation, or removal of an archbishop, bishop, president, trustee in trust, president of stake, president of congregation, overseer, presiding elder, or member of the clergy, who at the time of death, resignation, or removal was holding the title to trust property for the use or benefit of a church or religious society and not incorporated under this chapter as a corporation sole, the title to all property held by that person does not revert to the donor nor pass to the heirs of the deceased person, but is in abeyance until a successor is appointed to fill the vacancy. Upon the appointment of the successor the title of all the property held by the predecessor immediately vests in the person appointed to fill the vacancy.



Sec. 10.40.130. - Service of process.

(a) A corporation organized under this chapter shall continuously maintain on file with the department the name and address of a person designated to act as agent for the purpose of accepting service of process.

(b) When a corporation fails to designate such a person and maintain this information on file, the commissioner is the agent upon whom process may be served. Service on the commissioner shall be made in the same manner as provided in AS 10.06.

(c) [Repealed, Sec. 61 ch 50 SLA 1989].



Sec. 10.40.140. - Fees and penalties.

(a) Any document required to be filed with the commissioner under this chapter shall be accompanied by a fee to be established by the department by regulation.

(b) The commissioner shall collect a penalty of $5 a year or fraction of a year of the amount due from any corporation that fails to file any document or pay any fee within the time prescribed by this chapter.

(c) [Repealed, Sec. 28 ch 90 SLA 1991].



Sec. 10.40.145. - Cancellation of certificates issued and filings accepted.

The provisions in AS 10.06 (Alaska Corporations Code) relating to the cancellation of certain corporate filings apply to religious corporations.



Sec. 10.40.150. - Involuntary dissolution.

(a) The commissioner, upon 60 days notice to the corporation may involuntarily dissolve a corporation formed under this chapter, for

(1) failure to file within 60 days of the close of the calendar year the report mentioned in AS 10.40.105 ;

(2) failure to comply with AS 10.40.130 (a); and

(3) failure for six months to pay any fee or penalty required by this chapter.

(b) Before dissolving a corporation under (a) of this section, the commissioner shall give the corporation written notice of the pending dissolution by mailing the notice to the corporation. The commissioner shall mail the notice and any subsequent certificate of dissolution to the corporation in the same manner as required for notices and certificates of involuntary dissolution under AS 10.06.633 (i).






Chapter 10.45. - PROFESSIONAL CORPORATION ACT

Sec. 10.45.010. - Incorporation.

(a) One or more persons each of whom is licensed to render a professional service in this state may incorporate a professional corporation by filing articles of incorporation with the Department of Commerce, Community, and Economic Development. The articles shall meet the requirements of AS 10.06 (Alaska Corporations Code) and, in addition, must include

(1) the name of the profession to be practiced by the corporation;

(2) the names and addresses of all original shareholders, directors, and officers;

(3) the address where the professional corporation will have its office.

(b) A certificate from the regulatory board of the profession involved certifying that each of the incorporators, directors, and shareholders is licensed to practice the profession shall be filed with the articles of incorporation.



Sec. 10.45.020. - Rendering professional service and charging fees.

A professional corporation may render one type of professional service only. It may charge fees for the services of its directors, officers, employees or agents, collect the fees, and compensate those who render the services.



Sec. 10.45.030. - Who may render professional service.

A professional corporation incorporated under this chapter may not render professional services except through the persons who are licensed within the state to render the same type of professional services as the corporation and who are its shareholders, directors, officers, employees, or agents.



Sec. 10.45.040. - Prohibition against engaging in business.

A professional corporation may not engage in business; however, it may own real and personal property necessary for or appropriate in rendering its own professional services and may invest its funds in all types of investments.



Sec. 10.45.050. - Issuance of shares.

A professional corporation may issue shares of its capital stock to persons licensed by a regulatory board of the state to render the professional service specified in the articles of incorporation. It may not issue shares to any other person.



Sec. 10.45.060. - Qualifications of director, officer, or shareholder.

A person may not be a director or officer of a professional corporation if the person is not a shareholder of that corporation. A person may not be a shareholder, director, or officer of more than one professional corporation at one time.



Sec. 10.45.070. - Management by directors permitted; authority of officers and shareholders.

(a) The management of a professional corporation shall be vested in the board of directors which shall have the continuing exclusive authority to make the management decisions necessary to the conduct of the profession for which the professional corporation is formed. The officers of the corporation, who shall be elected by the board of directors, have such power and authority to represent the board as the board from time to time expressly or impliedly grants. A shareholder does not have power to bind the corporation within the scope of the corporation's activities merely by virtue of being a shareholder.

(b) A professional corporation that has only one or two shareholders may manage its affairs by directors only, who shall be the shareholders. The one or two shareholders may fill all the general offices of the corporation.



Sec. 10.45.080. - Transfer of shares.

A shareholder of a professional corporation may sell or transfer shares in the professional corporation only to another individual licensed to render the same professional service as that for which the professional corporation was formed. The articles of incorporation may provide specifically for restraints on the alienation of shares and may require the purchase, redemption, or retirement of shares by the corporation at a price and in a manner set out in the articles. The articles may authorize the corporation's board of directors or its shareholders to adopt bylaws restraining the alienation of shares and providing for their purchase, redemption, or retirement by the corporation.



Sec. 10.45.090. - Voting by proxy.

A proxy may be given to a licensed shareholder of the same corporation to vote the shares of the professional corporation. No other person may be given a proxy.



Sec. 10.45.100. - Voting trust prohibited.

A voting trust may not be formed to vote the shares of a professional corporation.



Sec. 10.45.110. - Holding stock, merging or consolidating with another professional corporation.

A professional corporation may not hold stock in another professional corporation, or merge or consolidate with a foreign professional corporation.



Sec. 10.45.120. - Corporate name.

(a) The corporate name of a professional corporation shall contain the last name of one or more of its shareholders, unless the regulations of a particular regulating board or the ethics of a profession permit the use of a corporate name which does not include the surname of any present or former shareholder. The corporate name shall be ended by the word "Corporation," "Incorporated," or "Limited," or by the abbreviation "Corp.," "Inc.," or "Ltd.," or by the words, "a professional corporation," or by the abbreviation "P.C."

(b) The corporate name of a professional corporation must be distinguishable on the records of the Department of Commerce, Community, and Economic Development from the name of any other organized entity and from a reserved or registered name. The Department of Commerce, Community, and Economic Development may adopt regulations to implement this subsection. In this subsection, "organized entity" and "reserved or registered name" have the meanings given in AS 10.35.040.



Sec. 10.45.130. - Change or alteration of corporate name.

When a person whose name is part of a corporate name ceases to be a shareholder, the corporation shall alter its name to reflect this change; however, a professional corporation may retain the name of a retired or deceased shareholder in its corporate name if the regulations of a particular regulating board or the ethics of a profession permit it.



Sec. 10.45.133. - Continuity of life.

Unless the articles of incorporation expressly provide otherwise, a professional corporation shall continue as a separate entity independent of its shareholders for all purposes and for the period of time provided in the articles or until dissolved by a vote of two-thirds of the shareholders. A professional corporation shall continue notwithstanding the death, insanity, incompetency, conviction for felony, resignation, withdrawal, transfer of ownership of shares, retirement, or expulsion of any one or more of the shareholders, the transfer of shares to a new shareholder, or the happening of any other event that under the law of this state and under like circumstances would work a dissolution of a partnership.



Sec. 10.45.136. - Shareholder has no power to dissolve.

A shareholder of a professional corporation does not have the power to dissolve the corporation by an independent act of any kind.



Sec. 10.45.140. - Professional relationship and liabilities.

(a) The provisions of this chapter do not modify the law applicable to the relationship between a person furnishing professional service and a person receiving the service, including liability arising out of the professional service, and including any confidential relationship between the person rendering the professional service and the person receiving the service.

(b) Except as provided in (a) of this section, a shareholder of a professional corporation organized under this chapter is not individually liable for the debts of or the claims against the corporation unless the debt or claim arises as a result of a wrongful act or omission of the shareholder.



Sec. 10.45.150. - 10.45.170 - l Corporate liability; personal liability of shareholders. [Repealed, Sec. 8 ch 75 SLA 1969].

Repealed or Renumbered



Sec. 10.45.180. - Authority and duty of regulatory boards not limited.

This chapter does not restrict or limit the authority and duty of the regulatory boards for the licensing of persons rendering professional services or for the practice of the profession that is within the jurisdiction of the boards.



Sec. 10.45.190. - Professional acts limited.

A professional corporation may not do any act that is prohibited to a person licensed to practice a profession that the professional corporation renders.



Sec. 10.45.200. - Legal disqualification of corporate personnel.

If a shareholder, director, officer, employee, or agent of a professional corporation is legally disqualified to render professional service in this state, or is elected or appointed to a public office which under law restricts or limits the rendering of professional services, that person shall sever all employment and financial interest in the professional corporation immediately. The failure of the directors or officers to require compliance with this section is sufficient ground for the forfeiture of the corporate franchise.



Sec. 10.45.210. - Disposal of shares of legally disqualified shareholder.

A professional corporation may provide in its articles of incorporation that the shares of a legally disqualified shareholder may be sold only to other shareholders or licensed persons of the same profession, or it may provide for the purchase, redemption, or retirement of the shares by the corporation out of capital as well as surplus funds and without regard to the impairment of its capital. If there is no provision for the disposal of the shares and the legally disqualified shareholder has not disposed of the shares as required under AS 10.45.200 , the corporation shall purchase, redeem, or retire the shares out of capital as well as surplus funds without regard to the impairment of its capital within 30 days after the disqualification occurs.



Sec. 10.45.220. - Shares of deceased shareholder.

(a) A professional corporation may provide for the disposal of the shares of a deceased shareholder in its articles of incorporation or bylaws, or its shareholders may provide for their disposal by private agreement. If there is no provision or private agreement, the shares shall first be offered for sale to the remaining shareholders by the personal representative of the deceased shareholder's estate at a price not to exceed their book value, and, if not sold, then offered and sold to any licensed person of the same profession as the corporation without obtaining the approval of the remaining shareholders. If the shares are not disposed of within six months from the date of the death of the shareholder, the corporation shall call a special meeting of its shareholders and shall decide by a majority vote of the remaining shareholders whether or not the corporation purchases, redeems, or retires the shares at book value or lesser price if agreed, or files for a dissolution of the corporation. At the special meeting the shares of the deceased shareholder may not be voted on or counted for any purpose, unless the deceased shareholder was the sole shareholder.

(b) If there is only one shareholder and the shares held by the deceased shareholder are not disposed of within six months after death, the legal representative, legatees or distributees of the deceased shareholder shall either

(1) liquidate the professional corporation; or

(2) amend its articles of incorporation so that the professional corporation may continue in existence as a business corporation under AS 10.06.



Sec. 10.45.230. - Determination of value of shares.

If the articles of incorporation or bylaws of a professional corporation do not provide a price or method of determining a price at which the corporation may purchase, redeem, or retire the shares, or that its shareholders may purchase the shares of a deceased shareholder or a shareholder no longer qualified to own shares in the corporation, then the price for the shares shall be the book value as of the end of the month preceding the death or disqualification of the shareholder. Book value shall be determined from the books and records of the corporation in accordance with the regular method of accounting used by the corporation.



Sec. 10.45.240. - Applicability of Alaska Corporations Code.

The Alaska Corporations Code is applicable to professional corporations and they enjoy the powers and privileges and are subject to the duties, restrictions, and liabilities of other corporations, except when inconsistent with this chapter. This chapter takes precedence in the event of a conflict with provisions of the Alaska Corporations Code or other laws.



Sec. 10.45.250. - [Renumbered as AS 10.45.500 ].

Repealed or Renumbered



Sec. 10.45.260. - [Renumbered as AS 10.45.510 ].

Repealed or Renumbered



Sec. 10.45.500. - Definitions.

In this chapter

(1) "employee" means a licensed person employed by a professional corporation to render the type of professional service for which the corporation was organized;

(2) "professional corporation" means a corporation organized under this chapter to render a professional service;

(3) "professional person" means a person licensed to render a professional service;

(4) "professional service" means a type of highly skilled, technical, and specialized personal service rendered to the public by persons licensed by the state;

(5) "regulatory board" means an agency of the state having jurisdiction to grant a license to render professional service.



Sec. 10.45.510. - Short title.

This chapter may be cited as the Professional Corporation Act.






Chapter 10.50. - ALASKA REVISED LIMITED LIABILITY COMPANY ACT

Article 01 - PURPOSES AND ACTIVITIES

Sec. 10.50.010. - Authorized purposes.

A limited liability company may be organized under this chapter for any lawful purpose.



Sec. 10.50.015. - Compliance with other laws.

If an activity of a limited liability company or the purpose for which a limited liability company is organized is subject to another provision of law, the company shall also comply with the other provision of law.






Article 02 - NAME; REGISTERED OFFICE AND AGENT; SERVICE OF PROCESS

Sec. 10.50.020. - Limited liability company name.

(a) The name of a limited liability company stated in the company's articles of organization must contain the words "limited liability company" or the abbreviation "L.L.C.," or "LLC". The word "limited" may be abbreviated as "Ltd.," and the word "company" may be abbreviated as "Co."

(b) The name of a city, borough, or village may be used in a limited liability company name; however, the name may not contain the word "city," "borough," or "village" or otherwise imply that the company is a municipality.

(c) A person may not adopt a name that contains the words "limited liability company" unless the person is organized under this chapter or is registered as a foreign limited liability company under this chapter.



Sec. 10.50.025. - Distinguishable name.

The name of a limited liability company must be distinguishable on the records of the department from the name of any other organized entity and from a reserved or registered name. The department may adopt regulations to implement this section. In this section, "organized entity" and "reserved or registered name" have the meanings given in AS 10.35.040.



Sec. 10.50.030. - Right to reserve name.

The exclusive right to use a name may be reserved by a

(1) person intending to organize a limited liability company and to adopt the name;

(2) person intending to organize a foreign limited liability company and to register under this chapter;

(3) limited liability company, or a foreign limited liability company registered under this chapter, that intends to change its name; or

(4) foreign limited liability company that intends to register under this chapter and to adopt the name.



Sec. 10.50.035. - Application to reserve company name.

Reservation of a name under AS 10.50.030 is made by filing an application with the department. If the department finds that the name is available for use by a limited liability company and is distinguishable on the records of the department under AS 10.50.025 , the department shall reserve it for the exclusive use of the applicant for a period of 120 days.



Sec. 10.50.038. - Transfer of reserved name.

The holder of a name reserved under AS 10.50.030 may transfer the right to the exclusive use of the name to another person by filing a notice of transfer with the department, signed by the holder of the name, and specifying the name and address of the transferee.



Sec. 10.50.040. - Registration of company name.

A limited liability company or a foreign limited liability company may register its name if the name is distinguishable on the records of the department under AS 10.50.025 .



Sec. 10.50.043. - Exclusive right to use of name; use of nondistinguishable name.

Organization or registration under this chapter, or registration of a name under this chapter, gives the person who has organized or registered under this chapter, or registered a name under this chapter, exclusive right to the use of the name. The person may enjoin the use of a name that is not distinguishable from the name to which the person has the exclusive right and the person has a cause of action for damages against a person who uses a name that is not distinguishable from the name to which the person has the exclusive right.



Sec. 10.50.048. - Procedure for registration of company name.

Registration of a name under AS 10.50.040 is made by filing with the department

(1) a signed application for registration setting out the name of the company, the state or territory under the laws of which it is organized, the date of organization, a statement that it is conducting affairs, and a brief statement of its principal activities; and

(2) proof from the jurisdiction where the company is organized that indicates that the company is organized in that jurisdiction if the company is a foreign limited liability company.



Sec. 10.50.050. - Duration of name registration.

The registration of a name under AS 10.50.040 is effective until the close of the calendar year in which the application for registration is filed.



Sec. 10.50.053. - Renewal of name registration.

(a) The registration of a name under AS 10.50.040 may be renewed each year by

(1) filing an application for renewal setting out the facts required in an original application for registration;

(2) filing proof of organization required for an original registration; and

(3) paying a fee established by the department.

(b) An application for renewal shall be filed between October 1 and December 31 in each year. The renewal extends the registration for the following calendar year.



Sec. 10.50.055. - Registered office and registered agent.

A limited liability company shall continuously maintain in this state a registered agent and a registered office. The registered office may be the same as the office of the company. The registered agent may be either an individual resident of this state whose business office is the same as the registered office, or a domestic or foreign corporation authorized to transact business in this state whose business office is the same as the registered office.



Sec. 10.50.060. - Change of registered office or agent by company.

(a) A limited liability company may change its registered office, agent, or both, by filing with the department a signed statement that includes

(1) the name of the company;

(2) the address of its registered office;

(3) the address of its new registered office if the registered office is to be changed;

(4) the name of its registered agent;

(5) the name of its new registered agent if the registered agent is to be changed; and

(6) a statement that the change is authorized by the company's manager, or, if the company is not managed by a manager, by the members.

(b) If the department finds that the statement complies with this chapter, the department shall file it in the department's office. The change becomes effective when the statement is filed.



Sec. 10.50.063. - Registered agent's change of office location or resignation.

Sec. 10.50.063. Registered agent's change of office location or resignation.

(a) A registered agent of a limited liability company may change the location of the agent's office from one address to another in this state. The agent may change the registered office for each company for which the person is acting as registered agent by filing in the department a statement setting out the name of the agent, the address of the agent's office before change, the address to which the office is changed, and a list of companies for which the person is the registered agent. The statement shall be executed by the registered agent in the individual name of the agent or, if the agent is a corporation, it shall be executed by its president or a vice-president. The statement shall be delivered to the department and the limited liability company and, if the department finds that the statement complies with this chapter, the department shall file it. The change becomes effective when the statement is filed.

(b) A registered agent may resign by filing a written notice and an exact copy of the notice with the department. The written notice of resignation must set out the latest address of the principal office of the company and the name, address, and title of the manager, or, if the company is managed by its members, the names and addresses of the members of the company known by the agent. The department shall immediately mail a copy of the notice to the company at its principal office. The resignation becomes effective 30 days after the filing of the written notice, unless the company sooner appoints a successor registered agent, as provided in AS 10.50.060 .



Sec. 10.50.065. - Service on company.

(a) The registered agent of a limited liability company is an agent upon whom process, notice, or demand required or permitted by law to be served upon the company may be served.

(b) If a limited liability company fails to appoint or maintain a registered agent in this state, or if its registered agent cannot, with reasonable diligence, be found at the registered office, the commissioner is an agent of the company upon whom the process, notice, or demand may be served. A person may serve the commissioner under this subsection by

(1) serving on the commissioner or the designee of the commissioner a copy of the process, notice, or demand, with any papers required by law to be delivered in connection with the service, and a fee established by the department by regulation;

(2) sending to the company being served by certified mail a notice that service has been made on the commissioner under this subsection and a copy of the process, notice, or demand and accompanying papers; notice to the company shall be sent to

(A) the address of the last registered office of the company as shown by the records on file in the department; and

(B) the address, the use of which the person initiating the proceedings knows or, on the basis of reasonable inquiry, has reason to believe is most likely to result in actual notice; and

(3) filing with the appropriate court or other body, as part of the return of service, the return receipt of mailing and an affidavit of the person initiating the proceedings that this section has been complied with.

(c) The commissioner shall keep a record of processes, notices, and demands served upon the commissioner under this section.

(d) This section does not affect the right to serve process, notice, or demand required or permitted by law to be served upon a company in any other manner permitted.






Article 03 - ORGANIZATION AND DURATION

Sec. 10.50.070. - Organizers.

One or more persons may organize a limited liability company by signing articles of organization and delivering the signed articles to the department for filing. A person who organizes a limited liability company may be a person who is not a member of the company when the company is organized or after the company is organized.



Sec. 10.50.075. - Contents of articles of organization.

The articles of organization of a limited liability company must state

(1) the name of the company;

(2) the purpose for which the company is organized, which may be stated to be, or to include, the conduct of any or all lawful affairs for which a limited liability company may be organized under this chapter;

(3) the mailing address of the company's registered office and the name of the company's registered agent;

(4) [Repealed, Sec. 23 ch 78 SLA 1997].

(5) if applicable, that the company will be managed by a manager; and

(6) any other provision for the regulation of the internal affairs of the company that is consistent with this chapter and the laws of this state if the persons organizing the company elect to include the provision in the articles of organization.



Sec. 10.50.078. - Disclosure of company activities.

The organizers delivering articles of organization under AS 10.50.070 shall deliver with the articles a separate statement of the codes from the identification codes established under AS 10.06.870 that most closely describe the activities in which the company will initially engage.



Sec. 10.50.080. - Effective date of organization.

A limited liability company is organized when the articles of organization for the company that conform to the filing requirements of this chapter are delivered to the department for filing under AS 10.50.820.



Sec. 10.50.085. - Election of duration. [Repealed, Sec. 23 ch 78 SLA 1997].

Repealed or Renumbered



Sec. 10.50.090. - Conclusive evidence of compliance.

A copy of the articles of organization that is stamped "filed" and marked with the filing date is conclusive evidence that the organizers of the limited liability company have complied with all conditions precedent required to be performed by the organizers and that the company has been organized under this chapter.



Sec. 10.50.095. - Operating agreement.

The members of a limited liability company may adopt an operating agreement for the company and may amend and repeal the agreement. The articles of organization may restrict or eliminate the power of the members to adopt, amend, or repeal an operating agreement.






Article 04 - AMENDMENT OF ARTICLES

Sec. 10.50.100. - Amendment of articles.

(a) A limited liability company may amend its articles of organization in any respect if the articles as amended contain only the provisions that are required or permitted by this chapter to be included in the original articles of organization at the time of the amendment.

(b) A limited liability company may amend its articles of organization by filing articles of amendment with the department. The articles of amendment must state the

(1) name of the company;

(2) date the articles of organization were filed; and

(3) amendment adopted by the company.



Sec. 10.50.105. - Restatement of articles.

A limited liability company may restate its articles of organization at any time. The company shall file its restated articles with the department. The restated articles of organization must be specifically designated as restated articles in the title to the restated articles and must state, either in the title or in an introductory paragraph, the

(1) company's present and, if the name is changed, all of the company's former names; and

(2) date of the filing of the company's original articles of organization.






Article 05 - MANAGEMENT

Sec. 10.50.110. - Management generally.

(a) Except as otherwise provided in the company's articles of organization, the members of a limited liability company manage the affairs and make the decisions of the company. Management by the members is subject to a provision in an operating agreement or this chapter limiting or increasing the management rights and duties of the members, including limits or increases placed on a class of members or an individual member.

(b) If a limited liability company is managed by a manager, the manager has the exclusive power to manage the affairs of the company to the extent authorized by the operating agreement.



Sec. 10.50.115. - Appointment, removal, and replacement of managers.

Except as otherwise provided in an operating agreement of a limited liability company, a manager of the company may not be appointed, removed, or replaced, unless more than one-half of all of the members of the company authorize the appointment, removal, or replacement.



Sec. 10.50.120. - Manager eligibility.

Unless otherwise provided in an operating agreement of the company, a manager of a limited liability company may be a person who is not an individual or a member of the company. A company may have more than one manager.



Sec. 10.50.125. - Tenure of manager.

(a) Unless otherwise provided in an operating agreement of the company, a manager of a limited liability company holds office until the manager's successor is elected and qualified, unless the manager resigns or is removed earlier.

(b) A manager may not resign as manager of a limited liability company except at the time or upon the happening of events specified in the operating agreement of the company. An operating agreement may provide that a manager does not have the right to resign as a manager of a limited liability company. Notwithstanding that an operating agreement provides that a manager does not have the right to resign as a manager of a limited liability company, a manager may resign as a manager of a limited liability company at any time by giving notice to the members and any other managers. If the resignation of a manager violates the operating agreement of the company, in addition to any remedy otherwise available under applicable law, a limited liability company may recover from the resigning manager damages for breach of the operating agreement and may offset the damages against the amount otherwise distributable to the resigning manager. If the manager was the sole manager and if, within 90 days after the resignation, the members fail to agree on the appointment of a new manager, then each member shall have a say in the management of the company that is equal to the proportion of the member's capital account in the company.



Sec. 10.50.130. - Limitation of member fiduciary duty.

Unless otherwise provided in an operating agreement of the company, if a person is a member of a limited liability company that is managed by a manager and if the person is not a manager, the person does not have the fiduciary duty of a manager to the company or to the other members of the company when the person acts solely in the capacity of a member.



Sec. 10.50.135. - Duty of care.

(a) A person who is a manager or a managing member of a limited liability company shall perform the duties of management in good faith, in a manner the person reasonably believes to be in the best interests of the company, and with the care, including reasonable inquiry, that an ordinarily prudent person in a like position would use under similar circumstances. Except as provided in (b) of this section, the person is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, in each case prepared or presented by

(1) an employee of the company whom the person reasonably believes to be reliable and competent in the matters presented; or

(2) counsel, public accountants, or other professionals or experts as to matters that the person reasonably believes to be within the professional's or expert's competence.

(b) A person is not acting in good faith under (a) of this section if the person has knowledge concerning the matter in question that makes reliance otherwise permitted by (a) of this section unwarranted.



Sec. 10.50.140. - Conflicts of interest.

(a) A contract or other transaction between a limited liability company and a manager or managing member of a limited liability company, or between a limited liability company and a limited liability company, foreign limited liability company, corporation, firm, or association in which a manager or managing member of the company has a material financial interest, is not void or voidable because the manager or managing member or the other company, corporation, firm, or association are parties or because the manager or managing member is present at the meeting that authorizes, approves, or ratifies the contract or transaction, if the material facts as to the transaction and as to the interest of the manager or managing member are fully disclosed or known to the members and the contract or transaction is approved by the members in good faith, with the interested manager or managing member not being entitled to vote.

(b) The fact that a manager or managing member of a limited liability company is a manager or managing member of another entity involved in the transaction does not alone constitute a material financial interest within the meaning of this section. A manager or managing member is not interested within the meaning of this section in a decision fixing the compensation of another manager or managing member as a manager or managing member of the company, notwithstanding the fact that the first manager or managing member is also receiving compensation from the company.

(c) A contract or other transaction between a manager or managing member and a limited liability company or association of which one or more managers or managing members of the company are managers or managing members is not void or voidable because the managers or managing members are present at the meeting that authorizes, approves, or ratifies the contract or transaction, if the material facts of the transaction and the manager's or managing member's other management position are fully disclosed or known to the members and the members authorize, approve, or ratify the contract or transaction in good faith by a sufficient vote without counting the vote of the common manager or managing member or the contract or transaction is approved by the members in good faith. This subsection does not apply to contracts or transactions covered by (a) of this section.

(d) Nothing in this section affects the prohibitions or restraints imposed by AS 45.50.562 - 45.50.596.



Sec. 10.50.145. - Loans to managers, managing members, and employees.

(a) A loan may not be extended by a limited liability company to an employee without authorization by the company's managers or managing members. A loan may not be extended to a manager or a managing member of a limited liability company without the approval of two-thirds of the company's members. An employee who is also a manager or managing member is considered a manager or managing member for purposes of this section. A member is not disqualified from voting on a loan to a member as a manager or managing member because of personal interest.

(b) A loan to a manager, managing member, or employee and a loan secured by the limited liability company interests of the company may not be made unless the loan would be permissible as a distribution under AS 10.50.290 - 10.50.345. A loan under this subsection impairs the retained earnings or paid-in capital accounts to the extent of the loan.

(c) For purposes of this section, a loan may consist of cash, securities, or personal or real property.

(d) If a limited liability company acts as a guarantor on a loan to a manager, managing member, or employee, the guarantee is treated as a loan under this section.

(e) A manager, managing member, or employee of an affiliated limited liability company is a manager, managing member, or employee of the lending company for purposes of this section.

(f) A loan is to be judged by the duties of managers and managing members to act in good faith in a manner reasonably believed to be in the best interests of the company and with the care, including reasonable inquiry, that an ordinarily prudent person in a like position would use under similar circumstances.



Sec. 10.50.148. - Indemnification of managers, managing members, employees, and agents; insurance.

(a) A limited liability company may indemnify a person who was, is, or is threatened to be made a party to a completed, pending, or threatened action or proceeding, whether civil, criminal, administrative, or investigative, other than an action by or in the right of the company, by reason of the fact that the person is or was a manager, managing member, employee, or agent of the company, or is or was serving at the request of the company as a manager, managing member, employee, or agent of another limited liability company, partnership, joint venture, trust, or other enterprise. Indemnification may include reimbursement of expenses, attorney fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the person in connection with the action or proceeding if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the company, and, with respect to a criminal action or proceeding, the person had no reasonable cause to believe the conduct was unlawful. The termination of an action or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, does not create a presumption that the person did not act in good faith and in a manner which the person reasonably believed to be in or not opposed to the best interests of the company, and, with respect to a criminal action or proceeding, the person had reasonable cause to believe that the conduct was unlawful.

(b) A limited liability company may indemnify a person who was, is, or is threatened to be made a party to a completed, pending, or threatened action by or in the right of the company to procure a judgment in its favor by reason of the fact that the person is or was a manager, managing member, employee, or agent of the company, or is or was serving at the request of the company as a manager, managing member, employee, or agent of another limited liability company, partnership, joint venture, trust, or other enterprise. Indemnification may include reimbursement for expenses and attorney fees actually and reasonably incurred by the person in connection with the defense or settlement of the action if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the company. Indemnification may not be made in respect of any claim, issue, or matter as to which the person has been adjudged to be liable for negligence or misconduct in the performance of the person's duty to the company except to the extent that the court in which the action was brought determines upon application that, despite the adjudication of liability, in view of all the circumstances of the case, the person is fairly and reasonably entitled to indemnity for expenses that the court considers proper.

(c) To the extent that a manager, managing member, employee, or agent of a limited liability company has been successful on the merits or otherwise in defense of an action or proceeding referred to in (a) or (b) of this section, or in defense of a claim, issue, or matter in the action or proceeding, the manager, managing member, employee, or agent shall be indemnified against expenses and attorney fees actually and reasonably incurred in connection with the defense.

(d) Unless otherwise ordered by a court, indemnification under (a) or (b) of this section may only be made by a company upon a determination that indemnification of the manager, managing member, employee, or agent is proper in the circumstances because the manager, managing member, employee, or agent has met the applicable standard of conduct set out in (a) and (b) of this section. The determination shall be made by the members.

(e) The company may pay or reimburse the reasonable expenses incurred in defending a civil or criminal action or proceeding in advance of the final disposition in the manner provided in (d) of this section if

(1) in the case of a manager or managing member, the manager or managing member furnishes the company with a written affirmation of a good faith belief that the standard of conduct described in AS 10.50.135(a) has been met;

(2) the manager, managing member, employee, or agent furnishes the company a written unlimited general undertaking, executed personally or on behalf of the individual, to repay the advance if it is ultimately determined that an applicable standard of conduct was not met; and

(3) a determination is made that the facts then known to those making the determination would not preclude indemnification under this chapter.

(f) The indemnification provided by this section is not exclusive of any other rights to which a person seeking indemnification may be entitled. The right to indemnification continues as to a person who has ceased to be a manager, managing member, employee, or agent, and inures to the benefit of the heirs, executors, and administrators of the person.

(g) A limited liability company may purchase and maintain insurance on behalf of a person who is or was a manager, managing member, employee, or agent of the company, or is or was serving at the request of the company as a manager, managing member, employee, or agent of another limited liability company, partnership, joint venture, trust, or other enterprise against any liability asserted against the person and incurred by the person in that capacity, or arising out of that status, whether or not the company has the power to indemnify the person against the liability under the provisions of this section.



Sec. 10.50.150. - Authorization of company affairs.

(a) Unless otherwise provided in an operating agreement of the company, the company's articles of organization, or by this chapter, if the company is not managed by a manager, the consent of more than one-half of all of the members of a limited liability company is required to decide the affairs of the company.

(b) Unless otherwise provided in an operating agreement of the company or by this chapter, the consent of more than one-half of the number of managers of a limited liability company is required to decide the affairs of the company.

(c) Notwithstanding (a) and (b) of this section, and unless another level of member consent is required in an operating agreement of the company, the written consent of all of the members of a limited liability company is required to

(1) amend the articles of organization;

(2) amend an operating agreement of the company; or

(3) authorize a manager or member to perform an act on behalf of the company that contravenes an operating agreement of the company, including an act that contravenes a provision of the operating agreement that expressly limits the purposes, affairs, or conduct of the affairs of the company.

(d) For the purposes of (c) of this section, the required level of consent established by an operating agreement may not be less than a majority of the members.






Article 06 - ADMISSION AND WITHDRAWAL OF MEMBERS

Sec. 10.50.155. - Membership requirements.

(a) A person may become a member in a limited liability company if the person acquires a limited liability company interest

(1) directly from the limited liability company

(A) in compliance with an operating agreement of the company; or

(B) with the written consent of all of the members of the company if an operating agreement of the company does not provide for acquiring an interest directly from the company; or

(2) by assignment of the interest by a company member in compliance with AS 10.50.165 .

(b) A limited liability company must have one or more members.



Sec. 10.50.160. - Effective date of admission.

The effective date of the admission of a member to a limited liability company is the later of the date

(1) when the company is organized;

(2) established in an operating agreement of the company; or

(3) when the person's admission is reflected in the records of the company if an operating agreement of the company does not establish an effective date.



Sec. 10.50.165. - Authorization for assignee to become member.

(a) Unless otherwise provided in an operating agreement of the company, an assignee of a limited liability company interest may not become a member unless all other members consent.

(b) An operating agreement of the company may specify the manner for evidencing the consent required by (a) of this section. If an operating agreement does not specify the manner for evidencing the consent, the consent is evidenced by a written instrument that is dated and signed by the members.



Sec. 10.50.170. - Rights, powers, and liabilities of assignee who becomes a member.

(a) An assignee who becomes a member has, to the extent assigned, the rights and powers of a member under the articles of organization, an operating agreement, and this chapter, and is subject to the restrictions and liabilities of a member under the articles of organization, an operating agreement, and this chapter.

(b) In addition to the liabilities imposed under (a) of this section, an assignee of a limited liability company interest who becomes a member of the company is liable for an obligation of the assignor to make a contribution under AS 10.50.280 that is not imposed by the articles of organization, an operating agreement, or otherwise by this chapter.

(c) Notwithstanding (a) and (b) of this section, an assignee who becomes a member is not liable for liabilities that are unknown to the assignee when the assignee becomes a member and that cannot be determined from the written records of the company maintained under AS 10.50.860.



Sec. 10.50.180. - Rights of assignor when assignee becomes a member.

Unless otherwise provided in an operating agreement of the company, when an assignee of a member's limited liability company interest becomes a member of the company with respect to the assignor's entire interest, the assignor ceases to be a member or to have the power to exercise the rights of a member.



Sec. 10.50.185. - Resignation of member.

(a) A member may not resign from a limited liability company except at the time or upon the happening of events specified in the operating agreement of the company and in accordance with the operating agreement of the company.

(b) Notwithstanding anything to the contrary under applicable law, unless an operating agreement of the company provides otherwise, a member may not resign from a limited liability company before the dissolution and winding up of the limited liability company.

(c) If the resignation of a member violates an operating agreement of the company, in addition to any remedy otherwise available under applicable law, a limited liability company may recover from the resigning member damages for breach of the operating agreement and may offset the damages against the amount otherwise distributable to the resigning member.

(d) Unless otherwise provided in an operating agreement of the company and except for termination under AS 10.50.205 , after a member resigns from a limited liability company, the rights of the former member are those of an assignee.



Sec. 10.50.190. - Withdrawal before end of term or undertaking. [Repealed, Sec. 23 ch 78 SLA 1997].

Repealed or Renumbered



Sec. 10.50.195. - Remedies for wrongful withdrawal. [Repealed, Sec. 23 ch 78 SLA 1997].

Repealed or Renumbered



Sec. 10.50.205. - Removal of member.

(a) A person's membership in a limited liability company may not be terminated by removal except as provided by (b) or (c) of this section.

(b) Except as provided in (c) of this section, a person's membership in a limited liability company terminates if the person assigns all of the person's interest in the company and if a majority of the members who have not assigned their interests in the company authorize the removal of the person as a member.

(c) If an operating agreement of the company provides for the removal of a member with or without cause, a person's membership in a limited liability company terminates if the person is removed as a member in the manner and under the circumstances provided in the agreement.



Sec. 10.50.210. - Effect of death or incompetency on membership.

Unless otherwise provided in an operating agreement or by the written consent of all of the members at the time, the membership of a member of a limited liability company who is an individual terminates if the member dies, or if a court of competent jurisdiction enters an order adjudicating the member incompetent to manage the member's person or property.



Sec. 10.50.215. - Termination of membership held by trust, trustee, or estate.

(a) Unless otherwise provided in an operating agreement of the company or by the written consent of all of the members of the company at the time, the limited liability company membership held by a trust or trustee terminates when the trust terminates. In this subsection, "terminates" does not include the substitution of a new trustee.

(b) Unless otherwise provided in an operating agreement of the company or by the written consent of all of the members of the company at the time, the limited liability company membership held by an estate terminates when the estate's entire limited liability company interest is distributed by the fiduciary of the estate.



Sec. 10.50.220. - Termination on dissolution of member.

(a) Unless otherwise provided in an operating agreement of the company or by the written consent of all of the members of the company at the time, a limited liability company membership of a member that is a separate limited liability company terminates when the member dissolves and begins to wind up its affairs.

(b) Unless otherwise provided in an operating agreement of the company or by the written consent of all of the members of the company at the time, a limited liability company membership of a member that is a corporation terminates when the corporation is dissolved and 90 days lapse without reinstatement.



Sec. 10.50.225. - Other events terminating membership.

(a) Unless otherwise provided in writing in an operating agreement of the company or authorized by the written consent of all of the members of the company at the time, a person's membership in a limited liability company terminates when the person

(1) makes an assignment for the benefit of creditors;

(2) files a voluntary petition in bankruptcy;

(3) is adjudicated a bankrupt or insolvent;

(4) files a petition or answer seeking for the person a reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under law;

(5) files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the member in a proceeding in the nature of (1) - (4) of this subsection; or

(6) seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the person or of all or a substantial part of the person's property.

(b) Unless otherwise provided in writing in an operating agreement of the company or consented to in writing by all of the members of the company at the time, a person's membership in a limited liability company terminates when

(1) a proceeding against the person seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief is not dismissed within 120 days after the commencement of the proceeding; or

(2) an appointment, without the person's consent, of a trustee, receiver, or liquidator of the person or of all or a substantial part of the person's property is not vacated or stayed within 120 days after the appointment or after the expiration of the stay.

(c) The members of a limited liability company may provide in writing in an operating agreement that other events terminate a membership.



Sec. 10.50.240. - Effect of election. [Repealed, Sec. 23 ch 78 SLA 1997].

Repealed or Renumbered






Article 07 - RELATIONSHIP TO THIRD PARTIES

Sec. 10.50.250. - Agency power of members and managers.

(a) Except as provided in (b) and (c) of this section, a member of a limited liability company is an agent of the company for the purpose of conducting the company's affairs. A member's act, including the execution of an instrument in the name of the company, that appears to be performed in the usual and customary way of conducting business, binds the company, unless the member does not in fact have the authority to act for the company in the particular matter and the person with whom the member is dealing knows that the member does not have the authority to act for the company in the particular matter.

(b) If a limited liability company is managed by a manager, a member is not, solely by reason of being a member, an agent of the company.

(c) If a limited liability company is managed by a manager, a manager is an agent of a limited liability company for the purpose of conducting its affairs, and a manager's act, including the execution of an instrument in the name of the company, that appears to be performed in the usual and customary way of conducting business binds the company, unless the manager does not in fact have the authority to act for the company in the particular matter and the person with whom the manager is dealing knows that the manager does not have the authority to act for the company in the particular matter.

(d) A limited liability company manager's or member's act that does not appear to be performed in the usual and customary way of conducting business does not bind the company, unless the act is authorized by an operating agreement of the company when the act is performed or at another time.

(e) A limited liability company manager's or member's act that contravenes a restriction on the manager's or member's authority does not bind the company with regard to persons who know about the restriction.



Sec. 10.50.255. - Admissions and representations by members and managers.

(a) Except as provided in (b) of this section, an admission or representation made by a member of a limited liability company about the affairs of the company is evidence against the company if the admission or representation is within the scope of the member's authority under this chapter.

(b) If a limited liability company is managed by a manager, an admission or representation made by a

(1) manager about the affairs of the company is evidence against the company if the admission or representation is within the scope of the manager's authority under this chapter; and

(2) member, acting solely in the capacity of a member, is not evidence against the company.



Sec. 10.50.260. - Limited liability company charged with knowledge of or notice to member or manager.

(a) Except as provided in (b) and (c) of this section, and except for a fraud on the company committed by or with the consent of the member who has the knowledge or receives the notice, the following operate as notice to or knowledge of a limited liability company:

(1) notice given to a company member of a matter relating to the affairs of the company;

(2) the knowledge of a company member acting in the particular matter, whether acquired while a member or known at the time of becoming a member; and

(3) the knowledge of a company member who reasonably could and should have communicated the knowledge to a member acting in the particular matter.

(b) If the company is managed by a manager, the following operate as notice to or knowledge of a limited liability company, except for a fraud on the company committed by or with the consent of the manager who has the knowledge or receives the notice:

(1) notice given to a manager of a matter relating to the affairs of the limited liability company;

(2) the knowledge of the manager acting in the particular matter, acquired while a manager or known at the time of becoming a manager; and

(3) the knowledge of a company manager who reasonably could and should have communicated the knowledge to the manager acting in the particular matter.

(c) If the company is managed by a manager, notice to, or the knowledge of, a member of a limited liability company while the member is acting solely in the capacity of a member does not operate as notice to or knowledge of the company.



Sec. 10.50.265. - Liability of members to third parties.

A person who is a member of a limited liability company or a foreign limited liability company is not liable, solely by reason of being a member, under a judgment, decree, or order of a court, or in another manner, for a liability of the company to a third party, whether the liability arises in contract, tort, or another form, or for the acts or omissions of another member, manager, agent, or employee of the company to a third party.






Article 08 - CONTRIBUTIONS

Sec. 10.50.275. - Consideration for company interests.

An interest in a limited liability company may be issued for property or services rendered. A member who has contributed property or services rendered may also contribute a promissory note or other obligation to contribute property or services.



Sec. 10.50.280. - Liability for contributions.

(a) Notwithstanding AS 09.25.010 - 09.25.020, a promise by a member of a limited liability company to contribute property or services to the company is not enforceable unless the promise is stated in a writing signed by the member.

(b) Unless otherwise provided in an operating agreement of the company, a member of a limited liability company is liable for performing an enforceable promise made to the company to contribute property or services, even if the member is unable to perform because of death, disability, or another reason.

(c) If a member of a limited liability company does not make the member's required contribution of property or services, the member shall, at the option of the company, contribute cash equal to that portion of value of the required contribution that has not been made.

(d) Unless otherwise provided in an operating agreement of the company, an assignor of a limited liability company interest is not released from the assignor's liability to the company under this section, even if the assignee becomes a member with respect to the assigned interest.



Sec. 10.50.285. - Compromise of contribution obligation.

Unless otherwise provided in an operating agreement of the company, the obligation of a member to make a contribution to a limited liability company may not be compromised, unless all of the other members consent to the compromise.






Article 09 - DISTRIBUTIONS

Sec. 10.50.290. - Repayment of contribution and sharing of profits and other assets.

Subject to AS 10.50.305 - 10.50.320, and unless otherwise provided in an operating agreement of the company, a member of a limited liability company shall be repaid the member's contribution to capital and shares equally in the profits and other assets of the company remaining after all liabilities, including liabilities to members, are satisfied.



Sec. 10.50.295. - Interim distributions under operating agreement.

Subject to AS 10.50.305 - 10.50.320, if a limited liability company makes an interim distribution of its assets to its members, the company shall make the distribution to the members in the manner provided in an operating agreement of the company. The operating agreement of the company may authorize different interim distributions for different classes of members.



Sec. 10.50.300. - Interim distributions without operating agreement.

Subject to AS 10.50.305 - 10.50.320, if an operating agreement of the company does not provide for the interim distribution of the assets of the company, when a limited liability company makes an interim distribution of its assets, the interim distributions to each member of the company shall be equal.



Sec. 10.50.305. - Restrictions on distributions.

(a) A distribution may not be made by a limited liability company if, after giving effect to the distribution,

(1) the company would not be able to pay its debts as they become due in the usual course of conducting its affairs; or

(2) the limited liability company's assets would be less than the sum of its liabilities plus, unless otherwise provided in an operating agreement, the amount that would be needed, if the limited liability company were to be dissolved at the time of the distribution, to satisfy the preferential rights of other members upon dissolution that are superior to the rights of the member receiving the distribution.

(b) A limited liability company may base a determination that a distribution is not prohibited under (a) of this section on

(1) financial statements prepared on the basis of accounting practices and principles that are reasonable under the circumstances; or

(2) a fair valuation or other method that is reasonable under the circumstances.

(c) Except as provided in (e) of this section, the effect of a distribution in accordance with (a) of this section is measured as of the date

(1) the distribution is authorized if the payment occurs within 120 days after the date of authorization; or

(2) payment is made if the payment occurs more than 120 days after the date of authorization.

(d) If the terms of an indebtedness provide that payment of principal and interest is to be made only if and to the extent that payment of a distribution to members could then be made under this section, indebtedness of a limited liability company, including indebtedness issued as a distribution, is not a liability for purposes of determinations made under (b) of this section.

(e) If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, and the effect of the distribution is measured on the date the payment is actually made.



Sec. 10.50.315. - Additional restrictions in articles or agreement.

Nothing in this chapter prohibits additional restrictions upon the purchase or redemption of a company's own limited liability company interests by provision in the articles of organization or operating agreement of the limited liability company or in another agreement entered into by the company.



Sec. 10.50.320. - Liability of members receiving prohibited distributions; suit against members.

(a) A member of a limited liability company who receives a distribution prohibited by this chapter with knowledge of facts indicating the impropriety of the distribution is liable to the company for the benefit of all of the creditors or members entitled to institute an action under (b) of this section for the amount received by the member with interest at the legal rate on judgments until paid. The liability of the member under this subsection may not exceed the liabilities of the company owed to nonconsenting creditors at the time of the violation and the injury suffered by nonconsenting members.

(b) Suit may be brought in the name of the company to enforce the liability to

(1) creditors arising under (a) of this section for a violation of AS 10.50.305 against any or all members liable by any one or more creditors of the company whose debts or claims arose before the time of the distribution to members and who have not consented to the distribution, whether or not they have reduced their claims to judgment; or

(2) members arising under (a) of this section for a violation of AS 10.50.305 against any or all members liable by any one or more members holding preferred limited liability company interests outstanding at the time of the distribution who have not consented to the distribution, without regard to the provisions of AS 10.50.735 .

(c) A member sued under this section may compel contribution from all other members liable under this section.

(d) This section does not affect the liability that a member may have under other applicable law.



Sec. 10.50.330. - Time for interim distributions.

A member of a limited liability company is entitled to receive interim distributions under AS 10.50.295 - 10.50.300 at the times or upon the happening of the events specified in an operating agreement of the company, or at the times determined by the members or managers under AS 10.50.150.



Sec. 10.50.335. - Distributions when a person ceases to be a member. [Repealed, Sec. 23 ch 78 SLA 1997].

Repealed or Renumbered



Sec. 10.50.340. - Distribution in kind.

(a) Unless otherwise provided in an operating agreement of the company, a member, regardless of the nature of the member's contribution, may not demand and receive a distribution from a limited liability company in a form other than cash.

(b) Unless otherwise provided in an operating agreement of the company, a limited liability company may not compel a member of the company to accept from the company a distribution of a company asset in a form other than cash to the extent that the percentage of the asset distributed to the member exceeds the percentage that the member would have shared in a cash distribution equal to the value of the asset at the time of distribution.



Sec. 10.50.345. - Right to distribution.

When a member of a limited liability company is entitled to receive a distribution from the company, the member is a creditor of the company with respect to the distribution, and is entitled to all remedies available to a creditor of the company.



Sec. 10.50.348. - Inapplicability to winding up and involuntary or voluntary dissolution.

AS 10.50.290 - 10.50.340 do not apply in a proceeding for winding up and dissolution of a limited liability company.






Article 10 - OWNERSHIP AND TRANSFER OF PROPERTY; CREDITORS

Sec. 10.50.350. - Ownership of company property.

(a) Property transferred to or otherwise acquired by a limited liability company is the property of the company and is not the property of the members individually.

(b) A limited liability company shall acquire, hold, and convey property, including real property, in the name of the company. If a limited liability company acquires an interest in property, the company holds the title to the interest and not the members individually.



Sec. 10.50.355. - Transfer of property.

(a) Except as provided in (b) of this section, a limited liability company may transfer the property of the company if the company uses an instrument of transfer signed by a member of the company in the name of the company.

(b) If the company is managed by a manager,

(1) title to limited liability company property may be transferred by an instrument of transfer signed by a manager of the company in the name of the company; and

(2) a member, solely by reason of being a member, does not have the authority to transfer the property of the company.



Sec. 10.50.360. - Recovery of property.

A limited liability company may recover property transferred under AS 10.50.355 if the company proves that the execution of the instrument of transfer did not bind the company under AS 10.50.250 , unless the property has been transferred by the initial transferee, or by a person claiming through the initial transferee, to a subsequent transferee who gives value without having notice that the person who signed the instrument of initial transfer lacked authority to bind the company.



Sec. 10.50.370. - Nature of interest in company.

A limited liability company interest is personal property.



Sec. 10.50.375. - Assignment of interest in company.

(a) A person may assign a limited liability company interest in whole or in part.

(b) The assignment of a limited liability company interest entitles the assignee to receive, to the extent assigned, only the distributions to which the assignor is entitled.

(c) The assignment of a limited liability company interest does not dissolve the company or entitle the assignee to participate in the management and affairs of the company, to become a member, or to exercise the rights of a member. Unless the assignee of the interest becomes a member with respect to the interest, the assignor continues to be a member and may exercise the rights of a member, subject to the members' right to remove the assignor under AS 10.50.205 .

(d) Unless the assignee becomes a member, an assignee of a limited liability company interest is not liable as a member solely as a result of the assignment.

(e) The assignor of a limited liability company interest is not released, solely as a result of the assignment, from the assignor's liability as a member.

(f) An operating agreement may establish terms different from those in (a) - (e) of this section.

(g) Unless otherwise provided in an operating agreement of the company, the pledge of, or granting of a security interest, lien, or other encumbrance in or against, a part or all of a member's limited liability company interest is not an assignment under this section and does not terminate the membership or the rights and powers of the member.



Sec. 10.50.380. - Rights of judgment creditors.

(a) If a judgment creditor of a limited liability company member applies to a court of competent jurisdiction, the court may charge the member's limited liability company interest for payment of the unsatisfied amount of the judgment.

(b) To the extent a limited liability company interest is charged under (a) of this section, the judgment creditor has only the rights of an assignee of the member's interest.

(c) This section provides the exclusive remedy that a judgment creditor of a member or a member's assignee may use to satisfy a judgment out of the judgment debtor's interest in the limited liability company. Other remedies, including foreclosure on the member's limited liability company interest and a court order for directions, accounts, and inquiries that the debtor member might have made, are not available to the judgment creditor attempting to satisfy a judgment out of the judgment debtor's interest in the limited liability company and may not be ordered by a court.

(d) This section does not deprive a member of the benefit of an exemption applicable to the member's membership interest.



Sec. 10.50.385. - Rights of estate or legal representative of deceased or incompetent member.

If a member who is an individual dies or if a court of competent jurisdiction determines the member to be incompetent to manage the member's person or property, the member's executor, administrator, guardian, conservator, or other legal representative has the rights of an assignee of the member's interest, if the member's interest has not been terminated.



Sec. 10.50.390. - Rights of dissolved or terminated entity.

If a member who is not an individual terminates or is dissolved, the member's legal representative or successor has the rights of an assignee of the member's interest.






Article 11 - DISSOLUTION

Sec. 10.50.400. - Dissolution.

A limited liability company is dissolved and its affairs shall be wound up when the first of the following occurs:

(1) at the time or on the happening of events specified for dissolution in an operating agreement of the company;

(2) all of the members of the company consent in writing; or

(3) the superior court enters a decree for judicial dissolution of the company under AS 10.50.405 .



Sec. 10.50.405. - Dissolution by court.

On application by or for a member of a limited liability company, the superior court may order the company dissolved if the court determines that it is impossible for the company to carry on the purposes of the company.



Sec. 10.50.408. - Involuntary dissolution.

(a) A limited liability company may be dissolved involuntarily by the commissioner if

(1) the company is delinquent six months in filing its biennial report or in paying a fee or a penalty;

(2) the company has failed for 30 days to appoint and maintain a registered agent in the state;

(3) the company has failed for 30 days after change of its registered office or registered agent to file in the office of the commissioner a statement of the change; or

(4) a misrepresentation of material facts has been made in the application, report, affidavit, or other document submitted under this chapter.

(b) A limited liability company may not be dissolved under this section unless the commissioner has given the company written notice of its delinquency, failure, or misrepresentation by mail as provided by (f) of this section. If the company fails, within 60 days after the notice is sent by mail as required under this subsection, to contest the alleged delinquency, failure, or misrepresentation, it may be dissolved under (d) of this section.

(c) If, following a hearing, the commissioner determines the presence of the delinquency, failure, or misrepresentation providing grounds for involuntary dissolution under this section, the company may appeal to the superior court. The court shall either sustain the commissioner or direct the commissioner to take action the court considers proper.

(d) If a limited liability company has given cause for involuntary dissolution and has failed to correct the neglect, omission, delinquency, or noncompliance as provided in this section, and there has not been a controlling order of the superior court, the commissioner shall dissolve the company by issuing a certificate of involuntary dissolution containing a statement that the company has been dissolved, the date, and the reason for which it was dissolved. The original certificate of dissolution shall be placed in the department files and a copy of it mailed to the company as provided by (f) of this section. Upon the issuance of the certificate of involuntary dissolution, the existence of the company ceases, except as otherwise provided in this chapter, and its name shall be available to use and may be adopted by another company on a date that is six months or later after the dissolution.

(e) A company dissolved under this section may be reinstated within two years from the date of the certificate of involuntary dissolution if it is established to the satisfaction of the commissioner that in fact there was no cause for the dissolution, or if the delinquency, failure, or misrepresentation resulting in dissolution has been corrected and payment made of double the amount delinquent along with the amount the company would have paid had it not been dissolved during the two-year period. Reinstatement may not be authorized if the name of the company is not distinguishable upon the records of the department under AS 10.50.025 unless the company being reinstated amends its articles of organization to change its name to conform with the provisions of this chapter.

(f) If the mailing of an item is required by (b) or (d) of this section, the commissioner shall first mail the item by certified mail to the registered office of the limited liability company at the last known address of the registered office shown on the records of the commissioner. If the item mailed to the registered office is returned to the department, the commissioner shall mail the item by first class mail to the registered agent of the limited liability company at the last known address of the registered agent shown on the records of the commissioner. If the item mailed to the registered agent is returned to the department, the commissioner shall mail the item by first class mail to the manager or the managing member of the limited liability company at the last known address for the manager or the managing member shown on the records of the commissioner. If the name and address of the manager or managing members are not shown on the records of the commissioner, the commissioner is not required to mail the notice to the manager or managing member. If the item mailed to the manager or managing member is returned to the department, the commissioner is not required to mail the item again. If the address shown on the records of the commissioner for a mailing after the initial certified mailing is not different from the address for the previous mailing, the commissioner is not required to mail the item to the same address, but shall mail the item to the next required addressee whose address is different from the address for the returned mailing, and, if none of the mailings required after a returned mailing has an address that is different from the address for the returned mailing, the commissioner is not required to mail the item again. In this subsection, "item" means the notice required under (b) of this section or the certificate of involuntary dissolution issued under (d) of this section.



Sec. 10.50.410. - Authority to wind up.

Unless otherwise provided in an operating agreement, the affairs of a limited liability company may be wound up by the

(1) members or managers who have authority under AS 10.50.110 to manage the company before dissolution; or

(2) superior court on the application of a member of the company or the member's legal representative or assignee if

(A) a member or manager identified in (1) of this subsection has engaged in wrongful conduct; or

(B) other cause is shown.



Sec. 10.50.415. - Acts of winding up.

Unless otherwise provided in an operating agreement of the company, a person winding up the affairs of a limited liability company may, in the name of, and for and on behalf of, the company,

(1) prosecute and defend court actions;

(2) settle and close the affairs of the company;

(3) dispose of and transfer the property of the company;

(4) discharge the liabilities of the company; and

(5) distribute to the members the assets of the company.



Sec. 10.50.420. - Agency power of manager or member after dissolution.

(a) Except as provided in (b) - (d) of this section, after dissolution of a limited liability company, a member having authority to wind up the company's affairs can bind the company by an act that

(1) is appropriate for winding up the company's affairs or completing transactions unfinished at dissolution; or

(2) would have bound the company if the company had not been dissolved, if the other party to the transaction does not have notice of the dissolution; in this paragraph, filing the articles of dissolution is presumed to constitute notice of the dissolution.

(b) A member's act that is not binding on the limited liability company under (a) of this section binds the company if the act is otherwise authorized by the company.

(c) A member's act that violates a restriction on the member's authority does not bind the member's limited liability company with regard to a person who knows about the restriction, even if the member's act would otherwise be binding under (a) of this section or is otherwise authorized.

(d) If the company is managed by a manager, a member does not have the authority to bind the company if the member is acting solely in the capacity of a member, and a manager of the company can bind the company by an act that

(1) is appropriate for winding up the company's affairs or completing transactions unfinished at dissolution; or

(2) would have bound the company if the company had not been dissolved if the other party to the transaction does not have notice of the dissolution; in this paragraph, filing the articles of dissolution is presumed to constitute notice of the dissolution.



Sec. 10.50.425. - Distribution of assets.

Upon the winding up of a limited liability company, the assets of the company shall be distributed in the following manner and order of priority:

(1) payment, or adequate provision for payment, to creditors, including, to the extent permitted by law, members who are creditors and not covered by (2) of this section, in satisfaction of the liabilities of the company;

(2) unless otherwise provided in an operating agreement of the company, payment to members or former members in satisfaction of the company's liabilities for distributions under AS 10.50.295 - 10.50.330;

(3) unless otherwise provided in an operating agreement of the company, to members and former members in the following order of priority:

(A) for the return of their contributions; and

(B) in proportion to the members' respective rights to share in distributions from the company before dissolution.



Sec. 10.50.430. - Articles of dissolution.

After the dissolution of a limited liability company under AS 10.50.400, the limited liability company may file articles of dissolution with the department. The articles must state

(1) the name of the company;

(2) the date of filing of the company's articles of organization and of any amendments to the articles of organization;

(3) the reason for filing the articles of dissolution;

(4) the effective date, which must be a specific date, of the articles of dissolution if the articles of dissolution are not to be effective when filed; and

(5) other information determined appropriate by the members or managers filing the articles.



Sec. 10.50.435. - Known claims against dissolved limited liability company.

(a) Upon dissolution, a limited liability company may dispose of the known claims against it by filing articles of dissolution under AS 10.50.430 and following the procedures described in this section.

(b) A dissolved limited liability company shall notify its known claimants in writing of the dissolution at any time after the effective date of dissolution. The written notice must

(1) describe the information that must be included in the claim;

(2) provide a mailing address where the claim may be sent;

(3) state the deadline, which may not be fewer than 120 days after the later of the date of the written notice or the filing of articles of dissolution under AS 10.50.430 , for the company to receive the claim; and

(4) state that the claim is barred if it is not received by the company by the deadline.

(c) A claim against a limited liability company is barred if a claimant

(1) who was given written notice under (b) of this section does not deliver the claim to the company by the deadline; or

(2) whose claim is rejected by the company does not begin a proceeding to enforce the claim within 90 days after the date of the rejection notice.

(d) In this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.



Sec. 10.50.440. - Unknown claims against dissolved limited liability company.

(a) If a limited liability company publishes a newspaper notice in accordance with (b) of this section and files articles of dissolution under AS 10.50.430 , the following claims are barred unless the claimant commences a proceeding to enforce the claim against the company within three years after the later of the publication date of the newspaper notice or the filing of the articles of dissolution:

(1) a claim by a claimant who did not receive written notice under AS 10.50.435;

(2) a claim sent within the time allowed if the company does not act on the claim;

(3) a claim that is contingent or based on an event occurring after the effective date of dissolution.

(b) The notice published under (a) of this section shall be published once in a newspaper of general circulation in the judicial district where the company's principal office, or its registered office if it does not have a principal office in this state, is located in this state, and must

(1) describe the information that must be included in a claim;

(2) provide a mailing address where the claim may be sent;

(3) state that a claim against the company is barred unless a proceeding to enforce the claim is begun within three years after the publication of the notice; and

(4) request that persons with claims against the company present them in writing to the company as provided in the notice.

(c) A claim may be enforced under this section

(1) against the company to the extent of the company's undistributed assets; or

(2) if the company's assets have been distributed in liquidation, against a member of the company to the extent of the member's pro rata share of the claim or of the assets of the company distributed to the member in liquidation, whichever is less; a member's total liability for all claims under this section may not exceed the total amount of assets of the company that are distributed to the member.






Article 12 - MERGER, CONSOLIDATION, AND CONVERSION

Sec. 10.50.500. - Authority for merger or consolidation.

Unless otherwise provided in an operating agreement of the company, and subject to the law applicable to the other limited liability company, a limited liability company may merge or consolidate with or into a limited liability company or a foreign limited liability company.



Sec. 10.50.505. - Conversion of rights and interests.

The rights of or interests in a limited liability company that is a party to a merger or consolidation may be exchanged for or converted into cash, property, obligations, rights or interests in the surviving or resulting limited liability company.



Sec. 10.50.510. - Approval of merger or consolidation.

(a) Unless otherwise provided in an operating agreement of the company, a limited liability company may not approve a proposed merger or consolidation unless the merger or consolidation is approved by all of the members of the company.

(b) A foreign limited liability company that is a party to a proposed merger or consolidation may not approve the merger or consolidation unless the merger or consolidation is approved in the manner and by the vote required by the law applicable to the foreign limited liability company.

(c) A party to a merger or consolidation under this chapter may abandon the merger or consolidation as provided in the merger or consolidation agreement.



Sec. 10.50.515. - Filing of articles of merger or consolidation.

The limited liability company that survives or results from a merger or consolidation under this chapter shall file with the department articles of merger or consolidation signed by each limited liability company that is a party to the merger or consolidation.



Sec. 10.50.520. - Contents of articles of merger or consolidation.

The articles of merger or consolidation required by AS 10.50.515 must state

(1) the name of each limited liability company that is a party to the merger or consolidation;

(2) the jurisdiction where each limited liability company that is a party to the merger or consolidation was organized;

(3) that an agreement of merger or consolidation has been approved and signed by each limited liability company that is a party to the merger or consolidation;

(4) the name of the surviving or resulting limited liability company;

(5) the future effective date, which must be a specific date, of the merger or consolidation if the merger or consolidation is not effective when the articles are filed;

(6) that the agreement of merger or consolidation is on file at an office of the surviving or resulting limited liability company and the address of the office;

(7) that a copy of the agreement of merger or consolidation will be furnished by the surviving or resulting limited liability company on request and without cost to a person holding an interest in a limited liability company that is a party to the merger or consolidation;

(8) if the surviving or resulting limited liability company is not organized under the laws of this state, a statement that the surviving or resulting limited liability company

(A) agrees that it may be served with process in this state in a proceeding to enforce an obligation of a company that is a party to the merger or consolidation and that was organized under the laws of this state, and to enforce an obligation of the surviving or resulting company;

(B) appoints the department as its agent for service of process in an enforcement proceeding under (A) of this paragraph; and

(C) the address to which a copy of the process may be mailed to the surviving or resulting company by the department.



Sec. 10.50.525. - Execution of articles of merger or consolidation.

Articles of merger or consolidation shall be signed by a limited liability company that is a party to the merger or consolidation.



Sec. 10.50.530. - Equivalent to articles of dissolution.

Articles of merger or consolidation constitute articles of dissolution for a limited liability company that is not the surviving or resulting limited liability company in the merger or consolidation.



Sec. 10.50.535. - Effective date of merger or consolidation.

A merger or consolidation under AS 10.50.500 - 10.50.565 takes effect upon the later of the effective date of the filing of the articles of merger or consolidation or an effective date stated in the articles of merger or consolidation.



Sec. 10.50.540. - Use of merger or consolidation agreement to amend or adopt operating agreement.

(a) An agreement of merger or consolidation approved under AS 10.50.510 may amend an operating agreement of a limited liability company or adopt a new operating agreement for the company if the company is the surviving or resulting limited liability company in the merger or consolidation.

(b) An approved agreement of merger or consolidation may provide that the operating agreement of a limited liability company that is a party to the merger or consolidation, including a limited liability company organized for the purpose of consummating a merger or consolidation, is the operating agreement of a limited liability company that is the surviving or resulting limited liability company.

(c) An amendment to an operating agreement or the adoption of a new operating agreement under this section is effective when the merger or consolidation is effective.

(d) This subsection is not intended to limit the accomplishment of a merger or of a matter referred to in this section by other means provided for in an operating agreement or in another agreement or as otherwise permitted by law.



Sec. 10.50.545. - General effects of merger or consolidation.

(a) When a merger or consolidation becomes effective, the limited liability companies that are parties to a merger or consolidation agreement become a single limited liability company that, in the case of a merger, is the limited liability company named in the plan of merger as the surviving limited liability company, and, in the case of a consolidation, is the limited liability company named in the plan of consolidation as the resulting limited liability company.

(b) When a merger or consolidation becomes effective, a limited liability company that is a party to the merger or consolidation agreement and that is not the surviving or resulting limited liability company ceases to exist.

(c) The surviving limited liability company of a merger or the limited liability company resulting from a consolidation possesses all the rights, privileges, immunities, and powers of each limited liability company that is a party to the merger or consolidation agreement and is subject to all the restrictions, disabilities, and duties of each limited liability company that is a party to the merger or consolidation to the extent the rights, privileges, immunities, powers, franchises, restrictions, disabilities, and duties apply to the type of limited liability company that is the surviving limited liability company or the resulting limited liability company.



Sec. 10.50.550. - Effect of merger or consolidation on property of companies.

The real and personal property, the debts due, including promises to make capital contributions, other choses in action, and the other interests of the limited liability companies that are parties to a merger or consolidation belong to the surviving or resulting limited liability company without further action by the companies.



Sec. 10.50.555. - Effect of merger or consolidation on liabilities.

(a) The surviving or resulting limited liability company in a merger or consolidation is liable for the liabilities of the limited liability companies that are parties to the merger or consolidation.

(b) A claim, action, or other proceeding that exists at the time of the merger or consolidation and that is pending by or against a limited liability company that is a party to a merger or consolidation may be pursued as if the merger or consolidation had not taken place, or the surviving or resulting limited liability company may be substituted in the claim, action, or other proceeding.



Sec. 10.50.560. - Rights of creditors and liens.

The rights of creditors and liens on the property of a limited liability company that is a party to a merger or consolidation are not impaired by the merger or consolidation.



Sec. 10.50.565. - Conversion at merger or consolidation.

(a) Upon a merger or consolidation, the limited liability company interests that are to be converted or exchanged into interests, cash, obligations, or other property under the terms of a merger or consolidation agreement are converted as provided by the merger or consolidation agreement.

(b) Upon a merger or consolidation, the former holders of interests converted under (a) of this section have the rights provided in the merger or consolidation agreement or otherwise provided by law.



Sec. 10.50.570. - Conversion to limited liability company.

(a) Any other entity may convert to a limited liability company by filing with the department

(1) a certificate of conversion to a limited liability company that has been executed under (b) of this section by one or more persons organizing the conversion; and

(2) articles of organization that comply with AS 10.50.075 and that have been signed by one or more persons organizing the conversion.

(b) The certificate of conversion to a limited liability company must state

(1) the date on which and the jurisdiction where the other entity was first created, formed, or incorporated, or otherwise came into being, and, if the other entity has changed its jurisdiction, its jurisdiction immediately before its conversion to a limited liability company;

(2) the name of the other entity immediately before the filing of the certificate of conversion to a limited liability company;

(3) the name of the limited liability company as stated in its articles of organization filed under (a) of this section; and

(4) the future effective date or time, which must be a certain date or a certain time, of the conversion to a limited liability company if the conversion is not to be effective on the filing of the certificate of conversion to a limited liability company and the articles of organization.

(c) On the filing with the department of the certificate of conversion to a limited liability company and the articles of organization, or upon the future effective date or time of the certificate of conversion to a limited liability company and the articles of organization, the other entity is converted to a limited liability company and, after the conversion, is subject to all of the provisions of this chapter, except that, notwithstanding AS 10.50.080 , the existence of the limited liability company is considered to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, or incorporated, or otherwise came into being.

(d) The conversion of any other entity to a limited liability company does not affect any obligation or liability of the other entity incurred before the conversion, or the personal liability of any person that is incurred before the conversion.

(e) When a conversion of any other entity to a limited liability company becomes effective under this section, for all purposes of the laws of this state,

(1) all rights, privileges, and powers of the other entity, all real, personal, and mixed property, all debts due to the other entity, and all other things and causes of action belonging to the other entity, are vested in the limited liability company and are after the conversion, the property of the limited liability company as they were of the other entity;

(2) the title to any real property vested by deed, or otherwise vested, in the other entity does not revert and is not in any way impaired by reason of this chapter;

(3) all rights of creditors and all liens on property of the other entity attach to the limited liability company; and

(4) all debts, liabilities, and duties of the other entity attach to the limited liability company, and may be enforced against it to the same extent as if the debts, liabilities, and duties had been incurred or contracted by the limited liability company.

(f) Unless otherwise agreed, or as required under the applicable law of another state, any other entity that converts to a limited liability company under this section is not required to wind up its affairs or to pay its liabilities and distribute its assets, and the conversion does not constitute a dissolution of the other entity.

(g) Before filing a certificate of conversion to a limited liability company with the department, a limited liability company agreement must be approved in the manner provided for by the document, instrument, agreement, or other writing governing the internal affairs of the other entity and the conduct of its business, or by applicable law, as appropriate.

(h) The provisions of this section may not be construed to limit the accomplishment of a change in the law governing, or of the domicile of, any other entity to this state by any other means provided for in a limited liability company agreement or other agreement, or, as otherwise permitted by law, including by the amendment of a limited liability company agreement or other agreement.

(i) A corporation may convert to a limited liability company under this section if the corporation is a subsidiary corporation that is owned directly or indirectly by one or more parent corporations.

(j) In this section, "other entity" means a business trust, an association, a real estate investment trust, a common law trust, or any other unincorporated business, including a general partnership, a registered limited liability partnership, a limited partnership, a limited liability limited partnership, a foreign limited liability company, and a corporation as allowed under (i) of this section.



Sec. 10.50.590. - Definition.

In AS 10.50.500 - 10.50.590, "limited liability company" means a limited liability company organized under this chapter or a foreign limited liability company.






Article 13 - FOREIGN LIMITED LIABILITY COMPANIES

Sec. 10.50.600. - Governing law.

(a) Subject to the constitution of this state, the law of the state or other jurisdiction under which a foreign limited liability company is organized governs the organization and internal affairs of the company.

(b) The department may not deny registration to a foreign limited liability company because of differences between the law of this state and the law of the state or other jurisdiction under which the foreign limited liability company is organized.



Sec. 10.50.605. - Registration required.

Before conducting affairs in this state, a foreign limited liability company shall register with the department. To register, the company shall deliver to the department an application for registration as a foreign limited liability company.



Sec. 10.50.610. - Execution of registration application.

An application for registration filed by a foreign limited liability company under AS 10.50.605 shall be signed by a person who is authorized by the law of the state or other jurisdiction where the company was organized to sign the application.



Sec. 10.50.615. - Contents of registration application.

(a) An application for the registration of a foreign limited liability company must state

(1) the name of the foreign limited liability company and, if different, the name the company proposes to use in this state;

(2) the state or other jurisdiction where the company was organized, and date of its organization;

(3) the name and address of the company's registered agent;

(4) that the department is appointed the agent of the company for service of process if the foreign limited liability company fails to appoint or maintain a registered agent under AS 10.50.635 ;

(5) the address of the office required by the state or other jurisdiction of the company's organization to be maintained in that state or other jurisdiction, or, if the state or other jurisdiction does not require an office to be maintained in that state or other jurisdiction, the principal office of the company;

(6) the purpose the company proposes to pursue in the conduct of its affairs in this state and the codes from the identification code established under AS 10.06.870 that most closely describe the activities in which the company will engage in this state;

(7) the names and addresses of the managers of the company, or, if the company is not managed by a manager, the names and addresses of the members of the company;

(8) the name and address of each person owning at least a five percent interest in the company and the percentage of interest owned by that person in the company; and

(9) that the company is a foreign limited liability company.

(b) In addition to the information required by (a) of this section, an application must include proof from the jurisdiction where the company was organized that indicates that the company was organized in that jurisdiction.



Sec. 10.50.620. - Name.

The department may not file the application for registration of a foreign limited liability company unless the name of the company satisfies the requirements of AS 10.50.020 - 10.50.025. If the name under which a foreign limited liability is organized in the state or other jurisdiction of its organization does not satisfy the requirements of AS 10.50.020 - 10.50.025, the company may register under AS 10.50.605 if the company uses an assumed name that is available to the company under this chapter and that satisfies the requirements of AS 10.50.020 - 10.50.025.



Sec. 10.50.623. - Change of name.

If a foreign limited liability company that is registered under this chapter changes its name to one under which it may not register under this chapter, the registration of the company is suspended and the company may not conduct affairs in this state until it has changed its name to a name available to it under the laws of this state.



Sec. 10.50.625. - Amendment of registration.

A foreign limited liability company may amend its registration by filing an amendment of registration with the department that is signed by a person who has the authority to sign it under the law of the state or other jurisdiction of the company's organization.



Sec. 10.50.630. - Contents of amendment of registration.

(a) The amendment of registration filed by a foreign limited liability company must state the

(1) name of the company;

(2) date the original application for registration was filed; and

(3) amendment.

(b) The application for registration may be amended in any way if the application for registration as amended contains only provisions that this chapter allows to be contained in an application for registration at the time of amendment.



Sec. 10.50.635. - Registered office and registered agent of foreign company.

A foreign limited liability company registered under this chapter shall have and continuously maintain in the state a registered

(1) office that may be, but need not be, the same as its office in this state; and

(2) agent, who may be either an individual resident in this state whose business office is identical to the registered office, a corporation organized under AS 10.06, or a foreign corporation authorized to transact business in this state, that has a business office identical to the registered office.



Sec. 10.50.637. - Change of registered office or registered agent of foreign company.

A foreign limited liability company registered under this chapter may change its registered office or change its registered agent, or both, upon filing with the department a signed statement setting out

(1) the name of the company;

(2) the address of its registered office;

(3) the address of the new registered office if the address of its registered office is to be changed;

(4) the name of its registered agent;

(5) the name of its new registered agent if its registered agent is to be changed;

(6) that the address of its registered office and the address of the business office of its registered agent, as changed, will be identical; and

(7) that the change is authorized by the company.



Sec. 10.50.638. - Filing and effective date of change.

If the department finds that the statement conforms to the provisions of this chapter, the department shall file the statement, and upon the filing, the change of address of the registered office, or the appointment of a new registered agent, or both, as the case may be, becomes effective.



Sec. 10.50.640. - Service on foreign company.

The registered agent appointed by a foreign limited liability company registered under this chapter shall be an agent of the company upon whom process, notice, or demand required or permitted by law to be served upon the company may be served.



Sec. 10.50.645. - Service on commissioner.

When a foreign limited liability company that is registered under this chapter, or that conducts affairs in this state without being registered under this chapter, fails to appoint or maintain a registered agent in this state, when a registered agent cannot with reasonable diligence be found at the registered office, or when the registration of a foreign company is suspended or revoked, the commissioner is an agent upon whom process, notice, or demand may be served. Service is made upon the commissioner as provided in AS 10.50.065(b).



Sec. 10.50.650. - Revocation of registration.

(a) The registration of a foreign limited liability company authorizing the company to conduct affairs in this state may be revoked by the commissioner if

(1) the company fails to file its biennial report within the time established by this chapter, or fails to pay fees or penalties established by this chapter when they are due and payable;

(2) the company fails to appoint and maintain a registered agent in this state;

(3) the company fails, after change of its registered office or registered agent, to file with the commissioner a statement of the change as required by this chapter; or

(4) a misrepresentation of a material matter has been made in an application, report, affidavit, or other document submitted under this chapter.

(b) The commissioner may not revoke the registration of a foreign limited liability company unless the

(1) commissioner has given the company at least 60 days notice by certified mail addressed to its registered agent at its registered office; and

(2) company fails before revocation to file the report, pay the fees or penalties, file the required statement of change of registered agent or registered office, or correct the misrepresentation.

(c) Upon revoking a registration, the commissioner shall

(1) issue a certificate of revocation in duplicate;

(2) file one of the certificates in the commissioner's office; and

(3) mail one of the certificates of revocation to the limited liability company at its registered office.

(d) Upon the issuance of the certificate of revocation, the authority of the limited liability company to conduct affairs in this state ceases.



Sec. 10.50.653. - Appeal from revocation of registration.

If the commissioner revokes the registration of a foreign limited liability company to conduct affairs in this state under this chapter, the company may appeal to the superior court. The court shall either sustain the action of the commissioner or direct the commissioner to take action the court considers proper.



Sec. 10.50.655. - Authority to cancel registration.

A foreign limited liability company registered in this state may cancel its registration by filing an application for cancellation with the department.



Sec. 10.50.660. - Contents of application for cancellation.

An application for cancellation filed by a foreign limited liability company must state

(1) the name of the company and the state or other jurisdiction where the company was organized;

(2) that the company is not conducting affairs in this state;

(3) that the company cancels its registration in this state;

(4) that the company revokes the authority of its registered agent for service of process in this state and consents that service of process may subsequently be made on the company by service on the commissioner for a cause of action arising in this state during the time the company was registered in this state; and

(5) an address for mailing a copy of a process to the company.



Sec. 10.50.665. - Form, manner, and execution of application for cancellation.

The application for cancellation must be in the form and manner designated by the department and shall be signed on behalf of the foreign limited liability company by

(1) a person with authority to sign the application under the law of the state or other jurisdiction of its organization; or

(2) if the company is controlled by a receiver, trustee, or other court-appointed fiduciary, by the receiver, trustee, or other fiduciary.



Sec. 10.50.670. - Effect of cancellation of registration.

The cancellation of a registration under this chapter does not terminate the authority of the commissioner to accept service of process on the foreign limited liability company with respect to causes of action arising out of the company's conduct of affairs in this state.



Sec. 10.50.675. - Conducting affairs without registration.

(a) A foreign limited liability company conducting affairs in this state may not maintain an action or other proceeding in a court of this state until it has registered in this state.

(b) The failure of a foreign limited liability company to register in this state does not

(1) impair the validity of a contract or act of the company;

(2) affect the right of another party to a contract of the company to maintain an action or proceeding on the contract; or

(3) prevent the company from defending an action or other proceeding in a court of this state.



Sec. 10.50.690. - Liability for fees and penalties.

A foreign limited liability company that conducts affairs in this state without registration is liable to the department for the following fees and penalties for the full or partial years when it conducts affairs in this state without registration:

(1) the fees that would have been imposed by this chapter on the company if the company had been registered under this chapter; or

(2) the penalties imposed by this chapter.



Sec. 10.50.700. - Civil penalty.

(a) A foreign limited liability company that conducts affairs in this state without registration is subject to a civil penalty payable to the state not to exceed $10,000 for each calendar year, including a partial year, the company conducts affairs in this state without being registered under this chapter.

(b) The civil penalty imposed in (a) of this section may be recovered in an action brought in the superior court by the attorney general.



Sec. 10.50.710. - Injunctive relief.

(a) Upon application to the court, if a court finds that a foreign limited liability company has conducted affairs in this state in violation of this chapter, the court may issue, in addition to imposing a civil penalty, an injunction restraining the company from conducting further affairs in this state and from further exercising the company's rights and privileges in this state.

(b) An injunction issued under (a) of this section may continue until the civil penalties, interest, and court costs assessed by the court have been paid and until the foreign limited liability company otherwise complies with this chapter.



Sec. 10.50.715. - Nonliability of member or manager.

A member or manager of a foreign limited liability company is not liable for the debts and obligations of the company solely because the company conducts affairs in this state without registration.



Sec. 10.50.720. - Transactions not constituting conducting affairs.

The activities of a foreign limited liability company that are not considered to be conducting affairs in this state for the purposes of AS 10.50.600 - 10.50.720 include

(1) maintaining, defending, or settling a court action or other proceeding or a claim;

(2) holding meetings of the members or managers of the company;

(3) maintaining bank accounts;

(4) selling through independent contractors;

(5) soliciting or procuring orders by mail, through employees, agents, or otherwise, if the orders require acceptance outside the state before becoming binding contracts;

(6) creating as borrower or lender, or acquiring, indebtedness or mortgages or other security interests in real or personal property;

(7) securing or collecting debts, or enforcing rights in property securing debts;

(8) conducting an isolated transaction that is completed within 30 days and that is not part of a course of repeated transactions of a similar nature; or

(9) conducting affairs in interstate commerce.






Article 14 - SUITS BY AND AGAINST LIMITED LIABILITY COMPANIES

Sec. 10.50.730. - Actions against companies.

A court action may be brought by or against a limited liability company. The court action may be brought in the name of the company.



Sec. 10.50.735. - Authority to sue on behalf of company.

(a) Except as provided in AS 10.50.320 , and unless otherwise provided in an operating agreement of the company, a person may not bring a court action on behalf of a limited liability company in the name of the company unless the person is authorized under (b) or (c) or this section to bring the action.

(b) Whether or not the company is managed by a manager, a member of a limited liability company may bring a court action on behalf of the company in the name of the company if the member is authorized to bring the action by more than one-half of all of the members of the company who are eligible to consent to the authorization, unless a larger number of the members are required under AS 10.50.150 (c) for the authorization. When determining whether the required number of members consent under AS 10.50.150 , the total number of all members does not include a member who has an interest in the outcome of the action that is adverse to the interest of the company and the member with the adverse interest is excluded from determining the authorization.

(c) A manager of a limited liability company may bring a court action on behalf of the company in the name of the company if the manager is authorized to bring the action by the consent required under AS 10.50.150 of the members eligible to consent to the authorization. When determining the number of managers required to consent under AS 10.50.150, the number does not include a manager who has an interest in the outcome of the action that is adverse to the interest of the company and the manager with the adverse interest is excluded from determining the authorization.






Article 15 - BIENNIAL REPORT

Sec. 10.50.750. - Biennial report required.

A limited liability company and a foreign limited liability company conducting affairs in this state shall file a biennial report within the time established by this chapter.



Sec. 10.50.755. - Contents of biennial report.

A biennial report must set out

(1) the name of the company and the state or country where it is organized;

(2) the address of the registered office of the company in this state, and the name of its registered agent in this state at that address, and, in the case of a foreign limited liability company, the address of its principal office in the state or country where it is organized;

(3) the names and addresses of the managers of the company, or, if the company is not managed by a manager, the names and addresses of the members of the company;

(4) the name and address of each person owning at least a five percent interest in the company and the percentage of interest owned by that person in the company.



Sec. 10.50.760. - Filing of biennial report.

(a) A biennial report required by AS 10.50.750 shall be filed with the department and is due before January 2 of the filing year. A limited liability company filing articles of organization and a foreign limited liability company registering during an even-numbered year shall file the biennial report each even-numbered year. A limited liability company filing articles of organization and a foreign limited liability company registering during an odd-numbered year shall file the biennial report each odd-numbered year. The biennial report is delinquent if not filed before February 1 of each odd- or even-numbered year as provided in this section.

(b) Proof to the satisfaction of the department that on or before February 1 the report was deposited in the United States mail in a sealed envelope, properly addressed with postage prepaid, is compliance with (a) of this section.

(c) The department shall file the report if it conforms to the requirements of this chapter. If the department finds that the report does not conform to the requirements of this chapter, the report shall promptly be returned to the company for necessary corrections.

(d) Upon receipt of a form from the department, a limited liability company shall file a biennial report within six months after original organization.



Sec. 10.50.765. - Filing interim notice of change of managers or managing members.

(a) In the event of a change of the manager of a limited liability company or of a foreign limited liability company registered under this chapter, or of a member of the company, if the members manage the company, during the first year of the biennial reporting period, the company shall file a notice of change amending the biennial report of the company before the following January 2.

(b) The notice shall be filed with the department and shall state the name and current mailing address of the manager or member not included in the company's last filed biennial report, and the name of the person replaced and the office held.






Article 16 - MISCELLANEOUS PROVISIONS

Sec. 10.50.800. - Company certificates.

An operating agreement of a limited liability company may authorize the company to issue a certificate as evidence of a limited liability company interest. An operating agreement may also authorize and provide for the assignment or transfer of the interest represented by the certificate.



Sec. 10.50.810. - Submission of documents to department.

When a document is required or allowed to be delivered to or filed with the department under this chapter, the person delivering the document shall deliver to the department the required fee, the original signed document, and an exact copy of the document.



Sec. 10.50.820. - Filing of documents by department.

(a) If the department determines that a document filed under this chapter conforms to the filing requirements of this chapter, the department shall

(1) mark on the original signed document and on the exact copy the word "filed" and the date and time of the document's acceptance for filing;

(2) retain the original signed document in the department's files; and

(3) return the exact copy to the person who filed the document or to the person's representative.

(b) The department may not file a document if the requirements of this section are not met.



Sec. 10.50.830. - Disapproval of writing by department; appeal.

If the department fails to approve articles of organization, amendment, merger, consolidation, or dissolution, or any other document required by this chapter to be approved by the department, the department shall, within 10 days after the delivery of the document to the department, give written notice of disapproval to the person, limited liability company, or foreign limited liability company, delivering the document, and specifying the reasons for disapproval. The person or company may appeal the disapproval to the superior court.



Sec. 10.50.840. - Execution of documents.

(a) Unless otherwise provided in this chapter, a document required by this chapter to be filed with the department by or for a limited liability company shall be signed by

(1) a manager of the company if the company is managed by a manager;

(2) a member of the company if the articles of organization do not provide that the company is managed by a manager;

(3) a person organizing the company if the company is not organized;

(4) the fiduciary if the company is controlled by a receiver, trustee, or other court-appointed fiduciary.

(b) A person signing a document filed with the department under this chapter shall state beneath or opposite the signature the person's name and the capacity in which the person signs.

(c) A person signing a document filed with the department under this chapter may sign as an attorney-in-fact, but is not required to provide or file with the department a document authorizing the person to act as attorney-in-fact for the signing of a document.



Sec. 10.50.850. - Filing and other fees.

The department shall charge fees established by the department by regulation adopted under AS 44.62 (Administrative Procedure Act) for

(1) filing the original articles of organization;

(2) filing an amendment of registration;

(3) filing articles of merger or consolidation;

(4) filing articles of dissolution;

(5) issuing a document not otherwise covered by this section;

(6) furnishing a copy of a document;

(7) accepting an application for reservation of a name, or filing a notice of the transfer or cancellation of a name reservation;

(8) filing a statement of change of address for a registered office or registered agent;

(9) accepting service of a notice, demand, or process upon the department;

(10) filing the application for registration of a foreign limited liability company;

(11) registering a name, reserving a name, or renewing a name registration under this chapter; or

(12) filing another document allowed or required under this chapter.



Sec. 10.50.860. - Maintenance of records.

Unless otherwise provided in an operating agreement, a limited liability company shall keep at its main office

(1) current and past lists that state in alphabetical order the full name and last known mailing address of every member and manager of the company;

(2) a copy of the company's articles of organization and amendments to the articles, including a signed copy of a power of attorney used by a person who signed articles of amendment for the company;

(3) a copy of the company's federal, state, and local income tax returns and financial statements, if any, for the three most recent years or, if the returns and statements are not prepared, a copy of the information and statements provided to, or that should have been provided to, the members to enable the members to prepare their federal, state, and local tax returns for the three-year period;

(4) a copy of any effective operating agreement of the company, amendments to the agreement, and former operating agreements;

(5) unless contained in an operating agreement,

(A) a document stating the amount of cash contributed by a member of the company, the agreed value of other property or services contributed by a member, and when a member is to make additional contributions;

(B) a document stating the events, if any, that cause the company to be dissolved and its affairs wound up; and

(C) other documents that an operating agreement requires the company to prepare.



Sec. 10.50.870. - Inspection of records.

(a) A limited liability company shall make its books and records of account, or certified copies of them, reasonably available for inspection and copying at its registered office or principal office in the state by a member of the company. Member inspection shall be upon written demand stating with reasonable particularity the purpose of the inspection. The inspection may be in person or by agent or attorney, at a reasonable time and for a proper purpose. Only books and records of account, minutes, and the record of members directly connected to the stated purpose of the inspection may be inspected or copied.

(b) A manager, or, if the company is not managed by a manager, a member, who, or a limited liability company that, refuses to allow a member, or the agent or attorney of the member, to examine and make copies from its books and records of account, minutes, and record of members, for a proper purpose, is liable to the member for a penalty in the amount of 10 percent of the value of the limited liability company interests owned by the member or $5,000, whichever is greater, in addition to other damages or remedy given the member by law. It is a defense to an action for penalties under this section that the person suing has within two years sold or offered for sale a list of members of the company or any other limited liability company or has aided or abetted a person in procuring a list of members for this purpose, or has improperly used information secured through a prior examination of the books and records of account, minutes, or record of members of the company or any other limited liability company, or was not acting in good faith or for a proper purpose in making the person's demand.

(c) Nothing in this chapter impairs the power of a court, upon proof by a member of a demand properly made and for a proper purpose, to compel the production for examination by the member of the books and records of account, minutes, and record of members of a limited liability company.



Sec. 10.50.880. - Disclosure of information.

The members of a limited liability company, if the articles of organization do not provide that the company is managed by a manager, or the manager of the company, if the articles of organization provide that the company is managed by a manager, shall provide, to the extent just and reasonable under the circumstances, true and full information of all matters that affect the members of a company to a member or to the legal representative of a deceased member or a member under a legal disability.



Sec. 10.50.890. - Waiver of notice.

If notice is required to be given to a member or manager of a limited liability company under the provisions of this chapter or under the provisions of the articles of organization or an operating agreement of the company, a waiver of the notice in writing signed by the person entitled to notice, whether before or after the time stated for notice, is equivalent to the giving of notice.






Article 17 - GENERAL PROVISIONS

Sec. 10.50.900. - Regulations.

In addition to the regulations the department is required to adopt under this chapter, the department may adopt other regulations under AS 44.62 (Administrative Procedure Act) to implement this chapter.



Sec. 10.50.910. - Interstate application.

A limited liability company that is organized and existing under this chapter may conduct its affairs and exercise the powers granted by this chapter in another jurisdiction, subject to the laws of that jurisdiction.



Sec. 10.50.990. - Definitions.

In this chapter, unless the context indicates otherwise,

(1) "articles of organization" means the articles of organization filed under AS 10.50.070 or 10.50.570 and the articles as amended or restated;

(2) "commissioner" means the commissioner of commerce, community, and economic development;

(3) "corporation" means a corporation organized under the laws of this or another state, or of this or another country;

(4) "department" means the Department of Commerce, Community, and Economic Development;

(5) "filed," unless expressly provided otherwise, means filed with the department;

(6) "foreign limited liability company" means an organization that is

(A) not incorporated;

(B) organized under the law of a state other than this state, or under the law of a foreign country;

(C) organized under a statute that affords to each of its members limited liability regarding the liabilities of the organization; and

(D) not required to be registered under a statute of this state other than this chapter;

(7) "interim distribution" means a distribution of the assets of a limited liability company to the company's members, except as provided under AS 10.50.425 ;

(8) "know" means to have actual knowledge or to know other facts that demonstrate bad faith in the circumstances; this definition applies also to the derivatives of "know," including "known," "unknown," and "knowledge";

(9) "limited liability company" or "domestic limited liability company" means an organization organized under this chapter;

(10) "limited liability company interest" means an interest in a limited liability company issued under AS 10.50.275 ;

(11) "limited partnership" means a limited partnership organized under AS 32.11 or under the law of another state or a foreign country;

(12) "manager" means a person who manages a limited liability company, if the articles of organization provide that the company is managed by a manager;

(13) "managing member" means a member of a limited liability company if the company's articles of organization do not provide that the company is managed by a manager;

(14) "member" means a person who has been admitted to membership in a limited liability company under AS 10.50.155 - 10.50.160 and whose membership has not ended under AS 10.50.180 - 10.50.185 or 10.50.205 - 10.50.225;

(15) "operating agreement" means a written agreement among all of the members of a limited liability company about conducting the affairs of the company;

(16) "property" includes cash;

(17) "state" means a state, territory, or possession of the United States, and includes the District of Columbia, the Commonwealth of Puerto Rico, the Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, and the Trust Territory of the Pacific Islands.



Sec. 10.50.995. - Short title.

This chapter may be cited as the Alaska Revised Limited Liability Company Act.












Title 11 - CRIMINAL LAW

Chapter 11.05. - PUNISHMENT

Sec. 11.05.010. - 11.05.060 - l Punishments and sentences. [Repealed, Sec. 21 ch 166 SLA 1978. For current law on attempt, see AS 11.31; for current sentencing provisions, see AS 12.55].

Repealed or Renumbered



Sec. 11.05.070. - 11.05.090 - l [Renumbered as AS 33.30.310 , 33.30.320, and 33.30.300].

Repealed or Renumbered



Sec. 11.05.100. - Computation and execution of jail sentences. [Repealed, Sec. 21 ch 166 SLA 1978. For current sentencing provisions, see AS 12.55].

Repealed or Renumbered



Sec. 11.05.110. - 11.05.120 - l Employment of imprisoned persons. [Repealed, Sec. 6 ch 53 SLA 1982. For current law, see AS 33.30.191 ].

Repealed or Renumbered



Sec. 11.05.130. - [Renumbered as AS 33.30.290 ].

Repealed or Renumbered



Sec. 11.05.140. - 11.05.150 - l Imposition of punishment; punishment for felonies. [Repealed, Sec. 21 ch 166 SLA 1978. For current sentencing provisions, see AS 12.55].

Repealed or Renumbered






Chapter 11.10. - PARTIES TO CRIME



Chapter 11.15. - OFFENSES AGAINST THE PERSON

Sec. 11.15.010. - 11.15.050 - l Murder and manslaughter. [Repealed, Sec. 21 ch 166 SLA 1978. For current law, see AS 11.41.100 - 11.41.140].

Repealed or Renumbered



Sec. 11.15.060. - [Renumbered as AS 18.16.010 ].

Repealed or Renumbered



Sec. 11.15.070. - 11.15.340 - l Homicide, sexual offenses, assaults, robbery, larceny, kidnapping, blackmail, libel and slander. [Repealed, Sec. 21 ch 166 SLA 1978. For current law, see AS 11.41].

Repealed or Renumbered






Chapter 11.16. - PARTIES TO CRIME

Sec. 11.16.100. - Legal accountability based upon conduct.

A person is guilty of an offense if it is committed by the person's own conduct or by the conduct of another for which the person is legally accountable under AS 11.16.110 , or by both.



Sec. 11.16.110. - Legal accountability based upon the conduct of another.

A person is legally accountable for the conduct of another constituting an offense if

(1) the person is made legally accountable by a provision of law defining the offense;

(2) with intent to promote or facilitate the commission of the offense, the person

(A) solicits the other to commit the offense; or

(B) aids or abets the other in planning or committing the offense; or

(3) acting with the culpable mental state that is sufficient for the commission of the offense, the person causes an innocent person or a person who lacks criminal responsibility to engage in the proscribed conduct.



Sec. 11.16.120. - Exemptions to legal accountability for conduct of another.

(a) In a prosecution for an offense in which legal accountability is based on the conduct of another person,

(1) it is an affirmative defense that the defendant, under circumstances manifesting a voluntary and complete renunciation of criminal intent,

(A) terminated the defendant's complicity before the commission of the offense;

(B) wholly deprived the defendant's complicity of its effectiveness in the commission of the offense; and

(C) gave timely warning to law enforcement authorities or, if timely warning could not be given to law enforcement authorities by reasonable efforts, otherwise made a reasonable effort to prevent the commission of the offense;

(2) it is not a defense that

(A) the other person has not been prosecuted for or convicted of an offense based upon the conduct in question or has been convicted of a different offense or degree of offense;

(B) the offense, as defined, can be committed only by a particular class of persons to which the defendant does not belong, and the defendant is for that reason legally incapable of committing the offense in an individual capacity; or

(C) the other person is not guilty of the offense.

(b) Except as otherwise provided by a provision of law defining an offense, a person is not legally accountable for the conduct of another constituting an offense if

(1) the person is the victim of the offense; or

(2) the offense is so defined that the person's conduct is inevitably incidental to its commission.



Sec. 11.16.130. - Legal accountability of organizations.

(a) Except as otherwise expressly provided, an organization is legally accountable for conduct constituting an offense if the conduct

(1) is the conduct of its agent and

(A) within the scope of the agent's employment and in behalf of the organization; or

(B) is solicited, subsequently ratified, or subsequently adopted by the organization; or

(2) consists of an omission to discharge a specific duty of affirmative performance imposed on organizations by law.

(b) In this section "agent" means a director, officer, or employee of an organization or any other person who is authorized to act in behalf of the organization.






Chapter 11.20. - OFFENSES AGAINST PROPERTY

Sec. 11.20.010. - 11.20.070 - l Arson and Related Crimes. [Repealed, Sec. 21 ch 166 SLA 1978. For current law, see AS 11.46.400 - 11.46.450].

Repealed or Renumbered



Sec. 11.20.080. - 11.20.135 - l Burglary. [Repealed, Sec. 21 ch 166 SLA 1978. For current law, see AS 11.46.300 - 11.46.310].

Repealed or Renumbered



Sec. 11.20.140. - 11.20.277 - l Larceny. [Repealed, Sec. 21 ch 166 SLA 1978. For current provisions on theft, see AS 11.46.100 - 11.46.295].

Repealed or Renumbered



Sec. 11.20.280. - 11.20.340 - l Embezzlement. [Repealed, Sec. 21 ch 166 SLA 1978. For theft by failure to make required disposition of funds received or held, see AS 11.46.210 ].

Repealed or Renumbered



Sec. 11.20.345. - Extortion. [Repealed, Sec. 21 ch 166 SLA 1978. For current law, see AS 11.41.520 ].

Repealed or Renumbered



Sec. 11.20.350. - Receiving Stolen Goods. [Repealed, Sec. 21 ch 166 SLA 1978. For current law, see AS 11.46.190 and 11.46.210].

Repealed or Renumbered



Sec. 11.20.360. - 11.20.510 - l False Pretenses and Frauds. [Repealed, Sec. 21 ch 166 SLA 1978. For theft by deception, see AS 11.46.180 ; for business and commercial offenses, see AS 11.46.600 - 11.46.740].

Repealed or Renumbered



Sec. 11.20.515. - 11.20.650 - l Malicious Mischief and Trespass. [Repealed, Sec. 21 ch 166 SLA 1978. For criminal trespass, see AS 11.46.320 - 11.46.350; for criminal mischief, see AS 11.46.480 - 11.46.486].

Repealed or Renumbered



Sec. 11.20.660. - [Renumbered as AS 11.76.120 ].

Repealed or Renumbered



Sec. 11.20.670. - 11.20.690 - l Misuse, Damage, or Destruction. [Repealed, Sec. 21 ch 166 SLA 1978. For criminal mischief, see AS 11.46.480 - 11.46.486].

Repealed or Renumbered






Chapter 11.22. - ALASKA CREDIT CARD CRIMES ACT



Chapter 11.25. - FORGERY AND COUNTERFEITING



Chapter 11.30. - OFFENSES AGAINST PUBLIC JUSTICE



Chapter 11.31. - ATTEMPT, SOLICITATION, AND CONSPIRACY

Sec. 11.31.100. - Attempt.

(a) A person is guilty of an attempt to commit a crime if, with intent to commit a crime, the person engages in conduct which constitutes a substantial step toward the commission of that crime.

(b) In a prosecution under this section, it is not a defense that it was factually or legally impossible to commit the crime which was the object of the attempt if the conduct engaged in by the defendant would be a crime had the circumstances been as the defendant believed them to be.

(c) In a prosecution under this section, it is an affirmative defense that the defendant, under circumstances manifesting a voluntary and complete renunciation of the defendant's criminal intent, prevented the commission of the attempted crime.

(d) An attempt is

(1) an unclassified felony if the crime attempted is murder in the first degree;

(2) a class A felony if the crime attempted is an unclassified felony other than murder in the first degree;

(3) a class B felony if the crime attempted is a class A felony;

(4) a class C felony if the crime attempted is a class B felony;

(5) a class A misdemeanor if the crime attempted is a class C felony;

(6) a class B misdemeanor if the crime attempted is a class A or class B misdemeanor.

(e) If the crime attempted is an unclassified crime described in a state law which is not part of this title and no provision for punishment of an attempt to commit the crime is specified, the punishment for the attempt is imprisonment for a term of not more than half the maximum period prescribed as punishment for the unclassified crime, or a fine of not more than half the amount of the maximum fine prescribed as punishment for the unclassified crime, or both. If the crime attempted is punishable by an indeterminate or life term, the attempt is a class A felony.



Sec. 11.31.110. - Solicitation.

(a) A person commits the crime of solicitation if, with intent to cause another to engage in conduct constituting a crime, the person solicits the other to engage in that conduct.

(b) In a prosecution under this section,

(1) it is not a defense

(A) that the defendant belongs to a class of persons who by definition are legally incapable in an individual capacity of committing the crime that is the object of the solicitation; or

(B) that a person whom the defendant solicits could not be guilty of the crime that is the object of the solicitation;

(2) it is an affirmative defense that the defendant, under circumstances manifesting a voluntary and complete renunciation of the defendant's criminal intent, after soliciting another person to engage in conduct constituting a crime, prevented the commission of the crime.

(c) Solicitation is

(1) an unclassified felony if the crime solicited is murder in the first degree;

(2) a class A felony if the crime solicited is an unclassified felony other than murder in the first degree;

(3) a class B felony if the crime solicited is a class A felony;

(4) a class C felony if the crime solicited is a class B felony;

(5) a class A misdemeanor if the crime solicited is a class C felony;

(6) a class B misdemeanor if the crime solicited is a class A or class B misdemeanor.

(d) If the crime solicited is an unclassified crime described in a state law which is not part of this title and no provision for punishment of a solicitation to commit the crime is specified, the punishment for the solicitation is imprisonment for a term of not more than half the maximum period prescribed as punishment for the unclassified crime, or a fine of not more than half the maximum fine prescribed as punishment for the unclassified crime, or both. If the crime solicited is punishable by an indeterminate or life term, the solicitation is a class A felony.



Sec. 11.31.120. - Conspiracy.

(a) An offender commits the crime of conspiracy if, with the intent to promote or facilitate a serious felony offense, the offender agrees with one or more persons to engage in or cause the performance of that activity and the offender or one of the persons does an overt act in furtherance of the conspiracy.

(b) If an offender commits the crime of conspiracy and knows that a person with whom the offender conspires to commit a serious felony offense has conspired or will conspire with another person or persons to commit the same serious felony offense, the offender is guilty of conspiring with that other person or persons to commit that crime whether or not the offender knows their identities.

(c) In a prosecution under this section, it is a defense that the defendant was merely present at the time that two or more other persons agreed to engage in or cause the performance of a serious felony offense.

(d) In a prosecution under this section, it is not a defense that a person with whom the defendant conspires could not be guilty of the crime that is the object of the conspiracy because of

(1) lack of criminal responsibility or other legal incapacity or exemption;

(2) belonging to a class of persons who by definition are legally incapable in an individual capacity of committing the crime that is the object of the conspiracy;

(3) unawareness of the criminal nature of the conduct in question or of the criminal purpose of the defendant; or

(4) any other factor precluding the culpable mental state required for the commission of the crime.

(e) If the offense that the conspiracy is intended to promote or facilitate is actually committed, a defendant may not be convicted of conspiring to commit that offense with another person for whose conduct the defendant is not legally accountable under AS 11.16.120 (b).

(f) In a prosecution under this section, it is an affirmative defense that the defendant, under circumstances manifesting a voluntary and complete renunciation of the defendant's criminal intent, either (1) gave timely warning to law enforcement authorities; or (2) otherwise made proper effort that prevented the commission of the crime that was the object of the conspiracy. Renunciation by one conspirator does not affect the liability of another conspirator who does not join in the renunciation.

(g) Notwithstanding AS 22.10.030 , venue in actions in which the crime of conspiracy is alleged to have been committed may not be based solely on the location of overt acts done in furtherance of the conspiracy.

(h) In this section,

(1) "overt act in furtherance of the conspiracy" means an act of such character that it manifests a purpose on the part of the actor that the object of the conspiracy be completed;

(2) "serious felony offense" means an offense

(A) against the person under AS 11.41, punishable as an unclassified or class A felony;

(B) involving controlled substances under AS 11.71, punishable as an unclassified, class A, or class B felony;

(C) that is criminal mischief in the first degree under AS 11.46.475; or

(D) that is terroristic threatening in the first degree under AS 11.56.807.

(i) Conspiracy is

(1) an unclassified felony if the object of the conspiracy is murder in the first degree;

(2) a class A felony if the object of the conspiracy is a crime punishable as an unclassified felony other than murder in the first degree;

(3) a class B felony if the object of the conspiracy is a crime punishable as a class A felony;

(4) a class C felony if the object of the conspiracy is a crime punishable as a class B felony.



Sec. 11.31.125. - Duration of conspiracy for purposes of limitations of actions.

(a) For purposes of applying AS 12.10 governing limitations of actions, in a prosecution under AS 11.31.120 , the statute of limitations begins to run

(1) when all the crimes that are serious felony offenses that are its objects are completed;

(2) if all the crimes that are its objects are not completed, when the last overt act in furtherance of the conspiracy is done by the defendant or any of the other coconspirators; or

(3) when the defendant informs law enforcement authorities of the existence of the conspiracy and of the defendant's participation in it.

(b) In this section, "overt act in furtherance of the conspiracy" has the meaning given in AS 11.31.120 .



Sec. 11.31.140. - Multiple convictions barred.

(a) It is not a defense to a prosecution under AS 11.31.100 - 11.31.120 that the crime the defendant attempted to commit, solicited to commit, or conspired to commit was actually committed pursuant to the attempt, solicitation, or conspiracy.

(b) A person may not be convicted of more than one crime defined by AS 11.31.100 - 11.31.120 for conduct designed to commit or culminate in commission of the same crime.

(c) A person may not be convicted on the basis of the same course of conduct of both (1) a crime defined by AS 11.31.100 or 11.31.110; and (2) the crime that is the object of the attempt or solicitation.

(d) This section does not bar inclusion of multiple counts in a single indictment or information charging commission of a crime defined by AS 11.31.100 - 11.31.120 and commission of the crime that is the object of the attempt, conspiracy, or solicitation.



Sec. 11.31.150. - Substantive crimes involving attempt or solicitation.

Notwithstanding AS 11.31.140 (d),

(1) a person may not be charged under AS 11.31.100 if the crime allegedly attempted by the defendant is defined in such a way that an attempt to engage in the proscribed conduct constitutes commission of the crime itself;

(2) a person may not be charged under AS 11.31.110 if the solicitation in question is defined as a specific crime under other provisions of law.






Chapter 11.35. - ABANDONMENT AND NONSUPPORT



Chapter 11.36. - FAILURE TO PERMIT VISITATION WITH MINOR CHILD



Chapter 11.40. - CRIMES AGAINST MORALITY AND DECENCY



Chapter 11.41. - OFFENSES AGAINST THE PERSON

Article 01 - HOMICIDE

Sec. 11.41.100. - Murder in the first degree.

(a) A person commits the crime of murder in the first degree if

(1) with intent to cause the death of another person, the person

(A) causes the death of any person; or

(B) compels or induces any person to commit suicide through duress or deception;

(2) the person knowingly engages in conduct directed toward a child under the age of 16 and the person with criminal negligence inflicts serious physical injury on the child by at least two separate acts, and one of the acts results in the death of the child;

(3) acting alone or with one or more persons, the person commits or attempts to commit a sexual offense against or kidnapping of a child under 16 years of age and, in the course of or in furtherance of the offense or in immediate flight from that offense, any person causes the death of the child; in this paragraph, "sexual offense" means an offense defined in AS 11.41.410 - 11.41.470;

(4) acting alone or with one or more persons, the person commits or attempts to commit criminal mischief in the first degree under AS 11.46.475 and, in the course of or in furtherance of the offense or in immediate flight from that offense, any person causes the death of a person other than one of the participants; or

(5) acting alone or with one or more persons, the person commits terroristic threatening in the first degree under AS 11.56.807 and, in the course of or in furtherance of the offense or in immediate flight from that offense, any person causes the death of a person other than one of the participants.

(b) Murder in the first degree is an unclassified felony and is punishable as provided in AS 12.55.



Sec. 11.41.110. - Murder in the second degree.

(a) A person commits the crime of murder in the second degree if

(1) with intent to cause serious physical injury to another person or knowing that the conduct is substantially certain to cause death or serious physical injury to another person, the person causes the death of any person;

(2) the person knowingly engages in conduct that results in the death of another person under circumstances manifesting an extreme indifference to the value of human life;

(3) under circumstances not amounting to murder in the first degree under AS 11.41.100 (a)(3), while acting either alone or with one or more persons, the person commits or attempts to commit arson in the first degree, kidnapping, sexual assault in the first degree, sexual assault in the second degree, sexual abuse of a minor in the first degree, sexual abuse of a minor in the second degree, burglary in the first degree, escape in the first or second degree, robbery in any degree, or misconduct involving a controlled substance under AS 11.71.010 (a), 11.71.020(a), 11.71.030(a)(1) or (2), or 11.71.040(a)(1) or (2) and, in the course of or in furtherance of that crime or in immediate flight from that crime, any person causes the death of a person other than one of the participants;

(4) acting with a criminal street gang, the person commits or attempts to commit a crime that is a felony and, in the course of or in furtherance of that crime or in immediate flight from that crime, any person causes the death of a person other than one of the participants; or

(5) the person with criminal negligence causes the death of a child under the age of 16, and the person has been previously convicted of a crime involving a child under the age of 16 that was

(A) a felony violation of AS 11.41;

(B) in violation of a law or ordinance in another jurisdiction with elements similar to a felony under AS 11.41; or

(C) an attempt, a solicitation, or a conspiracy to commit a crime listed in (A) or (B) of this paragraph.

(b) Murder in the second degree is an unclassified felony and is punishable as provided in AS 12.55.



Sec. 11.41.115. - Defenses to murder.

(a) In a prosecution under AS 11.41.100 (a)(1)(A) or 11.41.110(a)(1), it is a defense that the defendant acted in a heat of passion, before there had been a reasonable opportunity for the passion to cool, when the heat of passion resulted from a serious provocation by the intended victim.

(b) In a prosecution under AS 11.41.110 (a)(3), it is an affirmative defense that the defendant

(1) did not commit the homicidal act or in any way solicit or aid in its commission;

(2) was not armed with a dangerous instrument;

(3) had no reasonable ground to believe that another participant, if any, was armed with a dangerous instrument; and

(4) had no reasonable ground to believe that another participant, if any, intended to engage in conduct likely to result in death or serious physical injury.

(c) A person may not be convicted of murder in the second degree under AS 11.41.110 (a)(3) if the only underlying crime is burglary, the sole purpose of the burglary is a criminal homicide, and the person killed is the intended victim of the defendant. However, if the defendant causes the death of any other person, the defendant may be convicted of murder in the second degree under AS 11.41.110 (a)(3). Nothing in this subsection precludes a prosecution for or conviction of murder in the first degree or murder in the second degree under AS 11.41.110 (a)(1) or (2) or of any other crime, including manslaughter or burglary.

(d) [Repealed, Sec. 44 ch 102 SLA 1980].

(e) Nothing in (a) or (b) of this section precludes a prosecution for or conviction of manslaughter or any other crime not specifically precluded.

(f) In this section,

(1) "intended victim" means a person whom the defendant was attempting to kill or to whom the defendant was attempting to cause serious physical injury when the defendant caused the death of the person the defendant is charged with killing;

(2) "serious provocation" means conduct which is sufficient to excite an intense passion in a reasonable person in the defendant's situation, other than a person who is intoxicated, under the circumstances as the defendant reasonably believed them to be; insulting words, insulting gestures, or hearsay reports of conduct engaged in by the intended victim do not, alone or in combination with each other, constitute serious provocation.



Sec. 11.41.120. - Manslaughter.

(a) A person commits the crime of manslaughter if the person

(1) intentionally, knowingly, or recklessly causes the death of another person under circumstances not amounting to murder in the first or second degree; or

(2) intentionally aids another person to commit suicide.

(b) Manslaughter is a class A felony.



Sec. 11.41.130. - Criminally negligent homicide.

(a) A person commits the crime of criminally negligent homicide if, with criminal negligence, the person causes the death of another person.

(b) Criminally negligent homicide is a class B felony.



Sec. 11.41.135. - Multiple deaths.

If more than one person dies as a result of a person committing conduct constituting a crime specified in AS 11.41.100 - 11.41.130, each death constitutes a separately punishable offense.



Sec. 11.41.140. - Definition.

In AS 11.41.100 - 11.41.140 "person", when referring to the victim of a crime, means a human being who has been born and was alive at the time of the criminal act. A person is "alive" if there is spontaneous respiratory or cardiac function or, when respiratory and cardiac functions are maintained by artificial means, there is spontaneous brain function.






Article 02 - ASSAULT AND RECKLESS ENDANGERMENT

Sec. 11.41.200. - Assault in the first degree.

(a) A person commits the crime of assault in the first degree if

(1) that person recklessly causes serious physical injury to another by means of a dangerous instrument;

(2) with intent to cause serious physical injury to another, the person causes serious physical injury to any person;

(3) the person knowingly engages in conduct that results in serious physical injury to another under circumstances manifesting extreme indifference to the value of human life; or

(4) that person recklessly causes serious physical injury to another by repeated assaults using a dangerous instrument, even if each assault individually does not cause serious physical injury.

(b) Assault in the first degree is a class A felony.



Sec. 11.41.210. - Assault in the second degree.

(a) A person commits the crime of assault in the second degree if

(1) with intent to cause physical injury to another person, that person causes physical injury to another person by means of a dangerous instrument;

(2) that person recklessly causes serious physical injury to another person; or

(3) that person recklessly causes serious physical injury to another by repeated assaults, even if each assault individually does not cause serious physical injury.

(b) Assault in the second degree is a class B felony.



Sec. 11.41.220. - Assault in the third degree.

(a) A person commits the crime of assault in the third degree if that person

(1) recklessly

(A) places another person in fear of imminent serious physical injury by means of a dangerous instrument;

(B) causes physical injury to another person by means of a dangerous instrument; or

(C) while being 18 years of age or older

(i) causes physical injury to a child under 10 years of age and the injury would cause a reasonable caregiver to seek medical attention from a health care professional in the form of diagnosis or treatment;

(ii) causes physical injury to a child under 10 years of age on more than one occasion;

(2) with intent to place another person in fear of death or serious physical injury to the person or the person's family member makes repeated threats to cause death or serious physical injury to another person;

(3) while being 18 years of age or older, knowingly causes physical injury to a child under 16 years of age but at least 10 years of age and the injury reasonably requires medical treatment; or

(4) with criminal negligence causes serious physical injury under AS 11.81.900(b)(56)(B) to another person by means of a dangerous instrument.

(b) In a prosecution under (a)(3) of this section, it is an affirmative defense that, at the time of the alleged offense, the defendant reasonably believed the victim to be 16 years of age or older, unless the victim was under 13 years of age at the time of the alleged offense.

(c) In this section, "the person's family member" means

(1) a spouse, child, grandchild, parent, grandparent, sibling, uncle, aunt, nephew, or niece, of the person, whether related by blood, marriage, or adoption;

(2) a person who lives or has lived, in a spousal relationship with the person;

(3) a person who lives in the same household as the person; or

(4) a person who is a former spouse of the person or is or has been in a dating, courtship, or engagement relationship with the person.

(d) Assault in the third degree is a class C felony.



Sec. 11.41.230. - Assault in the fourth degree.

(a) A person commits the crime of assault in the fourth degree if

(1) that person recklessly causes physical injury to another person;

(2) with criminal negligence that person causes physical injury to another person by means of a dangerous instrument; or

(3) by words or other conduct that person recklessly places another person in fear of imminent physical injury.

(b) Assault in the fourth degree is a class A misdemeanor.



Sec. 11.41.250. - Reckless endangerment.

(a) A person commits the crime of reckless endangerment if the person recklessly engages in conduct which creates a substantial risk of serious physical injury to another person.

(b) Reckless endangerment is a class A misdemeanor.



Sec. 11.41.260. - Stalking in the first degree.

(a) A person commits the crime of stalking in the first degree if the person violates AS 11.41.270 and

(1) the actions constituting the offense are in violation of an order issued or filed under AS 18.66.100 - 18.66.180 or issued under former AS 25.35.010 (b) or 25.35.020;

(2) the actions constituting the offense are in violation of a condition of probation, release before trial, release after conviction, or parole;

(3) the victim is under 16 years of age;

(4) at any time during the course of conduct constituting the offense, the defendant possessed a deadly weapon;

(5) the defendant has been previously convicted of a crime under this section, AS 11.41.270 , or AS 11.56.740 , or a law or ordinance of this or another jurisdiction with elements similar to a crime under this section, AS 11.41.270 , or AS 11.56.740 ; or

(6) the defendant has been previously convicted of a crime, or an attempt or solicitation to commit a crime, under (A) AS 11.41.100 - 11.41.250, 11.41.300 - 11.41.460, AS 11.56.807 , 11.56.810 , AS 11.61.120, or (B) a law or an ordinance of this or another jurisdiction with elements similar to a crime, or an attempt or solicitation to commit a crime, under AS 11.41.100 - 11.41.250, 11.41.300 - 11.41.460, AS 11.56.807 , 11.56.810, or AS 11.61.120 , involving the same victim as the present offense.

(b) In this section, "course of conduct" and "victim" have the meanings given in AS 11.41.270 (b).

(c) Stalking in the first degree is a class C felony.



Sec. 11.41.270. - Stalking in the second degree.

(a) A person commits the crime of stalking in the second degree if the person knowingly engages in a course of conduct that recklessly places another person in fear of death or physical injury, or in fear of the death or physical injury of a family member.

(b) In this section,

(1) "course of conduct" means repeated acts of nonconsensual contact involving the victim or a family member;

(2) "family member" means a

(A) spouse, child, grandchild, parent, grandparent, sibling, uncle, aunt, nephew, or niece, of the victim, whether related by blood, marriage, or adoption;

(B) person who lives, or has previously lived, in a spousal relationship with the victim;

(C) person who lives in the same household as the victim; or

(D) person who is a former spouse of the victim or is or has been in a dating, courtship, or engagement relationship with the victim;

(3) "nonconsensual contact" means any contact with another person that is initiated or continued without that person's consent, that is beyond the scope of the consent provided by that person, or that is in disregard of that person's expressed desire that the contact be avoided or discontinued; "nonconsensual contact" includes

(A) following or appearing within the sight of that person;

(B) approaching or confronting that person in a public place or on private property;

(C) appearing at the workplace or residence of that person;

(D) entering onto or remaining on property owned, leased, or occupied by that person;

(E) contacting that person by telephone;

(F) sending mail or electronic communications to that person;

(G) placing an object on, or delivering an object to, property owned, leased, or occupied by that person;

(4) "victim" means a person who is the target of a course of conduct.

(c) Stalking in the second degree is a class A misdemeanor.






Article 03 - KIDNAPPING AND CUSTODIAL INTERFERENCE

Sec. 11.41.300. - Kidnapping.

(a) A person commits the crime of kidnapping if

(1) the person restrains another with intent to

(A) hold the restrained person for ransom, reward, or other payment;

(B) use the restrained person as a shield or hostage;

(C) inflict physical injury upon or sexually assault the restrained person or place the restrained person or a third person in apprehension that any person will be subjected to serious physical injury or sexual assault;

(D) interfere with the performance of a governmental or political function;

(E) facilitate the commission of a felony or flight after commission of a felony;

(F) commit an offense in violation of AS 11.41.434 - 11.41.438 upon the restrained person or place the restrained person or a third person in apprehension that a person will be subject to an offense in violation of AS 11.41.434 - 11.41.438; or

(2) the person restrains another

(A) by secreting and holding the restrained person in a place where the restrained person is not likely to be found; or

(B) under circumstances which expose the restrained person to a substantial risk of serious physical injury.

(b) In a prosecution under (a)(2)(A) of this section, it is an affirmative defense that

(1) the defendant was a relative of the victim;

(2) the victim was a child under 18 years of age or an incompetent person; and

(3) the primary intent of the defendant was to assume custody of the victim.

(c) Except as provided in (d) of this section, kidnapping is an unclassified felony and is punishable as provided in AS 12.55.

(d) In a prosecution for kidnapping, it is an affirmative defense which reduces the crime to a class A felony that the defendant voluntarily caused the release of the victim alive in a safe place before arrest, or within 24 hours after arrest, without having caused serious physical injury to the victim and without having engaged in conduct described in AS 11.41.410 (a), 11.41.420, 11.41.434, or 11.41.436.



Sec. 11.41.320. - Custodial interference in the first degree.

(a) A person commits the crime of custodial interference in the first degree if the person violates AS 11.41.330 and causes the child or incompetent person to be

(1) removed from the state; or

(2) kept outside the state.

(b) Custodial interference in the first degree is a class C felony.



Sec. 11.41.330. - Custodial interference in the second degree.

(a) A person commits the crime of custodial interference in the second degree if, being a relative of a child under 18 years of age or a relative of an incompetent person and knowing that the person has no legal right to do so, the person takes, entices, or keeps that child or incompetent person from a lawful custodian with intent to hold the child or incompetent person for a protracted period.

(b) The affirmative defense of necessity under AS 11.81.320 does not apply to a prosecution for custodial interference under (a) of this section if the protracted period for which the person held the child or incompetent person exceeded the shorter of the following:

(1) 24 hours; or

(2) the time necessary to report to a peace officer or social service agency that the child or incompetent person has been abused, neglected, or is in imminent physical danger.

(c) Custodial interference in the second degree is a class A misdemeanor.



Sec. 11.41.370. - Definitions.

In AS 11.41.300 - 11.41.370, unless the context requires otherwise,

(1) "lawful custodian" means a parent, guardian, or other person responsible by authority of law for the care, custody, or control of another;

(2) "relative" means a parent, stepparent, ancestor, descendant, sibling, uncle, or aunt, including a relative of the same degree through marriage or adoption;

(3) "restrain" means to restrict a person's movements unlawfully and without consent, so as to interfere substantially with the person's liberty by moving the person from one place to another or by confining the person either in the place where the restriction commences or in a place to which the person has been moved; a restraint is "without consent" if it is accomplished

(A) by acquiescence of the restrained person, if the restrained person is under 16 years of age or is incompetent and the restrained person's lawful custodian has not acquiesced in the movement or confinement; or

(B) by force, threat, or deception.






Article 04 - SEXUAL OFFENSES

Sec. 11.41.410. - Sexual assault in the first degree.

(a) An offender commits the crime of sexual assault in the first degree if

(1) the offender engages in sexual penetration with another person without consent of that person;

(2) the offender attempts to engage in sexual penetration with another person without consent of that person and causes serious physical injury to that person;

(3) the offender engages in sexual penetration with another person

(A) who the offender knows is mentally incapable; and

(B) who is in the offender's care

(i) by authority of law; or

(ii) in a facility or program that is required by law to be licensed by the state; or

(4) the offender engages in sexual penetration with a person who the offender knows is unaware that a sexual act is being committed and

(A) the offender is a health care worker; and

(B) the offense takes place during the course of professional treatment of the victim.

(b) Sexual assault in the first degree is an unclassified felony and is punishable as provided in AS 12.55.



Sec. 11.41.420. - Sexual assault in the second degree.

(a) An offender commits the crime of sexual assault in the second degree if

(1) the offender engages in sexual contact with another person without consent of that person;

(2) the offender engages in sexual contact with a person

(A) who the offender knows is mentally incapable; and

(B) who is in the offender's care

(i) by authority of law; or

(ii) in a facility or program that is required by law to be licensed by the state;

(3) the offender engages in sexual penetration with a person who the offender knows is

(A) mentally incapable;

(B) incapacitated; or

(C) unaware that a sexual act is being committed; or

(4) the offender engages in sexual contact with a person who the offender knows is unaware that a sexual act is being committed and

(A) the offender is a health care worker; and

(B) the offense takes place during the course of professional treatment of the victim.

(b) Sexual assault in the second degree is a class B felony.



Sec. 11.41.425. - Sexual assault in the third degree.

(a) An offender commits the crime of sexual assault in the third degree if the offender

(1) engages in sexual contact with a person who the offender knows is

(A) mentally incapable;

(B) incapacitated; or

(C) unaware that a sexual act is being committed;

(2) while employed in a state correctional facility or other placement designated by the commissioner of corrections for the custody and care of prisoners, engages in sexual penetration with a person who the offender knows is committed to the custody of the Department of Corrections to serve a term of imprisonment or period of temporary commitment; or

(3) engages in sexual penetration with a person 18 or 19 years of age who the offender knows is committed to the custody of the Department of Health and Social Services under AS 47.10 or AS 47.12 and the offender is the legal guardian of the person.

(b) Sexual assault in the third degree is a class C felony.



Sec. 11.41.427. - Sexual assault in the fourth degree.

(a) An offender commits the crime of sexual assault in the fourth degree if

(1) while employed in a state correctional facility or other placement designated by the commissioner of corrections for the custody and care of prisoners, the offender engages in sexual contact with a person who the offender knows is committed to the custody of the Department of Corrections to serve a term of imprisonment or period of temporary commitment; or

(2) the offender engages in sexual contact with a person 18 or 19 years of age who the offender knows is committed to the custody of the Department of Health and Social Services under AS 47.10 or AS 47.12 and the offender is the legal guardian of the person.

(b) Sexual assault in the fourth degree is a class A misdemeanor.



Sec. 11.41.430. - Sexual assault in the third degree. [Repealed, Sec. 10 ch 78 SLA 1983. For current law, see AS 11.41.420 (a)(2)].

Repealed or Renumbered



Sec. 11.41.432. - Defenses.

(a) It is a defense to a crime charged under AS 11.41.410 (a)(3), 11.41.420(a)(2), 11.41.420(a)(3), or 11.41.425 that the offender is

(1) mentally incapable; or

(2) married to the person and neither party has filed with the court for a separation, divorce, or dissolution of the marriage.

(b) Except as provided in (a) of this section, in a prosecution under AS 11.41.410 or 11.41.420, it is not a defense that the victim was, at the time of the alleged offense, the legal spouse of the defendant.



Sec. 11.41.434. - Sexual abuse of a minor in the first degree.

(a) An offender commits the crime of sexual abuse of a minor in the first degree if

(1) being 16 years of age or older, the offender engages in sexual penetration with a person who is under 13 years of age or aids, induces, causes, or encourages a person who is under 13 years of age to engage in sexual penetration with another person;

(2) being 18 years of age or older, the offender engages in sexual penetration with a person who is under 18 years of age, and the offender is the victim's natural parent, stepparent, adopted parent, or legal guardian; or

(3) being 18 years of age or older, the offender engages in sexual penetration with a person who is under 16 years of age, and

(A) the victim at the time of the offense is residing in the same household as the offender and the offender has authority over the victim; or

(B) the offender occupies a position of authority in relation to the victim.

(b) Sexual abuse of a minor in the first degree is an unclassified felony and is punishable as provided in AS 12.55.



Sec. 11.41.436. - Sexual abuse of a minor in the second degree.

(a) An offender commits the crime of sexual abuse of a minor in the second degree if

(1) being 16 years of age or older, the offender engages in sexual penetration with a person who is 13, 14, or 15 years of age and at least three years younger than the offender, or aids, induces, causes or encourages a person who is 13, 14, or 15 years of age and at least three years younger than the offender to engage in sexual penetration with another person;

(2) being 16 years of age or older, the offender engages in sexual contact with a person who is under 13 years of age or aids, induces, causes, or encourages a person under 13 years of age to engage in sexual contact with another person;

(3) being 18 years of age or older, the offender engages in sexual contact with a person who is under 18 years of age, and the offender is the victim's natural parent, stepparent, adopted parent, or legal guardian;

(4) being 16 years of age or older, the offender aids, induces, causes, or encourages a person who is under 16 years of age to engage in conduct described in AS 11.41.455 (a)(2) - (6); or

(5) being 18 years of age or older, the offender engages in sexual contact with a person who is under 16 years of age, and

(A) the victim at the time of the offense is residing in the same household as the offender and the offender has authority over the victim; or

(B) the offender occupies a position of authority in relation to the victim.

(b) Sexual abuse of a minor in the second degree is a class B felony.



Sec. 11.41.438. - Sexual abuse of a minor in the third degree.

(a) An offender commits the crime of sexual abuse of a minor in the third degree if

(1) being 16 years of age or older, the offender engages in sexual contact with a person who is 13, 14, or 15 years of age and at least three years younger than the offender;

(2) being 18 years of age or older, the offender engages in sexual penetration with a person who is 16 or 17 years of age and at least three years younger than the offender, and the offender occupies a position of authority in relation to the victim; or

(3) being under 16 years of age, the offender engages in sexual penetration with a person who is under 13 years of age and at least three years younger than the offender.

(b) Sexual abuse of a minor in the third degree is a class C felony.



Sec. 11.41.440. - Sexual abuse of a minor in the fourth degree.

(a) An offender commits the crime of sexual abuse of a minor in the fourth degree if

(1) being under 16 years of age, the offender engages in sexual contact with a person who is under 13 years of age and at least three years younger than the offender; or

(2) being 18 years of age or older, the offender engages in sexual contact with a person who is 16 or 17 years of age and at least three years younger than the offender, and the offender occupies a position of authority in relation to the victim.

(b) Sexual abuse of a minor in the fourth degree is a class A misdemeanor.



Sec. 11.41.443. - Spousal relationship no defense. [Repealed, Sec. 61 ch 50 SLA 1989. For current law, see AS 11.41.432 (b)].

Repealed or Renumbered



Sec. 11.41.445. - General provisions.

(a) In a prosecution under AS 11.41.434 - 11.41.440 it is an affirmative defense that, at the time of the alleged offense, the victim was the legal spouse of the defendant unless the offense was committed without the consent of the victim.

(b) In a prosecution under AS 11.41.410 - 11.41.440, whenever a provision of law defining an offense depends upon a victim's being under a certain age, it is an affirmative defense that, at the time of the alleged offense, the defendant

(1) reasonably believed the victim to be that age or older; and

(2) undertook reasonable measures to verify that the victim was that age or older.



Sec. 11.41.450. - Incest.

(a) A person commits the crime of incest if, being 18 years of age or older, that person engages in sexual penetration with another who is related, either legitimately or illegitimately, as

(1) an ancestor or descendant of the whole or half blood;

(2) a brother or sister of the whole or half blood; or

(3) an uncle, aunt, nephew, or niece by blood.

(b) Incest is a class C felony.



Sec. 11.41.452. - Online enticement of a minor.

(a) A person commits the crime of online enticement of a minor if the person, being 18 years of age or older, knowingly uses a computer to communicate with another person to entice, solicit, or encourage the person to engage in an act described in AS 11.41.455 (a)(1) - (7) and

(1) the other person is a child under 16 years of age; or

(2) the person believes that the other person is a child under 16 years of age.

(b) In a prosecution under (a)(2) of this section, it is not a defense that the person enticed, solicited, or encouraged was not actually a child under 16 years of age.

(c) In a prosecution under this section, it is not necessary for the prosecution to show that the act described in AS 11.41.455 (a)(1) - (7) was actually committed.

(d) Except as provided in (e) of this section, online enticement is a class C felony.

(e) Online enticement is a class B felony if the defendant was, at the time of the offense, required to register as a sex offender or child kidnapper under AS 12.63 or a similar law of another jurisdiction.



Sec. 11.41.455. - Unlawful exploitation of a minor.

(a) A person commits the crime of unlawful exploitation of a minor if, in the state and with the intent of producing a live performance, film, audio, video, electronic, or electromagnetic recording, photograph, negative, slide, book, newspaper, magazine, or other material that visually or aurally depicts the conduct listed in (1) - (7) of this subsection, the person knowingly induces or employs a child under 18 years of age to engage in, or photographs, films, records, or televises a child under 18 years of age engaged in, the following actual or simulated conduct:

(1) sexual penetration;

(2) the lewd touching of another person's genitals, anus, or breast;

(3) the lewd touching by another person of the child's genitals, anus, or breast;

(4) masturbation;

(5) bestiality;

(6) the lewd exhibition of the child's genitals; or

(7) sexual masochism or sadism.

(b) A parent, legal guardian, or person having custody or control of a child under 18 years of age commits the crime of unlawful exploitation of a minor if, in the state, the person permits the child to engage in conduct described in (a) of this section knowing that the conduct is intended to be used in producing a live performance, film, audio, video, electronic, or electromagnetic recording, photograph, negative, slide, book, newspaper, magazine, or other material that visually or aurally depicts the conduct.

(c) Unlawful exploitation of a minor is a

(1) class B felony; or

(2) class A felony if the person has been previously convicted of unlawful exploitation of a minor in this jurisdiction or a similar crime in this or another jurisdiction.

(d) In this section, "audio recording" means a nonbook prerecorded item without a visual component, and includes a record, tape, cassette, and compact disc.



Sec. 11.41.458. - Indecent exposure in the first degree.

(a) An offender commits the crime of indecent exposure in the first degree if the offender violates AS 11.41.460 (a), the offense occurs within the observation of a person under 16 years of age, and

(1) while committing the act constituting the offense, the offender knowingly masturbates; or

(2) the offender has been previously convicted under

(A) this section;

(B) AS 11.41.460 (a); or

(C) a law or ordinance of this or another jurisdiction with elements similar to a crime listed under (A) or (B) of this paragraph.

(b) Indecent exposure in the first degree is a class C felony.



Sec. 11.41.460. - Indecent exposure in the second degree.

(a) An offender commits the crime of indecent exposure in the second degree if the offender knowingly exposes the offender's genitals in the presence of another person with reckless disregard for the offensive, insulting, or frightening effect the act may have.

(b) Indecent exposure in the second degree before a person under 16 years of age is a class A misdemeanor. Indecent exposure in the second degree before a person 16 years of age or older is a class B misdemeanor.



Sec. 11.41.468. - Forfeiture of property used in sexual offense.

(a) Property used to aid a violation of AS 11.41.410 - 11.41.458 or to aid the solicitation of, attempt to commit, or conspiracy to commit a violation of AS 11.41.410 - 11.41.458 may be forfeited to the state upon the conviction of the offender.

(b) In this section, "property" means computer equipment, telecommunications equipment, photography equipment, video or audio equipment, books, magazines, photographs, videotapes, audiotapes, and any equipment or device, regardless of format or technology employed, that can be used to store, create, modify, receive, transmit, or distribute digital or analog information, including images, motion pictures, and sounds.



Sec. 11.41.470. - Definitions.

For purposes of AS 11.41.410 - 11.41.470, unless the context requires otherwise,

(1) "health care worker" includes a person who is or purports to be an anesthesiologist, acupuncturist, chiropractor, dentist, health aide, hypnotist, massage therapist, mental health counselor, midwife, nurse, nurse practitioner, osteopath, naturopath, physical therapist, physical therapy assistant, physician, physician assistant, psychiatrist, psychologist, psychological associate, radiologist, religious healing practitioner, surgeon, x-ray technician, or a substantially similar position;

(2) "incapacitated" means temporarily incapable of appraising the nature of one's own conduct or physically unable to express unwillingness to act;

(3) "legal guardian" means a person who is under a duty to exercise general supervision over a minor or other person committed to the custody of the Department of Health and Social Services under AS 47.10 or AS 47.12 as a result of a court order, statute, or regulation, and includes Department of Health and Social Services employees, foster parents, and staff members and other employees of group homes or youth facilities where the minor or other person is placed as a result of a court order or the action of the Department of Health and Social Services, and police officers, probation officers, and social workers when those persons are exercising custodial control over a minor or other person.

(4) "mentally incapable" means suffering from a mental disease or defect that renders the person incapable of understanding the nature or consequences of the person's conduct, including the potential for harm to that person;

(5) "position of authority" means an employer, youth leader, scout leader, coach, teacher, counselor, school administrator, religious leader, doctor, nurse, psychologist, guardian ad litem, babysitter, or a substantially similar position, and a police officer or probation officer other than when the officer is exercising custodial control over a minor;

(6) "sexual act" means sexual penetration or sexual contact;

(7) "victim" means the person alleged to have been subjected to sexual assault in any degree or sexual abuse of a minor in any degree;

(8) "without consent" means that a person

(A) with or without resisting, is coerced by the use of force against a person or property, or by the express or implied threat of death, imminent physical injury, or kidnapping to be inflicted on anyone; or

(B) is incapacitated as a result of an act of the defendant.






Article 05 - ROBBERY, EXTORTION, AND COERCION

Sec. 11.41.500. - Robbery in the first degree.

(a) A person commits the crime of robbery in the first degree if the person violates AS 11.41.510 and, in the course of violating that section or in immediate flight thereafter, that person or another participant

(1) is armed with a deadly weapon or represents by words or other conduct that either that person or another participant is so armed;

(2) uses or attempts to use a dangerous instrument or a defensive weapon or represents by words or other conduct that either that person or another participant is armed with a dangerous instrument or a defensive weapon; or

(3) causes or attempts to cause serious physical injury to any person.

(b) Robbery in the first degree is a class A felony.



Sec. 11.41.510. - Robbery in the second degree.

(a) A person commits the crime of robbery in the second degree if, in the course of taking or attempting to take property from the immediate presence and control of another, the person uses or threatens the immediate use of force upon any person with intent to

(1) prevent or overcome resistance to the taking of the property or the retention of the property after taking; or

(2) compel any person to deliver the property or engage in other conduct which might aid in the taking of the property.

(b) Robbery in the second degree is a class B felony.



Sec. 11.41.520. - Extortion.

(a) A person commits the crime of extortion if the person obtains the property of another by threatening or suggesting that either that person or another may

(1) inflict physical injury on anyone, except under circumstances constituting robbery in any degree, or commit any other crime;

(2) accuse anyone of a crime;

(3) expose confidential information or a secret, whether true or false, tending to subject a person to hatred, contempt, or ridicule or to impair the person's credit or business repute;

(4) take or withhold action as a public servant or cause a public servant to take or withhold action;

(5) bring about or continue a strike, boycott, or other collective unofficial action, if the property is not demanded or received for the benefit of the group in whose interest the person making the threat or suggestion purports to act;

(6) testify or provide information or withhold testimony or information with respect to a person's legal claim or defense; or

(7) inflict any other harm which would not benefit the person making the threat or suggestion.

(b) A threat or suggestion to perform any of the acts described in (a) of this section includes an offer to protect another from any harmful act when the offeror has no apparent means to provide the protection or when the price asked for rendering the protection service is grossly disproportionate to its cost to the offeror.

(c) It is a defense to a prosecution based on (a)(2), (3), or (4) of this section that the property obtained by threat of accusation, exposure, lawsuit, or other invocation of official action was honestly claimed as restitution or indemnification for harm done in the circumstances to which the accusation, exposure, lawsuit, or other official action relates, or as compensation for property or lawful services.

(d) In this section, "property of another" means property in which a person has an interest that the defendant is not privileged to infringe, whether or not the defendant also has an interest in the property and whether or not the person from whom the property was obtained or withheld also obtained the property unlawfully. "Property of another" does not include property in the possession of the defendant in which another has only a security interest, even if legal title is in the secured party under a conditional sales contract or other security agreement; in the absence of a specific agreement to the contrary, the holder of a security interest in property is not privileged to infringe the debtor's right of possession without the consent of the debtor.

(e) Extortion is a class B felony.



Sec. 11.41.530. - Coercion.

(a) A person commits the crime of coercion if the person compels another to engage in conduct from which there is a legal right to abstain or abstain from conduct in which there is a legal right to engage, by means of instilling in the person who is compelled a fear that, if the demand is not complied with, the person who makes the demand or another may

(1) inflict physical injury on anyone, except under circumstances constituting robbery in any degree, or commit any other crime;

(2) accuse anyone of a crime;

(3) expose confidential information or a secret, whether true or false, tending to subject a person to hatred, contempt, or ridicule or to impair the person's credit or business repute;

(4) take or withhold action as a public servant or cause a public servant to take or withhold action;

(5) bring about or continue a strike, boycott, or other collective unofficial action, if the property is not demanded or received for the benefit of the group in whose interest the person making the threat or suggestion purports to act;

(6) testify or provide information or withhold testimony or information with respect to a person's legal claim or defense.

(b) It is a defense to a prosecution under (a)(2), (3), or (4) of this section that the defendant reasonably believed that the accusation or exposure was true or that the lawsuit or other invocation of official action was justified and that the defendant's sole intent was to compel or induce the victim to take reasonable action to correct the wrong that is the subject of the accusation, exposure, lawsuit, or invocation of official action or to refrain from committing an offense.

(c) Coercion is a class C felony.









Chapter 11.45. - OFFENSES AGAINST THE PUBLIC PEACE



Chapter 11.46. - OFFENSES AGAINST PROPERTY

Article 01 - THEFT AND RELATED OFFENSES

Sec. 11.46.100. - Theft defined.

A person commits theft if

(1) with intent to deprive another of property or to appropriate property of another to oneself or a third person, the person obtains the property of another;

(2) the person commits theft of lost or mislaid property under AS 11.46.160;

(3) the person commits theft by deception under AS 11.46.180 ;

(4) the person commits theft by receiving under AS 11.46.190 ;

(5) the person commits theft of services under AS 11.46.200 ;

(6) the person commits theft by failure to make required disposition of funds received or held under AS 11.46.210 .



Sec. 11.46.110. - Consolidation of theft offenses: Pleading and proof.

(a) Each instance of conduct defined as theft under AS 11.46.100 constitutes theft in the first, second, third, or fourth degree.

(b) An accusation of theft is sufficient if it alleges that the defendant committed theft of property or services of the nature or value required for the commission of the crime charged without designating the particular way or manner in which the theft was committed.

(c) Proof that the defendant engaged in conduct constituting theft as defined in AS 11.46.100 is sufficient to support a conviction based upon any indictment, information, or complaint for theft.



Sec. 11.46.120. - Theft in the first degree.

(a) A person commits the crime of theft in the first degree if the person commits theft as defined in AS 11.46.100 and the value of the property or services is $25,000 or more.

(b) Theft in the first degree is a class B felony.



Sec. 11.46.130. - Theft in the second degree.

(a) A person commits the crime of theft in the second degree if the person commits theft as defined in AS 11.46.100 and

(1) the value of the property or services is $500 or more but less than $25,000;

(2) the property is a firearm or explosive;

(3) the property is taken from the person of another;

(4) the property is taken from a vessel and is vessel safety or survival equipment;

(5) the property is taken from an aircraft and the property is aircraft safety or survival equipment;

(6) the value of the property is $50 or more but less than $500 and, within the preceding five years, the person has been convicted and sentenced on two or more separate occasions in this or another jurisdiction of

(A) AS 11.46.120 , or an offense under another law or ordinance with similar elements;

(B) a crime set out in this subsection or an offense under another law or ordinance with similar elements;

(C) AS 11.46.140 (a)(1), or an offense under another law or ordinance with similar elements; or

(D) AS 11.46.220 (c)(1) or (c)(2)(A), or an offense under another law or ordinance with similar elements; or

(7) the property is an access device.

(b) In this section,

(1) "aircraft" means a contrivance used or designed for navigation of flight in air;

(2) "aircraft safety or survival equipment" means equipment required to be carried on an aircraft under AS 02.35.110 ;

(3) "vessel" means every description of watercraft, other than a seaplane on water, used or capable of being used as a means of transportation on water;

(4) "vessel safety or survival equipment" means personal flotation devices; immersion suits; personal flotation device lights; survival craft; equipment necessary for the proper operation of survival craft; emergency position indicating radio beacons; fire extinguishers and supporting equipment; firefighters' outfits; and self contained breathing apparatuses; in this paragraph, "survival craft" means a device designed to enable a person to survive the loss of a vessel, and includes buoyant apparatuses, inflatable buoyant apparatuses, life floats, inflatable life rafts, and auxiliary craft, including skiffs, usable as survival craft.

(c) Theft in the second degree is a class C felony.



Sec. 11.46.140. - Theft in the third degree.

(a) A person commits the crime of theft in the third degree if the person commits theft as defined in AS 11.46.100 and

(1) the value of the property or services is $50 or more but less than $500;

(2) [Repealed, Sec. 5 ch 67 SLA 2005].

(3) the value of the property is less than $50 and, within the past five years, the person has been convicted and sentenced on two or more separate occasions in this or another jurisdiction of theft or concealment of merchandise, or an offense under another law or ordinance with similar elements.

(b) Theft in the third degree is a class A misdemeanor.



Sec. 11.46.150. - Theft in the fourth degree.

(a) A person commits the crime of theft in the fourth degree if the person commits theft as defined in AS 11.46.100 and the value of the property or services is less than $50.

(b) Theft in the fourth degree is a class B misdemeanor.



Sec. 11.46.160. - Theft of lost or mislaid property.

(a) A person commits theft of lost or mislaid property if the person obtains property of another knowing that the property was lost, mislaid, or delivered under a mistake as to the nature or amount of the property or the identity of the recipient and the person fails to take reasonable measures to restore the property to the owner with intent to deprive the owner of the property.

(b) As used in this section "reasonable measures" includes notifying the identified owner or a peace officer.



Sec. 11.46.180. - Theft by deception.

(a) A person commits theft by deception if, with intent to deprive another of property or to appropriate property of another to oneself or a third person, the person obtains the property of another by deception.

(b) In a prosecution based on theft by deception, if the state seeks to prove that the defendant used deception by promising performance which the defendant did not intend to perform or knew would not be performed, that intent or knowledge may not be established solely by or inferred solely from the fact that the promise was not performed.

(c) As used in this section, "deception" has the meaning ascribed to it in AS 11.81.900 but does not include falsity as to matters having no pecuniary significance or "puffing" by statements unlikely to deceive reasonable persons in the group addressed.



Sec. 11.46.190. - Theft by receiving.

(a) A person commits theft by receiving if the person buys, receives, retains, conceals, or disposes of stolen property with reckless disregard that the property was stolen.

(b) As used in this section, "receives" includes acquiring possession, control, or title, or lending on the security of the property.



Sec. 11.46.200. - Theft of services.

(a) A person commits theft of services if

(1) the person obtains services, known by that person to be available only for compensation, by deception, force, threat, or other means to avoid payment for the services;

(2) having control over the disposition of services of others to which the person is not entitled, the person knowingly diverts those services to the person's own benefit or to the benefit of another not entitled to them; or

(3) the person obtains the use of computer time, a computer system, a computer program, a computer network, or any part of a computer system or network, with reckless disregard that the use by that person is unauthorized.

(b) Absconding without paying for hotel, restaurant, or other services for which compensation is customarily paid immediately upon the receiving of them is prima facie evidence that the services were obtained by deception.

(c) A person may not be prosecuted under this section for theft of cable, microwave, subscription, or pay television or other telecommunications service if the service was obtained through the use of a device designed and used to intercept electromagnetic signals directly from a satellite, including a device commonly referred to as a home earth station.



Sec. 11.46.210. - Theft by failure to make required disposition of funds received or held.

(a) A person commits theft by failure to make required disposition of funds received or held if the person

(1) obtains property from anyone or personal services from an employee upon an agreement or subject to a known legal obligation to make specified payment or other disposition to a third person, whether from that property or its proceeds or from the person's own property to be reserved in equivalent amount; and

(2) exercises control over the property or services as the person's own and fails to make the required payment or disposition.

(b) It is not a defense to a prosecution based on theft by failure to make required disposition of funds received or held that it may be impossible to identify particular property as belonging to the victim at the time of the defendant's failure to make the required payment or disposition.

(c) In a prosecution based on theft by failure to make required disposition of funds received or held, the fact that the defendant was a fiduciary or an officer or employee of a government or a financial institution is prima facie evidence

(1) that the defendant exercised control over property or services as the defendant's own if the defendant failed to pay or account upon lawful demand or if an audit reveals a shortage or falsification of accounts; and

(2) that the defendant knew any legal obligation relevant under (a)(1) of this section.



Sec. 11.46.220. - Concealment of merchandise.

(a) A person commits the crime of concealment of merchandise if without authority the person knowingly conceals on or about the person the merchandise of a commercial establishment, not purchased by the person, while still upon the premises of the commercial establishment, with intent to deprive the owner of the merchandise or with intent to appropriate the merchandise.

(b) Merchandise found concealed upon or about the person which has not been purchased by the person is prima facie evidence of a knowing concealment.

(c) Concealment of merchandise is

(1) a class C felony if

(A) the merchandise is a firearm;

(B) the value of the merchandise is $500 or more; or

(C) the value of the merchandise is $50 or more but less than $500 and, within the preceding five years, the person has been convicted and sentenced on two or more separate occasions in this or another jurisdiction of the offense of

(i) concealment of merchandise under this paragraph or (2)(A) of this subsection, or an offense under another law or ordinance with similar elements; or

(ii) AS 11.46.120 , 11.46.130, or 11.46.140(a)(1), or an offense under another law or ordinance with similar elements;

(2) a class A misdemeanor if

(A) the value of the merchandise is $50 or more but less than $500; or

(B) the value of the merchandise is less than $50 and, within the preceding five years, the person has been convicted and sentenced on two or more separate occasions of the offense of concealment of merchandise or theft in any degree, or an offense under another law or ordinance with similar elements;

(3) a class B misdemeanor if the value of the merchandise is less than $50.



Sec. 11.46.230. - Reasonable detention as defense.

(a) In a civil or criminal action upon the complaint of a person who has been detained in or in the immediate vicinity of a commercial establishment for the purpose of investigation or questioning as to the ownership of merchandise, it is a defense that

(1) the person was detained in a reasonable manner and for not more than a reasonable time to permit investigation or questioning by a peace officer or by the owner of the commercial establishment or the owner's agent; and

(2) the peace officer, owner, or owner's agent had probable cause to believe that the person detained was committing or attempting to commit concealment of merchandise.

(b) As used in this section, "reasonable time" means the time necessary to permit the person detained to make a statement or refuse to make a statement, and any additional time necessary to examine employees and records of the commercial establishment relative to the ownership of the merchandise.



Sec. 11.46.260. - Removal of identification marks.

(a) A person commits the crime of removal of identification marks if, with intent to cause interruption to the ownership of another, the person defaces, erases, or otherwise alters or attempts to deface, erase, or otherwise alter any serial number or identification mark placed or inscribed on a propelled vehicle, bicycle, firearm, movable or immovable construction tool or equipment, appliance, merchandise, or other article or its component parts.

(b) Removal of identification marks is

(1) a class C felony if the value of the property on which the serial number or identification mark appeared is $500 or more;

(2) a class A misdemeanor if the value of the property on which the serial number or identification mark appeared is $50 or more but less than $500;

(3) a class B misdemeanor if the value of the property on which the serial number or identification mark appeared is less than $50.



Sec. 11.46.270. - Unlawful possession.

(a) A person commits the crime of unlawful possession if the person possesses a propelled vehicle, bicycle, firearm, movable or immovable construction tool or equipment, appliance, merchandise or other article or its component parts knowing that the serial number or identification mark placed on it by the manufacturer or owner for the purpose of identification has been defaced, erased, or otherwise altered with the intent of causing interruption to the ownership of another.

(b) Unlawful possession is

(1) a class C felony if the value of the property on which the serial number or identification mark appeared is $500 or more;

(2) a class A misdemeanor if the value of the property on which the serial number or identification mark appeared is $50 or more but less than $500;

(3) a class B misdemeanor if the value of the property on which the serial number or identification mark appeared is less than $50.



Sec. 11.46.280. - Issuing a bad check.

(a) A person commits the crime of issuing a bad check if the person issues a check knowing that it will not be honored by the drawee.

(b) In a prosecution under this section, it is prima facie evidence that the drawer knew the check would not be honored by the drawee if

(1) payment of the check was refused by the drawee for lack of funds upon presentation within 30 days after issue, and the drawer failed to make full satisfaction of the amount due within 15 days after notice of dishonor was deposited as first class mail, addressed to the drawer at the address appearing on the dishonored check or the drawer's last known address; or

(2) the drawer had no account with the drawee at the time the check was issued.

(c) In this section,

(1) "amount due" means the face amount of the dishonored check plus all costs and protest fees assessed by the drawee;

(2) "check" means a draft, check, or similar sight order for the payment of money, but does not include a postdated check or a promissory note;

(3) a person "issues" a check when as a drawer the person delivers it or causes it to be delivered to a person who thereby acquires a right against the drawer with respect to the check; a person who draws a check with the intent that it be so delivered is considered to have issued it if the delivery occurs.

(d) Issuing a bad check is

(1) a class B felony if the face amount of the check is $25,000 or more;

(2) a class C felony if the face amount of the check is $500 or more but less than $25,000;

(3) a class A misdemeanor if the face amount of the check is $50 or more but less than $500;

(4) a class B misdemeanor if the face amount of the check is less than $50.



Sec. 11.46.285. - Fraudulent use of an access device.

(a) A person commits the crime of fraudulent use of an access device if, with intent to defraud, the person uses an access device to obtain property or services with knowledge that

(1) the access device is stolen or forged;

(2) the access device is expired or has been revoked or cancelled; or

(3) for any other reason, that person's use of the access device is unauthorized by either the issuer or the person to whom the access device is issued.

(b) Fraudulent use of an access device is

(1) a class B felony if the value of the property or services obtained is $25,000 or more;

(2) a class C felony if the value of the property or services obtained is $50 or more but less than $25,000;

(3) a class A misdemeanor if the value of the property or services obtained is less than $50.



Sec. 11.46.290. - Obtaining an access device or identification document by fraudulent means.

(a) A person commits the crime of obtaining an access device or identification document by fraudulent means if

(1) the person buys an access device or identification document from a person other than the issuer or, as other than the issuer, the person sells an access device or identification document;

(2) with intent to defraud, the person obtains an access device or identification document; or

(3) with intent to defraud, the person makes a false statement in an application for an access device or identification document.

(b) Obtaining an access device or identification document by fraudulent means is a class C felony.



Sec. 11.46.295. - Prior convictions.

For purposes of considering prior convictions in prosecuting a crime of theft under AS 11.46.130 (a)(6) or 11.46.140(a)(3), or in prosecuting the crime of concealment of merchandise under AS 11.46.220 (c), a conviction for an offense under another law or ordinance with similar elements is a conviction of an offense having elements similar to those of an offense defined as such under Alaska law at the time the offense was committed.






Article 02 - BURGLARY AND CRIMINAL TRESPASS

Sec. 11.46.300. - Burglary in the first degree.

(a) A person commits the crime of burglary in the first degree if the person violates AS 11.46.310 and

(1) the building is a dwelling; or

(2) in effecting entry or while in the building or immediate flight from the building, the person

(A) is armed with a firearm;

(B) causes or attempts to cause physical injury to a person; or

(C) uses or threatens to use a dangerous instrument.

(b) Burglary in the first degree is a class B felony.



Sec. 11.46.310. - Burglary in the second degree.

(a) A person commits the crime of burglary in the second degree if the person enters or remains unlawfully in a building with intent to commit a crime in the building.

(b) Burglary in the second degree is a class C felony.



Sec. 11.46.315. - Possession of burglary tools.

(a) A person commits the crime of possession of burglary tools if the person possesses a burglary tool with intent to use or permit use of the tool in the commission of

(1) burglary in any degree;

(2) a crime referred to in AS 11.46.130 (a)(3); or

(3) theft of services.

(b) As used in this section, "burglary tools" means

(1) nitroglycerine, dynamite, or any other tool, instrument, or device adapted or designed for use in committing a crime referred to in (a)(1)-(3) of this section; or

(2) any acetylene torch, electric arc, burning bar, thermal lance, oxygen lance, or other similar device capable of burning through steel, concrete, or other solid material.

(c) Possession of burglary tools is a class A misdemeanor.



Sec. 11.46.320. - Criminal trespass in the first degree.

(a) A person commits the crime of criminal trespass in the first degree if the person enters or remains unlawfully

(1) on land with intent to commit a crime on the land; or

(2) in a dwelling.

(b) Criminal trespass in the first degree is a class A misdemeanor.



Sec. 11.46.330. - Criminal trespass in the second degree.

(a) A person commits the crime of criminal trespass in the second degree if the person enters or remains unlawfully

(1) in or upon premises; or

(2) in a propelled vehicle.

(b) Criminal trespass in the second degree is a class B misdemeanor.



Sec. 11.46.340. - Defense: emergency use of premises.

In a prosecution under AS 11.46.300 , 11.46.310, 11.46.320, or 11.46.330(a)(1), it is an affirmative defense that

(1) the entry, use, or occupancy of premises or use of personal property on the premises is for an emergency in the case of immediate and dire need; and

(2) as soon as reasonably practical after the entry, use, or occupancy, the person contacts the owner of the premises, the owner's agent or, if the owner is unknown, the nearest state or local police agency, and makes a report of the time of the entry, use, or occupancy and any damage to the premises or personal property, unless notice waiving necessity of the report is posted on the premises by the owner or the owner's agent.



Sec. 11.46.350. - Definition.

(a) As used in AS 11.46.300 - 11.46.350, unless the context requires otherwise, "enter or remain unlawfully" means to

(1) enter or remain in or upon premises or in a propelled vehicle when the premises or propelled vehicle, at the time of the entry or remaining, is not open to the public and when the defendant is not otherwise privileged to do so;

(2) fail to leave premises or a propelled vehicle that is open to the public after being lawfully directed to do so personally by the person in charge; or

(3) enter or remain upon premises or in a propelled vehicle in violation of a provision in an order issued or filed under AS 18.66.100 - 18.66.180 or issued under former AS 25.35.010 (b) or 25.35.020.

(b) For purposes of this section, a person who, without intent to commit a crime on the land, enters or remains upon unimproved and apparently unused land, which is neither fenced nor otherwise enclosed in a manner designed to exclude intruders, is privileged to do so unless

(1) notice against trespass is personally communicated to that person by the owner of the land or some other authorized person; or

(2) notice against trespass is given by posting in a reasonably conspicuous manner under the circumstances.

(c) A notice against trespass is given if the notice

(1) is printed legibly in English;

(2) is at least 144 square inches in size;

(3) contains the name and address of the person under whose authority the property is posted and the name and address of the person who is authorized to grant permission to enter the property;

(4) is placed at each roadway and at each way of access onto the property that is known to the landowner;

(5) in the case of an island, is placed along the perimeter at each cardinal point of the island; and

(6) states any specific prohibition that the posting is directed against, such as "no trespassing," "no hunting," "no fishing," "no digging," or similar prohibitions.






Article 03 - VEHICLE THEFT

Sec. 11.46.360. - Vehicle theft in the first degree.

(a) A person commits the crime of vehicle theft in the first degree if, having no right to do so or any reasonable ground to believe the person has such a right, the person drives, tows away, or takes

(1) the car, truck, motorcycle, motor home, bus, aircraft, or watercraft of another;

(2) the propelled vehicle of another and

(A) the vehicle or any other property of another is damaged in a total amount of $500 or more;

(B) the owner incurs reasonable expenses as a result of the loss of use of the vehicle, in a total amount of $500 or more; or

(C) the owner is deprived of the use of the vehicle for seven days or more;

(3) the propelled vehicle of another and the vehicle is marked as a police or emergency vehicle; or

(4) the propelled vehicle of another and, within the preceding seven years, the person was convicted under

(A) this section or AS 11.46.365 ;

(B) former AS 11.46.482 (a)(4) or (5);

(C) former AS 11.46.484 (a)(2);

(D) AS 11.46.120 - 11.46.140 of an offense involving the theft of a propelled vehicle; or

(E) a law or ordinance of this or another jurisdiction with elements substantially similar to those of an offense described in (A) - (D) of this paragraph.

(b) In this section,

(1) "aircraft" has the meaning given in AS 02.15.260 ;

(2) "all-terrain vehicle" means a propelled vehicle that has three or more wheels or two or more tracks or treads, is less than 75 inches in width, has a dry weight of 800 pounds or less, is equipped with low pressure tires or rubberized or metal tracks or treads, and is designed primarily for travel over unimproved terrain;

(3) "motorcycle" means a vehicle having a seat or saddle for the use of the rider, designed to travel on not more than three wheels in contact with the ground, and having an engine with more than 50 cubic centimeters of displacement; "motorcycle" does not include a tractor or an "all-terrain vehicle";

(4) "watercraft" means a propelled vehicle used or capable of being used as a means of transportation, for recreational or commercial purposes, on water; in this paragraph, "watercraft" does not include a shallow draft propelled vehicle not more than 12 feet in length with an inboard motor powering a water jet pump as its primary means of propulsion that is designed to carry not more than two persons who sit, stand, or kneel on the vehicle.

(c) Vehicle theft in the first degree is a class C felony.



Sec. 11.46.365. - Vehicle theft in the second degree.

(a) A person commits the crime of vehicle theft in the second degree if, having no right to do so or a reasonable ground to believe the person has such a right,

(1) the person drives, tows away, or takes the propelled vehicle of another, other than a vehicle described in AS 11.46.360 (a)(1); or

(2) having custody of a propelled vehicle under a written agreement with the owner of the vehicle that includes an agreement to return the vehicle to the owner at a specified time, the person knowingly retains or withholds possession of the vehicle without the consent of the owner for so long a period beyond the time specified as to render the retention or possession of the vehicle an unreasonable deviation from the agreement.

(b) Vehicle theft in the second degree is a class A misdemeanor.






Article 04 - ARSON, CRIMINAL MISCHIEF, AND RELATED OFFENSES

Sec. 11.46.400. - Arson in the first degree.

(a) A person commits the crime of arson in the first degree if the person intentionally damages any property by starting a fire or causing an explosion and by that act recklessly places another person in danger of serious physical injury. For purposes of this section, "another person" includes but is not limited to fire and police service personnel or other public employees who respond to emergencies, regardless of rank, functions, or duties being performed.

(b) Arson in the first degree is a class A felony.



Sec. 11.46.410. - Arson in the second degree.

(a) A person commits the crime of arson in the second degree if the person intentionally damages a building by starting a fire or causing an explosion.

(b) In a prosecution under this section, it is an affirmative defense

(1) that no person other than the defendant had a possessory, proprietary, or security interest in the building or that all persons having such an interest consented to the defendant's conduct; and

(2) that the sole intent of the defendant was to damage or destroy the building for a lawful purpose.

(c) Arson in the second degree is a class B felony.



Sec. 11.46.430. - Criminally negligent burning.

(a) A person commits the crime of criminally negligent burning if with criminal negligence the person damages property of another by fire or explosion.

(b) Criminally negligent burning is a class A misdemeanor.



Sec. 11.46.450. - Failure to control or report a dangerous fire.

(a) A person commits the crime of failure to control or report a dangerous fire if the person knows that a fire is endangering life or a substantial amount of property of another and fails to take reasonable measures to put out or control the fire, when the person can do so without substantial personal risk, or to give a prompt fire alarm if

(1) the person knows that the person is under an official, contractual, or other legal duty to prevent or combat the fire; or

(2) the fire was started by the person, with the person's consent, or on property in the person's custody or control.

(b) Failure to control or report a dangerous fire is a class A misdemeanor.



Sec. 11.46.460. - Disregard of a highway obstruction.

(a) A person commits the crime of disregard of a highway obstruction if, without the right to do so or a reasonable ground to believe the person has the right, the person

(1) drives a vehicle through, over, or around an obstruction erected upon a highway under authority of AS 19.10.100 ; or

(2) opens an obstruction erected upon a highway under authority of AS 19.10.100.

(b) Violation of this section is a class B misdemeanor.



Sec. 11.46.462. - Unlawful possession of official traffic control device.

(a) A person commits the crime of unlawful possession of an official traffic control device if, without the right to do so or a reasonable ground to believe the person has the right, the person possesses an official traffic control device.

(b) Unlawful possession of an official traffic control device is a violation and is punishable by a fine of

(1) not less than $100 for the first offense; or

(2) not less than $300 for each subsequent offense.



Sec. 11.46.475. - Criminal mischief in the first degree.

(a) A person commits the crime of criminal mischief in the first degree if, having no right to do so or any reasonable ground to believe the person has such a right,

(1) the person intentionally damages an oil or gas pipeline or supporting facility;

(2) with intent to cause a substantial interruption or impairment of a service rendered to the public by a utility or by an organization that deals with emergencies involving danger to life or property, the person damages or tampers with property of that utility or organization and causes substantial interruption or impairment of service to the public;

(3) with intent to damage property of another by the use of widely dangerous means, the person damages property of another in an amount exceeding $100,000 by the use of widely dangerous means.

(b) Criminal mischief in the first degree is a class A felony.



Sec. 11.46.480. - Criminal mischief in the second degree.

(a) A person commits the crime of criminal mischief in the second degree if, having no right to do so or any reasonable ground to believe the person has such a right,

(1) the person tampers with an oil or gas pipeline or supporting facility or an airplane or helicopter, with reckless disregard for the risk of harm to or loss of the property; or

(2) with intent to cause physical injury to another person, the person

(A) tampers with food, air, water, or an item that is a drug or cosmetic, or a container for food, air, water, or the item; or

(B) delivers, dispenses, or distributes food, air, water, or an item described in (A) of this paragraph knowing that a person has tampered with the food, air, water, or item or a container for the food, air, water, or item.

(b) In (a)(2) of this section,

(1) "deliver" means the actual, constructive, or attempted transfer from one person to another of food, air, water, or an item;

(2) "dispense" means to deliver a drug to an ultimate user or research subject by or under the lawful order of a practitioner, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the drug for that delivery;

(3) "distribute" means to deliver food, air, water, or an item, whether or not there is any money or other item of value exchanged; it includes sale, gift, or exchange;

(4) "drug" has the meaning given in AS 11.71.900 (9);

(5) [Repealed, Sec. 74 ch 35 SLA 2003].

(c) Criminal mischief in the second degree is a class B felony.



Sec. 11.46.482. - Criminal mischief in the third degree.

(a) A person commits the crime of criminal mischief in the third degree if, having no right to do so or any reasonable ground to believe the person has such a right,

(1) with intent to damage property of another, the person damages property of another in an amount of $500 or more;

(2) the person recklessly creates a risk of damage in an amount exceeding $100,000 to property of another by the use of widely dangerous means; or

(3) the person knowingly

(A) defaces, damages, or desecrates a cemetery or the contents of a cemetery or a tomb, grave, or memorial regardless of whether the tomb, grave, or memorial is in a cemetery or whether the cemetery, tomb, grave, or memorial appears to be abandoned, lost, or neglected;

(B) removes human remains or associated burial artifacts from a cemetery, tomb, grave, or memorial regardless of whether the cemetery, tomb, grave, or memorial appears to be abandoned, lost, or neglected.

(b) It is an affirmative defense to a prosecution under (a)(3) of this section that the defendant, at the time of the offense, was

(1) an employee of the cemetery and was engaged in an authorized activity on behalf of the cemetery; or

(2) authorized by law or state permit to engage in the conduct.

(c) In this section,

(1) "contents of a cemetery" includes anything that is designed or used for the protection, security, or ornamentation of a cemetery and that is located within a cemetery;

(2) "memorial" means a headstone, marker, gravestone, monument, or other object designed or intended to mark a gravesite or to memorialize the death of a person;

(3) "tomb" means a mausoleum, columbarium, or crypt, whether that mausoleum, columbarium, or crypt is located above or below ground.

(d) Criminal mischief in the third degree is a class C felony.



Sec. 11.46.484. - Criminal mischief in the fourth degree.

(a) A person commits the crime of criminal mischief in the fourth degree if, having no right to do so or any reasonable ground to believe the person has such a right

(1) with intent to damage property of another, the person damages property of another in an amount of $50 or more but less than $500;

(2) the person tampers with a fire protection device in a building that is a public place;

(3) the person knowingly accesses a computer, computer system, computer program, computer network, or part of a computer system or network;

(4) the person uses a device to descramble an electronic signal that has been scrambled to prevent unauthorized receipt or viewing of the signal unless the device is used only to descramble signals received directly from a satellite or unless the person owned the device before September 18, 1984; or

(5) the person knowingly removes, relocates, defaces, alters, obscures, shoots at, destroys, or otherwise tampers with an official traffic control device or damages the work upon a highway under construction.

(b) Criminal mischief in the fourth degree is a class A misdemeanor.

(c) [Repealed, Sec. 11 ch 71 SLA 1996].



Sec. 11.46.486. - Criminal mischief in the fifth degree.

(a) A person commits the crime of criminal mischief in the fifth degree if, having no right to do so or any reasonable ground to believe the person has such a right,

(1) with reckless disregard for the risk of harm to or loss of the property or with intent to cause substantial inconvenience to another, the person tampers with property of another;

(2) with intent to damage property of another, the person damages property of another in an amount less than $50; or

(3) the person rides in a propelled vehicle knowing it has been stolen or that it is being used in violation of AS 11.46.360 or 11.46.365(a)(1).

(b) Criminal mischief in the fifth degree is a class B misdemeanor.



Sec. 11.46.487. - Forfeiture of property upon conviction.

Firearms and other personal property, except a motor vehicle, used in aid of a violation of AS 11.46.460 , 11.46.462, or 11.46.484(a)(5) may be forfeited to the state upon conviction of the offender for the crime.



Sec. 11.46.488. - Littering. [Repealed, Sec. 3 ch 149 SLA 1980. For current law, see AS 46.06.080 ].

Repealed or Renumbered



Sec. 11.46.490. - Definitions. [Renumbered as AS 11.46.495 ].

Repealed or Renumbered



Sec. 11.46.495. - Definitions.

In AS 11.46.400 - 11.46.495, unless the context requires otherwise,

(1) "highway" has the meaning given in AS 19.45.001 ;

(2) "motor vehicle" has the meaning given in AS 28.40.100 ;

(3) "official traffic control device" means a traffic control device that has been placed on a highway by authority of a state or municipal agency, a utility, or a contractor employed by a state or municipal agency or a utility;

(4) "oil or gas pipeline or supporting facilities" means real property or tangible personal property used in the exploration for, production or refining of, or pipeline transportation of oil, gas, or gas liquids, except for property used solely in the retail distribution of oil or gas;

(5) "tamper" means to interfere with something improperly, meddle with it, or make unwarranted alterations to its existing condition;

(6) "traffic control device" includes a sign, signal, road marker, barricade, flare, warning light, reflector, railroad sign or signal, shield, insignia, milepost, or similar device intended to warn, inform, or control the flow of pedestrian, equestrian, bicycle, or motor vehicle traffic;

(7) "utility" means an enterprise, whether publicly or privately owned or operated, which provides gas, electric, steam, water, sewer, or communications service, and any common carrier;

(8) "widely dangerous means" means any difficult-to-confine substance, force, or other means capable of causing widespread damage, including fire, explosion, avalanche, poison, radioactive material, bacteria, collapse of a building, or flood.






Article 05 - FORGERY AND RELATED OFFENSES

Sec. 11.46.500. - Forgery in the first degree.

(a) A person commits the crime of forgery in the first degree if the person violates AS 11.46.510 and the written instrument is or purports to be

(1) part of an issue of money, securities, postage, revenue stamps, or other valuable instruments issued by a government or governmental agency; or

(2) part of an issue of stock, bonds, or other instruments representing interests in or claims against an organization or its property.

(b) Forgery in the first degree is a class B felony.



Sec. 11.46.505. - Forgery in the second degree.

(a) A person commits the crime of forgery in the second degree if the person violates AS 11.46.510 and the instrument is or purports to be

(1) a deed, will, codicil, contract, assignment, negotiable or other commercial instrument, or other document which does or may evidence, create, transfer, alter, terminate, or otherwise affect a legal right, interest, obligation, or status; or

(2) a public record.

(b) Forgery in the second degree is a class C felony.



Sec. 11.46.510. - Forgery in the third degree.

(a) A person commits the crime of forgery in the third degree if, with intent to defraud, the person

(1) falsely makes, completes, or alters a written instrument;

(2) knowingly possesses a forged instrument; or

(3) knowingly utters a forged instrument.

(b) Forgery in the third degree is a class A misdemeanor.



Sec. 11.46.520. - Criminal possession of a forgery device.

(a) A person commits the crime of criminal possession of a forgery device if, with intent to use it or aid another to use it for purposes of forgery, the person makes or possesses

(1) a plate, die, or other device, apparatus, equipment, or article specifically designed for use in forging written instruments; or

(2) a device, apparatus, equipment, or article capable of or adaptable for purposes of forgery.

(b) Criminal possession of a forgery device is a class C felony.



Sec. 11.46.530. - Criminal simulation.

(a) A person commits the crime of criminal simulation if,

(1) with intent to defraud, the person makes or alters any object in such a manner that it appears to have a rarity, age, source, or authorship that it does not in fact possess; or

(2) with knowledge of its true character and with intent to defraud, the person possesses or utters an object so simulated.

(b) Criminal simulation is

(1) a class C felony if the value of what the object purports to represent is $500 or more;

(2) a class A misdemeanor if the value of what the object purports to represent is $50 or more but less than $500;

(3) a class B misdemeanor if the value of what the object purports to represent is less than $50.



Sec. 11.46.540. - Obtaining a signature by deception.

(a) A person commits the crime of obtaining a signature by deception if, with intent to defraud, the person causes another to sign or execute a written instrument by deception.

(b) Obtaining a signature by deception is a class A misdemeanor.



Sec. 11.46.550. - Offering a false instrument for recording in the first degree.

(a) A person commits the crime of offering a false instrument for recording in the first degree if, knowing that a written instrument relating to or affecting property or directly affecting a contractual relationship contains a false statement or false information, and with intent to defraud, the person presents or offers it to a public office or a public servant intending that it be registered, filed, or recorded or become a part of the records of that public office or public servant.

(b) Offering a false instrument for recording in the first degree is a class C felony.



Sec. 11.46.560. - Offering a false instrument for recording in the second degree.

(a) A person commits the crime of offering a false instrument for recording in the second degree if

(1) under AS 40.17, the person presents a lien to the recorder for registration, filing, or recording with reckless disregard that the lien is not

(A) provided for by a specific state or federal statute; or

(B) a lien imposed or authorized by a court recognized under state or federal law;

(2) under a law authorizing the receipt and filing of a document, the person presents a lien to a department or person having responsibility to accept a lien for filing with reckless disregard that the lien is not

(A) provided for by a specific state or federal statute; or

(B) a lien imposed or authorized by a court recognized under state or federal law; or

(3) the person presents to the recorder a notice of the pendency of an action affecting title to real property or the right to possession of real property with reckless disregard of the fact that the action specified does not concern the title to or right to possession of the real property referred to in the notice, or with reckless disregard of the fact that there is no pending action concerning the title to or right to possession of the real property referred to in the notice.

(b) In a prosecution under (a) of this section, it is an affirmative defense that the owner of the property affected has consented in writing to the lien or the filing of the notice.

(c) In this section,

(1) "lien" means an encumbrance on property as security for the payment of a debt;

(2) "recorder" means the commissioner of the Department of Natural Resources or the person designated by the commissioner of natural resources to perform the duties set out in AS 40.17.

(d) Offering a false instrument for recording in the second degree is a class A misdemeanor.



Sec. 11.46.565. - Criminal impersonation in the first degree.

(a) A person commits the crime of criminal impersonation in the first degree if the person

(1) possesses an access device or identification document of another person;

(2) without authorization of the other person, uses the access device or identification document of another person to obtain a false identification document, open an account at a financial institution, obtain an access device, or obtain property or services; and

(3) recklessly damages the financial reputation of the other person.

(b) Criminal impersonation in the first degree is a class B felony.



Sec. 11.46.570. - Criminal impersonation in the second degree.

(a) A person commits the crime of criminal impersonation in the second degree if the person

(1) assumes a false identity and does an act in the assumed character with intent to defraud, commit a crime, or obtain a benefit to which the person is not entitled; or

(2) pretends to be a representative of some person or organization and does an act in the pretended capacity with intent to defraud, commit a crime, or obtain a benefit to which the person is not entitled.

(b) Criminal impersonation in the second degree is a class A misdemeanor.



Sec. 11.46.580. - Definitions.

(a) In AS 11.46.500 - 11.46.580, unless the context requires otherwise,

(1) to "falsely alter" a written instrument means to change, without authorization by anyone entitled to grant it, a written instrument, whether complete or incomplete, by means of erasure, obliteration, deletion, insertion of new matter, transposition of matter, or any other manner, so that the instrument so altered falsely appears or purports to be in all respects an authentic creation of its ostensible maker or authorized by the ostensible maker;

(2) to "falsely complete" a written instrument means to transform, by adding, inserting, or changing matter, an incomplete written instrument into a complete one without the authority of anyone entitled to grant it, so that the complete written instrument falsely appears or purports to be in all respects an authentic creation of its ostensible maker or authorized by the ostensible maker;

(3) to "falsely make" a written instrument means to make or draw a complete or incomplete written instrument which purports to be an authentic creation of its ostensible maker, but which is not, either because the ostensible maker is fictitious or because, if real, the ostensible maker did not authorize the making or drawing of the instrument.

(b) In AS 11.46.500 - 11.46.580,

(1) "forged instrument" means a written instrument which has been falsely made, completed, or altered;

(2) "utter" means to issue, deliver, publish, circulate, disseminate, transfer, or tender a written instrument or other object to another;

(3) "written instrument" means a paper, document, instrument, electronic recording, or article containing written or printed matter or the equivalent, whether complete or incomplete, used for the purpose of reciting, embodying, conveying, or recording information or constituting a symbol or evidence of value, right, privilege, or identification, which is capable of being used to the advantage or disadvantage of some person.






Article 06 - BUSINESS AND COMMERCIAL OFFENSES

Sec. 11.46.600. - Scheme to defraud.

(a) A person commits the crime of scheme to defraud if the person engages in conduct constituting a scheme

(1) to defraud five or more persons or to obtain property or services from five or more persons by false or fraudulent pretense, representation, or promise and obtains property or services in accordance with the scheme; or

(2) to defraud one or more persons of $10,000 or to obtain $10,000 or more from one or more persons by false or fraudulent pretense, representation, or promise and obtains property or services in accordance with the scheme.

(b) Scheme to defraud is a class B felony.



Sec. 11.46.620. - Misapplication of property.

(a) A person commits the crime of misapplication of property if the person knowingly misapplies property that has been entrusted to that person as a fiduciary or that is property of the government or a financial institution.

(b) It is not a defense to a prosecution under this section that it may be impossible to identify particular property as belonging to the victim at the time of the defendant's misapplication.

(c) For purposes of this section, "misapply" means to deal with or dispose of property contrary to

(1) law;

(2) a judicial rule or order; or

(3) the obligations of a fiduciary relationship.

(d) Misapplication of property is

(1) a class C felony if the value of the property misapplied is $500 or more;

(2) a class A misdemeanor if the value of the property misapplied is less than $500.



Sec. 11.46.630. - Falsifying business records.

(a) A person commits the crime of falsifying business records if, with intent to defraud, the person

(1) makes or causes a false entry in the business records of an enterprise;

(2) alters, erases, obliterates, deletes, removes, or destroys a true entry in the business records of an enterprise;

(3) omits to make a true entry in the business records of an enterprise in violation of a duty to do so which the person knows to be imposed upon that person by law or by the nature of that person's position; or

(4) prevents the making of a true entry or causes the omission of a true entry in the business records of an enterprise.

(b) For purposes of this section,

(1) "business record" means a writing, recording, or article kept or maintained by an enterprise for the purpose of evidencing or reflecting its condition or activity;

(2) "enterprise" means a private entity of one or more persons, corporate or otherwise, engaged in business, commercial, professional, charitable, political, industrial, or social activity.

(c) Falsifying business records is a class C felony.



Sec. 11.46.660. - Commercial bribe receiving.

(a) A person commits the crime of commercial bribe receiving if the person solicits, accepts, or agrees to accept a benefit with intent to violate a duty to which that person is subject as

(1) an agent or employee of another;

(2) a trustee, guardian, or other fiduciary;

(3) a lawyer, physician, accountant, appraiser, or other professional adviser;

(4) an officer, director, partner, manager, or other participant in the direction of the affairs of an organization; or

(5) an arbitrator or other purportedly disinterested adjudicator or referee.

(b) Commercial bribe receiving is a class C felony.



Sec. 11.46.670. - Commercial bribery.

(a) A person commits the crime of commercial bribery if, knowing that another is subject to a duty described in AS 11.46.660 (a) and with intent to influence the other to violate that duty, the person confers, offers to confer, or agrees to confer a benefit on the other.

(b) Commercial bribery is a class C felony.



Sec. 11.46.710. - Deceptive business practices.

(a) A person commits the crime of deceptive business practices if, in the course of engaging in a business, occupation, or profession, the person

(1) makes a false statement in an advertisement or communication addressed to the public or to a substantial number of persons in connection with the promotion of the sale of property or services or to increase the consumption of property or services;

(2) uses or possesses for use a false weight or measure or any other device for falsely determining or recording any quality or quantity;

(3) sells, offers for sale, exposes for sale, or delivers less than the represented quantity of a commodity or service;

(4) sells, offers for sale, or exposes for sale adulterated commodities; or

(5) sells, offers for sale, or exposes for sale mislabeled commodities.

(b) As used in this section,

(1) "adulterated" means varying from the standard of composition or quality prescribed by law or, if none, as set by established commercial usage;

(2) "false statement" means an offer to sell or provide property or services made with intent not to sell or provide the advertised property or services

(A) at the price or of the quality advertised;

(B) in a quantity sufficient to meet the reasonably expected public demand unless quantity is specifically stated in the advertisement; or

(C) at all;

(3) "mislabeled" means

(A) varying from the standard of truth or disclosure in labeling prescribed by law or, if none, as set by established commercial usage; or

(B) represented as being another person's product, though otherwise labeled accurately as to quality and quantity.

(c) Except as provided in (d) of this section, deceptive business practices is a class A misdemeanor.

(d) Deceptive business practices is a class C felony if the person uses the Internet or a computer network to commit the offense. In this subsection, "Internet" means the combination of computer systems or networks that make up the international network for interactive communications services, including remote logins, file transfer, electronic mail, and newsgroups.



Sec. 11.46.720. - Misrepresentation of use of a propelled vehicle.

(a) A person commits the crime of misrepresentation of use of a propelled vehicle if, with intent to deceive any person, the person sells, leases, or offers or exposes for sale or lease a propelled vehicle knowing that a usage registering device on the vehicle has been disconnected, adjusted, or replaced so as to misrepresent the distance traveled by the vehicle or the hours of engine use.

(b) As used in this section, "usage registering device" means any odometer, speedometer, recording tachometer, hobbsmeter, or other instrument that registers the distance traveled by the vehicle or the hours of engine use.

(c) Misrepresentation of use of a propelled vehicle is a class A misdemeanor.



Sec. 11.46.730. - Defrauding creditors.

(a) A person commits the crime of defrauding creditors if

(1) knowing that property is subject to a security interest, the person

(A) with intent to defraud, fails to disclose that security interest to a buyer of that property; or

(B) destroys, removes, conceals, encumbers, transfers, or otherwise deals with that property with intent to hinder enforcement of that security interest;

(2) the person destroys, removes, conceals, encumbers, transfers, or otherwise deals with the person's property with intent to defraud an existing judgment creditor; or

(3) knowing that proceedings have been or are about to be instituted for the appointment of an administrator or that a composition agreement or other arrangement for the benefit of creditors has been made or is about to be made, the person, with intent to defraud any creditor,

(A) destroys, removes, conceals, encumbers, transfers, or otherwise disposes of any part of or interest in the debtor's estate;

(B) obtains a substantial part of or interest in the debtor's estate;

(C) presents to any creditor or to the administrator a writing or record relating to the debtor's estate knowing that it contains a false statement; or

(D) misrepresents or fails to disclose to the administrator the existence, amount, or location of any part of or interest in the debtor's estate or any information which that person is legally required to furnish to the administrator.

(b) As used in this section, "administrator" means an assignee or trustee for the benefit of creditors, a liquidator, a receiver, or any other person entitled to administer property for the benefit of creditors.

(c) Defrauding creditors is a class A misdemeanor unless that secured party, judgment creditor, or creditor incurs a pecuniary loss of $500 or more as a result to the defendant's conduct, in which case defrauding secured creditors is

(1) a class B felony if the loss is $25,000 or more;

(2) a class C felony if the loss is $500 or more but less than $25,000.



Sec. 11.46.740. - Criminal use of computer.

(a) A person commits the offense of criminal use of a computer if, having no right to do so or any reasonable ground to believe the person has such a right, the person knowingly accesses, causes to be accessed, or exceeds the person's authorized access to a computer, computer system, computer program, computer network, or any part of a computer system or network, and, as a result of or in the course of that access,

(1) obtains information concerning a person;

(2) introduces false information into a computer, computer system, computer program, or computer network with the intent to damage or enhance the data record or the financial reputation of a person;

(3) introduces false information into a computer, computer system, computer program, or computer network and, with criminal negligence, damages or enhances the data record or the financial reputation of a person;

(4) obtains proprietary information of another person;

(5) obtains information that is only available to the public for a fee;

(6) introduces instructions, a computer program, or other information that tampers with, disrupts, disables, or destroys a computer, computer system, computer program, computer network, or any part of a computer system or network; or

(7) encrypts or decrypts data.

(b) In this section, "proprietary information" means scientific, technical, or commercial information, including a design, process, procedure, customer list, supplier list, or customer records that the holder of the information has not made available to the public.

(c) Criminal use of a computer is a class C felony.






Article 07 - GENERAL PROVISIONS

Sec. 11.46.980. - Determination of value; aggregation of amounts.

(a) In this chapter, whenever it is necessary to determine the value of property, that value is the market value of the property at the time and place of the crime unless otherwise specified or, if the market value cannot reasonably be ascertained, the cost of replacement of the property within a reasonable time after the crime.

(b) The value of written instruments, exclusive of public and corporate bonds and securities and other instruments having a readily ascertainable market value, shall be determined in the following manner:

(1) the value of an instrument constituting an evidence of debt, including a check, draft, or promissory note, is the amount due or collected on the instrument;

(2) the value of any other instrument that affects a valuable legal right, privilege, or obligation shall be considered the greatest amount of economic loss that the owner of the instrument might reasonably incur because of the loss of the instrument.

(c) In determining the degree or classification of a crime under this chapter, amounts involved in criminal acts committed under one course of conduct, whether from the same person or several persons, shall be aggregated.



Sec. 11.46.985. - Deceiving a machine.

In a prosecution under this chapter for an offense that requires "deception" as an element, it is not a defense that the defendant deceived or attempted to deceive a machine. For purposes of this section, "machine" includes a vending machine, computer, turnstile, or automated teller machine.



Sec. 11.46.990. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "access" means to instruct, communicate with, store data in, retrieve data from, or otherwise obtain the ability to use the resources of a computer, computer system, computer network, or any part of a computer system or network;

(2) "appropriate" or "appropriate property of another to oneself or a third person" means to

(A) exercise control over property of another, or to aid a third person to exercise control over property of another, permanently or for so extended a period or under such circumstances as to acquire the major portion of the economic value or benefit of the property; or

(B) dispose of the property of another for the benefit of oneself or a third person;

(3) "computer" means an electronic device that performs logical, arithmetic, and memory functions by the manipulation of electronic, optical, or magnetic impulses, and includes all input, output, processing, storage, computer software, and communication facilities that are connected or related to a computer;

(4) "computer network" means an interconnection, including by microwave or other means of electronic or optical communication, of two or more computer systems, or between computers and remote terminals;

(5) "computer program" means an ordered set of instructions or statements, and related information that, when automatically executed in actual or modified form in a computer system, causes it to perform specified functions;

(6) "computer system" means a set of related computer equipment, devices, and software;

(7) "data" includes a representation of information, knowledge, facts, concepts, or instructions, that is being prepared or has been prepared in a formalized manner and is used or intended for use in a computer, computer system, or computer network;

(8) "deprive" or "deprive another of property" means to

(A) withhold property of another or cause property of another to be withheld from that person permanently or for so extended a period or under such circumstances that the major portion of its economic value or benefit is lost to that person;

(B) dispose of the property in such a manner or under such circumstances as to make it unlikely that the owner will recover the property;

(C) retain the property of another with intent to restore it to that person only if that person pays a reward or other compensation for its return;

(D) sell, give, pledge, or otherwise transfer any interest in the property of another; or

(E) subject the property of another to the claim of a person other than the owner;

(9) "financial institution" means a bank, insurance company, credit union, building and loan association, investment trust, or other organization held out to the public as a place of deposit of funds or medium of savings or collective investment;

(10) "financial reputation" means a person's

(A) ability to obtain a loan from a financial institution, open an account with a financial institution, obtain property or services on credit, or obtain an access device; or

(B) creditworthiness in a credit report.

(11) "intent to defraud", when necessary to constitute an offense, is sufficiently established if an intent appears to defraud any person; "intent to defraud" means

(A) an intent to injure someone's interest which has value or an intent to use deception; or

(B) knowledge that the defendant is facilitating a fraud or injury to be perpetrated or inflicted by someone else;

(12) "obtain" means

(A) in relation to property, to bring about a transfer or a purported transfer of a legal interest in the property whether to the obtainer or another or to exert control over property of another; or

(B) in relation to a service, to secure performance of the service;

(13) "property of another" means property in which a person has an interest which the defendant is not privileged to infringe, whether or not the defendant also has an interest in the property and whether or not the person from whom the property was obtained or withheld also obtained the property unlawfully; "property of another" does not include property in the possession of the defendant in which another has only a security interest, even if legal title is in the secured party under a conditional sales contract or other security agreement; in the absence of a specific agreement to the contrary, the holder of a security interest in property is not privileged to infringe the debtor's right of possession without the consent of the debtor;

(14) "stolen property" means property of another that was obtained unlawfully.









Chapter 11.50. - SYNDICALISM



Chapter 11.51. - OFFENSES AGAINST THE FAMILY AND VULNERABLE ADULTS

Article 01 - OFFENSES AGAINST THE FAMILY

Sec. 11.51.100. - Endangering the welfare of a child in the first degree.

(a) A person commits the crime of endangering the welfare of a child in the first degree if, being a parent, guardian, or other person legally charged with the care of a child under 16 years of age, the person

(1) intentionally deserts the child in a place under circumstances creating a substantial risk of physical injury to the child;

(2) leaves the child with another person who is not a parent, guardian, or lawful custodian of the child knowing that the person

(A) is registered or required to register as a sex offender under AS 12.63 or a law or ordinance in another jurisdiction with similar requirements;

(B) has been charged by complaint, information, or indictment with a violation of AS 11.41.410 - 11.41.455 or a law or ordinance in another jurisdiction with similar elements; or

(C) has been charged by complaint, information, or indictment with an attempt, solicitation, or conspiracy to commit a crime described in (B) of this paragraph; or

(3) leaves the child with another person knowing that the person has previously physically mistreated or had sexual contact with any child, and the other person causes physical injury or engages in sexual contact with the child.

(b) A person commits the crime of endangering the welfare of a minor in the first degree if the person transports a child in a motor vehicle, aircraft, or watercraft while in violation of AS 28.35.030 .

(c) In this section, "physically mistreated" means

(1) having committed an act punishable under AS 11.41.100 - 11.41.250; or

(2) having applied force to a child that, under the circumstances in which it was applied, or considering the age or physical condition of the child, constitutes a gross deviation from the standard of conduct that a reasonable person would observe in the situation because of the substantial and unjustifiable risk of

(A) death;

(B) serious or protracted disfigurement;

(C) protracted impairment of health;

(D) loss or impairment of the function of a body member or organ;

(E) substantial skin bruising, burning, or other skin injury;

(F) internal bleeding or subdural hematoma;

(G) bone fracture; or

(H) prolonged or extreme pain, swelling, or injury to soft tissue.

(d) Endangering the welfare of a child in the first degree under (a)(3) of this section is a

(1) class B felony if the child dies;

(2) class C felony if the child suffers sexual contact, sexual penetration, or serious physical injury; or

(3) class A misdemeanor if the child suffers physical injury.

(e) Endangering the welfare of a child under (b) of this subsection is a class A misdemeanor.

(f) Endangering the welfare of a child in the first degree under (a)(1) or (2) of this section is a class C felony.



Sec. 11.51.110. - Endangering the welfare of a child in the second degree.

(a) A person commits the crime of endangering the welfare of a child in the second degree if the person, while caring for a child under 10 years of age,

(1) causes or allows the child to enter or remain in a dwelling or vehicle in which a controlled substance is stored in violation of AS 11.71; or

(2) is impaired by an intoxicant, whether or not prescribed for the person under AS 17.30, and there is no third person who is at least 12 years of age and not impaired by an intoxicant present to care for the child.

(b) In this section,

(1) "impaired" means that a person is unconscious or a person is physically or mentally affected so that the person does not have the ability to care for the basic safety or personal needs of a child with the caution characteristic of a sober person of ordinary prudence;

(2) "intoxicant" has the meaning given in AS 47.10.990 .

(c) Endangering the welfare of a child in the second degree is a violation.



Sec. 11.51.120. - Criminal nonsupport.

(a) A person commits the crime of criminal nonsupport if, being a person legally charged with the support of a child the person knowingly fails, without lawful excuse, to provide support for the child.

(b) As used in this section "support" includes necessary food, care, clothing, shelter, medical attention, and education. There is no failure to provide medical attention to a child if the child is provided treatment solely by spiritual means through prayer in accordance with the tenets and practices of a recognized church or religious denomination by an accredited practitioner of the church or denomination.

(c) Except as provided in (d) of this section, criminal nonsupport is a class A misdemeanor.

(d) Criminal nonsupport is a class C felony if the support the person failed to provide is monetary support required by a court or administrative order from this or another jurisdiction and, at the time the person knowingly failed, without lawful excuse, to provide the support,

(1) the aggregate amount of accrued monetary child support arrearage is $20,000 or more;

(2) no child support payment has been made for a period of 24 consecutive months or more; or

(3) the person had been previously convicted under this section or a similar provision in another jurisdiction and

(A) the aggregate amount of accrued monetary child support arrearage is $5,000 or more; or

(B) no child support payment has been made for a period of six months or more.

(e) In addition to the provisions of (c) and (d) of this section, criminal nonsupport is punishable by loss or restriction of a recreational license as provided in AS 12.55.139 .

(f) In this section,

(1) "child" means a person

(A) under 18 years of age; or

(B) 18 years of age or older for whom a person is ordered to pay support under a valid court or administrative order;

(2) "child support" means support for a child;

(3) "without lawful excuse" means having the financial ability to provide support or having the capacity to acquire that ability through the exercise of reasonable efforts.



Sec. 11.51.121. - Aiding the nonpayment of child support in the first degree.

(a) A person commits the crime of aiding the nonpayment of child support in the first degree if the person violates AS 11.51.122 and the person knows the obligor

(1) has an aggregate amount of accrued monetary child support arrearage of $20,000 or more;

(2) has not made a child support payment for a period of 24 consecutive months or more; or

(3) had been previously convicted under AS 11.51.120 or a similar provision in another jurisdiction and

(A) has an aggregate amount of accrued monetary child support arrearage of $5,000 or more; or

(B) has not made a child support payment for a period of 24 consecutive months or more.

(b) Aiding the nonpayment of child support in the first degree is a class C felony.

(c) In addition to the penalties under (b) of this section, aiding the nonpayment of child support in the first degree is punishable by loss or restriction of a recreational license as provided in AS 12.55.139 .



Sec. 11.51.122. - Aiding the nonpayment of child support in the second degree.

(a) A person commits the crime of aiding the nonpayment of child support in the second degree if the person knows that an obligor has a duty under an administrative or judicial order for periodic payment of child support or for the provision of health care coverage for a child under a medical support order and

(1) being a person with a statutory duty to disclose information to a child support enforcement agency intentionally withholds the information when it is requested by a child support enforcement agency;

(2) being an employer of the obligor, intentionally withholds information about the residence or employment of the obligor, the eligibility of the obligor's children for coverage under the employer's health insurance plan, or the cost of the coverage of the children under the plan, when that information is requested by a child support enforcement agency or when the employer is required by state or federal law to report the information without a request by a child support enforcement agency; or

(3) intentionally participates in a commercial, business, employment, or other arrangement with the obligor, knowing at the time that the arrangement is made that it will allow the obligor to avoid paying all or some of the support when it is due or to avoid having a lien placed on assets for the payment of delinquent support; receipt of a substantial asset for less than fair market value from an obligor after the obligor's support order has been established constitutes a rebuttable presumption that the person receiving the asset knew that the transfer would allow the obligor to avoid paying all or some of the support or to avoid having a lien placed on the asset.

(b) In a prosecution under (a)(2) and (3) of this section, it is a defense that the

(1) defendant did not intend to assist the obligor in the nonpayment of child support or in the avoidance of a duty to provide health care coverage of a child; or

(2) obligor did not intend to avoid paying child support or to avoid providing health care coverage of a child.

(c) This section does not prohibit an arrangement entered into with an attorney for the purpose of paying the attorney who represents the child support obligor in proceedings to contest or modify a child support order.

(d) In this section, "child" and "child support" have the meanings given in AS 11.51.120 .

(e) Aiding the nonpayment of child support in the second degree is a class A misdemeanor.

(f) In addition to the penalties under (e) of this section, aiding the nonpayment of child support in the second degree is punishable by loss or restriction of a recreational license as provided in AS 12.55.139 .



Sec. 11.51.125. - Failure to permit visitation with a minor.

(a) A custodian commits the offense of failure to permit visitation with a minor if the custodian intentionally, and without just excuse, fails to permit visitation with a child under 18 years of age in the custodian's custody in substantial conformance with a court order that is specific as to when the custodian must permit another to have visitation with that child.

(b) The custodian may not be charged under this section with more than one offense in respect to what is, under the court order, a single continuous period of visitation.

(c) In a prosecution under this section, existing provisions of law prohibiting the disclosure of confidential communications between husband and wife do not apply, and both husband and wife are competent to testify for or against each other as to all relevant matters, if a court order has awarded custody to one spouse and visitation to the other.

(d) As used in this section,

(1) "court order" means a decree, judgment, or order issued by a court of competent jurisdiction;

(2) "custodian" means a natural person who has been awarded custody, either temporary or permanent, of a child under 18 years of age;

(3) "just excuse" includes illness of the child which makes it dangerous to the health of the child for visitation to take place in conformance with the court order; "just excuse" does not include the wish of the child not to have visitation with the person entitled to it.

(e) Failure to permit visitation with a minor is a violation.



Sec. 11.51.130. - Contributing to the delinquency of a minor.

(a) A person commits the crime of contributing to the delinquency of a minor if, being 19 years of age or older or being under 19 years of age and having the disabilities of minority removed for general purposes under AS 09.55.590 , the person aids, induces, causes, or encourages a child

(1) under 18 years of age to do any act prohibited by state law unless the child's disabilities of minority have been removed for general purposes under AS 09.55.590 ;

(2) under 18 years of age or allows a child under 18 years of age to enter or remain in the immediate physical presence of the unlawful manufacture, use, display, or delivery of a controlled substance knowing that the manufacture, use, display, or delivery is occurring, unless the child's disabilities of minority have been removed for general purposes under AS 09.55.590 ;

(3) under 16 years of age to be repeatedly absent from school, without just cause; or

(4) under 18 years of age to be absent from the custody of a parent, guardian, or custodian without the permission of the parent, guardian, or custodian or without the knowledge of the parent, guardian, or custodian, unless the child's disabilities of minority have been removed for general purposes under AS 09.55.590 or the person has immunity under AS 47.10.350 or 47.10.398(a); it is an affirmative defense to a prosecution under this paragraph that, at the time of the alleged offense, the defendant

(A) reasonably believed that the child was in danger of physical injury or in need of temporary shelter; and

(B) within 12 hours after taking the actions comprising the alleged offense, notified a peace officer, a law enforcement agency, or the Department of Health and Social Services of the name of the child and the child's location.

(b) Contributing to the delinquency of a minor is a class A misdemeanor.



Sec. 11.51.140. - Unlawful marrying.

(a) A person commits the crime of unlawful marrying if the person knowingly marries or purports to marry

(1) another when that person or the other is lawfully married to a third person;

(2) more than one person simultaneously; or

(3) a person who simultaneously is marrying another person.

(b) Unlawful marrying is a class A misdemeanor.






Article 02 - VULNERABLE ADULTS

Sec. 11.51.200. - Endangering the welfare of a vulnerable adult in the first degree.

(a) A person commits the crime of endangering the welfare of a vulnerable adult in the first degree if the person

(1) intentionally abandons the vulnerable adult in any place under circumstances creating a substantial risk of physical injury to the vulnerable adult and the vulnerable adult is in the person's care

(A) by contract or authority of law; or

(B) in a facility or program that is required by law to be licensed by the state; or

(2) violates AS 11.51.210 and, as a result of the violation, the vulnerable adult suffers serious physical injury.

(b) Endangering the welfare of a vulnerable adult in the first degree is a class C felony.



Sec. 11.51.210. - Endangering the welfare of a vulnerable adult in the second degree.

(a) A person commits the crime of endangering the welfare of a vulnerable adult in the second degree if the person fails without lawful excuse to provide support for the vulnerable adult and the vulnerable adult is in the person's care

(1) by contract or authority of law; or

(2) in a facility or program that is required by law to be licensed by the state.

(b) As used in this section, "support" includes necessary food, care, clothing, shelter, and medical attention. There is no failure to provide medical attention to a vulnerable adult if the vulnerable adult is provided treatment solely by spiritual means through prayer in accordance with the tenets and practices of a recognized church or religious denomination of which the vulnerable adult is a member or adherent, provided the vulnerable adult consents to the treatment through spiritual means only, and the treatment is administered by an accredited practitioner of the church or denomination.

(c) Endangering the welfare of a vulnerable adult in the second degree is a class A misdemeanor.



Sec. 11.51.220. - Definition of vulnerable adult.

In AS 11.51.200 - 11.51.210, "vulnerable adult" has the meaning given in AS 47.24.900 .









Chapter 11.55. - WEAPONS



Chapter 11.56. - OFFENSES AGAINST PUBLIC ADMINISTRATION

Article 01 - BRIBERY AND RELATED OFFENSES

Sec. 11.56.100. - Bribery.

(a) A person commits the crime of bribery if the person confers, offers to confer, or agrees to confer a benefit upon a public servant with the intent to influence the public servant's vote, opinion, judgment, action, decision, or exercise of official discretion.

(b) In a prosecution under this section, it is not a defense that the person sought to be influenced was not qualified to act in the desired way, whether because that person had not assumed office, lacked jurisdiction, or for any other reason.

(c) Bribery is a class B felony.



Sec. 11.56.110. - Receiving a bribe.

(a) A public servant commits the crime of receiving a bribe if the public servant

(1) solicits a benefit with the intent that the public servant's vote, opinion, judgment, action, decision, or exercise of discretion as a public servant will be influenced; or

(2) accepts or agrees to accept a benefit upon an agreement or understanding that the public servant's vote, opinion, judgment, action, decision, or exercise of discretion as a public servant will be influenced.

(b) Receiving a bribe is a class B felony.



Sec. 11.56.120. - Receiving unlawful gratuities.

(a) A public servant commits the crime of receiving unlawful gratuities if, for having engaged in an official act which was required or authorized and for which the public servant was not entitled to any special or additional compensation, the public servant

(1) solicits a benefit, regardless of value; or

(2) accepts or agrees to accept a benefit having a value of $50 or more.

(b) Receiving unlawful gratuities is a class A misdemeanor.



Sec. 11.56.130. - Definition.

In AS 11.56.100 - 11.56.130, "benefit" has the meaning ascribed to it in AS 11.81.900 but does not include

(1) political campaign contributions reported in accordance with AS 15.13;

(2) concurrence in official action in the cause of legitimate compromise between public servants; or

(3) support, including a vote, solicited by a public servant or offered by any person in an election.






Article 02 - PERJURY AND RELATED OFFENSES

Sec. 11.56.200. - Perjury.

(a) A person commits the crime of perjury if the person makes a false sworn statement which the person does not believe to be true.

(b) In a prosecution under this section, it is not a defense that

(1) the statement was inadmissible under the rules of evidence; or

(2) the oath or affirmation was taken or administered in an irregular manner.

(c) Perjury is a class B felony.



Sec. 11.56.210. - Unsworn falsification.

(a) A person commits the crime of unsworn falsification if, with the intent to mislead a public servant in the performance of a duty, the person submits a false written or recorded statement which the person does not believe to be true

(1) in an application for a benefit; or

(2) on a form bearing notice, authorized by law, that false statements made in it are punishable.

(b) Unsworn falsification is a class A misdemeanor.



Sec. 11.56.220. - Proof of guilt.

In a prosecution for perjury or unsworn falsification it is not necessary that proof be made by a particular number of witnesses or by documentary or other type of evidence.



Sec. 11.56.230. - Perjury by inconsistent statements.

(a) A person commits the crime of perjury by inconsistent statements if

(1) in the course of one or more official proceedings the person makes two or more sworn statements which are irreconcilably inconsistent to the degree that one of them is necessarily false;

(2) the person does not believe one of the statements to be true at the time the statement is made; and

(3) each statement is made within the jurisdiction of this state and within the period of the statute of limitations for the crime charged.

(b) In a prosecution under this section, it is not necessary for the state to prove which statement was false but only that one or the other was false and not believed by the defendant to be true at the time the defendant made the statement. Proof of the irreconcilable inconsistency of the statements is prima facie evidence that one or the other of the statements was false.

(c) Perjury by inconsistent statements is a class C felony.



Sec. 11.56.235. - Retraction as a defense.

(a) In a prosecution under AS 11.56.200 or 11.56.230, if the false statement was made in an official proceeding, it is an affirmative defense that the defendant expressly retracted the false statement

(1) during the course of the same official proceeding;

(2) before discovery of the falsification became known to the defendant;

(3) before reliance upon the false statement by the person for whom it was intended; and

(4) if the official proceeding involved a trier of fact, before the subject matter of the official proceeding was submitted to the ultimate trier of fact.

(b) In a prosecution under AS 11.56.200 , if the false statement was not made in an official proceeding, it is an affirmative defense that the defendant expressly retracted the false statement

(1) before discovery of the falsification became known to the defendant; and

(2) before reliance upon the false statement by the person for whom it was intended.

(c) In a prosecution under AS 11.56.210 , it is an affirmative defense that the defendant expressly retracted the false statement before reliance upon the false statement by the person for whom it was intended.

(d) As used in this section, "during the course of the same official proceeding" includes separate hearings at separate stages of the same official proceeding.



Sec. 11.56.240. - Definitions.

In AS 11.56.200 - 11.56.240, unless the context requires otherwise,

(1) "statement" means a representation of fact and includes a representation of opinion, belief, or other state of mind when the representation clearly relates to state of mind apart from or in addition to any facts that are the subject of the representation;

(2) "sworn statement" means

(A) a statement knowingly given under oath or affirmation attesting to the truth of what is stated, including a notarized statement; or

(B) a statement knowingly given under penalty of perjury under AS 09.63.020.






Article 03 - ESCAPE AND RELATED OFFENSES

Sec. 11.56.300. - Escape in the first degree.

(a) One commits the crime of escape in the first degree if, without lawful authority, one removes oneself from official detention by means of a deadly weapon or a defensive weapon.

(b) Escape in the first degree is a class A felony.



Sec. 11.56.310. - Escape in the second degree.

(a) One commits the crime of escape in the second degree if, without lawful authority, one

(1) removes oneself from

(A) a correctional facility while under official detention;

(B) official detention for a felony or for extradition; or

(C) official detention and, during the escape or at any time before being restored to official detention, one possesses on or about oneself a firearm;

(2) violates AS 11.56.340 and, during the time of the unlawful evasion or at any time before being restored to official detention, one possesses on or about oneself a firearm; or

(3) removes, tampers with, or disables the electronic monitoring equipment, or leaves one's residence or other place designated by the commissioner of corrections for the service by electronic monitoring of official detention for a felony.

(b) Escape in the second degree is a class B felony.



Sec. 11.56.320. - Escape in the third degree.

(a) One commits the crime of escape in the third degree if one

(1) removes oneself from official detention during any lawful movement or activity incident to confinement within a correctional facility for a misdemeanor; or

(2) violates AS 11.56.340 and leaves or attempts to leave the state.

(b) Escape in the third degree is a class C felony.



Sec. 11.56.330. - Escape in the fourth degree.

(a) One commits the crime of escape in the fourth degree if, without lawful authority, one

(1) removes oneself from official detention for a misdemeanor;

(2) having been placed under actual restraint by a peace officer before arrest, removes oneself from the restraint; or

(3) removes, tampers with, or disables the electronic monitoring equipment, or leaves one's residence or other place designated by the commissioner of corrections for the service by electronic monitoring of official detention for a misdemeanor.

(b) Escape in the fourth degree is a class A misdemeanor.



Sec. 11.56.340. - Unlawful evasion.

(a) A person commits the crime of unlawful evasion if, while charged with or convicted of a felony or a misdemeanor,

(1) the person fails to return to official detention within the time authorized following temporary leave granted for a specific purpose or limited period, including leave granted under AS 33.30.181 ; or

(2) while on furlough under AS 33.30.101 - 33.30.131 the person fails to return to the place of confinement or residence within the time authorized by those having direct supervision.

(b) Unlawful evasion is a class A misdemeanor.



Sec. 11.56.350. - Unlawful evasion in the second degree. [Repealed, Sec. 6 ch 51 SLA 1995].

Repealed or Renumbered



Sec. 11.56.370. - Permitting an escape.

(a) A public servant who is required by law to have charge of a person arrested for, charged with, or convicted of a crime commits the crime of permitting an escape if with criminal negligence the public servant permits a person under official detention to escape.

(b) Permitting an escape is a class C felony.



Sec. 11.56.375. - Promoting contraband in the first degree.

(a) A person commits the crime of promoting contraband in the first degree if the person violates AS 11.56.380 and the contraband is

(1) a deadly weapon or a defensive weapon;

(2) an article that is intended by the defendant to be used as a means of facilitating an escape; or

(3) a controlled substance.

(b) Promoting contraband in the first degree is a class C felony.



Sec. 11.56.380. - Promoting contraband in the second degree.

(a) A person commits the crime of promoting contraband in the second degree if the person

(1) introduces, takes, conveys, or attempts to introduce, take, or convey contraband into a correctional facility; or

(2) makes, obtains, possesses, or attempts to make, obtain, or possess anything that person knows to be contraband while under official detention within a correctional facility.

(b) Promoting contraband in the second degree is a class A misdemeanor.



Sec. 11.56.390. - Definition.

In AS 11.56.300 - 11.56.390, "contraband" means any article or thing which persons confined in a correctional facility are prohibited by law from obtaining, making, or possessing in that correctional facility.






Article 04 - OFFENSES RELATING TO JUDICIAL AND OTHER PROCEEDINGS

Sec. 11.56.510. - Interference with official proceedings.

(a) A person commits the crime of interference with official proceedings if the person

(1) uses force on anyone, damages the property of anyone, or threatens anyone with intent to

(A) improperly influence a witness or otherwise influence the testimony of a witness;

(B) influence a juror's vote, opinion, decision, or other action as a juror;

(C) retaliate against a witness or juror because of participation by the witness or juror in an official proceeding; or

(D) otherwise affect the outcome of an official proceeding; or

(2) confers, offers to confer, or agrees to confer a benefit

(A) upon a witness with intent to improperly influence that witness; or

(B) upon a juror with intent to influence the juror's vote, opinion, decision, or other action as a juror or otherwise affect the outcome of an official proceeding.

(b) Interference with official proceedings is a class B felony.



Sec. 11.56.520. - Receiving a bribe by a witness or juror.

(a) A person commits the crime of receiving a bribe by a witness or juror if the person solicits a benefit with the intent that, or accepts or agrees to accept a benefit upon an agreement or understanding that,

(1) the person will be improperly influenced as a witness; or

(2) the person's vote, decision, opinion, or other action as a juror will be influenced.

(b) Receiving a bribe by a witness or juror is a class B felony.



Sec. 11.56.540. - Tampering with a witness in the first degree.

(a) A person commits the crime of tampering with a witness in the first degree if the person knowingly induces or attempts to induce a witness to

(1) testify falsely, offer misleading testimony, or unlawfully withhold testimony in an official proceeding; or

(2) be absent from a judicial proceeding to which the witness has been summoned.

(b) Tampering with a witness in the first degree is a class C felony.



Sec. 11.56.545. - Tampering with a witness in the second degree.

(a) A person commits the crime of tampering with a witness in the second degree if the person knowingly induces or attempts to induce a witness to be absent from an official proceeding, other than a judicial proceeding, to which the witness has been summoned.

(b) Tampering with a witness in the second degree is a class A misdemeanor.



Sec. 11.56.590. - Jury tampering.

(a) A person commits the crime of jury tampering if the person directly or indirectly communicates with a juror other than as permitted by the rules governing the official proceeding with intent to

(1) influence the juror's vote, opinion, decision, or other action as a juror; or

(2) otherwise affect the outcome of the official proceeding.

(b) Jury tampering is a class C felony.



Sec. 11.56.600. - Misconduct by a juror.

(a) A person commits the crime of misconduct by a juror if, being a juror, the person promises or agrees, before the submission of any part of an official proceeding to a jury for deliberation, to vote for or agree to a verdict for or against a party in the official proceeding, or otherwise to affect the outcome of the official proceeding.

(b) Misconduct by a juror is a class C felony.



Sec. 11.56.610. - Tampering with physical evidence.

(a) A person commits the crime of tampering with physical evidence if the person

(1) destroys, mutilates, alters, suppresses, conceals, or removes physical evidence with intent to impair its verity or availability in an official proceeding or a criminal investigation;

(2) makes, presents, or uses physical evidence, knowing it to be false, with intent to mislead a juror who is engaged in an official proceeding or a public servant who is engaged in an official proceeding or a criminal investigation;

(3) prevents the production of physical evidence in an official proceeding or a criminal investigation by the use of force, threat, or deception against anyone; or

(4) does any act described by (1), (2), or (3) of this subsection with intent to prevent the institution of an official proceeding.

(b) Tampering with physical evidence is a class C felony.



Sec. 11.56.620. - Simulating legal process.

(a) A person commits the crime of simulating legal process if, with intent to cause the recipient to take an action on it, the person issues, sends, or delivers

(1) a request for payment of money on behalf of any creditor that in form and substance simulates any legal process issued by a court of this state; or

(2) any purported summons, subpoena, or other legal process knowing that the process was not issued or authorized by a court or other official body authorized by law to do so.

(b) Simulating legal process is a class A misdemeanor.






Article 05 - OBSTRUCTION OF PUBLIC ADMINISTRATION

Sec. 11.56.700. - Resisting or interfering with arrest.

(a) A person commits the crime of resisting or interfering with arrest if, knowing that a peace officer is making an arrest, with the intent of preventing the officer from making the arrest, the person resists personal arrest or interferes with the arrest of another by

(1) force;

(2) committing any degree of criminal mischief; or

(3) any means that creates a substantial risk of physical injury to any person.

(b) Resisting or interfering with arrest is a class A misdemeanor.



Sec. 11.56.705. - Harming a police dog in the first degree.

(a) A person commits the crime of harming a police dog in the first degree if the person intentionally kills or causes serious physical injury to a police dog, knowing the dog to be a police dog.

(b) Harming a police dog in the first degree is a class C felony.



Sec. 11.56.710. - Harming a police dog in the second degree.

(a) A person commits the crime of harming a police dog in the second degree if the person intentionally causes physical injury to or, without causing physical injury to, torments, kicks, strikes, stones, or tampers with a police dog, knowing the dog to be a police dog.

(b) Harming a police dog in the second degree is a class A misdemeanor.



Sec. 11.56.715. - Defense to harming a police dog.

It is a defense to a prosecution under AS 11.56.705 or 11.56.710 that the conduct of the defendant

(1) conformed to accepted veterinary practice; or

(2) was in response to a direct attack on the defendant by a police dog not acting under the control of a peace officer.



Sec. 11.56.720. - Refusing to assist a peace officer or judicial officer.

(a) A person commits the offense of refusing to assist a peace officer or judicial officer if, upon a request, command, or order by someone the person knows to be a peace officer or judicial officer, that person unreasonably fails to make a good faith effort to physically assist the officer in the exercise of official duties.

(b) A person who, without expecting compensation, assists a person in accordance with this section is not liable for civil damages as a result of an act or omission in rendering that assistance. This subsection does not preclude liability for civil damages as a result of reckless, wilful, wanton, or intentional misconduct.

(c) Refusing to assist a peace officer or judicial officer is a violation.



Sec. 11.56.740. - Violating a protective order.

(a) A person commits the crime of violating a protective order if the person is subject to a protective order

(1) issued or filed under AS 18.66 and containing a provision listed in AS 18.66.100 (c)(1) - (7) and knowingly commits or attempts to commit an act with reckless disregard that the act violates or would violate a provision of the protective order; or

(2) issued under AS 18.65.850 , 18.65.855, or 18.65.860 and knowingly commits or attempts to commit an act in violation of the order.

(b) Violation of this section is a class A misdemeanor.

(c) In this section, "protective order" means an order issued or filed under AS 18.65.850 - 18.65.870 or AS 18.66.100 - 18.66.180.



Sec. 11.56.745. - Interfering with a report of a crime involving domestic violence.

(a) A person, other than the victim, commits the crime of interfering with a report of a crime involving domestic violence if the person knowingly interferes with another person who is reporting or attempting to report a crime involving domestic violence to a law enforcement agency.

(b) [Repealed, Sec. 19 ch 86 SLA 1998].

(c) Violation of this section is a class A misdemeanor.



Sec. 11.56.750. - Unlawful contact in the first degree.

(a) A person commits the crime of unlawful contact in the first degree if the person

(1) has been ordered not to contact a victim or witness of the offense as

(A) part of a sentence imposed under AS 12.55.015 ; or

(B) a condition of

(i) release under AS 12.30;

(ii) probation under AS 12.55.101 ; or

(iii) parole under AS 33.16.150 ; and

(2) either directly or indirectly, knowingly contacts or attempts to contact the victim or witness in violation of the order.

(b) Unlawful contact in the first degree is a class A misdemeanor.



Sec. 11.56.755. - Unlawful contact in the second degree.

(a) A person commits the crime of unlawful contact in the second degree if

(1) the person is arrested for a crime against a person under AS 11.41 or a crime involving domestic violence; and

(2) before the person's initial appearance before a judge or magistrate or before dismissal of the charge for which the person was arrested, whichever occurs first, the person initiates communication or attempts to initiate communication with the alleged victim of the crime that was the basis for the person's arrest.

(b) Unlawful contact in the second degree is

(1) a class B misdemeanor if the person was arrested for an offense that is a class A misdemeanor or a felony offense;

(2) a violation if the person was arrested for an offense that is a class B misdemeanor.



Sec. 11.56.756. - Definitions.

In AS 11.56.750 and 11.56.755,

(1) "victim" has the meaning given in AS 12.55.185 ; and

(2) "witness" has the meaning given in AS 12.61.900 .



Sec. 11.56.757. - Violation of condition of release.

(a) A person commits the crime of violation of condition of release if the person

(1) has been charged with a crime or convicted of a crime;

(2) has been released under AS 12.30; and

(3) violates a condition of release imposed by a judicial officer under AS 12.30, other than the requirement to appear as ordered by a judicial officer.

(b) Violation of condition of release is

(1) a class A misdemeanor if the person is released from a charge or conviction of a felony;

(2) a class B misdemeanor if the person is released from a charge or conviction of a misdemeanor.

(c) In this section, "conviction" means that an adult, or a juvenile charged as an adult under AS 47.12, has entered a plea of guilty, guilty but mentally ill, or nolo contendere, or has been found guilty or guilty but mentally ill by a court or jury.



Sec. 11.56.758. - Violation of custodian's duty.

Sec. 11.56.758. Violation of custodian's duty.

(a) A person commits the crime of violation of custodian's duty if the person knowingly fails, when acting as a custodian appointed by the court for a released person under AS 12.30, to report immediately as directed by the court that the person released has violated a condition of release.

(b) Violation of custodian's duty is

(1) a class A misdemeanor if the released person is charged with a felony;

(2) a class B misdemeanor if the released person is charged with a misdemeanor.



Sec. 11.56.760. - Violating an order to submit to DNA testing.

(a) A person commits the crime of violating an order to submit to DNA testing if, when requested by a health care professional acting on behalf of the state to provide a blood sample, oral sample, or both, or when requested by a juvenile or adult correctional, probation, or parole officer or a peace officer to provide an oral sample, the person refuses to provide the sample or samples and the person

(1) has been ordered to submit to DNA testing as part of a sentence imposed under AS 12.55.015 ;

(2) has been convicted of an offense that requires DNA testing under the provisions of AS 44.41.035 ; or

(3) is required to register as a sex offender or child kidnapper under AS 12.63.

(b) In this section, "DNA testing" means the collection of a blood sample, oral sample, or both, for the deoxyribonucleic acid identification registration system under AS 44.41.035 .

(c) Violating an order to submit to DNA testing is a class C felony.



Sec. 11.56.762. - Unlawful use of DNA samples.

(a) A person commits the crime of unlawful use of DNA samples if the person knowingly, without authorization under AS 44.41.035 , possesses or allows another person access to (1) a blood, oral, or tissue sample collected for inclusion in the deoxyribonucleic identification registration system under AS 44.41.035 , or (2) identification data or records derived from those samples.

(b) Unlawful use of DNA samples is a class C felony.



Sec. 11.56.765. - Failure to report a violent crime committed against a child.

(a) A person, other than the victim, commits the crime of failure to report a violent crime committed against a child if the person

(1) witnesses what the person knows or reasonably should know is

(A) the murder or attempted murder of a child by another;

(B) the kidnapping or attempted kidnapping of a child by another;

(C) the sexual penetration or attempted sexual penetration by another

(i) of a child without consent of the child;

(ii) of a child that is mentally incapable;

(iii) of a child that is incapacitated; or

(iv) of a child that is unaware that a sexual act is being committed; or

(D) the assault of a child by another causing serious physical injury to the child;

(2) knows or reasonably should know that the child is under 16 years of age; and

(3) does not in a timely manner report that crime to a peace officer or law enforcement agency.

(b) In a prosecution under this section, it is an affirmative defense that the defendant

(1) did not report in a timely manner because the defendant reasonably believed that doing so would have exposed the defendant or others to a substantial risk of physical injury; or

(2) acted to stop the commission of the crime and stopped

(A) the commission of the crime; or

(B) the completion of the crime being attempted.

(c) In this section,

(1) "incapacitated" has the meaning given in AS 11.41.470 ;

(2) "mentally incapable" has the meaning given in AS 11.41.470 ;

(3) "sexual act" has the meaning given in AS 11.41.470 ;

(4) "without consent" has the meaning given in AS 11.41.470 .

(d) Failure to report a violent crime committed against a child is a class A misdemeanor.



Sec. 11.56.770. - Hindering prosecution in the first degree.

(a) A person commits the crime of hindering prosecution in the first degree if the person renders assistance to a person who has committed a crime punishable as a felony with intent to

(1) hinder the apprehension, prosecution, conviction, or punishment of that person; or

(2) assist that person in profiting or benefiting from the commission of the crime.

(b) For purposes of this section, a person "renders assistance" to another if the person

(1) harbors or conceals the other person;

(2) warns the other person of impending discovery or apprehension;

(3) provides or aids in providing the other person with money, transportation, a dangerous instrument, a disguise, or other means of avoiding discovery or apprehension;

(4) prevents or obstructs, by means of force, threat, or deception, anyone from performing an act which might aid in the discovery or apprehension of the other person;

(5) suppresses by an act of concealment, alteration, or destruction physical evidence which might aid in the discovery or apprehension of the other person; or

(6) aids the other person in securing or protecting the proceeds of the crime.

(c) Hindering prosecution in the first degree is a class C felony.



Sec. 11.56.780. - Hindering prosecution in the second degree.

(a) A person commits the crime of hindering prosecution in the second degree if the person renders assistance to another who has committed a crime punishable as a misdemeanor, with intent to

(1) hinder the apprehension, prosecution, conviction, or punishment of the other person; or

(2) assist the other person in profiting or benefiting from the commission of the crime.

(b) For purposes of this section, a person "renders assistance" to another if the person does any act described in AS 11.56.770 (b).

(c) Hindering prosecution in the second degree is a class B misdemeanor.



Sec. 11.56.790. - Compounding.

(a) A person commits the crime of compounding if, unless authorized by AS 12.45.120 or 12.45.130, the person

(1) confers, offers to confer, or agrees to confer a benefit on another in consideration of that other person's concealing an offense, refraining from initiating or aiding in the prosecution of an offense, or withholding evidence of an offense; or

(2) accepts or agrees to accept a benefit in consideration of concealing an offense, refraining from initiating or aiding in the prosecution of an offense, or withholding evidence of an offense.

(b) Compounding is a class A misdemeanor.



Sec. 11.56.800. - False information or report.

(a) A person commits the crime of false information or report if the person knowingly

(1) gives false information to a peace officer

(A) with the intent of implicating another in an offense; or

(B) concerning the person's identity while the person is

(i) under arrest, detention, or investigation for a crime; or

(ii) being served with an arrest warrant or being issued a citation;

(2) makes a false report to a peace officer that a crime has occurred or is about to occur;

(3) makes a false report or gives a false alarm, under circumstances not amounting to terroristic threatening in the second degree under AS 11.56.810, that a fire or other incident dangerous to life or property calling for an emergency response has occurred or is about to occur; or

(4) makes a false report to the Department of Natural Resources under AS 46.17 concerning the condition of a dam or reservoir.

(b) False information or report is a class A misdemeanor.



Sec. 11.56.805. - False accusation.

(a) A person commits the crime of false accusation if the person knowingly or intentionally initiates a false complaint with the Select Committee on Legislative Ethics established in AS 24.60.

(b) False accusation is a class A misdemeanor.



Sec. 11.56.807. - Terroristic threatening in the first degree.

(a) A person commits the crime of terroristic threatening in the first degree if the person knowingly sends or delivers a bacteriological, biological, chemical, or radiological substance or an imitation bacteriological, biological, chemical, or radiological substance and, as a result,

(1) places a person in reasonable fear of physical injury to any person;

(2) causes evacuation of a building, public place or area, business premises, or mode of public transportation; or

(3) causes serious public inconvenience.

(b) In this section,

(1) "bacteriological, biological, chemical, or radiological substance" means a material that is capable of causing serious physical injury;

(2) "imitation bacteriological, biological, chemical, or radiological substance" means a material that by its appearance would lead a reasonable person to believe that it is capable of causing serious physical injury.

(c) Terroristic threatening in the first degree is a class B felony.



Sec. 11.56.810. - Terroristic threatening in the second degree.

(a) A person commits the crime of terroristic threatening in the second degree if the person knowingly makes a false report that a circumstance

(1) dangerous to human life exists or is about to exist and

(A) a person is placed in reasonable fear of physical injury to any person;

(B) causes evacuation of a building, public place or area, business premises, or mode of public transportation;

(C) causes serious public inconvenience; or

(D) the report claims that a bacteriological, biological, chemical, or radiological substance that is capable of causing serious physical injury has been sent or is present in a building, public place or area, business premises, or mode of public transportation; or

(2) exists or is about to exist that is dangerous to the proper or safe functioning of an oil or gas pipeline or supporting facility, utility, or transportation or cargo facility; in this paragraph, "oil or gas pipeline and supporting facility" and "utility" have the meanings given in AS 11.46.495 .

(b) Terrorist threatening in the second degree is a class C felony.



Sec. 11.56.815. - Tampering with public records in the first degree.

(a) A person commits the crime of tampering with public records in the first degree if the person violates

(1) AS 11.56.820 (a)(3) with intent to obtain a benefit for that person or any person or to injure or deprive another person of a benefit; or

(2) AS 11.56.820 (a)(1) or (2) with the intent to conceal a fact material to an investigation or the provision of services under AS 47.10, AS 47.12, AS 47.17, AS 47.20, or AS 47.24.

(b) Tampering with public records in the first degree is a class C felony.



Sec. 11.56.820. - Tampering with public records in the second degree.

(a) A person commits the crime of tampering with public records in the second degree if the person

(1) knowingly makes a false entry in or falsely alters a public record;

(2) knowingly destroys, mutilates, suppresses, conceals, removes, or otherwise impairs the verity, legibility, or availability of a public record, knowing that the person lacks the authority to do so; or

(3) certifies a public record setting out a claim against a government agency, or the property of a government agency, with reckless disregard of whether the claim is lawful, or that payment of the claim is not authorized in the budget of the government agency.

(b) In this section

(1) "certifies" means attesting to the existence, truth, or accuracy of facts, or that one holds an opinion, stated in a public record; the term includes the responsibilities for state officials set out in AS 37.10.030;

(2) "falsely alters" has the meaning ascribed to it in AS 11.46.580 ; and

(3) "makes a false entry" means to change or create a public record, whether complete or incomplete, by means of erasure, obliteration, deletion, insertion of new matter, transposition of matter, or by any other means, so that the record so changed or created states or implies a fact that the maker knows is not true, or states or implies an opinion that the maker does not hold.

(c) Tampering with public records in the second degree is a class A misdemeanor.



Sec. 11.56.825. - Unlawful possession or use of traffic preemption device.

(a) A person commits the crime of unlawful possession or use of a traffic preemption device if the person possesses or uses a traffic preemption device and that person is not, at the time of the possession or use, operating an emergency vehicle.

(b) This section does not apply to

(1) an employee of the state or a municipality who, at the time of the possession or use of a traffic preemption device, is authorized to install, repair, or maintain traffic preemption devices and only uses a device in the process of installing, repairing, and maintaining the devices; or

(2) a person operating a motor vehicle involved in highway maintenance or public transit that has been authorized by the Department of Transportation and Public Facilities or by the municipal assembly or council, as appropriate, to possess or use a traffic preemption device.

(c) In this section,

(1) "emergency vehicle" means a police, fire, or emergency medical service vehicle that only uses a traffic preemption device when responding to a fire or other emergency or when transporting a patient to a hospital or clinic or for transfer to another emergency vehicle;

(2) "traffic preemption device" means a system that uses infrared light or other technology on a motor vehicle to transmit a signal to a receiver connected to a traffic light or other traffic control device for the purpose of giving the vehicle transmitting the signal the right-of-way by changing the traffic light or control device.

(d) Unlawful possession or use of a traffic preemption device is a class A misdemeanor.



Sec. 11.56.830. - Impersonating a public servant.

(a) A person commits the crime of impersonating a public servant if the person pretends to be a public servant and does any act in that capacity.

(b) It is not a defense to a prosecution under this section that

(1) the office the defendant pretended to hold did not in fact exist; or

(2) the defendant was in fact a public servant different than the one the defendant pretended to be.

(c) This section does not apply to a peace officer acting within the scope and authority of the officer's employment.

(d) Impersonating a public servant is a class B misdemeanor.



Sec. 11.56.835. - Failure to register as a sex offender or child kidnapper in the first degree.

(a) A person commits the crime of failure to register as a sex offender or child kidnapper in the first degree if the person violates AS 11.56.840

(1) and the person has been previously convicted of a crime under this section or AS 11.56.840 or a law or ordinance of this or another jurisdiction with elements similar to a crime under this section or AS 11.56.840; or

(2) with intent to escape detection or identification and, by escaping detection or identification, to facilitate the person's commission of a sex offense or child kidnapping.

(b) In a prosecution under (a)(2) of this section, the fact that the defendant, for a period of at least one year, failed to register as a sex offender or child kidnapper, failed to file the annual or quarterly written verification, or changed the sex offender's or child kidnapper's address and did not file the required notice of change of address, is prima facie evidence that the defendant intended to escape detection or identification and, by escaping detection or identification, to facilitate the person's commission of a sex offense or child kidnapping.

(c) In this section, "child kidnapping" and "sex offense" have the meanings given in AS 12.63.100 .

(d) Failure to register as a sex offender or child kidnapper in the first degree is a class C felony.



Sec. 11.56.840. - Failure to register as a sex offender or child kidnapper in the second degree.

(a) A person commits the crime of failure to register as a sex offender or child kidnapper in the second degree if the person knowingly fails to (1) register, (2) file the written notice of change of address, (3) file the annual or quarterly written verification, or (4) supply all of the information required to be submitted under (1) - (3) of this subsection, as required in AS 12.63.010 .

(b) Failure to register as a sex offender or child kidnapper in the second degree is a class A misdemeanor.



Sec. 11.56.845. - Hindering the Legislative Budget and Audit Committee.

(a) A person commits hindering the Legislative Budget and Audit Committee if the person intentionally (1) fails to give, or (2) directs, orders, threatens, restrains, coerces, forces, or prevents another person from giving, full cooperation to the legislative auditor or the legislative fiscal analyst in assembling or furnishing requested information to the committee or its staff, and the person did not reasonably believe that the action or failure to act was legally justified.

(b) Hindering the Legislative Budget and Audit Committee is a violation, punishable by a fine of not more than $5,000.






Article 06 - ABUSE OF PUBLIC OFFICE

Sec. 11.56.850. - Official misconduct.

(a) A public servant commits the crime of official misconduct if, with intent to obtain a benefit or to injure or deprive another person of a benefit, the public servant

(1) performs an act relating to the public servant's office but constituting an unauthorized exercise of the public servant's official functions, knowing that that act is unauthorized; or

(2) knowingly refrains from performing a duty which is imposed upon the public servant by law or is clearly inherent in the nature of the public servant's office.

(b) Official misconduct is a class A misdemeanor.



Sec. 11.56.860. - Misuse of confidential information.

(a) A person who is or has been a public servant commits the crime of misuse of confidential information if the person

(1) learns confidential information through employment as a public servant; and

(2) while in office or after leaving office, uses the confidential information for personal gain or in a manner not connected with the performance of official duties other than by giving sworn testimony or evidence in a legal proceeding in conformity with a court order.

(b) As used in this section, "confidential information" means information which has been classified confidential by law.

(c) Misuse of confidential information is a class A misdemeanor.



Sec. 11.56.870. - Renumbered as AS 11.56.845 .

Repealed or Renumbered






Article 07 - GENERAL PROVISIONS

Sec. 11.56.900. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "improperly influence a witness" means to cause or induce a witness to

(A) testify falsely, offer misleading testimony, or unlawfully withhold testimony in an official proceeding;

(B) avoid or attempt to avoid legal process summoning the witness to testify in an official proceeding, regardless of whether legal process has issued;

(C) be absent from an official proceeding to which the witness has been summoned; or

(D) engage in conduct described in AS 11.56.610 ;

(2) "judicial officer" means a supreme court justice, including the chief justice, a judge of the court of appeals, a judge of the superior court, a district court judge, or a magistrate;

(3) "juror" means a person who is a member of an impanelled jury or a person who has been drawn or summoned to attend as a prospective juror;

(4) "physical evidence" means an article, object, document, record, or other thing of physical substance;

(5) "testimony" means oral or written statements, documents, or other material that may be offered by a witness in an official proceeding;

(6) "witness" means

(A) a witness summoned or appearing in an official proceeding; or

(B) a person who the defendant believes may be called as a witness in an official proceeding, present or future.









Chapter 11.60. - OFFENSES AGAINST PUBLIC POLICY

Sec. 11.60.010. - 11.60.220 - l Lotteries; minors; opium dens; gambling; dangerous animals at large; vagrancy. [Repealed, Sec. 21 ch 166 SLA 1978. For present law on gambling offenses, see AS 11.66.200 - 11.66.280; for present law on selling or giving of tobacco to minor, see AS 11.76.100 ].

Repealed or Renumbered



Sec. 11.60.225. - [Renumbered as AS 44.09.015 ].

Repealed or Renumbered



Sec. 11.60.230. - 11.60.240 - l Full and equal accommodations, facilities, privileges. [Repealed, Sec. 8 ch 117 SLA 1965].

Repealed or Renumbered



Sec. 11.60.250. - 11.60.270 - l [Renumbered as AS 29.43.100 - 29.43.110].

Repealed or Renumbered



Sec. 11.60.280. - 11.60.320 - l [Renumbered as AS 42.20.300 - 42.20.340].

Repealed or Renumbered



Sec. 11.60.340. - 11.60.350 - l Conspiracy against rights; deprivation of rights under color of law. [Repealed, Sec. 21 ch 166 SLA 1978. For law on interference with constitutional rights, see AS 11.76.110 ].

Repealed or Renumbered






Chapter 11.61. - OFFENSES AGAINST PUBLIC ORDER

Article 01 - RIOT, DISORDERLY CONDUCT, AND RELATED OFFENSES

Sec. 11.61.100. - Riot.

(a) A person commits the crime of riot if, while participating with five or more others, the person engages in tumultuous and violent conduct in a public place and thereby causes, or creates a substantial risk of causing, damage to property or physical injury to a person.

(b) Riot is a class C felony.



Sec. 11.61.110. - Disorderly conduct.

(a) A person commits the crime of disorderly conduct if,

(1) with intent to disturb the peace and privacy of another not physically on the same premises or with reckless disregard that the conduct is having that effect after being informed that it is having that effect, the person makes unreasonably loud noise;

(2) in a public place or in a private place of another without consent, and with intent to disturb the peace and privacy of another or with reckless disregard that the conduct is having that effect after being informed that it is having that effect, the person makes unreasonably loud noise;

(3) in a public place, when a crime has occurred, the person refuses to comply with a lawful order of a peace officer to disperse;

(4) in a private place, the person refuses to comply with an order of a peace officer to leave premises in which the person has neither a right of possession nor the express invitation to remain of a person having a right of possession;

(5) in a public or private place, the person challenges another to fight or engages in fighting other than in self-defense;

(6) the person recklessly creates a hazardous condition for others by an act which has no legal justification or excuse; or

(7) the offender intentionally exposes the offender's buttock or anus to another with reckless disregard for the offensive or insulting effect the act may have on that person.

(b) As used in this section, "noise" is "unreasonably loud" if, considering the nature and purpose of the defendant's conduct and the circumstances known to the defendant, including the nature of the location and the time of day or night, the conduct involves a gross deviation from the standard of conduct that a reasonable person would follow in the same situation. "Noise" does not include speech that is constitutionally protected.

(c) Disorderly conduct is a class B misdemeanor and is punishable as authorized in AS 12.55 except that a sentence of imprisonment, if imposed, shall be for a definite term of not more than 10 days.



Sec. 11.61.120. - Harassment.

(a) A person commits the crime of harassment if, with intent to harass or annoy another person, that person

(1) insults, taunts, or challenges another person in a manner likely to provoke an immediate violent response;

(2) telephones another and fails to terminate the connection with intent to impair the ability of that person to place or receive telephone calls;

(3) makes repeated telephone calls at extremely inconvenient hours;

(4) makes an anonymous or obscene telephone call, an obscene electronic communication, or a telephone call or electronic communication that threatens physical injury or sexual contact; or

(5) subjects another person to offensive physical contact.

(b) Harassment is a class B misdemeanor.



Sec. 11.61.123. - Indecent viewing or photography.

(a) A person commits the crime of indecent viewing or photography if, in the state, the person knowingly views, or produces a picture of, the private exposure of the genitals, anus, or female breast of another person and the view or production is without the knowledge or consent of

(1) the parent or guardian of the person viewed, or who is shown in the picture, if the person who is viewed or shown is under 16 years of age; and

(2) the person viewed or shown in the picture, if the person viewed or shown is at least 13 years of age.

(b) Each viewing of a person, and each production of a picture of a person, whose genitals, anus, or female breast are viewed or are shown in a picture constitutes a separate violation of this section.

(c) This section does not apply to viewing or photography conducted by a law enforcement agency for a law enforcement purpose.

(d) In a prosecution under this section, it is an affirmative defense that the viewing or photography was conducted as a security surveillance system, notice of the viewing or photography was posted, and any viewing or use of pictures produced is done only in the interest of crime prevention or prosecution.

(e) In this section,

(1) "picture" means a film, photograph, negative, slide, book, newspaper, or magazine, whether in print, electronic, magnetic, or digital format; and

(2) "private exposure" means that a person has exposed the person's body or part of the body in a place, and under circumstances, that the person reasonably believed would not result in the person's body or body parts being (A) viewed by the defendant; or (B) produced in a picture; "private exposure" does not include the exposure of a person's body or body parts in a law enforcement facility, correctional facility, designated treatment facility, or a juvenile detention facility; in this paragraph, "correctional facility" has the meaning given in AS 33.30.901 , "designated treatment facility" has the meaning given in AS 47.30.915 , and "juvenile detention facility" has the meaning given in AS 47.12.990 .

(f) Indecent viewing or photography is a

(1) class C felony if the person viewed or shown in a picture was, at the time of the viewing or production of the picture, a minor;

(2) class A misdemeanor if the person viewed or shown in a picture was, at the time of the viewing or production of the picture, an adult.



Sec. 11.61.125. - Distribution of child pornography.

(a) A person commits the crime of distribution of child pornography if the person brings or causes to be brought into the state for distribution, or in the state distributes, or in the state possesses, prepares, publishes, or prints with intent to distribute, any material that visually or aurally depicts conduct described in AS 11.41.455 (a), knowing that the production of the material involved the use of a child under 18 years of age who engaged in the conduct.

(b) This section does not apply to acts that are an integral part of the exhibition or performance of a motion picture if the acts are performed within the scope of employment by a motion picture operator or projectionist employed by the owner or manager of a theater or other place for the showing of motion pictures, unless the motion picture operator or projectionist

(1) has a financial interest in the theater or place in which employed; or

(2) causes the performance or motion picture to be performed or exhibited without the consent of the manager or owner of the theater or other place of showing.

(c) The possession of 100 or more films, audio, video, electronic, or electromagnetic recordings, photographs, negatives, slides, books, newspapers, magazines, or other materials, including a combination of these items totaling 100 or more, is prima facie evidence of distribution and intent to distribute under (a) of this section.

(d) In this section, "distribution" includes the following, whether or not for monetary or other consideration: delivering, selling, renting, leasing, lending, giving, circulating, exhibiting, presenting, providing, exchanging, placing on a computer network or computer system, and providing billing collection, or other ancillary services for or otherwise supporting these activities.

(e) Distribution of child pornography is a

(1) class B felony; or

(2) class A felony if the person has been previously convicted of distribution of child pornography in this jurisdiction or a similar crime in this or another jurisdiction.



Sec. 11.61.127. - Possession of child pornography.

(a) A person commits the crime of possession of child pornography if the person knowingly possesses any material that visually or aurally depicts conduct described in AS 11.41.455 (a) knowing that the production of the material involved the use of a child under 18 years of age who engaged in the conduct.

(b) This section does not apply to persons providing plethysmograph assessments in the course of a sex offender treatment program that meets the minimum standards under AS 33.30.011 (5).

(c) Each film, audio, video, electronic, or electromagnetic recording, photograph, negative, slide, book, newspaper, magazine, or other material that visually or aurally depicts conduct described in AS 11.41.455(a) that is possessed by a person knowing that the production of the material involved the use of a child under 18 years of age that engaged in the conduct is a separate violation of this section.

(d) Possession of child pornography is a class C felony.



Sec. 11.61.128. - Electronic distribution of indecent material to minors.

(a) A person commits the crime of electronic distribution of indecent material to minors if the person, being 18 years of age or older, knowingly distributes to another person by computer any material that depicts an act described in AS 11.41.455 (a)(1) - (7) and

(1) the other person is a child under 16 years of age; or

(2) the person believes that the other person is a child under 16 years of age.

(b) In this section, it is not a defense that the victim was not actually under 16 years of age.

(c) Except as provided in (d) of this section, electronic distribution of indecent material to minors is a class C felony.

(d) Electronic distribution of indecent material to minors is a class B felony if the defendant was, at the time of the offense, required to register as a sex offender or child kidnapper under AS 12.63 or a similar law of another jurisdiction.



Sec. 11.61.129. - Forfeiture of property used in indecent viewing or photography or child pornography.

(a) Property used to aid a violation of AS 11.61.123 - 11.61.127 or to aid the solicitation of, attempt to commit, or conspiracy to commit a violation of AS 11.61.123 - 11.61.127 may be forfeited to the state upon the conviction of the offender.

(b) In this section, "property" has the meaning given in AS 11.41.468 .



Sec. 11.61.130. - Misconduct involving a corpse.

(a) A person commits the crime of misconduct involving a corpse if

(1) except as authorized by law or in an emergency, the person intentionally disinters, removes, conceals, or mutilates a corpse;

(2) the person engages in sexual penetration of a corpse; or

(3) the person detains a corpse for a debt or demand or upon a lien or charge.

(b) Misconduct involving a corpse is a class A misdemeanor.



Sec. 11.61.140. - Cruelty to animals.

(a) A person commits cruelty to animals if the person

(1) knowingly inflicts severe and prolonged physical pain or suffering on an animal;

(2) with criminal negligence, fails to care for an animal and, as a result, causes the death of the animal or causes severe physical pain or prolonged suffering to the animal;

(3) kills or injures an animal by the use of a decompression chamber; or

(4) intentionally kills or injures a pet or livestock by the use of poison.

(b) Each animal that is subject to cruelty to animals under (a)(1) - (4) of this section shall constitute a separate offense.

(c) It is a defense to a prosecution under this section that the conduct of the defendant

(1) was part of scientific research governed by accepted standards;

(2) constituted the humane destruction of an animal;

(3) conformed to accepted veterinary or animal husbandry practices;

(4) was necessarily incidental to lawful fishing, hunting or trapping activities;

(5) conformed to professionally accepted training and discipline standards.

(d) In (a)(2) of this section, failure to provide the minimum standards of care for an animal under AS 03.55.100 is prima facie evidence of failure to care for an animal.

(e) This section does not apply to generally accepted dog mushing or pulling contests or practices or rodeos or stock contests.

(f) Cruelty to animals is a class A misdemeanor. The court may also

(1) require forfeiture of any animal affected to the state or to a custodian that supplies shelter, care, or medical treatment for the animal;

(2) require the defendant to reimburse the state or a custodian for all reasonable costs incurred in providing necessary shelter, care, veterinary attention, or medical treatment for any animal affected;

(3) prohibit or limit the defendant's ownership, possession, or custody of animals for up to 10 years.



Sec. 11.61.145. - Promoting an exhibition of fighting animals.

(a) A person commits the crime of promoting an exhibition of fighting animals if the person

(1) owns, possesses, keeps, or trains an animal with intent that it be engaged in an exhibition of fighting animals;

(2) instigates, promotes, or has a pecuniary interest in an exhibition of fighting animals; or

(3) attends an exhibition of fighting animals.

(b) The animals, equipment, vehicles, money, and other personal property used by a person in a violation of (a)(1) or (2) of this section shall be forfeited to the state if the person is convicted of an offense under this section.

(c) In this section, "animal" means a vertebrate living creature not a human being, but does not include fish.

(d) Promoting an exhibition of fighting animals

(1) under (a)(1) or (2) of this section is a class C felony;

(2) under (a)(3) of this section is a violation for the first offense and a class B misdemeanor for the second and each subsequent offense.



Sec. 11.61.150. - Obstruction of highways.

(a) A person commits the crime of obstruction of highways if the person knowingly

(1) places, drops, or permits to drop on a highway any substance that creates a substantial risk of physical injury to others using the highway; or

(2) renders a highway impassable or passable only with unreasonable inconvenience or hazard.

(b) It is an affirmative defense to a prosecution under (a)(1) of this section that

(1) the defendant took reasonable steps to remove the substance from the highway; and

(2) no person suffered physical injury as a result of the presence of the substance on the highway.

(c) Obstruction of highways is a class B misdemeanor.



Sec. 11.61.160. - Recruiting a gang member in the first degree.

(a) A person commits the crime of recruiting a gang member in the first degree if the person uses or threatens the use of force against a person or property to induce a person to participate in a criminal street gang or to commit a crime on behalf of a criminal street gang.

(b) Recruiting a gang member in the first degree is a class C felony.



Sec. 11.61.165. - Recruiting a gang member in the second degree.

(a) A person commits the crime of recruiting a gang member in the second degree if the person is 18 years of age or older and, without force or the threat of force, encourages or recruits a person who is under 18 years of age and at least three years younger than the offender to participate in a criminal street gang.

(b) Recruiting a gang member in the second degree is a class A misdemeanor.






Article 02 - WEAPONS AND EXPLOSIVES

Sec. 11.61.190. - Misconduct involving weapons in the first degree.

(a) A person commits the crime of misconduct involving weapons in the first degree if the person

(1) uses or attempts to use a firearm during the commission of an offense under AS 11.71.010 - 11.71.040; or

(2) discharges a firearm from a propelled vehicle while the vehicle is being operated and under circumstances manifesting substantial and unjustifiable risk of physical injury to a person or damage to property.

(b) Misconduct involving weapons in the first degree is a class A felony.



Sec. 11.61.195. - Misconduct involving weapons in the second degree.

(a) A person commits the crime of misconduct involving weapons in the second degree if the person knowingly

(1) possesses a firearm during the commission of an offense under AS 11.71.010 - 11.71.040;

(2) violates AS 11.61.200 (a)(1) and is within the grounds of or on a parking lot immediately adjacent to

(A) a public or private preschool, elementary, junior high, or secondary school without the permission of the chief administrative officer of the school or district or the designee of the chief administrative officer; or

(B) an entity, other than a private residence, licensed as a child care facility under AS 47.32 or recognized by the federal government for the care of children; or

(3) discharges a firearm at or in the direction of

(A) a building with reckless disregard for a risk of physical injury to a person; or

(B) a dwelling.

(b) Misconduct involving weapons in the second degree is a class B felony.



Sec. 11.61.200. - Misconduct involving weapons in the third degree.

(a) A person commits the crime of misconduct involving weapons in the third degree if the person

(1) knowingly possesses a firearm capable of being concealed on one's person after having been convicted of a felony or adjudicated a delinquent minor for conduct that would constitute a felony if committed by an adult by a court of this state, a court of the United States, or a court of another state or territory;

(2) knowingly sells or transfers a firearm capable of being concealed on one's person to a person who has been convicted of a felony by a court of this state, a court of the United States, or a court of another state or territory;

(3) manufactures, possesses, transports, sells, or transfers a prohibited weapon;

(4) knowingly sells or transfers a firearm to another whose physical or mental condition is substantially impaired as a result of the introduction of an intoxicating liquor or controlled substance into that other person's body;

(5) removes, covers, alters, or destroys the manufacturer's serial number on a firearm with intent to render the firearm untraceable;

(6) possesses a firearm on which the manufacturer's serial number has been removed, covered, altered, or destroyed, knowing that the serial number has been removed, covered, altered, or destroyed with the intent of rendering the firearm untraceable;

(7) violates AS 11.46.320 and, during the violation, possesses on the person a firearm when the person's physical or mental condition is impaired as a result of the introduction of an intoxicating liquor or controlled substance into the person's body;

(8) violates AS 11.46.320 or 11.46.330 by entering or remaining unlawfully on premises or in a propelled vehicle in violation of a provision of an order issued or filed under AS 18.66.100 - 18.66.180 or issued under former AS 25.35.010 (b) or 25.35.020 and, during the violation, possesses on the person a defensive weapon or a deadly weapon, other than an ordinary pocketknife;

(9) communicates in person with another in violation of AS 11.56.740 and, during the communication, possesses on the person a defensive weapon or a deadly weapon, other than an ordinary pocketknife;

(10) resides in a dwelling knowing that there is a firearm capable of being concealed on one's person or a prohibited weapon in the dwelling if the person has been convicted of a felony by a court of this state, a court of the United States, or a court of another state or territory, unless the person has written authorization to live in a dwelling in which there is a concealable weapon described in this paragraph from a court of competent jurisdiction or from the head of the law enforcement agency of the community in which the dwelling is located;

(11) discharges a firearm from a propelled vehicle while the vehicle is being operated in circumstances other than described in AS 11.61.190(a)(2); or

(12) knowingly possesses a firearm that is concealed on the person after having been convicted of a felony or adjudicated a delinquent minor for conduct that would constitute a felony if committed by an adult by a court of this state, a court of the United States, or a court of another state or territory.

(b) It is an affirmative defense to a prosecution

(1) under (a)(1) of this section that

(A) the person convicted of the prior offense on which the action is based received a pardon for that conviction;

(B) the underlying conviction upon which the action is based has been set aside under AS 12.55.085 or as a result of post-conviction proceedings; or

(C) a period of 10 years or more has elapsed between the date of the person's unconditional discharge on the prior offense or adjudication of juvenile delinquency and the date of the violation of (a)(1) of this section, and the prior conviction or adjudication of juvenile delinquency did not result from a violation of AS 11.41 or of a similar law of the United States or of another state or territory;

(2) under (a)(2) or (10) of this section that

(A) the person convicted of the prior offense on which the action is based received a pardon for that conviction;

(B) the underlying conviction upon which the action is based has been set aside under AS 12.55.085 or as a result of post-conviction proceedings; or

(C) a period of 10 years or more has elapsed between the date of the person's unconditional discharge on the prior offense and the date of the violation of (a)(2) or (10) of this section, and the prior conviction did not result from a violation of AS 11.41 or of a similar law of the United States or of another state or territory.

(c) It is an affirmative defense to a prosecution under (a)(3) of this section that the manufacture, possession, transportation, sale, or transfer of the prohibited weapon was in accordance with registration under 26 U.S.C. 5801-5872 (National Firearms Act).

(d) It is an affirmative defense to a prosecution under (a)(11) of this section that the person was using a firearm while hunting, trapping, or fishing in a manner not prohibited by statute or regulation.

(e) The provisions of (a)(3) and (11) of this section do not apply to a peace officer acting within the scope and authority of the officer's employment.

(f) For purposes of (a)(12) of this section, a firearm on a person is concealed if it is covered or enclosed in any manner so that an observer cannot determine that it is a firearm without removing it from that which covers or encloses it or without opening, lifting, or removing that which covers or encloses it. A firearm on a person is not concealed if it is unloaded and is encased in a closed container designed for transporting firearms.

(g) It is an affirmative defense to a prosecution under (a)(12) of this section that

(1) either

(A) the defendant convicted of the prior offense on which the action is based received a pardon for that conviction;

(B) the underlying conviction upon which the action is based has been set aside under AS 12.55.085 or as a result of post-conviction proceedings; or

(C) a period of 10 years or more has elapsed between the date of the defendant's unconditional discharge on the prior offense or adjudication of juvenile delinquency and the date of the violation of (a)(12) of this section, and the prior conviction or adjudication of juvenile delinquency did not result from a violation of AS 11.41 or of a similar law of the United States or of another state or territory; and

(2) at the time of possession, the defendant was

(A) in the defendant's dwelling or on land owned or leased by the defendant appurtenant to the dwelling; or

(B) actually engaged in lawful hunting, fishing, trapping, or other lawful outdoor activity that necessarily involves the carrying of a weapon for personal protection.

(h) As used in this section,

(1) "prohibited weapon" means any

(A) explosive, incendiary, or noxious gas

(i) mine or device that is designed, made, or adapted for the purpose of inflicting serious physical injury or death;

(ii) rocket, other than an emergency flare, having a propellant charge of more than four ounces;

(iii) bomb; or

(iv) grenade;

(B) device designed, made, or adapted to muffle the report of a firearm;

(C) firearm that is capable of shooting more than one shot automatically, without manual reloading, by a single function of the trigger; or

(D) rifle with a barrel length of less than 16 inches, shotgun with a barrel length of less than 18 inches, or firearm made from a rifle or shotgun which, as modified, has an overall length of less than 26 inches;

(2) "unconditional discharge" has the meaning ascribed to it in AS 12.55.185.

(i) Misconduct involving weapons in the third degree is a class C felony.



Sec. 11.61.210. - Misconduct involving weapons in the fourth degree.

(a) A person commits the crime of misconduct involving weapons in the fourth degree if the person

(1) possesses on the person, or in the interior of a vehicle in which the person is present, a firearm when the person's physical or mental condition is impaired as a result of the introduction of an intoxicating liquor or a controlled substance into the person's body in circumstances other than described in AS 11.61.200 (a)(7);

(2) discharges a firearm from, on, or across a highway;

(3) discharges a firearm with reckless disregard for a risk of damage to property or a risk of physical injury to a person under circumstances other than those described in AS 11.61.195 (a)(3)(A);

(4) manufactures, possesses, transports, sells, or transfers metal knuckles;

(5) manufactures, sells, or transfers a switchblade or a gravity knife;

(6) knowingly sells a firearm or a defensive weapon to a person under 18 years of age;

(7) other than a preschool, elementary, junior high, or secondary school student, knowingly possesses a deadly weapon or a defensive weapon, without the permission of the chief administrative officer of the school or district or the designee of the chief administrative officer, within the buildings of, on the grounds of, or on the school parking lot of a public or private preschool, elementary, junior high, or secondary school, on a school bus while being transported to or from school or a school-sponsored event, or while participating in a school-sponsored event, except that a person 21 years of age or older may possess

(A) a deadly weapon, other than a loaded firearm, in the trunk of a motor vehicle or encased in a closed container in a motor vehicle;

(B) a defensive weapon;

(C) an unloaded firearm if the person is traversing school premises in a rural area for the purpose of entering public or private land that is open to hunting and the school board with jurisdiction over the school premises has elected to have this exemption apply to the school premises; in this subparagraph, "rural" means a community with a population of 5,500 or less that is not connected by road or rail to Anchorage or Fairbanks or with a population of 1,500 or less that is connected by road or rail to Anchorage or Fairbanks; or

(8) being a preschool, elementary, junior high, or secondary school student, knowingly possesses a deadly weapon or a defensive weapon, within the buildings of, on the grounds of, or on the school parking lot of a public or private preschool, elementary, junior high, or secondary school, on a school bus while being transported to or from school or a school-sponsored event, or while participating in a school-sponsored event, except that a student may possess a deadly weapon, other than a firearm as defined under 18 U.S.C. 921, or a defensive weapon if the student has obtained the prior permission of the chief administrative officer of the school or district or the designee of the chief administrative officer for the possession.

(b) [Repealed, Sec. 4 ch 63 SLA 1990].

(c) The provisions of (a)(7) of this section do not apply to a peace officer acting within the scope and authority of the officer's employment.

(d) Misconduct involving weapons in the fourth degree is a class A misdemeanor.



Sec. 11.61.215. - Intoxication as applicable to possession of a firearm. [Repealed, Sec. 11 ch 59 SLA 1991].

Repealed or Renumbered



Sec. 11.61.220. - Misconduct involving weapons in the fifth degree.

(a) A person commits the crime of misconduct involving weapons in the fifth degree if the person

(1) is 21 years of age or older and knowingly possesses a deadly weapon, other than an ordinary pocket knife or a defensive weapon,

(A) that is concealed on the person, and, when contacted by a peace officer, the person fails to

(i) immediately inform the peace officer of that possession; or

(ii) allow the peace officer to secure the deadly weapon, or fails to secure the weapon at the direction of the peace officer, during the duration of the contact;

(B) that is concealed on the person within the residence of another person unless the person has first obtained the express permission of an adult residing there to bring a concealed deadly weapon within the residence;

(2) knowingly possesses a loaded firearm on the person in any place where intoxicating liquor is sold for consumption on the premises;

(3) being an unemancipated minor under 16 years of age, possesses a firearm without the consent of a parent or guardian of the minor;

(4) knowingly possesses a firearm

(A) within the grounds of or on a parking lot immediately adjacent to an entity, other than a private residence, licensed as a child care facility under AS 47.32 or recognized by the federal government for the care of children, except that a person 21 years of age or older may possess an unloaded firearm in the trunk of a motor vehicle or encased in a closed container of a motor vehicle;

(B) within a

(i) courtroom or office of the Alaska Court System; or

(ii) courthouse that is occupied only by the Alaska Court System and other justice-related agencies; or

(C) within a domestic violence or sexual assault shelter that receives funding from the state;

(5) possesses or transports a switchblade or a gravity knife; or

(6) is less than 21 years of age and knowingly possesses a deadly weapon, other than an ordinary pocket knife or a defensive weapon, that is concealed on the person.

(b) In a prosecution under (a)(6) of this section, it is an affirmative defense that the defendant, at the time of possession, was

(1) in the defendant's dwelling or on land owned or leased by the defendant appurtenant to the dwelling; or

(2) actually engaged in lawful hunting, fishing, trapping, or other lawful outdoor activity that necessarily involves the carrying of a weapon for personal protection.

(c) The provisions of (a)(2) and (4) of this section do not apply to a peace officer acting within the scope and authority of the officer's employment.

(d) In a prosecution under (a)(2) of this section, it is

(1) an affirmative defense that

(A) [Repealed, Sec. 7 ch 62 SLA 2003].

(B) the loaded firearm was a concealed handgun as defined in AS 18.65.790; and

(C) the possession occurred at a place designated as a restaurant for the purposes of AS 04.16.049 and the defendant did not consume intoxicating liquor at the place;

(2) a defense that the defendant, at the time of possession, was on business premises

(A) owned by or leased by the defendant; or

(B) in the course of the defendant's employment for the owner or lessee of those premises.

(e) For purposes of this section, a deadly weapon on a person is concealed if it is covered or enclosed in any manner so that an observer cannot determine that it is a weapon without removing it from that which covers or encloses it or without opening, lifting, or removing that which covers or encloses it; a deadly weapon on a person is not concealed if it is an unloaded firearm encased in a closed container designed for transporting firearms.

(f) For purposes of (a)(2) and (e) of this section, a firearm is loaded if the

(1) firing chamber, magazine, clip, or cylinder of the firearm contains a cartridge; and

(2) chamber, magazine, clip, or cylinder is installed in or on the firearm.

(g) Misconduct involving weapons in the fifth degree is a class B misdemeanor.

(h) The provisions of (a)(1) and (6) of this section do not apply to a

(1) peace officer of this state or a municipality of this state acting within the scope and authority of the officer's employment;

(2) peace officer employed by another state or a political subdivision of another state who, at the time of the possession, is

(A) certified as a peace officer by the other state; and

(B) acting within the scope and authority of the officer's employment; or

(3) police officer of this state or a police officer or chief administrative officer of a municipality of this state; in this paragraph, "police officer" and "chief administrative officer" have the meanings given in AS 18.65.290 .

(i) In a prosecution

(1) under (a)(4)(B) of this section, it is a defense that the defendant, at the time of possession, was authorized to possess the firearm under a rule of court;

(2) under (a)(4)(C) of this section, it is a defense that the defendant, at the time of possession, was authorized in writing by the administrator of the shelter to possess the firearm.

(j) In (a)(1) of this section, "contacted by a peace officer" means stopped, detained, questioned, or addressed in person by the peace officer for an official purpose.



Sec. 11.61.230. - [Renumbered as AS 11.46.315 ].

Repealed or Renumbered



Sec. 11.61.240. - Criminal possession of explosives.

(a) A person commits the crime of criminal possession of explosives if the person possesses or manufactures an explosive substance or device and intends to use that substance or device to commit a crime.

(b) Criminal possession of explosives is a

(1) class A felony if the crime intended is murder in any degree or kidnapping;

(2) class B felony if the crime intended is a class A felony;

(3) class C felony if the crime intended is a class B felony;

(4) class A misdemeanor if the crime intended is a class C felony;

(5) class B misdemeanor if the crime intended is a class A or class B misdemeanor.



Sec. 11.61.250. - Unlawful furnishing of explosives.

(a) A person commits the crime of unlawful furnishing of explosives if the person furnishes an explosive substance or device to another knowing that the other intends to use the substance or device to commit a crime.

(b) Unlawful furnishing of explosives is a class C felony.









Chapter 11.65. - OFFENSES AGAINST PUBLIC CONVENIENCE

Sec. 11.65.010. - 11.65.020 - l [Renumbered as AS 30.50.020 and 30.50.010].

Repealed or Renumbered



Sec. 11.65.030. - Tampering with posted notices. [Repealed, Sec. 21 ch 166 SLA 1978].

Repealed or Renumbered






Chapter 11.66. - OFFENSES AGAINST PUBLIC HEALTH AND DECENCY

Article 01 - PROSTITUTION AND RELATED OFFENSES

Sec. 11.66.100. - Prostitution.

(a) A person commits the crime of prostitution if the person engages in or agrees or offers to engage in sexual conduct in return for a fee.

(b) Prostitution is a class B misdemeanor.



Sec. 11.66.110. - Promoting prostitution in the first degree.

(a) A person commits the crime of promoting prostitution in the first degree if the person

(1) induces or causes a person to engage in prostitution through the use of force;

(2) as other than a patron of a prostitute, induces or causes a person under 16 years of age to engage in prostitution; or

(3) induces or causes a person in that person's legal custody to engage in prostitution.

(b) In a prosecution under (a)(2) of this section, it is not a defense that the defendant reasonably believed that the person induced or caused to engage in prostitution was 16 years of age or older.

(c) Except as provided in (d) of this section, promoting prostitution in the first degree is a class B felony.

(d) A person convicted under (a)(2) of this section is guilty of a class A felony.



Sec. 11.66.120. - Promoting prostitution in the second degree.

(a) A person commits the crime of promoting prostitution in the second degree if the person

(1) manages, supervises, controls, or owns, either alone or in association with others, a prostitution enterprise other than a place of prostitution; or

(2) procures or solicits a patron for a prostitute.

(b) Promoting prostitution in the second degree is a class C felony.



Sec. 11.66.130. - Promoting prostitution in the third degree.

(a) A person commits the crime of promoting prostitution in the third degree if, with intent to promote prostitution, the person

(1) manages, supervises, controls, or owns, either alone or in association with others, a place of prostitution;

(2) as other than a patron of a prostitute, induces or causes a person 16 years of age or older to engage in prostitution;

(3) as other than a prostitute receiving compensation for personally rendered prostitution services, receives or agrees to receive money or other property pursuant to an agreement or understanding that the money or other property is derived from prostitution; or

(4) engages in conduct that institutes, aids, or facilitates a prostitution enterprise.

(b) Promoting prostitution in the third degree is a class A misdemeanor.



Sec. 11.66.140. - Corroboration of certain testimony not required.

In a prosecution under AS 11.66.110 - 11.66.130, it is not necessary that the testimony of the person whose prostitution is alleged to have been compelled or promoted be corroborated by the testimony of any other witness or by documentary or other types of evidence.



Sec. 11.66.150. - Definitions.

In AS 11.66.100 - 11.66.150, unless the context requires otherwise,

(1) "place of prostitution" means any place where a person engages in sexual conduct in return for a fee;

(2) "prostitution enterprise" means an arrangement in which two or more persons are organized to render sexual conduct in return for a fee;

(3) "sexual conduct" means genital or anal intercourse, cunnilingus, fellatio, or masturbation of one person by another person.






Article 02 - GAMBLING OFFENSES

Sec. 11.66.200. - Gambling.

(a) A person commits the offense of gambling if the person engages in unlawful gambling.

(b) It is an affirmative defense to a prosecution under this section that the defendant was a player in a social game.

(c) Gambling is a violation for the first offense. Gambling is a class B misdemeanor for the second and each subsequent offense.



Sec. 11.66.210. - Promoting gambling in the first degree.

(a) A person commits the crime of promoting gambling in the first degree if the person promotes or profits from an unlawful gambling enterprise.

(b) Promoting gambling in the first degree is a class C felony.



Sec. 11.66.220. - Promoting gambling in the second degree.

(a) A person commits the crime of promoting gambling in the second degree if the person promotes or profits from unlawful gambling.

(b) Promoting gambling in the second degree is a class A misdemeanor.



Sec. 11.66.230. - Possession of gambling records in the first degree.

(a) A person commits the crime of possession of gambling records in the first degree if, with knowledge of its contents or character, the person possesses a gambling record used or intended to be used in the operation or promotion of an unlawful gambling enterprise.

(b) Possession of gambling records in the first degree is a class C felony.



Sec. 11.66.240. - Possession of gambling records in the second degree.

(a) A person commits the crime of possession of gambling records in the second degree if, with knowledge of its contents or character, the person possesses a gambling record.

(b) Possession of gambling records in the second degree is a class A misdemeanor.



Sec. 11.66.250. - Affirmative defenses.

(a) It is an affirmative defense in a prosecution under AS 11.66.230 that the gambling record was possessed by the defendant solely as a player.

(b) It is an affirmative defense in a prosecution under AS 11.66.230 or 11.66.240 that the gambling record

(1) was not used or intended to be used by the defendant in the operation or promotion of unlawful gambling;

(2) was used or intended to be used by the defendant in a social game.



Sec. 11.66.260. - Possession of a gambling device.

(a) A person commits the offense of possession of a gambling device if, with knowledge of the character of the device, the person manufactures, sells, transports, places, or possesses, or conducts or negotiates a transaction affecting or designed to affect ownership, custody, or use of, a gambling device knowing that the device is used or is to be used in unlawful gambling.

(b) It is an affirmative defense in a prosecution under this section that the gambling device possessed by the defendant was used or intended to be used only in a social game.

(c) Possession of a gambling device is a class A misdemeanor.



Sec. 11.66.270. - Forfeiture.

If used in violation of AS 11.66.200 - 11.66.280, the following property shall be forfeited:

(1) a gambling device or gambling record;

(2) money, not found on the person, used as a bet or stake;

(3) money used as a bet or stake which is found on the person of one who conducts, finances, manages, supervises, directs, or owns all or part of an unlawful gambling enterprise.



Sec. 11.66.280. - Definitions.

In AS 11.66.200 - 11.66.280, unless the context requires otherwise,

(1) "contest of chance" means a contest, game, gaming scheme, or gaming device in which the outcome depends in a material degree upon an element of chance, notwithstanding that the skill of the contestants may also be a factor;

(2) "gambling" means that a person stakes or risks something of value upon the outcome of a contest of chance or a future contingent event not under the person's control or influence, upon an agreement or understanding that that person or someone else will receive something of value in the event of a certain outcome; "gambling" does not include

(A) bona fide business transactions valid under the law of contracts for the purchase or sale at a future date of securities or commodities and agreements to compensate for loss caused by the happening of chance, including contracts of indemnity or guaranty and life, health, or accident insurance;

(B) playing an amusement device that

(i) confers only an immediate right of replay not exchangeable for something of value other than the privilege of immediate replay; and

(ii) does not contain a method or device by which the privilege of immediate replay may be cancelled or revoked; or

(C) an activity authorized by the Department of Revenue under AS 05.15;

(3) "gambling device" means any device, machine, paraphernalia, or equipment that is used or usable in the playing phases of unlawful gambling, whether it consists of gambling between persons or gambling by a person involving the playing of a machine; "gambling device" does not include

(A) lottery tickets, policy slips, or other items used in the playing phases of lottery or policy schemes; or

(B) an amusement device as described in (2)(B) of this section;

(4) "gambling enterprise" means a gambling business that

(A) includes five or more persons who conduct, finance, manage, supervise, direct, or own all or part of the business;

(B) has been or remains in substantially continuous operation for a period in excess of 30 days or has a gross income of $2,000 or more in any single day; and

(C) is not a municipality or a qualified organization under AS 05.15.690, except that, for purposes of this paragraph, no application for a license under AS 05.15 is required to be considered a qualified organization;

(5) "gambling record" means any writing or paper of a kind commonly used in the operation or promotion of unlawful gambling and includes lottery tickets, policy slips, or other writings or papers used in the playing phases of lottery or policy schemes;

(6) "player" means a person who engages in gambling solely as a contestant or bettor, believing that the risk of losing and the chances of winning are the same for all participants except for the advantages of skill and luck, without receiving or becoming entitled to receive any profit from gambling other than personal gambling winnings and without otherwise rendering any material assistance to the establishment, conduct, or operation of the particular gambling activity, except that, for purposes of this paragraph, a person who gambles at a social game on equal terms with the other participants does not "otherwise render material assistance" to the establishment, conduct, or operation by performing, without fee or remuneration, acts directed towards the arrangement or facilitation of the game, such as inviting persons to play, permitting the use of premises for the game, or supplying cards or other equipment used in the game;

(7) "profits from gambling" means that a person, acting other than as a player, accepts or receives money or other property under an agreement or understanding with another person by which the person participates or is to participate in the proceeds of gambling;

(8) "promoting gambling" means that a person, acting other than as a player, engages in conduct that materially aids any form of gambling; conduct of this nature includes

(A) conduct directed toward the

(i) creation or establishment of the particular gambling activity or acquisition or maintenance of premises, paraphernalia, equipment, or apparatus used in the gambling;

(ii) conduct of the playing phases of gambling; or

(iii) arrangement of the financial or recording phase of gambling or toward any other phase of its operation; or

(B) having control or right of control over premises that are used with the defendant's knowledge for purposes of gambling and permitting the gambling to occur or continue without making an effort to prevent its occurrence or continuation;

(9) "social game" means gambling in a home where no house player, house bank, or house odds exist and where there is no house income from the operation of the game;

(10) "something of value" means any money or property; any token, object, or article exchangeable for money or property; and any form of credit or promise directly or indirectly contemplating transfer of money or property or of an interest in money or property or involving extension of a service, entertainment, or privilege of playing at a game or scheme without charge;

(11) "unlawful" means not specifically authorized by law.






Article 03 - ADULT ENTERTAINMENT BUSINESS

Sec. 11.66.300. - Prohibiting minors from being present at an adult entertainment business.

(a) The owner or an agent or employee of the owner of a business that offers adult entertainment may not with criminal negligence allow a person under the age of 18 years to enter and remain within premises where adult entertainment is offered.

(b) In this section, "business that offers adult entertainment" has the meaning given in AS 23.10.350 (f).

(c) A person who violates this section is guilty of a class A misdemeanor. Each violation is a separate offense.









Chapter 11.67. - REPORTS AND RECORDS



Chapter 11.70. - MISCELLANEOUS PROVISIONS

Sec. 11.70.010. - 11.70.030 - l Intent to defraud; use of evidence by person on charge of perjury; intoxication as defense. [Repealed, Sec. 21 ch 166 SLA 1978. For current law, see AS 11.46.990 (10), AS 11.81.630].

Repealed or Renumbered



Sec. 11.70.040. - Blind persons with guide dogs in public places. [Repealed, Sec. 1 ch 19 SLA 1972].

Repealed or Renumbered



Sec. 11.70.050. - [Renumbered as AS 05.12.010 ].

Repealed or Renumbered






Chapter 11.71. - CONTROLLED SUBSTANCES

Article 01 - OFFENSES RELATING TO CONTROLLED SUBSTANCES

Sec. 11.71.010. - Misconduct involving a controlled substance in the first degree.

(a) Except as authorized in AS 17.30, a person commits the crime of misconduct involving a controlled substance in the first degree if the person

(1) delivers any amount of a schedule IA controlled substance to a person under 19 years of age who is at least three years younger than the person delivering the substance;

(2) delivers any amount of a schedule IIA or IIIA controlled substance to a person under 19 years of age who is at least three years younger than the person delivering the substance; or

(3) engages in a continuing criminal enterprise.

(b) For purposes of this section, a person is engaged in a "continuing criminal enterprise" if

(1) the person commits a violation of this chapter which is punishable as a felony; and

(2) that violation is a part of a continuing series of five or more violations of this chapter

(A) which the person undertakes in concert with at least five other persons organized, supervised, or otherwise managed by the person; and

(B) from which the person obtains substantial income or resources.

(c) Misconduct involving a controlled substance in the first degree is an unclassified felony and is punishable as provided in AS 12.55.



Sec. 11.71.020. - Misconduct involving a controlled substance in the second degree.

(a) Except as authorized in AS 17.30, a person commits the crime of misconduct involving a controlled substance in the second degree if the person

(1) manufactures or delivers any amount of a schedule IA controlled substance or possesses any amount of a schedule IA controlled substance with intent to manufacture or deliver;

(2) manufactures any material, compound, mixture, or preparation that contains

(A) methamphetamine, or its salts, isomers, or salts of isomers; or

(B) an immediate precursor of methamphetamine, or its salts, isomers, or salts of isomers;

(3) possesses an immediate precursor of methamphetamine, or the salts, isomers, or salts of isomers of the immediate precursor of methamphetamine, with the intent to manufacture any material, compound, mixture, or preparation that contains methamphetamine, or its salts, isomers, or salts of isomers; or

(4) possesses a listed chemical with intent to manufacture any material, compound, mixture, or preparation that contains

(A) methamphetamine, or its salts, isomers, or salts of isomers; or

(B) an immediate precursor of methamphetamine, or its salts, isomers, or salts of isomer.

(b) In this section, "listed chemical" means a chemical described under AS 11.71.200 .

(c) Misconduct involving a controlled substance in the second degree is a class A felony.



Sec. 11.71.030. - Misconduct involving a controlled substance in the third degree.

(a) Except as authorized in AS 17.30, a person commits the crime of misconduct involving a controlled substance in the third degree if the person

(1) under circumstances not proscribed under AS 11.71.020 (a)(2) - (4), manufactures or delivers any amount of a schedule IIA or IIIA controlled substance or possesses any amount of a schedule IIA or IIIA controlled substance with intent to manufacture or deliver;

(2) delivers any amount of a schedule IVA, VA, or VIA controlled substance to a person under 19 years of age who is at least three years younger than the person delivering the substance; or

(3) possesses any amount of a schedule IA or IIA controlled substance

(A) with reckless disregard that the possession occurs

(i) on or within 500 feet of school grounds; or

(ii) at or within 500 feet of a recreation or youth center; or

(B) on a school bus.

(b) It is an affirmative defense to a prosecution under (a)(3)(A) of this section that the prohibited conduct took place entirely within a private residence located within 500 feet of the school grounds or recreation or youth center, and that the prohibited conduct did not involve distributing, dispensing, or possessing with the intent to distribute or dispense a controlled substance for profit. Nothing in this subsection precludes a prosecution under any other provision of this section or any other section of this chapter.

(c) Misconduct involving a controlled substance in the third degree is a class B felony.



Sec. 11.71.040. - Misconduct involving a controlled substance in the fourth degree.

(a) Except as authorized in AS 17.30, a person commits the crime of misconduct involving a controlled substance in the fourth degree if the person

(1) manufactures or delivers any amount of a schedule IVA or VA controlled substance or possesses any amount of a schedule IVA or VA controlled substance with intent to manufacture or deliver;

(2) manufactures or delivers, or possesses with the intent to manufacture or deliver, one or more preparations, compounds, mixtures, or substances of an aggregate weight of one ounce or more containing a schedule VIA controlled substance;

(3) possesses

(A) any amount of a schedule IA or IIA controlled substance;

(B) 25 or more tablets, ampules, or syrettes containing a schedule IIIA or IVA controlled substance;

(C) one or more preparations, compounds, mixtures, or substances of an aggregate weight of three grams or more containing a schedule IIIA or IVA controlled substance;

(D) 50 or more tablets, ampules, or syrettes containing a schedule VA controlled substance;

(E) one or more preparations, compounds, mixtures, or substances of an aggregate weight of six grams or more containing a schedule VA controlled substance;

(F) one or more preparations, compounds, mixtures, or substances of an aggregate weight of one pound or more containing a schedule VIA controlled substance; or

(G) 25 or more plants of the genus cannabis;

(4) possesses a schedule IIIA, IVA, VA, or VIA controlled substance

(A) with reckless disregard that the possession occurs

(i) on or within 500 feet of school grounds; or

(ii) at or within 500 feet of a recreation or youth center; or

(B) on a school bus;

(5) knowingly keeps or maintains any store, shop, warehouse, dwelling, building, vehicle, boat, aircraft, or other structure or place that is used for keeping or distributing controlled substances in violation of a felony offense under this chapter or AS 17.30;

(6) makes, delivers, or possesses a punch, die, plate, stone, or other thing which prints, imprints, or reproduces a trademark, trade name, or other identifying mark, imprint, or device of another or any likeness of any of these upon a drug, drug container, or labeling so as to render the drug a counterfeit substance;

(7) knowingly uses in the course of the manufacture or distribution of a controlled substance a registration number that is fictitious, revoked, suspended, or issued to another person;

(8) knowingly furnishes false or fraudulent information in or omits material information from any application, report, record, or other document required to be kept or filed under AS 17.30;

(9) obtains possession of a controlled substance by misrepresentation, fraud, forgery, deception or subterfuge; or

(10) affixes a false or forged label to a package or other container containing any controlled substance.

(b) It is an affirmative defense to a prosecution under (a)(4)(A) of this section that the prohibited conduct took place entirely within a private residence located within 500 feet of the school grounds or recreation or youth center. Nothing in this subsection precludes a prosecution under any other provision of this section or any other section of this chapter.

(c) Nothing in (a)(5) or (6) of this section precludes a prosecution or civil proceeding brought under any other provision of this section or any other section of this chapter or under AS 17.

(d) Misconduct involving a controlled substance in the fourth degree is a class C felony.



Sec. 11.71.050. - Misconduct involving a controlled substance in the fifth degree.

(a) Except as authorized in AS 17.30, a person commits the crime of misconduct involving a controlled substance in the fifth degree if the person

(1) manufactures or delivers, or possesses with the intent to manufacture or deliver, one or more preparations, compounds, mixtures, or substances of an aggregate weight of one-half ounce or more containing a schedule VIA controlled substance;

(2) manufactures or delivers, or possesses with the intent to manufacture or deliver, one or more preparations, compounds, mixtures, or substances of an aggregate weight of less than one-half ounce containing a schedule VIA controlled substance, for remuneration;

(3) possesses

(A) less than 25 tablets, ampules, or syrettes containing a schedule IIIA or IVA controlled substance;

(B) one or more preparations, compounds, mixtures, or substances of an aggregate weight of less than three grams containing a schedule IIIA or IVA controlled substance;

(C) less than 50 tablets, ampules, or syrettes containing a schedule VA controlled substance;

(D) one or more preparations, compounds, mixtures, or substances of an aggregate weight of less than six grams containing a schedule VA controlled substance; or

(E) one or more preparations, compounds, mixtures, or substances of an aggregate weight of one-half pound or more containing a schedule VIA controlled substance; or

(4) fails to make, keep, or furnish any record, notification, order form, statement, invoice, or information required under AS 17.30.

(b) Misconduct involving a controlled substance in the fifth degree is a class A misdemeanor.



Sec. 11.71.060. - Misconduct involving a controlled substance in the sixth degree.

(a) Except as authorized in AS 17.30, a person commits the crime of misconduct involving a controlled substance in the sixth degree if the person

(1) uses or displays any amount of a schedule VIA controlled substance or possesses one or more preparations, compounds, mixtures, or substances of an aggregate weight of less than one-half pound containing a schedule VIA controlled substance; or

(2) refuses entry into a premise for an inspection authorized under AS 17.30.

(b) Misconduct involving a controlled substance in the sixth degree is a class B misdemeanor.



Sec. 11.71.070. - Misconduct involving a controlled substance in the seventh degree. [Repealed effective March 3, 1991, 1990 Initiative Proposal No. 2, Sec. 2].

Repealed or Renumbered



Sec. 11.71.080. - Aggregate weight of live marijuana plants.

For purposes of calculating the aggregate weight of a live marijuana plant, the aggregate weight shall be the weight of the marijuana when reduced to its commonly used form.



Sec. 11.71.090. - Affirmative defense to a prosecution under AS 11.71.030 - 11.71.060; medical use of marijuana.

(a) In a prosecution under AS 11.71.030 - 11.71.060 charging the manufacture, delivery, possession, possession with intent to manufacture or deliver, use, or display of a schedule VIA controlled substance, it is an affirmative defense that the defendant is a patient, or the primary caregiver or alternate caregiver for a patient, and

(1) at the time of the manufacture, delivery, possession, possession with intent to manufacture or deliver, use, or display, the patient was registered under AS 17.37;

(2) the manufacture, delivery, possession, possession with intent to manufacture, deliver, use, or display complied with the requirements of AS 17.37; and

(3) if the defendant is the

(A) primary caregiver of the patient, the defendant was in physical possession of the caregiver registry identification card at the time of the manufacture, delivery, possession, possession with intent to manufacture or deliver, use, or display; or

(B) alternate caregiver of the patient, the defendant was in physical possession of the caregiver registry identification card at the time of the manufacture, delivery, possession, possession with intent to manufacture or deliver, use, or display.

(b) In this section,

(1) "alternate caregiver" has the meaning given in AS 17.37.070 ;

(2) "patient" has the meaning given in AS 17.37.070 ;

(3) "primary caregiver" has the meaning given in AS 17.37.070 .






Article 02 - STANDARDS AND SCHEDULES

Sec. 11.71.100. - Controlled substances advisory committee.

(a) The Controlled Substances Advisory Committee is established in the Department of Law. The committee consists of

(1) the attorney general or the attorney general's designee;

(2) the commissioner of health and social services or the commissioner's designee;

(3) the commissioner of public safety or the commissioner's designee;

(4) the president of the Board of Pharmacy or the designee of the president who shall also be a member of the Board of Pharmacy;

(5) a peace officer appointed by the governor after consultation with the Alaska Association of Chiefs of Police;

(6) a physician appointed by the governor;

(7) a psychiatrist appointed by the governor; and

(8) two individuals appointed by the governor.

(b) Members of the committee appointed under (a)(5) - (a)(8) of this section serve terms of four years. A member of the committee receives no salary but is entitled to per diem and travel expenses authorized by law for boards and commissions under AS 39.20.180 .

(c) The attorney general is the chairman of the committee.

(d) The committee meets at the call of the attorney general.

(e) The committee may not meet less than twice a year.

(f) Five members of the committee constitute a quorum, except that a smaller number may adjourn a meeting in the absence of a quorum. A quorum being present, a majority vote of the total membership is required to take official action.



Sec. 11.71.110. - Duties of committee.

The committee shall

(1) advise the governor of the need to add, delete, or reschedule substances in the schedules in AS 11.71.140 - 11.71.190;

(2) recommend regulations for adoption by the Board of Pharmacy to prevent excessive prescription of controlled substances and the diversion of prescription drugs into illicit channels;

(3) evaluate the effectiveness of programs in the state providing treatment and counseling for persons who abuse controlled substances;

(4) recommend programs to the Alaska Court System to be instituted as alternatives to the prosecution or imprisonment of offenders who have no prior criminal record involving controlled substance offenses and who are charged with crimes involving controlled substances;

(5) review and evaluate enforcement policies and practices of the Department of Public Safety and the Department of Law with regard to crimes involving controlled substances, and recommend modifications of those policies and practices consistent with the committee's assessment of the probable danger of particular controlled substances; and

(6) review budget requests and recommend amounts for appropriations to the governor and the legislature for departments and agencies responsible for

(A) enforcing criminal laws pertaining to controlled substances;

(B) providing treatment and counseling of persons who abuse controlled substances; and

(C) regulating the legitimate handling of controlled substances.



Sec. 11.71.120. - Authority to schedule controlled substances.

(a) If, after considering the factors set out in (c) of this section, the committee decides to recommend that a substance should be added to, deleted from, or rescheduled in a schedule of controlled substances under AS 11.71.140 - 11.71.190, the governor shall introduce legislation in accordance with the recommendation of the committee.

(b) If a substance is added as a controlled substance under federal law, the governor shall introduce legislation in accordance with the federal law.

(c) In advising the governor of the need to add, delete, or reschedule a substance under AS 11.71.110 (1), the committee shall assess the danger or probable danger of the substance after considering the following:

(1) the actual or probable abuse of the substance including

(A) the history and current pattern of abuse both in this state and in other states;

(B) the scope, duration, and significance of abuse;

(C) the degree of actual or probable detriment which may result from abuse of the substance;

(D) the probable physical and social impact of widespread abuse of the substance;

(2) the biomedical hazard of the substance including

(A) its pharmacology, in the effects and modifiers of the effects of the substance;

(B) its toxicology, the acute and chronic toxicity, interaction with other substances, whether controlled or not, and the degree to which it may cause psychological or physiological dependence;

(C) the risk to public health and the particular susceptibility of segments of the population;

(3) whether the substance is an immediate precursor of a substance already controlled under this chapter;

(4) the current state of scientific knowledge regarding the substance, including whether there is any acceptable means to safely use the substance under medical supervision;

(5) the relationship between the use of the substance and other criminal activity, including

(A) whether persons engaged in illicit trafficking of the substance are also engaged in other criminal activity;

(B) whether the nature and relative profitability of manufacturing or delivering the substance encourages illicit trafficking in the substance;

(C) whether the commission of other crimes is one of the effects of abuse of the substance;

(D) whether addiction to the substance relates to the commission of crimes to support the continued use of the substance.

(d) [Repealed, Sec. 40 ch 6 SLA 1984].

(e) The committee has no authority over tobacco or alcoholic beverages as defined in AS 04.21.080 .



Sec. 11.71.140. - Schedule IA.

(a) A substance shall be placed in schedule IA if it is found under AS 11.71.120(c) to have the highest degree of danger or probable danger to a person or the public.

(b) Schedule IA includes, unless specifically excepted or listed in another schedule, any of the following substances whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(1) opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate, excluding apomorphine, dextrorphan, nalbuphine, nalmefene, naloxone, and naltrexone, and their respective salts, but including the following:

(A) raw opium;

(B) opium extracts;

(C) opium fluid extracts;

(D) powdered opium;

(E) granulated opium;

(F) tincture of opium;

(G) codeine;

(H) ethylmorphine;

(I) etorphine hydrochloride;

(J) hydrocodone;

(K) hydromorphone;

(L) metopon;

(M) morphine;

(N) oxycodone;

(O) oxymorphine;

(P) thebaine;

(2) any salt, compound, derivative, or preparation of a substance included in (b)(1) of this section which is chemically equivalent or identical to any of the substances referred to in (b)(1) of this section; however, these substances do not include the isoquinoline alkaloids of opium;

(3) opium poppy and poppy straw;

(4) concentrate of poppy straw which is the crude extract of poppy straw in either liquid, solid, or powder form which contains the phennanthrine alkaloids of the opium poppy;

(5) 2-methylamino-1-phenylpropan-1-one, also known as methcathinone and cat.

(c) Schedule IA includes, unless specifically excepted or unless listed in another schedule, any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, whenever the existence of these isomers, esters, ethers, and salts is possible within the specific chemical designation, dextrorphan excepted:

(1) acetylmethadol;

(2) allylprodine;

(3) alphacetylmethadol;

(4) alphameprodine;

(5) alphamethadol;

(6) alphaprodine;

(7) anileridine;

(8) benzethidine;

(9) betacetylmethadol;

(10) betameprodine;

(11) betamethadol;

(12) betaprodine;

(13) bezitramide;

(14) clonitazene;

(15) dextromoramide;

(16) diampromide;

(17) diethylthiambutene;

(18) difenoxin;

(19) dihydrocodeine;

(20) dimenoxadol;

(21) dimepheptanol;

(22) dimethylthiambutene;

(23) dioxaphetyl butyrate;

(24) diphenoxylate;

(25) dipipanone;

(26) ethylmethythiamutene;

(27) etonitazene;

(28) etoxeridine;

(29) fentanyl;

(30) furethidine;

(31) hydroxpethidine;

(32) isomethadone;

(33) ketobemidone;

(34) levomethorphan;

(35) levomoramide;

(36) levorphanol;

(37) levophenacylmorphan;

(38) meperidine, also known as pethidine;

(39) metazocine;

(40) methadone;

(41) methadone-intermediate, 4-cyano-2-dimethylamino-4, 4-diphenyl butane;

(42) moramide-intermediate, 2-methyl-3-morpholino-1, 1-diphenyl- propane-carboxylic acid;

(43) morpheridine;

(44) noracymethadol;

(45) norlevorphanol;

(46) normethadone;

(47) norpipanone;

(48) pethidine, also known as merperidine;

(49) pethidine-intermediate-A, 4-cyano-1-methyl-4-phenylpiperidine;

(50) pethidine-intermediate-B, ethyl-4-phenylpiperidine-4-carbox-ylate;

(51) pethidine-intermediate-C, 1-methyl-4-phenylpiperidine- 4-carboxylic acid;

(52) phenadoxone;

(53) phenampromide;

(54) phenazocine;

(55) phenomorphan;

(56) phenoperidine;

(57) piminodine;

(58) piritramide;

(59) propheptazine;

(60) properidine;

(61) propiram;

(62) racemethorphan;

(63) racemoramide;

(64) racemorphan;

(65) trimeperidine;

(66) alfentanil;

(67) alpha-methylfentanyl (N-[1-(alpha-methyl-beta-phenyl)- ethyl-4-piperidyl] propionanilide; 1-(1-methyl-2-phenylethyl)-4(N-propanilido) piperidine);

(68) bulk dextropropoxyphene (non-dosage form);

(69) carfentanil;

(70) sufentanil;

(71) tilidine;

(72) para-fluorofentanyl (N-(4-fluorophenyl)-N-[1-(2-phenethyl)-4-piperidinyl] propanamide);

(73) 3-methylfentanyl (N-[3-methyl-1-(2-phenylethyl)-4-piperidyl]-N-phenylpropana mide);

(74) acetyl-alpha-methylfentanyl (N-[1-(1-methyl-2-phenetnyl)-4-piperidinyl]-N-phenylacetamide );

(75) alpha-methylthiofentanyl (N-[1-methyl-2-(2-thienyl) ethyl-4-piperidinyl]-N-phenylpropanamide);

(76) beta-hydroxyfentanyl (N-[1-(2-hydroxy-2-phenethyl)-4-piperidinyl]-N-phenylpropan amide);

(77) beta-hydroxy-3-methylfentanyl (N-[1-(2-hydroxy-2-phenethyl)-3-methyl-4-piperidinyl]-N-phe nylpropanamide);

(78) 3-methylthiofentanyl (N-[(3-methyl-l-(2-thienyl)ethyl-4-piperidinyl]-N-phenylpro panamide);

(79) thiofentanyl (N-phenyl-N-[1-(2-thienyl)ethyl-4-piperidinyl]-propanamide);

(80) MPPP (1-methyl-4-phenyl-4-propionoxypiperidine);

(81) PEPAP (1-(-2-pheynethyl)-4-phenyl-4-acetoxypiperidine).

(d) Schedule IA includes, unless specifically excepted or unless listed in another schedule, any of the following opium derivatives, their salts, isomers, and salts of isomers whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) acetorphine;

(2) acetyldihydrocodeine;

(3) benzylmorphine;

(4) codeine methylbromide;

(5) codeine-n-oxide;

(6) cyprenorphine;

(7) desomorphine;

(8) dihydromorphine;

(9) drotebanol;

(10) etorphine, except hydrochloride salt;

(11) heroin;

(12) hydromorphinol;

(13) methyldesorphine;

(14) methyldihydromorphine;

(15) morphine methylbromide;

(16) morphine methylsulfonate;

(17) morphine-n-oxide;

(18) myrophine;

(19) nicocodeine;

(20) nicomorphine;

(21) normorphine;

(22) pholcodine;

(23) thebacon.



Sec. 11.71.150. - Schedule IIA.

(a) A substance shall be placed in schedule IIA if it is found under AS 11.71.120 (c) to have a degree of danger or probable danger to a person or the public which is less than substances listed in schedule IA, but higher than substances listed in schedule IIIA.

(b) Schedule IIA includes, unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following hallucinogenic substances, or which contains any of its salts, isomers, whether optical, position, or geometric, or salts of isomers whenever the existence of these salts, isomers, or salts of isomers is possible within the specific chemical designation:

(1) 4-bromo-2, 5-dimethoxy-amphetamine, also known as 4-bromo-2, 5-dimethoxy-a-methylphenethylamine and 4-bromo-2, DMA;

(2) 2,5-dimethoxyamphetamine, also known as 2,5-dimethoxy-a- methylphenethylamine and 2,5-DMA;

(3) 4-methoxyamphetamine, also known as 4-methoxy-a- methylphenethylamine and paramethoxyamphetamine, PMA;

(4) 5-methoxy-3,4-methylenedioxy-amphetamine;

(5) 4-methyl-2,5-dimethoxy-amphetamine, also known as 4-methyl- 2,5-dimethoxy-a-methylphenethylamine;

(6) 3,4-methylenedioxy amphetamine;

(7) 3,4,5-trimethoxy amphetamine;

(8) bufotenine, also known as 3-(B-dimethylaminoethyl)-5- hydroxyindole, 3-(2-dimethylaminoethyl)-5-indolol, N, N-dimethylserotonin; 5-hydroxy-N, N-dimethyltryptamine, and mappine;

(9) diethyltryptamine, also known as N, N-diethyltryptamine and DET;

(10) dimethyltryptamine, also known as DMT;

(11) ibogaine, also known as 7-ethyl-6, 6B, 7, 8, 9, 10, 12, 13-octahydro-2-methoxy-6, 9-methano-5H-pyrido [1',2': 1, 2 ] azepino [5, 4-b] indole and tabernanthe iboga;

(12) lysergic acid diethylamide, also known as LSD;

(13) mescaline;

(14) n-ethyl-3-piperidyl benzilate;

(15) n-methyl-3-piperidyl benzilate;

(16) peyote;

(17) analogs of phencyclidine (PCP), including:

(A) ethylamine analog, also known by some trade or other names as follows: N-ethyl-1-phenylcyclohexylamine (1-phenylcyclohexyl)-ethylamine, N-(1-phenylcyclohexyl)ethylamine, cyclohexamine, PCE;

(B) pyrrolidine analog, also known by some trade or other names as follows: 1-(1-phenylcyclohexyl)-pyrrolidine, PCPY, PHP;

(C) thiophene analog, also known as 1-[1-(2-thienyl) cyclohexyl]piperidine and 2-thienylanalog of phencyclidine, TPCP, and TCP;

(D) 1-[1-(2-thienyl)-cyclohexyl]-pyrrolidine, also known as TCPy;

(18) psilocybine;

(19) psilocyn;

(20) 3,4-methylenedioxymethamphetamine (MDMA).

(c) Schedule IIA includes cocaine or coca leaves, and any salt, compound, derivative, mixture, isomer, ester, ether, or preparation of cocaine or coca leaves produced directly or indirectly by extraction from coca leaves, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, including the isomers, salts, and salts of isomers of cocaine and other derivatives of coca leaves whenever the existence of these esters, ethers, isomers or salts is possible, but does not include decocainized coca leaves or extractions of coca leaves which do not contain cocaine or ecgonine.

(d) Schedule IIA includes, unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including their salts, isomers, and salts of isomers whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) amobarbital;

(2) mandrix or mandrax;

(3) mecloqualone;

(4) methaqualone;

(5) pentobarbital;

(6) phencyclidine, also known as PCP;

(7) secobarbital.

(e) Schedule IIA includes, unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the nervous system:

(1) amphetamine, its salts, optical isomers, and salts of its optical isomers;

(2) methamphetamine, its salts, isomers, and salts of its isomers;

(3) methylphenidate;

(4) phenmetrazine and its salts;

(5) fenethylline;

(6) N-ethylamphetamine;

(7) 3,4-methylenedioxy-N-ethylamphetamine, also known as N-ethyl-alpha-methyl-3,4(methylenedioxy)phenethylamine, N-ethyl MDA, MDE, and MDEA;

(8) N-hydroxy-3,4-methylenedioxyamphetamine, also known as N-hydroxy-alpha-methyl-3,4-(methylenedioxy)phenethylamine, and N-hydroxy MDA;

(9) 4-methylaminorex, also known as 2-amino-4-methyl-5-phenyl-2-oxazoline;

(10) N,N-dimethylamphetamine, also known as N,N,alpha-trimethylybenzencethaneamine or N,N,alpha-trimethylphenethyline, its salts, optical isomers, and salts of optical isomers.

(f) Schedule IIA includes, unless specifically excepted or unless listed in another schedule, any material, mixture, or preparation which contains any quantity of the following substances:

(1) immediate precursor to amphetamine and methamphetamine: phenylacetone also known as phenyl-2-propanone; P2P; benzyl methyl ketone; methyl benzyl ketone;

(2) immediate precursors to phencyclidine, also known as PCP:

(A) 1-phencylclohexylamine;

(B) 1-piperidinocyclohexanecarbonitrile, also known as PCC.



Sec. 11.71.160. - Schedule IIIA.

(a) A substance shall be placed in schedule IIIA if it is found under AS 11.71.120 (c) to have a degree of danger or probable danger to a person or the public less than the substances listed in schedule IIA but higher than substances listed in schedule IVA.

(b) Schedule IIIA includes, unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including their salts, isomers whether optical, position, or geometric, and salts of these isomers whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) benzphetamine;

(2) chlorphentermine;

(3) clortermine;

(4) [Repealed, Sec. 12 ch 76 SLA 1990].

(5) phendimetrazine;

(6) any compound, mixture, or preparation in dosage unit form containing any stimulant substance listed in schedule IIA, which compound, mixture, or preparation was listed on August 25, 1971, as an excepted compound under 21 C.F.R. Sec. 1308.32, and any other drug of the quantitative composition shown in that list for those substances, or which is the same except that it contains a lesser quantity of any controlled substance.

(c) Schedule IIIA includes, unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system:

(1) amobarbital, secobarbital, or pentobarbital or any salt of these substances, combined with one or more other active medicinal ingredients which are not listed in any other schedule;

(2) amobarbital, secobarbital, or pentobarbital or any salt of these substances, approved by the federal Food and Drug Administration for marketing only as a suppository;

(3) any substance which contains any quantity of a derivative of barbituric acid or any salt of barbituric acid;

(4) chlorhexadol;

(5) glutethimide;

(6) lysergic acid;

(7) lysergic acid amide;

(8) methyprylon;

(9) sulfondiethylmethane;

(10) sulfonethylmethane;

(11) sulfonmethane;

(12) tiletamine and zolazepam, or any of their salts.

(d) Schedule IIIA includes nalorphine.

(e) Schedule IIIA includes, unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing any of the following narcotic drugs or their salts calculated as the free anhydrous base or alkaloid, in the following quantities:

(1) not more than 1.8 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium;

(2) not more than 1.8 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(3) not more than 300 milligrams of dihydrocodeinone per 100 milliliters or not more than 15 milligrams per dosage unit, with a fourfold or greater quantity of an isoquinoline alkaloid of opium;

(4) not more than 300 milligrams of dihydrocodeinone per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active nonnarcotic ingredients in recognized therapeutic amounts;

(5) not more than 1.8 grams of dihydrocodeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active nonnarcotic ingredients in recognized therapeutic amounts;

(6) not more than 300 milligrams of ethylmorphine per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(7) not more than 500 milligrams of opium per 100 milliliters or per 100 grams or not more than 25 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(8) not more than 50 milligrams of morphine per 100 milliliters or per 100 grams, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(f) Schedule IIIA includes

(1) hashish;

(2) hash oil or hashish oil;

(3) tetrahydrocannabinols;

(4) parahexyl;

(5) dronabinol (synthetic) in sesame oil and encapsulated in a soft gelatin capsule in a U.S. Food and Drug Administration approved drug product; and

(6) nabilone.



Sec. 11.71.170. - Schedule IVA.

(a) A substance shall be placed in schedule IVA if it is found under AS 11.71.120 (c) to have a degree of danger or probable danger to a person or the public which is less than the substances listed in schedule IIIA, but higher than the substances listed in schedule VA.

(b) Schedule IVA includes, unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances, including their salts, isomers and salts of isomers whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) barbital;

(2) chloral betaine;

(3) chloral hydrate;

(4) chlordiazepoxide;

(5) clonazepam;

(6) clorazepate;

(7) diazepam;

(8) ethclorvynol;

(9) ethinamate;

(10) flurazepam;

(11) lorazepan;

(12) mebutamate;

(13) meprobamate;

(14) methohexital;

(15) methylphenobarbital, also known as mephobarbital;

(16) oxazepam;

(17) paraldehyde;

(18) petrichloral;

(19) phenobarbital;

(20) prazepam;

(21) alprazolam;

(22) halazepam;

(23) temazepam;

(24) triazolam;

(25) midazolam;

(26) quazepam;

(27) flunitrazepam;

(28) gamma-Hydroxybutyrate;

(29) ketamine hydrochloride.

(c) Schedule IVA includes any material, compound, mixture or preparation which contains any quantity of the following substance, including its salts, isomers whether optical, position, or geometric, and salts of these isomers, whenever the existence of these salts, isomers, and salts of isomers is possible: fenfluramine.

(d) Schedule IVA includes, unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including their salts, isomers whether optical, position, or geometric, and salts of these isomers whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) diethylpropion;

(2) phentermine;

(3) pemoline, including organometallic complexes and chelates of this substance;

(4) mazindol;

(5) pipradol;

(6) SPA ((-)-1-dimethylamino-1,2-diphenylethane);

(7) cathine;

(8) fencamfamin;

(9) fenproporex;

(10) mefenorex.

(e) Schedule IVA includes, unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing not more than 1 milligram of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit, or their salts calculated as the free anhydrous base or alkaloid.

(f) Schedule IVA includes, unless specifically excepted or unless listed in another schedule, any material, compound, mixture or preparation which contains any quantity of the following substances, including their salts:

(1) dextropropoxyphene (alpha-(+)-4-dimethylamino-1,2-dephenyl- 3-methyl-2-propionoxybutane);

(2) pentazocine;

(3) propoxphene.



Sec. 11.71.180. - Schedule VA.

(a) A substance shall be placed in schedule VA if it is found under AS 11.71.120(c) to have a degree of danger or probable danger to a person or the public which is less than substances listed in schedule IVA, but higher than substances listed in schedule VIA.

(b) Schedule VA includes any compound, mixture, or preparation containing any of the following limited quantities of narcotic drugs or their salts, calculated as the free anhydrous base or alkaloid, in limited quantities as specified in (1) - (6) of this subsection, which includes one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation valuable medicinal qualities other than those possessed by schedule IA substances alone:

(1) not more than 200 milligrams of codeine per 100 milliliters or per 100 grams;

(2) not more than 100 milligrams of dihydrocodeine per 100 milliliters or per 100 grams;

(3) not more than 100 milligrams of ethylmorphine per 100 milliliters or per 100 grams;

(4) not more than 2.5 milligrams of diphenoxylate and not less than 25 micrograms of atropine sulfate per dosage unit;

(5) not more than 100 milligrams of opium per 100 milliliters or per 100 grams;

(6) not more than 0.5 milligrams of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit.

(c) [Repealed, Sec. 1 ch 66 SLA 1987].

(d) Schedule VA includes, unless specifically excepted or unless listed in another schedule, any material, compound, mixture or preparation that contains any quantity of the narcotic drug buprenorphine and its salts.

(e) Schedule VA includes, unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers:

(1) propylhexedrine, except when contained in a Benzedrex inhaler;

(2) pyrovalerone.



Sec. 11.71.190. - Schedule VIA.

(a) A substance shall be placed in schedule VIA if it is found under AS 11.71.120 (c) to have the lowest degree of danger or probable danger to a person or the public.

(b) Marijuana is a schedule VIA controlled substance.



Sec. 11.71.195. - Exempted drugs.

Except as otherwise provided in this chapter, a substance the manufacture, distribution, dispensing, or possession of which is explicitly exempt from criminal penalty under federal law is exempt from the application of this chapter and AS 17.30. This exemption includes any substances that may, under 21 U.S.C. 301-392 (Food, Drug, and Cosmetic Act), be lawfully sold over the counter without a prescription. This exemption also includes those substances listed in 21 C.F.R. Sec. 1308.22 on April 1, 1980.



Sec. 11.71.200. - Listed chemicals.

Listed chemicals are chemicals that are used in manufacturing a controlled substance in violation of this chapter. Listed chemicals include

(1) anthranilic acid, its esters, and its salts;

(2) benzaldehyde;

(3) benzyl cyanide;

(4) ephedrine, its salts, optical isomers, and salts of optical isomers;

(5) ergonovine and its salts;

(6) ergotamine and its salts;

(7) N-acetylanthranilic acid, its esters, and its salts;

(8) nitroethane;

(9) norpseudoephedrine, its salts, optical isomers, and salts of optical isomers;

(10) phenylacetic acid, its esters, and its salts;

(11) phenylpropanolamine, its salts, optical isomers, and salts of optical isomers;

(12) piperidine and its salts;

(13) pseudoephedrine, its salts, optical isomers, and salts of optical isomers;

(14) 3,4-methylenedioxyphenyl-2-propanone;

(15) any salt, optical isomer, or salt of an optical isomer of the following chemicals:

(A) ethylamine;

(B) hydriodic acid;

(C) isosafrole;

(D) methylamine;

(E) N-methylephedrine;

(F) N-methylpseudoephedrine;

(G) piperonal;

(H) propionic anhydride;

(I) safrole;

(16) acetic anhydride;

(17) acetone;

(18) anhydrous ammonia;

(19) benzyl chloride;

(20) ethyl ether;

(21) hydriotic acid;

(22) hydrochloric gas;

(23) hydrophosphoric acid;

(24) iodine and crystal iodine;

(25) lithium metal;

(26) potassium permanganate;

(27) red phosphorous;

(28) toluene;

(29) 2-butanone (or methyl ethyl ketone).






Article 03 - MISCELLANEOUS PROVISIONS

Sec. 11.71.300. - Penalties under other laws.

A penalty imposed for violation of this chapter is in addition to, and not in place of, any other civil or administrative penalty or sanction otherwise authorized by law.



Sec. 11.71.305. - Rehabilitation.

A person convicted of violating a provision of this chapter may, when the violation relates to that person's own personal use of a controlled substance, be committed to the custody of the Department of Corrections for rehabilitative treatment for not to exceed one year. Such treatment may be imposed in place of a fine or imprisonment, but only where the imprisonment would not have exceeded one year.



Sec. 11.71.310. - Bar to prosecution.

If a violation of this chapter is a violation of a federal law or the law of another state, a conviction or acquittal under federal law or the law of another state for the same act is a bar to prosecution in this state.



Sec. 11.71.320. - Excluded defenses.

(a) In a prosecution for the possession of a schedule IA, IIA, IIIA, IVA, or VA controlled substance under this chapter, it is not a defense that the substance was possessed in less than a usable quantity. It is sufficient to support a conviction that there is a sufficient quantity of the substance to permit proper identification.

(b) In a prosecution for an offense involving a controlled substance under this chapter, it is not a defense that the substance is misclassified under a subsection within a schedule.



Sec. 11.71.330. - Liability of public servants.

No liability is imposed by this chapter upon a public servant acting within the scope and authority of the public servant's employment.



Sec. 11.71.340. - Offenses defined by amounts.

Whenever a provision of this chapter defining an offense requires a determination of an amount, it is not a defense to the lowest class of offense established by the evidence that the amount in question was equal to or larger than the amount which would make the offense a higher class of offense, and a person may be charged and convicted accordingly.



Sec. 11.71.350. - Burden of proof.

It is not necessary for the state to negate an exemption or exception provided for in this chapter in a complaint, information, indictment, or other pleading or at a trial, hearing, or other proceeding under this chapter or AS 17.30. The defendant has the burden of proving by a preponderance of the evidence any exemption or exception claimed by the defendant.



Sec. 11.71.360. - Unprivileged communications.

Information communicated to a physician or other licensed practitioner in an effort to unlawfully procure a controlled substance or to unlawfully procure the administration of a controlled substance is not a privileged communication.






Article 04 - DEFINITIONS

Sec. 11.71.900. - Definitions.

In this chapter, unless the context clearly requires otherwise,

(1) "administer" means the direct application of a controlled substance, whether by injection, inhalation, ingestion, or any other means into the body of a patient or research subject by

(A) a practitioner or, in the practitioner's presence, by the practitioner's authorized agent; or

(B) the patient or research subject at the direction and in the presence of a practitioner;

(2) "agent" means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, or dispenser, but does not include a common or contract carrier, public warehouseman, or employee of the carrier or warehouseman;

(3) "committee" means the Controlled Substances Advisory Committee established in AS 11.71.100 ;

(4) "controlled substance" means a drug, substance, or immediate precursor included in the schedules set out in AS 11.71.140 - 11.71.190;

(5) "counterfeit substance" means a controlled substance which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number, or device of a manufacturer, distributor, or dispenser other than the person or persons who in fact manufactured, distributed, or dispensed the substance and which falsely purports or is represented to be the product of, or to have been distributed by, the other manufacturer, distributor, or dispenser;

(6) "deliver" or "delivery" means the actual, constructive, or attempted transfer from one person to another of a controlled substance whether or not there is an agency relationship;

(7) "dispense" means to deliver a controlled substance to an ultimate user or research subject by or under the lawful order of a practitioner, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for that delivery; "dispenser" means a practitioner who dispenses;

(8) "distribute" means to deliver other than by administering or dispensing a controlled substance, whether or not there is any money or other item of value exchanged; it includes sale, gift, or exchange; "distributor" means a person who distributes;

(9) "drug"

(A) means

(i) a substance recognized as a drug in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to these publications;

(ii) a substance intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or animals;

(iii) a substance, other than food, intended to affect the structure or any function of the body of humans or animals; and

(iv) a substance intended for use as a component of any article specified in (i), (ii), or (iii) of this subparagraph;

(B) does not include a device or its components, parts, or accessories;

(10) "hashish" means the dried, compressed, resinous product of the plant (genus) Cannabis;

(11) "hashish oil" means the viscous liquid concentrate of tetrahydrocannabinols extracted from the plant (genus) Cannabis;

(12) "immediate precursor" means a substance which is by statute or regulation designated as the principal compound commonly used or produced primarily for use, and which is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail, or limit manufacture of that controlled substance;

(13) "manufacture"

(A) means the production, preparation, propagation, compounding, conversion, growing, or processing of a controlled substance, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis; however, the growing of marijuana for personal use is not manufacturing;

(B) includes the preparation, compounding, packaging, repackaging, labeling, or relabeling of a controlled substance or its container unless done in conformity with applicable federal law

(i) by a practitioner as an incident to the practitioner's administering or dispensing of a controlled substance in the course of the practitioner's professional practice; or

(ii) by a practitioner, or by the practitioner's authorized agent under the practitioner's supervision, for the purpose of, or as an incident to, research, teaching, or chemical analysis and not for sale;

(14) "marijuana" means the seeds, and leaves, buds, and flowers of the plant (genus) Cannabis, whether growing or not; it does not include the resin or oil extracted from any part of the plants, or any compound, manufacture, salt, derivative, mixture, or preparation from the resin or oil, including hashish, hashish oil, and natural or synthetic tetrahydrocannabinol; it does not include the stalks of the plant, fiber produced from the stalks, oil or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture, or preparation of the stalks, fiber, oil or cake, or the sterilized seed of the plant which is incapable of germination;

(15) "opiate" means

(A) a substance having an addiction-forming or addiction-sustaining capability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining capability; and

(B) includes its racemic and levorotatory forms; but

(C) does not include the dextrorotatory isomer of 3-methoxy-n-methylmorphinan and its salts (dextromethorphan);

(16) "opium poppy" means the plant of any species of Papaver containing the phenanthrine alkaloids of opium, except its seeds;

(17) "peyote" means any part of the plant classified botanically as Lophophora Williamsii Lemaire, whether growing or not, the seeds of the plant, any extract from any part of the plant, and a compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds or extracts, including mescaline;

(18) "poppy straw" means all parts, except the seeds, of the opium poppy, after mowing;

(19) "practitioner" means

(A) a physician, dentist, veterinarian, scientific investigator, or other person licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to, or to administer or use in teaching or chemical analysis a controlled substance in the course of professional practice or research in the state;

(B) a pharmacy, hospital, or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to, or to administer a controlled substance in the course of professional practice or research in the state;

(20) "recreation or youth center" means a building, structure, athletic playing field, or playground

(A) run or created by a municipality or the state to provide athletic, recreational, or leisure activities for minors; or

(B) operated by a public or private organization licensed to provide shelter, training, or guidance for minors;

(21) "sale" means to sell, barter, exchange, give, or dispose of to another, or an exchange for a thing of value;

(22) "schedule IA controlled substance" means a controlled substance included in the schedule in AS 11.71.140 ;

(23) "schedule IIA controlled substance" means a controlled substance included in the schedule in AS 11.71.150 ;

(24) "schedule IIIA controlled substance" means a controlled substance included in the schedule in AS 11.71.160 ;

(25) "schedule IVA controlled substance" means a controlled substance included in the schedule in AS 11.71.170 ;

(26) "schedule VA controlled substance" means a controlled substance included in the schedule in AS 11.71.180 ;

(27) "schedule VIA controlled substance" means a controlled substance included in the schedule in AS 11.71.190 ;

(28) "school bus" means a motor vehicle operated by a school district or private school, directly or by contract, to transport students;

(29) "school grounds" means a building, structure, athletic playing field, playground, parking area, or land contained within the real property boundary line of a public or private preschool, elementary, or secondary school;

(30) "ultimate user" means a person who lawfully possesses a controlled substance for the person's own use or for the use of a member of the person's household or for administering to an animal owned by the person or by a member of the person's household.









Chapter 11.73. - IMITATION CONTROLLED SUBSTANCES

Sec. 11.73.010. - Manufacture or delivery of an imitation controlled substance.

(a) Except as provided in AS 11.73.050 , a person may not manufacture, deliver, or possess with intent to deliver, an imitation controlled substance.

(b) Except as provided in AS 11.73.030 , a person who violates this section commits a class C felony.



Sec. 11.73.020. - Possession of substance with intent to manufacture.

(a) Except as provided in AS 11.73.050 , a person may not possess the following substances or their salts with the intent to manufacture an imitation controlled substance:

(1) ephedrine;

(2) ephedrine sulfate;

(3) pseudoephedrine;

(4) pseudoephedrine hydrochloride;

(5) phenylpropanolamine;

(6) caffeine;

(7) theophylline;

(8) lidocaine;

(9) procaine;

(10) tetracaine;

(11) dyclonine;

(12) acetaminophen;

(13) salicylamide;

(14) doxylamine;

(15) diphenhydramine;

(16) pheniramine;

(17) chlorpheniramine; or

(18) pyrilamine.

(b) A person who violates this section commits a class C felony.



Sec. 11.73.030. - Delivery of an imitation controlled substance to a minor.

(a) Except as provided in AS 11.73.050 , a person 19 years of age or older may not deliver an imitation controlled substance to a person under 19 years of age, who is at least three years younger than the person delivering the substance.

(b) A person who violates this section commits a class B felony.



Sec. 11.73.040. - Advertisement to promote the delivery of an imitation controlled substance.

(a) Except as provided in AS 11.73.050 , a person may not knowingly place in a newspaper, magazine, handbill, or other publication, or post or distribute in a public place, an advertisement or solicitation knowing that the purpose of the advertisement or solicitation is to promote the delivery of an imitation controlled substance in the state.

(b) A person who violates this section commits a class C felony.



Sec. 11.73.050. - Imitation controlled substance as placebo.

No civil or criminal liability may be imposed under this chapter on a person who manufactures, delivers, possesses, or advertises or solicits to promote delivery of an imitation controlled substance solely for use as a placebo prescribed by a registered practitioner, as defined in AS 11.71.900(19), in the course of professional practice or research.



Sec. 11.73.060. - Forfeitures.

(a) Property used during or in aid of a violation of this chapter may be forfeited to the state to the extent permitted under and in accordance with the provisions of AS 17.30.110 - 17.30.126.

(b) For purposes of this section the terms "controlled substance" and "this chapter", as used in AS 17.30.110 - 17.30.126, shall be construed as "imitation controlled substance" and "AS 11.73" respectively.



Sec. 11.73.099. - Definitions.

In this chapter,

(1) "controlled substance" means a substance as defined in AS 11.71.900(4);

(2) "deliver" or "delivery" means the actual, constructive, or attempted transfer from one person to another of an imitation controlled substance, whether or not there is an agency relationship;

(3) "imitation controlled substance" means a substance containing ephedrine, ephedrine sulfate, pseudoephedrine, pseudoephedrine hydrochloride, phenylpropanolamine, caffeine, theophylline, lidocaine, procaine, tetracaine, dyclonine, acetaminophen, salicylamide, doxylamine, diphenhydramine, pheniramine, chlorpheniramine, or pryrilamine, or their salts, that is not a controlled substance, and that by dosage unit appearance (including color, shape, size, and markings) and by representations would lead a reasonable person to believe that the substance is a controlled substance; the term "representations", as used in this paragraph, includes

(A) statements made by an owner or by anyone else in control of the substance concerning the nature of the substance, or its use or effect;

(B) statements made to the recipient that the substance may be resold for inordinate profit;

(C) whether the substance is packaged in a manner normally used for controlled substances;

(D) evasive tactics or actions used by the owner or person in control of the substance to avoid detection by law enforcement authorities;

(E) the storage, packaging, presentation, display of, or reference to a controlled substance with, near, or in connection with the activity involving the imitation controlled substance;

(4) "manufacture" means the production, preparation, compounding, processing, encapsulating, packaging or repackaging, labeling or relabeling, of an imitation controlled substance.






Chapter 11.75. - GENERAL PROVISIONS



Chapter 11.76. - MISCELLANEOUS OFFENSES

Sec. 11.76.100. - Selling or giving tobacco to a minor.

(a) A person commits the offense of selling or giving tobacco to a minor if the person

(1) negligently sells a cigarette, a cigar, tobacco, or a product containing tobacco to a person under 19 years of age;

(2) is 19 years of age or older and negligently exchanges or gives a cigarette, a cigar, tobacco, or a product containing tobacco to a person under 19 years of age; or

(3) maintains a vending machine that dispenses cigarettes, cigars, tobacco, or products containing tobacco.

(b) Notwithstanding the provisions of (a) of this section, a person who maintains a vending machine is not in violation of (a)(3) of this section if the vending machine is located

(1) on premises licensed as a beverage dispensary under AS 04.11.090 , licensed as a club under AS 04.11.110 , or licensed as a package store under AS 04.11.150 ; and

(A) as far as practicable from the primary entrance; and

(B) in a place that is directly and continually supervised by a person employed on the licensed premises during the hours the vending machine is accessible to the public; or

(2) in an employee break room or other controlled area of a private work place that is not generally considered a public place and the room or area contains a posted warning sign at least 11 inches by 14 inches indicating that possession of tobacco by a person under 19 years of age is prohibited under AS 11.76.105 .

(c) In this section, a person maintains a vending machine if the person owns the machine or owns or controls a facility in which the machine is located.

(d) The court shall forward a record of each person convicted under this section who holds a business license endorsement under AS 43.70.075, or who is an employee or agent of a person who holds a license endorsement under AS 43.70.075 to the Department of Commerce, Community, and Economic Development.

(e) The provisions of (a) of this section do not apply to a person who sells or gives tobacco to a minor, if the minor is a prisoner at an adult correctional facility.

(f) A person who violates (a) of this section is guilty of a violation and upon conviction is punishable by a fine of not less than $300.



Sec. 11.76.105. - Possession of tobacco by a minor.

(a) A person under 19 years of age may not knowingly possess a cigarette, a cigar, tobacco, or a product containing tobacco in this state. This subsection does not apply to a person who is a prisoner at an adult correctional facility.

(b) Possession of tobacco by a minor is a violation.



Sec. 11.76.106. - Selling tobacco outside controlled access.

(a) Except as provided under (b) of this section, a person may not sell cigarettes, cigars, tobacco, or a product containing tobacco unless the sale occurs in a manner that allows only the sales clerk to control access to the cigarettes, cigars, tobacco, or product containing tobacco.

(b) Subsection (a) does not apply if the sale

(1) is by vending machine as provided under AS 11.76.100 (b);

(2) is a wholesale transaction, the person is licensed as a manufacturer or distributor under AS 43.50.010 , and the sale occurs on premises where no retail transactions occur; or

(3) is by a retailer who sells primarily cigarettes, cigars, tobacco, or a product containing tobacco and who restricts access to the premises to only those individuals who are 19 years of age or older.

(c) A person who violates this section is guilty of a violation and upon conviction is subject to a fine of not less than $300.



Sec. 11.76.107. - Failure to supervise cigarette vending machine.

(a) A person commits the offense of failure to supervise a cigarette vending machine if the person owns premises licensed as a beverage dispensary under AS 04.11.090 or licensed as a club under AS 04.11.110 or licensed as a package store under AS 04.11.150 and with criminal negligence fails to have an employee supervise a vending machine on those premises that dispenses cigarettes, cigars, tobacco, or products containing tobacco as required by AS 11.76.100 (b)(1)(B).

(b) In this section, "supervise" means reasonably monitor the use of.

(c) Failure to supervise a vending machine is a violation and upon conviction is punishable by a fine of not less than $300.



Sec. 11.76.110. - Interference with constitutional rights.

(a) A person commits the crime of interference with constitutional rights if

(1) the person injures, oppresses, threatens, or intimidates another person with intent to deprive that person of a right, privilege, or immunity in fact granted by the constitution or laws of this state;

(2) the person intentionally injures, oppresses, threatens, or intimidates another person because that person has exercised or enjoyed a right, privilege, or immunity in fact granted by the constitution or laws of this state; or

(3) under color of law, ordinance, or regulation of this state or a municipality or other political subdivision of this state, the person intentionally deprives another of a right, privilege, or immunity in fact granted by the constitution or laws of this state.

(b) In a prosecution under this section, whether the injury, oppression, threat, intimidation, or deprivation concerns a right, privilege, or immunity granted by the constitution or laws of this state is a question of law.

(c) Interference with constitutional rights is a class A misdemeanor.



Sec. 11.76.120. - Opening or publishing contents of sealed letters.

A person who wilfully opens or reads, or has opened and read, a sealed letter not addressed to the person, without authority to do so by the writer or by the person to whom it is addressed, or who wilfully, without the same authority, publishes a letter or portion of it, knowing it to have been opened without the authority of the writer or addressee, upon conviction, is punishable by imprisonment in jail not less than one month nor more than one year, or by a fine of not less than $50 nor more than $500. This section does not extend to or include an act made punishable by a law of the federal government.



Sec. 11.76.130. - Interference with rights of physically or mentally challenged person.

(a) A person commits the crime of interference with the rights of a physically or mentally challenged person if the person intentionally prevents or restricts

(1) a physically or mentally challenged person from having full and free pedestrian use of a street, highway, sidewalk, walkway, or other thoroughfare to the same extent that any other person has a right to pedestrian use; or

(2) a physically or mentally challenged person from being accompanied or assisted by a certified service animal, without an extra charge for the service animal, in a common carrier, place of public accommodation, or other place to which the general public is invited except as provided in (b) of this section.

(b) A physically or mentally challenged person who is accompanied or assisted by a certified service animal in a common carrier, place of public accommodation, or other place to which the general public is invited is liable for property damage done by the animal.

(c) In this section,

(1) "certified service animal" means an animal trained to assist a physically or mentally challenged person and certified by a school or training facility for service animals as having completed such training;

(2) "physically or mentally challenged " means physically or mentally disabled, as defined in AS 18.80.300 .

(d) Interference with the rights of a physically or mentally challenged person is a class B misdemeanor.



Sec. 11.76.133. - Interference with the training of a service animal.

(a) A person commits the crime of interference with the training of a service animal if the person intentionally prevents or restricts a person who is authorized to train a service animal from being accompanied by an animal that is identified as being in training to be a service animal, or assesses an extra charge because of the animal, in a public facility, except as provided in (b) and (c) of this section.

(b) A trainer who is accompanied by an animal in training to be a service animal in a public facility is liable for property damage done by the animal.

(c) It is an affirmative defense to a prosecution under this section that

(1) the person accompanied by the animal in training to be a service animal did not, when requested by the defendant, give reasonable evidence of being a person authorized to train service animals; or

(2) the defendant prevented entry into the facility or caused the trainer and the animal to leave or be removed from the facility based on unruly or disruptive conduct of the animal that created

(A) a substantial risk of imminent physical injury to a person other than the trainer; or

(B) an atmosphere that made regular activities by other persons in the facility substantially more difficult than usual.

(d) In this section,

(1) "authorized" means employed by, or serving as a volunteer with, a school, agency, or other facility that trains service animals;

(2) "identified as being in training" means wearing a device or exhibiting an insignia approved by a school, agency, or other facility that trains service animals that identifies the animal as being in training to be a service animal;

(3) "in training to be a service animal" means being in the pre-training or training period as required under a program administered through a school, agency, or other training facility for service animals whose goal is to certify the animal as being able to assist physically or mentally challenged persons;

(4) "public facility" means a capital improvement owned, operated, or occupied by, or a mode of transportation owned or operated by, the state, a public corporation of the state, the University of Alaska, a political subdivision of the state, or a regional educational attendance area.

(e) Interference with the training of a service animal is a violation.



Sec. 11.76.140. - Avoidance of ignition interlock device.

(a) A person may not knowingly

(1) circumvent or tamper with an ignition interlock device in a manner intended to allow a person on probation under AS 12.55.102 to avoid using the device; or

(2) rent, loan, or lease a motor vehicle to a person on probation under AS 12.55.102 , unless the vehicle is equipped with an ignition interlock device described in AS 12.55.102 .

(b) Notwithstanding AS 11.81.250 , a person convicted of violating this section is guilty of a misdemeanor. The maximum term of imprisonment that may be imposed is 30 days and the maximum fine that may be imposed is $500.






Chapter 11.81. - GENERAL PROVISIONS

Article 01 - GENERAL PURPOSES

Sec. 11.81.100. - General purposes.

The general purposes of this title are to

(1) proscribe conduct that unjustifiably and inexcusably causes or threatens substantial harm to individual or public interests;

(2) give fair warning of the nature of the conduct constituting an offense;

(3) define the act or omission and accompanying culpable mental state that constitute each offense and limit the condemnation of conduct as criminal when it is without fault; and

(4) differentiate on reasonable grounds between serious and minor offenses.






Article 02 - APPLICABILITY OF CRIMINAL STATUTES

Sec. 11.81.200. - Effect of amendment or repeal of criminal statutes.

When all or part of a criminal statute is amended or repealed, the criminal statute or part of it so amended or repealed remains in force for the purpose of authorizing the accusation, prosecution, conviction, and punishment of a person who violated the statute or part of it before the effective date of the amending or repealing Act, unless otherwise specified in the amending or repealing Act.



Sec. 11.81.210. - Limitation on applicability.

This title does not bar, suspend, or otherwise affect any right to or liability for damages, penalty, forfeiture, or other remedy authorized by law to be recovered or enforced in a civil action, regardless of whether the conduct involved in the proceeding constitutes an offense defined in this title.



Sec. 11.81.220. - All offenses defined by statute.

No conduct constitutes an offense unless it is made an offense

(1) by this title;

(2) by a statute outside this title; or

(3) by a regulation authorized by and lawfully adopted under a statute.






Article 03 - CLASSIFICATION OF OFFENSES

Sec. 11.81.250. - Classification of offenses.

(a) For purposes of sentencing under AS 12.55, all offenses defined in this title, except murder in the first and second degree, attempted murder in the first degree, solicitation to commit murder in the first degree, conspiracy to commit murder in the first degree, sexual assault in the first degree, sexual abuse of a minor in the first degree, misconduct involving a controlled substance in the first degree, and kidnapping, are classified on the basis of their seriousness, according to the type of injury characteristically caused or risked by commission of the offense and the culpability of the offender. Except for murder in the first and second degree, attempted murder in the first degree, solicitation to commit murder in the first degree, conspiracy to commit murder in the first degree, sexual assault in the first degree, sexual abuse of a minor in the first degree, misconduct involving a controlled substance in the first degree, and kidnapping, the offenses in this title are classified into the following categories:

(1) class A felonies, which characteristically involve conduct resulting in serious physical injury or a substantial risk of serious physical injury to a person;

(2) class B felonies, which characteristically involve conduct resulting in less severe violence against a person than class A felonies, aggravated offenses against property interests, or aggravated offenses against public administration or order;

(3) class C felonies, which characteristically involve conduct serious enough to deserve felony classification but not serious enough to be classified as A or B felonies;

(4) class A misdemeanors, which characteristically involve less severe violence against a person, less serious offenses against property interests, less serious offenses against public administration or order, or less serious offenses against public health and decency than felonies;

(5) class B misdemeanors, which characteristically involve a minor risk of physical injury to a person, minor offenses against property interests, minor offenses against public administration or order, or minor offenses against public health and decency;

(6) violations, which characteristically involve conduct inappropriate to an orderly society but which do not denote criminality in their commission.

(b) The classification of each felony defined in this title, except murder in the first and second degree, attempted murder in the first degree, solicitation to commit murder in the first degree, conspiracy to commit murder in the first degree, sexual assault in the first degree, sexual abuse of a minor in the first degree, misconduct involving a controlled substance in the first degree, and kidnapping, is designated in the section defining it. A felony under Alaska law defined outside this title for which no penalty is specifically provided is a class C felony.

(c) The classification of each misdemeanor defined in this title is designated in the section defining it. A misdemeanor under Alaska law defined outside this title for which no penalty is provided is a class A misdemeanor.






Article 04 - GENERAL PRINCIPLES OF JUSTIFICATION

Sec. 11.81.300. - Justification: Defense.

Except as otherwise specified in this title, justification as provided in AS 11.81.320 - 11.81.430 is a defense.



Sec. 11.81.320. - Justification: Necessity.

(a) Conduct which would otherwise be an offense is justified by reason of necessity to the extent permitted by common law when

(1) neither this title nor any other statute defining the offense provides exemptions or defenses dealing with the justification of necessity in the specific situation involved; and

(2) a legislative intent to exclude the justification of necessity does not otherwise plainly appear.

(b) The justification specified in (a) of this section is an affirmative defense.



Sec. 11.81.330. - Justification: Use of nondeadly force in defense of self.

(a) A person may use nondeadly force upon another when and to the extent the person reasonably believes it is necessary for self defense against what the person reasonably believes to be the use of unlawful force by the other, unless

(1) the force involved was the product of mutual combat not authorized by law;

(2) the person claiming the defense of justification provoked the other's conduct with intent to cause physical injury to the other;

(3) the person claiming the defense of justification was the initial aggressor; or

(4) the force applied was the result of using a deadly weapon the person claiming the defense of justification possessed while

(A) acting alone or with others to further a felony criminal objective of the person or one or more other persons; or

(B) a participant in a felony transaction or purported transaction or in immediate flight from a felony transaction or purported transaction in violation of AS 11.71.

(b) In circumstances described in (a)(1) - (a)(3) of this section, the person claiming the defense of justification may use nondeadly force if that person has withdrawn from the encounter and effectively communicated the withdrawal to the other person, but the other person persists in continuing the incident by the use of unlawful force.



Sec. 11.81.335. - Justification: Use of deadly force in defense of self.

(a) Except as provided in (b) of this section, a person may use deadly force upon another person when and to the extent

(1) the use of nondeadly force is justified under AS 11.81.330 ; and

(2) the person reasonably believes the use of deadly force is necessary for self defense against death, serious physical injury, kidnapping, sexual assault in the first degree, sexual assault in the second degree, or robbery in any degree.

(b) A person may not use deadly force under this section if the person knows that, with complete personal safety and with complete safety as to others, the person can avoid the necessity of using deadly force by retreating, except there is no duty to retreat if the person is

(1) on premises which the person owns or leases and the person is not the initial aggressor; or

(2) a peace officer acting within the scope and authority of the officer's employment or a person assisting a peace officer under AS 11.81.380.



Sec. 11.81.340. - Justification: Use of force in defense of a third person.

A person may use force upon another when and to the extent the person reasonably believes it is necessary to defend a third person when, under the circumstances as the person claiming the defense of justification reasonably believes them to be, the third person would be justified under AS 11.81.330 or 11.81.335 in using that degree of force for self defense.



Sec. 11.81.350. - Justification: Use of force in defense of property and premises.

(a) A person may use nondeadly force upon another when and to the extent the person reasonably believes it is necessary to terminate what the person reasonably believes to be the commission or attempted commission by the other of an unlawful taking or damaging of property or services.

(b) A person may use deadly force upon another when and to the extent the person reasonably believes it necessary to terminate what the person reasonably believes to be the commission or attempted commission of arson upon a dwelling or occupied building.

(c) A person in possession or control of any premises, or an express or implied agent of that person, may use

(1) nondeadly force upon another when and to the extent the person reasonably believes it is necessary to terminate what the person reasonably believes to be the commission or attempted commission by the other of criminal trespass in any degree upon the premises;

(2) deadly force upon another when and to the extent the person reasonably believes it is necessary to terminate what the person reasonably believes to be a burglary in any degree occurring in an occupied dwelling or building.

(d) A person may use deadly force under circumstances described in (a) or (c)(1) of this section only when and to the extent the use of deadly force is justified under other sections of this chapter.



Sec. 11.81.370. - Justification: Use of force by a peace officer in making an arrest or terminating an escape.

(a) In addition to using force justified under other sections of this chapter, a peace officer may use nondeadly force and may threaten to use deadly force when and to the extent the officer reasonably believes it necessary to make an arrest, to terminate an escape or attempted escape from custody, or to make a lawful stop. The officer may use deadly force only when and to the extent the officer reasonably believes the use of deadly force is necessary to make the arrest or terminate the escape or attempted escape from custody of a person the officer reasonably believes

(1) has committed or attempted to commit a felony which involved the use of force against a person;

(2) has escaped or is attempting to escape from custody while in possession of a firearm on or about the person; or

(3) may otherwise endanger life or inflict serious physical injury unless arrested without delay.

(b) The use of force in making an arrest or stop is not justified under this section unless the peace officer reasonably believes the arrest or stop is lawful.

(c) Nothing in this section prohibits or restricts a peace officer in preparing to use or threatening to use a dangerous instrument.



Sec. 11.81.380. - Justification: Use of force by private person assisting an arrest or terminating an escape.

(a) Except as provided in (b) of this section, a person who has been directed by another who that person reasonably believes to be a peace officer to assist in making an arrest or terminating or preventing an escape may use nondeadly force when and to the extent the person reasonably believes it necessary to carry out the peace officer's direction. A person may use deadly force under this section only when the person reasonably believes it necessary to carry out the peace officer's direction to use deadly force.

(b) The use of force under (a) of this section is not justified if the person believes that the peace officer is not justified in using that degree of force under the circumstances.



Sec. 11.81.390. - Use of force by a private person in making arrest or terminating an escape.

In addition to using force justified under other sections of this chapter, a person, acting as a private person, may use nondeadly force to make the arrest or terminate the escape or attempted escape from custody of a person who the private person reasonably believes has committed a misdemeanor in the private person's presence or a felony when and to the extent the private person reasonably believes it necessary to make that arrest or terminate that escape or attempted escape from custody. A private person may use deadly force under this section only when and to the extent the private person reasonably believes the use of deadly force is necessary to make the arrest or terminate the escape or attempted escape from custody of another who the private person reasonably believes

(1) has committed or attempted to commit a felony which involved the use of force against a person; or

(2) has escaped or is attempting to escape from custody while in possession of a firearm on or about the person.



Sec. 11.81.400. - Justification: Use of force in resisting or interfering with arrest.

(a) A person may not use force to resist personal arrest or interfere with the arrest of another by a peace officer who is known by the person, or reasonably appears, to be a peace officer, whether the arrest is lawful or unlawful, unless

(1) the force used by the peace officer exceeds that allowed under AS 11.81.370;

(2) [Repealed, Sec. 1 ch 63 SLA 1982].

(b) The use of force justified under this section in resisting arrest or interfering with the arrest of another may not exceed the use of force justified under AS 11.81.330 or 11.81.335.

(c) [Repealed, Sec. 1 ch 63 SLA 1982].

(d) [Repealed, Sec. 1 ch 63 SLA 1982].



Sec. 11.81.410. - Justification: Use of force by guards.

(a) In addition to using force justified under other sections of this chapter, a guard or peace officer employed in a correctional facility may, if authorized by regulations adopted by the Department of Corrections, use nondeadly force upon another person when and to the extent reasonably necessary and appropriate to maintain order.

(b) Except as provided in (c) of this section, a guard or peace officer employed in a correctional facility or a peace officer in the immediate vicinity of a correctional facility at the time of an escape from the facility may use deadly force when and to the extent the guard or peace officer reasonably believes it necessary to terminate the escape or attempted escape of a prisoner from the correctional facility.

(c) The use of deadly force under (b) of this section is not justified if the guard or peace officer knows that the prisoner was under official detention in the correctional facility on a charge of a misdemeanor and does not believe that the prisoner is armed with a firearm, in which event only nondeadly force may be used.



Sec. 11.81.420. - Justification: Performance of public duty.

(a) Unless inconsistent with AS 11.81.320 - 11.81.410, conduct which would otherwise constitute an offense is justified when it is required or authorized by law or by a judicial decree, judgment, or order.

(b) The justification afforded by this section also applies when

(1) the person reasonably believes the conduct to be required or authorized by a decree, judgment, or order of a court of competent jurisdiction or in the lawful execution of legal process, notwithstanding lack of jurisdiction of the court or defect in the legal process; or

(2) the person reasonably believes the conduct to be required or authorized to assist a peace officer in the performance of the officer's duties, notwithstanding that the officer exceeded the officer's authority.



Sec. 11.81.430. - Justification: Use of force, special relationships.

(a) The use of force upon another person that would otherwise constitute an offense is justified under any of the following circumstances:

(1) When and to the extent reasonably necessary and appropriate to promote the welfare of the child or incompetent person, a parent, guardian, or other person entrusted with the care and supervision of a child under 18 years of age or an incompetent person may use reasonable and appropriate nondeadly force upon that child or incompetent person.

(2) When and to the extent reasonably necessary and appropriate to maintain order and when the use of force is consistent with the welfare of the students, a teacher may, if authorized by school regulations and the principal of the school, use reasonable and appropriate nondeadly force upon a student. If authorized by school regulations and the principal of the school, a teacher may use nondeadly force under this paragraph in any situation in which the teacher is responsible for the supervision of students. A teacher employed by a school board, including a regional educational attendance area school board, may use nondeadly force under this paragraph only if the school regulations authorizing the use of force have been adopted by the school board.

(3) When and to the extent reasonably necessary and appropriate to maintain order, a person responsible for the maintenance of order in a common carrier of passengers, or a person acting under that person's direction, may use reasonable and appropriate nondeadly force.

(4) When and to the extent reasonably necessary to prevent a suicide, a person who reasonably believes that another is imminently about to commit suicide may use reasonable and appropriate nondeadly force upon that person.

(5) A licensed physician, licensed mobile intensive care paramedic, or registered nurse; or a person acting under the direction of a licensed physician, licensed mobile intensive care paramedic, or registered nurse; or any person who renders emergency care at the scene of an emergency, may use reasonable and appropriate nondeadly force for the purpose of administering a recognized and lawful form of treatment that is reasonably adapted to promoting the physical or mental health of the patient if

(A) the treatment is administered with the consent of the patient or, if the patient is a child under 18 years of age or an incompetent person, with the consent of the parent, guardian, or other person entrusted with care and supervision of the child or incompetent person; or

(B) the treatment is administered in an emergency if the person administering the treatment reasonably believes that no one competent to consent can be consulted under the circumstances and that a reasonable person, wishing to safeguard the welfare of the patient, would consent.

(b) A person who raises a defense under (a)(1) of this section and claims that the person upon whom force was used was an incompetent person has the burden of establishing by a preponderance of the evidence that, at the time force was used, the person upon whom the force was used was an incompetent person.



Sec. 11.81.440. - Duress.

(a) In any prosecution for an offense, it is an affirmative defense that the defendant engaged in the proscribed conduct because the defendant was coerced to do so by the use of unlawful force upon the defendant or a third person, which force a reasonable person in the defendant's situation would have been unable to resist.

(b) The defense of duress is not available when one recklessly places oneself in a situation in which it is probable that one will be subject to duress.



Sec. 11.81.450. - Entrapment.

In any prosecution for an offense, it is an affirmative defense that, in order to obtain evidence of the commission of an offense, a public law enforcement official or a person working in cooperation with the official induced the defendant to commit the offense by persuasion or inducement as would be effective to persuade an average person, other than one who is ready and willing, to commit the offense. Inducement or persuasion which would induce only a person engaged in an habitual course of unlawful conduct for gain or profit does not constitute entrapment.






Article 05 - GENERAL PRINCIPLES OF CRIMINAL LIABILITY

Sec. 11.81.600. - General requirements of culpability.

(a) The minimal requirement for criminal liability is the performance by a person of conduct that includes a voluntary act or the omission to perform an act that the person is capable of performing.

(b) A person is not guilty of an offense unless the person acts with a culpable mental state, except that no culpable mental state must be proved

(1) if the description of the offense does not specify a culpable mental state and the offense is

(A) a violation; or

(B) designated as one of "strict liability"; or

(2) if a legislative intent to dispense with the culpable mental state requirement is present.



Sec. 11.81.610. - Construction of statutes with respect to culpability.

(a) [Repealed, Sec. 44 ch 102 SLA 1980].

(b) Except as provided in AS 11.81.600 (b), if a provision of law defining an offense does not prescribe a culpable mental state, the culpable mental state that must be proved with respect to

(1) conduct is "knowingly"; and

(2) a circumstance or a result is "recklessly."

(c) When a provision of law provides that criminal negligence suffices to establish an element of an offense, that element is also established if a person acts intentionally, knowingly, or recklessly. If acting recklessly suffices to establish an element, that element also is established if a person acts intentionally or knowingly. If acting knowingly suffices to establish an element, that element is also established if a person acts intentionally.



Sec. 11.81.615. - Offenses defined by age or value.

Whenever a provision of law defining an offense requires a determination of the age of the victim or the value of property or services, it is not a defense to the lowest class of offense established by the evidence that the age of the victim is less than the age which would make the offense a higher class of offense or that the value of the property or services exceeds the value which would make the offense a higher class of offense, and a person may be charged and convicted accordingly.



Sec. 11.81.620. - Effect of ignorance or mistake upon liability.

(a) Knowledge, recklessness, or criminal negligence as to whether conduct constitutes an offense, or knowledge, recklessness, or criminal negligence as to the existence, meaning, or application of the provision of law defining an offense, is not an element of an offense unless the provision of law clearly so provides. Use of the phrase "intent to commit a crime", "intent to promote or facilitate the commission of a crime", or like terminology in a provision of law does not require that the defendant act with a culpable mental state as to the criminality of the conduct that is the object of the defendant's intent.

(b) A person is not relieved of criminal liability for conduct because the person engages in the conduct under a mistaken belief of fact, unless

(1) the factual mistake is a reasonable one that negates the culpable mental state required for the commission of the offense;

(2) the provision of law defining the offense or a related provision of law expressly provides that the factual mistake constitutes a defense or exemption; or

(3) the factual mistake is a reasonable one that supports a defense of justification as provided in AS 11.81.320 - 11.81.430.



Sec. 11.81.630. - Intoxication as a defense.

Voluntary intoxication is not a defense to a prosecution for an offense, but evidence that the defendant was intoxicated may be offered whenever it is relevant to negate an element of the offense that requires that the defendant intentionally cause a result.



Sec. 11.81.640. - Application of AS 11.81.600 - 11.81.630.

AS 11.81.600 - 11.81.630 apply only to this title.






Article 06 - DEFINITIONS

Sec. 11.81.900. - Definitions.

(a) For purposes of this title, unless the context requires otherwise,

(1) a person acts "intentionally" with respect to a result described by a provision of law defining an offense when the person's conscious objective is to cause that result; when intentionally causing a particular result is an element of an offense, that intent need not be the person's only objective;

(2) a person acts "knowingly" with respect to conduct or to a circumstance described by a provision of law defining an offense when the person is aware that the conduct is of that nature or that the circumstance exists; when knowledge of the existence of a particular fact is an element of an offense, that knowledge is established if a person is aware of a substantial probability of its existence, unless the person actually believes it does not exist; a person who is unaware of conduct or a circumstance of which the person would have been aware had that person not been intoxicated acts knowingly with respect to that conduct or circumstance;

(3) a person acts "recklessly" with respect to a result or to a circumstance described by a provision of law defining an offense when the person is aware of and consciously disregards a substantial and unjustifiable risk that the result will occur or that the circumstance exists; the risk must be of such a nature and degree that disregard of it constitutes a gross deviation from the standard of conduct that a reasonable person would observe in the situation; a person who is unaware of a risk of which the person would have been aware had that person not been intoxicated acts recklessly with respect to that risk;

(4) a person acts with "criminal negligence" with respect to a result or to a circumstance described by a provision of law defining an offense when the person fails to perceive a substantial and unjustifiable risk that the result will occur or that the circumstance exists; the risk must be of such a nature and degree that the failure to perceive it constitutes a gross deviation from the standard of care that a reasonable person would observe in the situation.

(b) In this title, unless otherwise specified or unless the context requires otherwise,

(1) "access device" means a card, credit card, plate, code, account number, algorithm, or identification number, including a social security number, electronic serial number, or password, that is capable of being used, alone or in conjunction with another access device or identification document, to obtain property or services, or that can be used to initiate a transfer of property;

(2) "affirmative defense" means that

(A) some evidence must be admitted which places in issue the defense; and

(B) the defendant has the burden of establishing the defense by a preponderance of the evidence;

(3) "animal" means a vertebrate living creature not a human being, but does not include fish;

(4) "benefit" means a present or future gain or advantage to the beneficiary or to a third person pursuant to the desire or consent of the beneficiary;

(5) "building", in addition to its usual meaning, includes any propelled vehicle or structure adapted for overnight accommodation of persons or for carrying on business; when a building consists of separate units, including apartment units, offices, or rented rooms, each unit is considered a separate building;

(6) "cannabis" has the meaning ascribed to it in AS 11.71.900 (10), (11), and (14);

(7) "conduct" means an act or omission and its accompanying mental state;

(8) "controlled substance" has the meaning ascribed to it in AS 11.71.900(4);

(9) "correctional facility" means premises, or a portion of premises, used for the confinement of persons under official detention;

(10) "credit card" means any instrument or device, whether known as a credit card, credit plate, courtesy card, or identification card or by any other name, issued with or without fee by an issuer for the use of the cardholder in obtaining property or services on credit;

(11) "crime" means an offense for which a sentence of imprisonment is authorized; a crime is either a felony or a misdemeanor;

(12) "crime involving domestic violence" has the meaning given in AS 18.66.990;

(13) "criminal street gang" means a group of three or more persons

(A) who have in common a name or identifying sign, symbol, tattoo or other physical marking, style of dress, or use of hand signs; and

(B) who, individually, jointly, or in combination, have committed or attempted to commit, within the preceding three years, for the benefit of, at the direction of, or in association with the group, two or more offenses under any of, or any combination of, the following:

(i) AS 11.41;

(ii) AS 11.46; or

(iii) a felony offense.

(14) "culpable mental state" means "intentionally", "knowingly", "recklessly", or with "criminal negligence", as those terms are defined in (a) of this section;

(15) "dangerous instrument" means

(A) any deadly weapon or anything that, under the circumstances in which it is used, attempted to be used, or threatened to be used, is capable of causing death or serious physical injury; or

(B) hands or other objects when used to impede normal breathing or circulation of blood by applying pressure on the throat or neck or obstructing the nose or mouth;

(16) "deadly force" means force that the person uses with the intent of causing, or uses under circumstances that the person knows create a substantial risk of causing, death or serious physical injury; "deadly force" includes intentionally discharging or pointing a firearm in the direction of another person or in the direction in which another person is believed to be and intentionally placing another person in fear of imminent serious physical injury by means of a dangerous instrument;

(17) "deadly weapon" means any firearm, or anything designed for and capable of causing death or serious physical injury, including a knife, an axe, a club, metal knuckles, or an explosive;

(18) "deception" means to knowingly

(A) create or confirm another's false impression that the defendant does not believe to be true, including false impressions as to law or value and false impressions as to intention or other state of mind;

(B) fail to correct another's false impression that the defendant previously has created or confirmed;

(C) prevent another from acquiring information pertinent to the disposition of the property or service involved;

(D) sell or otherwise transfer or encumber property and fail to disclose a lien, adverse claim, or other legal impediment to the enjoyment of the property, whether or not that impediment is a matter of official record; or

(E) promise performance that the defendant does not intend to perform or knows will not be performed;

(19) "defense", other than an affirmative defense, means that

(A) some evidence must be admitted which places in issue the defense; and

(B) the state then has the burden of disproving the existence of the defense beyond a reasonable doubt;

(20) "defensive weapon" means an electric stun gun, or a device to dispense mace or a similar chemical agent, that is not designed to cause death or serious physical injury;

(21) "drug" has the meaning ascribed to it in AS 11.71.900 (9);

(22) "dwelling" means a building that is designed for use or is used as a person's permanent or temporary home or place of lodging;

(23) "explosive" means a chemical compound, mixture, or device that is commonly used or intended for the purpose of producing a chemical reaction resulting in a substantially instantaneous release of gas and heat, including dynamite, blasting powder, nitroglycerin, blasting caps, and nitrojelly, but excluding salable fireworks as defined in AS 18.72.050, black powder, smokeless powder, small arms ammunition, and small arms ammunition primers;

(24) "felony" means a crime for which a sentence of imprisonment for a term of more than one year is authorized;

(25) "fiduciary" means a trustee, guardian, executor, administrator, receiver, or any other person carrying on functions of trust on behalf of another person or organization;

(26) "firearm" means a weapon, including a pistol, revolver, rifle, or shotgun, whether loaded or unloaded, operable or inoperable, designed for discharging a shot capable of causing death or serious physical injury;

(27) "force" means any bodily impact, restraint, or confinement or the threat of imminent bodily impact, restraint, or confinement, "force" includes deadly and nondeadly force;

(28) "government" means the United States, any state or any municipality or other political subdivision within the United States or its territories; any department, agency, or subdivision of any of the foregoing; an agency carrying out the functions of government; or any corporation or agency formed under interstate compact or international treaty;

(29) "highway" means a public road, road right-of-way, street, alley, bridge, walk, trail, tunnel, path, or similar or related facility, as well as ferries and similar or related facilities;

(30) "identification document" means a paper, instrument, or other article used to establish the identity of a person; "identification document" includes a social security card, driver's license, non-driver's identification, birth certificate, passport, employee identification, or hunting or fishing license;

(31) "includes" means "includes but is not limited to";

(32) "incompetent person" means a person who is impaired by reason of mental illness or mental deficiency to the extent that the person lacks sufficient understanding or capacity to make or communicate responsible decisions concerning that person;

(33) "intoxicated" means intoxicated from the use of a drug or alcohol;

(34) "law" includes statutes and regulations;

(35) "leased" includes "rented";

(36) "metal knuckles" means a device that consists of finger rings or guards made of a hard substance and designed, made, or adapted for inflicting serious physical injury or death by striking a person;

(37) "misdemeanor" means a crime for which a sentence of imprisonment for a term of more than one year may not be imposed;

(38) "nondeadly force" means force other than deadly force;

(39) "offense" means conduct for which a sentence of imprisonment or fine is authorized; an offense is either a crime or a violation;

(40) "official detention" means custody, arrest, surrender in lieu of arrest, or actual or constructive restraint under an order of a court in a criminal or juvenile proceeding, other than an order of conditional bail release;

(41) "official proceeding" means a proceeding heard before a legislative, judicial, administrative, or other governmental body or official authorized to hear evidence under oath;

(42) "omission" means a failure to perform an act for which a duty of performance is imposed by law;

(43) "organization" means a legal entity, including a corporation, company, association, firm, partnership, joint stock company, foundation, institution, government, society, union, club, church, or any other group of persons organized for any purpose;

(44) "peace officer" means a public servant vested by law with a duty to maintain public order or to make arrests, whether the duty extends to all offenses or is limited to a specific class of offenses or offenders;

(45) "person" means a natural person and, when appropriate, an organization, government, or governmental instrumentality;

(46) "physical injury" means a physical pain or an impairment of physical condition;

(47) "police dog" means a dog used in police work under the control of a peace officer;

(48) "possess" means having physical possession or the exercise of dominion or control over property;

(49) "premises" means real property and any building;

(50) "propelled vehicle" means a device upon which or by which a person or property is or may be transported, and which is self-propelled, including automobiles, vessels, airplanes, motorcycles, snow machines, all-terrain vehicles, sailboats, and construction equipment;

(51) "property" means an article, substance, or thing of value, including money, tangible and intangible personal property including data or information stored in a computer program, system, or network, real property, an access device, a domestic pet or livestock regardless of value, choses-in-action, and evidence of debt or of contract; a commodity of a public utility such as gas, electricity, steam, or water constitutes property, but the supplying of such a commodity to premises from an outside source by means of wires, pipes, conduits, or other equipment is considered a rendition of a service rather than a sale or delivery of property;

(52) "public place" means a place to which the public or a substantial group of persons has access and includes highways, transportation facilities, schools, places of amusement or business, parks, playgrounds, prisons, and hallways, lobbies, and other portions of apartment houses and hotels not constituting rooms or apartments designed for actual residence;

(53) "public record" means a document, paper, book, letter, drawing, map, plat, photo, photographic file, motion picture, film, microfilm, microphotograph, exhibit, magnetic or paper tape, punched card or other document of any other material, regardless of physical form or characteristic, developed or received under law or in connection with the transaction of official business and preserved or appropriate for preservation by any agency, municipality, or any body subject to the open meeting provision of AS 44.62.310 , as evidence of the organization, function, policies, decisions, procedures, operations, or other activities of the state or municipality or because of the informational value in it; it also includes staff manuals and instructions to staff that affect the public;

(54) "public servant" means each of the following, whether compensated or not, but does not include jurors or witnesses:

(A) an officer or employee of the state, a municipality or other political subdivision of the state, or a governmental instrumentality of the state, including legislators, members of the judiciary, and peace officers;

(B) a person acting as an advisor, consultant, or assistant at the request of, the direction of, or under contract with the state, a municipality or other political subdivision of the state, or another governmental instrumentality; in this subparagraph "person" includes an employee of the person;

(C) a person who serves as a member of the board or commission created by statute or by legislative, judicial, or administrative action by the state, a municipality or other political subdivision of the state, or a governmental instrumentality;

(D) a person nominated, elected, appointed, employed, or designated to act in a capacity defined in (A) - (C) of this paragraph, but who does not occupy the position;

(55) a "renunciation" is not "voluntary and complete" if it is substantially motivated, in whole or in part, by

(A) a belief that circumstances exist which increase the probability of detection or apprehension of the defendant or another participant in the criminal enterprise, or which render more difficult the accomplishment of the criminal purpose; or

(B) a decision to postpone the criminal conduct until another time or to transfer the criminal effort to another victim or another but similar objective;

(56) "serious physical injury" means

(A) physical injury caused by an act performed under circumstances that create a substantial risk of death; or

(B) physical injury that causes serious and protracted disfigurement, protracted impairment of health, protracted loss or impairment of the function of a body member or organ, or that unlawfully terminates a pregnancy;

(57) "services" includes labor, professional services, transportation, telephone or other communications service, entertainment, including cable, subscription, or pay television or other telecommunications service, the supplying of food, lodging, or other accommodations in hotels, restaurants, or elsewhere, admission to exhibitions, the use of a computer, computer time, a computer system, a computer program, a computer network, or any part of a computer system or network, and the supplying of equipment for use;

(58) "sexual contact" means

(A) the defendant's

(i) knowingly touching, directly or through clothing, the victim's genitals, anus, or female breast; or

(ii) knowingly causing the victim to touch, directly or through clothing, the defendant's or victim's genitals, anus, or female breast;

(B) but "sexual contact" does not include acts

(i) that may reasonably be construed to be normal caretaker responsibilities for a child, interactions with a child, or affection for a child;

(ii) performed for the purpose of administering a recognized and lawful form of treatment that is reasonably adapted to promoting the physical or mental health of the person being treated; or

(iii) that are a necessary part of a search of a person committed to the custody of the Department of Corrections or the Department of Health and Social Services;

(59) "sexual penetration"

(A) means genital intercourse, cunnilingus, fellatio, anal intercourse, or an intrusion, however slight, of an object or any part of a person's body into the genital or anal opening of another person's body; each party to any of the acts described in this subparagraph is considered to be engaged in sexual penetration;

(B) does not include acts

(i) performed for the purpose of administering a recognized and lawful form of treatment that is reasonably adapted to promoting the physical health of the person being treated; or

(ii) that are a necessary part of a search of a person committed to the custody of the Department of Corrections or the Department of Health and Social Services;

(60) "solicits" includes "commands";

(61) "threat" means a menace, however communicated, to engage in conduct described in AS 11.41.520 (a)(1) - (7) but under AS 11.41.520(a)(1) includes all threats to inflict physical injury on anyone;

(62) "violation" is a noncriminal offense punishable only by a fine, but not by imprisonment or other penalty; conviction of a violation does not give rise to any disability or legal disadvantage based on conviction of a crime; a person charged with a violation is not entitled

(A) to a trial by jury; or

(B) to have a public defender or other counsel appointed at public expense to represent the person;

(63) "voluntary act" means a bodily movement performed consciously as a result of effort and determination, and includes the possession of property if the defendant was aware of the physical possession or control for a sufficient period to have been able to terminate it.












Title 12 - CODE OF CRIMINAL PROCEDURE

Chapter 12.05. - JURISDICTION

Sec. 12.05.010. - Crime commenced outside state but consummated inside.

When the commission of a crime commenced outside the state is consummated inside the state, the defendant is liable to punishment in this state even though out of the state at the time of the commission of the crime charged, if the defendant consummated the crime through the intervention of an innocent or guilty agent, or by other means proceeding directly from the defendant.



Sec. 12.05.020. - Offenses committed on aircraft or ferries and other watercraft owned or operated by the state.

A person may be prosecuted under the laws of this state for an offense committed on or against an aircraft owned or operated by the state or a ferry or other watercraft owned or operated by the state, even if the aircraft, ferry, or watercraft is in airspace or water outside the state when the offense is alleged to have occurred. This jurisdiction is in addition to that provided by AS 44.03 and any other jurisdictional basis expressed or implied in law.






Chapter 12.10. - LIMITATIONS OF ACTIONS

Sec. 12.10.010. - General time limitations.

(a) Prosecution for the following offenses may be commenced at any time:

(1) murder;

(2) felony sexual abuse of a minor;

(3) sexual assault that is an unclassified, class A, or class B felony or a violation of AS 11.41.425 (a)(2) or (3);

(4) a violation of AS 11.41.425 , 11.41.427, 11.41.450 - 11.41.458, AS 11.66.110 - 11.66.130, or former AS 11.41.430 , when committed against a person who, at the time of the offense, was under 18 years of age.

(b) Except as otherwise provided by law or in (a) of this section, a person may not be prosecuted, tried, or punished for an offense unless the indictment is found or the information or complaint is instituted not later than

(1) 10 years after the commission of a felony offense in violation of AS 11.41.120 - 11.41.370, 11.41.425(a)(1), or 11.41.450 - 11.41.458; or

(2) five years after the commission of any other offense.



Sec. 12.10.020. - Specific time limitation.

(a) Even if the general time limitation has expired, a prosecution for any offense that includes a material element of fraud or breach of fiduciary obligation may be commenced within one year after the discovery of the offense by an aggrieved party or by a person who has legal capacity to represent an aggrieved party or a legal duty to report the offense and who is not a party to the offense, but in no case shall this provision extend the period of limitation otherwise applicable by more than three years.

(b) Even if the general time limitation has expired, a prosecution for any offense based upon misconduct in office by a public officer or employee may be commenced within one year after discovery of the offense by a person having a duty to report such offense, but in no case shall this provision extend the period of limitation otherwise applicable by more than three years.

(c) [Repealed, Sec. 3 ch 86 SLA 2001].



Sec. 12.10.030. - When period of limitation runs.

(a) An offense is committed either when every element occurs, or, if a legislative purpose to prohibit a continuing course of conduct plainly appears, at the time when the course of conduct or the defendant's complicity therein is terminated. Time starts to run on the day after the offense is committed.

(b) A prosecution is commenced either when an indictment is found or when a warrant is issued, provided that such warrant is executed without unreasonable delay.



Sec. 12.10.040. - When period of limitation does not run.

(a) The period of limitation does not run during any time when the accused, with a purpose to avoid detection, apprehension, or prosecution, is outside the state or is absent from the accused's usual place of abode within the state, but in no case shall this provision extend the period of limitation otherwise applicable by more than three years.

(b) The period of limitation does not run during any time when a prosecution against the accused for the same conduct is pending in this state.






Chapter 12.15. - PARTIES



Chapter 12.20. - BARS TO ACTIONS

Sec. 12.20.010. - Conviction or acquittal elsewhere as bar.

When an act charged as a crime is within the jurisdiction of the United States, another state, or a territory, as well as of this state, a conviction or acquittal in the former is a bar to the prosecution for it in this state.



Sec. 12.20.020. - When acquittal or dismissal is not a bar.

If the defendant is acquitted on the ground of a variance between the charge and the proof, or the charge is dismissed upon an objection to its form or substance, or discharged for want of prosecution, without a judgment of acquittal or in bar of another prosecution, it is not an acquittal of the crime and does not bar a subsequent prosecution for the same crime.



Sec. 12.20.030. - When acquittal is a bar.

When the defendant is acquitted on the merits, the defendant is acquitted of the same crime, notwithstanding any defect in form or substance in the charge, information, or complaint on which the trial was had.



Sec. 12.20.040. - When conviction or acquittal is a bar to other offenses.

When the defendant is convicted or acquitted of a crime consisting of different degrees, the conviction or acquittal is a bar to another prosecution for the crime charged in the former or for any inferior degree of that crime, or for an attempt to commit that crime, or for an offense necessarily included in the crime of which the defendant might have been convicted under the information, indictment, or complaint.



Sec. 12.20.050. - Dismissal as bar.

(a) It is a bar to another prosecution for the same crime if the crime is a misdemeanor, but it is not a bar if the crime charged is a felony when a person is

(1) held to answer to the grand jury and the court dismisses the charge before the case is presented to the grand jury upon the motion of the prosecuting attorney;

(2) held to answer to the grand jury and the court dismisses the charge because the indictment is not found against the person at the next session of the grand jury; or

(3) indicted for a crime and the indictment is dismissed because the trial is not held within a reasonable period of time, there is not good cause shown for the delay, and the delay was not upon the application of the defendant or with the defendant's consent.

(b) Unless the court directs a judgment of acquittal to be entered, it is not a bar to another action for the same crime if the court orders an indictment to be discharged because the prosecuting attorney is not prepared to go to trial when the indictment is called for trial and does not show sufficient cause for postponing the trial.



Sec. 12.20.060. - Discharge of codefendant as bar.

It is an acquittal of the defendant discharged and a bar to another prosecution for the same crime when two or more persons are charged in the same indictment, and the court dismisses the indictment against a defendant

(1) before that defendant has begun to present a defense and on the application of the prosecuting attorney so that the defendant may be a witness for the state; or

(2) before the evidence is closed and on the application of another defendant on trial so that the discharged defendant may be a witness for a codefendant, and when, in the opinion of the court, there is not sufficient evidence to require the discharged defendant to present a defense.






Chapter 12.25. - ARRESTS AND CITATIONS

Article 01 - ARRESTS

Sec. 12.25.010. - Persons authorized to arrest.

An arrest may be made by a peace officer or by a private person.



Sec. 12.25.020. - Judge or magistrate may order arrest.

When a crime is committed in the presence of a judge or magistrate, the judge or magistrate may, by an oral or written order, command any person to arrest the offender, and may immediately proceed as though the offender had been brought before the court on a warrant of arrest.



Sec. 12.25.030. - Grounds for arrest by private person or peace officer without warrant.

(a) A private person or a peace officer without a warrant may arrest a person

(1) for a crime committed or attempted in the presence of the person making the arrest;

(2) when the person has committed a felony, although not in the presence of the person making the arrest;

(3) when a felony has in fact been committed, and the person making the arrest has reasonable cause for believing the person to have committed it.

(b) In addition to the authority granted by (a) of this section, a peace officer

(1) shall make an arrest under the circumstances described in AS 18.65.530;

(2) without a warrant may arrest a person if the officer has probable cause to believe the person has, either in or outside the presence of the officer,

(A) committed a crime involving domestic violence, whether the crime is a felony or a misdemeanor; in this subparagraph, "crime involving domestic violence" has the meaning given in AS 18.66.990 ;

(B) committed the crime of violating a protective order in violation of AS 11.56.740 ; or

(C) violated a condition of release imposed under AS 12.30.025 or 12.30.027;

(3) without a warrant may arrest a person when the peace officer has reasonable cause for believing that the person has

(A) committed a crime under or violated conditions imposed as part of the person's release before trial on misdemeanor charges brought under AS 11.41.270 ;

(B) violated AS 04.16.050 or an ordinance with similar elements; however, unless there is a lawful reason for further detention, a person who is under the age of 18 and who has been arrested for violating AS 04.16.050 or an ordinance with similar elements shall be cited for the offense and released to the person's parent, guardian, or legal custodian; or

(C) violated conditions imposed as part of the person's release before trial on felony charges brought under AS 11.41.410 - 11.41.458.

(c) [Repealed, Sec. 16 ch 61 SLA 1982].

(d) [Repealed, Sec. 72 ch 64 SLA 1996].



Sec. 12.25.033. - Arrest without warrant for operating vehicle while under the influence of an alcoholic beverage, inhalant, or controlled substance.

A peace officer may arrest a person without a warrant, whether or not the offense is committed in the presence of the officer, when the officer has probable cause to believe that the person to be arrested has committed the crime of operating a motor vehicle, an aircraft, or a watercraft in violation of AS 28.35.030 or a similar city or borough ordinance, if the violation is alleged to have occurred less than eight hours before the time of arrest.



Sec. 12.25.035. - Arrest without warrant by state trooper when judicial officer is unavailable.

A state trooper may arrest a person without a warrant for a misdemeanor or for the violation of an ordinance when

(1) the officer has reasonable grounds to believe that the person to be arrested has committed a misdemeanor or has violated an ordinance;

(2) personal or property damage is likely to be done unless the person is immediately arrested; and

(3) there is no known judicial officer empowered to issue a warrant within a radius of 25 miles of the person to be apprehended.



Sec. 12.25.040. - Taking before judge or magistrate person arrested by bystander.

A peace officer may, without warrant, take before a judge or magistrate a person who, being engaged in a breach of the peace, is arrested by a bystander and delivered to the peace officer.



Sec. 12.25.050. - Method of making arrest.

An arrest is made by the actual restraint of a person or by a person's submission to the custody of the person making the arrest.



Sec. 12.25.060. - Method of arrest by officer without warrant.

When making an arrest without a warrant, the peace officer shall inform the person to be arrested of the officer's authority and the cause of the arrest, unless the person to be arrested is then engaged in the commission of a crime, or is pursued immediately after its commission or after an escape.



Sec. 12.25.070. - Limitation on restraint in arrest.

A peace officer or private person may not subject a person arrested to greater restraint than is necessary and proper for the arrest and detention of the person.



Sec. 12.25.080. - Means to effect resisted arrest. [Repealed, Sec. 21 ch 59 SLA 1982. For present provisions, see AS 11.81.370 - 11.81.390].

Repealed or Renumbered



Sec. 12.25.090. - Peace officer's authority to summon aid to make arrest.

Sec. 12.25.090. Peace officer's authority to summon aid to make arrest.

A peace officer making an arrest may orally summon as many persons as the officer considers necessary to aid in making the arrest. A person when required by an officer shall aid in making the arrest.



Sec. 12.25.100. - Breaking into building or vessel to effect arrest.

A peace officer may break into a building or vessel in which the person to be arrested is or is believed to be, if the officer is refused admittance after the officer has announced the authority and purpose of the entry.



Sec. 12.25.110. - Breaking open building or vessel to liberate.

A peace officer may break open a building or vessel to liberate a person who entered to make an arrest and is detained, or to liberate oneself when necessary.



Sec. 12.25.120. - Retaking escaped prisoner.

If a person arrested escapes or is rescued, the person from whose custody that person escaped or was rescued may immediately pursue and retake that person at any time and in any place in the state.



Sec. 12.25.130. - Means usable to retake prisoner. [Repealed, Sec. 21 ch 166 SLA 1978. For present provisions, see AS 11.81.370 - 11.81.390].

Repealed or Renumbered



Sec. 12.25.140. - Property taken from defendant on arrest.

When money or other property is taken from a person arrested upon a charge of a crime, the officer taking it shall immediately make duplicate receipts for the property, specifying particularly the amount of money or kind of property taken. The officer shall deliver one receipt to the person arrested and the other to the judge or magistrate who examines the charge or, if the arrest is after the information or indictment, to the clerk of the court where the action is pending.



Sec. 12.25.150. - Rights of prisoner after arrest.

(a) A person arrested shall be taken before a judge or magistrate without unnecessary delay, and in any event within 24 hours after arrest, including Sundays and holidays. This requirement applies to municipal police officers to the same extent as it does to state troopers.

(b) Immediately after an arrest, a prisoner shall have the right to telephone or otherwise communicate with the prisoner's attorney and any relative or friend, and any attorney at law entitled to practice in the courts of Alaska shall, at the request of the prisoner or any relative or friend of the prisoner, have the right to immediately visit the person arrested. This subsection does not provide a prisoner with the right to initiate communication or attempt to initiate communication under circumstances proscribed under AS 11.56.755 .

(c) It shall be unlawful for an officer having custody of a person so arrested to wilfully refuse or neglect to grant the prisoner the rights provided by this section. A violation of this section is a misdemeanor, and, upon conviction, the offender is punishable by a fine of not more than $100, or by imprisonment for not more than 30 days, or by both.

(d) In addition to the criminal liability in (c) of this section, an officer having a prisoner in custody who refuses to allow an attorney to visit the prisoner when proper application is made therefor shall forfeit and pay to the party aggrieved the sum of $500, recoverable in a court of competent jurisdiction.



Sec. 12.25.160. - Arrest defined.

Arrest is the taking of a person into custody in order that the person may be held to answer for the commission of a crime.






Article 02 - CITATIONS

Sec. 12.25.180. - When peace officer may issue citation or take person before the court.

(a) When a person is stopped or contacted by a peace officer for the commission of a misdemeanor or the violation of a municipal ordinance, the person may, in the discretion of the contacting peace officer, be issued a citation instead of being taken before a judge or magistrate under AS 12.25.150 , unless

(1) the person does not furnish satisfactory evidence of identity;

(2) the contacting officer has reasonable and probable cause to believe the person is a danger to self or others;

(3) the crime for which the person is contacted is one involving violence or harm to another person or to property;

(4) the person asks to be taken before a judge or magistrate under AS 12.25.150; or

(5) the peace officer has probable cause to believe the person committed a crime involving domestic violence; in this paragraph, "crime involving domestic violence" has the meaning given in AS 18.66.990.

(b) When a person is stopped or contacted by a peace officer for the commission of an infraction or a violation, the person shall be issued a citation instead of being taken before a judge or magistrate under AS 12.25.150, unless

(1) the person does not furnish satisfactory evidence of identity; or

(2) the person refuses to accept the citation or to give a written promise to appear as provided for under AS 12.25.190 (c).



Sec. 12.25.190. - When person to be given five-day notice to appear in court.

(a) When a person is contacted by a peace officer and the peace officer exercises the option provided for in AS 12.25.180 , the officer shall prepare a written citation and issue it to the person.

(b) The time specified in the notice to appear shall be at least five days after the alleged violation or the issuance of the citation, whichever is later, unless the person cited requests an earlier hearing.

(c) The person cited for the crime shall give a written promise to appear in court by signing at least one copy of the written citation prepared by the peace officer, and the officer shall deliver a copy of the citation to the person. The written promise requirement of this subsection does not apply to boating citations for which a bail schedule has been established under AS 05.25.090 (b), motor vehicle and traffic citations for which a bail or fine schedule has been established under AS 28.05.151 , fish and game citations for which a bail schedule has been established under AS 16.05.165 , citations issued under AS 04.21.065 , citations for skiing violations issued under AS 05.45.100, citations issued under AS 18.35.341 , citations issued in state park and recreational facilities under AS 41.21.960 , or littering citations issued under AS 46.06.080 .



Sec. 12.25.195. - Disposition of scheduled offenses.

(a) A person cited for an offense for which a scheduled amount of bail or a fine has been established may mail or personally deliver to the clerk of the court with appropriate jurisdiction if a bailable offense, or to the clerk of the municipality that issued the citation if a scheduled municipal fine, the amount of the bail or fine indicated on the citation for the offense together with a copy of the citation signed by the person indicating the person's waiver of court appearance, entry of plea of no contest, and forfeiture of bail or fine. A motor vehicle or traffic citation may be mailed or personally delivered within five days of the date of the citation. A citation for a scheduled offense other than a motor vehicle or traffic citation may be mailed or personally delivered within 15 days of the date of the citation.

(b) When bail or a fine is forfeited under this section, a judgment of conviction shall be entered. The bail or fine paid is complete satisfaction for the offense.

(c) Disposition of an offense under (a) of this section may not occur unless the person cited for the offense pays the surcharge prescribed in AS 12.55.039 in addition to the scheduled bail or fine amount. The surcharge required to be paid under this subsection shall be deposited into the general fund and accounted for under AS 37.05.142 .



Sec. 12.25.200. - Form for citations.

(a) The chief administrative officer of each law enforcement agency in the state is responsible for the issuance of books containing appropriate citations, and shall maintain a record of each book and each citation contained in it and shall require and retain a receipt for every book issued to a peace officer.

(b) A citation issued under AS 12.25.180 must indicate

(1) the amount of bail or fine and the surcharge applicable to the offense;

(2) the procedure a person must follow in responding to the citation;

(3) that if the person fails to pay the bail or fine the person must appear in court;

(4) that failure to pay the bail or fine or appear in court for an offense involving a moving motor vehicle may result in

(A) suspension of the person's driver's license, privilege to drive, or privilege to obtain a license; or

(B) attachment of the person's permanent fund dividend to pay the fine plus court and collection costs under AS 28.05.155 ; and

(5) that the person has a right to

(A) a trial;

(B) engage counsel;

(C) confront and question witnesses;

(D) testify; and

(E) subpoena witnesses on the person's behalf.



Sec. 12.25.210. - Disposition and records of citations.

(a) A peace officer, upon issuing a citation to an alleged violator under AS 12.25.180 , shall deposit the original or a copy of the citation with a court having jurisdiction over the alleged offense. If the citation charges an offense under a municipal ordinance for which a scheduled fine has been established, the peace officer shall deposit the original or a copy of the citation with the clerk of the municipality that issued the citation, unless otherwise provided under rule adopted by the supreme court.

(b) Upon the deposit of the original or a copy of the citation with a court having jurisdiction over the alleged offense, the original or copy of the citation may be disposed of only by trial in the court or other official action by a magistrate or judge of the court.

(c) It is unlawful and official misconduct for a peace officer or other officer or public employee to dispose of a citation or copies of it or of the record of the issuance of the citation in a manner other than as required in this section.

(d) The chief administrative officer of each law enforcement agency shall require each officer in the agency to return a copy of every citation issued by the officer to an alleged violator of a law or ordinance and all copies of every citation that has been spoiled or upon which any entry has been made and not issued to an alleged violator.

(e) The chief administrative officer of each law enforcement agency shall also maintain in connection with every citation issued by an officer in the agency a record of the disposition of the charge by the court in which the original or copy of the citation was deposited.



Sec. 12.25.220. - When copy of citation considered a lawful complaint.

If the form of citation provided under AS 12.25.200 includes information and is sworn to as required under the laws of this state in respect to a complaint charging commission of the offense alleged in the citation, then the citation when filed with a court having jurisdiction is considered to be a lawful complaint for the purpose of prosecution.



Sec. 12.25.230. - Failure to obey citation.

(a) Except as provided in (b) of this section, a person who fails to appear in court to answer the citation, regardless of the disposition of the charge for which the citation was issued, is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $1,000, or by imprisonment for not more than one year, or by both.

(b) If a person is cited for an offense for which an amount of scheduled bail or fine is established and fails to pay the bail or fine, or appear in court, the citation shall be considered a summons for a misdemeanor.

(c) If a person cited for an offense for which an amount of scheduled bail or fine has been established appears in court and is found guilty, the penalty imposed for the offense may not exceed the bail or fine established for the offense.









Chapter 12.30. - BAIL

Sec. 12.30.010. - Bail before conviction.

The defendant in a criminal proceeding is entitled to be admitted to bail before conviction as a matter of right if the alleged victim can be reasonably protected through the imposition of bail and conditions of release.



Sec. 12.30.020. - Release before trial.

(a) A person charged with an offense shall, at that person's first appearance before a judicial officer, be ordered released pending trial on the person's personal recognizance or upon the execution of an unsecured appearance bond in an amount specified by the judicial officer unless the offense is an unclassified felony or class A felony or unless the officer determines that the release of the person will not reasonably assure the appearance of the person as required or will pose a danger to the alleged victim, other persons, or the community. If the offense with which a person is charged is a felony, on motion of the prosecuting attorney, the judicial officer may allow the prosecuting attorney up to 48 hours to demonstrate that release of the person on the person's personal recognizance or upon the execution of an unsecured appearance bond will not reasonably assure the appearance of the person or will pose a danger to the alleged victim, other persons, or the community.

(b) If a judicial officer determines under (a) of this section that the release of a person will not reasonably assure the appearance of the person, or will pose a danger to the alleged victim, other persons, or the community, the judicial officer may

(1) place the person in the custody of a designated person or organization agreeing as a custodian to supervise the person; the court shall, personally and in writing, inform the custodian about the duties required of a custodian, and that failure to report immediately in accordance with the terms of the order that the person released has violated a condition of release may result in the custodian's being held criminally liable under AS 11.56.758 ;

(2) place restrictions on the travel, association, or place of abode of the person during the period of release;

(3) require the person to return to custody after daylight hours on designated conditions;

(4) require the execution of an appearance bond in a specified amount and the deposit in the registry of the court, in cash or other security, a sum not to exceed 10 percent of the amount of the bond; the deposit to be returned upon the performance of the condition of release;

(5) require the execution of a bail bond with sufficient solvent sureties or the deposit of cash;

(6) require the execution of a performance bond in a specified amount and the deposit in the registry of the court, in cash or other security; the performance bond must be imposed and enforced separately from any appearance bond, and the deposit to be returned upon the performance of the condition of release; or

(7) impose any other condition considered reasonably necessary to assure the defendant's appearance as required and the safety of the alleged victim, other persons, or the community.

(c) In determining the conditions of release under (b) of this section, the judicial officer shall take into account

(1) the nature and circumstances of the offense charged, including the effect of the offense upon the alleged victim;

(2) the weight of the evidence against the person;

(3) the person's family ties;

(4) the person's employment;

(5) the person's financial resources;

(6) the person's character and mental condition;

(7) the length of the person's residence in the community;

(8) the person's record of convictions;

(9) the person's record of appearance at court proceedings;

(10) the flight of the accused to avoid prosecution or the person's failure to appear at court proceedings; and

(11) threats the person has made, and the danger the person poses, to the alleged victim.

(d) A judicial officer authorizing the release of a person under this section shall issue an order containing a statement of the conditions imposed.

(e) The judicial officer shall inform the person of the penalties that may be imposed for a violation of the conditions of release and advise the person that a warrant for the person's arrest will be issued immediately upon a violation or that the person may be arrested without a warrant for a violation of conditions of release as set out in AS 12.25.030(b).

(f) A person who remains in custody 48 hours after appearing before a judicial officer because of inability to meet the conditions of release shall, upon application, be entitled to have the conditions reviewed by the judicial officer who imposed them. If the judicial officer who imposed the conditions of release is not available, any other judicial officer in the district may review the conditions. If the conditions are not amended and the person remains in custody, the judicial officer shall set out in writing the reasons for requiring the conditions imposed.

(g) A judicial officer who orders the release of a person on a condition specified in (b) of this section may at any time amend the order to impose additional or different conditions of release, or to release the person under (a) of this section.

(h) Information offered or introduced at a hearing before a judicial officer to determine the conditions of release need not conform to the rules governing the admissibility of evidence in a court of law.

(i) The court shall issue written or oral findings to demonstrate why conditions provided under (b)(1) of this section needed to be imposed.

(j) If a person remains in custody after review of conditions by a judicial officer under (f) of this section, a subsequent review of conditions may be held at the request of the person. Unless the prosecuting authority stipulates otherwise, a judicial officer may not schedule a bail review hearing under this subsection unless

(1) the person provides to the court and the prosecuting authority a written statement that information not considered at the previous review will be presented and includes a description of the new information;

(2) the prosecuting authority has at least 48 hours' notice before the time set for the review requested under this subsection; and

(3) at least 48 hours have elapsed between the previous review and the time set for the review requested under this subsection.



Sec. 12.30.023. - Release before trial in cases involving controlled substances or alcohol.

In determining the conditions of release under AS 12.30.020 in cases involving a violation of AS 04.11.010 , 04.11.499, AS 11.71, or AS 11.73, the court shall consider the conditions specified in AS 12.30.020 and the following conditions and impose one or more conditions it considers reasonably necessary to protect the public safety and security, including ordering the defendant

(1) to obey all laws;

(2) to submit to a search of the defendant's person, personal property, residence, vehicle, or any vehicle over which the defendant has control, for the presence of alcoholic beverages or illegal drugs and drug paraphernalia by a peace officer who has reasonable suspicion that the defendant is violating the terms of the defendant's bail release by possessing alcoholic beverages or illegal drugs and drug paraphernalia;

(3) in

(A) controlled substances offenses, to enroll in a random drug testing program, at the defendant's expense, to detect the presence of an illegal drug, with testing to occur not less than once a week, and with the results being submitted to the court and the district attorney's office;

(B) alcoholic beverage offenses, to submit to a breath test when requested by a law enforcement officer;

(4) to not have on the defendant's person, in the defendant's residence, or in any vehicle over which the defendant has control, any alcoholic beverages, controlled substances, or related paraphernalia;

(5) to not use, manufacture, possess, handle, purchase, give, or administer any controlled substance or alcoholic beverage;

(6) to not associate with persons involved in using, manufacturing, growing, or distributing controlled substances or alcoholic beverages;

(7) to not enter or remain in places where controlled substances or alcoholic beverages are being used, manufactured, grown, or distributed;

(8) to not be physically present, within a two-block area of, or within a designated area near, the location at which the offense occurred or at other designated locations, unless the defendant actually resides within that area;

(9) to not use or possess a paging device, cellular phone, or other portable communicative device on the defendant's person, in any vehicle over which the defendant has control, or in the defendant's residence;

(10) to be physically inside the defendant's residence, or in the residence of the defendant's third-party custodian, between time periods set by the court, except as otherwise required by employment, education, counseling, or treatment and as specifically authorized by the court;

(11) to not

(A) have a firearm in the defendant's possession or control, in any vehicle over which the defendant has control, or in the defendant's residence;

(B) possess a knife, other than an ordinary pocket knife, on the defendant's person;

(12) to engage in any conduct or to refrain from any conduct that the court considers reasonably necessary to protect the public.



Sec. 12.30.025. - Release before trial in cases involving stalking.

(a) In determining the conditions of release under AS 12.30.020 in cases involving stalking but not domestic violence, the court shall consider the conditions specified in AS 12.30.020 and the following conditions and impose one or more conditions it considers reasonably necessary to protect the alleged victim of the stalking, including ordering the defendant

(1) not to subject the victim to further stalking;

(2) not to contact the victim other than through counsel;

(3) to engage in counseling; if the court directs the defendant to engage in personal counseling, the court shall provide in the order that the counseling must propose alternatives to aggression if that type of counseling is available;

(4) to refrain from the consumption of alcohol or the use of drugs.

(b) As used in this section,

(1) "domestic violence" has the meaning given in AS 18.66.990 ;

(2) "stalking" means a violation of AS 11.41.260 or 11.41.270.



Sec. 12.30.027. - Release in domestic violence cases.

(a) Before ordering release before or after trial, or pending appeal, of a person charged with or convicted of a crime involving domestic violence, the court shall consider the safety of the alleged victim or other household member. To protect the alleged victim, household member, and the public and to reasonably assure the person's appearance, the court may impose bail and any of the conditions authorized under AS 12.30.020 , any of the provisions of AS 18.66.100(c)(1) - (7) and (11), and any other condition necessary to protect the alleged victim, household member, and the public, and to ensure the appearance of the person in court, including ordering the person to refrain from the consumption of alcohol.

(b) A court may not order or permit a person released under (a) of this section to return to the residence of the alleged victim or the residence of a petitioner who has a protective order directed to the person and issued or filed under AS 18.66.100 - 18.66.180.

(c) If the court imposes conditions of release under (a) of this section, it shall

(1) issue a written order specifying the conditions of release;

(2) provide a copy of the order to the person arrested or charged; and

(3) immediately distribute a copy of the order to the law enforcement agency that arrested the person.

(d) When a person is released from custody under (a) of this section,

(1) from a correctional facility, the correctional facility shall notify the prosecuting authority and the prosecuting authority shall make reasonable efforts to immediately notify the alleged victim of the release, and to furnish the alleged victim with a copy of the order setting any conditions of release;

(2) from other than a correctional facility, the arresting authority shall make reasonable efforts to immediately notify the alleged victim of the release, and to furnish the alleged victim with a copy of the order setting any conditions of release.

(e) A person arrested for a crime involving domestic violence may not be released from custody until the person has appeared in person before a judicial officer or telephonically for arraignment.

(f) A person may not bring a civil action for damages for a failure to comply with the provisions of this section.

(g) In this section, "crime involving domestic violence" has the meaning given in AS 18.66.990 .



Sec. 12.30.029. - Release in sexual abuse and sexual assault cases.

(a) Before ordering release before trial of a person charged with a crime under AS 11.41.410 - 11.41.438 or 11.41.450 - 11.41.458, the court shall consider the safety of the alleged victim. The court may impose bail and any of the conditions authorized under AS 12.30.020 and any other condition necessary to protect the alleged victim and the public and to assure the appearance of the person in court.

(b) The court may impose any of the following conditions on a person charged with an offense under AS 11.41.410 - 11.41.438 or 11.41.450 - 11.41.458

(1) that the person have no contact with the alleged victim except as specifically allowed by the court;

(2) that the person reside in a place where the person is not likely to come into contact with the alleged victim of the offense; and

(3) if the person is on medication, that the person take the medication as prescribed.

(c) Before a judicial officer releases a person charged with an offense under AS 11.41.410 - 11.41.438 or 11.41.450 - 11.41.458, the court shall

(1) assure that the alleged victim, or the alleged victim's parent or guardian if the alleged victim is under 18 years of age, has been notified by a law enforcement agency or the prosecuting attorney of the hearing where the release is being considered, or a reasonable effort at notification has been made;

(2) solicit comments from the victim or the victim's parent or guardian who is present and wishes to comment and consider those comments before making a decision to release the person.



Sec. 12.30.030. - Appeal from conditions of release.

(a) A person who remains in custody after a review provided for in AS 12.30.020(f) or (j) may move the court having original jurisdiction over the offense to amend the order. The motion shall be determined promptly.

(b) When a court denies a motion under (a) of this section or conditions of release have been imposed by the court having original jurisdiction over the offense, an appeal may be taken to the court having appellate jurisdiction over the court denying the motion or imposing the conditions subject to the applicable court rules. The order of the lower court shall be affirmed unless it is found that the lower court abused its discretion. If it is held that the lower court did abuse its discretion, the appellate court may modify, vacate, set aside, reverse, remand the action for further proceeding, or remand the action directing entry of the appropriate order, which may include ordering the person to be released under AS 12.30.020 (a). The appeal shall be determined promptly.



Sec. 12.30.035. - Release pending appeal by state.

If the state appeals an order dismissing an indictment, information, or complaint, or granting a new trial after verdict or judgment, the court shall treat the defendant in accordance with the provisions governing pretrial release under this chapter.



Sec. 12.30.040. - Release after conviction.

(a) A person who has been convicted of an offense and is awaiting sentence, or who has filed an appeal, shall be treated in accordance with the provisions of AS 12.30.020 unless the court has reason to believe that no one or more conditions of release will reasonably assure the appearance of the person as required or prevent the person from posing a danger to the victim, other persons, or the community. If that determination is made, the person may be remanded to custody. This section does not affect the right of a person appealing from a judgment of conviction from a district court to the superior court to be released on bail pending appeal under Rule 603(b) of the Rules of Appellate Procedure; however, the court shall consider the safety of the victim, other persons, and the community before the person is released under the rule. Before granting bail to a person convicted of an offense that is a crime under AS 11.41.420 , 11.41.425, 11.41.436, 11.41.438, or 11.41.450 - 11.41.458, the court shall consider requiring the person to participate in an electronic monitoring program as a condition of release.

(b) Notwithstanding the provisions of (a) of this section, a person may not be released on bail either before sentencing or pending appeal if the person has been convicted of an offense that is

(1) an unclassified felony or a class A felony; or

(2) a class B or class C felony if the person has been previously convicted of an offense in this state that is an unclassified felony, a class A felony, or a violation of AS 11.41.260 , 11.41.420 - 11.41.425, or 11.41.436 - 11.41.438 or of an offense in another jurisdiction with elements substantially similar to an offense of this state described in this paragraph.

(c) A person who has been convicted of an offense and who has filed an application for post-conviction relief may not be released on bail until the trial court or an appellate court enters an order vacating all convictions against the person. A person who has prevailed on an application for post-conviction relief may seek release before trial in accordance with the provisions of AS 12.30.020 .



Sec. 12.30.050. - Release of material witnesses.

If it appears by affidavit that the testimony of a person is material in a criminal proceeding, and it is shown that it may become impracticable to secure the presence of the person by subpoena, a judicial officer shall impose conditions of release under AS 12.30.020 . A material witness may not be detained because of inability to comply with any condition of release if the testimony of the witness can adequately be secured by deposition. Release may be delayed for a reasonable period of time for the deposition of the witness to be taken.



Sec. 12.30.060. - Penalties for failure to appear.

A person released under the provisions of this chapter who knowingly fails to appear before a court or judicial officer as required shall incur a forfeiture of any security that was given or pledged for the person's release and, if the person was released

(1) in connection with a charge of felony, or while awaiting sentence or pending appeal after conviction of an offense, is guilty of a felony and upon conviction is punishable by a fine of not more than $5,000 or by imprisonment for not more than five years, or by both;

(2) in connection with a charge of misdemeanor, is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than the maximum provided for the misdemeanor, or by imprisonment for not more than one year, or by both; or

(3) for appearance as a material witness, is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $1,000, or by imprisonment for not more than one year, or by both.



Sec. 12.30.070. - Contempt.

Nothing in this chapter shall prevent a court from exercising its power to punish for contempt.



Sec. 12.30.075. - Forfeited cash and other securities..

(a) Cash or other security posted by a defendant under AS 12.30.020 that would otherwise be forfeited shall be held by the court in trust for the benefit of the victim if, within 30 days after an order of the court establishing a failure to appear or a violation of conditions of release, the prosecuting authority gives notice that restitution may be requested as part of the sentence if the defendant is convicted.

(b) If a restitution order is not entered, the court shall order the cash or other security being held in trust to be forfeited to the state.

(c) If a restitution order is entered, the court shall apply the cash or other security to the satisfaction of the order. If the cash or other security held in trust is applied to an order of restitution, the court shall issue a separate judgment against the defendant in favor of the state in the amount that would have otherwise been forfeited, and any cash or other security remaining after payment of the restitution shall be applied against that judgment. Any cash or other security remaining shall be forfeited to the state.



Sec. 12.30.080. - Definitions.

In this chapter

(1) "judicial officer" means a person authorized to release a person pending trial, sentencing, or pending appeal;

(2) "offense" means any criminal offense.






Chapter 12.35. - SEARCH AND SEIZURE

Sec. 12.35.010. - Issuance of search warrant.

(a) A judicial officer may issue a search warrant upon a showing of probable cause, supported by oath or affirmation, and particularly describing the place to be searched and the thing to be seized.

(b) A judicial officer may issue a search warrant upon the sworn oral testimony of a person communicated by telephone or other appropriate means, or sworn affidavit submitted by facsimile machine, in accordance with AS 12.35.015 .



Sec. 12.35.015. - Issuance of search warrant upon testimony communicated by telephone or other means.

(a) A judicial officer may issue a search warrant upon the sworn oral testimony of a person communicated by telephone or other appropriate means, or sworn affidavit transmitted by facsimile machine, if the judicial officer finds that there is probable cause to believe that

(1) the presentation of the applicant's affidavit or testimony personally before the judicial officer would result in a delay in obtaining or executing a search warrant; and

(2) the delay might result in loss or destruction of the evidence subject to seizure or might interfere with an ongoing investigation.

(b) A judicial officer shall place under oath each person whose oral testimony forms a basis of the application and each person applying for the search warrant. The judicial officer shall record the proceeding by using a voice recording device.

(c) If a facsimile search warrant cannot be transmitted to the applicant under (g) of this section, the applicant shall prepare a document to be known as a duplicate original warrant and shall read it verbatim to the judicial officer. The judicial officer shall enter, verbatim, on an original search warrant what is read to the judicial officer. The judicial officer may direct that the duplicate original search warrant be modified.

(d) Except as provided in (g) of this section, if a search warrant is issued under this section, the judicial officer shall orally authorize the applicant to sign the judicial officer's name on the duplicate original search warrant. The judicial officer shall immediately sign the original search warrant and enter on the face of the original search warrant the exact time when the search warrant was ordered to be issued.

(e) The person who executes a search warrant issued under this section shall enter the exact time of execution on the face of the facsimile search warrant issued under (g) of this section or the duplicate original search warrant.

(f) Absent a finding of bad faith, evidence obtained under a warrant issued under this section is not subject to a motion to suppress on the ground that the circumstances did not support its issuance under (a) of this section.

(g) A search warrant issued by a judicial officer may be transmitted by facsimile machine to the applicant. The facsimile search warrant shall serve as an original.



Sec. 12.35.020. - Grounds for issuance.

A search warrant may be issued if the judicial officer reasonably believes any of the following:

(1) that the property was stolen or embezzled;

(2) that the property was used as a means of committing a crime;

(3) that the property is in the possession of a person who intends to use it as the means of committing a crime, or in possession of another to whom the person may have delivered it for the purpose of concealing it or preventing its being discovered;

(4) that the property constitutes evidence of a particular crime or tends to show that a certain person has committed a particular crime;

(5) that either reasonable legislative or administrative standards for conducting a routine or area inspection with regard to air pollution are satisfied with respect to the particular place, dwelling, structure, premises, or vehicle, or there is reason to believe that a condition of nonconformity exists with respect to the particular place, dwelling, structure, premises, or vehicle.



Sec. 12.35.025. - Seizure of property.

(a) Property described in AS 12.35.020 may be taken on a warrant from

(1) a house or other place in which it is concealed or may be found;

(2) the possession of the person by whom it was stolen, embezzled, or used in the commission of a crime;

(3) a person who is in possession of the property;

(4) the possession of a person to whom the property has been delivered for the purpose of concealing it or preventing its being discovered, or from a house or other place occupied by that person or under that person's control.

(b) When property is seized under this chapter, the peace officer taking the property shall give to the person from whom or from whose premises the property was taken a copy of the warrant, a copy of the supporting affidavit, and a receipt for the property taken, or shall leave the copies and the receipt at the place from which the property was taken.

(c) The return of the warrant to the court shall be made promptly and shall be accompanied by a written inventory of the property taken. The inventory shall be made in the presence of the applicant for the warrant and the person from whose possession or premises the property was taken, if they are present, or in the presence of at least one other person as a witness.

(d) The inventory required by (c) of this section shall be signed by the peace officer under penalty of perjury under AS 09.63.020 . The judge or magistrate shall, upon request, deliver a copy of the inventory to the person from whom or from whose premises the property was taken and to the applicant for the warrant.



Sec. 12.35.030. - Showing of probable cause. [Repealed, Sec. 16 ch 69 SLA 1970].

Repealed or Renumbered



Sec. 12.35.040. - Authority of officer executing warrant.

In the execution or service of a search warrant, the officer has the same power and authority in all respects to break open any door or window, to use the necessary and proper means to overcome forcible resistance made to the officer, or to call any other person to the officer's aid as the officer has in the execution or service of a warrant of arrest.



Sec. 12.35.050. - Disposition of property taken. [Repealed, Sec. 42 ch 143 SLA 1982. For present provisions, see AS 12.36].

Repealed or Renumbered



Sec. 12.35.060. - Malicious procurement of search warrant.

A person who maliciously and without probable cause causes a search warrant to be issued and executed is guilty of a misdemeanor.



Sec. 12.35.070. - Search of defendant in presence of judge or magistrate.

When a person charged with a crime is believed by the judge or magistrate before whom that person is brought to have on the person a dangerous weapon, or anything that may be used as evidence of the commission of the crime, the judge or magistrate may direct the accused to be searched in the presence of the judge or magistrate, and the weapon or other thing be retained subject to the order of the judge or magistrate or the order of the court in which the defendant may be tried.



Sec. 12.35.080. - 12.35.110 - l Disposition of stolen property. [Repealed, Sec. 42 ch 143 SLA 1982. For present provisions, see AS 12.36].

Repealed or Renumbered



Sec. 12.35.120. - Definition of search warrant.

A search warrant is an order in writing, signed by a judge or magistrate or signed at the direction of a judicial officer in accordance with AS 12.35.015 , directed to a peace officer, commanding the peace officer to search for personal property and bring it before the judge or magistrate.






Chapter 12.36. - DISPOSITION OF RECOVERED OR SEIZED PROPERTY

Sec. 12.36.010. - Property disposition.

When property not belonging to a law enforcement agency comes into the custody of the agency, the property shall be disposed of in accordance with this chapter.



Sec. 12.36.020. - Return of property.

(a) A law enforcement agency may

(1) not return property in its custody to the owner or the agent of the owner if

(A) the property is in custody in connection with a children's court proceeding, a criminal proceeding, or an official investigation of a crime; or

(B) the property in custody is subject to forfeiture under the laws of the

(i) state; or

(ii) United States, and the United States has commenced forfeiture proceedings against the property or has requested the transfer of the property for the commencement of forfeiture proceedings; and

(2) with the approval of the court, transfer the property to another state or federal law enforcement agency for forfeiture proceedings by that agency; the court having jurisdiction shall grant the approval under this paragraph if the property

(A) will be retained within the jurisdiction of the court by the agency to which the property is being transferred; or

(B) is

(i) not needed as evidence; or

(ii) needed as evidence, and the property is fungible or the property's evidentiary value can otherwise be preserved without retaining the property within the jurisdiction of the court.

(b) In a criminal proceeding or a children's court proceeding involving the wrongful taking or damaging of property where photographs of the property are used as evidence in place of the property, the prosecuting attorney may release the property to the owner upon presentation of satisfactory proof of ownership.

(c) If wrongfully taken or damaged property is not photographed and authenticated under AS 12.45.086 and the property is used as evidence in a criminal proceeding or a children's court proceeding, the law enforcement agency in possession of the property shall return it to the owner upon presentation of satisfactory proof of ownership within 60 days after the final disposition of the case.



Sec. 12.36.030. - Disposal of unclaimed property used as evidence.

(a) If property that is used as evidence in a criminal proceeding or a children's court proceeding, including wrongfully taken or damaged property, is not claimed by the owner within one year after the final disposition of the case, the law enforcement agency having custody of the property shall dispose of it under (b) of this section.

(b) Property referenced in (a) of this section shall be disposed of by a

(1) municipal law enforcement agency in the following manner:

(A) for that part of the property that is subject to AS 34.45.110 - 34.45.780, in accordance with AS 34.45.110 - 34.45.780;

(B) for that part of the property that is not subject to AS 34.45.110 - 34.45.780, by selling the property in the same manner as a sale upon execution; after paying the expenses for the preservation and sale of the property, the law enforcement agency shall dispose of the proceeds of the sale in the same manner as money collected upon a judgment;

(2) state law enforcement agency in the following manner:

(A) if the property is a firearm or ammunition, in the manner provided in AS 18.65.340 ;

(B) if the property is other than a firearm or ammunition, and the property is

(i) subject to AS 34.45.110 - 34.45.780, in accordance with AS 34.45.110 - 34.45.780;

(ii) not subject to AS 34.45.110 - 34.45.780, by selling the property in the same manner as a sale upon execution; after paying the expenses for the preservation and sale of the property, the law enforcement agency shall dispose of the proceeds of the sale in the same manner as money collected upon a judgment.

(c) This section does not apply to property that comes into the custody of a law enforcement agency of a municipality if the municipality has adopted an ordinance providing for the custody and disposition of the property and if the ordinance requires that

(1) property held or collected as evidence in a children's court proceeding, a criminal proceeding, or an official investigation of a crime is to be held until at least 30 days after final disposition of the case to which the evidence pertains; and

(2) the municipality make reasonable attempts to identify and locate the owner of the property that is unclaimed.



Sec. 12.36.040. - Disposal of property when owner unknown; exceptions.

(a) When the owner of property is unknown and the property comes into the possession of a law enforcement agency as suspected evidence of a crime but is not used in a criminal proceeding or a children's court proceeding, or when the property comes into the possession of a law enforcement agency by other means, the property shall be held for one year. If the property is not claimed within one year of the date it comes into the possession of a law enforcement agency, the property shall be disposed of as provided in AS 12.36.030 (b).

(b) This section does not apply to property that comes into the custody of a law enforcement agency of a municipality that has adopted an ordinance providing for the custody and disposition of property that meets the requirements specified in AS 12.36.030 (c).



Sec. 12.36.045. - When finder of property is considered the owner.

(a) When a private individual obtains property of another that is lost, mislaid, or delivered to the individual by mistake, the individual delivers that property to a law enforcement agency, and the true owner of the property remains unknown for a period of one year or does not claim the property within one year, the individual delivering the property shall be considered the owner of the property under this chapter if possession of the property by the individual is otherwise legal. If, after the one-year period, the private individual who delivered the property to the law enforcement agency cannot be found or does not want the property, the property shall be disposed of by the agency as if the owner is unknown.

(b) This section does not apply to property that comes into the custody of a law enforcement agency of a municipality that has adopted an ordinance providing for the custody and disposition of property that meets the requirements specified in AS 12.36.030 (c).



Sec. 12.36.050. - Remission of forfeited property.

(a) A claimant seeking remission of the claimant's interest in a weapon ordered forfeited under AS 12.55.015 (a)(9) shall prove to the court by a preponderance of evidence that the claimant

(1) has a valid interest in the weapon, acquired in good faith;

(2) did not knowingly participate in the commission of the crime in which the weapon was used; and

(3) did not know or have reasonable cause to believe that the weapon was used or would be used to commit a crime.

(b) Upon a showing that a claimant is entitled to relief under (a) of this section, the court may order that the weapon be released to the claimant.

(c) A claim may not be filed under this section more than 120 days after the entry of the last final judgment in the case in which the weapon was ordered forfeited.



Sec. 12.36.060. - Disposal of forfeited deadly weapons.

(a) A deadly weapon, other than a firearm or ammunition, forfeited to the state under AS 12.55.015 (a)(9), unless remitted under AS 12.36.050 , shall be disposed of by the commissioner of public safety under this section. Under this subsection, the commissioner of public safety

(1) may declare a weapon surplus and transfer it to the commissioner of administration;

(2) may, if the weapon is suitable for law enforcement purposes, training, or identification, retain the weapon for use by the Department of Public Safety or transfer the weapon to the municipal law enforcement agency making the arrest that led to the forfeiture;

(3) shall destroy a weapon that is unsafe or unlawful.

(b) The commissioner of public safety may adopt regulations necessary to carry out the provisions of this section.

(c) A firearm or ammunition forfeited to the state under AS 12.55.015(a)(9), unless remitted under AS 12.36.050 , shall be disposed of as provided in AS 18.65.340 .



Sec. 12.36.090. - Definitions.

In this chapter,

(1) "final disposition of a case" means the time when all appeals have been exhausted or the time when all appeals that could have been taken has expired;

(2) "law enforcement agency" means a public agency that performs as one of its principal functions an activity relating to crime prevention, control, or reduction or relating to the enforcement of the criminal law; "law enforcement agency" does not include a court;

(3) [Repealed, Sec. 53 ch 30 SLA 1996].






Chapter 12.37. - AUTHORIZED COMMUNICATIONS INTERCEPTIONS

Article 01 - INTERCEPTION OF PRIVATE COMMUNICATIONS

Sec. 12.37.010. - Authorization to intercept communications.

The attorney general, or a person designated in writing or by law to act for the attorney general, may authorize, in writing, an ex parte application to a court of competent jurisdiction for an order authorizing the interception of a private communication if the interception may provide evidence of, or may assist in the apprehension of persons who have committed, are committing, or are planning to commit, the following offenses:

(1) murder in the first or second degree under AS 11.41.100 - 11.41.110;

(2) kidnapping under AS 11.41.300 ; or

(3) a class A or unclassified felony drug offense under AS 11.71.



Sec. 12.37.020. - Application for order authorizing a communication interception.

(a) An application for an order authorizing the interception of a private communication shall be made in writing upon oath or affirmation and must state

(1) the authority of the applicant to make the application;

(2) the identity of the peace officer for whom the authority to intercept the communication is sought;

(3) the facts relied upon by the applicant for the order, including

(A) if known, the identity of the particular person committing the offense and whose communication is to be intercepted;

(B) the details as to the particular offense that has been, is being, or is about to be committed;

(C) the specific type of communication to be intercepted;

(D) a showing that there is probable cause to believe that the communication will be communicated on the specific communication facility involved or at the specific place where the oral communication is to be intercepted;

(E) a showing that there is probable cause to believe that the facility from which, or the place where, the communication is to be intercepted, is, has been, or is about to be used in connection with the commission of the offense, or is leased to, listed in the name of, or commonly used by, the person whose communication is to be intercepted;

(F) the character and location of the specific communication facility involved or the specific place where the oral communication is to be intercepted;

(G) the objective of the investigation;

(H) a statement of the period of time for which the interception is required to be maintained, and, if the objective of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been first obtained, a specific statement of facts establishing probable cause to believe that additional communications of the same type will continue to occur;

(I) a specific statement of facts showing that other normal investigative procedures with respect to the offense have been tried and have failed, or reasonably appear to be unlikely to succeed if tried, or are too dangerous to employ;

(4) the facts known to the applicant concerning all previous applications made to a court for the issuance of an order authorizing the interception of a private communication involving any of the same facilities or places specified in the current application or involving the same person whose communication is to be intercepted, and the action taken by the court on each application;

(5) if the application is for an extension of a previously issued order, a statement of facts showing the results obtained thus far from the interception, or a reasonable explanation for the failure to obtain results;

(6) a proposed order authorizing the communication interception; and

(7) any additional facts in support of the application considered appropriate by the applicant or by the court.

(b) If an applicant for an order authorizing a communications interception is relying upon uncorroborated evidence provided by a confidential informant, the court may hold an in camera hearing at which it may inquire as to the identity of the informant or as to any other relevant information concerning the basis upon which the applicant is applying for the order.



Sec. 12.37.030. - Requirements for an order authorizing a communications interception.

Upon consideration of an application, the court may enter an ex parte order authorizing the interception of a private communication if the court determines, on the basis of the application, that

(1) there is probable cause to believe that the person whose communication is to be intercepted is committing, has committed, or is planning to commit an offense listed in AS 12.37.010 ;

(2) there is probable cause to believe that a communication concerning the offense may be obtained through the interception;

(3) there is probable cause to believe that the facility from which, or the place where, the communication is to be intercepted, is, has been, or is about to be used in connection with the commission of the offense, or is leased to, listed in the name of, or commonly used by, the person whose communication is to be intercepted;

(4) normal investigative procedures with respect to the offense have been tried and have failed or reasonably appear to be either unlikely to succeed if tried or too dangerous to employ; and

(5) if the application, other than an application for an extension, is for an order to intercept a communication of a person, or involving a communications facility, that was the subject of a previous application, the current application is based upon new evidence or information different from and in addition to the evidence or information offered to support the previous application.



Sec. 12.37.040. - Contents of order authorizing a communications interception; limitations on disclosure.

(a) An order entered under AS 12.37.030 must state

(1) that the court is authorized to enter the order;

(2) if known, the identity of, or a particular description of, the person whose communications are to be intercepted;

(3) the character and location of the particular communication facility or the particular place of the communication as to which authority to intercept is granted;

(4) a specific description of the type of communication to be intercepted and a statement of the particular offense to which it relates;

(5) the identity of the peace officer or officers to whom the authority to intercept a communication is given and the identity of the person who authorized the application; and

(6) the period of time during which the interception is authorized, including a statement as to whether or not the interception automatically terminates when the described communication has been first obtained, and a statement that the interception shall begin and terminate as soon as practicable and be conducted in such a manner as to minimize the interception of communications not otherwise subject to interception.

(b) An order entered under AS 12.37.030 may not authorize the interception of private communications for a period of time exceeding 30 days or that period necessary to achieve the objective of the authorization, whichever is shorter. The authorized interception period begins on the day on which the peace officer first begins to conduct an interception under the order or 10 days after the order is entered, whichever is earlier. Extensions of 30 days or less may be granted if application for each extension order is made under AS 12.37.020 and the necessary findings are made by the court under AS 12.37.030 .

(c) The court may require an applicant to file periodic reports with the court, showing what progress is being made toward achieving the authorized objective of the communication interception and what need exists for continued interception. The intervals at which the reports are to be filed shall be determined by the court.

(d) An order entered under AS 12.37.030 may, upon request of the applicant, direct that a communications common carrier, provider of wire or electronic communication services, landlord, owner, building operator, custodian, or other person furnish the applicant, without delay, all information, facilities, and technical assistance necessary to accomplish the interception unobtrusively. The obligations of a communications common carrier under an order may include the obligation to conduct an in-progress trace during an interception. A communications common carrier, provider of wire or electronic communication services, landlord, owner, building operator, custodian, or other person who furnishes facilities or technical assistance under this subsection shall be compensated by the applicant at prevailing rates.

(e) A communications common carrier, provider of wire or electronic communication services, landlord, owner, building operator, custodian, or other person who, under this section, has been shown a copy of an order authorizing the interception of a private communication may not disclose the existence of the order or of the device used to accomplish the interception unless

(1) the person is required to do so by legal process; and

(2) the person gives prior notification to the attorney general or the attorney general's designee who authorized the application for the order.

(f) An order entered under AS 12.37.030 may, upon the request of the applicant, authorize the applicant to enter a designated place or facility as often as necessary to install, maintain, or remove an intercepting device. The applicant shall notify the court of each such entry before its occurrence, if practicable. If prior notice is not practicable, the applicant shall notify the court within 72 hours after the entry.



Sec. 12.37.050. - Privileged communications.

An otherwise privileged communication intercepted in accordance with, or in violation of, the provisions of AS 12.37.010 - 12.37.130 does not lose its privileged character by reason of the interception.



Sec. 12.37.060. - Collateral authority of court; interpretation of 12.37.010 - 12.37.130.

(a) Notwithstanding any other provision of AS 12.37.010 - 12.37.130, a court to which an application is made for an order authorizing the interception of a private communication may take the evidence, make the findings, or issue the other orders necessary to conform the proceedings or the entry of an order to the United States Constitution, the Constitution of the State of Alaska, or any applicable law of the United States or of the state.

(b) When the language of AS 12.37.010 - 12.37.130 is the same or similar to the language of 18 U.S.C. 2510 - 2521, the courts of this state in construing AS 12.37.010 - 12.37.130 shall follow the construction given to those federal statutes by the federal courts.



Sec. 12.37.070. - Records and recordings and custody of them.

(a) A communication intercepted under AS 12.37.010 - 12.37.130 shall, if practicable, be recorded by tape or wire or other comparable method. The recording shall, if practicable, be done in a way that will protect it from editing or other alteration. During an interception, the peace officer authorized to act under the court's order shall, if practicable, keep a signed, written record of the interception, that shall include the following information:

(1) the date and hours during which the interception equipment or site was monitored;

(2) the time and duration of each intercepted communication;

(3) the parties to each intercepted communication, if known; and

(4) a summary of the contents of each intercepted communication.

(b) Immediately upon expiration of the authorized interception period specified in an order entered under AS 12.37.030 or, if an extension order has been entered, upon expiration of the authorized interception period specified in that order, any tapes or other recordings, and any records made during the interception, and all orders authorizing the interception, shall be transferred to the court that entered the order and shall be sealed under its direction. Custody of the tapes, other recordings, and records of the interception shall be maintained as the court directs. The tapes, recordings, and records of the interception may not be destroyed except upon order of the court, and in any event shall be kept for a minimum period of 10 years. Duplicate recordings and records of the interception may be made for disclosure or use under AS 12.37.090 (d) and 12.37.110. The presence of the seal required by this subsection, or a satisfactory explanation for its absence, is a prerequisite for the use or disclosure of the contents of any communication intercepted under AS 12.37.010 - 12.37.130.



Sec. 12.37.080. - Custody of applications and orders; penalty for disclosure.

(a) Except for a copy that may be retained for use by the applicant, all applications made and orders entered under AS 12.37.010 - 12.37.130 for the interception of private communications shall be sealed by the court and maintained as the court directs. The applications and orders may not be destroyed except upon order of the court and in any event shall be kept for a minimum period of 10 years.

(b) In addition to any other remedies or penalties provided by law, the disclosure of applications and orders in violation of AS 12.37.010 - 12.37.130 is punishable under AS 09.50.020 as contempt of court.



Sec. 12.37.090. - Notice of interception and disclosure.

(a) Within a reasonable period of time, but no later than 90 days following the expiration of the authorized interception period specified in an order entered under AS 12.37.030 or, if an extension order has been entered, upon expiration of the authorized interception period specified in that order, the court entering the order shall cause a notice of interception to be served on

(1) a person who is named in the order; or

(2) a party to the intercepted communications if the court determines in its discretion that the party should be informed in the interest of justice.

(b) The notice of interception must include a statement of

(1) the fact of the entry of the order under AS 12.37.030 ;

(2) the date of the entry of the order;

(3) the period of time for which the interception was authorized; and

(4) whether and how many private communications were intercepted.

(c) On an ex parte showing of good cause, the court may postpone service of the notice of interception.

(d) Upon the filing of a motion, the court may make available for inspection to a person or the person's attorney, as the court determines to be in the interest of justice, those portions of an intercepted communication, an application for an order, and an order that the court considers appropriate.



Sec. 12.37.100. - Approval for unanticipated interception.

If, while intercepting a private communication under the provisions of AS 12.37.010 - 12.37.130, a peace officer intercepts a communication that relates to a felony offense other than one specified in the order of authorization, the attorney general, or a person designated in writing or by law to act for the attorney general, may file a motion for an order approving that interception so that the communication, or evidence derived from it, may be used during testimony in an official proceeding. A court may enter an order approving the interception if it finds that the person who intercepted the communication was otherwise acting under the provisions of AS 12.37.010 - 12.37.130.



Sec. 12.37.110. - Use of intercepted communication.

An intercepted private communication, and evidence derived from it, may not be received in evidence or otherwise disclosed in an official proceeding unless each party to the communication who is a party in the official proceeding was furnished, at least 10 days before the proceeding, with a copy of the court order authorizing the interception and of the application for authorization under which the order was issued. The 10-day period may be waived by the presiding official if the presiding official finds that it was not practicable to furnish the person with the information 10 days before the proceeding and also finds that the person will not be prejudiced by the delay in receiving the information.



Sec. 12.37.120. - Suppression of unlawful interceptions.

(a) A motion to suppress the contents of an intercepted private communication, or evidence derived from it, may be filed in a proceeding on the ground that the

(1) interception was unlawful;

(2) order of authorization under which the communication was intercepted is insufficient on its face; or

(3) interception was not made in substantial compliance with the order of authorization.

(b) Upon the filing of a motion to suppress under this section, the court may make available to the moving party or that party's attorney, for inspection, the portion or portions of the intercepted communication, applications, and orders that the court determines to be in the interest of justice.

(c) Suppression is the only judicial sanction available for a nonconstitutional violation of AS 12.37.010 - 12.37.130 involving an intercepted private communication.



Sec. 12.37.130. - Required reports.

(a) Within 30 days after the expiration of the authorized interception period specified in an order entered under AS 12.37.030 or, if an extension order has been entered, upon expiration of the authorized interception period specified in that order, the court entering the order shall report to the Administrative Office of the United States Courts the following information:

(1) the fact that an order or extension order was applied for;

(2) the kind of order or extension order applied for;

(3) whether the order or extension order was granted as applied for or was granted as modified;

(4) the period of time for which the interception is authorized by the order and the number of, and duration of the authorized interception period specified in, any extension orders regarding that order;

(5) the offense specified in the order, extension order, or application;

(6) the name and title of the applicant; and

(7) the nature of the facilities from which or the place where the communication was to be intercepted.

(b) In January of each year, the attorney general or the attorney general's designee shall report to the Administrative Office of the United States Courts the following information with respect to orders and extension orders obtained in the preceding calendar year:

(1) the information required by (a) of this section with respect to each application for an order or extension order made;

(2) a general description of the interceptions made under the order or extension, including the approximate

(A) nature and frequency of incriminating communications intercepted;

(B) nature and frequency of other communications intercepted;

(C) number of persons whose communications were intercepted; and

(D) nature, amount, and cost of the manpower and other resources used in the interceptions;

(3) the number of arrests resulting from interceptions made under the order or extension order, and the offenses for which arrests were made;

(4) the number of trials resulting from the interceptions;

(5) the number of motions to suppress made with respect to the interceptions, the number of such motions granted, and the number of such motions denied; and

(6) the number of convictions resulting from interceptions and the offenses for which the convictions were obtained, and a general assessment of the importance of the interceptions.

(c) In addition to the report required by (b) of this section, the attorney general or the attorney general's designee shall prepare and make available to the public annual reports on the operation of AS 12.37.010 - 12.37.130. The reports shall contain the following information:

(1) the number of applications made under AS 12.37.010 - 12.37.130;

(2) the number of orders entered by the court;

(3) the effective period of time for which each interception was authorized;

(4) the number of, and duration of the authorized interception period specified in, any extension orders;

(5) the offenses in connection with which the communications were sought;

(6) the names and titles of the applicants;

(7) the number of indictments or other charges resulting from each application;

(8) the offenses that each indictment or other charge relates to; and

(9) the disposition of each indictment or other charge.






Article 02 - PEN REGISTERS AND TRAP DEVICES

Sec. 12.37.200. - Authorization to use pen registers and trap devices.

Upon application by a peace officer made in conformity with any provision of federal law authorizing such an application, a court may issue an order authorizing or concerning the use of a pen register or a trap device as permitted under federal law.






Article 03 - COMMUNICATIONS IN ELECTRONIC STORAGE

Sec. 12.37.300. - Authorization for access to and use of communications in electronic storage.

Upon application by a peace officer made in conformity with any provision of federal law authorizing such an application, a court may issue an order authorizing or concerning access to and disclosure or use of communications in electronic storage as permitted under federal law.






Article 04 - GENERAL PROVISIONS

Sec. 12.37.900. - Definitions.

In this chapter,

(1) "communications common carrier" has the meaning given in AS 42.20.390;

(2) "contents" has the meaning given in AS 42.20.390 ;

(3) "court" means superior court, except that in AS 12.37.200 it means either superior or district court;

(4) "electronic communication" has the meaning given in AS 42.20.390 ;

(5) "electronic communication service" has the meaning given in AS 42.20.390;

(6) "electronic storage" means any temporary, intermediate storage of a wire or electronic communication incidental to the electronic transmission of the communication, and any storage of the communication by an electronic communication service for purposes of backup protection of the communication;

(7) "in-progress trace" means to determine the origin of a wire communication to a telephone or telegraph instrument, equipment, or facility during the course of the communication;

(8) "intercept" has the meaning given in 42.20.390;

(9) "peace officer" has the meaning given in AS 11.81.900 (b);

(10) "pen register" means a device or apparatus that is connected to a telephone or telegraph instrument, equipment, or facility to determine the destination of a wire communication to a telephone or telegraph instrument, equipment, or facility, but that does not intercept the contents of the communication; "pen register" does not include a device used by a provider or customer of a wire or electronic communication service for billing, or for recording as an incident to billing, for communications services provided by the provider, nor a device used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of its business;

(11) "official proceeding" means a judicial, legislative, or administrative proceeding or any other proceeding before a government agency or official authorized to hear evidence under oath, other than a grand jury;

(12) "oral communication" has the meaning given in AS 42.20.390 ;

(13) "private communication" has the meaning given in AS 42.20.390 ;

(14) "trap device" means a device or apparatus that is connected to a telephone or telegraph instrument, equipment, or facility to determine the origin of a wire communication to the telephone or telegraph instrument, equipment, or facility, but that does not intercept the contents of the communication;

(15) "wire communication" has the meaning given in AS 42.20.390 .









Chapter 12.40. - GRAND JURY

Sec. 12.40.010. - Qualifications and manner of drawing grand jurors.

Grand jurors shall have the qualifications and be drawn as are trial jurors under AS 09.20.010 - 09.20.080.



Sec. 12.40.020. - Number of jurors.

The grand jury consists of not less than 12 nor more than 18 members.



Sec. 12.40.030. - Duty of inquiry into crimes and general powers.

The grand jury shall inquire into all crimes committed or triable within the jurisdiction of the court and present them to the court. The grand jury shall have the power to investigate and make recommendations concerning the public welfare or safety.



Sec. 12.40.040. - Juror to disclose knowledge of crime.

If an individual grand juror knows or has reason to believe that a crime has been committed that is triable by the court, the juror shall disclose it to the other jurors, who shall investigate it.



Sec. 12.40.050. - Holding to answer as affecting indictment or presentment.

The grand jury may indict or present a person for a crime upon sufficient evidence, whether that person has been held to answer for the crime or not.



Sec. 12.40.060. - Access to public jails, prisons, and public records.

The grand jury is entitled to access, at all reasonable times, to the public jails and prisons, to offices pertaining to the courts of justice in the state, and to all other public offices, and to the examination of all public records in the state.



Sec. 12.40.070. - Duty of prosecuting attorney.

The prosecuting attorney

(1) shall submit an indictment to the grand jury and cause the evidence in support of the indictment to be brought before them in every case when a person is held to answer a criminal charge in the court where the jury is formed;

(2) may submit an indictment in any case when the prosecuting attorney has good reason to believe a crime has been committed that is triable by the court; and

(3) shall, when required by the grand jury, prepare indictments or presentments for them and attend their sittings to advise them in relation to their duties or to examine witnesses in their presence.



Sec. 12.40.080. - Effect of failure to return indictment.

When a grand jury does not return an indictment, the charge is dismissed, and it may not be again submitted to or inquired into by the grand jury unless the court so orders.



Sec. 12.40.090. - Questioning juror for conduct.

A grand juror cannot be questioned for anything the juror may say or any vote the juror may give while acting as a grand juror, in relation to any matter legally pending before the grand jury, except for a perjury of which the juror may have been guilty in giving testimony before that jury.



Sec. 12.40.100. - Contents of indictment.

(a) The indictment must be direct and certain as it regards

(1) the party charged;

(2) the crime charged; and

(3) the particular circumstances of the crime charged when they are necessary to constitute a complete crime.

(b) The statement of the facts constituting the offense must be in ordinary and concise language, without repetition, and in a manner that will enable a person of common understanding to know what is intended.

(c) An indictment that complies with this section and with applicable rules adopted by the supreme court is valid and need not specify aggravating factors set out in AS 12.55.155 .



Sec. 12.40.110. - Hearsay evidence in prosecutions for sexual offenses.

(a) In a prosecution for an offense under AS 11.41.410 - 11.41.458, hearsay evidence of a statement related to the offense, not otherwise admissible, made by a child who is the victim of the offense may be admitted into evidence before the grand jury if

(1) the circumstances of the statement indicate its reliability;

(2) the child is under 10 years of age when the hearsay evidence is sought to be admitted;

(3) additional evidence is introduced to corroborate the statement; and

(4) the child testifies at the grand jury proceeding or the child will be available to testify at trial.

(b) In this section "statement" means an oral or written assertion or nonverbal conduct if the nonverbal conduct is intended as an assertion.






Chapter 12.45. - TRIAL, EVIDENCE, COMPROMISE

Article 01 - TRIAL JURY

Sec. 12.45.010. - Formation of trial jury.

The qualification, disqualification, and exemption of jurors, the preparation of jury lists, and the composition of jury panel in criminal actions are the same as provided in civil actions.



Sec. 12.45.015. - Introduction of victim and defendant to jury.

(a) During jury selection or as part of an opening statement at trial, the prosecuting attorney may introduce the victim to the jury, and the attorney for the defendant may introduce the defendant to the jury.

(b) In this section, "victim" has the meaning given in AS 12.55.185 .






Article 02 - DISCOVERY, TESTIMONY, AND EVIDENCE

Sec. 12.45.020. - Conviction on testimony of accomplice and corroboration.

A conviction shall not be had on the testimony of an accomplice unless it is corroborated by other evidence that tends to connect the defendant with the commission of the crime; and the corroboration is not sufficient if it merely shows the commission of the crime or the circumstances of the commission.



Sec. 12.45.030. - Necessary evidence for false pretenses. [Repealed, Sec. 21 ch 166 SLA 1978].

Repealed or Renumbered



Sec. 12.45.035. - Admissibility of DNA profiles.

(a) In a criminal action or proceeding, evidence of a DNA profile is admissible to prove or disprove any relevant fact, if the court finds that the technique underlying the evidence is scientifically valid. The admission of the DNA profile does not require a finding of general acceptance in the relevant scientific community of DNA profile evidence.

(b) In this section,

(1) "deoxyribonucleic acid" means the molecules in all cellular forms that contain genetic information in a patterned chemical structure for each individual;

(2) "DNA profile"

(A) means an analysis of blood, semen, tissue, or other cells bearing deoxyribonucleic acid resulting in the identification of the individual's patterned chemical structure of genetic information;

(B) includes statistical population frequency comparisons of the patterned chemical structures described in (A) of this paragraph.



Sec. 12.45.037. - Admissibility of expert testimony relating to criminal street gang activity.

(a) In a criminal prosecution, expert testimony is admissible to show, in regard to a specific criminal street gang or criminal street gangs whose conduct is relevant to the case,

(1) common characteristics of persons who are members of the criminal street gang or criminal street gangs;

(2) rivalries between specific criminal street gangs;

(3) common practices and operations of the criminal street gang or criminal street gangs and the members of those gangs;

(4) social customs and behavior of members of the criminal street gang or the criminal street gangs;

(5) terminology used by members of the criminal street gang or the criminal street gangs;

(6) codes of conduct of the particular criminal street gang or criminal street gangs; and

(7) the types of crimes that are likely to be committed by the particular criminal street gang.

(b) In this section, "criminal street gang" has the meaning given in AS 11.81.900 (b).



Sec. 12.45.040. - Necessary evidence for prostitution or seduction. [Repealed, Sec. 21 ch 166 SLA 1978].

Repealed or Renumbered



Sec. 12.45.042. - Mental examination of victim.

In a criminal prosecution under AS 11.41, the court may not order or compel the victim to undergo a psychiatric or psychological examination unless

(1) the victim's psychiatric or psychological condition is an element of the offense charged; or

(2) the prosecution has given notice that it will present evidence at trial that the victim suffers from a continuing psychological or psychiatric condition that resulted from the offense charged.



Sec. 12.45.045. - Evidence of past sexual conduct in trials of certain sexual offenses.

(a) In prosecutions for the crimes of sexual assault in any degree, sexual abuse of a minor in any degree, or unlawful exploitation of a minor, or an attempt to commit any of these crimes, evidence of the complaining witness' previous sexual conduct may not be admitted nor may reference be made to it in the presence of the jury except as provided in this section. When the defendant seeks to admit the evidence for any purpose, the defendant shall apply for an order of the court at any time before or during the trial or preliminary hearing. After the application is made, the court shall conduct a hearing in camera to determine the admissibility of the evidence. If the court finds that evidence offered by the defendant regarding the sexual conduct of the complaining witness is relevant, and that the probative value of the evidence offered is not outweighed by the probability that its admission will create undue prejudice, confusion of the issues, or unwarranted invasion of the privacy of the complaining witness, the court shall make an order stating what evidence may be introduced and the nature of the questions that may be permitted. The defendant may then offer evidence under the order of the court.

(b) In the absence of a persuasive showing to the contrary, evidence of the complaining witness' sexual conduct occurring more than one year before the date of the offense charged is presumed to be inadmissible under this section.

(c) In this section "complaining witness" means the alleged victim of the crime charged, the prosecution of which is subject to this section.



Sec. 12.45.046. - Testimony of children in criminal proceedings.

(a) In a criminal proceeding under AS 11.41 involving the prosecution of an offense committed against a child under the age of 16, or witnessed by a child under the age of 16, the court

(1) may appoint a guardian ad litem for the child;

(2) on its own motion or on the motion of the party presenting the witness or the guardian ad litem of the child, may order that the testimony of the child be taken by closed circuit television or through one-way mirrors if the court determines that the testimony by the child victim or witness under normal court procedures would result in the child's inability to effectively communicate.

(b) In making a determination under (a)(2) of this section, the court shall consider factors it considers relevant, including

(1) the child's chronological age;

(2) the child's level of development;

(3) the child's general physical health;

(4) any physical, emotional, or psychological injury experienced by the child; and

(5) the mental or emotional strain that will be caused by requiring the child to testify under normal courtroom procedures.

(c) If the court determines under (a)(2) of this section that the testimony by the child victim or witness under normal court procedures would result in the child's inability to effectively communicate, the court may order that the testimony of the child be taken in a room other than the courtroom and be televised by closed circuit equipment in the courtroom to be viewed by the defendant, the court, and the finder of fact in the proceeding. If the court authorizes use of closed circuit televised testimony under this subsection,

(1) each of the following may be in the room with the child when the child testifies:

(A) the prosecuting attorney;

(B) the attorney for the defendant; and

(C) operators of the closed circuit television equipment;

(2) the court may, in addition to persons specified in (1) of this subsection, admit a person whose presence, in the opinion of the court, contributes to the well-being of the child.

(d) When a child is to testify under (c) of this section, only the court and counsel may question the child. The persons operating the equipment shall do so in as unobtrusive a manner as possible. If the defendant requests, the court shall excuse the defendant from the courtroom, shall permit the defendant to attend in another location, and shall afford the defendant a means of viewing the child's testimony and of communicating with the defendant's attorney throughout the proceedings. Upon request of the defendant or the defendant's attorney, the court shall permit a recess to allow them to confer. The court shall provide a means of communicating with the attorneys during the questioning of the child. Objections made by the attorneys to questions of a child witness may be resolved in the courtroom if the court finds it necessary.

(e) If the court determines under (a)(2) of this section that the testimony by the child victim or witness under normal court procedures would result in the child's inability to effectively communicate, the court may authorize the use of one-way mirrors in conjunction with the taking of the child's testimony. The attorneys may pose questions to the child and have visual contact with the child during questioning, but the mirrors shall be placed to provide a physical shield so that the child does not have visual contact with the defendant and jurors.

(f) If the court does not find under (a)(2) of this section that the testimony by the child victim or witness under normal court procedures will result in the child's inability to effectively communicate, the court may, after taking into consideration the factors specified in (b) of this section, supervise the spatial arrangements of the courtroom and the location, movement, and deportment of all persons in attendance so as to safeguard the child from emotional harm or stress. In addition to other procedures it finds appropriate, the court may

(1) allow the child to testify while sitting on the floor or on an appropriately sized chair;

(2) schedule the procedure in a room that provides adequate privacy, freedom from distractions, informality, and comfort appropriate to the child's developmental age; and

(3) order a recess when the energy, comfort, or attention span of the child warrants.



Sec. 12.45.047. - , 12.45.048l Testimony by young victim of sexual offense. [Repealed, Sec. 4 ch 92 SLA 1988].

Repealed or Renumbered



Sec. 12.45.049. - Privilege relating to domestic violence and sexual assault counseling.

Confidential communications between a victim of domestic violence or sexual assault and a victim counselor are privileged under AS 18.66.200 - 18.66.250.



Sec. 12.45.050. - Limitation on discovery of statement of prosecution witness.

In a criminal prosecution, no statement or report in the possession of the state which was made by a prosecution witness or prospective prosecution witness (other than the defendant) to an agent of the state may be the subject of subpoena, discovery, or inspection until the witness has testified on direct examination at the preliminary hearing, or in the trial of the case.



Sec. 12.45.060. - Discovery after direct examination of witness.

After a witness called by the state has testified on direct examination, the court shall, on motion of the defendant, order the state to produce any statement of the witness in the possession of the state that relates to the subject matter as to which the witness has testified. If the entire contents of the statement relate to the subject matter of the testimony of the witness, the court shall order it to be delivered directly to the defendant for examination and use.



Sec. 12.45.070. - Discovery of portions of statement.

If the state claims that any statement ordered to be produced under AS 12.45.060 contains matter that does not relate to the subject matter of the testimony of the witness, the court shall order the state to deliver the statement for the inspection of the court in chambers. Upon delivery the court shall excise the portions of the statement that do not relate to the subject matter of the testimony of the witness. With the material excised, the court shall then direct delivery of the statement to the defendant for the use of the defendant. If, pursuant to this procedure, any portion of the statement is withheld from the defendant and the defendant objects to the withholding, and the trial is continued to an adjudication of the guilt of the defendant, the entire text of the statement shall be preserved by the state and, in the event the defendant appeals, shall be made available to the appellate court for the purpose of determining the correctness of the ruling of the trial judge. When a statement is delivered to a defendant, the court may recess the trial for the defendant's examination of the statement and preparation for its use in the trial.



Sec. 12.45.080. - Disposition of proceeding upon failure of state to comply with order.

If the state elects not to comply with an order of the court to deliver to the defendant a statement or a portion of a statement as the court may direct, the court shall strike from the record the testimony of the witness, and the preliminary hearing or trial shall proceed unless the court in its discretion determines that the interests of justice require that the preliminary hearing be terminated immediately or a mistrial be declared.



Sec. 12.45.082. - Definition of "statement".

In AS 12.45.060 - 12.45.080, the term "statement," in relation to any witness called by the state, means

(1) a written statement made by the witness and signed or otherwise adopted or approved by the witness; or

(2) a stenographic, mechanical, electrical, or other recording, or a transcription of the statement that is a substantially verbatim recital of an oral statement made by the witness to an agent of the state and recorded contemporaneously with the making of the oral statement.



Sec. 12.45.083. - Mental disease or defect excluding responsibility. [Repealed, Sec. 42 ch 143 SLA 1982. For present provisions, see AS 12.47].

Repealed or Renumbered



Sec. 12.45.084. - Laboratory report of controlled substances.

(a) In a prosecution under AS 11.71.010 - 11.71.070, a complete copy of an official laboratory report from the Department of Public Safety or a laboratory operated by another law enforcement agency is prima facie evidence of the content, identity, and weight of a controlled substance. The report must be signed by the person performing the analysis and must state that the substance which is the basis of the alleged offense has been weighed and analyzed. In the report, the author shall state with specificity findings as to the content, weight, and identity of the substance.

(b) A sworn statement prepared by the author of the report provided for in (a) of this section must be attached to the report. The statement must set out the identity of the author and include a statement that the author is an employee of the laboratory issuing the report and that performing the analysis is a part of the author's regular duties. The statement must also include an outline of the author's education, training, and experience for performing an analysis. The author shall state that scientifically accepted tests were performed with due caution, and whether to the author's knowledge the evidence was handled in accordance with established and accepted procedures while in the custody of the laboratory.

(c) The prosecuting attorney shall serve a copy of the report on the attorney of record for the accused, or on the defendant if the defendant has no attorney, not later than 20 days before a proceeding in which the report is to be used against the accused. However, at a preliminary hearing or grand jury proceeding, the report may be used without having previously been served upon the accused.

(d) The accused or the accused's attorney may demand the testimony of the person signing the report, by serving a written demand showing cause upon the prosecuting attorney within seven days from receipt of the report.

(e) A report issued for use under this section must contain notice of the right of the accused to demand the testimony of the person signing the report.



Sec. 12.45.085. - Evidence of mental disease or defect. [Repealed, Sec. 42 ch 143 SLA 1982. For present provisions, see AS 12.47].

Repealed or Renumbered



Sec. 12.45.086. - Photographic evidence of property wrongfully taken or damaged.

(a) In a criminal proceeding or a children's court proceeding involving the wrongful taking or damaging of property, photographs of the property are competent evidence of the property and are admissible in the proceeding to the same extent as if the property had been introduced as evidence.

(b) Photographs of property that are to be introduced as evidence under this section shall be accompanied by a written description of the property, the name of the owner of the property, the location where the alleged crime occurred, the name of the investigating peace officer, the date the photograph was taken, and the name and signature of the photographer. The written description shall be signed by the investigating peace officer under penalty of perjury under AS 09.63.020.

(c) In a prosecution for a violation of AS 11.46.120 - 11.46.150 in which the property is commercial fishing gear as defined in AS 16.43.990, the gear shall be returned to the owner as soon as possible. The prosecutor may obtain photographs of the gear for use as evidence in accordance with (a) and (b) of this section.



Sec. 12.45.087. - 12.45.115 - l Psychiatric examination; procedure. [Repealed, Sec. 42 ch 143 SLA 1982. For present provisions, see AS 12.47].

Repealed or Renumbered






Article 03 - COMPROMISE AND SATISFACTION

Sec. 12.45.120. - Authority to compromise misdemeanors for which victim has civil action.

If a defendant is held to answer on a charge of misdemeanor for which the person injured by the act constituting the crime has a remedy by a civil action, the crime may be compromised except when it was committed

(1) by or upon a peace officer, judge, or magistrate while in the execution of the duties of that office;

(2) riotously;

(3) with an intent to commit a felony;

(4) larcenously;

(5) against

(A) a spouse or a former spouse of the defendant;

(B) a parent, grandparent, child, or grandchild of the defendant;

(C) a member of the social unit comprised of those living together in the same dwelling as the defendant; or

(D) a person who is not a spouse or former spouse of the defendant but who previously lived in a spousal relationship with the defendant.



Sec. 12.45.130. - Acknowledgment of satisfaction by injured party.

If the party injured appears before the court in which the defendant is bound to appear, at any time before trial, and acknowledges in writing that satisfaction has been received for the injury, the court may, on payment of the costs incurred, order the prosecution dismissed and the defendant discharged. The order is a bar to another prosecution for the same crime.



Sec. 12.45.140. - Compromise or stay upon compromise by other means prohibited.

A crime may not be compromised or the prosecution or punishment upon a compromise dismissed or stayed except as provided by law.



Sec. 12.45.150. - Order for private prosecutor to pay costs for malicious prosecution without probable cause. [Repealed, Sec. 1 ch 19 SLA 1987].

Repealed or Renumbered



Sec. 12.45.155. - [Renumbered as AS 12.45.084 ].

Repealed or Renumbered



Sec. 12.45.160. - [Renumbered as AS 12.45.082 ].

Repealed or Renumbered









Chapter 12.47. - INSANITY AND COMPETENCY TO STAND TRIAL

Sec. 12.47.010. - Insanity as affirmative defense.

(a) In a prosecution for a crime, it is an affirmative defense that when the defendant engaged in the criminal conduct, the defendant was unable, as a result of a mental disease or defect, to appreciate the nature and quality of that conduct.

(b) The affirmative defense defined in (a) of this section may not be raised at trial unless the defendant, within 10 days of entering a plea or such later time as the court may for good cause permit, files a written notice of intent to rely on the defense.

(c) Evidence of a mental disease or defect that is manifested only by repeated criminal or other antisocial conduct is not sufficient to establish the affirmative defense under (a) of this section.

(d) The affirmative defense specified in (a) of this section is the affirmative defense of insanity. A defendant who successfully raises the affirmative defense of insanity shall be found not guilty by reason of insanity and the verdict shall so state.



Sec. 12.47.020. - Mental disease or defect negating culpable mental state.

(a) Evidence that the defendant suffered from a mental disease or defect is admissible whenever it is relevant to prove that the defendant did or did not have a culpable mental state which is an element of the crime. However, evidence of mental disease or defect that tends to negate a culpable mental state is not admissible unless the defendant, within 10 days of entering a plea, or at such later time as the court may for good cause permit, files a written notice of intent to rely on that defense.

(b) When the trier of fact finds that all other elements of the crime have been proved but, as a result of mental disease or defect, there is a reasonable doubt as to the existence of a culpable mental state that is an element of the crime, it shall enter a verdict of not guilty by reason of insanity. A defendant acquitted under this subsection, and not found guilty of a lesser included offense, shall automatically be considered to have established the affirmative defense of insanity under AS 12.47.010 . The defendant is then subject to the provisions of AS 12.47.090 .

(c) If a verdict of not guilty by reason of insanity is reached under (b) of this section, the trier of fact shall also consider whether the defendant is guilty of any lesser included offense. If the defendant is convicted of a lesser included offense, the defendant shall be sentenced for that offense and shall automatically be considered guilty but mentally ill under AS 12.47.030 and 12.47.050. Upon completion of a sentence for a lesser included offense, a hearing shall be held under AS 12.47.090 (c) to determine the necessity of further commitment of the defendant, based on the acquittal for the greater charge under (b) of this section. If the defendant is committed under AS 12.47.090 (c), the defendant is subject to the provisions of AS 12.47.090 (d) - (i) and (k).



Sec. 12.47.030. - Guilty but mentally ill.

(a) A defendant is guilty but mentally ill if, when the defendant engaged in the criminal conduct, the defendant lacked, as a result of a mental disease or defect, the substantial capacity either to appreciate the wrongfulness of that conduct or to conform that conduct to the requirements of law. A defendant found guilty but mentally ill is not relieved of criminal responsibility for criminal conduct and is subject to the provisions of AS 12.47.050 .

(b) Evidence of a mental disease or defect that is manifested only by repeated criminal or antisocial conduct is not sufficient to establish that the defendant was guilty but mentally ill under (a) of this section.



Sec. 12.47.040. - Form of verdict when evidence of mental disease or defect admissible.

(a) In a prosecution for a crime when the affirmative defense of insanity is raised under AS 12.47.010 , or when evidence of a mental disease or defect of the defendant is otherwise admissible at trial under AS 12.47.020 , the trier of fact shall find, and the verdict shall state, whether the defendant is

(1) guilty;

(2) not guilty;

(3) not guilty by reason of insanity; or

(4) guilty but mentally ill.

(b) To return a verdict under (a)(4) of this section, the jury must find beyond a reasonable doubt that the defendant committed the crime and find by a preponderance of the evidence that when the defendant committed the crime the defendant was guilty but mentally ill as defined in AS 12.47.030 .

(c) When the jury is instructed as to the verdicts under (a) of this section, it shall also be instructed on the dispositions available under AS 12.47.050 and 12.47.090.



Sec. 12.47.050. - Disposition of defendant found guilty but mentally ill.

(a) If the trier of fact finds that a defendant is guilty but mentally ill, the court shall sentence the defendant as provided by law and shall enter the verdict of guilty but mentally ill as part of the judgment.

(b) The Department of Corrections shall provide mental health treatment to a defendant found guilty but mentally ill. The treatment must continue until the defendant no longer suffers from a mental disease or defect that causes the defendant to be dangerous to the public peace or safety. Subject to (c) and (d) of this section, the Department of Corrections shall determine the course of treatment.

(c) When treatment terminates under (b) of this section, the defendant shall be required to serve the remainder of the sentence imposed.

(d) Notwithstanding any contrary provision of law, a defendant receiving treatment under (b) of this section may not be released

(1) on furlough under AS 33.30.101 - 33.30.131, except for treatment in a secure setting; or

(2) on parole.

(e) Not less than 30 days before the expiration of the sentence of a defendant found guilty but mentally ill, the commissioner of corrections shall file a petition under AS 47.30.700 for a screening investigation to determine the need for further treatment of the defendant if

(1) the defendant is still receiving treatment under (b) of this section; and

(2) the commissioner has good cause to believe that the defendant is suffering from a mental illness that causes the defendant to be dangerous to the public peace or safety; in this paragraph, "mental illness" has the meaning given in AS 47.30.915 .



Sec. 12.47.055. - Treatment for other defendants not limited.

Nothing in AS 12.47.050 limits the discretion of the court to recommend, or of the Department of Corrections to provide, psychiatrically indicated treatment for a defendant who is not adjudged guilty but mentally ill.



Sec. 12.47.060. - Post conviction determination of mental illness.

(a) In a prosecution for a crime when the affirmative defense of insanity is not raised and when evidence of mental disease or defect of the defendant is not admitted at trial under AS 12.47.020 , and the defendant is convicted of a crime, the defendant, the prosecuting attorney, or the court on its own motion may raise the issue of whether the defendant is guilty but mentally ill. A hearing must be held on this issue at or before the sentencing hearing. At the hearing the court shall determine whether the defendant has been shown to be guilty but mentally ill by a preponderance of the evidence presented at the hearing and any evidence relevant to the issue that was presented at trial.

(b) If the court finds that a defendant is guilty but mentally ill, it shall sentence the defendant as provided by law and shall enter the finding of guilty but mentally ill as part of the judgment.

(c) A defendant determined to be guilty but mentally ill under this section is subject to the provisions of AS 12.47.050 .

(d) In this section, "guilty but mentally ill" has the meaning given in AS 12.47.030 .



Sec. 12.47.070. - Psychiatric examination.

(a) If a defendant has filed a notice of intention to rely on the affirmative defense of insanity under AS 12.47.010 or has filed notice under AS 12.47.020 (a), or there is reason to doubt the defendant's fitness to proceed, or there is reason to believe that a mental disease or defect of the defendant will otherwise become an issue in the case, the court shall appoint at least two qualified psychiatrists or two forensic psychologists certified by the American Board of Forensic Psychology to examine and report upon the mental condition of the defendant. If the court appoints psychiatrists, the psychiatrists may select psychologists to provide assistance. If the defendant has filed notice under AS 12.47.090 (a), the report shall consider whether the defendant can still be committed under AS 12.47.090 (c). The court may order the defendant to be committed to a secure facility for the purpose of the examination for not more than 60 days or such longer period as the court determines to be necessary for the purpose and may direct that a qualified psychiatrist retained by the defendant be permitted to witness and participate in the examination.

(b) In an examination under (a) of this section, any method may be employed which is accepted by the medical profession for the examination of those alleged to be suffering from mental disease or defect.

(c) The report of an examination under (a) of this section shall include the following:

(1) a description of the nature of the examination;

(2) a diagnosis of the mental condition of the defendant;

(3) if the defendant suffers from a mental disease or defect, an opinion as to the defendant's capacity to understand the proceedings against the defendant and to assist in the defendant's defense;

(4) if a notice of intention to rely on the affirmative defense of insanity under AS 12.47.010 (b) has been filed, an opinion as to the extent, if any, to which the capacity of the defendant to appreciate the nature and quality of the defendant's conduct was impaired at the time of the crime charged; and

(5) if notice has been filed under AS 12.47.020 (a), an opinion as to the capacity of the defendant to have a culpable mental state which is an element of the crime charged.

(d) If the examination under (a) of this section cannot be conducted by reason of the unwillingness of the defendant to participate in it, the report shall so state and shall include, if possible, an opinion as to whether the unwillingness of the defendant was the result of mental disease or defect.

(e) The report of the examination under (a) of this section shall be filed with the clerk of the court, who shall cause copies to be delivered to the prosecuting attorney and to counsel for the defendant.



Sec. 12.47.080. - Procedure upon verdict of not guilty.

(a) If a defendant is found not guilty under AS 12.47.040 (a)(2), the prosecuting attorney shall, within 24 hours, file a petition under AS 47.30.700 for a screening investigation to determine the need for treatment if the prosecuting attorney has good cause to believe that the defendant is suffering from a mental illness and as a result is gravely disabled or likely to cause serious harm to self or others.

(b) In this section, "mental illness" has the meaning given in AS 47.30.915.



Sec. 12.47.090. - Procedure after raising defense of insanity.

(a) At the time the defendant files notice to raise the affirmative defense of insanity under AS 12.47.010 or files notice under AS 12.47.020(a), the defendant shall also file notice as to whether, if found not guilty by reason of insanity under AS 12.47.010 or 12.47.020(b), the defendant will assert that the defendant is not presently suffering from any mental illness that causes the defendant to be dangerous to the public peace or safety.

(b) If the defendant is found not guilty by reason of insanity under AS 12.47.010 or 12.47.020(b), and has not filed the notice required under (a) of this section, the court shall immediately commit the defendant to the custody of the commissioner of health and social services.

(c) If the defendant is found not guilty by reason of insanity under AS 12.47.010 or 12.47.020(b), and has filed the notice required under (a) of this section, a hearing shall be held immediately after a verdict of not guilty by reason of insanity to determine the necessity of commitment. The hearing shall be held before the same trier of fact as heard the underlying charge. At the hearing, the defendant has the burden of proving by clear and convincing evidence that the defendant is not presently suffering from any mental illness that causes the defendant to be dangerous to the public. If the court or jury determines that the defendant has failed to meet the burden of proof, the court shall order the defendant committed to the custody of the commissioner of health and social services. If the hearing is before a jury, the verdict must be unanimous.

(d) A defendant committed under (b) or (c) of this section shall be held in custody for a period of time not to exceed the maximum term of imprisonment for the crime for which the defendant was acquitted under AS 12.47.010 or 12.47.020(b) or until the mental illness is cured or corrected as determined at a hearing under (e) of this section.

(e) A defendant committed under (b) or (c) of this section may have the need for continuing commitment under this section reviewed by the court sitting without a jury under a petition filed in the superior court at intervals beginning no sooner than a year from the defendant's initial commitment, and yearly thereafter. The burden and standard of proof at a hearing under this subsection are the same as at a hearing under (c) of this section. A copy of all petitions for release shall be served on the attorney general at Juneau, Alaska. A copy shall also be served upon the attorney of record, if the attorney of record is not the attorney general, who represented the state or a municipality at the time the defendant was first committed.

(f) Continued commitment following expiration of the maximum term of imprisonment for the crime for which the defendant was acquitted under AS 12.47.010 or 12.47.020(b) is governed by the standards pertaining to civil commitments as set out in AS 47.30.735 .

(g) A person committed under this section may not be released during the term of commitment except upon court order following a hearing in accordance with (e) of this section. On the grounds that the defendant has been cured of any mental illness that would cause the defendant to be dangerous to the public peace or safety, the state may at any time request the court to hold a hearing to decide if the defendant should be released.

(h) The commissioner of health and social services or the commissioner's authorized representative shall submit periodic written reports to the court on the mental condition of a person committed under this section.

(i) An order entered under (c) or (e) of this section may be reviewed by the court of appeals on appeal brought by either the defendant or the state within 40 days from the entry of the order.

(j) If the court finds that a defendant committed under (b) or (c) of this section can be adequately controlled and treated in the community with proper supervision, the court may order the defendant conditionally released from confinement under AS 12.47.092 for a period of time not to exceed the maximum term of imprisonment for the crime for which the defendant was acquitted under AS 12.47.010 or 12.47.020(b) or until the mental illness is cured or corrected, whichever first occurs, as determined at a hearing under (c) of this section.

(k) In this section,

(1) "dangerous" means a determination involving both the magnitude of the risk that the defendant will commit an act threatening the public peace or safety, as well as the magnitude of the harm that could be expected to result from this conduct; a finding that a defendant is "dangerous" may result from a great risk of relatively slight harm to persons or property, or may result from a relatively slight risk of substantial harm to persons or property;

(2) "mental illness" means any mental condition that increases the propensity of the defendant to be dangerous to the public peace or safety; however, it is not required that the mental illness be sufficient to exclude criminal responsibility under AS 12.47.010 , or that the mental illness presently suffered by the defendant be the same one the defendant suffered at the time of the criminal conduct.



Sec. 12.47.092. - Procedure for conditional release.

(a) A defendant committed to the custody of the commissioner of health and social services under AS 12.47.090 (b) or (c) may be conditionally released from confinement subject to the conditions and requirements for treatment that the court may impose, and placed under the supervision of the Department of Health and Social Services, a local government agency, a private agency, or an adult, who agrees to assume supervision of the defendant.

(b) The commissioner of health and social services or the commissioner's authorized representative shall submit, at a minimum, quarterly written reports to the court describing the defendant's progress in treatment, compliance with conditions of release, and other information required by the court for defendants conditionally released under this section.

(c) A person or agency responsible for supervision or treatment under an order for conditional release shall immediately notify the commissioner of health and social services upon the defendant's failure to appear for required medication or treatment, or for failure to comply with other conditions imposed by the court.

(d) If the court, after petition or on its own motion, reasonably believes that a conditionally released defendant is failing to adhere to the terms and conditions of the conditional release, the court may order that the conditionally released defendant be apprehended and held until a hearing can be scheduled with the court to determine the facts and whether or not the defendant's conditional release should be revoked or modified. Nothing in this subsection is intended to limit procedures available for emergency situations, including emergency detention under AS 47.30.705 .

(e) The commissioner of health and social services or the conditionally released defendant may petition the court for modification of an order of conditional release. A petition by the defendant for modification of conditional release may not be filed more often than once every six months.

(f) A defendant conditionally released under AS 12.47.090 (j) may petition the court for discharge in accordance with AS 12.47.090 (e).



Sec. 12.47.095. - Notice to victims.

(a) If an offender has been committed to the custody of the commissioner of health and social services under AS 12.47.090 , the victim of that crime is entitled to notice of a pending or actual change in the status of the offender. The commissioner of health and social services shall give notice as required by this section if

(1) the offender has been continued in commitment following expiration of the maximum term of imprisonment under AS 12.47.090 (f) and the commissioner gives notice of release of the offender;

(2) the court is to consider modification of an order of conditional release for the offender under AS 12.47.092 (e);

(3) a court is to consider conditional release of the offender under AS 12.47.090 (j) and 12.47.092(a);

(4) the offender petitions for discharge under AS 12.47.092 (f); or

(5) the offender escapes, is released from custody on conditional release, furlough or authorized absence, or is discharged or released from custody for any reason.

(b) If a victim desires notice under this section, the victim shall maintain a current, valid mailing address on file with the commissioner of health and social services. The commissioner shall send the notice required by this section to the victim's last known address. The victim's address may not be disclosed to the offender or offender's attorney.

(c) The commissioner of health and social services is required to give notice of a change in the status of an offender under this section to any victim who has requested notice.

(d) If more than one person who qualifies as a victim under AS 12.55.185 desires notice, the commissioner of health and social services shall designate one person for purposes of receiving any notice required and exercising the rights granted by this section.

(e) A victim who has received notice under (a) of this section that a change in the status of the offender is pending before a court has the right to submit to the court a written statement, or to appear personally at a hearing to present a written statement, and to give sworn testimony or an unsworn oral presentation to the court.

(f) In this section

(1) "offender" has the meaning given in AS 12.61.020 ;

(2) "victim" has the meaning given in AS 12.55.185 .



Sec. 12.47.100. - Incompetency to proceed.

(a) A defendant who, as a result of mental disease or defect, is incompetent because the defendant is unable to understand the proceedings against the defendant or to assist in the defendant's own defense may not be tried, convicted, or sentenced for the commission of a crime so long as the incompetency exists.

(b) If, before imposition of sentence, the prosecuting attorney or the attorney for the defendant has reasonable cause to believe that the defendant is presently suffering from a mental disease or defect that causes the defendant to be unable to understand the proceedings or to assist in the person's own defense, the attorney may file a motion for a judicial determination of the competency of the defendant. Upon that motion, or upon its own motion, the court shall have the defendant examined by at least one qualified psychiatrist or psychologist, who shall report to the court concerning the competency of the defendant. For the purpose of the examination, the court may order the defendant committed for a reasonable period to a suitable hospital or other facility designated by the court. If the report of the psychiatrist or psychologist indicates that the defendant is incompetent, the court shall hold a hearing, upon due notice, at which evidence as to the competency of the defendant may be submitted, including that of the reporting psychiatrist or psychologist, and make appropriate findings. Before the hearing, the court shall, upon request of the prosecuting attorney, order the defendant to submit to an additional evaluation by a psychiatrist or psychologist designated by the prosecuting attorney.

(c) A defendant is presumed to be competent. The party raising the issue of competency bears the burden of proving the defendant is incompetent by a preponderance of the evidence. When the court raises the issue of competency, the burden of proving the defendant is incompetent shall be on the party who elects to advocate for a finding of incompetency. The court shall then apply the preponderance of the evidence standard to determine whether the defendant is competent.

(d) A statement made by the defendant in the course of an examination into the person's competency under this section, whether the examination is with or without the consent of the defendant, may not be admitted in evidence against the defendant on the issue of guilt in a criminal proceeding unless the defendant later relies on a defense under AS 12.47.010 or 12.47.020. A finding by the judge that the defendant is competent to stand trial in no way prejudices the defendant in a defense based on insanity; the finding may not be introduced in evidence on that issue or otherwise be brought to the notice of the jury.

(e) In determining whether a person has sufficient intellectual functioning to adapt or cope with the ordinary demands of life, the court shall consider whether the person has obtained a driver's license, is able to maintain employment, or is competent to testify as a witness under the Alaska Rules of Evidence.

(f) In determining if the defendant is unable to understand the proceedings against the defendant, the court shall consider, among other factors considered relevant by the court, whether the defendant understands that the defendant has been charged with a criminal offense and that penalties can be imposed; whether the defendant understands what criminal conduct is being alleged; whether the defendant understands the roles of the judge, jury, prosecutor, and defense counsel; whether the defendant understands that the defendant will be expected to tell defense counsel the circumstances, to the best of the defendant's ability, surrounding the defendant's activities at the time of the alleged criminal conduct; and whether the defendant can distinguish between a guilty and not guilty plea.

(g) In determining if the defendant is unable to assist in the defendant's own defense, the court shall consider, among other factors considered relevant by the court, whether the defendant's mental disease or defect affects the defendant's ability to recall and relate facts pertaining to the defendant's actions at times relevant to the charges and whether the defendant can respond coherently to counsel's questions. A defendant is able to assist in the defense even though the defendant's memory may be impaired, the defendant refuses to accept a course of action that counsel or the court believes is in the defendant's best interest, or the defendant is unable to suggest a particular strategy or to choose among alternative defenses.



Sec. 12.47.110. - Commitment on finding of incompetency.

(a) When the trial court determines by a preponderance of the evidence, in accordance with AS 12.47.100 , that a defendant is so incompetent that the defendant is unable to understand the proceedings against the defendant or to assist in the defendant's own defense, the court shall order the proceedings stayed, except as provided in (d) of this section, and may commit the defendant to the custody of the commissioner of health and social services or the commissioner's authorized representative for further evaluation and treatment until the defendant is mentally competent to stand trial, or until the pending charges against the defendant are disposed of according to law, but in no event longer than 90 days.

(b) On or before the expiration of the initial 90-day period of commitment the court shall conduct a hearing to determine whether or not the defendant remains incompetent. If the court finds by a preponderance of the evidence that the defendant remains incompetent, the court may recommit the defendant for a second period of 90 days. The court shall determine at the expiration of the second 90-day period whether the defendant has become competent. If at the expiration of the second 90-day period the court determines that the defendant continues to be incompetent to stand trial, the charges against the defendant shall be dismissed without prejudice and continued commitment of the defendant shall be governed by the provisions relating to civil commitments under AS 47.30.700 - 47.30.915 unless the defendant is charged with a crime involving force against a person and the court finds that the defendant presents a substantial danger of physical injury to other persons and that there is a substantial probability that the defendant will regain competency within a reasonable period of time, in which case the court may extend the period of commitment for an additional six months. If the defendant remains incompetent at the expiration of the additional six-month period, the charges shall be dismissed without prejudice and either civil commitment proceedings shall be instituted or the court shall order the release of the defendant. If the defendant remains incompetent for five years after the charges have been dismissed under this subsection, the defendant may not be charged again for an offense arising out of the facts alleged in the original charges, except if the original charge is a class A felony or unclassified felony.

(c) The defendant is not responsible for the expenses of hospitalization or transportation incurred as a result of the defendant's commitment under this section. Liability for payment under AS 47.30.910 does not apply to commitments under this section.

(d) A defendant receiving medication for either a physical or a mental condition may not be prohibited from standing trial, if the medication either enables the defendant to understand the proceedings and to properly assist in the defendant's defense or does not disable the defendant from understanding the proceedings and assisting in the defendant's own defense.



Sec. 12.47.120. - Determination of sanity after commitment.

(a) When, in the medical judgment of the custodian of an accused person committed under AS 12.47.110 , the accused is considered to be mentally competent to stand trial, the committing court shall hold a hearing, after due notice, as soon as conveniently possible. At the hearing, evidence as to the mental condition of the accused may be submitted including reports by the custodian to whom the accused was committed for care.

(b) If at the hearing the court determines that the accused is presently mentally competent to understand the nature of the proceedings against the accused and to assist in the accused's own defense, appropriate criminal proceedings may be commenced against the accused.

(c) If at the hearing the court determines that the accused is still presently mentally incompetent, the court shall recommit the accused in accordance with AS 12.47.110 .

(d) A finding by the court that the accused is mentally competent to stand trial in no way prejudices the accused in a defense based on mental disease or defect excluding responsibility. This finding may not be introduced in evidence on that issue or otherwise brought to the notice of the jury.



Sec. 12.47.130. - Definitions.

In this chapter

(1) "affirmative defense" has the meaning given in AS 11.81.900 (b);

(2) "assist in the defendant's own defense" means to consult with a lawyer while exercising a reasonable degree of rational functioning;

(3) "culpable mental state" has the meaning given in AS 11.81.900 (b);

(4) "incompetent" means a defendant is unable to understand the proceedings against the defendant or to assist in the defendant's own defense;

(5) "mental disease or defect" means a disorder of thought or mood that substantially impairs judgment, behavior, capacity to recognize reality, or ability to cope with the ordinary demands of life; "mental disease or defect" also includes mental retardation, which means a significantly below average general intellectual functioning that impairs a person's ability to adapt to or cope with the ordinary demands of life.

(6) "understand the proceedings against the defendant" means that the defendant's elementary mental process is such that the defendant has a reasonably rational comprehension of the proceedings.






Chapter 12.50. - WITNESSES

Article 01 - UNIFORM ACT TO SECURE ATTENDANCE IN CRIMINAL PROCEEDINGS

Sec. 12.50.010. - Witness subpoenaed in this state to testify in another state.

(a) If a judge of a court of record in any state which by its laws has made provision for commanding persons within the state to attend and testify in this state certifies under the seal of the court that there is a criminal prosecution pending in the court, or that a grand jury investigation has commenced or is about to commence, that a person within this state is a material witness in that prosecution or grand jury investigation, and that the presence of that person will be required for a specified number of days, then, upon presentation of the certificate to a judge of a court of record in the judicial district in which the person is, the judge shall fix a time and place for a hearing and shall make an order directing the witness to appear at a time and place certain for the hearing.

(b) If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending or grand jury investigation has commenced or is about to commence will give to the witness protection from arrest and the service of civil and criminal process, the judge shall issue a subpoena, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending or where a grand jury investigation has commenced or is about to commence at a time and place specified in the subpoena. In any such hearing the certificate shall be prima facie evidence of all of the facts stated therein.

(c) If the certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure attendance in the requesting state, the judge may, in lieu of notification of the hearing, direct that the witness be immediately brought before the judge for said hearing; and if the judge at the hearing is satisfied of the desirability of the custody and delivery, for which determination the certificate shall be prima facie proof of this desirability, the judge may, in lieu of issuing subpoena, order that the witness be immediately taken into custody and delivered to an officer of the requesting state.

(d) If the witness who is subpoenaed as provided in this section, after being paid or tendered by a properly authorized person a sum equivalent to the cost of air fare round trip passage on a certificated carrier or such prepaid passage and reasonable incidental travel allowance for going to and from airports plus $20 per day for each day that the witness is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the subpoena, the witness shall be punished in the manner provided for the punishment of a witness who disobeys a subpoena issued from a court of record in this state.



Sec. 12.50.020. - Witness from another state subpoenaed to testify in this state.

(a) If a person in a state which by its laws has made provision for commanding persons inside its borders to attend and testify in criminal prosecutions or grand jury investigations commenced or about to commence in this state as a material witness in a criminal action pending in a court of record of this state, or in a grand jury investigation which has commenced or is about to commence, a judge of the court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. The certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure attendance in this state. This certificate shall be presented to a judge of a court of record in the county or judicial district in which the witness is found. This order of a court in the other state delivering custody of a witness to an officer of this state shall be sufficient authority to an officer of this state to take the witness into custody and hold the witness until discharged by a court of this state.

(b) If the witness is subpoenaed to attend and testify in this state the witness shall be tendered a sum equivalent to the cost of air fare round trip passage on a certificated carrier or such prepaid passage and reasonable incidental travel allowance for going to and from airports plus $20 per day for each day that the witness is required to travel and attend as a witness. A witness who has appeared in accordance with the provisions of the subpoena shall not be required to remain within the state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If the witness, after coming into this state, fails without good cause to attend and testify as directed in the subpoena, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a subpoena issued from a court of record in this state.



Sec. 12.50.030. - Immunity of witness from arrest or service of process.

If a person comes into this state in obedience to a subpoena directing the person to attend and testify in this state, the person shall not, while in this state pursuant to the subpoena, be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before entering this state under the subpoena.



Sec. 12.50.040. - Immunity of foreign witness passing through state from arrest or process.

If a person passes through this state while going to another state in obedience to a subpoena to attend and testify in that state or while returning therefrom, the person shall not, while so passing through this state, be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before entering this state under the subpoena.



Sec. 12.50.050. - Party seeking witness.

The right to obtain witnesses under AS 12.50.010 - 12.50.080 in criminal proceedings shall extend to the state or a defendant. Witness fees shall be paid by the party calling the witness, except as provided in Rule 17(b), Alaska Rules of Criminal Procedure. If the time estimate in the certificate of the requesting court is exceeded, the nonindigent defendant shall be required to tender additional per diem or post bond to insure payment of total witness fees.



Sec. 12.50.060. - Uniformity of interpretation.

AS 12.50.010 - 12.50.080 shall be so interpreted and construed as to effectuate the general purpose to make uniform the laws of the states which enact similar legislation.



Sec. 12.50.070. - Definitions.

In AS 12.50.010 - 12.50.080

(1) "state" means a state, territory of the United States, and the District of Columbia;

(2) "subpoena" includes a summons in a state where a summons is used in lieu of subpoena, order, or other notice requiring the appearance of a witness; the word subpoena also includes a subpoena duces tecum;

(3) "witness" includes a person whose testimony is desired in a proceeding or investigation by a grand jury or in a criminal action, prosecution, or proceeding.



Sec. 12.50.080. - Short title.

AS 12.50.010 - 12.50.080 may be cited as the Uniform Act to Secure Attendance of Witnesses in Criminal Proceedings.



Sec. 12.50.090. - 12.50.100 - l Material witnesses. [Repealed, Sec. 2 ch 20 SLA 1966. For current law, see AS 12.30.050 ].

Repealed or Renumbered






Article 02 - WITNESS IMMUNITY

Sec. 12.50.101. - Immunity of witnesses.

(a) If a witness refuses, on the basis of the privilege against self-incrimination, to testify or provide other information in a criminal proceeding before or ancillary to a court or grand jury of this state, and a judge issues an order under (b) of this section, the witness may not refuse to comply with the order on the basis of the privilege against self-incrimination. If the witness fully complies with the order, the witness may not be prosecuted for an offense about which the witness is compelled to testify, except in a prosecution based on perjury, giving a false statement or otherwise knowingly providing false information, or hindering prosecution.

(b) In the case of an individual who has been or may be called to testify or provide other information in a criminal proceeding before or ancillary to a court or a grand jury of this state, a superior or district court for the judicial district in which the proceeding is or may be held shall issue, upon the application of the attorney general or the attorney general's designee in accordance with (d) of this section, an order requiring the individual to give testimony or provide other information that the individual refuses to give or provide based on the privilege against self-incrimination.

(c) An order issued under (b) of this section is effective when communicated to the individual specified in the order.

(d) The attorney general or the attorney general's designee may apply for an order under (b) of this section when, in the judgment of the attorney general or the attorney general's designee,

(1) the testimony or other information may be necessary to the administration of criminal justice; and

(2) the individual who is the subject of the application has refused or is likely to refuse to testify or to provide other information on the basis of the privilege against self-incrimination.

(e) If a witness refuses, or there is reason to believe the witness will refuse, to testify or provide other information based on the privilege against self-incrimination, and if the attorney general or the attorney general's designee has not applied for an order under (b) of this section, the court shall inform the witness of the right to be represented by an attorney, and that an attorney will be appointed for the witness if the witness qualifies for counsel under AS 18.85. The court shall recess the proceeding to allow the witness to consult with the attorney for the witness.

(f) If the attorney general or the attorney general's designee declines to seek an order under (b) of this section after the witness has had an opportunity to consult with an attorney, and the witness continues to refuse to testify or provide other information, the court shall hold a hearing to determine the validity of the claim of privilege by the witness. The hearing shall be in camera.

(g) At the hearing under (f) of this section, the attorney for the witness, in the form of a proffer, shall describe the testimony or other information that the witness claims is privileged. The proffer must include a description of how the testimony or other information could connect the witness with a crime. The proffer is privileged and inadmissible for any other purpose. If the proffer establishes a factual basis that there is a real or substantial danger that the testimony or other information to be compelled would support a conviction or would furnish a link in the chain of evidence leading to conviction for a crime, the court may find that the witness has a valid claim of privilege.

(h) If the court finds that the witness has a valid claim of privilege, it shall advise an attorney designated by the attorney general of that finding and inform the attorney of the category or categories of offense to which the privilege applies: a higher-level felony, a lower-level felony, or a misdemeanor. If the designated attorney decides that granting immunity to the witness is appropriate, the designated attorney shall inform the prosecution of that decision, and shall deliver or cause to be delivered a letter to the witness, or an attorney for the witness, granting immunity to the witness. The designated attorney may not disclose the category of offense to anyone.

(i) In this section,

(1) "higher-level felony" means an unclassified or class A felony;

(2) "lower-level felony" means a class B or class C felony;

(3) "other information" means books, papers, documents, records, recordings, or other similar material;

(4) "proffer" means a written or oral statement by the attorney for the witness, stating the attorney's good faith belief of the substance of the witness's testimony or other information.









Chapter 12.55. - SENTENCING AND PROBATION

Sec. 12.55.005. - Declaration of purpose.

The purpose of this chapter is to provide the means for determining the appropriate sentence to be imposed upon conviction of an offense. The legislature finds that the elimination of unjustified disparity in sentences and the attainment of reasonable uniformity in sentences can best be achieved through a sentencing framework fixed by statute as provided in this chapter. In imposing sentence, the court shall consider

(1) the seriousness of the defendant's present offense in relation to other offenses;

(2) the prior criminal history of the defendant and the likelihood of rehabilitation;

(3) the need to confine the defendant to prevent further harm to the public;

(4) the circumstances of the offense and the extent to which the offense harmed the victim or endangered the public safety or order;

(5) the effect of the sentence to be imposed in deterring the defendant or other members of society from future criminal conduct;

(6) the effect of the sentence to be imposed as a community condemnation of the criminal act and as a reaffirmation of societal norms; and

(7) the restoration of the victim and the community.



Sec. 12.55.010. - Imprisonment on judgment for payment of fine. [Repealed, Sec. 21 ch 166 SLA 1978. For present provisions, see AS 12.55.035(a)].

Repealed or Renumbered



Sec. 12.55.011. - Victim and community involvement in sentencing.

A court, when considering the sentence to be imposed under this chapter for an offense other than a violation of AS 11.41, AS 11.46.400 , or a crime involving domestic violence, may permit the victim and the offender to submit a sentence for the court's review based upon a negotiated agreement between the victim and the offender, or between the offender and the community if there is no victim. The court may, with the consent of the victim and the offender, impose the sentence that has been determined by the negotiated agreement between the offender and the victim, or between the offender and the community if there is no victim, if that sentence otherwise complies with this chapter and accomplishes the goals of restoration of the victim and the community and rehabilitation of the offender. Before accepting a negotiated agreement, the court shall determine that the victim has not been intimidated or coerced in reaching the agreement. In this section, "community" has the meaning determined by the court.



Sec. 12.55.015. - Authorized sentences; forfeiture.

(a) Except as limited by AS 12.55.125 - 12.55.175, the court, in imposing sentence on a defendant convicted of an offense, may singly or in combination

(1) impose a

(A) fine when authorized by law and as provided in AS 12.55.035 ; or

(B) day fine when authorized by law and as provided in AS 12.55.036 if the court does not impose a term of periodic or continuous imprisonment or place the defendant on probation;

(2) order the defendant to be placed on probation under conditions specified by the court that may include provision for active supervision;

(3) impose a definite term of periodic imprisonment, but only if an employment obligation of the defendant preexisted sentencing and the defendant receives a composite sentence of not more than two years to serve;

(4) impose a definite term of continuous imprisonment;

(5) order the defendant to make restitution under AS 12.55.045 ;

(6) order the defendant to carry out a continuous or periodic program of community work under AS 12.55.055 ;

(7) suspend execution of all or a portion of the sentence imposed under AS 12.55.080 ;

(8) suspend imposition of sentence under AS 12.55.085 ;

(9) order the forfeiture to the commissioner of public safety or a municipal law enforcement agency of a deadly weapon that was in the actual possession of or used by the defendant during the commission of an offense described in AS 11.41, AS 11.46, AS 11.56, or AS 11.61;

(10) order the defendant, while incarcerated, to participate in or comply with the treatment plan of a rehabilitation program that is related to the defendant's offense or to the defendant's rehabilitation if the program is made available to the defendant by the Department of Corrections;

(11) order the forfeiture to the state of a motor vehicle, weapon, electronic communication device, or money or other valuables, used in or obtained through an offense that was committed for the benefit of, at the direction of, or in association with a criminal street gang;

(12) order the defendant to have no contact, either directly or indirectly, with a victim or witness of the offense until the defendant is unconditionally discharged.

(b) The court, in exercising sentencing discretion as provided in this chapter, shall impose a sentence involving imprisonment when

(1) the defendant deserves to be imprisoned, considering the seriousness of the present offense and the defendant's prior criminal history, and imprisonment is equitable considering sentences imposed for other offenses and other defendants under similar circumstances;

(2) imprisonment is necessary to protect the public from further harm by the defendant; or

(3) sentences of lesser severity have been repeatedly imposed for substantially similar offenses in the past and have proven ineffective in deterring the defendant from further criminal conduct.

(c) In addition to the penalties authorized by this section, the court may invoke any authority conferred by law to order a forfeiture of property, suspend or revoke a license, remove a person from office, or impose any other civil penalty. When forfeiting property under this subsection, a court may award to a municipal law enforcement agency that participated in the arrest or conviction of the defendant, the seizure of property, or the identification of property for seizure, (1) the property if the property is worth $5,000 or less and is not money or some other thing that is divisible, or (2) up to 75 percent of the property or the value of the property if the property is worth more than $5,000 or is money or some other thing that is divisible. In determining the percentage a municipal law enforcement agency may receive under this subsection, the court shall consider the municipal law enforcement agency's total involvement in the case relative to the involvement of the state.

(d) [Repealed, Sec. 1 ch 188 SLA 1990].

(e) If the defendant is ordered to serve a definite term of imprisonment, the court may recommend that the defendant serve all or part of the term

(1) in a correctional restitution center;

(2) by electronic monitoring.

(f) Notwithstanding (a) of this section, the court shall order the forfeiture to the commissioner of public safety or a municipal law enforcement agency of a deadly weapon that was in the actual possession of or used by the defendant during the commission of a crime involving domestic violence.

(g) Unless a defendant is ineligible for a deduction under AS 33.20, when a defendant is sentenced to a term of imprisonment of two years or more, the sentence consists of two parts: (1) a minimum term of imprisonment that is equal to not less than two-thirds of the total term of imprisonment; and (2) a maximum term of supervised release on mandatory parole that is equal to not more than one-third of the total term of imprisonment; the amount of time that the inmate actually serves in imprisonment and on supervised release is subject to the provisions of AS 33.20.010 - 33.20.060.

(h) In addition to penalties authorized by this section, the court shall order a person convicted of an offense requiring the state to collect a blood sample, oral sample, or both, for the deoxyribonucleic acid identification registration system under AS 44.41.035 to submit to the collection of

(1) the sample or samples when requested by a health care professional acting on behalf of the state to provide the sample or samples; or

(2) an oral sample when requested by a juvenile or adult correctional, probation, or parole officer, or a peace officer.

(i) In this section "deadly weapon" has the meaning given in AS 11.81.900.



Sec. 12.55.020. - Enforcing judgment to pay money. [Repealed, Sec. 21 ch 166 SLA 1978. For present provisions, see AS 12.55.025 (f), AS 12.55.035(a), (d) and AS 12.55.051 ].

Repealed or Renumbered



Sec. 12.55.022. - Victim impact statement.

As part of the presentence report prepared on each felony offender, the probation officer shall prepare a victim impact statement reporting the following information:

(1) the financial, emotional, and medical effects of the offense on the victim;

(2) the need of the victim for restitution; and

(3) any other information required by the court.



Sec. 12.55.023. - Participation by victim in sentencing.

(a) If a victim requests, the prosecuting attorney shall provide the victim, before the sentencing hearing, with a copy of the following portions of the presentence report:

(1) the summary of the offense prepared by the Department of Corrections;

(2) the defendant's version of the offense;

(3) all statements and summaries of statements of the victim; and

(4) the sentence recommendation of the Department of Corrections.

(b) A victim may submit to the sentencing court a written statement that the victim believes is relevant to the sentencing decision and may give sworn testimony or make an unsworn oral presentation to the court at the sentencing hearing. If there are numerous victims, the court may reasonably limit the number of victims who may give sworn testimony or make an unsworn oral presentation during the hearing. When requested by the victim of a felony or a class A misdemeanor, if the class A misdemeanor is a crime involving domestic violence or a crime against a person under AS 11.41, when the victim does not submit a statement, give testimony, or make an oral presentation, the victims' advocate may submit a written statement or make an unsworn oral presentation at the sentencing hearing on behalf of the victim.



Sec. 12.55.025. - Sentencing procedures.

(a) When imposing a sentence for conviction of a felony offense or a sentence of imprisonment exceeding 90 days or upon a conviction of a violation of AS 04, a regulation adopted under AS 04, or an ordinance adopted in conformity with AS 04.21.010 , the court shall prepare, as a part of the record, a sentencing report that includes the following:

(1) a verbatim record of the sentencing hearing and any other in-court sentencing procedures;

(2) findings on material issues of fact and on factual questions required to be determined as a prerequisite to the selection of the sentence imposed;

(3) a clear statement of the terms of the sentence imposed; if a term of imprisonment is imposed, the statement must include

(A) the approximate minimum term the defendant is expected to serve before being released or placed on mandatory parole if the defendant is eligible for and does not forfeit good conduct deductions under AS 33.20.010; and

(B) if applicable, the approximate minimum term of imprisonment the defendant must serve before becoming eligible for release on discretionary parole;

(4) any recommendations as to the place of confinement or the manner of treatment; and

(5) in the case of a conviction for a felony offense, information assessing

(A) the financial, emotional, and medical effects of the offense on the victim;

(B) the need of the victim for restitution; and

(C) any other information required by the court.

(b) The sentencing report required under (a) of this section shall be furnished within 30 days after imposition of sentence to the Department of Law, the defendant, the Department of Corrections, the state Board of Parole if the defendant will be eligible for parole, and to the Alcoholic Beverage Control Board if the defendant is to be sentenced for a conviction of a violation of AS 04, a regulation adopted under AS 04, or an ordinance adopted under AS 04.21.010 .

(c) Except as provided in (d) of this section, when a defendant is sentenced to imprisonment, the term of confinement commences on the date of imposition of sentence unless the court specifically provides that the defendant must report to serve the sentence on another date. If the court provides another date to begin the term of confinement, the court shall provide the defendant with written notice of the date, time, and location of the correctional facility to which the defendant must report. A defendant shall receive credit for time spent in custody pending trial, sentencing, or appeal, if the detention was in connection with the offense for which sentence was imposed. A defendant may not receive credit for more than the actual time spent in custody pending trial, sentencing, or appeal. The time during which a defendant is voluntarily absent from official detention after the defendant has been sentenced may not be credited toward service of the sentence.

(d) A sentence of imprisonment shall be stayed if an appeal is taken and the defendant is admitted to bail. If an appeal is taken and the defendant is not admitted to bail, the Department of Corrections shall designate the facility in which the defendant shall be detained pending appeal or admission to bail.

(e) [Repealed, Sec. 7 ch 125 SLA 2004].

(f) A sentence that the defendant pay money, either as a fine or in restitution or both, constitutes a lien in the same manner as a judgment for money entered in a civil action. Nothing in this section limits the authority of the court to otherwise enforce payment of a fine or restitution.

(g) [Repealed, Sec. 7 ch 125 SLA 2004].

(h) [Repealed, Sec. 7 ch 125 SLA 2004].

(i) Except as provided by AS 12.55.125 (a)(3), 12.55.145(d), 12.55.155(f), and 12.55.165, the preponderance of the evidence standard of proof applies to sentencing proceedings.

(j) The approximate minimum terms provided under (a)(3) of this section in the sentencing report are for information purposes only. The approximate minimum terms are not part of the sentence imposed and do not form a basis for review or appeal of the sentence imposed or provide a defendant with a right to any specific term of imprisonment or supervised release on mandatory parole.



Sec. 12.55.030. - Discharge of indigents imprisoned for nonpayment of fine. [Repealed, Sec. 16 ch 53 SLA 1973].

Repealed or Renumbered



Sec. 12.55.035. - Fines.

(a) Except as provided in AS 12.55.036 , upon conviction of an offense, a defendant may be sentenced to pay a fine as authorized in this section or as otherwise authorized by law.

(b) Except as provided in AS 12.55.036 , upon conviction of an offense, a defendant who is not an organization may be sentenced to pay, unless otherwise specified in the provision of law defining the offense, a fine of no more than

(1) $500,000 for murder in the first or second degree, attempted murder in the first degree, sexual assault in the first degree, sexual abuse of a minor in the first degree, kidnapping, or misconduct involving a controlled substance in the first degree;

(2) $250,000 for a class A felony;

(3) $100,000 for a class B felony;

(4) $50,000 for a class C felony;

(5) $10,000 for a class A misdemeanor;

(6) $2,000 for a class B misdemeanor;

(7) $500 for a violation.

(c) Except as provided in AS 12.55.036 , upon conviction of an offense, a defendant that is an organization may be sentenced to pay a fine not exceeding the greater of

(1) an amount that is

(A) $1,000,000 for a felony offense or for a misdemeanor offense that results in death;

(B) $200,000 for a class A misdemeanor offense that does not result in death;

(C) $25,000 for a class B misdemeanor offense that does not result in death;

(D) $10,000 for a violation;

(2) three times the pecuniary gain realized by the defendant as a result of the offense; or

(3) three times the pecuniary damage or loss caused by the defendant to another, or to the property of another, as a result of the offense.

(d) If a defendant is sentenced to pay a fine, the court may grant permission for the payment to be made within a specified period of time or in specified installments.

(e) In imposing a fine under (c) of this section, in addition to any other relevant factors, the court shall consider

(1) measures taken by the organization to discipline an officer, director, employee, or agent of the organization;

(2) measures taken by the organization to prevent a recurrence of the offense;

(3) the organization's obligation to make restitution to a victim of the offense, and the extent to which imposition of a fine will impair the ability of the organization to make restitution; and

(4) the extent to which the organization will pass on to consumers the expense of the fine.

(f) In imposing a fine, the court may not reduce the fine by the amount of a surcharge or otherwise consider the applicability of a surcharge to the offense.



Sec. 12.55.036. - Day fines.

(a) Upon conviction of a misdemeanor, other than a violation of AS 11.41 and AS 11.56.740 , a defendant may be sentenced to pay a day fine as authorized by this section. If a day fine is imposed under this section, the defendant may not be sentenced to pay a fine under AS 12.55.035, serve a term of imprisonment, or be placed on probation.

(b) The Alaska Supreme Court shall adopt a day fine plan that includes

(1) an assessment of the gravity of all misdemeanor offenses, which assessment must include the existence of prior offenses, and the assignment of presumptive penalties to them in day fine units within the following ranges:

(A) for class A and unclassified misdemeanors, not to exceed 365-day fine units;

(B) for class B misdemeanors, not to exceed 90-day fine units;

(2) a schedule of the presumptive day fine penalties;

(3) procedures for a court to increase or decrease the presumptive day fine penalties if the court finds the existence of an aggravating factor under AS 12.55.155 (c) or a mitigating factor under AS 12.55.155(d);

(4) a table for the conversion of a defendant's actual, potential, or estimated gross income, less one-third for a defendant above the federal poverty guideline as determined by the United States Department of Health and Human Services, and less one-half for a defendant below the federal poverty guideline into net daily income amounts; the table must include adjustments for the number of dependents actually supported by the defendant;

(5) procedures for a court to gather information about the defendant's occupation, actual, estimated, and potential income, number of dependents, and other facts necessary or relevant to sentencing a person to a day fine; a court may order the production of the financial or other records of a person it determines to be relevant to a determination under this section; the procedures must include a requirement that the facts shall be received

(A) under oath so that the defendant is subject to prosecution under AS 11.56.200 ; or

(B) in a writing or recording that bears notice that false statements made in it are punishable under AS 11.56.210 ; and

(6) other information the court determines to be necessary for implementing the day fine plan.

(c) The amount of a day fine shall be the product of the net daily income of the defendant, adjusted for the number of dependents actually supported by the defendant, times the day fine penalty. When imposing a sentence of a day fine, the court shall

(1) state on the record the

(A) presumptive day fine penalty for the offense, and whether the court is adjusting the presumptive day fine penalty for the existence of aggravating or mitigating factors;

(B) net daily income of the income of the defendant, adjusted for the number of dependents actually supported by the defendant; and

(C) amount of the day fine;

(2) make written findings of the facts considered in

(A) finding the existence of aggravating or mitigating factors and in assigning a value to those factors; and

(B) determining the defendant's gross and daily net incomes.

(d) When imposing a sentence of a day fine, the court may permit the payment of the day fine in specified installments or within a certain period of time, provided the entire day fine is paid within 180 days of imposition.

(e) A sentence imposing a day fine shall be considered a civil judgment for the day fine. The Department of Law shall enforce the judgment and may utilize any procedure available for the enforcement of civil judgments. If the Department of Law uses the civil process of the court to enforce or collect a day fine, the department shall be awarded costs and attorney fees.

(f) [Repealed, Sec. 7 ch 79 SLA 1994].

(g) Money collected under this section shall be deposited into the general fund and separately accounted for under AS 37.05.142 . The annual estimated balance in the account maintained under AS 37.05.142 for day fines collected under this section may be appropriated by the legislature as follows: (1) 25 percent of the annual estimated balance for grants and claims paid by the Council on Domestic Violence and Sexual Assault; (2) 25 percent of the annual estimated balance for grants and claims paid by the Violent Crimes Compensation Board; and (3) the balance for any lawful purpose. Nothing in this subsection creates a dedicated fund.



Sec. 12.55.039. - Surcharge.

(a) In addition to any fine or other penalty prescribed by law, a defendant who pleads guilty or nolo contendere to, forfeits bail for, or is convicted of a

(1) felony shall be assessed a surcharge of $100;

(2) violation of a misdemeanor offense under AS 28.33.030 , 28.33.031, AS 28.35.030 , or 28.35.032, or a violation of a municipal ordinance comparable to a misdemeanor offense under AS 28.33.030 , 28.33.031, AS 28.35.030, or 28.35.032 and adopted under AS 28.01.010 , shall be assessed a surcharge of $75;

(3) misdemeanor or a violation of a municipal ordinance if a sentence of incarceration may be imposed for the misdemeanor or ordinance violation, other than a provision identified in (2) of this subsection, shall be assessed a surcharge of $50;

(4) misdemeanor for which a sentence of incarceration may not be imposed, a violation or an infraction under state law, or a violation of a municipal ordinance imposing a penalty authorized by AS 29.25.070(a) if a sentence of incarceration may not be imposed for the ordinance violation, shall be assessed a surcharge of $10 if the fine or bail forfeiture amount for the offense is $30 or more.

(b) A court may not fail to impose the surcharge required under this section. The surcharge may not be waived, deferred, or suspended. A court may allow a defendant who is unable to pay the surcharge required to be imposed under this section to perform community work under AS 12.55.055(c) in lieu of the surcharge.

(c) The surcharge shall be paid within 10 days of imposition or such shorter period of time as ordered by the court. Failure to pay the surcharge is punishable as contempt of court. Proceedings to collect the surcharge may be instituted by the state, the municipality, or by the court on its own motion.

(d) Money collected under this section shall be deposited into the general fund and accounted for under AS 37.05.142 .



Sec. 12.55.040. - Increased punishment for habitual criminal after conviction of petty larceny or misdemeanor involving fraud. [Repealed, Sec. 21 ch 166 SLA 1978].

Repealed or Renumbered



Sec. 12.55.041. - Correctional facility surcharge.

(a) In addition to any fine or other penalty prescribed by law, a defendant who pleads guilty or nolo contendere to, or is convicted of, a crime under state law shall pay a correctional facility surcharge if, in connection with the crime, the defendant

(1) was arrested and taken to a correctional facility, regardless of whether the defendant was released or admitted to the facility; or

(2) is sentenced to serve a term of imprisonment.

(b) The court shall impose a single surcharge under (a) of this section on a defendant being sentenced for one or more crimes in a single judgment. The surcharge is

(1) $100 if the judgment includes a sentence for a felony;

(2) $50 if the judgment does not include a sentence for a felony.

(c) If the court places the defendant on probation, the court shall order that the defendant pay an additional correctional facility surcharge of $100. The additional surcharge shall be suspended but later imposed if the defendant's probation is revoked and, in connection with the probation revocation, the defendant

(1) was arrested and taken to a correctional facility, regardless of whether the defendant was released or admitted to the facility; or

(2) is ordered to serve a term of imprisonment for the probation revocation.

(d) The court shall include a surcharge imposed under (a) of this section in the judgment of conviction. The court shall include the imposition of a surcharge under (c) of this section in the order revoking probation. For a surcharge that is not paid by the person as required by this section, the state shall seek reimbursement from the person's permanent fund divided as provided under AS 43.23.065 . For purposes of collection and priority of attachment under AS 43.23.065 , a surcharge imposed under this section is accounted for in the same manner as a cost of imprisonment under AS 28.35.030 (k) and 28.35.032(o). The state may enforce payment of a surcharge under this section under AS 09.35 as if it were a civil judgment enforceable by execution. This subsection does not limit the authority of the court to enforce surcharges.

(e) In this section, "correctional facility" has the meaning given in AS 33.30.901 .



Sec. 12.55.045. - Restitution and compensation.

(a) The court shall, when presented with credible evidence, unless the victim or other person expressly declines restitution, order a defendant convicted of an offense to make restitution as provided in this section, including restitution to the victim or other person injured by the offense, to a public, private, or private nonprofit organization that has provided or is or will be providing counseling, medical, or shelter services to the victim or other person injured by the offense, or as otherwise authorized by law. The court shall, when presented with credible evidence, unless the victim expressly declines restitution, also order a defendant convicted of an offense to compensate a victim that is a nonprofit organization for the value of labor or goods provided by volunteers if the labor or goods were necessary to alleviate or mitigate the effects of the defendant's crime. In determining the amount and method of payment of restitution or compensation, the court shall take into account the

(1) public policy that favors requiring criminals to compensate for damages and injury to their victims; and

(2) financial burden placed on the victim and those who provide services to the victim and other persons injured by the offense as a result of the criminal conduct of the defendant.

(b) An order of restitution under this section does not limit any civil liability of the defendant arising from the defendant's conduct.

(c) If a defendant is sentenced to pay restitution, the court may grant permission for the payment to be made within a specified period of time or in specified installments. If the defendant fails to make one or more payments required under this section, the victim or the state on the victim's behalf may enforce the total amount remaining under the order of restitution as provided in (l) of this section.

(d) In any case, including a case in which the defendant is convicted of a violation of AS 11.46.120 - 11.46.150 and the property is commercial fishing gear as defined in AS 16.43.990 , the court shall consider the victim's loss, and the order of restitution may include compensation for loss of income.

(e) [Repealed, Sec. 7 ch 17 SLA 2004].

(f) [Repealed, Sec. 7 ch 17 SLA 2004].

(g) The court may not, in ordering the amount of restitution, consider the defendant's ability to pay restitution.

(h) In imposing restitution under this section, the court may require the defendant to make restitution by means other than the payment of money.

(i) An order of restitution made under this section is a condition of the defendant's sentence and, in cases in which the court suspends all or a portion of the defendant's sentence, the order of restitution is a condition of the suspended sentence. If the court suspends imposition of sentence under AS 12.55.085 , the order of restitution is a condition of the suspended imposition of sentence.

(j) A defendant who is convicted of an offense for which restitution may be ordered shall submit financial information as ordered by the court. The Alaska Court System shall prepare a form, in consultation with the Department of Law, for the submission of the information; the form must include a warning that submission of incomplete or inaccurate information is punishable as unsworn falsification under AS 11.56.210 . A defendant who is convicted of (1) a felony shall submit the form to the probation office within 30 days after conviction, and the probation officer shall attach the form to the presentence report, or (2) a misdemeanor shall file the form with the defendant's response or opposition to the restitution amount. The defendant shall provide a copy of the completed form to the prosecuting authority.

(k) The court, on its own motion or at the request of the prosecuting authority or probation officer, may order a defendant on probation who has been ordered to pay restitution to submit financial information to the court using the form specified in (j) of this section. The defendant shall file the completed form with the court within five days after the court's order. The defendant shall provide a copy of the completed form to the prosecuting authority and the person's probation officer, if any.

(l) An order by the court that the defendant pay restitution is a civil judgment for the amount of the restitution. An order by the court that the defendant pay restitution when the court suspends imposition of sentence under AS 12.55.085 is a civil judgment for the amount of the restitution and remains enforceable and is not discharged when a conviction is set aside under AS 12.55.085 . The victim or the state on behalf of the victim may enforce the judgment through any procedure authorized by law for the enforcement of a civil judgment. If the victim enforces or collects restitution through civil process, collection costs and full reasonable attorney fees shall be awarded. If the state on the victim's behalf enforces or collects restitution through civil process, collection costs and full reasonable attorney fees shall be awarded, up to a maximum of twice the amount of restitution owing at the time the civil process was initiated. This section does not limit the authority of the court to enforce orders of restitution.

(m) Notwithstanding another provision of law, the court shall accept (1) payments of restitution from a defendant at any time, and (2) prepayments of restitution or payments in anticipation of an order of restitution. If the recipient has elected to have the Department of Law collect the judgment of restitution under AS 12.55.051 (g), the court shall forward all payments of restitution to the Department of Law within five days after the court's acceptance.

(n) In this section, "conviction" means that the defendant has entered a plea of guilty, guilty but mentally ill, or nolo contendere, or has been found guilty or guilty but mentally ill by a court or jury.



Sec. 12.55.050. - Increased punishment for persons convicted of more than one felony. [Repealed, Sec. 21 ch 166 SLA 1978. For sentences of imprisonment for felonies, see AS 12.55.125 ].

Repealed or Renumbered



Sec. 12.55.051. - Enforcement of fines and restitution.

(a) If the defendant defaults in the payment of a fine or any installment or of restitution or any installment, the court may order the defendant to show cause why the defendant should not be sentenced to imprisonment for nonpayment and, if the payment was made a condition of the defendant's probation, may revoke the probation of the defendant. In a contempt or probation revocation proceeding brought as a result of failure to pay a fine or restitution, it is an affirmative defense that the defendant was unable to pay despite having made continuing good faith efforts to pay the fine or restitution. If the court finds that the defendant was unable to pay despite having made continuing good faith efforts, the defendant may not be imprisoned solely because of the inability to pay. If the court does not find that the default was attributable to the defendant's inability to pay despite having made continuing good faith efforts to pay the fine or restitution, the court may order the defendant imprisoned until the order of the court is satisfied. A term of imprisonment imposed under this section may not exceed one day for each $50 of the unpaid portion of the fine or restitution or one year, whichever is shorter. Credit shall be given toward satisfaction of the order of the court for every day a person is incarcerated for nonpayment of a fine or restitution.

(b) When a fine or restitution is imposed on an organization, the person authorized to make disbursements from the assets of the organization shall pay the fine or restitution from those assets. A person required to pay a fine or restitution under this subsection who intentionally refuses or fails to make a good faith effort to pay is punishable under (a) of this section.

(c) A defendant who has been sentenced to pay a fine or restitution may request a hearing regarding the defendant's ability to pay the fine or restitution at any time that the defendant is required to pay all or a portion of the fine or restitution. The court may deny the request if it has previously considered the defendant's ability to pay and the defendant's request does not allege changed circumstances. If, at a hearing under this subsection, the defendant proves by a preponderance of the evidence that the defendant will be unable through good faith efforts to satisfy the order requiring payment of the fine or restitution, the court shall modify the order so that the defendant can pay the fine or restitution through good faith efforts. The court may reduce the fine ordered, change the payment schedule, or otherwise modify the order. The court may not reduce an order of restitution but may change the payment schedule.

(d) The state may enforce payment of a fine against a defendant under AS 09.35 as if the order were a civil judgment enforceable by execution. This subsection does not limit the authority of the court to enforce fines.

(e) The Department of Law is authorized to collect restitution on behalf of the recipient unless

(1) the recipient elects as provided in (f) of this section to enforce the order of restitution without the assistance of the Department of Law; or

(2) the order requires restitution to be made in a form other than payment of a specific dollar amount.

(f) The court shall forward a copy of an order of restitution to the Department of Law when the judgment is entered. Along with the copy of the order, the court shall provide the name, date of birth, social security number, and current address of the recipient of the restitution and the defendant, to the extent that the court has that information in its possession. Upon receipt of the order and other information from the court, the Department of Law shall send a notice to the recipient regarding the recipient's rights under this section, including the right to elect to enforce the order of restitution without the assistance of the Department of Law. The information provided to the Department of Law under this subsection is confidential and is not open to inspection as a public record under AS 40.25.110 . The Department of Law or its agents may not disclose the information except as necessary to collect on the restitution.

(g) The Department of Law may not begin collection procedures on the order of restitution until the recipient has been given notice and has been given 30 days after receipt of notice to elect to collect the restitution without the assistance of the Department of Law. A recipient may inform the Department of Law at a later time of the recipient's election to collect the restitution without the assistance of the Department of Law; upon receipt of that information, the Department of Law may no longer proceed with collection efforts on behalf of the recipient. A recipient who has elected under this section to collect restitution without the assistance of the Department of Law may not later request the services of that department to collect the restitution.

(h) If the Department of Law or its agents proceed to collect restitution on behalf of a recipient under (g) of this section, the actions of the Department of Law or an agent of the Department of Law on behalf of the recipient do not create an attorney-client relationship between the Department of Law and the recipient. The Department of Law or its agents may not settle a judgment for restitution without the consent of the recipient of the restitution.

(i) An action for damages may not be brought against the state or any of its agents, officers, or employees based on an action or omission under this section.

(j) The Department of Law may enter into contracts on behalf of the state to carry out the collection procedures of this section. The Department of Law may adopt regulations necessary to carry out the collection procedures of this section, including the reimbursement of attorney fees and costs in appropriate cases.



Sec. 12.55.055. - Community work.

(a) The court may order a defendant convicted of an offense to perform community work as a condition of probation, a suspended sentence, or suspended imposition of sentence, or in addition to any fine or restitution ordered. If the defendant is sentenced to imprisonment, the court may recommend to the Department of Corrections that the defendant perform community work.

(b) Community work includes work on projects designed to reduce or eliminate environmental damage, protect the public health, or improve public lands, forests, parks, roads, highways, facilities, or education. Community work may not confer a private benefit on a person except as may be incidental to the public benefit.

(c) The court may offer a defendant convicted of an offense the option of performing community work in lieu of a fine, surcharge, or portion of a fine or surcharge if the court finds the defendant is unable to pay the fine. The value of community work in lieu of a fine is $3 per hour.

(d) The court may offer a defendant convicted of an offense the option of performing community work in lieu of a sentence of imprisonment. Substitution of community work shall be at a rate of eight hours for each day of imprisonment. A court may not offer substitution of community work for any mandatory minimum period of imprisonment or for any period within the presumptive range of imprisonment for the offense.

(e) Medical benefits for an individual injured while performing community work at the direction of the state shall be assumed by the state to the extent not covered by collateral sources. When the state pays medical benefits under this subsection, a claim for medical expenses by the injured individual against a third party is subrogated to the state.

(f) [Repealed, Sec. 11 ch 71 SLA 1996].



Sec. 12.55.060. - 12.55.075 - l Prior convictions; sentencing reports; imposition of sentence. [Repealed, Sec. 21 ch 166 SLA 1978].

Repealed or Renumbered



Sec. 12.55.080. - Suspension of sentence and probation.

Upon entering a judgment of conviction of a crime, or at any time within 60 days from the date of entry of that judgment of conviction, a court, when satisfied that the ends of justice and the best interest of the public as well as the defendant will be served thereby, may suspend the imposition or execution or balance of the sentence or a portion thereof, and place the defendant on probation for a period and upon the terms and conditions as the court considers best.



Sec. 12.55.085. - Suspending imposition of sentence.

(a) Except as provided in (f) of this section, if it appears that there are circumstances in mitigation of the punishment, or that the ends of justice will be served, the court may, in its discretion, suspend the imposition of sentence and may direct that the suspension continue for a period of time, not exceeding the maximum term of sentence that may be imposed or a period of one year, whichever is greater, and upon the terms and conditions that the court determines, and shall place the person on probation, under the charge and supervision of the probation officer of the court during the suspension.

(b) At any time during the probationary term of the person released on probation, a probation officer may, without warrant or other process, rearrest the person so placed in the officer's care and bring the person before the court, or the court may, in its discretion, issue a warrant for the rearrest of the person. The court may revoke and terminate the probation if the interests of justice require, and if the court, in its judgment, has reason to believe that the person placed upon probation is

(1) violating the conditions of probation;

(2) engaging in criminal practices; or

(3) violating an order of the court to participate in or comply with the treatment plan of a rehabilitation program under AS 12.55.015(a)(10).

(c) Upon the revocation and termination of the probation, the court may pronounce sentence at any time within the maximum probation period authorized by this section, subject to the limitation specified in AS 12.55.086(c).

(d) The court may at any time during the period of probation revoke or modify its order of suspension of imposition of sentence. It may at any time, when the ends of justice will be served, and when the good conduct and reform of the person held on probation warrant it, terminate the period of probation and discharge the person held. If the court has not revoked the order of probation and pronounced sentence, the defendant shall, at the end of the term of probation, be discharged by the court.

(e) Upon the discharge by the court without imposition of sentence, the court may set aside the conviction and issue to the person a certificate to that effect.

(f) The court may not suspend the imposition of sentence of a person who

(1) is convicted of a violation of AS 11.41.100 - 11.41.220, 11.41.260 - 11.41.320, 11.41.410 - 11.41.530, or AS 11.46.400 ;

(2) uses a firearm in the commission of the offense for which the person is convicted; or

(3) is convicted of a violation of AS 11.41.230 - 11.41.250 or a felony and the person has one or more prior convictions for a misdemeanor violation of AS 11.41 or for a felony or for a violation of a law in this or another jurisdiction having substantially similar elements to an offense defined as a misdemeanor in AS 11.41 or as a felony in this state; for the purposes of this paragraph, a person shall be considered to have a prior conviction even if that conviction has been set aside under (e) of this section or under the equivalent provision of the laws of another jurisdiction.



Sec. 12.55.086. - Imprisonment as a condition of suspended imposition of sentence.

(a) When the imposition of sentence is suspended under AS 12.55.085 , the court may require, as a special condition of probation, that the defendant serve a definite term of continuous or periodic imprisonment, not to exceed the maximum term of imprisonment that could have been imposed. The court may recommend that the defendant serve all or part of the term in a correctional restitution center.

(b) A defendant imprisoned under this section is entitled to a deduction from the term of imprisonment for good conduct under AS 33.20.010. Unless otherwise specified in the order of suspension of imposition of sentence, a defendant imprisoned under this section is eligible for parole if the term of imprisonment exceeds one year and is eligible for any work furlough, rehabilitation furlough, or similar program available to other state prisoners.

(c) If probation is revoked and the defendant is sentenced to imprisonment, the defendant shall receive credit for time served under this section. Deductions for good conduct under AS 33.20.010 do not constitute "time served."



Sec. 12.55.088. - Modification of sentence.

(a) The court may modify or reduce a sentence by entering a written order under a motion made within 180 days of the original sentencing.

(b) The sentencing court may not be required to entertain a second or successive motion for similar relief brought under (a) of this section on behalf of the same prisoner.

(c) A sentence may not be reduced or modified so as to result in a term of imprisonment that is less than the minimum sentence or lower than the presumptive range required by law for the original sentence.

(d) A victim has the right to comment in writing to the court on a motion to modify or reduce a sentence filed by the person who perpetrated the offense against the victim, and has the right to give sworn testimony or make an unsworn oral presentation at a hearing held in connection with the motion. If there are numerous victims, the court may limit the number of victims who may give sworn testimony or make an unsworn oral presentation during the hearing.

(e) If a motion is filed to modify or reduce a sentence by a defendant who perpetrated a crime against a person or arson in the first degree, the court shall, if feasible, send a copy of the motion to the Department of Corrections sufficiently in advance of any scheduled hearing or briefing deadline to enable the department to notify the victim of that crime. If that victim has earlier requested to be notified, the Department of Corrections shall send the victim a copy of the motion and inform the person of that person's rights under this section, the deadline for receipt of written comments, the hearing date, and the court's address.

(f) The court shall provide copies of the victim's written comments to the prosecuting attorney, the person filing the motion to reduce or modify a sentence, and that person's attorney.

(g) In deciding whether to modify or reduce a sentence, the court shall consider the victim's comments, testimony, or unsworn oral presentation, when relevant, and any response by the prosecuting attorney and the person filing the motion.

(h) If a victim desires notice under this section, the victim shall maintain a current, valid mailing address on file with the commissioner of corrections. The commissioner shall send the notice to the victim's last known address. The victim's address may not be disclosed to the offender or to the offender's attorney.



Sec. 12.55.090. - Granting of probation.

(a) Probation may be granted whether the crime is punishable by fine or imprisonment or both. If a crime is punishable by both fine and imprisonment, the court may impose a fine and place the defendant on probation as to imprisonment. Probation may be limited to one or more counts or indictments, but, in the absence of express limitation, shall extend to the entire sentence and judgment.

(b) The court may revoke or modify any condition of probation, or may change the period of probation.

(c) The period of probation, together with any extension, may not exceed 10 years.

(d) [Repealed, Sec. 11 ch 68 SLA 1965].

(e) [Repealed, Sec. 11 ch 68 SLA 1965].



Sec. 12.55.100. - Conditions of probation.

(a) While on probation and among the conditions of probation, the defendant may be required

(1) to pay a fine in one or several sums;

(2) to make restitution or reparation to aggrieved parties for actual damages or loss caused by the crime for which conviction was had, including compensation to a victim that is a nonprofit organization for the value of labor or goods provided by volunteers if the labor or goods were necessary to alleviate or mitigate the effects of the defendant's crime;

(3) to provide for the support of any persons for whose support the defendant is legally responsible;

(4) to perform community work in accordance with AS 12.55.055 ;

(5) to participate in or comply with the treatment plan of an inpatient or outpatient rehabilitation program specified by either the court or the defendant's probation officer that is related to the defendant's offense or to the defendant's rehabilitation; and

(6) to satisfy the screening, evaluation, referral, and program requirements of an agency authorized by the court to make referrals for rehabilitative treatment or to provide rehabilitative treatment.

(b) The defendant's liability for a fine or other punishment imposed as to which probation is granted shall be fully discharged by the fulfillment of the terms and conditions of probation.

(c) A program of inpatient treatment may be required by the authorized agency under (a)(6) of this section only if authorized in the judgment, and may not exceed the maximum term of inpatient treatment specified in the judgment. A person who has been referred for inpatient treatment may make a written request to the sentencing court asking the court to review the referral. The request for review shall be made within seven days of the agency's referral, and shall specifically set out the grounds upon which the request for review is based. The court may order a hearing on the request for review.

(d) If the court orders probation for a defendant convicted of an offense requiring the state to collect a blood sample, oral sample, or both, from the defendant for the deoxyribonucleic acid identification registration system under AS 44.41.035 , the court shall order the defendant, as a condition of probation, to submit to the collection of

(1) the sample or samples when requested by a health care professional acting on behalf of the state to provide the sample or samples; or

(2) an oral sample when requested by a juvenile or adult correctional, probation, or parole officer, or a peace officer.



Sec. 12.55.101. - Additional conditions of probation for domestic violence crimes.

(a) Before granting probation to a person convicted of a crime involving domestic violence, the court shall consider the safety and protection of the victim and any member of the victim's family. If a person convicted of a crime involving domestic violence is placed on probation, the court may order the conditions authorized in AS 12.55.100 and AS 18.66.100 (c)(1) - (7) and (11), and may

(1) require the defendant to participate in and complete to the satisfaction of the court one or more programs for the rehabilitation of perpetrators of domestic violence that meet the standards set by, and that are approved by, the Department of Corrections under AS 44.28.020(b), if the program is available in the community where the defendant resides; the court may not order a defendant to participate in or complete a program for the rehabilitation of perpetrators of domestic violence that does not meet the standards set, and that is not approved, by the Department of Corrections under AS 44.28.020 (b);

(2) require the defendant to refrain from the consumption of alcohol; and

(3) impose any other condition necessary to protect the victim and any members of the victim's family, or to rehabilitate the defendant.

(b) If the defendant is not in custody, the defendant shall pay the costs of an evaluation or a program of rehabilitation ordered under (a)(1) - (3) of this section. If the defendant is in custody, the responsibility for costs shall be as provided in AS 33.30.028 .



Sec. 12.55.102. - Alcohol-related offenses.

(a) The court may order as a condition of probation or generally as part of a sentence that a defendant convicted of an offense involving the use, consumption, or possession of an alcoholic beverage may not operate a motor vehicle during the period of probation unless the vehicle is equipped with a properly functioning, monitored, and maintained ignition interlock device. A condition of probation or sentence imposed under this subsection takes effect after any period of license revocation imposed under AS 28.15.165 (d) or 28.15.181(c).

(b) The court, in imposing probation or a condition of a sentence under (a) of this section, may allow the defendant limited privileges to drive a motor vehicle without an ignition interlock device if the court determines that the defendant is required as a condition of employment to drive a motor vehicle owned or leased by the defendant's employer and that the defendant's driving will not create substantial danger. If the court imposes probation described by this subsection, the court shall require the defendant to notify the defendant's employer of the probation, and shall require that the defendant, while driving the employer's vehicle, carry a letter from the employer authorizing the defendant to drive that vehicle.

(c) A court imposing a condition of probation under this section shall require the surrender of the driver's license and shall issue to the defendant a certificate valid for the duration of the probation or a copy of the defendant's judgment of conviction. The defendant shall pay all costs associated with fulfilling the condition of probation, including installation, repair, and monitoring of an ignition interlock device.

(d) The court may include the cost of the ignition interlock device as a part of the fine required to be imposed against the defendant under AS 28.35.030 (b) or (n) or 28.35.032(g) or (p).

(e) In this section,

(1) "ignition interlock device" means equipment designed to prevent a motor vehicle from being operated by a person who has consumed an alcoholic beverage, and that has been certified by the commissioner of corrections under AS 33.05.020 (c);

(2) "motor vehicle" has the meaning given in AS 28.40.100 , but does not include snow machines and all-terrain vehicles not designed for and not operated on highways or roads.



Sec. 12.55.105. - Probation fee. [Repealed, Sec. 4 ch 26 SLA 1989].

Repealed or Renumbered



Sec. 12.55.110. - Notice and grounds for revocation of suspension.

(a) When sentence has been suspended, it may not be revoked except for good cause shown. In all proceedings for the revocation of a suspended sentence, the defendant is entitled to reasonable notice and the right to be represented by counsel.

(b) Good cause justifying the revocation of a suspended sentence is established if the defendant has violated an order of the court to participate in or comply with the treatment plan of a rehabilitation program under AS 12.55.015 (a)(10).



Sec. 12.55.115. - Fixing eligibility for discretionary parole at sentencing.

The court may, as part of a sentence of imprisonment, further restrict the eligibility of a prisoner for discretionary parole for a term greater than that required under AS 33.16.090 and 33.16.100.



Sec. 12.55.120. - Appeal of sentence.

(a) A sentence of imprisonment lawfully imposed by the superior court for a term or for aggregate terms exceeding two years of unsuspended incarceration for a felony offense or exceeding 120 days for a misdemeanor offense may be appealed to the court of appeals by the defendant on the ground that the sentence is excessive, unless the sentence was imposed in accordance with a plea agreement under the applicable Alaska Rules of Criminal Procedure and that agreement provided for imposition of a specific sentence or a sentence equal to or less than a specified maximum sentence. If the superior court imposed a sentence in accordance with a plea agreement that provided for a minimum sentence, the defendant may appeal only that portion of the sentence that exceeds the minimum sentence provided for in the plea agreement and that exceeds two years of unsuspended incarceration for a felony offense or 120 days of unsuspended incarceration for a misdemeanor offense. By appealing a sentence under this section, the defendant waives the right to plead that by a revision of the sentence resulting from the appeal the defendant has been twice placed in jeopardy for the same offense.

(b) A sentence of imprisonment lawfully imposed by the superior court may be appealed to the court of appeals by the state on the ground that the sentence is too lenient; however, when a sentence is appealed by the state and the defendant has not appealed the sentence, the court is not authorized to increase the sentence but may express its approval or disapproval of the sentence and its reasons in a written opinion.

(c) A sentence appeal under this section does not confer or enlarge the right to bail pending appeal. When the defendant, in the prosecution of a regular appeal, urges excessiveness of the sentence as an additional ground for appeal, the defendant's right to bail pending appeal is governed by the relevant statutes and the rules of the court.

(d) A sentence of imprisonment lawfully imposed by the district court for a term or for aggregate terms exceeding 120 days of unsuspended incarceration may be appealed to the superior court by the defendant on the ground that the sentence is excessive, unless the sentence was imposed in accordance with a plea agreement under the applicable Alaska Rules of Criminal Procedure and that agreement provided for imposition of a specific sentence or a sentence equal to or less than a specified maximum sentence. If the district court imposed a sentence in accordance with a plea agreement that provided for a minimum sentence, the defendant may appeal only that portion of the sentence that exceeds the minimum sentence provided for in the plea agreement and that exceeds 120 days of unsuspended incarceration. By appealing a sentence under this section, the defendant waives the right to plead that by a revision of the sentence resulting from the appeal the defendant has been twice placed in jeopardy for the same offense. A sentence of imprisonment lawfully imposed by the district court may be appealed to the superior court by the state on the ground that the sentence is too lenient; however, when a sentence is appealed by the state, the court may not increase the sentence but may express its approval or disapproval of the sentence and its reasons in a written opinion.

(e) A sentence within an applicable presumptive range set out in AS 12.55.125 or a consecutive or partially consecutive sentence imposed in accordance with the minimum sentences set out in AS 12.55.127 may not be appealed to the court of appeals under this section or AS 22.07.020 on the ground that the sentence is excessive. However, the sentence may be reviewed by an appellate court on the ground that it is excessive through a petition filed under rules adopted by the supreme court.

(f) The victim of the crime for which a defendant has been convicted and sentenced may file a petition for review in an appellate court of a sentence that is below the sentencing range for the crime.



Sec. 12.55.125. - Sentences of imprisonment for felonies.

(a) A defendant convicted of murder in the first degree shall be sentenced to a definite term of imprisonment of at least 20 years but not more than 99 years. A defendant convicted of murder in the first degree shall be sentenced to a mandatory term of imprisonment of 99 years when

(1) the defendant is convicted of the murder of a uniformed or otherwise clearly identified peace officer, fire fighter, or correctional employee who was engaged in the performance of official duties at the time of the murder;

(2) the defendant has been previously convicted of

(A) murder in the first degree under AS 11.41.100 or former AS 11.15.010 or 11.15.020;

(B) murder in the second degree under AS 11.41.110 or former AS 11.15.030; or

(C) homicide under the laws of another jurisdiction when the offense of which the defendant was convicted contains elements similar to first degree murder under AS 11.41.100 or second degree murder under AS 11.41.110;

(3) the court finds by clear and convincing evidence that the defendant subjected the murder victim to substantial physical torture; or

(4) the defendant is convicted of the murder of and personally caused the death of a person, other than a participant, during a robbery.

(b) A defendant convicted of attempted murder in the first degree, solicitation to commit murder in the first degree, conspiracy to commit murder in the first degree, kidnapping, or misconduct involving a controlled substance in the first degree shall be sentenced to a definite term of imprisonment of at least five years but not more than 99 years. A defendant convicted of murder in the second degree shall be sentenced to a definite term of imprisonment of at least 10 years but not more than 99 years. A defendant convicted of murder in the second degree shall be sentenced to a definite term of imprisonment of at least 20 years but not more than 99 years when the defendant is convicted of the murder of a child under 16 years of age and the court finds by clear and convincing evidence that the defendant (1) was a natural parent, a stepparent, an adopted parent, a legal guardian, or a person occupying a position of authority in relation to the child; or (2) caused the death of the child by committing a crime against a person under AS 11.41.200 - 11.41.530. In this subsection, "legal guardian" and "position of authority" have the meanings given in AS 11.41.470.

(c) Except as provided in (i) of this section, a defendant convicted of a class A felony may be sentenced to a definite term of imprisonment of not more than 20 years, and shall be sentenced to a definite term within the following presumptive ranges, subject to adjustment as provided in AS 12.55.155 - 12.55.175:

(1) if the offense is a first felony conviction and does not involve circumstances described in (2) of this subsection, five to eight years;

(2) if the offense is a first felony conviction and the defendant possessed a firearm, used a dangerous instrument, or caused serious physical injury or death during the commission of the offense, or knowingly directed the conduct constituting the offense at a uniformed or otherwise clearly identified peace officer, fire fighter, correctional employee, emergency medical technician, paramedic, ambulance attendant, or other emergency responder who was engaged in the performance of official duties at the time of the offense, seven to 11 years;

(3) if the offense is a second felony conviction, 10 to 14 years;

(4) if the offense is a third felony conviction and the defendant is not subject to sentencing under (l) of this section, 15 to 20 years.

(d) Except as provided in (i) of this section, a defendant convicted of a class B felony may be sentenced to a definite term of imprisonment of not more than 10 years, and shall be sentenced to a definite term within the following presumptive ranges, subject to adjustment as provided in AS 12.55.155 - 12.55.175:

(1) if the offense is a first felony conviction and does not involve circumstances described in (2) of this subsection, one to three years; a defendant sentenced under this paragraph may, if the court finds it appropriate, be granted a suspended imposition of sentence under AS 12.55.085 if, as a condition of probation under AS 12.55.086 , the defendant is required to serve an active term of imprisonment within the range specified in this paragraph, unless the court finds that a mitigation factor under AS 12.55.155 applies;

(2) if the offense is a first felony conviction, the defendant violated AS 11.41.130 , and the victim was a child under 16 years of age, two to four years;

(3) if the offense is a second felony conviction, four to seven years;

(4) if the offense is a third felony conviction, six to 10 years.

(e) Except as provided in (i) of this section, a defendant convicted of a class C felony may be sentenced to a definite term of imprisonment of not more than five years, and shall be sentenced to a definite term within the following presumptive ranges, subject to adjustment as provided in AS 12.55.155 - 12.55.175:

(1) if the offense is a first felony conviction and does not involve circumstances described in (4) of this subsection, zero to two years; a defendant sentenced under this paragraph may, if the court finds it appropriate, be granted a suspended imposition of sentence under AS 12.55.085, and the court may, as a condition of probation under AS 12.55.086, require the defendant to serve an active term of imprisonment within the range specified in this paragraph;

(2) if the offense is a second felony conviction, two to four years;

(3) if the offense is a third felony conviction, three to five years;

(4) if the offense is a first felony conviction, and the defendant violated AS 08.54.720 (a)(15), one to two years.

(f) If a defendant is sentenced under (a) or (b) of this section,

(1) imprisonment for the prescribed minimum or mandatory term may not be suspended under AS 12.55.080 ;

(2) imposition of sentence may not be suspended under AS 12.55.085 ;

(3) imprisonment for the prescribed minimum or mandatory term may not be reduced, except as provided in (j) of this section.

(g) If a defendant is sentenced under (c), (d), (e), or (i) of this section, except to the extent permitted under AS 12.55.155 - 12.55.175,

(1) imprisonment may not be suspended under AS 12.55.080 below the low end of the presumptive range;

(2) and except as provided in (d)(1) or (e)(1) of this section, imposition of sentence may not be suspended under AS 12.55.085 ;

(3) terms of imprisonment may not be otherwise reduced.

(h) Nothing in this section or AS 12.55.135 limits the discretion of the sentencing judge except as specifically provided. Nothing in (a) of this section limits the court's discretion to impose a sentence of 99 years imprisonment, or to limit parole eligibility, for a person convicted of murder in the first or second degree in circumstances other than those enumerated in (a).

(i) A defendant convicted of

(1) sexual assault in the first degree or sexual abuse of a minor in the first degree may be sentenced to a definite term of imprisonment of not more than 99 years and shall be sentenced to a definite term within the following presumptive ranges, subject to adjustment as provided in AS 12.55.155 - 12.55.175:

(A) if the offense is a first felony conviction and does not involve circumstances described in (B) of this paragraph, eight to 12 years;

(B) if the offense is a first felony conviction and the defendant possessed a firearm, used a dangerous instrument, or caused serious physical injury during the commission of the offense, 12 to 16 years;

(C) if the offense is a second felony conviction and does not involve circumstances described in (D) of this paragraph, 15 to 20 years;

(D) if the offense is a second felony conviction and the defendant has a prior conviction for a sexual felony, 20 to 30 years;

(E) if the offense is a third felony conviction and the defendant is not subject to sentencing under (F) of this paragraph or (l) of this section, 25 to 35 years;

(F) if the offense is a third felony conviction, the defendant is not subject to sentencing under (l) of this section, and the defendant has two prior convictions for sexual felonies, 30 to 40 years;

(2) attempt, conspiracy, or solicitation to commit sexual assault in the first degree or sexual abuse of a minor in the first degree may be sentenced to a definite term of imprisonment of not more than 30 years and shall be sentenced to a definite term within the following presumptive ranges, subject to adjustment as provided in AS 12.55.155 - 12.55.175:

(A) if the offense is a first felony conviction and does not involve circumstances described in (B) of this paragraph, five to eight years;

(B) if the offense is a first felony conviction, and the defendant possessed a firearm, used a dangerous instrument, or caused serious physical injury during the commission of the offense, 10 to 14 years;

(C) if the offense is a second felony conviction and does not involve circumstances described in (D) of this paragraph, 12 to 16 years;

(D) if the offense is a second felony conviction and the defendant has a prior conviction for a sexual felony, 15 to 20 years;

(E) if the offense is a third felony conviction, does not involve circumstances described in (F) of this paragraph, and the defendant is not subject to sentencing under (l) of this section, 15 to 25 years;

(F) if the offense is a third felony conviction, the defendant is not subject to sentencing under (l) of this section, and the defendant has two prior convictions for sexual felonies, 20 to 30 years;

(3) sexual assault in the second degree, sexual abuse of a minor in the second degree, unlawful exploitation of a minor, or distribution of child pornography may be sentenced to a definite term of imprisonment of not more than 20 years and shall be sentenced to a definite term within the following presumptive ranges, subject to adjustment as provided in AS 12.55.155 - 12.55.175:

(A) if the offense is a first felony conviction, two to four years;

(B) if the offense is a second felony conviction and does not involve circumstances described in (C) of this paragraph, five to eight years;

(C) if the offense is a second felony conviction and the defendant has a prior conviction for a sexual felony, 10 to 14 years;

(D) if the offense is a third felony conviction and does not involve circumstances described in (E) of this paragraph, 10 to 14 years;

(E) if the offense is a third felony conviction and the defendant has two prior convictions for sexual felonies, 15 to 20 years;

(4) sexual assault in the third degree, incest, indecent exposure in the first degree, possession of child pornography, or attempt, conspiracy, or solicitation to commit sexual assault in the second degree, sexual abuse of a minor in the second degree, unlawful exploitation of a minor, or distribution of child pornography, may be sentenced to a definite term of imprisonment of not more than 10 years and shall be sentenced to a definite term within the following presumptive ranges, subject to adjustment as provided in AS 12.55.155 - 12.55.175:

(A) if the offense is a first felony conviction, one to two years;

(B) if the offense is a second felony conviction and does not involve circumstances described in (C) of this paragraph, two to five years;

(C) if the offense is a second felony conviction and the defendant has a prior conviction for a sexual felony, three to six years;

(D) if the offense is a third felony conviction and does not involve circumstances described in (E) of this paragraph, three to six years;

(E) if the offense is a third felony conviction and the defendant has two prior convictions for sexual felonies, six to 10 years.

(j) A defendant sentenced to a (1) mandatory term of imprisonment of 99 years under (a) of this section may apply once for a modification or reduction of sentence under the Alaska Rules of Criminal Procedure after serving one-half of the mandatory term without consideration of good time earned under AS 33.20.010 , or (2) definite term of imprisonment under (l) of this section may apply once for a modification or reduction of sentence under the Alaska Rules of Criminal Procedure after serving the greater of (A) one-half of the definite term or (B) 30 years. A defendant may not file and a court may not entertain more than one motion for modification or reduction of a sentence subject to this subsection, regardless of whether or not the court granted or denied a previous motion.

(k) [Repealed, Sec. 32 ch 2 SLA 2005].

(l) Notwithstanding any other provision of law, a defendant convicted of an unclassified or class A felony offense, and not subject to a mandatory 99-year sentence under (a) of this section, shall be sentenced to a definite term of imprisonment of at least 40 years but not more than 99 years when the defendant has been previously convicted of two or more most serious felonies and the prosecuting attorney has filed a notice of intent to seek a definite sentence under this subsection at the time the defendant was arraigned in superior court. If a defendant is sentenced to a definite term under this subsection,

(1) imprisonment for the prescribed definite term may not be suspended under AS 12.55.080 ;

(2) imposition of sentence may not be suspended under AS 12.55.085 ;

(3) imprisonment for the prescribed definite term may not be reduced, except as provided in (j) of this section.

(m) Notwithstanding (a)(4) and (f) of this section, if a court finds that imposition of a mandatory term of imprisonment of 99 years on a defendant subject to sentencing under (a)(4) of this section would be manifestly unjust, the court may sentence the defendant to a definite term of imprisonment otherwise permissible under (a) of this section.

(n) In imposing a sentence within a presumptive range under (c), (d), (e), or (i) of this section, the total term, made up of the active term of imprisonment plus any suspended term of imprisonment, must fall within the presumptive range, and the active term of imprisonment may not fall below the lower end of the presumptive range.



Sec. 12.55.127. - Consecutive and concurrent terms of imprisonment.

(a) If a defendant is required to serve a term of imprisonment under a separate judgment, a term of imprisonment imposed in a later judgment, amended judgment, or probation revocation shall be consecutive.

(b) Except as provided in (c) of this section, if a defendant is being sentenced for two or more crimes in a single judgment, terms of imprisonment may be concurrent or partially concurrent.

(c) If the defendant is being sentenced for

(1) escape, the term of imprisonment shall be consecutive to the term for the underlying crime;

(2) two or more crimes under AS 11.41, a consecutive term of imprisonment shall be imposed for at least

(A) the mandatory minimum term under AS 12.55.125 (a) for each additional crime that is murder in the first degree;

(B) the mandatory minimum term for each additional crime that is an unclassified felony governed by AS 12.55.125 (b);

(C) the presumptive term specified in AS 12.55.125 (c) or the active term of imprisonment, whichever is less, for each additional crime that is

(i) manslaughter; or

(ii) kidnapping that is a class A felony;

(D) two years or the active term of imprisonment, whichever is less, for each additional crime that is criminally negligent homicide;

(E) one-fourth of the presumptive term under AS 12.55.125 (c) or (i) for each additional crime that is sexual assault in the first degree under AS 11.41.410 or sexual abuse of a minor in the first degree under AS 11.41.434 , or an attempt, solicitation, or conspiracy to commit those offenses; and

(F) some additional term of imprisonment for each additional crime, or each additional attempt or solicitation to commit the offense, under AS 11.41.200 - 11.41.250, 11.41.420 - 11.41.432, 11.41.436 - 11.41.458, or 11.41.500 - 11.41.520.

(d) In this section,

(1) "active term of imprisonment" means the total term of imprisonment imposed for a crime, minus suspended imprisonment;

(2) "additional crime" means a crime that is not the primary crime;

(3) "presumptive term" means the middle of the applicable presumptive range set out in AS 12.55.125 ;

(4) "primary crime" means the crime

(A) for which the sentencing court imposes the longest active term of imprisonment; or

(B) that is designated by the sentencing court as the primary crime when no single crime has the longest active term of imprisonment.



Sec. 12.55.135. - Sentences of imprisonment for misdemeanors.

(a) A defendant convicted of a class A misdemeanor may be sentenced to a definite term of imprisonment of not more than one year.

(b) A defendant convicted of a class B misdemeanor may be sentenced to a definite term of imprisonment of not more than 90 days unless otherwise specified in the provision of law defining the offense.

(c) A defendant convicted of assault in the fourth degree that is a crime involving domestic violence committed in violation of the provisions of an order issued or filed under AS 12.30.027 or AS 18.66.100 - 18.66.180 and not subject to sentencing under (g) of this section shall be sentenced to a minimum term of imprisonment of 20 days.

(d) A defendant convicted of assault in the fourth degree who knowingly directed the conduct constituting the offense at a uniformed or otherwise clearly identified peace officer, fire fighter, correctional employee, emergency medical technician, paramedic, ambulance attendant, or other emergency responder who was engaged in the performance of official duties at the time of the assault shall be sentenced to a minimum term of imprisonment of

(1) 60 days if the defendant violated AS 11.41.230 (a)(1) or (2);

(2) 30 days if the defendant violated AS 11.41.230 (a)(3).

(e) If a defendant is sentenced under (c), (d), or (h) of this section,

(1) execution of sentence may not be suspended and probation or parole may not be granted until the minimum term of imprisonment has been served;

(2) imposition of a sentence may not be suspended except upon condition that the defendant be imprisoned for no less than the minimum term of imprisonment provided in the section; and

(3) the minimum term of imprisonment may not otherwise be reduced.

(f) A defendant convicted of vehicle theft in the second degree in violation of AS 11.46.365 (a)(1) shall be sentenced to a definite term of imprisonment of at least 72 hours but not more than one year.

(g) A defendant convicted of assault in the fourth degree that is a crime involving domestic violence shall be sentenced to a minimum term of imprisonment of

(1) 30 days if the defendant has been previously convicted of a crime against a person or a crime involving domestic violence;

(2) 60 days if the defendant has been previously convicted two or more times of a crime against a person or a crime involving domestic violence, or a combination of those crimes.

(h) A defendant convicted of failure to register as a sex offender or child kidnapper in the second degree under AS 11.56.840 shall be sentenced to a minimum term of imprisonment of 35 days.

(i) If a defendant is sentenced under (g) of this section,

(1) execution of sentence may not be suspended and probation or parole may not be granted until the minimum term of imprisonment has been served;

(2) imposition of sentence may not be suspended;

(3) the minimum term of imprisonment may not otherwise be reduced.

(j) In this section,

(1) "crime against a person" means a crime under AS 11.41, or a crime in this or another jurisdiction having elements similar to those of a crime under AS 11.41;

(2) "crime involving domestic violence" has the meaning given in AS 18.66.990.



Sec. 12.55.137. - Penalties for gang activities punishable as misdemeanors.

(a) If a person commits an offense that would be a class B misdemeanor and the person committed the offense for the benefit of, at the direction of, or in association with a criminal street gang, the offense is a class A misdemeanor.

(b) If a person commits an offense that would be a class A misdemeanor and the person committed the offense for the benefit of, at the direction of, or in association with a criminal street gang, the offense is a class C felony.



Sec. 12.55.139. - Penalties for criminal nonsupport.

(a) In addition to other penalties imposed for the offense of criminal nonsupport under AS 11.51.120 , the court may suspend, restrict, or revoke, for the period during which the arrearage continues to exist, a recreational license as defined in AS 09.50.020 (c), if the defendant is a natural person.

(b) In addition to other penalties imposed for the offense of aiding the nonpayment of child support in the first degree under AS 11.51.121 and for the offense of aiding the nonpayment of child support in the second degree under AS 11.51.122 , the court may suspend, restrict, or revoke, for a period not to exceed one year, a recreational license as defined in AS 09.50.020 (c), if the defendant is a natural person.



Sec. 12.55.140. - Sentences for violations. [Repealed, Sec. 23 ch 59 SLA 1982].

Repealed or Renumbered



Sec. 12.55.145. - Prior convictions.

(a) For purposes of considering prior convictions in imposing sentence under

(1) AS 12.55.125 (c), (d), or (e),

(A) a prior conviction may not be considered if a period of 10 or more years has elapsed between the date of the defendant's unconditional discharge on the immediately preceding offense and commission of the present offense unless the prior conviction was for an unclassified or class A felony;

(B) a conviction in this or another jurisdiction of an offense having elements similar to those of a felony defined as such under Alaska law at the time the offense was committed is considered a prior felony conviction;

(C) two or more convictions arising out of a single, continuous criminal episode during which there was no substantial change in the nature of the criminal objective are considered a single conviction unless the defendant was sentenced to consecutive sentences for the crimes; offenses committed while attempting to escape or avoid detection or apprehension after the commission of another offense are not part of the same criminal episode or objective;

(2) AS 12.55.125 (l),

(A) a conviction in this or another jurisdiction of an offense having elements similar to those of a most serious felony is considered a prior most serious felony conviction;

(B) commission of and conviction for offenses relied on as prior most serious felony offenses must occur in the following order: conviction for the first offense must occur before commission of the second offense, and conviction for the second offense must occur before commission of the offense for which the defendant is being sentenced;

(3) AS 12.55.135 (g),

(A) a prior conviction may not be considered if a period of five or more years has elapsed between the date of the defendant's unconditional discharge on the immediately preceding offense and commission of the present offense unless the prior conviction was for an unclassified or class A felony;

(B) a conviction in this or another jurisdiction of an offense having elements similar to those of a crime against a person or a crime involving domestic violence is considered a prior conviction;

(C) two or more convictions arising out of a single, continuous criminal episode during which there was no substantial change in the nature of the criminal objective are considered a single conviction unless the defendant was sentenced to consecutive sentences for the crimes; offenses committed while attempting to escape or avoid detection or apprehension after the commission of another offense are not part of the same criminal episode or objective;

(4) AS 12.55.125 (i),

(A) a conviction in this or another jurisdiction of an offense having elements similar to those of a sexual felony is a prior conviction for a sexual felony;

(B) a felony conviction in another jurisdiction making it a crime to commit any lewd and lascivious act upon a child under the age of 16 years, with the intent of arousing, appealing to, or gratifying the sexual desires of the defendant or the victim is a prior conviction for a sexual felony;

(C) two or more convictions arising out of a single, continuous criminal episode during which there was no substantial change in the nature of the criminal objective are considered a single conviction unless the defendant was sentenced to consecutive sentences for the crimes; offenses committed while attempting to escape or avoid detection or apprehension after the commission of another offense are not part of the same criminal episode or objective.

(b) When sentence is imposed under this chapter, prior convictions not expressly admitted by the defendant must be proved by authenticated copies of court records served on the defendant or the defendant's counsel at least 20 days before the date set for imposition of sentence.

(c) The defendant shall file with the court and serve on the prosecuting attorney notice of denial, consisting of a concise statement of the grounds relied upon and that may be supported by affidavit or other documentary evidence, no later than 10 days before the date set for the imposition of sentence if the defendant

(1) denies

(A) the authenticity of a prior judgment of conviction;

(B) that the defendant is the person named in the judgment;

(C) that the elements of a prior offense committed in this or another jurisdiction are similar to those of a

(i) felony defined as such under Alaska law;

(ii) most serious felony, defined as such under Alaska law;

(iii) crime against a person or a crime involving domestic violence;

(D) that a prior conviction occurred within the period specified in (a)(1)(A) or (3)(A) of this section; or

(E) that a previous conviction occurred in the order required under (a)(2)(B) of this section; or

(2) alleges that two or more purportedly separate prior convictions should be considered a single conviction under (a)(1)(C) or (3)(C) of this section.

(d) Matters alleged in a notice of denial shall be heard by the court sitting without a jury. If the defendant introduces substantial evidence that the defendant is not the person named in a prior judgment of conviction, that the judgment is not authentic, that the conviction did not occur within the period specified in (a)(1)(A) or (3)(A) of this section, that a conviction should not be considered a prior felony conviction under (a)(1)(B) of this section, a prior most serious felony conviction under (a)(2)(A) of this section, or a prior crime against a person or a crime involving domestic violence conviction under (a)(3)(B) of this section, or that a previous conviction did not occur in the order required under (a)(2)(B) of this section, then the burden is on the state to prove the contrary beyond a reasonable doubt. The burden of proof that two or more convictions should be considered a single conviction under (a)(1)(C) or (3)(C) of this section is on the defendant by clear and convincing evidence.

(e) The authenticated judgments of courts of record of the United States, the District of Columbia, or of any state, territory, or political subdivision of the United States are prima facie evidence of conviction.

(f) Under this section, a prior conviction has occurred when a defendant has entered a plea of guilty, guilty but mentally ill, or nolo contendere, or when a verdict of guilty or guilty but mentally ill has been returned by a jury or by the court.

(g) In this section,

(1) "crime against a person" has the meaning given in AS 12.55.135(j);

(2) "crime involving domestic violence" has the meaning given in AS 18.66.990.



Sec. 12.55.147. - Fingerprints at time of sentencing.

When a defendant is convicted of a felony by a court of this state, the defendant's fingerprints shall be placed on the judgment of conviction in open court, on the record, at the time of sentencing. The defendant and the person administering the fingerprinting shall sign their names under the fingerprints.



Sec. 12.55.148. - Judgment for sex offenses or child kidnappings.

(a) When a defendant is convicted of a sex offense or child kidnapping by a court of this state, the written judgment must set out the requirements of AS 12.63.010 and, if it can be determined by the court, whether that conviction will require the offender or kidnapper to register for life or a lesser period under AS 12.63.

(b) In this section, "sex offense" and "child kidnapping" have the meanings given in AS 12.63.100 .



Sec. 12.55.151. - Court may not reduce or mitigate punishment based on victim's failure to appear or testify.

Sec. 12.55.151. Court may not reduce or mitigate punishment based on victim's failure to appear or testify.

Notwithstanding another provision of law, when sentencing a defendant, a court may not mitigate or reduce the punishment of the defendant based on, or otherwise consider as a mitigating factor or reason to impose a lesser punishment, the failure of the crime victim to appear or testify.



Sec. 12.55.155. - Factors in aggravation and mitigation.

(a) Except as provided in (e) of this section, if a defendant is convicted of an offense and is subject to sentencing under AS 12.55.125(c), (d), (e), or (i) and

(1) the low end of the presumptive range is four years or less, the court may impose any sentence below the presumptive range for factors in mitigation or may increase the active term of imprisonment up to the maximum term of imprisonment for factors in aggravation;

(2) the low end of the presumptive range is more than four years, the court may impose a sentence below the presumptive range as long as the active term of imprisonment is not less than 50 percent of the low end of the presumptive range for factors in mitigation or may increase the active term of imprisonment up to the maximum term of imprisonment for factors in aggravation.

(b) Sentences under this section that are outside of the presumptive ranges set out in AS 12.55.125 shall be based on the totality of the aggravating and mitigating factors set out in (c) and (d) of this section.

(c) The following factors shall be considered by the sentencing court if proven in accordance with this section, and may allow imposition of a sentence above the presumptive range set out in AS 12.55.125 :

(1) a person, other than an accomplice, sustained physical injury as a direct result of the defendant's conduct;

(2) the defendant's conduct during the commission of the offense manifested deliberate cruelty to another person;

(3) the defendant was the leader of a group of three or more persons who participated in the offense;

(4) the defendant employed a dangerous instrument in furtherance of the offense;

(5) the defendant knew or reasonably should have known that the victim of the offense was particularly vulnerable or incapable of resistance due to advanced age, disability, ill health, or extreme youth or was for any other reason substantially incapable of exercising normal physical or mental powers of resistance;

(6) the defendant's conduct created a risk of imminent physical injury to three or more persons, other than accomplices;

(7) a prior felony conviction considered for the purpose of invoking a presumptive range under this chapter was of a more serious class of offense than the present offense;

(8) the defendant's prior criminal history includes conduct involving aggravated or repeated instances of assaultive behavior;

(9) the defendant knew that the offense involved more than one victim;

(10) the conduct constituting the offense was among the most serious conduct included in the definition of the offense;

(11) the defendant committed the offense under an agreement that the defendant either pay or be paid for the commission of the offense, and the pecuniary incentive was beyond that inherent in the offense itself;

(12) the defendant was on release under AS 12.30.020 or 12.30.040 for another felony charge or conviction or for a misdemeanor charge or conviction having assault as a necessary element;

(13) the defendant knowingly directed the conduct constituting the offense at an active officer of the court or at an active or former judicial officer, prosecuting attorney, law enforcement officer, correctional employee, fire fighter, emergency medical technician, paramedic, ambulance attendant, or other emergency responder during or because of the exercise of official duties;

(14) the defendant was a member of an organized group of five or more persons, and the offense was committed to further the criminal objectives of the group;

(15) the defendant has three or more prior felony convictions;

(16) the defendant's criminal conduct was designed to obtain substantial pecuniary gain and the risk of prosecution and punishment for the conduct is slight;

(17) the offense was one of a continuing series of criminal offenses committed in furtherance of illegal business activities from which the defendant derives a major portion of the defendant's income;

(18) the offense was a felony

(A) specified in AS 11.41 and was committed against a spouse, a former spouse, or a member of the social unit made up of those living together in the same dwelling as the defendant;

(B) specified in AS 11.41.410 - 11.41.458 and the defendant has engaged in the same or other conduct prohibited by a provision of AS 11.41.410 - 11.41.460 involving the same or another victim; or

(C) specified in AS 11.41 that is a crime involving domestic violence and was committed in the physical presence or hearing of a child under 16 years of age who was, at the time of the offense, living within the residence of the victim, the residence of the perpetrator, or the residence where the crime involving domestic violence occurred;

(19) the defendant's prior criminal history includes an adjudication as a delinquent for conduct that would have been a felony if committed by an adult;

(20) the defendant was on furlough under AS 33.30 or on parole or probation for another felony charge or conviction that would be considered a prior felony conviction under AS 12.55.145 (a)(1)(B);

(21) the defendant has a criminal history of repeated instances of conduct violative of criminal laws, whether punishable as felonies or misdemeanors, similar in nature to the offense for which the defendant is being sentenced under this section;

(22) the defendant knowingly directed the conduct constituting the offense at a victim because of that person's race, sex, color, creed, physical or mental disability, ancestry, or national origin;

(23) the defendant is convicted of an offense specified in AS 11.71 and

(A) the offense involved the delivery of a controlled substance under circumstances manifesting an intent to distribute the substance as part of a commercial enterprise; or

(B) at the time of the conduct resulting in the conviction, the defendant was caring for or assisting in the care of a child under 10 years of age;

(24) the defendant is convicted of an offense specified in AS 11.71 and the offense involved the transportation of controlled substances into the state;

(25) the defendant is convicted of an offense specified in AS 11.71 and the offense involved large quantities of a controlled substance;

(26) the defendant is convicted of an offense specified in AS 11.71 and the offense involved the distribution of a controlled substance that had been adulterated with a toxic substance;

(27) the defendant, being 18 years of age or older,

(A) is legally accountable under AS 11.16.110 (2) for the conduct of a person who, at the time the offense was committed, was under 18 years of age and at least three years younger than the defendant; or

(B) is aided or abetted in planning or committing the offense by a person who, at the time the offense was committed, was under 18 years of age and at least three years younger than the defendant;

(28) the victim of the offense is a person who provided testimony or evidence related to a prior offense committed by the defendant;

(29) the defendant committed the offense for the benefit of, at the direction of, or in association with a criminal street gang;

(30) the defendant is convicted of an offense specified in AS 11.41.410 - 11.41.455, and the defendant knowingly supplied alcohol or a controlled substance to the victim in furtherance of the offense with the intent to make the victim incapacitated; in this paragraph, "incapacitated" has the meaning given in AS 11.41.470 ;

(31) the defendant's prior criminal history includes convictions for five or more crimes in this or another jurisdiction that are class A misdemeanors under the law of this state, or having elements similar to a class A misdemeanor; two or more convictions arising out of a single continuous episode are considered a single conviction; however, an offense is not a part of a continuous episode if committed while attempting to escape or resist arrest or if it is an assault upon a uniformed or otherwise clearly identified peace officer; notice and denial of convictions are governed by AS 12.55.145 (b), (c), and (d);

(32) the offense is a violation of AS 11.41 or AS 11.46.400 and the offense occurred on school grounds, on a school bus, at a school-sponsored event, or in the administrative offices of a school district if students are educated at that office; in this paragraph,

(A) "school bus" has the meaning given in AS 11.71.900 ;

(B) "school district" has the meaning given in AS 47.07.063 ;

(C) "school grounds" has the meaning given in AS 11.71.900 .

(d) The following factors shall be considered by the sentencing court if proven in accordance with this section, and may allow imposition of a sentence below the presumptive range set out in AS 12.55.125 :

(1) the offense was principally accomplished by another person, and the defendant manifested extreme caution or sincere concern for the safety or well-being of the victim;

(2) the defendant, although an accomplice, played only a minor role in the commission of the offense;

(3) the defendant committed the offense under some degree of duress, coercion, threat, or compulsion insufficient to constitute a complete defense, but that significantly affected the defendant's conduct;

(4) the conduct of a youthful defendant was substantially influenced by another person more mature than the defendant;

(5) the conduct of an aged defendant was substantially a product of physical or mental infirmities resulting from the defendant's age;

(6) in a conviction for assault under AS 11.41.200 - 11.41.220, the defendant acted with serious provocation from the victim;

(7) except in the case of a crime defined by AS 11.41.410 - 11.41.470, the victim provoked the crime to a significant degree;

(8) the conduct constituting the offense was among the least serious conduct included in the definition of the offense;

(9) before the defendant knew that the criminal conduct had been discovered, the defendant fully compensated or made a good faith effort to fully compensate the victim of the defendant's criminal conduct for any damage or injury sustained;

(10) the defendant was motivated to commit the offense solely by an overwhelming compulsion to provide for emergency necessities for the defendant's immediate family;

(11) after commission of the offense for which the defendant is being sentenced, the defendant assisted authorities to detect, apprehend, or prosecute other persons who committed an offense;

(12) the facts surrounding the commission of the offense and any previous offenses by the defendant establish that the harm caused by the defendant's conduct is consistently minor and inconsistent with the imposition of a substantial period of imprisonment;

(13) the defendant is convicted of an offense specified in AS 11.71 and the offense involved small quantities of a controlled substance;

(14) the defendant is convicted of an offense specified in AS 11.71 and the offense involved the distribution of a controlled substance, other than a schedule IA controlled substance, to a personal acquaintance who is 19 years of age or older for no profit;

(15) the defendant is convicted of an offense specified in AS 11.71 and the offense involved the possession of a small amount of a controlled substance for personal use in the defendant's home;

(16) in a conviction for assault or attempted assault or for homicide or attempted homicide, the defendant acted in response to domestic violence perpetrated by the victim against the defendant and the domestic violence consisted of aggravated or repeated instances of assaultive behavior;

(17) except in the case of an offense defined by AS 11.41 or AS 11.46.400 or a defendant who has previously been convicted of a felony, the defendant, at the time of sentencing, is actively participating in or has successfully completed a state-approved treatment program that is relevant to the offense and that was begun after the offense was committed;

(18) except in the case of an offense defined under AS 11.41 or AS 11.46.400 or a defendant who has previously been convicted of a felony, the defendant committed the offense while suffering from a mental disease or defect as defined in AS 12.47.130 that was insufficient to constitute a complete defense but that significantly affected the defendant's conduct.

(e) If a factor in aggravation is a necessary element of the present offense, or requires the imposition of a sentence within the presumptive range under AS 12.55.125 (c)(2), that factor may not be used to impose a sentence above the high end of the presumptive range. If a factor in mitigation is raised at trial as a defense reducing the offense charged to a lesser included offense, that factor may not be used to impose a sentence below the low end of the presumptive range.

(f) If the state seeks to establish a factor in aggravation at sentencing

(1) under (c)(7), (8), (12), (15), (19), (20), (21), or (31) of this section, or if the defendant seeks to establish a factor in mitigation at sentencing, written notice must be served on the opposing party and filed with the court not later than 10 days before the date set for imposition of sentence; the factors in aggravation listed in this paragraph and factors in mitigation must be established by clear and convincing evidence before the court sitting without a jury; all findings must be set out with specificity;

(2) other than one listed in (1) of this subsection, the factor shall be presented to a trial jury under procedures set by the court, unless the defendant waives trail by jury, stipulates to the existence of the factor, or consents to have the factor proven under procedures set out in (1) of this subsection; a factor in aggravation presented to a jury is established if proved beyond a reasonable doubt; written notice of the intent to establish a factor in aggravation must be served on the defendant and filed with the court

(A) 20 days before trial, or at another time specified by the court;

(B) within 48 hours, or at a time specified by the court, if the court instructs the jury about the option to return a verdict for a lesser included offense; or

(C) five days before entering a plea that results in a finding of guilt, or at another time specified by the court.

(g) Voluntary alcohol or other drug intoxication or chronic alcoholism or other drug addiction may not be considered an aggravating or mitigating factor.

(h) In this section, "serious provocation" has the meaning given in AS 11.41.115(f).



Sec. 12.55.165. - Extraordinary circumstances.

(a) If the defendant is subject to sentencing under AS 12.55.125 (c), (d), (e), or (i) and the court finds by clear and convincing evidence that manifest injustice would result from failure to consider relevant aggravating or mitigating factors not specifically included in AS 12.55.155 or from imposition of a sentence within the presumptive range, whether or not adjusted for aggravating or mitigating factors, the court shall enter findings and conclusions and cause a record of the proceedings to be transmitted to a three-judge panel for sentencing under AS 12.55.175 .

(b) In making a determination under (a) of this section, the court may not refer a case to a three-judge panel based on the defendant's potential for rehabilitation if the court finds that a factor in aggravation set out in AS 12.55.155 (c)(2), (8), (10), (12), (15), (17), (18)(B), (20), (21), or (28) is present.



Sec. 12.55.172. - [Renumbered as AS 12.55.180 ].

Repealed or Renumbered



Sec. 12.55.175. - Three-judge sentencing panel.

(a) There is created within the superior court a panel of five superior court judges to be appointed by the chief justice in accordance with rules and for terms as may be prescribed by the supreme court. Three judges of the panel shall be designated by the chief justice as members. The remaining two judges shall be designated by the chief justice as first and second alternates to sit as members in the event of disqualification or disability in accordance with rules as may be prescribed by the supreme court.

(b) Upon receipt of a record of proceedings under AS 12.55.165 , the three-judge panel shall consider all pertinent files, records, and transcripts, including the findings and conclusions of the judge who originally heard the matter. The panel may hear oral testimony to supplement the record before it. If the panel supplements the record, the panel shall permit the victim to testify before the panel. If the panel finds that manifest injustice would result from failure to consider relevant aggravating or mitigating factors not specifically included in AS 12.55.155 or from imposition of a sentence within the presumptive range, whether or not adjusted for aggravating or mitigating factors, it shall sentence the defendant in accordance with this section. If the panel does not find that manifest injustice would result, it shall remand the case to the sentencing court, with a written statement of its findings and conclusions, for sentencing under AS 12.55.125 .

(c) The three-judge panel may in the interest of justice sentence the defendant to any definite term of imprisonment up to the maximum term provided for the offense or to any sentence authorized under AS 12.55.015.

(d) Sentencing of a defendant or remanding of a case under this section shall be by a majority of the three-judge panel.

(e) If the three-judge panel determines under (b) of this section that manifest injustice would result from imposition of a sentence within the presumptive range and the panel also finds that the defendant has an exceptional potential for rehabilitation and that a sentence of less than the presumptive range should be imposed because of the defendant's exceptional potential for rehabilitation, the panel

(1) shall sentence the defendant within the presumptive range required under AS 12.55.125 or as permitted under AS 12.55.155 ;

(2) shall order the defendant under AS 12.55.015 to engage in appropriate programs of rehabilitation; and

(3) may provide that the defendant is eligible for discretionary parole under AS 33.16.090 during the second half of the sentence imposed under this subsection if the defendant successfully completes all rehabilitation programs ordered under (2) of this subsection.



Sec. 12.55.180. - Designation of representative.

If more than one person who qualifies as a victim under AS 12.55.185 desires notice under AS 12.55.088 , the prosecuting attorney shall designate one person to represent all victims for purposes of receiving the notice required and exercising the rights granted under this chapter.



Sec. 12.55.185. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "active term of imprisonment" has the meaning given in AS 12.55.127;

(2) "crime against a person" has the meaning given in AS 33.30.901 ;

(3) "criminal street gang" has the meaning given in AS 11.81.900 (b);

(4) "dangerous instrument" has the meaning given in AS 11.81.900 ;

(5) "domestic violence" has the meaning given in AS 18.66.990 ;

(6) "firearm" has the meaning given in AS 11.81.900 ;

(7) "first felony conviction" means that the defendant has not been previously convicted of a felony;

(8) "judicial officer" has the meaning given in AS 11.56.900 ;

(9) "most serious felony" means

(A) arson in the first degree, promoting prostitution in the first degree under AS 11.66.110 (a)(2), or any unclassified or class A felony prescribed under AS 11.41; or

(B) an attempt, or conspiracy to commit, or criminal solicitation under AS 11.31.110 of, an unclassified felony prescribed under AS 11.41;

(10) "paramedic" means a mobile intensive care paramedic licensed under AS 08.64;

(11) "peace officer" has the meaning given in AS 11.81.900 ;

(12) "pecuniary gain" means the amount of money or value of property at the time of commission of the offense derived by the defendant from the commission of the offense, less the amount of money or value of property returned to the victim of the offense or seized by or surrendered to lawful authority before sentence is imposed;

(13) "second felony conviction" means that the defendant previously has been convicted of a felony;

(14) "serious physical injury" has the meaning given in AS 11.81.900 ;

(15) "sexual felony" means sexual assault in the first degree, sexual abuse of a minor in the first degree, sexual assault in the second degree, sexual abuse of a minor in the second degree, unlawful exploitation of a minor, distribution of child pornography, sexual assault in the third degree, incest, indecent exposure in the first degree, possession of child pornography, and felony attempt, conspiracy, or solicitation to commit those crimes;

(16) "third felony conviction" means that the defendant has been at least twice previously convicted of a felony;

(17) "unconditional discharge" means that a defendant is released from all disability arising under a sentence, including probation and parole;

(18) "victim" means

(A) a person against whom an offense has been perpetrated;

(B) one of the following, not the perpetrator, if the person specified in (A) of this paragraph is a minor, incompetent, or incapacitated:

(i) an individual living in a spousal relationship with the person specified in (A) of this paragraph; or

(ii) a parent, adult child, guardian, or custodian of the person;

(C) one of the following, not the perpetrator, if the person specified in (A) of this paragraph is dead:

(i) a person living in a spousal relationship with the deceased before the deceased died;

(ii) an adult child, parent, brother, sister, grandparent, or grandchild of the deceased; or

(iii) any other interested person, as may be designated by a person having authority in law to do so.






Chapter 12.60. - PREVENTION OF CRIMES

Article 01 - MANNER OF PREVENTING CRIMES

Sec. 12.60.010. - Resistance to commission of crime. [Repealed, Sec. 21 ch 166 SLA 1978. For present provisions, see AS 11.81.330 - AS 11.81.350].

Repealed or Renumbered



Sec. 12.60.020. - Manner of preventing crime.

Crimes may be prevented by the intervention of the peace officers

(1) by requiring security to keep the peace;

(2) by forming a police in cities, towns, villages, and settlements, and by requiring their attendance at exposed places;

(3) by suppressing riots.



Sec. 12.60.030. - Justification of persons aiding officers in preventing crime. [Repealed, Sec. 21 ch 166 SLA 1978. For present provisions, see AS 11.81.380 ].

Repealed or Renumbered






Article 02 - ACTION ON THREATENED CRIME; REQUIREMENTS OF UNDERTAKINGS

Sec. 12.60.040. - Action on threatened crime.

A person may bring a complaint in the district court against a person who has threatened to commit a crime against the person or property of another.



Sec. 12.60.050. - Examination of complainant and witnesses.

When the complaint is brought, the judge or magistrate shall examine the complainant and require the complainant to sign the complaint under oath, and take signed statements under oath of any witnesses the complainant produces.



Sec. 12.60.060. - Arrest.

If it appears that there is good reason to fear the commission of the crime threatened by the person complained of, the judge or magistrate shall have the person complained of arrested and immediately brought before the judge or magistrate.



Sec. 12.60.070. - Examination of charge.

When the person complained of appears or is brought before the judge or magistrate, if the charge in the complaint is controverted, the judge or magistrate may subpoena witnesses, hear any statement to the charges made by the person complained of, and hear all other testimony.



Sec. 12.60.080. - Adjournment of examination.

The judge or magistrate may adjourn the examination and commit the person complained of, or take bail or a deposit of money in lieu thereof.



Sec. 12.60.090. - Discharge for lack of grounds.

If it appears that there is no good reason to fear the commission of the crime alleged to have been threatened, the person complained of shall be discharged.



Sec. 12.60.100. - Requirement of undertaking.

If there is good reason to fear the commission of the crime, the person complained of may be required to enter into an undertaking in a sum not exceeding $2,000 as the judge or magistrate may direct, with one or more sufficient sureties, to keep the peace toward the people of the state and particularly toward the complainant. The undertaking is valid and binding for not more than one year and may, upon the renewal of the action, be extended for an additional period of not more than one year, or a new undertaking required.



Sec. 12.60.110. - Discharge upon giving undertaking.

If the undertaking is given, the party complained of shall be discharged. If the party complained of does not give the undertaking, the judge or magistrate shall commit the party to the custody of a peace officer.



Sec. 12.60.120. - Security where crime committed or threatened before court, judge or magistrate.

A person who, in the presence of a court, judge, or magistrate, assaults or threatens to assault another, or to commit an offense against another's property, or who contends with another with angry words to the disturbance of the peace may be ordered by the court, judge, or magistrate without warrant or other proof to give security as provided in this chapter and, if the person omits to do so, may be committed.



Sec. 12.60.130. - Discharge upon giving undertaking after commitment.

If the person complained of is committed for not giving the undertaking required, the person may be discharged by any judge or magistrate upon giving the undertaking.



Sec. 12.60.140. - Forfeiture of undertaking.

The undertaking is forfeited upon the person complained of being convicted of a breach of the peace.



Sec. 12.60.150. - Rights and authorities of sureties.

The sureties in an undertaking to keep the peace are entitled to the rights and authority of bail under AS 12.30 and the Alaska Rules of Criminal Procedure, and may be exonerated from their undertaking in the manner prescribed by law.



Sec. 12.60.160. - Requiring security of convicted person.

The court before whom any person is convicted of a crime which, by the judgment of the court, is punished otherwise than by imprisonment in the penitentiary may require that person to enter into an undertaking as provided in AS 12.60.100 for not more than two years. If the person does not provide the undertaking, the court may commit the person until the undertaking is given or the period expires.



Sec. 12.60.170. - Security to keep the peace.

An undertaking to keep the peace shall also be considered an undertaking to be of good behavior, and cannot be required except as prescribed in this chapter.






Article 03 - UNLAWFUL ASSEMBLY

Sec. 12.60.180. - Unlawful or riotous assembly.

Where six or more persons, whether armed or not, are riotously assembled, a district judge, magistrate, peace officer, or the chief executive officer of a city, town, village, or settlement shall go among the persons assembled, or as near to them as can be done with safety, and command them in the name of the state to disperse.



Sec. 12.60.190. - Arrest on failure to disperse and commanding aid.

If the persons assembled do not immediately disperse, the district judges, magistrates, and officers shall arrest them. Any two of the officers mentioned in AS 12.60.180 may command the aid of a sufficient number of persons, armed or otherwise, as may be necessary, and may proceed in the manner as in their judgment may be most expedient to disperse the assembly and arrest the offenders.



Sec. 12.60.200. - Person refusing to aid officers as rioter. [Repealed, Sec. 21 ch 166 SLA 1978].

Repealed or Renumbered



Sec. 12.60.210. - Officer failing to act is guilty of misdemeanor.

If a district judge, magistrate, or officer having notice of an unlawful or riotous assembly, mentioned in AS 12.60.180 , neglects to proceed to the place of assembly, or as near as can be done with safety, and to exercise the authority with which invested for suppressing the same and arresting the offenders, that person is guilty of a misdemeanor.



Sec. 12.60.220. - Guilt where death ensues.

If, in the effort to suppress or disperse any unlawful or riotous assembly, or to arrest or detain any of the persons engaged in the assembly, any of the rioters or other persons then present as spectators or otherwise are killed or wounded, the district judge, magistrate, and officers and persons acting in their aid are guiltless of the killing or wounding. However, if a district judge, magistrate, or officer or person acting in their aid is killed or wounded, all the persons unlawfully engaged in the assembly are guilty of the killing or wounding.






Article 04 - REWARDS

Sec. 12.60.230. - Reward for information leading to conviction of certain persons.

A reward of $200 shall be paid to any person not a peace officer who lodges information that leads to the arrest and conviction of any person or persons maliciously breaking into and entering any cache, cabin, house, or warehouse, whether occupied or unoccupied, located outside the boundaries of an incorporated town in the state.



Sec. 12.60.240. - Payment of reward.

The Department of Revenue shall pay all claims for rewards upon certificate by a judge or clerk of the superior court, showing that the claimant has lodged information that resulted in an arrest and conviction under the provisions of AS 12.60.230 .









Chapter 12.61. - RIGHTS OF VICTIMS; PROTECTION OF VICTIMS AND WITNESSES

Article 01 - RIGHTS AND DUTIES

Sec. 12.61.010. - Rights of crime victims.

(a) Victims of crimes have the following rights:

(1) the right to be present during any proceeding in

(A) the prosecution and sentencing of a defendant if the defendant has the right to be present, including being present during testimony even if the victim is likely to be called as a witness;

(B) the adjudication of a minor as provided under AS 47.12.110 ;

(2) the right to be notified by the appropriate law enforcement agency or the prosecuting attorney of the date of trial, sentencing, including a proceeding before a three-judge panel under AS 12.55.175 , an appeal, and any hearing in which the defendant's release from custody is considered;

(3) the right to be notified that a sentencing hearing or a court proceeding to which the victim has been subpoenaed will not occur as scheduled;

(4) the right to receive protection from harm and threats of harm arising out of cooperation with law enforcement and prosecution efforts and to be provided with information as to the protection available;

(5) the right to be notified of the procedure to be followed to apply for and receive any compensation under AS 18.67;

(6) at the request of the prosecution or a law enforcement agency, the right to cooperate with the criminal justice process without loss of pay and other employee benefits except as authorized by AS 12.61.017 and without interference in any form by the employer of the victim of crime;

(7) the right to obtain access to immediate medical assistance and not to be detained for an unreasonable length of time by a law enforcement agency before having medical assistance administered; however, an employee of the law enforcement agency may, if necessary, accompany the person to a medical facility to question the person about the criminal incident if the questioning does not hinder the administration of medical assistance;

(8) the right to make a written or oral statement for use in preparation of the presentence report of a felony defendant;

(9) the right to appear personally at the defendant's sentencing hearing to present a written statement and to give sworn testimony or an unsworn oral presentation;

(10) the right to be informed by the prosecuting attorney, at any time after the defendant's conviction, about the complete record of the defendant's convictions;

(11) the right to notice under AS 12.47.095 concerning the status of the defendant found not guilty by reason of insanity;

(12) the right to notice under AS 33.16.087 of a hearing concerning special medical parole of the defendant;

(13) the right to notice under AS 33.16.120 of a hearing to consider or review discretionary parole of the defendant;

(14) the right to notice under AS 33.30.013 of the release or escape of the defendant; and

(15) the right to be notified orally and in writing of and receive information about the office of victims' rights from the law enforcement officer initially investigating the crime and from the prosecuting attorney assigned to the offense; at a minimum, the information provided must include the address, telephone number, and Internet address of the office of victims' rights; this paragraph

(A) applies only to victims of felonies and to victims of class A misdemeanors if the class A misdemeanor is a crime involving domestic violence or a crime against a person under AS 11.41; if the victim is an unemancipated minor, the law enforcement officer and the prosecuting attorney shall also provide the notice required by this paragraph to the parent or guardian of the minor;

(B) is satisfied if, at the time of initial contact with the crime victim, the investigating officer and prosecuting attorney each give each crime victim a brochure or other written material prepared by the office of victims' rights and provided to law enforcement agencies for that purpose.

(b) Law enforcement agencies, prosecutors, corrections agencies, social services agencies, and the courts shall make every reasonable effort to ensure that victims of crimes have the rights set out in (a) of this section. However, a failure to ensure these rights does not give rise to a separate cause of action against law enforcement agencies, other agencies of the state, or a political subdivision of the state.



Sec. 12.61.015. - Duties of prosecuting attorney.

(a) If a victim of a felony or a crime involving domestic violence requests, the prosecuting attorney shall make a reasonable effort to

(1) confer with the person against whom the offense has been perpetrated about that person's testimony before the defendant's trial;

(2) in a manner reasonably calculated to give prompt actual notice, notify the victim

(A) of the defendant's conviction and the crimes of which the defendant was convicted;

(B) of the victim's right in a case that is a felony to make a written or oral statement for use in preparation of the defendant's presentence report, and of the victim's right to appear personally at the defendant's sentencing hearing to present a written statement and to give sworn testimony or an unsworn oral presentation;

(C) of the address and telephone number of the office that will prepare the presentence report; and

(D) of the time and place of the sentencing proceeding;

(3) notify the victim in writing of the final disposition of the case within 30 days after final disposition of the case;

(4) confer with the victim of a crime involving domestic violence concerning a proposed plea agreement before entering into an agreement.

(b) The notice given under (a)(2) of this section must inform the victim that the statement, sworn testimony, or unsworn oral presentation of the victim may contain any relevant information including

(1) an explanation of the nature and extent of physical, psychological, or emotional harm or trauma suffered by the victim;

(2) an explanation of the extent of economic loss or property damage suffered by the victim;

(3) an opinion of the need for and extent of restitution and whether the victim has applied for or received compensation for loss or damage; and

(4) the recommendation of the victim for an appropriate sentence.

(c) The state and the prosecuting attorney may not be held liable in damages for any failure to comply with the requirements of this section.



Sec. 12.61.017. - Interference by victim's employer.

Sec. 12.61.017. Interference by victim's employer.

(a) An employer may not penalize or threaten to penalize a victim because the victim is subpoenaed or requested by the prosecuting attorney to attend a court proceeding for the purpose of giving testimony. In this subsection, "penalize" means to take action affecting the employment status, wages, and benefits payable to the victim, including

(1) demotion or suspension;

(2) dismissal from employment; and

(3) loss of pay or benefits, except pay and benefits that are directly attributable to the victim's absence from employment to attend the court proceeding.

(b) A person who violates (a) of this section is guilty of a violation.

(c) A victim who suffers a pecuniary loss as a result of an employer's act prohibited by this section may bring a civil action to recover actual damages and punitive damages of three times the actual damages sustained.



Sec. 12.61.020. - Money received as the result of the commission of a crime.

(a) Every person contracting with an offender with respect to the reenactment of the offender's crime by way of a movie, book, magazine article, radio or television presentation, live entertainment of any kind, or from the expression of the offender's thoughts, feelings, opinions, or emotions regarding the crime, shall pay to the state any money that would otherwise be owing to the offender.

(b) A claim by a victim arising out of an order of restitution under AS 12.55.045 , or a judgment in a civil action against an offender for damages resulting from a crime is a superior claim for money that would otherwise be paid to the state under (a) of this section.

(c) Notwithstanding other statutory limitations, a civil action by a victim against an offender for damages resulting from the commission of the crime, must be commenced within 10 years of the date of the crime, or the date of the discovery of the perpetrator of the crime if the perpetrator is unknown on the date of the commission of the crime.

(d) For the purposes of this section, if the offender has not been convicted, proof of the commission of a crime must be established by a preponderance of the evidence.

(e) In this section

(1) "offender" means a person who has committed a crime in this state, whether or not the person has been convicted of the crime, or that person's representative or assignee;

(2) [Repealed, Sec. 25 ch 59 SLA 1989].



Sec. 12.61.030. - Designation of representative.

If more than one person who qualifies as a victim under AS 12.55.185 makes a request under AS 12.61.010 - 12.61.030, the prosecuting attorney shall designate one person for purposes of receiving the notice required and exercising the rights granted under AS 12.61.010 - 12.61.030.



Sec. 12.61.050. - Automated victim notification system.

(a) The Department of Corrections shall establish an automated victim notification system that automatically provides crime victims with notice by telephone when there is a change in the status of their offender. The system must also allow crime victims to initiate telephone calls to the system to receive the latest status report for their offender. An automated victim notification system established under this section satisfies the duty of a state agency to notify a crime victim of the change in status of an offender. The failure of a system to provide notice to a crime victim does not give rise to a separate cause of action by the crime victim against the state, an agency of the state, or a municipality, or the officers, employees, or contractors of the state, agency of the state, or municipality.

(b) Each department and each municipality shall cooperate with the Department of Corrections in establishing and maintaining an automated victim notification system required under this section.






Article 02 - VICTIM AND WITNESS INFORMATION CONFIDENTIALITY

Sec. 12.61.100. - Declaration of purpose.

The purpose of AS 12.61.100 - 12.61.150 is to protect victims of and witnesses to crime from risk of harassment, intimidation, and unwarranted invasion of privacy by prohibiting the unnecessary disclosure of their addresses and telephone numbers.



Sec. 12.61.110. - Confidentiality of victim and witness addresses and telephone numbers.

The residence and business addresses and telephone numbers of a victim of a crime or witness to a crime are confidential. A report, paper, picture, photograph, court file, or other document that relates to a crime and contains the residence or business address or telephone number of a victim or witness, and that is in the custody or possession of a public officer or employee, may not be made available for public inspection unless the residence and business addresses and telephone numbers of all victims and witnesses have been deleted.



Sec. 12.61.120. - Disclosure to defense; contacts with victims and witnesses.

(a) The prosecution in a criminal case may not be required to furnish to the defendant personally the address or telephone number of a victim or witness absent a showing of good cause as determined by the court. Except as provided in (b) of this section, good cause exists when the defendant is proceeding without counsel. When a defendant is represented by counsel, the address and telephone number of a victim or witness may be disclosed to the defendant's counsel, but the court shall order the defendant's counsel to not disclose the information to the defendant.

(b) If the defendant is proceeding without counsel in a case involving a charged violation of AS 11.41, AS 11.46.300 - 11.46.330, AS 11.56.740, 11.56.807, 11.56.810, AS 11.61.190 - 11.61.210, or a crime involving domestic violence and the court finds that the defendant may pose a continuing threat to the victim of or witness to the offense charged, the court shall protect the address and telephone number of the victim or witness by providing the information only to a person specified by the court or by imposing other restrictions that the court considers necessary. When an address or telephone number is released to a person specified by the court under this subsection, that person, who shall be ordered not to disclose the information to the defendant, shall contact the victim or witness on behalf of the defendant, and the defendant shall meet or speak with the victim or witness only in the presence of that person.

(c) If a defendant or a person acting on behalf of a defendant contacts the victim of an offense with which the defendant is or could be charged, the person shall clearly inform the victim

(1) of the person's identity and specific association with the defendant;

(2) that the victim does not have to talk to the person unless the victim wishes; and

(3) that the victim may have a prosecuting attorney or other person present during an interview.

(d) If a defendant or a person acting on behalf of a defendant wishes to make a recording of statements of the victim of an offense with which the defendant is or could be charged in this or another jurisdiction, or of a witness, the person shall, before recording begins, obtain the consent of the victim or witness to record the statement by clearly informing the victim or witness (1) of the information set out in (c) of this section, (2) that the statement will be recorded if the victim or witness consents, and (3) that the victim or witness may obtain a transcript or other copy of the recorded statement upon request. When recording begins, the person making the recording shall indicate in the recording that the victim or witness has been informed as required by this subsection, and the victim or witness shall state in the recording that consent of the victim or witness to the recording has been given.

(e) If a victim or witness requests a transcript or other copy of a recorded statement taken under (d) of this section, the defense shall prepare the transcript or other copy and provide it to the person whose statement was recorded.

(f) In this section, "recording" means capturing a statement of a person, whether by magnetic tape or other electronic or electromagnetic means.



Sec. 12.61.125. - Victims and witnesses of sexual offenses.

(a) The defendant accused of a sexual offense, the defendant's counsel, or an investigator or other person acting on behalf of the defendant, may not

(1) notwithstanding AS 12.61.120 , contact the victim of the offense or a witness to the offense if the victim or witness, or the parent or guardian of the victim or witness if the victim or witness is a minor, has informed the defendant or the defendant's counsel in writing or in person that the victim or witness does not wish to be contacted by the defense; a victim or witness who has not informed the defendant or the defendant's counsel in writing or in person that the victim does not wish to be contacted by the defense is entitled to rights as provided in AS 12.61.120 ;

(2) obtain a statement from the victim of the offense or a witness to the offense, unless,

(A) if the statement is taken as a recording, the recording is taken in compliance with AS 12.61.120 , and written authorization is first obtained from the victim or witness, or from the parent or guardian of the victim or witness if the victim or witness is a minor; the written authorization must state that the victim or witness is aware that there is no legal requirement that the victim or witness talk to the defense; or

(B) if the statement is not taken as a recording, written authorization is first obtained from the victim or witness, or from the parent or guardian of the victim or witness if the victim or witness is a minor; the written authorization must state that the victim or witness is aware that there is no legal requirement that the victim or witness talk to the defense; a victim or witness making a statement under this subparagraph remains entitled to rights as provided in AS 12.61.120.

(b) A defendant who is the parent or guardian of a minor victim or witness may not provide the authorization required under (a) of the section.

(c) If an attorney, or a person acting on behalf of the defendant for an attorney, violates this section, the court shall refer the violation to the Disciplinary Board of the Alaska Bar Association as a grievance.

(d) In this section,

(1) "recording" has the meaning given in AS 12.61.120 ;

(2) "sexual offense" means a violation of AS 11.41.410 - 11.41.470.



Sec. 12.61.127. - Inadmissibility of statements taken in violation of AS 12.61.120 or 12.61.125.

A statement obtained from a victim or witness in violation of AS 12.61.120 or 12.61.125 is presumed inadmissible in a prosecution of the defendant. To overcome the presumption of inadmissibility, the defendant must prove by clear and convincing evidence that

(1) the statement is reliable;

(2) similar evidence is unavailable from any other source; and

(3) failure to introduce the statement would substantially undermine the reliability of the fact-finding process and result in manifest injustice.



Sec. 12.61.130. - Disclosure during court proceedings.

(a) During a trial or hearing related to a criminal prosecution, the residence and business addresses and telephone numbers of a victim of or witness to the charged offense may not be disclosed in open court, and a victim or witness may not be required to provide the addresses or telephone numbers in response to questioning, unless the court determines that the information is necessary and relevant to the facts of the case. The burden to establish the need and relevance for disclosure is on the party seeking disclosure. Before ordering disclosure, the court shall take appropriate measures to minimize the risk of personal harm to the victim or witness that would result from the disclosure.

(b) The address or telephone number of a victim of or witness to a charged offense may not be placed in the court file or court documents relating to that offense except when

(1) the address is used to identify the place of the crime; or

(2) the address or telephone number is contained in a transcript of a court proceeding and disclosure of the address or telephone number was ordered under (a) of this section.



Sec. 12.61.140. - Disclosure of victim's name.

Sec. 12.61.140. Disclosure of victim's name.

(a) The portion of the records of a court or law enforcement agency that contains the name of the victim of an offense under AS 11.41.300(a)(1)(C) or 11.41.410 - 11.41.460

(1) shall be withheld from public inspection, except with the consent of the court in which the case is or would be prosecuted; and

(2) is not a public record under AS 40.25.110 - 40.25.125.

(b) In all written court records open to public inspection, the name of the victim of an offense under AS 11.41.300 (a)(1)(C) or 11.41.410 - 11.41.460 may not appear. Instead, the victim's initials shall be used. However, a sealed record containing the victim's name shall be kept by the court in order to ensure that a defendant is not charged twice for the same offense.



Sec. 12.61.150. - Public and media access.

AS 12.61.100 - 12.61.150 may not be construed to require the court to exclude the public from any stage of the criminal proceeding or to interfere with the right of news media to report information lawfully obtained.






Article 03 - GENERAL PROVISIONS

Sec. 12.61.900. - Definitions.

In this chapter

(1) "crime involving domestic violence" has the meaning given in AS 18.66.990;

(2) "person acting on behalf of a defendant" includes the defendant's attorney, an agent of the defendant or the defendant's attorney, or a person specified by the court under AS 12.61.120 (b) or an agent of that person, but does not include the defendant;

(3) "victim" has the meaning given in AS 12.55.185 .

(4) "witness" means a person contacted in connection with a criminal case because the person may have knowledge or information about the criminal case.









Chapter 12.62. - CRIMINAL JUSTICE INFORMATION AND RECORDS CHECKS

Article 01 - CRIMINAL JUSTICE INFORMATION

Sec. 12.62.005. - Intent.

It is the intent of the legislature that the department administer the provisions of this chapter in a manner that protects victims of crime, allows the proper administration of justice, and avoids vigilantism.



Sec. 12.62.010. - 12.62.015. - Regulations; collection and security of information. [Repealed, Sec. 4 ch 118 SLA 1994. For current law, see AS 12.62.110 - 12.62.150].

Repealed or Renumbered



Sec. 12.62.017. - Annual report to commission. [Repealed, Sec. 35 ch 126 SLA 1994].

Repealed or Renumbered



Sec. 12.62.020. - 12.62.035. - Collection, storage, access, and use. [Repealed, Sec. 4 ch 118 SLA 1994. For current law, see AS 12.62.160 ].

Repealed or Renumbered



Sec. 12.62.040. - 12.62.070. - Security, updating; interstate exchange of information; remedies; definitions. [Repealed, Sec. 4 ch 118 SLA 1994. For current law, see AS 12.62.170 - 12.62.190].

Repealed or Renumbered



Sec. 12.62.100. - Criminal justice information advisory board; functions and duties.

(a) The Criminal Justice Information Advisory Board is established in the department. The board consists of the following members:

(1) a member of the general public appointed by and serving at the pleasure of the governor;

(2) a municipal police chief appointed by and serving at the pleasure of the governor; in making this appointment, the governor shall consult with the Alaska Association of Chiefs of Police;

(3) the attorney general or the attorney general's designee;

(4) the chief justice of the supreme court or the chief justice's designee;

(5) the commissioner of administration or the commissioner's designee;

(6) the commissioner of corrections or the commissioner's designee;

(7) the commissioner of health and social services or the commissioner's designee;

(8) the commissioner of public safety or the commissioner's designee, who will serve as chair of the board; and

(9) the executive director of the Alaska Judicial Council or the executive director's designee.

(b) Members of the board receive no compensation for services on the board, but are entitled to per diem and travel expenses authorized for boards under AS 39.20.180 .

(c) The board shall meet at least once every six months.

(d) The board shall advise the department and other criminal justice agencies on matters pertaining to the development and operation of the central repository described in AS 12.62.110 (1) and other criminal justice information systems, including providing advice about regulations and procedures, and estimating the resources and costs of those resources, needed to carry out the provisions of this chapter.



Sec. 12.62.110. - Duties of the commissioner regarding information systems.

The commissioner shall

(1) develop and operate a criminal justice information system to serve as the state's central repository of criminal history record information, and to collect, store, and release criminal justice information as provided in this chapter;

(2) consult with the board established by AS 12.62.100 regarding matters concerning the operation of the department's criminal justice information systems;

(3) provide a uniform crime reporting system for the periodic collection, analysis, and reporting of crimes, and compile and publish statistics and other information on the nature and extent of crime in the state;

(4) cooperate with other agencies of the state, the criminal record repositories of other states, the Interstate Identification Index, the National Law Enforcement Telecommunications System, the National Crime Information Center, and other appropriate agencies or systems, in the development and operation of an effective interstate, national, and international system of criminal identification, records, and statistics; and

(5) in accordance with AS 44.62 (Administrative Procedure Act), adopt regulations necessary to implement the provisions of this chapter; in adopting the regulations, the commissioner may consult with affected law enforcement agencies regarding the fiscal implications of the regulations; regulations may not be adopted under this section that affect procedures of the court system.



Sec. 12.62.120. - Reporting of criminal justice information.

(a) The commissioner, by regulation and after consultation with the board and affected agencies, may designate which criminal justice agencies are responsible for reporting the events described in (b) of this section. An agency designated under this subsection shall report the events described in (b) of this section to the department, at the time, in the manner, and in the form specified by the department.

(b) An agency designated under (a) of this section shall report the following events to the department if they occur in connection with an arrestable offense:

(1) the issuance, receipt, withdrawal, quashing, or execution of a judicial arrest warrant, a governor's warrant of arrest for extradition, or a parole arrest warrant;

(2) an arrest, with or without a warrant, or an escape after arrest;

(3) the release of a person after arrest without charges being filed;

(4) the admittance to, release or escape from, or unlawful evasion of, official detention in a correctional facility, either pretrial or post-trial;

(5) a decision by a prosecutor or a grand jury not to commence criminal proceedings, to defer or indefinitely postpone prosecution, or to decline to prosecute charges;

(6) the filing of a charging document, including an indictment, criminal complaint, criminal information, or a petition or other document showing a violation of bail, probation, or parole, or the amendment of a charging document;

(7) an acquittal, dismissal, conviction, or other disposition of charges set out in a charging document described in (6) of this subsection;

(8) the imposition of a sentence or the granting of a suspended imposition of sentence under AS 12.55.085 ;

(9) the commencement or expiration of parole or probation supervision;

(10) the commitment to or release from a facility, designated by the Department of Health and Social Services, of a person who was previously accused of a crime but who has been found to be incompetent to stand trial or found not criminally responsible;

(11) the filing of an action in an appellate court or a federal court relating to a conviction or sentence;

(12) a judgment of a court that reverses, remands, vacates, or reinstates a criminal charge, conviction, or sentence;

(13) a pardon, reprieve, executive clemency, commutation of sentence, or other change in the length or terms of a sentence by executive or judicial action; and

(14) any other event required to be reported under regulations adopted under this chapter.



Sec. 12.62.130. - Reporting of uniform crime information.

A criminal justice agency shall submit to the department, at the time, in the manner, and in the form specified by the department, data regarding crimes committed within that agency's jurisdiction. The department shall compile, and provide to the governor and the attorney general, an annual report concerning the number and nature of criminal offenses committed, the disposition of the offenses, and any other data the commissioner finds appropriate relating to the method, frequency, cause, and prevention of crime.



Sec. 12.62.140. - Reporting of information regarding wanted persons and stolen property.

(a) A criminal justice agency shall report to the department, at the time, in the manner, and in the form specified by the department, data regarding

(1) a person the agency is trying to locate, whether that person is wanted in connection with the commission of a crime, and the discovery, if any, of that person;

(2) the theft, and recovery if any, of an identifiable motor vehicle; and

(3) the theft, and recovery if any, of identifiable property.

(b) A criminal justice agency, annually and at other times if requested by the department, shall confirm whether information already reported under (a) of this section continues to be valid, and shall cooperate with the department in periodic audits to validate the information reported.



Sec. 12.62.150. - Completeness, accuracy, and security of criminal justice information.

(a) A criminal justice agency shall

(1) adopt reasonable procedures to ensure that criminal justice information that the agency maintains is accurate and complete;

(2) notify a criminal justice agency known to have received information of a material nature that is inaccurate or incomplete;

(3) provide adequate procedures and facilities to protect criminal justice information from unauthorized access and from accidental or deliberate damage by theft, sabotage, fire, flood, wind, or power failure;

(4) provide procedures for screening, supervising, and disciplining agency personnel in order to minimize the risk of security violations;

(5) provide training for employees working with or having access to criminal justice information;

(6) if maintaining criminal justice information within an automated information system operated by a noncriminal justice agency, develop or approve system operating procedures to comply with this chapter or regulations adopted under this chapter, and monitor the implementation of those procedures to ensure that they are effective; and

(7) maintain, for at least three years, and make available for audit purposes,

(A) records showing the accuracy and completeness of information maintained by the agency in a criminal justice information system; and

(B) records required to be maintained under AS 12.62.160 (c)(4).

(b) The department shall adopt reasonable procedures designed to ensure that information about arrests and criminal charges that is stored in a criminal justice information system can be linked with information about the disposition of those arrests and charges.

(c) Every two years the department shall undertake an audit, and every four years shall obtain an independent audit, of the department's criminal justice information system that serves as the central repository and of a sample of other state and local criminal justice information systems, to verify adherence to the requirements of this chapter and other applicable laws. The department shall provide to the board the final report of each audit.



Sec. 12.62.160. - Release and use of criminal justice information; fees.

(a) Criminal justice information and the identity of recipients of criminal justice information is confidential and exempt from disclosure under AS 40.25. The existence or nonexistence of criminal justice information may not be released to or confirmed to any person except as provided in this section and AS 12.62.180 (d).

(b) Subject to the requirements of this section, and except as otherwise limited or prohibited by other provision of law or court rule, criminal justice information

(1) may be provided to a person when, and only to the extent, necessary to avoid imminent danger to life or extensive damage to property;

(2) may be provided to a person to the extent required by applicable court rules or under an order of a court of this state, another state, or the United States;

(3) may be provided to a person if the information is commonly or traditionally provided by criminal justice agencies in order to identify, locate, or apprehend fugitives or wanted persons or to recover stolen property, or for public reporting of recent arrests, charges, and other criminal justice activity;

(4) may be provided to a criminal justice agency for a criminal justice activity;

(5) may be provided to a government agency when necessary for enforcement of or for a purpose specifically authorized by state or federal law;

(6) may be provided to a person specifically authorized by a state or federal law to receive that information;

(7) in aggregate form may be released to a qualified person, as determined by the agency, for criminal justice research, subject to written conditions that assure the security of the information and the privacy of individuals to whom the information relates;

(8) may be provided to a person for any purpose, except that information may not be released if the information is nonconviction information or correctional treatment information;

(9) including information relating to a serious offense, may be provided to an interested person if the information is requested for the purpose of determining whether to grant a person supervisory or disciplinary power over a minor or dependent adult; and

(10) may be provided to the person who is the subject of the information.

(c) Unless otherwise provided for in regulations adopted by the commissioner, if access to criminal justice information is permitted under (b) of this section

(1) the information may be released only by the agency maintaining that information;

(2) the information may not be released under this section without first determining that the information is the most current information available within that criminal justice information system, unless the system is incapable of providing the most current information available within the necessary time period;

(3) the information may not be released under this section until the person requesting the information establishes the identity of the subject of the information by fingerprint comparison or another reliable means of identification approved by the department;

(4) the information may not be released under this section unless the criminal justice agency releasing the information records, and maintains for at least three years, the name of the person or agency that is to receive the information, the date the information was released, the nature of the information, and the statutory authority that permits the release; and

(5) information released under this section may be used only for the purpose or activity for which the information was released.

(d) Notwithstanding AS 40.25, a criminal justice agency may charge fees, established by regulation or municipal ordinance, for processing requests for records under this chapter, unless the request is from a criminal justice agency or is required for purposes of discovery in a criminal case. In addition to fees charged under AS 44.41.025 for processing fingerprints through the Alaska automated fingerprint system, the department may charge fees for other services in connection with the processing of information requests, including fees for contacting other jurisdictions to determine the disposition of an out-of-state arrest or to clarify the nature of an out-of-state conviction. The department may also collect and account for fees charged by the Federal Bureau of Investigation for processing fingerprints forwarded to the bureau by the department. The annual estimated balance in the account maintained by the commissioner of administration under AS 37.05.142 may be used by the legislature to make appropriations to the department to carry out the purposes of this chapter.

(e) When an interested person requests information under (b)(9) of this section, the department may also obtain a national criminal history record check under AS 12.62.400 if the person submits the fingerprints and fees required for that check under (d) of this section.



Sec. 12.62.170. - Correction of criminal justice information.

(a) A criminal justice agency shall correct, modify, or add an explanatory notation to criminal history records that the agency is responsible for maintaining if the revision is necessary to achieve accuracy or completeness.

(b) A person may submit a written request to the head of the agency responsible for maintaining criminal justice information asking the agency to correct, modify, or add any information or explanatory notation to criminal justice information about the person that the person believes is inaccurate or incomplete. The decision of the head of the agency is the final administrative decision on the request.

(c) The person requesting revision of criminal justice information may appeal an adverse decision of the agency to the court under applicable rules of procedure for appealing the decision of an administrative agency. The appellant bears the burden on appeal of showing that the agency decision was in error. An appeal filed under this subsection may not collaterally attack a court judgment or a decision by prison, probation, or parole authorities, or any other action that is or could have been subject to appeal, post-conviction relief, or other administrative remedy.



Sec. 12.62.180. - Sealing of criminal justice information.

(a) Under this section, a criminal justice agency may seal only the information that the agency is responsible for maintaining.

(b) A person may submit a written request to the head of the agency responsible for maintaining past conviction or current offender information, asking the agency to seal such information about the person that, beyond a reasonable doubt, resulted from mistaken identity or false accusation. The decision of the head of the agency is the final administrative decision on the request.

(c) The person requesting that the information be sealed may appeal an adverse decision of the agency to the court under applicable rules of procedure for appealing the decision of an administrative agency. The appellant bears the burden on appeal of showing that the agency decision was clearly mistaken. An appeal filed under this subsection may not collaterally attack a court judgment or a decision by prison, probation, or parole authorities, or any other action that is or could have been subject to appeal, post-conviction relief, or other administrative remedy.

(d) A person about whom information is sealed under this section may deny the existence of the information and of an arrest, charge, conviction, or sentence shown in the information. Information that is sealed under this section may be provided to another person or agency only

(1) for record management purposes, including auditing;

(2) for criminal justice employment purposes;

(3) for review by the subject of the record;

(4) for research and statistical purposes;

(5) when necessary to prevent imminent harm to a person; or

(6) for a use authorized by statute or court order.



Sec. 12.62.190. - Purging of criminal justice information.

(a) A criminal justice agency may purge only the criminal justice information that the agency is responsible for maintaining. An agency may determine when and what information will be purged, under (b) of this section.

(b) Criminal justice information may be purged if the agency determines that the information is devoid of usefulness to a criminal justice agency due to the

(1) death of the subject of the information;

(2) age of the information;

(3) nature of the offense or of the information;

(4) volume of the agency's records or other record management considerations.



Sec. 12.62.200. - Civil action and defense.

(a) Failure to comply with a requirement of this chapter or a regulation adopted under this chapter is not a basis for civil liability, but may be the basis for employee discipline or administrative action to restrict a person's or agency's access to information. However, a person whose criminal justice information has been released or used in knowing violation of this chapter or a regulation adopted under this chapter may bring an action for damages in the superior court.

(b) It is a defense to a civil or criminal action based on a violation of this chapter, or regulations adopted under this chapter, if a person relied in good faith upon the provisions of this chapter or of other laws or regulations governing maintenance, release, or use of criminal justice information, or upon policies or procedures established by a criminal justice agency.






Article 02 - NATIONAL CRIME HISTORY RECORD CHECK

Sec. 12.62.400. - National criminal history record checks for employment, licensing, and other noncriminal justice purposes.

To obtain a national criminal history record check for determining a person's qualifications for a license, permit, registration, employment, or position, a person shall submit the person's fingerprints to the department with the fee established by AS 12.62.160. The department may submit the fingerprints to the Federal Bureau of Investigation to obtain a national criminal history record check of the person for the purpose of evaluating a person's qualifications for

(1) a license or conditional contractor's permit to manufacture, sell, offer for sale, possess for sale or barter, traffic in, or barter an alcoholic beverage under AS 04.11;

(2) admission to the Alaska Bar Association under AS 08.08;

(3) licensure as a collection agency operator under AS 08.24;

(4) licensure to practice nursing or certification as a nurse aide under AS 08.68;

(5) a position involving supervisory or disciplinary power over a minor or dependent adult for which criminal justice information may be released under AS 12.62.160 (b)(9);

(6) a teacher certificate under AS 14.20;

(7) licensure as a security guard under AS 18.65.400 - 18.65.490;

(8) a concealed handgun permit under AS 18.65.700 - 18.65.790;

(9) licensure as an insurance producer, managing general agent, reinsurance intermediary broker, reinsurance intermediary manager, surplus lines broker, or independent adjuster under AS 21.27;

(10) serving and executing process issued by a court by a person designated under AS 22.20.130 ;

(11) a school bus driver license under AS 28.15.046 ;

(12) licensure as an operator or an instructor for a commercial driver training school under AS 28.17;

(13) registration as a broker-dealer, agent, investment adviser representative, or state investment adviser under AS 45.55.030 - 45.55.060.






Article 03 - GENERAL PROVISIONS

Sec. 12.62.900. - Definitions.

In this chapter,

(1) "agency" means a criminal justice agency;

(2) "automatic data processing" has the meaning given in AS 44.21.170;

(3) "board" means the Criminal Justice Information Advisory Board;

(4) "commissioner" means the commissioner of public safety;

(5) "complete" means that a criminal history record contains information about the disposition of criminal charges occurring in the state and entered within 90 days after the disposition occurred;

(6) "correctional treatment information" means information about an identifiable person, excluding past conviction information or current offender information, collected to monitor that person in a correctional facility or while under correctional supervision, including the person's current or past institutional behavior, medical or psychological condition, or rehabilitative progress;

(7) "crime involving domestic violence" has the meaning given in AS 18.66.990.

(8) "criminal history record information" means information that contains

(A) past conviction information;

(B) current offender information;

(C) criminal identification information;

(9) "criminal identification information" means fingerprints, photographs, and other information or descriptions that identify a person as having been the subject of a criminal arrest or prosecution;

(10) "criminal justice activity" means

(A) investigation, identification, apprehension, detention, pretrial or post-trial release, prosecution, adjudication, or correctional supervision or rehabilitation of a person accused or convicted of a crime;

(B) collection, storage, transmission, and release of criminal justice information; or

(C) the employment of personnel engaged in activities described in (A) or (B) of this paragraph;

(11) "criminal justice agency" means

(A) a court with criminal jurisdiction or an employee of that court;

(B) a government entity or subdivision of a government entity that allocates a substantial portion of its budget to a criminal justice activity under a law, regulation, or ordinance; or

(C) an individual or organization obligated to undertake a criminal justice activity under a written agreement with an agency described in (A) or (B) of this paragraph; as used in this subparagraph, "organization" includes an interagency or interjurisdictional task force formed to further common criminal justice goals;

(12) "criminal justice information" means any of the following, other than a court record, a record of traffic offenses maintained for the purpose of regulating drivers' licenses, or a record of a juvenile subject to the jurisdiction of a court under AS 47.12:

(A) criminal history record information;

(B) nonconviction information;

(C) correctional treatment information;

(D) information relating to a person to be located, whether or not that person is wanted in connection with the commission of a crime;

(13) "criminal justice information system" means an automatic data processing system used to collect, store, display, or transmit criminal justice information, and that permits information within the system, without action by the agency maintaining the information, to be directly accessed by another principal department of the state, another branch of state government, an agency of another state or the federal government, or by a political subdivision of a state or the federal government;

(14) "current offender information" means information showing that an identifiable person

(A) is currently under arrest for or is charged with a crime and

(i) prosecution is under review or has been deferred by written or oral agreement;

(ii) a warrant exists for the person's arrest; or

(iii) less than a year has elapsed since the date of the arrest or filing of the charges, whichever is latest;

(B) is currently released on bail or on other conditions imposed by a court in a criminal case, either pretrial or post-trial, including the conditions of the release;

(C) is currently serving a criminal sentence or is under the custody of the commissioner of corrections for supervision purposes; "current offender information" under this subparagraph includes

(i) the terms and conditions of any sentence, probation, suspended imposition of sentence, discretionary or mandatory parole, furlough, executive clemency, or other release; and

(ii) the location of any place of incarceration, halfway house, restitution center, or other correctional placement to which the person is assigned; or

(D) has had a criminal conviction or sentence reversed, vacated, set aside, or has been the subject of executive clemency;

(15) "department" means the Department of Public Safety;

(16) "dependent adult" means an adult with a physical or mental disability who requires assistance or supervision with the activities of daily living;

(17) "information" means, unless the context clearly indicates otherwise, data compiled within a criminal justice information system;

(18) "interested person" means a person as defined in AS 01.10.060 that employs, appoints, or permits a person to serve with or without compensation in a position in which the employed, appointed, or permitted person has or would have supervisory or disciplinary power over a minor or dependent adult;

(19) "nonconviction information" means information that an identifiable person was arrested or that criminal charges were filed or considered against the person and

(A) a prosecutor or grand jury has elected not to begin criminal proceedings against the person and at least a year has elapsed since that decision;

(B) criminal charges against the person have been dismissed or the person has been acquitted and at least a year has elapsed since that action; or

(C) there is no indication of the disposition of the criminal charges or the arrest and at least a year has elapsed since the arrest, filing of the charges, or referral of the matter for review by a prosecutor, whichever is latest;

(20) "past conviction information" means information showing that an identifiable person who has been unconditionally discharged has previously been convicted of a crime; "past conviction information" includes

(A) the terms of any sentence, probation, suspended imposition of sentence, or discretionary or mandatory parole; and

(B) information that a criminal conviction or sentence has been reversed, vacated, set aside, or been the subject of executive clemency;

(21) "purge" means to delete or destroy information in a criminal justice information system so that there can be no access to the information;

(22) "seal" means to retain information in a criminal justice information system subject to special restrictions on access or dissemination;

(23) "serious offense" means a conviction for a violation or for an attempt, solicitation, or conspiracy to commit a violation of any of the following laws, or of the laws of another jurisdiction with substantially similar elements:

(A) a felony offense;

(B) a crime involving domestic violence;

(C) AS 11.41.410 - 11.41.470;

(D) AS 11.51.130 or 11.51.200 - 11.56.210;

(E) AS 11.61.110 (a)(7) or 11.61.125;

(F) AS 11.66.100 - 11.66.130;

(G) former AS 11.15.120 , former 11.15.134, or assault with the intent to commit rape under former AS 11.15.160 ; or

(H) former AS 11.40.080 , 11.40.110, 11.40.130, or 11.40.200 - 11.40.420, if committed before January 1, 1980;

(24) [Repealed, Sec. 4 ch 53 SLA 2001].









Chapter 12.63. - REGISTRATION OF SEX OFFENDERS

Sec. 12.63.010. - Registration of sex offenders and related requirements.

(a) A sex offender or child kidnapper who is physically present in the state shall register as provided in this section. The sex offender or child kidnapper shall register

(1) within the 30-day period before release from an in-state correctional facility;

(2) by the next working day following conviction for a sex offense or child kidnapping if the sex offender is not incarcerated at the time of conviction; or

(3) by the next working day of becoming physically present in the state.

(b) A sex offender or child kidnapper required to register under (a) of this section shall register with the Department of Corrections if the sex offender or child kidnapper is incarcerated or in person at the Alaska state trooper post or municipal police department located nearest to where the sex offender or child kidnapper resides at the time of registration. To fulfill the registration requirement, the sex offender or child kidnapper shall

(1) complete a registration form that includes, at a minimum,

(A) the sex offender's or child kidnapper's name, address, place of employment, date of birth;

(B) each conviction for a sex offense or child kidnapping for which the duty to register has not terminated under AS 12.63.020 , date of sex offense or child kidnapping convictions, place and court of sex offense or child kidnapping convictions, whether the sex offender or child kidnapper has been unconditionally discharged from the conviction for a sex offense or child kidnapping and the date of the unconditional discharge; if the sex offender or child kidnapper asserts that the offender or kidnapper has been unconditionally discharged, the offender or kidnapper shall supply proof of that discharge acceptable to the department;

(C) all aliases used;

(D) driver's license number;

(E) description, license numbers, and vehicle identification numbers of motor vehicles the sex offender or child kidnapper has access to regardless of whether that access is regular or not;

(F) any identifying features of the sex offender or child kidnapper;

(G) anticipated changes of address; and

(H) a statement concerning whether the offender or kidnapper has had treatment for a mental abnormality or personality disorder since the date of conviction for an offense requiring registration under this chapter;

(2) allow the Alaska state troopers, Department of Corrections, or municipal police to take a complete set of the sex offender's or child kidnapper's fingerprints and to take the sex offender's or child kidnapper's photograph.

(c) If a sex offender or child kidnapper changes residence after having registered under (a) of this section, the sex offender or child kidnapper shall provide written notice of the change by the next working day following the change to the Alaska state trooper post or municipal police department located nearest to the new residence or, if the residence change is out of state, to the central registry.

(d) A sex offender or child kidnapper required to register

(1) for 15 years under (a) of this section and AS 12.63.020 (a)(2) shall, annually, during the term of a duty to register under AS 12.63.020, on a date set by the department at the time of the sex offender's or child kidnapper's initial registration, provide written verification to the department, in the manner required by the department, of the sex offender's or child kidnapper's address and notice of any changes to the information previously provided under (b)(1) of this section;

(2) for life under (a) of this section and AS 12.63.020 (a)(1) shall, not less than quarterly, on a date set by the department, provide written verification to the department, in the manner required by the department, of the sex offender's or child kidnapper's address and any changes to the information previously provided under (b)(1) of this section.

(e) The registration form required to be submitted under (b) of this section and the annual or quarterly verifications must be sworn to by the offender or kidnapper and contain an admonition that a false statement shall subject the offender or kidnapper to prosecution for perjury.

(f) In this section, "correctional facility" has the meaning given in AS 33.30.901 .



Sec. 12.63.020. - Duration of sex offender or child kidnapper duty to register.

(a) The duty of a sex offender or child kidnapper to comply with the requirements of AS 12.63.010 for each sex offense or child kidnapping

(1) continues for the lifetime of a sex offender or child kidnapper convicted of

(A) one aggravated sex offense; or

(B) two or more sex offenses, two or more child kidnappings, or one sex offense and one child kidnapping; for purposes of this section, a person convicted of indecent exposure before a person under 16 years of age under AS 11.41.460 more than two times has been convicted of two or more sex offenses;

(2) ends 15 years following the sex offender's or child kidnapper's unconditional discharge from a conviction for a single sex offense that is not an aggravated sex offense or for a single child kidnapping if the sex offender or child kidnapper has supplied proof that is acceptable to the department of the unconditional discharge; the registration period under this paragraph

(A) is tolled for each year that a sex offender or child kidnapper

(i) fails to comply with the requirements of this chapter;

(ii) is incarcerated for the offense or kidnapping for which the offender or kidnapper is required to register or for any other offense;

(B) may include the time a sex offender or child kidnapper was absent from this state if the sex offender or child kidnapper has complied with any sex offender or child kidnapper registration requirements of the jurisdiction in which the offender or kidnapper was located and if the sex offender or child kidnapper provides the department with proof of the compliance while the sex offender or child kidnapper was absent from this state; and

(C) continues for a sex offender or child kidnapper who has not supplied proof acceptable to the department of the offender's or kidnapper's unconditional discharge for the sex offense or child kidnapping requiring registration.

(b) The department shall adopt, by regulation, procedures to notify a sex offender or child kidnapper who, on the registration form under AS 12.63.010, lists a conviction for a sex offense or child kidnapping that is a violation of a former law of this state or a law of another jurisdiction, of the duration of the offender's or kidnapper's duty under (a) of this section for that sex offense or child kidnapping. As a part of the regulations, the department shall require the offender or kidnapper to supply proof acceptable to the department of unconditional discharge and the date it occurred.



Sec. 12.63.030. - Notification of other jurisdictions.

(a) If a sex offender or child kidnapper notifies the department that the sex offender or child kidnapper is moving from the state, the department shall notify the Federal Bureau of Investigation and the state where the sex offender or child kidnapper is moving of the sex offender's or child kidnapper's intended address.

(b) If a sex offender or child kidnapper fails to register or to verify the sex offender's or child kidnapper's address and registration under this chapter, or the department does not know the location of a sex offender or child kidnapper required to register under this chapter, the department shall immediately notify the Federal Bureau of Investigation.



Sec. 12.63.100. - Definitions.

In this chapter,

(1) "aggravated sex offense" means

(A) a crime under AS 11.41.100 (a)(3), or a similar law of another jurisdiction, in which the person committed or attempted to commit a sexual offense, or a similar offense under the laws of the other jurisdiction; in this subparagraph, "sexual offense" has the meaning given in AS 11.41.100 (a)(3);

(B) a crime under AS 11.41.110 (a)(3), or a similar law of another jurisdiction, in which the person committed or attempted to commit one of the following crimes, or a similar law of another jurisdiction:

(i) sexual assault in the first degree;

(ii) sexual assault in the second degree;

(iii) sexual abuse of a minor in the first degree; or

(iv) sexual abuse of a minor in the second degree; or

(C) a crime, or an attempt, solicitation, or conspiracy to commit a crime, under AS 11.41.410 , 11.41.434, or a similar law of another jurisdiction;

(2) "child kidnapping" means

(A) a crime under AS 11.41.100 (a)(3), or a similar law of another jurisdiction, in which the person committed or attempted to commit kidnapping;

(B) a crime under AS 11.41.110 (a)(3), or a similar law of another jurisdiction, in which the person committed or attempted to commit kidnapping if the victim was under 18 years of age at the time of the offense; or

(C) a crime, or an attempt, solicitation, or conspiracy to commit a crime, under AS 11.41.300 , or a similar law of another jurisdiction, if the victim was under 18 years of age at the time of the offense;

(3) "conviction" means that an adult, or a juvenile charged as an adult under AS 47.12 or a similar procedure in another jurisdiction, has entered a plea of guilty, guilty but mentally ill, or nolo contendere, or has been found guilty or guilty but mentally ill by a court or jury, of a sex offense or child kidnapping regardless of whether the judgment was set aside under AS 12.55.085 or a similar procedure in another jurisdiction or was the subject of a pardon or other executive clemency; "conviction" does not include a judgment that has been reversed or vacated by a court.

(4) "department" means the Department of Public Safety;

(5) "sex offender or child kidnapper" means a person convicted of a sex offense or child kidnapping in this state or another jurisdiction regardless of whether the conviction occurred before, after, or on January 1, 1999;

(6) "sex offense" means

(A) a crime under AS 11.41.100 (a)(3), or a similar law of another jurisdiction, in which the person committed or attempted to commit a sexual offense, or a similar offense under the laws of the other jurisdiction; in this subparagraph, "sexual offense" has the meaning given in AS 11.41.100 (a)(3);

(B) a crime under AS 11.41.110 (a)(3), or a similar law of another jurisdiction, in which the person committed or attempted to commit one of the following crimes, or a similar law of another jurisdiction:

(i) sexual assault in the first degree;

(ii) sexual assault in the second degree;

(iii) sexual abuse of a minor in the first degree; or

(iv) sexual abuse of a minor in the second degree;

(C) a crime, or an attempt, solicitation, or conspiracy to commit a crime, under the following statutes or a similar law of another jurisdiction:

(i) AS 11.41.410 - 11.41.438;

(ii) AS 11.41.440 (a)(2);

(iii) AS 11.41.450 - 11.41.458;

(iv) AS 11.41.460 if the indecent exposure is before a person under 16 years of age and the offender has a previous conviction for that offense;

(v) AS 11.61.125 or 11.61.127;

(vi) AS 11.66.110 or 11.66.130(a)(2) if the person who was induced or caused to engage in prostitution was 16 or 17 years of age at the time of the offense; or

(vii) former AS 11.15.120 , former 11.15.134, or assault with the intent to commit rape under former AS 11.15.160 , former AS 11.40.110 , or former 11.40.200;

(7) "unconditional discharge" has the meaning given in AS 12.55.185 .






Chapter 12.64. - NATIONAL CRIME PREVENTION AND PRIVACY COMPACT

Sec. 12.64.010. - Compact enacted.

The National Crime Prevention and Privacy Compact as contained in this section is enacted into law and entered into on behalf of the State of Alaska with any other states legally joining in it in a form substantially as follows:

The contracting parties agree to the following:

OVERVIEW

(a) In general. This Compact organizes an electronic information sharing system among the federal government and the states to exchange criminal history records for noncriminal justice purposes authorized by federal or state law, such as background checks for governmental licensing and employment.

(b) Obligations of parties. Under this Compact, the FBI and the party states agree to maintain detailed databases of their respective criminal history records, including arrests and dispositions, and to make them available to the federal government and to party states for authorized purposes. The FBI shall also manage the federal data facilities that provide a significant part of the infrastructure for the system.

ARTICLE I. DEFINITIONS

In this Compact, unless the context clearly requires otherwise:

(1) "attorney general" means the attorney general of the United States;

(2) "Compact officer" means

(A) with respect to the federal government, an official so designated by the director of the FBI; and

(B) with respect to a party state, the chief administrator of the state's criminal history record repository or a designee of the chief administrator who is a regular full-time employee of the repository;

(3) "council" means the Compact Council established under Article VI;

(4) "criminal history records"

(A) means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, or other formal criminal charges, and any disposition arising therefrom, including acquittal, sentencing, correctional supervision, or release; and

(B) does not include identification information such as fingerprint records if such information does not indicate involvement of the individual with the criminal justice system;

(5) "criminal history record repository" means the state agency designated by the governor or other appropriate executive official or the legislature of a state to perform centralized record keeping functions for criminal history records and services in the state;

(6) "criminal justice" includes activities relating to the detection, apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders; the administration of criminal justice includes criminal identification activities and the collection, storage, and dissemination of criminal history records;

(7) "criminal justice agency" means

(A) courts;

(B) a governmental agency or any subunit thereof that

(i) performs the administration of criminal justice pursuant to a statute or executive order; and

(ii) allocates a substantial part of its annual budget to the administration of criminal justice; and

(C) federal and state inspectors general offices;

(8) "criminal justice services" means services provided by the FBI to criminal justice agencies in response to a request for information about a particular individual or as an update to information previously provided for criminal justice purposes;

(9) "criterion offense" means any felony or misdemeanor offense not included on the list of nonserious offenses published periodically by the FBI;

(10) "direct access" means access to the National Identification Index by computer terminal or other automated means not requiring the assistance of or intervention by any other party or agency;

(11) "executive order" means an order of the President of the United States or the chief executive officer of a state that has the force of law and that is promulgated in accordance with applicable law;

(12) "FBI" means the Federal Bureau of Investigation;

(13) "Interstate Identification Index System" or "III System"

(A) means the cooperative federal-state system for the exchange of criminal history records;

(B) includes the National Identification Index, the National Fingerprint File, and to the extent of their participation in such system, the criminal history record repositories of the states and the FBI;

(14) "National Fingerprint File" means a database of fingerprints, or other uniquely personal identifying information, relating to an arrested or charged individual maintained by the FBI to provide positive identification of record subjects indexed in the III System;

(15) "National Identification Index" means an index maintained by the FBI consisting of names, identifying numbers, and other descriptive information relating to record subjects about whom there are criminal history records in the III System;

(16) "national indices" means the National Identification Index and the National Fingerprint File;

(17) "nonparty state" means a state that has not ratified this Compact;

(18) "noncriminal justice purposes" means uses of criminal history records for purposes authorized by federal or state law other than purposes relating to criminal justice activities, including employment suitability, licensing determinations, immigration and naturalization matters, and national security clearances;

(19) "party state" means a state that has ratified this Compact;

(20) "positive identification" means a determination, based upon a comparison of fingerprints or other equally reliable biometric identification techniques, that the subject of a record search is the same person as the subject of a criminal history record or records indexed in the III System; identifications based solely upon a comparison of subjects' names or other nonunique identification characteristics or numbers, or combinations thereof, shall not constitute positive identification;

(21) "sealed record information" means

(A) with respect to adults, that portion of a record that is

(i) not available for criminal justice uses;

(ii) not supported by fingerprints or other accepted means of positive identification; or

(iii) subject to restrictions on dissemination for noncriminal justice purposes pursuant to a court order related to a particular subject or pursuant to a federal or state statute that requires action on a sealing petition filed by a particular record subject; and

(B) with respect to juveniles, whatever each state determines is a sealed record under its own law and procedure;

(22) "state" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

ARTICLE II. PURPOSES

The purposes of this Compact are to

(1) provide a legal framework for the establishment of a cooperative federal-state system for the interstate and federal-state exchange of criminal history records for noncriminal justice uses;

(2) require the FBI to permit use of the National Identification Index and the National Fingerprint File by each party state, and to provide, in a timely fashion, federal and state criminal history records to requesting states, in accordance with the terms of this Compact and with rules, procedures, and standards established by the council under Article VI;

(3) require party states to provide information and records for the National Identification Index and the National Fingerprint File and to provide criminal history records, in a timely fashion, to criminal history record repositories of other states and the federal government for noncriminal justice purposes, in accordance with the terms of this Compact and with rules, procedures, and standards established by the council under Article VI;

(4) provide for the establishment of a council to monitor the III System operations and to prescribe system rules and procedures for the effective and proper operation of the III System for noncriminal justice purposes; and

(5) require the FBI and each party state to adhere to III System standards concerning record dissemination and use, response times, system security, data quality, and other duly established standards, including those that enhance the accuracy and privacy of such records.

ARTICLE III. RESPONSIBILITIES OF COMPACT PARTIES

(a) FBI responsibilities. The director of the FBI shall

(1) appoint an FBI Compact officer who shall

(A) administer this Compact within the Department of Justice and among federal agencies and other agencies and organizations that submit search requests to the FBI pursuant to Article V(c);

(B) ensure that Compact provisions and rules, procedures, and standards prescribed by the council under Article VI are complied with by the Department of Justice and the federal agencies and other agencies and organizations referred to in Article III(1)(A); and

(C) regulate the use of records received by means of the III System from party states when such records are supplied by the FBI directly to other federal agencies;

(2) provide to federal agencies and to state criminal history record repositories, criminal history records maintained in its database for the noncriminal justice purposes described in Article IV, including

(A) information from nonparty states; and

(B) information from party states that is available from the FBI through the III System, but is not available from the party state through the III System;

(3) provide a telecommunications network and maintain centralized facilities for the exchange of criminal history records for both criminal justice purposes and the noncriminal justice purposes described in Article IV, and ensure that the exchange of such records for criminal justice purposes has priority over exchange for noncriminal justice purposes; and

(4) modify or enter into user agreements with nonparty state criminal history record repositories to require them to establish record request procedures conforming to those prescribed in Article V.

(b) State responsibilities. Each party state shall

(1) appoint a Compact officer who shall

(A) administer this Compact within that state;

(B) ensure that Compact provisions and rules, procedures, and standards established by the council under Article VI are complied with in the state; and

(C) regulate the in-state use of records received by means of the III System from the FBI or from other party states;

(2) establish and maintain a criminal history record repository, which shall provide

(A) information and records for the National Identification Index and the National Fingerprint File; and

(B) the state's III System-indexed criminal history records for noncriminal justice purposes described in Article IV;

(3) participate in the National Fingerprint File; and

(4) provide and maintain telecommunications links and related equipment necessary to support the services set forth in this Compact.

(c) Compliance with III System standards. In carrying out their responsibilities under this Compact, the FBI and each party state shall comply with III System rules, procedures, and standards duly established by the council concerning record dissemination and use, response times, data quality, system security, accuracy, privacy protection, and other aspects of III System operation.

(d) Maintenance of record services.

(1) Use of the III System for noncriminal justice purposes authorized in this Compact shall be managed so as not to diminish the level of services provided in support of criminal justice purposes.

(2) Administration of Compact provisions shall not reduce the level of service available to authorized noncriminal justice users on the effective date of this Compact.

ARTICLE IV. AUTHORIZED RECORD DISCLOSURES

(a) State criminal history record repositories. To the extent authorized by section 552a of title 5, United States Code (commonly known as the "Privacy Act of 1974"), the FBI shall provide on request criminal history records (excluding sealed records) to state criminal history record repositories for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute that has been approved by the attorney general and that authorizes national indices checks.

(b) Criminal justice agencies and other governmental or nongovernmental agencies. The FBI, to the extent authorized by section 552a of title 5, United States Code (commonly known as the "Privacy Act of 1974"), and state criminal history record repositories shall provide criminal history records (excluding sealed records) to criminal justice agencies and other governmental or nongovernmental agencies for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute that has been approved by the attorney general, that authorizes national indices checks.

(c) Procedures. Any record obtained under this Compact may be used only for the official purposes for which the record was requested. Each Compact officer shall establish procedures, consistent with this Compact, and with rules, procedures, and standards established by the council under Article VI, which procedures shall protect the accuracy and privacy of the records, and shall

(1) ensure that records obtained under this Compact are used only by authorized officials for authorized purposes;

(2) require that subsequent record checks are requested to obtain current information whenever a new need arises; and

(3) ensure that record entries that may not legally be used for a particular noncriminal justice purpose are deleted from the response and, if no information authorized for release remains, an appropriate "no record" response is communicated to the requesting official.

ARTICLE V. RECORD REQUEST PROCEDURES

(a) Positive identification. Subject fingerprints or other approved forms of positive identification shall be submitted with all requests for criminal history record checks for noncriminal justice purposes.

(b) Submission of state requests. Each request for a criminal history record check utilizing the national indices made under any approved state statute shall be submitted through that state's criminal history record repository. A state criminal history record repository shall process an interstate request for noncriminal justice purposes through the national indices only if such request is transmitted through another state criminal history record repository or the FBI.

(c) Submission of federal requests. Each request for criminal history record checks utilizing the national indices made under federal authority shall be submitted through the FBI or, if the state criminal history record repository consents to process fingerprint submissions, through the criminal history record repository in the state in which such request originated. Direct access to the National Identification Index by entities other than the FBI and state criminal history records repositories shall not be permitted for noncriminal justice purposes.

(d) Fees. A state criminal history record repository or the FBI

(1) may charge a fee, in accordance with applicable law, for handling a request involving fingerprint processing for noncriminal justice purposes; and

(2) may not charge a fee for providing criminal history records in response to an electronic request for a record that does not involve a request to process fingerprints.

(e) Additional search.

(1) If a state criminal history record repository cannot positively identify the subject of a record request made for noncriminal justice purposes, the request, together with fingerprints or other approved identifying information, shall be forwarded to the FBI for a search of the national indices.

(2) If, with respect to a request forwarded by a state criminal history record repository under paragraph (1), the FBI positively identifies the subject as having a III System-indexed record or records

(A) the FBI shall so advise the state criminal history record repository; and

(B) the state criminal history record repository shall be entitled to obtain the additional criminal history record information from the FBI or other state criminal history record repositories.

ARTICLE VI. ESTABLISHMENT OF A COMPACT COUNCIL

(a) Establishment.

(1) In general. There is established a council to be known as the "Compact Council," which shall have the authority to promulgate rules and procedures governing the use of the III System for noncriminal justice purposes, not to conflict with FBI administration of the III System for criminal justice purposes.

(2) Organization. The council shall

(A) continue in existence as long as this Compact remains in effect;

(B) be located, for administrative purposes, within the FBI; and

(C) be organized and hold its first meeting as soon as practicable after the effective date of this Compact.

(b) Membership. The council shall be composed of 15 members, each of whom shall be appointed by the attorney general, as follows:

(1) nine members, each of whom shall serve a two-year term, who shall be selected from among the Compact officers of party states based on the recommendation of the Compact officers of all party states, except that, in the absence of the requisite number of Compact officers available to serve, the chief administrators of the criminal history record repositories of nonparty states shall be eligible to serve on an interim basis;

(2) two at-large members, nominated by the director of the FBI, each of whom shall serve a three-year term, of whom

(A) one shall be a representative of the criminal justice agencies of the federal government and may not be an employee of the FBI; and

(B) one shall be a representative of the noncriminal justice agencies of the federal government;

(3) two at-large members, nominated by the chair of the council, once the chair is elected pursuant to Article VI(c), each of whom shall serve a three-year term, of whom

(A) one shall be a representative of state or local criminal justice agencies; and

(B) one shall be a representative of state or local noncriminal justice agencies;

(4) one member, who shall serve a three-year term, and who shall simultaneously be a member of the FBI's advisory policy board on criminal justice information services, nominated by the membership of that policy board;

(5) one member, nominated by the director of the FBI, who shall serve a three-year term, and who shall be an employee of the FBI.

(c) Chair and vice chair.

(1) In general. From its membership, the council shall elect a chair and a vice chair of the council, respectively. Both the chair and vice chair of the council

(A) shall be a Compact officer, unless there is no Compact officer on the council who is willing to serve, in which case the chair may be an at-large member; and

(B) shall serve a two-year term and be reelected to only one additional two-year term.

(2) Duties of the vice chair. The vice chair of the council shall serve as the chair of the council in the absence of the chair.

(d) Meetings.

(1) In general. The council shall meet at least once a year at the call of the chair. Each meeting of the council shall be open to the public. The council shall provide prior public notice in the Federal Register of each meeting of the council, including the matters to be addressed at such meeting.

(2) Quorum. A majority of the council or any committee of the council shall constitute a quorum of the council or of such committee, respectively, for the conduct of business. A lesser number may meet to hold hearings, take testimony, or conduct any business not requiring a vote.

(e) Rules, procedures, and standards. The council shall make available for public inspection and copying at the council office within the FBI, and shall publish in the Federal Register, any rules, procedures, or standards established by the council.

(f) Assistance from FBI. The council may request from the FBI such reports, studies, statistics, or other information or materials as the council determines to be necessary to enable the council to perform its duties under this Compact. The FBI, to the extent authorized by law, may provide such assistance or information upon such a request.

(g) Committees. The chair may establish committees as necessary to carry out this Compact and may prescribe their membership, responsibilities, and duration.

ARTICLE VII. RATIFICATION OF COMPACT

This Compact shall take effect upon being entered into by two or more states as between those states and the federal government. Upon subsequent entering into this Compact by additional states, it shall become effective among those states and the federal government and each party state that has previously ratified it. When ratified, this Compact shall have the full force and effect of law within the ratifying jurisdictions. The form of ratification shall be in accordance with the laws of the executing state.

ARTICLE VIII. MISCELLANEOUS PROVISIONS

(a) Relation of Compact to certain FBI activities. Administration of this Compact shall not interfere with the management and control of the director of the FBI over the FBI's collection and dissemination of criminal history records and the advisory function of the FBI's advisory policy board chartered under the Federal Advisory Committee Act (5 U.S.C. App.) for all purposes other than noncriminal justice.

(b) No authority for nonappropriated expenditures. Nothing in this Compact shall require the FBI to obligate or expend funds beyond those appropriated to the FBI.

(c) Relating to Public Law 92-544. Nothing in this Compact shall diminish or lessen the obligations, responsibilities, and authorities of any state, whether a party state or a nonparty state, or of any criminal history record repository or other subdivision or component thereof, under the Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973 (Public Law 92-544) or regulations and guidelines promulgated thereunder, including the rules and procedures promulgated by the council under Article VI(a), regarding the use and dissemination of criminal history records and information.

ARTICLE IX. RENUNCIATION

(a) In general. This Compact shall bind each party state until renounced by the party state.

(b) Effect. Any renunciation of this Compact by a party state shall

(1) be effected in the same manner by which the party state ratified this Compact; and

(2) become effective 180 days after written notice of renunciation is provided by the party state to each other party state and to the federal government.

ARTICLE X. SEVERABILITY

The provisions of this Compact shall be severable, and if any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any participating state, or to the Constitution of the United States, or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If a portion of this Compact is held contrary to the constitution of any party state, all other portions of this Compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected, as to all other provisions.

ARTICLE XI. ADJUDICATION OF DISPUTES

(a) In general. The council shall

(1) have initial authority to make determinations with respect to any dispute regarding

(A) interpretation of this Compact;

(B) any rule or standard established by the council pursuant to Article V; and

(C) any dispute or controversy between any parties to this Compact; and

(2) hold a hearing concerning any dispute described in paragraph (1) at a regularly scheduled meeting of the council and only render a decision based upon a majority vote of the members of the council. Such decision shall be published pursuant to the requirements of Article VI(e).

(b) Duties of the FBI. The FBI shall exercise immediate and necessary action to preserve the integrity of the III System, maintain system policy and standards, protect the accuracy and privacy of records, and to prevent abuses, until the council holds a hearing on such matters.

(c) Right of appeal. The FBI or a party state may appeal any decision of the council to the attorney general, and thereafter may file suit in the appropriate district court of the United States, which shall have original jurisdiction of all cases or controversies arising under this Compact. Any suit arising under this Compact and initiated in a state court shall be removed to the appropriated district court of the United States in the manner provided by section 1446 of title 28, United States Code, or other statutory authority.






Chapter 12.65. - DEATH INVESTIGATIONS AND MEDICAL EXAMINERS

Sec. 12.65.005. - Duty to notify state medical examiner.

(a) Unless the person has reasonable grounds to believe that notice has already been given, a person who attends a death or has knowledge of a death, in addition to notifying a peace officer, shall immediately notify the state medical examiner when the death appears to have

(1) been caused by unknown or criminal means, during the commission of a crime, or by suicide, accident, or poisoning;

(2) occurred under suspicious or unusual circumstances or occurred suddenly when the decedent was in apparent good health;

(3) been unattended by a practicing physician or occurred less than 24 hours after the deceased was admitted to a medical facility;

(4) been associated with a diagnostic or therapeutic procedure;

(5) resulted from a disease that constitutes a threat to public health;

(6) been caused by a disease, injury, or toxic agent resulting from employment;

(7) occurred in a jail or corrections facility owned or operated by the state or a political subdivision of the state or in a facility for the placement of persons in the custody or under the supervision of the state;

(8) occurred in a foster home;

(9) occurred in a mental institution or mental health treatment facility;

(10) occurred while the deceased was in the custody of, or was being taken into the custody of, the state or a political subdivision of the state or a public officer or agent of the state or a political subdivision of the state; or

(11) been of a child under 18 years of age or under the legal custody of the Department of Health and Social Services, subject to the jurisdiction of AS 47.10 or AS 47.12, unless the

(A) child's death resulted from a natural disease process and was medically expected; and

(B) the child was under supervised medical care during the 24 hours before the death.

(b) A person who attends a death or has knowledge of a death occurring in circumstances other than those enumerated in (a) of this section may notify the state medical examiners of the death if, in the person's opinion, a death investigation under AS 12.65.020 - 12.65.025 may be appropriate.

(c) The body of a person whose death has been or should be reported to the state medical examiner under this section may not be moved or otherwise disturbed without the permission of the state medical examiner.



Sec. 12.65.007. - No duty for peace officer to respond to the scene of an expected home death.

(a) A peace officer is not required by state law to respond to the scene of an expected home death if

(1) the death was expected to occur due to the dead person's state of health before death;

(2) the death occurred at the dead person's home as expected due to the dead person's state of health;

(3) a person authorized to determine and pronounce death determines and pronounces the death; and

(4) a form signed by the dead person's physician concerning the physician's expectation that the death would occur due to the person's state of health and that it would occur at home was, at the time of death, on file with the law enforcement agency for that jurisdiction.

(b) This section does not

(1) prohibit a person from requesting a peace officer to respond to the scene described in (a) of this section if, in the person's opinion, a death investigation by a peace officer may be appropriate due to suspicious or unusual circumstances; or

(2) relieve a person of the duty to notify the medical examiner and a peace officer of a death that is described in AS 12.65.005 (a).



Sec. 12.65.010. - Appointment of medical examiner. [Repealed, Sec. 18 ch 103 SLA 1996].

Repealed or Renumbered



Sec. 12.65.015. - State medical examiner and deputies.

(a) The commissioner of health and social services shall appoint a state medical examiner to perform the duties set out in AS 12.65.015 - 12.65.025. The commissioner shall also appoint a deputy medical examiner, and may appoint assistant medical examiners, to perform or assist the state medical examiner in performing these duties. To be eligible for the position of medical examiner, deputy medical examiner, or assistant medical examiner, a person must be a physician licensed to practice in this state or, if the physician is licensed in another jurisdiction, the physician must be employed by the state or by an agency of the United States government within the state. The state medical examiner, deputy medical examiner, and assistant medical examiners are in the exempt service under AS 39.25.110 .

(b) The state medical examiner and the deputy medical examiner must be physicians licensed to practice in the state who have education and experience in forensic pathology.

(c) The state medical examiner and deputy medical examiner shall perform the duties assigned to the medical examiner and deputy medical examiner under AS 12.65.020 and regulations implementing that section, and other duties as assigned by the commissioner of health and social services.

(d) The state medical examiner may, through contracts for services, appoint local, regional, and district medical examiners throughout the state to perform or assist in performing the duties assigned to the state medical examiner. To be eligible for appointment as a local, regional, or district medical examiner, a person must be a physician licensed to practice in this state or, if the physician is licensed in another jurisdiction, the physician must be employed by the state or by an agency of the United States government within the state. An appointment under this subsection may be for a term of up to two years.

(e) The state medical examiner shall facilitate the formation of local, regional, or district child fatality review teams to assist local, regional, and district medical examiners in determining the cause and manner of deaths of children under 18 years of age. If a team is formed under this subsection, the team shall have the same access to information, confidentiality requirements, and immunity as provided to the state child fatality review team under AS 12.65.140 . A meeting of a team formed under this subsection is closed to the public and not subject to the provisions of AS 44.62.310 and 44.62.312. A review by a local, regional, or district child fatality review team does not relieve the state child fatality review team under AS 12.65.120 of the responsibility for reviewing a death under AS 12.65.130 . A person on a local, regional, or district child fatality review team is not eligible to receive compensation from the state for service on the team, but is eligible for travel expenses and per diem from the Department of Health and Social Services under AS 39.20.180 . A person on a team formed under this subsection serves at the pleasure of the state medical examiner.



Sec. 12.65.020. - Medical death investigations.

(a) When a death is reported to the state medical examiner under AS 12.65.005, the state medical examiner or the deputy medical examiner shall perform a medical death investigation. When a person dies under circumstances that, in the opinion of the state medical examiner, warrant an investigation, the state medical examiner or the deputy medical examiner may perform a medical death investigation. In performing the investigation, the state medical examiner or the deputy medical examiner may

(1) order that the body of the person who has died not be moved or otherwise disturbed without the permission of the medical examiner;

(2) request a peace officer to secure the scene and perform an on-scene investigation;

(3) view the remains of the deceased person;

(4) order the remains of the deceased to be transported to another location;

(5) perform a post mortem examination;

(6) perform an autopsy;

(7) take possession of property considered necessary for the investigation;

(8) subpoena and examine a person or record necessary in the opinion of the medical examiner to determine the material facts relating to the death; and

(9) take other actions appropriate under the circumstances to determine the cause and manner of death.

(b) When the state medical examiner or deputy medical examiner has completed an investigation or made the inquiry considered appropriate by the examiner, the examiner shall prepare a report of the examiner's findings and conclusions. If the findings and conclusions indicate that the death may have been caused by criminal means, the state medical examiner or the deputy medical examiner shall submit a copy of the report to the district attorney responsible for prosecutions in the location where the death occurred. The investigative report is a privileged and confidential document, not subject to public disclosure under AS 40.25. It may be disclosed to public officers and employees for a public purpose and, when doing so will not interfere with an ongoing investigation or prosecution, to a person who is related to the deceased or who has a financial or personal interest in the estate of the deceased person.

(c) The state medical examiner, the deputy medical examiner, or a prosecuting attorney may petition the court to hold a death inquest under AS 09.55.062 if the findings and conclusions of the state medical examiner or the deputy medical examiner, in the opinion of the state medical examiner, the deputy medical examiner, or prosecuting attorney, warrant the inquest. Otherwise, the state medical examiner or the deputy medical examiner shall cause a certificate of death for the deceased person to be completed and filed as prescribed by law.

(d) The state medical examiner or the deputy medical examiner may direct the state registrar of vital statistics to amend a death certificate when, in the opinion of the state medical examiner or the deputy medical examiner, the death certificate is incomplete or inaccurate.

(e) The state medical examiner may enter into agreements for services to be performed by persons in the course of medical investigations, and the state medical examiner or the deputy medical examiner may call upon public employees, including a peace officer or a village public safety officer, to perform or assist in performing the duties specified in this section.

(f) The state medical examiner, the deputy medical examiner, and individuals who perform or assist the state medical examiner or the deputy medical examiner in performing the duties of the state medical examiner or the deputy medical examiner under this section are immune from civil liability based on determining the cause and manner of a person's death.

(g) The Department of Health and Social Services shall adopt regulations to implement this section.



Sec. 12.65.025. - Post mortem examinations.

(a) The state medical examiner shall designate the facilities at which post mortem examinations and autopsies ordered under this chapter may be performed. The Department of Health and Social Services shall pay the costs of

(1) post mortem examinations and autopsies ordered under this chapter;

(2) related transportation to the location where the post mortem examination is conducted and then to the community closest to where the death occurred, except that transportation costs to another requested location may be paid to the extent that the costs do not exceed the costs of returning the body to the community closest to where the death occurred;

(3) embalming required by law; and

(4) cosmetology necessary to make the head, face, neck, and hands of the deceased presentable if those parts of the body are disfigured by the post mortem examination.

(b) The Department of Health and Social Services shall provide clothing and a casket for the deceased if the person legally responsible for the burial, other than the state, is unable to pay for clothing and a casket and the responsible person does not object.

(c) Instead of paying the cost of services listed under (a)(3), (a)(4), and (b) of this section, the Department of Health and Social Services may pay for the cremation and inurnment of the deceased if

(1) the person legally responsible for the burial requests or approves the cremation and inurnment; and

(2) the cost to the department of the cremation and inurnment does not exceed the cost to the state of services listed under (a)(3), (a)(4), and (b) of this section that the department would otherwise pay for or provide for the deceased.

(d) The Department of Health and Social Services shall establish the maximum amounts or rates that the department will pay for services under this section. Facilities designated under (a) of this section, as a condition of their designation, shall agree to accept reimbursement from the department as payment in full for services provided by the facility under this section, and may not seek reimbursement for those services from a third party.

(e) A person is "unable to pay" under this section if the person

(1) is eligible for assistance under AS 47.25.120 - 47.25.300; or

(2) is otherwise unable to provide clothing and a casket for the deceased.



Sec. 12.65.030. - 12.65.090 - l Coroners duties and powers. [Repealed, Sec. 18 ch 103 SLA 1996. For current law, see AS 09.55.062 - 09.55.069].

Repealed or Renumbered



Sec. 12.65.100. - Unclaimed bodies.

When a person dies and no person appears to claim the body for burial, and no provision is made for the body under AS 13.52, the Department of Health and Social Services, upon notification, shall request a court order authorizing the body to be plainly and decently buried or cremated and the remains decently interred. A judicial officer shall issue the requested order upon the sworn testimony or statement of a representative of the Department of Health and Social Services that a person has not appeared to claim the body for burial and provision is not made for the body under AS 13.52.



Sec. 12.65.105. - Release of property to temporary custodian.

A person having possession of tangible personal property of a decedent may release the property to a temporary custodian willing to take custody of and preserve the property pending the appointment of a personal representative or other transfer under AS 13.16. Upon execution of an affidavit that meets the requirements of court rules adopted to implement this section, the person delivering possession of the property is discharged from further obligation as though the person had dealt with the personal representative of the estate, and the temporary custodian is answerable and accountable for the property to any personal representative of the estate or to another person having a superior right.



Sec. 12.65.110. - Inventory and disposition of property.

If a body is unclaimed as described in AS 12.65.100 and money or other property belonging to the deceased is found, the public administrator shall inventory it and take it into possession for disposition under AS 13.16.



Sec. 12.65.120. - State child fatality review team.

(a) The state child fatality review team is established in the Department of Health and Social Services to assist the state medical examiner. The team is composed of

(1) the following persons, or that person's designee:

(A) the state medical examiner;

(B) a state prosecutor with experience in homicide prosecutions, appointed by the attorney general;

(C) an investigator with the state troopers who has experience in conducting investigations of homicide, child abuse, or child neglect, appointed by the commissioner of public safety;

(D) a social worker with the Department of Health and Social Services who has experience in conducting investigations of child abuse and neglect, appointed by the commissioner of health and social services;

(2) the following persons, or that person's designee, appointed by the commissioner of health and social services:

(A) a physician licensed under AS 08.64 who

(i) specializes in neonatology or perinatology; or

(ii) is certified by the American Board of Pediatrics;

(B) a municipal law enforcement officer with experience in conducting investigations of homicide, child abuse, or child neglect;

(C) other persons, including educators, whose experience and expertise would, as determined by the commissioner of health and social services, contribute to the effectiveness of the team.

(b) A team member is not eligible to receive compensation from the state for service on the team. A member appointed under (a)(2) of this section

(1) is eligible for travel expenses and per diem from the Department of Health and Social Services under AS 39.20.180 ; and

(2) serves at the pleasure of the commissioner of health and social services.

(c) In addition to the persons specified in (a) of this section, the team may invite a person to participate as a member of the team if the person has expertise that would be helpful to the team in a review of a specific death. A person participating under this subsection is eligible only for travel expenses and per diem from the Department of Health and Social Services under AS 39.20.180 .

(d) The state medical examiner serves as chair of the team.



Sec. 12.65.130. - State child fatality review team duties.

(a) The state child fatality review team shall

(1) assist the state medical examiner in determining the cause and manner of the deaths in this state of children under 18 years of age;

(2) unless the child's death is currently being investigated by a law enforcement agency, review a report of a death of a child within 48 hours of the report being received by the medical examiner if

(A) the death is of a child under 10 years of age;

(B) the deceased child, a sibling, or a member of the deceased child's household

(i) is in the legal or physical custody of the state under AS 47 or under similar custody of another state or political subdivision of a state; or

(ii) has been the subject of a report of harm under AS 47.17 or a child abuse or neglect investigation by the Department of Health and Social Services or by a similar child protective service in this or another state;

(C) a protective order under AS 18.66.100 or 18.66.110 has been in effect during the previous year in which the petitioner or respondent was a member of the deceased child's immediate family or household; or

(D) the child's death occurred in a mental health institution, mental health treatment facility, foster home, or other residential or child care facility, including a day care facility;

(3) review records concerning

(A) abuse or neglect of the deceased child or another child in the deceased child's household;

(B) the criminal history or juvenile delinquency of a person who may have caused the death of the child and of persons in the deceased child's household; and

(C) a history of domestic violence involving a person who may have caused the death of the child or involving persons in the deceased child's household, including records in the central registry of protective orders under AS 18.65.540 ;

(4) if insufficient information exists to adequately determine the cause and manner of death, recommend to the state medical examiner that additional information be obtained under AS 12.65.020 ; and

(5) if a local, regional, or district child fatality review team has not been appointed under AS 12.65.015 or is not available, be available to provide recommendations, suggestions, and advice to state or municipal law enforcement or social service agencies in the investigation of deaths of children.

(b) The state child fatality review team may

(1) collect data and analyze and interpret information regarding deaths of children in this state;

(2) develop state and local data bases on deaths of children in this state;

(3) develop a model protocol for the investigation of deaths of children; and

(4) periodically issue reports to the public containing statistical data and other information that does not violate federal or state law concerning confidentiality of the children and their families involved in the reviews; these reports may include

(A) identification of trends, patterns, and risk factors in deaths of the children;

(B) analyses of the incidence and causes of deaths of children in this state;

(C) recommendations for improving the coordination of government services and investigations; and

(D) recommendations for prevention of future deaths of children.



Sec. 12.65.140. - Records; information; meetings; confidentiality; immunity.

(a) The state child fatality review team and its members shall have access to all information and records to which the state medical examiner has access under this chapter. The state child fatality review team and its members shall maintain the confidentiality of information and records concerning deaths under review, except when disclosures may be necessary to enable the team to carry out its duties under this chapter. However, the team and its members may not disclose a record that is confidential under federal or state law.

(b) Except for public reports issued by the team, records, and other information collected by the team or a member of the team related to duties under this chapter are confidential and not subject to public disclosure under AS 40.25.100 - 40.25.220.

(c) Meetings of the state child fatality review team are closed to the public and are not subject to the provisions of AS 44.62.310 and 44.62.312.

(d) The determinations, conclusions, and recommendations of the state child fatality review team, or its members, are not admissible in a civil or criminal proceeding. Members may not be compelled to disclose their determinations, conclusions, recommendations, discussions, or thought processes through discovery or testimony in any civil or criminal proceeding. Records and information collected by the state child fatality review team are not subject to discovery or subpoena in connection with a civil or criminal proceeding.

(e) Notwithstanding (d) of this section, the state medical examiner may testify in a civil or criminal proceeding even though the death was reviewed by the state child fatality review team under AS 12.65.130 and information received from the review formed a basis of the state medical examiner's testimony.

(f) A person who is a member or an employee of, or who furnishes services to or advises, the state child fatality review team is not liable for damages or other relief in an action brought by reason of the performance of a duty, a function, or an activity of the review team.






Chapter 12.70. - UNIFORM CRIMINAL EXTRADITION ACT

Sec. 12.70.010. - Fugitives from other states and duty of governor.

Subject to the provisions of this chapter, the provisions of the constitution of the United States controlling, and any and all acts of Congress enacted in pursuance thereof, it is the duty of the governor of this state to have arrested and delivered up to the executive authority of another state a person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state.



Sec. 12.70.020. - Form of demand.

(a) No demand for the extradition of a person accused but not yet convicted of a crime in another state shall be recognized by the governor of this state unless made in writing and containing the following:

(1) an allegation that the accused was present in the demanding state at the time of the commission of the alleged crime and that thereafter the accused fled the demanding state; except that this allegation may not be required in a proceeding based on AS 12.70.050 ;

(2) a copy of an indictment found or an information supported by affidavit in the state having jurisdiction of the crime or by a copy of a complaint, affidavit, or other equivalent accusation made before a magistrate there; the indictment, information, or complaint, affidavit, or other equivalent accusation must substantially charge the person demanded with having committed a crime under the law of that state, and the copy must be authenticated by the executive authority making the demand.

(b) No demand for the extradition of a person convicted of a crime in another state shall be recognized by the governor of this state unless made in writing and containing the following:

(1) a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of bail, probation, or parole;

(2) a copy of the judgment of conviction or of a sentence imposed in execution thereof; the copy must be authenticated by the executive authority making the demand.



Sec. 12.70.030. - Investigation of demand and report.

When a demand is made upon the governor of this state by the executive authority of another state for a surrender of a person charged with crime, the governor shall investigate the demand.



Sec. 12.70.040. - Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion.

(a) When it is desired to have returned to this state a person charged in this state with a crime, and that person is imprisoned or is held under criminal proceedings then pending against that person in another state, the governor of this state may agree with the executive authority of the other state for the extradition of that person before the conclusion of the proceedings or the term of sentence in the other state, upon condition that the person be returned to the other state at the expense of this state as soon as the prosecution in this state is terminated.

(b) The governor of this state may also surrender on demand of the executive authority of another state a person in this state who is charged in the manner provided in AS 12.70.220 with having violated the laws of the state whose executive authority is making the demand, even though that person left the demanding state involuntarily.



Sec. 12.70.050. - Extradition of person not present in demanding state at time of commission of crime.

The governor of this state may also surrender, on demand of the executive authority of another state, a person in this state charged in the other state in the manner provided in AS 12.70.020 with committing an act in this state, or a third state, intentionally resulting in a crime in the state whose executive authority is making the demand, and the provisions of this chapter not otherwise inconsistent shall apply to those cases, even though the accused was not in that state at the time of the commission of the crime and has not fled from that state.



Sec. 12.70.060. - Issue of governor's warrant of arrest.

Sec. 12.70.060. Issue of governor's warrant of arrest.

If the governor decides that the demand should be complied with, the governor shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to a peace officer or other person whom the governor may think fit to entrust with the execution of the warrant. The warrant must substantially recite the facts necessary to the validity of its issuance.



Sec. 12.70.070. - Manner and place of execution of the warrant of arrest.

The warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where the accused may be found within the state and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to the provisions of this chapter, to the duly authorized agent of the demanding state.



Sec. 12.70.080. - Authority of arresting officer to command assistance.

Every officer or other person empowered to make the arrest has the same authority in arresting the accused to command assistance therein as peace officers have by law in the execution of a criminal process directed to them, with like penalties against those who refuse their assistance.



Sec. 12.70.090. - Rights of accused person and application for writ of habeas corpus.

A person arrested on a warrant may not be delivered over to the agent who the executive authority demanding the person has appointed to receive the person unless the person is first taken immediately before a judge or magistrate of this state, who shall inform the person of the demand made for the person's surrender, and of the crime with which the person is charged, and that the person has the right to demand and procure legal counsel. If the prisoner or the prisoner's counsel states a desire to test the legality of the arrest, the judge or magistrate shall fix a reasonable time to be allowed the prisoner within which to apply for a writ of habeas corpus. When that writ is applied for, notice of the application and of the time and place of hearing on it shall be given to the prosecuting attorney of the judicial district in which the arrest is made and in which the accused is in custody, and to the agent of the demanding state.



Sec. 12.70.100. - Penalty for noncompliance with AS 12.70.090 .

An officer or other person who delivers to the agent for extradition of the demanding state a person in custody under the governor's warrant, in wilful disobedience to AS 12.70.090 , is guilty of a misdemeanor and, on conviction, is punishable by a fine of not more than $1,000, or by imprisonment for not more than six months, or by both.



Sec. 12.70.110. - Confinement in jail when necessary.

(a) The officer or persons executing the governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered may, when necessary, confine the prisoner in a jail in a political subdivision, judicial district, or city of this state through which the officer or person may pass. The keeper of the jail shall receive and safely keep the prisoner until the officer or person having charge of the prisoner is ready to proceed. The officer or person is chargeable with the expense of keeping.

(b) The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in the other state, and who is passing through this state with a prisoner for the purpose of immediately returning that prisoner to the demanding state may, when necessary, confine the prisoner in a jail in a political subdivision, judicial district, or city of this state through which the officer or agent may pass. The keeper of the jail shall receive and safely keep the prisoner until the officer or agent having charge of the prisoner is ready to proceed. The officer or agent is chargeable with the expense of keeping. The officer or agent shall produce and show to the keeper of the jail satisfactory written evidence of the fact that the officer or agent is actually transporting the prisoner to the demanding state after a requisition by the executive authority of the demanding state. The prisoner shall not be entitled to demand a new requisition while in this state.



Sec. 12.70.120. - Arrest prior to requisition.

When a person within this state is charged on the oath of a credible person before a judge or magistrate of this state with the commission of a crime in another state and, except in cases arising under AS 12.70.050, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of bail, probation, or parole; or whenever complaint is made before a judge or magistrate in this state setting out on the affidavit of a credible person in another state that a crime has been committed in the other state and that the accused has been charged in that state with the commission of the crime and, except in cases arising under AS 12.70.050 , has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of bail, probation, or parole and is believed to be in this state, the judge or magistrate shall issue a warrant directed to a peace officer commanding the officer to apprehend the person named in the warrant, wherever that person may be found in this state, and to bring that person before the same or another judge or magistrate who is available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit. A certified copy of the sworn charge or complaint or affidavit upon which the warrant is issued shall be attached to the warrant.



Sec. 12.70.130. - Arrest without warrant.

The arrest of a person may also be lawfully made by a peace officer or a private person without a warrant upon reasonable information that the accused stands charged in the courts of another state with a crime punishable by death or imprisonment for a term exceeding one year, but when arrested the accused must be taken before a judge or magistrate without unnecessary delay and, in any event, within 24 hours after arrest, including Sundays and holidays, and complaint shall be made against the accused under oath setting out the ground for the arrest as in AS 12.70.120 . Thereafter the answer of the accused shall be heard as if the accused had been arrested on a warrant.



Sec. 12.70.140. - Commitment to await requisition.

If at the examination before the judge or magistrate it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under AS 12.70.050 , that the person has fled from justice, the judge or magistrate shall commit the person to jail for not more than 30 days, as will enable the arrest of the accused to be made under a warrant of the governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused gives bail as provided in AS 12.70.150 , or until legally discharged. The commitment by the judge or magistrate shall be by a warrant that shall recite the following:

(1) the accusation against the accused;

(2) the fact that the commitment is for a time as will enable the arrest of the accused to be made under a warrant of the governor of this state; and

(3) that in any event the commitment shall be for not more than 30 days.



Sec. 12.70.150. - Bail.

Unless the offense with which the prisoner is charged is shown to be an offense punishable by death under the laws of the state in which it was committed, a judge or magistrate in this state shall admit the prisoner to bail by bond or undertaking, with sufficient sureties, and in a sum the judge or magistrate considers proper, conditioned upon the prisoner's appearance before the judge or magistrate at a time specified in the bond or undertaking and for the prisoner's surrender, to be arrested on the warrant of the governor of this state.



Sec. 12.70.160. - Extension of time of commitment.

If the accused is not arrested under warrant of the governor by the expiration of the time specified in the warrant, bond, or undertaking, a judge or magistrate may discharge the accused or may recommit the accused for a further period of not more than 60 days, or a judge or magistrate may again take bail for the appearance and surrender of the accused, as provided in AS 12.70.150 , but within a period of not more than 60 days after the date of the new bond or undertaking.



Sec. 12.70.170. - Forfeiture of bail.

If the prisoner is admitted to bail and fails to appear and surrender according to the conditions of the bond or undertaking, the judge or magistrate, by proper order, shall declare the bond or undertaking forfeited, and order the immediate arrest of the prisoner if the prisoner is within this state. Recovery may be had on the bond or undertaking in the name of the state as in the case of other bonds or undertakings given by the accused in criminal proceedings within this state.



Sec. 12.70.180. - Persons under criminal prosecution in this state at time of requisition.

If a criminal prosecution has been instituted against the person under the laws of this state and is still pending, the governor has discretion to surrender that person on demand of the executive authority of another state or hold that person until tried and discharged, or convicted and punished in this state.



Sec. 12.70.190. - Inquiry into guilt or innocence of accused.

The guilt or innocence of the accused as to the crime of which the accused is charged may not be inquired into by the governor in any proceeding after the demand for extradition, accompanied by a charge of crime in legal form as provided in this chapter, has been presented to the governor, except as it may be involved in identifying the person held as the person charged with the crime.



Sec. 12.70.200. - Governor's warrant.

Sec. 12.70.200. Governor's warrant.

The governor may recall the warrant of arrest or may issue another warrant whenever the governor deems proper.



Sec. 12.70.210. - Fugitives from this state.

When the governor of this state demands a person charged with crime or with escaping from confinement or breaking the terms of bail, probation, or parole in this state from the executive authority of any other state, or from a judge of the District Court of the United States for the District of Columbia authorized to receive the demand under the laws of the United States, the governor shall issue a warrant under the seal of this state to an agent, commanding the agent to receive the person so charged if delivered to the agent and convey that person to the proper officer of the judicial district in this state in which the offense was committed.



Sec. 12.70.220. - Application for issuance of requisition.

(a) When the return to this state of a person charged with a crime in this state is required, the prosecuting attorney of the judicial district in which the offense is committed, or the attorney general, shall present to the governor a written application for a requisition for the return of the person charged. In the application there shall be stated the name of the person so charged, the crime charged, the approximate time, place, and circumstances of its commission, the state in which the accused is believed to be, including the location of the accused therein at the time the application is made, and certifying that in the opinion of the said prosecuting attorney or the attorney general, the ends of justice require the arrest and return of the accused to this state for trial, and that the proceeding is not instituted to enforce a private claim.

(b) When the return to this state is required of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of the person's bail, probation, or parole, the prosecuting attorney of the judicial district in which the offense was committed, or the attorney general, the parole or probation authority having jurisdiction over the person, or the commissioner of corrections shall present to the governor a written application for a requisition for the return of that person. In the application there shall be stated the name of the person, the crime for which the person was convicted, the circumstances of the escape from confinement or of the breach of the terms of bail, probation, or parole, and the state in which the person is believed to be, including the location of the person therein at the time the application is made.

(c) The application shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed, or the complaint made to the judge or magistrate, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The attorney general or the prosecuting attorney, the parole or probation authority, or the commissioner of corrections may also attach further affidavits and other documents in duplicate to be submitted with the application. One copy of the application, with the action of the governor indicated by endorsement on the application, and one of the certified copies of the indictment, complaint, information and affidavits, or judgment or conviction or sentence shall be filed in the office of the governor to remain of record in that office. The other copies of all papers shall be forwarded with the governor's requisition.



Sec. 12.70.230. - Immunity from service of process in certain civil actions.

A person brought into this state by or after waiver of extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding for which the person is being or has been returned, until the person has been convicted in the criminal proceedings, or, if acquitted, until the person has reasonable opportunity to return to the state from which extradited.



Sec. 12.70.240. - Written waiver of extradition proceedings.

(a) A person arrested in this state charged with having committed a crime in another state or alleged to have escaped from confinement, or broken the terms of bail, probation, or parole may waive the issuance and service of the warrant provided for in AS 12.70.060 and 12.70.070 and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge or magistrate within this state a writing that states that the person consents to return to the demanding state; however, before the waiver is executed or subscribed by that person, the judge or magistrate shall inform that person of the right to the issuance and service of a warrant of extradition and of the right to apply for a writ of habeas corpus as provided for in AS 12.70.090 .

(b) If and when that consent is executed, it shall immediately be forwarded to the office of the governor of this state and filed therein. The judge or magistrate shall direct the officer having the person in custody to deliver immediately that person to the duly accredited agent of the demanding state, and shall deliver or cause to be delivered to the agent a copy of the consent.

(c) Nothing in this section is considered to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be considered to be an exclusive procedure or to limit the powers, rights, or duties of the officers of the demanding state or of this state.



Sec. 12.70.250. - Nonwaiver by this state.

Nothing in this chapter is considered to constitute a waiver by this state of its right, power, or privilege to try the demanded person for crime committed within this state, or of its right, power, or privilege to regain custody of that person by extradition proceedings or otherwise for the purpose of trial, sentence, or punishment for a crime committed within this state, nor shall a proceeding had under these sections which results in, or fails to result in, extradition be deemed a waiver by this state of any of its rights, privileges, or jurisdiction in any way whatsoever.



Sec. 12.70.260. - No immunity from other criminal prosecutions while in this state.

After a person has been brought back to this state through extradition proceedings, or after waiver of extradition proceedings by that person, that person may be tried in this state for other crimes which the person may be charged with having committed here as well as that specified in the requisition for extradition.



Sec. 12.70.270. - Interpretation.

The provisions of this chapter shall be so interpreted and construed as to effectuate the general purposes to make uniform the law of those states that enact it.



Sec. 12.70.280. - Definitions.

In this chapter

(1) "executive authority" includes the governor and a person performing the functions of governor in a state other than this state;

(2) "governor" includes a person performing the functions of governor by authority of the law of this state;

(3) "state," referring to a state other than this state, includes another state or possession of the United States.



Sec. 12.70.290. - Short title.

This chapter may be cited as the Uniform Criminal Extradition Act.






Chapter 12.72. - POST-CONVICTION RELIEF PROCEDURES FOR PERSONS CONVICTED OF CRIMINAL OFFENSES

Sec. 12.72.010. - Scope of post-conviction relief.

A person who has been convicted of, or sentenced for, a crime may institute a proceeding for post-conviction relief if the person claims

(1) that the conviction or the sentence was in violation of the Constitution of the United States or the constitution or laws of this state;

(2) that the court was without jurisdiction to impose sentence;

(3) that a prior conviction has been set aside and the prior conviction was used as a statutorily required enhancement of the sentence imposed;

(4) that there exists evidence of material facts, not previously presented and heard by the court, that requires vacation of the conviction or sentence in the interest of justice;

(5) that the person's sentence has expired, or the person's probation, parole, or conditional release has been unlawfully revoked, or the person is otherwise unlawfully held in custody or other restraint;

(6) that the conviction or sentence is otherwise subject to collateral attack upon any ground or alleged error previously available under the common law, statutory law, or other writ, motion, petition, proceeding, or remedy;

(7) that

(A) there has been a significant change in law, whether substantive or procedural, applied in the process leading to the person's conviction or sentence;

(B) the change in the law was not reasonably foreseeable by a judge or a competent attorney;

(C) it is appropriate to retroactively apply the change in law because the change requires observance of procedures without which the likelihood of an accurate conviction is seriously diminished; and

(D) the failure to retroactively apply the change in law would result in a fundamental miscarriage of justice, which is established by demonstrating that, had the changed law been in effect at the time of the applicant's trial, a reasonable trier of fact would have a reasonable doubt as to the guilt of the applicant;

(8) that after the imposition of sentence, the applicant seeks to withdraw a plea of guilty or nolo contendere in order to correct manifest injustice under the Alaska Rules of Criminal Procedure; or

(9) that the applicant was not afforded effective assistance of counsel at trial or on direct appeal.



Sec. 12.72.020. - Limitations on applications for post-conviction relief.

(a) A claim may not be brought under AS 12.72.010 or the Alaska Rules of Criminal Procedure if

(1) the claim is based on the admission or exclusion of evidence at trial or on the ground that the sentence is excessive;

(2) the claim was, or could have been but was not, raised in a direct appeal from the proceeding that resulted in the conviction;

(3) the later of the following dates has passed, except that if the applicant claims that the sentence was illegal there is no time limit on the claim:

(A) if the claim relates to a conviction, two years after the entry of the judgment of the conviction or, if the conviction was appealed, one year after the court's decision is final under the Alaska Rules of Appellate Procedure;

(B) if the claim relates to a court revocation of probation, two years after the entry of the court order revoking probation or, if the order revoking probation was appealed, one year after the court's decision is final under the Alaska Rules of Appellate Procedure;

(4) one year or more has elapsed from the final administrative decision of the Board of Parole or the Department of Corrections that is being collaterally attacked;

(5) the claim was decided on its merits or on procedural grounds in any previous proceeding; or

(6) a previous application for post-conviction relief has been filed under this chapter or under the Alaska Rules of Criminal Procedure.

(b) Notwithstanding (a)(3) and (4) of this section, a court may hear a claim

(1) if the applicant establishes due diligence in presenting the claim and sets out facts supported by admissible evidence establishing that the applicant

(A) suffered from a physical disability or from a mental disease or defect that precluded the timely assertion of the claim; or

(B) was physically prevented by an agent of the state from filing a timely claim;

(2) based on newly discovered evidence if the applicant establishes due diligence in presenting the claim and sets out facts supported by evidence that is admissible and

(A) was not known within

(i) two years after entry of the judgment of conviction if the claim relates to a conviction;

(ii) two years after entry of a court order revoking probation if the claim relates to a court's revocation of probation; or

(iii) one year after an administrative decision of the Board of Parole or the Department of Corrections is final if the claim relates to the administrative decision;

(B) is not cumulative to the evidence presented at trial;

(C) is not impeachment evidence; and

(D) establishes by clear and convincing evidence that the applicant is innocent.

(c) Notwithstanding (a)(6) of this section, a court may hear a claim based on a final administrative decision of the Board of Parole or the Department of Corrections if

(1) the claim was not and could not have been challenged in a previous application for post-conviction relief filed under this chapter or under the Alaska Rules of Criminal Procedure; and

(2) a previous application for post-conviction relief relating to the administrative decision has not been filed under this chapter or under the Alaska Rules of Criminal Procedure.



Sec. 12.72.030. - Filing of application for post-conviction relief.

An application for post-conviction relief shall be filed with the clerk at the court location where the underlying criminal case is filed.



Sec. 12.72.040. - Burden of proof in post-conviction relief proceedings.

A person applying for post-conviction relief must prove all factual assertions by clear and convincing evidence.






Chapter 12.75. - HABEAS CORPUS

Sec. 12.75.010. - Persons entitled to prosecute writ.

A person imprisoned or otherwise restrained of liberty under any pretense whatsoever, except in the cases specified in AS 12.75.020 , may prosecute a writ of habeas corpus to inquire into the cause of the imprisonment or restraint, and, if illegal, to be released from custody or to be granted another remedy as law and justice require. Procedure may be as prescribed in the Rules of Civil Procedure.



Sec. 12.75.020. - Persons not entitled to prosecute writ.

A person properly imprisoned or restrained by virtue of the legal judgment of a competent tribunal of civil or criminal jurisdiction, or by virtue of an execution regularly and lawfully issued upon that judgment or decree shall not be allowed to prosecute the writ.



Sec. 12.75.030. - Offense not bailable.

When it appears that the cause or offense for which the person prosecuting the writ is imprisoned or restrained is not bailable, the production of the party may be dispensed with and the writ issued accordingly.



Sec. 12.75.040. - Production of body.

The person on whom a writ is served shall bring the body of the person in custody or under restraint, according to the command of the writ, except in the cases provided in AS 12.75.050 .



Sec. 12.75.050. - Hearing without production of person.

When, from the sickness or infirmity of the person directed to be produced, that person cannot without danger be brought before the court, the person in whose custody or power that person is may state that fact in the return to the writ. If the court is satisfied of the truth of the return and the return is otherwise sufficient, the court shall proceed to decide on the return and to dispose of the matter as if the party had been produced.



Sec. 12.75.060. - Proceedings on disobedience of writ.

If the person upon whom the writ is served refuses or neglects to obey it within the time required, and no sufficient excuse is shown, it is the duty of the court before whom the writ is returnable, upon due proof of service, to immediately issue a warrant against that person, directed to a peace officer commanding the officer to immediately apprehend and bring the person before the court. Upon that person being brought before the court, the court shall commit that person to custody until the person makes return to the writ and complies with any order that may be made.



Sec. 12.75.070. - Precept to peace officer.

A court that issues a writ without requiring the production of the person or that issues a warrant may also, at any time before final decision, issue a precept to the peace officer to whom the writ or warrant is directed commanding the officer to immediately bring the person for whose benefit the writ was allowed before the court. That person shall remain in the custody of the peace officer until discharged, remanded, or the matter is otherwise disposed of as law and justice require.



Sec. 12.75.080. - Discharge of party.

If no legal cause is shown for the imprisonment or restraint, or for its continuation, the court shall discharge the party from the custody or restraint under which the party is held or grant any other appropriate remedy.



Sec. 12.75.090. - Remand of party legally detained.

The court shall remand the party if it appears that the party is legally detained in custody.



Sec. 12.75.100. - Remedy of person in custody by virtue of civil process.

If it appears on the return of the writ that the prisoner is in custody by virtue of an order or civil process of a court legally constituted, or issued by an officer in the course of judicial proceedings before the officer, authorized by law, the prisoner shall be discharged or granted any other appropriate remedy in any of the following cases:

(1) when the jurisdiction of the court or officer has been exceeded, either as to matter, place, sum, or person;

(2) when, though the original imprisonment was lawful, yet by some act, omission, or event that has taken place afterwards, the party has become entitled to a discharge or other remedy;

(3) when the order or process is defective in some matter of substance required by law, rendering the process void;

(4) when the order or process, though in proper form, has been issued in a case not allowed by law;

(5) when the person having the custody of the prisoner under the order or process is not the person empowered by law to detain the prisoner; or

(6) when the order or process is not authorized by a judgment of a court or by a provision of law.



Sec. 12.75.110. - Limitation on scope of court's inquiry.

Sec. 12.75.110. Limitation on scope of court's inquiry.

No court or judge, on the return of a writ of habeas corpus, may inquire into the legality or justice of any order, judgment, or process specified in AS 12.75.020 or into the justice, propriety, or legality of a commitment for a contempt made by a court, officer, or body, according to law, and charged in the commitment, as provided by law.



Sec. 12.75.120. - Proceedings where commitment irregular.

If it appears by the testimony offered with the return, or upon the hearing that the party is probably guilty of a criminal offense, the court, although the commitment is irregular, shall immediately remand the party to the custody of the proper person.



Sec. 12.75.130. - Custody of party pending judgment.

Until judgment is given upon the return, the party may either be committed to the custody of a peace officer or placed in the officer's care or under such custody as the party's age or circumstances require.



Sec. 12.75.140. - Admission to bail.

A person prosecuting a writ of habeas corpus may, at any time after the writ is allowed, be admitted to bail by the court allowing the writ, or by another judge or magistrate designated by that court or judge, pending the hearing upon the writ and the final order of the court and, in case of appeal, during the pendency of the appeal and until the final order of the appellate court. The bail shall be by written undertaking and executed as bail upon arrest, and the undertaking shall be conditioned that the person so admitted to bail shall appear in the designated court or before the designated judge or magistrate whenever required, and shall at all times be amenable to the order or process of that court, judge, or magistrate, and that if the person fails to perform either of those conditions, the surety or sureties on the undertaking will pay to the state the sum in which that person is so admitted to bail.



Sec. 12.75.150. - Effect of admitting to bail.

The admitting to bail of a person prosecuting a writ of habeas corpus does not in any manner affect the writ or other proceedings or the full right of that person to have the cause and legality of the person's imprisonment inquired into and determined both in the trial court and upon appeal.



Sec. 12.75.160. - Enforcing judgment of discharge.

Obedience to a judgment for the discharge of a person imprisoned or restrained, pursuant to the provisions of this chapter, may be enforced by the court by proceedings for a contempt. A peace officer or other person is not liable to an action or proceeding for obeying the judgment of discharge.



Sec. 12.75.170. - Discharge as bar to subsequent restraint.

No person who has been discharged by the order of a court upon habeas corpus shall again be imprisoned, restrained, or kept in custody for the same cause except in the following cases:

(1) if the party has been discharged from a commitment on a criminal charge and is afterwards committed for the same offense by legal order or process;

(2) if, after a judgment or discharge for a defect of evidence, or for a material defect in the commitment, in a criminal case, the party is again arrested on sufficient evidence and committed by legal process for the same offense;

(3) if, after a civil action, the party has been discharged for any illegality in the judgment, decree, or process specified in AS 12.75.100, and is afterwards imprisoned for the same cause of action;

(4) if, in a civil action, the party has been discharged from commitment on an order of arrest, and is afterwards committed on execution, in the same action, or on order of arrest in another action, after the dismissal of the first action.



Sec. 12.75.180. - Grounds for warrant in lieu of writ.

When it appears to a court authorized to issue the writ of habeas corpus that a person is illegally imprisoned or restrained, and that there is good reason to believe that the person will be carried out of the state or suffer some irreparable injury before the person can be relieved by the issuing of a writ of habeas corpus, a court or judge authorized to issue the writ may issue a warrant reciting the facts, and directed to a peace officer commanding the officer to immediately bring the person before the court to be dealt with according to law.



Sec. 12.75.190. - Warrant may include command for arrest of defendant.

When the proof mentioned in AS 12.75.180 is also sufficient to justify the arrest of the person having the party in custody, as for a criminal offense, committed in the taking or detaining of the party, the warrant may also contain an order for the arrest of the person for that offense.



Sec. 12.75.200. - Warrant in lieu of writ.

The peace officer to whom the warrant is directed shall execute it by bringing the party named and the person who detains the party, if so commanded by the warrant, before the judge issuing the warrant. The person detaining the party shall make a return to the warrant as in the case of a writ of habeas corpus, and a proceeding shall be had as if a writ of habeas corpus had been issued in the first instance.



Sec. 12.75.210. - Proceedings as to person having party in custody.

If the person having the party in custody is brought before the court as for a criminal offense, the person shall be examined, committed, bailed, or discharged by the court in like manner as in other criminal cases of the same nature.



Sec. 12.75.220. - Penalty for refusing to deliver copy of or obey authority to detain party.

If a peace officer or other person refuses to deliver a copy of an order, warrant, process, or other authority by which the officer or other person detains a person to anyone who demands a copy and tenders the fees therefor, the officer or other person shall forfeit and pay to the person detained a sum of not more than $200.



Sec. 12.75.230. - Appeal.

A party to a proceeding by habeas corpus may appeal from the judgment of the court refusing to allow the writ or a final judgment therein in like manner and with like effect as in an action. No question once finally determined upon a proceeding by habeas corpus shall be re-examined upon another or subsequent proceeding of the same kind.






Chapter 12.80. - MISCELLANEOUS PROVISIONS

Sec. 12.80.010. - Contempt.

The provisions of the Code of Civil Procedure relating to contempt (AS 09.50.010 - 09.50.060) shall apply in criminal actions.



Sec. 12.80.020. - Indictment, information and complaint.

No person shall be held to answer for an infamous crime, unless on a presentment or indictment of a grand jury, except in cases arising in the armed forces in time of war or public danger. Indictment may be waived by the accused. In that case the prosecution shall be by information or complaint in the manner and form set out in the Rules of Criminal Procedure.



Sec. 12.80.030. - Taxation of costs.

Costs may not be taxed to the defendant in a criminal action or proceeding begun or prosecuted in any of the courts of the state unless otherwise ordered by supreme court rule.



Sec. 12.80.040. - Violations and infractions.

Except as provided in AS 11.81.900 (b) and AS 28.40.050 (d), all laws of the state relating to misdemeanors apply to violations and infractions, including the powers of peace officers, the jurisdiction of courts, and the periods for commencing actions and for bringing a case to trial.



Sec. 12.80.050. - [Renumbered as AS 12.45.086 ].

Repealed or Renumbered



Sec. 12.80.060. - Fingerprinting.

(a) When a person is arrested for an offense, with or without a warrant, fingerprints of the person may be taken by the law enforcement agency with custody of the person. If the law enforcement agency with custody of the person does not take the fingerprints, the person's fingerprints shall be taken by the correctional facility where the person is lodged following the arrest.

(b) At the initial court appearance or arraignment of a person for an offense, the court shall determine if the person's fingerprints have been taken in connection with the offense. If the court is unable to conclusively determine that the person's fingerprints have been taken, the court shall order the person to submit to fingerprinting within 24 hours at the appropriate correctional facility or another place for taking fingerprints that is more appropriate.

(c) When a defendant is sentenced or otherwise adjudicated for an offense, the court shall determine if legible fingerprints have been taken in connection with the proceedings. If the court is unable to conclusively determine that legible fingerprints have been taken, the court shall order that the defendant, as a condition of sentence, adjudication, suspended imposition of sentence, probation, or release, submit to fingerprinting within 24 hours at the appropriate correctional facility or another place for taking fingerprints that is more appropriate.

(d) The Department of Public Safety shall develop standard forms and procedures for the taking of fingerprints under this section. Fingerprints shall be

(1) taken on a form, and in the manner, prescribed by the Department of Public Safety; and

(2) forwarded within five working days to the Department of Public Safety.

(e) When the Department of Public Safety receives fingerprints of a person in connection with an offense, the Department of Public Safety shall make a reasonable effort to confirm the identity of the person fingerprinted. If the Department of Public Safety finds that the person fingerprinted has criminal history record information under a name other than the name submitted with the fingerprints, the Department of Public Safety shall promptly notify the officer, agency, or facility that took the fingerprints.

(f) If the arresting officer, the law enforcement agency that employs the officer, or the correctional facility where fingerprints were taken is notified by the Department of Public Safety that fingerprints taken under this section are not legible, the officer, agency, or facility shall make a reasonable effort to obtain a legible set of fingerprints. If legible fingerprints cannot be obtained within a reasonable period of time, and if the illegible fingerprints were taken under a court order, the officer or agency shall inform the court, which shall order the defendant to submit to fingerprinting again.

(g) In this section,

(1) "correctional facility" has the meaning given in AS 33.30.901 ;

(2) "offense" means conduct subjecting a person to arrest as an adult offender, or as a juvenile charged as an adult,

(A) due to a violation of a federal or state criminal law, or municipal criminal ordinance;

(B) under AS 12.25.180 ;

(C) under AS 12.30.060 ; or

(D) under AS 12.70.






Chapter 12.85. - GENERAL PROVISIONS

Sec. 12.85.010. - Applicability of title and supreme court rules.

The provisions of this title apply to all criminal actions and proceedings in all courts except where specific provision is otherwise made or where the Rules of Criminal Procedure adopted by the supreme court under its constitutional authority apply. This title governs all proceedings in actions brought after January 1, 1963, and all further proceedings in actions then pending, except to the extent that, in the opinion of the court, their application in a particular action pending when the rules take effect would not be feasible, or would work injustice, in which event, the laws in effect before January 1, 1963, apply.



Sec. 12.85.020. - Short title.

This title may be cited as the Code of Criminal Procedure.



Sec. 12.99.999. - Title 13. Estates, Guardianships, Transfers, Trusts.

Title 13. Estates, Guardianships, Transfers, Trusts.

UNIFORM PROBATE CODE TABLE

The following table shows the Uniform Probate Code (UPC) derivation of the statutes that comprise the Alaska version of the UPC.

AS UPC

13.06.005 1-101

13.06.010 1-102

13.06.015 1-103

13.06.020 1-104

16.06.025 1-105

13.06.030 1-106

13.06.035 1-107

13.06.040 1-108

16.06.050 1-201

13.06.060 1-301

16.06.065 1-302

13.06.070 1-303

13.06.080 1-305

13.06.085 1-306

13.06.090 1-307

13.06.100 1-310

13.06.110 1-401

13.06.115 1-402

13.06.120 1-403

13.12.101 2-101

13.12.102 2-102

13.12.103 2-103

13.12.104 2-104

13.12.105 2-105

13.12.106 2-106

13.12.107 2-107

13.12.108 2-108

13.12.109 2-109

13.12.110 2-110

13.12.111 2-111

13.12.113 2-113

13.12.114 2-114

13.12.201 2-201

13.12.202 2-202

13.12.203 2-203

13.12.204 2-204

13.12.205 2-205

13.12.206 2-206

13.12.207 2-207

13.12.208 2-208

13.12.209 2-209

13.12.210 2-210

13.12.211 2-211

13.12.212 2-212

13.12.213 2-213

13.12.214 2-214

13.12.301 2-301

13.12.302 2-302

13.12.401 2-401

13.12.402 2-402

13.12.403 2-403

13.12.404 2-404

13.12.405 2-405

13.12.501 2-501

13.12.502 2-502

13.12.504 2-504

13.12.505 2-505

13.12.506 2-506

13.12.507 2-507

13.12.508 2-508

13.12.509 2-509

13.12.510 2-510

13.12.511 2-511

13.12.512 2-512

13.12.513 2-513

13.12.514 2-514

13.12.515 2-515

13.12.516 2-516

13.12.517 2-517

13.12.601 2-601

13.12.602 2-602

13.12.603 2-603

13.12.604 2-604

13.12.605 2-605

13.12.606 2-606

13.12.607 2-607

13.12.608 2-608

13.12.609 2-609

13.12.701 2-701

13.12.702 2-702

13.12.703 2-703

13.12.704 2-704

13.12.705 2-705

13.12.706 2-706

13.12.707 2-707

13.12.708 2-708

13.12.709 2-709

13.12.710 2-710

13.12.711 2-711

13.12.712 none

13.12.720 none

13.12.801 2-801

13.12.802 2-802

13.12.803 2-803

13.12.804 2-804

13.12.907 2-907

13.12.912 2-1002

13.12.913 2-1003

13.12.914 2-1004

13.12.915 2-1005

13.12.916 2-1006

13.12.917 2-1007

13.12.918 2-1008

13.12.919 2-1009

13.12.920 2-1010

13.12.921 2-1001

13.16.005 3-101

13.16.010 3-102

13.16.015 3-103

13.16.020 3-104

13.16.025 3-105

13.16.030 3-111

13.16.035 3-107

13.16.040 3-108

13.16.045 3-109

13.16.055 3-201

13.16.060 3-202

13.16.065 3-203

13.16.070 3-204

13.16.080 3-301

13.16.085 3-302

13.16.090 3-303

13.16.095 3-304

13.16.100 3-305

13.16.105 3-306

13.16.110 3-307

13.16.115 3-308

13.16.120 3-309

13.16.125 3-310

13.16.130 3-311

13.16.140 3-401

13.16.145 3-402

13.16.150 3-403

13.16.155 3-404

13.16.160 3-405

13.16.165 3-406

13.16.170 3-407

13.16.175 3-408

13.16.180 3-409

13.16.185 3-410

13.16.190 3-411

13.16.195 3-412

13.16.200 3-413

13.16.205 3-414

13.16.215 3-501

13.16.220 3-502

13.16.225 3-503

13.16.230 3-504

13.16.235 3-505

13.16.245 3-601

13.16.250 3-602

13.16.255 3-603

13.16.260 3-604

13.16.265 3-605

13.16.270 3-606

13.16.275 3-607

13.16.280 3-608

13.16.285 3-609

13.16.290 3-610

13.16.295 3-611

13.16.300 3-612

13.16.305 3-613

13.16.310 3-614

13.16.315 3-615

13.16.320 3-616

13.16.325 3-617

13.16.330 3-618

13.16.340 3-701

13.16.345 3-702

13.16.350 3-703

13.16.355 3-704

13.16.360 3-705

13.16.365 3-706

13.16.370 3-707

13.16.375 3-708

13.16.380 3-709

13.16.385 3-710

13.16.390 3-711

13.16.395 3-712

13.16.400 3-713

13.16.405 3-714

13.16.410 3-715

13.16.415 3-716

13.16.420 3-717

13.16.425 3-718

13.16.430 3-719

13.16.435 3-720

13.16.440 3-721

13.16.450 3-801

13.16.455 3-802

13.16.460 3-803

13.16.465 3-804

13.16.470 3-805

13.16.475 3-806

13.16.480 3-807

13.16.485 3-808

13.16.490 3-809

13.16.495 3-810

13.16.500 3-811

13.16.505 3-812

13.16.510 3-813

13.16.515 3-814

13.16.520 3-815

13.16.525 3-816

13.16.535 3-901

13.16.540 3-902

13.16.545 3-903

13.16.550 3-904

13.16.555 3-905

13.16.560 3-906

13.16.565 3-907

13.16.570 3-908

13.16.575 3-909

13.16.580 3-910

13.16.585 3-911

13.16.590 3-912

13.16.595 3-913

13.16.600 3-914

13.16.605 3-915

13.16.610 3-916

13.16.620 3-1001

13.16.625 3-1002

13.16.630 3-1003

13.16.635 3-1004

13.16.640 3-1005

13.16.645 3-1006

13.16.650 3-1007

13.16.655 3-1008

13.16.665 3-1101

13.16.670 3-1102

13.16.680 3-1201

13.16.685 3-1202

13.16.690 3-1203

13.16.695 3-1204

13.16.700 none

13.16.705 none

13.21.005 4-101

13.21.010 none

13.21.015 4-201

13.21.020 4-202

13.21.025 4-203

13.21.030 4-204

13.21.035 4-205

13.21.040 4-206

13.21.045 4-207

13.21.055 4-301

13.21.060 4-302

13.21.065 4-303

13.21.075 4-401

13.26.005 5-101

13.26.005(9) 5-308

13.26.010 5-102

13.26.013 none

13.26.015 5-013

13.26.020 5-104

13.26.030 5-201

13.26.035 5-202

13.26.040 5-203

13.26.045 5-204

13.26.050 5-205

13.26.055 5-206

13.26.060 5-207

13.26.065 5-208

13.26.070 5-209

13.26.075 5-210

13.26.080 5-211

13.26.085 5-212

13.26.090 none

13.26.095 5-301

13.26.100 5-302

13.26.105 5-303

13.26.106 5-303

13.26.107 5-303

13.26.108 5-303

13.26.109 5-303

13.26.111 none

13.26.112 5-304

13.26.113 5-303

13.26.114 none

13.26.115 5-305

13.26.116 none

13.26.117 none

13.26.118 none

13.26.120 5-306

13.26.125 5-307

13.26.131 none

13.26.135 5-309

13.26.140 5-310

13.26.141 none

13.26.145 5-311

13.26.150 5-312

13.26.155 5-313

13.26.165 5-401

13.26.170 5-402

13.26.175 5-403

13.26.180 5-404

13.26.185 5-405

13.26.190 5-406

13.26.195 5-407

13.26.200 5-408

13.26.205 5-419

13.26.210 5-411

13.26.215 5-411

13.26.220 5-412

13.26.225 5-413

13.26.230 5-414

13.26.235 5-415

13.26.240 5-416

13.26.245 5-417

13.26.250 5-418

13.26.255 5-419

13.26.260 5-420

13.26.265 5-421

13.26.270 5-422

13.26.275 5-423

13.26.280 5-424

13.26.285 5-245

13.26.290 5-426

13.26.295 5-427

13.26.300 5-428

13.26.305 5-429

13.26.310 5-430

13.26.315 5-431

13.26.320 none

13.26.325 5-501

13.26.330 5-502

13.26.360 none

13.26.370 none

13.26.380 none

13.26.390 none

13.26.400 none

13.26.410 none

13.33.101 6-101

13.33.201 6-201

13.33.202 6-202

13.33.203 6-203

13.33.204 6-204

13.33.205 6-205

13.33.206 6-206

13.33.211 6-211

13.33.212 6-212

13.33.213 6-213

13.33.214 6-214

13.33.215 6-215

13.33.216 6-216

13.33.221 6-221

13.33.222 6-222

13.33.223 6-223

13.33.224 6-224

13.33.225 6-225

13.33.226 6-226

13.33.227 6-227

13.33.301 6-301

13.33.302 6-302

13.33.303 6-303

13.33.304 6-304

13.33.305 6-305

13.33.306 6-306

13.33.307 6-307

13.33.308 6-308

13.33.309 6-309

13.33.310 6-310

13.36.005 7-101

13.36.010 7-102

13.36.015 7-103

13.36.020 7-104

13.36.025 7-105

13.36.035 7-201

13.36.040 7-202

13.36.045 7-203

13.36.050 7-204

13.36.055 7-205

13.36.060 7-206

13.36.070 7-301

13.36.075 7-302

13.36.080 7-303

13.36.085 7-304

13.36.090 7-305

13.36.095 7-306

13.36.100 7-307

13.36.300 none









Title 13 - DECEDENTS' ESTATES, GUARDIANSHIPS, TRANSFERS, AND TRUSTS

Chapter 13.05. - WILLS



Chapter 13.06. - GENERAL PROVISIONS, DEFINITIONS, AND PROBATE JURISDICTION OF COURT

Article 01 - SHORT TITLE, CONSTRUCTION, GENERAL PROVISIONS

Sec. 13.06.005. - Short title.

AS 13.06 - AS 13.36 shall be known and may be cited as the Uniform Probate Code.



Sec. 13.06.010. - Purposes; rule of construction.

(a) AS 13.06 - AS 13.36 shall be liberally construed and applied to promote their underlying purposes and policies.

(b) The underlying purposes and policies of AS 13.06 - AS 13.36 are to

(1) simplify and clarify the law concerning the affairs of decedents, missing persons, protected persons, minors, and incapacitated persons;

(2) discover and make effective the intent of a decedent in distribution of the decedent's property;

(3) promote a speedy and efficient system for liquidating the estate of the decedent and making distribution to the decedent's successors;

(4) facilitate use and enforcement of certain trusts; and

(5) make uniform the law among the various jurisdictions.



Sec. 13.06.015. - Supplementary general principles of law applicable.

Unless displaced by the particular provisions of AS 13.06 - AS 13.36, the principles of law and equity supplement those provisions.



Sec. 13.06.020. - Severability.

If any provision of AS 13.06 - AS 13.36 or their application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of AS 13.06 - AS 13.36 that can be given effect without the invalid provision or application, and to this end the provisions of AS 13.06 - AS 13.36 are declared to be severable.



Sec. 13.06.025. - Construction against implied repeal.

AS 13.06 - AS 13.36 are intended to provide a unified coverage of their subject matter. No part of AS 13.06 - AS 13.36 may be impliedly repealed by subsequent legislation if it can reasonably be avoided.



Sec. 13.06.030. - Effect of fraud and evasion; limitations.

Whenever fraud has been perpetrated in connection with any proceeding or in any statement filed under AS 13.06 - AS 13.36 or if fraud is used to avoid or circumvent the provisions or purposes of AS 13.06 - AS 13.36, any person injured thereby may obtain appropriate relief against the perpetrator of the fraud or restitution from any person (other than a bona fide purchaser) benefiting from the fraud, whether innocent or not. Any proceeding must be commenced within two years after the discovery of the fraud, but no proceeding may be brought against one not a perpetrator of the fraud later than five years after the time of commission of the fraud. This section has no bearing on remedies relating to fraud practiced on a decedent during the decedent's lifetime that affects the succession of the decedent's estate.



Sec. 13.06.035. - Evidence of death or status. .

In addition to the Alaska Rules of Evidence, the following rules relating to a determination of death and status apply:

(1) death occurs when an individual has sustained either irreversible cessation of circulatory and respiratory functions or irreversible cessation of all functions of the entire brain, including the brain stem; a determination of death shall be made under accepted medical standards;

(2) a certified or authenticated copy of a death certificate purporting to be issued by an official or agency of the place where the death purportedly occurred is prima facie evidence of the fact, place, date, and time of death and the identity of the decedent;

(3) a certified or authenticated copy of a record or report of a governmental agency, domestic or foreign, that an individual is missing, detained, dead, or alive is prima facie evidence of the status and of the dates, circumstances, and places disclosed by the record or report;

(4) in the absence of prima facie evidence of death under (2) or (3) of this section, the fact of death may be established by clear and convincing evidence, including circumstantial evidence;

(5) an individual whose death is not established under (1) - (4) of this section and who is absent for a continuous period of five years, during which the individual has not been heard from, and whose absence is not satisfactorily explained after diligent search or inquiry, is presumed to be dead; the individual's death is presumed to have occurred at the end of the period unless there is sufficient evidence for determining that death occurred earlier;

(6) in the absence of evidence disputing the time of death stated on a document described in (2) or (3) of this section, a document described in (2) or (3) of this section that states a time of death 120 hours or more after the time of death of another individual, however the time of death of the other individual is determined, establishes by clear and convincing evidence that the individual survived the other individual by at least 120 hours.



Sec. 13.06.040. - Acts by holder of general power.

For the purpose of granting consent or approval with regard to the acts or accounts of a personal representative or trustee, including relief from liability or penalty for failure to post bond, to register a trust, or to perform other duties, and for purposes of consenting to modification or termination of a trust or to deviation from its terms, the sole holder or all co-holders of a presently exercisable general power of appointment, including one in the form of a power of amendment or revocation, are considered to act for beneficiaries to the extent their interests (as objects, takers in default, or otherwise) are subject to the power.






Article 02 - DEFINITIONS

Sec. 13.06.050. - General definitions for AS 13.06 - AS 13.36.

Subject to additional definitions contained in AS 13.06 - AS 13.36 that are applicable to specific provisions of AS 13.06 - AS 13.36, and unless the context otherwise requires, in AS 13.06 - AS 13.36

(1) "agent" includes an attorney-in-fact under a durable or nondurable power of attorney and an individual authorized to make decisions concerning another's health care;

(2) "application" means a written request to the registrar for an order of informal probate or appointment under AS 13.16.080 - 13.16.130;

(3) "beneficiary," as it relates to a trust beneficiary, includes a person who has a present or future interest, vested or contingent, and also includes the owner of an interest by assignment or other transfer; as it relates to a charitable trust, "beneficiary" includes a person entitled to enforce the trust; as it relates to a "beneficiary of a beneficiary designation," "beneficiary" means a beneficiary of an insurance or annuity policy, of an account with payment on death designation under AS 13.33, of a security registered in beneficiary form under AS 13.33, or of a pension, profit-sharing, retirement, or similar benefit plan, or of another nonprobate transfer at death; and, as it relates to a "beneficiary designated in a governing instrument," "beneficiary" includes a grantee of a deed, a devisee, a trust beneficiary, a beneficiary of a beneficiary designation, a donee, appointee, or taker in default of a power of appointment, and a person in whose favor a power of attorney or a power held in an individual, fiduciary, or representative capacity is exercised;

(4) "beneficiary designation" means a governing instrument naming a beneficiary of an insurance or annuity policy, of an account with payment on death designation under AS 13.33, of a security registered in beneficiary form under AS 13.33, or of a pension, profit-sharing, retirement, or similar benefit plan, or of another nonprobate transfer at death;

(5) "child" includes an individual entitled to take as a child under AS 13.06 - AS 13.36 by intestate succession from the parent whose relationship is involved, and excludes a person who is only a stepchild, a foster child, a grandchild, or a more remote descendant;

(6) "claims," in respect to estates of decedents and protected persons, includes liabilities of the decedent or protected person, whether arising in contract, in tort, or in another way, and liabilities of the estate that arise at or after the death of the decedent or after the appointment of a conservator, including funeral expenses and expenses of administration; "claims" does not include estate or inheritance taxes, or demands or disputes regarding title of a decedent or protected person to specific assets alleged to be included in the estate;

(7) "court" means the superior court in this state;

(8) "conservator" means a person who is appointed by a court to manage the estate of a protected person;

(9) "descendant" of an individual means all of the individual's descendants of all generations, with the relationship of parent and child at each generation being determined by the definition of child and parent contained in AS 13.06 - AS 13.36;

(10) "devise," when used as a noun, means a testamentary disposition of real or personal property and, when used as a verb, means to dispose of real or personal property by will;

(11) "devisee" means a person designated in a will to receive a devise; in AS 13.16, in the case of a devise to an existing trust or trustee, or to a trust or trustee described by will, the trust or trustee is the devisee and the beneficiaries are not devisees;

(12) "disability" means a cause for a protective order as described in AS 13.26.165 ;

(13) "distributee" means a person who has received property of a decedent from the decedent's personal representative other than as a creditor or purchaser; "distributee" includes a testamentary trustee only to the extent of the distributed assets, or increment to the distributed assets, remaining in the hands of the testamentary trustee; "distributee" includes a beneficiary of a testamentary trust to whom the trustee has distributed property received from a personal representative; in this paragraph, "testamentary trustee" includes a trustee to whom assets are transferred by will, to the extent of the devised assets;

(14) "estate" includes the property of the decedent, trust, or other person whose affairs are subject to AS 13.06 - AS 13.36 as originally constituted and as it exists from time to time during administration;

(15) "exempt property" means the property of a decedent's estate that is described in AS 13.12.403 ;

(16) "fiduciary" includes a personal representative, guardian, conservator, and trustee;

(17) "foreign personal representative" means a personal representative appointed by another jurisdiction;

(18) "formal proceedings" means proceedings conducted before a judge with notice to interested persons;

(19) "governing instrument" means a deed, a will, a trust, an insurance or annuity policy, an account with payment on death designation under AS 13.33, a security registered in beneficiary form under AS 13.33, a pension, profit-sharing, retirement, or similar benefit plan, an instrument creating or exercising a power of appointment or a power of attorney, or a dispositive, appointive, or nominative instrument of a similar type;

(20) "guardian" means a person who has qualified as a guardian of a minor or incapacitated person in accordance with testamentary or court appointment, but excludes a person who is merely a guardian ad litem;

(21) "heirs," except as controlled by AS 13.12.711 , means a person, including the surviving spouse and the state, who is entitled under the statutes of intestate succession to the property of a decedent;

(22) "incapacitated person" has the meaning given in AS 13.26.005 ;

(23) "informal proceedings" means those proceedings conducted without notice to interested persons by an officer of the court acting as a registrar for probate of a will or appointment of a personal representative;

(24) "interested person" includes heirs, devisees, children, spouses, creditors, beneficiaries, and other persons having property rights in or claims against a trust estate or the estate of a decedent, ward, or protected person; "interested person" also includes persons having priority for appointment as personal representative, and other fiduciaries representing interested persons; "interested person," as it relates to particular persons, may vary from time to time and its meaning shall be determined according to the particular purposes of, and matter involved in, a proceeding;

(25) "issue" of a person means a descendant under (9) of this section;

(26) "joint tenants with the right of survivorship" includes co-owners of property held under circumstances that entitle one or more of the co-owners to the whole of the property on the death of one or more of the other co-owners, but excludes forms of co-ownership registration in which the underlying ownership of each party is in proportion to that party's contribution;

(27) "lease" includes an oil, gas, or mineral lease;

(28) "letters" includes letters testamentary, letters of guardianship, letters of administration, and letters of conservatorship;

(29) "minor" means a person who is under 18 years of age;

(30) "mortgage" means a conveyance, agreement, or arrangement in which property is encumbered or used as security;

(31) "nonresident decedent" means a decedent who was domiciled in another jurisdiction at the time of the decedent's death;

(32) "organization" means a corporation, business trust, estate, trust, partnership, joint venture, association, government or governmental subdivision or agency, or another legal or commercial entity;

(33) "parent" includes a person entitled to take, or who would be entitled to take if a child dies without a will, as a parent under AS 13.06 - AS 13.36 by intestate succession from the child whose relationship is in question, and excludes a person who is only a stepparent, foster parent, or grandparent;

(34) "payor" means a trustee, insurer, business entity, employer, government, governmental agency or subdivision, or another person authorized or obligated by law or a governing instrument to make payments;

(35) "person" means an individual or an organization;

(36) "personal representative" includes an executor, an administrator, a successor personal representative, a special administrator, and a person who performs substantially the same function under the law governing their status; "general personal representative" excludes a special administrator;

(37) "petition" means a written request to the court for an order after notice;

(38) "proceeding" includes an action at law and a suit in equity;

(39) "property" means anything that may be the subject of ownership, and includes both real and personal property and an interest in real or personal property;

(40) "protected person" has the meaning given in AS 13.26.005 ;

(41) "protective proceeding" has the meaning given in AS 13.26.005 ;

(42) "registrar" means the official of the court designated to perform the functions of registrar under AS 13.06.090 ;

(43) "security" includes a note, a stock, a treasury stock, a bond, a debenture, an evidence of indebtedness, a certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under an oil, gas, or mining title or lease, a collateral trust certificate, a transferable share, a voting trust certificate, an interest or instrument commonly known as a security, or a certificate of interest or participation in, a temporary or interim certificate, receipt, or certificate of deposit for, or a warrant or right to subscribe to or purchase, one of the items identified in this paragraph;

(44) "settlement," in reference to a decedent's estate, includes the full process of administration, distribution, and closing;

(45) "special administrator" means a personal representative as described by AS 13.16.310 - 13.16.330;

(46) "state" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or insular possession subject to the jurisdiction of the United States;

(47) "successor personal representative" means a personal representative, other than a special administrator, who is appointed to succeed a previously appointed personal representative;

(48) "successor" means a person, other than a creditor, who is entitled to property of a decedent under the decedent's will or AS 13.06 - AS 13.36;

(49) "supervised administration" refers to the proceedings described in AS 13.16.215 - 13.16.235;

(50) "survive" means to not predecease an event, including the death of another individual, or to not be considered to predecease an event under AS 13.12.104 or 13.12.702; "survive" includes its derivatives, including "survives," "survived," "survivor," and "surviving";

(51) "testacy proceeding" means a proceeding to establish a will or determine intestacy;

(52) "testator" includes an individual of either sex;

(53) "trust" includes an express trust, private or charitable, with additions to the trust, wherever and however created; "trust" also includes a trust created or determined by judgment or decree under which the trust is to be administered in the manner of an express trust; "trust" excludes other constructive trusts, resulting trusts, conservatorships, personal representatives, trust accounts that are POD designation accounts under AS 13.33.201 - 13.33.227, custodial arrangements under AS 13.26 or AS 13.46, business trusts providing for certificates to be issued to beneficiaries, common trust funds, voting trusts, security arrangements, liquidation trusts, trusts for the primary purpose of paying debts, dividends, interest, salaries, wages, profits, pensions, or employee benefits of any kind, and any arrangement under which a person is nominee or escrowee for another;

(54) "trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court;

(55) "ward" has the meaning given in AS 13.26.005 ;

(56) "will" includes a codicil and a testamentary instrument that merely appoints an executor, revokes or revises another will, nominates a guardian, or expressly excludes or limits the right of an individual or class to succeed to property of the decedent passing by intestate succession.






Article 03 - SCOPE, JURISDICTION, AND COURTS

Sec. 13.06.060. - Territorial application.

Except as otherwise provided in AS 13.06 - AS 13.36, AS 13.06 - AS 13.36 applies to

(1) the affairs and estates of decedents, missing persons, and persons to be protected, domiciled in this state,

(2) the property of nonresidents located in this state or property coming into the control of a fiduciary who is subject to the laws of this state,

(3) incapacitated persons and minors in this state,

(4) survivorship and related accounts in this state, and

(5) trusts subject to administration in this state.



Sec. 13.06.065. - Subject matter jurisdiction.

To the full extent permitted by the constitution, the court has jurisdiction over all subject matter relating to

(1) estates of decedents, including construction of wills and determination of heirs and successors of decedents, and estates of protected persons;

(2) protection of minors and incapacitated persons; and

(3) trusts.



Sec. 13.06.068. - Choice of law; validity.

(a) Subject to the other provisions of this section, the formal validity, intrinsic validity, effect, interpretation, revocation, or alteration of a testamentary disposition of real property and the manner in which the property descends at death when not disposed of by will are determined by the law of the jurisdiction in which the land is situated.

(b) Subject to the other provisions of this section, the intrinsic validity, effect, revocation, or alteration of a testamentary disposition of personal property and the manner in which the property devolves at death when not disposed of by will are determined by the law of the jurisdiction in which the decedent was domiciled at death.

(c) A will disposing of personal property, wherever situated, or real property situated in this state made within or outside this state by a domiciliary or nondomiciliary of the state where the property is situated, is formally valid and admissible to probate in this state if the will is in writing and signed by the testator and otherwise executed and attested to under the local law of

(1) this state;

(2) the jurisdiction where the will was executed at the time of execution; or

(3) the jurisdiction where the testator was domiciled, either at the time of execution or at death.

(d) A testamentary disposition of personal property intrinsically valid under the law of the jurisdiction where the testator was domiciled when the will was executed is not affected by a subsequent change in the domicile of the testator to a jurisdiction under the law of which the disposition is intrinsically invalid.

(e) The interpretation of a testamentary disposition of personal property shall be made under the local law of the jurisdiction where the testator was domiciled when the will was executed.

(f) Whether a testamentary disposition of personal property is effectively revoked or altered by a subsequent testamentary instrument or by a physical act to or on the will by which the testamentary disposition was made is determined by the local law of the jurisdiction where the testator was domiciled when the subsequent instrument was executed or the physical act performed.

(g) Subject to (d) - (f) of this section, the intrinsic validity, effect, revocation, or alteration of a testamentary disposition by which a power of appointment over personal property is exercised and the question of whether the power has been exercised at all are determined by

(1) in the case of a presently exercisable general power of appointment, the local law of the jurisdiction where the donee of the power was domiciled at the time of death;

(2) in the case of a general power of appointment exercisable by will alone or a special power of appointment, the local law of the jurisdiction

(A) that the donor of the power expressly selected in the governing instrument to govern the disposition; or

(B) where the donor of the power was domiciled at the time of death if the donor did not expressly select in the governing instrument a jurisdiction to govern the disposition.

(h) The formal validity of a will by which a power of appointment over personal property is exercised is determined under (b) of this section on the basis that the testator referred to in (b) of this section is the donee of the power.

(i) When a testator, who is not domiciled in this state at the time of death, provides in the testator's will that the testator elects to have the disposition of the testator's property situated in this state governed by the local law of this state, the intrinsic validity, including the testator's general capacity, effect, interpretation, revocation, or alteration of the provision, is determined by the local law of this state. The formal validity of the will is determined under (b) of this section.

(j) Notwithstanding the definition of "real property," as set out in (l) of this section, whether an estate in, leasehold of, fixture, mortgage, or other lien on land is real property governed by (a) of this section or personal property governed by (b) of this section is determined by the local law of the jurisdiction where the land is situated.

(k) Notwithstanding the other provisions of AS 13.06 - AS 13.36, the provisions of this section govern in AS 13.06 - AS 13.36.

(l) In this section,

(1) "effect" means the legal consequences attributed under the local law of a jurisdiction to a valid testamentary disposition;

(2) "formal validity" means the formalities established by the local law of a jurisdiction for the execution and attestation of a will;

(3) "interpretation" means the procedure of applying the law of a jurisdiction to determine the meaning of language employed by the testator if the testator's intention is not otherwise ascertainable;

(4) "intrinsic validity" means the rules of substantive local law by which a jurisdiction determines the legality of a testamentary disposition, including the general capacity of the testator;

(5) "local law" means the law that the courts of a jurisdiction apply when adjudicating legal questions that are not related to another jurisdiction;

(6) "personal property" means property other than real property, and includes tangible and intangible property;

(7) "real property" means land or an estate in land, and includes leaseholds, fixtures, and mortgages or other liens on land;

(8) "testamentary disposition" means disposition under a will.



Sec. 13.06.070. - Venue; multiple proceedings; transfer.

(a) Where a proceeding under AS 13.06 - AS 13.36 could be maintained in more than one place in this state, the court in which the proceeding is first commenced has the exclusive right to proceed.

(b) If proceedings concerning the same estate, protected person, ward, or trust are commenced in more than one court of this state, the court in which the proceeding was first commenced shall continue to hear the matter, and the other courts shall hold the matter in abeyance until the question of venue is decided, and if the ruling court determines that venue is properly in another court, it shall transfer the proceeding to the other court.

(c) If a court finds that in the interest of justice a proceeding or a file should be located in another court of this state, the court making the finding may transfer the proceeding or file to the other court.



Sec. 13.06.080. - Records and certified copies.

The clerk of the court shall keep a record for each decedent, ward, protected person, or trust involved in any document that may be filed with the court under AS 13.06 - AS 13.36, including petitions and applications, demands for notices or bonds, trust registrations, and of any orders or responses relating thereto by the registrar or court, and establish and maintain a system for indexing, filing, or recording that is sufficient to enable users of the records to obtain adequate information. Upon payment of the fees required by law, the clerk shall issue certified copies of any probated wills, letters issued to personal representatives, or any other record or paper filed or recorded. Certificates relating to probated wills must indicate whether the decedent was domiciled in this state and whether the probate was formal or informal. Certificates relating to letters must show the date of appointment.



Sec. 13.06.085. - Jury trial.

(a) If duly demanded, a party is entitled to trial by jury in any proceeding in which any controverted question of fact arises as to which any party has a constitutional right to trial by jury.

(b) If there is no right to trial by jury under (a) of this section or the right is waived, the court in its discretion may call a jury to decide any issue of fact, in which case the verdict is advisory only.



Sec. 13.06.090. - Registrar; powers.

The acts and orders that AS 13.06 - AS 13.36 specify as performable by the registrar may be performed either by a judge of the court or by a person, including the clerk, designated by the court by a written order filed and recorded in the office of the court.



Sec. 13.06.100. - Oath or affirmation on filed documents.

Except as otherwise specifically provided in AS 13.06 - AS 13.36 or by rule, every document filed with the court under AS 13.06 - AS 13.36 including applications, petitions, and demands for notice, shall be considered to include an oath, affirmation, or statement to the effect that its representations are true as far as the person executing or filing it knows or is informed, and penalties for perjury may follow deliberate falsification in the document.






Article 04 - NOTICE, PARTIES, AND REPRESENTATION

Sec. 13.06.110. - Notice; method and time of giving.

(a) If notice of a hearing on any petition is required and except for specific notice requirements as otherwise provided, the petitioner shall cause notice of the time and place of hearing of any petition to be given to any interested person or the person's attorney if the person has appeared by attorney or requested that notice be sent to the attorney. Notice shall be given

(1) by mailing a copy of the notice at least 14 days before the time set for the hearing by certified, registered or ordinary first-class mail addressed to the person being notified at the post office address given in the person's demand for notice, if any, or at the person's office or place of residence, if known;

(2) by delivering a copy thereof to the person being notified personally at least 14 days before the time set for the hearing; or

(3) if the address, or identity of any person is not known and cannot be ascertained with reasonable diligence, by publishing at least once a week for three consecutive weeks, a copy of the notice in a newspaper having general circulation in the judicial district where the hearing is to be held, the last publication of which is to be at least 10 days before the time set for the hearing.

(b) The court for good cause shown may provide for a different method or time of giving notice for any hearing.

(c) Proof of the giving of notice shall be made on or before the hearing and filed in the proceeding.



Sec. 13.06.115. - Notice; waiver.

A person, including a guardian ad litem, conservator, or other fiduciary, may waive notice by a writing signed by the person or the person's attorney and filed in the proceeding.



Sec. 13.06.120. - Pleadings; when parties bound by orders; notice.

In any proceedings involving trusts, nonprobate assets, or estates of decedents, minors, protected persons, or incapacitated persons brought under AS 13.06 - AS 13.36 or AS 13.38, including any judicially supervised settlements and any nonjudicial proceedings and settlements, the following apply:

(1) interests to be affected shall be described in pleadings that give reasonable information to owners by name or class, by reference to the instrument creating the interests, or in other appropriate manner;

(2) persons are bound by orders binding others in the following cases:

(A) orders binding the sole holder or all co-holders of a power of revocation or a general or nongeneral power of appointment, including one in the form of a power of amendment, bind other persons to the extent their interests (as objects, takers in default, or otherwise) are subject to the power;

(B) to the extent there is no conflict of interest between them or among persons represented, orders binding a conservator bind the person whose estate the conservator controls; orders binding a guardian bind the ward if no conservator of the estate has been appointed; orders binding a trustee bind beneficiaries of the trust in proceedings to probate a will establishing or adding to a trust, to review the acts or accounts of a prior fiduciary and in proceedings involving creditors or other third parties; orders binding a personal representative bind persons interested in the undistributed assets of a decedent's estate in actions or proceedings by or against the estate; and orders binding an agent having authority to act with respect to the particular questions or dispute bind the principal; if there is no conflict of interest and no conservator or guardian has been appointed, a parent may represent the minor child;

(C) an unborn person, a minor, an incapacitated person, or a person whose identity or location is unknown or not reasonably ascertainable who is not otherwise represented is bound by an order to the extent the interest is adequately represented by another party having a substantially identical interest in the proceeding;

(D) with regard to interests given upon the happening of a certain event to persons who comprise a certain class, orders binding the living persons who would constitute the class, if the event had happened immediately before the commencement of the proceeding, bind all members of the class;

(E) with regard to an interest given to a living person when the same interest or a share of the interest is to pass to the surviving spouse or to persons who are or might be the distributees, devisees, heirs, or issue of the living person upon the happening of a future event, orders binding the living person bind the surviving spouse, distributees, devisees, heirs, or issue of the living person;

(F) with regard to interests given to a person or a class of persons, or to both, upon the happening of a future event, if the same interest or a share of the interest is to pass to another person or class of persons, or to both, upon the happening of an additional future event, orders binding the living person or class of persons who would take the interest upon the happening of the first event bind the persons and classes of persons who might take on the happening of the additional future event;

(3) notice is required as follows:

(A) notice as prescribed by AS 13.06.110 shall be given to every interested person or to one person who can bind an interested person as described in (2)(A), (B), or (D) - (F) of this section; notice may be given both to a person and to another person who may bind the person;

(B) notice is given to unborn persons, a minor, an incapacitated person, or a person whose identity or location is unknown or not reasonably ascertainable, and persons who are not represented under (2)(A) or (B) of this section, by giving notice to all known persons whose interests in the proceedings are substantially identical to those of the unborn persons, the minor, the incapacitated person, or the person whose identity or location is unknown or not reasonably ascertainable;

(4) at any point in a proceeding, a court may appoint a guardian ad litem to represent the interest of an unborn person, a minor, an incapacitated person, or a person whose identity or address is unknown or not reasonably ascertainable, if the court determines that representation of the interest otherwise would be inadequate; if not precluded by conflict of interests, a guardian ad litem may be appointed to represent several persons or interests; the court shall set out its reasons for appointing a guardian ad litem as a part of the record of the proceeding.









Chapter 13.10. - SUCCESSION



Chapter 13.11. - INTESTATE SUCCESSION AND WILLS



Chapter 13.12. - INTESTACY, WILLS, AND DONATIVE TRANSFERS

Article 01 - INTESTATE SUCCESSION

Sec. 13.12.101. - Intestate estate.

(a) A part of a decedent's estate not effectively disposed of by will passes by intestate succession to the decedent's heirs as prescribed in AS 13.06 - AS 13.36, except as modified by the decedent's will.

(b) A decedent by will may expressly exclude or limit the right of an individual or class to succeed to property of the decedent passing by intestate succession. If that individual or a member of that class survives the decedent, the share of the decedent's intestate estate to which that individual or class would have succeeded passes as if that individual or each member of that class had disclaimed the intestate share of the individual or member.



Sec. 13.12.102. - Share of spouse.

(a) Except as provided in (b) of this section, the intestate share of a decedent's surviving spouse is

(1) the entire intestate estate if

(A) no descendant or parent of the decedent survives the decedent; or

(B) all of the decedent's surviving descendants are also descendants of the surviving spouse and there is no other descendant of the surviving spouse who survives the decedent;

(2) the first $200,000, plus three-fourths of any balance of the intestate estate, if no descendant of the decedent survives the decedent, but a parent of the decedent survives the decedent;

(3) the first $150,000, plus one-half of any balance of the intestate estate, if all of the decedent's surviving descendants are also descendants of the surviving spouse and the surviving spouse has one or more surviving descendants who are not descendants of the decedent;

(4) the first $100,000, plus one-half of any balance of the intestate estate, if one or more of the decedent's surviving descendants are not descendants of the surviving spouse.

(b) The intestate share of the surviving spouse in settlement common stock or other inalienable stock in a corporation organized under the laws of the state under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act) is

(1) all of it if there is no surviving issue; or

(2) one-half of it if the decedent is survived by issue.



Sec. 13.12.103. - Share of heirs other than surviving spouse.

A part of the intestate estate not passing to the decedent's surviving spouse under AS 13.12.102 , or the entire intestate estate if there is no surviving spouse, passes in the following order to the individuals designated below who survive the decedent:

(1) to the decedent's descendants by representation;

(2) if there is no surviving descendant, to the decedent's parents equally if both survive, or to the surviving parent;

(3) if there is no surviving descendant or parent, to the descendants of the decedent's parents or either of them by representation;

(4) if there is no surviving descendant, parent, or descendant of a parent, but the decedent is survived by one or more grandparents or descendants of grandparents, half of the estate passes to the decedent's paternal grandparents equally if both survive, or to the surviving paternal grandparent, or to the descendants of the decedent's paternal grandparents or either of them if both are deceased, the descendants taking by representation; and the other half passes to the decedent's maternal relatives in the same manner; but if there is no surviving grandparent or descendant of a grandparent on either the paternal or the maternal side, the entire estate passes to the decedent's relatives on the other side in the same manner as the half.



Sec. 13.12.104. - Requirement that heir survive decedent for 120 hours.

An individual who fails to survive the decedent by 120 hours is considered to have predeceased the decedent for purposes of homestead allowance, exempt property, and intestate succession, and the decedent's heirs are determined accordingly. If it is not established by clear and convincing evidence that an individual who would otherwise be an heir survived the decedent by 120 hours, it is considered that the individual failed to survive for the required period. This section is not to be applied if its application would result in a taking of intestate estate by the state under AS 13.12.105 .



Sec. 13.12.105. - No taker.

If there is no taker under this chapter,

(1) personal property in the intestate estate passes to the state and is subject to AS 34.45.280 - 34.45.780; if notice to heirs, substantially equivalent to that required by AS 34.45.310 , has been given by the personal representative or other person, AS 34.45.310 does not apply;

(2) real property in the intestate estate passes to the state and is subject to AS 38.95.200 - 38.95.270.



Sec. 13.12.106. - Representation.

(a) If, under AS 13.12.103 (1), all or part of a decedent's intestate estate passes by representation to the decedent's descendants, the estate or part of the estate passing is divided into as many equal shares as there are

(1) surviving descendants in the generation nearest to the decedent that contains one or more surviving descendants; and

(2) deceased descendants in the same generation who left surviving descendants, if any.

(b) Under (a) of this section, each surviving descendant in the nearest generation is allocated one share, and the remaining shares, if any, are combined and then divided in the same manner among the surviving descendants of the deceased descendants as if the surviving descendants who were allocated a share and their surviving descendants had predeceased the decedent.

(c) If, under AS 13.12.103 (3) or (4), all or part of a decedent's intestate estate passes by representation to the descendants of the decedent's deceased parents or either of them or to the descendants of the decedent's deceased paternal or maternal grandparents or either of them, the estate or part of the estate passing is divided into as many equal shares as there are

(1) surviving descendants in the generation nearest the deceased parents or either of them, or the deceased grandparents or either of them, that contains one or more surviving descendants; and

(2) deceased descendants in the same generation who left surviving descendants, if any.

(d) Under (c) of this section, each surviving descendant in the nearest generation is allocated one share, and the remaining shares, if any, are combined and then divided in the same manner among the surviving descendants of the deceased descendants as if the surviving descendants who were allocated a share and their surviving descendants had predeceased the decedent.

(e) In this section, "deceased descendant," "deceased parent," or "deceased grandparent" means a descendant, parent, or grandparent who either predeceased the decedent or is considered to have predeceased the decedent under AS 13.12.104 .



Sec. 13.12.107. - Kindred of half blood.

Relatives of the half blood inherit the same share they would inherit if the were of the whole blood.



Sec. 13.12.108. - After-born heirs.

An individual in gestation at a particular time is treated as living at that time if the individual lives 120 hours or more after birth.



Sec. 13.12.109. - Advancements.

(a) If an individual dies intestate as to all or a portion of the individual's estate, property the decedent gave during the decedent's lifetime to an individual who, at the decedent's death, is an heir is treated as an advancement against the heir's intestate share only if

(1) the decedent declared in a contemporaneous writing or the heir acknowledged in writing that the gift is an advancement; or

(2) the decedent's contemporaneous writing or the heir's written acknowledgment otherwise indicates that the gift is to be taken into account in computing the division and distribution of the decedent's intestate estate.

(b) For purposes of (a) of this section, property advanced is valued as of the time the heir came into possession or enjoyment of the property or as of the time of the decedent's death, whichever first occurs.

(c) If the recipient of the property fails to survive the decedent, the property is not taken into account in computing the division and distribution of the decedent's intestate estate, unless the decedent's contemporaneous writing provides otherwise.



Sec. 13.12.110. - Debts to decedent.

A debt owed to a decedent is not charged against the intestate share of any individual except the debtor. If the debtor fails to survive the decedent, the debt is not taken into account in computing the intestate share of the debtor's descendants.



Sec. 13.12.111. - Alienage.

An individual is not disqualified to take as an heir because the individual or another individual through whom the individual claims is or has been an alien.



Sec. 13.12.113. - Individuals related to decedent through two lines.

An individual who is related to the decedent through two lines of relationship is entitled to only a single share based on the relationship that would entitle the individual to the larger share.



Sec. 13.12.114. - Parent and child relationship.

(a) Except as provided in (b) - (d) of this section, for purposes of intestate succession by, through, or from a person, an individual is the child of the individual's natural parents, regardless of their marital status, and the parent and child relationship may be established as indicated under AS 25.20.050 .

(b) An adopted individual is the child of the individual's adopting parent or parents and not of the individual's natural parents, but adoption of a child by the spouse of either natural parent does not affect

(1) the relationship between the child and that natural parent; or

(2) the right of the child or a descendant of the child to inherit from or through the other natural parent.

(c) Inheritance from or through a child by either natural parent or the natural parent's kindred is precluded unless that natural parent has openly treated the child as the natural parent's child, and has not refused to support the child.

(d) To the extent there is a conflict between this section and either AS 25.20.050 or AS 25.23.130 , this section controls.






Article 02 - ELECTIVE SHARE OF SURVIVING SPOUSE

Sec. 13.12.201. - Definitions.

(a) In AS 13.12.201 - 13.12.204 and 13.12.206 - 13.12.214, "decedent's nonprobate transfers to others" means the amounts that are included in the augmented estate under AS 13.12.205 .

(b) In AS 13.12.201 - 13.12.214,

(1) "fractional interest in property held in joint tenancy with the right of survivorship," whether the fractional interest is unilaterally severable or not, means the fraction, the numerator of which is one and the denominator of which, if the decedent was a joint tenant, is one plus the number of joint tenants who survive the decedent, and which, if the decedent was not a joint tenant, is the number of joint tenants;

(2) "marriage," as it relates to a transfer by the decedent during marriage, means a marriage of the decedent to the decedent's surviving spouse;

(3) "nonadverse party" means a person who does not have a substantial beneficial interest in the trust or other property arrangement that would be adversely affected by the exercise or nonexercise of the power that the person possesses respecting the trust or other property arrangement; a person having a general power of appointment over property is considered to have a beneficial interest in the property;

(4) "power" or "power of appointment" includes a power to designate the beneficiary of a beneficiary designation;

(5) "presently exercisable general power of appointment" means a power of appointment under which, at the time in question, the decedent, whether or not the decedent then had the capacity to exercise the power, held a power to create a present or future interest in the decedent, the decedent's creditors, the decedent's estate, or the creditors of the decedent's estate, and includes a power to revoke or invade the principal of a trust or another property arrangement;

(6) "probate estate" means property that would pass by intestate succession if the decedent died without a valid will;

(7) "property" includes values subject to a beneficiary designation;

(8) "right to income" includes a right to payments under a commercial or private annuity, an annuity trust, a unitrust, or a similar arrangement;

(9) "transfer," as it relates to a transfer by or of the decedent, includes

(A) an exercise or release of a presently exercisable general power of appointment held by the decedent;

(B) a lapse at death of a presently exercisable general power of appointment held by the decedent; and

(C) an exercise, release, or lapse of

(i) a general power of appointment that the decedent created in self; and

(ii) a power described in AS 13.12.205 (2)(B) that the decedent conferred on a nonadverse party.



Sec. 13.12.202. - Elective share.

(a) The surviving spouse of a decedent who dies domiciled in this state has a right of election, under the limitations and conditions stated in AS 13.12.201 - 13.12.214, to take an elective share amount equal to one-third of the augmented estate.

(b) If the sum of the amounts described in AS 13.12.207 , 13.12.209(a)(1), and that part of the elective share amount payable from the decedent's probate estate and nonprobate transfers to others under AS 13.12.209 (b) - (c) is less than $50,000, the surviving spouse is entitled to a supplemental elective share amount equal to $50,000, minus the sum of the amounts described in AS 13.12.207 and 13.12.209(a)(1), (b), and (c). The supplemental elective share amount is payable from the decedent's probate estate and from recipients of the decedent's nonprobate transfers to others in the order of priority set out in AS 13.12.209 (b) - (c).

(c) If the right of election is exercised by or on behalf of the surviving spouse, the surviving spouse's homestead allowance, exempt property, and family allowance, if any, are not charged against but are in addition to the elective share and supplemental elective share amounts.

(d) The right, if any, of the surviving spouse of a decedent who dies domiciled outside this state to take an elective share in property in this state is governed by the law of the decedent's domicile at death.



Sec. 13.12.203. - Composition of the augmented estate.

Subject to AS 13.12.208 , the value of the augmented estate, to the extent provided in AS 13.12.204 - 13.12.207, consists of the sum of the values of all property, whether real or personal, movable or immovable, tangible or intangible, wherever situated, that constitute the decedent's net probate estate, the decedent's nonprobate transfers to others, the decedent's nonprobate transfers to the surviving spouse, and the surviving spouse's property and nonprobate transfers to others.



Sec. 13.12.204. - Decedent's net probate estate.

Sec. 13.12.204. Decedent's net probate estate.

The value of the augmented estate includes the value of the decedent's probate estate, reduced by funeral and administration expenses, homestead allowance, family allowances, exempt property, and enforceable claims.



Sec. 13.12.205. - Decedent's nonprobate transfers to others.

Sec. 13.12.205. Decedent's nonprobate transfers to others.

The value of the augmented estate includes the value of the decedent's nonprobate transfers to others, not included under AS 13.12.204 , of any of the following types, in the amount provided respectively for each type of transfer:

(1) property owned or owned in substance by the decedent immediately before death that passed outside probate at the decedent's death; property included under this category consists of

(A) property over which the decedent alone, immediately before death, held a presently exercisable general power of appointment; the amount included is the value of the property subject to the power, to the extent the property passed at the decedent's death, by exercise, release, lapse, default, or otherwise, to or for the benefit of a person other than the decedent's estate or surviving spouse;

(B) the decedent's fractional interest in property held by the decedent in joint tenancy with the right of survivorship; the amount included is the value of the decedent's fractional interest, to the extent that the fractional interest passed by right of survivorship at the decedent's death to a surviving joint tenant other than the decedent's surviving spouse;

(C) the decedent's ownership interest in property or accounts held in pay on death, transfer on death, or co-ownership registration with the right of survivorship; the amount included is the value of the decedent's ownership interest, to the extent the decedent's ownership interest passed at the decedent's death to or for the benefit of a person other than the decedent's estate or surviving spouse;

(D) proceeds of insurance, including accidental death benefits, on the life of the decedent, if the decedent owned the insurance policy immediately before death or if and to the extent the decedent alone and immediately before death held a presently exercisable general power of appointment over the policy or its proceeds; the amount included is the value of the proceeds, to the extent the proceeds were payable at the decedent's death to or for the benefit of a person other than the decedent's estate or surviving spouse;

(2) property transferred in any of the following forms by the decedent during marriage:

(A) an irrevocable transfer, including an irrevocable transfer in trust with a transfer restriction under AS 34.40.110 (a), in which the decedent retained the right to the possession or enjoyment of, or to the income from, the property, if and to the extent the decedent's right terminated at or continued beyond the decedent's death; the amount included is the value of the fraction of the property to which the decedent's right related, to the extent the fraction of the property passed outside probate to or for the benefit of a person other than the decedent's estate or surviving spouse;

(B) a transfer in which the decedent created a power over the income or property, exercisable by the decedent alone or in conjunction with another person, or exercisable by a nonadverse party, to or for the benefit of the decedent, the decedent's creditors, the decedent's estate, or creditors of the decedent's estate; the amount included with respect to a power over property is the value of the property subject to the power, and the amount included with respect to a power over income is the value of the property that produces or produced the income, to the extent the power in either case was exercisable at the decedent's death to or for the benefit of a person other than the decedent's surviving spouse or to the extent the property passed at the decedent's death, by exercise, release, lapse, default, or otherwise, to or for the benefit of a person other than the decedent's estate or surviving spouse; if the power is a power over both income and property and the preceding provision defining the amount included produces different amounts, the amount included is the greater amount; and

(3) property that passed during marriage and during the two-year period next preceding the decedent's death as a result of a transfer by the decedent if the transfer was of any of the following types:

(A) property that passed as a result of the termination of a right or interest in, or power over, property that would have been included in the augmented estate under (1)(A), (B), or (C) or (2) of this section, if the right, interest, or power had not terminated until the decedent's death; the amount included is the value of the property that would have been included under (1)(A), (B), or (C) or (2) of this section, if the property were valued at the time the right, interest, or power terminated, and is included only to the extent the property passed upon termination to or for the benefit of a person other than the decedent or the decedent's estate, spouse, or surviving spouse; as used in this subparagraph, termination, with respect to a right or interest in property, occurs when the right or interest terminated by the terms of the governing instrument or the decedent transferred or relinquished the right or interest, and, with respect to a power over property, occurs when the power terminated by exercise, release, lapse, default, or otherwise, but, with respect to a power described in (1)(A) of this section, termination occurs when the power terminated by exercise or release, but not otherwise;

(B) a transfer of or relating to an insurance policy on the life of the decedent if the proceeds would have been included in the augmented estate under (1)(D) of this section had the transfer not occurred; the amount included is the value of the insurance proceeds to the extent the proceeds were payable at the decedent's death to or for the benefit of a person other than the decedent's estate or surviving spouse;

(C) a transfer of property, to the extent not otherwise included in the augmented estate, made to or for the benefit of a person other than the decedent's surviving spouse; the amount included is the value of the property transferred to a person to the extent that the aggregate transfers to that person in either of the two years exceeded $10,000.



Sec. 13.12.206. - Decedent's nonprobate transfers to the surviving spouse.

Sec. 13.12.206. Decedent's nonprobate transfers to the surviving spouse.

Excluding property passing to the surviving spouse under 42 U.S.C. 301 - 1397f (Social Security Act), the value of the augmented estate includes the value of the decedent's nonprobate transfers to the decedent's surviving spouse, which consist of all property that passed outside probate at the decedent's death from the decedent to the surviving spouse by reason of the decedent's death, including:

(1) the decedent's fractional interest in property held as a joint tenant with the right of survivorship, to the extent that the decedent's fractional interest passed to the surviving spouse as surviving joint tenant;

(2) the decedent's ownership interest in property or accounts held in co- ownership registration with the right of survivorship, to the extent the decedent's ownership interest passed to the surviving spouse as surviving co-owner; and

(3) all other property that would have been included in the augmented estate under AS 13.12.205 (1) or (2) had it passed to or for the benefit of a person other than the decedent's spouse, the decedent's surviving spouse, the decedent, or the decedent's creditors, estate, or estate creditors.



Sec. 13.12.207. - Surviving spouse's property and nonprobate transfers to others.

Sec. 13.12.207. Surviving spouse's property and nonprobate transfers to others.

(a) Except to the extent included in the augmented estate under AS 13.12.204 or 13.12.206, the value of the augmented estate includes the value of

(1) property that was owned by the decedent's surviving spouse at the decedent's death, including

(A) the surviving spouse's fractional interest in property held in joint tenancy with the right of survivorship;

(B) the surviving spouse's ownership interest in property or accounts held in co-ownership registration with the right of survivorship; and

(C) property that passed to the surviving spouse by reason of the decedent's death, but not including the spouse's right to homestead allowance, family allowance, exempt property, or payments under 42 U.S.C. 301 - 1397f (Social Security Act); and

(2) property that would have been included in the surviving spouse's nonprobate transfers to others, other than the spouse's fractional and ownership interests included under (1)(A) or (B) of this subsection, had the spouse been the decedent.

(b) Property included under this section is valued at the decedent's death, taking the fact that the decedent predeceased the spouse into account, but, for purposes of (a)(1)(A) and (B) of this section, the values of the spouse's fractional and ownership interests are determined immediately before the decedent's death if the decedent was then a joint tenant or a co-owner of the property or accounts. For purposes of (a)(2) of this section, proceeds of insurance that would have been included in the spouse's nonprobate transfers to others under AS 13.12.205 (1)(D) are not valued as if the spouse were deceased.

(c) The value of property included under this section is reduced by enforceable claims against the surviving spouse.



Sec. 13.12.208. - Exclusions, valuation, and overlapping application.

(a) The value of property is excluded from the decedent's nonprobate transfers to others

(1) to the extent the decedent received adequate and full consideration in money or money's worth for a transfer of the property; or

(2) if the property was transferred with the written joinder of, or if the transfer was consented to in writing by, the surviving spouse.

(b) The value of property

(1) included in the augmented estate under AS 13.12.205 , 13.12.206, or 13.12.207 is reduced in each category by enforceable claims against the included property; and

(2) includes the commuted value of any present or future interest and the commuted value of amounts payable under a trust, life insurance settlement option, annuity contract, public or private pension, disability compensation, death benefit or retirement plan, or any similar arrangement, exclusive of 42 U.S.C. 301 - 1397f (Social Security Act).

(c) In case of overlapping application to the same property of the provisions of AS 13.12.205 , 13.12.206, or 13.12.207, the property is included in the augmented estate under the provision yielding the greatest value, and under only one overlapping provision if all of the overlapping provisions yield the same value.

(d) Notwithstanding the other provisions of this section, the value of community property under AS 34.77 is not included in the augmented estate.



Sec. 13.12.209. - Sources from which elective share payable.

(a) In a proceeding for an elective share, the following are applied first to satisfy the elective share amount and to reduce or eliminate any contributions due from the decedent's probate estate and recipients of the decedent's nonprobate transfers to others:

(1) amounts included in the augmented estate under AS 13.12.204 that pass or have passed to the surviving spouse by testate or intestate succession, and amounts included in the augmented estate under AS 13.12.206; and

(2) amounts included in the augmented estate under AS 13.12.207 , up to two-thirds of the augmented estate.

(b) If, after the application of (a) of this section, the elective share amount is not fully satisfied or the surviving spouse is entitled to a supplemental elective share amount, amounts included in the decedent's probate estate and in the decedent's nonprobate transfers to others, other than amounts included under AS 13.12.205 (3)(A) or (C), are applied first to satisfy the unsatisfied balance of the elective share amount or the supplemental elective share amount. The decedent's probate estate and that portion of the decedent's nonprobate transfers to others shall be applied so that liability for the unsatisfied balance of the elective share amount or for the supplemental elective share amount is equitably apportioned among the recipients of the decedent's probate estate and of that portion of the decedent's nonprobate transfers to others in proportion to the value of the recipients' interests in the decedent's probate estate and that portion of the decedent's nonprobate transfers to others.

(c) If, after the application of (a) and (b) of this section, the elective share or supplemental elective share amount is not fully satisfied, the remaining portion of the decedent's nonprobate transfers to others shall be applied so that liability for the unsatisfied balance of the elective share or supplemental elective share amount is equitably apportioned among the recipients of that remaining portion of the decedent's nonprobate transfers to others in proportion to the value of the recipients' interests in the decedent's nonprobate transfers to others.



Sec. 13.12.210. - Personal liability of recipients.

(a) Only original recipients of the decedent's nonprobate transfers to others, and the donees of the recipients of the decedent's nonprobate transfers to others, to the extent the donees have the property or its proceeds, are liable to make a proportional contribution toward satisfaction of the surviving spouse's elective share or supplemental elective share amount. A person liable to make contribution may choose to give up the person's proportional part of the decedent's nonprobate transfers to others or to pay the value of the amount for which the person is liable.

(b) If a provision of AS 13.12.201 - 13.12.214 is preempted by federal law with respect to a payment, an item of property, or another benefit included in the decedent's nonprobate transfers to others, a person who, not for value, receives the payment, item of property, or other benefit is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of that item of property or benefit, as provided in AS 13.12.209 , to the person who would have been entitled to it if that provision were not preempted.



Sec. 13.12.211. - Proceeding for elective share; time limit.

(a) Except as provided in (b) of this section, the election shall be made by filing in the court and mailing or delivering to the personal representative, if any, a petition for the elective share within nine months after the date of the decedent's death, or within six months after the probate of the decedent's will, whichever limitation expires later. The surviving spouse shall give notice of the time and place set for hearing to persons interested in the estate and to the distributees and recipients of portions of the augmented estate whose interests will be adversely affected by the taking of the elective share. Except as provided in (b) of this section, the decedent's nonprobate transfers to others are not included within the augmented estate for the purpose of computing the elective share if the petition is filed more than nine months after the decedent's death.

(b) Within nine months after the decedent's death, the surviving spouse may petition the court for an extension of time for making an election. If, within nine months after the decedent's death, the spouse gives notice of the petition to all persons interested in the decedent's nonprobate transfers to others, the court for cause shown by the surviving spouse may extend the time for election. If the court grants the spouse's petition for an extension, the decedent's nonprobate transfers to others are not excluded from the augmented estate for the purpose of computing the elective share and supplemental elective share amounts, if the spouse makes an election by filing in the court and mailing or delivering to the personal representative, if any, a petition for the elective share within the time allowed by the extension.

(c) The surviving spouse may withdraw the surviving spouse's demand for an elective share at any time before entry of a final determination by the court.

(d) After notice and hearing, the court shall determine the elective share and supplemental elective share amounts, and shall order payment of these amounts from the assets of the augmented estate or by contribution as appears appropriate under AS 13.12.209 and 13.12.210. If it appears that a fund or property included in the augmented estate has not come into the possession of the personal representative, or has been distributed by the personal representative, the court nevertheless shall fix the liability of a person who has an interest in the fund or property or who has possession of the fund or the property, whether as trustee or otherwise. The proceeding may be maintained against fewer than all persons against whom relief could be sought, but a person is not subject to contribution in a greater amount than the person would have been under AS 13.12.209 and 13.12.210 if relief had been secured against all persons subject to contribution.

(e) An order or judgment of the court may be enforced as necessary in suit for contribution or payment in other courts of this state or other jurisdictions.



Sec. 13.12.212. - Right of election personal to surviving spouse; incapacitated surviving spouse.

(a) The right of election may be exercised only by a surviving spouse who is living when the petition for the elective share is filed in the court under AS 13.12.211 (a). If the election is not exercised by the surviving spouse personally, it may be exercised on the surviving spouse's behalf by the surviving spouse's conservator, guardian, or agent under the authority of a power of attorney.

(b) If the election is exercised on behalf of a surviving spouse who is an incapacitated person, the portion of the elective share and supplemental elective share amounts due from the decedent's probate estate and recipients of the decedent's nonprobate transfers to others under AS 13.12.209 (b) and (c) shall be placed in a custodial trust for the benefit of the surviving spouse under AS 13.60 (Alaska Uniform Custodial Trust Act), except as provided in (c) - (e) of this section. For the purposes of this subsection, an election on behalf of a surviving spouse by an agent under a durable power of attorney is presumed to be on behalf of a surviving spouse who is an incapacitated person. For the purposes of the custodial trust established by this subsection,

(1) the electing guardian, conservator, or agent is the custodial trustee;

(2) the surviving spouse is the beneficiary; and

(3) the custodial trust is determined to have been created by the decedent spouse by written transfer that takes effect at the decedent spouse's death and that directs the custodial trustee to administer the custodial trust as for an incapacitated beneficiary.

(c) An incapacitated beneficiary or a person acting on behalf of an incapacitated beneficiary may not terminate a custodial trust established under (b) of this section; but if the beneficiary regains capacity, the beneficiary then acquires the power to terminate the custodial trust by delivering to the custodial trustee a writing signed by the beneficiary declaring the termination. If not previously terminated, the custodial trust terminates on the death of the beneficiary.

(d) Expenditures by the custodial trustee of the property of a custodial trust established under (b) of this section shall be made with regard to other support, income, and property of the beneficiary and benefits of medical or other forms of assistance from any state or federal government or governmental agency for which the beneficiary must qualify on the basis of need.

(e) Upon the beneficiary's death, the custodial trustee shall transfer the unexpended property of a custodial trust established under (b) of this section in the following order:

(1) under the residuary clause, if any, of the will of the beneficiary's predeceased spouse against whom the elective share was taken, as if the predeceased spouse died immediately after the beneficiary;

(2) to the predeceased spouse's heirs under AS 13.12.711 .



Sec. 13.12.213. - Waiver of right to elect and of other rights.

(a) The right of election of a surviving spouse and the rights of the surviving spouse to homestead allowance, exempt property, and family allowance, or to any of them, may be waived, wholly or partially, before or after marriage, by a written contract, agreement, or waiver signed by the surviving spouse.

(b) A surviving spouse's waiver is not enforceable if the surviving spouse proves that

(1) the surviving spouse did not execute the waiver voluntarily; or

(2) the waiver was unconscionable when it was executed and, before execution of the waiver, the surviving spouse

(A) was not provided a fair and reasonable disclosure of the property or financial obligations of the decedent;

(B) did not voluntarily and expressly waive, in writing, a right to disclosure of the property or financial obligations of the decedent beyond the disclosure provided; and

(C) did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the decedent.

(c) An issue of unconscionability of a waiver is for decision by the court as a matter of law.

(d) Unless it provides to the contrary, a waiver of "all rights," or equivalent language, in the property or estate of a present or prospective spouse or a complete property settlement entered into after or in anticipation of separation or divorce is a waiver of all rights of elective share, homestead allowance, exempt property, and family allowance by each spouse in the property of the other and a renunciation by each of all benefits that would otherwise pass to the spouse from the other by intestate succession or by virtue of a will executed before the waiver or property settlement.



Sec. 13.12.214. - Protection of payors and other third parties.

(a) Although under AS 13.12.205 a payment, item of property, or other benefit is included in the decedent's nonprobate transfers to others, a payor or other third party is not liable for having made a payment or transferred an item of property or other benefit to a beneficiary designated in a governing instrument, or for having taken other action in good faith reliance on the validity of a governing instrument, upon request and satisfactory proof of the decedent's death, before the payor or other third party received written notice from the surviving spouse or spouse's representative of an intention to file a petition for the elective share or that a petition for the elective share has been filed. A payor or other third party is liable for payments made or other actions taken after the payor or other third party received written notice of an intention to file a petition for the elective share or that a petition for the elective share has been filed.

(b) The written notice under (a) of this section of intention to file a petition for the elective share or that a petition for the elective share has been filed shall be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of written notice of intention to file a petition for the elective share or that a petition for the elective share has been filed, a payor or other third party may pay any amount owed or transfer or deposit an item of property held by it to or with the court having jurisdiction of the probate proceedings relating to the decedent's estate, or if proceedings have not been commenced, to or with the court located in the judicial district of the decedent's residence. The court shall hold the funds or item of property and, upon its determination under AS 13.12.211(d), shall order disbursement in accordance with the determination. If a petition is not filed in the court within the specified time under AS 13.12.211 (a) or, if filed, the demand for an elective share is withdrawn under AS 13.12.211 (c), the court shall order disbursement to the designated beneficiary. Payments or transfers to the court or deposits made into court discharge the payor or other third party from all claims for amounts so paid or the value of property so transferred or deposited.

(c) Upon petition to the court by the beneficiary designated in a governing instrument, a court may order that all or part of the property paid or transferred into court under (b) of this section be paid to the beneficiary in an amount and subject to conditions consistent with AS 13.12.201 - 13.12.214.






Article 03 - SPOUSE AND CHILDREN UNPROVIDED FOR IN WILLS

Sec. 13.12.301. - Entitlement of spouse; premarital will.

(a) If a testator's surviving spouse married the testator after the testator executed the testator's will, the surviving spouse is entitled to receive, as an intestate share, no less than the value of the share of the estate the surviving spouse would have received if the testator had died intestate as to that portion of the testator's estate, if any, that neither is devised to a child of the testator who was born before the testator married the surviving spouse and who is not a child of the surviving spouse nor is devised to a descendant of such a child or passes under AS 13.12.603 or 13.12.604 to such a child or to a descendant of such a child, unless

(1) it appears from the will or other evidence that the will was made in contemplation of the testator's marriage to the surviving spouse;

(2) the will expresses the intention that it is to be effective notwithstanding a subsequent marriage; or

(3) the testator provided for the spouse by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by the testator's statements or is reasonably inferred from the amount of the transfer or other evidence.

(b) In satisfying the share provided by this section, devises made by the will to the testator's surviving spouse, if any, are applied first, and other devises, other than a devise to a child of the testator who was born before the testator married the surviving spouse and who is not a child of the surviving spouse or a devise or substitute gift under AS 13.12.603 or 13.12.604 to a descendant of the child, abate as provided in AS 13.16.540 .



Sec. 13.12.302. - Omitted children.

(a) Except as provided in (b) of this section, if a testator fails to provide in the testator's will for the testator's children born or adopted after the execution of the will, the omitted after-born or after-adopted child receives a share in the estate as follows:

(1) if the testator did not have a child living when the testator executed the will, an omitted after-born of after-adopted child receives a share in the estate equal in value to that which the child would have received had the testator died intestate, unless the will devised all or substantially all of the estate to the other parent of the omitted child and that other parent survives the testator and is entitled to take under the will;

(2) if the testator had one or more children living when the testator executed the will, and the will devised property or an interest in property to one or more of the then living children, an omitted after-born or after-adopted child is entitled to share in the testator's estate as follows:

(A) the portion of the testator's estate in which the omitted after-born or after-adopted child is entitled to share is limited to devises made to the testator's then living children under the will;

(B) the omitted after-born or after-adopted child is entitled to receive the share of the testator's estate, as limited in (A) of this paragraph, that the child would have received had the testator included all omitted after-born and after-adopted children with the children to whom devises were made under the will and had given an equal share of the estate to each child;

(C) to the extent feasible, the interest granted an omitted after- born or after-adopted child under this section must be of the same character, whether equitable or legal, or present or future, as that devised to the testator's then living children under the will;

(D) in satisfying a share provided by this paragraph, devises to the testator's children who were living when the will was executed abate ratably; in abating the devises of the then living children, the court shall preserve to the maximum extent possible the character of the testamentary plan adopted by the testator.

(b) Neither (a)(1) nor (a)(2) of this section applies if

(1) it appears from the will that the omission was intentional; or

(2) the testator provided for the omitted after-born or after-adopted child by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by the testator's statements or is reasonably inferred from the amount of the transfer or other evidence.

(c) If at the time of execution of the will the testator fails to provide in the testator's will for a living child solely because the testator believes the child to be dead, the child is entitled to share in the estate as if the child were an omitted after-born or after-adopted child.

(d) In satisfying a share provided by (a)(1) of this section, devises made by the will abate under AS 13.16.540 .






Article 04 - EXEMPT PROPERTY AND ALLOWANCES

Sec. 13.12.401. - Applicable law.

Except as provided in AS 13.06.068 , AS 13.12.401 - 13.12.405 apply to the estate of a decedent who dies domiciled in this state, and rights to homestead allowance, exempt property, and family allowance for a decedent who dies not domiciled in this state are governed by the law of the decedent's domicile at death.



Sec. 13.12.402. - Homestead allowance.

A decedent's surviving spouse is entitled to a homestead allowance of $27,000. If there is no surviving spouse, each minor child and each dependent child of the decedent is entitled to a homestead allowance amounting to $27,000 divided by the number of minor and dependent children of the decedent. The homestead allowance is exempt from and has priority over all claims against the estate. Homestead allowance is in addition to a share passing to the surviving spouse or minor or dependent child by the will of the decedent, unless otherwise provided, by intestate succession, or by way of elective share.



Sec. 13.12.403. - Exempt property.

In addition to the homestead allowance, the decedent's surviving spouse is entitled from the estate to a value, not exceeding $10,000 in excess of security interests in the items, in household furniture, automobiles, furnishings, appliances, and personal effects. If there is no surviving spouse, the decedent's children are entitled jointly to the same value. If encumbered chattels are selected and the value in excess of security interests, plus that of other exempt property, is less than $10,000, or if there is not $10,000 worth of exempt property in the estate, the spouse or children are entitled to other assets of the estate, if any, to the extent necessary to make up the $10,000 value. Rights to exempt property and assets needed to make up a deficiency of exempt property have priority over all claims against the estate, but the right to assets to make up a deficiency of exempt property abates as necessary to permit earlier payment of homestead allowance and family allowance. These rights are in addition to a benefit or share passing to the surviving spouse or children by the decedent's will, unless otherwise provided, by intestate succession, or by way of elective share.



Sec. 13.12.404. - Family allowance.

(a) In addition to the right to homestead allowance and exempt property, the decedent's surviving spouse and minor children whom the decedent was obligated to support and children who were in fact being supported by the decedent are entitled to a reasonable allowance in money out of the estate for their maintenance during the period of administration. The allowance may not continue for longer than one year if the estate is inadequate to discharge allowed claims. The allowance may be paid as a lump sum or in periodic installments. It is payable to the surviving spouse, if living, for the use of the surviving spouse and minor and dependent children; otherwise it is payable to the children, or persons having their care and custody. If a minor child or dependent child is not living with the surviving spouse, the allowance may be made partially to the child or the child's guardian or other person having the child's care and custody, and partially to the spouse, as their needs may appear. The family allowance is exempt from and has priority over all claims except the homestead allowance.

(b) The family allowance is not chargeable against a benefit or share passing to the surviving spouse or children by the will of the decedent, unless otherwise provided, by intestate succession, or by way of elective share. The death of a person entitled to family allowance terminates the right to allowances not yet paid.



Sec. 13.12.405. - Source, determination, and documentation.

(a) If the estate is otherwise sufficient, property specifically devised may not be used to satisfy rights to homestead allowance or exempt property. Subject to this restriction, the surviving spouse, guardians of minor children, or children who are adults may select property of the estate as homestead allowance and exempt property. The personal representative may make those selections if the surviving spouse, the children, or the guardians of the minor children are unable or fail to do so within a reasonable time or there is no guardian of a minor child. The personal representative may execute an instrument or deed of distribution to establish the ownership of property taken as homestead allowance or exempt property. The personal representative may determine the family allowance in a lump sum not exceeding $18,000 or periodic installments not exceeding $1,500 per month for one year, and may disburse funds of the estate in payment of the family allowance and any part of the homestead allowance payable in cash. The personal representative or an interested person aggrieved by a selection, determination, payment, proposed payment, or failure to act under this section may petition the court for appropriate relief, which may include a family allowance other than that which the personal representative determined or could have determined.

(b) If the right to an elective share is exercised on behalf of a surviving spouse who is an incapacitated person, the personal representative may add unexpended portions payable under the homestead allowance, exempt property, and family allowance to the trust established under AS 13.12.212 (b).






Article 05 - WILLS, WILL CONTRACTS, AND CUSTODY AND DEPOSIT OF WILLS

Sec. 13.12.501. - Who may make will.

An individual 18 or more years of age who is of sound mind may make a will.



Sec. 13.12.502. - Execution; witnessed wills; holographic wills.

(a) Except as provided in (b) of this section, AS 13.06.068 , AS 13.12.506, and 13.12.513, a will must be

(1) in writing;

(2) signed by the testator or in the testator's name by another individual in the testator's conscious presence and by the testator's direction; and

(3) signed by at least two individuals, each of whom signs within a reasonable time after the witness witnesses either the signing of the will as described in (2) of this subsection or the testator's acknowledgment of that signature or the will.

(b) Except as provided in AS 13.06.068 , a will that does not comply with (a) of this section is valid as a holographic will, whether or not witnessed, if the signature and material portions of the document are in the testator's handwriting.



Sec. 13.12.504. - Self-proved will.

(a) A will may be simultaneously executed, attested, and made self-proved, by acknowledgment of the will by the testator and affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state in which execution occurs and evidenced by the officer's certificate, under official seal, in substantially the following form:

I, __________ , the testator, sign my name to this instrument

this ________ day

of ________, and being first duly sworn, do hereby declare to the

undersigned authority that I sign and execute this instrument as my

will and that I sign it willingly (or willingly direct another to sign

for me), that I execute it as my free and voluntary act for the

purposes expressed in the will, and that I am eighteen years of age or

older, of sound mind, and under no constraint or undue influence.

____________________ Testator

We, __________ , __________ ,

the witnesses, sign our names to this instrument, being first

duly sworn, and do hereby declare to the undersigned authority that the

testator signs and executes this instrument as the testator's will and

that the testator signs it willingly (or willingly directs another to

sign for the testator), and that each of us, in the presence and

hearing of the testator, hereby signs this will as witness to the

testator's signing, and that to the best of our knowledge the testator

is eighteen years of age or older, of sound mind, and under no

constraint or undue influence.

____________________ Witness

____________________ Witness

State of __________

________________________ Judicial District

Subscribed, sworn to, and acknowledged before me by __________ ,

the testator,

and subscribed and sworn to before me by __________ ,

and __________ , witness, this

________ day of ________.

(Seal)

______________________________ (Signed)

______________________________ (Official capacity of officer)

(b) An attested will may be made self-proved at any time after its execution by the acknowledgment of the will by the testator and the affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state in which the acknowledgment occurs and evidenced by the officer's certificate, under the official seal, attached or annexed to the will in substantially the following form:

State of ___________________________________________________________

________________________ Judicial District

We, __________ , __________ , and __________ ,

the testator and the witnesses, respectively, whose

names are signed to the attached or foregoing instrument, being first

duly sworn, do hereby declare to the undersigned authority that the

testator signed and executed the instrument as the testator's will and

that the testator had signed willingly (or willingly directed another

to sign for the testator), and that the testator executed it as the

testator's free and voluntary act for the purposes expressed in the

will, and that each of the witnesses, in the presence and hearing of

the testator, signed the will as witness and that to the best of the

witnesses' knowledge the testator was at that time eighteen years of

age or older, of sound mind, and under no constraint or undue

influence.

____________________ Testator

____________________ Witness

____________________ Witness

Subscribed, sworn to and acknowledged before me by __________ ,

the testator, and

subscribed and sworn to before me by _________ ,

and ________, witnesses, this

________ day of ________.

(Seal)

______________________________ (Signed)

______________________________ (Official capacity of officer)

(c) A signature affixed to a self-proving affidavit attached to a will is considered a signature affixed to the will, if necessary to prove the will's due execution.



Sec. 13.12.505. - Who may witness.

(a) An individual generally competent to be a witness may act as a witness to a will.

(b) The signing of a will by an interested witness does not invalidate the will or a provision of it.



Sec. 13.12.506. - Choice of law as to execution.

Except as provided by AS 13.06.068 , a written will is valid if executed in compliance with AS 13.12.502 or if its execution complies with the law at the time of execution of the place where the will is executed or of the law of the place where, at the time of execution or at the time of death, the testator is domiciled, has a place of abode, or is a national.



Sec. 13.12.507. - Revocation by writing or by act.

(a) A will or a part of a will is revoked

(1) by executing a subsequent will that revokes the previous will or part expressly or by inconsistency; or

(2) by performing a revocatory act on the will, if the testator performed the act with the intent and for the purpose of revoking the will or part of the will or if another individual performed the act in the testator's conscious presence and by the testator's direction; in this paragraph, "revocatory act on the will" includes burning, tearing, canceling, obliterating, or destroying the will or any part of it; a "revocatory act on the will" includes a burning, tearing, or canceling whether or not the burn, tear, or cancellation touched any of the words on the will.

(b) If a subsequent will does not expressly revoke a previous will, the execution of the subsequent will wholly revokes the previous will by inconsistency if the testator intended the subsequent will to replace rather than supplement the previous will.

(c) The testator is presumed to have intended a subsequent will to replace rather than supplement a previous will if the subsequent will makes a complete disposition of the testator's estate. If this presumption arises and is not rebutted by clear and convincing evidence, the previous will is revoked; only the subsequent will is operative on the testator's death.

(d) The testator is presumed to have intended a subsequent will to supplement rather than replace a previous will if the subsequent will does not make a complete disposition of the testator's estate. If this presumption arises and is not rebutted by clear and convincing evidence, the subsequent will revokes the previous will only to the extent the subsequent will is inconsistent with the previous will; each will is fully operative on the testator's death to the extent they are not inconsistent.



Sec. 13.12.508. - Revocation by change of circumstances.

Except as provided in AS 13.12.803 and 13.12.804, a change of circumstances does not revoke a will or a part of it.



Sec. 13.12.509. - Revival of revoked will.

(a) If a subsequent will that wholly revoked a previous will is thereafter revoked by a revocatory act under AS 13.12.507 (a)(2), the previous will remains revoked unless it is revived. The previous will is revived if it is evident from the circumstances of the revocation of the subsequent will or from the testator's contemporary or subsequent declarations that the testator intended the previous will to take effect as executed.

(b) If a subsequent will that partly revoked a previous will is thereafter revoked by a revocatory act under AS 13.12.507 (a)(2), a revoked part of the previous will is revived unless it is evident from the circumstances of the revocation of the subsequent will or from the testator's contemporary or subsequent declarations that the testator did not intend the revoked part to take effect as executed.

(c) If a subsequent will that revoked a previous will in whole or in part is thereafter revoked by another, later, will, the previous will remains revoked in whole or in part, unless it or its revoked part is revived. The previous will or its revoked part is revived to the extent it appears from the terms of the later will that the testator intended the previous will to take effect.



Sec. 13.12.510. - Incorporation by reference.

A writing in existence when a will is executed may be incorporated by reference if the language of the will manifests this intent and describes the writing sufficiently to permit its identification.



Sec. 13.12.511. - Testamentary additions to trusts.

(a) A will may validly devise property to the trustee of a trust established or to be established

(1) during the testator's lifetime by the testator, by the testator and some other person, or by some other person, including a funded or unfunded life insurance trust, although the settlor has reserved any or all rights of ownership of the insurance contracts; or

(2) at the testator's death by the testator's devise to the trustee, if the trust is identified in the testator's will and its terms are set out in a written instrument, other than a will, executed before, concurrently with, or after the execution of the testator's will or in another individual's will if that other individual has predeceased the testator, regardless of the existence, size, or character of the corpus of the trust.

(b) A devise under (a) of this section is not invalid because the trust is amendable or revocable, or because the trust was amended after the execution of the will or the testator's death.

(c) Unless the testator's will provides otherwise, property devised to a trust described in (a) - (b) of this section is not held under a testamentary trust of the testator, but it becomes a part of the trust to which it is devised, and must be administered and disposed of in accordance with the provisions of the governing instrument setting out the terms of the trust, including any amendments to the trust made before or after the testator's death.

(d) Unless the testator's will provides otherwise, a revocation or termination of the trust before the testator's death causes the devise to lapse.



Sec. 13.12.512. - Events of independent significance.

A will may dispose of property by reference to acts and events that have significance apart from their effect upon the dispositions made by the will, whether they occur before or after the execution of the will or before or after the testator's death. The execution or revocation of another individual's will is an event covered by this section.



Sec. 13.12.513. - Separate writing identifying devise of certain types of tangible personal property.

Whether or not the provisions relating to holographic wills apply, a will may refer to a written statement or list to dispose of items of tangible personal property not otherwise specifically disposed of by the will, other than money. To be admissible under this section as evidence of the intended disposition, the writing must be signed by the testator and must describe the items and the devisees with reasonable certainty. The writing may be referred to as one to be in existence at the time of the testator's death; it may be prepared before or after the execution of the will; it may be altered by the testator after its preparation; and it may be a writing that does not have significance apart from its effect on the dispositions made by the will.



Sec. 13.12.514. - Contracts concerning succession.

(a) A contract to make a will or devise, or not to revoke a will or devise, or to die intestate, if executed after January 1, 1997, may be established only by

(1) provisions of a will stating material provisions of the contract;

(2) an express reference in a will to a contract and extrinsic evidence proving the terms of the contract; or

(3) a writing signed by the decedent evidencing the contract.

(b) The execution of a joint will or mutual wills does not create a presumption of a contract not to revoke the will or wills.



Sec. 13.12.515. - Deposit of will with court in testator's lifetime.

Sec. 13.12.515. Deposit of will with court in testator's lifetime.

A will may be deposited by the testator or the testator's agent with a court for safekeeping, under rules of the court. During the testator's lifetime, the will must be kept confidential. During the testator's lifetime, a deposited will shall be delivered only to the testator or to a person authorized in writing signed by the testator to receive the will. A conservator may be allowed to examine a deposited will of a protected testator under procedures designed to maintain the confidential character of the document to the extent possible, and to ensure that it will be kept confidential and on deposit after the examination.



Sec. 13.12.516. - Duty of custodian of will; liability.

After the death of a testator and on request of an interested person, a person having custody of a will of the testator shall deliver it with reasonable promptness to a person able to secure its probate and, if the person with custody does not know of a person able to secure the will's probate, to an appropriate court. A person who wilfully fails to deliver a will is liable to a person aggrieved for any damages that may be sustained by the failure. A person who wilfully refuses or fails to deliver a will after being ordered by the court in a proceeding brought for the purpose of compelling delivery is subject to penalty for contempt of court.



Sec. 13.12.517. - Penalty clause for contest.

A provision in a will purporting to penalize an interested person for contesting the will or instituting other proceedings relating to the estate is unenforceable if probable cause exists for instituting proceedings.






Article 06 - RULES OF CONSTRUCTION APPLICABLE ONLY TO WILLS

Sec. 13.12.601. - Scope.

Except as provided in AS 13.06.068 , in the absence of a finding of a contrary intention, the rules of construction in AS 13.12.601 - 13.12.609 control the construction of a will.



Sec. 13.12.602. - Will may pass all property and after-acquired property.

A will may provide for the passage of all property the testator owns at death and all property acquired by the estate after the testator's death.



Sec. 13.12.603. - Antilapse; deceased devisee; class gifts.

(a) If a devisee fails to survive the testator and is a grandparent, a descendant of a grandparent, or a stepchild of either the testator or the donor of a power of appointment exercised by the testator's will, the following apply:

(1) except as provided in (4) of this subsection, if the devise is not in the form of a class gift and the deceased devisee leaves surviving descendants, a substitute gift is created in the devisee's surviving descendants; the surviving descendants take by representation the property to which the devisee would have been entitled had the devisee survived the testator;

(2) except as provided in (4) of this subsection, if the devise is in the form of a class gift, other than a devise to "issue," "descendants," "heirs of the body," "heirs," "next of kin," "relatives," or "family," or a class described by language of similar import, a substitute gift is created in the surviving descendants of a deceased devisee; the property to which the devisees would have been entitled had all of them survived the testator passes to the surviving devisees and the surviving descendants of the deceased devisees; each surviving devisee takes the share to which the surviving devisee would have been entitled had the deceased devisees survived the testator; each deceased devisee's surviving descendants who are substituted for the deceased devisee take by representation the share to which the deceased devisee would have been entitled had the deceased devisee survived the testator; in this paragraph, "deceased devisee" means a class member who failed to survive the testator and left one or more surviving descendants;

(3) for the purposes of AS 13.12.601 , words of survivorship, as in a devise to an individual "if the individual survives me," or in a devise to "my surviving children," are not, in the absence of additional evidence, a sufficient indication of an intent contrary to the application of this section;

(4) if the will creates an alternative devise with respect to a devise for which a substitute gift is created by (1) or (2) of this subsection, the substitute gift is superseded by the alternative devise only if an expressly designated devisee of the alternative devise is entitled to take under the will;

(5) unless the language creating a power of appointment expressly excludes the substitution of the descendants of an appointee for the appointee, a surviving descendant of a deceased appointee of a power of appointment can be substituted for the appointee under this section, whether or not the descendant is an object of the power.

(b) If, under (a) of this section, substitute gifts are created and not superseded with respect to more than one devise and the devises are alternative devises, one to the other, the determination of which of the substitute gifts takes effect is resolved as follows:

(1) except as provided in (2) of this subsection, the devised property passes under the primary substitute gift;

(2) if there is a younger-generation devise, the devised property passes under the younger-generation substitute gift and not under the primary substitute gift.

(c) In (b) of this section,

(1) "primary devise" means the devise that would have taken effect had all the deceased devisees of the alternative devises who left surviving descendants survived the testator;

(2) "primary substitute gift" means the substitute gift created with respect to a primary devise;

(3) "younger-generation devise" means a devise that

(A) is to a descendant of a devisee of a primary devise;

(B) is an alternative devise with respect to the primary devise;

(C) is a devise for which a substitute gift is created; and

(D) would have taken effect had all the deceased devisees who left surviving descendants survived the testator except the deceased devisee or devisees of the primary devise;

(4) "younger-generation substitute gift" means a substitute gift created with respect to a younger-generation devise.

(d) In this section,

(1) "alternative devise" means a devise that is expressly created by the will and, under the terms of the will, can take effect instead of another devise on the happening of one or more events, including survival of the testator or failure to survive the testator, whether an event is expressed in condition-precedent, condition- subsequent, or other form; a residuary clause constitutes an alternative devise with respect to a nonresiduary devise only if the will specifically provides that, upon lapse or failure, the nonresiduary devise, or nonresiduary devises in general, pass under the residuary clause;

(2) "class member" includes an individual who fails to survive the testator but who would have taken under a devise in the form of a class gift had the individual survived the testator;

(3) "devise" includes an alternative devise, a devise in the form of a class gift, and an exercise of a power of appointment;

(4) "devisee" includes

(A) a class member if the devise is in the form of a class gift;

(B) an individual or class member who was deceased at the time the testator executed the testator's will as well as an individual or class member who was then living but who failed to survive the testator; and

(C) an appointee under a power of appointment exercised by the testator's will;

(5) "stepchild" means a child of the surviving, deceased, or former spouse of the testator or of the donor of a power of appointment, and not of the testator or donor;

(6) "surviving devisee" or "surviving descendant" means a devisee or a descendant who neither predeceases the testator nor is considered to have predeceased the testator under AS 13.12.702 ;

(7) "testator" includes the donee of a power of appointment if the power is exercised in the testator's will.



Sec. 13.12.604. - Failure of testamentary provision.

(a) Except as provided in AS 13.12.603 , a devise, other than a residuary devise, that fails for any reason becomes a part of the residue.

(b) Except as provided in AS 13.12.603 , if the residue is devised to two or more persons, the share of a residuary devisee that fails for any reason passes to the other residuary devisee, or to other residuary devisees in proportion to the interest of each in the remaining part of the residue.



Sec. 13.12.605. - Increase in securities; accessions.

(a) If a testator executes a will that devises securities and the testator then owned securities that meet the description in the will, the devise includes additional securities that are owned by the testator at death to the extent the additional securities were acquired by the testator after the will was executed as a result of the testator's ownership of the described securities and that are securities of

(1) the same organization acquired by reason of action initiated by the organization or a successor, related, or acquiring organization, excluding securities acquired by exercise of purchase options;

(2) another organization acquired as a result of a merger, consolidation, reorganization, or other distribution by the organization or a successor, related, or acquiring organization; or

(3) the same organization acquired as a result of a plan of reinvestment.

(b) Distributions in cash before death with respect to a described security are not part of the devise.



Sec. 13.12.606. - Nonademption of specific devises; unpaid proceeds of sale, condemnation, or insurance; sale by conservator or agent.

(a) A specific devisee has a right to the specifically devised property in the testator's estate at death and

(1) any amount of a condemnation award for the taking of the property unpaid at death;

(2) any proceeds unpaid at death on fire or casualty insurance on or other recovery for injury to the property; and

(3) property owned by the testator at death and acquired as a result of foreclosure, or obtained in lieu of foreclosure, of the security interest for the specifically devised obligation.

(b) If specifically devised property is sold or mortgaged by a conservator or by an agent acting within the authority of a durable power of attorney for an incapacitated principal, or if a condemnation award, insurance proceeds, or recovery for injury to the property are paid to a conservator or to an agent acting within the authority of a durable power of attorney for an incapacitated principal, the specific devisee has the right to a general pecuniary devise equal to the net sale price, the amount of the unpaid loan, the condemnation award, the insurance proceeds, or the recovery.

(c) The right of a specific devisee under (b) of this section is reduced by any right the devisee has under (a) of this section.

(d) For the purposes of the references in (b) of this section to a conservator, (b) of this section does not apply if after the sale, mortgage, condemnation, casualty, or recovery, it was adjudicated that the testator's incapacity ceased and the testator survived the adjudication by one year.

(e) For the purposes of the references in (b) of this section to an agent acting within the authority of a durable power of attorney for an incapacitated principal,

(1) "incapacitated principal" means a principal who is an incapacitated person;

(2) adjudication of incapacity before death is not necessary; and

(3) the acts of an agent within the authority of a durable power of attorney are presumed to be for an incapacitated principal.



Sec. 13.12.607. - Nonexoneration.

A specific devise passes subject to any mortgage interest existing at the date of death, without right of exoneration, regardless of a general directive in the will to pay debts.



Sec. 13.12.608. - Exercise of power of appointment.

In the absence of a requirement that a power of appointment be exercised by a reference, or by an express or specific reference, to the power, a general residuary clause in a will, or a will making general disposition of all of the testator's property, expresses an intention to exercise a power of appointment held by the testator only if

(1) the power is a general power and the creating instrument does not contain a gift if the power is not exercised; or

(2) the testator's will manifests an intention to include the property subject to the power.



Sec. 13.12.609. - Ademption by satisfaction.

(a) Property a testator gave in the testator's lifetime to a person is treated as a satisfaction of a devise in whole or in part, only if

(1) the will provides for deduction of the gift;

(2) the testator declared in a contemporaneous writing that the gift is in satisfaction of the devise or that its value is to be deducted from the value of the devise; or

(3) the devisee acknowledged in writing that the gift is in satisfaction of the devise or that its value is to be deducted from the value of the devise.

(b) For purposes of partial satisfaction, property given during lifetime is valued as of the time the devisee came into possession or enjoyment of the property or at the testator's death, whichever occurs first.

(c) If the devisee fails to survive the testator, the gift is treated as a full or partial satisfaction of the devise, as appropriate, in applying AS 13.12.603 and 13.12.604, unless the testator's contemporaneous writing provides otherwise.






Article 07 - RULES OF CONSTRUCTION APPLICABLE TO WILLS AND OTHER GOVERNING INSTRUMENTS

Sec. 13.12.701. - Scope.

In the absence of a finding of a contrary intention, the rules of construction in AS 13.12.701 - 13.12.711 control the construction of a governing instrument. The rules of construction in AS 13.12.701 - 13.12.711 apply to a governing instrument of any type, except as the application of a particular section is limited by its terms to a specific type of provision or governing instrument.



Sec. 13.12.702. - Requirement of survival by 120 hours.

(a) For the purposes of AS 13.06 - AS 13.36, except as provided in (d) of this section, an individual who is not established by clear and convincing evidence to have survived an event, including the death of another individual, by 120 hours is considered to have predeceased the event.

(b) Except as provided in (d) of this section, for purposes of a provision of a governing instrument that relates to an individual surviving an event, including the death of another individual, an individual who is not established by clear and convincing evidence to have survived the event by 120 hours is considered to have predeceased the event.

(c) Except as provided in (d) of this section, if it is not established by clear and convincing evidence that one of two co-owners with right of survivorship survived the other co-owner by 120 hours, one-half of the property passes as if one had survived by 120 hours and one-half as if the other had survived by 120 hours, and if there are more than two co-owners with right of survivorship and it is not established by clear and convincing evidence that at least one of them survived the others by 120 hours, the property passes in the proportion that one bears to the whole number of co- owners. In this subsection, "co-owners with right of survivorship" includes joint tenants, tenants by the entirety, and other co-owners of property or accounts held under circumstances that entitle one or more to the whole of the property or account on the death of the other or others.

(d) Survival by 120 hours is not required if

(1) the governing instrument contains language dealing explicitly with simultaneous deaths or deaths in a common disaster and that language is operable under the facts of the case;

(2) the governing instrument expressly indicates that an individual is not required to survive an event, including the death of another individual, by a specified period or expressly requires the individual to survive the event by a specified period, but survival of the event or the specified period must be established by clear and convincing evidence;

(3) the imposition of a 120-hour requirement of survival would cause a nonvested property interest or a power of appointment to fail to qualify for validity under AS 34.27.051 or 34.27.100 or to become invalid under AS 34.27.051 or 34.27.100, but survival must be established by clear and convincing evidence; or

(4) the application of a 120-hour requirement of survival to multiple governing instruments would result in an unintended failure or duplication of a disposition, but survival must be established by clear and convincing evidence.

(e) A payor or other third party is not liable for having made a payment or transferred an item of property or other benefit to a beneficiary designated in a governing instrument who, under this section, is not entitled to the payment or item of property, or for having taken other action in good faith reliance on the beneficiary's apparent entitlement under the terms of the governing instrument, before the payor or other third party receives written notice of a claimed lack of entitlement under this section. A payor or other third party is liable for a payment made or other action taken after the payor or other third party receives written notice of a claimed lack of entitlement under this section.

(f) Written notice of a claimed lack of entitlement under this section shall be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of written notice of a claimed lack of entitlement under this section, a payor or other third party may pay any amount owed or transfer or deposit an item of property held by it to or with the court having jurisdiction of the probate proceedings relating to the decedent's estate, or if proceedings have not been commenced, to or with the court in the judicial district of the decedent's residence. The court shall hold the funds or item of property and, upon the court's determination under this section, shall order disbursement in accordance with the determination. Payments, transfers, or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

(g) A person who purchases property for value and without notice, or who receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is not obligated under this section to return the payment, item of property, or benefit or liable under this section for the amount of the payment or the value of the item of property or benefit. But a person who, not for value, receives a payment, item of property, or other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this section.

(h) If this section or a part of this section is preempted by federal law with respect to a payment, an item of property, or other benefit covered by this section, a person who, not for value, receives the payment, item of property, or benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it if this section or part of this section were not preempted.



Sec. 13.12.703. - Choice of law as to meaning and effect of governing instrument.

(a) The meaning and legal effect of a governing instrument is determined by the local law of the state selected in the governing instrument, unless the application of that law is contrary to the provisions relating to the elective share described in AS 13.12.201 - 13.12.214, the provisions relating to exempt property and allowances described in AS 13.12.401 - 13.12.405, or other public policy of this state otherwise applicable to the disposition.

(b) The provisions of (a) of this section are subject to AS 13.06.068 .



Sec. 13.12.704. - Power of appointment; meaning of specific reference requirement.

If a governing instrument creating a power of appointment expressly requires that the power be exercised by a reference, an express reference, or a specific reference, to the power or its source, it is presumed that the donor's intention, in requiring that the donee exercise the power by making reference to the particular power or to the creating instrument, was to prevent an inadvertent exercise of the power.



Sec. 13.12.705. - Class gifts construed to accord with intestate succession.

(a) Adopted individuals and individuals born out of wedlock, and their respective descendants if appropriate to the class, are included in class gifts and other terms of relationship in accordance with the rules for intestate succession. Terms of relationship that do not differentiate relationships by blood from those by affinity, such as "uncles," "aunts," "nieces," or "nephews," are construed to exclude relatives by affinity. Terms of relationship that do not differentiate relationships by the half blood from those by the whole blood, such as "brothers," "sisters," "nieces," or "nephews," are construed to include both types of relationships.

(b) In addition to the requirements of (a) of this section, in construing a dispositive provision of a transferor who is not the natural parent, an individual born to the natural parent is not considered the child of that natural parent unless the individual lived while a minor as a regular member of the household of that natural parent or of that natural parent's parent, brother, sister, spouse, or surviving spouse.

(c) In addition to the requirements of (a) of this section, in construing a dispositive provision of a transferor who is not the adopting parent, an adopted individual is not considered the child of the adopting parent unless the adopted individual lived while a minor, either before or after the adoption, as a regular member of the household of the adopting parent.



Sec. 13.12.706. - Life insurance; retirement plan; account with pay on death designation; transfer on death registration; deceased beneficiary.

(a) If a beneficiary fails to survive the decedent and is a grandparent, a descendant of a grandparent, or a stepchild of the decedent, the following apply:

(1) except as provided in (4) of this subsection, if the beneficiary designation is not in the form of a class gift and the deceased beneficiary leaves surviving descendants, a substitute gift is created in the beneficiary's surviving descendants; the beneficiary's surviving descendants take by representation the property to which the beneficiary would have been entitled had the beneficiary survived the decedent;

(2) except as provided in (4) of this subsection, if the beneficiary designation is in the form of a class gift, other than a beneficiary designation to "issue," "descendants," "heirs of the body," "heirs," "next of kin," "relatives," or "family," or a class described by language of similar import, a substitute gift is created in the surviving descendants of a deceased beneficiary; the property to which the beneficiaries would have been entitled had all of them survived the decedent passes to the surviving beneficiaries and the surviving descendants of the deceased beneficiaries; each surviving beneficiary takes the share to which the surviving beneficiary would have been entitled had the deceased beneficiaries survived the decedent; each deceased beneficiary's surviving descendants who are substituted for the deceased beneficiary take by representation the share to which the deceased beneficiary would have been entitled had the deceased beneficiary survived the decedent; in this paragraph, "deceased beneficiary" means a class member who failed to survive the decedent and left one or more surviving descendants;

(3) for the purposes of AS 13.12.701 , words of survivorship, as in a beneficiary designation to an individual "if the individual survives me," or in a beneficiary designation to "my surviving children," are not, in the absence of additional evidence, a sufficient indication of an intent contrary to the application of this section;

(4) if a governing instrument creates an alternative beneficiary designation with respect to a beneficiary designation for which a substitute gift is created by (1) or (2) of this subsection, the substitute gift is superseded by the alternative beneficiary designation only if an expressly designated beneficiary of the alternative beneficiary designation is entitled to take.

(b) If, under (a) of this section, substitute gifts are created and not superseded with respect to more than one beneficiary designation and the beneficiary designations are alternative beneficiary designations, one to the other, the property passes under the primary substitute gift, except that if there is a younger-generation beneficiary designation, the property passes under the younger-generation substitute gift and not under the primary substitute gift. In this subsection,

(1) "primary beneficiary designation" means the beneficiary designation that would have taken effect had all the deceased beneficiaries of the alternative beneficiary designations who left surviving descendants survived the decedent;

(2) "primary substitute gift" means the substitute gift created with respect to the primary beneficiary designation;

(3) "younger-generation beneficiary designation" means a beneficiary designation that

(A) is to a descendant of a beneficiary of the primary beneficiary designation;

(B) is an alternative beneficiary designation with respect to the primary beneficiary designation;

(C) is a beneficiary designation for which a substitute gift is created; and

(D) would have taken effect had all the deceased beneficiaries who left surviving descendants survived the decedent except the deceased beneficiary or beneficiaries of the primary beneficiary designation;

(4) "younger-generation substitute gift" means the substitute gift created with respect to the younger-generation beneficiary designation.

(c) A payor is protected from liability in making payments under the terms of the beneficiary designation until the payor has received written notice of a claim to a substitute gift under this section. Payment made before the receipt of written notice of a claim to a substitute gift under this section discharges the payor, but not the recipient, from all claims for the amounts paid. A payor is liable for a payment made after the payor has received written notice of the claim. A recipient is liable for a payment received, whether or not written notice of the claim is given.

(d) In (c) of this section, the written notice of the claim shall be mailed to the payor's main office or home by registered or certified mail, return receipt requested, or served upon the payor in the same manner as a summons in a civil action. Upon receipt of written notice of the claim, a payor may pay any amount owed by it to the court having jurisdiction of the probate proceedings relating to the decedent's estate or, if proceedings have not been commenced, to the court in the judicial district of the decedent's residence. The court shall hold the funds and, upon its determination under this section, shall order disbursement in accordance with the determination. Payment made to the court discharges the payor from all claims for the amounts paid.

(e) A person who purchases property for value and without notice, or who receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is not obligated under this section to return the payment, item of property, or benefit, or liable under this section for the amount of the payment or the value of the item of property or benefit. But a person who, not for value, receives a payment, item of property, or other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this section.

(f) If this section or a part of this section is preempted by federal law with respect to a payment, an item of property, or other benefit covered by this section, a person who, not for value, receives the payment, item of property, or other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it if this section or part of this section were not preempted.

(g) In this section,

(1) "alternative beneficiary designation" means a beneficiary designation that is expressly created by the governing instrument and, under the terms of the governing instrument, can take effect instead of another beneficiary designation on the happening of one or more events, including survival of the decedent or failure to survive the decedent, whether an event is expressed in condition-precedent, condition-subsequent, or another form;

(2) "beneficiary" means the beneficiary of a beneficiary designation under which the beneficiary must survive the decedent and

(A) includes a class member if the beneficiary designation is in the form of a class gift;

(B) includes an individual or class member who was deceased at the time the beneficiary designation was executed as well as an individual or class member who was then living but who failed to survive the decedent;

(C) excludes a joint tenant of a joint tenancy with the right of survivorship and a party to a joint and survivorship account;

(3) "beneficiary designation" includes an alternative beneficiary designation and a beneficiary designation in the form of a class gift;

(4) "class member" includes an individual who fails to survive the decedent but who would have taken under a beneficiary designation in the form of a class gift had the individual survived the decedent;

(5) "stepchild" means a child of the decedent's surviving, deceased, or former spouse, and not of the decedent;

(6) "surviving beneficiary" or "surviving descendant" means a beneficiary or a descendant who neither predeceased the decedent nor is considered to have predeceased the decedent under AS 13.12.702 .



Sec. 13.12.707. - Survivorship with respect to future interests under terms of trust; substitute takers.

(a) A future interest under the terms of a trust is contingent on the beneficiary's surviving the distribution date. If a beneficiary of a future interest under the terms of a trust fails to survive the distribution date, the following apply:

(1) except as provided in (4) of this subsection, if the future interest is not in the form of a class gift and the deceased beneficiary leaves surviving descendants, a substitute gift is created in the beneficiary's surviving descendants; the beneficiary's surviving descendants take by representation the property to which the beneficiary would have been entitled had the beneficiary survived the distribution date;

(2) except as provided in (4) of this subsection, if the future interest is in the form of a class gift, other than a future interest to "issue," "descendants," "heirs of the body," "heirs," "next of kin," "relatives," or "family," or a class described by language of similar import, a substitute gift is created in the surviving descendants of a deceased beneficiary; the property to which the beneficiaries would have been entitled had all of them survived the distribution date passes to the surviving beneficiaries and the surviving descendants of the deceased beneficiaries; each surviving beneficiary takes the share to which the surviving beneficiary would have been entitled had the deceased beneficiaries survived the distribution date; each deceased beneficiary's surviving descendants who are substituted for the deceased beneficiary take by representation the share to which the deceased beneficiary would have been entitled had the deceased beneficiary survived the distribution date; in this paragraph, "deceased beneficiary" means a class member who fails to survive the distribution date and leaves one or more surviving descendants;

(3) for the purposes of AS 13.12.701 , words of survivorship attached to a future interest are not, in the absence of additional evidence, a sufficient indication of an intent contrary to the application of this section; words of survivorship include words of survivorship that relate to the distribution date or to an earlier or an unspecified time, whether those words of survivorship are expressed in condition- precedent, condition-subsequent, or another form;

(4) if a governing instrument creates an alternative future interest with respect to a future interest for which a substitute gift is created by (1) or (2) of this subsection, the substitute gift is superseded by the alternative future interest only if an expressly designated beneficiary of the alternative future interest is entitled to take in possession or enjoyment.

(b) If, under (a) of this section, substitute gifts are created and not superseded with respect to more than one future interest and the future interests are alternative future interests, one to the other, the property passes under the primary substitute gift, except that, if there is a younger-generation future interest, the property passes under the younger-generation substitute gift and not under the primary substitute gift. In this subsection,

(1) "primary future interest" means the future interest that would have taken effect had all the deceased beneficiaries of the alternative future interests who left surviving descendants survived the distribution date;

(2) "primary substitute gift" means the substitute gift created with respect to the primary future interest;

(3) "younger-generation future interest" means a future interest that

(A) is to a descendant of a beneficiary of the primary future interest;

(B) is an alternative future interest with respect to the primary future interest;

(C) is a future interest for which a substitute gift is created; and

(D) would have taken effect had all the deceased beneficiaries who left surviving descendants survived the distribution date except the deceased beneficiary of the primary future interest;

(4) "younger-generation substitute gift" means the substitute gift created with respect to the younger-generation future interest.

(c) Except as provided in (d) of this section, if, after the application of (a) and (b) of this section, there is not a surviving taker, the property passes in the following order:

(1) if the trust was created in a nonresiduary devise in the transferor's will or in a codicil to the transferor's will, the property passes under the residuary clause in the transferor's will; for purposes of this section, the residuary clause is treated as creating a future interest under the terms of a trust;

(2) if a taker is not produced by the application of (1) of this subsection, the property passes to the transferor's heirs under AS 13.12.711.

(d) If, after the application of (a) and (b) of this section, there is not a surviving taker and if the future interest was created by the exercise of a power of appointment,

(1) the property passes under the donor's gift-in-default clause, if any, and the clause is treated as creating a future interest under the terms of a trust; and

(2) if a taker is not produced by the application of (1) of this subsection, the property passes as provided in (c) of this section.

(e) In (c) of this section, "transferor" means the donor if the power was a nongeneral power and means the donee if the power was a general power.

(f) In this section,

(1) "alternative future interest" means an expressly created future interest that can take effect in possession or enjoyment instead of another future interest on the happening of one or more events, including survival of an event or failure to survive an event, whether an event is expressed in condition-precedent, condition-subsequent, or other form; a residuary clause in a will does not create an alternative future interest with respect to a future interest created in a nonresiduary devise in the will, whether or not the will specifically provides that lapsed or failed devises are to pass under the residuary clause;

(2) "beneficiary" means the beneficiary of a future interest and includes a class member if the future interest is in the form of a class gift;

(3) "class member" includes an individual who fails to survive the distribution date but who would have taken under a future interest in the form of a class gift had the individual survived the distribution date;

(4) "distribution date," with respect to a future interest, means the time when the future interest is to take effect in possession or enjoyment; the distribution date does not need to occur at the beginning or end of a calendar day, but can occur at a time during the course of a day;

(5) "future interest" includes an alternative future interest and a future interest in the form of a class gift;

(6) "future interest under the terms of a trust" means a future interest that was created by a transfer creating a trust or to an existing trust or by an exercise of a power of appointment to an existing trust, directing the continuance of an existing trust, designating a beneficiary of an existing trust, or creating a trust;

(7) "surviving beneficiary" or "surviving descendant" means a beneficiary or a descendant who neither predeceased the distribution date nor is considered to have predeceased the distribution date under AS 13.12.702 .



Sec. 13.12.708. - Class gifts to "descendants," "issue," or "heirs of the body"; form of distribution if none specified.

If a class gift in favor of "descendants," "issue," or "heirs of the body" does not specify the manner in which the property is to be distributed among the class members, the property is distributed among the class members who are living when the interest is to take effect in possession or enjoyment, in such shares as they would receive, under the applicable law of intestate succession, if the designated ancestor had then died intestate owning the subject matter of the class gift.



Sec. 13.12.709. - Representation; per capita at each generation; per stirpes.

(a) If an applicable statute or a governing instrument calls for property to be distributed "by representation" or "per capita at each generation," the property is divided into as many equal shares as there are

(1) surviving descendants in the generation nearest to the designated ancestor that contains one or more surviving descendants; and

(2) deceased descendants in the same generation who left surviving descendants, if any.

(b) In (a) of this section, each surviving descendant in the nearest generation is allocated one share, and the remaining shares, if any, are combined and then divided in the same manner among the surviving descendants of the deceased descendants as if the surviving descendants who were allocated a share and their surviving descendants had predeceased the distribution date.

(c) If a governing instrument calls for property to be distributed "per stirpes," the property is divided into as many equal shares as there are

(1) surviving children of the designated ancestor; and

(2) deceased children who left surviving descendants.

(d) In (c) of this section, each surviving child, if any, is allocated one share, and the share of each deceased child with surviving descendants is divided in the same manner, with subdivision repeating at each succeeding generation until the property is fully allocated among surviving descendants.

(e) For the purposes of (a) - (d) of this section, an individual who is deceased and does not leave surviving descendants is disregarded, and an individual who leaves a surviving ancestor who is a descendant of the designated ancestor is not entitled to a share.

(f) In this section,

(1) "deceased child" or "deceased descendant" means a child or a descendant who either predeceased the distribution date or is considered to have predeceased the distribution date under AS 13.12.702;

(2) "distribution date," with respect to an interest, means the time when the interest is to take effect in possession or enjoyment; the distribution date does not need to occur at the beginning or end of a calendar day, but can occur at a time during the course of a day;

(3) "surviving ancestor," "surviving child," or "surviving descendant" means an ancestor, a child, or a descendant who neither predeceased the distribution date nor is considered to have predeceased the distribution date under AS 13.12.702 .



Sec. 13.12.710. - Worthier-title doctrine abolished.

The doctrine of worthier title is abolished as a rule of law and as a rule of construction. Language in a governing instrument describing the beneficiaries of a disposition as the transferor's "heirs," "heirs at law," "next of kin," "distributees," "relatives," or "family," or language of similar import, does not create or presumptively create a reversionary interest in the transferor.



Sec. 13.12.711. - Interests in heirs and other persons.

If an applicable statute or a governing instrument calls for a present or future distribution to or creates a present or future interest in a designated individual's "heirs," "heirs at law," "next of kin," "relatives," or "family," or language of similar import, the property passes to those persons, including the state, and in such shares as would succeed to the designated individual's intestate estate under the intestate succession law of the designated individual's domicile if the designated individual died when the disposition is to take effect in possession or enjoyment. If the designated individual's surviving spouse is living but is remarried at the time the disposition is to take effect in possession or enjoyment, the surviving spouse is not an heir of the designated individual.



Sec. 13.12.712. - Nonademption of specific transfers in trust; unpaid proceeds of sale, condemnation, or insurance; sale by conservator or agent.

(a) Unless the trust provides otherwise, a beneficiary of a trust has a right to property that, by the terms of the trust, is to be specifically distributed to the beneficiary and to

(1) any amount of a condemnation award that is for the taking of the property and that is unpaid when the distribution becomes effective;

(2) any proceeds from fire or casualty insurance on, or other recovery for injury to, the property that are unpaid when the distribution becomes effective; and

(3) property owned by the settlor when the distribution becomes effective if the property is acquired as a result of foreclosure, or obtained in lieu of foreclosure, of the security interest for the specifically distributed obligation.

(b) Unless the covered trust provides otherwise, if property that is to be specifically distributed to a beneficiary of a covered trust is instead sold or mortgaged by a trustee of the covered trust, or if a condemnation award, insurance proceeds, or a recovery for injury to the property is paid to a trustee of the covered trust, the beneficiary has the right to a general pecuniary property distribution that is equal to the net sale price, the amount of the unpaid loan, the condemnation award, the insurance proceeds, or the recovery. In this subsection, "covered trust," means a trust that was originally amendable or revocable by the settlor but that cannot be amended or revoked by the settlor because of the settlor's incapacity.

(c) The right of a beneficiary under (b) of this section is reduced by any right the beneficiary has under (a) of this section.

(d) [Repealed, Sec. 3 ch 36 SLA 2001].

(e) [Repealed, Sec. 3 ch 36 SLA 2001].



Sec. 13.12.720. - Family-owned business deduction.

(a) If an individual includes a provision in a will, trust document, or beneficiary designation that is designed to reduce federal estate tax liability to zero, or to the lowest possible amount payable, by describing a portion or amount measured by reference to the unified credit, applicable exclusion amount, or exemption equivalent under 26 U.S.C. 2010 (Internal Revenue Code), or to other credits or deductions under 26 U.S.C. (Internal Revenue Code), then unless specifically stated otherwise, the reference to the unified credit, applicable exclusion amount, exemption equivalent, other credit, or other deduction shall be considered to include a reference to the family-owned business deduction available and allowed under 26 U.S.C. 2057 (Internal Revenue Code).

(b) Unless specifically stated otherwise, the reference in the will, trust document, or beneficiary designation to the unified credit, applicable exclusion amount, exemption equivalent, family-owned business deduction, other credit, or other deduction shall be considered to refer to the unified credit, applicable exclusion amount, exemption equivalent, family-owned business deduction, other credit, or other deduction as it exists at the time of death of the individual.






Article 08 - GENERAL PROVISIONS CONCERNING PROBATE AND NONPROBATE TRANSFERS

Sec. 13.12.801. - Disclaimer of property interests.

(a) A person, or the representative of a person, to whom an interest in or with respect to property, or an interest in the property, devolves by whatever means, may disclaim it in whole or in part by delivering or filing a written disclaimer under this section. The right to disclaim exists notwithstanding a limitation on the interest of the disclaimant in the nature of a spendthrift provision or similar restriction, and notwithstanding a restriction or limitation on the right to disclaim contained in the governing instrument. In this subsection, the "representative of a person" includes a personal representative of a decedent, a conservator of a disabled person, a guardian of a minor or incapacitated person, and an agent acting on behalf of the person within the authority of a power of attorney.

(b) If a property or interest has devolved to a disclaimant under a testamentary instrument or by the laws of intestacy, a disclaimer shall be filed, if of a present interest, not later than nine months after the death of the deceased owner or deceased donee of a power of appointment and, if of a future interest, not later than nine months after the event determining that the taker of the property or interest is finally ascertained and the taker's interest is indefeasibly vested. The disclaimer shall be filed in the court of the judicial district in which proceedings for the administration of the estate of the deceased owner or deceased donee of the power are commenced. A copy of the disclaimer shall be delivered in person or mailed by registered or certified mail, return receipt requested, to a personal representative or other fiduciary of the decedent or donee of the power.

(c) If a property or interest has devolved to a disclaimant under a nontestamentary instrument or contract, the disclaimer shall be delivered or filed, if of a present interest, not later than nine months after the effective date of the nontestamentary instrument or contract and, if of a future interest, not later than nine months after the event determining that the taker of the property or interest is finally ascertained and the taker's interest is indefeasibly vested. If the person entitled to disclaim does not know of the existence of the interest, the disclaimer shall be delivered or filed not later than nine months after the person learns of the existence of the interest. The effective date of a revocable instrument or contract is the date on which the maker no longer has power to revoke it or to transfer to the maker or another the entire legal and equitable ownership of the interest. The disclaimer or a copy of the disclaimer shall be delivered in person or mailed by registered or certified mail, return receipt requested, to the person who has legal title to or possession of the interest disclaimed.

(d) A surviving joint tenant or tenant by the entirety may disclaim as a separate interest property, or an interest in the property, devolving to the tenant by right of survivorship. A surviving joint tenant or tenant by the entirety may disclaim the entire interest in property, or in an interest in the property, that is the subject of a joint tenancy or tenancy by the entirety devolving to the tenant, if the joint tenancy or tenancy by the entirety was created by act of a deceased joint tenant or tenant by the entirety, the survivor did not join in creating the joint tenancy or tenancy by the entirety, and the survivor has not accepted a benefit under it.

(e) If real property, or an interest in real property, is disclaimed, a copy of the disclaimer may be recorded in the recording district where the property or interest disclaimed is located.

(f) The disclaimer must describe the property or interest disclaimed, declare the disclaimer and extent of the disclaimer, and be signed by the disclaimant.

(g) If property or an interest in property devolves to a disclaimant under a testamentary instrument, under a power of appointment exercised by a testamentary instrument, or under the laws of intestacy, and the decedent has not provided for another disposition of that property or interest, should it be disclaimed, or of disclaimed or failed interests in general, the disclaimed property or interest devolves as if the disclaimant had predeceased the decedent, but if by law or under the testamentary instrument the descendants of the disclaimant would share in the disclaimed interest by representation or otherwise were the disclaimant to predecease the decedent, then the disclaimed property or interest passes by representation, or passes as directed by the governing instrument, to the descendants of the disclaimant who survive the decedent. A future interest that takes effect in possession or enjoyment after the termination of the estate or interest disclaimed takes effect as if the disclaimant had predeceased the decedent. A disclaimer relates back for all purposes to the date of death of the decedent.

(h) If property or an interest in property devolves to a disclaimant under a nontestamentary instrument or contract and the instrument or contract does not provide for another disposition of that property or interest, should it be disclaimed, or of disclaimed or failed interests in general, the disclaimed property or interest devolves as if the disclaimant had predeceased the effective date of the instrument or contract, but if by law or under the nontestamentary instrument or contract the descendants of the disclaimant would share in the disclaimed interest by representation or otherwise were the disclaimant to predecease the effective date of the instrument, then the disclaimed property or interest passes by representation, or passes as directed by the governing instrument, to the descendants of the disclaimant who survive the effective date of the instrument. A disclaimer relates back for all purposes to that date. A future interest that takes effect in possession or enjoyment at or after the termination of the disclaimed property or interest takes effect as if the disclaimant had died before the effective date of the instrument or contract that transferred the disclaimed property or interest.

(i) The disclaimer or the written waiver of the right to disclaim is binding upon the disclaimant or person waiving and all persons claiming through or under either of them.

(j) The right to disclaim property or an interest in property is barred by

(1) an assignment, conveyance, encumbrance, pledge, or transfer of the property or interest, or a contract for an assignment, conveyance, encumbrance, pledge, or transfer of the property or interest;

(2) a written waiver of the right to disclaim;

(3) an acceptance of the property or interest or a benefit under it; or

(4) a sale of the property or interest under judicial sale made before the disclaimer is made.

(k) This section does not abridge the right of a person to waive, release, disclaim, or renounce property or an interest in property under another statute.

(l) An interest in property that exists on January 1, 1997, as to which, if a present interest, the time for filing a disclaimer under this section has not expired or, if a future interest, the interest has not become indefeasibly vested or the taker finally ascertained, may be disclaimed within nine months after January 1, 1997.



Sec. 13.12.802. - Effect of divorce, annulment, and decree of separation.

(a) An individual who is divorced from the decedent or whose marriage to the decedent has been annulled is not a surviving spouse unless, by virtue of a subsequent marriage, the individual is married to the decedent at the time of death. A decree of separation that does not terminate the status of husband and wife is not a divorce for purposes of this section.

(b) In AS 13.12.101 - 13.12.405 and AS 13.16.065 , a surviving spouse does not include

(1) an individual who obtains or consents to a final decree or judgment of divorce from the decedent or an annulment of their marriage, if the decree or judgment is not recognized as valid in this state, unless subsequently they participate in a marriage ceremony purporting to marry each to the other or live together as husband and wife;

(2) an individual who, following an invalid decree or judgment of divorce or annulment obtained by the decedent, participates in a marriage ceremony with a third individual; or

(3) an individual who was a party to a valid proceeding concluded by an order purporting to terminate all marital property rights.



Sec. 13.12.803. - Effect of homicide on intestate succession, wills, trusts, joint assets, life insurance, and beneficiary designations.

(a) An individual who feloniously kills the decedent forfeits all benefits under this chapter with respect to the decedent's estate, including an intestate share, an elective share, an omitted spouse's or child's share, a homestead allowance, exempt property, and a family allowance. If the decedent died intestate, the decedent's intestate estate passes as if the killer disclaimed the killer's intestate share.

(b) The felonious killing of the decedent

(1) revokes a revocable

(A) disposition or appointment of property made by the decedent to the killer in a governing instrument;

(B) provision in a governing instrument conferring a general or nongeneral power of appointment on the killer; and

(C) nomination of the killer in a governing instrument, nominating or appointing the killer to serve in fiduciary or representative capacity, including a personal representative, executor, trustee, or agent; and

(2) severs the interests of the decedent and killer in property held by them at the time of the killing as joint tenants with the right of survivorship, transforming the interests of the decedent and killer into tenancies in common.

(c) A severance under (b)(2) of this section does not affect a third-party interest in property acquired for value and in good faith reliance on an apparent title by survivorship in the killer unless a writing declaring the severance has been noted, registered, filed, or recorded in records that are appropriate to the kind and location of the property and that are relied upon, in the ordinary course of transactions involving the type of property, as evidence of ownership.

(d) Provisions of a governing instrument are given effect as if the killer disclaimed all provisions revoked by this section or, in the case of a revoked nomination in a fiduciary or representative capacity, as if the killer predeceased the decedent.

(e) A wrongful acquisition of property or interest by a killer not covered by this section shall be treated in accordance with the principle that a killer may not profit from the killer's wrong.

(f) After all right to appeal has been exhausted, a judgment of conviction establishing criminal accountability for the felonious killing of the decedent conclusively establishes the convicted individual as the decedent's killer for purposes of this section. In the absence of a conviction, the court, upon the petition of an interested person, shall determine whether, under the preponderance of evidence standard, the individual would be found criminally accountable for the felonious killing of the decedent. If the court determines that, under that standard, the individual would be found criminally accountable for the felonious killing of the decedent, the determination conclusively establishes that individual as the decedent's killer for purposes of this section.

(g) A payor or other third party is not liable for having made a payment or transferred an item of property or other benefit to a beneficiary designated in a governing instrument affected by a felonious killing, or for having taken other action in good faith reliance on the validity of the governing instrument, upon request and satisfactory proof of the decedent's death, before the payor or other third party received written notice of a claimed forfeiture or revocation under this section. A payor or other third party is liable for a payment made or other action taken after the payor or other third party receives written notice of a claimed forfeiture or revocation under this section.

(h) Written notice of a claimed forfeiture or revocation under (g) of this section shall be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of written notice of a claimed forfeiture or revocation under this section, a payor or other third party may pay an amount owed or transfer or deposit an item of property held by it to or with the court having jurisdiction of the probate proceedings relating to the decedent's estate, or if proceedings have not been commenced, to or with the court in the judicial district of the decedent's residence. The court shall hold the funds or item of property and, upon the court's determination under this section, shall order disbursement in accordance with the determination. Payments, transfers, or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

(i) A person who purchases property for value and without notice, or who receives a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is not obligated under this section to return the payment, item of property, or benefit, or liable under this section for the amount of the payment or the value of the item of property or benefit. However a person who, not for value, receives a payment, an item of property, or other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this section.

(j) If this section or part of this section is preempted by federal law with respect to a payment, an item of property, or other benefit covered by this section, a person who, not for value, receives the payment, item of property, or other benefit to which the person is not entitled under this section is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it if this section or part of this section were not preempted.

(k) In the case of an unintentional felonious killing, a court may set aside the application of (a), (b), (d), or (e) of this section if the court makes special findings of fact and conclusions of law that the application of the subsection would result in a manifest injustice and that the subsection should not be applied.

(l) In this section,

(1) "disposition or appointment of property" includes a transfer of an item of property or other benefit to a beneficiary designated in a governing instrument;

(2) "governing instrument" means a governing instrument executed by the decedent;

(3) "revocable," with respect to a disposition, appointment, provision, or nomination, means a disposition, appointment, provision, or nomination under which the decedent, at the time of or immediately before death, was alone empowered, by law or under the governing instrument, to cancel the designation in favor of the killer, whether or not the decedent was then empowered to designate the decedent in place of the decedent's killer or the decedent then had capacity to exercise the power.



Sec. 13.12.804. - Revocation of probate and nonprobate transfers by divorce; no revocation by other changes of circumstances.

(a) Except as provided by the express terms of a governing instrument, a court order, or a contract relating to the division of the marital estate made between the divorced individuals before or after the marriage, divorce, or annulment, the divorce or annulment of a marriage

(1) revokes a revocable

(A) disposition or appointment of property made by a divorced individual to the divorced individual's former spouse in a governing instrument and a disposition or appointment created by law or in a governing instrument to a relative of the divorced individual's former spouse;

(B) provision in a governing instrument conferring a general or nongeneral power of appointment on the divorced individual's former spouse or on a relative of the divorced individual's former spouse; and

(C) nomination in a governing instrument, nominating a divorced individual's former spouse or a relative of the divorced individual's former spouse to serve in a fiduciary or representative capacity, including a personal representative, executor, trustee, conservator, agent, or guardian; and

(2) severs the interests of the former spouses in property held by them at the time of the divorce or annulment as joint tenants with the right of survivorship, transforming the interests of the former spouses into tenancies in common.

(b) A severance under (a)(2) of this section does not affect a third-party interest in property acquired for value and in good faith reliance on an apparent title by survivorship in the survivor of the former spouses unless a writing declaring the severance has been noted, registered, filed, or recorded in records appropriate to the kind and location of the property that are relied upon, in the ordinary course of transactions involving that kind of property, as evidence of ownership.

(c) Provisions of a governing instrument are given effect as if the former spouse and relatives of the former spouse disclaimed all provisions revoked by this section or, in the case of a revoked nomination in a fiduciary or representative capacity, as if the former spouse and relatives of the former spouse died immediately before the divorce or annulment.

(d) Provisions revoked solely by this section are revived by the divorced individual's remarriage to the former spouse or by a nullification of the divorce or annulment.

(e) A change of circumstances other than as described in this section and in AS 13.12.803 does not effect a revocation.

(f) A payor or other third party is not liable for having made a payment or transferred an item of property or other benefit to a beneficiary designated in a governing instrument affected by a divorce, annulment, or remarriage, or for having taken other action in good faith reliance on the validity of the governing instrument, before the payor or other third party received written notice of the divorce, annulment, or remarriage. A payor or other third party is liable for a payment made or other action taken after the payor or other third party receives written notice of a claimed forfeiture or revocation under this section.

(g) Written notice of the divorce, annulment, or remarriage under (f) of this section shall be mailed to the payor's or other third-party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of written notice of the divorce, annulment, or remarriage, a payor or other third party may pay any amount owed or transfer or deposit any item of property held by it to or with the court having jurisdiction of the probate proceedings relating to the decedent's estate or, if proceedings have not been commenced, to or with the court located in the judicial district of the decedent's residence. The court shall hold the funds or item of property and, upon its determination under this section, shall order disbursement or transfer in accordance with the determination. Payments, transfers, or deposits made to or with the court discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the court.

(h) A person who purchases property from a former spouse, relative of a former spouse, or another person for value and without notice, or who receives from a former spouse, relative of a former spouse, or another person a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is not obligated under this section to return the payment, an item of property, or benefit, or liable under this section for the amount of the payment or the value of the item of property or benefit. However, a former spouse, relative of a former spouse, or other person who, not for value, receives a payment, an item of property, or other benefit to which that person is not entitled under this section is obligated to return the payment, an item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this section.

(i) If this section or a part of this section is preempted by federal law with respect to a payment, an item of property, or other benefit covered by this section, a former spouse, relative of the former spouse, or another person who, not for value, received a payment, an item of property, or other benefit to which that person is not entitled under this section is obligated to return that payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who would have been entitled to it if this section or part of this section were not preempted.

(j) In this section,

(1) "disposition or appointment of property" includes a transfer of an item of property or other benefit to a beneficiary designated in a governing instrument;

(2) "divorce or annulment" means any divorce or annulment, or any dissolution or declaration of invalidity of a marriage, that would exclude the spouse as a surviving spouse within the meaning of AS 13.12.802; a decree of separation that does not terminate the status of husband and wife is not a divorce for purposes of this section;

(3) "divorced individual" includes an individual whose marriage has been annulled;

(4) "governing instrument" means a governing instrument executed by the divorced individual before the divorce or annulment of the divorced individual's marriage to the divorced individual's former spouse;

(5) "relative of the divorced individual's former spouse" means an individual who is related to the divorced individual's former spouse by blood, adoption, or affinity and who, after the divorce or annulment, is not related to the divorced individual by blood, adoption, or affinity;

(6) "revocable," with respect to a disposition, appointment, provision, or nomination, means a disposition, appointment, provision, or nomination under which the divorced individual, at the time of the divorce or annulment, was alone empowered, by law or under the governing instrument, to cancel the designation in favor of the divorced individual's former spouse or former spouse's relative, whether or not the divorced individual was then empowered to designate the divorced individual in place of the divorced individual's former spouse or in place of the divorced individual's former spouse's relative and whether or not the divorced individual then had the capacity to exercise the power.






Article 09 - MISCELLANEOUS PROVISIONS

Sec. 13.12.907. - Honorary trusts; trusts for pets.

(a) Subject to (c) of this section, a trust may be performed by the trustee for 21 years but not longer, whether or not the terms of the trust contemplate a longer duration, if

(1) the trust is for a specific lawful, noncharitable purpose or for a lawful, noncharitable purpose to be selected by the trustee; and

(2) there is not a definite or definitely ascertainable beneficiary designated.

(b) Except as otherwise provided by this subsection and (c) of this section, a trust for the care of a designated domestic or pet animal is valid. The trust terminates when a living animal is not covered by the trust. A governing instrument shall be liberally construed to bring the transfer within this subsection, to presume against the merely precatory or honorary nature of the disposition, and to carry out the general intent of the transferor. Extrinsic evidence is admissible in determining the transferor's intent.

(c) In addition to the provisions of (a) or (b) of this section, a trust covered by either of those subsections is subject to the following provisions:

(1) except as expressly provided otherwise in the trust instrument, a portion of the principal or income may not be converted to the use of the trustee or to a use other than for the trust's purposes or for the benefit of a covered animal;

(2) upon termination, the trustee shall transfer the unexpended trust property in the following order:

(A) as directed in the trust instrument;

(B) if the trust was created in a nonresiduary clause in the transferor's will or in a codicil to the transferor's will, under the residuary clause in the transferor's will; and

(C) if a taker is not produced by the application of (A) or (B) of this paragraph, to the transferor's heirs under AS 13.12.711 ;

(3) for the purposes of AS 13.12.707 , the residuary clause is treated as creating a future interest under the terms of a trust;

(4) the intended use of the principal or income may be enforced by an individual designated for that purpose in the trust instrument or, if none, by an individual appointed by a court upon application to the court by an individual;

(5) except as ordered by the court or required by the trust instrument, a filing, report, registration, periodic accounting, separate maintenance of funds, appointment, or fee is not required by reason of the existence of the fiduciary relationship of the trustee;

(6) a court may reduce the amount of the property transferred, if it determines that amount substantially exceeds the amount required for the intended use; the amount of the reduction, if any, passes as unexpended trust property under (2) of this subsection;

(7) if a trustee is not designated or a designated trustee is not willing or able to serve, a court shall name a trustee; a court may order the transfer of the property to another trustee, if required to assure that the intended use is carried out and if a successor trustee is not designated in the trust instrument or if a designated successor trustee does not agree to serve or is unable to serve; a court may also make other orders and determinations as are advisable to carry out the intent of the transferor and the purpose of this section.



Sec. 13.12.912. - International will; validity.

(a) Except as provided by AS 13.06.068 , a will is valid as regards form, irrespective of the place where the will is made, of the location of the assets, and of the nationality, domicile, or residence of the testator, if the will is made in the form of an international will complying with the requirements of AS 13.12.912 - 13.12.921.

(b) The invalidity of the will as an international will does not affect its formal validity as a will of another kind.

(c) AS 13.12.912 - 13.12.921 do not apply to the form of testamentary dispositions made by two or more persons in one instrument.



Sec. 13.12.913. - International will; requirements.

(a) The international will must be written. The will does not need to be written by the testator. The will may be written in any language, or by hand or other means.

(b) The testator shall declare in the presence of two witnesses and of a person authorized to act in connection with international wills that the document is the testator's will and that the testator knows the contents of the will. The testator does not need to inform the witnesses, or the authorized person, of the contents of the will.

(c) In the presence of the witnesses, and of the authorized person, the testator shall sign the international will, or, if the testator has previously signed it, shall acknowledge the testator's signature.

(d) When the testator is unable to sign, the absence of the testator's signature does not affect the validity of the international will if the testator indicates the reason for the testator's inability to sign and the authorized person makes note of the reason on the will. In these cases, it is permissible for any other person present, including the authorized person or one of the witnesses, at the direction of the testator, to sign the testator's name for the testator, if the authorized person makes note of this also on the will, but it is not required that a person sign the testator's name for the testator.

(e) The witnesses and the authorized person shall there and then attest the international will by signing in the presence of the testator.



Sec. 13.12.914. - International will; other points of form.

(a) The signatures shall be placed at the end of the international will. If the will consists of several sheets, each sheet shall be signed by the testator or, if the testator is unable to sign, by the person signing on the testator's behalf or, if a person is not signing on the testator's behalf, by the authorized person. In addition, each sheet shall be numbered.

(b) The date of the international will is the date of its signature by the authorized person. That date shall be noted at the end of the will by the authorized person.

(c) The authorized person shall ask the testator whether the testator wishes to make a declaration concerning the safekeeping of the will. If so and at the express request of the testator the place where the testator intends to have the will kept shall be mentioned in the certificate provided for in AS 13.12.915 .

(d) An international will executed in compliance with AS 13.12.913 is not invalid merely because it does not comply with this section.



Sec. 13.12.915. - International will; certificate.

The authorized person shall attach to the international will a certificate to be signed by the authorized person establishing that the requirements of AS 13.12.912 - 13.12.921 for valid execution of an international will have been complied with. The authorized person shall keep a copy of the certificate and deliver another to the testator. The certificate shall be substantially in the following form:

CERTIFICATE

(Convention of October 26, 1973)

1. I, __________ (name, address, and capacity),

a person authorized to act in

connection with international wills

2. certify that on __________ (date) at ________ (place)

3. (testator) __________

(name, address, date, and place of birth) in my

presence and that of the witnesses

4. (a) __________ (name, address, date, and place of birth)

(b) __________ (name, address, date, and place of birth)

has declared that the

attached document is the testator's will and that the testator knows

the contents of the will;

5. I furthermore certify that:

6. (a) in my presence and in that of the witnesses

(1) the testator has signed the will or has acknowledged the testator's

signature previously affixed.

* (2) following a declaration of the testator stating that the testator

was unable to sign the testator's will for the following reason

__________ , I

have mentioned this declaration on the will

*and the signature has been affixed by __________ (name and address)

7. (b) the witnesses and I have signed the will;

8. * (c) each page of the will has been signed by __________

and numbered;

9. (d) I have satisfied myself as to the identity of the testator

and of the witnesses as designated above;

10. (e) the witnesses met the conditions requisite to act as

witnesses according to the law under which I am acting;

11. * (f) the testator has requested me to include the following

statement concerning the safekeeping of the testator's will: _______

____________________________________________________________________

12. PLACE OF EXECUTION

13. DATE

14. SIGNATURE and, if necessary, SEAL

* to be completed if appropriate.



Sec. 13.12.916. - International will; effect of certificate.

In the absence of evidence to the contrary, the certificate of the authorized person is conclusive of the formal validity of the instrument as an international will under AS 13.12.912 - 13.12.921. The absence or irregularity of a certificate does not affect the formal validity of a will under AS 13.12.912 - 13.12.921.



Sec. 13.12.917. - International will; revocation.

An international will is subject to the ordinary rules of revocation of wills.



Sec. 13.12.918. - Source and construction.

AS 13.12.912 - 13.12.917 and 13.12.921 derive from the Annex to Convention of October 26, 1973, Providing a Uniform Law on the Form of an International Will. In interpreting and applying AS 13.12.912 - 13.12.921, regard shall be had to its international origin and to the need for uniformity in its interpretation.



Sec. 13.12.919. - Persons authorized to act in relation to international will; eligibility; recognition by authorizing agency.

Individuals who are licensed to practice law in this state and who are in good standing as active law practitioners in this state, are hereby declared to be authorized persons in relation to international wills.



Sec. 13.12.920. - International will information registration.

The Department of Commerce, Community, and Economic Development shall establish a registry system by which authorized persons may register in a central information center information regarding the execution of international wills, keeping that information in strictest confidence until the death of the maker and then making it available to any person desiring information about any will who presents a death certificate or other satisfactory evidence of the testator's death to the center. Information that may be received, preserved in confidence until death, and reported as indicated is limited to the testator's name, social security, or other individual identifying number established by law, address, and date and place of birth, and the intended place of deposit or safekeeping of the instrument pending the death of the maker. The Department of Commerce, Community, and Economic Development, at the request of the authorized person, may cause the information it receives about execution of an international will to be transmitted to the registry system of another jurisdiction as identified by the testator, if that other system adheres to rules protecting the confidentiality of the information similar to those established in this state.



Sec. 13.12.921. - Definitions for AS 13.12.912 - 13.12.921.

In AS 13.12.912 - 13.12.921,

(1) "authorized person" and "person authorized to act in connection with international wills" mean a person who by AS 13.12.919 , or by the laws of the United States, including members of the diplomatic and consular service of the United States designated by federal regulations, is empowered to supervise the execution of international wills;

(2) "international will" means a will executed in conformity with AS 13.12.912 - 13.12.915.









Chapter 13.13. - UNIFORM SIMULTANEOUS DEATH ACT



Chapter 13.14. - UNIFORM ANATOMICAL GIFT ACT



Chapter 13.15. - PROBATE AND CONTEST OF WILLS



Chapter 13.16. - PROBATE OF WILLS AND ADMINISTRATION

Article 01 - GENERAL PROVISIONS

Sec. 13.16.005. - Devolution of estate at death; restrictions.

The power of a person to leave property by will, and the rights of creditors, devisees, and heirs to the property are subject to the restrictions and limitations contained in AS 13.06 - AS 13.36 to facilitate the prompt settlement of estates. Upon the death of a person, that person's real and personal property devolves to the persons to whom it is devised by the last will or to those indicated as substitutes for them in cases involving lapse, renunciation, or other circumstances affecting the devolution of testate estates, or in the absence of testamentary disposition, to the heirs, or to those indicated as substitutes for them in cases involving renunciation or other circumstances affecting devolution of intestate estates, subject to homestead allowance, exempt property and family allowance, to rights of creditors, elective share of the surviving spouse, and to administration.



Sec. 13.16.010. - Necessity of order of probate for will..

Except as provided in AS 13.16.680 , to be effective to prove the transfer of property or to nominate an executor, a will must be declared to be valid by an order of informal probate by the registrar or by an adjudication of probate by the court.



Sec. 13.16.015. - Necessity of appointment for administration.

Except as otherwise provided in AS 13.21, to acquire the powers and undertake the duties and liabilities of a personal representative of a decedent, a person must be appointed by order of the court or registrar, qualify and be issued letters. Administration of an estate is commenced by the issuance of letters.



Sec. 13.16.020. - Claims against decedent; necessity of administration.

A proceeding to enforce a claim against the estate of a decedent or the decedent's successors may not be revived or commenced before the appointment of a personal representative. After the appointment and until distribution, all proceedings and actions to enforce a claim against the estate are governed by the procedure prescribed by this chapter. After distribution a creditor whose claim has not been barred may recover from the distributees as provided in AS 13.16.635 or from a former personal representative individually liable as provided in AS 13.16.640. This section has no application to a proceeding by a secured creditor of the decedent to enforce a right to the security except as to any deficiency judgment which might be sought in the proceeding.



Sec. 13.16.025. - Proceedings affecting devolution and administration; jurisdiction of subject matter.

Persons interested in decedents' estates may apply to the registrar for determination in the informal proceedings provided in this chapter, and may petition the court for orders in formal proceedings within the court's jurisdiction including but not limited to those described in this chapter. The court has exclusive jurisdiction of formal proceedings to determine how decedents' estates subject to the laws of this state are to be administered, expended and distributed. The court has concurrent jurisdiction of any other action or proceeding concerning a succession or to which an estate, through a personal representative, may be a party, including actions to determine title to property alleged to belong to the estate, and of any action or proceeding in which property distributed by a personal representative or its value is sought to be subjected to rights of creditors or successors of the decedent.



Sec. 13.16.030. - Proceedings within the exclusive jurisdiction of court; service; jurisdiction over persons.

In proceedings within the exclusive jurisdiction of the court where notice is required by AS 13.06 - AS 13.36 or by rule, and in proceedings to construe probated wills or determine heirs which proceedings concern estates that have not been and cannot at the time of these proceedings be opened for administration, interested persons may be bound by the orders of the court in respect to property in or subject to the laws of this state by notice in conformity with AS 13.06.110. An order is binding as to all who are given notice of the proceeding though less than all interested persons are notified.



Sec. 13.16.035. - Scope of proceedings; proceedings independent; exception.

Unless supervised administration as described in AS 13.16.215 - 13.16.235 is involved,

(1) each proceeding before the court or registrar is independent of any other proceeding involving the same estate;

(2) petitions for formal orders of the court may combine various requests for relief in a single proceeding if the orders sought may be finally granted without delay; except as required for proceedings which are particularly described by other sections of this chapter, no petition is defective because it fails to embrace all matters which might then be the subject of a final order;

(3) proceedings for probate of wills or adjudications of no will may be combined with proceedings for appointment of personal representatives; and

(4) a proceeding for appointment of a personal representative is concluded by an order making or declining the appointment.



Sec. 13.16.040. - Probate, testacy, and appointment proceedings; ultimate time limit..

(a) An informal probate or appointment proceeding or formal testacy or appointment proceeding, other than a proceeding to probate a will previously probated at the testator's domicile and appointment proceedings relating to an estate in which there has been a prior appointment, may not be commenced more than three years after the decedent's death, except

(1) if a previous proceeding was dismissed because of doubt about the fact of the decedent's death, appropriate probate, appointment, or testacy proceedings may be maintained at any time after the dismissal upon a finding that the decedent's death occurred before the initiation of the previous proceeding and the applicant or petitioner has not delayed unduly in initiating the subsequent proceeding;

(2) appropriate probate, appointment, or testacy proceedings may be maintained in relation to the estate of an absent, disappeared, or missing person for whose estate a conservator has been appointed, at any time within three years after the conservator becomes able to establish the death of the protected person;

(3) a proceeding to contest an informally probated will and to secure appointment of the person with legal priority for appointment in the event the contest is successful, may be commenced within the later of 12 months from the informal probate or three years from the decedent's death;

(4) an informal appointment or a formal testacy or appointment proceeding may be commenced after the three years if proceedings concerning the succession or estate administration have not occurred within the three-year period after the decedent's death, but the personal representative may not possess estate assets as provided in AS 13.16.380 beyond that necessary to confirm title to the assets in the successors to the estate and claims other than expenses of administration may not be presented against the estate; and

(5) a formal testacy proceeding may be commenced at any time after three years from the decedent's death for the purpose of establishing an instrument to direct or control the ownership of property passing or distributable after the decedent's death from a person other than the decedent when the property is to be appointed by the terms of the decedent's will or is to pass or be distributed as a part of the decedent's estate or its transfer is otherwise to be controlled by the terms of the decedent's will.

(b) The limitations in (a) of this section do not apply to proceedings to construe probated wills or determine heirs of an intestate.

(c) In cases under (a)(1) or (2) of this section, the date on which a testacy or appointment proceeding is properly commenced is considered to be the date of the decedent's death for purposes of other limitations provisions of AS 13.06 - AS 13.36 that relate to the date of death.



Sec. 13.16.045. - Statutes of limitation on decedent's cause of action.

Sec. 13.16.045. Statutes of limitation on decedent's cause of action.

No statute of limitation running on a cause of action belonging to a decedent which had not been barred as of the date of death shall apply to bar a cause of action surviving the decedent's death sooner than four months after death. A cause of action which, but for this section, would have been barred less than four months after death, is barred after four months unless tolled.






Article 02 - VENUE FOR PROBATE AND ADMINISTRATION; PRIORITY TO ADMINISTER; DEMAND FOR NOTICE

Sec. 13.16.055. - Venue for first and subsequent estate proceedings; location of property.

(a) Venue for the first informal or formal testacy or appointment proceedings after a decedent's death is

(1) in the judicial district where the decedent was domiciled at the time of death; or

(2) if the decedent was not domiciled in this state, in any judicial district where property of the decedent was located at the time of death.

(b) Venue for all subsequent proceedings within the exclusive jurisdiction of the court is in the place where the initial proceeding occurred, unless the initial proceeding has been transferred as provided in AS 13.06.070 or (c) of this section.

(c) If the first proceeding was informal, on application of an interested person and after notice to the proponent in the first proceeding, the court, upon finding that venue is elsewhere, may transfer the proceeding and the file to the other court.

(d) For the purpose of aiding determinations concerning location of assets which may be relevant in cases involving nondomiciliaries, a debt, other than one evidenced by investment or commercial paper or other instrument in favor of a nondomiciliary, is located where the debtor resides or, if the debtor is a person other than an individual, at the place where it has its principal office. Commercial paper, investment paper and other instruments are located where the instrument is. An interest in property held in trust is located where the trustee may be sued.



Sec. 13.16.060. - Appointment or testacy proceedings; conflicting claim of domicile in another state.

If conflicting claims as to the domicile of a decedent are made in a formal testacy or appointment proceeding commenced in this state, and in a testacy or appointment proceeding after notice pending at the same time in another state, the court of this state must stay, dismiss, or permit suitable amendment in, the proceeding here unless it is determined that the local proceeding was commenced before the proceeding elsewhere. The determination of domicile in the proceeding first commenced must be accepted as determinative in the proceeding of this state.



Sec. 13.16.065. - Priority among persons seeking appointment as personal representative.

(a) Whether the proceedings are formal or informal, persons who are not disqualified have priority for appointment in the following order:

(1) the person with priority as determined by a probated will including a person nominated by a power conferred in a will;

(2) the surviving spouse of the decedent who is a devisee of the decedent;

(3) other devisees of the decedent;

(4) the surviving spouse of the decedent;

(5) other heirs of the decedent;

(6) 45 days after the death of the decedent, any creditor.

(b) An objection to an appointment can be made only in formal proceedings. In case of objection the priorities stated in (a) of this section apply except that

(1) if the estate appears to be more than adequate to meet exemptions and costs of administration but inadequate to discharge anticipated unsecured claims, the court, on petition of creditors, may appoint any qualified person;

(2) in case of objection to appointment of a person other than one whose priority is determined by will by an heir or devisee appearing to have a substantial interest in the estate, the court may appoint a person who is acceptable to heirs and devisees whose interests in the estate appear to be worth in total more than half of the probable distributable value, or, in default of this accord any suitable person.

(c) A person entitled to letters under (a)(2) - (5) of this section, and a person aged 18 and over who would be entitled to letters but for the person's age, may nominate a qualified person to act as personal representative. Any person aged 18 and over may renounce the right to nominate or to an appointment by appropriate writing filed with the court. When two or more persons share a priority, those of them who do not renounce must concur in nominating another to act for them, or in applying for appointment.

(d) Conservators of the estates of protected persons, or if there is no conservator, any guardian except a guardian ad litem of a minor or incapacitated person, may exercise the same right to nominate, to object to another's appointment, or to participate in determining the preference of a majority in interest of the heirs and devisees that the protected person or ward would have if qualified for appointment.

(e) Appointment of one who does not have priority, including priority resulting from renunciation or nomination determined under this section, may be made only in formal proceedings. Before appointing one without priority, the court must determine that those having priority, although given notice of the proceedings, have failed to request appointment or to nominate another for appointment, and that administration is necessary.

(f) No person is qualified to serve as a personal representative who is

(1) under the age of 19;

(2) a person whom the court finds unsuitable in formal proceedings.

(g) A personal representative appointed by a court of the decedent's domicile has priority over all other persons except where the decedent's will nominates different persons to be personal representative in this state and in the state of domicile. The domiciliary personal representative may nominate another, who shall have the same priority as the domiciliary personal representative.

(h) This section governs priority for appointment of a successor personal representative but does not apply to the selection of a special administrator.



Sec. 13.16.070. - Demand for notice of order or filing concerning decedent's estate.

Sec. 13.16.070. Demand for notice of order or filing concerning decedent's estate.

Any person desiring notice of any order or filing pertaining to a decedent's estate in which the person has a financial or property interest, may file a demand for notice with the court at any time after the death of the decedent stating the name of the decedent, the nature of the demandant's interest in the estate, and the demandant's address or that of the demandant's attorney. The clerk shall mail a copy of the demand to the personal representative if one has been appointed. After filing of a demand, no order or filing to which the demand relates shall be made or accepted without notice as prescribed in AS 13.06.110 to the demandant or the demandant's attorney. The validity of an order which is issued or a filing which is accepted without compliance with this requirement is not affected by the error, but the petitioner receiving the order or the person making the filing may be liable for any damage caused by the absence of notice. The requirement of notice arising from a demand under this provision may be waived in writing by the demandant and shall cease upon the termination of the demandant's interest in the estate.






Article 03 - INFORMAL PROBATE AND APPOINTMENT PROCEEDINGS

Sec. 13.16.080. - Informal probate or appointment proceedings; application; contents.

(a) Applications for informal probate or informal appointment shall be directed to the registrar, and verified by the applicant to be accurate and complete to the best of the applicant's knowledge and belief as to the following information:

(1) every application for informal probate of a will or for informal appointment of a personal representative other than a special or successor representative, must contain the following:

(A) a statement of the interest of the applicant;

(B) the name and age of the decedent, the date of death of the decedent, the judicial district and state of the decedent's domicile at the time of death, and the names and addresses of the spouse, children, heirs and devisees and the ages of any who are minors so far as known or ascertainable with reasonable diligence by the applicant;

(C) if the decedent was not domiciled in the state at the time of death, a statement showing venue;

(D) a statement identifying and indicating the address of any personal representative of the decedent appointed in this state or elsewhere whose appointment has not been terminated;

(E) a statement indicating whether the applicant has received a demand for notice, or is aware of any demand for notice of any probate or appointment proceeding concerning the decedent that may have been filed in this state or elsewhere;

(F) a statement that the time limit for informal probate as provided in AS 13.16.080 - 13.16.130 has not expired either because three years or less have passed since the decedent's death, or, if more than three years from death have passed, that circumstances as described by AS 13.16.040 authorizing tardy probate or appointment have occurred;

(2) an application for informal probate of a will must state the following in addition to the statements required by (1) of this subsection:

(A) that the original of the decedent's last will is in the possession of the court, or accompanies the application, or that an authenticated copy of a will probated in another jurisdiction accompanies the application;

(B) that the applicant, to the best of the applicant's knowledge, believes the will to have been validly executed;

(C) that after the exercise of reasonable diligence, the applicant is unaware of any instrument revoking the will, and that the applicant believes that the instrument which is the subject of the application is the decedent's last will;

(3) an application for informal appointment of a personal representative to administer an estate under a will must describe the will by date of execution and state the time and place of probate or the pending application or petition for probate; the application for appointment must adopt the statements in the application or petition for probate and state the name, address and priority for appointment of the person whose appointment is sought;

(4) an application for informal appointment of an administrator in intestacy must state in addition to the statements required by (1) of this subsection:

(A) that after the exercise of reasonable diligence the applicant is unaware of any unrevoked testamentary instrument relating to property having a situs in this state under AS 13.06.060 , or a statement why any such instrument of which the applicant may be aware is not being probated;

(B) the priority of the person whose appointment is sought and the names of any other persons having a prior or equal right to the appointment under AS 13.16.065 ;

(5) an application for appointment of a personal representative to succeed a personal representative appointed under a different testacy status must refer to the order in the most recent testacy proceeding, state the name and address of the person whose appointment is sought and of the person whose appointment will be terminated if the application is granted, and describe the priority of the applicant;

(6) an application for appointment of a personal representative to succeed a personal representative who has tendered a resignation as provided in AS 13.16.290 (c), or whose appointment has been terminated by death or removal, must adopt the statements in the application or petition which led to the appointment of the person being succeeded except as specifically changed or corrected, state the name and address of the person who seeks appointment as successor, and describe the priority of the applicant;

(b) By verifying an application for informal probate or informal appointment, the applicant submits personally to the jurisdiction of the court in any proceeding for relief from fraud relating to the application, or for perjury, that may be instituted against the applicant.



Sec. 13.16.085. - Informal probate; duty of registrar; effect of informal probate.

Upon receipt of an application requesting informal probate of a will, the registrar, upon making the findings required by AS 13.16.090 shall issue a written statement of informal probate if at least 120 hours have elapsed since the decedent's death. Informal probate is conclusive as to all persons until superseded by an order in a formal testacy proceeding. No defect in the application or procedure relating to it which leads to informal probate of a will renders the probate void.



Sec. 13.16.090. - Informal probate; proof and findings required.

(a) In an informal proceeding for original probate of a will, the registrar shall determine whether

(1) the application is complete;

(2) the applicant has made oath or affirmation that the statements contained in the application are true to the best of the applicant's knowledge and belief;

(3) the applicant appears from the application to be an interested person as defined in AS 13.06.050 ;

(4) on the basis of the statements in the application, venue is proper;

(5) an original, duly executed and apparently unrevoked will is in the registrar's possession;

(6) any notice required by AS 13.16.070 has been given and that the application is not within AS 13.16.095 ; and

(7) it appears from the application that the time limit for original probate has not expired.

(b) The application shall be denied if it indicates that a personal representative has been appointed in another judicial district of this state or, except as provided in (d) of this section, if it appears that this or another will of the decedent has been the subject of a previous probate order.

(c) A will that appears to have the required signatures and that contains an attestation clause showing that requirements of execution under AS 13.12.502 or 13.12.506 have been met shall be probated without further proof. In other cases, the registrar may assume execution if the will appears to have been properly executed, or the registrar may accept a sworn statement or affidavit of a person having knowledge of the circumstances of execution, whether or not the person was a witness to the will.

(d) Informal probate of a will which has been previously probated elsewhere may be granted at any time upon written application by any interested person, together with deposit of an authenticated copy of the will and of the statement probating it from the office or court where it was first probated.

(e) A will from a place which does not provide for probate of a will after death and which is not eligible for probate under (a) of this section, may be probated in this state upon receipt by the registrar of a duly authenticated copy of the will and a duly authenticated certificate of its legal custodian that the copy filed is a true copy and that the will has become operative under the law of the other place.



Sec. 13.16.095. - Informal probate; unavailable in certain cases.

Applications for informal probate which relate to one or more of a known series of testamentary instruments (other than wills and codicils), the latest of which does not expressly revoke the earlier, shall be declined.



Sec. 13.16.100. - Informal probate; registrar not satisfied.

If the registrar is not satisfied that a will is entitled to be probated in informal proceedings because of failure to meet the requirements of AS 13.16.090 and 13.16.095 or any other reason, the registrar may decline the application. A declination of informal probate is not an adjudication and does not preclude formal probate proceedings.



Sec. 13.16.105. - Informal probate; notice requirements.

(a) The moving party must give notice as described by AS 13.06.110 of the party's application for informal probate (1) to any person demanding it under AS 13.16.070 , and (2) to any personal representative of the decedent whose appointment has not been terminated. No other notice of informal probate is required.

(b) If an informal probate is granted, within 30 days the applicant shall give written information of the probate to the heirs and devisees. The information shall include the name and address of the applicant, the name and location of the court granting the informal probate, and the date of the probate. The information shall be delivered or sent by ordinary mail to each of the heirs and devisees whose address is reasonably available to the applicant. No duty to give information is incurred if a personal representative is appointed who is required to give the written information required by AS 13.16.360. An applicant's failure to give information as required by this section is a breach of a duty to the heirs and devisees but does not affect the validity of the probate.



Sec. 13.16.110. - Informal appointment proceedings; delay in order; duty of registrar; effect of appointment.

(a) Upon receipt of an application for informal appointment of a personal representative other than a special administrator as provided in AS 13.16.310 , if at least 120 hours have elapsed since the decedent's death, the registrar, after making the findings required by AS 13.16.115 , shall appoint the applicant subject to qualification and acceptance; however, if the decedent was a nonresident, the registrar shall delay the order of appointment until 30 days have elapsed since death unless the personal representative appointed at the decedent's domicile is the applicant, or unless the decedent's will directs that the estate be subject to the laws of this state.

(b) The status of personal representative and the powers and duties pertaining to the office are fully established by informal appointment. An appointment, and the office of personal representative created thereby, is subject to termination as provided in AS 13.16.280 - 13.16.300, but is not subject to retroactive vacation.



Sec. 13.16.115. - Informal appointment proceedings; proof and findings required.

(a) In informal appointment proceedings, the registrar must determine whether

(1) the application for informal appointment of a personal representative is complete;

(2) the applicant has made oath or affirmation that the statements contained in the application are true to the best of the applicant's knowledge and belief;

(3) the applicant appears from the application to be an interested person as defined in AS 13.06.050 ;

(4) on the basis of the statements in the application, venue is proper;

(5) any will to which the requested appointment relates has been formally or informally probated; but this requirement does not apply to the appointment of a special administrator;

(6) any notice required by AS 13.16.070 has been given;

(7) from the statements in the application, the person whose appointment is sought has priority entitling the person to the appointment.

(b) Unless AS 13.16.300 controls, the application must be denied if it indicates that a personal representative who has not filed a written statement of resignation as provided in AS 13.16.290 (c) has been appointed in a judicial district of this state, that (unless the applicant is the domiciliary personal representative or the personal representative's nominee) the decedent was not domiciled in this state and that a personal representative whose appointment has not been terminated has been appointed by a court in the state of domicile, or that other requirements of this section have not been met.



Sec. 13.16.120. - Informal appointment proceedings; registrar not satisfied.

If the registrar is not satisfied that a requested informal appointment of a personal representative should be made because of failure to meet the requirements of AS 13.16.110 and 13.16.115, or for any other reason, the registrar may decline the application. A declination of informal appointment is not an adjudication and does not preclude appointment in formal proceedings.



Sec. 13.16.125. - Informal appointment proceedings; notice requirements.

The moving party must give notice as described by AS 13.06.110 of intention to seek an appointment informally (1) to any person demanding it under AS 13.16.070 ; and (2) to any person having a prior or equal right to appointment not waived in writing and filed with the court. No other notice of an informal appointment proceeding is required.



Sec. 13.16.130. - Informal appointment unavailable in certain cases.

If an application for informal appointment indicates the existence of a possible unrevoked testamentary instrument which may relate to property subject to the laws of this state, and which is not filed for probate in this court, the registrar shall decline the application.






Article 04 - FORMAL TESTACY AND APPOINTMENT PROCEEDINGS

Sec. 13.16.140. - Formal testacy proceedings; nature; when commenced.

(a) A formal testacy proceeding is litigation to determine whether a decedent left a valid will. A formal testacy proceeding may be commenced by an interested person filing a petition as described in AS 13.16.145(a) in which the person requests that the court, after notice and hearing, enter an order probating a will, or a petition to set aside an informal probate of a will or to prevent informal probate of a will which is the subject of a pending application, or a petition in accordance with AS 13.16.145 (b) for an order that the decedent died intestate.

(b) A petition may seek formal probate of a will without regard to whether the same or a conflicting will has been informally probated. A formal testacy proceeding may, but need not, involve a request for appointment of a personal representative.

(c) During the pendency of a formal testacy proceeding, the registrar shall not act upon any application for informal probate of any will of the decedent or any application for informal appointment of a personal representative of the decedent.

(d) Unless a petition in a formal testacy proceeding also requests confirmation of the previous informal appointment, a previously appointed personal representative, after receipt of notice of the commencement of a formal probate proceeding, must refrain from exercising the power to make any further distribution of the estate during the pendency of the formal proceeding. A petitioner who seeks the appointment of a different personal representative in a formal proceeding also may request an order restraining the acting personal representative from exercising any of the personal representative's powers of office and requesting the appointment of a special administrator. In the absence of a request, or if the request is denied, the commencement of a formal proceeding has no effect on the powers and duties of a previously appointed personal representative other than those relating to distribution.



Sec. 13.16.145. - Formal testacy or appointment proceedings; petition; contents.

(a) Petitions for formal probate of a will, or for adjudication of intestacy with or without request for appointment of a personal representative, must be directed to the court, request a judicial order after notice and hearing and contain further statements as indicated in this section. A petition for formal probate of a will must

(1) request an order as to the testacy of the decedent in relation to a particular instrument which may or may not have been informally probated and determining the heirs;

(2) contain the statements required for informal applications as stated in AS 13.16.080 (a)(1)(A)-(E), the statements required by AS 13.16.080(a)(2)(B) and (C); and

(3) state whether the original of the last will of the decedent is in the possession of the court or accompanies the petition.

(b) If the original will is neither in the possession of the court nor accompanies the petition and no authenticated copy of a will probated in another jurisdiction accompanies the petition, the petition also must state the contents of the will, and indicate that it is lost, destroyed, or otherwise unavailable.

(c) A petition for adjudication of intestacy and appointment of an administrator in intestacy must request a judicial finding and order that the decedent left no will and determining the heirs, contain the statements required by AS 13.16.080 (a)(1) and (4) and indicate whether supervised administration is sought. A petition may request an order determining intestacy and heirs without requesting the appointment of an administrator, in which case, the statements required by AS 13.16.080(a)(4)(B) may be omitted.



Sec. 13.16.150. - Formal testacy proceeding; notice of hearing on petition.

(a) Upon commencement of a formal testacy proceeding, the court shall fix a time and place of hearing. Notice shall be given in the manner prescribed by AS 13.06.110 by the petitioner to the persons enumerated in this subsection and to any additional person who has filed a demand for notice under AS 13.16.070 . Notice shall be given to the following persons: (1) the surviving spouse, children, and other heirs of the decedent; (2) the devisees and executors named in any will that is being, or has been probated or offered for informal or formal probate in the judicial district, or that is known by the petitioner to have been probated or offered for informal or formal probate elsewhere; and (3) any personal representative of the decedent whose appointment has not been terminated. Notice may be given to other persons. In addition, the petitioner shall give notice by publication to all unknown persons and to all known persons whose addresses are unknown who have any interest in the matters being litigated.

(b) If it appears by the petition or otherwise that the fact of the death of the alleged decedent may be in doubt, or on the written demand of any interested person, a copy of the notice of the hearing on the petition shall be sent by registered mail to the alleged decedent at the last known address of the alleged decedent. The court shall direct the petitioner to report the results of, or make and report back concerning, a reasonably diligent search for the alleged decedent in any manner that may seem advisable, including any or all of the following methods: (1) by inserting in one or more suitable periodicals a notice requesting information from any person having knowledge of the whereabouts of the alleged decedent; (2) by notifying lay enforcement officials and public welfare agencies in appropriate locations of the disappearance of the alleged decedent; (3) by engaging the services of an investigator; the costs of any search so directed shall be paid by the petitioner if there is no administration or by the estate of the decedent in case there is administration.



Sec. 13.16.155. - Formal testacy proceedings; written objections to probate.

Any party to a formal proceeding who opposes the probate of a will for any reason shall state in the pleadings the objections to probate of the will.



Sec. 13.16.160. - Formal testacy proceedings; uncontested cases; hearings and proof.

If a petition in a testacy proceeding is unopposed, the court may order probate or intestacy on the strength of the pleadings if satisfied that the conditions of AS 13.16.180 have been met, or conduct a hearing in open court and require proof of the matters necessary to support the order sought. If evidence concerning execution of the will is necessary, the affidavit or testimony of one of any attesting witnesses to the instrument is sufficient. If the affidavit or testimony of an attesting witness is not available, execution of the will may be proved by other evidence or affidavit.



Sec. 13.16.165. - Formal testacy proceedings; contested cases; testimony of attesting witnesses.

(a) If evidence concerning execution of an attested will which is not self-proved is necessary in contested cases, the testimony of at least one of the attesting witnesses, if within the state competent and able to testify, is required. Due execution of an attested or unattested will may be proved by other evidence.

(b) If the will is self-proved, compliance with signature requirements for execution is conclusively presumed and other requirements of execution are presumed subject to rebuttal without the testimony of any witness upon filing the will and the acknowledgment and affidavits annexed or attached to it, unless there is proof of fraud or forgery affecting the acknowledgment or affidavit.



Sec. 13.16.170. - Formal testacy proceedings; burdens in contested cases.

In contested cases, petitioners who seek to establish intestacy have the burden of establishing prima facie proof of death, venue, and heirship. Proponents of a will have the burden of establishing prima facie proof of due execution in all cases, and if they are also petitioners, prima facie proof of death and venue. Contestants of a will have the burden of establishing lack of testamentary intent or capacity, undue influence, fraud, duress, mistake or revocation. Parties have the ultimate burden of persuasion as to matters with respect to which they have the initial burden of proof. If a will is opposed by the petition for probate of a later will revoking the former, it shall be determined first whether the later will is entitled to probate, and if a will is opposed by a petition for a declaration of intestacy, it shall be determined first whether the will is entitled to probate.



Sec. 13.16.175. - Formal testacy proceedings; will construction; effect of final order in another jurisdiction.

Subject to AS 13.06.068 , a final order of a court of another state determining testacy, the validity, or construction of a will made in a proceeding involving notice to and an opportunity for contest by all interested persons must be accepted as determinative by the courts of this state if it includes, or is based upon, a finding that the decedent was domiciled at death in the state where the order was made.



Sec. 13.16.180. - Formal testacy proceedings; order; foreign will.

After the time required for any notice has expired, upon proof of notice, and after any hearing that may be necessary, if the court finds that the testator is dead, that venue is proper and that the proceeding was commenced within the limitation prescribed by AS 13.16.040 , it shall determine the decedent's domicile at death, any heirs and the state of testacy of the decedent. Any will found to be valid and unrevoked shall be formally probated. Termination of any previous informal appointment of a personal representative, which may be appropriate in view of the relief requested and findings, is governed by AS 13.16.300 . The petition shall be dismissed or appropriate amendment allowed if the court is not satisfied that the alleged decedent is dead. A will from a place which does not provide for probate of a will after death, may be proved for probate in this state by a duly authenticated certificate of its legal custodian that the copy introduced is a true copy and that the will has become effective under the law of the other place.



Sec. 13.16.185. - Formal testacy proceedings; probate of more than one instrument.

If two or more instruments are offered for probate before a final order is entered in a formal testacy proceeding, more than one instrument may be probated if neither expressly revokes the other or contains provisions which work a total revocation by implication. If more than one instrument is probated, the order shall indicate what provisions control in respect to the nomination of an executor, if any. The order may, but need not, indicate how any provisions of a particular instrument are affected by the other instrument. After a final order in a testacy proceeding has been entered, no petition for probate of any other instrument of the decedent may be entertained, except incident to a petition to vacate or modify a previous probate order and subject to the time limits of AS 13.16.195 .



Sec. 13.16.190. - Formal testacy proceedings; partial intestacy.

If it becomes evident in the course of a formal testacy proceeding that, though one or more instruments are entitled to be probated, the decedent's estate is or may be partially intestate, the court shall enter an order to that effect.



Sec. 13.16.195. - Formal testacy proceedings; effect of order; vacation.

(a) Subject to appeal and subject to vacation as provided in this section and in AS 13.16.200 , a formal testacy order under AS 13.16.180 - 13.16.190, including an order that the decedent did not leave a valid will and determining heirs, is final as to all persons with respect to all issues concerning the decedent's estate that the court considered or might have considered incident to its rendition relevant to the question of whether the decedent left a valid will, and to the determination of heirs, except that

(1) the court shall entertain a petition for modification or vacation of its order and probate of another will of the decedent if it is shown that the proponents of the later-offered will were

(A) unaware of the later-offered will's existence at the time of the earlier proceeding; or

(B) unaware of the earlier proceeding and were not given notice of the proceeding, except by publication;

(2) if intestacy of all or part of the estate has been ordered, the determination of heirs of the decedent may be reconsidered if it is shown that one or more persons were omitted from the determination and it is also shown that the persons were unaware of their relationship to the decedent, were unaware of the death, or were not given notice of any proceeding concerning the estate, except by publication;

(3) a petition for vacation under either (1) or (2) of this subsection must be filed before the earlier of the following time limits:

(A) if a personal representative has been appointed for the estate, the time of entry of an order approving final distribution of the estate, or, if the estate is closed by statement, six months after the filing of the closing statement;

(B) whether or not a personal representative has been appointed for the estate of the decedent, the time prescribed by AS 13.16.040 when it is no longer possible to initiate an original proceeding to probate a will of the decedent; or

(C) 12 months after the entry of the order sought to be vacated;

(4) the order originally rendered in the testacy proceeding may be modified or vacated, if appropriate under the circumstances, by the order of probate of the later-offered will or the order redetermining heirs;

(5) the finding of the fact of death is conclusive as to the alleged decedent only if notice of the hearing on the petition in the formal testacy proceeding was sent by registered or certified mail addressed to the alleged decedent at the last known address of the alleged decedent and the court finds that a search under AS 13.16.150 (b) was made.

(b) If the alleged decedent is not dead, even if notice was sent and search was made, the alleged decedent may recover estate assets in the hands of the personal representative. In addition to any remedies available to the alleged decedent by reason of any fraud or intentional wrongdoing, the alleged decedent may recover any estate or its proceeds from distributees that is in their hands, or the value of distributions received by them, to the extent that any recovery from distributees is equitable in view of all of the circumstances.



Sec. 13.16.200. - Formal testacy proceedings; vacation of order for other cause.

For good cause shown, an order in a formal testacy proceeding may be modified or vacated within the time allowed for appeal.



Sec. 13.16.205. - Formal proceedings concerning appointment of personal representative.

(a) A formal proceeding for adjudication regarding the priority or qualification of one who is an applicant for appointment as personal representative, or of one who previously has been appointed personal representative in informal proceedings, if an issue concerning the testacy of the decedent is or may be involved, is governed by AS 13.16.145, as well as by this section. In other cases, the petition shall contain or adopt the statements required by AS 13.16.080 (a)(1) and describe the question relating to priority or qualification of the personal representative which is to be resolved. If the proceeding precedes any appointment of a personal representative, it shall stay any pending informal appointment proceedings as well as any commenced thereafter. If the proceeding is commenced after appointment, the previously appointed personal representative, after receipt of notice thereof, shall refrain from exercising any power of administration except as necessary to preserve the estate or unless the court orders otherwise.

(b) After notice to interested persons, including all persons interested in the administration of the estate as successors under the applicable assumption concerning testacy, any previously appointed personal representative and any person having or claiming priority for appointment as personal representative, the court shall determine who is entitled to appointment under AS 13.16.065 , make a proper appointment and, if appropriate, terminate any prior appointment found to have been improper as provided in cases of removal under AS 13.16.295.






Article 05 - SUPERVISED ADMINISTRATION

Sec. 13.16.215. - Supervised administration; nature of proceeding.

Supervised administration is a single in rem proceeding to secure complete administration and settlement of a decedent's estate under the continuing authority of the court which extends until entry of an order approving distribution of the estate and discharging the personal representative or other order terminating the proceeding. A supervised personal representative is responsible to the court, as well as to the interested parties, and is subject to directions concerning the estate made by the court on its own motion or on the motion of any interested party. Except as otherwise provided in AS 13.16.215 - 13.16.235, or as otherwise ordered by the court, a supervised personal representative has the same duties and powers as a personal representative who is not supervised.



Sec. 13.16.220. - Supervised administration; petition; order.

A petition for supervised administration may be filed by any interested person or by a personal representative at any time or the prayer for supervised administration may be joined with a petition in a testacy or appointment proceeding. If the testacy of the decedent and the priority and qualification of any personal representative have not been adjudicated previously, the petition for supervised administration shall include the matters required of a petition in a formal testacy proceeding and the notice requirements and procedures applicable to a formal testacy proceeding apply. If not previously adjudicated, the court shall adjudicate the testacy of the decedent and questions relating to the priority and qualifications of the personal representative in any case involving a request for supervised administration, even though the request for supervised administration may be denied. After notice to interested persons, the court shall order supervised administration of a decedent's estate as follows:

(1) if the decedent's will directs supervised administration, it shall be ordered unless the court finds that circumstances bearing on the need for supervised administration have changed since the execution of the will and that there is no necessity for supervised administration;

(2) if the decedent's will directs unsupervised administration, supervised administration shall be ordered only upon a finding that it is necessary for protection of persons interested in the estate; or

(3) in other cases if the court finds that supervised administration is necessary under the circumstances.



Sec. 13.16.225. - Supervised administration; effect on other proceedings.

(a) The pendency of a proceeding for supervised administration of a decedent's estate stays action on any informal application then pending or thereafter filed.

(b) If a will has been previously probated in informal proceedings, the effect of the filing of a petition for supervised administration is as provided for formal testacy proceedings by AS 13.16.140 .

(c) After receiving notice of the filing of a petition for supervised administration, a personal representative who has been appointed previously may not exercise the power to distribute any estate. The filing of the petition does not affect other powers and duties unless the court restricts the exercise of any of them pending full hearing on the petition.



Sec. 13.16.230. - Supervised administration; powers of personal representative.

Unless restricted by the court, a supervised personal representative has, without interim orders approving exercise of a power, all powers of personal representatives under AS 13.06 - AS 13.36, but a supervised personal representative may not exercise the power to make any distribution of the estate without prior order of the court. Any other restriction on the power of a personal representative which may be ordered by the court must be endorsed on the letters of appointment and, unless so endorsed, is ineffective as to persons dealing in good faith with the personal representative.



Sec. 13.16.235. - Supervised administration; interim orders; distribution and closing orders.

Unless otherwise ordered by the court, supervised administration is terminated by order in accordance with time restrictions, notices and contents of orders prescribed for proceedings under AS 13.16.620 . Interim orders approving or directing partial distributions or granting other relief may be issued by the court at any time during the pendency of a supervised administration on the application of the personal representative or any interested person.






Article 06 - PERSONAL REPRESENTATIVE; APPOINTMENT, CONTROL AND TERMINATION OF AUTHORITY

Sec. 13.16.245. - Qualification.

Before receiving letters, a personal representative shall qualify by filing with the appointing court any required bond and a statement of acceptance of the duties of the office.



Sec. 13.16.250. - Acceptance of appointment; consent to jurisdiction.

By accepting appointment, a personal representative submits personally to the jurisdiction of the court in any proceeding relating to the estate that may be instituted by any interested person. Notice of any proceeding shall be delivered to the personal representative, or mailed by ordinary first-class mail to the personal representative at the address as listed in the application or petition for appointment or as thereafter reported to the court and to the personal representative's address as then known to the petitioner.



Sec. 13.16.255. - Bond required; exceptions.

A personal representative shall execute and file a bond with the registrar unless

(1) the estate is testate and the will expressly waives surety bond as to the person qualifying as personal representative;

(2) the devisees or the heirs file written waiver of surety bond;

(3) the personal representative is a qualified corporate fiduciary; or

(4) the personal representative, pursuant to statute, has deposited cash or collateral with an agency of the state to secure performance of the personal representative's duties.



Sec. 13.16.260. - Bond amount; security; procedure; reduction..

If bond is required and the provisions of the will or order do not specify the amount, unless stated in the application or petition, the person qualifying shall file a statement under oath with the registrar indicating the person's best estimate of the value of the personal estate of the decedent and of the income expected from the personal and real estate during the next year. The person qualifying shall execute and file a bond with the registrar, or give other suitable security, in an amount not less than the estimate. The registrar shall determine that the bond is duly executed by a corporate surety, or one or more individual sureties whose performance is secured by pledge of personal property, mortgage on real property or other adequate security. The registrar may permit the amount of the bond to be reduced by the value of assets of the estate deposited with a domestic financial institution, as defined in AS 13.33.201 , in a manner that prevents their unauthorized disposition. On petition of the personal representative or another interested person the court may excuse a requirement of bond, increase or reduce the amount of the bond, release sureties, or permit the substitution of another bond with the same or different sureties.



Sec. 13.16.265. - Demand for bond by interested person.

Any person apparently having an interest in the estate worth in excess of $1,000, or any creditor having a claim in excess of $1,000, may make a written demand that a personal representative give bond. The demand must be filed with the registrar and a copy mailed to the personal representative, if appointment and qualification have occurred. Thereupon, bond is required, but the requirement ceases if the person demanding bond ceases to be interested in the estate, or if bond is excused as provided in AS 13.16.255 or 13.16.260. After receiving notice and until the filing of the bond or cessation of the requirement of bond, the personal representative shall refrain from exercising any powers of the personal representative's office except as necessary to preserve the estate. Failure of the personal representative to meet a requirement of bond by giving suitable bond within 30 days after receipt of notice is cause for removal and appointment of a successor personal representative.



Sec. 13.16.270. - Terms and conditions of bonds.

(a) The following requirements and provisions apply to any bond required by AS 13.16.245 - 13.16.330:

(1) bonds shall name the state as obligee for the benefit of persons interested in the estate and shall be conditioned upon the faithful discharge by the fiduciary of all duties according to law;

(2) unless otherwise provided by the terms of the approved bond, sureties are jointly and severally liable with the personal representative and with each other; the address of each surety shall be stated in the bond;

(3) by executing an approved bond of a personal representative, the surety consents to the jurisdiction of the probate court which issued letters to the primary obligor in any proceedings pertaining to the fiduciary duties of the personal representative and naming the surety as a party; notice of any proceeding shall be delivered to the surety or mailed by registered or certified mail to the surety at the address as listed with the court where the bond is filed and to the surety's address as then known to the petitioner;

(4) on petition of a successor personal representative, any other personal representative of the same decedent, or any interested person, a proceeding in the court may be initiated against a surety for breach of the obligation of the bond of the personal representative;

(5) the bond of the personal representative is not void after the first recovery but may be proceeded against from time to time until the whole penalty is exhausted.

(b) No action or proceeding may be commenced against the surety on any matter as to which an action or proceeding against the primary obligor is barred by adjudication or limitation.



Sec. 13.16.275. - Order restraining personal representative.

(a) On petition of any person who appears to have an interest in the estate, the court by temporary order may restrain a personal representative from performing specified acts of administration, disbursement, or distribution, or exercise of any powers or discharge of any duties of the personal representative's office, or make any other order to secure proper performance of the personal representative's duty, if it appears to the court that the personal representative otherwise may take some action which would jeopardize unreasonably the interest of the applicant or of some other interested person. Persons with whom the personal representative may transact business may be made parties.

(b) The matter shall be set for hearing within 10 days unless the parties otherwise agree. Notice as the court directs shall be given to the personal representative and the personal representative's attorney of record, if any, and to any other parties named defendant in the petition.



Sec. 13.16.280. - Termination of appointment; general.

Termination of appointment of a personal representative occurs as indicated in AS 13.16.285 - 13.16.300. Termination ends the right and power pertaining to the office of personal representative as conferred by AS 13.06 - AS 13.36 or any will, except that a personal representative, at any time before distribution or until restrained or enjoined by court order, may perform acts necessary to protect the estate and may deliver the assets to a successor representative. Termination does not discharge a personal representative from liability for transactions or omissions occurring before termination, or relieve the personal representative of the duty to preserve assets subject to the personal representative's control, to account therefor and to deliver the assets. Termination does not affect the jurisdiction of the court over the personal representative, but terminates the personal representative's authority to represent the estate in any pending or future proceeding.



Sec. 13.16.285. - Termination of appointment; death or disability.

The death of a personal representative or the appointment of a conservator for the estate of a personal representative, terminates the personal representative's appointment. Until appointment and qualification of a successor or special representative to replace the deceased or protected representative, the representative of the estate of the deceased or protected personal representative, if any, has the duty to protect the estate possessed and being administered by the decedent or ward at the time the appointment terminates, has the power to perform acts necessary for protection and shall account for and deliver the estate assets to a successor or special personal representative upon appointment and qualification.



Sec. 13.16.290. - Termination of appointment; voluntary.

(a) An appointment of a personal representative terminates as provided in AS 13.16.630 , one year after the filing of a closing statement.

(b) An order closing an estate as provided in AS 13.16.620 or 13.16.625 terminates an appointment of a personal representative.

(c) A personal representative may resign the position by filing a written statement of resignation with the registrar after giving at least 15 days' written notice to the persons known to be interested in the estate. If no one applies or petitions for appointment of a successor representative within the time indicated in the notice, the filed statement of resignation is ineffective as a termination of appointment and in any event is effective only upon the appointment and qualification of a successor representative and delivery of the assets to that successor.



Sec. 13.16.295. - Termination of appointment by removal; cause; procedure.

(a) A person interested in the estate may petition for removal of a personal representative for cause at any time. Upon filing of the petition, the court shall fix a time and place for hearing. Notice shall be given by the petitioner to the personal representative, and to other persons as the court may order. Except as otherwise ordered as provided in AS 13.16.275 , after receipt of notice of removal proceedings, the personal representative shall not act except to account, to correct maladministration or preserve the estate. If removal is ordered, the court also shall direct by order the disposition of the assets remaining in the name of, or under the control of, the personal representative being removed.

(b) Cause for removal exists when removal would be in the best interests of the estate, or if it is shown that a personal representative or the person seeking appointment intentionally misrepresented material facts in the proceedings leading to appointment, or that the personal representative has disregarded an order of the court, has become incapable of discharging the duties of the office, or has mismanaged the estate or failed to perform any duty pertaining to the office. Unless the decedent's will directs otherwise, a personal representative appointed at the decedent's domicile, incident to securing appointment either personally or for a nominee as ancillary personal representative, may obtain removal of another who was appointed personal representative in this state to administer local assets.



Sec. 13.16.300. - Termination of appointment; change of testacy status.

Except as otherwise ordered in formal proceedings, the probate of a will subsequent to the appointment of a personal representative in intestacy or under a will which is superseded by formal probate of another will, or the vacation of an informal probate of a will subsequent to the appointment of the personal representative under it, does not terminate the appointment of the personal representative although the personal representative's powers may be reduced as provided in AS 13.16.140 . Termination occurs upon appointment in informal or formal appointment proceedings of a person entitled to appointment under the later assumption concerning testacy. If no request for new appointment is made within 30 days after expiration of time for appeal from the order in formal testacy proceedings, or from the informal probate, changing the assumption concerning testacy, the previously appointed personal representative upon request may be appointed personal representative under the subsequently probated will, or as in intestacy as the case may be.



Sec. 13.16.305. - Successor personal representative.

AS 13.16.080 - 13.16.205 govern proceedings for appointment of a personal representative to succeed one whose appointment has been terminated. After appointment and qualification, a successor personal representative may be substituted in all actions and proceedings to which the former personal representative was a party, and no notice, process, or claim which was given or served upon the former personal representative need be given to or served upon the successor in order to preserve any position or right the person giving the notice or filing the claim may thereby have obtained or preserved with reference to the former personal representative. Except as otherwise ordered by the court, the successor personal representative has the powers and duties in respect to the continued administration which the former personal representative would have had if the appointment had not been terminated.



Sec. 13.16.310. - Special administrator; appointment.

A special administrator may be appointed

(1) informally by the registrar on the application of any interested person when necessary to protect the estate of a decedent before the appointment of a general personal representative or if a prior appointment has been terminated as provided in AS 13.16.285 ;

(2) in a formal proceeding by order of the court on the petition of any interested person and finding, after notice and hearing, that appointment is necessary to preserve the estate or to secure its proper administration including its administration in circumstances where a general personal representative cannot or should not act; if it appears to the court that an emergency exists, appointment may be ordered without notice.



Sec. 13.16.315. - Special administrator; who may be appointed.

(a) If a special administrator is to be appointed pending the probate of a will which is the subject of a pending application or petition for probate, the person named executor in the will shall be appointed if available and qualified.

(b) In other cases, any proper person may be appointed special administrator.



Sec. 13.16.320. - Special administrator appointed informally; powers and duties.

A special administrator appointed by the registrar in informal proceedings pursuant to AS 13.16.310 (1) has the duty to collect and manage the assets of the estate, to preserve them, to account for them, and to deliver them to the general personal representative upon qualification. The special administrator has the power of a personal representative under AS 13.06 - AS 13.36 necessary to perform the special administrator's duties.



Sec. 13.16.325. - Special administrator appointed by court; power and duties.

A special administrator appointed by order of the court in any formal proceeding has the power of a general personal representative except as limited in the appointment and duties as prescribed in the order. The appointment may be for a specified time, to perform particular acts, or on other terms as the court may direct.



Sec. 13.16.330. - Termination of appointment; special administrator.

The appointment of a special administrator terminates in accordance with the provisions of the order of appointment or on the appointment of a general personal representative. In other cases, the appointment of a special administrator is subject to termination as provided in AS 13.16.280 - 13.16.295.






Article 07 - DUTIES AND POWERS OF PERSONAL REPRESENTATIVES

Sec. 13.16.340. - Time of accrual of duties and powers.

The duties and powers of a personal representative commence upon appointment. The powers of a personal representative relate back in time to give acts by the person appointed which are beneficial to the estate occurring prior to appointment the same effect as those occurring thereafter. Prior to appointment, a person named executor in a will may carry out written instructions of the decedent relating to the decedent's body, funeral and burial arrangements. A personal representative may ratify and accept acts on behalf of the estate done by others where the acts would have been proper for a personal representative.



Sec. 13.16.345. - Priority among different letters.

A person to whom general letters are issued first has exclusive authority under the letters until the appointment is terminated or modified. If, through error, general letters are afterwards issued to another, the first appointed representative may recover any property of the estate in the hands of the representative subsequently appointed, but the acts of the latter done in good faith before notice of the first letters are not void for want of validity of appointment.



Sec. 13.16.350. - General duties; relation and liability to persons interested in estate; standing to sue.

(a) A personal representative is a fiduciary who shall observe the standards of care applicable to trustees under AS 13.36.225 - 13.36.290. A personal representative is under a duty to settle and distribute the estate of the decedent in accordance with the terms of any probated and effective will and AS 13.06 - AS 13.36, and as expeditiously and efficiently as is consistent with the best interests of the estate. A personal representative shall use the authority conferred by AS 13.06 - AS 13.36, the terms of the will, if any, and any order in proceedings to which the personal representative is party for the best interests of successors to the estate.

(b) A personal representative may not be surcharged for acts of administration or distribution if the conduct in question was authorized at the time. Subject to other obligations of administration, an informally probated will is authority to administer and distribute the estate according to its terms. An order of appointment of a personal representative, whether issued in informal or formal proceedings, is authority to distribute apparently intestate assets to the heirs of the decedent if, at the time of distribution, the personal representative is not aware of a pending testacy proceeding, a proceeding to vacate an order entered in an earlier testacy proceeding, a formal proceeding questioning the appointment or fitness to continue, or a supervised administration proceeding. Nothing in this section affects the duty of the personal representative to administer and distribute the estate in accordance with the rights of claimants, the surviving spouse, any minor and dependent children and any pretermitted child of the decedent as described elsewhere in AS 13.06 - AS 13.36.

(c) Except as to proceedings which do not survive the death of the decedent, a personal representative of a decedent domiciled in this state at death has the same standing to sue and be sued in the courts of this state and the courts of any other jurisdiction as the decedent had immediately before death.



Sec. 13.16.355. - Personal representative to proceed without court order; exception.

A personal representative shall proceed expeditiously with the settlement and distribution of a decedent's estate and, except as otherwise specified or ordered in regard to a supervised personal representative, do so without adjudication, order, or direction of the court, but the personal representative may invoke the jurisdiction of the court, in proceedings authorized by AS 13.06 - AS 13.36, to resolve questions concerning the estate or its administration.



Sec. 13.16.360. - Duty of personal representative; information to heirs and devisees.

Not later than 30 days after appointment every personal representative, except any special administrator, shall give information of the appointment to the heirs and devisees, including, if there has been no formal testacy proceeding and if the personal representative was appointed on the assumption that the decedent died intestate, the devisees in any will mentioned in the application for appointment of a personal representative. The information shall be delivered or sent by ordinary mail to each of the heirs and devisees whose address is reasonably available to the personal representative. The duty does not extend to require information to persons who have been adjudicated in a prior formal testacy proceeding to have no interest in the estate. The information must include the name and address of the personal representative, indicate that it is being sent to persons who have or may have some interest in the estate being administered, indicate whether bond has been filed, and describe the court where papers relating to the estate are on file. The personal representative's failure to give this information is a breach of duty to the persons concerned but does not affect the validity of the appointment, the personal representative's powers or other duties. A personal representative may inform other persons of the appointment by delivery or ordinary first-class mail.



Sec. 13.16.365. - Duty of personal representative; inventory and appraisement.

(a) Within three months after appointment, a personal representative, who is not a special administrator or a successor to another representative who has previously discharged this duty, shall prepare and file or mail an inventory of property owned by the decedent at the time of death, listing it with reasonable detail, and indicating as to each listed item, its fair market value as of the date of the decedent's death, and the type and amount of any encumbrance that may exist with reference to any item.

(b) The personal representative shall send a copy of the inventory to interested persons who request it. The personal representative may also file the original of the inventory with the court.



Sec. 13.16.370. - Employment of appraisers.

The personal representative may employ a qualified and disinterested appraiser to assist in ascertaining the fair market value as of the date of the decedent's death of any asset the value of which may be subject to reasonable doubt. Different persons may be employed to appraise different kinds of assets included in the estate. The names and addresses of any appraiser shall be indicated on the inventory with the item or items appraised.



Sec. 13.16.375. - Duty of personal representative; supplementary inventory.

If any property not included in the original inventory comes to the knowledge of a personal representative or if the personal representative learns that the value or description indicated in the original inventory for any item is erroneous or misleading, the personal representative shall make a supplementary inventory or appraisement showing the market value as of the date of the decedent's death of the new item or the revised market value or descriptions, and the appraisers or other data relied upon, if any, and file it with the court if the original inventory was filed, or furnish copies of it or information on it to persons interested in the new information.



Sec. 13.16.380. - Duty of personal representative; possession of estate.

Except as otherwise provided by a decedent's will, every personal representative has a right to, and shall take possession or control of, the decedent's property, except that any real property or tangible personal property may be left with or surrendered to the person presumptively entitled to it unless or until, in the judgment of the personal representative, possession of the property by the personal representative will be necessary for purposes of administration. The request by a personal representative for delivery of any property possessed by an heir or devisee is conclusive evidence, in any action against the heir or devisee for possession of it, that the possession of the property by the personal representative is necessary for purposes of administration. The personal representative shall pay taxes on, and take all steps reasonably necessary for the management, protection, and preservation of, the estate in the personal representative's possession. The personal representative may maintain an action to recover possession of property or to determine the title to it.



Sec. 13.16.381. - Disposition of unclaimed estate by personal representative.

When there is no taker of an intestate estate, or if an heir, devisee, or claimant cannot be found and the missing person has no conservator, the personal representative shall handle the

(1) unclaimed personal property of the estate in accordance with AS 34.45.280 - 34.45.780; and

(2) unclaimed real property of the estate in accordance with AS 38.95.



Sec. 13.16.385. - Power to avoid transfers.

The property liable for the payment of unsecured debts of a decedent includes all property transferred by the decedent by any means which is in law void or voidable as against creditors, and subject to prior liens, the right to recover this property, so far as necessary for the payment of unsecured debts of the decedent, is exclusively in the personal representative.



Sec. 13.16.390. - Powers of personal representatives; in general.

Until termination of appointment a personal representative has the same power over the title to property of the estate that an absolute owner would have, in trust however, for the benefit of the creditors and others interested in the estate. This power may be exercised without notice, hearing, or order of court.



Sec. 13.16.395. - Improper exercise of power; breach of fiduciary duty.

If the exercise of power concerning the estate is improper, the personal representative is liable to interested persons for damage or loss resulting from breach of fiduciary duty to the same extent as a trustee of an express trust. The rights of purchasers and others dealing with a personal representative shall be determined as provided in AS 13.16.400 and 13.16.405.



Sec. 13.16.400. - Sale, encumbrance, or transaction involving conflict of interest voidable; exceptions.

Any sale or encumbrance to the personal representative, the personal representative's spouse, agent, or attorney, or any corporation or trust in which the personal representative has a substantial beneficial interest, or any transaction which is affected by a substantial conflict of interest on the part of the personal representative, is voidable by any person interested in the estate except one who has consented after fair disclosure, unless

(1) the will or a contract entered into by the decedent expressly authorized the transaction; or

(2) the transaction is approved by the court after notice to interested persons.



Sec. 13.16.405. - Persons dealing with personal representative; protection.

A person who in good faith either assists a personal representative or deals with the personal representative for value is protected as if the personal representative properly exercised the personal representative's power. The fact that a person knowingly deals with a personal representative does not alone require the person to inquire into the existence of a power or the propriety of its exercise. Except for restrictions on powers of supervised personal representatives which are endorsed on letters as provided in AS 13.16.230 , no provision in any will or order of court purporting to limit the power of a personal representative is effective except as to persons with actual knowledge of it. A person is not bound to see to the proper application of estate assets paid or delivered to a personal representative. The protection here expressed extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters, including a case in which the alleged decedent is found to be alive. The protection here expressed is not by substitution for that provided by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries.



Sec. 13.16.410. - Transactions authorized for personal representatives; exceptions.

Except as restricted or otherwise provided by the will or by an order in a formal proceeding and subject to the priorities stated in AS 13.16.540, a personal representative, acting reasonably for the benefit of the interested persons, may properly

(1) retain assets owned by the decedent pending distribution or liquidation including those in which the representative is personally interested or which are otherwise improper for trust investment;

(2) receive assets from fiduciaries, or other sources;

(3) perform, compromise, or refuse performance of the decedent's contracts that continue as obligations of the estate, as the personal representative may determine under the circumstances; in performing enforceable contracts by the decedent to convey or lease land, the personal representative, among other possible courses of action, may:

(A) execute and deliver a deed of conveyance for cash payment of all sums remaining due or the purchaser's note for the sum remaining due secured by a mortgage or deed of trust on the land; or

(B) deliver a deed in escrow with directions that the proceeds, when paid in accordance with the escrow agreement, be paid to the successors of the decedent, as designated in the escrow agreement;

(4) satisfy written charitable pledges of the decedent irrespective of whether the pledges constituted binding obligations of the decedent or were properly presented as claims, if in the judgment of the personal representative the decedent would have wanted the pledges completed under the circumstances;

(5) if funds are not needed to meet debts and expenses currently payable and are not immediately distributable, deposit or invest liquid assets of the estate, including money received from the sale of other assets, in federally insured interest-bearing accounts, readily marketable secured loan arrangements, or other prudent investments which would be reasonable for use by trustees generally;

(6) acquire or dispose of an asset, including land in this or another state, for cash or on credit, at public or private sale; and manage, develop, improve, exchange, partition, change the character of, or abandon an estate asset;

(7) make ordinary or extraordinary repairs or alterations in buildings or other structures, demolish any improvements, raze existing or erect new party walls or buildings;

(8) subdivide, develop or dedicate land to public use; make or obtain the vacation of plats and adjust boundaries; or adjust differences in valuation on exchange or partition by giving or receiving considerations; or dedicate easements to public use without consideration;

(9) enter for any purpose into a lease as lessor or lessee, with or without option to purchase or renew, for a term within or extending beyond the period of administration;

(10) enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement;

(11) abandon property when, in the opinion of the personal representative, it is valueless, or is so encumbered, or is in condition that it is of no benefit to the estate;

(12) vote stocks or other securities in person or by general or limited proxy;

(13) pay calls, assessment, and other sums chargeable or accruing against or on account of securities, unless barred by the provisions relating to claims;

(14) hold a security in the name of a nominee or in other form without disclosure of the interest of the estate but the personal representative is liable for any act of the nominee in connection with the security so held;

(15) insure the assets of the estate against damage, loss and liability and insure the personal representative against liability as to third persons;

(16) borrow money with or without security to be repaid from the estate assets or otherwise; and advance money for the protection of the estate;

(17) effect a fair and reasonable compromise with any debtor or obligor, or extend, renew, or in any manner modify the terms of any obligation owing to the estate; if the personal representative holds a mortgage, pledge, or other lien upon property of another person, the personal representative may, in place of foreclosure, accept a conveyance or transfer of encumbered assets from the owner of it in satisfaction of the indebtedness secured by lien;

(18) pay taxes, assessments, compensation of the personal representative, and other expenses incident to the administration of the estate;

(19) sell or exercise stock subscription or conversion rights; consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise;

(20) allocate items of income or expense to either estate income or principal, as permitted or provided by law;

(21) employ persons, including attorneys, auditors, investment advisors, or agents, even if they are associated with the personal representative, to advise or assist the personal representative in the performance of administrative duties; act without independent investigation upon their recommendations; and instead of acting personally, employ one or more agents to perform any act of administration, whether or not discretionary;

(22) prosecute or defend claims, or proceedings in any jurisdiction for the protection of the estate and of the personal representative in the performance of the personal representative's duties;

(23) sell, mortgage, or lease any real or personal property of the estate or any interest in it for cash, credit, or for part cash and part credit, and with or without security for unpaid balances;

(24) continue any unincorporated business or venture in which the decedent was engaged at the time of death

(A) in the same business form for a period of not more than four months from the date of appointment of a general personal representative if continuation is a reasonable means of preserving the value of the business including good will;

(B) in the same business form for any additional period of time that may be approved by order of the court in a formal proceeding to which the persons interested in the estate are parties; or

(C) throughout the period of administration if the business is incorporated by the personal representative and if none of the probable distributees of the business who are competent adults object to its incorporation and retention in the estate;

(25) incorporate any business or venture in which the decedent was engaged at the time of death;

(26) provide for exoneration of the personal representative from personal liability in any contract entered into on behalf of the estate;

(27) satisfy and settle claims and distribute the estate as provided in AS 13.06 - 13.36.



Sec. 13.16.415. - Powers and duties of successor personal representative.

A successor personal representative has the same power and duty as the original personal representative to complete the administration and distribution of the estate, as expeditiously as possible, but the successor may not exercise any power expressly made personal to the executor named in the will.



Sec. 13.16.420. - Co-representatives; when joint action required.

If two or more persons are appointed co-representatives and unless the will provides otherwise, the concurrence of all is required on all acts connected with the administration and distribution of the estate. This restriction does not apply when any co-representative receives and gives a receipt for property due the estate, when the concurrence of all cannot readily be obtained in the time reasonably available for emergency action necessary to preserve the estate, or when a co-representative has been delegated to act for the others. Persons dealing with a co-representative if actually unaware that another has been appointed to serve or if advised by the personal representative with whom they deal that the personal representative has authority to act alone for any of the reasons mentioned herein, are as fully protected as if the person with whom they dealt had been the sole personal representative.



Sec. 13.16.425. - Powers of surviving personal representative.

Unless the terms of the will provide otherwise, every power exercisable by personal co-representatives may be exercised by the one or more remaining after the appointment of one or more is terminated, and if one of two or more nominated as co-executors is not appointed, those appointed may exercise all the powers incident to the office.



Sec. 13.16.430. - Compensation of personal representative.

A personal representative is entitled to reasonable compensation for services. If a will provides for compensation of the personal representative and there is no contract with the decedent regarding compensation, the personal representative may renounce the provision before qualifying and be entitled to reasonable compensation. A personal representative also may renounce the right to all or any part of the compensation. A written renunciation of fee may be filed with the court.



Sec. 13.16.435. - Expenses in estate litigation.

If any personal representative or person nominated as personal representative defends or prosecutes any proceeding in good faith, whether successful or not, that person is entitled to receive from the estate necessary expenses and disbursements including reasonable attorney fees incurred.



Sec. 13.16.440. - Proceedings for review of employment of agents and compensation of personal representatives and employees of estate.

After notice to all interested persons or on petition of an interested person or on appropriate motion if administration is supervised, the propriety of employment of any person by a personal representative including any attorney, auditor, investment advisor, or other specialized agent or assistant, the reasonableness of the compensation of any person so employed, or the reasonableness of the compensation determined by the personal representative for the personal representative's services, may be reviewed by the court. Any person who has received excessive compensation from an estate for services rendered may be ordered to make appropriate refunds.






Article 08 - CREDITORS' CLAIMS

Sec. 13.16.450. - Notice to creditors.

Unless notice has already been given under this section, a personal representative upon appointment shall publish a notice once a week for three successive weeks in a newspaper of general circulation in the judicial district announcing the appointment and address and notifying creditors of the estate to present their claims within four months after the date of the first publication of the notice or be forever barred.



Sec. 13.16.455. - Statutes of limitations.

Unless an estate is insolvent the personal representative, with the consent of all successors whose interests would be affected, may waive any defense of limitations available to the estate. If the defense is not waived, no claim which was barred by any statute of limitations at the time of the decedent's death shall be allowed or paid. The running of any statute of limitations measured from some other event than death and advertisement for claims against a decedent is suspended during the four months following the decedent's death but resumes thereafter as to claims not barred pursuant to the sections which follow. For purposes of any statute of limitations, the proper presentation of a claim under AS 13.16.465 is equivalent to commencement of a proceeding on the claim.



Sec. 13.16.460. - Limitations on presentation of claims.

(a) All claims against a decedent's estate which arose before the death of the decedent, including claims of the state and any subdivision of it, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort, or other legal basis, if not barred earlier by other statute of limitations, are barred against the estate, the personal representative, and the heirs and devisees of the decedent, unless presented as follows:

(1) within four months after the date of the first publication of notice to creditors if notice is given in compliance with AS 13.16.450 ; however, claims barred by the nonclaim statute at the decedent's domicile before the first publication for claims in this state are also barred in this state;

(2) within three years after the decedent's death, if notice to creditors has not been published.

(b) All claims against a decedent's estate which arise at or after the death of the decedent, including claims of the state and any subdivision of it, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort, or other legal basis, are barred against the estate, the personal representative, and the heirs and devisees of the decedent, unless presented as follows:

(1) a claim based on a contract with the personal representative, within four months after performance by the personal representative is due;

(2) any other claim, within four months after it arises.

(c) Nothing in this section affects or prevents

(1) any proceeding to enforce any mortgage, pledge, or lien upon property of the estate; or

(2) to the limits of the insurance protection only, any proceeding to establish liability of the decedent or the personal representative for which there is protection through liability insurance.



Sec. 13.16.465. - Manner of presentation of claims.

Claims against a decedent's estate may be presented as follows:

(1) the claimant may deliver or mail to the personal representative a written statement of the claim indicating its basis, the name and address of the claimant, and the amount claimed, or may file a written statement of the claim, in the form prescribed by rule, with the clerk of the court; the claim is considered presented on receipt of the written statement of claim by the personal representative or on the filing of the claim with the court, whichever occurs first; if a claim is not yet due, the date when it will become due shall be stated; if the claim is contingent or unliquidated, the nature of the uncertainty shall be stated; if the claim is secured, the security shall be described; failure to describe correctly the security, the nature of any uncertainty, and the due date of a claim not yet due does not invalidate the presentation made;

(2) the claimant may commence a proceeding against the personal representative in any court where the personal representative may be subjected to jurisdiction, to obtain payment of a claim against the estate, but the commencement of the proceeding must occur within the time limited for presenting the claim; no presentation of claim is required in regard to matters claimed in proceedings against the decedent which were pending at the time of death;

(3) if a claim is presented under (1) of this section, no proceeding on it may be commenced more than 60 days after the personal representative has mailed a notice of disallowance; but, in the case of a claim which is not presently due or which is contingent or unliquidated, the personal representative may consent to an extension of the 60-day period, or to avoid injustice the court, on petition, may order an extension of the 60-day period, but in no event shall the extension run beyond the applicable statute of limitations.



Sec. 13.16.470. - Classification of claims.

(a) If the applicable assets of the estate are insufficient to pay all claims in full, the personal representative shall make payment in the following order:

(1) costs and expenses of administration;

(2) reasonable funeral expenses;

(3) debts and taxes with preference under federal law and past due child support payments, except payments required under AS 25.27.120 - 25.27.130;

(4) reasonable and necessary medical and hospital expenses of the last illness of the decedent, including compensation of persons attending the decedent;

(5) debts and taxes with preference under other laws of this state;

(6) all other claims.

(b) Preference may not be given in the payment of any claim over any other claim of the same class, and a claim due and payable is not entitled to a preference over claims not due.



Sec. 13.16.475. - Allowance of claims.

(a) As to claims presented in the manner described in AS 13.16.465 within the time limit prescribed in AS 13.16.460 , the personal representative may mail a notice to any claimant stating that the claim has been disallowed. If, after allowing or disallowing a claim, the personal representative changes a decision concerning the claim, the personal representative shall notify the claimant. The personal representative may not change a disallowance of a claim after the time for the claimant to file a petition for allowance or to commence a proceeding on the claim has run and the claim has been barred. Every claim which is disallowed in whole or in part by the personal representative is barred so far as not allowed unless the claimant files a petition for allowance in the court or commences a proceeding against the personal representative not later than 60 days after the mailing of the notice of disallowance or partial allowance if the notice warns the claimant of the impending bar. Failure of the personal representative to mail to a claimant notice of action on a claim for 60 days after the time for original presentation of the claim has expired has the effect of a notice of allowance.

(b) Upon the petition of the personal representative or of a claimant in a proceeding for the purpose, the court may allow in whole or in part any claim or claims presented to the personal representative or filed with the clerk of the court in due time and not barred by (a) of this section. Notice in this proceeding shall be given to the claimant, the personal representative, and those other persons interested in the estate as the court may direct by order entered at the time the proceeding is commenced.

(c) A judgment in a proceeding in another court against a personal representative to enforce a claim against a decedent's estate is an allowance of the claim.

(d) Unless otherwise provided in any judgment in another court entered against the personal representative, allowed claims bear interest at the legal rate for the period commencing 60 days after the time for original presentation of the claim has expired unless based on a contract making a provision for interest, in which case they bear interest in accordance with that provision.



Sec. 13.16.480. - Payment of claims.

(a) Upon the expiration of four months from the date of the first publication of the notice to creditors, the personal representative shall proceed to pay the claims allowed against the estate in the order of priority prescribed, after making provision for homestead, family and support allowances, for claims already presented which have not yet been allowed or whose allowance has been appealed, and for unbarred claims which may yet be presented, including costs and expenses of administration. By petition to the court in a proceeding for the purpose, or by appropriate motion if the administration is supervised, a claimant whose claim has been allowed but not paid as provided herein may secure an order directing the personal representative to pay the claim to the extent that funds of the estate are available for the payment.

(b) The personal representative at any time may pay any just claim which has not been barred, with or without formal presentation, but the personal representative is personally liable to any other claimant whose claim is allowed and who is injured by such payment if

(1) the payment was made before the expiration of the time limit stated in (a) of this section and the personal representative failed to require the payee to give adequate security for the refund of any of the payment necessary to pay other claimants; or

(2) the payment was made, due to the negligence or wilful fault of the personal representative, in such a manner as to deprive the injured claimant of priority.



Sec. 13.16.485. - Individual liability of personal representative.

(a) Unless otherwise provided in the contract, a personal representative is not individually liable on a contract properly entered into in a fiduciary capacity in the course of administration of the estate unless the personal representative fails to reveal the representative capacity and identify the estate in the contract.

(b) A personal representative is individually liable for obligations arising from ownership or control of the estate or for torts committed in the course of administration of the estate only if personally at fault.

(c) Claims based on contracts entered into by a personal representative in a fiduciary capacity, on obligations arising from ownership or control of the estate, or on torts committed in the course of estate administration may be asserted against the estate by proceeding against the personal representative in the personal representative's fiduciary capacity, whether or not the personal representative is individually liable therefor.

(d) Issues of liability as between the estate and the personal representative individually may be determined in a proceeding for accounting, surcharge, or indemnification or other appropriate proceeding.



Sec. 13.16.490. - Secured claims.

Payment of a secured claim is upon the basis of the amount allowed if the creditor surrenders the creditor's security; otherwise payment is upon the basis of one of the following:

(1) if the creditor exhausts the security before receiving payment, unless precluded by other law upon the amount of the claim allowed less the fair value of the security; or

(2) if the creditor does not have the right to exhaust the security or has not done so, upon the amount of the claim allowed less the value of the security determined by converting it into money according to the terms of the agreement under which the security was delivered to the creditor, or by the creditor and personal representative by agreement, arbitration, compromise, or litigation.



Sec. 13.16.495. - Claims not due and contingent or unliquidated claims.

(a) If a claim which will become due at a future time or a contingent or unliquidated claim becomes due or certain before the distribution of the estate, and if the claim has been allowed or established by a proceeding, it is paid in the same manner as presently due and absolute claims of the same class.

(b) In other cases the personal representative or, on petition of the personal representative or the claimant in a special proceeding for the purpose, the court may provide for payment as follows:

(1) if the claimant consents, the claimant may be paid the present or agreed value of the claim, taking any uncertainty into account;

(2) arrangement for future payment, or possible payment, on the happening of the contingency or on liquidation may be made by creating a trust, giving a mortgage, obtaining a bond or security from a distributee, or otherwise.



Sec. 13.16.500. - Counterclaims.

In allowing a claim the personal representative may deduct any counterclaim which the estate has against the claimant. In determining a claim against an estate a court shall reduce the amount allowed by the amount of any counterclaims and, if the counterclaims exceed the claim, render a judgment against the claimant in the amount of the excess. A counterclaim, liquidated or unliquidated, may arise from a transaction other than that upon which the claim is based. A counterclaim may give rise to relief exceeding in amount or different in kind from that sought in the claim.



Sec. 13.16.505. - Execution and levies prohibited.

No execution may issue upon nor may any levy be made against any property of the estate under any judgment against a decedent or a personal representative, but this section shall not be construed to prevent the enforcement of mortgages, pledges, or liens upon real or personal property in an appropriate proceeding.



Sec. 13.16.510. - Compromise of claims.

When a claim against the estate has been presented in any manner, the personal representative may, if it appears for the best interest of the estate, compromise the claim, whether due or not due, absolute or contingent, liquidated or unliquidated.



Sec. 13.16.515. - Encumbered assets.

If any assets of the estate are encumbered by mortgage, pledge, lien, or other security interest, the personal representative may pay the encumbrance or any part of it, renew or extend any obligation secured by the encumbrance, or convey or transfer the assets to the creditor in satisfaction of a lien, in whole or in part, whether or not the holder of the encumbrance has presented a claim, if it appears to be for the best interest of the estate. Payment of an encumbrance does not increase the share of the distributee entitled to the encumbered assets unless the distributee is entitled to exoneration.



Sec. 13.16.520. - Administration in more than one state; duty of personal representative.

(a) All assets of estates being administered in this state are subject to all claims, allowances, and charges existing or established against the personal representative wherever appointed.

(b) If the estate either in this state or as a whole is insufficient to cover all family exemptions and allowances determined by the law of the decedent's domicile, prior charges, and claims, after satisfaction of the exemptions, allowances, and charges, each claimant whose claim has been allowed either in the state or elsewhere in administrations of which the personal representative is aware, is entitled to receive payment of an equal proportion of each claim. If a preference or security in regard to a claim is allowed in another jurisdiction but not in this state, the creditor so benefited is to receive dividends from local assets only upon the balance of the claim after deducting the amount of the benefit.

(c) If the family exemptions and allowances, prior charges, and claims of the entire estate exceed the total value of the portions of the estate being administered separately and this state is not the state of the decedent's last domicile, the claims allowed in this state shall be paid their proportion if local assets are adequate for the purpose, and the balance of local assets shall be transferred to the domiciliary personal representative. If local assets are not sufficient to pay all claims allowed in this state the amount to which they are entitled, local assets shall be marshalled so that each claim allowed in this state is paid its proportion as far as possible, after taking into account all dividends on claims allowed in this state from assets in other jurisdictions.



Sec. 13.16.525. - Final distribution to domiciliary representative.

The estate of a nonresident decedent being administered by a personal representative appointed in this state shall, if there is a personal representative of the decedent's domicile willing to receive it, be distributed to the domiciliary personal representative for the benefit of the successors of the decedent unless (1) by virtue of the decedent's will, if any, and applicable choice of law rules, the successors are identified under the local law of this state without reference to the local law of the decedent's domicile; (2) the personal representative of this state, after reasonable inquiry, is unaware of the existence or identity of a domiciliary personal representative; or (3) the court orders otherwise in a proceeding for a closing order under AS 13.16.620 or incident to the closing of a supervised administration. In other cases, distribution of the estate of a decedent shall be made in accordance with AS 13.16.005 - 13.16.400 and 13.16.535 - 13.16.695.






Article 09 - SPECIAL PROVISIONS RELATING TO DISTRIBUTION

Sec. 13.16.535. - Successors' rights if no administration.

Sec. 13.16.535. Successors' rights if no administration.

In the absence of administration, the heirs and devisees are entitled to the estate in accordance with the terms of a probated will or the laws of intestate succession. Devisees may establish title by the probated will to devised property. Persons entitled to property by homestead allowance, exemption, or intestacy may establish title to it by proof of the decedent's ownership, death, and their relationship to the decedent. Successors take subject to all charges incident to administration, including the claims of creditors and allowances of surviving spouse and dependent children, and subject to the rights of others resulting from abatement, retainer, advancement, and ademption.



Sec. 13.16.540. - Distribution; order in which assets appropriated; abatement.

(a) Except as provided in (b) of this section and except as provided in connection with the share of the surviving spouse who elects to take an elective share, shares of distributees abate, without any preference or priority as between real and personal property, in the following order: (1) property not disposed of by the will; (2) residuary devises; (3) general devises; (4) specific devises. For purposes of abatement, a general devise charged on any specific property or fund is a specific devise to the extent of the value of the property on which it is charged, and upon the failure or insufficiency of the property on which it is charged, a general devise to the extent of the failure or insufficiency. Abatement within each classification is in proportion to the amounts of property each of the beneficiaries would have received if full distribution of the property had been made in accordance with the terms of the will.

(b) If the will expresses an order of abatement, or if the testamentary plan or the express or implied purpose of the devise would be defeated by the order of abatement stated in (a) of this section, the shares of the distributees abate as may be found necessary to give effect to the intention of the testator.

(c) If the subject of a preferred devise is sold or used incident to administration, abatement shall be achieved by appropriate adjustments in, or contribution from, other interests in the remaining assets.



Sec. 13.16.545. - Right of retainer.

The amount of a noncontingent indebtedness of a successor to the estate if due, or its present value if not due, shall be offset against the successor's interest; but the successor has the benefit of any defense which would be available to the successor in a direct proceeding for recovery of the debt.



Sec. 13.16.550. - Interest on general pecuniary devise. [Repealed, Sec. 4 ch 145 SLA 2003].

Repealed or Renumbered



Sec. 13.16.555. - Penalty clause for contest.

A provision in a will purporting to penalize any interested person for contesting the will or instituting other proceedings relating to the estate is unenforceable if probable cause exists for instituting proceedings.



Sec. 13.16.560. - Distribution in kind; valuation; method.

(a) Unless a contrary intention is indicated by the will, the distributable assets of a decedent's estate shall be distributed in kind to the extent possible through application of the following provisions:

(1) a specific devisee is entitled to distribution of the thing devised, and a spouse or child who has selected particular assets of an estate as provided in AS 13.12.402 - 13.12.405 shall receive the items selected;

(2) a homestead or family allowance or devise payable in money may be satisfied by value in kind if

(A) the person entitled to the payment has not demanded payment in cash;

(B) the property distributed in kind is valued at fair market value as of the date of its distribution; and

(C) no residuary devisee has requested that the asset in question remain a part of the residue of the estate;

(3) for the purpose of valuation under (2) of this subsection, securities regularly traded on recognized exchanges, if distributed in kind, are valued at the price for the last sale of like securities traded on the business day before distribution or, if there was no sale on that day, at the median between amounts bid and offered at the close of that day; assets consisting of sums owed the decedent or the estate by solvent debtors as to which there is no known dispute or defense are valued at the sum due with accrued interest or discounted to the date of distribution; for assets that do not have readily ascertainable values, a valuation as of a date not more than 30 days before the date of distribution, if otherwise reasonable, controls; for purposes of facilitating distribution, the personal representative may ascertain the value of the assets as of the time of the proposed distribution in any reasonable way, including the employment of qualified appraisers, even if the assets may have been previously appraised;

(4) the residuary estate shall be distributed in any equitable manner, including distribution in kind, in cash, partially in kind, partially in cash, in divided interests, in undivided interests, pro rata among all the distributees, or by a method other than pro rata among all distributees; distribution under this paragraph may be made without regard to the income tax basis or other special tax attributes of the assets; a distribution under this paragraph may be made in whatever manner the personal representative finds to be the most practicable and in the best interests of the distributees.

(b) After the probable charges against the estate are known, the personal representative may mail or deliver a proposal for distribution to all persons who have a right to object to the proposed distribution. The right of any distributee to object to the proposed distribution on the basis of the kind or value of asset to be received by the distributee, if not waived earlier in writing, terminates if the distributee fails to object in writing received by the personal representative within 30 days after mailing or delivery of the proposal.



Sec. 13.16.565. - Distribution in kind; evidence.

If distribution in kind is made, the personal representative shall execute an instrument or deed of distribution assigning, transferring, or releasing the assets to the distributee as evidence of the distributee's title to the property.



Sec. 13.16.570. - Distribution; right or title of distributee.

Proof that a distributee has received an instrument or deed of distribution of assets in kind, or payment in distribution, from a personal representative, is conclusive evidence that the distributee has succeeded to the interest of the estate in the distributed assets, as against all persons interested in the estate, except that the personal representative may recover the assets or their value if the distribution was improper.



Sec. 13.16.575. - Improper distribution; liability of distributee.

Unless the distribution or payment no longer can be questioned because of adjudication, estoppel, or limitation, a distributee of property improperly distributed or paid, or a claimant who was improperly paid, is liable to return the property improperly received and its income since distribution if the distributee or claimant has the property. If the distributee or claimant does not have the property, then the distributee or claimant is liable to return the value as of the date of disposition of the property improperly received and its income and gain.



Sec. 13.16.580. - Purchasers from distributees protected.

If property distributed in kind or a security interest in it is acquired for value by a purchaser from or lender to a distributee who has received an instrument or deed of distribution from the personal representative, the purchaser or lender takes title free of rights of any interested person in the estate and incurs no personal liability to the estate, or to any interested person, whether or not the distribution was proper or supported by court order and whether or not the authority of the personal representative was terminated before execution of the instrument or deed. This section protects a purchaser from or lender to a distributee who, as personal representative, executed the deed of distribution, as well as a purchaser from or lender to any other distributee or transferee of a distributee. To be protected under this provision, a purchaser or lender need not inquire whether a personal representative acted properly in making the distribution in kind, even if the personal representative and the distributee are the same person, or whether the authority of the personal representative had terminated before the distribution. Any instrument described in this section that is recorded under AS 40.17 or filed under former AS 45.09 or under AS 45.29 and that bears a notation of that recordation or filing is prima facie evidence that the transfer described in it was made for value.



Sec. 13.16.585. - Partition for purpose of distribution.

When two or more heirs or devisees are entitled to distribution of undivided interests in any real or personal property of the estate, the personal representative or one or more of the heirs or devisees may petition the court before the formal or informal closing of the estate, to make partition. After notice to the interested heirs or devisees, the court shall partition the property in the same manner as provided by the law for civil actions of partition. The court may direct the personal representative to sell any property which cannot be partitioned without prejudice to the owners and which cannot conveniently be allotted to any one party.



Sec. 13.16.590. - Private agreements among successors to decedent binding on personal representative.

Subject to the rights of creditors and taxing authorities, competent successors may agree among themselves to alter the interests, shares, or amounts to which they are entitled under the will of the decedent, or under the laws of intestacy, in any way that they provide in a written contract executed by all who are affected by its provisions. The personal representative shall abide by the terms of the agreement subject to the obligation to administer the estate for the benefit of creditors, to pay all taxes and costs of administration, and to carry out the responsibilities of office for the benefit of any successors of the decedent who are not parties. Personal representatives of decedents' estates are not required to see to the performance of trusts if the trustee thereof is another person who is willing to accept the trust. Accordingly, trustees of a testamentary trust are successors for the purposes of this section. Nothing in this section relieves trustees of any duties owed to beneficiaries of trusts.



Sec. 13.16.595. - Distributions to trustee.

(a) Before distributing to a trustee, the personal representative may require that the trust be registered if the state in which it is to be administered provides for registration and that the trustee inform the beneficiaries as provided in AS 13.36.080 .

(b) If the trust instrument does not excuse the trustee from giving bond, the personal representative may petition the appropriate court to require that the trustee post bond if the personal representative apprehends that distribution might jeopardize the interests of persons who are not able to protect themselves, and the personal representative may withhold distribution until the court has acted.

(c) No inference of negligence on the part of the personal representative shall be drawn from failure to exercise the authority conferred by (a) and (b) of this section.



Sec. 13.16.600. - Disposition of unclaimed assets.

(a) If an heir, devisee, or claimant cannot be found, the personal representative shall distribute the share of personal property of the missing person to the person's conservator, or if the person has no conservator to the Department of Revenue to be deposited in the general fund as required by AS 34.45.370 . Property distributable to the Department of Revenue under this subsection is subject to AS 34.45.280 - 34.45.780. If notice to the heir, devisee, or claimant, substantially equivalent to that required by AS 34.45.310 , has been given by the personal representative or other person, AS 34.45.310 does not apply.

(b) Real property distributable to a missing heir, devisee, or claimant shall be distributed first to the conservator of the heir, devisee, or claimant; if the heir, devisee, or claimant has no conservator, the real property passes to the state. Real property reported under this subsection is subject to AS 38.95.200 - 38.95.270.



Sec. 13.16.605. - Distribution to person under disability.

A personal representative may discharge the obligation to distribute to any person under legal disability by distributing to the person's conservator, or any other person authorized by AS 13.06 - AS 13.36 or otherwise to give a valid receipt and discharge for the distribution.



Sec. 13.16.610. - Apportionment of estate taxes.

(a) Unless the will provides otherwise, the tax shall be apportioned among all persons interested in the estate. The apportionment is to be made in the proportion that the value of the interest of each person interested in the estate bears to the total value of the interests of all persons interested in the estate. The values used in determining the tax are to be used for that purpose. If the decedent's will directs a method of apportionment of tax different from the method described in AS 13.06 - AS 13.36, the method described in the will controls.

(b) The court in which venue lies for the administration of the estate of a decedent, on petition for the purpose may determine the apportionment of the tax.

(c) If the court finds that it is inequitable to apportion interest and penalties in the manner provided in (a) of this section, because of special circumstances, it may direct apportionment of them in the manner it finds equitable.

(d) If the court finds that the assessment of penalties and interest assessed in relation to the tax is due to delay caused by the negligence of the fiduciary, the court may charge the fiduciary with the amount of the assessed penalties and interest.

(e) In any action to recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with AS 13.06 - AS 13.36 the determination of the court in respect thereto shall be prima facie correct.

(f) The personal representative or other person in possession of the property of the decedent required to pay the tax may withhold from any property distributable to any person interested in the estate, upon its distribution, the amount of tax attributable to the distributee's interest. If the property in possession of the personal representative or other person required to pay the tax and distributable to any person interested in the estate is insufficient to satisfy the proportionate amount of the tax determined to be due from the person, the personal representative or other person required to pay the tax may recover the deficiency from the person interested in the estate. If the property is not in the possession of the personal representative or the other person required to pay the tax, the personal representative or the other person required to pay the tax may recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with this chapter.

(g) If property held by the personal representative is distributed before final apportionment of the tax, the distributee shall provide a bond or other security for the apportionment liability in the form and amount prescribed by the personal representative.

(h) In making an apportionment, allowances shall be made for any exemptions granted, any classification made of persons interested in the estate and for any deductions and credits allowed by the law imposing the tax.

(i) Any exemption or deduction allowed by reason of the relationship of any person to the decedent or by reason of the purposes of the gift inures to the benefit of the person bearing the relationship or receiving the gift; but if an interest is subject to a prior present interest which is not allowable as a deduction, the tax apportionable against the present interest shall be paid from principal.

(j) Any deduction for property previously taxed and any credit for gift taxes or death taxes of a foreign country paid by the decedent or the decedent's estate inures to the proportionate benefit of all persons liable to apportionment.

(k) Any credit for inheritance, succession or estate taxes or taxes in the nature thereof applicable to property or interests includable in the estate, inures to the benefit of the persons or interests chargeable with the payment thereof to the extent proportionately that the credit reduces the tax.

(l) To the extent that property passing to or in trust for a surviving spouse or any charitable, public or similar gift or devisee is not an allowable deduction for purposes of the tax solely by reason of an inheritance tax or other death tax imposed upon and deductible from the property, the property is not included in the computation provided for in (a) of this section, and to that extent no apportionment is made against the property. This subsection does not apply to any case if the result would be to deprive the estate of a deduction otherwise allowable under Section 2053(d) of the Internal Revenue Code of 1954, as amended, of the United States, relating to deduction for state death taxes on transfers for public, charitable, or religious uses.

(m) No interest in income and no estate for years or for life or other temporary interest in any property or fund is subject to apportionment as between the temporary interest and the remainder. The tax on the temporary interest and the tax, if any, on the remainder is chargeable against the corpus of the property or funds subject to the temporary interest and remainder.

(n) Neither the personal representative nor other person required to pay the tax is under any duty to institute any action to recover from any person interested in the estate the amount of the tax apportioned to the person until the expiration of the three months next following final determination of the tax. A personal representative or other person required to pay the tax who institutes the action within a reasonable time after the three-month period is not subject to any liability or surcharge because any portion of the tax apportioned to any person interested in the estate was collectable at a time following the death of the decedent but thereafter became uncollectable. If the personal representative or other person required to pay the tax cannot collect from any person interested in the estate the amount of the tax apportioned to the person, the amount not recoverable shall be equitably apportioned among the other persons interested in the estate who are subject to apportionment.

(o) A personal representative acting in another state or a person required to pay the tax domiciled in another state may institute an action in the courts of this state and may recover a proportionate amount of the federal estate tax, of an estate tax payable to another state or of a death duty due by a decedent's estate to another state, from a person interested in the estate who is either domiciled in this state or who owns property in this state subject to attachment or execution. For the purposes of the action the determination of apportionment by the court having jurisdiction of the administration of the decedent's estate in the other state is prima facie correct.

(p) In this section

(1) "estate" means the gross estate of a decedent as determined for the purpose of federal estate tax and the estate tax payable to this state;

(2) "fiduciary" means personal representative or trustee;

(3) "person" means any individual, partnership, association, joint stock company, corporation, government, political subdivision, governmental agency, or local governmental agency;

(4) "person interested in the estate" means any person entitled to receive, or who has received, from a decedent or by reason of the death of a decedent any property or interest in the property included in the decedent's estate; it includes a personal representative, conservator, and trustee;

(5) "state" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico;

(6) "tax" means the federal estate tax and the additional inheritance tax imposed by AS 43.31 and interest and penalties imposed in addition to the tax.






Article 10 - CLOSING ESTATES

Sec. 13.16.620. - Formal proceedings terminating administration; testate or intestate; order of general protection.

(a) A personal representative or any interested person may petition for an order of complete settlement of the estate. The personal representative may petition at any time, and any other interested person may petition after one year from the appointment of the original personal representative except that no petition under this section may be entertained until the time for presenting claims which arose before the death of the decedent has expired. The petition may request the court to determine testacy, if not previously determined, to consider the final account or compel or approve an accounting and distribution, to construe any will or determine heirs and adjudicate the final settlement and distribution of the estate. After notice to all interested persons and hearing the court may enter an order or orders, on appropriate conditions, determining the persons entitled to distribution of the estate, and, as circumstances require, approving settlement and directing or approving distribution of the estate and discharging the personal representative from further claim or demand of any interested person.

(b) If one or more heirs or devisees were omitted as parties in, or were not given notice of, a previous formal testacy proceeding, the court, on proper petition for an order of complete settlement of the estate under this section, and after notice to the omitted or unnotified persons and other interested parties determined to be interested on the assumption that the previous order concerning testacy is conclusive as to those given notice of the earlier proceeding, may determine testacy as it affects the omitted persons and confirm or alter the previous order of testacy as it affects all interested persons as appropriate in the light of the new proofs. In the absence of objection by an omitted or unnotified person, evidence received in the original testacy proceeding constitutes prima facie proof of due execution of any will previously admitted to probate, or of the fact that the decedent left no valid will if the prior proceedings determined this fact.



Sec. 13.16.625. - Formal proceedings terminating testate administration; order construing will without adjudicating testacy.

A personal representative administering an estate under an informally probated will or any devisee under an informally probated will may petition for an order of settlement of the estate which will not adjudicate the testacy status of the decedent. The personal representative may petition at any time, and a devisee may petition after one year, from the appointment of the original personal representative, except that no petition under this section may be entertained until the time for presenting claims which arose before the death of the decedent has expired. The petition may request the court to consider the final account or compel or approve an accounting and distribution, to construe the will and adjudicate final settlement and distribution of the estate. After notice to all devisees and the personal representative and hearing, the court may enter an order or orders, on appropriate conditions, determining the persons entitled to distribution of the estate under the will, and, as circumstances require, approving settlement and directing or approving distribution of the estate and discharging the personal representative from further claim or demand of any devisee who is a party to the proceeding and those the devisee represents. If it appears that a part of the estate is intestate, the proceedings shall be dismissed or amendments made to meet the provisions of AS 13.16.620 .



Sec. 13.16.630. - Closing estates; by sworn statement of personal representative.

(a) Unless prohibited by order of the court and except for estates being administered in supervised administration proceedings, a personal representative may close an estate by filing with the court no earlier than six months after the date of original appointment of a general personal representative for the estate, a verified statement stating that the personal representative, or a prior personal representative, has

(1) published notice to creditors as provided by AS 13.16.450 and that the first publication occurred more than six months before the date of the statement;

(2) fully administered the estate of the decedent by making payment, settlement, or other disposition of all claims which were presented, expenses of administration and estate, inheritance and other death taxes, except as specified in the statement, and that the assets of the estate have been distributed to the persons entitled; if any claims remain undischarged, the statement shall state whether the personal representative has distributed the estate subject to possible liability with the agreement of the distributees or it shall state in detail other arrangements which have been made to accommodate outstanding liabilities; and

(3) sent a copy of it to all distributees of the estate and to all creditors or other claimants of whom the personal representative is aware whose claims are neither paid nor barred and has furnished a full account in writing of the administration to the distributees whose interests are affected by it.

(b) If no proceedings involving the personal representative are pending in the court one year after the closing statement is filed, the appointment of the personal representative terminates.



Sec. 13.16.635. - Liability of distributees to claimants.

After assets of an estate have been distributed and subject to AS 13.16.645, an undischarged claim not barred may be prosecuted in a proceeding against one or more distributees. A distributee is not liable to claimants for amounts received as exempt property, homestead or family allowances, or for amounts in excess of the value of a distribution as of the time of distribution. As between distributees, each shall bear the cost of satisfaction of unbarred claims as if the claim had been satisfied in the course of administration. Any distributee who fails to notify other distributees of the demand made upon the distributee by the claimant in sufficient time to permit them to join in any proceeding in which the claim was asserted against the distributee loses the right of contribution against other distributees.



Sec. 13.16.640. - Limitations on proceedings against personal representative.

Unless previously barred by adjudication and except as provided in the closing statement, the rights of successors and of creditors whose claims have not otherwise been barred against the personal representative for breach of fiduciary duty are barred unless a proceeding to assert them is commenced within six months after the filing of the closing statement. The rights thus barred do not include rights to recover from a personal representative for fraud, misrepresentation, or inadequate disclosure related to the settlement of the decedent's estate.



Sec. 13.16.645. - Limitations on actions and proceedings against distributees.

Unless previously adjudicated in a formal testacy proceeding or in a proceeding settling the accounts of a personal representative or otherwise barred, the claim of any claimant to recover from a distributee who is liable to pay the claim, and the right of any heir or devisee, or of a successor personal representative acting in their behalf, to recover property improperly distributed or the value of it from any distributee is forever barred at the later of (1) three years after the decedent's death; or (2) one year after the time of distribution of it. This section does not bar an action to recover property or value received as the result of fraud.



Sec. 13.16.650. - Certificate discharging liens securing fiduciary performance.

After the appointment has terminated, the personal representative, the sureties of the personal representative, or any successor of either, upon the filing of a verified application showing, so far as is known by the applicant, that no action concerning the estate is pending in any court, is entitled to receive a certificate from the registrar that the personal representative appears to have fully administered the estate in question. The certificate evidences discharge of any lien on any property given to secure the obligation of the personal representative in lieu of bond or any surety, but does not preclude action against the personal representative or the surety.



Sec. 13.16.655. - Subsequent administration.

If other property of the estate is discovered after an estate has been settled and the personal representative discharged or after one year after a closing statement has been filed, the court upon petition of any interested person and upon notice as it directs may appoint the same or a successor personal representative to administer the subsequently discovered estate. If a new appointment is made, unless the court orders otherwise, the provisions of AS 13.06 - AS 13.36 apply as appropriate; but no claim previously barred may be asserted in the subsequent administration.






Article 11 - COMPROMISE OF CONTROVERSIES

Sec. 13.16.665. - Effect of approval of agreements involving trusts, inalienable interests, or interests of third persons..

A compromise of any controversy as to admission to probate of any instrument offered for formal probate as the will of a decedent, the construction, validity, or effect of any governing instrument, the rights or interests in the estate of the decedent, of any successor, or the administration of the estate, if approved in a formal proceeding in the court for that purpose, is binding on all the parties to the compromise including those unborn, unascertained or who could not be located. An approved compromise is binding even though it may affect a trust or an inalienable interest. A compromise does not impair the rights of creditors or of taxing authorities who are not parties to it.



Sec. 13.16.670. - Procedure for securing court approval of compromise..

The procedure for securing court approval of a compromise is as follows:

(1) the terms of the compromise shall be set out in an agreement in writing that shall be executed by all competent persons and parents acting for any minor child having beneficial interests or having claims that will or may be affected by the compromise; execution is not required by any person whose identity cannot be ascertained or whose whereabouts is unknown and cannot reasonably be ascertained;

(2) an interested person, including the personal representative, if any, or a trustee, then may submit the agreement to the court for its approval and for execution by the personal representative, the trustee of every affected testamentary trust, and other fiduciaries and representatives;

(3) after notice to all interested persons or their representatives, including the personal representative of any estate and all affected trustees of trusts, the court, if it finds that the contest or controversy is in good faith and that the effect of the agreement upon the interests of persons represented by fiduciaries or other representatives is just and reasonable, shall make an order approving the agreement and directing all fiduciaries under its supervision to execute the agreement; minor children represented only by their parents may be bound only if their parents join with other competent persons in execution of the compromise; upon the making of the order and the execution of the agreement, all further disposition of the estate is in accordance with the terms of the agreement.






Article 12 - COLLECTION OF PERSONAL PROPERTY BY AFFIDAVIT AND SUMMARY ADMINISTRATION PROCEDURE

Sec. 13.16.680. - Collection of personal property by affidavit.

(a) Thirty days after the death of a decedent, any person indebted to the decedent or having possession of tangible personal property or an instrument evidencing a debt, obligation, stock, or chose in action belonging to the decedent shall make payment of the indebtedness or deliver the tangible personal property or an instrument evidencing a debt, obligation, stock, or chose in action to a person claiming to be the successor of the decedent upon being presented an affidavit made by or on behalf of the successor stating that

(1) the value of the entire estate, wherever located, less liens and encumbrances, does not exceed $15,000;

(2) 30 days have elapsed since the death of the decedent;

(3) no application or petition for the appointment of a personal representative is pending or has been granted in any jurisdiction; and

(4) the claiming successor is entitled to payment or delivery of the property.

(b) A transfer agent of any security shall change the registered ownership on the books of a corporation from the decedent to the successor or successors upon the presentation of an affidavit as provided in (a) of this section.



Sec. 13.16.685. - Effect of affidavit.

The person paying, delivering, transferring, or issuing personal property or the evidence of it under affidavit is discharged and released to the same extent as if the person dealt with a personal representative of the decedent. The person is not required to see to the application of the personal property or evidence of it or to inquire into the truth of any statement in the affidavit. If any person to whom an affidavit is delivered refuses to pay, deliver, transfer, or issue any personal property or evidence of it, it may be recovered or its payment, delivery, transfer, or issuance compelled upon proof of their right in a proceeding brought for the purpose by or on behalf of the persons entitled to it. Any person to whom payment, delivery, transfer, or issuance is made is answerable and accountable for it to any personal representative of the estate or to any other person having a superior right.



Sec. 13.16.690. - Small estates; summary administrative procedure.

If it appears from the inventory and appraisal that the value of the entire estate, less liens and encumbrances, does not exceed homestead allowance, exempt property, family allowance, costs and expenses of administration, reasonable funeral expenses, and reasonable and necessary medical and hospital expenses of the last illness of the decedent, the personal representative, without giving notice to creditors, may immediately disburse and distribute the estate to the persons entitled to it and filing a closing statement as provided in AS 13.16.695.



Sec. 13.16.695. - Small estates; closing by sworn statement of personal representative.

(a) Unless prohibited by order of the court and except for estates being administered by supervised personal representatives, a personal representative may close an estate administered under the summary procedures of AS 13.16.690 by filing with the court, at any time after disbursement and distribution of the estate, a verified statement stating that

(1) to the best knowledge of the personal representative, the value of the entire estate, less liens and encumbrances, did not exceed homestead allowance, exempt property, family allowance, costs and expenses of administration, reasonable funeral expenses, and reasonable, necessary medical and hospital expenses of the last illness of the decedent;

(2) the personal representative has fully administered the estate by disbursing and distributing it to the persons entitled to it; and

(3) the personal representative has sent a copy of the closing statement to all distributees of the estate and to all creditors or other claimants of whom the personal representative is aware whose claims are neither paid nor barred and has furnished a full account in writing of the administration to the distributees whose interests are affected.

(b) If no action or proceeding involving the personal representative is pending in the court one year after the closing statement is filed, the appointment of the personal representative terminates.

(c) A closing statement filed under this section has the same effect as one filed under AS 13.16.630 .

(d) The superior court may authorize the disposal in a manner it prescribes of personal property which has not been disposed of under this section by the end of six months if no heirs or claimants have been located.



Sec. 13.16.700. - Settlement directed by court.

When a judge receives information that a person has died in the judge's judicial district leaving an estate of $15,000 or less and no qualified person has appeared to take charge of the assets, the judge may immediately appoint a person, corporation, or attorney to settle the estate in the manner provided for in AS 13.16.680 - 13.16.695.



Sec. 13.16.705. - Inheritance of Native corporation stock.

(a) The settlement common stock or other inalienable stock in a corporation organized under the laws of Alaska under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act) is not subject to probate nor shall its value be considered in determining the value of an estate or allowance under this title. Upon death of the holder, if the stock does not pass by the testamentary disposition clause on the stock certificate or by the form authorized under (b) of this section, properly executed, it passes by will or intestate succession. In such a case, the determination of the person entitled to the stock shall be made by the corporation that initially issued the stock or its designated agent. The determination shall be made on the basis of an affidavit, furnished to the corporation that initially issued the stock, or its agent, showing the right of the person entitled to the stock to receive it. The affidavit, accepted in good faith by the corporation or its agent, has the same effect as an affidavit under AS 13.16.685, and the person entitled to the stock, if the affidavit is not accepted, has the remedy set out in AS 13.16.685 . In case of dispute as to the person entitled to receive the stock, a person claiming ownership may bring an independent action in the superior court.

(b) Unless a separate form is provided that substantially satisfies the requirements of this subsection and that is distributed to the same extent as the certificate, each certificate representing the stock shall bear provisions, on its reverse side, containing blanks to be filled in by the owner, constituting a last will and testament for the purposes of this section and 43 U.S.C. 1606(h) insofar as the shares represented by that certificate are concerned. The clause may be signed by the owner, dated, and notarized. This testamentary disposition may be changed from time to time or revoked, and it governs unless there is a subsequently executed certificate, form, or formal will making specific disposition of the stock.

(c) When ownership of stock passes by devise or inheritance or as a result of court action, the stock shall be partitioned, insofar as practicable, in whole shares among those entitled to them.

(d) If a deceased shareholder has failed to dispose of the stock by will and has no heirs under the applicable laws of intestacy, the shares escheat to the corporation.

(e) The situs of the stock is Alaska.

(f) This section applies to stock as long as the stock remains inalienable.

(g) Where appropriate, terms used in this section have the meanings given in AS 13.06.050 . In this section, "stock" means the settlement common stock or other inalienable stock of a corporation organized under the laws of the state under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act), and includes membership in a corporation organized under AS 10.20 and inchoate rights to stock.









Chapter 13.20. - EXECUTORS AND ADMINISTRATORS



Chapter 13.21. - FOREIGN PERSONAL REPRESENTATIVES; ANCILLARY ADMINISTRATION

Article 01 - DEFINITIONS

Sec. 13.21.005. - Definitions.

In this chapter

(1) "local administration" means administration by a personal representative appointed in this state under appointment proceedings described in AS 13.16;

(2) "local personal representative" includes any personal representative appointed in this state under appointment proceedings described in AS 13.16 and excludes foreign personal representatives who acquire the power of a local personal representative under AS 13.21.035;

(3) "resident creditor" means a person domiciled in, or doing business in this state, who is, or could be, a claimant against an estate of a nonresident decedent.






Article 02 - POWERS OF FOREIGN PERSONAL REPRESENTATIVES

Sec. 13.21.010. - Payment of debts of $2,000 or more and delivery of property worth $2,000 or more without local administration. [Repealed, Sec. 18 ch 56 SLA 1973].

Sec. 13.21.010. Payment of debts of $2,000 or more and delivery of property worth $2,000 or more without local administration. [Repealed, Sec. 18 ch 56 SLA 1973].

Repealed or Renumbered



Sec. 13.21.015. - Payment of debt and delivery of property to domiciliary foreign personal representative without local administration.

At any time after the expiration of 60 days from the death of a nonresident decedent, any person indebted to the estate of the nonresident decedent or having possession or control of personal property, or of an instrument evidencing a debt, obligation, stock, or chose in action, belonging to the estate of the nonresident decedent may pay the debt, and deliver the personal property, or the instrument evidencing the debt, obligation, stock, or chose in action, to the domiciliary foreign personal representative of the nonresident decedent upon being presented with proof of appointment and an affidavit made by or on behalf of the representative stating:

(1) the date of the death of the nonresident decedent;

(2) that no local administration, or application or petition therefor, is pending in this state;

(3) that the domiciliary foreign personal representative is entitled to payment or delivery.



Sec. 13.21.020. - Payment or delivery discharges.

Payment or delivery made in good faith under the provisions of AS 13.21.015 releases the debtor or person having possession of the personal property to the same extent as if payment or delivery had been made to a local personal representative.



Sec. 13.21.025. - Resident creditor notice.

Payment or delivery under AS 13.21.015 may not be made if a resident creditor of the nonresident decedent has notified the debtor of the nonresident decedent or the person having possession of the personal property belonging to the nonresident decedent that the debt should not be paid nor the property delivered to the domiciliary foreign personal representative.



Sec. 13.21.030. - Proof of authority; bond.

If no local administration or application or petition therefor is pending in this state, a domiciliary foreign personal representative may file with a court in this state in a judicial district in which property belonging to the decedent is located, authenticated copies of appointment and of any official bond that has been given by the foreign personal representative.



Sec. 13.21.035. - Powers.

A domiciliary foreign personal representative who has complied with AS 13.21.030 may exercise as to assets in this state all powers of a local personal representative and may maintain actions and proceedings in this state subject to any conditions imposed upon nonresident parties generally.



Sec. 13.21.040. - Power of representatives in transition.

The power of a domiciliary foreign personal representative under AS 13.21.015 - 13.21.035 shall be exercised only if there is no administration or application therefor pending in this state. An application or petition for local administration of the estate terminates the power of the foreign personal representative to act under AS 13.21.035 but the local court may allow the foreign personal representative to exercise limited powers to preserve the estate. A person who, before receiving actual notice of a pending local administration, has changed position in reliance upon the powers of a foreign personal representative is not prejudiced by reason of the application or petition for, or grant of, local administration. The local personal representative is subject to all duties and obligations which have accrued by virtue of the exercise of the powers by the foreign personal representative and may be substituted for the foreign personal representative in any action or proceedings in this state.



Sec. 13.21.045. - Ancillary and other local administrations; provisions governing.

In respect to a nonresident decedent, the provisions of AS 13.16 govern

(1) proceedings, if any, in a court of this state for probate of the will, appointment, removal, supervision, and discharge of the local personal representative, and any other order concerning the estate; and

(2) the status, powers, duties, and liabilities of any local personal representative and the rights of claimants, purchasers, distributees, and others in regard to a local administration.






Article 03 - JURISDICTION OVER FOREIGN REPRESENTATIVES

Sec. 13.21.055. - Jurisdiction by act of foreign personal representative.

A foreign personal representative submits personally to the jurisdiction of the courts of this state in any proceeding relating to the estate by (1) filing authenticated copies of appointment as provided in AS 13.21.030 , (2) receiving payment of money or taking delivery of personal property under AS 13.21.015 , or (3) doing any act as a personal representative in this state which would have given the state jurisdiction over the personal representative as an individual. Jurisdiction under (2) of this section is limited to the money or value of personal property collected.



Sec. 13.21.060. - Jurisdiction by act of decedent.

In addition to jurisdiction conferred by AS 13.21.055 , a foreign personal representative is subject to the jurisdiction of the courts of this state to the same extent that the represented decedent was subject to jurisdiction immediately before death.



Sec. 13.21.065. - Service on foreign personal representative; time allowed for appearing or responding.

(a) Service of process may be made upon the foreign personal representative by registered or certified mail, addressed to the representative's last reasonably ascertainable address, requesting a return receipt signed by addressee only. Notice by ordinary first-class mail is sufficient if registered or certified mail service to the addressee is unavailable. Service may be made upon a foreign personal representative in the manner in which service could have been made under other laws of this state on either the foreign personal representative or the decedent immediately before death.

(b) If service is made upon a foreign personal representative as provided in (a) of this section, the representative shall be allowed at least 30 days within which to appear or respond.






Article 04 - JUDGMENTS AND PERSONAL REPRESENTATIVE

Sec. 13.21.075. - Effect of adjudication for or against personal representative.

An adjudication rendered in any jurisdiction in favor of or against any personal representative of the estate is as binding on the local personal representative as if the representative were a party to the adjudication.









Chapter 13.25. - EQUITABLE ACTIONS



Chapter 13.26. - PROTECTION OF PERSONS UNDER DISABILITY AND THEIR PROPERTY; POWERS OF ATTORNEY

Article 01 - GENERAL PROVISIONS

Sec. 13.26.001. - Adoption of standards of practice.

It is the policy of the state that all guardians and conservators, when making decisions for their wards or protected persons, shall abide by the highest ethical standards of decision making and shall consider the standards of practice adopted by the department by regulation. The department shall adopt standards of practice for guardians and conservators and, before doing so, shall review the standards of practice adopted by a national organization with expertise in the area of standards of practice for guardians and conservators, such as the National Guardianship Association.



Sec. 13.26.005. - Definitions and use of terms.

Unless otherwise apparent from the context, in AS 13.06 - AS 13.36

(1) "department" means the Department of Commerce, Community, and Economic Development;

(2) "essential requirements for physical health or safety" means the health care, food, shelter, clothing, personal hygiene, and protection without which serious physical injury or illness is more likely than not to occur;

(3) "full guardian" means a guardian who possesses the legal duties and powers enumerated in AS 13.26.150 (c);

(4) "guardian" includes full guardian and partial guardian;

(5) "incapacitated person" means a person whose ability to receive and evaluate information or to communicate decisions is impaired for reasons other than minority to the extent that the person lacks the ability to provide the essential requirements for the person's physical health or safety without court-ordered assistance;

(6) "partial guardian" means a guardian who possesses fewer than all of the legal duties and powers of a full guardian, and whose rights, powers, and duties have been specifically enumerated by court order;

(7) "private professional conservator" means a person, other than the public guardian, who is licensed under AS 08.26 or exempt under AS 08.26.180;

(8) "private professional guardian" means a person, other than the public guardian, who is licensed under AS 08.26 or exempt under AS 08.26.180;

(9) a "protected person" is a minor or other person for whom a conservator has been appointed or other protective order has been made;

(10) a "protective proceeding" is a proceeding under the provisions of AS 13.26.165 to determine that a person cannot effectively manage or apply the person's estate to necessary ends, either because the person lacks the ability or is otherwise inconvenienced, or because the person is a minor, and to secure administration of the estate by a conservator or other appropriate relief;

(11) "respondent" means a person who, in a guardianship proceeding under this chapter, is alleged to be an incapacitated person and for whom the appointment of a guardian or alternative assistance is sought; "respondent" includes a person seeking the appointment of a guardian or alternative assistance for oneself;

(12) "visitor" means a person trained or experienced in law, medical care, mental health care, pastoral care, education, rehabilitation, or social work, who is an officer, employee, or special appointee of the court with no personal interest in the proceedings;

(13) a "ward" is a person for whom a guardian has been appointed; a "minor ward" is a minor for whom a guardian has been appointed solely because of minority.



Sec. 13.26.010. - Jurisdiction of subject matter; consolidation of proceedings.

(a) The court has jurisdiction over protective proceedings and guardianship proceedings.

(b) When both guardianship and protective proceedings as to the same person are commenced or pending in the same court, the proceedings may be consolidated.



Sec. 13.26.013. - Court records of proceedings; access; sealing.

(a) A notice of the filing of a petition, a summary of all formal proceedings, and a dispositional order or modification or termination of a dispositional order relating to a proceeding under this chapter shall be available for public inspection. All other information contained in the court records relating to a proceeding under this chapter is confidential and available only upon court order for good cause shown or to the following persons:

(1) the person who is the subject of the court record, the person's attorney, or the person's guardian ad litem;

(2) a person designated by the person who is the subject of the court record;

(3) the guardian of the person who is the subject of the court record or the attorney of the guardian;

(4) the conservator of the estate of the person who is the subject of the court record or the attorney of the conservator;

(5) a party to the proceeding and the person's attorney;

(6) the judge or judges hearing or reviewing the matter;

(7) a member of the clerical or administrative staff of the court if access is essential for authorized internal administrative purposes; and

(8) the department when a private professional guardian or a private professional conservator is involved in the proceeding.

(b) Upon finding that a petition under this chapter was malicious, frivolous, or without just cause, the court may order that all information contained in the court records relating to the proceeding be sealed and that the information be disclosed only upon court order for good cause shown.



Sec. 13.26.015. - Facility of payment or delivery.

Any person under a duty to pay or deliver money or personal property to a minor may perform this duty, in amounts not exceeding $5,000 a year, by paying or delivering the money or property to, (1) the minor, if the minor is married; (2) any person having the care and custody of the minor with whom the minor resides; (3) a guardian of the minor; or (4) a financial institution incident to a deposit in a federally insured savings account in the sole name of the minor and giving notice of the deposit to the minor. This section does not apply if the person making payment or delivery has actual knowledge that a conservator has been appointed or proceedings for appointment of a conservator of the estate of the minor are pending. The persons, other than the minor or any financial institution under (4) of this section, receiving money or property for a minor, are obligated to apply the money to the support and education of the minor, but may not pay themselves except by way of reimbursement for out-of-pocket expenses for goods and services necessary for the minor's support. Any excess sums shall be preserved for future support of the minor and any balance not so used and any property received for the minor must be turned over to the minor when the minor attains majority. Persons who pay or deliver in accordance with provisions of this section are not responsible for the proper application thereof.



Sec. 13.26.020. - Delegation of powers by parent or guardian.

A parent or a guardian of a minor or incapacitated person, by a properly executed power of attorney, may delegate to another person, for a period not exceeding one year, any powers regarding care, custody, or property of the minor child or ward, except the power to consent to marriage or adoption of a minor ward.



Sec. 13.26.025. - Appointment of a guardian ad litem.

(a) Upon the request of a ward, protected person, or respondent, or the attorney of a ward, protected person, or respondent, the court shall appoint a guardian ad litem to protect the rights of the ward, protected person, or respondent in proceedings under AS 13.26.090 - 13.26.320. The court shall make the appointment if the court is satisfied that, because of impaired ability effectively to receive and evaluate information regarding the proceedings or because of impaired ability to communicate decisions regarding the proceedings, the ward, protected person, or respondent is incapable of determining the ward's, protected person's, or respondent's position regarding the issues involved in the pending proceedings, and

(1) a guardian or conservator has not been appointed;

(2) the interests of the ward, protected person, or respondent conflict with those of the ward's, protected person's, or respondent's guardian or conservator; or

(3) the appointment is otherwise in the interests of justice.

(b) The guardian ad litem shall assist the ward, protected person, or respondent in determining the ward's, protected person's, or respondent's interests in regard to the legal proceedings that involve the ward, protected person, or respondent. If the ward, protected person, or respondent is entirely incapable of determining those interests, the guardian ad litem shall make the determination of those interests and advise the court and counsel for all parties accordingly. The guardian ad litem shall

(1) inquire thoroughly into all the circumstances that a prudent ward, protected person, or respondent would consider in determining the ward's, protected person's, or respondent's own interests in the proceedings, including any prior relevant statements made or actions taken by the ward, protected person, or respondent; and

(2) encourage the ward, protected person, or respondent to participate, to the maximum extent possible, in all decisions and to act on the ward's, protected person's, or respondent's own behalf on all matters in which the ward, protected person, or respondent is able.

(c) The attorney for the ward, protected person, or respondent may be appointed as the guardian ad litem for the ward, protected person, or respondent if there is no other party readily available and able to serve as a guardian ad litem and the court determines that the appointment is appropriate under the standards set out in (a) of this section. When a person who has been appointed by the court as the attorney for the ward, protected person, or respondent is appointed to act as the guardian ad litem for the ward, protected person, or respondent under this subsection, the appointment of the person as the attorney ends, and the person appointed as the guardian ad litem shall act exclusively as a guardian ad litem for the ward, protected person, or respondent.

(d) The office of public advocacy shall provide guardian ad litem services to persons who would suffer financial hardship or become dependent upon a government agency or a private person or agency if the services were not to be provided at state expense.






Article 02 - GUARDIANS OF MINORS

Sec. 13.26.030. - Status of guardian of minor; general.

A person becomes a guardian of a minor by acceptance of a testamentary appointment or upon appointment by the court. The guardianship status continues until terminated, without regard to the location from time to time of the guardian and minor ward.



Sec. 13.26.035. - Testamentary appointment of guardian of minor.

The parent of a minor may appoint by will a guardian of an unmarried minor. Subject to the right of the minor under AS 13.26.040 , a testamentary appointment becomes effective upon filing the guardian's acceptance in the court in which the will is probated, if before acceptance, both parents are dead or the surviving parent is adjudged incapacitated. If both parents are dead, an effective appointment by the parent who died later has priority. This state recognizes a testamentary appointment effected by filing the guardian's acceptance under a will probated in another state which is the testator's domicile. Upon acceptance of appointment, written notice of acceptance must be given by the guardian to the minor and to the person having care of the minor, or to the minor's nearest adult relation.



Sec. 13.26.040. - Objection by minor of 14 or older to testamentary appointment.

A minor of 14 or more years may prevent an appointment of a testamentary guardian for the minor from becoming effective, or may cause a previously accepted appointment to terminate, by filing with the court in which the will is probated a written objection to the appointment before it is accepted or within 30 days after notice of its acceptance. An objection may be withdrawn. An objection does not preclude appointment by the court in a proper proceeding of the testamentary nominee, or any other suitable person.



Sec. 13.26.045. - Court appointment of guardian of minor; conditions for appointment.

The court may appoint a guardian for an unmarried minor if all parental rights of custody have been terminated or suspended by circumstances or prior court order. A guardian appointed by will as provided in AS 13.26.035 whose appointment has not been prevented or nullified under AS 13.26.040 has priority over any guardian who may be appointed by the court but the court may proceed with an appointment upon a finding that the testamentary guardian has failed to accept the testamentary appointment within 30 days after notice of the guardianship proceeding.



Sec. 13.26.050. - Court appointment of guardian of minor; venue.

The venue for guardianship proceedings for a minor is in the place where the minor resides or is present.



Sec. 13.26.055. - Court appointment of guardian of minor; qualifications; priority of minor's nominee and adult family member.

Sec. 13.26.055. Court appointment of guardian of minor; qualifications; priority of minor's nominee and adult family member.

The court may appoint as guardian any adult whose appointment would be in the best interests of the minor and is consistent with a priority given to an adult family member. The court shall appoint a person nominated by the minor, if the minor is 14 years of age or older, unless the court finds the appointment contrary to the best interests of the minor. In this section, "adult family member" has the meaning given in AS 47.10.990 .



Sec. 13.26.060. - Court appointment of guardian of minor; procedure.

(a) Notice of the time and place of hearing of a petition for the appointment of a guardian of a minor is to be given by the petitioner in the manner prescribed by AS 13.06.110 to:

(1) the minor, if the minor is 14 or more years of age;

(2) the person who has had the principal care and custody of the minor during the 60 days preceding the date of the petition; and

(3) any living parent of the minor.

(b) Upon hearing, if the court finds that a qualified person seeks appointment, venue is proper, the required notices have been given, the requirements of AS 13.26.045 have been met, and the welfare and best interests of the minor will be served by the requested appointment, it shall make the appointment. In other cases the court may dismiss the proceedings, or make any other disposition of the matter that will best serve the interest of the minor.

(c) If necessary, the court may appoint a temporary guardian, with the status of an ordinary guardian of a minor, but the authority of a temporary guardian shall not last longer than six months.

(d) If, at any time in the proceeding, the court determines that the interests of the minor are or may be inadequately represented, it may appoint an attorney to represent the minor, giving consideration to the preference of the minor if the minor is 14 years of age or older.



Sec. 13.26.062. - Subsidized guardianship; procedure.

Procedures relating to subsidized guardianships for hard-to-place children are governed by AS 25.23.200 - 25.23.240.



Sec. 13.26.064. - Guardianship after voluntary relinquishment; procedure.

In addition to the applicable procedures under this chapter, a guardianship decree and review of a guardianship decree are governed by the procedures established under AS 25.23.180 and, for a child-in-need-of-aid, AS 47.10.089 , pertaining to voluntary relinquishment of parental rights and retaining of parental privileges in a guardianship decree.



Sec. 13.26.065. - Consent to service by acceptance of appointment; notice; letters of guardianship requirement.

By accepting a testamentary or court appointment as guardian, a guardian submits personally to the jurisdiction of the court in any proceeding relating to the guardianship that may be instituted by any interested person. Notice of any proceeding shall be delivered to the guardian, or mailed by ordinary mail to the guardian's address as listed in the court records and to the guardian's address as then known to the petitioner. Letters of guardianship must indicate whether the guardian was appointed by will or by court order.



Sec. 13.26.070. - Powers and duties of guardian of minor.

A guardian of a minor has the powers and responsibilities of a parent who has not been deprived of custody of a minor and unemancipated child, except that a guardian is not legally obligated to provide from the guardian's own funds for the ward and is not liable to third persons by reason of the parental relationship for acts of the ward. In particular, and without qualifying the foregoing, a guardian:

(1) must take reasonable care of the ward's personal effects and commence protective proceedings if necessary to protect other property of the ward;

(2) may receive money payable for the support of the ward to the ward's parent, guardian or custodian under the terms of any statutory benefit or insurance system, or any private contract, devise, trust, conservatorship or custodianship; the guardian also may receive money or property of the ward paid or delivered by virtue of AS 13.26.015 ; any sums so received shall be applied to the ward's current needs for support, care and education; the guardian must exercise due care to conserve any excess for the ward's future needs unless a conservator has been appointed for the estate of the ward, in which case excess shall be paid over at least annually to the conservator; sums so received by the guardian may not be used for compensation for the guardian's services except as approved by order of court or as determined by a duly appointed conservator other than the guardian; a guardian may institute proceedings to compel the performance by any person of a duty to support the ward or to pay sums for the welfare of the ward;

(3) may facilitate the ward's education, social, or other activities and authorize medical or other professional care, treatment, or advice; a guardian is not liable by reason of this consent for injury to the ward resulting from the negligence or acts of third persons unless it would have been illegal for a parent to have consented; a guardian may consent to the marriage or adoption of the ward;

(4) must report the condition of the ward and of the ward's estate which has been subject to the guardian's possession or control, as ordered by court on petition of any person interested in the minor's welfare or as required by court rule.



Sec. 13.26.075. - Termination of appointment of guardian; general.

A guardian's authority and responsibility terminate upon the death, resignation, or removal of the guardian or upon the minor's death, adoption, marriage, or attainment of majority, but termination does not affect the guardian's liability for prior acts, nor the obligation to account for funds and assets of the ward. Resignation of a guardian does not terminate the guardianship until it has been approved by the court. A testamentary appointment under an informally probated will terminates if the will is later denied probate in a formal proceeding.



Sec. 13.26.080. - Proceedings subsequent to appointment; venue.

(a) The court where the ward resides has concurrent jurisdiction with the court which appointed the guardian, or in which acceptance of a testamentary appointment was filed, over resignation, removal, accounting, and other proceedings relating to the guardianship.

(b) If the court located where the ward resides is not the court in which acceptance of appointment is filed, the court in which proceedings subsequent to appointment are commenced shall in all appropriate cases notify the other court, in this or another state, and after consultation with that court determine whether to retain jurisdiction or transfer the proceedings to the other court, whichever is in the best interest of the ward. A copy of any order accepting a resignation or removing a guardian shall be sent to the court in which acceptance of appointment is filed.



Sec. 13.26.085. - Resignation or removal proceedings; appointment of attorney for minor.

(a) Any person interested in the welfare of a ward, or the ward, if 14 or more years of age, may petition for removal of a guardian on the ground that removal would be in the best interest of the ward. A guardian may petition for permission to resign. A petition for removal or for permission to resign may, but need not, include a request for appointment of a successor guardian.

(b) After notice and hearing on a petition for removal or for permission to resign, the court may terminate the guardianship and make any further order that may be appropriate.

(c) If, at any time in the proceeding, the court determines that the interests of the ward are or may be inadequately represented, it may appoint an attorney to represent the minor, giving consideration to the preference of the minor if the minor is 14 or more years of age.






Article 03 - GUARDIANS OF INCAPACITATED PERSONS

Sec. 13.26.090. - Purpose and basis for guardianship.

Guardianship for an incapacitated person shall be used only as is necessary to promote and protect the well-being of the person, shall be designed to encourage the development of maximum self-reliance and independence of the person, and shall be ordered only to the extent necessitated by the person's actual mental and physical limitations. An incapacitated person for whom a guardian has been appointed is not presumed to be incompetent and retains all legal and civil rights except those that have been expressly limited by court order or have been specifically granted to the guardian by the court.



Sec. 13.26.095. - Testamentary appointment of guardian for incapacitated person.

(a) The parent of an incapacitated person may by will appoint a guardian of the incapacitated person. A testamentary appointment by a parent becomes effective when, after having given seven days' prior written notice of intention to do so to the incapacitated person and to the person having care of the incapacitated person or to the incapacitated person's nearest adult relative, the guardian files acceptance of appointment in the court in which the will is informally or formally probated, if, prior thereto, both parents are dead or the surviving parent is adjudged incapacitated. If both parents are dead, an effective appointment by the parent who died later has priority unless it is terminated by the denial of probate in formal proceedings.

(b) The spouse of a married incapacitated person may by will appoint a guardian of the incapacitated person. The appointment becomes effective when, after having given seven days' prior written notice of intention to do so to the incapacitated person and to the person having care of the incapacitated person or to the incapacitated person's nearest adult relative, the guardian files acceptance of appointment in the court in which the will is informally or formally probated. An effective appointment by a spouse has priority over an appointment by a parent unless it is terminated by the denial of probate in formal proceedings.

(c) This state recognizes a testamentary appointment effected by filing acceptance under a will probated at the testator's domicile in another state.

(d) On the filing with the court in which the will was probated of written objection to the appointment by the person for whom a testamentary appointment of guardian has been made, the appointment is terminated. An objection does not prevent appointment by the court in a proper proceeding of the testamentary nominee or any other suitable person upon an adjudication of incapacity in proceedings under AS 13.26.100 - 13.26.155.

(e) A testamentary appointment of a guardian by the parent of an incapacitated person, or by the spouse of a married incapacitated person, may grant all guardianship powers and duties that the deceased parent or spouse held, subject to modification by the court under AS 13.26.125.



Sec. 13.26.100. - Venue.

The venue for guardianship proceedings for an incapacitated person is in the place where the incapacitated person resides or is present. If the incapacitated person is admitted to an institution under order of a court of competent jurisdiction, venue is also in the judicial district in which that court sits.



Sec. 13.26.105. - Petition.

(a) Any person may petition the court for a finding of incapacity and the appointment of a guardian for oneself or for another person.

(b) The petition for appointment of a guardian must state

(1) the name, age, and address of the petitioner and any relationship to the respondent;

(2) the name, age, and present address of the respondent;

(3) the name and address of the person or facility presently having care, custody, guardianship, or conservatorship of the respondent, if any, and the existence of any other restrictions on the legal capacity of the respondent to act in the respondent's own behalf;

(4) the nature and degree of the alleged incapacity;

(5) the particular type and duration of appointment and the protection and assistance being sought;

(6) the names and addresses, unless they are unknown and cannot reasonably be ascertained, of the individuals most closely related to the respondent by blood or marriage;

(7) the facts supporting the allegations of incapacity and the need for appointment of a guardian;

(8) the names and addresses of persons known to the petitioner who have knowledge that might prove helpful in determining the capacity and needs of the respondent.

(c) The petition may also nominate a guardian and include a request for temporary guardianship as provided in AS 13.26.140 if the petitioner believes there is an imminent danger that the physical health or safety of the respondent will be seriously impaired during the pendency of the guardianship proceeding. A request for temporary guardianship must specify facts that cause the petitioner to believe that a temporary guardian is necessary.

(d) [Repealed, Sec. 31 ch 84 SLA 2004].



Sec. 13.26.106. - Initial court procedures.

(a) Upon the filing of a petition, the court shall schedule a hearing on the issue of incapacity. The hearing shall be conducted within 120 days from the filing of the petition unless the court postpones the hearing for cause.

(b) The respondent is entitled to be represented by an attorney in the proceedings. If the respondent is financially unable to employ an attorney, the court shall appoint the office of public advocacy (AS 44.21.400) under AS 13.26.131 to represent the respondent in the proceedings.

(c) The court shall appoint a visitor. The visitor shall arrange for evaluations to be performed and prepare a written report to be filed with the court. The court shall also appoint an expert who has expertise in regard to the alleged or admitted incapacity to investigate the issue of incapacity. The visitor shall interview the respondent and the person seeking appointment as guardian, if any. The visitor shall conduct the interviews and investigations necessary to prepare the report and shall arrange for the respondent to be examined by the expert appointed under this section. The expert's written report shall be attached to the visitor's report. Interviews and examinations shall take place in the respondent's usual residence unless

(1) the respondent consents to being examined or interviewed in a medical or mental health facility; or

(2) the visitor considers it necessary to conduct interviews or examinations in a medical or mental health facility.

(d) Appointment of the visitor and the expert under (c) of this section shall be made through the office of public advocacy (AS 44.21.400) under AS 13.26.131 .



Sec. 13.26.107. - Notice of rights of respondent.

(a) Upon appointment, the visitor shall promptly

(1) explain to the respondent, in a language or communication system the respondent can understand, the purpose of the interview and possible consequences of the proceedings;

(2) serve a copy of the petition on the respondent in accordance with the procedure described in AS 13.06.110 ;

(3) explain and provide to the respondent a written statement of the following rights:

(A) the respondent may communicate with an attorney or an expert in the field of the alleged incapacity before proceeding with the interview;

(B) if the respondent does not have an attorney, an attorney, whose name, address, and telephone number shall be included in the statement, will be designated to advise and represent the respondent before and at any judicial hearings, and the attorney may arrange for an examination and consultation with an expert; and

(C) the respondent may, instead, employ an attorney or expert of the respondent's own choice; and

(4) offer assistance to the respondent in contacting an attorney.

(b) A substantive interview of the respondent or other investigation may not be conducted until the provisions of (a) of this section are satisfied.



Sec. 13.26.108. - Visitor's report.

Sec. 13.26.108. Visitor's report.

(a) The visitor shall file with the court an evaluation report, proof of service of the petition upon the respondent, and proof of service of the report upon the respondent, the respondent's attorney, and the petitioner, within 90 days after the date on which the petition was filed.

(b) The visitor shall, as part of the evaluation report, explain alternatives to guardianship and recommend any that will safeguard the respondent's essential requirements for physical health and safety. The evaluation report may recommend personal guardianship only if the visitor determines that the needs of the respondent cannot be met by other alternatives.

(c) The evaluation report must include

(1) the results and analyses of medical and other tests and examinations performed that describe the respondent's mental, emotional, physical, and educational condition, adaptive behavior and social skills, and that specify the data on which the description is based;

(2) recommendations regarding the types and extent of assistance, if any, necessary to meet the essential requirements for the physical health and safety of the respondent;

(3) an evaluation of the respondent's need for mental health treatment and whether there is a substantial probability that available treatment will significantly improve the respondent's mental condition;

(4) an evaluation of the respondent's need for educational or vocational assistance or personal care and whether these can be made available to the respondent;

(5) an evaluation of the probability that the incapacity may significantly lessen, and the type of services or treatment that will facilitate improvement in the respondent's condition or skills;

(6) a list of the names and addresses of all individuals who examined, interviewed, or investigated the respondent and of the names and addresses of all persons contacted in preparation of the report;

(7) a summary of the information that

(A) was supplied by the person described in (6) of this subsection; and

(B) supports the conclusions of the report;

(8) a description of the alternatives to guardianship that were considered and not recommended and an explanation of why they are not feasible to meet the respondent's needs;

(9) a description of the present home and living arrangement of the respondent and of any other proposed placement and a recommendation for the respondent's living arrangement that provides the least restrictive setting necessary to protect the respondent from serious illness, injury, or disease; and

(10) a specification of the financial resources of the respondent, the respondent's entitlements to insurance benefits, and publicly operated or sponsored health, mental health, and welfare assistance that might be employed in the provision of services to the respondent.

(d) If personal guardianship is recommended, the evaluation report required under this section must include a guardianship outline that identifies

(1) potential guardians;

(2) the specific services necessary and available to protect the respondent from serious injury, illness, or disease and, to the extent possible, to return the respondent to full capacity in handling the respondent's own affairs;

(3) the means by which the services described in (2) of this subsection may be financed;

(4) the specific, least restrictive authority needed by the guardian to provide the services described in (2) of this subsection.

(e) The petitioner and the respondent may file responses to the evaluation report within 10 days of receiving it. The court may grant additional time if requested for cause.



Sec. 13.26.109. - Evaluations: Right to remain silent; respondent's attorney or expert.

Sec. 13.26.109. Evaluations: Right to remain silent; respondent's attorney or expert.

(a) A ward or respondent has the right to refuse to respond to questions in the course of examinations and evaluations. However, the ward or respondent may be required to submit to interviews for the purpose of ascertaining whether the ward or respondent lacks the capacity to make informed decisions about care and treatment services.

(b) Statements of a ward or respondent in the course of evaluations, examinations, and treatment under AS 13.26.090 - 13.26.155 are privileged, confidential, and not admissible without the ward's or respondent's consent in any civil or criminal proceeding other than proceedings under AS 13.26.090 - 13.26.155. A ward or respondent at all times has the right to refuse to answer questions if the answers may tend to incriminate the ward or respondent.

(c) During an interview or a testing conducted under AS 13.26.090 - 13.26.155, a ward or respondent has the right to be accompanied by an attorney or expert of the ward's or respondent's own choosing.

(d) The court, if requested by a ward or respondent in preparation for and in connection with a hearing held under AS 13.26.090 - 13.26.155, shall appoint an expert having expertise in regard to the alleged or admitted incapacity to examine the respondent and testify on the respondent's behalf. The request shall be filed in court at least five days before the hearing. An expert appointed under this subsection may be the same expert appointed under AS 13.26.106 (c).



Sec. 13.26.110. - Findings; order of appointment. [Repealed, Sec. 21 ch 83 SLA 1981. For current law see AS 13.26.116 ].

Repealed or Renumbered



Sec. 13.26.111. - Duties and powers of attorney of ward or respondent.

(a) The principal duty of an attorney representing a ward or respondent is to represent the ward or respondent zealously. Zealous representation includes at least

(1) personal interviews with the ward or respondent; unless good cause exists, the first contact with the ward or respondent shall be at least two weeks before the hearing;

(2) explaining, if possible, to the ward or respondent in terms that the ward or respondent can understand, the nature and possible consequences of the proceeding, the alternatives that are available, and the rights to which the ward or respondent is entitled;

(3) securing and presenting evidence and testimony and offering arguments that would tend to protect the ward's or respondent's rights and that would tend to further the interests of the ward or respondent.

(b) To the maximum extent possible, the ward or respondent shall remain responsible for determining the interests of the ward or respondent. However, the attorney for the ward or respondent may seek appointment of a guardian ad litem if the circumstances of AS 13.26.025 apply.



Sec. 13.26.112. - Appointment of a guardian ad litem. [Repealed, Sec. 31 ch 84 SLA 2004].

Repealed or Renumbered



Sec. 13.26.113. - Hearing and determination.

(a) At the hearing scheduled under AS 13.26.106 , the respondent has the right to

(1) present evidence on the respondent's own behalf;

(2) cross-examine adverse witnesses;

(3) remain silent;

(4) have the hearing open or closed to the public as the respondent elects;

(5) be present unless the court determines that the respondent's conduct in the courtroom is so disruptive that the proceedings cannot reasonably continue with the respondent present;

(6) be tried by jury on the issue of incapacity.

(b) The burden of proof by clear and convincing evidence is upon the petitioner, and a determination of incapacity shall be made before consideration of proper disposition.

(c) If the respondent is found to be incapacitated, the court shall determine the extent of the incapacity and the feasibility of alternatives to guardianship to meet the needs of the respondent.

(d) If it is found that alternatives to guardianship are feasible and adequate to meet the needs of the respondent, the court may dismiss the action and order an alternative form of protection.

(e) If it is found that the respondent is able to perform some, but not all, of the functions necessary to care for the respondent, and alternatives to guardianship are not feasible or adequate to provide for the needs of the respondent, the court may appoint a partial guardian, but may not appoint a full guardian.

(f) If it is found that the respondent is totally without capacity to care for the respondent and that a combination of alternatives to guardianship and the appointment of a partial guardian is not feasible or adequate to meet the needs of the respondent, the court may appoint a full guardian.

(g) If it is necessary to appoint a guardian, the court shall consider the ward's preference.

(h) At the time a guardian is appointed, the court shall make a reasonable effort to acquaint the ward with the ward's right to request, at a later time, the guardian's dismissal or a modification of the guardianship order. The court shall provide a written statement to the ward, explaining the ward's rights and specifying the procedures to be followed in petitioning the court.



Sec. 13.26.114. - Psychotropic medication influencing wards or respondents at judicial hearings.

(a) A ward or respondent has a right to participate to the maximum extent possible in all judicial proceedings concerning the ward or respondent and to be free from the influence of psychotropic medication during the proceedings.

(b) It is the responsibility of the attorney for the ward or respondent to determine if the ward or respondent is being treated with psychotropic medication the effects of which would continue during the judicial proceedings and, if so, to inform the court in writing a reasonable time before the hearing.

(c) The court, upon receipt of the information provided under (b) of this section, shall require a medical examination of the ward or respondent, if the court determines that the medical examination is necessary, and shall determine the advisability of continuation or suspension of the treatment for the duration of the judicial proceedings. The court may make any appropriate order it considers necessary. The court in making its determination shall balance the interest of maximum participation of the ward or respondent in the hearings against the medical and rehabilitative needs of the ward or respondent.

(d) If the ward or respondent is under the influence of psychotropic medication during the judicial proceeding determining capacity, the trier of fact shall take that fact into consideration in making its determination.



Sec. 13.26.115. - Acceptance of appointment; consent to jurisdiction.

By accepting appointment, a guardian submits personally to the jurisdiction of the court in any proceeding relating to the guardianship that may be instituted by any interested person. Notice of any proceeding shall be delivered to the guardian or mailed by ordinary mail to the guardian's address as listed in the court records and to the guardian's address as then known to the petitioner.



Sec. 13.26.116. - Guardianship order.

(a) If the court or jury determines that a person is incapacitated and the services of a guardian are necessary, the court shall enter an order that

(1) names the guardian and establishes a guardian-ward relationship;

(2) includes findings of fact that support each grant of authority to the guardian;

(3) adopts a guardianship plan.

(b) The guardianship plan shall specify the authority that the guardian has with regard to

(1) medical care for the ward's physical condition;

(2) mental health treatment that the guardian considers to be in the ward's best interests;

(3) housing for the ward with consideration of the following:

(A) the wishes of the ward;

(B) the preferability of allowing the ward to retain local community ties; and

(C) the requirement for services to be provided in the least restrictive setting;

(4) personal care, educational and vocational services necessary for the physical and mental welfare of the ward and to return the ward to full capacity;

(5) application for health and accident insurance and any other private or governmental benefits to which the ward may be entitled to meet any part of the costs of medical, mental health, or related services provided to the ward;

(6) physical and mental examinations necessary to determine the ward's medical and mental health treatment needs; and

(7) control of the estate and income of the ward to pay for the cost of services that the guardian is authorized to obtain on behalf of the ward.

(c) The guardianship plan may not be more restrictive of the liberty of the ward than is reasonably necessary to protect the ward from serious physical injury, illness or disease and to provide the ward with medical care and mental health treatment for physical and mental health. The guardianship plan shall be designed to encourage a ward to participate in all decisions that affect the ward and to act on the ward's own behalf to the maximum extent possible. The court may not assign a duty or power to a guardian unless the need for it has been proven to the satisfaction of the court and no less restrictive alternative or combination of alternatives is sufficient to satisfy the need.

(d) The duration of the term of guardianship shall be determined by the court order. Upon receipt of a report or other information that requires further consideration, the court may order a review hearing if it determines that the hearing is in the best interests of the ward.



Sec. 13.26.117. - Guardianship implementation report.

Within 90 days after distribution of the order of appointment as guardian, the guardian shall submit to the court a report. The report must describe the guardian's program for implementing the guardianship plan. The primary goal of the program described in the report must be, to the maximum extent possible, to develop or regain the ward's abilities to handle the ward's own affairs. The report must consider housing, medical care, and educational and vocational needs and resources. In developing the report, the guardian shall consult with the ward to the maximum extent possible. The report must specify the services that are necessary to meet the essential requirements for the ward's physical health or safety and the means for obtaining the services. The report must specify the manner in which the guardian will exercise and share decision-making authority and other items that will assist in fulfilling the needs of the ward, the terms of the guardianship order, and the duties of the guardian.



Sec. 13.26.118. - Other reports.

(a) A guardian shall submit a report to the court at least annually. In addition, every third year, the court shall appoint a visitor to file a report reviewing the guardianship during the period since the last visitor's report, if any. The guardian shall submit an additional report to the court when

(1) the court orders it;

(2) there is a significant change in the capacity of the ward to meet the essential requirements for health and safety or to protect the ward's rights;

(3) the guardian resigns or is removed;

(4) the guardianship is terminated; or

(5) the ward requests it.

(b) The report of the guardian must contain, but is not limited to, the following information:

(1) the name and address of the ward and the guardian;

(2) the ward's present mental, physical, and social conditions and present living arrangements and the ward's opinion of these arrangements;

(3) changes in the capacity of the ward to meet essential requirements for physical health and safety;

(4) the services being provided to the ward;

(5) the significant actions taken by the guardian during the reporting period in regard to the ward;

(6) a financial accounting of the estate that has been subject to the possession or control of the guardian;

(7) a list of the number and nature of the contacts between the guardian and ward if the ward does not reside with the guardian;

(8) any other information requested by the court or necessary or desirable in the opinion of the guardian.

(c) The visitor report required by (a) of this section must include

(1) the name and address of the ward and the guardian;

(2) the services being provided to the ward by or through the guardian;

(3) the significant actions taken by the guardian during the reporting period in regard to the ward;

(4) a financial accounting of the estate that has been subject to the possession or control of the guardian;

(5) a list of the number and nature of the contacts between the conservator and the ward if the ward does not reside with the guardian;

(6) any other information requested by the court or necessary or desirable in the opinion of the visitor.



Sec. 13.26.120. - Termination of guardianship for incapacitated person.

(a) The authority and responsibility of a guardian for an incapacitated person terminates upon the death of the guardian or ward, the determination of incapacity of the guardian, the removal or resignation of the guardian as provided in AS 13.26.125 , or upon the expiration of the period specified by court order as the duration of the guardianship. Testamentary appointment under an informally probated will terminates if the will is later denied probate in a formal proceeding. Termination does not affect a guardian's liability for prior acts nor an obligation to account for assets of the ward over which the guardian exercised control.

(b) Notwithstanding (a) of this section, if a deceased ward does not have a living family member or if an individual interested in the ward is not available, the guardian of a ward who dies may arrange for the body of the ward to be transported to a funeral home and may make funeral and burial arrangements for the deceased ward. The guardian may also apply for assistance with burial expenses from the state or a municipality if the estate of the ward does not have sufficient money to pay for burial.



Sec. 13.26.125. - Removal or resignation of guardian; change in or termination of guardianship.

(a) On petition of the ward, the guardian, or any person interested in the ward's welfare, or on the court's own motion, the court may (1) review and amend a decision of a guardian; or (2) if alternatives that are less restrictive than guardianship or less restrictive than the existing guardianship plan would assist the ward in meeting essential requirements for physical health and safety, modify the provisions of its order to (A) amend the guardianship plan or the responsibilities of the guardian; (B) remove a guardian and appoint a successor; or (C) terminate the guardianship. On petition of the guardian, the court may accept a resignation and make any other order that may be appropriate.

(b) The ward, the guardian, or any person interested in the ward's welfare may petition for an order that the ward is no longer incapacitated or no longer incapacitated to the same extent as the ward was when the original guardianship order was made or when the court last amended the guardianship order, and for removal or resignation of the guardian, termination of the guardianship, or a change in the responsibilities of the guardian. A request for this order may be made by informal letter to the court or judge and any person who knowingly interferes with transmission of this kind of request to the court or judge may be held in contempt of court.

(c) Before removing a guardian, changing the guardian's responsibilities, accepting the resignation of a guardian, or ordering that a ward's guardianship be changed or terminated, the court, following the same procedures to safeguard the rights of the ward as apply to a petition for appointment of a guardian and applying the least restrictive alternative necessary to meet the needs of the ward after consideration of alternatives to guardianship services, may send a visitor to the residence of the present guardian and to the place where the ward resides or is detained, to observe conditions and report in writing to the court.

(d) If at any time the ward requests or indicates to the guardian or to the agency responsible for the ward's care or its employee that the ward desires a change in guardianship, the guardian or the agency providing care shall inform the court of the request or indication.

(e) If the guardian dies, or if on the basis of a petition filed under this section or a report or other information, there is probable cause to believe a guardian is not performing the guardian's responsibilities effectively and there is an imminent danger that the physical health or safety of the ward will be seriously impaired, the court shall take whatever action is necessary to protect the ward, including the dismissal of the guardian and appointment of a temporary guardian without a hearing.



Sec. 13.26.130. - Visitor in guardianship proceeding. [Repealed, Sec. 21 ch 83 SLA 1981. For current law see AS 13.26.106 and 13.26.108].

Repealed or Renumbered



Sec. 13.26.131. - Costs in guardianship proceedings.

(a) Subject to (d) of this section, the state shall bear the costs of the visitor and expert appointed under AS 13.26.106 (c).

(b) Subject to (c) and (d) of this section, the respondent shall bear the costs of the attorney appointed under AS 13.26.106 (b), of the expert appointed under AS 13.26.109 (d), of the guardian ad litem appointed under AS 13.26.025 , and of other court and guardianship costs incurred under this chapter.

(c) The state shall pay all or part of the costs described in (b) of this section if the court finds that the payment is necessary to prevent the respondent from suffering financial hardship or from becoming dependent upon a government agency or a private person or agency.

(d) The court may require the petitioner to pay all or some of the costs described in (a) and (b) of this section if the court finds that the petitioner initiated a proceeding under this chapter that was malicious, frivolous, or without just cause.



Sec. 13.26.135. - Notices in guardianship proceedings.

(a) In a proceeding for the appointment, change in responsibilities, or removal of a guardian, or termination of guardianship, other than the appointment of a temporary guardian or temporary suspension of a guardian, notice of hearing shall be given to each of the following:

(1) the ward or respondent by the visitor as provided in AS 13.26.107;

(2) any person who is serving as guardian or conservator of the ward or respondent, or who has care and custody of the ward or respondent;

(3) in case a person is not notified under (4) of this subsection, at least one of the closest adult relatives of the ward or respondent, if any can be found;

(4) the spouse, parents, and adult children of the ward or respondent;

(5) any person who performed an evaluation for the visitor's report within the previous two years;

(6) the ward's or respondent's attorney;

(7) the ward's or respondent's guardian ad litem if one has been appointed; and

(8) [Repealed, Sec. 31 ch 84 SLA 2004].

(b) Notice shall be served personally on the ward's or respondent's spouse and parents if they can be found within the state. Except as provided in (a)(1) of this section, notice to the spouse and parents, if they cannot be found within the state, and to all other persons shall be given as provided in AS 13.06.110 .

(c) The notice must set out the date, time, place, purpose, and possible consequences of the hearing and the rights of the ward or respondent and any other parties to the proceedings.



Sec. 13.26.140. - Temporary guardians; authorization of services.

(a) If during the pendency of an initial petition for guardianship it appears that the respondent is in need of immediate services to protect the respondent against serious injury, illness, or disease and the respondent is not capable of procuring the necessary services, the petitioner may request the appointment of a temporary guardian to authorize the services. The request shall state the reasons and factual basis for the request. The petitioner shall immediately file the request with the court and serve copies on the respondent and the respondent's attorney. The court shall conduct a hearing within 72 hours after the filing.

(b) At the temporary guardianship hearing, the respondent shall have the rights set out in AS 13.26.113 (a).

(c) The burden of proof at the hearing shall be by clear and convincing evidence and shall be upon the petitioner.

(d) If the court determines that a temporary guardian should be appointed, it shall make the appointment and grant to the guardian only the authority that is least restrictive upon the liberty of the respondent and that enables the temporary guardian to provide the emergency services necessary to protect the respondent from serious injury, illness, or disease.

(e) The temporary guardianship shall expire at the time of the appointment of a full or partial guardian or upon the dismissal of the petition for guardianship.

(f) If no guardianship petition is pending but the court is informed of a person who is apparently incapacitated and in need of emergency life-saving services, the court may authorize the services upon determining that delay until a guardianship hearing can be held would entail a life-threatening risk to the person.



Sec. 13.26.141. - Emergency powers.

Notwithstanding the limits of a temporary guardianship or guardianship order, a temporary guardian and guardian at all times have the right to authorize the provision of emergency life-saving services. This right includes the power to authorize hospitalization without advance court approval.



Sec. 13.26.145. - Who may be guardian; priorities.

(a) The court may appoint a competent person, including a private professional guardian, or the public guardian, as the guardian of an incapacitated person.

(b) The court may not appoint a person to be a guardian of an incapacitated person if the person

(1) provides, or is likely to provide during the guardianship period, substantial services to the incapacitated person in a professional or business capacity, other than in the capacity as guardian;

(2) is, or is likely to become during the guardianship period, a creditor of the incapacitated person, other than in the capacity as guardian;

(3) has, or is likely to have during the guardianship period, interests that may conflict with those of the incapacitated person; or

(4) is employed by a person who would be disqualified under (1) - (3) of this subsection.

(c) A person may be appointed as the guardian of an incapacitated person notwithstanding the provisions of (b) of this section if the person is the spouse, adult child, parent, or sibling of the incapacitated person and the court determines that the potential conflict of interest is insubstantial and that the appointment would clearly be in the best interests of the incapacitated person. When appointing a relative or friend of the incapacitated person as the guardian of an incapacitated person, the court shall require that the proposed guardian complete one hour of mandatory education on the basics of guardianship before the appointment or within 30 days after the appointment.

(d) Subject to (e) and (f) of this section, qualified persons have priority for appointment as guardian in the following order:

(1) an individual or organization nominated by the incapacitated person if, at the time of the nomination, the incapacitated person had, in the opinion of the court, sufficient mental capacity to make an informed choice;

(2) the spouse of the incapacitated person;

(3) an adult child or parent of the incapacitated person;

(4) a relative of the incapacitated person with whom the incapacitated person has resided for more than six months during the year before the filing of the petition;

(5) a relative or friend who has demonstrated a sincere, longstanding interest in the welfare of the incapacitated person;

(6) a private professional guardian;

(7) the public guardian.

(e) When more than one person has equal priority under (d) of this section, the court shall select the person it considers to be the best qualified.

(f) When in the best interest of the incapacitated person, a court may decline to appoint a person who has priority under (d) of this section as guardian of an incapacitated person and may appoint as guardian a person who has a lower priority than another person or who does not have a priority.



Sec. 13.26.150. - General powers and duties of guardian.

(a) A guardian shall diligently and in good faith carry out the specific duties and powers assigned by the court. In carrying out duties and powers, the guardian shall encourage the ward to participate to the maximum extent of the ward's capacity in all decisions that affect the ward, to act on the ward's own behalf in all matters in which the ward is able, and to develop or regain, to the maximum extent possible, the capacity to meet the essential requirements for physical health or safety, to protect the ward's rights, and to manage the ward's financial resources.

(b) A partial guardian of an incapacitated person has only the powers and duties respecting the ward enumerated in the court order.

(c) A full guardian of an incapacitated person has the same powers and duties respecting the ward that a parent has respecting an unemancipated minor child except that the guardian is not liable for the care and maintenance of the ward and is not liable, solely by reason of the guardianship, to a person who is harmed by acts of the ward. Except as modified by order of the court, a full guardian's powers and duties include, but are not limited to, the following:

(1) the guardian is entitled to custody of the person of the ward and shall assure that the ward has a place of abode in the least restrictive setting consistent with the essential requirements for the ward's physical health and safety;

(2) the guardian shall assure the care, comfort, and maintenance of the ward;

(3) the guardian shall assure that the ward receives the services necessary to meet the essential requirements for the ward's physical health and safety and to develop or regain, to the maximum extent possible, the capacity to meet the ward's needs for physical health and safety;

(4) the guardian shall assure through the initiation of court action and other means that the ward enjoys all personal, civil, and human rights to which the ward is entitled;

(5) the guardian may give consents or approvals necessary to enable the ward to receive medical or other professional care, counsel, treatment, or services except as otherwise limited by (e) of this section;

(6) the guardian has the powers and duties of a conservator under this chapter; however, the guardian may not apply the ward's money or property for the services as guardian or for room and board that the guardian or the guardian's spouse, parent, or child has furnished the ward unless, before payment, the court finds that the ward is financially able to pay and that the charge is reasonable; notice of a request for payment approval shall be provided to at least one relative of the ward if possible; the guardian shall exercise care to conserve any excess money or property for the ward's needs;

(7) if a conservator of the estate of the ward has also been appointed, the guardian shall pay all of the ward's estate received by the guardian to the conservator for management as provided in AS 13.26.165 - 13.26.315.

(d) A guardian of a ward, for whom a conservator has also been appointed, shall have the custody and care of the ward and is entitled to receive reasonable sums for services and for room and board furnished to the ward as agreed upon between the guardian and the conservator. The guardian may request the conservator to expend the ward's estate for the ward's care and maintenance.

(e) A guardian may not

(1) place the ward in a facility or institution for the mentally ill other than through a formal commitment proceeding under AS 47.30 in which the ward has a separate guardian ad litem;

(2) consent on behalf of the ward to an abortion, sterilization, psychosurgery, or removal of bodily organs except when necessary to preserve the life or prevent serious impairment of the physical health of the ward;

(3) consent on behalf of the ward to the withholding of lifesaving medical procedures; however, a guardian is not required to oppose the cessation or withholding of lifesaving medical procedures when those procedures will serve only to prolong the dying process and offer no reasonable expectation of effecting a temporary or permanent cure of or relief from the illness or condition being treated unless the ward has clearly stated that lifesaving medical procedures not be withheld; a guardian is not civilly liable for acts or omissions under this paragraph unless the act or omission constitutes gross negligence or reckless or intentional misconduct;

(4) consent on behalf of the ward to the performance of an experimental medical procedure or to participation in a medical experiment not intended to preserve the life or prevent serious impairment of the physical health of the ward;

(5) consent on behalf of the ward to termination of the ward's parental rights;

(6) prohibit the ward from registering to vote or from casting a ballot at public election;

(7) prohibit the ward from applying for and obtaining a driver's license;

(8) prohibit the marriage or divorce of the ward.



Sec. 13.26.155. - Proceedings subsequent to appointment; venue.

(a) The court where the ward resides has concurrent jurisdiction with the court which appointed the guardian, or in which acceptance of a testamentary appointment was filed, over resignation, removal, accounting and other proceedings relating to the guardianship.

(b) If the court located where the ward resides is not the court in which acceptance of appointment is filed, the court in which proceedings subsequent to appointment are commenced shall in all appropriate cases notify the other court, in this or another state, and after consultation with that court determine whether to retain jurisdiction or transfer the proceedings to the other court, whichever may be in the best interest of the ward. A copy of any order accepting a resignation or removing a guardian shall be sent to the court in which acceptance of appointment is filed.






Article 04 - PROTECTION OF PROPERTY OF PERSONS UNDER DISABILITY AND MINORS

Sec. 13.26.165. - Protective proceedings.

Upon petition and after notice and hearing in accordance with the provisions of AS 13.26.165 - 13.26.315, the court may appoint a conservator or make other protective order for cause as follows:

(1) appointment of a conservator or other protective order may be made in relation to the estate and affairs of a minor if the court determines that a minor owns money or property that requires management or protection which cannot otherwise be provided, has or may have business affairs which may be jeopardized or prevented by the status of being a minor, or that funds are needed for the minor's support and education and that protection is necessary or desirable to obtain or provide funds;

(2) appointment of a conservator or other protective order may be made in relation to the estate and affairs of a person if the court determines that

(A) the person is unable to manage the person's property and affairs effectively for reasons such as mental illness, mental deficiency, physical illness or disability, advanced age, chronic use of drugs, chronic intoxication, confinement, detention by a foreign power, or disappearance; and

(B) the person has property which will be wasted or dissipated unless proper management is provided, or that funds are needed for the support, care and welfare of the person or those entitled to be supported by the person and that protection is necessary or desirable to obtain or provide funds.



Sec. 13.26.170. - Protective proceedings; jurisdiction of affairs of protected persons.

After the service of notice in a proceeding seeking the appointment of a conservator or other protective order and until termination of the proceeding, the court in which the petition is filed has

(1) exclusive jurisdiction to determine the need for a conservator or other protective order until the proceedings are terminated;

(2) exclusive jurisdiction to determine how the estate of the protected person which is subject to the laws of this state shall be managed, expended or distributed to or for the use of the protected person or any of the person's dependents;

(3) concurrent jurisdiction to determine the validity of claims against the person or estate of the protected person and the person's title to any property or claim.



Sec. 13.26.175. - Venue.

Venue for proceedings under AS 13.26.165 - 13.26.315 is

(1) in the place in this state where the person to be protected resides whether or not a guardian has been appointed in another place; or

(2) if the person to be protected does not reside in this state, in any place where the person has property.



Sec. 13.26.180. - Original petition for appointment or protective order.

(a) The person to be protected, any person who is interested in the estate, affairs or welfare of the person to be protected, including a parent, guardian, or custodian, or any person who would be adversely affected by lack of effective management of the property and affairs of the person to be protected, may petition for the appointment of a conservator or for other appropriate protective order.

(b) The petition shall set out to the extent known, the interest of the petitioner; the name, age, residence and address of the person to be protected; the name and address of the person's guardian, if any; the name and address of the person's nearest relative known to the petitioner; a general statement of the person's property with an estimate of its value, including any compensation, insurance, pension or allowance to which the person is entitled; and the reason why appointment of a conservator or other protective order is necessary. If the appointment of a conservator is requested, the petition also shall set out the name and address of the person whose appointment is sought and the basis of priority for appointment.



Sec. 13.26.185. - Notice.

(a) On a petition for appointment of a conservator or other protective order, the person to be protected and the person's spouse or, if none, the person's parents, must be served personally with notice of the proceedings at least 14 days before the date of hearing if they can be found within the state, or, if they cannot be found within the state, they must be given notice in accordance with AS 13.06.110 . Waiver by the person to be protected is not effective unless the person to be protected attends the hearing or, unless minority is the reason for the proceeding, waiver is confirmed in an interview with the visitor.

(b) Notice of a petition for appointment of a conservator or other initial protective order, and of any subsequent hearing, must be given to any person who has filed a request for notice under AS 13.26.190 and to interested persons and other persons as the court may direct. Except as otherwise provided in (a) of this section, notice shall be given in accordance with AS 13.06.110 .



Sec. 13.26.190. - Protective proceedings; request for notice; interested person.

Any interested person who desires to be notified before any order is made in a protective proceeding may file with the registrar a request for notice subsequent to payment of any fee required by statute or court rule. The clerk shall mail a copy of the demand to the conservator if one has been appointed. A request is not effective unless it contains a statement showing the interest of the person making it and the person's address, or that of the person's attorney, and is effective only as to matters occurring after the filing. Any governmental agency paying or planning to pay benefits to the person to be protected is an interested person in protective proceedings.



Sec. 13.26.195. - Procedure concerning hearing and order on original petition.

(a) Upon receipt of a petition for appointment of a conservator or other protective order because of minority, the court shall set a date for hearing on the matters alleged in the petition. If, at any time in the proceeding, the court determines that the interests of the minor are or may be inadequately represented, it may appoint an attorney to represent the minor, giving consideration to the choice of the minor if 14 years of age or older. A lawyer appointed by the court to represent a minor has the powers and duties of a guardian ad litem.

(b) Upon receipt of a petition for appointment of a conservator or other protective order for reasons other than minority, the court shall set a date for hearing. Unless the person to be protected has counsel of the person's own choice, the court must appoint a lawyer to represent the person. If the alleged disability is mental illness, mental deficiency, physical illness or disability, advanced age, chronic use of drugs, or chronic intoxication, the court may direct that the person to be protected be examined by a physician designated by the court, preferably a physician who is not connected with any institution in which the person is a patient or is detained. The court may send a visitor to interview the person to be protected. The visitor may be a guardian ad litem or an officer or employee of the court.

(c) After hearing, upon finding that a basis for the appointment of a conservator or other protective order has been established, the court shall make an appointment or other appropriate protective order.

(d) The court shall investigate alternatives to a conservator and the use of a special conservator as provided in AS 13.26.205 (c). A conservator may be appointed only if a less restrictive protective order or the services of a special conservator are not adequate to protect the estate of the protected person. The court shall, to the extent possible, consult with the protected person in determining what action should be taken.



Sec. 13.26.200. - Permissible court orders.

The court has the following powers which may be exercised directly or through a conservator in respect to the estate and affairs of protected persons:

(1) while a petition for appointment of a conservator or other protective order is pending and after preliminary hearing and without notice to others, the court has power to preserve and apply the property of the person to be protected as may be required for the person's benefit or the benefit of the person's dependents;

(2) after hearing and upon determining that a basis for an appointment or other protective order exists with respect to a minor without other disability, the court has all those powers over the estate and affairs of the minor which are or might be necessary for the best interests of the minor, the minor's family and members of the minor's household;

(3) after hearing and upon determining that a basis for an appointment or other protective order exists with respect to a person for reasons other than minority, the court has, for the benefit of the person and members of the person's household, all the powers over the person's estate and affairs which the person could exercise if present and not under disability, except the power to make a will; these powers include, but are not limited to, power to make gifts, to convey or release contingent and expectant interests in property including marital property rights and any right of survivorship incident to joint tenancy or tenancy by the entirety, to exercise or release powers as trustee, personal representative, custodian for minors, conservator, or donee of a power of appointment, to enter into contracts, to create revocable or irrevocable trusts of property of the estate which may extend beyond the person's disability or life, to exercise options of the disabled person to purchase securities or other property, to exercise rights to elect options and change beneficiaries under insurance and annuity policies and to surrender the policies for their cash value, to exercise the right to an elective share in the estate of a deceased spouse, and to renounce any interest by testate or intestate succession or by inter vivos transfer;

(4) the court may exercise, or direct the exercise of its authority to exercise or release powers of appointment of which the protected person is donee, to renounce interests, to make gifts in trust or otherwise exceeding 20 percent of any year's income of the estate, or to change beneficiaries under insurance and annuity policies, only if satisfied, after notice and hearing, that it is in the best interests of the protected person, and that the protected person either is incapable of consenting or has consented to the proposed exercise of power;

(5) an order made pursuant to this section determining that a basis for appointment of a conservator or other protective order exists, has no effect on the capacity of the protected person.



Sec. 13.26.205. - Protective arrangements and single transactions authorized.

(a) If it is established in a proper proceeding that a basis exists as described in AS 13.26.165 for affecting the property and affairs of a person the court, without appointing a conservator, may authorize, direct, or ratify any transaction necessary or desirable to achieve any security, service, or care arrangement meeting the foreseeable needs of the protected person. Protective arrangements include, but are not limited to, payment, delivery, deposit, or retention of funds or property, sale, mortgage, lease, or other transfer of property, entry into an annuity contract, a contract for life care, a deposit contract, a contract for training and education, or addition to or establishment of a suitable trust.

(b) When it has been established in a proper proceeding that a basis exists as described in AS 13.26.165 for affecting the property and affairs of a person the court, without appointing a conservator, may authorize, direct, or ratify any contract, trust, or other transaction relating to the protected person's financial affairs or involving the person's estate if the court determines that the transaction is in the best interests of the protected person.

(c) Before approving a protective arrangement or other transaction under this section, the court shall consider the interests of creditors and dependents of the protected person and, in view of the protected person's disability, whether the protected person needs the continuing protection of a conservator. If only certain powers need be given to the conservator or the services of a conservator are needed only for a limited number of transactions, a special conservator may be appointed. The court may appoint a special conservator to assist in the accomplishment of any protective arrangement or other transaction authorized under this section who shall have the authority conferred by the order and serve until discharged by order after report to the court of all matters carried out under the order of appointment.



Sec. 13.26.210. - Who may be appointed conservator; priorities.

(a) The court may appoint a competent person, including a private professional guardian or the public guardian, as the conservator of the estate of a protected person.

(b) The court may not appoint a person to be a conservator of a protected person if the person

(1) provides, or is likely to provide during the conservatorship, substantial services to the protected person in a professional or business capacity, other than in the capacity of conservator;

(2) is or is likely to become, during the conservatorship, a creditor of the protected person, other than in the capacity of conservator;

(3) is likely to have, during the conservatorship, interests that may conflict with those of the protected person; or

(4) is employed by a person who would be disqualified under (1) - (3) of this subsection.

(c) A person may be appointed as the conservator of a protected person even if (b) of this section applies if the person is the spouse, adult child, parent, or sibling of the protected person and if the court determines that the potential conflict of interest is not substantial and that the appointment would clearly be in the best interests of the protected person.

(d) Subject to (e) and (f) of this section, qualified persons have priority for appointment in the following order:

(1) an individual or qualified conservator nominated by the protected person if the protected person is 14 or more years of age and had, in the opinion of the court, sufficient mental capacity to make an informed choice;

(2) the spouse of the protected person;

(3) an adult child or a parent of the protected person;

(4) a relative of the protected person with whom the protected person has resided for more than six months during the year before the filing of the petition;

(5) a relative or friend of the protected person who has demonstrated a sincere and longstanding interest in the welfare of the protected person;

(6) a private professional conservator;

(7) the public guardian.

(e) When more than one person has equal priority under (d) of this section, the court shall select the person it considers to be the best qualified.

(f) When in the best interest of the protected person, a court may decline to appoint a person who has priority under (d) of this section as conservator of the protected person and may appoint as conservator a person who has a lower priority than another person or who does not have a priority.

(g) In addition to any other requirement of this section, when appointing a relative or friend of the protected person as the conservator of the protected person, the court shall require that the proposed conservator complete one hour of mandatory education on the basics of conservatorship before the appointment or within 30 days after the appointment. If the person is appointed based on the person's agreement to complete the mandatory education and the person fails to complete the mandatory education within the 30 days, the court shall remove the conservator and appoint a successor.



Sec. 13.26.215. - Bond.

(a) The court may require a conservator to furnish a bond conditioned upon faithful discharge of all duties of the trust according to law, with sureties as it shall specify. Unless otherwise directed, the bond shall be in the amount of the aggregate capital value of the property of the estate in the conservator's control plus one year's estimated income minus the value of securities deposited under arrangements requiring an order of the court for their removal and the value of any land which the fiduciary, by express limitation of power, lacks power to sell or convey without court authorization. The court in place of sureties on a bond, may accept other security for the performance of the bond, including a pledge of securities or a mortgage of land.

(b) If the public guardian is appointed as a conservator, the court may not require a bond under this section.

(c) If the court requires a conservator to provide a bond under this section and the conservator is financially unable to provide the bond, the court may order the cost of the bond to be paid from court funds.



Sec. 13.26.220. - Terms and requirements of bonds.

(a) The following requirements and provisions apply to any bond required under AS 13.26.215 :

(1) unless otherwise provided by the terms of the approved bond, sureties are jointly and severally liable with the conservator and with each other;

(2) by executing an approved bond of a conservator, the surety consents to the jurisdiction of the court which issued letters to the primary obligor in any proceeding pertaining to the fiduciary duties of the conservator and naming the surety as a party defendant; notice of any proceeding shall be delivered to the surety or mailed by registered or certified mail to the surety at the address as listed with the court where the bond is filed and to the surety's address as then known to the petitioner;

(3) on petition of a successor conservator or any interested person, a proceeding may be initiated against a surety for breach of the obligation of the bond of the conservator;

(4) the bond of the conservator is not void after the first recovery but may be proceeded against from time to time until the whole penalty is exhausted.

(b) A proceeding may not be commenced against the surety on any matter as to which an action or proceeding against the primary obligor is barred by adjudication or limitation.



Sec. 13.26.225. - Acceptance of appointment; consent to jurisdiction; notice.

By accepting appointment, a conservator submits personally to the jurisdiction of the court in any proceeding relating to the estate that may be instituted by any interested person. Notice of any proceeding shall be delivered to the conservator, or mailed by registered or certified mail to the conservator at the address as listed in the petition for appointment or as thereafter reported to the court and to the conservator's address as then known to the petitioner.



Sec. 13.26.230. - Compensation and expenses.

If not otherwise compensated for services rendered, any visitor, lawyer, physician, conservator, or special conservator appointed in a protective proceeding is entitled to reasonable compensation from the estate.



Sec. 13.26.235. - Death, resignation, or removal of conservator.

The court may remove a conservator for good cause, upon notice and hearing, or accept the resignation of a conservator. After death, resignation, or removal, the court may appoint another conservator. A conservator so appointed succeeds to the title and powers of the conservator's predecessor.



Sec. 13.26.240. - Petitions for orders subsequent to appointment.

(a) Any person interested in the welfare of a person for whom a conservator has been appointed may file a petition in the appointing court for an order

(1) requiring bond or security or additional bond or security, or reducing bond;

(2) requiring an accounting for the administration of the trust;

(3) directing distribution;

(4) removing the conservator and appointing a temporary or successor conservator; or

(5) granting other appropriate relief.

(b) A conservator may petition the appointing court for instructions concerning the fiduciary responsibility of the conservator.

(c) Upon notice and hearing, the court may give appropriate instructions or make any appropriate order.



Sec. 13.26.245. - General duty of conservator.

In the exercise of powers, a conservator shall act as fiduciary and shall observe the standards of care applicable to trustees under AS 13.36.225 - 13.36.290.



Sec. 13.26.250. - Inventory, implementation report, and records.

Within 90 days after distribution of the order of appointment, every conservator shall prepare and file with the appointing court a conservator implementation report and a complete inventory of the estate of the protected person together with an oath or affirmation that it is complete and accurate so far as the conservator is informed. The conservator shall provide a copy of it to the protected person if the protected person can be located, has attained the age of 14 years, and has sufficient mental capacity to understand these matters, and to any parent or guardian with whom the protected person resides. The conservator shall keep suitable records of the administration and exhibit them on request of any interested person.



Sec. 13.26.255. - Accounts.

A conservator shall submit a report to the court at least every year. In addition, a conservator shall account to the court for administration of the trust upon resignation or removal and at other times as the court may direct. On termination of the protected person's minority or disability, a conservator may account to the court or to the former protected person or the protected person's personal representative. Subject to appeal or vacation within the time permitted, an order, made upon notice and hearing, allowing an intermediate account of a conservator, adjudicates as to the conservator's liabilities concerning the matters considered in connection with it; and an order, made upon notice and hearing, allowing a final account, adjudicates as to all previously unsettled liabilities of the conservator to the protected person or the protected person's successors relating to the conservatorship. In connection with any account, the court may require a conservator to submit to a physical check of the estate in the conservator's control, to be made in any manner the court may specify.



Sec. 13.26.257. - Visitor reports.

(a) The initial visitor report of a visitor appointed under AS 13.26.195(b) must include

(1) the results and analyses of medical and other tests and examinations performed that describe the proposed protected person's mental, emotional, physical, and educational condition, adaptive behavior, and social skills, and that specify the data on which the description is based;

(2) recommendations regarding the types and extent of assistance, if any, necessary to meet the essential requirements for managing the property and affairs of the proposed protected person;

(3) an evaluation of the proposed protected person's need for mental health treatment and whether there is a substantial probability that available treatment will significantly improve the proposed protected person's mental condition;

(4) an evaluation of the proposed protected person's need for educational or vocational assistance and whether the assistance can be made available to the protected person;

(5) an evaluation of the probability that the incapacity may significantly lessen, and the type of services or treatment that will facilitate improvement in the condition or skills of the proposed protected person;

(6) a list of the names and addresses of all individuals who examined, interviewed, or investigated the proposed protected person, and the names and addresses of all persons contacted in preparation of the visitor report;

(7) a summary of the information that

(A) was supplied by the person described in (6) of this subsection; and

(B) supports the conclusions of the visitor report;

(8) a description of the alternatives to conservatorship that were considered and not recommended and an explanation of why they are not feasible to meet the needs of the proposed protected person;

(9) a specification of the financial resources of the proposed protected person, the proposed protected person's entitlements to insurance benefits, and publicly operated or sponsored health, mental health, and welfare assistance that might be employed in the provision of services to the proposed protected person; and

(10) if conservatorship is recommended, a conservatorship outline that identifies

(A) potential conservators;

(B) the specific services necessary and available to protect the proposed protected person from serious damage to the proposed protected person's property and affairs;

(C) the means by which the services described in (B) of this paragraph may be financed;

(D) the specific, least restrictive authority needed by the conservator to provide the services described in (B) of this paragraph.

(b) In addition to any initial visitor report provided under (a) of this section, every third year, the court may appoint a visitor to file a report reviewing the conservatorship during the period since the last visitor report, if any.

(c) In addition to the reports under (a) and (b) of this section, at any time during a conservatorship, a court may appoint a visitor to file a report reviewing the conservatorship during the period since the last visitor report, if any.

(d) A visitor report provided under (b) or (c) of this section must include

(1) the name and address of the protected person and the conservator;

(2) the services being provided to the protected person by or through the conservator;

(3) the significant actions taken by the conservator during the reporting period in regard to the protected person;

(4) a financial accounting of the estate that has been subject to the possession or control of the conservator;

(5) a list of the number and nature of the contacts between the conservator and the protected person if the protected person does not reside with the conservator;

(6) any other information requested by the court or necessary or desirable in the opinion of the visitor.



Sec. 13.26.260. - Conservators; title by appointment.

The appointment of a conservator vests in the conservator title as trustee to all property of the protected person, presently held or thereafter acquired, including title to any property theretofore held for the protected person by custodians or attorneys in fact. The appointment of a conservator is not a transfer or alienation within the meaning of general provisions of any federal or state statute or regulation, insurance policy, pension plan, contract, will or trust instrument, imposing restrictions upon or penalties for transfer or alienation by the protected person of any rights or interest, but this section does not restrict the ability of persons to make specific provision by contract or dispositive instrument relating to a conservator.



Sec. 13.26.265. - Recording of conservator's letters.

Sec. 13.26.265. Recording of conservator's letters.

Letters of conservatorship are evidence of transfer of all assets of a protected person to the conservator. An order terminating a conservatorship is evidence of transfer of all assets of the estate from the conservator to the protected person, or the protected person's successors. Subject to the requirements of general statutes governing the recordation of documents of title to land or other property, letters of conservatorship, and orders terminating conservatorships, may be recorded to give record notice of title as between the conservator and the protected person.



Sec. 13.26.270. - Sale, encumbrance, or transaction involving conflict of interest; voidable; exceptions.

Any sale or encumbrance to a conservator, the conservator's spouse, agent, or attorney, or any corporation or trust in which the conservator has a substantial beneficial interest, or any transaction which is affected by a substantial conflict of interest is voidable unless the transaction is approved by the court after notice to interested persons and others as directed by the court.



Sec. 13.26.275. - Persons dealing with conservators; protection.

A person who in good faith either assists a conservator or deals with the conservator for value in any transaction other than those requiring a court order as provided in AS 13.26.200 , is protected as if the conservator properly exercised the power. The fact that a person knowingly deals with a conservator does not alone require the person to inquire into the existence of a power or the propriety of its exercise, except that restrictions on powers of conservators which are endorsed on letters as provided in AS 13.26.290 are effective as to third persons. A person is not bound to see to the proper application of estate assets paid or delivered to a conservator. The protection here expressed extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters. The protection here expressed is not by substitution for that provided by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries.



Sec. 13.26.280. - Powers of conservator in administration.

(a) A conservator has all of the powers conferred herein and any additional powers conferred by law on trustees in this state. In addition, a conservator of the estate of an unmarried minor, as to whom no one has parental rights, has the duties and powers of a guardian of a minor described in AS 13.26.070 until the minor attains the age of 18 or marries, but the parental rights so conferred on a conservator do not preclude appointment of a guardian as provided by AS 13.26.030 - 13.26.085.

(b) A conservator has power without court authorization or confirmation, to invest and reinvest funds of the estate as would a trustee.

(c) A conservator, acting reasonably in efforts to accomplish the purpose for which the conservator was appointed, may act, without court authorization or confirmation, to

(1) collect, hold and retain assets of the estate including land in another state, until, in the conservator's judgment, disposition of the assets should be made, and the assets may be retained even though they include an asset in which the conservator is personally interested;

(2) receive additions to the estate;

(3) continue or participate in the operation of any business or other enterprise;

(4) acquire an undivided interest in an estate asset in which the conservator, in any fiduciary capacity, holds an undivided interest;

(5) invest and reinvest estate assets in accordance with (b) of this section;

(6) deposit estate funds in a bank including a bank operated by the conservator;

(7) acquire or dispose of an estate asset including land in another state for cash or on credit, at public or private sale; and to manage, develop, improve, exchange, partition, change the character of, or abandon an estate asset;

(8) make ordinary or extraordinary repairs or alterations in buildings or other structures, to demolish any improvements, to raze existing or erect new party walls or buildings;

(9) subdivide, develop, or dedicate land to public use; to make or obtain the vacation of plats and adjust boundaries; to adjust differences in valuation on exchange or to partition by giving or receiving considerations; and to dedicate easements to public use without consideration;

(10) enter for any purpose into a lease as lessor or lessee with or without option to purchase or renew for a term within or extending beyond the term of the conservatorship;

(11) enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement;

(12) grant an option involving disposition of an estate asset, to take an option for the acquisition of any asset;

(13) vote a security, in person or by general or limited proxy;

(14) pay calls, assessments, and any other sums chargeable or accruing against or on account of securities;

(15) sell or exercise stock subscription or conversion rights; to consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise;

(16) hold a security in the name of a nominee or in other form without disclosure of the conservatorship so that title to the security may pass by delivery, but the conservator is liable for any act of the nominee in connection with the stock so held;

(17) insure the assets of the estate against damage or loss, and the conservator against liability with respect to third persons;

(18) borrow money to be repaid from estate assets or otherwise; to advance money for the protection of the estate or the protected person, and for all expenses, losses, and liability sustained in the administration of the estate or because of the holding or ownership of any estate assets, and the conservator has a lien on the estate as against the protected person from advances so made;

(19) pay or contest any claim; to settle a claim by or against the estate or the protected person by compromise, arbitration, or otherwise; and to release, in whole or in part, any claim belonging to the estate to the extent that the claim is uncollectible;

(20) pay taxes, assessments, compensation of the conservator, and other expenses incurred in the collection, care, administration, and protection of the estate;

(21) allocate items of income or expense to either estate income or principal, as provided by law, including creation of reserves out of income for depreciation, obsolescence, or amortization, or for depletion in mineral or timber properties;

(22) pay any sum distributable to a protected person or the protected person's dependent, without liability to the conservator, by paying the sum to the distributee or by paying the sum for the use of the distributee either to the distributee's guardian or if none, to a relative or other person with custody of the distributee's person;

(23) employ persons, including attorneys, auditors, investment advisors, or agents, even though they are associated with the conservator to advise or assist the conservator in the performance of administrative duties; to act upon their recommendation without independent investigation; and instead of acting personally, to employ one or more agents to perform any act of administration, whether or not discretionary;

(24) prosecute or defend actions, claims or proceedings in any jurisdiction for the protection of estate assets and of the conservator in the performance of duties; and

(25) execute and deliver all instruments which will accomplish or facilitate the exercise of the powers vested in the conservator.



Sec. 13.26.285. - Distributive duties and powers of conservator.

(a) A conservator may expend or distribute income or principal of the estate without court authorization or confirmation for the support, education, care, or benefit of the protected person and the protected person's dependents in accordance with the following principles:

(1) the conservator is to consider recommendations relating to the appropriate standard of support, education, and benefit for the protected person made by a parent or guardian, if any; the conservator may not be surcharged for sums paid to persons or organizations actually furnishing support, education, or care to the protected person pursuant to the recommendations of a parent or guardian of the protected person unless the conservator knows that the parent or guardian is deriving personal financial benefit therefrom, including relief from any personal duty of support, or unless the recommendations are clearly not in the best interests of the protected person;

(2) the conservator is to expend or distribute sums reasonably necessary for the support, education, care, or benefit of the protected person with due regard to

(A) the size of the estate, the probable duration of the conservatorship, and the likelihood that the protected person, at some future time, may be fully able to manage the protected person's affairs and the estate which has been conserved;

(B) the accustomed standard of living of the protected person and members of the protected person's household;

(C) other funds or sources used for the support of the protected person;

(3) the conservator may expend funds of the estate for the support of persons legally dependent on the protected person and others who are members of the protected person's household who are unable to support themselves and who are in need of support;

(4) funds expended under this subsection may be paid by the conservator to any person, including the protected person to reimburse for expenditures which the conservator might have made, or in advance for services to be rendered to the protected person when it is reasonable to expect that they will be performed and where advance payments are customary or reasonably necessary under the circumstances.

(b) If the estate is ample to provide for the purposes implicit in the distributions authorized by (a) of this section, a conservator for a protected person other than a minor has power to make gifts to charity and other objects as the protected person might have been expected to make, in amounts which do not exceed in total for any year 20 percent of the income from the estate.

(c) When a minor who has not been adjudged disabled under AS 13.26.165(2) attains majority, the conservator, after meeting all prior claims and expenses of administration, shall pay over and distribute all funds and properties to the former protected person as soon as possible.

(d) When the conservator is satisfied that a protected person's disability (other than minority) has ceased, the conservator, after meeting all prior claims and expenses of administration, shall pay over and distribute all funds and properties to the formerly protected person as soon as possible.

(e) If a protected person dies, the conservator shall deliver to the court for safekeeping any will of the deceased protected person that may have come into the conservator's possession and inform the executor or a beneficiary named in the will that the will has been so delivered. Once a conservator knows that the protected person has died, the conservator may not exercise authority over the protected person's affairs and estate except to pay reasonable burial expenses and to preserve, account for, and transfer control of assets to a personal representative, a temporary property custodian appointed by the court, or a person authorized to take custody of personal property by affidavit under AS 13.16.680 . If, after 40 days from the death of the protected person, no other person has been appointed personal representative and no application or petition for appointment is before the court, the conservator may apply to exercise the powers and duties of a personal representative in order to proceed with administering and distributing the decedent's estate without additional or further appointment. Upon application for an order granting the powers of a personal representative to a conservator, after notice to any person demanding notice under AS 13.16.070 and to any person nominated executor in any will of which the applicant is aware, the court may order the conferral of the power upon determining that there is no objection, and endorse the letters of the conservator to note that the formerly protected person is deceased and that the conservator has acquired all of the powers and duties of a personal representative. The making and entry of an order under this section has the effect of an order of appointment of a personal representative as provided in AS 13.16.115 and 13.16.245 - 13.16.655 except that estate in the name of the conservator, after administration, may be distributed to the decedent's successors without prior retransfer to the conservator as personal representative.



Sec. 13.26.290. - Enlargement or limitation of powers of conservator.

Subject to the restrictions in AS 13.26.200 (4), the court may confer on a conservator at the time of appointment or later, in addition to the powers conferred by AS 13.26.280 and 13.26.285, any power which the court itself could exercise under AS 13.26.200 (2) and (3). The court may, at the time of appointment or later, limit the powers of a conservator otherwise conferred by AS 13.26.280 and 13.26.285 or previously conferred by the court, and may at any time relieve the conservator of any limitation. If the court limits any power conferred on the conservator by AS 13.26.280 and 13.26.285, the limitation shall be endorsed upon the letters of appointment.



Sec. 13.26.295. - Preservation of estate plan.

In investing the estate, and in selecting assets of the estate for distribution under AS 13.26.285 (a) and (b), in utilizing powers of revocation or withdrawal available for the support of the protected person, and exercisable by the conservator or the court, the conservator and the court should take into account any known estate plan of the protected person, including a will, any revocable trust of which the protected person is settlor, and any contract, transfer, or joint ownership arrangement with provisions for payment or transfer of benefits or interests at death to another or others which the protected person may have originated. The conservator may examine the will of the protected person.



Sec. 13.26.300. - Claims against estate and protected person; enforcement.

(a) A conservator shall pay from the estate all just claims against the estate and against the protected person arising before or after the conservatorship was established but before the protected person dies, upon their presentation and allowance. A claim is considered presented on the first to occur of receipt of the written statement of claim by the conservator or the filing of the claim with the court. A presented claim is allowed if it is not disallowed by written statement mailed by the conservator to the claimant within 60 days after its presentation. The presentation of a claim tolls any statute of limitations relating to the claim until 30 days after its disallowance. A claim may be presented by either of the following methods:

(1) the claimant may deliver or mail to the conservator a written statement of the claim indicating its basis, the name and address of the claimant, and the amount claimed;

(2) the claimant may file a written statement of the claim, in the form prescribed by rule, with the clerk of the court and deliver or mail a copy of the statement to the conservator.

(b) A claimant whose claim has not been paid may petition the court for determination of the claim at any time before it is barred by the applicable statute of limitation, and, upon due proof, procure an order for its allowance and payment from the estate. If a proceeding is pending against a protected person at the time of appointment of a conservator or is initiated against the protected person thereafter, the moving party must give notice of the proceeding to the conservator if the outcome is to constitute a claim against the estate.

(c) If it appears that the estate in a conservatorship is likely to be exhausted before all existing claims are paid, preference is to be given to prior claims for the care, maintenance, and education of the protected person or the protected person's dependents and existing claims for expenses of administration.



Sec. 13.26.305. - Individual liability of conservator.

(a) Unless otherwise provided in the contract, a conservator is not individually liable on a contract properly entered into in a fiduciary capacity in the course of administration of the estate unless the conservator fails to reveal the representative capacity and identify the estate in the contract.

(b) The conservator is individually liable for obligations arising from ownership or control of property of the estate or for torts committed in the course of administration of the estate only if personally at fault.

(c) Claims based on contracts entered into by a conservator in a fiduciary capacity, on obligations arising from ownership or control of the estate, or on torts committed in the course of administration of the estate may be asserted against the estate by proceeding against the conservator in the fiduciary capacity, whether or not the conservator is individually liable for them.

(d) Any question of liability between the estate and the conservator individually may be determined in a proceeding for accounting, surcharge, or indemnification, or other appropriate proceeding or action.



Sec. 13.26.310. - Termination of proceeding.

The protected person, the protected person's personal representative, the conservator, or any other interested person may petition the court to terminate the conservatorship. A protected person seeking termination is entitled to the same rights and procedures as in an original proceeding for a protective order. The court, upon determining after notice and hearing that the minority or disability of the protected person has ceased, may terminate the conservatorship. Upon termination, title to assets of the estate passes to the former protected person or to the person's successors subject to provision in the order for expenses of administration or to conveyances from the conservator to the former protected person or the person's successors, to evidence the transfer.



Sec. 13.26.315. - Payment of debt and delivery of property to foreign conservator without local proceedings.

(a) Any person indebted to a protected person, or having possession of property or of an instrument evidencing a debt, stock, or chose in action belonging to a protected person may pay or deliver to a conservator, guardian of the estate, or other like fiduciary appointed by a court of the state of residence of the protected person, upon being presented with proof of the fiduciary's appointment and an affidavit made by the fiduciary or on the fiduciary's behalf stating:

(1) that no protective proceeding relating to the protected person is pending in this state; and

(2) that the foreign conservator is entitled to payment or to receive delivery.

(b) If the person to whom the affidavit is presented is not aware of any protective proceeding pending in this state, payment or delivery in response to the demand and affidavit discharges the debtor or possessor.



Sec. 13.26.320. - Foreign conservators.

If no local conservator has been appointed and no petition in a protective proceeding is pending in this state, a domiciliary foreign conservator may file with a court in this state in a judicial district in which property belonging to the protected person is located, authenticated copies of appointment and of any official bond given. Thereafter, the domiciliary foreign conservator may exercise as to assets in this state all powers of a local conservator and may maintain actions and proceedings in this state subject to any conditions imposed upon nonresident parties generally.






Article 05 - POWERS OF ATTORNEY

Sec. 13.26.325. - , 13.26.330. Death or disability. [Repealed, Sec. 3 ch 109 SLA 1988].

Repealed or Renumbered



Sec. 13.26.332. - Statutory form power of attorney.

A person who wishes to designate another as attorney-in-fact or agent by a power of attorney may execute a statutory power of attorney set out in substantially the following form:

GENERAL POWER OF ATTORNEY

THE POWERS GRANTED FROM THE PRINCIPAL TO THE AGENT OR AGENTS IN THE

FOLLOWING DOCUMENT ARE VERY BROAD. THEY MAY INCLUDE THE POWER TO

DISPOSE, SELL, CONVEY, AND ENCUMBER YOUR REAL AND PERSONAL PROPERTY.

ACCORDINGLY, THE FOLLOWING DOCUMENT SHOULD ONLY BE USED AFTER CAREFUL

CONSIDERATION. IF YOU HAVE ANY QUESTIONS ABOUT THIS DOCUMENT, YOU

SHOULD SEEK COMPETENT ADVICE.

YOU MAY REVOKE THIS POWER OF ATTORNEY AT ANY TIME.

Pursuant to AS 13.26.338 - 13.26.353, I, __(Name of principal)__,

of __(Address of principal)__, do hereby appoint __(Name and

address of agent or agents)__, my attorney(s)-in-fact to act as

indicated below in my name, place, and stead in any way which I myself

could do, if I were personally present, with respect to the following

matters, as each of them is defined in AS 13.26.344 , to the full extent

that I am permitted by law to act through an agent:

THE AGENT OR AGENTS YOU HAVE APPOINTED WILL HAVE ALL THE POWERS

LISTED BELOW UNLESS YOU

DRAW A LINE THROUGH A CATEGORY; AND

INITIAL THE BOX OPPOSITE THAT CATEGORY

(A) real estate transactions ( )

(B) transactions involving tangible personal

property, chattels, and goods ( )

(C) bonds, shares, and commodities transactions ( )

(D) banking transactions ( )

(E) business operating transactions ( )

(F) insurance transactions ( )

(G) estate transactions ( )

(H) gift transactions ( )

(I) claims and litigation ( )

(J) personal relationships and affairs ( )

(K) benefits from government programs and military service ( )

(L) records, reports, and statements ( )

(M) delegation ( )

(N) voter registration and absentee ballot requests ( )

(O) all other matters, including those specified as follows: ( )

IF YOU HAVE APPOINTED MORE THAN ONE AGENT, CHECK ONE OF THE FOLLOWING:

( ) Each agent may exercise the powers conferred separately, without

the consent of any other agent.

( ) All agents shall exercise the powers conferred jointly, with the

consent of all other agents.

TO INDICATE WHEN THIS DOCUMENT SHALL BECOME EFFECTIVE, CHECK ONE OF THE

FOLLOWING:

( ) This document shall become effective upon the date of my

signature.

( ) This document shall become effective upon the date of my

disability and shall not otherwise be affected by my disability.

IF YOU HAVE INDICATED THAT THIS DOCUMENT SHALL BECOME EFFECTIVE ON THE

DATE OF YOUR SIGNATURE, CHECK ONE OF THE FOLLOWING:

( ) This document shall not be affected by my subsequent disability.

( ) This document shall be revoked by my subsequent disability.

IF YOU HAVE INDICATED THAT THIS DOCUMENT SHALL BECOME EFFECTIVE UPON

THE DATE OF YOUR SIGNATURE AND WANT TO LIMIT THE TERM OF THIS

DOCUMENT, COMPLETE THE FOLLOWING:

This document shall only continue in effect for ________ ( )

years from the date of my signature.

NOTICE OF REVOCATION OF THE POWERS GRANTED IN THIS DOCUMENT

You may revoke one or more of the powers granted in this document.

Unless otherwise provided in this document, you may revoke a specific

power granted in this power of attorney by completing a special power

of attorney that includes the specific power in this document that you

want to revoke. Unless otherwise provided in this document, you may

revoke all the powers granted in this power of attorney by completing a

subsequent power of attorney.

NOTICE TO THIRD PARTIES

A third party who relies on the reasonable representations of an

attorney-in-fact as to a matter relating to a power granted by a

properly executed statutory power of attorney does not incur any

liability to the principal or to the principal's heirs, assigns, or

estate as a result of permitting the attorney-in-fact to exercise the

authority granted by the power of attorney. A third party who fails to

honor a properly executed statutory form power of attorney may be

liable to the principal, the attorney-in-fact, the principal's heirs,

assigns, or estate for a civil penalty, plus damages, costs, and fees

associated with the failure to comply with the statutory form power of

attorney. If the power of attorney is one which becomes effective upon

the disability of the principal, the disability of the principal is

established by an affidavit, as required by law.

IN WITNESS WHEREOF, I have hereunto signed my name this ____

day of _____ , ____.

____________________________ Signature of Principal

Acknowledged before me at ___________________________________________

__________________________ on ______________________________.

Signature of Officer or Notary



Sec. 13.26.335. - Additional optional provisions to statutory form power of attorney.

Each of the following provisions may be included in a statutory form power of attorney:

(1) Repealed, Sec. 15 ch 83 SLA 2004.

(2) YOU MAY DESIGNATE AN ALTERNATE ATTORNEY-IN-FACT. ANY ALTERNATE

YOU DESIGNATE WILL BE ABLE TO EXERCISE THE SAME POWERS AS THE AGENT(S)

YOU NAMED AT THE BEGINNING OF THIS DOCUMENT. IF YOU WISH TO DESIGNATE

AN ALTERNATE OR ALTERNATES, COMPLETE THE FOLLOWING:

If the agent(s) named at the beginning of this document is unable or

unwilling to serve or continue to serve, then I appoint the following

agent to serve with the same powers:

First alternate or successor attorney-in-fact

_______________________________ (Name and address of alternate)

Second alternate or successor attorney-in-fact

_______________________________ (Name and address of alternate)

(3) YOU MAY NOMINATE A GUARDIAN OR CONSERVATOR. IF YOU WISH TO NOMINATE A GUARDIAN OR CONSERVATOR, COMPLETE THE FOLLOWING:

In the event that a court decides that it is necessary to appoint a guardian or conservator for me, I hereby nominate __(Name and address of person nominated)__ to be considered by the court for appointment to serve as my guardian or conservator, or in any similar representative capacity.



Sec. 13.26.338. - Completion of statutory form power of attorney.

(a) In the instrument set out in AS 13.26.332 - 13.26.335, the principal must draw a line through the text of any category for which the principal does not desire to give the agent authority.

(b) Special provisions and limitations may be imposed on the statutory form power of attorney only if they conform to the requirements of AS 13.26.347.



Sec. 13.26.341. - Applicability of provisions of statutory form power of attorney.

In the instrument set out in AS 13.26.332 - 13.26.335,

(1) if the principal has appointed more than one person to act as attorney-in-fact or agent and failed to check whether the agents may act "jointly" or "severally," the agents are required to act jointly;

(2) if the principal has failed to indicate when the instrument shall become effective, the instrument shall become effective upon the date of the principal's signature;

(3) if the principal has indicated that the instrument shall become effective upon the date of the principal's signature or has failed to indicate when the instrument shall become effective and has failed to indicate the effect of the principal's subsequent disability on the instrument, the instrument shall be revoked by the subsequent disability of the principal;

(4) if the principal has failed to indicate a specific term for the instrument, the instrument shall continue in effect until revoked.



Sec. 13.26.344. - Interpretation of provisions in statutory form power of attorney.

(a) In a statutory form power of attorney, the language conferring general authority with respect to real estate transactions shall be construed to mean that, as to an estate or interest in land of the principal, whether in the estate or elsewhere, the principal authorizes the agent to

(1) accept as a gift or as security for a loan, demand, buy, lease, receive, or otherwise acquire either ownership or possession of any estate or interest in land;

(2) sell, exchange, convey, quitclaim, release, surrender, mortgage, encumber, partition or consent to the partitioning, revoke, create or modify a trust, grant options concerning, lease or sublet, or otherwise to dispose of, an estate or interest in land;

(3) release in whole or in part, assign the whole or a part of, satisfy in whole or in part, and enforce a mortgage, encumbrance, lien, or other claim to land that exists, or is claimed to exist, in favor of the principal;

(4) do any act of management or of conservation with respect to an estate or interest in land owned, or claimed to be owned, by the principal, including by way of illustration, but not of restriction, power to insure against any casualty, liability, or loss, obtain or regain possession or protect the estate or interest, pay, compromise, or contest taxes or assessments, or apply for refunds in connection with a payment, compromise, or tax, purchase supplies, hire assistance of labor, and make repairs or alterations in the structures or land;

(5) use, develop, modify, alter, replace, remove, erect, or install structures or other improvements on land in which the principal has, or claims to have, an estate or interest;

(6) demand, receive, or obtain money or any other thing of value to which the principal is, or may become, or may claim to be entitled as the proceeds of an interest in land or of one or more of the transactions enumerated in this subsection; conserve, invest, disburse, or use anything so received for purposes enumerated in this subsection; and reimburse the agent for an expenditure properly made in the execution of the powers conferred by the statutory form power of attorney;

(7) participate in any reorganization with respect to real property and receive and hold any shares of stock or instrument of similar character received under a plan of reorganization, and act with respect to a plan of reorganization, including by way of illustration, but not of restriction, power to sell or otherwise to dispose of shares, to exercise or to sell an option, conversion, or similar right, and to vote in person by the granting of a proxy;

(8) agree and contract, in any manner, and with any person and on any terms that the agent may select, for the accomplishment of any of the purposes enumerated in this subsection, and perform, rescind, reform, release, or modify an agreement or contract made by or on behalf of the principal;

(9) execute, acknowledge, seal, and deliver a deed, revocation, declaration or modification of trust, mortgage, lease, notice, check, or other instrument that the agent considers useful for the accomplishment of any of the purposes enumerated in this subsection;

(10) prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to, a claim existing in favor of, or against, the principal based on or involving a real estate transaction or intervene in any related action;

(11) hire, discharge, and compensate an attorney, accountant, expert witness, or assistant when the agent considers that action to be desirable for the proper execution of a power described in this subsection, and for the keeping of records about that action; and

(12) do any other act or acts that the principal can do through an agent with respect to any estate or interest in land.

(b) In a statutory form power of attorney, the language conferring general authority with respect to tangible personal property, chattels, and goods transactions shall be construed to mean that, as to tangible personal property, chattels, or goods owned by the principal, whether located in the state or elsewhere, the principal authorizes the agent to

(1) accept as a gift, or as a security for a loan, reject, demand, buy, receive, or otherwise acquire either ownership or possession of chattels or goods or an interest in the tangible personal property, chattels, or goods;

(2) sell, exchange, convey, release, surrender, mortgage, encumber, pledge, hypothecate, pawn, revoke, create, or modify a trust, grant options concerning, lease or sublet to others, or otherwise dispose of tangible personal property, chattels, or goods or an interest in them;

(3) release in whole or in part, assign the whole or a part of, satisfy in whole or in part, and enforce a mortgage, encumbrance, lien, or other claim that exists, or is claimed to exist, in favor of the principal with respect to any tangible personal property, chattels, or goods or an interest in them;

(4) do any act of management or of conservation with respect to any tangible personal property, chattels, or goods or to an interest in any tangible personal property, chattels, or goods owned, or claimed to be owned, by the principal, including by way of illustration, but not of restriction, power to insure against any casualty, liability, or loss, obtain or regain possession, or protect the tangible personal property, chattels, or goods or an interest in them, pay, compromise, or contest taxes or assessments, apply for refunds in connection with a payment, compromise, or tax, move from place-to-place, store for hire or on a gratuitous bailment, use, alter, and make repairs or alterations of any tangible personal property, chattels, or goods, or an interest in them;

(5) demand, receive, and obtain money or any other thing of value to which the principal is, or may become, or may claim to be, entitled as the proceeds of any tangible personal property, chattels, or goods or of an interest in them, or of one or more of the transactions enumerated in this subsection, conserve, invest, disburse, or use anything so received for purposes enumerated in this subsection, and reimburse the agent for any expenditures properly made in the execution of the powers conferred by the power of attorney;

(6) agree and contract, in any manner, and with any person and on any terms that the agent may select, for the accomplishment of the purposes enumerated in this subsection, and perform, rescind, reform, release, or modify any agreement or contract or any other similar agreement or contract made by or on behalf of the principal;

(7) execute, acknowledge, seal, and deliver a conveyance, revocation, declaration or modification of trust, mortgage, lease, notice, check or other instrument that the agent considers useful for the accomplishment of the purposes enumerated in this subsection;

(8) prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to, a claim existing in favor of, or against, the principal based on or involving a transaction involving tangible personal property, chattels, or goods, or intervene in an action or proceeding;

(9) hire, discharge, and compensate an attorney, accountant, expert witness, or assistant when the agent considers the action to be desirable to the proper execution of a power described in this subsection, and for the keeping of records about that action;

(10) do any other act or acts that the principal can do through an agent with respect to any chattels or goods or interest in any tangible personal property, chattels, or goods.

(c) In a statutory form power of attorney, the language conferring general authority with respect to bonds, shares, and commodities transactions shall be construed to mean that, with respect to a bond, share, or commodity of the principal, whether in the state or elsewhere, the principal authorizes the agent to

(1) accept as a gift, or as a security for a loan, reject, demand, buy, receive, or otherwise acquire either ownership or possession of, a bond, share, or instrument of similar character including, by way of illustration, but not of restriction, stock in a corporation organized under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act), commodity interest, or an instrument with respect to a bond, share, or instruments of similar character, together with the interest, dividends, proceeds, or other distributions connected with a bond, share, or instrument of a similar character;

(2) sell, exchange, transfer, release, surrender, hypothecate, pledge, revoke, create, or modify a trust, grant options concerning, loan, trade in, or otherwise dispose of a bond, share, instrument of similar character, commodity interest, or a related instrument;

(3) release, assign the whole or part of, satisfy in whole or in part, and enforce a pledge, encumbrance, lien, or other claim as to a bond, share, instrument of similar character, commodity interest, or a related interest, when the pledge, encumbrance, lien, or other claim is owned, or claimed to be owned, by the principal;

(4) do any act of management or of conservation with respect to a bond, share, instrument of similar character, commodity interest, or a related instrument, owned or claimed to be owned by the principal or in which the principal has or claims to have an interest, including by way of illustration, but not of restriction, power to insure against a casualty, liability, or loss, obtain or regain possession or protect the principal's interest, pay, compromise, or contest taxes or assessments, apply for a refund in connection with a payment, compromise, or tax, consent to and participate in a reorganization, recapitalization, liquidation, merger, consolidation, sale or lease or other change in or revival of a corporation or other association, or in the financial structure of a corporation or other association, or in the priorities, voting rights, or other special rights with respect to a corporation or association, become a depositor with a protective, reorganization or similar committee of the bond, share, other instrument of similar character, commodity interest or a related instrument, belonging to the principal, make a payment reasonably incident to them, and exercise or sell an option, conversion, or similar right, or vote in person or by the granting of a proxy for the accomplishment of the purposes enumerated in this subsection;

(5) carry in the name of a nominee selected by the agent evidence of the ownership of a bond, share, other instrument of similar character, commodity interest, or related instrument belonging to the principal;

(6) employ, in any way believed to be desirable by the agent, a bond, share, other instrument of similar character, commodity interest, or a related instrument, in which the principal has or claims to have an interest, for the protection or continued operation of a speculative or margin transaction personally begun or personally guaranteed, in whole or in part, by the principal;

(7) demand, receive, or obtain money or any other thing of value to which the principal is, or may claim to be, entitled as the proceeds of an interest in a bond, share, other instrument of similar character, commodity interest or a related instrument, or of one or more of the transactions enumerated in this subsection, conserve, invest, disburse, or use anything so received for purposes enumerated in this subsection; and reimburse the agent for an expenditure properly made in the execution of the powers conferred by the statutory form power of attorney;

(8) agree and contract, in any manner, and with a broker or other person, and on terms that the agent may select, for the accomplishment of the purposes enumerated in this subsection, and perform, rescind, reform, release, or modify the agreement or contract or other similar agreement made by or on behalf of the principal;

(9) execute, acknowledge, seal, and deliver a consent, agreement, authorization, assignment, revocation, declaration or modification of trust, notice, waiver of notice, check, or other instrument that the agent considers useful for the accomplishment of the purposes enumerated in this subsection;

(10) execute, acknowledge and file a report or certificate required by law or regulation;

(11) prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to, a claim existing in favor of, or against, the principal based on or involving a bond, share, or commodity transactions, or intervene in a related action or proceeding;

(12) hire, discharge, and compensate an attorney, accountant, expert witness, or assistant when the agent considers that action to be desirable for the proper execution of the powers described in this subsection, and for the keeping of records about that action; and

(13) do any other act or acts that the principal can do through an agent, with respect to an interest in a bond, share, or other instrument of similar character, commodity, or instrument with respect to a commodity.

(d) In a statutory form power of attorney, the language conferring general authority with respect to banking transactions shall be construed to mean that, as to a banking transaction engaged in by the principal, whether in the state or elsewhere, the principal authorizes the agent to

(1) continue, modify, or terminate a deposit account or other banking arrangement made by or on the behalf of the principal before the execution of the power of attorney;

(2) open, either in the name of the agent alone or in the name of the principal alone, or in both their names jointly, a deposit account of any type in a financial institution selected by the agent, hire a safe deposit box or vault space, and enter into contracts for the procuring of other services made available by the institution that the agent considers desirable;

(3) make, sign, and deliver checks or drafts for any purpose, and withdraw funds or property of the principal deposited with or left in the custody of a financial institution, wherever located, either before or after the execution of the power of attorney;

(4) prepare financial statements concerning the assets and liabilities or income and expenses of the principal, and deliver the statements to a financial institution or person whom the agent believes to be reasonably entitled to them;

(5) receive statements, vouchers, notices, or other documents from a financial institution and act with respect to them;

(6) have free access to a safe deposit box or vault to which the principal would have access if personally present;

(7) borrow money as the agent may determine, give security out of the assets of the principal as the agent considers necessary for the borrowing, and pay, renew, or extend the time of payment of a financial institution by any other procedure made available by the institution;

(8) make, assign, endorse, discount, guarantee, and negotiate promissory notes, bills of exchange, checks, drafts, or other negotiable or nonnegotiable paper of the principal, or payable to the principal or to the principal's order, receive the cash or other proceeds of them; and accept any bill of exchange or draft drawn by any person upon the principal, and pay it when due;

(9) receive for the principal and deal in and with a negotiable or nonnegotiable instrument in which the principal has or claims to have an interest;

(10) apply for and receive letters of credit or traveler's checks from a banker or banking institution selected by the agent, giving indemnity or other agreements in connection with the applications or receipts that the agent considers desirable or necessary;

(11) consent to an extension in the time of payment with respect to commercial paper or a banking transaction in which the principal has an interest or by which the principal is, or might be, affected in any way;

(12) pay, compromise, or contest taxes or assessments and apply for refunds in connection with the payment, compromise, or contest;

(13) demand, receive, or obtain money or any other thing of value to which the principal is, or may become, or may claim to be entitled as the proceeds of any banking transaction conducted by the principal or by the agent in the execution of the powers described in this subsection, or partly by the principal and partly by the agent; conserve, invest, disburse, or use anything received for purposes enumerated in this subsection, and reimburse the agent for an expenditure properly made in the execution of the powers conferred by the statutory form power of attorney;

(14) execute, acknowledge, seal, and deliver an instrument, in the name of the principal or otherwise, that the agent considers useful for the accomplishment of a purpose enumerated in this subsection;

(15) prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to, a claim existing in favor of, or against, the principal based on or involving a banking transaction, or intervene in an action or proceeding relating to a banking transaction;

(16) hire, discharge, and compensate an attorney, accountant, expert witness, or assistant when the agent considers that the action is desirable for the proper execution of the powers described in this subsection, and for the keeping of records about that action; and

(17) do any other act or acts that the principal can do through an agent in connection with a banking transaction that does or might in any way affect the financial or other interests of the principal.

(e) In a statutory form power of attorney, the language conferring general authority with respect to business operating transactions shall be construed to mean that, with respect to a business in which the principal has an interest, whether in the state or elsewhere, the principal authorizes the agent

(1) to the extent that an agent is permitted by law to act for a principal, to discharge and perform any duty or liability and exercise any right, power, privilege, or option that the principal has, or claims to have, under a contract of partnership, whether as a general or special partner, enforce the terms of the partnership agreement for the protection of the principal that the agent considers desirable or necessary, and defend, submit to arbitration, settle, or compromise an action to which the principal is a party because of membership in a partnership;

(2) to exercise in person or by proxy or enforce a right, power, privilege, or option that the principal has as the holder of a bond, share, or other instrument of similar character, and defend, submit to arbitration, settle, or compromise an action to which the principal is a party because of a bond, share, or other instrument of similar character;

(3) with respect to a business enterprise that is owned solely by the principal,

(A) continue, modify, renegotiate, extend and terminate a contractual arrangement made with a person, firm, association, or corporation by or on behalf of the principal;

(B) determine the policy of the enterprise as to the location of the site or sites to be used for its operation, the nature and extent of the business to be undertaken by it, the methods of manufacturing, selling, merchandising, financing, accounting, and advertising to be employed in its operation, the amount and types of insurance to be carried, the mode of securing compensation and dealing with accountants, attorneys, and employees required for its operation, agree and contract, in any manner, and with any person and on any terms, that the agent considers desirable or necessary to carry out any or all of the decisions of the agent as to policy, and perform, rescind, reform, release, or modify an agreement or contract or any other similar agreement or contract made by or on behalf of the principal;

(C) change the name or form of organization under which the business is operated and enter into a partnership agreement with others or organize a corporation to take over the operation of the business, or any part of it, that the agent considers desirable or necessary;

(D) demand and receive all money that is or may become due to the principal, or that may be claimed by the principal or on the principal's behalf, in the operation of the enterprise, and control and disburse the funds in the operation of the enterprise in any way that the agent considers desirable or necessary, and engage in banking transactions that the agent considers desirable or necessary to carry out the execution of the powers of the agent described in this subparagraph;

(4) prepare, sign, file, and deliver all reports, compilations of information, returns, and other papers with respect to a business operating transaction of the principal that is required by a government agency or that the agent considers desirable or necessary for any purpose, and make any payments with respect to the agency;

(5) pay, compromise, or contest taxes or assessments and do any act or acts that the agent considers desirable or necessary to protect the principal from illegal or unnecessary taxation, fines, penalties, or assessments in connection with the business operations;

(6) demand, receive, or obtain money or any other thing of value to which the principal is or may claim to be entitled as the proceeds of a business operation of the principal, conserve, invest, disburse, and use anything so received for purposes enumerated in this subsection, and reimburse the agent for expenditures properly made in the execution of the powers conferred by the statutory form power of attorney;

(7) execute, acknowledge, seal, and deliver a deed, assignment, mortgage, lease, notice, consent, agreement, authorization check, or other instrument that the agent considers useful for the accomplishment of any of the purposes enumerated in this subsection;

(8) prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to, a claim existing in favor of, or against, the principal based on or involving a business operating transaction or intervene in a related action;

(9) hire, discharge, and compensate an attorney, accountant, expert witness, or assistant when the agent reasonably believes that the action is desirable for the proper execution of the powers described in this subsection, and for the keeping of records about that action; and

(10) do any other act or acts that the principal can do through an agent in connection with a business operated by the principal that the agent considers desirable or necessary for the furtherance or protection of the interests of the principal.

(f) In a statutory form power of attorney, the language conferring general authority with respect to insurance transactions shall be construed to mean that, as to a contract of insurance in which the principal has an interest, whether in the state elsewhere, the principal authorizes the agent to

(1) continue, pay the premium or assessment on, modify, rescind, release, or terminate any contract of life, accident, health, disability, or liability insurance, or any combination of insurance, procured by or on behalf of the principal before the creation of the agency that insures either the principal or any other person without regard to whether the principal is or is not a beneficiary under the insurance coverage;

(2) procure new, different, or additional contracts on the life of the principal or protecting the principal with respect to ill health, disability, accident, or liability of any sort, select the amount, the type of insurance contract, and the mode of payment under each policy, pay the premium or assessment on, modify, rescind, release, or terminate a contract so procured by the agent; and designate the beneficiary of the contract of insurance, except that the agent cannot be the beneficiary unless the agent is spouse, child, grandchild, parent, brother, or sister of the principal;

(3) apply for and receive a loan on the security of the contract of insurance, whether for the payment of a premium or for the procuring of cash; surrender and receive the cash surrender value; exercise an election as to beneficiary or mode of payment, change the manner of paying premiums, change or convert the type of insurance contract with respect to any insurance that the principal has, or claims to have, as to any power described in this subsection; and change the beneficiary of a contract of insurance, except that the agent cannot be the new beneficiary unless the agent is spouse, child, grandchild, parent, brother, or sister of the principal;

(4) demand, receive, or obtain money or any other thing of value to which the principal is, or may become, or may claim to be entitled as the proceeds of a contract of insurance or of one or more of the transactions enumerated in this subsection; conserve, invest, disburse, or use anything received for purposes enumerated in this subsection and reimburse the agent for expenditures properly made in the execution of the powers conferred by the statutory form power of attorney;

(5) apply for and procure available government aid in the guaranteeing or paying of premiums of a contract of insurance on the life of the principal;

(6) sell, assign, hypothecate, borrow upon, or pledge the interest of the principal in any contract of insurance;

(7) pay, from the proceeds of an insurance contract or otherwise, compromise, or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or the proceeds of or liability accruing by reason of a tax or assessment;

(8) agree and contract, in any manner and with any person and on any terms that the agent may select, for the accomplishment of the purposes enumerated in this subsection, and perform, rescind, reform, release, or modify any agreement or contract;

(9) execute, acknowledge, seal, and deliver any consent, demand, request, application, agreement, indemnity, authorization, assignment, pledge, notice, check, receipt, waiver, or other instrument that the agent considers useful for the accomplishment of a purpose enumerated in this subsection;

(10) continue, procure, pay the premium or assessment on, modify, rescind, release, terminate, or otherwise deal with any contract of insurance, other than those enumerated in (1) and (2) of this subsection, or any combination of insurance; and do any act with respect to the contract or with respect to its proceeds or enforcement that the agent considers desirable or necessary for the promotion or protection of the interests of the principal;

(11) prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of, or against, the principal based on or involving an insurance transaction, or intervene in an action relating to an insurance transaction;

(12) hire, discharge, and compensate an attorney, accountant, expert witness, or assistant when the agent considers the action to be desirable for the proper execution of a power described in this subsection, and for the keeping of records about that action; and

(13) do any other act or acts that the principal can do through an agent in connection with procuring, supervising, managing, modifying, enforcing, and terminating contracts of insurance in which the principal is the insured or has an interest.

(g) In a statutory form of attorney, the language conferring general authority with respect to estate transactions shall be construed to mean that, with respect to an estate of a decedent, absentee, minor, incompetent, or the administration of a trust or other fund, whether in the state or elsewhere, the principal authorizes the agent

(1) to the extent that an agent is permitted by law to act for a principal, apply for and procure, in the name of the principal, authority to act as a fiduciary of any sort;

(2) to the extent that an agent is permitted by law to act for a principal, represent and act for the principal in all ways and in all matters affecting any estate of a decedent, absentee, minor, or incompetent, or any trust or other fund, out of which the principal is entitled, or claims to be entitled, to some share or payment, or with respect to which the principal is a fiduciary;

(3) to accept, reject, disclaim, receive, give a receipt for, sell, assign, release, pledge, exchange, or consent to a reduction in or modification of, a gift, bequest, devise, inheritance, or any interest in a share in or payment from an estate, trust, or other fund, including an interest in any jointly-owned real or personal property or proceeds from an insurance policy;

(4) to demand, receive, or obtain money or any other thing of value to which the principal is, or may become, or may claim to be entitled by reason of the death of a person or of any testamentary disposition or trust, or by reason of the administration of the estate of a decedent or absentee, or of a guardianship of a minor or incompetent or the administration of any trust or other fund; initiate, participate in, and oppose a proceeding to ascertain the meaning, validity, or effect of any deed, will, declaration of trust, or other transaction affecting in any way the interest of the principal; initiate, participate in, and oppose a proceeding for the removal, substitution, or surcharge of a fiduciary; conserve, invest, disburse, or use anything received for purposes enumerated in this subsection; and reimburse the agent for expenditures properly made in the execution of the powers conferred by the statutory form powers of attorney;

(5) to prepare, sign, file, and deliver all reports, compilations of information, returns, or papers with respect to an interest had or claimed by or on behalf of the principal in an estate, trust, or other fund; pay, compromise, or contest, and apply for refunds in connection with a tax or assessment with respect to any interest had or claimed by or on behalf of the principal in an estate, trust, or other fund or by reason of the death of any person, or with respect to property in which the principal had or claimed an interest;

(6) to agree and contract, in any manner and with any person and on any terms that the agent may select, for the accomplishment of the purposes enumerated in this subsection, and perform, rescind, reform, release, or modify an agreement or contract or any other similar agreement or contract made by or on behalf of the principal;

(7) to execute, acknowledge, verify, seal, file, and deliver a consent, designation, pleading, notice, demand, election, conveyance, release, assignment, check, pledge, waiver, admission of service, notice of appearance, or any other instrument that the agent considers useful for accomplishment of any of the purposes enumerated in this subsection;

(8) to submit to arbitration or settle, and propose or accept a compromise with respect to, a controversy or claim that affects the estate of a decedent, absentee, minor, or incompetent, or the administration of a trust or other fund, in any one of which the principal has, or claims to have, an interest, and do any act that the agent considers desirable or necessary to carry out the compromise;

(9) to hire, discharge, and compensate an attorney, accountant, expert witness, or assistant when the agent considers the action to be desirable for the proper execution of any of the powers described in this subsection, and for the keeping of records about that action; and

(10) to do any other act or acts that the principal can do through an agent, with respect to the estate of a decedent, absentee, minor, or incompetent, or the administration of a trust or other fund, in any one of which the principal has, or claims to have, an interest with respect to which the principal is a fiduciary.

(h) In a statutory form power of attorney, the language conferring general authority with respect to gift transactions shall be construed to mean that, as to a gift that is made outright, in trust, in custodial account, or otherwise, in which the principal is interested, whether the object of the gift is located in the state or elsewhere, the principal authorizes the agent to

(1) make gifts from any or all of the principal's real and personal property, and in the kinds or shares that the agent considers prudent for any purpose, except that the agent or a person whom the agent has a legal obligation to support when the gift is in full or partial satisfaction of that obligation may not be the beneficiary of the gift unless the principal specifically provides under subdivision (o) of the statutory form power of attorney that the agent or the person whom the agent has a legal obligation to support may be the beneficiary of the gift if authorized;

(2) submit to arbitration or settle, and to propose or accept a compromise with respect to a controversy or claim that affects the gift;

(3) hire, discharge, and compensate an attorney, accountant, expert witness, or assistant when the agent considers the action to be desirable for the proper execution of the powers described in the subsection, and for the keeping of records about that action;

(4) do any other act or acts that the principal can do through an agent, with respect to any gift.

(i) In a statutory form power of attorney, the language conferring general authority with respect to claims and litigation shall be construed to mean that, as to any claim or litigation, whether arising in the state or elsewhere, the principal authorizes the agent to

(1) assert and prosecute before any court, administrative board, department, or other tribunal a cause of action, claim, counterclaim, offset, or defense that the principal has, or claims to have, against an individual, partnership, association, corporation, government, or other person or instrumentality, including, by way of illustration, and not of restriction, power to sue for the recovery of land or of any other thing of value, for the recovery of damages sustained by the principal in any manner for damages sustained as a result of the refusal of a third party to honor the power of attorney, for the elimination or modification of tax liability, for an injunction, for specific performance, or for any other relief;

(2) bring an action to determine adverse claims, intervene or interplead in an action or proceeding, and act in litigation as amicus curiae;

(3) in connection with any legal action, apply for and, if possible, procure preliminary, provisional, or intermediate relief, and resort to and use any available procedure to obtain and satisfy a judgment, order, or decree;

(4) in connection with any legal action, perform an act that the principal might perform, including by way of illustration and not of restriction, acceptance of tender, offer of judgment, admission of facts, submission of a controversy on an agreed statement of facts, consent to examination before trial, and generally bind the principal in the conduct of any litigation or controversy that the agent considers desirable;

(5) submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of or against the principal, or any litigation to which the principal is or may become or be designated a party;

(6) waive the insurance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon whom process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, appeal to appellate tribunals, procure and give surety and indemnity bonds that the agent finds desirable or necessary, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument that the agent considers desirable or necessary in connection with the prosecution, settlement, or defense of a claim by or against the principal or of any litigation to which the principal is or may become or be designated a party;

(7) appear for, represent, and act for the principal with respect to bankruptcy or insolvency proceedings whether of the principal or of some other person, with respect to a reorganization proceeding, or with respect to a receivership or application for the appointment of a receiver or trustee that affects an interest of the principal in any land, chattel, bond, share, commodity interest, or other thing of value;

(8) hire, discharge, and compensate an attorney, accountant, expert witness, or assistant when the agent reasonably believes the action to be desirable for the proper execution of any of the powers described in this subsection;

(9) pay, from funds in the agent's control or for the account of the principal, any judgment against the principal or any settlement that may be made in connection with a transaction enumerated in this subsection, and receive and conserve any money or other thing of value paid in settlement of or as proceeds of one or more of the transactions enumerated in this subsection, and receive, endorse, and deposit checks; and

(10) do any other act or acts that the principal can do through an agent in connection with a claim by or against the principal or with litigation to which the principal is or may become or be designated a party.

(j) In a statutory form power of attorney, the language conferring general authority with respect to personal relationships be construed to mean that, as to real and personal property owned by the principal, whether in the state or elsewhere, the principal authorizes the agent to

(1) do all acts necessary to maintain the customary standard of living of the spouse, children, and other dependents of the principal, including by way of illustration and not by way of restriction, power to provide living quarters by purchase, lease, or by other contract, or by any payment of the operating costs, including interest, amortization payments, repairs, and taxes, of premises owned by the principal and occupied by the principal's family or dependents, to provide normal domestic help for the operation of the household, to provide usual vacations and usual travel expenses, to provide usual educational facilities, and to provide funds for all the current living costs of the spouse, children, and other dependents, including, among other things, shelter, clothing, food, and incidentals;

(2) provide, whenever necessary, medical, dental, and surgical care, hospitalization, and custodial care for the spouse, children, and other dependents of the principal;

(3) continue whatever provision has been made by the principal for the principal's spouse, children, and other dependents, with respect to automobiles, or other means of transportation, including by way of illustration, but not by way of restriction, power to license, insure, and replace automobiles owned by the principal and customarily used by the spouse, children, or other dependents of the principal;

(4) continue whatever charge accounts have been opened for the convenience of the principal's spouse, children, or other dependents, open any new accounts that the agent considers desirable to accomplish the purposes enumerated in this subsection, and pay the items charged on these accounts by a person authorized or permitted by the principal to make the charges;

(5) continue the discharge of any services or duties assumed by the principal to a parent, relative, or friend of the principal;

(6) supervise, enforce, defend, or settle any claim by or against the principal arising out of property damages or personal injuries suffered by or caused by the principal, or under any circumstance that the resulting loss will or may fall on the principal;

(7) continue payments incidental to the membership or affiliation of the principal in a church, club, society, order, or other organization, or continue contributions to the organization;

(8) demand, receive, or obtain money or any other thing of value to which the principal is or may become or may claim to be entitled as remuneration for services performed, or as a stock dividend or distribution, or as interest or principal upon indebtedness, or as a periodic distribution of profits from any partnership or business in which the principal has or claims an interest, and endorse, collect, or otherwise realize upon an instrument for the payment received;

(9) prepare, execute, and file all tax, social security, unemployment insurance, and information returns required by the laws of the United States or of any state or subdivision, or of any foreign government; prepare, execute, and file all other papers and instruments that the agent considers desirable or necessary for the safeguarding of the principal against excess or illegal taxation or against penalties imposed for claimed violation of a law or regulation; and pay, compromise, or contest or apply for refunds in connection with a tax or assessment for which the principal is or may be liable;

(10) use an asset of the principal to perform a power enumerated in this subsection, including by way of illustration and not by way of restriction, power to draw money by check or otherwise from a bank deposit of the principal, to sell land or a chattel, bond, share, commodity interest, or other asset of the principal, to borrow money, and to pledge as security for the loan any asset, including insurance, that belongs to the principal;

(11) execute, acknowledge, verify, seal, file, and deliver an application, consent, petition, notice, release, waiver, agreement or other instrument that the agent considers useful to accomplish a purpose enumerated in this subsection;

(12) prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of, or against, the principal based on or involving a transaction enumerated in this subsection, or intervene in any action or proceeding related to a transaction;

(13) hire, discharge, and compensate an attorney, accountant, expert witness, or assistant when the agent considers the action to be desirable for the proper execution of any of the powers described in this subsection, and for the keeping of records, about that action; and

(14) do any other act or acts that the principal can do through an agent, for the welfare of the spouse, children, or dependents of the principal or for the preservation and maintenance of the other personal relationships of the principal to a parent, relative, friend, or organization.

(k) In a statutory form power of attorney, the language conferring general authority with respect to benefits from government programs and military service shall be construed to mean that, whether the benefits from the government programs or military service have accrued to the principal in the state or elsewhere, the principal authorizes the agent to

(1) prepare and execute vouchers, applications, requests, forms, and other legal documents in the name of the principal for all benefits, bonuses, dividends, allowances, and reimbursements payable under any government program or military service of the United States, a state, or a subdivision, and receive, endorse, and collect the proceeds of a check payable to the order of the principal drawn on the treasurer or other fiscal officer or depositary of the United States, a state, or a subdivision;

(2) take possession and order the removal and shipment of property of the principal from any post, warehouse, depot, dock, or other place or storage or safekeeping and execute and deliver any release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument that the agent considers desirable or necessary for that purpose;

(3) prepare, file, and prosecute the claim of the principal to any benefit or assistance to which the principal is, or claims to be, entitled under the provisions of a statute or regulation of the United States, a state, or a subdivision;

(4) receive the financial proceeds of a claim of the type described in this subsection; conserve, invest, disburse or use anything received for purposes enumerated in this subsection; and reimburse the agent for expenditures properly made in the execution of the powers conferred by the statutory form power of attorney;

(5) prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of, or against, the principal based on or involving a benefit from a government program or military service, or intervene in an action relating to a claim;

(6) hire, discharge, or compensate an attorney, accountant, expert witness, or assistant when the agent considers that action to be desirable for the proper execution of any of the powers described in this subsection; and

(7) do any other act or acts that the principal can do through an agent, and which the agent considers desirable or necessary to assure to the principal and to the dependents of the principal, the maximum possible benefit from the government programs or military service of the United States, a state, or a subdivision.

(l) [Repealed, Sec. 15 ch 83 SLA 2004].

(m) In a statutory form power of attorney, the language conferring general authority with respect to records, reports, and statements shall be construed to mean that, with respect to a record, report, or statement concerning the affairs of the principal, whether arising in the state or elsewhere, the principal authorizes the agent to

(1) keep records of cash received and disbursed for or on account of the principal, of all credits and debits to the account of the principal, and of all transactions affecting the assets and liabilities of the principal;

(2) prepare, execute, and file all tax, social security, unemployment insurance, and information returns required by the laws of the United States, a state, or a subdivision, or of any foreign government, and prepare, execute, and file all other papers and instruments that the agent considers desirable or necessary for the safeguarding of the principal against excess or illegal taxation or against penalties imposed for claimed violation of a law or regulation;

(3) prepare, execute, and file a record, report, or statement that the agent considers desirable or necessary for the safeguarding or maintenance of the principal's interest with respect to price, rent, wage, or rationing control, or any other governmental activity;

(4) hire, discharge, or compensate an attorney, accountant, or assistant when the agent reasonably believes the action to be desirable for the proper execution of the powers described in this subsection; and

(5) do any other act or acts that the principal can do through an agent in connection with the preparation, execution, filing, storage, or other use of any records, reports, or statements of or concerning the principal's affairs.

(n) In a statutory form power of attorney, the language conferring general authority with respect to delegation shall be construed to mean that the principal gives the agent full and unqualified authority to delegate a power set out in AS 13.26.332 - 13.26.356 to a person whom the agent may select.

(o) In a statutory form power of attorney, the language conferring general authority with respect to all other matters shall be construed to mean that the principal authorizes the person designated in the power of attorney to act as an agent of the principal with respect to

(1) matters specifically described as other matters in the statutory form power of attorney; and

(2) any other matter that is not enumerated in or excluded by this section and that the principal can lawfully do through an agent.

(p) In a statutory form power of attorney, the language conferring general authority with regard to voter registration and absentee ballot requests shall be construed to mean that the principal authorizes the agent to register the principal to vote or request an absentee ballot for the principal.



Sec. 13.26.347. - Validity of modified statutory form power of attorney.

A power of attorney that satisfies the requirements of AS 13.26.332 - 13.26.344 is not prevented from being a statutory form power of attorney by the fact that it also contains additional language that

(1) eliminates from the power of attorney one or more of the powers enumerated in one or more of the subsections of AS 13.26.344 with respect to a section of the statutory form power of attorney that is not eliminated by the principal;

(2) supplements one or more of the powers enumerated in one or more of the subsections of AS 13.26.344 with respect to a section of the statutory form power of attorney that is not eliminated by the principal by specifically listing additional powers of the agent; or

(3) makes an additional provision that is not substantially inconsistent with the other provisions of the statutory form power of attorney.



Sec. 13.26.350. - When statutory form power of attorney is not affected by disability or incompetence of principal.

(a) The subsequent disability or incompetence of a principal does not revoke or terminate the authority of an attorney-in-fact who acts under a power of attorney in a writing executed by a principal if the writing contains the words "This power of attorney shall become effective upon the disability of the principal," or contains the words "This power of attorney shall not be affected by the subsequent disability of the principal," or words substantially similar showing the intent of the principal that the authority conferred shall be exercisable notwithstanding the principal's subsequent disability, incompetence, or uncertainty as to whether the principal is dead or alive.

(b) An act done by an attorney-in-fact under a power granted in a power of attorney under AS 13.26.332 - 13.26.344 during a period of disability, incompetence, or uncertainty as to whether the principal is dead or alive has the same effect and enures to the benefit of and binds a principal and the principal's distributees, devisees, legatees, and personal representatives as if the principal were competent and not disabled. If a conservator is later appointed for the principal, during the continuance of the appointment the attorney-in-fact shall account to the conservator rather than to the principal. The conservator has the same power the principal would have if the principal were not disabled or incompetent to revoke, suspend, or terminate the power of attorney.



Sec. 13.26.353. - Provisions applicable to statutory form power of attorney.

(a) For purposes of AS 13.26.332 - 13.26.344,

(1) the disability of a principal shall be established by affidavit stating that the principal's ability to receive and evaluate information, or to communicate decisions, is impaired as a result of mental illness, mental deficiency, physical illness, physical disability, advanced age, use of drugs, chronic intoxication, or other similar medical or psychological reason, to such an extent that the principal is unable to manage the principal's property or affairs;

(2) the affidavit shall be signed by two physicians or similarly qualified medical professionals who have personally examined the principal; however, the affidavit may be signed by only one physician or similarly qualified medical professional if only one physician or similarly qualified medical professional is available and the affidavit executed by the person so states.

(b) A third party who relies on the reasonable representations of an attorney-in-fact designated under AS 13.26.332 - 13.26.344 as to a matter relating to a power granted by a properly executed statutory form power of attorney does not incur a liability to the principal or the principal's heirs, assigns, or estate as a result of permitting the attorney-in-fact to exercise the authority granted by the power of attorney.

(c) A third party shall honor the terms of a properly executed statutory form power of attorney. A third party who fails to honor a properly executed statutory form power of attorney may be liable in a civil action to the principal, the attorney-in-fact, or the principal's heirs, assigns, or estate for a civil penalty not to exceed $1,000, plus the actual damages, costs, and fees associated with the failure to comply with the statutory form power of attorney. The civil action shall be the exclusive remedy at law for damages.



Sec. 13.26.356. - Powers of attorney not revoked until notice of death or disability.

(a) The death, disability or incompetence of a principal who has executed a power of attorney in writing does not revoke or terminate the agency as to the attorney-in-fact, agent, or other person who, without actual knowledge of the death, disability, or incompetence of the principal, acts in good faith under the power of attorney or agency. Action so taken, unless otherwise invalid or unenforceable, binds the principal and the heirs, devisees, and personal representatives of the principal.

(b) An affidavit executed by the attorney-in-fact or agent stating that the attorney-in-fact or agent did not have, at the time of doing an act under the power of attorney, actual knowledge of the revocation or termination of the power of attorney by death, disability or incompetence, is, in the absence of fraud, conclusive proof of the nonrevocation or nontermination of the power at that time. If the exercise of the power requires execution and delivery of an instrument that is recordable, the affidavit when authenticated for record is likewise recordable.

(c) A special power of attorney created before September 4, 1988 shall be construed to grant the attorney-in-fact the powers set out in that special power of attorney.



Sec. 13.26.358. - Powers of attorney held by public home care providers.

(a) A public home care provider may not accept a designation as attorney-in-fact or agent by general or special power of attorney for an individual to whom the provider furnishes services unless the designation is held jointly with another individual who is not a public home care provider.

(b) In this section, "public home care provider" has the meaning given in AS 47.05.017 (c).






Article 06 - PUBLIC GUARDIANS

Sec. 13.26.360. - Purpose.

The legislature recognizes that many Alaskans, for reasons of incapacity or minority, are in need of a guardian or conservator. Often these persons cannot find a person able and willing to serve as guardian or conservator. The legislature intends through AS 13.26.360 - 13.26.410 to establish the function of public guardian for the purpose of furnishing guardianship and conservatorship services. It further intends by establishing this function to provide assistance to guardians throughout the state in securing necessary services for their wards and to assist the courts, attorneys, visitors, respondents, and proposed guardians in the orderly and expeditious handling of guardianship proceedings.



Sec. 13.26.370. - Public guardian.

(a) The office of public advocacy (AS 44.21.400 ) shall serve as the public guardian.

(b) A court may order the public guardian to act as full guardian, partial guardian, conservator, or special conservator for a person who is determined under this chapter to be in need of guardianship or conservatorship service if no person or private guardianship association is willing and qualified to perform the function.



Sec. 13.26.380. - Powers and duties of public guardian.

(a) The public guardian has the same powers and duties with respect to the public guardian's wards and protected persons as a private guardian or conservator.

(b) The public guardian, when appointed as guardian or conservator, shall endeavor, for as long as practical, to find a suitable private guardian or conservator for the public guardian's ward or protected person. For each ward and protected person, the public guardian shall include in its annual report under AS 13.26.118 (a) to the court having jurisdiction of the ward or protected person information on the availability of a private guardian or conservator.

(c) The public guardian shall

(1) establish and maintain relationships with governmental, public, and private agencies, institutions, and organizations to assure the most effective guardianship or conservatorship program for each ward and protected person;

(2) visit each of the public guardian's wards and protected persons at least once every quarter to monitor their welfare;

(3) keep and maintain financial and statistical records of all cases in which the public guardian provides guardianship or conservatorship services;

(4) provide information and referrals to the public regarding guardianship and conservatorship proceedings, but not information that would identify a particular case;

(5) assist guardians and court-appointed visitors of wards and respondents in the preparation and revision of guardianship plans and reports;

(6) assist guardians to understand the disabilities of wards and to foster the increased independence of wards;

(7) assist guardians in securing the rights, benefits, and services to which their wards are entitled;

(8) develop and maintain a current listing of public and private medical, mental health, social advocacy, educational, rehabilitative, counseling, therapeutic, homemaking, recreational, and financial services and programs available to assist wards and protected persons and their families.

(d) The public guardian may

(1) contract for services necessary to carry out the duties of the public guardian's office;

(2) accept the services of volunteer workers or consultants and reimburse them for their necessary expenses.



Sec. 13.26.390. - Intervention by public guardian.

The public guardian may, on the public guardian's own motion or at the request of the court, intervene in a guardianship or conservatorship proceeding if the public guardian or the court considers the intervention to be justified because

(1) an appointed guardian or conservator is not fulfilling duties;

(2) the estate is subject to waste as a result of the costs of the guardianship or conservatorship;

(3) a willing and qualified guardian or conservator is not available; or

(4) the best interests of the ward, respondent, protected person, or person who is the subject of a conservatorship proceeding require the intervention.



Sec. 13.26.400. - Staff; delegation of powers and duties.

The public guardian may employ staff and delegate to members of the staff or to volunteers the powers and duties as guardian or conservator and other powers and duties under this chapter. However, the public guardian retains responsibility for the proper performance of the delegated powers and duties. All delegations shall be to persons who meet the eligibility requirements of AS 13.26.145 .



Sec. 13.26.410. - Allocation of costs of public guardian.

(a) The commissioner of administration may establish by regulation a schedule of reasonable fees for the costs of the public guardian's services. The fee schedule established may be based upon the ability of the ward or protected person to pay for guardian services but may not exceed the actual cost of providing public guardian services. The office of public advocacy shall charge and collect the fees established under this subsection, but may waive collection of a fee upon a finding that collection is not economically feasible or in the public interest.

(b) [Repealed, Sec. 79 ch 63 SLA 1993].

(c) The public guardian may investigate the financial status of (1) a person who requests the appointment of the public guardian as the person's guardian or conservator; and (2) a ward for whom a court has appointed the public guardian.

(d) The public guardian may require a person described in (c) of this section to execute and deliver written requests or authorizations necessary under law to provide the public guardian with access to records of public or private sources, otherwise confidential, needed to evaluate the person's financial eligibility. The public guardian may, upon request and without payment of fees otherwise required by law, obtain information from any office of the state or of a political subdivision or agency of the state that possesses public records.

(e) The reasonable value of the services rendered without cost to the ward or protected person shall be allowed as a claim against the estate upon the death of the ward or protected person.

(f) The annual estimated balance in the account maintained under AS 37.05.142 may be used by the legislature to make appropriations to the Department of Administration to carry out the purposes of AS 44.21.400 - 44.21.410 (office of public advocacy).









Chapter 13.30. - ADMINISTRATION AND SETTLEMENT OF ESTATES



Chapter 13.31. - NONPROBATE TRANSFERS



Chapter 13.33. - NONPROBATE TRANSFERS

Article 01 - PROVISIONS RELATING TO EFFECT OF DEATH

Sec. 13.33.101. - Nonprobate transfers on death.

(a) A provision for a nonprobate transfer on death in an insurance policy, contract of employment, bond, mortgage, promissory note, certificated or uncertificated security, account agreement, custodial agreement, deposit agreement, compensation plan, pension plan, individual retirement plan, employee benefit plan, trust, conveyance, deed of gift, marital property agreement, or other written instrument of a similar nature is nontestamentary. This subsection includes a written provision that

(1) money or other benefits due to, controlled by, or owned by a decedent before death must be paid after the decedent's death to a person whom the decedent designates either in the instrument or in a separate writing, including a will, executed either before or at the same time as the instrument, or later;

(2) money due or to become due under the instrument ceases to be payable in the event of death of the promisee or the promisor before payment or demand; or

(3) property controlled by or owned by the decedent before death that is the subject of the instrument passes to a person the decedent designates either in the instrument or in a separate writing, including a will, executed either before or at the same time as the instrument, or later.

(b) An instrument referred to in (a) of this section may designate as a beneficiary, payee, or owner, a trustee named or to be named in the will of the person entitled to make the designation. The designation may be made before or after the execution of the designator's will. It is not necessary to the validity of the underlying trust that there be in existence a trust corpus other than the right to receive benefits or to exercise the rights resulting from the designation.

(c) This section does not limit rights of creditors under other laws of this state.






Article 02 - MULTIPLE-PERSON ACCOUNTS

Sec. 13.33.201. - Definitions.

In AS 13.33.201 - 13.33.227,

(1) "account" means a contract of deposit between a depositor and a financial institution and includes a checking account, savings account, certificate of deposit, and share account;

(2) "agent" means a person authorized to make account transactions for a party;

(3) "beneficiary" means a person named as one to whom sums on deposit in an account are payable on request after death of all parties or for whom a party is named as trustee;

(4) "financial institution" means an organization authorized to do business under state or federal laws relating to financial institutions, and includes a bank, trust company, savings bank, building and loan association, savings and loan company or association, and credit union;

(5) "multiple-party account" means an account payable on request to one or more of two or more parties whether or not a right of survivorship is mentioned;

(6) "party" means a person who, by the terms of an account, has a present right, subject to request, to payment from the account other than as a beneficiary or agent;

(7) "payment" of sums on deposit includes withdrawal, payment to a party or third person pursuant to check or other request, and a pledge of sums on deposit by a party, or a setoff, reduction, or other disposition of all or part of an account pursuant to a pledge;

(8) "POD designation" means the designation of

(A) a beneficiary in an account payable on request to one party during the party's lifetime and on the party's death to one or more beneficiaries, or to one or more parties during their lifetime and on death of all of them to one or more beneficiaries; or

(B) a beneficiary in an account in the name of one or more parties as trustee for one or more beneficiaries if the relationship is established by the terms of the account and there is no subject of the trust other than the sums on deposit in the account, whether or not payment to the beneficiary is mentioned;

(9) "receive," as it relates to notice to a financial institution, means receipt in the office or branch office of the financial institution in which the account is established, but if the terms of the account require notice at a particular place, in the place required;

(10) "request" means a request for payment complying with all terms of the account, including special requirements concerning necessary signatures and regulations of the financial institution; but, for purposes of AS 13.33.201 - 13.33.227, if terms of the account condition payment on advance notice, a request for payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for payment;

(11) "sums on deposit" means the balance payable on an account, including interest and dividends earned, whether or not included in the current balance, and deposit life insurance proceeds added to the account by reason of death of a party;

(12) "terms of the account" includes the deposit agreement and other terms and conditions, including the form, of the contract of deposit.



Sec. 13.33.202. - Limitation on scope.

AS 13.33.201 - 13.33.227 do not apply to

(1) an account established for a partnership, joint venture, or other organization for a business purpose;

(2) an account controlled by one or more persons as an agent or trustee for a corporation, unincorporated association, or charitable or civic organization; or

(3) a fiduciary or trust account in which the relationship is established other than by the terms of the account.



Sec. 13.33.203. - Types of account; existing accounts.

(a) An account may be for a single party or multiple parties. A multiple-party account may be with or without a right of survivorship between the parties. Subject to AS 13.33.212 (c), either a single-party account or a multiple-party account may have a POD designation, an agency designation, or both.

(b) An account established before, on, or after January 1, 1997, whether in the form prescribed in AS 13.33.204 or in another form, is either a single-party account or a multiple-party account, with or without right of survivorship, and with or without a POD designation or an agency designation, within the meaning of AS 13.33.201 - 13.33.227 and is governed by AS 13.33.201 - 13.33.227.



Sec. 13.33.204. - Forms.

(a) A contract of deposit that contains provisions in substantially the following form establishes the type of account provided, and the account is governed by the provisions of AS 13.33.201 - 13.33.227 applicable to an account of that type:

UNIFORM SINGLE- OR MULTIPLE-PARTY ACCOUNT FORM PARTIES

(Name one or more parties):

___________________________________ _____________________________

OWNERSHIP (Select one and initial):

________ SINGLE-PARTY ACCOUNT

________ MULTIPLE-PARTY ACCOUNT

Parties own the account in proportion to net contributions unless there

is clear and convincing evidence of a different intent.

RIGHTS AT DEATH (Select one and initial):

________ SINGLE-PARTY ACCOUNT

At death of party, ownership passes as part of party's estate.

________ SINGLE-PARTY ACCOUNT WITH POD (PAY ON DEATH) DESIGNATION

(Name one or more beneficiaries):

___________________________________ _____________________________

At death of party, ownership passes to POD beneficiaries and is not

part of party's estate.

________ MULTIPLE-PARTY ACCOUNT WITH RIGHT OF SURVIVORSHIP

At death of party, ownership passes to surviving parties.

________ MULTIPLE-PARTY ACCOUNT WITH RIGHT OF SURVIVORSHIP AND POD (PAY

ON DEATH) DESIGNATION

(Name one or more beneficiaries):

___________________________________ _____________________________

At death of last surviving party, ownership passes to POD beneficiaries

and is not part of last surviving party's estate.

________ MULTIPLE-PARTY ACCOUNT WITHOUT RIGHT OF SURVIVORSHIP

At death of party, deceased party's ownership passes as part of

deceased party's estate.

AGENCY (POWER OF ATTORNEY) DESIGNATION (Optional)

Agents may make account transactions for parties but do not have

ownership or rights at death unless named as POD beneficiaries. (To add

agency designation to account, name one or more agents):

___________________________________ _____________________________

(Select one and initial):

________ AGENCY DESIGNATION SURVIVES DISABILITY OR INCAPACITY OF

PARTIES

________ AGENCY DESIGNATION TERMINATES ON DISABILITY OR INCAPACITY OF

PARTIES.

(b) A contract of deposit that does not contain provisions in substantially the form provided in (a) of this section is governed by the provisions of AS 13.33.201 - 13.33.227 applicable to the type of account that most nearly conforms to the depositor's intent.



Sec. 13.33.205. - Designation of agent and termination of authority.

(a) By writing signed by all parties, the parties may designate as agent of all parties on an account a person other than a party.

(b) Unless the terms of an agency designation provide that the authority of the agent terminates on disability or incapacity of a party, the agent's authority survives disability and incapacity. The agent may act for a disabled or incapacitated party until the authority of the agent is terminated.

(c) Death of the sole party or last surviving party terminates the authority of an agent.



Sec. 13.33.206. - Applicability.

The provisions of AS 13.33.211 - 13.33.216 concerning beneficial ownership as between parties or as between parties and beneficiaries apply only to controversies between those persons and their creditors and other successors and do not apply to the right of those persons to payment as determined by the terms of the account. AS 13.33.221 - 13.33.227 govern the liability and setoff rights of financial institutions that make payments under AS 13.33.221 - 13.33.227.



Sec. 13.33.211. - Ownership during lifetime.

(a) During the lifetime of all parties, an account belongs to the parties in proportion to the net contribution of each to the sums on deposit, unless there is clear and convincing evidence of a different intent. As between parties married to each other, in the absence of proof otherwise, the net contribution of each is presumed to be an equal amount.

(b) A beneficiary in an account having a POD designation does not have a right to sums on deposit during the lifetime of any party.

(c) An agent in an account with an agency designation does not have a beneficial right to sums on deposit.

(d) In this section, "net contribution" of a party means the sum of all deposits to an account made by or for the party, less all payments from the account made to or for the party that have not been paid to or applied to the use of another party and a proportionate share of any charges deducted from the account, plus a proportionate share of any interest or dividends earned, whether or not included in the current balance. The term includes deposit life insurance proceeds added to the account by reason of death of the party whose net contribution is in question.



Sec. 13.33.212. - Rights at death.

(a) Except as otherwise provided in AS 13.33.201 - 13.33.227, on death of a party, sums on deposit in a multiple-party account belong to the surviving party or parties. If two or more parties survive and one is the surviving spouse of the decedent, the amount to which the decedent immediately before death was beneficially entitled under AS 13.33.211 belongs to the surviving spouse. If two or more parties survive and none is the surviving spouse of the decedent, the amount to which the decedent immediately before death was beneficially entitled under AS 13.33.211 belongs to the surviving parties in equal shares and augments the proportion to which each survivor immediately before the decedent's death was beneficially entitled under AS 13.33.211 , and the right of survivorship continues between the surviving parties.

(b) In an account with a POD designation

(1) on death of one of two or more parties, the rights in sums on deposit are governed by (a) of this section;

(2) on death of the sole party or the last survivor of two or more parties, sums on deposit belong to the surviving beneficiary or beneficiaries; if two or more beneficiaries survive, sums on deposit belong to them in equal and undivided shares, and there is no right of survivorship in the event of death of a beneficiary after coming into ownership; if no beneficiary survives, sums on deposit belong to the estate of the last surviving party.

(c) Sums on deposit in a single-party account without a POD designation, or in a multiple-party account that, by the terms of the account, is without right of survivorship, are not affected by death of a party, but the amount to which the decedent immediately before death was beneficially entitled under AS 13.33.211 is transferred as part of the decedent's estate. A POD designation in a multiple-party account without right of survivorship is ineffective. For purposes of this section, designation of an account as a tenancy in common establishes that the account is without right of survivorship.

(d) The ownership right of a surviving party or beneficiary, or of the decedent's estate, in sums on deposit is subject to requests for payment made by a party before the party's death, whether paid by the financial institution before or after death, or unpaid. The surviving party or beneficiary, or the decedent's estate, is liable to the payee of an unpaid request for payment. The liability is limited to a proportionate share of the amount transferred under this section to the extent necessary to discharge the request for payment.



Sec. 13.33.213. - Alteration of rights.

(a) Rights at death under AS 13.33.212 are determined by the terms of the account at the death of a party. The terms of the account may be altered by written notice given by a party to the financial institution to change the terms of the account or to stop or vary payment under the terms of the account. The notice shall be signed by a party and received by the financial institution during the party's lifetime.

(b) A right of survivorship arising from the express terms of the account, AS 13.33.212 , or a POD designation may not be altered by will.



Sec. 13.33.214. - Accounts and transfers nontestamentary.

Except as provided in AS 13.12.201 - 13.12.214 or as a consequence of and to the extent directed by AS 13.33.215 , a transfer resulting from the application of AS 13.33.212 is effective by reason of the terms of the account involved and AS 13.33.201 - 13.33.227 and is not testamentary or subject to AS 13.06 - AS 13.21.



Sec. 13.33.215. - Rights of creditors and others.

(a) If other assets of the estate are insufficient, a transfer resulting from a right of survivorship or POD designation under AS 13.33.201 - 13.33.227 is not effective against the estate of a deceased party to the extent needed to pay claims against the estate and statutory allowances to the surviving spouse and children.

(b) A surviving party or beneficiary who receives payment from an account after death of a party is liable to account to the personal representative of the decedent for a proportionate share of the amount received to which the decedent immediately before death was beneficially entitled under AS 13.33.211 , to the extent necessary to discharge the claims and allowances described in (a) of this section remaining unpaid after application of the decedent's estate. A proceeding to assert the liability may not be commenced unless the personal representative has received a written demand by the surviving spouse, a creditor, a child, or a person acting for a child of the decedent. The proceeding must be commenced within one year after death of the decedent.

(c) A surviving party or beneficiary against whom a proceeding to account is brought may join as a party to the proceeding a surviving party or beneficiary of any other account of the decedent.

(d) Sums recovered by the personal representative shall be administered as part of the decedent's estate. This section does not affect the protection from claims of the personal representative or estate of a deceased party provided in AS 13.33.226 for a financial institution that makes payment in accordance with the terms of the account.



Sec. 13.33.216. - Community property and tenancy by the entirety.

(a) A deposit of community property in an account does not alter the community character of the property or community rights in the property, but a right of survivorship between parties married to each other arising from the express terms of the account or AS 13.33.212 may not be altered by will.

(b) AS 13.33.201 - 13.33.227 does not affect the law governing tenancy by the entirety.



Sec. 13.33.221. - Authority of financial institution.

A financial institution may enter into a contract of deposit for a multiple-party account to the same extent it may enter into a contract of deposit for a single-party account and may provide for a POD designation and an agency designation in either a single-party account or a multiple-party account. A financial institution need not inquire as to the source of a deposit to an account or as to the proposed application of a payment from an account.



Sec. 13.33.222. - Payment on multiple-party account.

A financial institution, on request, may pay sums on deposit in a multiple-party account to

(1) one or more of the parties whether or not another party is disabled, incapacitated, or deceased when payment is requested and whether or not the party making the request survives another party; or

(2) the personal representative, if any, or, if there is none, the heirs or devisees of a deceased party if proof of death is presented to the financial institution showing that the deceased party was the survivor of all other persons named on the account either as a party or beneficiary, unless the account is without right of survivorship under AS 13.33.212 .



Sec. 13.33.223. - Payment on POD designation.

A financial institution, on request, may pay sums on deposit in an account with a POD designation to

(1) one or more of the parties whether or not another party is disabled, incapacitated, or deceased when the payment is requested and whether or not a party survives another party;

(2) the beneficiary or beneficiaries if proof of death is presented to the financial institution showing that the beneficiary or beneficiaries survived all persons named as parties; or

(3) the personal representative, if any, or, if there is none, the heirs or devisees of a deceased party if proof of death is presented to the financial institution showing that the deceased party was the survivor of all other persons named on the account either as a party or beneficiary.



Sec. 13.33.224. - Payment to designated agent.

A financial institution, on request of an agent under an agency designation for an account, may pay to the agent sums on deposit in the account whether or not a party is disabled, incapacitated, or deceased when the request is made or received and whether or not the authority of the agent terminates on the disability or incapacity of a party.



Sec. 13.33.225. - Payment to minor.

If a financial institution is required or permitted to make payment under AS 13.33.201 - 13.33.227 to a minor designated as a beneficiary, payment may be made under AS 13.46.



Sec. 13.33.226. - Discharge.

(a) Payment made under AS 13.33.201 - 13.33.227 in accordance with the terms of the account discharges the financial institution from all claims for amounts so paid, whether or not the payment is consistent with the beneficial ownership of the account as between parties, beneficiaries, or their successors. Payment may be made whether or not a party, beneficiary, or agent is disabled, incapacitated, or deceased when payment is requested, received, or made.

(b) Protection under this section does not extend to payments made after a financial institution has received written notice from a party, or from the personal representative, surviving spouse, or heir or devisee of a deceased party, to the effect that payments in accordance with the terms of the account, including one having an agency designation, should not be permitted, and the financial institution has had a reasonable opportunity to act on it when the payment is made. Unless the notice is withdrawn by the person giving it, the successor of any deceased party must concur in a request for payment if the financial institution is to be protected under this section. Unless a financial institution has been served with process in an action or proceeding, other notice or other information shown to have been available to the financial institution does not affect its right to protection under this section.

(c) A financial institution that receives written notice under this section or otherwise has reason to believe that a dispute exists as to the rights of the parties may refuse, without liability, to make payments in accordance with the terms of the account.

(d) Protection of a financial institution under this section does not affect the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of sums on deposit in accounts or payments made from accounts.



Sec. 13.33.227. - Setoff.

Without qualifying any other statutory right to setoff or lien and subject to any contractual provision, if a party is indebted to a financial institution, the financial institution has a right to setoff against the account. The amount of the account subject to setoff is the proportion to which the party is, or immediately before death was, beneficially entitled under AS 13.33.211 or, in the absence of proof of that proportion, an equal share with all parties.






Article 03 - UNIFORM TRANSFER-ON-DEATH SECURITY REGISTRATION ACT

Sec. 13.33.301. - Definitions.

In AS 13.33.301 - 13.33.310,

(1) "beneficiary form" means a registration of a security that indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner;

(2) "POD" means "pay on death";

(3) "register," including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities;

(4) "registering entity" means a person who originates or transfers a security title by registration and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities;

(5) "security" means a share, participation, or other interest in property, in a business, or in an obligation of an enterprise or other issuer and includes a certificated security, an uncertificated security, and a security account;

(6) "security account" means

(A) a reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, cash equivalents, interest, earnings, or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner's death;

(B) a cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death; or

(C) an investment management account, or a custody account, with a trust company or with a trust division of a bank with trust powers; this subparagraph includes, whether or not credited to the account before the owner's death,

(i) the securities in the account;

(ii) a cash balance in the account; and

(iii) cash, cash equivalents, interest, earnings, or dividends that are earned or declared on a security in the account;

(7) "TOD" means "transfer on death."



Sec. 13.33.302. - Registration in beneficiary form; sole or multiple ownership.

Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entirety, or as owners of community property held in survivorship form, and not as tenants in common.



Sec. 13.33.303. - Registration in beneficiary form; applicable law.

(a) A security may be registered in beneficiary form if the form is authorized by this or a similar TOD statute of the state of

(1) organization of the issuer or registering entity;

(2) the registering entity's principal office;

(3) the office of the registering entity's transfer agent or the registering entity's office making the registration; or

(4) the owner's address at the time of registration.

(b) A registration governed by the law of a jurisdiction in which this or similar TOD legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.



Sec. 13.33.304. - Origination of registration in beneficiary form.

A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.



Sec. 13.33.305. - Form of registration in beneficiary form.

Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD," or by words "pay on death" or the abbreviation "POD," after the name of the registered owner and before the name of a beneficiary.



Sec. 13.33.306. - Effect, cancellation, and change of registration in beneficiary form.

The designation of a TOD beneficiary on a registration in beneficiary form does not have an effect on ownership until the owner's death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary.



Sec. 13.33.307. - Ownership on death of owner.

On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.



Sec. 13.33.308. - Protection of registering entity.

(a) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by AS 13.33.301 - 13.33.310.

(b) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in AS 13.33.301 - 13.33.310.

(c) A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of the security in accordance with AS 13.33.307 and does so in good faith reliance on

(1) the registration;

(2) AS 13.33.301 - 13.33.310; and

(3) information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity.

(d) The protections of AS 13.33.301 - 13.33.310 do not extend to a reregistration or payment made after a registering entity has received written notice from a claimant to any interest in the security objecting to implementation of a registration in beneficiary form. Other notice or other information available to the registering entity does not affect its right to protection under AS 13.33.301 - 13.33.310.

(e) The protection provided by AS 13.33.301 - 13.33.310 to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.



Sec. 13.33.309. - Nontestamentary transfer on death.

(a) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and AS 13.33.301 - 13.33.310 and is not testamentary.

(b) AS 13.33.301 - 13.33.310 do not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this state.



Sec. 13.33.310. - Terms, conditions, and forms for registration.

(a) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests for registrations in beneficiary form and for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions established under this subsection may provide for proving death, avoiding or resolving problems concerning fractional shares, designating primary and contingent beneficiaries, and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for "lineal descendants per stirpes." This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

(b) The following are illustrations of registrations in beneficiary form that a registering entity may authorize:

(1) sole owner-sole beneficiary: John S Brown TOD (or POD) John S Brown Jr.;

(2) multiple owners-sole beneficiary: John S Brown Mary B Brown JT TEN TOD John S Brown Jr.;

(3) multiple owners-primary and secondary (substituted) beneficiaries: John S Brown Mary B Brown JT TEN TOD John S Brown Jr. SUB BENE Peter Q Brown; or John S Brown Mary B Brown JT TEN TOD John S Brown Jr. LDPS.









Chapter 13.35. - DOWER



Chapter 13.36. - TRUST ADMINISTRATION

Article 01 - TRUST REGISTRATION

Sec. 13.36.005. - Duty to register trusts.

(a) The trustee of a trust having its principal place of administration in this state shall register the trust in the court of this state at the principal place of administration. Unless otherwise designated in the trust instrument, the principal place of administration of a trust is the trustee's usual place of business where the records pertaining to the trust are kept, or at the trustee's residence if the trustee has no such place of business. In the case of co-trustees, the principal place of administration, if not otherwise designated in the trust instrument, is

(1) the usual place of business of the corporate trustee if there is but one corporate co-trustee; or

(2) the usual place of business or residence of the individual trustee who is a professional fiduciary if there is but one such person and no corporate co-trustee; and otherwise

(3) the usual place of business or residence of any of the co-trustees as agreed upon by them.

(b) The duty to register under AS 13.36.005 - 13.36.025 does not apply to the trustee of a trust if registration would be inconsistent with the retained jurisdiction of a foreign court from which the trustee cannot obtain release.



Sec. 13.36.010. - Registration procedures.

Registration shall be accomplished by filing a statement indicating the name and address of the trustee in which it acknowledges the trusteeship. The statement shall indicate whether the trust has been registered elsewhere. The statement shall identify the trust: (1) in the case of a testamentary trust, by the name of the testator and the date and place of domiciliary probate; (2) in the case of a written inter vivos trust, by the name of each settlor and the original trustee and the date of the trust instrument; or (3) in the case of an oral trust, by information identifying the settlor or other source of funds and describing the time and manner of the trust's creation and the terms of the trust, including the subject matter, beneficiaries and time of performance. If a trust has been registered elsewhere, registration in this state is ineffective until either the earlier registration is released by order of the court where prior registration occurred or an instrument executed by the trustee and all beneficiaries is filed with the registration in this state.



Sec. 13.36.015. - Effect of registration.

(a) By registering a trust, or accepting the trusteeship of a registered trust, the trustee submits personally to the jurisdiction of the court in any proceeding under AS 13.36.035 relating to the trust that may be initiated by any interested person while the trust remains registered. Notice of any proceeding shall be delivered to the trustee, or mailed by ordinary first-class mail to the trustee's address as listed in the registration or as thereafter reported to the court and to the trustee's address as then known to the petitioner.

(b) To the extent of their interests in the trust, all beneficiaries of a trust properly registered in this state are subject to the jurisdiction of the court of registration for the purposes of proceedings under AS 13.36.035 , if notice is given under AS 13.06.110 .



Sec. 13.36.020. - Effect of failure to register.

A trustee who fails to register a trust in a proper place as required by AS 13.36.005 - 13.36.025, for purposes of any proceedings initiated by a beneficiary of the trust before registration is subject to the personal jurisdiction of any court in which the trust could have been registered. In addition, any trustee who, within 30 days after receipt of a written demand by a settlor or beneficiary of the trust, fails to register a trust as required by AS 13.36.005 - 13.36.025 is subject to removal and denial of compensation or to surcharge as the court may direct. A provision in the terms of the trust purporting to excuse the trustee from the duty to register, or directing that the trust or trustee is not subject to the jurisdiction of the court, is ineffective.



Sec. 13.36.025. - Registration, qualification of foreign trustee.

(a) A foreign corporate trustee is required to qualify as a foreign corporation doing business in this state if it maintains the principal place of administration of any trust within the state. A foreign co-trustee is not required to qualify in this state solely because its co-trustee maintains the principal place of administration in this state. Unless otherwise doing business in this state, local qualification by a foreign trustee, corporate or individual, is not required in order for the trustee to receive distribution from a local estate or to hold, invest in, manage or acquire property located in this state, or maintain litigation. Nothing in this section affects a determination of what other acts require qualification as doing business in this state.

(b) The provisions of (a) of this section are not intended to override any provision of AS 06.26, and AS 06.26 governs to the extent of any conflict.






Article 02 - JURISDICTION OF COURT CONCERNING TRUSTS; CHOICE OF LAW

Sec. 13.36.035. - Court jurisdiction; choice of law.

(a) The court has exclusive jurisdiction of proceedings initiated by interested parties concerning the internal affairs of trusts, including trusts covered by (c) of this section. Except as provided in (c) and (d) of this section, proceedings that may be maintained under this section are those concerning the administration and distribution of trusts, the declaration of rights, and the determination of other matters involving trustees and beneficiaries of trusts. These include proceedings to

(1) appoint or remove a trustee;

(2) review trustees' fees and to review and settle interim or final accounts;

(3) ascertain beneficiaries, determine any question arising in the administration or distribution of any trust including questions of construction of trust instruments, instruct trustees, and determine the existence or nonexistence of any immunity, power, privilege, duty, or right; and

(4) release registration of a trust.

(b) Neither registration of a trust nor a proceeding under this section results in continuing supervisory proceedings. The management and distribution of a trust estate, submission of accounts and reports to beneficiaries, payment of trustee's fees and other obligations of a trust, acceptance and change of trusteeship, and other aspects of the administration of a trust shall proceed expeditiously consistently with the terms of the trust, free of judicial intervention and without order, approval or other action of any court, subject to the jurisdiction of the court as invoked by interested parties or as otherwise exercised as provided by law.

(c) A provision that the laws of this state govern the validity, construction, and administration of the trust and that the trust is subject to the jurisdiction of this state is valid, effective, and conclusive for the trust if

(1) some or all of the trust assets are deposited in this state and are being administered by a qualified person; in this paragraph, "deposited in this state" includes being held in a checking account, time deposit, certificate of deposit, brokerage account, trust company fiduciary account, or other similar account or deposit that is located in this state;

(2) a trustee is a qualified person who is designated as a trustee under the governing instrument or by a court having jurisdiction over the trust;

(3) the powers of the trustee identified under (2) of this subsection include or are limited to

(A) maintaining records for the trust on an exclusive basis or a nonexclusive basis; and

(B) preparing or arranging for the preparation of, on an exclusive basis or a nonexclusive basis, an income tax return that must be filed by the trust; and

(4) part or all of the administration occurs in this state, including physically maintaining trust records in this state.

(d) The validity, construction, and administration of a trust with a state jurisdiction provision are determined by the laws of this state, including the

(1) capacity of the settlor;

(2) powers, obligations, liabilities, and rights of the trustees and the appointment and removal of the trustees; and

(3) existence and extent of powers, conferred or retained, including a trustee's discretionary powers, the powers retained by a beneficiary of the trust, and the validity of the exercise of a power.

(e) [Repealed, Sec. 22 ch 105 SLA 1998].



Sec. 13.36.040. - Trust proceedings; venue.

Venue for proceedings under AS 13.36.035 involving registered trusts is in the place of registration. Venue for proceedings under AS 13.36.035 involving trusts not registered in this state is in any place where the trust properly could have been registered, and otherwise by the rules of civil procedure.



Sec. 13.36.043. - Change of situs to Alaska.

(a) The situs of a foreign trust is moved to this state when the trust satisfies the conditions listed in AS 13.36.035 (c)(1) - (4) and a qualified person serving as trustee registers the trust under AS 13.36.010.

(b) If the situs of a foreign trust is moved to this state as provided in this section, a provision in the trust that restricts the transfer of trust assets in a manner similar to AS 34.40.110 , that allows the trust to be perpetual, or that is not expressly prohibited by the law of this state is effective and enforceable under the laws of this state.

(c) A foreign trust that moves its situs to this state is valid whether or not the trust complied with the laws of this state at the time of its creation or after its creation.

(d) In this section, "foreign trust" means a trust that is created in another state or country and that is valid in that state or country.



Sec. 13.36.045. - Trust proceedings; matters relating to foreign trusts.

(a) The court will not, over the objection of a party, entertain proceedings under AS 13.36.035 involving a trust registered or having its principal place of administration in another state, unless

(1) all appropriate parties could not be bound by litigation in the courts of the state where the trust is registered or has its principal place of administration;

(2) the interests of justice otherwise would seriously be impaired; or

(3) the trust satisfies AS 13.36.035 (c).

(b) The court may condition a stay or dismissal of a proceeding under this section on any party's consent to jurisdiction of the state in which the trust is registered or has its principal place of business, or the court may grant a continuance or enter any other appropriate order.



Sec. 13.36.050. - Court; concurrent jurisdiction of litigation involving trusts and third parties.

The court of the place in which the trust is registered has concurrent jurisdiction with other courts of this state of actions and proceedings to determine the existence or nonexistence of trusts created other than by will, of actions by or against creditors or debtors of trusts, and of other actions and proceedings involving trustees and third parties. Venue is determined by the rules generally applicable to civil actions.



Sec. 13.36.055. - Proceedings for review of employment of agents and review of compensation of trustee and employees of trust.

On petition of an interested person, after notice to all interested persons, the court may review the propriety of employment of any person by a trustee including any attorney, auditor, investment advisor or other specialized agent or assistant, and the reasonableness of the compensation of any person so employed, and the reasonableness of the compensation determined by the trustee for the trustee's services. Any person who has received excessive compensation from a trust may be ordered to make appropriate refunds.



Sec. 13.36.060. - Trust proceedings; initiation by notice; necessary parties.

Proceedings under AS 13.36.035 are initiated by filing a petition in the court and giving notice under AS 13.06.110 to interested parties. The court may order notification of additional persons. A decree is valid as to all who are given notice of the proceeding though fewer than all interested parties are notified.






Article 03 - DUTIES AND LIABILITIES OF TRUSTEES

Sec. 13.36.070. - General duties not limited.

Except as specifically provided, the general duty of the trustee to administer a trust expeditiously for the benefit of the beneficiaries is not altered by AS 13.06 - AS 13.36.



Sec. 13.36.075. - Trustee's standard of care and performance. [Repealed, Sec. 4 ch 43 SLA 1998].

Sec. 13.36.075. Trustee's standard of care and performance. [Repealed, Sec. 4 ch 43 SLA 1998].

Repealed or Renumbered



Sec. 13.36.080. - Duty to inform and account to beneficiaries.

(a) The trustee shall keep the beneficiaries of the trust reasonably informed of the trust and its administration. In addition:

(1) within 30 days after acceptance of the trust, the trustee shall inform in writing the current beneficiaries and if possible, one or more persons who under AS 13.06.120 may represent beneficiaries with future interests, of the court in which the trust is registered and of the trustee's name and address;

(2) upon reasonable request, the trustee shall provide the beneficiary with a copy of the terms of the trust which describe or affect the beneficiary's interest and with relevant information about the assets of the trust and the particulars relating to the administration;

(3) upon reasonable request, a beneficiary is entitled to a statement of the accounts of the trust annually and on termination of the trust or change of the trustee.

(b) The settlor of a trust may exempt a trustee from the duties under (a) of this section to provide notification or information regarding the trust to a beneficiary who is not entitled to a mandatory distribution of income or principal from the trust on an annual or more frequent basis. The settlor may provide the exemption by provision in the instrument creating the trust if the trust is created by a writing, by an amendment of the trust if the settlor reserved the power to amend the trust, or by a written document after the trust is created. The exemption may not exceed in duration the shorter of the settlor's lifetime or a judicial determination of the settlor's incapacity.

(c) If a settlor provides for an exemption under (b) of this section and a beneficiary with a future interest

(1) who is not a beneficiary entitled to a mandatory distribution of income or principal from the trust on an annual or more frequent basis receives a distribution, the trustee shall provide notification or information limited to the accounting period during which the distribution was made;

(2) becomes a beneficiary entitled to a mandatory distribution of income or principal from the trust on an annual or more frequent basis, the trustee shall provide notification and information as required under AS 13.16 and (a) of this section.



Sec. 13.36.085. - Duty to provide bond.

A trustee need not provide bond to secure performance of the trustee's duties unless required by the terms of the trust, reasonably requested by a beneficiary or found by the court to be necessary to protect the interests of the beneficiaries who are not able to protect themselves and whose interests otherwise are not adequately represented. On petition of the trustee or other interested person the court may excuse a requirement of bond, reduce the amount of the bond, release the surety, or permit the substitution of another bond with the same or different sureties. If bond is required, it shall be filed in the court of registration or other appropriate court in amounts and with sureties and liabilities as provided in AS 13.16.260 and 13.16.270 relating to bonds of personal representatives.



Sec. 13.36.090. - Trustee's duties; appropriate place of administration; deviation.

Sec. 13.36.090. Trustee's duties; appropriate place of administration; deviation.

A trustee is under a continuing duty to administer the trust at a place appropriate to the purposes of the trust and to its sound, efficient management. If the principal place of administration becomes inappropriate for any reason, the court may enter any order furthering efficient administration and the interests of beneficiaries, including, if appropriate, release of registration, removal of the trustee and appointment of a trustee in another state. Trust provisions relating to the place of administration and to changes in the place of administration or of trustee control unless compliance would be contrary to efficient administration or the purposes of the trust. Views of adult beneficiaries shall be given weight in determining the suitability of the trustee and the place of administration.



Sec. 13.36.095. - Personal liability of trustee to third parties.

(a) [Repealed, Sec. 22 ch 105 SLA 1998].

(b) Subject to AS 13.36.105 - 13.36.220, a trustee is personally liable for obligations arising from ownership or control of property of the trust estate or for torts committed in the course of administration of the trust estate only if personally at fault.

(c) Claims based on contracts entered into by a trustee in a fiduciary capacity, on obligations arising from ownership or control of the trust estate, or on torts committed in the course of trust administration may be asserted against the trust estate by proceeding against the trustee in the trustee's fiduciary capacity, whether or not the trustee is personally liable for them.

(d) The question of liability as between the trust estate and the trustee individually may be determined in a proceeding for accounting surcharge or indemnification or other appropriate proceeding.



Sec. 13.36.100. - Limitations on proceedings against trustees.

(a) Unless resolved or barred under (b) or (c) of this section, and notwithstanding the lack of adequate disclosure, all claims against a trustee who has issued a final report received by the beneficiary and who has informed the beneficiary of the location and availability of records for examination by the beneficiary are barred unless a proceeding to assert the claims is commenced within three years after the beneficiary's receipt of the final report.

(b) If a trustee petitions a court for an order approving a report that adequately discloses the existence of a potential claim, serves the report on all beneficiaries to be bound by the report, and gives the beneficiaries at least 90 days' notice of the court proceeding, all potential claims of the beneficiaries against the trustee are barred unless the claims are served on the trustee and filed with the court within 60 days after the beneficiaries receive the report, or during the proceeding.

(c) If a trustee serves a report on a beneficiary that adequately discloses the existence of a potential claim against the trustee, the trustee informs the beneficiary that a proceeding to assert any claim against the trustee must be commenced by the beneficiary within 24 months after receipt of the report if it is an interim report or within six months after receipt of the report if it is a final report, and the beneficiary fails to assert a claim against the trustee, all claims of the beneficiary are barred.

(d) A beneficiary is considered to have received a report if, being an adult, the report is received by the beneficiary personally, or, if the beneficiary is a person who may be represented and bound by another person under AS 13.06.120 , the report is received by the person who may represent the person under AS 13.06.120 .

(e) A report adequately discloses the existence of a potential claim against a trustee if it provides sufficient information for the beneficiary to know of the potential claim or to be expected to reasonably inquire into the existence of a claim with respect to the matter.

(f) This section does not apply to claims brought by a beneficiary against a trustee for fraud committed by the trustee.

(g) In this section,

(1) "final report" is a report that informs the beneficiary that the trust administration is to be ended;

(2) "report" means a final report or an interim report for a certain period, and includes an accounting.



Sec. 13.36.105. - Powers attached to the office of trustee.

Unless otherwise provided by the trust instrument, an amendment of the trust instrument, or a court order, the powers of a trustee are attached to the office and are not personal.



Sec. 13.36.107. - General powers; fiduciary duties.

(a) Without authorization by a court, a trustee may exercise the powers conferred by the terms of the trust and, except as limited by the terms of the trust, the powers conferred by this chapter.

(b) This chapter does not affect the power of a court to

(1) relieve a trustee from provisions contained in the terms of the trust that restrict the exercise of powers;

(2) confer on a trustee additional powers, whether or not the powers are authorized by the terms of the trust; or

(3) restrict the exercise of a power otherwise given to the trustee by the terms of the trust or this chapter.

(c) The grant of a power to a trustee, whether under the terms of the trust, this chapter, or a court, does not alone govern the exercise of the power.



Sec. 13.36.109. - Specific powers of trustees.

Except as otherwise provided by this chapter, in addition to the powers conferred by the terms of the trust, a trustee may perform all actions necessary to accomplish the proper management, investment, and distribution of the trust property, including the power

(1) to collect, hold, and retain trust property received from a settlor or another person; the property may be retained even if it includes property in which the trustee is personally interested;

(2) to accept additions to the property of the trust from a settlor or another person;

(3) to continue or to participate in the operation of a business or other enterprise that is part of the trust property and to effect an incorporation, dissolution, or other change in the form of the organization of the business or enterprise;

(4) to acquire or dispose of property, for cash or on credit, at public or private sale or by exchange;

(5) to manage, control, divide, develop, improve, exchange, partition, change the character of, or abandon trust property;

(6) to encumber, mortgage, or pledge trust property for a term within or extending beyond the term of the trust in connection with the exercise of a power vested in the trustee;

(7) to make ordinary or extraordinary repairs, alterations, or improvements in buildings or other trust property; to demolish improvements; and to raze existing or erect new party walls or buildings;

(8) to subdivide or develop land; to dedicate land to public use; to make or obtain the vacation of plats and to adjust boundaries; to adjust differences in valuation on exchange or partition by giving or receiving consideration; and to dedicate easements to public use without consideration;

(9) to enter into a lease for any purpose as lessor or lessee with or without the option to purchase or renew and for a term within or extending beyond the term of the trust;

(10) to enter into a lease or arrangement for exploration and removal of gas, oil, or other minerals or geothermal energy; and to enter into a community oil lease, a pooling agreement, or a unitization agreement;

(11) to grant an option involving disposition of trust property or to take an option for the acquisition of property, including an option that is exercisable beyond the duration of the trust;

(12) with respect to shares of stock of a domestic or foreign corporation, a membership in a nonprofit corporation, or other property, to

(A) vote in person and to give proxies to exercise any voting rights with respect to the shares, memberships, or property;

(B) waive notice of a meeting or to give consent to the holding of a meeting; and

(C) authorize, ratify, approve, or confirm an action that could be taken by shareholders, members, or property owners;

(13) to pay calls, assessments, and other sums chargeable to or accruing against or on a securities account;

(14) to sell or exercise stock subscription or conversion rights;

(15) to consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise; to participate in voting trusts, pooling arrangements, and foreclosures; and, in connection with a reorganization, consolidation, merger, dissolution, liquidation, voting trust, pooling arrangement, or foreclosure, to deposit securities with, transfer title, and delegate discretion to a protective or other committee as the trustee considers advisable;

(16) to deposit securities in a securities depository;

(17) to insure the property of the trust against damage or loss and to insure the trustee against liability with respect to third persons;

(18) to borrow money for a trust purpose to be repaid from trust property;

(19) to pay or contest a claim, to settle a claim by or against the trust by compromise, arbitration, or otherwise, and to release, in whole or in part, a claim belonging to the trust;

(20) to pay taxes, assessments, reasonable compensation of the trustee, employees, and agents of the trust, and other expenses incurred in the collection, care, administration, and protection of the trust;

(21) to make loans out of trust property to a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances and to guarantee loans to the beneficiary by encumbrances on trust property;

(22) to pay an amount distributable to a beneficiary, whether or not the beneficiary is under a legal disability, by paying the amount to the beneficiary or by paying the amount to another person for the use or benefit of the beneficiary;

(23) to make a distribution of property and money in divided or undivided interests, pro rata or otherwise, and to adjust resulting differences in valuation;

(24) to employ accountants, attorneys, investment advisers, appraisers, or other persons, even if they are associated or affiliated with the trustee, to advise or assist the trustee in the performance of administrative duties;

(25) to inspect or investigate property that the trustee has been asked to hold or property owned or operated by an entity in which the trustee holds or has been asked to hold an interest for the purpose of determining the application of environmental law to the property and to take action to prevent, abate, or otherwise remedy an actual or potential violation of an environmental law affecting property held directly or indirectly by the trustee;

(26) to establish for an asset a reserve for depreciation, depletion, or obsolescence, and to decide, under law, how and in what proportions a receipt or disbursement is to be credited, charged, or apportioned between principal and income;

(27) to execute and deliver instruments that are useful to accomplish or facilitate the exercise of the trustee's powers; and

(28) to prosecute or defend an action, claim, or proceeding in order to protect trust property and the trustee in the performance of the trustee's duties.



Sec. 13.36.110. - Liability of trustee relating to exercise of power.

A dissenting trustee who has joined another trustee in exercising a power is not liable to the beneficiaries or to others for the consequences of the exercise of the power if the dissenting trustee joins because of a requirement for unanimous trustee consent to the exercise of the power. The dissenting trustee's dissent must be presented in writing to a co-trustee and a legally competent beneficiary or, if the beneficiary is a minor or an incompetent person, the representative of the beneficiary. A trustee who is not authorized to exercise a power is not liable to the beneficiaries or to others for

(1) the exercise by a co-trustee of the power; or

(2) the failure to exercise that power.



Sec. 13.36.120. - Voting of corporate stock owned by trustee.

A trustee of a trust owning corporate stock is liable for a loss resulting to the beneficiaries from a failure to use reasonable care in deciding how to vote the stock and in voting the stock only if personally at fault.



Sec. 13.36.125. - Creation of trust bank account to pay special debts.

Whenever a bank account is, by entries made on the books of the depositor and the bank at the time of the deposit, created exclusively for the purpose of paying dividends, interest, interest coupons, salaries, wages, or pensions or other employee benefits, and the depositor at the time of opening the account does not expressly declare otherwise, the depositor is considered a trustee of the account for the creditors to be paid from the account, subject to any power of revocation that the depositor may have reserved by agreement with the bank.



Sec. 13.36.130. - Failure of beneficiary to present claim for payment.

If a beneficiary for whom a trust bank account is created under AS 13.36.125 does not present the beneficiary's claim to the bank for payment within one year after the claim is due, the depositor who created the trust may revoke the trust as to the beneficiary.



Sec. 13.36.135. - Holding stock in name of nominee.

(a) A trustee of a trust owning stocks, bonds, notes, debentures, or other written obligations of a public or private corporation may hold the obligations in the name of a nominee, without mention of the trust in the records of the corporation or in the stock certificate or stock registration book of the corporation, if

(1) the trust records and all reports or accounts rendered by the trustee clearly show the ownership of the stocks, bonds, notes, debentures, or other written obligations of the public or private corporation by the trustee and the facts regarding the holding by the trustee; and

(2) the nominee deposits with the trustee a signed statement showing the trust ownership, endorses the stock certificate or other title instruments for the obligations in blank, and does not have possession of or access to the stock certificate or other title instruments for the obligations except under the immediate supervision of the trustee.

(b) A trustee holding obligations under (a) of this section is personally liable for a loss to the trust resulting from an act of the nominee in connection with the stocks, bonds, notes, debentures, or other written obligations held under (a) of this section.



Sec. 13.36.140. - Loan of trust funds.

Except as provided in AS 13.36.145 , a corporate trustee may not lend trust funds to itself or an affiliate, or to a director, an officer, or an employee of itself or an affiliate, and a noncorporate trustee may not lend trust funds to itself or to a relative, an employer, an employee, or a partner or other business associate.



Sec. 13.36.145. - Corporate trustee depositing trust funds with itself.

(a) A corporate trustee that is subject to regulation and supervision by state or federal authorities may deposit with itself trust funds that are being held out of necessity pending investment, distribution, or payment of debts if the corporate trustee

(1) pays into the trust for the deposit the interest the corporate trustee is required by state or federal law to pay on uninvested trust funds or, if there is not a state or federal law requiring the payment of interest, at the same rate of interest the corporate trustee pays on similar nontrust deposits; and

(2) maintains in its trust department as security for the deposit a separate fund consisting of securities that are legal for trust investments and that are at all times equal in total market value to the amount of the deposit, except that the security is not required to the extent that the deposit is insured or given a preference by state or federal law.

(b) The separate fund of securities required by (a)(2) of this section shall be marked as a separate fund for (a)(2) of this section. Withdrawals from or additions to the separate fund may be made from time to time, as long as the required value is maintained. The income of the securities in the separate fund belongs to the corporate trustee. In the statements of its financial condition published or delivered to the Department of Commerce, Community, and Economic Development, the corporate trustee shall show as separate items the amount of trust funds that it has deposited with itself and the amount of securities that it holds as security for the payment of the deposits.



Sec. 13.36.150. - Trustee buying from or selling to itself.

A trustee, unless expressly authorized by the trust instrument, may not directly or indirectly lease, buy, or sell property for the trust from or to

(1) itself or an affiliate;

(2) a director, an officer, or an employee of the trustee or an affiliate; or

(3) a relative, an employer, or a partner or other business associate.



Sec. 13.36.153. - Restrictions on exercising certain trustee powers.

(a) Notwithstanding AS 13.36.107 , a trustee who is not an independent trustee may not exercise a power to make or cause to be made a discretionary distribution of either principal or income

(1) to or for the direct or indirect benefit of the trustee individually or to any person holding a power to remove and replace the trustee, except to the extent that the power is exercised in accordance with an ascertainable standard that relates to the health, education, maintenance, or support of the trustee or person;

(2) to satisfy a legal obligation that is owed by the trustee individually or by any person holding a power to remove and replace this trustee; or

(3) if the distribution would constitute a taxable gift from the trustee individually or from a person holding a power to remove and replace the trustee.

(b) The prohibitions of (a) of this section apply to a trustee even if the governing instrument states that the trustee may make distributions in the trustee's uncontrolled, absolute, or total discretion, or that distributions are not subject to review by a court, or the governing instrument otherwise indicates that distributions by the trustee are not subject to reasonableness when the trustee exercises discretion.

(c) If a trustee is prohibited by (a) of this section from exercising a power and if one or more other trustees are not prohibited by (a) of this section from exercising the power, the other trustees may exercise the power. If there is not a trustee who can exercise a power prohibited under (a) of this section, a party in interest may apply to the superior court to appoint an independent trustee to exercise the power.

(d) The provisions of (a) of this section do not prohibit a trustee from making payments, including reimbursement of and compensation of an independent trustee appointed under (c) of this section, for the protection of the trust or the assets of the trust, or for the expenses, losses, or liabilities incurred in the collection, care, administration, or protection of the trust or the assets of the trust.

(e) Except as provided in (f) of this section, this section applies to

(1) a trust that is created on or after August 9, 2000; or

(2) the decisions and actions of a trust that is in existence on August 9, 2000, if the decisions are made, or the actions occur, on or after August 9, 2000.

(f) The application provisions of (e) of this section do not apply if

(1) the terms of the trust, including the terms as amended, expressly provide that this section does not apply and either specifically refer to this section or otherwise clearly demonstrate the intent that this section does not apply; or

(2) the trust is irrevocable and all parties in interest elect under (g) of this section not to be subject to the application of this section; an election under this paragraph must be made on or before January 1, 2003, or three years after the date on which the trust becomes irrevocable, whichever date is later; however, notwithstanding AS 13.36.080 , the trustee does not have a duty to inform the parties in interest of this election.

(g) The election allowed under (f) of this section shall be made by a written declaration that is delivered to the trustee.

(h) The prohibitions of (a) of this section do not apply to a trustee with respect to trust property, including income from the trust property, if the trust property would, upon the death of the trustee, be included, for any reason other than the exercise of a power prohibited by (a) of this section, in the gross estate of the trustee for federal estate tax purposes.

(i) This section does not create a new cause of action, or impair a cause of action existing before August 9, 2000, if the new or existing cause of action relates to the exercise of a power prohibited by (a) of this section that was exercised before August 9, 2000.

(j) In this section, "independent trustee" means a trustee that is not related or subordinate, as defined in 26 U.S.C. 672(c), to the person having the power to remove the trustee or to any beneficiary.



Sec. 13.36.155. - Permitted sales between trusts held by same corporate trustee.

If the transaction is fair to both trusts and if the transaction is not prohibited by the instruments creating the trustee relationship, a corporate trustee may sell to itself as trustee of a trust the following held by the corporate trustee as trustee for another trust:

(1) stocks, bonds, and other securities listed on a securities exchange supervised by the United States Securities and Exchange Commission; and

(2) obligations of the United States treasury and obligations of United States government agencies.



Sec. 13.36.157. - Trustee's special power to appoint to other trust.

Sec. 13.36.157. Trustee's special power to appoint to other trust.

(a) Unless the terms of the instrument expressly provide otherwise, a trustee who has the absolute discretion under the terms of a testamentary instrument or irrevocable inter vivos agreement to invade the principal of a trust for the benefit of the beneficiary who is eligible or entitled to the income of the trust may exercise without prior court approval the trustee's discretion by appointing part or all of the principal of the trust in favor of a trustee of a trust under an instrument other than that under which the power to invade was created if the exercise of this discretion

(1) does not reduce any fixed income interest of an income beneficiary of the trust;

(2) is in favor of the beneficiary of the trust; and

(3) does not violate the limitations on validity under AS 34.27.051 or 34.27.100.

(b) This section applies to a trust governed by the laws of this state, including a trust whose governing jurisdiction is transferred to this state.

(c) The exercise of the power to invade the principal of a trust under (a) of this section is considered to be the exercise of a special power of appointment.



Sec. 13.36.160. - Corporate trustee buying its own stock.

A corporate trustee may not purchase for a trust shares of its own stock, or its bonds, or other securities, or the stock, bonds, or other securities of an affiliate.



Sec. 13.36.165. - Withdrawals from mingled trust funds.

If a person who is a trustee of two or more trusts mingles the funds of two or more trusts in the same aggregate of cash or in the same bank or brokerage account or other investment, and if a withdrawal is made from the cash aggregate, account, or investment by the trustee for the trustee's own benefit, for the benefit of a third person who is not a beneficiary or creditor of one or more of the trusts, or for an unknown purpose, the withdrawal must be charged first to the amount of the personal cash, credit, or other property, if any, of the trustee in the mingled fund, and, after the exhaustion of the trustee's cash, credit, or other property, then to the several trusts in proportion to their several interests in the cash, credit, or other property in the cash aggregate, account, or investment at the time of the withdrawal. Nothing in this section is intended to authorize the mingling of trust funds.



Sec. 13.36.169. - Elections to qualify property for marital deduction and generation-skipping transfer tax allocations.

(a) Unless a governing instrument specifically refers to this section and provides otherwise, a trustee who makes an election under 26 U.S.C. 2056, 2056A, or 2523 (Internal Revenue Code), or who makes an allocation under 26 U.S.C. 2632 (Internal Revenue Code), may benefit personally from the election or allocation and is not required to reimburse another person interested in the election or allocation, to make an equitable adjustment, or to treat interested persons impartially with respect to the election or allocation.

(b) Unless a governing instrument specifically refers to this section and provides otherwise, if an election is made under 26 U.S.C. 2056, 2056A, or 2523 (Internal Revenue Code), if an allocation is made under 26 U.S.C. 2632 (Internal Revenue Code), or if division of a trust benefits the persons interested in the trust, the trustee may divide the trust into two or more separate trusts of equal or unequal value if the terms of the separate resulting trusts are substantially identical to the terms of the trust before the division. The allocation of assets must be based on the fair market value of the assets at the time of the division.

(c) Except as provided in (d) of this section, this section applies to

(1) a trust that is created on or after August 9, 2000; or

(2) the decisions and actions of a trust that is in existence on August 9, 2000 if the decisions are made or actions occur on or after August 9, 2000.

(d) The application provisions of (c) of this section do not apply if

(1) the terms of the trust, including the terms as amended, expressly provide that this section does not apply and either specifically refer to this section or otherwise clearly demonstrate the intent that this section does not apply; or

(2) the trust is irrevocable and all parties in interest elect not to be subject to the application of this section; an election under this paragraph must be made on or before January 1, 2003, or three years after the date on which the trust becomes irrevocable, whichever date is later; however, notwithstanding AS 13.36.080 , the trustee does not have a duty to inform the parties in interest of this election; the election allowed under this paragraph must be made by a written declaration delivered to the trustee.



Sec. 13.36.170. - Unenforceable oral trust created by deed.

(a) When an interest in real property is conveyed by deed to a person in a trust that is unenforceable under AS 09.25.010 - 09.25.020 and the intended trustee or the trustee's successor in interest holds title but refuses to carry out the trust because of AS 09.25.010 - 09.25.020, the intended trustee or the trustee's successor in interest, except to the extent that the successor in interest is a bona fide purchaser of a legal interest in the real property, shall convey the interest in real property to the settlor or the settlor's successor in interest. A court having jurisdiction may prescribe the conditions for conveying the interest to the settlor or the settlor's successor in interest.

(b) If the intended trustee of an unenforceable trust under (a) of this section transfers part or all of the trustee's interest and the interest is transferred to a bona fide purchaser, the intended trustee is liable to the settlor or the settlor's successor in interest for the value, at the time of the transfer, of the interest transferred, less any offsets that a court determines to be equitable.



Sec. 13.36.175. - Action on contract against trustee in representative capacity.

(a) When a trustee makes a contract that is within the trustee's powers as trustee or when a predecessor trustee has made a contract within the predecessor trustee's powers as trustee and a cause of action arises on the contract, the party in whose favor the cause of action has accrued may collect the judgment by execution on the trust property.

(b) In an action under this section, the plaintiff is not required to prove that the trustee could have been reimbursed from the trust fund if the trustee had paid the plaintiff's claim.

(c) A beneficiary or, in the case of a charitable trust, the attorney general and a corporation that is a beneficiary or agent in the performance of the charitable trust, may intervene in an action under this section and contest the right of the plaintiff to recover.

(d) A judgment may not be rendered in favor of the plaintiff in an action under this section unless the plaintiff proves that, within 30 days after the beginning of the action or within another period set by the court and more than 30 days before obtaining the judgment, the plaintiff has notified each of the beneficiaries who is known to the trustee and who then has a present interest in the existence and nature of the action, or, in the case of a charitable trust, the attorney general of this state and a corporation that is a beneficiary or agent in the performance of the charitable trust. The notice shall be given by mailing copies of the notice with postage prepaid to the beneficiaries at their last known addresses. The trustee shall furnish the plaintiff with a list of names and addresses of the beneficiaries within 10 days after the plaintiff makes a written demand for the list. Notification of the persons on the list constitutes compliance with the duty placed on the plaintiff by this section.

(e) The plaintiff in an action under this section may also hold the trustee who made the contract personally liable on the contract if the contract does not exclude the trustee's personal liability. In a contract action under this section, the addition of the word "trustee" or the words "as trustee" after the signature of a trustee to a contract creates a presumption, which may only be rebutted by clear and convincing evidence otherwise, of an intent to exclude the trustee from personal liability, and, unless the presumption is rebutted, the trustee is not personally liable under the contract.



Sec. 13.36.180. - Exoneration or reimbursement for tort.

(a) A trustee who has incurred personal liability for a tort committed in the administration of the trust is entitled to exoneration for the liability from the trust property if the trustee has not discharged the claim, or to reimbursement for the liability out of trust funds if the trustee has paid the claim, if the trustee or an officer or employee of the trustee was not guilty of personal fault in incurring the liability.

(b) If a trustee has incurred personal liability for a tort committed in the administration of the trust and that tort increases the value of the trust property, the trustee is entitled to exoneration or reimbursement to the extent of the increase in value as a result of the tort even though the trustee would not otherwise be entitled to exoneration or reimbursement.

(c) Nothing in this section shall be construed to change the existing law with regard to the liability of trustees of charitable trusts for torts of the trustees or their employees.



Sec. 13.36.185. - Tort liability of trust.

(a) If a trustee or a predecessor of the trustee incurs personal liability for a tort committed in the course of the trustee's administration, the trustee in the trustee's representative capacity may be sued and collection made from the trust property if the court determines in the tort action that

(1) the trustee or the trustee's predecessor, or an officer or employee of the trustee or the trustee's predecessor, was not guilty of personal fault in incurring the liability; or

(2) although the tort does not fall under (1) of this subsection, the tort increased the value of the trust property.

(b) If the tort is within (a)(1) of this section, the full amount of proven damages may be collected from the trust property.

(c) If the tort is within (a)(2) of this section, collection may not be made from the trust property except to the extent of the increase in the value of the trust property.

(d) A beneficiary may intervene in an action under this section and contest the right of the plaintiff to recover.

(e) In an action against the trustee in the trustee's representative capacity under this section, the plaintiff is not required to prove that the trustee could have secured reimbursement from the trust fund if the trustee paid the plaintiff's claim.

(f) A judgment may not be rendered in favor of the plaintiff in an action under this section unless the trustee proves that within 30 days after the beginning of the action, or within another period set by the court and more than 30 days before obtaining the judgment, the trustee notifies each of the beneficiaries who is known to the trustee who then has a present interest in the existence and nature of the action. The notice shall be given by mailing copies of the notice with postage prepaid to the beneficiaries at their last known addresses. The trustee shall furnish the plaintiff with a list of names and address of the beneficiaries within 10 days after the plaintiff makes a written demand for the list. Notification of the persons on the list constitutes compliance with the duty placed on the plaintiff by this subsection.

(g) Nothing in this section may be construed to change the existing law with regard to the liability of trustees of charitable trusts for torts of the trustees or their employees.



Sec. 13.36.190. - Personal liability for tort committed by trustee.

A trustee may be held personally liable for a tort committed by the trustee, or by the trustee's agents or employees in the course of their agency or employment, subject to the rights of exoneration or reimbursement under AS 13.36.180 .



Sec. 13.36.192. - Power of settlor of trust.

(a) The settlor of a trust affected by AS 13.36.105 - 13.36.220 may, by provision in the instrument creating the trust if the trust is created by a writing, by oral statement to the trustee at the time of the creation of the trust if the trust is created orally, or by an amendment of the trust if the settlor reserved the power to amend the trust,

(1) relieve the trustee from any or all of the duties, restrictions, and liabilities that would otherwise be imposed on the trustee by AS 13.36.105 - 13.36.220;

(2) alter or deny to the trustee any or all of the privileges and powers conferred on the trustee by AS 13.36.105 - 13.36.220; or

(3) add duties, restrictions, liabilities, privileges, or powers, to those imposed or granted by AS 13.36.105 - 13.36.295.

(b) Notwithstanding (a) of this section, an act of the settlor may not relieve a trustee from the duties, restrictions, and liabilities imposed on the trustee by AS 13.36.140 , 13.36.145, or 13.36.150.



Sec. 13.36.194. - Power of beneficiary of trust.

A beneficiary of a trust affected by AS 13.36.105 - 13.36.220 may, if the beneficiary has full legal capacity and acts on full information, by written instrument delivered to the trustee, relieve the trustee, as regards the beneficiary, from any or all of the duties, restrictions, and liabilities that would otherwise be imposed on the trustee by AS 13.36.105 - 13.36.220, except for the duties, restrictions, and liabilities imposed by AS 13.36.140 - 13.36.150. The beneficiary may release the trustee from liability to the beneficiary for past violations of AS 13.36.105 - 13.36.220.



Sec. 13.36.196. - Relieving trustee of duties; power of the court.

A court of competent jurisdiction may, for cause shown and on notice to the beneficiaries, relieve a trustee from any or all of the duties and restrictions that would otherwise be placed on the trustee by AS 13.36.105 - 13.36.220 or wholly or partly excuse a trustee who has acted honestly and reasonably from liability for violations of AS 13.36.105 - 13.36.220.



Sec. 13.36.198. - Liability for violations.

If a trustee violates a provision of AS 13.36.105 - 13.36.220, the trustee may be removed as trustee and denied compensation in whole or in part, and a beneficiary, co-trustee, or successor trustee may treat the violation as a breach of trust.



Sec. 13.36.215. - Definitions.

In AS 13.36.105 - 13.36.220, unless the context or subject matter otherwise requires,

(1) "affiliate" means a person directly or indirectly controlling or controlled by another person or a person under direct or indirect common control with another person, including a person with whom a trustee has an express or implied agreement regarding the purchase of trust investments by each from the other, directly or indirectly, except a broker or stock exchange;

(2) "relative" means a spouse, ancestor, descendant, brother, or sister;

(3) "trust" means an express trust only;

(4) "trustee" includes a trustee that is a corporation or a natural person and a successor or substitute trustee.



Sec. 13.36.220. - Short title.

AS 13.36.105 - 13.36.220 may be cited as the Alaska Trusts Act.






Article 04 - UNIFORM PRUDENT INVESTOR ACT

Sec. 13.36.225. - Prudent investor rule.

(a) Except as otherwise provided in (b) of this section, a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set out in AS 13.36.230 - 13.36.290.

(b) The prudent investor rule, a default rule, may be expanded, restricted, eliminated, or otherwise altered by the direction of the settlor to the provisions of a trust. A trustee is not liable to a beneficiary to the extent that the trustee acted in reasonable reliance on the provisions of the trust.



Sec. 13.36.230. - Standard of care; portfolio strategy; risk and return objectives.

(a) A trustee shall invest and manage trust assets as a prudent investor would by considering the purposes, terms, distribution requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.

(b) A trustee's investment and management decisions respecting individual assets shall be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

(c) Among circumstances that a trustee shall consider in investing and managing trust assets are those of the following that are relevant to the trust or its beneficiaries:

(1) general economic conditions;

(2) the possible effect of inflation or deflation;

(3) the expected tax consequences of investment decisions or strategies;

(4) the role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property;

(5) the expected total return from income and the appreciation of capital;

(6) other resources of the beneficiaries;

(7) needs for liquidity, regularity of income, and preservation or appreciation of capital; and

(8) an asset's special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries.

(d) A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

(e) A trustee may invest in any kind of property or type of investment consistent with the standards of AS 13.36.225 - 13.36.290.

(f) A trustee who has special skills or expertise, or is named trustee in reliance on the trustee's representation that the trustee has special skills or expertise, has a duty to use those special skills or expertise.



Sec. 13.36.235. - Diversification.

A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying.



Sec. 13.36.240. - Duties at inception of trusteeship.

Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements, and other circumstances of the trust and with the requirements of AS 13.36.225 - 13.36.290.



Sec. 13.36.245. - Loyalty.

A trustee shall invest and manage the trust assets solely in the interest of the beneficiaries.



Sec. 13.36.250. - Impartiality.

If a trust has two or more beneficiaries, the trustee shall act impartially in investing and managing the trust assets, taking into account any differing interests of the beneficiaries.



Sec. 13.36.260. - Investment costs.

In investing and managing trust assets, a trustee may only incur costs that are appropriate and reasonable in relation to the assets, the purposes of the trust, and the skills of the trustee.



Sec. 13.36.265. - Reviewing compliance.

Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight.



Sec. 13.36.270. - Delegation of investment and management functions.

(a) A trustee may delegate investment and management functions that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill, and caution in

(1) selecting an agent;

(2) establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(3) periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(c) A trustee who complies with the requirements of (a) of this section is not liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

(d) By accepting the delegation of a trust function from the trustee of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state.



Sec. 13.36.275. - Language invoking standard of AS 13.36.225 - 13.36.290.

The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorizes an investment or strategy permitted under AS 13.36.225 - 13.36.290: "investments permissible by law for investment of trust funds," "legal investments," "authorized investments," "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital," "prudent man rule," "prudent trustee rule," "prudent person rule," and "prudent investor rule."



Sec. 13.36.280. - Application.

(a) AS 13.36.225 - 13.36.290 apply to trusts existing on and created after May 23, 1998. As applied to trusts existing on May 23, 1998, AS 13.36.225 - 13.36.290 govern only decisions or actions occurring after May 23, 1998.

(b) AS 13.36.225 - 13.36.290 govern only decisions or actions of personal representatives under AS 13.16.350 (a) or of conservators under AS 13.26.245 that occur on or after May 23, 1998.



Sec. 13.36.285. - Uniformity of application and construction.

AS 13.36.225 - 13.36.290 shall be applied and construed to carry out their general purpose to make uniform the law with respect to the subject of those sections among the states that enact them.



Sec. 13.36.290. - Short title.

AS 13.36.225 - 13.36.290 may be cited as the Alaska Uniform Prudent Investor Act.






Article 05 - MISCELLANEOUS PROVISIONS

Sec. 13.36.300. - Administration of private foundation trusts with respect to federal law.

(a) Except as specified in (b) of this section, in the administration of a trust that is a private foundation, as defined in Sec. 509 of the Internal Revenue Code of 1954, charitable trust, as described in Sec. 4947(a) (1) of the Internal Revenue Code of 1954, or split-interest trust, as described in Sec. 4947(a)(2) of the Internal Revenue Code of 1954, the trust instrument of the trust is considered to contain provisions prohibiting the trustee from

(1) engaging in an act of self-dealing, as defined in Sec. 4941(d) of the Internal Revenue Code of 1954, that would give rise to liability for the tax imposed by Sec. 4941(a) of the Internal Revenue Code of 1954;

(2) retaining excess business holdings, as defined in Sec. 4943(c) of the Internal Revenue Code of 1954, that would give rise to liability for the tax imposed by Sec. 4943(a) of the Internal Revenue Code of 1954;

(3) making an investment that would jeopardize the carrying out of any of the exempt purposes of the trust, within the meaning of Sec. 4944 of the Internal Revenue Code of 1954, so as to give rise to liability for the tax imposed by Sec. 4944(a) of the Internal Revenue Code of 1954; and

(4) making taxable expenditures, as defined in Sec. 4945(d) of the Internal Revenue Code of 1954, that would give rise to liability for the tax imposed by Sec. 4945(a) of the Internal Revenue Code of 1954.

(b) The provisions of (a) of this section do not apply either to those split-interest trusts or to amounts of them that are not subject to the prohibitions applicable to private foundations by reason of the provisions of Sec. 4947 of the Internal Revenue Code of 1954.

(c) The trust instrument of each trust specified in (a) of this section, except a split-interest trust, is considered to contain a provision requiring the trustee to distribute, for the purposes specified in the trust instrument, for each taxable year of the trust, amounts at least sufficient to avoid liability for the tax imposed by Sec. 4942(a) of the Internal Revenue Code of 1954.

(d) Nothing in this section limits the power of a person who creates a trust after August 23, 1971, or the power of a person who has retained or has been granted the right to amend a trust created before August 23, 1971, to include a specific provision in the trust instrument or an amendment to it that provides that some or all of the provisions of (a) and (b) of this section do not apply to the trust.

(e) In this section, references to provisions of the Internal Revenue Code of 1954 include future amendments to those provisions.



Sec. 13.36.310. - Challenges to trusts.

(a) Except as provided in AS 34.40.110 , a trust that is covered by AS 13.36.035(c) or that is otherwise governed by the laws of this state, or a property transfer to a trust that is covered by AS 13.36.035 (c) or that is otherwise governed by the laws of this state, is not void, voidable, liable to be set aside, defective in any fashion, or questionable as to the settlor's capacity, on the grounds that the trust or transfer avoids or defeats a right, claim, or interest conferred by law on a person by reason of a personal or business relationship with the settlor or by way of a marital or similar right.

(b) If a trust or a property transfer to a trust is voided or set aside under (a) of this section, then the trust or property transfer shall be voided or set aside only to the extent necessary to satisfy the settlor's debt to the creditor or other person at whose instance the trust or property transfer is voided or set aside and the costs and attorney fees allowed under the rules of court.

(c) If a trust or a property transfer to a trust is voided or set aside under (a) of this section, and if the court is satisfied that the trustee has not acted in bad faith in accepting or administering the property that is the subject of the trust,

(1) the trustee has a first and paramount lien against the property that is the subject of the trust in an amount equal to the entire cost, including attorney fees, properly incurred by the trustee in a defense of the action or proceedings to void or set aside the trust or the property transfer;

(2) the trust or property transfer that is voided or set aside is subject to the proper fees, costs, preexisting rights, claims, and interest of the trustee and any predecessor trustee that have not acted in bad faith; and

(3) the beneficiary, including the settlor, may retain a distribution made by exercising a trust power or discretion vested in the trustee of the trust, if the power or discretion was properly exercised before the commencement of the action or proceeding to void or set aside the trust or property transfer.



Sec. 13.36.320. - Nonqualified persons serving as trustees.

(a) If at least one qualified person serves as trustee of a trust whose state jurisdiction provision is valid, effective, and conclusive under AS 13.36.035 (c), then the following persons also may serve as trustees even though they are not qualified persons:

(1) individuals who do not reside in the state;

(2) trust companies that have their principal place of business outside the state and that are not organized under AS 06.26; and

(3) banks that have their principal place of business outside the state or that are not organized under AS 06.05.

(b) Notwithstanding other provisions of law to the contrary, a trustee who is not a qualified person is not considered to be engaging in business in this state solely by reason of serving as trustee of a trust whose state jurisdiction provision is valid, effective, and conclusive under AS 13.36.035 (c).



Sec. 13.36.330. - Penalty clause.

A provision in an inter vivos or testamentary trust purporting to penalize a beneficiary by charging the beneficiary's interest in the trust, or to penalize the beneficiary in another manner, for instituting a proceeding to challenge the acts of the trustee or other fiduciary of a trust, or for instituting other proceedings relating to the trust, is enforceable even if probable cause exists for instituting the proceedings.



Sec. 13.36.335. - Application of special distribution provisions.

The asset distribution provisions of AS 13.16.540 - 13.16.545, 13.16.560, and the provisions of AS 13.38 apply to the administration of a revocable trust following the death of the settlor of the trust, unless the terms of the trust indicate a different intention.



Sec. 13.36.338. - Presumption of revocability.

(a) Unless a trust is expressly made irrevocable, a trust executed on or after August 30, 2000 is revocable by the settlor.

(b) Notwithstanding AS 13.36.035 - 13.36.050, this section applies only if the

(1) settlor is domiciled in this state when the trust is created;

(2) trust instrument is executed in this state; or

(3) trust provides that the law of this state governs the trust.



Sec. 13.36.340. - Modification and revocation of revocable trusts.

(a) A trust that is revocable by the settlor may be modified or revoked in whole or in part by

(1) substantial compliance with a method of modification or revocation provided in the trust instrument; or

(2) a writing, other than a will, signed by the settlor and delivered to the trustee during the lifetime of the settlor, except that, if the trust instrument expressly makes the method of revocation provided in the trust instrument the exclusive method of revocation, the trust may not be revoked under this paragraph.

(b) Unless otherwise provided in the trust instrument, if a trust that is revocable by the settlor is created by or funded by more than one settlor,

(1) the trust may be modified or revoked as provided in AS 34.77.100 to the extent the trust consists of community property under AS 34.77 (Alaska Community Property Act);

(2) each settlor may modify or revoke the trust as to the portion of the trust property contributed by that settlor that is not community property under AS 34.77.

(c) A revocable trust may not be modified or revoked by an attorney-in-fact under a power of attorney unless the modification or revocation is expressly permitted by the trust instrument.



Sec. 13.36.345. - Modification or termination of irrevocable trusts because of unanticipated circumstances.

(a) On petition by a trustee, settlor, or beneficiary, a court may modify the administrative or dispositive terms of an irrevocable trust or terminate an irrevocable trust if, because of circumstances not anticipated by the settlor, modification or termination would substantially further the settlor's purposes in creating the trust.

(b) Upon termination of a trust under this section, the trust property shall be distributed in accordance with the settlor's probable intention.



Sec. 13.36.350. - Reformation to correct mistakes in irrevocable trusts.

(a) On petition by a trustee, settlor, or beneficiary, a court may reform the terms of an irrevocable trust, even if the trust instrument is not ambiguous, to conform to the settlor's intention if the failure to conform was due to a mistake of fact or law, whether in expression in the trust or inducement to create the trust, and if the settlor's intent can be established by clear and convincing evidence.

(b) A court may consider evidence, including direct evidence contradicting the plain meaning of the text, when determining the settlor's intent or for any other purpose under this section.



Sec. 13.36.355. - Construction of trust to achieve settlor's tax objectives.

Sec. 13.36.355. Construction of trust to achieve settlor's tax objectives.

(a) The terms of a trust shall be construed to achieve the settlor's tax objectives.

(b) On petition by a trustee, settlor, or beneficiary, a court may modify the terms of an irrevocable trust to achieve the settlor's tax objectives in a manner that does not violate the settlor's probable intent. The court may order that the modification operate retroactively.



Sec. 13.36.360. - Modification or termination of irrevocable trust by consent.

(a) Except as otherwise provided by this section, on petition by a trustee, settlor, or beneficiary, a court may modify or terminate an irrevocable trust if all of the beneficiaries consent and if continuation of the trust on the existing terms of the trust is not necessary to further a material purpose of the trust. However, the court, in its discretion, may determine that the reason for modifying or terminating the trust under the circumstances outweighs the interest in accomplishing the material purposes of the trust. The inclusion of a restriction on the voluntary or involuntary transfer of trust interests under AS 34.40.110 may constitute a material purpose of the trust under this subsection, but is not presumed to constitute a material purpose of the trust under this subsection.

(b) Unless otherwise provided in the trust instrument, an irrevocable trust may not be modified or terminated under this section while a settlor is also a discretionary beneficiary of the trust.

(c) If a beneficiary other than a qualified beneficiary does not consent to a modification or termination of an irrevocable trust that is proposed by the trustee, settlor, or other beneficiaries, a court may approve the proposed modification or termination if the court determines

(1) if all the beneficiaries had consented, the trust could have been modified or terminated under this section; and

(2) the rights of a beneficiary who does not consent will be adequately protected or not significantly impaired.

(d) In (c) of this section, "qualified beneficiary" means a beneficiary who

(1) on the date the beneficiary's qualification is determined, is entitled or eligible to receive a distribution of trust income or principal; or

(2) would be entitled to receive a distribution of trust income or principal if the event causing the trust's termination occurs.



Sec. 13.36.365. - Uneconomical irrevocable trust.

(a) Notwithstanding the other provisions of AS 13.36.338 - 13.36.365, if the value of the property of an irrevocable trust is less than $50,000, the trustee may terminate the trust unless the trust instrument provides otherwise.

(b) Notwithstanding the other provisions of AS 13.36.338 - 13.36.365 and the terms of the trust, on petition to the superior court by a trustee, settlor, or beneficiary, the court may modify or terminate an irrevocable noncharitable trust, or remove the trustee and appoint a different trustee, if the court determines that the value of the trust property is insufficient to justify the cost of administration.

(c) Upon termination of a trust under this section, the trustee shall distribute the trust property in accordance with the settlor's probable intent.



Sec. 13.36.370. - Trust protector.

(a) A trust instrument may provide for the appointment of a disinterested third party to act as a trust protector.

(b) A trust protector appointed under (a) of this section has the powers, delegations, and functions conferred on the protector by the trust instrument, which may include the power to

(1) remove and appoint a trustee;

(2) modify or amend the trust instrument to achieve favorable tax status or to respond to changes in 26 U.S.C. (Internal Revenue Code) or state law, or the rulings and regulations under those laws;

(3) increase or decrease the interests of any beneficiary to the trust; and

(4) modify the terms of a power of appointment granted by the trust.

(c) A modification authorized under (b) of this section may not

(1) grant a beneficial interest to an individual or a class of individuals unless the individual or class of individuals is specifically provided for under the trust instrument;

(2) modify the beneficial interest of a governmental unit in a trust created under AS 47.07.020 (f).

(d) Subject to the terms of the trust instrument, a trust protector is not liable or accountable as a trustee or fiduciary because of an act or omission of the trust protector taken when performing the function of a trust protector under the trust instrument.



Sec. 13.36.375. - Trustee advisor.

(a) A trust instrument may provide for the appointment of a person to act as an advisor to the trustee with regard to all or some of the matters relating to the property of the trust.

(b) Unless the terms of the trust instrument provide otherwise, if an advisor is appointed under (a) of this section, the property and management of the trust and the exercise of all powers and discretionary acts exercisable by the trustee remain vested in the trustee as fully and effectively as if an advisor were not appointed, the trustee is not required to follow the advice of the advisor, and the advisor is not liable as or considered to be a trustee of the trust or a fiduciary when acting as an advisor to the trust.



Sec. 13.36.390. - Definitions.

In this chapter,

(1) "party in interest" means, if the trust is

(A) revocable and if the settlor is incapacitated, the settlor's legal representative under applicable law or the settlor's agent under a durable power of attorney; or

(B) irrevocable,

(i) each trustee serving at the time;

(ii) each beneficiary entitled to receive a mandatory distribution of income or principal from a trust or, if a beneficiary entitled to receive a mandatory distribution of income or principal from a trust is not 19 years of age or is incapacitated, the beneficiary's legal representative under applicable law or the beneficiary's agent under a durable power of attorney; and

(iii) each vested remainder beneficiary in existence at the time or, if a vested remainder beneficiary is not 19 years of age or is incapacitated, the vested remainder beneficiary's legal representative under applicable law or the vested remainder beneficiary's agent under a durable power of attorney.

(2) "qualified person" means

(A) an individual who, except for brief intervals, military service, attendance at an educational or training institution, or for absences for good cause shown, resides in this state, whose true and permanent home is in this state, who does not have a present intention of moving from this state, and who has the intention of returning to this state when away;

(B) a trust company that is organized under AS 06.26 and that has its principal place of business in this state; or

(C) a bank that is organized under AS 06.05, or a national banking association that is organized under 12 U.S.C. 21 - 216d, if the bank or national banking association possesses and exercises trust powers and has its principal place of business in this state;

(3) "settlor" means a person who transfers property in trust and includes a person who furnishes the property transferred to a trust even if the trust is created by another person.

(4) "state jurisdiction provision" means a provision that the laws of this state govern the validity, construction, and administration of a trust and that the trust is subject to the jurisdiction of this state.









Chapter 13.38. - PRINCIPAL AND INCOME OF TRUSTS

Sec. 13.38.010. - 13.38.140 - l [Repealed, Sec. 4 ch 145 SLA 2003].

Repealed or Renumbered






Chapter 13.40. - MISCELLANEOUS PROVISIONS



Chapter 13.41. - UNIFORM DISPOSITION OF COMMUNITY PROPERTY RIGHTS AT DEATH

Sec. 13.41.005. - Application.

Except as provided by AS 13.06.068 , this chapter applies to the disposition at death of the following property acquired by a married person:

(1) all personal property, wherever situated,

(A) that was acquired as or became, and remained, community property under the laws of another jurisdiction; or

(B) all or the proportionate part of which was acquired with the rents, issues, or income of, or the proceeds from, or in exchange for, that community property; or

(C) traceable to that community property;

(2) all or the proportionate part of any real property situated in this state that was acquired with the rents, issues, or income of, the proceeds from, or in exchange for, property acquired as or that became, and remained, community property under the laws of another jurisdiction, or property traceable to that community property.



Sec. 13.41.010. - Rebuttable presumptions.

Subject to AS 13.06.068 , in determining whether this chapter applies to specific property, the following rebuttable presumptions apply:

(1) property acquired during marriage by a spouse of that marriage while domiciled in a jurisdiction under whose laws property could then be acquired as community property is presumed to have been acquired as or to have become, and remained, property to which this chapter applies; and

(2) real property situated in this state and personal property wherever situated acquired by a married person while domiciled in a jurisdiction under whose laws property could not then be acquired as community property, title to which was taken in a form that created rights of survivorship, are presumed not to be property to which this chapter applies.



Sec. 13.41.015. - Disposition upon death.

Upon the death of a married person, one-half of the property to which this chapter applies is the property of the surviving spouse and is not subject to testamentary disposition by the decedent or distribution under the laws of succession of this state. The other half of the property to which this chapter applies is the property of the decedent and is subject to testamentary disposition or distribution under the laws of succession of this state. With respect to property to which this chapter applies, the one-half of the property that is the property of the decedent is not subject to the surviving spouse's right to elect against the will.



Sec. 13.41.020. - Perfection of title of surviving spouse.

If the title to any property to which this chapter applies was held by the decedent at the time of death, title of the surviving spouse may be perfected by an order of the court or by execution of an instrument by the personal representative or the heirs or devisees of the decedent with the approval of the court. Neither the personal representative nor the court in which the decedent's estate is being administered has a duty to discover or attempt to discover whether the property held by the decedent is property to which this chapter applies, unless a written demand is made by the surviving spouse or the spouse's successor in interest.



Sec. 13.41.025. - Perfection of title of personal representative, heir, or devisee.

If the title to any property to which this chapter applies is held by the surviving spouse at the time of the decedent's death, the personal representative or an heir or devisee of the decedent may institute an action to perfect title to the property. The personal representative has no fiduciary duty to discover or attempt to discover whether any property held by the surviving spouse is property to which this chapter applies, unless a written demand is made by an heir, devisee, or creditor of the decedent.



Sec. 13.41.030. - Purchaser for value or lender.

(a) If a surviving spouse has apparent title to property to which this chapter applies, a purchaser for value or a lender taking a security interest in the property takes the interest in the property free of any rights of the personal representative or an heir or devisee of the decedent.

(b) If a personal representative or an heir or devisee of the decedent has apparent title to property to which this chapter applies, a purchaser for value or a lender taking a security interest in the property takes the interest in the property free of any rights of the surviving spouse.

(c) A purchaser for value or a lender need not inquire whether a vendor or borrower acted properly.

(d) The proceeds of a sale or creation of a security interest shall be treated in the same manner as the property transferred to the purchaser for value or a lender.



Sec. 13.41.035. - Creditor's rights.

Sec. 13.41.035. Creditor's rights.

This chapter does not affect rights of creditors with respect to property to which this chapter applies.



Sec. 13.41.040. - Acts of married persons.

This chapter does not prevent married persons from severing or altering their interests in property to which this chapter applies.



Sec. 13.41.045. - Limitations on testamentary disposition.

This chapter does not authorize a person to dispose of property by will if it is held under limitations imposed by law preventing testamentary disposition by that person.



Sec. 13.41.050. - Uniformity of application and construction.

This chapter shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among those states which enact it.



Sec. 13.41.055. - Short title.

This chapter may be cited as the Uniform Disposition of Community Property Rights at Death Act.






Chapter 13.43. - UNIFORM SIMULTANEOUS DEATH ACT



Chapter 13.45. - GENERAL PROVISIONS



Chapter 13.46. - ALASKA UNIFORM TRANSFERS TO MINORS ACT

Sec. 13.46.010. - Scope and jurisdiction.

(a) This chapter applies to a transfer that refers to this chapter in the designation under AS 13.46.080 (a) by which the transfer is made, if at the time of the transfer, the transferor, the minor, or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to this chapter despite a subsequent change in residence of a transferor, the minor, or the custodian, or the removal of custodial property from this state.

(b) A person designated as custodian under this chapter is subject to personal jurisdiction in this state with respect to a matter relating to the custodianship.

(c) A transfer that purports to be made and that is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act, or a substantially similar act of another state is governed by the law of the designated state.



Sec. 13.46.020. - Nomination of custodian.

(a) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words: "as custodian for (name of minor) under the Alaska Uniform Transfers to Minors Act." The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or a writing designating a beneficiary of contractual rights that is registered with or delivered to the payor, issuer, or other obligor of the contractual rights.

(b) A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under AS 13.46.080 (a).

(c) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under AS 13.46.080. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property under AS 13.46.080 .



Sec. 13.46.030. - Transfer by gift or exercise of power of appointment.

A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor under AS 13.46.080 .



Sec. 13.46.040. - Transfer authorized by will or trust.

(a) A personal representative or trustee may make an irrevocable transfer under AS 13.46.080 to a custodian for the benefit of a minor as authorized in the governing will or trust.

(b) If the testator or settlor has nominated a custodian under AS 13.46.020 to receive the custodial property, the transfer must be made to that person.

(c) If the testator or settlor has not nominated a custodian under AS 13.46.020, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under AS 13.46.080 (a).



Sec. 13.46.050. - Other transfer by fiduciary.

(a) Subject to (c) of this section, a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor under AS 13.46.080 , in the absence of a will or under a will or trust that does not contain an authorization to do so.

(b) Subject to (c) of this section, a conservator may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor under AS 13.46.080 .

(c) A transfer under (a) or (b) of this section may be made only if

(1) the personal representative, trustee, or conservator considers the transfer to be in the best interest of the minor;

(2) the transfer is not prohibited by or inconsistent with provisions of the applicable will, trust, agreement, or other governing instrument; and

(3) the transfer is authorized by the court if it exceeds $25,000 in value.



Sec. 13.46.060. - Transfer by obligor.

(a) Subject to (b) and (c) of this section, a person not subject to AS 13.46.040 or 13.46.050 who holds property of or owes a liquidated debt to a minor not having a conservator may make an irrevocable transfer to a custodian for the benefit of the minor under AS 13.46.080 .

(b) If a person having the right to do so under AS 13.46.020 has nominated a custodian under that section to receive the custodial property, the transfer must be made to that person.

(c) If a custodian has not been nominated under AS 13.46.020 , or all persons nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, a transfer under this section may be made to an adult member of the minor's family or to a trust company unless the property exceeds $5,000 in value.



Sec. 13.46.070. - Receipt for custodial property.

A written receipt by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian under this chapter.



Sec. 13.46.080. - Manner of creating custodial property and effecting transfer; designation of initial custodian; control.

(a) Custodial property is created and a transfer is made when

(1) an uncertificated security or a certificated security in registered form is either

(A) registered in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for __________ (name of minor) under the Alaska Uniform Transfers to Minors Act"; or

(B) delivered if in certificated form, or a document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set out in (b) of this section;

(2) money is paid or delivered to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for __________ (name of minor) under the Alaska Uniform Transfers to Minors Act";

(3) the ownership of a life or endowment insurance policy or annuity contract is either

(A) registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for __________ (name of minor) under the Alaska Uniform Transfers to Minors Act"; or

(B) assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: "as custodian for __________ "as custodian for (name of minor) under the Alaska Uniform Transfers to Minors Act";

(4) an irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to the transferor, an adult other than the transferor, or a trust company, whose name in the notification is followed in substance by the words: "as custodian for __________ (name of minor)

under the Alaska Uniform Transfers to Minors Act";

(5) an interest in real property is recorded in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for __________ (name of minor) under the Alaska Uniform Transfers to Minors Act";

(6) a certificate of title issued by a department or agency of a state or of the United States that evidences title to tangible personal property is either

(A) issued in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for __________ (name of minor) under the Alaska Uniform Transfers to Minors Act"; or

(B) delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words: "as custodian for __________ (name of minor) under the Alaska Uniform Transfers to Minors Act"; or

(7) an interest in property not described in (1) - (6) of this subsection is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set out in (b) of this section.

(b) An instrument in the following form satisfies the requirements of (a)(1)(B) and (a)(7) of this section: "TRANSFER UNDER THE ALASKA UNIFORM TRANSFERS TO MINORS ACT

I, __________ (name of transferor or name and representative capacity if a fiduciary) hereby transfer to __________ (name of custodian), as custodian for __________ (name of minor) under the Alaska Uniform Transfers to Minors Act, the following: (insert a description of the custodial property sufficient to identify it).

Dated: _

_________ _________________ (Signature)

__________ (name of custodian) has received the property described above as custodian for the minor named above under the Alaska Uniform Transfers to Minors Act.

Dated: _

_________ _

____________________________" (Signature of Custodian)

(c) A transferor shall place the custodian in control of the custodial property as soon as practicable.



Sec. 13.46.085. - Native corporations; custodians.

(a) The stock or membership in a corporation organized under the law of this state under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act) that a minor is entitled to receive under that Act shall be held by a custodian.

(b) A person making a transfer of stock, whether by gift, devise, or other method, may nominate a custodian. In the absence of a nomination, the custodian shall be determined under the order of priority set out below. The appointment becomes effective upon the corporation's receipt of the custodian's written consent to the appointment. The order of priority is:

(1) the legal guardian, if any, of the minor;

(2) a parent, if any, of the minor, as selected by the parents;

(3) an adult member of the minor's family; in this paragraph, "member of the minor's family" has the meaning given in AS 13.46.990 , and also includes members of a family with whom the minor has customarily lived.

(c) For good cause, a district court or the superior court may vary the order of priority set out in (b) of this section or appoint another suitable person as custodian.

(d) The custodianship is governed by this chapter, as modified by the following:

(1) [Repealed, Sec. 12 ch 60 SLA 1992].

(2) under AS 13.46.150 , a third person is responsible for determining whether stock is inalienable under the Act;

(3) the custodian shall give an appropriate receipt for property received for the minor;

(4) the custodian may not alienate inalienable property except within the limits provided by law;

(5) the form of registration or title shall be "as custodian for (name of minor) under the Alaska Native Claims Settlement Act";

(6) a custodian may not receive compensation except, upon application to and approval by the superior court, for unusual and extraordinary services;

(7) custodial property includes securities, money, and other real and personal property under supervision as a consequence of the Act.

(e) Notwithstanding AS 13.46.190 , the stock shall be transferred to the minor when the minor reaches 18 years of age, or to the minor's heirs if the minor dies before reaching 18 years of age.

(f) In this section,

(1) "Act" means 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act);

(2) "minor" means an individual who is less than 18 years of age;

(3) "stock" means the stock or membership in a corporation that is organized under the law of this state under the Act and that a minor is entitled to receive under the Act, whether by gift, devise, or other method; "stock" includes inchoate rights to stock.



Sec. 13.46.090. - Single custodianship.

A transfer may be made only for one minor, and only one person may be the custodian. All custodial property held under this chapter by the same custodian for the benefit of the same minor constitutes a single custodianship.



Sec. 13.46.100. - Validity and effect of transfer.

(a) The validity of a transfer made in a manner prescribed in this chapter is not affected by

(1) failure of the transferor to comply with AS 13.46.080 (c) concerning possession and control;

(2) designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under AS 13.46.080 (a); or

(3) death or incapacity of a person nominated under AS 13.46.020 or designated under AS 13.46.080 as custodian or the disclaimer of the office by that person.

(b) A transfer made under AS 13.46.080 is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided in this chapter, and neither the minor nor the minor's legal representative has any right, power, duty, or authority with respect to the custodial property except as provided in this chapter.

(c) By making a transfer, the transferor incorporates in the disposition all the provisions of this chapter and grants to the custodian, and to a third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in this chapter.



Sec. 13.46.110. - Care of custodial property.

(a) A custodian shall

(1) take control of custodial property;

(2) register or record title to custodial property if appropriate; and

(3) collect, hold, manage, invest, and reinvest custodial property.

(b) In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute, except AS 13.90.010 , restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain custodial property received from a transferor.

(c) A custodian may invest in or pay premiums on life insurance or endowment policies on

(1) the life of the minor only if the minor or the minor's estate is the sole beneficiary; or

(2) the life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian, is the irrevocable beneficiary.

(d) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: "as a custodian for (name of minor) under the Alaska Uniform Transfers to Minors Act."

(e) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained the age of 14 years.



Sec. 13.46.120. - Powers of custodian.

(a) A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in that capacity only.

(b) This section does not relieve a custodian from liability for breach of AS 13.46.110 .



Sec. 13.46.130. - Use of custodial property.

(a) A custodian may deliver or pay to the minor or expend for the minor's benefit as much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to

(1) the duty or ability of the custodian personally or of another person to support the minor; or

(2) other income or property of the minor that may be applicable or available for that purpose.

(b) On petition of an interested person or the minor if the minor has attained the age of 14 years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit as much of the custodial property as the court considers advisable for the use and benefit of the minor.

(c) A delivery, payment, or expenditure under this section is in addition to, not in substitution for, and does not affect an obligation of a person to support the minor.



Sec. 13.46.140. - Custodian's expenses, compensation, and bond.

Sec. 13.46.140. Custodian's expenses, compensation, and bond.

(a) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

(b) Except for one who is a transferor under AS 13.46.030 , a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(c) Except as provided in AS 13.46.170 (f), a custodian is not required to give a bond.



Sec. 13.46.150. - Exemption of third person from liability.

A third person in good faith and without court order may act on the instructions of or otherwise deal with a person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining

(1) the validity of the purported custodian's designation;

(2) the propriety of, or the authority under this chapter for, an act of the purported custodian;

(3) the validity or propriety under this chapter of an instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

(4) the propriety of the application of property of the minor delivered to the purported custodian.



Sec. 13.46.160. - Liability to third persons.

(a) A claim based on (1) a contract entered into by a custodian acting in a custodial capacity, (2) an obligation arising from the ownership or control of custodial property, or (3) a tort committed during the custodianship, may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable.

(b) A custodian is not personally liable

(1) on a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(2) for an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

(c) A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.



Sec. 13.46.170. - Renunciation, resignation, death, or removal of custodian; designation of successor custodian.

(a) A person nominated under AS 13.46.020 or designated under AS 13.46.080 as custodian may decline to serve by delivering a valid disclaimer to the person who made the nomination or to the transferor or the transferor's legal representative. If the event giving rise to a transfer has not occurred and a substitute custodian able, willing, and eligible to serve was not nominated under AS 13.46.020 , the person who made the nomination may nominate a substitute custodian under AS 13.46.020; otherwise the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under AS 13.46.080 (a). The custodian so designated has the rights of a successor custodian.

(b) A custodian at any time may designate a trust company or an adult other than a transferor under AS 13.46.030 as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated, or is removed.

(c) A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of 14 years and to the successor custodian and by delivering the custodial property to the successor custodian.

(d) If a custodian is ineligible, dies, or becomes incapacitated without having effectively designated a successor and the minor has attained the age of 14 years, the minor may designate as successor custodian, in the manner prescribed in (b) of this section, an adult member of the minor's family, a conservator of the minor, or a trust company. If the minor has not attained the age of 14 years or fails to act within 60 days after the ineligibility, death, or incapacity, the conservator of the minor becomes successor custodian. If the minor has no conservator or the conservator declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family, or another interested person may petition the court to designate a successor custodian.

(e) A custodian who declines to serve under (a) of this section or resigns under (c) of this section, or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(f) A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the conservator of the minor, or the minor if the minor has attained the age of 14 years may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under AS 13.46.030 or to require the custodian to give appropriate bond.



Sec. 13.46.180. - Accounting by and determination of liability of custodian.

(a) A minor who has attained the age of 14 years, the minor's guardian of the person or legal representative, an adult member of the minor's family, a transferor, or a transferor's legal representative may petition the court for

(1) an accounting by the custodian or the custodian's legal representative; or

(2) a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under AS 13.46.160 to which the minor or the minor's legal representative was a party.

(b) A successor custodian may petition the court for an accounting by the predecessor custodian.

(c) The court, in a proceeding under this chapter or in another proceeding, may require or permit the custodian or the custodian's legal representative to account.

(d) If a custodian is removed under AS 13.46.170 (f), the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.



Sec. 13.46.190. - Termination of custodianship.

The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of the

(1) minor's attainment of 21 years of age with respect to property transferred under AS 13.46.030 or 13.46.040 unless the time of transfer of the custodial property to the minor is changed under AS 13.46.195 ;

(2) minor's attainment of 18 years of age with respect to property transferred under AS 13.46.050 or 13.46.060;

(3) time specified in the transfer under AS 13.46.080 if the time of transfer of the custodial property to the minor is changed under AS 13.46.195; or

(4) minor's death.



Sec. 13.46.195. - Changing the time for transfer of custodial property.

(a) Subject to the requirements and limitations of this section, the time for transfer to the minor of custodial property transferred under AS 13.46.030 or 13.46.040 may be changed to a specified time other than the time the minor attains the age of 21 years. That time shall be specified in the transfer under AS 13.46.080 .

(b) To specify a changed time for transfer to the minor of the custodial property under AS 13.46.030 except for the transfer by irrevocable gift, or under AS 13.46.040 , the words "as custodian for (name of minor) until age (age for delivery of property to minor) under the Alaska Uniform Transfers to Minors Act" shall be substituted in substance for the words "as custodian for (name of minor) under the Alaska Uniform Transfers to Minors Act" in making the transfer under AS 13.46.080.

(c) To specify a changed time for transfer to the minor of the custodial property under AS 13.46.030 by irrevocable gift, the words "as custodian for (name of minor) until age (age for delivery of property to minor) under the Alaska Uniform Transfers to Minors Act" or "as custodian for (name of minor) until age (age for delivery of property to minor) under the Alaska Uniform Transfers to Minors Act, subject to the minor's right to compel immediate distribution of the property by giving written notice to the custodian during the six-month period beginning on the minor's 21st birthday" shall be substituted in substance for the words "as custodian for (name of minor) under the Alaska Uniform Transfers to Minors Act" in making the transfer under AS 13.46.080.

(d) The time for transfer to the minor of custodial property transferred under AS 13.46.040 may be changed under this section if the governing will or trust or nomination provides in substance that the custodianship is to continue until the time the minor attains a specified age. That time may not be earlier than the time the minor attains 18 years of age or later than the time the minor attains 25 years of age, and in that case the governing will or trust or nomination shall determine the time to be specified in the transfer under AS 13.46.080 .

(e) The time for transfer to the minor of custodial property transferred under AS 13.46.030 may be changed under this section if the transfer under AS 13.46.080 provides in substance that the custodianship is to continue until the time the minor attains a specified age. That time may not be earlier than the time the minor attains 18 years of age or later than the time the minor attains 25 years of age.

(f) If the transfer under AS 13.46.080 does not specify an age, the time for the transfer of the custodial property to the minor under AS 13.46.190 is the time when the minor attains 21 years of age.

(g) If the transfer under AS 13.46.080 provides in substance that the duration of the custodianship is for a time longer than the maximum time permitted by this section for that type of transfer, the custodianship may continue until the minor attains the maximum age permitted by this section for that type of transfer.



Sec. 13.46.200. - Applicability.

This chapter applies to a transfer within the scope of AS 13.46.010 made after December 31, 1990, if the

(1) transfer purports to have been made under the Alaska Uniform Gifts to Minors Act; or

(2) instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act" or "as custodian under the Uniform Transfers to Minors Act" of another state, and the application of this chapter is necessary to validate the transfer.



Sec. 13.46.210. - Effect on existing custodianships.

(a) A transfer of custodial property as defined in this chapter made before January 1, 1991, is validated notwithstanding that there was not specific authority in the Alaska Uniform Gifts to Minors Act for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

(b) This chapter applies to all transfers that were made before January 1, 1991, and that were made in a manner and form prescribed in the Alaska Uniform Gifts to Minors Act, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on January 1, 1991.

(c) AS 13.46.190 , 13.46.195, and 13.46.990, with respect to the age of a minor for whom custodial property is held under this chapter, do not apply to custodial property held in a custodianship that terminated because of the minor's attainment of the age of

(1) 19 after June 12, 1967, and before September 17, 1980; or

(2) 18 after September 16, 1980, and before January 1, 1991.

(d) To the extent that this chapter, by virtue of (b) of this section, does not apply to transfers made in a manner prescribed under former AS 45.60 (Alaska Uniform Gifts to Minors Act) or to the powers, duties, and immunities conferred by transfers in that manner upon custodians and persons dealing with custodians, the repeal of AS 45.60 (Alaska Uniform Gifts to Minors Act) does not affect those transfers or those powers, duties, and immunities.



Sec. 13.46.220. - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.



Sec. 13.46.990. - Definitions.

In this chapter

(1) "adult" means an individual who has attained the age of 18 years;

(2) "benefit plan" means an employer's plan for the benefit of an employee or partner;

(3) "broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others;

(4) "conservator" means a person appointed or qualified by a court to act as general, limited, or temporary guardian of a minor's property or a person legally authorized to perform substantially the same functions;

(5) "court" means the superior court;

(6) "custodial property" means

(A) an interest in property transferred to a custodian under this chapter; and

(B) the income from and proceeds of that interest in property;

(7) "custodian" means a person designated under AS 13.46.080 or a successor or substitute custodian designated under AS 13.46.170 ;

(8) "financial institution" means a bank, trust company, savings institution, or credit union, chartered and supervised under state or federal law;

(9) "legal representative" means an individual's personal representative or conservator;

(10) "member of the minor's family" means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption;

(11) "minor" means an individual who has not attained the age of 18 years, except that when used in reference to the beneficiary for whose benefit custodial property is held or to be held, "minor" means an individual who has not attained the age at which the custodian is required under AS 13.46.190 and 13.46.195 to transfer the custodial property to the beneficiary;

(12) "personal representative" means an executor, administrator, successor personal representative, or special administrator of a decedent's estate or a person legally authorized to perform substantially the same functions;

(13) "state" includes a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States;

(14) "transfer" means a transaction that creates custodial property under AS 13.46.080 ;

(15) "transferor" means a person who makes a transfer under this chapter;

(16) "trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers.



Sec. 13.46.999. - Short title.

This chapter may be cited as the Alaska Uniform Transfers to Minors Act.






Chapter 13.50. - ANATOMICAL GIFTS REGISTRY

Article 01 - UNIFORM ANATOMICAL GIFT ACT

Sec. 13.50.010. - Persons who may execute an anatomical gift. [Repealed, Sec. 15 ch 83 SLA 2004. For current law, see AS 13.52].

Repealed or Renumbered



Sec. 13.50.014. - Requests by hospitals for anatomical gifts. [Repealed, Sec. 15 ch 83 SLA 2004. For current law, see AS 13.52].

Repealed or Renumbered



Sec. 13.50.016. - Investigations by law enforcement and medical personnel. [Repealed, Sec. 15 ch 83 SLA 2004. For current law, see AS 13.52].

Repealed or Renumbered



Sec. 13.50.020. - Potential donees and purposes for which anatomical gifts may be made. [Repealed, Sec. 15 ch 83 SLA 2004. For current law, see AS 13.52].

Repealed or Renumbered



Sec. 13.50.030. - Manner of executing anatomical gifts. [Repealed, Sec. 15 ch 83 SLA 2004. For current law, see AS 13.52].

Repealed or Renumbered



Sec. 13.50.040. - Delivery of document of gift. [Repealed, Sec. 15 ch 83 SLA 2004. For current law, see AS 13.52].

Repealed or Renumbered



Sec. 13.50.050. - Amendment or revocation of the gift. [Repealed, Sec. 15 ch 83 SLA 2004. For current law, see 13.52].

Repealed or Renumbered



Sec. 13.50.060. - Rights and duties at death; exemption from liability and prosecution. [Repealed, Sec. 15 ch 83 SLA 2004. For current law, see AS 13.52].

Repealed or Renumbered



Sec. 13.50.065. - Regulations. [Repealed, Sec. 15 ch 83 SLA 2004. For current law, see 13.52].

Repealed or Renumbered



Sec. 13.50.068. - Recognition of gifts executed, issued, or authorized in other states. [Repealed, Sec. 15 ch 83 SLA 2004. For current law, see 13.52].

Repealed or Renumbered



Sec. 13.50.070. - Definitions. [Repealed, Sec. 15 ch 83 SLA 2004. For current law, see AS 13.52].

Repealed or Renumbered



Sec. 13.50.080. - Uniformity of interpretation. [Repealed, Sec. 15 ch 83 SLA 2004. For current law, see AS 13.52].

Repealed or Renumbered



Sec. 13.50.090. - Short title. [Repealed, Sec. 15 ch 83 SLA 2004. For current law, see AS 13.52].

Repealed or Renumbered






Article 02 - DONOR REGISTRY PROGRAM

Sec. 13.50.100. - Transfer of information.

(a) Except for information on a motor vehicle or identification document issued to a donor who declines to participate in a registry, when a person who applies for a motor vehicle or identification document makes a gift with the application, the department shall electronically transfer all information that appears on the front of the motor vehicle or identification document and any changes that are subsequently received by the department from the donor to a procurement organization that intends to establish a donor registry under AS 13.50.110.

(b) A donor to whom a motor vehicle or identification document is issued is not required to participate in a registry, and the department may not transfer information under (a) of this section from a donor who declines to participate in a registry.



Sec. 13.50.110. - Use of transferred information.

(a) A procurement organization that obtains information under AS 13.50.100 shall use the information to establish a statewide donor registry accessible by a recognized organization in

(1) this state that handles the recovery or placement of parts of the body; and

(2) another state that handles the recovery or placement of parts of the body when a donor who is a resident of this state is not located in this state at the time of or immediately before death.

(b) A procurement organization may not

(1) use registry information for fund raising; or

(2) disseminate information obtained under AS 13.50.100 unless authorized by this section or by federal law.

(c) A procurement organization may disseminate information obtained under AS 13.50.100 to another procurement organization.



Sec. 13.50.120. - Acquisition of other donor information.

A procurement organization may acquire donor information from sources other than the department.



Sec. 13.50.130. - Registry costs.

(a) A procurement organization that has requested registry information from the department shall pay the reasonable costs associated with the creation by the organization of a registry and the reasonable costs associated with the initial installation and establishment of the facilities necessary for electronic transfer of the donor information to the organization by the department.

(b) After the initial transfer of information under (a) of this section, the department shall make all transfers of donor information without charge to a procurement organization.



Sec. 13.50.140. - Notification of cancellation.

(a) A donor whose motor vehicle or identification document information is on a registry shall notify a procurement organization or the department of the destruction or mutilation of the motor vehicle or identification document or revocation of the gift under AS 13.52.170 in order to remove the donor's name from a registry. If the procurement organization that is notified does not maintain a registry, the organization shall notify all procurement organizations that do maintain a registry.

(b) The failure of a donor to make the notification under (a) of this section does not affect the revocation of a gift under AS 13.52.170 .



Sec. 13.50.150. - Monetary donation program.

(a) An applicant for a motor vehicle or identification document may donate $1 or more to the fund to promote the donation of body parts under AS 13.52 (Health Care Decisions Act). The donation is voluntary and may be declined by the applicant. The department shall make available to all applicants information on the importance of making gifts.

(b) The department shall collect the donations made under (a) of this section and credit the donations to the fund. At least quarterly, the department shall transfer the donations to the fund.

(c) The department shall ask each applicant for a motor vehicle or identification document whether the applicant is interested in making the donation under (a) of this section.

(d) Each procurement organization shall pay its proportionate share of the reasonable costs associated with the creation of the donation program created under this section, unless another amount is agreed to by the department.



Sec. 13.50.160. - Anatomical gift awareness fund.

(a) The anatomical gift awareness fund is established. The fund consists of all donations made under AS 13.50.150 , other donations to the fund for a purpose identified under (b) of this section, money received by the department under AS 13.50.130 , and appropriations made to the fund.

(b) The purposes of the fund are to promote gifts under AS 13.52 and to administer the donation program established under AS 13.50.150 .

(c) Donations to the fund shall be segregated within the fund until they are appropriated for use by the fund.

(d) Money appropriated to or for use by the fund may be spent for the purposes of the fund without further appropriation.



Sec. 13.50.170. - Penalty.

A person who knowingly violates AS 13.50.110 (b)(1) or (2) is guilty of a class B misdemeanor.



Sec. 13.50.190. - Definitions.

In AS 13.50.100 - 13.50.190,

(1) "department" means the Department of Administration;

(2) "donation" means a monetary donation made under AS 13.50.150 ;

(3) "donor" has the meaning given in AS 13.52.390 ;

(4) "fund" means the anatomical gift awareness fund established under AS 13.50.160 ;

(5) "gift" means an anatomical gift; in this paragraph, "anatomical gift" has the meaning given in AS 13.52.390 ;

(6) "motor vehicle or identification document" means

(A) a motor vehicle registration, a driver's license, or an instruction permit, or a renewal of the registration, license, or permit; or

(B) an identification card issued under AS 18.65.310 ;

(7) "part" has the meaning given in AS 13.52.390 ;

(8) "procurement organization" has the meaning given in AS 13.52.200(i);

(9) "reasonable costs" includes the cost of

(A) computer programming and installing software and software upgrades;

(B) employee training that is specific to a registry or the donation program established under AS 13.50.150 ;

(C) producing literature that is specific to a registry or the donation program established under AS 13.50.150 ; and

(D) making hardware upgrades or handling other issues for a registry or the donation program established under AS 13.50.150 ;

(10) "registry" means a donor registry established under AS 13.50.110;

(11) "registry information" means information obtained under AS 13.50.100;

(12) "state" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.









Chapter 13.52. - HEALTH CARE DECISIONS ACT

Sec. 13.52.010. - Advance health care directives.

(a) Except as provided in AS 13.52.170 (a), an adult may give an individual instruction. Except as provided in AS 13.52.170 (b), the instruction may be oral or written. The instruction may be limited to take effect only if a specified condition arises.

(b) An adult may execute a durable power of attorney for health care, which may authorize the agent to make any health care decision the principal could have made while having capacity. The power remains in effect notwithstanding the principal's later incapacity and may include individual instructions. The power must be in writing, contain the date of its execution, be signed by the principal, and be witnessed by one of the following methods:

(1) signed by at least two individuals who are personally known by the principal, each of whom witnessed either the signing of the instrument by the principal or the principal's acknowledgment of the signature of the instrument; or

(2) acknowledged before a notary public at a place in this state.

(c) Unless related to the principal by blood, marriage, or adoption, an agent under a durable power of attorney for health care may not be an owner, operator, or employee of the health care institution at which the principal is receiving care.

(d) A witness for a durable power of attorney for health care may not be

(1) a health care provider employed at the health care institution or health care facility where the principal is receiving health care;

(2) an employee of the health care provider providing health care to the principal, or of the health care institution or health care facility where the principal is receiving health care; or

(3) the agent.

(e) At least one of the individuals used as a witness for a durable power of attorney for health care shall be someone who is not

(1) related to the principal by blood, marriage, or adoption; or

(2) entitled to a portion of the estate of the principal upon the principal's death under a will or codicil of the principal existing at the time of execution of the durable power of attorney for health care or by operation of law then existing.

(f) Unless otherwise specified in the durable power of attorney for health care, the authority of an agent becomes effective only upon a determination that the principal lacks capacity and ceases to be effective upon a determination that the principal has recovered capacity.

(g) Unless otherwise specified in a written advance health care directive, a determination that a principal lacks or has recovered capacity, or that another condition exists that affects an individual instruction or the authority of an agent, shall be made by

(1) the primary physician, except in the case of mental illness;

(2) a court in the case of mental illness, unless the situation is an emergency; or

(3) the primary physician or another health care provider in the case of mental illness where the situation is an emergency.

(h) An agent shall make a health care decision in accordance with the principal's individual instructions, if any, and other wishes to the extent known to the agent. Otherwise, the agent shall make the decision in accordance with the agent's determination of the principal's best interest. In determining the principal's best interest, the agent shall consider the principal's personal values to the extent known to the agent.

(i) A health care decision made by an agent for a principal is effective without judicial approval.

(j) A written advance health care directive may include the individual's nomination of a guardian of the individual.

(k) An advance health care directive, including an advance health care directive that is made in compliance with the laws of another state, is valid for purposes of this chapter to the extent that it complies with the laws of this state.



Sec. 13.52.020. - Revocation of advance health care directive.

(a) Except in the case of mental illness under (c) of this section, a principal may revoke the designation of an agent only by a signed writing or by personally informing the supervising health care provider.

(b) Except in the case of mental illness under (c) of this section, a principal may revoke all or part of an advance health care directive, other than the designation of an agent, at any time and in any manner that communicates an intent to revoke.

(c) In the case of mental illness, an advance health care directive may be revoked in whole or in part at any time by the principal if the principal does not lack capacity and is competent. A revocation is effective when a competent principal with capacity communicates the revocation to the attending physician or other health care provider. The attending physician or other health care provider shall note the revocation on the principal's medical record. In the case of mental illness, the authority of a named agent and an alternative agent named in the advance health care directive continues in effect as long as the advance health care directive appointing the agent is in effect or until the agent has withdrawn. For the purposes of this subsection, a principal is not considered competent when

(1) it is the opinion of the court in a guardianship proceeding under AS 13.26, the opinion of two physicians, at least one of whom is a psychiatrist, or the opinion of a physician and a professional mental health clinician, that the principal is not competent; or

(2) a court in a hearing under AS 47.30.735 , 47.30.750, or 47.30.770 determines that the principal is gravely disabled; in this paragraph, "gravely disabled" has the meaning given in AS 47.30.915 (7)(B).

(d) A health care provider, agent, guardian, or surrogate who is informed of a revocation shall promptly communicate the fact of the revocation to the supervising health care provider and to any health care institution at which the patient is receiving care.

(e) A decree of annulment, divorce, dissolution of marriage, or legal separation revokes a previous designation of a spouse as agent unless otherwise specified in the decree or in a durable power of attorney for health care.

(f) An advance health care directive that conflicts with an earlier advance health care directive revokes the earlier directive to the extent of the conflict.



Sec. 13.52.025. - Rescission of withdrawal by agent.

A person who has withdrawn as an agent may rescind the withdrawal by executing an acceptance after the date of the withdrawal. A person who rescinds a withdrawal shall give notice to the principal if the principal has capacity or to the principal's health care provider if the principal does not have capacity.



Sec. 13.52.030. - Surrogates.

(a) Except in the case of mental health treatment and except as provided by AS 13.52.180 (a) and (b), a surrogate may make a health care decision for a patient who is an adult if an agent or guardian has not been appointed or the agent or guardian is not reasonably available, and if the patient has been determined by the primary physician to lack capacity.

(b) Subject to AS 13.52.055 (b), a surrogate may make a decision regarding mental health treatment for a patient who is an adult if

(1) an agent or guardian has not been appointed or the agent or guardian is not reasonably available;

(2) the mental health treatment is needed on an emergency basis; and

(3) the patient has been determined to lack capacity by

(A) two physicians, one of whom is a psychiatrist; or

(B) a physician and a professional mental health clinician.

(c) Except as provided for anatomical gifts in AS 13.52.170 (b), an adult may designate an individual to act as surrogate for that adult by personally informing the supervising health care provider. Except as provided by AS 13.52.180 (a) and (b), in the absence of a designation, or if the designee is not reasonably available, a member of the following classes of the patient's family who is reasonably available, in descending order of priority, may act as surrogate:

(1) the spouse, unless legally separated;

(2) an adult child;

(3) a parent; or

(4) an adult sibling.

(d) Except as provided by (l) of this section or AS 13.52.180(a) or (b), if none of the individuals eligible to act as surrogate under (c) of this section is reasonably available, an adult who has exhibited special care and concern for the patient, who is familiar with the patient's personal values, and who is reasonably available may act as surrogate.

(e) A surrogate shall communicate the surrogate's assumption of authority as promptly as practicable to the health care provider, the health care institution, and the members of the patient's family specified in (c) of this section who can be readily contacted.

(f) If more than one member of a class under (c)(2) - (4) of this section assumes authority to act as surrogate, the members of that class do not agree on a health care decision, and the supervising health care provider is informed of the disagreement, the supervising health care provider shall comply with the decision of a majority of the members of that class who have communicated their views to the provider. If the class is evenly divided concerning the health care decision and the supervising health care provider is informed of the even division, that class and all individuals having a lower priority under (c)(2) - (4) of this section are disqualified from making the decision, and the primary physician, after consulting with all individuals in that evenly divided class who are reasonably available, shall make a decision based on the consultation and the primary physician's own determination of the best interest of the patient.

(g) A surrogate shall make a health care decision in accordance with the patient's individual instructions or other advance health care directives, if any, and other wishes to the extent known to the surrogate. Otherwise, the surrogate shall make the decision in accordance with the surrogate's determination of the patient's best interest. In determining the patient's best interest, the surrogate shall consider the patient's personal values to the extent known to the surrogate.

(h) If a patient's primary health care provider observes that a surrogate is not abiding by the wishes, values, and best interest of the patient, the primary health care provider may decline to comply with a decision of the surrogate and shall notify the health care institution where the primary health care provider is providing health care to the patient.

(i) A health care decision made by a surrogate for a patient is effective without judicial approval.

(j) A patient who has capacity may, at any time, disqualify another person, including a member of the patient's family, from acting as the patient's surrogate by a signed writing or by personally informing the supervising health care provider of the disqualification.

(k) Unless related to the patient by blood, marriage, or adoption, a surrogate may not be an owner, operator, or employee of the health care facility where the patient is receiving care.

(l) A supervising health care provider may require an individual claiming the right to act as a surrogate for a patient to provide a written declaration under penalty of perjury stating facts and circumstances reasonably sufficient to establish the claimed authority.



Sec. 13.52.040. - Decisions by guardian.

(a) A guardian shall comply with the ward's individual instructions and may not revoke a ward's advance health care directive executed before the ward's incapacity unless a court expressly authorizes the revocation.

(b) Unless there is a court order to the contrary, a health care decision of an agent takes precedence over that of a guardian.

(c) Except as provided in (a) of this section, a health care decision made by a guardian for the ward is effective without judicial approval.



Sec. 13.52.045. - Withholding or withdrawing of life-sustaining procedures.

Notwithstanding any other provision of this chapter, an agent or a surrogate may determine that life-sustaining procedures may be withheld or withdrawn from a patient with a qualifying condition when there is

(1) a durable power of attorney for health care or other writing that clearly expresses the patient's intent that the procedures be withheld or withdrawn; or

(2) no durable power of attorney for health care or other writing that clearly expresses the patient's intent to the contrary, the patient has a qualifying condition as determined under AS 13.52.160 , and withholding or withdrawing the procedures would be consistent with the patient's best interest.



Sec. 13.52.050. - Decisions for exceptional procedures.

Unless there is a durable power of attorney for health care or another writing clearly expressing an individual's intent to the contrary, an agent or surrogate may not consent on behalf of a patient to an abortion, sterilization, psychosurgery, or removal of bodily organs except when the abortion, sterilization, psychosurgery, or removal of bodily organs is necessary to preserve the life of the patient or to prevent serious impairment of the health of the patient.



Sec. 13.52.055. - Pregnancy.

(a) Before implementing a health care decision for a woman of childbearing age that would affect a fetus if present, the supervising health care provider shall take reasonable steps to determine whether the woman is pregnant.

(b) Notwithstanding any other provision of this chapter to the contrary, an advance health care directive by a patient or a decision by the person then authorized to make health care decisions for a patient may not be given effect if

(1) the patient is a woman who is pregnant and lacks capacity;

(2) the directive or decision is to withhold or withdraw life-sustaining procedures;

(3) the withholding or withdrawal of the life-sustaining procedures would, in reasonable medical judgment, be likely to result in the death of the patient; and

(4) it is probable that the fetus could develop to the point of live birth if the life-sustaining procedures were provided.

(c) This section does not apply to emergency services in the field.



Sec. 13.52.060. - Obligations of health care providers, institutions, and facilities.

(a) Before implementing a health care decision made for a patient, a supervising health care provider, if possible, shall promptly communicate to the patient the decision made and the identity of the person making the decision.

(b) A supervising health care provider who knows of the existence of an advance health care directive, a revocation of an advance health care directive, or a designation or disqualification of a surrogate shall promptly record its existence in the patient's health care record, shall request a copy if it is in writing, and shall arrange for its maintenance in the health care record if a copy is furnished.

(c) A supervising health care provider who makes or is informed of a determination that a patient lacks or has recovered capacity, or that another condition exists that affects an individual instruction or the authority of an agent, a guardian, or a surrogate, shall promptly record the determination in the patient's health care record and communicate the determination to the patient, if possible, and to any person then authorized to make health care decisions for the patient.

(d) Except as provided in (e) and (f) of this section, a health care provider, health care institution, or health care facility providing care to a patient shall comply with

(1) an individual instruction of the patient and with a reasonable interpretation of that instruction made by a person then authorized to make health care decisions for the patient; and

(2) a health care decision for the patient made by a person then authorized to make health care decisions for the patient to the same extent as if the decision had been made by the patient while having capacity.

(e) A health care provider may decline to comply with an individual instruction or a health care decision for reasons of conscience, except for a do not resuscitate order. A health care institution or health care facility may decline to comply with an individual instruction or health care decision if the instruction or decision is contrary to a policy of the institution or facility that is expressly based on reasons of conscience and if the policy was timely communicated to the patient or to a person then authorized to make health care decisions for the patient.

(f) A health care provider, health care institution, or health care facility may decline to comply with an individual instruction or a health care decision that requires medically ineffective health care or health care contrary to generally accepted health care standards applicable to the provider, institution, or facility. In this subsection, "medically ineffective health care" means health care that according to reasonable medical judgment cannot cure the patient's illness, cannot diminish its progressive course, and cannot effectively alleviate severe discomfort and distress.

(g) A health care provider, health care institution, or health care facility that declines to comply with an individual instruction or a health care decision shall

(1) promptly inform the patient, if possible, and any person then authorized to make health care decisions for the patient that the provider, institution, or facility has declined to comply with the instruction or decision;

(2) provide continuing care to the patient until a transfer is effected; and

(3) unless the patient or person then authorized to make health care decisions for the patient refuses assistance, immediately cooperate and comply with a decision by the patient or a person then authorized to make health care decisions for the patient to transfer the patient to another health care institution, to another health care facility, to the patient's home, or to another location chosen by the patient or by the person then authorized to make health care decisions for the patient.

(h) Except as provided for civil commitments under AS 47.30.817 , a health care provider, health care institution, or health care facility may not require or prohibit the execution or revocation of an advance health care directive as a condition for providing health care.



Sec. 13.52.065. - Do not resuscitate protocol and identification requirements.

(a) An attending physician may issue a do not resuscitate order for a patient of the physician. The physician shall document the grounds for the order in the patient's medical file.

(b) The department shall by regulation adopt a protocol, subject to the approval of the State Medical Board, for do not resuscitate orders that sets out a standardized method of procedure for the withholding of cardiopulmonary resuscitation by health care providers and health care institutions.

(c) The department shall develop standardized designs and symbols for do not resuscitate identification cards, forms, necklaces, and bracelets that signify, when carried or worn, that the carrier or wearer is an individual for whom a physician has issued a do not resuscitate order.

(d) A health care provider other than a physician shall comply with the protocol adopted under (b) of this section for do not resuscitate orders when the health care provider is presented with a do not resuscitate identification, an oral do not resuscitate order issued directly by a physician if the applicable hospital allows oral do not resuscitate orders, or a written do not resuscitate order entered on and as required by a form prescribed by the department.

(e) Notwithstanding (d) of this section, if an individual has made an anatomical gift to occur at death and is in a hospital when a do not resuscitate order or an order to withdraw life-sustaining procedures is to be implemented for the individual, the order may not be implemented until the subject of the anatomical gift can be evaluated to determine if it is suitable for donation.

(f) A do not resuscitate order may not be made ineffective unless a physician revokes the do not resuscitate order. A request to revoke a do not resuscitate order may only be made by the person for whom the order is written or, if the person for whom the order is written is under 18 years of age, by the parent or guardian of the person.



Sec. 13.52.070. - Health care information.

(a) Unless otherwise specified in an advance health care directive, a person then authorized to make health care decisions for a patient has the same rights as the patient to request, receive, examine, copy, and consent to the disclosure of medical or other health care information.

(b) Notwithstanding (a) of this section, if there is a question about the principal's capacity, an agent or a surrogate of the principal may immediately access the personal health care information necessary to determine the principal's capacity, even if the agency or surrogacy does not become effective until the principal lacks capacity.



Sec. 13.52.080. - Immunities.

(a) If a health care provider or health care institution makes reasonable efforts, with a level of diligence appropriate to the seriousness and urgency of the situation, to ensure the validity of an advance health care directive or a person's assumption of authority to make health care decisions for a patient, a health care provider or institution acting in good faith and in accordance with generally accepted health care standards applicable to the health care provider or institution is not subject to civil or criminal liability or to discipline for unprofessional conduct for

(1) providing health care information in good faith under AS 13.52.070;

(2) complying with a health care decision of a person based on a reasonable belief that the person has authority to make a health care decision for a patient, including a decision to withhold or withdraw health care;

(3) declining to comply with a health care decision of a person based on a reasonable belief that the person then lacked authority;

(4) complying with an advance health care directive and reasonably assuming that the directive was valid when made and has not been revoked or terminated;

(5) participating in the withholding or withdrawal of cardiopulmonary resuscitation under the direction or with the authorization of a physician or upon discovery of do not resuscitate identification upon an individual;

(6) causing or participating in providing cardiopulmonary resuscitation or other life-sustaining procedures

(A) under AS 13.52.065 (e) when an individual has made an anatomical gift; or

(B) because an individual has made a do not resuscitate order ineffective under AS 13.52.065 (f) or another provision of this chapter; or

(7) acting in good faith under the terms of this chapter or the law of another state relating to anatomical gifts.

(b) An individual acting as an agent, a guardian, or a surrogate under this chapter is not subject to civil or criminal liability or to discipline for unprofessional conduct for health care decisions made in good faith.



Sec. 13.52.090. - Statutory damages.

(a) A health care provider or institution that intentionally violates this chapter is liable to the aggrieved individual or the individual's estate for damages of $10,000 or actual damages resulting from the violation, whichever is greater, plus attorney fees as provided by court rule.

(b) A person who intentionally falsifies, forges, conceals, defaces, or obliterates an individual's advance health care directive or a revocation of an advance health care directive without the individual's consent, or who coerces or fraudulently induces an individual to give, revoke, or not to give an advance health care directive, is liable to that individual for damages of $10,000 or actual damages resulting from the action, whichever is greater, plus attorney fees as provided by court rule.



Sec. 13.52.100. - Capacity.

(a) This chapter does not affect the right of an individual to make health care decisions while having capacity to make health care decisions.

(b) An individual is rebuttably presumed to have capacity to make a health care decision, to give or revoke an advance health care directive, and to designate or disqualify a surrogate.

(c) An individual who is a qualified patient, including an individual for whom a physician has issued a do not resuscitate order, has the right to make a decision regarding the use of cardiopulmonary resuscitation and other life-sustaining procedures as long as the individual is able to make the decision. If an individual who is a qualified patient, including an individual for whom a physician has issued a do not resuscitate order, is not able to make the decision, the protocol adopted under AS 13.52.065 for do not resuscitate orders governs a decision regarding the use of cardiopulmonary resuscitation and other life-sustaining procedures.



Sec. 13.52.110. - Status of copy.

A copy of a written advance health care directive, revocation of an advance health care directive, or designation or disqualification of an agent or a surrogate has the same effect as the original.



Sec. 13.52.120. - Effect of this chapter.

(a) In the absence of evidence to the contrary of the patient's intent, this chapter establishes a presumption in favor of life, consistent with the best interest of the patient.

(b) Notwithstanding any other provision of law, death resulting from the withholding or withdrawal of cardiopulmonary resuscitation or other life-sustaining procedures does not, for any purpose, constitute a suicide or homicide if the withholding or withdrawal is

(1) consistent with this chapter; and

(2) from an individual

(A) for whom a do not resuscitate order has not been issued;

(B) for whom a do not resuscitate order has been issued under

(i) the protocol for do not resuscitate orders established under AS 13.52.065; or

(ii) a do not resuscitate identification found on the individual.

(c) The issuance of a do not resuscitate order under this chapter, the possession of do not resuscitate identification under this chapter, or the making of a health care directive under this chapter does not affect in any manner the sale, procurement, or issuance of a policy of life insurance, and does not modify the terms of an existing policy of life insurance. A policy of life insurance is not legally impaired or invalidated in any manner by the withholding or withdrawal of life-sustaining procedures from an insured individual or the withholding or withdrawal of cardiopulmonary resuscitation from an individual who possesses do not resuscitate identification or for whom a do not resuscitate order has been issued, notwithstanding any term of the policy to the contrary.

(d) This chapter does not authorize mercy killing, assisted suicide, or euthanasia.

(e) This chapter does not authorize or require a health care provider or institution to provide health care contrary to generally accepted health care standards applicable to the health care provider or institution.

(f) This chapter does not authorize an agent or a surrogate to consent to the admission of an individual to a mental health facility unless the individual's written advance health care directive expressly so provides, and the period of admission may not exceed 17 days.

(g) This chapter does not affect other statutes of this state governing treatment for mental illness of an individual involuntarily committed to a mental health facility.



Sec. 13.52.130. - Prohibited requirements.

As a condition of receiving or being insured for health care services, a health care provider, a health care institution, a health care service plan, an insurer issuing health insurance, a self-insured employee welfare benefit plan, or a nonprofit hospital plan may not require an individual to execute a health care directive, obtain a do not resuscitate order from a physician, or possess do not resuscitate identification.



Sec. 13.52.135. - Discriminatory treatment prohibited.

When determining the best interest of a patient under this chapter, health care treatment may not be denied to a patient because the patient has a disability or is expected to have a disability.



Sec. 13.52.140. - Judicial relief.

On petition of a patient, the patient's agent, guardian, or surrogate, or a health care provider or institution involved with the patient's care, the superior court may enjoin or direct a health care decision or order other equitable relief. A proceeding under this section is governed by AS 13.26.165 - 13.26.320.



Sec. 13.52.150. - Do not resuscitate orders and identification of other jurisdictions.

A do not resuscitate order or a do not resuscitate identification executed, issued, or authorized in another state or a territory or possession of the United States in compliance with the law of that jurisdiction is recognized for the purposes of this chapter. However, the do not resuscitate order or the do not resuscitate identification may be implemented only to the extent that the implementation does not conflict with the laws of this state.



Sec. 13.52.160. - Determination of qualifying condition.

Whether a patient has a qualifying condition under this chapter shall be determined by the primary physician of the patient and by at least one other physician, when another physician is available. A physician making the determination shall document the grounds for the determination in the patient's medical record. Permanent unconsciousness shall be determined in consultation with a neurologist.



Sec. 13.52.170. - Making, amending, revoking, and refusing to make anatomical gifts by individual.

(a) An individual who is at least 18 years of age may

(1) make an anatomical gift for any of the purposes stated in AS 13.52.210(a);

(2) limit an anatomical gift to one or more of those purposes; or

(3) refuse to make an anatomical gift.

(b) An anatomical gift may be made only by a document of gift signed by the donor. If the donor cannot sign, the document of gift shall be signed by another individual and by two witnesses, all of whom have signed at the direction and in the presence of the donor and of each other, and state that it has been signed at the direction and in the presence of the donor and of each other.

(c) If a document of gift is attached to or imprinted on a donor's motor vehicle driver's license, revocation, suspension, expiration, or cancellation of the license does not invalidate the anatomical gift.

(d) A document of gift may designate a particular physician or surgeon to carry out the appropriate procedures. In the absence of a designation or if the designee is not available, the donee or other person authorized to accept the anatomical gift may employ or authorize any physician, surgeon, or technician to carry out the appropriate procedures.

(e) An anatomical gift by will takes effect upon death of the testator, whether or not the will is probated. If, after death, the will is declared invalid for testamentary purposes, the validity of the anatomical gift is unaffected.

(f) Notwithstanding AS 13.52.020 , a donor may amend or revoke an anatomical gift, not made by will, only by

(1) a signed statement;

(2) an oral statement made in the presence of two individuals;

(3) any form of communication during a terminal illness or injury addressed to a physician or surgeon; or

(4) the delivery of a signed statement to a specified donee to whom a document of gift had been delivered.

(g) Notwithstanding AS 13.52.020 , the donor of an anatomical gift made by will may amend or revoke the gift in the manner provided for amendment or revocation of wills, or as provided in (f) of this section.

(h) An anatomical gift that is not revoked by the donor before death is irrevocable and does not require the consent or concurrence of any person after the donor's death.

(i) An individual may refuse to make an anatomical gift of the individual's body or part by

(1) a writing signed in the same manner as a document of gift;

(2) a statement attached to or imprinted on a donor's motor vehicle operator's or chauffeur's license;

(3) any other writing used to identify the individual as refusing to make an anatomical gift;

(4) during a terminal illness or injury, an oral statement or other form of communication.



Sec. 13.52.180. - Making, revoking, and objecting to anatomical gifts by others.

(a) Any member of the following classes of persons, in the order of priority listed, may make an anatomical gift of all or a part of the decedent's body for an authorized purpose, unless the decedent, at the time of death, has made an unrevoked refusal to make that anatomical gift:

(1) the spouse of the decedent;

(2) an adult son or daughter of the decedent;

(3) either parent of the decedent;

(4) an adult brother or sister of the decedent;

(5) a grandparent of the decedent; and

(6) an agent or a surrogate of the decedent at the time of death.

(b) An anatomical gift may not be made by a person listed in (a) of this section if

(1) a person in a prior class is available at the time of death to make an anatomical gift;

(2) the person proposing to make an anatomical gift knows of a refusal or contrary indications by the decedent; or

(3) the person proposing to make an anatomical gift knows of an objection to making an anatomical gift by a member of the person's class or a prior class.

(c) An anatomical gift by a person authorized under (a) of this section shall be made by

(1) a document of gift signed by the person;

(2) the person's telegraphic, recorded telephonic, or other recorded message, or another form of communication from the person that is contemporaneously reduced to writing and signed by the recipient; or

(3) the person's agent or surrogate.

(d) An anatomical gift by a person authorized under (a) of this section may be revoked by any member of the same or a prior class if, before procedures have begun for the removal of a part from the body of the decedent, the physician, surgeon, or technician removing the part knows of the revocation.



Sec. 13.52.190. - Optional form for anatomical gift by another person.

ANATOMICAL GIFT BY NEXT OF KIN,

GUARDIAN, AGENT, OR SURROGATE

Under AS 13.52.170 - 13.52.280, I make this anatomical gift from the

body of

____________________________________________________________________ (name of decedent)

who died on

____________________________________________________________________ (date)

at

____________________________________________________________________ (place) (city)

in

____________________________________________________________________ (state)

The marks in the appropriate squares and the words filled into the

blanks below indicate my relationship to the decedent and my wishes

respecting the gift.

I survive the decedent as spouse; adult son or daughter;

parent; adult brother or sister; grandparent; or I am the

decedent's agent under AS 13.52 or

surrogate under AS 13.52.

I hereby give (check boxes applicable):

any needed organs, tissues, or parts;

the following organs, tissues, or parts only:

____________________________________________________________________;

the following purposes only:

____________________________________________________________________ ____________________________________________________________________.

(date) (signature of survivor)

(address of survivor)



Sec. 13.52.200. - Routine inquiry and required request; search and notification.

(a) If, at or near the time of death of a patient, there is no medical record that the patient has made or refused to make an anatomical gift, the hospital administrator or a designee of the hospital shall contact a procurement organization so that the procurement organization may discuss the potential to make a gift with the family, agent, or surrogate of the patient. The procurement organization shall discuss the potential gift with reasonable discretion and sensitivity to the circumstances of the family.

(b) [Repealed, Sec. 11 ch 44 SLA 2005].

(c) [Repealed, Sec. 11 ch 44 SLA 2005].

(d) The following persons shall make a reasonable search for a document of gift or other information identifying the bearer as a donor or as an individual who has refused to make an anatomical gift:

(1) a law enforcement officer, fire fighter, paramedic, or other emergency rescuer finding an individual who the searcher believes is dead or near death; and

(2) a hospital, a rural clinic, a mortuary, a hospice, or a procurement organization, upon the admission of an individual at or near the time of death, if there is not immediately available any other source of that information.

(e) If a document of gift or evidence of refusal to make an anatomical gift is located by the search required by (d)(1) of this section, and the individual or body to whom it relates is

(1) taken to a hospital, the hospital shall be notified of the contents, and the document or other evidence shall be sent to the hospital;

(2) not taken to a hospital, the persons identified in (d)(1) of this section or a designee of the persons identified in (d)(1) of this section shall notify a procurement organization.

(f) If, at or near the time of death of a patient, a hospital, rural clinic, mortuary, or hospice knows that an anatomical gift has been made under AS 13.52.170 or 13.52.180(a), or that a patient or an individual identified as in transit to the hospital, rural clinic, mortuary, or hospice is a donor, the hospital, rural clinic, mortuary, or hospice shall notify a procurement organization. The hospital, rural clinic, mortuary, or hospice shall cooperate in the implementation of the anatomical gift or release and removal of a part.

(g) Notwithstanding AS 13.52.090 , a person who fails to discharge the duties imposed by this section is not subject to criminal or civil liability but is subject to appropriate administrative sanctions.

(h) The commissioner of health and social services shall adopt regulations to implement (a) of this section.

(i) In this section, "procurement organization" means an organization that operates in this state and is licensed, accredited, or otherwise authorized under the laws of this state or another state to handle the procurement, distribution, or storage of all or a part of an individual's body.



Sec. 13.52.210. - Persons who may become donees; purposes for which anatomical gifts may be made.

(a) The following persons may become donees of anatomical gifts for the purposes stated:

(1) a hospital, physician, surgeon, or procurement organization for transplantation, therapy, medical or dental education, research, or advancement of medical or dental science;

(2) an accredited medical or dental school, college, or university for education, research, or advancement of medical or dental science; or

(3) a designated individual for transplantation or therapy needed by that individual.

(b) An anatomical gift may be made to a designated donee or without designating a donee. If a donee is not designated or if the donee is not available or rejects the anatomical gift, the anatomical gift may be accepted by any hospital.

(c) If the donee knows of the decedent's refusal or contrary indications to make an anatomical gift or that an anatomical gift by a member of a class having priority to act is opposed by a member of the same class or a prior class under AS 13.52.180 (a), the donee may not accept the anatomical gift.



Sec. 13.52.220. - Delivery of document of gift.

(a) Delivery of a document of gift during the donor's lifetime is not required for the validity of an anatomical gift.

(b) If an anatomical gift is made to a designated donee, the document of gift, or a copy, may be delivered to the donee to expedite the appropriate procedures after death. The document of gift, or a copy, may be deposited in any hospital, procurement organization, or registry office that accepts it for safekeeping or for facilitation of procedures after death. On request of an interested person, upon or after the donor's death, the person in possession shall allow the interested person to examine or copy the document of gift.



Sec. 13.52.230. - Rights and duties at death.

(a) Rights of a donee created by an anatomical gift are superior to rights of others except with respect to autopsies under AS 13.52.260(b). A donee may accept or reject an anatomical gift. If a donee accepts an anatomical gift of an entire body, the donee, subject to the terms of the gift, may allow embalming and use of the body in funeral services. If the gift is of a part of a body, the donee, upon the death of the donor and before embalming, shall cause the part to be removed without unnecessary mutilation. After removal of the part, custody of the remainder of the body vests in the person under obligation to dispose of the body.

(b) The time of death of a donor shall be determined by a physician or nurse under AS 09.68.120 . A physician who attends the donor at death and a physician who determines the time of death may not participate in the procedures for removing or transplanting a part unless the document of gift designates a particular physician under AS 13.52.170 (d).

(c) If there has been an anatomical gift, a technician may remove any donated parts after determination of death by a physician or nurse.



Sec. 13.52.240. - Coordination of procurement and use.

Each hospital in this state, after consultation with other hospitals and procurement organizations, shall establish agreements or affiliations for coordination of procurement and use of human bodies and parts.



Sec. 13.52.250. - Sale or purchase of parts prohibited.

(a) A person may not knowingly, for valuable consideration, sell or purchase a part for any purpose.

(b) In (a) of this section, "valuable consideration" does not include reasonable payment for the removal, processing, disposal, preservation, quality control, storage, transportation, or implantation of the part or entire body.

(c) A person who violates this section is guilty of a class C felony.



Sec. 13.52.260. - Examination, autopsy, liability.

(a) An anatomical gift authorizes any reasonable examination necessary to assure medical acceptability of the gift for the purposes intended.

(b) The provisions of AS 13.52.170 - 13.52.280 are subject to the autopsy provisions of AS 12.65.

(c) A hospital, physician, surgeon, coroner, medical examiner, local public health officer, technician, or other person who acts in accordance with AS 13.52.170 - 13.52.280 or with the applicable anatomical gift law of another state or attempts in good faith to act in accordance with AS 13.52.170 - 13.52.280 or with the applicable anatomical gift law of another state is not liable for that act in a civil action or criminal proceeding.

(d) An individual who makes an anatomical gift under AS 13.52.170 or 13.52.180 and the individual's estate are not liable for any injury or damage that may result from the making or the use of the anatomical gift.



Sec. 13.52.265. - Prohibition against authorization by coroner, state medical examiner, or local public health official.

The coroner, the state medical examiner, or a local public health official may not release or permit the removal of a part from a body within that official's custody based on the fact that the official does not know of

(1) a refusal to make a gift;

(2) an indication by the decedent that is contrary to making a gift; or

(3) an objection to a gift by a person having priority to act under AS 13.52.180 (a).



Sec. 13.52.270. - Applicability provisions.

AS 13.52.170 - 13.52.280 apply to a document of gift, revocation, or refusal to make an anatomical gift signed by the donor or a person authorized to make or object to making an anatomical gift before, on, or after January 1, 2005.



Sec. 13.52.275. - Construction where mental illness.

In the case of mental illness, nothing in this chapter may be construed to override or undermine the validity of a properly executed durable power of attorney for health care.



Sec. 13.52.280. - Uniformity of application and construction.

AS 13.52.170 - 13.52.280 shall be applied and construed to carry out their general purpose to make uniform the law with respect to the subject of AS 13.52.170 - 13.52.280 among states enacting these provisions.



Sec. 13.52.290. - Severability.

If a provision of this chapter, or the application of this chapter to a person or circumstance is held invalid, including being held unconstitutional, the invalidity does not affect the other provisions or applications of this chapter that can be given effect without the invalid provision or application.



Sec. 13.52.300. - Optional form.

The following sample form may be used to create an advance health care directive. The other sections of this chapter govern the effect of this or any other writing used to create an advance health care directive. This form may be duplicated. This form may be modified to suit the needs of the person, or a different form that complies with this chapter may be used, including the mandatory witnessing requirements:

ADVANCE HEALTH CARE DIRECTIVE

Explanation

You have the right to give instructions about your own health care to

the extent allowed by law. You also have the right to name someone else

to make health care decisions for you to the extent allowed by law.

This form lets you do either or both of these things. It also lets you

express your wishes regarding the designation of your health care

provider. If you use this form, you may complete or modify all or any

part of it. You are free to use a different form if the form complies

with the requirements of AS 13.52.

Part 1 of this form is a durable power of attorney for health care. A

'durable power of attorney for health care' means the designation of an

agent to make health care decisions for you. Part 1 lets you name

another individual as an agent to make health care decisions for you if

you do not have the capacity to make your own decisions or if you want

someone else to make those decisions for you now even though you still

have the capacity to make those decisions. You may name an alternate

agent to act for you if your first choice is not willing, able, or

reasonably available to make decisions for you. Unless related to you,

your agent may not be an owner, operator, or employee of a health care

institution where you are receiving care.

Unless the form you sign limits the authority of your agent, your agent

may make all health care decisions for you that you could legally make

for yourself. This form has a place for you to limit the authority of

your agent. You do not have to limit the authority of your agent if you

wish to rely on your agent for all health care decisions that may have

to be made. If you choose not to limit the authority of your agent,

your agent will have the right, to the extent allowed by law, to

(a) consent or refuse consent to any care, treatment, service, or

procedure to maintain, diagnose, or otherwise affect a physical or

mental condition, including the administration or discontinuation of

psychotropic medication;

(b) select or discharge health care providers and institutions;

(c) approve or disapprove proposed diagnostic tests, surgical

procedures, and programs of medication;

(d) direct the provision, withholding, or withdrawal of artificial

nutrition and hydration and all other forms of health care; and

(e) make an anatomical gift following your death.

Part 2 of this form lets you give specific instructions for any aspect

of your health care to the extent allowed by law, except you may not

authorize mercy killing, assisted suicide, or euthanasia. Choices are

provided for you to express your wishes regarding the provision,

withholding, or withdrawal of treatment to keep you alive, including

the provision of artificial nutrition and hydration, as well as the

provision of pain relief medication. Space is provided for you to add

to the choices you have made or for you to write out any additional

wishes.

Part 3 of this form lets you express an intention to make an anatomical

gift following your death.

Part 4 of this form lets you make decisions in advance about certain

types of mental health treatment.

Part 5 of this form lets you designate a physician to have primary

responsibility for your health care.

After completing this form, sign and date the form at the end and have

the form witnessed by one of the two alternative methods listed below.

Give a copy of the signed and completed form to your physician, to any

other health care providers you may have, to any health care

institution at which you are receiving care, and to any health care

agents you have named. You should talk to the person you have named as

your agent to make sure that the person understands your wishes and is

willing to take the responsibility.

You have the right to revoke this advance health care directive or

replace this form at any time, except that you may not revoke this

declaration when you are determined not to be competent by a court, by

two physicians, at least one of whom shall be a psychiatrist, or by

both a physician and a professional mental health clinician. In this

advance health care directive, 'competent' means that you have the

capacity

(1) to assimilate relevant facts and to appreciate and understand

your situation with regard to those facts; and

(2) to participate in treatment decisions by means of a rational

thought process.

PART 1

DURABLE POWER OF ATTORNEY FOR

HEALTH CARE DECISIONS

(1) DESIGNATION OF AGENT. I designate the following individual as my

agent to make health care decisions for me:

___________________________________________________________________ (name of individual you choose as agent)

___________________________________________________________________ (address) (city) (state) (zip code)

___________________________________________________________________ (home telephone) (work telephone)

OPTIONAL: If I revoke my agent's authority or if my agent is not

willing, able, or reasonably available to make a health care decision

for me, I designate as my first alternate agent

___________________________________________________________________ (name of individual you choose as first alternate agent)

___________________________________________________________________ (address) (city) (state) (zip code)

___________________________________________________________________ (home telephone) (work telephone)

OPTIONAL: If I revoke the authority of my agent and first alternate

agent or if neither is willing, able, or reasonably available to make a

health care decision for me, I designate as my second alternate agent

___________________________________________________________________ (name of individual you choose as second alternate agent)

___________________________________________________________________ (address) (city) (state) (zip code)

___________________________________________________________________ (home telephone) (work telephone)

(2) AGENT'S AUTHORITY. My agent is authorized and directed to follow

my individual instructions and my other wishes to the extent known to

the agent in making all health care decisions for me. If these are not

known, my agent is authorized to make these decisions in accordance

with my best interest, including decisions to provide, withhold, or

withdraw artificial hydration and nutrition and other forms of health

care to keep me alive, except as I state here:

___________________________________________________________________ ___________________________________________________________________ ___________________________________________________________________ (Add additional sheets if needed.)

Under this authority, 'best interest' means that the benefits to you

resulting from a treatment outweigh the burdens to you resulting from

that treatment after assessing

(A) the effect of the treatment on your physical, emotional, and

cognitive functions;

(B) the degree of physical pain or discomfort caused to you by the

treatment or the withholding or withdrawal of the treatment;

(C) the degree to which your medical condition, the treatment, or

the withholding or withdrawal of treatment, results in a severe and

continuing impairment;

(D) the effect of the treatment on your life expectancy;

(E) your prognosis for recovery, with and without the treatment;

(F) the risks, side effects, and benefits of the treatment or the

withholding of treatment; and

(G) your religious beliefs and basic values, to the extent that

these may assist in determining benefits and burdens.

(3) WHEN AGENT'S AUTHORITY BECOMES EFFECTIVE. Except in the case of

mental illness, my agent's authority becomes effective when my primary

physician determines that I am unable to make my own health care

decisions unless I mark the following box. In the case of mental

illness, unless I mark the following box, my agent's authority becomes

effective when a court determines I am unable to make my own decisions,

or, in an emergency, if my primary physician or another health care

provider determines I am unable to make my own decisions. If I mark

this box, my agent's authority to make health care decisions for me

takes effect immediately.

(4) AGENT'S OBLIGATION. My agent shall make health care decisions

for me in accordance with this durable power of attorney for health

care, any instructions I give in Part 2 of this form, and my other

wishes to the extent known to my agent. To the extent my wishes are

unknown, my agent shall make health care decisions for me in accordance

with what my agent determines to be in my best interest. In determining

my best interest, my agent shall consider my personal values to the

extent known to my agent.

(5) NOMINATION OF GUARDIAN. If a guardian of my person needs to be

appointed for me by a court, I nominate the agent designated in this

form. If that agent is not willing, able, or reasonably available to

act as guardian, I nominate the alternate agents whom I have named

under (1) above, in the order designated.

PART 2

INSTRUCTIONS FOR HEALTH CARE

If you are satisfied to allow your agent to determine what is best for

you in making health care decisions, you do not need to fill out this

part of the form. If you do fill out this part of the form, you may

strike any wording you do not want. There is a state protocol that

governs the use of do not resuscitate orders by physicians and other

health care providers. You may obtain a copy of the protocol from the

Alaska Department of Health and Social Services. A 'do not resuscitate

order' means a directive from a licensed physician that emergency

cardiopulmonary resuscitation should not be administered to you.

(6) END-OF-LIFE DECISIONS. Except to the extent prohibited by law, I

direct that my health care providers and others involved in my care

provide, withhold, or withdraw treatment in accordance with the choice

I have marked below: (Check only one box.)

(A) Choice To Prolong Life

I want my life to be prolonged as long as possible within the limits of

generally accepted health care standards; OR

(B) Choice Not To Prolong Life

I want comfort care only and I do not want my life to be prolonged with

medical treatment if, in the judgment of my physician, I have (check

all choices that represent your wishes)

(i) a condition of permanent unconsciousness: a condition that, to

a high degree of medical certainty, will last permanently without

improvement; in which, to a high degree of medical certainty, thought,

sensation, purposeful action, social interaction, and awareness of

myself and the environment are absent; and for which, to a high degree

of medical certainty, initiating or continuing life-sustaining

procedures for me, in light of my medical outcome, will provide only

minimal medical benefit for me; or

(ii) a terminal condition: an incurable or irreversible illness or

injury that without the administration of life-sustaining procedures

will result in my death in a short period of time, for which there is

no reasonable prospect of cure or recovery, that imposes severe pain

or otherwise imposes an inhumane burden on me, and for which, in light

of my medical condition, initiating or continuing life-sustaining

procedures will provide only minimal medical benefit;

Additional instructions: ______________________________________

___________________________________________________________________ (C) Artificial Nutrition and Hydration. If I am unable to safely

take nutrition, fluids, or nutrition and fluids (check your choices or

write your instructions),

I wish to receive artificial nutrition and hydration indefinitely;

I wish to receive artificial nutrition and hydration indefinitely,

unless it clearly increases my suffering and is no longer in my best

interest;

I wish to receive artificial nutrition and hydration on a limited

trial basis to see if I can improve;

In accordance with my choices in (6)(B) above, I do not wish to

receive artificial nutrition and hydration.

Other instructions: ___________________________________________

___________________________________________________________________ (D) Relief from Pain.

I direct that adequate treatment be provided at all times for the

sole purpose of the alleviation of pain or discomfort; or

I give these instructions:

___________________________________________________________________ ___________________________________________________________________ (E) Should I become unconscious and I am pregnant, I direct that

___________________________________________________________________ ___________________________________________________________________ (7) OTHER WISHES. (If you do not agree with any of the optional

choices above and wish to write your own, or if you wish to add to the

instructions you have given above, you may do so here.) I direct that

___________________________________________________________________ ___________________________________________________________________ Conditions or limitations: ________________________________________

___________________________________________________________________. (Add additional sheets if needed.)

PART 3

ANATOMICAL GIFT AT DEATH

(OPTIONAL)

If you are satisfied to allow your agent to determine whether to make

an anatomical gift at your death, you do not need to fill out this

part of the form.

(8) Upon my death: (mark applicable box)

(A) I give any needed organs, tissues, or other body parts, OR

(B) I give the following organs, tissues, or other body parts

only ______________________________________________________________

___________________________________________________________________ (C) My gift is for the following purposes (mark any of the

following you want):

(i) transplant;

(ii) therapy;

(iii) research;

(iv) education.

(D) I refuse to make an anatomical gift.

PART 4

MENTAL HEALTH TREATMENT

This part of the declaration allows you to make decisions in advance

about mental health treatment. The instructions that you include in

this declaration will be followed only if a court, two physicians that

include a psychiatrist, or a physician and a professional mental health

clinician believe that you are not competent and cannot make treatment

decisions. Otherwise, you will be considered to be competent and to

have the capacity to give or withhold consent for the treatments.

If you are satisfied to allow your agent to determine what is best for

you in making these mental health decisions, you do not need to fill

out this part of the form. If you do fill out this part of the form,

you may strike any wording you do not want.

(9) PSYCHOTROPIC MEDICATIONS. If I do not have the capacity to give

or withhold informed consent for mental health treatment, my wishes

regarding psychotropic medications are as follows:

________ I consent to the administration of the following medications:

________ I do not consent to the administration of the following

medications:

Conditions or limitations: ________________________________________

___________________________________________________________________. (10) ELECTROCONVULSIVE TREATMENT. If I do not have the capacity to

give or withhold informed consent for mental health treatment, my

wishes regarding electroconvulsive treatment are as follows:

________ I consent to the administration of electroconvulsive

treatment.

________ I do not consent to the administration of electroconvulsive

treatment.

Conditions or limitations: _________________________________________

___________________________________________________________________. (11) ADMISSION TO AND RETENTION IN FACILITY. If I do not have the

capacity to give or withhold informed consent for mental health

treatment, my wishes regarding admission to and retention in a mental

health facility for mental health treatment are as follows:

________ I consent to being admitted to a mental health facility for

mental health treatment for up to ________ days. (The number of days

not to exceed 17.)

________ I do not consent to being admitted to a mental health facility

for mental health treatment.

Conditions or limitations: _________________________________________

___________________________________________________________________. OTHER WISHES OR INSTRUCTIONS

Conditions or limitations: _________________________________________

___________________________________________________________________. PART 5

PRIMARY PHYSICIAN

(OPTIONAL)

(12) I designate the following physician as my primary physician:

____________________________________________________________________ (name of physician)

____________________________________________________________________ (address) (city) (state) (zip code)

____________________________________________________________________ (telephone)

OPTIONAL: If the physician I have designated above is not willing,

able, or reasonably available to act as my primary physician, I

designate the following physician as my primary physician:

____________________________________________________________________ (name of physician)

____________________________________________________________________ (address) (city) (state) (zip code)

____________________________________________________________________ (telephone)

(13) EFFECT OF COPY. A copy of this form has the same effect as the

original.

(14) SIGNATURES. Sign and date the form here:

____________________________________________________________________ (date) (sign your name)

____________________________________________________________________ (print your name)

____________________________________________________________________ (address) (city) (state) (zip code)

(15) WITNESSES. This advance care health directive will not be valid

for making health care decisions unless it is

(A) signed by two qualified adult witnesses who are personally

known to you and who are present when you sign or acknowledge your

signature; the witnesses may not be a health care provider employed at

the health care institution or health care facility where you are

receiving health care, an employee of the health care provider who is

providing health care to you, an employee of the health care

institution or health care facility where you are receiving health

care, or the person appointed as your agent by this document; at least

one of the two witnesses may not be related to you by blood, marriage,

or adoption or entitled to a portion of your estate upon your death

under your will or codicil; or

(B) acknowledged before a notary public in the state.

ALTERNATIVE NO. 1

Witness Who is Not Related to or a Devisee of the Principal

I swear under penalty of perjury under AS 11.56.200 that the principal

is personally known to me, that the principal signed or acknowledged

this durable power of attorney for health care in my presence, that the

principal appears to be of sound mind and under no duress, fraud, or

undue influence, and that I am not

(1) a health care provider employed at the health care institution

or health care facility where the principal is receiving health care;

(2) an employee of the health care provider providing health care to

the principal;

(3) an employee of the health care institution or health care

facility where the principal is receiving health care;

(4) the person appointed as agent by this document;

(5) related to the principal by blood, marriage, or adoption; or

(6) entitled to a portion of the principal's estate upon the

principal's death under a will or codicil.

____________________________________________________________________ (date) (signature of witness)

____________________________________________________________________ (printed name of witness)

____________________________________________________________________ (address) (city) (state) (zip code)

Witness Who May be Related to or a Devisee of the Principal

I swear under penalty of perjury under AS 11.56.200 that the principal

is personally known to me, that the principal signed or acknowledged

this durable power of attorney for health care in my presence, that the

principal appears to be of sound mind and under no duress, fraud, or

undue influence, and that I am not

(1) a health care provider employed at the health care institution

or health care facility where the principal is receiving health care;

(2) an employee of the health care provider who is providing health

care to the principal;

(3) an employee of the health care institution or health care

facility where the principal is receiving health care; or

(4) the person appointed as agent by this document.

____________________________________________________________________ (date) (signature of witness)

____________________________________________________________________ (printed name of witness)

____________________________________________________________________ (address) (city) (state) (zip code)

ALTERNATIVE NO. 2

State of Alaska

________ Judicial District

On this ________ day of __________ ,

in the year ________, before me, __________ (insert

name of notary public) appeared ________________________ , personally

known to me (or proved to me on the basis of satisfactory evidence) to

be the person whose name is subscribed to this instrument, and

acknowledged that the person executed it.

Notary Seal

____________________________ (signature of notary public)



Sec. 13.52.390. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "advance health care directive" means an individual instruction or a durable power of attorney for health care;

(2) "agent" means an individual designated in a durable power of attorney for health care to make a health care decision for the individual granting the power;

(3) "anatomical gift" means an individual instruction that makes a donation of all or a part of an individual's body to take effect upon or after death;

(4) "artificial nutrition and hydration" means medically appropriate nutrition and hydration delivered

(A) through an intravenous needle placed directly in a vein; or

(B) by a tube that is inserted into a functioning gastrointestinal tract;

(5) "available" means, when referring to a person, that the

(A) person's existence is known;

(B) person can be contacted;

(C) person does not lack capacity;

(D) person does not refuse to accept the position; and

(E) person is willing to make a health care decision;

(6) "best interest" means that the benefits to the individual resulting from a treatment outweigh the burdens to the individual resulting from that treatment after assessing

(A) the effect of the treatment on the physical, emotional, and cognitive functions of the patient;

(B) the degree of physical pain or discomfort caused to the individual by the treatment or the withholding or withdrawal of the treatment;

(C) the degree to which the individual's medical condition, the treatment, or the withholding or withdrawal of treatment results in a severe and continuing impairment;

(D) the effect of the treatment on the life expectancy of the patient;

(E) the prognosis of the patient for recovery, with and without the treatment;

(F) the risks, side effects, and benefits of the treatment or the withholding of treatment; and

(G) the religious beliefs and basic values of the individual receiving treatment, to the extent that these may assist the decision-maker to determine benefits and burdens;

(7) "capacity," except in (9) of this section, means an individual's ability to receive and evaluate information effectively or communicate decisions to the extent necessary to make mental health treatment decisions;

(8) "cardiopulmonary resuscitation" means an attempt to restore spontaneous circulation;

(9) "competent" means that an individual has the capacity

(A) to assimilate relevant facts and to appreciate and understand the individual's situation with regard to those facts; and

(B) to participate in treatment decisions by means of a rational thought process;

(10) "decedent" means a deceased individual or infant, but does not include a dead or stillborn fetus;

(11) "department" means the Department of Health and Social Services;

(12) "document of gift" means a card, a statement attached to or imprinted on a driver's license, a will, an advance health care directive under AS 13.52.300 , or another writing used to make an anatomical gift;

(13) "donor" means an individual who makes an anatomical gift;

(14) "do not resuscitate identification" means an identification card, form, necklace, or bracelet that carries the standardized design or symbol developed by the department under AS 13.52.065 to signify, when carried or worn, that the carrier or wearer is an individual for whom a physician has issued a do not resuscitate order;

(15) "do not resuscitate order" means a directive from a licensed physician that emergency cardiopulmonary resuscitation should not be administered to a qualified patient;

(16) "durable power of attorney for health care" means a power of attorney that remains in effect when the principal lacks capacity; in this paragraph, "power of attorney" means the designation of an agent to make health care decisions for the individual granting the power;

(17) "generally accepted health care standards" includes the protocol for do not resuscitate orders that is adopted under AS 13.52.065 ;

(18) "guardian" means a judicially appointed person having authority to make a health care decision for an individual;

(19) "health care" means any care, treatment, service, or procedure to maintain, diagnose, or otherwise affect an individual's physical or mental condition;

(20) "health care decision" means a decision made by an individual or the individual's agent, guardian, or surrogate regarding the individual's health care, including

(A) selection and discharge of health care providers and institutions;

(B) approval or disapproval of proposed diagnostic tests, surgical procedures, and programs of medication;

(C) direction to provide, withhold, or withdraw artificial nutrition and hydration if providing, withholding, or withdrawing artificial nutrition, artificial hydration, or artificial nutrition and hydration is in accord with generally accepted health care standards applicable to health care providers or institutions;

(D) the administration or withdrawal of psychotropic medications, the use of electroconvulsive treatment, and the admission to a mental health facility; and

(E) making an anatomical gift at death;

(21) "health care facility" means a nursing home, a rehabilitation center, a long-term care facility, and any other health care institution that administers health care and that provides overnight stays in the ordinary course of the facility's business;

(22) "health care institution" means an institution, facility, or agency licensed, certified, or otherwise authorized or permitted by law to provide health care in the ordinary course of business;

(23) "health care provider" means an individual licensed, certified, or otherwise authorized or permitted by law to provide health care in the ordinary course of business or practice of a profession;

(24) "hospital" means a facility

(A) licensed, accredited, or approved as a hospital under the laws of this state; or

(B) operated as a hospital by the United States government, this state, or a subdivision of this state;

(25) "individual instruction" means an individual's direction concerning a health care decision for the individual;

(26) "life-sustaining procedures" means any medical treatment, procedure, or intervention that, in the judgment of the primary physician, when applied to a patient with a qualifying condition, would not be effective to remove the qualifying condition, would serve only to prolong the dying process, or, when administered to a patient with a condition of permanent unconsciousness, may keep the patient alive but is not expected to restore consciousness; in this paragraph, "medical treatment, procedure, or intervention" includes assisted ventilation, renal dialysis, surgical procedures, blood transfusions, and the administration of drugs, including antibiotics, or artificial nutrition and hydration;

(27) "mental health facility" has the meaning given to "designated treatment facility" in AS 47.30.915 ;

(28) "mental health treatment" means electroconvulsive treatment, treatment with psychotropic medication, or admission to and retention in a health care institution for mental health treatment;

(29) [Repealed, Sec. 11 ch 44 SLA 2005].

(30) "part" means an organ, tissue, an eye, a bone, an artery, blood, fluid, or another portion of a human body, except fetal tissue;

(31) "permanent unconsciousness" means a condition

(A) that, to a high degree of medical certainty, will last permanently without improvement;

(B) in which, to a high degree of medical certainty, thought, sensation, purposeful action, social interaction, and awareness of self and the environment are absent; and

(C) for which, to a high degree of medical certainty, initiating or continuing life-sustaining procedures, in light of the patient's medical outcome, provides only minimal medical benefit;

(32) "person" means an individual, corporation, business trust, estate, trust, partnership, joint venture, association, government, governmental subdivision, governmental agency, or another legal or commercial entity;

(33) "physician" or "surgeon" means an individual licensed or otherwise authorized to practice medicine and surgery or osteopathy and surgery under the laws of any state;

(34) "primary physician" means a physician designated by an individual, or by the individual's agent, guardian, or surrogate, to have primary responsibility for the individual's health care or, in the absence of a designation or if the designated physician is not reasonably available, a physician who undertakes the responsibility;

(35) "qualified patient" means a patient with a qualifying condition who is eligible for do not resuscitate identification;

(36) "qualifying condition" means a terminal condition or permanent unconsciousness in a patient;

(37) "reasonably available" means available using a level of diligence appropriate to the seriousness and urgency of an individual's health care needs;

(38) "state" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico;

(39) "supervising health care provider" means the primary physician or the physician's designee, or the health care provider or the provider's designee who has undertaken primary responsibility for an individual's health care;

(40) "surrogate" means an individual, other than a patient's agent or guardian, authorized under this chapter to make a health care decision for the patient;

(41) "technician" means an individual who has the education, training, and experience necessary to competently remove or process a part;

(42) "terminal condition" means an incurable or irreversible illness or injury

(A) that without administration of life-sustaining procedures will result in death in a short period of time;

(B) for which there is no reasonable prospect of cure or recovery;

(C) that imposes severe pain or otherwise imposes an inhumane burden on the patient; and

(D) for which, in light of the patient's medical condition, initiating or continuing life-sustaining procedures will provide only minimal medical benefit.



Sec. 13.52.395. - Short title.

This chapter may be cited as the Health Care Decisions Act.






Chapter 13.60. - UNIFORM CUSTODIAL TRUST ACT

Sec. 13.60.010. - Custodial trust.

(a) A person may create a custodial trust of property by a written transfer of the property to another person, evidenced by registration or by other instrument of transfer, executed in a lawful manner, naming as beneficiary an individual, who may be the transferor, and in which the transferee is designated, in substance, as custodial trustee under this chapter.

(b) A person may create a custodial trust of property by a written declaration, evidenced by registration of the property or by other instrument of declaration executed in a lawful manner, describing the property and naming as beneficiary an individual other than the declarant, in which the declarant as titleholder is designated, in substance, as custodial trustee under this chapter. A registration or other declaration of trust for the sole benefit of the declarant is not a custodial trust under this chapter.

(c) Title to custodial trust property is in the custodial trustee and the beneficial interest is in the beneficiary.

(d) Except as provided in (e) of this section, a transferor may not terminate a custodial trust.

(e) Except as otherwise provided by AS 13.12.212 (c), the beneficiary, if not incapacitated, or the conservator of an incapacitated beneficiary, may terminate a custodial trust by delivering to the custodial trustee a writing signed by the beneficiary or conservator declaring the termination. If not previously terminated, the custodial trust terminates on the death of the beneficiary.

(f) A person may augment existing custodial trust property by the addition of other property as provided in this chapter.

(g) The transferor may designate, or authorize the designation of, a successor custodial trustee in the trust instrument.

(h) This chapter does not displace or restrict other means of creating trusts. A trust whose terms do not conform to this chapter may be enforceable according to its terms under other law.



Sec. 13.60.020. - Custodial trustee for future payment or transfer.

(a)

A person having the right to designate the recipient of property

payable or transferable upon a future event may create a custodial

trust upon the occurrence of the future event by designating in writing

the recipient, followed in substance by 'as custodial trustee for

__________ (name

of beneficiary) under the Alaska Uniform Custodial Trust Act.'

(b) A person may be designated as substitute or successor custodial trustee to whom the property shall be paid or transferred in the order named if the first designated custodial trustee is unable or unwilling to serve.

(c) A designation under this section may be made in a will, a trust, a deed, a multiple-party account, an insurance policy, an instrument exercising a power of appointment, or a writing designating a beneficiary of contractual rights. Otherwise, to be effective, the designation must be registered with or delivered to the fiduciary, payor, issuer, or obligor of the future right.



Sec. 13.60.030. - Form and effect of receipt and acceptance by custodial trustee; jurisdiction.

(a) The obligations of a custodial trustee, including the obligation to follow directions of the beneficiary, arise under this chapter upon the custodial trustee's acceptance, express or implied, of the custodial trust property.

(b) The custodial trustee's acceptance may be evidenced by a writing

stating in substance as follows:

CUSTODIAL TRUSTEE'S RECEIPT AND ACCEPTANCE

I, __________ (name of custodial trustee)

acknowledge receipt of the custodial

trust property described below or in the attached instrument and accept

the custodial trust as custodial trustee for __________

(name of beneficiary)

under the Alaska Uniform Custodial Trust Act. I undertake to administer

and distribute the custodial trust property under the Alaska Uniform

Custodial Trust Act. My obligations as custodial trustee are subject to

the directions of the beneficiary unless the beneficiary is designated

as, is, or becomes incapacitated. The custodial trust property consists

of __________________________________________________________________.

Dated ___________________________

_________________________________ (Signature of Custodial Trustee).

(c) Upon accepting custodial trust property, a person designated as

custodial trustee under this chapter is subject to the personal

jurisdiction of the court with respect to a matter relating to the

custodial trust.



Sec. 13.60.040. - Transfer to custodial trustee by fiduciary, obligor, or other person; facility of payment.

(a) Unless otherwise directed by an instrument designating a custodial trustee under AS 13.60.020 , a person, including a fiduciary other than a custodial trustee, who holds property of or owes a debt to an incapacitated individual not having a conservator, may make a transfer to an adult member of the beneficiary's family or to a trust company as custodial trustee for the use and benefit of the incapacitated individual. If the value of the property or the debt exceeds $20,000, the transfer is not effective unless authorized by the court.

(b) A written acknowledgment of delivery, signed by a custodial trustee, is a sufficient receipt and discharge for property transferred to the custodial trustee under this section.



Sec. 13.60.050. - Multiple beneficiaries; separate custodial trusts; survivorship.

(a) Beneficial interests in a custodial trust created for multiple beneficiaries are considered to be separate custodial trusts of equal undivided interests for each beneficiary. Except in a transfer or declaration for use and benefit of a married couple, for whom survivorship is presumed, a right of survivorship does not exist unless the instrument creating the custodial trust specifically provides for survivorship.

(b) Custodial trust property held under this chapter by the same custodial trustee for the use and benefit of the same beneficiary may be administered as a single custodial trust.

(c) A custodial trustee of custodial trust property held for more than one beneficiary shall separately account to each beneficiary under AS 13.60.060 and 13.60.140 for the administration of the custodial trust.

(d) The provisions of (b) of this section do not apply to a custodial trust established under AS 13.12.212 .



Sec. 13.60.060. - General duties of custodial trustee.

(a) If appropriate, a custodial trustee shall register or record the instrument vesting title to custodial trust property.

(b) If the beneficiary is not incapacitated, a custodial trustee shall follow the directions of the beneficiary in the management, control, investment, or retention of the custodial trust property. In the absence of effective contrary direction by the beneficiary while not incapacitated, the custodial trustee shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by another law, except AS 13.90.010 , restricting investments by fiduciaries. However, a custodial trustee, in the custodial trustee's discretion, may retain custodial trust property received from the transferor. If a custodial trustee has a special skill or expertise or is named custodial trustee on the basis of representation of a special skill or expertise, the custodial trustee shall use that skill or expertise.

(c) Subject to (b) of this section, a custodial trustee shall take control of and collect, hold, manage, invest, and reinvest custodial trust property.

(d) A custodial trustee at all times shall keep custodial trust

property of which the custodial trustee has control, separate from all

other property in a manner sufficient to identify it clearly as

custodial trust property of the beneficiary. Custodial trust property,

the title to which is subject to recordation, is identified as required

by this subsection if an appropriate instrument identifying the

property is recorded, and custodial trust property subject to

registration is identified as required by this subsection if it is

registered, or held in an account in the name of the custodial trustee,

designated in substance 'as custodial trustee for _____________ (name

of beneficiary) under the Alaska Uniform Custodial Trust Act.'

(e) A custodial trustee shall keep records of all transactions with

respect to custodial trust property, including information necessary

for the preparation of tax returns, and shall make the records and

information available at reasonable times to the beneficiary or legal

representative of the beneficiary.

(f) The exercise of a durable power of attorney for an incapacitated beneficiary is not effective to terminate or direct the administration or distribution of a custodial trust.



Sec. 13.60.070. - General powers of custodial trustee.

(a) A custodial trustee, acting in a fiduciary capacity, has all the rights and powers over custodial trust property that an unmarried adult owner has over individually owned property, but a custodial trustee may exercise those rights and powers in a fiduciary capacity only.

(b) This section does not relieve a custodial trustee from liability for a violation of AS 13.60.060 .



Sec. 13.60.080. - Use of custodial trust property.

(a) A custodial trustee shall pay to the beneficiary or expend for the beneficiary's use and benefit so much or all of the custodial trust property as the beneficiary while not incapacitated may direct from time to time.

(b) If the beneficiary is incapacitated, the custodial trustee shall expend so much or all of the custodial trust property as the custodial trustee considers advisable for the use and benefit of the beneficiary and individuals who were supported by the beneficiary when the beneficiary became incapacitated, or who are legally entitled to support by the beneficiary. Expenditures may be made in the manner, when, and to the extent that the custodial trustee determines suitable and proper, without court order and, except as otherwise provided in AS 13.12.212(d), without regard to other support, income, or property of the beneficiary.

(c) A custodial trustee may establish checking, savings, or other similar accounts of reasonable amounts under which either the custodial trustee or the beneficiary may withdraw funds from, or draw checks against, the accounts. Funds withdrawn from, or checks written against, the account by the beneficiary are distributions of custodial trust property by the custodial trustee to the beneficiary.



Sec. 13.60.090. - Determination of incapacity; effect.

(a) The custodial trustee shall administer the custodial trust as for an incapacitated beneficiary if

(1) the custodial trust was created under AS 13.60.040 ;

(2) the transferor has so directed in the instrument creating the custodial trust; or

(3) the custodial trustee has determined that the beneficiary is incapacitated.

(b) A custodial trustee may determine that the beneficiary is incapacitated by relying upon

(1) previous direction or authority given by the beneficiary while not incapacitated, including direction or authority under a durable power of attorney;

(2) the certificate of the beneficiary's physician; or

(3) other persuasive evidence.

(c) If a custodial trustee for an incapacitated beneficiary reasonably concludes that the beneficiary's incapacity has ceased, or that circumstances concerning the beneficiary's ability to manage property and business affairs have changed since the creation of a custodial trust directing administration as for an incapacitated beneficiary, the custodial trustee may administer the trust as for a beneficiary who is not incapacitated.

(d) On petition of the beneficiary, the custodial trustee, or other person interested in the custodial trust property or the welfare of the beneficiary, the court shall determine whether the beneficiary is incapacitated.

(e) Absent determination of incapacity of the beneficiary under (b) or (d) of this section, a custodial trustee who has reason to believe that the beneficiary is incapacitated shall administer the custodial trust under the provisions of this chapter applicable to an incapacitated beneficiary.

(f) Incapacity of a beneficiary does not terminate

(1) the custodial trust;

(2) a designation of a successor custodial trustee;

(3) rights or powers of the custodial trustee; or

(4) the immunities of third persons acting on instructions of the custodial trustee.



Sec. 13.60.100. - Exemption of third person from liability.

A third person in good faith and without a court order may act on instructions of, or otherwise deal with, a person purporting to make a transfer as, or purporting to act in the capacity of, a custodial trustee. In the absence of knowledge to the contrary, the third person is not responsible for determining

(1) the validity of the purported custodial trustee's designation;

(2) the propriety of, or the authority under this chapter for, an action of the purported custodial trustee;

(3) the validity or propriety of an instrument executed or instruction given under this chapter either by the person purporting to make a transfer or declaration or by the purported custodial trustee; or

(4) the propriety of the application of property vested in the purported custodial trustee.



Sec. 13.60.110. - Liability to third person.

(a) A claim based on a contract entered into by a custodial trustee acting in a fiduciary capacity, an obligation arising from the ownership or control of custodial trust property, or a tort committed in the course of administering the custodial trust, may be asserted by a third person against the custodial trust property by proceeding against the custodial trustee in a fiduciary capacity, whether or not the custodial trustee or the beneficiary is personally liable.

(b) A custodial trustee is not personally liable to a third person

(1) on a contract properly entered into in a fiduciary capacity unless the custodial trustee fails to reveal that capacity or to identify the custodial trust in the contract; or

(2) for an obligation arising from control of custodial trust property or for a tort committed in the course of the administration of the custodial trust unless the custodial trustee is personally at fault.

(c) A beneficiary is not personally liable to a third person for an obligation arising from beneficial ownership of custodial trust property or for a tort committed in the course of administration of the custodial trust unless the beneficiary is personally in possession of the custodial trust property giving rise to the liability or is personally at fault.

(d) The provisions of (b) and (c) of this section do not preclude actions or proceedings to establish liability of the custodial trustee or beneficiary to the extent the person sued is protected as the insured by liability insurance.



Sec. 13.60.120. - Declination, resignation, incapacity, death, or removal of custodial trustee; designation of successor custodial trustee.

(a) Before accepting the custodial trust property, a person designated as custodial trustee may decline to serve by notifying the person who made the designation, the transferor, or the transferor's legal representative. If an event giving rise to a transfer has not occurred, the substitute custodial trustee designated under AS 13.60.020 becomes the custodial trustee, or, if a substitute custodial trustee has not been designated, the person who made the designation may designate a substitute custodial trustee under AS 13.60.020 . In other cases, the transferor or the transferor's legal representative may designate a substitute custodial trustee.

(b) A custodial trustee who has accepted the custodial trust property may resign by

(1) delivering written notice to a successor custodial trustee, if any, the beneficiary, and, if the beneficiary is incapacitated, to the beneficiary's conservator, if any; and

(2) transferring or registering the custodial trust property, or recording an appropriate instrument relating to the custodial trust property, in the name of the successor custodial trustee identified under (c) of this section, and delivering the records to the successor custodial trustee.

(c) If a custodial trustee or successor custodial trustee is ineligible, resigns, dies, or becomes incapacitated, the successor designated under the trust instrument or under AS 13.60.020 becomes custodial trustee. If there is no effective provision for a successor, the beneficiary, if not incapacitated, may designate a successor custodial trustee. If the beneficiary is incapacitated, or fails to act within 90 days after the ineligibility, resignation, death, or incapacity of the custodial trustee, the beneficiary's conservator becomes successor custodial trustee. If the beneficiary does not have a conservator or the conservator fails to act, the resigning custodial trustee may designate a successor custodial trustee.

(d) If a successor custodial trustee is not designated under (c) of this section, the transferor, the legal representative of the transferor or of the custodial trustee, an adult member of the beneficiary's family, the guardian of the beneficiary, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary, may petition the court to designate a successor custodial trustee.

(e) A custodial trustee who declines to serve or resigns, or the legal representative of a deceased or incapacitated custodial trustee, as soon as practicable, shall put the custodial trust property and records in the possession and control of the successor custodial trustee. The successor custodial trustee may enforce the obligation to deliver custodial trust property and records and becomes responsible for each item as received.

(f) A beneficiary, the beneficiary's conservator, an adult member of the beneficiary's family, a guardian of the person of the beneficiary, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary, may petition the court to remove the custodial trustee for cause and designate a successor custodial trustee, to require the custodial trustee to furnish a bond or other security for the faithful performance of fiduciary duties, or for other appropriate relief.



Sec. 13.60.130. - Expenses, compensation, and bond of custodial trustee.

Except as otherwise provided in the instrument creating the custodial trust, in an agreement with the beneficiary, or by court order, a custodial trustee

(1) is entitled to reimbursement from custodial trust property for reasonable expenses incurred in the performance of fiduciary services;

(2) has a noncumulative election, to be made no later than six months after the end of each calendar year, to charge a reasonable compensation for fiduciary services performed during that year; and

(3) does not need to furnish a bond or other security for the faithful performance of fiduciary duties.



Sec. 13.60.140. - Reporting and accounting by custodial trustee; determination of liability of custodial trustee.

(a) Upon the acceptance of custodial trust property, the custodial trustee shall provide a written statement describing the custodial trust property and shall thereafter provide a written statement of the administration of the custodial trust property

(1) once each year;

(2) upon request at reasonable times by the beneficiary or the beneficiary's legal representative;

(3) upon resignation or removal of the custodial trustee; and

(4) upon termination of the custodial trust.

(b) The statements under (a) of this section shall be provided to the beneficiary or to the beneficiary's legal representative, if any. Upon termination of the beneficiary's interest, the custodial trustee shall furnish a current statement to the person to whom the custodial trust property is to be delivered.

(c) A beneficiary, the beneficiary's legal representative, an adult member of the beneficiary's family, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary may petition the court for an accounting by the custodial trustee or the custodial trustee's legal representative.

(d) A successor custodial trustee may petition the court for an accounting by a previous custodial trustee.

(e) In an action or proceeding under this chapter or in another proceeding, the court may require or permit the custodial trustee or the custodial trustee's legal representative to account. The custodial trustee or the custodial trustee's legal representative may petition the court for approval of final accounts.

(f) If a custodial trustee is removed, the court shall require an accounting and order delivery of the custodial trust property and records to the successor custodial trustee and the execution of all instruments required for transfer of the custodial trust property.

(g) On petition of the custodial trustee or a person who could petition for an accounting, the court, after notice to interested persons, may issue instructions to the custodial trustee or review the propriety of the acts of a custodial trustee or the reasonableness of compensation determined by the custodial trustee for the services of the custodial trustee or others.



Sec. 13.60.150. - Limitations of action against custodial trustee.

(a) Except as provided in (c) of this section, and unless previously barred by adjudication, consent, or limitation, a claim for relief against a custodial trustee for accounting or breach of duty is barred as to a beneficiary, a person to whom custodial trust property is to be paid or delivered, or the legal representative of an incapacitated or deceased beneficiary or payee, if the person, beneficiary, or legal representative

(1) has received a final account or statement fully disclosing the matter, unless an action or proceeding to assert the claim is commenced within two years after receipt of the final account or statement; or

(2) has not received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within three years after the termination of the custodial trust.

(b) Except as provided in (c) of this section, a claim for relief to recover from a custodial trustee for fraud, misrepresentation, or concealment related to the final settlement of the custodial trust or concealment of the existence of the custodial trust, is barred unless an action or proceeding to assert the claim is commenced within five years after the termination of the custodial trust.

(c) A claim for relief is not barred by this section

(1) if the claimant is a minor, until the earlier of two years after the claimant becomes an adult or dies;

(2) if the claimant is an incapacitated adult, until the earliest of two years after

(A) the appointment of a conservator;

(B) the removal of the incapacity; or

(C) the death of the claimant; or

(3) until two years after the claimant's death, if the claimant was an adult, who is now deceased and who was not incapacitated.



Sec. 13.60.160. - Distribution and termination.

(a) Except as otherwise provided by AS 13.12.212 (e), upon termination of a custodial trust, the custodial trustee shall transfer the unexpended custodial trust property

(1) to the beneficiary, if not incapacitated or deceased;

(2) to the conservator or other recipient designated by the court for an incapacitated beneficiary; or

(3) upon the beneficiary's death, in the following order:

(A) as last directed in a writing signed by the deceased beneficiary while not incapacitated and received by the custodial trustee during the life of the deceased beneficiary;

(B) to the survivor of multiple beneficiaries if survivorship is provided for under AS 13.60.050 ;

(C) as designated in the instrument creating the custodial trust; or

(D) to the estate of the deceased beneficiary.

(b) If, when the custodial trust would otherwise terminate, the distributee is incapacitated, the custodial trust continues for the use and benefit of the distributee as beneficiary until the incapacity is removed or the custodial trust is otherwise terminated.

(c) Death of a beneficiary does not terminate the power of the custodial trustee to discharge obligations of the custodial trustee or beneficiary incurred before the termination of the custodial trust.



Sec. 13.60.170. - Methods and forms for creating custodial trusts.

(a) If a transaction, including a declaration with respect to specific property or a transfer of specific property, otherwise satisfies applicable law, the criteria of AS 13.60.010 are satisfied by

(1) the execution and either delivery to the custodial trustee or recording of an instrument in substantially the following form:

TRANSFER UNDER THE ALASKA UNIFORM CUSTODIAL TRUST ACT

I, __________

(name of transferor or name and representative capacity if a

fiduciary), transfer to __________

(name of trustee other than transferor), as

custodial trustee for __________

(name of beneficiary) as beneficiary and __________ as

distributee on termination of the trust in absence of direction by the

beneficiary under the Alaska Uniform Custodial Trust Act, the

following: (insert a description of the custodial trust property

legally sufficient to identify and transfer each item of property).

Dated: ____________________

___________________________ (Signature); or

(2) the execution and the recording or giving notice of its

execution to the beneficiary of an instrument in substantially the

following form:

DECLARATION OF TRUST UNDER THE ALASKA UNIFORM

CUSTODIAL TRUST ACT

I, __________

(name of owner of property), declare that from this date I hold

as custodial trustee for __________

(name of beneficiary other than transferor)

as beneficiary and __________

as distributee on termination of the trust in

absence of direction by the beneficiary under the Alaska Uniform

Custodial Trust Act, the following: (insert a description of the

custodial trust property legally sufficient to identify and transfer

each item of property).

Dated: ____________________

___________________________ (Signature).

(b) Either form identified under (a) of this section may be modified

by the transferor of the property to include, for example, the

designation of an alternate or successor trustee or the recipient of

the custodial property upon termination of the trust.

(c) Customary methods of transferring or evidencing ownership of

property may be used to create a custodial trust, including the

following:

(1) registration of a security in the name of a trust company, an

adult other than the transferor, or the transferor if the beneficiary

is other than the transferor, designated in substance 'as custodial

trustee for __________

(name of beneficiary) under the Alaska Uniform Custodial

Trust Act';

(2) delivery of a certificated security, or a document necessary for

the transfer of an uncertificated security, together with any necessary

endorsement, to an adult other than the transferor or to a trust

company as custodial trustee, accompanied by an instrument in

substantially the form set out in (a)(1) of this section;

(3) payment of money or transfer of a security held in the name of a

broker or a financial institution or its nominee to a broker or

financial institution for credit to an account in the name of a trust

company, an adult other than the transferor, or the transferor if the

beneficiary is other than the transferor, designated in substance 'as

custodial trustee for __________

(name of beneficiary) under the Alaska Uniform

Custodial Trust Act';

(4) registration of ownership of a life or endowment insurance

policy or annuity contract with the issuer in the name of a trust

company, an adult other than the transferor, or the transferor if the

beneficiary is other than the transferor, designated in substance 'as

custodial trustee for __________

(name of beneficiary) under the Alaska Uniform

Custodial Trust Act';

(5) delivery of a written assignment to an adult other than the

transferor or to a trust company whose name in the assignment is

designated in substance by the words 'as custodial trustee for

__________ (name

of beneficiary) under the Alaska Uniform Custodial Trust Act';

(6) irrevocable exercise of a power of appointment, under its terms,

in favor of a trust company, an adult other than the donee of the

power, or the donee who holds the power if the beneficiary is other

than the donee, whose name in the appointment is designated in

substance 'as custodial trustee for __________

(name of beneficiary) under the

Alaska Uniform Custodial Trust Act';

(7) delivery of a written notification or assignment of a right to

future payment under a contract to an obligor that transfers the right

under the contract to a trust company, an adult other than the

transferor, or the transferor if the beneficiary is other than the

transferor, whose name in the notification or assignment is designated

in substance 'as custodial trustee for __________

(name of beneficiary) under the

Alaska Uniform Custodial Trust Act';

(8) execution, delivery, and recordation of a conveyance of an

interest in real property in the name of a trust company, an adult

other than the transferor, or the transferor if the beneficiary is

other than the transferor, designated in substance 'as custodial

trustee for __________

(name of beneficiary) under the Alaska Uniform Custodial

Trust Act';

(9) issuance of a certificate of title by an agency of a state or of

the United States that evidences title to tangible personal property

(A) issued in the name of a trust company, an adult other than the

transferor, or the transferor if the beneficiary is other than the

transferor, designated in substance 'as custodial trustee for

__________ (name of

beneficiary) under the Alaska Uniform Custodial Trust Act'; or

(B) delivered to a trust company or an adult other than the

transferor or endorsed by the transferor to that person, designated in

substance 'as custodial trustee for

__________ (name of beneficiary) under the

Alaska Uniform Custodial Trust Act'; or

(10) execution and delivery of an instrument of gift to a trust

company or an adult other than the transferor, designated in substance

'as custodial trustee for __________ (name of beneficiary)

under the Alaska

Uniform Custodial Trust Act.'



Sec. 13.60.180. - Applicable law.

(a) This chapter applies to a transfer or declaration creating a custodial trust that refers to this chapter if, at the time of the transfer or declaration, the transferor, beneficiary, or custodial trustee is a resident of or has its principal place of business in this state or custodial trust property is located in this state. The custodial trust remains subject to this chapter despite a later change in residence or principal place of business of the transferor, beneficiary, or custodial trustee, or removal of the custodial trust property from this state.

(b) A transfer made under an act of another state substantially similar to this chapter is governed by the law of that state and may be enforced in this state.



Sec. 13.60.190. - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.



Sec. 13.60.900. - Definitions.

In this chapter,

(1) "adult" means an individual who is at least 18 years of age;

(2) "beneficiary" means an individual for whom property has been transferred to or held under a declaration of trust by a custodial trustee for the individual's use and benefit under this chapter;

(3) "conservator" means a person appointed or qualified by a court to manage the estate of an individual or a person legally authorized to perform substantially the same functions;

(4) "court" means the superior court of this state;

(5) "custodial trust property" means an interest in property transferred to or held under a declaration of trust by a custodial trustee under this chapter and the income from and proceeds of that interest;

(6) "custodial trustee" means a person designated as trustee of a custodial trust under this chapter or a substitute or successor to the person designated;

(7) "guardian" means a person appointed or qualified by a court as a guardian of an individual, including a limited guardian, but not a person who is only a guardian ad litem;

(8) "incapacitated" means lacking the ability to manage property and business affairs effectively by reason of mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, confinement, detention by a foreign power, disappearance, minority, or other disabling cause;

(9) "legal representative" means a personal representative or conservator;

(10) "member of the beneficiary's family" means a beneficiary's spouse, descendant, stepchild, parent, stepparent, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption;

(11) "personal representative" means an executor, administrator, or special administrator of a decedent's estate, a person legally authorized to perform substantially the same functions, or a successor to any of them;

(12) "state" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico;

(13) "transferor" means a person who creates a custodial trust by transfer or declaration;

(14) "trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers.



Sec. 13.60.990. - Short title.

This chapter may be cited as the Alaska Uniform Custodial Trust Act.






Chapter 13.90. - MISCELLANEOUS PROVISIONS

Sec. 13.90.010. - Investments by fiduciaries.

(a) Notwithstanding other provisions of law, except for AS 13.36.300 and the standards of judgment and care established by law, and subject to any express provision or limitation contained in a particular instrument creating the fiduciary relationship, fiduciaries are authorized to acquire and hold securities of an investment company.

(b) Whenever an instrument or power governing a fiduciary relationship directs, requires, authorizes, or permits investment in obligations of the United States government, or its agencies or instrumentalities, the fiduciary may invest in those obligations either directly or in the form of securities of, or other interests in, an investment company if

(1) the portfolio of the company is limited to

(A) obligations of the United States government, or its agencies or instrumentalities;

(B) repurchase agreements fully collateralized by the obligations identified in (A) of this paragraph; and

(C) securities of, or other interests in, other investment companies whose portfolios are limited to the obligations and repurchase agreements identified in (A) and (B) of this paragraph; and

(2) the investment company takes delivery of the collateral for any repurchase agreement either directly or through an authorized custodian.

(c) Under (a) and (b) of this section, if a bank or trust company is the fiduciary, the bank or trust company may invest or reinvest in the securities of an investment company even if the fiduciary or an affiliated bank or trust company provides services to the investment company and the fiduciary or affiliate receives reasonable compensation for the services. Upon request of the person, the fiduciary shall furnish a copy of the prospectus relating to the securities acquired under this subsection to a person to whom a regular periodic accounting is ordinarily rendered under an instrument creating a fiduciary relationship.

(d) In this section,

(1) "affiliated" means two or more banks or trust companies in which

(A) 25 percent or more of the voting shares, excluding shares owned by the United States or by a corporation or another entity wholly owned by the United States, is directly or indirectly owned or controlled by a holding company; or

(B) the election of a majority of the directors is controlled in any manner by a holding company;

(2) "bank" means an organization that is authorized by the United States Comptroller of the Currency, or by the director of banking or the equivalent position in the state of its organization, to accept deposits and to make commercial loans, and whose deposits are insured by the Federal Deposit Insurance Corporation;

(3) "fiduciary" includes guardians and conservators under AS 13.26, persons performing the trustee activities described under AS 06.05.180 whether or not the persons are covered by AS 06.05.180 , and other persons acting in a fiduciary capacity;

(4) "investment company" means an open-end or closed-end management type investment company or investment trust registered under 15 U.S.C. 80a-1 - 80a-64 (Investment Company Act of 1940), as that act exists now or as amended in the future;

(5) "services" includes acting as an investment advisor, custodian, transfer agent, registrar, sponsor, distributor, manager, and services related to acting as an investment advisor, custodian, transfer agent, registrar, sponsor, distributor, or manager;

(6) "trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers, but does not include a natural person.









Title 14 - EDUCATION, LIBRARIES, AND MUSEUMS

Chapter 14.03. - PUBLIC SCHOOLS GENERALLY

Article 01 - GENERAL PROVISIONS

Sec. 14.03.010. - Establishment of school system.

There is established in the state a system of public schools to be administered and maintained as provided in this title.



Sec. 14.03.015. - State education policy.

It is the policy of this state that the purpose of education is to help ensure that all students will succeed in their education and work, shape worthwhile and satisfying lives for themselves, exemplify the best values of society, and be effective in improving the character and quality of the world about them.



Sec. 14.03.020. - School year.

The school year begins on the first day of July and ends on the 30th day of June.



Sec. 14.03.030. - School term.

A school term begins and ends on the dates fixed by the governing body of a school district. A school term shall include not less than 180 days in session unless, with the approval of the commissioner,

(1) a day used for in-service training of teachers is substituted for a day in session, up to a maximum of 10 days;

(2) an "emergency closure day" is substituted for a day in session because of conditions posing a threat to the health or safety of students; or

(3) the school board adopts a different school term that includes at least 740 hours of instruction and study periods for pupils in kindergarten, first grade, second grade, and third grade and at least 900 hours of instruction and study periods for pupils in grades four through 12 if the commissioner finds that the school board has submitted an acceptable plan under which students will receive the approximate educational equivalent of a 180-day term.



Sec. 14.03.040. - Day in session.

Each day within the school term is a day in session except Saturdays, Sundays, and days designated as holidays by or according to AS 14.03.050. A school board may approve Saturdays as a day in session. The day in session in every school shall be at least four hours long, exclusive of intermissions, for the first, second, and third grades and five hours, exclusive of intermissions, for all other grades. The commissioner may approve a shorter day in session for any grade. The period of the day in session shall be devoted to the instruction of pupils or to study periods for the pupils.



Sec. 14.03.050. - School holidays.

(a) Public schools may not be in session on school holidays, which are Labor Day, Thanksgiving Day, the day immediately following Thanksgiving Day, Christmas Day, New Years Day, Memorial Day, and the Fourth of July. If one of these holidays falls on a Saturday, the Friday immediately preceding is a school holiday. If one of these holidays falls on a Sunday, the Monday immediately following is a school holiday. A teacher may not be required to perform employment services on these holidays, nor may the salary of a teacher be diminished because the teacher does not perform employment services on a school holiday.

(b) The public schools shall be in session on all other holidays falling upon school days and shall conduct appropriate exercises in recognition of the day.

(c) The governing body of the school district may declare additional holidays.



Sec. 14.03.060. - Elementary, junior high, and secondary schools.

(a) An elementary school consists of grades kindergarten through grade eight or any appropriate combination of grades within this range.

(b) A secondary school consists of grades seven through 12 or any appropriate combination of grades within this range. The establishment of one or two grades beyond the 12th grade is optional with the governing body of the school district.

(c) Grades seven through eight, nine, and ten or any appropriate combination of grades within this range may be organized as a junior high school.

(d) This section does not prevent a high school from issuing a diploma to a student who has completed the 12th grade.



Sec. 14.03.070. - School age.

A child who is six years of age on or before September 1 following the beginning of the school year, and who is under the age of 20 and has not completed the 12th grade, is of school age.



Sec. 14.03.075. - Secondary student competency testing.

(a) A student may not be issued a secondary school diploma unless the student passes a competency examination in the areas of reading, English, and mathematics or receives a waiver from the governing body. A governing body may not grant a waiver to a student before the student's final semester of attendance. The department shall determine the form and contents of the examination and shall score completed examinations.

(b) A student who fails the examination required under this section shall be retested at least once during a school year on those portions of the examination that the student has not passed. A student who passes any portion of the test may not retake that portion of the test. A student who, when retested, passes the portions of the test not previously passed and who meets any other graduation requirements shall receive a diploma from the school district. This subsection does not apply to a student who is a child with a disability if the student's individualized education program team recommends that the student not be retested.

(c) Notwithstanding (a) of this section,

(1) a student who is a child with a disability and who does not achieve a passing score on the examination required under (a) of this section, with or without accommodation, is eligible to receive a diploma if the student successfully completes an alternative assessment program required by the student's individualized education program or required in the education plan developed for the student under 29 U.S.C. 794; an alternative assessment program must, to the maximum extent possible, conform to state performance standards established for the competency examination required under (a) of this section; this paragraph does not apply to a student unless the department determines that the student has taken and failed to pass the competency examination with or without accommodations and the department approves the student's alternative assessment program described under this paragraph; and

(2) a student who transfers into a public high school in this state shall receive a diploma if the student

(A) meets graduation requirements imposed by the governing body and the state; and

(B) has passed a competency examination in the state from which the student transferred.

(d) A student who fails to qualify for the issuance of a diploma under (a) of this section or a retest under (b) of this section by the end of the student's final semester of attendance, but who has met all other graduation requirements of a governing body and the state, shall be awarded a certificate of achievement. A certificate of achievement may include the following information:

(1) the portions of the examination described under (a) of this section that were passed;

(2) the student's attendance record; and

(3) other information indicating the qualifications of the student that the governing body determines appropriate.

(e) The department shall by regulation establish uniform standards for

(1) pre-examination study materials; and

(2) procedures to be followed during administration of an examination.

(f) The department shall by regulation establish uniform standards for an alternative assessment program required under (c)(1) of this section. The alternative assessment program required under (c)(1) of this section applicable to an individual student may not be changed after February 1 of the student's junior year of study.

(g) In this section,

(1) "child with a disability" has the meaning given in AS 14.30.350 ;

(2) "individualized education program team" has the meaning given in AS 14.30.350 .



Sec. 14.03.077. - High school diploma for certain veterans.

(a) Notwithstanding other provisions of this chapter, the commissioner shall award a high school diploma to a person who

(1) makes application under (b) of this section; if a person is deceased or incapacitated, an immediate family member may apply on behalf of the person;

(2) never received a high school diploma; and

(3) actively served in the United States armed forces or the Alaska Territorial Guard during the period of August 7, 1940, through July 25, 1947, and

(A) died in active service;

(B) was honorably discharged; or

(C) was released from active duty because of a service-related disability.

(b) The commissioner shall provide a form or electronic format for a person to apply under this section. The commissioner may accept an affidavit to support the award if documentation is not readily available from the military or other sources.



Sec. 14.03.078. - Report.

The department shall provide to the legislature by February 15 of each year an annual report regarding the progress of each school and school district toward high academic performance by all students. The report required under this section must include

(1) information described under AS 14.03.120 (d);

(2) the number and percentage of students in each school who pass the examination required under AS 14.03.075 , and the number who pass each section of the examination;

(3) progress of the department

(A) toward implementing the school accountability provisions of AS 14.03.123; and

(B) in assisting high schools to become accredited;

(4) a description of the resources provided to each school and school district for coordinated school improvement activities and staff training in each school and school district;

(5) each school district's and each school's progress in aligning curriculum with state education performance standards;

(6) a description of the efforts by the department to assist a public school that receives a designation of deficient or in crisis;

(7) a description of intervention efforts by each school district and school for students who are not meeting state performance standards;

(8) the number and percentage of turnover in certificated personnel and superintendents;

(9) the number of teachers by district and by school who are teaching outside the teacher's area of endorsement but in areas tested by the high school competency examination.



Sec. 14.03.080. - Right to attend school.

(a) A child of school age is entitled to attend public school without payment of tuition during the school term in the school district in which the child is a resident subject to the provisions of AS 14.14.110 and 14.14.120.

(b) A person over school age may be admitted to the public school in the school district in which the person is a resident at the discretion of the governing body of the school district. A person over school age may be charged tuition by the governing body of the school district.

(c) A child under school age may be admitted to a public school in the school district of which the child is a resident at the discretion of the governing body of the school district if the child meets minimum standards prescribed by the board evidencing that the child has the mental, physical, and emotional capacity to perform satisfactorily for the educational program being offered. A district's educational program must prescribe that under school age students advance through the curriculum or grade level by the following school year. A governing body may delegate the authority granted under this subsection to the chief school administrator of the school district.

(d) A child who is five years of age on or before September 1 following the beginning of the school year, and who is under school age, may enter a public school kindergarten.

(e) A child under school age shall be admitted to school in the district of which the child is a resident if immediately before the child became a resident of the district, the child was legally enrolled in the public schools of another district or state.

(f) This section does not require a school district to admit a child or person currently under suspension or expulsion under AS 14.03.160 in that or another school district.



Sec. 14.03.083. - Contracting for services.

(a) A school district may contract for educational services provided to students in the district by an agency that is accredited by the department under AS 14.07.020 and (b) of this section.

(b) The department shall adopt regulations and establish program standards for educational services that may be contracted for by a school district.

(c) Expenses incurred by the department in accrediting the agency and program shall be borne by the agency seeking accreditation.



Sec. 14.03.085. - Procurement preference for recycled Alaska products.

A school district shall comply with AS 29.71.050 , except that in AS 29.71.050(b), "AS 29.71.040 " is read as "AS 36.15.050 ," and in AS 29.71.050(a) - (c) and (e), "municipal" and "municipality" are read as "school district." In this section, "school district" does not include regional educational attendance areas.



Sec. 14.03.090. - Partisan, sectarian, or denominational doctrines prohibited.

Partisan, sectarian, or denominational doctrines may not be advocated in a public school during the hours the school is in session. A teacher or school board violating this section may not receive public money.



Sec. 14.03.095. - Part-time school attendance.

(a) Except as provided in (b) of this section, a governing body shall, upon request, allow a child, including a child who is also enrolled at a private school, is a correspondence student, or is being home schooled, to enroll as a part-time student in the district. A governing body may not discriminate between part-time and full-time students or require that part-time students be enrolled after full-time student enrollment is completed.

(b) A governing body is not required to allow part-time enrollment if

(1) the enrollment would be denied even if the enrollee were a full-time student; or

(2) the enrollment would result in an expenditure of public funds for the direct benefit of a private educational institution.

(c) Part-time enrollment under this section does not constitute attendance for the purposes of AS 14.30.010 (a).

(d) This section does not apply to interscholastic or extracurricular student activities.



Sec. 14.03.100. - Use of school facilities.

The governing body of a school district may allow the use of school facilities for any legal gatherings or assemblies. The governing body shall adopt bylaws that will ensure reasonable and impartial use of the facilities.



Sec. 14.03.105. - Search of school lockers.

(a) Subject to (b) of this section, a locker or other container provided in a school by the school or the school district may be searched and examined with the permission of the chief administrative officer of the school or the school district or the designee of the chief administrative officer to determine compliance with school regulations, school district regulations, and local, state, and federal laws. A search or examination under this section may not be more intrusive than reasonably necessary to meet the objectives of the search.

(b) Notices in letters at least two inches high stating the right and the intention of school and school district officers to permit searches and examinations under (a) of this section shall be posted in prominent locations throughout a school.

(c) Nothing in this section limits the ability of a peace officer, chief administrative officer, or other appropriate person, acting in compliance with local, state, or federal laws, to search a locker or other container provided in a public or private school by the school district.



Sec. 14.03.110. - Questionnaires and surveys administered in public schools.

(a) A school district, principal or other person in charge of a public school, or teacher in a public school may not administer or permit to be administered in a school a questionnaire or survey, whether anonymous or not, that inquires into personal or private family affairs of the student not a matter of public record or subject to public observation unless written permission is obtained from the student's parent or legal guardian.

(b) For an anonymous questionnaire or survey, written permission required under (a) of this section may be obtained annually and is valid until the commencement of the subsequent school year or until the parent or legal guardian who gave permission submits a written withdrawal of permission to the school principal. The school shall provide each student's parent or legal guardian at least two weeks' notice before administering a questionnaire or survey described under this subsection.

(c) If a school administers to a student a questionnaire or survey that is not anonymous, the school shall obtain the written permission required under (a) of this section from the student's parent or legal guardian at least two weeks before the questionnaire or survey is administered.

(d) The school shall give a student's parent or guardian an opportunity to review the questionnaire or survey described under (b) or (c) of this section and shall give the parent or guardian written notice regarding

(1) how the questionnaire or survey will be administered to the student;

(2) how the results of the survey or questionnaire will be used; and

(3) who will have access to the questionnaire or survey.

(e) A student may refuse to participate in a questionnaire or survey administered in a public school. A student's parent or legal guardian may refuse to allow the student to participate in a specified questionnaire or survey.

(f) In this section, "questionnaire or survey" means a list of questions to, or information collected from, a class or group of students.



Sec. 14.03.115. - Access to school records by parent, foster parent, or guardian.

Upon request of a parent, foster parent, or guardian of a child under 18 years of age who is currently or was previously enrolled in a municipal school district or a school district that is a regional educational attendance area, the school district shall provide a copy of the child's record. This section does not apply to

(1) a record of a child who is an emancipated minor; or

(2) record information that consists of the child's address if the school district determines that the release of the child's address poses a threat to the health or safety of the child.



Sec. 14.03.120. - Education planning; reports.

(a) A district shall annually file with the department, and make available to the public, a report that

(1) establishes district goals and priorities for improving education in the district;

(2) includes a plan for achieving district goals and priorities; and

(3) includes a means of measuring the achievement of district goals and priorities.

(b) The department shall summarize the reports submitted under (a) of this section and include all revenue received by each school district organized in easily sortable categories including ADM and district, as a statewide report, provide a copy to the governor, publish the report on the department's Internet website, and notify the legislature that the report is available; in this subsection, "revenue" means all money reported to the department as receipts from any source, including state, federal, local, special, and other funding.

(c) A district shall make efforts to encourage students, parents, teachers, and other members of the community to participate in the preparation of the report submitted under (a) of this section.

(d) Annually, before the date set by the district under (e) of this section, each public school shall deliver to the department for posting on the department's Internet website and provide, in a public meeting of parents, students, and community members, a report on the school's performance and the performance of the school's students. The report shall be prepared on a form prescribed by the department and must include

(1) information on accreditation;

(2) results of norm-referenced achievement tests;

(3) results of state standards-based assessments in reading, writing, and mathematics;

(4) a description, including quantitative and qualitative measures, of student, parent, community, and business involvement in student learning;

(5) a description of the school's attendance, retention, dropout, and graduation rates, including the number and percentage of students who received a diploma under a waiver from the competency examination required under AS 14.03.075 (a), as specified by the state board;

(6) the annual percent of enrollment change, regardless of reason, and the annual percent of enrollment change due to student transfers into and out of the school district;

(7) if Native language education is provided, a summary and evaluation of the curriculum described in AS 14.30.420 ;

(8) the number and percentage of students in each school who take and who successfully complete an alternative assessment program in reading, English, or mathematics; and the number and percentage of pupils in each school who successfully complete the alternative assessment program but who do not reach the state performance standards at the competency exam level in reading, English, or mathematics; a school may not report results under this paragraph unless the school complies with the family educational rights and privacy requirements of 34 C.F.R. 99;

(9) the performance designation assigned the school under AS 14.03.123 and the methodology used to assign the performance designation, including the measures used and their relative weights; and

(10) other information concerning school performance and the performance of the school's students as required by the state board in regulation.

(e) By a date set by the district, each public school in the district shall provide the report described in (d) of this section to the district's governing body. Along with the report, each public school shall submit a summary of comments made on the report by parents, students, and community members. By July 1 of each year, each district shall provide to the department a report on the performance of each public school and the public school students in the district. The district's report must

(1) be entitled "School District Report Card to the Public"; and

(2) include

(A) copies of the reports and summaries of comments submitted under this section by each public school in the district;

(B) a compilation of the material described in (A) of this paragraph by each public school in the district;

(C) the designation assigned the district under AS 14.03.123 and the methodology used to assign the performance designation, including the measures used and their relative weights; and

(D) other information concerning school performance and the performance of the school's students as required by the state board in regulation.

(f) By January 15 of each year, beginning in 2001, the department shall provide to the governor and make available to the public and the legislature a report on the performance of public schools in this state. The report must be entitled "Alaska's Public Schools: A Report Card to the Public." The report must include

(1) comprehensive information on each public school compiled, collected, and reported under (d) and (e) of this section for the prior school year;

(2) a summary of the information described in (1) of this subsection; the summary must be prepared in a manner that allows school performance to be measured against established state education standards; and

(3) for a report due by or after January 15, 2005, the most recent performance designation under AS 14.03.123 received by each public school.

(g) In this section, "district" has the meaning given in AS 14.17.990 .



Sec. 14.03.123. - School and district accountability.

(a) By September 1 of each year, the department shall assign a performance designation to each public school and school district and to the state public school system in accordance with (f) of this section.

(b) The department shall inform the governing body of each district of the performance designation assigned under (a) of this section.

(c) The state board shall adopt regulations implementing this section, providing for a statewide student assessment system, and providing for the process of assigning a designation under (a) of this section, including

(1) the methodology used to assign the performance designation, including the measures used and their relative weights;

(2) high achievement and low achievement designations that are based on the accountability system under this section;

(3) a procedure for appealing a designation that may be used by the principal of a public school or by the superintendent of a public school district;

(4) additional measures that may be progressively implemented by the commissioner to assist schools or districts to improve performance in accordance with this section and with federal law; to the extent necessary to conform to federal law, the additional measures may be unique to a certain school or district if that school or district receives federal funding that is not available to all schools or districts in the state.

(d) A public school or district that receives a low achievement designation under this section shall prepare and submit to the department a school or district improvement plan, as applicable, in accordance with regulations adopted by the board. The improvement plan must be prepared with the maximum feasible public participation of the community including, as appropriate, interested individuals, teachers, parents, parent organizations, students, tribal organizations, local government representatives, and other community groups.

(e) The department shall establish a program of special recognition for those public schools that receive a high achievement designation.

(f) In the accountability system for schools and districts required by this section, the department shall

(1) implement 20 U.S.C. 6301 - 7941 (Elementary and Secondary Education Act of 1965), as amended;

(2) implement state criteria and priorities for accountability including the use of

(A) measures of student performance on standards-based assessments in reading, writing, and mathematics, and including competency tests required under AS 14.03.075 ;

(B) measures of student improvement; and

(C) other measures identified that are indicators of student success and achievement; and

(3) to the extent practicable, minimize the administrative burden on districts.

(g) In this section,

(1) "district" has the meaning given in AS 14.17.990 ;

(2) "state public school system" means the combination of all public schools, public school districts, and state-operated schools.



Sec. 14.03.125. - Fund for the improvement of school performance.

(a) The fund for the improvement of school performance is created as an account in the general fund. The fund shall be used by the commissioner to make grants to a district located in the state for the purpose of improving school performance. The fund consists of money appropriated by the legislature. The commissioner shall annually determine the amount requested for grants under this section and shall include the amount in the department's budget request.

(b) A governing body, district advisory board, or nonprofit organization located in the state, or a teacher or principal employed by a public school in the state, may apply for a grant of up to $50,000 to improve school performance by submitting an application to the commissioner.

(c) A grant may be awarded to the same grantee in consecutive fiscal years, but may not be awarded to the same grantee for more than two fiscal years within a five-year period.

(d) Grant funds awarded under this section may only be expended to improve the performance of a public school.

(e) In this section, "district" has the meaning given in AS 14.17.990 .



Sec. 14.03.130. - Display of flags and pledge of allegiance.

(a) United States and Alaska flags shall be displayed upon or near each principal school building during school hours and at other times the governing body considers proper. The governing body shall require that the pledge of allegiance be recited regularly, as determined by the governing body. A person may recite the following salute to the flag of the United States or maintain a respectful silence: "I pledge allegiance to the flag of the United States of America and to the republic for which it stands, one nation under God, indivisible, with liberty and justice for all."

(b) A school district shall inform all affected persons at the school of their right not to participate in the pledge of allegiance. The exercise of the right not to participate in the pledge of allegiance may not be used to evaluate a student or employee or for any other purpose.



Sec. 14.03.140. - Emergency drills.

The principal or other persons in charge of each public or private school or educational institution shall instruct and train pupils by means of drills so that in an emergency they may be able to leave the school building in the shortest possible time without confusion or panic. Drills shall be held at least once each month during the school term, weather permitting.



Sec. 14.03.150. - Property insurance required.

(a) Each school district shall purchase and maintain or provide proof of adequate property insurance for the replacement cost of all school facilities and equipment. Insurance purchased to comply with this section may contain a deductible amount, if approved by the department. A school district may comply with this section by initiating and maintaining a program of self-insurance, if the department annually determines that the school district has submitted adequate evidence of the district's ability to self-insure for the replacement cost of all school facilities and equipment. A copy of the insurance policy or other information indicating compliance with this section shall be provided to the department.

(b) If the department determines that a school district is not insured as required under (a) of this section, the department shall notify the school district of the determination. Unless the school district obtains adequate insurance within 30 days after the school district receives notice under this subsection, the department shall purchase the insurance required by (a) of this section for that school district.

(c) The department may not award a school construction or major maintenance grant under AS 14.11 to a municipality that is a school district or a regional educational attendance area that is not in compliance with (a) of this section. The department shall reduce the amount of state aid under AS 14.17.400 for which a school district may qualify by the amount, if any, paid by the department under (b) of this section.



Sec. 14.03.160. - Suspension or expulsion of students for possessing weapons.

(a) Notwithstanding any other provision of law, a school district shall

(1) expel for at least one year a student who violates AS 11.61.210(a)(8) while possessing a firearm, as that term is defined under 18 U.S.C. 921;

(2) suspend for at least 30 days, or expel for the school year or permanently, a student who violates AS 11.61.210 (a)(8) while possessing a deadly weapon, other than a firearm as that term is defined under 18 U.S.C. 921.

(b) The administrative officer of a school district may on a case-by-case basis reduce or otherwise modify the expulsion or suspension of a student under (a) of this section.

(c) A prior conviction, or adjudication of delinquency or child in need of aid, for violation of AS 11.61.210 (a)(8) is not necessary for a school board to suspend or expel a student under this section.

(d) Each school district shall adopt a policy providing for the

(1) referral to law enforcement authorities of students who violate AS 11.61.210 (a)(8);

(2) identification of procedures and conditions for early reinstatement of students suspended or expelled under this section.

(e) Annually on a date set by the department, each school district shall report to the department the number of students expelled under this section and the types of weapons involved.

(f) In this section,

(1) "deadly weapon" has the meaning given in AS 11.81.900 ;

(2) "district" has the meaning given in AS 14.17.990 .






Article 02 - CHARTER SCHOOLS

Sec. 14.03.250. - Establishment of charter schools.

(a) A charter school may be established as provided under AS 14.03.250 - 14.03.290 upon the approval of the local school board and the state Board of Education and Early Development of an application for a charter school. The state Board of Education and Early Development may not approve more than 60 charter schools to operate in the state at any one time.

(b) A local school board shall prescribe an application procedure for the establishment of a charter school in that school district. The application procedure must include provisions for an academic policy committee consisting of parents of students attending the school, teachers, and school employees and a proposed form for a contract between a charter school and the local school board, setting out the contract elements required under AS 14.03.255 (c).

(c) A local school board shall forward to the state Board of Education and Early Development applications for a charter school that have been approved or denied by the local board.



Sec. 14.03.255. - Organization and operation of a charter school.

(a) A charter school operates as a school in the local school district except that the charter school (1) is exempt from the local school district's textbook, program, curriculum, and scheduling requirements; (2) is exempt from AS 14.14.130 (c); the principal of the charter school shall be selected by the academic policy committee and shall select, appoint, or otherwise supervise employees of the charter school; and (3) operates under the charter school's annual program budget as set out in the contract between the local school board and the charter school under (c) of this section. A local school board may exempt a charter school from other local school district requirements if the exemption is set out in the contract. A charter school is subject to secondary school competency testing as provided in AS 14.03.075 and other competency tests required by the department.

(b) A charter school shall

(1) keep financial records of the charter school;

(2) oversee the operation of the charter school to ensure that the terms of the contract required by (c) of this section are being met;

(3) meet regularly with parents and with teachers of the charter school to review, evaluate, and improve operations of the charter school; and

(4) meet with the academic policy committee at least once each year to monitor progress in achieving the committee's policies and goals.

(c) A charter school shall operate under a contract between the charter school and the local school board. A contract must contain the following provisions:

(1) a description of the educational program;

(2) specific levels of achievement for the education program;

(3) admission policies and procedures;

(4) administrative policies;

(5) a statement of the charter school's funding allocation from the local school board and costs assignable to the charter school program budget;

(6) the method by which the charter school will account for receipts and expenditures;

(7) the location and description of the facility;

(8) the name of the teacher, or teachers, who, by agreement between the charter school and the teacher, will teach in the charter school;

(9) the teacher-to-student ratio;

(10) the number of students served;

(11) the term of the contract, not to exceed a term of 10 years;

(12) a termination clause providing that the contract may be terminated by the local school board for the failure of the charter school to meet educational achievement goals or fiscal management standards, or for other good cause;

(13) a statement that the charter school will comply with all state and federal requirements for receipt and use of public money;

(14) other requirements or exemptions agreed upon by the charter school and the local school board.

(d) A charter school may be operated in an existing school district facility or in a facility within the school district that is not currently being used as a public school, if the chief school administrator determines the facility meets requirements for health and safety applicable to public buildings or other public schools in the district.



Sec. 14.03.260. - Funding for charter school.

(a) A local school board shall provide an approved charter school with an annual program budget. The budget shall be not less than the amount generated by the students enrolled in the charter school less administrative costs retained by the local school district, determined by applying the indirect cost rate approved by the Department of Education and Early Development. The "amount generated by students enrolled in the charter school" is to be determined in the same manner as it would be for a student enrolled in another public school in that school district.

(b) The program budget of a charter school is to be used for operating expenses of the educational program of the charter school, including purchasing textbooks, classroom materials, and instructional aids.

(c) The charter school shall provide the financial and accounting information requested by the local school board or the Department of Education and Early Development and shall cooperate with the local school district or the department in complying with the requirements of AS 14.17.910 .

(d) The expenses of housing nonresident students who attend the charter school, including room, board, and other reasonable housing expenses, may not be paid for with state money but may be paid for with funds contributed by sources other than the state.



Sec. 14.03.263. - Charter school grant program. [Repealed, Sec. 1 ch 100 SLA 2003].

Repealed or Renumbered



Sec. 14.03.265. - Admission.

(a) The program of a charter school may be designed to serve

(1) students within an age group or grade level;

(2) students who will benefit from a particular teaching method or curriculum; or

(3) nonresident students, including providing domiciliary services for students who need those services, if approved by the board.

(b) A charter school shall enroll all eligible students who submit a timely application, unless the number of those applications exceeds the capacity of the program, class, grade level, or building. In the event of an excess of those applications, the charter school and the local school board shall attempt to accommodate all of those applicants by considering providing additional classroom space and assigning additional teachers from the district to the charter school. If it is not possible to accommodate all eligible students who submit a timely application, students shall be accepted by random drawing. A school board may not require a student to attend a charter school.

(c) In addition to other requirements of law, a charter school shall be nonsectarian.



Sec. 14.03.270. - Teacher or employee transfers, evaluations, and negotiated agreements.

(a) A teacher or employee may not be assigned to a charter school unless the teacher or employee consents to the assignment.

(b) All provisions of an existing negotiated agreement or collective bargaining agreement applicable to a teacher or employee of a district apply to that teacher or employee if employed at a charter school in that district, unless the district and the bargaining unit representing the teacher or employee agree to an exemption.

(c) A teacher in a charter school shall be evaluated in an equivalent manner as all other teachers in the district, except that if there is no administrator assigned to the charter school, the local school board, with the agreement of the charter school, shall designate a school district administrator in that district to evaluate a teacher in a charter school.



Sec. 14.03.275. - Contracts; duration.

A contract for a charter school may be for a term of no more than 10 years.



Sec. 14.03.280. - Regulations.

The state Board of Education and Early Development may adopt regulations under AS 44.62 (Administrative Procedure Act) necessary to implement AS 14.03.250 - 14.03.290.



Sec. 14.03.290. - Definitions.

In AS 14.03.250 - 14.03.290

(1) "academic policy committee" means the group designated to supervise the academic operation of a charter school and to ensure the fulfillment of the mission of a charter school;

(2) "charter school" means a school established under AS 14.03.250 - 14.03.290 that operates within a public school district;

(3) "local school board" means a borough or city school board or a school board of a regional educational attendance area;

(4) "parent" means a biological, adoptive, or foster parent, or an adult who acts as guardian of a child and makes decisions related to the child's safety, education, and welfare;

(5) [Repealed, Sec. 102 ch 21 SLA 2000].

(6) "teacher" means a person who serves a school district in a teaching, counseling, or administrative capacity and is required to be certificated in order to hold the position.









Chapter 14.05. - PUBLIC SCHOOLS GENERALLY



Chapter 14.07. - ADMINISTRATION OF PUBLIC SCHOOLS

Article 01 - DEPARTMENT OF EDUCATION AND EARLY DEVELOPMENT

Sec. 14.07.010. - Department of Education and Early Development.

The Department of Education and Early Development includes the commissioner of education and early development, the state Board of Education and Early Development, and the staff necessary to carry out the functions of the department.



Sec. 14.07.020. - Duties of the department.

(a) The department shall

(1) exercise general supervision over the public schools of the state except the University of Alaska;

(2) study the conditions and needs of the public schools of the state, adopt or recommend plans, administer and evaluate grants to improve school performance awarded under AS 14.03.125 , and adopt regulations for the improvement of the public schools;

(3) provide advisory and consultative services to all public school governing bodies and personnel;

(4) prescribe by regulation a minimum course of study for the public schools; the regulations must provide that, if a course in American Sign Language is given, the course shall be given credit as a course in a foreign language;

(5) establish, in coordination with the Department of Health and Social Services, a program for the continuing education of children who are held in detention facilities in the state during the period of detention;

(6) accredit those public schools that meet accreditation standards prescribed by regulation by the department; these regulations shall be adopted by the department and presented to the legislature during the first 10 days of any regular session, and become effective 45 days after presentation or at the end of the session, whichever is earlier, unless disapproved by a resolution concurred in by a majority of the members of each house;

(7) prescribe by regulation, after consultation with the state fire marshal and the state sanitarian, standards that will assure healthful and safe conditions in the public and private schools of the state, including a requirement of physical examinations and immunizations in pre-elementary schools; the standards for private schools may not be more stringent than those for public schools;

(8) exercise general supervision over pre-elementary schools that receive direct state or federal funding;

(9) exercise general supervision over elementary and secondary correspondence study programs offered by municipal school districts or regional educational attendance areas; the department may also offer and make available to any Alaskan through a centralized office a correspondence study program;

(10) accredit private schools that request accreditation and that meet accreditation standards prescribed by regulation by the department; nothing in this paragraph authorizes the department to require religious or other private schools to be licensed;

(11) review plans for construction of new public elementary and secondary schools and for additions to and major rehabilitation of existing public elementary and secondary schools and, in accordance with regulations adopted by the department, determine and approve the extent of eligibility for state aid of a school construction or major maintenance project; for the purposes of this paragraph, "plans" include educational specifications, schematic designs, and final contract documents;

(12) provide educational opportunities in the areas of vocational education and training, and basic education to individuals over 16 years of age who are no longer attending school;

(13) administer the grants awarded under AS 14.11;

(14) establish, in coordination with the Department of Public Safety, a school bus driver training course;

(15) require the reporting of information relating to school disciplinary and safety programs under AS 14.33.120 and of incidents of disruptive or violent behavior.

(b) In implementing its duties under (a)(2) of this section, the department shall develop

(1) performance standards in reading, writing, and mathematics to be met at designated age levels by each student in public schools in the state; and

(2) a comprehensive system of student assessments, composed of multiple indicators of proficiency in reading, writing, and mathematics; this comprehensive system must

(A) be made available to all districts and regional educational attendance areas;

(B) include a developmental profile for students entering kindergarten or first grade; and

(C) include performance standards in reading, writing, and mathematics for students in age groups five through seven, eight through 10, and 11 - 14.

(c) In this section "pre-elementary school" means a school for children ages three through five years if the school's primary function is educational.



Sec. 14.07.030. - Powers of the department.

The department may

(1) establish, maintain, govern, operate, discontinue, and combine area, regional, and special schools;

(2) enter into contractual agreements with the Bureau of Indian Affairs or with a school district to share boarding costs of secondary school students;

(3) provide for citizenship night schools when and where expedient;

(4) provide for the sale or other disposition of abandoned or obsolete buildings and other state-owned school property;

(5) prescribe a classification for items of expense of school districts;

(6) acquire and transfer personal property, acquire real property, and transfer real property to federal agencies, state agencies, or to political subdivisions;

(7) enter into contractual agreements with school districts to provide more efficient or economical education services; reasonable fees may be charged by the department to cover the costs of providing services under an agreement, including costs for professional services, reproduction or printing, and mailing and distribution of educational materials;

(8) provide for the issuance of elementary and secondary diplomas to persons not in school who have completed the equivalent of an 8th or 12th grade education, respectively, in accordance with standards established by the department;

(9) apply for, accept, and spend endowments, grants, and other private money available to the state for educational purposes in accordance with AS 37.07 (Executive Budget Act);

(10) set student tuition and fees for educational and extracurricular programs and services provided and schools operated by the department under the provisions of (1) of this section and AS 14.07.020 (a)(9), (11), and (12);

(11) charge fees to cover the costs of care and handling with respect to the acquisition, warehousing, distribution, or transfer of donated foods;

(12) establish and collect fees for the rental of school facilities and for other programs and services provided by the schools;

(13) develop a model curriculum and provide technical assistance for early childhood education programs.



Sec. 14.07.035. - Accounting and disposition of receipts. [Repealed, Sec. 28 ch 90 SLA 1991].

Repealed or Renumbered



Sec. 14.07.040. - Supplies and equipment for state-operated schools. [Repealed, Sec. 34 ch 46 SLA 1970].

Repealed or Renumbered



Sec. 14.07.050. - Selection of textbooks.

Textbooks for use in the public schools of the state, including a district offered statewide correspondence study program, shall be selected by district boards for district schools. Nothing in this section precludes a correspondence study student, or the parent or guardian of a correspondence study student, from privately obtaining or using textbooks or curriculum material not provided by the school district.



Sec. 14.07.052. - State Textbook Commission. [Repealed, Sec. 2 ch 96 SLA 1970].

Repealed or Renumbered



Sec. 14.07.053. - 14.07.054 - l [Renumbered as AS 14.07.058 - 14.07.059].

Repealed or Renumbered



Sec. 14.07.055. - Expenses and per diem. [Repealed, Sec. 19 ch 53 SLA 1973].

Repealed or Renumbered



Sec. 14.07.057. - Transmittal of textbook selections.

A school board that selects its own books shall forward a list of the selections to the department.



Sec. 14.07.058. - , 14.07.059l Alaska School Activities Association; activities fund. [Repealed, Sec. 13, ch 43 SLA 1994].

Repealed or Renumbered



Sec. 14.07.060. - Regulations.

The board shall adopt regulations that are necessary to carry out the provisions of this title. All regulations shall be adopted under AS 44.62 (Administrative Procedure Act).



Sec. 14.07.070. - Withholding state funds.

State funds may not be paid to a school district or teacher that fails to comply with the school laws of the state or with the regulations adopted by the department.






Article 02 - STATE BOARD OF EDUCATION AND EARLY DEVELOPMENT

Sec. 14.07.075. - Creation.

There is created at the head of the Department of Education and Early Development a Board of Education and Early Development consisting of seven members.



Sec. 14.07.080. - Creation and term of office. [Repealed, Sec. 14 ch 96 1967].

Repealed or Renumbered



Sec. 14.07.085. - Appointment of members.

(a) The seven members of the board, no more than four of whom shall be members of the same political party as the governor, shall be appointed by the governor, subject to confirmation by a majority of the members of the legislature in joint session. In appointing board members, the governor shall consider recommendations made by recognized educational associations in the state.

(b) One member shall be appointed from each of the four judicial districts and three from the state at large with at least one member representing regional educational attendance areas.

(c) The members are entitled to the expenses, travel, and per diem allowances provided by law.

(d) A member may act and receive compensation from the date of appointment until confirmation or rejection by the legislature.



Sec. 14.07.090. - Appointment of members. [Repealed, Sec. 14 ch 96 SLA 1967].

Repealed or Renumbered



Sec. 14.07.095. - Term of office .

[See effect of amendments note]. The members of the board shall be appointed for overlapping five-year terms commencing on the March 1 following the date of the member's appointment. Except as provided in AS 39.05.080 (4), a member appointed to fill a vacancy serves for the unexpired term of the member whose vacancy is filled. A vacancy occurring during a term of office is filled in the same manner as the original appointment.



Sec. 14.07.100. - Executive officer. [Repealed, Sec. 14 ch 96 SLA 1967].

Repealed or Renumbered



Sec. 14.07.105. - Quorum and chair.

(a) Four members constitute a quorum.

(b) The board shall designate one member of the board as the chairperson who serves as chair of the board at the pleasure of the board.



Sec. 14.07.110. - Appointment of commissioner. [Repealed, Sec. 14 ch 96 SLA 1967].

Repealed or Renumbered



Sec. 14.07.115. - Removal.

Members of the board serve at the pleasure of the governor.



Sec. 14.07.120. - Term of office and vacancy. [Repealed, Sec. 14 ch 96 SLA 1967].

Repealed or Renumbered



Sec. 14.07.125. - Meetings.

The board shall meet at least quarterly. Meetings may be called by the chair or by a majority of the members of the board. Meetings shall be held in Juneau unless a majority of the members of the board changes the place of a meeting.



Sec. 14.07.130. - Removal of commissioner. [Repealed, Sec. 14 ch 96 SLA 1967].

Repealed or Renumbered



Sec. 14.07.135. - Legal assistance.

The Department of Law shall provide all legal services for the board.



Sec. 14.07.140. - Commissioner administers department. [Repealed, Sec. 14 ch 96 SLA 1967].

Repealed or Renumbered



Sec. 14.07.145. - Commissioner of education and early development.

(a) The board shall appoint the commissioner of education and early development subject to the approval of the governor. The commissioner shall be the principal executive officer of the department.

(b) The commissioner shall be appointed without regard to political affiliation and shall have at least a master's degree with five years' experience in the field of education since receiving it, with at least three of the five years in an exclusively administrative position.

(c) The commissioner serves at the pleasure of the board and may not be appointed by the board for a fixed term.

(d) The commissioner shall receive the salary set out in AS 39.20.080 .

(e) The commissioner shall employ and remove all classified personnel in the department subject to AS 39.25 (State Personnel Act). The commissioner may employ and remove personnel in the exempt or partially exempt service subject to the approval of the board. Personnel in the exempt or partially exempt service have a right of appeal to the board if they are removed.

(f) [Repealed, Sec. 5 ch 14 SLA 1996].



Sec. 14.07.150. - Budget and fiscal authority.

The commissioner has responsibility and authority for the preparation and execution of a budget and for the other fiscal affairs of the department, subject to the approval of the board.



Sec. 14.07.155. - Partisan candidacy prohibited.

A member of the board may not be a candidate for partisan political office while serving as a member of the board.



Sec. 14.07.160. - Bylaws.

(a) The board may adopt bylaws for the management of the department.

(b) The bylaws shall be written and distributed in a manner so as to be readily available to personnel of the department.

(c) This section may not be construed to allow the use of a bylaw rather than a regulation where the subject is of statewide importance or interest.



Sec. 14.07.165. - Duties.

The board shall adopt

(1) statewide goals and require each governing body to adopt written goals that are consistent with local needs;

(2) regulations regarding the application for and award of grants under AS 14.03.125 ;

(3) regulations implementing provisions of AS 14.11.014 (b);

(4) regulations requiring approval by the board before a charter school, state boarding school, or a public school may provide domiciliary services;

(5) regulations implementing the secondary school student competency examination provisions of AS 14.03.075 , including the criteria and procedure under which a governing body uses a waiver to grant a diploma to a student; criteria regarding granting a waiver must include provisions that a waiver may only be granted for students who enter the system late or have rare or unusual circumstances meriting a waiver.



Sec. 14.07.170. - Additional powers and duties of board.

(a) The board may

(1) appoint unpaid advisory commissions;

(2) require school boards or school personnel to submit to the department, in the form the board may require, the district budget or any information or reports that are reasonably necessary to assist the department in carrying out its functions.

(b) The board shall review grant applications recommended under AS 14.11.013 and may approve grant applications under AS 14.11.015 .



Sec. 14.07.181. - Pamphlet concerning controlled substances. [Repealed, Sec. 19 ch 6 SLA 1998].

Repealed or Renumbered









Chapter 14.08. - EDUCATION IN THE UNORGANIZED BOROUGH

Sec. 14.08.010. - [Repealed, Sec. 1 ch 124 SLA 1975].

Repealed or Renumbered



Sec. 14.08.011. - Purpose.

(a) It is the purpose of this chapter to provide for public education in the unorganized borough and the military reservations in the state.

(b) Nothing in this chapter prohibits an organized borough, city, village, community, or settlement in an unorganized area of the state from becoming part of or being formed into an organized political subdivision authorized under AS 29.



Sec. 14.08.020. - [Repealed, Sec. 1 ch 124 SLA 1975].

Repealed or Renumbered



Sec. 14.08.021. - Authority.

The legislature delegates to school boards for each regional educational attendance area the authority to operate the public schools in those areas in accordance with the provisions of this chapter, subject to the provisions of this title and the regulations adopted under it that apply to all school districts in the state.



Sec. 14.08.030. - [Repealed, Sec. 1 ch 124 SLA 1975].

Repealed or Renumbered



Sec. 14.08.031. - Regional educational attendance areas.

(a) The Department of Commerce, Community, and Economic Development in consultation with the Department of Education and Early Development and local communities shall divide the unorganized borough into educational service areas using the boundaries or sub-boundaries of the regional corporations established under the Alaska Native Claims Settlement Act, unless by referendum a community votes to merge with another community contiguous to it but within the boundaries or sub-boundaries of another regional corporation.

(b) An educational service area established in the unorganized borough under (a) of this section constitutes a regional educational attendance area. As far as practicable, each regional educational attendance area shall contain an integrated socio-economic, linguistically and culturally homogeneous area. In the formation of the regional educational attendance areas, consideration shall be given to the transportation and communication network to facilitate the administration of education and communication between communities that comprise the area. Whenever possible, municipalities, other governmental or regional corporate entities, drainage basins, and other identifiable geographic features shall be used in describing the boundaries of the regional school attendance areas.

(c) Military reservation schools shall be included in a regional educational attendance area. However, operation of military reservation schools by a city or borough school district may be required by the department under AS 14.12.020 (a) and AS 14.14.110 . Where the operation of the military reservation schools in a regional educational attendance area by a city or borough school district is required by the department, the military reservation is not considered part of the regional educational attendance area for the purposes of regional school board membership or elections.

(d) U.S. Bureau of Indian Affairs schools shall be included in a regional educational attendance area boundary.



Sec. 14.08.040. - [Repealed, Sec. 1 ch 124 SLA 1975].

Repealed or Renumbered



Sec. 14.08.041. - Regional school boards.

(a) A regional educational attendance area shall be operated on an areawide basis under the management and control of a regional school board.

(b) The qualified voters of the communities receiving educational services in each regional educational attendance area shall elect a regional school board of not less than five nor more than eleven members to be elected for the same term, in the same manner, and with the same qualifications as a city or borough school district board under AS 14.12. The initial number of regional school board members shall be determined by the department in consultation with the local communities in the regional educational attendance areas. However, the qualified voters in a regional educational attendance area may increase or decrease the number of regional school board members established under this section by placing the question on the ballot at a regular school board election in the manner prescribed by law. A change in the number of school board members is not effective until the next regular school board election.

(c) A regional school board shall consist of five, seven, nine or 11 members.

(d) Subject to (f) of this section, a regional school board member shall be elected at large by the qualified voters of the communities receiving educational services in the entire regional educational attendance area. However, each seat on the regional school board shall be designated by letter or number, and when the declaration of candidacy or other nomination papers of a candidate for the regional school board are filed those papers must indicate the seat that the candidate seeks. A newly elected board member takes office at the first regional school board meeting after certification of the election. If no candidate files for election to a seat on the regional school board, the seat is considered vacant at the time a newly elected member would have taken office.

(e) [Repealed, Sec. 8 ch 129 SLA 1990].

(f) The voters residing within a regional educational attendance area may petition in accordance with AS 14.08.051 (b) to have each regional school board member elected from a section of the area by the voters of that section.



Sec. 14.08.045. - Vacancies.

(a) The regional school board shall declare a regional school board seat vacant when the person elected

(1) fails to qualify within 30 days of certification of the election;

(2) notifies the school board in writing of the person's refusal to take office;

(3) resigns and the resignation is accepted by the school board;

(4) is convicted of a felony involving moral turpitude or of an offense involving a violation of the oath of office while serving as a school board member; or

(5) no longer physically resides within the boundaries of the regional educational attendance area, or if the regional educational attendance area has been divided into sections, within the section from which the person was elected, and the school board by a two-thirds vote, declares the seat vacant.

(b) A vacancy on a regional school board shall be filled under AS 14.12.070.



Sec. 14.08.050. - [Repealed, Sec. 1 ch 124 SLA 1975].

Repealed or Renumbered



Sec. 14.08.051. - School board sections.

(a) The commissioner in consultation with the Department of Commerce, Community, and Economic Development and the local communities may divide a regional educational attendance area into sections only for the purpose of nominating and electing regional school board members. If the voters in a regional educational attendance area favor election of regional school board members by sections under (b) of this section, the commissioner in consultation with the Department of Commerce, Community, and Economic Development and the local communities shall divide the regional educational attendance area into sections for the purpose of nominating and electing regional school board members. If a regional educational attendance area is divided into sections each school board member shall represent, as nearly as practicable, an equal number of persons. The basis for the division of a regional educational attendance area into sections shall be the total population of the area as reported in the most recent decennial federal census. If the census is five years old or older, then other reliable population data, including but not limited to population estimates based on public school enrollments, public utility connections, registered voters, or certified employment payrolls, shall be used as the basis for the division of the area into sections. Each section within a regional educational attendance area shall consist of compact, contiguous territory and, as far as practicable, each section shall contain an integrated socio-economic, linguistically and culturally homogeneous area. In the division of the regional school and attendance area into sections, consideration shall be given to the transportation and communication network to facilitate the administration of education and communication between communities that comprise the area. Whenever possible, municipalities, other governmental or regional corporate entities, drainage basins, and other identifiable geographic features shall be used in describing the boundaries of the sections.

(b) The division of a regional educational attendance area into sections or subsequent recasting of the section boundaries may be proposed by the regional school board or by a petition. The election of each regional school board member from a section by the voters of that section of a regional educational attendance area may be proposed by petition. A petition under this section shall be filed with the director of elections and must contain signatures of qualified voters in the area equal to eight percent of the total vote cast in the most recent regional school board election. The division of the area into sections, election of each regional school board member from a section by the voters of that section, or subsequent recasting of section boundaries is subject to approval by a majority of the qualified voters voting on the question in the regional educational attendance area at the next regular school board election or a special election called for that purpose, and takes effect at the next regular school board election.

(c) If a regional educational attendance area has been divided into sections, the commissioner shall recast the boundaries of the sections within 90 days following the official reporting of the decennial federal census in accordance with (a) of this section. If the census is five years old or older and other reliable population data acceptable to the department that establishes that board members do not represent as nearly as practicable equal numbers of people under the allocation of seats to a multi-member section under (d) of this section, the commissioner may reallocate the seats among the sections if reallocation will achieve as nearly as practicable equal representation. Reallocation of seats takes effect at the next regular board election after the reallocation.

(d) Multi-member sections may be created. However,

(1) each seat on the regional board shall be designated by letter or number and when the declaration of candidacy or other nomination papers of a candidate for the regional school board are filed those papers must indicate the seat that the candidate seeks; and

(2) except as provided in (f) of this section, a section may not be represented by more than

(A) three members, if a board consists of five members;

(B) four members, if a board consists of seven members;

(C) five members, if a board consists of nine members; or

(D) six members, if a board consists of 11 members.

(e) If a regional educational attendance area has been divided into sections, board members shall be residents of the section from which they are elected. Board members shall be elected by the qualified voters of the entire regional educational attendance area, unless the voters have approved election of members by the voters of the section under (b) of this section.

(f) Upon the request of a regional school board, the commissioner may permit a section that contains more than one community to be represented by more board members than the number set out in (d)(2) of this section if the commissioner determines that

(1) the regional educational attendance area has had a pattern of substantial population fluctuations between geographic areas within the regional educational attendance area; and

(2) compliance with the requirements of (d)(2) of this section could result in continuous underrepresentation and overrepresentation of sections.

(g) In a regional educational attendance area section subject to (f) of this section, no more than two members may be elected from the same community unless the population distribution requires otherwise.



Sec. 14.08.060. - [Repealed, Sec. 1 ch 124 SLA 1975].

Repealed or Renumbered



Sec. 14.08.061. - Term of office.

(a) Members elected to a regional school board shall serve staggered three-year terms. However,

(1) the term of office of all of the members of a regional school board elected from the same multi-member section may not expire at the same time; and

(2) for the first board elected, the term of office of each member shall be determined by lot, according to the following schedule:

(A) the members of the first five-member school board shall hold office for terms as follows: one member for a one-year term; two for a two-year term and two for a three-year term;

(B) the members of the first seven-member school board hold office for terms as follows: two members for a one-year term; two for a two-year term and three for a three-year term;

(C) the members of the first nine-member school board hold office for terms as follows: three for a one-year term; three for a two-year term and three for a three-year term;

(D) the members of the first 11-member school board hold office for terms as follows: three for a one-year term, four for a two-year term and four for a three-year term.

(b) If a regional educational attendance area is divided into sections under AS 14.08.051 where the school board formerly was elected at large, or if the number of regional school board members is increased or decreased by the qualified voters in the regional educational attendance area under AS 14.08.041 (b), the term of office of all members of the existing board shall terminate on the date on which the new board members take office, and the provisions of (a) of this section are applicable to the determination of the terms of office of the new members of the regional school boards.

(c) Nothing in this section precludes a board member from being reelected.



Sec. 14.08.070. - [Repealed, Sec. 1 ch 124 SLA 1975].

Repealed or Renumbered



Sec. 14.08.071. - Elections; advisory votes.

(a) In each regional educational attendance area in the unorganized borough, the lieutenant governor, within not less than 60, nor more than 90 days after the establishment of the regional educational attendance area, shall provide for the election of a regional school board.

(b) Except for the first election of regional school board members under (a) of this section, elections shall be held annually on the first Tuesday in October. Elections shall be supervised by the director of elections in the office of the lieutenant governor, but shall be administered within second class cities as part of the regular municipal election. The lieutenant governor shall adopt regulations for the conduct of the election of regional school board members comparable, as far as practicable, to those prescribed for election of school board members under AS 14.12 and AS 29.20.300 except that the majority election requirements of AS 29.26.060 do not apply to, nor may the regulations require runoff elections for, the first election of regional school board members under (a) of this section or, if a school board by resolution so requests, to subsequent elections in the regional educational attendance area served by that school board.

(c) The cost of each regional school board election, or recall election under AS 14.08.081 , shall be borne by the state.

(d) If a regional school board adopts a resolution requesting that an advisory question relating to education be placed on that regional school board's next election ballot, the division of elections shall place the advisory question on that regional school board's next election ballot. A resolution described in this subsection must be filed with the division of elections on or before the first Friday in August of the year in which the advisory question is required to be placed on the ballot. An advisory question authorized under this subsection may not consist of more than 100 words and shall be worded in a manner that allows the advisory question to be answered with a "yes" to favor the question or "no" to oppose the question.



Sec. 14.08.080. - [Repealed, Sec. 1 ch 124 SLA 1975].

Repealed or Renumbered



Sec. 14.08.081. - Recall.

The members of a regional school board are subject to recall in accordance with AS 29.26.240 - 29.26.360, except that the director of elections shall perform the functions of a municipal clerk, the lieutenant governor shall perform the functions of the assembly or council under those sections, and the last regular election is the last regularly scheduled election held within the regional educational attendance area.



Sec. 14.08.090. - [Repealed, Sec. 1 ch 124 SLA 1975].

Repealed or Renumbered



Sec. 14.08.091. - Organization; oath and bond.

(a) The regional school boards shall be organized in accordance with AS 14.14.070 , and, before taking office, each school board member shall take and sign the oath or affirmation prescribed by AS 14.12.090 .

(b) The officer of the board responsible for the custody of regional educational attendance area funds shall execute a bond of $50,000 with the commissioner.



Sec. 14.08.100. - [Repealed, Sec. 1 ch 124 SLA 1975].

Repealed or Renumbered



Sec. 14.08.101. - Powers.

A regional school board may

(1) sue and be sued;

(2) contract with the department, the Bureau of Indian Affairs, or any other school district, agency, or regional board for the provision of services, facilities, supplies, or utilities;

(3) determine its own fiscal procedures, including but not limited to policies and procedures for the purchase of supplies and equipment; the regional school boards are exempt from AS 37.05 (Fiscal Procedures Act) and AS 36.30 (State Procurement Code);

(4) appoint, compensate, and otherwise control all school employees in accordance with this title; these employees are not subject to AS 39.25 (State Personnel Act);

(5) adopt regulations governing organization, policies, and procedures for the operation of the schools;

(6) establish, maintain, operate, discontinue, and combine schools subject to the approval of the commissioner;

(7) recommend to the department projects for construction, rehabilitation, and improvement of schools and education-related facilities as specified in AS 14.11.011 (b), and plan, design, and construct the project when the responsibility for it is assumed under AS 14.11.020 ;

(8) by resolution adopted by a majority of all the members of the board and provided to the commissioner of the department, assume ownership of all land and buildings used in relation to the schools in the regional educational attendance area, as provided for in AS 14.08.151(b);

(9) provide housing for rental to teachers, by leasing existing housing from a local agency or individual, by entering into contractual arrangements with a local agency or individual to lease housing that will be constructed by the local agency or individual for that purpose, or, without using for the purpose that portion of public school funding that consists of state aid provided under AS 14.17, by constructing or otherwise acquiring housing that is owned and managed by the regional educational attendance area for rental to teachers;

(10) exercise those other functions that may be necessary for the proper performance of its responsibilities;

(11) employ a chief school administrator.



Sec. 14.08.110. - [Repealed, Sec. 1 ch 124 SLA 1975].

Repealed or Renumbered



Sec. 14.08.111. - Duties.

A regional school board shall

(1) provide, during the school term of each year, an educational program for each school age child who is enrolled in or a resident of the district;

(2) develop a philosophy of education, principles, and goals for its schools;

(3) approve the employment of the professional administrators, teachers, and noncertificated personnel necessary to operate its schools;

(4) establish the salaries to be paid its employees;

(5) designate the employees authorized to direct disbursements from the school funds of the board;

(6) submit the reports prescribed for all school districts;

(7) provide for an annual audit in accordance with AS 14.14.050 ;

(8) provide custodial services and routine maintenance of school buildings and facilities;

(9) establish procedures for the review and selection of all textbooks and instructional materials, including textbooks and curriculum materials for statewide correspondence programs, before they are introduced into the school curriculum; the review includes a review for violations of AS 14.18.060 ; nothing in this paragraph precludes a correspondence study student, or the parent or guardian of a correspondence study student, from privately obtaining or using textbooks or curriculum material not provided by the school district;

(10) provide prospective employees with information relating to the availability and cost of housing in rural areas to which they might be assigned, and, when possible, assist them in locating housing; however, nothing in this paragraph requires a regional school board to provide teacher housing, whether owned, leased, or rented or otherwise provided by the regional educational attendance area, nor does it require the board to engage in a subsidy program of any kind with respect to teacher housing; and

(11) train persons required to report under AS 47.17.020 , in the recognition and reporting of child abuse, neglect, and sexual abuse of a minor.



Sec. 14.08.115. - Advisory school boards in regional educational attendance areas.

(a) A regional school board shall establish advisory school boards in each community in the regional educational attendance area that has more than 50 permanent residents, and by regulation shall prescribe their manner of selection and organization, and, in a manner consistent with (b) of this section, their powers and duties.

(b) An advisory board shall advise the regional school board on all matters concerning schools in the community in which the advisory board is established.



Sec. 14.08.120. - [Repealed, Sec. 1 ch 124 SLA 1975].

Repealed or Renumbered



Sec. 14.08.121. - Funding. [Repealed, Sec. 21 ch 26 SLA 1980].

Repealed or Renumbered



Sec. 14.08.130. - [Repealed, Sec. 1 ch 124 SLA 1975].

Repealed or Renumbered



Sec. 14.08.131. - Disqualification from voting for conflict of interest.

A board member having a direct or indirect pecuniary interest in a contract for erection of buildings, heating, ventilation, furnishing, or repairing the buildings or in a contract for the furnishing of supplies for a regional school is disqualified from voting on any question involving the pecuniary interest of the member unless the member has disclosed that interest to the board and the remaining members have approved the member's participation in the voting.



Sec. 14.08.140. - [Repealed, Sec. 1 ch 124 SLA 1975].

Repealed or Renumbered



Sec. 14.08.141. - Regional resource centers. [Repealed, Sec. 1 ch 236 SLA 1976. For current law, see AS 14.12.150 - 14.12.180].

Repealed or Renumbered



Sec. 14.08.150. - [Repealed, Sec. 1 ch 124 SLA 1975].

Repealed or Renumbered



Sec. 14.08.151. - Land and buildings.

(a) Except as provided in (b) of this section, the ownership of land and buildings used in relation to regional educational attendance area schools shall remain vested in the state, and use permits shall be given to the regional school boards.

(b) Except for land located within the boundaries of a state airport, a regional school board may, by resolution, request, and the commissioner of the department having responsibility shall convey, title to land and buildings used in relation to regional educational attendance area schools. If the state holds less than fee title to the land, the commissioner of the department having responsibility shall convey the entire interest of the state in the land to the regional school board.



Sec. 14.08.160. - [Repealed, Sec. 1 ch 124 SLA 1975].

Repealed or Renumbered



Sec. 14.08.161. - School construction, repair, and improvement. [Repealed, Sec. 10 ch 92 SLA 1982. For current law, see AS 14.11].

Repealed or Renumbered



Sec. 14.08.170. - [Repealed, Sec. 1 ch 124 SLA 1975].

Repealed or Renumbered






Chapter 14.09. - TRANSPORTATION OF PUPILS

Sec. 14.09.010. - Transportation of pupils.

(a) A school district that provides student transportation services is eligible to receive funding for operating the student transportation system. Subject to appropriation, the amount of funding provided by the state under this section is the lesser of the amount determined by multiplying the amount of the school district's ADM less the ADM for the district's correspondence programs during the current fiscal year

(1) by a per student allocation computed by dividing the amount received by the school district under this section during fiscal year 2003 by the school district's ADM less the ADM for the district's correspondence programs during fiscal year 2003; or

(2) by $1,200 per student.

(b) In this section,

(1) "ADM" has the meaning given in AS 14.17.990 ;

(2) "district's ADM" means the sum of the ADMs in the district.



Sec. 14.09.020. - Transportation for nonpublic school students.

In those places in the state where the department or a school district provides transportation for children attending public schools, the department also shall provide transportation for children who, in compliance with the provisions of AS 14.30, attend nonpublic schools that are administered in compliance with state law where the children, in order to reach the nonpublic schools, must travel distances comparable to, and over routes the same as, the distances and routes over which the children attending public schools are transported. The commissioner shall administer this nonpublic school student transportation program, integrating it into existing systems as much as feasible, and the cost of the program shall be paid from funds appropriated for that purpose by the legislature.



Sec. 14.09.025. - Drug testing for school bus drivers.

(a) A school district or regional educational attendance area that provides for the transportation of pupils shall require that the drivers of motor vehicles used to transport pupils submit to testing for the use of drugs and alcohol. The testing program must include random testing. A driver who tests positive for the improper use of drugs or alcohol may be disciplined, including termination from employment.

(b) For a driver who is not required to have a commercial driver's license, an employer

(1) shall keep and maintain records of the testing for improper use of drugs or alcohol on a confidential basis and may only release the results with the written consent of the employee; and

(2) may not retain false positive test results in the employee's employment records and may not release information about a false positive test without the written consent of the employee.

(c) The department shall adopt regulations to implement this section. The regulations must include a provision for a hearing before discipline is imposed.

(d) In this section, "improper use of drugs or alcohol" means use that constitutes a criminal offense and use that violates regulations adopted by the department under this section.



Sec. 14.09.030. - School buses.

(a) A municipal school district or regional educational attendance area shall

(1) provide instruction on safe boarding, riding, exiting, and emergency procedures to school children transported to or from a public school by school bus;

(2) provide instruction to drivers and passengers on the proper use of seat belts if school children in the municipal school district or regional educational attendance area are transported in buses equipped with seat belts; and

(3) conduct at least three school bus drills each school year in safe boarding, exiting, and emergency procedures; one drill must be conducted during the first three weeks of the school term.

(b) The department shall

(1) establish equipment requirements for each type of school bus that is used to transport school children to or from a public school;

(2) at least twice each calendar year, inspect each school bus for compliance with requirements adopted under this subsection; and

(3) maintain a record of each accident involving a school bus or other vehicle transporting school children that is owned by, leased by, or provided under contract to a municipal school district or regional educational attendance area; the record must include the date of the accident, a list of persons injured, whether the person's injury occurred within the school bus, and each type of injury.






Chapter 14.10. - ADMINISTRATION OF THE SCHOOL SYSTEM



Chapter 14.11. - CONSTRUCTION, REHABILITATION, AND IMPROVEMENT OF SCHOOLS AND EDUCATION- RELATED FACILITIES

Sec. 14.11.005. - School construction grant fund.

There is created a school construction grant fund as an account in the general fund. The fund shall be used to make grants for the costs of school construction. Legislative appropriations for school construction shall be deposited in the fund, and the proceeds from the sale of general obligation bonds for school construction may be deposited in the fund.



Sec. 14.11.007. - Major maintenance grant fund.

There is created a major maintenance grant fund as an account in the general fund. The fund shall be used to make grants for the costs of school major maintenance. Legislative appropriations for school major maintenance shall be deposited in the fund.



Sec. 14.11.008. - School district participation in grant program.

(a) In order to receive a grant under this chapter or an appropriation under AS 37.05.560 , a district must provide a percentage share of the project cost, as determined under (b) or (c) of this section. A district shall provide the required participating share within three years after the date that the appropriation bill funding the grant is passed by the legislature.

(b) The required participating share for a municipal school district is based on the district's full value per average daily membership (ADM), which is calculated by dividing the full and true value of the taxable real and personal property in the district, calculated as described in AS 14.17.510 by the district ADM as defined in AS 14.17.990, for the same fiscal year for which the valuation was made. The municipal district's full value per ADM determines the district's required participating share, as follows:

Full Value Per ADM District Participating Share

$1 - $100,000 5 percent

100,001 - 200,000 10 percent

200,001 - 600,000 30 percent

over 600,000 35 percent.

(c) The required participating share for a regional educational attendance area is two percent. The participating share for any district may be satisfied by money from federal, local, or other sources, or with locally contributed labor, material, or equipment.

(d) If a district with full value per ADM of $200,000 or less can demonstrate in writing that it is unable to provide the required participating share or that the participating share required under this section will jeopardize receipt of federal assistance, the commissioner may waive all or a portion of the required participating share.

(e) State funds provided under this chapter may not be a source of the participating share required under (b) or (c) of this section.

(f) [Repealed, Sec. 11 ch 3 SSSLA 2002].



Sec. 14.11.010. - Recommendations and evaluations of projects. [Repealed, Sec. 15 ch 5 SLA 1990].

Repealed or Renumbered



Sec. 14.11.011. - Grant applications.

(a) A municipality that is a school district or a regional educational attendance area may submit a request to the department for a grant under this chapter.

(b) For a municipality that is a school district or a regional educational attendance area to be eligible for a grant under this chapter, the district shall submit

(1) a six-year capital improvement plan that includes a description of the district's fixed asset inventory system and preventive maintenance program no later than September 1 of the fiscal year before the fiscal year for which the request is made; the six-year plan must contain for each proposed project a detailed scope of work, a project budget, and documentation of conditions justifying the project;

(2) evidence that the district has secured and will maintain adequate property loss insurance for the replacement cost of all facilities for which state funds are available under AS 14.11.005 or 14.11.007 or has a program of insurance acceptable to the department;

(3) evidence acceptable to the department that the proposed project should be a capital improvement project and not part of a preventive maintenance program or regular custodial care program; and

(4) evidence acceptable to the department that the district

(A) has a preventive maintenance plan that

(i) includes a computerized maintenance management program, cardex system, or other formal systematic means of tracking the timing and costs associated with planned and completed maintenance activities, including scheduled preventive maintenance;

(ii) addresses energy management for buildings owned or operated by the district;

(iii) includes a regular custodial care program for buildings owned or operated by the district;

(iv) includes preventive maintenance training for facility managers and maintenance employees;

(v) includes renewal and replacement schedules for electrical, mechanical, structural, and other components of facilities owned or operated by the district; and

(B) is adequately adhering to the preventive maintenance plan.



Sec. 14.11.013. - Department review of grant applications.

(a) With regard to projects for which grants are requested under AS 14.11.011, the department shall

(1) annually review the six-year plans submitted by each district under AS 14.11.011 (b) and recommend to the board a revised and updated six-year capital improvement project grant schedule that serves the best interests of the state and each district; in recommending projects for this schedule, the department shall verify that each proposed project meets the criteria established under AS 14.11.014 (b) and qualifies as a project required to

(A) avert imminent danger or correct life-threatening situations;

(B) house students who would otherwise be unhoused; for purposes of this subparagraph, students are considered unhoused if the students attend school in temporary facilities;

(C) protect the structure of existing school facilities;

(D) correct building code deficiencies that require major repair or rehabilitation in order for the facility to continue to be used for the educational program;

(E) achieve an operating cost savings;

(F) modify or rehabilitate facilities for the purpose of improving the instructional program;

(G) meet an educational need not specified in (A) - (F) of this paragraph, identified by the department;

(2) prepare an estimate of the amount of money needed to finance each project;

(3) provide to the governor, by November 1, and to the legislature within the first 10 days of each regular legislative session, a revised and updated six-year capital improvement project grant schedule, together with a proposed schedule of appropriations.

(b) In preparing the construction grant schedule, the department shall establish priorities among projects for which grants are requested and shall award school construction grants in the order of priority established. In establishing priorities the department shall evaluate at least the following factors, without establishing an absolute priority for any one factor:

(1) emergency requirements;

(2) priorities assigned by the district to the projects requested;

(3) new local elementary and secondary programs;

(4) existing regional, community, and school facilities, and their condition; this paragraph does not include administrative facilities;

(5) the amount of district operating funds expended for maintenance; and

(6) other options that would reduce or eliminate the need for the request.

(c) The department may

(1) modify a project request when necessary to achieve cost-effective school construction;

(2) require that a school construction project be phased for purposes of planning, design, and construction; and

(3) reject project requests and omit them from the six-year schedule due to

(A) incomplete information or documentation provided by the district;

(B) a determination by the department that existing facilities can adequately serve the program requirements, or that alternative projects are in the best interests of the state;

(C) a determination that the project is not in the best interest of the state.

(d) The department shall reduce a project budget by the cost of those portions of a project design that the department determines (1) are for construction of student residential space, planetariums, hockey rinks, saunas, and other facilities for single purpose sporting or recreational uses that are not suitable for other activities; or (2) do not meet the criteria developed under AS 14.11.014 (b) that are applicable to the project. This subsection does not apply to funding for swimming pools that meet criteria established by the department.

(e) By November 5, the department shall provide public notice of the grant applications submitted under (a) of this section and the priorities established under (b) of this section. After public notice has been given, the department shall, not later than December 1, hold a public hearing on the priorities established under (b) of this section. In this subsection, "public notice" means notice published in a newspaper of general circulation and notice to every person who has requested notice about the grant application program from the department.



Sec. 14.11.014. - Bond reimbursement and grant review committee.

(a) The commissioner shall establish a bond reimbursement and grant review committee for the purpose described in (b) of this section. In making selections to the committee, the commissioner shall seek to maintain a regional statewide balance on the committee. The committee shall consist of the commissioner or the commissioner's designee, two members of the legislature selected by the presiding officers of the house and senate, and six other people selected by the commissioner as follows:

(1) two persons shall have professional degrees and experience in school construction;

(2) two persons shall have experience in urban or rural school facilities management;

(3) two persons shall represent the public.

(b) The committee shall

(1) review the department's priorities among projects for which school construction grants are requested;

(2) make recommendations to the board concerning school construction grants and make recommendations to the commissioner concerning projects for which bond reimbursement is requested;

(3) develop criteria for construction of schools in the state; criteria developed under this paragraph must include requirements intended to achieve cost effective school construction;

(4) analyze existing prototypical designs for school construction projects;

(5) establish a form for grant applications;

(6) establish a method of ranking grant projects;

(7) recommend to the board necessary changes to the approval process for school construction grants and for projects for which bond reimbursement is requested.

(c) Members of the committee serve without compensation, but members who are not representing the department are entitled to per diem and travel expenses authorized for boards and commissions under AS 39.20.180.



Sec. 14.11.015. - Approval of grant applications.

(a) The board shall review grant applications that have been recommended by the department under AS 14.11.013 , and may approve a grant application if the board determines that the project meets the criteria specified in AS 14.11.013 (a)(1) and 14.11.014. The department may not award a grant unless the grant application is approved by the board.

(b) To the extent that money is available in the appropriate fund, the department shall award grants approved under (a) of this section in the order of the projects' priority on the date the appropriation bill funding the appropriate grant fund is passed by the legislature, regardless of any appeal pending under AS 14.11.016 . Appeals pending under AS 14.11.016 at the time that grants are awarded may not delay the funding of grants awarded under this section.

(c) If a project is assigned a new priority ranking under AS 14.11.016 after the date of passage by the legislature of the appropriation bill for the appropriate grant fund, the project must be funded from the appropriate fund in accordance with the new priority ranking at the next time that grants are awarded.



Sec. 14.11.016. - Administrative and judicial review.

(a) A district may request reconsideration of a decision of the department assigning a priority to the district's project, establishing the scope of the project, or establishing the budget for the project. The request must be in writing and must include a statement of the specific changes desired, and a summary of the evidence supporting the district's claim that the department has erred in its review of the district's grant application. A request for reconsideration must be received by the department by the day of the public hearing held under AS 14.11.013 (e). The department shall review its decision on the basis of the request by the district and determine whether its decision should be changed. The department shall issue its determination in writing within 15 days after the last day of the public hearing held under AS 14.11.013 (e).

(b) A district may appeal an adverse decision of the department under (a) of this section by filing a written notice of appeal with the commissioner within 15 days after the date of the department's decision. The notice of appeal must state the legal and factual basis for the appeal and the precise relief sought. The failure of the district to include an issue in a notice of appeal constitutes a waiver of the right to have the issue considered. Not later than 10 days after receipt by the commissioner of a notice of appeal, the chief administrative law judge of the office of administrative hearings (AS 44.64.010) shall appoint an administrative law judge who is qualified under AS 44.62.350 (c) to serve as hearing officer and consider the appeal. If the hearing officer finds that the notice of appeal does not raise a reasonable issue of fact or law, the hearing officer shall issue a written decision denying the appeal. Denial of an appeal by hearing officer is a final decision that may be appealed under (d) of this section. If the hearing officer finds that the notice of appeal raises a reasonable issue of fact or law, the hearing officer shall conduct a hearing on those issues and recommend a decision to the board. The hearing officer shall issue a decision on the appeal not later than 60 days after being appointed. The board shall consider the recommended decision of the hearing officer at its next regularly scheduled meeting and may adopt all, part, or none of the recommended decision or may remand the issue to the hearing officer for further hearings. The board shall issue its decision in writing within 10 days after consideration of the hearing officer's decision.

(c) The hearing officer may consolidate appeals under (b) of this section, if the notices of appeal raise related issues of fact or law.

(d) A district may appeal an adverse decision of a hearing officer or the board under (b) of this section to the superior court in the manner provided by AS 44.62.560 - 44.62.570.

(e) The board shall adopt regulations governing procedures for the reconsideration and appeal of decisions under this section. The regulations adopted under this subsection are not required to conform to AS 44.62.330 - 44.62.630, but shall be consistent with minimum standards of due process.

(f) A district may not request reconsideration of or appeal a priority determination on the grounds that a revised priority assigned to another project, due to a reconsideration or appeal under this section, has resulted in a lower priority being accorded to the district's project.



Sec. 14.11.017. - Grant conditions.

(a) The department shall require in the grant agreement that a municipality that is a school district or a regional educational attendance area

(1) agree to construction of a facility of appropriate size and use that meets criteria adopted by the department if the grant is for school construction;

(2) provide reasonable assurance by a means acceptable to the department, that the cost of the project will be uniform with the costs of the most current construction or major maintenance projects, as appropriate, in the area;

(3) agree to limit equipment purchases to that required for the approved project plan submitted under (5) of this subsection and account for all equipment purchased for the project under a fixed asset inventory system approved by the department;

(4) submit project budgets for department approval and agree that the grant amount may, at the discretion of the department, be reduced or increased by amounts equal to the amounts by which contracts vary from the budget amounts approved by the department; and

(5) submit to the department for approval, before award of the contract, a plan for the project that includes educational specifications, final drawings, and contract documents.

(b) The cost of any school construction or major maintenance activity encompassed by the definition of "costs of school construction" under AS 14.11.135 is payable under a grant awarded from the appropriate fund under AS 14.11.015 without regard to whether the costs were incurred before the

(1) award of the grant;

(2) approval of the grant application by the board; or

(3) effective date of an appropriation to the appropriate grant fund for the year in which the grant is funded.

(c) The department, by regulation, may establish the time period in which activities described in (b) of this section must have occurred in order to be paid under a grant.



Sec. 14.11.019. - Grant appropriations.

Within the appropriation bill authorizing capital expenditures submitted to the legislature under AS 37.07.020 (a)(3), the governor shall include an appropriation for grants in the succeeding fiscal year as determined by the six-year capital improvement project grant schedule prepared under AS 14.11.013 .



Sec. 14.11.020. - Assumption of responsibilities.

(a) The assembly or council of a municipality that is a school district or a regional school board may, by resolution or majority vote of the body, assume the responsibilities relating to the planning, design, and construction of a school or an education-related facility located within the boundaries or operating area of the municipality or regional educational attendance area. After receipt of a request by an assembly or council under this subsection, the department shall provide for the assumption of the responsibilities requested. After receipt of a request by a regional school board under this subsection, the department may provide for the assumption of the responsibilities requested.

(b) If a municipality that is a school district or a regional educational attendance area assumes the responsibilities under this section, the department shall grant to the municipality or regional educational attendance area money appropriated for the school or education-related facility. The department may transfer the appropriations to a special construction account in the state treasury. Under the fiscal control of the department, a municipality or regional educational attendance area that assumes responsibilities for the project as provided in this section may draw on the account for costs of the project.

(c) The construction management costs of a project assumed under this section may not exceed four percent of the amount of appropriations for the facility if the amount of appropriations is $500,000 or less. The construction management costs of a project assumed under this section may not exceed three percent of the amount of appropriations for the facility if the amount of appropriations is over $500,000 but less than $5,000,000. The construction management costs of a project assumed under this section may not exceed two percent of the amount of appropriations for the facility if the amount of appropriations is $5,000,000 or more. For purposes of this subsection "construction management" means management of the project's schedule, quality, and budget during any phase of the planning, design, and construction of the facility by a private contractor engaged by the municipality or regional educational attendance area.

(d) The commissioner shall adopt necessary regulations implementing this section, and setting out the requirements for agreements between the department and a municipality or regional educational attendance area relating to the assumption by the municipality or regional educational attendance area of responsibilities for the planning, design, and construction of a project.



Sec. 14.11.100. - State aid for costs of school construction debt.

(a) During each fiscal year, the state shall allocate to a municipality that is a school district the following sums:

(1) payments made by the municipality during the fiscal year two years earlier for the retirement of principal and interest on outstanding bonds, notes, or other indebtedness incurred before July 1, 1977, to pay costs of school construction;

(2) 90 percent of

(A) payments made by the municipality during the fiscal year two years earlier for the retirement of principal and interest on outstanding bonds, notes, or other indebtedness incurred after June 30, 1977, and before July 1, 1978, to pay costs of school construction;

(B) cash payments made after June 30, 1976, and before July 1, 1978, by the municipality during the fiscal year two years earlier to pay costs of school construction;

(3) 90 percent of

(A) payments made by the municipality during the fiscal year two years earlier for the retirement of principal and interest on outstanding bonds, notes, or other indebtedness incurred after June 30, 1978, and before January 1, 1982, to pay costs of school construction projects approved under AS 14.07.020 (a)(11);

(B) cash payments made after June 30, 1978, and before July 1, 1982, by the municipality during the fiscal year two years earlier to pay costs of school construction projects approved under AS 14.07.020(a)(11);

(4) subject to (h) and (i) of this section, up to 90 percent of

(A) payments made by the municipality during the current fiscal year for the retirement of principal and interest on outstanding bonds, notes, or other indebtedness incurred after December 31, 1981, and authorized by the qualified voters of the municipality before July 1, 1983, to pay costs of school construction, additions to schools, and major rehabilitation projects that exceed $25,000 and are approved under AS 14.07.020 (a)(11);

(B) cash payments made after June 30, 1982, and before July 1, 1983, by the municipality during the fiscal year two years earlier to pay costs of school construction, additions to schools, and major rehabilitation projects that exceed $25,000 and are approved under AS 14.07.020(a)(11); and

(C) payments made by the municipality during the current fiscal year for the retirement of principal and interest on outstanding bonds, notes, or other indebtedness to pay costs of school construction, additions to schools, and major rehabilitation projects that exceed $25,000 and are submitted to the department for approval under AS 14.07.020(a)(11) before July 1, 1983, and approved by the qualified voters of the municipality before October 15, 1983, not to exceed a total project cost of (i) $6,600,000 if the annual growth rate of average daily membership of the municipality is more than seven percent but less than 12 percent, or (ii) $20,000,000 if the annual growth rate of average daily membership of the municipality is 12 percent or more; payments made by a municipality under this subparagraph on total project costs that exceed the amounts set out in (i) and (ii) of this subparagraph are subject to (5)(A) of this subsection;

(5) subject to (h) - (j) of this section, 80 percent of

(A) payments made by the municipality during the fiscal year for the retirement of principal and interest on outstanding bonds, notes, or other indebtedness authorized by the qualified voters of the municipality

(i) after June 30, 1983, but before March 31, 1990, to pay costs of school construction, additions to schools, and major rehabilitation projects that exceed $25,000 and are approved under AS 14.07.020(a)(11); or

(ii) before July 1, 1989, and reauthorized before November 1, 1989, to pay costs of school construction, additions to schools, and major rehabilitation projects that exceed $25,000 and are approved under AS 14.07.020(a)(11); and

(B) cash payments made after June 30, 1983, by the municipality during the fiscal year two years earlier to pay costs of school construction, additions to schools, and major rehabilitation projects that exceed $25,000 and are approved by the department before July 1, 1990, under AS 14.07.020 (a)(11);

(6) subject to (h) - (j) and (m) of this section, 70 percent of payments made by the municipality during the fiscal year for the retirement of principal and interest on outstanding bonds, notes, or other indebtedness authorized by the qualified voters of the municipality on or after April 30, 1993, but before July 1, 1996, to pay costs of school construction, additions to schools, and major rehabilitation projects that exceed $200,000 and are approved under AS 14.07.020(a)(11);

(7) subject to (h) - (j) and (m) of this section, 70 percent of payments made by the municipality during the fiscal year for the retirement of principal and interest on outstanding bonds, notes, or other indebtedness authorized by the qualified voters of the municipality after March 31, 1990, but before April 30, 1993, to pay costs of school construction, additions to schools, and major rehabilitation projects;

(8) subject to (h), (i), (j)(2) - (5), and (n) of this section and after projects funded by the bonds, notes, or other indebtedness have been approved by the commissioner, 70 percent of payments made by the municipality during the fiscal year for the retirement of principal and interest on outstanding bonds, notes, or other indebtedness authorized by the qualified voters of the municipality on or after July 1, 1995, but before July 1, 1998, to pay costs of school construction, additions to schools, and major rehabilitation projects that exceed $200,000 and are approved under AS 14.07.020 (a)(11);

(9) subject to (h), (i), (j)(2) - (5), and (n) of this section and after projects funded by the bonds, notes, or other indebtedness have been approved by the commissioner, 70 percent of payments made by the municipality during the fiscal year for the retirement of principal and interest on outstanding bonds, notes, or other indebtedness authorized by the qualified voters of the municipality on or after July 1, 1998, but before July 1, 2006, to pay costs of school construction, additions to schools, and major rehabilitation projects that exceed $200,000 and are approved under AS 14.07.020 (a)(11);

(10) subject to (h), (i), (j)(2) - (5), and (o) of this section, and after projects funded by the bonds, notes, or other indebtedness have been approved by the commissioner, 70 percent of payments made by the municipality during the fiscal year for the retirement of principal and interest on outstanding bonds, notes, or other indebtedness authorized by the qualified voters of the municipality on or after June 30, 1998, to pay costs of school construction, additions to schools, and major rehabilitation projects that exceed $200,000, are approved under AS 14.07.020(a)(11), and are not reimbursed under (n) of this section;

(11) subject to (h), (i), and (j)(2) - (5) of this section, and after projects funded by the bonds, notes, or other indebtedness have been approved by the commissioner, 70 percent of payments made by a municipality during the fiscal year for the retirement of principal and interest on outstanding bonds, notes, or other indebtedness authorized by the qualified voters of the municipality on or after June 30, 1999, but before January 1, 2005, to pay costs of school construction, additions to schools, and major rehabilitation projects and education-related facilities that exceed $200,000, are approved under AS 14.07.020 (a)(11), and are not reimbursed under (n) or (o) of this section;

(12) subject to (h), (i), and (j)(2), (3), and (5) of this section, 60 percent of payments made by a municipality during the fiscal year for the retirement of principal and interest on outstanding bonds, notes, or other indebtedness authorized by the qualified voters of the municipality on or after June 30, 1999, but before January 1, 2005, to pay costs of school construction, additions to schools, and major rehabilitation projects and education-related facilities that exceed $200,000, are reviewed under AS 14.07.020 (a)(11), and are not reimbursed under (n) or (o) of this section;

(13) subject to (h), (i), (j)(2) - (5), and (p) of this section, and after projects funded by the tax exempt bonds, notes, or other indebtedness have been approved by the commissioner, 70 percent of payments made by a municipality during the fiscal year for the retirement of principal and interest on outstanding tax exempt bonds, notes, or other indebtedness authorized by the qualified voters of the municipality on or after June 30, 1999, but before October 31, 2006, to pay costs of school construction, additions to schools, and major rehabilitation projects and education-related facilities that exceed $200,000, are approved under AS 14.07.020 (a)(11), and are not reimbursed under (n) or (o) of this section;

(14) subject to (h), (i), (j)(2), (3), and (5), and (p) of this section, 60 percent of payments made by a municipality during the fiscal year for the retirement of principal and interest on outstanding tax exempt bonds, notes, or other indebtedness authorized by the qualified voters of the municipality on or after June 30, 1999, but before October 31, 2006, to pay costs of school construction, additions to schools, and major rehabilitation projects and education-related facilities that exceed $200,000, are reviewed under AS 14.07.020(a)(11), and are not reimbursed under (n) or (o) of this section;

(15) subject to (h), (i), (j)(2) - (5), and (q) of this section, and after projects funded by the bonds, notes, or other indebtedness have been approved by the commissioner, 90 percent of payments made by a municipality during the fiscal year for the retirement of principal and interest on outstanding bonds, notes, or other indebtedness authorized by the qualified voters of the municipality on or after June 30, 1999, but before October 31, 2006, to pay costs of school construction, additions to schools, and major rehabilitation projects and education-related facilities that exceed $200,000, are approved under AS 14.07.020 (a)(11), meet the 10 percent participating share requirement for a municipal school district under AS 14.11.008 (b), and are not reimbursed under (n) or (o) of this section.

(b) The commissioner shall administer the program of reimbursement authorized under this section and shall provide by regulation for the filing of applications for reimbursement, the form of proof of costs for which application for reimbursement is made, and other regulations necessary to administer the program. An amount due a municipality for reimbursement under this section may not be reduced by the cost to the department to administer the reimbursement program. The commissioner shall exclude from the total school construction cost of the local district all state and federal funds included in these costs except funds provided under this section and AS 43.50.140 .

(c) The school construction account is established. Funds to carry out the provisions of this section shall be included within the appropriation bill authorizing capital expenditures submitted to the legislature under AS 37.07.020 (a)(3) and may be appropriated annually by the legislature to the account. If amounts in the account are insufficient for the purpose of providing the share to which a borough or city is entitled under this section, those funds that are available shall be distributed pro rata among the eligible municipalities, except that the legislature may direct that additional debt service on refunding bonds that exceeds the total debt service on the refunded bonds be disregarded in whole or in part.

(d) Money in the school construction account which, at the end of the fiscal year for which the money is appropriated, exceeds the amount required for the allocations authorized in this section reverts to the general fund.

(e) The commissioner shall annually prepare a report on allocations of state aid made under this section, including but not limited to the amount of state aid paid on a per capita and per student basis and the resultant effect on the rate of levy of taxes by the municipality for educational purposes. The commissioner shall notify the legislature that the report is available.

(f) [Repealed, Sec. 17 ch 147 SLA 1978].

(g) [Repealed, Sec. 47 ch 6 SLA 1984].

(h) An allocation under (a)(4), (5), (6), (7), (8), (9), or (10) of this section for school construction begun after July 1, 1982, shall be reduced by the amount of money used for the construction of residential space, hockey rinks, planetariums, saunas, and other facilities for single purpose sporting or recreational uses that are not suitable for other activities and by the money used for construction that exceeds the amount needed for construction of a facility of efficient design as determined by the department. An allocation under (a)(4), (5), (6), (7), (8), (9), or (10) of this section may not be reduced by the amount of money used for construction of a small swimming pool, tank, or water storage facility used for water sports. However, an allocation shall be reduced by the difference between the amount of money used to construct a swimming pool that exceeds the standards adopted by the department and the amount of money that would have been used to construct a small swimming pool, tank, or water storage facility, as determined by the commissioner.

(i) For the purposes of (a)(4) - (10) of this section,

(1) an indebtedness for bonds is incurred after the bonds are sold;

(2) reimbursement for a cash payment may only be made after the payment is made to a vendor; and

(3) payments may not be made for costs that are incurred under a contract after the contract has been released.

(j) Except as provided in (l) of this section, the state may not allocate money to a municipality for a school construction project under (a)(5), (6), or (7) of this section unless the municipality complies with the requirements of (1) - (5) of this subsection, the project is approved by the commissioner before the local vote on the bond issue for the project or for bonds authorized after March 31, 1990, but on or before April 30, 1993, the bonds are approved by the commissioner before reimbursement by the state, and the local vote occurs before July 1, 1987, or after June 30, 1988. In approving a project under this subsection, and to the extent required under (a)(8) - (15) of this section, the commissioner shall require

(1) the municipality to include on the ballot for the bond issue, for bonds authorized on or before March 31, 1990, or after April 30, 1993, the estimated total cost of each project including estimated total interest, estimated annual operation and maintenance costs, the estimated amounts that will be paid by the state and by the municipality, and the approximate amount that would be due in annual taxes on $100,000 in assessed value to retire the debt;

(2) that the bonds may not be refunded unless the annual debt service on the refunding issue is not greater than the annual debt service on the original issue;

(3) that the bonds must be repaid in approximately equal annual principal payments or approximately equal debt service payments over a period of at least 10 years;

(4) the municipality to demonstrate need for the project by establishing that the school district has

(A) projected long-term student enrollment that indicates the district has inadequate facilities to meet present or projected enrollment;

(B) facilities that require repair or replacement in order to meet health and safety laws or regulations or building codes;

(C) demonstrated that the project will result in a reduction in annual operating costs that economically justifies the cost of the project; or

(D) facilities that require modification or rehabilitation for the purpose of improving the instructional program;

(5) evidence acceptable to the department that the district

(A) has a preventive maintenance plan that

(i) includes a computerized maintenance management program, cardex system, or other formal systematic means of tracking the timing and costs associated with planned and completed maintenance activities, including scheduled preventive maintenance;

(ii) addresses energy management for buildings owned or operated by the district;

(iii) includes a regular custodial care program for buildings owned or operated by the district;

(iv) includes preventive maintenance training for facility managers and maintenance employees; and

(v) includes renewal and replacement schedules for electrical, mechanical, structural, and other components of facilities owned or operated by the district; and

(B) is adequately following the preventive maintenance plan.

(k) [Repealed, Sec. 7 ch 115 SLA 2002].

(l) Bonds may be refunded without compliance with (j)(2) and (3) of this section if the refunding bonds are issued after June 30, 1987, and before January 1, 1989, and the time remaining for repayment on the original bonds is more than five years. The repayment term on refunding bonds may not exceed 20 years. For the purposes of determining the level of reimbursement, refunding bonds are considered to be issued as of the date of the first issue of bonds, notes, or other indebtedness or of the bonds that refund the bonds, whichever is later.

(m) The total amount of school construction projects approved for reimbursement by the department under (a)(6) or (7) of this section

(1) may not exceed $250,000,000; and

(2) until July 1, 1996, shall be allocated as follows:

(A) $133,000,000 shall be allocated to projects in a municipality with a population of 200,000 or more people;

(B) $67,000,000 shall be allocated to projects in a municipality with a population of at least 60,000, but less than 200,000 people;

(C) $50,000,000 shall be allocated to projects in a municipality with less than 60,000 people.

(n) The total amount of school construction projects approved for reimbursement by the department under (a)(8) or (9) of this section

(1) may not exceed $357,143,000; and

(2) after June 30, 1995, and until July 1, 2006, shall be allocated as follows:

(A) $154,286,000 shall be allocated to projects in a municipality with a public school enrollment of 25,000 or more students in fiscal year 1998, as determined under former AS 14.17.160 ;

(B) $57,143,000 shall be allocated to projects in a municipality with a public school enrollment of at least 15,000 but less than 25,000 students in fiscal year 1998, as determined under former AS 14.17.160 ;

(C) $145,714,000 shall be allocated to projects in a municipality with a public school enrollment of less than 15,000 students in fiscal year 1998, as determined under former AS 14.17.160 ; allocations under this subparagraph

(i) shall first be made to projects described under (a)(8) of this section and then made to projects described under (a)(9) of this section; and

(ii) may not exceed $16,000,000 to projects in a municipality with a public school enrollment of less than 4,000 students in fiscal year 1998, as determined under former AS 14.17.160 .

(o) The total amount of school construction projects approved for reimbursement by the department under (a)(10) of this section

(1) may not exceed $190,644,901; and

(2) after June 30, 1998, and until July 1, 2006, shall be allocated as follows:

(A) $77,897,000 to projects in a municipality with a public school enrollment of 25,000 or more students in fiscal year 2000, as determined under AS 14.17.500 ;

(B) $14,571,000 to projects in a municipality with a public school enrollment of at least 15,000 but less than 25,000 students in fiscal year 2000, as determined under AS 14.17.500 ;

(C) $14,143,000 to projects in a municipality with a public school enrollment of at least 10,000 but less than 15,000 students in fiscal year 2000, as determined under AS 14.17.500 ;

(D) $7,429,000 to projects in a municipality with a public school enrollment of at least 7,500 but less than 10,000 students in fiscal year 2000, as determined under AS 14.17.500 ;

(E) $20,712,912 to projects in a municipality with a public school enrollment of at least 5,000 but less than 7,500 students in fiscal year 2000, as determined under AS 14.17.500 ;

(F) $2,660,000 to projects in a municipality with a public school enrollment of at least 2,750 but less than 3,000 students in fiscal year 2000, as determined under AS 14.17.500 ;

(G) $454,000 to projects in a municipality with a public school enrollment of at least 2,400 but less than 2,750 students in fiscal year 2000, as determined under AS 14.17.500 ;

(H) $46,869,989 to projects in a municipality with a public school enrollment of at least 2,050 but less than 2,400 students in fiscal year 2000, as determined under AS 14.17.500 ;

(I) $329,000 to projects in a municipality with a public school enrollment of at least 1,700 but less than 1,750 students in fiscal year 2000, as determined under AS 14.17.500 ;

(J) $286,000 to projects in a municipality with a public school enrollment of at least 650 but less than 725 students in fiscal year 2000, as determined under AS 14.17.500 ;

(K) $519,000 to projects in a municipality with a public school enrollment of at least 500 but less than 525 students in fiscal year 2000, as determined under AS 14.17.500 ;

(L) $2,224,000 to projects in a municipality with a public school enrollment of at least 425 but less than 482 students in fiscal year 2000, as determined under AS 14.17.500 ;

(M) $2,550,000 to projects in a municipality with a public school enrollment of at least 290 but less than 305 students in fiscal year 2000, as determined under AS 14.17.500 .

(p) The total amount of school construction projects approved for reimbursement by the department under (a)(13) and (a)(14) of this section

(1) may not exceed $177,256,000;

(2) after June 30, 1999, and until October 31, 2006, shall be allocated as follows:

(A) $61,925,000 to projects in a municipality with a public school enrollment of 45,000 or more students in fiscal year 2005, as determined under AS 14.17.500 ;

(B) $40,570,000 to projects in a municipality with a public school enrollment of at least 14,600 but less than 20,000 students in fiscal year 2005, as determined under AS 14.17.500 ;

(C) $20,000,000 to projects in a municipality with a public school enrollment of at least 10,000 but less than 14,600 students in fiscal year 2005, as determined under AS 14.17.500 ;

(D) $2,588,000 to projects in a municipality with a public school enrollment of at least 7,500 but less than 10,000 students in fiscal year 2005, as determined under AS 14.17.500 ;

(E) $5,995,000 to projects in a municipality with a public school enrollment of at least 4,000 but less than 6,000 students in fiscal year 2005, as determined under AS 14.17.500 ;

(F) $1,237,000 to projects in a municipality with a public school enrollment of at least 2,400 but less than 2,800 students in fiscal year 2005, as determined under AS 14.17.500 ;

(G) $1,100,000 to projects in a municipality with a public school enrollment of at least 2,200 but less than 2,400 students in fiscal year 2005, as determined under AS 14.17.500 ;

(H) $7,164,000 to projects in a municipality with a public school enrollment of at least 1,300 but less than 1,500 students in fiscal year 2005, as determined under AS 14.17.500 ;

(I) $1,260,000 to projects in a municipality with a public school enrollment of at least 740 but less than 757 students in fiscal year 2005, as determined under AS 14.17.500 ;

(J) $608,000 to projects in a municipality with a public school enrollment of at least 650 but less than 700 students in fiscal year 2005, as determined under AS 14.17.500 ;

(K) $32,000,000 to projects in a municipality with a public school enrollment of at least 500 but less than 600 students in fiscal year 2005, as determined under AS 14.17.500 ;

(L) $2,809,000 to projects in a municipality with a public school enrollment of at least 370 but less than 390 students in fiscal year 2005, as determined under AS 14.17.500 .

(q) The total amount of school construction projects approved for reimbursement by the department under (a)(15) of this section

(1) may not exceed $14,644,000;

(2) after June 30, 1999, and until October 31, 2006, shall be allocated as follows:

(A) $6,522,000 to projects in a municipality with a public school enrollment of at least 1,925 but less than 2,025 students in fiscal year 2005, as determined under AS 14.17.500 ;

(B) $8,122,000 to projects in a municipality with a public school enrollment of at least 398 but less than 400 students in fiscal year 2005, as determined under AS 14.17.500 .

(r) In this section, "outstanding bonds, notes, or other indebtedness" includes bonds issued to refund bonds, notes, or other indebtedness issued to pay costs of school construction or to refund bonds. Refunded bonds, notes, or other indebtedness are not considered outstanding.



Sec. 14.11.102. - Allocation requests.

(a) A request for an allocation of funds under AS 14.11.100 must be submitted to the department by the school district not later than October 15 of the fiscal year before the fiscal year for which the request is made.

(b) The department shall evaluate projects for which retirement of school construction debt is requested. In evaluating projects for bond reimbursement as required under this section, the department shall evaluate all of the following factors, without establishing an absolute priority for any one factor:

(1) emergency requirements;

(2) priorities assigned by the district to the projects requested;

(3) new local elementary and secondary facilities;

(4) existing regional, community, and school facilities, and their condition; this paragraph does not include administrative facilities;

(5) the amount of district operating funds expended for maintenance; and

(6) other program options for accomplishing the project's objectives.



Sec. 14.11.105. - 14.11.125. - Public school facilities construction advance account. [Repealed, Sec. 15 ch 5 SLA 1990].

Repealed or Renumbered



Sec. 14.11.130. - Construction of chapter.

This chapter may not be construed to prevent a municipality that is a school district or a regional educational attendance area from using other revenue to include additional or expanded facilities as part of approved school construction projects.



Sec. 14.11.132. - Regulations.

The department shall adopt regulations to carry out the purposes of this chapter.



Sec. 14.11.135. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "approved school construction project" means the plan for a new school or an addition to or major rehabilitation of an existing school to the extent that the plan has been approved by the commissioner under AS 14.07.020 (a)(11);

(2) "capital improvement project" or "project" means school construction or major maintenance;

(3) "costs of school construction" means the cost of acquiring, constructing, enlarging, repairing, remodeling, equipping, or furnishing of public elementary and secondary schools that are owned or operated by the state, a municipality, or a district and includes the sum total of all costs of financing and carrying out the project; these include the costs of all necessary studies, surveys, plans and specifications, architectural, engineering, or other special services, acquisition of real property, site preparation and development, purchase, construction, reconstruction, and improvement of real property and the acquisition of machinery and equipment that may be necessary in connection with the project; an allocable portion of the administrative and operating expenses of the grantee; the cost of financing the project, including interest on bonds issued to finance the project; and the cost of other items, including indemnity and surety bonds and premiums on insurance, legal fees, fees and expenses of trustees, depositaries, financial advisors, and paying agents for the bonds issued as the issuer considers necessary;

(4) "district" means the districts described in AS 14.12.010 ;

(5) "grant" means a grant under this chapter for school construction or for major maintenance;

(6) "major maintenance" means a project described in AS 14.11.013(a)(1)(C) or (D);

(7) "school construction" means a project described in AS 14.11.013(a)(1)(A), (B), (E), (F), or (G).






Chapter 14.12. - ORGANIZATION AND GOVERNMENT OF SCHOOL SYSTEM

Article 01 - DISTRICTS

Sec. 14.12.010. - Districts of state public school system.

The districts of the state public school system are as follows:

(1) each home rule and first class city in the unorganized borough is a city school district;

(2) each organized borough is a borough school district;

(3) the area outside organized boroughs and outside home rule and first class cities is divided into regional educational attendance areas.



Sec. 14.12.020. - Support, management, and control in general; military reservation schools.

(a) Each regional educational attendance area shall be operated on an areawide basis under the management and control of a regional school board. The regional school board manages and controls schools on military reservations within its regional educational attendance area until the military mission is terminated or so long as management and control by the regional educational attendance area is approved by the department. However, operation of the military reservation schools by a city or borough school district may be required by the department under AS 14.14.110 . If the military mission of a military reservation terminates or continued management and control by the regional educational attendance area is disapproved by the department, operation, management, and control of schools on the military reservation transfers to the city or borough school district in which the military reservation is located.

(b) Each borough or city school district shall be operated on a district-wide basis under the management and control of a school board.

(c) The legislature shall provide the state money necessary to maintain and operate the regional educational attendance areas. The borough assembly for a borough school district, and the city council for a city school district, shall provide the money that must be raised from local sources to maintain and operate the district.



Sec. 14.12.025. - New school districts.

Notwithstanding any other provision of law, a new school district may not be formed if the total number of pupils for the proposed school district is less than 250 unless the commissioner of education and early development determines that formation of a new school district with less than 250 pupils would be in the best interest of the state and the proposed school district.






Article 02 - SCHOOL BOARDS

Sec. 14.12.030. - School boards.

(a) Each borough and city school district with an average daily membership of 5,000 or less has a school board of five members, except that the governing body of the borough or city may by ordinance, concurred in by a majority of the district school board, provide for a school board of seven members.

(b) Each borough and city school district with an average daily membership exceeding 5,000 has a school board of seven, nine, or eleven members, as established by ordinance.

(c) The provisions of (a) and (b) of this section do not apply if the assembly serves as the school board of the borough school district.

(d) The provisions of (a) and (b) of this section do not apply to a regional educational attendance area that converts to a city or borough school district. The number of school board members may be changed by the qualified voters in a district by placing the question on the ballot at a regular school board election in the manner prescribed by law.

(e) Each city or borough school district that is operating schools on a military reservation under AS 14.12.020 (a) has one nonvoting delegate from the military reservation or reservations to the school district board to advise and assist the board in matters relating to the military reservation schools operated by the school district and to act as liaison between the board and the military community. The nonvoting delegate shall be appointed by the school district board, shall serve at the pleasure of the school district board, and must be an inhabitant of the area served by the military reservation schools operated by the school district by contract. If an elected community school committee is established on a military reservation, the only inhabitants of that military reservation who are eligible for appointment as the nonvoting delegate are those inhabitants who are members of the elected school committee.



Sec. 14.12.035. - Advisory school boards in borough school districts.

A borough school district board may establish advisory school boards, and by regulation shall prescribe their manner of selection, organization, powers, and duties.



Sec. 14.12.040. - Transition from five to seven member board.

The transition from a five-member to a seven-member school board shall be made at the regular election following, or being held within 90 days preceding, the completion of the second regular school term during which the district maintains an average daily membership exceeding 5,000 or at the regular election following the effective date of an ordinance increasing board membership as provided in AS 14.12.030 (a). Once the district has a seven-member school board, the number of members may not be changed.



Sec. 14.12.050. - School board terms.

(a) The term of office of a member of a borough or city school board is three years and until a successor takes office. However, the members of a newly created five-member school board hold office for initial terms as follows: two for a term of three years, two for a term of two years, and one for a term of one year, the terms being assigned to the members by lot. The members of a newly created seven-member school board hold office for initial terms as follows: three for a term of three years, two for a term of two years, and two for a term of one year, the terms being assigned to the members by lot.

(b) When a transition is made from a five-member school board to a seven-member school board, the length of the terms of office for the two new members to be elected shall be determined by lot so that when the terms of office for the two new members are assigned, the terms of office for the entire seven-member board shall be as follows: three members have a three-year term, two members have a two-year term, and two members have a one-year term. A seven-member school board, the terms of office of whose members at the time of transition from a five-member board did not result in terms expiring in the manner provided in this section, may, by resolution adopted by a majority of the members of the board, adjust the terms of office to conform to the schedule for expiration of terms of office provided in this section.

(c) Nothing in this section prevents school board members from succeeding themselves.



Sec. 14.12.070. - Vacancies.

If a vacancy occurs on the school board, the remaining members shall within 30 days fill the vacancy. The person selected shall serve until the next regular election when a successor shall be elected to serve the balance of the term.



Sec. 14.12.080. - Qualification of members.

To be eligible to be a member of a school board, a person must have the same qualifications as are necessary to be a municipal voter in the school district.



Sec. 14.12.090. - Oath.

School board members, before taking office, shall take and sign the following oath or affirmation: "I do solemnly swear (or affirm) that I will support and defend the Constitution of the United States and the Constitution of the State of Alaska and that I will honestly, faithfully, and impartially discharge my duties as a school board member to the best of my ability."



Sec. 14.12.100. - Application.

AS 14.12.010 - 14.12.100 apply to home rule and general law municipalities.



Sec. 14.12.110. - Single body as assembly and school board.

Notwithstanding the provisions of this chapter or other law, a single body may serve as both the assembly and school board in the manner provided for third class boroughs under AS 29.20.300 (b), if

(1) an ordinance for that purpose is approved by the assembly and ratified by a referendum of a majority of the qualified borough voters voting on the question at a regular or special election; and

(2) the public school population within the borough is 500 pupils or less.



Sec. 14.12.115. - Indemnification.

A school board shall insure or indemnify and protect the board, any member of the board, or any agent, employee, teacher, student teacher, officer, or member of the supervisory or administrative staff of the school district against financial loss and expense, including reasonable legal fees and costs arising out of any claim, demand, suit, or judgment by reason of alleged negligence, alleged violation of civil rights, or alleged wrongful act resulting in death or bodily injury to any person or accidental damage to or destruction of property, inside or outside the school premises, if the board member, agent, employee, teacher, student teacher, officer, or member of the supervisory or administrative staff, at the time of the occurrence, was acting under the direction of the school board within the course or scope of the duties of the board member, agent, employee, teacher, student teacher, officer, or member of the supervisory or administrative staff.



Sec. 14.12.120. - Limited liability. [Repealed, Sec. 4 ch 148 SLA 1978].

Repealed or Renumbered






Article 03 - REGIONAL RESOURCE CENTERS

Sec. 14.12.150. - Establishment and purpose.

(a) The districts of the state public school system may join together to establish regional resource centers to provide services, including but not limited to the following: accounting, payroll and other fiscal; media; instructional support; bilingual-bicultural educational; in-service and staff development; student; diagnostic; school management; and school board member training.

(b) A regional resource center established under (a) of this section shall be governed by a board consisting of one representative from each participating district. The representative shall be appointed by the governing board of that district. The term of office of regional resource center board members shall be two years, beginning July 1 of each calendar year. Vacancies shall be filled in the same manner as original appointment.

(c) Regional resource center boundaries shall be established by the board on recommendation of the commissioner of education and early development in the following seven regions of the state: southcentral and the Aleutian Chain, western, northwest, Bristol Bay, interior, southeast, and Kodiak. A district may not be included in more than one regional resource center area.

(d) Regional resource center boards may receive and expend both public and private funds to operate a regional resource center.

(e) Employees of the regional resource centers are not in the state service and are not subject to AS 39.25 (State Personnel Act). However, all regional resource center employees shall be members of either the teachers' retirement system (AS 14.25) or the public employees' retirement system (AS 39.35).



Sec. 14.12.160. - Regional resource center board grant program; eligibility.

(a) The department may make grants to regional resource center boards that qualify for the grants under the criteria set out in (b) of this section and regulations adopted by the department.

(b) To qualify for a grant under (a) of this section, a regional resource center board shall

(1) be organized under the provisions of AS 14.12.150 ;

(2) adopt bylaws for its operation;

(3) provide the department with a plan of operation including but not limited to the following elements:

(A) the bylaws adopted for its operation;

(B) a list of participating districts, number of students and professional staff to be served;

(C) a schedule of funds available from federal, state, local, and private sources;

(D) a description of the services and programs to be offered;

(E) a description of the method by which these services and programs will be evaluated;

(F) other information that may be required by the department by regulation;

(4) comply with applicable regulations adopted by the department.



Sec. 14.12.170. - Districts.

For purposes of AS 14.12.150 - 14.12.180, regional educational attendance areas shall be considered districts.



Sec. 14.12.180. - Regulations.

The department may adopt regulations necessary to implement the provisions of AS 14.12.150 - 14.12.170.









Chapter 14.14. - LOCAL ADMINISTRATION OF SCHOOLS

Article 01 - OPERATION OF DISTRICTS

Sec. 14.14.020. - Bond required.

Before the officer responsible for custody, investment, or management of school district money enters upon the duties of office, the district, or the municipality if the treasury is centralized, shall obtain a bond with sufficient sureties in an amount equal to the money that may come into the officer's official custody, but not to exceed $50,000. The bond shall be conditioned on the officer's honest and faithful disbursement and accounting of all money that may come into the official custody of the officer. The bond shall be filed with the clerk of the school board. This section does not apply to an officer who has been bonded under AS 29.20.610 .



Sec. 14.14.050. - Annual audit.

(a) The school board in each school district shall, before October 1 of each year, provide for an audit of all school accounts for the school year ending the preceding June 30. To make the audit the school board shall contract with a public accountant who has no personal interest, direct or indirect, in the fiscal affairs of the district. One certified copy of the audit shall be filed with the commissioner and one certified copy shall be posted in a public place at the principal administrative office of the district.

(b) The audit shall conform in form to requirements established by the commissioner. The commissioner shall withhold all payments of state funds after November 15 to a school district that fails to file a certified copy of the audit with the department.

(c) The commissioner may provide for a reaudit or an audit check in a school district if in the commissioner's judgment it is necessary to substantiate the reported expenditures.

(d) The school board shall not make the audit if an audit that satisfies the requirements of this section and that is filed and posted as required by this section is made according to AS 29.35.120 .



Sec. 14.14.060. - Relationship between borough school district and borough; finances and buildings.

(a) The borough assembly may by ordinance require that all school money be deposited in a centralized treasury with all other borough money. The borough administrator shall have the custody of, invest, and manage all money in the centralized treasury. However, the borough assembly, with the consent of the borough school board, may by ordinance delegate to the borough school board the responsibility of a centralized treasury.

(b) When the borough school board by resolution consents, the borough assembly may by ordinance provide a centralized accounting system for school and all other borough operations. The system shall be operated in accordance with accepted principles of governmental accounting. However, the assembly, with the consent of the borough school board, may by ordinance delegate to the borough school board the responsibilities of the accounting system.

(c) Except as otherwise provided by municipal ordinance, the borough school board shall submit the school budget for the following school year to the borough assembly by May 1 for approval of the total amount. Within 30 days after receipt of the budget the assembly shall determine the total amount of money to be made available from local sources for school purposes and shall furnish the school board with a statement of the sum to be made available. If the assembly does not, within 30 days, furnish the school board with a statement of the sum to be made available, the amount requested in the budget is automatically approved. Except as otherwise provided by municipal ordinance, by June 30, the assembly shall appropriate the amount to be made available from local sources from money available for the purpose.

(d) The borough assembly shall determine the location of school buildings with due consideration to the recommendations of the borough school board.

(e) The borough school board is responsible for the design criteria of school buildings. To the maximum extent consistent with education needs, a design of a school building shall provide for multiple use of the building for community purposes. Subject to the approval of the assembly, the school board shall select the appropriate professional personnel to develop the designs. The school board shall submit preliminary and subsequent designs for a school building to the assembly for approval or disapproval; if the design is disapproved, a revised design shall be prepared and presented to the assembly. A design or revised design approved by the assembly shall be submitted by the board to the department in accordance with AS 14.07.020 (a)(11).

(f) The borough school board shall provide custodial services and routine maintenance for school buildings and shall appoint, compensate, and otherwise control personnel for these purposes. The borough assembly through the borough administrator, shall provide for all major rehabilitation, all construction and major repair of school buildings. The recommendations of the school board shall be considered in carrying out the provisions of this section.

(g) State law relating to teacher salaries and tenure, to financial support, to supervision by the department and other general laws relating to schools, governs the exercise of the functions by the borough. The school board shall appoint, compensate, and otherwise control all school employees and administration officers in accordance with this title.

(h) School boards within the borough may determine their own policy separate from the borough for the purchase of supplies and equipment.

(i) Notwithstanding (e) and (f) of this section, a borough assembly and a borough school board may divide the duties imposed under (e) and (f) of this section by agreement between the borough assembly and borough school board.



Sec. 14.14.065. - Relationship between city school district and city.

The relationships between the school board of a city school district and the city council and executive or administrator are governed in the same manner as provided in AS 14.14.060 for the school board of a borough school district and the borough assembly and executive or administrator.



Sec. 14.14.070. - Organization of school board.

Within seven days after the certification of the results of each regular school election, the school board shall meet and elect one of its members as president, one as clerk, and, if necessary, one as treasurer.



Sec. 14.14.080. - Declaring a school board vacancy.

When a member of a school board has notice of and is absent from three consecutive regular school board meetings and is not excused by the president of the school board, the other members of the school board may declare the position vacant and shall notify the ex-member by registered mail. The vacancy shall be filled as provided by AS 14.12.070.



Sec. 14.14.090. - Duties of school boards.

In addition to other duties, a school board shall

(1) determine and disburse the total amount to be made available for compensation of all school employees and administrative officers;

(2) provide for, during the school term of each year, an educational program for each school age child who is enrolled in or a resident of the district;

(3) withhold the salary for the last month of service of a teacher or administrator until the teacher or administrator has submitted all summaries, statistics, and reports that the school board may require by bylaws;

(4) transmit, when required by the assembly or council but not more often than once a month, a summary report and statement of money expended;

(5) keep the minutes of meetings and a record of all proceedings of the school board in a pertinent form;

(6) keep the records and files of the school board open to inspection by the public at the principal administrative office of the district during reasonable business hours;

(7) establish procedures for the review and selection of all textbooks and instructional materials, including textbooks and curriculum materials for statewide correspondence programs, before they are introduced into the school curriculum; the review includes a review for violations of AS 14.18.060 ; nothing in this paragraph precludes a correspondence study student, or the parent or guardian of a correspondence study student, from privately obtaining or using textbooks or curriculum material not provided by the school district;

(8) provide prospective employees with information relating to the availability and cost of housing in rural areas to which they might be assigned, and, when possible, assist them in locating housing; however, nothing in this paragraph requires a school district to provide teacher housing, whether district owned, leased, rented, or through other means, nor does it require a school board to engage in a subsidy program of any kind regarding teacher housing;

(9) train persons required to report under AS 47.17.020 , in the recognition and reporting of child abuse, neglect, and sexual abuse of a minor;

(10) provide for the development and implementation of a preventative maintenance program for school facilities; in this paragraph, "preventative maintenance" means scheduled maintenance actions that prevent the premature failure or extend the useful life of a facility, or a facility's systems and components, and that are cost-effective on a life-cycle basis.



Sec. 14.14.100. - Bylaws and administrative rules.

(a) The school board policies relating to management and control of the district shall be expressed in written bylaws formally adopted at regular school board meetings.

(b) Administrative rules that do not embody school district policy need not be adopted as bylaws; however, the rules must be in written form and readily available to all school personnel.



Sec. 14.14.105. - Sick leave bank.

A school board may establish a sick leave bank to enable a teacher, because of unusual circumstances, to draw not more than twice the number of days of sick leave the teacher has accumulated before the first day of school in any school year, or 24 days, whichever is greater. However, in a case of severe illness or extreme hardship the board may permit a teacher to draw more leave. The board may establish and administer the sick leave bank independently or jointly with teachers.



Sec. 14.14.107. - Sick leave and sick leave transfer.

(a) Every school district shall allow its certificated employees one and one-third days of sick leave a month with unlimited accumulation of sick leave days.

(b) A certificated school district employee who changes employment from one school district to another district, or from a school district to the department, or from the department to a school district, may transfer all of the cumulative sick leave to the new employer. It is the responsibility of the employee to notify the new employer, within 90 days of commencing work, of the number of days to be transferred.

(c) The department may implement this section by regulation.



Sec. 14.14.110. - Cooperation with other districts.

(a) When necessary to provide more efficient or more economical educational services, a district may cooperate or the department may require a district to cooperate with other districts, state-operated schools, or the Bureau of Indian Affairs in providing educational or administrative services. However, if a cooperative arrangement requires pupils to live away from their usual homes, the school board shall provide classes within the attendance area when there are at least eight children eligible to attend elementary and secondary school in the attendance area. In this subsection

(1) "administrative services" includes supervisory, maintenance, purchasing, or other services that are required for unified administration; and

(2) "educational services" includes boarding and tuition arrangements, pupil or teacher exchanges, special education services, or curriculum development.

(b) The department may prescribe the terms and conditions of any contract entered into under (a) of this section.

(c) A contract for the operation of schools on military reservations by a city or borough school district under AS 14.12.020 (a) and in (a) of this section must include, in addition to the terms and conditions prescribed by the department under (b) of this section, provisions for the following:

(1) the educational program provided by the school district in the schools on the military reservation shall be comparable to the program provided by the school district in its nonmilitary reservation schools; and

(2) the school district shall be fully reimbursed for the cost of operation of the schools on a military reservation.

(d) The department shall annually prepare a report on the cooperative arrangements entered into under (a) of this section, and shall include in the report the estimated cost savings resulting from the cooperative arrangements. The department shall notify the legislature that the report is available.



Sec. 14.14.115. - Cooperative arrangement grant program for school districts.

(a) To encourage cooperative arrangements between school districts to provide more efficient or economical administrative or educational services, a school district may receive a one-time cooperative arrangement grant from the department of up to $100,000.

(b) [Repealed, Sec. 12 ch 42 SLA 1997].

(c) In this section,

(1) "administrative services" and "educational services" have the meanings given in AS 14.14.110 (a);

(2) "district" has the meaning given in AS 14.17.990 .



Sec. 14.14.120. - Inoperative district.

(a) When there are fewer than eight children eligible to attend elementary and secondary school in a district, the school board may declare the district inoperative for that school year.

(b) During the school year in which a district is inoperative, the school board shall perform those functions necessary to preserve the financial integrity of the district, to preserve the property and assets of the district, and to otherwise ensure against disruption of the continuity of the district business.

(c) An inoperative school board shall, if practicable, pay the tuition and boarding costs necessary to enable the school age children within the district to attend school in another district. If a child in an inoperative school district is not attending school in another district, the department shall provide information on correspondence courses and other materials and charge the school board of the inoperative district an amount equal to the actual cost to the department.

(d) The terms of office of a school board are not affected by a declaration that the district is inoperative. However, new board members may not be elected during the time a district is inoperative. In the event more than three terms expire during the time a district is inoperative the functions of the school board shall be assumed by the assembly or council until the district becomes operative. When the district becomes operative an expired school board term shall be filled by the assembly or council until the next regular school election when a school board member shall be elected to serve the balance of the term.



Sec. 14.14.130. - Chief school administrator.

(a) A school board may select and employ a qualified person as the chief school administrator for the district. In this subsection, "employ" includes employment by contract.

(b) If the district employs a chief school administrator, the administrator shall administer the district in accordance with the policies that the school board prescribes by bylaw.

(c) If the district employs a chief school administrator, the administrator shall select, appoint, and otherwise control all school district employees that serve under the chief school administrator subject to the approval of the school board.

(d) This section does not prohibit two or more school districts from sharing the services of a chief school administrator.



Sec. 14.14.140. - Restriction on employment; compensation of board members.

(a) While serving on the school board, a member may not be employed by that local school board. Members of the immediate family of a school board member may not be employed by the school board except upon written approval of the commissioner.

(b) Members of the immediate family of a chief school administrator may not be employed by the chief school administrator except upon written approval of the school board.

(c) A school board member may receive compensation for time spent in the performance of duties as a school board member if the compensation is authorized by resolution adopted by the school board. The restriction in (a) of this section does not apply to this compensation.



Sec. 14.14.150. - Association of Alaska School Boards the representative agency of board members.

The Association of Alaska School Boards is recognized as the organization and representative agency of the members of the school boards of the state.



Sec. 14.14.160. - Cooperation and support of certain association functions.

(a) The department and local districts may cooperate with the Association of Alaska School Boards in its inservice training program for school board members and in encouraging and fostering cooperation among the school boards affiliated with the Association of Alaska School Boards.

(b) School districts may expend district money to carry out the provisions of (a) of this section.



Sec. 14.14.170. - 14.14.200 - l Community school committees; qualifications of members and voters; terms of office and vacancies; duties. [Repealed, Sec. 6 ch 24 SLA 1979].

Repealed or Renumbered






Article 02 - INVOLVEMENT OF YOUNG PEOPLE IN SCHOOL GOVERNANCE

Sec. 14.14.250. - Establishment of committee.

A school board may create a committee or other advisory body on the involvement of young people in school governance.



Sec. 14.14.260. - Composition and chairman.

The committee may consist of not more than nine members, drawn from the fields of public affairs, education, the sciences, the professions, other fields of private endeavor, from the state or local service, and three additional members from the 17-22 age group, and shall include women and representatives of minority groups. The members shall be appointed by the board in the manner prescribed by the board without regard to political affiliation and shall serve at the pleasure of that body. One member shall be designated by the board as chairman of the committee.



Sec. 14.14.270. - Compensation and per diem.

Members of the committee or other advisory body serve without compensation but are entitled to per diem and travel expenses as may be authorized by the board.



Sec. 14.14.280. - Functions of the committee.

(a) The committee shall establish procedures to enable it to recommend annually to the board a group of promising young men and women from whom the board may select interns and youth voting members of district committees or other advisory bodies. The committee, in establishing these procedures, shall enlist the aid of district residents who are actively interested in working with young people. Following adoption of the procedures, the committee shall accept applications from individuals and nominations for consideration, and shall interview all applicants or nominees.

(b) Recommendations of the committee shall be limited to young people who

(1) have a capacity, desire, interest, ability, and potential for leadership and service to the community and to the state;

(2) will have attained the age of 17 but not the age of 22 before the beginning of their service.

(c) Annually, the committee shall evaluate the program and shall submit a written report to the board.



Sec. 14.14.290. - Interns.

An intern may be appointed to serve on the staff of the board or the district administrator for a period of time prescribed by the board, with a maximum of one year. An intern may be assigned responsibilities in any office, department, or agency of the district. Service begins at a time prescribed by the board. Interns shall be appointed without regard to political affiliation. Salaries shall be individually established by the board on the basis of prior experience and the responsibilities of the position to which the intern is assigned.



Sec. 14.14.300. - Appointment to district committees or other advisory bodies.

(a) Notwithstanding AS 39.05.100 or a provision of law relating to age, the board may appoint any 17-21 year old district resident to a district committee or advisory body if recommended by the youth involvement committee.

(b) A young person recommended by the committee may be appointed to district committees or advisory bodies with special qualifications for membership if the proposed nominee meets the required qualifications set by law, except for age.

(c) An individual appointed to a district committee or advisory body under this section is entitled to the rights, privileges, and responsibilities of other members, and the appointment is subject to confirmation by the board when required by law. An additional seat on a district committee or advisory body is not created by virtue of AS 14.14.250 - 14.14.310.



Sec. 14.14.310. - Definitions.

In AS 14.14.250 - 14.14.310

(1) "board" means the governing body of a borough or city school district or regional educational attendance area;

(2) "district" means a borough, city, or regional educational attendance area.









Chapter 14.15. - SCHOOL DISTRICTS AND CITY SCHOOLS



Chapter 14.16. - SPECIAL SCHOOLS

Sec. 14.16.010. - Establishment of state boarding schools.

The department may establish and operate boarding schools, to be managed in accordance with this chapter. A state boarding school must offer a secondary education curriculum to students enrolled in it, and must provide domiciliary services for students needing such services, if approved by the board.



Sec. 14.16.020. - Operation of state boarding schools.

In the management of state boarding schools, the board shall

(1) adopt a philosophy of education for state boarding schools;

(2) approve the employment of personnel necessary to operate state boarding schools;

(3) establish the salaries and benefits to be paid teachers, excluding administrators;

(4) designate the employees authorized to direct disbursements from the money appropriated for the operation of state boarding schools and for the construction of facilities;

(5) provide custodial services and routine maintenance of physical facilities;

(6) establish procedures for the development and implementation of curriculum and the selection and use of textbooks and instructional materials;

(7) prescribe health evaluation and placement screening programs for newly admitted students;

(8) establish procedures for staff evaluation; and

(9) provide staff training.



Sec. 14.16.030. - Admission to school.

(a) A state boarding school may admit students who are qualified in accordance with applicable admission standards. Preference for enrollment must be given to students currently enrolled at a boarding school and to students whose educational, emotional, or family requirements warrant attendance in a domiciliary environment.

(b) The board shall prescribe admission standards and procedures by regulation. Admission standards may not discriminate in favor of or against any resident based on race, sex, creed, national origin, or the location or type of residence within the state.



Sec. 14.16.040. - Status of state boarding school.

A state boarding school is a public school of the state.



Sec. 14.16.050. - Applicability of education laws.

(a) The following provisions apply with respect to the operation and management of a state boarding school as if it were a school district:

(1) requirements relating to school district operations:

(A) AS 14.03.030 - 14.03.050 (defining the school term, day in session, and school holidays);

(B) AS 14.03.083 - 14.03.140 (miscellaneous provisions applicable to school district operations);

(C) regulations adopted by the board under authority of AS 14.07.020(a) that are applicable to school districts and their schools, unless the board specifically exempts state boarding schools from compliance with a regulation;

(D) AS 14.12.150 (authorizing school districts to establish and participate in the services of a regional resource center);

(E) AS 14.14.050 (imposing the requirement of an annual audit);

(F) AS 14.14.110 (authorizing cooperation with other school districts);

(G) AS 14.14.140 (b) (establishing a prohibition on employment of a relative of the chief school administrator);

(H) AS 14.18 (prohibiting discrimination based on sex in public education);

(2) requirements relating to the public school funding program and the receipt and expenditure of that funding:

(A) AS 14.17.500 (relating to student count estimates);

(B) AS 14.17.505 (relating to school operating fund balances);

(C) AS 14.17.500 - 14.17.910 (setting out the procedure for payment of public school funding and imposing general requirements and limits on money paid);

(3) requirements relating to teacher employment and retirement:

(A) AS 14.14.105 and 14.14.107 (relating to sick leave);

(B) AS 14.20.095 - 14.20.215 (relating to the employment and tenure of teachers);

(C) AS 14.20.220 (relating to the salaries of teachers employed);

(D) AS 14.20.280 - 14.20.350 (relating to sabbatical leave provisions for teachers);

(E) AS 23.40.070 - 23.40.260 (authorizing collective bargaining by certificated employees), except with regard to teachers who are administrators and except that the board may delegate some or all of its responsibilities under those statutes;

(F) AS 14.25 (provisions regarding the teachers' retirement system);

(4) requirements relating to students and educational programs:

(A) AS 14.30.180 - 14.30.350 (relating to educational services for children with disabilities);

(B) AS 14.30.360 - 14.30.370 (establishing health education program standards);

(C) AS 14.30.400 - 14.30.410 (relating to bilingual and bicultural education).

(b) A person employed as a teacher at Mt. Edgecumbe High School on May 28, 1988, acquires tenure rights in accordance with AS 14.20.150 and 14.20.155 as though the person had been employed by a school district.



Sec. 14.16.060. - Status of employees.

The employees of a state boarding school are state employees.



Sec. 14.16.070. - Applicability of other law.

AS 23.40.070 - 23.40.260 (Public Employment Relations Act) apply to the employees of a state boarding school.



Sec. 14.16.080. - Financial provisions applicable to state boarding school.

(a) AS 14.17.440 applies to the calculation of public school funding payable for operation of a state boarding school.

(b) In the transmittals required by AS 37.07.060 - 37.07.062, the governor shall request amounts for the expenses of construction, rehabilitation, and improvement of the facilities of a state boarding school.

(c) Unless specified otherwise in any appropriation bill, AS 37.25.010 does not apply to an appropriation made for the purposes of (a) of this section.

(d) AS 37.25.020 applies to money appropriated for the purposes of (b) of this section.

(e) For purposes of application for and receipt of federal aid to education, a state boarding school constitutes a local educational agency.






Chapter 14.17. - FINANCING OF PUBLIC SCHOOLS

Article 01 - STATE AID TO PUBLIC SCHOOLS

Sec. 14.17.010. - Public school foundation account. [Repealed, Sec. 39 ch 83 SLA 1998].

Repealed or Renumbered



Sec. 14.17.020. - State aid. [Repealed, Sec. 1 ch 238 SLA 1970].

Repealed or Renumbered



Sec. 14.17.021. - 14.17.022 - l State foundation aid; money for centralized correspondence study. [Repealed, Sec. 39 ch 83 SLA 1998].

Repealed or Renumbered



Sec. 14.17.023. - Secondary formula account. [Repealed, Sec. 25 ch 91 SLA 1987].

Repealed or Renumbered



Sec. 14.17.024. - 14.17.026 - l Money for state boarding schools; local contributions; supplementary state aid for regional educational attendance areas. [Repealed, Sec. 39 ch 83 SLA 1998].

Repealed or Renumbered



Sec. 14.17.027. - Revenue adjustment. [Repealed, Sec. 25 ch 91 SLA 1987].

Repealed or Renumbered



Sec. 14.17.030. - Required local effort. [Repealed, Sec. 11 ch 95 SLA 1969].

Repealed or Renumbered



Sec. 14.17.031. - Allowable instructional units. [Repealed, Sec. 39 ch 83 SLA 1998].

Repealed or Renumbered



Sec. 14.17.040. - Basic need. [Repealed, Sec. 1 ch 238 1970].

Repealed or Renumbered



Sec. 14.17.041. - 14.17.047 - l Elementary and secondary, vocational, special and bilingual educational instructional units. [Repealed, Sec. 39 ch 83 SLA 1998].

Repealed or Renumbered



Sec. 14.17.050. - Teachers' salary allotment. [Repealed, Sec. 1 ch 238 SLA 1970].

Sec. 14.17.050. Teachers' salary allotment. [Repealed, Sec. 1 ch 238 SLA 1970].

Repealed or Renumbered



Sec. 14.17.051. - 14.17.056 - l Area cost differential; instructional unit value. [Repealed, Sec. 39 ch 83 SLA 1998].

Repealed or Renumbered



Sec. 14.17.060. - Average daily membership allotment. [Repealed, Sec. 1 ch 238 SLA 1970].

Repealed or Renumbered



Sec. 14.17.061. - Supplemental programs. [Repealed, Sec. 25 ch 91 SLA 1987].

Repealed or Renumbered



Sec. 14.17.070. - Attendance center allotment. [Repealed, Sec. 1 ch 238 SLA 1970].

Repealed or Renumbered



Sec. 14.17.071. - Required local effort. [Repealed, Sec. 21 ch 26 SLA 1980].

Repealed or Renumbered



Sec. 14.17.075. - Supplemental allocation. [Repealed, Sec. 1 ch 238 SLA 1970].

Repealed or Renumbered



Sec. 14.17.080. - Student count estimates. [Repealed, Sec. 39 ch 83 SLA 1998].

Repealed or Renumbered



Sec. 14.17.081. - Minimum expenditure for instruction. [Repealed, Sec. 15 ch 75 SLA 1986].

Repealed or Renumbered



Sec. 14.17.082. - Fund balance in school operating fund. [Repealed, Sec. 39 ch 83 SLA 1998].

Repealed or Renumbered



Sec. 14.17.090. - Estimated average daily membership. [Repealed, Sec. 25 ch 91 SLA 1987].

Repealed or Renumbered



Sec. 14.17.100. - 14.17.120 - l Computation of teachers' salary allotment, average daily membership allotment, and attendance center allotment. [Repealed, Sec. 2 ch 238 SLA 1970].

Sec. 14.17.100. - 14.17.120l Computation of teachers' salary allotment, average daily membership allotment, and attendance center allotment. [Repealed, Sec. 2 ch 238 SLA 1970].

Repealed or Renumbered



Sec. 14.17.130. - Computation of required local effort. [Repealed, Sec. 11 ch 95 SLA 1969].

Repealed or Renumbered



Sec. 14.17.139. - [Renumbered as AS 14.12.025 ].

Repealed or Renumbered



Sec. 14.17.140. - Determination of full and true value by Department of Community and Regional Affairs. [Repealed, Sec. 39 ch 83 SLA 1998].

Repealed or Renumbered



Sec. 14.17.150. - Duty of commissioner to examine and tabulate computations. [Repealed, Sec. 25 ch 91 SLA 1987].

Repealed or Renumbered



Sec. 14.17.160. - 14.17.170 - l Student counting periods; distribution of state foundation aid. [Repealed, Sec. 39 ch 83 SLA 1998].

Repealed or Renumbered



Sec. 14.17.180. - Payment under final computation. [Repealed, Sec. 25 ch 91 SLA 1987].

Repealed or Renumbered



Sec. 14.17.190. - Restrictions governing receipt and expenditure of money from public school foundation account. [Repealed, Sec. 39 ch 83 SLA 1998].

Repealed or Renumbered



Sec. 14.17.200. - Regulations. [Repealed, Sec. 39 ch 83 SLA 1998].

Repealed or Renumbered



Sec. 14.17.205. - State aid to districts operating approved school food service programs. [Repealed, Sec. 25 ch 91 SLA 1987].

Repealed or Renumbered



Sec. 14.17.210. - State aid to newly established district schools. [Repealed, Sec. 39 ch 83 SLA 1998].

Repealed or Renumbered



Sec. 14.17.215. - State aid to districts affected by state activities. [Repealed, Sec. 20 ch 26 SLA 1980].

Repealed or Renumbered



Sec. 14.17.220. - 14.17.225 - l Purpose; construction and implementatin of chapter; pro rata reductions. [Repealed, Sec. 39 ch 83 SLA 1998].

Repealed or Renumbered



Sec. 14.17.230. - 14.17.240 - l Transition; repealer. [Repealed, Sec. 2 ch 71 SLA 1972].

Repealed or Renumbered



Sec. 14.17.250. - Definitions. [Repealed, Sec. 39 ch 83 SLA 1998].

Repealed or Renumbered



Sec. 14.17.300. - Public education fund.

(a) The public education fund is established. The fund consists of appropriations for

(1) distribution to school districts, to the state boarding school, and for centralized correspondence study under this chapter; and

(2) transportation of pupils under AS 14.09.010 .

(b) Money appropriated to the fund may be expended without further appropriation. Money appropriated to the fund does not lapse. The money in the fund may be expended only in aid of public schools and for centralized correspondence study programs under this chapter and for transportation of pupils under AS 14.09.010 . Interest earned on money held in the fund before expenditure may be appropriated to the fund by the legislature.



Sec. 14.17.400. - State aid for districts.

(a) The state aid for which a school district is eligible in a fiscal year is equal to the amount for which a district qualifies under AS 14.17.410.

(b) If the amount appropriated to the public education fund for purposes of this chapter is insufficient to meet the amounts authorized under (a) of this section for a fiscal year, the department shall reduce pro rata each district's basic need by the necessary percentage as determined by the department. If the basic need of each district is reduced under this subsection, the department shall also reduce state funding for centralized correspondence study and the state boarding school by the same percentage.



Sec. 14.17.410. - Public school funding.

(a) A district is eligible for public school funding in an amount equal to the sum calculated under (b) and (c) of this section.

(b) Public school funding consists of state aid, a required local contribution, and eligible federal impact aid determined as follows:

(1) state aid equals basic need minus a required local contribution and 90 percent of eligible federal impact aid for that fiscal year; basic need equals the sum obtained under (D) of this paragraph, multiplied by the base student allocation set out in AS 14.17.470 ; district adjusted ADM is calculated as follows:

(A) the ADM of each school in the district is calculated by applying the school size factor to the student count as set out in AS 14.17.450 ;

(B) the number obtained under (A) of this paragraph is multiplied by the district cost factor described in AS 14.17.460 ;

(C) the ADMs of each school in a district, as adjusted according to (A) and (B) of this paragraph, are added; the sum is then multiplied by the special needs factor set out in AS 14.17.420 (a)(1);

(D) the number obtained for intensive services under AS 14.17.420(a)(2) and the number obtained for correspondence study under AS 14.17.430 are added to the number obtained under (C) of this paragraph;

(2) the required local contribution of a city or borough school district is the equivalent of a four mill tax levy on the full and true value of the taxable real and personal property in the district as of January 1 of the second preceding fiscal year, as determined by the Department of Commerce, Community, and Economic Development under AS 14.17.510 and AS 29.45.110 , not to exceed 45 percent of a district's basic need for the preceding fiscal year as determined under (1) of this subsection.

(c) In addition to the local contribution required under (b)(2) of this section, a city or borough school district in a fiscal year may make a local contribution of not more than the greater of

(1) the equivalent of a two mill tax levy on the full and true value of the taxable real and personal property in the district as of January 1 of the second preceding fiscal year, as determined by the Department of Commerce, Community, and Economic Development under AS 14.17.510 and AS 29.45.110 ; or

(2) 23 percent of the district's basic need for the fiscal year under (b)(1) of this section.

(d) State aid may not be provided to a city or borough school district if the local contributions required under (b)(2) of this section have not been made.

(e) If a city or borough school district is established after July 1, 1998, for the first three fiscal years in which the city or borough school district operates schools, local contributions may be less than the amount that would otherwise be required under (b)(2) of this section, except that

(1) in the second fiscal year of operations, local contributions must be at least the greater of

(A) the local contributions, excluding federal impact aid, for the previous fiscal year; or

(B) the sum of 10 percent of the district's eligible federal impact aid for that year and the equivalent of a two mill tax levy on the full and true value of the taxable real and personal property in the city or borough school district as of January 1 of the second preceding fiscal year, as determined by the Department of Commerce, Community, and Economic Development under AS 14.17.510 and AS 29.45.110 ; and

(2) in the third year of operation, local contributions must be at least the greater of

(A) the local contributions, excluding federal impact aid, for the previous fiscal year; or

(B) the sum of 10 percent of the district's eligible federal impact aid for that year and the equivalent of a three mill tax levy on the full and true value of the taxable real and personal property in the district as of January 1 of the second preceding fiscal year, as determined by the Department of Commerce, Community, and Economic Development under AS 14.17.510 and AS 29.45.110 .

(f) A school district is eligible for additional state aid in the amount by which the local contributions that would otherwise have been required under (b)(2) of this section exceed the district's actual local contributions under (e) of this section.



Sec. 14.17.420. - Special needs and intensive services funding.

(a) As a component of public school funding, a district is eligible for special needs funding and may be eligible for intensive services funding as follows:

(1) special needs funding is available to a district to assist the district in providing special education, gifted and talented education, vocational education, and bilingual education services to its students; a special needs funding factor of 1.20 shall be applied as set out in AS 14.17.410 (b)(1);

(2) in addition to the special needs funding for which a district is eligible under (1) of this subsection, a district is eligible for intensive services funding for each special education student who needs and receives intensive services and is enrolled on the last day of the count period; for each such student, intensive services funding is equal to the intensive student count multiplied by five.

(b) If a district offers special education, gifted and talented education, vocational education, or bilingual education services, in order to receive funding under (a)(1) of this section, the district must file with the department a plan that indicates the services that will be provided to students who receive these services.

(c) In this section, "intensive services" has the meaning given by the department by regulation adopted under AS 14.30.180 - 14.30.350.



Sec. 14.17.430. - State funding for correspondence study.

Except as provided in AS 14.17.400 (b), funding for the state centralized correspondence study program or a district correspondence program, including a district that offers a statewide correspondence study program, includes an allocation from the public education fund in an amount calculated by multiplying the ADM of the correspondence program by 80 percent.



Sec. 14.17.440. - State funding for state boarding schools.

(a) Except as provided in AS 14.17.400 (b), funding for state boarding schools established under AS 14.16.010 includes an allocation from the public education fund in an amount calculated by

(1) determining the ADM of state boarding schools by applying the school size factor to the student count as described in AS 14.17.450 ;

(2) multiplying the number obtained under (1) of this subsection by the special needs factor in AS 14.17.420 (a)(1) and multiplying that product by the base student allocation; and

(3) multiplying the product determined under (2) of this subsection by the district cost factor that is applicable to calculation of the state aid for the adjacent school district under AS 14.17.460 .

(b) State boarding schools are also eligible for intensive services funding under AS 14.17.420 (a)(2).



Sec. 14.17.450. - School size factor.

(a) For purposes of calculating a school's ADM to determine state aid, the ADM of each school in a district shall be computed by applying the following formula:

If the student count The adjusted student count is

in a school is The number of

At least But less than Base Multiplier students in

excess of

10 - 20 39.6

20 - 30 39.6 + (1.62 x 20)

30 - 75 55.8 + (1.49 x 30)

75 - 150 122.85 + (1.27 x 75)

150 - 250 218.1 + (1.08 x 150)

250 - 400 326.1 + (0.97 x 250)

400 - 750 471.6 + (0.92 x 400)

750 or over 793.6 + (0.84 x 750).

(b) If the ADM in a school is less than 10, those students shall be included in the ADM of the school in that district with the lowest ADM as determined by the most recent student count data for that district.



Sec. 14.17.460. - District cost factors.

(a) For purposes of calculating a district's adjusted ADM under AS 14.17.410(b)(1), the district cost factor for a school district is as follows:

DISTRICT DISTRICT COST FACTOR

Alaska Gateway 1.291

Aleutians East 1.423

Aleutians Region 1.736

Alyeska Central School 1.000

Anchorage 1.000

Annette Island 1.011

Bering Strait 1.525

Bristol Bay 1.262

Chatham 1.120

Chugach 1.294

Copper River 1.176

Cordova 1.096

Craig 1.010

Deltareely 1.106

Denali 1.313

Dillingham 1.254

Fairbanks 1.039

Galena 1.348

Haines 1.008

Hoonah 1.055

Hydaburg 1.085

Iditarod 1.470

Juneau 1.005

Kake 1.025

Kashunamiut 1.389

Kenai Peninsula 1.004

Ketchikan 1.000

Klawock 1.017

Kodiak Island 1.093

Kuspuk 1.434

Lake and Peninsula 1.558

Lower Kuskokwim 1.491

Lower Yukon 1.438

Matanuska-Susitna 1.010

Mt. Edgecumbe 1.000

Nenana 1.270

Nome 1.319

North Slope 1.504

Northwest Arctic 1.549

Pelican 1.290

Petersburg 1.000

Pribilof 1.419

Sitka 1.000

Skagway 1.143

Southeast Island 1.124

Southwest Region 1.423

St. Mary's 1.351

Tanana 1.496

Unalaska 1.245

Valdez 1.095

Wrangell 1.000

Yakutat 1.046

Yukon Flats 1.668

Yukon/Koyukuk 1.502

Yupiit 1.469.

(b) The department shall monitor the cost factors established under (a) of this section and shall prepare and submit to the legislature by January 15 of every other fiscal year proposed district cost factors.



Sec. 14.17.470. - Base student allocation.

The base student allocation is $4,919.



Sec. 14.17.480. - Quality school funding.

(a) As a component of public school funding, a district is eligible to receive a quality school funding grant not to exceed the district's adjusted ADM multiplied by $16. The department shall by regulation establish a grant process to implement this section.

(b) For purposes of the reduction required under AS 14.17.400 (b), funding authorized under (a) of this section is treated the same as the state share of public school funding under AS 14.17.410 .



Sec. 14.17.490. - Public school funding adjustments.

(a) Except as provided in (b) - (e) of this section, if, in fiscal year 1999, a city or borough school district or a regional educational attendance area would receive less public school funding under AS 14.17.410 than the district or area would have received as state aid, the district or area is, in each fiscal year, eligible to receive additional public school funding equal to the difference between the public school funding the district or area was eligible to receive under AS 14.17.410 in fiscal year 1999 and the state aid the district or area would have received in fiscal year 1999.

(b) A city or borough school district is not eligible for additional funding authorized under (a) of this section unless, during the fiscal year in which the district receives funding under (a) of this section, the district received a local contribution equal to at least the equivalent of a four mill tax levy on the full and true value of the taxable real and personal property in the district as of January 1 of the second preceding fiscal year as determined by the Department of Commerce, Community, and Economic Development under AS 14.17.510 and AS 29.45.110.

(c) For the purposes of the reduction required under AS 14.17.400 (b), funding authorized under (a) of this section is treated the same as the state share of public school funding under AS 14.17.410 .

(d) Beginning in fiscal year 2000, if a district receives more public school funding under AS 14.17.410 than the district received in the preceding fiscal year, any amount received by the district under this section shall be reduced. The amount of the reduction required under this subsection is equal to the amount of increase from the preceding fiscal year in public school funding multiplied by 40 percent. In this subsection, "public school funding" does not include funding under this section.

(e) Beginning in fiscal year 2000, in each fiscal year, the department shall compare each district's ADM with the district's ADM in fiscal year 1999. If the current fiscal year ADM is less than 95 percent of the district's ADM in fiscal year 1999, the department shall reduce the district's public school funding calculated under (a) of this section by a percentage equal to the percentage of decrease in the district's ADM.

(f) For purposes of this section, "state aid" means state aid distributed under the provisions of AS 14.17, as those provisions read on January 1, 1998, and additional district support appropriated by the legislature for fiscal year 1998.






Article 02 - PREPARATION OF PUBLIC SCHOOL FUNDING BUDGET

Sec. 14.17.500. - Student count estimate.

(a) A district shall prepare and submit to the department by November 5 of each fiscal year, in the manner and on forms prescribed by the department, an estimate of its ADM and other student count data, including per school student count data, for the succeeding fiscal year upon which computations can be made to estimate the amount of state aid for which the district may be eligible under AS 14.17.400 in the succeeding fiscal year. In making its report, the district shall consider its ADM, other student count data, the pattern of growth or decline of the student population in preceding years, and other pertinent information available to the district.

(b) Part-time students shall be included in the student count data in accordance with regulations adopted by the department.

(c) When reporting a district's ADM, a part-time student who is a correspondence student may not be counted as more than one full-time equivalent student.



Sec. 14.17.505. - Fund balance in school operating fund.

(a) A district may not accumulate in a fiscal year an unreserved portion of its year-end fund balance in its school operating fund, as defined by department regulations, that is greater than 10 percent of its expenditures for that fiscal year.

(b) The department shall review each district's annual audit under AS 14.14.050 for the preceding fiscal year to ascertain its year-end operating fund balance. The amount by which the unreserved portion of that balance exceeds the amount permitted in (a) of this section shall be deducted from the state aid that would otherwise be paid to the district in the current fiscal year.



Sec. 14.17.510. - Determination of full and true value by Department of Commerce, Community, and Economic Development.

(a) To determine the amount of required local contribution under AS 14.17.410(b)(2) and to aid the department and the legislature in planning, the Department of Commerce, Community, and Economic Development, in consultation with the assessor for each district in a city or borough, shall determine the full and true value of the taxable real and personal property in each district in a city or borough. If there is no local assessor or current local assessment for a city or borough school district, then the Department of Commerce, Community, and Economic Development shall make the determination of full and true value from information available. In making the determination, the Department of Commerce, Community, and Economic Development shall be guided by AS 29.45.110 . The determination of full and true value shall be made by October 1 and sent by certified mail, return receipt requested, on or before that date to the president of the school board in each city or borough school district. Duplicate copies shall be sent to the commissioner. The governing body of a city or borough that is a school district may obtain judicial review of the determination. The superior court may modify the determination of the Department of Commerce, Community, and Economic Development only upon a finding of abuse of discretion or upon a finding that there is no substantial evidence to support the determination.

(b) Motor vehicles subject to the motor vehicle registration tax under AS 28.10.431 shall be treated as taxable property under this section.

(c) Notwithstanding AS 14.17.410 (b)(2) and the other provisions of this section, if the assessed value in a city or borough school district determined under (a) of this section increases from the base year, only 50 percent of the annual increase in assessed value may be included in determining the assessed value in a city or borough school district under (a) of this section. The limitation on the increase in assessed value in this subsection applies only to a determination of assessed value for purposes of calculating the required contribution of a city or borough school district under AS 14.17.410 (b)(2) and 14.17.490(b). In this subsection, the base year is 1999.



Sec. 14.17.520. - Minimum expenditure for instruction.

(a) A district shall budget for and spend a minimum of 70 percent of its school operating expenditures in each fiscal year on the instructional component of the district budget.

(b) The commissioner shall reject a district budget that does not comply with (a) of this section and, unless a waiver has been granted by the board under (d) of this section, shall withhold payments of state aid from that district, beginning with the payment for the second full month after rejection and continuing until the school board of the district revises the district budget to comply with (a) of this section.

(c) The commissioner shall review the annual audit of each district for compliance with the expenditure requirements of (a) of this section. If the commissioner determines that a district does not meet those requirements, the commissioner shall advise the district of the determination, calculate the amount of the deficiency, and deduct that amount from state aid paid to the district for the current fiscal year. A deduction in state aid required under this subsection begins with the payment for the second full month after the determination, unless a waiver has been granted by the board under (d) of this section.

(d) A district that has been determined by the commissioner to be out of compliance with the requirements of this section may, within 20 days of the commissioner's determination, request a waiver by the board of the imposition by the commissioner of any reduction in state aid payments under (b) or (c) of this section. The request must be in writing and must include an analysis of the reasons and causes for the district's inability to comply with the requirements of this section. The board may grant the waiver if the board determines that the district's failure to meet the expenditure requirements of this section was due to circumstances beyond the control of the district. The request must also be submitted to the Legislative Budget and Audit Committee, which shall review the district's request and forward the committee's recommendations on it to the board.

(e) The commissioner shall submit an annual report on actions taken by the commissioner or the board under this section to the Legislative Budget and Audit Committee by April 15 of each year.

(f) In this section, "instructional component" includes expenditures for teachers and for pupil support services.






Article 03 - PROCEDURE FOR PAYMENTS OF STATE AID

Sec. 14.17.600. - Student counting periods.

(a) Within two weeks after the end of the 20-school-day period ending the fourth Friday in October, each district shall transmit a report to the department that, under regulations adopted by the department, reports its ADM for that counting period and other student count information that will aid the department in making a determination of its state aid under the public school funding program. For centralized correspondence study, the October report shall be based on the period from July 1 through the fourth Friday in October. The department may make necessary corrections in the report submitted and shall notify the district of changes made. The commissioner shall notify the governor of additional appropriations the commissioner estimates to be necessary to fully finance the public school funding program for the current fiscal year.

(b) Upon written request and for good cause shown, the commissioner may permit a district to use a 20-school-day counting period other than the period set out in (a) of this section. However, a counting period approved under this subsection must be 20 consecutive school days unless one or more alternate counting periods are necessary to permit a district to implement flexible scheduling that meets the district's needs and goals without jeopardizing the state aid for which the district would ordinarily be eligible under this chapter.



Sec. 14.17.610. - Distribution of state aid.

(a) The department shall determine the state aid for each school district in a fiscal year on the basis of the district's student count data reported under AS 14.17.600 . On or before the 15th day of each of the first nine months of each fiscal year, one-twelfth of each district's state aid shall be distributed on the basis of the data reported for the preceding fiscal year. On or before the 15th day of each of the last three months of each fiscal year, one-third of the balance of each district's state aid shall be distributed, after the balance has been recomputed on the basis of student count and other data reported for the current fiscal year.

(b) Distribution of state aid under (a) of this section shall be made as required under AS 14.17.410 . If a district receives more state aid than it is entitled to receive under this chapter, the district shall immediately remit the amount of overpayment to the commissioner, to be returned to the public education fund. The department may make adjustments to a district's state aid to correct underpayments made in previous fiscal years.

(c) Upon an adequate showing of a cash flow shortfall of a district, and in the discretion of the commissioner, the department may make advance payments to a district. The total of advance payments may not exceed the amount of state aid for which the district is eligible for the fiscal year.






Article 04 - GENERAL PROVISIONS

Sec. 14.17.900. - Construction and implementation of chapter.

(a) This chapter does not create a debt of the state. Each district shall establish, maintain, and operate under a balanced budget. The state is not responsible for the debts of a school district.

(b) Money to carry out the provisions of this chapter may be appropriated annually by the legislature into the public education fund. If the amount appropriated to the fund for the purposes of this chapter is insufficient to meet the allocations authorized under AS 14.17.400 - 14.17.470 for a fiscal year, state aid shall be reduced according to AS 14.17.400 (b).



Sec. 14.17.905. - Facilities constituting a school.

(a) For purposes of this chapter, the determination of the number of schools in a district is subject to the following:

(1) a community with an ADM of at least 10, but not more than 100, shall be counted as one school;

(2) a community with an ADM of at least 101, but not more than 425, shall be counted as

(A) one elementary school, which includes those students in grades kindergarten through six; and

(B) one secondary school, which includes students in grades seven through 12;

(3) in a community with an ADM of greater than 425, each facility that is administered as a separate school shall be counted as one school, except that each alternative school with an ADM of less than 200 shall be counted as a part of the school in the district with the highest ADM.

(b) Notwithstanding (a)(3) of this section, a charter school shall be counted as a separate school if the charter school has an ADM of at least 150 students.



Sec. 14.17.910. - Restrictions governing receipt and expenditure of district money.

(a) Each district shall maintain complete financial records of the receipt and disbursement of state aid, money acquired from local effort, and other money received or held by the district. The records must be in the form required by the department and are subject to audit by the department at a time and place designated by the department.

(b) State aid provided under this chapter is for general operational purposes of the district. All district money, including state aid, shall be received, held, allocated, and expended by the district under applicable local law and state and federal constitutional provisions, statutes, and regulations, including those related to ethical standards and accounting principles.



Sec. 14.17.920. - Regulations.

The department shall adopt regulations necessary to implement this chapter.



Sec. 14.17.990. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "ADM or average daily membership" means the aggregate number of full-time equivalent students enrolled in a school district during the student count period for which a determination is being made, divided by the actual number of days that school is in session for the student count period for which the determination is being made;

(2) "district" means a city or borough school district or a regional educational attendance area;

(3) "district adjusted ADM" means the number resulting from the calculations under AS 14.17.410 (b)(1);

(4) "district ADM" means the sum of the ADMs in a district;

(5) "eligible federal impact aid" means the amount of federal impact aid received by a district as of March 1 of the fiscal year as a result of an application submitted in the preceding fiscal year, including advance payments and adjustments received since March 1 of the preceding fiscal year from prior year applications, under 20 U.S.C. 7701 - 7714, except payments received under 20 U.S.C. 7703(f)(2)(B), to the extent the state may consider that aid as local resources under federal law;

(6) "local contribution" means appropriations and the value of in-kind services made by a district;

(7) "taxable real and personal property" means all real and personal property taxable under the laws of the state.









Chapter 14.18. - PROHIBITION AGAINST DISCRIMINATION BASED ON SEX OR RACE IN PUBLIC EDUCATION

Sec. 14.18.010. - Discrimination based on sex and race prohibited.

Recognizing the benefit to the state and nation of equal educational opportunities for all students, and equal employment opportunity for public education employees, discrimination on the basis of sex against an employee or a student in public education in Alaska and discrimination against an employee on the basis of race violate art. I, Sec. 3 of the Alaska Constitution and are prohibited. A person in the state may not on the basis of sex be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any education program or activity receiving federal or state financial assistance.



Sec. 14.18.020. - Discrimination in employment prohibited.

The board, the Board of Regents, and each school board in the state shall

(1) allow no difference in conditions of employment, including but not limited to hiring practices, credential requirements, leaves of absence, hours of employment, pay, employee benefits, and assignment of instructional and noninstructional duties on the basis of sex or race; and

(2) provide the same opportunities for advancement to males and females.



Sec. 14.18.030. - Discrimination in counseling and guidance services prohibited.

Guidance and counseling services in public education are available to students equally and shall stress access to career and vocational opportunities to students without regard to sex.



Sec. 14.18.040. - Discrimination in recreational and athletic activities prohibited.

(a) Equal opportunity for both sexes in athletics and in recreation shall be provided in a manner that is commensurate with the general interests of the members of each sex. Separate school-sponsored teams may be provided for each sex. A school that sponsors separate teams in a particular sport shall provide equipment and supplies, services, and opportunities, including use of courts, gymnasiums, and pools, to both teams with no disparities based on sex. A school that provides showers, toilets, or training-room facilities for athletic or recreational purposes shall provide comparable facilities for both sexes, either through the use of separate facilities or by scheduling separate use by each sex.

(b) A school shall divide available evening time for athletic events fairly between events for each sex.

(c) The board and the Board of Regents of the University of Alaska shall adopt procedures to determine on an annual basis student interest in male and female participation in specific sports, athletics, and recreation.



Sec. 14.18.050. - Discrimination in course offerings prohibited.

(a) Except as provided in (b) this section, all public education classes are available to all students without regard to sex, and curriculum requirements may not be differentiated on the basis of sex.

(b) Separation of the sexes is permitted during sex education programs and during participation in physical education activities if the purpose of the activity involves bodily contact.



Sec. 14.18.060. - Discrimination in textbooks and instructional materials prohibited.

(a) School boards shall have textbooks and instructional materials reviewed for evidence of sex bias in accordance with AS 14.08.111 (9) and AS 14.14.090 (7). School boards shall use educationally sound, unbiased texts and other instructional materials as they become available. Nothing in this section prohibits use of literary works.

(b) The board shall establish by regulation standards for nondiscriminatory textbooks and educational materials. Each school board shall provide training for all its certificated personnel in the identification and recognition of sex-biased materials.

(c) The Board of Regents shall establish and implement a policy under AS 14.40.170 (b) for the guidance of officers and employees of the university on the selection of nondiscriminatory textbooks and educational materials.



Sec. 14.18.070. - Affirmative action.

The board shall establish procedures for affirmative action programs covering both equal employment and equal educational opportunity to be implemented by all school districts and regional educational attendance areas determined by the board not to be in compliance with this chapter.



Sec. 14.18.080. - Implementation.

(a) The board shall adopt regulations under AS 44.62 (Administrative Procedure Act) to implement this chapter.

(b) The Board of Regents shall adopt rules under AS 14.40.170 (b)(1) to implement this chapter.



Sec. 14.18.090. - Enforcement by board of education and early development.

(a) The board shall enforce compliance by school districts and regional educational attendance areas with the provisions of this chapter and the regulations and procedures adopted under it by appropriate order made in accordance with AS 44.62. After a hearing conducted by the office of administrative hearings (AS 44.64.010 ) and a finding by the board that a district or a regional educational attendance area is not in compliance with this chapter and is not actively working to come into compliance, the board shall institute appropriate proceedings to abate the practices found by the board to be a violation of this chapter.

(b) After a finding by the board that a district or regional educational attendance area has not complied with AS 14.18.020 - 14.18.070, and that the measures taken under (a) of this section have been ineffective, the board shall withhold state funds in accordance with AS 14.07.070 .



Sec. 14.18.100. - Remedies.

(a) A person aggrieved by a violation of this chapter or of a regulation or procedure adopted under this chapter as to primary or secondary education may file a complaint with the board and has an independent right of action in superior court for civil damages and for such equitable relief as the court may determine.

(b) A person aggrieved by a violation of this chapter or of a regulation or procedure adopted under this chapter as to postsecondary education has an independent right of action in superior court for civil damages and for such equitable relief as the court may determine.



Sec. 14.18.110. - Effect of chapter.

This chapter is supplementary to and does not supersede existing laws relating to unlawful discrimination based on sex or race.






Chapter 14.20. - TEACHERS AND SCHOOL PERSONNEL

Article 01 - TEACHER CERTIFICATION

Sec. 14.20.010. - Teacher certificate required.

A person may not be employed as a teacher in the public schools of the state unless that person possesses a valid teacher certificate except that a person who has made application to the department for a teacher certificate, including a preliminary teacher certificate under AS 14.20.015, or renewal of a teacher certificate that has not been acted upon by the department may be employed as a teacher in the public schools of the state until the department has taken action on the application, but in no case may employment without a certificate last longer than three months. A person who has made application for a certificate under this section may teach for an additional 60 days beyond three months without a certificate if the department grants a written extension. An extension may be granted under this section for not more than 60 days to the person solely due to delay in the department's receipt of criminal justice information under AS 12.62 or a national criminal history record check under AS 12.62.400 .



Sec. 14.20.015. - Recognition of certificates of out-of-state teachers.

(a) The department shall issue a preliminary teacher certificate to an out-of-state teacher who meets the requirements of this section. To be eligible for a preliminary teacher certificate, a person shall

(1) have received at least a baccalaureate degree from an institution of higher education accredited by a recognized regional accrediting association or approved by the commissioner;

(2) hold a valid teacher certificate issued by another state;

(3) have submitted fingerprints to the department to be used for a criminal history background check and been found by the department to be suitable for employment as a teacher under AS 14.20.020 (f);

(4) have paid the fee required by the department under AS 14.20.020(c).

(b) An out-of-state teacher who has been issued a preliminary teacher certificate under this section shall pass the competency examination designated by the board under AS 14.20.020 (i) within one year after the date the preliminary teacher certificate was issued. If the teacher does not pass the examination, the department shall immediately revoke the teacher's preliminary teacher certificate.

(c) The preliminary teacher certificate issued under this section must contain the same endorsements as those on the current valid teacher certificate issued by the other state.

(d) A teacher holding a preliminary teacher certificate issued under this section may be employed to provide instructional services for a school district or regional educational attendance area only if the teacher certificate issued by the other state is valid at the time the teacher commences to provide instructional services for the school district or regional educational attendance area.

(e) Employment under a preliminary teacher certificate shall be considered in determining whether a teacher qualifies for tenure under AS 14.20.150 . However, a teacher may not be granted tenure unless the teacher holds a teacher certificate issued under AS 14.20.020 .

(f) A preliminary teacher certificate and any endorsements issued under this section are valid for three years and may not be renewed. The department may not issue a provisional certificate or a temporary certificate to a teacher who has held a preliminary teacher certificate.



Sec. 14.20.017. - Grace period for issuance of regular teacher certificates to previously certificated teachers.

(a) The department shall issue a teacher certificate as described in AS 14.20.020 , subject to revocation, to a teacher who meets the requirements of this section. To be eligible for a revocable teacher certificate under this section, a person shall

(1) have held a valid teacher certificate issued under AS 14.20.020 that expired more than 12 months before the teacher applied for a certificate under this section;

(2) have paid the fee required by the department under AS 14.20.020(c).

(b) A revocable teacher certificate issued under this section is valid for one year, during which the teacher shall complete any requirements for the issuance of a regular teacher certificate under AS 14.20.020 that the teacher has not already met. The department shall expedite the procedures required of teachers holding revocable teacher certificates who are seeking certification under AS 14.20.020 .

(c) A teacher holding a revocable teacher certificate under this section who previously passed the competency examination designated by the board under AS 14.20.020 (i) is not required to retake the examination before being eligible for a regular certificate under AS 14.20.020. A teacher holding a revocable teacher certificate who did not previously take or pass the competency examination shall take and pass the examination within one year after the date the revocable teacher certificate was issued. If the teacher does not pass the examination, the department shall immediately revoke the revocable teacher certificate.

(d) A teacher holding a revocable teacher certificate under this section may not receive a teacher certificate issued under AS 14.20.020 until the teacher submits fingerprints to the department to be used for a criminal history background check and the teacher has been found by the department to be suitable for employment as a teacher under AS 14.20.020(f).

(e) The revocable teacher certificate issued under this section must contain the same endorsements as those on the teacher's expired teacher certificate.

(f) Employment on the basis of a revocable teacher certificate issued under this section shall be considered in determining whether a teacher qualifies for tenure under AS 14.20.150 .

(g) A revocable teacher certificate and any endorsements issued under this section are valid for one year and may not be renewed under this section. The department may not issue a provisional certificate or a temporary certificate to a teacher who has held a teacher certificate issued under this section.



Sec. 14.20.020. - Requirements for issuance of certificate; fingerprints.

(a) Except as provided in (f) of this section, the department shall issue a teacher certificate to every person who meets the requirements in (b), (c), and (h) of this section.

(b) A person is not eligible for a teacher certificate unless that person has received at least a baccalaureate degree from an institution of higher education accredited by a recognized regional accrediting association or approved by the commissioner and, if applicable, has passed the examination or examinations required by (i) of this section. However, this subsection is not applicable to

(1) persons employed in the state public school system on September 1, 1962;

(2) persons issued an emergency certificate during a situation that, in the judgment of the commissioner, requires the temporary issuance of a certificate to a person not otherwise qualified.

(c) The board may establish by regulation additional requirements for the issuance of certificates. The board shall require teachers to submit fingerprints and the fees required by the Department of Public Safety under AS 12.62.160 for criminal justice information and a national criminal history record check. The board shall submit the fingerprints and fees to the Department of Public Safety for a report of criminal justice information under AS 12.62 and a national criminal history record check under AS 12.62.400 . The department shall establish by regulation the fees to be charged for each certificate and for other charges assessed against teachers as part of certification. In establishing the fees to be charged, the department shall establish the fee levels so that the total amount of the fees collected relating to the certification of teachers approximately equals, when added to the other fees collected from teachers, the actual regulatory costs for certifying and disciplining teachers in the state. The department shall annually review each fee level to determine whether the regulatory costs are approximately equal to fee collections. If the review indicates that fee collections and regulatory costs are not approximately equal, the department shall calculate fee adjustments to the fees for certification of teachers and adopt regulations under this subsection to implement the adjustments. In January of each year, the department shall report on all fee levels and revisions for the previous year under this subsection to the office of management and budget. The department shall consider the board's recommendations concerning the fee levels and regulatory costs before revising fee schedules to comply with this subsection. In this subsection, "regulatory costs" means costs of the department that are attributable to regulation of the teaching profession, including the portion of the expenses of the board that are attributable to the regulation of the teaching profession and the expenses of the Professional Teaching Practices Commission.

(d) The board may by regulation establish various classes of certificates.

(e) The annual estimated balance in the account maintained by the commissioner of administration under AS 37.05.142 may be used by the legislature to make appropriations to the department to carry out the purposes of this section and to support the activities of the Professional Teaching Practices Commission under AS 14.20.460 , 14.20.470, and 14.20.500.

(f) The department may not issue a teacher certificate to a person who has been convicted of a crime, or an attempt, solicitation, or conspiracy to commit a crime, involving a minor under AS 11.41.410 - 11.41.460 or a law or ordinance in another jurisdiction with elements similar to an offense described in this subsection.

(g) The department shall issue a teacher certificate to a person who possessed a valid Alaska teacher certificate upon retirement. A teacher certificate issued under this subsection is valid for the life of the retired teacher and qualifies the holder as a substitute teacher in the state.

(h) A person is not eligible for a teacher certificate unless the person has completed three semester hours in Alaska studies and three semester hours in multicultural education or cross-cultural communications. However, the commissioner may issue a provisional certificate, valid for no longer than two years, to an applicant who has not completed the semester hours required under this subsection at the time of application.

(i) Beginning on July 1, 1998, a person is not eligible for an initial regular teacher certificate unless the person has taken and successfully completed a competency examination or examinations designated, at the time the person took the test, by the board. The board shall review nationally recognized examinations that are designed to test the competency of new teachers and shall designate those examinations that it finds adequately test the skills and abilities of new teachers. For each examination designated under this subsection, the board shall establish the minimum acceptable level of performance.

(j) Whenever required by a provision of this chapter to submit fingerprints to use for a criminal background check for the purpose of determining a person's suitability for employment as a teacher, the department shall accept a name-based criminal history background check on a person from the agency performing the background check if the

(1) person cannot submit legible fingerprint cards due to a permanent disability that precludes the person's ability to submit fingerprints; or

(2) agency informs the department that its examination of at least two separate sets of fingerprint cards shows that the person's fingerprints are illegible due to a permanent skin condition.



Sec. 14.20.022. - Subject-matter expert limited teacher certificate.

(a) Notwithstanding AS 14.20.020 , a person may be issued a subject-matter expert limited teacher certificate, valid only in the subject-matter in which the person has expertise, upon compliance with the requirements of this section. A subject-matter expert teacher may only be employed to teach subjects in which the person has satisfied the education or experience requirements set out in (b)(1) of this section.

(b) To be eligible for a subject-matter expert limited teacher certificate, a person shall

(1) hold at least a baccalaureate degree from an institution of higher education accredited by a recognized regional or national accrediting association or approved by the commissioner and

(A) have majored or minored in the subject that the person will be teaching; or

(B) have at least five years experience in the subject matter that the person will be teaching;

(2) have submitted fingerprints and the fees required by the Department of Public Safety under AS 12.62.160 for criminal justice information and a national criminal history record check to the department; the department must have submitted the fingerprints and fees to the Department of Public Safety for a report of criminal justice information under AS 12.62 and a national criminal history record check under AS 12.62.400 and the person must have been found by the department to be suitable for employment as a teacher under AS 14.20.020(f); and

(3) be currently enrolled in an approved post-baccalaureate teacher education program at a regionally accredited institution meeting the requirements of AS 14.20.020 (b) that provides for completion of the regular teacher certificate education requirements within two years after receipt of a subject-matter expert limited teacher certificate under this section.

(c) Before a school district or regional educational attendance area determines whether to hire a person as a subject-matter expert teacher under this section, the school district or regional educational attendance area shall administer a competency examination.

(d) A subject-matter expert limited teacher certificate is valid for one school year and may be renewed for one additional school year upon a showing of substantial progress towards completion of the teacher education program required under (b)(3) of this section.

(e) A school district or regional educational attendance area that employs a subject-matter expert teacher shall provide a mentor who is an experienced teacher for the subject-matter expert teacher for at least the first year of the subject-matter expert teacher's employment in the school district or regional educational attendance area.

(f) A person employed as a subject-matter expert teacher under this section is considered a certificated employee for purposes of AS 14.25 (teachers' retirement system). Employment as a subject-matter expert teacher under this section counts as employment for purposes of acquiring tenure under AS 14.20.150 ; however, a person holding a subject-matter expert limited teacher certificate under this section is not entitled to tenure until the person receives a teacher certificate under AS 14.20.020 .

(g) The department shall adopt regulations necessary to implement this section.

(h) In this section, "subject-matter expert teacher" is a teacher qualified to teach under (b) of this section.



Sec. 14.20.025. - Limited teacher certificates.

Notwithstanding AS 14.20.020 (b), a person may be issued a limited certificate, valid only in the area of expertise for which it is issued, to teach Alaska Native language or culture, military science, or a vocational or technical course for which the board determines by regulation that baccalaureate degree training is not sufficiently available. A limited certificate may be issued under this section only if the school board of the district or regional educational attendance area in which the person will be teaching has requested its issuance. A person who applies for a limited certificate shall demonstrate, as required by regulations adopted by the board, instructional skills and subject matter expertise sufficient to ensure the public that the person is competent as a teacher. The board may require a person issued a limited certificate to undertake academic training as may be required by the board by regulation and make satisfactory progress in the academic training.



Sec. 14.20.027. - Reporting of and access to social security numbers.

Notwithstanding AS 14.20.010 - 14.20.040, the department may not issue a teacher certificate under AS 14.20.020 or a limited teacher certificate under AS 14.20.025 unless the applicant has supplied the department with the applicant's social security number. Upon request, the department shall provide the social security number to the child support services agency created in AS 25.27.010 , or the child support enforcement agency of another state, for child support purposes authorized under law.



Sec. 14.20.030. - Causes for revocation and suspension.

(a) The commissioner or the Professional Teaching Practices Commission may revoke or suspend a certificate only for the following reasons:

(1) incompetency, which is defined as the inability or the unintentional or intentional failure to perform the teacher's customary teaching duties in a satisfactory manner;

(2) immorality, which is defined as the commission of an act which, under the laws of the state, constitutes a crime involving moral turpitude;

(3) substantial noncompliance with the school laws of the state or the regulations of the department; or

(4) upon a determination by the Professional Teaching Practices Commission that there has been a violation of ethical or professional standards or contractual obligations.

(b) The commissioner or the Professional Teaching Practices Commission shall revoke for life the certificate of a person who has been convicted of a crime, or an attempt, solicitation, or conspiracy to commit a crime, involving a minor under AS 11.41.410 - 11.41.460 or a law or ordinance in another jurisdiction with elements similar to an offense described in this subsection.

(c) The commissioner or the Professional Teaching Practices Commission shall request the chief administrative law judge (AS 44.64.020 ), to appoint an administrative law judge employed by the office of administrative hearings to preside at a hearing conducted under this section. AS 44.64.060 and 44.64.070 do not apply to the hearing.



Sec. 14.20.035. - Evaluation of training and experience.

In evaluating an applicant for a position in a district or regional educational attendance area, a district or regional educational attendance area shall give preference to those applicants who demonstrate training or experience that establishes that the applicant is likely to be sensitive to the traditions and culture of the cultural backgrounds represented in the student population.



Sec. 14.20.040. - Applicability of the Administrative Procedure Act.

AS 44.62 (Administrative Procedure Act) applies to all proceedings under AS 14.20.030 , and revocations and suspensions are final and reviewable in accordance with AS 44.62.560 - 44.62.570.



Sec. 14.20.090. - Revocation of certificates. [Repealed, Sec. 59 ch 98 SLA 1966].

Repealed or Renumbered






Article 02 - EMPLOYMENT AND TENURE

Sec. 14.20.095. - Right to comment and criticize not to be restricted.

A bylaw or regulation of the commissioner, a school board, or local school administrator may not restrict or modify the right of a teacher to engage in comment and criticism outside school hours, regarding school personnel, members of the governing body of any school or school district, any other public official, or any school employee, to the same extent that any private individual may exercise the right.



Sec. 14.20.097. - Duty-free time.

Each governing body shall allow its teachers in school facilities with four or more teachers a daily duty-free mealtime of at least 30 minutes reasonably scheduled during the middle of the teacher's workday.



Sec. 14.20.100. - Unlawful to require statement of religious or political affiliation.

A school board, or a member of a school board, may not require or compel a person applying for the position of teacher in the public schools of the state to state a religious or political affiliation.



Sec. 14.20.110. - Penalty for violation of AS 14.20.100 .

A person violating AS 14.20.100 is punishable by a fine of not more than $100.



Sec. 14.20.120. - Statement of qualifications.

A statement of the qualifications of each teacher and superintendent employed by the state or a school district shall be filed with the commissioner. The statement must contain the credits earned in college, normal school, or university, and the number of years of teaching experience both in the state and elsewhere in the form and manner prescribed by the commissioner.



Sec. 14.20.130. - Employment of teachers and administrators.

An employer may, after January 1, issue contracts for the following school year to employees regularly qualified in accordance with the regulations of the department. The contract for a superintendent may be for more than one school year but may not exceed three consecutive school years.



Sec. 14.20.135. - Employment of retired teachers because of shortages.

(a) A school district or regional educational attendance area that has or anticipates having a shortage of teachers qualified to teach in a particular discipline or specialty may, by resolution, adopt a policy that permits the employment of retired teachers who are qualified to teach in the discipline or specialty in accordance with this section. The policy must describe the circumstances that constitute the shortage. If a shortage of teachers exists as described in the policy, the district or attendance area shall notify the administrator of the teachers' retirement system (AS 14.25) that it is hiring retired teachers under this section.

(b) A teacher who retired under AS 14.25.110 (a) and is subsequently reemployed under this section may, within 30 days after the date of reemployment, elect to continue receiving retirement benefit payments under AS 14.25 during the period of reemployment by filing a waiver of coverage as set out in AS 14.25.043 (b).

(c) A school district or regional educational attendance area may not employ a teacher, principal, or administrator who participated in a retirement incentive program under ch. 26, SLA 1986; ch. 89, SLA 1989; ch. 65, SLA 1996; ch. 4, FSSLA 1996; or ch. 92, SLA 1997, under this section.

(d) A retired teacher employed under this section is not eligible to acquire, maintain, or reacquire tenure under AS 14.20.150 .

(e) If a school district or regional educational attendance area hires a retired teacher under this section and the retired teacher who has been rehired elects to continue receiving benefit payments during the period of reemployment under AS 14.25.043 (b), the employer of a retired teacher who has been rehired under this section shall provide health and medical benefits to the retired teacher who has been rehired. If the retired teacher has been rehired as a full-time teacher, the teacher's employer shall provide the same health and medical benefits to that teacher as the employer provides to other full-time teachers, and the teacher may not receive retirement medical benefits during the period of reemployment.



Sec. 14.20.140. - Notification of lay off or nonretention.

(a) If a teacher who has acquired tenure rights is to be laid off under AS 14.20.177 or is not to be retained for the following school year, the employer shall notify the teacher of the layoff or nonretention by writing, delivered before March 16, or by registered mail postmarked before March 16.

(b) If a teacher who has not acquired tenure rights is to be laid off under AS 14.20.177 or is not to be retained for the following school year the employer shall notify the teacher of the layoff or nonretention by writing delivered on or before the last day of the school term or by registered mail postmarked on or before the last day of the school term.

(c) Notwithstanding a teacher's right to continued employment under AS 39.20.500 - 39.20.550, a school district may notify a teacher of layoff or nonretention under this section for the following school year for a permissible reason.



Sec. 14.20.145. - Automatic reemployment.

If notification of nonretention or layoff is not given according to AS 14.20.140, a teacher is entitled to be reemployed in the same district for the following school year on the contract terms the teacher and the employer may agree upon, or, if no terms are agreed upon, the provisions of the previous contract are continued for the following school year, subject to AS 14.20.158 . Except as provided in AS 14.20.177(e), the right to automatic reemployment under this section expires if the teacher does not accept reemployment within 30 days after the date on which the teacher receives a contract of reemployment. A teacher who is on family leave under AS 39.20.500 - 39.20.550 must comply with the 30-day deadline in this section to retain the teacher's reemployment rights under this section.



Sec. 14.20.147. - Transfer or absorption of attendance area or federal agency school.

(a) When an attendance area is transferred from a currently operating district to, or absorbed into, a new or existing school district, the teachers for the attendance area also shall be transferred unless otherwise mutually agreed by the teacher or teachers and the chief school administrator of the new district if the district employs a chief school administrator. Accumulated or earned benefits, including seniority, salary level, tenure, leave, and retirement, accompany the teacher who is transferred.

(b) When a school operated by a federal agency is transferred to or absorbed into a new or existing school district, the teachers shall also be transferred if mutually agreed by the teacher or teachers and the school board of the new or existing district. A teacher transferred from a federal agency school that does not have an official salary schedule or teacher tenure in the same manner as a public school district in the state shall be placed on a position on the salary schedule of the absorbing district; the salary may not be less than the teacher would have received in the federal agency school. If the teacher taught three or more years in the federal agency school and, at the time of transfer, had a valid Alaska teaching certificate, that teacher shall be placed on tenure in the absorbing district.

(c) On the first day of service in the absorbing school district, a teacher transferred from a federal agency school shall be allowed the actual number of days of accumulated sick leave that the teacher has earned while teaching in the state. Consistent with the established district policy the absorbing district may allow credit for any other type of leave. Credit for retirement shall be allowed in accordance with AS 14.25.060 .



Sec. 14.20.148. - Intradistrict teacher reassignments.

When a teacher is involuntarily transferred or reassigned to a position for which the teacher is qualified, within the district, the teacher's moving expenses shall be paid unless the one-way driving distance is 20 miles or less from the teacher's present place of residence, or unless otherwise mutually agreed by the teacher and chief school administrator of the district if the district employs a chief school administrator.



Sec. 14.20.149. - Employee evaluation.

(a) A school board shall adopt by July 1, 1997, a certificated employee evaluation system for evaluation and improvement of the performance of the district's teachers and administrators. The evaluation system applies to all the district's certificated employees except the district's superintendent. A school board shall consider information from students, parents, community members, classroom teachers, affected collective bargaining units, and administrators in the design and periodic review of the district's certificated employee evaluation system. An evaluation of a certificated employee under this section must be based on observation of the employee in the employee's workplace.

(b) The certificated employee evaluation system must

(1) establish district performance standards for the district's teachers and administrators that are based on professional performance standards adopted by the department by regulation;

(2) require at least two observations for the evaluation of each nontenured teacher in the district each school year;

(3) require at least an annual evaluation of each tenured teacher in the district who met the district performance standards during the previous school year;

(4) permit the district to limit its evaluations of tenured teachers who have consistently exceeded the district performance standards to one evaluation every two school years;

(5) require the school district to perform an annual evaluation for each administrator;

(6) require the school district to prepare and implement a plan of improvement for a teacher or administrator whose performance did not meet the district performance standards, except if the teacher's or administrator's performance warrants immediate dismissal under AS 14.20.170(a); and

(7) provide an opportunity for students, parents, community members, teachers, and administrators to provide information on the performance of the teacher or administrator who is the subject of the evaluation to the evaluating administrator.

(c) A person may not conduct an evaluation under this section unless the person holds a type B certificate or is a site administrator under the supervision of a person with a type B certificate, is employed by the school district as an administrator, and has completed training in the use of the school district's teacher evaluation system.

(d) Once each school year, a school district shall offer in-service training to the certificated employees who are subject to the evaluation system. The training must address the procedures of the evaluation system, the standards that the district uses in evaluating the performance of teachers and administrators, and other information that the district considers helpful.

(e) A school district shall provide a tenured teacher whose performance, after evaluation, did not meet the district performance standards with a plan of improvement. The evaluating administrator shall consult with the tenured teacher in setting clear, specific performance expectations to be included in the plan of improvement. The plan of improvement must address ways in which the tenured teacher's performance can be improved and shall last for not less than 90 workdays and not more than 180 workdays unless the minimum time is shortened by agreement between the evaluating administrator and the teacher. The plan of improvement shall be based on the professional performance standards outlined in the locally adopted school district evaluation procedure. The school district must observe the teacher at least twice during the course of the plan. If, at the conclusion of the plan of improvement, the tenured teacher's performance again does not meet the district performance standards, the district may nonretain the teacher under AS 14.20.175 (b)(1).

(f) A school district may place an administrator who has previously acquired tenure, whose performance, including performance as an evaluator under the district's certificated employee evaluation system, does not meet the district performance standards on a plan of improvement. The plan must address ways in which the administrator's performance can be improved and shall last for not less than 90 workdays and not more than 210 workdays unless the minimum time is shortened by agreement between the evaluating administrator and the administrator being evaluated. The school district must observe the administrator being evaluated at least twice during the course of the plan. If, at the conclusion of the plan of improvement, the administrator's performance again does not meet the district performance standards, the district may terminate its employment contract with the administrator. This subsection does not restrict the right of a school district to reassign an administrator to a teaching position consistent with the terms of an applicable collective bargaining agreement.

(g) The department may request copies of each school district's certificated employee evaluation system and changes the district makes to the systems.

(h) Information provided to a school district under the school district's certificated employee evaluation system concerning the performance of an individual being evaluated under the system is not a public record and is not subject to disclosure under AS 40.25. However, the individual who is the subject of the evaluation is entitled to a copy of the information and may waive the confidentiality provisions of this subsection concerning the information.



Sec. 14.20.150. - Acquisition and reacquisition of tenure rights.

(a) Except as provided in (c) or (d) of this section, a teacher acquires tenure rights in a district when the teacher

(1) possesses a valid teaching certificate that authorizes the teacher to be employed as a certificated teacher or as an administrator under regulations adopted by the department;

(2) has been employed as a teacher in the same district continuously for three full school years;

(3) receives, in the third year of any three-year period of continuous employment with the district, an evaluation under the district's evaluation system stating that the teacher's performance meets the district performance standards; and

(4) on or before October 15 of the school year,

(A) accepts a contract for employment as a teacher in the district for a fourth consecutive school year; and

(B) performs a day of teaching services in the district during that school year.

(b) In this section, a full school year of employment means employment that begins on or before the first student count day required by the department in a school year or October 15, whichever occurs first, and continues through the remainder of the school year.

(c) A superintendent may not acquire or maintain tenure in a district.

(d) A teacher who has acquired tenure in a school district in the state and who loses tenure in the district because of a break in service may reacquire tenure in that school district under this subsection if the break in service was not the result of a dismissal under AS 14.20.170 or nonretention under AS 14.20.175 and did not last longer than one year. A break in service that begins on or after the last day of a school district's instructional days for a school year but before the first instructional day of the next school year will be considered to have lasted no longer than one year if the teacher is employed on the first instructional day of the school year that begins more than 12 but not more than 16 months after the beginning of the break in service. A previously tenured teacher reacquires tenure in the school district under this subsection when the teacher

(1) possesses a valid teaching certificate that authorizes the teacher to be employed as a certificated teacher or as an administrator under regulations adopted by the department;

(2) has been employed as a teacher in the district continuously for one full school year after a break in service that does not exceed the time limits set out in this subsection;

(3) receives, under the district's evaluation system, an acceptable evaluation from the district; and

(4) on or before October 15 of the school year,

(A) accepts a contract for employment as a teacher in the district for a second consecutive school year; and

(B) performs a day of teaching services in the district during that school year.

(e) Notwithstanding (a) of this section, a teacher who has acquired tenure in a school district who moves to a new school district acquires tenure in the new school district on the first instructional day of the third year of employment in the new school district if

(1) the teacher otherwise meets the qualifications for tenure set out in (a) of this section; and

(2) the break in service meets the requirements of (d) of this section.



Sec. 14.20.155. - Effect of tenure rights.

(a) Except as otherwise provided in this chapter, a teacher who has acquired tenure rights has the right to employment within the district during continuous service.

(b) A teacher who has acquired tenure rights may agree to a new contract at any time. However, if the teacher fails to agree to a new contract, the provisions of the previous contract are continued subject to AS 14.20.158 .



Sec. 14.20.158. - Continued contract provisions.

Continuation of the provisions of a teacher's contract under AS 14.20.145 or 14.20.155 does not

(1) affect the alteration of the teacher's salary in accordance with the salary schedule prescribed by state law, or in accordance with a local salary schedule applicable to all teachers in the district and adopted by bylaws;

(2) limit the right of the employer to assign the teacher to any teaching, administrative, or counseling position for which the teacher is qualified; or

(3) limit the right of the employer to assign the teacher, as is reasonably necessary, to any school in the district.



Sec. 14.20.160. - Loss of tenure rights.

Tenure rights are lost when the teacher's employment in the district is interrupted or terminated. However, a teacher on layoff status does not lose tenure rights during the period of layoff except as provided under AS 14.20.177 .



Sec. 14.20.165. - Restoration of tenure rights.

A teacher who held tenure rights and who was retired due to disability under AS 14.25.130 , but whose disability (1) has been removed, and the removal of that disability is certified by a competent physician following a physical or mental examination, or (2) has been compensated for by rehabilitation or other appropriate restorative education or training, and that rehabilitation or restoration to health has been certified by the division of vocational rehabilitation of the Department of Labor and Workforce Development, shall be restored to full tenure rights in the district from which the teacher was retired, at such time as an opening for which the teacher is qualified becomes available.



Sec. 14.20.170. - Dismissal.

(a) A teacher, including a teacher who has acquired tenure rights, may be dismissed at any time only for the following causes:

(1) incompetency, which is defined as the inability or the unintentional or intentional failure to perform the teacher's customary teaching duties in a satisfactory manner;

(2) immorality, which is defined as the commission of an act that, under the laws of the state, constitutes a crime involving moral turpitude; or

(3) substantial noncompliance with the school laws of the state, the regulations or bylaws of the department, the bylaws of the district, or the written rules of the superintendent.

(b) A teacher may be suspended temporarily with regular compensation during a period of investigation to determine whether or not cause exists for the issuance of a notification of dismissal according to AS 14.20.180.

(c) A teacher who is dismissed under this section is not entitled to a plan of improvement under AS 14.20.149 .



Sec. 14.20.175. - Nonretention.

(a) A teacher who has not acquired tenure rights is subject to nonretention for the school year following the expiration of the teacher's contract for any cause that the employer determines to be adequate. However, at the teacher's request, the teacher is entitled to a written statement of the cause for nonretention. The boards of city and borough school districts and regional educational attendance areas shall provide by regulation or bylaw a procedure under which a nonretained teacher may request and receive an informal hearing by the board.

(b) A teacher who has acquired tenure rights is subject to nonretention for the following school year only for the following causes:

(1) the school district demonstrates that

(A) the district has fully complied with the requirements of AS 14.20.149 with respect to the tenured teacher;

(B) the teacher's performance, after completion of the plan of improvement, failed to meet the performance objectives set out in the plan; and

(C) the evaluation of the teacher established that the teacher does not meet the district performance standards;

(2) immorality, which is defined as the commission of an act that, under the laws of the state, constitutes a crime involving moral turpitude; or

(3) substantial noncompliance with the school laws of the state, the regulations or bylaws of the department, the bylaws of the district, or the written rules of the superintendent;

(4) [Repealed, Sec. 9 ch 31 SLA 1996].



Sec. 14.20.177. - Reductions in force.

(a) A school district may implement a layoff plan under this section if it is necessary for the district to reduce the number of tenured teachers because

(1) school attendance in the district has decreased; or

(2) the basic need of the school district determined under AS 14.17.410(b)(1) decreases by three percent or more from the previous year.

(b) Before a school district lays off any tenured teacher, the school board shall adopt a layoff plan. The plan must identify academic and other programs that the district intends to maintain in implementing the layoff plan. The plan must also include procedures for layoff and recall of tenured teachers consistent with this section.

(c) Except as provided in this subsection, a school district may place a tenured teacher on layoff status only after the district has given notice of nonretention to all nontenured teachers. However, a school district may retain a nontenured teacher and place on layoff status a tenured teacher if there is no tenured teacher in the district who is qualified to replace the nontenured teacher. The school district shall comply with the notice requirements set out in AS 14.20.140 in placing a tenured or nontenured teacher on layoff status.

(d) For purposes of this section, a tenured teacher is considered qualified for a position if the position is in

(1) grades K - 8 and the teacher has an elementary endorsement;

(2) an established middle school and the teacher has

(A) an elementary endorsement;

(B) a middle school endorsement; or

(C) a secondary certificate with a subject area endorsement in the area of assignment in which the teacher filling the position will spend at least 40 percent of the teacher's time or the teacher has, within the five years immediately preceding the last date on which the teacher performed teaching services in the district before being laid off, received an evaluation stating that the teacher's performance in the subject or subjects meets the district performance standards; or

(3) grades 9 - 12 and the teacher has an endorsement for each subject area in which the teacher filling the position will spend at least 40 percent of the teacher's time or the teacher has, within the five years immediately preceding the last date on which the teacher performed teaching services in the district before being laid off, received an evaluation stating that the teacher's performance in the subject or subjects meets the district performance standards.

(e) For a period of three years after layoff, a teacher is on layoff status and is entitled to a hiring preference in the district where the teacher had been employed. The hiring preference applies only to vacant teaching positions for which the teacher is qualified. If a teacher is offered a teaching position under this subsection and the teacher declines the offer or fails to accept it within 30 days, the teacher is no longer considered to be on layoff status and is no longer entitled to a hiring preference under this section unless the teacher declines the offer because the teacher is contractually obligated to provide professional services to another private or public educational program.

(f) Notwithstanding any provision of AS 23.40, the terms of a collective bargaining agreement entered into between a school district and a bargaining organization representing teachers on or after August 16, 1996, may not be in conflict with the provisions of this section.

(g) A teacher on layoff status is not entitled to be reemployed under AS 14.20.145 and does not accrue leave. However, layoff status does not constitute a break in service for retaining tenure rights and accrued sick leave.

(h) In this section, "school district" or "district" means a city or borough school district or a regional educational attendance area.



Sec. 14.20.180. - Procedures upon notice of dismissal or nonretention.

(a) Before a teacher is dismissed, the employer shall give the teacher written notice of the proposed dismissal and a pretermination hearing. A pretermination hearing under this section must comport with the minimum requirements of due process, including an explanation of the employer's evidence and basis for the proposed dismissal and an opportunity for the teacher to respond. If, following a pretermination hearing, an employer determines that dismissal is appropriate, the employer shall provide written notice, including a statement of cause and a complete bill of particulars, of the decision. The dismissal is effective when the notice is delivered to the teacher.

(b) An employer that has decided to nonretain a tenured teacher shall provide the teacher with written notice, including a statement of cause and a complete bill of particulars. The notice must comply with AS 14.20.140(a).

(c) Within 15 days after receipt of a decision of dismissal under (a) of this section or nonretention under (b) of this section, a teacher may notify the employer in writing that the teacher is requesting a hearing before the school board under (d) of this section or that the teacher is invoking the grievance procedures under (e) of this section.

(d) Upon receipt of a request for a hearing, the employer shall immediately schedule a hearing and notify the teacher in writing of the date, time, and place of the hearing. The teacher may elect to have either a public or a private hearing, and to have the hearing under oath or affirmation. The parties have a right to be represented by counsel and to cross-examine witnesses. The teacher has the right to subpoena a person who has made statements that are used as a basis for the employer's decision to dismiss or nonretain. A written transcript, tape, or similar recording of the proceedings shall be kept. A copy of the recording shall be furnished to the teacher, for cost, upon request of the teacher. A decision of the school board requires a majority vote of the membership, by roll call. The board's decision shall be in writing and must contain specific findings of fact and conclusions of law. A copy of the decision shall be furnished to the teacher within 10 days after the date of the decision. If the school board sustains the dismissal or nonretention, the teacher may appeal the decision to the superior court for judicial review based on the administrative record.

(e) Upon receipt of a notice invoking the grievance procedures, the school board shall immediately schedule an informal hearing and notify the teacher in writing of the date, time, and place of the hearing. The hearing is for the purpose of reviewing the statement of cause and bill of particulars and not for the purpose of taking evidence. The teacher may choose whether the informal hearing is held in public or in private. A decision of the school board requires a majority vote of the membership, by roll call. The board's decision shall be in writing. The board shall promptly furnish a copy of the decision to the teacher. If the board sustains the dismissal or nonretention, the teacher may, within 15 days after receipt of the decision, give written notice to the school board and submit the matter to arbitration under the rules of the American Arbitration Association. The decision of the arbitrator is final and binding on the school board, the teacher, and the bargaining organization representing the teacher, if any. If the school board and the teacher agree, they may waive the informal hearing under this subsection and submit the matter directly to arbitration.



Sec. 14.20.185. - 14.20.200 - l Procedure and hearing; appeals. [Repealed, Sec. 59 ch 98 SLA 1966].

Repealed or Renumbered



Sec. 14.20.205. - Judicial review. [Repealed, Sec. 14 ch 31 SLA 1996].

Repealed or Renumbered



Sec. 14.20.207. - [Renumbered as AS 14.20.215 ].

Repealed or Renumbered



Sec. 14.20.210. - Authority of school board or department to adopt bylaws.

A school board or the department may adopt teacher tenure bylaws not in conflict with the regulations of the department or state law.



Sec. 14.20.215. - Definitions.

In AS 14.20.010 - 14.20.215

(1) "continuous employment" means employment that is without interruption except for temporary absences approved by the employer or its designee, or except for the interval between consecutive school terms if the teacher is employed only for the months of the school term;

(2) "dismissal" means termination by the employer of the contract services of the teacher during the time a teacher's contract is in force, and termination of the right to the balance of the compensation due the teacher under the contract;

(3) "district performance standards" means evaluation criteria for the district's teachers and administrators that are adopted by a school district under AS 14.20.149 and that are based on the professional performance standards adopted by the department.

(4) "employer" means the school board or superintendent that appoints the teacher;

(5) "nonretention" means the election by an employer not to reemploy a teacher for the school year or school term immediately following the expiration of the teacher's current contract;

(6) "school year" includes "school term" if the teacher is employed only for the period of the school term;

(7) "teacher" means an individual who, for compensation, has primary responsibility to plan, instruct, and evaluate learning of elementary or secondary school students in the classroom or an equivalent setting and also includes individuals holding other positions as determined by the department by regulation;

(8) "unconditional discharge" has the meaning given in AS 12.55.185 .






Article 03 - SALARY SCALES

Sec. 14.20.220. - School experience for salary scales.

(a) [Repealed, Sec. 52 ch 6 SLA 1984].

(b) [Repealed, Sec. 52 ch 6 SLA 1984].

(c) [Repealed, Sec. 52 ch 6 SLA 1984].

(d) [Repealed, Sec. 35 ch 46 SLA 1970].

(e) For teachers holding bachelors' degrees, not more than six years of school experience outside the state may be substituted for a like period of school experience in the state when a teacher's position on the salary scale is established, and, for teachers holding masters' degrees, not more than eight years of school experience outside the state may be substituted for a like period of school experience in the state when a teacher's position on the salary scale is established.

(f) [Repealed, Sec. 23 ch 37 SLA 1986].

(g) In this section "school experience" means a full-time elementary or secondary teacher in a public or nonpublic school as defined in AS 14.25.220.



Sec. 14.20.230. - Administrators' salaries. [Repealed, Sec. 52 ch 6 SLA 1984].

Sec. 14.20.230. Administrators' salaries. [Repealed, Sec. 52 ch 6 SLA 1984].

Repealed or Renumbered



Sec. 14.20.240. - 14.20.270 - l Salaries; reimbursement by state to school districts; limitation on higher salaries not prohibited; determination of number of teachers, superintendents, principals and vice principals for which district entitled to reimbursement. [Repealed, Sec. 6 ch 229 SLA 1970].

Repealed or Renumbered



Sec. 14.20.275. - Definitions. [Repealed, Sec. 52 ch 6 SLA 1984].

Repealed or Renumbered






Article 04 - SABBATICAL LEAVE

Sec. 14.20.280. - Basis of leave.

A teacher who has rendered active service for seven or more years in a district is eligible for sabbatical leave. Sabbatical leave may be taken for educational purposes only, and for not more than one school year.



Sec. 14.20.290. - Application.

A teacher who wishes to take sabbatical leave shall apply to the governing body of the school district. The teacher shall submit information showing qualifications for sabbatical leave and a plan for education during the leave.



Sec. 14.20.300. - Selection of teachers.

(a) The governing body of the school district has the responsibility for selection of the teachers to be granted sabbatical leave.

(b) In selecting teachers for sabbatical leave, the governing body shall consider the benefit that the school district will derive from the proposed plan of the teacher for educational purposes, the field of study of the teacher, the contributions of the teacher to education in the state, and the seniority of the teacher.



Sec. 14.20.310. - Number of teachers on sabbatical leave; compensation.

(a) The number of teachers eligible for sabbatical leave that may be allowed under AS 14.20.280 - 14.20.350 is as follows:

(1) not more than one-half of one percent of the total number of teachers from all borough and city school districts and regional education attendance areas may be on state-supported sabbatical leave in any year;

(2) any number of teachers may be on sabbatical leave at school district or personal expense.

(b) A teacher on state-supported sabbatical leave is entitled to one-half of base salary to be paid by the department.

(c) A teacher on sabbatical leave at district expense is entitled to an amount of salary to be determined by the school board.



Sec. 14.20.320. - Responsibility of teacher.

Upon the return of a teacher to the teaching position, the teacher shall make a report to the governing body concerning educational accomplishments. A teacher who does not serve for at least a full year after returning shall refund to the school board money paid to the teacher under AS 14.20.310 unless the failure to serve a full year after return is attributable to sickness, injury, or death.



Sec. 14.20.330. - Position, tenure, and retirement.

(a) Unless it is otherwise agreed, a teacher returning from sabbatical leave shall return to the position occupied by that teacher when the sabbatical leave began.

(b) A sabbatical leave is not an interruption of the continuous service necessary to attain or retain tenure under AS 14.20.150 , 14.20.155, or 14.20.160. However, the time spent on sabbatical leave may not be counted in determining when a teacher has sufficient service to enable the teacher to acquire tenure rights.

(c) A sabbatical leave is not a break in service for retirement purposes. Payment into the retirement fund shall be made on the basis of full salary.



Sec. 14.20.340. - Military service and previous leaves of absence.

To determine eligibility for sabbatical leave, tours of military service and leaves of absence granted before July 1, 1963, are not considered years of active service.



Sec. 14.20.345. - Leave of absence without pay.

(a) A teacher may be granted a leave of absence without pay for the purposes which may be approved by the governing body of the district if

(1) the teacher's application is approved by the governing body of the district; and

(2) the teacher agrees to return to employment in a public school not later than the beginning of the school year following termination of the period for which the leave of absence was granted.

(b) A leave of absence is not an interruption of the continuous service necessary to attain or retain retirement or tenure rights under AS 14.20.150 , 14.20.155, or 14.20.160. However, the time spent on leave of absence may not be counted in determining when a teacher has sufficient service to enable the teacher to acquire retirement or tenure rights.

(c) The leave of absence is not a break in service for retirement purposes.

(d) The governing body of the district may agree to continue the teacher's retirement contributions if the teacher agrees to pay the percent required under AS 14.25.050 of the salary the teacher would have received during the leave of absence and reimburse the district for the district's required retirement contribution. Each year of leave of absence then would count as a year of retirement service.

(e) The governing body of the district may advance the teacher on the district salary schedule when the teacher returns to employment if the governing body determines that the teacher's leave of absence was educationally or professionally beneficial to the teacher or the district.

(f) A teacher may make contributions to the retirement fund for each year or portion of a year of leave of absence taken. The contribution shall include the required percent of the salary the teacher would have received had the leave of absence not been taken, plus the required employer and state contributions that would have been made. Compound interest at the rate prescribed by regulation shall be added as computed from the beginning date of the leave of absence to the date the teacher pays the contribution.



Sec. 14.20.350. - Definition.

In AS 14.20.280 - 14.20.350 "teacher" means a certificated member of the teaching, supervisory, or administrative corps in the public schools of the state.






Article 05 - PROFESSIONAL TEACHING PRACTICES ACT

Sec. 14.20.370. - Teaching profession.

Teachers required by state law to be certificated, instructors in institutions of higher learning, school administrators, school program administrators, and school counselors are within the teaching profession.



Sec. 14.20.380. - Creation of a commission.

There is a commission of professional educators known as the Professional Teaching Practices Commission.



Sec. 14.20.390. - Appointment and qualifications.

The commission consists of nine members appointed by the governor and confirmed by a majority of the members of the legislature in joint session. Each member, in addition to having been actively engaged in the teaching profession for at least five years immediately preceding appointment, shall be a citizen of the United States and a resident of the state.



Sec. 14.20.400. - Composition of the commission.

The commission consists of the following members:

(1) five classroom teachers;

(2) one principal;

(3) one superintendent;

(4) one representative of the office of the commissioner;

(5) one representative of an Alaska institution of higher learning.



Sec. 14.20.410. - Selection of members.

(a) Members of the commission shall be selected as follows:

(1) the five classroom teachers from lists of names submitted by recognized Alaska teachers' organizations, each list not to exceed 12 names; however, in lieu of one of the five, one classroom teacher may be selected from a list of not more than four names signed and submitted by not less than 25 teachers who have no affiliation with any organization qualified to submit nomination lists, with the limitation that no teacher may sign more than one list in any year;

(2) the principal from a list of three names submitted by the Alaska Principals Association;

(3) the superintendent from a list of three names submitted by the Superintendents Advisory Commission;

(4) the representative of the office of the commissioner from a list of three names submitted by the commissioner;

(5) the representative of an Alaska institution of higher learning from lists of names submitted by Alaska institutions of higher learning, each list not to exceed three names.

(b) The lists shall be submitted to the commissioner who shall submit them as a group to the governor's office.

(c) At least 30 days before a position on the commission is due to become vacant, the chairman shall cause notice of the impending vacancy to be published and to be conveyed to each organized group eligible to submit a list of nominees.



Sec. 14.20.420. - Term of office.

(a) The term of office for each member of the commission is three years and, except as provided in AS 39.05.080 (4), each member serves until a successor is appointed.

(b) Vacancies shall be filled by appointment by the governor and, except as provided in AS 39.05.080 (4), an appointment to fill a vacancy is for the unexpired term.

(c) An individual may not serve more than a total of two 3-year terms.

(d) The commission shall select a chairman from among its members.



Sec. 14.20.430. - Dismissal.

Any member may be removed by the governor for misconduct, malfeasance or nonfeasance in office, or incapacity.



Sec. 14.20.440. - Reimbursement.

Members of the commission shall receive per diem according to law and are to be granted administrative leave with full pay by their employer for time spent in the performance of official duties under AS 14.20.370 - 14.20.510. If a member is required to spend more than 15 days in a fiscal year in the performance of official duties under AS 14.20.370 - 14.20.510, the state shall reimburse the employer for costs incurred after the 15th day.



Sec. 14.20.450. - Responsibilities of commission.

The commission shall have the initial responsibility of developing, through the teaching profession, criteria of professional practices in areas including, but not limited to:

(1) ethical and professional performance;

(2) preparation for and continuance in professional services; and

(3) contractual obligations.



Sec. 14.20.460. - Duties of commission.

The commission shall

(1) establish procedures, and adopt regulations to implement the purposes of AS 14.20.370 - 14.20.510;

(2) conduct investigations and hearings on alleged violations of ethical or professional teaching performance, contractual obligations, and professional teaching misconduct;

(3) review the regulations of the department as they relate to teacher certification and recommend necessary changes;

(4) review the decisions of the department regarding the issuance or denial of certificates and in its discretion recommend reversal of decisions.



Sec. 14.20.470. - Powers of commission.

(a) The commission may

(1) study proposals developed by regular committees of any existing professional organization whose members are within the teaching profession;

(2) subpoena witnesses, place them under oath, and maintain written records;

(3) warn or reprimand members of the teaching profession, if in the judgment of the commission such action is warranted;

(4) suspend or revoke the certificate of a member of the teaching profession for one of the reasons set out in AS 14.20.030 except that in the case of an administrator, the commissioner must concur;

(5) make any recommendation to the board or to school boards that will promote an improvement in the teaching profession;

(6) request assistance through any of the investigative processes of any existing professional teaching organizations when analyzing charges of breach of ethical or professional teaching practices;

(7) appoint an executive secretary, delegate those ministerial functions to the executive secretary as the commission may decide and set the executive secretary's compensation with a starting salary not exceeding range 26, step B of the pay plan for state employees in AS 39.27.011(a).

(b) A decision issued by the commission with the approval of the commissioner under (a) (4) of this section is final.



Sec. 14.20.475. - Applicability of the Administrative Procedure Act.

AS 44.62 (Administrative Procedure Act) applies to regulations and proceedings under AS 14.20.370 - 14.20.510.



Sec. 14.20.480. - Effect of standards.

Members of the teaching profession are obligated to abide by the professional teaching standards adopted by the commission.



Sec. 14.20.500. - Support.

In addition to available state funds, the commission shall also be financed by members of the profession in accordance with regulations adopted by the department including, if necessary, an increase in the fees for certificates.



Sec. 14.20.510. - Short title.

AS 14.20.370 - 14.20.510 shall be known as the Professional Teaching Practices Act.



Sec. 14.20.550. - 14.20.610 - l Negotiation and mediation. [Repealed, Sec. 10 ch 1 SLA 1992. For current provisions on teacher negotiations, see AS 23.40].

Repealed or Renumbered






Article 06 - INTERSTATE AGREEMENT ON QUALIFICATION OF EDUCATIONAL PERSONNEL

Sec. 14.20.620. - Entry into agreement.

The interstate Agreement on Qualification of Educational Personnel is enacted into law and entered into in behalf of the State of Alaska with all other states and jurisdictions legally joining in it in a form substantially as contained in AS 14.20.630 .



Sec. 14.20.630. - Terms and provisions of agreement.

The terms and provisions of the agreement referred to in AS 14.20.620 are as follows: Article I. Purpose, Findings, and Policy.

INTERSTATE AGREEMENT ON QUALIFICATION OF EDUCATIONAL PERSONNEL.

(1) The states party to this agreement, desiring by common action to improve their respective school systems by utilizing the teacher or other professional educational person wherever educated, declare that it is the policy of each of them, on the basis of cooperation with one another, to take advantage of the preparation and experience of such persons wherever gained, thereby serving the best interests of society, of education, and of the teaching profession. It is the purpose of this agreement to provide for the development and execution of such programs of cooperation as will facilitate the movement of teachers and other professional educational personnel among the states party to it, and to authorize specific interstate educational personnel contracts to achieve that end.

(2) The party states find that included in the large movement of population among all sections of the nation are many qualified educational personnel who move for family and other personal reasons but who are hindered in using their professional skill and experience in their new locations. Variations from state to state in requirements for qualifying educational personnel discourage such personnel from taking the steps necessary to qualify in other states. As a consequence, a significant number of professionally prepared and experienced educators is lost to our school systems. Facilitating the employment of qualified educational personnel, without reference to their states of origin, can increase the available educational resources. Participation in this compact can increase the availability of educational manpower. Article II. Definitions.

As used in this agreement and contracts made pursuant to it, unless the context clearly requires otherwise:

(1) "Educational personnel" means persons who must meet requirements pursuant to state law as a condition of employment in educational programs.

(2) "Designated state official" means the education official of a state selected by that state to negotiate and enter into, on behalf of the state, contracts pursuant to this agreement.

(3) "Accept," or any variant thereof, means to recognize and give effect to one or more determinations of another state relating to the qualifications of educational personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving state.

(4) "State" means a state, territory, or possession of the United States; the District of Columbia; or the Commonwealth of Puerto Rico.

(5) "Originating state" means a state (and the subdivisions thereof, if any) whose determination that certain educational personnel are qualified to be employed for specific duties in schools is acceptable in accordance with the terms of a contract made pursuant to Article III.

(6) "Receiving state" means a state (and the subdivisions thereof) which accept educational personnel in accordance with the terms of a contract made pursuant to Article III. Article III. Interstate Educational Personnel Contracts.

(1) The designated state official of a party state may make one or more contracts on behalf of that state with one or more other party states providing for the acceptance of educational personnel. Any such contract for the period of its duration shall be applicable to and binding on the states whose designated state officials enter into it, and the subdivisions of those states, with the same force and effect as if incorporated in this agreement. A designated state official may enter into a contract pursuant to this article only with states in which the state official finds that there are programs of education, certification standards or other acceptable qualifications that assure preparation or qualification of educational personnel on a basis sufficiently comparable, even though not identical to that prevailing in the official's state.

(2) Any such contract shall provide for:

(a) Its duration.

(b) The criteria to be applied by an originating state in qualifying educational personnel for acceptance by a receiving state.

(c) Such waivers, substitutions, and conditional acceptances as shall aid the practical effectuation of the contract without sacrifice of basic educational standards.

(d) Any other necessary matters.

(3) No contract made pursuant to this agreement shall be for a term longer than five years but any such contract may be renewed for like or lesser periods.

(4) Any contract dealing with acceptance of educational personnel on the basis of their having completed an educational program shall specify the earliest date or dates on which originating state approval of the program or programs involved can have occurred. No contract made pursuant to this agreement shall require acceptance by a receiving state of any persons qualified because of successful completion of a program prior to January 1, 1954.

(5) The certification or other acceptance of a person who has been accepted pursuant to the terms of a contract shall not be revoked or otherwise impaired because the contract has expired or been terminated. However, any certificate or other qualifying document may be revoked or suspended on any ground which would be sufficient for revocation or suspension of a certificate or other qualifying document initially granted or approved in the receiving state.

(6) A contract committee composed of the designated state officials of the contracting states or their representatives shall keep the contract under continuous review, study means of improving its administration, and report no less frequently than once a year to the heads of the appropriate education agencies of the contracting states. Article IV. Approved and Accepted Programs.

(1) Nothing in this agreement shall be construed to repeal or otherwise modify any law or regulation of a party state relating to the approval of programs of educational preparation having effect solely on the qualification of educational personnel within that state.

(2) To the extent that contracts made pursuant to this agreement deal with the educational requirements for the proper qualification of educational personnel, acceptance of a program of educational preparation shall be in accordance with such procedures and requirements as may be provided in the applicable contract. Article V. Interstate Cooperation.

The party states agree that:

(1) They will, so far as practicable, prefer the making of multilateral contracts pursuant to Article III of this agreement.

(2) They will facilitate and strengthen cooperation in interstate certification and other elements of educational personnel qualification and for this purpose shall cooperate with agencies, organizations, and associations interested in certification and other elements of educational personnel qualification. Article VI. Agreement Evaluation.

The designated state officials of any party states may meet from time to time as a group to evaluate progress under the agreement, and to formulate recommendations for changes. Article VII. Other Arrangements.

Nothing in this agreement shall be construed to prevent or inhibit other arrangements or practices of any party state or states to facilitate the interchange of educational personnel. Article VIII. Effect and Withdrawal.

(1) This agreement shall become effective when enacted into law by two states. Thereafter it shall become effective as to any state upon its enactment of this agreement.

(2) Any party state may withdraw from this agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states.

(3) No withdrawal shall relieve the withdrawing state of any obligation imposed upon it by a contract to which it is a party. The duration of contracts and the methods and conditions of withdrawal therefrom shall be those specified in their terms. Article IX. Construction and Severability.

This agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this agreement shall be severable and if any phrase, clause, sentence, or provision of this agreement is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person, or circumstances is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state participating therein, the agreement shall remain in full force and effect as to the state affected as to all severable matters.



Sec. 14.20.640. - Designated state official to make contracts.

The designated state official to make contracts on behalf of the state under Article III of the agreement shall be the commissioner.



Sec. 14.20.650. - Filing and publishing of contracts.

True copies of all contracts made on behalf of this state under the agreement shall be kept on file in the office of the commissioner and in the office of the lieutenant governor. The department shall publish all the contracts in convenient form.






Article 07 - REQUIRED TRAINING

Sec. 14.20.680. - Required alcohol and drug related disabilities training.

(a) A school district or regional educational attendance area shall train each teacher, administrator, counselor, and specialist on the needs of individual students who have alcohol or drug related disabilities. The training must utilize the best available educational technology and include an overview of medical and psychological characteristics associated with alcohol or drug related disabilities, family issues, and the specific educational needs of students with alcohol or drug related disabilities.

(b) A newly hired teacher, administrator, counselor, or specialist who has not previously received the training required under (a) of this section shall receive the required training within 45 days after the first day the teacher, administrator, counselor, or specialist begins to work.









Chapter 14.25. - TEACHERS' RETIREMENT

Article 01 - ADMINISTRATION OF THE TEACHERS' RETIREMENT SYSTEM

Sec. 14.25.001. - Purpose.

The purpose of this chapter is to encourage qualified teachers to enter and remain in service with participating employers by establishing plans for the payment of retirement, disability, and death benefits to or on behalf of the members.



Sec. 14.25.002. - Attorney general.

The attorney general of the state is the legal counsel for the system and shall advise the administrator and represent the system in a legal proceeding.



Sec. 14.25.003. - Administrator.

(a) The commissioner of administration or the commissioner's designee is the administrator of the system.

(b) The commissioner of administration shall adopt regulations to govern the operation of the system.



Sec. 14.25.004. - Powers and duties of the administrator.

(a) The administrator shall

(1) establish and maintain an adequate system of accounts;

(2) transmit the funds deposited in the system to the retirement fund established and maintained by the Alaska Retirement Management Board;

(3) approve or disapprove claims for retirement benefits;

(4) make payments for the various purposes specified;

(5) submit periodic reports or statements of account that are needed;

(6) issue a statement of account to an employee not less than once each year showing the amount of the employee's contributions to the applicable plan in the system;

(7) formulate and recommend to the commissioner of administration regulations to govern the operation of the system;

(8) as soon as possible after the close of each fiscal year, and not later than six months after the close of each fiscal year, send to the governor and the legislature an annual statement on the operations of each of the plans in the system containing

(A) a balance sheet;

(B) a statement of income and expenditures for the previous fiscal year;

(C) a report on valuation of trust fund assets;

(D) a summary of assets held in the trust fund listed by the categories of investment, as provided by the Alaska Retirement Management Board;

(E) other statistical financial data that are necessary for proper understanding of the financial condition of the system as a whole and each plan in the system and the result of its operations;

(9) engage an independent certified public accountant to conduct an annual audit of each plan's accounts and the annual report of the system's financial condition and activity;

(10) report to the Legislative Budget and Audit Committee concerning the condition and administration of each plan and distribute the report to the members of each plan in the system;

(11) publish an information handbook for each plan in the system at intervals that the administrator considers appropriate;

(12) meet at least annually with the board to review the condition and management of the retirement systems and to review significant changes to policies, regulations, or benefits; and

(13) do whatever else may be necessary to carry out the purposes of each plan in the system.

(b) The administrator is authorized to charge fees necessary to members' accounts to cover the ongoing cost of operating each plan in the system.

(c) The administrator is authorized to contract with public and private entities to provide record keeping, benefits payments, and other functions necessary for the administration of each plan in the system.



Sec. 14.25.005. - Regulations.

(a) Regulations adopted by the commissioner of administration under this chapter relate to the internal management of a state agency, and the adoption of the regulations is not subject to AS 44.62 (Administrative Procedure Act).

(b) Notwithstanding (a) of this section, a regulation adopted under this chapter shall be published in the Alaska Administrative Register and Code for informational purposes.

(c) Each regulation adopted under this chapter must conform to the style and format requirements of the drafting manual for administrative regulations that is published under AS 44.62.050 .

(d) At least 30 days before the adoption, amendment, or repeal of a regulation under this chapter, the commissioner of administration shall provide notice of the action that is being considered. The notice shall be

(1) posted in public buildings throughout the state;

(2) published in one or more newspapers of general circulation in each judicial district of the state;

(3) mailed to each person or group that has filed a request for notice of proposed action with the commissioner of administration; and

(4) furnished to each member of the legislature and to the Legislative Affairs Agency.

(e) Failure to mail notice to a person as required under (d)(3) of this section does not invalidate an action taken by the commissioner of administration.

(f) The commissioner of administration may hold a hearing on a proposed regulation.

(g) A regulation adopted under this chapter takes effect 30 days after adoption by the commissioner of administration.

(h) Notwithstanding the other provisions of this section, a regulation may be adopted, amended, or repealed, effective immediately, as an emergency regulation by the commissioner of administration. For an emergency regulation to be effective, the commissioner must find that the adoption, amendment, or repeal of the regulation is necessary for the immediate preservation of the orderly operation of the system. The commissioner shall, within 10 days after adoption of an emergency regulation, give notice of the adoption under (d) of this section.

(i) In this section, "regulation" has the meaning given in AS 44.62.640(a).



Sec. 14.25.006. - Appeals.

An employer, member, annuitant, or beneficiary may appeal a decision made by the administrator to the office of administrative hearings established under AS 44.64. An aggrieved party may appeal a final decision to the superior court.



Sec. 14.25.007. - Investment management of retirement system funds.

The Alaska Retirement Management Board established under AS 37.10.210 is the fiduciary of the system funds.



Sec. 14.25.008. - Definitions.

In AS 14.25.001 - 14.25.008,

(1) "plan" means a retirement plan established in AS 14.25.009 - 14.25.220 or the retirement plan established in AS 14.25.310 - 14.25.590;

(2) "system" means all retirement plans established under the teachers' retirement system.






Article 02 - TEACHERS' DEFINED BENEFIT RETIREMENT PLAN

Sec. 14.25.009. - Applicability of AS 14.25.009 - 14.25.220.

The provisions of AS 14.25.009 - 14.25.220 apply only to members first hired before July 1, 2006.



Sec. 14.25.010. - Retirement plan established; federal qualification requirements.

(a) A joint-contributory retirement plan for teachers of the state is created.

(b) The retirement plan established by AS 14.25.009 - 14.25.220 is intended to qualify under 26 U.S.C. 401(a) and 414(d) (Internal Revenue Code) as a qualified retirement plan established and maintained by the state for its employees, for the employees of school districts and regional educational attendance areas in the state, and for the employees of other employers whose participation is authorized by AS 14.25.009 - 14.25.220 and who participate in this plan.

(c) An amendment to AS 14.25.009 - 14.25.220 does not provide a person with a vested right to a benefit if the Internal Revenue Service determines that the amendment will result in disqualification of the plan under the Internal Revenue Code.



Sec. 14.25.012. - Purpose and effective date.

(a) [Repealed, Sec. 132 ch 9 FSSLA 2005].

(b) The plan created in AS 14.25.009 - 14.25.220 became effective as of July 1, 1955, at which time contributions by the participating employers and members began.

(c) Employees first hired after June 30, 2006, are not eligible to participate in the plan established in AS 14.25.009 - 14.25.220.



Sec. 14.25.015. - 14.25.037 - l Administrator; Powers of the administrator; Regulations; Duties of the administrator; Teachers' Retirement Board; Hearings. [Repealed, Sec. 132 ch 9 FSSLA 2005].

Sec. 14.25.015. - 14.25.037l Administrator; Powers of the administrator; Regulations; Duties of the administrator; Teachers' Retirement Board; Hearings. [Repealed, Sec. 132 ch 9 FSSLA 2005].

Repealed or Renumbered



Sec. 14.25.040. - Membership.

(a) Unless a teacher or member participates in a university retirement program under AS 14.40.661 - 14.40.799, has filed an election under AS 14.25.043(b), or has elected under AS 14.25.540 to participate in the plan established in AS 14.25.310 - 14.25.590, a teacher or member contracting for service with a participating employer is subject to AS 14.25.009 - 14.25.220.

(b) A state legislator who was an active member of this plan under other sections of AS 14.25.009 - 14.25.220 within the 12 months immediately preceding election to office may elect to be an active member of this plan for as long as the state legislator serves continuously as a state legislator subject to the requirements of (c) of this section, if, within 90 days after taking the oath of office,

(1) the state legislator directs the employer in writing to

(A) pay into this plan the employer contributions required for a member under AS 14.25.009 - 14.25.220; and

(B) deduct from the state legislator's salary and pay into this plan

(i) the employee contributions required for a member under AS 14.25.009 - 14.25.220; and

(ii) an amount equal to the difference between the total employer and state contributions required for a member under AS 14.25.009 - 14.25.220 and the employer contributions which would be required under the public employees' retirement system (AS 39.35) if the legislator were covered under that system; and

(2) notice is given the administrator in writing.

(c) A state legislator is not entitled to elect membership under (b) of this section if the state legislator is covered for the same period of service under the public employees' retirement system (AS 39.35). An election of membership under (b) of this section is retroactive to the date the state legislator took the oath of office. A state legislator may not receive membership credit under (b) of this section for legislative service performed before the legislative session during which the state legislator elected membership under (b) of this section. In order to continue in membership service under (b) of this section, the state legislator must earn at least 0.3 years of membership service under other sections of AS 14.25.009 - 14.25.220 during each five-year period.

(d) A person who is employed at least half-time in the plan during the same period that the person is employed at least half-time in a position in the public employees' retirement plan under AS 39.35.095 - 39.35.680 shall receive credited service under each plan for half-time employment. However, the amount of credited service a person receives under the public employees' retirement plan during a school year may not exceed the amount necessary, when added to the amount of credited service earned during the school year under the plan, to equal one year of credited service. A person who was employed at least half-time in a position in the public employees' retirement plan under AS 39.35.095 - 39.35.680 in the same period that the person was employed at least half-time in a position in this plan may claim credited service in both plans for employment before May 31, 1989. To obtain this credited service, the person shall claim the service and verify the period of half-time employment. When eligibility for half-time service credit has been established, an indebtedness shall be determined to the retirement plan in which the person did not participate. The amount of the indebtedness is the full actuarial cost of providing benefits for the credited service claimed. Interest as prescribed by regulation accrues on that indebtedness beginning on the later of July 1, 1989, or the date on which the member is first eligible to claim the service. Any outstanding indebtedness existing at the time the person retires will require an actuarial adjustment to the benefits payable based on that service.

(e) A teacher who is assaulted while on the job, who files for benefits under AS 23.30, and who, as a result of a physical injury from the assault, is placed on leave without pay, whether or not the teacher is receiving benefits under AS 23.30 for the injury, is entitled to accrue credited service while the teacher, because of the injury, is on leave-without-pay status or is receiving workers' compensation benefits under AS 23.30. Entitlement to earn credited service under this subsection ends when the teacher is eligible to receive benefits under AS 14.25.110 (a) or 14.25.130(a).



Sec. 14.25.043. - Reemployment of retired members.

(a) [See delayed amendment note]. If a retired member again becomes an active member, benefit payments may not be made during the period of reemployment unless the teacher makes an election under (b) or (e) of this section. The retirement benefit must be suspended for the entire school year if the teacher is reemployed as an active teacher for a period equivalent to a year of service. During the period of reemployment, the member is subject to AS 14.25.050 , and deductions from the member's salary will be made in accordance with AS 14.25.050 .

(b) [See delayed amendment note]. A school district or regional educational attendance area that has adopted a policy that permits the employment of retired teachers in accordance with AS 14.20.135 shall notify the administrator that it is hiring retired teachers under AS 14.20.135. A teacher who retired under AS 14.25.110 (a) and subsequently becomes an active member under a policy adopted in accordance with AS 14.20.135 may, within 30 days after the date of reemployment, elect to continue receiving benefit payments during the period of reemployment by filing a waiver of coverage with the administrator on a form provided by the administrator. An election under this subsection waives coverage for the period of reemployment and is irrevocable during the period of reemployment. The period of reemployment is considered to end when this subsection is repealed or the person stops working, whichever occurs first. A teacher hired to work as a full-time teacher who makes the election to continue to receive benefit payments may not receive retirement medical benefits during reemployment but, instead, shall be covered under the medical coverage provided by the employer to active teachers. A teacher hired to work as a less than full-time teacher who makes the election to continue to receive benefit payments may continue to receive retirement medical benefits. Deductions from the member's salary may not be made under AS 14.25.050 during the period of reemployment, and the member may not receive credited service for the period of reemployment. A member who participated in a retirement incentive program under ch. 26, SLA 1986; ch. 89, SLA 1989; ch. 65, SLA 1996; ch. 4, FSSLA 1996; or ch. 92, SLA 1997, is not eligible to make an election under this subsection.

(c) Upon subsequent retirement, the retired member is entitled to receive an additional benefit based on the credited service and the average base salary during the period of reemployment in accordance with AS 14.25.110 . If the initial benefit payments to which the retired member is eligible have been actuarially reduced because the member retired early under AS 14.25.110 (b), the member shall also receive an incremental benefit based on the amount of the actuarial reduction imposed by AS 14.25.110 (j) on the first benefit and the length of time that the employee was reemployed and not receiving retirement benefits. The amount of the incremental benefit is equal to the difference between the normal retirement benefit to which the member would have been entitled had the member taken a normal retirement and the early retirement benefit that the member has been receiving based on the member's initial period of employment multiplied by the total number of months that the member did not receive retirement benefits because of reemployment and that amount actuarially adjusted to be paid over the expected lifetime of the member.

(d) A member who retired under AS 14.25.110 (a) and participated in a retirement incentive program under ch. 26, SLA 1986; ch. 89, SLA 1989; ch. 65, SLA 1996; ch. 4, FSSLA 1996; or ch. 92, SLA 1997, who is subsequently reemployed as a commissioner may become an active member without losing the incentive credit provided under the applicable retirement incentive plan and is not subject to any related reemployment indebtedness.

(e) [See delayed amendment note]. A member who retired under AS 14.25.110(a) and participated in a retirement incentive program under ch. 26, SLA 1986; ch. 89, SLA 1989; ch. 65, SLA 1996; ch. 4, FSSLA 1996; or ch. 92, SLA 1997, who is subsequently reemployed as a commissioner and becomes an active member may, within 30 days of the date of reemployment, elect to continue receiving benefit payments during the period of reemployment by filing a waiver of coverage with the administrator on a form provided by the administrator. An election under this subsection waives coverage for the period of reemployment and is irrevocable during the period of reemployment. The period of reemployment is considered to end when this subsection is repealed or the person stops working, whichever occurs first. A commissioner hired to work as a full-time employee who makes the election to continue to receive benefit payments may not receive retirement medical benefits during reemployment but, instead, shall be covered under the medical coverage provided by the employer to active employees. A commissioner hired to work as a less than full-time employee who makes the election to continue to receive benefit payments may continue to receive retirement medical benefits. Deductions from the member's salary may not be made under AS 14.25.050 during the period of reemployment, and the member may not receive credited service for the period of reemployment. A member who makes an election under this subsection does not lose the incentive credit provided under the applicable retirement incentive plan and is not subject to any related reemployment indebtedness.



Sec. 14.25.045. - Participation by National Education Association employees.

(a) An employee or former employee of the National Education Association of Alaska may participate in the plan under AS 14.25.009 - 14.25.220 if

(1) the employee or former employee possesses or is eligible to possess a teacher certificate under AS 14.20.020 ; and

(2) the employee or former employee of the National Education Association of Alaska pays all retroactive contributions required to be made under AS 14.25.009 - 14.25.220.

(b) For purposes of computing the period of time for which retroactive contributions may be due, an employee or former employee may count employment with the National Education Association of Alaska since July 1, 1956.



Sec. 14.25.047. - Participation by Special Education Service Agency employees.

An employee of the Special Education Service Agency may participate in the plan under AS 14.25.009 - 14.25.220 if

(1) the employee possesses or is eligible to possess a teacher certificate under AS 14.20.020 ; and

(2) the employee pays all retroactive contributions required to be made under AS 14.25.009 - 14.25.220.



Sec. 14.25.048. - Teachers of Alaska Native language and culture.

(a) Except as provided in (d) of this section, an employee employed by a participating employer on or after June 5, 1988, shall participate in the plan under AS 14.25.009 - 14.25.220 if the employee

(1) teaches Alaska Native language or culture in a permanent full-time or permanent part-time position;

(2) learned about the subject to be taught by living in the culture or using the language in daily life; and

(3) is qualified to teach the subject to elementary or secondary students as required by regulations adopted by the Department of Education and Early Development.

(b) An employee or former employee may receive credit for retroactive membership service for employment before June 5, 1988 if the employee or former employee met the requirements listed in (a) of this section at the time of the employment. To receive credit for the retroactive membership service, the employee or former employee shall claim the service and pay the retroactive contributions required under AS 14.25.061. However, an employee or former employee may not receive retroactive credit under this subsection if the employee received credited service under AS 39.35 for the employment.

(c) An employee or former employee who received credit under AS 39.35 for service that qualifies under (a) of this section may elect to transfer those periods of employment to the plan. To receive credit for retroactive membership service under this subsection, the employee or former employee shall claim the service and pay the retroactive contributions required under AS 14.25.061 .

(d) Notwithstanding (a) of this section, an employee employed as a teacher of Alaska Native language and culture and participating in the Public Employees' Retirement System under AS 39.35 on the day before June 5, 1988 shall remain a member under AS 39.35 unless the employee elects to become a member of the Teachers' Retirement System on or before September 3, 1988.



Sec. 14.25.050. - Contributions by members.

(a) Except as provided in (c) of this section, beginning January 1, 1991, each member shall contribute to the plan an amount equal to 8.65 percent of the member's base salary accrued from July 1 to the following June 30. The employer shall deduct the contribution from the member's salary at the end of each payroll period, and the contribution shall be credited by the plan to the member contribution account. The contributions shall be deducted from employee compensation before the computation of applicable federal taxes and shall be treated as employer contributions under 26 U.S.C. 414(h)(2). A member may not have the option of making the payroll deduction directly in cash instead of having the contribution picked up by the employer.

(b) Each teacher is entitled to receive credit for unrefunded contributions paid into the retirement fund of 1945.

(c) The employer of a teacher who, because of a physical injury caused by an on-the-job assault, is on unpaid leave of absence or is receiving benefits under AS 23.30 shall pay the teacher's contributions required by this section while the teacher is on unpaid leave or receiving the workers' compensation benefits.

(d) A teacher who is placed on leave of absence without pay because the teacher is unable to work due to an on-the-job injury or occupational illness for which the teacher is receiving benefits under AS 23.30 and for which the teacher is not entitled to credited service under AS 14.25.040 (e) may elect to receive credited service for the time on leave of absence without pay status. When a teacher elects to receive credited service under this subsection, an indebtedness is established. The amount of the indebtedness is equal to the contributions that the teacher would have made if the teacher had been working. Interest as prescribed by regulation accrues on the indebtedness beginning on the date that the teacher returns to work or terminates employment. If there is an outstanding indebtedness at the time the teacher is appointed to retirement, benefits shall be actuarially adjusted.



Sec. 14.25.055. - Supplemental contributions by teachers.

If a teacher first joined the plan before July 1, 1982, and is married or has a minor child and wishes to make a spouse or minor child eligible for a spouse's pension or a survivor's allowance, the teacher may elect to make a supplemental contribution of an additional one percent of the teacher's base salary within 90 days of the teacher's entry into participation in the plan, or within 90 days of marriage, or within 90 days of the birth or adoption of a child dependent upon the teacher. Once an election is made under this section, supplemental contributions must be made whenever contributions are required under AS 14.25.050 unless the teacher executes a written waiver with the administrator. The execution of a waiver relinquishes all rights and benefits previously accrued under AS 14.25.162 and 14.25.164.



Sec. 14.25.060. - Arrearage indebtedness.

(a) If a member first joined the plan before July 1, 1990, and has military service or Alaska Bureau of Indian Affairs (BIA) service, or if a member joined the plan before July 1, 1978, and has creditable outside service, the member may claim this service. If the member claims the service, the member is indebted to the plan as follows:

(1) at the time of first becoming a member of the plan, the arrearage indebtedness is seven percent of the base salary multiplied by the total number of years of creditable outside, military, and Alaska BIA service; the administrator shall add compound interest at the rate prescribed by regulation to the arrearage indebtedness beginning July 1, 1963, or at the time the member first becomes eligible to claim the service, whichever is later, to the date of payment or the date of retirement, whichever occurs first;

(2) if a member terminates from the plan and is subsequently reemployed as a member, the arrearage indebtedness to the plan for outside, military, or Alaska BIA service accumulated in the interim is seven percent of the base salary upon reentering membership service, multiplied by the number of years of interim outside, military, and Alaska BIA service; compound interest at the rate prescribed by regulation shall be added to the arrearage indebtedness beginning July 1, 1963, or the date of reemployment as a member, whichever is later, to the date of payment or the date of retirement, whichever occurs first.

(b) If a member joins the plan on or after July 1, 1978, and has creditable outside service, the member may claim this service. If claimed, the member is indebted to the plan as follows:

(1) The arrearage indebtedness is the full actuarial cost of providing benefits for the service being claimed. Compound interest at the rate prescribed by regulation shall be added to the arrearage indebtedness beginning the date the actuarial cost is established to the date of payment or the date of retirement, whichever occurs first.

(2) If a member terminates from the plan and is subsequently reemployed as a member, the arrearage indebtedness for outside service during the interim is the full actuarial cost of providing benefits for the interim service being claimed. Compound interest at the rate prescribed by regulation shall be added to the arrearage indebtedness beginning the date the actuarial cost is established to the date of payment or the date of retirement, whichever occurs first.

(c) The total military service claimed may not exceed five years. The combined total of outside and military service may not exceed 10 years, except that, if entry into the armed forces is immediately preceded by membership service and within one year after discharge is continued by membership service, that service may not be counted for purposes of determining the applicability of the 10-year limitation on the combined total of outside and military service.

(d) If a member first joined the plan on or after July 1, 1990, and has military service or Alaska BIA service, the member's indebtedness shall be determined under (a) of this section except that the percentage multiplier is 8.65 percent.



Sec. 14.25.061. - Retroactive indebtedness.

(a) A member who was not subject to the provisions of AS 14.25.009 - 14.25.220, but who becomes subject to them because of a legislative change, may elect to receive credit for retroactive membership service by contributing to the plan an amount equal to the contributions the member would have made had the member been subject to the provisions of AS 14.25.009 - 14.25.220 for those years of retroactive service after June 30, 1955. Retroactive contributions are not required for retroactive membership service before July 1, 1955. Compound interest at the rate prescribed by regulation shall be added to the retroactive indebtedness from July 1, 1966, or the time of first becoming eligible under AS 14.25.009 - 14.25.220, whichever is later, to the date of payment or the date of retirement, whichever occurs first.

(b) If retroactive indebtedness contributions have been made for retroactive service before July 1, 1955, the member is entitled to a refund of those retroactive membership indebtedness contributions.

(c) A refund of retroactive indebtedness contributions for retroactive service before July 1, 1955 is not subject to the repayment provision of AS 14.25.062 .



Sec. 14.25.062. - Reinstatement indebtedness.

A member who has received a refund of contributions in accordance with AS 14.25.150 forfeits corresponding credited service under AS 14.25.009 - 14.25.220. A member may elect to reinstate credited service associated with the refund by repaying the total amount of the refund. If an election is made under this section, an indebtedness to the plan in the amount of the total refund shall be established. Compound interest at the rate prescribed by regulation shall be added to the reinstatement indebtedness from the date of the refund to the date of repayment or the date of retirement, whichever occurs first.



Sec. 14.25.063. - Payment of indebtedness.

(a) In AS 14.25.009 - 14.25.220, a member does not have to be reemployed under this plan in order to make indebtedness payments. However, except as provided in (d) of this section, a former member must be reemployed under this plan in order to make indebtedness payments. Payments apply first to accrued interest and then to principal.

(b) Any outstanding indebtedness that exists at the time a member is appointed to retirement will necessitate an actuarial adjustment to the benefits payable based on the member's corresponding service.

(c) If, as a result of service credit claimed for which there is a corresponding indebtedness existing at retirement, the member's retirement benefit is actuarially reduced and the resulting benefit is less than it would have been if the service credit had not been claimed, the retirement benefit shall be equal to the amount it would have been had the service credit never been claimed.

(d) A former member who received a total refund of the member's contribution account balance because of a levy under AS 09.38.065 or a federal tax levy may make indebtedness payments under this section.



Sec. 14.25.065. - Transmittal of contributions.

(a) All contributions deducted in accordance with AS 14.25.050 and 14.25.055 shall be transmitted to the plan for deposit in the retirement fund no later than 15 days following the close of the payroll period, with the final contributions due for any school year transmitted no later than July 15.

(b) The contributions of employers under AS 14.25.070 must be transmitted to the plan for deposit in the retirement fund at the close of each pay period. If the contributions are not submitted within 15 days of the close of each payroll period, interest must be assessed on the outstanding contributions at one and one-half times the most recent actuarially determined rate of earnings for the plan from the date that contributions were originally due. In addition, the amount of the contributions and interest may be deducted by the Department of Education and Early Development from the state funds due the school district and the amount so deducted transmitted to the plan for deposit in the retirement fund. Amounts due from the University of Alaska and interest as prescribed in this section may be deducted by the commissioner of administration from any state funds due the University of Alaska and the amount deducted transmitted to the administrator for deposit in the retirement fund.



Sec. 14.25.070. - Contributions by employer.

(a) An employer shall make contributions to the plan in an amount sufficient, after subtracting member contributions, to provide the benefits of AS 14.25.009 - 14.25.220. The amount shall be calculated by applying an employer contribution rate, certified by the board, against the sum total of the base salaries paid to members, including any adjustments to contributions required by AS 14.25.173 (a).

(b) The employer contribution rate may not be less than the rate required, after subtracting the member contribution rate, to fully fund the actuarially calculated benefits expected to be earned by active members during a fiscal year.

(c) Each employer of a retired teacher rehired under the authority of AS 14.20.135 shall make contributions to the unfunded liability of the plan on behalf of that retired teacher at the rate that the employer is making contributions to the unfunded liability of the plan for other teachers.



Sec. 14.25.075. - Purchase of credited service.

(a) An employee who is eligible to purchase credited service under AS 14.25.047 or 14.25.048, a member who is eligible to purchase credited service under AS 14.25.048 , 14.25.050, 14.25.060, 14.25.061, 14.25.062, 14.25.100, or 14.25.107, or a teacher who is eligible to purchase credited service under AS 14.20.345 , AS 14.25.050 , 14.25.062, or 14.25.105, in lieu of making payments directly to the plan, may elect to have the member's employer make payments as provided in this section.

(b) A member may elect to have the employer make payments for all or any portion of the amounts payable for the member's purchase of credited service through a salary reduction program as follows:

(1) the amounts paid under a salary reduction program are in lieu of contributions by the member making the election; the electing member's salary or other compensation shall be reduced by the amount paid by the employer under this subsection;

(2) the member shall make an irrevocable election under this subsection to purchase credited service as permitted in AS 14.20.345 , AS 14.25.047 , 14.25.048, 14.25.050, 14.25.060, 14.25.061, 14.25.062, 14.25.100, 14.25.105, or 14.25.107 before the member's termination of employment; the irrevocable election must specify the number of payroll periods that deductions will be made from the member's compensation and the dollar amount of deductions for each payroll period during the specified number of payroll periods; the deductions made under this paragraph cease upon the earlier of the member's termination of employment with the employer or the member's death; amounts paid by an employer under (f) of this section may not be applied toward the payment of the dollar amount of the deductions representing the portion of the credited service that is being purchased by the member through payroll deduction in accordance with the member's irrevocable election under this paragraph;

(3) amounts paid by an employer under this subsection shall be treated as employer contributions for the purpose of determining tax treatment under 26 U.S.C. (Internal Revenue Code); the amounts paid by the employer under this section may not be included in the member's gross income for income tax purposes until those amounts are distributed by refund or retirement benefit payments.

(c) Unless otherwise provided, member contributions paid by the employer under this section are treated for all other purposes under the plan in the same manner and to the same extent as member contributions that are not paid by an employer under this section and AS 14.25.050 . The plan may assess interest or administrative charges attributable to any salary reduction election made under this section. The interest or administrative charges shall be added to the contribution that is made to the plan by the member each payroll period, and that is paid by the employer. The interest or administrative charges may not be treated as member contributions for any purposes under AS 14.25.009 - 14.25.220, and a member or a member's beneficiary does not have a right to the return of the interest or administrative charges under any other provision of this section. Interest assessed under this section shall be at the rate specified by regulations adopted by the administrator.

(d) For plan fiscal years beginning on or after July 1, 2001, the requirements of AS 14.25.110 (k) may not be applied to reduce the amount of credited service that may be purchased under this section by a member who first becomes an employee of the plan before July 1, 2001, to an amount that is less than the amount of credited service allowed to be purchased with the application of any of the limits prescribed in 26 U.S.C. 415.

(e) Contributions to the plan to purchase credited service under this section do not qualify for treatment under this section if recognition of that service would cause a member to receive a retirement benefit for the same service from the plan and from one or more other retirement plans or systems of the state.

(f) The administrator may accept rollover contributions from a member, and direct transfers as described in this subsection, for the purchase, in whole or in part, of forfeited credited service under this section for the reinstatement, in whole or in part, of forfeited credited service under AS 14.25.062 . Contributions made under this subsection may not be applied to purchase service being paid under (b) of this section. A rollover contribution or transfer as described in this subsection shall be treated as employer contributions for the purpose of determining tax treatment under the Internal Revenue Code and may be made by any one or a combination of the following methods:

(1) subject to the limitations prescribed in 26 U.S.C. 402(c), accepting eligible rollover distributions directly from one or more retirement programs of another employer that are qualified under 26 U.S.C. 401(a) or accepting rollovers directly from a member;

(2) subject to the limitations prescribed in 26 U.S.C. 408(d)(3)(A)(ii), accepting from a member conduit rollover contributions that are received by the member from one or more conduit rollover individual retirement accounts previously established by the member;

(3) subject to the limitations prescribed in 26 U.S.C. 403(b)(13), accepting direct trustee-to-trustee transfers of all or a portion of the accounts of the member, on or after January 1, 2002, from a tax sheltered annuity described in 26 U.S.C. 403(b);

(4) subject to the limitations prescribed in 26 U.S.C. 457(e)(17), accepting direct trustee-to-trustee transfers of all or a portion of the accounts of the member, on or after January 1, 2002, from an eligible deferred compensation plan of a tax-exempt organization or a state or local government described in 26 U.S.C. 457(b);

(5) accepting direct trustee-to-trustee transfer from an account established for the benefit of the member in AS 39.30.150 - 39.30.180 (Alaska Supplemental Annuity Plan).

(g) Payments made under this section shall be applied to reduce the member's outstanding indebtedness described in AS 14.25.063 at the time that the contributions are received by the plan.

(h) If a member retires before all payments are made under this section, the plan shall calculate the member's benefits based only on the payments actually made with respect to the credited service purchased.

(i) On satisfaction of the eligibility requirements of AS 14.20.345 , AS 14.25.047 , 14.25.048, 14.25.050, 14.25.060, 14.25.061, 14.25.062, 14.25.100, 14.25.105, or 14.25.107, the requirements of this section, and the administrative filing requirements specified by the administrator, the plan shall adjust the member's credited service history and add any additional service credits acquired.

(j) After an election is made under this section, the election is binding on and irrevocable for the member and the member's employer during the member's remaining period of current employment. After a member makes an irrevocable election under this section, the member does not have the option of choosing to receive the contributed amounts directly in cash.



Sec. 14.25.080. - Contributions by the state. [Repealed, Sec. 25 ch 91 SLA 1987].

Repealed or Renumbered



Sec. 14.25.090. - Contributions by the state for arrearages. [Repealed, Sec. 7 ch 66 SLA 1973].

Repealed or Renumbered



Sec. 14.25.100. - Credit for service in the armed forces.

(a) A member who served as an active member of the armed forces of the United States may receive credited service under this plan up to a maximum of five years if the member received a discharge under other than dishonorable conditions and is not entitled to receive retirement benefits from the United States government for the same service. Each 12 months of military service equals one school year, and lesser military periods will be determined for credit purposes in a proportionate ratio to a year. Credit for service in the armed forces shall be granted only if the member makes contributions for the service in the same manner as required for outside service under AS 14.25.060. The military service credited under this section shall be included in the 10-year limitation of outside service as specified in AS 14.25.060 , except if entry into the armed forces is immediately preceded by Alaska membership service and following discharge is continued by Alaska membership service within one year thereafter, service may not be counted for purposes of determining the applicability of the 10-year limitation on outside service.

(b) Where a member is unable to resume teaching in a public school within one year following discharge because of hospitalization, rehabilitation training, a disability derived while in the armed forces, or other like circumstances, the administrator shall determine the allowance or disallowance of any service in the armed forces.

(c) [Repealed, Sec. 7 ch 155 SLA 1976].

(d) [Repealed, Sec. 7 ch 155 SLA 1976].

(e) A member may not be credited with the same period of service in the armed forces under this section if credit for that military service was granted under the public employees' retirement system (AS 39.35). The combined period of military service claimed under this section and AS 39.35 may not exceed five years.



Sec. 14.25.105. - Credit for service as an employee of the Territory of Alaska.

(a) A teacher who completes 15 years of membership service under AS 14.25.009 - 14.25.220 may elect to receive credited service for employment rendered to the Territory of Alaska before January 3, 1959, regardless of the office, department, division or agency of the territory in which employed. Credited service allowed under this section may not exceed five years.

(b) A teacher may not be credited with service under this section if credit for service as an employee of the Territory of Alaska was granted for the same period under AS 39.35 (public employees' retirement system).

(c) A teacher who elects to receive credited service under this section for service to the Territory of Alaska shall make a retroactive contribution under this plan for the period of territorial employment following June 30, 1955.



Sec. 14.25.107. - Credit for Alaska BIA service.

A member who joins the plan on or after July 1, 1978, who has Alaska BIA service may claim all of that service as credited service. A retirement benefit payable under AS 14.25.009 - 14.25.220 for Alaska BIA service shall be reduced by an amount equal to the retirement benefits paid to the member by the United States government for the same service.



Sec. 14.25.110. - Retirement benefits.

(a) Subject to AS 14.25.167 , a member is eligible for a normal retirement benefit if the member

(1) was first hired before July 1, 1975, has attained the age of 55 years, and has at least 15 years of credited service, the last five of which have been membership service or is otherwise vested in the plan;

(2) has attained the age of 60 years and has at least eight years of membership service;

(3) has attained the age of 60 years, has at least five years of membership service, and has Alaska BIA service which, when added to the membership service, will equal at least eight years;

(4) has at least 25 years of credited service, the last five of which have been membership service;

(5) has at least 20 years of membership service;

(6) has at least 20 years of combined membership service and Alaska BIA service, the last five of which have been membership service; or

(7) has, for each of 20 school years,

(A) at least one-half year of membership service as a part-time teacher;

(B) one full year of membership service as a full-time teacher; or

(C) any combination of service qualified under this paragraph.

(b) Subject to AS 14.25.167 , a member is eligible for an early retirement benefit upon completing the service requirements in (a)(1) of this section and attaining the age of 50 years or upon completing the service requirements in (a)(2) or (3) of this section and attaining the age of 55 years.

(c) The burden is on the applicant to prove eligibility for retirement benefits to the full satisfaction of the administrator.

(d) The monthly amount of a retirement benefit for a member who has paid the full amount of any indebtedness is one-twelfth of the member's average base salary during any three school years of membership service multiplied by

(1) two percent of the years of credited service earned before June 30, 1990, including credited fractional years, and the years of credited service through a total of 20 years; plus

(2) two and one-half percent of the years of credited service earned after June 30, 1990, that are more than 20 years of total credited service.

(e) The monthly amount of a retirement benefit must be determined in accordance with (d) of this section as it is in effect on the date of termination of the retiring member's last segment of employment.

(f) [Repealed, Sec. 47 ch 59 SLA 2002].

(g) [Repealed, Sec. 47 ch 59 SLA 2002].

(h) [Repealed, Sec. 47 ch 59 SLA 2002].

(i) Benefits payable under this section accrue from the first day of the month after which all of the following requirements are met: (1) the member meets the eligibility requirements of this section; (2) the member terminates employment; and (3) the member applies for retirement. Benefits are not payable under this section during a school year in which credit for a full year of service is granted. The benefits are payable the last day of the month. If payment is delayed, a retroactive payment must be made for the month in which a benefit is payable under this section. The last payment shall be for the month in which the member dies or is no longer eligible for a benefit under this section.

(j) An actuarial adjustment must be made to benefits payable under (d) of this section for early retirement.

(k) For plan fiscal years beginning after December 31, 1975, and notwithstanding any other provision of AS 14.25.009 - 14.25.220, the projected annual benefit provided by AS 14.25.009 - 14.25.220 and the benefit from all other defined benefit plans required to be aggregated with the benefits from this plan under the provisions of 26 U.S.C. 415 may not increase to an amount in excess of the amount permitted under 26 U.S.C. 415 at any time. In the event that any projected annual benefit of a member exceeds the limitation of 26 U.S.C. 415 for a limitation year, the plan shall take any necessary remedial action to correct an excess accrued annual benefit. The provisions of 26 U.S.C. 415, and the regulations adopted under that statute, as applied to qualified defined benefit plans of governmental employers are incorporated as part of the terms and conditions of the plan. This subsection applies to any member of this plan.

(l) Notwithstanding (d) of this section,

(1) for the plan fiscal years beginning on or after January 1, 1996, the base salary of a member who joined the plan after the first day of the first plan fiscal year beginning after December 31, 1995, that is used to calculate the member's average base salary may not exceed $150,000, as adjusted for the cost of living in accordance with 26 U.S.C. 401(a)(17)(B); and

(2) for plan fiscal years beginning on or after January 1, 2002, the base salary of a member that is used to calculate the member's average base salary may not exceed $200,000, as adjusted for the cost of living in accordance with 26 U.S.C. 401(a)(17)(B).

(m) Notwithstanding the definition of "base salary" in AS 14.25.220 , in (l) of this section, for plan fiscal years beginning on or after January 1, 1998, and for purposes of 26 U.S.C. 415(b)(3) and the regulations adopted under that statute,

(1) "base salary"

(A) includes any amount that is contributed by the employer under a salary reduction agreement and that is not includable in the member's gross income under 26 U.S.C. 125, 132(f)(4), 402(e)(3), 402(h), or 403(b); and

(B) is limited to compensation that is actually paid to a member during the determination period;

(2) "determination period" means the plan fiscal year.



Sec. 14.25.115. - Unused sick leave credit.

(a) A teacher in membership service on or after July 1, 1977, who is appointed to retirement on or after July 1, 1978, may elect to apply unused sick leave credit in computing the total number of years of credited service under AS 14.25.110 (d) except for sick leave earned while participating in a university retirement program under AS 14.40.661 - 14.40.799. To obtain service credit for unused sick leave, a teacher must apply to the administrator not later than one year after appointment to retirement. Unused sick leave shall be credited on a day-for-day basis in accordance with the table for service after July 1, 1969, contained in AS 14.25.220 (45). Teacher contributions may not be required for credited unused sick leave.

(b) A teacher appointed to retirement before July 1, 1978, who returns to membership service on or after July 1, 1978, and is subsequently reappointed to retirement is eligible for unused sick leave credit only with respect to sick leave accrued during membership service on or after July 1, 1978.

(c) Benefits payable under this section accrue from the first day of the month after which all the following requirements are met: (1) the teacher meets the eligibility requirements of this section; (2) the teacher's written application for unused sick leave credit is received and verified by the administrator; and (3) a period of time has elapsed since the date of appointment to retirement equal to the amount of verified unused sick leave. Benefits are payable on the last day of the month.



Sec. 14.25.120. - Manner of computing service retirement salary. [Repealed, Sec. 50 ch 13 SLA 1980].

Repealed or Renumbered



Sec. 14.25.125. - Conditional service retirement benefits.

(a) Subject to AS 14.25.167 , a member is eligible for a normal retirement salary at age 60 with at least

(1) two years membership service if the member also is eligible for a normal retirement benefit under the public employees' retirement system (AS 39.35); or

(2) one year of membership service if the member is a retired member of the public employees' retirement system.

(b) Subject to AS 14.25.167 , a member is eligible for an early retirement salary at age 55 with at least

(1) two years of membership service if the member also is eligible for an early retirement benefit under the public employees' retirement system (AS 39.35);

(2) one year of membership service if the member is a retired member of the public employees' retirement system.

(c) Membership service for which contributions were refunded is not creditable under this section unless the refunded contributions have been repaid. For purposes of this section, a member or former member does not have to be reemployed under this plan in order to repay refunded contributions. Compound interest at the rate prescribed by regulation must be added to the reinstatement indebtedness from the date of the refund to the date of repayment.

(d) The monthly amount of a conditional service retirement benefit shall be calculated on the years of credited service in accordance with AS 14.25.110 (d), except that a member may irrevocably elect to substitute "average monthly compensation" as defined in AS 39.35.680 in place of the member's average base salary divided by 12.

(e) Benefits payable under this section accrue from the first day of the month (1) in which the member meets the eligibility requirements of this section, (2) following the date of termination, and (3) following application for retirement, and are payable the last day of the month. If payment is delayed, a retroactive payment shall be made to cover the period of deferment. The last payment shall be made for the month in which the member dies or is no longer eligible for a benefit under this section.



Sec. 14.25.130. - Disability benefits.

(a) A member who has five or more years of membership service is eligible for a disability pension if, after July 1, 1966, and before the member's normal retirement date, the member's employment is terminated because of a permanent disability as defined in AS 14.25.220.

(b) [Repealed, Sec. 16 ch 13 SLA 1980].

(c) Once each year during the first five years following appointment to disability under this section, and once every three-year period thereafter, the administrator may require a disabled member who has not attained eligibility for normal retirement to undergo a medical or mental examination by a competent physician. The administrator shall suspend any disability benefit for a disabled member who refuses to undergo a physical or mental examination when requested under this section.

(d) The amount of the disability benefit is equal to 50 percent of the member's base salary immediately before becoming disabled. The disability benefit is increased by 10 percent of the member's base salary immediately before becoming disabled for each dependent child, up to a maximum of four dependent children.

(e) Benefits payable under this section accrue from the first day of the month after which the following requirements are met: (1) the member meets the eligibility requirements of this section; and (2) the member terminates employment. The benefits are payable the last day of the month. If payment is delayed, a retroactive payment must be made to cover the period of deferment. The last payment for a dependent child shall be for the month in which the child ceases to be a dependent child. The last payment for the disabled member shall be made for the month in which the disabled member recovers from the disability, dies, or is eligible for normal retirement.

(f) A member is not entitled to a disability benefit under this section unless the member files a timely application for the benefit with the administrator. The application is timely if it is filed by the later of six months after the date that the member's disability began or 90 days after the termination of the member's employment. The administrator may waive a filing deadline under this subsection if there are extraordinary circumstances that resulted in the inability to meet the filing deadline. The administrator may delegate the authority to waive a filing deadline under this subsection to the administrator.



Sec. 14.25.135. - 14.25.140 - l Deferred retirement benefits; notification of intent to retire; manner of computing disability retirement salary. [Repealed, Sec. 50 ch 13 SLA 1980].

Repealed or Renumbered



Sec. 14.25.142. - Cost-of-living allowance.

(a) While residing in the state, a person receiving a benefit under AS 14.25.009 - 14.25.220 who is at least 65 years of age or who is receiving a disability benefit under AS 14.25.009 - 14.25.220 is entitled to receive a monthly cost-of-living allowance in addition to the basic benefit. The amount of this allowance is 10 percent of the basic benefit.

(b) A person receiving a cost-of-living allowance under this section shall notify the administrator when the person expects to be absent from the state for a continuous period that exceeds 90 days. After that notification, the person is no longer entitled to receive the monthly cost-of-living allowance, except that a person may be absent from the state for not more than six months without loss of the cost-of-living allowance if the absence is the result of illness and required by order of a licensed physician. Upon return to the state, and upon notification to the administrator, the person is again entitled to receive the monthly cost-of-living allowance, commencing with the first monthly benefit payment made after notification of the person's return.

(c) In this section, "residing in the state" means domiciled and physically present in the State of Alaska. A person's status as "residing in the state" does not change if the person is absent from the state for a continuous period of

(1) 90 days or less;

(2) six months or less, when ordered by a physician to be absent from the state; or

(3) any length of time while the person is a member of a reserve or auxiliary component of the armed forces of the United States, including the organized militia of Alaska consisting of the Alaska National Guard, the Alaska Naval Militia, and the Alaska State Defense Force, and is called to active duty by the appropriate state or federal authority.



Sec. 14.25.143. - Post retirement pension adjustment.

(a) Once each year, the administrator shall increase benefit payments to eligible disabled members, to persons age 60 or older receiving benefits under this plan in the preceding calendar year, and to persons who have received benefits under this plan for at least eight years who are not otherwise eligible for an increase under this section.

(b) The increase in benefit payments applies to total benefit payments except for the cost-of-living allowance under AS 14.25.142 . The amount of the increase is a percentage of the current benefit equal to

(1) the lesser of 75 percent of the increase in the cost of living in the preceding calendar year or nine percent, for recipients who on July 1 are at least 65 years old and for members receiving disability benefits; and

(2) the lesser of 50 percent of the increase in the cost of living in the preceding calendar year or six percent, for recipients who on July 1 are at least 60 but less than 65 years old or for recipients who on July 1 are less than 60 years old but who have received benefits from the plan for at least eight years.

(c) If a recipient was not receiving benefits during the entire preceding calendar year, the increase in benefits under this section shall be adjusted by multiplying it by the fraction whose numerator is the number of months for which benefits were received in the preceding calendar year and whose denominator is 12.

(d) If at the time of first receiving a retirement benefit, a member was receiving a disability benefit under this plan, the administrator shall, at the time the member is appointed to retirement, increase the retirement benefit by a percentage equal to the total cumulative percentage increase that has been applied to the member's disability benefit under this section.

(e) When computing a death benefit under AS 14.25.155 , 14.25.157, or 14.25.160 or a survivor's benefit under AS 14.25.162 , 14.25.164, or 14.25.167, adjustments granted to the deceased member or survivor under this section shall be included in the computation.

(f) An increase in benefit payments under this section is effective July 1 of each year and is based on the percentage increase in the consumer price index for urban wage earners and clerical workers for Anchorage, Alaska during the previous calendar year as determined by the United States Department of Labor, Bureau of Labor Statistics.



Sec. 14.25.145. - Interest on individual accounts.

Interest shall be credited to each teacher's account at the end of each school year at the rate prescribed by the board for that year.



Sec. 14.25.150. - Refund upon termination.

(a) Except as provided in (b) of this section, a terminated member is entitled to a refund of the balance of the member contribution account. A member is not entitled to a refund of supplemental contributions except as provided in AS 14.25.160 (a).

(b) A member who is terminated and is a vested member, deferred vested member, or who is entitled to benefits under AS 14.25.125 , and who is married at the time of application for a refund or whose rights to a refund are subject to a qualified domestic relations order is entitled to receive a refund of the balance of the member contribution account only if the member's present spouse and each person entitled under the order consent to the refund in writing on a form provided by the administrator. The administrator may waive written consent from the person entitled under the order if the administrator determines that the person cannot be located or for other reasons established by regulation. The administrator may waive written consent from the spouse if the administrator determines that

(1) the member was not married to the spouse during any period of the member's employment with an employer;

(2) the spouse has no rights to benefits under AS 14.25.009 - 14.25.220 because of the terms of a qualified domestic relations order;

(3) the spouse cannot be located;

(4) the member and spouse have been married for less than two years and the member establishes that they are not cohabiting; or

(5) another reason established by regulation exists.

(c) [Effective June 30, 2010]. A member who has received a refund of contributions in accordance with this section forfeits corresponding credited service under AS 14.25.009 - 14.25.220.



Sec. 14.25.153. - Rights under qualified domestic relations order.

A former spouse shall be treated as a spouse or surviving spouse under AS 14.25.009 - 14.25.220 to the extent required by a qualified domestic relations order. Rights under the order do not take effect until the order is filed with the administrator.



Sec. 14.25.155. - Nonoccupational death benefits.

(a) If the death of a member occurs after completing less than one year of membership service and the proximate cause of death is not a bodily injury sustained or hazard undergone while in the performance and within the scope of the member's duties of employment, the member's designated beneficiary shall be paid the balance of the member contribution account.

(b) If the death of a member occurs after completing at least one year of membership service but before becoming a vested member, and the proximate cause of death is not a bodily injury sustained or hazard undergone while in the performance and within the scope of the member's duties of employment, the lump-sum death benefit described in AS 14.25.160(b) and (c) shall be paid to the designated beneficiary of the member.

(c) If the death of a vested member or deferred vested member occurs and the proximate cause of death is not a bodily injury sustained or hazard undergone while in the performance and within the scope of the member's duties of employment, the surviving spouse may elect to receive either the benefits described in (b) of this section or a 50 percent joint and survivor option as provided under AS 14.25.167 (a)(2) based on credited service to the date of the member's termination. If no spouse survives a vested or deferred vested member, or if a person other than the spouse is designated as beneficiary in accordance with AS 14.25.166 , the administrator shall pay the designated beneficiary the benefits described in AS 14.25.160 (b) and (c). Benefits accrue from the first day of the month following the member's death and are payable the last day of the month.

(d) Benefits are not payable under this section if benefits are payable under AS 14.25.157 , 14.25.160, 14.25.162, 14.25.164, or 14.25.167.



Sec. 14.25.157. - Occupational death benefits.

(a) If (1) the death of a member occurs before the member first attains eligibility for normal retirement, and (2) the proximate cause of death is a bodily injury sustained or hazard undergone while in the performance and within the scope of the member's duties of employment, and (3) the injury or hazard is not the proximate result of wilful negligence on the part of the member, the administrator shall pay a monthly survivor's pension equal to 40 percent of the member's base salary at the time of termination of employment, divided by 12, to the member's surviving spouse. If there is no surviving spouse, the administrator shall pay the monthly survivor's pension in equal parts to the dependent children of the member. On the date the normal retirement of the member would have occurred if the member had lived, monthly payments must equal the monthly amount of the normal retirement benefit to which the member, had the member lived and continued employment until the member's normal retirement date, would have been entitled with an average base salary as existed at the member's death and the credited service to which the member would have been entitled. If the member does not have a spouse or dependent children at the time of death or if the member designates as beneficiary under AS 14.25.166 someone other than the surviving spouse or dependent children, the administrator shall pay the member's designated beneficiary those benefits available to a beneficiary under AS 14.25.160 (b) and (c) and may not pay a benefit to the surviving spouse or dependent children.

(b) The first payment of the surviving spouse's pension or of a dependent child's pension shall accrue from the first day of the month following the member's death and is payable the last day of the month. The last payment shall be made for the last month in which there is an eligible surviving spouse or dependent child.

(c) Benefits are not payable under this section if benefits are payable under AS 14.25.155 , 14.25.160, 14.25.162, 14.25.164, or 14.25.167.

(d) If a member's death is caused by an act of assault, assassination, or terrorism directly related to the person's status as a member, whether the act occurs on or off the member's job site, the death shall be considered to have occurred in the performance of and within the scope of the member's duties for purposes of (a)(2) of this section. If the expressed or apparent motive and intent of the perpetrator of the harm inflicted upon the member was due to the performance of the member's job duties or employment as a member, the death shall be considered to be directly related to the member's status as a member. A member's job duties are those performed within the course and scope of the member's employment with an employer.



Sec. 14.25.160. - Death benefits.

(a) A death benefit shall be paid and any supplemental contributions shall be refunded to the designated beneficiary, upon receipt of a valid claim and proof of the death of a member who

(1) is not retired and is not eligible for benefits under AS 14.25.162 or 14.25.164; and

(2) either

(A) has made supplemental contributions under AS 14.25.055 since the date one year immediately preceding the member's death or since July 1, 1983, whichever is later; or

(B) is making supplemental contributions under AS 14.25.055 but has made them for less than one year.

(b) Upon the death of an active member who meets the conditions specified in (a) of this section, the amount of the death benefit is the sum of the following less any retirement benefit previously received by the member:

(1) the member contribution account;

(2) $100 times the years of membership service;

(3) $1,000; and

(4) $500 if the deceased member is survived by one or more dependent children at the time of death and if the designated beneficiary is a dependent child of the member or is the parent or guardian of the dependent child of the member.

(c) If the sum of (b)(2) and (3) of this section exceeds $3,000, only $3,000 may be added to amounts under (b)(1) and (4) in calculating the death benefit under (b) of this section.

(d) Upon the death of an inactive member who meets the conditions specified in (a) of this section, the death benefit is the amount determined in (b)(1) of this section.

(e) Upon the death of a disabled member who is not eligible for normal retirement and who meets the conditions specified in (a) of this section, the death benefit is the amount determined in (b) of this section.

(f) Upon the death of a retired member who meets the conditions specified in (a) of this section, the death benefit is the amount determined in (b)(1) of this section less all retirement benefits paid to the deceased member.

(g) If supplemental contributions have been made under AS 14.25.055 , benefits may be payable under AS 14.25.162 or 14.25.164 if the deceased member meets the eligibility requirements of one of those sections.

(h) Payment made to a beneficiary under this section is in place of any other benefit under AS 14.25.009 - 14.25.220.



Sec. 14.25.162. - Survivor's allowance.

Sec. 14.25.162. Survivor's allowance.

(a) If an active or disabled member dies and leaves a dependent child, and supplemental contributions have been made under AS 14.25.055 for at least one year of credited service, a survivor's allowance is payable under (b) of this section. If a retired member or a deferred vested member dies and leaves a dependent child, and supplemental contributions have been made under AS 14.25.055 for at least five years of credited service, a survivor's allowance is payable under (b) of this section. Application for the survivor's allowance must be made in writing to the administrator.

(b) A survivor's allowance is payable under this section as follows:

(1) an allowance of 10 percent of the member's base salary immediately before the member's death, retirement, or disability shall be paid for each dependent child; if there are four or more dependent children, the total amount paid to those children is 40 percent of the member's base salary before the member's death, retirement, or disability, paid in equal amounts to each child; the allowance shall be recomputed for the month in which the number of dependent children is less than four and the benefits shall be decreased accordingly; the adoption of a dependent child does not terminate the survivor's allowance payable under this section;

(2) an allowance of 35 percent of the member's base salary shall be paid to the member's surviving spouse as long as there is an eligible dependent child, as determined under (b)(1) of this section, for whom the surviving spouse is legally responsible; if there is no surviving spouse, an allowance of 10 percent of the member's base salary shall be paid to each court-appointed guardian, not to exceed one allowance for each child or for each group of children who have the same guardian or joint guardians;

(3) when no further benefits are payable under this section, the difference between the amount that would have been paid under AS 14.25.160 and any payments made to the member, spouse, guardian, or dependent children under this section shall be paid to those beneficiaries described in AS 14.25.166 ;

(4) benefits are not payable under this section if benefits are payable under AS 14.25.155 , 14.25.157, 14.25.164, or 14.25.167.

(c) The survivor's allowance accrues from the first day of the month following the death of a member and is payable on the last day of the month. If payment is delayed, a retroactive payment must be made for the month in which a benefit is payable under this section. The last payment is for the month in which a benefit is payable under this section.



Sec. 14.25.163. - Rollover distributions and rollover contributions.

(a) A distributee may elect, at the time and in the manner prescribed by the administrator, to have all or part of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in the direct rollover.

(b) Except as provided by AS 14.25.075 (f)(5), the plan does not accept contributions of eligible rollover distributions.

(c) In this section,

(1) "direct rollover" means the payment of an eligible rollover distribution by the plan to an eligible retirement plan specified by a distributee who is eligible to elect a direct rollover;

(2) "distributee" means a member or a beneficiary who is the surviving spouse of the member;

(3) "eligible retirement plan"

(A) means

(i) an individual retirement account described in 26 U.S.C. 408(a);

(ii) an individual retirement annuity defined in 26 U.S.C. 408(b);

(iii) an annuity plan described in 26 U.S.C. 403(a);

(iv) a qualified trust described in 26 U.S.C. 401(a);

(v) on and after January 1, 2002, an annuity plan described in 26 U.S.C. 403(b); or

(vi) on or after January 1, 2002, a governmental plan described in 26 U.S.C. 457(b); and

(B) notwithstanding (A) of this paragraph, means, with respect to distributions made before January 1, 2002, an individual retirement account or an individual retirement annuity account described or defined in 26 U.S.C. 408 in the case of an eligible rollover distribution to a beneficiary who is the surviving spouse of a member;

(4) "eligible rollover distribution" means a distribution of all or part of a total account to a distributee, except for

(A) a distribution that is one of a series of substantially equal installments payable not less frequently than annually over the life expectancy of the distributee or the joint and last survivor life expectancy of the distributee and the distributee's designated beneficiary, as defined in 26 U.S.C. 401(a)(9);

(B) a distribution that is one of a series of substantially equal installments payable not less frequently than annually over a specified period of 10 years or more;

(C) a distribution that is required under 26 U.S.C. 401(a)(9);

(D) the portion of any distribution that is not includable in gross income;

(E) a distribution made on or after January 1, 2002, that is on account of hardship; and

(F) other distributions that are reasonably expected to total less than $200 during a year.



Sec. 14.25.164. - Spouse's pension.

Sec. 14.25.164. Spouse's pension.

(a) If an active or disabled member dies, a pension is payable to the member's spouse if the member made supplemental contributions under AS 14.25.055 for at least one year of credited service. If a retired member or deferred vested member dies, a pension is payable to the member's spouse if the member made supplemental contributions under AS 14.25.055 for at least five years of credited service. Application for the spouse's pension must be made in writing to the administrator.

(b) A spouse's pension is payable under this section as follows:

(1) a spouse's pension is equal to 50 percent of the retirement benefit that the deceased member was receiving; if the member was not receiving a retirement benefit, the spouse's pension is equal to 50 percent of the amount the member would have received, based on the member's average base salary and credited service to the date of the member's death and assuming that the member would have been eligible for a normal retirement benefit as of that date;

(2) in the event of the death of a member's spouse who is receiving a spouse's pension, the difference between the amount that would have been paid under AS 14.25.160 and any payments made to the member, spouse, guardian, or dependent children shall be paid to those beneficiaries described in AS 14.25.166 ;

(3) benefits are not payable under this section if benefits are payable under AS 14.25.155 , 14.25.157, 14.25.162, or 14.25.167.

(c) The spouse's pension accrues from the first day of the month following the death of a member and is payable on the last day of the month. If payment is delayed, a retroactive payment must be made for the month in which a benefit is payable under this section. The last payment is for the month in which the spouse dies.



Sec. 14.25.165. - Distribution requirements.

(a) The entire interest of a member must be distributed or must begin to be distributed not later than the member's required beginning date.

(b) If a member dies after the distribution of the member's interest has begun but before the distribution has been completed, the remaining portion of the interest shall continue to be distributed at least as rapidly as under the method of distribution being used before the member's death.

(c) If a member has made a distribution election and dies before the distribution of the member's interest begins, distribution of the member's entire interest shall be completed by December 31 of the calendar year containing the fifth anniversary of the member's death. However, if any portion of the member's interest is payable to a designated beneficiary, distributions may be made over the life of the designated beneficiary or over a period certain not greater than the life expectancy of the designated beneficiary, commencing on or before December 31 of the calendar year immediately following the calendar year in which the member died, and, if the designated beneficiary is the member's surviving spouse, the date distributions are required to begin may not be earlier than the later of December 31 of the calendar year (1) immediately following the calendar year in which the member died, or (2) in which the member would have attained 70 1/2 years of age, whichever is earlier. If the surviving spouse dies after the member but before payments to the spouse have begun, the provisions of this subsection apply as if the surviving spouse were the member. An amount paid to a child of the member will be treated as if it were paid to the surviving spouse if the amount becomes payable to the surviving spouse when the child reaches the age of majority.

(d) If a member has not made a distribution election before the member's death, the member's designated beneficiary must elect the method of distribution not later than December 31 of the calendar year (1) in which distributions would be required to begin under this section, or (2) that contains the fifth anniversary of the date of death of the member, whichever is earlier. If the member does not have a designated beneficiary or if the designated beneficiary does not elect a method of distribution, distribution of the member's entire interest must be completed by December 31 of the calendar year containing the fifth anniversary of the member's death.

(e) For purposes of (c) of this section, distribution of a member's interest is considered to begin (1) on the member's required beginning date, or (2) if the designated beneficiary is the member's surviving spouse and the surviving spouse dies after the member but before payments to the spouse have begun, on the date distribution is required to begin to the surviving spouse. If distribution in the form of an annuity irrevocably commences to the member before the required beginning date, the date distribution is considered to begin is the date that the distribution actually commences.

(f) Notwithstanding any contrary provisions of AS 14.25.009 - 14.25.220, the requirements of this section apply to all distributions of a member's interest and take precedence over any inconsistent provisions of AS 14.25.009 - 14.25.220.

(g) All distributions required under this section are determined and made in accordance with 26 U.S.C. 401(a)(9) and regulations adopted under that statute, including any minimum distribution incidental benefit requirement.

(h) Unless otherwise specified, the provisions of this section apply to calendar years beginning on or after January 1, 1983.

(i) In this section,

(1) "designated beneficiary" means the individual who is designated as the beneficiary under the plan in accordance with 26 U.S.C. 401(a)(9) and regulations adopted under that statute;

(2) "required beginning date" means the first day of April of the calendar year following the calendar year in which the member either attains 70 1/2 years of age or actually retires, whichever is later.



Sec. 14.25.166. - Designation of beneficiary.

(a) Each member shall designate the beneficiary or beneficiaries to whom the administrator shall distribute benefits payable under AS 14.25.009 - 14.25.220 as a consequence of the member's death. Notwithstanding a previous designation of beneficiary, a person who is the spouse of a member at the time of the member's death automatically becomes the designated beneficiary if the spouse was married to the member during part of the member's employment for an employer

(1) except to the extent a qualified domestic relations order filed with the administrator provides for payment to a former spouse or other dependent of the member; or

(2) unless the member filed a revocation of beneficiary accompanied by a written consent to the revocation from the present spouse and each person entitled under the order; however, consent of the present spouse is not required if the member and the present spouse had been married for less than two years on the date of the member's death and if the member established when filing the revocation that the member and the present spouse were not cohabiting.

(b) Except as provided in (a) of this section, the member may change or revoke the designation without notice to the beneficiary or beneficiaries at any time. If a member designates more than one beneficiary, each shares equally unless the member specifies a different allocation or preference. The designation of a beneficiary, a change or revocation of a beneficiary, and a consent to revocation of a beneficiary shall be made on a form provided by the administrator and is not effective until filed with the administrator.

(c) If a member fails to designate a beneficiary, or if no designated beneficiary survives the member, the death benefit shall be paid

(1) to the surviving spouse or, if there is none surviving,

(2) to the surviving children in equal parts or, if there are none surviving,

(3) to the surviving parents in equal parts or, if there are none surviving,

(4) to the estate.

(d) A person claiming entitlement to benefits payable under AS 14.25.009 - 14.25.220 as a consequence of a member's death shall provide the administrator with a marriage certificate, divorce or dissolution judgment, or other evidence of entitlement. Documents establishing entitlement may be filed with the administrator immediately after a change in the member's marital status. If the administrator does not receive notification of a claim before the date 10 days after the member's death, the person claiming entitlement is not entitled to receive from the division of retirement and benefits any benefit already paid by the administrator.



Sec. 14.25.167. - Joint and survivor option.

(a) Benefits payable under this section are in place of benefits payable under AS 14.25.110 , 14.25.125, 14.25.155, 14.25.157, 14.25.160, 14.25.162, or 14.25.164. Upon filing an application for retirement with the administrator, or when a disabled member becomes eligible for normal retirement under AS 14.25.130 (e), the member shall designate the person who is the member's spouse at the time of appointment to retirement as the contingent beneficiary. However, if the designation of the spouse is revoked under (c) of this section, the member may designate a dependent approved by the administrator as the contingent beneficiary or may take normal or early retirement under AS 14.25.110 or 14.25.125. The administrator shall pay benefits under the option elected by the member. The member may elect an option that provides that

(1) the member is entitled to receive a reduced benefit payable for life, and, after the member's death, the contingent beneficiary is entitled to receive payments in the amount of 75 percent of the reduced benefit for life;

(2) the member is entitled to receive a reduced benefit payable for life, and, after the member's death, the contingent beneficiary is entitled to receive payments in the amount of 50 percent of the reduced benefit for life; or

(3) the member is entitled to receive a reduced benefit payable during the joint lifetime of the member and the contingent beneficiary, and, after the death of either the member or the contingent beneficiary, the survivor is entitled to receive payments in the amount of 66-2/3 percent of the reduced benefit for life.

(b) The aggregate of the pension payments expected to be paid to a member and the member's contingent beneficiary under the options set out in (a) of this section shall be the actuarial equivalent of the pension that the member is otherwise entitled to receive upon retirement.

(c) A member may elect or change an option without the approval of the administrator if the member's election or change is filed in writing with the administrator before the effective date of the member's retirement. A member may revoke a joint and survivor option if the member files with the administrator before the effective date of the member's retirement a revocation and a consent to the revocation signed by the member's present spouse and each person entitled to benefits under a qualified domestic relations order on forms provided by the administrator. The administrator may waive the requirement for written consent from

(1) a person entitled under the order if the person cannot be located or for another reason established by regulation; or

(2) the spouse if

(A) the member is not married;

(B) the member was not married to the spouse during any period of the member's employment with an employer;

(C) the spouse has no rights to the option because of the terms of a qualified domestic relations order;

(D) the spouse cannot be located;

(E) the member and spouse have been married for less than two years and the member establishes that they are not cohabiting; or

(F) another reason is established under regulations of the administrator.

(d) A member, including a deferred vested member, may, regardless of age, elect a joint and survivor option any time before appointment to receive a retirement benefit.

(e) If either the member or contingent beneficiary dies before the member is appointed to retirement, the election becomes inoperative. Once the member is appointed to retirement, the election is irrevocable, even if the retired member is reemployed. Any additional retirement benefit to which the reemployed member may become entitled will be paid in accordance with the initial election made under this section, unless the contingent beneficiary is deceased. If the contingent beneficiary is deceased, the benefits earned during the period of reemployment are subject to AS 14.25.110 , or this section if another contingent beneficiary was designated during the period of reemployment. All other benefits earned during previous periods of employment are subject to the election at the time the member was appointed to retirement. If death occurs during the period of reemployment and the proximate cause of death is not a bodily injury sustained or hazard undergone while in the performance and within the scope of the member's duties of employment, those benefits earned while reemployed are subject to AS 14.25.155 (c). All other benefits earned during previous periods of employment are subject to the election at the time the member was appointed to retirement. If death occurs during the period of reemployment and the proximate cause of death is a bodily injury sustained or hazard undergone while in the performance and within the scope of the member's duties of employment and the injury or hazard is not the proximate result of wilful negligence on the part of the member, all benefits earned during all periods of employment are subject to AS 14.25.157 .

(f) The member and any person claiming to be a contingent beneficiary shall file with the administrator a marriage certificate, divorce or dissolution judgment, or other evidence necessary to determine the applicability of this section and the identity of any contingent beneficiary.

(g) If the administrator determines, based on the affidavit of the member and other evidence, that a member is eligible to elect a form of payment other than a joint and survivor option under this section, and no contrary evidence is presented to the administrator within 60 days after the effective date of the member's retirement, no claim under this section, made by a spouse or former spouse of the member, may be paid if payment would result in an increase in actuarial liability to the plan.

(h) If a member fails to elect an option under (a) of this section and no effective revocation is filed with the administrator, the member is considered to have elected the option provided in (a)(2) of this section.



Sec. 14.25.168. - Medical benefits.

(a) Except as provided in (c) of this section, the following persons are entitled to major medical insurance coverage under this section:

(1) for teachers first hired before July 1, 1990,

(A) a teacher who is receiving a monthly benefit from the plan and who has elected coverage;

(B) the spouse and dependent children of the teacher described in (A) of this paragraph;

(C) the surviving spouse of a deceased teacher who is receiving a monthly benefit from the plan and who has elected coverage;

(D) the dependent children of a deceased teacher who are dependent on the surviving spouse described in (C) of this paragraph;

(2) for teachers first hired on or after July 1, 1990,

(A) a teacher who is receiving a monthly benefit from the plan and who has elected coverage for the teacher;

(B) the spouse of the teacher described in (A) of this paragraph if the teacher elected coverage for the spouse;

(C) the dependent children of the teacher described in (A) of this paragraph if the teacher elected coverage for the dependent children;

(D) the surviving spouse of a deceased teacher who is receiving a monthly benefit from the plan and who has elected coverage;

(E) the dependent children of a deceased teacher who are dependent on the surviving spouse described in (D) of this paragraph if the surviving spouse has elected coverage for the dependent children.

(b) After an election of coverage under this section, major medical insurance coverage takes effect on the same date as retirement benefits begin and stops when the member or survivor is no longer eligible to receive a monthly benefit. The coverage for persons age 65 or older is the same as that available for persons under age 65. The benefits payable to those persons age 65 or older supplement any benefits provided under the federal old age, survivors and disability insurance program. The medical premium and optional insurance premiums owed by a member or survivor shall be deducted from the benefit owed to the member or survivor before payment of the benefit.

(c) Receipt under a qualified domestic relations order of a monthly benefit from the plan does not entitle a person or the person's spouse or child to insurance coverage under (a) of this section. However, a member's former spouse who receives a monthly benefit under a qualified domestic relations order is entitled to receive major medical insurance coverage if the former spouse

(1) elects the coverage within 60 days after the first monthly benefit paid under the order is mailed first class or otherwise delivered; and

(2) pays the premium established by the administrator for the coverage.

(d) A benefit recipient may elect major medical insurance coverage in accordance with regulations and under the following conditions:

(1) a person who has less than 25 years of membership service and who is younger than 60 years of age must pay an amount equal to the full monthly group premium for retiree major medical insurance coverage;

(2) a disabled member, a disabled member who is appointed to normal retirement, a person 60 years of age or older, or a person who has at least 25 years of membership service is not required to make premium payments.

(e) The administrator shall inform members who have requested appointment to retirement that the health insurance coverage available to retired members may be different from the health insurance coverage provided to employees. The administrator shall also notify those members of time limits for selecting optional health insurance coverage and whether the election is irrevocable. A member who has requested appointment to retirement shall indicate in writing on a form provided by the administrator that the member has received the information required by this subsection and whether the member has chosen to receive optional health insurance coverage.



Sec. 14.25.169. - Duplicate benefits.

If payments from this retirement plan are due to a teacher or to the teacher's spouse under more than one provision of this plan, the teacher or spouse shall elect under which provision and which benefit the teacher or spouse wishes to receive and no payments may be made under any other provision. However, benefits under AS 14.25.155 , 14.25.157, 14.25.160, 14.25.162, 14.25.164, and 14.25.167 shall be paid in addition to those benefits or that service credit a person is entitled to receive because of the person's own membership in the retirement plan. A teacher may not receive (1) duplicate credit under this plan for the same period of service, (2) more than one year of service credit in the course of a school year, or (3) a benefit while accruing service credit under this plan, except as provided in this section.



Sec. 14.25.170. - Administration. [Repealed, Sec. 132 ch 9 FSSLA 2005].

Repealed or Renumbered



Sec. 14.25.173. - Adjustments.

(a) When a change or error is made in the records maintained by the plan or in the contributions made on behalf of an employee or an error is made in computing a benefit, and, as a result, a teacher or member or beneficiary is entitled to receive from the plan more or less than the teacher or member or beneficiary would have been entitled to receive had the records or contributions been correct or had the error not been made, (1) the records, contributions, or error shall be corrected, and (2) as far as practicable, future payments or benefit entitlement shall be adjusted so that the actuarial equivalent of the pension or benefit to which the teacher or member or beneficiary was correctly entitled will be paid. An adjustment to contributions shall be picked up by the employer in accordance with AS 14.25.050 or treated as an adjustment to the employer's contributions in accordance with this section, depending upon the nature of the adjustment. If no future benefit payments are due, a person who was paid any amount to which the person was not entitled is liable for repayment of that amount, and a person who was not paid the full amount to which the person was entitled shall be paid that amount.

(b) An adjustment that requires the recovery of benefits may not be made under this section if

(1) the incorrect benefit was first paid two years or more before the member or beneficiary was notified of the error;

(2) the error was not the result of erroneous information supplied by the member or beneficiary; and

(3) the member or beneficiary did not have reasonable grounds to believe that the amount of the benefit was in error.

(c) At least quarterly, the administrator shall report to the commissioner of administration on all situations since the administrator's last report in which an adjustment has been prohibited under (b) of this section. If the commissioner of administration finds that there is reason to believe that one or more of the conditions set out in (b) of this section have not been met, the administrator shall notify the member or beneficiary that an adjustment will be made to recover the overpayment. A member or beneficiary who receives notice of adjustment under this subsection may file a request with the commissioner of administration for a waiver of the adjustment under AS 14.25.175. An adjustment that requires the repayment of benefits may not be required while the waiver request is pending.

(d) The plan shall pay interest on amounts owed to a member or beneficiary. Interest shall be charged on amounts owed to the plan by a member or beneficiary if the amount owed is the result of erroneous information supplied by the member or beneficiary, or the member or beneficiary had reasonable grounds to believe the amount of the benefit was in error. The interest paid under this subsection is at the rate established by regulation for indebtedness contributions owed. Interest accrues from the date on which the correct payment was due and continues until an actuarial adjustment to the benefit is effective or the amount owed is paid. Accrued interest for periods less than 60 days or in amounts less than the limit established in regulation for writing off small indebtedness and refund balances may not be collected or paid under this subsection.



Sec. 14.25.175. - Waiver of adjustments.

(a) Upon request by an affected member or beneficiary under (b) of this section, the commissioner of administration may waive an adjustment or a portion of an adjustment made under AS 14.25.173 if, in the opinion of the commissioner of administration,

(1) the adjustment or portion of the adjustment will cause undue hardship to the member or beneficiary;

(2) the adjustment was not the result of erroneous information supplied by the member or beneficiary;

(3) before the adjustment was made, the member or beneficiary received confirmation from the administrator that the member's or beneficiary's records were correct; and

(4) the member or beneficiary had no reasonable grounds to believe the records were incorrect before the adjustment was made.

(b) In order to obtain consideration of a waiver under this section, the affected member or beneficiary shall file a request with the commissioner of administration in writing within 30 days after receipt of notice that the records have been adjusted. The ruling of the commissioner of administration shall be in writing.

(c) A ruling of the commissioner of administration to deny a waiver under (b) of this section may be appealed to the office of administrative hearings.

(d) The office of administrative hearings may reverse the commissioner of administration's decision to deny a waiver and may impose conditions on granting a waiver that it considers equitable. These conditions may include requiring the member or beneficiary to make additional contributions to the plan.

(e) [Repealed, Sec. 132 ch 9 FSSLA 2005].

(f) [Repealed, Sec. 57 ch 68 SLA 2000].

(g) [Repealed, Sec. 57 ch 68 SLA 2000].



Sec. 14.25.177. - Effect of amendments.

(a) An amendment to AS 14.25.009 - 14.25.220 is not retroactive unless its retroactivity is expressly stated in the amendment.

(b) The monthly amount of a benefit payable under AS 14.25.009 - 14.25.220 shall be determined in accordance with the provisions of AS 14.25.009 - 14.25.220 in effect on the date of termination of the member's last segment of employment.



Sec. 14.25.180. - Management and investment of fund. [Repealed, Sec. 132 ch 9 FSSLA 2005].

Repealed or Renumbered



Sec. 14.25.181. - Exclusive benefit.

(a) The corpus or income of the assets held in trust as required by the plan may not be diverted to or used for other than the exclusive benefit of the members or their beneficiaries.

(b) If, upon termination of the plan, all liabilities are satisfied, any excess assets arising from erroneous actuarial computation shall revert to the employers on a pro rata basis.



Sec. 14.25.190. - Management and investment of fund. [Repealed, Sec. 132 ch 9 FSSLA 2005].

Repealed or Renumbered



Sec. 14.25.195. - Special rules for treatment of qualified military service.

Notwithstanding any contrary provisions of AS 14.25.009 - 14.25.220, with respect to qualified military service, contributions shall be made and benefits and service credit shall be provided in accordance with 26 U.S.C. 414(u).



Sec. 14.25.200. - Exemption from taxation and process.

(a) Except as provided in AS 29.45.030 (a)(1) or in (c) of this section, member contributions and other amounts held in the plan on behalf of a member or other person who is or may become eligible for benefits under the plan are exempt from Alaska state and municipal taxes and are not subject to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or charge of any kind, either voluntary or involuntary, before they are received by the person entitled to the amount under the terms of the plan. Any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber, charge, or otherwise dispose of any right to amounts accrued in the plan is void. However, a member's right to receive benefits or the member contribution account may be assigned

(1) under a qualified domestic relations order;

(2) to a trust or similar legal device that meets the requirements for a Medicaid-qualifying trust under AS 47.07.020 (f) and 42 U.S.C. 1396p(d)(4); or

(3) as provided in (c) of this section.

(b) Member contributions and other amounts held in the plan and benefits payable under AS 14.25.009 - 14.25.220 are exempt from garnishment, execution, or levy as provided in AS 09.38 (exemptions).

(c) An inactive member may elect to have the taxable portion of the member contribution account transferred directly to another plan or an individual retirement arrangement that is qualified under the federal Internal Revenue Code and that accepts the transfer.



Sec. 14.25.205. - Time limit for application.

If an application for benefits or for refund has not been filed with the administrator by July 1 following the date on which an inactive member (except a member on leave of absence without pay) would attain age 75, or if an application for benefits or for refund has not been filed with the administrator within the 50 years following the most recent date on which the person was an active member, benefits or refunds may not be paid under AS 14.25.009 - 14.25.220 and the member's records may be destroyed.



Sec. 14.25.210. - Penalty for false statements.

(a) A person who knowingly makes a false statement, or falsifies or permits to be falsified any record of this plan, in an attempt to defraud this plan, is guilty of a class A misdemeanor.

(b) In this section, "knowingly" has the meaning given in AS 11.81.900(a).



Sec. 14.25.220. - Definitions.

In AS 14.25.009 - 14.25.220, unless the context requires otherwise,

(1) "active member" means a member who is employed by an employer, is receiving compensation on a full-time or part-time basis and is making contributions to the plan, or a member making contributions under AS 14.20.330 or 14.20.345;

(2) "actuarial adjustment" means the adjustment necessary to obtain equality in value of the aggregate expected payments under two different forms of pension payments, considering expected mortality and interest earnings on the basis of assumptions, factors, and methods specified in regulations issued under the plan that are formally adopted by the board and that clearly preclude employer discretion in the determination of the amount of any member's benefit;

(3) "administrator" means the commissioner of administration or the commissioner's designee under AS 14.25.003 ;

(4) "annuitant" means a retired member or a disabled member who is receiving a benefit under this plan;

(5) "average base salary" means the result obtained by dividing the sum of the member's three highest years' base salary by three, or if a member does not have three years base salary, then by dividing the sum of all base salaries by the number of years of base salary; the base salary for a year in which credit is granted for disability totaling more than one-third of a year may not be used in the computation of the average base salary; the base salary in a school year for which the member receives compensation for less than two-thirds of a year may not be used in the computation of the average base salary; if compensation is received for more than two-thirds of a year, the full base salary for that school year shall be used in the computation of the average base salary;

(6) "base salary"

(A) means the total remuneration payable under contract for a full year of membership service, including addenda to the contract but, for a member first hired on or after July 1, 1996, does not include remuneration in excess of the limitations set out in 26 U.S.C. 401(a)(17);

(B) has the same meaning as "compensation" under AS 39.35.680 (9) when applied to a state legislator who elects membership under AS 14.25.040(b);

(7) "beneficiary" means a person designated by a member to receive benefits that may be due from the plan upon the member's death;

(8) "BIA service" means service, including partial years, as a teacher, a certificated person employed in a full-time position requiring a teaching certificate as a condition of employment, or a Bureau of Indian Affairs professional educator in a school or school system contracted or operated by the Bureau of Indian Affairs in Alaska;

(9) "board" means the Alaska Retirement Management Board established under AS 37.10.210 ;

(10) "compensation" means the total remuneration paid under contract to a member for services rendered during a school year, including cost-of-living differentials, payments for leave that is actually used by the member, the amount by which the member's wages are reduced under AS 39.30.150 (c), and the amount deferred under an employer-sponsored deferred compensation plan or the tax shelter annuity plan approved by the Department of Education and Early Development, but does not include retirement benefits, welfare benefits, per diem, expense allowances, workers' compensation payments, or payments for leave not used by the member, whether those leave payments are scheduled payments, lump-sum payments, donations, or cash-ins; for purposes of AS 14.25.050 , compensation paid includes any payment made after June 30 of a school year for services rendered before the end of the school year;

(11) "credited service" means

(A) all membership service as defined in this section, territorial employment as defined in this section, plus outside, military, and Alaska BIA service, with outside and military service limited to 10 years except under the conditions set out in AS 14.25.100 ;

(B) for purposes of eligibility for benefits under AS 14.25.009 - 14.25.220, service for which no indebtedness is owed;

(12) "deferred vested member" means an inactive member who meets the service requirements of a vested member;

(13) "dependent child" means an unmarried child of a member, including an adopted child, who is dependent upon the member for support and who is either (A) less than 19 years old, or (B) less than 23 years old and registered at and attending on a full-time basis an accredited educational or technical institution recognized by the Department of Education and Early Development; the age limits set out in this paragraph do not apply to a child who is totally and permanently disabled;

(14) "disabled member" means a member who is terminated, who has not received a refund from the plan, and who is receiving a disability benefit from the plan;

(15) "early retirement" means retirement under AS 14.25.110 (b);

(16) "employer" means a public school district, the Board of Regents of the University of Alaska, the Department of Education and Early Development, the National Education Association of Alaska, the Regional Resource Centers, or the state legislature with respect to a state legislator who elects membership under AS 14.25.040 (b);

(17) "fiscal year" means the period beginning on July 1 and ending on June 30 of the following calendar year;

(18) "former member" means a member who is terminated and who received a total refund of the balance of the mandatory contribution account, or who has requested in writing a refund of the balance of the mandatory contribution account;

(19) "full-time teacher" means a teacher occupying a position requiring teaching on a regular basis for the normal work period per day or week at a teaching assignment, excluding teaching as an assistant or graduate assistant or teaching on a substitute, temporary, or per diem basis;

(20) "inactive teacher or member" means a member who is terminated and who has not received a refund from the plan or a member who is on leave of absence and who is not making contributions under AS 14.20.345;

(21) "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended;

(22) "member contribution account" means the total maintained by the plan of the member's mandatory contributions, indebtedness principal and interest payments, interest credited to each of those accounts, and adjustments to the account in accordance with AS 14.25.173 ;

(23) "membership service" means

(A) full or part-time service as a teacher in a public school in the Territory or State of Alaska, or both, under the supervision and control of the Territorial Board of Education or the Department of Education and Early Development or the school board of a city, regional educational attendance area, or borough school district;

(B) full-time or part-time teaching at the University of Alaska or a full-time administrative position at the University of Alaska that requires academic standing and that has been approved for inclusion in the plan by the administrator;

(C) any period during which the teacher receives a disability benefit under this plan or is on an approved sabbatical leave granted in accordance with AS 14.20.310 ;

(D) continuous service as a state legislator when performed by a state legislator who elects membership under AS 14.25.040 (b), subject to the requirements of AS 14.25.040 (c);

(E) full-time or part-time service as an employee of the Special Education Service Agency, subject to the requirements of AS 14.25.047 ; or

(F) full-time or part-time service as an Alaska Native language or culture expert, subject to the requirements of AS 14.25.048 ;

(24) "military service" means active duty in the armed forces of the United States;

(25) "nonpublic school" means a school established by an agency other than a state that is primarily supported by other than public funds, and operation of whose program rests with other than publicly elected or appointed officials, and is state approved or accredited;

(26) "non-vested member" means an active or inactive member who does not meet the requirements of a vested member or deferred vested member;

(27) "normal retirement" means retirement under AS 14.25.110 (a);

(28) "outside service" means service for full years as defined by (45)(A)(x) and (45)(B)(xi) of this section

(A) as a certificated full-time elementary or secondary teacher or a certificated person in a full-time position requiring a teaching certificate as a condition of employment in an out-of-state public school within the United States, or in a school outside the United States supported by funds of the United States;

(B) as a certificated full-time elementary or secondary teacher or a certificated person in a full-time position requiring a teaching certificate as a condition of employment in an approved or accredited nonpublic school within the United States, or in a school outside the United States supported by funds of the United States;

(C) in a full-time position requiring academic standing in an out-of-state institution of higher learning accredited by a nationally recognized accrediting agency as listed in the Education Directory - Colleges and Universities by the National Center for Education Statistics;

(D) as a full-time teacher in an approved or accredited nonpublic institution of higher learning in Alaska;

(29) "part-time teacher" means a teacher occupying a position requiring teaching on a regular basis for at least 50 percent of the normal workweek at a teaching assignment, excluding teaching as an assistant or graduate assistant, or teaching on a substitute, temporary, or per diem basis;

(30) "permanent disability" means a physical or mental condition that, in the judgment of the administrator, based upon medical reports and other evidence satisfactory to the administrator, presumably prevents a member from satisfactorily performing the member's usual duties for the member's employer or the duties of another position or job that an employer makes available for which the member is qualified by training or education;

(31) "plan" means the retirement benefit plan established under AS 14.25.009 - 14.25.220;

(32) "prescribed rate of interest" means the rate of interest used for computing employer contributions, for preparing actuarial tables used by the plan, for crediting interest to members' contributions, and for charging interest on members' indebtedness accounts;

(33) "public school" means a school operated by publicly elected or appointed school officials in which the program and activities are under the control of those officials and that is supported by public funds;

(34) "qualified domestic relations order" means a divorce or dissolution judgment under AS 25.24, including an order approving a property settlement, that

(A) creates or recognizes the existence of an alternate payee's right to, or assigns to an alternate payee the right to, receive all or a portion of the member contribution account or benefits payable with respect to a member;

(B) sets out the name and last known mailing address, if any, of the member and of each alternate payee covered by the order;

(C) sets out the amount or percentage of the member's benefit, or of any survivor's benefit, to be paid to the alternate payee, or sets out the manner in which that amount or percentage is to be determined;

(D) sets out the number of payments or period to which the order applies;

(E) sets out the plan to which the order applies;

(F) does not require any type or form of benefit or any option not otherwise provided by AS 14.25.009 - 14.25.220;

(G) does not require an increase of benefits in excess of the amount provided by AS 14.25.009 - 14.25.220, determined on the basis of actuarial value; and

(H) does not require the payment, to an alternate payee, of benefits that are required to be paid to another alternate payee under another order previously determined to be a qualified domestic relations order;

(35) "retired teacher or member" means a member who is terminated, who has not received a refund from the plan, and who is receiving a benefit, other than disability, from the plan;

(36) "retirement" means that period of time from the first day of the month following

(A) the date of termination; and

(B) application for retirement in which a person is appointed to receive a retirement benefit, other than a disability benefit;

(37) "retirement benefit" means the annuity received by a retired member from the plan;

(38) "retirement fund" or "fund" means the fund in which the assets of the plan, including income and interest derived from the investment of money, are deposited and held;

(39) "Retirement System of 1945" and "Retirement Fund of 1945" or like terms mean the system and fund established in sections 37-5-21 - 37-5-35, ACLA 1949;

(40) "school year" means the 12-month period beginning July 1 of each year and ending June 30 of the following year;

(41) "supplemental contribution account" means the account maintained by the plan to record the supplemental contributions of each member, including interest and adjustments to the account;

(42) "teacher" and "member" are used interchangeably under AS 14.25.009 - 14.25.220 and mean a person eligible to participate in the plan and who is covered by the plan, limited to

(A) a certificated full-time or part-time elementary or secondary teacher, a certificated school nurse, or a certificated person in a position requiring a teaching certificate as a condition of employment in a public school of the state, the Department of Education and Early Development, or the Department of Labor and Workforce Development;

(B) a full-time or part-time teacher of the University of Alaska or a person occupying a full-time administrative position at the University of Alaska that requires academic standing; the approval of the administrator must be obtained before an administrative position qualifies for membership in the plan; however, a teacher or administrative person at the university who is participating in a university retirement program under AS 14.40.661 - 14.40.799 is not a member under this plan;

(C) a state legislator who elects membership under AS 14.25.040 (b);

(43) "territorial employment" means non-teaching employment with the Territory of Alaska as provided under AS 14.25.105 ; territorial employment is not membership service;

(44) "vested member" or "vested teacher" means an active member who has completed either

(A) 15 years of service, the last five of which have been membership service, for a member first hired before July 1, 1975;

(B) eight years of membership service;

(C) five years of membership and three years of BIA service; or

(D) 12 school years of part-time membership service or 12 school years in each of which the member earned either part-time or full-time membership service;

(45) "year of service" means service, except for military and territorial service, during the dates set for a school year; partial-year service credit is given for membership and BIA service as follows:

(A) before July 1, 1969, during any school year,

(i) less than 20 days, no credit;

(ii) 20 days or more but less than 35 days, 0.2 years;

(iii) 35 days or more but less than 49 days, 0.3 years;

(iv) 49 days or more but less than 63 days, 0.4 years;

(v) 63 days or more but less than 77 days, 0.5 years;

(vi) 77 days or more but less than 91 days, 0.6 years;

(vii) 91 days or more but less than 105 days, 0.7 years;

(viii) 105 days or more but less than 119 days, 0.8 years;

(ix) 119 days or more but less than 133 days, 0.9 years;

(x) 133 days or more, 1.0 years;

(B) on or after July 1, 1969, during any school year,

(i) less than nine days, no credit;

(ii) nine days or more but less than 27 days, 0.1 years;

(iii) 27 days or more but less than 45 days, 0.2 years;

(iv) 45 days or more but less than 63 days, 0.3 years;

(v) 63 days or more but less than 81 days, 0.4 years;

(vi) 81 days or more but less than 100 days, 0.5 years;

(vii) 100 days or more but less than 118 days, 0.6 years;

(viii) 118 days or more but less than 136 days, 0.7 years;

(ix) 136 days or more but less than 154 days, 0.8 years;

(x) 154 days or more but less than 172 days, 0.9 years;

(xi) 172 days or more, 1.0 years;

(C) service performed on a part-time basis will be credited in proportion to the amount of credit that would have been received for service performed on a full-time basis.






Article 03 - TEACHERS FIRST HIRED ON OR AFTER JULY 1, 2006

Sec. 14.25.310. - Applicability of AS 14.25.310 - 14.25.590.

The provisions of AS 14.25.310 - 14.25.590 apply only to teachers who first become members on or after July 1, 2006, or to members who transfer into the defined contribution plan under AS 14.25.540 .



Sec. 14.25.320. - Defined contribution retirement plan established.

(a) A defined contribution retirement plan for teachers of the state is created.

(b) The defined contribution retirement plan includes a plan in which savings are accumulated in an individual account for the exclusive benefit of the member or beneficiaries. The plan is established effective July 1, 2006, at which time contributions by employers and members begin.

(c) The defined contribution retirement plan is intended to qualify under 26 U.S.C. 401(a) and 414(d) (Internal Revenue Code) as a qualified retirement plan established and maintained by the state for its employees and for the employees of school districts and regional educational attendance areas in the state.

(d) An amendment to the defined contribution retirement plan does not provide a person with a vested right to a benefit if the Internal Revenue Service determines that the amendment will result in disqualification of the plan under the Internal Revenue Code.



Sec. 14.25.330. - Membership.

(a) A teacher who first becomes a member on or after July 1, 2006, shall participate in the plan as a member of the defined contribution retirement plan.

(b) A teacher who is participating in a university retirement program under AS 14.40.661 - 14.40.799 may not participate as a member of the defined contribution retirement plan.



Sec. 14.25.340. - Contributions by members.

(a) Each member shall contribute to the member's individual account an amount equal to eight percent of the member's compensation from July 1 to the following June 30.

(b) Subject to the limitations on contributions under AS 14.25.380 , a member may elect to make additional contributions to the member's individual account.

(c) The employer shall deduct the contribution from the member's compensation at the end of each payroll period, and the contribution shall be credited by the administrator to the member's individual account. The contributions shall be deducted from the member's compensation before the computation of applicable federal taxes and shall be treated as employer contributions under 26 U.S.C. 414(h)(2). A member may not have the option of making the payroll deduction directly in cash instead of having the contribution picked up by the employer.



Sec. 14.25.345. - Employment contributions mandatory.

(a) Contributions of members shall be made by payroll deductions. Each member shall be considered to consent to payroll deductions. It is of no consequence that a payroll deduction may cause the compensation paid in cash to a member to be reduced below the minimum required by law.

(b) Payment of a member's compensation, less payroll deductions, is a full and complete discharge and satisfaction of all claims and demands by the member relating to remuneration of services during the period covered by the payment, except with respect to the benefits provided under the plan.



Sec. 14.25.350. - Contributions by employers.

(a) An employer shall contribute to each member's individual account an amount equal to seven percent of the member's compensation from July 1 to the following June 30.

(b) An employer shall also contribute an amount equal to a percentage, as certified by the board, of each member's compensation from July 1 to the following June 30 to pay for retiree major medical insurance. This contribution shall be paid into the group health and life benefits fund established by the commissioner of administration under AS 39.30.095 and shall be accounted for in accordance with regulations established by the commissioner.

(c) Notwithstanding (b) of this section, the employer contribution for retiree major medical insurance for fiscal year 2007 shall be 1.75 percent of each member's compensation from July 1 to the following June 30.

(d) An employer shall also make contributions to the health reimbursement arrangement plan under AS 39.30.300 .



Sec. 14.25.360. - Rollover contributions and distributions.

(a) A teacher entering the plan may elect, at the time and in the manner prescribed by the administrator, to have all or part of a direct rollover distribution from an eligible retirement plan owned by the member paid directly into the member's individual account.

(b) Rollover contributions do not count as a purchase of membership service for the purpose of determining years of service.

(c) A distributee may elect, at the time and in the manner prescribed by the administrator, to have all or part of a direct rollover distribution paid directly to an eligible retirement plan specified by the distributee in the direct rollover.

(d) In this section,

(1) "direct rollover" means the payment of an eligible rollover distribution by the plan to an eligible retirement plan specified by a distributee who is eligible to elect a direct rollover;

(2) "distributee" means a member, or a beneficiary who is the surviving spouse of the member, or an alternate payee;

(3) "eligible retirement plan" means

(A) a conduit individual retirement account described in 26 U.S.C. 408(d)(3)(A);

(B) an annuity plan described in 26 U.S.C. 403(a);

(C) a qualified trust described in 26 U.S.C. 401(a);

(D) an annuity plan described in 26 U.S.C. 403(b); or

(E) a governmental plan described in 26 U.S.C. 457(b);

(4) "eligible rollover distribution" means a distribution of all or part of a total account to a distributee, except for

(A) a distribution that is one of a series of substantially equal installments payable not less frequently than annually over the life expectancy of the distributee or the joint and last survivor life expectancy of the distributee and the distributee's designated beneficiary, as defined in 26 U.S.C. 401(a)(9);

(B) a distribution that is one of a series of substantially equal installments payable not less frequently than annually over a specified period of 10 years or more;

(C) a distribution that is required under 26 U.S.C. 401(a)(9);

(D) the portion of any distribution that is not includable in gross income;

(E) a distribution that is on account of hardship; and

(F) other distributions that are reasonably expected to total less than $200 during a year.



Sec. 14.25.370. - Transmittal of contributions.

All contributions deducted in accordance with AS 14.25.310 - 14.25.590 shall be transmitted to the plan for deposit in the trust fund as soon as administratively feasible, but in no event later than 15 days following the close of the payroll period.



Sec. 14.25.380. - Limitations on contributions.

Notwithstanding any other provisions of this plan, the annual additions to each member's individual account under this plan and under all defined contribution plans of the employer required to be aggregated with the contributions from this plan under the provisions of 26 U.S.C. 415 may not exceed, for any limitation year, the amount permitted under 26 U.S.C. 415 at any time. If the amount of a member's defined contribution plan contributions exceeds the limitation of 26 U.S.C. 415(c) for any limitation year, the administrator shall take any necessary remedial action to correct an excess contribution. The provisions of 26 U.S.C. 415, and the regulations adopted under that statute, as applied to qualified defined contribution plans of governmental employees are incorporated as part of the terms and conditions of the plan.



Sec. 14.25.390. - Vesting.

(a) A participating member is immediately and fully vested in that member's contributions and related earnings.

(b) A member is fully vested in the employer contributions made on that member's behalf, and related earnings, after five years of service. A member is partially vested in the employer contributions made on that member's behalf, and the related earnings, in the ratio of

(1) 25 percent with two years of service;

(2) 50 percent with three years of service; and

(3) 75 percent with four years of service.



Sec. 14.25.400. - Investment of individual accounts.

(a) The board shall provide a range of investment options and permit a participant to exercise investment control over the participant's assets in the member's individual account as provided in this section. If a participant exercises control over the assets in the individual account, the participant is not considered a fiduciary for any reason on the basis of exercising that control.

(b) A participant may direct investment of plan funds held in an account among available investment funds in accordance with rules established by the board.

(c) A participant may elect to change or transfer all or a portion of the participant's existing account balance among available investment funds not more often than once each day in accordance with the rules established by the administrator. Only the last election received by the administrator before the transmittal of contributions to the trust fund for allocation to the individual account will be used to direct the investment of the contributions received.

(d) Except to the extent clearly set out in the terms of the investment plans offered by the employer to the employee, the employer is not liable to the participant for investment losses if the prudent investment standard has been met.

(e) The employer, administrator, state, board, or a person or entity who is otherwise a fiduciary is not liable by reason for any participant's investment loss that results from the participant's directing the investment of plan assets allocated to the participant's account.

(f) To the extent that a member's individual account has been divided as provided in a qualified domestic relations order between participants, each participant shall be treated as the holder of a separate individual account for purposes of investment yields, decisions, transfers, and time limitations imposed by this section.



Sec. 14.25.410. - Distribution election at termination.

(a) A member is eligible to elect distribution of the member's account in accordance with this section 60 days after termination of employment.

(b) Notwithstanding (a) of this section, distribution of all or a portion of the individual account of a member may take place before the 60th day after the termination of employment with the approval of the administrator if the member makes a written request for a distribution under this subsection. The member's spouse must consent to the request in writing if the member is married. Distribution of an individual account may only be made on account of an immediate and heavy financial need of the member for the following reasons and in the amount the need is demonstrated for

(1) medical care described in 26 U.S.C. 213(d) incurred by the member, the member's spouse, or the member's dependent, or necessary to obtain that medical care;

(2) the purchase of a principal residence for the member;

(3) postsecondary education tuition and related educational fees for the next 12-month period for the member, the member's spouse, or a dependent of the member; in this paragraph, "dependent" has the meaning given in 26 U.S.C. 152;

(4) prevention of the eviction of the member from the member's principal residence or foreclosure on the mortgage of the member's principal residence; or

(5) any need prescribed by the United States Department of the Treasury, Internal Revenue Service, in a revenue ruling, notice, or other document of general applicability that satisfies the safe harbor definition of hardship under regulations adopted under 26 U.S.C. 401(k).

(c) If a member dies before benefits commence, the member's beneficiary is immediately eligible to elect distribution of the member's share of the member's individual account.

(d) Distributions are payable to an alternate payee in accordance with the terms and conditions of a qualified domestic relations order that is received and approved by the administrator as specified in AS 14.25.460.

(e) Distributions that are being paid to a member may not be affected by the member's subsequent reemployment with the employer. Upon reemployment, a new individual account shall be established for the member to which any future contributions shall be allocated. Upon subsequent termination of employment, the member's new individual account shall be distributed in accordance with this section.



Sec. 14.25.420. - Forms of distribution.

(a) A participant may elect to receive distribution of the participant's share of the individual account in a

(1) lump sum payment, which is a single payment of the entire balance in the account;

(2) periodic lump sum payment, which is a payment of a portion of the balance in the account, not more than twice each year;

(3) period certain annuity payment, which is an annuity payable in a fixed number of monthly installments for a duration of 60, 120, or 180 months;

(4) life annuity with a period certain payment, which is an annuity payable until the later of the first day of the month in which the annuitant's death occurs, or the date on which the payment of a fixed number of monthly installments is completed; the period certain for installments is 120 or 180 months;

(5) single life annuity payment, which is an annuity payable monthly until the first of the month in which the annuitant's death occurs; or

(6) joint and survivor annuity payment, which is an annuity payable monthly to the member until the first of the month in which the member's death occurs; after the member's death, a survivor annuity equal to 50 percent or 100 percent of the member's benefit, as previously elected by the member, shall be paid monthly to the joint annuitant for the remainder of the survivor's lifetime.

(b) Upon the death of an annuitant whose payments have commenced, an annuitant's beneficiary shall receive further payments only to the extent provided in accordance with the form of payment that was being made to the annuitant. The remaining portion of the interest shall continue to be distributed at least as rapidly as under the method of distribution being used before the annuitant's death.

(c) If a participant dies before the distribution commencement date, distribution of the participant's entire interest to a beneficiary shall be payable in any form other than a joint and survivor annuity.

(d) If an unmarried member or other participant fails to elect a form of payment before the distribution commencement date, the account shall be paid to a beneficiary in the form of a lump sum to the extent required by the minimum distribution requirements set out in the Internal Revenue Code. If a married member fails to elect a form of payment before the distribution commencement date, the account shall be paid in the form of a 50 percent joint and survivor annuity, with the member's spouse as the joint annuitant.



Sec. 14.25.430. - Manner of electing distributions.

(a) Any election or any alteration or revocation of a prior election by a participant for any purpose under this plan shall be on forms or made in a manner prescribed for that purpose by the plan administrator. To be effective, the forms required or the required action for any purpose under this plan must be completed and received in accordance with regulations adopted by the commissioner of administration.

(b) At any time, but not less than seven days before the distribution commencement date, a member, alternate payee, or beneficiary may change

(1) the form of payment election;

(2) an election to commence benefits; or

(3) the joint annuitant designation.

(c) Changes in elections are not allowed on or after seven days before the distribution commencement date.



Sec. 14.25.440. - Distribution requirements.

(a) Payments to a participant shall commence as soon as administratively feasible following the distribution commencement date. The distribution commencement date is the first date on which one of the following occurs:

(1) a member meets the requirements of AS 14.25.410 and has made a complete application for payment under AS 14.25.430 ;

(2) a participant has elected to defer receipt of the account to a date specified, the date has been attained, and the participant has made a complete application for payment;

(3) a member attains normal retirement age and has not made an application for payment or elected to defer receipt of the account to a date later than normal retirement age;

(4) a member's beneficiary does not make an application for benefits, and five years have elapsed since the member's death;

(5) notwithstanding (1) - (4) of this subsection, a participant whose account has a balance of $1,000 or less meets the requirements of AS 14.25.410, at which time the participant must take payment of the participant's account.

(b) The entire interest of a participant must be distributed or must begin to be distributed not later than the member's required beginning date.

(c) If a member dies after the distribution of the member's interest has begun but before the distribution has been completed, the remaining portion of the interest shall continue to be distributed at least as rapidly as under the method of distribution being used before the member's death.

(d) If a member has made a distribution election and dies before the distribution of the member's interest begins, distribution of the member's entire interest shall be completed by December 31 of the calendar year containing the fifth anniversary of the member's death. However, if any portion of the member's interest is payable to a designated beneficiary, distributions may be made over the life of the designated beneficiary or over a period certain not greater than the life expectancy of the designated beneficiary, commencing on or before December 31 of the calendar year immediately following the calendar year in which the member died, and, if the designated beneficiary is the member's surviving spouse, the date distributions are required to begin may not be earlier than the later of December 31 of the calendar year (1) immediately following the calendar year in which the member died, or (2) in which the member would have attained 70 1/2 years of age, whichever is earlier. If the surviving spouse dies after the member but before payments to the spouse have begun, the provisions of this subsection apply as if the surviving spouse were the member. An amount paid to a child of the member shall be treated as if it were paid to the surviving spouse if the amount becomes payable to the surviving spouse when the child reaches the age of majority.

(e) If a member has not made a distribution election before the member's death, the member's designated beneficiary must elect the method of distribution not later than December 31 of the calendar year (1) in which distributions would be required to begin under this section, or (2) that contains the fifth anniversary of the date of death of the member, whichever is earlier. If the member does not have a designated beneficiary or if the designated beneficiary does not elect a method of distribution, distribution of the member's entire interest must be completed by December 31 of the calendar year containing the fifth anniversary of the member's death.

(f) For purposes of (b) of this section, distribution of a member's interest is considered to begin (1) on the member's required beginning date, or (2) if the designated beneficiary is the member's surviving spouse and the surviving spouse dies after the member but before payments to the spouse have begun, on the date distribution is required to begin to the surviving spouse. If distribution in the form of an annuity irrevocably commences to the member before the required beginning date, the date distribution is considered to begin is the date that the distribution actually commences.

(g) Notwithstanding any contrary provisions of AS 14.25.310 - 14.25.590, the requirements of this section apply to all distributions of a member's interest and take precedence over any inconsistent provisions of AS 14.25.310 - 14.25.590.

(h) All distributions required under this section are determined and made in accordance with 26 U.S.C. 401(a)(9) and regulations adopted under that statute, including any minimum distribution incidental benefit requirement.

(i) In this section,

(1) "designated beneficiary" means the individual who is designated as the beneficiary under the plan in accordance with 26 U.S.C. 401(a)(9) and regulations adopted under that statute;

(2) "required beginning date" means the first day of April of the calendar year following the calendar year in which the member either attains 70 1/2 years of age or actually terminates employment, whichever is later.



Sec. 14.25.450. - Designation of beneficiary.

(a) Each participant shall have the right to designate a beneficiary and shall have the right, at any time, to revoke the designation or to substitute another beneficiary, subject to the following limitation: if a married member elects a nonspouse beneficiary, the value of the benefit payable to the beneficiary may not exceed 50 percent of the member's portion of the account balance, and the member's spouse shall automatically be considered the beneficiary for the remaining 50 percent of the account balance, unless the spouse consents to the beneficiary designation in a writing that is notarized or witnessed by the administrator. If the spouse consents in this manner, a married member may designate a nonspouse beneficiary for the entire benefit or any portion of the benefit as part of an available form of payment contained in this plan,

(1) except to the extent a qualified domestic relations order filed with the administrator provides for payment to a former spouse or other dependent of the member; or

(2) unless the member filed a revocation of beneficiary accompanied by a written consent to the revocation from the present spouse and each person entitled under the order; however, consent of the present spouse is not required if the member and the present spouse had been married for less than one year on the date of the member's death and if the member established when filing the revocation that the member and the present spouse were not cohabiting.

(b) Except as provided in (a) of this section, the member may change or revoke the designation without notice to the beneficiary or beneficiaries at any time. If a member designates more than one beneficiary, each shares equally unless the member specifies a different allocation or preference. The designation of a beneficiary, a change or revocation of a beneficiary, and a consent to revocation of a beneficiary shall be made on a form provided by the administrator and is not effective until filed with the administrator.

(c) If a member fails to designate a beneficiary, or if no designated beneficiary survives the member, the death benefit shall be paid

(1) to the surviving spouse or, if there is none surviving;

(2) to the surviving children of the member in equal parts or, if there are none surviving;

(3) to the surviving parents in equal parts or, if there are none surviving;

(4) to the estate.

(d) A person claiming entitlement to benefits payable under AS 14.25.310 - 14.25.590 as a consequence of a member's death shall provide the administrator with a marriage certificate, divorce or dissolution judgment, or other evidence of entitlement. Documents establishing entitlement may be filed with the administrator immediately after a change in the member's marital status. If the administrator does not receive notification of a claim before the date 10 days after the member's death, the person claiming entitlement is not entitled to receive from the division of retirement and benefits any benefit already paid by the administrator.



Sec. 14.25.460. - Rights under qualified domestic relations order.

(a) Notwithstanding the nonalienation provisions in AS 14.25.500 (a), the administrator may direct that benefits be paid to someone other than a member or beneficiary under a valid qualified domestic relations order that is executed by the judge of a competent court in accordance with applicable state law and that has been accepted by the administrator.

(b) The administrator shall determine whether an order meets the requirements of this section within a reasonable period after receiving an order. The administrator shall notify the member and any alternate payee that an order has been received and indicate to the member and any alternate payee when the order is accepted. A separate account for the alternate payee portion shall be established as soon as administratively feasible after the order has been accepted by the administrator.



Sec. 14.25.470. - Eligibility for retirement and medical benefits.

(a) In order to obtain medical benefits under AS 14.25.480 , a member must retire directly from the plan. A member is eligible to retire from the plan if the member has been an active member for at least 12 months before application for retirement and

(1) the member has at least 30 years of service; or

(2) the member reaches the normal retirement age and has at least 10 years of service.

(b) The normal retirement age is the age set for Medicare eligibility at the time the member retires.

(c) A member's surviving spouse is eligible to elect medical benefits under AS 14.25.480 if the member had retired, or was eligible for retirement and medical benefits at the time of the member's death.

(d) A member shall apply for retirement and medical benefits on the forms and in the manner prescribed by the administrator.

(e) Participation in the retiree major medical insurance plan is not required in order to participate in the health reimbursement arrangement.

(f) A person eligible for retirement and medical benefits is not required to participate in the health reimbursement arrangement in order to elect participation in the retiree major medical insurance plan.

(g) An eligible person shall make the irrevocable election to participate or not participate in the retiree major medical insurance plan by reaching 70 1/2 years of age, or upon application for retirement and medical benefits, whichever is later.



Sec. 14.25.480. - Medical benefits.

(a) The medical benefits available to eligible persons are access to the retiree major medical insurance plan and to the health reimbursement arrangement under AS 39.30.300 . Access to the retiree major medical insurance plan means that an eligible person may not be denied insurance coverage except for failure to pay the required premium.

(b) Retiree major medical insurance plan coverage elected by an eligible member under this section covers the eligible member, the spouse of the eligible member, and the dependent children of the eligible member.

(c) Retiree major medical insurance plan coverage elected by a surviving spouse of an eligible member under this section covers the surviving spouse and the dependent children of the eligible member who are dependent on the surviving spouse.

(d) Major medical insurance coverage takes effect on the first day of the month following the date of the administrator's approval of the election and stops when the person who elects coverage dies or fails to make a required premium payment.

(e) The coverage for persons 65 years of age or older is the same as that available for persons under 65 years of age. The benefits payable to those persons 65 years of age or older supplement any benefits provided under the federal old age, survivors and disability insurance program.

(f) The medical and optional insurance premiums owed by the person who elects coverage may be deducted from the health reimbursement arrangement. If the amount of the health reimbursement arrangement becomes insufficient to pay the premiums, the person who elects coverage under (a) of this section shall pay the premiums directly.

(g) The cost of premiums for retiree major medical insurance coverage for an eligible member or surviving spouse who is

(1) not eligible for Medicare is an amount equal to the full monthly group premiums for retiree major medical insurance coverage;

(2) eligible for Medicare is the following percentage of the premium amounts established for retirees who are eligible for Medicare:

(A) 30 percent if the member had 10 or more, but less than 15, years of service;

(B) 25 percent if the member had 15 or more, but less than 20, years of service;

(C) 20 percent if the member had 20 or more, but less than 25, years of service;

(D) 15 percent if the member had 25 or more, but less than 30, years of service;

(E) 10 percent if the member had 30 or more years of service.

(h) The eligibility for retiree major medical insurance coverage for an alternate payee under a qualified domestic relations order shall be determined based on the eligibility of the member to elect coverage. The alternate payee shall pay the full monthly premium for retiree major medical insurance coverage.

(i) A person who is entitled to retiree major medical insurance coverage shall

(1) be informed by the administrator in writing

(A) that the health insurance coverage available to retired members may be different from the health insurance coverage provided to employees;

(B) of time limits for selecting optional health insurance coverage and whether the election is irrevocable; and

(2) indicate in writing on a form provided by the administrator that the person has received the information required by this subsection and whether the person has chosen to receive optional health insurance coverage.

(j) The monthly group premiums for retiree major medical insurance coverage are established by the administrator in accordance with AS 39.30.095. Nothing in AS 14.25.310 - 14.25.590 guarantees a person who elects coverage under (a) of this section a monthly group premium rate for retiree major medical insurance coverage other than the premium in effect for the month in which the premium is due for coverage for that month.

(k) In this section, "health reimbursement arrangement" means the plan established in AS 39.30.300 .



Sec. 14.25.485. - Occupational disability benefits and reemployment of disabled members.

(a) A member is eligible for an occupational disability benefit if employment is terminated because of a total and apparently permanent occupational disability before the member's normal retirement date.

(b) The occupational disability benefits accrue beginning the first day of the month following termination of employment as a result of the disability and are payable the last day of the month. If a final determination granting the benefit is not made in time to pay the benefit when due, a retroactive payment shall be made to cover the period of deferment. The last payment shall be for the first month in which the disabled member

(1) dies;

(2) recovers from the disability;

(3) fails to meet the requirements under (f) or (h) of this section; or

(4) reaches normal retirement age.

(c) If the disabled member becomes ineligible to receive occupational disability benefits before the normal retirement date, the disabled member shall then be entitled to receive retirement benefits if the member would have been eligible for the benefit had employment continued during the period of disability. The period of disability constitutes membership service in regard to determining eligibility for retirement.

(d) The monthly amount of an occupational disability benefit is 40 percent of the disabled member's gross monthly compensation at the time of termination due to disability. While a member is receiving disability benefits, based on the disabled member's gross monthly compensation at the time of termination due to disability, the employer shall make contributions to the

(1) member's individual account under AS 14.25.340 on behalf of the member, without deduction from the member's disability payments; and

(2) appropriate accounts and funds on behalf of the member under AS 14.25.350.

(e) A member is not entitled to an occupational disability benefit unless the member files an application for an occupational disability benefit with the administrator within 90 days after the date of terminating employment. If the member is unable to meet a filing requirement of this subsection, the filing requirement may be waived by the administrator if there are extraordinary circumstances that resulted in the member's inability to meet the filing requirement.

(f) A disabled member receiving an occupational disability benefit shall undergo a medical examination as often as the administrator considers advisable, but not more frequently than once each year. The administrator shall determine the place of the examination and engage the physician or physicians. If, in the judgment of the administrator, the examination indicates that the disabled member is no longer incapacitated because of a total and apparently permanent occupational disability, the administrator may not issue further disability benefits to the member.

(g) A disabled member's occupational disability benefit terminates when the disabled member first attains eligibility for normal retirement. At that time, the member's retirement benefit shall be determined under the provisions of AS 14.25.420 - 14.25.440, 14.25.470, and 14.25.480. A member receiving disability benefits up until eligibility for retirement shall be considered to have retired directly from the plan.

(h) A member appointed to disability benefits shall apply to the division of vocational rehabilitation of the Department of Labor and Workforce Development within 30 days after the date disability benefits commence. The member shall be enrolled in a rehabilitation program if the member meets the eligibility requirements of the division of vocational rehabilitation. Unless the member demonstrates cause, benefits shall terminate at the end of the first month in which a disabled member

(1) fails to report to the division of vocational rehabilitation;

(2) is certified by the division of vocational rehabilitation as failing to cooperate in a vocational rehabilitation program;

(3) fails to interview for a job; or

(4) fails to accept a position offered.

(i) Upon the death of a disabled member who is receiving or is entitled to receive an occupational disability benefit, the administrator shall pay the surviving spouse a surviving spouse's pension, equal to 40 percent of the member's monthly compensation at the termination of employment because of occupational disability. If there is no surviving spouse, the administrator shall pay the survivor's pension in equal parts to the dependent children of the member. The first payment of the surviving spouse's pension or of a dependent child's pension shall accrue from the first day of the month following the member's death and is payable the last day of the month. The last payment shall be made for the last month in which there is an eligible surviving spouse or child. On the date the normal retirement of the member would have occurred if the member had lived, the retirement benefit shall be determined under the provisions of AS 14.25.420 - 14.25.440, 14.25.470, and 14.25.480. A member who died while receiving disability benefits shall be considered to have retired directly from the plan on the date the normal retirement of the member would have occurred if the member had lived.

(j) In this section, "occupational disability" has the meaning given in AS 39.35.680 .



Sec. 14.25.487. - Occupational death benefit.

(a) If (1) the death of a member occurs before the member's retirement and before the member's normal retirement date, (2) the proximate cause of death is a bodily injury sustained or a hazard undergone while in the performance and within the scope of the member's duties, and (3) the injury or hazard is not the proximate result of wilful negligence of the member, a monthly survivor's pension shall be paid to the surviving spouse. If there is no surviving spouse or if the spouse later dies, the monthly survivor's pension shall be paid in equal parts to the dependent children of the member.

(b) The first payment of the surviving spouse's pension or of a dependent child's pension shall be made for the month following the month in which the member dies, and payment shall cease to be made beginning with the month in which the member would have first qualified for retirement.

(c) The monthly survivor's pension in (b) of this section for survivors of members is 40 percent of the member's monthly compensation in the month in which the member dies. While the monthly survivor's pension is being paid, the employer shall make contributions on behalf of the member's beneficiaries based on the deceased member's gross monthly compensation at the time of occupational death

(1) to the member's individual account under AS 14.25.340 , without deduction from the survivor's pension; and

(2) to the appropriate accounts and funds on behalf of the member under AS 14.25.350 .

(d) If a member's death is caused by an act of assault, assassination, or terrorism directly related to the person's status as a member, whether the act occurs on or off the member's job site, the death shall be considered to have occurred in the performance of and within the scope of the member's duties for purposes of (a)(2) of this section. If the expressed or apparent motive and intent of the perpetrator of the harm inflicted upon the member was due to the performance of the member's job duties or employment, the death shall be considered to be directly related to the member's status as a member. A member's job duties are those performed within the course and scope of the person's employment with an employer.

(e) On the date the normal retirement of the member would have occurred if the member had lived, the retirement benefit shall be determined under the provisions of AS 14.25.420 - 14.25.440, 14.25.470, and 14.25.480. A member who died and whose survivors receive occupational death benefits under this section shall be considered to have retired directly from the plan on the date the normal retirement of the member would have occurred if the member had lived.



Sec. 14.25.490. - Amendment and termination of plan.

(a) The state has the right to amend the plan at any time and from time to time, in whole or in part, including the right to make retroactive amendments referred to in 26 U.S.C. 401(b).

(b) The plan administrator may not modify or amend the plan retroactively in such a manner as to reduce the benefits of any member accrued to date under the plan by reason of contributions made before the modification or amendment except to the extent that the reduction is permitted by the Internal Revenue Code.

(c) The state may, in its discretion, terminate the plan in whole or part at any time without liability for the termination. If the plan is terminated, all investments remain in force until all individual accounts have been completely distributed under the plan, and, after all plan liabilities are satisfied, excess assets revert to the employer.

(d) Any contribution made by an employer to the plan because of a mistake of fact must be returned to the employer by the administrator within one year after the contribution or discovery, whichever is later.



Sec. 14.25.500. - Exclusive benefit.

(a) The corpus or income of the assets held in trust as required by the plan may not be diverted or used for other than the exclusive benefit of the participants.

(b) If plan benefits are provided through the distribution of annuity or insurance contracts, any refunds or credits in excess of plan benefits due to dividends, earnings, or other experience rating credits, or surrender or cancellation credits, shall be paid to the trust fund.

(c) The assets of the plan may not be used to pay premiums or contributions of the employer under another plan maintained by the employer.



Sec. 14.25.510. - Nonguarantee of returns, rates, or benefit amounts.

The plan created by AS 14.25.310 - 14.25.590 is a defined contribution plan, not a defined benefit plan. The amount of money in the account of a participant depends on the amount of contributions and the rate of return from investments of the account that varies over time. If benefits are paid in the form of an annuity, the benefit amount payable is dependent on the amount of money in the account and the interest rates applied and service fees charged by the annuity payor at the time benefits are first paid. Nothing in this plan guarantees a participant

(1) a rate of return or interest rate other than that actually earned by the account of the participant, less applicable administrative expenses; or

(2) an annuity based on interest rates or service charges other than interest rates available from and service charges by the annuity payor in effect at the time the annuity is paid.



Sec. 14.25.520. - Nonguarantee of employment.

The provisions of AS 14.25.310 - 14.25.590 are not a contract of employment between an employer and an employee, nor do they confer a right of an employee to be continued in the employment of an employer, nor are they a limitation of the right of an employer to discharge an employee with or without cause.



Sec. 14.25.530. - Fraud.

(a) A person who knowingly makes a false statement or falsifies or permits to be falsified a record of this plan in an attempt to defraud the plan is guilty of a class A misdemeanor.

(b) In this section, "knowingly" has the meaning given in AS 11.81.900(a).



Sec. 14.25.540. - Transfer into defined contribution retirement plan by nonvested members of defined benefit retirement plan.

(a) Subject to (i) of this section, an active member of the defined benefit retirement plan of the teachers' retirement system is eligible to participate in the defined contribution retirement plan established under AS 14.25.310 - 14.25.590 if that member has not vested. Participation in the defined contribution retirement plan is in lieu of participation in the defined benefit retirement plan established under AS 14.25.009 - 14.25.220.

(b) A member who has vested in a defined benefit retirement plan is not eligible to transfer under this section.

(c) Each eligible member who elects to participate in the defined contribution retirement plan shall have transferred to a new account the member contribution account balance held in trust for the member under the defined benefit retirement plan of the teachers' retirement system. A matching employer contribution shall be made on behalf of that employee to the new account. The employer shall make the matching contribution from funds other than the trust funds of the defined benefit retirement plan.

(d) Upon a transfer, all membership service previously earned under the defined benefit retirement plan shall be nullified for purposes of entitlement to a future benefit under the defined benefit retirement plan but shall be credited for purposes of eligibility to elect medical benefits under AS 14.25.470 . Membership service allowed for credit toward medical benefits does not include any service credit purchased under AS 14.25.075 for employment by an employer who is not a participating employer in this chapter.

(e) An eligible member whose accounts are subject to a qualified domestic relations order may not make an election to participate in the defined contribution retirement plan under this subsection unless the qualified domestic relations order is amended or vacated and court-certified copies of the order are received by the administrator.

(f) As directed by the participant, the board shall transfer or cause to be transferred the appropriate amounts to the designated account. The board shall establish transfer procedures by regulation, but the actual transfer may not be later than 30 days after the effective date of the member's participation in the defined contribution retirement plan unless the major financial markets for securities available for a transfer are seriously disrupted by an unforeseen event that also causes the suspension of trading on any national securities exchange in the country where the securities were issued. In that event, the 30-day period of time may be extended by a resolution of the board of trustees. Transfers are not commissionable or subject to other fees and may be in the form of securities or cash as determined by the board. Securities shall be valued as of the date of receipt in the participant's account.

(g) If the board or the administrator receives notification from the United States Department of the Treasury, Internal Revenue Service, that this section or a portion of this section will cause the retirement system under this chapter, or a portion of the retirement system under this chapter, to be disqualified for tax purposes under the Internal Revenue Code, the portion that will cause the disqualification does not apply, and the board and the administrator shall notify the presiding officers of the legislature.

(h) The election to participate in the defined contribution retirement plan must be made in writing on forms and in the manner prescribed by the administrator. Before accepting an election to participate in the defined contribution retirement plan, the administrator must provide the employee planning on making an election to participate in the defined contribution retirement plan with information, including calculations to illustrate the effect of moving the employee's retirement plan from the defined benefit retirement plan to the defined contribution retirement plan as well as other information to clearly inform the employee of the potential consequences of the employee's election. An election made under this subsection to participate in the defined contribution retirement plan is irrevocable. Upon making the election, the participant shall be enrolled as a member of the defined contribution retirement plan, the member's participation in the plan shall be governed by the provisions of AS 14.25.310 - 14.25.590, and the member's participation in the defined benefit retirement plan under AS 14.25.009 - 14.25.220 shall terminate. The participant's enrollment in the defined contribution retirement plan shall be effective the first day of the month after the administrator receives the completed enrollment forms. An election made by an eligible member who is married is not effective unless the election is signed by the individual's spouse.

(i) A member may make an election under this section only if the member's employer participates in both the defined benefit retirement plan and the defined contribution retirement plan and consents to transfers under this section. The employer shall notify the administrator if the employer consents to allowing the employer's members to choose to transfer from the defined benefit retirement plan to the defined contribution retirement plan under this section. An employer's notice to allow transfers is irrevocable and applicable to all eligible employees of the employer.

(j) In this section,

(1) "defined benefit retirement plan" means the retirement plan established in AS 14.25.009 - 14.25.220;

(2) "defined contribution retirement plan" means the retirement plan established in AS 14.25.310 - 14.25.590.



Sec. 14.25.550. - Membership in teachers' and public employees' retirement systems.

Sec. 14.25.550. Membership in teachers' and public employees' retirement systems.

A person who is employed at least half-time in the public employees' defined contribution retirement plan (AS 39.35.700 - 39.35.990) during the same period that the person is employed at least half-time in a position in the teachers' defined contribution retirement plan (AS 14.25.310 - 14.25.590) shall receive credited service under each plan for half-time employment. However, the amount of credited service a person receives under the public employees' defined contribution retirement plan during a school year may not exceed the amount necessary, when added to the amount of credited service earned during the school year under the teachers' defined contribution retirement plan, to equal one year of credited service.



Sec. 14.25.560. - Legislators who have been teachers.

(a) A state legislator who was an active member of the defined contribution plan under other sections of AS 14.25.310 - 14.25.590 within the 12 months immediately preceding election to office may, subject to the requirements of (b) of this section, elect to be an active member of the teachers' defined contribution retirement plan for as long as the state legislator serves continuously as a state legislator if, within 90 days after taking the oath of office,

(1) the state legislator directs the employer in writing to

(A) pay into this plan the employer contributions required for a member under AS 14.25.310 - 14.25.590; and

(B) deduct from the state legislator's salary and pay into this plan

(i) the employee contributions required for a member under AS 14.25.310 - 14.25.590; and

(ii) an amount equal to the difference between the total employer and state contributions required for a member under AS 14.25.310 - 14.25.590 and the employer contributions that would be required under the public employees' defined contribution retirement plan (AS 39.35.700 - 39.35.990) if the legislator were covered under that plan; and

(2) notice is given the administrator in writing.

(b) A state legislator is not entitled to elect membership under (a) of this section if the state legislator is covered for the same period of service under the public employees' defined contribution retirement plan (AS 39.35.700 - 39.35.990). An election of membership under (a) of this section is retroactive to the date the state legislator took the oath of office. A state legislator may not receive membership credit under (a) of this section for legislative service performed before the legislative session during which the state legislator elected membership under (a) of this section. In order to continue in membership service under (a) of this section, the state legislator must earn at least 0.3 years of membership service under other sections of AS 14.25.310 - 14.25.590 during each five-year period.



Sec. 14.25.570. - Participation by National Education Association employees.

An employee or former employee of the National Education Association of Alaska may participate in the teachers' defined contribution retirement plan under AS 14.25.310 - 14.25.590 if the employee or former employee possesses or is eligible to possess a teacher certificate under AS 14.20.020.



Sec. 14.25.580. - Participation by Special Education Service Agency employees.

An employee of the Special Education Service Agency may participate in the system under this chapter if the employee possesses or is eligible to possess a teacher certificate under AS 14.20.020 .



Sec. 14.25.590. - Definitions.

In AS 14.25.310 - 14.25.590, unless the context requires otherwise,

(1) "administrator" has the meaning given in AS 14.25.220 ;

(2) "alternate payee" means a person entitled to a portion of the distribution from an individual account under a qualified domestic relations order;

(3) "annuitant" means a member, beneficiary, or alternate payee who is receiving a benefit under this plan;

(4) "beneficiary" means the person or persons entitled to receive benefits that may be due from the plan upon the death of the member or alternate payee;

(5) "board" has the meaning given in AS 14.25.220 ;

(6) "calendar year" has the meaning given in AS 39.35.680 ;

(7) "compensation"

(A) means

(i) the total remuneration earned by an employee for personal services rendered, including cost-of-living differentials, as reported on the employee's Federal Income Tax Withholding Statement (Form W-2) from the employer for the calendar year;

(ii) the member contribution to the teachers' retirement system under AS 14.25.340 ;

(B) does not include retirement benefits, severance pay or other separation bonuses, welfare benefits, per diem, expense allowances, workers' compensation payments, payments for leave not used whether those leave payments are scheduled payments, lump-sum payments, donations, or cash-ins, any remuneration contributed by the employer for or on account of the employee under this plan or under any other qualified or nonqualified employee benefit plan, any remuneration not specifically included above that would have been excluded under 26 U.S.C. 3121(a) (Internal Revenue Code) if the employer had remained in the Federal Social Security System, or any remuneration paid by the employer in excess of the Social Security Taxable Wage Base for the calendar year;

(C) notwithstanding (B) of this paragraph, includes any amount that is contributed by the employer under a salary reduction agreement and that is not includible in the gross income of the employee under 26 U.S.C. 125, 132(f)(4), 402(e)(3), 402(h)(1)(B), or 403(b) (Internal Revenue Code); the annual compensation limitation for the member, which is so taken into account for those purposes, may not exceed $200,000, as adjusted for the cost of living in accordance with 26 U.S.C. 401(a)(17)(B) (Internal Revenue Code), with the limitation for a fiscal year being the limitation in effect for the calendar year within which the fiscal year begins;

(8) "dependent child" has the meaning given in AS 14.25.220 ;

(9) "distribution commencement date" has the meaning given in AS 14.25.440(a);

(10) "employer" means a public school district, the Board of Regents of the University of Alaska, the Department of Education and Early Development, or the regional resource centers;

(11) "fund" means the assets of the plan;

(12) "individual account" means the total maintained by the plan in an investment account within the trust fund, established for each member for the purposes of allocation of the member's contributions, employer contributions on behalf of the member, and earnings credited to each of those contributions, investment gains and losses, and expenses, as well as reporting of the member's benefit under the plan;

(13) "Internal Revenue Code" has the meaning given in AS 14.25.220 ;

(14) "investment funds" means those separate funds that are provided within and that make up the trust fund and that are established for the purpose of directing investment through the exercise of the sole control of a member, beneficiary, or alternate payee under the terms of the plan and trust agreement;

(15) "limitation year" means the year for which contributions are made to a member's individual account as reported to the Internal Revenue Service under the limits described in 26 U.S.C. 415(c);

(16) "member" means an employee of an employer or a former employee of an employer who retains a right to benefits under the plan;

(17) "membership service" means full-time or part-time employment with an employer in the plan;

(18) "normal retirement age" means the age set for Medicare eligibility at the time the member retires;

(19) "participant" means the person who has a vested right to an individual account, such as a member, an alternate payee if the account is subject to a qualified domestic relations order, the member's beneficiary if the member is deceased, or an alternate payee's beneficiary if the alternate payee is deceased;

(20) "plan" means the retirement benefit plan established under AS 14.25.310 - 14.25.590;

(21) "prudent investment standard" means the degree of care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims;

(22) "qualified domestic relations order" means a divorce or dissolution judgment under AS 25.24, including an order approving a property settlement, that

(A) creates or recognizes the existence of an alternate payee's right to, or assigns to an alternate payee the right to, receive all or a portion of the individual account, or the benefits payable with respect to a member;

(B) sets out the name and last known mailing address, if any, of the member and of each alternate payee covered by the order;

(C) sets out the amount or percentage of the member's benefit, or of any survivor's benefit, to be paid to the alternate payee, or sets out the manner in which that amount or percentage is to be determined;

(D) sets out the number of payments or period to which the order applies;

(E) sets out the retirement plan to which the order applies;

(F) does not require any type or form of benefit or any option not otherwise provided by AS 14.25.310 - 14.25.590;

(G) does not require an increase of benefits in excess of the amount provided by AS 14.25.310 - 14.25.590; and

(H) does not require the payment, to an alternate payee, of benefits that are required to be paid to another alternate payee under another order previously determined to be a qualified domestic relations order;

(23) "retiree" means an eligible person who has elected to receive the medical benefits under AS 14.25.480 ;

(24) "retirement fund" or "fund" means the fund in which the assets of the plan, including income and interest derived from the investment of money, are deposited and held;

(25) "school year" has the meaning given in AS 14.25.220 ;

(26) "system" has the meaning given in AS 14.25.220 ;

(27) "teacher" and "member" are used interchangeably under AS 14.25.310 - 14.25.590 and mean a person eligible to participate in the plan and who is covered by the plan, limited to

(A) a certificated full-time or part-time elementary or secondary teacher, a certificated school nurse, or a certificated person in a position requiring a teaching certificate as a condition of employment in a public school of the state, the Department of Education and Early Development, or the Department of Labor and Workforce Development;

(B) a full-time or part-time teacher of the University of Alaska or a person occupying a full-time administrative position at the University of Alaska that requires academic standing; the approval of the administrator must be obtained before an administrative position qualifies for membership in the plan; however, a teacher or administrative person at the university who is participating in a university retirement program under AS 14.40.661 - 14.40.799 is not a member under this plan;

(C) a full-time or part-time instructor of the Department of Labor and Workforce Development;

(28) "year of service" means service during the dates set for the school year; partial-year service credit is given for membership service as follows:

(A) during any school year,

(i) less than nine days, no credit;

(ii) nine days or more but less than 27 days, 0.1 years;

(iii) 27 days or more but less than 45 days, 0.2 years;

(iv) 45 days or more but less than 63 days, 0.3 years;

(v) 63 days or more but less than 81 days, 0.4 years;

(vi) 81 days or more but less than 100 days, 0.5 years;

(vii) 100 days or more but less than 118 days, 0.6 years;

(viii) 118 days or more but less than 136 days, 0.7 years;

(ix) 136 days or more but less than 154 days, 0.8 years;

(x) 154 days or more but less than 172 days, 0.9 years;

(xi) 172 days or more, 1.0 years;

(B) service performed on a part-time basis of half time or more shall be credited in proportion to the amount of credit that would have been received for service performed on a full-time basis.









Chapter 14.30. - PUPILS AND EDUCATIONAL PROGRAMS FOR PUPILS

Article 01 - COMPULSORY EDUCATION

Sec. 14.30.010. - When attendance compulsory.

(a) Every child between seven and 16 years of age shall attend school at the public school in the district in which the child resides during each school term. Every parent, guardian or other person having the responsibility for or control of a child between seven and 16 years of age shall maintain the child in attendance at a public school in the district in which the child resides during the entire school term, except as provided in (b) of this section.

(b) This section does not apply if a child

(1) is provided an academic education comparable to that offered by the public schools in the area, either by

(A) attendance at a private school in which the teachers are certificated according to AS 14.20.020 ;

(B) tutoring by personnel certificated according to AS 14.20.020 ; or

(C) attendance at an educational program operated in compliance with AS 14.45.100 - 14.45.200 by a religious or other private school;

(2) attends a school operated by the federal government;

(3) has a physical or mental condition that a competent medical authority determines will make attendance impractical;

(4) is in the custody of a court or law enforcement authorities;

(5) is temporarily ill or injured;

(6) has been suspended or expelled under AS 14.03.160 or suspended or denied admittance under AS 14.30.045 ;

(7) resides more than two miles from either a public school or a route on which transportation is provided by the school authorities, except that this paragraph does not apply if the child resides within two miles of a federal or private school that the child is eligible and able to attend;

(8) is excused by action of the school board of the district at a regular meeting or by the district superintendent subject to approval by the school board of the district at the next regular meeting;

(9) has completed the 12th grade;

(10) is enrolled in

(A) a state boarding school established under AS 14.16; or

(B) a full-time program of correspondence study approved by the department; in those school districts providing an approved correspondence study program, a student may be enrolled either in the district correspondence program or in the centralized correspondence study program;

(11) is equally well-served by an educational experience approved by the school board as serving the child's educational interests despite an absence from school, and the request for excuse is made in writing by the child's parents or guardian and approved by the principal or administrator of the school that the child attends;

(12) is being educated in the child's home by a parent or legal guardian.

(c) If a parent, legal guardian, or other person having the responsibility for or control of the child elects to enroll a child who is six years of age in first grade at a public school, after enrollment, the child is subject to the provisions of (a) and (b) of this section. If the parent or guardian of a child who is six years of age and is enrolled in first grade at a public school determines, within 60 days after the child is enrolled, that the best interests of the child are not being served by enrollment in the first grade, the child may be withdrawn from school, and the provisions of (a) and (b) of this section do not apply to the child until the child is seven years of age.



Sec. 14.30.020. - Violations.

A person who knowingly fails to comply with AS 14.30.010 is guilty of a violation. Each five days of unlawful absence under AS 14.30.010 is a separate violation.



Sec. 14.30.030. - Prevention and reduction of truancy.

The governing body of a school district, including a regional educational attendance area, shall establish procedures to prevent and reduce truancy.



Sec. 14.30.040. - Extension of provisions to United States public schools for aborigines. [Repealed, Sec. 59 ch 98 SLA 1966].

Repealed or Renumbered



Sec. 14.30.045. - Grounds for suspension or denial of admission.

A school age child may be suspended from or denied admission to the public school that the child is otherwise entitled to attend only for the following causes:

(1) continued wilful disobedience or open and persistent defiance of reasonable school authority;

(2) behavior that is inimicable to the welfare, safety, or morals of other pupils or a person employed or volunteering at the school;

(3) a physical or mental condition that in the opinion of a competent medical authority will render the child unable to reasonably benefit from the programs available;

(4) a physical or mental condition that in the opinion of a competent medical authority will cause the attendance of the child to be inimicable to the welfare of other pupils;

(5) conviction of a felony that the governing body of the district determines will cause the attendance of the child to be inimicable to the welfare or education of other pupils.



Sec. 14.30.047. - Admission or readmission when cause no longer exists.

(a) A child who has been suspended from or denied admittance to a school under AS 14.30.045 (3) or (4) shall be permitted to attend school when the child is obviously recovered or presents to the governing body a statement in writing from a competent medical authority that the child is no longer afflicted with, or suffering from, the physical or mental condition to the extent that it is a cause for suspension or denial of admission under AS 14.30.045 (3) or (4).

(b) A child who has been suspended from or denied admittance to a school for any other cause provided by AS 14.30.045 shall be permitted to attend school when it reasonably appears that the cause has been remedied.



Sec. 14.30.050. - Truant officers. [Repealed, Sec. 3 ch 78 SLA 1987].

Repealed or Renumbered






Article 02 - PHYSICAL EXAMINATIONS AND SCREENING EXAMINATIONS

Sec. 14.30.060. - Purpose of AS 14.30.070 - 14.30.110. [Repealed, Sec. 59 ch 98 SLA 1966].

Repealed or Renumbered



Sec. 14.30.065. - Supervision.

The program of physical examination and immunizations prescribed by AS 14.30.065 - 14.30.127 shall be under the general supervision and in accordance with regulations of the Department of Health and Social Services.



Sec. 14.30.070. - Physical examination required.

(a) The governing body of each school district shall provide for and require a physical examination of every child attending school in the district. The examination shall be made when the child enters school or, in areas where no physician resides, as soon thereafter as is practicable, and thereafter at regular intervals considered advisable by the governing body of the district. For purposes of this subsection, physical examinations, within the scope of chiropractic practice, may be conducted by a chiropractor.

(b) The Department of Health and Social Services may require the district to conduct additional physical examinations that it considers necessary, and may reimburse the district for the additional examinations on the basis and to the extent the commissioner of health and social services prescribes by regulation.

(c) Examinations shall be made by a competent physician or, within the scope of chiropractic practice, by a chiropractor, except that if the services of a physician or chiropractor cannot be obtained or if authorized by the commissioner of health and social services examinations may be made by a nurse.



Sec. 14.30.080. - 14.30.110 - l Exclusion from attendance; vaccinations; supervision and expenditures for physical examinations; exemptions from examinations or vaccinations. [Repealed, Sec. 59 ch 98 SLA 1966].

Repealed or Renumbered



Sec. 14.30.120. - Certificate of physical examination.

The school board, when physical examinations are made, shall deliver to the parent, guardian, or other person having the responsibility for or control of the child a report signed by the physician or nurse making the examination, specifying the findings with respect to the health and physical well-being of the child. For purposes of this subsection, physician examinations, within the scope of chiropractic practice, may be conducted by a chiropractor.



Sec. 14.30.125. - Immunization.

If in the judgment of the commissioner of health and social services it is necessary for the welfare of the children or the general public in an area, the governing body of the school district shall require the children attending school in that area to be immunized against the diseases the commissioner of health and social services may specify.



Sec. 14.30.127. - Vision and hearing screening examinations.

(a) A vision and hearing screening examination shall be given to each child attending school in the state. The examination shall be made when the child enters school or as soon thereafter as is practicable, and at regular intervals specified by regulation by the governing body of the district.

(b) The Department of Health and Social Services shall

(1) set standards for the performance of vision and hearing screening;

(2) train and certify public health nurses and school district employees to conduct hearing and vision screening tests;

(3) assist with referral and follow-up of children needing professional examination or treatment; and

(4) assist with maintenance and repair of screening equipment.



Sec. 14.30.130. - 14.30.170 - l Readmission of child excluded on account of communicable disease; examination and treatment by municipal health officers; scope of article; construction; penalty for false certificates. [Repealed, Sec. 59 ch 98 SLA 1966].

Repealed or Renumbered






Article 03 - EDUCATION FOR CHILDREN WITH DISABILITIES

Sec. 14.30.180. - Purpose.

It is the purpose of AS 14.30.180 - 14.30.350 to

(1) provide an appropriate public education for each child with a disability in the state who is at least three years of age but less than 22 years of age;

(2) allow procedures and actions necessary to comply with the requirements of federal law, including 20 U.S.C. 1400 - 1487 (Individuals with Disabilities Education Act).



Sec. 14.30.185. - Programs shall be established. [Repealed, Sec. 59 ch 98 SLA 1966].

Repealed or Renumbered



Sec. 14.30.186. - Coverage; regulations.

(a) Special education and related services shall be provided by

(1) a borough or city school district for a child with a disability residing within the district;

(2) the board of a regional educational attendance area operating a school in the area for a child with a disability residing in the area served by the school;

(3) the borough, city school district, or regional educational attendance area in which a treatment facility or a correctional or youth detention facility is located for a child with a disability placed at the facility;

(4) a state boarding school established under AS 14.16 for a child with a disability enrolled at a state boarding school; or

(5) a school district that provides a statewide correspondence study program for a child with a disability who is enrolled in the program.

(b) [Repealed, Sec. 41 ch 67 SLA 2001].

(c) [Repealed, Sec. 19 ch 147 SLA 1984].

(d) [Repealed, Sec. 19 ch 147 SLA 1984].

(e) If the parent of a child with a disability elects to educate the child as allowed under AS 14.30.010 (b), the child may not be compelled to receive the special education and related services provided under AS 14.30.180 - 14.30.350.

(f) The department shall, by regulation, establish standards for the allocation of financial responsibilities and the coordination of the provision of special education and related services among the educational agencies listed in (a) of this section when more than one educational agency is responsible for providing those services.



Sec. 14.30.190. - Establishment of standards by Department of Health and Social Services. [Repealed, Sec. 4 ch 144 SLA 1970].

Repealed or Renumbered



Sec. 14.30.191. - Educational evaluation and placement.

(a) A school district shall obtain the written informed consent of the child's parent before an initial evaluation or placement of a child with a disability in a program of special education and related services.

(b) After initial placement in a program of special education and related services and not less than once every three years for as long as the child is assigned to the program, a child with a disability shall receive an educational evaluation.

(c) Before a school district initiates or refuses a change in the placement or educational program of a child with a disability, the district shall notify the child's parent.

(d) Upon completion of an evaluation or reevaluation under this section, the school district shall provide to the parent of each child evaluated under this section an opportunity to participate in the determination of the

(1) child's eligibility for special education and related services; and

(2) educational placement of the child if the child is determined to be eligible for special education and related services.

(e) A parent may obtain an independent educational evaluation by choosing a person from a list provided by the district or by choosing a person by agreement between the parent and the school district, at the expense of the school district, if the parent disagrees with an evaluation obtained by the school district. The school district may initiate a hearing to show that its evaluation is appropriate. If the hearing officer determines that the evaluation is appropriate, the school district may not be required to pay for the independent educational evaluation.

(f) If the parent obtains an independent educational evaluation at private expense, the results of the evaluation

(1) must be considered by the school district in a decision made with respect to the provision of an appropriate public education to the child;

(2) may be presented as evidence at a hearing regarding the child.

(g) If a hearing officer requests an independent educational evaluation as part of a hearing, the school district shall pay for the evaluation.

(h) A school district shall provide written notice of its decision under this section to the parent of the child. The notice must include a description of the procedural safeguards available to the parent and child under federal law.

(i) In this section, "hearing" means a due process hearing under AS 14.30.193.



Sec. 14.30.193. - Due process hearing.

(a) A school district or a parent of a child with a disability may request a due process hearing on any issue related to identification, evaluation, or educational placement of the child, or the provision of a free, appropriate, public education to the child. A request is made by providing written notice to the other party to the hearing. A parent shall make a request for a due process hearing under this section not later than 12 months after the date that the school district provides the parent with written notice of the decision with which the parent disagrees. A school district shall make its request for a due process hearing in accordance with the time limit established by the department by regulation.

(b) If a due process hearing is requested by either a school district or a parent, the school district shall contact the department to request appointment of a hearing officer. The department shall select a hearing officer through a random selection process, from a list maintained by the department under (g) of this section. Within five working days after receipt of the request, the department shall provide to the school district and the parent a notice of appointment, including the name and a statement of qualifications, of the hearing officer that the department determines is available to conduct the hearing.

(c) The school district and the parent each have the right to reject, without stating a reason, one hearing officer appointed under this section. The rejecting party shall notify the department of that rejection in writing within five days after receipt of the department's notice of appointment. If a hearing officer is rejected under this subsection, the department shall, within five working days after receipt of the written rejection, provide a notice of appointment, including the name and a statement of qualifications, of another hearing officer that the department determines is available to conduct the hearing. Each appointment is subject to a right of rejection under this subsection by a party who has not previously rejected an appointment.

(d) After a hearing officer is appointed and the time for rejection under (c) of this section has expired, the hearing officer shall immediately inform the parent and the school district of the availability of the mediation process provided under AS 14.30.194 and encourage use of that process to attempt to resolve the disagreement between the parent and the school district. If the mediation process does not result in settlement of all of the issues, the hearing officer shall conduct a hearing in conformance with the requirements of federal law, including 34 C.F.R. 300.507 - 509. After the hearing is completed, the hearing officer shall issue a written decision that

(1) upholds the school district's decision; or

(2) overturns the school district's decision with specific instructions for modification of the identification, evaluation, educational placement, or provision of the education program by the district.

(e) A hearing officer's decision under this section is final and binding on the school district and parent unless appealed under (f) of this section. Notwithstanding a decision by the hearing officer, a child may not be evaluated, placed, transferred, or compelled to receive special education or related services from the school district until the period for filing an appeal under (f) of this section has expired or, if an appeal is filed, until the appellate review process has been completed.

(f) A hearing officer's decision under this section is a final administrative order, subject to appeal to the superior court for review in the manner provided under AS 44.62.560 .

(g) The department shall maintain a list of qualified hearing officers and shall provide for qualification of hearing officers through a training program that is open to all individuals who meet the criteria set by the department by regulation. The list of qualified hearing officers shall be maintained as a public record.

(h) For purposes of this section, a student with a disability aged 18 - 21 has the same rights and obligations under this section as a parent of a child with a disability.



Sec. 14.30.194. - Mediation.

(a) The department shall, by regulation, establish and implement a voluntary mediation process in conformance with the requirements of federal law, including 34 C.F.R. 300.506. The department shall encourage the use of mediation for settlement of disputes under AS 14.30.180 - 14.30.350.

(b) The department shall

(1) maintain a list of individuals who are qualified mediators knowledgeable in the federal and state statutes and regulations relating to the provision of special education and related services; and

(2) provide for qualification of mediators through a training program that is open to all individuals who meet the criteria set by the department by regulation.



Sec. 14.30.195. - Hearings. [Repealed, Sec. 41 ch 67 SLA 2001].

Repealed or Renumbered



Sec. 14.30.200. - 14.30.220 - l Eligibility; budget; forfeiture of right to reimbursement. [Repealed, Sec. 5 ch 70 SLA 1963].

Repealed or Renumbered



Sec. 14.30.230. - Special education. [Repealed, Sec. 6 ch 144 SLA 1970].

Repealed or Renumbered



Sec. 14.30.231. - Advisory panel.

The Governor's Council on Disabilities and Special Education established under AS 47.80 shall serve as the state advisory panel, the function of which is to provide information and guidance for the development of appropriate programs of special education and related services for children with disabilities.



Sec. 14.30.235. - Withdrawal of consent.

If under a provision of this chapter the consent of the parent is required, the parent may withdraw the parent's consent.



Sec. 14.30.240. - Supervisor. [Repealed, Sec. 5 ch 70 SLA 1963].

Repealed or Renumbered



Sec. 14.30.250. - Teacher qualifications.

A person may not be employed as a teacher of children with disabilities unless that person possesses a valid teacher certificate and, in addition, the training that the department requires by regulation.



Sec. 14.30.255. - Administrator qualifications.

A person may not be employed as an administrator of a program of special education and related services unless that person possesses a valid administrative certificate and, in addition, such training as the department may require by regulation.



Sec. 14.30.260. - Exception to qualifications. [Repealed, Sec. 19 ch 147 SLA 1984].

Repealed or Renumbered



Sec. 14.30.270. - Substitutes.

AS 14.30.250 does not prohibit the employment of a person, otherwise qualified to serve as a substitute teacher, to serve as a substitute teacher of children with disabilities.



Sec. 14.30.272. - Procedural safeguards.

(a) A school district shall inform the parent of a child with a disability of the right

(1) to review the child's educational record;

(2) to review evaluation tests and procedures;

(3) to refuse to permit evaluation or a change in the child's educational placement;

(4) to be informed of the results of evaluation;

(5) to obtain an independent evaluation by choosing a person from a list provided by the school district or by choosing a person by agreement between the parent and school district;

(6) to request a due process hearing;

(7) to appeal a hearing officer's decision; and

(8) to give consent or deny access to others to the child's educational record.

(b) The department shall establish, by regulation, impartial procedures for a school district to follow for due process hearings to comply with requirements necessary to participate in federal grant-in-aid programs, including 20 U.S.C. 1400 - 1487 (Individuals with Disabilities Education Act).



Sec. 14.30.274. - Identification of children with disabilities.

Each school district shall establish and implement written procedures to ensure that all children with disabilities under the age of 22 for whom the agency is responsible under AS 14.30.186 to provide special education and related services are identified and located for the purpose of establishing their need for special education and related services.



Sec. 14.30.276. - Least restrictive environment.

Each school district shall ensure that, to the maximum extent appropriate, children with disabilities, including children in public or private institutions or other care facilities, are educated with children who are not children with disabilities and that special classes, separate schooling, or other removal of children with disabilities from the regular educational environment occurs only when the nature or severity of the child's disability is such that education in regular classes with the use of supplementary aids and services cannot be achieved satisfactorily.



Sec. 14.30.278. - Individualized education program.

A school district shall develop an individualized education program for special education and related services for each eligible child with a disability. The plan must be completed not later than 30 days after the determination of the child's eligibility. Each individualized education program shall be developed and periodically reviewed and revised as necessary in conformance with federal requirements, including 34 C.F.R. 300.340 - 350.



Sec. 14.30.280. - Psychologist qualifications. [Repealed, Sec. 19 ch 147 SLA 1984].

Repealed or Renumbered



Sec. 14.30.285. - Transfers of children with disabilities.

(a) The department shall institute a statewide program for the education of children with disabilities to ensure that whenever possible children are educated in the state at locations in or near their resident school district.

(b) An identified child with a disability may be sent to an educational program or residential school outside the child's community or school district if the child resides in a community or school district where an appropriate educational program cannot reasonably be made available and if the school district determines that provision of special education and related services in another educational program or residential school is appropriate. If the school district approves the enrollment of a child with a disability in another educational program or residential school outside the child's community or school district and the child is enrolled, the child's education expenses shall be paid as follows:

(1) except as otherwise provided by (2) of this subsection, the sending district shall pay all costs associated with the transfer;

(2) the department may provide financial assistance to the school district for a child's education provided for in (1) of this subsection under regulations adopted by the department.

(c) [Repealed, Sec. 19 ch 147 SLA 1984].

(d) For the purposes of this section a child's education expenses are limited to the actual cost of necessary care, transportation, and special education and related services, including room and board.

(e) The educational assessment of a child with a disability that indicates that the educational program that is locally available is inappropriate for the needs of the child must conform to the standards set out in AS 14.30.191 .

(f) A school district shall obtain informed consent of the child's parent before a child may be transferred to a school outside the district in which the child resides.

(g) The withholding of informed consent by a parent for the transfer of a child with a disability under this section does not relieve a school district of the obligation to provide special education and related services to the child.



Sec. 14.30.290. - Purposes of appropriations. [Repealed, Sec. 5 ch 70 SLA 1963].

Repealed or Renumbered



Sec. 14.30.295. - Special education outside state. [Repealed, Sec. 4 ch 79 SLA 1974].

Repealed or Renumbered



Sec. 14.30.300. - Nonresident apportionment. [Repealed, Sec. 5 ch 70 SLA 1963].

Repealed or Renumbered



Sec. 14.30.305. - State support of programs for children hospitalized or confined to their homes.

A child who is hospitalized or confined to home and who receives at least 10 hours of special education and related services per week may be counted as a pupil in average daily membership when computing state support under the public school funding program.



Sec. 14.30.310. - Hospitalized and homebound children. [Repealed, Sec. 5 ch 70 SLA 1963].

Repealed or Renumbered



Sec. 14.30.315. - State support of programs for gifted children. [Repealed, Sec. 39 ch 83 SLA 1998; Sec. 41 ch 67 SLA 2001].

Repealed or Renumbered



Sec. 14.30.320. - Reimbursement for hospitalized or homebound children. [Repealed, Sec. 5 ch 70 SLA 1963].

Repealed or Renumbered



Sec. 14.30.325. - Surrogate parents.

(a) The department shall by regulation provide for the appointment of surrogate parents to represent a child with a disability in matters relating to the provision of an appropriate public education.

(b) A surrogate parent is not liable for civil damages as a result of an act or omission committed in the surrogate parent's official capacity, except that a surrogate parent may be liable for civil damages as a result of gross negligence or intentional misconduct.



Sec. 14.30.330. - Application for enrollment. [Repealed, Sec. 19 ch 147 SLA 1984].

Repealed or Renumbered



Sec. 14.30.335. - Eligibility for federal funds.

Notwithstanding any other provision of AS 14.30.180 - 14.30.350, the department may do all things necessary to qualify for federal funds that are available to the state for the education of children with disabilities.



Sec. 14.30.340. - Provision of special education in a private school, home, or hospital setting.

(a) If a parent of a child with a disability enrolls the child in a private school, including a religious school, at the parent's expense or teaches the child at home, the school district in which the child resides shall make special education and related services available in conformance with federal requirements, including 34 C.F.R. 300.450 - 462. A parent teaching the parent's child at home may refuse special education and related services for the child.

(b) If a physician certifies in writing, and if the child's individualized education program under AS 14.30.278 provides that a child's bodily, mental, or emotional condition does not permit attendance at a school and the child's parents do not elect to teach the child at home as permitted under AS 14.30.010 (b), the school district in which the child is located shall enroll the child in public school and provide the child with special education and related services in conformance with the child's individualized education program at the child's home or at a medical treatment facility.



Sec. 14.30.345. - Regulations. [Repealed, Sec. 59 ch 98 SLA 1966].

Repealed or Renumbered



Sec. 14.30.347. - Transportation of children with disabilities.

When transportation is required to be provided as a related service, a child with a disability shall be transported with children who are not children with disabilities if the district provides transportation to children in the district, except when the nature of the physical or mental disability is such that it is in the best interest of the child with a disability, as provided in the child's individualized education program, that the child be transported separately. State reimbursement for transportation of children with disabilities shall be as provided for transportation of all other pupils except that eligibility for reimbursement is not subject to restriction based on the minimum distance between the school and the residence of the child with a disability.



Sec. 14.30.350. - Definitions.

In AS 14.30.180 - 14.30.350,

(1) "appropriate education" means personalized instruction with sufficient support services to permit a child to benefit educationally from the instruction;

(2) "child with a disability" means a child with one or more of the following:

(A) mental retardation;

(B) learning disabilities;

(C) emotional disturbance;

(D) deafness;

(E) deaf-blindness;

(F) hearing impairment;

(G) orthopedic impairment;

(H) other health impairment;

(I) speech or language impairment;

(J) visual impairment;

(K) multiple disabilities;

(L) early childhood development delay;

(M) autism;

(N) traumatic brain injury;

(3) "due process hearing" means a hearing conducted under AS 14.30.193;

(4) "educational records" means those files, documents, records, and other material that contain information directly related to a student and are maintained by a school district or a person acting for a school district; the term "educational records" does not include the personnel records of the school district, maintained in the normal course of business, that relate exclusively to a person's capacity as an employee, or other records as designated by the department in regulation;

(5) "informed consent" means that

(A) a child's parent has been fully informed, in the parent's native language or other mode of communication, of all information relevant to the activity for which consent is sought;

(B) the parent understands and agrees in writing to the carrying out of the activity for which the parent's consent is sought;

(C) the consent describes that activity and lists any records that will be released and to whom; and

(D) the parent understands that the granting of consent is voluntary on the part of the parent and may be revoked at any time.

(6) "parent" means a

(A) child's natural or adoptive parent;

(B) child's guardian, but not the state if the child is in the legal custody of the state;

(C) person who is acting in the place of a child's natural or adoptive parent, such as a grandparent or stepparent with whom the child lives, or a person who is legally responsible for the child's welfare; and

(D) child's surrogate parent who has been appointed under AS 14.30.325;

(7) "related services" means services described in 34 C.F.R. 300.24;

(8) "school district" means a borough school district, a city school district, a regional educational attendance area, a state boarding school, and the state centralized correspondence study program;

(9) "special education" means an educational program described in 34 C.F.R. 300.26;






Article 04 - EDUCATION FOR GIFTED CHILDREN

Sec. 14.30.352. - Programs for gifted children.

(a) Every school district shall establish educational services for gifted children that provide for student identification, student eligibility, student learning plans, and parental and student participation, including an appropriate review process, consistent with regulations adopted by the department.

(b) State reimbursement for transportation of gifted children shall be as provided for transportation of all other pupils, except that eligibility for reimbursement is not limited to transportation between the child's residence and the school, but shall also include transportation between a school and another location of instruction as routinely required by the gifted education program of the district.






Article 05 - HEALTH AND SAFETY EDUCATION

Sec. 14.30.360. - Curriculum.

(a) Each district in the state public school system shall be encouraged to initiate and conduct a program in health education for kindergarten through grade 12. The program should include instruction in physical health and personal safety including alcohol and drug abuse education, cardiopulmonary resuscitation (CPR), early cancer prevention and detection, dental health, family health including infant care, environmental health, the identification and prevention of child abuse, child abduction, neglect, sexual abuse, and domestic violence, and appropriate use of health services.

(b) The state board shall establish guidelines for a health and personal safety education program. Personal safety guidelines shall be developed in consultation with the Council on Domestic Violence and Sexual Assault. Upon request, the Department of Education and Early Development, the Department of Health and Social Services, and the Council on Domestic Violence and Sexual Assault shall provide technical assistance to school districts in the development of personal safety curricula. A school health education specialist position shall be established and funded in the department to coordinate the program statewide. Adequate funds to enable curriculum and resource development, adequate consultation to school districts, and a program of teacher training in health and personal safety education shall be provided.



Sec. 14.30.370. - Evaluation.

Health education programs conducted under AS 14.30.360 shall be evaluated by the department in the same manner as other curriculum programs are evaluated, except that the evaluation shall also include changes in the health status of the pupils as determined by physical and dental examinations conducted under AS 14.30.070 and 14.30.120.






Article 06 - ENVIRONMENTAL EDUCATION

Sec. 14.30.380. - Environmental education.

The board shall encourage each school board to initiate and conduct a program of environmental education for kindergarten through grade 12. The program should include, but is not limited to, education regarding the need to balance resource development with environmental safeguards, the dependence of the state on resource development, and the opportunity for pollution prevention, waste reduction, and recycling. A school board may implement environmental education as a part of regular classroom studies.






Article 07 - BILINGUAL-BICULTURAL EDUCATION

Sec. 14.30.400. - Bilingual-bicultural education.

City or borough district school boards and regional educational attendance area boards shall provide a bilingual-bicultural education program for each school in a city or borough school district or regional educational attendance area that is attended by at least eight pupils of limited English-speaking ability and whose primary language is other than English. A bilingual-bicultural education program shall be provided under a plan of service that has been developed in accordance with regulations adopted by the department. Nothing in this section precludes a bilingual-bicultural education program from being provided for less than eight pupils in a school.



Sec. 14.30.410. - Bilingual-bicultural education funds.

(a) [Repealed, Sec. 12 ch 42 SLA 1997].

(b) The department shall adopt regulations for the determination of entitlement and the distribution of bilingual-bicultural funds to city and borough school districts and regional educational attendance areas.



Sec. 14.30.420. - Native language education.

(a) A school board shall establish a local Native language curriculum advisory board for each school in the district in which a majority of the students are Alaska Natives and any school district with Alaska Native students may establish a local Native language curriculum advisory board for each school with Alaska Native students in their district. If the local Native language curriculum advisory board recommends the establishment of a Native language education curriculum for a school, the school board may initiate and conduct a Native language education curriculum within grades K through 12 at that school. The program, if established, must include Native languages traditionally spoken in the community in which the school is located. Each school board conducting a program of Native language education shall implement the program as a part of regular classroom studies and shall use

(1) instructors who are certified under AS 14.20.020 or 14.20.025; and

(2) to the maximum extent possible

(A) instructors and instructional materials available through the University of Alaska; and

(B) audio-visual, computer, and satellite technology.

(b) In this section,

(1) "district" has the meaning given in AS 14.17.990 ;

(2) "Native" means a person of one-fourth degree or more Alaskan Indian, Eskimo, or Aleut blood.






Article 08 - ADVENTURE-BASED EDUCATION

Sec. 14.30.500. - Adventure-based education program.

An adventure-based education program is a program designed to bring adventure-based education to high school students and appropriate juvenile offenders. A program shall include provisions for the following phases:

(1) Phase I: Basic Skills Learning

(A) physical conditioning: running, hiking, swimming, and other related activities;

(B) technical training: the use of specialized tools and equipment, camping, cooking, map reading, navigation, life saving, drown proofing, and solo survival;

(C) safety training: first aid skills, emergency care, preventive medicine, nutrition, health, and personal hygiene care;

(D) team training: rescue techniques, evacuation exercises, and fire fighting;

(E) solo: solitary living for a short period with minimal equipment;

(F) interpersonal skills training: coping skills, individual and group problem solving, and societal communication skills;

(G) culturally relevant activities: traditional modes of subsistence living, travelling and surviving in wilderness areas and communities in Alaska, and cross-cultural experiences.

(2) Phase II: Skills Generalization

(A) vocational counseling and placement;

(B) family and interpersonal counseling;

(C) community systems utilization:

(i) transportation,

(ii) community services systems,

(iii) community problem solving.






Article 09 - SPECIAL EDUCATION SERVICE AGENCY

Sec. 14.30.510. - Alaska student leadership development fund. [Repealed, Sec. 12 ch 42 SLA 1997].

Repealed or Renumbered



Sec. 14.30.600. - Agency established.

There is established, as a public organization, the special education service agency.



Sec. 14.30.610. - Governing board.

The agency shall be governed by the Governor's Council on Disabilities and Special Education (AS 47.80.030 ).



Sec. 14.30.620. - Employees.

Employees of the agency are not in the state service and are not subject to AS 39.25 (State Personnel Act). However, employees of the agency shall be members of either the Teachers' Retirement System (AS 14.25) or the Public Employees' Retirement System (AS 39.35).



Sec. 14.30.630. - Powers and duties.

(a) The agency may

(1) receive and expend public and private funds to carry out the purposes of the agency;

(2) contract with the department and other public or private agencies for the provision of special education or related services;

(3) do whatever is necessary to carry out the purposes of AS 14.30.600 - 14.30.660.

(b) The agency shall

(1) provide special education services including

(A) itinerant outreach services to deaf, deaf-blind, mentally retarded, hearing impaired, blind and visually impaired, orthopedically handicapped, other health-impaired, severely emotionally disturbed, and multi-handicapped students;

(B) special education instructional support and training of local school district special education personnel; and

(C) other services appropriate to special education needs;

(2) provide for an annual audit of the agency;

(3) provide the department with a two-year plan of operation including a description of the services to be offered by the agency, the method by which the services will be evaluated, information on the number of students and school district personnel to be served, a schedule of funds available to the agency from all sources, and other information that may be required by the department by regulation;

(4) present an annual budget to the department.



Sec. 14.30.640. - Eligibility for service.

The services of the agency shall be available to school districts that serve children whose special education needs occur infrequently, who require specialized services not normally available in the school district, and who cannot be easily served by local school district personnel because of the low number of students in the district in need of the particular service. The agency may provide services to a child with a disability, as that term is defined in AS 14.30.350 .



Sec. 14.30.650. - Funding.

Each fiscal year the department shall allocate to the agency not less than $15.75 times the number of students in the state in average daily membership in the preceding fiscal year as determined under AS 14.17.600. Money to carry out the provisions of this section may be appropriated annually by the legislature. If amounts are insufficient to meet the allocation authorized under this section for a fiscal year, the allocation shall be reduced pro rata. The amount allocated to the agency shall be reduced each fiscal year by the amount contributed by the department to the Teachers' Retirement System (AS 14.25) or the Public Employees' Retirement System (AS 39.35) on behalf of employees of the agency.



Sec. 14.30.660. - Definition.

In AS 14.30.600 - 14.30.660, unless the context otherwise requires, "agency" means the special education service agency.






Article 10 - RECORDS OF CERTAIN MISSING OR TRANSFERRED CHILDREN

Sec. 14.30.700. - Records of missing children.

Upon notification by the Department of Public Safety of a child's disappearance, a school or school district in which the child is currently or was previously enrolled shall flag the school record of that child in a manner that, when a copy or information regarding the record is requested, the school or school district shall be alerted to the fact that the record is that of a missing child. The school or school district shall immediately report to the Department of Public Safety a request regarding flagged records, including any knowledge as to the whereabouts of the child. Upon notification by the Department of Public Safety that the person who was listed as a missing child has been found, the school or school district shall remove the flag from the person's record.



Sec. 14.30.710. - Required records upon transfer.

Within 14 days after enrolling a child as a transfer student from this or another state in an elementary or secondary school, the school or school district shall request directly from the child's previous school a certified copy of the child's record. An elementary or secondary school or a school district in this state requested to forward a copy of a transferring child's record to another school shall comply with the request within 10 days after receiving the request unless the record has been flagged under AS 14.30.700 . Upon receipt of a request for a record that has been flagged, the school or school district shall immediately notify the Department of Public Safety. Unless directed to do so by the Department of Public Safety, a school or a school district may not forward a copy of a flagged record. In this section, "record" includes information about the child's commission of an offense that is punishable as a felony or that involved the use of a deadly weapon, as that term is defined in AS 11.81.900 (b).



Sec. 14.30.720. - Definitions.

In AS 14.30.700 - 14.30.720,

(1) "child" means a person under 18 years of age;

(2) "school district" means a municipal school district or a regional educational attendance area.






Article 11 - ALASKA CHALLENGE YOUTH ACADEMY

Sec. 14.30.740. - Funding for Alaska Challenge Youth Academy program.

(a) Each fiscal year, the department shall allocate funding for the Alaska Challenge Youth Academy program in an amount equal to the base student allocation multiplied by seven for each residential student and the base student allocation multiplied by 6/10 for each nonresidential student, minus the amount received by the program in federal matching grant funds. The determination of the number of residential and nonresidential students shall be made by the department on October 1 of the prior year.

(b) In this section,

(1) "base student allocation" means the amount established under AS 14.17.470;

(2) "nonresidential student" means a student who receives services but does not reside at the program site;

(3) "program" means the Alaska Challenge Youth Academy program;

(4) "residential student" means a student who resides at the program site.



Sec. 14.30.750. - Alaska school counseling program grant fund. [Repealed, Sec. 12 ch 42 SLA 1997].

Repealed or Renumbered









Chapter 14.33. - SCHOOL SAFETY AND DISCIPLINE

Article 01 - SCHOOL SAFETY PATROLS

Sec. 14.33.010. - Requirements for school safety patrols.

The school board of a borough or city school district or regional educational attendance area, or a private or denominational school may require that school safety patrols be established to assist pupils to cross streets and highways adjacent to schools in safety.



Sec. 14.33.020. - Organization of a patrol.

(a) If a school board, or a private or denominational school determines that a safety patrol should be established for a school, the principal of the school shall appoint pupils in the school to serve as members of the patrol.

(b) A pupil may not be appointed a patrol member unless the pupil's parents or guardian give written consent to the pupil's membership in the patrol.

(c) The principal shall designate a teacher or teachers in the school to supervise the operation of the patrol.

(d) The principal shall consult with the local law enforcement authority to determine those locations adjacent to the school where the patrol may be most advantageously used.



Sec. 14.33.030. - Duties of a patrol.

(a) Patrol members shall

(1) encourage pupils to refrain from crossing streets and highways at other than regular crossings;

(2) direct pupils not to cross streets and highways when the presence of traffic renders crossing unsafe;

(3) when directed, assist pupils to safely board or leave school buses.

(b) A patrol member may not, under any circumstances, be permitted to direct vehicular traffic or be stationed in a street or highway while performing the duties of a patrol member.



Sec. 14.33.040. - Guidance for patrols.

The commissioner shall, after consulting with the commissioner of public safety, adopt standards to guide patrol members in the conduct of their duties, and shall specify appropriate insignia to be worn by patrol members while on duty.



Sec. 14.33.050. - Cooperation with law-enforcement authorities.

The state troopers or the police department of a political subdivision of the state may, upon request by the department, a school board, or a private or denominational school, assist in the training and control of safety patrols.



Sec. 14.33.060. - Immunity from liability.

The state or a political subdivision of it, a school board or any individual member of it, a private or denominational school, principal, teacher, patrol member, or parent or guardian of a patrol member is immune from liability that might otherwise be incurred as a result of an injury caused by an act or the failure to act on the part of a patrol member while on duty.






Article 02 - REQUIRED SCHOOL CRISIS RESPONSE PLANNING

Sec. 14.33.100. - Required school crisis response planning.

(a) Each district shall develop a model school crisis response plan for use by each school in the district. Each school in a district shall develop a school specific crisis response plan. Each school shall form a crisis response team consisting of the principal, one certified and one classified member of the school staff, and one parent whose child attends the school. The crisis response team may include one member of the governing board or advisory school board, a school counselor, a member from local law enforcement authorities, and one student in grade 10 or higher if the school has those grades. The district and each school within the district shall consult with local social services agencies and local law enforcement authorities when developing the school crisis response plan.

(b) A school specific crisis response plan must meet standards as determined by the department by regulation. A school specific crisis response plan must include

(1) the person in charge and a designated substitute;

(2) the names of the crisis response team members and their specific job functions relating to a crisis;

(3) a communication plan;

(4) protocols for responding to immediate physical harm of students, faculty, or staff and to traumatic events, including the period after the events have concluded;

(5) disaster and emergency procedures to respond to earthquakes, fire, flood, explosions, or other events or conditions in which death or serious injury is likely;

(6) crisis procedures for safe entrance to and exit from the school by students, parents, and employees, including an evacuation and lock down plan; and

(7) policies for enforcing school discipline and maintaining a safe and orderly environment during the crisis.

(c) Each district shall annually review and update as appropriate each school's crisis response plan. A copy of each school's crisis response plan, as annually updated, shall be retained by the district and a copy provided to each local agency that has a role in the plan. Notice of completion of the annual review and update and the location of a school's crisis response plan shall be posted at each school in the district. A school crisis response plan shall be printed and available for inspection by the public.

(d) Each district shall annually provide to each district employee training in crisis response, including evacuation and lock down drills.

(e) In this section,

(1) "crisis" includes a traumatic event or emergency condition that creates distress, hardship, fear, or grief;

(2) "district" has the meaning given in AS 14.17.990 .






Article 03 - REQUIRED SCHOOL DISCIPLINARY AND SAFETY PROGRAM

Sec. 14.33.110. - Purpose of school disciplinary and safety program.

The purpose of AS 14.33.110 - 14.33.140 is to

(1) implement and maintain community-based standards of school behavior that are developed by students, parents, teachers, school administrators, and the community;

(2) facilitate the creation of a standard of school behavior and safety by local communities for the schools in those communities;

(3) protect and support teachers who enforce standards of student behavior and safety in the classroom established under AS 14.33.120 ; and

(4) ensure that all schools and school districts receiving state funds, that may not have already done so, implement and maintain an effective school disciplinary and safety program.



Sec. 14.33.120. - School disciplinary and safety program.

(a) Each governing body shall adopt a written school disciplinary and safety program. The program required under this subsection must include written

(1) standards for student behavior and safety that reflect community standards and that include, at a minimum, basic requirements for respect and honesty; standards required under this paragraph must be developed and periodically reviewed with the collaboration of members of each school, parents, teachers, and other persons responsible for the students at a school; a governing body may require that standards developed under this paragraph be consistent for all schools in an attendance area or the district;

(2) standards relating to when a teacher is authorized to remove a student from the classroom for

(A) failure to follow student behavior and safety standards; or

(B) behavior described under AS 14.30.045 (1) or (2);

(3) procedures for notifying teachers of dangerous students consistent with AS 47.12.310 (b);

(4) standards relating to when a teacher, teacher's assistant, or other person responsible for students is authorized to use reasonable and appropriate force to maintain classroom safety and discipline as described under AS 11.81.430 (a)(2);

(5) policies necessary to comply with provisions of state and federal law, including 20 U.S.C. 1400 - 1485 (Individuals with Disabilities Education Act);

(6) standards to address needs of students for whom mental health or substance abuse may be a contributing factor to noncompliance with the school disciplinary and safety program;

(7) policies for implementing a student conflict resolution strategy, including the nonviolent resolution or mediation of conflicts and procedures for reporting and resolving conflicts;

(8) procedures for periodic review and revision of the school disciplinary and safety program.

(b) A school district shall report information relating to school district disciplinary and safety programs as required by the department, including incidents of disruptive or violent behavior.



Sec. 14.33.130. - Enforcement of approved program; additional safety obligations.

(a) A teacher, a teacher's assistant, a principal, or another person responsible for students may not be terminated or otherwise subjected to formal disciplinary action for lawful enforcement of an approved school disciplinary and safety program, including behavior standards, adopted under AS 14.33.120 .

(b) A teacher, a teacher's assistant, a principal, or another person responsible for students who

(1) receives information about a student under AS 47.12.310 (b) or receives information that may affect the safety of students or staff shall notify the student's teacher or a school administrator; and

(2) in the course of employment, observes a student committing a crime shall report the crime to the local law enforcement agency; in this paragraph, "crime" has the meaning given in AS 11.81.900 .



Sec. 14.33.140. - Civil liability for enforcing disciplinary and safety program.

A teacher, a teacher's assistant, a principal, or another person responsible for students is not liable for civil damage resulting from an act or omission (1) arising out of enforcement of an approved school disciplinary and safety program adopted under AS 14.33.120 ; and (2) arising out of and in the course of employment unless the act or omission constitutes gross negligence or reckless or intentional misconduct.









Chapter 14.35. - VOCATIONAL EDUCATION

Sec. 14.35.010. - Acceptance of Act of Congress for vocational education.

The State of Alaska accepts together with the benefits of all respective funds appropriated thereunder, all of the provisions of the Act of Congress approved February 23, 1917, Public Law 347, 64th Congress, entitled: "An Act to provide for the promotion of vocational education; to provide for cooperation with the states in the promotion of such education in agriculture, home economics and trades and industries; to provide for the cooperation of the states in the preparation of teachers of vocational subjects; and to appropriate money and regulate its expenditures," and Acts amending or supplementing it.



Sec. 14.35.020. - Duties of state Board of Education and Early Development.

(a) The state Board of Education and Early Development serves as the state board for the purposes of any of the Acts described in AS 14.35.010.

(b) When required by any of the Acts described in AS 14.35.010 , the board shall

(1) prepare, submit, and supervise the administration of the plans for vocational education;

(2) select a state director of vocational education;

(3) establish the minimum qualifications for teachers, supervisors, or directors;

(4) determine the prorated basis on which money shall be available for the salary and necessary travel expenses of the state director of vocational education;

(5) consider the advice of the Alaska Workforce Investment Board established by AS 23.15.550 regarding employment training needs and advise that board in the development of vocational education programs.

(c) Nothing in this section shall be construed to repeal or modify any existing statute.



Sec. 14.35.025. - Duties of the Department of Education and Early Development.

When required by any of the Acts described in AS 14.35.010 the department shall

(1) cooperate with the United States Department of Health, Education, and Welfare in the administration of the Act;

(2) do everything necessary to entitle the state to receive money available according to the Act;

(3) represent the state in all matters related to the administration of the Act;

(4) expend and disburse money received according to the Act;

(5) designate the districts, schools, departments, or classes to participate in the benefits of money received according to the Act.



Sec. 14.35.030. - Commissioner of administration as custodian of federal funds.

The commissioner of administration is designated custodian of appropriations made under any of the Acts described in AS 14.35.010 . The commissioner of administration shall receive and provide for the proper custody and disbursement of all money paid to the state according to any of the Acts.



Sec. 14.35.040. - Payment of expenses of administration. [Repealed, Sec. 59 ch 98 SLA 1966].

Repealed or Renumbered






Chapter 14.36. - COMMUNITY SCHOOLS



Chapter 14.37. - LICENSURE OF CHILD CARE FACILITIES



Chapter 14.38. - HEAD START, CHILD CARE, AND DAY CARE

Article 01 - HEAD START

Sec. 14.38.010. - Operation of Head Start programs.

The Department of Education and Early Development shall operate the head start funding program governed by 42 U.S.C. 9835.






Article 02 - DAY CARE ASSISTANCE

Sec. 14.38.100. - 14.38.199 - l Day Care Assistance and Child Care Grants. [Repealed, E.O. No. 108, Sec. 88 (2003). For current law, see AS 47.25.001 - 47.25.095].

Repealed or Renumbered









Chapter 14.40. - THE UNIVERSITY OF ALASKA, THE COMMUNITY COLLEGES, AND THE ALASKA AEROSPACE DEVELOPMENT CORPORATION

Article 01 - ESTABLISHMENT, ORGANIZATION, AND PROGRAMS OF THE UNIVERSITY OF ALASKA

Sec. 14.40.010. - University of Alaska.

The University of Alaska consists of the College of Agriculture, the School of Mines, the Department of Agricultural Experiment Station, the Department of Agricultural Extension Work, and other colleges and departments that may be established, including departments of anthropology, archaeology, ethnology, museum, natural history, and palaeontology.



Sec. 14.40.020. - Site of university.

The University of Alaska is the beneficiary under the provisions of the Act of Congress approved August 30, 1890, designating the Alaska Agricultural College and School of Mines as beneficiary and the four sections of land specified by the Act of Congress approved March 4, 1915, and used as a site for the Alaska Agricultural College and School of Mines are the site for the University of Alaska.



Sec. 14.40.030. - Transfer of powers, duties, and obligations of Agricultural College and School of Mines under Acts of Congress.

All powers, duties, and obligations devolving upon the Alaska Agricultural College and School of Mines in connection with or by reason of Acts of Congress, past or future, in relation to agricultural colleges and agricultural or mining experiment stations, extension work in agriculture, and instruction and extension work in the mechanic arts granted to and imposed upon the Alaska Agricultural College and School of Mines are granted and conveyed to and imposed upon the University of Alaska, and beginning with the first day of July, 1935, the University of Alaska is designated to receive all money, appropriations, and grants to the state for the purposes set forth in this chapter. The comptroller of the University of Alaska is designated and appointed to receive directly and to disburse all funds that the state is entitled to receive under the Act of Congress of May 8, 1914 (38 Stat. 372), as amended by the Act of June 26, 1953 (67 Stat. 83; 7 U.S.C. 341 - 348).



Sec. 14.40.040. - General powers and duties of the university.

(a) There is created and established a corporation to be called the University of Alaska. It may in that name

(1) sue and be sued;

(2) receive and hold real and personal property;

(3) contract and be contracted with; a contract entered into by the University of Alaska for the

(A) rent or lease of premises for use and occupancy by the University of Alaska is subject to AS 36.30.080 (c); however, notwithstanding the limitation imposed by AS 36.30.080 (c)(2), the Board of Regents of the University of Alaska

(i) may enter into a lease with a term described in (ii) of this subparagraph if the rent under the lease will be paid solely from a grant or contract made by the federal government or an agency of the federal government, and the grant or contract contains a firm commitment of not more than two years, or if the rent payable under the lease will be paid solely from university receipts as that term is defined in AS 14.40.491 ; and

(ii) when authorized by (i) of this subparagraph, may enter into a lease with an initial term equal to the period of the firm commitment of the grant or contract, or with an initial term not to exceed two years when the rent is payable from university receipts; the lease may contain one or more optional renewal periods, but the total of all optional renewal periods may not exceed an additional five years;

(B) acquisition of property by a lease-purchase or lease-financing agreement for the benefit of the University of Alaska is subject to AS 36.30.085;

(4) adopt, use, and alter a corporate seal;

(5) borrow money, issue debt, or enter into long-term obligations for the purchase of facilities, goods, or services; the obligations may secure, in whole or in part, debt issued by another party;

(6) do and have done all matters necessary for the purpose of any function set out in this chapter.

(b) The Board of Regents of the University of Alaska shall provide scholarship information to school districts as required by AS 14.43.930(a).



Sec. 14.40.043. - University of Alaska office of public safety.

The Board of Regents may establish an office of public safety and prescribe the conditions of employment of public safety officers employed by the office. University of Alaska public safety officers have general police powers to enforce state and local laws in connection with offenses committed on property of the university.



Sec. 14.40.045. - Religious or partisan instruction, tests, and appointments.

No instruction either sectarian in religion or partisan in politics shall be permitted in any department of the University of Alaska and no sectarian or partisan test shall be allowed or exercised in the appointment of regents, instructors, or other officers of the University of Alaska or in the admission of students or for any purpose.



Sec. 14.40.050. - Discrimination because of sex, color, or nationality prohibited.

A person may not be deprived of the privileges of the University of Alaska because of sex, color, or nationality.



Sec. 14.40.055. - Educational expansion program.

To expand educational and cultural opportunities in the state, to keep pace with the expansion of the state in other fields, and to provide educational facilities of particular interest to residents of the state, the Board of Regents shall

(1) make a study of the principles and applicability of the junior college to the state;

(2) establish additional extension courses and such other expansion of accredited courses for students as it considers advisable;

(3) provide facilities suitable for carrying out a university program;

(4) employ personnel;

(5) procure supplies;

(6) take all other appropriate measures to carry out the intent and purpose set forth in this section; and

(7) develop and offer at one or more of the senior college or community college campuses a continuing professional education program for architects, engineers, building officials, and officers and employees of financial institutions on alternative energy systems and on energy conservation and solar design and construction methods applicable to the state.



Sec. 14.40.057. - Extension of compliance acts.

Laws of the state designed to meet requirements of the United States government for the state's acceptance of federal grants and allotments for educational and kindred purposes are extended to cover the establishment and operation of the university expansion program set forth in AS 14.40.055 .



Sec. 14.40.060. - University curriculum.

The University of Alaska shall use the property and funds acquired for the purpose of conducting a college where the leading objects shall be, without excluding other scientific and classical studies and including military tactics, to teach branches of learning related to agriculture, the mechanic arts, and household economics in order to promote a liberal and practical education.



Sec. 14.40.065. - Student practicums immunity.

A person is not considered to be an employer of a student of the University of Alaska in a civil action based on the vicarious liability of an employer for the acts or omissions of an employee if the person

(1) has agreed to allow the student to gain practical work experience with the person in a practicum that is part of the student's curriculum; and

(2) pays no compensation to the student.



Sec. 14.40.070. - Collection of fossil remains authorized.

The University of Alaska may collect and store the bones and other remains of the mammoth, mastodon, horse, bison, and other fossil remains of these and other extinct animals found in the state in mining and other excavations.



Sec. 14.40.075. - Establishment of Alaska Earthquake and Volcanic Hazards Assessment Project.

(a) The University of Alaska shall establish an Alaska Earthquake and Volcano Hazards Assessment Project within the seismology program of the geophysical institute. The project shall

(1) collect, record, process, and archive seismic data on earthquakes and volcanic eruptions in the state;

(2) conduct seismological studies relating to earthquake and volcano hazards assessment;

(3) evaluate earthquake and volcanic seismic data to assist in the identification and assessment of earthquake and volcanic hazards that may pose a significant risk to lives and property in the state;

(4) inform public officials, industry, and private citizens of potential earthquake or volcanic risks and assist in planning to reduce risks to lives and property; and

(5) coordinate its activities with other organizations and agencies that monitor, collect, assess, and conduct research on earthquake and volcano hazards in order to avoid duplication of effort.

(b) The administration and management of the project are under a university employee designated the state seismologist. The state seismologist shall provide timely information concerning earthquake and volcano hazards to public officials, industry, and private citizens and serve as liaison to state and federal agencies in the event of emergencies due to seismic and volcanic activities.



Sec. 14.40.080. - Establishment of Institute of Marine Sciences.

The University of Alaska may establish an Institute of Marine Sciences to provide a program of education and research in physical, chemical, and biological oceanography, and related fields. When established, the Institute of Marine Sciences shall be maintained and operated as an integral part of the University of Alaska, at one or more sites determined by the Board of Regents. The powers, duties, and functions of the Board of Regents pertaining to the University of Alaska extend to the Institute of Marine Sciences in the same manner as to other departments or institutes of the university.



Sec. 14.40.085. - Establishment of Alaska State Climate Center.

(a) The University of Alaska shall establish an Alaska State Climate Center within an appropriate unit of the university. The administration and management of the center is under the direction of a university employee designated the "state climatologist."

(b) The Alaska State Climate Center shall

(1) prepare and update on a biennial basis a plan for the systematic acquisition and dissemination of climate-related information; the plan must include

(A) an assessment of weather and climate information needs in Alaska;

(B) a reasonable basis for setting priorities among these needs; and

(C) a program for coordinating the activities of all available sources of weather- and climate-related information sources in order to meet the highest priority needs and to carry out the provisions of this section;

(2) establish a state climate planning advisory group composed of at least three members from organizations that provide climate-related information, and at least three members from organizations that use climate-related information on a regular basis or from the general public;

(3) solicit and consider the advice and recommendations of the state climate planning advisory group in preparing and updating the biennial plan for acquisition and dissemination of climate-related information;

(4) operate and maintain a central repository and archive for reports, books, maps, and other records, and publications relating to weather and climatological information;

(5) provide for public access to weather and climatological information and technical advisory services; and

(6) enter into cooperative agreements, on behalf of the state and the university, in order to achieve intergovernmental climate program participation by the United States and the state; these agreements must be consistent with the provisions of 15 U.S.C. 2901 - 2908 (National Climate Program Act).

(c) The Alaska State Climate Center may

(1) investigate, describe, and interpret the characteristics of the weather and climate of the state, including their hazards and limitations;

(2) coordinate with state and federal agencies in matters concerning weather data acquisition, collection, integration, and storage;

(3) monitor federal weather-related activities to assure that the interests of the state are being served;

(4) conduct research activities on the availability of solar, wind, and water resources that assess the impact of climate fluctuations on these resources;

(5) publish bulletins, circulars, maps, or reports of the results of all research and investigations undertaken by the climate center, and distribute them to state agencies, government officials, industry, and the public;

(6) provide lectures, talks, displays, and exhibits on the climate of the state for the general education of the public; and

(7) enter into cooperative arrangements with local, state, and federal government agencies; foundations; universities; businesses; and other organizations engaged in climate-related research and services.



Sec. 14.40.087. - Alaska Center for International Business. [Repealed, Sec. 3 ch 43 SLA 1987].

Repealed or Renumbered



Sec. 14.40.088. - Establishment of Institute for Circumpolar Health Studies.

(a) The University of Alaska shall establish an Institute for Circumpolar Health Studies in an appropriate unit of the university at its Anchorage campus. The institute shall consist of a research and instruction branch and an administration and information branch.

(b) The institute shall

(1) encourage international cooperation, especially among circumpolar nations, with regard to research, studies, information, and instruction relating to circumpolar health issues;

(2) serve as a center for the collection and exchange of information and medical and health sciences data relating to circumpolar health issues;

(3) provide a mechanism for communication and cooperation between the university and the commissioner of health and social services in addressing the needs of Alaskans for health care services, opportunities for education in medical and health sciences, and other mutual concerns of the university and the department; and

(4) conduct research and provide instruction and other services consistent with the mission and goals of the University of Alaska.



Sec. 14.40.090. - Correspondence courses for prospectors and miners.

(a) The University of Alaska shall establish and offer to bona fide Alaska prospectors and miners in the state a correspondence course equal and parallel to the mining extension course being taught at present.

(b) The University of Alaska may establish the minimum charge necessary to defray costs of material, books, and postage used in the course.



Sec. 14.40.095. - Establishment of a Center for Information Technology at University of Alaska Anchorage.

(a) The University of Alaska may establish a Center for Information Technology at the University of Alaska Anchorage with major components at the University of Alaska Fairbanks and the University of Alaska Southeast. The center may charge fees for the services it provides. The university shall account for all fees collected under this section. The annual estimated balance in the account may be used by the legislature to make appropriations to the university to carry out the purposes of this section.

(b) The center may

(1) provide support for education, training, and research in information technologies to students, professionals, and the general public;

(2) support research on the applications, effects, and management of information technologies and provide research results to the general public;

(3) maintain an inventory of telecommunication research in the state;

(4) develop and maintain a collection that includes state documents, research reports, and other telecommunication applications materials including videotapes, software, lesson plans, and scripts;

(5) support the development and expansion of the geographic information system curriculum of the University of Alaska, including the possible establishment of undergraduate and masters programs;

(6) develop and sponsor land record and geographic information system training workshops and continuing education seminars in cooperation with the appropriate departments of the university;

(7) support or undertake research projects that apply geographic information technology to state issues and problems;

(8) provide information on the availability of federal, state, municipal, and other sources of geographic information, including aerial photography and digital data bases related to surveying and land records, natural resource inventories, and related data;

(9) prepare and publish on a regular basis research findings and periodicals relating to the center's activities;

(10) assist state agencies and municipalities in the development of policies, procedures, and capabilities for public access to automated geographic information;

(11) recommend, in consultation with the commissioner of administration and affected state and local agencies and advisory boards, model standards and strategies relating to the implementation, indexing, documentation, mapping, data exchange, and other aspects of land records management and geographic information system development.

(c) The university shall include in its annual report a summary of the center's revenue and expenditures during the preceding two years.



Sec. 14.40.100. - College extension service.

The Board of Regents may conduct a college extension service, the leading object of which is to carry information on rural life subjects to the people of the state.



Sec. 14.40.110. - Establishment of Business, Economics, and Public Administration Research Program.

The University of Alaska may establish a Business, Economics, and Public Administration Research Program for the purpose of developing and publishing statistics and other information regarding the economy, government, and resources of the state.



Sec. 14.40.115. - Establishment of Mineral Industry Research Program.

The University of Alaska shall establish a Mineral Industry Research Program and coordinate with state and federal mineral agencies to implement the program by

(1) using the laboratory facilities and staff of the College of Earth Sciences and Mineral Industry to initiate applied and appropriate basic research in the areas of mineral beneficiation, mine and mill design, new mineral product development, and improvement of exploration methods, such as geochemical and geophysical prospecting;

(2) making the facilities of the program available for research on mineral deposits in the state;

(3) making studies on specific problems relative to Alaska's mineral industry upon request.



Sec. 14.40.117. - Establishment of Alaska Native Language Center.

The University of Alaska shall establish an Alaska Native Language Center, the purposes of which are to

(1) study languages native to Alaska;

(2) develop literacy materials;

(3) assist in the translation of important documents;

(4) provide for the development and dissemination of Alaska Native literature; and

(5) train Alaska Native language speakers to work as teachers and aides in bilingual classrooms.






Article 02 - BOARD OF REGENTS AND PRESIDENT OF THE UNIVERSITY OF ALASKA

Sec. 14.40.120. - University governed by Board of Regents.

The University of Alaska shall be governed by a Board of Regents consisting of 11 regents.



Sec. 14.40.130. - Qualifications of regents; special provisions relating to student regent.

(a) Each regent shall be a citizen of the United States and a resident of the state.

(b) In addition to satisfying the requirements of (a) of this section, the regent appointed under AS 14.40.150 (b) must

(1) be enrolled as a full-time student at the University of Alaska at the time of appointment;

(2) remain a full-time student while serving.

(c) Failure of the regent appointed under AS 14.40.150 (b) to remain enrolled as a full-time student at the University of Alaska during the term for which the regent was appointed results in forfeiture of that office.

(d) The governor shall appoint a successor from those students appearing upon the list of nominees submitted under AS 14.40.150 (b) within 60 days of a forfeiture or vacancy in the office.

(e) For purposes of this section, the term "full-time student" is defined as provided in the University of Alaska Academic Regulations.



Sec. 14.40.140. - Term of office.

Except for a student regent as specified in AS 14.40.150 (b), the term of office of a regent is eight years. The term of office begins on the first Monday in February of the year in which the appointment is made. Each regent serves until a successor is appointed and qualifies.



Sec. 14.40.150. - Appointment of regents.

(a) The governor shall appoint the regents subject to confirmation by a majority of all the members of the legislature in joint session. The names of those appointed shall be sent to the legislature within five days after the opening of the session, for confirmation or rejection. If a person appointed is not confirmed by a majority vote of all the members of the legislature, the appointment ceases and the name of another person shall be submitted within three days after the rejection. If the legislature adjourns without confirming the nominee, or if an interim vacancy occurs, the governor may appoint a qualified person to fill the vacancy. However, the person who has failed to be confirmed may not be appointed. The term of office of the appointee expires on the fifth day of the session of the legislature following the appointment.

(b) At least one member of the Board of Regents must be a student. The student shall be appointed from a list of nominees submitted to the governor. The governor shall make the appointment from the list within 60 days after it is submitted. The list shall consist of the names of two students from each campus of the University of Alaska after an election is held at each campus. Elections shall be conducted under rules established by the Office of the Governor. The term of office of the regent appointed from the general student body, University of Alaska, is for two years. The term of office begins June 1 of the year in which the appointment is made. An appointment made under AS 14.40.130(d) shall be for the unexpired term of the original appointee. The term "campus" used in this subsection means a portion of the University of Alaska designated as a "campus" by the Board of Regents.



Sec. 14.40.160. - Board meetings public; meeting notice; public facilities.

(a) The provisions of AS 44.62.310 apply to meetings of the Board of Regents. All meetings of the board, its committees or subcommittees, are open to the public and press except as otherwise provided in AS 44.62.310(c). The findings of an executive session shall be made a part of the record of the proceedings of the Board of Regents. All records of the meetings and proceedings shall be open to inspection by the public and the press at reasonable times.

(b) The Board of Regents may determine the time and place of its meetings. However, 30 days notice is required for all regular meetings and 10 days notice is required for special meetings of the Board of Regents, its committees or subcommittees called under the bylaws or rules or procedure of the Board of Regents. Emergency meetings may be called without notice.

(c) The Board of Regents shall provide adequate facilities for members of the public to attend the meetings of the board, its committees or subcommittees.



Sec. 14.40.170. - Duties and powers of Board of Regents.

(a) The Board of Regents shall

(1) appoint the president of the university by a majority vote of the whole board, and the president may attend meetings of the board;

(2) fix the compensation of the president of the university, all heads of departments, professors, teachers, instructors, and other officers;

(3) confer such appropriate degrees as it may determine and prescribe;

(4) have the care, control, and management of

(A) all the real and personal property of the university; and

(B) land

(i) conveyed to the Board of Regents by the commissioner of natural resources in the settlement of the claim of the University of Alaska to land granted to the state in accordance with the Act of March 4, 1915 (38 Stat. 1214), as amended, and in accordance with the Act of January 21, 1929 (45 Stat. 1091), as amended; and

(ii) conveyed to the Board of Regents in trust for the University of Alaska by the commissioner of natural resources under AS 14.40.365 ;

(5) keep a correct and easily understood record of the minutes of every meeting and all acts done by it in pursuance of its duties;

(6) under procedures to be established by the commissioner of administration, and in accordance with existing procedures for other state agencies, have the care, control, and management of all money of the university and keep a complete record of all money received and disbursed;

(7) adopt reasonable rules for the prudent trust management and the long-term financial benefit to the university of the land of the university;

(8) provide public notice of sales, leases, exchanges, and transfers of the land of the university or of interests in land of the university;

(9) administer, manage, market, and promote a postsecondary education savings program, including the Alaska Higher Education Savings Trust under AS 14.40.802 and the Alaska advance college tuition savings fund under AS 14.40.803 - 14.40.817.

(b) The Board of Regents may

(1) adopt reasonable rules, orders, and plans with reasonable penalties for the good government of the university and for the regulation of the Board of Regents;

(2) determine and regulate the course of instruction in the university with the advice of the president;

(3) set student tuition and fees;

(4) receive university receipts and, subject to legislative appropriation, expend university receipts in accordance with AS 37.07 (Executive Budget Act).



Sec. 14.40.175. - Indemnification.

The Board of Regents shall insure or indemnify and protect the Board of Regents, any member of the Board of Regents, or any agent or employee of the University of Alaska or of the Board of Regents against financial loss and expense, including reasonable legal fees and costs arising out of any claim, demand, suit, or judgment by reason of alleged negligence, alleged violation of civil rights, or alleged wrongful act resulting in death or bodily injury to any person or accidental damage to or destruction of property, inside or outside the university premises, if the Board of Regents member, agent or employee, at the time of the occurrence, was acting under the direction of the Board of Regents within the course or scope of the duties of the member, agent, or employee.



Sec. 14.40.180. - [Renumbered as AS 14.40.045 ].

Repealed or Renumbered



Sec. 14.40.190. - Report.

The Board of Regents shall prepare a written report at the beginning of each regular session of the legislature of the condition of the university property, of all receipts and expenditures, including the administration and disposition of appropriated and restricted funds and information required under AS 37.25.010 (d), and of the educational and other work performed during the preceding fiscal year. The board shall notify the legislature that the report is available.



Sec. 14.40.200. - Quorum.

Corporate business may not be transacted at any meeting of the Board of Regents unless at least six regents are present, the majority of the whole board to approve the same.



Sec. 14.40.210. - Powers of president of the university; research and development.

(a) The president of the University of Alaska may

(1) give general direction to the work of the University of Alaska in all its departments subject to the approval of the Board of Regents;

(2) appoint the deans, heads of departments, professors, assistants, instructors, tutors, and other officers of the University of Alaska to the positions established by the Board of Regents;

(3) establish procedures for receipt, expenditure, and fiscal year reporting of university receipts;

(4) approve a contract between the University of Alaska and an employee that authorizes the employee to conduct research or other development of intellectual property and to develop, operate, or own a business related to or resulting from the research conducted during the employment; a business described under this paragraph may be jointly owned by the employee and the University of Alaska.

(b) The president of the University of Alaska shall separately account for university receipts deposited in the treasury of the university. The annual estimated balance in the account may be used by the legislature to make appropriations to the university to carry out the purposes of this chapter.



Sec. 14.40.220. - Duty of president to define duties and supervise appointees.

The president shall define the duties and supervise the performance of those persons who are appointed by the president to positions established by the Board of Regents.



Sec. 14.40.230. - Powers of regents to remove officers.

The Board of Regents may remove from office any officer of the University of Alaska by a majority vote of the whole board when in its judgment the good of the university requires it.



Sec. 14.40.240. - Power of president to suspend and expel students.

The power to suspend and expel a student for misconduct or other cause and to reinstate the student is vested solely in the president of the University of Alaska. The president may delegate the exercise of the power to the chancellor or another official on each campus of the university or to the administrative head or director of a community college or other campus or extended unit of the university.






Article 03 - PROPERTY AND FUNDS OF THE UNIVERSITY OF ALASKA

Sec. 14.40.250. - Regents to act as trustees and administer money or property.

The Board of Regents may receive, manage, and invest money or other real, personal, or mixed property for the purpose of the University of Alaska, its improvement or adornment, or the aid or advantage of students or faculty, and, in general, may act as trustee on behalf of the University of Alaska for any of these purposes. The regents shall prepare a written report, in accordance with AS 14.40.190 , as to the administration and disposition of money received under this section.



Sec. 14.40.251. - Default on tuition, fees, and charges.

(a) For the purposes of this chapter, tuition, a fee, or another charge to an individual by the University of Alaska is in default after payment has become 180 or more days past due. Upon default, the university may take the individual's permanent fund dividend under AS 43.23.073.

(b) The University of Alaska shall notify the individual of the default and the consequences of default imposed under (a) of this section by mailing a notice to the individual's most recent address provided to the university by the individual or obtained by the university.

(c) An individual may appeal a notice of default by filing a statement with the chief finance officer of the University of Alaska within 30 days after the date of the notice, requesting that the default status be reviewed. AS 44.62 (Administrative Procedure Act) does not apply to the review of default under this section. Within 40 days after receiving a written request for review, the chief finance officer shall inform the individual in writing of the decision. The decision of the chief finance officer is a final decision that may be appealed to the superior court under the Alaska Rules of Appellate Procedure.



Sec. 14.40.253. - Financing notice and approval.

If the University of Alaska intends to enter into an obligation, except for refinancing obligations, under AS 14.40.040 (a)(5) with an annual payment by the university anticipated to exceed $1,000,000, the university shall provide notice to the legislature. The notice must include the anticipated annual payment amount, the anticipated financing, and the total construction, acquisition, or other costs of the project. The university may not enter into an obligation requiring a financing notice under this section, other than a refinancing obligation, unless the project has been approved by the legislature by law. An appropriation for the project does not constitute approval of the project for the purpose of this section.



Sec. 14.40.254. - University revenue bonds.

(a) Subject to AS 14.40.253 , the board may issue revenue bonds to pay the cost of acquiring, constructing, or equipping a facility that the board determines is necessary.

(b) The board may enter into an agreement with a trustee or bond owner for the purpose of securing payment of revenue bonds issued by the University of Alaska to acquire, construct, or equip a facility that the board determines is necessary. The agreement may include the fixing and collection of fees, charges, or rentals pledged to secure payment of the revenue bonds and agreement regarding the use of the proceeds of the revenue bonds.

(c) The state pledges not to limit or alter rights vested under this section in the University of Alaska to fulfill the terms of a contract with revenue bond owners.

(d) The board may pledge revenue received by the University of Alaska as fees, charges, or rentals in order to secure payment of the revenue bonds. A pledge of revenue received by the University of Alaska is considered a perfected security interest and is valid and binding from the time the pledge is made. The pledge creates an immediate lien against property pledged without physical delivery or other act.



Sec. 14.40.255. - Investment of surplus money.

If the Board of Regents determines that there is a surplus of money, received in the form of state and federal appropriations, above the amount sufficient to meet current and projected cash expenditure needs of the university, the surplus must be invested as set out in AS 37.10.071. Income earned on investments made under this section may be retained by the university and expended in accordance with AS 37.07 (Executive Budget Act.)



Sec. 14.40.257. - Reimbursement for costs of capital projects.

(a) Subject to appropriations for the purpose, during each fiscal year, the legislature may appropriate an amount to reimburse the University of Alaska for the cost to be paid by the university during that same fiscal year for the principal and interest on outstanding debt for the projects listed in (b) of this section.

(b) An appropriation under this section may be used only for reimbursement of costs incurred for acquisition, construction, and renovation of the following projects and only for reimbursement of total project costs incurred up to the following amounts:

PROJECT

University of Alaska, Anchorage Community and Technical $14,000,000

College Center

Juneau Readiness Center/UAS Joint Facility (Juneau) 5,470,000

(c) The University of Alaska is authorized to incur debt for the projects listed under (b) of this section. AS 14.40.253 does not apply to the projects listed in (b) of this section or to obligations incurred by the university to finance those projects.



Sec. 14.40.260. - [Renumbered as AS 14.40.055 ].

Repealed or Renumbered



Sec. 14.40.270. - [Renumbered as AS 14.40.057 ].

Repealed or Renumbered



Sec. 14.40.280. - Endowments and donations.

(a) Title to and control or possession of land, personal property, money, and other property that is devised, bequeathed, or given to the university shall be taken by the university in its corporate capacity acting by and through the Board of Regents or an authorized agent and shall be entered in the perpetual inventory of the university established in AS 14.40.330 .

(b) All monetary gifts, bequests, or endowments that are made to the University of Alaska for the purpose of the separate endowment trust fund established under AS 14.40.400 shall be deposited into that endowment trust fund.

(c) Except as provided by (b) of this section, the monetary gifts, bequests, or endowments that are made to the University of Alaska shall be managed and invested by the Board of Regents. In carrying out its management and investment responsibilities under this subsection, the Board of Regents has the same power and obligations to carry out duties with respect to the endowments of the University of Alaska as are provided to and required of the Alaska Retirement Management Board under AS 37.10.220 .



Sec. 14.40.282. - Endowment for the physical sciences.

(a) The Board of Regents shall establish an endowment for the physical sciences at the University of Alaska campus in Fairbanks. The endowment shall be managed as a perpetual trust. The income of the endowment shall be used to pay the salary and related expenses of the person appointed under (b) of this section for research, teaching, and advanced studies in one or more physical science disciplines.

(b) The Board of Regents shall appoint a person who is distinguished in one or more physical science disciplines to be paid from the endowment for the physical sciences. The tenure and the duties of the appointee shall be established by the Board of Regents based on the need for

(1) teaching, research, and studies in physical sciences of special interest in the state; and

(2) advancement of scientific study at the University of Alaska.



Sec. 14.40.290. - Property and funds generally.

(a) Federal grants and appropriations paid to the commissioner of revenue under AS 14.40.380 , 14.40.410, or 14.40.430, or from a source described in AS 14.40.450 , shall be transferred to the state treasury under AS 37.10.060 . The Department of Administration, upon requisitions by the Board of Regents signed by its president and secretary, shall pay to the treasurer of the Board of Regents all federal land grant college funds coming into the possession of the Department of Administration and subject to requisition by the Board of Regents and shall disburse federal funds in aid of land grant colleges in accordance with the federal statute providing for disbursement.

(b) [Repealed, Sec. 10 ch 46 SLA 1977].

(c) [Repealed, Sec. 1 ch 38 SLA 1968].



Sec. 14.40.291. - Land of the University of Alaska not public domain land.

(a) Notwithstanding any other provision of law, university-grant land, state replacement land that becomes university-grant land on conveyance to the university, land conveyed to the Board of Regents in trust for the University of Alaska under AS 14.40.365 , and any other land owned by the university is not and may not be treated as state public domain land. Land conveyed to the Board of Regents in trust for the University of Alaska under AS 14.40.365 shall be managed as nontaxable trust land under AS 14.40.365 - 14.40.367 and policies of the Board of Regents.

(b) Title to or interest in land described in (a) of this section may not be acquired by adverse possession, prescription, or in any other manner except by conveyance from the university.

(c) The land described in (a) of this section is subject to condemnation for public purpose in accordance with law.



Sec. 14.40.295. - Working capital reserve fund. [Repealed, Sec. 10 ch 46 SLA 1977].

Repealed or Renumbered



Sec. 14.40.296. - Working capital reserve fund.

(a) There is established in the treasury of the University of Alaska the University of Alaska working capital reserve fund. The fund consists of money appropriated by the legislature for the purpose of providing nonlapsing current working capital for the University of Alaska and is not available for appropriation by the Board of Regents.

(b) [Repealed, Sec. 19 ch 6 SLA 1998].



Sec. 14.40.300. - Creation and appointment of comptroller.

The Board of Regents shall create the office of comptroller of the university, fix the salary and determine the duties of the office. The Board of Regents shall fill the office. The comptroller shall report directly to the Board of Regents.



Sec. 14.40.310. - Fiscal year.

The fiscal year of the University of Alaska begins on July 1 and closes at midnight on the following June 30.



Sec. 14.40.320. - Requisitions on funds. [Repealed, Sec. 10 ch 46 SLA 1977].

Repealed or Renumbered



Sec. 14.40.325. - Reallocation within state appropriations.

Notwithstanding the provisions of AS 37.07.080 (e), each appropriation to the University of Alaska is subject to reallocation by the university administration under procedures established by the Board of Regents and the office of management and budget in the Office of the Governor. Transfers may not be made between appropriations except as provided in an act making transfers between appropriations.



Sec. 14.40.330. - Inventory of property.

The Board of Regents shall maintain or cause to be maintained a perpetual inventory of all permanent property of the University of Alaska.



Sec. 14.40.340. - Applicability of bid practices to University of Alaska. [Repealed, Sec. 67 ch 106 SLA 1986. For current law, see AS 36.30.005(c)].

Repealed or Renumbered



Sec. 14.40.350. - Board of Regents authorized to lease land.

The Board of Regents may execute leases for mining, agriculture, or other purposes to the land granted for the benefit of an agricultural college and school of mines for Alaska by the Act of Congress approved March 4, 1915, for such time and at such rent or royalty as may seem just and as provided by law.



Sec. 14.40.360. - Board of Regents authorized to select and to sell or lease land granted by Act of Congress.

The Board of Regents may select the land granted to Alaska by the Act of Congress approved January 21, 1929, as amended, may sell or lease the land, and shall deposit the net income as provided in AS 14.40.400(a) in conformity with that Act.



Sec. 14.40.365. - University land grant.

(a) Except as provided in (b) of this section, before July 1, 2008, the commissioner of natural resources shall convey to the Board of Regents in trust for the University of Alaska, by quitclaim deed, the state land identified for conveyance to the university and described in the document titled "University of Alaska Land Grant List 2005," dated January 12, 2005.

(b) As soon as practicable after June 30, 2055, the commissioner of natural resources shall convey to the Board of Regents in trust for the University of Alaska, by quitclaim deed, the state land described as the "University Research Forest" and identified for conveyance to the university in the document titled "University of Alaska Land Grant List 2005," dated January 12, 2005.

(c) As soon as practicable after the receipt of patent from the United States, but not before the land is otherwise required to be conveyed under this section, the commissioner of natural resources shall convey to the Board of Regents in trust for the University of Alaska, by quitclaim deed, federal land that has been selected for conveyance to the state under the Alaska Statehood Act but is subject to a federal mining claim, and that is identified in the document titled "University of Alaska Land Grant List 2005," dated January 12, 2005, for conveyance to the university upon the state's acquisition of patent.

(d) Notwithstanding AS 38.05.125 (a), and except as otherwise provided in this section, the transfer of ownership of land from the commissioner of natural resources to the Board of Regents in trust for the University of Alaska under this section includes the interest of the state in the coal, ores, minerals, fissionable materials, geothermal resources, and fossils, oil, and gas that may be in or on the land.

(e) Land conveyed under this section to the Board of Regents in trust for the University of Alaska is subject to any valid possessory interest or other valid existing right, including any lease, license, contract, prospecting site, claim, sale, permit, right-of-way, Native allotment, or easement held by another person, including a federal, state, or municipal agency, on October 23, 2005.

(f) Before conveying land under this section, the commissioner of natural resources shall reserve access under AS 38.05.127 , but other provisions of AS 38.04 and AS 38.05 do not apply to the commissioner's preparation for conveyance of land to the Board of Regents in trust for the University of Alaska under this section. In addition to access under AS 38.05.127 , the commissioner may reserve in the conveyance document existing offshore uses such as aquatic fish farm sites, anchorages for vessels, fish buying stations, trails, roads, and other access routes that provide public access to adjacent land and public waterways; however, an easement along tidewater reserved by the commissioner under AS 38.05.127 may not exceed 25 feet.

(g) In addition to rights or an interest held by a person under (e) of this section, land conveyed to the Board of Regents in trust for the University of Alaska under this section

(1) is subject to

(A) sec. 6(i) of the Alaska Statehood Act (P.L. 85-508, 72 Stat. 339);

(B) AS 19.10.010 ;

(C) any easement, right-of-way, or other access under former 43 U.S.C. 932 (sec. 8, Act of July 26, 1866, 14 Stat. 253);

(D) the provisions of any memorandum of agreement entered into between the University of Alaska and the commissioner of natural resources governing shared benefits or costs associated with land to be conveyed to the Board of Regents in trust for the University of Alaska;

(E) any interest transferred to the state by quitclaim deed dated June 30, 1959, under authority of the Alaska Omnibus Act (P.L. 86-70, 73 Stat. 141); and

(2) excludes the mineral estate on land that is subject to a valid state mining claim.

(h) As soon as practicable after the extinguishment, release, or expiration of a valid state mining claim located on land to be conveyed under this section, but not before the land is otherwise required to be conveyed under this section, the commissioner of natural resources shall convey the mineral estate excluded from conveyance under (g)(2) of this section.

(i) The responsibility for the management of land conveyed to the Board of Regents in trust for the University of Alaska under this section vests with the Board of Regents in trust for the University of Alaska on the date of recording of that conveyance.

(j) The Board of Regents of the University of Alaska is entitled to receive any income derived from land conveyed to the Board of Regents in trust for the University of Alaska under this section accruing after the date of conveyance, including any income accruing from an existing lease, license, contract, prospecting site sale, permit, right-of-way, easement, or trespass claim.

(k) Notwithstanding any other provision of this section, within 10 years after conveyance of land under this section, the Board of Regents may reconvey to the Department of Natural Resources land

(1) containing hazardous waste that was present on the land before conveyance under this section;

(2) on which is located a historic or archeological site that is subject to management under AS 41.35; or

(3) that the Board of Regents and the commissioner of natural resources jointly agree is in the best interests of the state and the university to reconvey.

(l) After October 23, 2005 and before the conveyance of a parcel of land to the Board of Regents in trust for the University of Alaska under this section, the commissioner of natural resources may not convey, without consent of the university, any irrevocable interest in a parcel that is required to be conveyed to the Board of Regents in trust for the University of Alaska under this section.

(m) The commissioner of natural resources may make minor adjustments to the maps or legal descriptions of the state land identified for conveyance to the university and described in the document titled "University of Alaska Land Grant List 2005," dated January 12, 2005, to correct omissions or errors.

(n) Notwithstanding (a) of this section, the following state land described in the document entitled "University of Alaska Land Grant List 2005," dated January 12, 2005, may not be conveyed to the University of Alaska under this section:

(1) Parcel Number CS.DI.1001, Duke Island;

(2) Parcel Number MF.1002, Idaho Inlet;

(3) Parcel Number CS.KI.1001, Kelp Island;

(4) Parcel Number HA.CH.1001, Haines-Chilkoot;

(5) Parcel Number KT.1004, Neets Creek;

(6) Parcel Number MA.KR.1001, Kodiak Rocket Range;

(7) Parcel Number ST.1002, Pelican;

(8) Parcel Number PA.1001, Port Alexander; and

(9) Parcel Number ST.1002, Warm Springs Bay.

(o) Notwithstanding (a) of this section, the state land identified in this subsection and described in the document entitled "University of Alaska Land Grant List 2005," dated January 12, 2005, may not be conveyed to the University of Alaska under this section if the land is included in a borough formed before July 1, 2009, that includes Wrangell or Petersburg. If a borough is not formed before July 1, 2009, land described in this subsection shall be conveyed to the University of Alaska on July 1, 2009. If a borough is formed before July 1, 2009, and the borough does not select land described in this subsection before January 1, 2013, the land not selected by the borough shall be conveyed to the University of Alaska on June 30, 2013. The following land is subject to this subsection:

(1) Parcel Number SD.1001, Beecher Pass;

(2) Parcel Number SD.1001, Favor Peak;

(3) Parcel Number CS.TL.1001, Three Lake Road;

(4) Parcel Number SD.1001, Read Island;

(5) Parcel Number SD.1001, Whitney Island;

(6) Parcel Number CS.EW.1001, Earl West Cove;

(7) Parcel Number CS.OV.1001, Olive Cove; and

(8) Parcel Number SD.1001, Thoms Place.

(p) Notwithstanding (a) of this section, each of the following parcels described in the document entitled "University of Alaska Land Grant List 2005," dated January 12, 2005, may not be conveyed to the University of Alaska under this section until all Native allotment applications applicable to that parcel have been denied:

(1) Parcel Number PA.1002, Biorka Island; and

(2) Parcel Number NS.NS.1001, Lisianski Peninsula.

(q) Notwithstanding (a) of this section, the state land identified in this subsection and described in the document entitled "University of Alaska Land Grant List 2005," dated January 12, 2005, may not be conveyed to the University of Alaska under this section if the land is included in a borough formed before July 1, 2009. If a borough is not formed before July 1, 2009, the land described in this subsection shall be conveyed to the University of Alaska on July 1, 2009. If a borough is formed before July 1, 2009, and the borough does not select land described in this subsection before January 1, 2013, the land not selected by the borough shall be conveyed to the University of Alaska on June 30, 2013. The following land is subject to the provisions of this subsection: Parcel Number PA.1002, Mite Cove.



Sec. 14.40.366. - Management requirements for university land.

(a) Before the conveyance or the disposal of an interest in the land to a third party, land conveyed to the Board of Regents in trust for the University of Alaska under AS 14.40.365 shall be managed in a manner that, to the extent practicable, permits reasonable activities of the public, including historic recent public uses, that do not interfere with the use or management of the land by the university.

(b) For land conveyed to the Board of Regents in trust for the University of Alaska under AS 14.40.365 , the Board of Regents shall

(1) seek public comment on proposals for land development, exchange, or sale; and

(2) adopt policies that require the preparation of land development plans and land disposal plans.

(c) Before the Board of Regents of the University of Alaska offers a parcel of land for sale under this section, the board shall offer first refusal to the closest municipality.

(d) The Board of Regents shall adopt policies requiring public notice before approval of land development plans and land disposal plans. The policies must require that the notice be provided not less than 30 days before the proposed action and that the notice be

(1) sent to local legislators, municipalities, and legislative information offices in the vicinity of the action and at other locations as the university may designate;

(2) published in newspapers of general circulation in the vicinity of the proposed action at least once each week for two consecutive weeks; and

(3) published on state and university public notice Internet websites.

(e) In this section, "development, exchange, or sale" does not include the grant of an easement or right-of-way or the development of a campus facility.



Sec. 14.40.367. - Confidential records.

Notwithstanding AS 40.25.100 - 40.25.220, on a determination that it is in the best interest of the University of Alaska or on the request of the person who has provided the information, the president of the university may keep the following confidential:

(1) the name of a person applying for the sale, lease, or other disposal of university land or an interest in university land;

(2) before the issuance of a notice of intent to award a contract relating to a sale, lease or disposal of university land or an interest in university land, the names of the participants and the terms of their offers;

(3) all geological, well, geophysical, engineering, architectural, sales, market, cost, appraisal, timber cruise, gross receipts, net receipts, or other financial information relating to university land or an interest in university land and considered for, offered for, or currently subject to disposal or a contract;

(4) cost data and financial information submitted by an applicant in support of applications for bonds, leases, or other information in offerings and ongoing operations relating to management of university land;

(5) applications for rights-of-way or easements across university land; and

(6) requests for information about or applications by public agencies for university land that is being considered for use for a public purpose.



Sec. 14.40.368. - Encumbrances and trespasses. [Repealed, Sec. 8 ch 8 FSSLA 2005].

Repealed or Renumbered



Sec. 14.40.370. - Books of account and statement of trust funds. [Repealed, Sec. 10 ch 46 SLA 1977].

Repealed or Renumbered



Sec. 14.40.380. - Assent of legislature to federal land and money grants.

The state assents to the provisions and accepts the benefits of the Act of Congress approved March 4, 1915, and the Acts of Congress approved August 30, 1890, and March 4, 1907, in behalf of the University of Alaska, and the commissioner of revenue is designated as the officer to whom the money shall be paid.



Sec. 14.40.390. - Federal land grants to Agricultural College and School of Mines reaccepted for university.

The state assents to the provisions and accepts the benefits of the grants of land authorized by the Act of Congress of January 21, 1929, 45 Stat. 1091 - 1093, as amended by the Act of Congress of September 19, 1966, 80 Stat. 811, for the Agricultural College and School of Mines as integral parts of the University of Alaska, and the University of Alaska is designated the beneficiary under that Act.



Sec. 14.40.400. - Fund for money from sale or lease of land granted by Act of Congress.

(a) The Board of Regents shall establish a separate endowment trust fund in which shall be held in trust in perpetuity all

(1) net income derived from the sale or lease of the land granted under the Act of Congress approved January 21, 1929, as amended;

(2) net income derived from the sale, lease, or management of the land conveyed to the Board of Regents in trust for the University of Alaska under AS 14.40.365 ; however, the amount deposited in the endowment trust fund under this paragraph resulting from mineral lease royalties and royalty sales proceeds may not be less than 25 percent of all such mineral lease royalties and royalty sales proceeds received by the university; and

(3) monetary gifts, bequests, or endowments made to the University of Alaska for the purpose of the fund.

(b) The Board of Regents is the fiduciary of the fund. The Board of Regents shall account for and invest the fund. In carrying out its investment responsibilities under this subsection, the Board of Regents has the same powers and duties with respect to the fund as are provided to and required of the Alaska Retirement Management Board under AS 37.10.220.

(c) The total return from the fund shall be used exclusively for the University of Alaska, as the successor under AS 14.40.030 of the Agricultural College and School of Mines.

(d) The proceeds arising from the sale or disposal of land granted under the Act of Congress approved January 21, 1929, as amended, may not be used for the support of a sectarian or denominational college or school.

(e) [Repealed, Sec. 14 ch 9 SLA 1997].

(f) In this section,

(1) "fund" means the separate endowment trust fund established under (a) of this section;

(2) "total return" means the total earning of the fund, including current yield, gains, and capital appreciation, less all costs, expenses, losses, and capital depreciation.



Sec. 14.40.410. - Federal grants of money to establish agricultural experiment stations.

The state assents to the provisions and accepts the benefits of the Act of Congress entitled "An Act to establish agricultural experiment stations in connection with the colleges established in the several States under the provisions of an Act approved July 2, 1862, and of the Acts supplementary thereto"approved March 2, 1887, as amended and supplemented and known as the Hatch Act, and extended to Alaska by an Act of Congress entitled "An Act to extend the benefits of the Hatch Act and the Smith-Lever Act to the Territory of Alaska," approved February 23, 1929, in behalf of the University of Alaska, except that no substations may be established by the Board of Regents except by direct authority of the legislature. The commissioner of revenue is designated as the officer to whom the money shall be paid.



Sec. 14.40.420. - University designated as beneficiary under Hatch Act and empowered to establish Agricultural Experiment Station.

The University of Alaska is designated as the beneficiary under the provisions of the Hatch Act and may establish a department to be known as the Agricultural Experiment Station.



Sec. 14.40.430. - Acceptance of federal appropriation for agricultural extension work.

The state assents to the provisions and accepts the benefits of the Act of Congress entitled "An Act to provide for cooperative extension work between agricultural colleges in the United States receiving the benefits of an Act of Congress approved July 2, 1862, and of Acts supplementary thereto and the United States Department of Agriculture" approved May 8, 1914, as amended and supplemented and known as the Smith-Lever Act and extended to Alaska by an Act of Congress entitled "An Act to extend the benefits of the Hatch Act and the Smith-Lever Act to the Territory of Alaska" approved February 23, 1929, in behalf of the University of Alaska. The commissioner of revenue is designated as the officer to whom the appropriations shall be paid.



Sec. 14.40.440. - University designated beneficiary of Smith-Lever Act and empowered to carry on agricultural extension work.

The University of Alaska is designated as the beneficiary under the provisions of the Smith-Lever Act, and may administer and carry on agricultural extension work in the state in cooperation with the United States Department of Agriculture.



Sec. 14.40.450. - Governor authorized to make certificates to obtain federal grants of money.

The governor is authorized to make all certificates required by law or the regulations of the Department of Agriculture or of the Department of the Interior necessary to be made to entitle the state to grants of money for the benefits of state colleges of agriculture and mechanic arts authorized under any Act of Congress.



Sec. 14.40.453. - Confidentiality of research.

The public records inspection requirements of AS 40.25.110 - 40.25.121 do not apply to writings or records that consist of intellectual property or proprietary information received, generated, learned, or discovered during research conducted by the University of Alaska or its agents or employees until publically released, copyrighted, or patented, or until the research is terminated, except that the university shall make available the title and a description of all research projects, the name of the researcher, and the amount and source of funding provided for each project.



Sec. 14.40.455. - University risk management fund. [Repealed, Sec. 12 ch 42 SLA 1997].

Repealed or Renumbered



Sec. 14.40.460. - 14.40.490 - l [Renumbered as AS 14.43.010 - 14.43.025].

Repealed or Renumbered



Sec. 14.40.461. - University research forest.

(a) For the purpose of advancing research into forest practices, ecology, wildlife management, and recreation, a university research forest is established on land described as the "University Research Forest" and identified for conveyance to the Board of Regents in trust for the University of Alaska in the document titled "University of Alaska Land Grant List 2005," dated January 12, 2005.

(b) Before conveyance of university research forest land to the Board of Regents in trust for the University of Alaska under AS 14.40.365 (b), the commissioner of natural resources shall manage the university research forest to accomplish the purposes of this section and in accordance with state land use plans adopted under AS 38.04.065 , forest management plans adopted under AS 41.17.230 , and other provisions of law applicable to state-owned land.

(c) Notwithstanding the limitations of AS 14.40.365 (l), on or before the date a parcel is required to be conveyed to the Board of Regents of the University of Alaska under AS 14.40.365 (b), the commissioner of natural resources may

(1) convey an irrevocable interest in land located in the research forest that terminates or returns to the state on or before the date the parcel is required to be conveyed under AS 14.40.365 (b);

(2) sell timber rights and dispose of other renewable resources located in the research forest.

(d) After conveyance of university research forest land to the Board of Regents in trust for the university under AS 14.40.365 (b), the Board of Regents may disestablish some or all of the university research forest established by this section, and dispose of, or develop, land within the former research forest, if the Board of Regents first

(1) provides to the public and the commissioner of natural resources reasonable notice and an opportunity for comment on the board's proposed decision regarding disestablishment;

(2) considers comments received from the public and the commissioner of natural resources under (1) of this subsection;

(3) evaluates whether the objectives of advancing research into forest practices, ecology, wildlife management, and recreation can be accomplished without retaining some or all of the research forest;

(4) determines, following notice and any public comment by local timber industry representatives, that disposal of the land will not interfere with commercially viable timber harvest resource development; and

(5) concludes that it is in the best interest of the university to disestablish some or all of the research forest.



Sec. 14.40.491. - Definition of university receipts.

In AS 14.40.120 - 14.40.491, "university receipts" includes

(1) student fees, including tuition;

(2) receipts from university auxiliary services;

(3) recovery of indirect costs of university activities;

(4) receipts from sales and rentals of university property;

(5) federal receipts;

(6) gifts, grants, and contracts;

(7) receipts from sales, rentals, and the provision of services of educational activities; and

(8) receipts attributable to amounts distributed from university endowments established and managed under AS 14.40.280 and from the endowment trust fund established and managed under AS 14.40.400 .



Sec. 14.40.510. - 14.40.550 - l [Renumbered as AS 14.43.050 - 14.43.075].

Repealed or Renumbered






Article 04 - COMMUNITY COLLEGES

Sec. 14.40.560. - Authority to cooperate.

A qualified school district or political subdivision may make an agreement with the University of Alaska for the establishment, operation, and maintenance of a community college. A qualified school district or qualified political subdivision shall pay all instructional and administrative costs for nondegree college programs and activities offered.



Sec. 14.40.570. - Authority of board.

(a) Since academic education beyond the high school level is a statewide responsibility, the board, in its discretion and as the need arises, may cooperate with the federal government and qualified school districts and political subdivisions in the establishment of appropriate higher educational programs and activities. The board is responsible for the selection of all community college instructors, part and full-time, for the academic degree programs and activities, and shall pay all instructional and administrative costs, including cost of special equipment and instructional materials, for academic degree programs and activities offered.

(b) Selected upper division and graduate level courses of instruction, offered by the university through its off-campus instructional program to meet local needs, may be coordinated through the office of the director of a community college.



Sec. 14.40.580. - Use of joint facilities.

(a) If facilities used by the community college are owned by the school district or political subdivision, the board, subject to availability of appropriated funds, may reimburse the school district for all expenses directly related to facilities for academic degree programs and activities. The school district or political subdivision shall bear all expenses directly related to nondegree programs and activities.

(b) If separate facilities are financed, constructed, or maintained from federal, state, or private funds for either academic degree or nonacademic degree programs and activities of the community college, then the board has title to and control of the separate facilities used for these purposes. If separate facilities are financed, constructed, or maintained from school district or political subdivision funds for either degree or nondegree programs and activities, the school district or political subdivision has title to and control of the separate facilities used for these purposes.



Sec. 14.40.590. - Director.

The administrative head of a community college established by the University of Alaska in cooperation with school districts or political subdivisions is a director. The director shall be selected by the board, subject to approval by the governing body of the school district or political subdivision.



Sec. 14.40.600. - Regulations.

A community college established by the university in cooperation with school districts or political subdivisions shall be established, maintained, and operated under rules and regulations adopted by the board. The selection and academic qualifications for personnel and the curriculum of a community college, insofar as it pertains to academic degree programs and activities, is the responsibility of the board. The selection and qualifications of personnel for nondegree programs and activities of the community college are the responsibility of the governing body of the school district or political subdivision.



Sec. 14.40.610. - Disposition of income.

(a) [Repealed, Sec. 12 ch 42 SLA 1997].

(b) All money, including tuition and fees received before or after April 10, 1962, from the operations of a community college established, operated, and maintained under AS 14.40.560 - 14.40.640 and directly related or attributable to nondegree programs and activities of the community college, shall be placed in the appropriate fund of the qualified school district or political subdivision cooperating with the university in the establishment of the community college.



Sec. 14.40.620. - Savings clause.

An agreement between the University of Alaska and a community college in effect on April 10, 1962, shall remain in effect until its agreed expiration unless, before the agreed expiration, it is mutually cancelled or modified by the contracting parties.



Sec. 14.40.630. - Definitions.

In AS 14.40.560 - 14.40.640, unless the context otherwise requires,

(1) "board of regents" or "board" means the Board of Regents of the University of Alaska;

(2) "community college" means a program of education established by the University of Alaska in cooperation with qualified school districts or qualified political subdivisions of the state, including both academic degree and nondegree programs;

(3) "qualified school district" or "qualified political subdivision" means a school district or political subdivision organized under the laws of the state, or a group of two or more contiguous school districts or political subdivisions of the state, or a combination of each, which combination, considered as a unit, meets the following minimum requirements for the establishment of a community college:

(A) makes application to the Board of Regents of the University of Alaska for participation in the community college program;

(B) satisfies educational standards of the University of Alaska according to criteria established by the Board of Regents;

(C) has had an average daily membership during the previous school year of at least 75 high school students, grades 9-12;

(D) has established to the satisfaction of the Board of Regents the practical need for a community college within the district or political subdivision; and

(E) makes arrangements for defraying its proper share of the costs of the operation and maintenance of a community college, as provided by the terms of AS 14.40.560 - 14.40.640.



Sec. 14.40.640. - Short title.

AS 14.40.560 - 14.40.640 may be cited as the Community College Act.






Article 05 - UNIVERSITY RETIREMENT PROGRAMS

Sec. 14.40.660. - [Renumbered as AS 14.44.010 ].

Repealed or Renumbered



Sec. 14.40.661. - Authority of board.

(a) The board may establish and maintain university retirement programs for eligible employees in which retirement and death benefits are provided through the purchase of annuity contracts, either fixed, variable, or a combination of fixed and variable. Participation in a university retirement program is in place of participation in a state retirement system. The university may establish retirement programs for new employees in a participating position at any time. Retirement programs must be optional.

(b) The board shall

(1) provide for the administration of the retirement programs, including procedures for resolving complaints from participating employees;

(2) designate the company or companies to which payment of the contributions required under AS 14.40.691 may be made, after considering the

(A) nature and extent of the rights and benefits that the contracts will provide to employees who elect to participate and to their beneficiaries;

(B) relation of the contractual rights and benefits to the contributions to be made under AS 14.40.661 - 14.40.799;

(C) suitability of the contractual rights and benefits to the needs and interests of employees who participate and to the interest of the university in the employment and retention of employees;

(D) ability of the designated company or companies to provide rights and benefits under the contracts; and

(E) efficacy of the contracts in the recruitment and retention of faculty and administrators;

(3) take other actions required to ensure that the retirement programs comply with applicable provisions of 26 U.S.C. 401 - 417 (Internal Revenue Code).



Sec. 14.40.670. - [Renumbered as AS 14.44.015 ].

Repealed or Renumbered



Sec. 14.40.671. - Participation.

(a) An employee in a participating position may elect to participate in a university retirement program or to participate in the appropriate state retirement system. Eligibility to participate in a program begins on an employee's appointment to a participating position.

(b) An election under (a) of this section to participate in a university retirement program is irrevocable. The election shall be made in writing on a form provided by the board and approved for the state by the commissioner of administration. The form must be filed with the university not later than 30 days after the date on which the employee is notified by the university that the employee is eligible to participate in the program. A copy of the form shall be delivered to the appropriate state retirement system. The election becomes irrevocable on the date it is received by the board.

(c) Participation in a university retirement program constitutes a waiver of all rights and benefits under the state retirement systems earned on or after the effective date of the election while the employee is participating in a university retirement program.

(d) Except as provided in (e) of this section, if a nonvested member of a state retirement system participates in a university retirement program, the employee may choose to transfer the amount in the employee's contribution account to a university retirement program. If the employee chooses to transfer the account, the appropriate state retirement system shall pay to the university on behalf of the employee an amount equal to the balance in the account. The payment must be made within 45 days after notice of the employee's decision to transfer the employee's contribution account to a university retirement program is received by the state retirement system. The financial officer of the university shall immediately pay the amount received to the designated company or companies for the benefit of the employee. An employee who transfers assets under this subsection may not reclaim the corresponding service in the state retirement system if the employee is reemployed under the state retirement system.

(e) An employee whose rights to transfer assets out of a state retirement system are subject to a qualified domestic relations order is entitled to transfer assets from the state retirement system to a university retirement program only if the requirements for receiving a refund under AS 14.25.150 (b), 14.25.360, AS 39.35.200 (c), or 39.35.760, as appropriate, are met.

(f) If a vested member of a state retirement system elects to participate in a university retirement program, the employee ceases to be an active member of the state retirement system on the effective date of the participation in a university retirement program. The employee retains all benefits accrued in the state retirement system.

(g) An employee who does not participate in a university retirement program under this section becomes or remains a member of the appropriate state retirement system.

(h) Notwithstanding (b) of this section, the university may offer an employee who made an election not to participate in an optional university retirement program at the time the employee was eligible to participate in the program an option to enroll in a different university retirement program.



Sec. 14.40.680. - [Renumbered as AS 14.44.020 ].

Repealed or Renumbered



Sec. 14.40.681. - Retirement system membership.

An employee participating in a university retirement program may not participate in a state retirement system during the time the employee is employed in a participating position. If the employee is later employed in a position covered by a state retirement system that is not a participating position, the employee may not continue to participate in a university retirement program and shall begin to participate in the state retirement system.



Sec. 14.40.685. - 14.40.690 - l [Renumbered as AS 14.44.025 - 14.44.030].

Repealed or Renumbered



Sec. 14.40.691. - Contributions.

(a) The university shall contribute on behalf of each employee participating in the program an amount established by the board.

(b) An employee participating in the program shall contribute to the program an amount established by the board.

(c) The board may specify that contributions required by this section are made by a reduction in salary under 26 U.S.C. 403(b) or 26 U.S.C. 414(h)(2) (Internal Revenue Code).

(d) The financial officer of the university shall pay the contributions authorized or required by this section to the designated company or companies for the benefit of each participant.



Sec. 14.40.695. - 14.40.700 - l [Renumbered as AS 14.44.035 - 14.44.050].

Repealed or Renumbered



Sec. 14.40.701. - Benefits.

Payment of benefits to participants of the program is the responsibility of the company or companies designated by the board and is not the responsibility of the board, the university, or the state. The benefits are payable to participants or their beneficiaries in accordance with the terms of the applicable retirement plan document.



Sec. 14.40.710. - Terms and provisions of Compact. [Repealed, Sec. 7 ch. 24 SLA 1979].

Repealed or Renumbered



Sec. 14.40.710. - 14.40.720 - l [Renumbered as AS 14.44.055 - 14.44.060].

Repealed or Renumbered



Sec. 14.40.730. - Members of commission. [Repealed, Sec. 7 ch. 24 SLA 1979].

Repealed or Renumbered



Sec. 14.40.750. - Fund created. [Repealed, Sec. 2 ch 98 SLA 1971].

Repealed or Renumbered



Sec. 14.40.751. - 14.40.759 - l [Renumbered as AS 14.43.090 - 14.43.110].

Repealed or Renumbered



Sec. 14.40.760. - Limits on grants and loans. [Repealed, Sec. 2 ch 98 SLA 1971].

Repealed or Renumbered



Sec. 14.40.761. - 14.40.769 - l [Renumbered as AS 14.43.115 - 14.43.135].

Repealed or Renumbered



Sec. 14.40.770. - Renewal preference. [Repealed, Sec. 2 ch 98 SLA 1971].

Repealed or Renumbered



Sec. 14.40.771. - [Renumbered as AS 14.43.140 ].

Repealed or Renumbered



Sec. 14.40.773. - Definitions. [Repealed, Sec. 6 ch 156 SLA 1972].

Repealed or Renumbered



Sec. 14.40.775. - Conditions of grants. [Repealed, Sec. 2 ch 98 SLA 1971].

Repealed or Renumbered



Sec. 14.40.776. - Tuition grants. [Repealed, Sec. 15 ch 94 SLA 1980].

Repealed or Renumbered



Sec. 14.40.780. - Conditions of loans. [Repealed, Sec. 2 ch 98 SLA 1971].

Repealed or Renumbered



Sec. 14.40.781. - 14.40.786 - l Limitation on grants; conditions of grants. [Repealed, Sec. 15 ch 94 SLA 1980].

Repealed or Renumbered



Sec. 14.40.790. - Eligibility of students. [Repealed, Sec. 2 ch 98 SLA 1971].

Repealed or Renumbered



Sec. 14.40.791. - 14.40.796 - l Eligibility of students; application and certification. [Repealed, Sec. 15 ch 94 SLA 1980].

Repealed or Renumbered



Sec. 14.40.799. - Definitions.

In AS 14.40.661 - 14.40.799,

(1) "appropriate state retirement system" means the state retirement system that includes the employee's position;

(2) "board" means the Board of Regents of the University of Alaska;

(3) "contribution account" means the member contribution account under AS 14.25.009 - 14.25.220, the individual account under AS 14.25.310 - 14.25.590, the employee contribution account under AS 39.35.095 - 39.35.680, or the individual account under AS 39.35.700 - 39.35.990, whichever is appropriate;

(4) "employee" means an employee of the University of Alaska or a community college under AS 14.40;

(5) "participating position" means a position that is a permanent position that is at least a .5 full-time appointment and is included in the applicable retirement plan document;

(6) "program" means a university retirement program;

(7) "state retirement system" means the teachers' retirement system under AS 14.25 or the public employees' retirement system under AS 39.35;

(8) "university" means the University of Alaska.



Sec. 14.40.800. - Selection of criteria. [Repealed, Sec. 2 ch 98 SLA 1971].

Repealed or Renumbered



Sec. 14.40.801. - Fiscal and business management practices. [Repealed, Sec. 7 ch 246 SLA 1976].

Repealed or Renumbered






Article 06 - ALASKA HIGHER EDUCATION SAVINGS TRUST AND ALASKA ADVANCE COLLEGE TUITION SAVINGS FUND

Sec. 14.40.802. - Alaska Higher Education Savings Trust.

(a) The Alaska Higher Education Savings Trust is established in the University of Alaska. The purpose of this trust is to secure obligations to participants and beneficiaries under a postsecondary education savings program operated by the University of Alaska and to provide participants a convenient method of saving for college or other postsecondary education. The Board of Regents of the University of Alaska shall

(1) adopt policies that provide for the administration, management, promotion, and marketing of the trust;

(2) maintain the trust in compliance with requirements of 26 U.S.C. (Internal Revenue Code) for a qualified state tuition program as defined in 26 U.S.C. 529;

(3) coordinate savings options established under the trust and the administration of the trust with the Alaska advance college tuition savings fund (AS 14.40.803 ), including the creation of common administrative and record-keeping systems, marketing programs, and operating reserves;

(4) establish participation agreements, including application, savings options, and withdrawal procedures;

(5) enter into participation agreements with participants for the

(A) accumulation, investment, and distribution of funds;

(B) payment or reimbursement of qualified higher education expenses; and

(C) benefit of a beneficiary;

(6) enter into contracts with one or more contractors, including investment managers; in determining the persons to act as investment managers, consideration must be given to the qualifications of the contractor, including the contractor's ability to

(A) administer financial programs with individual account maintenance and reporting;

(B) develop, market, and administer investment options appropriate for the trust; and

(C) augment the savings program with other beneficial products and services;

(7) allow both residents and nonresidents to participate in the trust;

(8) allow the transfer or rollover of funds from the Alaska advance college tuition savings fund and other qualified state tuition programs under 26 U.S.C. 529 and the participation agreement;

(9) allow withdrawals from the trust to be used for qualified higher education expenses, including room and board as allowed by 26 U.S.C. 529;

(10) establish penalties for withdrawals from the trust for nonqualified expenses and other distributions as required under 26 U.S.C. 529 or as provided in the participation agreement;

(11) engage an independent firm of certified public accountants to audit the financial position of the trust.

(b) The board may

(1) divide the trust into multiple investment portfolios;

(2) commingle amounts credited to some or all accounts for investment purposes;

(3) establish trusts and accounts as the board considers appropriate under 26 U.S.C. 529;

(4) require trust participants to pay all administrative fees;

(5) establish earnings reserves as provided in the participation agreement, including reserves for the payment of administrative costs.

(c) The University of Alaska, the board, the state, or an agency of the state is not liable for a loss of funds that are invested under a participation agreement or for the denial of a perceived tax or other benefit. The board shall provide written notice to each applicant that there is no guarantee of any rate of return or benefit and that any risk of loss in account value or other benefit rests exclusively with the participant and the beneficiary.

(d) Notwithstanding any other provision of law, earnings on funds deposited with the trust are not subject to taxation by the state or a municipality.

(e) Except for needs-based scholarships, funds on deposit with the trust may not be considered by the University of Alaska or an agency of the state to limit eligibility for a state-funded scholarship.

(f) A participant has the right, as provided in the participation agreement, to

(1) change the beneficiary of an account to another individual who is a member of the family of the former beneficiary; or

(2) direct that all or a portion of an account be transferred to an account with a new beneficiary if the new beneficiary is a member of the family of the former beneficiary.

(g) The right to change the beneficiary or to transfer between accounts described in (f) of this section may be denied or limited as provided in the participation agreement, including transfers that would result in contributions or account balances in excess of allowable limits under the participation agreement.

(h) Except as provided under AS 34.40.110 (b)(4), an account established under this section

(1) is exempt from a claim by the creditors of a participant or of a beneficiary;

(2) is conclusively presumed to be a spendthrift trust;

(3) is not an asset or property of either the participant or the beneficiary;

(4) may not be assigned, pledged, or otherwise used to secure a loan or other advancement;

(5) is not subject to involuntarily transfer or alienation.

(i) Except as permitted in 26 U.S.C. 529, a participant or beneficiary may not directly or indirectly direct the investment of an account or earnings on the account.

(j) A participant may, as provided in the participation agreement, designate a person other than the participant as a successor participant. The designation of a successor participant does not take effect until the participant dies or is declared legally incompetent. If a participant dies or is declared legally incompetent without having effectively designated a successor participant, the beneficiary may designate a successor participant in the manner prescribed above if the beneficiary is not the same person as the successor participant.

(k) The trust, a participation agreement, and this section are intended to comply with the requirements of 26 U.S.C. 529 and shall be interpreted in that manner to the extent permitted by law.

(l) The trust and participation agreements may be modified or amended on a retroactive basis in order to maintain compliance with 26 U.S.C. (Internal Revenue Code) and to maintain efficient operation of the trust as determined by the board.

(m) A name, address, or other information identifying a person as a participant or beneficiary in the trust is confidential.

(n) In this section,

(1) "account" means an individual trust account established under this section;

(2) "beneficiary" means any person designated by a participation agreement, or by another method of designation authorized in this section, to benefit from payments for qualified higher education expenses at an eligible educational institution;

(3) "board" means the Board of Regents of the University of Alaska;

(4) "member of the family" has the meaning given in 26 U.S.C. 529(e);

(5) "participant" means a person who has entered into a participation agreement or has been appointed as a participant as provided in this section and in the participation agreement;

(6) "participation agreement" means an agreement between a participant and the board providing for the establishment by the participant of one or more accounts under this section and for the administration of those accounts for the benefit of the participant and the beneficiary;

(7) "qualified higher education expenses" has the meaning given in 26 U.S.C. 529(e);

(8) "trust" means the Alaska Higher Education Savings Trust.



Sec. 14.40.803. - Alaska advance college tuition savings fund.

(a) The Alaska advance college tuition savings fund is established as a nonlapsing fund of the University of Alaska. The purpose of the fund is to secure obligations to participants under a postsecondary education savings program operated by the University of Alaska and to enhance the ability of the university to provide (1) higher education for the people of the state; (2) wide and affordable access to higher education for residents and their children; (3) an incentive for residents to achieve higher academic standards in grades 7 - 12; and (4) an incentive for residents to continue and complete secondary and postsecondary education. The fund may be divided into separate accounts for accounting purposes.

(b) The fund consists of

(1) permanent fund dividend and cash contributions made under AS 14.40.807 under the terms of an advance college tuition savings contract;

(2) appropriations, gifts, bequests, and contributions; and

(3) income and earnings of the fund.

(c) Assets of the fund shall be expended to make payments to the university and other eligible educational institutions, including payments for refunds, redemptions, and awards under a savings contract or scholarships, costs of administration, and other obligations of the fund.



Sec. 14.40.805. - Powers and duties of the commissioner of revenue. [Repealed, Sec. 14 ch 3 SLA 2000].

Repealed or Renumbered



Sec. 14.40.806. - [Renumbered as AS 14.43.160 ].

Repealed or Renumbered



Sec. 14.40.807. - Contribution to the Alaska Advance College Tuition Savings Fund.

(a) Contributions to the fund under the terms of an advance college tuition savings contract may be made by direct cash payments or by contributions from the permanent fund dividend. The Department of Revenue shall

(1) prepare the permanent fund dividend application to allow an applicant or a parent, legal guardian, or other authorized representative of an applicant who is an unemancipated minor to contribute 50 percent of a dividend to the fund; and

(2) include with each application for a permanent fund dividend an explanation of the advance college tuition savings program, including the right to receive a refund, a disclosure of the potential tax liability of the fund, and disclosure of the possible general effect of the tax liability on the advance college tuition savings program.

(b) The Department of Revenue shall pay contributions directly to the fund.

(c) In order to assure the actuarial soundness of the fund, the legislature may appropriate annually to the fund the sum, certified by the board to the governor and the legislature, that is necessary to restore the fund to an amount that is actuarially sound. The board annually, before January 30, shall make and deliver to the governor and to the legislature a certificate stating the sum required to restore the fund to an amount that is actuarially sound, and that sum may be appropriated and paid to the fund during that fiscal year. This subsection does not create a debt or liability of the state.



Sec. 14.40.809. - Powers and duties of the University of Alaska.

(a) The Board of Regents of the University of Alaska may contract with a purchaser for the purchase of advance college tuition credits for the payment of tuition and other qualified higher education expenses for a beneficiary of any age to attend a branch of the university or other eligible educational institution to which the beneficiary is admitted. A purchaser and a beneficiary may be the same person.

(b) The board shall

(1) make appropriate arrangements as necessary to fulfill the board's obligations under an advance college tuition savings contract;

(2) establish and adopt a formal plan for administration of the advance college tuition savings program; the terms and conditions of the plan shall be considered a part of an advance college tuition savings contract;

(3) establish investment objectives, criteria, and asset allocation guidelines for the fund based on prudent institutional investor guidelines and actuarial analysis of the earnings requirements for the advance college tuition savings plan;

(4) enter into contracts or agreements considered necessary for the investment of the fund, including contracts or agreements with investment managers, consultants, and other custodians of the fund;

(5) engage a financial advisor to annually report on the investment performance of the fund;

(6) engage an independent firm of certified public accountants to audit the financial position of the fund;

(7) do all acts, whether or not expressly authorized, that the board considers necessary or proper in administering the assets of the fund;

(8) enter into reciprocal agreements with Sheldon Jackson College, Alaska Pacific University, and other eligible educational institutions or state tuition programs that the board determines to be beneficial to the advance college tuition savings program;

(9) coordinate savings options established under the Alaska advance college tuition savings program and the administration of the fund with the Alaska Higher Education Savings Trust (AS 14.40.802 ) including the creation of common administrative and record-keeping systems, marketing programs, and operating reserves.



Sec. 14.40.810. - [Renumbered as AS 14.43.250 ].

Repealed or Renumbered



Sec. 14.40.811. - Advance college tuition savings contracts.

(a) An advance college tuition savings contract must set out or include by reference to the plan

(1) the name and date of birth of the purchaser and the beneficiary under the contract;

(2) the number of advance college tuition credits purchased under the contract;

(3) the terms and conditions under which the contract may be terminated and refunds made;

(4) the assumption of a contractual obligation by the board to provide funding for specified education benefits for the beneficiary in accordance with the terms of the plan;

(5) the period of time during which the beneficiary may receive the benefits of the contract; and

(6) other terms and conditions the board determines to be appropriate or that are required under 26 U.S.C. (Internal Revenue Code).

(b) An advance college tuition savings contract may be terminated

(1) if the board determines that the number of purchasers is insufficient to maintain the fund on an actuarially sound basis; or

(2) under other circumstances determined by the board and set out in the advance tuition savings contract or in the plan.



Sec. 14.40.815. - [Renumbered as AS 14.43.255 ].

Repealed or Renumbered



Sec. 14.40.817. - Definitions.

In AS 14.40.803 - 14.40.817,

(1) "advance college tuition savings contract" or "contract" means a contract entered into by the board and a purchaser to provide for the qualified higher education expenses of a beneficiary;

(2) "beneficiary" means a designated beneficiary as defined under 26 U.S.C. 529(e)(1) (Internal Revenue Code);

(3) "board" means the Board of Regents of the university;

(4) "eligible educational institution" has the meaning given in 26 U.S.C. 135(c) (3) (Internal Revenue Code);

(5) "fund" means the Alaska advance college tuition savings fund established under AS 14.40.803 ;

(6) "plan" means the formal plan for administration of an advance college tuition savings program adopted by the board under AS 14.40.809(b);

(7) "purchaser" means the person who is named in the contract and has the rights conferred upon a purchaser under an advance college tuition savings contract;

(8) "qualified higher education expenses" has the meaning given in 26 U.S.C. 529(e) (3) (Internal Revenue Code);

(9) "university" means the University of Alaska, including a community college affiliated with the university.






Article 07 - ALASKA AEROSPACE DEVELOPMENT CORPORATION

Sec. 14.40.820. - [Renumbered as AS 14.43.300 ].

Repealed or Renumbered



Sec. 14.40.821. - Creation and termination of corporation.

(a) The Alaska Aerospace Development Corporation is created as a public corporation of the state. The corporation is a body corporate and politic located for administrative purposes within the Department of Commerce, Community, and Economic Development and affiliated with the University of Alaska but with a separate and independent legal existence.

(b) The corporation may not be terminated as long as it has bonds, notes, or other obligations outstanding. If the corporation is terminated, it shall be terminated in a manner that permits the University of Alaska and Poker Flat Research Range to continue their research and educational missions uninterrupted.



Sec. 14.40.825. - [Renumbered as AS 14.43.305 ].

Repealed or Renumbered



Sec. 14.40.826. - Board of directors.

(a) The powers and responsibilities of the corporation are vested in the board of directors. The board of directors of the corporation consists of nine members appointed by the governor as follows:

(1) three state residents who have a significant high level of experience in the private business sector, specializing in financing or economic development or marketing;

(2) the president or the designee of the president of the University of Alaska;

(3) the director or designee of the Geophysical Institute of the University of Alaska;

(4) the commissioner of commerce, community, and economic development or the commissioner's designee;

(5) two members who have held or currently hold positions in the aerospace or commercial space industry or special experience regarding federal regulatory procedures and policies involving space or operational experience; members with aerospace experience may not exceed one; and

(6) a public school educator or a public member.

(b) The members of the board of directors of the corporation described in (a)(5) of this section may be nonresidents of the state. The term of the members described in (a)(1), (5) and (6) of this section is four years and those terms shall be staggered.

(c) Members of the board of directors of the corporation described in (a)(1), (5) and (6) of this section receive $100 compensation for each day spent on official business of the corporation.

(d) In addition to the members of the board of directors described in (a) of this section, two members of the legislature shall serve as ex officio nonvoting members of the board of directors. The two ex officio nonvoting members shall include one member of the senate appointed by the president of the senate and one member of the house appointed by the speaker of the house.

(e) The voting and nonvoting members of the board of directors of the corporation are entitled to per diem and travel expenses authorized under AS 39.20.180 .



Sec. 14.40.830. - [Renumbered as AS 14.43.310 ].

Repealed or Renumbered



Sec. 14.40.831. - Chair and vice-chair.

The board of directors of the corporation shall select a chair and vice-chair from among the members of the board of directors of the corporation who are state residents. The vice-chair presides over all meetings in the absence of the chair and has other duties the board of directors of the corporation may direct.



Sec. 14.40.835. - [Renumbered as AS 14.43.315 ].

Repealed or Renumbered



Sec. 14.40.836. - Meetings; staff.

(a) A majority of the members of the corporation constitutes a quorum for the transaction of business or the exercise of a power or function at a meeting of the corporation. The corporation shall meet at least every three months. The corporation may meet and transact business by electronic media if (1) public notice of the time and locations where the meeting will be held by electronic media has been given in the same manner as if the meeting were held in a single location; (2) participants and members of the public in attendance can hear and have the same right to participate in the meeting as if the meeting were conducted in person; and (3) copies of pertinent reference materials, statutes, regulations, and audio-visual materials are reasonably available to participants and the public. A meeting by electronic media as provided in this subsection has the same legal effect as a meeting in person.

(b) The corporation may employ persons as staff it considers advisable, including an executive director, and may employ professional advisors, technical experts, agents, and other employees it considers advisable. The executive director and employees of the corporation are in the exempt service under AS 39.25.

(c) The corporation may hire legal counsel to represent the corporation.

(d) The corporation shall keep minutes of each meeting and send a certified copy of the minutes to the governor and to the Legislative Budget and Audit Committee.



Sec. 14.40.840. - [Renumbered as AS 14.43.320 ].

Repealed or Renumbered



Sec. 14.40.841. - Alaska Aerospace Development Corporation fund.

(a) The Alaska Aerospace Development Corporation fund is established in the corporation. The fund consists of appropriations made to the fund by the legislature, and rents, fees, or other money or assets transferred to the fund by the corporation. Amounts deposited in the fund may be pledged to the payment of bonds of the corporation or expended for the purposes of the corporation under AS 14.40.821 - 14.40.990.

(b) The corporation shall have custody of the fund and shall be responsible for its management. The corporation is the fiduciary of the fund under AS 37.10.071 and may invest amounts in the fund in accordance with an investment policy adopted by the corporation. Notwithstanding AS 37.10.010 - 37.10.050, the corporation may make disbursements from the fund in accordance with AS 37.25.050 . Notwithstanding AS 37.05.130 and 37.05.140, the corporation shall report disbursements from the fund annually in accordance with AS 14.40.866(b)(1). An appropriation made to the fund by the legislature shall be transferred from the state treasury to the corporation for deposit in the fund.



Sec. 14.40.845. - [Renumbered as AS 14.43.325 ].

Repealed or Renumbered



Sec. 14.40.846. - Insurance coverage; safety program.

(a) The corporation may engage actuarial experts and shall develop probability models to indicate the degree of potential harm to the public and private enterprise from the corporation's activities.

(b) The corporation shall, to the extent available and consistent with federal requirements, secure insurance coverage within reasonable limits for liability that may arise as a consequence of its activities and the activities of its officers and employees and to insure its buildings, structures, and other facilities against loss.

(c) The corporation shall establish a safety program that includes

(1) the development and implementation of a loss prevention program consisting of a comprehensive corporation wide safety program, including a statement by the board, of safety policy and responsibility and regulations implementing it;

(2) provision for regular and periodic facility and equipment inspections;

(3) investigation of job-related accidents and other accidents occurring on the premises of the corporation or within areas of its jurisdiction;

(4) the establishment of a program to promote increased safety awareness among employees, agents, and subcontractors of the corporation;

(5) the study of safety operations at other space-related facilities in the United States;

(6) all federal and state safety and emergency facility requirements for commercial space facilities.



Sec. 14.40.849. - Definitions. [Repealed, Sec. 2 ch 98 SLA 1971].

Repealed or Renumbered



Sec. 14.40.850. - Declaration of purpose. [Repealed, Sec. 22 ch 136 SLA 1974].

Repealed or Renumbered



Sec. 14.40.851. - Space activities location.

To the extent that the University of Alaska agrees to lease the Poker Flat Research Range to the corporation, the Poker Flat Research Range constitutes the location and launch site for the corporation. The corporation may not pledge or encumber the Poker Flat Research Range, nor is it an asset of the corporation. Other sites may be developed and utilized if determined by the board to be necessary.



Sec. 14.40.855. - Fund created. [Repealed, Sec. 22 ch 136 SLA 1974].

Repealed or Renumbered



Sec. 14.40.856. - Licenses and permits.

The corporation shall obtain all federal and state licenses and permits necessary to fulfill the purposes, to perform the duties, and exercise the powers of the corporation.



Sec. 14.40.860. - Limits on loans and grants. [Repealed, Sec. 22 ch 136 SLA 1974].

Repealed or Renumbered



Sec. 14.40.861. - Purpose of the corporation.

The purpose of the corporation is to allow the state to take a lead role in the exploration and development of space, to enhance human and economic development, and to provide a unified direction

(1) for space-related economic growth thereby ensuring a stable and dynamic research and business climate by attracting space-related businesses to locate within and utilize the opportunities provided in the state;

(2) for space-related educational and research development by encouraging and assisting the University of Alaska in developing space-related programs, research, and courses of instruction and to assist the University of Alaska as a member of the Space Grant State Consortia under 42 U.S.C. 2486 (National Space Grant College and Fellowship Program);

(3) to promote the continued utilization of the Poker Flat Research Range as a launch site for launch vehicles and for scientific research both from ground based and rocket or balloon based instrumentation;

(4) to recognize the importance and benefits of and to promote and encourage the continued utilization of Poker Flat Research Range for the University of Alaska's polar research efforts;

(5) for promotion of space-related tourism activities at Poker Flat Research Range and other space-related facilities or centers that may be utilized or established by the corporation; and

(6) for development of a state strategy for and to implement the acceleration of space-related economic growth and educational and research development in the state by the use of innovative development methods designed to stimulate space-related business and educational and research development and improve the entrepreneurial atmosphere in the state.



Sec. 14.40.865. - Conditions of loans and grants. [Repealed, Sec. 22 ch 136 SLA 1974].

Repealed or Renumbered



Sec. 14.40.866. - Powers and duties of the corporation.

(a) In furtherance of its corporate purposes, in addition to its other powers the corporation may

(1) sue and be sued;

(2) adopt a seal;

(3) have perpetual succession;

(4) adopt, amend, and repeal bylaws and regulations;

(5) make and execute contracts and other instruments;

(6) in its own name acquire property, lease, rent, convey, or acquire real and personal property, except that a project site or part of a project site may not be acquired by eminent domain;

(7) issue bonds and otherwise incur indebtedness, in accordance with AS 14.40.891 , in order to pay the cost of a project or projects to construct or improve launch facilities or other space and aerospace projects or in order to provide money for the corporation's purposes under AS 14.40.821 - 14.40.990; the corporation may also secure payment of the bonds or other indebtedness as provided in AS 14.40.821 - 14.40.990;

(8) accept gifts, grants, or loans from, and enter into contracts or other transactions regarding them with, a federal agency or an agency or instrumentality of the state, a municipality, private organization, or other source;

(9) enter into contracts or agreements with a federal agency, agency or instrumentality of the state, municipality, or public or private individual or entity, with respect to the exercise of its powers, and do all things necessary or convenient to carry out its corporate purposes and exercise the powers granted in AS 14.40.821 - 14.40.990;

(10) own, acquire, construct, develop, create, reconstruct, equip, operate, maintain, extend, and improve launch sites, launch pads, landing areas, ranges, payload facilities, laboratories, space business incubators, facilities for the construction of rockets and other launch vehicles, and other space facilities and space-related systems, including educational, cultural, tourism, and parking facilities, and space-related initiatives;

(11) undertake a program of advertising to the public and space-related businesses promoting the space-related projects of the corporation and space-related businesses;

(12) construct, improve, and operate by itself or in cooperation with the University of Alaska or the Department of Transportation and Public Facilities transportation facilities appropriate to meet the transportation requirements of a facility operated by the corporation;

(13) construct, improve, and operate water, sewage, and utility service to a facility operated by the corporation;

(14) construct, provide, or improve public safety facilities for a facility operated by the corporation;

(15) charge fees, rents, or other charges for the use of a facility, structure, or service developed, operated, or provided by the corporation including fees, rents, and other charges in excess of the actual operating cost of the use of the facility, structure, or service;

(16) pledge rents, fees, charges, or other revenue from the use of its services or facilities as security for bonds of the corporation;

(17) undertake to finance or develop a space-related project with any agency or authority of the state, its political subdivisions, agencies or authorities of other states, the federal government, foreign governments, or private entities;

(18) apply to the federal government for a grant allowing the designation of corporation territory as a foreign trade zone under AS 45.77.010;

(19) negotiate agreements for the overflight or recovery of a space vehicle, rocket, missile, payload, booster, scientific experiments or other space-related material, debris, or parts with any person or entity, including but not limited to adjacent landowners;

(20) lease the Poker Flat Research Range or portions of it from the University of Alaska and to lease to the University space-related facilities that the corporation may construct or acquire;

(21) apply for and hold in the name of the corporation patents, copyrights, and other intellectual property.

(b) The corporation shall

(1) prepare an annual report of its operations to include a balance sheet, an income statement, a statement of changes in financial position, a reconciliation of changes in equity accounts, a summary of significant accounting principles, an auditor's report, comments regarding the year's business, and prospects from the next year; the report shall be completed by the third day of each regular session of the legislature, and the corporation shall notify the governor, the presiding officers of each house of the legislature, the University of Alaska, and the Legislative Budget and Audit Committee that the report is available;

(2) submit its annual budget to the legislature through the governor as provided for state agencies by AS 37.07;

(3) establish a personnel management system for hiring employees and setting employee-benefit packages;

(4) establish procedures, rules, and rates governing per diem and travel expenses of the employees of the corporation in substantial conformity to statutes, procedures, rules, and rates governing state employees;

(5) fulfill its purposes, perform its duties, and exercise its power in a manner that does not interfere or restrict the educational and research functions of Poker Flat Research Range and the University of Alaska.



Sec. 14.40.870. - Repayment of loans. [Repealed, Sec. 22 ch 136 SLA 1974].

Repealed or Renumbered



Sec. 14.40.871. - Regulations.

(a) The corporation shall adopt regulations to carry out the purposes of AS 14.40.821 - 14.40.990.

(b) Except for AS 44.62.310 and 44.62.312 regarding public meetings, the provisions of AS 44.62 (Administrative Procedure Act) regarding the adoption of regulations do not apply to the corporation. The corporation shall make available to members of the public copies of the regulations adopted under this section. Within 45 days after adoption of a regulation under this section, the chair of the corporation shall submit the regulation adopted to the chair of the Administrative Regulation Review Committee under AS 24.20.400 - 24.20.460.

(c) The corporation may adopt regulations by motion or by resolution or in another manner permitted by its bylaws.

(d) Except as provided in (e) of this section, at least 15 days before the adoption of a regulation, the corporation shall give public notice of the proposed action by publishing the notice in at least three newspapers of general circulation in the state and by mailing a copy of the notice to every person who has filed a request for notice of proposed regulations with the corporation. The public notice must include a statement of the time, place, and nature of the proceedings for the adoption of the regulation and must include an informative summary of the subject of the proposed action. On the date and at the time and place designated in the notice, the corporation shall give each interested person or an authorized representative of the person, or both, the opportunity to present statements, arguments, or contentions orally or in writing and shall give members of the public an opportunity to present oral statements, arguments, or contentions for a total period of at least one hour. The corporation shall consider all relevant matter presented to it before taking the proposed action on the regulation. At a hearing under this subsection, the corporation may continue or postpone the hearing to a time and place determined by the corporation and announced at the hearing before taking the action to continue or postpone the hearing. A regulation adopted by the corporation may vary from the informative summary specified in this subsection if the subject matter of the action taken on the regulation remains the same and if the original notice of the proposed action was written so as to assure that members of the public are reasonably notified of the subject matter of the proposed action in order for them to determine whether their interests could be affected by the corporation's proposed action on that subject.

(e) The adoption of a regulation may be made as an emergency regulation if, in the order of adoption, the corporation states the facts constituting the emergency and makes a finding that the adoption of the regulation is necessary for the immediate preservation of the orderly operation of the corporation's programs. The requirements of (d) of this section do not apply to the initial adoption of an emergency regulation; however, upon adoption of an emergency regulation under this subsection, the corporation shall, within 10 days after that adoption, publish notice of the adoption in accordance with the notice procedures specified in (d) of this section. An emergency regulation adopted under this subsection may not remain in effect for more than 120 days unless, before the expiration of that period, the corporation adopts that regulation as a permanent regulation in accordance with the procedures specified in (d) of this section.

(f) A regulation adopted under this section takes effect immediately upon its adoption by the corporation or at another time specified by the corporation in its order of adoption.



Sec. 14.40.875. - Selection criteria. [Repealed, Sec. 22 ch 136 SLA 1974].

Repealed or Renumbered



Sec. 14.40.876. - Exercise by corporation of powers within municipalities.

The corporation may exercise any of its powers in all portions of a space-related facility or territory lying within the boundaries of a municipality to the same extent and in the same manner as in areas of the space-related facility or territory not within the boundaries of a municipality.



Sec. 14.40.880. - Discrimination prohibited. [Repealed, Sec. 22 ch 136 SLA 1974].

Repealed or Renumbered



Sec. 14.40.881. - Trade secrets confidential.

The corporation shall maintain the confidentiality of a trade secret, or other proprietary technical information, supplied for purposes related to AS 14.40.821 - 14.40.990 unless the owner of the trade secret authorizes its release or a court orders its release. Information covered by this section is not a public record for purposes of AS 40.25.110 - 40.25.140. The corporation shall adopt regulations implementing this section.



Sec. 14.40.885. - Administering authority. [Repealed, Sec. 22 ch 136 SLA 1974].

Repealed or Renumbered



Sec. 14.40.886. - Approval of projects by legislature.

Notwithstanding any other provision of AS 14.40.821 - 14.40.990, a proposed construction project of $1,000,000 or more shall be submitted by the corporation to the legislature for approval at a regular session of the legislature.



Sec. 14.40.890. - Funding. [Repealed, Sec. 22 ch 136 SLA 1974].

Repealed or Renumbered



Sec. 14.40.891. - Issuance of bonds, notes, and refunding bonds.

(a) Except as provided in (b) of this section, the corporation may issue bonds in its discretion for any of its corporate purposes and may issue refunding bonds for the purpose of paying or retiring bonds previously issued by it.

(b) The corporation may not, without prior legislative approval, issue bonds, other than refunding bonds,

(1) in a total amount in excess of $1,000,000 each calendar year; or

(2) if the annual debt service on all outstanding bonds issued and proposed to be issued exceeds $1,000,000 in a fiscal year.



Sec. 14.40.896. - Security for bonds.

The corporation may issue bonds including but not limited to bonds on which the principal and interest are payable (1) exclusively from the income and revenue of the space-related project financed with the proceeds of the bonds, (2) exclusively from the income and revenue of designated space-related projects whether or not they are financed in whole or in part with the proceeds of the bonds, (3) from its revenue or other assets generally, or (4) exclusively from rents, fees, charges, or other revenue collected or received by the corporation. Bonds may be additionally secured by a pledge of a grant or contribution from the federal government or from another source, or by a pledge of income or revenue of the corporation, or by a mortgage of a space-related project or other property of the corporation.



Sec. 14.40.899. - Limitation of liability on bonds.

The members of the corporation and a person executing the bonds are not liable personally on the bonds by reason of their issuance. The bonds of the corporation are not a debt of the state or a political or municipal corporation or other subdivision of the state, including the University of Alaska, and each bond must so state on its face. Neither the state nor a political or municipal corporation or other subdivision of the state, including the University of Alaska, other than the corporation is liable on the bonds, nor are the bonds payable out of funds or properties other than those of the corporation. The corporation may not pledge the faith of the people of the state for a loan or obligation. Bonds of the corporation are not a debt, indebtedness, or the borrowing of money within the meaning of a limitation or restriction on the issuance of bonds contained in the constitution or laws of the state.



Sec. 14.40.900. - Contractual agreements. [Repealed, Sec. 2 ch 98 SLA 1971].

Repealed or Renumbered



Sec. 14.40.901. - [Renumbered as AS 14.42.010 ].

Repealed or Renumbered



Sec. 14.40.902. - Issuance and sale of bonds and notes.

Bonds and notes of the corporation are authorized by adoption of a resolution prescribing the date of issuance and maturity, interest rate, denomination, form, conversion privilege, rank or priority, execution, terms of redemption, medium, and place of payment. Bonds and notes may be sold in the manner, on the terms, and at the price the corporation determines. Each bond and note is negotiable. The signature of a member or an officer upon a bond or note or coupon is not invalidated by that person's ceasing to hold office before the delivery of the bond or note. The recitation of a bond or note that it has been issued in the financing of a space-related project or purpose under AS 14.40.821 - 14.40.990 is conclusive as to the issuance of the bond or note and the character of the project in a challenge of the validity of the bond or note or the security for it.



Sec. 14.40.903. - 14.40.905 - l [Renumbered as AS 14.42.015 - 14.42.020].

Repealed or Renumbered



Sec. 14.40.906. - Bonds exempt from taxes.

Bonds and other obligations of the corporation are issued for an essential public and governmental purpose and are public instrumentalities and, together with interest on them and income from them, are exempt from taxes.



Sec. 14.40.907. - [Renumbered as AS 14.42.025 ].

Repealed or Renumbered



Sec. 14.40.908. - Independent financial advisor.

In negotiating the private sale of bonds or bond anticipation notes to an underwriter, the corporation shall retain a financial advisor who is independent from the underwriter. The financial advisor may not bid on the bonds or notes if offered at public sale or negotiate for their purchase if sold at private sale.



Sec. 14.40.909. - [Renumbered as AS 14.42.030 ].

Repealed or Renumbered



Sec. 14.40.910. - Exceptions. [Repealed, Sec. 2 ch 98 SLA 1971].

Repealed or Renumbered



Sec. 14.40.911. - [Renumbered as AS 14.42.035 ].

Repealed or Renumbered



Sec. 14.40.912. - Additional powers to secure bonds or obligations under leases.

In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of bonds or lease obligations, the corporation, in addition to its other powers, may

(1) pledge all or a part of its gross or net rents, fees, or revenues to which its right exists or may exist;

(2) mortgage or encumber all or a part of its real or personal property, owned or later acquired;

(3) covenant against pledging all or a part of its rents, fees, and revenue, or against mortgaging all or a part of its real or personal property, to which its right or title exists or may come into existence or against permitting or suffering any lien on the revenues or property;

(4) covenant with respect to limitations on its right to sell, lease, or otherwise dispose of a space-related project or a part of a space-related project;

(5) covenant as to what other, or additional debts or obligations may be incurred by it;

(6) covenant as to the bonds to be issued and as to the issuance of the bonds in escrow or otherwise, and as to the use and disposition of the proceeds of bonds;

(7) provide for the replacement of lost, destroyed, or mutilated bonds;

(8) covenant against extending the time for the payment of its bonds or interest on the bonds;

(9) redeem the bonds, and covenant for their redemption and to provide the terms and conditions of redemption;

(10) covenant as to the rents and fees to be charged in the operation of a space-related project, the amount to be raised each year or other period of time by rents, fees, and other revenue, and as to the use and disposition of this revenue;

(11) create or authorize the creation of special funds for money held for construction or operating costs, debt service, reserves, or other purposes, and covenant as to the use and disposition of this money;

(12) prescribe the procedure by which the terms of a contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which the consent may be given;

(13) covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of a covenant, condition, or obligation, and covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and covenant as to the terms and conditions upon which this declaration and its consequences may be waived;

(14) vest in a trustee or trustees or the holders of bonds or a specified proportion of them, the right to enforce the payment of the bonds or covenants securing or relating to the bonds;

(15) vest in one or more trustees the right, in the event of a default by the corporation, to take possession of a space-related project or a part of the project, and so long as the corporation continues in default to retain possession and to use, operate, and manage the project, and to collect the rent and revenue from the project, and to dispose of the money according to the agreement between the corporation and the trustees;

(16) provide for the powers and duties of the trustees, and limit the liability of the trustees; and

(17) provide the terms and conditions upon which the trustee or trustees or the holders of bonds, or portions of bonds, may enforce a covenant or right securing or relating to the bonds.



Sec. 14.40.913. - 14.40.915 - l [Renumbered as AS 14.42.040 - 14.42.045].

Repealed or Renumbered



Sec. 14.40.916. - Right of obligee of corporation to bring injunction.

An obligee of the corporation may, in addition to all other rights that may be conferred and subject only to contractual restriction binding upon the obligee, seek an injunction or an action in nature of an action for mandamus against the members, the corporation, its officers, agents, or employees.



Sec. 14.40.919. - [Renumbered as AS 14.42.055 ].

Repealed or Renumbered



Sec. 14.40.920. - [Renumbered as AS 14.43.080 ].

Repealed or Renumbered



Sec. 14.40.921. - Power of corporation to confer upon obligee right to bring action or proceeding.

The corporation may by resolution, trust indenture, mortgage, lease, or other contract confer upon an obligee holding or representing a specified amount in bonds, or holding a lease, the right upon a default as defined in the resolution or instrument by suit, action, or proceeding

(1) to have possession of a space-related project or part of one surrendered to the obligee, with possession retained by the obligee as long as the corporation continues in default;

(2) to obtain the appointment of a receiver of a space-related project or part of one and its rents and profits, who may enter, take possession, and for the duration of the default operate and maintain it, collect and receive all fees, rents, revenues, or other charges thereafter arising, and keep the money in a separate account or accounts to be applied in accordance with the obligations of the corporation as the court directs;

(3) to require the corporation and its members to account as if they were the trustees of an express trust.



Sec. 14.40.926. - Exemption of real property of corporation from execution or other process.

All real property of the corporation is exempt from levy and sale by execution, and an execution or other judicial process may not issue against it. A judgment against the corporation may not be a charge or lien upon its real property. However, this section does not limit the right of an obligee to foreclose or otherwise enforce a mortgage of the corporation or to pursue any remedy for the enforcement of a pledge or lien given by the corporation on its rents, fees, or revenues.



Sec. 14.40.930. - [Renumbered as AS 14.43.400 ].

Repealed or Renumbered



Sec. 14.40.931. - Power of corporation to obtain federal aid and cooperation.

The corporation may borrow, accept contributions, grants, or other financial assistance from the federal government in aid of a space-related project and for this purpose may comply with conditions and enter into the mortgages, trust indentures, leases, or agreements that are necessary, convenient, or desirable in order to obtain financial aid or cooperation from the federal government in the undertaking, construction, maintenance, or operation of a space-related project.



Sec. 14.40.935. - [Renumbered as AS 14.43.405 ].

Repealed or Renumbered



Sec. 14.40.936. - Exemption from taxes and assessments.

The property of the corporation is public property used for essential public and governmental purposes and this property and the corporation are exempt from all taxes and special assessments of a municipality, the state, or a political subdivision of the state. However, instead of taxes, the corporation may make payments to the municipality or political subdivision for improvements, services, and facilities furnished by it for the benefit of a space-related project.



Sec. 14.40.940. - [Renumbered as AS 14.43.410 ].

Repealed or Renumbered



Sec. 14.40.941. - Disposal of surplus property.

(a) The corporation may convey real or personal property that it determines is in excess of its needs. Except as provided in (b) of this section, the sale shall be by public auction or by sealed bids. Public notice shall be given by publishing notice of the sale at least once a week for two consecutive weeks in a newspaper of general circulation within the area in which the property to be sold is located and by posting notice of sale in at least two public places in the area. In no event may the auction be held less than 30 days after the last day of publication. If an acceptable bid is not received, the corporation may sell the property at negotiated sale within six months after the date of the auction. A negotiated sale may not be made on an appraisal made more than nine months before the date of sale. The price at a negotiated sale may not be less than the appraised value.

(b) Real or personal property of the corporation may be conveyed to a state or federal agency or political subdivision or the University of Alaska for less than the appraised value without competitive bidding, upon a determination by the board that the terms are fair and proper and in the best interests of the state. The board shall consider both the nature of the agency's or political subdivision's public services or functions and the terms under which the property was acquired by the corporation.



Sec. 14.40.945. - [Renumbered as AS 14.43.415 ].

Repealed or Renumbered



Sec. 14.40.946. - Public loans or donations to or cooperation with corporation.

(a) A public body or agency of the state may

(1) lend or donate money or property to the corporation;

(2) cooperate with it in the planning, construction, or operation of a project;

(3) transfer to it an interest in property, grant an easement, undertake otherwise authorized construction of facilities adjacent to a project;

(4) furnish or improve otherwise authorized roads, streets, alleys, and sidewalks;

(5) purchase bonds of the corporation;

(6) incur the entire expense of improvements made under this chapter;

(7) agree with the corporation that a certain sum or that no sum shall be paid by the corporation to it instead of taxes;

(8) enter into agreements respecting exercise of the powers granted in AS 14.40.821 - 14.40.990 that shall be approved and executed by the public body or municipality in or adjacent to the project before the project may be constructed; and

(9) in general do all things necessary or convenient to cooperate in the planning, construction, or operation of a project.

(b) Except as required under AS 44.62.310 and 44.62.312, a sale, conveyance, lease, or agreement under this section may be made without appraisal, public notice or advertisement, or bidding. A public body may exercise the powers granted in this section by resolution or ordinance by a majority of the members of the governing body present at the meeting at which it is introduced, and the resolution or ordinance takes effect immediately without publishing or posting.



Sec. 14.40.950. - [Renumbered as AS 14.43.420 ].

Repealed or Renumbered



Sec. 14.40.951. - Reserve fund.

(a) The corporation shall establish and maintain a special fund called the Alaska Aerospace Development Corporation reserve fund in which there shall be deposited or transferred

(1) all money appropriated by the legislature for the purpose of the fund in accordance with the provisions of (g) of this section;

(2) all proceeds of bonds required to be deposited in the fund by terms of a contract between the corporation and its bondholders or a resolution of the corporation with respect to the proceeds of bonds;

(3) all other money appropriated by the legislature to the reserve fund; and

(4) any other money or funds of the corporation that it decides to deposit in the fund.

(b) Subject to the provisions of (h) of this section, money in the reserve fund shall be held and applied solely to the payment of the interest on and principal of bonds of the corporation as the interest and principal become due and payable and for the retirement of bonds; and the money may not be withdrawn if a withdrawal would reduce the amount in the reserve fund to an amount less than the required debt service reserve except for payment of interest then due and payable on bonds and the principal of bonds then maturing and payable and for the retirement of bonds in accordance with the terms of a contract between the corporation and its bondholders and for which payments of other money of the corporation is not then available. In this subsection, "required debt service reserve" means, as of the date of computation, the amount required to be on deposit in the reserve fund as provided by resolution of the corporation.

(c) Money in the reserve fund in excess of the required debt service reserve as defined in (b) of this section, whether by reason of investment or otherwise, may be withdrawn at any time by the corporation and transferred to another fund or account of the corporation subject to the provision of (h) of this section.

(d) Money in the reserve fund may be invested in the same manner and on the same conditions as permitted for investment of funds belonging to the state or held in the treasury under AS 37.10.070 ; however, the corporation may agree with the bondholders to further limit these investments.

(e) For purposes of valuation, investments in the reserve fund shall be valued at par or if purchased at less than par, at cost unless otherwise provided by resolution of the corporation. Valuation on a particular date shall include the amount of interest then earned or accrued to that date on the money or investments in the reserve fund.

(f) Notwithstanding any other provision of AS 14.40.821 - 14.40.990, bonds may not be issued by the corporation unless there is in the reserve fund the required debt service reserve for all bonds then issued and outstanding and for the bonds to be issued; however, the corporation may satisfy this requirement by depositing as much of the proceeds of the bonds to be issued, upon their issuance, as is needed to meet the required debt service reserve. The corporation may at any time issue its bonds or notes for the purpose of increasing the amount in the reserve fund to the required debt service reserve, or to meet whatever higher or additional reserve that may be fixed by the corporation with respect to the fund.

(g) In order to assure the maintenance of the required debt service reserve in the reserve fund, the legislature may appropriate annually to the corporation for deposit in the fund the sum, certified by the chair of the corporation to the governor and to the legislature, that is necessary to restore the fund to an amount equal to the required debt service reserve. The chair annually, before January 30, shall make and deliver to the governor and to the legislature a certificate stating the sum required to restore the fund to that amount, and the certified sum may be appropriated and paid to the corporation during the then current state fiscal year. Nothing in this subsection creates a debt or liability of the state.

(h) All amounts received on account of money appropriated to the reserve fund referred to in (a)(3) of this section shall be held and applied in accordance with (b) of this section; however, at the end of each fiscal year, if the amount in the reserve fund is in excess of the required debt service reserve, any amount representing earnings or income received on account of money appropriated to the reserve fund that exceeds the operating expenses of the corporation for that fiscal year shall be transferred to the general fund of the state.

(i) All references to the reserve fund in this section include special accounts within the reserve fund that may be created by the corporation to secure the payment of particular bonds. The commissioner of revenue may lend surplus money in the general fund to the corporation for deposit to any account in the reserve fund in an amount equal to the required debt service reserve. The loans shall be made on the terms and conditions that may be agreed upon by the commissioner of revenue and the corporation, including, without limitation, terms and conditions providing that the loans need not be repaid until the obligations of the corporation secured and to be secured by the account in the reserve fund are no longer outstanding.



Sec. 14.40.956. - Cooperation with other authorities.

In issuing a bond, the corporation may request the assistance of and work with the Alaska Industrial Development and Export Authority and the Alaska Municipal Bond Bank Authority. The Alaska Industrial Development and Export Authority may invest in and issue bonds for space-related projects of the Alaska Aerospace Development Corporation. The Alaska Industrial Development and Export Authority and the Alaska Municipal Bond Bank Authority may purchase and market bonds of the Alaska Aerospace Development Corporation.



Sec. 14.40.960. - [Renumbered as AS 14.43.500 ].

Repealed or Renumbered



Sec. 14.40.961. - Investment of revenue.

The revenue and receipts of the corporation, to the extent they are not needed to pay bonds or other obligations of the corporation, shall be invested by the commissioner of revenue in cooperation with the corporation.



Sec. 14.40.966. - Legality of corporation bonds as investments.

Bonds of the corporation are legal and proper investments and security for public and private banking, insurance, and trust funds.



Sec. 14.40.990. - Definitions.

In AS 14.40.821 - 14.40.990,

(1) "board" means the board of directors of the Alaska Aerospace Development Corporation;

(2) "corporation" means the Alaska Aerospace Development Corporation;

(3) "landing site" means a site or facility designed, intended, or used for the landing or recovery of space vehicles, aircraft, or balloons;

(4) "launch site" means a site or facility designed, intended, or used for the launching of space vehicles, sounding rockets, aircraft, or balloons;

(5) "payload" means property or cargo, including people or animals, to be transported aboard a vehicle launched by the corporation;

(6) "recovery" means the retrieval and recovery of space vehicles, payloads, and parts that have been launched from the corporation's facilities;

(7) "space vehicle" means a rocket, missile, booster, or other vehicle designed, intended, or used to reach high altitude.









Chapter 14.42. - POSTSECONDARY EDUCATION

Article 01 - ALASKA COMMISSION ON POSTSECONDARY EDUCATION

Sec. 14.42.010. - Purpose, intent.

(a) [Repealed, Sec. 42 ch 85 SLA 2001].

(b) The legislature affirms that the legal authority for the operation and management of the statewide university system remains with the Board of Regents of the University of Alaska and the legal authority for the operation and management of other postsecondary educational programs remains with the governing boards of the other private nonprofit and proprietary institutions in the state.



Sec. 14.42.015. - Creation, composition, appointment of members.

(a) There is in the Department of Education and Early Development the Alaska Commission on Postsecondary Education consisting of

(1) two members of the Board of Regents of the University of Alaska designated by the members of that body;

(2) one person representing private higher education in the state selected jointly by the Boards of Trustees of Alaska Pacific University and Sheldon Jackson College from among their membership;

(3) one person representing the Department of Education and Early Development selected by the state Board of Education and Early Development;

(4) four persons broadly and equitably representative of the general public appointed by the governor;

(5) one member of the Alaska Workforce Investment Board established by AS 23.15.550 designated by the members of that body;

(6) one person from the members of the local community college advisory councils appointed by the governor;

(7) two members from the legislature, one of whom shall be appointed by the president of the senate and one by the speaker of the house of representatives;

(8) one person appointed in accordance with (e) of this section who is a full-time student as defined in AS 14.43.160 ;

(9) one administrator appointed by the governor from a proprietary institution of postsecondary education that has an authorization to operate in the state issued under AS 14.48.

(b) No governing body member, trustee, official, or employee of either a public, private, or proprietary institution of postsecondary or higher education in the state may be appointed to membership on the commission as representative of the general public for the purpose of (a)(4) of this section.

(c) The governor's appointees are subject to confirmation by the legislature and shall serve at the pleasure of the governor for four-year staggered terms. Members appointed or designated by bodies or agencies other than the governor serve at the pleasure of the appointing authority. Vacancies shall be filled in the same manner as original appointment.

(d) For the purpose of (a)(4) of this section, "broadly and equitably representative of the general public" means that the public membership of the commission shall include adequate representation both on the basis of sex and on the basis of the significant racial, ethnic, geographic, and economic groups in the state.

(e) A full-time postsecondary student shall be appointed to the Alaska Commission on Postsecondary Education from a list of nominees submitted to the governor. The governor shall make the appointment from the list within 60 days after it is submitted. The list must consist of the names of two nominees from Alaska Pacific University, two nominees from Sheldon Jackson College, and two nominees from each campus of the University of Alaska. The nominees shall be selected by the students at Alaska Pacific University, Sheldon Jackson College, and each campus of the University of Alaska by an election held on each campus. Elections under this subsection shall be held concurrently with student regent elections required under AS 14.40.150 (b) and conducted under rules established by the Office of the Governor. The term of office of the student member of the commission is two years and begins June 1 of the year in which the appointment is made. Membership on the commission is immediately forfeited by a student member who ceases to be a full-time student. Within 60 days after a vacancy occurs, the governor shall appoint a successor from those students appearing on the list of nominees to serve for the unexpired term of the original appointee. The term "campus" used in this subsection means a portion of the University of Alaska designated as a "campus" by the Board of Regents.



Sec. 14.42.020. - Officers.

The chairman and vice-chairman shall be elected from among the members of the commission for a one-year term. A member of the commission may not serve as chairman for more than two consecutive one-year terms.



Sec. 14.42.025. - Meetings, rules, votes required.

The commission shall prescribe its own rules of procedure. The commission shall meet once quarterly at a time and place determined by the chairman, and at other times and places as the chairman, or a majority of the members of the commission, consider necessary. A quorum is a majority of the members of the commission. The votes of the commission members shall be recorded, and effective action requires the affirmative vote of a majority of the commission members present. A commission member may not, with respect to a matter before the commission, vote for or on behalf of, or in any way exercise the vote of, another member of the commission.



Sec. 14.42.030. - Functions and powers of the commission.

(a) The commission has the following functions, advisory to the governing boards of institutions of public and private higher education in this state, to the governor, the legislature, and to other appropriate state and federal officials:

(1) coordinate the development of comprehensive plans for the orderly, systematic growth of public and private postsecondary education, including community colleges and occupational education, in the state and submit recommendations on the need for, and location of, new facilities and programs;

(2) review and advise as to the efficiency and effectiveness of all consortia and other cooperative agreements between the institutions of public and private higher education in the state that are parties to them.

(b) The commission shall

(1) administer the financial aid and interstate education compact programs under AS 14.43.091 - 14.43.920 and 14.43.990, and AS 14.44;

(2) administer the provisions of AS 14.48 concerning regulation of postsecondary educational institutions;

(3) resolve disputes under a consortium or other cooperative agreement between institutions of public and private higher education in the state; and

(4) serve as the state agency required under 20 U.S.C. 1001 - 1155.

(c) [Repealed, Sec. 42 ch 85 SLA 2001].

(d) The commission may enter into agreements with government or postsecondary education officials of this state or other states to provide postsecondary educational services and programs to Alaska residents pursuing a medical education degree. An agreement with another state must be limited to services and programs that are unavailable in Alaska. The commission shall require a person participating in a medical education program offered under this subsection to agree to the repayment condition imposed under AS 14.43.510.

(e) The commission may

(1) adopt regulations under AS 44.62 (Administrative Procedure Act) to

(A) carry out the purposes of

(i) AS 14.43.091 - 14.43.750, 14.43.990, AS 14.44, and AS 14.48; and

(ii) AS 14.43.910 and 14.43.920 as they relate to the purposes of AS 14.43.091 - 14.43.750, 14.43.990, AS 14.44, and AS 14.48;

(B) ensure compliance with the requirements imposed by state and federal statutes and regulations governing the guaranty, insurance, purchase, or other dealings in eligible loans by federal agencies, instrumentalities, or corporations; and

(C) establish standards for the

(i) administration of hearings conducted under AS 14.43.153 ; and

(ii) administrative enforcement of collection orders under AS 14.43.151 - 14.43.155;

(2) delegate to the executive director of the commission or a subcommittee of the commission any duty imposed on or power granted to the commission by this chapter, AS 14.43, AS 14.44, or AS 14.48, except its power to adopt regulations and its duty to consider appeals under AS 14.43.100 (b) and AS 14.48.120 ;

(3) establish task forces, committees, or subcommittees, not necessarily consisting of commission members, to advise and assist the commission in carrying out its functions;

(4) contract with or use existing institutions of postsecondary education or other individuals or organizations to make studies, conduct surveys, submit recommendations, or otherwise contribute to the work of the commission;

(5) establish fees for the review of an out-of-state institution that

(A) requests approval for participation in the programs under AS 14.43.091 - 14.43.750, 14.43.990, and AS 14.44; and

(B) is not accredited by a national or regional accreditation association recognized by the Council for Higher Education Accreditation; and

(6) collect all fees and costs incurred in collection of the amount owed on a loan or repayment obligation if the loan or repayment obligation becomes delinquent or in default; in this paragraph, fees and costs include attorney fees, court costs, and collection fees charged by a collection agency.



Sec. 14.42.032. - Limitation on awarding loans. [Repealed, Sec. 26 ch 5 SLA 1996].

Repealed or Renumbered



Sec. 14.42.035. - Collection of data.

The commission may require the institutions of public and private higher education and other institutions of postsecondary education, in the state to submit data on costs, selection and retention of students, enrollments, plant capacities and use, and other matters pertinent to effective planning and coordination, and shall furnish information concerning these matters to the governor, to the legislature, and to other state and federal agencies as requested by them.



Sec. 14.42.040. - Executive officer and staff; administration.

(a) The commission may appoint an executive director as the commission's executive officer. The executive officer is a member of the exempt service under AS 39.25.110 , serves at the pleasure of the commission, and receives compensation fixed by the commission. The executive officer appoints persons to the staff positions authorized by the commission, and staff compensation is fixed by the commission. Each employee of the commission shall elect membership either in the state teachers' retirement system (AS 14.25), if qualified, or in the public employees' retirement system (AS 39.35).

(b) The Alaska Commission on Postsecondary Education is not a division in the Department of Education and Early Development. The commission, its members, executive officer, and staff are in the Department of Education and Early Development for administrative support services only, and they are not subject to the direction of the commissioner of education and early development or the state Board of Education and Early Development.



Sec. 14.42.045. - Compensation and per diem.

Members of the commission serve without compensation but are entitled to per diem and travel expenses as may be authorized by law for boards and commissions.



Sec. 14.42.050. - Legal counsel.

(a) The attorney general is legal counsel for the commission. The attorney general shall advise the commission in legal matters arising in the discharge of its duties and represent the commission in actions to which it is a party. If, in the opinion of the commission, the public interest is not adequately represented by counsel in a proceeding, the attorney general, upon request of the commission, shall represent the public interest.

(b) The commission may employ temporary legal counsel from time to time in matters in which the commission is involved.



Sec. 14.42.055. - Consortia.

All parties that are signatory to a consortium agreement between the University of Alaska and a private university or college must abide by a decision rendered by the commission when disagreements arise or exist between the parties. For purposes of this section and AS 14.42.030 , "consortium" means a cooperative arrangement between two or more public or private institutions of postsecondary education specified in agreements or memoranda of understanding to permit sharing of facilities, instructional opportunities, and other educational services in such a way that the integrity of each institution party to the consortium is preserved while at the same time the institutions cooperatively plan the academic calendar, scheduling, use of personnel and facilities, and educational programs and offerings to the maximum advantage of the students and faculties of the institutions that are parties to a consortium.






Article 02 - ALASKA STUDENT LOAN CORPORATION

Sec. 14.42.100. - Creation of Alaska Student Loan Corporation.

There is created the Alaska Student Loan Corporation. The corporation is a public corporation and government instrumentality within the Department of Education and Early Development but having a legal existence independent of and separate from the state. The corporation may not be terminated as long as it has bonds, notes, or other obligations outstanding. Upon termination of the corporation, its rights and property pass to the state.



Sec. 14.42.110. - Purpose of corporation. [Repealed, Sec. 31 ch 63 SLA 2004].

Repealed or Renumbered



Sec. 14.42.120. - Corporation governing body.

(a) The corporation shall be governed by a board of directors appointed by the governor consisting of two members of the Alaska Commission on Postsecondary Education, each of whom is selected for the commission under AS 14.42.015 (a)(1) - (2), (4) - (6), (8), or (9) and the commissioner of revenue, the commissioner of administration, and the commissioner of commerce, community, and economic development. Members of the board serve without compensation but the members who are also members of the Alaska Commission on Postsecondary Education are entitled to per diem and travel expenses authorized by law for boards and commissions under AS 39.20.180 .

(b) The board shall elect a chairman from among its membership at its annual meeting each year. A majority of the members constitute a quorum for organizing the board, conducting its business, and exercising the powers of the corporation.



Sec. 14.42.130. - Meetings of the board.

(a) The board shall meet at the call of its chairman and at other times as the board may determine in accordance with its regulations.

(b) Public notice of a meeting of the board at which the issuance of corporation bonds is authorized shall be provided at least 24 hours before the meeting.



Sec. 14.42.140. - Minutes of meetings.

The board shall keep minutes of each meeting and send a certified copy to the governor and to the Legislative Budget and Audit Committee.



Sec. 14.42.150. - Administration of affairs.

The board shall manage the assets and business of the corporation and may adopt bylaws and regulations, in accordance with AS 44.62 (Administrative Procedure Act), governing the manner in which the business of the corporation is conducted and the manner in which its powers are exercised. The board shall delegate supervision of the administration of the corporation to the executive officer of the corporation.



Sec. 14.42.160. - Executive officer.

The executive officer of the Commission on Postsecondary Education appointed under AS 14.42.040 (a) shall serve as executive officer of the corporation. The board shall prescribe the duties of the executive officer.



Sec. 14.42.170. - Staff.

The employees of the Alaska Commission on Postsecondary Education shall serve as staff for the corporation.



Sec. 14.42.190. - Budget.

The operating budget of the corporation is subject to AS 37.07 (Executive Budget Act).



Sec. 14.42.200. - General powers.

In addition to other powers granted in this chapter, the corporation may

(1) sue and be sued in its own name;

(2) adopt an official seal;

(3) adopt regulations under AS 44.62 (Administrative Procedure Act) to carry out the purposes of this chapter;

(4) make and execute agreements, contracts, and other instruments necessary or convenient in the exercise of the powers and functions of the corporation, including contracts with a person or governmental entity;

(5) receive, take, hold, and administer, on behalf of the corporation and for any of its purposes, any appropriation, gift, grant, bequest, devise, or donation of real property or personal property if that obligation of the corporation is not a debt of the state; in this paragraph, "property" includes

(A) money; and

(B) life estates, leases, or other interests in property;

(6) borrow money as provided in this chapter to carry out its corporate purposes and issue its obligations as evidence of the borrowing;

(7) include in a borrowing the amounts to pay financing charges, interest on the obligations for a period not exceeding one year after the date on which the corporation estimates funds will otherwise be available to pay the interest, consultant, advisory, and legal fees, and other expenses necessary or incident to the borrowing;

(8) invest or reinvest, subject to its contracts with noteholders and bondholders, money held by the corporation as set out in AS 37.10.071 ;

(9) set and collect interest, fees, and charges in connection with education loans or repayment obligations held by the corporation and its servicing agents; in this paragraph, "charges" includes costs of financing by the corporation, service charges, insurance premiums, and other costs incurred by the corporation in carrying out its corporate purposes;

(10) gather information on postsecondary education financial resources available to residents of this state and disseminate the information to reasonably assure that qualified residents are aware of those financial resources;

(11) service education loans and repayment obligations held by the corporation;

(12) purchase or participate in the purchase of education loans;

(13) contract in advance for the purchase or sale of education loans;

(14) sell or participate in the sale, either public or private and on terms authorized by the board, of education loans to the Student Loan Marketing Association or to other purchasers;

(15) collect and pay reasonable fees and charges in connection with the purchase, sale, and servicing of education loans and repayment obligations;

(16) enter into agreements with the federal government, including guaranty agreements and supplemental guaranty agreements as described in 20 U.S.C. 1001 - 1155, as amended, as necessary to provide for the receipt by the corporation of administrative allowances and other benefits available under 20 U.S.C. 1001 - 1155, as amended;

(17) administer federal money allotted to the state involving insured education loans and related administrative costs and other matters;

(18) enter into agreements with the commission relating to education loans and repayment obligations, the administration of the financial aid and loan programs under AS 14.43.091 - 14.43.750, 14.43.990, and AS 14.44, and the payment of and security for bonds of the corporation;

(19) to the extent permitted under contracts with bondholders, consent to the modification of the rate of interest, time of payment of an installment of principal or interest, or other terms of an education loan or repayment obligation held by the corporation;

(20) procure insurance against any loss in connection with the operation of its programs;

(21) provide advisory services to borrowers and other participants in the corporation's programs;

(22) enter into credit facility agreements and make pledges, covenants, and agreements with respect to the repayment of borrowings under the credit facility agreements;

(23) develop and implement education financing programs; in this paragraph, "programs" includes

(A) programs listed in AS 14.42.030 (b)(1);

(B) programs for the guaranteeing, servicing, originating, and financing of education loans for borrowers located both inside and outside the state; and

(C) federal financial aid programs made under federal law; and

(24) perform acts that may be necessary or appropriate to carry out effectively the general objectives and purposes of the corporation under AS 14.42.100 - 14.42.990.



Sec. 14.42.205. - Supplemental education loans: financing program.

(a) The purpose of this section is to provide for supplemental education loan program financing to assist qualified borrowers in meeting postsecondary education costs for which federal and private financial aid may be insufficient.

(b) The corporation may develop and establish a financing program for the Alaska supplemental education loan program administered by the commission under AS 14.43.170 - 14.43.175.

(c) The financing program established under (b) of this section

(1) shall

(A) provide that loans under the Alaska supplemental education loan program are

(i) medium-range and long-range fixed-rate and variable-rate loans; and

(ii) structured to operate as lines of credit;

(B) require terms and conditions for loans under the Alaska supplemental education loan program as the corporation determines are useful and feasible;

(C) be designed to

(i) assist postsecondary institutions in this state in attracting and retaining students;

(ii) maximize the amount of financing available by using private activity tax-exempt bond capacity as may be allocated by the state; and

(2) except as limited by (1)(B) of this subsection, may provide for terms and conditions that are more attractive than prevailing terms and conditions available to students from other supplemental education lenders.



Sec. 14.42.210. - Education loan fund and program administration.

(a) The education loan fund is established in the corporation. The education loan fund is a trust fund to be used to carry out the purposes of AS 14.42.100 - 14.42.990, AS 14.43.091 - 14.43.175, 14.43.400 - 14.43.420, 14.43.600 - 14.43.700, 14.43.710 - 14.43.750, 14.43.990, and AS 14.44.025 . The fund consists of money or assets appropriated or transferred to the corporation for the fund and money or assets deposited in it by the corporation. The corporation may establish separate accounts in the fund.

(b) Money and other assets of the education loan fund may be used to

(1) secure bonds of the corporation;

(2) pay the costs of administration of the fund;

(3) invest in education loans and investments under AS 37.10.071 ;

(4) finance programs approved under AS 14.43.091 - 14.43.175, 14.43.400 - 14.43.420, 14.43.600 - 14.43.700, 14.43.710 - 14.43.750, or AS 14.44.040 ; and

(5) pay the costs of administering and collecting the loans and repayment obligations under the financial aid programs listed in (4) of this subsection.

(c) The financial aid programs listed in (b)(4) of this section shall be administered by the commission. The corporation and the commission may enter into agreements relating to the administration of the programs. The corporation may assign its rights under the agreements for the benefit and security of holders of its bonds.



Sec. 14.42.220. - Bonds of the corporation.

(a) The corporation may borrow money and may issue bonds, on which the principal and interest are payable from its income and receipts or other assets or a designated part or parts of them. The corporation may use the proceeds of its bonds for any purposes that the corporation considers appropriate, including providing money to

(1) make or purchase education loans;

(2) finance programs identified in AS 14.42.210 ;

(3) finance projects of the state as those projects may be identified by law; and

(4) pay for any other purpose or program of the corporation that is authorized in AS 14.42.100 - 14.42.310.

(b) Bonds may be authorized only by resolution of the board. Bonds shall be dated, bear interest at the rate or rates, be in the denominations, be in the form, either coupon or registered, carry the registration privileges, be executed in the manner, be payable in the medium of payment, at the place or places, be subject to the terms of redemption, and mature as provided by the resolution or a subsequent resolution. However, a bond may not mature more than 40 years after the date it is issued.

(c) Bonds of the corporation, regardless of form or character, are negotiable instruments for all the purposes of AS 45.01 - AS 45.08, AS 45.12, AS 45.14, and AS 45.29 (Uniform Commercial Code).

(d) Bonds of the corporation may be sold at public or private sale in the manner, for the price or prices, and at the time or times that the board determines.

(e) The superior court has jurisdiction to hear and determine proceedings relating to the corporation, including proceedings brought by or for the benefit of a bondholder or by a trustee for or other representative of a bondholder.

(f) [Repealed, Sec. 31 ch 63 SLA 2004].

(g) The corporation may not issue bonds to finance projects under (a)(3) of this section in an aggregate amount that exceeds $280,000,000.



Sec. 14.42.230. - Trust indentures and trust agreements.

An issue of bonds by the corporation may be secured by a trust indenture or trust agreement between the corporation and a corporate trustee, which may be a trust company, bank, or national banking association, with corporate trust powers, located inside or outside the state, or by a secured loan agreement or other instrument or under a resolution giving powers to a corporate trustee by means of which the corporation may

(1) enter into agreements with the trustee or the bondholders that the board determines to be necessary or desirable, including covenants, provisions, limitations, and other agreements as to the

(A) application, investment, deposit, use, and disposition of the proceeds of bonds of the corporation or of money or other property of the corporation or in which it has an interest;

(B) fixing and collecting of payments and other consideration for an education loan or repayment obligation;

(C) assignment by the corporation of its rights in an education loan or repayment obligation or in a mortgage or other security interest created with respect to an education loan or repayment obligation to a trustee for the benefit of bondholders;

(D) terms and conditions upon which additional bonds of the corporation may be issued;

(E) vesting in a trustee of rights, powers, duties, funds, or property in trust for the benefit of bondholders, including the right to enforce payment, performance, and other rights of the corporation or of the bondholders, under an education loan or repayment obligation or a security interest created with respect to an education loan or repayment obligation;

(2) pledge, mortgage, or assign money, agreements, property, or other assets of the corporation either presently in hand or to be received in the future, or both; and

(3) provide for other matters that in any way affect the security or protection of the bonds.



Sec. 14.42.240. - Reserves and capital reserves.

(a) For the purpose of securing one or more issues of bonds of the corporation, the board may establish one or more special funds, called "capital reserve funds," and may pay into those capital reserve funds the proceeds of the sale of bonds and other money available to the corporation from other sources for the purposes of the capital reserve funds. A capital reserve fund may be established only if the board determines that the establishment of the fund would enhance the marketability of the bonds. Money in a capital reserve fund, except as provided in this section, may be used as required only for the (1) payment of the principal of, and interest on, bonds or of the sinking fund payments with respect to those bonds; (2) purchase or redemption of the bonds; or (3) payment of a redemption premium required to be paid when the bonds are redeemed before maturity. However, money in a capital reserve fund may not be withdrawn if the withdrawal would reduce the amount in the capital reserve fund to less than the capital reserve fund requirement, except for the purpose of making payment, when due, of principal, interest, or redemption premiums on the bonds when other money of the corporation is not available for the payments. Income or interest earned by, or increment to, a capital reserve fund, from the investment of all or part of the fund, may be transferred by the corporation to other funds or accounts of the corporation if the transfer does not reduce the amount of the capital reserve fund below the capital reserve fund requirement.

(b) If the board decides to issue bonds secured by a capital reserve fund, the bonds may not be issued if the amount in the capital reserve fund is less than the capital reserve fund requirement, unless the corporation, at the time of issuance of the bonds, pledges to deposit in the capital reserve fund from the proceeds of the bonds to be issued or from other sources, an amount that, together with the amount then in the fund, is not less than the capital reserve fund requirement.

(c) In computing the amount of a capital reserve fund for the purpose of this section, securities in which all or a portion of the fund is invested and credit facilities deposited in or credited to a capital reserve fund under (f) of this section shall be valued by a reasonable method established by the board by resolution. Valuation shall include the amount of interest earned or accrued as of the date of valuation.

(d) By January 15 of each year, the chairman of the board shall certify in writing to the governor and the legislature the amount, if any, required to restore a capital reserve fund to the capital reserve fund requirement. The legislature may appropriate to the corporation the amount certified by the chairman. The corporation shall deposit the amounts appropriated under this subsection during a fiscal year in the proper capital reserve fund. This subsection does not create a debt or liability of the state.

(e) The board may establish reserve funds, other than capital reserve funds, to secure one or more issues of bonds of the corporation. The corporation may deposit in a reserve fund established under this subsection the proceeds of sale of its bonds and other money available from any other source. The corporation may allow a reserve fund established under this subsection to be depleted without complying with (d) of this section.

(f) The corporation may hold in a capital reserve fund, in lieu of money and in satisfaction of all or part of a capital reserve fund requirement, irrevocable letters of credit issued by a commercial bank, surety bonds, insurance policies, and similar credit facilities.

(g) In this section, "capital reserve fund requirement" means the amount required to be on deposit in the capital reserve fund as of the date of computation as determined by resolution of the board.



Sec. 14.42.250. - Validity of pledge.

It is the intention of the legislature that a pledge made in respect to bonds of the corporation shall be valid and binding from the time the pledge is made; that the money or property so pledged and thereafter received by the corporation shall immediately be subject to the lien of the pledge without physical delivery or further act; and that the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the corporation irrespective of whether the parties have notice. Neither the resolution, trust agreement, nor other instrument by which a pledge is created need be recorded or filed under the provisions of AS 45.01 - AS 45.08, AS 45.12, AS 45.14, and AS 45.29 (Uniform Commercial Code) to be valid, binding, or effective.



Sec. 14.42.260. - Nonliability on bonds.

(a) The members of the board and individuals executing the bonds of the corporation are not liable personally on the bonds or subject to personal liability or accountability by reason of the issuance of the bonds.

(b) The bonds issued by the corporation do not constitute an indebtedness or other liability of the state or of a political subdivision of the state, except the corporation, but shall be payable solely from the income and receipts or other funds or property of the corporation. The corporation may not pledge the faith or credit of the state, or of a political subdivision of the state, except the corporation, to the payment of a bond. Issuance of a bond by the corporation does not directly, indirectly, or contingently obligate the state or a political subdivision of the state to apply money from, or levy or pledge any form of taxation whatever to the payment of the bond.



Sec. 14.42.265. - Underwriters.

The board may select one or more underwriters for its bonds in accordance with procedures

(1) for the award of a contract under AS 36.30.200 - 36.30.260; or

(2) adopted by regulations of the board that are based on the competitive principles of AS 36.30.200 - 36.30.260 and are adapted to the special needs of the corporation in the selling of its bonds as determined by the board.



Sec. 14.42.270. - Pledge and agreement of state.

The state pledges to and agrees with holders of bonds issued by the corporation that the state will not limit or alter the rights and powers vested in the corporation under AS 14.42.100 - 14.42.990 to fulfill the terms of a contract made by the corporation with the bondholders or in any way impair the rights and remedies of the bondholders until the bonds, together with the interest on them with interest on unpaid installments of interest, and all costs and expenses in connection with an action or proceeding by or on behalf of the bondholders, are fully met and discharged. The corporation may include this pledge and agreement of the state in a contract with bondholders.



Sec. 14.42.280. - Exemption from taxation.

The real and personal property of the corporation and its assets, income, and receipts are declared to be the property of a political subdivision of the state and devoted to an essential public and governmental function and purpose, and the property, assets, income, receipts, and other interests of the corporation are exempt from all taxes and special assessments of the state or a political subdivision of the state, including municipalities, school districts, public utility districts, and other governmental units. Bonds of the corporation are declared to be issued by a political subdivision of the state and for an essential public and governmental purpose, and the bonds, interest on them, income from them, and transfer of them, and all assets, income, and receipts pledged to pay or secure the payment of the bonds, or interest on them, are exempt from taxation by or under the authority of the state, except for inheritance and estate taxes and taxes on transfers by or in contemplation of death.



Sec. 14.42.290. - Bonds legal investments for fiduciaries.

The bonds of the corporation are securities in which public officers and bodies of the state, municipalities, insurance companies, insurance associations, other persons carrying on an insurance business, banks, bankers, trust companies, savings banks, savings associations, building and loan associations, investment companies, other persons carrying on a banking business, administrators, guardians, executors, trustees, other fiduciaries, and other persons who are authorized to invest in bonds or other obligations of the state, may properly and legally invest funds including capital in their control or belonging to them. Notwithstanding any other provisions of law, the bonds of the corporation are also securities that may be deposited with and may be received by public officers and bodies of the state and municipalities for any purpose for which the deposit of bonds or other obligations of the state is not or may be authorized.



Sec. 14.42.295. - Payment to state.

(a) The board may elect to pay the state a return of contributed capital, or a dividend, for each base fiscal year that the corporation's net income equals or exceeds $2,000,000. The payment may not be less than 10 percent nor more than 35 percent, as approved by the board, of the corporation's net income for the base fiscal year, and is subject to the provisions of any applicable bond indentures of the corporation. If a payment is authorized under this section, payment must be made available by the corporation before the end of the fiscal year in which payment has been authorized. The corporation shall notify the commissioner of revenue when the amount of the payment authorized under this section is available for appropriation.

(b) In this section,

(1) "base fiscal year" means the fiscal year ending two years before the end of the fiscal year in which a payment under this section is to be made available;

(2) "contributed capital" means the assets appropriated by sec. 2, ch. 93, SLA 1987, in the form of unrestricted receipts of loans;

(3) "dividend" means return of surplus as reflected in the equity section of the corporation's audited financial statements for the education loan fund (AS 14.42.210 );

(4) "net income" means the corporation's net income as set out in the audited financial statements of the corporation for the base fiscal year.



Sec. 14.42.300. - Operation of certain statutes excepted.

(a) The corporation is not a municipality as the term is defined in AS 01.10.060. Except as provided in AS 14.42.190 , the corporation is not subject to AS 37. For all other purposes the corporation is a political subdivision and an instrumentality of the state.

(b) The funds, income, and receipts of the corporation are not money of the state, nor may real property in which the corporation has an interest be considered land owned in fee by the state or to which the state may become entitled or in any way land belonging to the state, or state land referred to in art. VIII of the Alaska Constitution.



Sec. 14.42.310. - Annual audit.

The financial records of the corporation shall be audited annually by the legislative auditor or by a certified public accountant approved by the legislative auditor. The legislative auditor may prescribe the form and content of the financial records of the corporation and shall have access to these records at any time.



Sec. 14.42.390. - Definitions. [Repealed, Sec. 42 ch 85 SLA 2001].

Repealed or Renumbered






Article 03 - GENERAL PROVISIONS

Sec. 14.42.990. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "board" means the board of directors of the corporation;

(2) "commission" means the Alaska Commission on Postsecondary Education created in AS 14.42.015 ;

(3) "corporation" means the Alaska Student Loan Corporation created in AS 14.42.100 ;

(4) "education loan" means a loan that is eligible for financing or is financed from the education loan fund established in AS 14.42.210 ;

(5) "eligible student" means an individual who meets the eligibility requirements established by the federal guaranteed student loan program or as otherwise set out in this chapter;

(6) "federal guaranteed student loan program" means the programs of the United States government that make postsecondary educational financial aid available under 20 U.S.C. 1070 - 1099c-2, as amended;

(7) "repayment obligation" means an obligation to repay financial support that is financed from the education loan fund established in AS 14.42.210 or otherwise administered by the commission.









Chapter 14.43. - FINANCIAL AID PROGRAMS FOR POSTSECONDARY STUDENTS

Article 01 - UNIVERSITY OF ALASKA SCHOLARSHIPS FOR HIGH SCHOOL GRADUATES

Sec. 14.43.010. - Scholarships for dormitory rent.

The high school student in each graduating class in each high school in the state who, upon the completion of four years of high school work in a high school in the state, obtains the highest average standing for all the credits earned, and who is graduated at an annual commencement is entitled to receive, during dormitory residence at the University of Alaska, a scholarship covering dormitory rent for a period of two years following the year of graduation upon presenting to the registrar of the university a certificate signed by the superintendent or principal of the high school from which the student graduated stating that the graduate named is entitled to receive the benefits of the scholarship. Dormitory residence is governed by the rules and regulations established by the Board of Regents.



Sec. 14.43.015. - Alternate upon refusal or failure to accept.

If a person entitled to receive the benefit of AS 14.43.010 declines or fails to accept it, the graduate next in line in class standing is entitled to receive the benefit.



Sec. 14.43.020. - Applications for and issuance and report of certificates.

A certificate shall be applied for and issued to a graduate before August 2 of each year and shall be reported immediately to the registrar of the University of Alaska by the superintendent or principal issuing it.



Sec. 14.43.025. - Forfeiture of scholarship benefits.

Failure to do passing work in more than one subject during a semester, or withdrawal or expulsion from the University of Alaska, constitutes a forfeiture during the following semester or semesters of the benefits of AS 14.43.010 and 14.43.015.



Sec. 14.43.030. - Payment of scholarships.

Payment of the scholarships shall be made monthly to the University of Alaska upon vouchers drawn upon the Department of Administration and duly certified by the treasurer and the president of the Board of Regents. Payments may not be made in excess of amounts specifically appropriated for this purpose.






Article 02 - UNIVERSITY OF ALASKA SCHOLARSHIPS FOR NATIVES

Sec. 14.43.050. - Purpose of scholarships.

Because of the language difficulty and economic conditions of the Native peoples of the state, and the necessity for integrating the Native cultures with the state economy, it is the purpose of the legislature to provide assistance to Natives who wish to pursue a higher education beyond the attainments possible in the free public schools system.



Sec. 14.43.055. - Scholarships.

The Board of Regents of the University of Alaska shall offer not more than 15 new scholarships for each academic year to Alaska Natives desiring to attend the University of Alaska. The board shall give preference to Natives residing in the rural areas of the state who desire to receive training in the field of education. If there are more than 15 applications the board shall award 15 scholarships to those applicants who have the highest scholastic record or who the board determines are the most qualified among the applicants and who are financially unable to obtain a higher education without assistance. The University of Alaska shall provide such minimum financial assistance to these students as is necessary in each individual case, but not exceeding fees, board, and room.



Sec. 14.43.060. - Continuation of scholarships.

The award of free room and board shall be made from any funds available to the University of Alaska. Each Native who receives a scholarship under AS 14.43.050 - 14.43.075 is entitled to retain the scholarship and to receive free room and board during attendance at the University of Alaska as long as the student maintains a grade average equivalent to a "C" or better. However, no Native is entitled to the scholarship for more than four years, or for more than the number of years necessary to receive a bachelor's degree.



Sec. 14.43.065. - Scholarships in addition to other scholarships.

The scholarships under AS 14.43.050 - 14.43.075 are supplemental and in addition to any other scholarship to which an applicant is entitled or may receive.



Sec. 14.43.075. - Definition of Native.

In AS 14.43.050 - 14.43.075, "Native" means a person between the ages of 17 and 25 who is a descendant of a member of the aboriginal races inhabiting the state when annexed to the United States, or who is a descendant of an Indian or Eskimo who, since the year 1867 and prior to June 30, 1952, migrated into the state from Canada, and who is a descendant having at least one-quarter blood derived from these ancestors.






Article 03 - FREE TUITION AND FEES FOR SPOUSE AND CHILDREN OF CERTAIN MILITARY PERSONNEL

Sec. 14.43.080. - Free tuition and fees at state-supported educational institutions. [Repealed, Sec. 2 ch 50 SLA 1991].

Repealed or Renumbered



Sec. 14.43.085. - Free tuition and fees for a spouse or dependent of a peace officer or members of the armed services or a fire department.

(a) A person enrolled as a student in good standing in a state supported educational institution in this state is entitled to a waiver of undergraduate tuition and fees if the person was the spouse or dependent child of a bona fide resident of the state who was

(1) a member of the armed services and who died in the line of duty or who died as a result of injuries sustained while in the line of duty for the state or federal government or who was listed by the United States Department of Defense as a prisoner of war or as missing in action; or

(2) a peace officer or a member of a fire department who died from an act arising out of and in the course of

(A) employment as a peace officer or a fire fighter; or

(B) duties as a volunteer fire fighter.

(b) In this section,

(1) "armed services" means the Alaska National Guard, Alaska Naval Militia, and the armed services of the United States;

(2) "dependent child" means a person who was a dependent of a peace officer or of a member of the armed services or a fire department at the time of the peace officer's or member's death, and who is

(A) the peace officer's or member's natural or adopted child;

(B) a child in relation to whom the deceased armed services member, fire fighter, or peace officer stood in loco parentis for at least three years before the peace officer's or member's death;

(C) the peace officer's or member's stepchild; or

(D) the peace officer's or member's acknowledged illegitimate child;

(3) "fire department" means a federal, state, or municipal fire department or a regularly organized volunteer fire department registered with the state fire marshal;

(4) "line of duty" has the meaning given under federal law;

(5) "peace officer" has the meaning given in AS 01.10.060 and includes a correctional officer;

(6) "resident" means a person who resided in the state for at least one year before serving in the armed services and who lists Alaska as the home state for purposes of military records, or a person who was employed as a peace officer in this state or was a member of a fire department located in this state;

(7) "spouse" means a person who was married to a peace officer or to a member of the armed services or a fire department at the time of the peace officer's or member's death.






Article 04 - EDUCATION LOAN PROGRAM

Sec. 14.43.090. - Scholarship revolving loan fund. [Repealed, Sec. 42 ch 85 SLA 2001].

Repealed or Renumbered



Sec. 14.43.091. - Education loan program.

(a) There is created the education loan program to provide loans to individuals who are students to assist in paying the costs of postsecondary education. The provisions of this section, AS 14.43.100 - 14.43.160, 14.43.910, 14.43.920, and 14.43.990 apply to the loans.

(b) Upon approval by the commission of an education loan, the corporation shall finance a loan disbursement, subject to any limit that the corporation sets on the total amount of loans that the corporation will finance in a school year. A loan financed under this section becomes an asset of the corporation.

(c) Repayments of principal and interest on a loan are paid into the education loan fund established in AS 14.42.210 . If money made available by the corporation is inadequate to fully finance eligible loan applications, additional financing from the general fund may be requested and appropriated for that year.



Sec. 14.43.095. - Financial aid committee. [Repealed, Sec. 29 ch 43 SLA 1991].

Repealed or Renumbered



Sec. 14.43.100. - Applications.

(a) Applications shall be submitted to the executive director of the commission.

(b) A person whose loan application is not approved by the executive director of the commission may appeal to the commission and the commission shall consider the application.



Sec. 14.43.105. - Administration of program.

The executive director shall administer the programs subject to review by the commission and in accordance with the regulations adopted by the commission. The adoption of these regulations is subject to AS 44.62 (Administrative Procedure Act). A summary of the regulations shall be distributed to each applicant.



Sec. 14.43.110. - Education loans.

(a) In a school year, the commission may make a loan not to exceed

(1) $8,500 to a full-time undergraduate student or $5,000 to a half-time undergraduate student attending a college or university if the full- or half-time student is otherwise eligible under AS 14.43.125;

(2) $9,500 to a full-time graduate student or $4,500 to a half-time graduate student attending a college or university if the full- or half-time graduate student is otherwise eligible under AS 14.43.125 ;

(3) $5,500 to a full-time student or $2,000 to a half-time student if the full- or half-time student is attending a career education program that is at least six weeks in length and is otherwise eligible under AS 14.43.125.

(b) The commission may make a loan for a summer term, even if the total loan for the school year exceeds the limit imposed under (a) of this section if the loan for the summer term is counted against the limit imposed under (a) of this section for the following school year.

(c) The commission shall adopt regulations establishing a minimum amount for which a loan may be made.



Sec. 14.43.115. - Graduate loans. [Repealed Sec. 26 ch 5 SLA 1996].

Repealed or Renumbered



Sec. 14.43.120. - Conditions of loans.

(a) Proceeds from an education loan to a full-time student may only be used for books and supplies, tuition and required fees, loan origination fees, and room and board. Proceeds from an education loan to a half-time student may only be used for books and supplies, tuition and required fees, and loan origination fees.

(b) Education loans may only be used to attend a

(1) career education program operating on a sound fiscal basis that has

(A) operated for two years before the borrower attends; and

(B) submitted an executed program participation agreement as required by the commission; or

(2) a college or university that

(A) has operated for at least two years before the borrower attends;

(B) is accredited by a national or regional accreditation association recognized by the Council on Recognition of Postsecondary Accreditation or is approved by the commission;

(C) if the loans are federally insured, is approved by the United States Secretary of Education;

(D) is a degree granting institution; and

(E) has submitted an executed program participation agreement as required by the commission.

(c) To maintain a loan awarded to a full-time student the student must continue to be enrolled as a full-time student in good standing in a career education program, college, or university that meets the requirements under (b) of this section. To maintain a loan awarded to a half-time student, the student must continue to be enrolled as a half-time student in good standing in (1) a career education program, college, or university in the state that meets the requirements under (b) of this section, or (2) a career education program, college, or university that meets the requirements under (b) of this section, and be physically present in the state while attending the career education program, college, or university. The commission shall adopt regulations defining "good standing" for purposes of this subsection.

(d) Education loans may not be made to a student

(1) for more than a total of $42,500 for undergraduate study;

(2) for more than a total of $47,500 for graduate study;

(3) for more than a combined total of $60,000 for undergraduate and graduate study;

(4) to attend an institution if the total amount of education loans made to students to attend that institution exceeds $100,000 and the default rate on those loans is (A) greater than 20 percent but less than 25 percent, and the institution is unable to reduce its default rate within 24 months after the rate determination; or (B) equal to or greater than 25 percent for two consecutive calendar years; for purposes of this paragraph, the default rate shall be determined by the commission for each annual group of loans required to be repaid under (g) of this section on or after July 1, 1996; if an education loan is refused based on the provisions of this paragraph and, under a subsequent default rate determination, an institution's default rate does not exceed the limits established under this paragraph, the commission may not refuse to issue an education loan to attend that institution based on the provisions of this paragraph.

(e) Interest on an education loan accrues from the time the loan is disbursed; however, the state shall pay the interest while the borrower continues to be enrolled under (c) of this section.

(f) Interest on a loan made under AS 14.43.091 - 14.43.160 is equal to the interest rate

(1) paid in each year on bonds issued by the Alaska Student Loan Corporation under AS 14.42.220 ; and

(2) necessary to pay the administrative cost of the education loan program that is represented by the loan.

(g) A borrower's obligation to commence repayment of the principal and interest on the loan begins six months after the borrower is no longer enrolled under (c) of this section. The borrower shall repay the total amount owed in periodic installments of at least $50 a month over a period of not more than 15 years from the commencement of the repayment obligation. If the commission and the borrower agree to a different repayment schedule, the borrower shall repay the loan in accordance with the agreement. A borrower may make payments earlier than required by this subsection or the agreement.

(h) Security may not be required for a loan; however, a loan origination fee, as specified in (u) of this section, shall be deducted at the time that the loan is disbursed. Additionally, the borrower shall pay all fees and costs incurred in collection on the loan if it becomes delinquent or in default.

(i) [Repealed, Sec. 18 ch 54 SLA 1997].

(j) [Repealed, Sec. 19 ch 92 SLA 1987].

(k) A borrower's obligation to make periodic payments of principal shall be deferred, but the borrower's obligation to pay interest shall continue, unless the state pays the interest by appropriation under (t) of this section, during any of the following periods:

(1) return to full-time student status in good standing in a career education program, college, or university that meets the requirements under (b) of this section;

(2) if the borrower received a loan to attend as a half-time student, return to

(A) half-time student status in good standing in a career education program, college, or university in the state that meets the requirements under (b) of this section;

(B) at least half-time student status in good standing in a career education program, college, or university that meets the requirements under (b) of this section, and the borrower is physically present in the state while attending the career education program, college, or university; a borrower is not eligible for deferral under this paragraph for a period longer than eight years; or

(C) full-time student status in good standing in a career education program, college, or university that meets the requirements under (b) of this section;

(3) serving an initial period of up to three years on active duty as a member of the armed forces of the United States;

(4) serving, for up to three years, as a full-time volunteer under the Peace Corps Act;

(5) serving, for up to three years, as a full-time volunteer under the Domestic Volunteer Service Act of 1973;

(6) serving, for up to two years, as a full-time volunteer under the National and Community Service Trust Act of 1993 (Americorps);

(7) for a one-time period up to 12 months in which the borrower is seeking and unable to find employment in the United States; or

(8) during the period of disability if, after the loan is disbursed, the borrower becomes totally disabled as certified by competent medical authority.

(l) The state shall pay the interest on that portion of a loan that is not federally insured during

(1) the period while the borrower continues to be enrolled under (c) of this section; and

(2) deferments under (k) of this section.

(m) In case of hardship, the commission may extend repayment of a loan for an additional period of up to five years.

(n) [Repealed, Sec. 11 ch 89 SLA 1981].

(o) [Repealed, Sec. 19 ch 92 SLA 1987].

(p) [Repealed, Sec. 102 ch 21 SLA 2000].

(q) [Repealed, Sec. 18 ch 54 SLA 1997].

(r) The rate of interest, time of payment of an installment of principal or interest, or other terms of an education loan may be modified if required to establish or maintain tax-exempt status under 26 U.S.C. 103 (Internal Revenue Code of 1986), as amended, for the interest on bonds issued by the Alaska Student Loan Corporation.

(s) A portion of a loan shall be forgiven by the state if, after being enrolled in the course of study for which the loan was granted, the borrower is a student who is unable to complete the school term as a result of serving on active duty as a member of the armed forces of the United States. The portion of the loan that shall be forgiven by the state is equal to the amount borrowed by the student for the school term in which the borrower's studies are terminated.

(t) Payment of interest under (l) of this section and forgiveness under (s) of this section are subject to appropriation by the legislature. Money obtained from the sale of bonds by the Student Loan Corporation under AS 14.42.220 may not be appropriated for the payment of interest or the forgiveness of loans.

(u) The corporation by regulation shall set a loan origination fee, not to exceed five percent of the total education loan amount, to be assessed upon an education loan that is funded from the education loan fund of the corporation. The loan origination fee shall be deducted by the commission at the time the loan is disbursed. The loan origination fees shall be deposited into an origination fee account within the education loan fund of the corporation, and subsequently used by the corporation to offset losses incurred as a result of death, disability, default, or bankruptcy of the borrower.

(v) In determining a rate of interest under (f)(2) of this section,

(1) the commission shall use a method that ensures that the rate of interest is as low as possible without precluding the ability of the commission to administer loans made under AS 14.43.091 - 14.43.160; and

(2) the total amount charged for administrative costs of the education loan program may not exceed three percent above the amount determined under (f)(1) of this section.



Sec. 14.43.122. - Consolidation of loans.

(a) The commission may offer

(1) a borrower who has received more than one education loan the option of consolidating the multiple loans into a single loan; or

(2) to consolidate education loans made to married borrowers if the married borrowers agree to be jointly and severally liable for repayment of the consolidated loan, regardless of the borrowers' future marital status or the death of one of the borrowers.

(b) [Repealed, Sec. 31 ch 63 SLA 2004].



Sec. 14.43.125. - Eligibility of students.

(a) A person is eligible for a loan if the person

(1) is

(A) enrolled as a full-time student in a career education, associate, baccalaureate, or graduate degree program;

(B) enrolled as a half-time student in a career education, associate, baccalaureate, or graduate degree program

(i) in the state; or

(ii) out of the state and is physically present in this state while attending that program; or

(C) a graduate of a high school or the equivalent, or scheduled for graduation from a high school within six months, who, at the time of loan disbursement, will be enrolled in compliance with (A) or (B) of this paragraph;

(2) is not delinquent and has never been in default on a loan previously awarded by the commission;

(3) is a resident of the state at the time of application for the loan; for purposes of this section, a person qualifies as a resident of the state if at the time of application for the loan the person

(A) has been physically present in the state for at least one year immediately before the time of application for the loan with the intent to remain indefinitely;

(B) is dependent on a parent or guardian for care, the parent or guardian has been present in the state for at least one year immediately before the time of application for the loan with the intent to remain indefinitely, and the person has been present in the state for at least one year of the immediately preceding five years except that the commission may by a two-thirds vote, acting upon a written appeal by the person, grant an exemption to the requirement that the person has been present in the state for one year of the immediately preceding five years;

(C) has been physically present in the state for at least one year immediately before the applicant was absent from the state, the person intends to return permanently to the state, and the absence is due solely to

(i) serving an initial period of up to three years on active duty as a member of the armed forces of the United States;

(ii) serving for up to three years as a full-time volunteer under the Peace Corps Act;

(iii) serving for up to three years as a full-time volunteer under the Domestic Volunteer Service Act of 1973;

(iv) required medical care for the applicant or the applicant's immediate family;

(v) being a person who otherwise qualifies as a resident and is accompanying a spouse who qualifies as a resident under (i) - (iv) of this paragraph;

(vi) an absence allowed under (D)(i) - (iv) of this paragraph; or

(D) is a dependent of a parent or guardian who has been physically present in the state for at least one year immediately before the parent or guardian was absent from the state, the parent or guardian intends to return permanently to the state, and the absence is due solely to

(i) participating in a foreign exchange student program recognized by the commission;

(ii) attending a school as a full-time student;

(iii) full-time employment by the state;

(iv) being a member of or employed full-time by the state's congressional delegation;

(v) being a person who otherwise qualifies as a resident and is accompanying a spouse who qualifies as a resident under (i) - (iv) of this paragraph;

(4) does not have a past due child support obligation established by court order or by the child support services agency under AS 25.27.160 - 25.27.220 at the time of application or loan disbursement;

(5) has not, within the previous five years, had a loan discharged or written off by the commission for any reason;

(6) does not have a status, at the time of the application for a loan or disbursement of loan funds, that would prevent the person from repaying the loan as it becomes due;

(7) has not within the previous seven years defaulted on another loan made to the person by a lending entity unless the person can show good faith efforts to repay the loan and extraordinary circumstances that led to the default; and

(8) does not have a credit history, at the time of application for a loan, that demonstrates chronic inability or unwillingness to pay an extension of credit or loan as it becomes due.

(9) has complied with the military selective service registration requirements imposed under 50 U.S.C. App. 453 (Military Selective Service Act), if those requirements were applicable to the person.

(b) A person does not qualify as a resident of the state under this section if the person declares or establishes residence in another state during an absence from Alaska.

(c) A person may not be awarded an education loan under AS 14.43.091 - 14.43.160 if that person receives a teacher education loan under AS 14.43.600 - 14.43.700 for the same period of attendance.

(d) Notwithstanding (a)(6) - (8) of this section, the commission may issue a loan to a person if another person who satisfies the requirements of (a)(2) and (a)(4) - (8) of this section cosigns the loan.

(e) The commission may withhold disbursement of a loan if the borrower becomes ineligible under this section.



Sec. 14.43.130. - Selection criteria. [Repealed, Sec. 19 ch 67 SLA 1983].

Repealed or Renumbered



Sec. 14.43.135. - Discrimination prohibited.

The programs established under this chapter shall be carried out without regard to the applicant's or participant's race, creed, sex, color, ancestry, national origin, or membership in fraternal or political organizations.



Sec. 14.43.140. - Enforceability of certain contracts with minors.

A written obligation entered into by a minor at least 16 years of age, evidencing a loan or other assistance received by the minor from any person for the purpose of furthering the minor's education in a career education program or an institution of higher learning, is enforceable against the minor with the same effect as if the minor were, at the time of its execution, 18 years of age, if the person making the loan has before making the loan a certification from the institution that the minor is enrolled in the institution or has been accepted for enrollment.



Sec. 14.43.145. - Default.

(a) For the purposes of this chapter, a loan is in default after a loan payment has become 180 or more days past due or, for a loan under AS 14.43.161 - 14.43.168 or 14.43.170 - 14.43.175, the default requirements established by the commission have been met. Upon default,

(1) repayment of the remaining balance is accelerated and due;

(2) the commission may take the borrower's permanent fund dividend under AS 43.23.067 ;

(3) the commission may issue an order to withhold and deliver under AS 14.43.147 ;

(4) the commission may provide notice of the default to a licensing entity for nonrenewal of the license under AS 14.43.148 ;

(5) the commission may record the lien created under AS 14.43.149 ; and

(6) the commission may establish an administrative collection order under AS 14.43.151 - 14.43.155.

(b) The commission shall notify the borrower of the default, and the consequences of default imposed under (a) of this section, by mailing a notice to the borrower's most recent address provided to the commission by the borrower or obtained by the commission.

(c) A borrower may appeal a notice of default by filing a statement with the executive director, within 30 days after the date of the notice, requesting that the loan status be reviewed. AS 44.62 (Administrative Procedure Act) does not apply to the review of default under this section. The borrower has the burden to show that, at the time of the notice of default, (1) no loan payment was more than 180 days past due or, for a loan under AS 14.43.161 - 14.43.168 or 14.43.170 - 14.43.175, the default requirements established by the commission had not yet been met; or (2) that the borrower entered into, and was in compliance with, a default forbearance agreement with the commission. Within 40 days after receiving a written request for review, the director shall inform the borrower in writing of the executive director's decision. The decision of the executive director is a final decision that may be appealed to the superior court under the Alaska Rules of Appellate Procedure.



Sec. 14.43.147. - Order to withhold and deliver.

(a) Thirty days after the date a notice of default under AS 14.43.145(b) is mailed or the date of the decision of the executive director under AS 14.43.145 (c), whichever is later, the commission may issue an order to withhold and deliver property to a person, or agency or political subdivision of the state, who the commission has reason to believe possesses property due, owing, or belonging to the borrower.

(b) The order to withhold and deliver shall be served personally or by certified mail, return receipt requested, upon the person, or agency or political subdivision of the state, possessing the property. The order must state the amount of the borrower's liability and include notice of the terms of this section. All real and personal property, including earnings, that are due, owing, or belonging to the borrower are subject to an order to withhold and deliver.

(c) A person, or agency or political subdivision of the state, served with an order to withhold and deliver, is required to make true answers under oath and in writing to inquiries contained in the order within three weeks after service of the order and to all inquiries subsequently made.

(d) Upon receipt of the order, the person, or agency or political subdivision of the state, shall immediately withhold property due, owing, or belonging to the borrower and shall deliver the property to the commission after three weeks have expired from the date of the service of the order. Money shall be delivered by remittance payable to the order of the commission.

(e) An employer shall withhold the earnings of a borrower subject to an order at each succeeding interval of payment until the entire amount of the debt stated in the order has been withheld. An employer may, for each payment made under an order to withhold and deliver, deduct $5 from other wages or salary owed to the borrower.

(f) If a borrower who is subject to an order terminates employment, the employer shall promptly notify the commission and provide the borrower's last known home address and the name and address of the borrower's new employer, if known. The employer shall keep a record of the order for two years after the borrower terminates employment. If the employer reemploys the borrower within that two-year period, the employer shall immediately reimplement the order unless the employer has received notice of satisfaction under (j) of this section.

(g) An employer may not discharge, discipline, or refuse to employ a borrower on the basis of an order issued under this section. A person who violates this subsection or a regulation adopted to implement it is liable for a civil penalty of not more than $10,000. The employee may seek restitution or reinstatement from the employer.

(h) A person, or agency or political subdivision of the state, who complies with an order to withhold and deliver that is regular on its face is not subject to civil liability to an individual or agency for conduct in compliance with the notice. A state agency that complies with an order to withhold and deliver that is regular on its face is not required to pay interest under AS 37.05.285 for failure to make timely payment to the borrower.

(i) An order to withhold and deliver under this section is subject to the exemptions under AS 09.38.

(j) Upon satisfaction of a loan obligation, the commission shall, within 15 working days, notify all persons served with an order under this section that the order is no longer in force. If the commission receives money under an order after satisfaction of the loan, the commission shall within 15 working days return the overpayment to the borrower. If the commission fails to return an overpayment as required under this subsection, the commission is liable to the borrower for the amount of the overpayment, plus legal interest under AS 45.45.010 .

(k) If a person, or agency or political subdivision of the state, knowingly fails to make an answer to an order under this section within the time prescribed, or knowingly fails to honor an order under this section, the person, or agency or political subdivision of the state, is liable to the commission in an amount equal to 100 percent of the amount that is the basis of the order, together with costs, interest, and reasonable attorney fees. In this subsection, "knowingly" has the meaning given in AS 11.81.900 .

(l) A borrower against whom an order has been served under this section may apply for relief to the superior court.



Sec. 14.43.148. - Nonrenewal of license.

(a) Notwithstanding any other provision of law, a licensing entity may not renew a license issued to a borrower if the licensing entity has received notice from the commission that the licensee is in default on a loan made by the commission. If the licensee has appealed the determination of default status, the commission shall notify the licensing entity and renewal may not be denied under this section unless and until the appeal has been concluded and the default status affirmed. Unless a temporary license is issued under (c) of this section, the denial of renewal is effective at the beginning of that renewal period. Denial of renewal of a license shall continue until the licensing entity receives notice of a release from the commission. If a license is denied under this section, the licensing entity shall refund the renewal fee less the temporary license fee, if any.

(b) The licensing entity shall provide written notice of the denial of renewal of the license by giving written notice to the licensee or sending the notice to the licensee's last known mailing address on file with the licensing entity. The licensing agency shall include with the notice a form to request review under (d) of this section; the form must include the commission's address and telephone number. The notice must inform the licensee of the temporary license granted under (c) of this section if the applicant is otherwise eligible and that, upon expiration of that time period, renewal of the license will be denied unless the licensing entity receives a notice of release under (f) of this section from the commission.

(c) A licensing entity shall issue a temporary license valid for the first 150 days of the renewal period to a licensee whose license renewal is denied under this section if the licensee is otherwise eligible for renewal. Only one temporary license may be issued during a renewal period. The licensing entity shall adopt by regulation a fee for issuance of a temporary license under this section; the amount of the fee shall be set so that the fees collected under this section, to the extent reasonable, cover the costs of implementing and administering this section.

(d) Within 30 days after receiving the notice under (b) of this section, the licensee may request review by the commission. AS 44.62 (Administrative Procedure Act) does not apply to the denial of renewal of a license under this section. Within 30 days after receiving a written request for review, the executive director shall inform the applicant in writing of the executive director's findings. The executive director's finding is a final decision that may be appealed to the superior court under the Alaska Rules of Appellate Procedure.

(e) For the purpose of review under (d) of this section, the licensee has the burden to show that

(1) the commission has not sent a notice of default in compliance with AS 14.43.145 (b);

(2) the notice of default has been rescinded after review under AS 14.43.145(c); or

(3) the licensee has met the requirements of (f) of this section.

(f) The commission shall provide a notice of release to the licensing entity if the licensee

(1) pays all costs of collection and the interest and principal that would have been due if the loan had not been accelerated; or

(2) has negotiated a payment schedule with the commission after the loan is in default and has made complete and timely payments under the negotiated agreement for the four most recent and consecutive months.

(g) Notwithstanding (a) of this section, the denial of renewal of a teacher's certificate is effective not sooner than the end of the contract year after the commission has notified the teacher of the default status of the loan as provided under AS 14.43.145 .

(h) In this section,

(1) "license"

(A) means, except as provided in (B) of this paragraph, a license, certificate, permit, registration, or other authorization that, at the time of issuance, will be valid for more than 150 days and that may be acquired from a state agency to perform an occupation, including the following:

(i) license relating to boxing or wrestling under AS 05.10;

(ii) authorization to perform an occupation regulated under AS 08;

(iii) teacher certificate under AS 14.20;

(iv) authorization under AS 18.08 to perform emergency medical services;

(v) asbestos worker certification under AS 18.31;

(vi) boiler operator's license under AS 18.60.395 ;

(vii) certificate of fitness under AS 18.62;

(viii) hazardous painting certification under AS 18.63;

(ix) certification as a municipal correctional, correctional, probation, or parole officer under AS 18.65.245 ;

(x) security guard license under AS 18.65.400 - 18.65.490;

(xi) license relating to insurance under AS 21.27;

(xii) employment agency permit under AS 23.15.330 - 23.15.520;

(xiii) registration as a broker-dealer, an agent, a state investment adviser, or an investment adviser representative under AS 45.55.030;

(xiv) certification as a pesticide applicator under AS 46.03.320 ;

(xv) certification as a storage tank worker or contractor under AS 46.03.375;

(xvi) certification as a water and wastewater works operator under AS 46.30; and

(B) does not include

(i) a commercial fishing license under AS 16.05.480 , including a crewmember fishing license;

(ii) a vessel license issued under AS 16.05.490 or 16.05.530;

(iii) [Repealed, Sec. 43 ch 57 SLA 2005].

(iv) a business license issued under AS 43.70;

(v) an entry permit or interim-use permit issued under AS 16.43; or

(vi) a driver's license issued under AS 28.15;

(2) "licensee" means a person holding a license or applying to renew a license;

(3) "licensing entity" means the state agency that issues or renews a license; in the case of a license issued or renewed by the Department of Commerce, Community, and Economic Development after an applicant's qualifications are determined by another agency, "licensing entity" means the Department of Commerce, Community, and Economic Development.



Sec. 14.43.149. - Lien.

(a) The amount owing on a loan that is in default under this chapter, including principal, interest, and collection costs, is a lien upon all property and right to property, real or personal, belonging to the borrower. The lien arises at the time that the commission mails or otherwise delivers a notice of default under AS 14.43.145 (b) and continues until the balance of the loan, including principal, interest, and collection costs, is paid in full.

(b) A lien created under (a) of this section is

(1) not valid against a mortgagee or other lienholder, pledgee, purchaser, or judgment creditor until notice of the lien is recorded in the records of the recording district where the property subject to the lien is situated; and

(2) subject to AS 40.19.040 (d).



Sec. 14.43.150. - Order to assign wages for defaulted loan.

(a) In a court proceeding regarding a defaulted loan under this chapter in which the court has entered judgment in favor of the commission, the court may, on its own motion or motion of the commission, after notice and an opportunity for hearing, order the loan recipient to assign to the commission that portion of salary or wages due the loan recipient currently and in the future in an amount sufficient to pay the amount ordered by the court to be repaid to the commission.

(b) The order of assignment is binding upon an employer upon service of a copy of the order upon the employer and until further order of the court or until the employment of the obligee is terminated. The employer may, for each payment made under the order, deduct $1 from other wages or salary owed to the employee.

(c) An employer may not terminate an employee's employment because wages of the employee are subject to an order under this section.

(d) An assignment of wages authorized under this section that is made under court order has priority as against an attachment, execution, or other assignment, except for an assignment for payment of child support under AS 25.27.070 , restitution to a crime victim authorized under AS 12.55.045, or as otherwise ordered by the court.



Sec. 14.43.151. - Authority and procedure to administratively establish and enforce a collection order.

If a judgment in favor of the commission has not been entered by the court regarding a defaulted loan awarded under this chapter, the commission may establish a duty to repay the defaulted loan through a collection order using the procedures prescribed in AS 14.43.152 - 14.43.155 and may enforce the collection order. Action under this section may be undertaken at the commission's discretion if the borrower is in default under AS 14.43.145 .



Sec. 14.43.152. - Initiation of administrative action to establish a collection order; required notice.

(a) An action to establish a collection order authorized under AS 14.43.151 is initiated by the commission's serving on the borrower a notice of establishment of collection order. The notice shall be served by mailing the notice to the borrower at

(1) the borrower's most recent address provided to the commission by the borrower; or

(2) another address known to the commission.

(b) The notice served under (a) of this section must state

(1) the amount of the liability for default under AS 14.43.145 for which the borrower is found to be responsible; the amount stated under this paragraph shall include all principal, interest, and collection fees;

(2) that a lien may be recorded against the borrower's property as authorized under AS 14.43.145 (a)(5);

(3) that the borrower may appear at a hearing held by the commission and show cause that a collection order should not be entered because, at the time of the notice,

(A) no loan payment was more than 180 days past due or, for a loan under AS 14.43.161 - 14.43.168 or 14.43.170 - 14.43.175, the default requirements established by the commission had not yet been met; or

(B) the borrower had entered into, or was in compliance with, an agreement to forbear default with the commission; and

(4) that, if the borrower served with the notice does not request a hearing within 30 days after the date of mailing of the notice, a collection order will be entered and the property of the borrower will be subject to a lien under AS 14.43.149 in the amount stated in the collection order without further notice or hearing.



Sec. 14.43.153. - Hearings in administrative action to establish a collection order; burden of proof.

(a) A borrower served with a notice of establishment of collection order under AS 14.43.152 is entitled to a hearing before the commission if the request for a hearing is served on the commission by registered mail, return receipt requested, within 30 days after the date the notice is mailed to the borrower.

(b) If a request for a hearing in accordance with (a) of this section is made, the issuance of a collection order is automatically stayed pending the decision of the hearing officer for the commission. If a request for a hearing is not made, the collection order is final at the expiration of the 30-day period specified in (a) of this section.

(c) A borrower claiming that the notice is incorrect has the burden at hearing to document the existence of one of the conditions described in AS 14.43.152 (b)(3)(A) and (B).

(d) Within 60 days after the date of the hearing, the hearing officer shall enter a decision determining whether default has occurred and, if default has occurred, specifying the amount of the collection order and declaring that the property of the borrower is subject to a lien under AS 14.43.149 in the amount of the collection order.

(e) If the borrower who requested the hearing fails to appear at the hearing, the hearing officer shall enter a decision

(1) confirming that a default has occurred;

(2) confirming the amount of the collection order;

(3) declaring that the property of the borrower is subject to a lien under AS 14.43.149 in the amount stated under (2) of this subsection.

(f) The decision of the hearing officer is a final decision that may be appealed to the superior court under the Alaska Rules of Appellate Procedure.



Sec. 14.43.154. - Collection orders as judgments.

A collection order is equivalent to a judgment and becomes vested

(1) at the expiration of the 30-day period described in AS 14.43.153(b) if a hearing is not requested; or

(2) on the date the hearing officer enters a decision in favor of the commission if a hearing was requested by the borrower.



Sec. 14.43.155. - Nature of remedies.

AS 14.43.154 provides a remedy in addition to and not as a substitute for any other remedies available to the commission.



Sec. 14.43.160. - Definitions.

In AS 14.43.091 - 14.43.160, unless the context otherwise requires,

(1) "career education" means a course or program in vocational-technical training or education approved by the commission;

(2) "federally insured" means a loan covered by the provisions of 20 U.S.C. 1001 - 1155, as amended;

(3) "full-time student" means an undergraduate or career education student who is enrolled and is in regular attendance at classes for at least 12 semester hours of credit or the equivalent during the semester or a graduate student who is enrolled and is in regular attendance at classes for at least nine semester hours of credit or the equivalent; any combination of semester hours of credit, or the equivalent, aggregating to the requisite number of semester hours and undertaken during a semester at two or more public or private institutions of higher education constitutes full-time student status;

(4) "half-time student" means an undergraduate, graduate, or career education student who during the semester is enrolled and is in regular attendance at classes at one or more public or private institutions of higher education for at least a total of six semester credit hours or an equivalent of six semester credit hours, and includes a career education student enrolled and in regular attendance in classes for at least 15 hours a week;

(5) "school year" means an academic period that is a minimum of 30 weeks of instructional time that begins between September 1 of one year and August 31 of the following year;

(6) "summer term" means the period from June 1 through August 31.






Article 05 - ALASKADVANTAGE LOAN PROGRAM

Sec. 14.43.161. - Purpose; creation.

There is established the AlaskAdvantage loan program to provide postsecondary educational financial assistance through the federal guaranteed student loan program. The AlaskAdvantage loan program is the primary source for financial aid to eligible borrowers under this chapter.



Sec. 14.43.162. - Eligibility.

(a) For a borrower to be eligible for a loan under AS 14.43.161 - 14.43.168, the borrower must meet the eligibility requirements established by the federal guaranteed student loan program and must be

(1) a resident of the state as determined under (b) of this section; or

(2) physically present in this state and attending an institution that is physically located in this state.

(b) To meet the residency requirement of (a) of this section, the borrower

(1) must physically reside in this state and maintain a domicile in this state during the 12 consecutive months before the date of application for the program, except that the borrower may be absent from this state for not more than a total of 60 days during that 12-month period; and

(2) may not have

(A) declared or established residency in another state; or

(B) received residency or a benefit based on residency from another state.

(c) To continue to meet the residency requirement of (a) of this section for each year that a loan is received or subsequently applied for, the borrower must meet the requirements of (b) of this section, except for

(1) full-time attendance at an educational or training institution;

(2) military service; or

(3) demonstrated good cause as determined by the commission.



Sec. 14.43.163. - Restrictions on award.

Under AS 14.43.161 - 14.43.168, the commission may make loans subject to the following restrictions:

(1) a loan amount awarded may not exceed the maximum amount for the school year as established by the federal guaranteed student loan program;

(2) a borrower may not be awarded a loan amount that would, when aggregated with other loans awarded to the student under the federal guaranteed student loan program, exceed the maximum total amount allowable for each borrower that is established by the federal guaranteed student loan program;

(3) the loan award may not exceed the total cost of attendance at the postsecondary institution less other forms of financial aid awarded to the borrower to pay for those costs.



Sec. 14.43.164. - Use of loan.

A borrower may use a loan under AS 14.43.161 - 14.43.168 only for postsecondary education and reasonably related purposes as authorized by the federal guaranteed student loan program.



Sec. 14.43.165. - Interest.

(a) The corporation shall set the rate of interest on a loan made under AS 14.43.161 - 14.43.168 in accordance with federal and state law. Interest on a loan made under AS 14.43.l61 - 14.43.168 may not exceed the rate specified by the applicable provisions of the federal guaranteed student loan program. Interest on a loan made under AS 14.43.161 - 14.43.168 accrues from the time that the loan is disbursed.

(b) A borrower may elect to make payments of interest that is payable during the borrower's term of attendance at the postsecondary institution or during certain deferment periods authorized by the commission; however, the commission shall capitalize any unpaid interest as part of the principal to be repaid as agreed, or upon graduation, withdrawal, or completion of the deferment period.

(c) Notwithstanding the provisions of (b) of this section, if a borrower qualifies for a subsidized loan under the federal guaranteed student loan program, the interest on the loan is paid by the federal government during the borrower's term of attendance and any qualifying deferment and grace periods authorized under the loan.



Sec. 14.43.166. - Repayment of loans.

A borrower's obligation to commence repayment of the principal and interest on a loan under AS 14.43.161 - 14.43.166 and 14.43.168 begins six months after the borrower's completion or other termination of the postsecondary education program. The commission may accelerate the repayment of any loan made in error or in reliance upon a false statement made by the borrower. The commission shall determine the period over which loans are repaid; however, the maximum period of repayment of loans may not exceed the maximum period permitted under applicable provisions of the federal guaranteed student loan program.



Sec. 14.43.167. - Consolidation of loans.

The commission may offer

(1) an eligible borrower who has received more than one loan under the federal guaranteed student loan program the option of consolidating the multiple loans into a single loan; or

(2) to consolidate loans made to married borrowers if the married borrowers agree to be jointly and severally liable for repayment of the consolidated loan, regardless of the borrowers' future marital status or the death of one of the borrowers.



Sec. 14.43.168. - Default.

(a) The commission shall establish the default requirements for loans made under AS 14.43.161 - 14.43.168; however, the requirements may not be less restrictive than those established by the federal guaranteed student loan program.

(b) The provisions of AS 14.43.145 - 14.43.155 apply to loans under AS 14.43.161 - 14.43.168 that are in default.






Article 06 - ALASKA SUPPLEMENTAL EDUCATION LOAN PROGRAM

Sec. 14.43.170. - Creation; purpose.

There is created the Alaska supplemental education loan program to provide postsecondary educational supplemental financial assistance. Supplemental financial assistance is available only if the financial aid available through the AlaskAdvantage loan program is insufficient to cover the costs of attendance at a postsecondary institution or if the borrower does not qualify for financial aid under the federal guaranteed student loan program. The commission shall make the public aware of the Alaska supplemental education loan program to facilitate providing loans to as many eligible borrowers as possible.



Sec. 14.43.171. - Applicability of other laws.

The provisions of AS 14.43.120 (d)(4), 14.43.122, 14.43.135, 14.43.140, 14.43.145 - 14.43.160, 14.43.164, 14.43.166, and 14.43.168 apply to the loans made under AS 14.43.170 - 14.43.175 as if the loans were made under those applicable provisions.



Sec. 14.43.172. - Eligibility.

(a) For a borrower to be eligible for a loan under AS 14.43.170 - 14.43.175, the borrower must be, or be about to be, enrolled in a postsecondary institution on at least a half-time basis and must be

(1) a resident of this state

(A) attending or about to attend a postsecondary institution that has been approved by and has executed a program participation agreement with the commission; or

(B) attending or about to attend an approved federal family education loan institution; or

(2) physically present in this state and attending or about to attend an approved federal family education loan institution located in this state.

(b) To meet the residency requirement of (a) of this section, the borrower must meet the standards set out in AS 14.43.162 (b).

(c) In addition to the provisions of (a) of this section, a borrower is eligible for a loan under AS 14.43.170 - 14.43.175 if the borrower

(1) is not delinquent in payment on a loan previously awarded by the commission;

(2) at the time of application or loan disbursement, does not have a past due child support obligation established by court order or by the child support services agency under AS 25.27.160 - 25.27.220;

(3) has not, within the previous five years, had a loan discharged or written off by the commission for any reason;

(4) does not have a status, at the time of application for a loan or disbursement of loan money, that would prevent the borrower from repaying the loan as it becomes due;

(5) has not, within the previous five years, defaulted on another loan made to the borrower by a lending entity unless the borrower can show good faith efforts to repay the loan and extraordinary circumstances that led to the default;

(6) does not have a credit history, at the time of application for a loan, that demonstrates chronic inability or unwillingness to pay an extension of credit or loan as it becomes due; and

(7) has complied with the military selective service registration requirements imposed under 50 U.S.C. App. 453 (Military Selective Service Act), if those requirements were applicable to the person.

(d) The commission may not make a loan to a borrower who has been in default on a loan previously awarded by the commission unless the previously awarded loan has been paid in full.

(e) Notwithstanding (c)(4) - (6) of this section, the commission may make a loan to a borrower if another individual who satisfies the requirements of (c) of this section cosigns the loan.

(f) The commission may withhold disbursement of a loan if the borrower no longer meets the eligibility standards set out in this section.

(g) A borrower who is attending a postsecondary institution in this state that has been approved by the commission but is not an approved federal family education loan institution must also comply with and meet any other requirements established by the commission.



Sec. 14.43.173. - Loan award maximums; use of loan award.

(a) In a school year, the commission may make a loan to an eligible borrower under AS 14.43.170 - 14.43.175 attending an eligible postsecondary institution not to exceed

(1) $8,500 to an eligible undergraduate student attending a college or university;

(2) $9,500 to an eligible graduate student attending a college or university;

(3) $6,500 to an eligible student attending a career education program.

(b) The commission may not award loans made under AS 14.43.170 - 14.43.175 to a borrower for more than

(1) a total of $42,500 for undergraduate study;

(2) a total of $47,500 for graduate study; or

(3) a combined total of $60,000 for undergraduate and graduate study.

(c) To maintain a loan award under AS 14.43.170 - 14.43.175, the borrower must continue to be in good standing as determined by the institution and approved by the commission.



Sec. 14.43.174. - Interest.

(a) The interest rate on a loan made under AS 14.43.170 - 14.43.175 shall be set by the corporation, but the annual rate may not exceed 8.25 percent. Interest on a loan made under AS 14.43.170 - 14.43.175 accrues from the time the loan is disbursed.

(b) A borrower may elect to make payments of interest that is payable during the borrower's term of attendance at the postsecondary institution or during certain deferment periods authorized by the commission; however, the commission shall capitalize any unpaid interest as part of the principal to be repaid as agreed, or upon graduation, withdrawal, or completion of the deferment period.



Sec. 14.43.175. - Repayment of loans.

A borrower's obligation to commence repayment of the principal and interest on a loan under AS 14.43.170 - 14.43.175 begins six months following the borrower's completion or other termination of the postsecondary program or the date that the borrower ceases to be enrolled on at least a half-time basis. The commission shall set the repayment terms of a loan under AS 14.43.170 - 14.43.175.






Article 07 - MEMORIAL EDUCATION REVOLVING LOAN FUND

Sec. 14.43.250. - Declaration of purpose.

(a) The legislature may pay tribute to the memory of Alaskans who, by the example of their lives, or by their distinguished contribution and service to this state, their community or their profession, exemplified the best that is the challenge of "The Great Land" by the creation of memorial education loans as a part of a general memorial education revolving loan fund, setting out the purpose for which each is created, and the conditions applicable to each loan.

(b) The purposes of the several memorial education loan accounts in the memorial education revolving loan fund are as follows:

(1) the Michael Murphy memorial education loan perpetuates the memory of Michael Murphy, a member of the Alaska State Troopers, who, while on leave from that division, gave his life for his adopted country in Vietnam on May 22, 1968;

(2) the Carroll L. "Butch" Swartz memorial education loan perpetuates the memory of Carroll L. "Butch" Swartz, of Juneau, who was a student intern with the Criminal Justice Planning Agency and the Governor's Commission on the Administration of Justice during the summer months of 1972 and 1973 and whose accidental and untimely death in November 1973 occurred while completing his undergraduate education at Yale University, thus never realizing his educational goals or career objective;

(3) the Harvey Golub memorial education loan perpetuates the memory of Harvey Golub, of Juneau, who was chief engineer of the bridge design section of the Department of Highways of the State of Alaska and whose accidental and untimely death September 13, 1971, cut short a widely-respected career in civil engineering;

(4) the Robert L. Thomas memorial education loan perpetuates the memory of Robert L. Thomas, of Juneau, who as Deputy Commissioner of Education, and for 13 years as a member of the professional staff of that department contributed significantly to the creation, operation, and administration of a sound system of public education in Alaska and whose tragic and untimely death March 12, 1974, terminated a distinguished career in education and public administration that long will be exemplary for those who aspire to service in that profession;

(5) the A.W. (Winn) Brindle memorial education loan perpetuates the memory of A.W. (Winn) Brindle, who was the president of the Wards Cove Packing Company and Columbia-Wards Fisheries and whose death July 4, 1977, terminated a distinguished career dedicated to the development of the Alaska seafood industry; and

(6) the Nick Begich memorial education loan perpetuates the memory of Nick Begich, teacher and school superintendent at Fort Richardson, father of the Alaska kindergarten program, state senator, and member of the United States House of Representatives, whose accidental and untimely death in October of 1972 cut short a productive and distinguished career in education and public service.



Sec. 14.43.255. - Fund created.

(a) There is created a memorial education revolving loan fund. The fund shall be used to provide education loans to students selected under AS 14.43.250 - 14.43.325. Repayments of a loan shall be deposited into the memorial education revolving loan fund and shall be used to make new loans.

(b) Each memorial education loan, the purpose of which is set out in AS 14.43.250 (b), is a separate account in the memorial education revolving loan fund created under (a) of this section.

(c) [Repealed, Sec. 42 ch 85 SLA 2001].



Sec. 14.43.300. - Limits and conditions of loans.

(a) An education loan to a recipient under AS 14.43.250 (b)(1) - (4) or (6) may not exceed $2,500 a school year for an undergraduate student or $5,000 a school year for a graduate student and may not be made to a student for more than six years. An education loan to a recipient under AS 14.43.250 (b)(5) may not exceed the cost of tuition and required fees, books and educational supplies, room and board, and transportation for two round trips between the recipient's home and school each year. A loan under AS 14.43.250 (b)(5) may not be made for more than five years of undergraduate study, five years of graduate study, or a combined maximum of eight years of study.

(b) A loan made under AS 14.43.250 - 14.43.325 may be used only as follows:

(1) a Michael Murphy memorial education loan may be used only to pursue a certificate or degree program in an accredited college or university in law enforcement, law, probation and parole, or penology, or closely related fields;

(2) a Carroll L. "Butch" Swartz memorial education loan may be used only to pursue a degree program in an accredited college or university in criminal law, criminology, corrections, police science and administration, juvenile justice, or other fields closely related to criminal justice;

(3) a Harvey Golub memorial education loan may be used only to pursue a degree program in an accredited college or university in civil, mechanical, electrical, electronic, petroleum, mining, traffic and transportation, sanitary, chemical, or other recognized field of engineering;

(4) a Robert L. Thomas memorial education loan may be used only to pursue a degree program in an accredited college or university that will lead to a career in education or public administration, or other closely related field;

(5) an A.W. (Winn) Brindle memorial education loan may be used only to pursue a certificate or degree program in an accredited school, college, or university in fisheries, fishery science, fishery management, seafood processing, food technology, or other closely related field; and

(6) a Nick Begich memorial education loan may be used only to pursue a degree program in an accredited college or university that will lead to a career in education, public administration, government, or other closely related field.

(c) The recipient of a memorial education loan must be a resident of Alaska and enrolled or eligible for enrollment as a full-time student in a certificate or degree program in a field listed in (b) of this section that is appropriate to the memorial education loan received.

(d) The recipient must at all times continue to be enrolled as a full-time student in good standing at an accredited postsecondary institution that is appropriate to the memorial education loan received.

(e) In any year in which the memorial education revolving loan fund created under AS 14.43.255 has inadequate receipts to fund a loan in one of the loan categories listed in AS 14.43.250 (b), no loan in that loan category may be offered and the receipts shall be added to the amount available for that category in the succeeding year.

(f) The administering authority may provide conditions in the note signed by the recipient or in a separate document or communication that will help it carry out the provisions of AS 14.43.250 - 14.43.325.

(g) [Repealed, Sec. 31 ch 63 SLA 2004].



Sec. 14.43.305. - Repayment of loans.

(a) Memorial education loans under AS 14.43.250 (b)(1) - (4) or (6) shall be noninterest-bearing and security for the loan may not be required. However, the note signed by the recipient shall provide for the payment of attorney fees, costs of court, and skip-tracing fees if any are incurred in collection of the unpaid amount owed on the loan.

(b) No part of a loan made under AS 14.43.250 - 14.43.325 need be repaid during an academic year in which the student is attending an accredited college or university as a full-time student.

(c) Loans may be repaid at an accelerated rate at the option of the recipient.

(d) If a loan is in default, the administering authority shall notify the recipient that repayment of the remaining balance is accelerated and due by sending the recipient a notice of registered or certified mail.

(e) A recipient of a memorial education loan under AS 14.43.250 (b)(1) - (4) or (6) who graduates from a degree program, or for a loan under AS 14.43.250 (b)(1) from a certificate program, shall receive forgiveness of one-fifth of loan principal for each one-year period the recipient is employed full time in Alaska in

(1) law-enforcement or related fields, if a recipient of a Michael Murphy memorial education loan;

(2) criminal law, criminal justice, or other closely related fields, if a recipient of a Carroll L. "Butch" Swartz memorial education loan;

(3) a recognized branch of the engineering profession or other closely related fields, if a recipient of a Harvey Golub memorial education loan;

(4) education or public administration, or other closely related field, if a recipient of a Robert L. Thomas memorial education loan; or

(5) education, public administration, government, or other closely related field, if a recipient of a Nick Begich memorial education loan.

(f) That portion of the loan that is forgiven under (e) or (j) of this section shall be considered a grant to the recipient.

(g) A recipient who does not qualify for forgiveness of all or a part of the loan made under AS 14.43.250 (b)(1) - (4) or (6) shall begin repayment of the unforgiven portion within six months after leaving employment or terminating studies in

(1) law enforcement or related fields, if a recipient of a Michael Murphy memorial education loan;

(2) criminal law, criminal justice, or other closely related fields, if a recipient of a Carroll L. "Butch" Swartz memorial education loan;

(3) a recognized branch of the engineering profession or other closely related fields, if a recipient of a Harvey Golub memorial education loan;

(4) education or public administration, or other closely related field, if a recipient of a Robert L. Thomas memorial education loan; or

(5) education, public administration, government, or other closely related field, if a recipient of a Nick Begich memorial education loan.

(h) The unforgiven portion of a loan under (g) of this section shall be repaid in an amount, and at a monthly rate, to be determined by the administering authority after consultation with the recipient, but in any event not less than $50 a month.

(i) To the extent they are not in conflict with terms and conditions under AS 14.43.250 - 14.43.325, the terms and conditions of a memorial education loan made under AS 14.43.250 (b)(5) are the same as the terms and conditions for an education loan under AS 14.43.091 - 14.43.160, except that the interest on the loan is equal to five percent.

(j) A recipient of a memorial education loan under AS 14.43.250 (b)(5) who graduates from a certificate or degree program shall receive forgiveness of 10 percent of loan principal, up to a maximum of 50 percent of loan principal, for each one-year period during the first five years following graduation that the recipient is employed full time in the state in fisheries, fishery science, fishery management, seafood processing, food technology, or other closely related field.



Sec. 14.43.310. - Selection.

(a) In selecting from among eligible applicants a person who will be granted a loan under AS 14.43.250 - 14.43.325, the administering authority shall consider the following:

(1) the applicant's career goals and aspirations;

(2) the applicant's prior academic record;

(3) the financial need of the applicant; and

(4) other items that may be considered relevant by the administering authority to determine whether an applicant will receive a loan.

(b) To assist the administering authority in selecting eligible applicants for award of each of the memorial education loans under AS 14.43.250 - 14.43.325 and in reviewing the memorial education loan program, the following advisory committees are established:

(1) three Alaska state troopers, each one to be selected from and to represent a state trooper region of the state by the regional commander to serve for three years, for the Michael Murphy memorial education loan;

(2) [Repealed, Sec. 24 ch 22 SLA 2001].

(3) three members of the state Board of Registration for Architects, Engineers, and Land Surveyors selected annually by the board from among its engineer members, for the Harvey Golub memorial education loan; and

(4) three members of the state Board of Education and Early Development, or of the staff of the Department of Education and Early Development, or any combination of these, selected annually by the board, for the Robert L. Thomas memorial education loan.

(c) In selecting from among eligible applicants for award of a memorial education loan under AS 14.43.250 (b)(5), the administering authority shall give preference to applicants nominated by private donors to the A.W. (Winn) Brindle memorial education loan account in the memorial education revolving loan fund.

(d) In selecting from among eligible applicants for award of a memorial education loan under AS 14.43.250 (b)(6), the administering authority shall give preference to applicants nominated by the board members of the Nick Begich Scholarship Intern Fund, Inc.



Sec. 14.43.315. - Discrimination prohibited. [Repealed, Sec. 42 ch 85 SLA 2001].

Repealed or Renumbered



Sec. 14.43.320. - Administering authority.

(a) The memorial education loans provided for under AS 14.43.250 - 14.43.325 shall be administered by the executive director of the commission, subject to review by the commission and to those regulations the commission may prescribe to carry out the purposes of AS 14.43.250 - 14.43.325.

(b) To the extent that they are not in conflict with the provisions of AS 14.43.250 - 14.43.325, the provisions of AS 14.43.091 - 14.43.160 relating to education loans are applicable to loans made under AS 14.43.250 - 14.43.325.



Sec. 14.43.325. - Funding.

(a) The memorial education revolving loan fund created under AS 14.43.255 shall be funded by voluntary contributions by state employees who may contribute the value of one or more days of annual leave a year to the memorial education revolving loan fund to be credited to any one or more of the education loan accounts listed in AS 14.43.250 (b) at the discretion of the donor.

(b) The Department of Administration shall pay to the account of the memorial education revolving loan fund established under AS 14.43.255 an amount equal to the value of the total number of days of annual leave contributed by state employees under (a) of this section.

(c) The administering authority may accept contributions from private sources for the memorial education revolving loan fund created under AS 14.43.255. These contributions shall be deposited in the memorial education revolving loan fund created under AS 14.43.255 to be credited to any one or more of the education loan accounts listed in AS 14.43.250(b) at the discretion of the donor. For the purpose of this subsection, "private sources" means private individuals, corporations, foundations, or other philanthropic or charitable organizations.






Article 08 - ALASKADVANTAGE EDUCATION GRANT PROGRAM

Sec. 14.43.400. - Purpose; creation.

There is created the AlaskAdvantage education grant program to provide financial assistance to eligible students to enable them to attend, or continue their attendance at, postsecondary educational institutions. Funds designated by the corporation or appropriated for this program may be used as matching funds for the state's participation in the federal grant program under 20 U.S.C. 1070c - 1070c-4.



Sec. 14.43.405. - Administration.

(a) The AlaskAdvantage education grant program created under AS 14.43.400 - 14.43.420 shall be administered by the executive director of the commission.

(b) [Repealed, Sec. 31 ch 63 SLA 2004].



Sec. 14.43.406. - Applicability of other laws.

(a) To the extent they are not in conflict with the provisions of AS 14.43.400 - 14.43.420, the provisions of AS 14.43.162 (b), 14.43.910, and 14.43.920 apply to a grant made under AS 14.43.400 - 14.43.420.

(b) In determining a student's eligibility for a grant under AS 14.43.400 - 14.43.420, the executive director of the commission shall apply the standards contained in the definitions of "full-time student," "half-time student," and "school year" in AS 14.43.160 as if those provisions were applicable to application for the grant.



Sec. 14.43.410. - Distribution of funds.

(a) The funds for the AlaskAdvantage education grant program may be allocated to eligible students in accordance with the provisions of the federal grant program under 20 U.S.C. 1070c - 1070c-4 and regulations adopted under AS 14.43.105 and 14.43.405.

(b) The commission may set aside a portion of grant awards for otherwise eligible applicants whose employment prevents them from attending school on a full-time basis. The commission shall adopt regulations to carry out the purposes of this subsection.



Sec. 14.43.415. - Eligibility; priority.

(a) For an applicant to be eligible for a grant under AS 14.43.400 - 14.43.420, the applicant must be

(1) a resident of this state;

(2) enrolled or about to be enrolled

(A) at an institution approved to participate in federal financial aid programs under 20 U.S.C. 1070 - 1099c-2, as amended, located in this state; and

(B) on at least a half-time basis; and

(3) able to demonstrate financial need in accordance with standards for determining financial need established by the commission under 20 U.S.C. 1070c-2, as amended.

(b) The commission shall give an applicant eligible under (a) of this section priority for a grant award if that applicant is, or is about to be, enrolled in a program of study that is preparatory for employment in an occupation or profession for which the Department of Labor and Workforce Development, or another workforce data source selected as reliable by the commission, indicates there is a severe shortage of trained individuals in this state. Additionally, the commission may give an applicant priority for a grant award if that applicant has participated in a secondary education program of study that can be demonstrated to the commission to be a predictor for success at the postsecondary education level for a program of study described in this subsection. For purposes of this subsection,

(1) "occupation or profession" means a job for which specific postsecondary certification is a prerequisite for entry-level placement;

(2) "severe shortage" means a current or recurring job vacancy rate of 15 percent or greater, as determined by the Department of Labor and Workforce Development or by another workforce data source determined reliable by the commission.

(c) The commission shall adopt regulations to establish a prioritization process for awarding grants under AS 14.43.400 - 14.43.420.



Sec. 14.43.420. - Limitation on grants.

(a) A grant made under AS 14.43.400 - 14.43.420 may not be in an amount less than $500 nor more than $2,000 for each school year.

(b) [Repealed, Sec. 31 ch 63 SLA 2004].

(c) A student may receive not more than a total of $8,000 in grants awarded under AS 14.43.400 - 14.43.420.



Sec. 14.43.500. - Definitions. [Repealed, Sec. 31 ch. 63 SLA 2004].

Repealed or Renumbered






Article 09 - MEDICAL EDUCATION SUPPORT

Sec. 14.43.510. - Repayment condition for medical education program participants.

(a) Except as provided under (b) and (c) of this section, as a condition of participating in a medical education program under AS 14.42.030(d), a program participant shall agree to repay the financial support provided by the state on behalf of the student. The financial support to be repaid is equal to the difference between resident and nonresident tuition at the contracting postsecondary institution, plus interest, including any differential for the first year of the program delivered at the University of Alaska, Anchorage. The rate of interest is equal to the 12th Federal Reserve District discount rate in effect on March 1 of the year in which the financial support is provided plus two percentage points. Interest imposed under this subsection begins to accrue when the person terminates studies under the medical education program. Accrued interest shall be added to the principal balance of the repayment obligation at the time the borrower is obligated to commence repayment and at the end of a deferment period.

(b) If a program participant under (a) of this section has graduated from the medical education program for which the financial support was received and is employed in the state in the field for which the person received the financial support, including employment in the state in a medical residency program, the repayment obligation shall be forgiven and considered a grant in an amount equal to the following percentages plus accrued interest:

(1) one year employment, 20 percent;

(2) two years employment, an additional 20 percent;

(3) three years employment, an additional 20 percent;

(4) four years employment, an additional 20 percent;

(5) five years employment, an additional 20 percent.

(c) Repayment under (a) of this section is required to begin not later than six months after the person terminates studies under the medical education program, except that repayment shall be deferred for a person who (1) qualifies for forgiveness under (b) of this section for as long as the person remains qualified for forgiveness under (b) of this section; (2) is employed in a medical residency program in the state for as long as the person remains in the medical residency program; or (3) is performing a service obligation imposed by the National Health Service Corps, the Indian Health Service, or the Uniformed Service Scholarship Program for as long as the person is performing the service. Forgiveness under (b) of this section only applies to that portion of the repayment obligation that has not been repaid to the state.

(d) If a person meets the qualifying conditions under this section for forgiveness after beginning repayment, the repayment requirement is deferred in the month following qualification for forgiveness. Repayment shall be deferred as long as the person remains qualified or until the balance of the repayment obligation has been fully forgiven. If the person is delinquent or in default on the person's regular repayment schedule, repayment shall continue until the person is current in payments. A period of time during which the person is making past due payments may not be considered as a qualifying period for the purpose of calculating forgiveness benefits.

(e) For purposes of qualifying for forgiveness under this section, a person must be a full-time employee for a period of at least six months in order to qualify for a prorated forgiveness benefit. In this subsection, "full-time employee" does not include seasonal or temporary employment.

(f) A person's obligation to repay under this section ends if the person dies and is deferred during any period in which a physician certifies that the person is totally disabled.

(g) This section does not apply to loans received by a person under AS 14.43.010 - 14.43.160 or 14.43.710 - 14.43.750.

(h) The commission may adopt regulations to implement this section. Except as provided in this section, regulations adopted under this subsection may not exempt or defer a repayment required under this section.






Article 10 - TEACHER EDUCATION LOAN PROGRAM

Sec. 14.43.600. - Findings and intent.

(a) The legislature finds that there is a wide and unacceptable disparity between the distribution of Native teachers and Native students in rural elementary and secondary schools in the state. Many rural schools have virtually no Native teachers and no non-Native students. The undesirable effects of this disparity include the following:

(1) there is a serious weakness in the ability of teaching staffs in rural schools to foster a sense of Native traditions and cultures in the Native students;

(2) many rural students are forced to exist in two entirely separate situations: the essentially traditional atmosphere of many Native homes, and the essentially modern atmosphere of the classroom;

(3) almost no Native students return to rural schools to teach, continuing the imbalance and exacerbating its effects; and

(4) there is an annual turnover of 40 percent among teachers in regional educational attendance areas in the state.

(b) The legislature further finds that existing programs have failed to increase the proportion of Natives teaching in rural schools. Therefore, it is the intent of the legislature to establish the teacher education loan program to encourage rural high school graduates to return to rural schools as teachers and relieve the conditions described in this section.



Sec. 14.43.610. - Program established.

There is established the teacher education loan program to provide an incentive for rural high school graduates to pursue teaching careers in rural elementary and secondary schools in the state.



Sec. 14.43.620. - Teacher education revolving loan fund.

(a) There is created a teacher education revolving loan fund. The fund shall be used to make education loans to students selected under AS 14.43.600 - 14.43.700. Unless the instrument evidencing the teacher education loan has been sold or assigned to the Alaska Student Loan Corporation, repayments of principal and interest on a teacher education loan shall be paid into the teacher education revolving loan fund and shall be used to make new teacher education loans. If estimated funds available are inadequate to fully fund estimated teacher education loans for any fiscal year, additional funding from the general fund may be requested and appropriated for that year.

(b) The commission may sell or assign notes and other instruments evidencing teacher education loans to the Alaska Student Loan Corporation and enter into agreements with the corporation relating to loans, the administration of the education loan fund created under AS 14.42.210 and the payment of and security for bonds of the corporation. Proceeds from the sale or assignment of the notes or other instruments shall be deposited in the teacher education revolving loan fund.



Sec. 14.43.630. - Administration.

(a) The teacher education loan program shall be administered by the commission in accordance with regulations adopted by the commission. The commission shall

(1) allocate the loan awards available for teacher education loans annually to local school boards giving a preference to rural school districts; and

(2) develop and distribute to the local school boards an application form for teacher education loans; the form must include a requirement that the applicant supply a high school academic transcript and a statement of intent to enter a teaching career at the elementary or secondary school level in the state.

(b) The local school boards shall select the recipients of the teacher education loans according to the criteria in AS 14.43.650 .



Sec. 14.43.640. - Conditions of and limitations on loans.

(a) To the extent that they are not in conflict with the provisions of AS 14.43.600 - 14.43.700, the provisions of AS 14.43.100 - 14.43.160 are applicable to loans made under AS 14.43.600 - 14.43.700.

(b) If a borrower meets the conditions provided in (a) of this section and is employed as a teacher in a rural elementary or secondary school, the portion of the loan that shall be paid by the state is the following percentages of the total loan received plus interest up to a total of 100 percent of the total loan:

(1) one year employment, 15 percent;

(2) two years employment, an additional 15 percent;

(3) three years employment, an additional 15 percent;

(4) four years employment, an additional 25 percent;

(5) over four years employment, an additional 30 percent.

(c) A loan may not exceed $7,500 in a school year, exclusive of loan guarantee fees.

(d) Proceeds from a teacher education loan may be used only for undergraduate expenses of books, tuition, required fees, loan guarantee fees, room and board, and the transportation expense for two round trips between the loan recipient's home and school.

(e) Teacher education loans made to a student may not exceed a total of $37,500.

(f) Notwithstanding (b) of this section, a borrower who fails to qualify for loan payment by the state because the borrower is required to reside in an urban area of the state in order to receive medical treatment is still entitled to receive loan payments by the state under (b) of this section if the medical condition for which the borrower is receiving treatment did not exist before the borrower received the teacher education loan and the borrower is employed as a teacher in an urban elementary or secondary school.



Sec. 14.43.650. - Selection criteria.

(a) To be eligible for a teacher education loan, a student must

(1) be a graduate of a public or private high school in the state, with sufficient credits to be admitted to an accredited college or university;

(2) be enrolled in or show evidence of intent to enroll in a degree program directed at a teaching career at the elementary or secondary school level;

(3) meet the conditions set by the student's local school board with respect to the district's requirements for teachers in particular subject areas;

(4) submit to the local school board an application provided by the commission under AS 14.43.630 (a)(2); an application may be submitted six months before graduation from high school; and

(5) not have a past due child support obligation established by court order or by the child support services agency under AS 25.27.160 - 25.27.220 at the time of application.

(b) A local school board shall award teacher education loans giving a preference to applicants from rural schools who meet the qualifications for a loan and taking into account the applicants' academic records.

(c) A student may not be awarded a teacher education loan under AS 14.43.600 - 14.43.700 if the student receives a loan under AS 14.43.170 - 14.43.175 for the same period of attendance.



Sec. 14.43.700. - Definition.

In AS 14.43.600 - 14.43.700, "rural" means a community with a population of 5,500 or less that is not connected by road or rail to Anchorage or Fairbanks or with a population of 1,500 or less that is connected by road or rail to Anchorage or Fairbanks.






Article 11 - ALASKA FAMILY EDUCATION LOAN PROGRAM

Sec. 14.43.710. - Program established.

The Alaska family education loan program is established to provide low interest loans to families to assist in paying the costs of postsecondary education for family members.



Sec. 14.43.720. - Family education loan account.

(a) The family education loan account is created within the education loan fund (AS 14.42.210 ). The account shall be used to make family education loans to families selected under AS 14.43.710 - 14.43.750, to pay the costs of collecting family education loans that are in default if those costs are not recovered from the family, and to pay the costs of administering the account. Unless the instrument evidencing the family education loan has been sold or assigned to the Alaska Student Loan Corporation, repayments of principal and interest on family education loans shall be paid into the family education loan account. If estimated funds available from family education loan repayments are inadequate to fully fund estimated family education loans in a fiscal year, additional funding from the general fund may be requested and appropriated for that year.

(b) The commission may sell or assign notes and other instruments evidencing family education loans to the Alaska Student Loan Corporation and enter into agreements with the corporation relating to loans, the administration of the education loan fund created under AS 14.42.210, and the payment of and security for bonds of the corporation. Proceeds from the sale or assignment of notes and other instruments shall be deposited in the family education loan account.



Sec. 14.43.730. - Administration. [Repealed, Sec. 42 ch 85 SLA 2001].

Repealed or Renumbered



Sec. 14.43.740. - Loan terms, limits, and conditions.

(a) The provisions of AS 14.43.100 , 14.43.120(a) - (c), (m), and (r) - (u), 14.43.122, 14.43.135, 14.43.145 - 14.43.155, and 14.43.910 - 14.43.990 apply to a loan made under AS 14.43.710 - 14.43.750.

(b) [Repealed, Sec. 18 ch 54 SLA 1997].

(c) Interest on a loan made under AS 14.43.710 - 14.43.750 is at a rate of five percent a year unless the loan is in default. Interest on a loan that is in default is 10 percent a year.

(d) Repayment of the principal and interest on a loan made under AS 14.43.710 - 14.43.750 begins on the first of the month immediately following loan disbursement. The loan may be cancelled without prejudice at any time before actual disbursement. The loan shall provide for repayment of the total amount owed in periodic installments in not more than 10 years from the commencement of repayment. If the commission and the borrower agree to a different repayment schedule, the borrower shall repay the loan in accordance with the agreement.

(e) Provision shall be made for payment by the borrower of fees and costs incurred in collection of delinquent or defaulted loans.

(f) The commission may withhold disbursement of a loan if the borrower or family member is no longer eligible under AS 14.43.750 .

(g) The commission may, by regulation, set loan limits for loans made under AS 14.43.710 - 14.43.750.



Sec. 14.43.750. - Eligibility.

(a) A person may apply for and obtain a family education loan on behalf of a family member if

(1) the borrower

(A) is a resident of the state at the time of application for the loan; for purposes of this paragraph, a borrower qualifies as a resident of the state if the borrower has been physically present in the state for at least one year immediately before the time of application for the loan with the intent to remain indefinitely or, if not physically present in the state, the borrower has not declared or established residency in another state, intends to return permanently to the state, and the absence meets the requirements imposed under AS 14.43.125(a)(3)(C)(i) - (vi);

(B) satisfies the requirements of AS 14.43.125 (a)(6) - (9);

(2) the family member

(A) is enrolled as a full-time student in a career education, associate, baccalaureate, or graduate degree program; or

(B) is a graduate of a high school or the equivalent, or scheduled for graduation from a high school within six months, who, at the time of loan disbursement, will be enrolled in compliance with (A) of this paragraph; and

(3) neither the borrower nor the family member

(A) is delinquent or has ever been in default on a loan previously awarded by the commission;

(B) is past due on a child support obligation established by court order or by the child support services agency under AS 25.27.160 - 25.27.220 at the time of application or loan disbursement;

(C) has, within the previous five years, had a loan discharged or written off by the commission for any reason.

(b) [Repealed, Sec. 26 ch 5 SLA 1996].



Sec. 14.43.790. - Definitions. [Repealed, Sec. 18 ch 54 SLA 1997].

Repealed or Renumbered






Article 12 - GENERAL PROVISIONS

Sec. 14.43.910. - Confidentiality of financial need information.

All information submitted in support of a determination of financial need as provided in this chapter is confidential. However, an applicant may inspect or copy information from the applicants' application, or records relating to the applicant's own application, or authorize release of the application or records to designated individuals or organizations.



Sec. 14.43.920. - Repayment by ineligible recipient.

If a person receives a scholarship, loan, or grant under this title for which the person is not eligible under the provisions of this title, the scholarship, loan, or grant is void and the entire balance of money paid is immediately due to the scholarship, loan, or grant fund. This section is in addition to any penalty that may be imposed according to another provision of law.



Sec. 14.43.930. - Scholarship program information.

(a) The board shall make information about scholarship programs available in each school district in the state and at each campus of the University of Alaska.

(b) By September 15 before each annual graduation, a qualified high school in the state with a high school graduating class shall provide

(1) to the board a list of the names and addresses of students in the graduating class who meet scholarship eligibility requirements for each scholarship program; and

(2) a notice of eligibility for the scholarship program to those students on the list prepared under (1) of this subsection.

(c) A school district shall amend its policies, including those applying to student directory information, as necessary to comply with this section.

(d) A qualified high school may not provide to the board the name of a student if the parent of the student objects to the disclosure.

(e) In this section,

(1) "board" means the Board of Regents of the University of Alaska;

(2) "qualified high school" means a public high school, a high school accredited by the Northwest Association of Schools and Colleges, or a high school registered with the department.



Sec. 14.43.990. - Definitions.

In this chapter,

(1) "AlaskAdvantage" means the service mark registered by the commission under 15 U.S.C. 1051 (Trademark Act) that is used to describe financial aid and higher education outreach programs and services provided by the commission;

(2) "approved federal family education loan institution" means a postsecondary education institution in this state or outside of this state that is approved for participation in the federal guaranteed student loan program;

(3) "commission" means the Alaska Commission on Postsecondary Education;

(4) "corporation" means the Alaska Student Loan Corporation created in AS 14.42.100 ;

(5) "education loan" means a loan made to finance the cost of attendance in a postsecondary education program that is made by the commission or is a loan received through the federal guaranteed student loan program.

(6) "federal guaranteed student loan program" means the programs of the United States government making postsecondary educational financial aid available under 20 U.S.C. 1070 - 1099c-2, as amended.









Chapter 14.44. - INTERSTATE EDUCATION COMPACTS

Article 01 - WESTERN REGIONAL HIGHER EDUCATION COMPACT

Sec. 14.44.010. - Ratification, approval, and adherence.

The Western Regional Higher Education Compact, recommended by the Western Governors' Conference on November 10, 1950, for adoption by the states or territories of Alaska, Arizona, California, Colorado, Idaho, Hawaii, Montana, Nevada, New Mexico, Oregon, Utah, Washington, and Wyoming, is ratified and approved and the adherence of this state to this Compact, upon its ratification and approval by four or more of these states or territories in addition to this state, is declared.



Sec. 14.44.015. - Terms and provisions of Compact.

The terms and provisions of the Compact referred to in AS 14.44.010 are as follows: Article I

WESTERN REGIONAL HIGHER EDUCATION COMPACT

Whereas, the future of this Nation and of the Western States is dependent upon the quality of the education of its youth; and

Whereas, many of the Western States individually do not have sufficient numbers of potential students to warrant the establishment and maintenance within their borders of adequate facilities in all of the essential fields of technical, professional, and graduate training, nor all of the States have the financial ability to furnish within their borders institutions capable of providing acceptable standards of training in all of the fields mentioned above; and

Whereas, it is believed that the Western States, or groups of such states within the Region, cooperatively can provide acceptable and efficient educational facilities to meet the needs of the Region and of the students thereof:

Now, therefore, the States of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, and Wyoming, and the Territories of Alaska and Hawaii do hereby covenant and agree as follows: Article II

Each of the compacting states and territories pledge to each of the other compacting states and territories faithful cooperation in carrying out all the purposes of this Compact. Article III

The compacting states and territories hereby create the Western Interstate Commission for Higher Education, hereinafter called the Commission. Said Commission shall be a body corporate of each compacting state and territory and an agency thereof. The Commission shall have all the powers and duties set forth herein, including the power to sue and to be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states and territories. Article IV

The Commission shall consist of three resident members from each compacting state or territory. At all times one Commissioner from each compacting state or territory shall be an educator engaged in the field of higher education in the state or territory from which the commissioner is appointed.

The Commissioners from each state and territory shall be appointed by the Governor thereof as provided by law in such state or territory. Any Commissioner may be removed or suspended from office as provided by the law of the state or territory from which the commissioner shall have been appointed.

The terms of each Commissioner shall be four years; provided however, that the first three Commissioners shall be appointed as follows; one for two years, one for three years, and one for four years. Each Commissioner shall hold office until a successor shall be appointed and qualified. If any office becomes vacant for any reason, the Governor shall appoint a Commissioner to fill the office for the remainder of the unexpired term. Article V

Any business transacted at any meeting of the Commission must be by affirmative vote of a majority of the whole number of compacting states and territories.

One or more Commissioners from a majority of the compacting states and territories shall constitute a quorum for the transaction of business.

Each compacting state and territory represented at any meeting of the Commission is entitled to one vote. Article VI

The Commission shall elect from its number a chairman and a vice chairman, and may appoint, and at its pleasure dismiss or remove, such officers, agents, and employees as may be required to carry out the purpose of this Compact; and shall fix and determine their duties, qualifications and compensation, having due regard for the importance of the responsibilities involved.

The Commissioners shall serve without compensation, but shall be reimbursed for their actual and necessary expenses from the funds of the Commission. Article VII

The Commission shall adopt a seal and bylaws and shall adopt and promulgate rules and regulations for its management and control.

The Commission may elect such committees as it deems necessary for the carrying out of its functions.

The Commission shall establish and maintain an office within one of the compacting states for the transaction of its business and may meet at any time, but in any event must meet at least once a year. The Chairman may call such additional meetings and upon the request of a majority of the Commissioners of three or more compacting states or territories shall call additional meetings.

The Commission shall submit a budget to the Governor of each compacting state and territory at such time and for such period as may be required.

The Commission shall, after negotiations with interested institutions, determine the cost of providing the facilities for graduate and professional education for use in its contractual agreements throughout the Region.

On or before the fifteenth day of January of each year, the Commission shall submit to the Governors and Legislatures of the compacting states and territories a report of its activities for the preceding calendar year.

The Commission shall keep accurate books of account, showing in full its receipts and disbursements, and said books of account shall be open at any reasonable time for inspection by the Governor of any compacting state or territory or designated representatives of the Governor. The Commission shall not be subject to the audit and accounting procedure of any of the compacting states or territories. The Commission shall provide for an independent annual audit. Article VIII

It shall be the duty of the Commission to enter into such contractual agreements with any institutions in the Region offering graduate or professional education and with any of the compacting states or territories as may be required in the judgment of the Commission to provide adequate services and facilities of graduate and professional education for the citizens of the respective compacting states or territories. The Commission shall first endeavor to provide adequate services and facilities in the fields of dentistry, medicine, public health, and veterinary medicine, and may undertake similar activities in other professional and graduate fields.

For this purpose the Commission may enter into contractual agreements -

(a) with the governing authority of any educational institution in the Region, or with any compacting state or territory, to provide such graduate or professional educational services upon terms and conditions to be agreed upon between contracting parties, and

(b) with the governing authority of any educational institution in the Region or with any compacting state or territory to assist in the placement of graduate or professional students in educational institutions in the Region providing the desired services and facilities, upon such terms and conditions as the Commission may prescribe.

It shall be the duty of the Commission to undertake studies of needs for professional and graduate educational facilities in the Region, the resources for meeting such needs, and the long-range effects of the Compact on higher education; and from time to time prepare comprehensive reports on such research for presentation to the Western Governors' Conference and to the legislatures of the compacting states and territories. In conducting such studies, the Commission may confer with any national or regional planning body which may be established. The Commission shall draft and recommend to the Governors of the various compacting states and territories, uniform legislation dealing with problems of higher education in the Region.

For the purposes of this Compact the word "Region"shall be construed to mean the geographical limits of the several compacting states and territories. Article IX

The operating costs of the Commission shall be apportioned equally among the compacting states and territories. Article X

This Compact shall become operative and binding immediately as to those states and territories adopting it whenever five or more of the states or territories of Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, Wyoming, Alaska and Hawaii have duly adopted it prior to July 1, 1955. This Compact shall become effective as to any additional states or territories adopting thereafter at the time of such adoption. Article XI

This Compact may be terminated at any time by consent of a majority of the compacting states or territories. Consent shall be manifested by passage and signature in the usual manner of legislation expressing such consent by the legislature and Governor of such terminating state. Any state or territory may at any time withdraw from this Compact by means of appropriate legislation to that end. Such withdrawal shall not become effective until two years after written notice thereof by the Governor of the withdrawing state or territory accompanied by a certified copy of the requisite legislative action is received by the Commission. Such withdrawal shall not relieve the withdrawing state or territory from its obligations hereunder accruing prior to the effective date of withdrawal. The withdrawing state or territory may rescind its action of withdrawal at any time within the two-year period. Thereafter, the withdrawing state or territory may be reinstated by application to and the approval by a majority vote of the Commission. Article XII

If any compacting state or territory shall at any time default in the performance of any of its obligations assumed or imposed in accordance with the provisions of this Compact, all rights, privileges and benefits conferred by this Compact or agreements hereunder, shall be suspended from the effective date of such default as fixed by the Commission.

Unless such default shall be remedied within a period of two years following the effective date of such default, this Compact may be terminated with respect to such defaulting state or territory by affirmative vote of three-fourths of the other member states or territories.

Any such defaulting state may be reinstated by:

(a) performing all acts and obligations upon which it has heretofore defaulted, and (b) application to and the approval by a majority vote of the Commission. Article XIII

(a) The Western Interstate Commission for Higher Education is authorized to act on behalf of this state in making arrangements for the placement of students in institutions and programs of higher learning outside the states which are parties to the Compact for establishing the Commission. For that purpose, the Commission may negotiate and enter into arrangements and contracts with this state or any appropriate agency of it, with public and private educational institutions and agencies, and with states and other governmental entities. These arrangements and contracts may provide for the obtaining of one or more places for students on either a special or continuing basis; the payment of partial or full tuition and other charges; and the furnishing of reciprocal, compensating or other advantages and benefits in support of the educational program involved.

(b) The authority conferred by (a) of this article shall be exercised only pursuant to written agreement between the Commission and an agency of this state having responsibility for or duties with respect to programs for assisting residents of this state to obtain higher education. Any such agreements shall include provisions for the payment of tuition and any other costs, and no such agreement shall be made which commits this state or any agency or officer of it to any obligation for which funds have not been appropriated or otherwise made available in accordance with law.

(c) Nothing contained in this article alters any of the obligations or restricts or impairs any rights which this state may have under the Compact establishing the Commission.



Sec. 14.44.020. - Execution of Compact by governor.

Upon ratification and approval of the Western Regional Higher Education Compact by four or more of the specified states or territories in addition to this state, the governor shall execute the Compact on behalf of the state and perform other acts requisite to its formal ratification and promulgation.



Sec. 14.44.025. - Provisions of services.

State participation under Articles VIII and XIII of the Western Regional Higher Education Compact shall be limited to the provision of adequate services and facilities in the professional fields of study available through the Professional Student Exchange Program administered by the Western Interstate Commission on Higher Education. The Alaska Commission on Postsecondary Education shall establish funding priorities under AS 14.44.035 for the available fields of study by analyzing student access and state labor needs.



Sec. 14.44.030. - Members of the commission.

(a) The governor, with the advice and consent of the legislature, shall appoint the members for this state of the Western Interstate Commission for Higher Education, created under the provisions of Article III of the Western Regional Higher Education Compact.

(b) The qualifications and terms of office of the members of the commission of this state shall conform with the provisions of Article IV of the Compact.

(c) The commissioners shall serve without compensation and shall be reimbursed for actual and necessary expenses by the Western Interstate Commission for Higher Education.



Sec. 14.44.035. - Administration.

The Alaska Commission on Postsecondary Education shall administer the state's participation in the Western Regional Higher Education Compact. The Alaska Commission on Postsecondary Education may adopt regulations to implement AS 14.44.010 - 14.44.040.



Sec. 14.44.040. - Repayment condition for program participants.

(a) As a condition of eligibility for receiving financial support from the state under the Professional Student Exchange Program of the Western Interstate Commission on Higher Education, a program participant shall agree to repay to the state the support provided by the state on behalf of that person, plus interest.

(b) A repayment under this section shall be paid into the education loan fund created under AS 14.42.210 .

(c) If a program participant defaults on the repayment obligation, the provisions of AS 14.43.145 - 14.43.155 apply to collect on the obligation as if it were a defaulted loan under AS 14.43.






Article 02 - COMPACT FOR EDUCATION

Sec. 14.44.050. - Entry into compact.

The Compact for Education is enacted into law and entered into in behalf of the State of Alaska with all other states and jurisdictions legally joining in it in a form substantially as contained in AS 14.44.055.



Sec. 14.44.055. - Terms and provisions of compact.

The terms and provisions of the compact referred to in AS 14.44.050 are as follows: Article I. Purpose and Policy.

COMPACT FOR EDUCATION.

Section A. It is the purpose of this compact to:

(1) establish and maintain close cooperation and understanding among executive, legislative, professional, educational and lay leadership on a nationwide basis at the state and local levels;

(2) provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education;

(3) provide a clearinghouse of information on matters relating to educational problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education;

(4) facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods and facilities.

Section B. It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states.

Section C. The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the nation, and because the products and services contributing to the health, welfare and economic advancement of each state are supplied in significant part by persons educated in other states. Article II. The Commission.

Section A. The Education Commission of the States, hereinafter called "the commission," is hereby established. The commission shall consist of seven members representing each party state. In addition to any other principles or requirements which a state may establish for the appointment and service of its members of the commission, the guiding principle for the composition of the membership on the commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education and lay and professional public and nonpublic educational leadership. In addition to the members of the commission representing the party states, there may be not to exceed 10 nonvoting commissioners selected by the steering committee for the terms of one year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

Section B. The members of the commission shall be entitled to one vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at a meeting at which a majority of the commissioners are present. The commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to Article III and adoption of the annual report pursuant to Article II(J).

Section C. The commission shall have a seal.

Section D. The commission shall elect annually, from among its members, a chairman, who shall be a governor, a vice chairman and a treasurer. The commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the commission, and together with the treasurer and such other personnel as the commission may deem appropriate shall be bonded in such amount as the commission shall determine. The executive director shall be secretary.

Section E. Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel. The commission in its bylaws shall provide for the personnel policies and programs of the commission.

Section F. The commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

Section G. The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph (F) of this article shall be reported in the annual report of the commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

Section H. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

Section I. The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

Section J. The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year. The commission may make such additional reports as it may deem desirable. Article III. Powers.

In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority to:

(1) collect, correlate, analyze and interpret information and data concerning educational needs and resources;

(2) encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems;

(3) develop methods for adequate financing of education as a whole and at each of its many levels;

(4) conduct or participate in research of the types referred to in this article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private;

(5) formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials;

(6) do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact. Article IV. Cooperation with Federal Government.

Section A. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed 10 representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representative shall have a vote on the commission.

Section B. The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states, and may advise with any such agencies or officers concerning any matter of mutual interest. Article V. Committees.

Section A. To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall have a steering committee of 32 members which, subject to the provisions of this compact and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission. One-fourth of the membership of the steering committee shall consist of governors, one-fourth shall consist of legislators, and the remainder shall consist of other members of the commission. A federal representative on the commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of two years, except that members elected to the first steering committee of the commission shall be elected as follows: 16 for one year and 16 for two years. The chairman, vice chairman, and treasurer of the commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two terms as a member of the steering committee; provided that service for a partial term of one year or less shall not be counted toward the two term limitation.

Section B. The commission may establish advisory and technical committees composed of state, local and federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to two or more of the party states.

Section C. The commission may establish such additional committees as its bylaws may provide. Article VI. Finance.

Section A. The commission shall advise the governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

Section B. The total amount of appropriation requests under any budget shall be apportioned among the party states as follows: one-third in equal shares; and the remainder in proportion to the population of each party state as shown in the most recent decennial census of population taken by the United States Bureau of the Census, or any agency successor thereto.

Section C. The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it pursuant to article II of this compact, provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it pursuant to article II(G) thereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

Section D. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

Section E. The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

Section F. Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission. Article VII. Eligible Parties: Entry Into and Withdrawal.

Section A. This compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a governor, the term "governor," as used in this compact, shall mean the closest equivalent official of such jurisdiction.

Section B. Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same; provided that in order to enter into initial effect, adoption by at least 10 eligible party jurisdictions shall be required.

Section C. Any party state or jurisdiction may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state or other jurisdiction has given notice in writing of the withdrawal to the governors of all other party states and jurisdictions. No withdrawal shall affect any liability already incurred by or chargeable to a party state or jurisdiction prior to the time of such withdrawal. Article VIII. Construction and Severability.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters. Article IX. State Defined.

As used in this compact, "state," means a state, territory, or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.



Sec. 14.44.060. - Members of the commission.

(a) One of the commission members shall be the governor; one shall be the state commissioner of education and early development; two shall be members of the state legislature selected by its respective houses and serving in the manner the legislature may determine; one shall be the president of the state Board of Education and Early Development; and two shall be appointed at large by and serve at the pleasure of the governor.

(b) The terms of office of the at-large members shall be four years; however, the first members shall be appointed as follows: one for two years, and one for four years. Each member shall hold office until a successor is appointed and qualified.

(c) The legislative and at-large members of the commission serve without compensation but are entitled to per diem and travel expenses provided by law for other state boards and commissions.









Chapter 14.45. - PRIVATE AND DENOMINATIONAL SCHOOLS

Article 01 - NON-EXEMPT RELIGIOUS AND PRIVATE SCHOOLS

Sec. 14.45.010. - Teachers to secure certificates. [Repealed, Sec. 59 ch 98 SLA 1966].

Repealed or Renumbered



Sec. 14.45.020. - Commissioner may furnish examination questions for and grant diplomas to eighth grade pupils. [Repealed, Sec. 6 ch 11 SLA 1984].

Repealed or Renumbered



Sec. 14.45.030. - Non-exempt schools.

Teachers and others in charge of religious or other private schools not operated in compliance with AS 14.45.100 - 14.45.130 are not exempt from laws and regulations relating to education. Non-exempt schools shall make regular monthly attendance reports and annual reports to the commissioner in the same manner as teachers and superintendents in the public schools.






Article 02 - EXEMPT RELIGIOUS AND OTHER PRIVATE SCHOOLS

Sec. 14.45.100. - Exemption.

A religious or other private school that complies with AS 14.45.100 - 14.45.130 is exempt from other provisions of law and regulations relating to education except law and regulations relating to physical health, fire safety, sanitation, immunization, and physical examinations.



Sec. 14.45.110. - Requirements of exempt schools.

(a) The parent or guardian of a child of compulsory school age enrolled in a religious or other private school that complies with AS 14.45.100 - 14.45.130 shall file an annual notice of enrollment in the school for the child with the local public school superintendent for the area in which the child resides on a form provided by the department. The form shall be signed by the parent or guardian and the chief administrative officer of the school and returned to the local public school superintendent by the parent or guardian. The school shall notify the local public school superintendent within a reasonable time if the child is no longer enrolled in or attending the school.

(b) A religious or other private school that elects to comply with AS 14.45.100 - 14.45.130 shall maintain monthly attendance records for each student enrolled in the school, shall operate on a regular schedule, excluding reasonable holidays and vacations, during at least 180 days of the year, shall make an annual report to the commissioner of the number of students in each grade and the school calendar, and shall comply with the provisions concerning missing children under AS 14.30.700 - 14.30.720.



Sec. 14.45.120. - Standardized testing requirements.

(a) A religious or other private school that elects to comply with AS 14.45.100 - 14.45.130 shall administer a nationally standardized test selected by the chief administrative officer of the school to all students enrolled in grades four, six, and eight at least once each school year.

(b) The nationally standardized test must measure achievement in English grammar, reading, spelling, and mathematics.

(c) A religious or other private school that elects to comply with AS 14.45.100 - 14.45.130 shall maintain records of the results of the nationally standardized tests and the records shall be made available to the parent or guardian of the student. Each school shall make composite test results for the school available annually to an authorized representative of the department. The composite test results of a religious or other private school operated in compliance with AS 14.45.100 - 14.45.130 are not public information unless each public school

(1) is also required to administer a nationally standardized test that measures achievement in English grammar, reading, spelling, and mathematics; and

(2) the composite test results for each public school are public information.



Sec. 14.45.130. - Records.

(a) A religious or other private school that elects to comply with AS 14.45.100 - 14.45.130 shall maintain permanent student records reflecting immunizations, physical examinations, standardized testing, academic achievement, and courses taken at the school.

(b) The chief administrative officer of a school that elects to comply with AS 14.45.100 - 14.45.130 shall certify to the department, under oath or by affirmation, that the records required under (a) of this section are being maintained.






Article 03 - GENERAL PROVISIONS

Sec. 14.45.190. - School lockers.

A private school may search school lockers and other containers as provided in AS 14.03.105 .



Sec. 14.45.200. - Definitions.

In this chapter

(1) "private school" means a school that does not receive direct state or federal funding;

(2) "religious school" means a private school operated by a church or other religious organization that does not receive direct state or federal funding.









Chapter 14.47. - REGULATION OF EDUCATIONAL INSTITUTIONS



Chapter 14.48. - REGULATION OF POSTSECONDARY EDUCATIONAL INSTITUTIONS

Sec. 14.48.010. - Purposes.

(a) It is the purpose of this chapter to provide for the protection, education, and welfare of the citizens of the state, its postsecondary educational institutions, and its students, by

(1) establishing minimum standards concerning quality of education, ethical and business practices, health and safety, and fiscal responsibility, to protect against substandard, transient, unethical, deceptive, or fraudulent institutions and practices;

(2) prohibiting the granting of false or misleading educational credentials;

(3) regulating the use of academic terminology in designating educational institutions;

(4) prohibiting misleading literature, advertising, solicitation, or representation by educational institutions or their agents;

(5) providing for the preservation of essential academic records; and

(6) providing certain rights and remedies to the public and the commission necessary to carry out the purposes of this chapter.

(b) This chapter may not be construed to preclude the development of innovative, alternative postsecondary educational delivery systems or programs if their purposes and their administration, operation, or management are in the public interest and do not conflict with those purposes set out in (a) of this section.



Sec. 14.48.020. - Authorization and permits required.

A person may not

(1) operate a postsecondary educational institution in the state unless the institution has a valid authorization to operate issued under this chapter or is exempt from the provisions of this chapter;

(2) offer itself or through an agent enrollment or instruction in, or the granting of educational credentials from, a postsecondary educational institution, whether the institution is in or outside the state, unless the agent is a natural person and has a currently valid agent's permit issued under this chapter or is exempt from the provisions of this chapter;

(3) accept contracts or enrollment applications of prospective students from an agent who does not have a current permit as required by this chapter; however, the commission may adopt regulations to permit the rendering of legitimate public information services without the permit;

(4) instruct or educate, or offer to instruct or educate, enroll or offer to enroll, contract or offer to contract or award an educational credential, or contract with an institution or person to do so, in or outside the state, unless that person is in compliance with the minimum standards set out in AS 14.48.060 , the criteria established by the commission under AS 14.48.050 (1), and the regulations adopted by the commission under AS 14.48.050 (7);

(5) use the term "university" or "college" without authorization to do so from the commission;

(6) grant, or offer to grant, educational credentials, without authorization to do so from the commission.



Sec. 14.48.030. - Exemptions.

(a) The following educational programs, and institutions providing only the following educational programs, are exempt from the provisions of this chapter:

(1) instruction provided at a level from preschool through grade 12, including preparation for general equivalency diploma examinations;

(2) a program operated by the United States;

(3) a program that does not offer educational credentials and is provided only to prepare individuals to take graduate examinations; and

(4) a program that does not offer educational credentials and is only avocational or recreational in nature.

(b) Except as provided under AS 14.48.165 , the commission may exempt the following educational programs, and educational institutions only providing programs exempt under (a) of this section and this subsection, from some or all of the provisions of this chapter:

(1) a program operated by a state or a political subdivision of a state;

(2) instruction sponsored by a bona fide trade, business, labor, professional, or fraternal association or organization, recognized by the commission, and conducted only for that association's or organization's membership;

(3) nonprofit postsecondary educational institutions offering undergraduate or graduate educational programs, from a facility in this state, that are acceptable for credit toward an associate, bachelor's, or graduate degree;

(4) a program that is provided without a fee, other than the actual cost of materials, to students;

(5) a program that does not offer education credentials;

(6) a short course of study that is not more than 10 days or 80 hours in duration;

(7) a program offered within the state by an out-of-state institution that is authorized to operate by the state in which it is located and is nationally or regionally accredited;

(8) a program or institution that is regulated by another agency or political subdivision of the state regarding the quality of course contents, facilities, and operation.

(c) In this section, "nonprofit" means an organization that is exempt under 26 U.S.C. 501(c) (3).



Sec. 14.48.040. - Commission to administer chapter.

The Alaska Commission on Postsecondary Education shall administer this chapter and may hire necessary personnel. The commission may obtain from departments, commissions, and other state agencies information and assistance needed to carry out the provisions of this chapter.



Sec. 14.48.050. - Powers and duties of commission.

The commission shall

(1) establish minimum criteria consistent with AS 14.48.060 including quality of education, ethical and business practices, health and safety, and fiscal responsibility that applicants for authorization to operate, or for an agent's permit, must meet before the authorization or permit is issued;

(2) receive, investigate, and act upon applications for authorization to operate postsecondary educational institutions and applications for agent's permits;

(3) maintain a list of postsecondary educational institutions and agents authorized to operate in the state under this chapter;

(4) keep current and make available as public information the list of institutions and agents;

(5) enter into interstate reciprocity agreements with similar agencies in other states, if in the judgment of the commission the agreements will be helpful in carrying out the purposes of this chapter;

(6) receive and maintain as a permanent file, copies of academic records maintained in accordance with AS 14.48.060 (b)(6);

(7) adopt regulations and procedures necessary or appropriate for the conduct of its work and the implementation of this chapter under AS 44.62 (Administrative Procedure Act);

(8) investigate on its own initiative or in response to a complaint lodged with it, persons subject to, or reasonably believed by the commission to be subject to, the jurisdiction of this chapter; and in connection with the investigation subpoena persons, books, records, or documents related to the investigation; require answers in writing under oath to questions propounded by the commission and administer oaths or affirmations to persons in connection with the investigation; and, for the purpose of examination at all reasonable times, shall have access to, and the right to copy, documentary evidence of a corporation that is under investigation or being proceeded against;

(9) exercise other necessary powers and duties in conformity with the provisions of this chapter that, in the judgment of the commission, are necessary to carry out the provisions of this chapter;

(10) [Repealed, Sec. 42 ch 85 SLA 2001].



Sec. 14.48.060. - Minimum standards.

(a) In establishing the criteria required by AS 14.48.050 (1), the commission shall require compliance with the minimum standards set out in (b) of this section.

(b) A postsecondary educational institution must be maintained and operated, or, in the case of a new institution must demonstrate that it can be maintained and operated so that

(1) the quality and content of each course or program of instruction, training, or study are such as may reasonably and adequately achieve the stated objective for which the course or program is offered;

(2) the institution has or has access to adequate space, equipment, instructional materials, and personnel where applicable to achieve the stated objective of the course or program of study and to provide education of good quality;

(3) the education or experience qualifications of directors, administrators, supervisors, and instructors are such as may reasonably ensure that the students will receive education consistent with the objectives of the course or program of study;

(4) the institution provides a catalog or brochure containing information describing the programs offered, program objectives, length of program, schedule of tuition, fees, and all other charges and expenses necessary for completion of the course of study, cancellation and refund policies, and other material facts concerning the institution and the program or course of instruction that are reasonably likely to affect the decision of the student to enroll, together with any other disclosures specified by the commission by regulation; and that this information is provided to prospective students before enrollment;

(5) upon satisfactory completion of training, the student is given appropriate educational credentials by the institution, indicating that the course of instruction or study has been satisfactorily completed by the student;

(6) adequate records are maintained by the institution to show attendance, progress, or grades, and that satisfactory standards are enforced relating to attendance, progress, and performance;

(7) the institution is maintained and operated in compliance with all pertinent ordinances and laws relating to the safety and health of persons upon the premises of the institution;

(8) the institution is financially sound and capable of fulfilling its commitments to students;

(9) neither the institution nor its agents engage in advertising, sales, collection, credit, or other practices which are false, deceptive, misleading, or unfair;

(10) the chief executive officer, trustees, directors, owners, administrators, supervisors, staff, and instructors of the institution are of good reputation and character and have not been convicted of a violation of AS 14.48.020 or 14.48.150 or AS 45.50.471 - 45.50.561 or a comparable law in another state or province;

(11) the student housing owned, maintained, or approved by the institution is appropriate, safe, and adequate;

(12) the institution has a fair and equitable cancellation and refund policy; and

(13) the charges set by the institution for tuition, fees, books, and supplies are fair and equitable.

(c) Accreditation by national or regional accrediting agencies recognized by the commission may be accepted by the commission as evidence of compliance with the minimum standards established by this section and the criteria established under AS 14.48.050 (1). However, the commission may require further evidence and make further investigation as may be necessary. Accreditation by a recognized, specialized accrediting agency may be accepted as evidence of compliance only as to the portion or program of an institution accredited by the accrediting agency if the institution as a whole is not accredited.



Sec. 14.48.070. - Authorization to operate.

(a) Each postsecondary educational institution desiring to operate in this state shall apply to the commission, upon forms provided by the commission. The application shall be accompanied by a catalog or brochure published, or proposed to be published by the institution, containing the information specified in AS 14.48.060 (b)(4). The application shall also be accompanied by evidence of a surety bond or other deposit as required by AS 14.48.100 , and by the required fees.

(b) Following review of the application and after necessary investigation of the applicant the commission shall either grant or deny authorization to operate to the applicant. A grant of authorization to operate may be on those terms and conditions the commission may prescribe.

(c) The authorization to operate must be in a form approved by the commission and must include

(1) the date of issuance, effective date, and term of approval;

(2) the name and address of the institution;

(3) the authority for approval;

(4) any condition or limitation of the authorization, as considered necessary by the commission.

(d) The term for which an initial authorization is given may not exceed two years, and may be issued for a lesser period of time. A subsequent authorization may be issued for a period up to five years.

(e) The authorization to operate shall be issued to the owner, or governing body, of the applicant institution, and shall be nontransferable. In the event of a change in ownership or management of the institution, a new owner or manager, or governing body, must, within 30 days after the change in ownership is effective, apply for a new authorization to operate, and if the new application is not made the institution's authorization to operate shall terminate. Application for a new authorization to operate by reason of change in ownership of the institution is considered an application for renewal under (f) of this section.

(f) At least 60 days before the expiration of an authorization to operate, the institution shall complete and file with the commission an application form for renewal of its authorization to operate. The renewal application shall be reviewed and acted upon as provided for an original application.

(g) An institution not yet in operation when its application for authorization to operate is filed may not begin operation until receipt of authorization. An institution in operation when its application for authorization to operate is filed may continue operation until its application is acted upon by the commission. The commission may issue provisional authorization to operate, containing limitations as to time, procedures, functions, or other conditions as the commission considers necessary.



Sec. 14.48.080. - Agent's permit.

Sec. 14.48.080. Agent's permit.

(a) A person desiring to solicit or perform the services of an agent, in this state, shall apply to the commission upon forms provided by the commission. The application shall be accompanied by evidence of the good reputation and character of the applicant and must state the institution that the applicant intends to represent. An agent representing more than one institution must obtain a separate agent's permit for each institution represented. However, when an agent represents institutions having a common ownership, only one agent's permit is required. If an institution that the applicant intends to represent does not have authorization to operate in this state, the application shall be accompanied by the information required of institutions making application for authorization. The application for an agent's permit shall also be accompanied by evidence of a surety bond or other deposit as required by AS 14.48.100 , and by payment of the required fees.

(b) An applicant for an agent's permit shall be an individual of good reputation and character and shall represent only a postsecondary educational institution or institutions that meet the minimum standards established in AS 14.48.060 and the criteria established under AS 14.48.050(1).

(c) Following review of the application and any further information submitted by the applicant, and investigation of the applicant as the commission considers necessary, the commission shall either grant or deny an agent's permit to the applicant.

(d) The agent's permit must be in a form approved by the commission and must include

(1) the date of issuance, effective date, and term;

(2) the correct name and address of the agent;

(3) the institution or institutions that the agent is authorized to represent.

(e) The term for which an agent's permit is issued may not extend for more than two years, and may be issued for a lesser period of time.

(f) At least 60 days before the expiration of an agent's permit, the agent shall complete and file with the commission an application form for renewal. The renewal application shall be reviewed and acted upon as provided for an original application.



Sec. 14.48.090. - Fees.

The commission shall adopt regulations that establish the amount and manner of payment of fees for applications, authorizations, permits, and renewals under this chapter.



Sec. 14.48.100. - Bonds.

(a) At the time application is made for authorization to operate, or for renewal of an authorization to operate the commission may require the postsecondary educational institution to file a surety bond in the amount determined by the commission. The amount shall be determined by the number of students the institution seeks to enroll. The amount of the surety bond shall be reexamined by the commission upon each renewal of the authorization to operate to determine if a larger or smaller bond would be appropriate to ensure adequate protection for the students or enrollees, or their parents or guardians, or classes thereof. The bond shall be executed by the applicant as principal and by a surety company qualified and authorized to do business in this state and shall be conditioned to provide indemnification to any student or enrollee, or the student's or enrollee's parent or guardian, or class thereof, determined to have suffered loss or damage as a result of an act or practice which is a violation of this chapter by the postsecondary educational institution and that the bonding company shall pay a final nonappealable order of the commission or judgment of a court of this state having jurisdiction, upon receipt of written notification of the order or judgment. The aggregate liability of the surety for the bond of the institution or agent involved in the order or judgment may not, in any event, exceed the amount of the bond.

(b) An application for an agent's permit shall be accompanied by a surety bond in the amount determined by the commission to be necessary for the protection of the students or enrollees, or their parents or guardians, or classes of these, or to reflect an institution's volume of business in the state. The bond shall be executed by the applicant as principal and by a surety company qualified and authorized to do business in this state. The bond shall be conditioned to provide indemnification to any student or enrollee or the student's or enrollee's parents or guardian, or class of these, determined to have suffered loss or damage as a result of an act or practice which is a violation of this chapter by the agent.

(c) The surety bond to be filed under this section shall cover the period of the authorization to operate or the agent's permit, as appropriate, except when a surety is released as provided in this subsection. A surety on a bond filed under this section may be released from that bond after the surety serves written notice of the release to the commission and to the bonded agent or institution 45 days before the release. However, the release does not discharge or otherwise affect a claim filed by a student or enrollee, or a parent or guardian, or class thereof, before or after the release for loss or damage resulting from an act or practice which is a violation of this chapter alleged to have occurred while the bond was in effect or for an institution's ceasing operations during the term for which tuition has been paid while the bond was in force.

(d) Authorization for an institution to operate and an agent's permit shall be suspended by operation of law when the institution or agent is no longer covered by a surety bond as required by this section. However, the commission shall give the institution or agent, or both, at least 30 days written notice before the release of the surety, to the effect that the authorization or permit shall be suspended by operation of law until another surety bond is filed in the same manner as, and in a like amount to, the bond being terminated.

(e) In lieu of the surety bond required in (a) and (b) of this section, the applicant may file with the commission a cash deposit or other negotiable security, acceptable to the commission, in the amount specified for bonds.



Sec. 14.48.110. - Denial.

If the commission, upon review of an application for authorization to operate, or an application for an agent's permit determines that the application should be denied, the commission shall notify the applicant, setting out the reasons in writing. AS 44.62 (Administrative Procedure Act) governs the review of a denial under this section.



Sec. 14.48.120. - Sanctions; cessation of operation.

(a) An authorization to operate or an agent's permit may be revoked, suspended, or conditioned if the commission has reasonable cause to believe that the holder of the authorization or permit has violated this chapter, AS 45.50.471 , or regulations adopted under this chapter or under AS 45.50.491 . Except as provided in (c) and (d) of this section, AS 44.62 (Administrative Procedure Act) governs the procedure for a revocation, suspension, or other sanction under this section.

(b) In addition to the sanctions imposed under (a) of this section, the commission may assess a civil fine, not to exceed $5,000, for costs of investigating and adjudicating a matter under this section if the commission finds that a violation has occurred.

(c) Authorization for an institution to operate and a permit for an agent representing that institution are canceled 30 days after the institution ceases to operate as a postsecondary educational institution. The commission shall give the institution and the agent 15 days' written notice, by certified mail, sent return receipt requested, to the last known address of the institution and agent.

(d) The institution or the agent may appeal a cancellation under (c) of this section by filing an appeal in writing with the commission within 30 days after the cancellation showing that the institution has not ceased operating as a postsecondary educational institution.



Sec. 14.48.130. - Complaints.

(a) A person claiming damage or loss as a result of an act or practice by a postsecondary educational institution or its agent, or both, which is a violation of this chapter or of the regulations adopted under this chapter may file with the commission a complaint against the institution or against its agent or both. The complaint must set out the alleged violation and must contain other information as may be required by the commission. A complaint may also be filed by the commission on its own motion or the attorney general. A complainant may file with the commission as a representative of a class of complainants.

(b) The commission shall investigate the complaint and may attempt to effect a settlement by persuasion and conciliation. A complaint may be considered after 30 days' written notice by registered mail to the institution or agent, or both, giving notice of a time and place for hearing on the complaint. The hearing shall be conducted in accordance with AS 44.62 (Administrative Procedure Act) by the office of administrative hearings (AS 44.64.010 ).

(c) If, based on the evidence at a hearing, the commission finds that a postsecondary educational institution or its agent, or both, has engaged in an act or practice that violates this chapter or regulations adopted under this chapter, the commission

(1) shall serve on the institution or agent, or both, an order requiring the institution or agent, or both, to cease and desist from the act or practice;

(2) may award the individual or class of individuals named in the complaint full or partial restitution for damage or loss if the commission finds that the individual or class of individuals has suffered loss or damage as a result of the act or practice;

(3) may impose the penalties provided for in AS 14.48.190 ;

(4) may assess a civil fine, not to exceed $5,000, for costs of investigating and adjudicating a matter under this section; and

(5) may, based on its own investigation and the evidence presented at the hearing, begin an action to revoke an institution's authorization to operate or an agent's permit.

(d) If the commission makes an award under (c)(2) of this section to an individual who owes principal or interest to a lender for a loan received for the purpose of financing education provided by the institution, the institution, or surety, if applicable, shall pay the amount of the award that does not exceed the outstanding loan balance to the lender to be credited against the loan. Notwithstanding this subsection, the commission may, for good cause shown, order that all of the award be paid to an individual who receives an award from the commission.



Sec. 14.48.140. - Judicial review.

A final administrative order issued by the commission is subject to judicial review under AS 44.62 (Administrative Procedure Act).



Sec. 14.48.150. - Preservation of records.

(a) If a postsecondary educational institution proposes to discontinue its operation, the chief administrative officer of the institution shall file with the commission the original or legible true copies of academic records of the institution as specified by the commission. The records must include that academic information customarily required by colleges when considering students for transfer or advanced study and the academic record of each former student.

(b) If it appears to the commission that records of an institution discontinuing its operations are in danger of being destroyed or otherwise made unavailable to the commission, the commission may seize the records, under an order of the superior court. The commission shall maintain a permanent file of records coming into its possession under this section.



Sec. 14.48.160. - Enforceability of notes and contracts; student loans.

(a) If a person to whom educational services are to be furnished by a postsecondary educational institution is a resident of this state at the time a contract relating to payment for the services, or a note, instrument, or other evidence of indebtedness relating to the services, is entered into, the provisions of this section govern the rights of the parties to the contract or evidence of indebtedness. The following agreements or provisions of an agreement entered into in connection with the contract or the giving of evidence of indebtedness are invalid:

(1) that the law of another state shall apply;

(2) that the maker or person liable on the contract or evidence of indebtedness consents to the jurisdiction of another state;

(3) that another person is authorized to confess judgment on the contract or evidence of indebtedness;

(4) that venue is fixed in a particular place.

(b) No note, instrument, or other evidence of indebtedness, or contract relating to payment for education or educational services is enforceable in the courts of this state by (1) a postsecondary educational institution operating in this state unless the institution has authorization to operate under this chapter, or (2) a postsecondary educational institution having an agent in this state unless the agent had an agent's permit issued under this chapter authorizing the enrolling of or the seeking to enroll a person for educational services.

(c) A lending agency extending credit or loaning money to a person for tuition, fees, or other charges of a postsecondary educational institution for educational or other services or facilities to be rendered by the institution, shall conspicuously mark "student loan" on the face of a note, instrument, or other evidence of indebtedness taken in connection with the loan or extension of credit. If the lending agency fails to do so, it is liable for loss or damage suffered by a subsequent assignee, transferee, or holder of the evidence of indebtedness because of the absence of the notation. Notwithstanding the presence or absence of the notation, and notwithstanding an agreement to the contrary, the lending agency making the loan or extending the credit, and a transferee, assignee, or holder of the evidence of indebtedness is subject to all defenses and claims that could be asserted against the postsecondary educational institution that was to render the services or facilities, by any party to the evidence of indebtedness or by the person to whom the services or facilities were to be rendered, up to the amount remaining to be paid. For purposes of this section, "lending agency" means postsecondary educational institution, or a person controlling, controlled by, or held in common ownership with, a postsecondary educational institution, or regularly loaning money to, or to students of, a postsecondary educational institution.



Sec. 14.48.165. - Immunization of postsecondary students.

(a) A postsecondary educational institution in this state shall provide written notice to each student who intends to reside in campus housing before the student's initial period of residence that includes the following information:

(1) meningococcal disease

(A) is a serious illness that can cause death within a few hours of onset; one in 10 cases is fatal, and one in seven survivors of the illness is left with severe disability;

(B) is a contagious but also largely preventable infection of the spinal cord fluid and the fluid surrounding the brain;

(2) scientific evidence suggests that college students living in campus housing are at a moderately increased risk of contracting meningococcal disease; and

(3) immunization against meningococcal disease decreases the risk of contracting the illness.

(b) A student attending a postsecondary educational institution shall sign a document provided by the institution indicating that the student has received

(1) an immunization against meningococcal disease; or

(2) the notice described under (a) of this section.

(c) Nothing in this section may be construed to require a postsecondary educational institution to provide or pay for immunizations against meningococcal disease.



Sec. 14.48.170. - Jurisdiction.

A postsecondary educational institution that is not exempt from the provisions of this chapter, whether or not a resident of, or having a place of business in, this state, which instructs or educates, or offers to instruct or educate, enrolls or offers to enroll, contracts or offers to contract, to provide instructional or educational services in this state, whether the instruction or services are provided in person or by correspondence, to a resident of this state, or which offers to award or awards educational credentials to a person in or resident of this state, submits the institution, and, if a natural person the personal representative of the institution, to the jurisdiction of the courts of this state concerning a cause of action arising from these activities and for the purpose of enforcement of this chapter by injunction under AS 14.48.180 .



Sec. 14.48.180. - Enforcement; injunction.

(a) The attorney general at the request of the commission or on motion of the attorney general, may bring an action or proceeding in a court of competent jurisdiction for the enforcement of the provisions of this chapter.

(b) When it appears to the commission that a person is, is about to, or has violated a provision of this chapter or a regulation adopted under this chapter, the commission may, on its own motion or on the written complaint of any person, file a petition for injunction in the name of the commission in a court of competent jurisdiction against the person for the purpose of enjoining the violation or for an order directing compliance with the provisions of this chapter. It is not necessary that the commission allege or prove that it has no adequate remedy at law. The right of injunction provided in this section is in addition to other legal remedies available to the commission and is in addition to the right of criminal prosecution. However, the commission may not obtain a temporary restraining order without notice to the person affected.



Sec. 14.48.190. - Civil penalty.

A person who violates the provisions of AS 14.48.020 or who fails or refuses to deposit with the commission the records required by AS 14.48.150 is subject to a civil penalty of not more than $1,000 for each violation. Each day's failure to comply with the provisions of AS 14.48.020 and 14.48.150 constitutes a separate violation. The fine may be imposed by the commission in an administrative proceeding or by a court of competent jurisdiction.



Sec. 14.48.200. - Criminal violation.

A person who wilfully violates the provisions of AS 14.48.020 or who wilfully fails or refuses to deposit with the commission the records required by AS 14.48.150 is guilty of a misdemeanor and, upon conviction, is punishable by a fine of not more than $1,000 or by imprisonment for not more than six months, or by both. Each day's failure to comply is a separate violation.



Sec. 14.48.210. - Definitions.

In this chapter

(1) "agent" or "agents" mean persons owning an interest in, employed by, or representing for remuneration, a postsecondary educational institution in or outside the state who, by solicitation made in the state, enroll or seek to enroll residents of the state for education offered by the institution, or offer to award educational credentials for remuneration, on behalf of the institution, or who hold themselves out to residents of the state as representing a postsecondary educational institution for any purpose;

(2) "agent's permit" means a nontransferable written authorization issued to a natural person by the commission which allows that person to solicit or enroll a resident of the state for education in a postsecondary educational institution;

(3) "authorization to operate" means approval of the commission to operate or to contract to operate a postsecondary educational institution that provides education or grants educational credentials in the state;

(4) "commission" means the Alaska Commission on Postsecondary Education;

(5) "education," "educational program or services," "instruction," or "instructional program" includes any class, course, or program of training, instruction, or study;

(6) "educational credentials" means degrees, diplomas, certificates, transcripts, reports, documents, or letters of designation, marks, appellations, series of letters, numbers, or words which signify, purport, or are generally taken to signify enrollment, attendance, progress, or satisfactory completion of the requirements or prerequisites for education at a postsecondary educational institution;

(7) "owner"

(A) means

(i) a person having at least a 10 percent interest in the stock of a postsecondary educational institution that is a corporation;

(ii) a partner of a postsecondary educational institution that is a partnership; or

(iii) a person having a direct financial interest in, or title to, at least 10 percent of the assets of a postsecondary educational institution which is neither a partnership nor a corporation;

(B) does not include a financial institution holding a mortgage on some or all of the real property or a security interest in some or all of the personal property of a postsecondary educational institution;

(8) "postsecondary educational institution" means academic, vocational, technical, home study, business, professional, or other school, college, or university offering education primarily to persons who have completed or terminated their secondary education, or who are beyond the age of compulsory high school attendance, for attainment of educational, professional, or vocational objectives;

(9) "to grant" includes awarding, selling, conferring, or giving;

(10) "to offer" includes, in addition to its usual meanings, advertising, publicizing, soliciting, or encouraging persons directly or indirectly to perform the act described;

(11) "to operate a postsecondary institution" means to establish or maintain a facility or location where education is provided or postsecondary educational credentials are granted to persons in the state and includes contracting with any person, group, or entity to operate such an educational institution.






Chapter 14.50. - FEDERAL AID FOR EDUCATION

Sec. 14.50.010. - Acceptance of federal funds.

The legislature assents to federal aid under Public Law 85-864, 72 Stat. 1580, 85th Congress (20 U.S.C. 401-602) on behalf of the state. The commissioner of education and early development may do all things necessary to cooperate with the United States government to participate under the Act and any Act amending or supplementing it, subject to prior concurrence of the governor.



Sec. 14.50.020. - Definition of public schools for purposes of Statehood Act.

Public schools, for the purpose of Public Law 85-508, 72 Stat. 339, 85th Congress, Second Session (Alaska Statehood Act), includes public elementary schools, public high schools, the University of Alaska, and other public educational institutions which may be established. Nothing in this section includes schools for Alaska aborigines under the control of the federal government and which are administered and supervised through the Department of the Interior or the United States Department of Health, Education, and Welfare.



Sec. 14.50.030. - Declaration of intent.

If the United States Congress enacts legislation making federal money available to the states for teachers' salaries, school construction, and other educational purposes, it is the desire of the legislature that the governor or the state Board of Education and Early Development as the federal law may require have sufficient flexibility in the use of money appropriated to the Department of Education and Early Development to meet all reasonable federal requirements for obtaining the full amount of federal money that may be obtained by the state under such a federal aid program.



Sec. 14.50.040. - Expenditure of state and federal funds for teachers' salaries.

Sec. 14.50.040. Expenditure of state and federal funds for teachers' salaries.

If the United States Congress enacts legislation, when the state legislature is not in session, making money available to the states for teachers' salaries, the governor or the board as the federal law may require may accept and use part or all of the federal money made available to the state to increase teachers' salaries according to a minimum salary schedule to be arrived at by the board. The governor or the board as federal law may require may use money appropriated by the legislature for teachers' salaries for matching purposes and may expend federal money so obtained for increased teachers' salaries in addition to state money already appropriated for that purpose. Any modified state minimum salary schedule arrived at as a result of receiving federal money may be put into effect by executive order signed by the governor or by order of the board, whichever appears to be the most nearly proper under federal law. This minimum salary schedule shall remain valid under the order until it is altered or approved in full by the legislature.



Sec. 14.50.050. - Expenditure of state and federal money for school construction.

If the United States Congress enacts into law legislation making money available to the state for school construction while the legislature is not in session, the governor or the board as the federal law may require may accept and use the federal money and apply it to the cost of constructing and improving school buildings and facilities to the extent that construction and improvement is authorized by the legislature when federal money becomes available. If a condition to receiving federal money for school construction is that the state increase its expenditures for that purpose over expenditures authorized by the legislature at the time federal money becomes available, the governor or the board as the federal law may require may use money appropriated by the legislature for school construction for matching purposes and may make further federal money available for school construction in addition to state money already appropriated for that purpose. To the extent practicable expenditure of state and federal money shall be limited to projects already programmed by the department and authorized by the legislature at the time federal money becomes available.



Sec. 14.50.060. - Apportionment of federal aid granted without limitations as to use.

If federal money is made available to the state without limitation or restriction as to the educational purposes for which it may be spent or if the federal money is made available to the state for alternative educational purposes, including payment of teachers' salaries, the governor or the board as the federal law may require may use a percentage of the money, not to exceed 50 percent, for increasing teachers' salaries in conformity with a minimum state salary schedule to be adopted by the board. The governor or the board as the federal law may require may use the remainder of the money to supplement existing educational programs.



Sec. 14.50.070. - Use of line item appropriations for matching purposes.

The governor or the board as the federal law may require may direct the use of any state money appropriated in any line item for the department to match federal money which will be made available to the state for substantially the same purpose or program as the money appropriated by the line item at whatever matching ratio is established for the federal money.



Sec. 14.50.080. - Consent to reasonable conditions.

The governor or the board as the federal law may require may accept all reasonable conditions which may be required by the federal government as a condition to receiving federal money for education purposes.



Sec. 14.50.100. - Definition.

The term "teacher" for the purposes of AS 14.50.030 - 14.50.100 includes teachers, school superintendents, and other public school employees covered by the state minimum salary schedule who would be qualified to receive federal money through the state.






Chapter 14.52. - FOOD SERVICE AND NUTRITION EDUCATION



Chapter 14.55. - LIBRARIES AND MUSEUMS



Chapter 14.56. - STATE AND COMMUNITY LIBRARIES

Article 01 - STATE LIBRARY AND HISTORICAL LIBRARY

Sec. 14.56.010. - Department of Education and Early Development to govern library.

The Department of Education and Early Development shall manage and have complete charge of all of the property contained in the institutions known as the state library and state historical library. The state library and state historical library shall be maintained in the state capital.



Sec. 14.56.020. - Powers of the Department of Education and Early Development.

The department shall

(1) stimulate and encourage citizens' participation in the development and improvement of library facilities; and

(2) establish policies, plans, and procedures of the department, and adopt reasonable regulations and orders, with penalties, as may be required.



Sec. 14.56.030. - State library duties.

The department shall undertake state library functions that will benefit the state and its citizens, including

(1) coordinating library services of the state with other educational services and agencies to increase effectiveness and eliminate duplication;

(2) providing reference library service to state and other public officials;

(3) providing library services and administering state and other grants-in-aid to public libraries to supplement and improve their services, the grants to be paid from funds appropriated for that purpose, or from other funds available for that purpose;

(4) providing library service directly to areas in which there is not sufficient population or local revenue to support independent library units;

(5) distributing financial aid to public libraries for extension of library service to surrounding areas and to improve inadequate local library service under regulations adopted by the department;

(6) offering consultant service on library matters to state and municipal libraries, community libraries, school libraries, and libraries in unincorporated communities;

(7) serving as a depository for state and federal publications concerning Alaska;

(8) applying for, receiving, and spending, in accordance with AS 37.07 (the Executive Budget Act), federal, state, or private funds available for library purposes;

(9) recording and distributing the election pamphlet provided for by AS 15.58 to libraries throughout the state for use by blind voters;

(10) establishing and charging fees for reproduction, printing, and handling costs, for mailing and distributing state publications and research data, and for other services authorized by this chapter;

(11) operating and maintaining the Alaska State Archives under AS 40.21.



Sec. 14.56.035. - Accounting and disposition of fees. [Repealed, Sec. 92 ch 36 SLA 1990].

Repealed or Renumbered



Sec. 14.56.040. - 14.56.060 - l Applications, payments and limitations on grants-in-aid. [Repealed, Sec. 2 ch 36 SLA 1981].

Repealed or Renumbered



Sec. 14.56.065. - [Renumbered as AS 14.56.350 ].

Repealed or Renumbered



Sec. 14.56.070. - State museum duties. [Repealed, Sec. 3 ch 192 SLA 1968].

Repealed or Renumbered



Sec. 14.56.080. - Historical library duties.

The department shall

(1) collect, catalog, and preserve an Alaska collection consisting of books, laws, pamphlets, periodicals, manuscripts, microreproductions, audiovisual materials, etc.;

(2) serve as a depository for state and federal historical publications concerning Alaska;

(3) acquire, catalog, and maintain private papers and manuscripts relative to Alaska which are adjudged worthy of preservation for reference and research purposes;

(4) perform other functions necessary to the operation of a historical library.






Article 02 - STATE LIBRARY DISTRIBUTION AND DATA ACCESS CENTER

Sec. 14.56.090. - State library distribution and data access center established.

There is established in the state library the state library distribution and data access center.



Sec. 14.56.100. - Duties of center.

The center shall, in cooperation with federal, municipal, and private data collection and research efforts, promote the establishment of an orderly depository library and data index distribution and access system.



Sec. 14.56.110. - Regulations.

The Department of Education and Early Development shall adopt regulations necessary to carry out the provisions of AS 14.56.090 - 14.56.180.



Sec. 14.56.120. - Deposit of publications and research data.

(a) Each state agency shall deposit, upon release, at least four copies of each of its state publications in the center. Additional copies of each publication may be requested by the center for deposit in quantities necessary to meet the needs of the depository library system and to provide inter-library service to those libraries not having depository status.

(b) Each state agency shall notify the center of the creation of all data published or compiled by or for it at public expense, including automated data bases, and provide for its accessibility through the center unless the data is protected by the constitutional right to privacy or is of a type stated by law to be confidential or the agency is otherwise prohibited by law from doing so.

(c) The center is also a depository for publications of municipalities and regional educational attendance areas, including surveys and studies produced by a municipality or regional educational attendance area or produced for it on contract. Four copies of each publication produced for a municipality or regional educational attendance area may be deposited with the center for record and distribution purposes.

(d) Each municipality or regional educational attendance area may notify the center of the creation of all data published or compiled by or for it at public expense and provide for its accessibility through the center, unless the data is protected by the constitutional right to privacy or is of a type stated by law to be confidential or the municipality or regional educational attendance area is otherwise prohibited by law from doing so.

(e) When a research project or study is conducted for a person by a state agency, a municipality, or a regional educational attendance area, even though no state funding is involved, the state agency, municipality, or regional educational attendance area shall request that person for permission to make copies of its final report available to the center under AS 14.56.090 - 14.56.180. If permission is granted, the report shall be deposited with the center.



Sec. 14.56.123. - Liaison with center.

Each state agency shall and each municipality and regional educational attendance area may designate one of its employees to be responsible for depositing the materials and information specified in AS 14.56.120 .



Sec. 14.56.125. - Summaries and indices.

(a) Upon notification of the creation of data under AS 14.56.120 , a state agency shall and a municipality or regional educational attendance area may prepare an abstract or summary of it.

(b) The center shall prepare and keep current an index of all publications and data abstracts or summaries on file and shall publish and distribute that index regularly to contracting depository libraries and to other Alaska libraries upon request.



Sec. 14.56.130. - Other documents required of state agencies.

Upon the request of the center, a state agency shall furnish the center with a complete list of its current state publications, data published or compiled by or for it at public expense, and a copy of its mailing or exchange lists. However, data that is protected by the constitutional right to privacy or is of a type stated by law to be confidential or that the agency is otherwise prohibited by law from distributing may not be furnished to the center.



Sec. 14.56.135. - Efficiency and computerization.

The center shall, to the extent practicable, avoid duplication, coordinate its activities with other state agencies charged with record-keeping functions, and employ computerization to compile or organize research data and other materials.



Sec. 14.56.140. - List of publications. [Repealed, Sec. 11 ch 27 SLA 1979].

Repealed or Renumbered



Sec. 14.56.150. - Depository library contracts.

The center may enter into depository contracts with municipal, regional educational attendance area, university or community college libraries, public library associations, state library agencies, the Library of Congress, and other state and federal library systems. The requirements for eligibility to contract as a depository library shall be established by the Department of Education and Early Development upon the recommendation of the state librarian and shall include and take into consideration the type of library, its ability to preserve publications or data and to make them available for public use, and the geographical location of the library for ease of access to residents in all areas of the state.



Sec. 14.56.160. - Depository library designations.

Libraries may be designated as either "complete depository" or "selective depository." A complete depository library shall be sent one copy of every state publication. A selective depository library shall be sent one copy of every publication from the specific state agencies it designates.



Sec. 14.56.170. - Distribution of state publications and research data.

The center may not engage in general public distribution of either (1) state publications or lists of publications or (2) the index of publications and research data. However, unless expressly prohibited by law, the center shall make available to any person, upon request and under procedures established by it, publications, summaries, research data, indices, and other materials in its possession. Reasonable fees for reproduction or printing costs and for mailing and distribution of materials may be charged by the center.



Sec. 14.56.180. - Definitions.

In AS 14.56.090 - 14.56.180, unless the context otherwise requires,

(1) "center" means the state library distribution and data access center;

(2) "research data" or "data" means a representation of facts, concepts or instructions in a formalized manner suitable for communication, interpretation, or processing by humans or by automatic means that was prepared to serve as a basis for reasoning, calculation, discussion, or decision and that is determined appropriate for indexing by the state librarian;

(3) "state agency" includes state departments, divisions, agencies, boards, associations, commissions, corporations, and offices, and the University of Alaska and its affiliated research institutes;

(4) "state publication" includes any official document, compilation, journal, bill, law, resolution, bluebook, statute, code, register, pamphlet, list, book, report, study, hearing transcript, leaflet, order, regulation, directory, periodical, or magazine issued or contracted for by a state agency determined by the state librarian to be appropriate for retention in the center.



Sec. 14.56.182. - 14.56.190 - l Alaska Blue Book. [Repealed, Sec. 19 ch 6 SLA 1998].

Repealed or Renumbered






Article 03 - RURAL COMMUNITY LIBRARIES

Sec. 14.56.200. - 14.56.240. - Rural community libraries. [Repealed, Sec. 6 ch 124 SLA 1998].

Repealed or Renumbered



Sec. 14.56.250. - 14.56.290 - l [Renumbered as AS 14.56.182 - 14.56.190].

Repealed or Renumbered






Article 04 - LIBRARY ASSISTANCE GRANTS

Sec. 14.56.300. - Library assistance grant fund.

There is established in the department a library assistance grant fund. From legislative appropriations to the fund, the department shall make grants to eligible libraries for public library operations, for interlibrary cooperation, or for regional library services.



Sec. 14.56.310. - Eligibility.

(a) Libraries eligible for grants under AS 14.56.300 are

(1) public libraries established under AS 14.56.400 or, in a municipality that does not have a public library established under AS 14.56.400, another library that

(A) is a nonprofit corporation and holds meetings of its board of directors in public;

(B) provides services listed in AS 14.56.400 (a); and

(C) is approved to receive grants under AS 14.56.300 by resolution of the governing body of that municipality;

(2) libraries sharing resources free of charge with other libraries in the state; and

(3) libraries providing regional library services.

(b) A library described in (a)(1) of this section is eligible for a public library assistance grant. A library described in (a)(2) of this section is eligible for an interlibrary cooperation assistance grant. A library described in (a)(3) of this section is eligible for a regional library services assistance grant.



Sec. 14.56.320. - Applications.

An eligible library may apply to the department for a grant under AS 14.56.300 - 14.56.340 in accordance with regulations adopted by the board.



Sec. 14.56.330. - Limitations.

(a) A public library assistance grant under AS 14.56.310 (a)(1) may be a basic grant or a per capita grant. A basic grant may not be more than $7,000 for each service outlet of the public library in any one fiscal year. The amount of a basic grant must be equally matched by local money, the fair value of volunteer labor, or a combination of local money and volunteer labor. If the amount available for public library assistance grants during a fiscal year is not sufficient to fully fund basic grants for all eligible libraries, the amount available shall be prorated so that the amount of basic grants for all eligible libraries is reduced by the same percentage. After payment of basic grants to all eligible libraries during a fiscal year, any amount remaining for public library assistance grants shall be distributed as per capita grants to each library that received a basic grant. The amount of the per capita grants shall be based on the population of the municipality or unincorporated community served by each of the libraries.

(b) State money granted to a library under AS 14.56.300 - 14.56.340 may not be used to supplant local money equal to local expenditures for that library in fiscal year 1980, as adjusted annually by the commissioner to conform approximately to changes in the United States Department of Labor Bureau of Labor Statistics consumer price index for Anchorage, Alaska. A library that uses state money to supplant local money forfeits eligibility for grants under AS 14.56.300 - 14.56.340 for two years.



Sec. 14.56.340. - Regulations.

The board shall adopt regulations necessary to carry out the purposes of AS 14.56.300 - 14.56.330. The regulations must include qualifications for grant eligibility and provisions regarding the use of grant funds.






Article 05 - PUBLIC LIBRARY CONSTRUCTION GRANTS

Sec. 14.56.350. - Public library construction grants. [Repealed, Sec. 6 ch 124 SLA 1998].

Repealed or Renumbered






Article 06 - PUBLIC LIBRARIES

Sec. 14.56.400. - Public libraries.

(a) A public library established under this section shall provide at least the following services free of charge to the residents of the municipality or community:

(1) establish and maintain a collection of books and other materials for loaning;

(2) provide access to interlibrary loan services;

(3) provide reading or other educational programs for children; and

(4) provide reference information.

(b) A public library established under this section shall submit an annual report of its operations and the services it provides to the director of the division that has responsibility for state libraries.









Chapter 14.57. - MUSEUMS

Article 01 - THE STATE MUSEUM

Sec. 14.57.010. - The state museum.

(a) The department shall manage and have complete charge of all of the property contained in the institution known as the state museum. The museum shall be maintained in the state capital. Branch museums may be established and maintained in other localities in the state.

(b) The department shall

(1) acquire artifacts, natural history specimens, art objects, etc., that pertain to the human and natural history of Alaska by purchase and by gift;

(2) identify, catalog, preserve, and display these acquisitions;

(3) acquire and catalog Alaskan photographs and maintain a card catalog of this collection;

(4) accept endowments, grants, and gifts in accordance with AS 37.07 (the Executive Budget Act);

(5) collect and maintain books, periodicals, pamphlets, and other materials pertinent to museum administration, techniques, and collections;

(6) assist and advise in the development of local museums;

(7) collect and keep current information concerning museum activities throughout the state;

(8) coordinate the museum activities of the state with those of other agencies;

(9) keep the museum open at reasonable hours for the convenience of visitors;

(10) provide museum services and administer state and other grants-in-aid to museums in the state to supplement and improve their services, the grants to be paid from money appropriated for that purpose, or from other money available for that purpose.

(c) The department may establish by regulation, and collect, reasonable user fees and other fees for services provided by the department under this chapter. The department may negotiate reduced fees or group discounts with, or offer reduced fees or group discounts to, persons who bring groups of people to visit the museum or a branch of the museum.



Sec. 14.57.015. - Accounting and disposition of receipts. [Repealed, Sec. 92 ch 36 SLA 1990].

Repealed or Renumbered



Sec. 14.57.020. - Museum Collections Advisory Committee.

(a) There is created in the department the State Museum Collections Advisory Committee consisting of five members appointed by the board to serve at the board's pleasure for staggered three-year terms. The appointees shall be broadly representative of the public's interest in the preservation of the human, cultural, natural, archeological, and anthropological history of Alaska. When possible, some of the committee members shall be known for, or possess, special expertise or a culturally relevant background in these aspects of the art and history of the state.

(b) A member appointed to fill a vacancy serves for the unexpired term of the member succeeded.



Sec. 14.57.030. - Officers; meetings, rules of procedure, quorum.

(a) The committee shall elect a chairman from among its members.

(b) The committee shall meet at least once every six months and at the call of its chair, on petition of a majority of its members, or at the call of the commissioner, or the director of the museum, at a mutually convenient time and place both for the members of the committee and for interested members of the public. A meeting of the committee may be held by teleconference.

(c) The committee shall adopt rules of procedure to govern its meetings. A majority of the members of the committee constitutes a quorum.



Sec. 14.57.040. - Compensation; per diem, travel expenses.

The members of the committee serve without compensation, but they are entitled to per diem and travel expenses as authorized by law for boards and commissions.



Sec. 14.57.050. - Collections management; acquisitions and dispositions.

(a) On recommendation of the committee, the department shall adopt regulations governing the museum's in-house acquisitions committee, and the management and disposition of artifacts, natural history specimens, art objects, collections or other items, materials, or properties that are owned by, in the custody of, or are proposed for acquisition by, the state museum. The regulations must be consistent with AS 14.57.200 - 14.57.290.

(b) Artifacts, natural history specimens, art objects, collections, or other items, materials, or properties that relate to the history of Alaska and are appropriate for preservation in the state museum of a value of $5,000 or more may not be acquired by purchase, gift, or exchange, or otherwise nor may any item owned by, or in the custody of, the state museum be disposed of by sale, gift, exchange, or otherwise, without the written approval of the committee. In recommending the acquisition or disposal of an item under this subsection for the state museum, the committee shall evaluate the need for the item or collection proposed for acquisition or disposal with reference to the scope of collections of the state museums.

(c) The committee may obtain an independent, professional appraisal of the value of each item to be acquired or disposed of by or for the state museum.



Sec. 14.57.060. - Advisory duties.

The committee shall act in an advisory capacity to the board as to the general acquisition and deaccession policies and programs of the state museum.



Sec. 14.57.070. - Conflict of interest.

(a) A member of the committee may not act on a matter relating to the state museum in which the member's relationship with another person or with respect to the acquisition or disposition of an item owned by, in custody of, or proposed to be acquired by or for the state museum creates a conflict of interest. A committee member may not

(1) have a pecuniary or property interest in an item that is proposed to be acquired or disposed of by or for the state museum;

(2) have a pecuniary or property interest, directly or indirectly, in a contract to which the museum, or the state on behalf of the museum, is a party; or

(3) receive compensation for services rendered to the state museum as a consultant, expert, appraiser, or otherwise, except as provided in AS 14.57.040.

(b) Notwithstanding (a) of this section, a committee member may bequeath or donate an item to the state museum.



Sec. 14.57.080. - Definition.

In AS 14.57.020 - 14.57.080, "committee" means the state Museum Collections Advisory Committee.






Article 02 - USE OF NET INCOME OF ALASKA HERITAGE ENDOWMENT FUND

Sec. 14.57.100. - Acquisitions.

Subject to appropriation by the legislature under AS 37.14.530 , the director may use the balance of the net income account of the Alaska heritage endowment fund to acquire culturally or historically significant artifacts, natural history specimens, art objects, collections, and other items, materials, or properties that represent and document Alaska's land, natural history, and people for

(1) the Alaska State Museum; and

(2) the Sheldon Jackson Museum.



Sec. 14.57.110. - Ownership of acquired items.

Except when ownership of an item is transferred under AS 14.57.120 , an item acquired under AS 14.57.100 becomes the property of the state museum.



Sec. 14.57.120. - Criteria applicable to acquisitions from the fund.

Subject to approval given by the Museum Collections Advisory Committee under AS 14.57.050 (b), the director may

(1) establish by contract the terms and conditions of custody, protection, conservation, and exhibition of an item acquired by the state museum if the item is acquired and custody of it is assigned to another institution;

(2) transfer ownership of an item to an institution having custody of an item acquired from the net income account of the fund if the director is satisfied that the institution will provide necessary care and protection of the item; or

(3) assign long-term custody of an item to an institution having custody of an item acquired from the net income account of the fund if the director is satisfied that the institution to which custody of the item is transferred will provide necessary care and protection of the item in accordance with a contract entered into under (1) of this section.



Sec. 14.57.130. - Disposition of acquired items.

Subject to approval of the Museum Collections Advisory Committee under AS 14.57.050 (b), the director may establish a deaccession policy under which the director may exchange or otherwise convey title to an item acquired from the net income account of the fund in accordance with generally accepted principles governing the disposal of these items.



Sec. 14.57.199. - Definitions.

In AS 14.57.100 - 14.57.199,

(1) "director" means the director of the division of state libraries, archives, and museums;

(2) "fund" means the Alaska heritage endowment fund established in AS 37.14.500;

(3) "net income account" means the account established in AS 37.14.510.






Article 03 - PROPERTY HELD BY MUSEUMS

Sec. 14.57.200. - Acquisition of title to loaned property.

(a) A museum may acquire the title to documented property loaned to the museum if

(1) at least seven years have passed after the expiration date of the loan without written or other contact between the lender and the museum; or

(2) the loan does not have an expiration date and at least seven years have passed without written or other contact between the lender and the museum since the loan was made.

(b) To acquire title to property under this section, the museum shall first send a notice by certified mail to the lender's latest address if the museum has an address for the lender. The notice must include

(1) a statement that the loan is terminated;

(2) a brief and general description of the property;

(3) the date or approximate date, if known, when the owner loaned the property to the museum;

(4) the name, address, and telephone number of the museum representative to contact for more information or to make a claim;

(5) the lender's name and latest address; and

(6) a statement that outlines the schedule and requirements for the museum to acquire title under this section.

(c) If a valid claim is not received by the museum within 30 days from the date the notice was mailed under (b) of this section or if the museum does not have an address for the lender, the museum shall publish a notice at least once a week for four consecutive weeks in a newspaper of general circulation in the judicial district where the museum is located and, if the museum has an address for the lender, in

(1) the judicial district in which the lender's latest address is located if the address is in this state; or

(2) the county, borough, or other geographical organizational entity of the jurisdiction in which the lender's latest address is located if the address is in a jurisdiction other than this state.

(d) The notice published under (c) of this section must contain

(1) the information required for the notice in (b)(1) - (5) of this section;

(2) the date of the last publication of the notice under (c) of this section; and

(3) a statement that the museum will acquire title to the loaned property if a valid claim to the property is not received by the museum within 45 days from the date of the last publication of the notice under (c) of this section.

(e) The museum acquires the title to the property, subject to reclamation of the property under AS 14.57.220 , as of the 46th day after the date of the last publication of the notice under (c) of this section, if the requirements of (a) - (d) of this section are satisfied and if a valid claim to the loaned property is not received by the museum within 45 days after the date of the last publication of the notice under (c) of this section.

(f) In this section, "address" means a description of the location of the lender, as shown on a museum's records, that is sufficient for delivery by mail.



Sec. 14.57.210. - Acquisition of title to undocumented property.

(a) A museum may acquire title to undocumented property held by a museum for seven years or longer if

(1) the seven-year holding period is verified by the written records of the museum;

(2) when this paragraph is applicable, the museum has notified by mail all corporations, except nonprofit corporations, created under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act) that the undocumented property appears to be a Native artifact, that the corporations are requested to view, identify, and catalog the property within one year after the notification, and that the museum may take steps to acquire title to the property after the one-year notification period and the seven-year holding period have expired without a person filing a claim with the museum that the person is the owner of the property; in this paragraph, the periods may run concurrently; and

(3) during the seven-year holding period, or the longer period if expanded by the application of (2) of this subsection, a person has not filed a claim with the museum that the person is the owner of the property.

(b) To acquire title under (a) of this section, the museum shall publish a notice at least once a week for four consecutive weeks in a newspaper of general circulation in the judicial district where the museum is located. The notice must include

(1) a brief and general description of the property;

(2) the date or approximate date, if known, of the acquisition of the property by the museum;

(3) the name, address, and telephone number of the museum representative to contact for more information or to make a claim of ownership;

(4) the date of the last publication of the notice under this subsection; and

(5) a statement that the museum will acquire title to the property if a valid claim of an owner to the property is not received by the museum within 45 days from the date of the last publication of the notice under this subsection.

(c) The museum acquires the title to the undocumented property, subject to reclamation of the property under AS 14.57.220 , as of the 46th day after the date of the last publication of the notice under (b) of this section if the requirements of (a) and (b) of this section are satisfied and if a valid claim of an owner to the property is not received by the museum within 45 days after the date of the last publication of the notice under (b) of this section.



Sec. 14.57.220. - Reclamation of property.

In addition to any other right of reclamation the person may have under 25 U.S.C. 3001 - 3013 (Native American Graves Protection and Repatriation Act), after title to documented property or undocumented property is acquired by a museum under AS 14.57.200 - 14.57.290, the lender or owner of the property has two years to bring an action in court against the museum to claim the property. If an action is not brought by the end of this two-year period and if the museum has taken its action under AS 14.57.200 - 14.57.290 in good faith, a person does not have a claim to the property against the museum, the museum's employees, or the museum's agents.



Sec. 14.57.230. - Museum obligations regarding loaned property.

(a) A museum shall keep written records regarding loaned property for at least two years from the date of acquiring title to the property under AS 14.57.200 or 14.57.210.

(b) A museum shall keep written records on all property it acquires by loan. The records must contain the owner's name, address, and the telephone number, the duration of the loan, and the beginning date of the loan period.

(c) A museum is responsible for notifying a lender of the museum's change of location or elimination.

(d) At the time the museum enters into the loan, the museum shall inform the lender of the requirements of AS 14.57.200 - 14.57.290.



Sec. 14.57.240. - Obligation of lenders.

A lender shall notify the museum of a change of address or a change in the ownership of the loaned property in order to ensure the retention of rights to the loaned property.



Sec. 14.57.250. - Relationship to other laws.

If AS 14.57.200 - 14.57.290 conflict with another provision of state law, AS 14.57.200 - 14.57.290 govern to the extent of the conflict.



Sec. 14.57.290. - Definitions.

In AS 14.57.200 - 14.57.290, unless the context indicates otherwise,

(1) "documented property" means property in the possession of a museum for which the museum has a reasonable means of determining the owner;

(2) "lender" means a person whose name appears on the records of a museum as the person legally entitled to the property held by the museum;

(3) "loan" or "loaned" means a deposit with or deposited with a museum if title to the property is not transferred to the museum or if the agreement for the deposit does not include a provision that the museum acquires title at some time after the deposit is made or an option for the museum to acquire title at some time after the deposit is made;

(4) "museum" means an organized and permanent public institution, including a historical society, historical park, historical site, and historical monument, that is primarily educational, scientific, historical, artistic, or cultural in purpose and that owns, borrows, cares for, studies, archives, or exhibits property;

(5) "property" means tangible animate or inanimate objects under a museum's care that have intrinsic educational, scientific, historical, artistic, aesthetic, or cultural value;

(6) "undocumented property" means property in the possession of a museum for which the museum does not have a reasonable means of determining the owner.









Chapter 14.58. - ALASKA PUBLIC BROADCASTING COMMISSION



Chapter 14.60. - GENERAL PROVISIONS

Sec. 14.60.010. - Definitions.

In this title, unless the context otherwise requires

(1) "attendance area" means the geographic area designated by the department to be served by a school;

(2) "board" means the state Board of Education and Early Development;

(3) "commissioner" means the commissioner of education and early development;

(4) "department" means the Department of Education and Early Development;

(5) "governing body" means the school board of a borough or city school district or a regional educational attendance area;

(6) "public schools" include elementary schools, high schools, citizenship night schools for adults, and other public educational institutions which may be established; however, nothing in this title includes schools for Alaska Natives under the control of the federal government and administered and supervised through the Bureau of Indian Affairs;

(7) "regional educational attendance area" means an educational service area in the unorganized borough which may or may not include a military reservation, and that contains one or more public schools of grade levels K-12 or any portion of those grade levels that are to be operated under the management and control of a single regional school board;

(8) "school board" means the school board of a borough or city school district or a regional educational attendance area.









Title 15 - ELECTIONS

Chapter 15.05. - QUALIFICATION OF VOTERS

Sec. 15.05.010. - Voter qualification.

A person may vote at any election who

(1) is a citizen of the United States;

(2) is 18 years of age or older;

(3) has been a resident of the state and of the house district in which the person seeks to vote for at least 30 days just before the election; and

(4) has registered before the election as required under AS 15.07 and is not registered to vote in another jurisdiction.



Sec. 15.05.011. - Qualifications of overseas voters.

(a) A person residing outside the United States may register and vote absentee by qualifying under this section.

(b) Before registering a person under this section, the director shall determine that the person

(1) was domiciled in the state immediately before leaving the United States;

(2) meets the qualifications established in AS 15.05.010 (1) and (2);

(3) has not established a domicile in another state, territory, or possession of the United States since leaving this state;

(4) is not registered to vote and has not voted in another state, territory, or possession of the United States since leaving this state;

(5) has a valid passport, card of identity and registration, or other identification issued under the authority of the United States Secretary of State, and identification complying with the requirements of this title.

(c) Lack of a place of abode in the state or lack of intent to return to the state does not disqualify a person who qualifies under (b) of this section.

(d) A person registered under this section may vote in a federal election in this state.



Sec. 15.05.012. - Voter qualification for presidential election.

A person who is otherwise qualified under AS 15.05.010 but who has not been a resident of the house district in which the person seeks to vote for at least 30 days preceding the date of a presidential election is entitled to register and vote for presidential and vice-presidential candidates.



Sec. 15.05.014. - Procedures in presidential elections.

In accordance with the Voting Rights Act of 1965 (P.L. 89-110; 79 Stat. 437; 42 U.S.C. 1973 et seq.), as amended, the following procedures apply to elections for the office of President and Vice-President of the United States:

(1) registration and absentee voting procedures, except as otherwise provided in this section, shall be identical to the procedures established in this title;

(2) registration of otherwise qualified persons shall be permitted without regard to a durational residency requirement;

(3) if any citizen who is otherwise qualified to vote in the state for president and vice-president has begun residence in another state after the 30th day preceding the election and, for that reason, does not satisfy the registration requirements of that state, that person shall be allowed to vote for president and vice-president either in person in the precinct in which the person resided immediately before removal, or by absentee ballot as provided in AS 15.20.



Sec. 15.05.016. - Fee prohibited. [Repealed, Sec. 43 ch 85 SLA 1988].

Repealed or Renumbered



Sec. 15.05.020. - Rules for determining residence of voter.

For the purpose of determining residence for voting, the place of residence is governed by the following rules:

(1) A person may not be considered to have gained a residence solely by reason of presence nor may a person lose it solely by reason of absence while in the civil or military service of this state or of the United States or of absence because of marriage to a person engaged in the civil or military service of this state or the United States, while a student at an institution of learning, while in an institution or asylum at public expense, while confined in public prison, while engaged in the navigation of waters of this state or the United States or of the high seas, while residing upon an Indian or military reservation, or while residing in the Alaska Pioneers' Home or the Alaska Veterans' Home.

(2) The residence of a person is that place in which the person's habitation is fixed, and to which, whenever absent, the person has the intention to return. If a person resides in one place, but does business in another, the former is the person's place of residence. Temporary work sites do not constitute a dwelling place.

(3) A change of residence is made only by the act of removal joined with the intent to remain in another place. There can only be one residence.

(4) A person does not lose residence if the person leaves home and goes to another country, state, or place in this state for temporary purposes only and with the intent of returning.

(5) A person does not gain residence in any place to which the person comes without the present intention to establish a permanent dwelling at that place.

(6) A person loses residence in this state if the person votes in another state's election, either in person or by absentee ballot, and will not be eligible to vote in this state until again qualifying under AS 15.05.010 .

(7) The term of residence is computed by including the day on which the person's residence begins and excluding the day of election.

(8) The address of a voter as it appears on the official voter registration record is presumptive evidence of the person's voting residence. This presumption is negated only if the voter notifies the director in writing of a change of voting residence.



Sec. 15.05.030. - Loss and restoration of voting rights.

(a) A person convicted of a crime that constitutes a felony involving moral turpitude under state or federal law may not vote in a state, federal, or municipal election from the date of the conviction through the date of the unconditional discharge of the person. Upon the unconditional discharge, the person may register under AS 15.07.

(b) The commissioner of corrections shall establish procedures by which a person unconditionally discharged is advised of the voter registration requirements and procedures.



Sec. 15.05.040. - Voter disqualification for unsound mind. [Repealed, Sec. 49 ch 86 SLA 1996].

Repealed or Renumbered






Chapter 15.07. - REGISTRATION OF VOTERS

Sec. 15.07.010. - Who may vote.

The precinct election officials at any election shall allow a person to vote whose name is on the official registration list for that precinct and who is qualified under AS 15.05. A person whose name is not on the official registration list shall be allowed to vote a questioned ballot.



Sec. 15.07.020. - Registration as a prerequisite. [Repealed, Sec. 231 ch 100 SLA 1980].

Repealed or Renumbered



Sec. 15.07.030. - Who may register.

(a) A person who has the qualifications of a voter as set out in AS 15.05.010(1) - (3) or who will have the qualifications at the succeeding primary or general election is entitled to be registered as a voter in the precinct in which the person resides.

(b) A person qualified under AS 15.05.011 to vote by absentee ballot in a federal election is entitled to be registered as a voter in the house district in which the person resided immediately before departure from the United States.



Sec. 15.07.040. - Time for registration.

A person who is qualified under AS 15.05.010 (1) - (3) is entitled to register at any time throughout the year except that a person under 18 years of age may register at any time within 90 days immediately preceding the person's 18th birthday.



Sec. 15.07.050. - Manner of registration; party affiliation.

(a) Registration may be made

(1) in person before a registration official or through a voter registration agency;

(2) by another individual on behalf of the voter if the voter has executed a written general power of attorney or a written special power of attorney authorizing that other individual to register the voter;

(3) by mail; or

(4) by facsimile transmission, scanning, or another method of electronic transmission that the director approves.

(b) Except as provided in (c) of this section, only the voter or the individual authorized by the voter in a written power of attorney under (a) of this section may mark the voter's choice of party affiliation on the voter registration application form.

(c) A person may supply a voter registration application form with a political party or group affiliation indicated to a voter only if the voter is already registered as affiliated with the political party or group indicated.



Sec. 15.07.055. - Voter registration agencies.

(a) The following agencies are designated voter registration agencies:

(1) the administrative component of the Department of Administration that administers motor vehicle and driver's license laws;

(2) divisions of the Department of Health and Social Services that provide public assistance through the food stamp program, Medicaid program, Special Supplemental Food Program for Women, Infants, and Children (WIC), and Alaska temporary assistance program;

(3) the division of the Department of Commerce, Community, and Economic Development that is responsible for municipal and regional assistance programs; and

(4) all recruitment offices of the armed forces of the United States located in Alaska.

(b) The director shall designate state-funded agencies that primarily provide services to persons with disabilities as voter registration agencies.

(c) The director may designate other state or local agencies as voter registration agencies. The director may designate a federal or nongovernmental office as a voter registration agency with the agreement of that office.

(d) A voter registration agency shall distribute voter registration materials, assist applicants in completing voter registration forms, and accept and transmit completed voter registration forms to the director in accordance with regulations adopted by the director to comply with 42 U.S.C. 1973gg (National Voter Registration Act of 1993) and other requirements of federal law.

(e) The director shall enter into an agreement with the Department of Administration and the Department of Revenue to match identifying information provided by a voter who initially registers by mail or by facsimile or other electronic transmission approved by the director under AS 15.07.050 with existing identification records

(1) maintained by the administrative component of the Department of Administration that administers motor vehicle and driver's license laws and by the administrative component of the Department of Revenue that administers the permanent fund dividend laws; and

(2) bearing the same identifying number, name, and date of birth provided on the registration.



Sec. 15.07.060. - Required registration information.

(a) Each applicant who requests registration or reregistration shall supply the following information:

(1) the applicant's name and sex;

(2) if issued, the applicant's State of Alaska driver's license number or State of Alaska identification card number, or the last four digits of the applicant's social security number;

(3) the applicant's date of birth;

(4) the applicant's Alaska residence address;

(5) a statement of whether the applicant has previously been registered to vote in another jurisdiction, and, if so, the jurisdiction and the address of the previous registration;

(6) a declaration that the applicant will be 18 years of age or older within 90 days after the date of registration;

(7) a declaration that the applicant is a citizen of the United States;

(8) the date of application;

(9) the applicant's signature or mark;

(10) any former name under which the applicant was registered to vote in the state;

(11) an attestation that the information provided by the applicant in (1) - (10) of this subsection is true; and

(12) a certification that the applicant understands that a false statement on the application may make the applicant subject to prosecution for a misdemeanor under this title or AS 11.

(b) If the applicant has been previously registered to vote in another jurisdiction, the director shall notify the chief elections officer in that jurisdiction that the applicant has registered to vote in Alaska and request that that jurisdiction cancel the applicant's voter registration there.

(c) Each applicant who requests registration in person before a registration official shall exhibit one form of identification to the official, including a driver's license, state identification card, current and valid photo identification, birth certificate, passport, or hunting or fishing license. A registration official who knows the identity of the applicant may waive the identification requirement.

(d) If the applicant requests reregistration, the applicant shall supply under oath any former name under which the applicant was registered to vote in the state.

(e) For an applicant requesting initial registration by mail or by facsimile or other electronic transmission approved by the director under AS 15.07.050 , the director shall verify the information provided in compliance with (a)(2) and (3) of this section through state agency records described in AS 15.07.055 (e). If the applicant cannot comply with the requirement of (a)(2) of this section because the applicant has not been issued any of the listed numbers, the applicant may instead submit a copy of one of the following forms of identification: a driver's license, state identification card, current and valid photo identification, birth certificate, passport, or hunting or fishing license.

(f) If an applicant who requests registration cannot comply with the requirement of (a)(2) of this section because the applicant has not been issued any of the listed numbers, the division shall assign the applicant a unique identifying number.



Sec. 15.07.064. - Information required for voter registration.

(a) A voter requesting registration or reregistration shall provide the director with sufficient information to determine

(1) the location of the residence of the voter within the district;

(2) the precinct in which the voter is qualified to vote;

(3) the other local or regional election jurisdictions in which the voter is eligible to vote.

(b) In determining the sufficiency of the registration information provided by the voter in an application to register, the director may consider

(1) whether the voter is applying in person, by mail from a location within the state, or by mail from a location outside the state;

(2) the location, size, or density of the population within the municipality, established village, or geographic area in which the voter claims residence;

(3) whether the municipality, established village, or geographic area has been divided into precincts or local or regional election subdivisions;

(4) whether specific locations within the municipality, established village, or geographic area have been identified by street name, subdivisions, or other commonly known official descriptions; or

(5) other circumstances considered significant by the director.

(c) A voter requesting registration in a municipality or established village that has been divided into more than one precinct or that includes more than one section of a local or regional election subdivision shall provide the director with information that describes the location of the residence of the voter. In this subsection, the use of a post office box, a postal service center box, a rural route number, general delivery, or other description identified only as a mailing address does not establish the residence of the voter. In addition to the name of the municipality or established village, the voter shall provide the director with information that describes a physical location that may be

(1) a street name, including a number on the street if one exists;

(2) a highway name and mile post number;

(3) a mobile home court and space number;

(4) a boat harbor and slip number;

(5) the name of a subdivision;

(6) the name of a building, institution, military or other reservation for which the location is fixed; or

(7) another descriptive phrase from which the specific physical location of the residence of the voter within the municipality or established village can be determined.

(d) The director is not required to request a voter who claims residence within a municipality or established village to provide the information required under (c) of this section if

(1) the municipality or established village is entirely within a single precinct; and

(2) a local or regional election subdivision is not divided into sections within the boundaries of the municipality or the area of the established village.

(e) The director shall review the information contained within an application by a voter for registration. The director may not reject an application of a voter who qualifies under (d) of this section because the voter provided information in excess of that required to establish qualifications, including excess information qualifying as a mailing address. The director may consider an application for registration within a municipality or established village described in (d) of this section to comply with law based on other information contained in the application, including evidence that

(1) the application was made in person before a voting registrar, election official, or absentee voting official appointed to serve in the municipality or established village;

(2) the application of a voter registering by mail was postmarked by the postal official in the municipality or established village; and

(3) other information contained in the application does not negate the presumption of residency provided under (a) of this section.

(f) A voter who resides in a building, institution, military or other reservation may establish residency for voting purposes by naming that place instead of naming a municipality or established village. In this subsection the use of a post office box, a postal service center box, a rural route number, general delivery, or other description qualifying as a mailing address does not establish the residence of the voter. The director is not required to request a voter who claims residence by naming the building, institution, military or other reservation to provide the information required under (c) of this section if

(1) the physical location of the place named in the application is fixed; and

(2) the place named in the application is contained within the boundaries of a single precinct.

(g) Notwithstanding (a) - (g) of this section, the director may substitute a mailing address provided by the voter for the permanent fund dividend program under AS 43.23 as the mailing address for the voter on the registration records of the director under procedures specified in regulations of the director if necessary to maintain accuracy of voting registration records.

(h) In this section, "established village" means an unincorporated community that is in

(1) the unorganized borough and that has 25 or more permanent residents; or

(2) an organized borough, has 25 or more permanent residents, and

(A) is on a road system and is located more than 50 miles outside the boundary limits of a unified municipality, or

(B) is not on a road system and is located more than 15 miles outside the boundary limits of a unified municipality.



Sec. 15.07.065. - Exchange of voter registration information. [Repealed, Sec. 231 ch 100 SLA 1980].

Repealed or Renumbered



Sec. 15.07.070. - Procedure for registration.

(a) The director may adopt regulations under AS 44.62 (Administrative Procedure Act) relating to the registration of voters consistent with the requirements of this section and federal law, including 42 U.S.C. 1973gg (National Voter Registration Act of 1993).

(b) To register by mail or by facsimile, scanning, or other electronic transmission approved by the director under AS 15.07.050 , the director, the area election supervisor, or a voter registration agency shall furnish, at no cost to the voter, forms prepared by the director on which the registration information required under AS 15.07.060 shall be inserted by the voter, by a person on behalf of the voter if that person is designated to act on behalf of the voter in a power of attorney, or by a person on behalf of the voter if the voter is physically incapacitated. The director may require proof of identification of the applicant as required by regulations adopted by the director under AS 44.62 (Administrative Procedure Act). Upon receipt and approval of the completed registration forms, the director or the election supervisor shall forward to the voter an acknowledgment, and the voter's name shall immediately be placed on the master register. If the registration is denied, the voter shall immediately be informed in writing that registration was denied and the reason for denial. When identifying information has been provided by the voter as required by this chapter, the election supervisor shall forward to the voter a registration card.

(c) The names of persons submitting completed registration forms by mail that are postmarked at least 30 days before the next election, or submitting completed registration forms by facsimile or other electronic transmission approved by the director under AS 15.07.050 that are received at least 30 days before the next election, shall be placed on the official registration list for that election. If a registration form received by mail less than 30 days before an election does not have a legible and dated postmark, the name of the person submitting the form shall be placed on the official registration list for that election if the form was signed and dated by the person at least 30 days before the election and if the form is received by the director or election supervisor at least 25 days before the election. The name of a person submitting a completed registration form by mail or by facsimile or other electronic transmission that does not meet the applicable requirements of this subsection may not be placed on the official registration list for that election but shall be placed on the master register after that election.

(d) Qualified voters may register in person before a registration official or through a voter registration agency at any time throughout the year, except that a person registering within 30 days preceding an election is not eligible to vote at that election. Upon receipt and approval of the registration forms, the director or the election supervisor shall forward to the voter an acknowledgment in the form of a registration card, and the voter's name shall immediately be placed on the master register. Names of persons registering 30 or more days before an election shall be placed on the official registration list for that election.

(e) [Repealed, Sec. 38 ch 116 SLA 1972].

(f) Incomplete or inaccurate registration forms may not be accepted. A person who submitted an incomplete or inaccurate registration form may register by reexecuting and resubmitting a registration form in person, by mail, or by facsimile or other electronic transmission approved by the director under AS 15.07.050 . The requirements of (c) or (d) of this section apply to a registration form resubmitted under this subsection.

(g) The director shall provide voter registration forms prepared under (b) of this section to voter registration agencies designated under AS 15.07.055 for distribution to the public.

(h) The director shall design the form of the voter's certificate appearing on the envelope that is used for voting an absentee in-person or questioned ballot so that all information required for registration by AS 15.07.060 (a) may be obtained from a voter who votes an absentee in-person or questioned ballot. If the voter voting an absentee in-person or questioned ballot has completed all information on the voter registration portion of the absentee in-person or questioned ballot voter's certificate, the director shall place the name of the voter on the official registration list.



Sec. 15.07.075. - Voters unaffiliated with a political party.

The director shall consider a voter to be a voter registered as

(1) "nonpartisan" and without a preference for a political party if the voter registers as nonpartisan on a voter registration form;

(2) "undeclared" if the voter

(A) registers as undeclared on a voter registration form;

(B) fails to declare an affiliation with a political group or political party on a voter registration form; or

(C) declares an affiliation with an entity other than a political party or political group on a voter registration form; or

(3) "other" if the voter declares on a voter registration form an affiliation with a political group.



Sec. 15.07.080. - Registration officials to serve during the 1968 primary and general election. [Repealed, Sec. 38 ch 116 SLA 1972].

Repealed or Renumbered



Sec. 15.07.081. - Registration officials.

The director shall appoint one or more registration officials to serve in each precinct polling place in all elections during the hours the polling places are open. An election official appointed under AS 15.10 may also serve as a registration official.



Sec. 15.07.090. - Voting after change of name; reregistration; amendment or transfer of registration.

(a) A voter whose name is changed by marriage or court order may vote under the previous name, but a voter who desires to use a new name shall vote a questioned ballot.

(b) A voter shall reregister if the voter's registration is cancelled as provided in AS 15.07.130 . The reregistration is effective for the next election that occurs at least 30 days after the date of reregistration.

(c) The director shall transfer the registration of a voter from one precinct to another within a house district when requested by the voter. The request shall be made 30 or more days before the election day. The director shall transfer the registration of a voter from one house district to another when requested by the voter. The voter must reside in the new house district for at least 30 days in order to vote.

(d) A person who claims to be a registered voter, but for whom no evidence of registration in the precinct can be found, shall be granted the right to vote in the same manner as that of a questioned voter and the ballot shall be treated in the same manner. The ballot shall be considered to be a "questioned ballot" and shall be so designated. The director or the director's representative shall determine whether the voter is registered in the house district before counting the ballot. A voter who has failed to obtain a transfer as provided in (c) of this section shall vote a "questioned ballot" in the precinct in which the voter resides.



Sec. 15.07.100. - Registration officials.

(a) A registration official shall be a qualified state voter and shall take an oath to honestly, faithfully, and promptly perform the duties of the office.

(b) Training for registration officials shall be provided by the director. On the completion of training, the director may require that officials demonstrate their competence by a test or other method.

(c) A registration official serves at the pleasure of the director. Each registration official shall be periodically evaluated by the director based on the completeness of the registration forms, timely filing of registration forms, and the voter registration activity attributed to the registration official.

(d) A registration official shall transmit completed voter registration forms to the election supervisor within five days following completion by the voter.



Sec. 15.07.110. - Payment for registration. [Repealed, Sec. 22 ch. 58 SLA 1995].

Repealed or Renumbered



Sec. 15.07.120. - Custody of registers.

A master register shall at all times remain in the custody of the director. The person who is the area election supervisor shall likewise maintain a register of all voters within the precincts of the area house district that person supervises.



Sec. 15.07.125. - Official registration list.

The director shall prepare an official registration list for each election consisting of the names of (1) all voters whose registrations are not inactive; and (2) all voters whose names are required to be placed on the list by AS 15.07.070 (c) or (d). A list of persons eligible to vote in each precinct at that election shall be prepared from the official registration list.



Sec. 15.07.127. - Preparation of master register.

The director shall prepare both a statewide list and a list by precinct of the names and addresses of all persons whose names appear on the master register and their political party affiliation. Subject to the limitations of 15.07.195, any person may obtain a copy of the list, or a part of the list, or an electronic format containing both residence and mailing addresses of voters, by applying to the director and paying to the state treasury a fee as determined by the director.



Sec. 15.07.130. - Voter registration list maintenance.

(a) Periodically, at times of the director's choosing, but no less frequently than in January of each calendar year, the director shall examine the master register maintained under AS 15.07.120 and shall send, by nonforwardable mail to the voter's registration mailing address, a notice requesting address confirmation or correction to each voter

(1) whose mail from the division has been returned to the division in the two years immediately preceding the examination of the register;

(2) who has not contacted the division in the two years immediately preceding the examination of the register; or

(3) who has not voted or appeared to vote in the two general elections immediately preceding the examination of the register.

(b) If a registered voter has not, within the preceding four calendar years, contacted the division and has neither voted nor appeared to vote in a local, regional school board, primary, special, or general election during the last four calendar years and a notice sent to the voter under (a) of this section was returned as undeliverable, the voter shall be advised by a notice sent by forwardable mail to the voter's last known address that registration will be inactivated unless the voter responds to the notice no later than 45 days after the date of the notice sent under this section. The director shall maintain on the master register the name of a voter whose registration is inactivated. The director shall cancel a voter's inactive registration in accordance with the procedures set out in 42 U.S.C. 1973gg-6 (sec. 8, National Voter Registration Act of 1993) after the second general election that occurs after the registration becomes inactive if the voter does not contact the division or vote or appear to vote.

(c) The director shall obtain from the bureau of vital statistics a certified list of all residents over 18 years of age who have died or who have been presumptively declared dead. Promptly after receipt of each list, but, in any event, at least once each month, the director shall cancel the registration of all deceased voters.

(d) The notice sent under (b) of this section must include a postage prepaid and pre-addressed return card on which the voter may state the voter's current address. The notice must indicate

(1) that the voter should return the card not later than 45 days after the date of the notice if the voter did not change residence;

(2) that failure to return the card by the 45-day deadline could result in removal of the voter's name from the official registration list for a subsequent election;

(3) that the voter's registration will be cancelled if the voter does not contact the division during, or vote or appear to vote in an election held during, the period beginning on the date of the notice and ending on the day after the last day of the fourth calendar year that occurs after the date of notice; and

(4) how the voter can continue to be eligible to vote if the voter has changed residence.

(e) For purposes of (b) and (d) of this section, a voter "appears to vote" if

(1) the voter is present at a polling place or at an absentee voting station at a time when the polling place or absentee voting station is operating, for the purpose of casting a vote;

(2) the voter applies to the division to obtain an absentee ballot; or

(3) in an election conducted by mail under AS 15.20.800 , a voter who has not received a ballot by mail makes a timely request to the division for a ballot.

(f) For the purpose of this section, a voter "contacts" the division if the voter notifies the division of a change of address, responds to a notice sent under this section, signs a petition for a ballot measure, requests a new voter registration card, or otherwise communicates with the division other than to vote or register to vote.



Sec. 15.07.135. - Cancellation of registration of convicted persons.

(a) The director shall make reasonable efforts to obtain the names of persons convicted of a felony involving moral turpitude. Promptly after receipt of evidence satisfactory to the director that a person has been convicted of a felony involving moral turpitude, the director shall cancel the registration of the person.

(b) Upon presenting proof that a person whose registration was canceled under (a) of this section has been unconditionally discharged from custody, the person may register. The director shall make reasonable efforts to verify the unconditional discharge of persons applying for registration under this subsection.



Sec. 15.07.137. - Voting information from municipalities.

Within 60 days after each election held in a municipality, the municipal clerk shall certify and send to the director the official registration list containing the names, residence addresses, and voter numbers of all persons voting in each precinct in that election. The names of the persons who voted in the municipal election shall be indicated on the official registration list sent to the director by the municipal clerk.



Sec. 15.07.140. - General administrative supervision by director.

The director shall provide general administrative supervision over the registration and reregistration of voters. The director shall, no later than 120 days before any general election, arrange to have the list of registered voters in a usable electronic format provided free of charge to each political party. Upon request by the mayor or manager of a municipality, the director shall furnish registration information for all precincts all or part of which are within the boundaries of the local government unit.



Sec. 15.07.150. - Appeals from denial of registration.

When a person is refused registration by a registration official, the official shall at the time of the refusal give to the registration applicant, in writing, the reason or reasons for the refusal. The person shall have the right to an immediate appeal to the area election supervisor, which appeal may be taken informally, and either verbally or in writing. When a voter is refused registration by an area election supervisor the action shall be reviewed by the superior court of the judicial district; the area election supervisor shall file a petition with the superior court for a judicial determination. If the petition is filed within 45 days before the date of a statewide election, the petition shall be given precedence over other matters pending before the court.



Sec. 15.07.160. - Unlawful action.

(a) Except as provided in AS 15.07.135 , a registration official may not refuse to register a person who is qualified to vote under provisions of AS 15.05.010 (1) - (3).

(b) A person knowingly lacking the qualifications of a voter may not register under AS 15.07.030 to vote.

(c) [Repealed, Sec. 231 ch 100 SLA 1980].



Sec. 15.07.170. - False statements. [Repealed, Sec. 49 ch 86 SLA 1996].

Repealed or Renumbered



Sec. 15.07.180. - Fees prohibited.

A registration official may not accept a fee from an applicant applying for registration.



Sec. 15.07.190. - Violation of AS 15.07.180 .

A person who violates AS 15.07.180 is guilty of a misdemeanor and upon conviction is punishable by imprisonment for not more than one year, or by a fine of not more than $1,000, or by both.



Sec. 15.07.195. - Certain information in voter registration records confidential.

(a) The following information set out in state voter registration records is confidential and is not open to public inspection:

(1) the voter's age or date of birth;

(2) the voter's social security number, or any part of that number;

(3) the voter's driver's license number;

(4) the voter's voter identification number;

(5) the voter's place of birth;

(6) the voter's signature.

(b) In addition to the information in (a) of this section, a voter may elect in writing to keep the voter's residential address confidential and not open to public inspection if the voter provides a separate mailing address. However, notwithstanding an election under this subsection, a voter's residential address may be disclosed to

(1) a watcher appointed under AS 15.10.170 and, in the case of a watcher appointed by an organization or group sponsoring or opposing an initiative, referendum, or recall group, authorized by the director;

(2) an observer of a recount provided under AS 15.20.440 (b) by a candidate, political party, or organized group having a direct interest in the recount; or

(3) the subject of a recall election if the voter voted in the recall election.

(c) Notwithstanding other provisions, and in compliance with federal law, information made confidential by this section may be released by the division

(1) to a local, state, or federal government agency, including to the child support services agency created in AS 25.27.010 or the child support enforcement agency of another state; the agency receiving information under this paragraph may use the information only for governmental purposes authorized under law;

(2) in compliance with a court order;

(3) to a person holding a writ of execution against the person or property of the voter; or

(4) if the voter about whom information has been requested has provided written consent to the release.

(d) Nothing in this section shall prohibit the release of a voter's voter ascension number if that information may be released under other provisions of law.



Sec. 15.07.200. - Registration supervision.

The registration program is under the supervision of the director in accordance with AS 15.10.105 .






Chapter 15.10. - ELECTION DISTRICTS, ELECTION OFFICIALS, AND REDISTRICTING

Article 01 - ELECTION DISTRICTS AND OFFICIALS

Sec. 15.10.010. - Precinct boundaries initially established.

The state is divided into the election precincts as established for the general election of October 1958, or as subsequently amended as prescribed by law, and shall remain so divided until the precinct boundaries are modified, or the precinct is abolished or a precinct is established as required by the provisions of this title.



Sec. 15.10.020. - Precinct boundaries and polling places modified by director.

(a) The director shall have the exclusive power to modify the boundary of a precinct and to establish or abolish a precinct and polling place in the state by regulations adopted under AS 44.62 (Administrative Procedure Act).

(b) [Repealed, Sec. 61 ch 2 FSSLA 2005].



Sec. 15.10.030. - Uniform precinct boundaries required for state and local elections.

The precinct boundaries established by the director shall be the boundaries for both state and local elections. The director by regulation adopted under AS 44.62 (Administrative Procedure Act) may authorize the combining, consolidation, or altering of precinct boundaries for local elections.



Sec. 15.10.040. - Restriction on precinct boundary modification.

A precinct may not include territory lying within more than one house district. Whenever practicable, precinct boundaries shall conform to municipal boundaries.



Sec. 15.10.050. - General duty and standard for precinct boundary modification.

The director shall modify the boundary of a precinct, and shall establish or abolish a precinct if the action serves the convenience of the voters and assures the efficient administration of election laws.



Sec. 15.10.060. - Specific duty and standard for precinct boundary modification. [Repealed, Sec. 38 ch 116 SLA 1972].

Repealed or Renumbered



Sec. 15.10.070. - Precinct boundary identification.

Each precinct shall be given an appropriate name or number and be clearly defined so the boundaries can be readily determined.



Sec. 15.10.080. - Dates for designating precinct boundary.

The director shall designate boundaries of an election precinct which has been established or modified, not later than 40 days before an election.



Sec. 15.10.090. - Notice of precinct boundary or polling place designation and modification.

The director shall give full public notice if a precinct is established or abolished, if the boundaries of a precinct are designated, abolished, or modified, or if the location of a polling place is changed. Public notice must include

(1) whenever possible, sending written notice of the change to each affected registered voter in the precinct;

(2) providing notice of the change

(A) by publication once in a local newspaper of general circulation in the precinct; or

(B) if there is not a local newspaper of general circulation in the precinct, by posting written notice in three conspicuous places as close to the precinct as possible; at least one posting location must be in the precinct;

(3) posting notice of the change on the Internet website of the division of elections;

(4) providing notification of the change to the appropriate municipal clerks, community councils, tribal groups, Native villages, and village regional corporations established under 43 U.S.C. 1606 (Alaska Native Claims Settlement Act); and

(5) inclusion in the official election pamphlet.



Sec. 15.10.100. - Judicial review of precinct boundary.

Any person aggrieved by a determination of precinct boundaries by the director may bring a civil action to have the determination reviewed in the superior court. If the action receives final determination within 40 days before the election, the director may not make the required modification in precinct boundaries until immediately after the election.



Sec. 15.10.105. - Division of elections; personnel rules.

(a) The lieutenant governor shall control and supervise the division of elections. The lieutenant governor shall appoint a director of elections. The director shall act for the lieutenant governor in the supervision of central and regional election offices, the hiring, performance evaluation, promotion, termination, and all other matters relating to the employment and training of election personnel, and the administration of all state elections as well as those municipal elections that the state is required to conduct. The director is responsible for the coordination of state responsibilities under 42 U.S.C. 1973gg (National Voter Registration Act of 1993). The director serves at the pleasure of the lieutenant governor.

(b) It is essential that the nonpartisan nature, integrity, credibility, and impartiality of the administration of elections be maintained. To that end,

(1) the director of elections, the election supervisors appointed under AS 15.10.110 , and the full-time members of the director's staff

(A) may not join, support or otherwise participate in a partisan political organization, faction, or activity, including but not limited to the making of political contributions; and

(B) may not hold or campaign for elective office, be an officer of a political party or member or officer of a political committee, permit their name to be used, or make any contributions, in support of or in opposition to a candidate or a ballot proposition or question, participate in any way in a national, state, or local election campaign, or lobby or employ or assist a lobbyist;

(2) the full-time employees of the division of elections, except for the director of elections and the elections supervisors appointed under AS 15.10.110 , are subject to the personnel rules adopted under the authority of AS 39.25.150 (7), (15), and (16); and

(3) the director of elections, the election supervisors appointed under AS 15.10.110 , and the full-time members of the director's staff may, notwithstanding (1) of this subsection, express private opinion, register as to political party, and vote.



Sec. 15.10.107. - Staff training.

The director shall, before each primary election in even-numbered years, provide for a comprehensive training program for election officials, both the full-time members of the staff of the division of elections and those who are appointed as members of election boards under AS 15.10.120 - 15.10.140 and other temporary election employees. The director shall prepare and, not later than March 1, file with the lieutenant governor a plan that describes the comprehensive training program for election officials to be provided to those officials during that calendar year.



Sec. 15.10.108. - Youth vote ambassador program.

(a) The youth vote ambassador program is established in the division of elections.

(b) In order to serve as a member of the youth vote ambassador program, an individual must

(1) be a student age 16 or older

(A) enrolled in a public or private high school program in this state; or

(B) being educated in the student's home by a parent or legal guardian in this state under AS 14.30.010 (b)(12);

(2) volunteer to serve in the youth vote ambassador program and be appointed to the youth vote ambassador program by the director of elections; and

(3) if appointed, agree to complete a program of training as determined by the director of elections.

(c) An election supervisor may appoint a member of the youth vote ambassador program to serve on a precinct election board appointed under AS 15.10.120 . A program member who is appointed to serve on an election board under this subsection serves under the supervision of the chairperson for that board.

(d) A member of the program who is appointed under (c) of this section is compensated as provided in AS 15.15.380 only for service on the election board of the precinct.

(e) A member of the program may provide unpaid volunteer services related to education and outreach on state elections as directed by, and under the supervision of, the director of elections.

(f) In this section, "program" means the youth vote ambassador program.



Sec. 15.10.110. - Appointment of election supervisors.

The director shall appoint election supervisors, including one in each of the municipalities of Juneau, Anchorage, Fairbanks, and Nome, to assist in the administration of elections in the house districts designated by the director. The director may appoint as an election supervisor a person who is a qualified voter in the area over which the person has jurisdiction and who meets the applicable requirements of AS 15.10.105(b). An election supervisor is entitled to receive compensation in an amount that is comparable to that received for similar state employment as determined by the director.



Sec. 15.10.120. - Appointment of election board.

(a) An election supervisor shall appoint in each precinct within the election supervisor's district an election board composed of at least three qualified voters registered to vote in that precinct. If the election supervisor is unable to locate three qualified individuals registered to vote in that precinct who are willing and able to serve on the election board, the election supervisor may appoint any qualified individual registered to vote in the election district in which the precinct is located. If the election supervisor is unable to locate three qualified individuals registered to vote in the precinct or in the district who are willing and able to serve on the election board, the election supervisor may appoint any qualified individual registered to vote in this state. In addition to the three qualified voters registered to vote in the precinct, district, or state, an election supervisor may also appoint not more than two members of the youth vote ambassador program established in AS 15.10.108 to serve on a precinct election board.

(b) On or before April 15 in each regular election year, or at least 60 days before a special election, a party district committee or state party central committee of each political party may nominate two candidates for each election board. Nominations shall be presented in writing to the election supervisor for the district in which the precinct is located.

(c) An election supervisor shall appoint one nominee of the political party of which the governor is a member and one nominee of the political party that received the second largest number of votes statewide in the preceding gubernatorial election. If a party district committee or state party central committee of the party of which the governor is a member or the party that received the second largest number of votes statewide in the preceding gubernatorial election fails to present the names prescribed by (b) of this section by April 15 of a regular election year or at least 60 days before a special election, the election supervisor may appoint any qualified individual registered to vote.

(d) An election supervisor shall appoint a chairperson for each election board within the election supervisor's district.

(e) When appointments to the election board have been accepted by the respective appointees, the election supervisor shall notify the director of the names and mailing addresses of the designated chairperson and other election board officials.

(f) Election boards for municipal elections shall be appointed by the appropriate municipality.



Sec. 15.10.125. - Appointment of additional election boards.

In each precinct having 200 or more voters additional election boards may be appointed.



Sec. 15.10.130. - Appointment of clerks. [Repealed, Sec. 92 ch 82 SLA 2000].

Repealed or Renumbered



Sec. 15.10.140. - Appointment of counters.

The chairperson of the election board may appoint a team of counters to assist with the counting of the ballots in each precinct where the election supervisor considers it necessary. The appointments may be made from among the qualified voters in the precincts in which they reside, and may be made at any time before the completion of the precinct count. There shall be four counters on each counting team, no more than two of whom may be of the same political party.



Sec. 15.10.150. - Appointment of nominees for judges and clerks. [Repealed, Sec. 92 ch 82 SLA 2000].

Repealed or Renumbered



Sec. 15.10.160. - Date and notice of appointment of election board. [Repealed, Sec. 9 ch 136 SLA 1966].

Repealed or Renumbered



Sec. 15.10.170. - Appointment and privileges of watchers.

The precinct party committee, where an organized precinct committee exists, or the party district committee where no organized precinct committee exists, or the state party chairperson where neither a precinct nor a party district committee exists, may appoint one or more persons as watchers in each precinct and counting center for any election. Each candidate not representing a political party may appoint one or more watchers for each precinct or counting center in the candidate's respective district or the state for any election. Any organization or organized group that sponsors or opposes an initiative, referendum or recall may have one or more persons as watchers at the polls and counting centers after first obtaining authorization from the director. A state party chairperson, a precinct party committee, a party district committee, or a candidate not representing a political party or organization or organized group may not have more than one watcher on duty at a time in any precinct or counting center. The watcher may be present at a position inside the place of voting or counting that affords a full view of all action of the election officials taken from the time the polls are opened until the ballots are finally counted and the results certified by the election board or the data processing review board. The election board or the data processing review board may require each watcher to present written proof showing appointment by the precinct party committee, the party district committee, the organization or organized group, or the candidate the watcher represents that is signed by the chairperson of the precinct party committee, the party district committee, the state party chairperson, the organization or organized group, or the candidate representing no party.



Sec. 15.10.180. - Appointment of state ballot counting review board.

The director shall appoint two persons from the political party of which the governor is a member and two persons from the political party that received the second largest number of votes statewide in the preceding gubernatorial election to participate in the state ballot counting review. The director may appoint additional individuals to participate in the state ballot counting review. Each political party may present to the director a list of three or more names from which the director shall select the persons to represent the party. The list of names may be submitted in writing at least 30 days before the date of the election. The list of names shall be certified by the state chairperson of the political party or by the person authorized by the party bylaws to act in the absence of the chairperson.






Article 02 - CENSUS AND POPULATION

Sec. 15.10.200. - Definition of "decennial census of the United States" and use of census numbers by redistricting board.

(a) In art. VI, Constitution of the State of Alaska, reference to the official decennial census of the United States is a reference to the census enumeration used to establish apportionment among the several states.

(b) In adopting a redistricting plan under art. VI, Constitution of the State of Alaska, the redistricting board may not adjust the census numbers by using estimates, population surveys, or sampling for the purpose of excluding or discriminating among persons counted based on race, religion, color, national origin, sex, age, occupation, military or civilian status, or length of residency.

(c) A qualified voter may bring an action in the superior court against the redistricting board to enforce the provisions of (b) of this section.



Sec. 15.10.210. - Expenditures for population surveys or sampling prohibited.

An expenditure of public funds may not be made for a population survey or sampling conducted for purposes of redistricting the legislature without an express appropriation by the legislature for that purpose.



Sec. 15.10.220. - Voting Rights Act review and legal representation.

(a) The independent legal counsel for the Redistricting Board provided for in art. VI, sec. 9, Constitution of the State of Alaska, shall

(1) submit the board's redistricting plan for preclearance to the United States Department of Justice or the United States District Court for the District of Columbia under 42 U.S.C. 1973c; and

(2) defend the plan and board in all matters concerning redistricting until a final plan for redistricting and a proclamation of redistricting have been adopted and all challenges to them brought under art. VI, sec. 11, Constitution of the State of Alaska, have been resolved after final remand or affirmation; the board shall have sole discretion to enter a settlement agreement and control litigation strategy that affects the final proclamation issued under art. VI, sec. 10, Constitution of the State of Alaska.

(b) Nothing in this section denies or creates standing in the governor, the legislature, or another person to be a party to the proceedings described in subsection (a).






Article 03 - REDISTRICTING

Sec. 15.10.300. - Preparation for legislative redistricting.

(a) There is created as an independent agency of the state the Redistricting Planning Committee. The committee shall be composed of five members. One member shall be appointed by the president of the senate, one member shall be appointed by the speaker of the house of representatives, one member shall be appointed by the chief justice of the Alaska Supreme Court, and two members shall be appointed by the governor.

(b) Four members of the committee constitute a quorum to transact business. Meetings of the committee are subject to AS 44.62.310 .

(c) The committee may make necessary preparations and arrangements for the Redistricting Board provided for in art. VI, sec. 8, Constitution of the State of Alaska. The committee may arrange for office space for the board and its staff before the convening of the board, including the leasing of appropriate facilities and office equipment.

(d) The committee may compile or contract for the compilation of information necessary for the Redistricting Board to begin its work, including

(1) paper maps or a computer data base received from the United States Bureau of the Census describing all units of census geography;

(2) a computer data base of election and voter registration information from the division of elections to assist the Redistricting Board in determining compliance with 42 U.S.C. 1973-1973l (Voting Rights Act of 1965, as amended) and other statutory and constitutional requirements;

(3) information indicating the location of cultural, economic, geographic, demographic, and trade area factors in the state; and

(4) information or analysis of state and federal court decisions concerning reapportionment.

(e) The committee shall develop and issue a request for competitive sealed proposals to procure a computerized system that uses census data and maps to prepare plans for state senate and house districts in conformity with statutory and constitutional criteria and within applicable time constraints. The committee may award a contract for the acquisition of computer software and hardware and for the provision of computer services to the responsible and responsive offeror whose proposal is determined to be the most advantageous to the state, taking into consideration price and evaluation factors set out in the request for proposals. The computer system must be developed so that it is available for use by the Redistricting Board immediately upon the board's convening.

(f) The committee may seek assistance as necessary from the legislative council, the Department of Administration, the Department of Labor and Workforce Development, the Department of Law, and the division of elections.

(g) In the event that the committee is determined to be unlawful, the legislative council shall assume the committee's responsibilities and perform its duties as described in this section.

(h) In this section, "committee" means the Redistricting Planning Committee.









Chapter 15.13. - STATE ELECTION CAMPAIGNS

Sec. 15.13.010. - Applicability.

(a) This chapter applies

(1) in every election for governor, lieutenant governor, a member of the state legislature, a delegate to a constitutional convention, or judge seeking electoral confirmation;

(2) to every candidate for election to a municipal office in a municipality with a population of more than 1,000 inhabitants according to the latest United States census figures or estimates of population certified as correct for administrative purposes by the Department of Commerce, Community, and Economic Development unless the municipality has exempted itself from the provisions of this chapter; a municipality may exempt its elected municipal officers from the requirements of this chapter if a majority of the voters voting on the question at a regular election, as defined by AS 29.71.800 (20), or a special municipality-wide election called for that purpose, votes to exempt its elected municipal officers from the requirements of this chapter; the question of exemption from the requirements of this chapter may be submitted by the governing body by ordinance or by initiative election.

(b) Except as otherwise provided, this chapter applies to contributions, expenditures and communications made by a candidate, group, nongroup entity, municipality or individual for the purpose of influencing the outcome of a ballot proposition or question as well as those made to influence the nomination or election of a candidate.

(c) This chapter does not prohibit a municipality from regulating by ordinance election campaign contributions and expenditures in municipal elections, or from regulating those campaign contributions and expenditures more strictly than provided in this chapter.

(d) This chapter does not limit the authority of a person to make contributions to influence the outcome of a voter proposition submitted to the public for a vote at a municipal election. In this subsection, in addition to its meaning under AS 15.13.065 (c), "proposition" means a municipal reclassification, proposal to adopt or amend a home rule charter, a unification proposal, a boundary change proposal, or the approval of an ordinance when approval by public vote is a requirement for the ordinance.



Sec. 15.13.011. - Inapplicability to presidential primary. [Repealed, Sec. 1 ch 2 SLA 1984].

Repealed or Renumbered



Sec. 15.13.020. - Alaska Public Offices Commission.

(a) There is created in the Department of Administration the Alaska Public Offices Commission consisting of five members. The governor shall appoint all members of the commission in the manner prescribed in (b) and (c) of this section, subject to confirmation by a majority of the legislature meeting in joint session.

(b) The governor shall appoint two members of each of the two political parties whose candidate for governor received the highest number of votes in the most recent preceding general election at which a governor was elected. The two appointees from each of these two parties shall be chosen from a list of four names to be submitted by the central committee of each party.

(c) The four members selected under (b) of this section shall, by a majority vote, nominate to the governor an individual to serve as the fifth member of the commission. The governor shall either appoint the nominee to the commission, or shall reject the nominee and request those four members to nominate another individual to serve as the fifth member of the commission.

(d) Members of the commission serve staggered terms of five years, or until a successor is appointed and qualifies. The terms of no two members who are members of the same political party may expire in consecutive years. A member may not serve more than one term. However, a person appointed to fill the unexpired term of a predecessor may be appointed to a successive full five-year term.

(e) A member of the commission, during tenure, may not

(1) hold or campaign for elective office;

(2) be an officer of a political party, political committee, or group;

(3) permit the member's name to be used, or make any contributions whatsoever, in support of or in opposition to a candidate or proposition or question that appears on any ballot in the state including but not limited to that of a municipality; however, contributions may be made to a candidate for the office of President of the United States;

(4) participate in any way in an election campaign or participate in or contribute to any political party; or

(5) lobby, employ or assist a lobbyist.

(f) Members of the commission shall receive compensation of $50 a day while attending commission meetings and shall be entitled to travel expenses and per diem authorized by law for members of other boards and commissions.

(g) The members shall elect a chairperson. Three members of the commission constitute a quorum. A vacancy does not impair the powers of the remaining members to exercise all of the powers of the commission.

(h) A vacancy on the commission shall be filled through the appropriate appointing method for the position within 30 days after the occurrence of the vacancy. Except as provided in AS 39.05.080 (4), the appointee shall serve for the remaining term of the appointee's predecessor.

(i) The commission may employ an executive director and other employees it considers necessary. Neither the executive director nor an employee may have a vote.

(j) The commission shall establish an office, which may be called a regional office, in each senate district in the state to keep on file for public inspection copies of all reports filed with the commission by candidates for statewide office and by candidates for legislative office in that district; however, where one municipality contains more than one house district, only one commission office shall be established in that municipality. The regional office shall make all forms and pertinent material available to candidates. All reports shall be filed by candidates, groups, and individuals directly with the commission's central district office. The commission shall ensure that copies of all reports by statewide and legislative candidates in each senate district are forwarded promptly to that district or regional office.

(k) The commission shall ensure that copies of reports filed by candidates for municipal office are made available for public inspection in the appropriate municipality.



Sec. 15.13.030. - Duties of the commission.

The commission shall

(1) develop and provide all forms for the reports and statements required to be made under this chapter, AS 24.45, and AS 39.50;

(2) prepare and publish a manual setting out uniform methods of bookkeeping and reporting for use by persons required to make reports and statements under this chapter and otherwise assist candidates, groups, and individuals in complying with the requirements of this chapter;

(3) receive and hold open for public inspection reports and statements required to be made under this chapter and, upon request, furnish copies at cost to interested persons;

(4) compile and maintain a current list of all filed reports and statements;

(5) prepare a summary of each report filed under AS 15.13.110 and make copies of this summary available to interested persons at their actual cost;

(6) notify, by registered or certified mail, all persons who are delinquent in filing reports and statements required to be made under this chapter;

(7) examine, investigate, and compare all reports, statements, and actions required by this chapter, AS 24.45, and AS 39.50;

(8) prepare and publish a biennial report concerning the activities of the commission, the effectiveness of this chapter, its enforcement by the attorney general's office, and recommendations and proposals for change; the commission shall notify the legislature that the report is available;

(9) adopt regulations necessary to implement and clarify the provisions of AS 24.45, AS 39.50, and this chapter, subject to the provisions of AS 44.62 (Administrative Procedure Act); and

(10) consider a written request for an advisory opinion concerning the application of this chapter, AS 24.45, AS 24.60.200 - 24.60.260, or AS 39.50.



Sec. 15.13.040. - Contributions, expenditures, and supplying of services to be reported.

(a) Except as provided in (g) and (l) of this section, each candidate shall make a full report, upon a form prescribed by the commission,

(1) listing

(A) the date and amount of all expenditures made by the candidate;

(B) the total amount of all contributions, including all funds contributed by the candidate;

(C) the name, address, date, and amount contributed by each contributor; and

(D) for contributions in excess of $250 in the aggregate during a calendar year, the principal occupation and employer of the contributor; and

(2) filed in accordance with AS 15.13.110 and certified correct by the candidate or campaign treasurer.

(b) Except as provided in (l) of this section, each group shall make a full report upon a form prescribed by the commission, listing

(1) the name and address of each officer and director;

(2) the aggregate amount of all contributions made to it;

(3) the name, address, date, and amount contributed by each contributor and, for contributions in excess of $250 in the aggregate during a calendar year, the principal occupation and employer of the contributor; and

(4) the date and amount of all contributions made by it and all expenditures made, incurred, or authorized by it.

(c) The report required under (b) of this section shall be filed in accordance with AS 15.13.110 and shall be certified as correct by the group's treasurer.

(d) Every individual, person, nongroup entity, or group making an expenditure shall make a full report of expenditures, upon a form prescribed by the commission, unless exempt from reporting.

(e) The report required under (d) of this section must contain the name, address, principal occupation, and employer of the individual filing the report, and an itemized list of expenditures. The report shall be filed with the commission no later than 10 days after the expenditure is made.

(f) During each year in which an election occurs, all businesses, persons, or groups that furnish any of the following services, facilities, or supplies to a candidate or group shall maintain a record of each transaction: newspapers, radio, television, advertising, advertising agency services, accounting, billboards, printing, secretarial, public opinion polls, or research and professional campaign consultation or management, media production or preparation, or computer services. Records of provision of services, facilities, or supplies shall be available for inspection by the commission.

(g) The provisions of (a) and (l) of this section do not apply if a candidate

(1) indicates, on a form prescribed by the commission, an intent not to raise and not to expend more than $5,000 in seeking election to office, including both the primary and general elections;

(2) accepts contributions totaling not more than $5,000 in seeking election to office, including both the primary and general elections; and

(3) makes expenditures totaling not more than $5,000 in seeking election to office, including both the primary and general elections.

(h) The provisions of (d) of this section do not apply to one or more expenditures made by an individual acting independently of any group or nongroup entity and independently of any other individual if the expenditures

(1) cumulatively do not exceed $500 during a calendar year; and

(2) are made only for billboards, signs, or printed material concerning a ballot proposition as that term is defined by AS 15.13.065(c).

(i) The permission of the owner of real or personal property to post political signs, including bumper stickers, or to use space for an event or to store campaign-related materials is not considered to be a contribution to a candidate under this chapter unless the owner customarily charges a fee or receives payment for that activity. The fact that the owner customarily charges a fee or receives payment for posting signs that are not political signs is not determinative of whether the owner customarily does so for political signs.

(j) Except as provided in (l) of this section, each nongroup entity shall make a full report in accordance with AS 15.13.110 upon a form prescribed by the commission and certified by the nongroup entity's treasurer, listing

(1) the name and address of each officer and director of the nongroup entity;

(2) the aggregate amount of all contributions made to the nongroup entity for the purpose of influencing the outcome of an election;

(3) for all contributions described in (2) of this subsection, the name, address, date, and amount contributed by each contributor and, for all contributions described in (2) of this subsection in excess of $250 in the aggregate during a calendar year, the principal occupation and employer of the contributor; and

(4) the date and amount of all contributions made by the nongroup entity, and, except as provided for certain independent expenditures in AS 15.13.135 (a), all expenditures made, incurred, or authorized by the nongroup entity, for the purpose of influencing the outcome of an election; a nongroup entity shall report contributions made to a different nongroup entity for the purpose of influencing the outcome of an election and expenditures made on behalf of a different nongroup entity for the purpose of influencing the outcome of an election as soon as the total contributions and expenditures to that nongroup entity for the purpose of influencing the outcome of an election reach $500 in a year and for all subsequent contributions and expenditures to that nongroup entity in a year whenever the total contributions and expenditures to that nongroup entity for the purpose of influencing the outcome of an election that have not been reported under this paragraph reach $500.

(k) Every individual, person, nongroup entity, or group contributing a total of $500 or more to a group organized for the principal purpose of influencing the outcome of a proposition shall report the contribution or contributions on a form prescribed by the commission not later than 30 days after the contribution that requires the contributor to report under this subsection is made. The report must include the name, address, principal occupation, and employer of the individual filing the report and the amount of the contribution, as well as the total amount of contributions made to that group by that individual, person, nongroup entity, or group during the calendar year.

(l) Notwithstanding (a), (b), and (j) of this section, for any fund-raising activity in which contributions are in amounts or values that do not exceed $50 a person, the candidate, group, or nongroup entity shall report contributions and expenditures and supplying of services under this subsection as follows:

(1) a report under this subsection must

(A) describe the fund-raising activity;

(B) include the number of persons making contributions and the total proceeds from the activity;

(C) report all contributions made for the fund-raising activity that do not exceed $50 a person in amount or value; if a contribution for the fund-raising activity exceeds $50, the contribution shall be reported under (a), (b), and (j) of this section;

(2) for purposes of this subsection,

(A) "contribution" means a cash donation, a purchase such as the purchase of a ticket, the purchase of goods or services offered for sale at a fund-raising activity, or a donation of goods or services for the fund-raising activity;

(B) "fund-raising activity" means an activity, event, or sale of goods undertaken by a candidate, group, or nongroup entity in which contributions are $50 a person or less in amount or value.

(m) The commission may request that the information required under this chapter be submitted electronically but shall accept any information required under this chapter that is typed in clear and legible black typeface or hand-printed in dark ink on paper in a format approved by the commission or on forms provided by the commission and that is filed with the commission.

(n) The commission shall print the forms to be provided under this chapter so that the front and back of each page have the same orientation when the page is rotated on the vertical axis of the page.

(o) For purposes of (b) and (j) of this section, "contributor" means the true source of the funds, property, or services being contributed.



Sec. 15.13.045. - Investigations, hearings.

(a) The commission may issue subpoenas, administer oaths, hold hearings, and conduct investigations.

(b) In conjunction with (a) of this section, the commission may compel the attendance of witnesses and production of papers, books, records, accounts, documents, and testimony, and may have the deposition of witnesses taken in a manner prescribed by court rule or law for the taking of depositions in civil actions when consistent with the powers and duties assigned to the commission by this chapter.

(c) The commission may examine the papers, books, records, accounts, and documents of any person subject to this chapter to ascertain the correctness of a report filed with the commission, or in conjunction with an investigation or inspection conducted under (a) of this section.

(d) Subpoenas may be issued and shall be served in the manner prescribed by AS 44.62.430 and court rule. The failure, refusal, or neglect to obey a subpoena is punishable as contempt in the manner prescribed by law or court rule. The superior court may compel obedience to the commission's subpoena in the same manner as prescribed for obedience to a subpoena issued by the court.



Sec. 15.13.050. - Registration before expenditure.

(a) Before making an expenditure in support of or in opposition to a candidate or before making an expenditure in support of or in opposition to a ballot proposition or question, each person other than an individual shall register, on forms provided by the commission, with the commission.

(b) If a group intends to support only one candidate or to contribute to or expend on behalf of one candidate 33 1/3 percent or more of its funds, the name of the candidate shall be a part of the name of the group. If the group intends to oppose only one candidate or to contribute its funds in opposition to or make expenditures in opposition to a candidate, the group's name must clearly state that it opposes that candidate by using a word such as "opposes," "opposing," "in opposition to," or "against" in the group's name. Promptly upon receiving the registration, the commission shall notify the candidate of the group's organization and intent. A candidate may register more than one group to support the candidate; however, multiple groups controlled by a single candidate shall be treated as a single group for purposes of the contribution limit in AS 15.13.070 (b)(1).



Sec. 15.13.060. - Campaign treasurers.

(a) Each candidate and group shall appoint a campaign treasurer who is responsible for receiving, holding, and disbursing all contributions and expenditures, and for filing all reports and statements required by law. A candidate may be a campaign treasurer.

(b) Each group shall file the name and address of its campaign treasurer with the commission at the time it registers with the commission under AS 15.13.050 .

(c) Each candidate for state office shall file the name and address of the campaign treasurer with the commission, or submit, in writing, the name and address of the campaign treasurer to the director for filing with the commission, no later than 15 days after the date of filing the declaration of candidacy or the nominating petition. Each candidate for municipal office shall file the name and address of the campaign treasurer with the commission no later than seven days after the date of filing the declaration of candidacy or the nominating petition. If the candidate does not designate a campaign treasurer, the candidate is the campaign treasurer.

(d) In the case of the death, resignation, or removal of a campaign treasurer, the candidate shall appoint a successor as soon as practicable and file the successor's name and address with the commission within 48 hours of the appointment. The candidate is disqualified if found to have been in wilful violation of this subsection.

(e) A campaign treasurer may appoint as many deputy campaign treasurers as necessary. The candidate shall file the names and addresses of the deputy campaign treasurers with the commission.

(f) The candidate is responsible for the performance of the campaign treasurer, and any default or violation by the treasurer also shall be considered a default or violation by the candidate if the candidate knew or had reason to know of the default or violation.



Sec. 15.13.065. - Contributions.

(a) Individuals, groups, nongroup entities, and political parties may make contributions to a candidate. An individual, group, or nongroup entity may make a contribution to a group, to a nongroup entity, or to a political party.

(b) A political party may contribute to a subordinate unit of the political party, and a subordinate unit of a political party may contribute to the political party of which it is a subordinate unit.

(c) Except for reports required by AS 15.13.040 and 15.13.110 and except for the requirements of AS 15.13.050 , 15.13.060, and 15.13.112 - 15.13.114, the provisions of AS 15.13.010 - 15.13.116 do not apply to limit the authority of a person to make contributions to influence the outcome of a ballot proposition. In this subsection, in addition to its meaning in AS 15.60.010 , "proposition" includes an issue placed on a ballot to determine whether

(1) a constitutional convention shall be called;

(2) a debt shall be contracted;

(3) an advisory question shall be approved or rejected; or

(4) a municipality shall be incorporated.



Sec. 15.13.067. - Who may make expenditures.

Only the following may make an expenditure in an election for candidates for elective office:

(1) the candidate;

(2) an individual;

(3) a group that has registered under AS 15.13.050 ; and

(4) a nongroup entity that has registered under AS 15.13.050 .



Sec. 15.13.070. - Limitations on amount of political contributions.

(a) An individual or group may make contributions, subject only to the limitations of this chapter and AS 24.45, including the limitations on the maximum amounts set out in this section.

(b) An individual may contribute not more than

(1) $1,000 per year to a nongroup entity for the purpose of influencing the nomination or election of a candidate, to a candidate, to an individual who conducts a write-in campaign as a candidate, or to a group that is not a political party;

(2) $10,000 per year to a political party for the purpose of influencing the nomination or election of a candidate or candidates.

(c) A group that is not a political party may contribute not more than

(1) $2,000 per year to a candidate, or to an individual who conducts a write-in campaign as a candidate;

(2) $2,000 per year to another group or a nongroup entity; or

(3) $4,000 per year to a political party.

(d) A political party may contribute to a candidate, or to an individual who conducts a write-in campaign, for the following offices an amount not to exceed

(1) $100,000 per year, if the election is for governor or lieutenant governor;

(2) $15,000 per year, if the election is for the state senate;

(3) $10,000 per year, if the election is for the state house of representatives; and

(4) $5,000 per year, if the election is for

(A) delegate to a constitutional convention;

(B) judge seeking retention; or

(C) municipal office.

(e) This section does not prohibit a candidate from using up to a total of $1,000 from campaign contributions in a year to pay the cost of

(1) attendance by a candidate or guests of the candidate at an event or other function sponsored by a political party or by a subordinate unit of a political party;

(2) membership in a political party, subordinate unit of a political party, or other entity within a political party, or subscription to a publication from a political party; or

(3) co-sponsorship of an event or other function sponsored by a political party or by a subordinate unit of a political party.

(f) A nongroup entity may contribute not more than $1,000 a year to another nongroup entity for the purpose of influencing the nomination or election of a candidate, to a candidate, to an individual who conducts a write-in campaign as a candidate, to a group, or to a political party.



Sec. 15.13.072. - Restrictions on solicitation and acceptance of contributions.

(a) A candidate or an individual who has filed with the commission the document necessary to permit that individual to incur election-related expenses under AS 15.13.100 may not solicit or accept a contribution from

(1) a person not authorized by law to make a contribution;

(2) an individual who is not a resident of the state at the time the contribution is made, except as provided in (e) of this section;

(3) a group organized under the laws of another state, resident in another state, or whose participants are not residents of this state at the time the contribution is made; or

(4) a person registered as a lobbyist if the contribution violates AS 15.13.074(g) or AS 24.45.121 (a)(8).

(b) A candidate or an individual who has filed with the commission the document necessary to permit the individual to incur election-related expenses under AS 15.13.100 , or a group, may not solicit or accept a cash contribution that exceeds $100.

(c) An individual, or one acting directly or indirectly on behalf of that individual, may not solicit or accept a contribution

(1) before the date for which contributions may be made as determined under AS 15.13.074 (c); or

(2) later than the day after which contributions may not be made as determined under AS 15.13.074 (c).

(d) A candidate or an individual who has filed with the commission the document necessary to permit that individual to incur election-related expenses under AS 15.13.100 for election or reelection to the state legislature may not solicit or accept a contribution while the legislature is convened in a regular or special legislative session unless the solicitation or acceptance occurs

(1) during the 90 days immediately preceding an election in which the candidate or individual is a candidate; and

(2) in a place other than the capital city.

(e) A candidate or an individual who has filed with the commission the document necessary to permit that individual to incur election-related expenses under AS 15.13.100 may solicit or accept contributions from an individual who is not a resident of the state at the time the contribution is made if the amounts contributed by individuals who are not residents do not exceed

(1) $20,000 a calendar year, if the candidate or individual is seeking the office of governor or lieutenant governor;

(2) $5,000 a calendar year, if the candidate or individual is seeking the office of state senator;

(3) $3,000 a calendar year, if the candidate or individual is seeking the office of state representative or municipal or other office.

(f) A group or political party may solicit or accept contributions from an individual who is not a resident of the state at the time the contribution is made, but the amounts accepted from individuals who are not residents may not exceed 10 percent of total contributions made to the group or political party during the calendar or group year in which the contributions are received.

(g) A candidate or an individual who has filed with the commission the document necessary to permit that individual to incur election-related expenses under AS 15.13.100 for election or reelection to the office of governor or lieutenant governor may not solicit or accept a contribution in the capital city while the legislature is convened in a regular or special legislative session.

(h) A nongroup entity may solicit or accept contributions for the purpose of influencing the nomination or election of a candidate from an individual who is not a resident of the state at the time the contribution is made or from an entity organized under the laws of another state, resident in another state, or whose participants are not residents of this state at the time the contribution is made. The amounts accepted by the nongroup entity from these individuals and entities for the purpose of influencing the nomination or election of a candidate may not exceed 10 percent of total contributions made to the nongroup entity for the purpose of influencing the nomination or election of a candidate during the calendar year in which the contributions are received.



Sec. 15.13.074. - Prohibited contributions.

(a) A person, group, or nongroup entity may not make a contribution if the making of the contribution would violate this chapter.

(b) A person or group may not make a contribution anonymously, using a fictitious name, or using the name of another.

(c) A person or group may not make a contribution

(1) to a candidate or an individual who files with the commission the document necessary to permit that individual to incur certain election-related expenses as authorized by AS 15.13.100 when the office is to be filled at a general election before the date that is 18 months before the general election;

(2) to a candidate or an individual who files with the commission the document necessary to permit that individual to incur certain election-related expenses as authorized by AS 15.13.100 for an office that is to be filled at a special election or municipal election before the date that is 18 months before the date of the regular municipal election or that is before the date of the proclamation of the special election at which the candidate or individual seeks election to public office; or

(3) to any candidate later than the 45th day

(A) after the date of the primary election if the candidate was not nominated at the primary election; or

(B) after the date of the general election, or after the date of a municipal or municipal runoff election.

(d) A person or group may not make a contribution to a candidate or a person or group who is prohibited by AS 15.13.072 (c) from accepting it.

(e) A person or group may not make a cash contribution that exceeds $100.

(f) A corporation, company, partnership, firm, association, entity recognized as tax-exempt under 26 U.S.C. 501(c)(3) (Internal Revenue Code), organization, business trust or surety, labor union, or publicly funded entity that does not satisfy the definition of group or nongroup entity in AS 15.13.400 may not make a contribution to a candidate, group, or nongroup entity.

(g) An individual required to register as a lobbyist under AS 24.45 may not make a contribution to a candidate for the legislature at any time the individual is subject to the registration requirement under AS 24.45 and for one year after the date of the individual's initial registration or its renewal. However, the individual may make a contribution under this section to a candidate for the legislature in a district in which the individual is eligible to vote or will be eligible to vote on the date of the election. An individual who is subject to the restrictions of this subsection shall report to the commission, on a form provided by the commission, each contribution made while required to register as a lobbyist under AS 24.45. Upon request of the commission, the information required under this subsection shall be submitted electronically. This subsection does not apply to a representational lobbyist as defined in regulations of the commission.

(h) Notwithstanding AS 15.13.070 , a candidate for governor or lieutenant governor and a group that is not a political party and that, under the definition of the term "group," is presumed to be controlled by a candidate for governor or lieutenant governor, may not make a contribution to a candidate for another office, to a person who conducts a write-in campaign as a candidate for other office, or to another group of amounts received by that candidate or controlled group as contributions between January 1 and the date of the general election of the year of a general election for an election for governor and lieutenant governor. This subsection does not prohibit

(1) the group described in this subsection from making contributions to the candidates for governor and lieutenant governor whom the group supports; or

(2) the governor or lieutenant governor, or the group described in this subsection, from making contributions under AS 15.13.116 (a)(2)(A).

(i) A nongroup entity may not solicit or accept a contribution to be used for the purpose of influencing the outcome of an election unless the potential contributor is notified that the contribution may be used for that purpose.



Sec. 15.13.076. - Authorized recipients of contributions.

A contribution to a

(1) candidate may be received only by

(A) the candidate; or

(B) the candidate's campaign treasurer or a deputy campaign treasurer;

(2) group may be received only by the group's campaign treasurer or a deputy treasurer.



Sec. 15.13.078. - Contributions and loans from the candidate.

(a) The provisions of this chapter do not prohibit the individual who is a candidate from giving any amount of the candidate's own money or other thing of value to the campaign of the candidate. Donations made by the candidate to the candidate's own campaign shall be reported as contributions in accordance with AS 15.13.040 and 15.13.110.

(b) The provisions of this chapter do not prohibit the individual who is a candidate from lending any amount to the campaign of the candidate. Loans made by the candidate shall be reported as contributions in accordance with AS 15.13.040 and 15.13.110. However, the candidate may not

(1) recover, under this section and AS 15.13.116 (a)(4), the amount of a loan made by the candidate to the candidate's own campaign that exceeds

(A) $25,000, if the candidate ran for governor or lieutenant governor;

(B) $10,000, if the candidate ran for

(i) the legislature; or

(ii) delegate to a constitutional convention;

(C) $10,000, if the candidate was a judge seeking retention;

(D) $5,000, if the candidate ran in a municipal election; or

(2) repay a loan that the candidate has made to the candidate's own campaign unless, within five days of making the loan, the candidate notifies the commission, on a form provided by the commission, of the candidate's intention to repay the loan under AS 15.13.116 (a)(4).

(c) On and after the date determined under AS 15.13.110 as the last day of the period ending three days before the due date of the report required to be filed under AS 15.13.110 (a)(1) and until the date of the election for which the report is filed, a candidate may not give or loan to the candidate's campaign the candidate's money or other thing of value of the candidate in an amount that exceeds $5,000.

(d) The provisions of this section apply only to the individual who is a candidate, as that term is defined by AS 15.13.400 (1)(A), and do not apply to authorize a contribution or loan under this section by an individual described in the definition of the term "candidate" under AS 15.13.400(1)(B).



Sec. 15.13.080. - Statement by or on behalf of contributor. [Repealed, Sec. 11 ch 1 TSSLA 2002].

Repealed or Renumbered



Sec. 15.13.082. - Limitations on expenditures.

(a) A candidate or group may not make an expenditure in cash that exceeds $100 unless the candidate, or the campaign treasurer or deputy campaign treasurer, obtains a written receipt from the person to whom the expenditure is made.

(b) A candidate, group, or nongroup entity may not make an expenditure unless the source of the expenditure has been disclosed as required by this chapter.

(c) If a candidate receives a contribution in the form of cash, check, money order, or other negotiable instrument and is subject to being reported to the commission under this chapter, the candidate may neither expend the contribution nor, in the case of a negotiable instrument, convert it to cash unless the candidate, campaign treasurer, or deputy campaign treasurer first records the following information for disclosure to the commission:

(1) the name, address, principal occupation, and employer of the contributor; and

(2) the date and amount of the contribution.



Sec. 15.13.084. - Prohibited expenditures.

A person may not make an expenditure

(1) anonymously, unless the expenditure is

(A) paid for by an individual acting independently of any group or nongroup entity and independently of any other individual;

(B) made to influence the outcome of a ballot proposition as that term is defined by AS 15.13.065 (c); and

(C) made for

(i) a billboard or sign; or

(ii) printed material, other than an advertisement made in a newspaper or other periodical;

(2) using a fictitious name or using the name of another.



Sec. 15.13.086. - Authorized makers of expenditures.

An expenditure

(1) authorized by or in behalf of a candidate may be made only by

(A) the candidate; or

(B) the candidate's campaign treasurer or a deputy campaign treasurer;

(2) authorized by AS 15.13.067 (3) by or in behalf of a group may be made only by the group's campaign treasurer.



Sec. 15.13.090. - Identification of communication.

(a) All communications shall be clearly identified by the words "paid for by" followed by the name and address of the candidate, group, nongroup entity, or individual paying for the communication. In addition, candidates and groups may identify the name of their campaign chairperson.

(b) The provisions of (a) of this section do not apply when the communication

(1) is paid for by an individual acting independently of any group or nongroup entity and independently of any other individual;

(2) is made to influence the outcome of a ballot proposition as that term is defined by AS 15.13.065 (c); and

(3) is made for

(A) a billboard or sign; or

(B) printed material other than an advertisement made in a newspaper or other periodical.



Sec. 15.13.095. - False statements in telephone polling and calls to convince.

(a) A candidate who is damaged as the result of a false statement about the candidate made with knowledge that it was false, or with reckless disregard for whether it was false or not, made as part of a telephone poll or an organized series of calls, and made with the intent to convince potential voters concerning the outcome of an election in which the candidate is running may recover damages in an action in superior court under this section against the individual who made the telephone call, the individual's employer, and the person who contracted for or authorized the poll or calls to convince. However, the employer of the individual or the person who contracted for or authorized the poll or calls to convince is liable to the defamed candidate only if the employer or person authorized the statement to be made, knowing that it was false or with reckless disregard for whether it was false or not, as part of the poll or calls to convince.

(b) The court may award damages, including punitive damages. If the court finds that the result of the statement places the integrity of the election process in substantial doubt, the eligibility of the successful candidate to hold the office to which elected shall be determined as provided in AS 15.56.110 (b) or, in the case of a candidate for governor or lieutenant governor, by impeachment under art. II, sec. 20, Constitution of the State of Alaska.



Sec. 15.13.100. - Expenditures before filing.

A political campaign expenditure may not be made or incurred by a person in an election or by a person or group with the person's knowledge and on the person's behalf before the date upon which the person files for nomination for the office which the person seeks, except for personal travel expenses or for opinion surveys or polls. These expenditures must be included in the first report required under this chapter after filing for office.



Sec. 15.13.110. - Filing of reports.

(a) Each candidate, group, and nongroup entity shall make a full report in accordance with AS 15.13.040 for the period ending three days before the due date of the report and beginning on the last day covered by the most recent previous report. If the report is a first report, it must cover the period from the beginning of the campaign to the date three days before the due date of the report. If the report is a report due February 15, it must cover the period beginning on the last day covered by the most recent previous report or on the day that the campaign started, whichever is later, and ending on February 1 of that year. The report shall be filed

(1) 30 days before the election; however, this report is not required if the deadline for filing a nominating petition or declaration of candidacy is within 30 days of the election;

(2) one week before the election;

(3) 105 days after a special election; and

(4) February 15 for expenditures made and contributions received that were not reported previously, including, if applicable, all amounts expended from a public office expense term account established under AS 15.13.116(a)(8) and all amounts expended from a municipal office account under AS 15.13.116 (a)(9), or when expenditures were not made or contributions were not received during the previous year.

(b) Each contribution that exceeds $250 and that is made within nine days of the election shall be reported to the commission by date, amount, and contributor within 24 hours of receipt by the candidate, group, campaign treasurer, or deputy campaign treasurer. Each contribution to a nongroup entity for the purpose of influencing the outcome of an election that exceeds $250 and that is made within nine days of the election shall be reported to the commission by date, amount, and contributor within 24 hours of receipt by the nongroup entity.

(c) All reports required by this chapter shall be filed with the commission's central office and shall be kept open to public inspection. Within 30 days after each election, the commission shall prepare a summary of each report which shall be made available to the public at cost upon request. Each summary shall use uniform categories of reporting.

(d) [Repealed, Sec. 35 ch 126 SLA 1994].

(e) A group formed to sponsor an initiative, a referendum or a recall shall report 30 days after its first filing with the lieutenant governor. Thereafter each group shall report within 10 days after the end of each calendar quarter on the contributions received and expenditures made during the preceding calendar quarter until reports are due under (a) of this section.

(f) During the year in which the election is scheduled, each of the following shall file the campaign disclosure reports in the manner and at the times required by this section:

(1) a person who, under the regulations adopted by the commission to implement AS 15.13.100 , indicates an intention to become a candidate for elective state executive or legislative office;

(2) a person who has filed a nominating petition under AS 15.25.140 - 15.25.200 to become a candidate at the general election for elective state executive or legislative office;

(3) a person who campaigns as a write-in candidate for elective state executive or legislative office at the general election; and

(4) a group or nongroup entity that receives contributions or makes expenditures on behalf of or in opposition to a person described in (1) - (3) of this subsection, except as provided for certain independent expenditures by nongroup entities in AS 15.13.135 (a).



Sec. 15.13.112. - Uses of campaign contributions held by candidate or group.

(a) Except as otherwise provided, campaign contributions held by a candidate or group may be used only to pay the expenses of the candidate or group, and the campaign expenses incurred by the candidate or group, that reasonably relate to election campaign activities, and in those cases only as authorized by this chapter.

(b) Campaign contributions held by a candidate or group may not be

(1) used to give a personal benefit to the candidate or to another person;

(2) converted to personal income of the candidate;

(3) loaned to a person;

(4) knowingly used to pay more than the fair market value for goods or services purchased for the campaign;

(5) used to pay a criminal fine;

(6) used to pay civil penalties; however, campaign contributions held by a candidate or group may be used to pay a civil penalty assessed under this chapter if authorized by the commission or a court after it first determines that

(A) the candidate, campaign treasurer, and deputy campaign treasurer did not cause or participate in the violation for which the civil penalty is imposed and exercised a reasonable level of oversight over the campaign; and

(B) the candidate, campaign treasurer, and deputy campaign treasurer cooperated in the revelation of the violation and in its immediate correction; or

(7) used to make contributions to another candidate or to a group.

(c) A candidate may use up to a total of $1,000 in campaign contributions in a year to pay the cost of

(1) attending, or paying the cost for guests of the candidate to attend, an event or other function sponsored by a political party or subordinate unit of a political party;

(2) membership in a political party, subordinate unit of a political party, or other entity within a political party, or subscription to a publication from a political party; and

(3) co-sponsorship of an event or other function sponsored by a political party or by a subordinate unit of a political party.



Sec. 15.13.114. - Disposition of prohibited contributions.

(a) A candidate, group, or nongroup entity that receives and accepts a contribution given in violation of AS 15.13.072 or 15.13.074 shall immediately, upon discovery that the contribution is prohibited, return it to the contributor. A candidate, group, or nongroup entity that receives and accepts a contribution in excess of the limitation on contributions set out in AS 15.13.070 shall immediately, upon discovery of the prohibited excess contribution, return the excess to the contributor. If the contribution or excess amount cannot be returned in the same form, the equivalent value of the contribution or excess amount shall be returned.

(b) An anonymous contribution is forfeited to the state unless the contributor is identified within five days of its receipt. Money that forfeits to the state under this subsection shall be delivered immediately to the Department of Revenue for deposit in the general fund.



Sec. 15.13.116. - Disbursement of campaign assets after election.

(a) A candidate who, after the date of the general, special, municipal, or municipal runoff election or after the date the candidate withdraws as a candidate, whichever comes first, holds unused campaign contributions shall distribute the amount held on February 1 for a general election or within 90 days after a special election. The distribution may only be made to

(1) pay bills incurred for expenditures reasonably related to the campaign and the winding up of the affairs of the campaign, including a victory or thank you party, thank you advertisements, and thank you gifts to campaign employees and volunteers, and to pay expenditures associated with post-election fund raising that may be needed to raise funds to pay off campaign debts;

(2) make donations, without condition, to

(A) a political party;

(B) the state's general fund;

(C) a municipality of the state; or

(D) the federal government;

(3) make donations, without condition, to organizations qualified as charitable organizations under 26 U.S.C. 501(c)(3) if the organization is not controlled by the candidate or a member of the candidate's immediate family;

(4) repay loans from the candidate to the candidate's own campaign under AS 15.13.078 (b);

(5) repay contributions to contributors, but only if repayment of the contribution is made pro rata in approximate proportion to the contributions made using one of the following, as the candidate determines:

(A) to all contributors;

(B) to contributors who have contributed most recently; or

(C) to contributors who have made larger contributions;

(6) establish a fund for, and from that fund to pay, attorney fees or costs incurred in the prosecution or defense of an administrative or civil judicial action that directly concerns a challenge to the victory or defeat of the candidate in the election;

(7) transfer all or a portion of the unused campaign contributions to an account for a future election campaign; a transfer under this paragraph is limited to

(A) $50,000, if the transfer is made by a candidate for governor or lieutenant governor;

(B) $10,000, if the transfer is made by a candidate for the state senate;

(C) $5,000, if the transfer is made by a candidate for the state house of representatives; and

(D) $5,000, if the transfer is made by a candidate for an office not described in (A) - (C) of this paragraph;

(8) transfer all or a portion of the unused campaign contributions to a public office expense term account or to a public office expense term account reserve in accordance with (d) of this section; a transfer under this paragraph is subject to the following:

(A) the authority to transfer is limited to candidates who are elected to the state legislature;

(B) the public office expense term account established under this paragraph may be used only for expenses associated with the candidate's serving as a member of the legislature;

(C) all amounts expended from the public office expense term account shall be annually accounted for under AS 15.13.110 (a)(4); and

(D) a transfer under this paragraph is limited to $5,000 multiplied by the number of years in the term to which the candidate is elected plus any accumulated interest; and

(9) transfer all or a portion of the unused campaign contributions to a municipal office account; a transfer under this paragraph is subject to the following:

(A) the authority to transfer is limited to candidates who are elected to municipal office, including a municipal school board;

(B) the municipal office account established under this paragraph may be used only for expenses associated with the candidate's serving as mayor or as a member of the assembly, city council, or school board;

(C) all amounts expended from the municipal office account shall be annually accounted for under AS 15.13.110 (a)(4); and

(D) a transfer under this paragraph is limited to $5,000.

(b) After a general, special, municipal, or municipal runoff election, a candidate may retain the ownership of one computer and one printer and of personal property, except money, that was acquired by and for use in the campaign. The current fair market value of the property retained, exclusive of the computer and printer, may not exceed $5,000. All other property shall be disposed of, or sold and the sale proceeds disposed of, in accordance with (a) or (c) of this section. Notwithstanding any other provision of this chapter,

(1) a candidate may (A) retain a bulk mailing permit that was paid for with campaign funds, and (B) use personal funds, campaign funds, or unused campaign contributions transferred to a public office expense term account under (a)(8) of this section to pay the continuing charges for the permit after the election; money used to continue the life of the permit is not considered to be a contribution under this chapter; in addition to any other use permitted under this chapter, during the candidate's term of office, the candidate may use the bulk mailing permit for mailings associated with service in the office to which the candidate was elected; during the candidate's term of office, if the candidate files a declaration of candidacy or the document necessary to permit the candidate to incur election-related expenses under AS 15.13.100 for the same or a different elective office, the candidate may also use the bulk mailing permit in that election campaign;

(2) a candidate may retain campaign photographs and use the photographs for any purpose associated with service in the office to which the candidate was elected;

(3) a candidate may retain seasonal greeting cards purchased with campaign funds; and

(4) campaign signs prepared for an election that has already taken place have no monetary value and may be retained or disposed of at the candidate's discretion.

(c) Property remaining after disbursements are made under (a) - (b) of this section is forfeited to the state. Within 30 days, the candidate shall deliver the property to the Department of Revenue. The Department of Revenue shall deposit any money received into the general fund and dispose of any other property in accordance with law.

(d) After a general or special election, a candidate for the state legislature who has been elected to the state legislature in that election may, from the amount retained in the public office expense term account reserve under this subsection, transfer to a public office expense term account not more than $5,000 each calendar year for use only for expenses associated with the candidate's serving as a member of the legislature, except that a senator serving a two-year term may transfer not more than $10,000 each calendar year. A candidate for the senate may transfer up to $20,000 from unused campaign contributions to a public office expense term account reserve. A candidate for the house of representatives may transfer up to $10,000 from unused campaign contributions to a public office expense term account reserve. The public office expense term account reserve may only be used to make transfers to the public office expense term account. At the end of the candidate's term of office, a balance in the public office expense term account reserve must be disposed of as provided in (a) of this section but may not be disposed of as provided in (a)(1), (4), or (6) - (9) of this section. All amounts expended under this subsection shall be annually accounted for under AS 15.13.110 (a)(4).



Sec. 15.13.120. - [Renumbered as AS 15.13.380 ].

Repealed or Renumbered



Sec. 15.13.122. - [Renumbered as AS 15.13.385 ].

Repealed or Renumbered



Sec. 15.13.125. - [Renumbered as AS 15.13.390 ].

Repealed or Renumbered



Sec. 15.13.130. - Definitions. [Repealed, ch 48 Sec. 28 SLA 1996].

Repealed or Renumbered



Sec. 15.13.135. - Independent expenditures for or against candidates.

(a) Only an individual, group, or nongroup entity may make an independent expenditure supporting or opposing a candidate for election to public office. An independent expenditure supporting or opposing a candidate for election to public office, except an independent expenditure made by a nongroup entity with an annual operating budget of $250 or less, shall be reported in accordance with AS 15.13.040 and 15.13.100 - 15.13.110 and other requirements of this chapter.

(b) An individual, group, or nongroup entity who makes independent expenditures for a mass mailing, for distribution of campaign literature of any sort, for a television, radio, newspaper, or magazine advertisement, or any other communication that supports or opposes a candidate for election to public office

(1) shall comply with AS 15.13.090 ; and

(2) shall place the following statement in the mailing, literature, advertisement, or other communication so that it is readily and easily discernible:

This NOTICE TO VOTERS is required by Alaska law. (I/we) certify that this (mailing/literature/advertisement) is not authorized, paid for, or approved by the candidate.



Sec. 15.13.140. - Independent expenditures for or against ballot proposition or question.

(a) This chapter does not prohibit a person from making independent expenditures in support of or in opposition to a ballot proposition or question.

(b) An independent expenditure for or against a ballot proposition or question

(1) shall be reported in accordance with AS 15.13.040 and 15.13.100 - 15.13.110 and other requirements of this chapter; and

(2) may not be made if the expenditure is prohibited by AS 15.13.145 .



Sec. 15.13.145. - Money of the state and its political subdivisions.

(a) Except as provided in (b) and (c) of this section, each of the following may not use money held by the entity to influence the outcome of the election of a candidate to a state or municipal office:

(1) the state, its agencies, and its corporations;

(2) the University of Alaska and its Board of Regents;

(3) municipalities, school districts, and regional educational attendance areas, or another political subdivision of the state; and

(4) an officer or employee of an entity identified in (1) - (3) of this subsection.

(b) Money held by an entity identified in (a)(1) - (3) of this section may be used to influence the outcome of an election concerning a ballot proposition or question, but only if the funds have been specifically appropriated for that purpose by a state law or a municipal ordinance.

(c) Money held by an entity identified in (a)(1) - (3) of this section may be used

(1) to disseminate information about the time and place of an election and to hold an election;

(2) to provide the public with nonpartisan information about a ballot proposition or question or about all the candidates seeking election to a particular public office.

(d) When expenditure of money is authorized by (b) or (c) of this section and is used to influence the outcome of an election, the expenditures shall be reported to the commission in the same manner as an individual is required to report under AS 15.13.040 .



Sec. 15.13.150. - Election educational activities not prohibited.

This chapter does not prohibit a person from engaging in educational election-related communications and activities, including

(1) the publication of the date and location of an election;

(2) the education of students about voting and elections;

(3) the sponsorship of open candidate debate forums;

(4) participation in get-out-the-vote or voter registration drives that do not favor a particular candidate, political party, or political position;

(5) the dissemination of the views of all candidates running for a particular office.



Sec. 15.13.155. - Restrictions on earned income and honoraria.

(a) A candidate for the state legislature, for governor, or for lieutenant governor, including an individual campaigning as a write-in candidate for the office, may not

(1) seek or accept compensation for personal services that involves payments that are not commensurate with the services rendered taking into account the higher rates generally charged by specialists in a profession; or

(2) accept a payment of anything of value, except for actual and necessarily incurred travel expenses, for an appearance or speech; this paragraph does not apply to the salary paid to the candidate for making an appearance or speech as part of the candidate's normal course of employment.

(b) Notwithstanding (a) of this section, a candidate for the state legislature, for governor, or for lieutenant governor, including an individual campaigning as a write-in candidate for the office, may accept a payment for an appearance or speech if the appearance or speech is not connected with the individual's status as a state official or as a candidate.



Sec. 15.13.374. - Advisory opinion.

(a) Any person may request an advisory opinion from the commission concerning this chapter, AS 24.45, AS 24.60.200 - 24.60.260, or AS 39.50.

(b) A request for an advisory opinion

(1) must be in writing or contained in a message submitted by electronic mail;

(2) must describe a specific transaction or activity that the requesting person is presently engaged in or intends to undertake in the future;

(3) must include a description of all relevant facts, including the identity of the person requesting the advisory opinion; and

(4) may not concern a hypothetical situation or the activity of a third party.

(c) Within seven days after receiving a request satisfying the requirements of (b) of this section, the executive director of the commission shall recommend a draft advisory opinion for the commission to consider at its next meeting.

(d) The approval of a draft advisory opinion requires the affirmative vote of four members of the commission. A draft advisory opinion failing to receive four affirmative votes of the members of the commission is disapproved.

(e) A complaint under AS 15.13.380 may not be considered about a person involved in a transaction or activity that

(1) was described in an advisory opinion approved under (d) of this section;

(2) is indistinguishable from the description of an activity that was approved in an advisory opinion approved under (d) of this section; or

(3) was undertaken after the executive director of the commission recommended a draft advisory opinion under (c) of this section and before the commission acted on the draft advisory opinion under (d) of this section, if

(A) the draft advisory opinion would have approved the transaction or activity described; and

(B) the commission disapproved the draft advisory opinion.

(f) Advisory opinion requests and advisory opinions are public records subject to inspection and copying under AS 40.25.



Sec. 15.13.380. - Violations; limitations on actions.

(a) Promptly after the final date for filing statements and reports under this chapter, the commission shall notify all persons who have become delinquent in filing them, including contributors who failed to file a statement in accordance with AS 15.13.040 , and shall make available a list of those delinquent filers for public inspection. The commission shall also report to the attorney general the names of all candidates in an election whose campaign treasurers have failed to file the reports required by this chapter.

(b) A member of the commission, the commission's executive director, or a person who believes a violation of this chapter or a regulation adopted under this chapter has occurred or is occurring may file an administrative complaint with the commission within one year after the date of the alleged violation. If a member of the commission has filed the complaint, that member may not participate as a commissioner in any proceeding of the commission with respect to the complaint. The commission may consider a complaint on an expedited basis or a regular basis.

(c) The complainant or the respondent to the complaint may request in writing that the commission expedite consideration of the complaint. A request for expedited consideration must be accompanied by evidence to support expedited consideration and be served on the opposing party. The commission shall grant or deny the request within two days after receiving it. In deciding whether to expedite consideration, the commission shall consider such factors as whether the alleged violation, if not immediately restrained, could materially affect the outcome of an election or other impending event; whether the alleged violation could cause irreparable harm that penalties could not adequately remedy; and whether there is reasonable cause to believe that a violation has occurred or will occur. Notwithstanding the absence of a request to expedite consideration, the commission may independently expedite consideration of the complaint if the commission finds that the standards for expedited consideration set out in this subsection have been met.

(d) If the commission expedites consideration, the commission shall hold a hearing on the complaint within two days after granting expedited consideration. Not later than one day after affording the respondent notice and an opportunity to be heard, the commission shall

(1) enter an emergency order requiring the violation to be ceased or to be remedied and assess civil penalties under AS 15.13.390 if the commission finds that the respondent has engaged in or is about to engage in an act or practice that constitutes or will constitute a violation of this chapter or a regulation adopted under this chapter;

(2) enter an emergency order dismissing the complaint if the commission finds that the respondent has not or is not about to engage in an act or practice that constitutes or will constitute a violation of this chapter or a regulation adopted under this chapter; or

(3) remand the complaint to the executive director of the commission for consideration by the commission on a regular rather than an expedited basis.

(e) If the commission accepts the complaint for consideration on a regular rather than an expedited basis, the commission shall notify the respondent within seven days after receiving the complaint and shall investigate the complaint. The respondent may answer the complaint by filing a written response with the commission within 15 days after the commission notifies the respondent of the complaint. The commission may grant the respondent additional time to respond to the complaint only for good cause. The commission shall hold a hearing on the complaint not later than 45 days after the respondent's written response is due. Not later than 10 days after the hearing, the commission shall issue its order. If the commission finds that the respondent has engaged in or is about to engage in an act or practice that constitutes or will constitute a violation of this chapter or a regulation adopted under this chapter, the commission shall enter an order requiring the violation to be ceased or to be remedied and shall assess civil penalties under AS 15.13.390 .

(f) If the complaint involves a challenge to the constitutionality of a statute or regulation, necessary witnesses that are not subject to the commission's subpoena authority, or other issues outside the commission's authority, the commission may request the attorney general to file a complaint in superior court alleging a violation of this chapter. The commission may request the attorney general to file a complaint in superior court to remedy the violation of a commission order.

(g) A commission order under (d) or (e) of this section may be appealed to the superior court by either the complainant or respondent within 30 days in accordance with the Alaska Rules of Appellate Procedure.

(h) If the commission does not complete action on an administrative complaint within 90 days after the complaint was filed, the complainant may file a complaint in superior court alleging a violation of this chapter by a respondent as described in the administrative complaint filed with the commission. The complainant shall provide copies of the complaint filed in the superior court to the commission and the attorney general. This subsection does not create a private cause of action against the commission; against the commission's members, officers, or employees; or against the state.

(i) If a person who was a successful candidate or the campaign treasurer or deputy campaign treasurer of a person who was a successful candidate is convicted of a violation of this chapter, after the candidate is sworn into office, proceedings shall be held and appropriate action taken in accordance with

(1) art. II, sec. 12, of the state constitution, if the successful candidate is a member of the state legislature;

(2) art. II, sec. 20, of the state constitution, if the successful candidate is governor or lieutenant governor;

(3) the provisions of the call for the constitutional convention, if the successful candidate is a constitutional convention delegate;

(4) art. IV, sec. 10, of the state constitution, if the successful candidate is a judge.

(j) Information developed by the commission under (b) - (e) of this section shall be considered during a proceeding under (i) of this section.

(k) If, after a successful candidate is sworn into office, the successful candidate or the campaign treasurer or deputy campaign treasurer of the person who was a successful candidate is charged with a violation of this chapter, the case shall be promptly tried and accorded a preferred position for purposes of argument and decision so as to ensure a speedy disposition of the matter.



Sec. 15.13.385. - Legal counsel.

(a) The attorney general is legal counsel for the commission. The attorney general shall advise the commission in legal matters arising in the discharge of its duties and represent the commission in actions to which it is a party. If, in the opinion of the commission, the public interest warrants, the commission may request the chief justice of the supreme court to appoint a special prosecutor to represent the commission in a proceeding involving an alleged violation of this chapter and to prosecute that violation.

(b) When the public interest warrants, the commission may employ temporary legal counsel from time to time in matters in which the commission is involved.



Sec. 15.13.390. - Civil penalty; late filing of required reports.

(a) A person who fails to register when required by AS 15.13.050 (a) or who fails to file a properly completed and certified report within the time required by AS 15.13.040 , 15.13.060(b) - (d), 15.13.110(a)(1), (3), or (4), (e), or (f) is subject to a civil penalty of not more than $50 a day for each day the delinquency continues as determined by the commission subject to right of appeal to the superior court. A person who fails to file a properly completed and certified report within the time required by AS 15.13.110 (a)(2) or 15.13.110(b) is subject to a civil penalty of not more than $500 a day for each day the delinquency continues as determined by the commission subject to right of appeal to the superior court. A person who violates a provision of this chapter, except a provision requiring registration or filing of a report within a time required as otherwise specified in this section, is subject to a civil penalty of not more than $50 a day for each day the violation continues as determined by the commission, subject to right of appeal to the superior court. An affidavit stating facts in mitigation may be submitted to the commission by a person against whom a civil penalty is assessed. However, the imposition of the penalties prescribed in this section or in AS 15.13.380 does not excuse that person from registering or filing reports required by this chapter.

(b) When an administrative complaint has been filed under AS 15.13.380, the commission shall give the respondent due notice and an opportunity to be heard. If, at the conclusion of the hearing, the commission determines that the respondent engaged in the alleged violation, the commission shall assess

(1) civil penalties under (a) of this section;

(2) the commission's costs of investigation and adjudication; and

(3) reasonable attorney fees.

(c) The commission's determination under (b) of this section may be appealed to the superior court under AS 44.62 (Administrative Procedure Act).

(d) When an action has been filed in the superior court under AS 15.13.380, upon proof of the violation, the court shall enter a judgment in the amount of the civil penalty authorized to be collected by (a) of this section.

(e) If the commission or superior court finds that the violation was not a repeat violation or was not part of a series or pattern of violations, was inadvertent, was quickly corrected, and had no adverse effect on the campaign of another, the commission or the court may

(1) suspend imposition of the penalties; and

(2) order the penalties set aside if the person does not engage in a similar violation for a period of one year.

(f) A party who has filed a civil action under AS 15.13.380

(1) is not entitled to trial by jury on the civil action;

(2) is not entitled to be represented by legal counsel at public expense.



Sec. 15.13.400. - Definitions.

In this chapter,

(1) "candidate"

(A) means an individual who files for election to the state legislature, for governor, for lieutenant governor, for municipal office, for retention in judicial office, or for constitutional convention delegate, or who campaigns as a write-in candidate for any of these offices; and

(B) when used in a provision of this chapter that limits or prohibits the donation, solicitation, or acceptance of campaign contributions, or limits or prohibits an expenditure, includes

(i) a candidate's campaign treasurer and a deputy campaign treasurer;

(ii) a member of the candidate's immediate family;

(iii) a person acting as agent for the candidate;

(iv) the candidate's campaign committee; and

(v) a group that makes expenditures or receives contributions with the authorization or consent, express or implied, or under the control, direct or indirect, of the candidate;

(2) "commission" means the Alaska Public Offices Commission;

(3) "communication" means an announcement or advertisement disseminated through print or broadcast media, including radio, television, cable, and satellite, the Internet, or through a mass mailing, excluding those placed by an individual or nongroup entity and costing $500 or less and those that do not directly or indirectly identify a candidate or proposition, as that term is defined in AS 15.13.065(c);

(4) "contribution"

(A) means a purchase, payment, promise or obligation to pay, loan or loan guarantee, deposit or gift of money, goods, or services for which charge is ordinarily made and that is made for the purpose of influencing the nomination or election of a candidate, and in AS 15.13.010(b) for the purpose of influencing a ballot proposition or question, including the payment by a person other than a candidate or political party, or compensation for the personal services of another person, that are rendered to the candidate or political party;

(B) does not include

(i) services provided without compensation by individuals volunteering a portion or all of their time on behalf of a political party, candidate, or ballot proposition or question;

(ii) ordinary hospitality in a home;

(iii) two or fewer mass mailings before each election by each political party describing the party's slate of candidates for election, which may include photographs, biographies, and information about the party's candidates;

(iv) the results of a poll limited to issues and not mentioning any candidate, unless the poll was requested by or designed primarily to benefit the candidate; or

(v) any communication in the form of a newsletter from a legislator to the legislator's constituents, except a communication expressly advocating the election or defeat of a candidate or a newsletter or material in a newsletter that is clearly only for the private benefit of a legislator or a legislative employee;

(5) "electioneering communication" means a communication that

(A) directly or indirectly identifies a candidate;

(B) addresses an issue of national, state, or local political importance and attributes a position on that issue to the candidate identified; and

(C) occurs within the 30 days preceding a general or municipal election;

(6) "expenditure"

(A) means a purchase or a transfer of money or anything of value, or promise or agreement to purchase or transfer money or anything of value, incurred or made for the purpose of

(i) influencing the nomination or election of a candidate or of any individual who files for nomination at a later date and becomes a candidate;

(ii) use by a political party;

(iii) the payment by a person other than a candidate or political party of compensation for the personal services of another person that are rendered to a candidate or political party; or

(iv) influencing the outcome of a ballot proposition or question;

(B) does not include a candidate's filing fee or the cost of preparing reports and statements required by this chapter;

(C) includes an express communication and an electioneering communication, but does not include an issues communication;

(7) "express communication" means a communication that, when read as a whole and with limited reference to outside events, is susceptible of no other reasonable interpretation but as an exhortation to vote for or against a specific candidate;

(8) "group" means

(A) every state and regional executive committee of a political party; and

(B) any combination of two or more individuals acting jointly who organize for the principal purpose of influencing the outcome of one or more elections and who take action the major purpose of which is to influence the outcome of an election; a group that makes expenditures or receives contributions with the authorization or consent, express or implied, or under the control, direct or indirect, of a candidate shall be considered to be controlled by that candidate; a group whose major purpose is to further the nomination, election, or candidacy of only one individual, or intends to expend more than 50 percent of its money on a single candidate, shall be considered to be controlled by that candidate and its actions done with the candidate's knowledge and consent unless, within 10 days from the date the candidate learns of the existence of the group the candidate files with the commission, on a form provided by the commission, an affidavit that the group is operating without the candidate's control; a group organized for more than one year preceding an election and endorsing candidates for more than one office or more than one political party is presumed not to be controlled by a candidate; however, a group that contributes more than 50 percent of its money to or on behalf of one candidate shall be considered to support only one candidate for purposes of AS 15.13.070 , whether or not control of the group has been disclaimed by the candidate;

(9) "immediate family" means the spouse, parents, children, including a stepchild and an adoptive child, and siblings of an individual;

(10) "independent expenditure" means an expenditure that is made without the direct or indirect consultation or cooperation with, or at the suggestion or the request of, or with the prior consent of, a candidate, a candidate's campaign treasurer or deputy campaign treasurer, or another person acting as a principal or agent of the candidate;

(11) "individual" means a natural person;

(12) "issues communication" means a communication that

(A) directly or indirectly identifies a candidate; and

(B) addresses an issue of national, state, or local political importance and does not support or oppose a candidate for election to public office.

(13) "nongroup entity" means a person, other than an individual, that takes action the major purpose of which is to influence the outcome of an election, and that

(A) cannot participate in business activities;

(B) does not have shareholders who have a claim on corporate earnings; and

(C) is independent from the influence of business corporations.

(14) "person" has the meaning given in AS 01.10.060 , and includes a labor union, nongroup entity, and a group;

(15) "political party" means any group that is a political party under AS 15.60.010 and any subordinate unit of that group if, consistent with the rules or bylaws of the political party, the unit conducts or supports campaign operations in a municipality, neighborhood, house district, or precinct;

(16) "publicly funded entity" means a person, other than an individual, that receives half or more of the money on which it operates during a calendar year from government, including a public corporation.






Chapter 15.15. - ELECTIONS AND BALLOTS

Sec. 15.15.010. - General administrative supervision by director.

The director shall provide general administrative supervision over the conduct of state elections, and may adopt regulations under AS 44.62 (Administrative Procedure Act) necessary for the administration of state elections. The director shall adopt regulations that establish for the broadcasting of notices under AS 15.15.070 the frequency of the broadcasts, appropriate broadcast times, and the locations for the broadcasts. The broadcasting regulations must be reasonably calculated to provide the widest possible exposure of the notices.



Sec. 15.15.020. - Date of general election.

The general election is held on the Tuesday after the first Monday in November in every even numbered year.



Sec. 15.15.030. - Preparation of official ballot.

The director shall prepare all official ballots to facilitate fairness, simplicity, and clarity in the voting procedure, to reflect most accurately the intent of the voter, and to expedite the administration of elections. The following directives shall be followed when applicable:

(1) The director shall determine the size of the ballot, the type of print, necessary additional instruction notes to voters, and other similar matters of form not provided by law.

(2) The director shall number ballots in series to assure simplicity and secrecy and to prevent fraud.

(3) The director may contract for the preparation of the ballots on a regional basis if necessary and may contract for the preparation of ballots without obtaining competitive bids.

(4) The director may not include on the ballot as a part of a candidate's name, any honorary or assumed title or prefix but may include in the candidate's name any nickname or familiar form of a proper name of the candidate.

(5) The names of the candidates and their party designations shall be placed in separate sections on the state general election ballot under the office designation to which they were nominated. The party affiliation, if any, shall be designated after the name of the candidate. The lieutenant governor and the governor shall be included under the same section. Provision shall be made for voting for write-in and no-party candidates within each section. Paper ballots for the state general election shall be printed on white paper.

(6) The names of the candidates for each office shall be set out in the same order on ballots printed for use in each house district. The director shall randomly determine the order of the names of the candidates for state representative for each house district. The director shall rotate the order of placement of the names of candidates for governor, lieutenant governor, United States senator, United States representative, and state senator on the ballot for each house district.

(7) The general election ballot shall be designed with the names of candidates of each political party, and of any independent candidates qualified under AS 15.30.026 , for the office of President and Vice-President of the United States placed in the same section on the ballot rather than the names of electors of President and Vice-President.

(8) The general or special election ballot shall be designed with the title and proposition for any initiative, referendum, or constitutional amendment formulated as prescribed by law and placed on the ballot in the manner prescribed by the director. When placed on the ballot, a state ballot proposition or ballot question shall carry the number that was assigned to the petition for the proposition or question. Provision shall be made for marking the proposition "Yes" or "No."

(9) The general or special election ballot shall be designed with the question of whether a constitutional convention shall be called placed on the ballot in the following manner: "Shall there be a constitutional convention?" Provision shall be made for marking the question "Yes" or "No."

(10) A nonpartisan ballot shall be designed for each judicial district in which a justice or judge is seeking retention in office. The ballot shall be divided into four parts and each part must bear a heading indicating the court to which the candidate is seeking approval. Within each part the question of whether the justice or judge shall be approved or rejected shall be set out in substantially the following manner: (A) "Shall . . . . . . . be retained as justice of the supreme court for 10 years?"; (B) "Shall . . . . . . . . . be retained as judge of the court of appeals for eight years?"; (C) "Shall . . . . . . . be retained as judge of the superior court for six years?"; or (D) "Shall . . . . . . . be retained as judge of the district court for four years?" Provision shall be made for marking each question "Yes" or "No."

(11) When the legislature by law authorizes a state debt for capital improvements, the director shall place the question of whether the specific authorization shall be ratified by placing the ballot title and question on the next general election ballot, or on the special election ballot if a special election is held for the purpose of ratifying the state debt for capital improvements before the time of the next general election. Unless specifically provided otherwise in the Act authorizing the debt, the ballot title shall, by the use of a few words in a succinct manner, indicate the general subject of the Act. The question shall, by the use of a few sentences in a succinct manner, give a true and impartial summary of the Act authorizing the state debt. The question of whether state debt shall be contracted shall be assigned a letter of the alphabet on the ballot. Provision shall be made for marking the question substantially as follows:

"Bonds. . . . . . . Yes" or "Bonds . . . . . . No,"

followed by an appropriate oval.

(12) [Repealed, Sec. 92 ch 82 SLA 2000].

(13) The director may provide for the optical scanning of ballots where the requisite equipment is available.

(14) The director may provide for voting by use of electronically generated ballots by a voter who requests to use a machine that produces electronically generated ballots.



Sec. 15.15.032. - Use of electronically generated ballots.

(a) If the director provides for voting by use of electronically generated ballots, the director shall provide balloting equipment that would allow voters with disabilities, including those who are blind or visually impaired, to cast private, independent, and verifiable ballots. The director may not provide for more than one machine that produces electronically generated ballots in a precinct or in a regional supervisor's office, except where the director determines that additional machines are needed to accommodate the needs of individuals with disabilities, including individuals with physical limitations or visual impairments.

(b) Software for voting by use of electronically generated ballots shall be tested and certified under AS 15.20.900 .

(c) The director shall provide for a paper record of each electronically generated ballot that can be

(1) reviewed and corrected by the voter at the time the vote is cast; and

(2) used for a recount of the votes cast at an election in which electronically generated ballots were used.



Sec. 15.15.035. - Printing of ballots and other material.

The director may not be required to do business with a printing company while the company is involved in a labor dispute.



Sec. 15.15.040. - Preparation of other election materials.

(a) The director shall prescribe the form of and prepare tinted sample ballots and all other materials, forms, and supplies required for the election.

(b) The director shall prepare and issue or make available with each sample ballot for a special election the statement provided for in AS 24.08.037 of the scope of each project included in a proposed general obligation bond issue creating a state debt for capital improvements that is submitted to the electorate for ratification under AS 15.15.030(11). The statement of scope for each project shall be the same statement included in the authorization bill. When a ballot proposition is submitted to the voters at a primary or a special election, a statement the same as that provided for in the election pamphlet under AS 15.58.020 (6) shall be made available with each sample ballot.

(c) The director shall provide materials, forms, and supplies for each polling place, including information regarding the date of the election and hours the polling place will be open, instructions on how to cast a questioned ballot, instructions for first-time voters who initially registered by mail, general information on voting rights, prohibitions on acts of fraud and misrepresentation, and whom to contact to report violations.



Sec. 15.15.050. - Distribution of election materials.

The director shall distribute an adequate supply of sample and official ballots and all other materials, forms, and supplies required for the election to the election supervisors for distribution to chairpersons of election boards in precincts not less than 25 days before the date for the election.



Sec. 15.15.060. - Polling places, voting booths, and supplies.

(a) Immediately following the appointment of the election board, the election supervisor in conjunction with the election board chair shall secure polling places for holding the election, suitable ballot boxes that will assure security, and an adequate number of voting booths or screens, national flags, pens, and pencils. At every polling place, at least one voting booth shall be furnished and not less than one voting booth or screen shall be furnished for each 100 votes or fractional part of 100 votes cast in the previous election. At every polling place, at least one-half of the voting booths used shall be not less than six feet in height, enclosed on three sides, and provided with a curtain extending from the top of the voting booth to within approximately 30 inches of the floor. The curtain of the voting booth must conceal the voter while voting. The election supervisor and the election board chair may, in an emergency, secure an alternate location for a polling place.

(b) To assure administrative economy and to protect the secrecy of the ballot, the director may adopt regulations prescribing

(1) the type of polling place for holding the election;

(2) the requirements regarding ballot boxes, voting screens, national flags, and other supplies; and

(3) subject to the specifications of (a) of this section, the requirements regarding voting booths.

(c) The director shall pay the cost of necessary election expenses incurred in securing a place for holding the election, a suitable ballot box, and an adequate number of voting booths, screens, national flags, and other supplies. The national flag shall be displayed over or near the entrance of each polling place.

(d) When the director determines that there is an area in the state where a voter may be confused as to the voter's correct precinct polling place, the director shall provide each polling place in that area with maps and materials that indicate house district boundaries, precinct boundaries, and polling places.



Sec. 15.15.070. - Public notice of election required.

(a) The director shall give and is authorized to contract to give full public notice of the election. The director may select a manner reasonably calculated to give actual knowledge of the election to the voters.

(b) The notice shall be given by publication at least twice in one or more newspapers of general circulation in each of the four judicial districts. The printed notice must specifically include the date of election, the hours between which the polling places will be open, the offices to which candidates are to be nominated or elected, and the subject of the propositions and questions that are to be voted on.

(c) Public notice shall also be given by posting notices in those communities that do not have newspapers of general circulation where posting of notice is considered necessary by the director. The posted notice must specifically include the date of election, the location of the polling places, the hours between which the polling places will be open, the offices to which candidates are to be nominated or elected, the subject of the propositions and questions that are to be voted on, and other information considered necessary by the director.

(d) The first publication, broadcast, or posting of the notice shall be made not less than 10 days before the election.

(e) [Repealed, Sec. 15 ch 82 SLA 2000].

(f) [Repealed, Sec. 15 ch 82 SLA 2000].

(g) The director shall pay the cost of election expenses incurred in giving notice of an election.

(h) An abbreviated form of the notice published under (b) of this section shall be broadcast on one or more radio or television stations in each of the four judicial districts. The broadcast notice must include at a minimum the date of the election, the hours between which the polling places will be open, and the address and phone number of the election supervisor or supervisors for the judicial district in which the notice is broadcast.



Sec. 15.15.080. - Time for opening and closing polls.

(a) Except as provided in (b) of this section, on the day of any election, each election board shall open the polls for voting at seven o'clock in the morning, shall close the polls for voting at eight o'clock in the evening, and shall keep the polls open during the time between these hours. The election board members shall report to the polling place at 6:30 in the morning of an election day.

(b) On the day of any election that is not a general election, a primary election, a special election, or a federal election held under this title, the director shall require each election board to open the polls for voting at eight o'clock in the morning, shall close the polls for voting at eight o'clock in the evening, and shall keep the polls open during the time between these hours. The election board members shall report to the polling place one-half hour before the polls are to open on election day.



Sec. 15.15.090. - Designation of precinct polling place.

The polling place shall be located within the precinct unless the election supervisor and the election board chairperson determine that a building located in an adjoining precinct is more suitable or convenient to the voters.



Sec. 15.15.100. - Time off for voting.

A qualified voter who does not have sufficient time outside working hours within which to vote at a state election may, without loss of pay, take off as much working time as will enable voting. If any employee has two consecutive hours in which to vote, either between the opening of the polls and the beginning of the employee's regular working shift, or between the end of the regular working shift and the closing of the polls, the employee shall be considered to have sufficient time outside working hours within which to vote.



Sec. 15.15.110. - General duties and oath of election board.

The election board shall supervise the election in the precinct. Before entering upon the duties of office, each election official shall take an oath to honestly, faithfully, and promptly perform the duties of office. Any appointed election official, including an appointed election official who has not personally subscribed to the oath, may administer the oath to another election official. The chairperson of the election board shall rotate the time at which election officials may be relieved for meals.



Sec. 15.15.120. - Filling vacancies in election board.

If an appointed election board member fails to appear and subscribe to the oath on election day or becomes incapacitated during the time of the election or the counting of the ballots, the election board members present shall elect, by a majority voice vote, a qualified voter to fill the vacancy. The qualified voter elected to fill the vacancy shall be of the same political party as the person for whom the substitution is made unless, after reasonable effort, the election board members determine that a qualified voter of the same political party is not available.



Sec. 15.15.130. - Majority decision of election board.

The decision of the majority of election board members determines the action that the election board shall take regarding any question that arises during the course of the election.



Sec. 15.15.140. - Permitted use of unofficial ballots.

(a) If the election board receives an insufficient number of official ballots or official election materials, it shall provide and the voters may use unmarked substitute ballots or other election materials to indicate the intent of the voter.

(b) The election board shall certify the facts which prevented the use of the official ballots and materials and shall include the certificate in the election returns to the director. The initial failure to certify to the facts or include the certificate required does not invalidate any ballots.

(c) On disclosure that unofficial ballots have been used without the certification required under (b) of this section, the director shall notify the chairperson of the election board by telephone or electronic transmission of the failure to certify the ballots properly.

(d) The director may accept a certificate made by electronic transmission and count the ballots if the certificate is proper and actually received by the director within 10 days after the date that the chairperson of the election board was notified under (c) of this section.



Sec. 15.15.150. - Official opening of polls.

On the day and hour of election, the election board shall announce that the polls are open and receive the voters.



Sec. 15.15.160. - Prohibition of political discussion by election board.

During the hours that the polls are open, an election board member may not discuss any political party, candidate, or issue while on duty.



Sec. 15.15.170. - Prohibition of political persuasion near election polls.

During the hours the polls are open, a person who is in the polling place or within 200 feet of any entrance to the polling place may not attempt to persuade a person to vote for or against a candidate, proposition, or question. The election officials shall post warning notices at the required distance in the form and manner prescribed by the director.



Sec. 15.15.180. - Keeping of register.

The election officials shall keep a register or registers in which each voter before receiving a ballot shall sign the voter's name and give both a residence and mailing address. A record shall be kept in the registration book in space provided of the names of persons who offer to vote but who actually do not vote, and a brief statement of explanation. The signing of the register constitutes a declaration by the voter that the voter is qualified to vote.



Sec. 15.15.190. - Keeping of duplicate register. [Repealed, Sec. 231 ch 100 SLA 1980. For current law, see AS 15.15.180 ].

Repealed or Renumbered



Sec. 15.15.195. - Voters on official registration list.

An election official in a precinct shall allow a voter on the official registration list to vote in the precinct unless the voter is questioned in accordance with AS 15.15.210 .



Sec. 15.15.198. - Voters not on official registration list.

(a) If a voter's name does not appear on the official registration list in the precinct in which the voter seeks to vote, the election official shall affirmatively advise the voter that the voter may cast a questioned ballot, and the voter shall be allowed to vote a questioned ballot. At the time the voter casts a questioned ballot, the voter shall be given written information stating that the voter will be able to ascertain whether the ballot was counted and, if not counted, the reason the ballot was not counted.

(b) A person whose registration is inactive under AS 15.07.130 (b) and who votes a questioned or absentee ballot shall have the ballot counted if

(1) the person was registered to vote in the last four calendar years;

(2) the person signs a statement to that effect; and

(3) the earlier registration is verified by the director.



Sec. 15.15.200. - Questioning of voter of doubtful qualification. [Repealed, Sec. 38 ch 116 SLA 1972].

Repealed or Renumbered



Sec. 15.15.210. - Questioning of voters of suspect qualification.

Every election official shall question, and every watcher and any other person qualified to vote in the precinct may question, a person attempting to vote if the questioner has good reason to suspect that the questioned person is not qualified under AS 15.05. All questions regarding a person's qualifications to vote shall be made in writing setting out the reason the person has been questioned. A questioned person shall, before voting, subscribe to a declaration in a form provided by the director attesting to the fact that in each particular the person meets all the qualifications of a voter, is not disqualified, and has not voted at the same election, and certifying that the person understands that a false statement on the declaration may subject the person to prosecution for a misdemeanor under this title or AS 11. After the questioned person has executed the declaration, the person may vote. If the questioned person refuses to execute the declaration, the person may not vote.



Sec. 15.15.213. - Questioning a voter's ballot. [Repealed, Sec. 43, ch 85 SLA 1988].

Sec. 15.15.213. Questioning a voter's ballot. [Repealed, Sec. 43, ch 85 SLA 1988].

Repealed or Renumbered



Sec. 15.15.215. - Disposition of questioned votes.

(a) A voter who casts a questioned ballot shall vote the ballot in the same manner as prescribed for other voters. The voter shall insert the ballot into a secrecy sleeve and put the secrecy sleeve into an envelope on which the statement the voter previously signed is located. The envelope shall be sealed and deposited in the ballot box. When the ballot box is opened, the envelopes shall be segregated, counted, compared to the voting list, and delivered to the official or body supervising the election. The merits of the question shall be determined by this official or body in accordance with the procedure prescribed for questioned votes in AS 15.20.207 .

(b) [Repealed, Sec. 231 ch 100 SLA 1980].



Sec. 15.15.220. - Administration of oaths.

Any election official may administer to a voter any oath that is necessary in the administration of the election.



Sec. 15.15.225. - Voter identification at polls.

(a) Before being allowed to vote, each voter shall exhibit to an election official one form of identification, including

(1) an official voter registration card, driver's license, state identification card, current and valid photo identification, birth certificate, passport, or hunting or fishing license; or

(2) an original or a copy of a current utility bill, bank statement, paycheck, government check, or other government document; an item exhibited under this paragraph must show the name and current address of the voter.

(b) An election official may waive the identification requirement if the election official knows the identity of the voter. The identification requirement may not be waived for voters who are first-time voters who initially registered by mail or by facsimile or other electronic transmission approved by the director under AS 15.07.050, and did not provide identification as required in AS 15.07.060.

(c) A voter who cannot exhibit a required form of identification shall be allowed to vote a questioned ballot.



Sec. 15.15.230. - Providing ballot to voter.

When the voter has qualified to vote, the election official shall give the voter an official ballot. The voter shall retire to a booth or private place to mark the ballot.



Sec. 15.15.240. - Voter assistance.

A qualified voter needing assistance in voting may request an election official, a person, or not more than two persons of the voter's choice to assist. If the election official is requested, the election official shall assist the voter. If any other person is requested, the person shall state upon oath before the election official that the person will not divulge the vote cast by the person assisted.



Sec. 15.15.250. - Disposition of spoiled ballot.

If a voter improperly marks, damages, or otherwise spoils a ballot, the voter may request and the election board shall provide another ballot, with a maximum of three. The board shall record on the precinct register that there was a spoiled ballot and destroy the spoiled ballot immediately without examining it.



Sec. 15.15.260. - Placing ballot in ballot box by voter.

When the voter has marked a ballot, the voter shall inform the election official. The ballot shall be deposited in the ballot box by the voter in the presence of the election official unless the voter requests the election official to deposit the ballot on the voter's behalf. Separate ballot boxes may be used for separate ballots.



Sec. 15.15.270. - Prohibiting the leaving of the polling place with ballot.

A voter may not leave the polling place with the official ballot that the voter received to mark.



Sec. 15.15.280. - Prohibiting the exhibition of marked ballots.

Subject to AS 15.15.240 a voter may not exhibit the voter's ballot to an election official or any other person so as to enable any person to ascertain how the voter marked the ballot.



Sec. 15.15.290. - Prohibiting the identification of ballots.

While the polls are open, an election official may not open any ballot received from a voter, or mark a ballot by folding or otherwise so as to be able to recognize it, or otherwise attempt to learn how a voter marked a ballot, or allow the same to be done by another person.



Sec. 15.15.300. - Prohibiting the count of exhibited ballots.

An election official may not allow a ballot to be placed in the ballot box that the official knows to have been unlawfully exhibited by the voter. A ballot unlawfully exhibited shall be recorded as a spoiled ballot and destroyed.



Sec. 15.15.310. - Official closing of polls.

Fifteen minutes before and at the time of closing the polls, the election board shall announce the present time and the time of closing the polls.



Sec. 15.15.320. - Voters in line when polls close.

Every qualified voter present and in line at the time prescribed for closing the polls may vote.



Sec. 15.15.330. - Commencement of ballot count.

When the polls are closed and the last vote has been cast in a hand-count precinct, the election board shall immediately proceed to open the ballot box and to count the votes cast. In all cases, the election board shall cause the count to be continued without adjournment until the count is complete.



Sec. 15.15.340. - Duties, oath, and vacancies of additional election officials.

Additional election officials shall report to the election board at the polls at the time designated by the election supervisor or the chairperson of the election board to assume their duties to assist the election board in counting the vote. Before undertaking the duties of office, each additional election official shall subscribe to an oath to honestly, faithfully, impartially, and promptly carry out the duties of the position. If an additional election official fails to appear and subscribe to the oath at the time designated by the election supervisor, the election board shall appoint any qualified voter to fill the vacancy.



Sec. 15.15.350. - General procedure for ballot count.

(a) The director may adopt regulations prescribing the manner in which the precinct ballot count is accomplished so as to ensure accuracy in the count and to expedite the process. The election board shall account for all ballots by completing a ballot statement containing (1) the number of official ballots received; (2) the number of official ballots voted; (3) the number of official ballots spoiled; (4) the number of official ballots unused and either destroyed or returned for destruction to the elections supervisor or the election supervisor's designee. The board shall count the number of questioned ballots and compare that number to the number of questioned voters in the register. Discrepancies shall be noted and the numbers included in the certificate prescribed by AS 15.15.370 . The election board, in hand-count precincts, shall count the ballots in a manner that allows watchers to see the ballots when opened and read. A person handling the ballot after it has been taken from the ballot box and before it is placed in the envelope for mailing may not have a marking device in hand or remove a ballot from the immediate vicinity of the polls.

(b) Ballots may not be counted before 8:00 p.m., local time, on the day of the election.



Sec. 15.15.360. - Rules for counting ballots.

(a) The election board shall count ballots according to the following rules:

(1) A voter may mark a ballot only by filling in, making "X" marks, diagonal, horizontal, or vertical marks, solid marks, stars, circles, asterisks, checks, or plus signs that are clearly spaced in the oval opposite the name of the candidate, proposition, or question that the voter desires to designate.

(2) A failure to properly mark a ballot as to one or more candidates does not itself invalidate the entire ballot.

(3) If a voter marks fewer names than there are persons to be elected to the office, a vote shall be counted for each candidate properly marked.

(4) If a voter marks more names than there are persons to be elected to the office, the votes for candidates for that office may not be counted.

(5) The mark specified in (1) of this subsection shall be counted only if it is substantially inside the oval provided, or touching the oval so as to indicate clearly that the voter intended the particular oval to be designated.

(6) Improper marks on the ballot may not be counted and do not invalidate marks for candidates properly made.

(7) An erasure or correction invalidates only that section of the ballot in which it appears.

(8) A vote marked for the candidate for President or Vice-President of the United States is considered and counted as a vote for the election of the presidential electors.

(9) Write-in votes are not invalidated by writing in the name of a candidate whose name is printed on the ballot unless the election board determines, on the basis of other evidence, that the ballot was so marked for the purpose of identifying the ballot.

(10) In order to vote for a write-in candidate, the voter must write in the candidate's name in the space provided and fill in the oval opposite the candidate's name in accordance with (1) of this subsection.

(11) A vote for a write-in candidate, other than a write-in vote for governor and lieutenant governor, shall be counted if the oval is filled in for that candidate and if the name, as it appears on the write-in declaration of candidacy, of the candidate or the last name of the candidate is written in the space provided.

(12) If the write-in vote is for governor and lieutenant governor, the vote shall be counted if the oval is filled in and the names, as they appear on the write-in declaration of candidacy, of the candidates for governor and lieutenant governor or the last names of the candidates for governor and lieutenant governor, or the name, as it appears on the write-in declaration of candidacy, of the candidate for governor or the last name of the candidate for governor is written in the space provided.

(b) The rules set out in this section are mandatory and there are no exceptions to them. A ballot may not be counted unless marked in compliance with these rules.

(c) [Repealed, Sec. 24 ch 113 SLA 2003].



Sec. 15.15.361. - Stickers.

Affixing stickers on a ballot in an election to vote for a write-in candidate is prohibited.



Sec. 15.15.370. - Completion of ballot count; certificate.

When the count of ballots is completed, and in no event later than the day after the election, the election board shall make a certificate in duplicate of the results. The certificate includes the number of votes cast for each candidate, for and against each proposition, yes or no on each question, and any additional information prescribed by the director. The election board shall, immediately upon completion of the certificate or as soon thereafter as the local mail service permits, send in one sealed package to the director one copy of the certificate and the register. In addition, all ballots properly cast shall be mailed to the director in a separate, sealed package. Both packages, in addition to an address on the outside, shall clearly indicate the precinct from which they come. Each board shall, immediately upon completion of the certification and as soon thereafter as the local mail service permits, send the duplicate certificate to the respective election supervisor. The director may authorize election boards in precincts in those areas of the state where distance and weather make mail communication unreliable to forward their election results by telephone, telegram, or radio. The director may authorize the unofficial totaling of votes on a regional basis by election supervisors, tallying the votes as indicated on duplicate certificates. To assure adequate protection the director shall prescribe the manner in which the ballots, registers, and all other election records and materials are thereafter preserved, transferred, and destroyed.



Sec. 15.15.380. - Payment of election board members.

The director shall pay each election board member for time spent at election duties, including the receiving of instructions. Election board chairpersons and the chairperson and members of the absentee ballot, questioned ballot, and state ballot counting review boards shall be paid for time spent at their election duties. The director shall set the compensation to be paid under this section by regulation.



Sec. 15.15.390. - Election expenses.

The director shall prescribe the manner of certifying, auditing, and paying election expenses, including the cost of giving notice, renting polling places, paying election officials, securing a ballot box, postage, and stationery, and obtaining similar election necessities.



Sec. 15.15.400. - Preparation of voter list.

The director shall prepare both a statewide list and a list by precinct of the names and addresses of all persons who voted in the election and their political party affiliation. Any person may obtain a copy of the list, or a part of the list, or a computer tape containing both residence and mailing addresses of voters, by applying to the director and paying to the state treasury a fee as determined by the director.



Sec. 15.15.410. - Plural voting.

Upon a determination that a person has voted more than once in the same election, the director shall notify the attorney general.



Sec. 15.15.420. - Duty to review the ballot counting.

The director shall review the counting of the ballots with the assistance of and in the presence of the appointed representatives from the political parties.



Sec. 15.15.430. - Scope of the review of ballot counting.

(a) The review of ballot counting by the director shall include only

(1) a review of the precinct registers, tallies, and ballots cast;

(2) a review of absentee and questioned ballots as prescribed by law; and

(3) unless the ballot for the election district contains nothing but uncontested offices, a hand count of ballots from one randomly selected precinct in each election district that accounts for at least five percent of the ballots cast in that district.

(b) If, following the ballot review set out in (a) of this section, the director finds there is a discrepancy of more than one percent between the results of the hand count under (a)(3) of this section and the count certified by the election board, the director shall conduct a hand count of the ballots from that district.

(c) If the director finds an unexplained discrepancy in the ballot count in any precinct, the director may count the ballots from that precinct.

(d) The director shall certify in writing to the state ballot counting review board and publish on the division's Internet website any changes resulting from a count performed under (b) or (c) of this section.



Sec. 15.15.440. - State ballot counting review.

The state ballot counting review shall begin as soon as practicable after the election is completed and no later than 16 days after an election and shall be continued until completed. The director may designate the hours each day during which the state ballot counting review board is to conduct its ballot counting review. The director shall close the review when the director is satisfied that no missing precinct certificate of election would, if received, change the result of the election. If no election certificate has been received from a precinct, the director may secure from the election supervisors and may count a certified copy of the duplicate election certificate of the precinct. If no election materials have been received, but election results have been received by telephone, telegram, or radio, the director shall count the election results so received. If the director has reason to believe that a missing precinct certificate, if received, would affect the result of the election, the director shall await the receipt of the certificate until the close of business on the 15th day after the date of election. A certificate not actually delivered to the director by the close of business on the 15th day after the election may not be counted at the state ballot counting review.



Sec. 15.15.450. - Certification of state ballot counting review.

Upon completion of the state ballot counting review the director shall certify the person receiving the largest number of votes for the office for which that person was a candidate as elected to that office and shall certify the approval of a justice or judge not rejected by a majority of the voters voting on the question. The director shall issue to the elected candidates and approved justices and judges a certificate of their election or approval. The director shall also certify the results of a proposition and other question except that the lieutenant governor shall certify the results of an initiative, referendum, or constitutional amendment.



Sec. 15.15.460. - Tie votes.

If two or more candidates tie in having the highest number of votes for the same office for which there is to be elected only one candidate, the director shall so notify the candidates who are tied. The director shall immediately proceed with the recount of votes in the manner provided by AS 15.20.430 - 15.20.530.



Sec. 15.15.470. - Preservation of election ballots, papers, and materials.

The director shall preserve all precinct election certificates, tallies, and registers for four years after the election. All ballots and stubs for elections other than national elections may be destroyed 30 days after the certification of the state ballot counting review unless an application for recount has been filed and not completed, or unless their destruction is stayed by an order of the court. All ballots for national elections may be destroyed in accordance with federal law. The director may permit the inspection of election materials upon call by the Congress, the state legislature, or a court of competent jurisdiction.



Sec. 15.15.480. - Security of ballots.

All official ballots in the possession of election officials, whether voted or not voted, shall be kept in a secure manner until destroyed in accordance with law. The director shall provide for the security of ballots during transportation and storage under AS 44.62 (Administrative Procedure Act).



Sec. 15.15.500. - 15.15.535 - l [Repealed, Sec. 1 ch 34 SLA 2001].

Repealed or Renumbered



Sec. 15.15.550. - 15.15.575 - l [Repealed, Sec. 1 ch 34 SLA 2001].

Repealed or Renumbered






Chapter 15.20. - SPECIAL PROCEDURES FOR ELECTIONS

Article 01 - ABSENTEE VOTING

Sec. 15.20.010. - Persons who may vote absentee.

At any election a qualified voter may vote an absentee ballot for any reason.



Sec. 15.20.015. - Moving from house district just before election.

A person who meets all voter qualifications except the requirement in AS 15.05.010 (3) is qualified to vote by absentee ballot in the house district in which the person formerly resided if the person lived in that house district for at least 30 days immediately before changing residence, except that the person may vote only for

(1) statewide ballot measures and questions;

(2) candidates for federal or statewide offices;

(3) candidates for the state senate if the voter's former residence and present residence are in the same senate district; and

(4) candidates for judicial retention if the voter's former residence and present residence are in the same judicial district.



Sec. 15.20.020. - Provision for general administrative supervision.

The director shall provide general administrative supervision over the conduct of absentee voting. The director shall make available instructions to absentee voters regarding the procedure for absentee voting.



Sec. 15.20.030. - Preparation of ballots, envelopes, and other material.

The director shall provide ballots for use as absentee ballots in all districts. The director shall provide a secrecy sleeve in which the voter shall initially place the marked ballot, and shall provide an envelope with the prescribed voter's certificate on it, in which the secrecy sleeve with ballot enclosed shall be placed. The director shall prescribe the form of and prepare the voter's certificate, envelopes, and other material used in absentee voting. The voter's certificate shall include a declaration, for use when required, that the voter is a qualified voter in all respects, a blank for the voter's signature, a certification that the affiant properly executed the marking of the ballot and gave the voter's identity, blanks for the attesting official or witness, and a place for recording the date the envelope was sealed and witnessed. The envelope with the voter's certificate must include a notice that false statements made by the voter or by the attesting official or witness on the certificate are punishable by law.



Sec. 15.20.040. - Distribution of ballots, envelopes, and other material.

The director shall distribute the absentee ballots, envelopes, and other absentee voting material to the election supervisors for redistribution to absentee voting officials and absentee ballot stations established under AS 15.20.045 (b) before the date upon which a person may first apply for an absentee ballot in person.



Sec. 15.20.045. - Designation of absentee voting officials and stations.

(a) The director or election supervisor may designate persons to act as absentee voting officials under AS 15.20.010 - 15.20.220 in areas where election supervisors do not have offices. Magistrates may, with the approval of the administrative director of the Alaska Court System, be designated under this section. At least 15 days before the election the director shall supply each absentee voting official with appropriate ballots.

(b) The director may designate by regulation adopted under AS 44.62 (Administrative Procedure Act) locations at which absentee voting stations will be operated on or after the 15th day before an election up to and including the date of the election. The director shall supply absentee voting stations with ballots for all house districts in the state and shall designate absentee voting officials to serve at absentee voting stations.



Sec. 15.20.048. - Absentee voting in offices of election supervisors. [Repealed, Sec. 61 ch 2 FSSLA 2005].

Repealed or Renumbered



Sec. 15.20.050. - Requirement of full public notice.

The director shall give full public notice of the dates and manner of voting absentee and may select any means of communication permitted to be used in giving notice of the date and time of the general election. The director shall give notice under this section of the location of absentee voting stations at least 45 days before each election.



Sec. 15.20.060. - Application in person or by a representative. [Repealed, Sec. 231 ch 100 SLA 1980. For current law, see AS 15.20.061 and 15.20.071].

Repealed or Renumbered



Sec. 15.20.061. - Absentee voting in person.

(a) A qualified voter may apply in person for an absentee ballot to the following election officials at the times specified:

(1) to an absentee voting official on or after the 15th day before an election up to and including the date of the election;

(2) to an election supervisor on or after the 15th day before an election up to and including the date of the election;

(3) to an absentee voting official at an absentee voting station designated under AS 15.20.045 (b) on or after the 15th day before an election up to and including the date of the election;

(4) to an absentee voting official in the precinct in which no volunteers can be located to serve on the election board on or after the 15th day before an election up to and including election day.

(b) On receipt of an application in person for an absentee ballot and exhibition of proof of identification as required in AS 15.15.225 , the absentee voting official or election supervisor shall issue the ballot to the applicant.

(c) On receipt of an absentee ballot in person, the voter shall proceed to mark the ballot in secret, to place the ballot in the secrecy sleeve, to place the secrecy sleeve in the envelope provided, and to sign the voter's certificate on the envelope in the presence of the election official who shall sign as attesting official and date that signature. The election official shall then accept the ballot.

(d) The election official may not accept a marked ballot that has been exhibited by an absentee voter with intent to influence other voters. If the absentee voter spoils a ballot, the voter may request and the election official shall provide another ballot up to a maximum of three. Exhibited or spoiled ballots shall be destroyed. The numbers of all ballots destroyed shall be noted on the ballot statement.

(e) Each election official shall keep a record of the names and signatures of voters who cast absentee ballots before the election official and the dates on which the ballots were cast.



Sec. 15.20.062. - , 15.20.065l Applications for ballot by personal representative. [Repealed, Sec. 231 ch 100 SLA 1980. For current law, see AS 15.20.061 , 15.20.071, and 15.20.081].

Repealed or Renumbered



Sec. 15.20.064. - Early voting.

(a) For 15 days before an election and on election day, a qualified voter who meets the requirements set out in this section may vote in locations designated by the director.

(b) The election supervisor or other election official shall issue a ballot to the voter upon

(1) exhibition of proof of identification as required in AS 15.15.225;

(2) verification that the voter's residence address appearing on the official registration list is current; and

(3) the voter's signing the early voting register.

(c) After the voter has marked the ballot, the voter shall place the ballot in the secrecy sleeve and inform the election supervisor or other election official. The voter shall deposit the ballot in the ballot box in the presence of the election supervisor or other election official unless the voter requests the election supervisor or other election official to deposit the ballot on the voter's behalf. The tabulation of early voting ballots may not begin before 8:00 p.m. prevailing time on election day.

(d) The director shall designate locations for early voting by June 1 of an election year.



Sec. 15.20.066. - Absentee voting by electronic transmission.

(a) The director shall adopt regulations applicable to the delivery of absentee ballots by electronic transmission in a state election and to the use of electronic transmission absentee voting in a state election by qualified voters. The regulations must

(1) require the voter to comply with the same time deadlines as for voting in person on or before the closing hour of the polls;

(2) ensure the accuracy and, to the greatest degree possible, the integrity and secrecy of the ballot process.

(b) An absentee ballot that is completed and returned by the voter by electronic transmission must

(1) contain the following statement: "I understand that, by using electronic transmission to return my marked ballot, I am voluntarily waiving a portion of my right to a secret ballot to the extent necessary to process my ballot, but expect that my vote will be held as confidential as possible," followed by the voter's signature and date of signature; and

(2) be accompanied by a statement executed under oath as to the voter's identity; the statement under oath must be witnessed by

(A) a commissioned or noncommissioned officer of the armed forces of the United States;

(B) an official authorized by federal law or the law of the state in which the absentee ballot is cast to administer an oath; or

(C) an individual who is 18 years of age or older.



Sec. 15.20.070. - Application for ballot by mail. [Repealed, Sec. 231 ch 100 SLA 1980. For current law, see AS 15.20.081 ].

Repealed or Renumbered



Sec. 15.20.071. - Absentee voting by personal representative. [Repealed, Sec. 93, ch 82 SLA 2000].

Repealed or Renumbered



Sec. 15.20.072. - Special needs voting.

(a) A qualified voter with a disability who, because of that disability, is unable to go to a polling place to vote may vote a special needs ballot.

(b) The voter may, through a representative, request a special needs ballot from the following election officials at the times specified:

(1) from an absentee voting official on or after the 15th day before an election, up to and including election day;

(2) from an election supervisor on or after the 15th day before an election up to and including election day;

(3) from an absentee voting official at an absentee voting station designated under AS 15.20.045 (b) on or after the 15th day before an election up to and including the date of the election; or

(4) from a member of the precinct election board on election day.

(c) If the request for a special needs ballot is made through a representative, the representative shall sign a register provided by an election official. The register must include the following information:

(1) the representative's name;

(2) the representative's residence and mailing address;

(3) the representative's social security number, voter number, or date of birth;

(4) the name of the voter on whose behalf the representative is requesting a ballot and voting materials;

(5) an oath that the representative

(A) is receiving a ballot and voting materials on behalf of the voter;

(B) will not vote the ballot for the voter;

(C) will not coerce the voter;

(D) will not divulge the vote cast by the voter; and

(E) has been notified that unlawful interference with voting is punishable under AS 15.56.030 ;

(6) the representative's signature.

(d) The representative shall deliver the special needs ballot and other voting materials to the voter as soon as practicable. The voter shall mark the ballot in secret, place the ballot in the secrecy sleeve, and place the secrecy sleeve in the envelope provided. The voter shall provide the information on the envelope that would be required for absentee voting if the voter voted in person. The voter shall sign the voter's certificate in the presence of the representative. The representative shall sign as attesting official and date the voter's signature.

(e) The representative shall deliver the ballot and voter certificate to an election official not later than 8:00 p.m. Alaska time on election day.

(f) If a qualified voter's disability precludes the voter from performing any of the requirements of (d) of this section, the representative may perform those requirements, except making the voting decision, on the voter's behalf.

(g) The voter's employer, an agent of the voter's employer, or an officer or agent of the voter's union may not act as a representative for the voter. A candidate for office at an election may not act as a representative for a voter in the election.



Sec. 15.20.080. - Date for application in person. [Repealed, Sec. 231 ch 100 SLA 1980. For current law, see AS 15.20.061 ].

Repealed or Renumbered



Sec. 15.20.081. - Absentee voting and application by mail or electronic transmission.

(a) A qualified voter may apply by mail or by facsimile, scanning, or other electronic transmission to the director for an absentee ballot. Another individual may apply for an absentee ballot on behalf of a qualified voter if that individual is designated to act on behalf of the voter in a written general power of attorney or a written special power of attorney that authorizes the other individual to apply for an absentee ballot on behalf of the voter. The application must include the address or, if the application requests delivery of an absentee ballot by electronic transmission, the telephone electronic transmission number, to which the absentee ballot is to be returned, the applicant's full Alaska residence address, and the applicant's signature. However, a person residing outside the United States and applying to vote absentee in federal elections in accordance with AS 15.05.011 need not include an Alaska residence address in the application. A person may supply to a voter an absentee ballot application form with a political party or group affiliation indicated only if the voter is already registered as affiliated with the political party or group indicated. Only the voter or the individual designated by the voter in a written power of attorney under this subsection may mark the voter's choice of primary ballot on an application. A person supplying an absentee ballot application form may not design or mark the application in a manner that suggests choice of one ballot over another, except that ballot choices may be listed on an application as authorized by the division.

(b) An application requesting delivery of an absentee ballot to the applicant by mail must be received by the division of elections not less than seven days before the election for which the absentee ballot is sought. An application for an absentee ballot for a state election from a qualified voter requesting delivery of an absentee ballot to the applicant by electronic transmission must be received by the division of elections not later than 5:00 p.m. Alaska time on the day before the election for which the absentee ballot is sought. An absentee ballot application submitted by mail under this section must permit the person to register to vote under AS 15.07.070 and to request an absentee ballot for each state election held within that calendar year for which the voter is eligible to vote. An absentee ballot application submitted by electronic transmission under this section may not include a provision that permits a person to register to vote under AS 15.07.070 .

(c) After receipt of an application, the director shall send the absentee ballot and other absentee voting material to the applicant by the most expeditious mail service. However, if the application requests that an absentee ballot for a state election be sent by electronic transmission, the director shall send the absentee ballot and other absentee voting material to the applicant by electronic transmission. The absentee ballot and other absentee voting material shall be sent as soon as they are ready for distribution. If the absentee ballot and other absentee voting material are mailed to the applicant, the return envelope sent with the ballot and other materials shall be addressed to the election supervisor in the district in which the voter is a resident.

(d) Upon receipt of an absentee ballot by mail, the voter, in the presence of a notary public, commissioned officer of the armed forces including the National Guard, district judge or magistrate, United States postal official, registration official, or other person qualified to administer oaths, may proceed to mark the ballot in secret, to place the ballot in the secrecy sleeve, to place the secrecy sleeve in the envelope provided, and to sign the voter's certificate on the envelope in the presence of an official listed in this subsection who shall sign as attesting official and shall date the signature. If none of the officials listed in this subsection is reasonably accessible, an absentee voter shall sign the voter's certificate in the presence of an individual who is 18 years of age or older, who shall sign as a witness and attest to the date on which the voter signed the certificate in the individual's presence, and, in addition, the voter shall certify, as prescribed in AS 09.63.020 , under penalty of perjury, that the statements in the voter's certification are true.

(e) An absentee ballot must be marked on or before the date of the election. Except as provided in (h) of this section, a voter who returns the absentee ballot by mail, whether provided to the voter by mail or by electronic transmission, shall use a mail service at least equal to first class and mail the ballot not later than the day of the election to the election supervisor for the house district in which the voter seeks to vote. Except as provided in AS 15.20.480 , the ballot may not be counted unless it is received by the close of business on the 10th day after the election. If the ballot is postmarked, it must be postmarked on or before election day. After the day of the election, ballots may not be accepted unless received by mail.

(f) The director shall require a voter casting an absentee ballot by mail to provide proof of identification or other information to aid in the establishment of the voter's identity as prescribed by regulations adopted under AS 44.62 (Administrative Procedure Act). If the voter is a first-time voter who initially registered by mail or by facsimile or other electronic transmission approved by the director under AS 15.07.050 and has not met the identification requirements set out in AS 15.07.060, the voter must provide one of the following forms of proof of identification:

(1) a copy of a driver's license, state identification card, current and valid photo identification, birth certificate, passport, or hunting or fishing license; or

(2) a copy of a current utility bill, bank statement, paycheck, government check, or other government document; an item provided under this paragraph must show the name and current address of the voter.

(g) The director shall maintain a record of the name of each voter to whom an absentee ballot is sent under this section. The record must list the date on which the ballot is mailed or provided by electronic transmission and the date on which the ballot is received by the election supervisor and the dates on which the ballot was executed and postmarked.

(h) Except as provided in AS 15.20.480 , an absentee ballot returned by mail from outside the United States or from an overseas voter qualifying under AS 15.05.011 that has been marked and mailed not later than election day may not be counted unless the ballot is received by the election supervisor not later than the close of business on the 15th day following the election.

(i) An absentee ballot application submitted by an absent uniformed services voter or by an absent overseas voter qualifying under AS 15.05.011 is valid through the next two regularly scheduled general elections for federal office after the date the application is submitted. In this subsection, "absent uniformed services voter" has the meaning given in 42 U.S.C. 1973ff-6.



Sec. 15.20.082. - Absentee voting by mail from outside the United States or in a remote area; special absentee ballots.

(a) The director shall prepare special absentee ballots under this section for use in a state primary election, a state general election, and a state special election when the voter notifies the director in writing that the voter expects to be living, working, or traveling outside the United States at the time of the election, or in a remote area of the state where distance, terrain, or other natural conditions deny the voter reasonable access to a polling place at the time of the election. The director shall prepare the ballot so that it may be sent to the absentee voter 60 days before the date of the election. The director shall list on the ballot the different races to be voted on at the particular election on a statewide basis, and, if the director prepares the ballot without the names of candidates printed on the ballot, the director shall provide the voter with information described in (c) of this section.

(b) A special state absentee ballot prepared for use under (a) of this section shall contain each judicial retention election and ballot proposition or question scheduled to appear on the particular ballot.

(c) A special state absentee ballot prepared for the state general election or for a state special election shall, if the names of candidates are not yet certified, permit a voter to cast a ballot for all the candidates of a particular political party that expects to have candidates appear on the ballot; for this purpose, the director shall prepare the ballot with party boxes and a blank line for each office to be voted on in that election. The voter may vote for a candidate for that office by writing in the name of a person and filling in the oval to the right of that name, or the voter may mark one of the party boxes. If the voter puts a mark in a party box for that office, the director shall count the mark as a vote cast for the candidate for that office nominated by that party. If the voter writes in a name for an office, the vote shall be counted as a write-in vote for that office. The director shall count the ballots under AS 15.15.360 . The director shall provide the voter with the names of each candidate appearing on the primary election ballot and the names of any candidates who have qualified by petition to appear on the general election ballot.

(d) The director shall prepare the regular absentee ballots as soon as is reasonably possible and shall send the regular absentee ballot to each person receiving a special absentee ballot under this section. The director shall, if the regular absentee ballot is received within the time required by law, count the regular absentee ballot in preference to the special absentee ballot.

(e) The provisions of AS 15.20.066 and 15.20.081 relating to electronic transmission absentee voting do not apply to the procedures established in this section.



Sec. 15.20.090. - 15.20.150 - l Dates for and procedure on applications; casting votes. [Repealed, Sec. 231 ch 100 SLA 1980].

Repealed or Renumbered



Sec. 15.20.160. - Fee prohibited.

A person may not receive a fee from the voter for attesting to any voter's certificate required in voting absentee.



Sec. 15.20.170. - Disposition of ballots.

Each absentee voting official shall transmit the dated envelopes containing the marked ballots by the most expeditious mail service to the election supervisor for the district. Upon receipt of the absentee ballots the election supervisor shall stamp on the envelope the date on which the ballot is received.



Sec. 15.20.180. - Names of absentee voters to be made available.

The election supervisors and election officials shall have available for public inspection the names and addresses of persons who voted absentee.



Sec. 15.20.190. - Appointment, duties, and compensation of district counting boards.

(a) Thirty days before the date of an election, the election supervisors shall appoint, in the same manner provided for the appointment of election officials prescribed in AS 15.10, district absentee ballot counting boards and district questioned ballot counting boards, each composed of at least four members. At least one member of each board must be a member of the same political party of which the governor is a member, and at least one member of each board must be a member of the political party whose candidate for governor received the second largest number of votes in the preceding gubernatorial election. The district boards shall assist the election supervisors in counting the absentee and questioned ballots and shall receive the same compensation paid election officials under AS 15.15.380 .

(b) [Repealed, Sec. 92 ch 82 SLA 2000].



Sec. 15.20.200. - Time of district canvass and for counting absentee ballots. [Repealed, Sec. 231 ch 100 SLA 1980. For current law, see AS 15.20.201].

Repealed or Renumbered



Sec. 15.20.201. - Time of district absentee ballot counting review.

(a) No less than seven days preceding the day of election, the election supervisor, in the presence and with the assistance of the district absentee ballot counting board, shall review all voter certificates of absentee ballots received by that date. The review of absentee ballots shall continue at times designated by the election supervisor until completed.

(b) Counting of absentee ballots that have been reviewed shall begin at 8:00 p.m., local time, on the day of the election at places designated by each election supervisor and shall continue until all absentee ballots reviewed and eligible for counting have been counted. The counting teams shall report the count of absentee ballots to the district absentee ballot counting board. An election supervisor or an election official may not count absentee ballots before 8:00 p.m., local time, on the day of the election. Counting of the absentee ballots shall continue at times designated by the election supervisor until all absentee ballots are counted.

(c) Not later than the 15th day following the day of the election, the district absentee ballot counting board shall certify the absentee ballot review.

(d) Absentee ballots received in the office of an election supervisor after the completion of the district absentee ballot counting review shall be forwarded immediately to the director by the most expeditious service.



Sec. 15.20.203. - Procedure for district absentee ballot counting review.

(a) The district absentee ballot counting board shall examine each absentee ballot envelope and shall determine whether the absentee voter is qualified to vote at the election and whether the absentee ballot has been properly cast.

(b) An absentee ballot may not be counted if

(1) the voter has failed to properly execute the certificate;

(2) an official or the witnesses authorized by law to attest the voter's certificate fail to execute the certificate, except that an absentee ballot cast in person and accepted by an absentee voting official or election supervisor may be counted despite failure of the absentee voting official or election supervisor to properly sign and date the voter's certificate as attesting official as required under AS 15.20.061(c);

(3) the ballot is not attested on or before the date of the election;

(4) the ballot, if postmarked, is not postmarked on or before the date of the election;

(5) after the day of election, the ballot was delivered by a means other than mail; or

(6) the voter voted

(A) in person and is a

(i) first-time voter who initially registered by mail or by facsimile or other electronic transmission approved by the director under AS 15.07.050 , has not provided the identification required by AS 15.15.225(a), was not eligible for waiver of the identification requirement under AS 15.15.225 (b), and has not provided the identifiers required in AS 15.07.060 (a)(2) and (3) that can be verified through state agency records described in AS 15.07.055 (e); or

(ii) voter other than one described in (i) of this subparagraph, did not provide identification described in AS 15.15.225 (a), was not personally known by the election official, and has not provided the identifiers required in AS 15.07.060 (a)(2) and (3); or

(B) by mail or electronic transmission, is a first-time voter who initially registered by mail or by facsimile or other electronic transmission approved by the director under AS 15.07.050 to vote, has not met the identification requirements set out in AS 15.07.060 , and does not submit with the ballot a copy of a

(i) driver's license, state identification card, current and valid photo identification, birth certificate, passport, or hunting or fishing license; or

(ii) current utility bill, bank statement, paycheck, government check, or other government document; an item described in this sub-subparagraph must show the name and current address of the voter.

(c) Any person present at the district absentee ballot counting review may challenge the name of an absentee voter when read from the voter's certificate on the envelope if the person has good reason to suspect that the challenged voter is not qualified to vote, is disqualified, or has voted at the same election. The person making the challenge shall specify the basis of the challenge in writing. The district absentee ballot counting board by majority vote may refuse to accept and count the absentee ballot of a person properly challenged on grounds listed in (b) of this section.

(d) The election supervisor shall place all rejected absentee ballots in a separate envelope with the statements of challenge. The envelope shall be labeled "rejected absentee ballots" and shall be forwarded to the director with the election certificates and other returns.

(e) If an absentee ballot is not rejected, the envelope shall be opened and the secrecy sleeve containing the absentee ballot shall be placed in a container and mixed with other secrecy sleeves.

(f) The secrecy sleeves shall be drawn from the container, the absentee ballots shall be removed from the secrecy sleeves, and the absentee ballots counted at the times specified in AS 15.20.201 and according to the rules for determining properly marked ballots in AS 15.15.360.

(g) Upon completion of the absentee ballot review, the election supervisor shall prepare an election certificate for execution by the district absentee ballot counting board and shall forward the original certificate and other returns to the director no later than the 16th day following the election.

(h) The director shall prepare and mail to each absentee voter whose absentee ballot was rejected under this section a summary of the reason that the challenge to the absentee ballot was upheld and the absentee ballot was rejected.

(i) The director shall mail the materials described in (h) of this section to the voter not later than

(1) 10 days after completion of the review of ballots by the state review board for a primary election;

(2) 60 days after certification of the results of a general or special election.

(j) The director shall make available through a free access system to each absentee voter a system to check to see whether the voter's ballot was counted and, if not counted, the reason why the ballot was not counted. The director shall make this information available through the free access system not less than 10 days after certification of the results of a primary election and not less than 30 days after certification of the results of a general or special election.



Sec. 15.20.205. - Time of district questioned ballot counting review.

(a) On the second day following the day of the election, the election supervisor or the supervisor's designee, in the presence and with the assistance of the district questioned ballot counting board, shall review all voter certificates of questioned ballots received by that date. The review of questioned ballots shall continue at times designated by the election supervisor until completed.

(b) Counting of questioned ballots which have been reviewed shall begin on the third day following the day of the election and shall continue at times designated by the election supervisor until all questioned ballots reviewed and eligible for counting have been counted. The counting teams shall report the count to the district questioned ballot counting board.

(c) The district questioned ballot counting board may certify the questioned ballot totals as soon as the count is completed but no later than the 15th day following the election.

(d) Questioned ballots received after certification of the count shall be forwarded immediately to the director by the most expeditious service.



Sec. 15.20.207. - Procedure for district questioned ballot review.

(a) The district questioned ballot counting board shall examine each questioned ballot envelope and shall determine whether the questioned voter is qualified to vote at the election and whether the questioned ballot has been properly cast.

(b) A questioned ballot may not be counted if the voter

(1) has failed to properly execute the certificate;

(2) is a first-time voter who initially registered by mail or by facsimile or other electronic transmission approved by the director under AS 15.07.050 , has not provided the identification required by AS 15.15.225(a), was not eligible for waiver of the identification requirement under AS 15.15.225 (b), and has not provided the identifiers required in AS 15.07.060 (a)(2) and (3) that can be verified through state agency records described in AS 15.07.055 (e); or

(3) is a voter other than one described in (2) of this subsection, did not provide identification described in AS 15.15.225 (a), was not personally known by the election official, and has not provided the identifiers required in AS 15.07.060 (a)(2) and (3).

(c) Any person present at the district questioned ballot review may challenge the name of a questioned voter when read from the voter's certificate on the envelope if the person has good reason to suspect that the questioned voter is not qualified to vote, is disqualified, or has voted at the same election. The person making the challenge shall specify the basis of the challenge in writing. The district questioned ballot counting board by majority vote may refuse to accept and count the questioned ballot of a person properly challenged under grounds listed in (b) of this section.

(d) The election supervisor shall place all rejected questioned ballots in a separate envelope with statements of challenge. The envelope shall be labeled "rejected questioned ballots" and shall be forwarded to the director with the election certificates and other returns.

(e) If a questioned ballot is not rejected, the envelope shall be opened and the secrecy sleeve containing the questioned ballot shall be placed in a container and mixed with other secrecy sleeves containing questioned ballots.

(f) The secrecy sleeves shall be drawn from the container, the questioned ballots shall be removed from the secrecy sleeves, and the questioned ballots counted at the times specified in AS 15.20.205 and according to the rules for determining properly marked ballots in AS 15.15.360.

(g) Upon completion of the questioned ballot review, the election supervisor shall prepare an election certificate for execution by the district questioned ballot counting board, and shall forward the original certificate and returns to the director as soon as the count is completed but no later than the 16th day following the election.

(h) The director shall prepare and mail to each questioned voter whose questioned ballot was rejected under this section a summary of the reason that the challenge to the questioned ballot was upheld and the questioned ballot was rejected.

(i) The director shall mail the materials described in (h) of this section to the voter not later than

(1) 10 days after completion of the review of ballots by the state review board for a primary election;

(2) 60 days after certification of the results of a general or special election.

(j) In addition to mailing the materials under (i)(1) of this section, for a questioned voter whose questioned primary election ballot was rejected, not later than the deadline set out in (i)(1) of this section, the director shall

(1) determine whether, from the information obtained under AS 15.07.070(h), the voter's name may be entered on the voter registration list;

(2) if the voter is eligible, register the voter in accordance with the information submitted by the voter under AS 15.07.070 (h); and

(3) confirm or deny the registration by written notice mailed to the voter.

(k) The director shall make available through a free access system to each voter voting a questioned ballot a system to check to see whether the voter's ballot was counted and, if not counted, the reason why the ballot was not counted. The director shall make this information available through the free access system not less than 10 days after certification of the results of a primary election and not less than 30 days after the certification of the results of a general or special election.



Sec. 15.20.210. - Procedure for district canvass. [Repealed, Sec. 231 ch 100 SLA 1980. For current law, see AS 15.20.203 ].

Repealed or Renumbered



Sec. 15.20.211. - Counting cross-district and certain write-in votes.

(a) If a qualified voter of the state votes a ballot for a house district other than the house district in which the voter is registered, that person may vote only for

(1) statewide ballot measures and questions;

(2) candidates for federal or statewide offices;

(3) candidates for the state senate if the voter's former residence and present residence are in the same senate district; and

(4) candidates for judicial retention if the voter's former residence and present residence are in the same judicial district.

(b) If a voter requested an absentee ballot and the proper absentee ballot was not sent to the voter, the votes cast by the voter on the ballot received which are for write-in candidates the voter could have voted for if the voter had received and voted the proper absentee ballot shall be counted.

(c) The director shall prepare and mail to each voter whose ballot was subject to partial counting under this section a summary of the reason that the challenge to the ballot was upheld and the ballot was subject to only a partial counting.

(d) The director shall mail the materials described in (c) of this section to the voter not later than

(1) 10 days after completion of the review of ballots by the state review board for a primary election;

(2) 60 days after certification of the results of a general or special election.

(e) In addition to mailing the materials under (d)(1) of this section, for a questioned voter whose questioned primary election ballot was partially counted, not later than the deadline set out in (d)(1) of this section, the director shall

(1) determine whether, from the information obtained under AS 15.07.070(h), the voter's name may be entered on the voter registration list;

(2) if the voter is eligible, register the voter in accordance with the information submitted by the voter under AS 15.07.070 (h); and

(3) confirm or deny the registration by written notice mailed to the voter.

(f) The director shall make available through a free access system to each voter whose ballot was subject to partial counting under this section a system to check to see whether the voter's ballot was partially counted and, if not counted, the reason why the ballot was not counted. The director shall make this information available through the free access system not less than 10 days after certification of the results of a primary election and not less than 30 days after the certification of the results of a general or special election.



Sec. 15.20.220. - Procedure for state review.

(a) When the director and appointed party representatives have completed the review of ballots cast at the voting precincts, they shall proceed to review the absentee and questioned ballot votes certified by the district counting boards. The review of the absentee and questioned ballot vote certified by the district counting boards shall be accomplished by reviewing the tallies of the recorded vote to check for mathematical error and by comparing the totals with the election certificate of results.

(b) The state review board shall review and count absentee ballots under AS 15.20.081 (e) and (h) and questioned ballots that have been forwarded to the director and that have not been reviewed or counted by a district counting board.



Sec. 15.20.225. - Definition of "state election".

In AS 15.20.010 - 15.20.225, "state election" means a primary, general, or special election a purpose of which is to

(1) select, nominate, or elect a governor, a lieutenant governor, an acting governor, a state senator, or a state representative;

(2) select, nominate, or elect delegates to a constitutional convention;

(3) approve or reject an initiative submitted under art. XI of the state constitution and AS 15.45.190 - 15.45.200 or a referendum submitted under art. XI of the state constitution and AS 15.45.420 - 15.45.440;

(4) recall an official identified in (1) of this section when authorized by art. XI of the state constitution and AS 15.45.650 - 15.45.690;

(5) approve or reject a proposed constitutional amendment submitted under AS 15.50; or

(6) ratify or reject a state general obligation bond when authorized by AS 37.15.



Sec. 15.20.230. - 15.20.420 - l Voting machines. [Repealed, Sec. 231 ch 100 SLA 1980].

Repealed or Renumbered






Article 02 - ELECTION RECOUNTS

Sec. 15.20.430. - Authorization of recount application.

(a) A defeated candidate or 10 qualified voters who believe there has been a mistake made by an election official or by the counting board in counting the votes in an election, may file an application within five days after the completion of the state review to the director for a recount of the votes from any particular precinct or any house district and for any particular office, proposition, or question. However, the application may be filed only within three days after the completion of the state review after the general election for a recount of votes cast for the offices of governor and lieutenant governor. If there is a tie vote as provided in AS 15.15.460 , the director shall initiate the recount and give notice to the interested parties as provided in AS 15.20.470.

(b) The date on which the director receives an application rather than the date of mailing or transmission determines whether the application is filed within the time allowed under (a) of this section. If the actual physical delivery by telegram of a copy in substance of the statements made in the application for recount is received in the office of the director at or before 5:00 p.m. Alaska Standard time on the due date, the application will be accepted; providing the original signed application is postmarked at or before 5:00 p.m. Alaska Standard time of the same day.



Sec. 15.20.440. - Form of application.

(a) The application shall state in substance the basis of the belief that a mistake has been made, the particular election precinct or election district for which the recount is to be held, the particular office, proposition, or question for which the recount is to be held, and that the person making the application is a candidate or that the 10 persons making the application are qualified voters. The candidate or persons making the application shall designate by full name and mailing address two persons who shall represent the applicant and be present and assist during the recount. Any person may be named representative, including the candidate or any person signing the application. Applications by 10 qualified voters shall also include the designation of one of the number as chair. The candidate or persons making the application shall sign the application and shall print or type their full name and mailing address.

(b) Candidates, political parties, or organized groups having a direct interest in a recount and who are seeking to protect their interests during a recount may provide, at their own expense, two or more observers to witness the recount.



Sec. 15.20.450. - Requirement of deposit.

The application must include a deposit in cash, by certified check, or by bond with a surety approved by the director. The amount of the deposit is $1,000 for each precinct, $2,000 for each house district, and $15,000 for the entire state. If the recount includes an office for which candidates received a tie vote, or the difference between the number of votes cast was 20 or less or was less than .5 percent of the total number of votes cast for the two candidates for the contested office, or a question or proposition for which there was a tie vote on the issue, or the difference between the number of votes cast in favor of or opposed to the issue was 20 or less or was less than .5 percent of the total votes cast in favor of or opposed to the issue, the application need not include a deposit, and the state shall bear the cost of the recount. If, on the recount, a candidate other than the candidate who received the original election certificate is declared elected, or if the vote on recount is determined to be four percent or more in excess of the vote reported by the state review for the candidate applying for the recount or in favor of or opposed to the question or proposition as stated in the application, the entire deposit shall be refunded. If the entire deposit is not refunded, the director shall refund any money remaining after the cost of the recount has been paid from the deposit.



Sec. 15.20.460. - Determination of date of recount.

If the director determines that the application is substantially in the required form, the director shall fix the date of the recount to be held within three days after the receipt of an application requesting a recount of the general election votes cast for the office of governor and lieutenant governor and within five days after the receipt of an application requesting a recount for any other office, question, or proposition.



Sec. 15.20.470. - Requirement of notice.

The director shall give the candidate or designated chairperson signing the application, the two or more persons appointed to represent the applicant during the recount, and other directly interested parties, notice of the time and place of the recount by certified mail, telegraph, telephone, or facsimile.



Sec. 15.20.480. - Procedure for recount.

In conducting the recount, the director shall review all ballots, whether the ballots were counted at the precinct or by computer or by the district absentee counting board or the questioned ballot counting board, to determine which ballots, or part of ballots, were properly marked and which ballots are to be counted in the recount, and shall check the accuracy of the original count, the precinct certificate, and the review. The director shall count absentee ballots received before the completion of the recount. For administrative purposes, the director may join and include two or more applications in a single review and count of votes. The rules in AS 15.15.360 governing the counting of ballots shall be followed in the recount when a ballot is challenged on the basis of a question regarding the voter's intent to vote for the candidate, proposition, or question. The ballots and other election material must remain in the custody of the director during the recount, and the highest degree of care shall be exercised to protect the ballots against alteration or mutilation. The recount shall be completed within 10 days. The director may employ additional personnel necessary to assist in the recount.



Sec. 15.20.490. - Certification of results.

If it is determined by recount that the plurality of votes was cast for a candidate, the director shall issue a certificate of election or nomination to the elected or nominated candidate as determined by the recount. If it is determined by the recount that a proposition or question should be certified as having received the required vote, the director shall so certify except that the lieutenant governor shall so certify if the proposition or question involves an initiative, a referendum, or a constitutional amendment.



Sec. 15.20.500. - Authorization for expanding recount. [Repealed, Sec. 6 ch 26 SLA 1966].

Repealed or Renumbered



Sec. 15.20.510. - Provision for appeal to courts.

A candidate or any person who requested a recount who has reason to believe an error has been made in the recount (1) involving any question or proposition or the validity of any ballot may appeal to the superior court in accordance with applicable court rules governing appeals in civil matters, and (2) involving candidates for the legislature or Congress or the office of governor and lieutenant governor may appeal to the supreme court in accordance with rules as may be adopted by the court. Appeal shall be filed within five days of the completion of the recount. Upon order of the court, the director shall furnish the record of the recount taken, including all ballots, registers, and other election material and papers pertaining to the election contest. The appeal shall be heard by the court sitting without a jury. The inquiry in the appeal shall extend to the questions whether or not the director has properly determined what ballots, parts of ballots, or marks for candidates on ballots are valid, and to which candidate or division on the question or proposition the vote should be attributed. The court shall enter judgment either setting aside, modifying, or affirming the action of the director on recount.



Sec. 15.20.520. - Provision for appeal to legislature or Congress.

A candidate or persons who requested a recount, who have reason to believe an error has been made in the recount involving a candidate for the general election for the state legislature or Congress, may appeal to the chamber in which the candidate seeks membership in accordance with applicable rules of the legislature or Congress. Upon request of the legislature or Congress, the director shall furnish the record of the recount taken including all ballots, registers, and other election material and papers pertaining to the election contest.



Sec. 15.20.530. - Determination of tie votes.

If after a recount and appeal two or more candidates tie in having the highest number of votes for the same office, the director shall notify the candidates who are tied. The director shall notify the candidates of a reasonably suitable time and place to determine the successful candidate by lot. After the determination has been made by lot, the director shall so certify.






Article 03 - ELECTION CONTESTS

Sec. 15.20.540. - Grounds for election contest.

A defeated candidate or 10 qualified voters may contest the nomination or election of any person or the approval or rejection of any question or proposition upon one or more of the following grounds: (1) malconduct, fraud, or corruption on the part of an election official sufficient to change the result of the election; (2) when the person certified as elected or nominated is not qualified as required by law; (3) any corrupt practice as defined by law sufficient to change the results of the election.



Sec. 15.20.550. - Jurisdiction and time for contest.

The action may be brought in the superior court within 10 days after the completion of the state review.



Sec. 15.20.560. - Judgment of court.

The judge shall pronounce judgment on which candidate was elected or nominated and whether the question or proposition was accepted or rejected. The director shall issue a new election certificate to correctly reflect the judgment of the court. If the court decides that the election resulted in a tie vote, the director shall immediately proceed to determine the election by lot as is provided by law. If the court decides that no candidate was duly elected or nominated, the judgment shall be that the contested election be set aside. The provisions of this section and AS 15.20.540 and 15.20.550 are not intended to limit or interfere with the power of the legislature to judge the election and qualifications of its members.



Sec. 15.20.590. - 15.20.740 - l Punch-card voting. [Repealed, Sec. 92 ch 82 SLA 2000].

Repealed or Renumbered






Article 04 - VOTING BY MAIL

Sec. 15.20.800. - Voting by mail.

(a) The director may conduct an election by mail if it is held at a time other than when the general, party primary, or municipal election is held.

(b) If the director conducts an election under (a) of this section by mail, the director shall send a ballot for each election described in (a) of this section to each person whose name appears on the official registration list prepared under AS 15.07.125 for that election. The director shall send ballots by first class, nonforwardable mail. The ballot shall be sent to the address stated on the official registration list unless

(1) the voter has notified the director or an election supervisor of a different address to which the ballot should be sent; or

(2) the address on the official registration list has been identified as being an undeliverable address.

(c) If the director conducts an election under (a) of this section by mail, the director shall mail ballots under this section on or before the 22nd day before the election.

(d) The voter may cast the ballot under AS 15.20.081 (d) - (f).

(e) The director shall review ballots voted under this section under procedures established for the review of absentee ballots under AS 15.20.201 and 15.20.203. The director shall establish the schedule for counting ballots in an election conducted by mail.






Article 05 - VOTING MACHINES AND TALLY SYSTEMS

Sec. 15.20.900. - Optically scanned or electronically generated ballots.

(a) Notwithstanding any other provisions of this title, the director may adopt regulations that provide procedures for the tabulation of electronically generated ballots or optically scanned ballots, including procedures for

(1) tests of the counting programs developed for each precinct tabulator to ensure that the system is functioning properly;

(2) security for the voting and tabulation of ballots;

(3) the transmission and accumulation of vote totals to assure the integrity of the vote counting process;

(4) observation by the public of the counting process in the regional offices; and

(5) the disposition of ballots.

(b) The state ballot counting review board established under AS 15.10.180 shall test the counting programs for the tabulation of electronically generated ballots or optically scanned ballots and certify their accuracy in accordance with the regulations adopted under (a) of this section.



Sec. 15.20.910. - Standards for voting machines and vote tally systems.

The director may approve a voting machine or vote tally system for use in an election in the state upon consideration of factors relevant to the administration of state elections, including whether the Federal Election Commission has certified the voting machine or vote tally system to be in compliance with the voting system standards approved by the Federal Election Commission as required by 42 U.S.C. 15481(a)(5) (Help America Vote Act of 2002). The director may only approve a voting machine or vote tally system if the machine or system satisfies the requirements of AS 15.15.032 (c).









Chapter 15.25. - NOMINATION OF CANDIDATES

Article 01 - PRIMARY ELECTIONS

Sec. 15.25.010. - Provision for primary election.

Candidates for the elective state executive and state and national legislative offices shall be nominated in a primary election by direct vote of the people in the manner prescribed by this chapter. The director shall prepare and provide a primary election ballot for each political party. A voter registered as affiliated with a political party may vote that party's ballot. A voter registered as nonpartisan or undeclared rather than as affiliated with a particular political party may vote the political party ballot of the voter's choice unless prohibited from doing so under AS 15.25.014 . A voter registered as affiliated with a political party may not vote the ballot of a different political party unless permitted to do so under AS 15.25.014 .



Sec. 15.25.014. - Participation in primary election selection of a political party's candidates.

Sec. 15.25.014. Participation in primary election selection of a political party's candidates.

(a) Not later than 5:00 p.m., Alaska time, on September 1 of the calendar year before the calendar year in which a primary election is to be held, a political party shall submit a notice in writing to the director stating whether the party bylaws expand or limit who may participate in the primary election for selection of the party's candidates for elective state executive and state and national legislative offices. A copy of the party's bylaws expanding or limiting who may participate in the primary election for selection of the party's candidates, documentation required under (b) of this section, and other information required by the director, must be submitted along with the notice. The notice, bylaws, documentation, and other information required by the director shall be provided by the party's chairperson or another party official designated by the party's bylaws.

(b) Once a political party timely submits a notice and bylaws under (a) of this section and the director finds that the party has met the requirements of this chapter and other applicable laws, the director shall permit a voter registered as affiliated with another party to vote the party's ballot if the voter is permitted by the party's bylaws to participate in the selection of the party's candidates and may not permit a voter registered as nonpartisan or undeclared to vote a party's ballot if the party's bylaws restrict participation by nonpartisan or undeclared voters in the party's primary. However, for a subsequent primary election, the party shall timely submit another notice, bylaws, documentation, and other information under (a) of this section if the party's bylaws regarding who may participate in the primary election for selection of the party's candidates change.

(c) Party bylaws required to be submitted under (a) of this section must be precleared by the United States Department of Justice under 42 U.S.C. 1973c (sec. 5, Voting Rights Act of 1965) before submission. Documentation of the preclearance must accompany the bylaws submitted under (a) of this section.



Sec. 15.25.020. - Date of primary.

The primary election is held on the fourth Tuesday in August of every even-numbered year.



Sec. 15.25.030. - Declaration of candidacy.

(a) A member of a political party who seeks to become a candidate of the party in the primary election shall execute and file a declaration of candidacy. The declaration shall be executed under oath before an officer authorized to take acknowledgments and must state in substance

(1) the full name of the candidate;

(2) the full mailing address of the candidate;

(3) if the candidacy is for the office of state senator or state representative, the house or senate district of which the candidate is a resident;

(4) the office for which the candidate seeks nomination;

(5) the name of the political party of which the person is a candidate for nomination;

(6) the full residence address of the candidate, and the date on which residency at that address began;

(7) the date of the primary election at which the candidate seeks nomination;

(8) the length of residency in the state and in the district of the candidate;

(9) that the candidate will meet the specific citizenship requirements of the office for which the person is a candidate;

(10) that the candidate is a qualified voter as required by law;

(11) that the candidate will meet the specific age requirements of the office for which the person is a candidate; if the candidacy is for the office of state representative, that the candidate will be at least 21 years of age on the first scheduled day of the first regular session of the legislature convened after the election; if the candidacy is for the office of state senator, that the candidate will be at least 25 years of age on the first scheduled day of the first regular session of the legislature convened after the election; if the candidacy is for the office of governor or lieutenant governor, that the candidate will be at least 30 years of age on the first Monday in December following election or, if the office is to be filled by special election under AS 15.40.230 - 15.40.310, that the candidate will be at least 30 years of age on the date of certification of the results of the special election; or, for any other office, by the time that the candidate, if elected, is sworn into office;

(12) that the candidate requests that the candidate's name be placed on the primary election ballot;

(13) that the required fee accompanies the declaration;

(14) that the person is not a candidate for any other office to be voted on at the primary or general election and that the person is not a candidate for this office under any other declaration of candidacy or nominating petition;

(15) the manner in which the candidate wishes the candidate's name to appear on the ballot; and

(16) that the candidate is registered to vote as a member of the political party whose nomination is being sought.

(b) A person filing a declaration of candidacy under this section, other than a person subject to AS 24.60 who is filing a declaration for a state legislative office, shall simultaneously file with the director a statement of income sources and business interests that complies with the requirements of AS 39.50. A person who is subject to AS 24.60 and is filing a declaration of candidacy for state legislative office shall simultaneously file with the director a disclosure statement that complies with the requirements of AS 24.60.200 .

(c) An incumbent public official, other than a legislator, who has a current statement of income sources and business interests under AS 39.50 on file with the Alaska Public Offices Commission, or an incumbent legislator who has a current disclosure statement under AS 24.60.200 on file with the Alaska Public Offices Commission, is not required to file a statement of income sources and business interests or a disclosure statement with the declaration of candidacy under (b) of this section.



Sec. 15.25.040. - Manner and date of filing declaration.

(a) The declaration is filed by either

(1) the actual physical delivery of the declaration in person or by mail at or before 5:00 p.m., prevailing time, June 1 of the year in which a general election is held for the office; or

(2) reliable electronic transmission of a copy in substance of the statements made in paragraphs (1) - (5) of the declaration as required by AS 15.25.030 (a) at or before 5:00 p.m., prevailing time, June 1 of the year in which a general election is held for the office and also the actual physical delivery of the declaration containing paragraphs (1) - (16) as required by AS 15.25.030 (a) by mail that is received not more than 15 days after that time.

(b) If the postmark is illegible, a dated receipt from the post office where dispatched shall be acceptable as evidence of mailing. If June 1 is a Sunday or holiday, the deadlines for postmarking and receipt of the declaration shall be extended 24 hours in each instance.

(c) A candidate for a statewide office or a candidate for a district-wide office shall file either with the director or an election supervisor. If the candidate files the declaration with an election supervisor, the election supervisor shall immediately forward the declaration to the director.

(d) If the declaration filed under (a) of this section is not received within seven calendar days, the candidate shall be notified of nonreceipt. The candidate shall have the opportunity to refile the declaration with proof that a previous declaration has been filed in a timely manner and in accordance with law.



Sec. 15.25.042. - Eligibility of a candidate.

(a) If the director receives a complaint regarding the eligibility of a candidate for a particular office, the director shall determine eligibility under regulations adopted by the director. The director shall determine the eligibility of the candidate within 30 days of the receipt of the complaint.

(b) Except as provided in (c) of this section, the director shall determine the eligibility of the candidate by a preponderance of the evidence.

(c) If a candidate for the legislature has been registered to vote at any time during the 12 months preceding the filing of the declaration of candidacy in a district other than the district in which the declaration of candidacy has been filed, the director may not determine that a candidate is eligible except under a standard of clear and convincing evidence.

(d) A person may not be a resident of two districts at the same time.



Sec. 15.25.043. - Determination of residency of a candidate.

In determining the residence within a house district of a qualified voter for the purposes of compliance with art. II, sec. 2 of the Alaska Constitution, the director shall apply the rules established in AS 15.05.020 together with the following rules:

(1) a person establishes residence within a house district

(A) by actual physical presence at a specific location within the district; and

(B) by maintaining a habitation at the specific location;

(2) a person may maintain a place of residence at a specific location within a district while away from the location for purposes of employment, education, military service, or vacation if the person does not establish residency at another location; and

(3) a qualified voter loses residence by voting in another house district or in another state's elections.



Sec. 15.25.045. - Withdrawal of candidacy.

Notice of withdrawal of candidacy must be in writing over the signature of the candidate.



Sec. 15.25.050. - Requirement of filing fee.

(a) At the time the declaration is filed, each candidate shall pay a nonrefundable filing fee to the director. The filing fee for candidates for office of governor, lieutenant governor, United States senator, and United States representative is $100. The filing fee for candidates for office of state senator and state representative is $30.

(b) An indigent person as defined by regulations adopted under AS 44.62 (Administrative Procedure Act) may file a statement of indigency in the form prescribed by regulation in place of the filing fee required by this section.



Sec. 15.25.055. - Removal of name from primary ballot.

A candidate's name must appear on the primary election ballot unless notice of the withdrawal from the primary is received by the director at least 48 days before the date of the primary election.



Sec. 15.25.056. - Nomination by party petition where incumbent dies or is disqualified or incapacitated.

(a) If an unopposed incumbent candidate for renomination dies, becomes disqualified from holding the office the candidate is seeking, or is certified as being incapacitated between June 1 of the election year and that date which is more than 50 days before the date of the primary election, the candidate's place on the ballot may be filled by party petition. The petition shall state that the political party requests the name of the proposed candidate replace that of the incumbent on the primary election ballot and shall be accompanied by a declaration of candidacy from the person named in the petition. The petition must be received by the director no later than 14 days after the death, disqualification, or certification of incapacity of the incumbent or 48 days before the primary election date, whichever time is earlier.

(b) The method for certifying an incumbent candidate for nomination as being incapacitated, the method for selecting the person who is to be named in the party petition, and the method for placing the name of the person selected on the primary nomination ballot are the same as those prescribed in AS 15.25.110 and 15.25.130 relating to filling vacancies of party nominees in a general election.

(c) The death, disqualification, or certification of incapacity of the incumbent within 48 days before or on the primary election date does not affect the counting and review of the ballots. If the result of the counting and review discloses that the candidate, if the candidate had lived, would have been nominated, the candidate shall be declared nominated. The vacancy may be filled by party petition as provided in AS 15.25.110 - 15.25.130.



Sec. 15.25.060. - Preparation and distribution of ballots; appropriate ballot.

(a) The primary election ballots shall be prepared and distributed by the director in the manner prescribed in this section. The director shall prepare and provide a primary election ballot for each political party that contains all of the candidates of that party for elective state executive and state and national legislative offices and all of the ballot titles and propositions required to appear on the ballot at the primary election. The director shall print the ballots on white paper and place the names of all candidates who have properly filed in groups according to offices. The order of the placement of the names for each office shall be as provided for the general election ballot. Blank spaces may not be provided on the ballot for the writing or pasting in of names. The director shall also prepare and print a separate primary election ballot including only the ballot titles and propositions required to appear on the ballot.

(b) A voter may vote only one primary election ballot. A voter may vote a political party ballot only if the voter is registered as affiliated with that party, is allowed to participate in the party primary under the party's bylaws, or is registered as nonpartisan or undeclared rather than as affiliated with a particular political party and the party's bylaws do not restrict participation by nonpartisan or undeclared voters in the party's primary. For the purpose of determining which primary election ballot a voter may use, a voter's party affiliation is considered to be the affiliation registered with the director as of the 30th day before the primary election. If a voter changes party affiliation within the 30 days before the primary election, the voter's previous party affiliation shall be used for the determination under this subsection.

(c) If a voter is not voting in person and has requested an absentee ballot or special needs ballot but has not indicated a choice of ballot, the director shall provide the voter with the ballot listing the candidates of the political party or group with which the voter is affiliated, as determined under (b) of this section.



Sec. 15.25.070. - No write-in vote on primary ballot.

A voter may not vote for a person whose name is not on the ballot. Votes cast for a person whose name is not on the ballot may not be counted, but writing in a candidate's name does not invalidate the entire ballot.



Sec. 15.25.080. - Declaration of party preference. [Repealed, Sec. 231 ch 100 SLA 1980].

Repealed or Renumbered



Sec. 15.25.090. - General procedure for conduct of primary election.

Unless specifically provided otherwise, all provisions regarding the conduct of the general election shall govern the conduct of the primary election, including, but not limited to, provisions concerning voter qualification; provisions regarding the duties, powers, rights, and obligations of the director, of other election officials, and of cities and organized boroughs; provision for notification of the election; provisions regarding payment of election expenses; provisions regarding employees being allowed time from work to vote; provisions for the counting, review, and certification of returns; provisions for the determination of tie votes and of recount, contests, and appeal; and provisions for absentee voting.



Sec. 15.25.100. - Placement of nominees on general election ballot.

The director shall place the name of the candidate receiving the highest number of votes for an office by a political party on the general election ballot.



Sec. 15.25.105. - Write-in candidates.

(a) If a candidate does not appear on the primary election ballot or is not successful in advancing to the general election and wishes to be a candidate in the general election, the candidate may file as a write-in candidate. Votes for a write-in candidate may not be counted unless that candidate has filed a letter of intent with the director stating

(1) the full name of the candidate;

(2) the full residence address of the candidate and the date on which residency at that address began;

(3) the full mailing address of the candidate;

(4) the name of the political party or political group of which the candidate is a member, if any;

(5) if the candidate is for the office of state senator or state representative, the house or senate district of which the candidate is a resident;

(6) the office that the candidate seeks;

(7) the date of the election at which the candidate seeks election;

(8) the length of residency in the state and in the house district of the candidate;

(9) the name of the candidate as the candidate wishes it to be written on the ballot by the voter;

(10) that the candidate meets the specific citizenship requirements of the office for which the person is a candidate;

(11) that the candidate will meet the specific age requirements of the office for which the person is a candidate; if the candidacy is for the office of state representative, that the candidate will be at least 21 years of age on the first scheduled day of the first regular session of the legislature convened after the election; if the candidacy is for the office of state senator, that the candidate will be at least 25 years of age on the first scheduled day of the first regular session of the legislature convened after the election; if the candidacy is for the office of governor or lieutenant governor, that the candidate will be at least 30 years of age on the first Monday in December following election or, if the office is to be filled by special election under AS 15.40.230 - 15.40.310, that the candidate will be at least 30 years of age on the date of certification of the results of the special election; or, for any other office, by the time that the candidate, if elected, is sworn into office;

(12) that the candidate is a qualified voter as required by law; and

(13) that the candidate is not a candidate for any other office to be voted on at the general election and that the candidate is not a candidate for this office under any other nominating petition or declaration of candidacy.

(b) If a write-in candidate is running for the office of governor, the candidate must file a joint letter of intent together with a candidate for lieutenant governor. Both candidates must be of the same political party or group.

(c) A letter of intent under (a) of this section must be filed not later than five days before the general election.



Sec. 15.25.110. - Filling vacancies by party petition.

If a candidate of a political party nominated at the primary election dies, withdraws, resigns, becomes disqualified from holding the office for which the candidate is nominated, or is certified as being incapacitated in the manner prescribed by this section after the primary election and 48 days or more before the general election, the vacancy may be filled by party petition. The central committee of any political party or any party district committee may certify as being incapacitated any candidate nominated by their respective party by presenting to the director a sworn statement made by a panel of three licensed physicians, not more than two of whom may be of the same political party, that the candidate is physically or mentally incapacitated to an extent that would in the panel's judgment prevent the candidate from active service during the term of office if elected. The director shall place the name of the person nominated by party petition on the general election ballot. The name of a candidate disqualified under this section may not appear on the general election ballot.



Sec. 15.25.120. - Requirements for party petition.

Party petitions for the nomination of candidates shall state in substance that the political party desires and intends to support the named candidate for the named office and requests that the name of the proposed candidate be placed on the general election ballot. The petition may be filed no later than 48 days before the date of the general election.



Sec. 15.25.130. - Selection of nominees for party petition.

The nominees of political parties by party petition may be selected for statewide offices by the state party central committee or in any other manner prescribed by the party bylaws, and the petition for statewide offices shall be signed by the state chairperson of the political party or, in the absence of the state chairperson, by any two members of the state party central committee. The nominees of political parties by party petition may be selected for district-wide offices by the respective party district committee or in any other manner prescribed by the party bylaws, and the petition for district-wide offices shall be signed by the chairperson of the party district committee, or in the absence of the chairperson, by any two members of the party district committee, or in any other manner prescribed by the party bylaws. The petition may be delivered in person, or by mail, telegraph, facsimile, or other reliable electronic transmission.



Sec. 15.25.135. - Election of party committeemen and committeewomen. [Repealed, Sec. 21 ch 80 SLA 1963].

Repealed or Renumbered






Article 02 - NOMINATIONS BY PETITION

Sec. 15.25.140. - Provision for no-party candidate nominations.

Candidates not representing a political party are nominated by petition.



Sec. 15.25.150. - Date of filing petition.

A candidate seeking nomination by petition shall submit the information required under AS 15.25.180 (a)(1) - (8) and (11) - (17) to the director in the time and manner specified in AS 15.25.040 . The full petition with voter signatures shall be filed with the director by actual physical delivery in person at or before 5:00 p.m., prevailing time, on the day of the primary election in the year in which a general election is held for the office, or by actual physical delivery to the director by registered or certified mail return receipt requested which is postmarked at or before 5:00 p.m., prevailing time, on the day of the primary election in the year in which a general election is held for the office, and received not more than 15 days after that time. If the postmark is illegible, a dated receipt from the post office where dispatched shall be acceptable as evidence of mailing.



Sec. 15.25.160. - Required number of signatures for statewide office.

Petitions for the nomination of candidates for the office of governor, lieutenant governor, United States senator, and United States representative shall be signed by qualified voters of the state equal in number to at least one percent of the number of voters who cast ballots in the preceding general election.



Sec. 15.25.170. - Required number of signatures for district-wide office.

Petitions for the nomination of candidates for the office of state senator or state representative shall be signed by qualified voters of the house or senate district in which the proposed nominee desires to be a candidate equal in number to at least one percent of the number of voters who cast ballots in the proposed nominee's respective house or senate district in the preceding general election. A nominating petition may not contain less than 50 signatures for any district.



Sec. 15.25.180. - Requirements for petition.

(a) The petition must state in substance

(1) the full name of the candidate;

(2) the full residence address of the candidate and the date on which residency at that address began;

(3) the full mailing address of the candidate;

(4) the name of the political group, if any, supporting the candidate;

(5) if the candidacy is for the office of state senator or state representative, the house or senate district of which the candidate is a resident;

(6) the office for which the candidate is nominated;

(7) the date of the election at which the candidate seeks election;

(8) the length of residency in the state and in the district of the candidate;

(9) that the subscribers are qualified voters of the state or house or senate district in which the candidate resides;

(10) that the subscribers request that the candidate's name be placed on the general election ballot;

(11) that the proposed candidate accepts the nomination and will serve if elected, with the statement signed by the proposed candidate;

(12) the name of the candidate as the candidate wishes it to appear on the ballot;

(13) that the candidate is not a candidate for any other office to be voted on at the primary or general election and that the candidate is not a candidate for this office under any other nominating petition or declaration of candidacy;

(14) that the candidate meets the specific citizenship requirements of the office for which the person is a candidate;

(15) that the candidate will meet the specific age requirements of the office for which the person is a candidate; if the candidacy is for the office of state representative, that the candidate will be at least 21 years of age on the first scheduled day of the first regular session of the legislature convened after the election; if the candidacy is for the office of state senator, that the candidate will be at least 25 years of age on the first scheduled day of the first regular session of the legislature convened after the election; and if the candidacy is for the office of governor or lieutenant governor, that the candidate will be at least 30 years of age on the first Monday in December following election or, if the office is to be filled by special election under AS 15.40.230 - 15.40.310, that the candidate will be at least 30 years of age on the date of certification of the results of the special election; or, for any other office, by the time that the candidate, if elected, is sworn into office;

(16) that the candidate is a qualified voter; and

(17) if the candidacy is for the office of the governor, the name of the candidate for lieutenant governor running jointly with the candidate for governor.

(b) A person filing a nominating petition under this section, other than a person subject to AS 24.60 who is filing a petition for a state legislative office, shall simultaneously file with the director a statement of income sources and business interests that complies with the requirements of AS 39.50. A person who is subject to AS 24.60 and is filing a nominating petition for state legislative office shall simultaneously file with the director a disclosure statement that complies with the requirements of AS 24.60.200 .

(c) An incumbent public official, other than a legislator, who has a current statement of income sources and business interests under AS 39.50 on file with the Alaska Public Offices Commission, or an incumbent legislator who has a current disclosure statement under AS 24.60.200 on file with the Alaska Public Offices Commission, is not required to file a statement of income sources and business interests or a disclosure statement with the nominating petition under (b) of this section.



Sec. 15.25.185. - Eligibility of candidate.

The provisions of AS 15.25.042 and 15.25.043 apply to determinations of a candidate's eligibility when a candidate seeks nomination by petition under AS 15.25.140 - 15.25.200.



Sec. 15.25.190. - Placement of names on general election ballot.

The director shall place the names and the political group affiliation of persons who have been properly nominated by petition on the general election ballot.



Sec. 15.25.200. - Withdrawal of candidate's name.

Sec. 15.25.200. Withdrawal of candidate's name.

If a candidate nominated by petition dies or withdraws after the petition has been filed and 48 days or more before the general election, the director may not place the name of the candidate on the general election ballot.



Sec. 15.25.205. - Placement of nominee on general election ballot. [Repealed, Sec. 11 ch 103 SLA 2001].

Repealed or Renumbered



Sec. 15.25.220. - 15.25.280 - l Presidential party primary election. [Repealed, Sec. 1 ch 2 SLA 1984].

Repealed or Renumbered









Chapter 15.30. - NATIONAL ELECTIONS

Article 01 - PRESIDENT

Sec. 15.30.010. - Provision for selection of electors.

Electors of President and Vice President of the United States are selected by election at the general election in presidential election years.



Sec. 15.30.020. - Number and manner of selecting candidates.

Each political party shall select a number of candidates for electors of President and Vice-President of the United States equal to the number of senators and representatives to which the state is entitled in Congress. The candidates for electors shall be selected by the state party convention or in any other manner prescribed by the bylaws of the party. The chairperson and secretary of the state convention or any other party official designated by the party bylaws shall certify a list of the names of candidates for electors to the director on or before September 1 in presidential election years.



Sec. 15.30.025. - Qualifications for limited political parties.

(a) A limited political party may be organized for the purpose of selecting candidates for electors of President and Vice-President of the United States by filing with the director at least 90 days before a presidential general election a petition signed by qualified voters of the state equaling in number at least one percent of the number of voters who cast ballots for President at the last presidential election. The petition shall state that the signers intend to organize a limited political party, that they intend to select candidates for electors of President and Vice-President of the United States at the next succeeding presidential election, and the name of the limited political party.

(b) A limited political party organized under this section may not assume a name which is so similar to an existing political party as to confuse or mislead the voters at an election. If the director determines that the name of the limited political party set out in a petition is confusing or misleading, the director may refuse to accept the petition for filing.

(c) A limited political party organized under this section ceases to be a limited political party if its presidential candidate fails to receive at least three percent of the number of voters who cast ballots for the office of President at a presidential election.



Sec. 15.30.026. - Qualifications for independent candidates for President of the United States; selection of candidate for Vice-President; selection of electors.

(a) A person who desires to be an independent candidate for President of the United States must file with the director not earlier than January 1 of a presidential election year and not later than the 90th day before a presidential general election a petition signed by qualified voters of the state equal in number to at least one percent of the number of voters who cast ballots in an election under this chapter for President of the United States at the last presidential general election. The petition must state that the signers desire the named candidate for President of the United States to appear on the ballot as an independent candidate for president at the next succeeding presidential general election.

(b) In order to appear on the ballot, a candidate who has qualified for ballot status under (a) of this section shall certify the following information to the director on or before September 1 of the year of the presidential general election:

(1) the names of the electors for the independent candidate for President of the United States, equal to the number of senators and representatives to which the state is entitled in Congress;

(2) the name of a candidate for Vice-President, selected by the independent candidate; and

(3) the name, Alaska mailing address, and signature of the candidate's state campaign chair, who must be an Alaska resident.



Sec. 15.30.030. - Qualification of electors.

Any qualified voter except a United States senator or representative or person holding an office of trust or profit under the United States may be selected as a candidate for elector.



Sec. 15.30.040. - Requirement of party pledge.

The party shall require from each candidate for elector a pledge that as an elector the person will vote for the candidates nominated by the party of which the person is a candidate.



Sec. 15.30.050. - Interpretation of votes cast for candidates for President and Vice-President.

In voting for presidential electors, a vote marked for the candidates for President and Vice-President is considered and counted as a vote for the presidential electors of the party or for the presidential electors named under AS 15.30.026 , as appropriate.



Sec. 15.30.060. - Notification of electors.

When the results of the election of presidential electors have been determined, the director shall send a certificate of election to each elector and shall notify the electors of the time and place of their meeting and of their duties as electors.



Sec. 15.30.070. - Place and time of meeting.

The electors shall meet at the office of the director or other place designated by the director at 11:00 o'clock in the morning on the first Monday after the second Wednesday in December following their election. If Congress fixes a different day for the meeting, the electors shall meet on the day designated by the Act of Congress.



Sec. 15.30.080. - Filling of vacancies.

If there is a vacancy caused by death, failure to attend, ineligibility, or other cause, and if available alternates have not been designated, the electors shall fill the vacancy by plurality vote.



Sec. 15.30.090. - Duties of electors.

After any vacancies have been filled, the electors shall proceed to cast their votes for the candidates for the office of President and Vice-President of the party that selected them as candidates for electors, or for the candidates for the office of President and Vice-President under AS 15.30.026 if the electors were named under AS 15.30.026, and shall perform the duties of electors as required by the constitution and laws of the United States. The director shall provide administrative services and the Department of Law shall provide legal services necessary for the electors to perform their duties.



Sec. 15.30.100. - Compensation of electors.

Each elector is entitled to receive from the state treasury the same per diem and travel expenses allowed members of the legislature.






Article 02 - UNITED STATES CONGRESS

Sec. 15.30.110. - Provisions for election of United States senators.

A United States senator shall be elected at the general election held in the year 1960 and at the general election every sixth year thereafter. A United States senator shall be elected at the general election held in the year 1962 and at the general election every sixth year thereafter.



Sec. 15.30.120. - Provisions for election of United States representatives.

A United States representative in Congress shall be elected from each congressional district at the general election in 1960 and at the general election every second year thereafter.






Article 03 - CONGRESSIONAL BALLOT ACCESS LIMITATION ACT

Sec. 15.30.150. - Short title.

AS 15.30.150 - 15.30.190 shall be known and may be cited as "The Alaska Congressional Ballot Access Limitation Act of 1993."



Sec. 15.30.160. - Findings and declarations.

The people of the State of Alaska hereby find and declare as follows:

(1) federal officeholders who remain in office for extended periods of time become preoccupied with their own reelection and for that reason devote more effort to campaigning for their office than making legislative decisions for the benefit of the people of Alaska;

(2) federal officeholders have become to closely aligned with the special interest groups who provide contributions and support for their reelection campaigns, give them special favors, and lobby the House of Representatives and Senate for special interest legislation, all of which create corruption or the appearance of corruption of the legislative system;

(3) entrenched incumbency has discouraged qualified citizens from seeking office and has led to a lack of competitiveness and a decline in robust debate on issues of importance to the people of Alaska;

(4) due to the appearance of corruption and the lack of competition for the legislative seats held by the entrenched incumbents, there has been a reduction in voter participation which is counter-productive in a representative democracy;

(5) the citizens of Alaska have a compelling interest in preventing corruption and the appearance of corruption by limiting the number of terms which any Senator or Representative representing the people of this state may serve;

(6) the citizens of Alaska have a compelling interest in preserving the integrity of the ballot by promoting competitive elections and limiting the influence of special interests upon entrenched incumbent legislators;

(7) the citizens of Alaska have a compelling interest in voting for the candidate or candidates of their choice, and in standing for and holding elective office, and in preventing the perpetual monopolization of elective offices by incumbents;

(8) the citizens of Alaska have a compelling interest in extending the equal protection of the laws by ensuring that more of the people of this state have an equal opportunity to stand for and hold elective office.



Sec. 15.30.170. - Purpose and intent.

The purpose and intent in enacting AS 15.30.150 - 15.30.190 is to:

(1) promote, protect, and defend the compelling interest of the citizens of this state in preventing corruption and the appearance of corruption among the federal legislative representatives of this state by limiting the number of terms in which any Senator or Representative may hold office;

(2) promote, protect, and defend the compelling interest of the citizens of this state in preserving the integrity of the ballot by ensuring, to the greatest extent permitted by law, competitive elections without the corrupting influence of special interests upon entrenched incumbents;

(3) promote, protect and defend the rights of the citizens of this state, guaranteed by the First Amendment of the United States Constitution, to vote for the candidates of their choice, and to stand for and hold elective office, by curtailing the effects of entrenched incumbency and freely permitting write-in candidacies;

(4) promote, protect, and defend the rights of the citizens of this state for equal protection of the laws, guaranteed by the Fourteenth Amendment to the United States Constitution, by giving more of the citizens of this state the opportunity to stand for and hold elective office;

(5) ensure that when this measure does become operative, it is given the maximum retrospective effect permitted by applicable law in order to prevent the perpetuation of a professional, federal office-seeking and office-holding class.



Sec. 15.30.180. - Federal legislative candidates; ballot access.

(a) Subsections (b) and (c) of this section shall take effect only when twenty-four (24) states, not including this state, have enacted and have in simultaneous effect statutes, state constitutional provisions, ordinances and other enactments having the force and effect of law, the operative dates of which may be contingent upon the enactment of similar statutes, constitutional provisions, ordinances or other enactments in any number of other states, which limit either ballot access of persons seeking federal legislative office, or the number of terms or years of federal legislative office a person may hold, or both, based upon a person's length of service in federal legislative office; provided, however, that when subsections (b) and (c) of this section have once taken effect, the subsequent repeal, amendment, deletion by means of a sunset provision, or judicial determination of unconstitutionality or invalidity of another state's statute, state constitutional provision, ordinance other enactment ineffective or void, shall not affect the validity or effectiveness of subsections (b) and (c) of this section, which shall remain in full force and effect until repealed or otherwise rendered ineffective under the law of this state.

(b) A person is not eligible to place or to have the person's name placed upon the ballot for election to the United States House of Representatives if, by the end of the then current term of office, the person will have served, or but for resignation would have served, as a member of the United States House of Representatives representing any portion or district of the State of Alaska during six or more of the previous twelve years.

(c) A person is not eligible to place or to have the person's name placed upon the ballot for election to the United States Senate if, by the end of the then current term of office, the person will have served, or but for resignation would have served, as a member of the United States Senate representing any portion or district of the State of Alaska during twelve or more of the previous eighteen years.

(d) The provisions of this section shall, to the maximum extent permitted by applicable law, be interpreted as having retrospective effect from and after the date of its enactment upon any member of the United States House of Representatives or United States Senate elected at the election held on November 8, 1994, or at any election held thereafter; provided, however, that years of service completed during a term of office which commenced prior to November 8, 1994 may not be included in determining previous years of service for the purposes of subsections (b) or (c) of this section.

(e) Nothing in AS 15.30.100 - 15.30.190 shall be construed as preventing or prohibiting any qualified voter of this state from casting a ballot for any person by writing the name of that person on the ballot, or from having such a ballot counted or tabulated, nor shall any provision of AS 15.30.100 -15.30.190 be construed as preventing or prohibiting any person from standing or campaigning for any elective office by means of a write-in campaign.

(f) Nothing in this section shall be construed as preventing or prohibiting the name of any person from appearing on the ballot at any direct primary or general election unless that person is specifically prohibited from doing so by the provisions of this section and to that end any such prohibiting provisions shall be strictly construed.

(g) The members of the United States House of Representatives and United States Senate representing any district or portion of Alaska are instructed to use their best efforts to attain such a limitation on terms nationwide.

(h) AS 15.30.150 - 15.30.190 shall take effect and be applicable to federal legislative candidates whose terms of office begin on or after January 1, 1995. Service prior to January 1, 1995 shall not be counted for the purpose of AS 15.30.150 -15.30.190. In the event of conflict with (a) of this section, the provisions under (a) shall govern.



Sec. 15.30.190. - Severability.

If any provision, subsection, part of the subsection, or clause of AS 15.30.150 - 15.30.190 shall be held by a court of competent jurisdiction to be void, invalid, or unconstitutional for any reason, the remaining provisions of AS 15.30.150 - 15.30.190 shall not be affected, and to this end the provisions of AS 15.30.150 - 15.30.190 are severable.









Chapter 15.35. - STATE ELECTIONS

Article 01 - EXECUTIVE

Sec. 15.35.010. - Election of governor and lieutenant governor.

A governor and lieutenant governor shall be elected at the general election in 1962 and every four years thereafter.






Article 02 - LEGISLATIVE

Sec. 15.35.020. - Election of legislature.

One-half of the members of the state senate and all members of the state house of representatives shall be elected at each general election in accordance with the apportionment articles of the state constitution.






Article 03 - JUDICIARY

Sec. 15.35.030. - Approval or rejection of supreme court justice.

Each supreme court justice shall be subject to approval or rejection at the first general election held more than three years after the justice's appointment. If approved, the justice shall thereafter be subject to approval or rejection in a like manner every tenth year.



Sec. 15.35.040. - Filing declaration by supreme court justice.

Each justice seeking retention in office shall file with the director a declaration of candidacy for retention no later than August 1 before the general election at which approval or rejection is requisite.



Sec. 15.35.041. - Requirement of filing fee for supreme court candidate.

At the time the declaration is filed, each candidate for retention shall pay a filing fee to the director. The filing fee for a candidate for retention on the supreme court is $100.



Sec. 15.35.050. - Placing name of supreme court justice on ballot.

The director shall place the name of a supreme court justice who has properly filed a declaration of candidacy for retention on the ballot in each judicial district of the state for the general election at which approval is sought.



Sec. 15.35.053. - Approval or rejection of a judge of the court of appeals.

Each judge of the court of appeals shall be subject to approval or rejection at the first general election held more than three years after the judge's appointment. If approved, the judge is thereafter subject to approval or rejection in a like manner every eighth year.



Sec. 15.35.055. - Filing declaration by judge of the court of appeals.

Each judge of the court of appeals seeking retention in office shall file with the director a declaration of candidacy for retention no later than August 1 before the general election at which approval or rejection is requisite.



Sec. 15.35.057. - Requirement of filing fee for court of appeals.

At the time the declaration is filed, each candidate for retention shall pay a filing fee to the director. The filing fee for a candidate for retention on the court of appeals is $100.



Sec. 15.35.059. - Placing name of judge of the court of appeals on ballot.

The director shall place the name of a judge of the court of appeals who has properly filed a declaration of candidacy for retention on the ballot in each judicial district of the state for the general election at which approval is sought.



Sec. 15.35.060. - Approval or rejection of superior court judge.

Each superior court judge shall be subject to approval or rejection at the first general election held more than three years after the judge's appointment. If approved, the judge shall thereafter be subject to approval or rejection in a like manner every sixth year.



Sec. 15.35.070. - Filing declaration by superior court judge.

Each judge seeking retention in office shall file with the director a declaration of candidacy for retention no later than August 1 before the general election at which approval or rejection is requisite.



Sec. 15.35.071. - Requirement of filing fee for superior court candidate.

At the time the declaration is filed, each candidate for retention shall pay a filing fee to the director. The filing fee for a candidate for retention on the superior court is $30.



Sec. 15.35.080. - Determination of judicial district in which to seek approval.

The judge shall seek approval in the judicial district to which the judge was originally appointed, except in case of assignments and transfers with the judge's consent, in which case the judge shall seek approval in the district where the judge has served the major portion of the judge's term. The judge shall designate on the declaration of candidacy the judicial district to which the judge was appointed, except in case of assignments and transfers in which case the judge shall designate the district where the judge has served the major portion of the judge's term.



Sec. 15.35.090. - Placing name of superior court judge on ballot.

The director shall place the name of a superior court judge who has properly filed a declaration of candidacy for retention on the ballot in the judicial district designated in the declaration of candidacy for the general election at which approval is sought.



Sec. 15.35.100. - Approval or rejection of district judge.

(a) Each district judge shall be subject to approval or rejection at the first general election held more than two years after the judge's appointment under the provisions of AS 22.15.170 . If approved, the judge shall thereafter be subject to approval or rejection in a like manner every fourth year.

(b) The district judge shall seek approval in the judicial district in which the judge was originally appointed, or in the district where the judge has served the major portion of the judge's term. The district judge shall designate on the declaration of candidacy the judicial district in which the judge was appointed, or the district where the judge has served the major portion of the judge's term.



Sec. 15.35.110. - Filing declaration by district judge.

Each district judge seeking retention in office shall file with the director a declaration of candidacy for retention no later than August 1 before the general election at which approval or rejection is requisite.



Sec. 15.35.120. - Requirement of filing fee for district court candidate.

At the time the declaration is filed, each candidate for retention on the district court shall pay a filing fee of $30 to the director.



Sec. 15.35.130. - Placing name of district judge on ballot.

The director shall place the name of a district judge who has properly filed a declaration of candidacy for retention on the ballot in the judicial district designated in the declaration of candidacy for the general election at which approval is sought.



Sec. 15.35.140. - 15.35.170 - l Judges of the court of appeals: Requirements for retention in office. [Repealed, Sec. 231 ch 100 SLA 1980. For current law, see AS 15.35.053 - 15.35.059].

Repealed or Renumbered









Chapter 15.40. - SPECIAL ELECTIONS AND APPOINTMENTS

Article 01 - UNITED STATES CONGRESS

Sec. 15.40.010. - Conditions and time of filling vacancy by appointment and special election. [Repealed, Sec. 10 ch 50 SLA 2004 and Sec. 7 2004 Ballot Measure No. 4].

Repealed or Renumbered



Sec. 15.40.020. - Qualification of appointee. [Repealed, Sec. 1 ch 139 SLA 1967].

Repealed or Renumbered



Sec. 15.40.030. - , 15.40.040. Conditions for full, unexpired term appointment; conditions for part-term appointment and special election. [Repealed, Sec. 6 ch 30 SLA 1998].

Repealed or Renumbered



Sec. 15.40.050. - 15.40.075 - l Date of special primary election and special election; proclamation of special election; term of elected senator; determination of candidate; date of nomimations. [Repealed, Sec. 10 ch 50 SLA 2004 and Sec. 7 2004 Ballot Measure No. 4].

Repealed or Renumbered



Sec. 15.40.080. - 15.40.120. - Selection of nominees in manner provided for general election; designation of nominees by petition; requirements of petition for no-party candidates and by political parties; selection of political party nominees. [Repealed, Sec. 6 ch 30 SLA 1998].

Repealed or Renumbered



Sec. 15.40.130. - , 15.40.135l General provision for conduct of special election; definition. [Repealed, Sec. 10 ch 50 SLA 2004 and Sec. 7 2004 Ballot Measure No. 4].

Repealed or Renumbered



Sec. 15.40.140. - Condition and time of calling special election.

When a vacancy occurs in the office of United States senator or United States representative, the governor shall, by proclamation, call a special election to be held on a date not less than 60, nor more than 90, days after the date the vacancy occurs. However, if the vacancy occurs on a date that is less than 60 days before or is on or after the date of the primary election in the general election year during which a candidate to fill the office is regularly elected, the governor may not call a special election.



Sec. 15.40.145. - Temporary appointment of United States senator. [See revisor's note]..

Sec. 15.40.145. Temporary appointment of United States senator. [See revisor's note]..

When a vacancy occurs in the office of United States senator, the governor may, at least five days after the date of the vacancy but within 30 days after the date of the vacancy, appoint a qualified individual to fill the vacancy temporarily until the results of the special election called to fill the vacancy are certified. If a special election is not called for the reasons set out in AS 15.40.140 , the individual shall fill the vacancy temporarily until the results of the next general election are certified.



Sec. 15.40.150. - Condition for holding special election with primary.

If the vacancy occurs on a date not less than 60, nor more than 90, days before the date of the primary election, the governor shall, by proclamation, call the special election to be held on the date of the primary election.



Sec. 15.40.160. - Proclamation.

The governor shall issue the proclamation at least 50 days before the election.



Sec. 15.40.165. - Term of elected senator.

At the special election, a United States senator shall be elected to fill the remainder of the unexpired term. The person elected shall take office on the date the United States Senate meets, convenes, or reconvenes following the certification of the results of the special election by the director.



Sec. 15.40.170. - Term of elected representative.

At the special election, a United States representative shall be elected to fill the remainder of the unexpired term. The person elected shall take office on the date the United States house of representatives meets, convenes, or reconvenes following the certification of the results of the special election by the director.



Sec. 15.40.180. - Date of nominations.

Candidates for the special election shall be nominated by petition transmitted by (1) the actual physical delivery of the petition in person; (2) by mail postmarked not later than midnight of the filing date; or (3) by telegram of a copy in substance of the statements made in the petition to the director before the 21st day after the vacancy occurs.



Sec. 15.40.190. - Requirements of petition for no-party candidates.

Petitions for the nomination of candidates not representing a political party shall be signed by qualified voters of the state equal in number to at least one percent of the number of voters who cast ballots in the preceding general election and shall state in substance that which is required for nomination petitions by AS 15.25.180 .



Sec. 15.40.200. - Requirements of party petition.

Petitions for the nomination of candidates of political parties shall state in substance that the party desires and intends to support the named candidate for the office of United States senator or United States representative, as appropriate, at the special election and requests that the name of the candidate nominated be placed on the ballot.



Sec. 15.40.210. - Selection of party nominees.

The nominees of political parties may be selected by the state convention or in any other manner prescribed by the party bylaws, and the petition shall be signed by the chairperson and secretary of the state convention, or if the nominees are selected by the party central committee, the petition shall be signed by the chairperson of the central committee or in any other manner prescribed by the party bylaws.



Sec. 15.40.220. - General provisions for conduct of special election.

Unless specifically provided otherwise, all provisions regarding the conduct of the general election shall govern the conduct of the special election of the United States senator or United States representative, including provisions concerning voter qualifications; provisions regarding the duties, powers, rights, and obligations of the director, of other election officials, and of municipalities; provision for notification of the election; provision for payment of election expenses; provisions regarding employees being allowed time from work to vote; provisions for the counting, reviewing, and certification of returns; provisions for the determination of the votes and of recounts, contests, and appeal; and provision for absentee voting.






Article 02 - GOVERNOR AND LIEUTENANT GOVERNOR

Sec. 15.40.230. - Condition and time of calling special election.

When a person appointed to succeed to the office of lieutenant governor succeeds to the office of acting governor, the acting governor shall, by proclamation, call a special election to be held on a date not less than 60, nor more than 90, days after the date the vacancy in the office of the governor occurred. However, if the vacancy occurs on a date that is less than 60 days before or is on or after the date of the primary election in years in which a governor is regularly elected, the acting governor shall serve the remainder of the unexpired term and may not call a special election.



Sec. 15.40.240. - Conditions for holding special election with primary or general election.

If the vacancy occurs on a date not less than 60, nor more than 90, days before the date of the primary election in years in which a governor is regularly elected or if the vacancy occurs on a date not less than 60, nor more than 90, days before the date of the primary election or general election in election years in which a governor is not regularly elected, the acting governor shall, by proclamation, call the special election to be held on the date of the primary election or general election.



Sec. 15.40.250. - Proclamation of special election.

The acting governor shall issue the proclamation at least 50 days before the election.



Sec. 15.40.260. - Term of elected governor and lieutenant governor.

At the special election, a governor and a lieutenant governor shall be elected to fill the remainder of the unexpired terms and shall take office on the date the results of the special election are certified.



Sec. 15.40.270. - Date of nominations.

Candidates for the special election shall be nominated by petition transmitted by (1) actual physical delivery of the petition in person; (2) by mail postmarked not later than midnight of the filing date; or (3) by telegram of a copy in substance of the statements made in the petition to the director before the 21st day after the vacancy occurs.



Sec. 15.40.280. - Requirements of petition for no-party candidates.

Petitions for the nomination of candidates not representing a political party shall be signed by qualified voters of the state equal in number to at least one percent of the number of voters who cast ballots in the preceding general election, shall include nominees for the office of governor and lieutenant governor, and shall state in substance that which is required for nomination petitions by AS 15.25.180 .



Sec. 15.40.290. - Requirements of party petition.

Petitions for the nomination of candidates of political parties shall state in substance that the party desires and intends to support the named candidates for the offices of governor and lieutenant governor at the special election and requests that the names of the two candidates nominated be placed on the ballot.



Sec. 15.40.300. - Selection of party nominees.

The nominees of political parties may be selected by state convention or in any other manner prescribed by the party bylaws, and the petition shall be signed by the chairperson and secretary of the state convention, or, if the nominees are selected by the party central committee, the petition shall be signed by the state chairperson of the political party or in any other manner prescribed by the party bylaws.



Sec. 15.40.310. - General provisions for conduct of special election.

Unless specifically provided otherwise, all provisions regarding the conduct of the general election shall govern the conduct of the special election of the governor and lieutenant governor, including provisions concerning voter qualifications; provisions regarding the duties, powers, rights, and obligations of the director, of other election officials, and of municipalities; provision for notification of the election; provision for payment of election expenses; provisions regarding employees being allowed time from work to vote; provisions for the counting, reviewing, and certification of returns; provisions for the determination of the votes and of recounts, contests, and appeal; and provision for absentee voting.






Article 03 - LEGISLATURE

Sec. 15.40.320. - Condition and time for filling vacancy by appointment.

When a vacancy occurs in the state legislature, the governor, within 30 days, shall appoint a qualified person to fill the vacancy. However, if the remainder of the term of the predecessor in office will expire or if a vacancy in the state senate will be filled by a special election before the legislature will next meet, convene, or reconvene, the governor may not fill the vacancy.



Sec. 15.40.330. - Qualification and confirmation of appointee.

(a) The appointee shall meet the qualifications of a member of the legislature as prescribed in Sec. 2, art. II of the state constitution, shall be a member of the same political party as that which nominated the predecessor in office, and shall be subject to confirmation by a majority of the members of the legislature who are members of the same political party which nominated the predecessor in office and of the same house as was the predecessor in office. If the predecessor in office was not nominated by a political party or if no other member of the predecessor's political party is a member of the predecessor's house of the legislature, the governor may appoint any qualified person. If the appointee is not a member of a political party, the appointment is not subject to confirmation. If the appointee is a member of a political party, the appointment is subject to confirmation as provided by this section for the confirmation of political party appointees.

(b) A member of a political party is a person who supports the political program of a party. The filing for office of a candidate as an independent or no-party candidate does not preclude a candidate from being a member of a political party. Recognition of an independent or no-party candidate as a member of a party caucus of members of the legislature at the legislative session following the election of the independent or no-party candidate is recognition of that person's party membership at the time filings were made by party candidates for the preceding general election.



Sec. 15.40.340. - Date of office of appointee.

If the appointment is not subject to confirmation, the term of the appointee shall begin on the first day the appointee is present when the legislature meets, convenes, or reconvenes after the date of the appointment. If the appointment is subject to confirmation, the term of the appointee shall begin on the date the appointment is confirmed.



Sec. 15.40.350. - Procedure upon rejection.

If an appointment is rejected, the governor, within 10 days, shall appoint another qualified person as provided in AS 15.40.330 , who shall also be subject to confirmation, as provided in that section.



Sec. 15.40.360. - Term of appointed representative.

If the vacancy is in the state house of representatives, the appointment shall be for the remainder of the unexpired term.



Sec. 15.40.370. - Conditions for full, unexpired term senate appointment.

If the vacancy is for an unexpired senate term of two years plus five full calendar months or less, the appointment shall be for the remainder of the unexpired term.



Sec. 15.40.380. - Conditions for part-term senate appointment and special election.

If the vacancy is for an unexpired senate term of more than two years and five full calendar months, the governor shall call a special election by proclamation and the appointment shall expire on the date the state senate first convenes or reconvenes following the certification of the results of the special election by the director.



Sec. 15.40.390. - Date of special election.

The special election to fill a vacancy in the state senate shall be held on the date of the first general election held more than three full calendar months after the senate vacancy occurs.



Sec. 15.40.400. - Proclamation of special election.

The governor shall issue the proclamation calling the special election at least 50 days before the election.



Sec. 15.40.410. - Term of elected senator.

At the special election a state senator shall be elected to fill the remainder of the unexpired term and shall take office on the date the state senate first convenes or reconvenes following the certification of the results of the special election by the director.



Sec. 15.40.420. - Selection of nominees in manner provided for general election.

If the vacancy in the office of state senator occurs one calendar month or more before the filing date for the primary election, candidates for the special election shall be nominated in the manner provided for the nomination of candidates for general elections.



Sec. 15.40.430. - Designation of nominees by petition.

If the vacancy occurs less than one calendar month before the filing date and more than three calendar months before the next general election, candidates shall be nominated by petition transmitted by (1) the actual physical delivery of the petition in person; (2) by mail postmarked not later than midnight of the filing date; or (3) by telegram of a copy in substance of the statements made in the petition to the director before September 2 just before the special election.



Sec. 15.40.440. - Requirements of petition for no-party candidates.

Petitions for the nomination of candidates not representing a political party shall be signed by qualified voters equal in number to at least one percent of the number of voters who cast ballots in the proposed nominee's respective house or senate district in the preceding general election. A nominating petition may not contain less than 50 signatures for any district, and must state in substance that which is required in petitions for nomination by AS 15.25.180 .



Sec. 15.40.450. - Requirements of petition by political party.

Petitions for the nomination of candidates of political parties shall state in substance that the party desires and intends to support the named candidate for the office of state senator at the special election and requests that the name of the candidate be placed on the ballot.



Sec. 15.40.460. - Selection of political party nominees.

The nominees of political parties may be selected by the respective party district committee or by any other manner as provided by the party bylaws, and the petition shall be signed by the chairperson of the party district committee or by any other party official designated by the party bylaws.



Sec. 15.40.470. - General provision for conduct of special election.

Unless specifically provided otherwise, all provisions regarding the conduct of the general election shall govern the conduct of the special election of state senators, including provisions concerning voter qualifications; provisions regarding the duties, powers, rights, and obligations of the director, of other election officials, and of municipalities; provision for notification of the election; provision for payment of election expenses; provisions regarding employees being allowed time from work to vote; provisions for the counting, reviewing, and certification of returns; provisions for the determination of the votes and of recounts, contests, and appeal; and provision for absentee voting.









Chapter 15.45. - INITIATIVE, REFERENDUM, AND RECALL

Article 01 - INITIATIVE

Sec. 15.45.010. - Provision and scope for use of the initiative.

The law-making powers assigned to the legislature may be exercised by the people through the initiative. However, an initiative may not be proposed to dedicate revenue, to make or repeal appropriations, to create courts, to define the jurisdiction of courts or prescribe their rules, or to enact local or special legislation.



Sec. 15.45.020. - Filing application.

An initiative is proposed by filing an application with the lieutenant governor. A deposit of $100 must accompany the application. This deposit shall be retained if a petition is not properly filed. If a petition is properly filed, the deposit shall be refunded.



Sec. 15.45.030. - Form of application.

The application must include the

(1) proposed bill;

(2) printed name, the signature, the address, and a numerical identifier of not fewer than 100 qualified voters who will serve as sponsors; each signature page must include a statement that the sponsors are qualified voters who signed the application with the proposed bill attached; and

(3) designation of an initiative committee consisting of three of the sponsors who subscribed to the application and represent all sponsors and subscribers in matters relating to the initiative; the designation must include the name, mailing address, and signature of each committee member.



Sec. 15.45.040. - Form of proposed bill.

The proposed bill shall be in the following form:

(1) the bill shall be confined to one subject;

(2) the subject of the bill shall be expressed in the title;

(3) the enacting clause of the bill shall be: "Be it enacted by the People of the State of Alaska;"

(4) the bill may not include subjects restricted by AS 15.45.010 .



Sec. 15.45.050. - Manner of notice.

Notice to the initiative committee on any matter pertaining to the application and petition may be served on any member of the committee in person or by mail addressed to a committee member as indicated on the application.



Sec. 15.45.060. - Designation of sponsors.

The qualified voters who subscribe to the application in support of the proposed bill are designated as sponsors. The initiative committee may designate additional sponsors by giving written notice to the lieutenant governor of the names, addresses, and numerical identifiers of those so designated.



Sec. 15.45.070. - Review of application for certification.

The lieutenant governor shall review the application and shall either certify it or notify the initiative committee of the grounds for denial.



Sec. 15.45.080. - Bases of denial of certification.

The lieutenant governor shall deny certification upon determining in writing that

(1) the proposed bill to be initiated is not in the required form;

(2) the application is not substantially in the required form; or

(3) there is an insufficient number of qualified sponsors.



Sec. 15.45.090. - Preparation of petition.

(a) If the application is certified, the lieutenant governor shall prepare a sufficient number of sequentially numbered petitions to allow full circulation throughout the state. Each petition must contain

(1) a copy of the proposed bill if the number of words included in both the formal and substantive provisions of the bill is 500 or less;

(2) an impartial summary of the subject matter of the bill;

(3) a statement of minimum costs to the state associated with certification of the initiative application and review of the initiative petition, excluding legal costs to the state and the costs to the state of any challenge to the validity of the petition;

(4) an estimate of the cost to the state of implementing the proposed law;

(5) the statement of warning prescribed in AS 15.45.100 ;

(6) sufficient space for the printed name, a numerical identifier, the signature, the date of signature, and the address of each person signing the petition; and

(7) other specifications prescribed by the lieutenant governor to ensure proper handling and control.

(b) Upon request of the initiative committee, the lieutenant governor shall report to the committee the number of persons who voted in the preceding general election.



Sec. 15.45.100. - Statement of warning.

Each petition shall include a statement of warning that a person who signs a name other than the person's own on the petition, or who knowingly signs more than once for the same proposition at one election, or who signs the petition when knowingly not a qualified voter, is guilty of a class B misdemeanor.



Sec. 15.45.105. - Qualifications of circulator.

To circulate a petition booklet, a person shall be

(1) a citizen of the United States;

(2) 18 years of age or older; and

(3) a resident of the state as determined under AS 15.05.020 .



Sec. 15.45.110. - Circulation of petition; prohibitions and penalty.

(a) The petitions may be circulated throughout the state only in person.

(b) [Repealed, Sec. 92 ch 82 SLA 2000].

(c) A circulator may not receive payment or agree to receive payment that is greater than $1 a signature, and a person or an organization may not pay or agree to pay an amount that is greater than $1 a signature, for the collection of signatures on a petition.

(d) A person or organization may not knowingly pay, offer to pay, or cause to be paid money or other valuable thing to a person to sign or refrain from signing a petition.

(e) A person or organization that violates (c) or (d) of this section is guilty of a class B misdemeanor.

(f) In this section,

(1) "organization" has the meaning given in AS 11.81.900 ;

(2) "other valuable thing" has the meaning given in AS 15.56.030 (d);

(3) "person" has the meaning given in AS 11.81.900 .



Sec. 15.45.120. - Manner of signing and withdrawing name from petition.

Any qualified voter may subscribe to the petition by printing the voter's name, a numerical identifier, and an address, by signing the voter's name, and by dating the signature. A person who has signed the initiative petition may withdraw the person's name only by giving written notice to the lieutenant governor before the date the petition is filed.



Sec. 15.45.130. - Certification of circulator.

Before being filed, each petition shall be certified by an affidavit by the person who personally circulated the petition. In determining the sufficiency of the petition, the lieutenant governor may not count subscriptions on petitions not properly certified at the time of filing or corrected before the subscriptions are counted. The affidavit must state in substance

(1) that the person signing the affidavit meets the residency, age, and citizenship qualifications for circulating a petition under AS 15.45.105;

(2) that the person is the only circulator of that petition;

(3) that the signatures were made in the circulator's actual presence;

(4) that, to the best of the circulator's knowledge, the signatures are the signatures of the persons whose names they purport to be;

(5) that, to the best of the circulator's knowledge, the signatures are of persons who were qualified voters on the date of signature;

(6) that the circulator has not entered into an agreement with a person or organization in violation of AS 15.45.110 (c);

(7) that the circulator has not violated AS 15.45.110 (d) with respect to that petition; and

(8) whether the circulator has received payment or agreed to receive payment for the collection of signatures on the petition, and, if so, the name of each person or organization that has paid or agreed to pay the circulator for collection of signatures on the petition.



Sec. 15.45.140. - Filing of petition.

(a) The sponsors must file the initiative petition within one year from the time the sponsors received notice from the lieutenant governor that the petitions were ready for delivery to them. The petition may be filed with the lieutenant governor only if it meets all of the following requirements: it is signed by qualified voters

(1) equal in number to 10 percent of those who voted in the preceding general election;

(2) resident in at least three-fourths of the house districts of the state; and

(3) who, in each of the house districts described in (2) of this subsection, are equal in number to at least seven percent of those who voted in the preceding general election in the house district.

(b) If the petition is not filed within the one-year period provided for in (a) of this section, the petition has no force or effect.



Sec. 15.45.150. - Review of petition.

Within not more than 60 days of the date the petition was filed, the lieutenant governor shall review the petition and shall notify the initiative committee whether the petition was properly or improperly filed, and at which election the proposition shall be placed on the ballot.



Sec. 15.45.160. - Bases for determining the petition was improperly filed.

The lieutenant governor shall notify the committee that the petition was improperly filed upon determining that

(1) there is an insufficient number of qualified subscribers; or

(2) the subscribers were not resident in at least two-thirds of the house districts of the state.



Sec. 15.45.170. - Submission of supplementary petition. [Repealed, Sec. 7 ch 80 SLA 1998].

Repealed or Renumbered



Sec. 15.45.180. - Preparation of ballot title and proposition.

(a) If the petition is properly filed, the lieutenant governor, with the assistance of the attorney general, shall prepare a ballot title and proposition. The ballot title shall, in not more than six words, indicate the general subject of the proposition. The proposition shall, in not more than 100 words, give a true and impartial summary of the proposed law.

(b) The proposition prepared under (a) of this section shall comply with AS 15.60.005 and shall be worded so that a "Yes" vote on the proposition is a vote to enact the proposed law.



Sec. 15.45.190. - Placing proposition on ballot.

The lieutenant governor shall direct the director to place the ballot title and proposition on the election ballot of the first statewide general, special, or primary election that is held after

(1) the petition has been filed;

(2) a legislative session has convened and adjourned; and

(3) a period of 120 days has expired since the adjournment of the legislative session.



Sec. 15.45.200. - Display of proposed law.

The director shall provide each election board with at least five copies of the proposed law being initiated, and the election board shall display at least one copy of the proposed law in a conspicuous place in the room where the election is held.



Sec. 15.45.210. - Determination of void petition.

If the lieutenant governor, with the formal concurrence of the attorney general, determines that an act of the legislature that is substantially the same as the proposed law was enacted after the petition had been filed, and before the date of the election, the petition is void and the lieutenant governor shall so notify the committee.



Sec. 15.45.220. - Adoption and effective date of proposed law.

If a majority of the votes cast on the initiative proposition favor its adoption, the proposed law is enacted, and the lieutenant governor shall so certify. The act becomes effective 90 days after certification.



Sec. 15.45.230. - Insufficiency of application or petition. [Repealed, Sec. 7, ch 80 SLA 1998].

Repealed or Renumbered



Sec. 15.45.240. - Judicial review.

Any person aggrieved by a determination made by the lieutenant governor under AS 15.45.010 - 15.45.220 may bring an action in the superior court to have the determination reviewed within 30 days of the date on which notice of the determination was given.



Sec. 15.45.245. - Delegation by lieutenant governor.

The lieutenant governor may delegate the duties imposed on the lieutenant governor by AS 15.45.010 - 15.45.240 to the director.






Article 02 - REFERENDUM

Sec. 15.45.250. - Provision and scope of use of referendum.

The people may approve or reject acts of the legislature by referendum. However, a referendum may not be applied to dedication of revenue, to an appropriation, to local or special legislation, or to laws necessary for the immediate preservation of the public peace, health, or safety.



Sec. 15.45.260. - Filing application.

A referendum is proposed by filing an application with the lieutenant governor. A deposit of $100 must accompany the application. This deposit shall be retained if a petition is not properly filed. If a petition is properly filed, the deposit shall be refunded.



Sec. 15.45.270. - Form of application.

The application must include

(1) the act to be referred;

(2) a statement of approval or rejection;

(3) the printed name, the signature, the address, and a numerical identifier of not fewer than 100 qualified voters who will serve as sponsors; each signature page must include a statement that the sponsors are qualified voters who signed the application with the act to be referred and the statement of approval or rejection attached; and

(4) the designation of a referendum committee consisting of three of the sponsors who subscribed to the application and represent all sponsors and subscribers in matters relating to the referendum; the designation must include the name, mailing address, and signature of each committee member.



Sec. 15.45.280. - Manner of notice.

Notice to the referendum committee on any matter pertaining to the application and petition may be served on any member of the committee in person or by mail addressed to a committee member as indicated on the application.



Sec. 15.45.290. - Designation of sponsors.

The qualified voters who subscribe to the application in support of the referendum are designated as sponsors. The referendum committee may designate additional sponsors by giving notice to the lieutenant governor of the names, addresses, and numerical identifiers of those so designated.



Sec. 15.45.300. - Time of review of application for certification.

Within seven calendar days after the date the application is received, the lieutenant governor shall review the application and shall either certify it or notify the referendum committee of the grounds for denial.



Sec. 15.45.310. - Bases of denial of certification.

The lieutenant governor shall deny certification upon determining that

(1) the application is not substantially in the required form;

(2) there is an insufficient number of qualified sponsors; or

(3) more than 90 days have expired since the adjournment of the legislative session at which the act being referred was passed.



Sec. 15.45.320. - Preparation of petition.

(a) The lieutenant governor shall prepare a sufficient number of sequentially numbered petitions to allow full circulation throughout the state. Each petition must contain

(1) a copy of the act to be referred if the number of words included in both the formal and substantive provisions of the act is 500 or less;

(2) the statement of approval or rejection;

(3) a statement of minimum costs to the state associated with certification of the referendum application and review of the referendum petition, excluding legal costs to the state and the costs to the state of any challenge to the validity of the petition;

(4) an estimate of the cost to the state of voter approval or rejection of the act;

(5) an impartial summary of the subject matter of the act;

(6) the statement of warning prescribed in AS 15.45.330 ;

(7) sufficient space for the printed name, a numerical identifier, the signature, the date of signature, and the address of each person signing the petition; and

(8) other specifications prescribed by the lieutenant governor to ensure proper handling and control.

(b) Upon request of the referendum committee, the lieutenant governor shall report to the committee the number of persons who voted in the preceding general election.



Sec. 15.45.330. - Statement of warning.

Each petition shall include a statement of warning that a person who signs a name other than the person's own to the petition, or who knowingly signs more than once for the same proposition at one election, or who signs the petition when knowingly not a qualified voter is guilty of a class B misdemeanor.



Sec. 15.45.335. - Qualifications of circulator.

To circulate a petition booklet, a person shall be

(1) a citizen of the United States;

(2) 18 years of age or older; and

(3) a resident of the state as determined under AS 15.05.020 .



Sec. 15.45.340. - Circulation; prohibitions.

(a) The petitions may be circulated throughout the state only in person.

(b) A circulator may not receive payment or agree to receive payment that is greater than $1 a signature, and a person or an organization may not pay or agree to pay an amount that is greater than $1 a signature, for the collection of signatures on a petition.

(c) A person or organization may not knowingly pay, offer to pay, or cause to be paid money or other valuable thing to a person to sign or refrain from signing a petition.

(d) A person or organization that violates (b) or (c) of this section is guilty of a class B misdemeanor.

(e) In this section,

(1) "organization" has the meaning given in AS 11.81.900 ;

(2) "other valuable thing" has the meaning given in AS 15.56.030 ;

(3) "person" has the meaning given in AS 11.81.900 .



Sec. 15.45.350. - Manner of signing and withdrawing name from petition.

Any qualified voter may subscribe to the petition by printing the voter's name, a numerical identifier, and an address, by signing the voter's name, and by dating the signature. A person who has signed the referendum petition may withdraw the person's name only by giving written notice to the lieutenant governor before the date the petition is filed.



Sec. 15.45.360. - Certification of circulator.

Before being filed, each petition shall be certified by an affidavit by the person who personally circulated the petition. In determining the sufficiency of the petition, the lieutenant governor may not count subscriptions on petitions not properly certified at the time of filing or corrected before the subscriptions are counted. The affidavit must state in substance

(1) that the person signing the affidavit meets the residency, age, and citizenship qualifications for circulating a petition under AS 15.45.335;

(2) that the person is the only circulator of that petition;

(3) that the signatures were made in the circulator's actual presence;

(4) that, to the best of the circulator's knowledge, the signatures are the signatures of the persons whose names they purport to be;

(5) that, to the best of the circulator's knowledge, the signatures are of persons who were qualified voters on the date of signature;

(6) that the circulator has not entered into an agreement with a person or organization in violation of AS 15.45.340 (b);

(7) that the circulator has not violated AS 15.45.340 (c) with respect to that petition; and

(8) whether the circulator has received payment or agreed to receive payment for the collection of signatures on the petition, and, if so, the name of each person or organization that has paid or agreed to pay the circulator for collection of signatures on the petition.



Sec. 15.45.370. - Filing of petition.

The sponsors may file the petition

(1) only if it is signed by qualified voters

(2) only within 90 days after the adjournment of the legislative session at which the act was passed; and

(A) equal in number to 10 percent of those who voted in the preceding general election;

(B) resident in at least three-fourths of the house districts of the state; and

(C) who, in each of the house districts described in (B) of this paragraph, are equal in number to at least seven percent of those who voted in the preceding general election in the house district.



Sec. 15.45.380. - Review of petition.

Within not more than 60 days of the date the petition was filed, the lieutenant governor shall review the petition and shall notify the committee whether the petition was properly or was improperly filed and at which election the proposition shall be placed on the ballot.



Sec. 15.45.390. - Bases for determining the petition was improperly filed.

The lieutenant governor shall notify the committee that the petition was improperly filed upon determining that

(1) there is an insufficient number of qualified subscribers;

(2) the subscribers were not resident in at least two-thirds of the house districts of the state; or

(3) the petition was not filed within 90 days after the adjournment of the legislative session at which the act was passed.



Sec. 15.45.400. - Submission of supplementary petition.

Upon receipt of notice that the filing of the petition was improper, the committee may amend and correct the petition by circulating and filing a supplementary petition within 10 days of the date that notice was given if 90 days have not expired after the adjournment of the legislative session at which the act was passed.



Sec. 15.45.410. - Preparation of ballot title and proposition.

(a) The lieutenant governor, with the assistance of the attorney general, shall prepare a ballot title and proposition upon determining that the petition is properly filed. The ballot title shall, in not more than six words, indicate the general subject area of the act. The proposition shall, in not more than 100 words, give a true and impartial summary of the act being referred.

(b) The proposition prepared under (a) of this section shall comply with AS 15.60.005 and shall be worded so that a "Yes" vote on the proposition is a vote to reject the act referred.



Sec. 15.45.420. - Placing proposition on ballot.

The lieutenant governor shall direct the director to place the ballot title and proposition on the election ballot for the first statewide general, special, or primary election held more than 180 days after adjournment of the legislative session at which the act was passed.



Sec. 15.45.430. - Display of act being referred.

The director shall provide each election board with at least five copies of the act being referred, and the election board shall display at least one copy of the act in a conspicuous place in the room where the election is held.



Sec. 15.45.440. - Rejection of act.

If a majority of the votes cast on the referendum proposition favor the rejection of the act referred, the act is rejected, and the lieutenant governor shall so certify. The act rejected by referendum is void 30 days after certification.



Sec. 15.45.450. - Insufficiency of application or petition.

A referendum submitted to the voters may not be held void because of the insufficiency of the application or petition by which the submission was procured.



Sec. 15.45.460. - Judicial review.

Any person aggrieved by any determination made by the lieutenant governor under AS 15.45.250 - 15.45.450 may bring an action in the superior court to have the determination reviewed within 30 days of the date on which notice of the determination was given.



Sec. 15.45.465. - Delegation by lieutenant governor.

The lieutenant governor may delegate the duties imposed upon the lieutenant governor by AS 15.45.250 - 15.45.460 to the director.






Article 03 - RECALL

Sec. 15.45.470. - Provision and scope for use of recall.

The governor, the lieutenant governor, and members of the state legislature are subject to recall by the voters of the state or the political subdivision from which elected.



Sec. 15.45.480. - Filing application.

The recall of the governor, lieutenant governor, or a member of the state legislature is proposed by filing an application with the director. A deposit of $100 must accompany the application. This deposit shall be retained if a petition is not properly filed. If a petition is properly filed the deposit shall be refunded.



Sec. 15.45.490. - Time of filing application.

An application may not be filed during the first 120 days of the term of office of any state public official subject to recall.



Sec. 15.45.500. - Form of application.

The application must include

(1) the name and office of the person to be recalled;

(2) the grounds for recall described in particular in not more than 200 words;

(3) the printed name, the signature, the address, and a numerical identifier of qualified voters equal in number to 10 percent of those who voted in the preceding general election in the state or in the senate or house district of the official sought to be recalled, 100 of whom will serve as sponsors; each signature page must include a statement that the qualified voters signed the application with the name and office of the person to be recalled and the statement of grounds for recall attached; and

(4) the designation of a recall committee consisting of three of the qualified voters who subscribed to the application and shall represent all sponsors and subscribers in matters relating to the recall; the designation must include the name, mailing address, and signature of each committee member.



Sec. 15.45.510. - Grounds for recall.

The grounds for recall are (1) lack of fitness, (2) incompetence, (3) neglect of duties, or (4) corruption.



Sec. 15.45.515. - Designation of sponsors.

The qualified voters who subscribe to the application in support of the recall are designated as sponsors. The recall committee may designate additional sponsors by giving notice to the lieutenant governor of the names, addresses, and numerical identifiers of those so designated.



Sec. 15.45.520. - Manner of notice.

Notice on all matters pertaining to the application and petition may be served on any member of the recall committee in person or by mail addressed to a committee member as indicated on the application.



Sec. 15.45.530. - Notice of the number of voters.

The director, upon request, shall notify the recall committee of the official number of persons who voted in the preceding general election in the state or in the senate or house district of the official to be recalled.



Sec. 15.45.540. - Review of application for certification.

The director shall review the application and shall either certify it or notify the recall committee of the grounds of refusal.



Sec. 15.45.550. - Bases of denial of certification.

The director shall deny certification upon determining that

(1) the application is not substantially in the required form;

(2) the application was filed during the first 120 days of the term of office of the official subject to recall or within less than 180 days of the termination of the term of office of any official subject to recall;

(3) the person named in the application is not subject to recall; or

(4) there is an insufficient number of qualified subscribers.



Sec. 15.45.560. - Preparation of petition.

(a) The director shall prepare a sufficient number of sequentially numbered petitions to allow full circulation throughout the state or throughout the senate or house district of the official sought to be recalled. Each petition must contain

(1) the name and office of the person to be recalled;

(2) the statement of the grounds for recall included in the application;

(3) a statement of minimum costs to the state associated with certification of the recall application, review of the recall petition, and conduct of a special election, excluding legal costs to the state and the costs to the state of any challenge to the validity of the petition;

(4) an estimate of the cost to the state of recalling the official;

(5) the statement of warning required in AS 15.45.570 ;

(6) sufficient space for the printed name, a numerical identifier, the signature, the date of signature, and the address of each person signing the petition; and

(7) other specifications prescribed by the director to ensure proper handling and control.

(b) Upon request of the recall committee, the lieutenant governor shall report to the committee the number of persons who voted in the preceding general election in the state or in the district of the official sought to be recalled by the recall committee.



Sec. 15.45.570. - Statement of warning.

Each petition must include a statement of warning that a person who signs a name other than the person's own to the petition, or who knowingly signs more than once for the same proposition at one election, or who signs the petition while knowingly not a qualified voter, is guilty of a class B misdemeanor.



Sec. 15.45.575. - Qualifications of circulator.

To circulate a petition booklet, a person shall be

(1) a citizen of the United States;

(2) 18 years of age or older; and

(3) a resident of the state as determined under AS 15.05.020 .



Sec. 15.45.580. - Circulation; prohibitions.

(a) The petitions may be circulated only in person throughout the state or senate or house district represented by the official sought to be recalled.

(b) A circulator may not receive payment or agree to receive payment that is greater than $1 a signature, and a person or an organization may not pay or agree to pay an amount that is greater than $1 a signature, for the collection of signatures on a petition.

(c) A person or organization may not knowingly pay, offer to pay, or cause to be paid money or other valuable thing to a person to sign or refrain from signing a petition.

(d) A person or organization that violates (b) or (c) of this section is guilty of a class B misdemeanor.

(e) In this section,

(1) "organization" has the meaning given in AS 11.81.900 ;

(2) "other valuable thing" has the meaning given in AS 15.56.030 ;

(3) "person" has the meaning given in AS 11.81.900 .



Sec. 15.45.590. - Manner of signing and withdrawing name from petition.

Any qualified voter may subscribe to the petition by printing the voter's name, a numerical identifier, and an address, by signing the voter's name, and by dating the signature. A person who has signed the petition may withdraw the person's name only by giving written notice to the director before the date the petition is filed.



Sec. 15.45.600. - Certification of circulator.

Before being filed, each petition shall be certified by an affidavit by the person who personally circulated the petition. In determining the sufficiency of the petition, the lieutenant governor may not count subscriptions on petitions not properly certified at the time of filing or corrected before the subscriptions are counted. The affidavit must state in substance

(1) that the person signing the affidavit meets the residency, age, and citizenship qualifications for circulating a petition under AS 15.45.575;

(2) that the person is the only circulator of that petition;

(3) that the signatures were made in the circulator's actual presence;

(4) that, to the best of the circulator's knowledge, the signatures are the signatures of the persons whose names they purport to be;

(5) that, to the best of the circulator's knowledge, the signatures are of persons who were qualified voters on the date of signature;

(6) that the circulator has not entered into an agreement with a person or organization in violation of AS 15.45.580 (b);

(7) that the circulator has not violated AS 15.45.580 (c) with respect to that petition; and

(8) whether the circulator has received payment or agreed to receive payment for the collection of signatures on the petition, and, if so, the name of each person or organization that has paid or agreed to pay the circulator for collection of signatures on the petition.



Sec. 15.45.610. - Filing of petition.

A petition may not be filed within less than 180 days of the termination of the term of office of a state public official subject to recall. The sponsor may file the petition only if signed by qualified voters equal in number to 25 percent of those who voted in the preceding general election in the state or in the senate or house district of the official sought to be recalled.



Sec. 15.45.620. - Review of petition.

Within 30 days of the date of filing, the director shall review the petition and shall notify the recall committee and the person subject to recall whether the petition was properly or improperly filed.



Sec. 15.45.630. - Bases for determining the petition was improperly filed.

The director shall notify the committee that the petition was improperly filed upon determining that

(1) there is an insufficient number of qualified subscribers; or

(2) the petition was filed within less than 180 days of the termination of the term of office of the official subject to recall.



Sec. 15.45.640. - Submission of supplementary petition.

Upon receipt of notice that the filing of the petition was improper, the committee may amend and correct the petition by circulating and filing a supplementary petition within 20 days of the date that notice was given, if filed within less than 180 days of the termination of the term of office of the person subject to recall.



Sec. 15.45.650. - Calling special election.

If the director determines the petition is properly filed and if the office is not vacant, the director shall prepare the ballot and shall call a special election to be held on a date not less than 60, nor more than 90, days after the date that notification is given that the petition was properly filed. If a primary or general election is to be held not less than 60, nor more than 90, days after the date that notification is given that the petition was properly filed, the special election shall be held on the date of the primary or general election.



Sec. 15.45.660. - Preparation of ballot.

The ballot shall be designed with the question of whether the public official shall be recalled, placed on the ballot in the following manner: "Shall ( name of official ) be recalled from the office of . . . . . .?". Provision shall be made for marking the question "Yes" or "No."



Sec. 15.45.670. - Conduct of special election.

Unless specifically provided otherwise, all provisions regarding the conduct of a general election shall govern the conduct of a special election for the recall of the state public official, including but not limited to, provisions concerning voter qualification; provisions regarding duties, powers, rights and obligations of the director, of other election officials, and of municipalities; provision for notification of the election; provision for the payment of election expenses; provisions regarding employees being allowed time from work to vote; provisions for counting, reviewing, and certification of returns; provision for the determination of votes and of recount contests and court appeal; and provisions for absentee voting.



Sec. 15.45.680. - Display of grounds for and against recall.

The director shall provide each election board in the state or in the senate or house district of the person subject to recall with at least five copies of the statement of the grounds for recall included in the application and at least five copies of the statement of not more than 200 words made by the official subject to recall in justification of the official's conduct in office. The person subject to recall may provide the director with the statement within 10 days after the date the director gave notification that the petition was properly filed. The election board shall post at least one copy of the statements for and against recall in a conspicuous place in the polling place.



Sec. 15.45.690. - Certification of election results.

If a majority of the votes cast on the question of recall favor the removal of the official, the director shall so certify and the office is vacant on the day after the date of certification.



Sec. 15.45.700. - Filling vacancy.

A vacancy caused by a recall is filled as a vacancy caused by any other means is filled.



Sec. 15.45.710. - Insufficiency of grounds, application, or petition.

A recall submitted to the voters may not be held void because of the insufficiency of the grounds, application, or petition by which the submission was procured.



Sec. 15.45.720. - Judicial review.

Any person aggrieved by a determination made by the director under AS 15.45.470 - 15.45.710 may bring an action in the superior court to have the determination reviewed within 30 days of the date on which notice of determination was given.









Chapter 15.50. - CONSTITUTIONAL AMENDMENTS AND CONVENTIONS

Article 01 - CONSTITUTIONAL AMENDMENTS

Sec. 15.50.010. - Preparation of proposition for constitutional amendment.

(a) The lieutenant governor shall prepare a proposed ballot title and proposition for each amendment to the state constitution proposed by the legislature or by a constitutional convention. Each amendment shall be confined to one subject. Within 30 days of the date of adjournment of a legislative session or of the date of adjournment of a constitutional convention, the lieutenant governor shall provide one copy of the proposed ballot title and proposition for each amendment to each member of the legislature and shall make copies available to the public.

(b) The proposition prepared under (a) of this section shall comply with AS 15.60.005 and shall be worded so that a "Yes" vote on the proposition is a vote to adopt the proposed constitutional amendment.



Sec. 15.50.020. - Description of ballot title and proposition.

The ballot title shall, in not more than six words, indicate the general subject of the act. The proposition shall, in not more than 100 words, give a true and impartial summary of the amendment proposed.



Sec. 15.50.025. - Objection to proposed ballot title and proposition.

A qualified voter, or the Legislature of the State of Alaska acting directly or through the legislative council, who believes that the proposed ballot title and proposition prepared by the lieutenant governor under AS 15.50.010 does not provide a true and impartial summary of the amendment proposed may, within 15 days of the date of mailing of the proposed ballot title and proposition to the members of the legislature, submit to the lieutenant governor a statement of objection to the proposed ballot title and proposition, giving the reasons for objection, and suggesting alternative language revising the wording of the title or proposition. The lieutenant governor shall consider any objection received before directing that the ballot containing the proposition be prepared by the director. Not more than 10 days after the deadline for receipt of objections, the lieutenant governor shall advise any person who submitted a statement of objection to the proposed ballot title and proposition of the lieutenant governor's final decision.



Sec. 15.50.027. - Judicial review.

A qualified voter, or the Legislature of the State of Alaska acting directly or through the legislative council, who has filed with the lieutenant governor a statement of objection to a proposed ballot title and proposition as provided in AS 15.50.025 and who believes that the ballot title and proposition as finally prepared does not provide a true and impartial summary of the amendment proposed may bring an action in the superior court to have the determination reviewed. An action shall be commenced within 45 days of the date of mailing of the proposed ballot title and proposition to members of the legislature as provided in AS 15.50.010 .



Sec. 15.50.030. - Placing proposition on ballot.

The lieutenant governor shall direct the director to place the ballot title and proposition on the ballot for the next statewide general election held after the amendment proposed by the legislature or held 120 days after the amendment proposed by a constitutional convention. If there is insufficient time to permit the proposition to be placed on the regular ballot by the director, the lieutenant governor shall direct the director to prepare a separate ballot for the proposition.



Sec. 15.50.040. - Display of resolution.

The director shall provide each election board with one copy of the resolution proposing the constitutional amendment by the legislature or by the convention, and the election board shall display the copy of the resolution in a conspicuous place in the room where the election is held.



Sec. 15.50.050. - Certification of vote.

If a majority of the votes cast on the proposition favor the amendment, the constitutional amendment is adopted, and the lieutenant governor shall so certify.



Sec. 15.50.060. - Effective date.

Unless otherwise provided in the amendment, it becomes effective 30 days after certification.






Article 02 - CONSTITUTIONAL CONVENTIONS

Sec. 15.50.070. - Placing question of constitutional convention on ballot.

If during any 10-year period a constitutional convention has not yet been held, and the question of holding a constitutional convention has not been placed before the voters, the lieutenant governor shall direct the director to place the question on the ballot for the next regular statewide general or primary election.



Sec. 15.50.080. - Certification of vote.

If a majority of votes cast on the question are in the affirmative, the lieutenant governor shall so certify and shall issue the call for the convention.



Sec. 15.50.090. - Time and manner of selecting delegates.

Delegates to the convention shall be elected at the next statewide general election in the number and manner prescribed in the call for the convention by the lieutenant governor or as provided by law.



Sec. 15.50.100. - Certification of constitutional amendment by convention.

The president of the constitutional convention shall certify to the lieutenant governor each proposed amendment to the constitution adopted by the constitutional convention.






Article 03 - DELEGATION BY LIEUTENANT GOVERNOR

Sec. 15.50.110. - Delegation by lieutenant governor.

The lieutenant governor may delegate the duties imposed on the lieutenant governor by AS 15.50.010 - 15.50.100 to the director.









Chapter 15.55. - ELECTION OFFENSES, CORRUPT PRACTICES, AND PENALTIES

Sec. 15.55.010. - 15.55.250 - l [Repealed, Sec. 231 ch 100 SLA 1980. For current law, see AS 15.56].

Repealed or Renumbered






Chapter 15.56. - ELECTION OFFENSES, CORRUPT PRACTICES, AND PENALTIES

Sec. 15.56.010. - Campaign misconduct in the first degree. [Repealed, Sec. 28 ch 48 SLA 1996].

Repealed or Renumbered



Sec. 15.56.012. - Campaign misconduct in the first degree..

(a) Except as provided in AS 15.56.014 and 15.56.016, a person commits the crime of campaign misconduct in the first degree if the person knowingly engages in conduct that violates a provision of AS 15.13 or a regulation adopted under authority of AS 15.13.

(b) Violation of this section is a corrupt practice.

(c) Campaign misconduct in the first degree is a class A misdemeanor.



Sec. 15.56.014. - Campaign misconduct in the second degree..

(a) A person commits the crime of campaign misconduct in the second degree if the person

(1) knowingly circulates or has written, printed or circulated a letter, circular, or publication relating to an election, to a candidate at an election, or an election proposition or question without the name and address of the author appearing on its face;

(2) except as provided by AS 15.13.090 (b), knowingly prints or publishes an advertisement, billboard, placard, poster, handbill, paid-for television or radio announcement, or communication, as that term is defined in AS 15.13.400 , intended to influence the election of a candidate or outcome of a ballot proposition or question without the words "paid for by" followed by the name and address of the candidate, group, or individual paying for the advertising or communication and, if a candidate or group, with the name of the campaign chair;

(3) knowingly makes a communication, as that term is defined in AS 15.13.400,

(A) containing false factual information relating to a candidate for an election;

(B) that the person knows to be false; and

(C) that would provoke a reasonable person under the circumstances to a breach of the peace or that a reasonable person would construe as damaging to the candidate's reputation for honesty or integrity, or to the candidate's qualifications to serve if elected to office.

(b) Violation of this section is a corrupt practice.

(c) Campaign misconduct in the second degree is a class B misdemeanor.



Sec. 15.56.016. - Campaign misconduct in the third degree..

(a) A person commits the crime of campaign misconduct in the third degree if

(1) the person violates a provision of AS 15.13 or a regulation adopted under AS 15.13; or

(2) during the hours the polls are open and after election officials have posted warning notices as required by AS 15.15.170 or at the required distance in the form and manner prescribed by the chief municipal elections official in a local election, the person is within 200 feet of an entrance to a polling place, and

(A) violates AS 15.15.170 ; or

(B) circulates cards, handbills, or marked ballots, or posts political signs or posters relating to a candidate at an election or election proposition or question.

(b) Campaign misconduct in the third degree is a violation.



Sec. 15.56.018. - Applicability of campaign misconduct provisions..

(a) For purposes of AS 15.56.012 (a) and 15.56.016(a)(1), each day a violation continues constitutes a separate offense.

(b) When a person is convicted of violating AS 15.56.012 , in addition to imposition of a sentence as authorized by AS 12.55.015 , notwithstanding AS 12.55.015 (c), the court shall order suspension, for a period of one year, of any license held by the defendant that allows the defendant to do business in the state.



Sec. 15.56.019. - Definition..

In AS 15.56.012 - 15.56.018, the term "knowingly" has the meaning given in AS 11.81.900 (a).



Sec. 15.56.020. - Campaign misconduct in the second degree. [Repealed, Sec. 28 ch 48 SLA 1996].

Repealed or Renumbered



Sec. 15.56.025. - Telephone campaign misconduct.

(a) A person commits the crime of telephone campaign misconduct if the person makes a statement about a candidate

(1) as part of an organized telephone poll or organized series of calls to convince potential voters concerning the outcome of an election;

(2) that the person knows to be false; and

(3) that the person intends to affect the outcome of the election.

(b) Violation of this section is a corrupt practice. However, notwithstanding AS 15.20.540 , only a defeated candidate may contest the nomination or election of a person for violation of this section.

(c) Telephone campaign misconduct is a class A misdemeanor.



Sec. 15.56.030. - Unlawful interference with voting in the first degree.

(a) A person commits the crime of unlawful interference with voting in the first degree if the person

(1) uses, threatens to use, or causes to be used force, coercion, violence, or restraint, or inflicts, threatens to inflict, or causes to be inflicted damage, harm, or loss, upon or against another person to induce or compel that person to vote or refrain from voting in an election;

(2) knowingly pays, offers to pay, or causes to be paid money or other valuable thing to a person to vote or refrain from voting in an election; or

(3) solicits, accepts, or agrees to accept money or other valuable thing with the intent to vote for or refrain from voting for a candidate at an election or for an election proposition or question.

(b) Violation of this section is a corrupt practice.

(c) Unlawful interference with voting in the first degree is a class C felony.

(d) For purposes of (a)(2) and (3) of this section, "other valuable thing"

(1) includes

(A) an entry in a game of chance in which a prize of money or other present or future pecuniary gain or advantage may be awarded to a participant wherein the total of the prizes offered is greater than $2 per participant with a maximum of $100; and

(B) government employment or benefits;

(2) does not include

(A) materials having a nominal value bearing the name, likeness, or other identification of a candidate, political party, political group, party district committee, or organization, or stating a position on a ballot proposition or question;

(B) food and refreshments provided incidental to an activity that is nonpartisan in nature and directed at encouraging persons to vote, or incidental to a gathering in support of or in opposition to a candidate, political party, political group, party district committee, organization, or ballot question or proposition;

(C) care of the voter's dependents provided in connection with the absence of a voter from home for the purpose of voting;

(D) services provided by a person acting as a representative under AS 15.20.072 ;

(E) services provided by an election official as defined in AS 15.60.010; and

(F) transportation of a voter to or from the polls without charge.



Sec. 15.56.035. - Unlawful interference with voting in the second degree.

(a) A person commits the crime of unlawful interference with voting in the second degree if the person

(1) has an official ballot in possession outside of the voting room unless the person is an election official or other person authorized by law or local ordinance, or by the director or chief municipal elections official in a local election;

(2) makes, or knowingly has in possession, a counterfeit of an official election ballot;

(3) knowingly solicits or encourages, directly or indirectly, a registered voter who is no longer qualified to vote under AS 15.05.010 , to vote in an election; or

(4) as a registration official

(A) knowingly refuses to register a person who is entitled to register under AS 15.07.030 ; or

(B) accepts a fee from an applicant applying for registration.

(b) Violation of (a)(3) of this section is a corrupt practice.

(c) Unlawful interference with voting in the second degree is a class A misdemeanor.



Sec. 15.56.040. - Voter misconduct in the first degree.

(a) A person commits the crime of voter misconduct in the first degree if the person

(1) votes or attempts to vote in the name of another person or in a name other than the person's own;

(2) votes or attempts to vote more than once at the same election with the intent that the person's vote be counted more than once;

(3) intentionally makes a false affidavit, swears falsely, or falsely affirms under an oath required by this title;

(4) knowingly votes or solicits a person to vote after the polls are closed with the intent that the vote be counted.

(b) Voter misconduct in the first degree is a class C felony.



Sec. 15.56.050. - Voter misconduct in the second degree.

(a) A person commits the crime of voter misconduct in the second degree if the person

(1) registers to vote without being entitled to register under AS 15.07.030;

(2) knowingly makes a material false statement while applying for voter registration or reregistration; or

(3) votes or attempts to vote in an election after being disqualified under AS 15.05.030 .

(b) Voter misconduct in the second degree is a class A misdemeanor.



Sec. 15.56.060. - Unlawful interference with an election.

(a) A person commits the crime of unlawful interference with an election if the person

(1) induces or attempts to induce an election official to fail in the official's duty by force, threat, intimidation, or offers of reward;

(2) intentionally changes, attempts to change, or causes to be changed an official election document including ballots, tallies, and returns;

(3) intentionally delays, attempts to delay, or causes to be delayed the sending of the certificate, register, ballots, or other materials whether original or duplicate, required to be sent by AS 15.15.370 ; or

(4) is contracted or employed by the state to print or reproduce in any manner an official ballot, and the person knowingly

(A) personally appropriates, or gives or delivers to, or permits to be taken by anyone other than a person authorized by the director, official ballots; or

(B) prints or reproduces or has printed or reproduced official ballots in a form or with a content other than that prescribed by law or as directed by the director.

(b) Unlawful interference with an election is a class C felony.



Sec. 15.56.070. - Election official misconduct in the first degree.

(a) A person commits the crime of election official misconduct in the first degree if while an election official, the person

(1) intentionally fails to perform an election duty or knowingly does an unauthorized act with the intent to affect an election or its results;

(2) knowingly permits or makes or attempts to make a false count of election returns; or

(3) intentionally conceals, withholds, destroys, or attempts to conceal, withhold, or destroy election returns.

(b) Election official misconduct in the first degree is a class C felony.



Sec. 15.56.080. - Election official misconduct in the second degree.

(a) A person commits the crime of election official misconduct in the second degree if while an election official, and while the polls are open, the person

(1) opens a ballot received from a voter at an election, unless permitted by ordinance in a local election;

(2) marks a ballot by folding or otherwise so as to be able to recognize it;

(3) otherwise attempts to learn how a voter marked a ballot; or

(4) allows a person to do one of the acts prescribed by (1), (2), or (3) of this subsection.

(b) Election official misconduct in the second degree is a class A misdemeanor.



Sec. 15.56.090. - Improper subscription to petition.

(a) A person commits the crime of improper subscription to petition if the person

(1) signs a name other than the person's own to a petition proposing an initiative, referendum, recall, or nomination of a candidate for state or local office;

(2) knowingly signs more than once for the same proposition, question, or candidate at one election;

(3) signs a petition proposing an initiative, referendum, recall, or nomination of a candidate for state or local office, while knowingly not being a qualified voter; or

(4) solicits, accepts, or agrees to accept money or other valuable thing in exchange for signing or refraining from signing a petition proposing an initiative; in this paragraph, "other valuable thing" has the meaning given in AS 15.56.030 (d).

(b) Improper subscription to petition is a class B misdemeanor.



Sec. 15.56.100. - Refusal to allow employees time off.

(a) An employer commits the offense of refusal to allow employees time off if the employer refuses to allow an employee time off for the purpose of voting, or if, after allowing the time off, the employer deducts the time from the wages of the employee, except as provided in (b) of this section.

(b) An employee who has two consecutive hours in which to vote, either between the opening of the polls and the beginning of the employee's regular working shift, or between the end of that regular working shift and the close of the polls, is considered to have sufficient time outside of working hours within which to vote.

(c) Refusal to allow employees time off to vote is a violation.



Sec. 15.56.110. - Effect of certain convictions.

(a) The election of a candidate to the state legislature or to municipal office who knowingly commits a corrupt practice or whose campaign treasurer or deputy campaign treasurer knowingly commits a corrupt practice is voidable under this section.

(b) If a successful candidate or the campaign treasurer or the deputy campaign treasurer of a successful candidate for the state legislature or for a seat on a city council or borough assembly or for mayor is convicted of a felony or misdemeanor described in this chapter as a corrupt practice, the eligibility of the successful candidate to hold the office to which elected shall be determined as to

(1) a member of the legislature under art. II, Sec. 12 of the state constitution;

(2) a member of the borough assembly under AS 29.20.170 (6);

(3) a borough mayor under AS 29.20.280 (6);

(4) a member of the city council under AS 29.20.170 (6);

(5) a city mayor under AS 29.20.280 (6).



Sec. 15.56.115. - Disposition of cases involving corrupt practice.

When a candidate or a nominee or the campaign treasurer of a candidate or a nominee is charged with a felony or misdemeanor described in this chapter as a corrupt practice, the case shall be promptly tried and the case shall be accorded a preferred status by the courts to ensure a speedy disposition of the matter.



Sec. 15.56.120. - Election defined. [Repealed, Sec. 4 ch 87 SLA 1996].

Repealed or Renumbered



Sec. 15.56.130. - Time limitation.

A prosecution for an offense described in AS 15.05 - AS 15.60 (Alaska Election Code) may not be maintained unless it is begun within one year after the date of the election in connection with which the offense is alleged to have been committed.



Sec. 15.56.199. - Definitions.

In this chapter,

(1) "election" includes a local election as defined in AS 15.60.010 in addition to a state election;

(2) "knowingly" has the meaning given in AS 11.81.900 (a).






Chapter 15.57. - ELECTION PAMPHLET



Chapter 15.58. - ELECTION PAMPHLET

Sec. 15.58.010. - Election pamphlet.

Before each state general election, the lieutenant governor shall prepare, publish, and mail at least one election pamphlet to each household identified from the official registration list. The pamphlet shall be prepared on a regional basis as determined by the lieutenant governor.



Sec. 15.58.020. - Contents of pamphlet.

Each election pamphlet must contain

(1) photographs and campaign statements submitted by eligible candidates for elective office in the region;

(2) information and recommendations filed under AS 15.58.050 on judicial officers subject to a retention election in the region;

(3) a map of the house district or districts of the region;

(4) sample ballots for house districts of the region;

(5) an absentee ballot application;

(6) for each ballot proposition submitted to the voters by initiative or referendum petition or by the legislature,

(A) the full text of the proposition specifying constitutional or statutory provisions proposed to be affected;

(B) the ballot title and the summary of the proposition prepared by the director or by the lieutenant governor;

(C) a statement of the costs to the state of implementing the law proposed in an initiative, or of voter approval or rejection of the act that is the subject of a referendum;

(D) a neutral summary of the proposition prepared by the Legislative Affairs Agency;

(E) statements submitted that advocate voter approval or rejection of the proposition not to exceed 500 words;

(7) for each bond question, a statement of the scope of each project as it appears in the bond authorization;

(8) a maximum of two pages of material submitted by each political party;

(9) additional information on voting procedures that the lieutenant governor considers necessary;

(10) for the question whether a constitutional convention shall be called,

(A) a full statement of the question placed on the ballot;

(B) statements not to exceed 500 words that advocate voter approval or rejection of the question;

(11) under AS 37.13.170 , the Alaska permanent fund annual income statement and balance sheet for the two fiscal years preceding the publication of the election pamphlet;

(12) under AS 15.10.090 , notice of

(A) the establishment or abolition of a precinct;

(B) the designation, abolition, or modification of precinct boundaries; and

(C) a change in the location of a polling place.



Sec. 15.58.030. - Material to be filed by candidate.

(a) No later than August 30 of a presidential election year, candidates for the offices of the United States President and Vice-President may file with the lieutenant governor photographs and statements advocating their candidacy.

(b) No later than July 22 of a year in which a state general election will be held, an individual who becomes a candidate for the office of United States senator, United States representative, governor, lieutenant governor, state senator, or state representative under AS 15.25.030 or 15.25.180 may file with the lieutenant governor a photograph and a statement advocating the candidacy. An individual who becomes a candidate for the office of United States senator, United States representative, governor, lieutenant governor, state senator, or state representative by party petition filed under AS 15.25.110 may file with the lieutenant governor a photograph and a statement advocating the candidacy within 10 days of becoming a candidate.

(c) Each candidate for an office designated under (a) or (b) of this section is allowed one page of space in the pamphlet for a photograph and statement.

(d) Pages on which candidates' photographs or statements appear must be clearly identified with the words "provided and paid for by the candidate."

(e) A candidate's statement must be typewritten and is limited to a position statement of 250 words or less and a biographical statement of 150 words or less.

(f) A candidate's photograph must be 5" x 7" in size and must have been taken within the past five years. The photograph must be limited to the head, neck, and shoulders of the candidate. All photographs shall be printed in black and white.

(g) No later than August 7 of the year in which the state general election will be held, a person seeking retention in office as a justice or judge may file with the lieutenant governor a photograph and a statement advocating the candidacy.



Sec. 15.58.040. - Material to be filed by political parties.

(a) No later than July 15 of a year in which a state general election will be held, a political party may file with the lieutenant governor a maximum of two pages of material.

(b) Each page purchased must be clearly identified with the words "paid for by" followed by the name of the political party, the name of the state chairperson of the party, and the name of the party treasurer.



Sec. 15.58.050. - Information and recommendations on judicial officers.

No later than August 7 of the year in which the state general election will be held, the judicial council shall file with the lieutenant governor a statement including information about each supreme court justice, court of appeals judge, superior court judge, and district court judge who will be subject to a retention election. The statement shall reflect the evaluation of each justice or judge conducted by the judicial council according to law and shall contain a brief statement describing each public reprimand, public censure, or suspension received by the judge under AS 22.30.011 (d) during the period covered in the evaluation. A statement may not exceed 600 words.



Sec. 15.58.060. - Charges for space in pamphlet.

(a) Each general election candidate shall pay to the lieutenant governor at the time of filing material under this chapter the following:

(1) President or Vice-President of the United States, United States senator, United States representative, governor, lieutenant governor, supreme court justice, and court of appeals judge, $300 each;

(2) superior court judge and district court judge, $150 each;

(3) state senator and state representative, $100 each.

(b) The state chair or executive committee of a political party shall pay to the lieutenant governor at the time of filing material under this chapter $600 for each page purchased.

(c) There is no charge for statements and recommendations submitted by the judicial council or for statements advocating approval or rejection of a proposition submitted to the voters for approval.



Sec. 15.58.070. - Organization of material. [Repealed, Sec. 92 ch 82 SLA 2000].

Repealed or Renumbered



Sec. 15.58.080. - Distribution.

(a) Not less than 22 days before the general election, the lieutenant governor shall mail to every registered voter one copy of the pamphlet prepared for the region in which the voter resides. Additional pamphlets may be obtained from the director, the office of the lieutenant governor, and the area election offices.

(b) The state library shall make a recording of the appropriate regional pamphlet available to a blind voter without cost. The lieutenant governor shall assist with the preparation of recording each regional pamphlet.



Sec. 15.58.090. - Delegation by lieutenant governor.

The lieutenant governor may delegate the duties imposed by this chapter to the director.






Chapter 15.60. - GENERAL PROVISIONS

Sec. 15.60.005. - Readability of certain election materials.

(a) The policy of the state is to prepare a ballot proposition that is clear, concise, and easily readable. The form of each ballot proposition shall be scored under (c) of this section. The policy of the state is to prepare a ballot proposition that is scored at approximately 60.

(b) Each neutral summary prepared for the voter's pamphlet shall be scored under (c) of this section. The policy of the state is to prepare a neutral summary that is scored at approximately 60.

(c) A ballot proposition or neutral summary shall be scored using the following procedures:

(1) disregard numbers;

(2) multiply the average sentence length in words by 1.015;

(3) multiply the average number of syllables for each 100 words by .846;

(4) subtract the total of (2) and (3) from 206.835.

(d) A court may not enjoin the conduct or results of an election for a failure to comply with (a) or (b) of this section.



Sec. 15.60.007. - Sale of voter registration and election management software.

The director may sell voter registration and election management system data processing software.



Sec. 15.60.008. - Recognized political party status.

(a) A political group that the director has not recognized as a political party may obtain recognized political party status if, on or before May 31 of the election year for which the political group seeks recognition, the political group

(1) files an application with the director;

(2) submits bylaws to the director and the United States Department of Justice as required of political parties in AS 15.25.014 ; and

(3) meets the definition of a political party in AS 15.60.010 .

(b) The director shall verify that each political group seeking recognized political party status under (a) of this section and each recognized political party meets the definition of a political party in AS 15.60.010 .

(c) The director shall perform a verification described in (b) of this section at least once a month after the date of certification of the preceding general election, except that the director may suspend the monthly verifications on and after June 1 and before November 30 of a general election year. For purposes of (b) of this section, the director shall verify that the voters who have submitted registration forms to the division of elections are qualified under AS 15.05.010 and have declared affiliation with the political group or recognized political party for which the verification is performed.

(d) Within 10 days after a verification under (c) of this section, the director shall provide to a political group seeking recognized political party status under (a) of this section written notification when the political group has obtained recognized political party status.

(e) The director may not withdraw recognized political party status from a political group that no longer qualifies as a political party until after the first verification after a general election at which a governor was elected. The director shall notify the political group in writing of the withdrawal of recognition.



Sec. 15.60.010. - Definitions.

In this title, unless the context otherwise requires,

(1) "absentee voting official" means a person appointed to serve as an absentee voting official in accordance with AS 15.20.045 ;

(2) "ballot" means any document provided by the director on which votes may be cast for candidates, propositions, or questions;

(3) "director" means the director of elections who is the chief elections officer of the state appointed in accordance with AS 15.10.105(a);

(4) "election board" means the board appointed in accordance with AS 15.10.120;

(5) "election official" means election board members, members of counting or review boards, employees of the division of elections, and absentee voting officials;

(6) "electronically generated ballot" means any ballot other than a paper ballot that is physically marked by the voter using a writing instrument or a mechanical device;

(7) "federal election" means a general, special, or primary election held solely or in part for the purpose of selecting, nominating or electing a candidate for the office of President, Vice-President, presidential elector, United States senator, or United States representative;

(8) "felony involving moral turpitude" includes those crimes that are immoral or wrong in themselves such as murder, manslaughter, assault, sexual assault, sexual abuse of a minor, unlawful exploitation of a minor, robbery, extortion, coercion, kidnapping, incest, arson, burglary, theft, forgery, criminal possession of a forgery device, offering a false instrument for recording, scheme to defraud, falsifying business records, commercial bribe receiving, commercial bribery, bribery, receiving a bribe, perjury, perjury by inconsistent statements, endangering the welfare of a minor, escape, promoting contraband, interference with official proceedings, receiving a bribe by a witness or a juror, jury tampering, misconduct by a juror, tampering with physical evidence, hindering prosecution, terroristic threatening, riot, criminal possession of explosives, unlawful furnishing of explosives, promoting prostitution, criminal mischief, misconduct involving a controlled substance or an imitation controlled substance, permitting an escape, promoting gambling, possession of gambling records, distribution of child pornography, and possession of child pornography;

(9) "general election" means the election held on the Tuesday after the first Monday in November of even-numbered years;

(10) "hand-counted ballot" means a ballot designated to be counted by hand in precincts where precinct tabulators are not available;

(11) "house district" means one of the districts described in art. VI, sec. 1, Constitution of the State of Alaska;

(12) "judicial district" means one of the districts defined in AS 22.10.010;

(13) "lieutenant governor" includes an appointed lieutenant governor, governor, or acting governor if a vacancy has occurred in the office of lieutenant governor or governor;

(14) "limited political party" means a political group which organizes for the purpose of selecting candidates for electors for President and Vice-President;

(15) "local election" means a regular or special election held by a borough, city, school district, or regional educational attendance area;

(16) "master register" means the list of all registered voters in the state which is maintained by the director of elections;

(17) "member of a political party" means a person who supports the political program of a party;

(18) "numerical identifier" means a voter's date of birth, the last four digits of a voter's social security number, a voter's Alaska driver's license number, or a voter's Alaska identification card number or voter identification number;

(19) "oath" includes affirmation;

(20) "official registration list" means the list of all voters qualified to vote at a particular election compiled in accordance with AS 15.07.125 ;

(21) "optically scanned ballot" means a paper ballot designed to be read by an optical scanning machine;

(22) "party district committee" means the political party committee that performs the executive function for a region representing an area larger than a precinct and smaller than the state;

(23) "political group" means a group of organized voters which represents a political program and which does not qualify as a political party;

(24) "political party" means an organized group of voters that represents a political program and

(A) that nominated a candidate for governor who received at least three percent of the total votes cast for governor at the preceding general election or has registered voters in the state equal in number to at least three percent of the total votes cast for governor at the preceding general election;

(B) if the office of governor was not on the ballot at the preceding general election but the office of United States senator was on that ballot, that nominated a candidate for United States senator who received at least three percent of the total votes cast for United States senator at that general election or has registered voters in the state equal in number to at least three percent of the total votes cast for United States senator at that general election; or

(C) if neither the office of governor nor the office of United States senator was on the ballot at the preceding general election, that nominated a candidate for United States representative who received at least three percent of the total votes cast for United States representative at that general election or has registered voters in the state equal in number to at least three percent of the total votes cast for United States representative at that general election;

(25) "precinct" means the territory within which resident voters may cast votes at one polling place;

(26) "precinct tabulators" means an electronic optical scanning ballot tabulation system or other tabulator designated by the director to electronically count ballots;

(27) "presidential election year" means a year in which the presidential electors are elected;

(28) "proposition" means an initiative, referendum, or constitutional amendment submitted at an election to the public for vote;

(29) "qualified voter" means a person who has the qualification of a voter and is not disqualified as provided by art. V, Sec. 2, of the state constitution and AS 15.05.030 ;

(30) "question" means an issue placed on the ballot to determine whether a judge or justice shall be accepted or rejected, whether a constitutional convention shall be called, whether a state debt shall be contracted, or whether a state official shall be recalled;

(31) "registration official" includes an employee of the division of elections when performing the task of voter registration and a person appointed to serve as a registration official in accordance with AS 15.07.081 or 15.07.100;

(32) "reregistration" means the submission of a registration form by a voter whose registration was inactivated on the master register maintained under AS 15.07 and the director's reactivation of that registration in accordance with that chapter; in this paragraph, "a voter whose registration was inactivated" does not include a voter whose registration was inactivated under AS 15.07.130 and whose ballot may be counted under AS 15.15.198 ;

(33) "senate district" means one of the districts described in art. VI, sec. 2, Constitution of the State of Alaska;

(34) "signature" or "subscription" includes a mark intended as a signature or subscription;

(35) "special election" means an election held at a time other than when the general or primary election is held and an election called to be held with, and at the time of, the general or primary election;

(36) "state chairperson " or "state party chairperson" means the political party official elected as the highest ranking statewide party executive;

(37) "sworn" includes affirmed;

(38) "unconditional discharge" means that a person is released from all disability arising under a conviction and sentence, including probation and parole;

(39) "vacancy" exists in an office when the person elected or appointed to the office resigns, retires, dies, is recalled, is rejected by majority vote on the question at an election, is convicted of a corrupt practice, is removed by impeachment, or is expelled;

(40) "voter" means a person who presents oneself for the purpose of voting either in person or by absentee ballot;

(41) "voter registration agency" means an agency designated in or under AS 15.07.055 .



Sec. 15.60.020. - Short title.

AS 15.05 - AS 15.60 may be cited as the Alaska Election Code.






Chapter 15.62. - MISCELLANEOUS PROVISIONS



Chapter 15.65. - RIGHTS OF VOTER AND PROHIBITIONS






Title 16 - FISH AND GAME

Chapter 16.05. - FISH AND GAME CODE

Article 01 - THE DEPARTMENT OF FISH AND GAME

Sec. 16.05.010. - Commissioner of fish and game.

The commissioner is the principal executive officer of the Department of Fish and Game. The commissioner shall be a qualified executive with knowledge of the requirements for the protection, management, conservation, and restoration of the fish and game resources of the state.



Sec. 16.05.020. - Functions of commissioner.

The commissioner shall

(1) supervise and control the department, and may appoint and employ division heads, enforcement agents, and the technical, clerical, and other assistants necessary for the general administration of the department;

(2) manage, protect, maintain, improve, and extend the fish, game and aquatic plant resources of the state in the interest of the economy and general well-being of the state;

(3) have necessary power to accomplish the foregoing including, but not limited to, the power to delegate authority to subordinate officers and employees of the department.



Sec. 16.05.030. - Status of commissioner. [Repealed, Sec. 40 ch 206 SLA 1975].

Repealed or Renumbered



Sec. 16.05.040. - Compensation of commissioner.

The commissioner is entitled to the compensation fixed by law and, subject to appropriate state travel regulations, is entitled to reimbursement for actual and necessary traveling and other expenses incurred in the discharge of official duties.



Sec. 16.05.050. - Powers and duties of commissioner.

(a) The commissioner has, but not by way of limitation, the following powers and duties:

(1) through the appropriate state agency and under the provisions of AS 36.30 (State Procurement Code), to acquire by gift, purchase, or lease, or other lawful means, land, buildings, water, rights-of-way, or other necessary or proper real or personal property when the acquisition is in the interest of furthering an objective or purpose of the department and the state;

(2) under the provisions of AS 36.30, to design and construct hatcheries, pipelines, rearing ponds, fishways, and other projects beneficial for the fish and game resources of the state;

(3) to accept money from any person under conditions requiring the use of the money for specific purposes in the furtherance of the protection, rehabilitation, propagation, preservation, or investigation of the fish and game resources of the state or in settlement of claims for damages to fish or game resources;

(4) to collect, classify, and disseminate statistics, data and information that, in the commissioner's discretion, will tend to promote the purposes of this title except AS 16.51 and AS 16.52;

(5) to take, capture, propagate, transport, buy, sell, or exchange fish or game or eggs for propagating, scientific, public safety, or stocking purposes;

(6) under the provisions of AS 36.30, to provide public facilities where necessary or proper to facilitate the taking of fish or game, and to enter into cooperative agreements with any person to effect them;

(7) to exercise administrative, budgeting, and fiscal powers;

(8) under the provisions of AS 36.30, to construct, operate, supervise, and maintain vessels used by the department;

(9) to authorize the holder of an interim-use permit under AS 16.43 to engage on an experimental basis in commercial taking of a fishery resource with vessel, gear, and techniques not presently qualifying for licensing under this chapter in conformity with standards established by the Alaska Commercial Fisheries Entry Commission;

(10) not later than January 31 of each year, to provide to the commissioner of revenue the names of those fish and shellfish species that the commissioner of fish and game designates as developing commercial fish species for that calendar year; a fish or shellfish species is a developing commercial fish species if, within a specified geographical region,

(A) the optimum yield from the harvest of the species has not been reached;

(B) a substantial portion of the allowable harvest of the species has been allocated to fishing vessels of a foreign nation; or

(C) a commercial harvest of the fish species has recently developed;

(11) to initiate or conduct research necessary or advisable to carry out the purposes of this title except AS 16.51 and AS 16.52;

(12) to enter into cooperative agreements with agencies of the federal government, educational institutions, or other agencies or organizations, when in the public interest, to carry out the purposes of this title except AS 16.51 and AS 16.52;

(13) to implement an on-board observer program authorized by the Board of Fisheries under AS 16.05.251 (a)(13); implementation

(A) must be as unintrusive to vessel operations as practicable; and

(B) must make scheduling and scope of observers' activities as predictable as practicable;

(14) to sell fish caught during commercial fisheries test fishing operations;

(15) to establish and charge fees equal to the cost of services provided by the department, including provision of public shooting ranges, broodstock and eggs for private nonprofit hatcheries, department publications, and other direct services, and reasonable fees for the use of state facilities managed by the department; fees established under this paragraph for tours of hatchery facilities, commercial use of sport fishing access sites, and for operation of state hatchery facilities by private aquaculture associations are not subject to the cost limit under AS 37.10.050 (a);

(16) to permit and regulate aquatic farming in the state in a manner that ensures the protection of the state's fish and game resources and improves the economy, health, and well-being of the citizens of the state;

(17) to operate state housing and facilities for employees, contractors, and others in support of the department's responsibilities and to charge rent that is consistent with applicable collective bargaining agreements, or, if no collective bargaining agreement is applicable, competitive with market conditions; rent received from tenants shall be deposited in the general fund;

(18) to petition the Alaska Commercial Fisheries Entry Commission, unless the Board of Fisheries disapproves the petition under AS 16.05.251(g), to establish a moratorium on new entrants into commercial fisheries

(A) that have experienced recent increases in fishing effort that are beyond a low, sporadic level of effort;

(B) that have achieved a level of harvest that may be approaching or exceeding the maximum sustainable level for the fishery; and

(C) for which there is insufficient biological and resource management information necessary to promote the conservation and sustained yield management of the fishery;

(19) to promote fishing, hunting, and trapping and preserve the heritage of fishing, hunting, and trapping in the state.

(b) The commissioner shall annually submit a report to the Board of Game regarding the department's implementation during the preceding three years of intensive management programs that have been established by the board under AS 16.05.255 for identified big game prey populations.



Sec. 16.05.052. - Nuisance moose.

The department shall avoid destruction of nuisance moose if a practicable alternative exists for the relocation of the moose to suitable habitat where the moose will not be a nuisance. The commissioner may authorize one or more private individuals or groups to relocate nuisance moose to suitable habitat designated by the department if, upon review and evaluation of a written application and proposal, the commissioner finds that the individual or group is qualified to relocate nuisance moose without undue danger to the public, themselves, or the moose. Before relocating nuisance moose, an authorized individual or group shall provide financial assurances acceptable to the commissioner that will cover the state's reasonable anticipated costs of the relocation and indemnify the state for liability for damages to private persons and property arising from the actions of the individual or group in relocating nuisance moose under this section. The authorized individual or group shall reimburse the state for its costs that arise from relocating nuisance moose. A civil action to recover damages or costs that arise from relocating nuisance moose may not be brought against the state or a political subdivision, officer, or employee of the state. If darts containing narcotics are used to tranquilize moose, all of the darts shall be recovered and properly disposed. In this section, "nuisance moose" means moose designated by the department in an area of concentrated human population that pose a significant risk to the health, safety, or economic well-being of persons in the area.



Sec. 16.05.053. - Accounting and disposition of receipts. [Repealed, Sec. 92 ch 36 SLA 1990. For current law, see AS 37.05.142 - 37.05.144].

Repealed or Renumbered



Sec. 16.05.055. - On-board observer program.

(a) The commissioner may enter into appropriate contracts and agreements with agencies, such as the National Marine Fisheries Service, the North Pacific Fishery Management Council, and the International Pacific Halibut Commission, designed to ensure that on-board observer programs conducted in the fisheries of the state are coordinated and consistent with each other for vessels operating in state and federal water.

(b) The master of a vessel, as a condition of participating in a fishery for which an on-board observer program is authorized by the Board of Fisheries under AS 16.05.251 , shall consent in writing to the placement of an observer aboard the vessel.



Sec. 16.05.060. - Emergency orders.

(a) This chapter does not limit the power of the commissioner or an authorized designee, when circumstances require, to summarily open or close seasons or areas or to change weekly closed periods on fish or game by means of emergency orders.

(b) The commissioner or an authorized designee may, under criteria adopted by the Board of Fisheries, summarily increase or decrease sport fish bag limits or modify methods of harvest for sport fish by means of emergency orders.

(c) An emergency order has the force and effect of law after field announcement by the commissioner or an authorized designee. An emergency order adopted under this section is not subject to AS 44.62 (Administrative Procedure Act).



Sec. 16.05.065. - Application extension.

(a) The commissioner shall extend the time and dates during which application may be made for fish or game registration if the commissioner finds that

(1) the conservation and management of the fish or game resource will not be affected adversely; and

(2) the failure to timely apply is the result of excusable neglect.

(b) The fee for an extension granted under this section is $45.

(c) As used in this section, "excusable neglect" does not include unfamiliarity with or ignorance of applicable laws and regulations. In order to show excusable neglect, a person must have demonstrated, before the registration deadline, an intent to harvest fish or game.



Sec. 16.05.070. - Regulations as evidence.

Regulations of a board and of the commissioner, including emergency openings and closures, are admissible as evidence in the courts of the state in accordance with AS 44.62 (Administrative Procedure Act).



Sec. 16.05.080. - Limitation of power.

Nothing in this chapter authorizes the department or a board to change the amount of fees or licenses.



Sec. 16.05.090. - Organization of the department.

(a) The commissioner may, with the approval of the governor, establish a departmental division of commercial fisheries, a departmental division of sport fisheries, a departmental division of game, and other departmental divisions as are necessary.

(b) [Repealed, Sec. 3 E.O. No. 86 (1993)].

(c) There is established in the department a section of subsistence hunting and fishing.



Sec. 16.05.092. - Fisheries rehabilitation, enhancement, and development.

The department shall

(1) develop and continually maintain a comprehensive, coordinated state plan for the orderly present and long-range rehabilitation, enhancement, and development of all aspects of the state's fisheries for the perpetual use, benefit, and enjoyment of all citizens and revise and update this plan annually;

(2) encourage the investment by private enterprise in the technological development and economic utilization of the fisheries resources;

(3) through rehabilitation, enhancement, and development programs do all things necessary to ensure perpetual and increasing production and use of the food resources of state waters and continental shelf areas;

(4) prepare a comprehensive annual report, containing detailed information regarding its accomplishments under this section and proposals of plans and activities for the next fiscal year, and notify the legislature not later than 20 days after the convening of each regular session that the report is available.



Sec. 16.05.094. - Duties of section of subsistence hunting and fishing.

The section of subsistence hunting and fishing shall

(1) compile existing data and conduct studies to gather information, including data from subsistence users, on all aspects of the role of subsistence hunting and fishing in the lives of the residents of the state;

(2) quantify the amount, nutritional value, and extent of dependence on food acquired through subsistence hunting and fishing;

(3) make information gathered available to the public, appropriate agencies, and other organized bodies;

(4) assist the department, the Board of Fisheries, and the Board of Game in determining what uses of fish and game, as well as which users and what methods, should be termed subsistence uses, users, and methods;

(5) evaluate the impact of state and federal laws and regulations on subsistence hunting and fishing and, when corrective action is indicated, make recommendations to the department;

(6) make recommendations to the Board of Game and the Board of Fisheries regarding adoption, amendment, and repeal of regulations affecting subsistence hunting and fishing;

(7) participate with other divisions in the preparation of statewide and regional management plans so that those plans recognize and incorporate the needs of subsistence users of fish and game.



Sec. 16.05.100. - Fish and game fund established.

There is created a revolving "fish and game fund," which shall be used exclusively for the following:

(1) to carry out the purposes and provisions of this title, except AS 16.51 and AS 16.52, or other duties that may be delegated by the legislature to the commissioner or the department;

(2) to pay the principal of and interest on revenue bonds issued under AS 37.15.765 - 37.15.799 to finance the construction and renovation of fisheries rehabilitation, enhancement, and development projects that benefit sport fishing; and

(3) to carry out the purposes and objectives within the scope of this title except AS 16.51 and AS 16.52 as may be directed by the donor of any such funds.



Sec. 16.05.110. - Composition of fund.

(a) The fish and game fund shall be made up of the following money and other money the legislature appropriates, which shall be deposited and retained in the fund until expended:

(1) money received from the sale of state sport fishing, hunting, and trapping licenses, tags, and special permits, waterfowl conservation tags purchased by hunters, and anadromous salmon tags purchased by fishermen;

(2) proceeds received from the sale of furs, skins, and specimens taken by predator hunters and other employees;

(3) money received in settlement of a claim or loss caused by damage to the fish and game resources of the state;

(4) money received from federal, state, or other governmental unit, or from a private donor for fish and game purposes;

(5) interest earned upon money in the fund;

(6) money from any other source.

(b) Except for money received as fisheries fines or forfeitures in settlement of a claim or loss caused by damage to the fish resources of the state that is appropriated to or through the division of commercial fisheries management and development, appropriations of money from the fish and game fund and of money received by the state under the federal aid acts described under AS 16.05.140 shall be made to the division of wildlife conservation or the division of sport fish. The division of wildlife conservation or the division of sport fish may use money appropriated under this subsection to acquire administrative and other services from other agencies if the division acquires the services through reimbursable services agreements. The division of wildlife conservation and the division of sport fish shall include as part of their budgets prepared under AS 37.07.050

(1) a listing of the reimbursable services agreements that are to be funded with money appropriated under this subsection;

(2) a description of the services to be provided under those agreements; and

(3) a listing of the entities that are parties to those agreements.



Sec. 16.05.120. - Disbursement of funds.

Upon authorization of the commissioner, disbursements from the fish and game fund shall be paid by the proper state officer on presentation of vouchers signed by the commissioner or an authorized representative, and approved by the proper state officer.



Sec. 16.05.130. - Diversion of funds prohibited; separate accounts.

(a) Except as provided in (c) of this section, money accruing to the state from sport fishing, hunting, and trapping licenses, tags, or permit fees may not be diverted to a purpose other than the protection, propagation, investigation, and restoration of sport fish and game resources and the expenses of administering the sport fish and game divisions of the department.

(b) Money accruing to the state from waterfowl conservation tag fees from hunters may not be diverted to a purpose other than (1) the conservation and enhancement of waterfowl; (2) the acquisition, by lease or otherwise, of wetlands that are important for waterfowl and public use of waterfowl in the state; (3) waterfowl related projects approved by the commissioner; (4) the administration of the waterfowl conservation program; and (5) emergencies in the state as determined by the governor. The department shall maintain a state waterfowl tag fee account within the fish and game fund to permit separate accounting records for the receipt and expenditure of money derived from the sale of waterfowl tags. The department shall prepare a report before April 15 of each even-numbered year for the public and the legislature on the use of money derived from waterfowl conservation tags and limited edition prints. The department shall notify the legislature that the report is available.

(c) Money accruing to the state from the sale of resident trapping licenses may only be used for furbearer management. The department shall maintain a furbearer management account within the fish and game fund under AS 16.05.100 for separate accounting of receipt and expenditure of money from the sale of resident trapping licenses. Furbearer management shall be designed to enhance the furbearer population, increase the productivity of furbearer habitats, initiate useful furbearer research, and educate trappers consistent with the goal to provide for an optimum population of furbearers.

(d) Revenue from the sale of general hunting, trapping, and fishing licenses and tags together with the federal matching funds from Pittman - Robertson, Dingell - Johnson/Wallop - Breaux programs shall be allocated by the department to programs intended to directly benefit license purchasers of general hunting, trapping, and fishing licenses. The department shall prepare an annual report by project of expenditures from the fish and game fund and notify the legislature that the report is available.

(e) Money accruing to the state from the sport fishing facility surcharge imposed under AS 16.05.340 (j) shall be deposited in a separate account known as the Alaska sport fishing enterprise account within the fish and game fund. Money in the enterprise account shall be allocated to sport fishing facilities intended to directly benefit license purchasers. Money in the enterprise account may be pledged to pay the principal of and interest on revenue bonds issued under AS 37.15.765 - 37.15.799. The commissioner shall seek authority for the transfer of amounts determined under AS 37.15.783 from the enterprise account to the redemption fund established in AS 37.15.770 .

(f) Proceeds received from the sale of bonds issued under AS 37.15.765 - 37.15.799, other than the proceeds used to pay the cost of issuance and administration and the proceeds deposited in the bond reserve account, shall be deposited in a special account in the fish and game fund to be known as the Alaska sport fishing construction account. The construction account serves as a capital construction fund that shall be used for any purpose for which bonds may be issued, including the payment of cost of issuance and administration and arbitrage rebate. The commissioner also may transfer money in the construction account to the redemption fund. Upon completion of the purposes for which the bonds are issued, the commissioner shall transfer any unexpended and unobligated bond proceeds to the Alaska fish and game revenue bond redemption fund to pay outstanding principal, interest, or redemption premium, if any, owing on the bonds.



Sec. 16.05.140. - Assent to provisions of federal aid Acts.

The state assents to the Federal Aid to Wildlife Restoration Act of September 2, 1937 (16 U.S.C. 669-669j), to the Federal Aid in Fish Restoration Act of August 9, 1950 (16 U.S.C. 777-777k), to any amendment, revision, or modification of either Act, and to any other federal aid Act that may be enacted to benefit the state. It is desired that the department participate in the federal aid programs on the same basis as other states.



Sec. 16.05.150. - Enforcement authority.

The following persons are peace officers of the state and they shall enforce this title except AS 16.51 and AS 16.52:

(1) an employee of the department authorized by the commissioner;

(2) a police officer in the state;

(3) any other person authorized by the commissioner.



Sec. 16.05.160. - Duty to arrest.

Each peace officer designated in AS 16.05.150 shall arrest a person violating a provision of this title except AS 16.51 and AS 16.52, or any regulation adopted under this title except AS 16.51 and AS 16.52, in the peace officer's presence or view, and shall take the person for examination or trial before an officer or court of competent jurisdiction unless in the judgment of the peace officer it would be in the state's best interest to issue a warning or a citation under AS 16.05.165.



Sec. 16.05.165. - Form and issuance of citation.

(a) When a peace officer stops or contacts a person concerning a violation of this title except AS 16.51 and AS 16.52 or of a regulation adopted under this title except AS 16.51 and AS 16.52 that is a misdemeanor, the peace officer may, in the officer's discretion, issue a citation to the person as provided in AS 12.25.180 .

(b) The supreme court shall specify by rule or order those misdemeanors that are appropriate for disposition without court appearance, and shall establish a schedule of bail amounts. Before establishing or amending the schedule of bail amounts required by this subsection, the supreme court shall appoint and consult with an advisory committee consisting of two officers of the division of fish and wildlife protection of the Department of Public Safety, two representatives of the Department of Fish and Game, two district court judges, and the chairpersons of the House and Senate Judiciary Committees of the legislature. The maximum bail amount for an offense may not exceed the maximum fine specified by law for that offense. If the misdemeanor for which the citation is issued may be disposed of without court appearance, the issuing peace officer shall write on the citation the amount of bail applicable to the violation.

(c) A person cited for a misdemeanor for which a bail amount has been established under (b) of this section may, within 15 days after the date of the citation, mail or personally deliver to the clerk of the court in which the citation is filed by the peace officer

(1) the amount of bail indicated on the citation for that offense; and

(2) a copy of the citation indicating that the right to an appearance is waived, a plea of no contest is entered, and the bail is forfeited.

(d) When bail has been forfeited under (c) of this section, a judgment of conviction shall be entered. Forfeiture of bail and all seized items is a complete satisfaction for the misdemeanor. The clerk of the court accepting the bail shall provide the offender with a receipt stating that fact if requested.

(e) If the person cited fails to pay the bail amount established under (b) of this section or to appear in court as required, the citation is considered a summons for a misdemeanor.

(f) Notwithstanding other provisions of law, if a person cited for a misdemeanor for which a bail amount has been established under (b) of this section appears in court and is found guilty, the penalty that is imposed for the offense may not exceed the bail amount for that offense established under (b) of this section.



Sec. 16.05.170. - Power to execute warrant.

Each peace officer designated in AS 16.05.150 may execute a warrant or other process issued by an officer or court of competent jurisdiction for the enforcement of this title except AS 16.51 and AS 16.52, and may, with a search warrant, search any place at any time. The judge of a court having jurisdiction may, upon proper oath or affirmation showing probable cause, issue a warrant in all cases.



Sec. 16.05.180. - Power to search without warrant.

Each peace officer designated in AS 16.05.150 may without a warrant search any thing or place if the search is reasonable or is not protected from searches and seizures without warrant within the meaning of art. I, Sec. 14, Alaska State Constitution, which specifically enumerates "persons, houses and other property, papers and effects." However, before a search without warrant is made a signed written statement by the person making the search shall be submitted to the person in control of the property or object to be searched, stating the reason the search is being conducted. A written receipt shall be given by the person conducting the search for property which is taken as a result of the search. The enumeration of specific things does not limit the meaning of words of a general nature.



Sec. 16.05.190. - Seizure and disposition of equipment.

Guns, traps, nets, fishing tackle, boats, aircraft, automobiles or other vehicles, sleds, and other paraphernalia used in or in aid of a violation of this chapter or a regulation of the department may be seized under a valid search, and all fish and game, or parts of fish and game, or nests or eggs of birds, taken, transported, or possessed contrary to the provisions of this chapter or a regulation of the department shall be seized by any peace officer designated in AS 16.05.150. Upon conviction of the offender or upon judgment of the court having jurisdiction that the item was taken, transported, or possessed in violation of this chapter or a regulation of the department, all fish and game, or parts of them are forfeited to the state and shall be disposed of as directed by the court. If sold, the proceeds of the sale shall be transmitted to the proper state officer for deposit in the general fund. Guns, traps, nets, fishing tackle, boats, aircraft, or other vehicles, sleds, and other paraphernalia seized under the provisions of this chapter or a regulation of the department, unless forfeited by order of the court, shall be returned, after completion of the case and payment of the fine, if any.



Sec. 16.05.195. - Forfeiture of equipment.

(a) Guns, traps, nets, fishing gear, vessels, aircraft, other motor vehicles, sleds, and other paraphernalia or gear used in or in aid of a violation of this title or AS 08.54, or regulation adopted under this title or AS 08.54, and all fish and game or parts of fish and game or nests or eggs of birds taken, transported, or possessed contrary to the provisions of this title or AS 08.54, or regulation adopted under this title or AS 08.54, may be forfeited to the state

(1) upon conviction of the offender in a criminal proceeding of a violation of this title or AS 08.54 in a court of competent jurisdiction; or

(2) upon judgment of a court of competent jurisdiction in a proceeding in rem that an item specified above was used in or in aid of a violation of this title or AS 08.54 or a regulation adopted under this title or AS 08.54.

(b) Items specified in (a) of this section may be forfeited under this section regardless of whether they were seized before instituting the forfeiture action.

(c) An action for forfeiture under this section may be joined with an alternative action for damages brought by the state to recover damages for the value of fish and game or parts of them or nests or eggs of birds taken, transported, or possessed contrary to the provisions of this title or a regulation adopted under it.

(d) It is no defense that the person who had the item specified in (a) of this section in possession at the time of its use and seizure has not been convicted or acquitted in a criminal proceeding resulting from or arising out of its use.

(e) Forfeiture may not be made of an item subsequently sold to an innocent purchaser in good faith. The burden of proof as to whether the purchaser purchased the item innocently and in good faith shall be on the purchaser.

(f) An item forfeited under this section shall be disposed of at the discretion of the department. Before the department disposes of an aircraft it shall consider transfer of ownership of the aircraft to the Alaska Wing, Civil Air Patrol.



Sec. 16.05.200. - Power to administer oaths.

Each peace officer designated in AS 16.05.150 may administer to or take from any person, an oath, affirmation, or affidavit when it is for use in a prosecution or proceeding under or in the enforcement of this chapter.



Sec. 16.05.210. - Ineligibility for bounties.

An employee or special hunter of the department may not receive or attempt to receive a bounty for the killing of a predator, or transfer the scalp or other part of a predator to another person for the purpose of collecting a bounty.






Article 02 - BOARDS OF FISHERIES AND GAME

Sec. 16.05.220. - The Board of Fish and Game. [Repealed, Sec. 40 ch 206 SLA 1975].

Repealed or Renumbered



Sec. 16.05.221. - Boards of fisheries and game.

(a) For purposes of the conservation and development of the fishery resources of the state, there is created the Board of Fisheries composed of seven members appointed by the governor, subject to confirmation by a majority of the members of the legislature in joint session. The governor shall appoint each member on the basis of interest in public affairs, good judgment, knowledge, and ability in the field of action of the board, and with a view to providing diversity of interest and points of view in the membership. The appointed members shall be residents of the state and shall be appointed without regard to political affiliation or geographical location of residence. The commissioner is not a member of the Board of Fisheries, but shall be ex officio secretary.

(b) For purposes of the conservation and development of the game resources of the state, there is created a Board of Game composed of seven members appointed by the governor, subject to confirmation by a majority of the members of the legislature in joint session. The governor shall appoint each member on the basis of interest in public affairs, good judgment, knowledge, and ability in the field of action of the board, and with a view to providing diversity of interest and points of view in the membership. The appointed members shall be residents of the state and shall be appointed without regard to political affiliation or geographical location of residence. The commissioner is not a member of the Board of Game, but shall be ex officio secretary.

(c) Members of the Board of Game serve staggered terms of three years and, except as provided in AS 39.05.080 (4), each member serves until a successor is appointed. An appointment to fill a vacancy in the membership of the Board of Game shall be made in the same manner as the original appointment and, except as provided in AS 39.05.080 (4), an appointment to fill a vacancy is for the balance of the unexpired term.

(d) Members of the Board of Fisheries serve staggered terms of three years. The terms of members of the board begin on July 1. Notwithstanding AS 39.05.080 (1), by April 1 of the calendar year in which the term expires, the governor shall appoint a person to fill the vacancy that will arise on the board due to expiration of the term of a member of the board and submit the name of the person to the legislature for confirmation. If a vacancy arises on the board, the governor shall, within 30 days after the vacancy arises, appoint a person to serve the balance of the unexpired term and submit the name of the person to the legislature for confirmation. A person appointed to fill the balance of an unexpired term shall serve on the board from the date of appointment until the earlier of the expiration of the term or the failure of the legislature to confirm the person under AS 39.05.080.



Sec. 16.05.230. - Term of office. [Repealed, Sec. 40 ch 206 SLA 1975].

Repealed or Renumbered



Sec. 16.05.240. - Powers excluded. [Repealed, Sec. 40 ch 206 SLA 1975].

Repealed or Renumbered



Sec. 16.05.241. - Powers excluded.

The boards have regulation-making powers as set out in this chapter, but do not have administrative, budgeting, or fiscal powers.



Sec. 16.05.250. - Regulations. [Repealed, Sec. 40 ch 206 SLA 1975].

Repealed or Renumbered



Sec. 16.05.251. - Regulations of the Board of Fisheries.

(a) The Board of Fisheries may adopt regulations it considers advisable in accordance with AS 44.62 (Administrative Procedure Act) for

(1) setting apart fish reserve areas, refuges, and sanctuaries in the waters of the state over which it has jurisdiction, subject to the approval of the legislature;

(2) establishing open and closed seasons and areas for the taking of fish; if consistent with resource conservation and development goals, the board may adopt regulations establishing restricted seasons and areas necessary for

(A) persons 60 years of age and older to participate in sport, personal use, or subsistence fishing; or

(B) persons under 16 years of age to participate in sport fishing;

(3) setting quotas, bag limits, harvest levels, and sex and size limitations on the taking of fish;

(4) establishing the means and methods employed in the pursuit, capture, and transport of fish;

(5) establishing marking and identification requirements for means used in pursuit, capture, and transport of fish;

(6) classifying as commercial fish, sport fish, guided sport fish, personal use fish, subsistence fish, or predators or other categories essential for regulatory purposes;

(7) watershed and habitat improvement, and management, conservation, protection, use, disposal, propagation, and stocking of fish;

(8) investigating and determining the extent and effect of disease, predation, and competition among fish in the state, exercising control measures considered necessary to the resources of the state;

(9) prohibiting and regulating the live capture, possession, transport, or release of native or exotic fish or their eggs;

(10) establishing seasons, areas, quotas, and methods of harvest for aquatic plants;

(11) establishing the times and dates during which the issuance of fishing licenses, permits, and registrations and the transfer of permits and registrations between registration areas is allowed; however, this paragraph does not apply to permits issued or transferred under AS 16.43;

(12) regulating commercial, sport, guided sport, subsistence, and personal use fishing as needed for the conservation, development, and utilization of fisheries;

(13) requiring, in a fishery, observers on board fishing vessels, as defined in AS 16.05.475 (d), that are registered under the laws of the state, as defined in AS 16.05.475 (c), after making a written determination that an on-board observer program

(A) is the only practical data-gathering or enforcement mechanism for that fishery;

(B) will not unduly disrupt the fishery;

(C) can be conducted at a reasonable cost; and

(D) can be coordinated with observer programs of other agencies, including the National Marine Fisheries Service, North Pacific Fishery Management Council, and the International Pacific Halibut Commission;

(14) establishing nonexclusive, exclusive, and superexclusive registration and use areas for regulating commercial fishing;

(15) regulating resident or nonresident sport fishermen as needed for the conservation, development, and utilization of fishery resources;

(16) requiring unlicensed fishing vessels present in or transiting the waters of the state to report to the department the quantity, species, and origin of fish on board; in this paragraph, "unlicensed fishing vessel" means a fishing vessel that is not licensed under AS 16.05.490 - 16.05.530;

(17) promoting fishing and preserving the heritage of fishing in the state.

(b) [Repealed, Sec. 12 ch 52 SLA 1986].

(c) If the Board of Fisheries denies a petition or proposal to amend, adopt, or repeal a regulation, the board, upon receiving a written request from the sponsor of the petition or proposal, shall in addition to the requirements of AS 44.62.230 provide a written explanation for the denial to the sponsor not later than 30 days after the board has officially met and denied the sponsor's petition or proposal, or 30 days after receiving the request for an explanation, whichever is later.

(d) Regulations adopted under (a) of this section must, consistent with sustained yield and the provisions of AS 16.05.258 , provide a fair and reasonable opportunity for the taking of fishery resources by personal use, sport, and commercial fishermen.

(e) The Board of Fisheries may allocate fishery resources among personal use, sport, guided sport, and commercial fisheries. The board shall adopt criteria for the allocation of fishery resources and shall use the criteria as appropriate to particular allocation decisions. The criteria may include factors such as

(1) the history of each personal use, sport, guided sport, and commercial fishery;

(2) the number of residents and nonresidents who have participated in each fishery in the past and the number of residents and nonresidents who can reasonably be expected to participate in the future;

(3) the importance of each fishery for providing residents the opportunity to obtain fish for personal and family consumption;

(4) the availability of alternative fisheries resources;

(5) the importance of each fishery to the economy of the state;

(6) the importance of each fishery to the economy of the region and local area in which the fishery is located;

(7) the importance of each fishery in providing recreational opportunities for residents and nonresidents.

(f) Except as expressly provided in AS 16.40.120 (e) and 16.40.130, the Board of Fisheries may not adopt regulations or take action regarding the issuance, denial, or conditioning of a permit under AS 16.40.100 or 16.40.120, the construction or operation of a farm or hatchery required to have a permit under AS 16.40.100 , or a harvest with a permit issued under AS 16.40.120 .

(g) The Board of Fisheries shall consider a request of the commissioner for approval of a petition to the Alaska Commercial Fisheries Entry Commission to establish a moratorium on new entrants into a commercial fishery under AS 16.43.225 at the board's next regular or special meeting that follows the receipt by the board of the request for approval of the petition and that allows time for the notice required under this subsection. The board may consider the request of the commissioner for approval of the petition only after 15 days' public notice of the board's intention to consider approval of the petition. The board shall consider whether the commissioner, in support of the request for approval of the petition, has adequately shown that the fishery meets requirements for a moratorium on new entrants under AS 16.05.050 . The board by a majority vote of its members at the meeting when the petition must be considered shall approve or disapprove the petition.

(h) The Board of Fisheries shall adopt by regulation a policy for the management of mixed stock fisheries. The policy shall provide for the management of mixed stock fisheries in a manner that is consistent with sustained yield of wild fish stocks.



Sec. 16.05.253. - Operation of stationary fishing gear.

(a) The Board of Fisheries may require a person who holds a limited entry permit or an interim-use permit under AS 16.43 to be physically present at a beach or riparian fishing site during the operation of net gear or other stationary fishing gear at the site, except when the permit holder is at or traveling to or from the location of

(1) a sale of fish caught in the gear; or

(2) other stationary gear of the permit holder.

(b) In this section, "fishing site " means fishing site as defined by the Board of Fisheries and includes any structure used for providing shelter in support of the operation of the net gear or other stationary fishing gear.



Sec. 16.05.255. - Regulations of the Board of Game; management requirements.

(a) The Board of Game may adopt regulations it considers advisable in accordance with AS 44.62 (Administrative Procedure Act) for

(1) setting apart game reserve areas, refuges, and sanctuaries in the water or on the land of the state over which it has jurisdiction, subject to the approval of the legislature;

(2) establishing open and closed seasons and areas for the taking of game;

(3) establishing the means and methods employed in the pursuit, capture, taking, and transport of game, including regulations, consistent with resource conservation and development goals, establishing means and methods that may be employed by persons with physical disabilities;

(4) setting quotas, bag limits, harvest levels, and sex, age, and size limitations on the taking of game;

(5) classifying game as game birds, song birds, big game animals, fur bearing animals, predators, or other categories;

(6) methods, means, and harvest levels necessary to control predation and competition among game in the state;

(7) watershed and habitat improvement, and management, conservation, protection, use, disposal, propagation, and stocking of game;

(8) prohibiting the live capture, possession, transport, or release of native or exotic game or their eggs;

(9) establishing the times and dates during which the issuance of game licenses, permits, and registrations and the transfer of permits and registrations between registration areas and game management units or subunits is allowed;

(10) regulating sport hunting and subsistence hunting as needed for the conservation, development, and utilization of game;

(11) taking game to ensure public safety;

(12) regulating the activities of persons licensed to control nuisance wild birds and nuisance wild small mammals;

(13) promoting hunting and trapping and preserving the heritage of hunting and trapping in the state.

(b) [Repealed, Sec. 12 ch 52 SLA 1986].

(c) If the Board of Game denies a petition or proposal to amend, adopt, or repeal a regulation, the board, upon receiving a written request from the sponsor of the petition or proposal, shall in addition to the requirements of AS 44.62.230 provide a written explanation for the denial to the sponsor not later than 30 days after the board has officially met and denied the sponsor's petition or proposal, or 30 days after receiving the request for an explanation, whichever is later.

(d) Regulations adopted under (a) of this section must provide that, consistent with the provisions of AS 16.05.258 , the taking of moose, deer, elk, and caribou by residents for personal or family consumption has preference over taking by nonresidents.

(e) The Board of Game shall adopt regulations to provide for intensive management programs to restore the abundance or productivity of identified big game prey populations as necessary to achieve human consumptive use goals of the board in an area where the board has determined that

(1) consumptive use of the big game prey population is a preferred use;

(2) depletion of the big game prey population or reduction of the productivity of the big game prey population has occurred and may result in a significant reduction in the allowable human harvest of the population; and

(3) enhancement of abundance or productivity of the big game prey population is feasibly achievable utilizing recognized and prudent active management techniques.

(f) The Board of Game may not significantly reduce the taking of an identified big game prey population by adopting regulations relating to restrictions on harvest or access to the population, or to management of the population by customary adjustments in seasons, bag limits, open and closed areas, methods and means, or by other customary means authorized under (a) of this section, unless the board has adopted regulations, or has scheduled for adoption at the next regularly scheduled meeting of the board regulations, that provide for intensive management to increase the take of the population for human harvest consistent with (e) of this section. This subsection does not apply if the board

(1) determines that intensive management would be

(A) ineffective, based on scientific information;

(B) inappropriate due to land ownership patterns; or

(C) against the best interest of subsistence uses; or

(2) declares that a biological emergency exists and takes immediate action to protect or maintain the big game prey population in conjunction with the scheduling for adoption of those regulations that are necessary to implement (e) of this section.

(g) The Board of Game shall establish population and harvest goals and seasons for intensive management of identified big game prey populations to achieve a high level of human harvest.

(h) [Repealed, 2000 Ballot Measure No. 6].

(i) For the purpose of encouraging adults to take children hunting, the board shall establish annual hunting seasons in appropriate areas of the state for big game, other than bison and musk ox, that are open before schools start in the fall and before regular hunting seasons begin. Only a resident child accompanied by a resident adult or a child accompanied by the child's resident parent, resident stepparent, or resident legal guardian may take big game in an area where a season established under this subsection is in effect. The adult, parent, stepparent, or legal guardian who accompanies the child may only assist the child in taking big game. A big game animal taken under this subsection must be counted against the bag limits of both the child and the adult, parent, stepparent, or legal guardian who accompanies the child. In this subsection,

(1) "adult" means an individual who is 21 years of age or older;

(2) "child" means an individual who is not more than 17 years of age and not younger than eight years of age.

(j) In this section,

(1) "harvestable surplus" means the number of animals that is estimated to equal the number of offspring born in a game population during a year less the number of animals required for recruitment for population maintenance and enhancement, when necessary, and the number of animals in the population that die from all causes, other than predation or human harvest, during that year;

(2) "high level of human harvest" means the allocation of a sufficient portion of the harvestable surplus of a game population to achieve a high probability of success for human harvest of the game population based on biological capabilities of the population and considering hunter demand;

(3) "identified big game prey population" means a population of ungulates that is identified by the Board of Game and that is important for providing high levels of harvest for human consumptive use;

(4) "intensive management" means management of an identified big game prey population consistent with sustained yield through active management measures to enhance, extend, and develop the population to maintain high levels or provide for higher levels of human harvest, including control of predation and prescribed or planned use of fire and other habitat improvement techniques.

(5) "sustained yield" means the achievement and maintenance in perpetuity of the ability to support a high level of human harvest of game, subject to preferences among beneficial uses, on an annual or periodic basis.



Sec. 16.05.256. - Nonresident and nonresident alien permits.

Whenever it is necessary to restrict the taking of big game so that the opportunity for state residents to take big game can be reasonably satisfied in accordance with sustained yield principles, the Board of Game may, through a permit system, limit the taking of big game by nonresidents and nonresident aliens to accomplish that purpose.



Sec. 16.05.257. - Subsistence hunting regulations. [Repealed, Sec. 12 ch 52 SLA 1986].

Repealed or Renumbered



Sec. 16.05.258. - Subsistence use and allocation of fish and game.

(a) Except in nonsubsistence areas, the Board of Fisheries and the Board of Game shall identify the fish stocks and game populations, or portions of stocks or populations, that are customarily and traditionally taken or used for subsistence. The commissioner shall provide recommendations to the boards concerning the stock and population identifications. The boards shall make identifications required under this subsection after receipt of the commissioner's recommendations.

(b) The appropriate board shall determine whether a portion of a fish stock or game population identified under (a) of this section can be harvested consistent with sustained yield. If a portion of a stock or population can be harvested consistent with sustained yield, the board shall determine the amount of the harvestable portion that is reasonably necessary for subsistence uses and

(1) if the harvestable portion of the stock or population is sufficient to provide for all consumptive uses, the appropriate board

(A) shall adopt regulations that provide a reasonable opportunity for subsistence uses of those stocks or populations;

(B) shall adopt regulations that provide for other uses of those stocks or populations, subject to preferences among beneficial uses; and

(C) may adopt regulations to differentiate among uses;

(2) if the harvestable portion of the stock or population is sufficient to provide for subsistence uses and some, but not all, other consumptive uses, the appropriate board

(A) shall adopt regulations that provide a reasonable opportunity for subsistence uses of those stocks or populations;

(B) may adopt regulations that provide for other consumptive uses of those stocks or populations; and

(C) shall adopt regulations to differentiate among consumptive uses that provide for a preference for the subsistence uses, if regulations are adopted under (B) of this paragraph;

(3) if the harvestable portion of the stock or population is sufficient to provide for subsistence uses, but no other consumptive uses, the appropriate board shall

(A) determine the portion of the stocks or populations that can be harvested consistent with sustained yield; and

(B) adopt regulations that eliminate other consumptive uses in order to provide a reasonable opportunity for subsistence uses; and

(4) if the harvestable portion of the stock or population is not sufficient to provide a reasonable opportunity for subsistence uses, the appropriate board shall

(A) adopt regulations eliminating consumptive uses, other than subsistence uses;

(B) distinguish among subsistence users, through limitations based on

(i) the customary and direct dependence on the fish stock or game population by the subsistence user for human consumption as a mainstay of livelihood;

(ii) the proximity of the domicile of the subsistence user to the stock or population; and

(iii) the ability of the subsistence user to obtain food if subsistence use is restricted or eliminated.

(c) The boards may not permit subsistence hunting or fishing in a nonsubsistence area. The boards, acting jointly, shall identify by regulation the boundaries of nonsubsistence areas. A nonsubsistence area is an area or community where dependence upon subsistence is not a principal characteristic of the economy, culture, and way of life of the area or community. In determining whether dependence upon subsistence is a principal characteristic of the economy, culture, and way of life of an area or community under this subsection, the boards shall jointly consider the relative importance of subsistence in the context of the totality of the following socio-economic characteristics of the area or community:

(1) the social and economic structure;

(2) the stability of the economy;

(3) the extent and the kinds of employment for wages, including full-time, part-time, temporary, and seasonal employment;

(4) the amount and distribution of cash income among those domiciled in the area or community;

(5) the cost and availability of goods and services to those domiciled in the area or community;

(6) the variety of fish and game species used by those domiciled in the area or community;

(7) the seasonal cycle of economic activity;

(8) the percentage of those domiciled in the area or community participating in hunting and fishing activities or using wild fish and game;

(9) the harvest levels of fish and game by those domiciled in the area or community;

(10) the cultural, social, and economic values associated with the taking and use of fish and game;

(11) the geographic locations where those domiciled in the area or community hunt and fish;

(12) the extent of sharing and exchange of fish and game by those domiciled in the area or community;

(13) additional similar factors the boards establish by regulation to be relevant to their determinations under this subsection.

(d) Fish stocks and game populations, or portions of fish stocks and game populations not identified under (a) of this section may be taken only under nonsubsistence regulations.

(e) Takings and uses of fish and game authorized under this section are subject to regulations regarding open and closed areas, seasons, methods and means, marking and identification requirements, quotas, bag limits, harvest levels, and sex, age, and size limitations. Takings and uses of resources authorized under this section are subject to AS 16.05.831 and AS 16.30.

(f) For purposes of this section, "reasonable opportunity" means an opportunity, as determined by the appropriate board, that allows a subsistence user to participate in a subsistence hunt or fishery that provides a normally diligent participant with a reasonable expectation of success of taking of fish or game.



Sec. 16.05.259. - No subsistence defense.

In a prosecution for the taking of fish or game in violation of a statute or regulation, it is not a defense that the taking was done for subsistence uses.



Sec. 16.05.260. - Advisory committees.

The Board of Fisheries and the Board of Game may adopt regulations they consider advisable in accordance with AS 44.62 (Administrative Procedure Act) establishing, at places in the state designated by the individual boards, advisory committees to be composed of persons well informed on the fish or game resources of the locality. The boards shall set the number and terms of each of the members of the advisory committees, shall delegate one member of each committee as chairman, and shall give the chairman authority to hold public hearings on fish or game matters. Recommendations from the advisory committees shall be forwarded to the appropriate board for their consideration but if the Board of Fisheries or the Board of Game chooses not to follow the recommendations of the local advisory committee the appropriate board shall inform the appropriate advisory committee of this action and state the reasons for not following the recommendations. The commissioner shall delegate authority to advisory committees for emergency closures during established seasons. The commissioner is empowered to set aside and make null and void only opening of seasons set by the advisory committees under this section. The appropriate board shall adopt the necessary regulations governing these closures.



Sec. 16.05.261. - [Renumbered as AS 16.05.259 ].

Repealed or Renumbered



Sec. 16.05.270. - Delegation of authority to commissioner.

For the purpose of administering AS 16.05.251 and 16.05.255, each board may delegate authority to the commissioner to act in its behalf. If there is a conflict between the board and the commissioner on proposed regulations, public hearings shall be held concerning the issues in question. If, after the public hearings, the board and the commissioner continue to disagree, the issue shall be certified in writing by the board and the commissioner to the governor who shall make a decision. The decision of the governor is final.



Sec. 16.05.280. - Removal of board members.

The governor may only remove a board member for inefficiency, neglect of duty, or misconduct in office, or because the member while serving on the board is convicted of a misdemeanor for violating a statute or regulation related to fish or game or of a felony, and shall do so by delivering to the member a written copy of the charges and giving the member an opportunity to be heard in person or through counsel at a public hearing before the governor or a designee upon at least 10 days' notice by registered mail. The member may confront and cross-examine adverse witnesses. Upon removal, the governor or a designee shall file in the proper state office the findings and a complete statement of all charges made against the member.



Sec. 16.05.290. - Compensation of board members.

Each member of a board is entitled to compensation at a rate equal to Step A, Range 20, of the salary schedule in AS 39.27.011 (a) for Juneau, Alaska, for each day going to and from and for each day in actual attendance at board meetings. For other meetings or conferences authorized by a board a member shall receive compensation at a rate equal to one-half of Step A, Range 20, of the salary schedule in AS 39.27.011(a) for Juneau, Alaska, for each day going to and from and for each day in actual attendance. Each member of a board is also entitled to travel expenses and per diem authorized for boards and commissions under AS 39.20.180 .



Sec. 16.05.300. - Board meetings.

(a) Each board shall hold at least one meeting a year and as many other meetings as it considers necessary. Each board shall select the time and place in the state for the transaction of business. Each board shall maintain its office at the principal office of the department.

(b) In addition, the Board of Fisheries shall hold at least one meeting or hearing a year in each of the following general areas:

(1) Upper Yukon - Kuskokwim - Arctic

(2) Western Alaska (including Kodiak)

(3) Southcentral

(4) Prince William Sound (including Yakutat).



Sec. 16.05.305. - Clerical assistance for boards.

The Board of Fisheries and the Board of Game are authorized to hire and set the compensation for one clerical assistant for each board.



Sec. 16.05.310. - Special board meetings.

A board may meet at any time upon the call of the commissioner or upon the request of two board members.



Sec. 16.05.315. - Joint board meetings.

The Board of Fisheries and the Board of Game may hold a joint meeting upon the call of the commissioner or a board to resolve any conflicts in regulations of the boards and to consider matters, as determined by the commissioner or a board, that require the consideration of both boards.



Sec. 16.05.320. - Quorum.

A majority of the members of a board constitutes a quorum for the transaction of business, for the performance of any duty, and for the exercise of any power. However, a majority of the full board membership is required to carry all motions, regulations, and resolutions. A majority of the members of the boards of fisheries and game constitute a quorum for the transaction of business in a joint board meeting. A majority of the membership of the boards is required to carry all joint motions, regulations, and resolutions of the boards.






Article 03 - LICENSING OF SPORT FISHING AND HUNTING

Sec. 16.05.330. - Licenses, tags, and subsistence permits.

(a) Except as otherwise permitted in this chapter, without having the appropriate license or tag in actual possession, a person may not engage in

(1) sport fishing, including the taking of razor clams;

(2) hunting, trapping, or fur dealing;

(3) the farming of fish, fur, or game;

(4) taxidermy; or

(5) control of nuisance wild birds and nuisance wild small mammals for compensation.

(b) When obtaining the appropriate license or tag in (a) of this section, an applicant who asserts residency in the state shall provide the license vendor with the proof of residence that the department requires by regulation.

(c) The Board of Fisheries and the Board of Game may adopt regulations providing for the issuance and expiration of subsistence permits for areas, villages, communities, groups, or individuals as needed for authorizing, regulating, and monitoring the subsistence harvest of fish and game. The boards shall adopt these regulations when the subsistence preference requires a reduction in the harvest of a fish stock or game population by nonsubsistence users.

(d) A person may not receive a sport fishing, hunting, or trapping license or other permit or tag issued under AS 16.05.330 - 16.05.430, if the person's right to obtain, or exercise the privileges granted by, a sport fishing, hunting, or trapping license is suspended or revoked in another state. A person who applies for a sport fishing, hunting, or trapping license or other permit or tag issued under AS 16.05.330 - 16.05.430 shall sign a statement that the person's right to obtain, or exercise the privileges granted by, a sport fishing, hunting, or trapping license is not suspended or revoked in another state.

(e) [Repealed, Sec. 2 ch 39 SLA 2001].



Sec. 16.05.331. - Elk farming. [Renumbered as AS 16.40.050 ].

Repealed or Renumbered



Sec. 16.05.335. - Complimentary licenses.

The commissioner shall annually, at the request of the governor, provide the governor with not more than 50 complimentary fishing and hunting licenses and appropriate big game tags which the governor may distribute to distinguished visitors to the state for their use in any one season during their visits to the state. The complimentary license for sport fishing or hunting or both shall be inscribed by the governor with the inclusive dates for its authorized use. The governor shall advise the department on any complimentary issuances, which information shall be available to the public.



Sec. 16.05.340. - License, permit, and tag fees; surcharge; miscellaneous permits to take fish and game.

(a) Fees for licenses, permits, and tags are as follows:

(1) Resident sport fishing license ............................ $ 15

However, the fee is 25 cents for a resident who is blind.

(2) Resident hunting license .................................... 25

(3) Resident hunting and trapping license ....................... 39

(4) Resident trapping license ................................... 15

(5) Resident hunting and sport fishing license .................. 39

(6) Resident hunting, trapping, and sport fishing license ..... 53;

(A) however, the fee is $5 for an applicant who

(i) is receiving or has received assistance during the preceding six months under any state or federal welfare program to aid the indigent; or

(ii) has an annual family gross income of less than $8,200 for the year preceding application;

(B) a person paying $5 for a resident hunting, trapping, and sport fishing license must provide proof of eligibility under this paragraph when requested by the department.

(7) Nonresident sport fishing license - valid for the period inscribed on the license

(A) For 14-day license ......................................... 50

(B) For seven-day license ...................................... 30

(C) For three-day license ...................................... 20

(D) For one-day license ........................................ 10

(8) Nonresident annual sport fishing license ................... 100

(9) Nonresident hunting license ................................ 85

(10) [Repealed, Sec. 10 ch 74 SLA 1997].

(11) Nonresident hunting and trapping license .................. 250

(12) Fur dealers

(A) Resident fur dealer biennial license ...................... 150

(B) Nonresident fur dealer biennial license ................... 500

(13) Taxidermists

(A) Resident taxidermy biennial license ....................... 200

(B) Nonresident taxidermy biennial license .................... 500

(14) Aquatic farming triennial license ......................... 400

(15) Nonresident big game tags

A nonresident may not take a big game animal without previously

purchasing a numbered, nontransferable, appropriate tag, issued under

this paragraph. The tag must be affixed to the animal immediately upon

capture and must remain affixed until the animal is prepared for

storage, consumed, or exported. A tag issued but not used for an animal

may be used to satisfy the tagging requirement for an animal of any

other species for which the tag fee is of equal or less value.

(A) Bear, black, each ......................................... 225

(B) Bear, brown or grizzly, each .............................. 500

(C) Bison, each ............................................... 450

(D) Caribou, each ............................................. 325

(E) Deer, each ................................................ 150

(F) Elk, each ................................................. 300

(G) Goat, each ................................................ 300

(H) Moose, each ............................................... 400

(I) Sheep, each ............................................... 425

(J) Wolf, each ................................................. 30

A nonresident is not required to have a nonresident wolf tag to take a

wolf in a game management unit if the Board of Game has adopted an

intensive management program under AS 16.05.255 for all or a portion of

the game management unit.

(K) Wolverine, each ........................................... 175

(L) Musk oxen, each ......................................... 1,100

(16) Resident big game tags

(A) Bear, brown or grizzly, each ............................... 25

The Board of Game may, by regulation effective for not more than one

year, eliminate the resident brown or grizzly bear tag and fee for all

or a portion of a game management unit.

(B) Musk oxen, each ........................................... 500

However, the Board of Game may by regulation reduce or eliminate the

fee for a resident big game tag for musk oxen for an open season.

(17) Waterfowl conservation tag ................................. 5

(A) A person may not engage in waterfowl hunting without having the current year's waterfowl tag in the person's actual possession, unless that person

(i) qualifies for a $5 license fee under (6) of this subsection;

(ii) is a resident under the age of 16;

(iii) is 60 years of age or older and is a resident;

(iv) is a disabled veteran eligible for a free license under AS 16.05.341.

(B) The Board of Game shall by regulation exempt the requirement of a waterfowl conservation tag for waterfowl hunting in areas of the state not likely to benefit from programs described in AS 16.05.130(b)(2) - (4).

(18) Game farming

(A) Game mammal or game reptile farming biennial license ...... 250

(B) Game bird farming biennial license ......................... 50

(19) Nonresident small game hunting license ..................... 20

(20) Nonresident alien hunting license ........................ 300

A nonresident alien may not take a big game animal without previously purchasing a numbered, nontransferable, appropriate tag, issued under (21) of this subsection. The tag must be affixed to the animal immediately upon capture and must remain affixed until the animal is prepared for storage, consumed, or exported. A tag issued but not used for an animal may be used to satisfy the tagging requirement for an animal of any other species for which the tag fee is of equal or less value.

(21) Nonresident alien big game tags

(A) Bear, black, each ......................................... 300

(B) Bear, brown or grizzly, each .............................. 650

(C) Bison, each ............................................... 650

(D) Caribou, each ............................................. 425

(E) Deer, each ................................................ 200

(F) Elk, each ................................................. 400

(G) Goat, each ................................................ 400

(H) Moose, each ............................................... 500

(I) Musk oxen, each ......................................... 1,500

(J) Sheep, each ............................................... 550

(K) Wolf, each ................................................. 50

A nonresident alien is not required to have a nonresident alien wolf

tag to take a wolf in a game management unit if the Board of Game has

adopted an intensive management program under AS 16.05.255 for all or a

portion of the game management unit.

(L) Wolverine, each ........................................... 250

(22) Chitina dip net fishing permit ......................... no fee

The members of the family of a person who has obtained a Chitina dip

net fishing permit are not required to have a Chitina dip net fishing

permit while they are engaged in dip net fishing at Chitina if they are

engaged in fishing in the presence of the person and the person has the

Chitina dip net fishing permit in the person's physical possession. In

this paragraph, 'family' means persons who are related by blood,

marriage, or adoption and who live in the same household on a permanent

basis.

(23) Resident anadromous king salmon tag ....................... 10

A resident may not engage in sport fishing for anadromous king salmon without having the current year's anadromous king salmon tag in the resident's actual possession, unless that person

(A) qualifies for a 25 cent license fee under (1) of this subsection;

(B) is under the age of 16;

(C) is 60 years of age or older and has been a resident of the state for at least one year;

(D) is a disabled veteran eligible for a free license under AS 16.05.341; or

(E) qualifies for a $5 license fee under (6) of this subsection.

(24) Nonresident anadromous king salmon tag - valid for the period inscribed on the tag

(A) for a one-day tag ... 10

(B) for a three-day tag ... 20

(C) for a seven-day tag ... 30

(D) for a 14-day tag ... 50

(E) for an annual tag ... 100;

A nonresident may not engage in sport fishing for anadromous king salmon without having a valid anadromous king salmon tag in the person's actual possession, unless that person is under the age of 16. Members of the military service on active duty who are permanently stationed in the state, and their dependents, who do not qualify as residents under AS 16.05.415 , may obtain an annual nonresident military anadromous king salmon tag for $20;

(25) Nuisance wild animal control license ... 100.

(26) Fishing services licenses

(A) Sport fishing operator license ... $100

(B) Sport fishing guide license ... 50

(C) Sport fishing operator and sport fishing guide combined license ... 100

(b) The commissioner may issue without cost a permit to collect fish and game, including fur animals, subject to limitations and provisions that are appropriate, for a scientific, propagative, or educational purpose. The commissioner also may issue without cost a permit for the noncommercial control of nuisance wild birds or nuisance wild small mammals. The commissioner also may issue a permit for the collection of bivalve spat for use in connection with an aquatic farm. In addition, the commissioner shall issue a permit for the collecting of wild fur animals for improving the genetic stock of fur farm animals. Permits issued under this subsection shall be in accordance with current sustained yield management practices for the species of wild game for which the permit is requested. The annual permit fee for an Alaska resident to collect wild fur animals for fur farming purposes is the same as the fee for resident trappers.

(c) The commissioner may issue a duplicate license or a duplicate tag as a replacement for a license or tag issued under (a) of this section. A fee of $5 shall be charged for each duplicate license or tag; however, a fee of $2 shall be charged for each duplicate of reduced fee license issued to an indigent or low income person under (a)(6) of this section. The duplicate license or tag may not be issued unless the commissioner or a delegate is satisfied that the original has been lost or destroyed.

(d) Members of the military service on active duty who are permanently stationed in the state, and their dependents, who do not qualify as residents under AS 16.05.415 , may obtain special nonresident military small game and sport fishing licenses at the rates for resident hunting and sport fishing licenses, but may not take a big game animal without previously purchasing a regular nonresident hunting license and a numbered, nontransferable appropriate tag, issued at one-half of the nonresident rate, under (a)(15) of this section.

(e) [Repealed, Sec. 27 ch 71 SLA 1986].

(f) [Repealed, Sec. 4 ch 81 SLA 1992].

(g) A hunting, trapping, or fishing license, tag, or permit for which a fee is authorized under this section or for which the fee is waived or modified under AS 16.05.330 - 16.05.430 may be issued only to a natural person.

(h) Subject to regulations adopted by the Board of Game, a person who holds a nuisance wild animal control license may engage in the control of nuisance wild birds and nuisance wild small mammals for compensation.

(i) If the commissioner determines that residents of the state are entitled to obtain licenses for sport fishing, including sport fishing for anadromous king salmon, in Yukon, Canada, for the same fees that are charged to residents of Yukon for comparable sport fishing licenses, the commissioner may adopt regulations authorizing residents of Yukon to receive

(1) nonresident annual sport fishing licenses for the fees charged to residents under (a) and (j) of this section for a resident sport fishing license; and

(2) nonresident anadromous king salmon annual tags for the fee charged to residents under (a) of this section for a resident anadromous king salmon tag.

(j) In addition to the fees for a sport fishing license set out in (a) and (d) of this section, each person who purchases a sport fishing license shall pay a sport fishing facility surcharge as set out in this subsection for the purpose of providing funding for sport fishing facilities. A person who is eligible for a $5 resident hunting, trapping, and sport fishing license under (a)(6) of this section or a free license under AS 16.05.341 is exempt from payment of the surcharge imposed under this subsection. The surcharge authorized by this subsection shall take effect on the date established by regulation by the commissioner. The authority of the department to collect the surcharge under this subsection terminates on December 31 of the calendar year in which the principal amount of the bonds issued under AS 37.15.765 - 37.15.799, together with the interest on them and any interest owing on unpaid installments of interest, and all other obligations with respect to the bonds, are fully met and discharged. The amount of the surcharge attached to each sport fishing license must be clearly disclosed on the sport fishing license. The amount of the sport fishing facility surcharge to be paid for each sport fishing license is as follows

(1) resident sport fishing license ............................. $ 9

(2) resident hunting and sport fishing license .................. 9

(3) resident hunting, trapping, and sport fishing license ....... 9

(4) nonresident 14-day sport fishing license .................... 30

(5) nonresident seven-day sport fishing license ................. 25

(6) nonresident three-day sport fishing license ................. 15

(7) nonresident one-day sport fishing license ................... 10

(8) nonresident annual sport fishing license .................... 45

(9) special nonresident military small game and sport fishing

license .............................................................

9

(10) special nonresident military sport fishing license ......... 9



Sec. 16.05.341. - Free license for disabled veterans.

A person may receive a resident hunting and sport fishing license under AS 16.05.340 (a)(5) without charge if the person

(1) has been discharged from military service under honorable conditions, is eligible for a loan under AS 18.56.101 , and is certified by the United States Department of Veterans Affairs as having incurred a 50 percent or greater disability during military service; or

(2) served in the Alaska Territorial Guard, is eligible for a loan under AS 18.56.101 , and incurred a 50 percent or greater disability while serving in the Alaska Territorial Guard.



Sec. 16.05.343. - Auctions or raffles for big game harvest permits.

(a) The department may donate one bison harvest permit each year for a bison from the Delta bison herd for a competitive auction or raffle. The donation may be made only to a nonprofit corporation established to promote fish and game law enforcement, subject to the terms of a memorandum of understanding developed by the department.

(b) The department may donate four elk harvest permits each year for elk from the Etolin Island herd for competitive auctions or raffles. The donations may be made only to nonprofit corporations based in the state that are established to promote fish and game management of hunted species, transplantation of species, and use of fish and game populations for hunting and fishing, subject to the terms of a memorandum of understanding developed by the department.

(c) The department, subject to regulations adopted by the commissioner, may issue, through a competitive auction or raffle, up to two harvest permits each year for each of the following big game species: Dall sheep, bison, musk ox, brown or grizzly bear, moose, caribou, and wolf. Notwithstanding AS 36.30, the department may authorize a qualified organization to conduct the auction or raffle on behalf of the department. If the department does authorize a qualified organization to conduct an auction or raffle for a big game species, the department shall make available to a qualified organization based in the state at least one harvest permit for that species. If the auction or raffle is conducted by a qualified organization, the organization may retain an amount from the gross proceeds of the auction or raffle equal to the administrative cost of the auction or raffle plus an amount not to exceed 10 percent of the net proceeds. The proceeds from the auction or raffle of a big game harvest permit may not be used to make a contribution to any candidate for political office or to any organization supporting or opposing ballot propositions or to pay expenses associated with lobbying the legislature or administration. All proceeds from the auction or raffle of the big game harvest permit less the amount that is retained by a qualified organization under this subsection shall be deposited in the fish and game fund under AS 16.05.100 . A person who is issued a big game harvest permit under this subsection shall receive upon the person's request a complimentary hunting license and a big game tag for the big game species for which the big game harvest permit is issued. A hunting license issued under this subsection must bear the inscription "Governor's license" or a similar designation. A person who receives a big game harvest permit, hunting license, or big game tag under this subsection may exercise the privileges conveyed by the permit, license, or tag only in accordance with applicable law. In this subsection, "qualified organization" means a nonprofit corporation established to promote fish and game law enforcement or an organization that is established to promote management of hunted game species and use of game populations for hunting and that complies with applicable laws governing activities under this subsection.

(d) Auctions and raffles of harvest permits authorized under this section are not subject to AS 05.15.



Sec. 16.05.345. - Musk oxen. [Repealed, Sec. 4 ch 57 SLA 1980].

Repealed or Renumbered



Sec. 16.05.346. - Permit applications.

(a) If the Board of Game establishes an open season for musk oxen and has not reduced or eliminated the $500 resident tag fee under AS 16.05.340(a)(16), the department shall conduct a drawing for permits to take the musk oxen. If the Board of Game establishes an open season for musk oxen for which the Board of Game has reduced or eliminated the resident tag fee, the department shall issue permits to take the musk oxen in the order in which applications are received by the department. A person is not eligible for more than one musk oxen permit a year. The department may not charge a fee for an application for a musk oxen permit for an open season in which the Board of Game has reduced or eliminated the resident tag fee under AS 16.05.340 (a)(16). In all other cases the application fee for a musk oxen permit is $10.

(b) The application fee for a drawing permit issued by the department for the hunting of bison is $10.

(c) Except as provided in (a) and (b) of this section, the permit application fee for all species for which a limited drawing is conducted is $5.

(d) [Repealed, Sec. 2 ch 39 SLA 2001].



Sec. 16.05.350. - Expiration of licenses, permits, and tags.

(a) Licenses, permits, and tags required under AS 16.05.330 - 16.05.430, except biennial licenses, triennial licenses, the nonresident sport fishing licenses, the resident trapping license, the nonresident anadromous king salmon tags, the waterfowl conservation tag, and permits having a different specified expiration date, expire at the close of December 31 following issuance.

(b) Biennial licenses expire after December 31 of the year following the year of issuance.

(c) Triennial licenses expire after December 31 of the second year following the year of issuance.

(d) The resident trapping license expires at the close of September 30 of the year following the year in which the license is issued.

(e) The waterfowl conservation tag expires at the close of January 31 of the year following the year of issue of the tag.



Sec. 16.05.360. - Commissioner charged with license issuance.

(a) The commissioner or an authorized deputy shall issue each license and tag to a qualified person under written application containing such reasonable information as required by the commissioner. The commissioner shall designate the license and tag form or type. The form or type must be sufficient to identify and locate the applicant and establish the applicant's status as to residency and citizenship. Each application shall be subscribed by the applicant.

(b) [Repealed, Sec. 2 ch 39 SLA 2001].



Sec. 16.05.370. - Reports by licensees.

(a) The commissioner may require a report to be made by each licensee concerning the time, manner, and place of taking fish and game, the kinds and quantity taken, and other information helpful in administering the fish and game resources of the state.

(b) [Repealed, Sec. 18 ch 37 SLA 1989].

(c) [Repealed, Sec. 18 ch 37 SLA 1989].



Sec. 16.05.380. - Commissioner may appoint agents.

The commissioner may appoint state employees or other persons to take applications, issue licenses, permits, and tags, and collect fees. The commissioner is not liable for defalcation or failure to account for the fees collected by any person so appointed, but the commissioner shall require a bond in an adequate sum, conditioned upon faithfully accounting for all money collected. However, the commissioner may waive the bond requirements of an instrumentality of the United States or its agents and employees when the instrumentality or its agents or employees sell licenses, permits, or tags primarily to persons in the armed forces. Each person, upon appointment by the commissioner, may administer oaths on applications for licenses, permits, and tags.



Sec. 16.05.390. - Fees and compensation for issuance of licenses, permits, and tags.

(a) Except as provided in (e) of this section, an agent appointed by the commissioner under AS 16.05.380 to sell licenses, permits, and tags is entitled to

(1) retain five percent of the fee that is charged for a license, permit, or tag or 25 cents for each license, permit, or tag sold, whichever is greater; and

(2) compensation of $50 per year or $1 for each license, permit, or tag sold during the year, whichever is greater.

(b) Each agent appointed to sell licenses, permits, or tags under AS 16.05.380 shall, as directed by the commissioner, transmit the proceeds from the sales of licenses, permits, and tags, except the amount authorized to be retained under (a)(1) of this section, together with a report of the sales, to the commissioner for deposit in the fish and game fund or the general fund.

(c) On March 31, June 30, September 30, and December 31 of each year the commissioner shall calculate the compensation earned by an agent under (a)(2) of this section, minus the penalties assessed under (g) of this section. If the compensation due exceeds $50, the commissioner shall pay the compensation not later than 30 days after the date for which the compensation was calculated. If the compensation due is $50 or less, the commissioner shall pay the compensation not later than January 30 of the year following the year in which the compensation was earned. The commissioner shall pay compensation only for sales of licenses, permits, or tags for which the commissioner has received the report and proceeds required to be transmitted under (b) of this section.

(d) Compensation provided by this section shall be paid from appropriations made to the department.

(e) The provisions of (a) of this section do not apply to a state employee appointed by the commissioner under AS 16.05.380 to sell licenses, permits, and tags.

(f) Proceeds and reports under (b) of this section shall be transmitted to the commissioner by the last day of the month following the month in which the licenses, permits, and tags are sold, unless an alternative reporting schedule has been established by contract.

(g) The commissioner may assess a penalty against an agent who does not transmit proceeds within the time allowed under (f) of this section. The penalty is equal to one and one-half percent of the amount of proceeds due. The penalty may be assessed for each month or portion of a month that the proceeds are delinquent. A penalty under this subsection shall be withheld from the agent's compensation under (a)(2) of this section.



Sec. 16.05.395. - Sport fishing vessel registration.

For calendar year 2005 and subsequent calendar years, a person may not use a vessel to provide sport fishing services under AS 16.40.260 - 16.40.299 unless the vessel is registered with the department and proof of registration is attached to and clearly visible on the vessel while the vessel is used to provide sport fishing services. The department shall register vessels used to provide sport fishing services, and provide proof of registration, without charge. The department may adopt regulations as the department finds necessary to implement this section.



Sec. 16.05.400. - Persons exempt from license requirement.

(a) A license is not required of a resident or nonresident person under the age of 16 years for sport fishing nor is a license required of a resident under the age of 16 for hunting or trapping.

(b) A sport fishing, hunting, or trapping license is not required of a resident who is 60 years of age or more. The commissioner shall issue a permanent identification card without charge to persons who qualify by age and residence and who complete the forms required by the commissioner for implementation of this subsection. A person who is issued a permanent identification card under this subsection shall have it in possession while sport fishing, hunting, or trapping.



Sec. 16.05.403. - Special licenses and permits.

(a) A resident hunting license, a resident sport fishing license, a resident subsistence fishing permit, or a resident personal use fishing permit indicating that the purchaser is blind may be obtained from the department upon payment of the fee prescribed in AS 16.05.330 - 16.05.430 and upon presentation of either an affidavit of the applicant stating that the applicant cannot distinguish light from darkness or an affidavit signed by a licensed physician or a licensed optometrist stating that the applicant's central visual acuity does not exceed 20/200 in the better eye with correcting lenses or that the applicant's widest diameter of visual field subtends an angle no greater than 20 degrees.

(b) A resident who is a person with physical disabilities may obtain from the department upon payment of the fee prescribed in AS 16.05.330 - 16.05.430 and upon submission of satisfactory proof of physical disabilities a resident hunting license, a resident sport fishing license, a resident subsistence fishing permit, or a resident personal use fishing permit indicating that the purchaser is a person with physical disabilities.

(c) A resident who is 65 years of age or older may obtain from the department upon payment of the fee prescribed in AS 16.05.330 - 16.05.430 and upon submission of satisfactory proof of age a resident hunting license, a resident sport fishing license, a resident subsistence fishing permit, or a resident personal use fishing permit indicating that the purchaser is a person who is 65 years of age or older. This subsection does not limit the right of a resident person who is 65 years of age or older to claim an exemption from hunting or sport fishing license requirements under AS 16.05.400 (b).



Sec. 16.05.405. - Taking fish and game by proxy.

(a) Subject to regulations adopted by the Board of Fisheries or the Board of Game to implement this section, including regulations relating to or restricting seasons, areas, methods and means, and species, a resident may take fish or game harvested primarily for food on behalf of another person under this section.

(b) Notwithstanding AS 16.05.420 (c), a resident holding a valid resident hunting license may take game on behalf of a person who is blind, a person with physical disabilities, or a person who is 65 years of age or older if the resident possesses on the resident's person

(1) a document signed by the person on whose behalf the game is taken, stating that the resident possesses the person's hunting license or permanent identification card in order to take game on behalf of that person; and

(2) the person's

(A) resident hunting license issued under AS 16.05.403 or permanent identification card issued under AS 16.05.400 (b); and

(B) harvest ticket, tag, stamp, or other document required by law as a condition of taking the game being hunted.

(c) Notwithstanding AS 16.05.420 (c), a resident holding a valid noncommercial fishing license may take fish on behalf of a person who is blind, a person with physical disabilities, or a person who is 65 years of age or older if the resident possesses on the resident's person

(1) a document signed by the person on whose behalf the fish is taken, stating that the resident possesses the person's sport fishing license, subsistence fishing permit, personal use fishing permit, or permanent identification card in order to take fish on behalf of that person;

(2) the person's

(A) resident sport fishing license issued under AS 16.05.403 or permanent identification card issued under AS 16.05.400 (b);

(B) resident subsistence fishing permit issued under AS 16.05.403 ; or

(C) resident personal use fishing permit issued under AS 16.05.403 ; and

(3) all other documents issued to the person that are required by law as a condition of taking the fish being pursued.

(d) A resident who takes fish or game on behalf of another person under this section may, subject to applicable regulations of the Board of Fisheries or the Board of Game, take the fish or game only under those conditions that would apply to the other person if the other person took the fish or game personally.

(e) A resident who takes, or attempts to take, fish or game on behalf of a person under this section may also simultaneously engage in fishing or hunting for the resident's use; however, the resident may not take or attempt to take fish or game by proxy for more than one person at a time. For the purposes of this subsection, a resident is engaged in taking, or attempting to take, fish or game by proxy while the resident has possession of

(1) another person's

(A) license, permit, or identification card and all other documents issued to the person that are required by law as a condition of taking the fish or game being pursued; and

(B) signed document under (b)(1) or (c)(1) of this section; or

(2) fish or game taken on behalf of another person.

(f) A resident who takes fish or game on behalf on another person under this section shall

(1) complete reports relating to the taking of the fish or game as required by the commissioner of fish and game under AS 16.05.370 ;

(2) deliver all parts of fish and game removed from the field to the person on whose behalf the fish or game was taken within a reasonable time after the fish or game is taken; and

(3) until the fish or game is delivered to the person on whose behalf the fish or game was taken, retain the person's

(A) license or permit and all other documents issued to the person that are required by law as a condition of taking the fish or game; and

(B) signed document required under (b)(1) or (c)(1) of this section.



Sec. 16.05.407. - Nonresident hunting big game animals must be accompanied.

(a) It is unlawful for a nonresident to hunt, pursue, or take brown bear, grizzly bear, mountain goat, or sheep in this state, unless personally accompanied by

(1) a person who is licensed as

(A) a registered guide-outfitter or a master guide-outfitter under AS 08.54 and who is providing big game hunting services to the nonresident under a contract with the nonresident; or

(B) a class-A assistant guide or an assistant guide under AS 08.54 and who is employed by a registered guide-outfitter or a master guide-outfitter who has a contract to provide big game hunting services to the nonresident; or

(2) a resident over 19 years of age who is

(A) the spouse of the nonresident; or

(B) related to the nonresident, within and including the second degree of kindred, by marriage or blood.

(b) An applicant for a nonresident big game tag for the taking of an animal specified in (a) of this section shall first furnish to the state, on a form provided by the state, an affidavit showing that the applicant will be personally accompanied while hunting by a person who is qualified under the terms of (a) of this section. A person who falsifies the required affidavit is guilty of perjury under AS 11.56.200.

(c) [Repealed, Sec. 27 ch 71 SLA 1986].

(d) A nonresident who violates (a) of this section, or who fails to furnish an affidavit under (b) of this section, is guilty of a misdemeanor and upon conviction is punishable by imprisonment for not more than one year, or by a fine of not more than $5,000, or by both.

(e) [Repealed, Sec. 18 ch 37 SLA 1989].

(f) An applicant for a nonresident hunt permit for the taking of an animal specified in (a) of this section shall, if requested by the department, first furnish to the department proof of prior authorization to use federal, state, or private land where the permit hunt will occur. The authorization shall be provided to the applicant by the registered guide-outfitter or master guide-outfitter with whom the applicant has contracted to guide the permit hunt.



Sec. 16.05.408. - Nonresident alien hunter to be accompanied by guide.

(a) It is a class A misdemeanor for a nonresident alien to hunt, pursue, or take a big game animal as defined by the Board of Game unless personally accompanied by

(1) a registered guide-outfitter or a master guide-outfitter licensed under AS 08.54 who is providing big game hunting services to the nonresident alien under a contract with the nonresident alien; or

(2) a class-A assistant guide or an assistant guide licensed under AS 08.54 who is employed by a registered guide-outfitter or a master guide-outfitter who has a contract to provide big game hunting services to the nonresident alien.

(b) A nonresident alien, when purchasing a big game tag for the taking of an animal specified in (a) of this section, shall first furnish to the state, on a form provided by the state, an affidavit showing that the nonresident alien will be accompanied in the hunt by a person who is qualified under the terms of (a) of this section. A nonresident alien shall have a copy of the affidavit in possession while in the field hunting. A person who falsifies the required affidavit is guilty of perjury under AS 11.56.200 .

(c) Before obtaining a nonresident hunt permit for the taking of an animal specified in (a) of this section, a nonresident alien shall, if requested by the department, first furnish to the department proof of prior authorization to use federal or private land where the permit hunt will occur. The authorization shall be provided to the nonresident alien by the registered guide-outfitter or master guide-outfitter with whom the nonresident alien has contracted to guide the permit hunt.



Sec. 16.05.410. - Revocation of license.

(a) Upon conviction of a person of a first violation of AS 16.05.330 - 16.05.430 or of a federal or state law or regulation for the protection of the sport fish and game of the state, the court may, in addition to the penalty imposed by law, revoke the person's license.

(b) Upon subsequent conviction of a person for a violation of AS 16.05.330 - 16.05.430 or of a federal or state law or regulation for the protection of the sport fish and game of the state, the court shall revoke the person's license.

(c) A person whose license has been revoked as provided in (b) of this section may not purchase another license of the same type for a period of not less than two years nor more than three years from the date of revocation as determined by the court.

(d) [Repealed, Sec. 2 ch 32 SLA 1968].

(e) [Repealed, Sec. 2 ch 32 SLA 1968].

(f) Except as provided in (g) of this section, the provisions of (a) - (c) of this section do not apply when the offense for which the person is convicted is a misdemeanor for which a forfeitable bail amount has been set under AS 16.05.165 .

(g) When a person has been convicted during a two year period of two or more misdemeanor offenses for which a forfeitable bail amount has been set under AS 16.05.165 , a peace officer may file a civil action in the district court to revoke the person's license. Once an action has been filed, the court shall set a time and date for a hearing on the proposed license revocation, and shall send notice of the hearing to the person. The hearing shall be before the court without a jury. At the hearing the court shall hear evidence regarding the nature and seriousness of the offenses for which the person was convicted, the time period involved, the potential effect of the person's actions upon the preservation of the resource, and other relevant circumstances. If the court finds by a preponderance of the evidence that the person's actions demonstrate a disregard for the preservation of the state's fish or wildlife resources, the court may revoke the person's license for a period of not less than one year nor more than three years from the date of revocation.



Sec. 16.05.415. - Determination of residency.

(a) In AS 16.05.330 - 16.05.430, a person, except as provided in (c) - (f) of this section, is a resident if the person

(1) is physically present in the state with the intent to remain in the state indefinitely and to make a home in the state;

(2) has maintained the person's domicile in the state for the 12 consecutive months immediately preceding the application for a license;

(3) is not claiming residency in another state, territory, or country; and

(4) is not obtaining benefits under a claim of residency in another state, territory, or country.

(b) A person who establishes residency in the state under (a) of this section remains a resident during an absence from the state unless during the absence the person

(1) establishes or claims residency in another state, territory, or country; or

(2) performs an act, or is absent under circumstances, that are inconsistent with the intent required under (a) of this section.

(c) A person who is a member of the military service or the United States Coast Guard is a resident for the purposes of AS 16.05.330 - 16.05.430 if the person has been stationed in the state for the 12 consecutive months immediately preceding the application for a license. This subsection does not apply to a person who establishes and maintains residency in the state under (a) and (b) of this section.

(d) A person who is the dependent of a resident member of the military service or the United States Coast Guard under (a) or (c) of this section is a resident for the purposes of AS 16.05.330 - 16.05.430 if the person has lived in the state for the 12 consecutive months immediately preceding the application for a license. This subsection does not apply to a person who establishes and maintains residency in the state under (a) and (b) of this section.

(e) A person who is an alien is a resident for the purposes of AS 16.05.330 - 16.05.430 if the person

(1) is physically present in the state with the intent to remain in the state indefinitely and to make a home in the state;

(2) has maintained the person's domicile in the state for the 12 consecutive months immediately preceding the application for a license;

(3) is not claiming residency in another state, territory, or country; and

(4) is not obtaining benefits under a claim of residency in another state, territory, or country.

(f) In AS 16.05.330 - 16.05.430, a person who is not a natural person, other than a sole proprietorship, establishes residency by maintaining its main office or headquarters in the state and providing proof, satisfactory to the commissioner, of that fact to the department or an agent of the department upon demand. A sole proprietorship has the same residency as the person, whether natural or otherwise, who is the proprietor of the entity. The commissioner may adopt regulations as necessary to implement this subsection.

(g) A natural person who does not qualify as a resident under (a) - (e) of this section does not qualify as a resident by virtue of an interest in a resident business entity under (f) of this section.

(h) In AS 16.05.330 - 16.05.430, a nonresident

(1) person is a person who does not qualify as a resident under (a) - (f) of this section; and

(2) alien is an alien person who does not qualify as a resident under (e) of this section.

(i) In this section, "license" means a license, tag, permit, stamp, identification card, or other indicia of permission to engage in an activity subject to AS 16.05.330 - 16.05.430.



Sec. 16.05.420. - License, tag, permit, and registration violations.

(a) A false statement of a material fact in an application for a license, tag, permit, and sport fishing vessel registration issued under AS 16.05.330 - 16.05.430 voids the license, tag, permit, or registration for which the application is made.

(b) A person may not make a false statement, or omit a material fact, in an application for a license, tag, permit, or sport fishing vessel registration issued under AS 16.05.330 - 16.05.430. A person who without any culpable mental state makes a false statement as to the person's identity or residency in an application for a license, tag, permit, or sport fishing vessel registration issued under AS 16.05.330 - 16.05.430 is guilty of a violation and upon conviction is punishable by a fine of not more than $300. A person who knowingly violates this subsection is guilty of a class A misdemeanor.

(c) A person to whom a license, tag, or sport fishing vessel registration has been issued under this chapter may not alter, change, loan, or transfer the license, tag, or sport fishing vessel registration. A person may not use a license, tag, or sport fishing vessel registration that has been issued under this chapter to another person.



Sec. 16.05.430. - Penalties.

(a) Except as provided in AS 16.05.407 (b) and (d), 16.05.408(b), and 16.05.420(b), a person who violates AS 16.05.330 - 16.05.420 or a regulation adopted under AS 16.05.330 - 16.05.420 is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $1,000, or by imprisonment for not more than six months, or by both.

(b) The proceeds of all fines shall be transmitted by the court to the proper state officer for deposit in the general fund of the state.






Article 04 - LICENSING OF COMMERCIAL FISHING CREWMEMBERS AND VESSELS

Sec. 16.05.440. - Expiration date for licenses.

Licenses issued under AS 16.05.440 - 16.05.723 expire at the close of December 31 following their issuance or, for licenses that are valid for two years, after December 31 of the year after the year of issuance, and shall be renewed upon application and payment of the license fees required by AS 16.05.440 - 16.05.723.



Sec. 16.05.450. - Issuance of licenses; disclosure for child support purposes.

(a) The commissioner or an authorized agent shall issue a crewmember fishing license under AS 16.05.480 to each qualified person who files a written application at a place in the state designated by the commissioner, containing the reasonable information required by the commissioner together with the required fee. The commissioner shall require the reporting of the applicant's social security number on the application. The application shall be simple in form and shall be executed by the applicant under the penalty of unsworn falsification.

(b) The Alaska Commercial Fisheries Entry Commission shall issue a vessel license under AS 16.05.490 to each qualified vessel for which a written application has been filed, at a place in the state designated by the commission, containing the reasonable information required by the commission together with the required fee. The application shall be simple in form and shall be executed by the applicant under the penalty of unsworn falsification.

(c) [Repealed, Sec. 19 ch 105 SLA 1977].

(d) Upon request, the commissioner shall provide a social security number provided under (a) of this section to the child support services agency created in AS 25.27.010 , or the child support enforcement agency of another state, for child support purposes authorized under law.



Sec. 16.05.460. - Commissioner may appoint agents.

The commissioner may appoint qualified persons as agents to receive applications, issue licenses, and collect license fees under AS 16.05.440 - 16.05.480.



Sec. 16.05.470. - Fee for issuance of licenses.

(a) A person appointed by the commissioner to sell licenses under AS 16.05.440 - 16.05.480, except salaried employees of the state, shall retain the sum of 10 percent of the fee for the issuance of a license. An agent shall transmit monthly to the commissioner all license fees collected by the agent, less the authorized commission, together with a full accounting of the fees. The commissioner shall make monthly remittances of the fees collected to the proper state official. The commissioner is not liable for defalcation or failure to account for the fees collected by an agent, but the commissioner shall require a bond in the sum the commissioner considers adequate, conditioned upon the faithful accounting of money collected.

(b) [Repealed, Sec. 5 ch 21 SLA 1990].

(c) Forms and fees under (a) of this section shall be transmitted to the commissioner by the last day of the month following the month in which the fees are collected. The commissioner may grant an extension of not more than 30 days if the agent establishes that

(1) failure to grant an extension would impose an excessive financial hardship on the agent;

(2) the fees collected by the agent for the period, including the amount that the agent is authorized to retain, totals less than $1,000; and

(3) the cumulative amount of fees due from the agent, including the fees due for the current period, does not exceed $1,000.

(d) The commissioner may assess a penalty against an agent who does not transmit fees within the time allowed under (c) of this section. The penalty is equal to one and one-half percent of the amount of fees due. The penalty may be assessed for each month or portion of a month that the fees are delinquent.



Sec. 16.05.475. - Registration of fishing vessels.

(a) A person may not employ a fishing vessel in the water of this state unless it is registered under the laws of the state. Vessels registered under the laws of another state, and persons residing in another state, are not excused from this provision.

(b) The term "employ", as used in this section, shall be defined by the Board of Fisheries through the adoption of regulations under AS 44.62 (Administrative Procedure Act). The definition may include any activities involving the use or navigation of fishing vessels.

(c) The term "registered under the laws of the state", as used in this section, shall be defined by the Board of Fisheries through the adoption of regulations under AS 44.62 (Administrative Procedure Act). The definition may include any existing requirements regarding registration, licenses, permits, and similar matters imposed by law or regulation together with modifications of them and with any additional requirements the board finds necessary to maximize the authority of the state to apply and enforce fisheries regulations under 16 U.S.C. 1801-1882 (Magnuson-Stevens Fishery Conservation and Management Act of 1976 (P.L. 94-265, 90 Stat. 331)).

(d) In this section "fishing vessel" means any vessel, boat, ship, or other craft that is used for, equipped to be used for, or of a type which is normally used for

(1) fishing, or

(2) aiding or assisting one or more vessels at sea in the performance of any activity relating to fishing, including, but not limited to, preparation, supply, storage, refrigeration, transportation, or processing.



Sec. 16.05.480. - Commercial fishing license; disclosure for child support purposes.

(a) A person engaged in commercial fishing shall obtain a commercial fishing license and shall retain the license in possession and readily available for inspection during fishing operations. An entry permit or interim-use permit entitles the holder to participate as a gear operator in the fishery for which the permit is issued and to participate as a crewmember in any fishery. A crewmember fishing license is not transferable and entitles the holder to participate as a crewmember in any fishery.

(b) A person applying for a commercial fishing license under this section shall provide the person's social security number. A person applying for a resident commercial fishing license under this section shall also provide proof of residence that the department requires by regulation.

(c) [Repealed, Sec. 12 ch 123 SLA 1978].

(d) Upon request, the department or the Alaska Commercial Fisheries Entry Commission shall provide a social security number provided by an applicant for a license under this section to the child support services agency created in AS 25.27.010 , or the child support agency of another state, for child support purposes authorized under law.

(e) Except as provided under AS 16.05.470 and AS 23.35.060 , fees collected from the sale of crewmember fishing licenses under this section may be appropriated into the fish and game fund.

(f) [Repealed, Sec. 7 ch 27 SLA 2001].

(g) A resident engaged in commercial fishing who is 11 years of age or older and who does not hold an entry permit or an interim-use permit shall pay a fee of $60 for an annual crewmember fishing license. A resident engaged in commercial fishing who is less than 11 years of age and who does not hold an entry permit or an interim-use permit shall pay an annual fee of $5.

(h) A nonresident engaged in commercial fishing who is 11 years of age or older and who does not hold an entry permit or an interim-use permit shall pay a base fee of $60 for an annual crewmember fishing license, plus an amount, established by the department by regulation, that is as close as is practicable to the maximum allowed by law. A nonresident engaged in commercial fishing who is less than 11 years of age and who does not hold an entry permit or an interim-use permit shall pay an annual base fee of $5 plus an amount, established by the department by regulation, that is as close as is practicable to the maximum allowed by law.

(i) Notwithstanding (g) and (h) of this section, a resident or nonresident engaged in commercial fishing who does not hold an entry permit or an interim-use permit may obtain a seven-day crewmember fishing license under this subsection. During the period for which the license is valid, a person who holds a seven-day crewmember fishing license may not engage in fishing with a rod and reel while present on a commercial fishing vessel. The fee for a seven-day crewmember fishing license is $30.

(j) In this section, "commercial fishing license" includes an entry permit and an interim-use permit issued under AS 16.43 and a crewmember fishing license.



Sec. 16.05.490. - Vessel license.

(a) As a condition to delivery or landing of fish or engaging in commercial fishing in the state, a license is required for a commercial vessel.

(b) [Repealed, Sec. 19 ch 105 SLA 1977].

(c) [Repealed, Sec. 19 ch 105 SLA 1977].

(d) [Repealed, Sec. 19 ch 105 SLA 1977].

(e) [Repealed, Sec. 19 ch 105 SLA 1977].



Sec. 16.05.495. - Vessel license exemption.

A vessel used exclusively for the commercial capture of salmon in commercial salmon administrative management areas that include state water between the latitude of Point Romanof and the latitude of Cape Newenham, and state water surrounding Nunivak Island, or at a set net site, is exempt from the licensing requirements of AS 16.05.490 .



Sec. 16.05.500. - Revocation of vessel license. [Repealed, Sec. 19 ch 105 SLA 1977].

Repealed or Renumbered



Sec. 16.05.510. - Unlicensed vessel unlawful.

A person may not operate a vessel to which AS 16.05.490 - 16.05.530 apply without a vessel license, whether the absence of a vessel license results from initial failure to purchase or from another reason.



Sec. 16.05.520. - Number plate.

(a) The vessel license includes a permanent number plate. The number plate shall be accompanied by a tab affixed to the number plate designating the year to be fished. A number plate is not transferable, and the number plate shall be considered a permanent fixture upon the vessel upon which the number plate is originally placed. The number plate shall be securely fastened well forward on the port side in plain sight. On a vessel with a superstructure, the number plate shall be fastened on the port side of the superstructure. A number plate remains the property of the state. The Alaska Commercial Fisheries Entry Commission may establish by regulation a reasonable fee for the initial issuance of a permanent number plate. If a permanent number plate is accidentally defaced, mutilated, destroyed, or lost, the person owning or operating the vessel shall immediately apply for and may obtain a duplicate upon furnishing the Alaska Commercial Fisheries Entry Commission with the pertinent facts and a payment of a reasonable fee established by the commission by regulation that is not less than $2.

(b) If a vessel carrying a number plate is lost, destroyed, or sold, the owner shall immediately report the loss, destruction, or sale to the Alaska Commercial Fisheries Entry Commission.



Sec. 16.05.530. - Renewal of vessel license.

(a) Upon payment of the vessel license fee and filing of the name and address of the owner of the vessel or the owner's authorized agent, the name and number of the vessel, a description of the vessel, the vessel license number, if any, the area to be fished, and other reasonable information required by the Alaska Commercial Fisheries Entry Commission, the commission shall issue a permanent number plate and a vessel license. If the vessel has a permanent number plate, the commission shall issue a vessel license and tab designating the year the license is valid. The tab shall be placed in the space provided on the permanent number plate.

(b) For calendar year 2006 and following years, the annual fee for a vessel license issued or renewed under this section is set according to the overall length, as defined by the United States Coast Guard, of the vessel under the following schedule:

(1) 0 - 25 feet $24

(2) over 25 feet - 50 feet 60

(3) over 50 feet - 75 feet 120

(4) over 75 feet - 100 feet 225

(5) over 100 feet - 125 feet 300

(6) over 125 feet - 150 feet 375

(7) over 150 feet - 175 feet 450

(8) over 175 feet - 200 feet 525

(9) over 200 feet - 225 feet 600

(10) over 225 feet - 250 feet 675

(11) over 250 feet - 275 feet 750

(12) over 275 feet - 300 feet 825

(13) over 300 feet 900.



Sec. 16.05.536. - Persons eligible for gear licenses. [Repealed, Sec. 12 ch 71 SLA 1972].

Repealed or Renumbered



Sec. 16.05.540. - 16.05.610. - Limitation on issuance of fishing gear licenses; issuance of licenses for various types of fishing gear. [Repealed, Sec. 19 ch 105 SLA 1977].

Repealed or Renumbered



Sec. 16.05.620. - Otter trawl license. [Repealed, Sec. 2 ch 159 SLA 1968].

Repealed or Renumbered



Sec. 16.05.630. - Shellfish pot license. [Repealed, Sec. 19 ch 105 SLA 1977].

Repealed or Renumbered



Sec. 16.05.632. - Identification of shellfish pots or buoys, or both, used in the taking of king crab and requirements for buoys.

(a) Registration tags for the identification of shellfish pots or buoys, or both, used in the taking of king crab are required in areas in which the board has regulations limiting the total amount of shellfish pots allowed per vessel. Registration tags shall

(1) be issued by the department under regulations adopted by the board;

(2) be nontransferable;

(3) be individually numbered, designating the year of issuance;

(4) be permanently affixed to each shellfish pot or buoy, or both, used in the taking of king crab, whichever in the determination of the board is appropriate for identification, and in a manner determined to be appropriate by the board;

(5) conform to other requirements determined to be appropriate by the board; and

(6) be issued and renewed for a fee equal to the cost of obtaining the registration tags plus reasonable administrative costs, under procedures determined to be appropriate by the department.

(b) The unauthorized production, reproduction, sale, exchange, distribution, or use of registration tags required in (a) of this section is prohibited.

(c) In addition to meeting other requirements imposed by law, each shellfish pot used in the taking of king crab shall be connected to one durable "sea lion" buoy of an appropriate type and diameter as specified by the board. The buoy shall conform to other specifications determined to be appropriate by the board.

(d) [Repealed, Sec. 61 ch 50 SLA 1989].

(e) In this section

(1) "board" means the Board of Fisheries;

(2) "registration tags" means any tag, tape, or other identification device or method determined to be appropriate by the board.



Sec. 16.05.640. - 16.05.650. - Clam digger's license; licensing of small commercial operations. [Repealed, Sec. 19 ch 105 SLA 1977].

Sec. 16.05.640. - 16.05.650. Clam digger's license; licensing of small commercial operations. [Repealed, Sec. 19 ch 105 SLA 1977].

Repealed or Renumbered



Sec. 16.05.660. - License exemption.

A person may, by complying with the $5 license requirement of AS 16.05.340(a)(6), take not more than 2,000 pounds each of tom cod, blue cod, smelt, pickerel, white fish, and spider crab a year from waters of the state.



Sec. 16.05.662. - Fishing derbies.

(a) The commissioner may issue without cost a permit to a fishing derby association that has complied with the provisions of AS 05.15.100 - 05.15.180 to sell or offer for sale sport caught fish obtained as a direct result of a fishing derby.

(b) In this section "fishing derby association" means a civic, service, or charitable organization in the state, not for pecuniary profit, whose primary purpose is to promote interest in fishing for recreational purposes and which has been in existence for five years before applying for a permit under (a) of this section, but does not include an organization formed or operated for gaming or gambling purposes.



Sec. 16.05.665. - Falsification of application for license.

(a) A person who knowingly makes a false statement as to a material fact on an application for a license under AS 16.05.440 - 16.05.660 is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $1,000, or by imprisonment for not more than six months, or by both.

(b) A license issued under AS 16.05.440 - 16.05.660 to a person convicted under (a) of this section is void.

(c) A person whose license is void under (a) and (b) of this section may not obtain another license of the same type for a period of not less than two nor more than three years from the date of conviction by the court.



Sec. 16.05.670. - Fishing gear license in general. [Repealed, Sec. 19 ch 105 SLA 1977].

Repealed or Renumbered



Sec. 16.05.671. - Transportation and sale of certain fish by an agent of the fisherman who caught the fish.

(a) A person may transport and sell commercially taken fish as the agent of the commercial fisherman who caught the fish if the person holds a fish transporter permit issued by the commissioner under this section.

(b) The commissioner may issue a fish transporter permit to a natural person. A fish transporter permit authorizes the permittee to transport and sell commercially taken fish as the agent of the commercial fisherman who caught the fish. A fish transporter may not buy or process fish received for transport unless the fish transporter also holds the appropriate licenses, permits, and other authorizations required to buy or process fish.

(c) A person who applies for a fish transporter permit under this section shall provide the person's social security number to the department. Upon request of the child support services agency created in AS 25.27.010 , or a child support agency of another state, the department shall provide a social security number provided by an applicant for a fish transporter permit under this section to that agency for child support purposes authorized under law.

(d) A commercial fisherman may authorize a fish transporter to transport and sell fish on behalf of the fisherman as the agent of the fisherman. The fish transporter shall complete a fish ticket in accordance with procedures prescribed by the department for each fisherman who transfers fish to the fish transporter. The fish ticket must accompany the fish transferred to the fish transporter while the fish are in possession of the fish transporter. The fish transporter shall present the fish ticket for inspection upon request by a peace officer or representative of the commissioner. The fish transporter shall present the fish ticket to the buyer of the fish at the time of sale. The buyer of the fish shall complete the fish ticket by inserting the buyer's information as required by the department, including the weight or count of fish purchased. The buyer shall return a copy of the fish ticket to the commercial fisherman on whose behalf the fish are sold.

(e) A commercial fisherman who transfers fish to a fish transporter to transport and sell fish on behalf of the fisherman shall provide the fish transporter with all required information that the fisherman would have to provide to the buyer of the fish if the fisherman were to personally sell the fish to the buyer. The fish transporter who sells fish as the agent of a commercial fisherman shall provide all information to the buyer of the fish that the commercial fisherman would have to provide to the buyer if the fisherman were to personally sell the fish.

(f) A commercial fisherman may also hold a fish transporter permit. A commercial fisherman who holds a fish transporter permit may simultaneously transport or sell fish that the fisherman caught as well as fish caught by other commercial fishermen. A commercial fisherman who is simultaneously operating as a fish transporter shall physically possess

(1) the fish ticket completed under (d) of this section for the fish being transported or sold on behalf of another fisherman; and

(2) other documentation that may be prescribed by the commissioner by regulation.

(g) The commissioner may adopt regulations the commissioner considers necessary to implement this section. The regulations may not conflict with regulations or management plans adopted by the Board of Fisheries. The regulations may include

(1) criteria for determining areas or fisheries for which transporter permits may not be issued because

(A) fish transporter operations may alter harvest rates for the area or fishery to the extent that conservation of the resource is jeopardized, may significantly impair the ability of the department to accurately determine catch or effort levels, or may interfere with fishery management, allocation, or enforcement matters;

(B) a fishery is managed through allocations of the harvest to individuals, such as trip limits or quota shares; or

(C) combining of catches by multiple fishermen on a vessel may impair the ability of the department to accurately determine the incidental catch by each fisherman;

(2) requirements for timely and accurate reporting and record keeping; or

(3) procedures to maintain quality of harvested resources.

(h) Fish transferred to the possession of a fish transporter under the authority of this section are property of the fisherman who caught the fish until the fish are sold to a buyer by the fish transporter on behalf of the fisherman.

(i) In this section, "fish" means fish legally harvested and retained in salmon, herring, or Pacific cod fisheries.



Sec. 16.05.675. - Landing permits.

(a) A person who does not hold a limited entry permit or interim-use permit issued under AS 16.43 or a fish transporter permit issued under AS 16.05.671 may not deliver or land fish in the state unless the person

(1) holds a valid federal permit to operate commercial fishing gear in the fishery conservation zone; and

(2) has been issued a landing permit by the Alaska Commercial Fisheries Entry Commission.

(b) The commissioner may by regulation establish eligibility requirements for the issuance of a landing permit.

(c) The commissioner may authorize the Alaska Commercial Fisheries Entry Commission to issue landing permits for a fishery if the commissioner has made a written finding that the issuance of landing permits for that fishery is consistent with state resource conservation and management goals.



Sec. 16.05.680. - Unlawful practices.

(a) It is unlawful for a person, or an agent or representative of the person,

(1) to employ, in the harvesting, transporting, or purchasing of fish, a fisherman who neither is licensed under AS 16.05.480 nor is the holder of a permit issued under AS 16.43;

(2) to purchase fish from a person who is not

(A) the holder of a limited entry, interim-use, or landing permit issued under AS 16.43;

(B) a fish transporter who is selling the fish as the agent of the holder of a limited entry, interim-use, or landing permit issued under AS 16.43; or

(C) exempt under AS 16.05.660 ; or

(3) to purchase fish from an association other than one to which a permit has been issued under AS 16.05.662 .

(b) A person may not sell salmon that was not harvested under the authority of the entry permit, interim-use permit, or landing permit under which the salmon is sold. For purposes of this subsection, salmon sold by a fish transporter on behalf of the commercial fisherman who harvested the salmon is salmon harvested under the authority of the limited entry, interim-use, or landing permit under which the salmon is sold.



Sec. 16.05.685. - Processing on commercial king crab fishing vessels.

(a) Crab of any species may not be processed on a commercial crab fishing vessel unless

(1) the vessel remains within one registration area from the time the crab is caught to the time of dock delivery;

(2) the operator of the vessel notifies the department of proposed changes in location before moving to another registration area; and

(3) the operator of the vessel provides quarters for inspectors of the department who may inspect the crab catch on the vessel at any time.

(b) The restrictions set out in (a) of this section do not apply to processing aboard the fishing vessel for and as donations to charity, for consumption aboard the vessel, or for dockside retail sales from the vessel.

(c) In this section,

(1) "process" means to butcher, cook, chill, or freeze crab for commercial use;

(2) "registration area" means a specific king crab registration area as designated by regulation of the Board of Fisheries.



Sec. 16.05.690. - Record of purchases.

(a) Each buyer of fish shall keep a record of each purchase showing the name or number of the vessel from which the catch involved is taken, the date of landing, vessel license number, pounds purchased of each species, number of each species, and the Department of Fish and Game statistical area in which the fish were taken, and other information the department requires. Records may be kept on forms provided by the department. Each person charged with keeping the records shall report them to the department in accordance with regulations adopted by the department.

(b) A person may not knowingly enter false information on a fish ticket or supply false information to a person who is recording information on a fish ticket.

(c) [Repealed, Sec. 1 ch 13 SLA 1997].



Sec. 16.05.700. - Penalty for violation of AS 16.05.680 and 16.05.690. [Repealed, Sec. 25 ch 127 1974].

Repealed or Renumbered



Sec. 16.05.710. - Suspension of commercial license and entry permit.

(a) Upon the conviction of a person for a misdemeanor or felony violation of a commercial fishing law of this state, in a fishery other than a commercial salmon fishery, the court, in addition to other penalties imposed by law,

(1) may suspend one or more of the person's commercial fishing privileges and licenses for a period of not more than one year if the conviction is the person's first or second misdemeanor or felony conviction within a 10-year period for violating a commercial fishing law of this state, in a fishery other than a commercial salmon fishery, or another jurisdiction; or

(2) shall suspend one or more of the person's commercial fishing privileges and licenses for a period of not more than three years if the conviction is the person's third or subsequent misdemeanor or felony conviction within a 10-year period for violating a commercial fishing law of this state, in a fishery other than a commercial salmon fishery, or another jurisdiction.

(b) Upon a first conviction of a person for a violation of AS 11.46.120 - 11.46.130 in which the property is commercial fishing gear as defined in AS 16.43.990 , the court shall, in addition to the penalty imposed by law, suspend one or more of the person's commercial fishing privileges and licenses for one year. Upon a second or subsequent conviction for a violation of AS 11.46.120 - 11.46.130 or a similar law of another jurisdiction in which the property is commercial fishing gear as defined in AS 16.43.990 , the court shall, in addition to the penalty imposed by law, suspend one or more of the person's commercial fishing privileges and licenses for two years.

(c) If proceedings in which commercial fishing privileges or licenses may be suspended under this section are pending against a limited entry permit holder, the permit holder's limited entry permit may not be permanently transferred, unless allowed by order of the court in which the proceedings are pending, and a permanent transfer of the permit, unless allowed by order of the court, is void. During the period for which a limited entry permit or the permit holder's right to obtain a limited entry permit or to engage in an activity for which a limited entry permit is required is suspended under this section, a permit card may not be issued to the permit holder and the permit holder's permit may not be transferred or sold.

(d) In this section

(1) "commercial fishing law" means a statute or regulation that regulates the conduct of a person engaged in commercial fishing activities by establishing requirements relating to fishing licenses and permits; catch records and reports; size, nature, or use of fishing vessels, sites, and gear; time, place, or manner of taking fishery resources; possession, transportation, sale, barter, or waste of fishery resources; or other aspects of commercial fishing;

(2) "commercial fishing license" means a limited entry permit or a crew member license;

(3) "commercial fishing privilege" means the privilege of participating in an activity for which a commercial fishing license is required and the privilege of obtaining a commercial fishing license;

(4) "limited entry permit" means an entry permit or an interim-use permit issued under AS 16.43.



Sec. 16.05.720. - Penalties. [Repealed, Sec. 5 ch 46 SLA 1988].

Repealed or Renumbered



Sec. 16.05.722. - Strict liability commercial fishing penalties.

(a) A person who without any culpable mental state violates AS 16.05.440 - 16.05.690, or a regulation of the Board of Fisheries or the department governing commercial fishing, is guilty of a violation and upon conviction is punishable by a fine of not more than

(1) $3,000 for a first conviction;

(2) $6,000 for a second conviction or for a subsequent conviction not described in (3) of this subsection; and

(3) $9,000 for a third or subsequent conviction within a 10-year period.

(b) In addition, the court shall order forfeiture of any fish, or its fair market value, taken or retained as a result of the commission of the violation. For purposes of this subsection, it is a rebuttable presumption that all fish found on board a fishing vessel used in or in aid of a violation, or found at the fishing site, were taken or retained in violation of AS 16.05.440 - 16.05.690 or a commercial fisheries regulation of the Board of Fisheries or the department. It is the defendant's burden to show by a preponderance of the evidence that fish on board or at the site were lawfully taken and retained.

(c) A person charged with a violation under this section is entitled to a trial by court but not by jury, and is not entitled to representation at public expense.



Sec. 16.05.723. - Misdemeanor commercial fishing penalties.

(a) A person who negligently violates AS 16.05.440 - 16.05.690, or a regulation of the Board of Fisheries or the department governing commercial fishing, is guilty of a misdemeanor and in addition to punishment under other provisions in this title, including AS 16.05.195 and 16.05.710, is punishable upon conviction by a fine of not more than $15,000 or by imprisonment for not more than one year, or by both. In addition, the court shall order forfeiture of any fish, or its fair market value, taken or retained as a result of the commission of the violation, and the court may forfeit any vessel and any fishing gear, including any net, pot, tackle, or other device designed or employed to take fish commercially, that was used in or in aid of the violation. Any fish, or its fair market value, forfeited under this subsection may not also be forfeited under AS 16.05.195 . For purposes of this subsection, it is a rebuttable presumption that all fish found on board a fishing vessel used in or in aid of a violation, or found at the fishing site, were taken or retained in violation of AS 16.05.440 - 16.05.690 or a commercial fisheries regulation of the Board of Fisheries or the department, and it is the defendant's burden to show by a preponderance of the evidence that fish on board or at the site were lawfully taken and retained.

(b) If a person is convicted under this section of one of the following offenses, then, in addition to the penalties imposed under (a) of this section, the court may impose a fine equal to the gross value of the fish found on board or at the fishing site at the time of the violation:

(1) commercial fishing in closed waters;

(2) commercial fishing during a closed period or season;

(3) commercial fishing with unlawful gear, including a net, pot, tackle, or other device designed or employed to take fish commercially; or

(4) commercial fishing without a limited entry permit holder on board if the holder is required by law or regulation to be present.

(c) Upon a third misdemeanor conviction within a period of 10 years for an offense listed in (b) of this section or any combination of offenses listed in (b) of this section, the court shall impose, in addition to any penalties imposed under (a) of this section, a fine equal to three times the gross value of the fish found on board or at the fishing site at the time of the offense, or a fine equal to $10,000, whichever is greater.






Article 05 - MANAGEMENT OF FISH AND FISHERIES

Sec. 16.05.730. - Management of wild and enhanced stocks of fish.

(a) Fish stocks in the state shall be managed consistent with sustained yield of wild fish stocks and may be managed consistent with sustained yield of enhanced fish stocks.

(b) In allocating enhanced fish stocks, the board shall consider the need of fish enhancement projects to obtain brood stock. The board may direct the department to manage fisheries in the state to achieve an adequate return of fish from enhanced stocks to enhancement projects for brood stock; however, management to achieve an adequate return of fish to enhancement projects for brood stock shall be consistent with sustained yield of wild fish stocks.

(c) The board may consider the need of enhancement projects authorized under AS 16.10.400 and contractors who operate state-owned enhancement projects under AS 16.10.480 to harvest and sell fish produced by the enhancement project that are not needed for brood stock to obtain funds for the purposes allowed under AS 16.10.450 or 16.10.480(d). The board may exercise its authority under this title as it considers necessary to direct the department to provide a reasonable harvest of fish, in addition to the fish needed for brood stock, to an enhancement project to obtain funds for the enhancement project if the harvest is consistent with sustained yield of wild fish stocks. The board may adopt a fishery management plan to provide fish to an enhancement project to obtain funds for the purposes allowed under AS 16.10.450 or 16.10.480(d).

(d) In this section, "enhancement project" means a project, facility, or hatchery for the enhancement of fishery resources of the state for which the department has issued a permit.



Sec. 16.05.735. - Management of offshore fisheries.

The state may assume management of a fishery in offshore water adjacent to the state in the absence of a federal fishery management plan for the fishery or in the event that a federal fishery management plan for the fishery delegates authority to the state to manage the fishery in the United States exclusive economic zone.






Article 06 - MISCELLANEOUS PROVISIONS

Sec. 16.05.780. - Taking of antlerless moose prohibited.

(a) The taking of antlerless moose in any game management unit or subunit or a portion of a unit or subunit is prohibited except that antlerless moose may be taken only under regulations adopted under (b) of this section after

(1) the department recommends the season be opened in that year, based on biological evidence, and

(2) a majority of active local advisory committees for that unit or subunit have recommended an opening for that year, after each has taken a vote and a majority of the members of those committees have voted in the affirmative.

(b) Pursuant to (a) of this section the board, in its regularly scheduled annual game board meeting, may adopt regulations for the taking of antlerless moose in any game management unit or subunit in any year.



Sec. 16.05.782. - Taking of brown or grizzly bear near solid waste disposal facility prohibited.

(a) Except as provided in (d) of this section, a person who with criminal negligence takes a brown or grizzly bear within one-half mile of a solid waste disposal facility is guilty of a class A misdemeanor.

(b) In addition to the penalty imposed by law under (a) of this section, the court shall order forfeiture of the hide and skull of the bear, but if the hide and skull are not salvaged and delivered to the department then the court shall impose an additional fine of up to $10,000.

(c) It is an affirmative defense to a prosecution under (a) of this section that the person took the bear in defense of life or property if the person who took the bear shows by a preponderance of the evidence that

(1) the necessity for the taking was not brought about by harassment or provocation of the bear by the person who took the bear;

(2) the necessity for the taking was not brought about by the negligent disposal of garbage or the creation of a similar attractive nuisance by the person who took the bear; and

(3) the person exhausted all other practicable means to protect life and property before the bear was taken.

(d) Notwithstanding (a) - (c) of this section, the department may authorize the taking of a problem brown or grizzly bear within one-half mile of a solid waste disposal facility at any time, if the taking of the bear is necessary to protect the public and is consistent with sound game management principles.

(e) In this section

(1) "criminal negligence" has the meaning given in AS 11.81.900 (a);

(2) "property" means

(A) a dwelling, permanent or temporary;

(B) an aircraft, boat, automobile, or other conveyance;

(C) a domestic animal;

(D) other property of substantial value necessary for the livelihood or survival of the owner;

(3) "solid waste disposal facility" means a facility for the disposal of solid waste, other than sewage, for which a prior authorization has been issued under AS 46.03.100 .



Sec. 16.05.783. - Same day airborne hunting.

(a) A person may not shoot or assist in shooting a free-ranging wolf or wolverine the same day that a person has been airborne. However, the Board of Game may authorize a predator control program as part of a game management plan that involves airborne or same day airborne shooting if the board has determined based on information provided by the department

(1) in regard to an identified big game prey population under AS 16.05.255(g) that objectives set by the board for the population have not been achieved and that predation is an important cause for the failure to achieve the objectives set by the board, and that a reduction of predation can reasonably be expected to aid in the achievement of the objectives; or

(2) that a disease or parasite of a predator population

(A) is threatening the normal biological condition of the predator population; or

(B) if left untreated, would spread to other populations.

(b) This section does not apply to

(1) a person who was airborne the same day if that person was airborne only on a regularly scheduled commercial flight; or

(2) an employee of the department who, as part of a game management program, is authorized to shoot or to assist in shooting wolf, wolverine, fox, or lynx on the same day that the employee has been airborne.

(c) A person who violates this section is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $5,000, or by imprisonment for not more than one year, or by both. In addition, the court may order the aircraft and equipment used in or in aid of a violation of this section to be forfeited to the state.

(d) When the Board of Game authorizes a predator control program that includes airborne or same day airborne shooting, the board shall have the prerogative to establish predator reduction objectives and limits, methods and means to be employed, who is authorized to participate in the program, and the conditions for participation of individuals in the program.

(e) The use of state employees or state owned or chartered equipment, including helicopters, in a predator control program is prohibited without the approval of the commissioner.

(f) In this section,

(1) "free-ranging" means that the animal is wild and not caught in a trap or snare; and

(2) "game management program" means a program authorized by the Board of Game or the commissioner to achieve identified game management objectives in a designated geographic area.



Sec. 16.05.785. - Effect of failure to remove old markers.

If the Board of Fisheries by regulation uses department markers to establish waters closed to commercial fishing and the state fails to remove the old markers when new markers are posted to establish waters closed to commercial fishing, commercial fishing is expressly permitted in the waters between the new markers and the old markers until the old markers are removed.



Sec. 16.05.786. - , 16.05.787. Duty of big game transporters to report violations; registration of big game hunting base camps, cabins, and lodges. [Repealed, Sec. 18 ch 37 SLA 1989].

Repealed or Renumbered



Sec. 16.05.788. - Examination fee. [Repealed, Sec. 24 ch 32 SLA 1971].

Repealed or Renumbered



Sec. 16.05.789. - Prohibition on hunting adjacent to highway between Yukon River and Arctic Ocean.

(a) Hunting with firearms is prohibited north of the Yukon River in the area within five miles on either side of the highway between the Yukon River and the Arctic Ocean.

(b) A person who violates this section is guilty of a class A misdemeanor.



Sec. 16.05.790. - Obstruction or hindrance of lawful hunting, fishing, trapping, or viewing of fish or game.

(a) Except as provided in (e) of this section, a person may not intentionally obstruct or hinder another person's lawful hunting, fishing, trapping, or viewing of fish or game by

(1) placing one's self in a location in which human presence may alter the

(A) behavior of the fish or game that another person is attempting to take or view; or

(B) feasibility of taking or viewing fish or game by another person; or

(2) creating a visual, aural, olfactory, or physical stimulus in order to alter the behavior of the fish or game that another person is attempting to take or view.

(b) For purposes of (a) of this section, "lawful" means

(1) in compliance with

(A) this title, regulations adopted under this title, or applicable federal statutes and regulations;

(B) the Marine Mammal Protection Act (P.L. 92-522) or the Endangered Species Act (P.L. 93-205); or

(C) federal regulations adopted under 16 U.S.C. 3111 - 3126 relating to subsistence hunting, fishing, or trapping on federal land; and

(2) with the permission of the private landowner if the hunting, fishing, trapping, or viewing of fish or game occurs on private land.

(c) Notwithstanding AS 12.25, only a peace officer may arrest a person for violating this section. A peace officer who has probable cause to believe that a person has violated this section may arrest or cite the person or order the person to desist.

(d) In a prosecution under this section, it is an affirmative defense that the person was lawfully entitled to obstruct or hinder the hunting, fishing, trapping, or viewing of fish or game.

(e) This section does not apply to

(1) lawful competitive practices among persons engaged in lawful hunting, fishing, or trapping;

(2) actions taken on private property with the consent of the owner; or

(3) the obstruction or hindrance of the viewing of fish or game by a person actively engaged in lawful fishing, hunting, or trapping.

(f) A person who violates this section is guilty of a misdemeanor and is punishable by a fine of not more than $500 or imprisonment for not more than 30 days, or both.



Sec. 16.05.791. - Civil remedies for violation of AS 16.05.790 .

(a) A person aggrieved by conduct or threatened conduct in violation of AS 16.05.790 may petition a superior court to enjoin the respondent from engaging in the conduct.

(b) A person aggrieved by a violation of AS 16.05.790 is entitled to recover general damages and special damages, including license and permit fees, travel costs, guide-outfitting fees, costs for special equipment and supplies, and other related expenses.

(c) A court may award punitive damages in addition to the damages set out in (b) of this section.



Sec. 16.05.792. - 16.05.798. - Master guides. [Repealed, Sec. 2 ch 32 SLA 1968. For current law, see AS 08.54].

Repealed or Renumbered



Sec. 16.05.800. - Public nuisances.

A net, seine, lantern, snare, device, contrivance, and material while in use, had and maintained for the purpose of catching, taking, killing, attracting, or decoying fish or game, contrary to law or regulation of a board or the commissioner, is a public nuisance and is subject to abatement.



Sec. 16.05.810. - Burden of proof.

The possession of fish or game or a part of fish or game, or a nest or egg of a bird during the time the taking of it is prohibited is prima facie evidence that it was taken, possessed, bought, or sold or transported in violation of this chapter. The burden of proof is upon the possessor or claimant of it to overcome the presumption of illegal possession and to establish the fact that it was obtained and is possessed lawfully. This section does not apply

(1) during the first full 10 days after the time when a taking is prohibited, except as provided in (3) of this section;

(2) if the fish or game or part of fish or game is in a preserved condition whether frozen, smoked, canned, salted, pickled, or otherwise preserved; or

(3) with respect to crab aboard a commercial crab fishing vessel, during the first full three days after the time when a taking is prohibited.



Sec. 16.05.815. - Confidential nature of certain reports and records.

(a) Except as provided in (b) and (c) of this section, records required by regulations of the department concerning the landings of fish, shellfish, or fishery products, and annual statistical reports of fishermen, buyers, and processors required by regulation of the department are confidential and may not be released by the department or by the Alaska Commercial Fisheries Entry Commission except as set out in this subsection. The department may release the records and reports set out in this subsection to the Alaska Commercial Fisheries Entry Commission. The department and the Alaska Commercial Fisheries Entry Commission may release the records and reports set out in this subsection to the recipients identified in this subsection if the recipient, other than a recipient under (5) - (9) of this subsection, agrees to maintain the confidentiality of the records and reports. The department and the Alaska Commercial Fisheries Entry Commission may release

(1) any of the records and reports to the National Marine Fisheries Service and the professional staff of the North Pacific Fishery Management Council as required for preparation and implementation of the fishery management plans of the North Pacific Fishery Management Council within the exclusive economic zone;

(2) any of the records and reports to the professional staff of the Pacific States Marine Fisheries Commission who are employed in the Alaska Fisheries Information Network project for the purpose of exchanging information with users authorized by the department;

(3) any of the records and reports to the Department of Revenue to assist the department in carrying out its statutory responsibilities;

(4) records or reports of the total value purchased by each buyer to a municipality that levies and collects a tax on fish, shellfish, or fishery products if the municipality requires records of the landings of fish, shellfish, or fishery products to be submitted to it for purposes of verification of taxes payable;

(5) such records and reports as necessary to be in conformity with a court order;

(6) on request, the report of a person to the person whose fishing activity is the subject of the report, or to a designee of the person whose fishing activity is the subject of the report;

(7) on request, annual statistical reports of a fisherman, buyer, or processor to the fisherman, buyer, or processor whose activity is the subject of the report, or to a designee of the fisherman, buyer, or processor whose activity is the subject of the report;

(8) any of the records and reports to the Department of Public Safety for law enforcement purposes;

(9) fish tickets, fish ticket information, and annual statistical reports of fishermen, buyers, and processors and information in those reports to the law enforcement personnel of the National Marine Fisheries Service and the National Oceanic and Atmospheric Administration for the purpose of enforcing fishery laws in waters of this state and in waters of the exclusive economic zone adjacent to this state;

(10) fish tickets and fish ticket information regarding halibut to the International Pacific Halibut Commission;

(11) any of the records and reports to the child support services agency created in AS 25.27.010 , or the child support enforcement agency of another state, for child support purposes authorized under law; and

(12) any of the records and reports to the Department of Natural Resources to assist the department in carrying out its statutory responsibilities in regard to sport fishing operations and sport fishing guides within the Kenai River Special Management Area under AS 41.21.500 - 41.21.514.

(b) Except as provided in (c) of this section, records or reports received by the department which do not identify individual fishermen, buyers, or processors or the specific locations where fish have been taken are public information.

(c) Crab stock abundance survey information that reveals crab catch by sampling location is confidential and is not subject to inspection or copying under AS 40.25.110 - 40.25.120 until the close of the fishing season for which the survey was conducted.

(d) Except as otherwise provided in this section, the department shall keep confidential (1) personal information contained in fish and wildlife harvest and usage data; and (2) the records of the department that concern (A) telemetry radio frequencies of monitored species; (B) denning sites; (C) nest locations of raptors that require special attention; (D) the specific location of animal capture sites used for wildlife research or management; and (E) the specific location of fish and wildlife species. The department may release records and information that are kept confidential under this subsection if the release is necessary to comply with a court order, if the requestor is a state or federal agency, if the requestor is under contract with the state or federal agency to conduct research on a fish or wildlife population, or if the requestor has been authorized by the department to perform specific activities and agrees to use the records and information only for purposes as provided under a contract or agreement with the department. After 25 years, the records and information that are kept confidential under this subsection become public records subject to inspection and copying under AS 40.25.110 - 40.25.140 unless the department determines that the release of the records or information may be detrimental to the fish or wildlife population. In this subsection, "personal information" has the meaning given in AS 44.99.350.



Sec. 16.05.820. - Research by the federal government.

The Secretary of the Interior, the Secretary of Commerce, or the Secretary of Agriculture of the United States and their authorized agents or other appropriate federal agencies may conduct fish cultural operations and scientific investigations in the state in the manner and at the times jointly considered necessary or proper by the Board of Fisheries and the secretary and their authorized agents.



Sec. 16.05.825. - State upland game bird release program.

(a) In addition to any other program for the stocking or propagation of game birds that the department has as of July 23, 1974, the department shall establish a special program for the raising, maintenance, and release of upland game birds in the state. Birds raised under this program may be released in an appropriate area of the state, at any time, but may be harvested only during regular hunting seasons, as specified by the board under AS 16.05.255 (a)(2). The board shall adopt regulations necessary to implement this section.

(b) The department shall establish an appropriate facility for the raising and maintenance of upland game birds to be located at an appropriate place, as determined by the commissioner, in interior Alaska.

(c) The department shall employ a method of tagging game birds released under this section and compile harvest statistics.

(d) In this section, "upland game bird" means a game bird for which a season is established under AS 16.05.255 (a)(2) as of July 23, 1974, excluding waterfowl.



Sec. 16.05.826. - Waterfowl conservation stamp program.

(a) The waterfowl conservation tag authorized in AS 16.05.340 (a)(17) shall be produced annually in stamp form by the department in an amount the commissioner considers appropriate. The department shall make stamps available for the creation of waterfowl conservation limited edition prints and shall provide for the sale of stamps and prints to the public.

(b) The department shall provide by appropriate means for the selection of the design of the annual waterfowl conservation stamp and for the production and sale of the stamps.

(c) The department may contract to others the performance of the department's responsibilities under this section. Contracting under this subsection is governed by AS 36.30 (State Procurement Code), except that a contract may include provisions for advance payment or reimbursement for services performed under the contract. All costs incurred under this section may be paid from the fish and game fund.

(d) [Repealed, Sec. 28 ch 90 SLA 1991].



Sec. 16.05.827. - Sale of subsistence salmon roe. [Repealed, Sec. 4 ch 99 SLA 1975].

Repealed or Renumbered



Sec. 16.05.830. - Wanton waste. [Repealed, Sec. 1 ch 73 SLA 1968].

Repealed or Renumbered



Sec. 16.05.831. - Waste of salmon.

(a) A person may not waste salmon intentionally, knowingly, or with reckless disregard for the consequences. In this section, "waste" means the failure to utilize the majority of the carcass, excluding viscera and sex parts, of a salmon intended for

(1) sale to a commercial buyer or processor;

(2) consumption by humans or domesticated animals; or

(3) scientific, educational, or display purposes.

(b) The commissioner, upon request, may authorize other uses of salmon that would be consistent with maximum and wise use of the resource.

(c) A person who violates this section or a regulation adopted under it is punishable by a fine of not more than $10,000, or by imprisonment for not more than six months, or by both. In addition, a person who violates this section is subject to a civil action by the state for the cost of replacing the salmon wasted.



Sec. 16.05.835. - Maximum length of salmon seine and certain hair crab vessels.

(a) Unless the Board of Fisheries has provided by regulation for the use of a longer vessel in a salmon seine fishery, a salmon seine vessel may not be longer than 58 feet overall length except vessels that have fished for salmon with seines in waters of the state before January 1, 1962, as 50-foot, official Coast Guard register length vessels.

(b) A vessel engaged in the Bering Sea hair crab fishery within five miles of the shore may not be longer than 58 feet overall length.

(c) In this section, "overall length" means the straight line length between the extremities of the vessel excluding anchor rollers.



Sec. 16.05.840. - 16.05.860 - l [Repealed, E.O. No. 107, Sec. 44 (2003). For current law, see AS 41.14.840 - 41.14.860].

Repealed or Renumbered



Sec. 16.05.865. - Transplanting of musk oxen.

The board may transplant surplus musk oxen from Nunivak Island to appropriate areas on the mainland of the state, when good management practices dictate the action. The board shall determine which transplant sites are appropriate and whether a surplus of animals exists.



Sec. 16.05.868. - Fish health inspections.

Fish health inspections determined to be necessary by the department shall be performed by a professional fish health specialist certified by the fish health section of the American Fisheries Society.



Sec. 16.05.870. - 16.05.900 - l [Repealed, E.O. No. 107, Sec. 44 (2003). For current law, see AS 41.14.870 - 41.14.900].

Repealed or Renumbered



Sec. 16.05.902. - Personnel and equipment used in exploration work.

Alaska residents and equipment shall be given preference in exploration work to be done by the department.



Sec. 16.05.903. - Big game photography contest. [Repealed, Sec. 29 ch 132 SLA 1984].

Repealed or Renumbered



Sec. 16.05.905. - Activities by aliens prohibited.

(a) Alien persons not lawfully admitted to the United States are prohibited from engaging in commercial fishing activities or taking marine mammals in the territorial waters of the state as they presently exist or may be extended in the future.

(b) An alien person who violates (a) of this section is guilty of a misdemeanor, and upon conviction is punishable by a confiscation and forfeiture of the fishing vessel used in the violation, or by imprisonment for not more than one year, or by fine of not more than $10,000, or by all or any two of the foregoing punishments.



Sec. 16.05.910. - Penalty. [Renumbered as AS 16.05.905 (b)].

Repealed or Renumbered






Article 07 - GENERAL PROVISIONS

Sec. 16.05.920. - Prohibited conduct generally.

(a) Unless permitted by AS 16.05 - AS 16.40, by AS 41.14, or by regulation adopted under AS 16.05 - AS 16.40 or AS 41.14, a person may not take, possess, transport, sell, offer to sell, purchase, or offer to purchase fish, game, or marine aquatic plants, or any part of fish, game, or aquatic plants, or a nest or egg of fish or game.

(b) A person may not knowingly disturb, injure, or destroy a notice, signboard, seal, tag, aircraft, boat, vessel, automobile, paraphernalia, equipment, building, or other improvement or property of the department used in the administration or enforcement of this title except AS 16.51 and AS 16.52, or a poster or notice to the public concerning the provisions of this title except AS 16.51 and AS 16.52, or a regulation adopted under this title except AS 16.51 and AS 16.52, or a marker indicating the boundary of an area closed to hunting, trapping, fishing, or other special use under this title except AS 16.51 and AS 16.52. A person may not knowingly destroy, remove, tamper with, or imitate a seal or tag issued or used by the department or attached under its authority to a skin, portion, or specimen of fish or game, or other article for the purpose of identification or authentication in accordance with this title except AS 16.51 and AS 16.52 or a regulation adopted under this title except AS 16.51 and AS 16.52.



Sec. 16.05.921. - Venomous reptiles and insects or their eggs; prohibited conduct; permits.

(a) A person may not import, possess, transport, or release in the state live venomous reptiles, live venomous reptile eggs, live venomous insects, or live venomous insect eggs, except in accordance with the terms of a permit issued under (b) of this section. This prohibition does not apply to bees as defined in AS 03.47.040 . A person who violates this subsection is guilty of a misdemeanor and may be cited as set out in AS 16.05.165 .

(b) A permit required under (a) of this section may be granted only if, in the determination of the commissioner, the applicant demonstrates a valid educational purpose for seeking the permit. A valid educational purpose includes display in educational institutions and in zoos.



Sec. 16.05.925. - Penalty for violations.

(a) Except as provided in AS 16.05.430 , 16.05.665, 16.05.722, 16.05.723, 16.05.783, 16.05.831, 16.05.905, and AS 41.14.860 , a person who violates AS 16.05.920 or 16.05.921, or a regulation adopted under this chapter or AS 16.20, is guilty of a class A misdemeanor.

(b) In addition to a penalty imposed under (a) of this section, a person who is convicted of unlawfully taking an animal listed in this subsection may be ordered by the court to pay restitution to the state in the amount set out in this subsection for each animal unlawfully taken:

(1) Bear, black .............................................. $ 600

(2) Bear, brown or grizzly ................................... 1,300

(3) Bison .................................................... 1,300

(4) Caribou .................................................... 850

(5) Deer ....................................................... 400

(6) Elk ........................................................ 800

(7) Goat ....................................................... 800

(8) Moose .................................................... 1,000

(9) Musk oxen ................................................ 3,000

(10) Sheep ................................................... 1,100

(11) Wolf ...................................................... 500

(12) Wolverine ............................................... 500.



Sec. 16.05.930. - Exempted activities.

(a) This chapter does not prevent the collection or exportation of fish and game, a part of fish or game or a nest or egg of a bird for scientific or educational purposes, or for propagation or exhibition purposes under a permit that the department may issue and prescribe the terms thereof.

(b) This chapter does not prohibit a person from taking fish or game during the closed season, in case of dire emergency, as defined by regulation adopted by the appropriate board.

(c) AS 16.05.920 and 16.05.921 do not prohibit rearing and sale of fish from private ponds, the raising of wild animals in captivity for food, or the raising of game birds for the purpose of recreational hunting on game hunting preserves, under regulations adopted by the appropriate board. In this subsection, "animals" includes all animal life, including insects and bugs.

(d) Nondomestic animals of any species may not be transferred or transported from the state under (a) of this section unless approved by the Board of Game in regular or special meeting. Animals transferred or transported under (a) of this section shall be animals that are certified by the department to be surplus and unnecessary to the sustained yield management of the resource. Each application for a permit under (a) of this section shall be accompanied by a statement prepared by the department examining the probable environmental impact of the action.

(e) This chapter does not prevent the traditional barter of fish and game taken by subsistence hunting or fishing, except that the commissioner may prohibit the barter of subsistence-taken fish and game by regulation, emergency or otherwise, if a determination on the record is made that the barter is resulting in a waste of the resource, damage to fish stocks or game populations, or circumvention of fish or game management programs.

(f) A permit may not be required for possessing, importing, or exporting mink and fox for fur farming purposes.

(g) AS 16.05.330 - 16.05.723 do not apply to an activity authorized by a permit issued under AS 16.40.100 or 16.40.120, or to a person or vessel employed in an activity authorized by a permit issued under AS 16.40.100 or 16.40.120.



Sec. 16.05.935. - Restrictions on cooperation with federal government.

(a) In recognition of the fact that the state has not assented to federal control of fish and game in Glacier Bay National Park and Preserve or the navigable waters within or adjoining the park and preserve, that the power to control the management of fish and game within the boundaries of the state is an incident of state sovereignty, and that the federal government cannot commandeer the lawmaking processes of the states to compel the state to enact and enforce a federal regulatory program, an agency, employee, or agent of the state may not expend funds to adopt or enforce the implementation of the federal regulatory program or a part of the program for control of fish and game in the park and preserve or the navigable waters within or adjoining the park and preserve that is in conflict with a state statute or regulation regarding management of fish or game within the park or preserve. This subsection does not prohibit an agency, employee, or agent of the state from

(1) taking action necessary to protect life or property;

(2) commenting on proposed federal statutes or regulations;

(3) collecting data relating to claims of economic harm arising from the closure of the park and preserve to commercial fishing; or

(4) participating in or cooperating with a federal program established under 16 U.S.C. 703 - 712 (Migratory Bird Treaty Act); 16 U.S.C. 773 - 773k (Northern Pacific Halibut Act of 1982); 16 U.S.C. 1361 - 1421h (Marine Mammal Protection Act); 16 U.S.C. 1531 - 1544 (Endangered Species Act); 16 U.S.C. 1801 - 1883 (Magnuson-Stevens Fishery Conservation and Management Act); 16 U.S.C. 3631 - 3644 (Pacific Salmon Treaty Act of 1985).

(b) Nothing in this title authorizes the department or a board to enter into an agreement with a department or agency of the federal government that cedes state authority for the management of fish or game in the state to the federal government. In this subsection, "management" means the regulation of the method, manner, means, time, or place of taking of fish or game or the regulation of the amount of fish or game that may be taken.



Sec. 16.05.940. - Definitions.

In AS 16.05 - AS 16.40,

(1) "aquatic plant" means any species of plant, excluding the rushes, sedges, and true grasses, growing in a marine aquatic or intertidal habitat;

(2) "barter" means the exchange or trade of fish or game, or their parts, taken for subsistence uses

(A) for other fish or game or their parts; or

(B) for other food or for nonedible items other than money if the exchange is of a limited and noncommercial nature;

(3) "a board" means either the Board of Fisheries or the Board of Game;

(4) "commercial fisherman" means an individual who fishes commercially for, takes, or attempts to take fish, shellfish, or other fishery resources of the state by any means, and includes every individual aboard a boat operated for fishing purposes who participates directly or indirectly in the taking of these raw fishery products, whether participation is on shares or as an employee or otherwise; however, this definition does not apply to anyone aboard a licensed vessel as a visitor or guest who does not directly or indirectly participate in the taking; "commercial fisherman" includes the crews of tenders or other floating craft used in transporting fish, but does not include processing workers on floating fish processing vessels who do not operate fishing gear or engage in activities related to navigation or operation of the vessel; in this paragraph "operate fishing gear" means to deploy or remove gear from state water, remove fish from gear during an open fishing season or period, or possess a gill net containing fish during an open fishing period;

(5) "commercial fishing" means the taking, fishing for, or possession of fish, shellfish, or other fishery resources with the intent of disposing of them for profit, or by sale, barter, trade, or in commercial channels; the failure to have a valid subsistence permit in possession, if required by statute or regulation, is considered prima facie evidence of commercial fishing if commercial fishing gear as specified by regulation is involved in the taking, fishing for, or possession of fish, shellfish, or other fish resources;

(6) "commissioner" means the commissioner of fish and game unless specifically provided otherwise;

(7) "customary and traditional" means the noncommercial, long-term, and consistent taking of, use of, and reliance upon fish or game in a specific area and the use patterns of that fish or game that have been established over a reasonable period of time taking into consideration the availability of the fish or game;

(8) "customary trade" means the limited noncommercial exchange, for minimal amounts of cash, as restricted by the appropriate board, of fish or game resources; the terms of this paragraph do not restrict money sales of furs and furbearers;

(9) "department" means the Department of Fish and Game unless specifically provided otherwise;

(10) "domestic mammals" include musk oxen, bison, and reindeer, if they are lawfully owned;

(11) "domicile" means the true and permanent home of a person from which the person has no present intention of moving and to which the person intends to return whenever the person is away; domicile may be proved by presenting evidence acceptable to the boards of fisheries and game;

(12) "fish" means any species of aquatic finfish, invertebrate, or amphibian, in any stage of its life cycle, found in or introduced into the state, and includes any part of such aquatic finfish, invertebrate, or amphibian;

(13) "fish derby" means a contest in which prizes are awarded for catching fish;

(14) "fishery" means a specific administrative area in which a specific fishery resource is taken with a specific type of gear; however, the Board of Fisheries may designate a fishery to include more than one specific administrative area, type of gear, or fishery resource; in this paragraph

(A) "gear" means the specific apparatus used in the harvest of a fishery resource; and

(B) "type of gear" means an identifiable classification of gear and may include

(i) classifications for which separate regulations are adopted by the Board of Fisheries or for which separate gear licenses were required by former AS 16.05.550 - 16.05.630; and

(ii) distinct subclassifications of gear such as "power" troll gear and "hand" troll gear or sport gear and guided sport gear;

(15) "fish or game farming" means the business of propagating, breeding, raising, or producing fish or game in captivity for the purpose of marketing the fish or game or their products, and "captivity" means having the fish or game under positive control, as in a pen, pond, or an area of land or water that is completely enclosed by a generally escape-proof barrier; in this paragraph, "fish" does not include shellfish, as defined in AS 16.40.199 ;

(16) "fish stock" means a species, subspecies, geographic grouping, or other category of fish manageable as a unit;

(17) "fish transporter" means a natural person who holds a fish transporter permit issued under AS 16.05.671 ;

(18) "fur dealing" means engaging in the business of buying, selling, or trading in animal skins, but does not include the sale of animal skins by a trapper or hunter who has legally taken the animal, or the purchase of animal skins by a person, other than a fur dealer, for the person's own use;

(19) "game" means any species of bird, reptile, and mammal, including a feral domestic animal, found or introduced in the state, except domestic birds and mammals; and game may be classified by regulation as big game, small game, fur bearers or other categories considered essential for carrying out the intention and purposes of AS 16.05 - AS 16.40;

(20) "game population" means a group of game animals of a single species or subgroup manageable as a unit;

(21) "hunting" means the taking of game under AS 16.05 - AS 16.40 and the regulations adopted under those chapters;

(22) "nonresident" means a person who is not a resident of the state;

(23) "nonresident alien" means a person who is not a citizen of the United States and whose permanent place of abode is not in the United States;

(24) "operator" means the individual by law made responsible for the operation of the vessel;

(25) "personal use fishing" means the taking, fishing for, or possession of finfish, shellfish, or other fishery resources, by Alaska residents for personal use and not for sale or barter, with gill or dip net, seine, fish wheel, long line, or other means defined by the Board of Fisheries;

(26) "person with physical disabilities" means a person who presents to the department either written proof that the person receives at least 70 percent disability compensation from a government agency for a physical disability or an affidavit signed by a physician licensed to practice medicine in the state stating that the person is at least 70 percent physically disabled;

(27) "resident" means

(A) a person who for the 12 consecutive months immediately preceding the time when the assertion of residence is made has maintained the person's domicile in the state and who is neither claiming residency in another state, territory, or country nor obtaining benefits under a claim of residency in another state, territory, or country;

(B) a partnership, association, joint stock company, trust, or corporation that has its main office or headquarters in the state; a natural person who does not otherwise qualify as a resident under this paragraph may not qualify as a resident by virtue of an interest in a partnership, association, joint stock company, trust, or corporation;

(C) a member of the military service, or United States Coast Guard, who has been stationed in the state for the 12 consecutive months immediately preceding the time when the assertion of residence is made;

(D) a person who is the dependent of a resident member of the military service, or the United States Coast Guard, and who has lived in the state for the 12 consecutive months immediately preceding the time when the assertion of residence is made; or

(E) an alien who for the 12 consecutive months immediately preceding the time when the assertion of residence is made has maintained the person's domicile in the state and who is neither claiming residency in another state, territory, or country nor obtaining benefits under a claim of residency in another state, territory, or country;

(28) "rural area" means a community or area of the state in which the noncommercial, customary, and traditional use of fish or game for personal or family consumption is a principal characteristic of the economy of the community or area;

(29) "seizure" means the actual or constructive taking or possession of real or personal property subject to seizure under AS 16.05 - AS 16.40 by an enforcement or investigative officer charged with enforcement of the fish and game laws of the state;

(30) "sport fishing" means the taking of or attempting to take for personal use, and not for sale or barter, any fresh water, marine, or anadromous fish by hook and line held in the hand, or by hook and line with the line attached to a pole or rod which is held in the hand or closely attended, or by other means defined by the Board of Fisheries;

(31) "subsistence fishing" means the taking of, fishing for, or possession of fish, shellfish, or other fisheries resources by a resident domiciled in a rural area of the state for subsistence uses with gill net, seine, fish wheel, long line, or other means defined by the Board of Fisheries;

(32) "subsistence hunting" means the taking of, hunting for, or possession of game by a resident domiciled in a rural area of the state for subsistence uses by means defined by the Board of Game;

(33) "subsistence uses" means the noncommercial, customary and traditional uses of wild, renewable resources by a resident domiciled in a rural area of the state for direct personal or family consumption as food, shelter, fuel, clothing, tools, or transportation, for the making and selling of handicraft articles out of nonedible by-products of fish and wildlife resources taken for personal or family consumption, and for the customary trade, barter, or sharing for personal or family consumption; in this paragraph, "family" means persons related by blood, marriage, or adoption, and a person living in the household on a permanent basis;

(34) "take" means taking, pursuing, hunting, fishing, trapping, or in any manner disturbing, capturing, or killing or attempting to take, pursue, hunt, fish, trap, or in any manner capture or kill fish or game;

(35) "taxidermy" means tanning, mounting, processing, or other treatment or preparation of fish or game, or any part of fish or game, as a trophy, for monetary gain, including the receiving of the fish or game or parts of fish or game for such purposes;

(36) "trapping" means the taking of mammals declared by regulation to be fur bearers;

(37) "vessel" means a floating craft powered, towed, rowed, or otherwise propelled, which is used for delivering, landing, or taking fish within the jurisdiction of the state, but does not include aircraft.



Sec. 16.05.950. - Short title of the chapter.

This chapter may be cited as the Fish and Game Code.









Chapter 16.10. - FISHERIES AND FISHING REGULATIONS

Article 01 - INTERFERENCE WITH STREAMS AND WATERS

Sec. 16.10.010. - Interference with salmon spawning streams and waters.

(a) A person may not, without first applying for and obtaining a permit or license from the Department of Environmental Conservation,

(1) obstruct, divert, or pollute waters of the state, either fresh or salt, utilized by salmon in the propagation of the species, by felling trees or timber in those waters, casting, passing, throwing, or dumping tree limbs or foliage, underbrush, stumps, rubbish, earth, stones, rock, or other debris, or passing or dumping sawdust, planer shavings, or other waste or refuse of any kind in those waters;

(2) erect a dam, barricade, or obstruction to retard, conserve, impound, or divert the waters described in (1) of this subsection to prevent, retard, or interfere with the free ingress or egress of salmon into those waters in the natural spawning or propagation process;

(3) render the waters described in (1) of this subsection inaccessible or uninhabitable for salmon for spawning or propagation.

(b) The application for the permit or license referred to in (a) of this section must set out the name and style of the person or concern, describe the waters and location, and state in particular the plans, purpose, and intention for which the application is made.



Sec. 16.10.020. - Grounds for permit or license.

If in the judgment of the Department of Environmental Conservation, the purpose of the applicant for the permit or license is to develop power, obtain water for civic, domestic, irrigation, manufacturing, mining, or other purposes tending to develop the natural resources of the state, the department may grant the permit or license and may require the applicant to construct and maintain adequate fish ladders, fishways, or other means by which fish may pass over, around, or through the dam, obstruction or diversion in the pursuit of the propagation or spawning process.



Sec. 16.10.030. - Penalty for violation of AS 16.10.010 - 16.10.050.

A person who violates AS 16.10.010 - 16.10.050 is guilty of a misdemeanor and, upon conviction, is punishable by a fine of not less than $100 nor more than $500.



Sec. 16.10.040. - Disposition of money received for fines and penalties.

The proceeds of all fines and penalties imposed under AS 16.10.010 - 16.10.050 shall be paid into the general fund and they shall be immediately available for expenditure by the Department of Fish and Game.



Sec. 16.10.050. - Construction of AS 16.10.010 - 16.10.050.

AS 16.10.010 - 16.10.050 do not affect the vested rights or privileges granted by federal statute to any person.






Article 02 - INTERFERENCE WITH COMMERCIAL FISHING GEAR

Sec. 16.10.055. - Interference with commercial fishing gear.

A person who wilfully or with reckless disregard of the consequences, interferes with or damages the commercial fishing gear of another person is guilty of a misdemeanor. For the purposes of this section "interference" means the physical disturbance of gear which results in economic loss or loss of fishing time, and "reckless disregard of the consequences" means a lack of consideration for the consequences of one's acts in a manner that is reasonably likely to damage the property of another.






Article 03 - FISH TRAPS AND OTHER ILLEGAL FISHING DEVICES

Sec. 16.10.060. - Prohibition against use of fish traps. [Repealed, Sec. 27 ch 127 SLA 1974].

Repealed or Renumbered



Sec. 16.10.070. - Operation of fish traps.

Fish traps, including but not limited to floating, pile-driven, or hand-driven fish traps, may not be operated in the state on or over state land, tideland, submerged land, or water. This section does not prevent the operation of small hand-driven fish traps of the type ordinarily used on rivers of the state that are otherwise legally operated in or above the mouth of a stream or river.



Sec. 16.10.080. - Federal compact exempted.

AS 16.10.070 may not be construed to violate sec. 4, P.L. 85-508 (72 Stat. 339) (Alaska Statehood Act), which constitutes a compact between the United States and Alaska, under which the state disclaims all right and title to land or other property (including fishing rights), the right or title to which may be held by Indians, Eskimos, or Aleuts, hereafter referred to as Natives, or which is held by the United States in trust for these Natives.



Sec. 16.10.090. - Penalty for violation of AS 16.10.070 .

A person who violates AS 16.10.070 is guilty of a misdemeanor and is punishable by imprisonment for not more than one year, or by a fine of not more than $5,000 or by both.



Sec. 16.10.100. - Erection of fish traps prohibited on land or water owned by state.

Fish traps, including but not limited to floating, pile-driven, or hand-driven fish traps, may not be erected, moored, or maintained on or over land, tideland, submerged land, or water owned or otherwise acquired by the state. This section does not prevent the maintenance, use, or operation of small, hand-driven fish traps of the type ordinarily used on rivers of the state which are otherwise legally maintained and operated in or above the mouth of a stream or river.



Sec. 16.10.110. - Penalty for violation of AS 16.10.100 .

A person who violates AS 16.10.100 is guilty of a misdemeanor and is punishable by imprisonment for not more than one year or by a fine of not more than $5,000, or by both.



Sec. 16.10.120. - Use of drum or reel in operation of purse seine.

A person may not use, employ, or operate a drum or reel around which a purse seine is coiled, rolled, or looped for purposes of taking or removing fish from a body of water located on or over land or tideland owned by the state or over which the state has jurisdiction. This section does not prevent the use of power blocks or the use of a reel mounted on a seine skiff to haul in or let out the separate purse seine lead which is temporarily connected to the purse seine proper, as these terms are generally employed or used in the fishing industry.



Sec. 16.10.125. - Use of termination device on shellfish and bottom fish pot required.

The Board of Fisheries shall, by regulation, prescribe a termination device or devices for all shellfish and bottom fish pots. In this section "termination device" means a biodegradable seam or panel or other device that renders the pot incapable of holding shellfish or bottom fish for more than six months when it is continuously immersed in sea water.



Sec. 16.10.130. - Penalty for violation of AS 16.10.120 or 16.10.125.

A person who violates AS 16.10.120 or 16.10.125 is guilty of a misdemeanor, and upon conviction is punishable by imprisonment for not more than six months, or by a fine of not more than $1,000, or by both.



Sec. 16.10.140. - 16.10.160 - l Taking of herring spawn. [Repealed, Sec. 2 ch 91 SLA 1970].

Repealed or Renumbered






Article 04 - UTILIZATION OF POLLOCK AND HERRING

Sec. 16.10.164. - Policy on utilization of pollock.

The legislature declares that stripping roe from pollock without utilizing the flesh is wasteful and does not constitute utilization of this resource for the maximum benefit of the people. Therefore, it is the policy of the state that

(1) roe stripping be eliminated to the fullest extent possible; and

(2) pollock taken in a commercial fishery should be utilized for human consumption to the fullest extent practicable.



Sec. 16.10.165. - Utilization of groundfish taken in a commercial fishery.

(a) Unless otherwise provided by law, a person may not recklessly waste or cause to be wasted groundfish taken in a commercial fishery.

(b) The Board of Fisheries may adopt regulations under AS 44.62 (Administrative Procedure Act) it considers necessary for implementation of this section. The board may delegate its authority under this section to the commissioner.

(c) A person who violates this section is guilty of a class A misdemeanor.

(d) Each day on which a violation of this section occurs is a separate violation.

(e) In this section

(1) "flesh" means all muscular body tissue surrounding the skeleton;

(2) "groundfish" means

(A) pollock; or

(B) other species of groundfish designated by the Board of Fisheries under authority of this section;

(3) "person" includes a joint venture;

(4) "waste" means the failure to use the flesh of groundfish for human consumption, reduction to meal, production of food for domestic animals or fish, bait, or scientific, display, or educational purposes; "waste" does not include normal, inadvertent loss of flesh associated with processing that cannot be prevented by practical means.



Sec. 16.10.172. - Legislative policy on utilization of herring.

The legislature finds the following: (1) extensive and valuable herring populations are available for harvest in waters subject to the jurisdiction of the state; (2) commercial markets are available for herring processed in several forms; (3) one processing technique presently employed involves deliberately permitting decomposition of the herring carcass to allow for removal and subsequent sale of the roe product, with the consequence that the flesh is unusable and discarded. The legislature declares that the process referred to in (3) of this section is wasteful and does not constitute utilization of this resource for the maximum benefit of the people. Therefore, it is the policy of the legislature that this process should be eliminated to the fullest extent possible.



Sec. 16.10.173. - Utilization of commercially taken herring.

(a) A person may not waste or cause to be wasted any commercially taken herring.

(b) The Board of Fisheries may adopt regulations under AS 44.62 (Administrative Procedure Act) it considers necessary for implementation of this section. The board may delegate its authority under this section to the commissioner.

(c) The provisions of this section do not apply to herring taken commercially in the Bering Sea (including appurtenant bays, sounds, estuaries, and water of the state) north of 56 North Latitude, until January 1, 1979.

(d) In this section,

(1) "flesh" means all muscular body tissue surrounding the bony skeleton of the herring;

(2) "person" has the meaning given in AS 01.10.060 and also includes a joint venture;

(3) "waste" means the failure to use the flesh of commercially taken herring for reduction to meal, production of fish food, human consumption, food for domestic animals, scientific or educational purposes, or round herring bait. Normal, inadvertent loss of flesh associated with the uses described in this subsection that cannot be prevented by practical means does not constitute waste. The commissioner may authorize other uses of commercially taken herring consistent with the intent of this section and AS 16.10.172 upon receipt of a request accompanied by a detailed justification.

(e) A person who violates this section is guilty of a class A misdemeanor.



Sec. 16.10.175. - Removal of herring from state.

(a) A person may not remove herring from the state before the herring has been frozen or otherwise processed for shipment.

(b) In this section, "processed for shipment" includes, but is not limited to, icing, stripping, or salting of the herring; however, it does not include salting of the herring if five percent or more of the body weight of the herring consists of roe.






Article 05 - MIGRATORY FISH AND SHELLFISH

Sec. 16.10.180. - Legislative findings.

The legislature finds and recognizes these facts:

(1) migratory fish and migratory shellfish are present in commercial quantities inside and outside the territorial waters of the state;

(2) migratory fish and migratory shellfish taken from the waters of the state are indistinguishable, in most cases, from those taken from the adjacent high seas;

(3) substantial quantities of migratory fish and migratory shellfish move inshore and offshore intermittently and at various times during a given year and in so doing often enter and leave territorial waters of the state;

(4) to conserve the migratory fish and migratory shellfish found inside the waters of the state it is necessary to strictly enforce local laws and regulations;

(5) by making certain laws and regulations enacted or adopted for the regulation of the coastal fishery applicable to the adjacent high sea areas, enforcement of these laws and regulations is facilitated;

(6) conservation regulations should not be adopted to impose economic sanctions.



Sec. 16.10.190. - Regulations.

The Board of Fisheries may adopt regulations to carry out the purposes of AS 16.10.180 - 16.10.230 defining the adjacent high sea areas, migratory fish, and migratory shellfish and to make coastal fishery regulations governing the manner, means, conditions, and time for the taking of migratory fish and migratory shellfish applicable in designated adjacent high sea areas.



Sec. 16.10.200. - Unlawful taking prohibited.

A person taking migratory fish and migratory shellfish in high sea areas designated by the Board of Fisheries or in violation of the regulations adopted by the Board of Fisheries governing the taking of migratory fish and migratory shellfish in the designated areas may not possess, sell, offer to sell, barter, offer to barter, give, or transport in the state, including the waters of the state, migratory fish or migratory shellfish.



Sec. 16.10.210. - Unlawful sale or offer prohibited.

A person may not possess, purchase, offer to purchase, sell, or offer to sell in the state migratory fish or migratory shellfish taken on the high seas knowing that they were taken in violation of a regulation adopted by the Board of Fisheries governing the taking of migratory fish or migratory shellfish in certain areas designated by the Board of Fisheries or the commissioner.



Sec. 16.10.220. - Penalty for violation of AS 16.10.200 and 16.10.210.

A person who violates AS 16.10.200 and 16.10.210 is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $5,000 or by imprisonment for not more than one year, or by both.



Sec. 16.10.230. - Exemptions.

AS 16.10.180 - 16.10.220 do not apply to

(1) [Repealed, Sec. 29 ch 132 SLA 1984].

(2) the use of nets for fishing for or taking salmon for the purposes of scientific investigation authorized by state law; and

(3) existing laws and regulations prohibiting the taking of salmon by means of nets on the high seas.






Article 06 - TRANSPORTATION OF FISH AND SHELLFISH

Sec. 16.10.240. - Transportation of Live Crab.

(a) A person may not take out of, ship, transport, or send from this state any live King crab, species Paralithodes camtschatica, live Dungeness crab, species Cancer magister, or live Tanner crab, species Chionoecetes bairdi, except that all of these species may be shipped live via air freight after pre-packaging.

(b) Notwithstanding (a) of this section, live dungeness crab, species Cancer magister, may be taken, shipped, transported, or sent from the state by means of surface transportation if the crab are taken at a time and location in the state for which the Department of Environmental Conservation does not require seafood processors to test dungeness crab for the presence of marine toxins.



Sec. 16.10.250. - Penalty.

A person, association, or corporation violating AS 16.10.240 or contributing to or cooperating in the violation of AS 16.10.240 is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $5,000, or by imprisonment for not more than one year, or by both. Each unlawful removal of live crab is a separate offense. Vessels and equipment used in or in aid of a violation of AS 16.10.240 may be seized and disposed of as provided in AS 16.05.190 . Conviction under AS 16.10.240 is grounds for suspension of a fishing license or permit by the department.






Article 07 - PURCHASE OF FISH

Sec. 16.10.265. - Purchase of fish from permit holders.

(a) An individual may not, while acting as a fish processor or primary fish buyer, or as an agent, director, officer, member, or employee of a fish processor, of a primary fish buyer, or of a cooperative corporation organized under AS 10.15, intentionally or knowingly make an original purchase of fish from a seller who does not hold

(1) a landing permit, an entry permit, or an interim-use permit; or

(2) a fish transporter permit under AS 16.05.671 .

(b) An individual who violates (a) of this section is

(1) upon a first conviction, guilty of a class B misdemeanor and shall be sentenced to a fine of not less than $1,000 nor more than $5,000, and may be sentenced to a definite term of imprisonment of not more than 90 days;

(2) upon a second conviction, guilty of a class A misdemeanor and shall be sentenced to a fine of not less than $5,000 nor more than $10,000, and may be sentenced to a definite term of imprisonment of not more than one year;

(3) upon a third or subsequent conviction, guilty of a class A misdemeanor and shall be sentenced to a fine of not less than $10,000 nor more than $25,000, and may be sentenced to a definite term of imprisonment of not more than one year.

(c) The commissioner of revenue shall impose upon a fish processor, primary fish buyer, or cooperative corporation organized under AS 10.15, a civil fine equal to the value of fish purchased in violation of this section by (1) the fish processor or primary fish buyer if the fish processor or primary fish buyer is not a corporation; or (2) a director, officer, or employee in a policy-making position of the fish processor, of the primary fish buyer, or of the cooperative corporation. Value is based on the average price paid to fishermen at the time of the violation.

(d) The commissioner of commerce, community, and economic development may suspend or revoke a business license issued under AS 43.70.020 and the commissioner of revenue may suspend or revoke a license to engage in the business of processing or buying raw fish if the licensee or an officer, director, or employee in a policy-making position of the licensee has been convicted of three offenses under this section. Proceedings to suspend or revoke a license are governed by AS 44.62 (Administrative Procedure Act).

(e) An organization may not be criminally prosecuted under (a) of this section.

(f) In this section, "individual" means a natural person.



Sec. 16.10.267. - Possession of permit and identification by seller.

(a) When a fisherman sells fish, the fisherman shall possess

(1) a landing permit, entry permit, or interim-use permit issued or transferred to the fisherman under AS 16.43, or other document authorized by regulation to be used in place of an entry permit or interim-use permit; and

(2) an identification card that has been issued to the fisherman by a state or federal agency or other organization designated by the Department of Public Safety and that bears a photograph of the fisherman.

(b) If requested by the purchaser of the fish or by a peace officer, the fisherman or fish transporter shall present for inspection the identification card, entry permit, interim-use permit, fish transporter permit, or other document required to be in the fisherman's or the fish transporter's possession under (a) or (e) of this section.

(c) Examples of a suitable identification card required under (a)(2) and (d)(2) of this section are a motor vehicle operator's license issued under AS 28.15.111 and an identification card issued under AS 18.65.310.

(d) When a fish transporter sells fish as the agent of the commercial fisherman who caught the fish, the fish transporter shall possess

(1) a fish transporter permit and the fish ticket completed by the fish transporter under AS 16.05.671 (d); and

(2) an identification card that has been issued to the fish transporter by a state or federal agency or other organization designated by the Department of Public Safety and that bears a photograph of the fish transporter.

(e) A person who violates this section is, upon conviction, guilty of a class B misdemeanor and may be sentenced to a definite term of imprisonment of not more than 90 days. In addition

(1) upon a first conviction for a violation of this section, the court may sentence the convicted person to pay a fine of not more than $5,000 and may order the loss of commercial fishing privileges for a period of not more than three years from the date of conviction;

(2) upon a second conviction for a violation of this section, the court may sentence the convicted person to pay a fine of not more than $10,000 and may order the loss of commercial fishing privileges for a period of not more than three years from the date of conviction;

(3) upon a third or subsequent conviction for a violation of this section, the court

(A) may sentence the convicted person to pay a fine of not more than $10,000; and

(B) shall order that the convicted person lose commercial fishing privileges for a period of three years from the date of conviction.



Sec. 16.10.268. - Notice of liability.

(a) The commissioner of labor and workforce development shall print posters that contain notice of the requirements of AS 16.10.265 . The commissioner shall distribute the posters to fish processors, primary fish buyers, and cooperative corporations organized under AS 10.15 for the purpose of buying fish.

(b) A fish processor, primary fish buyer, or cooperative corporation organized under AS 10.15 for the purpose of buying fish shall display in a prominent place on its business premises posters provided by the commissioner of labor and workforce development under (a) of this section.



Sec. 16.10.269. - Limitations.

AS 16.10.265 and 16.10.267 do not apply to the purchase or sale of aquatic farm products from a holder of a permit issued under AS 16.40.100 or stock from a holder of a permit issued under AS 16.40.120.



Sec. 16.10.270. - Purchase of fish by the pound.

(a) A fish processor or primary fish buyer shall purchase raw fish by the pound. The poundage of the fish to be purchased shall be determined by weighing the fish unless both the buyer and seller agree in writing upon a sample weighing technique that will fairly determine the average weight of the fish purchased.

(b) A person who violates this section is guilty of a misdemeanor and upon conviction is punishable by imprisonment for not more than one year, or by a fine of not more than $5,000, or by both.



Sec. 16.10.275. - Regulations.

The commissioner may adopt regulations to carry out the provisions of AS 16.10.270 - 16.10.296.



Sec. 16.10.277. - Posting of current salmon price. [Repealed, Sec. 1 ch 13 SLA 1997].

Repealed or Renumbered



Sec. 16.10.280. - Price disputes between fishermen and fish processors.

In an area where a price dispute exists between at least one-third of the registered commercial fishermen for that area, as estimated by the Department of Fish and Game on the basis of information available to the department, and fish processors on the price to be paid for salmon, and no agreement has been reached up to 120 days before the opening of the salmon fishing season in that area, a representative from the Department of Labor and Workforce Development shall intervene as mediator of the dispute upon request of either party.



Sec. 16.10.290. - Security for collection of wages and payment for raw fish. [Repealed, Sec. 4, E.O. No. 85 (1993)].

Repealed or Renumbered



Sec. 16.10.291. - Exemption from bonding requirements. [Renumbered as AS 16.10.293(a)].

Repealed or Renumbered



Sec. 16.10.292. - , 16.10.293. Filing evidence of compliance; exemptions from bonding requirement. [Repealed, Sec. 4, E.O. No. 85 (1993)].

Repealed or Renumbered



Sec. 16.10.294. - Administrative and judicial orders.

(a) [Repealed, Sec. 4, E.O. No. 85 (1993)].

(b) [Repealed, Sec. 4, E.O. No. 85 (1993)].

(c) [Repealed, Sec. 4, E.O. No. 85 (1993)].

(d) [Repealed, Sec. 4, E.O. No. 85 (1993)].

(e) If the commissioner determines that a fish processor or primary fish buyer is acting in violation of AS 16.10.270 - 16.10.280, the commissioner shall give written notice prohibiting further action by the person as a fish processor or primary fish buyer. The prohibition continues until the person has submitted evidence acceptable to the commissioner showing that the violation has been corrected.

(f) A person affected by an order issued under AS 16.10.265 - 16.10.296 may seek equitable relief preventing the commissioner from enforcing the order.

(g) In an action instituted in the superior court by the commissioner or a representative of the commissioner, a person acting in the capacity of a fish processor or primary fish buyer in violation of AS 16.10.265 - 16.10.296 may be enjoined from acting as a fish processor or primary fish buyer.



Sec. 16.10.295. - Penalty. [Repealed, Sec. 4, E.O. No. 85 (1993)].

Repealed or Renumbered



Sec. 16.10.296. - Definitions.

In AS 16.10.265 - 16.10.296, unless the context otherwise requires,

(1) "commissioner" means the commissioner of labor and workforce development;

(2) "fish" means any species of aquatic finfish, invertebrates and amphibians, shellfish, or any other raw fishery resource, in any stage of its life cycle, found in or introduced into the state, and includes fish eggs except fish eggs sold for stock enhancement purposes;

(3) "fish processor" means a person engaging or attempting to engage in a business for which a license is required under AS 43.75;

(4) "primary fish buyer" means a person, other than a cooperative corporation organized under AS 10.15, engaging or attempting to engage in the business of originally purchasing or buying any fishery resource in intrastate, interstate, or foreign commerce.






Article 08 - COMMERCIAL FISHING LOAN ACT

Sec. 16.10.300. - Declaration of policy.

It is the policy of the state, under AS 16.10.300 - 16.10.370, to promote the rehabilitation of the state's fisheries, the development of a predominantly resident fishery, and the continued maintenance of commercial fishing gear and vessels throughout the state by means of long-term low interest loans.



Sec. 16.10.310. - Powers of the department.

(a) The department may

(1) make loans

(A) to individual commercial fishermen who have been state residents for a continuous period of two years immediately preceding the date of application for a loan under AS 16.10.300 - 16.10.370, who have had an annual crewmember or commercial fishing license under AS 16.05.480 or a permit under AS 16.43 for the year immediately preceding the date of application and any other two of the past five years, and who actively participated in the fishery during those periods

(i) for the purchase of entry permits; or

(ii) to upgrade existing vessels and gear for the purpose of improving the quality of Alaska seafood products;

(B) to an individual for the repair, restoration, or upgrading of existing vessels and gear, for the purchase of entry permits and gear, and for the construction and purchase of vessels, if the individual has been a state resident for a continuous period of two years immediately preceding the date of application for a loan under AS 16.10.300 - 16.10.370, and either

(i) because of lack of training or lack of employment opportunities in the area of residence, does not have occupational opportunities available other than commercial fishing; or

(ii) is economically dependent on commercial fishing for a livelihood and for whom commercial fishing has been a traditional way of life in Alaska;

(C) for the purchase of quota shares for fisheries in or off the state by individual commercial fishermen who

(i) have been state residents for a continuous period of two years immediately preceding the date of application for a loan under AS 16.10.300 - 16.10.370;

(ii) for any two of the past five years, possessed an annual crewmember or commercial fishing license under AS 16.05.480 or a permit under AS 16.43 and actively participated in a fishery for which the license or permit was issued;

(iii) qualify as transferees for quota shares under applicable law; and

(iv) are not eligible for financing from other recognized commercial lending institutions to purchase quota shares;

(D) to an individual commercial fisherman to satisfy past due federal tax obligations, if the fisherman has been a state resident for a continuous period of two years immediately preceding the date of application for the loan, has filed past and current federal tax returns with the federal government, has executed an agreement with the federal government for repayment of past due federal tax obligations, and either

(i) has had an annual crewmember or commercial fishing license under AS 16.05.480 or a permit under AS 16.43 for the year immediately preceding the date of application and any other two of the past five years, and has actively participated in the fishery during those periods;

(ii) because of lack of training or lack of employment opportunities in the area of residence, does not have occupational opportunities available other than commercial fishing; or

(iii) is economically dependent on commercial fishing for a livelihood and for whom commercial fishing has been a traditional way of life in Alaska;

(E) for the purchase of fishing quota shares by a community quota entity eligible under federal statute or regulation to purchase the fishing quota shares if the community quota entity is not eligible or qualified for financing from other recognized commercial lending institutions to purchase the fishing quota shares;

(F) to an individual for the upgrade of existing tender vessels and gear to improve the quality of Alaska seafood products, if the individual has been a state resident for a continuous period of two years immediately preceding the date of application for a loan under AS 16.10.300 - 16.10.370;

(2) designate agents and delegate its powers to them as necessary;

(3) adopt regulations necessary to carry out the provisions of AS 16.10.300 - 16.10.370, including regulations to establish reasonable fees for services provided;

(4) establish amortization plans for repayment of loans, which may include extensions for poor fishing seasons or for adverse market conditions for Alaska products;

(5) enter into agreements with private lending institutions, other state agencies, or agencies of the federal government to carry out the purposes of AS 16.10.300 - 16.10.370;

(6) enter into agreements with other agencies or organizations to create an outreach program to make loans under AS 16.10.300 - 16.10.370 in rural areas of the state;

(7) allow an assumption of a loan if

(A) the applicant has been a state resident for a continuous period of two years immediately preceding the date of the request for an assumption; and

(B) approval of the assumption would be consistent with the purposes of AS 16.10.300 ; an applicant for a loan assumption may not be disqualified because the applicant does not meet the loan eligibility requirements of (1) of this subsection;

(8) prequalify loan applicants for a limited entry permit loan or a quota shares loan and charge a fee not to exceed $200 for prequalification;

(9) charge and collect the fees established under this subsection;

(10) refinance a debt obligation incurred by a borrower or borrowers under this section if the borrower or borrowers otherwise qualify for a loan under AS 16.10.300 - 16.10.370;

(11) refinance debt obligations, not to exceed $300,000, incurred by a borrower or borrowers for the purchase of a commercial fishing vessel or gear if the borrower or borrowers otherwise qualify for a loan under AS 16.10.300 - 16.10.370; the department may collect a refinancing loan origination charge as provided by regulation.

(b) [Repealed, Sec. 34 ch 79 SLA 1985].

(c) In determining whether an individual commercial fisherman is reasonably likely to be able to repay a loan made under AS 16.10.300 - 16.10.370, the commissioner shall consider the individual commercial fisherman's income from commercial fishing and from all other sources.

(d) [Repealed, Sec. 9 ch 62 SLA 1994].

(e) [Repealed, Sec. 4 ch 12 SLA 2000].



Sec. 16.10.315. - Allocation of loans.

The department shall allocate at least 10 percent of the money that is appropriated for a state fiscal year to make loans under AS 16.10.310 for loans of $35,000 or less made under AS 16.10.310 (a)(1)(B). An allocation made under this section terminates on April 15 of the state fiscal year for which the allocation is made.



Sec. 16.10.320. - Limitations on loans.

(a) Except as permitted in (h) of this section, a loan under AS 16.10.300 - 16.10.370

(1) may not exceed a term of 15 years, except for extensions under AS 16.10.310(a)(4);

(2) may not bear interest exceeding 10 1/2 percent;

(3) must be secured by a first priority lien and appropriate security agreement;

(4) may not exceed 90 percent of the appraised value of the collateral used to secure the loan; and

(5) may not be made to a person who has a past due child support obligation established by court order or by the child support services agency under AS 25.27.160 - 25.27.220 at the time of application.

(b) A lien in favor of the state is not required for loans guaranteed fully by the federal government under 46 U.S.C. 1271 - 1279b (Federal Ship Financing Act of 1972), as amended. In the case of a security agreement given to secure a loan made under AS 16.10.300 - 16.10.370 and covering a vessel documented under the laws of the United States and so long as 46 U.S.C. 911-984 (Ship Mortgage Act, 1920) as amended, and 46 U.S.C. 801-842 (Shipping Act, 1916), as amended, remain ambiguous with respect to whether or not a state or state agency qualifies as a citizen of the United States for purposes of those Acts, the first lien requirement of this section may be satisfied by the recordation and endorsement of a first preferred ship mortgage under 46 U.S.C. 911-984, and by perfection of a security interest under AS 45.29 (Uniform Commercial Code - Secured Transactions), if the approval of the Secretary of Transportation is obtained under 46 U.S.C. 839 for the transfer to the department of the interest in a vessel documented under the laws of the United States. In the case of a security agreement given to secure a loan made under AS 16.10.300 - 16.10.370 and covering a vessel documented under the laws of the United States, the first lien requirement of this section may also be satisfied by use of a trust deed and bond issued under it, if the trustee is a citizen of the United States and obtains a first preferred ship mortgage on the vessel under 46 U.S.C. 911 - 984, and the approval of the Secretary of Transportation is obtained under 46 U.S.C. 839 and 961 for the transfer of the bond or bonds to the department if the trustee is not a trustee approved by the Secretary of Transportation under 46 U.S.C. 808, 835, and 961.

(c) [Repealed, Sec. 72 ch 113 SLA 1982].

(d) The total of balances outstanding on loans made to a borrower under AS 16.10.310 (a)(1)(A) may not exceed $300,000. The total of balances outstanding on loans made to a borrower under AS 16.10.310(a)(1)(B) may not exceed $100,000. The total of balances outstanding on loans made to a borrower under AS 16.10.310 (a)(1)(C) may not exceed $300,000. The total of balances outstanding on loans made to a borrower under AS 16.10.310 (a)(1)(D) to satisfy past due federal tax obligations may not exceed $30,000. The total of balances outstanding on loans made under AS 16.10.310 (a)(1)(E) may not exceed $2,000,000 per community eligible under federal statute or regulation to establish or participate in the establishment of a community quota entity. The total of balances outstanding on loans made to a borrower under AS 16.10.310(a)(1)(F) may not exceed $300,000. Excluding loans made under AS 16.10.310 (a)(1)(C) - (F), the total of balances outstanding on all loans, including debt refinancing under AS 16.10.310 (a), made to a borrower under AS 16.10.300 - 16.10.370 may not exceed $300,000.

(e) Two or more individual commercial fishermen who each satisfy the requirements specified in AS 16.10.310 (a)(1)(B) may jointly, whether operating as a corporation, partnership, joint venture, or otherwise, obtain a commercial fishing loan for the repair, restoration, or upgrading of an existing vessel and gear, for the purchase of gear, and for the construction or the purchase of a fishing vessel. Loans granted under this subsection may not exceed the amount specified in (d) of this section multiplied by the number of qualified commercial fishermen applying for the loan.

(f) [Repealed, Sec. 34 ch 79 SLA 1985].

(g) [Repealed, Sec. 72 ch 113 SLA 1982].

(h) A loan for an entry permit under AS 16.10.310 (a)(1)(B) may be made for up to 100 percent of the appraised value of the collateral used to secure the loan if the borrower demonstrates that (1) the borrower has at least three years of experience as a commercial fisherman in the fishery to which the entry permit applies; and (2) the borrower has not owned an Alaska limited entry permit in the year immediately preceding the application for the loan. In this subsection "three years of experience as a commercial fisherman in the fishery" means that for an accumulated total of three fishing seasons in the same fishery the borrower has actively participated in the commercial harvest of fish under the direction of a limited entry permit holder.

(i) If a loan is made to a borrower under AS 16.10.310 (a)(1)(A), a subsequent loan may not be made to the borrower under AS 16.10.310(a)(1)(B). If a loan is made to a borrower under AS 16.10.310(a)(1)(B), a subsequent loan may be made to the borrower under AS 16.10.310 (a)(1)(A) if the total of the balance outstanding on loans received by the borrower under AS 16.10.310 (a)(1)(A) and (B) does not exceed $300,000.

(j) All principal and interest payments, and any money chargeable to principal or interest that is collected through liquidation by foreclosure or other process on loans made under AS 16.10.300 - 16.10.370, shall be paid into the commercial fishing revolving loan fund.

(k) Two or more individuals who each satisfy the requirement specified in AS 16.10.310 (a)(1)(F) may jointly, whether operating as a corporation, partnership, joint venture, or otherwise, obtain a commercial fishing loan, not to exceed $300,000, for the upgrade of existing tender vessels and gear to improve the quality of Alaska seafood products.



Sec. 16.10.325. - Guarantors.

A person may act as guarantor if the borrower has insufficient collateral to secure a loan for the purposes described in AS 16.10.310(a)(1)(B) or (C). The loan agreement shall specifically describe the property of the guarantor to be used as collateral by the borrower and shall be signed by the guarantor and the borrower. The department shall provide the guarantor with a copy of all notices sent to the borrower by the department. If the loan is for the purchase of an entry permit or quota shares, the guaranty by the guarantor may not constitute a lien, mortgage, or encumbrance on or pledge of the entry permit or quota shares.



Sec. 16.10.330. - Sale or transfer of mortgages, bonds and notes. [Repealed, Sec. 14 ch 122 SLA 1980].

Repealed or Renumbered



Sec. 16.10.333. - Loans for purchase of Alaska limited entry permits.

(a) Loans under AS 16.10.310 (a) may be made to an individual commercial fisherman for the purchase of a limited entry permit upon certification by the commission that the fisherman is a person who qualifies as a transferee for the permit under AS 16.43 and the regulations adopted by the commission.

(b) Upon approval by the commissioner, the permit to be purchased may be pledged as security for a loan under (a) of this section, if

(1) the certificate for the pledged permit lists the commissioner as the legal owner of the permit;

(2) the certificate for the pledged permit lists the debtor as the equitable owner of the permit;

(3) all annual permit cards issued under the pledged permit list the name of the debtor;

(4) all obligations and responsibilities of a permit owner are assumed by the debtor;

(5) co-signers or other sureties for performance under the note are not vested with any rights in the pledged permit and their obligation is limited to satisfaction of the note and payment of costs directly incurred by the department in administering the loan.

(c) The commissioner is not liable for any act or omission resulting from permit ownership nor will that act or omission affect the commissioner's title to the permit or the commissioner's rights under it.

(d) Upon satisfaction of the note by the debtor, the commissioner shall certify to the commission that the note has been satisfied.

(e) Upon certification as provided in (d) of this section, the commission shall amend the permit certificate to list the debtor as the legal owner.

(f) [Repealed, Sec. 34 ch 79 SLA 1985].



Sec. 16.10.335. - Default and foreclosure.

(a) If the debtor defaults upon a note for which a limited entry permit has been pledged as security under AS 16.10.333 or 16.10.338, the commissioner shall provide the debtor, by both certified and first class mail sent to the debtor's last known address on file with the commissioner, with a notice of default that includes

(1) a description of the security given for the note including the number assigned to the pledged permit by the commission;

(2) the date upon which the default occurred;

(3) the amount of the debtor's outstanding principal and interest as of the date of the default notice, the total amount remaining on the note less unearned interest, and the amount of daily interest;

(4) a statement that the debtor may, within 15 days after the postmark date of the notice, request a hearing to submit evidence showing the debtor has not defaulted;

(5) a statement that the note may be reinstated if it is brought current within 120 days after the postmark date of the notice;

(6) a statement that, under AS 16.10.310 (a)(4), the debtor may reinstate the note by submitting to the commissioner a plan of repayment if the commissioner accepts the debtor's plan of repayment;

(7) the place where reinstatement of the note or payment in full may be made; and

(8) a notice in at least 10-point bold type stating: IMPORTANT: YOUR FAILURE TO REINSTATE OR PAY THIS NOTE IN FULL BY THE DATE SPECIFIED WILL RESULT IN A FORFEITURE OF ALL RIGHTS TO THE PERMIT AND THE POSSIBILITY OF LEGAL ACTION BEING INSTITUTED AGAINST YOU.

(b) In each case of a limited entry permit being pledged as security under AS 16.10.333 or 16.10.338, the debtor shall maintain on file with the department an address where notice of default is to be sent, if necessary, and where that notice will be timely received by the debtor.

(c) Upon presentation of evidence of mailing in accordance with (a) of this section, the receipt of the notice of default by the debtor will be presumed for all purposes. This presumption is rebuttable by presentation of evidence sufficient to demonstrate lack of receipt of notice through no fault of the debtor. Upon presentation of evidence sufficient to prove lack of receipt of notice through no fault of the debtor, the notice is a nullity.

(d) If requested by the debtor, the commissioner may waive any of the time limits in (a) of this section for a period not to exceed 60 days if

(1) the debtor demonstrates good cause for the waiver; and

(2) the commissioner sets out in writing the reasons for approving the waiver.

(e) Except as otherwise provided in (c) and (d) of this section, if the debtor fails to reinstate or satisfy the note within the time specified in (a)(5) of this section, the debtor's interest in the permit is terminated by operation of law without further notice.

(f) Notwithstanding (a) of this section, when a debtor files bankruptcy, the debtor's interest in the limited entry permit is terminated by operation of law without further notice as of the date that the automatic stay issued in the bankruptcy is no longer in effect, unless the debtor has reaffirmed the debt.

(g) If a limited entry permit that has been pledged as security under AS 16.10.333 or 16.10.338 is revoked under AS 16.43.970 , the debtor's interest in the permit is terminated by operation of law without further notice as of the date that the revocation takes effect.



Sec. 16.10.337. - Deficiencies and transfer of entry permits after foreclosure.

(a) Upon a foreclosure on an entry permit as provided in AS 16.10.335 or the termination of a debtor's interest in an entry permit under AS 16.10.335(g), the commissioner shall offer the commission a right of first refusal if the permit is subject to a buy-back program under AS 16.43.290 - 16.43.330 at a price equal to the amount outstanding on the note plus any costs the department directly incurred in administering the loan.

(b) If the commission does not exercise its right of first refusal within 30 days after it receives the offer, or if the permit is not subject to a buy-back program under AS 16.43.290 - 16.43.330, the department shall advertise and sell the permit. If the proceeds of the sale of a permit exceed the amount necessary to pay the note in full, plus penalties, costs of administration of the note, attorney fees, and child support liens of which the department has notice, the excess shall be transferred by the commissioner to the debtor. At any time until the permit has been sold under this subsection, the debtor may repurchase the permit by paying the department the amount necessary to pay the note in full, plus penalties, costs of administration of the note, and attorney fees, as determined by the commissioner.

(c) [Repealed, Sec. 72 ch 113 SLA 1982].

(d) Nothing in this section affects the right of the commissioner to institute legal action for a deficiency resulting from a default on a note given under AS 16.10.333 . In addition to any deficiency, the debtor is liable for the costs of administering the note and for costs and attorney fees.



Sec. 16.10.338. - Entry permits as collateral.

(a) Alaska limited entry permits may be used as security for loans under AS 16.10.310 (a). The provisions of AS 16.10.335 and 16.10.337 apply to Alaska limited entry permits pledged as security for loans in accordance with this section.

(b) If a limited entry permit is pledged for security for a loan made under AS 16.10.310 (a)(1)(B) for the repair, restoration, upgrading, construction, or purchase of a vessel and the borrower thereafter fails to make a payment or defaults, the commissioner shall, in addition to the notice provided under AS 16.10.335 (a), notify the borrower that subject to the commissioner's acceptance the borrower may sell the vessel, apply the sales proceeds to the debt, and renegotiate payment of the balance due on the loan to avoid the immediate loss of the limited entry permit that has been pledged for security for the loan.

(c) If a limited entry permit is pledged for security for a loan made under AS 16.10.310 (a)(1)(C) for the purchase of quota shares and the borrower thereafter fails to make a payment or defaults, the commissioner shall, in addition to the notice provided under AS 16.10.335(a), notify the borrower that subject to the commissioner's acceptance the borrower may sell the quota shares, apply the sales proceeds to the debt, and renegotiate payment of the balance due on the loan to avoid the immediate loss of the limited entry permit that has been pledged for security for the loan.



Sec. 16.10.339. - Regulations.

The department shall adopt regulations to implement AS 16.10.333 - 16.10.337.



Sec. 16.10.340. - Creation of fund.

(a) There is a commercial fishing revolving loan fund to carry out the purpose of AS 16.10.300 - 16.10.370.

(b) Money in the fund may be used by the legislature to make appropriations for costs of administering AS 16.10.300 - 16.10.370.

(c) If the commissioner determines that the fund contains money that is excess to that needed to carry out the purpose of AS 16.10.300 - 16.10.370, then the commissioner may use the excess money to carry out the purpose of AS 16.10.500 - 16.10.560.



Sec. 16.10.342. - Special account established.

(a) There is established as a special account within the commercial fishing revolving loan fund the foreclosure expense account.

(b) [Repealed, Sec. 72 ch 113 SLA 1982].

(c) The commissioner may expend money credited to the foreclosure expense account when necessary to protect the state's security interest in collateral on loans granted under AS 16.10.300 - 16.10.370 or to defray expenses incurred during foreclosure proceedings after a default by an obligor.



Sec. 16.10.350. - Administration of fund.

(a) The commissioner shall administer the loan fund.

(b) The commissioner shall annually prepare a report detailing the number and nature of reinstatements authorized by AS 16.10.335 (a)(5) and notify the legislature that the report is available.



Sec. 16.10.353. - Waiver of confidentiality.

(a) The commissioner may release information about a borrower's loan to any individual when release of the information has been authorized by the borrower.

(b) A person obtaining a loan under AS 16.10.300 - 16.10.370 after June 28, 1991 may, by signing a form prepared for the purpose, designate the names of persons and organizations to whom a copy of the notice required by AS 16.10.335 must be sent.



Sec. 16.10.355. - Disposal of property acquired by default or foreclosure.

The department shall dispose of property acquired through default or foreclosure of a loan made under AS 16.10.300 - 16.10.370 or former AS 16.10.650 - 16.10.720. Disposal shall be made in a manner that serves the best interests of the state, and may include the amortization of payments over a period of years, but may not be by lease.



Sec. 16.10.360. - Definitions.

In AS 16.10.300 - 16.10.370

(1) "commission" means the Alaska Commercial Fisheries Entry Commission;

(2) "commissioner" means the commissioner of commerce, community, and economic development;

(3) "debtor" means an individual commercial fisherman who either initially contracts for a loan under AS 16.10.333 - 16.10.337 or assumes a loan as provided in those sections;

(4) "department" means the Department of Commerce, Community, and Economic Development;

(5) "quota share" means a transferable license, permit, or right issued by the federal government that conveys a right to engage in a fishery in or off Alaska and to take a specified portion of the annual harvest quota for that fishery.



Sec. 16.10.370. - Short title.

AS 16.10.300 - 16.10.370 may be cited as the Commercial Fishing Loan Act.






Article 09 - SALMON HATCHERIES

Sec. 16.10.375. - Regional salmon plans.

The commissioner shall designate regions of the state for the purpose of salmon production and have developed and amend as necessary a comprehensive salmon plan for each region, including provisions for both public and private nonprofit hatchery systems. Subject to plan approval by the commissioner, comprehensive salmon plans shall be developed by regional planning teams consisting of department personnel and representatives of the appropriate qualified regional associations formed under AS 16.10.380 .



Sec. 16.10.380. - Regional associations.

(a) The commissioner shall assist in and encourage the formation of qualified regional associations for the purpose of enhancing salmon production. A regional association is qualified if the commissioner determines that it

(1) is comprised of associations representative of commercial fishermen in the region;

(2) includes representatives of other user groups interested in fisheries within the region who wish to belong; and

(3) possesses a board of directors that includes no less than one representative of each user group that belongs to the association.

(b) A qualified regional association, when it becomes a nonprofit corporation under AS 10.20, is established as a service area in the unorganized borough under AS 29.03.020 for the purpose of providing salmon enhancement services.

(c) In this section "user group" includes, but is not limited to, sport fishermen, processors, commercial fishermen, subsistence fishermen, and representatives of local communities.



Sec. 16.10.400. - Permits for salmon hatcheries.

(a) The commissioner or a designee may issue a permit, subject to the restrictions imposed by statute or regulation under AS 16.10.400 - 16.10.470, to a nonprofit corporation organized under AS 10.20, after the permit application has been reviewed by the regional planning team, for

(1) the construction and operation of a salmon hatchery;

(2) the operation of a hatchery under AS 16.10.480 .

(b) The application for a permit under this section shall be on a form prescribed by the department and be accompanied by an application fee of $100. The commissioner may waive the submission of an application for a permit to operate a hatchery under AS 16.10.480 .

(c) A hatchery permit is nontransferable. If a permit holder sells or leases a hatchery for which a permit is issued under this section, the new operator shall apply for a new permit under this section.

(d) [Repealed, Sec. 19 ch 154 SLA 1977].

(e) A qualified regional association formed under AS 16.10.380 , if it has become a nonprofit corporation under AS 10.20, has a preference right to a permit under (a)(1) of this section if its proposed hatchery is provided for in the comprehensive plan for that region developed under AS 16.10.375 and the fresh water source exceeds one cubic foot per second minimum flow. Another local nonprofit hatchery corporation approved by a qualified regional association has an identical preference right.

(f) Except for permits issued before June 16, 1976, a permit may not be issued for construction or operation of a hatchery on an anadromous fish stream unless the stream has been classified as suitable for enhancement purposes by the commissioner. The commissioner shall undertake to make such classifications in conjunction with the development of the comprehensive plan under AS 16.10.375 .

(g) During the development of a comprehensive plan for a region a permit may not be issued for a hatchery unless the commissioner determines that the action would result in substantial public benefits and would not jeopardize natural stocks.



Sec. 16.10.410. - Hearings before permit issuance.

(a) At least 30 days before the issuance of a permit under AS 16.10.400, a public hearing shall be held in a central location in the vicinity of the proposed hatchery facility.

(b) Notice of the hearing shall be published in a newspaper of general circulation once a week for three consecutive weeks, with completion of the notice at least 10 days before the hearing.

(c) The hearing shall be conducted by the department. At a hearing for a permit under AS 16.10.400 (a)(1), the applicant shall present a plan for the proposed hatchery, describing the capacity of the hatchery and other relevant facts that may be of interest to the department or the public. Interested members of the public shall be afforded an opportunity to be heard.

(d) The department shall record and consider objections and recommendations offered by the public at the hearing conducted under this section. It shall respond in writing, within 10 days after the hearing is held, to any specific objections offered by a member of the public at the hearing.



Sec. 16.10.420. - Conditions of a permit.

The department shall require, in a permit issued to a hatchery operator, that

(1) salmon eggs procured by the hatchery must be from the department or a source approved by the department;

(2) salmon eggs or resulting fry may not be placed in waters of the state other than those specifically designated in the permit;

(3) salmon eggs or resulting fry, sold to a permit holder by the state or by another party approved by the department, may not be resold or otherwise transferred to another person;

(4) salmon may not be released by the hatchery before department approval, and, for purposes of pathological examination and approval, the department shall be notified of the proposed release of salmon at least 15 days before the date of their proposed release by the hatchery;

(5) diseased salmon be destroyed in a specific manner and place designated by the department;

(6) adult salmon be harvested by hatchery operators only at specific locations as designated by the department;

(7) surplus eggs from salmon returning to the hatchery be made available for sale first to the department and then, after inspection and approval by the department, to operators of other hatcheries authorized by permit to operate under AS 16.10.400 - 16.10.470;

(8) if surplus salmon eggs are sold by a permit holder to another permit holder, a copy of the sales transaction be provided to the department;

(9) [Repealed, Sec. 5 ch 110 SLA 1980].

(10) a hatchery be located in an area where a reasonable segregation from natural stocks occurs, but, when feasible, in an area where returning hatchery fish will pass through traditional salmon fisheries.



Sec. 16.10.430. - Alteration, suspension, or revocation of permit.

(a) If a permit holder fails to comply with the conditions and terms of the permit issued under AS 16.10.400 - 16.10.470 within a reasonable period after notification of noncompliance by the department, the permit may be suspended or revoked, in the discretion of the commissioner after the regional planning team for the area in which the hatchery is located is notified and granted an opportunity to comment upon the proposed suspension or revocation.

(b) If the commissioner finds that the operation of the hatchery is not in the best interests of the public, the commissioner may alter the conditions of the permit to mitigate the adverse effects of the operation, or, if the adverse effects are irreversible and cannot be mitigated sufficiently, initiate a termination of the operation under the permit over a reasonable period of time under the circumstances, not to exceed four years. During the period of time that the operation is being terminated, the permit holder may harvest salmon under the terms of the permit but may not release additional fish.



Sec. 16.10.440. - Regulations relating to released fish.

(a) Fish released into the natural waters of the state by a hatchery operated under AS 16.10.400 - 16.10.470 are available to the people for common use and are subject to regulation under applicable law in the same way as fish occurring in their natural state until they return to the specific location designated by the department for harvest by the hatchery operator.

(b) The Board of Fisheries may, after the issuance of a permit by the commissioner, amend by regulation adopted in accordance with AS 44.62 (Administrative Procedure Act), the terms of the permit relating to the source and number of salmon eggs, the harvest of fish by hatchery operators, and the specific locations designated by the department for harvest. The Board of Fisheries may not adopt any regulations or take any action regarding the issuance or denial of any permits required in AS 16.10.400 - 16.10.470.



Sec. 16.10.443. - Department assistance and cooperation.

(a) Before and after permit issuance under AS 16.10.400 - 16.10.470, the department shall make every effort, within the limits of time and resources, to advise and assist applicants or permit holders, as appropriate, in the planning, construction, or operation of salmon hatcheries.

(b) Nothing in this section exempts an applicant or permit holder from compliance with AS 16.10.400 - 16.10.470 or from compliance with the regulations or restrictions adopted under AS 16.10.400 - 16.10.470.



Sec. 16.10.445. - Egg sources.

(a) The department shall approve the source and number of salmon eggs taken under AS 16.10.400 - 16.10.470.

(b) Where feasible, salmon eggs utilized by a hatchery operator shall first be taken from stocks native to the area in which the hatchery is located, and then, upon department approval, from other areas, as necessary.



Sec. 16.10.450. - Sale of salmon and salmon eggs: use of proceeds; quality and price.

(a) Except as otherwise provided in a contract for the operation of a hatchery under AS 16.10.480 , a hatchery operator who sells salmon returning from the natural waters of the state, or sells salmon eggs to another hatchery operating under AS 16.10.400 - 16.10.470, after utilizing the funds for reasonable operating costs, including debt retirement, expanding its facilities, salmon rehabilitation projects, fisheries research, or costs of operating the qualified regional association for the area in which the hatchery is located, shall expend the remaining funds on other fisheries activities of the qualified regional association.

(b) Fish returning to hatcheries and sold for human consumption shall be of comparable quality to fish harvested by commercial fisheries in the area and shall be sold at prices commensurate with the current market.



Sec. 16.10.460. - Inspection of hatchery.

(a) As a condition of and in consideration for a permit to operate a hatchery under AS 16.10.400 - 16.10.470, an inspection of the hatchery facility by department inspectors shall be permitted by the permit holder at any time the hatchery is operating. The inspection shall be conducted in a reasonable manner.

(b) The cost of an inspection performed by the department under AS 16.10.400 - 16.10.470 shall be borne by the department.



Sec. 16.10.470. - Annual report.

(a) A person who holds a permit for the operation of a salmon hatchery under AS 16.10.400 - 16.10.470 shall submit an annual report no later than December 15 to the department and to the qualified regional association for the area in which the hatchery is located, to include but not be limited to information pertaining to species; brood stock source; number, age, weight, and length of spawners; number of eggs taken and fry fingerling produced; and the number, age, weight, and length of adult returns attributable to hatchery releases, on a form to be provided by the department.

(b) A person who holds a permit for the operation of a salmon hatchery under AS 16.10.400 - 16.10.470 and each regional association levying a voluntary assessment under AS 16.10.540 shall submit an annual financial report to the Department of Commerce, Community, and Economic Development on a form to be provided by the Department of Commerce, Community, and Economic Development.



Sec. 16.10.475. - Definitions. [Repealed, Sec. 32 ch 14 SLA 1987].

Repealed or Renumbered



Sec. 16.10.480. - Contracts for the operation of state hatcheries.

(a) If the department determines that it is unable to continue operating a state-owned hatchery or that it is in the best interest of the state to provide for the operation of the hatchery by another person or by another person in cooperation with the state, the department may enter into a contract for the operation or cooperative operation of the hatchery.

(b) Notwithstanding AS 36.30, when selecting a contractor under (a) of this section, the department shall give a preference to the regional association organized under AS 16.10.380 that is located in the region in which the hatchery is located. If the department determines that the preferred regional association does not meet the criteria established by the department for the contract, the department may not award the contract to the preferred regional association and shall procure the contract under AS 36.30 after considering the recommendations of the preferred regional association.

(c) Except as otherwise provided in this section, a contract entered into under this section must provide that the hatchery will be operated under AS 16.10.400 - 16.10.470 and the regulations adopted under those sections.

(d) The department may issue to a contractor who operates a hatchery under this section a permit to harvest adult salmon during the term of the contract at locations designated by the department. The contractor shall use funds received from the sale of adult salmon harvested under the permit to recover all or part of the costs of operating the hatchery and may use the remaining funds for improvements to the hatchery or other salmon enhancement or rehabilitation projects, fisheries research, or the contractor's reasonable operating or administrative costs in the region in which the hatchery is located including debt retirement or for other fisheries activities of the contractor.

(e) A contract under this section for the operation of a hatchery may not affect the state's ownership of the hatchery and does not affect the state's responsibility to manage the resource.

(f) The operation of a hatchery under a contract authorized by this section shall be conducted in accordance with the fisheries management and production goals of the department, and must be consistent with the comprehensive regional salmon plan approved under AS 16.10.375 . During the term of the contract, the department may order changes in the operation of the hatchery that are necessary to ensure consistency with the production goals of the comprehensive regional salmon plan. The contract must specify the species to be raised and the production goals for each species, and these specifications must comply with the comprehensive regional salmon plan. The department may terminate a contract if the contractor fails to operate the hatchery in accordance with the requirements established by and under this subsection.






Article 10 - FISHERIES ENHANCEMENT LOAN PROGRAM

Sec. 16.10.500. - Declaration of policy.

It is the policy of the state, under AS 16.10.500 - 16.10.560, to promote the enhancement of the state's fisheries by means of grants for organizational and planning purposes to regional associations described in AS 16.10.510 that have qualified under AS 16.10.380 , and by means of long-term, low interest loans for hatchery planning, construction, and operation and for planning and implementation of enhancement and rehabilitation activities including, but not limited to, lake fertilization and habitat improvement.



Sec. 16.10.505. - Fisheries enhancement revolving loan fund.

(a) There is created within the Department of Commerce, Community, and Economic Development a revolving fund to be known as the fisheries enhancement revolving loan fund. Except as provided in (b) and (c) of this section, the fund shall be used to carry out the purposes of AS 16.10.500 - 16.10.560 and for no other purpose. All principal and interest payments, and money chargeable to principal or interest that is collected through liquidation by foreclosure or other process on loans made under AS 16.10.500 - 16.10.560, shall be paid into the fisheries enhancement revolving loan fund.

(b) Money in the fund may be used by the legislature to make appropriations for costs of administering AS 16.10.500 - 16.10.560.

(c) Money in the fund that the commissioner determines to be excess to that needed to carry out the purpose of AS 16.10.500 - 16.10.560 may be used to carry out the purpose of AS 16.10.300 - 16.10.370.



Sec. 16.10.507. - Special account established.

(a) There is established as a special account within the fisheries enhancement revolving loan fund the foreclosure expense account. This account is established as a reserve from fund equity.

(b) The commissioner may expend money credited to the foreclosure expense account when necessary to protect the state's security interest in collateral on loans made under AS 16.10.520 or to defray expenses incurred during foreclosure proceedings after a default by an obligor.



Sec. 16.10.510. - Powers and duties of the commissioner.

The commissioner may

(1) make loans to permit holders, under AS 16.10.400 - 16.10.470, including those holders issued permits before June 24, 1977, for the planning, construction, and operation of hatchery facilities;

(2) make loans to qualified regional associations that have formed a nonprofit corporation or a local nonprofit corporation approved by a qualified regional association, for preconstruction activities necessary to obtain a permit;

(3) designate agents and delegate powers to them as necessary;

(4) adopt regulations necessary to carry out the provisions of AS 16.10.500 - 16.10.560, including regulations to establish reasonable fees for services provided;

(5) establish amortization plans for repayment of loans, not to exceed 30 years unless the commissioner has extended the term of the loan beyond 30 years under (11) of this section;

(6) establish the rate of interest for loans not to exceed nine and one-half percent a year;

(7) establish regional and local offices and advisory groups to carry out, or assist in carrying out, the duties and authority of the commissioner;

(8) make grants for organizational and planning purposes to qualified regional associations that have formed a nonprofit corporation, in amounts not exceeding $100,000 per region and up to an additional $100,000 on a 50/50 cash matching basis with the regional associations that have an authorized royalty assessment under AS 16.10.540 ; the state portion of the matching share shall be available when a final vote for assessments is made under AS 16.10.540 ; this provision also applies to qualified regional associations that have formed a nonprofit corporation before June 24, 1977;

(9) make loans to qualified regional associations that have formed a nonprofit corporation or to local nonprofit corporations approved by qualified regional associations for planning and implementation of fisheries enhancement and rehabilitation activities including, but not limited to, lake fertilization and habitat improvement;

(10) refinance a debt obligation incurred by a borrower under this section if the borrower otherwise qualifies for a loan under AS 16.10.500 - 16.10.560; the interest rate for a loan to refinance a debt obligation incurred under this section may not exceed the interest rate that is in effect for new loans under this section at the time that the loan commitment for the refinancing loan is made; a loan made under this paragraph is not subject to AS 16.10.525 ;

(11) extend the term of a loan made under this section if the commissioner finds that extension of the term of the loan would alleviate an undue financial hardship on the borrower; the commissioner shall submit annually a report to the legislature summarizing the commissioner's decisions during the prior calendar year to approve or deny requests to extend loans under this paragraph and the reasons for the decisions;

(12) charge and collect the fees established under this section.



Sec. 16.10.520. - Limitation on loans.

(a) A single fisheries enhancement loan may not exceed $10,000,000 for a hatchery or other enhancement or rehabilitation activity conducted under a permit granted to a qualified regional association that has formed a nonprofit corporation, or to a local nonprofit corporation approved by a qualified regional association. A loan for any other nonprofit hatchery corporation project may not exceed $1,000,000.

(b) Loans for the total project costs may be made if the commissioner determines that the applicant has sufficient financial resources to insure the establishment of an equity position in the project equal to 10 percent of the loan within 10 years or less, either through a royalty assessment levied under AS 16.10.540 or other means approved by the commissioner. For purposes of this subsection, "total project costs" includes planning and construction costs for the facility and the cost of operations for not more than the first 10 years. The costs for operations shall be loaned on an annual basis.

(c) All loans shall be secured by collateral satisfactory to the commissioner, including but not limited to a first deed of trust, assignment of lease and leasehold improvements, sale of surplus fish from the hatchery, or royalty assessments from fishermen levied under AS 16.10.540 .

(d) The commissioner may require adequate evidence of performance in utilizing loan funds approved for an initial or preliminary project before approving a subsequent loan application.

(e) The total amount of loans made or purchased in any fiscal year may not exceed the amount specifically authorized by statute.

(f) The commissioner may not make a loan under AS 16.10.500 - 16.10.550 from funds available under AS 16.10.340 (c), unless the commissioner determines, in consultation with the appropriate regional planning team established under AS 16.10.375 , that the hatchery or other enhancement or rehabilitation activity for which the loan is requested will provide a significant contribution to common property fisheries, be operated in a manner beneficial to the public interest, and be managed in a financially viable manner that is reasonably expected to result in repayment of the loan.



Sec. 16.10.525. - Repayment of principal and interest on loans.

The commissioner may not require the repayment of principal on a loan made under AS 16.10.510 for the initial period of the loan. Interest on the principal of a loan made under AS 16.10.510 does not accrue during the initial period of the loan. In this subsection, the "initial period of the loan" means a period of time determined by the commissioner that is not less than six years or more than 10 years from the date the loan is made.



Sec. 16.10.530. - Royalty assessment on sale of salmon. [Repealed, Sec. 67 ch 6 SLA 1984].

Repealed or Renumbered



Sec. 16.10.540. - Voluntary assessment on sale of salmon.

(a) An association of persons who hold entry permits under AS 16.43, that consists of at least 51 percent of the persons holding entry permits and actively participating in a fishery to be benefited by a hatchery program, may levy and collect an assessment from among its members for the purpose of securing and repaying a loan made under AS 16.10.510.

(b) Upon satisfactory demonstration to the commissioner that an assessment levied under this section may reasonably be relied upon to secure and repay a loan to be made under AS 16.10.510 , the commissioner may make the loan.

(c) [Repealed, Sec. 33 ch 14 SLA 1987].



Sec. 16.10.550. - Sale or transfer of mortgages and notes. [Repealed, Sec. 14 ch 122 SLA 1980].

Repealed or Renumbered



Sec. 16.10.555. - Disposal of property acquired by default or foreclosure.

The Department of Commerce, Community, and Economic Development shall dispose of property acquired through default or foreclosure of a loan made under AS 16.10.500 - 16.10.560. Disposal shall be made in a manner that serves the best interests of the state, and may include the amortization of payments over a period of years.



Sec. 16.10.560. - Definitions.

In AS 16.10.500 - 16.10.560

(1) "commissioner" means the commissioner of commerce, community, and economic development;

(2) "hatchery" means a facility for the artificial incubation of salmon eggs which may include means for the rearing of juvenile salmon.






Article 11 - CHITINA DIP NET FISHERY

Sec. 16.10.570. - Access to the Chitina dip net fishery.

The department, with the cooperation of the Department of Transportation and Public Facilities and the Department of Natural Resources, shall prepare a publication showing public access routes to fishing sites on public land for the Chitina dip net fishery. The department shall distribute the publication to persons who obtain a Chitina dip net fishing permit and to the public.



Sec. 16.10.600. - 16.10.620 - l Creation of authorities; tax exemption; powers of authority. [Repealed, Sec. 3 ch 152 SLA 1988].

Repealed or Renumbered



Sec. 16.10.650. - 16.10.720 - l Fishermen's mortgage and note program. [Repealed, Sec. 72 ch 113 SLA 1982].

Sec. 16.10.650. - 16.10.720l Fishermen's mortgage and note program. [Repealed, Sec. 72 ch 113 SLA 1982].

Repealed or Renumbered






Article 12 - HIGH SEAS INTERCEPTION OF SALMON

Sec. 16.10.750. - Findings and purpose.

(a) The legislature finds that

(1) the salmon fishing industry is among the state's largest industries and generates hundreds of millions of dollars and thousands of jobs each year; the salmon fishery is vitally important to commercial, subsistence, personal use, and sport fishing interests, and to the state's developing tourist industry;

(2) the state is committed to maintaining and enhancing its wild stocks of salmon by careful management, by initiating a 20-year rebuilding program, and by investing in the fishing industry;

(3) millions of Alaska salmon are being caught and injured by high seas fisheries that intercept salmon contrary to state, federal, or international law; the high seas interception of Alaska salmon defeats the state's management and rebuilding programs, deprives the state of a return on its investment in the fishing industry, and detrimentally affects subsistence and sport fishing uses of Alaska salmon;

(4) vessels that engage in the high seas interception of salmon can move relatively freely and undetected from region to region in the North Pacific and thus are able to harvest whatever species is most readily available or most valuable; by moving farther westward, a greater proportion of the take is Asian salmon; moving eastward results in a greater proportion of the take being Alaska salmon; although there is intermixing of Asian and North American salmon stocks, scientific evidence proves that even a minimal harvest of salmon within the migratory range of each species will contain Alaska salmon;

(5) the illegal taking of salmon detrimentally affects the Alaska fishing industry; the illegal taking of Alaska salmon is of primary concern because of the direct and immediate effect on the state; in addition, the illegal taking of Asian salmon is also of concern because depletion of those stocks will ultimately result in a shifting of high seas fishing efforts, both legal and illegal, to Alaska salmon;

(6) high seas interception of salmon occurs beyond the exclusive economic zone of the United States, or through incursion within the exclusive economic zone and the state's territorial sea, by vessels that are usually not registered in this state; moreover, these vessels are not based in Alaska and can thus avoid detection more easily than Alaska-based vessels; as a practical matter, it is extremely difficult to directly or indirectly regulate the vessels themselves; it is therefore necessary to prohibit activities within the state that give aid, comfort, and financial incentives to high seas interception of salmon.

(b) The purpose of AS 16.10.750 - 16.10.800 is to prevent resources, facilities, and expertise within the state from being available to promote or facilitate the high seas interception of salmon or the making of intercepted salmon ready for or accessible to world markets.



Sec. 16.10.760. - Trafficking in intercepted salmon.

(a) A person commits the offense of trafficking in intercepted salmon if the person

(1) buys, sells, trades, processes, or possesses salmon, or attempts to buy, sell, trade, process, or possess salmon, with reckless disregard that the salmon has been, or will be, obtained by high seas interception;

(2) knowingly provides financing, premises, equipment, supplies, services, power, or fuel used to buy, sell, trade, process, or possess salmon that has been, or will be, obtained by high seas interception; or

(3) acts as a broker or middleman, or otherwise acts on behalf of another party, to arrange for or negotiate, or attempts to arrange for or negotiate, the purchase, sale, trade, processing, or possession of salmon, with reckless disregard that the salmon has been, or will be, obtained by high seas interception.

(b) Trafficking in intercepted salmon is a class C felony.



Sec. 16.10.770. - Falsification related to high seas interception of salmon.

(a) A person commits the offense of falsification related to high seas interception of salmon if the person creates, utters, or possesses a written instrument related to salmon, or makes an assertion for the purpose of having a written instrument related to salmon created, uttered, or accepted, with reckless disregard that the salmon was obtained by high seas interception and that the written instrument or assertion conveys misleading or untrue information about the ownership, possession, processing, origin, destination, route of shipping, type, condition, or time, place, and manner of the taking of the salmon.

(b) In this section

(1) "utter" has the meaning given in AS 11.46.580 (b);

(2) "written instrument" has the meaning given in AS 11.46.580 (b) and includes ships' logs and papers, bills of lading and sale, documents relating to processing, shipping, and customs, and information stamped on or affixed to cans, crates, containers, freight, or a means of storage or packaging.

(c) Falsification related to high seas interception of salmon is a class C felony.



Sec. 16.10.780. - Assisting a vessel in high seas interception of salmon.

(a) A person commits the offense of assisting a vessel in high seas interception of salmon if, knowing that a vessel is in possession of salmon obtained by high seas interception or that the owner or operator of the vessel intends to engage in the imminent interception of salmon, the person

(1) moves persons, cargo, or other property to or from the vessel;

(2) services or repairs the vessel or its equipment;

(3) provides the vessel with power, supplies, equipment, or fuel;

(4) provides the vessel with information, other than weather reports, capable of aiding the high seas interception of salmon or frustrating or avoiding detection, including communicating the movements, intentions, or activities of state or federal law enforcement officials or other fishing vessels; or

(5) is in charge of a docking facility, harbor, or anchorage, and permits the vessel to dock or anchor, or to remain docked or anchored.

(b) It is an affirmative defense, as defined in AS 11.81.900 (b), to a violation of this section, if the person honestly and reasonably believed that the assistance provided to the vessel was necessary for humanitarian or environmental purposes or to prevent a significant loss of property. An affirmative defense under this section may not be raised, unless the person provided immediate notice, by the quickest available means, to the United States Coast Guard or the Department of Public Safety indicating the type of assistance being provided and the circumstances requiring the assistance.

(c) In this section

(1) "environmental purpose" means the intent to prevent or minimize adverse ecological effects to water quality;

(2) "humanitarian purpose" means the intent to provide medical services for a sick or injured person, or to prevent the loss of human life;

(3) "owner or operator of the vessel" means a person who

(A) has an ownership interest in the vessel;

(B) has authority to control or direct the vessel's activities; or

(C) physically operates a vessel or its equipment.

(d) Assisting a vessel in high seas interception of salmon is a class A misdemeanor.



Sec. 16.10.790. - Fines.

Notwithstanding the provisions of AS 12.55.035 (b) and (c), a person convicted of an offense under AS 16.10.760 - 16.10.780 may be sentenced to pay a fine not exceeding the greater of

(1) $100,000;

(2) three times the pecuniary gain realized by the person as a result of the offense; or

(3) if the person is convicted under AS 16.10.760 , two times the fair market value of the salmon involved or contemplated in the commission of the offense.



Sec. 16.10.800. - Definitions.

In AS 16.10.750 - 16.10.800,

(1) "high seas interception," "interception," or a similar term means the unauthorized catching, taking, or harvesting of salmon for other than sport, subsistence, or personal use purposes,

(A) throughout the migratory range of each species, by a vessel not registered under the laws of this state; or

(B) beyond the territorial sea of the state by a vessel registered under the laws of the state;

(2) "knowing" or "knowingly" has the meaning given for "knowingly" in AS 11.81.900 (a);

(3) "process" means affecting the condition or location of salmon, including preparation, packaging, storage, refrigeration, or transportation;

(4) "reckless disregard" has the meaning given for "recklessly" in AS 11.81.900(a);

(5) "salmon" means Pacific salmon and steelhead, and parts of Pacific salmon and steelhead, whether mature or immature, processed or unprocessed; and

(6) "unauthorized" means contrary to a statute or regulation of the United States or the state, or to a treaty or international fishery agreement, or in violation of a foreign law.









Chapter 16.15. - FISHERIES EXPERIMENTAL LABORATORY



Chapter 16.20. - CONSERVATION AND PROTECTION OF ALASKA FISH AND GAME

Article 01 - STATE GAME REFUGES

Sec. 16.20.010. - Legislative recognition; prohibition against ceding state authority.

(a) The legislature recognizes that

(1) the state has jurisdiction over all fish and game in the state except in those areas where it has assented to federal control;

(2) the state has not assented to federal control of fish and game in

(A) those areas that were set apart as National Bird and Wildlife Refuges while the state was a United States territory; and

(B) Glacier Bay National Park and Preserve or the navigable waters within or adjoining the park and preserve;

(3) special recognition of the value to the state and the nation of areas of unspoiled habitat and the game characteristic to it will be demonstrated by designating as state game refuges those federal lands that were National Bird and Wildlife Refuges or Ranges at the time that Alaska achieved statehood.

(b) [Renumbered as 16.05.935(a)].

(c) [Renumbered as AS 16.05.935 (b)].



Sec. 16.20.020. - Purpose.

The purpose of AS 16.20.010 - 16.20.080 is to protect and preserve the natural habitat and game population in certain designated areas of the state.



Sec. 16.20.030. - National wildlife refuges designated as state game refuges; Goose Bay State Game Refuge.

(a) The land areas now included in the National Wildlife Refuge System that are cited in this subsection are designated as state game refuges, and the board shall assign them appropriate refuge names:

(1) Aleutian Islands Refuge (except Umnak, Unalaska, Akun, Akutan, Sanak, and Tigalda Islands);

(2) Bering Sea Refuge (St. Matthews and Hall Islands, and Pinnacle Islet in Bering Sea);

(3) Bogoslof Island Refuge;

(4) Chamisso Island Refuge;

(5) Forrester Island Refuge;

(6) Hazen Bay (Nunivakchak and Kirgegag Islands);

(7) Hazy Islands Refuge;

(8) Kenai National Moose Range;

(9) Kodiak National Wildlife Refuge;

(10) Nunivak Island Refuge;

(11) St. Lazaria Island Refuge;

(12) Semidi Islands Wildlife Refuge;

(13) Tuxedni Refuge (Islands in Tuxedni Harbor);

(14) Izembek Refuge, including the tide and submerged land described as follows:

(A) Township 58 South, Range 91 West, Seward Meridian

Sections 1 - 4

Sections 9 - 12

(B) Township 58 South, Range 90 West, Seward Meridian

Sections 1 - 9

Section 16

(C) Township 57 South, Range 91 West, Seward Meridian

Section 13

Sections 24 - 26

Sections 35 - 36

(D) Township 57 South, Range 90 West, Seward Meridian

Sections 1 - 36

(E) Township 57 South, Range 89 West, Seward Meridian

Sections 5 - 6

(F) Township 56 South, Range 87 West, Seward Meridian

Sections 1 - 6

Sections 10 - 11

(G) Township 56 South, Range 88 West, Seward Meridian

Sections 1 - 23

Sections 27 - 32

(H) Township 55 South, Range 87 West, Seward Meridian

Sections 1 - 36

(I) Township 56 South, Range 89 West, Seward Meridian

Sections 1 - 36

(J) Township 55 South, Range 89 West, Seward Meridian

Sections 1 - 36

(K) Township 55 South, Range 88 West, Seward Meridian

Sections 1 - 36

(L) Township 55 South, Range 86 West, Seward Meridian

Sections 6 - 7

Sections 18 - 19

Sections 30 - 31

(M) Township 56 South, Range 90 West, Seward Meridian

(entire township);

(15) Cape Newenham National Wildlife Range, including tide and submerged land in Chagvan Bay described as follows:

(A) Township 16 South, Range 75 West, Seward Meridian

Section 1

Sections 11 - 15

Sections 22 - 27

Sections 34 - 36

(B) Township 16 South, Range 74 West, Seward Meridian

Sections 7 - 9

Sections 17 - 19

Section 30;

(16) Clarence Rhodes National Wildlife Range;

(17) Arctic National Wildlife Range.

(b) [Repealed, Sec. 3, ch 8 SLA 1988].

(c) The presently owned state land, tideland, submerged tideland, submerged land and water, and the land and water acquired in the future by the state lying within the parcels described in (1) - (2) of this subsection are established as the Goose Bay State Game Refuge:

(1) Township 15 North, Range 3 West, Seward Meridian

Sections 17 - 20, 29, 30: All;

(2) Township 15 North, Range 4 West, Seward Meridian

Section 1: W1/2W1/2

Sections 2 - 3: All

Section 4: Lot 1, SE1/4NE1/4, E1/2SE1/4

Section 9: Lots 1, 2, 3, NE1/4NE1/4

Sections 10 - 11: All

Section 12: S1/2

Sections 13 - 15: All

Section 23: N1/2NE1/4

Section 24: All

The following protracted and fractional parts within Tract A:

Section 9: E1/2

Section 10: All

Section 15: All

Section 16: All

Section 21: N1/2

Section 22: N1/2.

(d) The state may not acquire by eminent domain privately owned land within state-owned land specified in (c) of this section for inclusion in the Goose Bay State Game Refuge. The Department of Natural Resources may adopt, in accordance with the Administrative Procedure Act (AS 44.62), zoning regulations governing privately owned land within the Goose Bay State Game Refuge.

(e) Egress and ingress to and from private property within the parcels described in (c) of this section shall be allowed through access corridors established through agreement between the Department of Natural Resources and the Department of Fish and Game, and with the private property owners involved.



Sec. 16.20.031. - Anchorage Coastal Wildlife Refuge.

(a) The following described state-owned land and water is established as the Anchorage Coastal Wildlife Refuge and shall be managed as a state game refuge for the protection of waterfowl, shorebirds, salmon, and other fish and wildlife species, and their habitat and for the use and enjoyment of the people of the state:

(1) Township 13 North, Range 4 West, Seward Meridian

Section 20: SE1/4 seaward of the 20 foot elevation contour

SE1/4NE1/4 seaward of the 20 foot elevation contour

Section 29: E1/2 seaward of the 20 foot elevation contour

SW1/4 seaward of the 20 foot elevation contour

Section 30: SE1/4SE1/4

Section 31: All seaward of the 20 foot elevation contour except NW1/4NW1/4

Section 32: All seaward of the 20 foot elevation contour;

(2) Township 13 North, Range 5 West, Seward Meridian

Section 36: S1/2, S1/2N1/2;

(3) Township 12 North, Range 4 West, Seward Meridian

Sections 6 - 9: Seaward of the 20 foot elevation contour

Section 15: NW1/4 seaward of the 20 foot elevation contour

SW1/4NE1/4 seaward of the 20 foot elevation contour

Government Lot 5 and the remainder of the W1/2SE1/4, all SW1/4

Section 16: Seaward of the 20 foot elevation contour

Sections 17 - 22

Section 23: Government Lot 1 and the remainder of the SW1/4, all seaward of the 20 foot elevation contour

Government Lot 2 and the remainder of the S1/2NW1/4, all seaward of the 20 foot elevation contour

Government Lots 3 and 4, and the remainder of the SE1/4, all seaward of the 20 foot elevation contour

Section 24: Tract A, Shorecrest Subdivision (Plat No. 81-68, Anchorage Recording District)

Section 25: Government Lots 1 and 2, and the remainder of the W1/2, all

Tract A, Johns Park Estates, and the remainder of the NE1/4, excluding Skyway Park Estates, Addition No. 1 all seaward of the 20 foot elevation contour

Government Lots 3 and 4, and the remainder of the SE1/4, all

Sections 26 - 36;

(4) Township 12 North, Range 5 West, Seward Meridian

Sections 1 - 2

Sections 11 - 14

Sections 23 - 26

Sections 35 - 36;

(5) Township 12 North, Range 3 West, Seward Meridian

Section 29: That portion of the SW1/4 southwesterly of the Alaska Railroad right-of-way and southerly of Oceanview Subdivision, Addition No. 6

Section 30: That portion of Tract A, Johns Park Estates, seaward of the 20 foot elevation contour

Government Lot 2 and that portion of the SE1/4NW1/4 southwesterly of Oceanview West Subdivision, Addition No. 1

Government Lots 3 and 4 and the remainder of the SW1/4, all

That portion of the SW1/4NE1/4 and the SE1/4 southwesterly of Oceanview Subdivision, Addition No. 4 and Addition No. 6

Section 31

Section 32: All land southwesterly of the Alaska Railroad right-of-way

Section 33: All land westerly of the Alaska Railroad right-of-way;

(6) Township 11 North, Range 3 West, Seward Meridian

Section 3: Government Lot 5

Section 4: That portion southwesterly of the Old Seward Highway right-of-way and The Landings Subdivision which is northeasterly of the New Seward Highway right-of-way

That portion southwesterly of the Alaska Railroad right-of-way

Sections 5 - 8

Section 9: That portion southwesterly of the Alaska Railroad right-of-way

That portion northeasterly of the New Seward Highway right-of-way

Section 10: That portion westerly of the Old Seward Highway right-of-way which is northeasterly of the New Seward Highway right-of-way

That portion southwesterly of the Alaska Railroad right-of-way;

(7) Township 11 North, Range 4 West, Seward Meridian

Sections 1 - 4

Sections 10 - 12.

(b) Except as provided in (d) of this section, the Department of Fish and Game and the Department of Natural Resources shall exercise their respective authorities over the Anchorage Coastal Wildlife Refuge consistent with a management plan prepared by the Department of Fish and Game in consultation with the Department of Natural Resources.

(c) A public right-of-way for surface transportation and a utility corridor are created across state-owned land and water within the Anchorage Coastal Wildlife Refuge between the Anchorage mainland and Fire Island. The management plan prepared under (b) of this section shall identify the actual location on the land and water of the right-of-way and of the utility corridor between the Anchorage mainland and Fire Island.

(d) Land owned by the Municipality of Anchorage that lies within the boundary of the Anchorage Coastal Wildlife Refuge described in (a) of this section may be included in the Anchorage Coastal Wildlife Refuge. An agreement between the Department of Fish and Game and the Municipality of Anchorage for the management of the land within the Anchorage Coastal Wildlife Refuge that is owned by the Municipality of Anchorage shall be approved by the Municipality of Anchorage and by the Department of Fish and Game.

(e) The state or the Municipality of Anchorage may not acquire privately owned land within the Anchorage Coastal Wildlife Refuge described in (a) of this section by eminent domain for inclusion within the Anchorage Coastal Wildlife Refuge. The Department of Fish and Game or the Municipality of Anchorage may acquire privately owned land within the Anchorage Coastal Wildlife Refuge by purchase, exchange, or otherwise, except by eminent domain.

(f) The land and water areas of the Anchorage Coastal Wildlife Refuge are closed to mineral entry under AS 38.05.185 - 38.05.275.



Sec. 16.20.032. - Palmer Hay Flats State Game Refuge.

(a) The following state-owned land and water is established as the Palmer Hay Flats State Game Refuge:

(1) Township 16 North, Range 1 West, Seward Meridian

Sections 1 - 12

Section 13: N 1/2

Sections 14 - 18;

(2) Township 17 North, Range 1 West, Seward Meridian

Section 25

Section 26: S 1/2, S 1/2 N 1/2, N 1/2 NE 1/4, NE 1/4 NW 1/4

Section 27: S 1/2, SE 1/4 NE 1/4

Section 31: Lot 4, SE 1/4, E 1/2 SW 1/4, SE 1/4 NE 1/4, S 1/2 SW 1/4 NE 1/4

Section 32: S 1/2, S 1/2 NE 1/4, NE 1/4 NE 1/4, SE 1/4 NW 1/4

Sections 33 - 36;

(3) Township 17 North, Range 1 East, Seward Meridian

Section 19: Lots 3 and 4, E 1/2 SW 1/4, S 1/2 SE 1/4

Section 22:

excluding NW 1/4 NW 1/4

excluding N 1/2 NE 1/4 NW 1/4

excluding NE 1/4 NE 1/4 NE 1/4

Section 25: Lots 1 - 6, NW 1/4, N 1/2 NE 1/4, N 1/2 SW 1/4, SW 1/4 SW 1/4

Section 26: SE 1/4 NE 1/4, S 1/2

Section 27: Lot 1, N 1/2, N 1/2 S 1/2, SE 1/4 SW 1/4, S 1/2 SE 1/4

Section 28: Lots 1 - 2, N 1/2 SE 1/4, SW 1/4 SE 1/4, S 1/2 SW 1/4

Section 30: Lots 1 - 4, E 1/2, E 1/2 W 1/2

Section 31: Lots 1 - 10, NE 1/4 NW 1/4, SW 1/4 NE 1/4, N 1/2 NE 1/4

Section 32: Lots 3 - 7, NE 1/4, SW 1/4 SW 1/4, NE 1/4 SE 1/4

Section 33: Lots 5 - 9, S 1/2 SE 1/4, SW 1/4 NW 1/4, including all state tide and submerged land

Section 34: Lots 1 - 3, E 1/2 NW 1/4, SW 1/4, E 1/2

Section 35: Lots 1 - 5, NW 1/4, N 1/2 SW 1/4, SW 1/4 SW 1/4, N 1/2 NE 1/4, SW 1/4 NE 1/4, NW 1/4 SE 1/4

Section 36: Lots 1 - 10, SE 1/4 SW 1/4, S 1/2 SE 1/4, NE 1/4 SE 1/4;

(4) Township 16 North, Range 1 East, Seward Meridian

Sections 4 - 9

Section 17: N 1/2

Section 18: N 1/2

All state tide and submerged land;

(5) Township 16 North, Range 1 East, Seward Meridian

Section 2: Portion lying west of the Alaska Railroad

Section 3: Lot 1, excluding portions lying east of the Alaska Railroad centerline, Lots 2, 3, 4, 5, 6, NW 1/4, NW 1/4, NE 1/4

Section 10: Lots 1, 2, 3, 4, 6, and portions lying west of the Alaska Railroad

Section 15: All state land lying north of the south bank of the Knik River and west of the Alaska Railroad

Section 16: All state land lying north of the south bank of the Knik River.

(b) Selections under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act) are recognized as valid prior claims to the land within the area described in (a) of this section. Land specified in (a) of this section may not include land patented to a Native corporation under that Act.

(c) Land selected by the Matanuska-Susitna Borough in Township 17, North Range 1 East S.M. shall be included in the Palmer Hay Flats State Game Refuge, subject to borough approval. If the borough relinquishes the selection of the land, the selected land becomes part of the Palmer Hay Flats State Game Refuge.

(d) The state may not acquire by eminent domain privately owned land within state-owned land specified in (c) of this section for inclusion in the Palmer Hay Flats State Game Refuge. The Department of Natural Resources may adopt, in accordance with AS 44.62 (Administrative Procedure Act), zoning regulations governing privately owned land within the Palmer Hay Flats State Game Refuge.

(e) Notwithstanding the provisions of (a) of this section, the land described in this subsection is excluded from the Palmer Hay Flats State Game Refuge established under (a) of this section for the establishment of a transportation and utility corridor. Land within the transportation and utility corridor that is determined by the commissioner of transportation and public facilities to be unnecessary for future transportation or utility corridors becomes a part of the Palmer Hay Flats State Game Refuge. The commissioner of transportation and public facilities is directed to provide access to the Palmer Hay Flats State Game Refuge during future development of state highways in the area. The land that is excluded from the Palmer Hay Flats State Game Refuge under this subsection is described as

Township 17 North, Range 1 East, Seward Meridian

Section 22: SE 1/4 NW 1/4, W 1/2 NE 1/4, SE 1/4 NE 1/4, S 1/2 NE 1/4 NE 1/4, NW 1/4 NE 1/4 NE 1/4, NE 1/4 SW 1/4, W 1/2 SE 1/4

Sections 27 and 34: a corridor 300 feet on either side of the existing highway centerline.



Sec. 16.20.033. - Yakataga State Game Refuge.

(a) The following state-owned land and water and all land acquired in the future by the state lying within the parcels described in this subsection are established as the Yakataga State Game Refuge:

(1) Township 20 South, Range 13 East, Copper River Meridian

Section 11: SE1/4

Section 12: S1/2

Section 13

Section 14: E1/2

Sections 22 - 27

Sections 34 - 36;

(2) Township 20 South, Range 14 East, Copper River Meridian

Sections 7 - 12: S1/2

Sections 13 - 36;

(3) Township 20 South, Range 15 East, Copper River Meridian

Sections 7 - 12: S1/2

Sections 13 - 36;

(4) Township 20 South, Range 16 East, Copper River Meridian

Sections 7 - 9: S1/2

Sections 16 - 36;

(5) Township 21 South, Range 11 East, Copper River Meridian

Excluding that portion of Tract A-148 lying north and west of Seal River:

Sections 1 - 2

Sections 3 - 4: North and east of the Seal River and its associated lake system

Section 10: East of Seal River and one mile north of mean high tide line on the Gulf of Alaska

Sections 11 - 12

Sections 13 - 14: above mean high tide line on the Gulf of Alaska;

(6) Township 21 South, Range 111/2 East, Copper River Meridian

Sections 6 - 7

Section 18: Above mean high tide line on the Gulf of Alaska;

(7) Township 21 South, Range 12 East, Copper River Meridian

Sections 13 - 14: S1/2

Sections 23 - 26

Sections 35 - 36: Above mean high tide line on the Gulf of Alaska;

(8) Township 21 South, Range 13 East, Copper River Meridian

Sections 1 - 21

Section 22: W1/2, E1/2 one mile north of mean high tide line on the Gulf of Alaska

Sections 23 - 24: One mile north of mean high tide line on the Gulf of Alaska;

(9) Township 21 South, Range 14 East, Copper River Meridian

Sections 1 - 12

Sections 13 - 15: One mile north of mean high tide line on the Gulf of Alaska

Sections 16 - 18

Sections 19 - 22: One mile north of mean high tide line on the Gulf of Alaska;

(10) Township 21 South, Range 15 East, Copper River Meridian

Sections 1 - 7

Sections 8 - 12: One mile north of mean high tide line on the Gulf of Alaska;

(11) Township 21 South, Range 16 East, Copper River Meridian

Sections 1 - 6

Sections 7 - 12: One mile north of mean high tide line on the Gulf of Alaska.

(b) The Yakataga State Game Refuge is established to protect the

(1) fish and wildlife habitat and populations, including salmon spawning and rearing habitat and critical goat and moose winter habitat;

(2) public uses of fish and wildlife and their habitat, particularly commercial, sport, and subsistence fishing, hunting, viewing, photography, and general public recreation in a high quality environment; and

(3) the use and disposition of other resources when the activities are not inconsistent with (1) and (2) of this subsection.

(c) The department shall permit timber harvest activities in the area east of the Kaliakh River when the activities are not inconsistent with (b)(1) of this section.

(d) The state may not acquire by eminent domain private land that is located within the state-owned land specified in (a) of this section for inclusion in the Yakataga State Game Refuge. The state may acquire private land that is located within the state-owned land specified in (a) of this section by purchase, exchange, or otherwise from willing owners for inclusion in the Yakataga State Game Refuge.

(e) The establishment of the Yakataga State Game Refuge under this section does not impair or alter valid existing rights including pending Native allotment applications, access to set net sites, and access to and from private land located within the Yakataga State Game Refuge.

(f) The department shall allow commercial, sport, and subsistence fishing and hunting within the Yakataga State Game Refuge under regulations of the Board of Fisheries and the Board of Game. The department shall also permit associated support activities when necessary and consistent with AS 16.20.010 - 16.20.080 to support fishing and hunting permitted under this section, including fish buying operations, aircraft support including landing strips, and off-road vehicle use.

(g) Egress and ingress to and from private property within the parcels described in (a) of this section shall be allowed through access corridors established by agreement between the department, the Department of Natural Resources, and the owners of private land involved. The establishment of the Yakataga State Game Refuge does not impair or alter existing rights of access to set net lease sites.

(h) The department shall adopt and may revise a management plan for the Yakataga State Game Refuge.



Sec. 16.20.034. - Mendenhall Wetlands State Game Refuge.

(a) The following state-owned land, including tide and submerged land, and excluding privately owned land, is established as the Mendenhall Wetlands State Game Refuge: Beginning at U.S.C.G.S. Triangulation Station "Salmon" located on the northeastern shore of Douglas Island, lying within the City and Borough of Juneau, First Judicial District, State of Alaska; thence northeasterly across Gastineau Channel approximately .5 miles to U.S.C.G.S. Triangulation Station "Creek", said station being on the shore of Gastineau Channel, 200 feet south of Salmon Creek; thence trend northerly to the intersection of Egan Drive and Salmon Creek; thence trend northwesterly immediately adjacent to but not upon or within the designated right-of-way of Egan Drive approximately 2.7 miles to the intersection with the easterly boundary of Sunny Point Park Subdivision, recorded as Plat No. 333; thence southerly along said boundary; thence along said right-of-way line to the intersection with the 22.7 foot extreme high tide line; thence southerly and westerly on said 22.7 foot extreme high tide line, abutting said Sunny Point Park Subdivision, U.S. Survey 2475, Sunny Point Subdivision (Plat No. 307), and Egan Drive approximately one mile to the easterly line of the accreted property to the U.S. Survey No. 1568; thence southerly and westerly, along the boundary of said accreted property approximately .4 miles to Corner No. 14 of Alaska Tidelands Survey No. 716; thence southerly and westerly along the west meander line of U.S. Survey No. 716, approximately 2.6 miles to Corner No. 4 of said Tidelands Survey; thence northerly along the west meander line of U.S. Survey No. 1742, approximately 790 feet to the northwesterly corner of Juneau Airport property (Corner No. AP-4 of survey dated 6-69); thence northwesterly approximately 440 feet to the southerly meander line of U.S. Survey No. 1919; thence southerly and westerly, along the southerly meanders of U.S. Surveys No. 1919 and No. 1042 (as accreted), approximately .5 miles to the intersection with the south line of U.S. Survey No. 2136; thence westerly, along said south line, approximately .6 miles to the intersection with the 22.7 foot extreme high tide line; thence southerly, along said line approximately 1.4 miles to U.S.C.G.S. Triangulation Station "Glacier" on the southerly tip of Mendenhall Peninsula; thence in a southerly direction across Gastineau Channel approximately 1.3 miles to the mouth of Cove Creek; thence in a general easterly direction along the 22.7 foot extreme high tide line of Douglas Island approximately 9 miles to U.S.C.G.S. Triangulation Station "Salmon", the true point of beginning.

(b) The state may not acquire by eminent domain privately owned land within or abutting state-owned land described in (a) of this section for inclusion in the Mendenhall Wetlands State Game Refuge but may acquire privately owned land by purchase, exchange, or otherwise for inclusion in the Mendenhall Wetlands State Game Refuge.

(c) Leases, permits, and applications for leases or permits in effect or submitted by January 1, 1976 are not affected by the provisions of this section. Renewals of leases or permits after January 1, 1976 are subject to this section.

(d) Egress and ingress across state land to and from private property within or abutting the land described in (a) of this section shall be allowed through access corridors established through agreement between the department and the private property owners affected.

(e) Except within that portion of the Mendenhall Wetlands State Game Refuge commonly known as the Twin Lakes area, the boundaries of which shall be established by the department after consultation with the City and Borough of Juneau, the taking of game is expressly permitted within the land described in (a) of this section if consistent with the management plan adopted by the department and conducted under regulations adopted by the board.

(f) Recreational activity is expressly permitted within the land described in (a) of this section if consistent with the management plan adopted by the department and conducted under regulations adopted by the board.

(g) Management of the surface and subsurface estate is the responsibility of the Department of Natural Resources. Any actions by the Department of Natural Resources which affect the habitat shall be in conformity with a plan proposed and adopted by the Department of Fish and Game, after reasonable public hearings, and following consultation with the City and Borough of Juneau. The plan shall be revised annually, if necessary and appropriate, under the same procedures followed for initial adoption.

(h) An activity or use may not occur under this section in a manner that creates a hazard to aircraft. Gravel extraction is not considered an incompatible activity on or abutting state-owned land described in (a) of this section and is subject to provisions of the management plan. Except for those ponds, lakes, or other bodies of water adjacent to the airport that are required to be maintained by the City and Borough of Juneau as a seaplane basin under certification for the Juneau Municipal Airport granted by the Federal Aviation Agency, if requested by the City and Borough of Juneau the Departments of Fish and Game and Natural Resources shall assist in filling the ponds, lakes, or other bodies of water adjacent to the existing airport runway to eliminate them as sites attractive to waterfowl.

(i) The management plan adopted under (g) of this section must include provisions under which the City and Borough of Juneau may acquire land, by sale, exchange, or otherwise, for purposes of expanding the Juneau Municipal Airport, establishing additional transportation corridors, including water corridors, and establishing publicly owned and operated docking facilities, and these uses are considered preferential under art. VIII of the state constitution but subject to the requirements for plan specification and approval under AS 16.20.060 . A deed, contract of sale, lease, or other instrument evidencing disposition by the Department of Natural Resources of land under this subsection must include, among other terms, the condition that the land is restricted to use for airport expansion, establishing additional transportation corridors, including water corridors, and establishing publicly owned and operated docking facilities.

(j) Notwithstanding the provisions of (d) - (i) of this section, if the City and Borough of Juneau demonstrates to the Departments of Natural Resources and Fish and Game, jointly, that there is a superior public need for or use of the land to its use as a state game refuge, after public hearing and a finding by the departments supporting the determination that such a need or use exists or is required, the use shall be permitted. A final administrative order, ruling, or determination by the departments adverse to the petition of the City and Borough of Juneau is subject to judicial review under AS 44.62.560 - 44.62.570.

(k) Nothing in this section prevents the City and Borough of Juneau from exercising its land selection rights to state land within its boundaries under applicable law, providing the selection is by local ordinance.



Sec. 16.20.036. - Susitna Flats State Game Refuge.

(a) The following state-owned land, including tide and submerged land, and all land, including tide and submerged land, acquired in the future by the state lying within the parcels described in this subsection is established as the Susitna Flats State Game Refuge:

(1) Township 13 North, Range 4 West, Seward Meridian

Section: 6;

(2) Township 13 North, Range 5 West, Seward Meridian

Sections: 1 - 10;

(3) Township 13 North, Range 6 West, Seward Meridian

Sections: 1 - 18;

(4) Township 13 North, Range 7 West, Seward Meridian

Sections: 1 - 18;

(5) Township 13 North, Range 8 West, Seward Meridian

Sections: 1 - 24;

(6) Township 13 North, Range 9 West, Seward Meridian

Sections: 1 - 36;

(7) Township 13 North, Range 10 West, Seward Meridian

Sections: 13, 23 - 26, 36 (excluding uplands above the toe of the bluff);

(8) Township 14 North, Range 4 West, Seward Meridian

Sections: Lots 1 - 6, SE 1/4 NW 1/4, W 1/2 NE 1/4 NW 1/4, SE 1/4 NE 1/4 NW 1/4, NE 1/4 SW 1/4, NW 1/4 SE 1/4, SE 1/4 SE 1/4, W 1/2 SW 1/4 NE 1/4, SE 1/4 SW 1/4 NE 1/4, S 1/2 NE 1/4 SW 1/4 NE 1/4 of Section 31;

(9) Township 14 North, Range 5 West, Seward Meridian

Sections: W 1/2 1, 2 - 11, W 1/2 12, 13 - 36;

(10) Township 14 North, Ranges 6 - 9 West, Seward Meridian

Sections: All;

(11) Township 14 North, Range 10 West, Seward Meridian

Sections: 12 - 14, 22 - 27, 34 - 36;

(12) Township 15 North, Range 5 West, Seward Meridian

Sections: 3 - 10, 15 - 22, SW 1/4 26, 27 - 35, SW 1/4 36;

(13) Township 15 North, Range 6 West, Seward Meridian

Sections: All;

(14) Township 15 North, Range 7 West, Seward Meridian

Sections: 1 - 4, E 1/2 5, 7 - 36;

(15) Township 15 North, Range 8 West, Seward Meridian

Sections: 1, 2, 8 - 36;

(16) Township 15 North, Range 9 West, Seward Meridian

Sections: 23 - 28, 32 - 36;

(17) Township 16 North, Range 5 West, Seward Meridian

Sections: 19 - 22, 27 - 34;

(18) Township 16 North, Range 6 West, Seward Meridian

Sections: 21 - 28, 31 - 36;

(19) Township 16 North, Range 7 West, Seward Meridian

Sections: 22 - 27, 34 - 36.

(b) The Susitna Flats State Game Refuge is established to protect the following:

(1) fish and wildlife habitat and populations, particularly waterfowl nesting, feeding, and migration areas; moose calving areas; spring and fall bear feeding areas; salmon spawning and rearing habitats;

(2) public uses of fish and wildlife and their habitat, particularly waterfowl, moose, and bear hunting; viewing; photography; and general public recreation in a high quality environment.

(c) Entry upon the Susitna Flats State Game Refuge for purposes of exploration and development of oil and gas resources shall be permitted when compatible with the purposes specified in (b) of this section; however, all existing leases shall be valid and continue in full force and effect according to their terms.

(d) Land selected by the Matanuska-Susitna Borough within the area described in (a) of this section shall be included in the Susitna Flats State Game Refuge, subject to borough approval. If the borough relinquishes the selection of the land, the selected land becomes part of the Susitna Flats State Game Refuge.

(e) The state may not acquire by eminent domain privately owned land within state-owned land specified in (a) of this section for inclusion in the Susitna Flats State Game Refuge. The Department of Natural Resources may adopt, in accordance with AS 44.62 (Administrative Procedure Act), zoning regulations governing privately owned land within the Susitna Flats State Game Refuge, only to the extent that these regulations may insure compatibility with the intended use of the refuge.

(f) Egress and ingress to and from private property within the parcels described in (a) of this section shall be allowed through access corridors established through agreement between the Department of Natural Resources, the Department of Fish and Game, and the private property owners involved. The establishment of a refuge under this section does not impair or alter existing rights of access to set net site leases.

(g) The establishment of a refuge under this section does not impair or alter existing rights of a municipality to state land selected under former AS 29.18.190 - 29.18.200.



Sec. 16.20.037. - Minto Flats State Game Refuge.

(a) The following state-owned land and water is established as the Minto Flats State Game Refuge:

(1) Township 1 North, Range 6 West, Fairbanks Meridian

Sections 2 - 11

Sections 14 - 23

Sections 26 - 34;

(2) Township 1 North, Range 7 West, Fairbanks Meridian

Sections 1 - 36;

(3) Township 1 North, Range 8 West, Fairbanks Meridian

Sections 1 - 16

Sections 21 - 28, excl. ASLS 95-37

Section 35: E1/2

Section 36;

(4) Township 1 North, Range 9 West, Fairbanks Meridian

Sections 1 - 12;

(5) Township 1 North, Range 10 West, Fairbanks Meridian

Sections 1 - 12;

(6) Township 1 North, Range 11 West, Fairbanks Meridian

Sections 1 - 4

Sections 8 - 17

Sections 20 - 29;

(7) Township 2 North, Range 6 West, Fairbanks Meridian

Sections 1 - 36;

(8) Township 2 North, Range 7 West, Fairbanks Meridian

Sections 1 - 36;

(9) Township 2 North, Range 8 West, Fairbanks Meridian

Sections 1 - 36;

(10) Township 2 North, Range 9 West, Fairbanks Meridian

Sections 1 - 36;

(11) Township 2 North, Range 10 West, Fairbanks Meridian

Section 3

Sections 8 - 10

Section 11: S1/2N1/2, S1/2

Section 12: S1/2N1/2, S1/2

Sections 13 - 36;

(12) Township 2 North, Range 11 West, Fairbanks Meridian

Sections 13 - 15

Sections 22 - 27

Sections 34 - 36;

(13) Township 3 North, Range 6 West, Fairbanks Meridian

Sections 13 - 36;

(14) Township 3 North, Range 7 West, Fairbanks Meridian

Sections 6 - 8

Section 9: S1/2S1/2

Sections 13 - 36;

(15) Township 3 North, Range 8 West, Fairbanks Meridian

Section 1

Sections 5 - 10

Sections 14 - 23

Sections 25 - 36;

(16) Township 3 North, Range 9 West, Fairbanks Meridian

Section 24: S1/2

Section 25

Sections 33 - 36;

(17) Township 3 North, Range 10 West, Fairbanks Meridian

Sections 34 - 35;

(18) Township 4 North, Range 6 West, Fairbanks Meridian

Sections 2 - 9

Sections 16 - 21;

(19) Township 4 North, Range 7 West, Fairbanks Meridian

Sections 1 - 4

Section 5: S1/2

Section 6: S1/2

Sections 7 - 24

Sections 30 - 31;

(20) Township 4 North, Range 8 West, Fairbanks Meridian

Sections 10 - 15

Sections 22 - 27

Sections 30 - 31

Sections 35 - 36;

(21) Township 5 North, Range 5 West, Fairbanks Meridian

Section 6: W1/2

Section 7: W1/2

Section 18: W1/2;

(22) Township 5 North, Range 6 West, Fairbanks Meridian

Sections 1 - 3

Section 4: SE1/4

Section 9: E1/2

Sections 10 - 15

Section 16: E1/2, SW1/4

Section 20: S1/2

Sections 21 - 29

Sections 31 - 36;

(23) Township 5 North, Range 7 West, Fairbanks Meridian

Section 35: SE1/4

Section 36: S1/2;

(24) Township 1 South, Range 6 West, Fairbanks Meridian

Sections 5 - 8

Sections 17 - 20

Sections 29 - 31;

(25) Township 1 South, Range 7 West, Fairbanks Meridian

Sections 1 - 36;

(26) Township 1 South, Range 8 West, Fairbanks Meridian

Sections 1 - 2

Sections 11 - 14

Sections 23 - 26

Sections 35 - 36;

(27) Township 1 South, Range 9 West, Fairbanks Meridian

Sections 1 - 36;

(28) Township 1 South, Range 10 West, Fairbanks Meridian

Sections 7 - 36;

(29) Township 1 South, Range 11 West, Fairbanks Meridian

Sections 25 - 26

Sections 35 - 36;

(30) Township 2 South, Range 6 West, Fairbanks Meridian

Section 6: S1/2NW1/4, S1/2

Section 7: all North and West of the Alaska Railroad right-of-way

Section 18: all North and West of the Alaska Railroad right-of-way

Section 19: all North and West of the Alaska Railroad right-of-way;

(31) Township 2 South, Range 7 West, Fairbanks Meridian

Sections 1 - 12

Section 13: NE1/4, E1/2NW1/4, NE1/4SW1/4, S1/2SW1/4, SE1/4

Section 14: W1/2

Sections 15 - 22

Section 23: W1/2

Section 24: all North and West of the Alaska Railroad right-of-way

Section 27: NW1/4

Sections 28 - 32

Section 33: NE1/4NE1/4, W1/2NE1/4, W1/2, W1/2SE1/4;

(32) Township 2 South, Range 8 West, Fairbanks Meridian

Section 1

Sections 12 - 13

Sections 24 - 25

Section 36;

(33) Township 2 South, Range 9 West, Fairbanks Meridian

Sections 1 - 12

Section 17: W1/2NW1/4, NW1/4SW1/4

Section 18

Section 19: N1/2, N1/2S1/2;

(34) Township 2 South, Range 10 West, Fairbanks Meridian

Sections 1 - 20

Section 21: NE1/4, W1/2

Section 22: NW1/4

Section 24: N1/2, N1/2S1/2

Sections 29 - 31;

(35) Township 2 South, Range 11 West, Fairbanks Meridian

Sections 1 - 5

Sections 7 - 36;

(36) Township 2 South, Range 12 West, Fairbanks Meridian

Sections 25 - 26

Sections 35 - 36;

(37) Township 3 South, Range 7 West, Fairbanks Meridian

Section 5: N1/2NE1/4, W1/2

Sections 6 - 7

Section 18: NE1/4, W1/2, N1/2SE1/4, SW1/4SE1/4;

(38) Township 3 south, Range 8 West, Fairbanks Meridian

Section 1

Section 12

Section 13

Section 22: NE1/4 (that portion above the ordinary high water mark right bank Tanana River)

Section 23: N1/2, SE1/4

Section 24: N1/2, SW1/4

Section 25: NW1/4;

(39) Township 3 South, Range 11 West, Fairbanks Meridian

Sections 2 - 10

Section 11: N1/2

Section 14: NW1/4NE1/4, S1/2NW1/4, SW1/4, W1/2SE1/4

Sections 15 - 21

Section 22: NE1/4, W1/2, W1/2SE1/4

Section 23: NW1/4

Section 27: W1/2NE1/4, NW1/4, W1/2SW1/4

Sections 28 - 31

Section 32: NE1/4, NW1/4, SE1/4

Section 33: W1/2;

(40) Township 3 South, Range 12 West, Fairbanks Meridian

Sections 1 - 2

Sections 11 - 14

Sections 23 - 26

Sections 35 - 36.

(b) The Minto Flats State Game Refuge is established to

(1) ensure the protection and enhancement of habitat;

(2) ensure the conservation of fish and wildlife; and

(3) guarantee the continuation of hunting, fishing, trapping, and other uses by the public compatible with the protection and enhancement of habitat and the conservation of fish and wildlife.

(c) The state may not acquire by eminent domain privately owned land within the Minto Flats State Game Refuge, but may acquire privately owned land by purchase, exchange, or otherwise for inclusion in the Minto Flats State Game Refuge.

(d) Management decisions under this section made by the commissioner of natural resources and the commissioner of fish and game are applicable only to land and water described in (a) of this section.

(e) Public access to the Minto Flats State Game Refuge by means of horse, boat, aircraft, dog team, snowmachine, ATV, or other means consistent with (b) of this section may not be prohibited.

(f) Access to and from private property within the Minto Flats State Game Refuge shall be guaranteed through access corridors established through agreement between the Department of Natural Resources, the Department of Fish and Game, and the private property owners involved.

(g) The Department of Fish and Game and the Department of Natural Resources shall exercise their respective authorities over the Minto Flats State Game Refuge consistent with a management plan prepared by the Department of Fish and Game in consultation with the Department of Natural Resources.

(h) Entry upon the Minto Flats State Game Refuge for purposes of exploration and development of oil and gas resources shall be permitted unless a person demonstrates, on the basis of sound science or local traditional knowledge, that exploration and development is incompatible with the purposes specified in (b) of this section.



Sec. 16.20.038. - Trading Bay State Game Refuge.

(a) The following state-owned land, including tide and submerged land, and all land, including tide and submerged land, acquired in the future by the state lying within the parcels described in this subsection is established as the Trading Bay State Game Refuge:

(1) Township 9 North, Range 13 West, Seward Meridian

Sections 6 - 7;

(2) Township 9 North, Range 14 West, Seward Meridian

Sections 1 - 4, E 1/2 5, 8 - 12, W 1/2 13, 14 - 17, E 1/2 19, 20 - 22, W 1/2 23, W 1/2 27, 28 - 30;

(3) Township 9 North, Range 15 West, Seward Meridian

Sections W 1/2 1, 2 - 4, 9 - 11, W 1/2 12 and 13, 14 - 16, 19 - 23,

W 1/2 24, 26 - 28, 31 - 35;

(4) Township 10 North, Range 13 West, Seward Meridian

Sections 1 - 12, 14 - 22, 28 - 32;

(5) Township 10 North, Range 14 West, Seward Meridian

Sections 1 - 18, E 1/2 19, 20 - 29, 32 - 36;

(6) Township 10 North, Range 15 West, Seward Meridian

Sections 1 - 12, 14 - 23, 26 - 35;

(7) Township 11 North, Range 13 West, Seward Meridian

Sections SW 1/4 3, 4 - 10, SW 1/4 11, W 1/2SW 1/4 13, 14 - 23, W 1/2, SE 1/4, W 1/2 NE 1/4, SE 1/4 NE 1/4 24, 25 - 36;

(8) Township 11 North, Range 14 - 15 West, Seward Meridian

Sections 1 - 36;

(9) Township 12 North, Range 13 West, Seward Meridian

Sections 19, 29 - 33;

(10) Township 12 North, Range 14 West, Seward Meridian

Sections 23 - 26, 31 - 33, 36.

(b) The Trading Bay State Game Refuge is established to protect the following:

(1) fish and wildlife habitat and populations, particularly waterfowl nesting, feeding and migration areas; moose calving areas; spring and fall bear feeding areas; salmon spawning and rearing habitats;

(2) public uses of fish and wildlife and their habitat, particularly waterfowl, moose and bear hunting; viewing; photography; and general public recreation in a high quality environment.

(c) Entry upon the Trading Bay State Game Refuge for purposes of exploration and development of oil and gas resources shall be permitted when compatible with the purposes specified in (b) of this section; however, all existing leases shall be valid and continue in full force and effect according to their terms.

(d) Land selected by a borough within the area described in (a) of this section shall be included in the Trading Bay State Game Refuge, subject to borough approval. If the borough relinquishes the selection of the land, the selected land becomes part of the Trading Bay State Game Refuge.

(e) The state may not acquire by eminent domain privately owned land within state-owned land specified in (a) of this section for inclusion in the Trading Bay State Game Refuge. The Department of Natural Resources may adopt, in accordance with AS 44.62 (Administrative Procedure Act), zoning regulations governing privately owned land within the Trading Bay State Game Refuge, only to the extent that these regulations are imperative to insure compatibility with the intended use of the refuge.

(f) Egress and ingress to and from private property within the parcels described in (a) of this section shall be allowed through access corridors established through agreement between the Department of Natural Resources, the Department of Fish and Game, and the private property owners involved. The establishment of a refuge under this section does not impair or alter existing rights of access to set net site leases.

(g) The establishment of a refuge under this section does not impair or alter existing rights of a municipality to state land selected under former AS 29.18.190 - 29.18.200.

(h) Land within existing and applied for highway, pipeline, and railway rights-of-way, as of September 22, 1976, are excluded from the land described in (a) of this section; however, when these interests revert to the state, the land shall be included within the Trading Bay State Game Refuge.

(i) The Department of Natural Resources shall adopt regulations governing the issuance of permits for seasonal cabins or shelters within the refuge. The department shall issue a permit to owners of cabins or shelters existing on June 24, 1976. Use permits shall be for a period not to exceed five years and shall be renewable.

(j) Any land conveyed to Cook Inlet Region, Inc. by the state under the terms of the Cook Inlet land exchange is excluded from the refuge.



Sec. 16.20.039. - Creamer's Field Migratory Waterfowl Refuge.

Sec. 16.20.039. Creamer's Field Migratory Waterfowl Refuge.

(a) The following state-owned land and water is established as the Creamer's Field Migratory Waterfowl Refuge:

(1) commencing at the Section Corner on the Fairbanks Base Line common to Sections 33 and 34, T1N R1W Fairbanks Meridian, thence east along the Fairbanks Base Line 4703.30', thence S0 00' 16"W 235.67' to a tributary of Isabella Creek, thence along the south bank of the tributary to Isabella Creek N70 59' 51"W 525.44', thence N88 22' 22"W 85.48', thence along the south bank of Isabella Creek S85 27' 47"W 209.43', thence S68 10' 59"W 220.04', thence S65 19' 35"W 434.66', thence S53 52' 05"W 1228.34', thence S35 00' 05"W 300.08' to the Lemeta Subdivision, thence along the north boundary of the Lemeta Subdivision N89 52' 58"W 646.40' to the College Road right-of-way, thence along the north edge of the College Road right-of-way N71 53' 31"W 688.05', thence N18 21' 30"E 12', thence on a 2 17' 26" curve to the right 415.49', thence N62 07' 30"W 275.16', thence N27 52' 30"E 10.00', thence on a 2 26' 29" curve to the left 473.08', thence leaving the College Road right-of-way N0 03' E 611.23' to the Fairbanks Base Line, thence N89 56' 34"E along the Fairbanks Base Line 200.03' to the Section Corner common to Sections 33 and 34 on the Fairbanks Base Line and the point of beginning, containing 83.7 acres, more or less;

(2) the W1/2 SW1/4 and the SE1/4 SW1/4 of Section 27; the S1/2 of Section 28; the S1/2 SE 1/4 and the SE1/4 SE1/4 NE1/4 SE1/4 of Section 29; all of Section 34; and the W1/2 and the W1/2 E1/2 of Section 35, all in T1N R1W Fairbanks Meridian;

(3) Tract B-2 and Tract C of Alaska State Land Survey No. 83-62 in Section 33, T1N R1W Fairbanks Meridian, according to Plat No. 83-272 as filed in the Fairbanks Recording District on December 20, 1983, and as modified by the public utility easement vacation plat filed in the Fairbanks Recording District on February 22, 1985, as Plat No. 85-27.

(b) The land and water described in (a)(1) of this section is subject to an easement for water and sewer lines given to the City of Fairbanks, along a portion of the southern boundary of the tract, more particularly described as follows: commencing at the Section Corner on the Fairbanks Base Line common to Sections 33 and 34, T1N R1W Fairbanks Meridian, thence N89 55' W 200.01', thence S0 03' W 611.23', thence easterly on a 2 26' 29"curve to the right a distance of approximately 201' to the intersection with the section line common to Sections 3 and 4 T1S R1W Fairbanks Meridian, and the start of the easement, the easement being 20' wide entirely to the left of the line being now described: continue easterly on a 2 26' 29" curve to the right 272', thence S27 52'b 30"W 10', thence S62 07' 30"E 275.16', thence on a 2 17' 26" curve to the left 402.96', thence N11 01' E 75.62', thence S71 38' 30"E 965.11', thence S89 52' 58"E approximately 378.00' to the end of the easement, being a point of the boundary of the land and water described in (a)(1) of this section.

(c) The Creamer's Field Migratory Waterfowl Refuge is established to provide the following:

(1) protection and enhancement of habitat for migratory birds with special emphasis on waterfowl;

(2) opportunity to view, photograph, and study various species of plants, wildlife and geological features typical to interior Alaska.

(d) The department shall develop a management plan for the land described in (a) of this section to promote the purposes described in (c) of this section. Recreational and agricultural activity is expressly permitted within the land described in (a) of this section if consistent with the management plan adopted by the department.



Sec. 16.20.040. - [Renumbered as AS 16.20.075 ].

Repealed or Renumbered



Sec. 16.20.041. - McNeil River State Game Refuge.

(a) The following state-owned land and water, including the tideland but exclusive of marine water and submerged land, lying within the parcels described in this subsection is established as the McNeil River State Game Refuge:

Township 10 South, Range 29 West, Seward Meridian

Section 19: S1/2

Section 20: SW1/4

Section 29: W1/2

Sections 30 - 31

Township 10 South, Range 30 West, Seward Meridian

Section 3: SW1/4

Section 4: SE1/4

Sections 10 - 11

Sections 14 - 16

Section 17: E1/2

Sections 20 - 23

Sections 25 - 29

Section 30: SE1/4

Section 31: NE1/4, S1/2

Sections 32 - 36

Township 11 South, Range 29 West, Seward Meridian

Sections 1 - 35

Section 36, except Nordyke Island and its tideland

Township 11 South, Range 30 West, Seward Meridian

Sections 1 - 36

Township 11 South, Range 31 West, Seward Meridian

Sections 1 - 36

Township 11 South, Range 32 West, Seward Meridian

Sections 1 - 36, except land within Katmai National Park and Preserve

Township 12 South, Range 31 West, Seward Meridian

Sections 1 - 36

Township 12 South, Range 32 West, Seward Meridian

Sections 1 - 36, except land within Katmai National Park and Preserve

Township 13 South, Range 33 West, Seward Meridian

Section 1, except land within Katmai National Park and Preserve.

(b) The McNeil River State Game Refuge is established to

(1) provide permanent protection for brown bear and other fish and wildlife populations and their habitats, so that these resources may be preserved for scientific, aesthetic, and educational purposes;

(2) manage human use and activities in a way that is compatible with (1) of this subsection and to maintain and enhance the unique bear viewing opportunities in the McNeil River State Game Sanctuary established under AS 16.20.160 ;

(3) provide opportunities that are compatible with (1) of this subsection for wildlife viewing, fisheries enhancement, fishing, hunting, and trapping, for temporary safe anchorage, and for other activities.

(c) The Board of Game shall determine whether hunting of brown bears within the McNeil River State Game Refuge should be prohibited.

(d) The use and enjoyment of valid rights and interests in mineral claims, including the right of access, within the McNeil River State Game Refuge is protected. This subsection does not affect the power of the commissioner of natural resources to open or close land within the McNeil River State Game Refuge to new mineral entry under AS 38.05.185 - 38.05.275.

(e) The department and the Department of Natural Resources

(1) may not enter into sales of land within the McNeil River State Game Refuge;

(2) may enter into leases within the McNeil River State Game Refuge if the commissioner finds that activity conducted under the lease is compatible with the purposes for which the refuge is established;

(3) may not accept transfer of state selected land from the federal government, or conveyance of other land, within the refuge if the land is subject to

(A) a lease, easement, or other right to operate or maintain a private facility on the land or to conduct a private enterprise on the land; or

(B) a continuing trespass by an unauthorized private facility or private enterprise.

(f) The commissioner shall prepare a report and notify the legislature of its availability by January 30 of each year on

(1) the status of the brown bears and other fish and wildlife resources within the McNeil River State Game Refuge; and

(2) the effect of hunting, fishing, and trapping, fishery enhancement activity, and mineral resource development on these resources.



Sec. 16.20.050. - Multiple land use.

Where the use, lease, or disposal of real property in state game refuges created by AS 16.20.010 - 16.20.080 is under the control or jurisdiction of the state, whether through federal permit or state ownership, the responsible state department or agency shall notify the commissioner of fish and game before initiating any use, lease, or disposal of real property. The commissioner shall acknowledge receipt of notice by return mail.



Sec. 16.20.060. - Submission of plans and specifications.

If the commissioner so determines, the commissioner shall, in the letter of acknowledgment required under AS 16.20.050 , require the person or governmental agency to submit full plans for the anticipated use, full plans and specifications of proposed construction work, complete plans and specifications for the proper protection of fish and game, and the approximate date when the construction or work is to commence, and shall require the person or governmental agency to obtain the written approval of the commissioner as to the sufficiency of the plans or specifications before construction is commenced. The commissioner shall abide by the principle that recognizes preferences among beneficial uses as more particularly set forth in art. VIII of the state constitution.



Sec. 16.20.070. - Relationship to other laws.

AS 16.20.050 and 16.20.060 do not affect AS 41.14.870 - 41.14.890.



Sec. 16.20.075. - Regulations.

The board shall, under AS 16.05, adopt regulations governing the taking of game on state game refuges it considers advisable for conservation and protection purposes.



Sec. 16.20.080. - Definitions.

In AS 16.20.010 - 16.20.080

(1) "board" means the Board of Game;

(2) "game" means any species of bird and mammal, including a feral mammal, but excluding domestic birds and mammals.






Article 02 - STATE GAME SANCTUARIES

Sec. 16.20.090. - Legislative findings; purpose of AS 16.20.090 - 16.20.098.

(a) The legislature recognizes that

(1) the Walrus Islands are the sole remaining place in the state where walruses annually haul out on land and all similar "hauling grounds" in the state which were formerly utilized have been abandoned by walruses due to excessive molestation and slaughter;

(2) the Walrus Islands are uninhabited, and the walruses frequenting them are not required by the state for subsistence utilization;

(3) the Walrus Islands have great importance as a retreat for the Pacific walrus from the standpoints of conservation, scientific value, and tourist interest;

(4) the Department of Natural Resources has taken appropriate action to achieve transfer of title in the Walrus Islands to the state.

(b) The purpose of AS 16.20.090 - 16.20.098 is to protect the walruses and other game on the Walrus Islands.



Sec. 16.20.092. - Walrus Islands State Game Sanctuary established.

The following land areas in Bristol Bay and adjacent state waters are established as a state game sanctuary to be known as the Walrus Islands State Game Sanctuary:

(1) Round Island;

(2) Crooked Island;

(3) High Island;

(4) Summit Island;

(5) The Twins;

(6) Black Rock.



Sec. 16.20.094. - Authority to administer.

The boards may adopt regulations governing entry, development, construction, hunting, fishing, and all other uses or activities not in conflict with AS 16.20.096 and 16.20.098 for the purpose of preserving the natural habitat and the fish and game of the Walrus Islands State Game Sanctuary.



Sec. 16.20.096. - Multiple use.

Oil and mineral exploration and development is permitted on the Walrus Islands State Game Sanctuary in accordance with state or federal laws and regulations, subject to the limitations of AS 16.20.098 and to additional limitations jointly determined by the commissioner of natural resources and the commissioner of fish and game to assure compatible multiple land use practices.



Sec. 16.20.098. - Sale prohibited; authorized leasing.

Land in the Walrus Islands State Game Sanctuary may not be sold. It may be leased only as mineral land as authorized in regulations of the Department of Natural Resources.



Sec. 16.20.100. - [Renumbered as AS 16.20.090 (b)].

Repealed or Renumbered



Sec. 16.20.110. - 16.20.140. - [Renumbered as AS 16.20.092 - 16.20.098].

Repealed or Renumbered



Sec. 16.20.150. - Stan Price State Wildlife Sanctuary.

(a) The state-owned tide and submerged land and water within the following described parcels is established as a state wildlife sanctuary to be known as the Stan Price State Wildlife Sanctuary:

Township 46 South, Range 69 East, Copper River Meridian

Section 5: W1/2, W1/2E1/2

Section 6: SE1/4SE1/4

Section 7: NE1/4NE1/4

Section 8: NW1/4, W1/2NE1/4, N1/2SW1/4.

(b) The Stan Price State Wildlife Sanctuary is established to provide permanent protection for brown bears, other fish and wildlife populations, and their habitats in the area so that these resources may be preserved for scientific, aesthetic, and educational purposes.

(c) A board may adopt regulations governing access, entry, development, construction, and each other use and activity affecting the natural habitat and the fish and wildlife within the Stan Price State Wildlife Sanctuary.

(d) Consistent with (b) of this section, the commissioner shall manage the Stan Price State Wildlife Sanctuary compatibly with the United States Forest Service's management of the adjacent upland. The commissioner may enter into a cooperative management agreement with a federal agency, a municipality, another state agency, or a private landowner to achieve the purposes of this section.



Sec. 16.20.160. - McNeil River State Game Sanctuary.

The following state-owned land and water, including the tidelands but exclusive of marine water and submerged land, lying within the parcels described in this subsection is established as the McNeil River State Game sanctuary:

Township 12 South, Range 29 West, Seward Meridian

Sections 1 - 36

Township 12 South, Range 30 West, Seward Meridian

Sections 1 - 36

Township 13 South, Range 29 West, Seward Meridian

Sections 5 - 8

Sections 17 - 20

Sections 29 - 32

Township 13 South, Range 30 West, Seward Meridian

Sections 1 - 36

Township 13 South, Range 31 West, Seward Meridian

Sections 1 - 36

Township 13 South, Range 32 West, Seward Meridian

Sections 1 - 36

Township 14 South, Range 32 West, Seward Meridian

Sections 1 - 12

Sections 15 - 22

Sections 27 - 30.



Sec. 16.20.162. - Purpose; regulations.

(a) The McNeil River State Game Sanctuary is established to

(1) provide permanent protection for brown bear and other fish and wildlife populations and their habitats, so that these resources may be preserved for scientific, aesthetic, and educational purposes;

(2) manage human use and activities in a way that is compatible with (1) of this subsection and to maintain and enhance the unique bear viewing opportunities within the sanctuary; and

(3) provide opportunities that are compatible with (1) of this subsection for wildlife viewing, fisheries enhancement, and fishing, for temporary safe anchorage, and for other activities.

(b) Hunting and trapping within the McNeil River State Game Sanctuary are prohibited.

(c) The department and the Department of Natural Resources

(1) may not enter into sales of land within the McNeil River State Game Sanctuary;

(2) may enter into leases within the McNeil River State Game Sanctuary if the commissioner finds that activity conducted under the lease is compatible with the purposes for which the sanctuary is established;

(3) may not accept transfer of state selected land from the federal government, or conveyance of other land, within the sanctuary if the land is subject to

(A) a lease, easement, or other right to operate or maintain a private facility on the land or to conduct a private enterprise on the land; or

(B) a continuing trespass by an unauthorized private facility or private enterprise.

(d) The McNeil River State Game Sanctuary is closed to mineral entry under AS 38.05.185 - 38.05.275.

(e) The boards may adopt regulations governing access, entry, development, construction, fishing, and other uses and activities affecting the natural habitat, fish and wildlife, and public use of the McNeil River State Game Sanctuary.

(f) The commissioner shall prepare a report and notify the legislature of its availability by January 30 of each year on

(1) the status of the brown bears and other fish and wildlife resources within the McNeil River State Game Sanctuary; and

(2) the effects of fishing and fishery enhancement activity on these resources.



Sec. 16.20.170. - [Renumbered as AS 16.20.162 ].

Repealed or Renumbered






Article 03 - ENDANGERED SPECIES

Sec. 16.20.180. - Declaration of purpose.

The legislature recognizes that, due to growth and development, certain species or subspecies of fish and wildlife are now and may in the future be threatened with extinction. The purpose of AS 16.20.180 - 16.20.210 is to establish a program for their continued conservation, protection, restoration, and propagation.



Sec. 16.20.185. - Protection of habitat.

On land under their respective jurisdictions, the commissioner of fish and game and the commissioner of natural resources shall take measures to preserve the natural habitat of species or subspecies of fish and wildlife that are recognized as threatened with extinction.



Sec. 16.20.190. - Determining endangered species.

(a) A species or subspecies of fish or wildlife is considered endangered when the commissioner of fish and game determines that its numbers have decreased to such an extent as to indicate that its continued existence is threatened. In making this determination the commissioner of fish and game shall consider

(1) the destruction, drastic modification, or severe curtailment of its habitat;

(2) its overutilization for commercial or sporting purposes;

(3) the effect on it of disease or predation;

(4) other natural or man-made factors affecting its continued existence.

(b) After making a determination under (a) of this section, the commissioner of fish and game shall, in accordance with AS 44.62 (Administrative Procedure Act), publish a list of the species or subspecies of fish and wildlife that are endangered. The commissioner shall, at least once every two years thereafter, conduct a thorough review of the list to determine what changes have occurred concerning the species or subspecies listed. Consideration of existing species or subspecies of fish and wildlife for listing under this section shall be made on a continuing basis. The review of listed species or subspecies conducted under this section shall be submitted in writing to the governor and the legislature and shall be made available to the public.

(c) In making the determination and review under (a) and (b) of this section, the commissioner of fish and game shall seek the advice and recommendation of interested persons and organizations, including but not limited to ornithologists, ichthyologists, ecologists, and zoologists.



Sec. 16.20.195. - Permit for taking endangered species.

A species or subspecies of fish or wildlife listed as endangered under AS 16.20.190 (b) may not be harvested, captured, or propagated except under the terms of a special permit issued by the commissioner of fish and game for scientific or educational purposes, or for propagation in captivity for the purpose of preservation.



Sec. 16.20.200. - Penalty.

A person who, without a permit issued under AS 16.20.195 , harvests, injures, imports, exports, or captures a species or subspecies of fish or wildlife listed under AS 16.20.190 , is guilty of a misdemeanor.



Sec. 16.20.210. - Birds included.

In AS 16.20.180 - 16.20.210 "fish or wildlife" includes birds.



Sec. 16.20.220. - [Renumbered as AS 16.20.500 ].

Repealed or Renumbered



Sec. 16.20.230. - [Renumbered (a)(1) as AS 16.20.550 , (a)(2) as AS 16.20.555 , (a)(3) as AS 16.20.560 , (a)(4) as AS 16.20.565 , (a)(5) as AS 16.20.570, (a)(6) as AS 16.20.575 , (a)(7) as AS 16.20.580 , (a)(8) as AS 16.20.585 , (a)(9) as AS 16.20.590 , (a)(10) as AS 16.20.595 , (a)(11) as AS 16.20.600 , (a)(12), (b), (c), and (d) as AS 16.20.605].

Repealed or Renumbered



Sec. 16.20.240. - 16.20.260. - [Renumbered as AS 16.20.510 - 16.20.530].

Repealed or Renumbered



Sec. 16.20.270. - [Renumbered as AS 16.20.690 ].

Repealed or Renumbered






Article 04 - STATE RANGE AREAS

Sec. 16.20.300. - Delta Junction Bison Range Area.

The following described areas, excluding valid existing rights, are established as the Delta Junction Bison Range Area:

(1) Township 11 South, Range 12 East, Fairbanks Meridian

Section 28: S 1/2 SW 1/4, SW 1/4 SE 1/4 and that portion of the NW 1/4 SW 1/4 east of the west bank of Granite Creek excluding A.S.L.S. 78-93, Tract A, Unit 1

Sections 29, 32: that land east of the west bank of Granite Creek

Section 33: all, excluding A.S.L.S. 78-93, Tract A, Unit 1

Section 34: S 1/2 NW 1/4, excluding A.S.L.S. 78-93, Tract A, Unit 1,

S 1/2

Section 35: S 1/2, S 1/2 NW 1/4, that portion of the NE 1/4 lying south of the Alaska Highway excluding a corridor extending 1320 feet from the centerline of the highway

Section 36: that portion lying south of the Alaska Highway excluding a corridor extending 1320 feet from the centerline of the highway;

(2) Township 12 South, Range 11 East, Fairbanks Meridian

Sections 13, 24-26, 35, 36: all

Sections 1, 11, 12, 14, 22, 23, 27, 34: that land east of the west bank of Granite Creek;

(3) Township 12 South, Range 12 East, Fairbanks Meridian

Sections 1-4, 7-25, 30, 36: all

Sections 5, 6: that land east of the west bank of Granite Creek;

(4) Township 12 South, Range 13 East, Fairbanks Meridian

Sections 5, 6, 9: that portion lying south of the Alaska Highway excluding a corridor extending 1320 feet from the centerline of the highway

Section 7: all

Section 8: all, excluding a corridor extending 1320 feet from the centerline of the Alaska Highway

Section 10: that portion of the SW 1/4 lying south of the Alaska Highway excluding a corridor extending 1320 feet from the centerline of the highway

Section 14: S 1/2 S 1/2 SW 1/4

Section 15: S 1/2, NW 1/4, excluding a corridor extending 1320 feet from the centerline of the Alaska Highway

Sections 16-22: all

Section 23: S 1/2, NW 1/4, S 1/2 NE 1/4, S 1/2 N 1/2 NE 1/4

Section 24: SW 1/4, S 1/2 NW 1/4, excluding a corridor extending 1320 feet from the centerline of the Alaska Highway, S 1/2 S 1/2 SE 1/4

Sections 25-36: all;

(5) Township 12 South, Range 14 East, Fairbanks Meridian

Sections 19, 28-30, 33-35: that portion lying south of the Alaska Highway excluding a corridor extending 1320 feet from the centerline of the highway

Sections 31, 32: all;

(6) Township 13 South, Range 13 East, Fairbanks Meridian

Sections 1-5, 9-15, 23-25, 36: all;

(7) Township 13 South, Range 14 East, Fairbanks Meridian

Section 1: that portion lying south of the Alaska Highway excluding a corridor extending 1320 feet from the centerline of the highway

Sections 2-36: all;

(8) Township 13 South, Range 15 East, Fairbanks Meridian

Sections 5, 6, 8-10, 15: that portion lying south of the Alaska Highway excluding a corridor extending 1320 feet from the centerline of the highway

Sections 7, 16-20, 30: all

Sections 21, 22, 28, 29, 31, 32: that portion lying west of the east bank of the Little Gerstle River;

(9) Township 14 South, Range 14 East, Fairbanks Meridian

Section 1: that portion lying west of the east bank of the Little Gerstle River

Sections 2-6: all;

(10) Township 14 South, Range 13 East, Fairbanks Meridian

Section 1: all;

(11) Township 14 South, Range 15 East, Fairbanks Meridian

Section 6: that portion lying west of the east bank of the Little Gerstle River.



Sec. 16.20.310. - Game management plan for bison.

(a) The commissioner shall develop and may amend a game management plan for bison in the area described in AS 16.20.300 . After holding public hearings in accordance with AS 44.62.310 and 44.62.312, the commissioner shall implement the game management plan.

(b) The game management plan must include, but is not limited to

(1) planting grains for bison and planting other wildlife forage;

(2) altering existing plant cover to create additional range and year-round habitat for bison and other animal species in the area;

(3) tilling to produce forage.

(c) The commissioner shall develop and amend the game management plan to coordinate, as closely as possible, the game management plan with the activities of the Department of Natural Resources relating to the Big Delta agricultural development project.



Sec. 16.20.315. - Bison range timber sales.

The Department of Natural Resources, division of forestry, shall provide for the sale of timber in the Delta Junction bison range area in a manner that does not delay implementation of the game management plan required under AS 16.20.310 .



Sec. 16.20.320. - Activities on bison range area.

Nothing in AS 16.20.300 - 16.20.320 shall be construed as prohibiting activities on land described in AS 16.20.300 that are otherwise permitted in accordance with the laws and regulations of this state, including, but not limited to, hunting, trapping, engaging in recreational activities, using the land for access to adjacent areas, and a 300-foot Alaska Railroad right-of-way.



Sec. 16.20.340. - Purpose of Matanuska Valley Moose Range.

The purpose of AS 16.20.340 - 16.20.360 is to establish the area described in AS 16.20.360 as the Matanuska Valley Moose Range. The primary purposes of the Matanuska Valley Moose Range are to maintain, improve, and enhance moose populations and habitat and other wildlife resources of the area, and to perpetuate public multiple use of the area, including fishing, grazing, forest management, hunting, trapping, mineral and coal entry and development, and other forms of public use of public land not incompatible with the purpose stated in this section.



Sec. 16.20.350. - Management responsibility for moose range.

(a) The Department of Fish and Game is responsible for the management of fish and game resources on the state land and water described in AS 16.20.360 consistent with the purposes of AS 16.20.340 - 16.20.360.

(b) Management of the surface and subsurface estate is the responsibility of the Department of Natural Resources. After adequate public hearings the Department of Natural Resources shall develop and adopt a management plan for the Matanuska Valley Moose Range that shall reflect the concurrence of the Department of Fish and Game. The management plan shall be adopted, implemented, and maintained within three years of the establishment of the Matanuska Valley Moose Range. The management plan shall be revised, if necessary and appropriate, under the same procedure followed for initial adoption. The plan shall provide for roadside recreation sites, including picnicking and camping areas.

(c) The Department of Natural Resources may, after consultation with the Department of Fish and Game, adopt regulations governing the public use of the area. The regulations must include provisions for multiple use, as defined in AS 38.04.910 , and for public multiple uses listed in AS 16.20.340 . Regulations adopted for the Matanuska Valley Moose Range do not apply to private land within the boundary described in AS 16.20.360.

(d) The area shall be managed to sustain fish and wildlife resources in perpetuity, according to the principle of sustained yield.

(e) The commissioner of natural resources may acquire in the name of the state, by negotiated purchase only, without an option of first purchase, title or interest in real property lying within the boundaries of the Matanuska Valley Moose Range. The land described herein is to be managed by the Department of Natural Resources.



Sec. 16.20.360. - Matanuska Valley Moose Range established.

The state-owned land and water, vacant and unappropriated, and all that acquired in the future by the state, lying within the boundary described in this section, are designated as the Matanuska Valley Moose Range, and are reserved from all uses incompatible with their primary purposes as public use land. The land described herein is to be managed by the Department of Natural Resources.

(1) Township 18 North, Range 1 East, Seward Meridian

Section 1;

(2) Township 18 North, Range 2 East, Seward Meridian

Sections 4 - 6;

(3) Township 19 North, Range 1 East, Seward Meridian

Section 13

Sections 24 - 25

Section 36;

(4) Township 19 North, Range 2 East, Seward Meridian

Section 1

Section 2, E 1/2

Section 10, S 1/2

Sections 11 - 34

Section 35, N 1/2;

(5) Township 19 North, Range 3 East, Seward Meridian

Sections 1 - 32, that portion lying north of the Glenn Highway right-of-way;

(6) Township 19 North, Range 4 East, Seward Meridian

Section 1, N 1/2, SW 1/4

Sections 2 - 10

Section 11, N 1/2 NE 1/4, SW 1/4 NE 1/4, NW 1/4, NW 1/4 SW 1/4

Section 15, W 1/2 NW 1/4, NE 1/4 NW 1/4

Section 16, E 1/2 NE 1/4, N 1/2 S 1/2 that portion north and east of the Glenn Highway right-of-way;

(7) Township 19 North, Range 5 East, Seward Meridian

Section 6, NW 1/4, N 1/2 NE 1/4;

(8) Township 20 North, Range 2 East, Seward Meridian

Section 1

Sections 12 - 13

Sections 24 - 25

Section 36;

(9) Township 20 North, Range 3 East, Seward Meridian

Section 5, W 1/2

Sections 6 - 7

Sections 11 - 13

Sections 18 - 19

Sections 24 - 25

Section 30, N 1/2

Sections 31 - 33, S 1/2

Sections 34 - 36;

(10) Township 20 North, Range 4 East, Seward Meridian

Section 5, W 1/2

Section 6

Section 7, N 1/2

Sections 12 - 13

Sections 21 - 36;

(11) Township 20 North, Range 5 East, Seward Meridian

Section 5

Section 6, E 1/2

Sections 7 - 8

Section 12, S 1/2

Sections 13 - 32

Section 33, SW 1/4 NE 1/4, N 1/2 NE 1/4, SW 1/4 SW 1/4, N 1/2 SW 1/4, NW 1/4

Section 34, N 1/2 N 1/2;

(12) Township 20 North, Range 6 East, Seward Meridian

Sections 1 - 12

Section 14, N 1/2

Sections 15 - 21

Section 22, NW 1/4, N 1/2 NE 1/4

Section 29, W 1/2, those portions lying north of the right-of-way for the Glenn Highway

Section 30, those portions lying north of the right-of-way for the Glenn Highway;

(13) Township 20 North, Range 7 East, Seward Meridian

Section 6;

(14) Township 21 North, Range 2 East, Seward Meridian

Section 25

Section 36;

(15) Township 21 North, Range 3 East, Seward Meridian

Section 25

Section 29, W 1/2

Sections 30 - 31

Section 32, W 1/2

Section 36, N 1/2;

(16) Township 21 North, Range 4 East, Seward Meridian

Section 12, W 1/2

Section 13

Section 20

Section 21, S 1/2

Section 24, E 1/2

Section 28

Section 29, E 1/2

Section 30, S 1/2

Sections 31 - 32;

(17) Township 21 North, Range 5 East, Seward Meridian

Section 3

Section 9

Section 10, W 1/2

Sections 16 - 17

Sections 19 - 20

Section 21, N 1/2

Section 29, W 1/2

Sections 30 - 31

Section 32, W 1/2;

(18) Township 21 North, Range 6 East, Seward Meridian

Section 2

Section 3, E 1/2

Section 10

Section 11, W 1/2

Section 14, W 1/2

Section 15

Sections 21 - 22

Section 23, W 1/2

Sections 28 - 29

Sections 31 - 36;

(19) Township 21 North, Range 7 East, Seward Meridian

Sections 27 - 28

Sections 31 - 32

Section 33, N 1/2

Section 34, N 1/2;

(20) Township 22 North, Range 6 East, Seward Meridian

Section 23

Section 26

Section 35.






Article 05 - FISH AND GAME CRITICAL HABITAT AREAS

Sec. 16.20.500. - Purpose.

The purpose of AS 16.20.500 - 16.20.690 is to protect and preserve habitat areas especially crucial to the perpetuation of fish and wildlife, and to restrict all other uses not compatible with that primary purpose.



Sec. 16.20.510. - Regulations.

The Board of Fisheries and the Board of Game, where appropriate, shall adopt regulations they consider advisable for conservation and protection purposes governing the taking of fish and game in state fish and game critical habitat areas.



Sec. 16.20.520. - Multiple land use.

Before the use, lease, or other disposal of land under private ownership or state jurisdiction and control, within state fish and game critical habitat areas created under AS 16.20.500 - 16.20.690, the person or responsible state department or agency shall notify the commissioner of fish and game. The commissioner shall acknowledge receipt of notice by return mail.



Sec. 16.20.530. - Submission of plans and specifications.

(a) When a board determines that the following information is required, it shall instruct the commissioner, in the letter of acknowledgment required under AS 16.20.520 , to require the person or governmental agency to submit:

(1) full plans for the anticipated use;

(2) full plans and specifications of proposed construction work;

(3) complete plans and specifications for the proper protection of fish and game; and

(4) the approximate date when the construction or work is to commence.

(b) The board shall require the person or governmental agency to obtain the written approval of the commissioner as to the sufficiency of the plans or specifications before construction is commenced.



Sec. 16.20.550. - Port Moller Critical Habitat Area established.

The following described area is established as the Port Moller Critical Habitat Area:

(1) Township 50 South, Range 71 West, Seward Meridian

Sections 7 - 8

Section 14 (not tide or submerged land)

Sections 15 - 17

Sections 21 - 23

Section 32;

(2) Township 51 South, Range 71 West, Seward Meridian

Section 3 (not tide or submerged land)

Sections 4 - 5

Section 7

Sections 9 - 10

Sections 15 - 17;

(3) Township 49 South, Range 73 West, Seward Meridian

Sections 10 - 11

Section 12 (not tide or submerged land)

Sections 13 - 16

Section 21

Section 24

Section 28;

(4) Township 51 South, Range 72 West, Seward Meridian

Sections 5 - 8

Sections 11 - 12;

(5) Township 50 South, Range 72 West, Seward Meridian

Sections 18 - 19

Sections 30 - 32;

(6) Township 50 South, Range 73 West, Seward Meridian

Sections 7 - 13

Sections 14 - 17 (not tide or submerged land)

Section 18;

(7) Township 50 South, Range 74 West, Seward Meridian

Sections 5 - 7

Section 8 (not tide or submerged land)

Sections 9 - 13

Sections 14 - 16 (not tide or submerged land)

Sections 17 - 18

Section 20;

(8) Township 50 South, Range 75 West, Seward Meridian

Section 1

Sections 6 - 7;

(9) Township 49 South, Range 75 West, Seward Meridian

Section 3

Sections 4 - 6 (not tide or submerged land)

Sections 7 - 11

Sections 14 - 16

Sections 21 - 32;

(10) Township 48 South, Range 75 West, Seward Meridian

Sections 15 - 18

Section 22

Sections 29 - 30

Section 31 (not tide or submerged land)

Section 32;

(11) Township 48 South, Range 76 West, Seward Meridian

Sections 13 - 17

Sections 19 - 23

Sections 25 - 27

Sections 29 - 30

Sections 34 - 35

Section 36 (not tide or submerged land);

(12) Township 50 South, Range 76 West, Seward Meridian

Section 1

Section 3

Section 4 (not tide or submerged land)

Section 9 (not tide or submerged land)

Sections 10 - 13

Sections 14 - 16 (not tide or submerged land)

Sections 21 - 23 (not tide or submerged land)

Sections 24 - 25

Sections 26 - 28 (not tide or submerged land);

(13) Township 49 South, Range 76 West, Seward Meridian

Sections 1 - 4

Sections 7 - 9

Sections 10 - 11 (not tide or submerged land)

Sections 12 - 14

Sections 15 - 16 (not tide or submerged land)

Sections 17 - 18

Section 21 (not tide or submerged land)

Section 22

Sections 28 - 29

Sections 33 - 34;

(14) Township 49 South, Range 77 West, Seward Meridian

Sections 1 - 2

Sections 4 - 5

Sections 7 - 12

Sections 13 - 18 (not tide or submerged land);

(15) Township 48 South, Range 77 West, Seward Meridian

Sections 20 - 23

Sections 26 - 28;

(16) Township 48 South, Range 78 West, Seward Meridian

Sections 26 - 27

Sections 31 - 34;

(17) Township 49 South, Range 78 West, Seward Meridian

Sections 2 - 5

Sections 8 - 12

Sections 13 - 16 (not tide or submerged land)

Section 17.



Sec. 16.20.555. - Port Heiden Critical Habitat Area established.

The following described area is established as the Port Heiden Critical Habitat Area:

(1) Township 38 South, Range 59 West, Seward Meridian

Sections 13 - 15 (not tide or submerged land)

Section 16

Section 21

Sections 22 - 27 (not tide or submerged land)

Section 28

Sections 33 - 34

Sections 35 - 36 (not tide or submerged land);

(2) Township 38 South, Range 60 West, Seward Meridian

Sections 17 - 19;

(3) Township 38 South, Range 61 West, Seward Meridian

Sections 24 - 26

Section 34;

(4) Township 39 South, Range 59 West, Seward Meridian

Sections 1 - 2 (not tide or submerged land)

Section 3

Sections 10 - 14 (not tide or submerged land)

Section 15

Sections 19 - 22

Sections 26 - 29

Sections 30 - 33 (not tide or submerged land)

Sections 34 - 36;

(5) Township 39 South, Range 60 West, Seward Meridian

Sections 18 - 24

Section 25 (not tide or submerged land)

Sections 26 - 27

Sections 28 - 36 (not tide or submerged land);

(6) Township 39 South, Range 61 West, Seward Meridian

Sections 2 - 4

Sections 8 - 9

Section 10 (not tide or submerged land)

Sections 11 - 13

Sections 14 - 15 (not tide or submerged land)

Sections 16 - 18

Sections 19 - 20 (not tide or submerged land)

Section 21

Sections 22 - 36 (not tide or submerged land);

(7) Township 39 South, Range 62 West, Seward Meridian

Section 13

Sections 23 - 28

Sections 32 - 34

Sections 35 - 36 (not tide or submerged land).



Sec. 16.20.560. - Cinder River Critical Habitat Area established.

The following described area is established as the Cinder River Critical Habitat Area:

(1) Township 32 South, Range 54 West, Seward Meridian

Section 29

Sections 31 - 32;

(2) Township 33 South, Range 55 West, Seward Meridian

Sections 1 - 4

Sections 7 - 13

Sections 14 - 17 (not tide or submerged land)

Section 18;

(3) Township 33 South, Range 56 West, Seward Meridian

Sections 13 - 14

Sections 22 - 23

Sections 24 - 26 (not tide or submerged land)

Sections 27 - 29

Sections 31 - 32

Sections 33 - 36 (not tide or submerged land);

(4) Township 34 South, Range 56 West, Seward Meridian

Sections 5 - 7

Section 4 N 1/2;

(5) Township 34 South, Range 57 West, Seward Meridian

Section 1

Section 12.



Sec. 16.20.565. - Egegik Critical Habitat Area established.

The following described area is established as the Egegik Critical Habitat Area:

(1) Township 24 South, Range 51 West, Seward Meridian

Sections 1 - 2

Section 11 S 1/2

Section 12 N 1/2;

(2) Township 23 South, Range 51 West, Seward Meridian

Section 13

Sections 24 - 25

Sections 35 - 36;

(3) Township 23 South, Range 50 West, Seward Meridian

Section 7

Sections 18 - 19

Section 30

Section 31 (not tide or submerged land).



Sec. 16.20.570. - Pilot Point Critical Habitat Area established.

The following described area is established as the Pilot Point Critical Habitat Area:

(1) Township 30 South, Range 52 West, Seward Meridian (protracted)

Sections 1 - 3

Section 12;

(2) Township 30 South, Range 51 West, Seward Meridian (protracted)

Sections 5 - 8

Section 17;

(3) Township 31 South, Range 51 West, Seward Meridian (protracted)

Sections 5 - 8

Sections 13 - 15

Sections 17 - 27;

(4) Township 30 South, Range 52 West, Seward Meridian (protracted)

Sections 27 - 29

Sections 31 - 34;

(5) Township 31 South, Range 52 West, Seward Meridian (protracted)

Sections 1 - 3

Sections 5 - 6

Sections 11 - 14

Sections 23 - 24;

(6) Township 30 South, Range 53 West, Seward Meridian (protracted)

Section 36;

(7) Township 31 South, Range 53 West, Seward Meridian (protracted)

Sections 1 - 2

Sections 10 - 11

Sections 12 - 14 (not tide or submerged land)

Sections 15 - 16

Sections 20 - 21

Sections 22 - 28 (not tide or submerged land)

Sections 29 - 31

Sections 32 - 36 (not tide or submerged land);

(8) Township 32 South, Range 54 West, Seward Meridian (protracted)

Section 36.



Sec. 16.20.575. - Kalgin Island Critical Habitat Area established.

The following described area is established as the Kalgin Island Critical Habitat Area:

(1) Township 3 North, Range 15 West, Seward Meridian

Section 7 NW 1/4

Section 6 SW 1/4;

(2) Township 3 North, Range 16 West, Seward Meridian

Section 1

Sections 11 - 12

Section 2 E 1-2;

(3) Township 4 North, Range 16 West, Seward Meridian

Section 35 E 1/2

Section 36.



Sec. 16.20.580. - Fox River Flats Critical Habitat Area established.

The following described area is established as the Fox River Flats Critical Habitat Area:

(1) Township 4 South, Range 10 West, Seward Meridian

Section 20 SE 1/4 (not tide or submerged land)

Section 21 S 1/2 (not tide or submerged land)

Section 22 S 1/2

Section 23 S 1/2 (not tide or submerged land)

Sections 25 - 29

Sections 33 - 36;

(2) Township 4 South, Range 9 West, Seward Meridian

Section 30 W 1/2 (not tide or submerged land).



Sec. 16.20.585. - Chilkat River Critical Habitat Area established.

The following described area is established as the Chilkat River Critical Habitat Area:

The areas encompassed by a boundary beginning at a point identical with the north corners common to Sections 1 and 2, Township 29 South, Range 56 East, Copper River Meridian, Alaska; thence west a distance of 500 feet along the north boundary of Section 2; thence south along a line parallel to the west boundary of Section 2, Township 29 South, Range 56 East, Copper River Meridian, a distance of approximately one mile to the south boundary of Section 2; thence east a distance of approximately 500 feet to the southeast corner of Section 2; thence south along the east boundary of Section 11, Township 29 South, Range 56 West, Copper River Meridian crossing the Tsirku River, to the first point of intersection with a meander line 500 feet upland from the line of mean high water on the south bank of the Tsirku River; thence easterly along said meander line to its first point of intersection with a western boundary or the northerly extension of the western boundary of U.S. Survey 786; thence to the northwest corner of U.S. Survey 786; thence east 2,640 feet to the northeast corner of U.S. Survey 786; thence south along the east boundary to U.S. Survey 786 to its intersection with the section line common to Sections 17 and 20 of Township 29 South, Range 57 East, Copper River Meridian; thence east along said section line to its first point of intersection with a meander line running 500 feet upland from the mean high water mark on the west bank of the Chilkat River; thence meandering in a southeasterly direction along a line 500 feet upland from the mean high water mark on the southeast bank of the Chilkat River to its first point of intersection with the section line common to Sections 21 and 28 of Township 29 South, Range 57 East, Copper River Meridian; thence east along said section line to the corner common to Sections 21, 22, 27 and 28, Township 29 South, Range 57 East, Copper River Meridian; thence north along section lines to the point of intersection with the Haines Highway right-of-way; thence northwesterly along the southwest boundary of said highway right-of-way to the point of intersection with the north boundary of Section 6, Township 29 South, Range 57 East, Copper River Meridian; thence west along section lines to the point of beginning, comprising 4,800 acres, more or less.



Sec. 16.20.590. - Kachemak Bay Critical Habitat Area established.

The following described area is established as the Kachemak Bay Critical Habitat Area:

(1) Township 4 South, Range 10 West, Seward Meridian (only tide and submerged land and waters);

(2) Township 5 South, Range 10 West, Seward Meridian (only tide and submerged land and waters);

(3) Township 5 South, Range 11 West, Seward Meridian (only tide and submerged land and waters);

(4) Township 5 South, Range 12 West, Seward Meridian (only tide and submerged land and waters);

(5) Township 6 South, Range 11 West, Seward Meridian (only tide and submerged land and waters);

(6) Township 6 South, Range 12 West, Seward Meridian (only tide and submerged land and waters);

(7) Township 6 South, Range 13 West, Seward Meridian (only tide and submerged land and waters);

(8) Township 6 South, Range 14 West, Seward Meridian (only tide and submerged land and waters);

(9) Township 7 South, Range 11 West, Seward Meridian (only tide and submerged land and waters);

(10) Township 7 South, Range 12 West, Seward Meridian (only tide and submerged land and waters);

(11) Township 7 South, Range 13 West, Seward Meridian (only tide and submerged land and waters);

(12) Township 7 South, Range 14 West, Seward Meridian (only tide and submerged land and waters);

(13) Township 8 South, Range 12 West, Seward Meridian (only tide and submerged land and waters);

(14) Township 8 South, Range 13 West, Seward Meridian (only tide and submerged land and waters);

(15) Township 8 South, Range 14 West, Seward Meridian (only tide and submerged land and waters);

(16) Township 9 South, Range 14 West, Seward Meridian (only tide and submerged land and waters);

(17) Township 9 South, Range 15 West, Seward Meridian (only tide and submerged land and waters east of a line from Anchor Point to Point Pogibshi);

(18) Township 5 South, Range 15 West, Seward Meridian (including all tide and submerged land and waters east of a line from Anchor Point to Point Pogibshi);

(19) Township 6 South, Range 15 West, Seward Meridian (including all tide and submerged land and waters east of a line from Anchor Point to Point Pogibshi);

(20) Township 7 South, Range 15 West, Seward Meridian (including all tide and submerged land and waters east of a line from Anchor Point to Point Pogibshi);

(21) Township 8 South, Range 15 West, Seward Meridian (including all tide and submerged land and waters east of a line from Anchor Point to Point Pogibshi);

(22) Township 9 South, Range 12 West, Seward Meridian (only tide and submerged land and waters).



Sec. 16.20.595. - Clam Gulch Critical Habitat Area established.

The following described area is established as the Clam Gulch Critical Habitat Area:

All tide and submerged land to the minus five foot elevation, from Cape Kasilof to Happy Valley, contained in the following description:

(1) Township 3 North, Range 12 West, Seward Meridian Sections 9, 16, 21, 28, 33;

(2) Township 2 North, Range 12 West, Seward Meridian Sections 4, 8, 9, 17, 20, 29, 31, 32;

(3) Township 1 North, Range 12 West, Seward Meridian Sections 6 - 7;

(4) Township 1 North, Range 13 West, Seward Meridian Sections 12 - 14, 22, 23, 27, 33, 34;

(5) Township 1 South, Range 13 West, Seward Meridian Sections 5 - 7;

(6) Township 1 South, Range 14 West, Seward Meridian Sections 12 - 14, 23, 26 - 27, 33 - 34;

(7) Township 2 South, Range 14 West, Seward Meridian Sections 4, 8 - 9, 17, 20, 29, 32;

(8) Township 3 South, Range 14 West, Seward Meridian Sections 5, 6, and that portion of Section 7 lying north of Happy Creek.



Sec. 16.20.600. - Copper River Delta Critical Habitat Area established.

The following described area is established as the Copper River Delta Critical Habitat Area:

All public land, tideland, submerged land, and water contained in the following description: Beginning at a point on the south edge of the Copper River Highway right-of-way 200' west of its intersection with the Eyak Trail trailhead; thence southwesterly 200' west of the Eyak Trail and parallel to it approximately 4 miles to the mean high tide line; thence southwesterly along the mean high tide line to Point Whitshed; thence northwesterly along the mean high tide line to a point of intersection at the west edge of Section 21, T16S, R4W, C.R.M. and the mean high tide line at the mouth of Orca Inlet; thence westerly a distance of approximately 3 miles to the northeast tip of Little Mummy Island; thence southwesterly a distance of approximately 4 miles to the intersection of the south edge of Section 33, T16S, R5W, C.R.M. and the mean high tide line; thence along the mean high tide line on the east portion of Hinchinbrook Island, including Boswell Bay to Point Bentinck; thence S.68E. approximately 57 miles to a point of intersection with the protracted boundary line common between R4E and R5E, C.R.M.; thence N.13E. approximately 10 miles to Palm Point; thence northwesterly along the mean high tide line to a point of intersection with the west boundary line of Section 25, T19S, R4E, C.R.M. to a point of intersection with the mean high tide line on the north shore of Softuk Bar; thence northwesterly to Windy Point; thence due east approximately 1.1 miles to the 200 foot contour; thence northerly along the 200 foot contour around Ragged Mountain, easterly and northerly along the eastern shore of Martin and Little Martin lakes to a point 4 miles due south of Bridge No. 227 on the Proposed Bering River Highway; thence north to Bridge No 227; thence westerly along the south edge of the Bering River Highway to its junction with the Copper River Highway; thence, westerly along the south edge of the Copper River Highway to the point beginning; excluding all areas within the Cordova Airport Boundaries.



Sec. 16.20.605. - Anchor River and Fritz Creek Critical Habitat Area established.

(a) All state land and water contained in the following described areas is established as the Anchor River and Fritz Creek Critical Habitat Area:

(1) Township 4 South, Range 13 West, Seward Meridian

Section 25

Section 35

Section 36;

(2) Township 5 South, Range 12 West, Seward Meridian

Sections 17 - 20;

(3) Township 5 South, Range 13 West, Seward Meridian

Section 2

Section 3

Section 4 E1/2

Section 8 S1/2

Sections 9 - 11

Sections 13 - 20

Section 21 W1/2

Section 24;

(4) Township 5 South, Range 14 West, Seward Meridian

Section 13

Section 20 NE1/4

Sections 21 - 24

Section 26 N1/2

Section 27 N1/2

Section 28 N1/2.

(b) Notwithstanding AS 16.20.500 and the establishment of the Anchor River and Fritz Creek Critical Habitat Area under (a) of this section,

(1) the use of and appropriation of water rights from Fritz Creek for a municipal and community water source is protected within the Anchor River and Fritz Creek Critical Habitat Area;

(2) the possibility of the construction of a dam and reservoir on Fritz Creek is reserved within the Anchor River and Fritz Creek Critical Habitat Area.

(c) The use and enjoyment of valid existing rights and interests within the Anchor River and Fritz Creek Critical Habitat Area are protected. Future conveyances, including but not limited to rights-of-way, timber sales, municipal entitlements, grazing leases, and oil and gas leases, may occur.

(d) A management plan for the Anchor River and Fritz Creek Critical Habitat Area shall be adopted and may be revised by the Department of Fish and Game in consultation with the Department of Natural Resources under AS 44.62 (Administrative Procedure Act). The management plan shall reflect the concurrence of the Kenai Peninsula Borough as it applies to land committed by the borough to the Anchor River and Fritz Creek Critical Habitat Area.

(e) The department shall establish a citizens' advisory committee to work with the department and advise on implementation and revisions of the management plan for the Anchor River and Fritz Creek Critical Habitat Area.

(f) Appointments to the citizens' advisory committee shall be recommended by the Kenai Peninsula Borough and the City of Homer and shall include representatives from

(1) industry and commercial users;

(2) hunters, trappers, fishermen, and recreational users; and

(3) officials representing the Kenai Peninsula Borough and the City of Homer.



Sec. 16.20.610. - Dude Creek Critical Habitat Area.

(a) The purpose of the Dude Creek Critical Habitat Area is the protection and enhancement of the wet meadow habitat that is the key roosting area for migrating lesser sandhill cranes, for the protection of lesser sandhill cranes, and for the continued public use and enjoyment of the area.

(b) The following described area is established as the Dude Creek Critical Habitat Area:

Township 40 South, Range 58 East, Copper River Meridian

Section 2: W1/2

Section 3

Sections 9 - 10

Section 11: W1/2NE1/4, W1/2

Section 14: Lot 3, NW1/4, N1/2SW1/4, SW1/4SW1/4

Section 15

Section 16: N1/2, SE1/4.

(c) The Dude Creek Critical Habitat Area described in (b) of this section shall be managed under a management plan prepared and implemented by the department in consultation with the community of Gustavus and the Board of Game.

(d) The department shall allow public uses, including fishing, hunting, trapping, mechanized and nonmechanized public access, grazing, firewood harvesting, wildlife viewing, hiking, and berry picking under the management plan adopted under (c) of this section to the extent that the activities are compatible with (a) of this section.

(e) The legislature understands that a portion of the state land described in (b) of this section is mental health trust land of the state and the legislature intends that the land retain its status as mental health trust land, notwithstanding its inclusion in the Dude Creek Critical Habitat Area.



Sec. 16.20.615. - Tugidak Island Critical Habitat Area.

(a) The state land above the mean high tide line within the following described area is established as the Tugidak Island Critical Habitat Area:

(1) Township 41 South, Ranges 33 - 34 West, Seward Meridian;

(2) Township 42 South, Range 33 West, Seward Meridian

Sections 1 - 11

Sections 14 - 23

Sections 25 - 36;

(3) Township 42 South, Ranges 34 - 35 West, Seward Meridian;

(4) Township 43 South, Ranges 34 - 35 West, Seward Meridian.

(b) In addition to the area described in (a) of this section, the water and the land below the mean high tide line in the lagoon at the northeast end of Tugidak Island are included within the Tugidak Island Critical Habitat Area.

(c) The Tugidak Island Critical Habitat Area described in (a) and (b) of this section shall be managed under a management plan prepared by the department.

(d) The department shall permit existing cabins to remain, subsistence and recreational uses to continue, and commercial uses such as seal hunting and placer mining to continue, if appropriate under the management plan adopted under (c) of this section to the extent that the activities are compatible with the establishment of the Tugidak Island Critical Habitat Area.

(e) The department shall permit entry within the Tugidak Island Critical Habitat Area for the exploration and development of oil and gas resources when compatible with the purposes for which the critical habitat area was established. An oil and gas lease of state land within the Tugidak Island Critical Habitat Area is valid and continues in full force according to its terms.



Sec. 16.20.620. - Willow Mountain Critical Habitat Area established.

(a) The following described area is established as the Willow Mountain Critical Habitat Area:

(1) Township 20 North, Range 2 West, Seward Meridian

Section 7

Sections 18 - 19;

(2) Township 20 North, Range 3 West, Seward Meridian

Sections 1 - 2

Sections 11 - 14

Sections 23 - 24;

(3) Township 21 North, Range 2 West, Seward Meridian

Sections 4 - 7

Section 18: W1/2;

(4) Township 21 North, Range 3 West, Seward Meridian

Section 1

Sections 11 - 14

Sections 23 - 26

Sections 35 - 36;

(5) Township 22 North, Range 2 West, Seward Meridian

Sections 19 - 21

Sections 28 - 33.

(b) Notwithstanding AS 16.20.510 - 16.20.530, the commissioner of fish and game, in consultation with the commissioner of natural resources, shall prepare a management plan for the Willow Mountain Critical Habitat Area. The commissioner of fish and game and the commissioner of natural resources shall exercise their respective authorities over the area in a manner consistent with the management plan.



Sec. 16.20.625. - Redoubt Bay Critical Habitat Area.

(a) The state-owned land and water above mean lower low water contained in the following described parcels is designated as the Redoubt Bay Critical Habitat Area:

(1) Township 6 North, Range 16 West, Seward Meridian

Sections 1 - 12: North of the south bank of Drift River

Sections 14 - 18: North of the south bank of Drift River

Sections 20 - 22: North of the south bank of Drift River;

(2) Township 6 North, Range 17 West, Seward Meridian

Sections 1 - 6: North of the south bank of Drift River

Sections 10 - 12: North of the south bank of Drift River;

(3) Township 7 North, Range 14 West, Seward Meridian

Section 5: S1/2

Sections 6 - 8

Section 18;

(4) Township 7 North, Range 15 West, Seward Meridian

Sections 1 - 21

Sections 29 - 31;

(5) Township 7 North, Range 16 West, Seward Meridian;

(6) Township 7 North, Range 17 West, Seward Meridian

Sections 1 - 4

Section 8: E1/2

Sections 9 - 17

Sections 19 - 27

Section 30

Sections 34 - 36;

(7) Township 8 North, Range 15 West, Seward Meridian

Section 1: S1/2

Section 2: S1/2

Section 3: W1/2

Sections 4 - 11

Section 12: N1/2

Sections 13 - 36;

(8) Township 8 North, Range 16 West, Seward Meridian;

(9) Township 8 North, Range 17 West, Seward Meridian

Sections 1 - 17

Sections 20 - 29

Sections 32 - 36;

(10) Township 8 North, Range 18 West, Seward Meridian

Sections 1 - 12;

(11) Township 9 North, Range 15 West, Seward Meridian

Sections 29 - 30;

(12) Township 9 North, Range 16 West, Seward Meridian

Sections 19 - 36;

(13) Township 9 North, Range 17 West, Seward Meridian

Sections 21 - 36.

(b) Notwithstanding AS 16.20.500 and the establishment of the Redoubt Bay Critical Habitat Area under (a) of this section, egress and ingress to and from private property within the Redoubt Bay Critical Habitat Area shall be permitted through access corridors established through agreement between the state and the private property owners involved.

(c) The state may not acquire by eminent domain privately owned land within the Redoubt Bay Critical Habitat Area but may acquire privately owned land within the Redoubt Bay Critical Habitat Area by purchase, exchange, or otherwise for inclusion in the Redoubt Bay Critical Habitat Area.

(d) The department shall permit entry within the Redoubt Bay Critical Habitat Area for the exploration and development of oil and gas resources when it is compatible with the purposes for which the critical habitat area is established. An oil and gas lease of state land and existing oil and gas pipeline rights-of-way within the critical habitat area are valid and continue in full force according to their terms. The commissioner shall permit inspection and maintenance activities necessary to ensure the integrity of oil and gas pipelines on existing leases and pipeline rights-of-way in a manner that is compatible with the purposes for which the Redoubt Bay Critical Habitat Area was established.

(e) The department shall permit uses of the Redoubt Bay Critical Habitat Area in a manner that is compatible with the purposes for which the critical habitat area is established. The department shall permit the following public uses to continue without further approval by the department unless the department determines that the use is not compatible with the purposes for which the Redoubt Bay Critical Habitat Area is established:

(1) hunting, including subsistence hunting, trapping, and subsistence, commercial, and sport fishing, including the continued use of cabins for the purpose of hunting, trapping, and fishing;

(2) hiking, backpacking, and camping, including the use of campfires;

(3) cross-country skiing, snowmachining, boating, and the landing of aircraft; and

(4) other related uses that are temporary in duration and have no foreseeable adverse effects on vegetation, drainage, soil stability, or fish and game and their habitat.

(f) The Kenai Peninsula Borough shall establish a citizens' advisory committee to work with the department and the Department of Natural Resources and advise on the development of policies and regulations that affect the Redoubt Bay Critical Habitat Area.

(g) Appointments to the citizens' advisory committee shall be made by the Kenai Peninsula Borough and shall include representatives from

(1) industry and commercial users including the oil and gas industry, timber, mining, and commercial fishing;

(2) hunters, trappers, fishermen, cabin owners, and recreational users; and

(3) officials representing the Kenai Peninsula Borough.



Sec. 16.20.630. - Homer Airport Critical Habitat Area established.

(a) The following described area is established as the Homer Airport Critical Habitat Area:

(1) Tract A:

Township 6 South, Range 13 West, Seward Meridian

Section 21: that portion of the S1/2NE1/4NW1/4 upland of the ordinary high water line of Beluga Lake, comprising 9.3 acres, more or less;

(2) Tract B:

Township 6 South, Range 13 West, Seward Meridian

Section 21: that portion of the NE1/4 upland of the ordinary high water line of Beluga Lake that is encompassed by a boundary beginning at the section corner common to Sections 15, 16, 21, and 22, Township 6 South, Range 13 West, Seward Meridian; thence proceeding South 00 degrees 01 minute 00 seconds East along the section line common to Sections 21 and 22, Township 6 South, Range 13 West, Seward Meridian, to the point of intersection with a line located 1,520 feet South of and parallel to the northern section line of Section 21, Township 6 South, Range 13 West, Seward Meridian; thence along the line located 1,520 feet South of and parallel to the northern section line of Section 21, Township 6 South, Range 13 West, Seward Meridian, to the point of intersection with the ordinary high water line of Beluga Lake; thence in a northwesterly direction along the meanders of the ordinary high water line of Beluga Lake to the point of intersection with the West boundary line of NE1/4, Section 21, Township 6 South, Range 13 West, Seward Meridian, being common to the center quarter line of Section 21, Township 6 South, Range 13 West, Seward Meridian; thence North 00 degrees 01 minute 00 seconds West along the West boundary line of NE1/4, Section 21, Township 6 South, Range 13 West, Seward Meridian, to the point of intersection with the section line common to Sections 16 and 21, Township 6 South, Range 13 West, Seward Meridian; thence East along the section line common to Sections 16 and 21, Township 6 South, Range 13 West, Seward Meridian, to the point of beginning; comprising 70.4 acres, more or less;

(3) Tract C:

Township 6 South, Range 13 West, Seward Meridian

Section 15: S1/2SW1/4, comprising 80 acres, more or less;

(4) Tract D:

Township 6 South, Range 13 West, Seward Meridian

Section 22: that portion of the NW1/4 northwesterly of a line parallel to, northwesterly of, and 750 feet perpendicular from the monumented runway centerline of the Homer Airport, comprising 60 acres, more or less;

(5) Tract E, comprising 74 acres, more or less:

Township 6 South, Range 13 West, Seward Meridian

Section 15: those portions of SW1/4SE1/4 and E1/2SE1/4 northwesterly of a line parallel to, northwesterly of, and 750 feet perpendicular from the monumented runway centerline of the Homer Airport;

Section 22: that portion of the NW1/4NE1/4 northwesterly of a line parallel to, northwesterly of, and 750 feet perpendicular from the monumented runway centerline of the Homer Airport.

(b) Notwithstanding AS 16.20.500 - 16.20.530, the land in Township 6 South, Range 13 West, Section 21 described in (a) of this section is subject to the following:

(1) the right of unobstructed passage by aircraft over the land;

(2) the right of aircraft to use the airspace above the land without restrictions on noise, dust, or fumes, other than those imposed under federal and state laws governing air and water quality;

(3) the authority of the Department of Transportation and Public Facilities to

(A) prohibit the construction of obstructions and permanent structures on the land;

(B) clear the land and keep the land clear, including removal of trees, brush, soil, berms, hills, irregularities in the topography, stockpiles, rocks, buildings, structures, and other obstructions;

(C) prohibit or remove an activity, installation, or object on the land that

(i) creates electrical interference with radio communication or navigational instruments of aircraft or the Homer Airport;

(ii) may enhance bird habitat on or in the vicinity of the Homer Airport;

(iii) hinders the ability of pilots to distinguish between airport lights and other lights;

(iv) results in glare in the eyes of pilots using the Homer Airport;

(v) impairs visibility in the vicinity of the Homer Airport; or

(vi) endangers the landing, departure, or maneuvering of aircraft at the Homer Airport;

(D) prohibit development on the land for any purpose, other than public access across the land;

(E) require

(i) approval of the Department of Transportation and Public Facilities for the design and construction of access across the land;

(ii) relocation of access across the land as necessary to satisfy applicable standards of airport design, safety, and security;

(F) install navigational aids on the land; and

(G) enter upon the land for the purpose of enforcing or implementing this subsection.

(c) Notwithstanding AS 16.20.500 - 16.20.530, the land in Township 6 South, Range 13 West, Sections 15 and 22 described in (a) of this section is subject to the following:

(1) the right of unobstructed passage by aircraft over the land;

(2) the right of aircraft to use the airspace above the land without restrictions on noise, dust, or fumes, other than those imposed under federal and state laws governing air and water quality;

(3) the authority of the Department of Transportation and Public Facilities to

(A) prohibit the construction of obstructions and permanent structures extending above the imaginary surface of the Homer Airport as determined under regulations of the Federal Aviation Administration;

(B) clear the land and keep the land clear of obstructions extending above the imaginary surface of the Homer Airport as determined under regulations of the Federal Aviation Administration, including removal of trees, brush, soil, berms, hills, irregularities in the topography, stockpiles, rocks, buildings, structures, and other obstructions;

(C) prohibit or remove an activity, installation, or object that

(i) creates electrical interference with radio communication or navigational instruments of aircraft or the Homer Airport;

(ii) may enhance bird habitat on or in the vicinity of the Homer Airport;

(iii) hinders the ability of pilots to distinguish between airport lights and other lights;

(iv) results in glare in the eyes of pilots using the Homer Airport;

(v) impairs visibility in the vicinity of the Homer Airport; or

(vi) endangers the landing, departure, or maneuvering of aircraft at the Homer Airport;

(D) enter upon the land for the purpose of enforcing or implementing this subsection.

(d) The Department of Fish and Game shall cooperate with the Department of Transportation and Public Facilities in implementing (b) and (c) of this section.

(e) Neither the Department of Fish and Game nor another person may create, develop, or enhance bird habitat within the Homer Airport Critical Habitat Area.

(f) The state land described in (a) of this section may not be transferred to municipal or private ownership or to another state agency unless covenants or easements in the land, containing provisions substantially similar to (b) and (c) of this section, are reserved to the Department of Transportation and Public Facilities for the benefit of the Homer Airport.

(g) The Department of Fish and Game shall establish and appoint an advisory committee to work with the department and advise on the management of the Homer Airport Critical Habitat Area. If the department develops a management plan for the critical habitat area, the department shall consult with the advisory committee, and the plan must allow guaranteed access to and continued public fishing, hunting, and trapping activities and opportunities in the area. Among appointments to the advisory committee, the department shall include

(1) industry and commercial users and hunters, trappers, fishermen, and recreational users recommended by the City of Homer;

(2) an official representing the City of Homer; and

(3) a representative of the Department of Transportation and Public Facilities.



Sec. 16.20.690. - Additional critical habitat areas.

The commissioner shall submit a list of additional critical habitat areas to the legislature annually.









Chapter 16.25. - STOCKING OF PUBLIC LAND

Sec. 16.25.010. - Program adopted.

There is adopted a program of stocking land in the state with valuable game and fur-bearing animals that do not at present occur on the land. The department is responsible for establishing priorities on the species of animals to be stocked and the area of the stocking. Priorities shall be based on the habitat requirements of the species, the population of native game animals present, and other factors that will effect the successful establishment of the species.



Sec. 16.25.020. - 16.25.060 - l Projects enumerated; duties of department; stock and offspring property of state; unlawful taking; penalty. [Repealed, Sec. 2 ch 97 SLA 1970].

Repealed or Renumbered






Chapter 16.30. - DESTRUCTION OF BIG GAME ANIMALS AND WILD FOWL

Sec. 16.30.010. - Wanton waste of big game animals and wild fowl.

(a) It is a class A misdemeanor for a person who kills a big game animal or a species of wild fowl to fail intentionally, knowingly, recklessly, or with criminal negligence to salvage for human consumption the edible meat of the animal or fowl.

(b) If a person is convicted of violating this section and in the course of that violation failed to salvage from a big game animal at least the hindquarters as far as the distal joint of the tibia-fibula (hock), the court shall impose a sentence of imprisonment of not less than seven consecutive days and a fine of not less than $2,500.

(c) The imposition or execution of the minimum sentence prescribed in (b) of this section may not be suspended under AS 12.55.080 or 12.55.085. The minimum sentence prescribed in (b) of this section may not be reduced.



Sec. 16.30.012. - Possession of horns or antlers.

(a) It is a class A misdemeanor for a person to possess the horns or antlers of a big game animal that was killed after the opening of the current or most recent lawful hunting season for that animal if the person does not possess the edible meat of the animal.

(b) A person may not be arrested or prosecuted for a violation of this section unless the arresting officer determines that there is probable cause to believe that the edible meat of the big game animal from which the horns or antlers were taken has not been salvaged.



Sec. 16.30.015. - Surrender of salvaged portions, license forfeiture.

A person convicted of violating AS 16.30.010

(1) shall surrender to the department all salvaged portions of the animal or fowl;

(2) forfeits the convicted person's hunting license;

(3) is ineligible to hold a hunting license for

(A) the year in which the conviction is entered and the year following the year in which the conviction is entered;

(B) a period of five years from the date of the conviction if the person has failed to salvage from a big game animal at least the hindquarters as far as the distal joint of the tibia-fibula (hock).



Sec. 16.30.017. - Defenses.

(a) It is a defense to a criminal charge under AS 16.30.010 or 16.30.012 that the failure to salvage or possess the edible meat was due to circumstances beyond the control of the person charged, including

(1) theft of the animal or fowl;

(2) unanticipated weather conditions or other acts of God;

(3) unavoidable loss in the field to another wild animal.

(b) It is a defense to a criminal charge under AS 16.30.012 that the defendant does not possess the edible meat of the big game animal because the meat was

(1) consumed by human beings; or

(2) delivered to another person.

(c) In this section, "delivered" means given, sold, or bartered in a manner that does not violate state or federal law.



Sec. 16.30.020. - Board may exempt animals.

The provisions of AS 16.30.010 and 16.30.012 do not apply to animals that the board exempts by regulation.



Sec. 16.30.030. - Definitions.

In this chapter,

(1) "big game animal" means moose, caribou, mountain sheep, mountain goat, feral reindeer, deer, elk, bison, walrus, or musk ox;

(2) "criminal negligence" means criminal negligence as defined in AS 11.81.900(a)(4);

(3) "edible meat" means, in the case of big game animals, the meat of the ribs, neck, brisket, front quarters as far as the distal joint of the radius-ulna (knee), hindquarters as far as the distal joint of the tibia-fibula (hock), and that portion of the animal between the front and hindquarters; in the case of wild fowl, the meat of the breast; however, "edible meat" of big game or wild fowl does not include

(A) meat of the head;

(B) meat that has been damaged and made inedible by the method of taking;

(C) bones, sinew, and incidental meat reasonably lost as a result of boning or a close trimming of the bones;

(D) viscera;

(4) "intentionally" means intentionally as defined in AS 11.81.900(a)(1);

(5) "knowingly" means knowingly as defined in AS 11.81.900 (a)(2);

(6) "possess the edible meat" includes possessing portions of the edible meat in more than one location while the meat is being transported from the place where it was salvaged;

(7) "recklessly" means recklessly as defined in AS 11.81.900 (a)(3);

(8) "wild fowl" means species of wild fowl for which seasons or bag limits have been established by state or federal law.






Chapter 16.35. - PREDATORY ANIMALS

Sec. 16.35.010. - 16.35.130 - l Employment of hunters and trappers to suppress predatory animals; bounties on wolverines, wolves, and coyotes. [Repealed, Sec. 29 ch 132 SLA 1984].

Repealed or Renumbered



Sec. 16.35.140. - 16.35.180 - l Bounties on hair seals. [Repealed, Sec. 68 ch 6 SLA 1984].

Repealed or Renumbered



Sec. 16.35.200. - Use of poison to kill predatory animals.

A department, other state agency, or person may not use poison to kill predatory animals without first obtaining the written consent of the appropriate board.



Sec. 16.35.210. - Nonindigenous fish.

(a) A person may not knowingly release, or transport, possess, import, or export for the purpose of release, into the water of the state live nonindigenous fish or live fertilized eggs of nonindigenous fish, unless permitted by AS 16.05 - AS 16.40 or by a regulation adopted under AS 16.05 - AS 16.40. This subsection does not apply to

(1) a fisherman who catches and releases a fish into the water from which the fish was taken; or

(2) generally accepted conduct in relation to permitted salt water commercial or sport fishing.

(b) A person may not knowingly rear live ornamental fish in, or release live ornamental fish into, the water of the state.

(c) A person who violates this section is guilty of a class A misdemeanor.

(d) In addition to the penalty imposed under (c) of this section, a person who is convicted of violating this section may be ordered by the court to pay restitution to the state to cover the costs of damages to fishery resources of the state and of removing the introduced fish species from the water of the state.

(e) In this section,

(1) "knowingly" has the meaning given in AS 11.81.900 ;

(2) "nonindigenous fish" means a species of fish that is not native to the body of water in which the fish is released or is intended to be released;

(3) "ornamental fish" means an aquatic finfish, commonly referred to as tropical fish, aquarium fish, or goldfish, an aquatic invertebrate, or an amphibian that is imported, cultured, or sold in the state customarily for viewing in an aquarium or for raising in an artificial containment system and that is not customarily used for sport fishing in the state or used for human consumption;

(4) "water of the state" means any water of the state forming a river, stream, lake, pond, slough, creek, bay, sound, estuary, inlet, strait, passage, canal, sea, or ocean, or any other body of water or waterway within the territorial limits of the state.






Chapter 16.40. - COMMERCIAL USE OF FISH AND GAME

Article 01 - BUFFALO, MUSK OXEN, ELK, AND ELEPHANTS

Sec. 16.40.010. - Disposition of surplus buffalo and musk oxen.

Whenever it is determined by the department that a surplus exists in the herds of buffalo and musk oxen under its control, the department may, under regulations adopted by it, grant the surplus or portions of it to persons, groups, associations, partnerships, or corporations for the purpose of raising and breeding the animals as domestic stock for commercial purposes, or for scientific and educational purposes. A person, group, association, partnership, or corporation may receive animals only after proving to the satisfaction of the department

(1) intent to raise and breed the animals; and

(2) possession of facilities for maintaining the animals under positive control.



Sec. 16.40.020. - Sale of meat.

The sale of buffalo or musk oxen meat resulting from the slaughter of animals obtained under AS 16.40.010 , or their offspring is authorized.



Sec. 16.40.030. - Information required.

The recipient of animals obtained under AS 16.40.010 shall furnish the department the information the department requests regarding the status of the animals or their offspring.



Sec. 16.40.050. - Capture or release of elk.

(a) [Repealed, Sec. 5 ch 41 SLA 2000].

(b) [Repealed, Sec. 5 ch 41 SLA 2000].

(c) A live elk may not be captured from the wild or released into the wild without an appropriate license or permit from the department.

(d) [Repealed, Sec. 5 ch 41 SLA 2000].

(e) [Repealed, Sec. 5 ch 41 SLA 2000].



Sec. 16.40.060. - Elephant permit.

The commissioner may issue a permit, subject to reasonable conditions established by the commissioner, to possess, import, or export an elephant. A permit may be issued only to a person who proves to the satisfaction of the commissioner that the person

(1) intends to exhibit the animal commercially;

(2) possesses facilities to maintain the animal under positive control and humane conditions; and

(3) maintains personal injury and property damage insurance in an amount established by the commissioner.






Article 02 - AQUATIC FARMING

Sec. 16.40.100. - Aquatic farm and hatchery permits.

(a) A person may not, without a permit from the commissioner, construct or operate

(1) an aquatic farm; or

(2) a hatchery for the purpose of supplying aquatic plants or shellfish to an aquatic farm.

(b) A permit issued under this section authorizes the permittee, subject to the conditions of AS 16.40.100 - 16.40.199 and AS 17.20, to

(1) acquire, purchase, offer to purchase, transfer, possess, sell, and offer to sell stock and aquatic farm products that are used or reared at the hatchery or aquatic farm; and

(2) except as provided in (f) of this section, harvest and, without further cultivation, sell an insignificant population that may be present at the aquatic farm site of a wild stock of a shellfish species intended to be cultured at the site.

(c) The commissioner may attach conditions to a permit issued under this section that are necessary to protect natural fish and wildlife resources.

(d) Notwithstanding other provisions of law, the commissioner may not issue a permit under this section for the farming of, or hatchery operations involving, Atlantic salmon.

(e) Upon the expiration or termination of a permit issued under this section, a person who holds a permit for an aquatic farming site where wild stocks of shellfish indigenous to the site are cultured shall, as a condition of the permit, restore the wild stock of shellfish, as consistent with sustained yield management of the wild stock, to the population level that existed on the site when the permit for the site was initially issued by the commissioner. A permit holder is not required to restore that portion of the wild stock of shellfish that was removed from an aquatic farming site by a common property fishery conducted after the issuance of the permit for the aquatic farming site.

(f) If the wild stock of a shellfish species to be cultured at an aquatic farm site exceeds the amount determined by the department to be an insignificant population and if the commissioner determines in writing that removal from the site of that portion of the stock that exceeds an insignificant population would benefit the public and that removal of the stock by a person other than the permittee would unreasonably interfere with the operation of the aquatic farm, the commissioner may authorize the permittee to remove and sell the excess amount of the wild stock from the site, if the permittee pays reasonable compensation, as defined by the department, to the department for the harvest and sale of the excess wild stock. The department shall deposit the money received under this subsection into the general fund. The legislature may appropriate the money received under this section to the department for shellfish management and enhancement.



Sec. 16.40.105. - Criteria for issuance of permits.

The commissioner shall issue permits under AS 16.40.100 on the basis of the following criteria:

(1) the physical and biological characteristics of the proposed farm or hatchery location must be suitable for the farming or the shellfish or aquatic plant proposed;

(2) the proposed farm or hatchery may not require significant alterations in traditional fisheries or other existing uses of fish and wildlife resources;

(3) the proposed farm or hatchery may not significantly affect fisheries, wildlife, or their habitats in an adverse manner;

(4) the proposed farm or hatchery plans and staffing plans must demonstrate technical and operational feasibility; and

(5) the proposed farm site may not include more than an insignificant population of a wild stock, on the site, of a shellfish species intended to be cultured.



Sec. 16.40.110. - Permit application, renewal, and transfer.

(a) An applicant for an aquatic farming or hatchery permit required under AS 16.40.100 shall apply on a form prescribed by the commissioner. An application for a permit must include a plan for the development and operation of the aquatic farm or hatchery, which must be approved by the commissioner before the permit is issued.

(b) An application for renewal or transfer of a permit must be accompanied by fees required by the commissioner, a report of the disease history of the farm or hatchery covered by the permit, and evidence that satisfies the commissioner that the applicant has complied with the development plan required under (a) of this section. The commissioner may require a health inspection of the farm or hatchery as a condition of renewal. The department may conduct the inspection or contract with a disease diagnostician to conduct the inspection.

(c) A person to whom a permit is transferred may use the permit only for the purposes for which the permit was authorized to be used by the transferor, and subject to the same conditions and limitations.



Sec. 16.40.120. - Aquatic stock acquisition permits.

(a) A person may not acquire aquatic plants or shellfish from wild stock in the state for the purpose of supplying stock to an aquatic farm or hatchery required to have a permit under AS 16.40.100 unless the person holds an acquisition permit from the commissioner.

(b) An acquisition permit authorizes the permit holder to acquire the species and quantities of wild stock in the state specified in the permit for the purposes of supplying stock to

(1) an aquatic farm or hatchery required to have a permit under AS 16.40.100;

(2) the department.

(c) The commissioner shall specify the expiration date of an acquisition permit and may attach conditions to an acquisition permit, including conditions relating to the time, place, and manner of harvest. Size, gear, place, time, licensing, and other limitations applicable to sport, commercial, or subsistence harvest of aquatic plants and shellfish do not apply to a harvest with a permit issued under this section. The commissioner of fish and game shall issue or deny a permit within 30 days after receiving an application.

(d) The commissioner shall deny or restrict a permit under this section upon finding that the proposed harvest will impair sustained yield of the species or will unreasonably disrupt established uses of the resources by commercial, sport, personal use, or subsistence users. The commissioner shall inform the Board of Fisheries of any action taken on permit applications for species that support commercial fisheries subject to limited entry under AS 16.43 and of any permits denied because of unreasonable disruption of an established use. A denial of the permit by the commissioner must contain the factual basis for the findings.

(e) The Board of Fisheries may adopt regulations for the conservation, maintenance, and management of species for which an acquisition permit is required.

(f) Except as provided in (d) of this section or in a regulation adopted under (e) of this section, the commissioner shall issue a permit if

(1) wild stock is necessary to meet the initial needs of farm or hatchery stock;

(2) there are technological limitations on the propagation of culture stock for the species sought;

(3) wild stock sought is not fully utilized by commercial, sport, personal use, or subsistence fisheries; or

(4) wild stock is needed to maintain the gene pool of a hatchery or aquatic farm.

(g) Aquatic plants and shellfish acquired under a permit issued under this section become the property of the permit holder and are no longer a public or common resource.



Sec. 16.40.130. - Importation of aquatic plants or shellfish for stock.

A person may not import into the state an aquatic plant or shellfish for the purpose of supplying stock to an aquatic farm or hatchery unless authorized by a regulation of the Board of Fisheries.



Sec. 16.40.140. - Limitation on sale, transfer of stock, and products.

(a) A private hatchery required to have a permit under AS 16.40.100 may sell or transfer stock from the hatchery only to an aquatic farm or other hatchery that has a permit issued under AS 16.40.100 , except that shellfish stock may also be sold or offered for sale to an aquatic farm or related hatchery outside of the state.

(b) Stock may not be transferred to or from an aquatic farm or hatchery required to have a permit under AS 16.40.100 without prior notice of the transfer to the commissioner. A notice of transfer shall be submitted at least 45 days before the proposed date of transfer.

(c) A notice of transfer must be accompanied by a report of a health inspection of the stock. The department shall conduct the inspection or contract with a disease diagnostician to conduct the inspection. The cost of inspection shall be borne by the department.

(d) The department may restrict or disapprove a transfer of stock if it finds that the transfer would present a risk of spreading disease.

(e) A person may not sell, transfer, or offer to sell or transfer, or knowingly purchase or receive, an aquatic farm product grown or propagated in the state unless the product was grown or propagated on a farm with a permit issued under AS 16.40.100 . The permit must be in effect at the time of the sale, transfer, purchase, receipt, or offer.



Sec. 16.40.150. - Disease control and inspection.

(a) The department shall order the quarantine or the destruction and disposal of diseased hatchery stock or of aquatic farm products when necessary to protect wild stock. A holder of a permit issued under AS 16.40.100 shall report to the department an outbreak or incidence of disease among stock or aquatic farm products of the permit holder within 48 hours after discovering the outbreak or incidence.

(b) A holder of a permit issued under AS 16.40.100 shall allow the department to inspect the permit holder's farm or hatchery during operating hours and upon reasonable notice. The cost of inspection shall be borne by the department.

(c) The department shall develop a disease management and control program for aquatic farms and hatcheries.

(d) The department may enter into an agreement with a state or federal agency or a private, state-certified provider to provide services under (b) and (c) of this section, or inspections under AS 16.40.110 (b).



Sec. 16.40.155. - Records and reports confidential.

Records required by statute or by a regulation adopted by the department concerning aquatic farm stocks or production, prices, and harvests of aquatic farm products and wild stocks, and annual statistical reports of individual aquatic farms or hatcheries required by statute or by a regulation adopted by the department are confidential and may not be released by the department, except that the department may release the records and reports

(1) to the Department of Revenue and the Department of Natural Resources to assist the departments in carrying out their respective statutory responsibilities;

(2) as necessary to comply with a court order;

(3) provided by an aquatic farm or hatchery permit holder to the permit holder whose activity is the subject of the records or reports;

(4) regarding cumulative annual harvests of wild stocks at individual aquatic farm sites.



Sec. 16.40.160. - Regulations.

The commissioner may adopt regulations necessary to implement AS 16.40.100 - 16.40.199.



Sec. 16.40.170. - Penalty.

A person who violates a provision of AS 16.40.100 - 16.40.199, a regulation adopted under AS 16.40.100 - 16.40.199, or a term or condition of a permit issued under AS 16.40.100 - 16.40.199, is guilty of a class B misdemeanor.



Sec. 16.40.199. - Definitions.

In AS 16.40.100 - 16.40.199

(1) "aquatic farm" means a facility that grows, farms, or cultivates aquatic farm products in captivity or under positive control;

(2) "aquatic farm product" means an aquatic plant or shellfish, or part of an aquatic plant or shellfish, that is propagated, farmed, or cultivated in an aquatic farm and sold or offered for sale;

(3) "aquatic plant" means a plant indigenous to state water or that is authorized to be imported into the state under a permit issued by the commissioner;

(4) "commissioner" means the commissioner of fish and game;

(5) "hatchery" means a facility for the artificial propagation of stock, including rearing of juvenile aquatic plants or shellfish;

(6) "insignificant population" means a population of shellfish that, in the determination of the commissioner, would not attract and support a commercial fishery for that species of shellfish and the harvest and sale of the shellfish would not result in significant alteration in traditional fisheries or other existing uses of fish and wildlife resources if the population were included within an aquatic farm site;

(7) "positive control" means, for mobile species, enclosed within a natural or artificial escape-proof barrier; for species with limited or no mobility, such as a bivalve or an aquatic plant, "positive control" also includes managed cultivation in unenclosed water;

(8) "shellfish" means a species of crustacean, mollusk, or other invertebrate, in any stage of its life cycle, that is indigenous to state water or that is authorized to be imported into the state under a permit issued by the commissioner;

(9) "stock" means live aquatic plants or shellfish acquired, collected, possessed, or intended for use by a hatchery or aquatic farm for the purpose of further growth or propagation.






Article 03 - FINFISH FARMING

Sec. 16.40.210. - Finfish farming prohibited.

(a) A person may not grow or cultivate finfish in captivity or under positive control for commercial purposes.

(b) This section does not restrict

(1) the fishery rehabilitation, enhancement, or development activities of the department;

(2) the ability of a nonprofit corporation that holds a salmon hatchery permit under AS 16.10.400 to sell salmon returning from the natural water of the state, as authorized under AS 16.10.450 , or surplus salmon eggs, as authorized under AS 16.10.420 and 16.10.450;

(3) rearing and sale of ornamental finfish for aquariums or ornamental ponds provided that the fish are not reared in or released into water of the state.

(c) In this section "ornamental finfish" means fish commonly known as "tropical fish," "aquarium fish," or "goldfish," that are imported, cultured, or sold in the state customarily for viewing in aquaria or for raising in artificial systems, and not customarily used for sport fishing or human consumption purposes.






Article 04 - FISHERY ASSOCIATIONS

Sec. 16.40.240. - Regional dive fishery development associations.

(a) The commissioner shall assist in and encourage the formation of qualified regional dive fishery development associations for the purpose of developing dive fisheries in administrative areas of the state in which dive fisheries exist. A regional dive fishery development association is qualified if the commissioner determines that the regional association

(1) is incorporated as a nonprofit corporation under AS 10.20;

(2) represents commercial fishermen who participate in each dive fishery in the region; and

(3) possesses a board of directors that

(A) is representative of commercial dive fishermen who fish in each of the significant commercial dive fishing areas in the administrative area;

(B) has a member who is representative of fish processors who process dive fishery resources in the administrative area; and

(C) has a member who is representative of municipalities in the administrative area.

(b) In this section, "administrative area" has the meaning given in AS 43.76.210.



Sec. 16.40.250. - Salmon fishery associations.

The commissioner may assist in and encourage the formation of qualified salmon fishery associations for the purpose of promoting the consolidation of the fishing fleet in a salmon fishery for which the Alaska Commercial Fisheries Entry Commission has issued commercial fishing entry permits under AS 16.43. A salmon fishery association is qualified if the commissioner determines that the regional association

(1) is incorporated as a nonprofit corporation under AS 10.20;

(2) is comprised of interim-use permit and entry permit holders in the salmon fishery for which the association is established; and

(3) has a board of directors that is comprised of interim-use permit and entry permit holders in the salmon fishery.






Article 05 - SPORT FISHING SERVICES

Sec. 16.40.260. - Sport fishing operator license.

(a) The department shall issue an annual sport fishing operator license to a person who

(1) holds a current business license under AS 43.70 to provide services to sport fishermen;

(2) presents proof satisfactory to the department of a general liability insurance policy or marine protection and indemnity insurance policy, covering the services provided by the person and the person's employees to sport fishermen, that provides coverage of at least $100,000 for each incident, and $300,000 for all incidents in a year;

(3) pays the license fee prescribed by AS 16.05.340 (a); and

(4) satisfies all additional requirements adopted in regulation by the Board of Fisheries.

(b) A person may not provide sport fishing services unless the person holds a current sport fishing operator license and has current insurance coverage as required in (a)(2) of this section.

(c) A person who holds a current sport fishing operator license may contract to provide sport fishing guide services to a sport fisherman through an employee who holds a current sport fishing guide license under AS 16.40.270 .

(d) A person who holds a current sport fishing operator license may not directly provide sport fishing guide services to a sport fisherman unless the person also holds a current sport fishing guide license under AS 16.40.270 (b).

(e) A person who holds a sport fishing operator license may not aid in the commission of a violation of AS 16.05 - AS 16.40 or a regulation adopted under AS 16.05 - AS 16.40, including regulations relating to the proper method to release fish, by a sport fishing guide who is employed by the person or by a sport fisherman who is a client of the person.



Sec. 16.40.270. - Sport fishing guide license.

(a) A natural person may obtain an annual sport fishing guide license if the person

(1) is a citizen of the United States, Canada, or Mexico, or is a resident alien;

(2) is certified in first aid by the American Red Cross or a similar organization;

(3) holds a license to carry passengers for hire issued by the United States Coast Guard if the person operates a vessel in the provision of sport fishing guide services and the license is required by the United States Coast Guard for the area in which the fishing guide provides fishing guide services;

(4) holds a current sport fishing license from this state;

(5) pays the license fee prescribed by AS 16.05.340 (a); and

(6) satisfies all additional requirements adopted in regulation by the Board of Fisheries.

(b) A natural person may obtain an annual sport fishing operator and sport fishing guide combined license if the person satisfies the requirements for a sport fishing operator license under AS 16.40.260 and for a sport fishing guide license under this section and pays the license fee prescribed by AS 16.05.340 (a).

(c) A person may not provide sport fishing guide services unless the person

(1) holds a current sport fishing guide license; and

(2) holds a current sport fishing operator license or is an employee of a person who holds a current sport fishing operator license.

(d) A sport fishing guide may provide sport fishing guide services only to persons who have engaged the services of the sport fishing operator by whom the sport fishing guide is employed. A sport fishing guide may not contract directly with a person to provide sport fishing guide services to a person unless the sport fishing guide also holds a current sport fishing operator license.

(e) While engaged in providing sport fishing guide services, a sport fishing guide shall have readily available for inspection

(1) a current sport fishing guide license;

(2) the current licenses, tags, and permits that are required to engage in the sport fishery for which the sport fishing guide services are being provided;

(3) a driver's license or similar identification card that is issued by a state or federal agency and that bears a photograph of the fishing guide; and

(4) proof of

(A) employment as a sport fishing guide by a person who holds a current sport fishing operator license; or

(B) current licensure as a sport fishing operator.

(f) A sport fishing guide may not

(1) aid in the commission of a violation of AS 16.05 - AS 16.40 or a regulation adopted under AS 16.05 - AS 16.40 by a client of the sport fishing guide; or

(2) permit the commission by a client of the sport fishing guide of a violation of AS 16.05 - AS 16.40 or a regulation adopted under AS 16.05 - AS 16.40 that the sport fishing guide knows or reasonably believes is being or will be committed without

(A) attempting to prevent it, short of using force; and

(B) reporting the violation.



Sec. 16.40.280. - Reports.

(a) The department may collect information from sport fishing guides, including

(1) the name and license number of each vessel licensed under AS 16.05.490 that is used in providing sport fishing guide services;

(2) the amount of fishing effort, catch, and harvest by clients of a sport fishing guide;

(3) the locations fished during the provision of sport fishing guide services; and

(4) other information that the department or board requires by regulation.

(b) A person who holds a license issued under AS 16.40.260 or 16.40.270 shall comply with the reporting requirements in this section and reporting requirements adopted in regulation by the department or board. The department and the board may adopt by regulation requirements for timely submission of reports required under this section or under regulations adopted by the department or board.

(c) A person who is required to complete reports under this section may not provide false information or omit material facts in a report.

(d) A person who is required to complete reports under this section may not be issued a new license under AS 16.40.260 or 16.40.270 unless the department has received all reports required under this section for the preceding year.

(e) Information collected under this section is confidential to the extent provided under AS 16.05.815 .

(f) The department or board may adopt regulations under AS 44.62 (Administrative Procedure Act) that it considers necessary to implement this section.



Sec. 16.40.290. - Penalty.

(a) Except as provided in (b) and (c) of this section, a person who knowingly violates AS 16.40.260 - 16.40.299 or a regulation adopted under AS 16.40.260 - 16.40.299 is guilty of a class A misdemeanor.

(b) A person who, without any culpable mental state, violates AS 16.40.270(e) is guilty of a violation.

(c) A person who knowingly violates AS 16.40.270 (e) or who knowingly fails to comply with a requirement for timely submission of reports required by a regulation adopted under AS 16.40.280 (b) is, for a

(1) first offense in a three-year period, guilty of a violation; and

(2) second or subsequent offense in a three-year period, guilty of a class B misdemeanor.

(d) In addition to any other penalty provided by law, a court may revoke the sport fishing guide license of a person who is convicted under (a) or (c)(2) of this section.

(e) In this section, "knowingly" has the meaning given in AS 11.81.900.



Sec. 16.40.299. - Definitions.

In AS 16.40.260 - 16.40.299,

(1) "sport fishing guide" means a person who is licensed to provide sport fishing guide services to persons who are engaged in sport fishing;

(2) "sport fishing guide services" means assistance, for compensation or with the intent to receive compensation, to a sport fisherman to take or to attempt to take fish by accompanying or physically directing the sport fisherman in sport fishing activities during any part of a sport fishing trip; "sport fishing guide services" does not include

(A) sport fishing services; or

(B) services provided by an assistant, deckhand, or similar person who works directly under the supervision of and on the same vessel as a sport fishing guide;

(3) "sport fishing services" means the indirect provision of assistance, for compensation or with the intent to receive compensation, to a person engaged in sport fishing in taking or attempting to take fish or shellfish by a business that employs a sport fishing guide to provide sport fishing guide services to the person during any portion of a sport fishing trip; "sport fishing services" does not include

(A) an activity for which a sport fishing guide license is required; or

(B) booking and other ancillary services provided by a tour broker or agent to a sport fishing services operator.









Chapter 16.43. - REGULATION OF ENTRY INTO ALASKA COMMERCIAL FISHERIES

Article 01 - ALASKA COMMERCIAL FISHERIES ENTRY COMMISSION

Sec. 16.43.010. - Purpose and findings of fact.

(a) It is the purpose of this chapter to promote the conservation and the sustained yield management of Alaska's fishery resource and the economic health and stability of commercial fishing in Alaska by regulating and controlling entry of participants and vessels into the commercial fisheries in the public interest and without unjust discrimination.

(b) The legislature finds that commercial fishing for fishery resources has reached levels of participation, on both a statewide and an area basis, that have impaired or threaten to impair the economic welfare of the fisheries of the state, the overall efficiency of the harvest, and the sustained yield management of the fishery resource.



Sec. 16.43.020. - Alaska Commercial Fisheries Entry Commission.

(a) There is established the Alaska Commercial Fisheries Entry Commission as a regulatory and quasi-judicial agency of the state. The commission consists of three members appointed by the governor and confirmed by the legislature in joint session.

(b) The governor shall designate one member of the commission as chairman of the commission. The member designated shall serve as chairman for a term of two years, and may be designated chairman for successive two-year terms.



Sec. 16.43.030. - Term of office; vacancy and removal.

(a) The members of the commission shall be appointed for terms of four years.

(b) A vacancy on the commission shall be filled by appointment by the governor and the appointment shall be confirmed by the legislature in joint session. Except as provided in AS 39.05.080 (4), a member selected to fill a vacancy shall hold office for the balance of the full term for which the member's predecessor on the commission was appointed.

(c) A vacancy on the commission does not impair the authority of a quorum of commissioners to exercise all the powers and perform all the duties of the commission.

(d) The governor may remove a commissioner from office for cause, including but not limited to incompetence, neglect of duty, or misconduct in office. A commissioner being removed for cause shall be given a copy of the charges and afforded an opportunity to publicly present a defense in person or by counsel upon not less than 10 days' notice. If a commissioner is removed for cause, the governor shall file with the lieutenant governor a complete statement of all charges made against the commissioner and the governor's findings based on the charges, together with a complete record of the proceedings.



Sec. 16.43.040. - Quorum.

Two members of the commission constitute a quorum for the transaction of business, for the performance of a duty, or for the exercise of a power of the commission.



Sec. 16.43.050. - Qualifications.

The commission shall consist of three members with a broad range of professional experience, none of whom has a vested economic interest in an interim-use permit, entry permit, commercial fishing vessel or gear, or in any fishery resource processing or marketing business.



Sec. 16.43.060. - Compensation.

Members of the commission are in the exempt service and are entitled to a monthly salary equal to Step C, Range 26 of the salary schedule in AS 39.27.011(a) for Juneau, Alaska.



Sec. 16.43.070. - Legal counsel.

The attorney general is the legal counsel for the commission. The attorney general shall advise the commission in legal matters arising in the discharge of its duties and represent the commission in suits to which it is a party. However, the commission may retain additional legal counsel as appropriate.



Sec. 16.43.080. - Employment of personnel.

(a) The commission may employ those persons necessary to carry out the purposes of this chapter. Employees of the commission are in the exempt service under AS 39.25.110 .

(b) In addition to its staff of regular employees, the commission may contract for and engage the services of consultants, experts, and hearing officers as necessary.



Sec. 16.43.100. - Duties and general powers.

(a) To accomplish the purposes set out in AS 16.43.010 , the commission shall

(1) regulate entry into the commercial fisheries for all fishery resources in the state;

(2) establish priorities for the application of the provisions of this chapter to the various commercial fisheries of the state;

(3) establish administrative areas suitable for regulating and controlling entry into the commercial fisheries;

(4) establish, for all types of gear, the maximum number of entry permits for each administrative area;

(5) designate, when necessary to accomplish the purposes of this chapter, particular species for which separate interim-use permits or entry permits will be issued;

(6) establish qualifications for the issuance of entry permits;

(7) issue entry permits to qualified applicants;

(8) issue interim-use permits as provided in AS 16.43.210 , 16.43.220, and 16.43.225;

(9) establish, for all types of gear, the optimum number of entry permits for each administrative area;

(10) administer the buy-back program provided for in AS 16.43.310 and 16.43.320 to reduce the number of outstanding entry permits to the optimum number of entry permits;

(11) provide for the transfer and reissuance of entry permits to qualified transferees;

(12) provide for the transfer and reissuance of entry permits for alternative types of legal gear, in a manner consistent with the purposes of this chapter;

(13) establish and administer the collection of the annual fees provided for in AS 16.43.160 ;

(14) administer the issuance of commercial fishing vessel licenses under AS 16.05.490 ;

(15) issue educational entry permits to applicants who qualify under the provisions of AS 16.43.340 - 16.43.390;

(16) establish reasonable user fees for services;

(17) issue landing permits under AS 16.05.675 and regulations adopted under that section;

(18) establish and collect annual fees for the issuance of landing permits that reasonably reflect the costs incurred in the administration and enforcement of provisions of law related to landing permits;

(19) establish a moratorium on entry into commercial fisheries as provided in AS 16.43.225 ; and

(20) administer, when necessary to accomplish the purposes of this chapter, a vessel permit system under AS 16.43.450 - 16.43.520.

(b) The commission may do all things necessary to the exercise of its powers under this chapter, whether or not specifically designated in this chapter.



Sec. 16.43.105. - Accounting and disposition of fees. [Repealed, Sec. 28 ch 90 SLA 1991. For current law, see AS 37.05.142 - 37.05.144].

Repealed or Renumbered



Sec. 16.43.110. - Regulations and hearing procedures.

(a) The commission may adopt regulations, consistent with law, necessary or proper in the exercise of its powers or for the performance of its duties under this chapter.

(b) The commission shall adopt regulations, consistent with due process of law, that govern practice and procedure and the conduct of all investigations, hearings, and proceedings which it holds.

(c) The Alaska Rules of Evidence apply to investigations, hearings, and proceedings before the commission, except when the commission determines that their application is not required in order to assure fair treatment of all parties and that the evidence is relevant and of the sort on which responsible persons are accustomed to rely in the conduct of serious matters.

(d) The commission, a commissioner, or an employee authorized by the commission may administer oaths, certify to all official acts, and issue subpoenas and other process to compel the attendance of witnesses and the production of testimony, records, papers, accounts, and documents in an inquiry, investigation, hearing, or proceeding before the commission in any part of the state. The commission may petition a court to enforce its subpoenas or other process.

(e) The commission shall adopt regulations to provide for the correction of administrative error.



Sec. 16.43.120. - Application of Administrative Procedure Act.

(a) The administrative adjudication procedures of AS 44.62 (Administrative Procedure Act) do not apply to adjudicatory proceedings of the commission except that final administrative determinations by the commission are subject to judicial review as provided in AS 44.62.560 - 44.62.570.

(b) AS 44.62.010 - 44.62.320 and 44.62.640 apply to regulations adopted by the commission.






Article 02 - ENTRY PERMIT SYSTEM

Sec. 16.43.140. - Permit required.

(a) After January 1, 1974, a person may not operate gear in the commercial taking of fishery resources without a valid entry permit or a valid interim-use permit issued by the commission.

(b) A permit is not required of a crewmember or other person assisting in the operation of a unit of gear engaged in the commercial taking of fishery resources as long as the holder of the entry permit or the interim-use permit for that particular unit of gear is at all times present and actively engaged in the operation of the gear.

(c) A person may hold more than one interim-use or entry permit issued or transferred under this chapter only for the following purposes:

(1) fishing more than one type of gear;

(2) fishing in more than one administrative area;

(3) harvesting particular species for which separate interim-use or entry permits are issued;

(4) if authorized by regulations of the commission, fishing an entire unit of gear in a fishery in which the commission has issued entry permits for less than a unit of gear under AS 16.43.270 (d); under this paragraph, a person may not hold more than two entry permits for a fishery; however, the person may not

(A) fish more than one unit of gear in the fishery; or

(B) acquire a second entry permit for the fishery after the person has acquired an entry permit that authorizes the use of an entire unit of gear in the fishery;

(5) consolidation of the fishing fleet for a salmon fishery; however, a person may hold not more than two entry permits for a salmon fishery under this paragraph, but the person who holds two entry permits for a salmon fishery may not engage in fishing under the second entry permit.



Sec. 16.43.150. - Terms and conditions of entry permit; annual renewal.

(a) Except as may be otherwise provided under AS 16.43.270 (d), an entry permit authorizes the permittee to operate a unit of gear within a specified fishery.

(b) The holder of an entry permit shall have the permit in possession at all times when engaged in the operation of gear for which it was issued.

(c) Each entry permit is issued for a term of one year and is renewable annually.

(d) Failure to renew an entry permit for a period of two years from the year of last renewal results in a forfeiture of the entry permit to the commission, except as waived by the commission for good cause. An entry permit may not be renewed until the fees for each preceding year during which the entry permit was not renewed are paid. However, failure to renew an entry permit in a year in which there is an administrative closure for the entire season for a specific fishery is good cause not to renew the entry permit. The commission shall waive the payment of fees for that year.

(e) An entry permit constitutes a use privilege that may be modified or revoked by the legislature without compensation.

(f) Except for permits that are not transferable under AS 16.43.170(e), an entry permit survives the death of the holder.

(g) Except as provided in AS 16.10.333 - 16.10.338, AS 44.81.215 , 44.81.225, and 44.81.231 - 44.81.250, an entry permit may not be

(1) pledged, mortgaged, leased, or encumbered in any way;

(2) transferred with any retained right of repossession or foreclosure, or on any condition requiring a subsequent transfer; or

(3) attached, distrained, or sold on execution of judgment or under any other process or order of any court, except as provided in AS 16.43.170(g) and (h).

(h) Unless an entry permit holder has expressed a contrary intent in a will that is probated, the commission shall, upon the death of the permit holder, transfer the permanent permit by right of survivorship directly to the surviving spouse or, if no spouse survives, to a natural person designated by the permit holder on a form provided by the commission. If no spouse survives and if the person designated on the form, if any, does not survive, the permit passes as part of the permit holder's estate. A designation under this subsection must be acknowledged before a person authorized to administer an oath under AS 09.63.010 or must be witnessed by two persons who are qualified under AS 13.12.505 to witness the will of the permit holder. Except as provided in AS 16.10.333 - 16.10.337, AS 44.81.215 , and 44.81.231 - 44.81.250, the permit is exempt from the claims of creditors of the estate.

(i) The holder of a transferable or nontransferable entry permit or of an interim-use permit may voluntarily relinquish the permit to the commission.



Sec. 16.43.160. - Fees.

(a) Except as specifically provided in this section, the commission shall establish annual fees for the issuance and annual renewal of entry permits or interim-use permits.

(b) The commission may charge interest at a rate not to exceed the legal rate of interest established in AS 45.45.010 on fees more than 60 days overdue.

(c) For an entry permit or an interim-use permit issued or renewed for calendar year 2006 and following years, the annual base fee for issuance or renewal of an entry permit or an interim-use permit may not be less than $30 or more than $3,000. The annual base fee must reasonably reflect the different rates of economic return for different fisheries. In addition to the annual base fee established by the commission under this subsection, a nonresident shall pay an annual nonresident surcharge for the issuance or renewal of one or more entry permits or interim-use permits. The commission shall establish the annual nonresident surcharge by regulation at an amount that is as close as is practicable to the maximum allowed by law.

(d) For an entry permit or an interim-use permit issued or renewed for calendar year 2006 and following years, the holder of a permit whose household income, assets, and financial resources fall within the eligibility standards for the food stamp program under 7 U.S.C. 2011 - 2025, as amended, is subject to an annual base fee for the issuance or renewal of an entry permit or an interim-use permit that is equal to 50 percent of the annual base fee that the permit holder would otherwise pay under (c) of this section. In addition to the reduced annual base fee under this subsection, a nonresident who qualifies for a reduced fee under this subsection shall pay the annual nonresident surcharge established under (c) of this section.



Sec. 16.43.170. - Transfer of entry permits.

(a) Except as provided in AS 16.10.333 - 16.10.338 and in AS 44.81.231 - 44.81.250, entry permits and interim-use permits are transferable only through the commission as provided in this section and AS 16.43.180 and under regulations adopted by the commission. An involuntary transfer of an entry permit in a manner inconsistent with the statutes of this state and the regulations of the commission is void.

(b) Except as provided in (e) of this section, the holder of an entry permit may transfer the permit to another person or to the commission upon 60 days notice of intent to transfer under regulations adopted by the commission. No sooner than 60 days nor later than 12 months from the date of notice to the commission, the holder of an entry permit may transfer the permit. If the proposed transferee, other than the commission, can demonstrate the present ability to participate actively in the fishery and the transfer does not violate any provision of this chapter or regulations adopted under this chapter, and if a certificate for the permit under AS 16.10.333 (b)(1) - (2), 16.10.338, or AS 44.81.231(a) is not in effect, the commission shall approve the transfer and reissue the entry permit to the transferee provided that neither party is prohibited by law from participating in the transfer.

(c) [Repealed, Sec. 10 ch 135 SLA 2002].

(d) [Repealed, Sec. 9 ch 73 SLA 1977].

(e) The holder of an entry permit who qualified for that entry permit in a priority classification designated under AS 16.43.250 (c) may not transfer that permit.

(f) The permanent transfer of an entry permit is void if proceedings in which commercial fishing privileges and licenses may be suspended under AS 16.05.710 are pending against the permit holder at the time of transfer unless the transfer of the entry permit is allowed by order of the court in which the proceedings are pending.

(g) A person may request the commission to transfer an entry permit due to an execution on a permit holder's interest in that permit if the execution is to enforce a lien recorded with the commission under AS 25.27.230(c). The request shall be made in the form and manner provided in this chapter and regulations adopted under this chapter. The commission may deny a request for transfer of an entry permit due to an execution of a holder's interest in that permit if

(1) the execution does not comply with legal requirements or otherwise is not valid;

(2) the transfer violates this chapter or regulations adopted under this chapter;

(3) the proposed transferee or other party to the transfer is prohibited by law from participating in the transaction;

(4) a certificate for the permit under AS 16.10.333 (b)(1) - (2), 16.10.338, or AS 44.81.231 (a) is in effect at the time of the proposed transfer;

(5) the proposed transferee of the entry permit, other than the commission, cannot demonstrate the present ability to actively participate in the fishery; or

(6) the holder of the entry permit as shown by the records of the commission demonstrates, under regulations adopted by the commission, that the entry permit is a necessary means of support for the holder and those dependent upon the holder.

(h) Notwithstanding (g) of this section, the commission may not approve a request for transfer of an entry permit after an execution sale unless the parties to the transfer offer the commission a right to purchase the permit at the same price and on the same terms as those of that execution sale. If the commission exercises its right to purchase the permit, the permit then shall be transferred to the commission.



Sec. 16.43.180. - Emergency transfers.

(a) The commission shall adopt regulations providing for the temporary emergency transfer of entry permits and interim-use permits when illness, disability, death, required military or government service, or other unavoidable hardship prevents the permit holder from participating in the fishery. To alleviate hardship pending a final determination of the permit holder's eligibility for an entry permit, the commission shall adopt regulations providing for the temporary emergency transfer of an interim-use permit issued under AS 16.43.210(b) or 16.43.225.

(b) The commission shall adopt regulations providing for the temporary transfer of an entry permit upon the death of the permittee pending final disposition of the permit as a part of the permittee's estate.



Sec. 16.43.182. - Entry permit deductible as business expense. [Repealed, Sec. 36 ch 14 SLA 1987].

Repealed or Renumbered






Article 03 - INITIAL ISSUANCE OF ENTRY PERMITS

Sec. 16.43.200. - Administrative areas.

(a) The commission shall establish administrative areas suitable for regulating and controlling entry into the commercial fisheries. The commission shall make the administrative areas reasonably compatible with the geographic areas for which specific commercial fishing regulations are adopted by the Board of Fisheries.

(b) The commission may modify or change the boundaries of administrative areas when necessary and consistent with the purposes of this chapter.



Sec. 16.43.210. - Interim-use permit; qualifications.

(a) For each fishery that is not subject to a maximum number of entry permits under AS 16.43.240 and not subject to a moratorium under AS 16.43.225, the commission shall issue interim-use permits under regulations adopted by the commission to all applicants who can establish their present ability to participate actively in the fishery for which they are making application.

(b) Before the issuance of the maximum number of entry permits for a given fishery, the commission may issue an interim-use permit to an applicant who may later become eligible for an entry permit under AS 16.43.270.

(c) To the extent that the commissioner of fish and game authorizes it under AS 16.05.050 (a)(9), the commission may grant an interim-use permit to a person to engage in the commercial taking from a fishery on an experimental basis.

(d) The sustained yield management and economic health of the following fisheries is severely impaired as a result, among other factors, of too many units of gear participating in the commercial harvest:

(1) Bristol Bay registration area - drift gillnet fishery;

(2) Cook Inlet registration area - drift gillnet fishery;

(3) Prince William Sound registration area - drift gillnet fishery.

(e) [Repealed, Sec. 69 ch 6 SLA 1984].



Sec. 16.43.220. - Terms and conditions of interim-use permits.

(a) The commission shall adopt regulations specifying the dates and places of application, the procedures to be followed in renewal of the interim-use permit including the time, place of its renewal, and for any other purpose incident to the administration of interim-use permits for that fishery. An interim-use permit shall expire upon the final determination of the holder's eligibility for an entry permit.

(b) [Repealed, Sec. 9 ch 73 SLA 1977].

(c) The holder of an interim-use permit shall have the permit in possession at all times when engaged in the operation of the gear for which it was issued.



Sec. 16.43.225. - Moratorium on new entrants into certain fisheries.

(a) Subject to (b) of this section, the commission may establish a moratorium on new entrants into a fishery

(1) that has experienced recent increases in fishing effort that are beyond a low, sporadic level of effort;

(2) that has achieved a level of harvest that may be approaching or exceeding the maximum sustainable level for the fishery; and

(3) for which there is insufficient biological and resource management information necessary to promote the conservation and sustained yield management of the fishery.

(b) The commission may establish a moratorium on new entrants into a fishery described in (a) of this section if

(1) the commissioner of fish and game, subject to AS 16.05.251 (g), petitions the commission under AS 44.62.220 to establish a moratorium on new entrants into the fishery; and

(2) the commission finds that

(A) the fishery has reached a level of participation that may threaten the conservation and the sustained yield management of the fishery resource and the economic health and stability of commercial fishing; and

(B) the commission has insufficient information to conclude that the establishment of a maximum number of entry permits under AS 16.43.240 would further the purposes of this chapter.

(c) The commission may establish a moratorium under this section for a continuous period of up to four years. A fishery that has been subject to a moratorium under this section may not be subjected to a subsequent moratorium under this section unless five years have elapsed since the previous moratorium expired.

(d) While a moratorium is in effect, the commission shall conduct investigations to determine whether a maximum number of entry permits should be established under AS 16.43.240 by

(1) conducting research into conditions in the fishery;

(2) consulting with the Department of Fish and Game and the Board of Fisheries; and

(3) consulting with participants in the fishery.

(e) The commission shall establish by regulation the qualifications for applicants for an interim-use permit for a fishery subject to a moratorium under this section. The qualifications must include the minimum requirements for past or present participation and harvest in the fishery. The commission may not issue an interim-use permit for a fishery subject to a moratorium under this section unless the applicant can satisfy the qualifications established under this subsection and establish the present ability and intent to participate actively in the fishery.



Sec. 16.43.227. - Southeast Alaska dungeness crab fishery.

(a) The commission may establish a moratorium on new entrants into the southeast Alaska dungeness crab fishery for a continuous period of up to four years without complying with AS 16.43.225 (a) - (c). While the moratorium is in effect, the commission shall

(1) conduct the investigation required under AS 16.43.225 (d);

(2) establish by regulation the qualifications for an interim-use permit for the fishery, including minimum requirements for past or present participation and harvest in the fishery; and

(3) issue interim-use permits for the fishery to applicants who satisfy the qualifications established under (2) of this subsection and who establish the present ability and intent to participate actively in the fishery.

(b) Notwithstanding AS 16.43.225 , for the purposes of this chapter

(1) an interim-use permit issued under this section shall be treated as an interim-use permit issued under AS 16.43.225 ;

(2) a moratorium established under this section shall be treated as a moratorium established under AS 16.43.225 .



Sec. 16.43.228. - Southeast Alaska dive fisheries.

(a) [Repealed, Sec. 4 ch 125 SLA 1996].

(b) [Repealed, Sec. 4 ch 125 SLA 1996].

(c) [Repealed, Sec. 4 ch 125 SLA 1996].

(d) [Repealed, Sec. 4 ch 125 SLA 1996].

(e) During the four years that a moratorium established by this section is in effect, the commission shall

(1) issue interim-use permits for each fishery subject to (a) - (d) of this section to applicants who satisfy the appropriate qualifications established under (a) - (d) of this section and who establish the present ability and intent to participate actively in the fishery;

(2) conduct investigations to determine whether a maximum number of entry permits should be established under AS 16.43.240 for each fishery subject to this section by

(A) conducting research into conditions in the fishery;

(B) consulting with the Department of Fish and Game and the Board of Fisheries; and

(C) consulting with participants in the fishery; and

(3) in cooperation with the Department of Fish and Game, conduct investigations to determine whether an alternative form of a nontransferable limited entry or other management program is appropriate for a fishery subject to this section.

(f) Notwithstanding AS 16.43.225 , for the purposes of this chapter,

(1) an interim-use permit issued under this section shall be treated as an interim-use permit issued under AS 16.43.225 ;

(2) a moratorium established under this section shall be treated as a moratorium established under AS 16.43.225 .

(g) The commission may not consider participation in a fishery, subject to a moratorium on entry under this section, that occurs during the period of the moratorium in determining eligibility for an entry permit that may be issued for the fishery after termination of the moratorium.



Sec. 16.43.230. - Designation of distressed fisheries.

Pending the determination of maximum numbers of entry permits under AS 16.43.240 and before the initial issue of entry permits under AS 16.43.270, the commission shall designate as distressed fisheries those for which it estimates that the optimum number of entry permits will be less than the highest number of units of gear fished in that fishery during any one of the four years immediately preceding January 1, 1973.



Sec. 16.43.240. - Determination of the maximum number of entry permits for initial issue.

(a) Except as provided in AS 16.43.270 (a), the maximum number of entry permits for a distressed fishery designated under AS 16.43.230 shall be the highest number of units of gear fished in that fishery during any one of the four years immediately preceding January 1, 1973.

(b) When the commission finds that a fishery, not designated as a distressed fishery under AS 16.43.230 or not subject to a moratorium under AS 16.43.225 , has reached levels of participation that require the limitation of entry under AS 16.43.140 - 16.43.330 in order to achieve the purposes of this chapter, the commission shall establish the maximum number of entry permits for that fishery.

(c) When the commission finds that a fishery subject to a moratorium under AS 16.43.225 has reached levels of participation that require the limitation of entry under AS 16.43.140 - 16.43.330 in order to achieve the purposes of this chapter, the commission shall establish the maximum number of entry permits for that fishery.



Sec. 16.43.250. - Standards for initial issue of entry permits.

(a) Following the establishment of the maximum number of units of gear for a particular fishery under AS 16.43.240 , the commission shall adopt regulations establishing qualifications for ranking applicants for entry permits according to the degree of hardship which they would suffer by exclusion from the fishery. The regulations shall define priority classifications of similarly situated applicants based upon a reasonable balance of the following hardship standards:

(1) degree of economic dependence upon the fishery, including, when reasonable for the fishery, the percentage of income derived from the fishery, reliance on alternative occupations, availability of alternative occupations, investment in vessels and gear;

(2) extent of past participation in the fishery, including, when reasonable for the fishery, the number of years of participation in the fishery, and the consistency of participation during each year.

(b) The commission shall designate in the regulations those priority classifications of applicants who would suffer significant economic hardship by exclusion from the fishery.

(c) The commission shall designate in the regulations those priority classifications of applicants who would suffer only minor economic hardship by exclusion from the fishery.

(d) If an individual eligible to apply under AS 16.43.260 (a) has applied during application periods established under AS 16.43.260 (b) for two or more entry permits under AS 16.43.260 (d) or (e) for the same specific fishery resource and the same specific type of gear in different administrative areas, but has failed to qualify for an entry permit for that type of fishery resource and gear, the individual's cumulative qualifications may be credited to the fishery for which the individual is most qualified. The commission shall issue an entry permit to the individual for the fishery if the individual's cumulative qualifications result in placing the individual in a category designated in (b) of this section. The qualifications credited to a fishery under this subsection may not be considered for the purpose of ranking the applicant under (a)-(c) of this section for any other fishery. The commission may not revoke any permit previously issued notwithstanding the issuance of permits in excess of the maximum number established under AS 16.43.230 - 16.43.240 as a result of this subsection. In this subsection, "fishery" includes all salmon fisheries of the state for which a maximum number of entry permits has been established by the commission under AS 16.43.240 (b).

(e) If the cumulative qualifications of an individual under (d) of this section include points granted by the commission under (a) of this section for more than one fishery and the number of points required to place an applicant in the priority classification under (b) of this section is not the same for each of the fisheries, the commission shall obtain a quotient for the individual by dividing the number of points the individual has been granted for each fishery by the number of points needed to place an applicant in a priority classification under (b) of this section for that fishery. If the sum of the quotients obtained under this subsection equals or exceeds 1.00, the individual is entitled to a permit under (d) of this section.



Sec. 16.43.260. - Application for initial issue of entry permits.

(a) The commission shall accept applications for entry permits only from applicants who have harvested fishery resources commercially while participating in the fishery as holders of gear licenses issued under former AS 16.05.536 - 16.05.670 or interim-use permits under AS 16.43.210(a) or 16.43.225 before the qualification date established in (d), (e), or (f) of this section. The commission may specify by regulation the calendar years of participation that will be considered for eligibility purposes.

(b) The commission shall establish the opening and closing dates, places and form of application for entry permits for each fishery. The commission may require the submission of specific verified evidence establishing the applicant's qualifications under the regulations adopted under AS 16.43.250 .

(c) When an applicant is unable to establish qualifications for an entry permit by submitting the specific verified evidence required in the application by the commission, the applicant may request and obtain an administrative adjudication of the application according to the procedures established in AS 16.43.110 (b). At the hearing the applicant may present alternative evidence of qualifications for an entry permit.

(d) Except as provided in (e) or (f) of this section, an applicant shall be assigned to a priority classification based solely upon the applicant's qualifications as of January 1, 1973.

(e) Except as provided in (f) of this section, when the commission establishes the maximum number of entry permits for a particular fishery under AS 16.43.240 after January 1, 1975, an applicant shall be assigned to a priority classification based solely upon the applicant's qualifications as of January 1 of the year during which the commission establishes the maximum number of entry permits for the fishery for which application is made.

(f) When the commission establishes the maximum number of entry permits under AS 16.43.240 for a fishery that is subject to a moratorium under AS 16.43.225 , an applicant for an entry permit for the fishery shall be assigned to a priority classification based solely upon the applicant's qualifications as of the effective date of the statute or regulation establishing the moratorium.



Sec. 16.43.270. - Initial issuance of entry permits.

(a) The commission shall issue entry permits, for each fishery, first to all qualified applicants in the priority classifications designated under AS 16.43.250 (b) and then to qualified applicants in order of descending priority classification, until the number of entry permits issued equals the maximum number of entry permits established under AS 16.43.230 and 16.43.240 for each fishery, except that a person within a priority classification specified under AS 16.43.250 (b) may not be denied an entry permit.

(b) If, within the lowest priority classification of qualified applicants to which some entry permits may be issued, there are more applicants than there are entry permits to be issued, then the allocation of entry permits within that priority classification shall be by lottery. However, the commission shall issue entry permits to all qualified applicants in that priority classification if the total number of permits issued for the fishery does not exceed the maximum number of entry permits established under AS 16.43.240 for that fishery by more than five percent or 10 permits, whichever is greater.

(c) If, at the time entry permits are issued, some applicants are still appealing the findings of an administrative adjudication under AS 16.43.260, a sufficient number of permits shall be reserved out of the permits to be issued to protect the rights of those applicants, assuming all the appeals will be resolved in favor of the applicants. In the event that all appeals are not resolved in favor of the applicants, the remaining entry permits shall be allocated to the next most qualified applicants as provided in (a) and (b) of this section.

(d) The commission may restrict the fishing capacity employed under an entry permit if, before the initial issuance of entry permits for a fishery, the commission determines that the fishing capacity in the fishery must be limited to achieve the purposes of this chapter, establishes criteria for determining the fishing capacity that is allowed under an entry permit, and establishes how fishing capacity will be measured. The maximum fishing capacity allowed under an entry permit must be based upon past participation in the fishery by the initial recipient of the entry permit during a period, specified by the commission, preceding the qualification date established under AS 16.43.260. The commission may define fishing capacity in terms of quantity of fishing gear, a proportion of the maximum amount of gear that can be utilized in the fishery under regulations of the Board of Fisheries, fishing vessel size or other characteristics, or other factors determined by the commission to affect the amount of fishing effort in the fishery. The recipient or transferee of an entry permit issued subject to this subsection may not exceed the fishing capacity allowed under the entry permit.



Sec. 16.43.275. - 16.43.285 - l [Renumbered as AS 16.43.340 - 16.43.390].

Repealed or Renumbered






Article 04 - REDUCTION TO OPTIMUM NUMBER OF ENTRY PERMITS

Sec. 16.43.290. - Optimum number of entry permits.

Following the issuance of entry permits under AS 16.43.270 , the commission shall establish the optimum number of entry permits for each fishery based upon a reasonable balance of the following general standards:

(1) the number of entry permits sufficient to maintain an economically healthy fishery that will result in a reasonable average rate of economic return to the fishermen participating in that fishery, considering time fished and necessary investments in vessels and gear;

(2) the number of entry permits necessary to harvest the allowable commercial take of the fishery resource during all years in an orderly, efficient manner, and consistent with sound fishery management techniques;

(3) the number of entry permits sufficient to avoid serious economic hardship to those currently engaged in the fishery, considering other economic opportunities reasonably available to them.



Sec. 16.43.300. - Revisions of optimum number of entry permits.

(a) The commission may increase or decrease the optimum number of entry permits for a fishery when one or more of the following conditions makes a change desirable considering the purposes of this chapter:

(1) an established long-term change in the biological condition of the fishery has occurred that substantially alters the optimum number of entry permits permissible applying the standards set out in AS 16.43.290;

(2) an established long-term change in market conditions has occurred, directly affecting the fishery, that substantially alters the optimum number of entry permits permissible under the standards set out in AS 16.43.290 .

(b) If the commission decreases the optimum number of entry permits for a fishery, the number of entry permits may be reduced only under the voluntary buy-back provisions set out in AS 16.43.310 and 16.43.320.



Sec. 16.43.310. - Establishment of buy-back funds and permit buy-back assessments.

(a) When the optimum number of entry permits is less than the number of entry permits outstanding in a fishery, the commission may establish a buy-back program, a buy-back plan, and a buy-back fund for that fishery.

(b) The commission may establish by regulation a permit buy-back assessment for each fishery for which the commission has established a buy-back fund under (a) of this section. The amount of the assessment may not exceed seven percent of the value, as defined in AS 43.75.290 , of fish that a permit holder in the fishery subject to the assessment removes from the state or transfers to a buyer in the state. The Department of Revenue shall collect an assessment established under this subsection.

(c) The commission shall expend money appropriated to a buy-back fund for the purpose of reducing the number of entry permits in the fishery to the optimum number, at a rate to be established by the commission. The legislature may appropriate interest accrued on the money in a buy-back fund to that fund. Except as provided in AS 16.43.320 , money appropriated to a buy-back fund does not lapse.



Sec. 16.43.320. - Administration of the buy-back program.

The commission shall adopt regulations providing for the purchase of transferable entry permits with money in the buy-back fund for each fishery. The commission shall cease purchases of entry permits in a fishery when the number of entry permits in the fishery has been reduced to the optimum number. The commission shall terminate a buy-back assessment established for a fishery under AS 16.43.310 (b) when the commission determines that the amount of revenue collected through the assessment is sufficient to purchase the number of entry permits necessary to achieve the optimum number of entry permits in the fishery and to offset the reasonable costs of the buy-back program for the fishery, including repayment of any debt the commission was authorized to incur to capitalize the buy-back fund for the fishery. The unexpended balance of appropriations made to a buy-back fund for a fishery shall lapse back into the fund from which the money was appropriated at the end of the fiscal year in which the buy-back program is terminated.



Sec. 16.43.330. - Issuance of new entry permits.

(a) When the number of outstanding entry permits for a fishery is less than the optimum number established under AS 16.43.290 , the commission shall issue new entry permits to applicants who are presently able to engage actively in the fishery until the optimum number is reached.

(b) The commission shall determine equitable methods of issuance, as appropriate, under (a) of this section that assure the receipt of fair market value for the permits issued.



Sec. 16.43.335. - 16.43.339 - l [Renumbered as AS 16.43.400 - 16.43.420].

Repealed or Renumbered






Article 05 - EDUCATIONAL ENTRY PERMITS

Sec. 16.43.340. - Educational entry permits.

(a) In addition to entry permits and interim-use permits, the commission may issue educational entry permits to public, private, or denominational educational institutions accredited by the Department of Education and Early Development or accredited institutions, career, or vocational programs approved by the Alaska Commission on Postsecondary Education, or full-time nonprofit residential child care facilities licensed by the Department of Health and Social Services, division of social services, if

(1) the program is offered to students at the junior high school level or above;

(2) the issuance of an educational entry permit is reasonably necessary to the instruction of students under courses offered by the applicant for the educational entry permit;

(3) the program is offered by an institution that is located in the state and has been in operation for at least two years; and

(4) the institution offering the program is not a correspondence institution.

(b) An educational entry permit may only be used in a program conducted by the recipient of the permit for the purpose of training students in the methods of commercial fishing.

(c) The commission may issue educational entry permits notwithstanding the establishment of maximum or optimum numbers under AS 16.43.240 and 16.43.290.



Sec. 16.43.341. - 16.43.343 - l [Renumbered as AS 16.43.430 - 16.43.440].

Repealed or Renumbered



Sec. 16.43.350. - [Renumbered as AS 16.43.950 ].

Repealed or Renumbered



Sec. 16.43.351. - Term and conditions of educational entry permit.

(a) Educational entry permits may be applied for on an annual basis and shall be issued for a term of one year. The permits are nontransferable.

(b) A recipient may be issued an educational entry permit valid for designated fisheries in the administrative area the commission determines to be appropriate, considering the nature of the educational program and the location of the educational or vocational institution. The recipient of an educational entry permit may not be issued an educational entry permit in more than one administrative area except as issued by the commission in its discretion upon good cause shown.

(c) An educational entry permit issued under AS 16.43.340 may be used by any agent or employee authorized by the recipient of the educational entry permit.

(d) Annual fees for educational entry permits shall be as specified by commission regulation under the authority of AS 16.43.160 .



Sec. 16.43.355. - 16.43.360. - [Renumbered as AS 16.43.960 - 16.43.970].

Repealed or Renumbered



Sec. 16.43.361. - Disposition of fish.

Fish caught under the authority of an educational entry permit are the property of the recipient of the permit. The recipient may sell the fish and use the proceeds to pay for the costs of the training program. Revenues generated from the sale of fish harvested under an educational entry permit shall be paid to the general fund to the extent the revenues exceed costs of the training program.



Sec. 16.43.370. - [Renumbered as AS 16.43.980 ].

Repealed or Renumbered



Sec. 16.43.371. - Accounting of harvest.

The recipient of an educational entry permit shall report to the commission costs and earnings, amount of harvest, and other information the commission requires to monitor training programs of recipients of educational entry permits.



Sec. 16.43.380. - [Renumbered as AS 16.43.990 ].

Repealed or Renumbered



Sec. 16.43.381. - Adoption of regulations.

(a) Use privileges granted under AS 16.43.340 - 16.43.390 are subject to the regulations of the Board of Fisheries, which may adopt regulations exclusively applicable to the use of educational entry permits.

(b) The commission shall adopt regulations relating to the issuance of educational entry permits, establishing eligibility criteria for recipients of the permits, and such other matters as are reasonably necessary to implement AS 16.43.340 - 16.43.390.



Sec. 16.43.390. - Definition of "recipient".

In AS 16.43.340 - 16.43.390, "recipient" means the entity to which an educational entry permit is issued.






Article 06 - SPECIAL HARVEST AREA ENTRY PERMITS

Sec. 16.43.400. - Special harvest area entry permits.

(a) In addition to entry permits, interim-use permits, and educational permits, the commission may issue special harvest area entry permits to holders of private, nonprofit hatchery permits issued by the Department of Fish and Game under AS 16.10.400 - 16.10.475.

(b) The commission may issue special harvest area entry permits notwithstanding the establishment of maximum or optimum numbers under AS 16.43.240 and 16.43.290.



Sec. 16.43.410. - Terms and conditions of special harvest area entry permits.

(a) Special harvest area entry permits may be applied for on an annual basis and shall be issued for a term of one year. A permit is nontransferable.

(b) A special harvest area entry permit may only be issued for the applicable area designated by the Department of Fish and Game as a special harvest area.

(c) The annual fee for a special harvest area entry permit shall be specified by commission regulation under the authority of AS 16.43.160 .



Sec. 16.43.420. - Disposition of fish.

Fish caught under the authority of a special harvest area entry permit are the property of the permit holder. The permit holder may sell the fish if the proceeds are used in the manner described in AS 16.10.450 .



Sec. 16.43.430. - Authorized gear.

For the purposes of harvesting salmon, a special harvest area entry permit holder may employ any fishing gear designated as legal gear in the applicable special harvest area by the Board of Fisheries.



Sec. 16.43.440. - Adoption of regulations.

(a) Use privileges granted under AS 16.43.400 - 16.43.440 are subject to the regulations of the Board of Fisheries.

(b) The commission, after consultation with the Department of Fish and Game, shall adopt regulations that are reasonably necessary to implement AS 16.43.400 - 16.43.440.






Article 07 - VESSEL PERMIT SYSTEM FOR BERING SEA HAIR CRAB FISHERY AND WEATHERVANE SCALLOP FISHERIES

Sec. 16.43.450. - Vessel permit system.

(a) The commission may establish a vessel permit system under AS 16.43.450 - 16.43.520 for the Bering Sea hair crab fishery or a weathervane scallop fishery if the commission determines that

(1) the regulation of entry into the fishery is necessary to achieve the purposes of this chapter;

(2) a vessel permit system would achieve the purposes of this chapter; and

(3) either

(A) limiting the number of participants in the fishery under AS 16.43.140 - 16.43.330 would not achieve the purposes of this chapter; or

(B) regulating the number of vessels in the fishery would enable the state to gain or retain management of the fishery.

(b) If the federal government has delegated management authority in the United States exclusive economic zone to the state for the Bering Sea hair crab fishery or a weathervane scallop fishery, the commission may, to the extent consistent with this chapter, adopt regulations to ensure that the vessel permit system is consistent with applicable federal laws.

(c) If the commission establishes a vessel permit system for a fishery that involves more than one fishery resource, type of gear, or administrative area, the commission may limit, as the commission determines appropriate, the fishery resources that may be harvested under the vessel permit, the types of gear that may be used under the vessel permit, or the areas where fishing may occur under the vessel permit. The commission shall adopt criteria, as appropriate, for determining

(1) how restrictions on fishery resources, types of gear, and areas fished are established for individual vessel interim-use permits and vessel entry permits; and

(2) how eligibility to take a particular fishery resource, to use a particular type of gear, or to fish in a particular area is established.

(d) The commission may, after consultation with the Department of Fish and Game, regulate the fishing capacity or effort authorized under a vessel interim-use permit or a vessel entry permit if the commission finds that limitations on fishing capacity or effort are necessary to achieve the purposes of this chapter. The commission shall adopt criteria, as appropriate, for measuring the fishing capacity or effort of a vessel and for determining how restrictions on vessel fishing capacity or effort are established for individual vessel interim-use permits and vessel entry permits. The criteria may be based on past participation.

(e) The commission shall adopt regulations limiting the number of vessel permits that may be held by a permit holder or group of related permit holders if the commission finds that limiting the number of vessel permits that may be held by a permit holder or group of related permit holders is necessary to prevent the excessive concentration of ownership of vessel permits in the fishery.



Sec. 16.43.460. - Initial issuance of vessel permits.

(a) For each fishery in which the commission establishes a vessel permit system under AS 16.43.450 , the commission shall establish qualifications for vessel interim-use permits and vessel entry permits. The qualifications may include a qualification date, eligibility period, recent and past participation requirements, minimum requirements for the nature and degree of ownership interest that a permit holder must have in a vessel in order to receive a vessel permit for the vessel, and criteria for receiving transferable and nontransferable vessel entry permits. In adopting qualifications for transferable and nontransferable vessel entry permits, the commission shall consider

(1) information provided by the Department of Fish and Game, participants in the fishery, owners of vessels and gear used in the fishery, and other interested parties;

(2) the level of recent and past participation and harvest in the fishery, the nature of the fishery, and the need to ensure the manageability of the fishery and conservation of the fishery resource.

(b) If the commission establishes a vessel permit system under AS 16.43.450 for a fishery that was subject to a moratorium on entry of new vessels under former AS 16.43.901 or former 16.43.906, the commission shall incorporate some or all of the vessel eligibility criteria established for the moratorium into the eligibility criteria for vessel permits issued under the vessel permit system.

(c) Pending the issuance of vessel entry permits for a fishery for which the commission has established a vessel permit system under AS 16.43.450, the commission shall issue a vessel interim-use permit to the owner of each vessel that the commission finds is potentially eligible to receive a vessel entry permit. A vessel interim-use permit is renewable from year to year; however, a vessel interim-use permit expires at the end of the period for which the permit was issued and may not be renewed after a final determination by the commission that the vessel is or is not eligible for a vessel entry permit.

(d) The commission shall issue vessel entry permits for a fishery, subject to conditions established by the commission under AS 16.43.450 - 16.43.520, to the owner of each vessel that the commission finds is eligible to receive a vessel entry permit for that fishery.

(e) The commission shall adopt regulations regarding

(1) the determination of which person or entity is eligible to receive a vessel interim-use permit or a vessel entry permit for a vessel in the event of competing claims to ownership of the vessel;

(2) the substitution of another vessel by the applicant for a vessel interim-use permit or a vessel entry permit if the vessel or vessels used to establish eligibility for a vessel entry permit are lost, or are retired from the fishery by the vessel owner, before the initial issuance of a vessel entry permit for the vessel.



Sec. 16.43.470. - Optimum number range of vessel permits.

(a) If, after the initial issuance of vessel entry permits for a fishery, the commission determines that a long-term biological or economic change has occurred in the fishery, the commission, in consultation with the Department of Fish and Game, shall establish the optimum number range of vessel entry permits for the fishery.

(b) In determining the optimum number range of vessel entry permits, the commission shall seek to

(1) facilitate sound management of the fishery;

(2) promote

(A) the economic health and stability of the fishery;

(B) broad access to the fishery;

(C) conservation of the fish resources taken in the fishery;

(D) quality seafood products; and

(3) discourage waste of harvested fish.

(c) The commission may increase or decrease the optimum number range of vessel entry permits for a fishery if the commission finds that an established long-term change in the biological or economic condition of the fishery has occurred and that the number of vessel entry permits that are necessary to achieve the goals set out in (b) of this section has substantially changed.

(d) If the optimum number range of vessel entry permits is less than the number of outstanding vessel permits for the fishery, the commission may adopt regulations to allow the voluntary consolidation of vessel entry permits by permit holders, including entities. The commission may investigate procedures to permanently reduce the number of vessel permits issued for a fishery to within the optimum number range.

(e) If the optimum number range of vessel entry permits is greater than the number of permits authorized for the fishery, the commission shall issue additional vessel entry permits until the number of vessel entry permits is consistent with the optimum number range for the fishery. The commission shall obtain fair market value for new vessel entry permits issued under this subsection. The commission shall determine whether the additional vessel entry permits issued under this subsection are transferable or nontransferable.



Sec. 16.43.480. - Transfer and expiration of vessel entry permits.

(a) The commission may adopt regulations authorizing the transfer of a transferable vessel entry permit to an eligible transferee and establishing the terms and conditions under which vessel entry permits may be transferred. The commission may require that the transferee of a vessel entry permit must have a legal ownership interest in the vessel identified on the vessel entry permit. The commission may establish by regulation minimum requirements for the nature and degree of ownership interest that the transferee must have in the vessel.

(b) The commission may adopt regulations authorizing the simultaneous transfer of a transferable vessel entry permit to an eligible transferee and the substitution of another vessel for the vessel identified on the permit under AS 16.43.490 .

(c) The commission shall adopt regulations relating to the expiration of nontransferable vessel entry permits.



Sec. 16.43.490. - Substitution of vessels.

(a) The commission shall adopt regulations providing for the permanent or temporary substitution, after the initial issuance of vessel entry permits, of another vessel for the vessel that is identified on a vessel entry permit. The commission may specify by regulation the nature and degree of legal ownership interest that a permit holder must have in the vessel that is permanently or temporarily substituted for the vessel identified on the permit. Upon the approval of a permanent substitution of a vessel, the commission shall issue a new vessel entry permit for the substituted vessel.

(b) A substituted vessel and the operation of the substituted vessel are subject to all terms and conditions attached to the vessel entry permit at the time that the vessel permit is transferred from the original vessel to the substituted vessel.



Sec. 16.43.500. - Renewal of vessel permits.

(a) A vessel interim-use permit or vessel entry permit is issued for one year and must be renewed annually.

(b) A vessel interim-use permit or vessel entry permit may not be renewed until the fees for each preceding year during which the permit has not been renewed are paid.

(c) Failure to renew a vessel entry permit for two consecutive years from the year of last renewal results in a forfeiture of the permit unless the forfeiture is waived by the commission for good cause. If an administrative closure of a fishery occurs for an entire season, the commission may not count the season toward the two-year period.



Sec. 16.43.510. - Vessel permit fees.

(a) The commission shall establish fees for the issuance and annual renewal of vessel interim-use permits and vessel entry permits. Annual fees established under this subsection may not exceed $2,500 and shall reasonably reflect the rate of economic return for the fishery.

(b) The commission shall waive the payment of the annual fees for a vessel interim-use permit or a vessel entry permit for a fishery in which there was an administrative closure for the entire season.

(c) Subject to AS 37.10.050 (a), the commission may establish fees for processing applications for vessel interim-use permits and vessel entry permits, for transfer of vessel entry permits, and for permanent and temporary substitution of vessels.

(d) The commission may charge interest at a rate not to exceed the legal rate of interest established in AS 45.45.010 (a) on fees established under the section that are more than 60 days overdue.



Sec. 16.43.520. - General vessel permit provisions.

(a) A person or entity may not operate a vessel or use a vessel to take fish in a commercial fishery for which a vessel interim-use permit or vessel entry permit is required unless the appropriate vessel permit has been issued for the vessel and is posted in a prominent location on the vessel.

(b) A person or entity may not hold more than one vessel entry permit for a fishery unless

(1) the number of vessel entry permits held by the person or entity is consistent with regulations of the commission regarding concentration of ownership of vessel permits in the fishery; and

(2) either

(A) the person or entity qualified for each vessel entry permit at the time of the initial issuance of vessel entry permits for the fishery; or

(B) the vessel entry permits are issued for a vessel for which the person or entity already holds another vessel entry permit for that fishery.

(c) The operator of a vessel for which a vessel interim-use permit or vessel entry permit has been issued shall comply with the terms of the vessel permit while the vessel is operated in the fishery for which the permit is issued.

(d) A vessel interim-use permit and a vessel entry permit constitute a use privilege that may be modified or revoked by order of the commission or by law without compensation.

(e) A vessel entry permit may not be

(1) pledged, mortgaged, leased, or encumbered in any way;

(2) transferred with any retained right of repossession or foreclosure, or on any condition requiring a subsequent transfer; or

(3) attached, distrained, or sold on execution of judgment or under any other process or order of any court.

(f) Unless the person who holds a vessel entry permit has expressed a contrary intent in a will that is probated, the commission shall, upon the death of the person, transfer the vessel entry permit by right of survivorship directly to the person's surviving spouse or, if no spouse survives, to another person designated by the vessel permit holder on a form provided by the commission. If no spouse survives and if the person designated on the form, if any, does not survive, the permit passes as part of the vessel permit holder's estate. A designation under this subsection must be acknowledged before a person authorized to administer an oath under AS 09.63.010 or must be witnessed by two persons who are qualified under AS 13.12.505 to witness the will of the vessel permit holder. A vessel entry permit is exempt from the claims of creditors of the estate.

(g) AS 16.43.450 - 16.43.520 do not alter the requirement for an interim-use permit or entry permit under AS 16.43.140 or a vessel license under AS 16.05.490 - 16.05.520.

(h) Nothing in AS 16.43.450 - 16.43.520 limits the powers of the Board of Fisheries or the Department of Fish and Game.

(i) Notwithstanding AS 16.05.815 and AS 16.43.975 , the commission may release to the owner of a vessel information on the vessel's history of harvests in a fishery that is necessary to apply for a vessel interim-use permit or vessel entry permit under AS 16.43.450 - 16.43.520.






Article 08 - POINT SYSTEM FOR COMMERCIAL FISHING VIOLATIONS IN SALMON FISHERIES

Sec. 16.43.850. - Point system.

(a) For the purpose of identifying frequent violators of commercial fishing laws in salmon fisheries, the commission shall adopt regulations establishing a uniform system for the suspension of commercial salmon fishing privileges by assigning demerit points for convictions for violations of commercial fishing laws in salmon fisheries that are reported to the commission under AS 16.43.880 . The commission shall assess demerit points against a permit holder for each violation of commercial fishing laws in a salmon fishery in accordance with (b) and (c) of this section. The commission shall assess points against a permit holder for the salmon fishery in which the violation of commercial fishing laws occurred.

(b) The commission shall assess demerit points against a permit holder for a conviction of a violation of commercial fishing laws in a salmon fishery under AS 16.05.722 , 16.05.723, 16.05.831; AS 16.10.055 , 16.10.070 - 16.10.090, 16.10.100, 16.10.110, 16.10.120, 16.10.200 - 16.10.220, and 16.10.760 - 16.10.790 for the following violations in accordance with this schedule:

(1) fishing in closed waters ............................. 6 points;

(2) fishing during closed season or period ............... 6 points;

(3) fishing with more than the legal amount of gear ...... 4 points;

(4) fishing with gear not allowed in fishery ............. 6 points;

(5) fishing before expiration of transfer period ......... 6 points;

(6) interfering with commercial fishing gear ............. 4 points;

(7) fishing with more than the legal amount of gear on vessel

............................................................. 4 points;

(8) improper operation of fishing gear ................... 4 points;

(9) permit holder not present when required .............. 4 points;

(10) fishing with underlength or overlength vessel ....... 6 points;

(11) wanton waste of fishery resources .................. 4 points.

(c) Notwithstanding (b) of this section, if a permit holder's first conviction of a violation of commercial fishing laws in a salmon fishery in a 36-month period is a conviction under AS 16.05.722 , the number of demerit points assessed against the permit holder for the violation must be one-half of the points assessed for the violation under (b) of this section.

(d) The commission shall suspend a permit holder's commercial salmon fishing privileges for a salmon fishery for a period of

(1) one year if the permit holder accumulates 12 or more points during any consecutive 36-month period as a result of convictions for violations of commercial fishing laws in the salmon fishery;

(2) two years if the permit holder accumulates 16 or more points during any consecutive 36-month period as a result of convictions for violations of commercial fishing laws in the salmon fishery;

(3) three years if the permit holder accumulates 18 or more points during any consecutive 36-month period as a result of convictions for violations of commercial fishing laws in the salmon fishery.



Sec. 16.43.855. - Assessment of points.

(a) Notice of each assessment of points shall be given to the permit holder. Notice shall also be given to the permit holder before the expiration of a suspension of commercial salmon fishing privileges under AS 16.43.850 (d) that subsequent violations of commercial fishing laws in the salmon fishery may result in further suspensions of the permit. The notice may be given by first class mail.

(b) The time periods provided for in AS 16.43.850 for the accumulation of points shall be based on the date of conviction, either on a plea of guilty, nolo contendere, or a forfeiture of bail or collateral, or as a result of a trial, for violation of a commercial salmon fishing law.

(c) The assessment of points against a permit holder by the commission under AS 16.43.850 - 16.43.895 is in addition to, and not in substitution for, other provisions of this title and is not a substitute for any penalty imposed by a court.

(d) If points are assessed against a permit holder who holds a commercial fishing permit for a salmon fishery under an emergency transfer approved by the commission under AS 16.43.180 , the same number of points shall also be assessed against the transferor of the permit. Points assessed against the transferor of the permit under this subsection shall be included in calculations made under AS 16.43.850(d).



Sec. 16.43.860. - Suspension.

(a) A permit holder whose commercial salmon fishing privileges for a salmon fishery are suspended under AS 16.43.850 - 16.43.895 may not obtain an entry permit or interim-use permit for that salmon fishery during the period of the suspension of the privileges. During the period for which the permit holder's privilege to obtain an entry permit or interim-use permit for a salmon fishery is suspended under this section, the commission may not issue a permit card to the permit holder for that fishery.

(b) A permit holder whose privilege of obtaining a commercial fishing permit for a salmon fishery is suspended under AS 16.43.850 - 16.43.895 may not

(1) engage in the salmon fishery under a crewmember license; or

(2) lease or rent the permit holder's interest in a boat to another person if the boat would be used in the salmon fishery for which the permit holder's fishing privileges are suspended.

(c) If, during the period for which a permit holder's commercial fishing privileges for a salmon fishery are suspended, the commission establishes a limited entry system for the salmon fishery, the permit holder shall be eligible to obtain an entry permit for that fishery to the extent that the permit holder qualifies for the entry permit under regulations adopted by the commission. If the permit holder qualifies for an entry permit for the fishery, the commission shall withhold issuance of the entry permit until the period of the suspension imposed under AS 16.43.850 - 16.43.895 has expired.

(d) The commission may not transfer a commercial fishing permit for a salmon fishery under an emergency transfer under AS 16.43.180 if, at the time of the application for the emergency transfer, the permit holder's commercial salmon fishing privileges for the salmon fishery have been suspended.



Sec. 16.43.870. - Notice and appeal.

The commission shall provide notice of determinations of the commission under AS 16.43.850 - 16.43.895. Respondents may request a hearing under regulations adopted by the commission under AS 16.43.110 .



Sec. 16.43.880. - Required notice to commission.

(a) A court that convicts a person of a violation of commercial fishing laws under this title or under a regulation adopted under this title in a salmon fishery shall forward a record of the conviction to the commission on a weekly basis.

(b) A conviction on a plea of nolo contendere accepted by the court or a forfeiture of bail or collateral deposited to secure a defendant's appearance in court that has not been vacated, or as a result of trial, is a conviction for purposes of AS 16.43.850 - 16.43.895.



Sec. 16.43.895. - Definitions for AS 16.43.850 - 16.43.895.

In AS 16.43.850 - 16.43.895,

(1) "commercial fishing law" means a statute or regulation that regulates the conduct of a person engaged in commercial fishing activities by establishing requirements relating to fishing licenses and permits; catch records and reports; size, nature, quantity, or use of fishing vessels, sites, and gear; time, place, or manner of taking fishery resources; possession, transportation, sale, barter, or waste of fishery resources; or other aspects of commercial fishing;

(2) "commercial fishing permit" means an entry permit or an interim-use permit issued under this chapter;

(3) "commercial salmon fishing privileges" means the privilege of participating in an activity for which a commercial fishing permit to take salmon is required and the privilege of obtaining a commercial fishing permit to take salmon;

(4) "permit holder" includes the holder of a commercial fishing permit as the result of an emergency transfer, an applicant for a commercial fishing permit if the applicant's commercial fishing permit was suspended under AS 16.43.850 - 16.43.895, and a person whose privilege of obtaining a commercial fishing permit for a fishery is suspended under AS 16.43.850 - 16.43.895.



Sec. 16.43.901. - Vessel permits. [Repealed, Sec. 5 ch. 126 SLA 1996].

Repealed or Renumbered



Sec. 16.43.906. - , 16.43.911. Vessel permits for weathervane scallop fishery; applicability of other statutes. [Repealed, Sec. 6 ch 97 SLA 1997].

Repealed or Renumbered






Article 09 - GENERAL PROVISIONS

Sec. 16.43.940. - Exempted activities.

This chapter does not apply to activities authorized by a permit issued under AS 16.40.100 or 16.40.120.



Sec. 16.43.945. - Commercial fishing privileges exempt from claims of creditors.

Except as provided in AS 16.10.333 - 16.10.338, AS 16.43.170 (g), AS 44.81.215, and 44.81.231 - 44.81.250, commercial fishing privileges granted under this chapter, including entry permits, are exempt from claims of creditors, including claims under AS 09.38.065 and AS 45.29.408.



Sec. 16.43.950. - Applications of regulations of Board of Fisheries.

Nothing in this chapter limits the powers of the Board of Fisheries, including the power to determine legal types of gear and the power to establish size limitations or other uniform restrictions applying to a certain type of gear. Holders of interim-use permits or entry permits issued under this chapter are subject to all regulations adopted by the Board of Fisheries.



Sec. 16.43.955. - Hearings in proximity to Board of Fisheries meetings.

When practicable, a commission hearing that deals with the subject of limiting entry to a fishery shall be held on the same dates on which, and in the same building or in a building adjacent to the building in which, a Board of Fisheries meeting is being held.



Sec. 16.43.960. - Commission revocation or suspension of permits.

(a) The commission may revoke, suspend, or transfer all entry or interim-use permits, vessel entry permits, or vessel interim-use permits held by a person or entity who knowingly provides or assists in providing false information, or fails to correct false information provided to the commission for the purpose of obtaining a benefit for self or another, including the issuance, renewal, duplication, or transfer of an entry or interim-use permit, vessel license, vessel entry permit, or vessel interim-use permit. The commission may suspend, as appropriate, that person's or entity's eligibility to hold an entry or interim-use permit, vessel entry permit, or vessel interim-use permit for a period not to exceed three years, and may impose an administrative fine of not more than $5,000 on the person or entity whose officers, employees, representatives, or agents knowingly provide or assist in providing false information, or fail to correct false information provided, to the commission for the purpose of obtaining a benefit.

(b) The commission shall serve the respondent personally or by certified or registered mail with a notice to show cause why the proposed action should not take place. The notice to show cause must

(1) be supported by an affidavit, which may be made on information or belief, setting out the facts that are the basis of the proposed actions;

(2) provide for a least 30 days' notice of the place, date, and time of the hearing where the respondent may present evidence in opposition to the proposed action; unless waived in writing by the respondent, the hearing shall be held within the judicial district in which the respondent resides if the respondent resides in the state; the hearing place shall be at the discretion of the commission for those respondents residing outside the state;

(3) specify the statutes or regulations violated;

(4) state with particularity the action proposed to be taken;

(5) indicate to the respondent that the respondent's ability to permanently transfer the permits which are the subject of the show cause proceedings has been suspended as of the date of the notice and will continue to be suspended until the exhaustion of all administrative and judicial remedies; and

(6) provide other information the commission considers proper.

(c) A permit subject to show cause proceedings under this section may not be transferred after the date of the notice in (b) of this section pending exhaustion of all administrative and judicial remedies arising from action taken under this section.

(d) The show cause hearing shall be conducted before a quorum of commissioners and shall be presided over by a hearing officer appointed by the commission who shall rule on the presentation of evidence and other procedural matters. Hearings shall be conducted in accordance with regulations adopted under AS 16.43.110 (b).

(e) The failure of a respondent properly served under (b) of this section to appear at the hearing is not grounds for setting aside any commission action taken. However, the commission may in its discretion order a continuance or second hearing.

(f) [Repealed, Sec. 8 ch 22 SLA 1985].

(g) The provisions of this section apply to conduct occurring after January 1, 1973, but do not affect a permit held by a person who is a bona fide purchaser. Failure to correct false information is a continuing offense.

(h) Judicial review of commission determinations under this section is in accordance with AS 44.62.560 - 44.62.570; however, if a hearing de novo is granted under AS 44.62.570 (d), the hearing may, in the discretion of the court, be had with a jury sitting if application for the jury hearing is filed with the court no later than 10 days after service of the notice of appeal.

(i) An entry permit revoked by the commission under this section that is pledged as security for a loan under AS 16.10.333 or AS 44.81.231 shall be reassigned or sold as provided in AS 16.10.337 or AS 44.81.250.

(j) The commission shall immediately cancel a limited entry permit card issued to a debtor under a loan made under AS 16.10.300 - 16.10.370 when the commission receives a certificate of loan termination containing a copy of the

(1) notice required by AS 16.10.335 (a); or

(2) notice that, if the debtor has filed bankruptcy, the automatic stay issued is no longer in effect and the debtor has not reaffirmed the debt.



Sec. 16.43.970. - Penalties.

(a) A person who violates a provision of this chapter or a regulation adopted under this chapter or an entity that violates a provision of AS 16.43.450 - 16.43.520 or a regulation adopted under AS 16.43.450 - 16.43.520 is, upon conviction, guilty of a class B misdemeanor and is punishable by a fine of not more than $5,000 for a first conviction, and a fine of not more than $10,000 for a second or third conviction. Upon a first or second conviction under this subsection, the court may in its discretion also order the commission to suspend the commercial fishing privileges of the person or entity for a period of not more than three years and to revoke one or more or all commercial fishing permits held by the person or entity. Upon a third or subsequent conviction under this subsection, the person or entity is also subject to a loss of commercial fishing privileges as provided under (i) of this section. This subsection does not apply to violations of AS 16.43.140(a).

(b) A person or entity who knowingly makes a false statement to the commission for the purpose of obtaining a benefit, including the issuance, renewal, duplication, or transfer of an entry or interim-use permit, vessel license, vessel interim-use permit, or vessel entry permit, or a person who assists another by knowingly making a false statement to the commission for the purpose of obtaining a benefit for another, is guilty of the crime of unsworn falsification as set out in AS 11.56.210 . Upon conviction, the person or entity is also subject to suspension of commercial fishing privileges and revocation of commercial fishing permits under (i) of this section.

(c) [Repealed, Sec. 12 ch 47 SLA 1981].

(d) If a permit holder is charged by the state with violating a provision of this chapter or a regulation adopted under this chapter, the holder may not transfer any interim-use or entry permit under AS 16.43.170 or any transferable vessel entry permit under AS 16.43.450 - 16.43.520 until after the final adjudication or dismissal of the charges.

(e) Notwithstanding any other provision of this section, an interim-use or entry permit or transferable vessel entry permit may not be transferred while under suspension, without the consent of the commission.

(f) A commercial fishing entry permit revoked under this section that is pledged as security for a loan under AS 16.10.333 , or 16.10.338, or AS 44.81.231 shall be reassigned as provided in AS 16.10.337 or AS 44.81.250.

(g) A person who violates the provisions of AS 16.43.140 (a) is

(1) upon a first conviction, guilty of a class B misdemeanor and may be sentenced to a definite term of imprisonment of not more than 90 days, or forfeiture of the person's fishing vessel, or both, and shall be sentenced to a fine of not less than $5,000 nor more than $10,000 and loss of commercial fishing privileges under (i) of this section;

(2) upon a second conviction, guilty of a class A misdemeanor and may be sentenced to a definite term of imprisonment of not more than one year, and shall be sentenced to a fine of not less than $10,000 nor more than $20,000, forfeiture of the person's fishing vessel, and loss of commercial fishing privileges under (i) of this section;

(3) upon a third or subsequent conviction, guilty of a class A misdemeanor and may be sentenced to a definite term of imprisonment of not more than one year, and shall be sentenced to a fine of not less than $20,000 nor more than $50,000, forfeiture of the person's fishing vessel, and loss of commercial fishing privileges under (i) of this section.

(h) A person convicted of violating the provisions of AS 16.43.140 (a) forfeits the value of the fishery resources found on board the person's vessel at the time of the violation.

(i) Upon the conviction of a person or entity for an offense described under (a), (b), or (g) of this section, the court shall immediately notify the commission of the conviction. The notice provided by the court shall be accompanied by an order suspending commercial fishing privileges and revoking commercial fishing permits under (a) of this section, as appropriate. The commission shall, upon receipt of

(1) an order from the court under (a) of this section, suspend the commercial fishing privileges of a person or entity for the period set by the court and revoke commercial fishing permits held by the person or entity as directed by the court;

(2) a notice from the court that a person or entity has been convicted of a third or subsequent violation of (a) of this section, suspend all commercial fishing privileges of the person or entity for a period of three years from the date of conviction and revoke all commercial fishing permits held by the person or entity;

(3) a notice from the court that a person or entity has been convicted of a violation described under (b) of this section, suspend all commercial fishing privileges of the person or entity for a period of three years from the date of conviction and revoke all commercial fishing permits held by the person or entity;

(4) a notice from the court that a person has been convicted of a violation described under (g)(1) of this section, suspend all commercial fishing privileges of the person for a period of one year from the date of conviction;

(5) a notice from the court that a person has been convicted of a violation described under (g)(2) of this section, suspend all commercial fishing privileges of the person for a period of two years from the date of conviction;

(6) a notice from the court that a person has been convicted of a violation described under (g)(3) of this section, suspend all commercial fishing privileges of the person for a period of five years from the date of conviction.

(j) In this section,

(1) "commercial fishing permit" means an entry permit, an interim-use permit, a vessel entry permit, or a vessel interim-use permit issued under this chapter;

(2) "commercial fishing privileges" means the privilege of participating in an activity for which a commercial fishing permit is required and the privilege of obtaining a commercial fishing permit.



Sec. 16.43.975. - Public disclosure of certain documents prohibited.

Documents submitted to the commission containing information relating to an individual's personal finances and information supplied by individuals for research purposes, produced in response to requests by the commission, are not subject to public disclosure.



Sec. 16.43.980. - Report and recommendations.

(a) The commission shall prepare an annual report and notify the legislature that it is available. The report must include but not be limited to the following:

(1) a progress report on the reduction of entry permits to optimum levels;

(2) recommendations for additional legislation relating to the regulation of entry of participants and vessels into Alaska commercial fisheries.

(b) [Repealed, Sec. 37 ch 14 SLA 1987].



Sec. 16.43.990. - Definitions.

In this chapter,

(1) "commission" means the Alaska Commercial Fisheries Entry Commission;

(2) "economically healthy fishery" means a fishery that yields a sufficient rate of economic return to the fishermen participating in it to provide for, among other things, the following:

(A) maintenance of vessels and gear in satisfactory and safe operating condition; and

(B) ability and opportunity to improve vessels, gear and fishing techniques, including, when permissible, experimentation with new vessels, new gear, and new techniques;

(3) "entity" means a corporation, company, partnership, firm, association, organization, joint venture, trust, society, or other legal entity other than a natural person;

(4) "fishery" means the commercial taking of a specific fishery resource in a specific administrative area with a specific type of gear; however, the commission may designate a fishery to include more than one specific administrative area, gear type, or fishery resource;

(5) "gear" means the specific apparatus used in the commercial harvest of a species, including but not limited to purse seines, drift gill nets, set gill nets, and troll gear;

(6) "optimum number" includes an optimum range of numbers;

(7) "person" means a natural person; "person" does not include a corporation, company, partnership, firm, association, organization, joint venture, trust, society, or other legal entity other than a natural person;

(8) "present ability to actively participate" means the person applying for a permit is physically able to harvest fish in the fishery and has reasonable access to commercial fishing gear of the type utilized in that fishery;

(9) "priority classification" means the allocation of potential permit applicants into reasonable groupings of similarly situated applicants and the priority ranking of those groupings according to the extent to which they satisfy the standards of preference;

(10) "type of gear" means a customary and identifiable classification of gear and shall include:

(A) those classifications for which separate regulations were adopted by the Board of Fisheries and for which separate gear licenses were required by former AS 16.05.550 - 16.05.630; and

(B) distinct subclassifications of gear such as "power" troll gear and "hand" troll gear;

(11) "unit of gear" means the maximum amount of a specific type of gear that can be fished by a person under regulations established by the Board of Fisheries defining the legal requirements for that type of gear.









Chapter 16.45. - PACIFIC MARINE FISHERIES COMPACT

Sec. 16.45.010. - Governor's power to execute compact.

Sec. 16.45.010. Governor's power to execute compact.

The governor may execute a compact on behalf of the state to cooperate in the Pacific Marine Fisheries Commission.



Sec. 16.45.020. - The compact.

The form and contents of the compact must be substantially as provided in this section, and the effect of its provisions shall be interpreted and administered in conformity with the provisions of this section: THE PACIFIC MARINE FISHERIES COMPACT

The contracting states agree as follows: Article I

The purposes of this compact are to promote the better use of fisheries, marine, shell, and anadromous, which are of mutual concern, and to develop a joint program of protection and prevention of physical waste of the fisheries in all of those areas of the Pacific Ocean and adjacent waters over which the compacting states jointly or separately have or acquire jurisdiction.

Nothing in this compact may be construed to authorize the compacting states to limit the production of fish or fish products, to establish or fix the prices of the fish or fish products or create and perpetuate a monopoly. Article II

This agreement becomes operative immediately as to those states executing it when two or more of the states of California, Oregon, and Washington execute it in the form that is in accordance with the laws of the executing state and the Congress has given its consent. Article III

Each state joining in this compact shall appoint, as determined by state statutes, one or more representatives to a commission constituted and designated in this compact as the Pacific Marine Fisheries Commission, of whom one shall be the administrative or other officer of the agency of the state charged with the conservation of the fisheries resources to which this compact pertains. This commission shall be invested with the powers and duties set out in this compact.

The term of each commissioner of the Pacific Marine Fisheries Commission is four years. A commissioner holds office until a successor is appointed and qualified, but the successor's term expires four years from the legal date of expiration of the term of the successor's predecessor. Vacancies occurring in the office of a commissioner from any reason or cause shall be filled for the unexpired term, or a commissioner may be removed from office, as provided by the statutes of the state concerned. Each commissioner may delegate in writing from time to time to a deputy the power to be present and participate including voting as a representative or substitute, at a meeting of or hearing by or other proceeding of the commission.

Voting powers under this compact are limited to one vote for each state regardless of the number of representatives. Article IV

The duty of the said commission is to make inquiry and ascertain from time to time the methods, practices, circumstances, and conditions which are disclosed for bringing about the conservation and the prevention of the depletion and physical waste of the fisheries, marine, shell, and anadromous, in all of those areas of the Pacific Ocean and adjacent waters over which the compacting states jointly or separately have or acquire jurisdiction. The commission may recommend the coordination of the exercise of the police powers of the several states within their respective jurisdictions and the conservation zones to promote the preservation of those fisheries and their protection against overfishing, waste, depletion, or any abuse whatsoever and to assure a continuing yield from the fisheries resources of the signatory parties to this compact.

To that end the commission shall draft and, after consultation with the advisory committee authorized by art. VII of this compact, recommend to the governors and legislative branches of the signatory states to this compact legislation dealing with the conservation of the marine, shell, and anadromous fisheries in all of those areas of the Pacific Ocean over which the compacting states jointly or separately have or acquire jurisdiction. The commission shall, more than one month before a regular meeting of the legislative branch in a signatory state, present to the governor of the state its recommendations relating to enactments by the legislative branch of that state in furthering the purposes of this compact.

The commission shall consult with and advise the pertinent administrative agencies in the signatory states with regard to problems connected with the fisheries and recommend the adoption of the regulations it considers advisable and which lie within the jurisdiction of the agencies.

The commission may recommend to the signatory states the stocking of the waters of such states with marine, shell, or anadromous fish and fish eggs or joint stocking by some or all of the states, and, when two or more of the states jointly stock waters, the commission shall act as the coordinating agency for the stocking. Article V

The commission shall elect from its number a chairman and a vice chairman and shall appoint and at its pleasure remove or discharge the officers and employees required to carry the provisions of this compact into effect and shall fix and determine their duties, qualifications, and compensation. The commission shall adopt rules for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place in the signatory states, but must meet at least once a year. Article VI

No action may be taken by the commission except by the affirmative vote of a majority of the number of compacting states represented at a meeting. No recommendation may be made by the commission in regard to a species of fish except by the vote of a majority of the compacting states which have an interest in the species. Article VII

The fisheries research agencies of the signatory states shall act in collaboration as the official research agency of the Pacific Marine Fisheries Commission.

An advisory committee to be representative of the commercial fishermen, commercial fishing industry, and other interests of each state which the commission deems advisable shall be established by the commission as soon as practicable to advise the commission upon the recommendations it desires to make. Article VIII

Nothing in this compact may be construed to limit the powers of a state or to repeal or prevent the enactment of legislation or the enforcement of a requirement by a state imposing additional conditions and restrictions to conserve its fisheries. Article IX

Continued absence of representation or of any representative on the commission from a signatory state shall be brought to the attention of the governor of the state. Article X

The states agree to make available annual funds for the support of the commission on the following basis:

Eighty percent (80%) of the annual budget shall be shared equally by those member states having as a boundary the Pacific Ocean; not less than five percent (5%) of the annual budget shall be contributed by any other member state; the balance of the annual budget shall be shared by those member states; having as a boundary the Pacific Ocean, in proportion to the primary market value of the products of their commercial fisheries on the basis of the latest five-year catch records.

The annual contribution of each member state shall be figured to the nearest one hundred dollars.

This amended article shall become effective upon its enactment by the States of Alaska, California, Idaho, Oregon and Washington and upon ratification by Congress by virtue of the authority vested in it under Article I, Section 10, of the Constitution of the United States. Article XI

This compact continues in force and remains binding upon each state until renounced by it. Renunciation of this compact must be preceded by sending six months' notice in writing of intention to withdraw from the compact to the other parties to the compact. Article XII

The states of Alaska or Hawaii or any state having rivers or streams tributary to the Pacific Ocean may become a contracting state by enactment of the Pacific Marine Fisheries Compact. Upon admission of a new state to the compact, the purposes of the compact and the duties of the commission extend to the development of joint programs for the conservation, protection, and prevention of physical waste of fisheries in which the contracting states are mutually concerned and to all waters of the newly admitted state necessary to develop the programs.

This article becomes effective upon its enactment by the states of California, Oregon, and Washington and upon ratification by Congress by virtue of the authority vested in it under Article I, Section 10, of the Constitution of the United States.



Sec. 16.45.030. - Alaska representatives.

In furtherance of the compact provisions, there are three members of the commission from the State of Alaska, appointed by the governor and confirmed by the legislature in joint session. One commissioner must be the administrative or other officer of the Alaska Department of Fish and Game charged with the conservation of the state's marine fisheries resource; another commissioner must be a member of the legislature of this state who is a member of the committee on resources; and another member must be a citizen of this state who has a wide knowledge of and interest in the marine fisheries problem.



Sec. 16.45.040. - Terms of commissioners.

The term of a commissioner is four years. A commissioner holds office until a successor is appointed and qualified, but the successor's term expires four years from the legal date of expiration of the term of the successor's predecessor. A commissioner may be removed from office by the governor upon charges and after a hearing. The term of a commissioner who ceases to hold the qualifications required ends and a successor may be appointed. Vacancies occurring in the office of a commissioner from any reason or cause shall be filled for the unexpired term in the same manner as for a full term appointment.






Chapter 16.50. - GUIDES AND OUTFITTERS



Chapter 16.51. - ALASKA SEAFOOD MARKETING INSTITUTE

Sec. 16.51.010. - Alaska Seafood Marketing Institute established.

There is established the Alaska Seafood Marketing Institute. The institute is a public corporation of the state. It is an instrumentality of the state in the Department of Commerce, Community, and Economic Development, but has a legal existence independent of and separate from the state. Exercise by the institute of the powers conferred by this chapter is an essential governmental function of the state.



Sec. 16.51.020. - Board of directors.

(a) The governing body of the institute is a board of directors. The board consists of seven voting members appointed by the governor. In making appointments to the board, the governor shall consider, but need not appoint, nominees presented by persons engaged in fish processing, the financing of fish processing, or commercial fishing.

(b) Five members of the board shall be seafood processors: four of the seafood processors must have an annual payroll in the state of more than $2,500,000; one of the seafood processors must have an annual payroll in the state of $50,000 - $2,500,000. Two members of the board must be engaged in commercial fishing.

(c) The board shall annually elect a chairman and other necessary officers from among its members.



Sec. 16.51.030. - Term of office.

The members of the board appointed by the governor under AS 16.51.020 serve three-year terms and may be reappointed. Terms shall be staggered. An appointee to fill a vacancy shall hold office for the balance of the term for which the appointee's predecessor on the board was appointed.



Sec. 16.51.040. - Removal and vacancies.

The members of the board appointed by the governor under AS 16.51.020 serve at the governor's pleasure. A vacancy on the board occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only.



Sec. 16.51.050. - Quorum.

Four members of the board appointed under AS 16.51.020 constitute a quorum for the transaction of business and the exercise of the powers and duties of the board.



Sec. 16.51.060. - Compensation of board members.

Board members receive no salary, but are entitled to per diem and travel expenses authorized by law for other state boards and commissions under AS 39.20.180 .



Sec. 16.51.070. - Meetings.

The board shall meet at least once a year. A meeting of the board shall occur at the call of the chairman, or upon the written request of two members of the board.



Sec. 16.51.080. - Employment of personnel.

The board may employ and determine the salary of an executive director. The executive director may, with the approval of the board, select and employ additional staff as necessary. The executive director and all employees of the board are in the exempt service under AS 39.25.



Sec. 16.51.090. - Powers of board.

In carrying out the powers of the institute, the board may

(1) adopt, alter, and use a corporate seal;

(2) prescribe, adopt, amend, and repeal bylaws;

(3) sue and be sued in the name of the institute;

(4) enter into any agreements necessary to the exercise of its powers and functions;

(5) cooperate with a public or private board, organization, or agency engaged in work or activities similar to the work or activities of the institute, including entering into contracts for joint programs of consumer education, sales promotion, quality control, advertising, and research in the production, processing, or distribution of seafood;

(6) conduct, or contract for, scientific research to develop and discover health, dietetic, or other uses of seafood harvested and processed in the state;

(7) receive contributions of money from persons;

(8) establish offices in the state and otherwise incur expenses incidental to the performance of its duties;

(9) appear on behalf of the institute before boards, commissions, departments, or other agencies of municipal, state, or federal government;

(10) acquire, hold, lease, sell, or otherwise dispose of property, but such property is limited to that which is necessary to the administrative functioning of the office of the institute;

(11) establish and maintain one or more bank accounts for the transaction of the institute's business;

(12) prepare market research and product development plans for the promotion of any species of seafood and their by-products that may be harvested in the state and processed for sale;

(13) establish committees related to the marketing of salmon and salmon products; the board shall, to the extent practicable, appoint equal numbers of seafood processors and persons engaged in commercial fishing to the committees.



Sec. 16.51.095. - Executive Budget Act.

The operating budget of the institute shall be prepared and submitted in accordance with AS 37.07 (Executive Budget Act).



Sec. 16.51.100. - Duties of board.

The board shall

(1) conduct programs of education, research, advertising, or sales promotion designed to accomplish the purposes of this chapter;

(2) promote all species of seafood and their by-products that are harvested in the state and processed for sale;

(3) develop market-oriented quality specifications for Alaska seafood to be used in developing a high quality image for Alaska seafood in domestic and world markets, and adopt and distribute recommendations regarding the handling of seafood from the moment of capture to final distribution;

(4) prepare market research and product development plans for the promotion of all species of seafood and their by-products that are harvested in the state and processed for sale;

(5) submit an annual report to the governor describing the activities of the institute and notify the legislature that the report is available;

(6) develop marketing programs based on the "inspection" and "premium quality" seals designed under AS 17.20.066 and use the seals in advertising and promotion efforts of the institute;

(7) [Repealed, Sec. 10 ch 55 SLA 1993].

(8) [Repealed, Sec. 10 ch 55 SLA 1993].

(9) [Repealed, Sec. 10 ch 55 SLA 1993].



Sec. 16.51.110. - Prohibited promotions.

The board may not promote or make a contract that promotes seafood by

(1) geographic origin other than from the state generally;

(2) geographic region of the state; or

(3) specific brand name.



Sec. 16.51.120. - Seafood marketing assessment.

(a) A seafood marketing assessment shall be levied on the value of seafood products produced in Alaska as provided in (b), (c), (d), (e), (h), or (i) of this section if an election is held under AS 16.51.140 at which the assessment is approved by eligible processors who together produce at least 51 percent of the value of seafood products produced in Alaska in the calendar year.

(b) Each processor shall pay a seafood marketing assessment of .1 percent of the value of seafood products produced in Alaska by the processor.

(c) Each processor shall pay a seafood marketing assessment of .2 percent of the value of seafood products produced in Alaska by the processor.

(d) Each processor shall pay a seafood marketing assessment of .3 percent of the value of seafood products produced in Alaska by the processor.

(e) Each processor shall pay a seafood marketing assessment of .4 percent of the value of seafood products produced in Alaska by the processor.

(f) An election under (a) of this section shall be held if the proposed election for the levying of an assessment under (b), (c), (d), (e), (h), or (i) of this section is approved by a majority of the whole membership of the board at a regularly scheduled meeting.

(g) Notwithstanding (a) - (e), (h), and (i) of this section and AS 16.51.150(c), a processor is not subject to, or liable for payment of, an assessment under this section on the value of the seafood products produced in Alaska if the value of seafood products produced in Alaska by the processor is less than $50,000 in a calendar year. This subsection does not exempt a processor from liability for payment of taxes imposed under AS 43.75 or AS 43.77.

(h) Each processor shall pay a seafood marketing assessment of.5 percent of the value of seafood products produced in Alaska by the processor.

(i) Each processor shall pay a seafood marketing assessment of.6 percent of the value of seafood products produced in Alaska by the processor.



Sec. 16.51.130. - Termination of the seafood marketing assessment.

(a) A seafood marketing assessment levied under AS 16.51.120 (b), (c), (d), (e), (h), or (i) shall be terminated by the commissioner of revenue if an election is held under AS 16.51.140 in which the termination is approved by eligible processors who together produce at least 51 percent of the total value of seafood products produced in Alaska during the calendar year.

(b) An election under (a) of this section shall be held if

(1) the proposed election for the termination of the assessment is approved by a majority of the whole membership of the board at a regularly scheduled meeting; or

(2) a petition is presented to the director of elections requesting termination of the assessment by eligible processors who together produce at least 25 percent of the total value of seafood products produced in Alaska during the calendar year.

(c) The institute shall provide notice of an election in accordance with AS 16.51.140 within 60 days after receiving notice from the director of elections that a valid petition under (b)(2) of this section has been received.

(d) The seafood marketing assessment is terminated on the effective date stated on the ballot.



Sec. 16.51.140. - Procedures for an election to approve or terminate a seafood marketing assessment.

(a) The institute may conduct an election under this section after the director of elections approves

(1) the notice to be published by the institute;

(2) the ballot to be used in the election; and

(3) the registration and voting procedures for the approval or termination of the seafood marketing assessment.

(b) In conducting the election under this section, the institute and the director of elections shall adopt the following procedures:

(1) the proposed levy or termination of the assessment shall be adopted at a regularly scheduled meeting of the board of directors of the institute held not less than 60 days before the date on which the ballots must be postmarked to be counted unless the election is for termination of the assessment and has been initiated by a petition under AS 16.51.130 (b)(2);

(2) the institute shall hold at least one meeting, not less than 30 days before the date on which ballots must be postmarked to be counted, to explain the reason for the proposed seafood marketing assessment or termination of the assessment and to explain the voting procedure to be used in the election; the institute shall provide notice of the meeting by

(A) mailing the notice to each eligible processor; and

(B) publishing the notice in at least one newspaper of general circulation in each region of the state at least two weeks before the meeting;

(3) the director of elections shall mail ballots to each eligible processor not more than 45 days before the date specified as the date ballots must be postmarked;

(4) the ballot must

(A) indicate whether the assessment is to be levied under AS 16.51.120(b), (c), (d), (e), (h), or (i) and must state the percentage of the assessment;

(B) indicate the effective date of the levy of the assessment or termination of the assessment;

(C) ask whether the assessment shall be levied or, if the election is to terminate the assessment, whether the assessment shall be terminated;

(5) the ballots shall be returned by mail to the director of elections and shall be counted by the director of elections or a representative.

(c) The director of elections shall certify the results of an election under this section if the director determines that the requirements of (a) and (b) of this section have been satisfied.

(d) For the purposes of this section a ballot submitted by a corporation is presumed valid if the ballot is signed by an individual who is indicated to be an officer of the corporation and the ballot is imprinted with the corporate seal.



Sec. 16.51.150. - Determination of value.

(a) Upon request from the director of elections, the commissioner of revenue shall determine

(1) the total value of seafood products produced in Alaska during any calendar year;

(2) whether the eligible processors approving the levy or termination of a seafood marketing assessment together produced at least 51 percent of the total value of seafood products produced in Alaska during the calendar year; or

(3) whether the eligible processors petitioning for an election under AS 16.51.130 (b)(2) together produced at least 25 percent of the total value of seafood products produced in Alaska during the calendar year.

(b) The total value of seafood products produced in Alaska in a calendar year is the sum of the

(1) total value of the fisheries resource on which the tax imposed under AS 43.75.015 and 43.75.100 is levied in that calendar year; and

(2) total value of the fisheries resource on which the tax imposed under AS 43.77 is levied in that calendar year.

(c) The value of seafood products produced in Alaska by a processor during a calendar year is the sum of the

(1) total value of the fisheries resource on which the processor must pay the tax imposed under AS 43.75.015 and 43.75.100 in that calendar year; and

(2) total value of the fisheries resource on which the processor must pay the tax imposed under AS 43.77.010 in that calendar year.



Sec. 16.51.160. - Collection of assessments and disposition of proceeds.

(a) Each processor shall remit to the Department of Revenue before April 1 of each year the total amount of the seafood marketing assessment owed on the value of seafood products produced in Alaska by the processor in the previous calendar year.

(b) [Repealed, Sec. 28 ch 90 SLA 1991].



Sec. 16.51.170. - Enforcement of assessments.

The provisions of AS 43.05 and AS 43.10 apply for the enforcement and collection of the seafood marketing assessment.



Sec. 16.51.180. - Definitions.

In this chapter,

(1) "board" means the board of directors of the Alaska Seafood Marketing Institute;

(2) "eligible processor" means a processor who would be liable for payment of a seafood marketing assessment levied under AS 16.51.120 ;

(3) "institute" means the Alaska Seafood Marketing Institute;

(4) "processor" means a person who is liable for

(A) the tax imposed under AS 43.75.015 ;

(B) the tax imposed under AS 43.75.100 ; or

(C) the landing tax imposed under AS 43.77;

(5) "produce" means perform an activity upon which a tax is imposed under AS 43.75 or AS 43.77, including the purchase, production, landing, or export of a fisheries resource.

(6) "promote or make a contract that promotes seafood" means to advertise or publicize, or make a contract for advertising or publicizing, the use, value, attractiveness, or quality of seafood;

(7) "seafood" means finfish, shellfish, and fish by-products, including but not limited to salmon, halibut, herring, flounder, crab, clam, cod, shrimp, and pollock, but does not include aquatic farm products as defined in AS 16.40.199 ;

(8) [Repealed, Sec. 13 ch 81 SLA 1996].






Chapter 16.52. - FISHERY INDUSTRIAL TECHNOLOGY CENTER

Sec. 16.52.010. - Fishery Industrial Technology Center.

There is established a Fishery Industrial Technology Center as part of the University of Alaska.



Sec. 16.52.020. - Duties.

The center shall create employment opportunities in the state's fishing industry and other benefits to the state by

(1) providing training opportunities to citizens of the state on the most efficient and appropriate technologies for the harvesting, processing, and conservation of the fishery resources of the state;

(2) providing information and technical assistance on the adaptation of existing and new technologies to the users of the fishery resources of the state;

(3) providing research and development activities to adapt existing technologies to enhance the economic viability of the industry;

(4) providing research and development activities to create new technologies that will enhance the effectiveness of the industry, and provide economic benefits to state citizens; and

(5) encouraging joint projects between industry and government in order to use industrial experience and government programs to enhance the productivity of the industry.



Sec. 16.52.030. - Fishery Industrial Technology Policy Council.

(a) A Fishery Industrial Technology Policy Council is established to provide program and planning guidance to the center. The policy council shall be composed of members of the state's fishing and processing industry.

(b) The policy council consists of seven members appointed by the president of the University of Alaska, including

(1) two members appointed from the seafood processing industry; the members appointed under this paragraph shall be owners or employees of firms that are in operation in the state and, insofar as possible, shall represent diverse processing operations;

(2) two members who are commercial fishermen; the members appointed under this paragraph shall be actively engaged in commercial fishing in the state and, insofar as possible, shall represent fishing for diverse fisheries resources;

(3) three public members.

(c) A member of the policy council serves a term of two years.

(d) At least five members of the policy council shall be residents of the state.



Sec. 16.52.040. - Location.

The principal activities of the center shall be located in Kodiak, Alaska.



Sec. 16.52.050. - Annual report.

The Board of Regents of the University of Alaska shall prepare an annual report of the center's activities and notify the legislature by the 20th day of each regular session that the report is available. The report must include a description of the work conducted by the center, the training sessions held and number of students trained, and any other information that the Board of Regents determines should be included to describe the work of the center.



Sec. 16.52.060. - Cooperation with other agencies.

In the development of its programs the center shall consult with

(1) the Department of Fish and Game;

(2) the division of economic development of the Department of Commerce, Community, and Economic Development;

(3) the Department of Natural Resources;

(4) the Alaska Fisheries Development Foundation;

(5) the Alaska Seafood Marketing Institute;

(6) the North Pacific Fishery Management Council;

(7) the National Marine Fisheries Service;

(8) the Department of Education and Early Development; and

(9) the Department of Labor and Workforce Development.



Sec. 16.52.070. - Definitions.

In this chapter,

(1) "center" means the Fishery Industrial Technology Center;

(2) "policy council" means the Fishery Industrial Technology Policy Council.






Chapter 16.55. - SHOOTING AND FIREARM SAFETY

Sec. 16.55.010. - Duties of department.

The Department of Fish and Game shall

(1) assist in developing and coordinating activities involving private organizations relating to shooting and firearms;

(2) develop a hunting safety program for the people of the state;

(3) establish a program to assist in the planning, construction, and operation of public shooting ranges.



Sec. 16.55.020. - Powers of department.

In the discharge of its duties under AS 16.55.010 , the Department of Fish and Game may

(1) provide, through a departmental coordinator, technical assistance to municipalities, communities, and organizations;

(2) make grants to municipalities and organizations as provided in AS 16.55.030

(A) to develop and operate public shooting ranges and facilities; and

(B) to operate programs involving education and training in the safe use of firearms.



Sec. 16.55.030. - Grants.

Subject to legislative appropriation for the purpose, the Department of Fish and Game may make grants to municipalities and private organizations in accordance with AS 16.55.020 (2). The department may impose reasonable restrictions on the use of funds granted under this section.



Sec. 16.55.040. - Advisory committee.

(a) There is established in the Department of Fish and Game an Advisory Committee on Hunting and Firearm Safety. The committee consists of five members appointed by the commissioner of fish and game and serving at the commissioner's pleasure. Members of the advisory committee serve without compensation but are entitled to per diem and travel expenses provided by law for members of boards and commissions.

(b) The Advisory Committee on Hunting and Firearm Safety shall select one of its members as chairman.

(c) The Advisory Committee on Hunting and Firearm Safety shall meet at the call of the chairman or at the request of a majority of its members.

(d) The Advisory Committee on Hunting and Firearm Safety shall advise the Department of Fish and Game in fulfilling its responsibilities under this chapter.









Title 17 - FOOD AND DRUGS

Chapter 17.05. - STANDARDS OF SALE FOR FOOD AND DRINK

Sec. 17.05.010. - , 17.05.020. Sale of diseased, corrupted, or unwholesome provisions prohibited; adulteration prohibited. [Repealed, Sec. 26 ch 72 SLA 1998].

Repealed or Renumbered



Sec. 17.05.030. - Sale of dehydrated, powdered, or reconstituted milk. [Repealed, Sec. 3 ch 193 SLA 1968].

Repealed or Renumbered



Sec. 17.05.040. - Penalty for violation of AS 17.05.030 . [Repealed, Sec. 18 ch 18 SLA 1980].

Repealed or Renumbered



Sec. 17.05.050. - Re-serving prohibited. [Repealed, Sec. 26 ch 72 SLA 1998].

Repealed or Renumbered



Sec. 17.05.060. - 17.05.160. - [Renumbered as AS 17.07.010 - 17.07.200].

Repealed or Renumbered






Chapter 17.06. - SALE OF ORGANIC MEAT, FISH, POULTRY, AND PROCESSED FOODS

Sec. 17.06.010. - Prohibition.

(a) A person may not sell or offer for sale food represented as organic food if the person knows or has reason to know that the food has been grown, raised, or produced with the use of

(1) a fertilizer, except for manure and other natural fertilizers;

(2) a manufactured pesticide, hormone, antibiotic, or growth stimulant, except for Bacillus thuringensis and other natural pesticides;

(3) a substance listed by the department under AS 17.06.050 that is similar to a substance that is restricted with regard to organic food under (1) or (2) of this subsection.

(b) In this section, "with the use of" means

(1) applied to the food before a retail sale;

(2) fed to the animal producing the food;

(3) unless the substance applied is a pesticide, applied to the soil or other growing medium within one year before seed planting or transplanting, or, if the crops are perennial, before the appearance of the flower bud; or

(4) in the case of pesticides, applied to the soil or other growing medium within two years before seed planting or transplanting, or, if the crops are perennial, before the appearance of the flower bud.



Sec. 17.06.020. - Disclosure.

(a) Except as provided in (b) of this section, a person may not sell food represented as organic food unless the name and address of the producer of the food are displayed with the food. If the food is not displayed at the purchase site, a written statement with the name and address of the producer must be given to the purchaser unless the name and address are identified on a package containing the purchased food. This subsection does not apply to a sale for consumption on the premises.

(b) Advertising for the mail order sale of food represented as organic food must include the name and address of the producer of the food.



Sec. 17.06.030. - Sworn statement of compliance.

(a) A producer may not sell to a vendor food represented as organic food unless before the sale the producer provides the vendor with a sworn statement that the producer has grown, raised, or otherwise produced the food in compliance with AS 17.06.010 . If a producer sells the food to the same vendor more than one time during a calendar year, one statement for the calendar year is sufficient to comply with this section.

(b) In this section, "vendor" means a person who sells food represented as organic food to another person for resale or to a consumer.



Sec. 17.06.050. - Regulations.

The department may adopt regulations under AS 44.62 (Administrative Procedure Act) to implement and interpret this chapter, including a regulation that lists and periodically updates substances under AS 17.06.010(a).



Sec. 17.06.060. - Enforcement.

(a) If the department determines that a person is violating a provision of this chapter, or a regulation adopted under this chapter, the department shall order the person to stop the violation and to refrain from future violations.

(b) If a person violates this chapter, a regulation adopted under this chapter, or an order issued under (a) of this section, the person is liable to the state for

(1) a civil fine that does not exceed the total of $1,000 plus the state's estimated costs of investigating and taking appropriate administrative and enforcement actions for the violation; and

(2) an additional civil penalty of three times the value of the product knowingly sold in violation of this chapter.

(c) The provisions of this section are in addition to the remedies available under AS 45.50.471 - 45.50.561.



Sec. 17.06.070. - Definitions.

In this chapter,

(1) "department" means the Department of Environmental Conservation;

(2) "food represented as organic food" means food, when the food is meat, fish, poultry, or processed, that is marketed using the term "organic" or a derivative of that term in the labeling or advertising;

(3) "producer" means a person who grows, raises, or produces food.






Chapter 17.07. - FLOUR AND BREAD STANDARDS



Chapter 17.10. - UNIFORM NARCOTIC DRUG ACT



Chapter 17.12. - DEPRESSANT, HALLUCINOGENIC AND STIMULANT DRUGS



Chapter 17.15. - DRUGS



Chapter 17.20. - ALASKA FOOD, DRUG, AND COSMETIC ACT

Article 01 - COMMISSIONER'S POWERS AND DUTIES

Sec. 17.20.005. - Powers and duties of commissioner.

To carry out the requirements of this chapter, the commissioner may issue orders, regulations, permits, quarantines, and embargoes relating to

(1) food offered to the public or sold, including

(A) inspection of meat, fish, poultry, and other food products;

(B) standards of sanitation and handling methods for all phases of slaughtering, processing, storing, transporting, displaying, and selling;

(C) labeling; and

(D) the training, testing, and certification requirements for individuals who handle or prepare food, their supervisors, and their employers to ensure their knowledge of food safety and sanitation principles and requirements;

(2) control and eradication of pests;

(3) enforcement of hazard analysis critical control point programs for seafood processing that are developed in cooperation with appropriate industry representatives or, to the extent not inconsistent with this chapter or regulations adopted under the authority of this chapter, that are established by regulations of the United States Food and Drug Administration as they may periodically be revised;

(4) labeling, subject to AS 17.20.013 , and grading of milk and milk products and standards of sanitation for dairies offering to the public or selling milk or milk products to at least the minimum of current recommendations of the United States Public Health Service pasteurized milk ordinance as it may periodically be revised;

(5) standards and conditions for the operation and siting of aquatic farms and related hatcheries, including

(A) restrictions on the use of chemicals; and

(B) requirements to protect the public from contaminated aquatic farm products that pose a risk to health;

(6) monitoring aquatic farms and aquatic farm products to ensure compliance with this chapter and, to the extent not inconsistent with this chapter or regulations adopted under the authority of this chapter, with the requirements of the national shellfish sanitation program manual of operations published by the United States Food and Drug Administration as it may periodically be revised;

(7) tests and analyses that may be made and hearings that may be held to determine whether the commissioner will issue a stop order or quarantine;

(8) transportation of, use of, disposal of, recalls of, or warnings concerning quarantined or embargoed items;

(9) cooperation with federal and other state agencies.






Article 02 - FOOD AND AQUATIC FARM PRODUCTS

Sec. 17.20.010. - Definitions and standards for food.

When, in the judgment of the commissioner, honest and fair dealing in the interest of consumers will be promoted, the department shall adopt regulations fixing and establishing for food or class of food a reasonable definition and standard of identity, a reasonable standard of quality, and reasonable standards of fill of container. In prescribing a definition and standard of identity for food or class of food in which optional ingredients are permitted, the department shall, for the purpose of promoting honesty and fair dealing in the interest of consumers, designate the optional ingredients which shall be named on the label. The definitions and standards adopted shall conform as far as practicable to the definitions and standards adopted under authority of the federal act. The department shall establish a mobile canned food inspection service available upon request to food packers or processors inside the state.



Sec. 17.20.013. - Hormone labeling for milk products.

(a) Products offered for wholesale or retail sale in this state that contain milk, cream, or any product or byproduct of milk or cream and that have been processed and handled under the requirements of this section may be labeled "Milk in this product is from cows not treated with rBGH" or "Milk in this product is from cows not treated with rBST." Labeling of milk products under this section may also include an indication that the milk used is "farmer certified rBGH-free" or "farmer certified rBST-free." If a milk product label contains the rBGH or rBST language allowed under this subsection, the label must also state "No significant difference has been shown between milk derived from rBST treated and non-rBST treated cows." Milk products offered for wholesale or retail sale in this state are not required to contain any further label information related to the use of rBGH or rBST in milk products.

(b) The labeling described in (a) of this section may appear on the principal display panel of a packaged milk product, may be conspicuously attached to the container of a bulk product, or may appear in an advertisement for a milk product, including media advertising or displays or placards posted in retail stores. In this subsection,

(1) "advertisement" means the representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or that are likely to induce, directly or indirectly, the purchase of the milk product;

(2) "principal display panel" means that part of a label that is most likely to be displayed, presented, shown, or examined under normal and customary conditions of display for sale.

(c) A dairy plant that purchases milk or cream to be used in milk products labeled under (a) of this section shall require an affidavit from producers supplying the milk. The producer or authorized representative of the producer shall sign the affidavit, and the affidavit must state that all cows used in the producer's dairy operations have not and will not be treated with rBGH without advance written notice to the dairy plant of at least 30 days.

(d) The affidavit required under (c) of this section must contain

(1) the name and address of the producer;

(2) the grade A milk permit number of the producer;

(3) the name of the producer's farm and its address if different from the address of the producer;

(4) the telephone number of the producer;

(5) the name of the dairy plant receiving the milk; and

(6) a statement in substantially the following form:

State of Alaska )

) ss:

________ Judicial District )

I, ________________________, as the owner or permit holder responsible

for the dairy farm operation identified above, hereby certify as

follows:

(A) that no animals on the above farm are currently being treated

with recombinant bovine somatotropin (rBST), also known as recombinant

bovine growth hormone (rBGH);

(B) that no animals on the above farm have received rBST treatments

within the past 30 days;

(C) that I will provide written notice to the buyer of my milk at

least thirty (30) days in advance if I intend to use rBST on my dairy

cattle; and

(D) that I will not sell milk from animals added to my herd if

those animals may have received rBST treatment within the previous 30

days.

I declare, under oath, that the above statement is true and correct to

the best of my knowledge.

Producer Signature ________________________

Subscribed and sworn to or affirmed before me at _____ on ______ .

(date)

___________________________ Notary Public

My Commission Expires _____

(e) A dairy plant shall keep the original affidavit provided under (c) of this section on file for a period of not less than two years. The affidavit and corresponding records shall be made available for inspection by the commissioner. If the milk product is to be labeled under (a) of this section, dairy plants supplying milk or cream to a processor or to a manufacturer of a milk product for use in the milk product shall supply the processor or manufacturer with a certificate stating that the producers of the supplied milk or cream have executed and delivered the affidavits as required by (c) of this section.

(f) All milk or cream from non-rBGH-treated cows used in the manufacturing or processing of milk products labeled under (a) of this section, and milk or cream supplied by a producer using an affidavit under (c) of this section, shall be kept completely separate from any other milk or cream throughout all stages of storage, transportation, and processing until the resulting milk products are in final packaged form in a properly labeled container. The dairy plant and the processor or manufacturer at each stage shall keep records of the separation and make them available to the commissioner for inspection.

(g) In this section,

(1) "milk product" means any product that contains milk, cream, or any product or byproduct of milk or cream;

(2) "recombinant bovine growth hormone" or "rBGH" means a growth hormone that is intended for use in bovine animals and that has been produced through recombinant DNA techniques described as "recombinant bovine somatotropin" or "rBST."



Sec. 17.20.020. - Adulterated food.

(a) Food is adulterated if

(1) it bears or contains a poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance the food is not considered adulterated under this paragraph if the quantity of the substance does not ordinarily render it injurious to health;

(2) it bears or contains added poisonous or added deleterious substance which is unsafe within the meaning of AS 17.20.030 ;

(3) it consists in whole or in part of a diseased, contaminated, filthy, putrid, or decomposed substance, or if it is otherwise unfit for food;

(4) it has been produced, prepared, packed, or held under insanitary conditions in which it may have become contaminated with filth, or in which it may have been rendered diseased, unwholesome, or injurious to health;

(5) it is, in whole or in part, the product of a diseased animal or an animal which has died otherwise than by slaughter, or that has been fed upon the uncooked offal from a slaughterhouse;

(6) its container is composed, in whole or in part, of a poisonous or deleterious substance which may render the contents injurious to health.

(b) Food is adulterated if

(1) a valuable constituent has been omitted or abstracted in whole or part;

(2) a substance has been substituted in whole or part for a valuable constituent;

(3) damage or inferiority has been concealed;

(4) a substance has been added or mixed or packed with it to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is.

(c) Confectionery is adulterated if it bears or contains an alcohol or nonnutritive article or substance except harmless coloring, harmless flavoring, harmless resinous glaze not in excess of four-tenths of one percent, harmless natural wax not in excess of four-tenths of one percent, harmless natural gum, and pectin. This subsection does not apply to confectionery containing less than one-half of one percent by volume of alcohol derived solely from the use of flavoring extracts, or to chewing gum containing harmless nonnutritive masticatory substances.

(d) Food is adulterated if it bears or contains a coal tar color other than one from a batch which has been certified under authority of the federal act.



Sec. 17.20.030. - Tolerances for added poisonous ingredients.

A poisonous or deleterious substance added to food, except where the substance is required in the production of food or cannot be avoided by good manufacturing practice, is unsafe for purposes of the application of AS 17.20.020 (a)(2). When the substance is required or cannot be avoided, the department shall adopt regulations limiting the quantity of it to the extent necessary for the protection of public health. A quantity exceeding the limits fixed is unsafe for purposes of the application of AS 17.20.020 (a)(2). While a regulation limiting the quantity of a substance in the case of any food is in effect, the food is not, by reason of bearing or containing an added amount of the substance, adulterated within the meaning of AS 17.20.020 (a)(1). In determining the quantity of the added substance to be tolerated in or on food, the department shall consider the extent to which the use of the substance is required or cannot be avoided in the production of each article and the other ways in which the consumer may be affected by that or other poisonous or deleterious substances.



Sec. 17.20.040. - Misbranded foods.

(a) Food is misbranded if

(1) its labeling is false or misleading in any particular;

(2) it is offered for sale under the name of another food;

(3) it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and, immediately thereafter, the name of the food imitated;

(4) its container is made, formed, or filled so as to be misleading;

(5) it is in package form unless it bears a label containing (A) the name and place of business of the manufacturer, packer, or distributor; and (B) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; however, under (B) of this paragraph, reasonable variations are permitted, and exemptions for small packages shall be established by regulations prescribed by the department;

(6) a word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed with the conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in terms that make it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(7) it purports to be or is represented as a food for which a definition and standard of identity has been prescribed by regulations as provided by AS 17.20.010 , unless (A) it conforms to the definition and standard, and (B) its label bears the name of the food specified in the definition and standard and the common names of optional ingredients other than spices, flavoring, and coloring present in the food as required by regulation;

(8) it purports to be or is represented as (A) a food for which a standard of quality has been prescribed by regulations, and its quality falls below that standard, unless its label bears, in the manner and form the regulations specify, a statement that it falls below that standard; or (B) a food for which a standard of fill of container has been prescribed by regulation as provided by AS 17.20.010 and it falls below the applicable standard of fill of container, unless its label bears, in the manner and form as the regulations specify, a statement that it falls below that standard;

(9) it is not subject to the provisions of (7) of this subsection, unless it bears labeling clearly giving (A) the common or usual name of the food, if any, and (B) in case it is fabricated from two or more ingredients, the common or usual name of each ingredient; except that, however, spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings, without naming each; however, to the extent that compliance with the requirements of (B) of this paragraph is impracticable, or results in deception or unfair competition, exemptions shall be established by regulations adopted by the department, but the requirements of (B) of this paragraph do not apply to food products that are packaged at the direction of purchasers at retail at the time of sale, the ingredients of which are disclosed to the purchasers by other means in accordance with regulations adopted by the department;

(10) it purports to be or is represented for special dietary uses, unless its label bears information concerning its vitamin, mineral, and other dietary properties the commissioner determines to be, and by regulations prescribes as, necessary in order fully to inform purchasers as to its value for those uses;

(11) it bears or contains artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; however, to the extent that compliance with the requirements of this paragraph is impracticable, exemption shall be established by regulations adopted by the department;

(12) the food is a farmed halibut, salmon, or sablefish product, unless

(A) the product is labeled to identify the product as farmed fish raised outside the state, if the product is sold in a packaged form; or

(B) the product is conspicuously identified as farmed fish raised outside the state, if the product is sold in an unpackaged form;

(13) the labeling, advertisement, or identification of the food is inconsistent with the labeling, advertisement, or identification provisions of AS 17.20.048 or 17.20.049;

(14) the food is a genetically modified fish or genetically modified fish product unless

(A) the food is conspicuously labeled to identify the fish or fish product as a genetically modified fish or fish product if the fish or fish product is sold in a packaged form; or

(B) the food is conspicuously identified as a genetically modified fish or fish product if the fish or fish product is sold in an unpackaged form.

(b) In this section,

(1) "farmed halibut, salmon, or sablefish product" means a food product that contains halibut, salmon, or sablefish that is propagated, farmed, or cultivated in a facility that grows, farms, or cultivates finfish in captivity or under positive control but that is not a salmon hatchery that is owned by the state or that holds a salmon hatchery permit under AS 16.10.400 ; in this paragraph, "positive control" has the meaning given in AS 16.40.199 ;

(2) "genetically modified fish" means

(A) a finfish or shellfish whose genetic structure has been altered at the molecular level by means that are not possible under natural conditions or processes, including recombinant DNA and RNA techniques, cell fusion, gene deletion or doubling, introduction of exogenous genetic material, alteration of the position of a gene, or similar procedure;

(B) the progeny of a finfish or shellfish described in (A) of this paragraph;

(3) "genetically modified fish product" means a product prepared from a genetically modified fish.



Sec. 17.20.044. - Sale and labeling of frozen meat, fish, and poultry.

(a) Meat, fish, or poultry that has been frozen may not be sold, represented, or advertised as a fresh food.

(b) Meat, fish, and poultry that has been frozen must be labeled as a frozen food in accordance with regulations adopted by the commissioner.

(c) The commissioner shall adopt regulations that

(1) require frozen food labels for meat, fish, and poultry that has been frozen; and

(2) provide for the examination and inspection of meat, fish, and poultry to ascertain whether it has been frozen.



Sec. 17.20.045. - Misbranding halibut.

No person may label or offer for sale any food fish product designated as halibut, with or without additional descriptive words, unless the food fish product is Hippoglossus or Hippoglossus Stenolepsis. A person who violates this section is guilty of misbranding food under provisions of this chapter.



Sec. 17.20.048. - Labeling and advertisement of halibut, salmon, and sablefish products.

(a) A person who sells halibut, salmon, or sablefish products at wholesale or retail in this state may label or advertise the product as being or containing a "wild" halibut, salmon, or sablefish product, an "antibiotic-free" halibut, salmon, or sablefish product, or a "hormone-free" halibut, salmon, or sablefish product, and may indicate that the product or the halibut, salmon, or sablefish in the product is free from added colors and additives, if the product or the halibut, salmon, or sablefish in the product

(1) is harvested from a river or an ocean;

(2) has not been raised in captivity under control for its entire life; and

(3) is free from added colors and additives.

(b) The labeling or advertising allowed for a halibut, salmon, or sablefish product by (a) of this section may appear on the principal display panel of a packaged product, may be conspicuously attached to the container of a bulk product, or may appear in an advertisement for the product, including media advertising and displays or placards posted in retail stores. In this subsection, "principal display panel" means the part of a label that is most likely to be displayed, presented, shown, or examined under normal and customary conditions of display for sale.

(c) In this section, "halibut, salmon, or sablefish product" means halibut, salmon, or sablefish, or a product made from halibut, salmon, or sablefish.



Sec. 17.20.049. - Required identification of fish by retail food establishment.

(a) Notwithstanding AS 17.20.048 , a retail food establishment shall state on the menu of prepared food products that it is selling whether the fish in a prepared food product is wild fish or farmed fish.

(b) In this section,

(1) "farmed fish" means fish that is propagated, farmed, or cultivated in a facility that grows, farms, or cultivates the fish in captivity or under positive control but that is not a salmon hatchery that is owned by the state or that holds a salmon hatchery permit under AS 16.10.400 ; in this paragraph, "positive control" has the meaning given in AS 16.40.199 ;

(2) "fish" means finfish;

(3) "prepared food product" means a food product that has been prepared by the retail food establishment selling the food product or by another person at the direction of the retail food establishment;

(4) "retail food establishment" means a business that sells prepared food products to the general public for consumption on or off the premises, and includes a business that is, or contains on its premises, a restaurant, a delicatessen, a salad bar, or a bakery; "retail food establishment" does not include an establishment that is provided by

(A) an employer primarily for the employees of the employer;

(B) a school primarily for the students and employees of the school; or

(C) a correctional facility primarily for persons held under official detention;

(5) "wild fish" means a fish that

(A) is harvested from a river, a lake, or an ocean;

(B) has not been raised in captivity under control for its entire life; and

(C) is free from added colors and additives.



Sec. 17.20.050. - Emergency permit control.

When the department finds after investigation that the distribution in the state of a class of food may, by reason of contamination with microorganisms during the manufacture, processing, or packing, be injurious to health, and that the injurious nature cannot be adequately determined after the articles have entered commerce, it, in that case only, shall adopt regulations providing for the issuance of permits to manufacturers, processors, or packers of that class of food, to which shall be attached the conditions governing the manufacture, processing, or packing of that class of food, for a temporary period of time as may be necessary to protect the public health. After the effective date of the regulations, and during the temporary period, no person may introduce or deliver for introduction into commerce the food so manufactured, processed, or packed by any manufacturer, processor, or packer unless the manufacturer, processor, or packer of it holds a permit issued by the commissioner.



Sec. 17.20.060. - Suspension and reinstatement of emergency permit.

The commissioner may suspend immediately upon notice a permit issued under AS 17.20.050 if it is found that the conditions of the permit have been violated. The holder of a suspended permit may apply for the reinstatement of the permit, and the commissioner, immediately after prompt hearing and an inspection of the establishment, shall reinstate the permit if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit as originally issued or as amended.



Sec. 17.20.065. - Seafood processing permits and plans of operation.

(a) A person may not operate a seafood processing establishment or seafood processing vessel without a seafood processing permit issued by the department. A seafood processing permit issued under this section must be renewed annually.

(b) A person may not operate a seafood processing establishment or a seafood processing vessel without a written hazard analysis critical control point plan that explains the procedures used at each critical control point in the operation of the seafood processing establishment or the seafood processing vessel. The department may review, and comment on, the completeness of the hazard analysis critical control point plan prepared for a seafood processing establishment or a seafood processing vessel; however, the department may not require annual submission of the plan unless a change in operation, product, or process necessitates a change in the plan. In this subsection, "critical control point" means a point, step, or procedure in a food process at which control can be applied, and a food safety hazard can as a result be prevented, eliminated, or reduced to acceptable levels.



Sec. 17.20.066. - Seafood product quality standards and seals.

(a) The Alaska Seafood Marketing Institute established in AS 16.51 shall design an "inspection" seal that may be used to signify that a seafood product has been packed in compliance with the requirements of a permit issued under AS 17.20.065 .

(b) The Alaska Seafood Marketing Institute shall design a "premium quality" seal that may be used to signify that a seafood product has met the product specifications and standards under (d) of this section.

(c) The commissioner shall authorize the use of an "inspection" seal for display on seafood products processed by a person who, at the time the products are processed, holds a permit to operate issued under AS 17.20.065 and who complies with regulations adopted under this chapter.

(d) The commissioner, after consultation with the Alaska Seafood Marketing Institute, shall develop product specifications and standards for the use of the "premium quality" seal on Alaska seafood products. The commissioner shall authorize a seafood processor to display a "premium quality" seal on products that qualify for the seal if the processor meets the requirements of regulations adopted under this chapter and has been issued a permit to operate under AS 17.20.065 .

(e) A person may not display a seal under this section without authorization from the commissioner.



Sec. 17.20.067. - Seafood processing research.

The commissioner may conduct studies, research, experiments, and demonstrations, directly or through grants to or contracts with public or private agencies, organizations, or individuals to

(1) improve sanitation practices in the processing of fish and fisheries products; and

(2) develop improved techniques for surveillance and inspection activities under this chapter.



Sec. 17.20.070. - Inspection by department.

An officer or employee designated by the commissioner shall have access to a factory, aquatic farm, or establishment, the operator of which holds a permit from the commissioner, for the purpose of ascertaining whether the conditions of the permit are being complied with. Denial of access for inspection is ground for suspension of the permit until access is freely given.



Sec. 17.20.072. - Enforcement authority.

The commissioner is responsible for enforcing AS 17.20.005 - 17.20.075, and may delegate that authority as appropriate. This section does not limit the authority of peace officers.



Sec. 17.20.075. - Definitions.

In AS 17.20.005 - 17.20.075,

(1) "commissioner" means the commissioner of environmental conservation;

(2) "department" means the Department of Environmental Conservation.






Article 03 - DRUGS AND DEVICES

Sec. 17.20.080. - Adulterated drugs and devices.

(a) A drug or device is adulterated if

(1) it consists in whole or in part of a filthy, putrid, or decomposed substance;

(2) it has been produced, prepared, packed, or held under insanitary conditions in which it may have been contaminated with filth, or in which it may have been rendered injurious to health;

(3) it is a drug and its container is composed, in whole or in part, of poisonous or deleterious substance which may render the contents injurious to health; or

(4) it is a drug and it bears or contains, for purposes of coloring only, a coal tar other than one from a batch certified under the authority of the federal act.

(b) A drug is adulterated if it purports to be or is represented as a drug the name of which is recognized in an official compendium, and its strength differs from, or its quality or purity falls below the standard set forth in the compendium. The determination as to strength, quality, or purity shall be made in accordance with the tests or methods of assay set forth in the compendium, or in the absence or inadequacy of tests or methods of assay, those prescribed under authority of the federal act. A drug defined in an official compendium is not adulterated under this subsection because it differs from the standard of strength, quality, or purity set forth in the compendium, if its difference in strength, quality, or purity is plainly stated on its label. When a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States it is subject to the requirements of the United States Pharmacopoeia unless it is labeled and offered for sale as a homeopathic drug, in which case it is subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia.

(c) A drug is adulterated if it is not subject to the provisions of (b) of this section and its strength differs from, or its purity or quality falls below, that which it purports or is represented to possess.

(d) A drug is adulterated if a substance has been

(1) mixed or packed with it to reduce its quality or strength; or

(2) substituted wholly or in part for it.



Sec. 17.20.090. - Misbranded drugs and devices.

A drug or device is misbranded

(1) if its labeling is false or misleading in any particular;

(2) if it is in package form unless it bears a label containing (A) the name and place of business of the manufacturer, packer, or distributor; and (B) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; however, under (B) of this paragraph reasonable variations shall be permitted and exemptions for small packages shall be established by regulations adopted by the department;

(3) if a word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed with conspicuousness as compared with other words, statements, designs, or devices, in the labeling and in terms which render it likely to be read and understood by the ordinary individual under customary conditions of the purchase and use;

(4) if it is for use by man and contains a quantity of the narcotic or hypnotic substance alpha-eucaine, barbituric acid, beta-eucaine, bromal, cannabis, carbromal, chloral, coca, cocaine, codeine, heroin, marijuana, morphine, opium, paraldehyde, peyote, or sulphonmethane, or a chemical derivative of any of them, which has been by the commissioner after investigation found to be and by regulations under this chapter designated as habit forming; unless its label bears the name, and quantity or proportion of the substance or derivative and in juxtaposition with it the statement "Warning - May be habit forming";

(5) if it is a drug and is not designated solely by a name recognized in an official compendium unless its label bears (A) the common or usual name of the drug; and (B) in case it is fabricated from two or more ingredients, the common or usual name of each active ingredient, including the kind and quantity or proportion of alcohol, and including, whether active or not, the name and quantity or proportion of bromides, ether, chloroform, acetanilid, acetphenetidin, amidopyrine, antipyrine, atropine, hyoscine, hyoscyamine, arsenic, digitalis glucosines, mercury, quabain, strophanthin, strychnine, thyroid, or derivative or preparation of any of these substances contained in them; however, to the extent that compliance with the requirements of (B) of this paragraph is impracticable, exemptions shall be established by regulations adopted by the department;

(6) unless its labeling bears (A) adequate directions for use; and (B) adequate warnings against use in those pathological conditions or by children where its use may be dangerous to health, or against unsafe dosage or methods or duration of administration or application, in the manner and form necessary for the protection of users; however, where a requirement of (A) of this paragraph as applied to a drug or device is not necessary for the protection of the public health, the department shall adopt regulations exempting the drug or device from these requirements;

(7) if it purports to be a drug the name of which is recognized in an official compendium, unless it is packaged and labeled as prescribed in the compendium; however, the method of packing may be modified with the consent of the commissioner, and when a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States, it is subject to the requirements of the United States Pharmacopoeia with respect to packaging and labeling unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States; and not to those of the United States Pharmacopoeia;

(8) if it has been found by the commissioner to be a drug liable to deterioration, unless it is packaged in the form and manner and its label bears a statement of the precautions the department by regulation requires as necessary for the protection of public health; and no regulation shall be established for a drug recognized in an official compendium until the commissioner has informed the appropriate body charged with the revision of the compendium of the need for packaging or labeling requirements and that body has failed within a reasonable time to prescribe the requirements;

(9) if it is a drug and its container is made, formed, or filled so as to be misleading or if it is an imitation of another drug; or if it is offered for sale under the name of another drug;

(10) if it is dangerous to health when used in the dosage, or with the frequency or duration prescribed, recommended, or suggested in its labeling;

(11) if (A) it is a drug sold at retail and contains any quantity of aminopyrine, barbituric acid, cincohophen, pituitary, thyroid, or their derivatives, or (B) it is a drug or device sold at retail and its label as originally packed bears a statement that it is to be dispensed or sold only by or on the prescription of a physician, dentist, or veterinarian, unless it is sold on a written prescription signed by a member of the medical, dental, or veterinary profession licensed by law to administer the drug or device, and its label as dispensed bears the name and place of business of the seller, the serial number and date of the prescription, and the name of the member of the medical, dental, or veterinary profession, and the prescription shall not be refilled except on the written authorization of the prescribing physician, dentist, or veterinarian.



Sec. 17.20.100. - Exemptions in case of drugs and devices.

A drug sold on a written prescription signed by a member of the medical, dental, or veterinary profession, except a drug sold in the course of the conduct of a business of selling drugs pursuant to diagnosis by mail, is exempt from the requirements of AS 17.20.090 (2) and (5) if (1) the member of the medical, dental, or veterinary profession is licensed by law to administer the drug, and (2) the drug bears a label containing the name and place of business of the seller, the serial number and date of the prescription, and the name of the member of the medical, dental, or veterinary profession.



Sec. 17.20.105. - Preparation of drug prescription by pharmacist.

(a) In preparing a drug prescription a pharmacist shall indicate on the drug container the name and strength of the drug contained in it, unless specifically directed otherwise by the prescribing physician, osteopathic physician, dentist, or veterinarian. If a drug is a mixture of pharmacologically active substances, only the name of the mixture need be indicated on the container, or in the absence of a name, the term "physician's mixture" may be used.

(b) In preparing a prescription, a pharmacist may not substitute a drug for a registered brand or trade name product specified unless the pharmacist obtains permission from the author of the prescription; but if the prescribing physician, osteopathic physician, dentist, or veterinarian is temporarily unavailable, the pharmacist may, if unable to supply the drug requested, substitute a drug or preparation of approximately equal therapeutic value so long as the pharmacist notifies the author of the prescription at an early opportunity.



Sec. 17.20.110. - Sale of new drugs.

A person may not sell, deliver, offer for sale, hold for sale, or give away a new drug unless

(1) an application for it has become effective under the federal act; or

(2) when not subject to the federal act unless the drug has been tested and has not been found to be unsafe for use under the conditions prescribed, recommended, or suggested in the labeling of it, and before selling or offering it for sale there has been filed with the commissioner an application setting out

(A) full reports of investigations which have been made to show whether or not the drug is safe for use;

(B) a full list of the articles used as components of the drug;

(C) a full statement of the composition of the drug;

(D) a full description of the methods used in, and the facilities and controls used for, the manufacture, processing, and packing of the drug;

(E) samples of the drug and articles used as components of it which the commissioner requires; and

(F) specimens of the labeling proposed to be used for the drug.



Sec. 17.20.120. - Application for sale of new drugs.

The application provided for in AS 17.20.110 is effective on the 60th day after the filing of it. If the commissioner finds, after notice to the applicant and providing an opportunity for a hearing, that the drug is not safe for use under the conditions prescribed, recommended, or suggested in the proposed labeling, the commissioner shall, before the effective date of the application, issue an order refusing to permit the application to become effective. An order refusing an application to become effective may be revoked by the commissioner.



Sec. 17.20.130. - Exemptions.

AS 17.20.110 does not apply to a drug

(1) intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety in drugs if the drug is plainly labeled "for investigational use only"; or

(2) regulated under 42 U.S.C. 262.



Sec. 17.20.132. - Enforcement authority.

The commissioner is responsible for enforcing AS 17.20.080 - 17.20.135, and may delegate that authority as appropriate. This section does not limit the authority of peace officers.



Sec. 17.20.135. - Definitions.

In AS 17.20.080 - 17.20.135,

(1) "commissioner" means the commissioner of health and social services;

(2) "department" means the Department of Health and Social Services.






Article 04 - COSMETICS

Sec. 17.20.140. - Adulterated cosmetics.

A cosmetic is adulterated if

(1) it bears or contains a poisonous or deleterious substance which may render it injurious to a user under the conditions of use prescribed in the labeling or advertisement of it, or under conditions of use which are customary or usual; however, this provision does not apply to coal tar hair dye, the label of which bears the following legend conspicuously displayed: "Caution - this product contains ingredients which may cause skin irritation on certain individuals and a preliminary test according to accompanying directions should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness." and the labeling of which bears adequate directions for preliminary testing, and for the purposes of this paragraph and (5) of this section the term "hair dye" does not include eyelash dyes or eyebrow dyes;

(2) it consists in whole or in part of a filthy, putrid, or decomposed substance;

(3) it has been produced, prepared, packed, or held under insanitary conditions by which it may have become contaminated with filth or made injurious to health;

(4) its container is composed, in whole or in part, of a poisonous or deleterious substance which may make the contents injurious to health;

(5) it is not a hair dye and it bears or contains a coal tar color other than one from a batch which has been certified under authority of the federal act.



Sec. 17.20.150. - Misbranded cosmetics.

A cosmetic is misbranded if

(1) its labeling is false or misleading in any particular;

(2) it is in package form unless it bears a label containing (A) the name and place of business of the manufacturer, packer, or distributor; and (B) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; however, under (B) of this paragraph reasonable variations shall be permitted, and exemptions as to small packages shall be established by regulations adopted by the department;

(3) a word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed on it with conspicuousness as compared with other words, statements, designs, or devices, in the labeling, and in terms which make it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(4) its container is made, formed, or filled so as to be misleading.



Sec. 17.20.152. - Enforcement authority.

The commissioner of environmental conservation is responsible for enforcing AS 17.20.140 - 17.20.155, and may delegate that authority as appropriate. This section does not limit the authority of peace officers.



Sec. 17.20.155. - Definition.

In AS 17.20.140 - 17.20.155, "department" means the Department of Environmental Conservation.






Article 05 - FALSE ADVERTISING

Sec. 17.20.160. - False advertising generally.

An advertisement of a food, drug, device, or cosmetic is false if it is false or misleading in any particular.



Sec. 17.20.170. - Specified false advertising.

The advertisement of a drug or device representing that it has an effect on albuminuria, appendicitis, arteriosclerosis, blood poison, bone disease, Bright's disease, cancer, carbuncles, cholecystitis, diabetes, diphtheria, dropsy, erysipelas, gallstones, heart and vascular diseases, high blood pressure, mastoiditis, measles, meningitis, mumps, nephritis, otitis media, paralysis, pneumonia, poliomyelitis (infantile paralysis), prostate gland disorders, pyelitis, scarlet fever, sexual impotence, sinus infection, smallpox, tuberculosis, tumors, typhoid, uremia, or venereal disease is false advertising. An advertisement not in violation of AS 17.20.160 is not false under this section if it is disseminated only to members of the medical, dental, or veterinary profession, or appears only in the scientific periodicals of these professions, or is disseminated only for the purpose of public health education by persons not commercially interested, directly or indirectly, in the sale of the drug or device. However, when the commissioner determines that an advance in medical science has made a self-medication safe as to any of the diseases named in this section, the department shall by regulation authorize the advertisement of drugs having curative or therapeutic effect for the disease, subject to the conditions and restrictions the commissioner considers necessary in the interests of public health. This section shall not be construed as indicating that self-medication for diseases other than those named in this section is safe or efficacious.



Sec. 17.20.172. - Enforcement authority.

The commissioner is responsible for enforcing AS 17.20.160 - 17.20.175, and may delegate that authority as appropriate. This section does not limit the authority of peace officers.



Sec. 17.20.175. - Definitions.

In AS 17.20.160 - 17.20.175,

(1) "commissioner" means the commissioner of health and social services;

(2) "department" means the Department of Health and Social Services.






Article 06 - ENFORCEMENT

Sec. 17.20.180. - Regulations.

The Department of Environmental Conservation and the Department of Health and Social Services may adopt regulations for the efficient enforcement of their respective portions of this chapter. Each department may make the regulations conform, in so far as practicable, with those adopted under the federal act.



Sec. 17.20.190. - Hearings.

Hearings authorized or required by this chapter shall be conducted under the provisions of AS 44.62 (Administrative Procedure Act).



Sec. 17.20.200. - Inspections and examinations.

(a) The commissioner of environmental conservation or an agent shall have free access at reasonable hours to a factory, warehouse, or establishment in which foods or cosmetics are manufactured, processed, packed, or held for introduction into commerce, to enter a vehicle being used to transport or hold these foods or cosmetics in commerce, or to an aquatic farm in order to

(1) inspect a factory, warehouse, establishment, vehicle, or aquatic farm to determine if the provisions of the commissioner's respective portions of this chapter are being violated; and

(2) secure samples or specimens of a food, aquatic farm product, or cosmetic.

(b) The commissioner of environmental conservation shall make or have made examinations of samples secured under this section to determine whether or not a provision of the commissioner's respective portions of this chapter is being violated.

(c) The commissioner of health and social services has the same powers and duties with respect to drugs and devices as the commissioner of environmental conservation has with respect to food and cosmetics under (a) and (b) of this section.



Sec. 17.20.210. - Reimbursement for expenses. [Repealed, Sec. 26 ch 72 SLA 1998].

Repealed or Renumbered



Sec. 17.20.220. - Publication of reports and information.

(a) The commissioner of environmental conservation and the commissioner of health and social services may have published from time to time reports summarizing judgments, decrees, and court orders which have been rendered under their respective portions of this chapter, including the nature of the charge and the disposition of it.

(b) The commissioner of environmental conservation may have disseminated information regarding food and cosmetics which the commissioner considers necessary in the interest of public health and the protection of the consumer against fraud. This section does not prohibit the commissioner from collecting, reporting, and illustrating the results of the commissioner's investigations.

(c) The commissioner of health and social services has the same power with respect to drugs and devices as the commissioner of environmental conservation has with respect to food and cosmetics under (b) of this section.



Sec. 17.20.230. - Detention or embargo of goods.

(a) Whenever the commissioner of environmental conservation finds or has probable cause to believe that a food or cosmetic is adulterated, or so misbranded as to be dangerous or fraudulent within the meaning of this chapter, the commissioner shall affix to it a tag or other appropriate marking, giving notice that it is or is suspected of being adulterated or misbranded and has been detained or embargoed, and warning all persons not to remove or dispose of it by sale or otherwise until permission for removal or disposal is given by the commissioner or the court. A person may not remove or dispose of a detained or embargoed article by sale or otherwise without this permission.

(b) The commissioner of health and social services has the same duty with respect to drugs and devices as the commissioner of environmental conservation has with respect to food and cosmetics under (a) of this section.



Sec. 17.20.240. - Petition for libel for condemnation.

When an article detained or embargoed under AS 17.20.230 has been found by the commissioner of environmental conservation or the commissioner of health and social services, as the case may be, to be adulterated or misbranded, the appropriate commissioner shall petition the superior court for a libel for condemnation of the article. When that commissioner finds that a detained or embargoed article is not adulterated or misbranded, the commissioner shall remove the tag or other marking.



Sec. 17.20.250. - Destruction of adulterated or misbranded goods.

If the superior court finds that a detained or embargoed article is adulterated or misbranded, it shall, after entry of the decree, be destroyed at the expense of the claimant, under the supervision of the commissioner of environmental conservation or the commissioner of health and social services, as the case may be. Court costs and fees and storage and other proper expenses shall be taxed against the claimant of the article.



Sec. 17.20.260. - Exemption from destruction.

When the adulteration or misbranding can be corrected by proper labeling or processing of the article, and after entry of the decree and after costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that the article will be properly labeled or processed has been executed, the court may order that the article be delivered to the claimant for labeling or processing under the supervision of the commissioner of environmental conservation or the commissioner of health and social services, as the case may be. The claimant shall pay the expense of supervision. The bond shall be returned to the claimant of the article on representation to the court by the appropriate commissioner that the article is no longer in violation of this chapter, and that the expenses of supervision have been paid.



Sec. 17.20.270. - Immediate destruction of contaminated food.

Meat, seafood, poultry, vegetable, fruit, or other perishable article in any room, building, vehicle of transportation, or other structure which is unsound, or contains filthy, decomposed, or putrid substance, or a substance that may be poisonous or deleterious to health or otherwise unsafe, is a nuisance. Whenever the commissioner of environmental conservation finds such an article, the commissioner shall immediately condemn or destroy it or in any other manner render it unsalable as human food.



Sec. 17.20.280. - Injunction proceedings.

The commissioner of environmental conservation and the commissioner of health and social services may apply to the superior court for, and the court has jurisdiction to grant, a temporary or permanent injunction restraining a person from violating their respective portions of this chapter.






Article 07 - PROHIBITED ACTS, PENALTIES, AND LIABILITIES

Sec. 17.20.290. - Prohibited acts.

(a) The following acts and the causing thereof are prohibited:

(1) the manufacture, or sale, or delivery, holding, or offering of sale of food, drug, device, or cosmetic that is adulterated or misbranded;

(2) the adulteration or misbranding of food, drug, device, or cosmetic;

(3) the receipt in commerce of food, drug, device, or cosmetic that is adulterated or misbranded, and the delivery or proffered delivery of them for pay or otherwise;

(4) the sale, delivery for sale, holding for sale, or offering for sale of an article in violation of AS 17.20.050 - 17.20.070 and 17.20.100;

(5) the dissemination of a false advertisement;

(6) the refusal to permit entry or inspection, or to permit the taking of a sample, as authorized by AS 17.20.200 ;

(7) the giving of a guaranty or undertaking which is false, except by a person who relied on a guaranty or undertaking to the same effect signed by and containing the name and address of the person residing in the state from whom the person who relied on the guarantee or undertaking received the food, drug, device, or cosmetic in good faith;

(8) the removal or disposal of a detained or embargoed article in violation of AS 17.20.230 - 17.20.270;

(9) the alteration, mutilation, destruction, obliteration, or removal of the whole or part of the labeling of, or the doing of any other act with respect to, a food, drug, device, or cosmetic, if the act is done while the article is held for sale and results in the article being misbranded;

(10) forging, counterfeiting, simulating, or falsely representing, or without proper authority using a mark, stamp, tag, label, or other identification device authorized or required by regulations adopted under AS 17.20.230 - 17.20.270;

(11) the using, on the labeling of a drug or in an advertisement relating to a drug, of a representation or suggestion that an application with respect to the drug is effective under AS 17.20.110 or that the drug complies with the provisions of that section;

(12) the sale or offering for sale of frozen fish as fresh fish;

(13) the improper labeling and drug substitution by pharmacists under AS 17.20.105 .

(b) The commissioner of environmental conservation or a designee of the commissioner is responsible for enforcing the provisions of (a)(1) - (10) of this section, if the subject of the prohibited act involves food or cosmetics, and the provisions of (a)(12) of this section. This subsection does not limit the authority of peace officers.

(c) The commissioner of health and social services or a designee of the commissioner is responsible for enforcing the provisions of (a)(1) - (10) of this section, if the subject of the prohibited act involves drugs or devices, and the provisions of (a)(11) and (13) of this section. This subsection does not limit the authority of peace officers.



Sec. 17.20.300. - Determination of misleading labeling or advertisement.

If an article is alleged to be misbranded because the labeling is misleading, or if an advertisement is alleged to be false because it is misleading, in determining whether the labeling or advertisement is misleading, there shall be taken into account among other things representations made or suggested by statement, word, design, device, sound, or combination of them, and the extent to which the labeling or advertisement fails to reveal facts material in the light of the representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement or under customary or usual conditions of use.



Sec. 17.20.305. - Penalty for violation.

A person who with criminal negligence violates a provision of this chapter or a regulation, order, quarantine, embargo, or recall made under authority of this chapter, or violates a provision of a permit issued under this chapter, is guilty of a class A misdemeanor for each offense. The use of this section for a violation does not prevent imposition of a penalty under AS 45.50.471 - 45.50.561 for the same violation. In this section, "criminal negligence" has the meaning given in AS 11.81.900 .



Sec. 17.20.310. - Penalties. [Repealed, Sec. 26 ch 72 SLA 1998].

Repealed or Renumbered



Sec. 17.20.315. - Civil fine.

(a) In addition to any other penalties imposed under this chapter or AS 45.50.471 - 45.50.561, the department may impose a civil fine on a person for a serious violation or a repeat violation of this chapter, including the regulations adopted under this chapter.

(b) The department shall, by regulation, adopt a schedule of fines that a person may be required to pay under this section. A fine may not exceed $1,000 for each violation.

(c) In this section, "department" means the Department of Environmental Conservation.



Sec. 17.20.320. - Effect of written guaranty.

A person is not subject to the penalties of AS 17.20.305 , 17.20.315, or AS 45.50.471 - 45.50.561 for having violated AS 17.20.290 (a)(1) or (3) if that person establishes a guaranty or undertaking signed by and containing the name and address of the person residing in the state from whom the article was received in good faith, to the effect that it is not adulterated or misbranded within the meaning of this chapter.



Sec. 17.20.330. - Liability for dissemination of false advertising.

The publisher, radio-broadcast licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates, is not liable under AS 17.20.305 , 17.20.315, or AS 45.50.471 - 45.50.561 for the dissemination of the false advertisement, unless the publisher, licensee, agency, or medium has refused the request of the commissioner of health and social services or the commissioner of commerce, community, and economic development to furnish the name and post office address of the manufacturer, packer, distributor, seller, or advertising agency residing in the state who caused dissemination of the advertisement.






Article 08 - GENERAL PROVISIONS

Sec. 17.20.340. - Scope of provisions dealing with sale.

The provisions of this chapter regarding the sale of food, drugs, devices, or cosmetics include the manufacture, production, processing, packing, exposure, offer, possession, and holding of them for sale; the sale, dispensing, and giving of them, and the supplying or applying of them in the conduct of a food, drug, or cosmetic establishment.



Sec. 17.20.345. - Liability of food donor.

(a) Notwithstanding the provisions of AS 17.20.290 , 17.20.305, or 17.20.315, a donor of food for free distribution by a food bank is not subject to civil or criminal liability arising from an injury or death attributable to the condition of the donated food if the injury or death is not a result of the gross negligence, recklessness, or intentional misconduct of the donor.

(b) Nothing in this section, AS 17.20.290 , 17.20.305, 17.20.315, or AS 45.50.471 - 45.50.561 prohibits the donation by a donor of food apparently fit for human consumption at the time of its donation solely because

(1) the label on the food is missing or the food is otherwise misbranded; or

(2) the food, if offered for sale commercially, would not be readily marketable because of appearance or grade, or because it is surplus.

(c) A person who donates to a food bank salmon from a hatchery that operates under a permit issued under AS 16.10.400 - 16.10.470 is immune from liability as provided in this section if the salmon is apparently fit for human consumption at the time of its donation, even if the hatchery does not have a permit issued by the Department of Environmental Conservation under this chapter or other statute to process fisheries products for human consumption.



Sec. 17.20.346. - Liability of food bank.

(a) Notwithstanding the provisions of AS 17.20.290 , 17.20.305, or 17.20.315, a food bank that receives and distributes food is not subject to civil or criminal liability arising from an injury or death attributable to the condition of the food if

(1) the food bank inspects the food received in a reasonable manner and finds it to be apparently fit for human consumption at the time of distribution;

(2) the food bank has no actual or constructive knowledge at the time the food is distributed that it is adulterated, tainted, contaminated, or would be harmful to the health or well-being of an individual consuming it; and

(3) the injury or death is not a direct result of the negligence, recklessness, or intentional misconduct of the food bank.

(b) Nothing in this section, AS 17.20.290 , 17.20.305, 17.20.315, or AS 45.50.471 - 45.50.561 prohibits the distribution by a food bank of food apparently fit for human consumption at the time of its distribution solely because

(1) the label on the food is missing or the food is otherwise misbranded; or

(2) the food, if sold commercially, would not be readily marketable because of appearance or grade, or because it is surplus.



Sec. 17.20.347. - "Donor" and "food bank" defined.

In AS 17.20.345 and 17.20.346,

(1) "donor" includes a person, farmer, retailer, slaughterhouse under state supervision, freight company, distributor, wholesaler, meat processor, seafood processor, or similar entity, and a person who acts in a commercial capacity as a manufacturer, packer, processor, bottler, or similar entity, even if that activity is the person's primary activity;

(2) "food bank" means a nonprofit organization that operates principally to collect, inspect, and salvage donated food for free distribution either to needy persons or to nonprofit organizations for free distribution to needy persons; in this paragraph, "nonprofit organization" means an organization recognized by the state or federal government as a nonprofit organization.



Sec. 17.20.350. - Report of minor violations.

Nothing in this chapter requires either the commissioner of environmental conservation or the commissioner of health and social services, as the case may be, to report minor violations of their respective portions of this chapter for prosecution, or for the institution of libel or injunction proceedings, when that commissioner believes that the public interest will be adequately served by a suitable written notice or warning.



Sec. 17.20.360. - Attorney general to prosecute; hearing before report of criminal violation.

The attorney general, to whom the commissioner of environmental conservation or the commissioner of health and social services, as the case may be, reports a violation of this chapter, shall institute appropriate proceedings in the superior court without delay and prosecute them in the manner required by law.



Sec. 17.20.365. - Additional enforcement powers, penalties, and remedies.

In addition to the enforcement powers, penalties, and remedies available under this chapter, the enforcement powers, penalties, and remedies under AS 45.50.471 - 45.50.561 may be used, where appropriate, to enforce this chapter.



Sec. 17.20.370. - Definitions.

In this chapter,

(1) "advertisement" means a representation disseminated, other than by labeling, for the purpose of inducing, or which is likely to induce directly or indirectly the purchase of food, drugs, devices, or cosmetics;

(2) "antiseptic", in the labeling or advertisement of a drug, is a representation that it is a germicide, except in the case of a drug purporting to be, or represented as, an antiseptic for inhibitory use as a wet dressing, ointment, dusting powder, or other use involving prolonged contact with the body;

(3) "aquatic farm" has the meaning given in AS 16.40.199 ;

(4) "aquatic farm product" has the meaning given in AS 16.40.199 ;

(5) "contaminated with filth" means food, drug, device, or cosmetic not securely protected from dust, dirt, and as far as necessary by all reasonable means, from foreign or injurious contamination;

(6) "cosmetic" means an article intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body for cleansing, beautifying, promoting attractiveness, or altering the appearance, and an article intended for use as a component of an article enumerated in this paragraph; except that the term does not include soap intended for cleansing purposes only;

(7) "device" except when used in AS 17.20.040 (a)(6), 17.20.090(3), 17.20.150(3), 17.20.290(a)(10) and 17.20.300 means an instrument, apparatus, and contrivance, including its components, parts, and accessories, intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or animal; or to affect the structure or function of the body of man or animal;

(8) "drug" means an article recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary; an article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or animal; an article other than food, intended to affect the structure or function of the body of man or animal; and an article intended for use as component of an article specified in this paragraph but does not include devices or their components, parts, or accessories;

(9) [Repealed, Sec. 4 ch 8 SLA 2002].

(10) "federal act" means the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 301 - 392; 52 Stat. 1040 - 1059;

(11) "fish or fisheries products" means any aquatic animal, including amphibians, or aquatic plants or parts of those plants, animals, or amphibians that are usable as human food.

(12) "food" means an article used for food or drink for man or animal, chewing gum, and articles used for components of either of them;

(13) "immediate container" does not include a package liner;

(14) "label" means a display of written, printed or graphic matter upon the immediate container of an article; however, a requirement made by or under authority of this chapter that a word, statement, or other information appear on the label is not complied with unless the word, statement, or other information also appears on the outside container or wrapper of the retail package, if there is one, or is easily legible through the outside container or wrapper;

(15) "labeling" means the label and other written, printed, or graphic matter upon an article or its container or wrapper accompanying the article;

(16) "new drug" means a drug the composition of which is such that it is not generally recognized among experts qualified by scientific training and experience to evaluate the safety of drugs as safe for use under the conditions prescribed, recommended, or suggested in the labeling of it; or a drug the composition of which is such that the drug, as a result of investigations to determine its safety for use under such conditions, has become so recognized, but which has not, otherwise than in these investigations, been used to a material extent or for a material time under those conditions;

(17) "official compendium" means the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, official National Formulary, or supplements to them.



Sec. 17.20.380. - Short title.

This chapter may be cited as the Alaska Food, Drug, and Cosmetic Act.









Chapter 17.30. - CONTROLLED SUBSTANCES

Article 01 - REGULATION OF MANUFACTURE, DISTRIBUTION, PRESCRIPTION, AND DISPENSING OF CONTROLLED SUBSTANCES

Sec. 17.30.010. - Regulations. [Repealed, Sec. 22 ch 146 SLA 1986].

Repealed or Renumbered



Sec. 17.30.020. - Registration requirements; inspections.

(a) A person who manufactures, distributes, dispenses, or conducts research with a controlled substance in the state or who proposes to manufacture, distribute, or dispense a controlled substance in the state, shall comply with the registration requirements of 21 U.S.C. 811 - 830 (Controlled Substances Act), and the regulations adopted under those sections.

(b) A person registered under federal law to manufacture, distribute, dispense, or conduct research with controlled substances in the state may possess, manufacture, distribute, dispense, or conduct research with those substances to the extent authorized by the person's registration and in conformity with the other provisions of this chapter.

(c) [Repealed, Sec. 22 ch 146 SLA 1986].

(d) [Repealed, Sec. 22 ch 146 SLA 1986].

(e) [Repealed, Sec. 22 ch 146 SLA 1986].

(f) A peace officer may enter a registrant's premises at reasonable times and in a reasonable manner to inspect the premises and records required to be maintained under federal law. An inspection may not extend to financial data, pricing data, or sales data, other than shipment data, unless the owner, operator, or agent in charge of the premises consents.

(g) Upon request from a peace officer, a person who manufactures, distributes, dispenses, or conducts research with a controlled substance in the state shall provide evidence of current registration under 21 U.S.C. 811 - 830 (Controlled Substances Act) and the regulations adopted under those sections.



Sec. 17.30.030. - 17.30.050. - Registration; denial, revocation, and suspension of registration; order to show cause. [Repealed, Sec. 22 ch 146 SLA 1986].

Repealed or Renumbered



Sec. 17.30.060. - Records of registrants.

A person registered under federal law to manufacture, distribute, dispense, or conduct research with controlled substances in the state shall keep records and maintain inventories in conformance with the record keeping and inventory requirements of federal law.



Sec. 17.30.070. - Order forms; prescriptions.

(a) A controlled substance may be distributed by one registrant to another registrant only if the distribution is in accordance with federal requirements for order forms.

(b) A controlled substance may not be dispensed by a practitioner other than in accordance with federal requirements regarding prescriptions for controlled substances.

(c) If the classification of a controlled substance in a schedule set out in AS 11.71.140 - 11.71.190 is different from its corresponding classification under federal law, the requirements of (a) and (b) of this section are determined by the classification of the substance under federal law.



Sec. 17.30.080. - Unlawful administration, prescription, and dispensation of controlled substances.

(a) A controlled substance classified under federal law or in a schedule set out in AS 11.71.140 - 11.71.190 may not be administered, prescribed, dispensed, or distributed other than for a medical purpose.

(b) A person who violates (a) of this section, or who otherwise manufactures, distributes, dispenses, or conducts research with a controlled substance in the state without fully complying with 21 U.S.C. 811 - 830 (Controlled Substances Act), and regulations adopted under those sections, is guilty of misconduct involving a controlled substance under AS 11.71.010 - 11.71.070 in the degree appropriate to the circumstances as described in those sections. Upon filing a complaint, information, presentment, or indictment charging a medical assistance provider with misconduct involving a controlled substance under AS 11.71.140 - 11.71.190, the attorney general shall, in writing, notify the commissioner of health and social services of the filing.

(c) Upon receiving a notice from the attorney general under (b) of this section, the commissioner of health and social services shall immediately undertake a review of all unpaid claims or requests for reimbursements attributable to services claimed to have been provided by the person charged.

(d) In this section,

(1) "claims" has the meaning given in AS 47.05.290 ;

(2) "medical assistance provider" has the meaning given in AS 47.05.290;

(3) "medical purpose" means a purpose that is solely medical as opposed to any other purpose, that is reasonably necessary for treatment of a person's illness, injury, or physical or mental health, and that is provided by a practitioner while acting within the usual course of professional practice or research and in accordance with a standard of care generally recognized and accepted within the medical profession in the United States;

(4) "practitioner" has the meaning given in AS 11.71.900 .






Article 02 - ENFORCEMENT AND FORFEITURE

Sec. 17.30.100. - Powers of the department of public safety.

(a) The commissioner of public safety shall enforce this chapter and shall cooperate with other state and federal agencies in the discharge of their responsibilities pertaining to illicit traffic in controlled substances and in suppressing the abuse of controlled substances. Under this section, the powers of the commissioner of public safety include but are not limited to the following:

(1) arranging for the exchange of information among government officials concerning illicit traffic in and abuse of controlled substances;

(2) coordinating training programs pertaining to controlled substances at both local and state levels;

(3) cooperating with the Drug Enforcement Administration of the United States Department of Justice by establishing a centralized unit to accept, catalog, file, and collect statistics, including records of persons who have violated the provisions of this chapter or AS 11.71 in the state and making the information available for federal, state, and local law enforcement purposes; and

(4) instituting in the superior court, actions for injunctions against continued manufacture, distribution, dispensation, or research with a controlled substance in the state by a person who violates 21 U.S.C. 811 - 830 (Controlled Substances Act) or the regulations adopted under those sections.

(b) The commissioner of public safety may not furnish the name or identity of a patient or research subject whose identity could not be obtained under AS 17.30.155 .

(c) The Department of Public Safety, in accordance with AS 37.07 (the Executive Budget Act), may apply for and accept money necessary to exchange information concerning narcotics trafficking between the states, or otherwise related to the enforcement of AS 11.71 or AS 11.73.

(d) The Department of Public Safety or a local law enforcement agency may accept from the United States Attorney General property, including money, that is forfeited under 21 U.S.C. 881 (the Controlled Substances Act). The Department of Public Safety and local law enforcement agencies shall, in accordance with 21 U.S.C. 881 (e) and regulations and policies adopted under that section, use property and the proceeds of property obtained under this subsection in the enforcement of this chapter, AS 11.71, and municipal ordinances substantially similar to this chapter and AS 11.71.



Sec. 17.30.110. - Items subject to forfeiture.

The following may be forfeited to the state:

(1) a controlled substance which has been manufactured, distributed, dispensed, acquired, or possessed in violation of this chapter or AS 11.71;

(2) raw materials, products, and equipment which are used or intended for use in manufacturing, distributing, compounding, processing, delivering, importing, or exporting a controlled substance which is a felony under this chapter or AS 11.71;

(3) property which is used or intended for use as a container for property described in (1) or (2) of this section;

(4) a conveyance, including but not limited to aircraft, vehicles, or vessels, which has been used or is intended for use in transporting or in any manner in facilitating the transportation, sale, receipt, possession, or concealment of property described in (1) or (2) of this section in violation of a felony offense under this chapter or AS 11.71; however,

(A) a conveyance may not be forfeited under this paragraph if the owner of the conveyance establishes, by a preponderance of the evidence, at a hearing before the court as the trier of fact, that use of the conveyance in violation of this chapter or AS 11.71 was committed by another person and that the owner was neither a consenting party nor privy to the violation;

(B) a forfeiture of a conveyance encumbered by a valid security interest at the time of seizure is subject to the interest of the secured party if the secured party establishes, by a preponderance of the evidence, at a hearing before the court as the trier of fact, that use of the conveyance in violation of this chapter or AS 11.71 was committed by another person and that the secured party was neither a consenting party nor privy to the violation;

(5) books, records, and research products and materials, including formulas, microfilm, tapes, and data, which are used in violation of this chapter or AS 11.71;

(6) money, securities, negotiable instruments, or other things of value used in financial transactions derived from activity prohibited by this chapter or AS 11.71; and

(7) a firearm which is visible, carried during, or used in furtherance of a violation of this chapter or AS 11.71.



Sec. 17.30.112. - Proceedings resulting in forfeiture.

(a) Property listed in AS 17.30.110 may be forfeited to the state either upon conviction of the defendant of a violation of this chapter or AS 11.71, or upon judgment of a court in a separate civil proceeding in rem. The court may order a forfeiture in the in rem proceeding if it finds that an item specified in AS 17.30.110 was used during or in aid of a violation of this chapter or AS 11.71.

(b) It is not a defense in an in rem proceeding brought under this section that a criminal proceeding has resulted in a conviction or conviction of a lesser offense for a violation of this chapter or AS 11.71.

(c) When forfeiting property under (a) of this section, a court may award to a municipal law enforcement agency that participated in the arrest or conviction of the defendant, the seizure of property, or the identification of property for seizure, (1) the property if the property is worth $5,000 or less and is not money or some other thing that is divisible, or (2) up to 75 percent of the property or the value of the property if the property is worth more than $5,000 or is money or some other thing that is divisible. In determining the percentage a municipal law enforcement agency may receive under this subsection, the court shall consider the municipal law enforcement agency's total involvement in the case relative to the involvement of the state.



Sec. 17.30.114. - Seizure and custody of property.

(a) Property listed in AS 17.30.110 may be seized by a peace officer upon an order issued by a court having jurisdiction over the property upon a showing of probable cause that the property may be forfeited under AS 17.30.110 . Seizure without a court order may be made if

(1) the seizure is incident to a valid arrest or a search under a valid search warrant;

(2) the property subject to seizure has been the subject of an earlier judgment in favor of the state in a criminal proceeding or civil proceeding in rem under this chapter or AS 11.71; or

(3) there is probable cause that the property was used, is being used, or is intended for use, in violation of this chapter or AS 11.71 and the property is easily movable; property seized under this paragraph may not be held for more than 48 hours without a court order obtained to continue its detention.

(b) Property taken or detained under (a) of this section shall be held in the custody of either the commissioner of public safety or a municipal law enforcement agency authorized by the commissioner of public safety to retain custody of property listed in AS 17.30.110 subject only to the orders and decrees of the court having jurisdiction over any forfeiture proceedings. If property is seized under this chapter, the commissioner of public safety or an authorized municipal law enforcement agency may

(1) place the property under seal;

(2) remove the property to a place designated by the court;

(3) take custody of the property and remove it to an appropriate location for disposition in accordance with law; or

(4) with court approval, transfer the property to another state or federal law enforcement agency for forfeiture proceedings by that agency; the court having jurisdiction shall grant the approval under this paragraph if the property

(A) will be retained within the jurisdiction of the court by the agency to which the property is being transferred; or

(B) is

(i) not needed as evidence; or

(ii) needed as evidence, and the property is fungible or the property's evidentiary value can otherwise be preserved without retaining the property within the jurisdiction of the court.

(c) Within 10 days after a seizure under AS 17.30.110 - 17.30.126, the commissioner of public safety shall make an inventory of any property seized, including controlled substances, and shall appraise the value of any items seized other than controlled substances.



Sec. 17.30.116. - Procedure for forfeiture action.

(a) Within 20 days after a seizure under AS 17.30.110 - 17.30.126, the commissioner of public safety shall, by certified mail, notify any person known to have an interest in an item with an appraised value of $500 or more, or who is ascertainable from official registration numbers, licenses, or other state, federal, or municipal numbers on the item, of the pending forfeiture action. Additionally, the commissioner of public safety shall publish notice of forfeiture action of an item valued at $500 or more in a newspaper of general circulation in the judicial district in which the seizure was made, or if no newspaper is published in that judicial district, in a newspaper published in the state and distributed in that judicial district. The notice shall be published once each week during four consecutive calendar weeks. The requirements of this subsection do not apply to the forfeiture of controlled substances which have been manufactured, distributed, dispensed, or possessed in violation of this chapter or AS 11.71, regardless of their value.

(b) Upon service or publication of notice of commencement of a forfeiture action under this section, a person claiming interest in the property shall file within 30 days after the service or publication, a notice of claim setting out the nature of the interest, the date it was acquired, the consideration paid, and an answer to the state's allegations. If a claim and answer is not filed within the time specified, the property described in the state's allegation must be ordered forfeited to the state without further proceedings or showings.

(c) Questions of fact or law raised by a notice of forfeiture action and answer of a claimant in an action commenced under this section must be determined by the court sitting without a jury. This proceeding may be held in abeyance until conclusion of any pending criminal charges against the claimant under this chapter or AS 11.71.



Sec. 17.30.118. - Petition for release of seized items.

(a) A claimant under AS 17.30.116 (b) may at any time petition for release of a seized item as follows:

(1) to a court in which a warrant for seizure has been issued;

(2) to a court in which a criminal or civil action alleging forfeiture of the item has been filed; or

(3) before an action is filed, or if no seizure warrant was issued, to a court in the judicial district in which the violation took place.

(b) An item may not be released by the court under (a) of this section unless the claimant gives adequate assurance that the item will remain subject to the court's jurisdiction and

(1) the court finds that the release is in the best interests of the state; or

(2) the claimant provides a bond or other valid and equivalent security equal to twice the assessed value of the item.



Sec. 17.30.120. - Petition for sale of seized item.

A claimant may petition the court for sale of an item before final disposition of court proceedings. The court shall grant a petition for sale upon a finding that the sale is in the best interests of the state and the preservation and maintenance of the item seized. Proceeds from the sale plus interest to the date of final disposition of the court proceedings become the subject of the forfeiture action.



Sec. 17.30.122. - State disposal of forfeited property.

Property forfeited under AS 17.30.110 - 17.30.126 other than controlled substances and firearms shall be disposed of by the commissioner of administration in accordance with applicable law. Firearms shall be disposed of as provided in AS 18.65.340 . As to property other than firearms or controlled substances, the commissioner of administration may

(1) destroy property harmful to the public;

(2) sell the property and use the proceeds for payment of all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, custody, and court costs;

(3) take custody of the property and authorize its use in the enforcement of this chapter or AS 11.71, or transfer it to another agency of the state or a political subdivision of the state for a use in furtherance of the administration of justice;

(4) take custody of the property and remove it for disposition in accordance with law;

(5) forward it to the Drug Enforcement Administration of the United States Department of Justice for disposition; or

(6) transfer ownership of an aircraft to the Alaska Wing, Civil Air Patrol.



Sec. 17.30.124. - Remittance to claimant.

(a) Upon a showing that a claimant is entitled to remittance under AS 17.30.110 - 17.30.126, the court shall order that

(1) if the claimant is entitled to the item, it shall be delivered to the claimant immediately;

(2) if the claimant is entitled to remittance of some value less than the total value of the item, the claimant is entitled, at the claimant's choice, to receive either the value of the claimant's interest or, upon receipt of payment of the difference in value by the claimant, the entire item.

(b) An offender who used an item subject to remission in violation of this chapter or AS 11.71 shall be assessed a fine which may not be less than the cost of any lien payment or remittance made by the state plus the reasonable costs of the seizure.



Sec. 17.30.126. - Forfeiture of controlled substances.

(a) A controlled substance manufactured, possessed, transferred, sold, or offered for sale in violation of this chapter or AS 11.71 is contraband and must be seized and summarily forfeited to the state. The commissioner of public safety or the commissioner's designee, including a municipal law enforcement agency authorized under AS 17.30.114(b) to retain custody of controlled substances, is responsible for the disposal of controlled substances which have been forfeited. The controlled substances shall be disposed of in accordance with procedures and requirements prescribed by the commissioner.

(b) Plants from which controlled substances may be derived and which have been planted or cultivated in violation of this chapter or AS 11.71, or which are grown in the wild, may be seized and summarily forfeited to the state.



Sec. 17.30.130. - Judicial review. [Repealed, Sec. 22 ch 146 SLA 1986].

Repealed or Renumbered






Article 03 - EDUCATION AND RESEARCH

Sec. 17.30.140. - Education and research.

(a) The commissioner of health and social services shall provide for educational programs designed to prevent and deter the abuse of controlled substances. In connection with these programs, the commissioner may

(1) assist the regulated industry and interested groups and organizations in contributing to the reduction of abuse of controlled substances;

(2) promote better recognition of the problems surrounding abuse of controlled substances within the regulated industry and among interested groups and organizations;

(3) consult with interested groups and organizations to aid them in solving administrative and organizational problems;

(4) evaluate procedures, projects, and techniques conducted or proposed as part of educational programs on abuse of controlled substances;

(5) disseminate the results of research on abuse of controlled substances to promote a better public understanding of the problems which exist and their solutions; and

(6) with the cooperation of the Department of Law, assist in the education and training of state and local law enforcement officials in their efforts to prevent illicit traffic in and abuse of controlled substances.

(b) The commissioner of health and social services shall encourage research on controlled substances and may

(1) establish methods to assess the effects of controlled substances and identify and characterize those with potential for abuse;

(2) make studies and undertake research to

(A) develop new or improved approaches, techniques, systems, equipment, and devices to strengthen the enforcement of this chapter;

(B) determine patterns of abuse of controlled substances and their social effects; and

(C) improve methods for preventing, predicting, and understanding the abuse of controlled substances;

(3) enter into contracts with public agencies, institutions of higher education, and private organizations or individuals for conducting research, demonstrations, or special projects which bear directly on abuse of controlled substances and for related research and educational activities.






Article 04 - GENERAL PROVISIONS

Sec. 17.30.150. - Reliance on Drug Enforcement Administration.

Results, information, and evidence received from the Drug Enforcement Administration of the United States Department of Justice relating to the enforcement functions of this chapter, including results of inspections conducted by it, may be relied on and acted on by the Department of Public Safety in the exercise of its enforcement functions under this chapter.



Sec. 17.30.155. - Confidentiality of certain information.

A practitioner engaged in medical practice or research may not disclose the name or identity of a patient or research subject that the practitioner is required to keep confidential unless ordered by a court to disclose it within the context of a criminal investigation or proceeding.



Sec. 17.30.900. - Definitions.

(a) Unless the context clearly requires otherwise, the definitions set out in AS 11.71.900 apply to this chapter.

(b) [Repealed, Sec. 22 ch 146 SLA 1986].









Chapter 17.35. - MARIJUANA THERAPEUTIC RESEARCH PROGRAM



Chapter 17.37. - MEDICAL USES OF MARIJUANA

Sec. 17.37.010. - Registry of patients and listing of caregivers.

(a) The department shall create and maintain a confidential registry of patients who have applied for and are entitled to receive a registry identification card according to the criteria set out in this chapter. The registry must also contain the name of the primary caregiver and the name of the alternate caregiver of a patient, if either is designated by the patient. Only one primary caregiver and one alternate caregiver may be listed in the registry for a patient. The registry and the information contained within it are not a public record under AS 40.25.100 - 40.25.220. Peace officers and authorized employees of state or municipal law enforcement agencies shall be granted access to the information contained within the department's confidential registry only

(1) for the purpose of verifying that an individual who has presented a registry identification card to a state or municipal law enforcement official is lawfully in possession of such card; or

(2) for the purpose of determining that an individual who claims to be lawfully engaged in the medical use of marijuana is registered or listed with the department or is considered to be registered or listed under (g) of this section.

(b) Except as provided in (a) of this section, a person, other than authorized employees of the department in the course of their official duties, may not be permitted to gain access to names of patients, physicians, primary or alternate caregivers, or any information related to such persons maintained in connection with the department's confidential registry.

(c) In order to be placed on the state's confidential registry for the medical use of marijuana, an adult patient or a parent or guardian of a minor patient shall provide to the department

(1) a statement signed by the patient's physician

(A) stating that the physician personally examined the patient and that the examination took place in the context of a bona fide physician-patient relationship and setting out the date the examination occurred;

(B) stating that the patient has been diagnosed with a debilitating medical condition; and

(C) stating that the physician has considered other approved medications and treatments that might provide relief, that are reasonably available to the patient, and that can be tolerated by the patient, and that the physician has concluded that the patient might benefit from the medical use of marijuana;

(2) a sworn application on a form provided by the department containing the following information:

(A) the name, address, date of birth, and Alaska driver's license or identification card number of the patient;

(B) the name, address, and telephone number of the patient's physician; and

(C) the name, address, date of birth, and Alaska driver's license or identification card number of the patient's primary caregiver and alternate caregiver if either is designated at the time of application, along with the statements required under (d) of this section; and

(3) if the patient is a minor, a statement by the minor's parent or guardian that the patient's physician has explained the possible risks and benefits of medical use of marijuana and that the parent or guardian consents to serve as the primary caregiver for the patient and to control the acquisition, possession, dosage, and frequency of use of marijuana by the patient.

(d) A person may be listed under this section as the primary caregiver or alternate caregiver for a patient if the person submits a sworn statement on a form provided by the department that the person

(1) is at least 21 years of age;

(2) has never been convicted of a felony offense under AS 11.71 or AS 11.73 or a law or ordinance of another jurisdiction with elements similar to an offense under AS 11.71 or AS 11.73; and

(3) is not currently on probation or parole from this or another jurisdiction.

(e) A person may be a primary caregiver or alternate caregiver for only one patient at a time unless the primary caregiver or alternate caregiver is simultaneously caring for two or more patients who are related to the caregiver by at least the fourth degree of kinship by blood or marriage.

(f) The department shall review the application and all information submitted under (c) and (d) of this section within 30 days of receiving it. The department shall notify the patient that the patient's application for a registry identification card has been denied if the department's review of the information that the patient has provided discloses that the information required under (c) of this section has not been provided or has been falsified or that the patient is not otherwise qualified to be registered. If the department determines that the primary caregiver or alternate caregiver is not qualified under this section to be a primary caregiver or alternate caregiver, or if the information required under this section has not been provided or has been falsified, the department shall notify the patient of that determination and shall proceed to review the patient's application as if a primary caregiver or alternate caregiver was not designated. The patient may amend the application and designate a new primary caregiver or alternate caregiver at any time. The department may not list a newly designated primary caregiver or alternate caregiver until it determines that the newly designated primary caregiver or alternate caregiver is qualified under this section and that the information required under this section has been provided. Otherwise, not more than five days after verifying the information, the department shall issue a registry identification card to the patient, and, if a primary caregiver for a patient has been listed in the registry, the department shall issue to the patient a duplicate of the patient's card clearly identified as the caregiver registry identification card, stating

(1) the patient's name, address, date of birth, and Alaska driver's license or identification card number;

(2) that the patient is registered with the department as a person who has a debilitating medical condition that the patient may address with the medical use of marijuana;

(3) the dates of issuance and expiration of the registry identification card; and

(4) the name, address, date of birth, and Alaska driver's license or identification card number of the patient's primary caregiver and alternate caregiver, if either is designated.

(g) If the department fails to deny the application and issue a registry identification card within 35 days of receipt of an application, the patient's application for the card is considered to have been approved. Receipt of an application shall be considered to have occurred upon delivery to the department. Notwithstanding this subsection, an application may not be considered to have been received before June 1, 1999. If the department subsequently registers a patient or lists a primary caregiver or alternate caregiver, if either is designated, or denies the application or listing, that registration or listing or denial revokes the approval that is considered to have occurred under this subsection.

(h) A patient or a primary caregiver who is questioned by a state or municipal law enforcement official about the patient's or primary caregiver's medical use of marijuana shall immediately show proper identification to the official and inform the official that the person is a registered patient or listed primary caregiver for a registered patient and either show the official (1) the person's registry identification card, or (2) a copy of an application that has been pending without registration or denial for over 35 days since received by the department and proof of the date of delivery to the department, which shall be accorded the same legal effect as a registry identification card until the patient receives actual notice that the application has been denied.

(i) A person may not apply for a registry identification card more than once every six months.

(j) The denial or revocation of a registry identification card or the removal of a patient from the registry or the listing of a caregiver shall be considered a final agency action subject to judicial review. Only the patient, or the parent or guardian of a patient who is a minor, has standing to contest the final agency action.

(k) When there has been a change in the name, address, or physician of a patient who has qualified for a registry identification card, or a change in the name or address of the patient's primary caregiver or alternate caregiver, that patient must notify the department of the change within 10 days. To maintain an effective registry identification card, a patient must annually resubmit updated written documentation, including a statement signed by the patient's physician containing the information required to be submitted under (c)(1) of this section, to the department, as well as the name and address of the patient's primary caregiver or alternate caregiver, if any.

(l) A patient who no longer has a debilitating medical condition and the patient's primary caregiver, if any, shall return all registry identification cards to the department within 24 hours of receiving the diagnosis by the patient's physician.

(m) A copy of a registry identification card is not valid. A registry identification card is not valid if the card has been altered, mutilated in a way that impairs its legibility, or laminated.

(n) The department may revoke a patient's registration if the department determines that the patient has violated a provision of this chapter or AS 11.71.

(o) The department may remove a primary caregiver or alternate caregiver from the registry if the department determines that the primary caregiver or alternate caregiver is not qualified to be listed or has violated a provision of this chapter or AS 11.71.

(p) The department may determine and levy reasonable fees to pay for any administrative costs associated with its role in administering this chapter.

(q) A primary caregiver may only act as the primary caregiver for the patient when the primary caregiver is in physical possession of the caregiver registry identification card. An alternate caregiver may only act as the primary caregiver for the patient when the alternate caregiver is in physical possession of the caregiver registry identification card.

(r) The department may not register a patient under this section unless the statement of the patient's physician discloses that the patient was personally examined by the physician within the 16-month period immediately preceding the patient's application. The department shall cancel, suspend, revoke, or not renew the registration of a patient whose annual resubmission of updated written documentation to the department under (k) of this section does not disclose that the patient was personally examined by the patient's physician within the 16-month period immediately preceding the date by which the patient is required to annually resubmit written documentation.



Sec. 17.37.020. - Medical Use of Marijuana. [Repealed, Sec. 8 ch 37 SLA 1999].

Repealed or Renumbered



Sec. 17.37.030. - Privileged medical use of marijuana.

(a) A patient, primary caregiver, or alternate caregiver registered with the department under this chapter has an affirmative defense to a criminal prosecution related to marijuana to the extent provided in AS 11.71.090.

(b) Except as otherwise provided by law, a person is not subject to arrest, prosecution, or penalty in any manner for applying to have the person's name placed on the confidential registry maintained by the department under AS 17.37.010 .

(c) A physician is not subject to any penalty, including arrest, prosecution, or disciplinary proceeding, or denial of any right or privilege, for

(1) advising a patient whom the physician has diagnosed as having a debilitating medical condition about the risks and benefits of medical use of marijuana or that the patient might benefit from the medical use of marijuana, provided that the advice is based upon the physician's contemporaneous assessment in the context of a bona fide physician-patient relationship of

(A) the patient's medical history and current medical condition; and

(B) other approved medications and treatments that might provide relief and that are reasonably available to the patient and that can be tolerated by the patient; or

(2) providing a patient with a written statement in an application for registration under AS 17.37.010 .

(d) Notwithstanding the provisions of this section, a person, including a patient, primary caregiver, or alternate caregiver, is not entitled to the protection of this chapter for the person's acquisition, possession, cultivation, use, sale, distribution, or transportation of marijuana for nonmedical use.



Sec. 17.37.040. - Restrictions on medical use of marijuana.

(a) A patient, primary caregiver, or alternate caregiver may not

(1) engage in the medical use of marijuana in a way that endangers the health or well-being of any person;

(2) engage in the medical use of marijuana in plain view of, or in a place open to, the general public; this paragraph does not prohibit a patient or primary caregiver from possessing marijuana in a place open to the general public if

(A) the person possesses, in a closed container carried on the person, one ounce or less of marijuana in usable form;

(B) the marijuana is not visible to anyone other than the patient or primary caregiver; and

(C) the possession is limited to that necessary to transport the marijuana directly to the patient or primary caregiver or directly to a place where the patient or primary caregiver may lawfully possess or use the marijuana;

(3) sell or distribute marijuana to any person, except that a patient may deliver marijuana to the patient's primary caregiver and a primary caregiver may deliver marijuana to the patient for whom the caregiver is listed; or

(4) possess in the aggregate more than

(A) one ounce of marijuana in usable form; and

(B) six marijuana plants, with no more than three mature and flowering plants producing usable marijuana at any one time.

(b) Any patient found by a preponderance of the evidence to have knowingly violated the provisions of this chapter shall be precluded from obtaining or using a registry identification card for the medical use of marijuana for a period of one year. In this subsection, "knowingly" has the meaning given in AS 11.81.900 .

(c) A governmental, private, or other health insurance provider is not liable for any claim for reimbursement for expenses associated with medical use of marijuana.

(d) Nothing in this chapter requires any accommodation of any medical use of marijuana

(1) in any place of employment;

(2) in any correctional facility, medical facility, or facility monitored by the department or the Department of Administration;

(3) on or within 500 feet of school grounds;

(4) at or within 500 feet of a recreation or youth center; or

(5) on a school bus.



Sec. 17.37.050. - Medical use of marijuana by a minor. [Repealed, Sec. 8 ch 37 SLA 1999].

Repealed or Renumbered



Sec. 17.37.060. - Addition of debilitating medical conditions.

Not later than August 31, 1999, the department shall adopt regulations under AS 44.62 (Administrative Procedure Act) governing the manner in which it may consider adding debilitating medical conditions to the list provided in AS 17.37.070 . After the adoption of the regulations, the department shall also accept for consideration physician or patient initiated petitions to add debilitating medical conditions to the list provided in AS 17.37.070 and, after hearing, shall approve or deny the petitions within 180 days of submission. The denial of a petition shall be considered a final agency action subject to judicial review.



Sec. 17.37.070. - Definitions.

In this chapter, unless the context clearly requires otherwise,

(1) "alternate caregiver" means a person who is listed as an alternate caregiver under AS 17.37.010 ;

(2) "bona fide physician-patient relationship" means that the physician obtained a patient history, performed an in-person physical examination of the patient, and documented written findings, diagnoses, recommendations, and prescriptions in written patient medical records maintained by the physician;

(3) "correctional facility" has the meaning given in AS 33.30.901 ;

(4) "debilitating medical condition" means

(A) cancer, glaucoma, positive status for human immunodeficiency virus, or acquired immune deficiency syndrome, or treatment for any of these conditions;

(B) any chronic or debilitating disease or treatment for such diseases, which produces, for a specific patient, one or more of the following, and for which, in the professional opinion of the patient's physician, such condition or conditions reasonably may be alleviated by the medical use of marijuana: cachexia; severe pain; severe nausea; seizures, including those that are characteristic of epilepsy; or persistent muscle spasms, including those that are characteristic of multiple sclerosis; or

(C) any other medical condition, or treatment for such condition, approved by the department, under regulations adopted under AS 17.37.060 or approval of a petition submitted under AS 17.37.060 ;

(5) "department" means the Department of Health and Social Services;

(6) "facility monitored by the department or the Department of Administration" means an institution, building, office, or home operated by the department or the Department of Administration, funded by the department or the Department of Administration, under contract with the department or the Department of Administration, inspected by the department or the Department of Administration, designated by the department or the Department of Administration, or licensed by the department or the Department of Administration, for the care of

(A) juveniles; for the purposes of this subparagraph, "institution" includes a foster home and a group home, and a juvenile detention facility, a juvenile detention home, a juvenile work camp, and a treatment facility, as those terms are defined in AS 47.14.990 ;

(B) the elderly; for the purposes of this subparagraph, "institution" includes

(i) an assisted living home as defined in AS 47.33.990 ; and

(ii) the Alaska Pioneers' Home or the Alaska Veterans' Home, operated under AS 47.55;

(C) the mentally ill; for the purposes of this subparagraph, "institution" includes a designated treatment facility and an evaluation facility, as those terms are defined in AS 47.30.915 ;

(7) "medical facility" means an institution, building, office, or home providing medical services, and includes a hospital, clinic, physician's office, or health facility as defined in AS 47.07.900 , and a facility providing hospice care or rehabilitative services, as those terms are defined in AS 47.07.900 ;

(8) "medical use" means the acquisition, possession, cultivation, use or transportation of marijuana or paraphernalia related to the administration of marijuana to alleviate a debilitating medical condition under the provisions of this chapter and AS 11.71.090 ;

(9) "patient" means a person who has a debilitating medical condition;

(10) "physician" means a person licensed to practice medicine in this state or an officer in the regular medical service of the armed forces of the United States or the United States Public Health Service while in the discharge of their official duties, or while volunteering services without pay or other remuneration to a hospital, clinic, medical office, or other medical facility in this state;

(11) "primary caregiver " means a person listed as a primary caregiver under AS 17.37.010 and in physical possession of a caregiver registry identification card; "primary caregiver" also includes an alternate caregiver when the alternate caregiver is in physical possession of the caregiver registry identification card;

(12) "usable form" and "usable marijuana" means the seeds, leaves, buds, and flowers of the plant (genus) cannabis, but does not include the stalks or roots.



Sec. 17.37.080. - Short title.

AS 17.37.010 - 17.37.070 may be cited as the Medical Uses of Marijuana for Persons Suffering from Debilitating Medical Conditions Act.









Title 18 - HEALTH, SAFETY, AND HOUSING

Chapter 18.05. - ADMINISTRATION OF PUBLIC HEALTH AND RELATED LAWS

Sec. 18.05.010. - Administration of laws by department.

(a) The department shall administer the statutes and regulations relating to the promotion and protection of the public health as provided by law.

(b) In performing its duties under this chapter and AS 18.15.355 - 18.15.395, the department may

(1) flexibly use the broad range of powers set out in this title assigned to the department to protect and promote the public health;

(2) provide public health information programs or messages to the public that promote healthy behaviors or lifestyles or educate individuals about health issues;

(3) promote efforts among public and private sector partners to develop and finance programs or initiatives that identify and ameliorate health problems;

(4) establish, finance, provide, or endorse performance management standards for the public health system;

(5) develop, adopt, and implement public health plans and formal policies through regulations adopted under AS 44.62 or collaborative recommendations that guide or support individual and community public health efforts;

(6) establish formal or informal relationships with public or private sector partners within the public health system;

(7) identify, assess, prevent, and ameliorate conditions of public health importance through surveillance; epidemiological tracking, program evaluation, and monitoring; testing and screening programs; treatment; administrative inspections; or other techniques;

(8) promote the availability and accessibility of quality health care services through health care facilities or providers;

(9) promote availability of and access to preventive and primary health care when not otherwise available through the private sector, including acute and episodic care, prenatal and postpartum care, child health, family planning, school health, chronic disease prevention, child and adult immunization, testing and screening services, dental health, nutrition, and health education and promotion services;

(10) systematically and regularly review the public health system and recommend modifications in its structure or other features to improve public health outcomes; and

(11) collaborate with public and private sector partners, including municipalities, Alaska Native organizations, health care providers, and health insurers, within the public health system to achieve the mission of public health.



Sec. 18.05.020. - Department to report activities.

The department shall prepare an annual report of its activities and notify the legislature not later than 10 days after it convenes that the report is available.



Sec. 18.05.030. - Cooperation with federal government.

The department shall

(1) cooperate with the federal government in matters of mutual concern pertaining to public health, the control of communicable diseases, maternal and child health and crippled children, and other matters within the scope of this title;

(2) make reports, in the form and containing the information the federal government requires;

(3) cooperate with the federal government, its agencies or instrumentalities in establishing, extending, and strengthening services for the protection of the public health, and receive and expend funds and receive, utilize, and maintain equipment and facilities made available to the department by a department or agency of the federal government, the government of the state or its political subdivisions, and a person or nonofficial agency.



Sec. 18.05.031. - Program planning for developmental disability. [Repealed, Sec. 5 ch 165 SLA 1978. For current law, see AS 47.80].

Repealed or Renumbered



Sec. 18.05.032. - Information relating to pregnancy and pregnancy alternatives.

(a) The department shall maintain on the Internet, in printable form, standard information that

(1) contains geographically indexed material designed to inform a person of public and private agencies, services, clinics, and facilities that are available to assist a woman with the woman's reproductive choices; the department shall include information about at least the following types of agencies, services, clinics, and facilities:

(A) agencies, services, clinics, and facilities designed to assist a woman through pregnancy, including adoption agencies, and counseling services;

(B) agencies, services, clinics, and facilities that provide abortion options and counseling and post-abortion counseling and services; and

(C) agencies, services, clinics, and facilities designed to assist with or provide contraceptive options and counseling for appropriate family planning;

(2) includes a comprehensive regional directory of the agencies, services, clinics, and facilities that request to be identified by the department under (1) of this subsection, a description of the services they offer, and the manner in which the agencies, services, clinics, and facilities may be contacted, including telephone numbers;

(3) provides information concerning the eligibility for medical assistance benefits for prenatal care, childbirth, neonatal care, abortion services, women's health care, and contraception;

(4) states that informed and voluntary consent is required under AS 18.16.060 for an abortion;

(5) provides information concerning the process by which a mother of a child may establish a child support order to assist in the support of a child;

(6) describes the fetal development of a typical unborn child at two-week gestational increments from fertilization to full-term, including links to photographs of a typical unborn child at four-week gestational increments, and relevant information about the possibility of an unborn child's survival at the various gestational ages; the information must be objective, nonjudgmental information that is reviewed and approved for medical accuracy by recognized obstetrical and gynecological specialists designated by the State Medical Board and designed to convey only accurate scientific information about unborn children at various gestational ages;

(7) contains objective, unbiased information that is reviewed and approved for medical accuracy by recognized obstetrical and gynecological specialists designated by the State Medical Board and that describes the methods of abortion procedures and treatments commonly employed and the medical risks and possible complications commonly associated with each procedure and treatment, as well as the possible physical and psychological effects that have been associated with having an abortion;

(8) contains objective, unbiased information that is reviewed and approved for medical accuracy by recognized obstetrical and gynecological specialists designated by the State Medical Board and that describes the possible medical risks and complications commonly associated with pregnancy and childbirth, as well as the possible physical and psychological effects that have been associated with carrying a child to term;

(9) contains objective, unbiased information that is reviewed and approved for medical accuracy by recognized obstetrical and gynecological specialists designated by the State Medical Board and that concerns the harmful effects on an unborn child when a woman consumes alcohol, tobacco, or illegal drugs during pregnancy;

(10) contains objective, unbiased, and comprehensive information that is reviewed and approved for medical accuracy by recognized obstetrical and gynecological specialists designated by the State Medical Board and that describes the different types of available contraceptive choices, including abstinence and natural family planning, that describes the methods of contraception that are intended to prevent fertilization and the methods that are intended to prevent implantation of a fertilized egg, and that describes the reliability, psychological effects, medical risks, and complications commonly associated with each method;

(11) contains a disclaimer on the website home page concerning the graphic or sensitive nature of the information contained on the website;

(12) contains a signature form by which a person may indicate the person has reviewed the information.

(b) The department shall adopt regulations establishing procedures for establishing and maintaining the information under this section.

(c) In this section,

(1) "abortion" has the meaning given in AS 18.16.090 ;

(2) "fertilization" means the fusion of a human spermatozoon with a human ovum;

(3) "gestational age" means the age of the unborn child as calculated from the first day of the last menstrual period of a pregnant woman;

(4) "unborn child" means the offspring of a human being in utero at various stages of biological development.



Sec. 18.05.035. - Planned parenthood information.

The department shall prepare information regarding planned parenthood. The department shall place the information in public hospitals, clinics, or other health facilities throughout the state, and upon request of its administrator, in a private hospital, clinic, or health facility, so that members of the public may obtain the information voluntarily, without request. The department shall also advertise the availability of the information and distribute it to any person upon written request.



Sec. 18.05.037. - Fetal health effects information.

The department shall prepare or obtain distributable information on fetal alcohol effects and the fetal health effects of chemical abuse and battering during pregnancy. The department shall make this information available to public hospitals, clinics, and other health facilities in the state for distribution to their patients.



Sec. 18.05.040. - Regulations.

(a) The commissioner shall adopt regulations consistent with existing law for

(1) the time, manner, information to be reported, and persons responsible for reporting for each disease or other condition of public health importance on the list developed under AS 18.15.370 ;

(2) cooperation with local boards of health and health officers;

(3) protection and promotion of the public health and prevention of disability and mortality;

(4) the transportation of dead bodies, except that the commissioner may not require that a dead body be embalmed unless the body is known to carry a communicable disease or embalmment is otherwise required for the protection of the public health or for compliance with federal law;

(5) carrying out the purposes of this chapter;

(6) the conduct of its business and for carrying out the provisions of laws of the United States and the state relating to public health;

(7) establishing the divisions and local offices and advisory groups necessary or considered expedient to carry out or assist in carrying out a duty or power assigned to it;

(8) the voluntary certification of laboratories to perform diagnostic, quality control, or enforcement analyses or examinations based on recognized or tentative standards of performance relating to analysis and examination of food, including seafood, milk, water, and specimens from human beings submitted by licensed physicians and nurses for analysis;

(9) the regulation of quality and purity of commercially compressed oxygen sold for human respiration;

(10) [Repealed, Sec. 44 ch 57 SLA 2005].

(11) establishing confidentiality and security standards for information and records received under AS 18.15.355 - 18.15.395.

(b) A regulation may not be adopted under (a) of this section that duplicates, conflicts with, or is inconsistent with AS 18.60.705 - 18.60.740.



Sec. 18.05.042. - Access to health care records.

(a) The department may, during reasonable business hours, inspect health care records maintained by physicians and other health care professionals, hospitals, out-patient clinics, nursing homes, and other facilities or agencies providing health care services to patients that would identify patients or establish characteristics of an identified patient with cancer required to be reported under 42 U.S.C. 280e - 280e-4, or a birth defect or infectious disease required to be reported to protect the public health under this chapter and regulations adopted under this chapter. Disclosure of these health care records to the department does not constitute a breach of patient confidentiality.

(b) The department may conduct research using health care data reported under (a) of this section. The department may provide data obtained under (a) of this section to other persons for clinical, epidemiological, or other public health research.

(c) Data obtained or a record inspected under this section that identifies a particular individual

(1) is confidential;

(2) may not be further disclosed to other persons except by the department under (b) of this section; and

(3) is not subject to inspection or copying under AS 40.25.110 - 40.25.125.



Sec. 18.05.044. - , 18.05.046l Registry of persons with impairments; Use of the registry of persons with impairments. [Repealed, Sec. 12 ch 54 SLA 2005].

Repealed or Renumbered



Sec. 18.05.050. - Hospital advisory council. [Repealed, Sec. 3 ch 89 SLA 1964].

Repealed or Renumbered



Sec. 18.05.051. - 18.05.055 - l Comprehensive Health Advisory Council; powers and duties; definitions. [Repealed, Sec. 2 ch 78 SLA 1973].

Repealed or Renumbered



Sec. 18.05.056. - 18.05.060 - l Practice of lay midwifery. [Repealed, Sec. 8 ch 130 SLA 1992. For current law, see AS 08.65].

Repealed or Renumbered



Sec. 18.05.061. - Penalty for violation.

A person who violates a provision of AS 18.05.040 or 18.05.042 or a regulation adopted under AS 18.05.040 or 18.05.042 is guilty of a misdemeanor and, upon conviction, is punishable by a fine of not more than $500, or by imprisonment for not more than one year. Each day that a person continues a violation is a separate offense.



Sec. 18.05.065. - Dental radiological equipment.

This chapter does not authorize the department to register, inspect, test, or otherwise regulate dental radiological equipment or records relating to dental radiological equipment regulated by the Board of Dental Examiners under AS 08.36.075 .



Sec. 18.05.070. - Definitions.

In this chapter,

(1) "commissioner" means the commissioner of health and social services;

(2) "condition of public health importance" means a disease, syndrome, symptom, injury, or other threat to health that is identifiable on an individual or community level and can reasonably be expected to lead to adverse health effects in the community;

(3) "department" means the Department of Health and Social Services.






Chapter 18.06. - RIGHTS OF BLIND AND OTHERWISE PHYSICALLY DISABLED PERSONS



Chapter 18.07. - CERTIFICATE OF NEED PROGRAM

Sec. 18.07.010. - [Repealed, Sec. 1 ch 275 SLA 1976].

Repealed or Renumbered



Sec. 18.07.011. - Statewide Health Coordinating Council. [Repealed, Sec. 21 ch 6 SLA 1993].

Repealed or Renumbered



Sec. 18.07.020. - [Repealed, Sec. 1 ch 275 SLA 1976].

Repealed or Renumbered



Sec. 18.07.021. - Administration.

The department shall administer the certificate of need program under this chapter and perform other functions prescribed in this chapter.



Sec. 18.07.030. - [Repealed, Sec. 1 ch 275 SLA 1976].

Repealed or Renumbered



Sec. 18.07.031. - Certificate of need required; relocations.

(a) Except as provided in (c) and (d) of this section, a person may not make an expenditure of $1,000,000 or more for any of the following unless authorized under the terms of a certificate of need issued by the department:

(1) construction of a health care facility;

(2) alteration of the bed capacity of a health care facility; or

(3) addition of a category of health services provided by a health care facility.

(b) Notwithstanding the expenditure threshold in (a) of this section, a person may not convert a building or part of a building to a nursing home that requires licensure as a nursing facility under AS 47.32 unless authorized under the terms of a certificate of need issued by the department.

(c) Notwithstanding (a) of this section, a person who is lawfully operating a health care facility that is an ambulatory surgical facility at a site may make an expenditure of any amount in order to relocate the services of that facility to a new site in the same community without obtaining a certificate of need as long as neither the bed capacity nor the number of categories of health services provided at the new site is greater.

(d) Beginning July 1, 2005, the $1,000,000 expenditure threshold in (a) of this section is increased by $50,000 annually on July 1 of each year up to and including July 1, 2014.

(e) In (a) of this section, "expenditure" includes the purchase of property occupied by or the equipment required for the health care facility and the net present value of a lease for space occupied by or the equipment required for the health care facility; "expenditure" does not include costs associated with routine maintenance and replacement of equipment at an existing health care facility.



Sec. 18.07.035. - Application and fees.

(a) Application for a certificate of need shall be made to the department upon a form provided by the department and must contain the information the department requires to reach a decision under this chapter. Each application for a certificate of need must be accompanied by an application fee established by the department by regulation.

(b) The department may require a person who intends to submit an application under (a) of this section to submit a letter of intent to the department, except in the case of an application for an emergency or temporary certificate of need authorized under AS 18.07.071 .

(c) The department shall notify the applicant in writing when the application is complete under this chapter.



Sec. 18.07.040. - [Repealed, Sec. 1 ch 275 SLA 1976].

Repealed or Renumbered



Sec. 18.07.041. - Standard of review for applications for certificates of need relating to non-nursing home beds and services.

The department shall grant a sponsor a certificate of need or modify a certificate of need that authorizes beds other than nursing home beds or that is for a health care facility other than a nursing home if the availability and quality of existing health care resources or the accessibility to those resources is less than the current or projected requirement for health services required to maintain the good health of citizens of this state.



Sec. 18.07.043. - Standard of review for applications for certificates of need relating to nursing homes, nursing home beds, and residential psychiatric treatment centers.

(a) The department shall develop review standards for an application for a certificate of need, or for a modification of a certificate of need, issued under this chapter for a health care facility that is a nursing home or residential psychiatric treatment center, or that has nursing home beds.

(b) In developing the review standards under (a) of this section, the department shall consider whether

(1) a public process and existing appropriate statewide, regional, and local plans were included in planning and designing the residential psychiatric treatment center, the additional nursing home beds, or the nursing home;

(2) the residential psychiatric treatment center, the additional nursing home beds, or the nursing home meets minimum required use rates for, as applicable, the residential psychiatric treatment center or new nursing beds, and the effect on use rates for existing nursing home beds;

(3) the residential psychiatric treatment center, the facility proposing additional nursing home beds, or the nursing home demonstrates consideration of the community, regional, and statewide needs for, as applicable, the residential psychiatric treatment center or the new nursing home beds;

(4) the residential psychiatric treatment center, the additional nursing home beds, or the nursing home meets the minimum number of, as applicable, residential psychiatric treatment beds or new nursing beds that should be required in a facility to ensure efficiency and economies of scale;

(5) the residential psychiatric treatment center, the facility proposing additional nursing home beds, or the nursing home demonstrates the proposed service will provide a quality of care equivalent to existing community, regional, or statewide services;

(6) the residential psychiatric treatment center, the facility proposing additional nursing home beds, or the nursing home demonstrates financial feasibility, including long-term viability, and what the financial effect will be on consumers and the state; and

(7) the sponsor has demonstrated cost effectiveness through considering the availability of appropriate, less costly alternatives of providing the services planned.

(c) The department shall grant a sponsor a certificate of need or modify a certificate of need that authorizes a residential psychiatric treatment center or nursing home beds, or that is for a health care facility that is a nursing home, if the department finds that the sponsor meets the standards established in or under this chapter.



Sec. 18.07.045. - Time standards for review of applications for certificates of need.

(a) The following time standards apply for a review by the department of an application for a certificate of need under this chapter:

(1) the department may defer commencement of the review process under this chapter for an application for a period not to exceed 60 days after the determination that the application is complete in order to allow the department to receive and consider concurrent applications from each person who has submitted a letter of intent to submit an application proposing an activity that is similar to the activity proposed by the application in the geographic area;

(2) the department shall review the application made under this chapter and submit an analysis and recommendation to the commissioner within 60 days after the date that notification under AS 18.07.035 (c) is sent to the applicant stating that the application is complete.

(b) The commissioner may extend the time periods set out in (a) of this section for not more than 30 days for any of the following reasons:

(1) the applicant amends the application under this chapter;

(2) the department requests an extension of time within which to prepare its findings and recommendations on the application; the commissioner may grant only one extension under this paragraph.



Sec. 18.07.050. - [Repealed, Sec. 1 ch 275 SLA 1976].

Repealed or Renumbered



Sec. 18.07.051. - Terms of issuance of the certificate.

Each certificate issued must specify terms of issuance describing the nature and extent of the activities authorized by the certificate.



Sec. 18.07.060. - [Repealed, Sec. 1 ch 275 SLA 1976].

Repealed or Renumbered



Sec. 18.07.061. - Modification and termination of activities.

The certificate holder shall apply to the department for a modification of the certificate before terminating part of the activities authorized by the terms of issuance, but the certificate holder is not required to obtain the acquiescence of the department before terminating all the activities authorized by the certificate. If a certificate holder terminates all of the activities authorized by a certificate, the certificate holder is required to notify the department 60 days before termination and to surrender the certificate to the department within 30 days of termination.



Sec. 18.07.070. - [Repealed, Sec. 1 ch 275 SLA 1976].

Repealed or Renumbered



Sec. 18.07.071. - Temporary and emergency certificates.

(a) The department shall grant a sponsor an emergency certificate for the construction of a health care facility for which a certificate is required under AS 18.07.031 if the sponsor shows, by affidavit or formal hearing, that the act of construction consists of effecting emergency repairs.

(b) The department may grant a sponsor a temporary certificate for the temporary operation of a category of health service if the sponsor shows by affidavit or formal hearing

(1) the necessity for early, immediate, or temporary relief; and

(2) adverse effect to the public interest by reason of delay occasioned by compliance with the requirements of AS 18.07.041 , 18.07.043, and application procedures prescribed by regulations under this chapter.

(c) A temporary certificate granted under (b) of this section does not confer vested rights on behalf of the applicant. The department shall impose those special limitations and restrictions concerning duration and right of extension that the department considers appropriate. A temporary certificate may not be granted for a period longer than necessary for the sponsor to obtain review of the action certified by the temporary certificate under AS 18.07.051 . Application for a certificate of need under AS 18.07.041 or 18.07.043 must commence within 60 days of the date of issuance of the temporary certificate.



Sec. 18.07.080. - [Repealed, Sec. 1 ch 275 SLA 1976].

Repealed or Renumbered



Sec. 18.07.081. - Proceedings for modification, suspension, and revocation.

(a) The department, a member of the public who is substantially affected by activities authorized by the certificate, or another applicant for a certificate of need may initiate a hearing to obtain modification, suspension, or revocation of an existing certificate of need by filing an accusation with the commissioner as prescribed under AS 44.62.360 . A revocation, modification, or suspension of an outstanding certificate may not be undertaken unless it is in accordance with AS 44.62.330 - 44.62.630.

(b) The certificate holder may obtain modification of an existing certificate by utilizing the application procedure enumerated in regulations adopted under this chapter.

(c) A certificate of need shall be suspended if an accusation is filed before the commencement of activities authorized under AS 18.07.041 or 18.07.043 that charges that factors upon which the certificate of need was issued have changed or new factors have been discovered that significantly alter the need for the activity authorized. A suspension of a certificate may not exceed 60 days. At the end of this period or sooner, the department shall revoke or reinstate the certificate.

(d) A certificate of need may be revoked if

(1) the sponsor has not shown continuing progress toward commencement of the activities authorized under AS 18.07.041 or 18.07.043 after six months of issuance;

(2) the applicant fails, without good cause, to complete activities authorized by the certificate;

(3) the sponsor fails to comply with the provisions of this chapter or regulations adopted under this chapter;

(4) the sponsor knowingly misrepresents a material fact in obtaining the certificate;

(5) the facts charged in an accusation filed under (c) of this section are established; or

(6) the sponsor fails to provide services authorized by the terms of the certificate.

(e) A person may not file an accusation seeking suspension or revocation of a certificate of need under this section, knowing that the charges stated in the accusation are untrue or that the charges do not constitute grounds for revocation or suspension under this chapter.



Sec. 18.07.090. - [Repealed, Sec. 1 ch 275 SLA 1976].

Repealed or Renumbered



Sec. 18.07.091. - Injunctive relief; penalties; right of action.

(a) Injunctive relief against violations of this chapter or regulations adopted under this chapter may be obtained from a court of competent jurisdiction at the instance of the commissioner, a holder of a certificate of need who is adversely affected in the exercise of the activities conducted in violation of the certificate, or any member of the public substantially and adversely affected by the violation. Upon written request by the commissioner, the attorney general shall furnish legal services and pursue the action for injunctive relief to an appropriate conclusion.

(b) A person who files an accusation seeking suspension or revocation of a certificate of need, knowing that the charges are untrue or that the charges do not constitute grounds for revocation or suspension under this chapter, is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $1,000. The sponsor or holder of a certificate of need injured by the violation of AS 18.07.081 (e) may recover damages for loss incurred by reason of delay caused by a suspension.



Sec. 18.07.100. - [Repealed, Sec. 1 ch 275 SLA 1976].

Repealed or Renumbered



Sec. 18.07.101. - Regulations.

The commissioner shall adopt, in accordance with AS 44.62 (Administrative Procedure Act), regulations that establish procedures under which sponsors may make application for certificates of need required by this chapter and that govern the review of those applications by the department, establish requirements for a uniform statewide system of reporting financial and other operating data, and otherwise carry out the purposes of this chapter.



Sec. 18.07.111. - Definitions.

In this chapter,

(1) "category of health services" means a major type, program, unit, division, or department of care provided through a health care facility, whether inpatient or outpatient, including an outpatient department, psychiatric wing, kidney dialysis program, radiotherapy, burn unit, or newborn intensive care unit, except that "service" does not include the lawful practice of a profession or vocation conducted independently of a health care facility and in accordance with applicable licensing laws of the state;

(2) "certificate" means a certificate of need issued by the department under AS 18.07.041 , 18.07.043, or 18.07.071;

(3) "commencement of activities" means the visible commencement of actual operations on the ground for the construction of a building, the alteration of the bed capacity of a health care facility, or the provision for a category of health services to consumers, which operations are readily recognizable as such, and which operations are done with intent to continue the work until such activities are completed;

(4) "commissioner" means the commissioner of health and social services;

(5) "complete activities" means the substantial performance of the work required to comply with the terms of issuance of the certificate of need to which all parties participating in those activities have obligated themselves to perform;

(6) "construction" means the erection, building, alteration, reconstruction, improvement, extension, or modification of a health care facility under this chapter, including lease or purchase of equipment, excavation, or other necessary actions;

(7) "department" means the Department of Health and Social Services;

(8) "health care facility" means a private, municipal, state, or federal hospital, psychiatric hospital, independent diagnostic testing facility, residential psychiatric treatment center, tuberculosis hospital, skilled nursing facility, kidney disease treatment center (including freestanding hemodialysis units), intermediate care facility, and ambulatory surgical facility; the term excludes

(A) the Alaska Pioneers' Home and the Alaska Veterans' Home administered by the Department of Health and Social Services under AS 47.55; and

(B) the offices of private physicians or dentists whether in individual or group practice;

(9) "nursing home bed" means a bed not used for acute care in which nursing care and related medical services are provided over a period of 24 hours a day to individuals admitted to the health care facility because of illness, disease, or physical infirmity;

(10) "residential psychiatric treatment center" means a secure or semi-secure psychiatric facility or inpatient program in a psychiatric facility that is licensed by the Department of Health and Social Services and that provides therapeutically appropriate and medically necessary diagnostic, evaluation, and treatment services

(A) 24 hours a day for children with severe emotional or behavioral disorders;

(B) under the direction of a physician; and

(C) under a professionally developed and supervised individual plan of care designed to achieve the recipient's discharge from inpatient status at the earliest possible time that is intensively and collaboratively delivered by an interdisciplinary team involving medical, mental health, educational, and social service components.






Chapter 18.08. - EMERGENCY MEDICAL SERVICES

Sec. 18.08.010. - Administration.

The department is responsible for the development, implementation, and maintenance of a statewide comprehensive emergency medical services system and, accordingly, shall

(1) coordinate public and private agencies engaged in the planning and delivery of emergency medical services, including trauma care, to plan an emergency medical services system;

(2) assist public and private agencies to deliver emergency medical services, including trauma care, through the award of grants in aid;

(3) conduct, encourage, and approve programs of education and training designed to upgrade the knowledge and skills of health personnel involved in emergency medical services, including trauma care;

(4) establish and maintain a process under which hospitals and clinics could represent themselves to be trauma centers because they voluntarily meet criteria adopted by the department; criteria adopted by the department to implement this paragraph must be based on an applicable national evaluation system.



Sec. 18.08.015. - Patient information system.

(a) The department may establish an emergency medical services patient care information system. If the department collects information on emergency medical services patient care, the department shall establish a format for the data collection. The purpose of the system is to

(1) collect data on the incidence, severity, and causes of trauma injuries;

(2) integrate this data on trauma injuries with information available from other public and private sources on trauma injuries; and

(3) improve the delivery of prehospital and hospital emergency medical services.

(b) A person, organization, or government agency that provides a prehospital emergency medical service through a certificate issued under this chapter shall participate in the system by making available to the department the minimum data requested in a format that is compatible with the format developed by the department to implement (a) of this section. The minimum data must include the

(1) type of medical emergency or nature of the call;

(2) response time; and

(3) prehospital treatment provided.

(c) A hospital that provides emergency medical services shall make available to the department an abstract of the records of all patients admitted to the hospital's trauma and general surgery services for trauma care. The abstracts must be in a format that is compatible with the format developed by the department under (a) of this section.

(d) The department shall consult with the Alaska Council on Emergency Medical Services in designing, implementing, and revising the system.

(e) The department may delegate the responsibility for collecting data under this section to other public agencies or to private persons on contract to the department.

(f) In this section, "system" means the emergency medical services patient care information system established under this section.



Sec. 18.08.020. - Alaska Council on Emergency Medical Services.

There is established in the department the Alaska Council on Emergency Medical Services. The council shall advise the commissioner and the governor with regard to the planning and implementation of a statewide emergency medical services system.



Sec. 18.08.030. - Composition.

The council consists of 11 members appointed by the governor. The governor shall provide for appropriate geographical distribution in the appointments and shall appoint

(1) two members who are physicians with experience in emergency medicine or trauma care;

(2) one member who is a registered nurse with experience in emergency nursing;

(3) three members who are active as prehospital emergency care providers, at least one of whom resides in a community that is not connected by land or marine highway, or a combination of land and marine highway, to a community in which a hospital is located; in this paragraph, "highway" has the meaning given in AS 28.40.100 ;

(4) one member who is an emergency medical services administrator;

(5) one member who is an administrator of a hospital or Native health care organization; and

(6) three members who are consumers of emergency medical services who each reside in a different judicial district in the state.



Sec. 18.08.040. - Term of office.

(a) Members of the council shall be appointed for staggered terms of four years.

(b) [Repealed, Sec. 27 ch 36 SLA 1993].

(c) A vacancy occurring in the membership of the council shall be filled by appointment by the governor in the same manner as original appointments, and when a seat is vacated before expiration of a term, the vacancy shall be filled for the unexpired portion of the vacated term.



Sec. 18.08.050. - Compensation and per diem.

Members of the council receive no salary, but are entitled to per diem, reimbursement for travel, and other expenses authorized by law for boards and commissions.



Sec. 18.08.060. - Meetings.

The council shall meet at the call of the chairman not less frequently than twice a year. A majority of members constitutes a quorum.



Sec. 18.08.070. - Special committees.

The council may create special committees or task forces outside its membership and may appoint persons who are not members of the council to serve as advisors or consultants to any committee created to carry out the purposes of the council.



Sec. 18.08.075. - Authority of emergency medical technician.

(a) An emergency medical technician who responds to an emergency with an ambulance service or first responder service, who has in the technician's possession a current emergency medical technician identification card, and who provides emergency medical care or other emergency medical service, has the authority to

(1) control and direct activities at the accident site or emergency until the arrival of law enforcement personnel;

(2) order a person other than the owner to leave a building or place in the vicinity of the accident or other emergency for the purpose of protecting the person from injury;

(3) temporarily block a public highway, street, or private right-of-way while at the scene of an accident, illness, or emergency;

(4) trespass upon property at or near the scene of an accident, illness, or emergency at any time of day or night;

(5) enter a building, including a private dwelling, or premises where a report of an injury or illness has taken place or where there is a reasonable cause to believe an individual has been injured or is ill to render emergency medical care; and

(6) direct the removal or destruction of a motor vehicle or other thing that the emergency medical technician determines is necessary to prevent further harm to injured or ill individuals.

(b) A person who knowingly refuses to comply with an order of an emergency medical technician authorized under (a) of this section is, upon conviction, guilty of a class B misdemeanor. In this subsection, "knowingly" has the meaning given in AS 11.81.900 (a).



Sec. 18.08.080. - Regulations.

(a) The department shall adopt, with the concurrence of the Department of Public Safety, regulations establishing standards and procedures for the issuance, renewal, reissuance, revocation, and suspension of certificates required under AS 18.08.084 , as well as other regulations necessary to carry out the purposes of this chapter.

(b) The department may charge fees set by regulation for the certification of individuals and organizations under this chapter.



Sec. 18.08.082. - Issuance of certificates.

(a) The department shall prescribe by regulation a course of training or other requirements prerequisite to the issuance of certificates that provide for the following:

(1) certification of a person who meets the training and other requirements as an emergency medical technician, emergency medical technician instructor, or emergency medical dispatcher;

(2) authorization for an emergency medical technician certified under this chapter to provide under the written or oral direction of a physician the advanced life support services enumerated on the certificate or enumerated on a written document filed with the department by the technician's medical director and approved by the department under its regulations;

(3) certification that a person, organization, or government agency that provides an emergency medical service, conducts a training course for a mobile intensive care paramedic, or represents itself as a trauma center meets the minimum standards prescribed by the department for that service, course, or designation; and

(4) authorization for an emergency medical service certified under this chapter to provide under the written or oral direction of a physician the advanced life support services enumerated on the certificate or enumerated on a written document filed with the department by the medical director for the emergency medical service and approved by the department under its regulations.

(b) The department is the central certifying agency for personnel certified under (a)(1) and (2) of this section and under regulations adopted under AS 18.08.080 .



Sec. 18.08.084. - Certificate required.

(a) One may not represent oneself, nor may an agency or business represent an agent or employee of that agency or business, as an emergency medical dispatcher, emergency medical technician, or emergency medical technician instructor certified by the state unless the person represented is certified for that occupation under AS 18.08.082.

(b) A person, organization, or government agency may not represent itself as an emergency medical service or ambulance service certified by the state unless the person, organization, or government agency is certified as an emergency medical service under AS 18.08.082 .

(c) A person may not provide, offer, or advertise to provide advanced life support services outside a hospital unless authorized by law.

(d) A person, organization, or government agency that provides, offers, or advertises to provide an emergency medical service may not provide advanced life support services unless authorized under AS 18.08.082.

(e) A hospital, clinic, or other entity may not represent itself as being a trauma center unless it is certified under AS 18.08.082 as meeting the criteria established for a trauma center.

(f) A person, organization, or government agency may not offer or conduct a training course that is represented as a course for mobile intensive care paramedics unless the person, organization, or agency is certified under AS 18.08.082 to offer or conduct that course.



Sec. 18.08.086. - Immunity from liability.

(a) A person certified under AS 18.08.082 who administers emergency medical services to an injured or sick person, a person or public agency that employs, sponsors, directs, or controls the activities of persons certified under AS 18.08.082 who administer emergency medical services to an injured or sick person, or a health care professional or emergency medical dispatcher acting within the scope of the person's certification who directs or advises a person to administer emergency medical services to an injured or sick person is not liable for civil damages as a result of an act or omission in administering those services or giving that advice or those directions if the administering, advising, and directing are done in good faith and the injured or sick person reasonably seems to be in immediate danger of serious harm or death. This subsection does not preclude liability for civil damages that are the proximate result of gross negligence or intentional misconduct, nor preclude imposition of liability on a person or public agency that employs, sponsors, directs, or controls the activities of persons certified under AS 18.08.082 if the act or omission is a proximate result of a breach of duty to act created under this chapter. For the purposes of this subsection, "gross negligence" means reckless, wilful, or wanton misconduct.

(b) A physician who in good faith arranges for, requests, recommends, or initiates the transfer of a patient from a hospital to another hospital is not liable for civil damages as a result of arranging, requesting, recommending, or initiating the transfer if

(1) in the exercise of that degree of knowledge or skill possessed, or that degree of care ordinarily exercised by physicians practicing the same specialty in the same or similar communities to that in which the physician is practicing, the physician determines that treatment of the patient's medical condition is beyond the capability of the transferring hospital or the medical community in which the hospital is located;

(2) the physician has confirmed that the receiving facility is more capable of treating the patient; and

(3) the physician has secured a prior agreement from the receiving facility to accept and render the necessary treatment to the patient.

(c) A registered nurse or licensed practical nurse who escorts a patient in a means of conveyance not equipped as an ambulance is not liable for civil damages as a result of an act or omission in administering patient care services, if done in good faith and if the life of the injured or sick person is in danger. This subsection does not preclude liability for civil damages that are the result of gross negligence or intentional misconduct.

(d) A person certified as an emergency medical technician instructor, a person or entity certified to conduct a training course for mobile intensive care paramedics, and a person who employs or contracts with a certified emergency medical technician instructor or with a person or entity certified to conduct a training course for mobile intensive care paramedics is not liable for civil damages as a result of a negligent act or omission during a training course that injures the person or property of a person participating in the training course.



Sec. 18.08.087. - Disclosure of medical records.

When requested for the purpose of evaluating the performance of an emergency medical technician, mobile intensive care paramedic, or physician who provided emergency medical care or other assistance to a sick or injured person, a licensed physician, advanced nurse practitioner, or physician assistant may disclose to an emergency medical technician, a mobile intensive care paramedic, or physician the medical or hospital records of a sick or injured person to whom the paramedic, technician, or physician is providing or has rendered emergency medical care or assistance. However, the disclosing physician, nurse practitioner, or physician assistant shall limit disclosure under this section to the records that are considered necessary by the discloser for evaluation of the paramedic's, technician's, or physician's performance in providing the emergency medical care or assistance. A mobile intensive care paramedic, emergency medical care technician, or physician to whom confidential records are disclosed under this section may not further disclose the information to a person not entitled to receive that information under this section or another law.



Sec. 18.08.088. - Penalty.

A person who violates a provision of this chapter is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $1,000, or by imprisonment for not more than 90 days, or by both. Each violation is a separate offense.



Sec. 18.08.089. - Authority to pronounce death.

(a) A mobile intensive care paramedic or physician assistant registered or licensed under AS 08.64.107 or an emergency medical technician certified under this chapter may make a determination and pronouncement of death of a person under the following circumstances:

(1) the paramedic or emergency medical technician is an active member of an emergency medical service certified under this chapter;

(2) neither a physician licensed under AS 08.64 nor a physician exempt from licensure under AS 08.64 is immediately available for consultation by radio or telephone communications;

(3) the paramedic, physician assistant, or emergency medical technician has determined, based on acceptable medical standards, that the person has sustained irreversible cessation of circulatory and respiratory functions.

(b) A mobile intensive care paramedic, physician assistant, or emergency medical technician who has determined and pronounced death under this section shall document the clinical criteria for the determination and pronouncement on the person's emergency medical service report form and notify the appropriate medical director or collaborative physician as soon as communication can be established. The paramedic, physician assistant, or emergency medical technician shall provide to the person who signs the death certificate the

(1) name of the deceased;

(2) presence of a contagious disease, if known; and

(3) date and time of death.

(c) Except as otherwise provided under AS 18.50.230 , a physician licensed under AS 08.64 shall certify a death determined under (b) of this section within 24 hours after the pronouncement by the mobile intensive care paramedic, physician assistant, or emergency medical technician.

(d) In this section,

(1) "acceptable medical standards" means cardiac arrest accompanied by

(A) the presence of injuries incompatible with life, including incineration, decapitation, open head injury with loss of brain matter, or detruncation;

(B) the presence of rigor mortis;

(C) the presence of post mortem lividity; or

(D) failure of the patient to respond to properly administered resuscitation efforts;

(2) "failure of the patient to respond" means without restoration of spontaneous pulse or respiratory effort by the patient;

(3) "properly administered resuscitation efforts" means

(A) when a person authorized to perform advanced cardiac life support techniques is not available and the patient is not hypothermic, at least 30 minutes of properly performed cardiopulmonary resuscitation;

(B) when a person authorized to perform advanced cardiac life support techniques is not available and the patient is hypothermic, at least 60 minutes of cardiopulmonary resuscitation properly performed in conjunction with rewarming techniques as described in the current State of Alaska Hypothermia and Cold Water Near-Drowning Guidelines published by the division of public health, Department of Health and Social Services; or

(C) at least 30 minutes of cardiopulmonary resuscitation and advanced cardiac life support techniques properly performed by a person authorized to perform advanced life support services.



Sec. 18.08.090. - [Renumbered as AS 18.08.200 ].

Repealed or Renumbered



Sec. 18.08.200. - Definitions.

In this chapter,

(1) "advanced life support" means emergency care techniques provided under the written or oral orders of a physician that include manual electric cardiac defibrillation, administration of antiarrhythmic agents, intravenous therapy, intramuscular therapy, or use of endotracheal intubation devices;

(2) "ambulance" means any publicly or privately owned means of conveyance intended to be used and maintained or operated for the transportation of persons who are sick, injured, wounded, or otherwise helpless;

(3) "commissioner" means the commissioner of health and social services;

(4) "consumer of emergency medical services" means a person who is not a provider of emergency medical services as defined in this section;

(5) "department" means the Department of Health and Social Services;

(6) "emergency medical care" means the services utilized in responding to the perceived individual needs for immediate medical care in order to prevent loss of life or aggravation of physiological or psychological illness or injury;

(7) "emergency medical dispatcher" means a trained public safety telecommunicator with additional training and specific emergency medical knowledge essential for the efficient management of emergency medical communications;

(8) "emergency medical service" means the provision of emergency medical care and transportation of the sick and injured;

(9) "emergency medical services system" means a system that provides for the arrangement of personnel, facilities, and equipment for the effective and coordinated delivery of health care services, including trauma care, under emergency conditions, occurring either as a result of the patient's condition or of natural disasters or similar situations, and that is administered by a statewide network that has the authority and resources to provide effective administration of the system;

(10) "emergency medical technician" means a person trained in emergency medical care and certified in accordance with the regulations prescribed under AS 18.08.080 ;

(11) "paramedic training program" means a training program prescribed in regulations of the department that includes classroom, clinical, and field internship components designed to provide an individual with the knowledge and skills necessary to function as a mobile intensive care paramedic;

(12) "provider of emergency medical services" means a person whose occupation or profession is, or has been, the delivery or administration of emergency medical services; a person who has a fiduciary position with, or has a fiduciary interest in, a health activity, facility or other health agency, or a legal or financial interest in the rendering of any component of emergency medical services; and

(13) "trauma care" includes injury prevention, triage, prehospital care, hospital care, and rehabilitative services for major single system or multisystem injuries that require immediate medical or surgical intervention or treatment to prevent death or permanent disability.






Chapter 18.10. - HEALTH UNITS AND DISTRICTS

Sec. 18.10.010. - Local health unit and health board.

Each community or settlement outside an incorporated city is a health unit. In each health unit there shall be a board of health composed of the president of the school board and two citizens of the unit selected by the school board. At least one of the members of the health board must, where practicable, be a licensed physician. In a health unit where there is no school board, the commissioner shall appoint three residents of the unit to the local board of health, at least one member of which must, where practicable, be a licensed physician.



Sec. 18.10.020. - Health unit in incorporated city.

AS 18.10.010 applies to an incorporated city unless the city otherwise provides for the establishment and maintenance of a local board of health or a health officer.



Sec. 18.10.030. - Health units in Native villages and communities.

In a Native village, or community composed largely of Natives, where the formation of a board of health is impracticable, the commissioner may delegate to a representative of the Alaska Native Service the authority granted to the local boards of health.



Sec. 18.10.040. - Health districts.

Two or more contiguous health units of two or more local boards of health for contiguous incorporated cities may be constituted a health district by the department. Members of the board of health for this type of health district shall be appointed by the department from residents of each health unit or incorporated city represented in the health district in the numbers and for the periods of time determined by the department.



Sec. 18.10.050. - Commissioner to supervise local health boards.

Each local board of health whether inside or outside incorporated cities, and each representative of the Alaska Native Service acting in the capacity of health officer is responsible to and under the supervision of the commissioner.



Sec. 18.10.060. - 18.10.250 - l Consolidated Health Districts. [Repealed, Sec. 39 ch 69 SLA 1970].

Repealed or Renumbered



Sec. 18.10.260. - Definitions.

In this chapter,

(1) "commissioner" means the commissioner of health and social services;

(2) "department" means the Department of Health and Social Services.






Chapter 18.12. - LIVING WILLS AND DO NOT RESUSCITATE ORDERS



Chapter 18.13. - GENETIC PRIVACY

Sec. 18.13.010. - Genetic testing.

(a) Except as provided in (b) of this section,

(1) a person may not collect a DNA sample from a person, perform a DNA analysis on a sample, retain a DNA sample or the results of a DNA analysis, or disclose the results of a DNA analysis unless the person has first obtained the informed and written consent of the person, or the person's legal guardian or authorized representative, for the collection, analysis, retention, or disclosure;

(2) a DNA sample and the results of a DNA analysis performed on the sample are the exclusive property of the person sampled or analyzed.

(b) The prohibitions of (a) of this section do not apply to DNA samples collected and analyses conducted

(1) under AS 44.41.035 or comparable provisions of another jurisdiction;

(2) for a law enforcement purpose, including the identification of perpetrators and the investigation of crimes and the identification of missing or unidentified persons or deceased individuals;

(3) for determining paternity;

(4) to screen newborns as required by state or federal law;

(5) for the purpose of emergency medical treatment.

(c) A general authorization for the release of medical records or medical information may not be construed as the informed and written consent required by this section. The Department of Health and Social Services may by regulation adopt a uniform informed and written consent form to assist persons in meeting the requirements of this section. A person using that uniform informed and written consent is exempt from civil or criminal liability for actions taken under the consent form. A person may revoke or amend their informed and written consent at any time.



Sec. 18.13.020. - Private right of action.

A person may bring a civil action against a person who collects a DNA sample from the person, performs a DNA analysis on a sample, retains a DNA sample or the results of a DNA analysis, or discloses the results of a DNA analysis in violation of this chapter. In addition to the actual damages suffered by the person, a person violating this chapter shall be liable to the person for damages in the amount of $5,000 or, if the violation resulted in profit or monetary gain to the violator, $100,000.



Sec. 18.13.030. - Criminal penalty.

(a) A person commits the crime of unlawful DNA collection, analysis, retention, or disclosure if the person knowingly collects a DNA sample from a person, performs a DNA analysis on a sample, retains a DNA sample or the results of a DNA analysis, or discloses the results of a DNA analysis in violation of this chapter.

(b) In this section, "knowingly" has the meaning given in AS 11.81.900.

(c) Unlawful DNA collection, analysis, retention, or disclosure is a class A misdemeanor.



Sec. 18.13.100. - Definitions.

In this chapter,

(1) "DNA" means deoxyribonucleic acid, including mitochondrial DNA, complementary DNA, and DNA derived from ribonucleic acid;

(2) "DNA analysis" means DNA or genetic typing and testing to determine the presence or absence of genetic characteristics in an individual, including tests of nucleic acids or chromosomes in order to diagnose or identify a genetic characteristic; "DNA analysis" does not include a routine physical measurement, a test for drugs, alcohol, cholesterol, or the human immunodeficiency virus, a chemical, blood, or urine analysis, or any other diagnostic test that is widely accepted and in use in clinical practice;

(3) "genetic characteristic" includes a gene, chromosome, or alteration of a gene or chromosome that may be tested to determine the existence or risk of a disease, disorder, trait, propensity, or syndrome, or to identify an individual or a blood relative; "genetic characteristic" does not include family history or a genetically transmitted characteristic whose existence or identity is determined other than through a genetic test.






Chapter 18.15. - DISEASE CONTROL AND THREATS TO PUBLIC HEALTH

Article 01 - PRENATAL BLOOD TESTS

Sec. 18.15.010. - 18.15.050 - l Infectious and contagious diseases. [Repealed, Sec. 2 ch 63 SLA 1972].

Repealed or Renumbered



Sec. 18.15.060. - 18.15.110 - l Physical examination of nonresident employees. [Repealed, Sec. 1 ch 130 SLA 1976].

Repealed or Renumbered



Sec. 18.15.120. - 18.15.137 - l Tuberculosis. [Repealed, Sec. 12 ch. 54 SLA 2005].

Repealed or Renumbered



Sec. 18.15.138. - Penalty. [Repealed, Sec. 13 ch 73 SLA 1995].

Repealed or Renumbered



Sec. 18.15.139. - 18.15.149 - l Court authorization of detention; Title to and inventory of equipment allotted to private institutions; Religious treatment for tuberculosis; Screening of school employees; Limited immunity; Definitions. [Repealed, Sec. 12 ch. 54 SLA 2005].

Repealed or Renumbered



Sec. 18.15.150. - Taking of blood sample.

Each licensed physician and in the absence of a licensed physician each licensed graduate nurse who attends a pregnant woman for conditions relating to the pregnancy during the period of gestation or at delivery shall take, or have taken, a sample of the blood of the woman at the time of the woman's first professional visit or within 10 days after the visit, unless the serological test is contrary to the tenets or practice of the religious creed of which the woman is an adherent. The blood specimen shall be submitted to an approved laboratory or clinic for a standard serological test of syphilis. Any other person permitted by law to attend pregnant women but not permitted by law to take blood samples shall have a sample of blood taken by a licensed physician, or on order of a licensed physician, and shall submit the sample to an approved laboratory or clinic for a standard serological test for syphilis.



Sec. 18.15.160. - Test for syphilis.

For the purposes of AS 18.15.150 - 18.15.180 a standard serological test is a test for syphilis approved by the department and shall be performed in a laboratory or clinic approved by the department. On request the laboratory test required by AS 18.15.150 - 18.15.180 shall be performed without charge at the laboratories of the department.



Sec. 18.15.170. - Report of birth.

In reporting a birth and stillbirth, the physician and other person required to make the report shall state on the certificate whether a serological test for syphilis has been made upon a specimen of blood taken from the woman who bore the child and the approximate date when the specimen was taken. A birth certificate may not state the result of the test.



Sec. 18.15.180. - Penalty.

A licensed physician or licensed nurse attending a pregnant woman during the period of gestation or at delivery, or a representative of a laboratory or clinic who violates AS 18.15.150 - 18.15.180 is guilty of a misdemeanor and, upon conviction, is punishable by a fine of not more than $500. However, a person attending a pregnant woman during the period of gestation or at delivery, who requests the specimen in accordance with AS 18.15.150 , and whose request is refused, is not guilty of a misdemeanor.






Article 02 - PHENYLKETONURIA (PKU) AND OTHER HERITABLE DISEASES

Sec. 18.15.200. - Screening for phenylketonuria.

(a) A physician who attends a newborn child shall cause this child to be tested for phenylketonuria (PKU). If the mother is delivered in the absence of a physician, the nurse who first visits the child shall cause this test to be performed.

(b) The department shall adopt regulations regarding the method used and the time or times of testing as accepted medical practice indicates.

(c) The necessary laboratory tests and the test materials, reporting forms, and mailing cartons shall be provided by the department.

(d) All tests considered positive by the screening method shall be reported by the screening laboratory to the physician and to the department. The department shall provide services for the performance of a quantitative blood phenylalanine test or its equivalent for diagnostic purposes. A confirmed diagnosis of phenylketonuria shall be reported to the physician and to the department. The department shall provide services for treatment and clinical follow-up of any diagnosed case.

(e) When presumptive positive screening tests have been reported to the department, it shall provide, on request, either the true blood phenylalanine test or subsidize the performance of this test at an approved laboratory.

(f) A licensed physician or licensed nurse attending a newborn or infant who violates this section is guilty of a misdemeanor and, upon conviction, is punishable by a fine of not more than $500. However, a person attending a newborn or infant whose request for appropriate specimens from the newborn or infant is denied by the parent or guardian is not guilty of a misdemeanor. The fact that a child has not been subjected to the test because a request for appropriate specimens has been denied by the parents or guardian shall be reported to the department.

(g) In this section, "physician" means a doctor of medicine licensed to practice medicine in this state, or an officer in the regular medical service of the armed forces of the United States or the United States Public Health Service assigned to duty in this state.



Sec. 18.15.210. - Testing for certain other heritable diseases.

The department shall administer and provide services for testing for other heritable diseases that lead to mental retardation and physical handicaps as screening programs accepted by current medical practice and as developed.






Article 03 - HEPATITIS B

Sec. 18.15.250. - Vaccination program for volunteer emergency personnel.

(a) The department shall establish a program under which hepatitis B testing and vaccination is reasonably accessible at no charge to all volunteer emergency medical and rescue personnel in the state who provide an emergency medical or rescue service primarily within an unincorporated community or within a municipality that does not provide funding for the service.

(b) A municipality that has the power to do so shall establish a program under which hepatitis B testing and vaccination is reasonably accessible at no charge to all law enforcement officers and all volunteer or employed emergency medical and rescue personnel who provide service to the public within the municipality. The department shall, upon request, assist a municipality in establishing a program required under this subsection.

(c) The Department of Public Safety shall establish a program under which hepatitis B testing and vaccination is reasonably accessible at no charge to all officers of the state troopers. The Department of Health and Social Services shall, upon request, assist the Department of Public Safety in establishing a program required under this subsection.

(d) In this section,

(1) "emergency medical and rescue personnel" means a trauma technician, emergency medical technician, rescuer, or mobile intensive care paramedic;

(2) "employed" means that the person is a paid employee of a first responder service, a rescue service, an ambulance service, or a fire department that provides emergency medical or rescue services as part of its duties;

(3) "law enforcement officer" means a member of the police force of a municipality;

(4) "volunteer" means that the person is an active volunteer of a first responder service, a rescue service, an ambulance service, or a fire department that provides emergency medical or rescue services as part of its duties.






Article 04 - CHLAMYDIA AND GONORRHEA

Sec. 18.15.270. - Testing procedures.

(a) The department shall make available on a statewide basis the best current testing method available to detect gonorrhea and chlamydia.

(b) The department shall use the best current testing method available for diagnosis of gonorrhea and chlamydia.






Article 05 - BLOOD TESTS OF PERSONS CHARGED WITH SEX OFFENSES

Sec. 18.15.300. - Order for blood test; disclosure of results.

(a) A defendant charged in a criminal complaint, indictment, presentment, or information filed with a magistrate or court with a violation of AS 11.41.410 - 11.41.450 that includes sexual penetration as an element of the offense, or a minor with respect to whom a petition has been filed in a juvenile court alleging a violation of AS 11.41.410 - 11.41.450 that includes sexual penetration as an element of the offense, may be ordered by a court having jurisdiction of the complaint, indictment, information, presentment, or juvenile petition to submit to testing as provided in AS 18.15.300 - 18.15.320.

(b) An alleged victim listed in the complaint, indictment, information, presentment, or juvenile petition, the parent or guardian of an alleged victim who is a minor or incompetent, or the prosecuting attorney on the behalf of an alleged victim, may petition the court for an order authorized under this section.

(c) Upon receipt of a petition filed under (b) of this section, the court shall determine if (1) probable cause exists to believe that a crime for which a test may be ordered under (a) of this section has been committed, and (2) probable cause exists to believe that sexual penetration took place between the defendant or minor and the alleged victim in an act for which the defendant or minor is charged under (a) of this section. In making the determination, the court may rely exclusively on the evidence presented at a grand jury proceeding or preliminary hearing.

(d) If the court finds probable cause exists to believe that (1) a crime for which a test may be ordered under (a) of this section has been committed, and (2) sexual penetration described in (c)(2) of this section took place, the court shall order that the defendant or minor provide two specimens of blood for testing as provided in AS 18.15.300 - 18.15.320.

(e) Copies of the blood test results shall be provided to the defendant or minor, each requesting victim, the victim's designee or, if the victim is a minor or incompetent, the victim's parents or legal guardian. If the defendant or minor is being incarcerated or detained at the time of the blood test or thereafter, the blood test results shall be provided to the officer in charge and the chief medical officer of the facility in which the defendant or minor is incarcerated or detained, including an incarceration or detention ordered as a result of conviction or judgment of delinquency or child in need of aid for an act for which the defendant or minor is charged under (a) of this section.

(f) A court may not order a test under this section

(1) before seven days after the defendant or minor's arrest;

(2) after the entry of a disposition favorable to a defendant; or

(3) if the defendant is convicted or adjudicated delinquent or in need of aid, after 90 days after the issuance of the judgment and sentence or of the judgment in a juvenile action.

(g) In this section,

(1) "disposition favorable to the defendant" means an adjudication by a court other than a conviction, or if the defendant is a minor not being prosecuted as an adult, that the minor is not adjudicated delinquent or a child in need of aid, for an offense for which a blood test could be ordered under this section;

(2) "sexual penetration" has the meaning given in AS 11.81.900 (b).



Sec. 18.15.310. - Testing; test results.

(a) The withdrawal of blood for a test under AS 18.15.300 - 18.15.320 shall be performed in a medically approved manner. Only a physician or physician assistant licensed under AS 08.64, registered nurse, licensed practical nurse, or certified emergency medical technician may withdraw blood specimens for the purposes of AS 18.15.300 - 18.15.320.

(b) The court shall order that the blood specimens withdrawn under AS 18.15.300 - 18.15.320 be transmitted to a licensed medical laboratory and that tests be conducted on them for medically accepted indications of exposure to or infection by the human immunodeficiency virus (HIV) and other sexually transmitted diseases for which medically approved testing is readily and economically available as determined by the court.

(c) Copies of test results that indicate exposure to or infection by HIV or other sexually transmitted diseases shall also be transmitted to the department.

(d) The test results shall be provided to the designated recipients with the following disclaimer:

"The tests were conducted in a medically approved manner but tests cannot determine exposure to or infection by HIV or other sexually transmitted diseases with absolute accuracy. Persons receiving this test result should continue to monitor their own health and should consult a physician as appropriate."

(e) The court shall order all persons, other than the test subject, who receive test results under AS 18.15.300 - 18.15.320 to maintain the confidentiality of personal identifying data relating to the test results except for disclosures by the victim, or if the victim is a minor or incompetent by the victim's parents or legal guardian, as

(1) is necessary to obtain medical or psychological care or advice or to ensure the health of the victim's spouse, immediate family, persons occupying the same household as the victim, or a person in a dating, courtship, or engagement relationship with the victim;

(2) is necessary to pursue civil remedies against the test subject; or

(3) otherwise permitted by the court.

(f) The specimens and the results of tests ordered under AS 18.15.300 - 18.15.320 are not admissible evidence in a criminal or juvenile proceeding.

(g) A person performing testing, transmitting test results, or disclosing information under AS 18.15.300 - 18.15.320 is immune from civil liability for an act or omission under authority of AS 18.15.300 - 18.15.320. However, this subsection does not preclude liability for a grossly negligent or intentional violation of a provision of AS 18.15.300 - 18.15.320.

(h) If the results of a blood test conducted under AS 18.15.300 indicate exposure to or infection by HIV or other sexually transmitted diseases for which testing was conducted, the department shall provide (1) free counseling and free testing to a victim for HIV and other sexually transmitted diseases reasonably communicable through the offense; and (2) counseling to the alleged perpetrator or defendant upon request of the alleged perpetrator or defendant. The department shall provide referral to appropriate health care facilities and support services at the request of the victim.

(i) In this section,

(1) "AIDS" means acquired immunodeficiency syndrome or HIV symptomatic disease;

(2) "counseling" means providing a person with information and explanations relating to AIDS and HIV that are medically appropriate for that person, including all or part of the following:

(A) accurate information regarding AIDS and HIV;

(B) an explanation of behaviors that reduce the risk of transmitting AIDS and HIV;

(C) an explanation of the confidentiality of information relating to AIDS diagnoses and HIV tests;

(D) an explanation of information regarding both social and medical implications of HIV tests;

(E) disclosure of commonly recognized treatment or treatments of AIDS and HIV;

(3) "HIV" means the human immunodeficiency virus.



Sec. 18.15.320. - Cost of performing test; reimbursement.

(a) The cost of performing a blood test under AS 18.15.300 shall be paid by the department.

(b) If a defendant for whom a blood test has been ordered under AS 18.15.300 is convicted of an offense for which the defendant was charged, and for which a blood test could be ordered under AS 18.15.300, the court shall order the defendant to reimburse the department for the cost of the test and may order the Department of Corrections to deduct the amount of the test from any pay the inmate receives under AS 33.30.201 .






Article 06 - PUBLIC HEALTH AUTHORITY AND POWERS

Sec. 18.15.350. - SARS control program authorization. [Repealed, Sec. 12 ch 54 SLA 2005].

Repealed or Renumbered



Sec. 18.15.355. - Prevention and control of conditions of public health importance.

(a) The department may use the powers and provisions set out in AS 18.15.355 - 18.15.395 to prevent, control, or ameliorate conditions of public health importance or accomplish other essential public health services and functions.

(b) In performing its duties under AS 18.15.355 - 18.15.395, the department may

(1) establish standards

(A) for the prevention, control, or amelioration of conditions of public health importance;

(B) to accomplish other essential public health services and functions; and

(2) adopt regulations to implement and interpret AS 18.15.355 - 18.15.395.



Sec. 18.15.360. - Data collection.

(a) The department is authorized to collect, analyze, and maintain databases of information related to

(1) risk factors identified for conditions of public health importance;

(2) morbidity and mortality rates for conditions of public health importance;

(3) community indicators relevant to conditions of public health importance; and

(4) any other data needed to accomplish or further the mission or goals of public health or provide essential public health services and functions.

(b) The department is authorized to obtain information from federal, state, and local governmental agencies, Alaska Native organizations, health care providers, pre-hospital emergency medical services, or other private and public organizations operating in the state. The department may also use information available from other governmental and private sources, reports of hospital discharge data, information included in death certificates, other vital statistics, environmental data, and public information. The department may request information from and inspect health care records maintained by health care providers that identify individuals or characteristics of individuals with reportable diseases or other conditions of public health importance.

(c) The department may collect information to establish and maintain a comprehensive vaccination registry to aid, coordinate, and promote effective and cost-efficient disease prevention and control efforts in the state.

(d) The department may not acquire identifiable health information under this section without complying with the provisions of AS 18.15.355 - 18.15.395 and regulations adopted under those statutes.



Sec. 18.15.362. - Acquisition and use of identifiable health information; public health purpose.

The department may acquire and use identifiable health information collected under AS 18.15.355 - 18.15.395 only if the

(1) acquisition and use of the information relates directly to a public health purpose;

(2) acquisition and use of the information is reasonably likely to contribute to the achievement of a public health purpose; and

(3) public health purpose cannot otherwise be achieved at least as well with nonidentifiable health information.



Sec. 18.15.365. - Information security safeguards.

(a) The department shall acquire, use, disclose, and store identifiable health information collected under AS 18.15.355 - 18.15.395 in a confidential manner that safeguards the security of the information, and maintain the information in a physically and technologically secure environment.

(b) The department shall expunge, in a confidential manner, identifiable health information collected under AS 18.15.355 - 18.15.395 when the use of the information by the department no longer furthers the public health purpose for which it is required.

(c) A person who knowingly discloses identifiable health information in violation of this section or a regulation adopted under this section is guilty of a class B misdemeanor. In this subsection, "knowingly" has the meaning given in AS 11.81.900 (a).

(d) A person who intentionally discloses identifiable health information in violation of this section or a regulation adopted under this section is guilty of a class A misdemeanor. In this subsection, "intentionally" has the meaning given in AS 11.81.900 (a).



Sec. 18.15.370. - Reportable disease list.

The department shall maintain a list of reportable diseases or other conditions of public health importance that must be reported to the department. The list may include birth defects, cancers, injuries, and diseases or other conditions caused by exposure to microorganisms; pathogens; or environmental, toxic, or other hazardous substances. The department shall regularly maintain and may revise the list. The department may also establish registries for diseases and conditions that must be reported to the department.



Sec. 18.15.375. - Epidemiological investigation.

(a) The department may investigate conditions of public health importance in the state through methods of epidemiological investigation. The department may also ascertain the existence of cases of illness or other conditions of public health importance, investigate potential sources of exposure or infection and ensure that they are subject to proper control measures, and determine the extent of the disease outbreak, epidemic, risk to health and safety, or disaster.

(b) Investigations under this section may include identification of individuals who have been or may have been exposed to or affected by a condition of public health importance, interviewing and testing those individuals, examining facilities or materials that may pose a threat to the public health, and interviewing other individuals. In conducting the investigations the department may

(1) identify all individuals thought to have been exposed to any agent that may be a potential cause of the disease outbreak, epidemic, or disaster;

(2) interview, test, examine, or screen an individual where needed to assist in the positive identification of those exposed or affected or to develop information relating to the source or spread of the disease or other condition of public health importance; and

(3) inspect health care records maintained by a health care provider.

(c) When testing, screening, or examining an individual under this section, the department shall adhere to the following requirements:

(1) the department may not require the testing, examination, or screening of an individual without the consent of the individual or the individual's legal guardian, except as otherwise provided in this section or other law;

(2) the department may require testing, examination, or screening of a nonconsenting individual only upon an order of a state medical officer, and only upon a finding that the individual has or may have been exposed to a contagious disease that poses a significant risk to the public health; the order must be personally served on the person to be tested, examined, or screened within a reasonable period of time before the testing, examination, or screening is to take place;

(3) the department shall obtain an ex parte order in accordance with (d) of this section if the individual to be tested, examined, or screened objects to the state medical officer's order;

(4) a health care practitioner shall perform an examination under this section; the individual to be examined may, under conditions specified by the state medical officer, choose the health care practitioner who will perform the examination;

(5) a testing, examination, or screening program shall be conducted for the sole purpose of identifying a condition of public health importance that poses a threat to the public health and may be avoided, cured, alleviated, or made less contagious through safe and effective treatment, modifications in individual behavior, or public health intervention;

(6) before testing, examination, or screening, the department shall explain to the individual or individual's legal representative the nature, scope, purposes, benefits, risks, and possible results of the testing, examination, or screening;

(7) in conjunction with or directly after the dissemination of the results of the testing, examination, or screening, the department shall fully inform the individual or individual's legal representative of the results of the testing, examination, or screening.

(d) A judicial officer may issue an ex parte order for testing, examination, or screening upon a showing of probable cause, supported by oath or affirmation, that the individual has or may have been exposed to a contagious disease that poses a significant risk to the public health. The court shall specify the duration of the ex parte order for a period not to exceed five days. To conduct the testing, examination, or screening of an individual who is not being detained under an order of isolation or quarantine, the court may order a peace officer to take the individual into protective custody until a hearing is held on the ex parte petition if a hearing is requested.

(e) The individual subject to the ex parte order must be given, with the petition and order, a form to request a hearing to vacate the ex parte order. If a hearing is requested to vacate the ex parte order, the court shall hold the hearing within three working days after the date the request is filed with the court. The public shall be excluded from a hearing under this subsection unless the individual subject to the ex parte order elects to have the hearing open.



Sec. 18.15.380. - Medical treatment.

(a) A health care practitioner or public health agent who examines or treats an individual who has or may have been exposed to a contagious disease shall instruct the individual about the measures for preventing transmission of the disease and the need for treatment.

(b) The department may administer medication or other medical treatment, including the use of directly observed therapy where appropriate, to a consenting individual who has or may have been exposed to a contagious disease.

(c) An individual has the right to refuse treatment and may not be required to submit to involuntary treatment as long as the individual is willing to take steps outlined by the state medical officer to prevent the spread of a communicable disease to others. However, an individual who exercises the right to refuse treatment under this subsection may be responsible for paying all costs incurred by the state in seeking and implementing a quarantine or isolation order made necessary by a refusal of treatment by the individual. The department shall notify an individual who refuses treatment under this subsection that the refusal may result in an indefinite period of quarantine or isolation and that the individual may be responsible for payment of the costs of the quarantine or isolation.



Sec. 18.15.385. - Isolation and quarantine.

(a) The department may isolate or quarantine an individual or group of individuals if isolation or quarantine is the least restrictive alternative necessary to prevent the spread of a contagious or possibly contagious disease to others in accordance with regulations adopted by the department consistent with the provisions of this section and other law.

(b) The department shall adhere to the following conditions and standards when isolating or quarantining an individual or group of individuals:

(1) isolation and quarantine shall be by the least restrictive means necessary to prevent the spread of a contagious or possibly contagious disease that poses a significant risk to public health; isolation and quarantine may include confinement to private homes or other private and public premises; absent exceptional circumstances that would jeopardize public health, a person shall be allowed to choose confinement in the person's home;

(2) isolated individuals shall be confined separately from quarantined individuals;

(3) the health status of an isolated or quarantined individual shall be monitored regularly to determine whether the individual continues to require isolation or quarantine;

(4) if a quarantined individual subsequently becomes infected or is reasonably believed to have become infected with a contagious or possibly contagious disease, the individual shall promptly be removed to isolation;

(5) the department shall immediately terminate an isolation and quarantine order when an individual poses no substantial risk of transmitting a contagious or possibly contagious disease to others.

(c) The department may authorize a health care practitioner, public health agent, or another person access to an individual in isolation or quarantine as necessary to meet the needs of the isolated or quarantined individual. An individual who enters isolation or quarantine premises with or without authorization of the department may be isolated or quarantined if needed to protect the public health.

(d) Before quarantining or isolating an individual, the department shall obtain a written order from the superior court authorizing the isolation or quarantine, unless the individual consents to the quarantine or isolation. The department shall file a petition for a written order under this subsection. The petition must

(1) allege

(A) the identity of each individual proposed to be quarantined or isolated;

(B) the premises subject to isolation or quarantine;

(C) the date and time the isolation or quarantine is to begin;

(D) the suspected contagious disease;

(E) that the individual poses a significant risk to public health;

(F) whether testing, screening, examination, treatment, or related procedures are necessary;

(G) that the individual is unable or unwilling to behave so as not to expose other individuals to danger of infection; and

(H) that the department is complying or will comply with (b) of this section; and

(2) be accompanied by an affidavit signed by a state medical officer attesting to the facts asserted in the petition, including specific facts supporting the allegations required by (1)(D) and (G) of this subsection; the petition shall be personally served according to court rules, along with notice of the time and place of the hearing under (f) of this section.

(e) Notwithstanding (d) of this section, when the department has probable cause to believe that the delay involved in seeking a court order imposing isolation or quarantine would pose a clear and immediate threat to the public health and isolation or quarantine is the least restrictive alternative and is necessary to prevent the spread of a contagious or possibly contagious disease, a state medical officer in the department may issue an emergency administrative order to temporarily isolate or quarantine an individual or group of individuals. An emergency administrative order of temporary quarantine or isolation by a state medical officer is enforceable by any peace officer in the state. Within 24 hours after implementation of the emergency administrative order, the department shall notify the superior court by filing a petition under (d) of this section that also alleges that the emergency action was necessary to prevent or limit the transmission of a contagious or possibly contagious disease to others that would pose an immediate threat to the public health. The petition must be signed by a state medical officer.

(f) An individual served with a petition under (d) of this section or an emergency administrative order to temporarily isolate or quarantine under (e) of this section has the right to a court hearing. The court shall hold a hearing within 48 hours after a petition is filed. The department may request a continuance of the hearing for up to five days. The court may grant the continuance for good cause shown and in extraordinary circumstances, giving due regard to the rights of the affected individuals, the protection of the public health, the severity of the need for isolation or quarantine, and other evidence. During a continuance, an isolated or quarantined individual shall remain in isolation or quarantine. The court may order the consolidation of individual claims into group claims if the number of individuals affected is so large as to render individual participation impractical, there are questions of law or fact common to the individual claims or rights to be determined, the group claims or rights are typical of the affected individuals' claims or rights, and the entire group can be adequately represented. The public shall be excluded from a hearing under this section unless the individual elects to have the hearing open under (g)(2) of this section.

(g) During the hearing, the individual has the right to

(1) view and copy all petitions and reports in the court file of the individual's case;

(2) elect to have the hearing open to the public;

(3) have the rules of evidence and civil procedure applied so as to provide for the informal but efficient presentation of evidence;

(4) have an interpreter if the individual does not understand English;

(5) present evidence on the individual's behalf;

(6) cross-examine witnesses who testify against the individual;

(7) call experts and other witnesses to testify on the individual's behalf; and

(8) participate in the hearing; under this paragraph, participation may be by telephone if the individual presents a substantial risk of transmitting a contagious or possibly contagious disease to others.

(h) At the conclusion of the hearing, the court may commit the individual to isolation or quarantine for not more than 30 days if the court finds, by clear and convincing evidence, that the isolation or quarantine is necessary to prevent or limit the transmission to others of a disease that poses a significant risk to the public health. The court may issue other orders as necessary. Orders are enforceable by a peace officer of this state. The order must

(1) identify the isolated or quarantined individual or group of individuals by name or shared or similar characteristics or circumstances;

(2) specify factual findings warranting isolation or quarantine under this section;

(3) include any conditions necessary to ensure that isolation or quarantine is carried out within the stated purposes and restrictions of this section; and

(4) be served on the affected individual or group of individuals in accordance with existing court rules.

(i) Before the expiration of an order issued under (h) of this section, the court may continue isolation or quarantine for additional periods not to exceed 30 days upon a showing by the department by clear and convincing evidence that the action is necessary to prevent or limit the transmission to others of a disease that poses a significant risk to the public health.

(j) An isolated or quarantined individual or group of individuals may apply to the court for an order to show cause why isolation or quarantine should not be terminated. The court shall rule on the application to show cause within 48 hours after filing. An isolated or quarantined individual or group of individuals may request a hearing in the court for remedies regarding breaches of the conditions of isolation or quarantine. A request for a hearing may not stay or enjoin an isolation or quarantine order. Where extraordinary circumstances justify the immediate granting of relief, the court shall fix a date for hearing on the alleged matters within 24 hours after receipt of the request. Otherwise, the court shall fix a date for hearing on the alleged matters within five days after receipt of a request.

(k) The provisions of this section apply to minors. All notices required to be served on an individual shall also be served on the parents or guardians of an individual who is an unemancipated minor.

(l) The department shall adopt regulations to protect, as much as possible, the privacy rights of individuals subject to isolation or quarantine under this section.

(m) The department may quarantine or isolate individuals who have been exposed to hazardous materials that can cause serious illness or injury by transmission of the hazardous material to others. The provisions of this section concerning isolation and quarantine of individuals to prevent the spread of contagious or possibly contagious diseases shall apply to isolation or quarantine of individuals who have been exposed to hazardous materials.

(n) A person who knowingly violates this section or a regulation adopted under this section is guilty of a class B misdemeanor. In this subsection, "knowingly" has the meaning given in AS 11.81.900 (a).

(o) A person who intentionally violates this section or a regulation adopted under this section is guilty of a class A misdemeanor. In this subsection, "intentionally" has the meaning given in AS 11.81.900 (a).



Sec. 18.15.390. - Powers of the department in a public health disaster.

If the governor declares a condition of disaster emergency under AS 26.23.020(c) due to an outbreak of disease or a credible threat of an imminent outbreak of disease, the department, in coordination with the Department of Military and Veterans' Affairs, may

(1) close, direct, and compel the evacuation of, or decontaminate or cause to be decontaminated, any facility if there is reasonable cause to believe that the facility may endanger the public health;

(2) decontaminate or cause to be decontaminated or destroy any material if there is reasonable cause to believe that the material may endanger the public health;

(3) inspect, control, restrict, and regulate, by rationing and using quotas, prohibitions on shipments, allocation, or other means, the use, sale, dispensing, distribution, or transportation of food, fuel, clothing, medicines, and other commodities, as may be reasonable and necessary to respond to the disaster;

(4) adopt and enforce measures to provide for the safe disposal of infectious waste or contaminated material as may be reasonable and necessary to respond to the disaster; these measures may include the collection, storage, handling, destruction, treatment, transportation, or disposal of infectious waste or contaminated material;

(5) require all bags, boxes, or other containers of infectious waste or contaminated material to be clearly identified as containing infectious waste or contaminated material and, if known, the type of infectious waste or contaminated material;

(6) adopt and enforce measures to provide for the safe disposal of human remains as may be reasonable and necessary to respond to the disaster; these measures may include the embalming, burial, cremation, interment, disinterment, transportation, or disposal of human remains;

(7) take possession or control of any human remains, require clear labeling of human remains before disposal with all available information to identify the decedent and the circumstances of death, and require that the human remains of a deceased individual with a contagious disease or transmissible agent have an external, clearly visible tag indicating that the human remains are infected and, if known, the contagious disease or transmissible agent;

(8) require persons in charge of disposing of any human remains to maintain and promptly deliver to the department a written or electronic record of each set of human remains, the disposal of the remains, and all available information to identify the decedent, including fingerprints, photographs, dental information, and a deoxyribonucleic acid (DNA) specimen of the human remains;

(9) order the disposal of the human remains of an individual who has died of a contagious disease or transmissible agent through burial or cremation within 24 hours after death, taking into account the religious, cultural, family, and individual beliefs of the deceased individual and the individual's family;

(10) require any business or facility holding a funeral establishment permit issued under AS 08.42.100 to accept human remains, to provide the use of the business or facility as is reasonable and necessary to respond to the disaster, and, if necessary, to transfer the management and supervision of the business or facility to the state during the course of the disaster;

(11) procure, by condemnation or otherwise, a business or facility authorized to embalm, bury, cremate, inter, disinter, transport, and dispose of human remains under the laws of this state as may be reasonable and necessary to respond to the disaster, with the right to take immediate possession of the facilities;

(12) appoint and prescribe the duties of emergency assistant medical examiners as may be required for the proper performance of the duties of the office; the appointment of emergency assistant medical examiners may not exceed the termination of the declaration of a state of disaster; the department may terminate an emergency appointment made under this paragraph for any reason.



Sec. 18.15.392. - Representation; guardian ad litem.

An individual who is the respondent in proceedings under AS 18.15.375(e) or 18.15.385 has the right to be represented by counsel in the proceedings. If the individual cannot afford an attorney, the court shall direct the Public Defender Agency to provide an attorney. The court may, on its own motion or upon request of the individual's attorney or a party, direct the office of public advocacy to provide a guardian ad litem for the individual.



Sec. 18.15.393. - Report to legislature.

The department shall annually report to the legislature the activities conducted by the department under AS 18.15.355 - 18.15.395, including information pertaining to the number of individuals quarantined, the purpose for the quarantine, and the length of the quarantine.



Sec. 18.15.395. - Definitions.

In AS 18.15.355 - 18.15.395, unless the context otherwise requires,

(1) "Alaska Native organization" means an organization recognized by the United States Indian Health Service to provide health-related services;

(2) "condition of public health importance" means a disease, syndrome, symptom, injury, or other threat to health that is identifiable on an individual or community level and can reasonably be expected to lead to adverse health effects in the community;

(3) "contagious disease" means an infectious disease that can be transmitted from individual to individual;

(4) "contaminated material" means wastes or other materials exposed to or tainted by chemical, radiological, or biological substances or agents;

(5) "court" means a court of competent jurisdiction under state law;

(6) "decontaminate" means to remove or neutralize chemical, radiological, or biological substances or residues from individuals, buildings, objects, or areas;

(7) "directly observed therapy" means a technique used to ensure that an infectious individual complies with the individual's treatment regimen, whereby a health worker observes the individual to ensure the ingestion of the individual's medication for each dose the individual is required to take over the course of the individual's treatment;

(8) "disease outbreak" means the sudden and rapid increase in the number of cases of a disease or other condition of public health importance in a population;

(9) "epidemic" means the occurrence in a community or region of a group of similar conditions of public health importance that are in excess of normal expectancy and derived from a common or propagated source;

(10) "essential public health services and functions" mean services and functions to

(A) monitor health status to identify and solve community health problems;

(B) investigate and diagnose health problems and health hazards in the community;

(C) inform and educate individuals about and empower them to deal with health issues;

(D) mobilize public and private sector collaboration and action to identify and solve health problems;

(E) develop policies, plans, and programs that support individual and community health efforts;

(F) enforce statutes and regulations of this state that protect health and ensure safety;

(G) link individuals to needed health services and facilitate the provision of health care when otherwise unavailable;

(H) ensure a competent public health workforce;

(I) evaluate effectiveness, accessibility, and quality of personal and population-based health services; or

(J) research for new insights and innovative solutions to health problems;

(11) "health care practitioner" means a physician, nurse practitioner, or physician assistant authorized to practice their respective professions in this state;

(12) "health care provider" means any person that provides health care services; "health care provider" includes a hospital, medical clinic or office, special care facility, medical laboratory, physician, pharmacist, dentist, physician assistant, nurse, paramedic, emergency medical or laboratory technician, community health worker, and ambulance and emergency medical worker;

(13) "identifiable health information" means any information, whether oral, written, electronic, visual, pictorial, physical, or any other form, that relates to an individual's past, present, or future physical or mental health status, condition, treatment, service, products purchased, or provisions of care and

(A) that reveals the identity of the individual whose health care is the subject of the information; or

(B) regarding which there is a reasonable basis to believe that the information could be used, either alone or with other information that is, or should reasonably be known to be, available to predictable recipients of the information, to reveal the identity of that individual;

(14) "infectious disease" means a disease caused by a living organism or other pathogen, including a fungus, bacteria, parasite, protozoan, or virus; an infectious disease may be transmissible from individual to individual, animal to individual, or insect to individual;

(15) "infectious waste" means

(A) biological waste, including blood and blood products, excretions, exudates, secretions, suctioning and other body fluids, and waste materials saturated with blood or body fluids;

(B) cultures and stocks, including

(i) etiologic agents and associated biologicals;

(ii) specimen cultures and dishes and devices used to transfer, inoculate, and mix cultures;

(iii) wastes from production of biologicals and serums; and

(iv) discarded, killed, or attenuated vaccines;

(C) except for teeth or formaldehyde or other preservative agents, pathological waste, including

(i) biopsy materials and all human tissues;

(ii) anatomical parts that emanate from surgery, obstetrical procedures, necropsy or autopsy, and laboratory procedures; and

(iii) animal carcasses exposed to pathogens in research and the bedding and other waste from those animals; and

(D) sharps, including needles, intravenous tubing with needles attached, scalpel blades, lancets, breakable glass tubes, and syringes that have been removed from their original sterile containers;

(16) "isolation" means the physical separation and confinement of an individual who is, or group of individuals who are, infected or reasonably believed to be infected with a contagious or possibly contagious disease from nonisolated individuals, to prevent or limit the transmission of the disease to nonisolated individuals;

(17) "least restrictive" means the policy or practice that least infringes on the rights or interests of others;

(18) "public health agent" means an official or employee of the department who is authorized to carry out provisions of AS 18.15.355 - 18.15.395;

(19) "public health purpose" means the prevention, control, or amelioration of a condition of public health importance, including an analysis or evaluation of a condition of public health importance and an evaluation of a public health program;

(20) "public information" means information that is generally open to inspection or review by the public;

(21) "quarantine" means the physical separation and confinement of an individual or group of individuals who are or may have been exposed to a contagious or possibly contagious disease and who do not show signs or symptoms of a contagious disease from nonquarantined individuals to prevent or limit the transmission of the disease to nonquarantined individuals;

(22) "screening" means the systematic application of a testing or examination to a defined population;

(23) "specimen" means blood; sputum; urine; stool; or other bodily fluids, wastes, tissues, and cultures necessary to perform required tests;

(24) "state medical officer" means a physician licensed to practice medicine by this state and employed by the department, with responsibilities for public health matters;

(25) "testing" means any diagnostic or investigative analysis or medical procedure that determines the presence or absence of or exposure to a condition of public health importance, or its precursor, in an individual;

(26) "transmissible agent" means a biological substance capable of causing disease or infection through individual to individual, animal to individual, or other modes of transmission;

(27) "vaccination" means a suspension of attenuated or noninfectious microorganisms or derivative antigens administered to stimulate antibody production or cellular immunity against a pathogen for the purpose of preventing, ameliorating, or treating an infectious disease.






Article 07 - BLOOD TESTING OF PRISONERS AND OTHERS FOR BLOODBORNE PATHOGENS

Sec. 18.15.400. - Bloodborne pathogen testing of prisoners, certain adult or juvenile offenders, and public safety officers; required disclosures and consent.

(a) When requested by a public safety officer who may have received a significant exposure from an adult or juvenile offender or a prisoner, the employing agency shall follow the testing procedures of AS 18.15.400 - 18.15.450 if

(1) a physician licensed under AS 08 determines that a significant exposure to the public safety officer has occurred;

(2) the physician for the public safety officer needs the adult or juvenile offender's or prisoner's bloodborne pathogens test results to begin, continue, modify, or discontinue treatment in accordance with the most current guidelines of the United States Public Health Service, because of possible exposure to a bloodborne pathogen; and

(3) the public safety officer consents to providing a blood sample for testing for a bloodborne pathogen.

(b) Before employing the testing procedures of AS 18.15.400 - 18.15.450 or disclosing any information about the adult or juvenile offender or prisoner or public safety officer, the employing agency shall inform the

(1) adult or juvenile offender or prisoner that

(A) the adult or juvenile offender's or prisoner's bloodborne pathogens test results, without the adult or juvenile offender's or prisoner's name or other uniquely identifying information, shall be reported to the public safety officer if requested and that test results collected are for medical purposes and may not be used as evidence in any criminal proceedings or civil proceedings;

(B) the adult or juvenile offender or prisoner may refuse to provide a blood sample and that the adult or juvenile offender's or prisoner's refusal may result in a request for a court order to require the adult or juvenile offender or prisoner to provide a blood sample; and

(C) the employing agency will advise the public safety officer of the confidentiality requirements and penalties before the officer's health care provider discloses any test results;

(2) public safety officer of the confidentiality requirements of AS 18.15.440 and that the public safety officer may be subject to penalties for unauthorized release of test results about the adult or juvenile offender or prisoner.

(c) If the disclosures have been made, the employing agency shall ask the adult or juvenile offender or prisoner if the adult or juvenile offender or prisoner has ever had a positive test for a bloodborne pathogen. The employing agency shall disclose the adult or juvenile offender's or prisoner's existing bloodborne pathogens test results to the public safety officer without the adult or juvenile offender's or prisoner's name or other uniquely identifying information.



Sec. 18.15.410. - Consent for testing; court order for testing; exception.

(a) When a public safety officer has made a request under AS 18.15.400, except as provided in (b) or (c) of this section or in AS 18.15.420, before collecting and testing the blood of an adult or juvenile offender or a prisoner, the employing agency shall first obtain the consent of the adult offender or prisoner or the adult or juvenile offender's or prisoner's representative if the adult or juvenile offender or prisoner is unable to provide the consent.

(b) Consent of an adult or juvenile offender's or a prisoner's representative is not required if the employing agency has made reasonable efforts to locate the adult or juvenile offender's or prisoner's representative and the representative cannot be found within 24 hours after a significant exposure. If testing of available blood occurs without consent because the adult or juvenile offender or prisoner is unconscious or unable to provide consent, and a representative cannot be located, the employing agency shall provide the information required in AS 18.15.400 to the adult or juvenile offender, prisoner, or representative whenever it is possible to do so.

(c) If an adult or juvenile offender or a prisoner dies before an opportunity to consent to blood collection or testing, consent is not required, and the adult or juvenile offender's or prisoner's blood may be collected and tested.

(d) If the adult or juvenile offender or prisoner or the adult or juvenile offender's or prisoner's representative, if appropriate, consents and a sample of the adult or juvenile offender's or prisoner's blood

(1) is available, the employing agency shall have the blood tested for bloodborne pathogens;

(2) is not available, the employing agency shall collect a sample and have the blood sample tested for bloodborne pathogens.

(e) The employing agency may not withhold care or treatment on the requirement that the adult or juvenile offender or prisoner consent to testing for bloodborne pathogens.



Sec. 18.15.420. - Testing without consent.

(a) When a public safety officer has made a request under AS 18.15.400, the employing agency shall file a petition in the superior court for a court order requiring the adult or juvenile offender or prisoner to provide a blood sample for testing for bloodborne pathogens. The employing agency shall serve the petition on the adult or juvenile offender or prisoner at least 48 hours before a hearing on the petition. The petition must include the following information supported by affidavit:

(1) a statement that the employing agency followed the procedures in AS 18.15.400 - 18.15.450 and attempted to obtain bloodborne pathogens test results according to those sections;

(2) a statement that

(A) the public safety officer and employing agency have documented the officer's exposure to blood or body fluids during performance of the officer's work duties;

(B) the employing agency has asked the adult or juvenile offender or prisoner to consent under AS 18.15.410 , and the adult or juvenile offender or prisoner does not consent;

(C) the employing agency has provided the public safety officer and the adult or juvenile offender or prisoner with the disclosures required under AS 18.15.400 ; and

(D) the employing agency has informed the public safety officer of the confidentiality requirements of AS 18.15.440 and the penalties for unauthorized release of adult or juvenile offender or prisoner information;

(3) a statement that a physician licensed under AS 08 and knowledgeable about the most current recommendations of the United States Public Health Service has determined that a significant exposure has occurred to the public safety officer; and

(4) a statement that a physician has documented that the public safety officer has provided a blood sample and consented to testing for bloodborne pathogens, and bloodborne pathogens test results are needed for beginning, continuing, modifying, or discontinuing medical treatment for the public safety officer.

(b) A court shall order an adult or juvenile offender or a prisoner to provide a blood sample for bloodborne pathogen testing if the court finds that

(1) there is probable cause to believe that a significant exposure to the public safety officer from the adult or juvenile offender or prisoner has occurred;

(2) a licensed physician for the public safety officer needs the test results for beginning, continuing, modifying, or discontinuing medical treatment for the public safety officer; or

(3) a compelling need for the testing and test results exists; in making this finding, the court shall consider the need for the test against the privacy or other interests of the adult or juvenile offender or prisoner.

(c) The court may impose appropriate safeguards against unauthorized disclosure by specifically identifying the persons to have access to the test results and the uses of the test results when ordering a test under (b) of this section.

(d) After testing is completed under this section, the employing agency shall inform the adult or juvenile offender or prisoner whose blood was tested of the results. The employing agency shall inform the public safety officer's physician of the adult or juvenile offender's or prisoner's test results without the adult or juvenile offender's or prisoner's name or other uniquely identifying information.



Sec. 18.15.440. - Confidentiality; penalties for unauthorized disclosure; immunity.

(a) Bloodborne pathogens test results of an adult or juvenile offender or a prisoner are confidential and may not be disclosed except as provided in AS 18.15.400 - 18.15.450 and as needed for the treatment or medical care of an adult or juvenile offender or a prisoner specific to a bloodborne pathogen-related illness.

(b) An adult or juvenile offender or a prisoner may bring a civil action against a person who knowingly, in violation of AS 18.15.400 - 18.15.450, releases the adult or juvenile offender's or prisoner's name or other uniquely identifying information with the test results or otherwise releases the test results.

(c) The employing agency, a physician, and designated health care personnel are immune from liability in any civil, administrative, or criminal action relating to the disclosure of test results of an adult or juvenile offender or a prisoner to a public safety officer and the testing of a blood sample from an adult or juvenile offender or a prisoner for bloodborne pathogens if a good faith effort has been made to comply with AS 18.15.400 - 18.15.450.



Sec. 18.15.445. - Assistance by departments and municipalities.

The department, the Department of Public Safety, the Department of Corrections, and each municipality shall assist public safety officers and employing agencies in complying with the requirements of AS 18.15.400 - 18.15.450.



Sec. 18.15.450. - Definitions for AS 18.15.400 - 18.15.450.

In AS 18.15.400 - 18.15.450,

(1) "adult or juvenile offender" means a person in custody, arrested, or charged under a criminal complaint or a minor being held or subject to a petition under AS 47.12;

(2) "bloodborne pathogens" means pathogenic microorganisms that are present in human blood and can cause disease in humans; these pathogens include hepatitis B virus (HBV), hepatitis C virus (HCV), and human immunodeficiency virus (HIV);

(3) "employing agency" means the

(A) department that employs a state employee who is, or contracts with another person who is or employs, a public safety officer;

(B) municipality that employs a municipal employee who is, or contracts with another person who is or employs, a public safety officer or that contracts with, sponsors, or accepts the services of a public safety officer who volunteers for a volunteer fire department or emergency medical services agency;

(C) Department of Public Safety for a public safety officer who volunteers for a volunteer fire department or emergency medical services agency that provides services in the unorganized borough outside of a municipality;

(4) "prisoner" has the meaning given in AS 33.30.901 ;

(5) "public safety officer" means a state or municipal juvenile or adult correctional, probation, or parole officer, a contractor or employee of a contractor in a correctional facility, a juvenile detention or treatment facility staff member, or a peace officer or fire fighter, emergency medical technician, or mobile intensive care paramedic employed by or volunteering for the state or a municipality or volunteer fire department or emergency medical services provider.

(6) "significant exposure" means contact likely to transmit a bloodborne pathogen, in a manner supported by the most current guidelines and recommendations of the United States Public Health Service at the time an evaluation takes place, that includes

(A) percutaneous injury, contact of mucous membrane or nonintact skin, or prolonged contact of intact skin; and

(B) contact, in a manner that may transmit a bloodborne pathogen, with blood, tissue, or potentially infectious body fluids.






Article 08 - GENERAL PROVISIONS

Sec. 18.15.900. - Definition.

In this chapter, "department" means the Department of Health and Social Services.









Chapter 18.16. - REGULATION OF ABORTIONS

Sec. 18.16.010. - Abortions.

(a) An abortion may not be performed in this state unless

(1) the abortion is performed by a physician licensed by the State Medical Board under AS 08.64.200 ;

(2) the abortion is performed in a hospital or other facility approved for the purpose by the Department of Health and Social Services or a hospital operated by the federal government or an agency of the federal government;

(3) before an abortion is knowingly performed or induced on an unmarried, unemancipated woman under 17 years of age, consent has been given as required under AS 18.16.020 or a court has authorized the minor to consent to the abortion under AS 18.16.030 and the minor consents; for purposes of enforcing this paragraph, there is a rebuttable presumption that a woman who is unmarried and under 17 years of age is unemancipated;

(4) the woman is domiciled or physically present in the state for 30 days before the abortion; and

(5) the applicable requirements of AS 18.16.060 have been satisfied.

(b) Nothing in this section requires a hospital or person to participate in an abortion, nor is a hospital or person liable for refusing to participate in an abortion under this section.

(c) A person who knowingly violates a provision of this section, upon conviction, is punishable by a fine of not more than $1,000, or by imprisonment for not more than five years, or by both.

(d) [Repealed, Sec. 6 ch 14 SLA 1997].

(e) A person who performs or induces an abortion in violation of(a)(3) of this section is civilly liable to the pregnant minor and the minor's parents, guardian, or custodian for compensatory and punitive damages.

(f) It is an affirmative defense to a prosecution or claim for a violation of (a)(3) of this section that the pregnant minor provided the person who performed or induced the abortion with false, misleading, or incorrect information about the minor's age, marital status, or emancipation, and the person who performed or induced the abortion did not otherwise have reasonable cause to believe that the pregnant minor was under 17 years of age, unmarried, or unemancipated.

(g) It is an affirmative defense to a prosecution or claim for violation of (a)(3) of this section that compliance with the requirements of (a)(3) of this section was not possible because an immediate threat of serious risk to the life or physical health of the pregnant minor from the continuation of the pregnancy created a medical emergency necessitating the immediate performance or inducement of an abortion. In this subsection, "medical emergency" means a condition that, on the basis of the physician's or surgeon's good faith clinical judgment, so complicates the medical condition of a pregnant minor that

(1) an immediate abortion of the minor's pregnancy is necessary to avert the minor's death; or

(2) a delay in providing an abortion will create serious risk of substantial and irreversible impairment of a major bodily function of the pregnant minor.

(h) A physician or other health care provider is liable for failure to obtain the informed consent of a person as required under AS 18.16.060 if the claimant establishes by a preponderance of the evidence that the provider has failed to inform the person of the common risks and reasonable alternatives to the proposed abortion procedure and that, but for that failure, the person would not have consented to the abortion procedure.

(i) It is a defense to any action for the alleged failure to obtain the informed consent of a person under (h) of this section that

(1) the risk not disclosed is too commonly known or is too remote to require disclosure; or

(2) the person who is the subject of the alleged failure to obtain the informed consent stated to the physician or other health care provider that the person would or would not undergo the abortion procedure regardless of the risk involved or that the person did not want to be informed of the matters to which the person would be entitled to be informed.

(j) In an action under (h) of this section, there is a rebuttable presumption that an abortion was performed with the pregnant woman's informed consent if the person who performed the abortion submits into evidence a copy of the woman's written certification required under AS 18.16.060(b).



Sec. 18.16.020. - Consent required before minor's abortion.

Sec. 18.16.020. Consent required before minor's abortion.

A person may not knowingly perform or induce an abortion upon a minor who is known to the person to be pregnant, unmarried, under 17 years of age, and unemancipated unless, before the abortion, at least one of the following applies:

(1) one of the minor's parents or the minor's guardian or custodian has consented in writing to the performance or inducement of the abortion;

(2) a court issues an order under AS 18.16.030 authorizing the minor to consent to the abortion without consent of a parent, guardian, or custodian, and the minor consents to the abortion; or

(3) a court, by its inaction under AS 18.16.030 , constructively has authorized the minor to consent to the abortion without consent of a parent, guardian, or custodian, and the minor consents to the abortion.



Sec. 18.16.030. - Judicial bypass for minor seeking an abortion.

(a) A woman who is pregnant, unmarried, under 17 years of age, and unemancipated who wishes to have an abortion without the consent of a parent, guardian, or custodian may file a complaint in the superior court requesting the issuance of an order authorizing the minor to consent to the performance or inducement of an abortion without the consent of a parent, guardian, or custodian.

(b) The complaint shall be made under oath and must include all of the following:

(1) a statement that the complainant is pregnant;

(2) a statement that the complainant is unmarried, under 17 years of age, and unemancipated;

(3) a statement that the complainant wishes to have an abortion without the consent of a parent, guardian, or custodian;

(4) an allegation of either or both of the following:

(A) that the complainant is sufficiently mature and well enough informed to decide intelligently whether to have an abortion without the consent of a parent, guardian, or custodian; or

(B) that one or both of the minor's parents or the minor's guardian or custodian was engaged in physical abuse, sexual abuse, or a pattern of emotional abuse against the minor, or that the consent of a parent, guardian, or custodian otherwise is not in the minor's best interest;

(5) a statement as to whether the complainant has retained an attorney and, if an attorney has been retained, the name, address, and telephone number of the attorney.

(c) The court shall fix a time for a hearing on any complaint filed under (a) of this section and shall keep a record of all testimony and other oral proceedings in the action. The hearing shall be held at the earliest possible time, but not later than the fifth business day after the day that the complaint is filed. The court shall enter judgment on the complaint immediately after the hearing is concluded. If the hearing required by this subsection is not held by the fifth business day after the complaint is filed, the failure to hold the hearing shall be considered to be a constructive order of the court authorizing the complainant to consent to the performance or inducement of an abortion without the consent of a parent, guardian, or custodian, and the complainant and any other person may rely on the constructive order to the same extent as if the court actually had issued an order under this section authorizing the complainant to consent to the performance or inducement of an abortion without such consent.

(d) If the complainant has not retained an attorney, the court shall appoint an attorney to represent the complainant.

(e) If the complainant makes only the allegation set out in (b)(4)(A) of this section and if the court finds by clear and convincing evidence that the complainant is sufficiently mature and well enough informed to decide intelligently whether to have an abortion, the court shall issue an order authorizing the complainant to consent to the performance or inducement of an abortion without the consent of a parent, guardian, or custodian. If the court does not make the finding specified in this subsection, it shall dismiss the complaint.

(f) If the complainant makes only the allegation set out in (b)(4)(B) of this section and the court finds that there is clear and convincing evidence of physical abuse, sexual abuse, or a pattern of emotional abuse of the complainant by one or both of the minor's parents or the minor's guardian or custodian, or by clear and convincing evidence the consent of the parents, guardian, or custodian of the complainant otherwise is not in the best interest of the complainant, the court shall issue an order authorizing the complainant to consent to the performance or inducement of an abortion without the consent of a parent, guardian, or custodian. If the court does not make the finding specified in this subsection, it shall dismiss the complaint.

(g) If the complainant makes both of the allegations set out in (b)(4) of this section, the court shall proceed as follows:

(1) the court first shall determine whether it can make the finding specified in (e) of this section and, if so, shall issue an order under that subsection; if the court issues an order under this paragraph, it may not proceed under (f) of this section; if the court does not make the finding specified in (e) of this section, it shall proceed under (2) of this subsection;

(2) if the court under (1) of this subsection does not make the finding specified in (e) of this section, it shall proceed to determine whether it can make the finding specified in (f) of this section and, if so, shall issue an order under that subsection; if the court does not make the finding specified in (f) of this section, it shall dismiss the complaint.

(h) The court may not notify the parents, guardian, or custodian of the complainant that the complainant is pregnant or wants to have an abortion.

(i) If the court dismisses the complaint, the complainant has the right to appeal the decision to the supreme court, and the superior court immediately shall notify the complainant that there is a right to appeal.

(j) If the complainant files a notice of appeal authorized under this section, the superior court shall deliver a copy of the notice of appeal and the record on appeal to the supreme court within four days after the notice of appeal is filed. Upon receipt of the notice and record, the clerk of the supreme court shall place the appeal on the docket. The appellant shall file a brief within four days after the appeal is docketed. Unless the appellant waives the right to oral argument, the supreme court shall hear oral argument within five days after the appeal is docketed. The supreme court shall enter judgment in the appeal immediately after the oral argument or, if oral argument has been waived, within five days after the appeal is docketed. Upon motion of the appellant and for good cause shown, the supreme court may shorten or extend the maximum times set out in this subsection. However, in any case, if judgment is not entered within five days after the appeal is docketed, the failure to enter the judgment shall be considered to be a constructive order of the court authorizing the appellant to consent to the performance or inducement of an abortion without the consent of a parent, guardian, or custodian, and the appellant and any other person may rely on the constructive order to the same extent as if the court actually had entered a judgment under this subsection authorizing the appellant to consent to the performance or inducement of an abortion without consent of another person. In the interest of justice, the supreme court, in an appeal under this subsection, shall liberally modify or dispense with the formal requirements that normally apply as to the contents and form of an appellant's brief.

(k) Each hearing under this section, and all proceedings under (j) of this section, shall be conducted in a manner that will preserve the anonymity of the complainant. The complaint and all other papers and records that pertain to an action commenced under this section, including papers and records that pertain to an appeal under this section, shall be kept confidential and are not public records under AS 40.25.110 - 40.25.120.

(l) The supreme court shall prescribe complaint and notice of appeal forms that shall be used by a complainant filing a complaint or appeal under this section. The clerk of each superior court shall furnish blank copies of the forms, without charge, to any person who requests them.

(m) A filing fee may not be required of, and court costs may not be assessed against, a complainant filing a complaint under this section or an appellant filing an appeal under this section.

(n) Blank copies of the forms prescribed under (l) of this section and information on the proper procedures for filing a complaint or appeal shall be made available by the court system at the official location of each superior court, district court, and magistrate in the state. The information required under this subsection must also include notification to the minor that

(1) there is no filing fee required for either form;

(2) no court costs will be assessed against the minor for procedures under this section;

(3) an attorney will be appointed to represent the minor if the minor does not retain an attorney;

(4) the minor may request that the superior court with appropriate jurisdiction hold a telephonic hearing on the complaint so that the minor need not personally be present.



Sec. 18.16.050. - Partial-birth abortions.

(a) Notwithstanding compliance with AS 18.16.010 , a person may not knowingly perform a partial-birth abortion unless a partial-birth abortion is necessary to save the life of a mother whose life is endangered by a physical disorder, illness, or injury and no other medical procedure would suffice for that purpose. Violation of this subsection is a class C felony.

(b) A woman upon whom a partial-birth abortion is performed may not be prosecuted under this section or under any other law if the prosecution is based on this section.

(c) In this section, "partial-birth abortion" means an abortion in which the person performing the abortion partially vaginally delivers a living fetus before killing the fetus and completing the delivery.



Sec. 18.16.060. - Informed consent requirements.

(a) Except as provided in (d) of this section, a person may not knowingly perform or induce an abortion without the voluntary and informed consent of

(1) a woman on whom an abortion is to be performed or induced;

(2) the parent, guardian, or custodian of a pregnant, unemancipated minor if required under AS 18.16.020 ; or

(3) a pregnant, unemancipated minor if authorized by a court under AS 18.16.030.

(b) Consent to an abortion is informed and voluntary when the woman or another person whose consent is required certifies in writing that the physician who is to perform the abortion, a member of the physician's staff who is a licensed health care provider, or the referring physician has verbally informed the woman or another person whose consent is required of the name of the physician who will perform the procedure and the gestational estimation of the pregnancy at the time the abortion is to be performed and has provided either

(1) the Internet information required to be maintained under AS 18.05.032; the physician or a member of the physician's staff who is a licensed health care provider shall provide a copy of the Internet information if a person requests a written copy; if a member of the physician's staff provides the information required under this paragraph, the member of the physician's staff shall offer the opportunity to consult with the physician; or

(2) information about the nature and risks of undergoing or not undergoing the proposed procedure that a reasonable patient would consider material to making a voluntary and informed decision of whether to undergo the procedure.

(c) The information required in (b) of this section shall be provided before the procedure in a private setting to protect privacy, maintain the confidentiality of the decision, ensure that the information focuses on the individual circumstances, and ensure an adequate opportunity to ask questions. Provision of the information telephonically or by electronic mail, regular mail, or facsimile transmittal before the person's appointment satisfies the requirements of this subsection as long as the person whose consent is required under (a) of this section has an opportunity to ask questions of the physician after receiving the information.

(d) Notwithstanding (a) of this section, informed consent that meets the requirements of (a) - (c) of this section is not required in the case of a medical emergency or if the pregnancy is the result of sexual assault under AS 11.41.410 - 11.41.427, sexual abuse of a minor under AS 11.41.434 - 11.41.440, incest under AS 11.41.450 , or an offense under a law of another jurisdiction with elements similar to one of these offences. In this subsection, "medical emergency" means a condition that, on the basis of a physician's good faith clinical judgment, so complicates the medical condition of a pregnant woman that

(1) the immediate termination of the woman's pregnancy is necessary to avert the woman's death; or

(2) a delay in providing an abortion will create serious risk of substantial and irreversible impairment of a major bodily function of the woman.



Sec. 18.16.090. - Definitions.

In this chapter,

(1) "abortion" means the use or prescription of an instrument, medicine, drug, or other substance or device to terminate the pregnancy of a woman known to be pregnant, except that "abortion" does not include the termination of a pregnancy if done with the intent to

(A) save the life or preserve the health of the unborn child;

(B) deliver the unborn child prematurely to preserve the health of both the pregnant woman and the woman's child; or

(C) remove a dead unborn child;

(2) "unemancipated" means that a woman who is unmarried and under 17 years of age has not done any of the following:

(A) entered the armed services of the United States;

(B) become employed and self-subsisting;

(C) been emancipated under AS 09.55.590 ; or

(D) otherwise become independent from the care and control of the woman's parent, guardian, or custodian.






Chapter 18.18. - HOSPICE AND HOME CARE PROGRAMS



Chapter 18.20. - HOSPITALS AND NURSING FACILITIES

Article 01 - REGULATION OF HOSPITALS

Sec. 18.20.010. - 18.20.040 - l Purpose; License required; Application and fees; Issuance and renewal of license and posting. [Repealed, Sec. 45 ch 57 SLA 2005].

Repealed or Renumbered



Sec. 18.20.045. - Insurance required. [Repealed, Sec. 40 ch 177 SLA 1978].

Repealed or Renumbered



Sec. 18.20.050. - 18.20.070 - l Denial, suspension, or revocation of license; Regulations and standards; Compliance with regulations. [Repealed, Sec. 45 ch 57 SLA 2005].

Repealed or Renumbered



Sec. 18.20.075. - Risk management.

(a) To be eligible for a license, each hospital shall have in operation an internal risk management program that shall

(1) investigate the frequency and causes of incidents in hospitals that cause injury to patients;

(2) develop and implement measures to minimize the risk of injury to patients; in developing these measures each hospital shall take into account recommendations of its medical staff, private underwriters, industry standards, experience of other hospitals, and recommendations of licensing boards of other health care providers; and

(3) analyze patient grievances that relate to patient care.

(b) The department shall adopt by regulation standards for the risk management programs in hospitals in the state which may vary according to the size of the hospital, the type of care offered by the hospital, and other factors found relevant by the department. Regulations adopted under this subsection are subject to AS 44.62 (Administrative Procedure Act).



Sec. 18.20.076. - Reports of suspended or revoked staff privileges. [Repealed, Sec. 21 ch 87 SLA 1987].

Repealed or Renumbered



Sec. 18.20.080. - Inspection and consultation for alterations.

(a) The department shall make annual inspections and investigations of hospital facilities. The department may accept accreditation by the Joint Commission on the Accreditation of Hospitals in lieu of an annual inspection by the department for the year in which the accreditation was granted if the accreditation standards of the commission are substantially similar to the inspection standards of the department.

(b) The department may by regulation require that a licensee or applicant desiring to make a specified type of alteration or addition to its facilities or to construct new facilities shall, before commencing the alteration, addition, or new construction, submit plans and specifications to the department for preliminary inspection and approval or recommendations with respect to compliance with its regulations and standards.



Sec. 18.20.085. - Hospital records retention.

(a) Unless specified otherwise by the department a hospital shall retain and preserve records that relate directly to the care and treatment of a patient for a period of seven years following the discharge of the patient. However, the records of a patient under 19 years of age shall be kept until at least two years after the patient has reached the age of 19 years or until seven years following the discharge of the patient, whichever is longer. Records consisting of X-ray film are required to be retained for five years.

(b) The department shall by regulation define the types of records and the information required to be included in the records retained and preserved under (a) of this section. The department may by regulation specify records and information to be retained for longer periods than those set out in (a) of this section.

(c) If a hospital ceases operation, it shall make immediate arrangements, as approved by the department, for the preservation of its records.

(d) This section is subject to AS 18.23.100 .

(e) In this section, "hospital" includes those facilities defined as hospitals under AS 18.20.130 and 18.20.210.



Sec. 18.20.090. - Disclosure of information. [Repealed, Sec. 45 ch 57 SLA 2005].

Repealed or Renumbered



Sec. 18.20.100. - Annual report of department. [Repealed, Sec. 35 ch 126 SLA 1994].

Repealed or Renumbered



Sec. 18.20.110. - , 18.20.120l Misdemeanor to establish or conduct hospital without license; Definitions. [Repealed, Sec. 45 ch 57 SLA 2005].

Repealed or Renumbered



Sec. 18.20.130. - Definitions.

In AS 18.20.075 - 18.20.130,

(1) "department" means the Department of Health and Social Services;

(2) [Repealed, Sec. 45 ch 57 SLA 2005].

(3) "hospital" means an institution or establishment, public or private, devoted primarily to providing diagnosis, treatment, or care over a continuous period of 24 hours each day for two or more nonrelated individuals suffering from illness, physical or mental disease, injury or deformity, or any other condition for which medical or surgical services would be appropriate.






Article 02 - ALASKA HOSPITAL AND MEDICAL FACILITIES SURVEY AND CONSTRUCTION ACT

Sec. 18.20.140. - Purpose.

The purpose of AS 18.20.140 - 18.20.220 is to make an inventory of existing hospitals and medical facilities, community mental health centers, and facilities for the mentally retarded; to survey the need for construction of hospitals and medical facilities, community mental health centers, and facilities for the mentally retarded; and to develop a program and plan of construction for each.



Sec. 18.20.141. - Department functions.

The department shall be the sole agency for the administration of the plan as required by the federal act. The department shall develop and administer any programs necessary for compliance with the federal act.



Sec. 18.20.150. - Duties of department.

(a) For each of the following groups of facilities, hospitals and medical facilities (Group 1), community mental health centers (Group 2), and facilities for the mentally retarded (Group 3), the department shall

(1) make a statewide inventory of existing public, nonprofit, and proprietary facilities;

(2) survey the need for construction of these facilities;

(3) on the basis of the inventory and survey, develop a program for the construction of public and other nonprofit facilities for each of these groups that will, in conjunction with existing facilities, afford the necessary physical facilities for furnishing adequate facility services to all residents of the state.

(b) [Repealed, Sec. 19 ch 6 SLA 1998].

(c) The department shall

(1) provide for adequate facilities to furnish needed services for persons unable to pay for them in accordance with regulations adopted under the federal act;

(2) submit any reports that the surgeon general considers necessary for compliance with the federal act;

(3) do all things on behalf of the state necessary to obtain benefits under the federal act.



Sec. 18.20.160. - Priority of projects.

The state plan must set out the relative need for the projects included in the construction program determined in accordance with the regulations adopted under the federal act, and provide for the construction, maintenance, and operation to the extent financial resources permit, in the order of the relative need.



Sec. 18.20.170. - Application for construction projects.

The state, a political subdivision of the state, or a public or other nonprofit agency requesting federal funds for a health facility construction project must apply to the department. The application must conform to federal and state requirements.



Sec. 18.20.180. - Approval of applications.

The commissioner of the department shall give every applicant an opportunity for a fair hearing. If, after giving reasonable opportunity for development and presentation of applications in the order of relative need, the commissioner of the department finds that a project application complies with the requirements of AS 18.20.170 and conforms with the state plan, the commissioner shall approve and recommend the application and forward it to the surgeon general.



Sec. 18.20.190. - Inspection of projects.

The commissioner of the department shall inspect each construction project approved by the surgeon general from time to time. If the commissioner finds that work has been performed upon the project or purchases have been made in accordance with the approved plans and specifications, the commissioner shall certify to the surgeon general that this is the fact and that payment of an installment of federal funds is due the applicant.



Sec. 18.20.200. - Acceptance of grants.

The department may accept on behalf of the state and may deposit separate and apart from public money and funds, a grant from the federal government, or gift or contribution from any source made to assist in meeting the cost of carrying out the purposes of AS 18.20.140 - 18.20.220. Federal funds received and not expended for these purposes shall be repaid to the United States.



Sec. 18.20.210. - Definitions.

In AS 18.20.140 - 18.20.220,

(1) "community mental health center" means a facility providing services for the prevention or diagnosis of mental illness, or care and treatment of mentally ill patients, or rehabilitation of mentally ill persons, which services are provided principally for persons residing in a particular community or communities in or near which the facility is situated;

(2) "department" means the Department of Health and Social Services;

(3) "facility for the mentally retarded" means a facility specially designed for the diagnosis, treatment, education, training, or custodial care of the mentally retarded, including facilities for training specialists and sheltered workshops for the mentally retarded, but only if the workshops are part of facilities that provide or will provide comprehensive services for the mentally retarded;

(4) "federal act" means Title VI of the Public Health Service Act (42 U.S.C. 291 et seq.) concerning hospitals and medical facilities and the Mental Retardation Facilities and Community Mental Health Centers Construction Act of 1963 (P.L. 88-164) concerning facilities for the mentally retarded and community mental health centers, both as now or hereafter amended;

(5) "hospital" includes a public health center and general, tuberculosis, mental, chronic disease, and other type of hospital, and related facilities, including laboratory, outpatient department, nurses' homes, and training facilities, and central services facilities operated in connection with a hospital, but does not include a hospital furnishing primarily domiciliary care;

(6) "medical facilities" means diagnostic and treatment centers, rehabilitation facilities, and nursing homes, as those terms are defined in the federal act, and other medical facilities for which federal aid may be authorized under the federal act;

(7) "nonprofit facility for the mentally retarded" and "nonprofit community mental health center" mean, respectively, a facility for the mentally retarded and a community mental health center that is owned and operated by one or more nonprofit corporations or associations no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual; and the term "nonprofit private agency or organization" means an agency or organization that is such a corporation or association or that is owned and operated by one or more of such corporations or associations;

(8) "nonprofit hospital" and "nonprofit medical facility" mean a hospital or medical facility owned and operated by a nonprofit corporation or association, no part of the net earnings of which inures, or may lawfully inure, to the benefit of a private shareholder or individual;

(9) "public health center" means a publicly owned facility providing public health services, including related facilities such as laboratory, clinic, and administrative offices operated in connection with the public health center;

(10) "surgeon general" means the Surgeon General of the Public Health Service or any other federal agency designated to administer the federal act.



Sec. 18.20.220. - Short title.

AS 18.20.140 - 18.20.220 may be cited as the Alaska Hospital and Medical Facilities Survey and Construction Act.






Article 03 - PAYMENT OF HOSPITAL CHARGES

Sec. 18.20.230. - 18.20.260 - l Leaving general hospital without arranging for payment; Posting of law required; Receipt of services without intent to pay a misdemeanor; Definition. [Repealed, Sec. 45 ch 57 SLA 2005].

Repealed or Renumbered






Article 04 - NURSING FACILITIES

Sec. 18.20.300. - State policy.

It is the policy of the state to ensure that the quality of care in nursing facilities in this state is maintained at a high standard in accordance with applicable state and federal law and regulations and to ensure the health, safety, and quality of life of nursing facility residents in Alaska is maintained or enhanced.



Sec. 18.20.302. - Criminal background check for employees. [Repealed, Sec. 45 ch 57 SLA 2005].

Repealed or Renumbered



Sec. 18.20.305. - Nursing facility regulations.

The department shall adopt necessary regulations to implement AS 18.20.300 - 18.20.390 in accordance with AS 44.62 (Administrative Procedure Act). The department shall, by regulation, specify criteria as to when and how the sanctions specified in AS 18.20.310 will be applied. The criteria must provide for the imposition of incrementally more severe penalties for deficiencies that are uncorrected or pervasive, or that present a threat to the health, safety, or welfare of nursing facility residents.



Sec. 18.20.310. - Sanctions for noncompliance.

(a) If the department finds that a nursing facility, or a partner, officer, director, owner of five percent or more of the nursing facility's assets, or managing employee of the nursing facility substantially failed or refused to comply with AS 08.68.340 - 08.68.390, AS 08.70, AS 18.20.075 - 18.20.085, AS 47.07, or with a regulation adopted under any of those statutes, or, for a nursing facility that provides Medicaid services under AS 47.07, failed or refused to comply with the Medicaid requirements of 42 U.S.C. 1396r (Title XIX of the Social Security Act, as amended) or a regulation adopted under that statute, the department may take the following actions:

(1) ban the admission of new residents to the nursing facility;

(2) as provided in AS 18.20.320 , deny payment under AS 47.07 and AS 47.25.120 - 47.25.300 for any Medicaid or general relief-medical resident admitted to the nursing facility after notice by the department of denial of payment; residents who are eligible for Medicaid or general relief-medical are not responsible for payment when the department takes action under this paragraph;

(3) assess a civil fine in accordance with AS 18.20.340 ;

(4) suspend or terminate the nursing facility's participation in the Medicaid program;

(5) suspend, revoke, or refuse to renew the nursing facility's license issued under this chapter;

(6) seek an appointment of temporary administration as provided in AS 18.20.360 or of a receiver under AS 18.20.370 ;

(7) in case of an emergency, seek an order from the court either to close the nursing facility or to transfer residents from that facility, or both.

(b) An order of the department imposing a sanction described in

(1) (a)(1), (4), or (5) of this section takes effect immediately upon service of the order on the nursing facility; however, if the facility can demonstrate to the department's satisfaction that the deficiencies prompting the order do not jeopardize the health or safety of facility residents or seriously limit the nursing facility's capacity to provide adequate care, the department's order takes effect 10 days after service;

(2) (a)(2) or (3) of this section takes effect 10 days after service of the order on the nursing facility.

(c) A hearing may be requested under AS 18.20.330 regarding a sanction imposed by the department under this section.



Sec. 18.20.320. - Denial of payment.

The department shall deny payment under AS 47.07 or AS 47.25.120 - 47.25.300 to a nursing facility

(1) that is not in compliance, and, for the preceding three months, has not been in compliance, with the requirements of 42 U.S.C. 1396r (Title XIX of the Social Security Act, as amended), and regulations adopted under that statute, until correction of the deficiency; or

(2) if the department finds, on three consecutive reviews, that the nursing facility provided substandard quality of care; the department shall deny payment under this paragraph for new admissions until the facility has demonstrated to the satisfaction of the department that it is in compliance with the Medicaid requirements of 42 U.S.C. 1396r, and that it will remain in compliance with the requirements.



Sec. 18.20.330. - Appeal: hearing.

(a) Notwithstanding AS 44.62.330 - 44.62.630, the department, by regulation, shall establish a hearing procedure by which a nursing facility may present evidence to refute a deficiency found by the department, and by which it may appeal a sanction imposed by order of the department under AS 18.20.310 . A request for a hearing shall be made in writing within 10 days after service of the department's order on the nursing facility. Except for an order that takes effect immediately under AS 18.20.310 (b)(1), a request under this subsection has the effect of staying the department's order until the hearing is concluded and the department makes a final determination.

(b) An appeal, or request for stay, regarding a sanction imposed by the court under AS 18.20.310 (a)(6) or (7), 18.20.360, or 18.20.370, shall be filed with the court in accordance with the Rules of Civil Procedure.



Sec. 18.20.340. - Civil fines.

In accordance with regulations adopted by the department under AS 44.62.010 - 44.62.300, the department may assess and collect, with interest, a civil fine of up to $10,000 a day for each day a nursing facility is or was out of compliance with any of the federal or state statutes or regulations listed in AS 18.20.310 . The department shall annually increase the maximum amount of the civil fine authorized in this section by a percentage equal to the percentage of increase in all items of the Consumer Price Index for all urban consumers for Anchorage, Alaska. Each day upon which the same or a substantially similar noncompliance occurs is a separate violation subject to the assessment of a separate civil fine. A civil fine assessed under this section is not reimbursable under AS 47.07 or AS 47.25.120 - 47.25.300. The department shall deduct the amount of a civil fine from reimbursement due or to be due the nursing facility under AS 47.07 or AS 47.25.120 - 47.25.300. The department may also use any remedy available under law to pursue collection of an unpaid fine.



Sec. 18.20.350. - Nursing facility resident security fund.

(a) There is established in the department, as a fund separate from other public money of the state, the nursing facility resident security fund. This fund consists of all civil fines collected under AS 18.20.310(a)(3) and 18.20.340 related to noncompliance with 42 U.S.C. 1396r(b), (c), or (d), and all interest earned on money in the fund.

(b) The nursing facility resident security fund shall be administered by the department. Money in the fund may only be used for the protection of the health or property of residents of nursing facilities found to be out of compliance with 42 U.S.C. 1396r(b), (c), or (d), or a regulation adopted under those statutes, including payment for the costs of relocation of residents to other facilities, maintenance of operation of a facility pending correction of deficiencies or closure, and reimbursement to a resident for personal money lost.



Sec. 18.20.360. - Temporary management.

(a) If the department determines that the health or safety of the residents of a nursing facility is immediately jeopardized as the result of the nursing facility's failure or refusal to comply with a state statute or regulation, or failure or refusal to comply with the Medicaid requirements in 42 U.S.C. 1396r (Title XIX of the Social Security Act) or a regulation adopted under that statute, the department shall immediately petition the superior court for an order for appointment of temporary administration to

(1) oversee the operation of the facility; and

(2) ensure the health and safety of the facility's residents while orderly closure of the facility occurs or the deficiencies necessitating temporary administration are corrected.

(b) The court shall grant the petition if it finds by a preponderance of the evidence that the conditions in (a) of this section exist.



Sec. 18.20.370. - Receivership.

(a) The department may petition the superior court for establishment of a receivership for a nursing facility if the department finds that one of the following conditions exists and the current operator has demonstrated an inability or unwillingness to take action necessary to immediately correct the conditions alleged:

(1) the facility is operating without a license;

(2) the health, safety, or welfare of the facility's residents is immediately jeopardized;

(3) the facility demonstrates a pattern and practice of violating state or federal statutes or regulations in such a way that minimum resident care is jeopardized.

(b) The court shall grant the petition if it finds by a preponderance of the evidence that one or more of the conditions in (a) of this section exist and the current operator is unable or unwilling to take action necessary to correct the condition.



Sec. 18.20.390. - Definitions.

In AS 18.20.300 - 18.20.390, unless the context requires otherwise,

(1) "department" means the Department of Health and Social Services;

(2) "general relief-medical" means the medical assistance program authorized in AS 47.25.120 - 47.25.300;

(3) "nursing facility" means an institution, or a distinct part of an institution, as defined in 42 U.S.C. 1396r;

(4) "Medicaid" means the medical assistance program authorized in AS 47.07.









Chapter 18.23. - HEALTH CARE SERVICES INFORMATION AND REVIEW ORGANIZATIONS

Article 01 - PATIENT RECORDS

Sec. 18.23.005. - Patient access to records.

Notwithstanding the provisions of AS 18.23.005 - 18.23.070 or any other law, a patient is entitled to inspect and copy any records developed or maintained by a health care provider or other person pertaining to the health care rendered to the patient.






Article 02 - MEDICAL REVIEW ORGANIZATIONS

Sec. 18.23.010. - Limitation on liability for persons providing information to review organization.

(a) A person providing information to a review organization is not subject to action for damages or other relief by reason of having furnished that information unless the information is false and the person providing the information knew or had reason to know the information was false.

(b) A privilege of confidentiality arising from a physician-patient relationship may not be invoked to withhold pertinent information from review by a review organization.



Sec. 18.23.020. - Limitation on liability for members of review organizations.

A person who is a member or employee of, or who acts in an advisory capacity to, or who furnishes counsel or services to a review organization is not liable for damages or other relief in an action brought by another whose activities have been or are being scrutinized or reviewed by a review organization, by reason of the performance of a duty, function, or activity of the review organization, unless the performance of the duty, function, or activity was motivated by malice toward the affected person. A person is not liable for damages or other relief in an action by reason of performance of a duty, function, or activity as a member of a review organization or by reason of a recommendation or action of the review organization when the person acts in the reasonable belief that the action or recommendation is warranted by facts known to the person or to the review organization after reasonable efforts to ascertain the facts upon which the review organization's action or recommendation is made.



Sec. 18.23.030. - Confidentiality of records of review organization.

(a) Except as provided in (b) of this section, all data and information acquired by a review organization in the exercise of its duties and functions shall be held in confidence and may not be disclosed to anyone except to the extent necessary to carry out the purposes of the review organization and is not subject to subpoena or discovery. Except as provided in (b) of this section, a person described in AS 18.23.020 may not disclose what transpired at a meeting of a review organization except to the extent necessary to carry out the purposes of a review organization, and the proceedings and records of a review organization are not subject to discovery or introduction into evidence in a civil action against a health care provider arising out of the matter that is the subject of consideration by the review organization. Information, documents, or records otherwise available from original sources are not immune from discovery or use in a civil action merely because they were presented during proceedings of a review organization, nor may a person who testified before a review organization or who is a member of it be prevented from testifying as to matters within the person's knowledge, but a witness may not be asked about the witness's testimony before a review organization or opinions formed by the witness as a result of its hearings, except as provided in (b) of this section.

(b) Testimony, documents, proceedings, records, and other evidence adduced before a review organization that are otherwise inaccessible under this section may be obtained by a health care provider who claims that denial is unreasonable or may be obtained under subpoena or discovery proceedings brought by a plaintiff who claims that information provided to a review organization was false and claims that the person providing the information knew or had reason to know the information was false.

(c) Nothing in AS 18.23.005 - 18.23.070 prevents a person whose conduct or competence has been reviewed under AS 18.23.005 - 18.23.070 from obtaining, for the purpose of appellate review of the action of the review organization, any testimony, documents, proceedings, records, and other evidence adduced before the review organization.

(d) Notwithstanding the provisions of (b) and (c) of this section, information contained in a report submitted to the State Medical Board, and information gathered by the board during an investigation, under AS 08.64.336 is not subject to subpoena or discovery unless and until the board takes action to suspend, revoke, limit, or condition a license of the person who is the subject of the report or investigation.



Sec. 18.23.040. - Penalty for violation.

Other than as authorized by AS 18.23.030 , a disclosure of data and information acquired by a review committee or of what transpired at a review meeting is a misdemeanor and punishable by imprisonment for not more than one year or by a fine of not more than $500.



Sec. 18.23.050. - Protection of patient.

Nothing in AS 18.23.005 - 18.23.070 relieves a person of liability that the person has incurred or may incur to a person as a result of furnishing health care to the patient.



Sec. 18.23.060. - Parties bound by review.

When a review organization reviews matters under AS 18.23.070(5)(A)(viii) a party is not bound by a ruling of the organization in a controversy, dispute, or question unless the party agrees in advance, either specifically or generally, to be bound by the ruling.



Sec. 18.23.065. - [Renumbered as AS 18.23.005 ].

Repealed or Renumbered



Sec. 18.23.070. - Definitions for AS 18.23.005 - 18.23.070.

In AS 18.23.005 - 18.23.070, unless the context otherwise requires,

(1) "administrative staff" means the staff of a hospital or clinic;

(2) "health care" means professional services rendered by a health care provider or an employee of a health care provider, and services furnished by a sanatorium, rest home, nursing home, boarding home, or other institution for the hospitalization or care of human beings;

(3) "health care provider" means an acupuncturist licensed under AS 08.06; a chiropractor licensed under AS 08.20; a dental hygienist licensed under AS 08.32; a dentist licensed under AS 08.36; a nurse licensed under AS 08.68; a dispensing optician licensed under AS 08.71; an optometrist licensed under AS 08.72; a pharmacist licensed under AS 08.80; a physical therapist or occupational therapist licensed under AS 08.84; a physician licensed under AS 08.64; a podiatrist; a psychologist and a psychological associate licensed under AS 08.86; a hospital as defined in AS 47.32.900 , including a governmentally owned or operated hospital; and an employee of a health care provider acting within the course and scope of employment;

(4) "professional service" means service rendered by a health care provider of the type the provider is licensed to render;

(5) "review organization" means

(A) a hospital governing body or a committee whose membership is limited to health care providers and administrative staff, except where otherwise provided for by state or federal law, and that is established by a hospital, by a clinic, by one or more state or local associations of health care providers, by an organization of health care providers from a particular area or medical institution, or by a professional standards review organization established under 42 U.S.C. 1320c-1, to gather and review information relating to the care and treatment of patients for the purposes of

(i) evaluating and improving the quality of health care rendered in the area or medical institution;

(ii) reducing morbidity or mortality;

(iii) obtaining and disseminating statistics and information relative to the treatment and prevention of diseases, illness, and injuries;

(iv) developing and publishing guidelines showing the norms of health care in the area or medical institution;

(v) developing and publishing guidelines designed to keep the cost of health care within reasonable bounds;

(vi) reviewing the quality or cost of health care services provided to enrollees of health maintenance organizations;

(vii) acting as a professional standards review organization under 42 U.S.C. 1320c;

(viii) reviewing, ruling on, or advising on controversies, disputes, or questions between a health insurance carrier or health maintenance organization and one or more of its insured or enrollees; between a professional licensing board, acting under its powers of discipline or license revocation or suspension, and a health care provider licensed by it when the matter is referred to a review organization by the professional licensing board; between a health care provider and the provider's patients concerning diagnosis, treatment, or care, or a charge or fee; between a health care provider and a health insurance carrier or health maintenance organization concerning a charge or fee for health care services provided to an insured or enrollee; or between a health care provider or the provider's patients and the federal or a state or local government, or an agency of the federal or a state or local government;

(ix) acting on the recommendation of a credential review committee or a grievance committee;

(B) the State Medical Board established by AS 08.64.010 ;

(C) a committee established by the commissioner of health and social services and approved by the State Medical Board to review public health issues regarding morbidity or mortality; at least 75 percent of the committee members must be health care providers;

(D) the Joint Commission on Accreditation of Healthcare Organizations (JCAHO).






Article 03 - FORM OF MEDICAL RECORDS

Sec. 18.23.100. - Use of electronic medical records.

A health care provider may maintain and preserve its medical records in an electronic format that protects the physical security of the records and protects the records from access by unauthorized persons. A health care provider who maintains and preserves the records in an electronic format that provides these protections is not required to maintain a separate paper copy. The Department of Health and Social Services may adopt regulations under AS 44.62 (Administrative Procedure Act) to regulate the implementation of this section.









Chapter 18.25. - ASSISTANCE TO HOSPITALS AND HEALTH FACILITIES

Article 01 - CONSTRUCTION AND EQUIPMENT AID TO NONPROFIT HOSPITALS

Sec. 18.25.010. - Department to render aid.

The department may facilitate the purchase, construction, and repair of, and obtain necessary equipment for, nonprofit hospitals operated by municipalities, communities, and associations in the state.



Sec. 18.25.020. - Determination of necessity.

The department shall initiate appropriate action under AS 18.25.010 - 18.25.030 when it determines which projects are of most immediate necessity, and shall allot money to the municipalities, communities, and associations on a matching basis, or in accordance with their financial ability and urgency of the need.



Sec. 18.25.030. - Intent.

It is the intent of AS 18.25.010 - 18.25.030 to provide financial aid to municipalities, communities, and associations for which an attempt at complete financing by themselves of a necessary project would entail great hardship. It is also intended that the department utilize the money authorized under AS 18.25.010 - 18.25.030 so far as can be arranged to assist the municipalities, communities, and associations in matching funds with the federal government under applicable federal law for hospital assistance.






Article 02 - AID FOR OPERATION DEFICITS OF COMMUNITY OPERATED NONPROFIT HOSPITALS AND CLINICS

Sec. 18.25.040. - Department to render aid.

The department may assist in cases of operational deficits of community operated nonprofit hospitals and clinics in the state.



Sec. 18.25.050. - Determination of necessity.

The department shall initiate appropriate action in accordance with the provisions of AS 18.25.040 - 18.25.060 as soon as the department determines which projects are of most immediate necessity.



Sec. 18.25.060. - Intent.

It is the intent of AS 18.25.040 - 18.25.060 to provide financial aid, or funds to match available federal funds to aid localities or municipalities whose taxable values are limited in scope and for whom an attempt at community financing of a community operated nonprofit hospital or clinic would entail insurmountable hardship.






Article 03 - ASSISTANCE FOR COMMUNITY HEALTH FACILITIES

Sec. 18.25.070. - Department to render assistance.

The department may assist in the purchase, construction, repair, and equipping of facilities to improve and protect community health, and may provide financial assistance for the operation of the facilities in case of operational deficits.



Sec. 18.25.080. - Intent and purpose.

It is the intent of AS 18.25.070 - 18.25.110 to assist communities and areas in developing and improving health service facilities by the purchase, construction, renovation, or establishment of hospitals, health centers, or clinics, or quarters for personnel, and the purchase of furnishings, supplies, and equipment and making the other expenditures necessary to carry out the purpose of AS 18.25.070 - 18.25.110. Assistance is to be given in areas that would otherwise be denied adequate facilities, because the taxable values are limited in scope and an attempt at total community financing of a project would cause hardship or prevent its realization. It is also intended that the department utilize the money authorized under AS 18.25.070 - 18.25.110 so far as can be arranged to assist municipalities in matching funds with the federal government under federal law.



Sec. 18.25.090. - Use of purchases.

Purchases under AS 18.25.070 - 18.25.110 are to be used for the purpose for which appropriated and when the purpose is discontinued the items shall be returned to the department for use elsewhere.



Sec. 18.25.100. - Regulations authorized.

The department shall adopt regulations for

(1) the establishment of criteria, minimum requirements, and standards for assistance to communities under AS 18.25.070 - 18.25.110;

(2) the establishment of the fiscal and accounting procedures and controls considered necessary for the payment of grants;

(3) the compilation of data and information from the communities concerned that will support the need for assistance under AS 18.25.070 - 18.25.110;

(4) the establishment of procedures by which communities may apply for assistance;

(5) accepting financial or other assistance from the federal government under federal law to carry out the purpose of AS 18.25.070 - 18.25.110 through matching funds or grants;

(6) cooperation and coordination with other state boards, departments, or agencies engaged in construction programs in areas applying for assistance under AS 18.25.070 - 18.25.110.



Sec. 18.25.110. - Report of grants made.

Within 10 days of the convening of each legislative session, the department shall have completed a report of grants made under AS 18.25.070 - 18.25.110 and notified the legislature that the report is available.






Article 04 - GENERAL PROVISIONS

Sec. 18.25.120. - Definitions.

In this chapter, "department" means the Department of Health and Social Services.









Chapter 18.26. - ALASKA MEDICAL FACILITY AUTHORITY

Sec. 18.26.010. - Legislative finding and policy.

(a) The legislature finds that

(1) there exist inadequate medical care and medical facilities in certain localities of the state, and in other localities medical care is not available and medical facilities do not exist at all;

(2) construction funding under 42 U.S.C. 291-291z (Title VI, Public Health Service Act) and 42 U.S.C. 2661-2698(b) (P.L. 88-164, Community Mental Health Centers Construction Act of 1963) has not been forthcoming to the degree necessary, either alone or when combined with state or local funds, to ameliorate the state's need for medical care and medical facilities; and

(3) it is essential that the people of this state have adequate medical care and medical facilities at a reasonable cost.

(b) It is declared to be the policy of the state, in the interests of promoting the health and general welfare of all of its people, to provide acceptable alternative means of financing the constructing and equipping of needed medical facilities that, in number, size, type, distribution, operation, and services, are consistent with the orderly and economic development of medical facilities and services, are in the public interest, avoid unnecessary duplication of medical facilities and services, are economical in the use of health personnel, and will assure admission and care of high quality to all who need it. The legislature finds that this policy will be implemented by creating a public corporation called the Alaska Medical Facility Authority, with powers, duties, and functions as provided in this chapter.



Sec. 18.26.020. - Creation of authority.

There is created the Alaska Medical Facility Authority the sole purpose of which is to provide and finance medical facilities for the benefit of the people of the state. The authority is a public corporation and an instrumentality of the state within the Department of Revenue, but with a separate and independent legal existence.



Sec. 18.26.030. - Board of directors of the authority.

(a) The authority shall be managed and controlled by a seven-person board of directors, who serve at the pleasure of the governor, consisting of

(1) the commissioner of revenue, who shall also chair the board;

(2) the commissioner of health and social services;

(3) the commissioner of commerce, community, and economic development;

(4) four public members, appointed by the governor.

(b) The four public members appointed under (a)(4) of this section serve for staggered four-year terms. Each must be a resident of the state and a qualified voter at the time of appointment and shall comply with the requirements of AS 39.50 (public official financial disclosure). Each member shall hold office for the term of the appointment and until a successor has been appointed and qualified. A member is eligible for reappointment. A vacancy on the board of directors occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only. Each member of the board, before entering upon the duties of office, shall take and subscribe to an oath to perform the duties of office faithfully, impartially, and justly to the best of the member's ability. A record of the oath shall be filed in the Office of the Governor.

(c) If any commissioner is unable for any reason to attend a meeting of the authority, the commissioner may, by an instrument filed with the board and incorporated into the minutes of the meeting, designate another person within the commissioner's department to serve as a member at that meeting. For purposes of this chapter, an acting commissioner is a member of the board until a commissioner assumes office.



Sec. 18.26.040. - Meetings, compensation, officers, and expenses.

(a) Four members of the board constitute a quorum for the transaction of business or the exercise of a power or function at a meeting of the board. All decisions of the board shall be initiated by motion or resolution, and the vote and decision shall be recorded in the board's minute book, which is a public record. The affirmative votes of not less than two of the public members and two commissioners are required for the passage of any motion or resolution. Notice of all meetings shall be given in accordance with regulations adopted by the board. All meetings of the board shall be open to the public, except that the board may convene in executive session in the manner provided in AS 44.62.310(b) to consider subject matter under AS 44.62.310 (c).

(b) Members of the board serve without salary but each member is entitled to reimbursement from authority funds for actual and necessary expenses incurred in the performance of official duties as a member of the board. An officer or employee of the state need not forfeit office or employment or any benefits by reason of acceptance to the office of director of the authority.

(c) The board may appoint an executive director who serves at its pleasure and may appoint and employ other persons or officers it considers advisable, including but not limited to professional advisors, architects, technical experts, agents, and support personnel. The attorney general is the legal counsel for the authority. The executive director, if any, is responsible for keeping records of all meetings of the board and is custodian of all books, documents, and papers filed with the board, the minute book, and journals. In the absence of an executive director, the board shall designate one member of the board to fulfill the duties mentioned in this subsection. The person responsible for those duties may cause copies to be made of all minutes, records, and documents of the board and may give certificates of the authority to the effect that those copies are true copies and all persons dealing with the authority may rely on those certificates.



Sec. 18.26.050. - Powers of authority.

The authority has all powers necessary to carry out the purposes of this chapter including, but not limited to, the following:

(1) to sue and be sued in its own name;

(2) to adopt a seal and alter it at pleasure;

(3) to adopt, amend, and repeal bylaws for its organization, management of its internal affairs, and the conduct of its business consistent with the provisions of this chapter;

(4) to adopt regulations, in accordance with AS 44.62 (Administrative Procedure Act), governing the exercise of its corporate powers;

(5) to acquire by purchase, construction, exchange, gift, lease, or otherwise, real or personal property, rights, rights-of-way, franchises, easements, and other interests in land, including land lying under water and riparian rights that are located in the state, taking title to it in the name of the authority;

(6) to accept gifts, grants, or loans from, and enter into contracts or other transactions regarding them with, a federal agency or an agency or instrumentality of the state, a municipality, private organization, or other source;

(7) to provide the financing incidental to purchasing, constructing, improving, extending, and equipping medical facilities in the state;

(8) to lease to any political subdivision of the state or nonprofit corporation medical facilities upon terms and conditions the board considers appropriate, and to terminate any such lease upon default of the lessee;

(9) to enter into options and agreements for the renewal or extension of leases of medical facilities leased under (8) of this section or for the conveyance or options to convey, including renewals, of those medical facilities;

(10) to sell, exchange, donate, convey, pledge, or otherwise encumber in any manner by mortgage or by creation of any other security interest, real or personal property owned by it, or in which it has an interest, to pledge the revenue and receipts from these assets, and to arrange and provide for guarantees and other security agreements when, in the judgment of the authority, the action is in furtherance of its corporate purposes;

(11) to issue notes and revenue bonds in amounts considered necessary by the authority to pay the cost of establishing and equipping medical facilities and to secure payment of the notes and revenue bonds as provided in this chapter;

(12) to deposit or otherwise invest its funds, subject to agreements with bondholders, in any property or securities in which banks or trust companies may legally invest, so long as no member of the board of directors or its executive director has any personal interest, either directly or indirectly, in any such depository or investment entity and the funds are held in reserves or sinking funds, if those deposited or invested funds are not required for reasonably foreseeable disbursement;

(13) to arrange or contract for services, privileges, works, facilities, or management and operation of a medical facility;

(14) to fix and revise, from time to time, and to charge and collect rates, rents, fees, and charges for the use of and services furnished or to be furnished by a medical facility for which financing or financial assistance is provided under this chapter;

(15) to insure any real or personal property or operations of the authority against any risks or hazards;

(16) to purchase its bonds at a price not more than the principal amount of them plus accrued interest; all bonds so purchased must be cancelled;

(17) to maintain an office at places it may designate;

(18) to make mortgage loans or other secured loans to a medical facility, to refund or refinance outstanding obligations, mortgages, or advances issued, made, or given by the medical facility for the costs of its facilities, including the issuance of bonds and the making of loans to a medical facility, when the authority finds that such financing is in the public interest and alleviates the financial hardship upon the medical facility, is in connection with other financing by the authority for the medical facility, or may be expected to result in a lower cost of patient care and a saving to third parties, including the state or the federal government, and to others who must pay for the health care, or any combination of those factors;

(19) to obtain, or aid in obtaining, from any department or agency of the United States or of this state or any private company, any insurance or guarantee as to, or of, or for the payment or repayment of interest or principal, or both, or any part of interest or principal on any loan, lease, or obligation, or any instrument evidencing or securing a loan, lease, or obligation entered into under this chapter; and, notwithstanding any other provisions of this chapter, to enter into any agreement, contract, or any other instrument whatsoever with respect to any such insurance or guarantee, to accept payment in the manner and form provided in it in the event of default by a medical facility, and to assign any such insurance or guarantee as security for the authority's bonds.



Sec. 18.26.060. - Operation and management of medical facilities.

(a) The authority may not maintain or operate any medical facility. However, if the operator of a medical facility or trustee under a trust agreement defaults under any material provisions of the contractual documents, the authority may operate and maintain the medical facility on an interim basis for a limited period of time as is necessary to recruit another knowledgeable and competent operator or trustee.

(b) All references to the maintenance or operation of a medical facility within this chapter must be strictly construed as subject to the limitation of (a) of this section and are not expansions of, additions to, or in any other manner an amplification of the restrictive intent and language of (a) of this section.



Sec. 18.26.070. - Expenses of authority.

All expenses of the authority incurred in carrying out the provisions of this chapter are payable solely from funds provided under this chapter, and liability may not be incurred by the authority beyond the extent to which money has been provided under this chapter. However, for the purposes of meeting the necessary expenses of initial organization and operation of the authority for the period commencing on July 9, 1978, and continuing until the authority derives money from funds provided to it under this chapter, the authority may borrow the money it requires and may repay it, with appropriate interest, over a reasonable period of time. A liability incurred under this section is a liability of the authority only, and not a liability of the state.



Sec. 18.26.080. - Bonds of the authority; court jurisdiction.

(a) The authority may borrow money and may issue bonds for it, payable from the revenue derived by it from its interest in any one or more medical facilities or from its income and receipts or other assets generally, or a designated part of them. The issuance of revenue bonds is governed by the provisions of this chapter and is not subject to the prior approval of the voters of the state. Revenue bonds, whether coupon or fully registered, are negotiable instruments for all purposes of the Uniform Commercial Code.

(b) The authority shall issue revenue bonds only by resolution adopted by its board after finding that

(1) the lessee or operator of the medical facility is financially responsible and competent to operate the facility, and the lease or operation contract has been approved by the authority and the lessee or operator;

(2) financing the medical facility will be advantageous to the public welfare of the state and the community in which the medical facility is or is to be located; and

(3) the medical facility to be constructed will comply with all applicable ordinances of the municipality.

(c) The resolution adopted in (b) of this section shall also specify the public purpose for which the proceeds of the revenue bonds must be expended and declare the projected cost of carrying out that purpose.

(d) The bonds may be issued as serial bonds, as term bonds, or bonds of both types. The authorizing bond resolution shall state the maturity date which may not exceed 40 years from the bond's date of issue, the rate of interest, the time of payment, the denomination, whether coupon or fully registered, whether transferable, exchangeable, or interchangeable, the registration and conversion privileges, if any, the covenant that payments are to be only in lawful money of the United States of America at the place the board authorizes, and the terms of redemption, if any. The bonds, notes, or attached interest coupons must be executed by manual or facsimile signatures of the officers of the authority designated by the board. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates which shall be exchanged for the definitive bonds.

(e) The bond resolution shall provide for the establishment of one or more special funds, and those funds may be under the control of the board or one or more trustees. The bond resolution shall obligate the authority to deposit and expend the proceeds of the revenue bonds only into and from those funds. The authority may issue and sell revenue bonds payable as to interest and principal only out of those funds.

(f) All bonds may be sold at public or private sale in the manner, at the time, and for the price determined by the authority.

(g) Before the issuance of any bonds, the authority shall verify that the lease or operator agreement for the medical facility being financed by that issue is at least sufficient, in the judgment of the authority,

(1) to pay the principal of and interest on the bonds as they become due;

(2) to create and maintain the reserves for them as the authority considers necessary or desirable; and

(3) to meet all obligations in connection with the lease or operator agreement, including all costs necessary to service the bonds.

(h) Bonds of the authority may be secured by a pooling of leases by which the authority may assign its rights and pledge rents under two or more leases of medical facilities, upon terms that may be provided for in bond resolutions of the authority.

(i) Any bond resolution may contain provisions, which constitute a part of the contract with the holders of the bonds, as to

(1) the rentals, fees, and other amounts to be charged, and the sums to be raised in each year by them, and the use, investment, and disposition of those sums;

(2) the setting aside of reserves or sinking funds, and the regulation, investment, and disposition of them;

(3) limitations on the use of the medical facility;

(4) limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, the terms upon which additional bonds may rank on a parity with, or be subordinate or superior to, other bonds;

(5) the refunding of outstanding bonds;

(6) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated;

(7) any matters relating to the bonds that the authority considers desirable.

(j) The authority may contract for the future sale of revenue bonds by which contract purchasers shall be committed to the prices, terms, and conditions stated in each contract. The authority may pay the consideration it considers proper for those commitments.

(k) The superior court has jurisdiction to hear and determine actions or proceedings relating to the authority, including actions or proceedings brought to foreclose or otherwise enforce a mortgage, pledge, assignment, or security interest or brought by or for the benefit or security of a holder of its bonds or by a trustee for or other representative of the holders.



Sec. 18.26.090. - Bond anticipation notes.

The authority may issue and sell bond anticipation notes which shall be on the terms, bear the date, mature at the time, be in the denomination and in the form, payable in the medium at the place and subject to the terms of redemption as the authority considers necessary or advisable in the manner provided in this chapter.



Sec. 18.26.100. - Trust indentures and trust agreements.

In the discretion of the authority, an issue of bonds may be secured by a trust indenture, trust agreement, indenture of mortgage or deeds of trust (all considered "trust agreements" in this chapter) between the authority and a corporate trustee. The corporate trustee may be a trust company, bank, or national banking association, with corporate trust powers, located inside or outside the state or by a secured loan agreement or other instrument or under a resolution giving powers to a corporate trustee by means of which the authority may

(1) make any covenants and agreements with the trustee or the holders of the bonds that the authority determines to be necessary or desirable, including, without limitation, covenants and agreements as to

(A) the application, investment, deposit, use, and disposition of the proceeds of bonds of the authority or of money or other property of the authority or in which it has an interest;

(B) the fixing and collection of rent or other consideration for, and the other terms to be incorporated in a lease or contract of sale of, a project;

(C) the assignment by the authority of its rights in the lease or contract of sale of a project or in a mortgage or other security interest created with respect to a project to a trustee for the benefit of bondholders;

(D) the terms and conditions upon which additional bonds of the authority may be issued;

(E) the vesting in a trustee of rights, powers, duties, funds, or property in trust for the benefit of bondholders, including, without limitation, the right to enforce payment, performance, and all other rights of the authority or of the bondholders, under a lease, contract of sale, mortgage, security agreement, or trust agreement with respect to a project by injunction or other proceeding or by taking possession of by agent or otherwise and operating a project and collecting rent or other consideration and applying it in accordance with the trust agreement;

(2) pledge, mortgage, or assign money, leases, agreements, property, or other assets of the authority either presently in hand or to be received in the future, or both; and

(3) provide for any other matters of like or different character that in any way affect the security or protection of the bonds.



Sec. 18.26.110. - Liability for issuance.

Neither the members of the authority nor any person executing the bonds is liable personally on the bonds or is subject to any personal liability or accountability by reason of the issuance of them.



Sec. 18.26.120. - Bondholder claims against special funds.

Any notes or revenue bonds issued against any special funds provided for in this chapter are a valid claim of the holder of them only as against those special funds in the proportion or amount of the revenue pledged to the funds and other authority assets the board may have pledged. All notes or revenue bonds payable from a special fund shall, on the face of the note or revenue bond, name the fund and the resolution creating them.



Sec. 18.26.130. - Conflict of interests.

(a) A member of the board may not vote on a resolution of the board relating to a lease or contract to be entered into by the authority under this chapter if the member is a party to the lease or contract or has a direct ownership or equity interest in a firm, partnership, corporation, or association that would be a party to the contract or lease.

(b) It is a conflict of interests for any person employed by the authority or any person on contract for hire, written or oral, at a fixed or hourly fee with the authority, to act in an advisory capacity to the authority or to support the use of the authority's funds in a manner that may or will result in benefit, directly or indirectly, to that employee, agent, or advisor, except upon full disclosure in writing and by oral presentation to the board of the details of the conflicting interest, including a dollar estimate of the direct and indirect monetary gain the employee, agent, or advisor may expect to derive. The board's resolution that addresses the matter in which a conflict of interests exists must set out the details of the full disclosure.

(c) Any person who violates this section shall be

(1) punished by a fine equivalent to the total gain derived, including gain derived from a partially disclosed or misstated disclosure of monetary gain;

(2) barred from further acting as an employee, agent, or advisor to the authority; and

(3) imprisoned for a term not less than three months nor more than one year.

(d) Public notice of the board meeting at which the written and oral disclosure of the conflict is to be given must specify

(1) a conflict-of-interests presentation is to be made at that meeting;

(2) the name of the person making the disclosure; and

(3) the position or title of the person so disclosing.



Sec. 18.26.140. - Pledge of revenue.

A pledge of revenue or other money, obligations, or assets by the authority is binding from the time the pledge is made as against any parties having subsequent claims in tort, contract, or otherwise, irrespective of whether those parties have actual notice of the prior pledge. The pledge must be noted in the board's minute book and is constructive notice to all parties. Neither the resolution nor other instrument by which a pledge is created need be otherwise recorded, nor is the filing of any financing statement under the Uniform Commercial Code or other law required to perfect the pledge. Revenue, rent, or other money, obligations, or assets so pledged and later received by the authority are immediately subject to the lien of the pledge without any physical delivery or further act.



Sec. 18.26.150. - Obligations and income of authority.

(a) Notes or revenue bonds issued under the provisions of this chapter are not, either directly, indirectly, or contingently, an obligation, a pledge of the faith and credit of, or a charge upon any revenue or funds of the state or of any political subdivision of the state but are payable solely from the funds of the authority. The issuance of notes or revenue bonds under this chapter does not, directly, indirectly, or contingently, obligate the state or any political subdivision of the state to levy any form of taxation or to make any appropriation for their payment. Nothing in this section prevents the authority from pledging its faith and credit or the faith and credit of a medical facility to the payment of bonds authorized under this chapter.

(b) The funds, income, or receipts of the authority do not constitute money of the state, nor is real property in which the authority has an interest considered land owned in fee by the state or to which the state may become entitled or in any way land belonging to the state, or state land referred to in art. VIII of the Alaska Constitution.



Sec. 18.26.160. - Rights of bondholders.

A holder of notes or revenue bonds issued under this chapter or a trustee under a trust agreement entered into under this chapter may, except to the extent the holder's rights are restricted by the bond resolution, by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by the bond resolution. Those rights include (1) the right to compel the performance of all duties of the authority required by this chapter or the bond resolution; (2) the right to enjoin unlawful activities; and (3) in the event of default (A) with respect to the payment of any principal of, or premium, if any, or interest on, any bond, or (B) in the performance of any covenant or agreement on the part of the authority in the bond resolution, the right to apply to a court having jurisdiction of the cause to appoint a receiver to administer and operate the medical facility. The receiver may pay principal of, and premiums, if any, and interest on those bonds, and has the powers, subject to the direction of the court, that are permitted by law and are accorded receivers in general equity cases. However, the receiver may not pledge additional revenue of the authority to the payment of that principal, premium, and interest.



Sec. 18.26.170. - Investments by authority.

Except as otherwise provided by this chapter, the authority may invest any funds, not needed to meet current cash expenditure needs, as set out in AS 37.10.071 .



Sec. 18.26.180. - Bonds as securities.

Revenue bonds of the authority are securities in which the following may legally invest any funds belonging to them or within their control: all public officers and agencies of the state and of municipal corporations, officers, boards of directors and trustees of banks, trust companies, savings banks, and institutions, building and loan associations, savings and loan associations, investment companies, insurance companies and associations, all executors, administrators, guardians, trustees, and other fiduciaries.



Sec. 18.26.190. - Pledge of the state.

The State of Alaska pledges to and agrees with the holders of any obligations issued under this chapter, and with those parties who may enter into contracts with the authority under this chapter, that the state will not limit or alter the rights vested in the authority by this chapter with respect to outstanding obligations until those obligations, together with the interest on them, are fully met and discharged and those contracts are fully performed on the part of the authority. However, nothing in this section precludes such a limitation or alteration if adequate provision is made by law for the protection of the holders of those obligations of the authority or persons entering into those contracts with the authority.



Sec. 18.26.200. - Accounting and reports.

The authority shall keep an accurate account of all of its activities and of all of its receipts and expenditures and shall biennially, no later than the 10th day of the first regular session of each legislature, make a report of them to the governor, copies of which shall also be made available to bondholders or parties holding a secured interest in the assets of the authority. The authority shall notify the legislature that the report is available. The governor may investigate the affairs of the authority, may examine the property and records of the authority, and may prescribe methods of accounting and the rendering of periodical reports in relation to projects undertaken by the authority.



Sec. 18.26.210. - State requirements.

A medical facility that has been monetarily supported, in any manner whatsoever, by the authority is subject to any state requirements relating to public buildings, structures, grounds, works, or improvements, any requirement of competitive bidding or other restriction imposed on the procedure for award of contracts, or the lease, sale, or other disposition of property of the authority.



Sec. 18.26.220. - Facility compliance with health and safety laws and licensing requirements.

A medical facility constructed, acquired, improved, financed, or otherwise under the provisions of this chapter and all actions of the authority are subject to AS 18.07, AS 47.32, and any other present or future state licensing requirements for the facilities or services provided under this chapter. A medical facility issued a certificate of need under sec. 4, ch. 275, SLA 1976, by virtue of being in existence or under construction before July 1, 1976, must fully meet the requirements of AS 18.07 in order to be eligible for funding under this chapter.



Sec. 18.26.230. - Authority as a public body; tax status of assets, income and bonds.

(a) The authority, all assets at any time owned by it, the income from those assets, and all bonds issued by the authority, together with the coupons applicable to them, and the income from them, are exempt from all taxation and special assessments in this state except for gift, inheritance, and estate taxes. However, real property and personal property owned by the authority and leased to a third party is subject to property taxation if that property would be subject to taxation if owned by the lessee of it.

(b) [Repealed, Sec. 74 ch 6 SLA 1984].



Sec. 18.26.240. - Earnings of the authority.

The earnings of the authority in excess of the amount required for the retirement of indebtedness or the accomplishment of the purposes stated in this chapter are the exclusive property of the state.



Sec. 18.26.250. - Operation of certain statutes excepted; status of authority.

The authority is not a

(1) political subdivision of the state for the purposes of AS 37.10.085, but for all other purposes the authority constitutes a political subdivision and an instrumentality of the state under this chapter;

(2) municipality;

(3) state agency for the purposes of AS 37.



Sec. 18.26.260. - Issuance and guarantee of Alaska Medical Facility Authority bonds.

(a) There is established as a separate account in the authority the medical facilities special bond guarantee account. The medical facilities special bond guarantee account consists of money disbursed to it by the commissioner of revenue. The assets of the medical facilities special bond guarantee account may be pledged to guarantee bonds or bond anticipation notes of the authority issued under (b) of this section.

(b) If the commissioner of revenue and the board jointly determine that a medical facility is unable to use traditional private or public financial institutions to refinance mortgage loans and that it is in the public interest to make refinancing available,

(1) the authority may provide financial assistance and purchase mortgage loans made to the medical facility and may issue bonds or bond anticipation notes under this chapter to provide money for the purchase of the mortgage loans or to provide the financial assistance; and

(2) the commissioner of revenue may disburse to the medical facilities special bond guarantee account money appropriated to the commissioner for the account which the commissioner determines to be necessary to guarantee bonds or bond anticipation notes issued under (1) of this subsection.

(c) Before entering into an agreement under (a) of this section to provide guarantees for bonds or bond anticipation notes issued or to be issued under (b) of this section, the commissioner of revenue shall determine that arrangements have been made to protect the interests of the state in the medical facilities special bond guarantee account.



Sec. 18.26.900. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "authority" means the Alaska Medical Facility Authority created by this chapter;

(2) "board" means the board of directors of the authority;

(3) "bond resolution" means a resolution authorizing the issuance of, or providing terms and conditions related to, revenue bonds issued under this chapter and includes any trust agreement, trust indenture, mortgage agreement, or deed of trust providing terms and conditions for those bonds;

(4) "bonds" means revenue bonds of the authority issued under this chapter, including refunding and refinancing those bonds;

(5) "cost" includes, but is not necessarily limited to,

(A) the cost incurred for developmental, planning, and feasibility studies, surveys, plans and specifications, and architectural, engineering, legal or other special services;

(B) the cost of acquisition of land and any buildings and improvements on it;

(C) the cost of site preparation and development, including demolition or removal of existing structures, construction, reconstruction, and equipment, including machinery, fixed equipment, and personal property;

(D) carrying charges incurred during construction, up to and including the occupancy date;

(E) interest on bonds issued to finance the project to a date six months after the estimated date of completion;

(F) working capital not exceeding three percent of the estimated total cost of the project or three percent of the actual total final cost, whichever is larger;

(G) the fees and charges, if any, imposed by the authority or by others;

(H) necessary expenses incurred in connection with the initial occupancy of the project, personnel recruitment, and the cost of other items the authority determines to be reasonable and necessary;

(6) "medical facility" includes, but is not limited to, any hospital, nursing home, intermediate care home, public health center or outpatient clinic, facility for the developmentally disabled, a rehabilitation facility, a drug abuse and alcoholism treatment facility, a mental health center, a health-care unit within a sheltered care home or home for senior citizens; "medical facility" does not include any institution, place, or building used or to be used primarily for sectarian instruction or study or as a place for devotional activities or religious work;

(7) "operator" means any person who, by contract with the authority or by contract with a trustee who holds the position of trustee under a trust agreement with the authority, has the responsibility for the day-to-day operation and maintenance of a medical facility and over the development and implementation of long-range goals and objectives for the medical facility; it includes any person acting as an agent or representative of an operator;

(8) "property" means any real, personal, or mixed property, or any interest in it, including without limitation any real estate, appurtenances, buildings, easements, equipment, furnishings, furniture, improvements, machinery, rights-of-way, and structures, or any interest in any of these items;

(9) "revenue" means, with respect to any medical facility, the rent, fees, charges, interest, principal repayments, and other income or profit received or to be received, either directly or indirectly, by the authority from any source on account of the facility.






Chapter 18.28. - STATE ASSISTANCE FOR COMMUNITY HEALTH AIDE PROGRAMS

Sec. 18.28.010. - Community health aide grants.

(a) A qualified regional health organization is entitled to a grant of $30,000 each fiscal year for the training and supervision of primary community health aides if the organization or another local or regional health organization employed at least three primary community health aides on July 1, 1984, to serve the communities proposed to be served under the grant.

(b) During each fiscal year, a qualified regional health organization or local health organization is entitled to a grant of $8,000 multiplied by the number of primary community health aides who were employed by that organization or another local or regional health organization during the previous fiscal year who each week during the previous fiscal year averaged at least 20 hours of service in the communities proposed to be served by the grant, but not to exceed the number of primary community health aides who were employed by a local or regional health organization on July 1, 1984, to serve the communities proposed to be served under the grant.

(c) A grant under (b) of this section may be used only for

(1) training of primary community health aides, including tuition and travel to training programs;

(2) supervision of primary community health aides, including travel for supervisors;

(3) alternate community health aides.

(d) The department shall compute and pay a grant under this section within the limits of appropriations made for the purpose.



Sec. 18.28.020. - Qualifications.

To qualify for a community health aide grant a regional or local health organization must

(1) have received money from the federal government for a community health aide program during the fiscal year for which the grant is sought;

(2) provide the services of community health aides on a nondiscriminatory basis for the benefit of the public;

(3) apply for the grant in accordance with application requirements of the department or negotiate a contract with the department in lieu of a grant if the regional or local health organization provides other contract services for the state; and

(4) supply information requested by the department.



Sec. 18.28.030. - Community health aide grant account. [Repealed, Sec. 12 ch 42 SLA 1997].

Repealed or Renumbered



Sec. 18.28.040. - Liability limitation.

The state is not liable for any injury that may result from the use of money awarded by the state as a community health aide grant or paid by the state under a contract under this chapter.



Sec. 18.28.050. - Regulations.

The department may adopt regulations necessary to carry out the provisions of this chapter.



Sec. 18.28.100. - Definitions.

In this chapter,

(1) "alternate community health aide" means a person who assists the primary community health aide when necessary and acts in the absence of the primary community health aide;

(2) "community health aide" includes a primary community health aide and an alternate health aide;

(3) "department" means the Department of Health and Social Services;

(4) "local health organization" means a nonprofit corporation or other entity that provides health services in a rural area that is less than 4,000 square miles;

(5) "primary community health aide" means a person who has completed the first of three levels of community health aide training offered by the Norton Sound Health Corporation at the Nome Hospital, the Kuskokwim Community College in Bethel, the Alaska Area Native Health Service in Anchorage, or another accredited training center;

(6) "regional health organization" means a nonprofit corporation or home rule borough that provides health aide services under a contract with the Alaska Native Health Service in a rural area that is at least 4,000 square miles.






Chapter 18.31. - ASBESTOS

Article 01 - ASBESTOS HEALTH HAZARD ABATEMENT PROGRAM

Sec. 18.31.010. - Program established.

The asbestos health hazard abatement program is established in the Department of Labor and Workforce Development to coordinate efforts of state departments and agencies to abate asbestos health hazards in schools in the state. The program applies to all work in public schools and the University of Alaska involving

(1) demolition, removal, encapsulation, salvage, repair, transportation, disposal, storage, and containment of asbestos products;

(2) construction, alteration, repair, maintenance, or renovation that will cause asbestos fibers to become airborne.



Sec. 18.31.020. - Duties of the Department of Labor and Workforce Development.

In order to abate asbestos health hazards from public schools and from the University of Alaska, the Department of Labor and Workforce Development shall

(1) in a school district or regional educational attendance area that has not complied with Environmental Protection Agency asbestos regulations (40 C.F.R. Part 763), inspect school buildings to determine the presence of asbestos, take samples as needed, answer inquiries on the subject, ensure quality control of asbestos sampling, or enter into contracts for these purposes;

(2) distribute, retrieve, and store training materials concerning inspection and sampling for asbestos;

(3) establish guidelines, in conformity with Environmental Protection Agency asbestos regulations (40 C.F.R. Part 763), for abating asbestos health hazards, for inspecting and collecting samples of suspected asbestos, and for analyzing the samples;

(4) evaluate analysis results and distribute the results to affected schools;

(5) coordinate efforts by state departments and agencies and by school officials to identify and abate asbestos health hazards;

(6) cooperate with the Department of Education and Early Development to administer state money appropriated for the asbestos health hazard abatement program;

(7) establish classifications of asbestos health hazards according to the severity of the hazard and determine on the basis of those classifications the order in which abatement projects should proceed;

(8) review and approve all asbestos health hazard abatement projects relating to respirator use and employee training, including training materials;

(9) oversee an employee certification program;

(10) establish guidelines and procedures to prevent damage to asbestos products in daily operations;

(11) whenever the department is informed of scheduled work to abate an asbestos health hazard, inform the contractors and other concerned persons of the health hazards of asbestos;

(12) assist the University of Alaska in its efforts to abate asbestos health hazards; and

(13) adopt regulations necessary to implement the provisions of this chapter.



Sec. 18.31.030. - Duties of the Department of Education and Early Development.

To assist in implementing the asbestos health hazard abatement program, the Department of Education and Early Development shall

(1) cooperate with the Department of Labor and Workforce Development, school districts, and regional educational attendance areas to ensure inspection of public schools for asbestos health hazards and to ensure that identified asbestos health hazards are abated;

(2) maintain records, files, and reports on asbestos health hazards in public schools;

(3) administer state money appropriated to finance renovation contracts under AS 18.31.040 (5);

(4) in accordance with priorities established by the Department of Labor and Workforce Development under AS 18.31.020 (7), distribute grants to school districts and regional educational attendance areas for the abatement of health hazards in public schools; and

(5) inform the Department of Labor and Workforce Development when renovation contracts are awarded under AS 18.31.040 (5), to enable the Department of Labor and Workforce Development to advise contractors and other concerned persons of the health hazards of asbestos that may be encountered in the renovation project.



Sec. 18.31.040. - Duties of school officials.

To assist in implementing the asbestos health hazard abatement program, each city or borough school district and each regional educational attendance area shall

(1) maintain records of all inspections, including sample dates, location, condition, and analysis of materials;

(2) notify school personnel of the location of asbestos materials and ways to reduce exposure;

(3) notify the parents of students about the results of asbestos inspections in their children's schools;

(4) either

(A) contract for the inspection of its school buildings in compliance with Environmental Protection Agency asbestos regulations (40 C.F.R. Part 763) and in accordance with guidelines established by the Department of Labor and Workforce Development and under the supervision of the Department of Labor and Workforce Development; or

(B) notify the Department of Labor and Workforce Development that the school district or regional educational attendance area has not entered and does not intend to enter into a contract for an inspection for asbestos health hazards; and

(5) contract for renovating school buildings to abate asbestos health hazards, and supervise and monitor the renovation contracts, applying the standards in AS 18.60.075 to protect the health of persons who renovate the school buildings.



Sec. 18.31.050. - Repayment of grant funds.

A school district or regional educational attendance area that receives a state grant for the abatement of asbestos health hazards in schools shall repay the grant from any money the district or the regional educational attendance area recovers from asbestos manufacturers or other parties in a claim for damages arising from the use of asbestos in a school. Repayment shall be made after deducting legal fees and other costs associated with the claim for damages.






Article 02 - CERTIFICATION OF ASBESTOS WORKERS

Sec. 18.31.200. - Certification programs.

(a) The Department of Labor and Workforce Development shall

(1) establish guidelines for employee training certification programs, including respiratory and competency tests to be completed successfully, to ensure that a person who is employed to abate asbestos health hazards is trained to do the work safely and is informed about the danger of working with asbestos;

(2) review certification programs proposed by contractors, labor organizations, public and private vocational training programs, and others for persons who will be employed to abate asbestos health hazards;

(3) approve proposed certification programs that meet the department's guidelines under this subsection;

(4) assist in meeting the certification guidelines those whose certification program proposals have been found unacceptable.

(b) Before a contractor may undertake work to abate an asbestos related health hazard, the contractor shall

(1) propose to the Department of Labor and Workforce Development a plan for the certification of its employees as adequately trained to handle asbestos in a safe and knowledgeable way;

(2) receive approval from the department of that plan; and

(3) certify that each person who will work on the abatement of an asbestos health hazard is adequately trained to handle asbestos in a safe and knowledgeable way.

(c) A person may not be employed to abate an asbestos health hazard unless the person has been certified in a program approved by the Department of Labor and Workforce Development under (a) of this section.

(d) A contractor who violates (b) or (c) of this section is subject to a civil penalty not to exceed $1,000, as determined by the commissioner of labor and workforce development.

(e) A contractor who violates (b) of this section is guilty of a class A misdemeanor.

(f) A contractor who violates (c) of this section is guilty of a class B misdemeanor.

(g) The Department of Labor and Workforce Development shall adopt by regulation a fee schedule for

(1) review, approval, and certification of asbestos training certification programs and plans under this section; and

(2) certification of a person employed to abate an asbestos health hazard.






Article 03 - GENERAL PROVISIONS

Sec. 18.31.500. - Definitions.

In this chapter,

(1) "asbestos" means chrysotile, amosite, crocidolite, fibrous tremolite, fibrous anthophyllite, and fibrous actinolite;

(2) "asbestos health hazard" means the presence of material containing asbestos that carries a risk of releasing asbestos fibers into the atmosphere;

(3) [Repealed, Sec. 38 ch 30 SLA 1992].









Chapter 18.35. - PUBLIC ACCOMMODATIONS AND FACILITIES

Article 01 - TOURIST AND TRAILER CAMPS, MOTOR COURTS, AND MOTELS

Sec. 18.35.010. - Purpose.

The purpose of AS 18.35.010 - 18.35.090 is to establish and maintain minimum standards of health and sanitation in tourist camps, trailer camps, motor courts, and motels necessary and desirable for the protection of the public health and welfare.



Sec. 18.35.020. - Administration of laws and regulations.

The department has jurisdiction over the health and sanitary conditions of tourist accommodations under AS 18.35.010 - 18.35.090.



Sec. 18.35.030. - Regulations.

(a) The department may adopt and enforce regulations that relate to health and sanitation in the construction, operation, and maintenance of the accommodations including but not limited to minimum standards for water supply, sewage and refuse disposal, laundry, bathing and toilet facilities, communicable disease control, general cleanliness and safety, that are necessary or desirable for the protection of public health.

(b) The provisions of AS 18.35.010 - 18.35.090 do not prohibit the health authorities of a municipality from instituting local programs for health and sanitary control of tourist accommodations, including the enactment of ordinances for issuance and revocation of permits and additional regulations. However, the ordinance or regulation may not detract from the provisions of AS 18.35.010 - 18.35.090 or the regulations under these sections.



Sec. 18.35.040. - Permits.

A person may not establish, operate, or maintain a tourist accommodation in the state without first obtaining a permit from the department. The department may issue both provisional and annual permits and may suspend the permits after a hearing resulting in findings that the holder has failed to comply with AS 18.35.010 - 18.35.090 or a regulation adopted under AS 18.35.010 - 18.35.090. The department may not exercise jurisdiction or require permits inside municipalities regulating tourist accommodations substantially in the manner provided in AS 18.35.010 - 18.35.090.



Sec. 18.35.050. - Penalty for noncompliance with permit requirement.

A person establishing, operating or maintaining a tourist accommodation who refuses or neglects to obtain a permit as provided in AS 18.35.040 , or who continues to operate or maintain a trailer camp after the permit has been suspended or revoked, is guilty of a misdemeanor and, upon conviction, is punishable by a fine of not more than $500, or by imprisonment for not more than six months, or by both.



Sec. 18.35.060. - Unlawful disposal of wastes.

A person may not dispose of human excreta, garbage, or refuse on or near a public way or thoroughfare or on or near a tourist accommodation except in the use of appropriate facilities.



Sec. 18.35.070. - Posting laws and regulations.

Each person operating a tourist accommodation shall post a copy of the provisions contained in AS 18.35.010 - 18.35.090 and pertinent regulations in at least one conspicuous place on the premises.



Sec. 18.35.080. - Penalty for noncompliance.

A person who fails to comply with AS 18.35.010 - 18.35.090, except AS 18.35.040, or the regulations adopted under those sections, upon conviction, is punishable by a fine of not more than $100, or by imprisonment in a jail for not more than 30 days, or both.



Sec. 18.35.090. - Definitions.

In AS 18.35.010 - 18.35.090,

(1) "department" means the Department of Environmental Conservation;

(2) "tourist accommodations" means a place maintained or held out to the public for purposes of abode, whether occupied by transient or permanent guests, whether equipped with tents, tent houses, cottages, automobile trailers, coaches, motor courts, or motels, and regardless of whether benefit accrues to the owner or operator.






Article 02 - PUBLIC RESTROOMS

Sec. 18.35.100. - Toilet facilities required in restaurants and taverns.

(a) [Repealed, Sec. 45 ch 59 SLA 1982].

(b) An owner of a restaurant or tavern shall provide and maintain sanitary toilet accommodations for public use.



Sec. 18.35.110. - Penalty for violations of AS 18.35.100 .

(a) A person who fails to comply with AS 18.35.100 is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $500. Each operating restaurant or tavern in violation constitutes a separate offense.

(b) In addition to the penalty provided in (a) of this section, the court shall require the person to comply with AS 18.35.100 within a reasonable period of time.



Sec. 18.35.120. - Enforcement of AS 18.35.100 .

The department shall adopt regulations to implement and enforce AS 18.35.100 by appropriate means. The regulations must set standards of sanitation and must provide for, but need not be limited to, periodic inspections. However, the regulations may not require a restaurant or tavern to have more than one toilet accommodation.



Sec. 18.35.200. - Free toilet facilities required for public facilities and special events.

An owner of public facilities or sponsor of special events open to the general public shall, where practical, provide and maintain at the facilities or events sanitary toilet accommodations for public use whether the facilities or events are permanent or temporary. A charge may not be required for use of a toilet facility in any public place.



Sec. 18.35.210. - Penalty for violation of AS 18.35.200 .

A person who fails to comply with AS 18.35.200 is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $500. Each day of operation is a separate offense.



Sec. 18.35.220. - Enforcement of AS 18.35.200 .

The department shall adopt regulations to implement and enforce AS 18.35.200 by appropriate means, including but not limited to periodic inspections.



Sec. 18.35.230. - Definitions.

In AS 18.35.100 - 18.35.230,

(1) "department" means the Department of Environmental Conservation;

(2) "public facilities" means recreation camps, picnic areas, theaters, places of entertainment, churches, fair buildings, and places with permanent facilities for public use;

(3) [Repealed, Sec. 38 ch 30 SLA 1992].

(4) "restaurant" means a place maintained or held out to the public for purposes of sale and on-premise consumption of food or beverages;

(5) "special events" means events involving public gathering and includes athletic and sporting events where the public congregates, including but not be limited to dog sled racing, horse racing, snowmobile races, skiing events, salmon derbies, and other activities;

(6) "tavern" means a place maintained or held out to the public for purposes of sale and on-premise consumption of alcoholic beverages;

(7) "toilet accommodations" means a facility available to the public consisting of an approved flush-type commode, urinal, privy, self-contained privy, or any other device approved by the department for containment and disposal of human wastes, and shall include lavatory facilities where practical.






Article 03 - REGULATION OF SMOKING IN PUBLIC FACILITIES

Sec. 18.35.300. - Places where smoking is regulated.

Smoking in any form is a nuisance and a public health hazard and is prohibited in the following vehicles and indoor places, except as allowed under AS 18.35.310 :

(1) a vehicle of public transportation and a waiting, baggage, or boarding area for a vehicle of public transportation, including a bus, ferry vessel, train, limousine for hire, taxicab, or scheduled interstate or intrastate aircraft flight when consistent with federal law;

(2) a place of employment, a building or other structure, or a portion of them, owned, leased, or operated by the state or a political subdivision of the state, including an office, library, museum, theater, concert hall, convention hall, gymnasium, swimming pool, or other place of entertainment or recreation;

(3) a public or private postsecondary educational institution or adult day care facility;

(4) a courtroom or jury deliberation room;

(5) a room, chamber, or other place under the control of the state senate or state house of representatives while a public meeting or public assembly is not in progress;

(6) a nursing home, rest home, or other residential health care institution or facility, or a public or private office or facility that is engaged primarily in providing mental health services;

(7) a food service establishment that has a seating capacity of at least 50 persons;

(8) a grocery store or other store maintained primarily for the retail sale of food products;

(9) a place of employment in which the owner, manager, proprietor, or other person who has control of the premises posts a sign stating that smoking is prohibited by law;

(10) a correctional facility; and

(11) the Alaska Pioneers' Home or the Alaska Veterans' Home.



Sec. 18.35.305. - Places where smoking is prohibited.

Smoking in any form is prohibited in the following indoor places:

(1) a public or private elementary or secondary school, preschool, or children's day care facility; if the school, preschool, or day care facility is in a building that is also a private residence, this paragraph applies only during the hours when the residence is being used as an elementary or secondary school, preschool, or children's day care facility and to the rooms used as an elementary or secondary school, preschool, or children's day care facility; if the school, preschool, or day care facility is in a building that includes more than one private residence or units that are not private residences, this paragraph applies only to the private residence in which the elementary or secondary school, preschool, or children's day care facility is located; the prohibition in this paragraph does not apply to a designated smoking area that is properly ventilated or equipped with an exhaust fan in a public or private elementary or secondary school if the area is located in a room where minors are not permitted and a smoking area must be designated in the school to comply with a collective bargaining agreement covering employees who work in the school;

(2) a room, chamber, or other place under the control of the state or a political subdivision of the state while a public meeting or public assembly is in progress;

(3) an office where dental care, health care, or the healing arts are practiced, a public or private laboratory associated with dental care, health care, or the healing arts if the laboratory is located within the same premises as an office where dental care, health care, or the healing arts are practiced, and a public or private hospital, or other nonresidential health care institution or facility; this paragraph does not apply to a public or private office or facility that is engaged primarily in providing mental health services;

(4) an elevator.



Sec. 18.35.310. - Exemptions.

(a) The prohibition set out in AS 18.35.300 does not apply to

(1) a portion of a place or vehicle that is designated as a smoking section under AS 18.35.320 ;

(2) a limousine for hire or taxicab, if the driver consents and the driver ascertains that all passengers consent to smoking in the vehicle.

(3) [Repealed, Sec. 3 ch 64 SLA 1990].

(b) The prohibitions set out in AS 18.35.300 - 18.35.305 do not apply to smoking by performers on the stage as part of a theatrical entertainment production.



Sec. 18.35.320. - Designation of smoking sections.

(a) A person in charge of an indoor place or vehicle of public transportation described in AS 18.35.300 may designate portions of the place or vehicle as smoking sections. For purposes of this section, "vehicle of public transportation" does not include a taxicab or limousine for hire, and "indoor place" does not include an elevator.

(b) The person who chairs the Rules Committee in a house of the legislature is responsible for the designation of smoking sections under this section in the legislative offices, committee rooms, and other places under the control of that house. The authority to designate a smoking section may not be used to impede the work of a conference committee.

(c) A person who designates a smoking section under this section shall make reasonable accommodations to protect the health of the nonsmokers who use the place or vehicle by separation, partition, or ventilation that ensures that nonsmokers in the place or vehicle are not subject to the active by-products of smoke from smokers in the place or vehicle.

(d) Notwithstanding any other provision in this chapter, a smoking section may not be designated under this section for students on the grounds of or in an elementary or secondary school, indoors or outdoors.



Sec. 18.35.330. - Display of smoking and no smoking signs.

(a) A person in charge of a place or vehicle described in AS 18.35.300 or 18.35.305, except a limousine for hire or taxicab, shall conspicuously display in the place or vehicle a sign that reads "Smoking Prohibited by Law - Maximum Fine $50" and that includes the international symbol for no smoking.

(b) In a place or vehicle in which a smoking section has been designated under AS 18.35.320 , the person in charge of the place or vehicle shall conspicuously display signs that specify the portions of the place or vehicle in which smoking is allowed by law and in which smoking is prohibited by law.

(c) A sign required by this section must be at least 18 inches wide and six inches high, with lettering at least 1.25 inches high.

(d) The department shall furnish signs required under this section to a person who requests them with the intention of displaying them.



Sec. 18.35.340. - Civil complaints; penalties.

(a) The commissioner shall develop and maintain a procedure for processing reports of violations of AS 18.35.300 , 18.35.305, and 18.35.330.

(b) If, after investigating a report made under this section, the commissioner determines that a violation has occurred, (1) the commissioner may file a civil complaint in the district court to enforce the provisions of AS 18.35.300 - 18.35.365; or (2) an employee of the department designated by the commissioner to enforce the provisions of AS 18.35.300 - 18.35.365 may issue a citation under AS 18.35.341(b). If an employee of the department issues a citation, the violation shall be processed and disposed of under AS 18.35.341 .

(c) A person who violates AS 18.35.300 or 18.35.305 and against whom the commissioner has filed a civil complaint under this section is punishable by a civil fine of not less than $10 nor more than $50. A person who violates AS 18.35.330 and against whom the commissioner has filed a civil complaint under this section is punishable by a civil fine of not less than $20 nor more than $300. Each day a violation of AS 18.35.330 continues after a civil complaint for the violation has been filed and served on the defendant constitutes a separate violation.

(d) The department may provide for the payment of civil fines under this section by mail.



Sec. 18.35.341. - Citations; penalty.

(a) A peace officer may issue a citation for a violation of AS 18.35.300 or 18.35.305 committed in the officer's presence or for a violation of AS 18.35.330 . The provisions of AS 12.25.180 (b) and 12.25.190 - 12.25.230 apply to the issuance of a citation under this subsection.

(b) An employee of the department designated by the commissioner to enforce the provisions of AS 18.35.300 - 18.35.365 may issue a citation for a violation of AS 18.35.300 , 18.35.305, or 18.35.330 regardless of whether the violation was committed in the employee's presence. A citation issued under this subsection shall be in the same form and shall be processed in the same manner as a citation issued by a peace officer under (a) of this section. An employee of the department may not arrest a person for a violation of AS 18.35.300 , 18.35.305, or 18.35.330.

(c) A person who violates AS 18.35.300 , 18.35.305, or 18.35.330 is guilty of a violation as defined in AS 11.81.900 (b) and upon conviction is punishable by a fine of not less than $10 nor more than $50 for a violation of AS 18.35.300 or 18.35.305 and by a fine of not less than $20 nor more than $300 for a violation of AS 18.35.330 . Each day a violation of AS 18.35.330 continues after a citation for the violation has been issued constitutes a separate violation.

(d) The supreme court shall establish a schedule of bail amounts for violations of AS 18.35.300 , 18.35.305, and 18.35.330, but in no event may the bail amount exceed the maximum fine that may be imposed for the violation under (c) of this section. The bail amount for a violation must appear on the citation.

(e) A person cited for a violation under this section may, within 15 days after the date of the citation, mail or personally deliver to the clerk of the court in which the citation is filed

(1) the amount of bail indicated on the citation for that violation; and

(2) a copy of the citation indicating that the right to an appearance is waived, a plea of no contest is entered, and the bail is forfeited.

(f) When bail has been forfeited under (e) of this section, a judgment of conviction shall be entered. Forfeiture of bail is a complete satisfaction for the violation. The clerk of the court accepting the bail shall provide the violator with a receipt stating that fact if requested.

(g) If the person cited fails to pay the bail amount established under (d) of this section or to appear in court as required, the citation is considered a summons for a misdemeanor.



Sec. 18.35.342. - Multiple fines prohibited.

A person may not be fined more than once for each violation of AS 18.35.300, 18.35.305, or 18.35.330.



Sec. 18.35.343. - Injunctions.

The commissioner or any affected party may institute an action in the superior court to enjoin repeated violations of AS 18.35.300 , 18.35.305, or 18.35.330.



Sec. 18.35.350. - Enforcement authority.

The commissioner or the commissioner's designee is responsible for enforcing the provisions of AS 18.35.300 - 18.35.365. This section does not limit the authority of peace officers.



Sec. 18.35.355. - Public education.

The commissioner shall take appropriate measures to inform the public of the provisions of AS 18.35.300 - 18.35.365.



Sec. 18.35.360. - Regulations. [Repealed, Sec. 10 ch 34 SLA 1984].

Repealed or Renumbered



Sec. 18.35.365. - Definitions.

In AS 18.35.300 - 18.35.365,

(1) "commissioner" means commissioner of environmental conservation;

(2) "department" means the Department of Environmental Conservation.









Chapter 18.40. - SHELTER CABINS AND COMFORT STATIONS

Sec. 18.40.010. - Shelter cabins and comfort stations on airports.

The Department of Transportation and Public Facilities may erect and maintain shelter cabins and comfort stations for the accommodation of travelers on the airports throughout the state where the facilities are required and necessary out of funds appropriated for the construction and maintenance of roads and aviation fields. Each shelter cabin or comfort station shall contain a suitable stove and other facilities considered necessary by the Department of Transportation and Public Facilities.



Sec. 18.40.020. - Shelter cabins on roads and trails.

The Department of Transportation and Public Facilities may erect and maintain cabins for the accommodation of travelers and shelter for dog teams and horses at the places along traveled roads and trails considered necessary by the Department of Transportation and Public Facilities for the safety of the traveling public. Each cabin shall contain a suitable stove. The Department of Transportation and Public Facilities shall place in conspicuous places on roads and trails leading to or from the cabins sign boards advising travelers of the direction and distance to the cabin.



Sec. 18.40.030. - Inspection of cabins.

The Department of Transportation and Public Facilities shall inspect or cause to be inspected all the cabins erected under this chapter at least once a year.



Sec. 18.40.040. - Cabins and furnishings property of state.

The cabins, comfort stations, stoves, and other furnishings provided for in this chapter are the property of the state.



Sec. 18.40.050. - Prohibited acts and penalties.

A person who wilfully removes, destroys, or defaces a cabin or part of a cabin, or stove or other furnishing, or who occupies a cabin for a length of time other than that necessary and incident to ordinary travel is guilty of violation of this chapter, and upon conviction is punishable by a fine of not less than $100 nor more than $500, or by imprisonment in a jail for not less than three months nor more than one year, or by both.



Sec. 18.40.060. - Exception.

Nothing in this chapter prevents the Department of Transportation and Public Facilities from authorizing responsible persons in writing to occupy permanently in the capacity of caretakers or roadhouse keepers shelters with adequate accommodations in order to improve the accommodations for the traveling public.



Sec. 18.40.070. - Damages for destruction of or injury to shelter cabins.

A person who violates AS 18.40.050 is liable in damages for injury sustained by another as a result of the wilful destruction of or injury to a shelter cabin or its contents.






Chapter 18.45. - ATOMIC ENERGY

Sec. 18.45.010. - Declaration of intent. [Repealed, Sec. 12 ch 172 SLA 1978].

Repealed or Renumbered



Sec. 18.45.020. - United States licenses or permits required.

A person may not manufacture, construct, produce, transfer, acquire, or possess a special nuclear material, by-product material, production facility, or utilization facility, or act as an operator of a production or utilization facility wholly within the state without first obtaining a license or permit for the activity in which the person proposes to engage from the Nuclear Regulatory Commission if the commission requires a license or permit to be obtained by persons proposing to engage in the activities.



Sec. 18.45.025. - Facilities siting permit required.

(a) A person may not construct a nuclear fuel production facility, utilization facility, reprocessing facility, or nuclear waste disposal facility in the state without first obtaining a permit from the Department of Environmental Conservation to construct the facility on land designated by the legislature under (b) of this section.

(b) The legislature shall designate by law the land in the state on which a nuclear fuel production, nuclear utilization, nuclear reprocessing, or nuclear waste disposal facility may be located. In designating the land in the state on which a nuclear fuel production, nuclear utilization, nuclear reprocessing, or nuclear waste disposal facility may be located, the legislature shall act to protect the public health and safety.

(c) The Department of Environmental Conservation shall adopt regulations governing the issuance of permits required by (a) of this section. However, a permit may not be issued until

(1) [Repealed, Sec. 1 ch 93 SLA 1981].

(2) the municipality with jurisdiction over the proposed facility site has approved the permit; and

(3) [Repealed, Sec. 1 ch 93 SLA 1981].

(4) the governor has approved the permit.



Sec. 18.45.027. - Transportation of nuclear waste material.

(a) The transportation of high level nuclear waste material, except for purposes of disposal outside the state, is prohibited.

(b) For purposes of this section, "high level nuclear waste material"

(1) means

(A) used nuclear reactor fuel;

(B) waste produced during the reprocessing of used nuclear reactor fuel; and

(C) elements having an atomic number greater than 92 and containing 10 or more nanocuries per gram;

(2) does not include radioactive materials used in medicine, education, or scientific research that are stored or disposed of in conformity with procedures established by the Department of Environmental Conservation by regulation adopted under AS 46.03.250 (3).



Sec. 18.45.030. - Conduct of studies concerning changes in laws and regulations with a view to atomic industrial development.

Each of the following departments and agencies of the state are directed to initiate and to pursue continuing studies as to the need for changes in the laws and regulations administered by it that would arise from the presence within the state of special nuclear, by-product, and radioactive materials, from the operation of production or utilization facilities, and from the generation of radiation, and, on the basis of these studies, to make the recommendations for the enactment of laws or amendments to law administered by it, and the proposals for amendments to the regulations issued by it that it considers necessary:

(1) the Department of Health and Social Services particularly as to hazards to the public health and safety;

(2) the Department of Labor and Workforce Development particularly as to hazardous working conditions;

(3) the Department of Labor and Workforce Development particularly as to the time and character of proof of claims of injuries and the extent of the compensation allowable;

(4) the Department of Transportation and Public Facilities particularly as to the transportation of special nuclear, by-product, and radioactive materials on highways of the state;

(5) the Department of Transportation and Public Facilities particularly as to the transportation of special nuclear, by-product, and radioactive materials by common carriers not in interstate commerce and as to the participation by public utilities subject to its jurisdiction in projects for the development of production or utilization facilities for industrial or commercial use;

(6) the Department of Commerce, Community, and Economic Development particularly as to the insurance of persons and property from hazards to life and property resulting from atomic development;

(7) the Department of Fish and Game particularly as to the hazards to the natural resources of the state, including wildlife, and as to the protection of rivers, streams, and airspace from pollution;

(8) the Department of Natural Resources particularly as to the hazards involved in the mining of radioactive minerals;

(9) departments and agencies the governor directs and for the purposes specified by the governor, and other departments and agencies provided by law.



Sec. 18.45.040. - 18.45.050 - l Coordination of studies and atomic development activities. [Repealed, Sec. 12 ch 172 SLA 1978].

Repealed or Renumbered



Sec. 18.45.060. - Injunction proceedings.

When, in the opinion of the governor, a person is violating or is about to violate AS 18.45.020 or 18.45.025, the governor shall direct the attorney general to apply to the appropriate court for an order enjoining the person from engaging or continuing to engage in the activity and upon a showing that the person has engaged, or is about to engage in the activity, the court may grant a permanent or temporary injunction, restraining order, or other order.



Sec. 18.45.070. - Cooperation.

The heads of the appropriate agencies may cooperate with the federal government in the administration of this chapter or any matter pertaining to it.



Sec. 18.45.080. - [Renumbered as AS 18.45.900 ].

Repealed or Renumbered



Sec. 18.45.090. - Exemption.

The provisions of this chapter do not apply to permit an agency or officer of the state to regulate the exploration for or the extraction and milling of uranium ore.



Sec. 18.45.900. - Definitions.

In this chapter,

(1) "atomic energy" means all forms of energy released in the course of nuclear fission or nuclear transformation;

(2) "by-product material" means radioactive material, except special nuclear material, yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material;

(3) "nuclear fuel production facility" means a facility that purifies radioactive mineral concentrates and fabricates fissionable material to be used for producing energy in a nuclear reactor;

(4) "nuclear utilization facility" means an apparatus, device, or equipment in which nuclear fission is sustained in a self-supporting and controlled chain reaction; the term does not include an apparatus, device, or equipment used exclusively for educational, medical, or research purposes;

(5) "production facility" means equipment or a device capable of the production of special nuclear material in quantity of significance to the common defense and security, or to affect the health and safety of the public; or any important component part especially designed for the equipment or device;

(6) "radiation" means gamma rays and X-rays, alpha and beta particles, high-speed electrons, neutrons, protons, and other nuclear particles; but not sound or radio waves, or visible, infrared, or ultra-violet light;

(7) "special nuclear material" means plutonium, uranium 233, and uranium enriched in the isotope 233 or in the isotope 235, and any other material that the governor declares by order to be special nuclear material after the Nuclear Regulatory Commission has determined the material to be special nuclear material; or material artificially enriched by any of the foregoing material;

(8) "utilization facility" means equipment or a device, except an atomic weapon, capable of making use of special nuclear material in a quantity significant to the common defense and security, or in a manner affecting the health and safety of the public, or peculiarly adapted for making use of atomic energy in a quantity significant to the common defense and security, or in a manner affecting the health and safety of the public; or an important component part especially designed for the equipment or device.






Chapter 18.50. - VITAL STATISTICS ACT

Article 01 - BUREAU OF VITAL STATISTICS AND REGISTRAR

Sec. 18.50.010. - Bureau of Vital Statistics.

There is established within the department a section to be called the Bureau of Vital Statistics which shall install, maintain, and operate the state system of vital statistics.



Sec. 18.50.020. - Department to adopt regulations.

The department may, in compliance with AS 44.62 (Administrative Procedure Act), adopt, amend, and repeal regulations for the purpose of carrying out this chapter.



Sec. 18.50.030. - Appointment of state registrar of vital statistics.

The commissioner shall select the state registrar of vital statistics in accordance with state personnel laws and regulations. The registrar shall carry out the provisions of this chapter.



Sec. 18.50.040. - Duties of state registrar.

The state registrar shall

(1) administer and enforce this chapter and the regulations adopted under it, and issue instructions for the efficient administration of the statewide system of vital statistics;

(2) direct and supervise the statewide system of vital statistics and the bureau, and keep its records;

(3) direct, supervise, and control the activities of local registrars related to the operation of the vital statistics system;

(4) prescribe and furnish the forms required by this chapter and the regulations issued under it;

(5) prepare and publish reports of vital statistics and other required statistical reports.



Sec. 18.50.050. - Delegation of duties.

The state registrar may delegate the functions and duties vested in the state registrar to employees of the bureau and to local registrars as the state registrar considers necessary or expedient.



Sec. 18.50.060. - Seal.

The state registrar shall have a seal, which shall bear within the perimeter of the seal the words "Seal of the State Registrar of Vital Statistics of Alaska," and within the circle, at the top of the seal, a star representing the north star, beneath it the dipper of seven stars, and beneath this a quill. The seal shall be used in the certification of copies of records under custody of the state registrar, and to authenticate other copies, documents, records, and reports the state registrar considers necessary.



Sec. 18.50.070. - Registration districts.

The state registrar shall establish registration districts throughout the state. The state registrar may consolidate or subdivide a district to facilitate registration. Registration districts shall take into account the boundary lines of local governmental units, house districts, judicial districts, and other local boundary lines in general use, where feasible.






Article 02 - LOCAL REGISTRARS

Sec. 18.50.080. - Appointment of local registrars.

(a) Where feasible, the state registrar shall use the services of a local recording official located within a registration district as local registrar of vital statistics.

(b) Where utilization under (a) of this section is not feasible, the state registrar shall appoint a local registrar and may appoint one or more deputy local registrars of vital statistics for each registration district, to be compensated on a fee basis as specified in AS 18.50.120.

(c) The state registrar may remove a local registrar or a deputy local registrar appointed under (b) of this section.



Sec. 18.50.090. - Duties of local registrars.

Within the local registration district, the local registrar shall

(1) administer and enforce this chapter, and the instructions issued and regulations adopted under it;

(2) require that certificates be completed and filed in accordance with this chapter, and the instructions issued and regulations adopted under it;

(3) transmit monthly, or more frequently when directed to do so by the state registrar, the certificates, reports, or other returns filed with the local registrar, to the local recording official or to the bureau in accordance with the regulations adopted and instructions issued under this chapter;

(4) maintain the records, make reports, and perform the other duties required by the state registrar.



Sec. 18.50.100. - Keeping of permanent records.

The state registrar may, where feasible, require permanent local records to be kept in the form of copies of the original vital statistics records. The state registrar shall designate in each case how this is to be done by the local recording official, in connection with other local registrars of vital statistics in the recording area. The state registrar shall issue instructions concerning the keeping of these records, their disclosure, corrections, issuance of copies, and fees to be charged. In matters pertaining to the system of vital statistics, the local recording officials and local registrars shall be directly supervised in this work by the state registrar.



Sec. 18.50.110. - Duties of deputy local registrar.

In accordance with regulations adopted under this chapter, the deputy local registrar shall perform the duties of the local registrar in the absence or incapacity of the local registrar and shall perform other duties required by the state registrar.



Sec. 18.50.120. - Compensation of local registrars.

When a local recording official receiving a salary or other regular compensation for general recording duties serves as local registrar of vital statistics, the local registrar is not entitled to fees under this section. Otherwise, local registrars of vital statistics shall be paid, from funds appropriated for this purpose, as follows:

(1) for a certificate of birth, death, fetal death, or marriage occurring in the registration district, properly completed and transmitted by the local registrar in accordance with the regulations adopted and instructions issued under this chapter, $2;

(2) for each monthly report indicating the number of the various vital events that occurred in the registration district, properly made in accordance with the regulations adopted and instructions issued under this chapter, $1.



Sec. 18.50.130. - Subregistrars.

(a) In registration districts containing scattered villages, the local registrar may, with the approval of the state registrar, designate one person in each village as subregistrar for a designated area.

(b) The subregistrar is responsible for preparing, signing, and filing with the local registrar, in accordance with instructions of the bureau, a certificate for each birth, death, and fetal death occurring in the area designated and not attended by a physician or nurse.

(c) For each certificate filed in accordance with instructions of the bureau the subregistrar is entitled to a fee of $1.



Sec. 18.50.140. - Payment of fees to local registrars and others.

The state registrar shall certify monthly, or at least quarterly, the number and type of records filed by, and the amount due to each local registrar and deputy registrar, and the amount due to each subregistrar. Upon certification, the amounts due shall be paid from the proper state appropriations by the Department of Administration.






Article 03 - REGISTRATION REQUIREMENTS, PROCEDURES, AND CERTIFICATES

Sec. 18.50.150. - Form of certificate.

The form of certificates, reports, and other returns required by this chapter, or by regulations adopted under it, must include as a minimum the items recommended by the federal agency responsible for national vital statistics subject to approval of any modification by the state registrar. The bureau shall prescribe and furnish forms.



Sec. 18.50.160. - Birth registration.

(a) A certificate of birth for each live birth that occurs in the state shall be filed with the bureau, as provided in this section, within five days after the birth. When a birth occurs on a moving conveyance within the United States and the child is first removed from the conveyance in this state, the birth shall be registered in this state and the place where the child is first removed shall be considered the place of birth. When a birth occurs on a moving conveyance in international waters, international air space, a foreign country, or a foreign country's air space and the child is first removed from the conveyance in this state, the birth shall be registered in this state but the certificate shall show the actual place of birth if the place can be determined.

(b) When a birth occurs in or en route to an institution, the person in charge of the institution or a designated representative of the person in charge of the institution shall obtain the personal data, prepare the certificate, certify that the child was born alive at the place and time and on the date stated either by signature on the certificate or another certification process, including an electronic process, approved by the bureau, and file the certificate as directed in (a) of this section. The physician or other person in attendance shall provide the medical information required by the certificate within 72 hours after the birth.

(c) When a birth occurs outside an institution, the certificate shall be prepared and filed by one of the following in the indicated order of priority:

(1) the physician in attendance at or immediately after the birth; or, in the absence of a physician,

(2) a person other than a parent in attendance at or immediately after the birth; or

(3) a parent; or, if a parent is unable,

(4) the person in charge of the premises where the birth occurs.

(d) If the mother was married at conception, during the pregnancy, or at birth, the name of the husband shall be entered on the certificate as the father of the child unless

(1) paternity has been lawfully determined otherwise by a tribunal, in which case the name of the father, if determined by a tribunal, shall be entered; or

(2) both the mother and the mother's husband execute affidavits attesting that the husband is not the father and that another man is the father, and the mother and the other man execute affidavits attesting that the other man is the father, so long as the affidavits meet the requirements of (g) of this section.

(e) If the mother was not married at conception, during the pregnancy, or at birth, the name of the father may not be entered on the certificate of birth unless

(1) paternity has been lawfully determined by a tribunal, in which case the name of the father, if determined by the tribunal, shall be entered;

(2) both the mother and the man to be named as the father have executed affidavits attesting that that man is the father, so long as the affidavits meet the requirements of (g) of this section and AS 18.50.165; or

(3) otherwise specified by statute.

(f) In the case of a child born out of wedlock, the certificate of birth shall be filed in accordance with (a), (b), and (c) of this section unless the state registrar directs another procedure.

(g) An affidavit under (d) or (e) of this section must meet the following requirements:

(1) the affidavit must be executed by all required individuals; an affidavit may be executed jointly, individually, or in combination of jointly and individually; and

(2) if an affidavit is executed by more than one individual, the signature of each individual must be individually notarized.

(h) In this section, unless the context requires otherwise, "tribunal" means a court, administrative agency, or quasi-judicial entity authorized by law to determine parentage.



Sec. 18.50.165. - Acknowledgement of paternity; forms.

(a) The state registrar shall prepare a form for use in acknowledging paternity under AS 25.20.055 . On and after July 1, 1997, the form must comply with the minimum requirements of 42 U.S.C. 652(a)(7). The form must include

(1) a statement that the man who signs the form is acknowledging that the man is the natural father of the child named in the form and that the man assumes the parental duty of support of that child;

(2) the address and social security number of both parents of the child named in the form;

(3) signature lines for both parents;

(4) a signature line for either a witness or notary public; and

(5) on and after July 1, 1997, a statement that

(A) sets out the legal consequences to and the rights and responsibilities of the mother and the man acknowledging paternity of signing the form, including

(i) if one of the parents is a minor, any rights given due to minority status;

(ii) legal alternatives to signing the form; and

(iii) the legal responsibility that arises from signing the form;

(B) the mother and the man acknowledging paternity have been notified that, unless fraud, duress, or material mistake of fact is shown in accordance with AS 25.20.050 , the acknowledgment may only be rescinded by the earlier of the following dates:

(i) 60 days after the date of the person's signature; or

(ii) the date of initiation of an administrative or judicial procedure to establish support of the child in which the person is a party; and

(C) the mother and the man acknowledging paternity have read and understand the contents of the form.

(b) The registrar shall distribute copies of the form prepared under (a) of this section to each hospital in the state, to each physician in the state whose practice includes attendance at births, to each nurse-midwife and direct-entry midwife in the state, and to each other interested person in the state who requests copies of the form.

(c) [Repealed, Sec. 148 ch 87 SLA 1997].

(d) The state registrar shall keep on file all forms acknowledging paternity that are submitted to the registrar under AS 25.20.055 .

(e) An acknowledgment of paternity that met the requirements of state law at the time that the acknowledgment was made in this state is not ineffective due to changes in the form for acknowledgment occurring after the date that the acknowledgment was made.

(f) An acknowledgment of paternity affidavit or form executed in another state meeting that state's legal requirements shall be considered in this state as if the affidavit or form was executed in compliance with this section.

(g) The registrar shall offer voluntary acknowledgment of paternity services by making available technical assistance about the form described in this section. Upon request, the registrar shall provide oral assistance to parents wishing to complete the form.



Sec. 18.50.170. - Foundling registration.

(a) The person who assumes the custody of a living infant of unknown parentage shall within seven days report the information prescribed by the state registrar on a form and in the manner prescribed by the state registrar to the local registrar of the registration district in which the child was found.

(b) The place where the child was found shall be entered as the place of birth and the date of birth shall be determined by approximation.

(c) A report registered under this section constitutes the certificate of birth for the infant.

(d) If the child is identified and a certificate of birth is found or obtained, a report registered under this section shall be sealed and filed in accordance with instructions of the state registrar, and may be opened only by order of a superior court or as provided by regulation.



Sec. 18.50.180. - Delayed registration of birth.

(a) When the birth of a person born in the state has not been registered, a certificate may be filed in accordance with regulations adopted under this chapter. The certificate shall be registered subject to the evidentiary requirements the department prescribes by regulation to substantiate the alleged facts of birth.

(b) When the birth occurred more than seven days but less than one year before the application for registration, the birth may be filed with the proper local registrar in accordance with regulations adopted under this chapter.

(c) When the birth occurred one year or more before the application for registration, the birth shall be filed on a form prescribed by the bureau, and shall be submitted to the bureau for registration. The state registrar may accept the certificate for registration when the evidence required by regulation is submitted to substantiate the facts of birth. A certificate registered under this subsection shall be marked "delayed."

(d) When the birth occurred 12 years or more before the application for registration, the certificate of birth shall be prepared on a form entitled "delayed certificate of birth." The information provided on this form shall be subscribed and sworn to by the person whose birth is to be registered before an official authorized to administer oaths. When a person is not competent to swear to this information it shall be subscribed and sworn to by a parent, legal guardian, or the person's representative. The form must provide for the name and sex of the person whose birth is to be registered; the place and date of birth; and other information required by the bureau. When the certificate is submitted, the state registrar shall add a description and an abstract of each document submitted in support of the delayed registration. The original delayed certificate of birth shall be filed with the bureau.

(e) The state registrar shall accept the registration if the applicant was born in the state and if the applicant's sworn statements are established to the satisfaction of the state registrar by the necessary evidence established by regulation. The items necessary to be substantiated, the type of documents acceptable as evidence, the number of necessary documents, and the form and content of the description and abstract of each document to be added to the certificate shall be prescribed by regulation. In general they shall follow the national standards recommended by the agencies responsible for national vital statistics and for the use of records in the interest of national security. The state registrar may make exceptions when necessary by reducing the number of documents required for delayed filings by Indians, Eskimos and Aleuts, natives of the state, if the state registrar is otherwise satisfied with the validity of the application.

(f) When the applicant does not submit documentation required in support of the applicant's statements or when the state registrar finds reason to question the validity or adequacy of the certificate or the supporting evidence, the state registrar may not accept the delayed certificate of birth and shall advise the applicant of the reasons for this action, and of the applicant's right of appeal to the superior court. The bureau may provide for the dismissal of an application that is not actively prosecuted.



Sec. 18.50.190. - Delayed registration of death or marriage.

When a death or marriage occurring in the state has not been registered, a certificate may be filed in accordance with regulations adopted under this chapter. The certificate shall be registered subject to evidentiary requirements prescribed by the department by regulation to substantiate the alleged facts of death or marriage. Certificates of death and marriage registered one year or more after the date of occurrence shall be marked "delayed."



Sec. 18.50.200. - Judicial procedure to establish facts of birth.

(a) If a delayed certificate of birth is not accepted under AS 18.50.180, a petition may be filed with the superior court for an order establishing a record of the date and place of birth of the person.

(b) The petition shall be made on a form prescribed and furnished by the bureau, and must contain the following statements, sworn to by the petitioner:

(1) that the person for whom a delayed certificate of birth is sought was born in the state;

(2) that no record of birth of the person can be found in the bureau or in the files of the local custodian of birth records;

(3) that diligent efforts by the petitioner have failed to obtain the necessary evidence to file a delayed certificate with the bureau;

(4) that the state registrar has refused to register a delayed certificate of birth;

(5) other statements and information as may be required.

(c) The petition shall be accompanied by a statement of the state registrar made in accordance with AS 18.50.180 (f) and all documentary evidence that was submitted to the bureau in support of the registration.

(d) The court shall fix a time and place for hearing the petition, and the state registrar shall be given 15 days' notice of the hearing. The state registrar or an authorized representative may appear and testify in the proceeding.

(e) If the court from the evidence presented finds that the person for whom a delayed certificate of birth is sought was born in the state, it shall make findings as to the place and date of birth, and other findings the petition requires and shall issue an order on a form prescribed and furnished by the bureau to establish a record of birth. This order must include the birth data to be registered, a description of the evidence presented in the manner prescribed under AS 18.50.180 , and the date of the court's action, and shall be marked as a court order.

(f) The clerk of the superior court shall forward each order to the bureau before the 11th day of the calendar month following the month in which it was entered. The bureau shall register the order and the order constitutes the record of birth. Copies of the record of birth may be issued in accordance with the provisions of this chapter.



Sec. 18.50.210. - Court reports of adoption.

(a) For each adoption decreed by a court in the state, the court shall require the preparation of a report of adoption on a form prescribed and furnished by the bureau. The report must include the facts necessary to locate and identify the original certificate of birth, if any, of the person adopted. If the person being adopted was born in the state, the report must provide information necessary to establish a new certificate of birth. If the person being adopted was born outside the United States, the report must provide findings, if requested by the adoptive parents, or other information necessary to establish a certificate of birth. The report must identify the order of adoption, and be certified by the court or the clerk.

(b) The petitioner or the attorney for the petitioner shall furnish with the petition for adoption information in the possession of the petitioner necessary to prepare the adoption report. The social welfare agency or other person concerned shall supply the court with additional information necessary to complete the report if the information is in the possession of the agency or the person. The furnishing of the information is a prerequisite to the issuance of a final decree in the matter.

(c) Whenever an adoption decree is amended or vacated, the court shall prepare a report on a form prescribed and furnished by the bureau. The report must include the facts necessary to identify the original adoption report and the facts amended in the adoption decree necessary to properly amend the original report, or the new certificate of birth if already established.

(d) Before the 11th day of each calendar month, the court shall forward to the bureau reports of decrees of adoption, including those vacated or amended, that were entered in the preceding month, together with the related reports the bureau requires.

(e) When the bureau receives a report of an adoption, or vacation or amendment of an adoption from a court for a person born in the United States but outside the state, a copy shall be made for the bureau's files and the original shall be forwarded to the appropriate registration authority in the state of birth.



Sec. 18.50.211. - Certificate of birth for foreign-born adopted person.

(a) The state registrar shall issue a certificate of birth for a person born outside the United States whose adoptive parents are residents of the state at the time of the adoption, upon request by the adopted person, or by the adopted person's adoptive parent or guardian that the certificate be made, and upon receipt of an adoption report as provided in AS 18.50.210 together with

(1) the information necessary to identify the original certificate of birth; or

(2) if there is no original certificate of birth, the findings of the court under AS 25.23.175 , unless the adoption proceeding is commenced before August 31, 1982, in which case an affidavit of an adoptive parent setting out the true or probable date and place of birth and parentage of the adopted person must accompany the adoption report.

(b) [Repealed, Sec. 2 ch 14 SLA 1995].

(c) A certificate of birth issued under this section shall be in a form prescribed by the state registrar and shall state that it is not evidence of United States citizenship.

(d) Upon proof of naturalization an amended certificate of birth shall be issued under this section that deletes the statement that the certificate is not evidence of United States citizenship.



Sec. 18.50.220. - New certificate of birth.

(a) The state registrar shall establish a new certificate of birth for a person born in the state, upon proper request that the certificate be made, and upon receipt of

(1) an adoption report as provided in AS 18.50.210 , or a certified copy of the decree of adoption from a court of competent jurisdiction in another state, together with the information necessary to identify the original certificate of birth and to establish the new certificate of birth; however, a new certificate of birth may not be established if so requested by the court decreeing the adoption, the adoptive parents, or the adopted person if the adopted person is of legal age; or

(2) the evidence required by law and regulation proving that the person has been legitimated.

(b) When a new certificate of birth is established, the actual place and date of birth shall be shown. The new certificate shall be substituted for the original certificate of birth, and

(1) thereafter, in the case of an adoption, the original certificate and the evidence of adoption are not subject to inspection except as provided in AS 18.50.500 - 18.50.510 or by order of the superior court under AS 25.23.150 , but the state registrar shall allow inspection by an agent of the state or federal government acting in the performance of the agent's official duties; in the case of a legitimation, the original certificate and the evidence of legitimation are not subject to inspection except upon order of the superior court or as provided by regulation; however, the regulation shall allow inspection by an agent of the state or federal government acting in the performance of the agent's official duties;

(2) upon receipt of a report that an adoption has been vacated, the original certificate of birth shall be restored to its place in the files and the new certificate and evidence are not subject to inspection except upon order of a superior court.

(c) If no certificate of birth is on file for the person for whom a new certificate is to be established under this section, a delayed certificate of birth shall be filed with the bureau as provided in this chapter before a new certificate of birth may be established.

(d) When a new certificate of birth is established by the state registrar, the state registrar shall direct the disposition of and substitution for all copies of the original certificate of birth in the custody of a local registrar of vital statistics or other local custodian of the records. When an adoption has been vacated, the state registrar shall instruct the local officials as to a necessary action.



Sec. 18.50.225. - Birth certificates suitable for display.

(a) In addition to another birth certificate issued under this chapter, the state registrar shall issue, on request and payment of a fee of $25, a birth certificate representing that the birth of the person named on the certificate is recorded in the office of the registrar. The fee required under this subsection is in addition to a fee required under AS 18.50.330 for a copy of a birth certificate.

(b) The certificate issued under (a) of this section must be in a form consistent with the need to protect the integrity of vital records and must be suitable for display. It may bear the seal of the state and may be signed by the governor.

(c) A certificate issued under (a) of this section has the same status as evidence as an original birth certificate.

(d) The legislature may use the annual estimated balance of the account maintained by the commissioner of administration under AS 37.05.142 to make an appropriation to the Alaska children's trust established under AS 37.14.200 .



Sec. 18.50.230. - Death registration; disclosure for child support purposes.

(a) A death certificate for each death that occurs in the state shall be filed with the local registrar of the registration district in which the death occurred within three days after death and before final disposition of the body or removal of the body from the state, except as provided by regulation in special problem cases. For the purpose of this section, if the place of death is unknown, a death certificate shall be filed in the registration district in which the dead body is found. When a death occurs on a moving conveyance a death certificate shall be filed in the registration district in which the dead body is first removed from the conveyance.

(b) The funeral director or person acting as the funeral director who first assumes custody of a dead body shall file the death certificate. The funeral director or the person acting as the funeral director shall obtain the personal data from the next of kin or the best qualified person or source available and the medical certification of cause of death from the person responsible for this information.

(c) The medical certification shall be completed and signed within 24 hours after death by the physician in charge of the patient's care for the illness or condition that resulted in death except when an official inquiry or inquest is required and except as provided by regulation in special problem cases.

(d) When a death occurs without medical attendance, or when official inquiry is required, the department shall provide by regulation, in accordance with law, the responsibility for completing and signing the medical certification. This subsection is intended to include, among others, cases involving a medical examiner and cases involving presumption of death.

(e) To assist the Alaska Court System to remove the names of deceased persons from jury lists under AS 09.20.050 (c), the state registrar of vital statistics shall forward to the administrative director of the Alaska Court System the names of persons for whom certificates of death were issued and reported to the registrar.

(f) A death certificate issued under this section must include the decedent's social security number, if ascertainable. Upon request, the registrar shall provide a decedent's social security number to the child support services agency created in AS 25.27.010 , or the child support agency of another state, for child support purposes authorized under law.



Sec. 18.50.240. - Fetal death registration.

(a) A fetal death certificate for each fetal death that occurs in the state shall be filed with the local registrar of the registration district in which the delivery occurred within three days after the delivery and before final disposition of the fetus or removal of the fetus from the state, except as provided by regulation in special problem cases. However, the filing of a certificate for a product of a pregnancy of less than 20 weeks may be determined by regulation. For the purposes of this section, if the place of fetal death is unknown, a fetal death certificate shall be filed in the registration district in which the dead fetus is found. When a fetal death occurs on a moving conveyance a fetal death certificate shall be filed in the registration district in which the fetus is first removed from the conveyance.

(b) The funeral director or person acting as the funeral director who first assumes custody of a fetus shall file the fetal death certificate. In the absence of a funeral director or a person acting as a funeral director, the physician or other person in attendance at or after the delivery shall file the certificate of fetal death. The person who files the certificate shall obtain the personal data from the next of kin or the best qualified person or source available and the medical certification of cause of death from the person responsible for this information.

(c) The medical certification shall be completed and signed within 24 hours after delivery by the physician in attendance at or after delivery except when an official inquiry or inquest is required and except as provided by regulation in special problem cases.

(d) When a fetal death occurs without medical attendance upon the mother at or after the delivery, or when official inquiry is required, the department shall provide by regulation, in accordance with law, the responsibility for completing and signing the medical certification.



Sec. 18.50.245. - Report of induced termination of pregnancy.

(a) A hospital, clinic, or other institution where an induced termination of pregnancy is performed in the state shall submit a report directly to the state registrar within 30 days after the induced termination is completed. The report may not contain the name of the patient whose pregnancy was terminated but must contain the information required by the state registrar in regulations adopted under this section.

(b) When an induced termination of pregnancy is performed by a physician outside of a hospital, clinic, or other institution, the physician shall submit the report required under this section within 30 days after the induced termination of pregnancy is completed.

(c) For purposes of this section,

(1) an induced termination of pregnancy is considered to be performed where the act interrupting the pregnancy is performed even if the resultant expulsion of the product of conception occurs elsewhere;

(2) prescription of a medicine by a physician who knows that the medicine will be taken with the intention of inducing termination of a pregnancy is considered to be the act that interrupts the pregnancy even if the medicine is taken outside of the physician's presence; and

(3) an induced termination of pregnancy is considered to be completed when the product of conception is extracted or expulsed.

(d) The state registrar shall annually prepare a statistical report based on the reports received under this section. The report must include the types of information required under (e) of this section, except that the statistical report may not identify or give information that can be used to identify the name of any physician who performed an induced termination of pregnancy, the name of any facility in which an induced termination of pregnancy occurred, or the name of the municipality or community in which the induced termination of pregnancy occurred. The data gathered from the reports received under this section may only be presented in aggregate statistics, not individually, so that specific individuals may not be identified. After preparation of the annual report, the state registrar shall destroy the reports received under this section.

(e) The state registrar shall adopt regulations to implement this section. The regulations that establish the information that will be required in a report of an induced termination of pregnancy

(1) must require information substantially similar to the information required under the United States Standard Report of Induced Termination of Pregnancy, as published by the National Center for Health Statistics, Centers for Disease Control and Prevention, United States Department of Health and Human Services, in April 1998, as part of DHHS Publication No. (PHS) 98-1117;

(2) must require, if known, whether the unidentified patient requested and received a written copy of the information required to be maintained on the Internet under AS 18.05.032 ; and

(3) may not include provisions that would violate a woman's privacy by requiring the woman's name or any identifying information in the report.



Sec. 18.50.250. - Permits.

(a) The funeral director or person acting as the funeral director who first assumes custody of a dead body or fetus shall obtain a burial-transit permit before final disposition or removal from the state of the body or fetus and within 72 hours after death, except as otherwise authorized by regulation for special problem cases.

(b) The local registrar of the registration district where the death occurred shall issue a burial-transit permit when a certificate of death or fetal death has been filed in accordance with this chapter, except as otherwise authorized by regulation in special problem cases.

(c) A burial-transit permit that accompanies a dead body or fetus brought into the state is authority for final disposition of the body or fetus in the state.

(d) A permit for disinterment and reinterment is required before disinterment of a dead body or fetus except as authorized by regulation or otherwise provided by law. Upon proper application the permit shall be issued by the local registrar of vital statistics in accordance with instructions of the state registrar.



Sec. 18.50.260. - Extension of time.

(a) By regulation and upon the conditions it prescribes to assure compliance with the purposes of this chapter, the department may provide for the extension of the periods prescribed in AS 18.50.160 and 18.50.230 - 18.50.250 for the filing of birth certificates, death certificates, fetal death certificates, medical certifications or causes of death, and for the obtaining of permits, in cases in which compliance with the applicable prescribed period would result in undue hardship.

(b) Regulations may provide for the issuance of a burial-transit permit under AS 18.50.250 before the filing of a certificate of death or fetal death upon conditions designed to assure compliance with the purposes of this chapter in a case in which compliance with the requirement that the certificate be filed before the issuance of the permit would result in undue hardship.



Sec. 18.50.270. - Marriage registration.

(a) A certificate of marriage for each marriage performed in the state shall be filed with the local registrar of vital statistics of the registration district in which the marriage was performed within seven days of the marriage.

(b) The official who issues the marriage license shall prepare the certificate of marriage on forms prescribed and furnished by the bureau, as specified elsewhere in the statutes and in regulations adopted under this chapter.

(c) A person who performs a marriage shall complete the forms as specified elsewhere in the statutes or in regulations adopted under this chapter, and shall file the original certificate of marriage with the local registrar.

(d) An official issuing a marriage license shall report to the state registrar before the 11th day of each calendar month, on forms prescribed and furnished by the bureau, the information required concerning each marriage license issued during the preceding month.



Sec. 18.50.272. - Heirloom certificates of marriage suitable for display.

(a) In addition to a certificate of marriage issued under this chapter, the state registrar shall issue, on request and payment of a fee established by regulation, an heirloom certificate of marriage representing the marriage of the persons named on the certificate of marriage that is recorded in the office of the registrar.

(b) The department shall adopt regulations that establish the amount of the fee for each design of an heirloom certificate of marriage. Notwithstanding AS 37.10.050 (a), each fee shall be set at an amount that is more than the estimated actual costs to the department, not to exceed the estimated fair market value of a comparable artistic rendition. The fee required under this subsection is in addition to any fee established under AS 18.50.330 for a copy of a certificate of marriage.

(c) The certificate issued under (a) of this section must be in a form consistent with the need to protect the integrity of vital records and must be suitable for display. It may bear the seal of the state and may be signed by the governor.

(d) An heirloom certificate of marriage issued under (a) of this section has the same status as evidence as an original certificate of marriage filed under AS 18.50.270 .

(e) The legislature may use the annual estimated balance of the account maintained by the commissioner of administration under AS 37.05.142 for the fees paid for heirloom certificates of marriage under (b) of this section to make an appropriation to the Alaska children's trust established under AS 37.14.200 .



Sec. 18.50.280. - Court reports of divorce, dissolution, and annulment.

(a) For each dissolution, divorce, and annulment of marriage granted by a court in the state, the clerk of the court shall prepare and file a certificate of dissolution, divorce, or annulment with the bureau, on forms prescribed and furnished by the bureau. The forms must require the reporting of the social security numbers of the petitioner or plaintiff and, if ascertainable, the other party to the dissolution, divorce, or annulment of marriage. The petitioner or plaintiff shall furnish the court with the information necessary to complete the certificate, and the furnishing of this information is prerequisite to the issuance of a decree.

(b) Before the 11th day of each month the clerk of the court shall forward to the bureau the certificate of each dissolution, divorce, and annulment granted during the preceding calendar month and the related reports required by regulation adopted under this chapter.

(c) Upon request, the bureau shall provide a social security number supplied under (a) of this section to the child support services agency created in AS 25.27.010 , or the child support enforcement agency of another state, for child support purposes authorized under law.






Article 04 - RECORDS

Sec. 18.50.290. - Corrections and amendments.

(a) A certificate or record registered by the bureau may be amended only in accordance with this chapter and the regulations the department adopts to protect the integrity and accuracy of vital statistics records.

(b) A certificate that is amended under this section shall be marked "amended," with the date of amendment. A summary description of the evidence submitted in support of the amendment shall be endorsed on or made a part of the record. The department shall prescribe by regulation the conditions under which additions or minor corrections may be made to vital statistics records without the certificate being considered amended.

(c) Upon receipt of a certified copy of a court order changing the name of a person born in the state or a person born outside the United States whose adoptive parents are residents of the state at the time of the adoption and upon request of the person or the person's parent, guardian, or legal representative, the state registrar shall amend the certificate of birth to reflect the new name.

(d) When a certificate is corrected or amended under this section, the state registrar shall instruct the local custodian of the copy of the certificate to make the changes in the copy.



Sec. 18.50.300. - Reproduction of records.

To preserve original documents the state registrar may prepare typewritten, photographic, or other reproductions of original records and files in the state registrar's office. When certified by the state registrar, the reproduction shall be accepted as the original record.



Sec. 18.50.310. - Disclosure of records.

(a) To protect the integrity of vital statistics records, to ensure their proper use, and to ensure the efficient and proper administration of the vital statistics system, it is unlawful for a person to permit inspection of or to disclose information contained in vital statistics records, or to copy or issue a copy of all or part of a record, except as provided by this section or as authorized by regulations issued under this chapter. Regulations issued under this chapter may not authorize inspection, disclosure, or copying of all or part of any report or record received under AS 18.50.245 , except that the statistical report prepared under AS 18.50.245 (d) may be copied and distributed.

(b) The bureau may permit the use of data contained in vital statistics records, other than reports of induced terminations of pregnancy, for research purposes.

(c) Information in vital statistics records indicating that a birth occurred out of wedlock may not be disclosed except upon order of a superior court or as provided by regulations.

(d) Appeals from decisions of the custodians of local records refusing disclosure under (a) and (b) of this section shall be made to the state registrar, whose decision is binding upon the custodian of local records.

(e) The department may by regulation provide for the release of information, other than information in reports of induced terminations of pregnancy, to authorized representatives of organizations or foundations that counsel the next of kin of victims of sudden infant death syndrome.

(f) Notwithstanding the provisions of AS 40.25.120 , when 100 years have elapsed after the date of a birth, or 50 years have elapsed after the date of a death, marriage, divorce, dissolution of marriage, or annulment, the records of these events in the custody of the state registrar become public records subject to inspection and copying as provided in AS 40.25.110 - 40.25.140.

(g) The principal health officer of a municipality, or a municipal health officer designated by the principal health officer, may inspect vital statistics records pertinent to the functions of the principal health officer. The state registrar may enter into an agreement with a municipality governing the conditions and purposes of those inspections.

(h) Marriage license applications shall be open for public inspection or examination during normal business hours. The bureau may, in response to a request under AS 25.27.300 , disclose to the child support services agency whether the bureau has a record indicating that a person has remarried after the date specified by the agency.

(i) In this section, "principal health officer" means the municipal official who is exercising health powers and who is primarily responsible for public health in the municipality.



Sec. 18.50.315. - Records of missing children.

(a) Upon receiving notification by the Department of Public Safety or another law enforcement agency that a child born in this state is missing, the bureau shall flag the birth certificate record of the missing child in a manner that alerts the bureau to the fact that the record is that of a missing child when a copy of that birth certificate or information regarding that birth certificate is requested. Upon notification by the department that the person who was listed as a missing child has been found, the bureau shall remove the flag from the person's birth certificate record.

(b) The bureau may not provide a copy of a birth certificate or information concerning the birth record of a person whose record is flagged under (a) of this section except as provided in this section.

(c) When a copy of a flagged birth certificate is requested, the bureau shall immediately notify the Department of Public Safety. If a flagged record is requested in person, the bureau shall record the name, address, and telephone number of the person making the request. The bureau may only provide a copy of the requested birth certificate by mail.

(d) In this section,

(1) "child" means a person under 18 years of age;

(2) "law enforcement agency" has the meaning given in AS 12.36.090 .



Sec. 18.50.320. - Copies of data from vital records.

Except as otherwise provided and in accordance with the regulations adopted under AS 18.50.310 ,

(1) the bureau and the custodian of permanent local records shall, upon request, issue a certified copy of a certificate or record in their custody, or a part of it; each copy issued must show the date of registration or recording, and copies issued from records marked "delayed," "amended," or "court order" shall be similarly marked and must show the effective date;

(2) a certified copy of a certificate or a part of it issued in accordance with (1) of this section is considered the original for all purposes and is prima facie evidence of the facts stated, provided that the evidentiary value of a certificate or record filed more than one year after the event, or a record that has been amended, or a presumptive death certificate, shall be determined by the judicial or administrative body or official before whom the certificate is offered as evidence;

(3) the National Office of Vital Statistics may be furnished the copies or data it requires for national statistics if the bureau is reimbursed for the cost of furnishing the data; the National Office of Vital Statistics may not use the data for purposes other than statistical purposes unless authorized by the state registrar;

(4) federal, state, local, and other public or private agencies, upon request, may be furnished copies or data for statistical purposes on the terms or conditions prescribed by the bureau;

(5) a person or agency may not prepare or issue a certificate or part of a certificate that purports to be an original, certified copy, or copy of a certificate of birth, death, fetal death, or marriage, except as authorized in this chapter or the regulations adopted under it;

(6) upon request, the bureau shall furnish a copy of a certificate or record registered by the bureau to the child support services agency created in AS 25.27.010 , or the child support enforcement agency of another state, for child support purposes authorized under law; such a certificate or record that is prepared or maintained in an electronic data base may be supplied by providing the requesting agency with a copy of the electronic certificate or record and a statement certifying its contents.



Sec. 18.50.330. - Fees for services.

(a) The state registrar shall prescribe the fees to be paid for certified copies of certificates, for issuing marriage licenses, for searches of the files or records, for the filing of delayed or substitute certificates, for making amendments, for supplying documentary evidence for these purposes, and for special services rendered by the bureau.

(b) [Repealed, Sec. 28 ch 90 SLA 1991].



Sec. 18.50.340. - Persons required to keep records.

(a) A person in charge of an institution shall keep a record of personal particulars and data concerning each person admitted or confined to the institution. This record must include the information required by the certificates of birth, death, and fetal death issued under the provisions of this chapter, and other information required by the bureau. The record shall be made at the time of admission from information provided by the person, but when it cannot be obtained from the person it shall be obtained from relatives or other sources acquainted with the facts. The name and address of the person providing the information must be a part of the record.

(b) When a dead human body or fetus is released or disposed of by an institution, the person in charge of the institution shall keep a record showing the name of the deceased, date of death, name and address of the person to whom the body is released, date of removal from the institution, or if finally disposed of by the institution, the date, place, and manner of disposition.

(c) A funeral director, embalmer, or other person who removes from the place of death or transports or finally disposes of a dead body or fetus, in addition to filing a certificate or form required by this chapter, shall keep a record identifying the body, and the information pertaining to the receipt, removal, and delivery of the body required by the bureau.

(d) Records maintained under this section shall be retained for a period of not less than five years and shall be made available for inspection by the state registrar or a representative of the state registrar upon demand.



Sec. 18.50.350. - Duty to furnish information.

A person having knowledge of the facts shall furnish the information the person possesses regarding a birth, death, fetal death, induced termination of pregnancy, marriage, or divorce, upon demand of the state registrar.



Sec. 18.50.360. - 18.50.380 - l [Renumbered as AS 18.50.900 - 18.50.990].

Repealed or Renumbered






Article 05 - ACCESS TO ADOPTION INFORMATION

Sec. 18.50.500. - Identity of biological parents.

(a) After receiving a request by an adopted person 18 years of age or older for the identity of a biological parent of the person, the state registrar shall provide the person with an uncertified copy of the person's original birth certificate and any change in the biological parent's name or address attached to the certificate.

(b) The state registrar may not disclose the name and address of a biological parent, except as required under (a) of this section or by the court under AS 25.23.150 .

(c) An adopted person 18 years of age or older, or a biological parent, may submit to the state registrar a notice of change of name or address. The state registrar shall attach the information to the original birth certificate of the adopted person.

(d) The state registrar shall disclose to a biological parent, at that parent's request, the most current name and address of an adopted child that appear in the state registrar's adoption files if the child is 18 years of age or older and has requested in writing that the information be disclosed if ever requested by the biological parent.



Sec. 18.50.510. - Descriptive information regarding biological parents.

(a) The state registrar shall, at the request of an adoptive parent or of an adopted person 18 years of age or older, release the following information regarding a biological parent named on the original birth certificate of the adopted person if available from the registrar's adoption records:

(1) the age of the biological parent on the day the adopted person was born;

(2) the heritage of the biological parent, to include

(A) national origin;

(B) ethnic background; and

(C) tribal membership;

(3) the medical history of the biological parent and of blood relatives of the biological parent;

(4) the number of years of school completed by the biological parent by the day the adopted person was born;

(5) a physical description of the biological parent on the day the adopted person was born, including height, weight, and color of hair, eyes, and skin;

(6) the existence of other children of the biological parent;

(7) whether the biological parent was alive at the time of adoption;

(8) the religion of the biological parent; and

(9) other information provided by the biological parent for disclosure to the child, which may include such items as photographs, letters, and a statement explaining the reasons for the adoption.

(b) Information released under (a) of this section shall be on a standard form prepared by the commissioner. The information may not include the name of a biological parent or other information not listed in (a) of this section.






Article 06 - GENERAL PROVISIONS

Sec. 18.50.900. - Prohibited acts and penalties.

(a) A person is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $1,000, or by imprisonment for not more than one year, or by both, who

(1) without lawful authority and with the intent to deceive, makes, alters, amends, or mutilates a certificate of birth or certified copy of a certificate of birth with the intent that it may be used;

(2) wilfully and knowingly uses or attempts to use, or furnishes to another for use, for the purpose of deception, a certificate of birth or certified copy of a record of birth so made, altered, amended, or mutilated;

(3) with the intention to deceive wilfully uses or attempts to use a certificate of birth or certified copy of a record of birth knowing that the certificate or certified copy was issued upon a record that is false in whole or in part or that relates to the birth of another person; or

(4) wilfully and knowingly furnishes a certificate of birth or certified copy of a record of birth with the intention that it be used by a person other than the person to whom the record of birth relates.

(b) A person is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $300, or by imprisonment for not more than three months, or by both, except when a more severe penalty is provided for in this chapter, who

(1) wilfully and knowingly makes a false statement in a report or certificate of birth required to be filed under this chapter or regulations adopted under it, or in an application for amendment of it, or in an affidavit or paper submitted in support of such a certificate or application, with intent to induce or secure the registration of a birth, or the acceptance of a certificate of birth as evidence of the date and place of birth, identity, or citizenship, or the amendment of a birth certificate for a purpose of deception; or

(2) wilfully and knowingly falsifies, makes or alters a certificate or certified copy of a vital statistics record except as provided in this chapter or regulations adopted under it.

(c) A person is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $100, except when a different penalty is provided for in this chapter, who

(1) knowingly transports or accepts for transportation, interment, or other final disposition a dead body without the required permit issued in accordance with this chapter or regulations adopted under it;

(2) refuses to provide information, or who knowingly furnishes false information, required by this chapter or regulations adopted under it; or

(3) violates the provisions of this chapter or neglects or refuses to perform a duty imposed upon the person by this chapter or the regulations adopted under it.



Sec. 18.50.950. - Definitions.

In this chapter,

(1) "adoptive parent" means a person who has adopted another person under AS 25.23;

(2) "biological parent" means a parent named on the original certificate of birth of an adopted person;

(3) "bureau" means the Bureau of Vital Statistics;

(4) [Repealed, Sec. 88 ch 56 SLA 2005].

(5) "commissioner" means the commissioner of health and social services;

(6) "dead body" means a lifeless human body or parts or bones of it from the state of which it reasonably may be concluded that death recently occurred;

(7) "department" means the Department of Health and Social Services;

(8) "fetal death" means death before the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy, where

(A) the death is indicated by the fact that, after expulsion or extraction, the fetus does not breathe or show evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles; and

(B) the expulsion or extraction is not caused by an induced termination of pregnancy;

(9) "filing" means the presentation of a certificate, report, or other record provided for in this chapter, of a birth, death, fetal death, adoption, marriage, or divorce for registration by the bureau;

(10) "final disposition" means the burial, interment, cremation, or other disposition of a dead body or fetus;

(11) "induced termination of pregnancy" means the purposeful interruption of an intrauterine pregnancy with the intention other than to produce a live-born infant, and that does not result in a live birth, except that "induced termination of pregnancy" does not include management of prolonged retention of products of conception following fetal death;

(12) "institution" means a public or private establishment that provides in-patient medical, surgical, or diagnostic care or treatment, or nursing, custodial, or domiciliary care to two or more unrelated individuals, or to which persons are committed by law;

(13) "live birth" means the complete expulsion or extraction from its mother of a product of human conception, irrespective of the duration of pregnancy, that, after expulsion or extraction, breathes or shows evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached;

(14) "medical history" includes information relating to a person's medical conditions and treatment, immunization records, and other medical information about the person that could be important to the health care of the adopted person;

(15) "physician" means a person authorized or licensed to practice medicine under the laws of the state;

(16) "registration" means the acceptance by the bureau and the incorporation in its official records of certificates, reports, or other records provided for in this chapter, of births, deaths, fetal deaths, adoptions, marriages, or divorces;

(17) "state registrar" means the state registrar of vital statistics;

(18) "system of vital statistics" includes the registration, collection, preservation, amendment, and certification of vital statistics records, and related activities including the tabulation, analysis, and publication of statistical data derived from them;

(19) "vital statistics" means records of birth, death, fetal death, induced termination of pregnancy, marriage, divorce, adoption, and related data.



Sec. 18.50.990. - Short title.

This chapter may be cited as the Vital Statistics Act.









Chapter 18.54. - HOUSING DEVELOPMENT REVOLVING LOAN FUND



Chapter 18.55. - HOUSING, PUBLIC BUILDINGS, URBAN RENEWAL, AND REGIONAL HOUSING AUTHORITIES

Article 01 - HOUSING PROJECT AND PUBLIC BUILDING ASSISTANCE ACT

Sec. 18.55.010. - Purpose of AS 18.55.100 - 18.55.290.

The purpose of AS 18.55.100 - 18.55.290 is to remedy the acute housing shortage that exists in certain localities of the state by undertaking slum clearance, low-cost housing projects, housing for persons and their families engaged in national defense activities in the state, and housing projects and housing for veterans and other citizens of the state and to remedy the short supply of necessary public buildings by providing for the financing, construction, and acquisition of public buildings for lease to the state.



Sec. 18.55.020. - 18.55.070 - l Alaska State Housing Authority. [Repealed, Sec. 140 ch 4 FSSLA 1992].

Repealed or Renumbered



Sec. 18.55.080. - Members or employees prohibited from acquiring interest in projects.

A member of the board of directors or employee of the corporation may not acquire an interest, direct or indirect, in a housing or public building project authorized by AS 18.55.100 - 18.55.290, or in property or a contract for materials or services included or planned to be included in a project authorized by AS 18.55.100 - 18.55.290. If a member of the board of directors or employee owns or controls an interest, the member or employee shall immediately disclose the interest in writing to the corporation. Failure to make disclosure constitutes misconduct in office.



Sec. 18.55.090. - Removal of members. [Repealed, Sec. 2 ch 9 SLA 1965].

Repealed or Renumbered



Sec. 18.55.100. - Powers of corporation.

(a) To the extent not already provided by AS 18.56, the corporation has all powers necessary to carry out the purposes of AS 18.55.010 - 18.55.290, including the power to

(1) sue and be sued;

(2) adopt a seal;

(3) have perpetual succession;

(4) adopt, amend, and repeal bylaws and regulations;

(5) make and execute contracts and other instruments;

(6) in its own name, own, exchange, transfer, lease, rent, convey, or acquire by eminent domain under AS 09.55.240 - 09.55.460, or otherwise, real and personal property; provided that no project site or part of a project site may be acquired by eminent domain until the corporation has secured, through negotiation, options for the purchase of at least 50 percent of the properties included in the site, except in disaster areas; in an eminent domain proceeding the court may, upon motion and after a hearing, fix the time when and the terms upon which the parties in possession are required to surrender possession to the plaintiff; if the court finds that urgent public necessity requires, it may grant the plaintiff possession at any time after the proceeding has been commenced;

(7) provide, subject to the applicable planning, zoning, sanitary, and building laws, ordinances, and regulations for the construction, improvement, alteration, or repair of a housing or public building project or any part of a housing or public building project, and also, subject to the same restrictions, to provide for the construction, improvement, alteration, repair, planning, financing, and interim operation of a sewer or water system, or part of a sewer or water system, to foster, encourage, and permit the development of housing projects by private and public developers and builders;

(8) operate those housing projects and to act as agent or lessee in developing or administering housing projects undertaken by the federal government;

(9) arrange or contract for services, privileges, works, or facilities for or in connection with a housing project or the occupants of a housing project and notwithstanding anything to the contrary contained in AS 18.55.010 - 18.55.470 or in any other provision of law, include in the contract stipulations that the contractor and subcontractors comply with requirements as to minimum wages and maximum hours of labor, with any conditions that the federal government may have attached to its financial aid of the project, and with any pertinent state law;

(10) establish and revise rent schedules;

(11) insure any real or personal property or operations of the corporation against any risks or hazards;

(12) invest in property or securities in which banks or trust companies may legally invest any money held in reserves or sinking funds or any money not required for immediate disbursement;

(13) purchase its bonds at a price not more than the principal amount of the bonds and accrued interest, all bonds so purchased to be canceled;

(14) investigate and study living and housing conditions and the clearing and reconstructing of slum areas;

(15) arrange or contract for the financing, design, construction, and acquisition of public buildings for lease to the state in accordance with AS 18.55.010 - 18.55.290;

(16) charge to and collect fees from owners or developers of low-income housing for the application for and allocation of federal low-income housing tax credits;

(17) collect and pay reasonable fees and charges in connection with making, purchasing, and servicing its mortgages, loans, notes, bonds, certificates, commitments, and other evidences of indebtedness.

(b) Notwithstanding any other provisions in AS 18.55.010 - 18.55.470,

(1) when the local governing body certifies that an area is in need of a housing project under any of the provisions or powers within AS 18.55.010 - 18.55.470 as a result of the earthquakes of 1964 and all results and aftereffects respecting which the governor of the state has certified the need for disaster assistance, the corporation may plan, undertake, and carry out the project in the disaster area;

(2) with the approval of the local governing body, and immediately after the approval, the corporation may acquire real property for the purposes of AS 18.55.010 - 18.55.470, and demolish and remove any structure on the property, and it may pay all costs related to the acquisition, demolition, or removal, including any administrative or relocation expenses, unless payment of the costs are contrary to applicable federal law or regulation;

(3) for the purposes of this subsection, AS 18.55.130 and 18.55.330 do not apply.

(c) Any two or more authorities may join or cooperate with one another in the exercise of any or all of the power conferred by the housing authorities law for the purpose of financing, planning, undertaking, constructing, or operating a housing project or projects located within the area of operation of one or more of the authorities.

(d) Notwithstanding (a)(7) and (15) of this section, a proposed public building project shall be submitted by the corporation to the legislature for review. The corporation may proceed with the public building project only if it is approved by law. An appropriation does not constitute approval by law for purposes of this subsection.



Sec. 18.55.105. - Lease of authority's public buildings to political subdivisions. [Repealed, Sec. 3 ch 118 SLA 1967].

Sec. 18.55.105. Lease of authority's public buildings to political subdivisions. [Repealed, Sec. 3 ch 118 SLA 1967].

Repealed or Renumbered



Sec. 18.55.110. - Cooperation with and aid of federal government.

For purposes of AS 18.55.100 - 18.55.290, the corporation may do all things necessary or desirable to cooperate with or act as agent for the federal government, or to secure financial aid for housing projects for veterans of World War II and other citizens of the state, provided that those projects may not be undertaken unless an acute shortage of housing exists. With respect to those projects, the corporation may not be subject to limitations, restrictions, or requirements of other laws, except those relating to land acquisition, prescribing or limiting the procedure or action to be taken in the development or administration of any buildings, property, public works, undertakings, or projects of municipal or public corporations or agencies of the state.



Sec. 18.55.120. - Operation and management of projects.

For purposes of AS 18.55.100 - 18.55.290, the corporation shall manage and operate low-cost housing projects with rentals fixed at the lowest rates consistent with decent, safe, and sanitary dwellings. A low-cost housing project may not be constructed or operated for profit or as a source of revenue to a municipality or the state. Rentals in the housing projects may not exceed the amount that the corporation finds necessary to produce revenues sufficient together with all other available money from whatever source derived, to

(1) pay, as they become due, the principal and interest on its bonds;

(2) meet the cost of maintaining and operating the projects, including insurance and administrative expenses; and

(3) create, during not less than the six years immediately following issuance of any bonds, a reserve sufficient to meet the largest principal and interest payments due in any one year thereafter and to maintain that reserve.



Sec. 18.55.130. - Qualifications of tenants and maximum number of rooms.

(a) In the operation or management of low-cost housing projects, the corporation shall from time to time establish rents and requirements for admission of tenants to its low-cost housing projects in each municipality in which low-cost housing projects of the corporation are located. The rents and requirements for admission are subject to the approval of the United States Department of Housing and Urban Development.

(b) Except in the case of leased housing as provided in 42 U.S.C. 1437f, the corporation shall fix the income limits for occupancy of its low-cost housing projects and rents that are approved by the United States Department of Housing and Urban Development after taking into consideration

(1) the family size, composition, age, physical handicaps, and other factors that might affect the rent-paying ability of the family; and

(2) the economic factors that affect the financial stability and solvency of the project.

(c) Rents and requirements for admission to low-cost housing projects as provided in (a) and (b) of this section must be so established that a gap of at least 20 percent, except in the case of an elderly family or displaced family or in the case of leased housing under 42 U.S.C. 1437f, will be left between the upper rental limits for admission to low-cost housing projects of the corporation and the lowest rents at which private enterprise unaided by public subsidy is providing housing substantially similar to the low-cost housing projects of the corporation.

(d) The corporation may not rent more than the minimum number of rooms that it considers necessary to provide safe and sanitary accommodations without overcrowding.

(e) Nothing in this section or AS 18.55.120 limits the power of the corporation to vest in an obligee the right to take possession of a housing project or have a receiver appointed free from the restrictions imposed by this section or AS 18.55.120 in case of default by the corporation.



Sec. 18.55.140. - Issuance of bonds, notes, and refunding bonds.

The corporation may issue bonds and notes from time to time in its discretion for a purpose authorized by this chapter and may issue refunding bonds for the purpose of paying or retiring bonds previously issued under this chapter.



Sec. 18.55.150. - Security for bonds.

(a) In conjunction with projects authorized by this chapter, the corporation may issue bonds, including bonds on which the principal and interest are payable

(1) exclusively from the income and revenue of the housing project financed with the proceeds of the bonds;

(2) exclusively from the income and revenue of designated housing projects whether or not they are financed in whole or in part with the proceeds of the bonds;

(3) from its revenue generally; or

(4) exclusively from rents collected on public buildings.

(b) Bonds authorized by (a) of this section may be additionally secured

(1) by a pledge of a grant or contribution from the federal government or from another source;

(2) by a pledge of income or revenue of the corporation; or

(3) by a mortgage of a housing project or other property of the corporation.



Sec. 18.55.160. - Limitation of liability on bonds.

(a) The members of the board of directors of the corporation and any person executing the bonds issued under AS 18.55.100 - 18.55.290 are not liable personally on the bonds by reason of their issuance.

(b) The bonds of the corporation issued under AS 18.55.100 - 18.55.290 are not a debt of the state or a political or municipal corporation or other subdivision of the state and each bond shall so state on its face. Neither the state nor a political or municipal corporation or other subdivision of the state other than the corporation is liable on the bonds, nor are the bonds payable out of money or property other than those of the corporation.

(c) The corporation may not pledge the faith of the people of the state for a loan or obligation that is entered into under AS 18.55.100 - 18.55.290.

(d) Bonds of the corporation issued under AS 18.55.100 - 18.55.290 are not a debt, indebtedness, or the borrowing of money within the meaning of any limitation or restriction on the issuance of bonds contained in the constitution or laws of the state.



Sec. 18.55.170. - Exemption from taxes.

Bonds and other obligations of the corporation issued under AS 18.55.100 - 18.55.290 are declared to be issued for an essential public and governmental purpose and are public instrumentalities and, together with interest on them and income from them, are exempt from taxes.



Sec. 18.55.180. - Issuance and sale of bonds and notes.

Bonds and notes of the corporation issued under AS 18.55.100 - 18.55.290 are authorized by adoption of a resolution prescribing the date of issuance and maturity, interest rate, denomination, form, conversion privilege, rank or priority, execution, terms of redemption, medium and place of payment. Bonds and notes may be sold in the manner, on the terms, and at the price the corporation determines. Each bond and note is negotiable. The signature of a member of the board of directors of the corporation or an officer of the corporation upon a bond or note or coupon is not invalidated by that person's ceasing to hold office before the delivery of the bond or note. The recitation of a bond or note that it has been issued in the financing of a housing or public building project under AS 18.55.010 - 18.55.290 is conclusive as to the issuance of the bond or note and the character of the project in a challenge of the validity of the bond or note or the security for it.



Sec. 18.55.185. - Prohibited bidding on bonds and notes. [Repealed, Sec. 4 ch 86 SLA 1981].

Repealed or Renumbered



Sec. 18.55.187. - Independent financial advisor.

In negotiating the private sale of bonds or bond anticipation notes to an underwriter when that sale is authorized by AS 18.55.100 - 18.55.290, the corporation shall retain a financial advisor who is independent from the underwriter. The financial advisor may not bid on the bonds or notes if offered at public sale or negotiate for their purchase if sold at private sale.



Sec. 18.55.190. - Maximum interest rate. [Repealed, Sec. 1 ch 52 SLA 1977].

Repealed or Renumbered



Sec. 18.55.200. - Additional powers to secure bonds or obligations under leases.

When authorized by AS 18.55.100 - 18.55.290, in connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of bonds or lease obligations, the corporation, in addition to its other powers, may

(1) pledge all or a part of its gross or net rents, fees, or revenues to which its right exists or may exist;

(2) mortgage all or a part of its real or personal property, owned or later acquired;

(3) covenant against pledging all or a part of its rents, fees, and revenues, or against mortgaging all or a part of its real or personal property, to which its right or title exists or may come into existence or against permitting or suffering any lien on the revenues or property;

(4) covenant with respect to limitations on its right to sell, lease, or otherwise dispose of a housing or public building project or a part of a housing or public building project;

(5) covenant as to what other, or additional debts or obligations may be incurred by it;

(6) covenant as to the bonds to be issued and as to the issuance of the bonds in escrow or otherwise, and as to the use and disposition of the proceeds of bonds;

(7) provide for the replacement of lost, destroyed, or mutilated bonds;

(8) covenant against extending the time for the payment of its bonds or interest on the bonds;

(9) redeem the bonds, and covenant for their redemption and to provide the terms and conditions of redemption;

(10) covenant subject to the limitations contained in AS 18.55.100 - 18.55.290 as to the rents and fees to be charged in the operation of a housing or public building project, the amount to be raised each year or other period of time by rents, fees, and other revenues, and as to the use and disposition of these revenues;

(11) create or authorize the creation of special funds for money held for construction or operating costs, debt service, reserves, or other purposes, and covenant as to the use and disposition of this money;

(12) prescribe the procedure by which the terms of a contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which the consent may be given;

(13) covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of a covenant, condition, or obligation, and covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and covenant as to the terms and conditions upon which this declaration and its consequences may be waived;

(14) vest in a trustee or trustees or the holders of bonds or a specified proportion of them, the right to enforce the payment of the bonds or covenants securing or relating to the bonds;

(15) vest in one or more trustees the right, in the event of a default by the corporation, to take possession of a housing or public building project or a part of the project, and so long as the corporation continues in default to retain possession and to use, operate, and manage the project, and to collect the rents and revenues from the project, and to dispose of the money according to the agreement between the corporation and the trustees;

(16) provide for the powers and duties of the trustees, and limit the liability of the trustees; and

(17) provide the terms and conditions upon which the trustee or trustees or the holders of bonds, or portions of bonds, may enforce a covenant or right securing or relating to the bonds.



Sec. 18.55.210. - Right of obligee of corporation to bring action.

An obligee of the corporation may, in addition to all other rights that may be conferred by AS 18.55.100 - 18.55.290 and subject only to contractual restriction binding upon the obligee, seek an injunction or an action in nature of an action for mandamus against the members of the board of directors, the corporation, or its officers, agents, or employees for a matter arising out of AS 18.55.100 - 18.55.290.



Sec. 18.55.220. - Power of corporation to confer upon obligee right to bring action or proceeding.

In conjunction with the exercise of a power authorized by AS 18.55.100 - 18.55.290, the corporation may, by resolution, trust indenture, mortgage, lease, or other contract, confer upon an obligee holding or representing a specified amount in bonds, or holding a lease, the right upon a default as defined in the resolution or instrument by suit, action, or proceeding

(1) to have possession of a housing or public building project or part of one surrendered to the obligee, with possession retained by the obligee as long as the corporation continues in default;

(2) to obtain the appointment of a receiver of a housing or public building project or part of one and its rents and profits, who may enter, take possession, and for the duration of the default operate and maintain it, collect and receive all fees, rents, revenues, or other charges thereafter arising, and keep the money in a separate account or accounts to be applied in accordance with the obligations of the corporation as the court directs;

(3) to require the corporation and the members of its board of directors to account as if they were the trustees of an express trust.



Sec. 18.55.230. - Exemption of real property of corporation from execution or other process.

In conjunction with the exercise of a power authorized by AS 18.55.100 - 18.55.290, the real property of the corporation is exempt from levy and sale by execution. Execution or other judicial process may not issue against it and judgment against the corporation may not be a charge or lien upon its real property. However, this section does not limit the right of an obligee to foreclose or otherwise enforce a mortgage of the corporation or to pursue any remedy for the enforcement of a pledge or lien given by the corporation under AS 18.55.100 - 18.55.290 on its rents, fees, or revenues.



Sec. 18.55.240. - Power of corporation to obtain federal aid and cooperation.

The corporation may borrow, accept contributions, grants, or other financial assistance from the federal government in aid of any housing or public building project and for this purpose may comply with conditions and enter into the mortgages, trust indentures, leases, or agreements that are necessary, convenient, or desirable in order to obtain financial aid or cooperation from the federal government in the undertaking, construction, maintenance, or operation of a housing or public building project authorized by AS 18.55.100 - 18.55.290.



Sec. 18.55.250. - Property of corporation exempt from taxes and assessments.

The property owned by the corporation under the authority granted in AS 18.55.100 - 18.55.290 is public property used for essential public and governmental purposes, and is exempt from all taxes and special assessments of a municipality, the state, or a political subdivision of the state. However, instead of the payment of taxes on this property, the corporation may make payments to the municipality or political subdivision for improvements, services, and facilities furnished by it for the benefit of a housing or public building project.



Sec. 18.55.255. - Disposal of surplus property.

(a) In conjunction with the exercise of a power authorized by AS 18.55.100 - 18.55.290, the corporation may convey real or personal property that it determines is in excess of its needs. Except as provided in (b) and (c) of this section, the sale shall be by public auction or by sealed bids at a price not lower than the fair market value determined by an appraisal made within 180 days before the sale by a qualified appraiser. Public notice shall be given by publishing notice of the sale at least once a week for two consecutive weeks in a newspaper of general circulation within the area in which the property to be sold is located and by posting notice of sale in at least two public places in the area. In no event may the auction be held less than 30 days after the last day of publication. If acceptable bids are not received the corporation may sell the property at negotiated sale within six months after the date of the auction. A negotiated sale may not be made on an appraisal made more than nine months before the date of sale. The price at a negotiated sale may not be less than the appraised value.

(b) Real or personal property of the corporation may be conveyed under (a) of this section to a state or federal agency or political subdivision for less than the appraised value without competitive bidding, upon a determination by the board that the terms are fair and proper and in the best interests of the state. Before authorizing a conveyance under this section, the board of directors of the corporation shall consider both the nature of the agency's or political subdivision's public services or functions and the terms under which the property was acquired by the corporation.

(c) Property acquired or renovated to provide mental health community housing is not subject to the procedures of (a) or (b) of this section and may be conveyed for less than the fair market value to grantees selected by the Department of Health and Social Services upon terms and conditions consistent with grants administered by the Department of Health and Social Services under AS 47.30.520 - 47.30.620.

(d) This section does not apply to property that is covered by AS 18.55.320 or 18.55.540.



Sec. 18.55.260. - Legality of corporation's bonds as investments.

Sec. 18.55.260. Legality of corporation's bonds as investments.

Bonds of the corporation that are issued under AS 18.55.100 - 18.55.290 are legal and proper investments and security for public and private banking, insurance, and trust funds.



Sec. 18.55.270. - Recommendations for legislation.

The corporation shall make recommendations for legislation or other action it considers necessary to carry out the purposes of AS 18.55.100 - 18.55.290.



Sec. 18.55.280. - Public loans or donations to or cooperation with corporation.

(a) In conjunction with the exercise by the corporation of a power authorized by AS 18.55.100 - 18.55.290, a public body, officer, or agency of the state may

(1) lend or donate money or property to the corporation;

(2) cooperate with it in the planning, construction, or operation of a public housing or public building project;

(3) transfer to it an interest in property, grant an easement, and undertake otherwise authorized construction of facilities adjacent to a project;

(4) furnish or improve otherwise authorized roads, streets, alleys, and sidewalks;

(5) make exceptions from building codes, exercise its planning and zoning powers, and annex the site of a project;

(6) contract to exercise its powers relating to repair, elimination, or closing of unsafe, insanitary, or unfit dwellings;

(7) purchase the bonds of the corporation for a housing or public building project authorized by AS 18.55.100 - 18.55.290;

(8) incur the entire expense of improvements made under AS 18.55.010 - 18.55.290;

(9) agree with the corporation that a certain sum or that no sum shall be paid by the corporation to the public body, officer, or agency instead of taxes;

(10) enter into agreements respecting exercise of a power granted in AS 18.55.100 - 18.55.290 if that agreement is approved and executed by the public body or municipality in or adjacent to the project before the project is constructed; and

(11) in general do all things necessary or convenient to cooperate in the planning, construction, or operation of a project.

(b) A sale, conveyance, lease, or agreement under this section may be made without appraisal, public notice or advertisement or bidding. A public body may exercise the powers granted in this section by resolution or ordinance by a majority of the members of the governing body present at the meeting at which it is introduced, and the resolution or ordinance takes effect immediately without publishing or posting.



Sec. 18.55.288. - Definitions.

In AS 18.55.010 - 18.55.290,

(1) "corporation" means the Alaska Housing Finance Corporation;

(2) "project site" means area devoted for a housing project;

(3) "public building" means a publicly owned structure leased to the state for governmental, public, or educational use.



Sec. 18.55.290. - Short title.

AS 18.55.010 - 18.55.290 may be cited as the Housing Project and Public Building Assistance Act.






Article 02 - MODERATE COST AND RENTAL HOUSING

Sec. 18.55.300. - Declaration of purpose.

The legislature declares that in addition to an acute shortage of low-income rental housing there is a serious shortage of moderate-cost and rental housing for families of the state, endangering their health and constituting a menace to the health, safety, morals, welfare, and comfort of the people of the state and a serious deterrent to the development of the state, and that this situation constitutes an emergency requiring positive action by the legislature.



Sec. 18.55.310. - Powers and duties of corporation.

The corporation shall construct, protect, operate, maintain, rent, and sell at the places in the state that it considers most appropriate moderate-cost or rental housing facilities and projects for veterans and other residents of the state. For this purpose the corporation may accept money from any source, including the federal government, and may enter into appropriate contracts, including contracts with the federal government.



Sec. 18.55.320. - Sale of surplus property.

(a) The corporation may sell a property held by it under AS 18.55.300 - 18.55.470 that it finds is in excess of its needs. The sale shall be by public auction or by sealed bids at a price not lower than the fair market value determined by an appraisal made within 180 days of the sale by a qualified appraiser. Public notice shall be given by publishing notice of the sale at least once a week for two consecutive weeks in a newspaper of general circulation within the area in which the property to be sold is located and by posting notice of sale in at least two public places in the area. In no event shall the auction be held less than 30 days after the last day of publication. If no acceptable bids are received the corporation may sell the property at negotiated sale, within six months of the date of auction. A negotiated sale may not be made on an appraisal made more than nine months before the date of sale. The price at a negotiated sale may not be less than the appraised value except as provided in (b) of this section.

(b) The sale may be made to a state or federal agency or political subdivision for less than the appraised value without competitive bidding as required in (a) of this section if the board determines that it is in the best interests of the public with due consideration given to the nature of the public services or functions rendered by the agency or political subdivision making application and of the terms under which the land was acquired.



Sec. 18.55.330. - Preference to veterans.

The corporation shall initially offer 50 percent of the dwelling units in a housing project held by it under AS 18.55.300 - 18.55.470 for rent or sale to veterans. The offer shall be by publication of reasonable notice in a newspaper circulated in the area in which the housing project is located. The corporation shall set aside these units for rental or sale to veterans for at least 30 days following first publication of the notice before making them available to other residents. If, after an additional 30 days a unit remains unassigned, the corporation may rent or sell it to any person in the state, provided that residents have first preference.



Sec. 18.55.340. - Care, operation, maintenance, and rental of housing.

The corporation has control over and is responsible for the care, operation, maintenance, and rental or sale of the housing held by it under AS 18.55.300 - 18.55.470. It may enter into appropriate arrangements for carrying out this responsibility and for safeguarding the interest of the state.



Sec. 18.55.350. - Availability of housing units.

The corporation shall make the housing units held by it under AS 18.55.300 - 18.55.470 available for rental to eligible persons upon application in the form it prescribes, and at the moderate rentals that it considers proper, or for sale at the prices and subject to the terms and conditions that it considers fair and equitable. The corporation shall use the money it receives from the sale of housing or housing projects held by it under AS 18.55.300 - 18.55.470, and the revenue from rentals, after payment of obligations and deductions for proper expenses of maintenance and operation, for the construction of further housing, under the terms of AS 18.55.300 - 18.55.470.



Sec. 18.55.360. - Alaska State Housing Authority Revolving Fund. [Repealed, Sec. 72 ch 113 SLA 1982].

Repealed or Renumbered



Sec. 18.55.370. - Use of money.

Money appropriated or made available under AS 18.55.300 - 18.55.470 may be used by the corporation to make

(1) character loans, not exceeding $500 for each dwelling, to residents or cooperatives for the improvement, conversion, or construction of dwellings in remote areas for occupancy by the residents or members of the cooperatives;

(2) loans for moderate-cost or rental housing facilities and projects to public agencies, or private nonprofit or limited dividend corporations, or private corporations or cooperatives organized under AS 10.15.005 - 10.15.600 that are regulated or restricted by the corporation until the termination of all loan obligations to it as to rents or sales, charges, capital structure, rate of return, and methods of operation to the extent and in the manner that provides reasonable rentals to tenants and a reasonable return on the investment; loans to cooperatives may be made for up to 95 percent of the appraised value of the housing facility.



Sec. 18.55.375. - Investment of state surplus. [Repealed, Sec. 33 ch 141 SLA 1988].

Repealed or Renumbered



Sec. 18.55.380. - Corporation may use powers under other laws.

The corporation may invoke a power given to it under any statute, including the powers of eminent domain and those relating to the issuance of bonds and obligations with respect to a project undertaken or loan made or to be made under the authorization provided in AS 18.55.300 - 18.55.470.



Sec. 18.55.390. - Limitation on corporation's power.

Sec. 18.55.390. Limitation on corporation's power.

The power of the corporation to act under AS 18.55.300 - 18.55.470 is limited to projects in which adequate financing on reasonable terms is not otherwise available or entrepreneurial sponsorship is lacking.



Sec. 18.55.400. - Expenditure of money.

The corporation may spend the portion of the money appropriated under AS 18.55.300 - 18.55.470 that it considers advisable, either directly or in cooperation with educational institutions or government agencies, to develop, through study, research, and analysis, information regarding low cost building supplies, materials, and methods of construction, and to disseminate this information.



Sec. 18.55.410. - Power to sell, transfer, or dispose of projects.

The corporation may at any time sell, transfer, or otherwise dispose of a housing project under AS 18.55.300 - 18.55.470 to the federal government, provided the corporation is completely relieved of all obligations assumed or guaranteed by it in connection with the housing project. Upon the disposal, the provisions of AS 18.55.300 - 18.55.470 no longer apply to the housing project.



Sec. 18.55.420. - Regulations; allocation of units and projects.

The corporation may

(1) adopt and enforce reasonable rules and regulations under AS 18.56.088 to carry out the purposes of AS 18.55.300 - 18.55.470; and

(2) determine the allocation of dwelling units and projects constructed in a municipality on the basis of the municipality's population or the demand or potential demand for dwelling units in it.



Sec. 18.55.430. - Authority to submit annual report. [Repealed, Sec. 140 ch 4 FSSLA 1992].

Repealed or Renumbered



Sec. 18.55.440. - Additional powers to acquire land or interests in land.

For the purpose of carrying out AS 18.55.300 - 18.55.470, the corporation may acquire by purchase, lease, condemnation, or otherwise,

(1) land and appurtenances to land necessary or desirable for the establishment, construction, and operation of moderate cost and moderate rental housing;

(2) rights-of-way or easements for roads, streets, trails, utilities, power lines, and other similar facilities necessary and desirable for the proper establishment, operation, and maintenance of a housing project.



Sec. 18.55.450. - Ability to accept land and other property.

The corporation may accept land, a building, property, or equipment that is available from an executive department, independent establishment or agency of the federal government or the state, or a municipality, for the purpose of carrying out AS 18.55.300 - 18.55.470.



Sec. 18.55.460. - Preference for state professional and contractors' services.

Sec. 18.55.460. Preference for state professional and contractors' services.

In planning, designing, and constructing projects under AS 18.55.300 - 18.55.470, the corporation shall use professional and contractor services of state residents as far as practicable and shall encourage the use of local building materials.



Sec. 18.55.470. - Definitions.

In AS 18.55.300 - 18.55.470,

(1) "corporation" means the Alaska Housing Finance Corporation;

(2) "moderate cost" means a cost determined by the corporation that is below the level at which private enterprise is currently building a needed volume of reasonably safe and sanitary dwellings for sale in the locality involved;

(3) "moderate rental" means a rental rate determined by the corporation that is below the level at which the dwellings are currently being offered for rent by private persons in the locality involved;

(4) "veteran" means a person

(A) honorably separated from the military service of the United States who has at any time resided continuously for at least a year in the state and who served in the armed forces of the United States for at least 90 days or whose service was for less than 90 days because of injury or disability incurred in the line of duty, between

(i) September 16, 1940, and July 25, 1947;

(ii) June 25, 1950, and January 31, 1955; or

(iii) August 4, 1964, and November 7, 1975;

(B) who served in the Alaska Territorial Guard for at least 90 days or whose service was for less than 90 days because of injury or disability incurred in the line of duty, and who has at any time resided continuously for at least a year in the state;

(C) who is the spouse or widow or widower of a person described under (A) or (B) of this paragraph.






Article 03 - SLUM CLEARANCE AND REDEVELOPMENT ACT

Sec. 18.55.480. - Findings and declaration of necessity.

The legislature finds and declares that

(1) slum and blighted areas exist in localities throughout the state and they constitute a serious and growing menace, injurious and inimical to the public health, safety, morals, and welfare of the residents of the state;

(2) the existence of these slum and blighted areas contributes substantially and increasingly to the spread of disease and crime, necessitating excessive and disproportionate expenditures of public funds for the preservation of the public health and safety, for crime prevention, correction, prosecution, punishment, and the treatment of juvenile delinquency and for the maintenance of adequate police, fire, and accident protection and other public services and facilities, and constitutes an economic and social liability, substantially impairs or arrests the sound growth of municipalities, and retards the provisions of housing accommodations;

(3) this menace is beyond remedy and control solely by regulatory process in the exercise of the police power and cannot be dealt with effectively by the ordinary operations of private enterprise without the aids provided in AS 18.55.480 - 18.55.960;

(4) the elimination of slum conditions or conditions of blight, the acquisition and preparation of land in or necessary to the redevelopment of slum or blighted areas and its sale or lease for development or redevelopment in accordance with comprehensive plans and redevelopment plans of municipalities, and any assistance that may be given by any public body in connection therewith are public uses and purposes for which public money may be expended and private property acquired; and

(5) the necessity in the public interest for the provisions of AS 18.55.480 - 18.55.960 is a matter for legislative determination.



Sec. 18.55.490. - Legislative intent.

It is the intent of the legislature in AS 18.55.480 - 18.55.960 to take advantage of 42 U.S.C. 1441 - 1469c (Title I of the Housing Act of 1949 (P.L. 81-171; 63 Stat. 413)), as amended.



Sec. 18.55.500. - Interest of members of board of directors or employees of corporation in project prohibited.

(a) A member of the board of directors or employee of the corporation may not voluntarily acquire an interest, direct or indirect, in a redevelopment project or in property included or planned by the corporation to be included in a redevelopment project, or in a contract or proposed contract in connection with a project. If the acquisition is not voluntary the member or employee shall immediately disclose the interest in writing to the corporation and the disclosure shall be entered upon the minutes of the corporation.

(b) If a member of the board of directors or employee of the corporation owns or controls or owned or controlled within the preceding two years an interest, direct or indirect, in property that the member or employee knows is included or planned by the corporation to be included in a redevelopment project, the member or employee shall immediately disclose the interest in writing to the corporation and the disclosure shall be entered upon the minutes of the corporation, and the member or employee may not participate in an action by the corporation affecting the property.

(c) A violation of this section constitutes misconduct in office or dereliction of duties of employment or both.



Sec. 18.55.510. - Finding of necessity by municipality.

(a) The corporation may not transact business or exercise its powers under AS 18.55.480 - 18.55.960 in a municipality until the governing body approves by resolution the exercise in the municipality of the powers, functions, and duties of the corporation under AS 18.55.480 - 18.55.960.

(b) The governing body of a municipality may not adopt a resolution under (a) of this section unless it finds that

(1) one or more slum or blighted areas exist in the municipality; or

(2) the redevelopment of the slum or blighted area is necessary in the interest of the public health, safety, morals, or welfare of the residents of the municipality.

(c) When the governing body of a municipality adopts the resolution, it shall promptly notify the corporation.



Sec. 18.55.520. - Powers of the corporation.

In addition to all powers previously vested in or granted to the corporation by any other law, the corporation has all the powers necessary or convenient to carry out and effectuate the purposes and provisions of AS 18.55.480 - 18.55.960, including the following powers:

(1) to prepare or have prepared and to recommend redevelopment plans to the governing body of any municipality within its area of operation and to undertake and carry out redevelopment projects within its area of operation;

(2) to arrange or contract for the furnishing or repair, by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities or other facilities for or in connection with a redevelopment project; and notwithstanding anything to the contrary contained in AS 18.55.480 - 18.55.960 or any other provision of law, to agree to the conditions that it considers reasonable and appropriate that are attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of a redevelopment project, and to include a contract let in connection with a redevelopment project, provisions to fulfill any of these conditions it considers reasonable and appropriate;

(3) within its area of operation,

(A) to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, eminent domain, or otherwise, any real or personal property or any interest in it, together with any improvements on it necessary or incidental to a redevelopment project;

(B) to hold, improve, clear, or prepare for redevelopment the property it obtains under (A) of this paragraph;

(C) to sell, lease, exchange, transfer, assign, subdivide, retain for its own use, mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real or personal property or any interest in it;

(D) to enter into contracts with redevelopers of property containing covenants, restrictions, and conditions regarding the use of the property for residential, commercial, industrial, recreational purposes or for public purposes in accordance with the redevelopment plan and other covenants, restrictions, and conditions that the corporation considers necessary to prevent a recurrence of slum or blighted areas or to effectuate the purposes of AS 18.55.480 - 18.55.960;

(E) to make any covenant, restriction, or condition of the foregoing contracts a covenant running with the land, and to provide appropriate remedies for a breach of the covenant, restriction, or condition, including the right in the corporation to terminate the contract and the interest in the property created under the contract;

(F) to borrow money and issue bonds and provide security for loans or bonds;

(G) to insure or provide for the insurance of real or personal property or operations of the corporation against risk or hazard, including the power to pay premiums on this insurance;

(H) to enter into any contracts necessary to effectuate the purposes of AS 18.55.480 - 18.55.960; however, statutory provisions with respect to the acquisition, clearance, or disposition of property by another public body do not restrict the corporation or the other public body in these functions, unless the legislature has specifically so provided;

(4) to invest money held in reserves or sinking funds or any money not required for immediate disbursement, in property or securities in which savings banks may legally invest money subject to their control, and to redeem its bonds at the redemption price established in the bonds or to purchase its bonds at less than redemption price; and all bonds redeemed or purchased shall be cancelled;

(5) to borrow money and to apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, municipality, or other public body or from any sources, public or private, for the purposes of AS 18.55.480 - 18.55.960, to give the security required and to enter into and carry out contracts in connection with the transaction; notwithstanding the provisions of any other law, the corporation may include in a contract for financial assistance with the federal government for a redevelopment project those conditions imposed pursuant to federal law that the corporation considers reasonable and appropriate and which are not inconsistent with the purposes of AS 18.55.480 - 18.55.960;

(6) to act through a member or another person designated by the corporation to conduct examinations and investigations and to hear testimony and take proof under oath at public or private hearings on any matter material for its information; to administer oaths, and to issue commissions for the examination of witnesses who are outside the state or unable to attend before the corporation, or excused from attendance; to make available to appropriate agencies or public officials, including those charged with the duty of abating or requiring the correction of nuisances or like conditions or of demolishing unsafe or unsanitary structures or eliminating slums or conditions of blight within its area of operation, its findings and recommendations with regard to any building or property where conditions exist that are dangerous to the public health, safety, morals, and welfare;

(7) within its area of operation, to make or have made all surveys, appraisals, studies, and plans necessary to carry out the purposes of AS 18.55.480 - 18.55.960 and to contract or cooperate with persons or agencies, public or private, in the making and carrying out of the surveys, appraisals, studies, and plans;

(8) to prepare plans and provide reasonable assistance for the relocation of families displaced from a redevelopment project area to the extent essential for acquiring possession of and clearing the area or parts of the area to permit the carrying out of the redevelopment project;

(9) to make expenditures that are necessary to carry out the purposes of AS 18.55.480 - 18.55.960, and to make expenditures from money obtained from the federal government and the state, without regard to any other laws pertaining to the making and approval of appropriations and expenditures;

(10) to exercise all or any part or combination of powers granted by this section;

(11) with the approval of the local governing body,

(A) before approval of an urban renewal or redevelopment plan, or approval of any modifications of the plan, to acquire real property in an urban renewal or redevelopment area, to demolish and remove any structures on the property, and pay all costs related to the acquisition, demolition, or removal, including any administrative or relocation expenses; and

(B) to assume the responsibility to bear any loss that may arise as the result of the exercise of its powers under this paragraph in the event that the real property is not made part of the urban renewal or redevelopment project;

(12) to prepare or have prepared and to recommend neighborhood development plans to the governing body of any municipality within its area of operation and to undertake and carry out neighborhood development projects within its area of operation.



Sec. 18.55.525. - Neighborhood development projects.

(a) A neighborhood development project, as undertaken and administered by the corporation, shall consist of urban renewal project undertakings and activities in one or more urban renewal areas that are planned and carried out on the basis of annual increments in accordance with 42 U.S.C. 1469 - 1469c (secs. 131 - 134, Title I, Housing Act of 1949), as amended.

(b) The corporation shall adhere to the provisions of AS 18.55.480 - 18.55.960 in its planning and carrying out of a neighborhood development project.



Sec. 18.55.530. - Preparation and approval of redevelopment plans.

(a) Except as provided in AS 18.55.520 (11), the corporation may not acquire real property for a redevelopment project unless the governing body of the municipality has approved the redevelopment plan, as prescribed in (i) of this section.

(b) The corporation may not prepare a redevelopment plan for a redevelopment project area unless the governing body of the municipality has, by resolution, declared the area to be a slum or blighted area in need of redevelopment.

(c) The corporation may not recommend a redevelopment plan to the governing body of the municipality until a general plan for the physical development of the municipality has been prepared.

(d) The corporation may prepare or have prepared a redevelopment plan or any person or agency, public or private, may submit a redevelopment plan to the corporation. A redevelopment plan must be sufficiently complete to indicate its relationship to definite local objectives as to appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements and the proposed land uses and building requirements in the redevelopment project area, and must include

(1) the boundaries of the redevelopment project area, with a map showing the existing uses and conditions of the real property within those boundaries;

(2) a land use plan showing proposed uses of the area;

(3) information showing the standards of population densities, land coverage, and building intensities in the area after redevelopment;

(4) a statement of the proposed changes, if any, in zoning ordinances or maps, street layouts, street levels or grades, building codes, and ordinances;

(5) a site plan of the area; and

(6) a statement as to the kind and number of additional public facilities or utilities that will be required to support the new land uses in the area after redevelopment.

(e) Before recommending a redevelopment plan to the governing body for approval, the corporation shall submit the plan to the planning commission, if any, of the area in which the redevelopment project area is located for review and recommendations as to its conformity with the general plan for the physical development of the area. The planning commission shall submit its written recommendations with respect to the proposed redevelopment plan to the corporation within 30 days after receipt of the plan for review. Upon receipt of the recommendations of the planning commission or, if recommendations are not received within 30 days, then without the recommendations, the corporation may recommend the redevelopment plan to the governing body of the municipality for approval.

(f) Before recommending a redevelopment plan to the governing body for approval, the corporation shall consider whether the proposed land uses and building requirements in the redevelopment project area are designed with the general purpose of accomplishing, in conformance with the general plan, a coordinated, adjusted, and harmonious development of the municipality and its environs that will, in accordance with present and future needs, promote health, safety, morals, order, convenience, prosperity, and the general welfare, as well as efficiency and economy in the process of development and, including, among other things, adequate provision for traffic, vehicular parking, the promotion of safety from fire, panic, and other dangers, adequate provision for light and air, the promotion of the healthful and convenient distribution of population, the provision of adequate transportation, water, sewerage, and other public utilities, schools, parks, recreational and community facilities, and other public requirements, the promotion of sound design and arrangement, the wise and efficient expenditure of public funds, the prevention of the recurrence of unsanitary or unsafe dwelling accommodations, slums, or conditions of blight, and the provision of adequate, safe, and sanitary dwelling accommodations.

(g) The recommendation of a redevelopment plan by the corporation to the governing body shall be accompanied by

(1) the recommendations, if any, of the planning commission concerning the redevelopment plan;

(2) a statement of the proposed method and estimated cost of the acquisition and preparation for redevelopment of the redevelopment project area and the estimated proceeds or revenues from its disposal to redevelopers;

(3) a statement of the proposed method of financing the redevelopment project; and

(4) a statement of a feasible method proposed for the relocation of families to be displaced from the redevelopment project area.

(h) The governing body shall hold a public hearing on the redevelopment plan or substantial modification of the redevelopment plan recommended by the corporation, after public notice by publication in a newspaper of general circulation in the municipality once each week for two consecutive weeks, the last publication to be at least 10 days before the date set for hearing, or, if there is no newspaper of general circulation, by posting the notice in three public places in the municipality at least 10 days before the date set for hearing. The notice must describe the time, place, and purpose of the hearing and must generally identify the area to be redeveloped under the plan. At the public hearing all interested parties shall be given a reasonable opportunity to express their views respecting the proposed redevelopment plan.

(i) Following the hearing required by (h) of this section, the governing body may by ordinance initially approve a redevelopment plan if it finds that the plan is feasible and conforms with the general plan for the physical development of the area. Approval of subsequent modifications of the plan that do not involve substantive changes shall be by resolution. A redevelopment plan that has not been approved by the governing body when recommended by the corporation may again be recommended to it with any modifications considered advisable.

(j) The corporation may modify a redevelopment plan at any time. However, if it is modified after the lease or sale of real property in the redevelopment project area, the redeveloper or the developer's successor in interest affected by the proposed modification must consent to the modification. If the proposed modification will substantially change the redevelopment plan as previously approved by the governing body, the modification must similarly be approved by the governing body.

(k) Notwithstanding any other provision of this chapter, if the local governing body certifies that an area is in need of redevelopment or rehabilitation as a result of flood, fire, hurricane, earthquake, storm, or other catastrophe respecting which the governor has certified the need for disaster assistance under federal law, the local governing body may approve an urban renewal or redevelopment plan and an urban renewal or redevelopment project with respect to the area without regard to the provisions relating to relocation, conformance of the urban renewal or redevelopment plan with the general plan, and the provisions of this chapter requiring a general plan for the municipality and a public hearing on the urban renewal or redevelopment project or plan.



Sec. 18.55.540. - Disposal of property in redevelopment project.

(a) The corporation may sell, lease, exchange, or otherwise transfer real property or any interest in real property in a redevelopment project area to a redeveloper for residential, recreational, commercial, industrial, or other uses, or for public use in accordance with the redevelopment plan, subject to those covenants, conditions, and restrictions it considers in the public interest or to carry out the purposes of AS 18.55.480 - 18.55.960. However, the sale, lease, exchange, or other transfer, or an agreement relating to it, may be made only after, or subject to, the approval of the redevelopment plan by the governing body of the municipality. The real property shall be sold, leased, or transferred at its fair value for uses in accordance with the redevelopment plan although the fair value may be less than the cost of acquiring and preparing the property for redevelopment. In determining the fair value of real property for uses in accordance with the redevelopment plan, the corporation shall consider the uses and purposes required by the redevelopment plan, the restrictions upon, and the covenants, conditions, and obligations assumed by the redeveloper of the property, the objectives of the redevelopment plan for the prevention of the recurrence of slum or blighted areas, and the other matters the corporation specifies as appropriate. In fixing rentals and selling prices, the corporation shall consider appraisals of the property for these uses that are made by land experts employed by the corporation.

(b) Before considering a redevelopment contract proposal, the corporation, by public notice published at least once a week for two consecutive weeks in a newspaper of general circulation in the municipality, or, if there is no newspaper of general circulation, by posting the notice in three public places in the municipality, shall invite proposals from, and make available all pertinent information to private redevelopers or to persons interested in undertaking the redevelopment of an area or any part of an area that the governing body has declared to be in need of redevelopment. The notice must identify the area and must state that the further information that is available may be obtained at the office of the corporation. The corporation shall consider all redevelopment proposals and the financial and legal ability of the prospective redevelopers to carry out their proposals and may negotiate with redevelopers for proposals for the purchase or lease of real property in the redevelopment project area. The corporation may accept the redevelopment contract proposal it considers in the public interest and in furtherance of the purposes of AS 18.55.480 - 18.55.960, provided that the corporation has given to the governing body at least 30 days' written notice of its intent to accept the redevelopment contract proposal. Thereafter the corporation may execute a redevelopment contract in accordance with the provisions of (a) of this section and deliver deeds, leases, and other instruments and take all steps necessary to effectuate the redevelopment contract. The corporation may, without regard to the foregoing provisions of this subsection, dispose of real property in a redevelopment project area to private redevelopers for redevelopment under the reasonable competitive bidding procedures it prescribes, subject to the provisions of (a) of this section.

(c) The corporation may temporarily operate and maintain real property in a redevelopment project area pending the disposition of the property for redevelopment, without regard to the provisions of (a) and (b) of this section, for uses and purposes that it considers desirable even though not in conformity with the redevelopment plan.

(d) A person owning land in the urban renewal area at the time of the approval of the urban renewal plan by the governing body of the municipality may, with approval of the governing body and under regulations, conditions, and limitations the corporation prescribes, be granted a preferred right to purchase or lease land within the redevelopment area. This preferred right shall be exercised within 15 days after public notice of the date of the intended leasing or sale of land within the area. Public notice shall be given in substantially the manner set forth in (a) of this section.



Sec. 18.55.550. - Eminent domain.

(a) The corporation may

(1) acquire by eminent domain real property that it considers necessary within the boundaries of the redevelopment project or for its purposes under AS 18.55.480 - 18.55.960 after the adoption by it of a resolution declaring that the acquisition of the real property described in the resolution is necessary for those purposes; and

(2) exercise the power of eminent domain in the manner provided in AS 09.55.240 - 09.55.460 or in the manner provided by other statutory provisions for the exercise of the power of eminent domain.

(b) Property already devoted to a public use may be acquired in the same manner, provided that real property belonging to the municipality or the state may not be acquired without its consent.



Sec. 18.55.560. - Acquisition and development of undeveloped vacant land.

Upon a determination, by resolution, of the governing body of the municipality that the acquisition and development of undeveloped vacant land not within a slum or blighted area is essential to the proper clearance or redevelopment of a slum or blighted area or a necessary part of the general slum clearance program of the municipality, the acquisition, planning, preparation for development or disposal of the land shall constitute a redevelopment project that may be undertaken by the corporation in the manner provided in AS 18.55.480 - 18.55.960. The determination by the governing body is a substitute for the declaration required by AS 18.55.530 (b) but the determination may not be made until the governing body finds that

(1) there is a shortage of decent, safe, and sanitary housing in the municipality;

(2) the undeveloped vacant land will be developed for predominantly residential uses; and

(3) the provisions of dwelling accommodations on the undeveloped vacant land is necessary to accomplish the relocation in decent, safe, and sanitary housing in the municipality, of families to be displaced from slum or blighted areas that are to be redeveloped.



Sec. 18.55.570. - Issuance of bonds and notes.

(a) The corporation may

(1) issue bonds and notes from time to time for any of the purposes of AS 18.55.480 - 18.55.960, including the payment of principal and interest upon advances for surveys and plans for redevelopment projects;

(2) issue refunding bonds for the purpose of the payment or retirement or in exchange for bonds previously issued by it;

(3) issue the types of bonds and notes it determines, including bonds and notes on which the principal and interest are payable

(A) exclusively from the income, proceeds, and revenues of the redevelopment project financed with the proceeds of the bonds or notes; or

(B) exclusively from the income, proceeds, and revenue of any of its redevelopment projects whether or not they are financed in whole or in part with the proceeds of the bonds or notes; and

(4) further secure the bonds or notes authorized by (1) - (3) of this subsection by a pledge of all or any part of a loan, grant, or contribution from the federal government or from another source, or by a mortgage of a redevelopment project of the corporation.

(b) The members of the board of directors of the corporation or a person executing the bonds or notes authorized by (a) of this section are not liable personally on the bonds or notes by reason of the issuance of them. The bonds, notes, and other obligations of the corporation are not a debt of the municipality, the state, or the United States, and neither the municipality, the state, nor the United States is liable on them, nor are the bonds, notes, or obligations payable out of money or property other than those of the corporation acquired for the purposes of AS 18.55.480 - 18.55.960 and each bond and note shall state this on its face. A bond or note does not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction. Bonds and notes of the corporation issued under AS 18.55.480 - 18.55.960 are declared to be issued for an essential public and governmental purpose and, together with interest on them and income from them, are exempt from all taxes.

(c) Bonds and notes of the corporation issued under AS 18.55.480 - 18.55.960 shall be authorized by its resolution and may be issued in one or more series and shall bear the date or dates, be payable upon demand or mature at the time or times, bear interest at the rate or rates provided, be in the denomination or denominations, be in the form either coupon or registered, carry the conversion or registration privileges, have the rank or priority, be executed in the manner, be payable in the medium of payment, at the place or places, and be subject to the terms of redemption, with or without premium, which the resolution, its trust indenture, or mortgage provides.

(d) Bonds and notes may be sold in the manner, on the terms, and at the price the corporation determines.

(e) If a member of the board of directors or officer of the corporation whose signature appears on a bond, note, or coupon ceases to be a member or officer before the delivery of the bonds or notes, the signature is nevertheless valid and sufficient for all purposes as if the member or officer had remained in office until delivery. Any provision of law to the contrary notwithstanding, bonds and notes issued under AS 18.55.480 - 18.55.960 are negotiable.

(f) In an action or proceeding involving the validity or enforceability of a bond or note or security for a bond or note issued under AS 18.55.480 - 18.55.960, where the bond or note recites in substance that it has been issued by the corporation to aid in financing a redevelopment project, the bond or note is conclusive proof that it has been issued for that purpose and the project is conclusively considered to have been planned, located, and carried out in accordance with the purposes and provisions of AS 18.55.480 - 18.55.960.



Sec. 18.55.580. - Power of corporation to provide additional security for bonds.

(a) In connection with the issuance of bonds or the incurring of obligations under leases, in order to secure the payment of the bonds or obligations, the corporation, in addition to its other powers, may

(1) pledge all or a part of its gross or net rents, fees, or revenue from redevelopment projects to which its right exists or may come into existence;

(2) mortgage all or a part of its real or personal property in a redevelopment project owned or later acquired;

(3) covenant against pledging all or a part of its rents, fees, and revenue from redevelopment projects or against mortgaging all or a part of its real or personal property in a redevelopment project to which its right or title exists or may come into existence or against permitting or suffering a lien on the revenue or property, and covenant with respect to limitations on its right to sell, lease, or otherwise dispose of a redevelopment project or a part of a project, and covenant as to other, or additional debts or obligations that may be incurred by it;

(4) covenant as to the bonds to be issued and as to the issuance of the bonds in escrow or otherwise, and as to the use and disposition of the proceeds, and provide for the replacement of lost, destroyed, or mutilated bonds, covenant against extending the time for the payment of its bonds or interest, and covenant for the redemption of the bonds and to provide the terms and conditions of redemption;

(5) covenant, subject to the limitations contained in AS 18.55.480 - 18.55.960, as to the amount of revenue to be raised each year or other period of time by rents, fees, and other revenue, and as to their use and disposition, and create or authorize the creation of special funds for money held for operating costs, debt service, reserves, or other purposes, and covenant as to the use and disposition of the money held in these funds;

(6) prescribe the procedure by which the terms of a contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which consent may be given;

(7) covenant as to the use, maintenance, and replacement of any or all of its real or personal property in a redevelopment project, the insurance to be carried and the use and disposition of insurance money, and warrant its title to that property;

(8) covenant as to the rights, liabilities, powers, and duties arising upon the breach by it of a covenant, condition, or obligation, and covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which the declaration and its consequences may be waived;

(9) vest in any obligees of the corporation the right to enforce the payment of the bonds or any covenants securing or relating to the bonds;

(10) vest in any obligee or obligees holding a specified amount in bonds the right, in the event of a default by the corporation, to take possession of and use, operate, and manage a redevelopment project or a part of a project, title to which is in the corporation, or money connected with a project, and to collect the rent and revenue arising from the project or part of the project and to dispose of the money in accordance with the agreement of the corporation with the obligees;

(11) provide for the powers and duties of the obligees and limit their liability;

(12) provide the terms and conditions upon which the obligees may enforce any covenant or rights securing or relating to the bonds;

(13) exercise all or any part or combination of the powers granted in AS 18.55.480 - 18.55.960;

(14) make the covenants and do any and all acts and things necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of the corporation, as will tend to make the bonds more marketable even if the covenants, acts, or things are not enumerated in this section.

(b) The corporation may, by resolution, trust, indenture, mortgage, lease, or other contract confer upon an obligee holding or representing a specified amount in bonds, the right, in addition to all rights that may be conferred, upon the happening of an event of default as defined in the resolution or instrument, by an action or proceeding in a competent court

(1) to have possession of a redevelopment project or part of one, title to which is in the corporation, surrendered to the obligee;

(2) to obtain the appointment of a receiver of a redevelopment project or part of a project, title to which is in the corporation, and of the rents and profits from the project or part, and, if a receiver is appointed, the receiver may enter and take possession of, carry out, operate, and maintain the project or a part of the project and may collect and receive all fees, rents, revenue, or other charges thereafter arising from the project or part, and shall keep this money in a separate account and apply it in accordance with the obligations of the corporation as the court directs; and

(3) to require the corporation, the members of its board of directors, officers, agents, and employees to account as if it and they were the trustees of an express trust.



Sec. 18.55.590. - Remedies of obligee.

An obligee of the corporation may, in addition to all other rights that may be conferred on the obligee, subject only to contractual restrictions binding upon the obligee,

(1) by mandamus, suit, action, or proceeding at law or in equity compel the corporation, the members of its board of directors, and its officers, agents, or employees to perform each and every term, provision, and covenant contained in a contract of the corporation with or for the benefit of the obligee, and require the carrying out of any or all those covenants and agreements of the corporation and the fulfillment of all duties imposed upon it by AS 18.55.480 - 18.55.960; and

(2) by suit, action, or proceeding in equity enjoin any acts or things that may be unlawful, or in violation of any of the rights of the obligee of the corporation.



Sec. 18.55.600. - Bonds as legal investment.

(a) The following persons may legally invest sinking funds, money, and other funds belonging to them or within their control in the investments listed in (b) of this section:

(1) all public officers, municipal corporations, political subdivisions, and public bodies;

(2) all banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business;

(3) all insurance companies, insurance associations, and other persons carrying on an insurance business; and

(4) all executors, administrators, curators, trustees, and other fiduciaries.

(b) The following investments are proper investments under (a) of this section: any bonds or other obligations issued by the corporation under AS 18.55.480 - 18.55.960 or by any public housing or redevelopment authority or commission, or agency or any other public body in the United States for redevelopment purposes, when the bonds and other obligations are secured by an agreement between the issuing agency and the federal government in which the issuing agency agrees to borrow from the federal government and the federal government agrees to lend to the issuing agency, before the maturity of the bonds or other obligations, money in an amount that, together with any other money irrevocably committed to the payment of interest on the bonds or other obligations, is sufficient to pay the principal of the bonds or other obligations with interest to maturity, if, under the terms of the agreement, the money is required to be used for the purpose of paying the principal and interest on the bonds or other obligations at their maturity. The bonds and other obligations shall be authorized security for all public deposits.

(c) It is the purpose of this section to authorize any persons, political subdivisions, and officers, public or private, to use any funds owned or controlled by them for the purchase of any of the bonds or other obligations. However, nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.



Sec. 18.55.610. - Conveyance to federal government on default.

In any contract for financial assistance with the federal government, the corporation may obligate itself to convey possession or title to the redevelopment project and land to the federal government, when the contract relates to the project and the land, upon the occurrence of a substantial default. This obligation is not a mortgage. The obligation is specifically enforceable. The contract may provide that in case of the conveyance, the federal government may complete, operate, manage, lease, convey, or otherwise deal with the redevelopment project in accordance with the terms of the contract; however, it shall then require that, as soon as practicable after the federal government is satisfied that all defaults have been cured and that the redevelopment project will be operated in accordance with the terms of the contract, the federal government shall reconvey the redevelopment project to the corporation.



Sec. 18.55.620. - Property exempt from taxes and execution.

(a) All property held by the corporation for a purpose set out in AS 18.55.300 - 18.55.470 and in AS 18.55.480 - 18.55.960 is exempt from levy and sale by virtue of an execution, and an execution or other judicial process may not issue against it nor may judgment against it be a charge or lien upon its property. However, this subsection does not apply to or limit the right of an obligee to foreclose or otherwise enforce any mortgage of the corporation or to pursue remedies for the enforcement of a pledge or lien given by the corporation on its rents, fees, grants, or revenue.

(b) The property held by the corporation for a purpose set out in AS 18.55.300 - 18.55.470 and in AS 18.55.480 - 18.55.960 is declared to be public property used for essential public and governmental purposes and the property is exempt from all taxes of the state or a political subdivision of the state. However, subject to (c) of this section, the corporation shall, from the time it acquires title to property in a redevelopment project until it sells, leases, or otherwise disposes of that property, make payment equal in amount and in lieu of taxes that would be assessed and paid to a political subdivision in which the property is situated if the property had not been acquired by the corporation. From the time the corporation sells, leases, or otherwise transfers the property, the obligation of the corporation to make payment in lieu of taxes shall cease and the property shall thereafter be taxable in the same manner as other property within the political subdivision, unless the property is exempt from taxation by law. The property sold, leased, or otherwise transferred by the corporation may be assessed for taxation on that part of the tax year during which it was not owned by the corporation, unless the property is exempt from taxation by law. Except for the payments required by this subsection, the power vested in the corporation to make payments in lieu of taxes under AS 18.55.250 or other law is not affected by this subsection.

(c) Property for which payments are required under (b) of this section is limited to land and valuable improvements on the land, including buildings located on the property on the assessment date.

(d) Payments for property under (b) of this section may not be required from the corporation unless the payments are eligible project costs under federal policy.



Sec. 18.55.630. - Cooperation by public bodies.

(a) For the purpose of aiding and cooperating in the planning, undertaking, or carrying out of a redevelopment project located within the area in which it is authorized to act, a public body may, upon terms, with or without consideration, as it determines,

(1) dedicate, sell, convey, or lease any of its interest in a property, or grant easements, licenses, or other rights or privileges in the property to the corporation;

(2) cause parks, playgrounds, or recreational, community, educational, water, sewer, or drainage facilities, or other works that it is otherwise empowered to undertake to be furnished in connection with a redevelopment project;

(3) furnish, dedicate, close, vacate, pave, install, grade, regrade, plan, or replan streets, roads, sidewalks, ways, or other places, that it is otherwise empowered to undertake;

(4) plan or replan, or zone or rezone any part of the public body or make exceptions from building regulations and ordinances if the functions are of the character that the public body is otherwise empowered to perform;

(5) cause administrative and other services to be furnished to the corporation of the character that the public body is otherwise empowered to undertake or furnish for the same or other purposes;

(6) incur the entire expense of public improvements made by the public body in exercising the powers granted in this section;

(7) do any and all things necessary or convenient to aid and cooperate in the planning or carrying out of a redevelopment plan;

(8) lend, grant, or contribute money to the corporation;

(9) employ any money belonging to or within the control of the public body, including money derived from the sale or furnishing of property, service, or facilities to the corporation, in the purchase of the bonds or other obligations of the corporation and, as the holder of the bonds or other obligations, exercise the rights connected with them; and

(10) enter into agreements, which may extend over any period, notwithstanding a provision or rule of law to the contrary, with the corporation respecting action to be taken by the public body under any of the powers granted by AS 18.55.480 - 18.55.960.

(b) If at any time title to or possession of a redevelopment project is held by a public body or governmental agency, other than the corporation, authorized by law to engage in the undertaking, carrying out, or administration of redevelopment projects, including the federal government, the provisions of the agreement shall inure to the benefit of and may be enforced by the public body or governmental agency.

(c) A sale, conveyance, lease, or agreement provided for in this section may be made by a public body without appraisal, public notice, advertisement, or public bidding.



Sec. 18.55.640. - Report by the authority. [Repealed, Sec. 140 ch 4 SLA 1992].

Repealed or Renumbered



Sec. 18.55.650. - Title of purchaser of project property.

An instrument executed by the corporation and purporting to convey a right, title, or interest in property under AS 18.55.480 - 18.55.960 is conclusive evidence of compliance with the provisions of AS 18.55.480 - 18.55.960 insofar as title or other interest of a bona fide purchaser, lessee, or transferee of the property is concerned.



Sec. 18.55.660. - Additional powers of governing body.

Whenever the corporation exercises its rights, powers, and duties under AS 18.55.480 - 18.55.960 in the area adjacent to a municipality, the governing body of the municipality may prepare or have prepared general plans for the physical development of the area if the preparation of those plans is not otherwise authorized by law and approve redevelopment plans, and lend or grant money and other assistance for the undertaking of redevelopment projects in the area and to take other action with respect to the area or redevelopment project area that is authorized or required by AS 18.55.480 - 18.55.960 of the governing body of the municipality.



Sec. 18.55.670. - Preparation of general plan by local governing body.

The governing body of a municipality, not authorized to create a planning commission with power to prepare a general plan for the redevelopment of the municipality, may prepare a general plan before a redevelopment project is initiated under AS 18.55.480 - 18.55.960.



Sec. 18.55.680. - Urban renewal projects; definition.

(a) In addition to the power given under AS 18.55.480 - 18.55.960, the corporation may plan and undertake an urban renewal project. In AS 18.55.480 - 18.55.960 an urban renewal project includes undertaking and activity for the elimination and prevention of the development or spread of slums or blighted, deteriorated, or deteriorating areas. An urban renewal project may involve any work or undertaking for this purpose that constitutes a redevelopment project or any rehabilitation or conservation work or any combination of an undertaking or work.

(b) Rehabilitation or conservation work includes

(1) carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements;

(2) acquisition of real property and demolition, removal, or rehabilitation of buildings and improvements from it where necessary to eliminate unhealthful, insanitary, or unsafe conditions, lessen density, reduce traffic hazards, eliminate obsolete or other uses detrimental to the public welfare, or to otherwise remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities;

(3) installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out the objectives of the urban renewal project; and

(4) the disposition, for uses in accordance with the objectives of the urban renewal project, of any property or part of property acquired in the area of the project; disposition shall be in the manner prescribed in AS 18.55.480 - 18.55.960 for the disposition of property in a redevelopment project area.



Sec. 18.55.690. - Urban renewal plan; definition.

An urban renewal project undertaken pursuant to AS 18.55.680 shall be undertaken in accordance with an urban renewal plan for the area of the project. As used in AS 18.55.480 - 18.55.960 an "urban renewal plan" means a plan for an urban renewal project, which (1) conforms to the general plan for the municipality as a whole; and (2) is sufficiently complete to indicate the land acquisition, demolition and removal of structures, redevelopment, improvements, and rehabilitation that are proposed in the area of the urban renewal project, zoning, and planning changes, if any, land uses, maximum densities, building requirements, and the plan's relationship to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements. An urban renewal plan shall be prepared and approved pursuant to the same procedure as provided in AS 18.55.480 - 18.55.960 for a redevelopment plan.



Sec. 18.55.695. - 18.55.698 - l Use of tax collections; loan agreements; taxation of leased property. [Repealed, Sec. 31 ch 37 SLA 1986].

Repealed or Renumbered



Sec. 18.55.700. - Powers with respect to urban renewal.

(a) The corporation has all the powers necessary or convenient to undertake and carry out urban renewal plans and urban renewal projects, including the power to acquire and dispose of property, to issue bonds and other obligations, to borrow and accept grants from the federal government or other source, and to exercise the other powers granted to it by AS 18.55.480 - 18.55.960 with respect to redevelopment projects.

(b) In connection with the planning and undertaking of an urban renewal plan or urban renewal project, the corporation, the municipality, and all public and private offices, agencies, and bodies have all the rights, powers, privileges, and immunities that they have with respect to a redevelopment plan or redevelopment project, in the same manner as though all of the provisions of AS 18.55.480 - 18.55.960 applicable to a redevelopment plan or redevelopment project were applicable to an urban renewal plan or urban renewal project. However, for the purpose of this subsection,

(1) the word "redevelopment" as used in AS 18.55.480 - 18.55.960, except in this section and in the definition of "redevelopment project" in AS 18.55.950 , means "urban renewal";

(2) the words "slum" and "blighted" as used in AS 18.55.480 - 18.55.960, except in this section and in the definitions in AS 18.55.950, mean "blighted, deteriorated, or deteriorating"; and

(3) the finding required by AS 18.55.510 (b) with respect to a blighted area is not required.

(c) In addition to the surveys and plans that the corporation may otherwise make, it may make plans

(1) for carrying out a program of voluntary repair and rehabilitation of buildings and improvements; and

(2) for the enforcement of laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements, and the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements.

(d) The corporation may develop, test, and report methods and techniques, and carry out demonstrations and other activities for the prevention and the elimination of slums and urban blight.



Sec. 18.55.710. - Public bodies authorized to assist in urban renewal projects.

A municipality or other public body may, without limiting any provisions of AS 18.55.700 , do any and all things necessary to aid and cooperate in the planning and undertaking of an urban renewal project in the area in which it is authorized to act, including the furnishing of financial and other assistance as the municipality or public body is authorized by AS 18.55.480 - 18.55.960 for or in connection with a redevelopment plan or redevelopment project.



Sec. 18.55.720. - Corporation may delegate functions to municipalities and public bodies.

The corporation may delegate to a municipality or other public body any of its powers or functions with respect to the planning or undertaking of an urban renewal project in the area in which the municipality or public body is authorized to act, and the municipality or public body may carry out or perform these powers and functions for the corporation.



Sec. 18.55.730. - Agreements for exercising powers and granting assistance.

Any public body may enter into agreements that may extend over any period, notwithstanding any provision or rule of law to the contrary, with any other public body respecting action to be taken under any power granted by AS 18.55.480 - 18.55.960, including the furnishing of funds or other assistance in connection with an urban renewal plan or urban renewal project.



Sec. 18.55.740. - Workable program.

The governing body of a municipality, or a public officer or public body, as it designates, may prepare a workable program, including an official plan of action, for effectively dealing with the problem of urban slums and blighted, deteriorated, or deteriorating areas within the community and for the establishment and preservation of a well-planned community with well-organized residential neighborhoods of decent homes and suitable living environment for adequate family life, for utilizing appropriate private and public resources to eliminate, and prevent the development or spread of, slums and urban blight and deterioration, to encourage needed urban rehabilitation, to provide for the redevelopment of blighted, deteriorated, or slum areas, or to undertake any of these activities or other feasible activities that may be suitably employed to achieve the objectives of the program.



Sec. 18.55.750. - Municipality may repair, etc., dwellings unfit for habitation.

When a municipality finds that a dwelling exists that is unfit for human habitation due to dilapidation, defects increasing the hazard of fire, accident, or other calamity, lack of ventilation, light or sanitary facilities, or another condition, including one of those set out in AS 18.55.860 that makes the dwelling unsafe or insanitary, or dangerous or detrimental to the health, safety, or morals, or otherwise inimical to the welfare of the residents of the municipality, the municipality may require or cause the repair, closing, or demolition or removal of the dwelling in the manner provided in AS 18.55.480 - 18.55.960.



Sec. 18.55.760. - Ordinances relating to unfit dwellings.

Upon the adoption of an ordinance finding that dwelling conditions of the character described in AS 18.55.750 exist in a municipality, its governing body may adopt an ordinance relating to dwellings that are unfit for human habitation.



Sec. 18.55.770. - What ordinance must include.

An ordinance adopted under AS 18.55.760 must provide that the corporation must exercise the powers prescribed by the ordinance. The ordinance must also contain the provisions set out in AS 18.55.780 - 18.55.850.



Sec. 18.55.780. - Petition or finding that dwelling is unfit and filing of complaint.

When at least five residents file a petition charging that a dwelling is unfit for human habitation or when it appears to a public officer that a dwelling is unfit for human habitation, the public officer shall conduct a preliminary investigation, and if the investigation discloses a basis for the charges, the public officer shall issue and have served upon the owner, every mortgagee of record, and all parties in interest in the dwelling, including those in possession, a complaint stating the charges.



Sec. 18.55.790. - Pleadings and hearing.

The complaint must contain a notice of a hearing before the corporation or designated agent and the time and place fixed for the hearing. The hearing shall be not less than 10 days nor more than 30 days after the service of the complaint. The complaint must state that the parties in interest may file an answer to the complaint, appear and give testimony at the place and time fixed in the complaint.



Sec. 18.55.800. - Rules of evidence do not control in hearings before the corporation.

The rules of evidence in judicial proceedings are not controlling in hearings before the corporation.



Sec. 18.55.810. - Findings and order.

If, after the hearing, the executive director of the corporation determines that the dwelling is unfit for human habitation, the executive director shall state the findings of fact in support of the determination in writing and shall issue and have served upon the owner an order which,

(1) if the dwelling can be repaired, altered, or improved at a reasonable cost in relation to its value, shall require the owner, within the time specified in the order, to repair, alter, or improve the dwelling to render it fit for human habitation or to vacate and close the dwelling as a human habitation; or

(2) if the dwelling cannot be repaired, altered, or improved at a reasonable cost in relation to its value, shall require the owner, within the time specified in the order, to remove or demolish the dwelling.



Sec. 18.55.820. - Ordinance to fix percentage of cost as reasonable.

The ordinance of the municipality must fix the percentage of the cost of repair, alteration, or improvement for the purpose of determining whether the cost is reasonable within the meaning of AS 18.55.810 .



Sec. 18.55.830. - Failure of owner to comply with order.

(a) If the owner fails to comply with an order to repair, alter, or improve or to vacate and close the dwelling, the corporation may have the dwelling repaired, altered or improved, or vacated.

(b) If the owner fails to comply with an order to remove or demolish the dwelling, the corporation may have the dwelling removed or demolished.



Sec. 18.55.840. - Costs of repair, etc., are a lien.

If the corporation has the dwelling repaired, altered, improved, vacated and closed, removed or demolished, the costs, including costs of the proceeding and necessary attorney fees, constitute a lien against the real property and the lien may be foreclosed in the manner provided or authorized by law for loans secured by liens on real property.



Sec. 18.55.850. - Disposition of material where dwelling is removed or demolished.

If the corporation removes or demolishes the dwelling, it shall sell the materials and shall credit the proceeds of the sale against the costs of the removal or demolition. If there is a surplus remaining, the corporation shall return it to the parties entitled to it as determined by a judicial proceeding brought by the corporation. The court shall determine the cost incurred by the corporation in this judicial proceeding including its necessary attorney fees, and shall deduct the cost from the surplus.



Sec. 18.55.860. - Ordinance to give corporation power to determine fitness of dwellings for habitation.

(a) The ordinance adopted by a municipality under AS 18.55.480 - 18.55.960

(1) must provide that the corporation may determine that a dwelling is unfit for human habitation if it finds that conditions exist that

(A) are dangerous or injurious to the health, comfort, safety, or morals of the occupant of the dwelling, the occupants of neighboring dwellings or other residents of the municipality; or

(B) have a blighting influence on properties in the area;

(2) may provide additional standards to guide the corporation in determining the fitness of a dwelling for human habitation.

(b) The conditions sufficient to support a finding under (a)(1) of this section include the following, without limitation:

(1) defects increasing the hazards of fire, accident, or other calamity;

(2) lack of adequate ventilation, light, or sanitary facilities, or an adequate heating source;

(3) dilapidation;

(4) disrepair;

(5) structural defects;

(6) uncleanliness;

(7) overcrowding;

(8) inadequate ingress and egress;

(9) inadequate drainage; or

(10) a violation of health, fire, building, or zoning regulations, or any other laws or regulations, relating to the use of land and the use and occupancy of buildings and improvements.



Sec. 18.55.870. - Manner of serving parties in interest.

The corporation shall serve complaints and orders issued in accordance with AS 18.55.480 - 18.55.960 upon all parties in interest either personally or by registered mail. If, after the exercise of reasonable diligence, the corporation cannot find a party, it shall make an affidavit to that effect, and it may then effect service by publishing the complaint or order once each week for two consecutive weeks in a newspaper printed and published in the municipality, or, if there is none, in a newspaper printed and published in the state and circulated in the municipality in which the dwelling is located. The corporation shall also post a copy of the complaint or order in a conspicuous place on the premises affected and file a copy with the clerk of the superior court in the judicial district in which the dwelling is located. The filing of the complaint or order with the clerk has the same effect as other lis pendens notices provided by law.



Sec. 18.55.880. - Injunction to prevent corporation from proceeding.

A person affected by an order issued by the corporation may, within 60 days from the date the order is posted and served, petition the superior court for an injunction restraining the corporation from carrying out the provisions of the order, and the court may, upon the petition, issue a temporary injunction restraining the corporation from proceeding until it disposes of the matter. The court shall hear the petition within 20 days from the date it is filed, or as soon after filing as possible. A petition for an injunction under this section shall be given preference over other matters on the court calendar. The court shall hear and determine the issues raised and shall enter a final order or decree in the proceeding. The findings of fact by the corporation, if supported by evidence, are conclusive. Costs shall be awarded in the discretion of the court.



Sec. 18.55.890. - Remedies provided are exclusive.

The remedies provided in AS 18.55.880 are exclusive and a person affected by an order of the corporation may not recover damages for an action taken under an order of the corporation, or because the person complies with an order of the corporation.



Sec. 18.55.900. - Ordinance may give corporation additional powers.

An ordinance adopted by the governing body of the municipality may authorize the corporation to exercise those powers that are necessary or convenient to carry out the purposes of AS 18.55.480 - 18.55.960 including the power to:

(1) investigate the dwelling conditions in the municipality in order to determine which dwellings are unfit for human habitation;

(2) administer oaths and affirmations, examine witnesses, and receive evidence;

(3) enter upon premises for the purpose of making examinations, if the entry is made in the manner that causes the least possible inconvenience to the person in possession, or, if entry is denied, obtain a court order for this purpose;

(4) appoint and fix the duties of the officers, agents, and employees that the corporation considers necessary to carry out the purposes of the ordinance; and

(5) delegate functions and powers under the ordinance to the officers, agents and employees whom the corporation designates.



Sec. 18.55.910. - Municipality to prepare estimate of costs of administration.

After adopting an ordinance under AS 18.55.750 - 18.55.930 the governing body of the municipality shall as soon as possible prepare an estimate of the annual expenses necessary to provide the equipment, personnel, and supplies for periodic examinations and investigations of dwellings for the purpose of determining their fitness for human habitation, and for the enforcement and administration of ordinances of the municipality.



Sec. 18.55.920. - AS 18.55.750 - 18.55.930 not a limitation on municipalities.

AS 18.55.750 - 18.55.930 do not limit the power of a municipality to enforce its ordinances or regulations, and to prevent or punish violations of them, or to define and declare nuisances and have them removed or abated. The powers granted by AS 18.55.750 - 18.55.930 are in addition to the powers granted by any other law.



Sec. 18.55.930. - Powers of a municipality to control use and occupancy of dwellings.

A municipality may, by ordinance adopted by its governing body,

(1) prescribe minimum standards for the use and occupancy of dwellings inside its boundaries;

(2) prevent the use or occupancy of a dwelling that is injurious to the public health, safety, morals or welfare; and

(3) prescribe punishment for the violation of the ordinance.



Sec. 18.55.932. - Urban redevelopment or urban renewal in a disaster area.

(a) Notwithstanding any other provisions in AS 18.55.480 - 18.55.960, when the legal governing body certifies that an area is in need of redevelopment or urban renewal as a result of the earthquakes of 1964 and all results and aftereffects respecting which the governor has certified the need for disaster assistance, the corporation may plan, undertake, and carry out a redevelopment project or an urban renewal project in the disaster area and the area shall constitute a slum or blighted area.

(b) In connection with the carrying out of a project under this section, the corporation may, with the approval of the local governing body and before the approval of the redevelopment plan or urban renewal plan, acquire real property in the project area, demolish and remove any structure on the property, and pay all costs related to the acquisition, demolition, or removal, including administrative or relocation expenses.

(c) The governing body, when the corporation acquires land under (b) of this section, may assume the responsibility to bear any loss that may result from the acquisition in the event that the real property is not made part of the project.

(d) Real property acquired under this section that is not made a part of the project may be disposed of without regard to AS 18.55.540 if the local governing body has consented to the disposal.

(e) The corporation, in carrying out a project under this section, may recommend to the local governing body a redevelopment plan or an urban renewal plan without regard to the requirement in AS 18.55.530 (c) that a general plan for the physical development of the municipality has been prepared before the recommendation, and the governing body may approve the plan without regard to the requirement in AS 18.55.530 (i) that the plan conform with the general plan for the physical development of the area.

(f) For the purpose of this section, the corporation may file and use a declaration of taking and acquire real property as provided in AS 09.55.420 - 09.55.460.

(g) The provisions of this section apply whenever an area has been declared by the President of the United States to be a disaster area and the legal governing body certifies that the need of the area for redevelopment or urban renewal has been substantially increased as a result of the natural disaster and all results and aftereffects respecting which the governor has also certified the need for disaster assistance.



Sec. 18.55.934. - State aid for an urban redevelopment or urban renewal project in a disaster area.

(a) In connection with any project carried out under AS 18.55.932 , the commissioner of commerce, community, and economic development may contract with the corporation, under terms approved by the governor, to provide a state grant-in-aid equal to one-half the excess of the cost of the project, as determined by the commissioner, over the federal grant-in-aid.

(b) [Repealed, Sec. 16 ch 20 SLA 2002].

(c) For purposes of this section, "cost of the project" includes, in addition to costs directly related to the project, the sum total of all costs of financing and carrying out the project. These include, but are not limited to, the costs of all necessary studies, surveys, plans and specifications, architectural, engineering or other special services, acquisition of real property, site preparation and development, purchase, construction, reconstruction and improvement of real property and the acquisition of machinery and equipment as may be necessary in connection with the project; an allocable portion of the administrative and operating expenses of the grantee; the cost of financing the project, including interest on bonds issued to finance the project; and the cost of other items, including any indemnity and surety bonds and premiums on insurance, legal fees, fees and expenses of trustees, depositaries, financial advisors, and paying agents for the bonds issued as the issuer considers necessary.



Sec. 18.55.940. - Inconsistent provisions superseded.

Insofar as the provisions of AS 18.55.480 - 18.55.960 are inconsistent with any other law, the provisions of AS 18.55.480 - 18.55.960 shall control.



Sec. 18.55.945. - Limitation. [Repealed, Sec. 31 ch 37 SLA 1986].

Repealed or Renumbered



Sec. 18.55.950. - Definitions.

In AS 18.55.480 - 18.55.960, unless the context otherwise requires,

(1) "area of operation" means the State of Alaska;

(2) "blighted area" means an area, other than a slum area, that by reason of the predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility, or usefulness, unsanitary or unsafe conditions, deterioration of site or improvements, tax or special assessment delinquency exceeding the fair value of the land, improper subdivision or obsolete platting, or the existence of conditions that endanger life or property by fire and other causes, or any combination of these factors, substantially impairs or arrests the sound growth of the municipality, retards the provision of housing accommodations, or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its condition and use;

(3) "bond" means any bond, note, interim certificate, debenture, or other obligation issued by the corporation under AS 18.55.570 ;

(4) "corporation" means the Alaska Housing Finance Corporation;

(5) "dwelling" means a building or structure or part of a building or structure used and occupied for human habitation or intended to be so used, and includes an appurtenance belonging to the building or structure or usually enjoyed with it;

(6) "federal government" includes the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America;

(7) "governing body" means the legislative body of a municipality;

(8) "obligee" includes a bondholder, agent or trustee for a bondholder, or lessor demising to the corporation property used in connection with a redevelopment project, or an assignee of the lessor's interest or a part of the interest, and the federal government when it is a party to a contract with the corporation;

(9) "public body" means the state or a municipality;

(10) "real property" includes all land, including improvements and fixtures on it, and property of any nature appurtenant to it, or used in connection with it, and every estate, interest, and right, legal or equitable, in it, including a term for years, a lien, and indebtedness secured by a lien;

(11) "redeveloper" means a person, partnership, or public or private corporation or agency that enters or proposes to enter into a redevelopment contract;

(12) "redevelopment contract" means a contract between the corporation and a redeveloper for the redevelopment of an area in accordance with a redevelopment plan;

(13) "redevelopment plan" means a plan, other than a preliminary or tentative plan, for the acquisition, clearance, reconstruction, rehabilitation, or future use of a redevelopment project area;

(14) "redevelopment project" includes the preparation of a redevelopment plan, the planning, survey, and other work incident to a redevelopment project and the preparation of all plans and arrangements for carrying out a redevelopment project, and means a work or undertaking

(A) to acquire all or a portion of a slum area or a blighted area, including lands, structures, or improvements that are necessary or incidental to the clearance or redevelopment of the area or to the prevention of the spread or recurrence of slum conditions or conditions of blight;

(B) to clear a slum or blight area by demolishing or removing buildings, structures, streets, utilities, or other improvements and to install, construct, or reconstruct streets, utilities, and site improvements necessary to prepare sites for use in accordance with a redevelopment plan;

(C) to sell, lease, or otherwise make available land in a slum or blight area for residential, recreational, commercial, industrial, or other use or for public use or to retain the land for public use, in accordance with a redevelopment plan;

(15) "slum area" means an area where buildings predominate that, by reason of dilapidation, deterioration, age or overcrowding, lack of ventilation, light, air, sanitation, or the existence of conditions that endanger life or property by fire or other causes, or a combination of these factors, is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, and crime, and is detrimental to the public health, safety, morals or welfare.



Sec. 18.55.960. - Short title.

AS 18.55.480 - 18.55.960 may be cited as the Slum Clearance and Redevelopment Act.



Sec. 18.55.970. - 18.55.990 - l Planning assistance. [Repealed, Sec. 10 ch 200 SLA 1972].

Repealed or Renumbered






Article 04 - REGIONAL NATIVE HOUSING AUTHORITIES

Sec. 18.55.995. - Purpose and intent.

The legislature finds that an acute shortage of housing and related facilities exists in the villages of the state and that adequate housing cannot be provided by the private sector due to the economic depression that exists in most villages of the state. It is the purpose and intent of the legislature to provide a means for certain Native associations to form public corporations with the powers and duties comparable to those provided in AS 18.55.100 - 18.55.960.



Sec. 18.55.996. - Creation of authorities.

(a) The following associations are given the authority specified in (b) of this section:

(1) Arctic Slope Native Association (Barrow and Point Hope);

(2) Kawerak, Inc. (Seward Peninsula, Unalakleet, St. Lawrence Island);

(3) Northwest Alaska Native Association (Kotzebue);

(4) Association of Village Council Presidents (southwest coast of Alaska including all villages in the Bethel area and all villages on the Lower Yukon River and Lower Kuskokwim River);

(5) Tanana Chiefs Conference (Koyukuk, the middle and upper Yukon River villages, and the upper Kuskokwim and Tanana River villages);

(6) Cook Inlet Tribal Council (Kenai, Tyonek, Eklutna, and Seldovia);

(7) Bristol Bay Native Association (Dillingham, Upper Alaska Peninsula);

(8) Aleut League (Aleutian Islands, Pribilof Islands, and that part of the Alaska Peninsula that is in the Aleut League);

(9) North Pacific Rim Native Corp. (Cordova, Tatitlek, Port Graham, English Bay, Valdez, Seward, Eyak, and Chenega);

(10) Tlingit-Haida Central Council or Alaska Native Brotherhood (Southeastern Alaska);

(11) Kodiak Area Native Association (all villages on and around Kodiak Island);

(12) Copper River Native Association (Copper Center, Glennallen, Chitina, and Mentasta);

(13) Alaska Federation of Natives, Inc.;

(14) Sitka Community Association (Baranof and Japonski Island);

(15) Metlakatla Indian Community (Metlakatla);

(16) Ketchikan Indian Corporation (Ketchikan area, excluding Saxman).

(b) There is created with respect to each of the associations named in (a) of this section a public body corporate and politic to function in the operating area of the individual associations to be known as the regional housing authority of the associations possessing all powers, rights, and functions now or subsequently specified under AS 18.55.100 - 18.55.290, except those specified with respect to the construction and acquisition of public buildings for lease to the state or any authority that is inconsistent with AS 18.55.995 . A regional housing authority may enter into agreements with local government, other political subdivisions of the state, the state or the federal government for the exercise of a function or power relating to construction, operation, and maintenance of public facilities or public utilities. Upon execution of an agreement and for the period of the agreement the regional housing authority shall have the same powers and functions relating to the subject matter of the agreement as those that may legally be exercised by the governmental unit with whom the agreement is made including the authority to separately or together with the other unit borrow money and issue notes, bonds, or other evidence of indebtedness to finance a project within the scope of the agreement subject to the express limitations, if any, contained in the agreement. All obligations or liabilities of the regional housing authority shall remain their own and are not obligations or liabilities of the state.

(c) A housing authority created by this section may not transact business or exercise powers granted to it until the governing body of the named association has, by proper resolution, declared that there is a need for the authority to function, gives it the authority to function and has named its commissioners as provided under (d) of this section.

(d) The governing body of the association in question shall, after determining that it wishes to have a regional native housing authority, appoint five persons to serve as the board of commissioners of the authority. The term of office of each member is for three years except that, of the commissioners first appointed, one shall serve for a term of one year and two shall serve for a term of two years. Vacancies shall be filled by the governing body of the association in question.

(e) Questions arising as to jurisdiction and boundary disputes as a result of the jurisdictional lines set out by (a) of this section shall be resolved by the governing board of the Alaska Federation of Natives.

(f) The authority shall have the power to acquire, construct, operate, and maintain group homes, multipurpose community centers, child care centers, and other community facilities.

(g) If an activity associated with the planning, financing, construction, or operation of a project by a regional housing authority established in this section and authorized under AS 18.55.100 - 18.55.290 conflicts with an activity of the Alaska Housing Finance Corporation, the governing body of the municipality in which the project is located shall resolve the conflict.

(h) Before a contract for the construction, alteration, or repair of a housing unit constructed under a federal or state funded housing program is awarded, the regional housing authority shall require the contractors to comply with the bond provisions specified in AS 36.25.010 (a) and (b).

(i) A housing authority created under this section shall have its financial records audited annually by an independent certified public accountant. The legislative auditor may prescribe the form and content of the financial records of the housing authority and shall have access to these records at any time.



Sec. 18.55.997. - Residential loans.

(a) In addition to the powers authorized to a regional housing authority under AS 18.55.996 , a regional housing authority may, in accordance with procedures and policies adopted and approved by the Alaska Housing Finance Corporation, make loans for the purchase or development of residential housing in rural areas of the state, other than in an area where the corporation has a loan office. A loan shall be secured by collateral in an amount acceptable to the corporation. The rate of interest on a loan authorized by this section may not exceed the interest rate on a loan originated or purchased under AS 18.56.400 - 18.56.600.

(b) In this section,

(1) "development" means the construction of a new residence or the repair, remodeling, rehabilitation, or expansion of an existing home;

(2) "rural" has the meaning given the term "small community" in AS 18.56.600.



Sec. 18.55.998. - Supplemental housing development grants.

(a) There is created in the Alaska Housing Finance Corporation a supplemental housing development grant fund. Using corporate earnings or other available funds, the corporation shall make grants to regional housing authorities established under AS 18.55.996 for the cost of on-site sewer and water facilities, road construction to project sites, energy efficient design features in homes, and extension of electrical distribution facilities to individual residences.

(b) A grant may be made only for residential housing for which federal loan or grant approval has been obtained from the United States Department of Housing and Urban Development and which will be made available to the public on a nondiscriminatory basis. A grant may not be used to retire or repay obligations or debts of the grant recipient. A grant may only be for the difference between the maximum amount available under federal law or regulation for construction of the residential housing for which the grant is made and the actual costs of the construction. A grant may not exceed 20 percent of the United States Department of Housing and Urban Development total development cost per unit in effect at the time the grant is made.

(c) Grant money may be used only for the purposes specified in (a) of this section. No part of the grant money may be used for administrative or other costs of a regional housing authority whether the costs are directly associated with the construction or general costs of the authority.

(d) The Alaska Housing Finance Corporation shall adopt regulations to carry out the purposes of this section. The provisions of AS 18.56.088(a) and (b) apply to regulations adopted under this section.

(e) In order to make grants authorized by (a) of this section in its administration of the supplemental housing development grant fund established by this section, the board of directors of the corporation shall identify in the corporation's proposed operating budget the money available to the corporation, including the corporation's own assets, to supplement available federal development money.









Chapter 18.56. - ALASKA HOUSING FINANCE CORPORATION

Article 01 - ALASKA HOUSING FINANCE CORPORATION

Sec. 18.56.010. - Findings and purpose.

(a) There exists within the state a serious shortage of decent, safe, and sanitary residential housing available at low or moderate prices or rentals to persons of lower and moderate income. There also exist within the state remote, underdeveloped, or blighted areas where the development of decent, safe, and sanitary housing is necessary to economic growth. These conditions are inimical to the safety, health, welfare, and prosperity of the residents of the state and to the sound growth of urban and rural communities.

(b) The legislature finds and declares that private enterprise has not been able to provide, without assistance, an adequate supply of safe and sanitary homes at prices or rents that persons of lower or moderate income can afford, or to achieve rehabilitation of much of the present housing for persons of lower and moderate income, or to provide without assistance the housing necessary to promote the economic growth of remote, underdeveloped, or blighted areas, and that existing state and federal programs are inadequate to meet housing needs of persons of lower and moderate income or of remote, underdeveloped, or blighted areas. It is imperative that the supply of housing for persons of lower and moderate income and the housing necessary to promote the economic growth of remote, underdeveloped, or blighted areas be increased and that coordination and cooperation among private enterprise, state and local government be encouraged to sponsor, build, and rehabilitate residential housing for these persons.

(c) The legislature finds and declares further that, in accomplishing this purpose, the creation of the Alaska Housing Finance Corporation is essential to assist in the acquisition and development of land and the construction, rehabilitation, financing, management, maintenance, sale, and rental of dwelling units for persons of lower and moderate income or persons in remote, underdeveloped, or blighted areas and that these activities serve a public purpose in benefiting the people of the state. The Alaska Housing Finance Corporation is empowered to act on behalf of the state and its people in serving this public purpose for the benefit of the general public.

(d) The program of making loans for residential housing to veterans in accordance with AS 26.15 has increased and improved the supply of adequate housing in the state, and the continuation of the program is essential to the economic growth of the state and the expansion of the supply of adequate residential housing in the state. Participation by the Alaska Housing Finance Corporation in the program of purchasing and insuring state veterans' loans as provided in this chapter will be of material aid in insuring the continuance of the program of making loans for residential housing to veterans in accordance with AS 26.15.

(e) Expansion of the program of the Alaska Housing Finance Corporation of purchasing insured and uninsured mortgage loans is essential to the economic growth of the state and the supply of adequate residential housing in the state.

(f) The legislature finds that enabling the Alaska Housing Finance Corporation to assist in financing the program of veterans' loans for residential housing in accordance with AS 26.15 and to expand its program of purchasing other mortgage loans serves a public purpose in benefiting the people of the state. The Alaska Housing Finance Corporation is empowered to act on behalf of the state and its people in serving this public purpose for the benefit of the general public.



Sec. 18.56.020. - Alaska Housing Finance Corporation.

The Alaska Housing Finance Corporation is a public corporation and government instrumentality within the Department of Revenue, but having a legal existence independent of and separate from the state. The corporation may not be terminated as long as it has bonds, notes, or other obligations outstanding. Upon termination of the corporation, its rights and property pass to the state.



Sec. 18.56.030. - Corporation governing body.

(a) The corporation shall be governed by a board of directors consisting of

(1) the commissioner of revenue;

(2) the commissioner of commerce, community, and economic development;

(3) the commissioner of health and social services; and

(4) four public members appointed by the governor, as follows:

(A) one member with expertise or experience in finances or real estate;

(B) one member who is a rural resident of the state or who has expertise or experience with a regional housing authority;

(C) one member who has expertise or experience in residential energy efficient home-building or weatherization; and

(D) one person who has expertise or experience in the provision of senior or low-income housing.

(b) If a member described in (a)(1), (2), or (3) of this section is unable to attend a meeting of the board the member may by an instrument in writing filed with the board, designate a deputy or assistant to act in the member's place at the meeting. For all purposes of this chapter, the designee is a member of the board at the meeting.

(c) The board members described in (a)(4) of this section serve two-year terms.

(d) If a vacancy occurs on the board, the governor shall make an appointment, effective immediately, for the unexpired portion of the term.

(e) The members of the board described in (a)(4) of this section receive $100 compensation for each day spent on official business of the corporation and may be reimbursed by the corporation for actual and necessary expenses at the same rate paid to members of state boards under AS 39.20.180 .

(f) The governor shall appoint the members under (a)(4) of this section to give the board of directors a reasonable geographic balance among regions of the state. The members of the board appointed under (a)(4) of this section shall have recognized competence and wide experience in housing, finance, or other business management-related fields.



Sec. 18.56.040. - Meetings of board.

(a) The board shall elect a chairman from among its membership at its annual meeting each year. A majority of the members constitute a quorum for organizing the board, conducting its business, and exercising the powers of the corporation. The board shall meet at the call of its chairman. The board shall meet not less than once each three months.

(b) The board may meet and transact business by electronic media if

(1) public notice of the time and locations where the meeting will be held by electronic media has been given in the same manner as if the meeting were held in a single location;

(2) participants and members of the public in attendance can hear and have the same right to participate in the meeting as if the meeting were conducted in person; and

(3) copies of pertinent reference materials, statutes, regulations, and audio-visual materials are reasonably available to participants and to the public.

(c) A meeting by electronic media as provided in this section has the same legal effect as a meeting in person.

(d) For the purposes of this chapter public notice of 24 hours or more is adequate notice of a meeting of the board at which the issuance of corporation bonds is authorized.



Sec. 18.56.045. - Minutes of meetings.

The board shall keep minutes of each meeting and send a certified copy to the governor and to the Legislative Budget and Audit Committee.



Sec. 18.56.050. - Administration of affairs.

The board shall manage the assets and business of the corporation and may adopt, amend, and repeal bylaws and regulations governing the manner in which the business of the corporation is conducted and the manner in which its powers are exercised. The board shall delegate supervision of the administration of the corporation to the executive director, appointed in accordance with AS 18.56.052 .



Sec. 18.56.052. - Executive director.

The corporation shall employ an executive director, who may not be a member of the board. The executive director shall be appointed by the board and serves at the pleasure of the board.



Sec. 18.56.055. - Legal advisor.

The attorney general is the legal counsel for the corporation. The attorney general shall advise the corporation in legal matters and represent it in suits.



Sec. 18.56.060. - Employment of personnel.

The board may appoint other officers and engage professional and technical advisors as independent contractors. The executive director may hire employees of the corporation and, subject to the approval of the board, engage professional and technical advisors under contract with the corporation. The board shall prescribe the duties and compensation of corporation personnel, including the executive director.



Sec. 18.56.070. - Personnel exempt from state Personnel Act.

The personnel of the corporation are exempt from AS 39.25.



Sec. 18.56.080. - Interdepartmental cooperation.

All departments, agencies, and public corporations of the state may provide information, services, facilities, and loans to the corporation upon its request. The corporation shall, upon request, reimburse departments, agencies, and public corporations of the state for services or facilities provided, loans advanced, or expenses incurred on the corporation's behalf at the request of the corporation.



Sec. 18.56.082. - Alaska housing finance revolving fund.

The Alaska housing finance revolving fund is established in the corporation. The revolving fund consists of appropriations made to the revolving fund by the legislature, money or other assets transferred to the revolving fund by the corporation, and unrestricted repayments of principal on loans made or purchased by the corporation. Amounts deposited in the revolving fund shall be expended for the purposes of the corporation, set out in this chapter.



Sec. 18.56.083. - Bonds for senior housing. [Repealed, Sec. 140 ch 4 FSSLA 1992. For current law, see AS 18.56.790 ].

Repealed or Renumbered



Sec. 18.56.084. - International borrowing.

For the purpose of obtaining access to international capital markets to borrow money for the special mortgage loan purchase program under AS 18.56.098, as an addition to the powers of the corporation under AS 18.56.090, the corporation may (1) establish, or cause to be established, subsidiary corporations incorporated in the state or in another state, or under the laws of a foreign jurisdiction; (2) invest in corporations established under this section; (3) issue bonds and borrow money for investments in corporations established under this section; (4) borrow from corporations established under this section; (5) guarantee the obligations of corporations established under this section; or (6) enter into agreements with corporations established under this section or with other persons. In exercising a power under this section, the corporation may not subject its assets to risk of loss through foreign currency exchange. A guarantee under this section constitutes a bond of the corporation as defined in AS 18.56.390 .



Sec. 18.56.085. - Investment of state surplus. [Repealed, Sec. 77 ch 106 SLA 1980].

Repealed or Renumbered



Sec. 18.56.086. - Creation of subsidiaries.

The corporation may create subsidiary corporations for the purpose of financing or facilitating the financing of school construction, facilities for the University of Alaska, or facilities for ports and harbors. A subsidiary corporation created under this section may be incorporated under AS 10.20.146 - 10.20.166. The corporation may transfer assets of the corporation to a subsidiary created under this section. A subsidiary created under this section may borrow money and issue bonds as evidence of that borrowing and has all the powers of the corporation that the corporation grants to it. Unless otherwise provided by the corporation, the debts, liabilities, and obligations of a subsidiary corporation created under this section are not the debts, liabilities, or obligations of the corporation.



Sec. 18.56.088. - Administrative procedure.

(a) Except for AS 44.62.310 and 44.62.312, regarding public meetings, AS 44.62 (Administrative Procedure Act) does not apply to this chapter. The corporation shall make available to members of the public copies of the regulations adopted under (b) - (e) of this section. Within 45 days after adoption, the chairman of the board shall submit a regulation adopted under (b) - (e) of this section to the chairman of the Administrative Regulation Review Committee under AS 24.20.400 - 24.20.460.

(b) The board may adopt regulations by motion or by resolution or in any other manner permitted by its bylaws.

(c) The board may adopt regulations to carry out the purposes of this chapter, and shall adopt regulations necessary for the following purposes:

(1) determination of borrower eligibility including, but not limited to, income limitations and the determination of remote, underdeveloped, or blighted areas of the state;

(2) loan guidelines and terms including but not limited to maximum loan amounts and required loan-to-value ratios, but excluding mortgage loan interest rates;

(3) characteristics of housing eligible for loans or purchase of loans, including compliance with the requirements of AS 18.56.300 ;

(4) the qualifications of loan originators and servicers and the method of allocating amounts available for the purchase of loans;

(5) establishment of a procedure, including a fee schedule, for the commitment for one year or less of money for the purchase of an individual mortgage loan at a specific interest rate; and

(6) establishment of the program of housing assistance authorized by AS 18.56.090 (b) including program regulations that, at minimum,

(A) establish priorities and criteria for providing money and other forms of authorized assistance in response to housing assistance proposals;

(B) define the forms of housing assistance authorized under AS 18.56.090(b);

(C) set out procedures to evaluate housing assistance proposals;

(D) set out procedures to approve the award of housing assistance; and

(E) prescribe methods of monitoring the use of money paid out under AS 18.56.090 (b) and the progress of activity under the approved housing assistance program.

(d) Except as provided in (e) of this section, at least 15 days before the adoption, amendment, or repeal of a regulation on a subject specified in (c)(1) - (4) of this section, the board shall give public notice of the proposed action by publishing the notice in at least three newspapers of general circulation in the state and by mailing a copy of the notice to every person who has filed a request for notice of proposed regulations with the board or the corporation. The public notice must include a statement of the time, place, and nature of the proceedings for the adoption, amendment, or repeal of the regulation and must include an informative summary of the proposed subject of the regulation. On the date and at the time and place designated in the notice, the board shall give each interested person or an authorized representative, or both, the opportunity to present statements, arguments, or contentions in writing, and shall give members of the public an opportunity to present oral statements, arguments, or contentions for a total period of at least one hour. The board shall consider all relevant matter presented to it before adopting, amending, or repealing a regulation. At a hearing under this subsection, the board may continue or postpone the hearing to a time and place that it determines. A regulation that is adopted, or its amendment or repeal, may vary in content from the informative summary specified in this subsection if the subject matter of the regulation, or its amendment or repeal, remains the same and the original notice was written so as to assure that members of the public are reasonably notified of the proposed subject of the board's action in order for them to determine whether their interests could be affected by the board's action on that subject.

(e) A regulation or order of repeal on a subject specified in (c) of this section may be adopted as an emergency regulation or order of repeal if the board makes a finding in its order of adoption or repeal, including a statement of the facts that constitute the emergency, that the adoption of the regulation or order of repeal is necessary for the immediate preservation of the orderly operation of the corporation's loan and bonding programs. The requirements of (d) of this section do not apply to the initial adoption of an emergency regulation covering a subject specified in (c)(1) - (4) of this section; however, upon adoption of an emergency regulation, the board shall, within 10 days after adoption, give notice of the adoption in accordance with (d) of this section. An emergency regulation adopted under this subsection does not remain in effect more than 120 days unless the board complies with (d) of this section during the 120-day period.

(f) A regulation adopted under (b) - (e) of this section becomes effective immediately upon its adoption by the board, unless otherwise specifically provided by the order of adoption.

(g) The provisions of (b) - (e) of this section do not apply to regulations governing interest rates on the corporation's mortgage loan programs.

(h) The board shall adopt regulations in accordance with (a) - (f) of this section that establish a procedure by which a seller of mortgage loans may appeal a decision of the corporation not to purchase mortgage loans offered by the seller.

(i) The board may adopt regulations under (a) - (f) of this section that establish conditions and terms for mobile home loans that are not in accordance with the provisions of this chapter, including conditions and terms relating to owner-occupancy, the number of loans that may be made to a single borrower, and borrower eligibility requirements, if the board first determines that the regulations are necessary to ensure the continued security of the mobile home loan portfolio.



Sec. 18.56.089. - Compliance with Executive Budget Act; corporation finances; dividend.

(a) The provisions of AS 37.07 (Executive Budget Act)

(1) apply to

(A) the operating budget of the corporation;

(B) amounts payable from corporate earnings or assets of the corporation for grants or grant programs authorized by this chapter;

(C) interest rate subsidies and building subsidies as determined by the corporation;

(D) the amount and source or sources of the total annual appropriation for the corporation's loan programs for which a subsidy is not provided, but the provisions of AS 37.07 are not otherwise applicable to that appropriation;

(E) the amount and source or sources of the total annual appropriation for the corporation's multi-family housing loans and the corporation's housing programs and housing projects if a subsidy is provided from the corporation's arbitrage earnings for the loans, programs, or projects, but the provisions of AS 37.07 are not otherwise applicable to that appropriation; and

(F) except as otherwise specifically provided in (2) of this subsection, the activities of the corporation under AS 18.55 and the activities of the corporation under this chapter;

(2) do not apply to activities of the corporation under AS 18.55 and this chapter that

(A) relate to the corporation's borrowing of money as provided in this chapter to make or purchase mortgage loans, including the issuing of its obligations or evidence of that borrowing and the repayment of the debt obligation;

(B) relate to the corporation's ability to refinance existing mortgage loans in order to achieve a lower interest rate; or

(C) are directly attributable to the servicing of mortgage loans, including real estate acquired by the corporation as a result of foreclosure.

(b) To further ensure effective budgetary decision making by the legislature, the corporation shall

(1) annually review the corporation's assets, including the assets of the Alaska housing finance revolving fund under AS 18.56.082 , to determine whether assets of the corporation exceed an amount required to fulfill the purposes of the corporation as defined in AS 18.55 and this chapter; in making its review, the board shall determine whether, and to what extent, assets in excess of the amount required to fulfill the purposes of the corporation during the next fiscal year are available without

(A) breaching any agreement entered into by the corporation;

(B) materially impairing the operations or financial integrity of the corporation; or

(C) materially affecting the ability of the corporation to

(i) stabilize the market price of and demand for residential housing; and

(ii) ensure an adequate long-term supply of residential housing for persons of lower and moderate income;

(2) specifically identify in the corporation's assets the amounts that the corporation believes are necessary to meet the requirements of (1)(C) of this subsection; and

(3) present to the legislature by January 10 of each year a complete accounting of all assets of the corporation, including assets of the Alaska housing finance revolving fund under AS 18.56.082 , and a report of the review and determination made under (1) and (2) of this subsection; the accounting shall be audited by an independent outside auditor and must include a full description of all mortgage loan interest and principal repayments and program receipts, including

(A) mortgage loan commitment fees received by or accrued to the corporation during the preceding fiscal year; and

(B) all income earned on assets of the corporation during that period, including earnings on assets of the state assisted mortgage fund.

(c) The corporation shall make a dividend available to the state each fiscal year. The corporation shall pay the dividend for a current fiscal year to the state before the end of that fiscal year. The legislature may appropriate the dividend for capital projects. The corporation shall notify the commissioner of revenue of the amount of each dividend under this subsection for inclusion in the state operating budget and shall also notify the commissioner when each dividend is available for payment to the state. The amount of the dividend for a current fiscal year is calculated as follows:

(1) the lesser of $103,000,000 or 75 percent of the net income of the corporation for the base fiscal year;

(2) minus the amount of money from the corporation used during that current fiscal year for bond repayment and other costs related to the bonds issued under

(A) ch. 26, SLA 1996, up to a maximum of $1,000,000;

(B) sec. 10(b), ch. 130, SLA 2000;

(C) sec. 1, ch. 1, SSSLA 2002;

(D) sec. 4, ch. 120, SLA 2004; and

(3) minus any appropriation of unrestricted unencumbered money of the corporation during the current fiscal year, other than an appropriation for the corporation's operating budget.

(d) In (c) of this section,

(1) "base fiscal year" means the fiscal year ending two years before the end of the current fiscal year in which the dividend is made available to the state;

(2) "dividend" means a payment made to the state under (c) of this section;

(3) "net income" means the corporation's operating income before deducting nonoperating expenses, special items, and transfers as set out in the audited financial statements of the corporation for the base fiscal year.



Sec. 18.56.090. - General powers and limitations.

(a) In addition to other powers granted in this chapter, the corporation may, for the purpose of providing housing for persons of lower and moderate income or persons located in remote, underdeveloped, or blighted areas of the state and for its other corporate purposes,

(1) make or participate in the making of mortgage loans to sponsors, developers, builders, and purchasers of residential housing, if the corporation determines that

(A) mortgage loans are not otherwise available, wholly or in part, from private lenders upon reasonably equivalent terms and conditions; and

(B) the residential housing for which the mortgage loans are made complies with applicable provisions of AS 18.56.096 (c) and the applicable thermal and lighting energy standards of AS 46.11.040 ;

(2) purchase or participate in the purchase of mortgage loans made to sponsors, developers, builders, owners, and purchasers of residential housing, if the corporation

(A) has given approval before the initial making of the loan and has determined that mortgage loans were, at the time the approval was given, not otherwise available, wholly or in part, from private lenders upon reasonably equivalent terms and conditions; or

(B) has determined that

(i) the purchase or participation will result in additional residential housing, taking into account without limitation such factors as reinvestment of the proceeds of the sale in additional mortgage loans, increased availability of mortgage loans insured by the federal government, its agencies or departments, the reduction, if any, of interest payments to be made with respect to mortgage loans, or such other factors as will tend to increase or improve the supply of residential housing within the state; and

(ii) the residential housing covered by the mortgage loan complies with applicable provisions of AS 18.56.096 (c) and the applicable thermal and lighting energy standards of AS 46.11.040 ;

(3) make partial rental payments and mortgage interest payments under a contract with any housing owner if the payments will be applied to decrease rental or mortgage interest charges of persons of lower and moderate income or owners or purchasers of residential housing in remote, underdeveloped, or blighted areas of the state;

(4) make loans from the housing development fund;

(5) collect and pay reasonable fees and charges in connection with making, purchasing, and servicing its mortgages, loans, notes, bonds, certificates, commitments, and other evidences of indebtedness;

(6) acquire real property, or any interest in real property, in its own name, by purchase, transfer, or foreclosure, when the acquisition is necessary or appropriate to protect any loan in which the corporation has an interest; sell, transfer, and convey the property to a buyer; and, if the sale, transfer, or conveyance cannot be effected with reasonable promptness or at a reasonable price, rent or lease the property to a tenant pending the sale, transfer, or conveyance;

(7) sell, at public or private sale, to any purchaser, including the Federal National Mortgage Association, all or any part of a mortgage or other instrument or document securing a construction, land development, mortgage, or temporary loan of any type permitted by this chapter;

(8) purchase, in order to meet the requirements of the sale of its mortgages to the Federal National Mortgage Association, stock of the Federal National Mortgage Association;

(9) procure insurance against any loss in connection with its operation;

(10) consent to the modification of the rate of interest, time of payment of any installment of principal or interest, or any other terms, of the mortgage loan, mortgage loan commitment, construction loan, temporary loan, contract, or agreement of any kind to which the corporation is a party;

(11) borrow money as provided in this chapter to carry out and effectuate its corporate purposes, and issue its obligations as evidence of borrowing;

(12) include in any borrowing the amounts necessary to pay financing charges, interest on the obligations for a period not exceeding one year after the date on which the corporation estimates funds will otherwise be available to pay the interest, consultant, advisory, and legal fees, and other expenses that are necessary or incident to this borrowing;

(13) under AS 18.56.088 , adopt and publish regulations respecting its lending programs and other regulations that are necessary to effectuate its purposes;

(14) provide technical and advisory services to sponsors, builders, and developers of residential housing and to residents of it;

(15) promote research and development in scientific methods of constructing low-cost and energy-efficient residential housing of high durability;

(16) make and execute agreements, contracts, and other instruments necessary or convenient in the exercise of the powers and functions of the corporation under this chapter, including contracts with any person, firm, corporation, governmental agency, or other entity;

(17) receive, administer, and comply with the conditions and requirements respecting any appropriation or gift, grant, or donation of property or money;

(18) sue and be sued in its own name;

(19) adopt an official seal;

(20) adopt bylaws for the regulation of its affairs and the conduct of its business and adopt regulations and policies in connection with the performance of its functions and duties;

(21) employ fiscal consultants, engineers, attorneys, real estate counselors, appraisers, and other consultants and employees that may be required in the judgment of the corporation, and fix and pay their compensation from funds available to the corporation;

(22) do all acts and things necessary, convenient, or desirable to carry out the powers expressly granted or necessarily implied in this chapter;

(23) invest or reinvest, subject to its contracts with noteholders and bondholders, any money or funds held by the corporation in any obligations or other securities or investments in which banks or trust companies in the state may legally invest funds held in reserves or sinking funds or any funds not required for immediate disbursement, and in certificates of deposit or time deposits secured by obligations of, or guaranteed by, the state or the United States;

(24) purchase a mortgage loan made to refinance an existing mortgage loan, without regard to whether the corporation holds the existing mortgage loan, as long as the interest rate and fees charged to the borrower are sufficient to fully reimburse the corporation for all costs incurred by the corporation in purchasing the mortgage loan and as long as the borrower will be in compliance with AS 18.56.096 (a)(6) after purchase of the mortgage loan by the corporation;

(25) participate in the making of mortgage loans to borrowers for congregate housing under AS 18.56.100 (b)(1) as the purchaser of those loans; loans made for congregate housing under this paragraph must reflect application of prudent underwriting standards and lending practices that include, but are not limited to, appropriate loan-to-value ratios and the ability of a borrower to repay the loan.

(b) The corporation may, subject to (c) of this section,

(1) reserve money to itself, or provide money for, or provide deferred loans, interest rate subsidies, building subsidies, participation financing through housing partnerships, and other forms of housing assistance as set out in regulations of the corporation to, another governmental agency, a municipality, a regional housing authority, or a private nonprofit organization, to pay for the design, construction, development, rehabilitation, or improvement of housing for persons of low and moderate income, for housing in remote, undeveloped, or blighted areas of the state, and for congregate and special needs housing;

(2) provide money for, and provide deferred loans, interest rate subsidies, building subsidies, participation financing through housing partnerships, and other forms of housing assistance as set out in regulations of the corporation to, corporations and project sponsors for congregate and special needs housing; and

(3) receive money for a purpose described in (1) or (2) of this subsection.

(c) The corporation may not provide money or another form of housing assistance authorized by (b) of this section unless the board identifies in the corporation's proposed operating budget the money available to the corporation, including the corporation's own assets, for the proposed housing assistance. The provisions of this subsection apply to

(1) subsidies authorized by the home ownership assistance program under AS 18.56.091 ;

(2) mortgage subsidies authorized by the graduated payment mortgage loan program under AS 18.56.098 (c);

(3) interest rate deductions authorized in the housing development fund under AS 18.56.100 (b)(1) and (l);

(4) money or another form of housing assistance payable from corporate earnings or assets of the corporation, other than money appropriated to the corporation for the specific purpose, for a program set out in AS 18.56.400 - 18.56.850.

(d) Notwithstanding authority granted by AS 18.55 and this chapter, the corporation may not acquire or construct a building for the corporation's own use and occupancy unless the proposed acquisition or construction has been approved by the legislature by law.



Sec. 18.56.091. - Home ownership assistance program.

(a) The corporation shall implement a home ownership assistance program to assist persons of lower and moderate income to purchase homes financed under the special mortgage loan purchase program by providing a subsidy to the persons in an amount not greater than the difference between

(1) the amount annually required to pay interest and principal on that person's loan and real property taxes and insurance for the home purchase with the loan; and

(2) 25 percent of that person's annual gross income.

(b) Notwithstanding (a) of this section, the loan amount eligible for assistance under the subsidy authorized by (a) of this section is the amount determined under AS 18.56.098 (k).



Sec. 18.56.092. - Veterans' loans for residential housing. [Repealed, Sec. 77 ch 106 SLA 1980. For current provisions see AS 18.56.101 ].

Sec. 18.56.092. Veterans' loans for residential housing. [Repealed, Sec. 77 ch 106 SLA 1980. For current provisions see AS 18.56.101 ].

Repealed or Renumbered



Sec. 18.56.093. - Insurance.

(a) There is established in the corporation the housing insurance fund, the rural housing hazard insurance fund, and the rural housing title insurance fund. The funds shall be completely segregated from all other funds of the corporation, and are trust funds for the uses and purposes of this section. The corporation may adopt regulations under AS 18.56.088 and enter into agreements with respect to the exercise of any power relating to the funds under this section, including, without limitation, agreements as to the use of the money in the funds, agreements with respect to the terms and conditions upon which payments from the funds must be made to the corporation with respect to mortgage loans insured under this section, agreements as to accounts or subaccounts in the funds for different categories of loans, and agreements regarding the payment of and security for bonds of the corporation. The corporation may pledge, assign, or grant other interests in the funds as may be necessary or appropriate in connection with the insurance of mortgage loans and to provide for the payment of and security for bonds of the corporation.

(b) In addition to any other fees and charges that the corporation may charge on mortgage loans, the corporation may collect, or cause to be collected, insurance commitment fees and insurance premiums on mortgage loans insured by a fund under this section.

(c) A mortgage loan purchased by the corporation as part of its special mortgage loan purchase program may be insured by the housing insurance fund, and a mortgage loan on a mobile home or residence located in a remote, underdeveloped, blighted, or rural area of the state may also be insured (1) against hazard loss by the rural housing hazard insurance fund when hazard insurance from other sources satisfactory to private mortgage lenders is not, in the opinion of the corporation, available on reasonable terms, and (2) against title defect by the rural housing title insurance fund when title insurance from other sources satisfactory to private mortgage lenders is not, in the opinion of the corporation, available on reasonable terms. The endorsement of the corporation on the mortgage that it is insured by any fund under this section at the time of purchase or acquisition of the mortgage loan is conclusive evidence that the mortgage loan is insured under the provisions of this section by the fund.

(d) Mortgage loans may be insured by a fund or an account in a fund under this section only when the amount in the fund or in the account as a percentage of the sum of all mortgage loans to be insured and all unpaid principal on mortgage loans to be insured by the fund or the account equals or exceeds the fund requirement. The fund requirement for each fund or account shall be calculated as the percentage that the corporation determines is actuarially sound for operation of the fund or account.

(e) When the corporation determines what is actuarially sound with respect to the operation of each fund or account in a fund, it shall consider means of providing sufficient revenue for the operation of the fund or account, without regard to amounts that may have been or may, after the date of determination of actuarial soundness, be appropriated under (f) of this section and it shall consider factors which must include, without limitation,

(1) as to the mortgages insured by the housing insurance fund, or an account of the housing insurance fund, estimates of future defaults and losses on mortgage loans insured under this section based on actual default and loss experience on those mortgage loans or on similar mortgage loans in this state or elsewhere, estimates of recoveries on defaulted or foreclosed mortgage loans based on that experience, the terms and conditions of the mortgage loans insured under this section, estimates of earnings and income of amounts on deposit in the fund, and any other appropriate factors;

(2) as to mortgages insured by the rural housing title insurance fund, estimates of defaults and losses by reason of title defects that are otherwise uninsured, estimates of earnings and income of amounts of deposit in the fund or the account, and any other appropriate factors; and

(3) as to mortgages insured by the rural housing hazard insurance fund, or an account of the rural housing hazard insurance fund, estimates of default by reason of hazard losses which are otherwise uninsured, estimates of earnings and income of amounts on deposit in the fund or the account, and any other appropriate factors.

(f) On December 1 of each year the corporation shall ascertain the amount on deposit in each fund established under this section and in each account of each fund. If the amount in any fund or account is less than the fund requirement for the fund or account, the corporation shall, no later than January 2 of the following year, certify in writing to the governor and to the legislature, the amount, if any, required to restore that fund or account to the fund requirement. The legislature may appropriate the amount and the corporation shall deposit in the fund or account all amounts appropriated during the then current state fiscal year. Nothing in this subsection creates a debt or liability of the state.



Sec. 18.56.094. - New capital city mortgage loans. [Repealed, Sec. 77 ch 106 SLA 1980].

Repealed or Renumbered



Sec. 18.56.095. - Mortgage insurance.

(a) There is a special fund of the state to be known as the "state mortgage insurance fund" (called the "mortgage insurance fund") which shall be completely segregated and set apart from all other funds of the state, and which is a trust fund for the uses and purposes of this section and into and from which money shall be paid as provided in this section. The mortgage insurance fund shall be held by the commissioner of revenue, subject to the power of the commissioner of commerce, community, and economic development to enter into and perform agreements with respect to the use of money in the mortgage insurance fund and to pledge, assign, or grant interests in the mortgage insurance fund as provided in this section. The commissioner of commerce, community, and economic development may enter into agreements with the corporation with respect to the exercise of any power or approval relating to the mortgage insurance fund under this section, including, without limitation, agreements as to the use of money in the mortgage insurance fund, agreements with respect to the terms and conditions upon which payments from the mortgage insurance fund shall be made to the corporation with respect to mortgage loans insured under this section, and agreements regarding the payment of and security for mortgage insurance bonds, and in connection with these agreements the commissioner of commerce, community, and economic development may pledge, assign, or grant other interests in the mortgage insurance fund to the corporation as may be necessary or appropriate in connection with the insurance of mortgage loans and to provide for the payment of and security for mortgage insurance bonds. Any such agreement or any of the rights of the corporation under the agreement and payments received or to be received under the agreement may be pledged or assigned by the corporation for the benefit of the holders of mortgage insurance bonds.

(b) In addition to any other fees and charges that the corporation may charge on mortgage loans, it may collect or cause to be collected on all mortgage loans made or purchased with the proceeds of the sale of mortgage insurance bonds, either or both a special mortgage loan insurance commitment fee or a mortgage loan insurance premium. The special mortgage loan insurance commitment fees and special mortgage loan insurance premiums when received shall be deposited in the mortgage insurance fund by the corporation, or by any mortgage loan servicer, trustee, or agent designated by the corporation to receive them, and shall be held, invested and, together with all investment income derived from them, reinvested by the commissioner of revenue as set out in AS 37.10.071 , subject to any agreement with the corporation under (a) of this section.

(c) If, at any time after receipt by the corporation of a payment from the mortgage insurance fund with respect to a mortgage loan or any portion of the principal and interest and other amounts payable on a mortgage loan, the corporation recovers an amount on the mortgage loan or portion of it from any source other than the mortgage insurance fund, it shall apply the amount recovered in the following order: first to repay the general fund of the state to the extent of appropriations made pursuant to requests made under (f) of this section, and second, to repay the mortgage insurance fund.

(d) A mortgage loan may be insured if the loan-to-value ratio at the time of the insurance loan does not exceed 80 percent or, if the loan-to-value ratio does exceed that percentage, if it is federally insured or guaranteed or insured by a qualified mortgage insurance company to the extent of the excess. The endorsement of the corporation on the mortgage at the time of purchase or acquisition of the mortgage loan is conclusive evidence that the mortgage loan is insured under the provisions of this section. The insurance is payable solely from the mortgage insurance fund.

(e) Mortgage loans may only be insured when the amount in the mortgage insurance fund as a percentage of the sum of all mortgage loans to be insured and all unpaid principal on mortgage loans insured by the corporation equals or exceeds the fund requirement. As used in this section, the fund requirement is calculated as follows as to the following mortgage loans insured by the corporation:

(1) in the case of federally insured or guaranteed mortgage loans, or mortgage loans insured by a qualified mortgage insurance company or, if not so insured or guaranteed, with a loan-to-value ratio at the time of the mortgage insurance application less than 80 percent, the greater of (A) two percent of the unpaid principal amount of those mortgage loans, or (B) a percentage that the corporation with the approval of the commissioner of commerce, community, and economic development determines is actuarially sound for operation of the mortgage insurance fund;

(2) [Repealed, Sec. 77 ch 106 SLA 1980].

(f) On December 1 of each year the commissioner of commerce, community, and economic development shall determine the amount on deposit in the mortgage insurance fund. If the amount in the fund is less than the fund requirement, the commissioner of commerce, community, and economic development shall request the corporation to transfer from any available funds the amount necessary to restore the mortgage insurance fund to the fund requirement and the corporation shall promptly comply with the request from any funds available subject to agreements with holders of any of its obligations. If sufficient funds are not provided as the result of the requests, the commissioner of commerce, community, and economic development shall, no later than January 2 of the following year, make and deliver to the governor and to the chairmen of the house and senate finance committees a certificate stating the sum required to restore the fund to the fund requirement and the sum so certified may be appropriated and paid to the fund during the then current state fiscal year. Nothing in this subsection creates a debt or liability of the state.

(g) [Repealed, Sec. 77 ch 106 SLA 1980].

(h) In this section, unless the context clearly indicates a different meaning,

(1) the determination of what is "actuarially sound" with respect to the operation of the mortgage insurance fund shall be based on a consideration of the factors that will provide sufficient revenue for the operation of the fund, without regard to amounts that may have been or may, after the date of determination of actuarial soundness, be appropriated pursuant to (f) of this section, including, without limitation, estimates of future defaults and losses on mortgage loans insured under this section based on actual default and loss experience on those mortgage loans or on similar mortgage loans in this state or elsewhere, estimates of recoveries on defaulted or foreclosed mortgage loans based on that experience, the terms and conditions of the mortgage loans insured under this section, estimates of earnings and income of amounts on deposit in the mortgage insurance fund, and any other appropriate factors;

(2) "loan-to-value ratio" means the ratio between the principal amount of a mortgage loan and the appraised value, as determined by the corporation, of the residential housing financed by the mortgage loan;

(3) "mortgage insurance bond" means a bond, note, or other obligation of the corporation, the proceeds of which are authorized to be expended to purchase or make a mortgage loan insured under this section;

(4) "qualified mortgage insurance company" means a mortgage insurance company satisfactory to the corporation;

(5) "special mortgage loan insurance commitment fee" and "special mortgage loan insurance premium" mean, respectively, a fee of a percent of the principal amount of a mortgage loan to be insured under this section, and an annual insurance premium of a percent of the portion of the unpaid principal amount of a mortgage loan insured under this section that is not federally insured or guaranteed or insured by a private mortgage insurance company, that the corporation with the approval of the commissioner of commerce, community, and economic development determines is actuarially sound for the operation of the mortgage insurance fund.



Sec. 18.56.096. - Limitation on power to make or purchase mortgage loans.

(a) The corporation may not make, participate in the making of, purchase, or participate in the purchase of

(1) a first mortgage loan under this chapter for a duplex, triplex, or four-plex that exceeds the limitations on first mortgage loans for similar housing purchased by the Federal National Mortgage Association as to principal amount and loan-to-value ratio;

(2) a second mortgage loan for a duplex, triplex, or four-plex the amount of which, when combined with the principal balance of a first mortgage loan on the property, exceeds the limitation on the amount set out in (1) of this subsection or that has a loan-to-value ratio, when considered with the principal balance of the first mortgage loan, that exceeds 90 percent;

(3) a mortgage loan to finance the purchase of new housing or for the improvement or rehabilitation of existing housing, unless the construction, improvement, or rehabilitation work has been performed by a contractor who is registered to work as a contractor under AS 08.18; this paragraph does not apply if the construction, improvement, or rehabilitation work

(A) has been totally or substantially performed by the borrower;

(B) has been performed by a borrower who acts as the contractor for the construction, improvement, or rehabilitation work; or

(C) has been performed in an area designated by the corporation as exempt from the requirements of this paragraph because of the unavailability of registered contractors in that area;

(4) a first mortgage loan for a single-family residence that exceeds the limitations on first mortgage loans for similar housing purchased by the Federal National Mortgage Association as to principal amount by more than 10 percent, or has a loan-to-value ratio that exceeds 95 percent, or a second mortgage loan for a single-family residence, the amount of which, when combined with the principal balance of a first mortgage loan on the property, exceeds the limitations on loans for similar housing purchased by the Federal National Mortgage Association as to principal amount by more than 10 percent, or has a loan-to-value ratio, when considered with the principal balance of the first mortgage loan, that exceeds 90 percent;

(5) a first or second mortgage loan for rental housing unless the borrower agrees not to discriminate against tenants or prospective tenants because of sex, marital status, changes in marital status, pregnancy, parenthood, race, religion, color, national origin, or status as a student;

(6) a first mortgage loan if the borrower has an outstanding first mortgage housing loan under this chapter or an outstanding first mortgage loan for owner-occupied housing under former provisions of AS 44.47; or

(7) a loan to a person who has a past due child support obligation established by court order or by the child support services agency under AS 25.27.160 - 25.27.220 at the time of application.

(b) The loan-to-value limitation established in (a)(4) of this section does not apply to a mortgage loan that is federally insured or guaranteed. The loan-to-value limitations established in (a)(1) and (4) of this section do not apply to a mortgage loan that is a refinancing mortgage loan under AS 18.56.108 .

(c) The corporation may not make, participate in the making of, purchase, or participate in the purchase of a loan for a residential building if construction of the building began after December 31, 1991, unless the building complies with the thermal and lighting energy standards required by AS 46.11.040 . The corporation

(1) may adopt regulations to implement this subsection; and

(2) shall, by regulation, establish

(A) procedures by which the person responsible for the construction of the building may demonstrate that the building complies with the thermal and lighting energy standards, including

(i) self-certification, if the contractor responsible for the building construction provides satisfactory evidence that the contractor has completed a training program of the Alaska Craftsman Home Program or equivalent training program and the training program is satisfactory to the corporation;

(ii) submission of the certificate of a registered architect, registered engineer, or a building inspector, and the architect, engineer, or building inspector has completed a training program of the Alaska Craftsman Home Program or equivalent training program and the training program is satisfactory to the corporation;

(iii) submission of the certificate of occupancy issued by the municipality in which the building is located, if the certificate is issued by a municipality in which the municipal building code meets or exceeds the thermal and lighting energy standards, as determined by the corporation;

(iv) another method approved by the corporation in regulations adopted by the corporation; and

(B) criteria by which the energy conservation standards may be met; for purposes of this subparagraph, the residential building complies with the energy standards if the residence has received a rating under the rating system developed by Energy Rated Homes of Alaska if, in the judgment of the corporation, the rating meets or exceeds the thermal energy standards required by AS 46.11.040 .



Sec. 18.56.097. - Collateral for loans.

Under procedures established by regulations of the corporation adopted in accordance with AS 18.56.088 a person may pledge as security for the repayment of a loan made, purchased, or insured by the corporation under this chapter a preference right the person holds to receive title to land the person occupies as a primary place of residence, primary place of business, subsistence campsite, or as headquarters for reindeer husbandry. The preference right must be conveyed to the person by the Native corporation to which the land was granted under 43 U.S.C. 1613 before it may be pledged as security under this section. The Department of Commerce, Community, and Economic Development shall prescribe procedures and standard forms for establishing and appraising the value of a preference right held by a person to secure the repayment of a loan made, purchased, or insured by the corporation under this chapter.



Sec. 18.56.098. - Special mortgage loan purchase program.

(a) The corporation shall establish a special mortgage loan purchase program. Under the special mortgage loan purchase program, the corporation may purchase first or second mortgage loans. A first or second mortgage loan purchased under this subsection must be made for the purchase, improvement, or rehabilitation of a residence or must be a refinancing loan. First or second mortgage loans purchased under this subsection may include graduated payment mortgage loans and adjustable rate mortgage loans.

(b) The corporation shall adopt regulations under AS 18.56.088 to establish minimum construction standards that a residence must meet before the corporation may purchase a mortgage loan on the residence under (a) of this section. The minimum construction standards must include standard deviations from the minimum construction standards to allow the corporation to purchase loans on residences that do not meet the minimum construction standards but that are certified by an engineer to be within the standard deviations. The standard deviations must include, but are not limited to, provisions relating to water holding tanks, on-site water and sewer systems, and foundations.

(c) The corporation may pledge mortgage loans purchased by the corporation under (a) of this section, mortgage loans assigned to the corporation for the special mortgage loan purchase program, and mortgage loans purchased with amounts appropriated to the corporation for the special mortgage loan purchase program to pay the principal, interest, and redemption premium, if any, on bonds or bond anticipation notes issued by the corporation for the special mortgage loan purchase program and may expend amounts appropriated to the special mortgage loan purchase program for mortgage loan subsidies or other purposes of the program as necessary to cause the interest rate on mortgage loans purchased under the special mortgage loan purchase program and retained by the corporation or sold under AS 18.56.099 to equal the rates specified in this section.

(d) [Repealed, Sec. 51 ch 115 SLA 1981].

(e) The corporation shall adopt regulations under AS 18.56.088 to implement the special mortgage loan purchase program. The regulations shall include provisions allowing, prohibiting, or restricting the right to assume or the right to provide for the payment of mortgage loans purchased under (a) of this section by a person other than the mortgagor. A provision in a mortgage loan purchased by the corporation after June 30, 1981, that prohibits or restricts the right to assume or the right to provide for the payment of mortgage loans is enforceable. The corporation shall enforce the regulations adopted under this subsection.

(f) The corporation shall establish the interest rate on a first mortgage loan purchased under (a) of this section in accordance with the following:

(1) the interest rate on the loan amount eligible for assistance of a mortgage loan purchased with the proceeds of an issue of taxable bonds of the corporation is three percent less than the cost of funds of that issue, except that

(A) if the cost of funds of that issue is less than 10 percent, the interest rate is equal to the cost of funds; and

(B) if the cost of funds of that issue is more than 10 percent, the interest rate may not be less than 10 percent;

(2) an interest rate determined under this subsection on the loan amount eligible for assistance of a mortgage loan that is not purchased from the proceeds of bonds that are qualified veterans' mortgage bonds under the applicable provisions of 26 U.S.C. (Internal Revenue Code) shall be reduced by one percentage point if the loan is made to an eligible veteran under AS 18.56.101 ;

(3) the interest rate for the amount of a mortgage loan purchased under (a) of this section that exceeds the loan amount eligible for assistance is equal to the cost of funds to the corporation attributable to that part of the loan;

(4) the interest rate on the loan amount eligible for assistance of a mortgage loan purchased with money that is not the proceeds of either taxable or tax-exempt bonds is the rate the corporation determines is appropriate by application of the provision of (1) of this subsection;

(5) the interest rate on the loan amount eligible for assistance of a mortgage loan purchased from the proceeds of bonds that are exempt from taxation, other than bonds that constitute qualified veterans' bonds under (h) of this section, is equal to the interest rate determined under (1) and (2) of this subsection on a loan purchased under (a) of this section from the proceeds of the most recent applicable issue of taxable bonds sold by the corporation; a higher or lower interest rate shall be established on the entire loan amount if required to ensure the tax-exempt status of the bonds;

(6) the corporation shall determine the interest rate on a mortgage loan that is an adjustable rate mortgage loan as provided in this subsection; the corporation shall recalculate the interest rate from time to time based on changes in the cost to the corporation of the funds used to purchase the adjustable rate mortgage loan; however, the corporation may establish a minimum interest rate applicable to an adjustable rate mortgage loan, and the interest rate on the adjustable rate mortgage loan may not be less than the minimum interest rate so established regardless of the cost of funds to the corporation;

(7) for loans made under this section, the corporation shall give effect to interest rate changes applicable to the loans based on time of loan application, time of issuance of the corporation's bonds issued to purchase loans, or other factors as the corporation determines;

(8) in this subsection,

(A) "cost of funds" means the true interest cost expressed as a rate on bonds of the corporation plus an additional percentage as determined by the corporation to represent the allocable expenses of operation, costs of issuance, and mortgage servicing;

(B) "taxable bonds" means bonds bearing interest that is taxable under applicable provisions of 26 U.S.C. (Internal Revenue Code) and which were issued to finance the purchase of first mortgage loans.

(g) The corporation shall establish the interest rate on a second mortgage loan purchased under (a) of this section in the manner established for computing the interest rates on a first mortgage loan under (f) of this section except that, in the case of a second mortgage loan, if the first mortgage loan made to the same borrower is held by the corporation and was purchased under the special mortgage loan purchase program, the outstanding principal balance of the existing first mortgage loan is subtracted from the loan amount eligible for assistance to determine the amount of the loan that is eligible for an interest rate on a second mortgage loan determined by reference to (f) of this section.

(h) The interest rate on the loan amount eligible for assistance of a mortgage loan purchased from the proceeds of bonds that constitute qualified veterans' mortgage bonds under applicable provisions of 26 U.S.C. (Internal Revenue Code) is the rate for other loans to veterans under (f)(2) of this section. A higher or lower interest rate shall be established on the entire loan amount if required by applicable provisions of 26 U.S.C. (Internal Revenue Code).

(i) If the money used to purchase a mortgage loan made to a veteran under this section comes from an issue of bonds of the corporation guaranteed by the state, each bond must be issued as part of an issue substantially all of the proceeds of which are used to provide residences for qualifying veterans. In this subsection, a qualifying veteran is a person who is a "qualified veteran" as the term is defined or may subsequently be defined under 26 U.S.C. 143.

(j) The interest rate limitations of AS 45.45.010 do not apply to loans purchased under this section or to loans that the corporation has, in any manner, committed itself to purchase.

(k) In this section and in AS 18.56.091 and 18.56.099

(1) "graduated payment mortgage loan" means a mortgage loan the terms of which provide for monthly principal and interest payments that

(A) during the first year of the mortgage loan are lower than the monthly principal and interest payments that would be required under the terms of a level payment mortgage loan made at the same interest rate; and

(B) during subsequent years of the mortgage loan are graduated to provide for the same return over the term of the loan that would have been provided by a level payment mortgage loan made at the same interest rate;

(2) "loan amount eligible for assistance" means

(A) the first $50,000 of a mortgage loan for persons of lower or moderate income whose purchase of a home is assisted under AS 18.56.091; or

(B) except as to persons whose purchase of a home is assisted under AS 18.56.091 , the amount of a mortgage loan that does not exceed the amount of the loan established by law; if an amount has not been established by law, the amount is zero;

(3) "mortgage loan" includes a beneficial interest or participation in a mortgage loan;

(4) "residence" means

(A) an owner-occupied, single-family residence, including a mobile home; or

(B) an owner-occupied duplex, triplex, or fourplex.



Sec. 18.56.099. - Powers of corporation to deal in mortgage loans.

The corporation may purchase, sell, hold, or otherwise deal in mortgage loans. In connection with the purchase or sale of a beneficial interest or participation in a mortgage loan, the corporation may enter into a trust agreement providing for the custody, control, and administration of the mortgage loan. The trust agreement may provide that the corporation or a bank or trust company shall act as trustor or trustee under the trust and that title to the mortgage loans subject to the trust shall be considered to have passed as provided in the trust agreement. To the extent provided in the trust agreement, the effect of a sale of a beneficial interest or participation in a mortgage loan is the same as the sale of the mortgage loan subject to the trust.



Sec. 18.56.100. - Housing development fund.

(a) There is created a housing development fund to be administered by the corporation as a trust fund separate and distinct from any other money or funds administered by the corporation.

(b) Consistent with AS 18.56.090 , the corporation may make temporary and permanent loans from the housing development fund, at an interest rate or rates determined by the corporation, and with the security for repayment that is necessary and practicable, to purchase, make, or participate in the making of mortgage loans

(1) to borrowers who are sponsors, nonprofit corporations, or agencies of the state or a municipal government, for permanent loans to develop, build, repair, remodel, or rehabilitate residential housing that is to be used and occupied as congregate housing; or

(2) that are not federally insured or guaranteed for residential housing, if the corporation determines that the loans are not otherwise available, wholly or in part, from private lenders upon reasonably equivalent terms and conditions.

(c) To the credit of the housing development fund shall be deposited

(1) grants and contributions to the fund; and

(2) all receipts of the corporation on account of repayment of or sale or other disposition of the security for any loans made under (b) of this section.

(d) The corporation may receive and accept from any source whatever any grants or contributions for the housing development fund.

(e) [Repealed, Sec. 72 ch 113 SLA 1982].

(f) [Repealed, Sec. 72 ch 113 SLA 1982].

(g) [Repealed, Sec. 72 ch 113 SLA 1982].

(h) [Repealed, Sec. 72 ch 113 SLA 1982].

(i) [Repealed, Sec. 72 ch 113 SLA 1982].

(j) [Repealed, Sec. 72 ch 113 SLA 1982].

(k) [Repealed, Sec. 72 ch 113 SLA 1982].

(l) The corporation may reduce the interest rate on a loan entered into under (b)(1) of this section only from amounts appropriated to the housing development fund specifically to reduce the interest payable by borrowers who develop housing under (b)(1) of this section. If a project developed by a borrower with a reduced interest subsidy made under this subsection ceases to be used for congregate housing, the corporation shall adjust the interest rate payable on the unpaid balance of the loan to the prevailing rate of interest charged by the corporation on loans made for other residential purposes, but may not reduce the interest rate payable below the subsidized rate.

(m) The corporation shall adopt regulations to implement (b)(1) and (l) of this section that

(1) determine borrower eligibility, including regulations to determine that the borrower has the ability to repay the loan;

(2) define procedures for the application, review, and approval of authorized loans;

(3) establish loan guidelines, loan terms, and acceptable security for loans; and

(4) identify characteristics of housing projects eligible for loans.

(n) In (b)(1) and (l) of this section, "congregate housing" means a multi-family housing development with fully independent living units and services integrated in the buildings that may include, but are not limited to, housekeeping, meal service, and resident training or development programs.



Sec. 18.56.101. - Eligibility for veterans' interest rates.

Sec. 18.56.101. Eligibility for veterans' interest rates.

The following persons are eligible veterans for the purposes of AS 18.56.098(f) and (g):

(1) a person who served in the armed forces of the United States for 90 days or more, or whose service was for less than 90 days because of injury or disability incurred in the line of duty, after April 6, 1917, whose discharge was under honorable conditions;

(2) the widow or widower of a member of the armed forces or an eligible veteran if the member or veteran served in the armed forces for at least 90 days after April 6, 1917, and the veteran's discharge was under honorable conditions;

(3) a person who has served for not less than five years in the Alaska Army National Guard, or the Alaska Air National Guard, or a reserve unit of the United States armed forces if the reserve unit required, as a minimum, one weekend each month of duty and 15 consecutive days of active duty training each year and

(A) whose discharge was under honorable conditions; or

(B) who is currently in an active status in the guard or a reserve unit;

(4) a person who has served as a commissioned officer of the Regular or Reserve Corps of the Public Health Service whose discharge was under honorable conditions;

(5) a person who served in the Alaska Territorial Guard for 90 days or more or whose service was for less than 90 days because of injury or disability incurred in the line of duty;

(6) the widow or widower of a person who served at least 90 days in the Alaska Territorial Guard.



Sec. 18.56.102. - Simplified refinancing mortgage loan purchase program. [Repealed, Sec. 9 ch 41 SLA 1987. For current law, see AS 18.56.108].

Repealed or Renumbered



Sec. 18.56.103. - Federal taxation of interest on bonds and bond anticipation notes.

If the interest on bonds or bond anticipation notes of the corporation issued after June 1, 1980, becomes taxable under the income tax laws of the United States, the legislature may appropriate an amount sufficient to pay the outstanding principal and interest on the bonds or bond anticipation notes. Nothing in this section creates a debt or liability of the state.



Sec. 18.56.104. - Allocation of tax-exempt bonds. [Repealed, Sec. 2 ch 81 SLA 1987].

Repealed or Renumbered



Sec. 18.56.105. - Allocation of lending activities.

The corporation shall designate regions within the state that, in the aggregate, encompass the entire state. In participating in the making or purchasing of loans under AS 18.56.090 (a)(1) and (2) or under AS 18.56.100, the corporation shall make its money available through the private financial institutions in the state within each region designated by the corporation under this section. The corporation shall allocate its money among the regions on the basis of recent and future anticipated lending activity as well as the potential need for the loans in each region and may reallocate its money among the regions as it considers appropriate to reflect changes in lending activity or need in the regions.



Sec. 18.56.106. - Nonconforming housing loan program.

(a) There is established in the corporation the nonconforming housing loan program to assist persons to purchase housing that does not conform to minimum building standards under any state or federal program that provides for housing purchases.

(b) The corporation shall adopt regulations under this section that establish conditions and terms for nonconforming housing loans including terms and conditions relating to owner and nonowner occupancy, the number of loans that may be made to a single borrower, and borrower eligibility requirements. The corporation shall permit loans under this section for nonconforming housing located on land to which a borrower has agricultural rights.



Sec. 18.56.107. - Loan origination and service fees for rural areas.

Loan origination and service fees charged for a loan made or purchased in a rural area with money received by the corporation after July 1, 1981, may be higher than loan origination and service fees charged for other loans made or purchased by the corporation and the corporation may pay a portion of the higher fees.



Sec. 18.56.108. - Simplified refinancing mortgage loan purchase program.

(a) The corporation shall establish a simplified refinancing mortgage loan purchase program. Under the simplified refinancing mortgage loan purchase program, the corporation may purchase refinancing mortgage loans to provide relief to borrowers under circumstances described by regulations adopted by the corporation.

(b) AS 18.56.098 (c), (e), and (j) apply to refinancing mortgage loans purchased under (a) of this section.

(c) Subject to (d) of this section, the interest rate on a refinancing mortgage loan purchased under (a) of this section is two percent less than the cost to the corporation of the money used to purchase the refinancing mortgage loan, except that if the cost of money

(1) is 10 percent or less, the interest rate is equal to the cost of money; and

(2) is more than 10 percent, the interest rate may not be less than 10 percent.

(d) If the refinancing mortgage loan is an adjustable rate mortgage loan, the corporation shall establish the initial interest rate as provided in (c) of this section and shall recalculate the interest rate from time to time in accordance with (c) of this section. However, notwithstanding (c)(1) of this section, the corporation may establish a minimum interest rate applicable to an adjustable rate refinancing mortgage loan. The interest rate on the adjustable rate refinancing mortgage loan may not be less than the minimum interest rate established under this subsection, regardless of the cost of money to the corporation.

(e) The corporation may adopt regulations to implement this section, including regulations to define "cost of money" for purposes of this section. The regulations may provide for recalculation of the cost of money under (d) of this section at the times and frequencies the corporation considers appropriate. The time and frequency for a recalculation under (d) of this section is not required to match the time or frequency of a change in the cost of money to the corporation.

(f) Equity extraction may not be allowed under this program.

(g) In this section, "refinancing mortgage loan" means a loan refinancing another mortgage loan owned by the corporation.



Sec. 18.56.109. - Teachers' and nurses' housing loan program.

Sec. 18.56.109. Teachers' and nurses' housing loan program.

(a) There is established in the corporation the teachers' and nurses' housing loan program to assist public school teachers and registered nurses to purchase housing. A loan may be made under this program only for owner-occupied, single-family housing. The loan may be made only to an individual employed full-time

(1) in a public elementary or secondary school in the state who is required to be certificated and holds a position as a

(A) teacher;

(B) counselor;

(C) principal;

(D) vice or assistant principal; or

(E) provider of special education or related services; or

(2) as a registered nurse and is licensed to practice registered nursing under AS 08.68.230 (a).

(b) Only one loan may be made to a borrower under this section. The corporation shall adopt regulations that establish additional terms and conditions for teachers' and nurses' housing loans, including those relating to determining whether an individual is employed full-time and to other borrower eligibility requirements. A loan may be no greater than 100 percent of the value of the property for which the loan is made. The corporation may require the borrower to pay costs associated with the loan.



Sec. 18.56.110. - Bonds and notes.

(a) The corporation, by resolution, may issue bonds and bond anticipation notes in order to provide funds to carry out and effectuate its purposes.

(b) The principal and interest on these bonds or notes, except state guaranteed bonds, is payable from corporation funds, excluding funds in the housing development fund. The principal and interest on state guaranteed bonds is payable from corporation funds, excluding funds in the housing development fund, and in accordance with the terms of the state guaranty of principal and interest. Bond anticipation notes may be payable from the proceeds of the sale of bonds or from the proceeds of sale of other bond anticipation notes or, in the event bond or bond anticipation note proceeds are not available, the notes may be paid from other funds or assets of the corporation. Bonds or notes may be additionally secured by a pledge of a grant or contribution from the federal government, or a corporation, association, institution, or person, or a pledge of money, income, or revenues of the corporation from any source. The corporation may issue state guaranteed bond anticipation notes in anticipation of the sale of state guaranteed bonds to be issued under this chapter. State guaranteed bond anticipation notes are guaranteed as to principal and interest by the state and secured by the full faith, credit, and resources of the state.

(c) Bonds or bond anticipation notes may be issued in one or more series and shall be dated, bear interest at the rate or rates per year or within the maximum rate, be in the denomination, be in the form, either coupon or registered, carry the conversion or registration provisions, have the rank or priority, be executed in the manner and form, be payable from the sources in the medium of payment and place or places within or outside the state, be subject to authentication by a trustee or fiscal agent, and be subject to the terms of redemption with or without premium, as the resolution of the corporation may provide. Bond anticipation notes shall mature at the time or times that are determined by the corporation. Bonds shall mature at a time, not exceeding 50 years from their date, that is determined by the corporation. Before the preparation of definitive bonds or bond anticipation notes, the corporation may issue interim receipts or temporary bonds or bond anticipation notes, with or without coupons, exchangeable for bonds or bond anticipation notes when these definitive bonds or bond anticipation notes have been executed and are available for delivery.

(d) Bonds or bond anticipation notes, except state guaranteed bonds and bond anticipation notes, may be sold in the manner and on the terms the corporation determines. State guaranteed bonds and bond anticipation notes shall be sold at public sale by the corporation in amounts and at times as may be approved by the state bond committee, on terms fixed under the notice of sale.

(e) If an officer whose signature or a facsimile of whose signature appears on any bonds or notes or coupons attached to them ceases to be an officer before the delivery of the bond, note or coupon, the signature or facsimile is valid the same as if the officer had remained in office until delivery.

(f) In any resolution of the corporation authorizing or relating to the issuance of bonds or bond anticipation notes, the corporation has power by provisions in the resolution which will constitute covenants of the corporation and contracts with the holders of the bonds or bond anticipation notes

(1) to pledge to any payment or purpose all or any part of its revenues to which its right then exists or may thereafter come into existence, and the money derived from the revenues, and the proceeds of any bonds or notes;

(2) to covenant against pledging all or any part of its revenues, or against permitting or suffering a lien on the revenues of its property;

(3) to covenant as to the use and disposition of any and all payments of principal or interest received by the corporation on mortgage loans, construction loans, or other investments held by the corporation;

(4) to covenant as to establishment of reserves or sinking funds and the making of provision for and the regulation and disposition of the reserves or sinking funds;

(5) to covenant with respect to or against limitations on a right to sell or otherwise dispose of property of any kind;

(6) to covenant as to bonds and notes to be issued, and their limitations, terms, and conditions, and as to the custody, application, and disposition of the proceeds of the bonds and notes;

(7) to covenant as to the issuance of additional bonds or notes, or as to limitations on the issuance of additional bonds or notes and the incurring of other debts;

(8) to covenant as to the payment of the principal of or interest on the bonds or notes, as to the sources and methods of the payment, as to the rank or priority of the bonds or notes with respect to a lien or security, or as to the acceleration of the maturity of the bonds or notes;

(9) to provide for the replacement of lost, stolen, destroyed, or mutilated bonds or notes;

(10) to covenant against extending the time for the payment of bonds or notes or interest on the bonds or notes;

(11) to covenant as to the redemption of bonds or notes and privileges of their exchange for other bonds or notes of the corporation;

(12) to covenant to create or authorize the creation of special funds of money to be held in pledge or otherwise for operating expenses, payment or redemption of bonds or notes, reserves, or other purposes, and as to the use and disposition of the money held in the funds;

(13) to establish the procedure, if any, by which the terms of any contract or covenant with or for the benefit of the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent to amendment or abrogation, and the manner in which the consent may be given;

(14) to covenant as to the custody of any of its properties or investments, their safekeeping and insurance, and the use and disposition of insurance money;

(15) to covenant as to the time or manner of enforcement or restraint from enforcement of any rights of the corporation arising by reason of or with respect to nonpayment of any principal or interest of any mortgage loans or construction loans;

(16) to provide for the rights and liabilities, powers and duties arising upon the breach of any covenant, condition, or obligation, and to prescribe the events of default and the terms and conditions upon which any or all the bonds, notes, or other obligations of the corporation become or may be declared due and payable before maturity and the terms and conditions upon which any such declaration and its consequences may be waived;

(17) to vest in a trustee or trustees within or outside the state the property, rights, powers, and duties in trust as the corporation may determine, which may include any or all of the rights, powers, and duties of any trustee appointed by the holders of any bonds or notes, and to limit or abrogate the right of the holders of any bonds or notes of the corporation to appoint a trustee under this chapter or limit the rights, powers, and duties of the trustee;

(18) to pay the costs or expenses incident to the enforcement of the bonds or notes or of the provisions of the resolution or of any covenant or agreement of the corporation with the holders of its bonds or notes;

(19) to agree with any corporate trustee which may be any trust company or bank having the powers of a trust company within or outside the state as to the pledging or assigning of revenue or funds to which or in which the corporation has any rights or interest; the agreement may further provide for other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any bonds or notes of the corporation and not otherwise in violation of law and may provide for the restriction of the rights of an individual holder of bonds or notes of the corporation;

(20) to appoint and provide for the duties and obligations of any paying agent or paying agents, or other fiduciaries as the resolution may provide within or outside the state;

(21) to limit the rights of the holders of any bonds or notes to enforce any pledge or covenant securing bonds or notes;

(22) to make covenants other than and in addition to the covenants expressly authorized in this section, of like or different character, and to make covenants to do or refrain from doing acts and things as may be necessary, or convenient and desirable, in order to better secure bonds or notes or that, in the absolute discretion of the corporation, will tend to make bonds or notes more marketable, notwithstanding that the covenants, acts or things may not be enumerated in this section.

(g) Notwithstanding AS 18.56.090 (a)(11) and (a) of this section, the corporation may not issue bonds in any 12-month period beginning after June 30, 1983, in an amount that exceeds the amount of bonds authorized to be issued during the preceding period, unless a different amount is authorized by the legislature. This subsection does not apply to the issuance by the corporation of refunding bonds or to the issuance by the corporation of bonds the proceeds of which are intended to be used to refinance mortgage loans held by the corporation.



Sec. 18.56.115. - Independent financial advisor.

In negotiating the private sale of bonds or bond anticipation notes to an underwriter, the corporation may retain a financial advisor. A financial advisor retained under this section must be independent from the underwriter.



Sec. 18.56.120. - Validity of any pledge.

The pledge of assets or revenue of the corporation to the payment of the principal or interest on any obligations of the agency is valid and binding from the time the pledge is made and the assets or revenue are immediately subject to the lien of the pledge without physical delivery or further act. The lien of any pledge is valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the corporation, irrespective of whether those parties have notice of the lien of the pledge. This section does not prohibit the corporation from selling assets subject to any pledge, except that any sale may be restricted by the trust agreement or resolution providing for the issuance of the obligations.



Sec. 18.56.125. - Capital reserve fund.

(a) For the purpose of securing any one or more issues of its obligations, the corporation may establish one or more special funds, called "capital reserve funds", and shall pay into those capital reserve funds (1) any money appropriated and made available by the state for the purpose of any of those funds, (2) any proceeds of the sale of its obligations, to the extent provided in the resolution or resolutions of the corporation authorizing their issuance, and (3) any other money that may be made available to the corporation for the purposes of those funds from any other source. All money held in a capital reserve fund, except as provided in this section, shall be used as required, solely for the payment of the principal of obligations or of the sinking fund payments with respect to those obligations; the purchase or redemption of obligations; the payment of interest on obligations; or the payment of any redemption premium required to be paid when those obligations are redeemed before maturity. However, money in any fund may not be withdrawn from it at any time in an amount that would reduce the amount of that fund to less than the capital reserve requirement set out in (b) of this section, except for the purpose of making, with respect to those obligations, payment, when due, of principal, interest, redemption premiums and the sinking fund payments for the payment of which other money of the corporation is not available. Any income or interest earned by, or increment to, a capital reserve fund, due to the investment of the fund or any other amounts in it, may be transferred by the corporation to other funds or accounts of the corporation to the extent that the transfer does not reduce the amount of the capital reserve fund below the capital reserve fund requirement.

(b) If the corporation decides to issue obligations secured by a capital reserve fund, the obligations may not be issued if the amount in the capital reserve fund is less than such a percent, not exceeding 10 percent of the principal amount of all of those obligations secured by that capital reserve fund then to be issued and then outstanding in accordance with their terms, as may be established by resolution of the corporation (called the "capital reserve fund requirement"), unless the corporation, at the time of issuance of the obligations, deposits in such capital reserve fund from the proceeds of the obligations to be issued or from other sources, an amount which, together with the amount then in the fund, will not be less than the capital reserve fund requirement.

(c) In computing the amount of a capital reserve fund for the purpose of this section, securities in which all or a portion of the funds are invested shall be valued at par or, if purchased at less than par, at amortized costs as the term is defined by resolution of the corporation authorizing the issue of the obligations, or by some other reasonable method established by the corporation by resolution. Valuation on a particular date shall include the amount of any interest earned or accrued to that date.

(d) To assure the continued operation and solvency of the corporation for the carrying out of its corporate purposes, provision is made in (a) of this section for the accumulation in capital reserve funds of an amount equal to their capital reserve fund requirement.

(e) The chairman of the corporation shall annually, no later than January 2, make and deliver to the governor and chairmen of the house and senate finance committees a certificate stating the sum, if any, required to restore any capital reserve fund to the capital reserve fund requirement. The legislature may appropriate that sum, and all sums appropriated during the then current fiscal year by the legislature for the restoration shall be deposited by the corporation in the proper capital reserve fund. Nothing in this section creates a debt or liability of the state.

(f) [Repealed by Sec. 77 ch 106 SLA 1980].



Sec. 18.56.130. - Remedies.

A holder of obligations or coupons attached to them issued under the provisions of this chapter, and a trustee under any trust agreement or resolution authorizing the issuance of the obligations, except as restricted by a trust agreement or resolution, either at law or in equity, may enforce all rights granted hereunder or under the trust agreement or resolution, or under any other contract executed by the corporation under this chapter, and may enforce and compel the performance of all duties required by this chapter or by the trust agreement or resolution to be performed by the corporation or by any officer of it.



Sec. 18.56.135. - Loan servicing requirements.

(a) If the servicing of a loan is sold to another person, the seller shall notify the mortgagor of the sale within 10 days after the actual date of the sale. The notification must include

(1) the name, address, and telephone number of the person who will assume responsibility for the servicing and accept payments for the loan;

(2) a detailed written financial breakdown of the loan, including the interest rate, monthly payment amount, and current escrow balance.

(b) The purchaser of loan servicing under (a) of this section shall

(1) issue to the mortgagor corrected coupon or payment books, if used;

(2) within 20 days after the due date of the first payment to be made to the purchaser,

(A) notify the mortgagor of the name, address, and telephone number of the person from whom the mortgagor can receive information regarding the servicing of the loan;

(B) inform the mortgagor of changes made regarding the loan escrow account or servicing requirements, including the interest rate, monthly payment amount, and current escrow balance.

(c) A loan servicing agent shall respond within 15 business days to a written request for information from the mortgagor. The written response must include the telephone number of the agent's representative who can assist the mortgagor.

(d) If a mortgagor of a loan is required to maintain funds in an escrow account to cover the payment of the tax or insurance obligations for the mortgaged property, the loan servicing agent shall make each tax or insurance payment in a timely manner as the obligations become due if the funds in the account are sufficient to cover the payment. If the funds in the account are insufficient to make the payment, the loan servicing agent shall promptly notify the mortgagor of the shortage and may make the payment on behalf of the mortgagor.

(e) In this section,

(1) "loan" means a mortgage loan purchased by the corporation under a residential housing loan program authorized by this chapter;

(2) "loan servicing agent" means an institution other than the Alaska Housing Finance Corporation that services a loan.



Sec. 18.56.140. - Negotiable instruments.

All obligations and interest coupons attached to them are negotiable instruments under the laws of this state, subject only to any applicable provisions for registration.



Sec. 18.56.150. - Obligations eligible for investment.

Obligations issued under the provisions of this chapter are securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. These obligations may be deposited with any state or municipal officer of any agency or political subdivision of the state for any purpose for which the deposit of bonds, notes, or obligations of the state is authorized by law.



Sec. 18.56.160. - Refunding obligations.

(a) The corporation may provide for the issuance of refunding obligations for the purpose of refunding any obligations then outstanding that have been issued under the provisions of this chapter, including the payment of any redemption premium on them and any interest accrued or to accrue to the date of redemption of the obligations. The issuance of the obligations, the maturities and other details of them, the rights of the holders of them, and the rights, duties, and obligations of the corporation in respect of them are governed by the provisions of this chapter that relate to the issuance of obligations, insofar as those provisions may be appropriate.

(b) Refunding obligations may be sold or exchanged for outstanding obligations issued under this chapter and, if sold, the proceeds may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of the outstanding obligations. Pending the application of the proceeds of refunding obligations, with any other available funds, to the payment of the principal, accrued interest, and any redemption premium on the obligations being refunded, and, if so provided or permitted in the resolution authorizing the issuance of the refunding obligations or in the trust agreement securing them, to the payment of any interest on the refunding obligations and any expenses in connection with the refunding, the proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States that mature or that will be subject to redemption, at the option of the holders of them, not later than the respective dates when the proceeds, together with the interest accruing on them, will be required for the purposes intended.



Sec. 18.56.170. - Credit of state not pledged.

(a) Obligations issued under the provisions of this chapter other than state guaranteed bonds do not constitute a debt, liability, or obligation of the state or of any political subdivision of the state or a pledge of the faith and credit of the state or of a political subdivision but are payable solely from the revenue or assets of the corporation. Each obligation issued under this chapter other than a state guaranteed bond shall contain on its face a statement that the corporation is not obligated to pay it nor the interest on it except from the revenue or assets of the corporation and that neither the faith and credit nor the taxing power of the state or of any political subdivision of the state is pledged to the payment of the principal of or the interest on the obligation.

(b) Expenses incurred by the corporation in carrying out the provisions of this chapter are payable from funds provided under this chapter and liability may not be incurred by the corporation in excess of these funds.



Sec. 18.56.180. - Officers not liable.

A member or other officer of the corporation is not subject to personal liability or accountability by reason of having executed or issued any obligations.



Sec. 18.56.190. - Tax exemption.

(a) The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of the state, for their well-being and prosperity, and for the improvement of their social and economic conditions, and the corporation is not required to pay a tax or assessment on any property owned by the corporation under the provisions of this chapter or upon the income from it, except taxes on real property of which the corporation is fee owner.

(b) All obligations issued under this chapter are declared to be issued by a body corporate and public of the state and for an essential public and governmental purpose, and the obligations, and the interest and income on and from the obligations, and all fees, charges, funds, revenues, income, and other money pledged or available to pay or secure the payment of the obligations, or interest on the obligations, are exempt from taxation except for transfer, inheritance, and estate taxes.



Sec. 18.56.200. - Annual report.

(a) The corporation shall prepare and transmit annually a report accounting to the governor for the efficient discharge of all responsibility assigned by law or by directive to the corporation. The corporation shall notify the legislature that the report is available.

(b) By January 10 of each year, the board shall publish a report of the corporation for distribution. The board shall notify the governor, legislature, and the public that the report is available. The report shall be written in easily understandable language. The report must include a financial statement audited by an independent outside auditor, a statement of corporation investments in mortgage loans under this chapter, including an estimate of market value of the mortgage loans, a comparison of the corporation performance with the goals of the corporation, and the levels of bonding and investment activities anticipated in the previous year's report under (c) of this section, and any other information the board believes would be of interest to the governor, the legislature, and the public. The annual income statement and balance sheet of the corporation shall be published in at least one newspaper in each judicial district. The board may also publish other reports it considers desirable to carry out its purpose.

(c) The corporation shall include in its annual report under (b) of this section an estimate of the investment activity of the corporation in mortgage loans under this chapter for the following 12-month period and an estimate of the amount of bonds to be issued for the investments.

(d) The corporation shall include in its annual report under (b) of this section

(1) a report of its activities under

(A) AS 18.55.010 - 18.55.290 (Housing Project and Public Building Assistance Act);

(B) AS 18.55.300 - 18.55.470 (programs of moderate income and rental housing);

(C) AS 18.55.480 - 18.55.960 (Slum Clearance and Redevelopment Act);

(2) a summary of its efforts to implement a program to extend the operation of the programs authorized under AS 18.55 and this chapter to rural communities;

(3) an evaluation of the corporation's ability to fulfill the objectives of AS 18.56.010 (b) - (e); and

(4) the amount of interest rate, building, and other subsidies for each program of the corporation for which subsidies are given.



Sec. 18.56.205. - Residential mortgage assistance for members of the Alaska delegation to Congress.

The corporation may extend the special mortgage loan purchase program under AS 18.56.098 to purchase a mortgage loan made for the purchase or rehabilitation of a residence located in the District of Columbia or within 50 miles of the District of Columbia to a member of the United States Congress from Alaska if the member is otherwise qualified for assistance under the special mortgage loan purchase program.



Sec. 18.56.210. - Market stabilization powers.

(a) If the board determines that it is in the best interest of the corporation, the corporation may take appropriate action under this section to stabilize the market price of and demand for residential housing in the state. To accomplish the purposes of this section, the corporation may

(1) make and execute necessary agreements and conveyances under which a borrower may exchange residential housing securing a mortgage loan owned, held, or sold by the corporation for other residential housing owned by the corporation;

(2) repurchase a mortgage loan sold or pledged by the corporation for the purpose of exercising a power conferred by this section;

(3) for the purpose of qualifying residential housing situated in a condominium project for the best available financing for mortgage loans, make and execute agreements and contracts necessary to encourage all owners who occupy units in a condominium project that is not eligible for financing under this chapter to exchange their ownership interest for a condominium unit owned by the corporation in another project;

(4) make and execute appropriate agreements with insurers, investors, and guarantors concerning the temporary removal of residential housing owned by the corporation from the resale market;

(5) convert residential housing owned by the corporation that is designed and constructed for owner occupancy to another beneficial use;

(6) make bulk sales of property owned by the corporation under procedures and terms the corporation determines are in the best interests of the corporation;

(7) after giving due consideration to the interests of competing individual sellers of residential housing, provide financing under terms established by the board to promote the sale of residential housing owned by the corporation;

(8) invest funds of the corporation in the removal and disposal of substandard publicly owned residential housing if the board of directors determines that the investment is prudent, properly secured, and in the long-term best interests of the corporation;

(9) create subsidiary entities to implement a power conferred by this section and to provide insurance under AS 18.56.093 and 18.56.095;

(10) purchase loans from the former housing assistance loan fund (former AS 44.47.380 ) if and only if the payments of principal and interest on the loans, or amounts equal to the payments of principal and interest on the loans, are deposited in a separate fund of the corporation to be used for the purposes, and subject to the standards and criteria, of former AS 44.47.360 - 44.47.560 as those statutes provided on June 10, 1988; and

(11) take other actions necessary, convenient, or desirable to carry out the powers granted in this subsection.

(b) The corporation shall implement the powers conferred by (a) of this section by adopting regulations under AS 18.56.088 .



Sec. 18.56.220. - Duty to advise about corporation's programs.

Sec. 18.56.220. Duty to advise about corporation's programs.

The corporation shall make a reasonable effort, through seminars, training sessions, and other forms of technical assistance, to assist local governments, regional housing authorities, nonprofit organizations, and other organizations and individuals to understand the corporation's housing programs and the opportunities that exist to obtain financial assistance from the corporation.



Sec. 18.56.300. - Construction standards for housing eligible for purchase of loans.

(a) The corporation may not make or purchase a housing loan for residential housing the construction of which begins after June 30, 1992, unless the seller of the mortgage loan complies with the provisions of this section and unless

(1) the unit is in compliance with the construction codes of the municipality, if the unit is located within a municipality that has adopted and enforces construction codes and each of those codes meets or exceeds the comparable standards for similar housing established by the state building code; or

(2) the unit is in compliance with the comparable standards for similar housing established by the state building code

(A) if the unit is located

(i) within a municipality whose construction codes do not meet the standards for similar housing established by the state building code;

(ii) within a municipality that does not enforce construction codes; or

(iii) outside a municipality; or

(B) as to each specific code within the construction codes of the municipality that has adopted and enforces construction codes if the specific code does not meet or exceed the comparable standard for similar housing established by the state building code.

(b) As a condition of a commitment to purchase or approve a loan under this section for residential housing the construction of which begins after June 30, 1992, the corporation shall require inspection of the unit of residential housing that is the subject of the loan. The inspection must be performed by a municipal building inspector, by an individual who is registered under AS 08.18 to perform home inspections for new construction, by an architect registered under AS 08.48, by an engineer registered under AS 08.48, or by another person approved by the corporation. When the unit of residential housing is located in a rural area, the person who makes the inspection may use methods other than a personal physical inspection to make the inspection if the method is approved by the corporation, and variations from the applicable code may be accepted at the corporation's discretion, if the person authorized to inspect the unit under this subsection satisfies the corporation that the variation does not adversely affect the structural integrity of the unit or the health and safety of the residents. The person who makes the inspection shall determine whether the construction conforms to relevant provisions of the construction codes of the municipality or of the state building code, as applicable, at each of the following stages of construction:

(1) plan approval;

(2) completion of footings and foundations;

(3) completion of electrical installation, plumbing, and framing;

(4) completion of installation of insulation;

(5) final approval.

(c) A person may not bring an action for damages based on a duty imposed by (b) of this section to inspect a residential unit unless the action is for damages caused by gross negligence or intentional misconduct.

(d) This section does not apply to a nonconforming housing loan made or purchased by the corporation.

(e) In this section,

(1) "construction codes" means, with reference to a municipality, the building, mechanical, plumbing, and electrical codes, or any of them that have been adopted and are enforced by the municipality;

(2) "rural area" means a community with a population of 5,500 or less that is not connected by road or rail to Anchorage or Fairbanks;

(3) "state building code" means

(A) for building standards, the standards set out in the version of the Uniform Building Code adopted by the Department of Public Safety under AS 18.70.080 , including the provisions of that code applicable to buildings used for residential purposes containing fewer than four dwelling units, notwithstanding the exclusion of those buildings from the Department of Public Safety's jurisdiction made by AS 18.70.080(a)(2);

(B) for mechanical standards, the standards set out in the version of the Uniform Mechanical Code adopted by the Department of Public Safety under AS 18.70.080 , including the provisions of that code applicable to buildings used for residential purposes containing fewer than four dwelling units, notwithstanding the exclusion of those buildings from the Department of Public Safety's jurisdiction made by AS 18.70.080 (a)(2);

(C) for plumbing standards, the minimum plumbing code adopted for the state under AS 18.60.705 ; and

(D) for electrical standards, the minimum electrical standards prescribed by AS 18.60.580 .



Sec. 18.56.390. - Definitions for AS 18.56.010 - 18.56.390.

In AS 18.56.010 - 18.56.390, unless the context clearly indicates a different meaning,

(1) "adjustable rate mortgage loan" means a mortgage loan with respect to which the interest rate varies or is expected to vary from time to time by reference to an index or formula or other reference point;

(2) "bond" or "obligation" means a bond, bond anticipation note, or other note of the corporation authorized to be issued by the corporation under this chapter, or a mortgage participation certificate issued with respect to mortgages of the corporation;

(3) "construction loan" means a construction loan for land development or residential housing that is secured by a federally insured or guaranteed mortgage or that is insured or guaranteed by the United States or an instrumentality of the United States, or for which there is a commitment by the United States or an instrumentality of the United States to insure or guarantee such a loan, or a construction loan for land development or residential housing which land development or residential housing will be secured by a mortgage loan;

(4) "development costs" means the costs approved by the corporation as appropriate expenditures that may be incurred by sponsors, builders, and developers of residential housing, before commitment and initial advance of the proceeds of a construction loan or of a mortgage loan, including but not limited to

(A) payments for options to purchase properties on the proposed residential housing site, deposits on contracts of purchase, or, with prior approval of the corporation, payments for the purchase of the properties;

(B) legal and organizational expenses, including payments of attorney fees, project manager, clerical, and other staff salaries, office rent, and other incidental expenses;

(C) payment of fees for preliminary feasibility studies and advances for planning, engineering, and architectural work;

(D) expenses for tenant surveys and market analyses; and

(E) necessary application and other fees;

(5) "governmental agency" means any department, division, public agency, political subdivision, or other public instrumentality of the state or the federal government;

(6) "housing development fund" means the housing development fund created by AS 18.56.100 ;

(7) "land development" means the process of acquiring land primarily for residential housing construction for persons of lower and moderate income and making, installing, or constructing nonresidential housing improvements, including water, sewer, and other utilities, roads, streets, curbs, gutters, sidewalks, storm drainage facilities, and other installations or works, whether on or off the site, that the corporation considers necessary or desirable to prepare the land primarily for residential housing construction;

(8) "mortgage" or "mortgage loan" means a mortgage loan for residential housing insured or guaranteed by the United States or an instrumentality of the United States or for which there is a commitment by the United States or an instrumentality of the United States to insure or guarantee such a mortgage, or if not so insured or guaranteed or if there is no such commitment, that is secured upon such terms and conditions as the corporation considers necessary or practicable to insure all repayments;

(9) "persons of lower and moderate income" means a person or persons considered by the corporation to require assistance available under this chapter on account of insufficient or inadequate personal or family income or otherwise limited personal financial resources, taking into consideration, without limitation, such factors as

(A) the amount of the total income of the persons available for housing needs;

(B) the size of the family;

(C) the cost and condition of housing facilities available;

(D) standards established for various federal programs determining eligibility based on income of the persons; and

(E) the ability of the persons to compete successfully in the normal housing market and to pay the amounts at which private enterprise is providing decent, safe, and sanitary housing;

(10) "remote, underdeveloped, or blighted areas" means areas considered by the corporation to require assistance available under this chapter on account of insufficient availability of the residential housing necessary to promote, develop, or maintain the economic growth or potential of the area, taking into consideration, without limitation, the following:

(A) the population, resources, and environment of the area;

(B) the present availability and condition of residential housing in and near the area;

(C) the cost of construction and rehabilitation of residential housing in the area;

(D) the availability of other federal or state sponsored programs to facilitate the development of residential housing in the area; and

(E) the ability of residents of the area to finance the purchase of residential housing or to rent or lease residential housing at rates comparable to those in effect in other areas of the state;

(11) "residential building" or "residential housing"

(A) means a specific work or improvement undertaken primarily to provide dwelling accommodations without limitation as to form of lawful occupancy, whether rental, under contract, fee ownership, cooperative housing, condominium, mobile home, or other lawful form of ownership;

(B) includes

(i) special needs housing; and

(ii) the acquisition, construction, or rehabilitation of land, buildings, and improvements to them, and other nonhousing facilities as may be incidental or appurtenant to the land or buildings;

(12) "special needs housing"

(A) means residential housing designed to meet the needs of persons with specific and special housing needs, including supportive services;

(B) includes

(i) housing for the elderly and individuals with a disability or mental illness;

(ii) emergency shelter for the homeless; and

(iii) transitional housing;

(13) "sponsors" means individuals, public and private corporations, associations, partnerships or other entities, whether or not operated for profit; and consumer housing cooperatives, associations, partnerships, or other entities organized under law for the primary purpose of providing housing to individuals and families of lower and moderate income; it includes organizations engaged in the production, origination, and development of residential housing units intended to qualify for financial assistance under 42 U.S.C. 1437f (sec. 8, Housing Act of 1937), as amended.






Article 02 - HOUSING ASSISTANCE

Sec. 18.56.400. - Powers of corporation related to housing assistance.

The board may

(1) adopt regulations in accordance with AS 18.56.088 to implement AS 18.56.400 - 18.56.600;

(2) make and execute agreements, contracts, and other instruments necessary or convenient in the exercise of the powers and functions granted under AS 18.56.400 - 18.56.600;

(3) purchase or participate in the purchase of small community housing mortgage loans under AS 18.56.400 - 18.56.600;

(4) purchase or participate in the purchase of loans for building materials for small community housing under AS 18.56.400 - 18.56.600;

(5) procure insurance against loss in connection with the corporation's functions under AS 18.56.400 - 18.56.600;

(6) acquire real or personal property, or an interest in real or personal property, by purchase, transfer, or foreclosure, when the acquisition is necessary or appropriate to protect a loan in which the corporation has an interest; sell, transfer and convey that property to a buyer; and, if the sale, transfer or conveyance cannot be effected with reasonable promptness or at a reasonable price, rent or lease the property to a tenant pending the sale, transfer or conveyance;

(7) do all acts necessary, convenient, or desirable to carry out the powers expressly granted or necessarily implied in AS 18.56.400 - 18.56.600;

(8) originate and service direct loans made to qualified buyers under AS 18.56.400 - 18.56.600.



Sec. 18.56.410. - Alaska energy efficient home grant fund.

(a) There is established in the corporation the Alaska energy efficient home grant fund consisting of money appropriated to it by the legislature and deposited in it by the corporation. The corporation shall administer the Alaska energy efficient home grant fund under the provisions of this section.

(b) Subject to appropriation, the corporation may grant funds from the Alaska energy efficient home grant fund to agencies of the state or federal government, individuals, or businesses that retrofit existing single family dwellings or build new single family dwellings that meet criteria adopted by the corporation.

(c) The corporation shall adopt guidelines and procedures for the fund after consultation with the board of directors of the Alaska Craftsman Home Program.



Sec. 18.56.420. - Housing assistance loan program.

(a) There is created in the corporation the housing assistance loan program. The corporation shall provide money to originate, purchase, participate in the purchase of, or refinance

(1) small community housing mortgage loans;

(2) loans made for building materials for small community housing;

(3) loans made for renovations or improvements to small community housing; and

(4) loans made for the construction of owner-occupied small community housing other than loans to builders or contractors or loans that compensate an owner for the owner's labor or services in constructing the owner's own housing.

(b) [Repealed, Sec. 8 ch 134 SLA 2004].



Sec. 18.56.430. - Home ownership assistance fund.

(a) There is created in the corporation the home ownership assistance fund consisting of money appropriated to it by the legislature and deposited in it by the corporation. Money in the fund shall be used solely to assist persons of lower and moderate income to purchase or construct single-family homes financed under AS 18.56.400 - 18.56.600 by providing a subsidy to those persons.

(b) The subsidy provided by this section may not exceed the amount that is necessary to reduce the annual interest rate paid on the mortgage loan to six percent.

(c) A mortgage loan that is subsidized from the home ownership assistance fund may not exceed $120,000.

(d) The corporation shall adopt regulations that establish maximum income-to-loan payment ratios for persons who apply for a subsidy under this section.

(e) In this section, "persons of lower and moderate income" means individuals considered by the corporation to require assistance under this section because of inadequate income or other limited personal financial resources, taking into consideration

(1) the amount of total income available for housing needs;

(2) the size of the family;

(3) the cost and condition of available housing;

(4) standards established in various federal programs for determining eligibility based on income;

(5) the ability to enter the private housing market and to pay market amounts for decent, safe, and sanitary housing; and

(6) other factors considered relevant by the corporation.



Sec. 18.56.440. - Limitations on use of housing assistance loan program.

The housing assistance loan program may not be used to

(1) originate a direct loan or purchase or participate in the purchase of a small community housing mortgage loan that exceeds the limitations on mortgage loans purchased by the Federal National Mortgage Association as to principal amount or loan-to-value ratio;

(2) originate a direct loan or purchase or participate in the purchase of a loan made for building materials for small community housing

(A) that exceeds $45,000 or exceeds

(i) 80 percent of the appraised value of the work completed on the small community housing for which the loan is made if the small community housing is pledged as collateral for the loan; or

(ii) 90 percent of the value of other property that is pledged as security for the loan and that is satisfactory to the corporation as collateral;

(B) unless the terms of the loan agreement require inspections and certifications, as required by regulations of the corporation, at the expense of the borrower; and

(C) unless the period of time allowed for repayment of the loan is equal to or less than 15 years;

(3) originate direct loans or purchase or participate in the purchase of a small community housing mortgage loan that is secured by real property the marketable title to which is shown under AS 18.56.480(b)(2) if the total amount of outstanding small community housing mortgage loans held by the corporation exceeds 10 times the amount of money in the restricted title loss reserve account established by AS 18.56.490 ;

(4) originate a direct loan for small community housing or purchase or participate in the purchase of a small community housing mortgage loan, other than a loan for the repair, remodeling, rehabilitation, or expansion of an existing owner-occupied residence, if the borrower has an outstanding housing loan made under a state loan program, other than a loan for nonowner-occupied housing under AS 18.56.580 or under former AS 44.47.520 , that bears interest at a rate that was less than the prevailing market interest rate for similar housing loans at the time the loan was made;

(5) originate a direct mortgage loan or purchase or participate in the purchase of a mortgage loan for rental housing unless the borrower agrees not to discriminate against tenants or prospective tenants because of sex, marital status, changes in marital status, pregnancy, parenthood, race, religion, color, national origin, or status as a student; or

(6) originate, purchase, or participate in a loan to a person who has a past due child support obligation established by court order or by the child support services agency under AS 25.27.160 - 25.27.220 at the time of application.



Sec. 18.56.450. - Operating loss reserve account.

(a) There is established an operating loss reserve account for the purpose of meeting legal expenses incurred through the foreclosure of properties acquired by the corporation under AS 18.56.400 (6) and making repairs to these properties so that they may be sold to new buyers.

(b) The operating reserve loss account consists of money appropriated to it by the legislature and deposited in it by the corporation. To the extent that money is paid out of the operating loss reserve account for the purposes stated in this section, this money shall be replaced with money received as interest on loans authorized by AS 18.56.400 - 18.56.600.



Sec. 18.56.460. - Security for loans.

(a) The corporation shall adopt regulations in accordance with AS 18.56.088 establishing acceptable security for loans originated or purchased in whole or in part under AS 18.56.420 .

(b) A person may pledge as security for the repayment of a loan originated or purchased in whole or in part under AS 18.56.420 a preference right that person holds to receive title to land the person occupies as a primary place of residence, primary place of business, subsistence campsite, or as headquarters for reindeer husbandry. The preference right must be conveyed to the person by the Native corporation to which the land was granted under 43 U.S.C. 1613 (Alaska Native Claims Settlement Act) before it may be pledged as security under this subsection. The corporation shall prescribe procedures and standard forms for establishing, pledging, and appraising the value of a preference right held by a person to secure the repayment of a loan originated or purchased in whole or in part under AS 18.56.420 .



Sec. 18.56.470. - Interest on loans.

(a) The interest rate on a mortgage loan originated or purchased in whole or in part under AS 18.56.420 for small community housing or multi-family housing under AS 18.56.580 is one percent less than the interest rate, as determined under AS 18.56.098 (f)(1) - (4), on a mortgage loan purchased under AS 18.56.098 (a) from the proceeds of the most recent applicable issue of taxable bonds before the origination or purchase of the mortgage loan originated or purchased under AS 18.56.420. However, the interest rate on that portion of a loan that exceeds $250,000 is the same as the interest rate determined under AS 18.56.098(f)(1) - (4).

(b) Notwithstanding the requirements of (a) of this section, if there has not been an applicable issue of taxable bonds issued within six months before the origination or purchase of a loan under this section, the corporation may estimate the interest rate that an issue of taxable bonds would bear.



Sec. 18.56.480. - Title.

(a) Before the corporation originates or purchases a small community housing mortgage loan in whole or in part, the corporation may require a borrower to show marketable title to real property offered as security for the loan to be purchased.

(b) A borrower may show marketable title to real property for the purposes of (a) of this section

(1) by purchasing title insurance from a title insurance company authorized to do business in the state; or

(2) by delivering to the corporation a copy of a letter of intent signed by an authorized representative of the United States Department of the Interior that shows the transfer of title to the property from the United States government to the borrower if

(A) the borrower is an Alaska Native; and

(B) title to the property was originally transferred from the United States government, directly or indirectly, to the borrower under federal law.

(c) For the purposes of this section, a deed which federal law prohibits or limits the power to transfer or encumber and which would otherwise constitute marketable title to real property is considered marketable title to real property if the United States Bureau of Indian Affairs or another appropriate federal agency waives immunity under the federal law from foreclosure or other alienation of the real property.



Sec. 18.56.490. - Restricted title loss reserve account.

(a) There is established in the corporation the restricted title loss reserve account. The restricted title loss reserve account consists of money appropriated to it by the legislature and deposited to it by the corporation, and shall be administered by the corporation.

(b) The corporation may withdraw money from the restricted title loss reserve account in an amount equal to the loss to the corporation on a small community housing mortgage loan originated or purchased in whole or in part by the corporation if marketable title to the real property used to secure the loan was shown under AS 18.56.480 (b)(2). Money withdrawn from the restricted title loss reserve account under this section shall be deposited in the Alaska housing finance revolving fund (AS 18.56.082 ).



Sec. 18.56.500. - Fire insurance.

Before purchasing or participating in the purchase of a small community housing mortgage loan, the corporation may require the borrower to agree to purchase and maintain fire insurance for the real property for which the loan is made in an amount not less than the outstanding principal balance of the loan.



Sec. 18.56.510. - Loan origination and servicing.

(a) Before purchasing or participating in the purchase of a small community housing mortgage loan, the corporation shall enter into a loan servicing agreement with the private financial institution from which the loan is to be purchased.

(b) The corporation may execute service agreements with private lending institutions or with regional Native housing authorities established under AS 18.55.996 to service loans originated by the corporation or loans originated under AS 18.55.997 .

(c) Under the servicing agreement, the private financial institution or the regional Native housing authority shall administer the loan and may charge the corporation a negotiated origination or servicing fee on the corporation's share of the loan. When appropriate, the private financial institution or the regional Native housing authority may also charge the borrower a reasonable originator fee not to exceed one percent.



Sec. 18.56.520. - Appraisals.

Before originating or purchasing or participating in the purchase of a small community housing mortgage loan, the corporation may have or may require the borrower to have an appraisal made of the fair market value of the real property, including structures on the real property, for which the loan is made. In conducting an appraisal under this section, the appraiser shall give full value to insulation and other features of construction in structures on the real property that add to the energy efficiency of the structures.



Sec. 18.56.530. - Energy audit exemption.

In making loans under AS 18.56.400 - 18.56.600, the corporation is exempt from the requirements of AS 46.11.050 (b).



Sec. 18.56.540. - Toll-free telephone number.

For the purposes of administration of AS 18.56.400 - 18.56.600, the corporation shall arrange for and maintain a toll-free telephone number for the corporation so that private financial institutions and their borrowers may contact the corporation from any location in the state by telephone without a toll charge.



Sec. 18.56.550. - Field offices; contract services; assistance to others.

(a) The corporation may establish field offices under AS 18.56.400 - 18.56.600, may hire one or more lending officers, and may contract for the services of

(1) real property appraisers who are familiar with housing and construction in small communities; and

(2) engineers who are familiar with engineering problems in arctic and subarctic regions.

(b) The personnel described in (a) of this section may make visits to small communities to provide preconstruction and post-construction inspections of real property for which loans are originated or purchased by the corporation in whole or in part under AS 18.56.420 and to provide assistance to private financial institutions and their borrowers. Authority for final approval of loans may not be exercised by the personnel described in this section.



Sec. 18.56.560. - Demonstration projects and information.

The corporation may enter into agreements with public and private agencies to provide demonstration projects and information concerning housing construction in small communities.



Sec. 18.56.570. - Regional allocation. [Repealed, Sec. 8 ch 134 SLA 2004].

Repealed or Renumbered



Sec. 18.56.580. - Loans for multi-family housing.

(a) The corporation may use the housing assistance loan program created in AS 18.56.420 to make loans for the purchase, participation in the purchase, origination, development, or refinancing of multi-family housing in small communities.

(b) In this section,

(1) "development" means the construction of a new residence or the acquisition, repair, remodeling, rehabilitation, or expansion of an existing residence;

(2) "multi-family housing" means a multi-family residence containing two or more dwelling units that may be nonowner-occupied or owner-occupied.



Sec. 18.56.590. - Annual report.

To further ensure effective budgetary decision making by the legislature, the corporation shall prepare a complete accounting of the housing assistance loan fund and notify the legislature each year by January 10 that the accounting is available. The accounting must consist of an audit by an independent outside auditor for that year. The accounting must include a full description of all mortgage loan interest and principal repayments and program receipts for purposes of programs under AS 18.56.400 - 18.56.600, including mortgage loan commitment fees, received by or accrued to the corporation during the preceding fiscal year, and all income earned on assets held by the corporation for purposes of programs under AS 18.56.400 - 18.56.600 during that period.



Sec. 18.56.600. - Definitions.

In AS 18.56.400 - 18.56.600,

(1) "housing" means owner-occupied, single-family housing and owner-occupied duplexes in which not more than 25 percent of the gross floor area is or will be devoted to commercial use;

(2) "small community" means a community with a population of 6,500 or less that is not connected by road or rail to Anchorage or Fairbanks, or with a population of 1,600 or less that is connected by road or rail to Anchorage or Fairbanks; in this paragraph, "connected by road" does not include a connection by the Alaska marine highway system.






Article 03 - LOW COST AND LOW INCOME MULTIPLE HOUSING

Sec. 18.56.650. - Low cost and low income multiple family housing development fund and grants.

(a) There is created in the corporation a low cost and low income multiple family housing development fund. Subject to appropriation the corporation shall make grants to municipalities or public or private nonprofit corporations designated as tax exempt under 26 U.S.C. 501(c)(3) and (4) (Internal Revenue Code of 1954) for the purpose of developing low cost, low income multiple family housing.

(b) Application for a grant under (a) of this section shall be in the form prescribed by the corporation. The application

(1) shall demonstrate the need for low cost, low income multiple family housing in the area to be served, the feasibility of the proposed project; and

(2) must include an adequate management plan that shall demonstrate the ability of the eligible recipient to sustain the proposed project.

(c) A low cost and low income multiple family housing project developed under this section

(1) shall be prepared in accordance with facility procurement policies developed by the Department of Transportation and Public Facilities under AS 35.10.160 - 35.10.200; and

(2) is a public facility under AS 35.10.160 - 35.10.200.

(d) The corporation shall adopt regulations under AS 18.56.088 to carry out the purposes of this section.

(e) In this section, "low cost and low income multiple family housing"

(1) means a specific work or improvement undertaken primarily to provide multiple family dwelling accommodations for low income persons;

(2) includes the acquisition, construction, or rehabilitation of land, buildings, improvements, and other nonhousing facilities that are incidental or appurtenant to the housing.






Article 04 - SENIOR HOUSING OFFICE

Sec. 18.56.700. - Senior housing office.

(a) There is established in the corporation a senior housing office. The office shall promote a comprehensive response to the needs of senior citizens for adequate, accessible, secure, and affordable housing in the state. In order to fulfill this purpose, the office may

(1) study the needs of senior citizens in the state for housing to meet their needs;

(2) seek financial assistance from appropriate sources for the development of housing alternatives for senior citizens;

(3) administer the senior housing loan program established under AS 18.56.700 - 18.56.799;

(4) cooperate and coordinate with other public and private agencies to respond to the housing needs of senior citizens;

(5) offer public education programs to increase the awareness of alternatives to large residential facilities for senior citizens;

(6) provide information to senior citizens to help them understand their financial alternatives related to homes they might already own and to help them coordinate with other senior citizens in finding housing alternatives, including information and coordination on home equity conversion and home sharing; and

(7) disseminate information to construction contractors to educate them about remodeling projects that would meet the needs of many senior citizens for accessible and secure housing.

(b) In order to avoid duplication of efforts and to benefit from the commission's expertise, the office shall consult with the Alaska Commission on Aging in the performance of the office's duties under AS 18.56.700 - 18.56.799 so that the housing needs of senior citizens can be met most efficiently and effectively.



Sec. 18.56.710. - Senior housing revolving fund.

(a) The senior housing revolving fund is established. The revolving fund consists of appropriations made to it by the legislature, the proceeds of bonds sold under AS 18.56.790 , repayments of principal and interest on loans made or purchased from assets of the fund, and money or other assets transferred to the revolving fund by the corporation. The corporation may

(1) pledge amounts deposited in the revolving fund for bonds issued under AS 18.56.790 ;

(2) use amounts deposited in the fund for making, purchasing, or participating in

(A) senior housing mortgage loans;

(B) loans made for building materials for senior housing;

(C) loans made for renovation or improvement of or for senior housing, including loans for renovation or improvement of congregate or individual residences; and

(D) loans made for the construction of senior housing.

(b) For each loan proposed to be made under AS 18.56.700 - 18.56.799, the corporation shall determine the financial feasibility of the project for which the loan would be used and the extent to which the project would meet senior housing needs in the area for which it is proposed.



Sec. 18.56.720. - Interest rate. [Repealed, Sec. 7 ch 84 SLA 1998].

Repealed or Renumbered



Sec. 18.56.730. - Conditions on loans.

(a) The corporation shall adopt regulations under AS 18.56.088 (a) and (b) establishing acceptable security for loans originated or purchased in whole or in part under AS 18.56.700 - 18.56.799.

(b) The corporation

(1) may condition a loan under AS 18.56.700 - 18.56.799 on an agreement by the borrower to maintain the financed project as senior housing for a time period specified by the corporation; and

(2) shall establish by regulation the criteria it will use for specifying time periods under (1) of this subsection and for determining under what circumstances the time periods can be decreased after the loan is made.



Sec. 18.56.740. - Fire insurance.

Before purchasing or participating in the purchase of a senior housing mortgage loan, the corporation shall require the borrower to agree to purchase and maintain fire insurance for the real property for which the loan is made in an amount not less than the outstanding principal balance of the loan.



Sec. 18.56.750. - Loan origination and servicing.

(a) Before purchasing or participating in the purchase of a senior housing loan, the corporation shall enter into a loan servicing agreement with the private financial institution from which the loan is to be purchased.

(b) The corporation may execute service agreements with private lending institutions or with regional Native housing authorities established under AS 18.55.996 to service loans originated by the office.

(c) Under the servicing agreement, the private financial institution or the regional Native housing authority shall administer the loan and may charge the corporation a negotiated origination or servicing fee on the office's share of the loan. When appropriate, the private financial institution or the regional Native housing authority may also charge the borrower a reasonable origination fee not to exceed one percent.



Sec. 18.56.760. - Appraisals.

Before originating or purchasing or participating in the purchase of a senior housing mortgage loan, the corporation may have or may require the borrower to have an appraisal made of the fair market value of the real property, including structures on the real property, for which the loan is made. In conducting an appraisal under this section, the appraiser shall give full value to insulation and other features of construction in structures on the real property that add to the energy efficiency of the structures.



Sec. 18.56.770. - Toll-free telephone number.

The corporation shall arrange for and maintain a toll-free telephone number for senior housing purposes so that private financial institutions and their borrowers may contact the office from any location in the state by telephone without a toll charge.



Sec. 18.56.780. - Contracting for services.

The corporation may contract for the services of persons who will assist the office in performing its duties under AS 18.56.700 - 18.56.799.



Sec. 18.56.790. - Bonds for senior housing.

(a) Under the procedures of this chapter, the corporation may issue bonds in a total amount not exceeding $30,000,000 to fund senior housing loans made under AS 18.56.700 - 18.56.799.

(b) [Repealed, Sec. 7 ch 84 SLA 1998].

(c) [Repealed, Sec. 7 ch 84 SLA 1998].

(d) [Repealed, Sec. 8 ch 84 SLA 1998].

(e) In this section, "bond" has the meaning given in AS 18.56.390 .



Sec. 18.56.795. - Regulations.

For purposes of implementing AS 18.56.700 - 18.56.799, the corporation shall, under AS 18.56.088 , establish by regulation the age requirement for occupants of senior housing, which may not be less than 55 years of age.



Sec. 18.56.799. - Definitions.

In AS 18.56.700 - 18.56.799,

(1) "office" means the senior housing office established under AS 18.56.700;

(2) "senior housing"

(A) means construction or improvement undertaken primarily to provide dwelling accommodations for older individuals, including conventional housing, housing for frail elderly, group homes, congregate housing, residential horizontal property regimes organized under AS 34.07, residential cooperatives organized under AS 10.15 or AS 34.08, residential condominiums organized under AS 34.08, and other housing that meets special needs of the elderly;

(B) includes acquisition, construction, or rehabilitation of land, buildings, improvements, and other nonhousing facilities that are incidental or appurtenant to the housing described in (A) of this paragraph.






Article 05 - SENIOR CITIZENS HOUSING DEVELOPMENT FUND

Sec. 18.56.800. - Declaration of purpose.

There exists in the state a serious shortage of decent, safe, and sanitary residential housing available at low or moderate prices or rentals to older individuals. There also exists in the state organizations whose purposes are to provide the kinds of housing needed to alleviate this shortage. Development work to provide such housing involves substantial expense that is often beyond the resources of the organizations.



Sec. 18.56.810. - Senior citizens housing development.

(a) There is created in the corporation a senior citizens housing development fund. Subject to direct appropriation or through proceeds of a bond issue, the corporation shall make grants to municipalities or public or private nonprofit corporations designated as tax exempt under 26 U.S.C. 501(c)(3) and (4) (Internal Revenue Code of 1954) for the purpose of developing senior citizen housing. A grant from the proceeds of a bond issue may be made only to municipalities.

(b) Application for a grant under (a) of this section shall be in the form prescribed by the corporation. The application

(1) shall demonstrate the need for senior citizen housing in the area to be served and the feasibility of the proposed project; and

(2) must include an adequate management plan that shall demonstrate the ability of the eligible recipient to sustain the proposed project.

(c) A senior citizen housing project developed under this section

(1) shall be prepared in accordance with facility procurement policies developed by the Department of Transportation and Public Facilities under AS 35.10.160 - 35.10.200; and

(2) is a public facility under AS 35.10.160 - 35.10.200.

(d) The corporation shall adopt regulations to carry out the purposes of this section. The provisions of AS 18.56.088 (a) and (b) apply to regulations adopted under this section.

(e) In this section, "senior citizen housing" has the meaning given "senior housing" in AS 18.56.799 .






Article 06 - ENERGY CONSERVATION

Sec. 18.56.850. - Home energy conservation and weatherization program.

(a) The corporation shall plan, study, implement, and assist programs for home energy conservation and weatherization including, without limitation, the

(1) Alaska craftsman home program;

(2) energy rated homes of Alaska program;

(3) home energy loan program;

(4) rural capital retrofit program; and

(5) low income weatherization program.

(b) In the development of a home energy conservation or weatherization program under (a) of this section, the corporation may not consider the value of Alaska longevity bonus payments under AS 47.45 or permanent fund dividends under AS 43.23 in determining whether a person meets income guidelines established under AS 18.56.088 and (a) of this section for a state or, to the extent permitted by federal law, a federal energy conservation or weatherization program.






Article 07 - GENERAL PROVISIONS

Sec. 18.56.900. - Definitions.

In this chapter,

(1) "board" means the board of directors of the corporation;

(2) "corporation" means the Alaska Housing Finance Corporation created by this chapter.









Chapter 18.57. - REGIONAL ELECTRICAL AUTHORITIES

Sec. 18.57.010. - Finding and purpose.

The legislature finds that an acute shortage of adequate, safe, reliable electrical facilities exists in the rural areas of the state and that adequate electrical systems cannot be provided by the private sector due to inadequate projected system revenues and economic depression in certain areas or by local governments of the state since the boundaries required for boroughs under art. X, Sec. 3, of the Alaska Constitution and the boundaries of cities necessary to effectively operate as cities would, in many cases, not be adequate to provide economic, adequate, safe, and reliable electrical service. The legislature further finds that adequate housing, public facilities, and economic development are heavily dependent upon adequate, safe, and reliable electrical facilities. These conditions are inimical to the safety, health, welfare, and prosperity of the residents of the state and to the sound growth of rural communities. The legislature further finds that a reasonable means of accomplishing the purpose of providing adequate, safe, and reliable systems is the creation of regional electrical authorities that are not local governments. It is the purpose and intent of the legislature to provide a means whereby public corporations to serve as regional electrical authorities may be formed.



Sec. 18.57.020. - Creation of authorities.

(a) An association authorized by AS 18.55.996 (a) to form a regional housing authority is given the authority to form a regional electrical authority. There is created with respect to each of the associations named in AS 18.55.996 (a) a public body corporate and politic as a political subdivision of the state to function in the operating areas of the individual associations. Each authority may exercise all powers conferred by this chapter.

(b) A regional electrical authority may not transact business or exercise powers granted to it until the governing body of the association has, by resolution, declared there is a need for the authority to function, given it the authority to function, and appointed persons to serve as the board of commissioners of the authority. The number of members of the board of commissioners, their terms of office, and the filling of vacancies in office shall be determined by resolution of the governing body of the association.

(c) The regional electrical authority has jurisdiction to operate in all or part of the operating area of the individual association as determined by resolution of the governing body of the association. The governing body may, by resolution, add to or subtract from the area served. The authority may operate within the service area of a certificated rural electrical cooperative or within the corporate limits of a municipality only with consent, by resolution, of the governing body of the municipality or cooperative; however, if an authority is operating within an area that becomes part of a municipality or has a certificate of convenience and necessity from the former Alaska Public Utilities Commission or the Regulatory Commission of Alaska to operate in an area that becomes part of a municipality, consent is not necessary.

(d) A municipality, electrical cooperative, or other provider of electrical service may transfer all or part of its electrical system including, without limitation, lands and rights in land, equipment, and certificates or franchises, to a regional electrical authority by resolution of the governing board upon terms agreed upon with the authority; however, approval by resolution, of the board of commissioners of the authority shall be obtained. Unless otherwise provided by law other approvals to transfers are not required.



Sec. 18.57.030. - Tax exemption.

(a) A regional electrical authority is exempt from payment of taxes or assessments, other than assessments that may be levied under AS 29.46.010, on property owned by the authority that is used for generation and transportation of electricity.

(b) All obligations issued under this chapter are issued by a body corporate and public that is a political subdivision of the state and for an essential public and governmental purpose, and the obligations, and the interest and income on and from the obligations, and all fees, charges, funds, revenues, income, and other money pledged or available to pay or secure the payment of the obligations or interest are exempt from taxation except for transfer, inheritance, and estate taxes.

(c) All obligations or liabilities of a regional electrical authority remain its own and are not obligations or liabilities of the state.



Sec. 18.57.040. - Powers of the authority.

A regional electrical authority has the general power to

(1) adopt, alter, and use a corporate seal;

(2) prescribe, adopt, amend, and repeal bylaws;

(3) sue and be sued in its own name;

(4) appoint officers, agents, and employees and vest them with powers and duties and to fix, change, and pay compensation for their services as the authority may determine;

(5) borrow money, make and issue bonds, notes, and other evidences of indebtedness of the authority for any of its corporate purposes and to secure payment of its bonds and of other obligations by pledge of or lien on all or any of its assets, contracts, revenue, and income;

(6) make and issue bonds for the purpose of funding, refunding, purchasing, paying, or discharging any of the outstanding bonds or obligations issued or assumed by it or bonds or obligations the principal or interest of which is payable in whole or in part from its revenue;

(7) make and execute agreements, contracts, and other instruments necessary or convenient in the exercise of its powers and functions, including contracts, with any person, firm, corporation, government agency, or other entity;

(8) receive, administer, and comply with the conditions and requirements of an appropriation, gift, grant, or donation of property or money;

(9) invest or reinvest money or funds held by the authority in obligations or other securities or investments in which banks or trust companies in the state may legally invest funds held in reserves or sinking funds or funds not required for immediate disbursement, and in certificates of deposits or time deposits;

(10) acquire, hold, use, lease, sell, or otherwise dispose of property of any kind, real, personal or mixed or any interest in it;

(11) acquire, produce, develop, manufacture, use, transmit, distribute, supply, exchange, sell, or otherwise dispose of electric energy and other supplies and services as the authority determines necessary, proper, incidental, or convenient in connection with its activities;

(12) determine, fix, alter, charge, and collect rates, fees, rentals, and other charges for the use of the facilities of the authority or for the service, electric energy or other commodities sold, rendered, or furnished by it;

(13) plan, design, construct, reconstruct, extend, or improve any facility necessary or convenient in connection with its activities;

(14) enter on any land, water, or premises for the purpose of making surveys, soundings, or examinations;

(15) exercise the powers of eminent domain in accordance with AS 09.55.250 - 09.55.460;

(16) do all acts and things necessary, convenient, or desirable to carry out the powers granted or implied in this chapter;

(17) adopt, amend, and repeal regulations necessary for the exercise and performance of its powers and duties or to govern the rendering of service, sale or exchange of electrical energy.



Sec. 18.57.050. - Bonds and notes.

(a) The authority, by board resolution, may issue bonds and bond anticipation notes in order to provide funds to carry out and effectuate its purposes.

(b) The principal and interest on these bonds or notes is payable from authority funds. Bond anticipation notes may be payable from the proceeds of the sale of bonds or from the proceeds of sale of other bond anticipation notes or, if bond or bond anticipation note proceeds are not available, the notes may be paid from other funds or assets of the authority. Bonds or notes may be additionally secured by a pledge of a grant or contribution from the federal or state government, a corporation, association, institution, or person, or a pledge of money, income, or revenues of the authority from any source.

(c) Bonds or bond anticipation notes may be issued as provided by board resolution, in one or more series and shall (1) be dated; (2) bear interest at the prescribed rate per year or within the maximum rate; (3) be in a certain denomination or form, either coupon or registered; (4) carry the conversion or registration provisions; (5) have rank or priority; (6) be executed in a certain manner and form; (7) be payable from the sources in the medium of payment and place or places inside or outside the state; (8) be subject to authentication by a trustee or fiscal agent; and (9) be subject to terms of redemption, with or without premium. Bond anticipation notes mature at a time determined by the authority. Bonds mature at a time, not exceeding 50 years from the date of their issuance, as determined by the authority. Before the preparation of definitive bonds or bond anticipation notes, the authority may issue interim receipts or temporary bonds or bond anticipation notes, with or without coupons, exchangeable for bonds or bond anticipation notes when the definitive bonds or bond anticipation notes have been executed and are available for delivery.

(d) Bond or bond anticipation notes may be sold in the manner, on the terms, and at the price the authority determines.

(e) If an officer whose actual or facsimile signature appears on any bonds or notes or coupons attached to them ceases to be an officer before the delivery of the bond, note, or coupon, the signature is valid as if the officer had remained in office until delivery.

(f) In a resolution of the authority authorizing or relating to the issuance of bonds or bond anticipation notes, the authority may, with holders of the bonds or bond anticipation notes,

(1) pledge to any payment or purpose all or any part of revenue to which it is or will be entitled to and similarly pledge the money derived from the revenue, and the proceeds of any bonds or notes;

(2) covenant against pledging all or any part of its revenue, or against permitting or suffering a lien on the revenue or its property;

(3) covenant as to the use and disposition of any and all payments of principal or interest received by the authority on mortgage loans, construction loans, or other investments held by the authority;

(4) covenant as to establishment of reserves or sinking funds and the making of provision for and the regulation and disposition of the reserves or sinking funds;

(5) covenant with respect to or against limitations on a right to sell or otherwise dispose of property of any kind;

(6) covenant as to bonds and notes to be issued, and their limitations, terms and conditions, and as to the custody, application, and disposition of the proceeds of the bonds and notes;

(7) covenant as to the issuance of additional bonds or notes, or as to limitations on the issuance of additional bonds or notes and the incurring of the other debts;

(8) covenant as to the payment of the principal of or interest on the bonds or notes, as to the sources and methods of the payment, as to the rank or priority of the bonds or notes with respect to a lien or security, or as to the acceleration of the maturity of the bonds or notes;

(9) provide for the replacement of lost, stolen, destroyed, or mutilated bonds or notes;

(10) covenant against extending the time for the payment of bonds or notes or interest on the bonds or notes;

(11) covenant as to the redemption of bonds or notes and privileges of their exchange for other bonds or notes of the authority;

(12) covenant to create or authorize the creation of special funds of money to be held in pledge or otherwise for operation expenses, payment or redemption of bonds or notes, reserves, or other purposes, and as to use and disposition of the money held in the funds;

(13) establish the procedure, if any, by which the terms of any contract or covenant with or for the benefit of the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent to amendment or abrogation, and the manner in which the consent may be given;

(14) covenant as to the custody of any of its properties or investments, their safekeeping and insurance, and the use and disposition of insurance money;

(15) covenant as to the time or manner of enforcement or restraint from enforcement of any rights of the corporation arising by reason of or with respect to nonpayment of principal or interest of any mortgage loans or construction loans;

(16) provide for the rights and liabilities, powers, and duties arising upon the breach of a covenant, condition, or obligation, and to prescribe the events of default and the terms and conditions upon which any or all of the bonds, notes, or other obligations of the authority become or may be declared due and payable before maturity and the terms and conditions upon which such a declaration and its consequences may be waived;

(17) vest in a trustee or trustees inside or outside the state property, rights, powers, and duties in trust as the authority may determine, which may include any or all of the rights, powers, and duties of a trustee appointed by the holders of bonds or notes, and to limit or abrogate the right of the holders of bonds or notes of the authority to appoint a trustee under this chapter or limit the rights, powers, and duties of the trustee;

(18) pay the costs or expenses incident to the enforcement of the bonds or notes or of the provisions of the resolution or of a covenant or agreement of the authority with the holders of its bonds or notes;

(19) agree with a corporate trustee which may be a trust company or bank having the powers of a trust company inside or outside the state as to the pledging or assigning of revenue or funds to which or in which the authority has any rights or interest; and further provide for other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of any bonds or notes of the authority and not otherwise in violation of law and may provide for the restriction of the rights of an individual holder of bonds or notes of the authority;

(20) appoint and provide for the duties and obligations of a paying agent or other fiduciary, by resolution, inside or outside the state;

(21) limit the rights of the holders of bonds or notes to enforce a pledge or covenant securing bonds or notes;

(22) make covenants other than expressly authorized in this section, of like or different character, and to make covenants as may be necessary or desirable, to better secure bonds or notes or that, in the discretion of the authority, will tend to make bonds or notes more marketable, notwithstanding the fact that the covenants are not enumerated in this section.



Sec. 18.57.060. - Validity of pledge.

The pledge of assets or revenue of the authority to the payment of the principal or interest of obligations of the authority is valid and binding from the time the pledge is made and assets or revenue pledged are immediately subject to the lien of the pledge without physical delivery or further action. The lien of a pledge is valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether those parties have notice of the lien of the pledge. Nothing prohibits the authority from selling assets subject to a pledge, except that a sale may be restricted by the trust agreement or resolution providing for the issuance of the obligations.



Sec. 18.57.070. - Remedies.

A holder of obligations or coupons attached to them issued under the provisions of this chapter, and a trustee under a trust agreement or resolution authorizing the issuance of the obligations, if not restricted by the trust agreement or resolution, either at law or in equity, may enforce all rights granted under the coupons or under the trust agreement or resolution, or under any other contract executed by the authority under this chapter, and may enforce and compel the performance of all duties required by this chapter or by the trust agreement or resolution to be performed by the authority or by an officer of it.



Sec. 18.57.080. - Negotiable instruments.

All obligations and interest coupons attached to the obligations are negotiable instruments under the laws of this state, subject only to applicable registration provisions.



Sec. 18.57.090. - Obligations eligible for investment.

Obligations issued under the provisions of this chapter are securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. These obligations may be deposited with the state or municipal officer of an agency or political subdivision of the state for any purpose for which the deposit of bonds, notes, or obligations of the state is authorized by law.



Sec. 18.57.100. - Refunding obligations.

(a) The authority may provide for the issuance of refunding obligations for the purpose of refunding obligations then outstanding that have been issued under the provisions of this chapter, including the payment of redemption premium on them and interest accrued or to accrue to the date of redemption of the obligations. The issuance of the obligations, the maturities and other details of them, the rights of the holders of them, and the rights, duties, and obligations of the authority in respect of them are governed by the provisions of this chapter that relate to the issuance of appropriate obligations.

(b) Refunding obligations may be sold or exchanged for outstanding obligations issued under this chapter. If sold, the proceeds may be applied, in addition to other authorized purposes, to the purchase, redemption, or payment of the outstanding obligations. Pending the application of the proceeds of the refunding obligations, with any other available funds, to the payment of the principal (accrued interest and any redemption premium on the obligations being refunded, and if so provided or permitted in the resolution authorizing the issuance of the refunding obligations or in the trust agreement securing them, to the payment of any interest on the refunding obligations and any expenses in connection with the refunding), the proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States that mature or that will be subject to redemption, at the option of the holders of them, not later than the respective dates when the proceeds, together with the interest accruing on them, will be required for the purposes intended.



Sec. 18.57.110. - Credit of state not pledged.

Obligations issued under the provisions of this chapter do not constitute a debt, liability, or obligation of the state or of any other political subdivision of the state or a pledge of the faith and credit of the state or a political subdivision of the state but are payable solely from the revenue or assets of the authority. Each obligation issued under this chapter shall contain on its face a statement that the authority is not obligated to pay it nor the interest on it except from the revenue or assets pledged for it and that neither the faith and credit nor the taxing power of the state or of a political subdivision of the state is pledged to the payment of the principal of or interest on the obligation.






Chapter 18.60. - SAFETY

Article 01 - PREVENTION OF ACCIDENT AND HEALTH HAZARDS

Sec. 18.60.010. - Legislative intent.

(a) The legislature finds that personal injuries and illnesses arising out of work situations impose a substantial burden upon, and are a hindrance to, the people of the state in terms of loss of production, wage loss, medical expenses, and disability compensation payments.

(b) For these reasons it is found and declared necessary to undertake a program to reduce the incidence of work-related accidents and health hazards in the state.



Sec. 18.60.020. - Regulations.

(a) The Department of Labor and Workforce Development shall issue the orders and adopt the regulations necessary to carry out the purposes of AS 18.60.010 - 18.60.105.

(b) Upon adopting a regulation or standard, or granting any variance under this chapter, the commissioner shall include a statement of the reasons for the action, forward a copy to the OSHA Review Board, cause a copy to be published in newspapers, and submit a news release to the electronic news media in the state so as to receive statewide coverage.



Sec. 18.60.030. - Duties of Department of Labor and Workforce Development.

The Department of Labor and Workforce Development shall

(1) study ways and means for prevention of accidents to persons on the streets and highways, in and on the water, in aircraft usage, in homes, on the farms, at schools, in industrial and commercial plants, and in public places;

(2) plan and execute safety programs, including educational campaigns, designed to reduce accidents in every field of activity;

(3) work in cooperation with official and unofficial organizations and instrumentalities in the state that are interested in the promotion of safety so that possible resources can be marshalled and utilized to reduce the menace of accidental death and injury;

(4) work toward obtaining better observance and enforcement of laws governing street and highway traffic, and assist in bringing about, wherever feasible, the application of modern engineering measures for the prevention of traffic accidents;

(5) confer with the public agencies responsible for safeguarding the people against accidents, and especially with the Department of Transportation and Public Facilities, the Department of Public Safety, the Department of Education and Early Development, the Department of Natural Resources, the Department of Health and Social Services, and the heads or representatives of federal departments and agencies operating in the state particularly concerned with safety programs and accident prevention;

(6) establish and enforce occupational safety and health standards that prescribe requirements for safe and healthful working conditions for all employment, including state and local government employment, and the requirements are to be at least as effective as those requirements adopted by the United States Secretary of Labor under 29 U.S.C. 655 (Sec. 6 of P.L. 91-596);

(7) require an employer to maintain records and submit reports to the department which records and reports are necessary or appropriate for the enforcement of AS 18.60.010 - 18.60.105 and to maintain records and submit reports to the United States Secretary of Labor in the same manner and to the same extent as set out in federal law and regulations;

(8) require an employer to maintain records and submit reports appropriate for use in developing information regarding the causes and prevention of occupational accidents and illnesses;

(9) require an employer to make periodic inspections when necessary to carry out the record and reporting requirements of (7) and (8) of this section;

(10) participate in occupational safety and health programs if it finds they are necessary to meet the occupational health and safety needs of the state;

(11) execute on behalf of the state agreements or contracts necessary or desirable to enable the state to participate in occupational safety and health programs, and to receive and expend funds made available for programs of the state;

(12) annually publish a list of toxic and hazardous substances and physical agents;

(13) maintain a current set of OSHA form 20's or equivalent information for toxic and hazardous substances and for physical agents, and other information relevant to toxic and hazardous substances and physical agents;

(14) assist employers, upon request, to develop employee safety education programs and to identify and obtain information on toxic and hazardous substances and physical agents.



Sec. 18.60.040. - Report.

Before the sixth day of each regular legislative session, the department shall prepare a report showing the accomplishments in this state toward reductions in accidents of all types, and recommendations for legislation, together with a plan for the proposed safety program for the succeeding year. Copies of the report shall be available for public information, and the department shall notify the legislature that the report is available.



Sec. 18.60.050. - Employment for education and enforcement purposes. [Repealed, Sec. 9 ch 72 SLA 1973].

Repealed or Renumbered



Sec. 18.60.055. - Division of labor standards and safety.

As established by AS 23.10.075 , there is in the department a division of labor standards and safety. Minimum qualifications shall be established for employees of the department acting as safety inspectors under AS 18.60.010 - 18.60.105. These qualifications must include, as a minimum requirement, at least five years general work experience in the field they are assigned to inspect. Training in safety principles, codes, and standards may be substituted for work experience up to a maximum of three years.



Sec. 18.60.057. - Occupational Safety and Health Review Board.

(a) There is created the Occupational Safety and Health Review Board within the Department of Labor and Workforce Development, referred to in this chapter as the OSHA Review Board. The board shall consist of three members appointed by the governor and confirmed by the legislature in joint session. One member of the board shall represent labor, one member shall represent industry, and the other shall represent the public. Each appointee must have adequate experience in the area of appointment. A member of the board may not be an employee of the state in another capacity nor may a member of the OSHA Review Board be a member or officer of another board or commission for which compensation other than per diem and travel expenses is paid.

(b) The members of the board serve staggered terms of four years. A vacancy caused by the death, resignation, or removal of a member before the expiration of the term for which the member was appointed shall be filled only for the remainder of the unexpired term. A member of the board may be removed by the governor for inefficiency, neglect of duty, or malfeasance in office.

(c) The governor shall designate one member of the board as chairman. This member shall serve as chairman for a term of one year, but may be appointed for successive terms.

(d) Members of the board are entitled to compensation in the amount of $50 a day for each day or portion of each day spent in actual meeting or on authorized official business incident to their duties and, in addition, they are entitled to all other transportation and per diem as provided by law for members of other state boards and commissions.

(e) The board may employ persons, subject to legislative appropriation, it considers necessary for the purpose of performing its duties under this chapter.



Sec. 18.60.058. - Reporting of injuries and illnesses.

(a) In the event of an employment accident that is fatal to one or more employees or that results in the in-patient hospitalization of one or more employees, the employer shall report the accident orally by telephone or in person to the nearest office of the division of labor standards and safety or by telephone to the federal toll-free number provided by the division. The report must relate the name of the establishment, the location of the accident, the time of the accident, a contact person and the telephone number of the contact person, a brief description of the accident, the number of fatalities or hospitalized employees, and the extent of any injuries. The report must be made immediately but in no event later than eight hours after receipt by the employer of information that the accident has occurred. However, if the employer first receives information of a fatality or in-patient hospitalization of one or more employees eight or more hours after the accident but within 30 days after the accident, the employer must make the report within eight hours after receiving information of the fatality or in-patient hospitalization. This subsection does not apply to an employer that first receives information of a fatality or in-patient hospitalization more than 30 days after the accident.

(b) In the event of an employment accident that is fatal to one or more employees or that results in in-patient hospitalization of two or more employees, equipment, material, or product related to the injury or fatality may not be moved or altered until clearance is given by the department, except when compliance with this requirement would interfere for an unreasonable length of time with work or create additional hazards. If equipment, material, or products must be moved or altered before department clearance, the employer shall submit a detailed investigative report of the accident to the division.



Sec. 18.60.059. - Legal counsel.

(a) The attorney general is legal counsel for the OSHA Review Board. The attorney general shall advise the board on legal matters arising in the discharge of its duties and represent the board in actions to which it is a party. If, in the opinion of the board, the public interest is not adequately represented by counsel in a proceeding, the attorney general, upon request of the board, shall represent the public interest.

(b) Subject to the approval of the attorney general, the board may employ temporary legal counsel from time to time in matters in which the board is involved.



Sec. 18.60.060. - Cooperation by other state agencies.

The agencies of the state shall cooperate with the department in its program of safety activities and shall make available information needed by the department relative to the accident problems and methods employed or recommended for accident prevention. The agencies may lend the personnel who may be spared from their regular duties for short periods to assist in safety programs.



Sec. 18.60.065. - Importation of toxic and hazardous substances.

Toxic and hazardous substances imported into the state shall be accompanied by a federal Occupational Safety and Health Administration (OSHA) form 20 or equivalent information. This requirement does not apply to a substance for which the in-state purchaser has already received the most current information.



Sec. 18.60.066. - Employee safety education programs.

(a) An employer shall conduct a safety education program for an employee before the employee performs a new work assignment that may result in the employee being exposed to a toxic or hazardous substance or a physical agent for which the employee has not received safety instruction as provided under (b) of this section.

(b) An employee safety instruction program shall inform the employee of

(1) the location, properties, and known or suspected acute and chronic health effects of the hazardous or toxic substances or physical agents to which the employee is exposed in the workplace;

(2) the nature of the operations that could result in exposure to hazardous or toxic substances or physical agents as well as any necessary handling or hygienic practices or precautions; and

(3) the location, purpose, proper use, and limitations of personal protective equipment used in the workplace.



Sec. 18.60.067. - Information provided on employee's request.

Sec. 18.60.067. Information provided on employee's request.

(a) An employer shall make available to an employee on request a copy of the most recent OSHA form 20 or equivalent written information for a toxic or hazardous substance or for a physical agent to which the employee may be exposed. If the employer does not have the copy or information requested, the employer shall request a copy from the department or the manufacturer of the substance within three state government working days after receiving the request.

(b) If the copy or information requested under (a) of this section is not made available to the employee within 15 calendar days after the request is received, the employer shall take measures to assure that employees are not exposed to the substance to which the copy or information pertains until the copy or information is made available to the employee who made the request. This subsection applies only to substances for which an OSHA form 20 or equivalent information is required under OSHA regulations. This subsection does not alter, deny, or abrogate any right an employee may have under law to refuse to work under hazardous circumstances.



Sec. 18.60.068. - Posting of information in workplace.

(a) The department shall print and make available to employers posters that contain notice of the provisions of this chapter relating to toxic and hazardous substances and physical agents.

(b) An employer whose employees are or may be exposed in the workplace to a toxic or hazardous substance or a physical agent shall display the following information in a manner designed to notify the employees:

(1) a poster printed by the department under (a) of this section; and

(2) an OSHA form 20 or equivalent information for each toxic or hazardous substance and for each physical agent to which an employee may be exposed in the workplace

(A) under normal conditions of work; or

(B) during a reasonably foreseeable emergency, including equipment failure and rupture of containers.

(c) Instead of posting the information required under (b)(2) of this section, an employer may post a list of the chemical name and product name of each toxic or hazardous substance and each physical agent to which an employee may be exposed in the workplace, together with an identification of a location, in or near the workplace and accessible to employees, where an employee may inspect the information listed under (b)(2) of this section.



Sec. 18.60.070. - Use of funds and contributions.

Funds appropriated by the legislature for AS 18.60.010 - 18.60.105 and contributions shall be spent only for the purposes of AS 18.60.010 - 18.60.105.



Sec. 18.60.075. - Safe employment.

(a) An employer shall do everything necessary to protect the life, health, and safety of employees including, but not limited to

(1) complying with all occupational safety and health standards and regulations adopted by the department;

(2) furnishing and prescribing the use of suitable protective equipment, safety devices, and safeguards as are prescribed for the work and work place;

(3) adopting and prescribing control or technological procedures, and monitoring and measuring employee exposure in connection with hazards, as may be necessary for the protection of employees; and

(4) furnishing to each employee employment and a place of employment that are free from recognized hazards that, in the opinion of the commissioner, are causing or are likely to cause death or serious physical harm to the employees.

(b) An employee shall comply with occupational safety and health standards and all regulations issued under AS 18.60.010 - 18.60.105 that are applicable to the employee's own actions and conduct.

(c) [Repealed, Sec. 9 ch 72 SLA 1973].



Sec. 18.60.077. - Variance from a standard.

(a) An employer who is affected by AS 18.60.010 - 18.60.105 may apply to the commissioner for a variance from a provision of the safety and health standards adopted by the department. Employees who are affected by an application for variance shall be given notice of the application for variance and an opportunity to participate in the hearing. The commissioner shall issue the variance if the commissioner determines on the basis of the hearing record, after opportunity for an inspection where appropriate, that the proponent of the variance has demonstrated by a preponderance of the evidence that the conditions, practices, means, methods, operations, or processes used or proposed to be used by an employer will provide employment and places of employment to employees that are as safe and as healthful as those that would prevail if the employer complied with the provisions of the safety and health standards adopted by the department. The variance shall prescribe the conditions the employer must maintain and the practices, means, methods, operations, and processes that the employer must adopt and utilize to the extent they differ from the standard in question. The variance may be modified or revoked upon application by an employer, by employees, or by motion of the commissioner, in the manner prescribed for its issuance under this subsection at any time after six months from its issuance.

(b) When the commissioner grants a variance, the commissioner shall include in this grant a statement of the reasons for the action, and the statement shall be published in a newspaper of statewide circulation and in a newspaper of local circulation in the area where the variance will be implemented. A copy of the statement shall be sent to the OSHA Review Board.



Sec. 18.60.080. - Contributions.

The department may accept contributions of funds, property, materials, supplies, and other forms of aid from business firms, organized groups, or individuals for furthering the safety program.



Sec. 18.60.081. - Temporary variance.

(a) An employer who is affected by AS 18.60.010 - 18.60.105 may apply to the commissioner for a temporary variance from a provision of the safety and health standards adopted by the department. A temporary variance shall be issued only if the employer files an application fulfilling the requirements of (b) of this section and the employer establishes that the employer

(1) is unable to comply with a standard by its effective date because of unavailability of the professional or technical personnel or of the materials and equipment needed to come into compliance or because necessary construction or alteration of facilities cannot be completed by the effective date;

(2) is taking all available steps to safeguard employees against the hazards covered by the standard;

(3) has an effective program for coming into compliance with the standards as quickly as practicable.

(b) An application for a temporary variance must contain

(1) a specification of the standard from which the employer seeks a temporary variance;

(2) a representation by the employer, supported by representations from qualified persons having firsthand knowledge of the facts represented, that the employer is unable to comply and a detailed statement of the reasons for this inability;

(3) a statement of the steps the employer has taken and will take, including specific dates, to protect employees against the hazard covered by the standard;

(4) a statement of when the employer expects to be able to comply with the standard and what steps the employer has taken and what steps the employer will take, including specific dates, to come into compliance;

(5) a certification that the employer has informed employees of the application for temporary variance and of their right to request a hearing by giving a copy of the application and a written statement of the right to a hearing to the employees' authorized representative, by posting a statement giving a summary of the application and stating the employees' right to a hearing and specifying where a copy of the application and notice of right to a hearing may be examined at the place or places where notices to employees are normally posted, and by other appropriate means.

(c) A temporary variance issued under this section must prescribe the practices, means, methods, operations, and processes that the employer shall adopt and use while the variance is in effect and state in detail the employer's program for coming into compliance with the standard. A temporary variance may be granted only after notice to affected employees and an opportunity for hearing. However, the commissioner may issue one interim order to be effective until a decision is made on the basis of a hearing. A temporary variance may not be in effect for longer than the period needed by the employer to achieve compliance with the standard or one year, whichever is shorter, except that a temporary variance may be renewed no more than twice if the requirements of (a) and (b) of this section are met and the application for renewal is filed at least 90 days before the expiration date of the variance. An interim renewal of an order may not remain in effect for longer than 180 days.



Sec. 18.60.083. - Right of entry and inspection.

(a) A representative of the department, upon presenting appropriate credentials to the owner, operator, or agent in charge, may

(1) enter without delay and at reasonable times a factory, plant, establishment, construction site, or other area, work place, or environment where work is performed by an employee of an employer; and

(2) inspect and investigate during regular working hours and at other reasonable times, and with reasonable limits and in a reasonable manner, a place of employment and all pertinent conditions, structures, machines, devices, equipment, and materials, and question privately an employer, owner, operator, agent, or employee.

(b) In making inspections and investigations under (a) of this section, the department may issue subpoenas compelling the attendance of witnesses and the production of papers and records. Witnesses shall be paid the same fees and mileage that are paid witnesses in the courts of the state. If a person fails to grant a right of entry and inspection, the department may seek an order from the superior court compelling the person to submit to entry and inspection. If a person fails to comply with a subpoena or a witness refuses to testify to a matter regarding which the witness may be lawfully interrogated, a superior court may compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify before it.



Sec. 18.60.085. - Prohibition of unauthorized notice of inspection.

A person may not give unauthorized notice of a department safety or health inspection. A person who gives unauthorized notice of a safety or health inspection, upon conviction, is punishable by a fine of not more than $7,000, or by imprisonment for not more than 180 days, or by both.



Sec. 18.60.087. - Employer and employee participation in inspections.

(a) A representative of the employer and a representative authorized by the employees shall be given an opportunity to accompany the representative of the department during the physical inspection of a work place for the purpose of aiding the inspection. If the authorized representative is an employee, time spent aiding the inspection shall be considered as time worked and the employee shall be compensated accordingly. When there is no authorized employee representative, there shall be consultation with a reasonable number of employees concerning matters of health and safety in the work place.

(b) Comments relating to an employer's compliance with the provisions of AS 18.60.010 - 18.60.105 made by an employee or an employee representative to the representative of the department during the course of an inspection, and the name of any employee or employee representative making these comments to a representative of the department, are confidential and may not be made available by the department to the employer without the consent of the employee or the employee representative.



Sec. 18.60.088. - Employee requests for special inspection.

(a) An employee or a representative of employees who believes that a violation of a safety or health standard exists that threatens physical harm or that an imminent danger exists may request an inspection by giving notice of the violation or danger to the department. The notice must be in writing and set out with reasonable particularity the grounds for the notice and be signed by the employee or the representative of the employees. If, upon receipt of the notice, the department determines that there are reasonable grounds to believe that a violation or danger exists, the department shall make a special inspection as soon as practicable. If the department determines there are no reasonable grounds to believe that a violation exists, the department shall notify in writing the employee or the representative of the employees of that determination.

(b) If the department makes a special inspection, or an inspection under AS 18.60.083 , a copy of an employee notice shall be provided the employer no later than at the time of the inspection. Unless expressly consented to by the person giving the notice, the person's name and the name of employees referred to in the notice shall be kept confidential and may not appear in the copy provided the employer or in any record available to the employer.

(c) The department shall furnish the notifying person a written explanation of why a citation was not issued after a special inspection.

(d) The department shall, by regulation, establish a review procedure for a failure to issue a citation after a special inspection and shall provide the employees requesting a review a written statement of the final disposition of the case.



Sec. 18.60.089. - Prohibition against retribution.

(a) A person may not discharge or discriminate against an employee because the employee has filed a complaint or instituted or caused to be instituted a proceeding related to the enforcement of occupational safety and health standards, or has testified or is expected to testify in a proceeding relating to occupational safety and health or because an employee has exercised personally or on behalf of others a right afforded under AS 18.60.010 - 18.60.105.

(b) An employee who has been discharged or discriminated against by a person in violation of this section may, within 30 days after the violation occurs, file a complaint with the commissioner alleging the discrimination. Upon receipt of the complaint, the commissioner shall investigate the matter as the commissioner considers appropriate. If, upon investigation, the commissioner determines that this section has been violated, the commissioner shall request the attorney general to bring an action in the superior court against the violator. The superior court has jurisdiction to restrain violations of (a) of this section and to order all appropriate relief, including rehiring or reinstatement of the employee to the employee's former position with back pay.

(c) Within 90 days of the receipt of a complaint filed under this section, the commissioner shall notify the complainant of the determination under (b) of this section.



Sec. 18.60.090. - Penalty for violations. [Repealed, Sec. 9 ch 72 SLA 1973].

Repealed or Renumbered



Sec. 18.60.091. - Citations.

(a) If, upon inspection or investigation, the department believes that an employer has violated a provision of AS 18.60.010 - 18.60.105 that is applicable to the employer, the department shall with reasonable promptness issue a citation to the employer. Each citation shall be in writing and must describe with particularity the nature of the violation, including reference to the provisions of AS 18.60.010 - 18.60.105 or any order or regulation alleged to have been violated, and must fix a reasonable time for abatement of the violation. The department may prescribe procedures for the issuance of a notice instead of a citation with respect to minor violations that have no direct or immediate relationship to safety or health, or violations that are not serious and that the employer agrees to correct within a reasonable time. If an employer does not, within a reasonable time set out in the notice, correct a violation that is not serious, the department shall issue a citation to the employer.

(b) Upon receipt by the employer, each citation issued under this section, or a copy of the citation, shall be immediately and prominently posted, at or near each place the violation referred to in the citation occurred.

(c) A citation may not be issued for a particular violation under this section after the expiration of 180 days following the discovery of the violation by the department or correction of a violation.



Sec. 18.60.093. - Enforcement procedures.

(a) If, after an inspection or investigation, or after an employer's failure to correct a violation for which the employer has been issued a notice, the department issues a citation, the commissioner shall, at a reasonable time after the termination of the inspection or investigation, or expiration of the time period set out in the notice, notify the employer by certified mail of the penalty proposed to be assessed and that the employer has 15 working days within which to notify the commissioner and the OSHA Review Board that the employer wishes to contest the citation or proposed assessment of penalty. If, within 15 working days after receipt of the penalty notice issued by the commissioner, the employer fails to notify the OSHA Review Board that the employer intends to contest the citation or proposed assessment of penalty, the citation and the assessment, as proposed, are considered final and not subject to review by any court.

(b) If the commissioner has reason to believe that an employer has failed to correct, within the period allowed, a violation for which a citation has been issued, the commissioner shall notify the employer by certified mail of the failure, of the penalty proposed to be assessed because of the failure, and that the employer has 15 working days within which to notify the commissioner and the OSHA Review Board of a wish to contest the commissioner's notification of the proposed assessment of penalty. If, within 15 working days from the receipt of the notification issued by the commissioner, the employer fails to give notice of an intention to contest the notification or proposed assessment of penalty, the notification and assessment as proposed shall be considered a final order and not subject to review by any court.

(c) If an employer gives notice of an intention to contest the citation or notification issued under (a) or (b) of this section, the OSHA Review Board shall afford an opportunity for a hearing and thereafter issue an order, based on findings of fact, affirming, modifying, or vacating the original citation or proposed penalty, or directing other appropriate relief, and the order is final 30 days after its issuance.

(d) The OSHA Review Board shall notify the authorized representative of the affected employees that an employer is contesting a citation or notification issued under (a) or (b) of this section and afford the representative an opportunity to participate in the hearing on the matter.

(e) An employer, an affected employee, or a representative of affected employees has 15 working days from the receipt of a citation within which to notify the commissioner and the OSHA Review Board that the period of time fixed in the citation for the abatement of a violation is unreasonable. The OSHA Review Board shall afford an opportunity for a hearing and thereafter issue an order, based on findings of fact, affirming or modifying the original period for abatement, and the order is final 30 days after its issuance. If the contest is initiated by the employer, the OSHA Review Board shall notify the employees in the same manner as provided by (d) of this section. If the contest is initiated by the employees, the OSHA Review Board shall notify the employer and afford the employer an opportunity to participate in the hearing on the matter.

(f) If an employer fails without good cause to appear at a hearing held under this section after receiving proper notice of the hearing, the OSHA Review Board may order the employer to pay all reasonable expenses incurred by the board for the hearing, including the board's actual travel expenses and per diem.

(g) The board shall request the chief administrative law judge (AS 44.64.020) to appoint an administrative law judge employed or retained by the office of administrative hearings to preside at a hearing conducted under this section. AS 44.64.060 and 44.64.070 do not apply to the hearing. The administrative law judge who presided at the hearing shall be present during the consideration of the case and, if requested by the board, shall assist and advise the board. A member of the board who has not heard all of the evidence may not vote on the decision.



Sec. 18.60.095. - Penalties.

(a) An employer who wilfully or repeatedly violates a provision of AS 18.60.010 - 18.60.105 that is applicable to the employer or a standard or regulation adopted under AS 18.60.010 - 18.60.105 may be assessed by the commissioner a civil penalty of not more than $70,000 for each violation. Except when a settlement is negotiated, the commissioner shall assess a minimum penalty of $5,000 for a violation under this subsection that was committed wilfully.

(b) An employer who receives a citation for a serious violation of a provision of AS 18.60.010 - 18.60.105 that is applicable to the employer or of a standard or regulation adopted under AS 18.60.010 - 18.60.105 shall be assessed by the commissioner a civil penalty of up to $7,000 for each violation. For purposes of this subsection, a serious violation is considered to exist if the violation creates in the place of employment a substantial probability of death or serious physical harm. However, a serious violation is not considered to exist if the employer did not, and could not with the exercise of reasonable diligence, know of the presence of the violation.

(c) An employer who receives a citation for a violation of a provision of AS 18.60.010 - 18.60.105 that is applicable to the employer or a standard or regulation adopted under AS 18.60.010 - 18.60.105, and the violation is specifically determined not to be of a serious nature, may be assessed by the commissioner a civil penalty of up to $7,000 for each violation.

(d) An employer who fails to correct a violation within the period permitted for its correction for which a citation has been issued may be assessed by the commissioner a civil penalty of not more than $7,000 for each day during which the failure to correct the violation continues.

(e) An employer who wilfully or repeatedly violates a provision of AS 18.60.010 - 18.60.105 that is applicable to the employer or a standard or regulation adopted under AS 18.60.010 - 18.60.105, and the violation causes death to an employee, upon conviction, is punishable by a fine of not more than $10,000, or by imprisonment for not more than six months, or by both. However, upon a second conviction after a prior conviction for a violation causing death, an employer is punishable by a fine of not more than $20,000, or by imprisonment for not more than one year, or by both. This subsection does not preclude prosecution of the employer under AS 11.

(f) A person who knowingly makes a false statement, representation, or certification with the intent to mislead in an application, record, report, plan or other document filed or required to be maintained under AS 18.60.010 - 18.60.105 is guilty of unsworn falsification.

(g) An employer who violates the posting requirements of AS 18.60.010 - 18.60.105 shall be assessed by the commissioner a civil penalty of up to $7,000 for each violation.

(h) In assessing a civil penalty, the commissioner shall give due consideration to the size of the business of the employer being charged, the gravity of the violation, the good faith of the employer, and the history of previous violations.



Sec. 18.60.096. - Imminent dangers.

(a) The commissioner, or a designated agent as authorized by the commissioner, may issue orders restraining a particular condition or practice in any place of employment that constitutes a danger that could reasonably be expected to immediately cause death or serious physical harm. The terms of an order issued under this section may require steps to be taken as necessary to avoid, correct, or remove the imminent danger and may prohibit the employment or presence of an individual in locations or under conditions where imminent danger exists. The terms of the order may allow the presence of individuals necessary to avoid, correct, or remove the imminent danger.

(b) When and as soon as a representative of the department concludes that conditions or practices described in (a) of this section exist in any place of employment, the representative shall inform the affected employees and employer of the danger and that the representative is recommending to the commissioner, or a designated agent as authorized by the commissioner, the issuance of a restraining order.

(c) The attorney general shall, when requested by the commissioner, seek an injunction in superior court to enforce a restraining order issued under this section.

(d) If the commissioner arbitrarily or capriciously fails to issue a restraining order under this section, an employee who may be injured by reason of the failure, or the representative of the affected employees, may bring an action against the commissioner in superior court to compel the commissioner to issue a restraining order and for further relief as may be appropriate.



Sec. 18.60.097. - Judicial review.

(a) A person affected by an order of the OSHA Review Board under AS 18.60.093(c) or (e) or of the commissioner under AS 18.60.096 may obtain a review of the order by filing a notice of appeal in the superior court as provided in the Alaska Rules of Appellate Procedure.

(b) The department may obtain review of an order of the OSHA Review Board under AS 18.60.093 (c) or (e) by filing a notice of appeal in the superior court as provided in the Alaska Rules of Appellate Procedure.

(c) An order of the OSHA Review Board under AS 18.60.093 (c) or (e) or of the commissioner under AS 18.60.096 becomes final and is not subject to review by any court if a notice of appeal is not filed with the superior court within the period provided for by the Alaska Rules of Appellate Procedure.

(d) An employer seeking judicial review of an order of the OSHA Review Board or of the commissioner must inform the affected employees of the fact that the employer is seeking judicial review.

(e) The court shall review an order of the OSHA Review Board or of the commissioner on a substantial-evidence basis.



Sec. 18.60.098. - Employee compensation for appearances.

(a) The employer shall compensate any of the employer's employees who appear at a board hearing under AS 18.60.010 - 18.60.105 for loss of wages if the employee appears at the hearing as the result of a request of the employer or as the result of a subpoena issued at the employer's request.

(b) The employer shall compensate any of the employer's employees who appear at a judicial proceeding under AS 18.60.010 - 18.60.105 for loss of wages if the employee appears at the proceeding as the result of a request of the employer or as the result of a subpoena issued at the employer's request.

(c) An employee who appears at a board hearing under AS 18.60.010 - 18.60.105 as the result of a request of the state or the OSHA Review Board or as the result of a subpoena issued at the request of the state or the OSHA Review Board shall be compensated at the rate of $30 a day and transportation costs.



Sec. 18.60.099. - Confidentiality of trade secrets.

Information obtained by the department in connection with an inspection or proceeding related to enforcement of occupational safety and health standards that contains or that might reveal a trade secret referred to in 18 U.S.C. 1905 is confidential. However, the information may be disclosed to other officers or employees concerned with carrying out occupational safety and health enforcement activities. In a proceeding, the commissioner or the court as may be applicable shall issue orders as may be appropriate to protect the confidentiality of trade secrets.



Sec. 18.60.100. - Nonabrogation of powers of Department of Health and Social Services.

AS 18.60.010 - 18.60.105 are not intended to abrogate the powers, duties, and responsibilities of the Department of Health and Social Services in carrying out the provisions of this title and AS 17.



Sec. 18.60.105. - Definitions.

(a) Except as provided in (b) of this section, in AS 18.60.010 - 18.60.105,

(1) "be exposed" means to ingest, inhale, or absorb through the skin or eyes a substance or physical agent, or fumes or other potentially harmful aspect of a substance or physical agent;

(2) "commissioner" means the commissioner of labor and workforce development;

(3) "department" means the Department of Labor and Workforce Development;

(4) "employee" means a person who works for an employer;

(5) "employer" means a person, including the state and political subdivisions of the state, who has one or more employees;

(6) "OSHA" means the federal Occupational Safety and Health Administration;

(7) "physical agent" means a physical agent that exceeds the threshold established in the 1986-1987 edition of "Threshold Limit Values for Chemical Substances and Physical Agents in the Work Environment" published by the American Conference of Governmental Industrial Hygienists;

(8) "suitable protective equipment" includes such personal protective equipment as is required by regulation issued under this chapter;

(9) "toxic or hazardous substance"

(A) includes

(i) a chemical listed in 29 CFR Part 1910, Subpart Z, Toxic and Hazardous Substances, "General Industry Standards", Occupational Safety and Health Administration;

(ii) a chemical listed in "Threshold Limit Values for Chemical Substances and Physical Agents in the Work Environment", American Conference of Governmental Industrial Hygienists (Latest Edition);

(iii) a substance for which an OSHA form 20 or equivalent information is required under OSHA regulations; and

(iv) a substance determined by the department, in accordance with AS 44.62 (Administrative Procedure Act), to be a health hazard to an employee who is exposed to the substance, including a carcinogen, reproductive toxin, irritant, corrosive, sensitizer, hepatotoxin, nephrotoxin, neurotoxin, agent that acts on the hematopoietic system, agent that damages the lungs, a cutaneous hazard, and an eye hazard;

(B) does not include

(i) substances that because of their physical state, volume, or concentration do not pose a health hazard upon exposure;

(ii) substances that are goods, food, drugs, cosmetics, or tobacco products intended for personal consumption; or

(iii) substances in transit;

(10) "transit" means conveyed in a sealed or unopened container by a mode of transportation.

(b) In AS 18.60.030 (14), 18.60.065 - 18.60.068, and (a)(9) of this section,

(1) "employee" means a person who works for an employer, but not in a place used primarily as a personal residence;

(2) "employer" means a person, including the state and a political subdivision of the state, who has one or more employees working in a place not used primarily as a personal residence;

(3) "health hazard" means a substance or physical agent capable of causing acute or chronic adverse effects to health;

(4) "workplace" means a place of employment other than a place used primarily as a personal residence.






Article 02 - SEARCH AND RESCUE

Sec. 18.60.110. - Fund for rescue and relief of lost persons. [Repealed, Sec. 1 ch 15 SLA 1968].

Repealed or Renumbered



Sec. 18.60.120. - Search and rescue parties.

Upon being notified that a person is lost, injured, killed, or is in need of immediate rescue, the commissioner of public safety or a designee may appoint a competent person to organize, direct, and guide a search and rescue party for the purpose of rescuing or retrieving the person or the person's remains.



Sec. 18.60.125. - Civil immunity.

A person may not bring a civil action for damages against the state, a political subdivision of the state, or the officers, agents, or employees of the state or a political subdivision of the state for a death, personal injury, or property damage that results from an act or omission in performing or failing to perform activities or duties authorized under AS 18.60.120 - 18.60.175. This section does not apply to a civil action for damages as a result of intentional misconduct within the course and scope of employment or agency and with complete disregard for the safety and property of others.



Sec. 18.60.130. - Expenses of search and rescue parties.

The expense of the search and rescue party shall be paid out of the state treasury upon vouchers properly made out, signed, and sworn to by the person appointed to direct the search and rescue party. The oath to the voucher shall be taken and made before the commissioner of public safety or a designee and may be paid only after it has been approved by the commissioner of public safety or a designee. In approving the voucher, the commissioner of public safety or a designee shall consider the necessity of the search and rescue party, the reasonableness of the expenses, and the proper audit of the voucher.



Sec. 18.60.140. - , 18.60.145. Limitation of amount of expenditure for search and rescue; search and rescue fund. [Repealed, Sec. 12 ch 42 SLA 1997].

Repealed or Renumbered



Sec. 18.60.146. - Civil air patrol.

The Department of Public Safety shall make the necessary administrative arrangements for maintaining liaison between the state and the Civil Air Patrol and the expenditure of money appropriated to the department for the state contribution toward the support of the authorized activities of the Alaska Wing, Civil Air Patrol, under its charter.



Sec. 18.60.148. - Transfer of forfeited aircraft to civil air patrol.

(a) A transfer to the Alaska Wing, Civil Air Patrol, of a forfeited aircraft under AS 16.05.195 (f), AS 17.30.122 , or another state law or regulation is subject to the following conditions:

(1) the transfer shall be made without cost to the Civil Air Patrol;

(2) the aircraft becomes a corporate Civil Air Patrol aircraft;

(3) the aircraft may only be used for Civil Air Patrol search and rescue, civil defense, and training purposes;

(4) the aircraft may not be transferred to another wing of the Civil Air Patrol unless

(A) the aircraft has been corporate aircraft of the Alaska Wing, Civil Air Patrol for at least 36 months after the date of transfer to the Alaska Wing; or

(B) the aircraft is being exchanged for another Civil Air Patrol corporate aircraft of equivalent or greater value;

(5) if the Civil Air Patrol determines that the aircraft should be disposed of as surplus property, the disposition shall first be approved by the Department of Administration.

(b) A transfer of a forfeited aircraft under this section shall be consummated by a contract between the State of Alaska and the Alaska Wing, Civil Air Patrol that includes the conditions set out in (a) of this section. The contract must also provide that the Civil Air Patrol indemnify the state for any amount for which the state may be liable for an act or omission relating to the aircraft.



Sec. 18.60.150. - Report of mysterious disappearance or separation from companions.

If a person (1) mysteriously disappears in the state, or (2) leaves one locality to go to another in the state and fails within a reasonable time to reach the person's destination, or (3) traveling in company with another is separated from the other, or (4) traveling alone mysteriously disappears, a traveling companion or any other person having knowledge of the mysterious disappearance or separation shall notify the commissioner of public safety or a designee in the district in which the disappearance or separation took place of the fact, in writing, stating all the circumstances.



Sec. 18.60.160. - Violation a misdemeanor.

A person who fails to report a disappearance under AS 18.60.150 , or who violates a regulation adopted under AS 18.60.175 , is guilty of a misdemeanor.



Sec. 18.60.170. - Report and investigation of disappearance.

The commissioner of public safety or a designee shall file each notification of disappearance with the missing persons information clearinghouse under AS 18.65.620 , and shall notify the peace officer in the district where the disappearance occurred or in the nearest districts where there is a peace officer to make an investigation regarding the disappearance. If the circumstances give reasonable grounds for suspicion that a murder has been committed or that a person has met with foul play, the peace officer shall report all the facts to the district attorney in the peace officer's district or the assistant district attorney living nearest the place where the peace officer resides. The district attorney or the assistant district attorney shall assist and advise the peace officer in the investigation.



Sec. 18.60.175. - Regulations.

The Department of Public Safety shall adopt regulations necessary to carry out the duties assigned by AS 18.60.120 - 18.60.170, including regulations dealing with the handling of nonexpendable property purchased during a search or rescue mission and expenditures of money for search and rescue. The regulations shall be adopted in accordance with AS 44.62 (Administrative Procedure Act).






Article 03 - BOILERS

Sec. 18.60.180. - Regulations.

The Department of Labor and Workforce Development shall formulate definitions and regulations for the safe and proper construction, installation, repair, use, and operation of boilers and for the safe and proper construction, installation, and repair of unfired pressure vessels. The definitions and regulations must be based upon and shall follow the generally accepted nationwide engineering standards, formulae, and practices established for boiler and unfired pressure vessel construction and safety. The Department of Labor and Workforce Development may adopt the existing published codification of these definitions and regulations, known as the Boiler Construction Code of the American Society of Mechanical Engineers, and may adopt the amendments and interpretations made and published by that society. The Department of Labor and Workforce Development shall adopt amendments and interpretations to the code immediately upon their adoption by the American Society of Mechanical Engineers so that the definitions and regulations at all times follow generally accepted nationwide engineering standards.



Sec. 18.60.190. - Effect of regulations.

(a) The regulations adopted by the Department of Labor and Workforce Development have the force and effect of law. However, the regulations applying to the construction of new boilers and unfired pressure vessels do not prevent their installation until the regulations become mandatory as provided in (b) of this section.

(b) Amendments in the regulations are permissive immediately upon adoption and become mandatory 12 months after adoption.



Sec. 18.60.200. - New boilers and unfired pressure vessels.

(a) A power boiler, low pressure boiler, or unfired pressure vessel that does not conform to the regulations adopted by the Department of Labor and Workforce Development governing new construction and installation may not be installed and operated unless it is of special design or construction, and is not covered by the regulations, or is not in any way inconsistent with the regulations, in which case the Department of Labor and Workforce Development may issue a special installation and operating permit.

(b) A person who installs a boiler or unfired pressure vessel shall notify the Department of Labor and Workforce Development of the installation, using a form provided by the department.



Sec. 18.60.210. - Exemptions.

(a) AS 18.60.180 - 18.60.390 do not apply to the following:

(1) boilers and unfired pressure vessels under federal regulation;

(2) unfired pressure vessels meeting the requirements of the federal Department of Transportation for shipment of liquids or gases under pressure;

(3) air tanks located on vehicles operating under the regulations of another state authority and used for carrying passengers or freight;

(4) air tanks installed on the right-of-way of railroads and used directly in the operation of trains;

(5) unfired pressure vessels having a volume of five cubic feet or less or vessels having an inside diameter not exceeding six inches;

(6) unfired pressure vessels designed for a pressure not exceeding 15 pounds per square inch when not located in a place of public assembly;

(7) manually fired miniature boilers for model locomotive, boat, tractor, or stationary engines constructed or maintained as a hobby for exhibition use, having a volume less than five cubic feet and grate area less than two square feet and equipped with an American Society of Mechanical Engineers coded safety valve of adequate capacity and size, a water level indicator, and pressure gauge;

(8) except as provided in (c) of this section, antique manually fired boilers of locomotive, boat, tractor, or stationary engines constructed or maintained as a hobby and equipped with an American Society of Mechanical Engineers coded safety valve of adequate capacity and size;

(9) automatic utility hot water heaters that are used for space heating using the potable system, if the hot water heater

(A) is equipped with a safety relief valve and operational controls required by the latest Boiler Construction Code published by the American Society of Mechanical Engineers that has been adopted by the Department of Labor and Workforce Development under AS 18.60.180 ;

(B) contains only water;

(C) does not exceed 120 gallons in capacity, a water temperature of 210 degrees Fahrenheit, a pressure of 150 pounds of square inch gauge pressure, or a heat input of more than 200,000 BTU an hour; and

(D) contains a tempering valve that will regulate the outlet domestic water temperature at not more than 140 degrees Fahrenheit.

(b) The following boilers and unfired pressure vessels are exempt from the requirements of AS 18.60.320 - 18.60.360:

(1) boilers and unfired pressure vessels located on farms and used solely for agricultural purposes;

(2) steam and hot water heating boilers, used exclusively for heating purposes, that are located in private residences or in apartment houses of fewer than six families;

(3) unfired pressure vessels containing only cold water under pressure for domestic supply purposes, including those containing air, the compression of which serves only as a cushion or airlift pumping system;

(4) unfired pressure vessels containing liquified petroleum gas;

(5) unfired pressure vessels operating entirely full of water, and hot water supply boilers or domestic water heaters, if none of the following limitations is exceeded:

(A) a heat input of 200,000 British thermal units per hour (57,143 watts);

(B) a water temperature of 210 degrees Fahrenheit (99 degrees centigrade);

(C) a maximum water-containing capacity of 120 gallons (454.2 liters);

(6) coil type boilers unless the water-containing capacity is six gallons (22.8 liters) or greater, the water temperature exceeds 350 degrees Fahrenheit (176.5 degrees centigrade), steam is generated in the coil, or the diameter of the tubing is greater than three-quarters of an inch (18.75 millimeters).

(c) Notwithstanding (a)(8) of this section, an antique manually fired boiler may not be used for exhibition purposes without a special operating permit issued by the Department of Labor and Workforce Development.



Sec. 18.60.220. - Duties of the Department of Labor and Workforce Development.

The Department of Labor and Workforce Development shall

(1) have all violators of AS 18.60.180 - 18.60.390 prosecuted;

(2) issue, suspend, or revoke for cause, inspection certificates provided for in AS 18.60.390 ;

(3) take action necessary for the enforcement of the laws and regulations governing the use of boilers and unfired pressure vessels;

(4) keep a complete record of the type, dimensions, maximum allowable working pressure, age, condition, location, and date of the last recorded internal inspection of boilers and unfired pressure vessels to which AS 18.60.180 - 18.60.390 apply;

(5) adopt regulations establishing reasonable fees for administering special inspector examinations and for processing applications for special inspector commissions; and

(6) do acts necessary to carry out the purposes of AS 18.60.180 - 18.60.390.



Sec. 18.60.230. - Appointment of deputy inspectors.

The Department of Labor and Workforce Development shall employ deputy inspectors who have passed the examination provided for in AS 18.60.290.



Sec. 18.60.235. - Approved inspectors.

(a) In addition to the deputy inspectors employed under AS 18.60.230 and the special inspectors commissioned under AS 18.60.240 , the commissioner of labor and workforce development may appoint an employee of the Department of Labor and Workforce Development as an approved inspector if the employee has completed training by the chief inspector and has passed an examination that has been approved by the director of the division of labor standards and safety to perform inspections under AS 18.60.180 - 18.60.395 of cast iron boilers and domestic hot water heaters. An employee does not have to pass the examination described in AS 18.60.290 in order to be appointed an approved inspector under this subsection.

(b) The inspection authority of an approved inspector appointed under (a) of this section is limited to performing the inspections described in (a) of this section.



Sec. 18.60.240. - Appointment and qualifications of special inspectors.

In addition to the deputy boiler inspectors provided for in AS 18.60.230 and the approved inspectors appointed under AS 18.60.235 (a), the Department of Labor and Workforce Development shall, upon the request of a company authorized by the Department of Commerce, Community, and Economic Development under AS 21.09 to insure against loss from explosion of boilers and unfired pressure vessels as described in AS 21.12.070 (a)(7), or upon the request of a company operating unfired pressure vessels, issue to an inspector of the company a state commission as a special inspector. However, to be eligible for a commission as special inspector, a person must have passed the examination provided for in AS 18.60.290 , or hold a certificate as an inspector of boilers from the National Board of Boiler and Pressure Vessel Inspectors.



Sec. 18.60.250. - Compensation for special inspectors prohibited.

A special inspector is not entitled to any compensation or expenses from the state. A special inspector's commission is conditioned upon continuing in the employ of a boiler insurance company or a company operating unfired pressure vessels in this state and upon maintaining the standards imposed by AS 18.60.180 - 18.60.390.



Sec. 18.60.260. - Duty of special inspectors.

Each special inspector shall inspect all boilers and unfired pressure vessels insured or operated by the inspector's company. The owner and user of a boiler or unfired pressure vessel inspected by its special inspector is exempt from the payment of the inspection fees provided in AS 18.60.360 .



Sec. 18.60.270. - Report of inspection.

(a) Each company employing a special inspector shall, within 30 days following each inspection for certification as required by AS 18.60.390 for a boiler or unfired pressure vessel, file a report of the inspection with the Department of Labor and Workforce Development upon forms adopted by the department.

(b) In addition, a special inspector shall file with the department a report of an inspection that discloses a condition dangerous to life or property in a boiler or unfired pressure vessel.



Sec. 18.60.280. - Right of inspection.

(a) The Department of Labor and Workforce Development or a deputy or special inspector shall be given free access, during reasonable hours, to any premises where a boiler or unfired pressure vessel is being constructed, installed, or operated, for the purpose of determining whether the boiler or unfired pressure vessel is constructed, installed, and operated in accordance with AS 18.60.180 - 18.60.390.

(b) An approved inspector appointed under AS 18.60.235 (a) has the right of access provided in (a) of this section, but only for the purpose of making the determinations described in (a) of this section for a cast iron boiler or domestic hot water heater.



Sec. 18.60.290. - Examination for deputy and special inspectors.

The Department of Labor and Workforce Development shall give the examination for the position of deputy inspector or special inspector using the standard National Board of Boiler and Pressure Vessel Inspectors examination. The examination shall be in writing. If an applicant fails to pass the examination, the applicant may appeal to the department for another examination, which shall be given by the department within the next calendar quarter. The applicant and the applicant's employer shall have access to the record of an applicant's examination.



Sec. 18.60.300. - Revocation or suspension of state commission.

(a) The Department of Labor and Workforce Development may, after investigation, suspend or revoke a commission for (1) incompetence, (2) conviction of the crime of bribery under AS 11.56.100 , receiving a bribe under AS 11.56.110 , or perjury under AS 11.56.200 , in connection with work as a special or deputy inspector, or (3) intentional falsification of any material matter or statement in the application or in an inspection report or in an administrative or judicial proceeding relating to the enforcement of AS 18.60.180 - 18.60.395. A person whose commission has been suspended or revoked may apply to the Department of Labor and Workforce Development for reinstatement. The department may refuse to reinstate a commission for a person whose license was suspended or revoked.

(b) A person whose commission has been suspended or revoked, or whose application for reinstatement has been denied, may appeal the suspension, revocation, or denial as provided in AS 18.60.370 and is entitled to be present and represented by counsel at the hearing.



Sec. 18.60.310. - Replacement of lost or destroyed certificate or commission.

If a certificate or commission is lost or destroyed the Department of Labor and Workforce Development shall issue a new certificate or commission without another examination.



Sec. 18.60.315. - Inspection standards.

Unless the Department of Labor and Workforce Development establishes by regulation a different edition, the most current edition of the National Board Inspection Code Manual for Boiler and Pressure Vessel Inspectors constitutes the minimum boiler and pressure vessel inspection standard of the state for boilers and pressure vessels after they have received their initial inspection certificates from the Department of Labor and Workforce Development. The Department of Labor and Workforce Development may adopt regulations for the maximum practical implementation of the manual and may grant an exception from a specific provision of the manual when the department determines that the implementation of the provision would be impractical.



Sec. 18.60.320. - Inspection of boilers and unfired pressure vessels.

(a) Each boiler and unfired pressure vessel used or proposed to be used in the state except boilers or unfired pressure vessels exempt under AS 18.60.210 shall be inspected as to construction, installation, condition, and operation, as follows:

(1) power boilers and high pressure or high temperature water boilers shall be given a certificate inspection annually; the inspector may conduct an external inspection while the boiler is under pressure or an internal inspection if warranted;

(2) low pressure steam or vapor heating boilers shall be given a certificate inspection biennially with an internal inspection every four years if its construction permits an internal inspection;

(3) hot water heating, hot water supply, and coil heating boilers shall be given a certificate inspection biennially with an internal inspection at the discretion of the inspector;

(4) each unfired pressure vessel shall be inspected internally and externally at intervals set by the Department of Labor and Workforce Development; an internal inspection of an unfired pressure vessel is not required if its contents are known to be noncorrosive to the material of which the shell, head, or fittings are constructed, either from the chemical composition of the contents or from evidence that the contents are adequately treated with a corrosion inhibitor, and if the vessel is constructed in accordance with

(A) regulations of the Department of Labor and Workforce Development, if any, in effect at the time of manufacture;

(B) standards set out in the American Society of Mechanical Engineers Boiler and Pressure Vessel Code in effect at the time of manufacture until September 6, 1981; or

(C) if the department adopts subsequent revisions of that code, the standards set out in those revisions as adopted by the department and in effect at the time of manufacture.

(b) A grace period of two months beyond periods specified in (a)(1) - (4) of this section may elapse between certificate inspections.



Sec. 18.60.330. - Rules of inspection.

(a) Each inspection under AS 18.60.320 shall be made by a deputy inspector employed under AS 18.60.230 , an approved inspector appointed under AS 18.60.235 (a), or by a special inspector commissioned under AS 18.60.240.

(b) [Repealed, Sec. 5 ch 37 SLA 1992].



Sec. 18.60.340. - Inspection certificates.

(a) If, upon inspection, a boiler or an unfired pressure vessel complies with the regulations of the Department of Labor and Workforce Development, the owner or user shall pay to the department a certificate fee to be established by regulation by the commissioner of labor and workforce development. The Department of Labor and Workforce Development shall issue to the owner or user an inspection certificate showing the date of inspection and specifying the maximum pressure under which the boiler or unfired pressure vessel may be operated. The certificate shall be posted in a location convenient to the boiler or unfired pressure vessel.

(b) A company authorized by the Department of Commerce, Community, and Economic Development under AS 21.09 to insure boilers or unfired pressure vessels shall notify the Department of Labor and Workforce Development each time it discontinues the insurance for a boiler or unfired pressure vessel located in the state. The Department of Labor and Workforce Development shall terminate the inspection certificate and require a reinspection if the insurance was terminated because of a condition dangerous to life or property.



Sec. 18.60.350. - Suspension of inspection certificate.

The Department of Labor and Workforce Development may suspend an inspection certificate when, in its opinion, the boiler or unfired pressure vessel for which it was issued cannot be operated without menace to the public safety, or when the boiler or unfired pressure vessel does not comply with the regulations. A special inspector has this same power to suspend an inspection certificate for an insured boiler or unfired pressure vessel or an unfired pressure vessel operated by the company employing the special inspector. Suspension of an inspection certificate continues in effect until reinstatement. A certificate may not be reinstated until the boiler or unfired pressure vessel conforms to the rules and regulations of the Department of Labor and Workforce Development.



Sec. 18.60.360. - Inspection fees.

(a) The commissioner of labor and workforce development shall, by regulation, establish reasonable fees to be charged for the inspection of boilers and unfired pressure vessels. Separate fees may be established for external inspection, internal inspection, shop inspection, and hydrostatic tests, and fees may vary depending upon the rated power, heating surface area, or cross sectional area of boilers and unfired pressure vessels.

(b) The owner or user of a boiler or unfired pressure vessel that is inspected by a deputy inspector employed under AS 18.60.230 or an approved inspector appointed under AS 18.60.235 (a) shall pay the department, upon completion of the inspection, the appropriate inspection fee established under (a) of this section.

(c) The Department of Labor and Workforce Development shall give an official receipt for an inspection fee collected under this section and shall transfer the amount of the fee to the Department of Revenue for deposit in the building safety account created under AS 44.31.025 in the state treasury.



Sec. 18.60.370. - Appeals.

A person aggrieved by an order or act of a deputy inspector employed under AS 18.60.230 or an approved inspector appointed under AS 18.60.235(a) may, within 15 days after notice of the order or act, appeal to the commissioner of labor and workforce development. The commissioner of labor and workforce development or the commissioner's designee shall hold a hearing within 30 days of the appeal but shall give at least 10 days' written notice of the hearing to all interested parties. Within 30 days after the hearing, the commissioner of labor and workforce development or the commissioner's designee shall issue an order approving or disapproving the order or act and shall give a copy of the order to all interested parties. Within 30 days after the order of the commissioner of labor and workforce development or the commissioner's designee, a person aggrieved may file an appeal in the superior court for review. The court shall summarily hear the appeal and may make an appropriate order or decree.



Sec. 18.60.380. - Creation of boiler fund. [Repealed, Sec. 3 ch 29 SLA 1968].

Repealed or Renumbered



Sec. 18.60.390. - Inspection certificate required; penalty.

A person may not operate a boiler or unfired pressure vessel under pressure without a valid inspection certificate as provided for in AS 18.60.180 - 18.60.390. The operation of a boiler or unfired pressure vessel without an inspection certificate, or at a pressure exceeding that specified in the inspection certificate, is a misdemeanor and the owner, user, or operator is punishable by a fine of not more than $1,000 or by imprisonment for not more than six months, or by both. Each day of unlawful operation is a separate offense.



Sec. 18.60.395. - Licensing of boiler operators; fees.

(a) The Department of Labor and Workforce Development shall adopt regulations for the licensing of boiler operators. The regulations must conform to the generally accepted nationwide standards and practices established for boiler operators. In addition to any requirements adopted by regulation under this subsection, a person applying for a license shall provide to the department, on the application, the person's social security number.

(b) Operators' licenses shall be provided in the following categories:

(1) fireman - apprentice,

(2) third class - boiler capacity not to exceed 3,500 pounds of steam an hour or 3,500,000 British thermal units per hour for high temperature or high pressure water boilers,

(3) second class - boiler capacity not to exceed 100,000 pounds of steam an hour or 100,000,000 British thermal units per hour for high temperature or high pressure water boilers,

(4) first class - unlimited.

(c) This section does not require a person to be licensed in order to be a boiler operator.

(d) Upon request, the department shall provide a social security number provided under (a) of this section to the child support services agency created in AS 25.27.010 , or the child support enforcement agency of another state, for child support purposes authorized under law.

(e) A person shall pay a nonrefundable application fee of $200 when applying for a license as a boiler operator. Fees collected under this section shall be deposited in the building safety account created under AS 44.31.025 .






Article 04 - REFRIGERATORS AND SIMILAR EQUIPMENT

Sec. 18.60.400. - Refrigerator safety requirements.

A person may not dispose of an icebox, refrigerator, freezer, or similar equipment, other than a portable cooler, of a kind and size sufficient to permit the suffocation of a person inside the equipment without first removing the latches, hinges, or cover or otherwise rendering it safe. A person may not maintain equipment described in this section in an area that is unattended by an adult and accessible to a minor unless the person ensures that the equipment does not present an unreasonable hazard to the safety of a minor. A person may not allow a violation of this section on premises or in an area under the person's control.



Sec. 18.60.410. - Equipment to have opening device on inside.

A person may not offer for sale an icebox, refrigerator, freezer, or similar equipment of a kind and size sufficient to permit the suffocation of a person unless the door can be opened easily from the inside, either by application of an outwardly directed force to the inside of the door or by the rotation of a knob similar to a conventional door knob.



Sec. 18.60.420. - Administration of AS 18.60.400 - 18.60.460.

The Department of Labor and Workforce Development shall administer AS 18.60.400 - 18.60.460. It may appoint inspectors and inspect all iceboxes, refrigerators, freezers, and similar equipment of a kind and size sufficient to permit the suffocation of a person if the equipment is shipped into the state.



Sec. 18.60.430. - Inspection of equipment.

Every person who sells equipment subject to inspection under AS 18.60.400 - 18.60.460 shall permit an authorized inspector to enter the premises where the equipment is stored, or offered for sale, for inspection during reasonable business hours.



Sec. 18.60.435. - Exemption.

Equipment of less than 1.5 cubic feet in capacity is exempt from the provisions of AS 18.60.400 - 18.60.460.



Sec. 18.60.440. - Review.

A person aggrieved by an order or act of the Department of Labor and Workforce Development or of an inspector under AS 18.60.400 - 18.60.460 may, within 15 days after notice of the order or act, request a hearing under AS 44.62.330 - 44.62.640.



Sec. 18.60.450. - Penalties for violations.

(a) Except as provided in (b) of this section, a person who violates a provision of AS 18.60.400 - 18.60.460 is guilty of a violation.

(b) A person who violates a provision of AS 18.60.400 - 18.60.460 who has previously been convicted of violating AS 18.60.400 - 18.60.460 is guilty of a misdemeanor for which the maximum term of imprisonment that may be imposed is 30 days and the maximum fine that may be imposed is $500.

(c) The mental states that must be proved for an offense under (a) or (b) of this section are those described in AS 11.81.610 (b).



Sec. 18.60.460. - Enforcement.

Federal, state, and municipal law enforcement officers may enforce AS 18.60.400 - 18.60.460.






Article 05 - RADIATION PROTECTION

Sec. 18.60.470. - [Repealed, Sec. 4 ch 120 SLA 1971].

Repealed or Renumbered



Sec. 18.60.475. - Powers and duties of department.

(a) The department shall

(1) adopt regulations necessary to carry out the purposes of AS 18.60.475 - 18.60.545;

(2) develop comprehensive policies and programs for the evaluation and determination of hazards associated with the use of radiation sources and their amelioration;

(3) encourage, participate in, and conduct studies, investigations, training, research, and demonstrations relating to the control of radiation hazards, the measurement of radiation, the effects on health of exposure to radiation and related problems it considers necessary or advisable for the discharge of its duties;

(4) collect and disseminate health education information relating to radiation protection;

(5) review plans and shielding specifications for radiation sources;

(6) inspect radiation sources, their shielding and immediate surroundings, and records concerning their operation for the determination of possible radiation hazard;

(7) contract with other state agencies to assist them in performing functions that require expertise in determining and reducing the hazards of radiation.

(b) The department may keep confidential data obtained as a result of registration or investigation.



Sec. 18.60.480. - [Repealed, Sec. 4 ch 120 SLA 1971].

Repealed or Renumbered



Sec. 18.60.485. - Radiation sources.

Radiation sources shall be shielded, transported, handled, used, and kept to prevent users and other persons from being exposed to concentrations of radionuclides or levels of radiation exceeding those limits established by the department in regulations.



Sec. 18.60.490. - [Repealed, Sec. 4 ch 120 SLA 1971].

Repealed or Renumbered



Sec. 18.60.495. - Notification of violation and order of abatement.

When the department finds, after inspection and examination of a source of radiation as constructed, operated, or maintained, that there has been a violation of a provision of AS 18.60.475 - 18.60.545, it shall notify the person causing or permitting the violation of the nature of the violation and order the person to stop it.



Sec. 18.60.500. - [Repealed, Sec. 4 ch 120 SLA 1971].

Repealed or Renumbered



Sec. 18.60.505. - Authority of department in cases of emergency.

When the department finds that an emergency exists requiring immediate action to protect the public health or welfare from radiation, it may issue an order reciting the existence of an emergency and requiring that action be taken to meet the emergency. The order is effective immediately. A person to whom an order is directed shall comply with it immediately, but on application to the department shall be given a hearing under AS 44.62 (Administrative Procedure Act). After a hearing, the department may affirm, revoke, or modify the order.



Sec. 18.60.510. - [Repealed, Sec. 4 ch 120 SLA 1971].

Repealed or Renumbered



Sec. 18.60.515. - Assisting other agencies.

The department shall, on the request of another state agency, contract with that agency to assist it in performing functions that require expertise in determining or reducing the hazards of radiation. This assistance may include conducting inspections and investigations and providing technical assistance.



Sec. 18.60.520. - [Repealed, Sec. 4 ch 120 SLA 1971].

Repealed or Renumbered



Sec. 18.60.525. - Exceptions.

(a) AS 18.60.475 - 18.60.485 do not limit the intentional exposure of patients to radiation for the purpose of diagnosis or therapy, or medical research, when conducted as authorized by law and in accordance with accepted radiation safety principles.

(b) AS 18.60.475 (a)(5) and (6) do not apply to the private use of radiation sources in the home.

(c) AS 18.60.475 - 18.60.545 do not apply to the Department of Military and Veterans' Affairs in carrying out the provisions of AS 26 that pertain to planning for and responding to radiation that results from the detonation of nuclear weapons.

(d) AS 18.60.475 - 18.60.545 do not apply to Federal Communications Commission licensed facilities emitting radiation of a wavelength longer than one centimeter, and an average power output not exceeding two kilowatts.

(e) AS 18.60.475 - 18.60.545 do not authorize the department to register, inspect, test, or otherwise regulate dental radiological equipment or records relating to dental radiological equipment regulated by the Board of Dental Examiners under AS 08.36.075 .



Sec. 18.60.530. - [Repealed, Sec. 4 ch 120 SLA 1971].

Repealed or Renumbered



Sec. 18.60.535. - Penalty.

A person who violates a regulation, standard, or order of the department adopted or issued under AS 18.60.475 - 18.60.545 is guilty of a misdemeanor and, upon conviction, is punishable by a fine of not more than $500, or by imprisonment for not more than one year, or by both. Each day upon which a violation occurs constitutes a separate offense.



Sec. 18.60.540. - [Repealed, Sec. 4 ch 120 SLA 1971].

Repealed or Renumbered



Sec. 18.60.545. - Definitions.

In AS 18.60.475 - 18.60.545,

(1) "department" means the Department of Health and Social Services;

(2) "electronic product" means a manufactured product that

(A) when in operation contains or acts as part of an electronic circuit and emits, or in the absence of effective shielding or other controls would emit, electronic product radiation; or

(B) is intended for use as a component, part, or accessory of a product described in (A) of this paragraph and that when in operation emits, or in the absence of effective shielding or other controls would emit, electronic product radiation;

(3) "electronic product radiation" means any ionizing or non-ionizing, electromagnetic or particulate radiation, or a sonic, infrasonic, or ultrasonic wave that is emitted from an electronic product as the result of the operation of an electronic circuit in the product;

(4) "radiation sources" means both electronic product and nuclear radiation sources;

(5) "radionuclide" means any atom that may spontaneously emit particles or gamma radiation or may emit X-radiation following orbital electron capture or may undergo spontaneous fission;

(6) "state agency" or "agency of the state"

(A) means a state department or agency, whether in the legislative, judicial, or executive branch;

(B) does not include the University of Alaska, a municipality, or an agency of a municipality.



Sec. 18.60.550. - 18.60.570 - l [Repealed, Sec. 4 ch 120 SLA 1971].

Repealed or Renumbered






Article 06 - ELECTRICAL SAFETY

Sec. 18.60.580. - Minimum electrical standards.

After the American National Standards Institute approves a new, published edition of the National Electrical Code or a new, published edition of the National Electrical Safety Code, the Department of Labor and Workforce Development may, by regulation, adopt the most recent codes to constitute the minimum electrical safety standards of the state.



Sec. 18.60.590. - Code amendments; local safety codes.

(a) The department may by regulation adopt amendments to the National Electrical Code as approved and issued by the American National Standards Institute.

(b) AS 18.60.580 - 18.60.660 do not affect the authority of any municipality or rural electrification association to prescribe by ordinance, rule, or order standards for their respective areas of jurisdiction not less stringent than the standards prescribed by the department or those established under AS 18.60.580 .



Sec. 18.60.600. - Powers and duties of the department.

(a) The department may

(1) adopt regulations to carry out the purposes of AS 18.60.580 - 18.60.660;

(2) inspect the electrical wiring of any place of employment or public structure in this state.

(b) The department shall

(1) keep a record of all inspection fees collected;

(2) keep a record of all electrical inspections conducted.



Sec. 18.60.610. - Delegation of authority.

Upon application to the department, a person, corporation, electric utility firm, public utility district, rural electrification association, or municipal utility district furnishing electrical current may be authorized by the commissioner to inspect the electrical wiring for a public or commercial structure as defined in AS 18.60.660 to which it is to furnish electrical current before energizing the electrical system on, in, or about the premises. Authorization by the commissioner under this section constitutes a grant of full authority to act within the provisions of AS 18.60.580 - 18.60.660 with the same immunities and privileges accorded to the state in the performance of these duties. A person or entity whose electrical wiring installation is found by the authorized inspector not to meet the standards prescribed has the right to appeal to the commissioner for a new inspection. The commissioner shall, within 15 days, furnish a new inspection by a designee not associated with the person, firm, or utility that did the original inspection.



Sec. 18.60.620. - Inspection fees.

A person, corporation, electric utility firm, public utility district, rural electrification association, or municipal utility district authorized under AS 18.60.610 to provide inspection services may charge a fee for these services. After notice and hearing, the department shall set a schedule of maximum fees for inspection services rendered under AS 18.60.580 - 18.60.660. The department may review the schedule every two years after giving notice and hearing.



Sec. 18.60.630. - Enforcement of compliance.

An authorized inspector under this chapter shall give written notice to the owner of constructed premises, or the contractor of premises under construction, of each violation of applicable electrical standards discovered as a result of inspection. If within 15 days after receipt of written notice of an electrical violation, the person notified does not rectify the condition, the inspector shall notify the electric utility firm, public utility district, rural electrification association, or municipality district supplying power to the premises. Upon notice in writing from the inspector, the supplier of electrical power may discontinue services to the premises where the alleged violation exists.



Sec. 18.60.640. - Scope of work covered.

(a) AS 18.60.580 - 18.60.660 cover only new installations and alterations to existing installations.

(b) These standards are the recommended minimum standards for all new structures in the state.



Sec. 18.60.650. - Penalty for violations.

A person who installs electrical wiring not in compliance with minimum electrical standards as set out in AS 18.60.580 , and who fails to correct this wiring after having been notified in writing by an authorized inspector, upon conviction, is punishable by a fine of not more than $1,000.



Sec. 18.60.660. - Definitions.

In AS 18.60.580 - 18.60.660,

(1) "commissioner" means commissioner of labor and workforce development;

(2) "department" means the Department of Labor and Workforce Development;

(3) "electrical wiring" means the entire electrical system, including all conducting and shielding material, all regulatory and safety apparatus, and all devices and techniques used in the process of installation;

(4) "public structures" mean buildings such as hotels, resident housing with more than one rental unit, restaurants, taverns, lodging houses, children's homes, auditoriums, town halls, or any structure designed or used for public assembly whether publicly or privately financed.






Article 07 - HIGH VOLTAGE LINES

Sec. 18.60.670. - Prohibition against placement of equipment near electrical power lines and conductors.

A person individually or through an agent or employee may not

(1) place any type of tool, equipment, machinery, or material that is capable of lateral, vertical, or swinging motion, within 10 feet of a high voltage overhead electrical line or conductor;

(2) store, operate, erect, maintain, move, or transport tools, machinery, equipment, supplies, materials, apparatus, buildings, or other structures within 10 feet of a high voltage overhead electrical line or conductor.



Sec. 18.60.675. - Posting of warning sign before operation.

A person individually or through an agent or employee may not operate a crane, derrick, power shovel, drilling rig, hoisting equipment, or similar apparatus, any part of which is capable of vertical, lateral, or swinging motion, unless the operator or the operator's employer posts and maintains, in plain view of the operator, a durable warning sign legible at 12 feet that reads as follows: "It is unlawful to operate this equipment within 10 feet of high voltage lines."



Sec. 18.60.680. - Placement of barriers for temporary work.

Before a person is going to temporarily engage in work or other activity in closer proximity to a high voltage line or conductor than is permitted by AS 18.60.670 , the person shall immediately notify the operator or owner of the high voltage line or conductor of the work to be performed and make appropriate arrangements, with payment satisfactory to the operator, for the installation of temporary mechanical barriers, temporary deenergization and grounding of the conductors, or a temporary raising of the conductors. Costs incurred by an operator or owner of a high voltage line or conductor in providing barriers, deenergization, and grounding as specified in this section shall be paid by the person engaging in the work that requires these protective measures.



Sec. 18.60.685. - Criminal penalty; civil liability for damages.

(a) A person who violates AS 18.60.670 - 18.60.695 is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $500, or by imprisonment for not more than six months, or by both.

(b) If a violation of AS 18.60.670 - 18.60.695 results in physical or electrical contact with an overhead high voltage line or conductor, the violator is liable to the owner or operator of the high voltage line or conductor for all damage to the facilities and for all liability incurred by the owner or operator as a result of the unlawful activities.

(c) Each day on which a person fails to post or maintain a sign as required by AS 18.60.675 constitutes a separate and additional violation.



Sec. 18.60.690. - Nonapplicability to certain activities.

AS 18.60.670 - 18.60.695 do not apply to

(1) activities relating to high voltage overhead conductors or their supporting structures conducted by persons authorized by the operator or owner of high voltage overhead conductors or their supporting structures;

(2) work done on telephone or communication circuits or their supporting structures;

(3) the operation or maintenance of equipment traveling or moving upon fixed rails of a railroad; or

(4) emergency situations in which life is endangered.



Sec. 18.60.695. - Definitions.

In AS 18.60.670 - 18.60.695,

(1) "high voltage" means a voltage in excess of 750 volts between conductors or between any single conductor and the ground;

(2) "overhead lines or overhead conductors" means all bare or insulated electrical conductors installed aboveground except those that are deenergized and grounded or enclosed in iron pipe or other metal covering of equal strength.






Article 08 - PLUMBING CODE

Sec. 18.60.705. - Plumbing code.

(a) Except as provided otherwise in this section, and unless the department adopts by regulation a later edition of the following publications or a later version of another nationally recognized code approved by the legislature by law, the following publications are adopted as the minimum plumbing code for the state:

(1) paragraphs 101.3 - 101.5.6, 103.5.1.1 - 103.5.1.4, 103.5.3.5, 103.5.4.2, 103.5.5.1 - 103.5.5.2, 103.5.6.1 - 103.5.6.3, and 103.8 - 103.8.2 of chapter 1, chapters 2 - 14, and the appendices A through L of the 1997 edition of the Uniform Plumbing Code published by the International Association of Plumbing and Mechanical Officials and adopted at the 67th annual conference, September 1996, excluding Table 4.1, "Minimum Plumbing Facilities"; and adding Appendix Chapter 29, Table A - 29 - A, "Minimum Plumbing Fixtures," of the 1997 edition of the Uniform Building Code published in April 1997 by the International Council of Building Officials, except that for the category identified in Table A - 29 - A as "Assembly places-Auditoriums, convention halls, dance floors, lodge rooms, stadiums and casinos," when the category is applied to auditoriums, convention halls, stadiums, and casinos, the ratios

(A) indicating the number of water closets required for females are changed to provide the following:

(i) four water closets for 1 - 50 females;

(ii) six water closets for 51 - 100 females;

(iii) 10 water closets for 101 - 200 females;

(iv) 14 water closets for 201 - 400 females; and

(v) one additional water closet for each 100 females over 400 females; and

(B) indicating the number of lavatories required for females and males are changed to

(i) one lavatory for each water closet up to four water closets; and

(ii) one additional lavatory for each two additional water closets beyond four water closets;

(2) the 1997 edition of the Uniform Swimming Pool, Spa, and Hot Tub Code published by the International Association of Plumbing and Mechanical Officials and adopted at the 67th annual conference, September 1996, excluding pages 1 - 8 of Part I, Administration; and

(3) the 1997 edition of the Uniform Solar Energy Code published by the International Association of Plumbing and Mechanical Officials and adopted at the 67th annual conference, September 1996, excluding pages 1 - 7 of Part I, Administration.

(b) Notwithstanding (a) of this section, the use of a pipe or pipe fitting containing more than 8.0 percent lead, or of solder or flux containing more than 0.2 percent lead in the installation or repair of a public water system or in the installation or repair of plumbing of a residential or nonresidential facility that provides water for human consumption is prohibited. This subsection does not apply to the use of leaded joints necessary to repair cast iron pipe.

(c) Notwithstanding (a) of this section, a single-wall heat exchanger may be used if

(1) the heat transfer medium is water type or propylene type glycol;

(2) the pressure of the heat transfer medium is limited to a maximum of 30 pounds per square inch by an approved safety relief valve; and

(3) the heat exchanger is prominently and permanently labeled with instructions concerning (1) and (2) of this subsection.



Sec. 18.60.710. - Duties of the department.

The department is responsible for the administration of the code. The department may adopt regulations designed for maximum practical implementation of the code, and may grant exceptions from specific code provisions, where distance or other factors make implementation impractical. Specific consideration shall be given to outlying villages and sparsely populated areas to ensure that AS 18.60.705 - 18.60.740 will not impose an undue financial burden. The department may by regulation designate appropriate inspection to a public or private utility company. A company so designated may refuse utility connections if an installation does not meet the requirements of this code.



Sec. 18.60.715. - Administration.

(a) The code applies to all new construction, all new work in relocated buildings, and to any alteration, repairs, or reconstruction of buildings except as provided otherwise under AS 18.60.705 - 18.60.740.

(b) The department may inspect work installed, removed, altered, or replaced on any plumbing, gas or drainage piping, plumbing fixture, water heater, or water treating equipment in a building or other location. A permit or inspection is not required for the following work: the stopping of leaks in drains, soil, waste, or vent pipes, the clearing of stoppages in or repairing of leaks in pipe valves or fixtures, and repairs or alterations not of a substantive nature that can be reasonably exempted from inspection.

(c) Nothing in AS 18.60.705 - 18.60.740 prohibits a person from performing plumbing work on the person's own property.

(d) The department may adopt regulations establishing fees for inspections conducted under AS 18.60.705 - 18.60.740. Fees may be established under this section only for inspections requested by the owner of a structure.

(e) The department shall maintain a record of all plumbing inspections performed by it and of all inspection fees and permit fees collected by it.



Sec. 18.60.720. - Cost of permits.

(a) If the department by regulation requires permits for plumbing work, fees may not exceed the following:

(1) for issuing each permit ................................. $2.00;

(2) a permit for each

(A) plumbing fixture or trap or set of fixtures on one trap,

including water, drainage piping and backflow protection ........ 1.50;

(B) building sewer or trailer park sewer .................... 5.00;

(C) drain in rainwater system ............................... 2.00;

(D) cesspool ................................................ 5.00;

(E) private sewage disposal system ......................... 10.00;

(F) water heater and/or vent ................................ 1.50;

(G) gas piping system of one to five outlets ................ 1.50;

(H) gas piping system of six or more outlets, per outlet ..... .30;

(I) industrial waste pretreatment interceptor, including its trap

and vent, but excluding kitchen type grease interceptors functioning as

fixture traps ................................................ 1.00;

(J) installation, alteration, or repair of water piping or water

treating equipment .............................................. 1.50;

(K) repair or alteration of drainage or vent piping ......... 1.50;

(L) lawn sprinkler system or any one meter which includes backflow

protection devices .............................................. 2.00;

(3) for vacuum breakers or backflow protective devices on tanks,

vats, or for installation on unprotected plumbing fixtures including

necessary water piping

(A) one to five ............................................. 2.00;

(B) over five, each .......................................... .30.

(b) The department shall keep a record of all fees collected and all

inspections performed.



Sec. 18.60.725. - Enforcement; reinspection.

(a) A department inspector shall give written notice to the owner of a constructed premise or the contractor of a premise under construction of each violation of the code. The notice of violation must accurately describe the violation and give specific reference to the section and paragraph of the code. In addition, the notice must prescribe the necessary changes so that the work will comply with the code.

(b) In case of complaints by a contractor, builder, or installer charging arbitrary actions or incompetence on the part of an inspector, the commissioner, after reviewing written presentation of the dispute, may require reinspection by a new inspector who has no connection with either disputant.



Sec. 18.60.730. - Penalty for violations.

A person who violates a provision of the code, and who, after receiving the notification required by AS 18.60.725 , refuses to correct the violation, after proof of the violation, is subject to a fine of not more than $1,000.



Sec. 18.60.735. - Borough or city regulation.

AS 18.60.705 - 18.60.740 do not affect the authority of a municipality to prescribe by ordinance, rule, or order, standards for their respective areas of jurisdiction no less stringent than those established under AS 18.60.705 . AS 18.60.705 - 18.60.740 are not intended to duplicate or preempt code administration or enforcement by municipalities. An organized municipality or unorganized village having less than 2,500 population is exempt from the provisions of AS 18.60.705 - 18.60.740.



Sec. 18.60.740. - Definitions.

In AS 18.60.705 - 18.60.740,

(1) "code" means the code adopted under AS 18.60.705 ;

(2) "commissioner" means the commissioner of labor and workforce development;

(3) "department" means the Department of Labor and Workforce Development;

(4) "inspector" means a qualified inspector employed by, designated by, or under contract to the Department of Labor and Workforce Development.






Article 09 - SAFETY GLAZING

Sec. 18.60.750. - Labeling required.

(a) Each lite of safety glazing material manufactured, distributed, imported, sold for use, or installed in hazardous locations in the state shall be permanently labeled by etching, sandblasting, firing of ceramic material, hot-die stamping, transparent pressure sensitive labels, or by other suitable means to ensure that the labeling will be permanent. The label must identify the manufacturer, fabricator, seller, or installer, the thickness and type of safety glazing material, and the fact that the material meets the test requirements of the American National Standards Institute Standard (ANSI Standard) Z-97.1-1972.

(b) The label must be visible and legible after installation, and the label may not be used on other than safety glazing materials.



Sec. 18.60.755. - Safety glazing materials required.

(a) A supplier, contractor, or installer, other than a private homeowner installing glazing material in an owner-occupied single dwelling, may not knowingly install, have installed, or consent to the installation of glazing materials other than safety glazing materials in a hazardous location.

(b) Bid specifications for contracts for public buildings, public works, or other public improvements where the use of glazing material is required must include a provision that only safety glazing material that meets the test and labeling standards set out in AS 18.60.750 shall be used in the construction of public buildings, public works, or other public improvements under AS 35.10 and AS 35.15.



Sec. 18.60.760. - Employees not liable.

No liability under AS 18.60.750 - 18.60.755 is created as to workers who are employees of a material supplier, contractor, subcontractor, or other employer responsible for compliance with AS 18.60.750 - 18.60.755.



Sec. 18.60.765. - Penalty.

A person who violates AS 18.60.750 - 18.60.755 is guilty of a misdemeanor, and upon conviction is punishable by a fine of not less than $500 nor more than $1,000 or by imprisonment for not more than one year, or by both.



Sec. 18.60.770. - Local ordinances.

Except where a city or borough ordinance is more strict in terms of the test and labeling standards for safety glazing material required or more broad in its application to persons or locations covered, AS 18.60.750 - 18.60.755 supersede a city or borough ordinance relating to safety glazing labels and materials.



Sec. 18.60.775. - Applicability. [Repealed, Sec. 38 ch 30 SLA 1992].

Repealed or Renumbered



Sec. 18.60.780. - Definitions.

In AS 18.60.750 - 18.60.755,

(1) "bathtub enclosure" means a sliding, pivoting, or hinged door and fixed panels that are glazed or to be glazed and used to form a barrier between the bathtub and the rest of the bathroom area or other room in which bathing facilities are located;

(2) "commercial buildings" means buildings including but not limited to wholesale and retail stores and storerooms, and office buildings;

(3) "commercial entrance and exit door" means a hinged, pivoting, revolving, or sliding door that is glazed or to be glazed and used alone or in combination with other doors, other than sliding glass door units, on interior or exterior walls of a commercial, public, or industrial building as a means of passage, ingress, or egress;

(4) "fixed flat glazed panels immediately adjacent to entrance or exit doors" means the first fixed flat glazed panel on either or both sides of interior or exterior doors, 48 inches or less in width, the nearest vertical edge of which is located within six feet horizontally of the nearest vertical edge of the door;

(5) "glazed" means the accomplished act of glazing;

(6) "glazing" means the act of installing and securing glass or other glazing material into prepared openings in structural elements including but not limited to doors, enclosures, and panels;

(7) "hazardous locations" means those structural elements, glazed or to be glazed, in residential buildings and other structures used as dwellings, commercial buildings, industrial buildings, and public buildings, known as interior and exterior commercial entrance and exit doors and the immediately adjacent flat fixed glazed panels, sliding glass door units including the fixed glazed panels that are part of these units, storm or combination doors, shower and bathtub enclosures, primary residential entrance and exit doors and the fixed or operable adjacent sidelights, whether or not the glazing in these doors, panels, and enclosures is transparent; however, peep-holes or viewing devices are not hazardous locations;

(8) "industrial buildings" means buildings including but not limited to factories, manufacturing plants, or other auxiliary structures used in a manufacturing process;

(9) "other structures used as dwellings" means buildings including but not limited to mobile homes, manufactured or industrialized housing, and lodging homes;

(10) "primary residential entrance and exit door" means a door, other than a sliding glass door unit, that is glazed or to be glazed and used in an exterior wall of a residential building and other structures used as dwellings, as a means of passage, ingress, or egress;

(11) "public buildings" means buildings including but not limited to hotels, hospitals, motels, dormitories, sanitariums, nursing homes, theatres, stadiums, gymnasiums, amusement park buildings, schools and other buildings used for educational purposes, museums, restaurants, bars, correctional institutions, places of worship, and other buildings of public accommodation or assembly;

(12) "residential buildings" means structures including but not limited to homes and apartments used as dwellings for one or more families or persons;

(13) "safety glazing material" means any glazing material including but not limited to tempered glass, laminated glass, wire glass, or rigid plastic, that meets the test requirements of the American National Standards Institute Standard (ANSI Standard) Z-97.1-1972, and that is so constructed, treated, or combined with other materials as to minimize the likelihood of cutting and piercing injuries resulting from human contact with the glazing material;

(14) "shower enclosure" means a hinged, pivoting, or sliding door and fixed panels that are glazed or to be glazed and used to form a barrier between the shower stall and the rest of the bathroom area or other room in which bathing facilities are located;

(15) "sliding glass door units" means an assembly of glazed or to be glazed panels contained in an overall frame, installed in residential buildings and other structures used as dwellings, commercial, industrial, or public buildings, and so designed that one or more of the panels is movable in a horizontal direction to produce or close off an opening for use as a means of passage, ingress, or egress;

(16) "storm or combination door" means a door that is glazed or to be glazed, and used in tandem with a primary residential or commercial entrance and exit door to protect the primary residential or commercial entrance or exit door against weather elements and to improve indoor climate control.






Article 10 - ELEVATORS

Sec. 18.60.800. - Elevator safety standards.

(a) Unless the Department of Labor and Workforce Development establishes by regulation a different edition, the most current edition of the American Society of Mechanical Engineers Safety Code for Elevators and Escalators published by the American Society of Mechanical Engineers constitutes the minimum elevator safety code in the state. Section 1001.1, Inspection and Test Periods, of the American Society of Mechanical Engineers Safety Code for Elevators and Escalators is not adopted as a part of the minimum elevator safety code in the state.

(b) The Department of Labor and Workforce Development shall

(1) adopt or change regulations to carry out the provisions of AS 18.60.800 - 18.60.820;

(2) inspect and certify elevators to meet the safety requirements, but need not inspect or certify elevators in a municipality that has adopted or prescribed elevator safety standards under (d) of this section if the commissioner determines that inspection and certification by the municipality adequately protect the public;

(3) establish, by regulation, fees for inspections performed under AS 18.60.800 - 18.60.820; and

(4) maintain a record of all inspections performed and of all inspection fees collected.

(c) Inspections of elevators by the department shall be performed in accordance with the procedures set out in the most recent edition of the National Standard Practice for the Inspection of Elevators and Escalators published by the American Society of Mechanical Engineers.

(d) A municipality may adopt the standards established by this section or prescribe standards more stringent than those established by this section.

(e) [Renumbered as AS 18.60.825 ].

(f) Inspection fees collected under (b) of this section shall be deposited into the building safety account created under AS 44.31.025 .



Sec. 18.60.810. - Emergency power source. [Repealed, Sec. 5 ch 31 SLA 1983].

Repealed or Renumbered



Sec. 18.60.820. - Enforcement of compliance.

A Department of Labor and Workforce Development inspector shall give written notice to the owner of an elevator of each violation of safety standards as a result of inspection by the inspector. If within 15 days after receipt of written notice of a safety violation the person notified does not rectify the condition, the commissioner of the Department of Labor and Workforce Development shall authorize the elevator to be closed until the safety violations are rectified.



Sec. 18.60.822. - Snow safety and operation plan. [Repealed, Sec. 3 ch 63 SLA 1994. For current law, see AS 05.45].

Repealed or Renumbered



Sec. 18.60.825. - Definition.

In AS 18.60.800 - 18.60.820, "elevator" includes elevators, dumbwaiters, escalators, and moving walks.






Article 11 - ALASKA SAFETY ADVISORY COUNCIL

Sec. 18.60.830. - Alaska Safety Advisory Council.

(a) There is established in the Department of Labor and Workforce Development the Alaska Safety Advisory Council.

(b) The council consists of 13 members appointed by the governor as follows:

(1) five members representing industry selected on the basis of geographic representation and population distribution;

(2) four members representing labor selected on the basis of geographic representation and population distribution;

(3) one member representing the federal government;

(4) one member representing the state government;

(5) one member representing local government; and

(6) one member of the public.

(c) A member of the council serves for a term of two years and until a successor is appointed and qualified. An appointment to a vacancy is for the unexpired term. A person may be reappointed by the governor for additional terms. A member of the council serves at the pleasure of the governor.

(d) A member of the council serves without compensation but is entitled to travel and per diem expenses as provided in AS 39.20.180 .

(e) The council shall elect a chairperson and a secretary from among its members, each to serve for a term not to exceed two years. The commissioner of labor and workforce development or the designee of the commissioner of labor and workforce development shall serve as the executive secretary of the council.



Sec. 18.60.835. - Duties of the council.

The Alaska Safety Advisory Council shall

(1) work in cooperation with official and unofficial organizations and instrumentalities in the state that are interested in promotion of safety so that possible resources can be marshalled and used to reduce the menace of accidental death and injury;

(2) coordinate with and make recommendations to

(A) the Department of Labor and Workforce Development;

(B) the Department of Transportation and Public Facilities;

(C) the Department of Public Safety;

(D) the Department of Education and Early Development;

(E) the Department of Natural Resources;

(F) the Department of Health and Social Services; and

(G) heads or representatives of federal departments and agencies operating in the state that are particularly concerned with safety programs and accident prevention;

(3) make recommendations to the governor and the legislature on the achievement of a coordinated state policy and program for the safety and health of residents of the state;

(4) organize and hold an annual governor's safety conference to bring together citizens interested in safety and health matters.



Sec. 18.60.840. - Finances of the council.

(a) The Alaska Safety Advisory Council may charge a fee for attendance at the annual governor's safety conference, based on the estimated cost to organize and hold the conference.

(b) The receipt and expenditure by the council of money from any source is subject to AS 37.07 (Executive Budget Act).






Article 12 - PIPING CODES

Sec. 18.60.850. - Piping codes.

The United States of America Standards Institute Codes listed below are established as the piping codes for the state:

(1) B 31.1.0 - 1967 power piping;

(2) B 31.2 - 1968 fuel gas piping;

(3) B 31.8 - 1968 gas transmission and distribution piping system;

(4) B 31.3 - 1966 petroleum refining piping;

(5) B 31.4 - 1966 and B 31.4a - 1968 liquid petroleum transportation piping systems.






Article 13 - HEALTH CARE PROTECTIONS

Sec. 18.60.880. - Needle stick and sharps injury protections for health care workers.

(a) An employer shall conduct product evaluations of needleless systems and sharps with engineered sharps injury protections. The product evaluations shall include the categories of devices that are used in the employer's facilities. For each category of device, the product evaluations shall be performed by front-line health care workers representing all wards and medical specialties where the devices are used. The evaluation committee described in (g) of this section shall determine the amount of time necessary for the front-line health care workers to perform product evaluations under this subsection. The categories of devices to be evaluated under this subsection include

(1) IV catheters;

(2) IV access devices and IV connectors;

(3) vacuum-tube blood collection devices;

(4) blood-drawing devices including phlebotomy needle and tube holders, butterfly-type devices, and syringes and other similar devices;

(5) syringes used for purposes other than blood drawing;

(6) suture needles;

(7) scalpel devices; and

(8) any other category of device used at the employer's facilities where there is a sharps injury risk.

(b) The department shall, by regulation, adopt a standard concerning the use of needleless systems and sharps with engineered sharps injury protections for devices listed in (a) of this section. The regulations must provide that

(1) needleless systems and sharps with engineered sharps injury protections must be included as engineering and work practice controls; however, the needleless systems and sharps with engineered sharps injury protections are not required if

(A) the devices are not available in the marketplace;

(B) the evaluation committee described in (g) of this section determines by means of objective product evaluation criteria that use of the devices may jeopardize patient safety if used for

(i) a class or type of procedure; or

(ii) a class or type of procedure when performed on a certain type of patient;

(C) a certified or licensed health care worker directly involved in the patient's care determines, in the reasonable exercise of clinical judgment, that use of the devices will jeopardize the patient's safety or the success of the particular medical procedure involving the patient; a health care worker who makes this determination shall file a report with the employer, in writing, including the date, time, patient, and procedure involved, and a statement of the reasons why the employee failed to use an approved needleless system or sharp with engineered sharps injury protections;

(D) the employer can demonstrate by means of objective product evaluation criteria that use of the devices is not more effective in preventing exposure incidents than the alternative used by the employer; or

(E) the employer can demonstrate, with respect to an engineering control that has not been available in the marketplace for at least 12 months, that reasonably specific and reliable information is not available regarding the safety performance of the engineering control for the employer's procedures, and that the employer is actively determining by means of objective product evaluation criteria whether the use of the engineering control will reduce the risk of exposure incidents occurring in the employer's workplace;

(2) a written exposure control plan include an effective procedure for identifying and selecting existing needleless systems and sharps with engineered sharps injury protections; the procedure must provide that an evaluation committee described in (g) of this section has responsibility for identifying and selecting the devices;

(3) written exposure control plans shall be updated when necessary to reflect progress in implementing needleless systems and sharps with engineered sharps injury protections as determined by the evaluation committee described in (g) of this section; updating must occur at least once every year;

(4) information concerning exposure incidents shall be recorded in a sharps injury log as required by (c) of this section.

(c) A sharps injury log must include at least

(1) the date and time of the exposure incident;

(2) the type and brand of sharp involved in the exposure incident; and

(3) the description of the exposure incident that must include

(A) the job classification of the exposed employee;

(B) the department or work area where the exposure incident occurred;

(C) the procedure that the exposed employee was performing at the time of the incident;

(D) how the incident occurred;

(E) the body part involved in the exposure incident;

(F) if the sharp had engineered sharps injury protections, whether the protective mechanism was activated, and whether the injury occurred before the protective mechanism was activated, during activation of the mechanism, or after activation of the mechanism;

(G) if the sharp had no engineered sharps injury protections, the injured employee's opinion as to whether and how such a mechanism could have prevented the injury, as well as the basis for the opinion; and

(H) whether an engineering, administrative, or work practice control could have prevented the injury, as well as the recorder's basis for the opinion.

(d) The department shall adopt regulations to implement AS 18.60.880 - 18.60.890 and to revise the bloodborne pathogen standard to prevent sharps injuries or exposure incidents. The regulations may include

(1) training and education requirements;

(2) measures to encourage the vaccination of health care workers against diseases transmitted by bloodborne pathogens;

(3) requirements for the strategic placement of sharps containers as close to the work area as practical; and

(4) requirements for the increased use of personal protective equipment.

(e) The department shall compile and maintain a list of sources of information on existing needleless systems and sharps with engineered sharps injury protections. The department shall make the list available to assist employers in complying with the requirements of the bloodborne pathogen standard adopted under this section.

(f) [Repealed, Sec. 2 ch 108, SLA 2000].

(g) An employer who employs 10 or more front-line health care workers shall establish an evaluation committee, at least half the members of which are front-line health care workers. An employer who employs fewer than 10 front-line health care workers shall establish an evaluation committee with at least one member who is a front-line health care worker. An employer who has established a committee before January 1, 2001, that satisfies the requirements of this subsection is not required to establish an additional committee under this subsection.

(h) [Repealed, Sec. 2 ch 73 SLA 2005].



Sec. 18.60.890. - Definitions.

In AS 18.60.880 - 18.60.890,

(1) "bloodborne pathogens" means pathogenic microorganisms that are present in human blood and can cause disease in humans, including hepatitis B virus, hepatitis C virus, and human immunodeficiency virus;

(2) "department" means the Department of Labor and Workforce Development;

(3) "employer" means an employer having an employee with occupational exposure to human blood or other material potentially containing bloodborne pathogens;

(4) "engineered sharps injury protections" means a physical attribute built into

(A) a needle device used for withdrawing body fluids, accessing a vein or artery, or administering medications or other fluids that effectively reduces the risk of an exposure incident by a mechanism such as barrier creation, blunting, encapsulation, withdrawal, retraction, destruction, or other effective mechanisms; or

(B) another type of needle device, or a nonneedle sharp, that effectively reduces the risk of an exposure incident;

(5) "engineering controls" means controls, including needleless systems and sharps with engineered sharps injury protections, that isolate or remove the bloodborne pathogens hazard from the workplace;

(6) "front-line health care worker" means a nonmanagerial employee responsible for direct patient care with potential occupational exposure to sharps-related injuries;

(7) "needleless system" means a device that does not use needles for

(A) the withdrawal of body fluids after initial venous or arterial access is established;

(B) the administration of medication or fluids; or

(C) another procedure involving the potential for an exposure incident;

(8) "sharp" means an object used or encountered in a health care setting that can be reasonably anticipated to penetrate the skin or any other part of the body and to result in an exposure incident, including needle devices, scalpels, lancets, broken glass, and broken capillary tubes;

(9) "sharps injury" means cuts, abrasions, needlesticks, or other injuries caused by a sharp;

(10) "sharps injury log" means a written or electronic record satisfying the requirements of AS 18.60.880 (c);

(11) "work practice controls" are controls that reduce the likelihood of exposure by altering the manner in which a task is performed.



Sec. 18.60.950. - Accounting and disposition of fees. [Repealed, Sec. 28 ch 90 SLA 1991].

Repealed or Renumbered









Chapter 18.62. - CERTIFICATES OF FITNESS

Sec. 18.62.010. - Certificate of fitness required.

In connection with work performed subject to the standards established in AS 18.60.580 and AS 18.60.705 , a person may not be employed without a certificate of fitness to perform the work, except that a certificate of fitness may not be required of employees of an electric utility that does not have within its service area any portion of a city or unified municipality having more than 2,500 population.



Sec. 18.62.020. - Application for and issuance of certificate.

The department shall issue certificates of fitness and renewal certificates of fitness valid for two years. The certificate may be issued only to an individual. An applicant for a certificate shall apply in writing, under oath, on a form prescribed by the department containing

(1) the name and address of the applicant;

(2) the applicant's age;

(3) the applicant's citizenship; and

(4) other information relevant to licensing that the department requires.



Sec. 18.62.030. - Fees.

(a) An applicant shall pay a nonrefundable application and examination fee of $50 when applying for a trainee or journeyman level certificate of fitness. The department shall charge a biennial fee of $200 for the issuance of a trainee or journeyman level certificate or a renewal certificate, to be prorated if issued for less than two years, and a fee of $25 for the issuance of a duplicate certificate.

(b) Fees collected under (a) of this section shall be deposited into the building safety account created under AS 44.31.025 .



Sec. 18.62.040. - Duration of certificate.

The department may cancel a certificate for cause. A certificate, if not cancelled for cause, is valid for the term it was issued for. A certificate holder whose certificate is about to expire may apply for a new certificate.



Sec. 18.62.050. - Issuance and contents of certificate.

(a) If, upon investigation and examination by the department, the applicant is found competent by reason of training and experience, the department shall issue a certificate of fitness. The certificate shall set out the competency of the applicant and provide for positive identification of the applicant, and shall be carried on the person engaged in work subject to the requirement of a certificate of fitness under this chapter.

(b) [Repealed, Sec. 23 ch 81 SLA 1984].

(c) Verification by an Alaska-based labor union of a member's qualification to meet the requirements for a certificate of fitness may be accepted in lieu of examination or other requirement for issuing a certification under this chapter.



Sec. 18.62.060. - Power of the department.

The department shall issue orders and adopt regulations necessary to carry out the purposes of this chapter.



Sec. 18.62.070. - Persons required to obtain certificate.

A person engaged in one of the following trades shall first obtain from the department the appropriate certificate of fitness in that trade:

(1) electrical wiring subject to the standards established in AS 18.60.580; and

(2) plumbing subject to the uniform plumbing code; in this paragraph, "uniform plumbing code" means the minimum plumbing code adopted for the state under AS 18.60.705 .



Sec. 18.62.080. - Penalty.

A person, either an employer or employee, who violates a provision of this chapter or of a regulation adopted under this chapter is guilty of a misdemeanor and, upon conviction, is punishable by a fine of not more than $500.






Chapter 18.63. - HAZARDOUS PAINTING CERTIFICATION

Sec. 18.63.010. - Hazardous painting certificate required.

(a) A person may not employ or contract with a professional painter to perform hazardous painting for compensation unless the painter holds a current valid hazardous painting certificate issued by the department. As a condition of employment, an employer may require a professional painter to provide a copy of the certificate. It is a defense to a violation of this subsection by an employer if the employer produces a copy of the painter's certificate and the employer reasonably believed the certificate was not falsified.

(b) A professional painter may not provide a falsified hazardous painting certificate to an employer or make a false statement to an employer regarding the painter's certification.



Sec. 18.63.020. - Issuance of certificate.

(a) An application for issuance of a hazardous painting certificate shall be on a form prescribed by the department. An application for initial issuance of a certificate must include proof that the applicant completed an approved basic hazardous painting certificate program not more than 30 days before the application was received by the department. An application for certificate renewal must include proof that the applicant completed an approved supplemental hazardous painting certificate program not more than 30 days before the date the application was received by the department.

(b) The department shall issue a hazardous painting certificate to an applicant who has completed an application and submitted a certificate fee. A certificate is valid for three years.



Sec. 18.63.030. - Fee.

The commissioner shall establish the triennial fee for a hazardous painting certificate by regulation. The fee must reflect the department's approximate costs or projected costs for the hazardous painting certification program.



Sec. 18.63.040. - Certificate programs.

(a) The department shall

(1) establish requirements for basic and supplemental hazardous painting certificate programs;

(2) review, and approve or disapprove, programs proposed by contractors, labor organizations, public and private schools, vocational education institutions, and others;

(3) assist persons who propose programs to meet requirements for approval.

(b) A basic hazardous painting certificate program must include instruction and written and practical testing in methods of ventilation, respirator selection, chemical reaction to body tissue, proper use of painting tools, knowledge of relevant health and safety laws and regulations, including relevant portions of state occupational safety and health standards adopted by reference under 8 AAC 61.010, and other appropriate subjects. A basic hazardous painting certificate program may not exceed 16 hours of instruction and testing. A supplemental hazardous painting certificate program must include instruction and written and practical testing necessary to ensure that a person who completes the program will be knowledgeable about new developments and changes related to hazardous painting that have occurred since the person completed a basic hazardous painting certificate program.

(c) A hazardous painting certificate program conducted by an employer of a person enrolled in the program may include safety instruction required under AS 18.60.066 .



Sec. 18.63.050. - Inspections and citations.

The department shall

(1) inspect job sites to assure that persons performing hazardous painting are certified as required under AS 18.63.010 (a) and are performing the work safely;

(2) issue citations to persons who employ or contract with a professional painter in violation of AS 18.63.010 (a); and

(3) issue citations to professional painters who violate AS 18.63.010(b).



Sec. 18.63.060. - Regulations.

The department may adopt regulations necessary for the implementation of this chapter.



Sec. 18.63.070. - Penalty.

The department may impose a civil fine of not more than $200 for a first violation, and not more than $1,000 for a subsequent violation, of this chapter or a regulation adopted under this chapter.



Sec. 18.63.100. - Definitions.

In this chapter,

(1) "department" means the Department of Labor and Workforce Development;

(2) "hazardous painting" means the application of a substance containing or combined with a toxic or hazardous substance, as defined in AS 18.60.105 , in vaporized, liquid, or particulate form to create a coating that will adhere to a surface to protect or preserve the surface; "hazardous painting" does not include the application of water-based paint that does not contain emulsion epoxies or isocyanates;

(3) "professional painter" means a painting contractor, an employee of a painting contractor, or a person engaged in the business of painting, but does not include a casual laborer, a commercial artist, or a person who creates artworks.






Chapter 18.65. - POLICE PROTECTION

Article 01 - STATE TROOPERS

Sec. 18.65.010. - Commissioner of public safety may appoint special officers.

(a) The commissioner of public safety may appoint as special officers qualified police officers of the federal, state, or local government units or other persons with adequate police training over the age of 19 years, as the commissioner considers necessary to aid and assist the division of state troopers in the enforcement of the criminal laws of the state. Each special officer appointed serves without compensation and at the pleasure of the commissioner of public safety and appointments shall be of limited duration.

(b) Each person appointed as a special officer under this section may prevent crime, pursue and apprehend offenders, obtain legal evidence, institute criminal proceedings, execute warrants of arrest or search and seizure, or other criminal process issuing from any court of the state. A special officer may make arrests in the same manner as a member of the division of state troopers. The authority and duties conferred by this section may be exercised in each case only within the geographical limits determined by the commissioner of public safety.

(c) Each special officer shall carry identification issued by the commissioner of public safety and shall carry firearms in the manner the commissioner of public safety requires. Each person appointed shall take the constitutional oath of office. Persons appointed may hold other public or private employment.

(d) [Repealed, Sec. 3 ch 6 SLA 1978].



Sec. 18.65.020. - Uniforms and equipment.

The state shall provide members of the state troopers with standard uniforms, vehicles, supplies, and equipment necessary to carry out the objects and purposes of AS 18.65.020 - 18.65.110. All of this property shall remain the property of the state.



Sec. 18.65.030. - Establishment of stations and headquarters.

The commissioner of public safety shall establish stations and headquarters at the places and localities that are necessary for the enforcement of the laws. The state troopers may, with the approval of the governor, have the right to use land and buildings for the accommodation of its members, their vehicles, and equipment.



Sec. 18.65.040. - Service without uniform.

The commissioner of public safety may direct a member to serve without wearing a uniform.



Sec. 18.65.050. - Central information.

The Department of Public Safety shall make available central information on fingerprints, handwriting, ballistics, stains, and other evidence of crime.



Sec. 18.65.060. - Peace officers to cooperate. [Repealed, Sec. 4 ch 118 SLA 1994].

Repealed or Renumbered



Sec. 18.65.070. - Destruction of department files a misdemeanor. [Repealed, Sec. 21 ch 166 SLA 1978].

Repealed or Renumbered



Sec. 18.65.080. - Powers and duties of department and members of state troopers.

The Department of Public Safety and each member of the state troopers is charged with the enforcement of all criminal laws of the state, and has the power of a peace officer of the state or a municipality and those powers usually and customarily exercised by peace officers. Each member of the state troopers may prevent crime, pursue and apprehend offenders, obtain legal evidence, institute criminal proceedings, execute any lawful warrant or order of arrest, make an arrest without warrant for a violation of law committed in the presence of the state trooper, and may cooperate with other law enforcement agencies in detecting crime, apprehending criminals, and preserving law and order in the state.



Sec. 18.65.085. - Narcotic drugs and alcohol enforcement.

(a) There is established in the Department of Public Safety, division of state troopers, a narcotic drugs and alcohol enforcement unit for the purpose of investigating and combating the illicit sale and distribution of narcotic drugs and alcoholic beverages in the state. Enforcement of the alcoholic beverage control laws shall focus primarily on the investigation, apprehension, and conviction of persons who violate AS 04.11.010 by selling, importing, or possessing alcoholic beverages in violation of a local option adopted by a municipality or established village under AS 04.11.491 .

(b) The commissioner of public safety shall prepare, within 30 days from the date the legislature convenes, a report concerning the activities of the narcotic drugs and alcohol enforcement unit. The commissioner shall notify the legislature that the report is available. The report must include, but is not limited to, the number of arrests made, the kind, amount, and value of narcotic drugs and alcoholic beverages seized, the sentences received by narcotic drug and alcohol offenders, and an overall view of the narcotic drug and illicit alcohol problem in the state.

(c) The Department of Public Safety may establish and administer a reward program, and provide grants to municipalities, established villages, and, at the request of a municipality or established village, to a nonprofit association that administers a village public safety officer program, for reward programs leading to the apprehension and conviction of persons who violate AS 04.11.010 by selling, importing, or possessing alcoholic beverages in violation of a local option adopted by a municipality or established village under AS 04.11.491 .



Sec. 18.65.086. - Investigative unit on sexually abused and criminally exploited children.

(a) There is established in the Department of Public Safety, division of state troopers, a special unit for the purpose of investigating cases of repeated child sexual abuse and the criminal exploitation of children.

(b) The commissioner of public safety shall prepare, within 30 days from the date the legislature convenes in odd-numbered years, a report concerning the activities of the special unit on repeated child sexual abuse and the criminal exploitation of children. The commissioner shall notify the legislature that the report is available. The report must include, but is not limited to, the number of arrests made in cases of repeated child sexual abuse and the criminal exploitation of children, the number of investigations that result in the Department of Health and Social Services taking temporary or permanent custody of the child, the sentences received by persons convicted in the state of child sexual abuse or criminal exploitation of a child, and an overall view of the problems of child sexual abuse and the criminal exploitation of children in the state.

(c) In this section,

(1) "child" means a person under 18 years of age at the time the alleged offense was committed by or against the person;

(2) "criminal exploitation of children" means the use of a child by an adult in a criminal manner for the personal gratification or profit of the adult;

(3) "repeated child sexual abuse" means conduct that is a criminal sexual offense against a child under AS 11 and that is committed against the child more than once or against more than one child.



Sec. 18.65.087. - Central registry of sex offenders.

(a) The Department of Public Safety shall maintain a central registry of sex offenders and child kidnappers and shall adopt regulations necessary to carry out the purposes of this section and AS 12.63. A post of the Alaska state troopers or a municipal police department that receives registration or change of address information under AS 12.63.010 shall forward the information within five working days of receipt to the central registry of sex offenders and child kidnappers. Unless the sex offender or child kidnapper provides proof satisfactory to the department that the sex offender or child kidnapper is not physically present in the state or that the time limits described in AS 12.63.010 have passed, the Department of Public Safety may enter and maintain in the registry information described in AS 12.63.010 about a sex offender or child kidnapper that the department obtains from

(1) the sex offender or child kidnapper under AS 12.63;

(2) a post of the Alaska state troopers or a municipal police department under this subsection;

(3) a court judgment under AS 12.55.148 ;

(4) the Department of Corrections under AS 33.30.012 or 33.30.035;

(5) the Federal Bureau of Investigation or another sex offender registration agency outside this state if the information indicates that a sex offender or child kidnapper is believed to be residing or planning to reside in the state or cannot be located;

(6) a criminal justice agency in the state or another jurisdiction;

(7) the department's central repository under AS 12.62; information entered in the registry from the repository is not subject to the requirements of AS 12.62.160 (c)(3) or (4); or

(8) another reliable source as defined in regulations adopted by the department.

(b) Information about a sex offender or child kidnapper that is contained in the central registry, including sets of fingerprints, is confidential and not subject to public disclosure except as to the sex offender's or child kidnapper's name, aliases, address, photograph, physical description, description of motor vehicles, license numbers of motor vehicles, and vehicle identification numbers of motor vehicles, place of employment, date of birth, crime for which convicted, date of conviction, place and court of conviction, length and conditions of sentence, and a statement as to whether the offender or kidnapper is in compliance with requirements of AS 12.63 or cannot be located.

(c) Notwithstanding (b) of this section, if a sex offender has been convicted in this state or another jurisdiction of a sex offense identified as "incest," that offense may be disclosed under (b) of this section only as a "felony sexual abuse of a minor" conviction.

(d) The Department of Public Safety

(1) shall adopt regulations to

(A) allow a sex offender or child kidnapper to review sex offender or child kidnapper registration information that refers to that sex offender or child kidnapper, and if the sex offender or child kidnapper believes the information is inaccurate or incomplete, to request the department to correct the information; if the department finds the information is inaccurate or incomplete, the department shall correct or supplement the information;

(B) ensure the appropriate circulation to law enforcement agencies of information contained in the central registry;

(C) ensure the anonymity of members of the public who request information under this section;

(2) shall provide to the Department of Corrections and municipal police departments the forms and directions necessary to allow sex offenders and child kidnappers to comply with AS 12.63.010 ;

(3) may adopt regulations to establish fees to be charged for registration under AS 12.63.010 and for information requests; the fee for registration shall be based upon the actual costs of performing the registration and maintaining the central registry but may not be set at a level whereby registration is discouraged; the fee for an information request may not be greater than $10;

(4) shall remove from the central registry of sex offenders and child kidnappers under this section information about a sex offender or child kidnapper required to register under AS 12.63.020 (a)(2) at the end of the sex offender's or child kidnapper's duty to register if the offender or kidnapper has not been convicted of another sex offense or child kidnapping and the offender or kidnapper has supplied proof of unconditional discharge acceptable to the department; in this paragraph, "sex offense" and "child kidnapping" have the meanings given in AS 12.63.100 .

(e) The name, address, and other identifying information of a member of the public who makes an information request under this section is not a public record under AS 40.25.100 - 40.25.220.

(f) When a sex offender or child kidnapper registers under AS 12.63, the Department of Public Safety shall make reasonable attempts to verify that the sex offender or child kidnapper is residing at the registered address. Reasonable attempts at verifying an address include sending certified mail, return receipt requested, to the offender or kidnapper at the registered address. The department shall make reasonable efforts to locate an offender or kidnapper who cannot be located at the registered address.

(g) The department, at least quarterly, shall compile a list of those persons with a duty to register under AS 12.63.010 who have failed to register, whose addresses cannot be verified under (f) of this section, or who otherwise cannot be located. The department shall post this list on the Internet and request the public's assistance in locating these persons.



Sec. 18.65.090. - Department to assist other agencies.

The Department of Public Safety shall assist other departments of the state, municipal, and federal governments in the enforcement of criminal laws and regulations pertaining to those departments.



Sec. 18.65.100. - Power to command assistance from others.

The Department of Public Safety and members of the state troopers may command the assistance of any able-bodied person to aid in accomplishing the purposes of AS 18.65.020 - 18.65.110, and when called, the person, during the time assistance is required, is considered a member of the state troopers and subject to AS 18.65.020 - 18.65.110.



Sec. 18.65.110. - Members not to interfere with rights and property.

Members of the state troopers may not interfere with the rights or property of any person except in a lawful manner necessary for the prevention of crime or the capture and arrest of an offender.






Article 02 - ALASKA POLICE STANDARDS COUNCIL

Sec. 18.65.130. - Policy.

The administration of criminal justice affects the health, safety, and welfare of the people of this state and requires education and training of a professional quality. It is a primary public interest that applicants meet minimum standards for employment as police officers, probation and parole officers, and correctional officers, and that criminal justice education and training be made available to police officers, probation and parole officers, and correctional officers serving in a probationary capacity and police officers, probation and parole officers, and correctional officers already in regular service. It is of secondary public interest to encourage the establishment of preliminary training programs for persons seeking to become police officers, probation and parole officers, and correctional officers. Application of standards for employment and making education and training available for municipal correctional officers is also in the public interest.



Sec. 18.65.140. - Creation.

There is created in the Department of Public Safety the Alaska Police Standards Council.



Sec. 18.65.150. - Composition of council.

The council consists of the following persons:

(1) four chief administrative officers or chiefs of police of local governments;

(2) the commissioner of public safety or a designee of the commissioner;

(3) the commissioner of corrections or a designee of the commissioner;

(4) one correctional administrative officer who is employed at the level of a deputy director or higher; and

(5) four members of the public at large with at least two from the communities of 2,500 population or less.



Sec. 18.65.160. - Appointment.

The commissioner of public safety or a designee and the commissioner of corrections or a designee shall serve during each commissioner's continuance in office. Other members of the council shall be appointed by the governor for staggered terms of four years, except that a member may not serve beyond the time the member holds the office that established eligibility for appointment. A vacancy on the council shall be filled for the remainder of a member's unexpired term in the same manner as the original appointment.



Sec. 18.65.170. - Chairman and vice chairman.

The council shall select its chairman and vice chairman annually.



Sec. 18.65.180. - Holding another office.

Membership on the council does not disqualify a member from holding any other public office or employment.



Sec. 18.65.190. - Compensation and expenses.

The members of the council receive no salary, but are entitled to per diem and travel expenses authorized by law for other boards and commissions.



Sec. 18.65.200. - Meetings.

The council shall meet at least twice a year. The chairman shall set the time and place of the meeting, either on the chairman's own motion or on written request by any three members of the council.



Sec. 18.65.210. - Reports. [Repealed, Sec. 12 ch 19 SLA 1981].

Repealed or Renumbered



Sec. 18.65.220. - Powers.

The council has the power to

(1) adopt regulations for the administration of AS 18.65.130 - 18.65.290;

(2) establish minimum standards for employment as a police officer, probation officer, parole officer, municipal correctional officer, and correctional officer in a permanent or probationary position and certify persons to be qualified as police officers, probation officers, parole officers, municipal correctional officers, and correctional officers under AS 18.65.130 - 18.65.290;

(3) establish minimum criminal justice curriculum requirements for basic, specialized, and in-service courses and programs for schools operated by or for the state or a political subdivision of the state for the specific purpose of training police recruits, police officers, probation officers, parole officers, municipal correctional officers, and correctional officers;

(4) consult and cooperate with municipalities, agencies of the state, other governmental agencies, universities, colleges, and other institutions concerning the development of police officer, probation officer, parole officer, municipal correctional officer, and correctional officer training schools and programs of criminal justice instruction;

(5) employ an administrator and other persons necessary to carry out its duties under AS 18.65.130 - 18.65.290;

(6) investigate when there is reason to believe that a police officer, probation officer, parole officer, municipal correctional officer, or correctional officer does not meet the minimum standards for employment; in connection with the investigation the council may subpoena persons, books, records, or documents related to the investigation and require answers in writing under oath to questions asked by the council or the administrator;

(7) charge and collect a fee of $50 for processing applications for certification of police, probation, parole, municipal correctional, and correctional officers.



Sec. 18.65.225. - Alaska police training fund.

The Alaska police training fund is created in the general fund. The fund consists of appropriations made by the legislature to the fund. The legislature may appropriate to the fund the annual estimated balance in the accounts maintained under AS 37.05.142 for money collected under AS 12.25.195 (c), AS 12.55.039 , AS 28.05.151 , and AS 29.25.074. The legislature may make appropriations from the fund to (1) the Department of Public Safety for the Public Safety Training Academy, including Village Public Safety Officers, (2) the Alaska Police Standards Council to provide training for the law enforcement and corrections community of the state under AS 18.65.230 , and (3) municipalities that conduct their own police training programs. Nothing in this section creates a dedicated fund.



Sec. 18.65.230. - Training programs.

The council shall establish and maintain police training programs, probation and parole officer training programs, and correctional training programs through those agencies and institutions that the council considers appropriate.



Sec. 18.65.240. - Standards.

(a) A person may not be appointed as a police officer, except on a probationary basis, unless the person (1) has satisfactorily completed a basic program of police training approved by the council, which includes at least 12 hours of instruction regarding domestic violence as defined in AS 18.66.990 , and (2) possesses other qualifications the council has established for the employment of police officers, including minimum age, education, physical and mental standards, citizenship, moral character, and experience. The council shall prescribe the means of presenting evidence of fulfillment of these requirements.

(b) The council shall issue a certificate evidencing satisfaction of the requirements of (a) of this section to an applicant who satisfies those requirements or who satisfies the requirements of (a)(2) of this section and satisfactorily completes a program or course of instruction in another jurisdiction equivalent in content and quality to that required by the council for approved police education and training programs in this state.

(c) The council may deny or revoke the certificate of a police officer who does not meet the standards adopted under (a)(2) of this section.



Sec. 18.65.242. - Standards for municipal correctional, correctional, probation, and parole officers.

(a) The council shall establish qualifications for employment of persons as municipal correctional, correctional, probation, and parole officers, including

(1) minimum age, physical and mental standards, citizenship, moral character, and experience; and

(2) minimum education standards.

(b) The council shall

(1) prescribe the means of presenting evidence of fulfillment of the requirements set out in (a) of this section; and

(2) issue a certificate evidencing satisfaction of the requirements of (a) of this section to an applicant who

(A) satisfies the requirements of (a)(1) of this section; and

(B) meets the minimum education standards of (a)(2) of this section by satisfactorily completing a training program for municipal correctional, correctional, probation, or parole officers established under AS 18.65.230 , including training regarding domestic violence that contains the subjects set out in AS 18.66.310 (d), or a course of instruction in another jurisdiction equivalent in content and quality to that required by the council for approved municipal correctional, correctional, probation, or parole officer education and training programs in this state.

(c) In the evaluation of applicants against the mental standards developed under (a)(1) of this section, the council shall use evaluation methods that do not discriminate against applicants of different ethnic origins.



Sec. 18.65.245. - Denial or revocation of certificate of municipal correctional, correctional, probation, or parole officer.

The council may

(1) deny a certificate to an applicant for a municipal correctional, correctional, probation, or parole officer certificate if the applicant does not meet the standards adopted by the council under AS 18.65.242(a);

(2) revoke the certificate of a municipal correctional, correctional, probation, or parole officer who, having been issued a certificate, fails to meet the standards adopted by the council under AS 18.65.242(a).



Sec. 18.65.248. - Employment of correctional, probation, and parole officers.

(a) A person may not be appointed as a municipal correctional, correctional, probation, or parole officer unless the person has a valid certificate issued by the council under AS 18.65.242 .

(b) The provisions of (a) of this section do not apply to a person employed on a probationary basis, except that employment on a probationary basis may not exceed the period authorized for probationary employment determined by the council.



Sec. 18.65.250. - Financial assistance. [Repealed, Sec. 24 ch 22 SLA 2001].

Repealed or Renumbered



Sec. 18.65.260. - Grants.

(a) The council may accept donations of property, both real and personal, and grants of money from a governmental unit or public agency, or from an institution or person. All money received by the council under this section shall be deposited in the state treasury to the account of the council.

(b) The council shall provide for and administer a funding program authorized in (a) of this section. In the administration of the program the council shall promote the most efficient and economical program for police training, including the maximum utilization of existing facilities and programs to avoid duplication.



Sec. 18.65.270. - Applicability of Administrative Procedure Act.

AS 18.65.150 - 18.65.290 shall be administered in compliance with AS 44.62 (Administrative Procedure Act).



Sec. 18.65.280. - Exemptions.

(a) The commissioner and deputy commissioner of public safety and the chief administrative officers of local police departments are exempt from the requirements of AS 18.65.240 . However, a person appointed chief of a local police department after July 1, 1981, who performs any operational duties, shall meet the requirements of AS 18.65.240 (a)(1).

(b) A political subdivision with an established police training program meeting the requirements of AS 18.65.220 (2) and (3) may exclude itself from the requirements of AS 18.65.240 by ordinance. The exclusion has no effect on eligibility to receive federal or state grants.



Sec. 18.65.285. - Municipal correctional employees.

A municipality that employs persons in a municipal correctional facility may, by ordinance, require that those persons meet the requirements of AS 18.65.130 - 18.65.290 that are applicable to municipal correctional officers.



Sec. 18.65.290. - Definitions.

In AS 18.65.130 - 18.65.290,

(1) "chief administrative officer" means a chief of police or other official who is head of a police department in a political subdivision;

(2) "correctional facility" means a prison or jail owned, leased, or operated by the state that is designated by the commissioner of corrections for the custody, care, security, control, and discipline of prisoners;

(3) "correctional officer" means a person

(A) appointed by the commissioner of corrections whose primary duty under AS 33.30 is to provide custody, care, security, control, and discipline of persons charged or convicted of offenses against the state or held under authority of state law; or

(B) employed in a correctional facility in this state whose primary duty is to provide custody, care, security, control, and discipline of persons charged or convicted of offenses or held under authority of law;

(4) "council" means the Alaska Police Standards Council;

(5) "municipal correctional officer" means a person who is employed full-time in a municipal correctional facility whose primary duty is to provide custody, care, security, control, and discipline of persons charged or convicted of offenses or held under authority of law; and the municipality has adopted an ordinance under AS 18.65.285 making AS 18.65.130 - 18.65.290 applicable;

(6) "parole officer" means a person appointed by the commissioner of corrections or employed by a correctional facility in this state to perform the duties of supervising the parole of prisoners under AS 33.16;

(7) "police officer" means

(A) a full-time employee of the state or a municipal police department with the authority to arrest and issue citations; detain a person taken into custody until that person can be arraigned before a judge or magistrate; conduct investigations of violations of and enforce criminal laws, regulations, and traffic laws; search with or without a warrant persons, dwellings, and other forms of property for evidence of a crime; and take other action consistent with exercise of these enumerated powers when necessary to maintain the public peace;

(B) an officer or employee of the Department of Transportation and Public Facilities who is stationed at an international airport and has been designated to have the general police powers authorized under AS 02.15.230(a);

(C) a University of Alaska public safety officer with general police powers authorized under AS 14.40.043 ;

(8) "probation officer" means a person appointed by the commissioner of corrections or employed by a correctional facility in this state to perform the duties of a probation officer under AS 33.05.






Article 03 - IDENTIFICATION CARDS

Sec. 18.65.310. - Identification cards.

(a) Upon payment of a $15 fee, the department shall issue a card identical to the motor vehicle operator's license provided for in AS 28.15.111, except that the card shall be of a different color and shall state in bold type letters across the face of it that it is for identification purposes only.

(b) A person may obtain an identification card provided for in (a) of this section by applying to the department on forms and in the manner prescribed by the department.

(c) Any person who knowingly makes a fraudulent written statement or application for an identification card concerning age, race, sex, or other identifying characteristics as required by the department is guilty of a misdemeanor.

(d) It is a misdemeanor for any person to possess, use, produce, or manufacture a fraudulent identification card.

(e) It is a misdemeanor for a person to allow an identification card issued to that person to be used by any other person.

(f) A person who violates (c), (d), or (e) of this section is guilty of a misdemeanor punishable by a fine of $500 or 60 days in jail, or both.

(g) If the person applying for the identification card provided for in (a) of this section is 60 years of age or older, charge may not be made for issuance of the card.



Sec. 18.65.311. - Anatomical gift.

(a) The department shall provide a method, at the time that an identification card is issued, by which the card holder may make an anatomical gift under AS 13.52. The method must provide a means by which the card holder may cancel the gift.

(b) An employee of the department who processes an identification card application, other than an application received by mail, shall ask the applicant orally whether the applicant wishes to execute an anatomical gift. The department shall, by placement of posters and brochures in the office where the application is taken, and by oral advice, if requested, make known to the applicant the method by which the cardholder may make an anatomical gift under AS 13.52. The department shall inform each applicant for an identification card in writing that, if the applicant executes a gift under AS 13.52 and if the gift is made with the registration, the department will transmit the information on the identification card to a donor registry created under AS 13.50.110 . The department shall also direct the applicant to notify a procurement organization or the department under AS 13.50.140 if the identification card is destroyed or mutilated or the gift is revoked under AS 13.52.170. The department shall carry out the requirements of AS 13.50.100 - 13.50.190.



Sec. 18.65.320. - Cancellation of identification card.

(a) The department shall cancel an identification card if the person receiving the card fails to give the required or correct information in the person's application. Nothing in this section prohibits reapplication by the person or reissuance of the identification card.

(b) A person whose identification card has been cancelled shall return the card to the department. Failure to return a cancelled card within 10 days after receiving notice of the cancellation is a violation punishable by a fine of up to $100.



Sec. 18.65.330. - Definition.

In AS 18.65.310 - 18.65.330, "department" means the Department of Administration.






Article 04 - DISPOSAL OF FIREARMS AND AMMUNITION

Sec. 18.65.340. - Disposal of firearms and ammunition by the state.

The state may only dispose of forfeited, surplus, or recovered but unclaimed, firearms and ammunition by sale or trade to a federally licensed firearms dealer. Only firearms and ammunition that are serviceable and safe and legal for a federally licensed firearms dealer to possess may be sold or traded under this section. Firearms and ammunition that are not serviceable and safe shall be destroyed. Firearms and ammunition that are not legal for a federally licensed firearms dealer to possess shall be disposed of only by destruction or by transfer to a law enforcement agency that can legally possess the firearms or ammunition.






Article 05 - SECURITY GUARDS

Sec. 18.65.400. - License as security guard.

A person may not be employed as a security guard or security guard agency until the person has obtained a license from the commissioner of public safety under AS 18.65.400 - 18.65.490.



Sec. 18.65.410. - Applications.

(a) Application for a license as a security guard must be made on forms provided by the commissioner. The application must require the furnishing of information reasonably required by the commissioner to carry out the provisions of AS 18.65.400 - 18.65.490, including classifiable fingerprints and the fees required under AS 12.62.160 for criminal justice information under AS 12.62 and a national criminal history record check under AS 12.62.400 to determine if the applicant has a criminal record. The application must be accompanied by a nonrefundable application fee of $50 for a security guard and $200 for a security guard agency.

(b) Upon request, the commissioner shall provide a social security number provided under (a) of this section to the child support services agency created in AS 25.27.010 , or the child support enforcement agency of another state, for child support purposes authorized under law.



Sec. 18.65.420. - Bonding and insurance.

As a condition to issuance of a license, the applicant or the applicant's employer must furnish a bond or proof of a policy of insurance to protect the state and its residents from damages arising out of the acts of the licensee.



Sec. 18.65.430. - Duration of license.

A security guard license issued under AS 18.65.400 - 18.65.490 is valid for a period of two years and may be renewed for additional two-year terms. A renewal fee of $50 shall be paid for each renewal.



Sec. 18.65.440. - Revocation of license.

A security guard license issued under AS 18.65.400 - 18.65.490 is subject to revocation in accordance with AS 44.62 (Administrative Procedure Act) for the following reasons:

(1) false statements in an application issued under AS 18.65.400 - 18.65.490;

(2) violation of a provision of AS 18.65.400 - 18.65.490 or a regulation adopted under AS 18.65.450 ;

(3) conviction of a felony or a crime involving moral turpitude while licensed;

(4) knowing impersonation of a law enforcement officer; or

(5) knowingly continuing the employment of an individual as a security guard who has been convicted of a felony or a crime involving moral turpitude, or who has impersonated a law enforcement officer while employed by the licensee.



Sec. 18.65.450. - Regulations.

The commissioner shall adopt regulations necessary to implement AS 18.65.400 - 18.65.490, including provisions specifying the amount of bond or insurance required and the types of uniforms, badges, and insignia that may be used.



Sec. 18.65.460. - Exceptions to licensure.

An employer is not required to seek licensure for the employer's employees who provide unarmed plant security on that employer's premises.



Sec. 18.65.470. - Firearms training.

Security guards licensed under AS 18.65.400 - 18.65.490 may not be armed with a firearm for the purpose of protecting property until they have completed firearms training acceptable to the commissioner.



Sec. 18.65.480. - Penalty.

A violation of a provision of AS 18.65.400 - 18.65.490 or a regulation adopted under AS 18.65.450 is a misdemeanor and upon conviction is punishable by imprisonment for not more than 60 days, or by a fine of not more than $1,000, or by both.



Sec. 18.65.490. - Definitions.

In AS 18.65.400 - 18.65.490,

(1) "commissioner" means the commissioner of public safety;

(2) "security guard" means a person in the business of being a private watchman, providing patrol services, or providing other services designed to prevent the theft, misappropriation, or concealment of goods, money, or valuable documents;

(3) "security guard agency" means a person in the business of furnishing for hire private watchmen, patrol services, or other services designed to prevent the theft, misappropriation, or concealment of goods, money, or valuable documents.






Article 06 - BODYGUARDS

Sec. 18.65.500. - Use of armed bodyguards.

A person who, in this state, hires another person to guard a person in this state with arms or deadly weapons, or a person who comes into this state armed with deadly weapons for the purpose of guarding a person, without a written permit from the commissioner of public safety, is guilty of a misdemeanor and upon conviction is punishable by imprisonment for not more than 60 days, or by a fine of not more than $1,000, or by both.






Article 07 - DOMESTIC VIOLENCE

Sec. 18.65.510. - Domestic violence training.

(a) Each established police training program in the state shall provide training that acquaints police officers with

(1) laws relating to substantive crimes and rules of criminal procedure applicable in cases involving domestic violence;

(2) techniques for handling incidents of domestic violence that promote the safety of the victim and the officer and that reduce the likelihood of recurrence;

(3) the investigation and management of cases involving domestic violence and report writing for those cases;

(4) organizations in the state that offer aid or shelter to victims of domestic violence;

(5) procedures applicable in the prosecution of cases involving domestic violence;

(6) orders that may be issued by or filed with a court under AS 18.66.100 - 18.66.180;

(7) the notification to be given to victims of domestic violence under AS 18.65.520 ; and

(8) the subjects set out in AS 18.66.310 (d).

(b) In providing a training program under this section, each agency or institution offering an established police training program shall consult with the Council on Domestic Violence and Sexual Assault and interested individuals and organizations providing assistance to victims of domestic violence.



Sec. 18.65.515. - Duties of peace officer in a crime involving domestic violence.

(a) A peace officer investigating a crime involving domestic violence shall protect the victim and any member of the victim's family and prevent further violence by

(1) transporting an adult victim and any member of the victim's family from the place of the offense or the place of contact, to a location within the community where the offense occurred that is a shelter, a safe home, or another location in the community requested by the victim;

(2) assisting the victim in removing from the residence essential items belonging to the victim, such as clothing, vehicles, medication, personal records, and legal documents;

(3) assisting the victim and any member of the victim's family in obtaining medical treatment necessitated by the offense, by contacting emergency medical services or by transporting the victim to a local medical facility, if available in the community where the offense occurred; and

(4) providing notice of the rights of victims and services available to victims of domestic violence as provided in AS 18.65.520 .

(b) If a peace officer investigating a crime involving domestic violence determines that it is necessary to protect the victim or the victim's family from domestic violence or to protect the officer or the public during the investigation, the officer may (1) seize a deadly weapon in plain view of the officer, and (2) if a deadly weapon was actually possessed during or used in the domestic violence, seize all deadly weapons owned, used, possessed, or within the control of the alleged perpetrator. If the weapon is not needed as evidence in a criminal case, the law enforcement agency having custody of the weapon, within 24 hours of making the determination that the weapon is not needed as evidence in a criminal case, shall make the weapon available for pickup by the owner of the weapon during regular business hours.



Sec. 18.65.520. - Notification to victims of domestic violence.

(a) A peace officer investigating a crime involving domestic violence shall orally and in writing inform the victim of the rights of victims of domestic violence and the services available to them. The notice must be in substantially the following form:

If you are the victim of domestic violence and you believe that law

enforcement protection is needed for your physical safety, you have the

right to request that the officer assist in providing for your safety,

including asking for an emergency protective order.

You may also request the officer to assist you in obtaining your

essential personal belongings and locating and taking you to a safe

place, including a designated meeting place or shelter, the residence

of a household member or friend, or a similar place of safety. In some

places in Alaska there are organizations that provide aid and shelter

to victims of domestic violence. The nearest organization is located

at __________.

If you are in need of medical treatment, you may request that the

officer assist you in obtaining medical treatment.

You may obtain information about whether the prosecuting attorney

will file a criminal complaint about the domestic violence.

Additionally, the victim/witness assistance program of the Department

of Law may be able to help you. This information is available from the

district attorney's office, which is located at __________.

You also have the right to file a petition in court requesting a

protective order that may include any of the following provisions:

(1) prohibit your abuser from threatening to commit or committing

further acts of domestic violence;

(2) prohibit your abuser from stalking, harassing, telephoning,

contacting, or otherwise communicating with you, directly or

indirectly;

(3) remove your abuser from your residence;

(4) order your abuser to stay away from your residence, school,

place of employment, or any other specified place frequented by you or

another designated household member;

(5) prohibit your abuser from entering your vehicle or a vehicle

you occupy;

(6) prohibit your abuser from using or possessing a deadly weapon

if the court finds your abuser was in the actual possession of or used

a weapon during the commission of your abuse;

(7) direct your abuser to surrender any firearm owned or possessed

by that person if the court finds your abuser was in the actual

possession of or used a firearm during the commission of your abuse;

(8) request a peace officer to accompany you to your residence to

ensure your safe possession of the residence, vehicle, or other items,

or to ensure your safe removal of personal items from the residence;

(9) award temporary custody of a minor child to the petitioner and

may arrange for visitation with a minor child if the safety of the

child and the petitioner can be protected;

(10) grant you possession and use of a vehicle and other essential

personal effects;

(11) prohibit your abuser from consuming controlled substances;

(12) require your abuser to pay support for you or a minor child in

your care if there is an independent legal obligation of your abuser to

support you or the child;

(13) require your abuser to reimburse you for your expenses caused

by domestic violence, including medical bills, or for your costs in

getting a protective order;

(14) order your abuser to participate in an intervention program

for batterers; and

(15) other relief the court determines to be necessary for your

safety.

The forms you need to obtain a protective order are available from

the nearest court. It is not necessary to have an attorney to obtain a

protective order, but you may consult an attorney if you choose. If you

would like help obtaining a protective order, you may contact the

nearest domestic violence program located at ________. The program can

also tell you about other resources available in this community for

information about domestic violence, treatment of injuries, and places

of safety and shelter.

You may also qualify for compensation from the Violent Crimes

Compensation Board. The board may be contacted at __________.

(b) If the victim of domestic violence does not understand English, the police officer shall make reasonable efforts to inform the victim of the services and rights specified in (a) of this section in a language the victim understands.

(c) [Repealed, Sec. 72 ch 64 SLA 1996].



Sec. 18.65.530. - Mandatory arrest for crimes involving domestic violence, violation of protective orders, and violation of conditions of release.

(a) Except as provided in (b) or (c) of this section, a peace officer, with or without a warrant, shall arrest a person if the officer has probable cause to believe the person has, either in or outside the presence of the officer, within the previous 12 hours,

(1) committed domestic violence, except an offense under AS 11.41.100 - 11.41.130, whether the crime is a felony or a misdemeanor;

(2) committed the crime of violating a protective order in violation of AS 11.56.740 (a)(1);

(3) violated a condition of release imposed under AS 12.30.027 .

(b) If a peace officer receives complaints of domestic violence from more than one person arising from the same incident, the officer shall evaluate the conduct of each person to determine who was the principal physical aggressor. If the officer determines that one person was the principal physical aggressor, the other person or persons need not be arrested. In determining whether a person is a principal physical aggressor, the officer shall consider

(1) prior complaints of domestic violence;

(2) the relative severity of the injuries inflicted on each person;

(3) the likelihood of future injury from domestic violence to each person; and

(4) whether one of the persons acted in defense of self or others.

(c) A peace officer is not required to make an arrest under (a) of this section if the officer has received authorization not to arrest from a prosecuting attorney in the jurisdiction in which the offense under investigation arose.

(d) When investigating a crime involving domestic violence, a peace officer may not threaten or suggest the possible arrest of all persons involved in the same incident in a manner that would have a tendency to discourage requests for intervention by law enforcement in incidents involving domestic violence.

(e) In addition to the contents of any other report, a peace officer who does not make an arrest after investigating a complaint of domestic violence, or who arrests two or more persons based on the same incident, shall describe in writing the reasons for not making an arrest or for arresting more than one person.

(f) A person may not bring a civil action for damages for a failure to comply with the provisions of this section.



Sec. 18.65.540. - Central registry of protective orders.

(a) The Department of Public Safety shall maintain a central registry of protective orders issued by or filed with a court of this state under AS 18.65.850 - 18.65.870 or AS 18.66.100 - 18.66.180. The registry must include for each protective order the names of the petitioner and respondent, their dates of birth, and the conditions and duration of the order. The registry shall retain a record of the protective order after it has expired.

(b) A peace officer receiving a protective order from a court under AS 18.66.100 - 18.66.180, a modified order issued under AS 18.66.120 , or an order dismissing a protective order, must take reasonable steps to ensure that the order, modified order, or dismissal is entered into the central registry within 24 hours after being received.

(c) A petitioner or respondent who is the subject of a protective order may request the Department of Public Safety to correct information about the order in the central registry. The person requesting the correction has the burden of proving that the information is inaccurate or incomplete. The person may appeal an adverse decision to the court under applicable court rules for appealing the decision of an administrative agency. On appeal, the appellant has the burden of showing that the department's action was an abuse of discretion. An appeal filed under this subsection may not collaterally attack a protective order, challenge the grounds upon which the order was based, or challenge the evidence submitted in support of the order.

(d) The Department of Public Safety may adopt regulations to implement this section.

(e) A person may not bring a civil action for damages for a failure to comply with the provisions of this section.



Sec. 18.65.590. - Definition.

In AS 18.65.510 - 18.65.590, "domestic violence" has the meaning given in AS 18.66.990 .






Article 08 - MISSING PERSONS INFORMATION CLEARINGHOUSE

Sec. 18.65.600. - Missing persons information clearinghouse.

There is in the Department of Public Safety the missing persons information clearinghouse.



Sec. 18.65.610. - Duties of missing persons information clearinghouse.

(a) The missing persons information clearinghouse is established as a central repository of information regarding missing persons.

(b) The clearinghouse shall

(1) establish within the state a system and appropriate procedures for communication of information regarding missing persons;

(2) collect, maintain, and disseminate accurate and complete information on missing persons for the purpose of identifying, locating, and returning them;

(3) provide for exchange of information on missing persons within the state;

(4) cooperate with private citizens, local law enforcement agencies, and other state and federal agencies in investigations concerning missing persons;

(5) provide training and assistance to law enforcement agencies to promote effective use of the clearinghouse.



Sec. 18.65.620. - Duty of law enforcement agencies.

In addition to the requirements of AS 47.10.141 regarding reports of missing minors, a local or state law enforcement agency shall submit to the clearinghouse all missing person reports received by the law enforcement agency that relate to a person who is not located within 48 hours after the first report concerning that person was filed.



Sec. 18.65.630. - Medical and dental records of missing persons.

(a) When a person files a report of a missing person with a law enforcement agency or with the clearinghouse, a form authorizing the release of medical and dental records to the law enforcement agency and to the clearinghouse shall be supplied to the family, next of kin, or legal guardian of the missing person. The family, next of kin, or legal guardian of the missing person may complete the release form and deliver the release form to the physician or dentist of the missing person. The physician or dentist who receives a release form signed by the family, next of kin, or legal guardian of the missing person shall release to the law enforcement agency and the clearinghouse only that information that is necessary to identify the missing person.

(b) When the family, next of kin, or legal guardian of a missing person cannot be located or does not exist, a law enforcement agency may execute a written declaration stating that an active investigation is being conducted and that medical and dental records are required for the exclusive purpose of furthering the investigation. Notwithstanding AS 40.25.120 and AS 17.30.155 , the declaration signed by a peace officer under this subsection is sufficient authority for the physician or dentist to release information necessary to aid in the identification of the missing person. The physician or dentist may only release that information that is necessary to identify the missing person.

(c) Medical and dental records obtained under this section shall be provided to the clearinghouse.

(d) When a missing person is found, the law enforcement agency and the clearinghouse shall destroy all records in their files obtained under this section.



Sec. 18.65.640. - Reports upon finding a missing person.

A person who has filed a missing person report with the clearinghouse or a law enforcement agency shall immediately notify the clearinghouse or the law enforcement agency when the location of the missing person is determined.



Sec. 18.65.650. - Civil penalty.

The commissioner of public safety, or a person designated by the commissioner of public safety, may file a civil complaint in the district court to enforce AS 18.65.640 . A person who fails to comply with AS 18.65.640 is subject to a civil fine of not more than $1,000.



Sec. 18.65.660. - Definition.

In AS 18.65.600 - 18.65.660, "clearinghouse" means the missing persons information clearinghouse established in AS 18.65.600 .






Article 09 - VILLAGE AND REGIONAL PUBLIC SAFETY OFFICERS

Sec. 18.65.670. - Village public safety officers program.

(a) There is created in the Department of Public Safety a village public safety officer program to assist local governments and villages through nonprofit regional corporations to appoint, train, supervise, and retain persons to serve as village public safety officers to administer functions relative to

(1) the protection of life and property in rural areas of the state; and

(2) providing probation and parole supervision to persons under supervision by communicating with and monitoring the activities and progress of these persons at the direction of probation and parole officers.

(b) With funds appropriated for that purpose, the commissioner of public safety shall provide grants to nonprofit regional corporations for village public safety officers. The commissioner of public safety shall coordinate with the commissioner of corrections when providing grants under this section, and the commissioners shall jointly execute an agreement with the nonprofit regional corporations.

(c) The commissioner of public safety may adopt regulations related to village public safety officers, including minimum standards and training, criteria for community or corporation participation, and the interaction between the Department of Public Safety and village public safety officers. The commissioner of corrections may adopt regulations related to the functions of village public safety officers providing probation and parole supervision.

(d) [Repealed, Sec. 30 ch 92 SLA 2004].



Sec. 18.65.680. - Regional public safety officers.

The commissioner of public safety may appoint regional public safety officers to

(1) provide an expanded public safety and law enforcement presence in rural areas of the state;

(2) provide oversight and training for the village public safety officer program;

(3) administer functions relating to

(A) protecting life and property in the rural areas of the state;

(B) conducting investigations;

(C) conducting search and rescue missions;

(D) conducting local training programs in drug and alcohol awareness and prevention, water safety, and gun safety;

(4) perform other duties relating to public safety as directed by the commissioner.






Article 10 - PERMIT TO CARRY A CONCEALED HANDGUN

Sec. 18.65.700. - Permit to carry a concealed handgun.

(a) The department shall issue a permit to carry a concealed handgun to a person who

(1) applies in person at an office of the Alaska State Troopers;

(2) qualifies under AS 18.65.705 ;

(3) submits a completed application on a form provided by the department, that provides the information required under AS 18.65.705 and 18.65.710; with each application form provided by the department, the department shall provide a copy of the state laws and regulations relating to concealed handguns, which must include a concise summary of where, when, and by whom a handgun can be carried under state and federal law;

(4) submits two complete sets of fingerprints on Federal Bureau of Investigation approved fingerprint cards that are of sufficient quality so that the fingerprints may be processed; the fingerprints must be taken by a person, group, or agency approved by the department; the department shall maintain a list of persons, groups, or agencies approved to take fingerprints and shall provide the list to the public upon request; the fingerprints shall be used to obtain a report of criminal justice information under AS 12.62 and a national criminal history record check under AS 12.62.400 ;

(5) submits evidence of successful completion of a handgun course as provided in AS 18.65.715 ;

(6) provides one frontal view color photograph of the person taken within the preceding 30 days that includes the head and shoulders of the person and is of a size specified by the department;

(7) shows a valid Alaska driver's license or identification card at the time of application;

(8) does not suffer a physical infirmity that prevents the safe handling of a handgun; and

(9) pays the application fee required by AS 18.65.720 .

(b) The department shall either approve or reject an application for a permit to carry a concealed handgun under (a) of this section within 30 days of receipt of the application. If the department has not received necessary fingerprint eligibility information from another agency by the end of this 30-day period, and the applicant is otherwise eligible, the department shall issue a conditional permit to the applicant subject to immediate revocation under the procedure provided in AS 18.65.740(a) - (c) if the fingerprint information subsequently discloses that the applicant is ineligible for a permit. The department shall notify the applicant in writing of the reason for a rejection.

(c) A person whose application is rejected under this section may appeal the rejection decision to the commissioner. A person may seek judicial review of the decision of the commissioner under AS 44.62.560 - 44.62.570.

(d) A permit issued under (a) of this section is valid for five years from the date of issue.

(e) The department shall issue a permit to carry a concealed handgun to an honorably retired peace officer of this state who applies for a concealed handgun permit within one year of the officer's retirement and who satisfies the requirements of this subsection. To qualify for a permit under this subsection, an honorably retired peace officer must satisfy (a)(1) - (3) and (6) - (9) of this section and, unless the honorably retired peace officer has qualified with a handgun within five years of the officer's retirement, must also satisfy (a)(5) of this section. The department may not require an honorably retired peace officer applying under this subsection to comply with (a)(4) of this section to receive a permit. The department shall issue the permit without submitting information to or receiving permit eligibility information from the Federal Bureau of Investigation. The department may adopt regulations to define an "honorably retired peace officer" and the evidence that must be submitted to establish eligibility under this subsection.



Sec. 18.65.705. - Qualifications to obtain a permit.

A person is qualified to receive and hold a permit to carry a concealed handgun if the person

(1) is 21 years of age or older;

(2) is eligible to own or possess a handgun under the laws of this state and under federal law;

(3) is a resident of the state and has been for the 90 days immediately preceding the application for a permit;

(4) has not been convicted of two or more class A misdemeanors of this state or similar laws of another jurisdiction within the six years immediately preceding the application;

(5) is not now in and has not in the three years immediately preceding the application been ordered by a court to complete an alcohol or substance abuse treatment program; and

(6) has successfully completed a handgun course as provided in AS 18.65.715.



Sec. 18.65.710. - Application for permit to carry a concealed handgun.

(a) The application for a permit to carry a concealed handgun must contain the following information:

(1) the applicant's name, physical residence, mailing address, place and date of birth, physical description, including height, weight, race, hair color, and eye color, Alaska driver's license or identification card number, and the city and state of each place the applicant has resided in the five years immediately preceding the application;

(2) a statement that the applicant qualifies under AS 18.65.705 ;

(3) a statement that the applicant has been furnished with a copy of the state laws and regulations relating to concealed handguns, has read those sections, and understands them;

(4) a statement that the applicant desires a permit to carry a concealed handgun for a lawful purpose, which may include self-defense;

(5) a statement by the applicant that all statements, answers, and attachments to the application are true and complete;

(6) a conspicuous warning that an applicant who supplies a false statement, answer, or document in connection with the application that the applicant does not believe to be true may be prosecuted for unsworn falsification and, if found guilty, may be punished for violation of a class A misdemeanor, and that, in such cases, the permit shall be revoked and the applicant may be barred from any further application for a permit; and

(7) a statement that the applicant understands that a permit eligibility investigation will be conducted as a part of the application process, that this may involve computerized records searches, and that the applicant authorizes the investigation.

(b) An application under (a) of this section may not inquire of an applicant about, or require the submission of, information beyond that described in that subsection. As part of an application under (a) of this section, the department may not inquire of an applicant as to any firearms owned by the applicant.



Sec. 18.65.715. - Demonstration of competence with handguns.

(a) An applicant for a permit to carry a concealed handgun shall provide a certificate of successful completion of a handgun course that is approved by the department. The handgun course must have been completed within the 12 months immediately preceding the application. The department shall approve a handgun course, including the personal protection course offered by the National Rifle Association, if the course tests the applicant's

(1) knowledge of Alaska law relating to firearms and the use of deadly force;

(2) familiarity with the basic concepts of the safe and responsible use of handguns;

(3) knowledge of self-defense principles; and

(4) physical competence with a handgun.

(b) [Repealed, Sec. 20 ch 1 SLA 1998].

(c) The department may not require a certificate of competence submitted under this section to contain any specifically identifying information, including make, model, or serial number, of a handgun with which an applicant or permittee has demonstrated competence.

(d) The department shall maintain a list of approved courses and shall provide the list to the public upon request.



Sec. 18.65.720. - Fees.

The department shall charge a nonrefundable fee for the processing of the application for and initial issuance of a permit, renewal of a permit, or replacement of a permit. The fees shall be set by regulation and must be based on the actual costs incurred by the department. However, the fee for the processing of an application and initial issuance of a permit may not exceed $99 and the fee for renewal of a permit or replacement of a permit may not exceed $30.



Sec. 18.65.725. - Permit renewal.

(a) A permittee shall apply for renewal of a permit to carry a concealed handgun within 90 days before the expiration of the permit and shall present a complete renewal form provided by the department. The renewal form must include

(1) any change in the information originally submitted under AS 18.65.710;

(2) a statement that the person remains qualified to receive and hold a permit to carry a concealed handgun under AS 18.65.705 ;

(3) one frontal view photograph of the person taken within the preceding 30 days that includes the head and shoulders of the person and is of a size specified by the department;

(4) the renewal fee required under AS 18.65.720 ; and

(5) the warning listed in AS 18.65.710 (a)(6).

(b) [Repealed, Sec. 15 ch 94 SLA 2000].

(c) A renewal of a permit to carry a concealed handgun submitted on or after the expiration date is subject to a late fee of $25. The department may not accept a renewal for a permit that is submitted more than 60 days after the expiration date of the permit. Nothing in this subsection prohibits the holder of an expired permit from applying for a new permit.

(d) A renewal form under (a) of this section may not inquire of a permittee about, or require the submission of, information beyond that described in (a) of this section.



Sec. 18.65.730. - Replacement of permit.

The department may replace a permit that the permittee certifies under oath has been lost, stolen, or destroyed, provided the permittee applies in person and

(1) provides one frontal view photograph of the permittee taken within the preceding 30 days that includes the head and shoulders and is of a size specified by the department;

(2) pays the replacement fee required under AS 18.65.720 .



Sec. 18.65.735. - Suspension of permit.

(a) The department shall immediately suspend a permit to carry a concealed handgun if a permittee becomes ineligible to hold a permit under AS 18.65.705 .

(b) A person whose permit is suspended under this section shall immediately surrender the permit to the nearest peace officer. A peace officer receiving a permit under this section shall immediately forward the permit to the department.

(c) The department shall retain a permit suspended under this section until the permit is revoked or returned to the permittee.



Sec. 18.65.740. - Revocation of permit; appeal.

(a) A permit to carry a concealed handgun shall be immediately revoked by the department when the permittee

(1) becomes disqualified to receive and hold a permit under AS 18.65.705;

(2) is convicted of two class A misdemeanors of this state or similar laws of another jurisdiction within a six-year period if at least one of the convictions occurs after the application;

(3) knowingly supplied a false or fraudulent answer, statement, or document, or made a material misstatement or omission, in connection with an application for a permit or renewal or replacement of a permit.

(b) A person whose permit is revoked under (a) of this section shall immediately surrender the permit to the nearest peace officer. A peace officer receiving a permit under this section shall immediately forward the permit to the department.

(c) A person whose permit is revoked under this section may appeal the revocation decision to the commissioner. A person may seek judicial review of the decision of the commissioner under AS 44.62.560 - 44.62.570.

(d) A person whose permit is revoked may not apply for a permit until at least five years after the revocation.



Sec. 18.65.745. - No liability for issuance of permit or for training.

(a) The state, and its officers and employees, are not liable by virtue of having issued a permit to carry a concealed handgun for damage or harm caused by the permittee.

(b) A person who provides firearm training to a person who receives a permit under AS 18.65.700 - 18.65.790 is not liable for damage or harm caused by the permittee.



Sec. 18.65.748. - Permit holders from other jurisdictions considered Alaska permit holders.

A person holding a valid permit to carry a concealed handgun from another state or a political subdivision of another state is a permittee under AS 18.65.700 (b) for purposes of AS 18.65.755 - 18.65.765.



Sec. 18.65.750. - Possession and display of permit. [Repealed, Sec. 7 ch 62 SLA 2003].

Repealed or Renumbered



Sec. 18.65.755. - Places where permittee may not possess a concealed handgun.

(a) A permittee may not possess a concealed handgun

(1) [Repealed, Sec. 7 ch 62 SLA 2003].

(2) anywhere a person is prohibited from possessing a handgun under state or federal law.

(b) [Repealed, Sec. 20 ch 1 SLA 1998].

(c) In addition to any other penalty provided by law, a person who violates this section is guilty of a class B misdemeanor.



Sec. 18.65.760. - Misuse of a permit.

(a) The holder of a permit issued under AS 18.65.700 - 18.65.790 may not

(1) alter the permit;

(2) allow another person to use the permit;

(3) possess or display a suspended or revoked permit; or

(4) display an expired permit, unless the holder has submitted a complete, timely renewal form under AS 18.65.725 and the renewal process has been delayed due to circumstances not under the control of the applicant.

(b) A person who violates (a)(1) - (3) of this section is guilty of a class A misdemeanor.

(c) A person who violates (a)(4) of this section is guilty of a violation and upon conviction may be punished by a fine of not more than $100.



Sec. 18.65.765. - Responsibilities of the permittee.

(a) The holder of a permit issued under AS 18.65.700 - 18.65.790

(1) shall notify the department of a change in the permittee's address within 30 days;

(2) shall immediately report a lost, stolen, or illegible permit to the department;

(3) shall immediately notify the department if the holder is no longer qualified to hold a permit under AS 18.65.705 .

(4) [Repealed, Sec. 15 ch 94 SLA 2000].

(b) A person who violates this section is guilty of a violation and upon conviction may be punished by a fine of not more than $100.



Sec. 18.65.770. - Permits, applications, and other materials not public records.

Applications, permits, and renewals are not public records under AS 40.25.110 - 40.25.125 and may only be used for law enforcement purposes.



Sec. 18.65.775. - Regulations; reciprocity agreements.

(a) The department shall adopt regulations to implement AS 18.65.700 - 18.65.790. This section does not delegate to the department the authority to regulate or restrict the issuing of permits beyond those provisions contained in AS 18.65.700 - 18.65.790.

(b) The department shall enter into reciprocity agreements with other states that have the legal authority to enter into such agreements so that permittees may carry concealed handguns in those other states.



Sec. 18.65.778. - Municipal preemption.

A municipality may not restrict the carrying of a concealed handgun by permit under AS 18.65.700 - 18.65.790.



Sec. 18.65.780. - Prohibition of possession of concealed handguns. [Repealed, Sec. 15 ch 94 SLA 2000].

Repealed or Renumbered



Sec. 18.65.785. - Procedure for local option elections. [Repealed, Sec. 15 ch 94 SLA 2000].

Repealed or Renumbered



Sec. 18.65.790. - Definitions.

In AS 18.65.700 - 18.65.790,

(1) "commissioner" means the commissioner of public safety;

(2) "competence" means the ability to place in a life size silhouette target

(A) seven out of 10 shots at seven yards;

(B) six out of 10 shots at 15 yards;

(3) "concealed handgun" means a firearm, that is a pistol or a revolver, and that is covered or enclosed in any manner so that an observer cannot determine that it is a handgun without removing it from that which covers or encloses it or without opening, lifting, or removing that which covers or encloses it; however, "concealed handgun" does not include a shotgun, rifle, or a prohibited weapon as defined under AS 11.61.200 ;

(4) "department" means the Department of Public Safety;

(5) "permit" means a permit to carry a concealed handgun issued under AS 18.65.700 - 18.65.790.






Article 11 - STALKING PROTECTIVE ORDERS AND NOTIFICATIONS TO STALKING VICTIMS

Sec. 18.65.850. - Protective orders for stalking.

(a) A person who reasonably believes that the person is a victim of stalking that is not a crime involving domestic violence may file a petition in the district or superior court for a stalking protective order against a respondent who is alleged to have committed the stalking. A parent or guardian may file a petition on behalf of a minor.

(b) When a petition for a protective order is filed, the court shall schedule a hearing and provide at least 10 days' notice to the respondent of the hearing and of the respondent's right to appear and be heard, either in person or through an attorney. If the court finds by a preponderance of evidence that the respondent has committed stalking against the petitioner, regardless of whether the respondent appears at the hearing, the court may order any relief available under (c) of this section. The provisions of a protective order issued under this section are effective for six months unless earlier dissolved by the court.

(c) A protective order issued under this section may

(1) prohibit the respondent from threatening to commit or committing stalking;

(2) prohibit the respondent from telephoning, contacting, or otherwise communicating directly or indirectly with the petitioner or a designated household member of the petitioner specifically named by the court;

(3) direct the respondent to stay away from the residence, school, or place of employment of the petitioner, or any specified place frequented by the petitioner; however, the court may order the respondent to stay away from the respondent's own residence, school, or place of employment only if the respondent has been provided actual notice of the opportunity to appear and be heard on the petition.

(d) If the court issues a protective order under this section, the court shall

(1) make reasonable efforts to ensure that the order is understood by the petitioner and by the respondent, if present; and

(2) have the order delivered to the appropriate local law enforcement agency for expedited service.



Sec. 18.65.855. - Ex parte and emergency protective orders for stalking.

(a) A person who reasonably believes that the person is a victim of stalking that is not a crime involving domestic violence may file a petition under AS 18.65.850 and request an ex parte protective order. If the court finds that the petition establishes probable cause that the crime of stalking has occurred, that it is necessary to protect the petitioner from further stalking, and that the petitioner has certified to the court in writing the efforts, if any, that have been made to provide notice to the respondent, the court shall ex parte and without notice to the respondent issue a protective order. An ex parte protective order under this section may grant the protection allowed by AS 18.65.850 (c). An ex parte protective order expires 20 days after it is issued unless dissolved earlier by the court at the request of either the petitioner or the respondent after notice and, if requested, a hearing. If the court issues an ex parte protective order, the court shall have the order delivered to the appropriate law enforcement agency for expedited service.

(b) A peace officer, on behalf of and with the consent of a victim of stalking that is not a crime involving domestic violence, may request an emergency protective order from a judicial officer. The request may be made orally or in writing based on the sworn statement of a peace officer, and in person or by telephone. If the court finds probable cause to believe that the petitioner is in immediate danger of stalking based on an allegation of the recent commission of stalking, the court ex parte shall issue an emergency protective order. An emergency protective order may grant the protection allowed by AS 18.65.850 (c). An emergency protective order expires 72 hours after it is issued unless dissolved earlier by the court at the request of the petitioner. A peace officer who obtains an emergency protective order under this section shall

(1) place the provisions of an oral order in writing on a form provided by the court and file the written order with the issuing court by the end of the judicial day after the order is issued;

(2) provide a copy of the order to the petitioner; and

(3) serve a copy of the order on the respondent.



Sec. 18.65.860. - Modification of protective orders for stalking.

(a) Either the petitioner or the respondent may request modification of a protective order issued under AS 18.65.850 or 18.65.855(a). If a request is made for modification of

(1) a protective order, after notice and hearing under AS 18.65.850 , the court shall schedule a hearing within 20 days after the date the request is made, except that, if the court finds that the request is meritless on its face, the court may deny the request without a hearing; or

(2) an ex parte protective order under AS 18.65.855 (a), the court shall schedule a hearing on three days' notice or on shorter notice as the court may prescribe.

(b) If the court modifies a protective order under this section, the court shall issue a modified order and shall

(1) make reasonable efforts to ensure that the order is understood by the petitioner and by the respondent, if present at the hearing; and

(2) have the order delivered to the appropriate local law enforcement agency for expedited service.



Sec. 18.65.865. - Service of process; forms for petitions and orders; fees; warnings; and notification.

(a) Service of process of an order issued by the court under AS 18.65.850 - 18.65.860 shall be as provided in AS 18.66.160 for service of process of domestic violence protective orders.

(b) The Alaska Court System shall prepare forms for petitions and protective orders and instructions for their use by a person seeking a protective order under AS 18.65.850 - 18.65.860. The forms must conform to the Alaska Rules of Civil Procedure, except that information on the forms may be filled in by legible handwriting. Filing fees may not be charged in any action seeking only the relief provided in AS 18.65.850 - 18.65.870. Each protective order form must contain the following warning in boldface type: "Violation of this order may be a misdemeanor, punishable by up to one year of incarceration and a fine of up to $5,000."

(c) The Department of Public Safety shall develop and make available to law enforcement agencies in the state a notice that details the rights of victims of stalking and the services available to them. The form must be similar to that provided to victims of domestic violence under AS 18.65.520 . A peace officer investigating a stalking offense shall provide the form to the victim.



Sec. 18.65.870. - Definitions.

In AS 18.65.850 - 18.65.870,

(1) "crime involving domestic violence" has the meaning given in AS 18.66.990;

(2) "household member" has the meaning given in AS 18.66.990 ;

(3) "stalking" means a violation of AS 11.41.260 or 11.41.270.









Chapter 18.66. - DOMESTIC VIOLENCE AND SEXUAL ASSAULT

Article 01 - COUNCIL ON DOMESTIC VIOLENCE AND SEXUAL ASSAULT

Sec. 18.66.010. - Council on Domestic Violence and Sexual Assault; purpose.

There is established in the Department of Public Safety the Council on Domestic Violence and Sexual Assault. The purpose of the council is to provide for planning and coordination of services to victims of domestic violence or sexual assault or to their families and to perpetrators of domestic violence and sexual assault and to provide for crisis intervention and prevention programs.



Sec. 18.66.020. - Membership, terms, vacancies, and disqualification.

(a) The council consists of

(1) three persons appointed by the governor after consultation with the Network on Domestic Violence and Sexual Assault, a nonprofit corporation; the Network on Domestic Violence and Sexual Assault shall submit a list to the governor of persons recommended for appointment;

(2) the commissioner of public safety or the designee of the commissioner of public safety;

(3) the commissioner of health and social services or the designee of the commissioner of health and social services;

(4) the commissioner of education and early development or the designee of the commissioner of education and early development; and

(5) the attorney general or the designee of the attorney general.

(b) The term of office of a member appointed under (a)(1) of this section is two years. A member appointed under (a)(1) of this section serves at the pleasure of the governor and may not serve more than two consecutive terms. A vacancy on the council shall be filled for the unexpired term by appointment by the governor after consultation with the Network on Domestic Violence and Sexual Assault.

(c) A person who receives compensation from or is an employee of a domestic violence, sexual assault, or crisis intervention or prevention program may not be appointed to the council.



Sec. 18.66.030. - Compensation and expenses.

The members of the council receive no salary but are entitled to transportation expenses and per diem in accordance with AS 39.20.180 .



Sec. 18.66.040. - Meetings and quorum.

The council shall meet at least four times a year. At least one meeting each year shall include a statewide public teleconference hearing. The time and place of a meeting shall be set by the presiding officer or by three members who submit a written request for a meeting to the presiding officer. Four members of the council constitute a quorum.



Sec. 18.66.050. - Duties of the council.

The council shall

(1) hire an executive director, and the executive director may hire staff; the executive director and staff are in the exempt service under AS 39.25.110 ;

(2) elect one of its members as presiding officer;

(3) in consultation with authorities in the field, develop, implement, maintain, and monitor domestic violence, sexual assault, and crisis intervention and prevention programs, including educational programs, films, and school curricula on the cause, prevention, and treatment of domestic violence and sexual assault;

(4) coordinate services provided by the Department of Law, the Department of Education and Early Development, the Department of Public Safety, the Department of Health and Social Services, and other state agencies and community groups dealing with domestic violence, sexual assault, and crisis intervention and prevention, and provide technical assistance as requested by those state agencies and community groups;

(5) develop and implement a standardized data collection system on domestic violence, sexual assault, and crisis intervention and prevention;

(6) conduct public hearings and studies on issues relating to violence, including domestic violence and sexual assault, and on issues relating to the role of crisis intervention and prevention;

(7) receive and dispense state and federal money and award grants and contracts from appropriations for the purpose to qualified local community entities for domestic violence, sexual assault, and crisis intervention and prevention programs;

(8) oversee and audit domestic violence, sexual assault, and crisis intervention and prevention programs that receive money under this chapter;

(9) provide fiscal and technical assistance to plan, organize, implement and administer domestic violence, sexual assault, and crisis intervention and prevention programs;

(10) make an annual report to the governor on the activities of the council, plans of the council for new services and programs, and concerns of the council, including recommendations for legislation necessary to carry out the purposes of this chapter; the council shall notify the legislature that the report is available;

(11) adopt regulations in accordance with AS 44.62 (Administrative Procedure Act) to carry out the purposes of this chapter and to protect the health, safety, well-being, and privacy of persons receiving services financed with grants or contracts under this chapter;

(12) consult with the Department of Health and Social Services in the formulation of standards and procedures for the delivery of services to victims of domestic violence by health care facilities and practitioners of healing arts and personnel in those facilities as required in AS 18.66.300 ;

(13) consult with the Alaska Police Standards Council and other police training programs in the state to develop training programs regarding domestic violence for police officers and for correction, probation, and parole officers;

(14) consult with public employers, the Alaska Supreme Court, school districts, and prosecuting authorities who are required by AS 18.66.300 - 18.66.310 to provide continuing education courses in domestic violence to employees.



Sec. 18.66.060. - Qualifications for grants and contracts.

A local community entity is qualified to receive a grant or contract under this chapter if it agrees to provide services approved by the council to victims of domestic violence or sexual assault or their families or to perpetrators of domestic violence or sexual assault without regard to ability to pay.






Article 02 - PROTECTIVE ORDERS

Sec. 18.66.100. - Protective orders: eligible petitioners; relief.

(a) A person who is or has been a victim of a crime involving domestic violence may file a petition in the district or superior court for a protective order against a household member. A parent, guardian, or other representative appointed by the court under this section may file a petition for a protective order on behalf of a minor. The court may appoint a guardian ad litem or attorney to represent the minor. Notwithstanding AS 25.24.310 or this section, the office of public advocacy may not be appointed as a guardian ad litem or attorney for a minor in a petition filed under this section unless the petition has been filed on behalf of the minor.

(b) When a petition for a protective order is filed, the court shall schedule a hearing and provide at least 10 days' notice to the respondent of the hearing and of the respondent's right to appear and be heard, either in person or by an attorney. If the court finds by a preponderance of evidence that the respondent has committed a crime involving domestic violence against the petitioner, regardless of whether the respondent appears at the hearing, the court may order any relief available under (c) of this section. The provisions of a protective order issued under

(1) (c)(1) of this section are effective until further order of the court;

(2) (c)(2) - (16) of this section are effective for one year unless earlier dissolved by court order.

(c) A protective order under this section may

(1) prohibit the respondent from threatening to commit or committing domestic violence, stalking, or harassment;

(2) prohibit the respondent from telephoning, contacting, or otherwise communicating directly or indirectly with the petitioner;

(3) remove and exclude the respondent from the residence of the petitioner, regardless of ownership of the residence;

(4) direct the respondent to stay away from the residence, school, or place of employment of the petitioner or any specified place frequented by the petitioner or any designated household member;

(5) prohibit the respondent from entering a propelled vehicle in the possession of or occupied by the petitioner;

(6) prohibit the respondent from using or possessing a deadly weapon if the court finds the respondent was in the actual possession of or used a weapon during the commission of domestic violence;

(7) direct the respondent to surrender any firearm owned or possessed by the respondent if the court finds that the respondent was in the actual possession of or used a firearm during the commission of the domestic violence;

(8) request a peace officer to accompany the petitioner to the petitioner's residence to ensure that the petitioner

(A) safely obtains possession of the petitioner's residence, vehicle, or personal items; and

(B) is able to safely remove a vehicle or personal items from the petitioner's residence;

(9) award temporary custody of a minor child to the petitioner and may arrange for visitation with a minor child if the safety of the child and the petitioner can be protected; if visitation is allowed, the court may order visitation under the conditions provided in AS 25.20.061;

(10) give the petitioner possession and use of a vehicle and other essential personal items, regardless of ownership of the items;

(11) prohibit the respondent from consuming controlled substances;

(12) require the respondent to pay support for the petitioner or a minor child in the care of the petitioner if there is an independent legal obligation of the respondent to support the petitioner or child;

(13) require the respondent to reimburse the petitioner or other person for expenses associated with the domestic violence, including medical expenses, counseling, shelter, and repair or replacement of damaged property;

(14) require the respondent to pay costs and fees incurred by the petitioner in bringing the action under this chapter;

(15) order the respondent, at the respondent's expense, to participate in (A) a program for the rehabilitation of perpetrators of domestic violence that meets the standards set by, and that is approved by, the Department of Corrections under AS 44.28.020 (b), or (B) treatment for the abuse of alcohol or controlled substances, or both; a protective order under this section may not require a respondent to participate in a program for the rehabilitation of perpetrators of domestic violence unless the program meets the standards set by, and that is approved by, the Department of Corrections under AS 44.28.020(b);

(16) order other relief the court determines necessary to protect the petitioner or any household member.

(d) If the court issues a protective order under this section, it shall

(1) make reasonable efforts to ensure that the order is understood by the petitioner and by the respondent, if present; and

(2) have the order delivered to the appropriate local law enforcement agency for expedited service and for entry into the central registry of protective orders under AS 18.65.540 .

(e) A court may not deny a petition for a protective order under this section solely because of a lapse of time between an act of domestic violence and the filing of the petition.



Sec. 18.66.110. - Ex parte and emergency protective orders.

(a) A person who is a victim of a crime involving domestic violence may file a petition under AS 18.66.100 (a) and request an ex parte protective order. If the court finds that the petition establishes probable cause that a crime involving domestic violence has occurred, it is necessary to protect the petitioner from domestic violence, and if the petitioner has certified to the court in writing the efforts, if any, that have been made to provide notice to the respondent, the court shall ex parte and without notice to the respondent issue a protective order. An ex parte protective order may grant the protection provided by AS 18.66.100 (c)(1) - (5), (8) - (12), and (16). An ex parte protective order expires 20 days after it is issued unless dissolved earlier by the court at the request of either the petitioner or the respondent and after notice and, if requested, a hearing. If a court issues an ex parte protective order, the court shall have the order delivered to the appropriate local law enforcement agency for expedited service and for entry into the central registry of protective orders under AS 18.65.540 .

(b) A peace officer, on behalf of and with the consent of a victim of a crime involving domestic violence, may request an emergency protective order from a judicial officer. The request may be made orally or in writing based upon the sworn statement of a peace officer, and in person or by telephone. If the court finds probable cause to believe that the victim is in immediate danger of domestic violence based on an allegation of the recent commission of a crime involving domestic violence, the court ex parte shall issue an emergency protective order. In an emergency protective order, the court may grant the protection provided by AS 18.66.100 (c)(1) - (5), (8), (10), (11), and (16). An emergency protective order expires 72 hours after it is issued unless dissolved earlier by the court at the request of the petitioner.

(c) A peace officer who obtains an emergency protective order under (b) of this section shall

(1) place the provisions of an oral order in writing on a form provided by the court and file the written order with the issuing court by the end of the judicial day after it was issued;

(2) provide a copy of the order to the petitioner;

(3) serve a copy of the order on the respondent; and

(4) comply with the requirements of AS 18.65.540 for ensuring that the order is entered into the central registry of protective orders under AS 18.65.540 .

(d) A court may not deny a petition for an ex parte protective order filed under (a) of this section solely because of a lapse of time between an act of domestic violence and the filing of the petition.



Sec. 18.66.120. - Modification of protective orders.

(a) Either the petitioner or the respondent may request modification of a protective order. If a request is made for modification of

(1) an ex parte protective order under AS 18.66.110 (a), the court shall schedule a hearing on three days' notice or on shorter notice as the court may prescribe; the court shall hear and rule on the request in an expeditious manner; or

(2) a protective order after notice and hearing under AS 18.66.100(b), the court shall schedule a hearing within 20 days after the date the request is made, except that if the court finds that the request is meritless on its face, the court may deny the request without further hearing.

(b) If a request for a modification is made under this section and the respondent raises an issue not raised by the petitioner, the court may allow the petitioner additional time to respond.

(c) If the court modifies a protective order under this section, it shall issue a modified order and shall

(1) make reasonable efforts to ensure that the order is understood by the petitioner and by the respondent, if present at the hearing; and

(2) have the order delivered to the appropriate local law enforcement agency for expedited service and for entry into the central registry of protective orders under AS 18.65.540 .



Sec. 18.66.130. - Specific protective orders.

(a) If a respondent in a protective order issued under AS 18.66.100 - 18.66.180 is prohibited from communicating with the petitioner, excluded from the residence of the petitioner, or ordered to stay away from the petitioner as provided in AS 18.66.100 (c)(2) - (5), an invitation by the petitioner to communicate, enter the residence or vehicle, or have other prohibited contact with the petitioner does not waive or nullify any provision in a protective order.

(b) A court may not grant protective orders against the petitioner and the respondent in the same action under this chapter.

(c) A court may not order parties into mediation or refer them to mediation for resolution of the issues arising from a petition for a protective order under AS 18.66.100 - 18.66.180.

(d) In addition to other required information contained in a protective order, the order must include in bold face type the following statements:

(1) "Violation of this order may be a misdemeanor, punishable by up to one year of incarceration and up to a $5,000 fine";

(2) "If you are ordered to have no contact with the petitioner or to stay away from the petitioner's residence, vehicle, or other place designated by the court, an invitation by the petitioner to have the prohibited contact or to be present at or enter the residence, vehicle, or other place does not in any way invalidate or nullify the order."

(e) A protective order issued under this chapter is in addition to and not in place of any other civil or criminal remedy. A petitioner is not barred from seeking an order under AS 18.66.100 - 18.66.180 because of the existence of another civil action between the petitioner and respondent.



Sec. 18.66.140. - Filing and enforcement of protective orders issued in other states.

(a) A certified copy of an unexpired protective order issued in another jurisdiction may be filed with the clerk of court in any judicial district in this state.

(b) A protective order filed in accordance with (a) of this section has the same effect and must be enforced in the same manner as a protective order issued by a court of this state.

(c) When a protective order is filed with the court under this section, the court shall have the order delivered to the appropriate local law enforcement agency for entry into the central registry of protective orders under AS 18.65.540 .



Sec. 18.66.150. - Forms for petitions and orders; fees.

(a) The Alaska Court System, after consulting with the Council on Domestic Violence and Sexual Assault and other interested persons and organizations, shall prepare forms for petitions, protective orders, and instructions for their use by a person seeking a protective order under this chapter. The forms must conform to the Alaska Rules of Civil Procedure, except that information on the forms may be filled in by legible handwriting.

(b) In addition to other information required, a petition for a protective order must include a statement of pending civil actions or domestic violence criminal actions involving either the petitioner or the respondent. While a protective order is in effect or a petition for protective order is pending, both the petitioner and respondent have a continuing duty to inform the court of pending civil actions or domestic violence criminal actions involving either the petitioner or the respondent.

(c) The office of the clerk of each superior and district court shall make available to the public under AS 18.66.100 - 18.66.180 the forms a person seeking a protective order under AS 18.66.100 - 18.66.180 may need and instructions for the use of the forms. The clerk shall provide assistance in completing the forms and filing the forms.

(d) Filing fees may not be charged in any action seeking only the relief provided in this chapter.



Sec. 18.66.160. - Service of process.

(a) Process issued under this chapter shall be promptly served and executed. If process is to be served upon a person believed to be present or residing in a municipality, as defined in AS 29.71.800 , or in an unincorporated community, process shall be served by a peace officer of that municipality or unincorporated community who has jurisdiction within the area of service. If a peace officer of the municipality or unincorporated community who has jurisdiction is not available, a superior court, district court, or magistrate may designate any other peace officer to serve and execute process. A state peace officer shall serve process in any area that is not within the jurisdiction of a peace officer of a municipality or unincorporated community. A peace officer shall use every reasonable means to serve process issued under this chapter.

(b) Service of process under (a) of this section does not preclude a petitioner from using any other available means to serve process issued under this chapter.

(c) Fees for service of process may not be charged in a proceeding seeking only the relief provided in this chapter.



Sec. 18.66.170. - Notification of law enforcement agencies.

When a court issues or accepts for filing a protective order under this chapter, it shall send a copy of the order to the appropriate local law enforcement agency. Each law enforcement agency shall establish procedures to inform peace officers of protective orders. Peace officers shall use every reasonable means to enforce a protective order issued or filed under this chapter.



Sec. 18.66.180. - Civil liability.

A person may not bring a civil action for damages against the state, its officers, agents, or employees, or a law enforcement agency, its officers, agents, or employees for any failure to comply with the provisions of this chapter.






Article 03 - CONFIDENTIAL COMMUNICATIONS

Sec. 18.66.200. - Compulsory disclosure of communications prohibited.

(a) Except as provided in AS 18.66.210 or 18.66.220, a victim or victim counselor may not be compelled, without appropriate consent, to give testimony or to produce records concerning confidential communications for any purpose in a criminal, civil, legislative, or administrative proceeding. In this subsection, "appropriate consent" means

(1) the consent of the victim with respect to the testimony of

(A) an adult victim; and

(B) a victim counselor when the victim is an adult;

(2) the consent of the victim's parent, legal guardian, or guardian ad litem with respect to the testimony of a

(A) victim who is a minor or incompetent to testify; and

(B) victim counselor when the victim is a minor or incompetent to testify.

(b) Either party may apply for appointment of a guardian ad litem for purposes of (a)(2) of this section.

(c) A victim or victim counselor may not be compelled to provide testimony in a civil, criminal, or administrative proceeding that would identify the name, address, location, or telephone number of a safe house, abuse shelter, or other facility that provided temporary emergency shelter to the victim of the offense or transaction that is the subject of the proceeding, or the name, address, or telephone number of a victim counselor, unless the court or hearing officer determines that the information is necessary and relevant to the facts of the case.

(d) Notwithstanding (a) of this section,

(1) a minor may waive the privilege provided under (a) of this section and testify or give consent for a victim counselor to testify if the court determines that the minor is capable of knowingly waiving the privilege;

(2) a parent or legal guardian may not, on behalf of a minor, waive the privilege provided under (a) of this section with respect to the minor's testimony or the testimony of a victim counselor if

(A) the parent or legal guardian has been charged with a crime against the minor;

(B) a protective order or restraining order has been entered against the parent or legal guardian on request of or on behalf of the minor; or

(C) the parent or legal guardian otherwise has an interest adverse to that of the minor with respect to the waiver of privilege.



Sec. 18.66.210. - Exceptions.

The privilege provided under AS 18.66.200 does not apply to

(1) reports of suspected child abuse or neglect under AS 47.17;

(2) evidence that the victim is about to commit a crime;

(3) a proceeding that occurs after the victim's death;

(4) a communication relevant to an issue of breach by the victim or victim counselor of a duty arising out of the victim-victim counselor relationship;

(5) a communication that is determined to be admissible hearsay as an excited utterance under the Alaska Rules of Evidence;

(6) a child-in-need-of-aid proceeding under AS 47.10;

(7) a communication made during the victim-victim counselor relationship if the services of the counselor were sought, obtained, or used to enable anyone to commit or plan a crime or to escape detection or apprehension after the commission of a crime; or

(8) a criminal proceeding concerning criminal charges against a victim of domestic violence or sexual assault where the victim is charged with a crime

(A) under AS 11.41 against a minor; or

(B) in which the physical, mental, or emotional condition of the victim is raised in defense of the victim.



Sec. 18.66.220. - Waiver.

(a) A victim does not waive the protections provided in AS 18.66.200 by testifying except that, if the victim partially discloses the contents of a confidential communication in the course of testifying in a civil, criminal, or administrative proceeding, then either party may request the court or hearing officer to rule that justice requires the protections of AS 18.66.200 to be waived to the extent they apply to that portion of the communication. A waiver under this subsection applies only to the extent necessary to require a witness to respond to counsel's questions concerning the confidential communications that were disclosed and only to the extent that they are relevant to the facts of the case.

(b) A victim counselor may not waive the protections afforded to a victim under AS 18.66.200 without the consent of the victim or the consent of a parent, legal guardian, or guardian ad litem authorized to give consent under AS 18.66.200 .



Sec. 18.66.230. - Inference from claim of privilege; instruction.

(a) The claim of a privilege under AS 18.66.200 , whether in a present proceeding or upon a prior occasion, is not a proper subject of comment by a judge, hearing officer, legislator, or counsel. An inference may not be drawn from the claim of privilege.

(b) In jury cases, proceedings shall be conducted, to the extent practicable, so as to facilitate the making of a claim of privilege under AS 18.66.200 without the knowledge of the jury.

(c) Upon request, a party against whom a jury might draw an adverse inference from a claim of privilege under AS 18.66.200 is entitled to an instruction that an inference may not be drawn from the claim of privilege.



Sec. 18.66.250. - Definitions.

In AS 18.66.200 - 18.66.250,

(1) "confidential communication" means information exchanged between a victim and a victim counselor in private or in the presence of a third party who is necessary to facilitate communication or further the counseling process and that is disclosed in the course of victim counseling resulting from a sexual assault or domestic violence;

(2) "sexual assault" means an offense under AS 11.41.410 - 11.41.470 or an offense in another jurisdiction whose elements are similar to the elements of an offense under AS 11.41.410 - 11.41.470;

(3) "victim" means a person who consults a victim counselor for assistance in overcoming adverse effects of a sexual assault or domestic violence;

(4) "victim counseling" means support, assistance, advice, or treatment to alleviate the adverse effects of a sexual assault or domestic violence on the victim;

(5) "victim counseling center" means a private organization or a local government agency that

(A) has as one of its primary purposes the provision of direct services to victims for trauma resulting from a sexual assault or domestic violence;

(B) is not affiliated with a law enforcement agency or a prosecutor's office; and

(C) is not on contract with the state to provide services under AS 47;

(6) "victim counselor" means an employee or supervised volunteer of a victim counseling center that provides counseling to victims

(A) who has undergone a minimum of 40 hours of training in domestic violence or sexual assault, crisis intervention, victim support, treatment and related areas; or

(B) whose duties include victim counseling.






Article 04 - PROCEDURES AND EDUCATION

Sec. 18.66.300. - Standards and procedures for health care in domestic violence cases.

(a) The Department of Health and Social Services shall adopt standards and procedures for the delivery of services to victims of domestic violence by health care facilities and practitioners of the healing arts and personnel in those facilities. The standards and procedures shall be formulated in consultation with the Council on Domestic Violence and Sexual Assault, the Department of Commerce, Community, and Economic Development, private agencies that provide services for victims of domestic violence, and persons with expertise in providing health care and other services to victims of domestic violence.

(b) The Department of Health and Social Services shall make available to health care facilities and practitioners of the healing arts and personnel in those facilities a written notice of the rights of victims of domestic violence and the services available to them. The notice shall be substantially similar to the notice provided in AS 18.65.520(a).

(c) The Department of Health and Social Services may adopt regulations to implement and interpret this section.



Sec. 18.66.310. - Continuing education for public employees, court system employees, and for prosecuting authorities.

(a) Employers of state or local public employees, including employees of public schools, shall, in consultation with the Council on Domestic Violence and Sexual Assault, provide continuing education in domestic violence for the public employees who are required by law to report abuse or neglect of children under AS 47.17.020 .

(b) The administrative director of the Alaska Court System shall, in consultation with the Council on Domestic Violence and Sexual Assault, provide continuing education in domestic violence for judicial officers and court clerks who have contact with parties involved in domestic violence.

(c) The Department of Law and other prosecuting authorities in the state shall, in consultation with the Council on Domestic Violence and Sexual Assault, provide continuing education in domestic violence for prosecuting attorneys and other employees who have contact with persons involved in domestic violence.

(d) The continuing education required under (a) - (c) of this section must include information on the following subjects:

(1) the nature, extent, and causes of domestic violence;

(2) procedures designed to promote the safety of the victim and other household members;

(3) resources available to victims and perpetrators of domestic violence; and

(4) the lethality of domestic violence.






Article 05 - DOMESTIC VIOLENCE FATALITY REVIEW TEAMS

Sec. 18.66.400. - Domestic violence fatality review teams.

(a) The commissioner of public safety may establish domestic violence fatality review teams in areas of the state. A municipality may establish a domestic violence fatality review team in a municipality. When the investigation of fatal incidents of domestic violence and incidents of domestic violence involving serious physical injury has been completed or adjudicated by law enforcement or at an earlier appropriate time, a domestic violence fatality review team may review those incidents for the purpose of preventing domestic-violence-related fatalities, improving the response of law enforcement and other agencies to domestic violence, and providing consultation and coordination for agencies involved in the prevention and investigation of domestic violence. The review may include a review of events leading up to the domestic violence incident, available community resources, current laws and policies, actions taken by agencies and persons related to the incident and persons involved in the incident, and other information the team determines to be relevant to the review. The confidential and other records of a department or agency of the state or a municipality relating to the domestic violence incident may be examined by the domestic violence fatality review team or a member of the team. The domestic violence fatality review team and each member of the team shall preserve the confidentiality of any records examined. In this subsection, "serious physical injury" has the meaning given in AS 11.81.900.

(b) The membership of a domestic violence fatality review team shall be determined by the commissioner of public safety or the municipality, as appropriate. Membership may include representatives from

(1) law enforcement agencies within the area or municipality;

(2) the district attorney for the area or municipality and municipal prosecutor if created by a municipality;

(3) the office of the chief medical examiner;

(4) the Department of Corrections;

(5) employees of the Department of Health and Social Services who deal with domestic violence;

(6) local agencies and organizations involved with crime victim and domestic violence protection, reporting, and counseling and assistance;

(7) other organizations, departments, and agencies determined to be appropriate.

(c) The victims' advocate under AS 24.65 is an ex officio member of each domestic violence fatality review team created under this section and may attend any meeting and review any information available to or considered by a team.

(d) Except for a public report issued by a domestic violence fatality review team that does not contain confidential information, records or other information collected by a team or any member of a team related to duties under this section is confidential and not subject to public disclosure under AS 40.25.100 and 40.25.110. Meetings of a domestic violence fatality review team are closed to the public and are not subject to the provisions of AS 44.62.310 and 44.62.312.

(e) The determinations, conclusions, and recommendations of a domestic violence fatality review team or its members are not admissible in a civil or criminal proceeding. A member may not be compelled to disclose a determination, conclusion, recommendation, discussion, or thought process through discovery or testimony in a civil or criminal proceeding. Records and information collected by the team are not subject to discovery or subpoena in connection with a civil or criminal proceeding.

(f) Notwithstanding (e) of this section, an employee of a state or a municipal agency may testify in a civil or criminal proceeding concerning cases reviewed by a domestic violence fatality review team even though the agency's records were reviewed by a team and formed the basis of that employee's testimony and the team's report.

(g) A person who serves on a domestic violence fatality review team is not liable for damages or other relief in an action brought by reason of the performance of a duty, function, or activity of the team.






Article 06 - GENERAL PROVISIONS

Sec. 18.66.900. - Definitions. [Repealed, Sec. 72 ch 64 SLA 1996].

Repealed or Renumbered



Sec. 18.66.990. - Definitions.

In this chapter,

(1) "council" means the Council on Domestic Violence and Sexual Assault;

(2) "crisis intervention and prevention program" means a community program that provides information, education, counseling, and referral services to individuals experiencing personal crisis related to domestic violence or sexual assault and to individuals in personal or professional transition, excluding correctional half-way houses, outpatient mental health programs, and drug or alcohol rehabilitation programs;

(3) "domestic violence" and "crime involving domestic violence" mean one or more of the following offenses or an offense under a law or ordinance of another jurisdiction having elements similar to these offenses, or an attempt to commit the offense, by a household member against another household member:

(A) a crime against the person under AS 11.41;

(B) burglary under AS 11.46.300 - 11.46.310;

(C) criminal trespass under AS 11.46.320 - 11.46.330;

(D) arson or criminally negligent burning under AS 11.46.400 - 11.46.430;

(E) criminal mischief under AS 11.46.475 - 11.46.486;

(F) terrorist threatening under AS 11.56.807 or 11.56.810;

(G) violating a protective order under AS 11.56.740 (a)(1); or

(H) harassment under AS 11.61.120 (a)(2) - (4);

(4) "domestic violence program" means a program that provides services to the victims of domestic violence, their families, or perpetrators of domestic violence;

(5) "household member" includes

(A) adults or minors who are current or former spouses;

(B) adults or minors who live together or who have lived together;

(C) adults or minors who are dating or who have dated;

(D) adults or minors who are engaged in or who have engaged in a sexual relationship;

(E) adults or minors who are related to each other up to the fourth degree of consanguinity, whether of the whole or half blood or by adoption, computed under the rules of civil law;

(F) adults or minors who are related or formerly related by marriage;

(G) persons who have a child of the relationship; and

(H) minor children of a person in a relationship that is described in (A) - (G) of this paragraph;

(6) "judicial day" means any Monday through Friday that is not a state holiday and on which the court clerk's offices are officially opened to receive legal documents for filing;

(7) "local community entity" means a city or borough or other political subdivision of the state, a nonprofit organization, or a combination of these;

(8) "petitioner" includes a person on whose behalf an emergency protective order has been requested under AS 18.66.110 (b);

(9) "sexual assault" means a crime specified in AS 11.41.410 - 11.41.450;

(10) "sexual assault program" means a program that provides services to the victims of sexual assault, their families, or perpetrators of sexual assault.









Chapter 18.67. - VIOLENT CRIMES COMPENSATION BOARD

Sec. 18.67.010. - Purpose.

It is the purpose of this chapter to facilitate and permit the payment of compensation to innocent persons injured, to dependents of persons killed, and to certain other persons who by virtue of their relationship to the victim of a crime incur actual and reasonable expense as a result of certain serious crimes or in attempts to prevent the commission of crime or to apprehend suspected criminals.



Sec. 18.67.020. - Violent Crimes Compensation Board.

(a) There is the Violent Crimes Compensation Board in the Department of Administration composed of three members to be appointed by the governor. One of the members shall be designated as chair by the governor. At least one member must be a medical or osteopathic physician licensed to practice in this state or holding a retired status license in this state and one member must be an attorney licensed to practice in this state or retired from practice in this state.

(b) Members of the board serve staggered terms of three years. All vacancies, except through the expiration of term, shall be filled for the unexpired term only.

(c) Each member of the board is eligible for reappointment and serves at the pleasure of the governor.

(d) A member of the board may be removed by the governor for inefficiency, neglect of duty, or malfeasance in office after due notice and hearing.

(e) Members of the board receive no salary, but are entitled to per diem and travel expenses authorized by law for other boards.

(f) After obtaining consent from the chief administrative law judge (AS 44.64.020 ), the board may appoint one or more administrative law judges employed or retained by the office of administrative hearings to conduct hearings and take testimony in proceedings under this chapter, but final determinations of any matter shall be only by the board. AS 44.64.060 and 44.64.070 do not apply to proceedings under this chapter. An administrative law judge acting under this section shall report findings of fact and conclusions of law to the board, together with the reasons for the findings and conclusions. The board shall act only after consideration of the report and other evidence that it considers appropriate.

(g) The board may appoint and fix the duties of personnel necessary for carrying out its functions under this chapter.



Sec. 18.67.030. - Application for compensation.

(a) A person who may be eligible for compensation under this chapter may make application to the board. In a case in which the person entitled to make application is a minor, the application may be made on the person's behalf by a parent or guardian. In a case in which the person entitled to make application is mentally incompetent, the application may be made on the person's behalf by a parent, guardian, or other individual authorized to administer the person's estate.

(b) In order to be eligible for compensation under this chapter, the applicant shall, before a hearing on an application under this chapter, submit reports, if reasonably available, from all physicians or surgeons who have treated or examined the victim in relation to the injury for which compensation is claimed at the time of or subsequent to the victim's injury or death. If, in the opinion of the board, reports on the previous medical history of the victim, a report on the examination of the injured victim, or a report on the cause of death of the victim by an impartial medical expert would be of material aid to its determination, the board shall order the reports and examination.

(c) An application for compensation and personally identifying information relating to an applicant for compensation are confidential records and may not be released by the board.



Sec. 18.67.040. - Action on application; hearings.

(a) Upon application made under the provisions of this chapter, the board shall consider the application and rule on it. The board may, upon its own motion, order a hearing, specifying the time and place it is to be held; if a hearing is ordered, the board shall give notice to the applicant. If, after consideration without a hearing, the decision is unfavorable to the applicant, in whole or in part, the board shall furnish the applicant a written statement of the reason for the ruling. If, within 30 days after receipt of this statement, the applicant requests a hearing on the application, the board shall specify a time and place for a hearing and shall give notice to the applicant. If a request for a hearing is not made within the specified time, the decision of the board is final.

(b) For the purpose of carrying out the provisions of this chapter, the board or its hearing officer may hold the hearings, sit and act at the times and places, and take the testimony that the board or the hearing officer considers advisable. The board or its hearing officer may administer oaths or affirmations to witnesses. The board has full powers of subpoena and compulsion of attendance of witnesses and production of documents, but a subpoena may not be issued except under the signature of a member of the board. Application to a court for aid in enforcing the subpoena may be made in the name of the board only by a board member. Subpoenas are served by any person designated by the board.

(c) The applicant and any other person having a substantial interest in a proceeding may appear and be heard, produce evidence, and cross-examine witnesses in person or by an attorney. The board or its hearing officer also may hear other persons who in the judgment of the board or the hearing officer may have relevant evidence to submit.

(d) Admissibility of evidence is governed by AS 44.62 (Administrative Procedure Act).

(e) If a person has been convicted of an offense with respect to an act on which a claim under this chapter is based, proof of that conviction shall be taken as conclusive evidence that the offense has been committed, unless an appeal or a proceeding with regard to it is pending.

(f) Orders and decisions of the board shall be final.



Sec. 18.67.050. - Attorney fees.

The board may, as part of an order entered under this chapter, determine and allow reasonable attorney fees, which may not exceed 25 percent of the first $1,000 amount awarded as compensation, 15 percent of the next $9,000 amount awarded as compensation, and 7.5 percent of the amount awarded as compensation over $10,000 under AS 18.67.070 , to be paid in addition to the amount of the compensation, to the attorney representing the applicant. An attorney may not ask for, contract for, charge, demand, collect, or receive a larger sum than the amount allowed by the board in the award of attorney fees. An attorney who violates this section shall forfeit any fee awarded and shall repay the state the fee awarded under this section.



Sec. 18.67.060. - Regulations.

In the performance of its functions, the board is authorized to make, rescind, and amend regulations prescribing the procedures to be followed in the filing of applications and in proceedings under this chapter, and relating to other matters the board considers appropriate.



Sec. 18.67.070. - Standards for compensation.

For the purpose of determining the amount of compensation payable under this chapter, the board shall, insofar as practicable, formulate standards for uniform application of this chapter and take into consideration rates and amounts of compensation payable for injuries and death under other laws of the state and of the United States and the availability of funds appropriated for the purposes of this chapter.



Sec. 18.67.080. - Awarding compensation.

(a) In a case in which a person is injured or killed by an incident specified in AS 18.67.101 (1), or by the act of any other person that is within the description of offenses listed in AS 18.67.101 (2), the board may order the payment of compensation in accordance with the provisions of this chapter:

(1) to or for the benefit of the injured person;

(2) in the case of personal injury or death of the victim, to a person responsible or who had been responsible for the maintenance of the victim who has suffered pecuniary loss or incurred expenses as a result of the injury or death;

(3) in the case of death of the victim, to or for the benefit of one or more of the dependents of the victim; or

(4) to the provider of a service under AS 18.67.110 (b).

(b) For the purposes of this chapter, a person is considered to have intended an act notwithstanding that by reason of age, insanity, drunkenness, or otherwise, the person was legally incapable of forming a criminal intent.

(c) In determining whether to make an order under this section, the board shall consider all circumstances determined to be relevant, including provocation, consent, or any other behavior of the victim that directly or indirectly contributed to the victim's injury or death, the prior case or social history, if any, of the victim, the victim's need for financial aid, and any other relevant matters. In applying this subsection,

(1) the board may not deny an order based on the factors in this subsection, unless those factors relate significantly to the occurrence that caused the victimization and are of such a nature and quality that a reasonable or prudent person would know that the factors or actions could lead to the crime and the victimization;

(2) with regard to circumstances in which the victim consented to, provoked, or incited the criminal act, the board may consider those circumstances only if the board finds that it is more probable than not that those circumstances occurred and were the cause of the crime and the victimization;

(3) the board may deny an order based on the victim's involvement with illegal drugs, only if

(A) the victim was involved in the manufacture or delivery of a controlled substance at the time of the crime or the crime and victimization was a direct result of the prior manufacture or delivery of a controlled substance; the evidence of this manufacture or delivery must be corroborated by law enforcement or other credible sources; and

(B) the evidence shows a direct correlation linking the illegal activity and the crime and victimization; or

(4) if a claim is based on a crime involving domestic violence or on a crime of sexual abuse of a minor or sexual assault and the offender is

(A) convicted of one of those crimes, notwithstanding (1) - (3) of this subsection, the board may not deny an order based on considerations of provocation, the use of alcohol or drugs by the victim, or the prior social history of the victim; or

(B) not convicted of one of those crimes, the board may not deny an order based on the involvement or behavior of the victim.

(d) An order may be made under this section whether or not a person is prosecuted or convicted of an offense arising out of the act that caused the injury or death involved in the application. Upon application made by an appropriate prosecuting authority, the board may suspend proceedings under this chapter for a period it considers appropriate on the ground that a prosecution for an offense arising out of the act that caused the injury or death involved in the application has been commenced or is imminent.



Sec. 18.67.090. - Recovery from collateral source.

(a) Up to the maximum set in AS 18.67.130 (c), the board may award compensation for losses and expenses allowable under AS 18.67.110 for which the applicant is not compensated by the offender or a person on behalf of the offender, or by the United States, a state, or any of its subdivisions or agencies, or a private source or emergency awards under AS 18.67.120 , for injury or death compensable under this chapter.

(b) If compensation is awarded under this chapter and the person receiving it also receives a collateral sum under (a) of this section that has not been deducted from it, the board may require that the person refund either the amount of the collateral sum or the amount of compensation paid to the person under this chapter, whichever is less.

(c) Notwithstanding the provisions of (a) and (b) of this section, in the case of the death of a victim, the value of a life insurance policy may not be considered a collateral sum that may be deducted under this section.



Sec. 18.67.100. - [Repealed, Sec. 6 ch 35 SLA 1979].

Repealed or Renumbered



Sec. 18.67.101. - Incidents and offenses to which this chapter applies.

The board may order the payment of compensation in accordance with the provisions of this chapter for personal injury or death that resulted from

(1) an attempt on the part of the applicant to prevent the commission of crime, or to apprehend a suspected criminal, or aiding or attempting to aid a police officer to do so, or aiding a victim of crime; or

(2) the commission or attempt on the part of one other than the applicant to commit any of the following offenses:

(A) murder in any degree;

(B) manslaughter;

(C) criminally negligent homicide;

(D) assault in any degree;

(E) kidnapping;

(F) sexual assault in any degree;

(G) sexual abuse of a minor;

(H) robbery in any degree;

(I) threats to do bodily harm;

(J) driving while under the influence of an alcoholic beverage, inhalant, or controlled substance or another crime resulting from the operation of a motor vehicle, boat, or airplane when the offender is under the influence of an alcoholic beverage, inhalant, or controlled substance; or

(K) arson in the first degree.



Sec. 18.67.110. - Nature of the compensation.

(a) The board may order the payment of compensation under this chapter for

(1) expenses actually and reasonably incurred as a result of the personal injury or death of the victim;

(2) loss of earning power as a result of total or partial incapacity of the victim, and reasonable expenses of job retraining of or similar employment-oriented rehabilitative services for the victim;

(3) pecuniary loss to the dependents of the deceased victim; and

(4) any other loss resulting from the personal injury or death of the victim that the board determines to be reasonable.

(b) The board may order that compensation under (a) of this section for a service provided as a result of the personal injury or death of the victim be paid directly to the provider of the service.



Sec. 18.67.120. - Emergency compensation.

If it appears to the board, prior to taking action on an application, that the claim is one for which compensation is probable, and undue hardship will result to the applicant if immediate payment is not made, the board may make an emergency award of compensation to the applicant pending a final decision in the case. However,

(1) the amount of the emergency compensation may not exceed $1,500;

(2) the amount of the emergency compensation shall be deducted from the final compensation made to the applicant;

(3) the excess of the amount of the emergency compensation over the final amount shall be repaid by the applicant to the board.



Sec. 18.67.130. - Limitations on awarding compensation.

(a) An order for the payment of compensation may not be made under AS 18.67.080 unless

(1) the application has been made within two years after the date of the personal injury or death;

(2) the personal injury or death was the result of an incident or offense listed in AS 18.67.101 that had been reported to the police within five days of its occurrence or, if the incident or offense could not reasonably have been reported within that period, within five days of the time when a report could reasonably have been made; and

(3) in the discretion of the board, the applicant has cooperated with law enforcement and prosecution officials to further prosecution of the offender if appropriate and to avoid further injury by the offender to the applicant and injury to persons in the care of the applicant who are exposed to possible injury by the offender.

(b) Compensation may not be awarded if the victim

(1) [Repealed, Sec. 8 ch 96 SLA 1983].

(2) [Repealed, Sec. 8 ch 96 SLA 1983].

(3) violated a penal law of the state, which violation caused or contributed to the victim's injuries or death; or

(4) is injured as a result of the operation of a motor vehicle, boat, or airplane unless the vehicle was used by the offender while intoxicated or as a weapon in a deliberate attempt to injure or kill the victim.

(c) Compensation may not be awarded under this chapter in an amount in excess of $40,000 per victim per incident. However, in the case of the death of

(1) a victim who has more than one dependent eligible for compensation, the total compensation that may be awarded as a result of that death may not exceed $80,000; the board may prorate the total awarded among those dependents according to relative need; or

(2) two or more victims in the same incident who jointly have a dependent eligible for compensation, the total compensation that may be awarded as a result of those deaths may not exceed $80,000.

(d) Orders for payment of compensation under this chapter may be made only as to injuries or death resulting from incidents or offenses occurring on and after July 1, 1971.



Sec. 18.67.140. - Recovery from offender.

When an order for the payment of compensation for personal injury or death is made under this chapter, the board, upon payment of the amount of the order, is subrogated to the cause of action of the applicant against the person responsible for the injury or death and is entitled to bring an action against the person for the amount of the damages sustained by the applicant. If an amount greater than that paid under the order is recovered and collected in the action, the board shall pay the balance to the applicant.



Sec. 18.67.150. - False claim.

A person who knowingly makes a false claim under this chapter is guilty of a misdemeanor and, upon conviction, is punishable by a fine of not less than $500, or by imprisonment for not more than one year, or by both, and shall forfeit any benefit received and shall repay the state for payment of compensation made under this chapter.



Sec. 18.67.160. - Survival and abatement.

The rights to compensation created under this chapter are personal and do not survive the death of a victim or dependent entitled to them, except that if the death occurs after an application for compensation has been filed with the board, the proceeding does not abate, but may be continued by the legal representative of the decedent's estate.



Sec. 18.67.162. - Crime victim compensation fund.

There is created a crime victim compensation fund which shall be administered by the board. The fund consists of money appropriated to it by the legislature. The fund shall be administered in accordance with the provisions of this chapter. Money distributed from the fund shall be in addition to other sources of compensation provided in this chapter.



Sec. 18.67.165. - Distribution of money received as a result of the commission of crime. [Repealed, Sec. 11 ch 154 SLA 1984. For current law see AS 12.61.020 ].

Repealed or Renumbered



Sec. 18.67.170. - Reports.

The board shall prepare and transmit to the governor, in each odd-numbered year, a biennial report of its activities under this chapter including a brief description of the facts in each case and the amount of compensation awarded during the preceding two-year period. The board shall notify the legislature that the report is available.



Sec. 18.67.175. - Duty to display information.

(a) Every hospital licensed by this state shall display prominently in its emergency room, main entrance, and business office posters notifying the public of the existence and general provisions of this chapter. The board may set standards for the location of this display and shall provide posters and general information regarding the provisions of this chapter to each hospital and to each physician licensed to practice medicine in the state.

(b) Every law enforcement agency in the state shall inform victims of violent crimes, or their surviving dependents, of the provisions of this chapter and shall provide application forms to the victims, or their dependents, who desire to seek compensation under this chapter. The board shall provide application forms, all other documents and general information that law enforcement agencies may require to comply with this subsection.



Sec. 18.67.180. - Definitions.

In this chapter,

(1) "board" means the Violent Crimes Compensation Board;

(2) "dependent" means a relative of a deceased victim who was dependent upon the victim's income or services at the time of the victim's death; children of a victim born after a victim's death are included;

(3) "personal injury" means actual bodily harm;

(4) "relative" means spouse, parent, grandparent, stepparent, natural born child, stepchild, adopted child, grandchild, brother, sister, half brother, half sister, or spouse's parents;

(5) "victim" means a person who is injured or killed by an incident or offense specified in AS 18.67.101 .






Chapter 18.68. - SEXUAL ASSAULT INVESTIGATIONS

Sec. 18.68.010. - Sexual assault examination kit.

(a) The Department of Public Safety and the Department of Law shall develop a uniform sexual assault examination kit.

(b) Under protocols developed under AS 18.68.020 ,

(1) the Department of Public Safety shall distribute the kits throughout the state; and

(2) peace officers and health care providers shall use the kits for the gathering of evidence in cases of suspected sexual assault.

(c) The appropriate person under the protocols developed under AS 18.68.020 shall provide a sexual assault examination kit at no charge.

(d) This section does not prohibit the introduction in court of evidence obtained without the use of a sexual assault examination kit.



Sec. 18.68.020. - Sexual assault investigations protocols.

(a) The Department of Public Safety and the Department of Law in conjunction with the Department of Health and Social Services shall develop a manual of protocols governing the distribution and use of the sexual assault examination kit developed under AS 18.68.010 .

(b) The Department of Public Safety shall distribute copies of the protocol manual developed under this section to the appropriate peace officers and health care providers in the state.



Sec. 18.68.030. - Training in protocols and sexual examination kits.

The Department of Public Safety and the Department of Law shall develop and implement training in the use of the protocols and the sexual assault examination kits for peace officers, district attorneys, and appropriate law enforcement agencies, health care providers, and sexual assault program personnel.



Sec. 18.68.040. - Sexual assault victim may not be required to pay for examination.

A law enforcement agency, health care facility, or other entity may not require a victim of sexual assault under AS 11.41.410 - 11.41.425 who is 16 years of age or older to pay, directly or indirectly, through health insurance or any other means, for the costs of examination of the victim necessary for

(1) collecting evidence using the sexual assault examination kit under AS 18.68.010 or otherwise; or

(2) determining whether a sexual assault has occurred.






Chapter 18.70. - FIRE PROTECTION

Article 01 - PREVENTION AND INVESTIGATION

Sec. 18.70.010. - General function of Department of Public Safety with respect to fire protection.

The Department of Public Safety shall foster, promote, regulate, and develop ways and means of protecting life and property against fire, explosion, and panic.



Sec. 18.70.020. - Duties of Department of Public Safety.

The Department of Public Safety shall

(1) aid in the enforcement of all laws and ordinances and the regulations adopted under AS 18.70.010 - 18.70.100 and all other laws relating to fires or to fire prevention and protection;

(2) encourage the adoption of fire prevention measures by means of education;

(3) prepare or have prepared for dissemination information relating to the subject of fire prevention and extinguishment; and

(4) administer the state fire-service training program, including the administration of grants for fire-service training.



Sec. 18.70.030. - Investigation of fires resulting from crime.

If there is reason to believe that a fire has resulted from crime or that crime has been committed in connection with a fire, the Department of Public Safety shall report that fact in writing to the district attorney of the judicial district in which the fire occurred. If the fire occurred in an incorporated city with a regularly organized fire department, the investigation and report shall be made in conjunction with the fire official of that area.



Sec. 18.70.040. - Cooperation with fire insurance companies.

The Department of Public Safety may assist, receive assistance from, and otherwise cooperate with an investigator or agent employed by a fire insurance company licensed to do business in the state, or with an investigator or agent employed by an association of insurance companies licensed to do business in the state.



Sec. 18.70.050. - Power of department to inspect buildings.

The Department of Public Safety may enter any building subject to regulation under AS 18.70.080 during reasonable hours for the sole purpose of inspecting the property or abating a fire hazard.



Sec. 18.70.060. - Removal of property from fire.

During a fire and in the absence of the owner or claimant, the Department of Public Safety may protect personal property affected by removing it. If the owner or claimant does not take charge of the property within 24 hours the Department of Public Safety may store it at the owner's or claimant's expense.



Sec. 18.70.070. - Abatement of fire hazards.

The Department of Public Safety may require the owner of a commercial business or public property to abate a fire hazard that exists in violation of law or regulations, and the Department of Public Safety may take appropriate action to assure abatement.



Sec. 18.70.075. - Authority of fire department officers; penalty.

(a) A fire officer of a municipal fire department or a fire department registered under AS 29.60.130 , while providing fire protection or other emergency services, has the authority to

(1) control and direct activities at the scene of a fire or emergency;

(2) order a person to leave a building or place in the vicinity of a fire or emergency, for the purpose of protecting the person from injury;

(3) blockade a public highway, street, or private right-of-way temporarily while at the scene of a fire or emergency;

(4) trespass upon property at or near the scene of a fire or emergency at any time of the day or night;

(5) enter a building, including a private dwelling, or premises where a fire is in progress, or where there is reasonable cause to believe a fire is in progress, to extinguish the fire;

(6) enter a building, including a private dwelling, or premises near the scene of a fire for the purpose of protecting the building or premises or for the purpose of extinguishing the fire that is in progress in another building or premises;

(7) upon 24-hour notice to the owner or occupant, conduct a prefire planning survey in all buildings, structures, or other places within the municipality or the registered fire department's district, except the interior of a private dwelling, where combustible material is or may become dangerous as a fire menace to the building;

(8) direct the removal or destruction of a fence, house, motor vehicle, or other thing judged necessary to prevent the further spread of a fire.

(b) An owner or occupant of a building or place specified in this section or any other person on the site of a fire or other fire department emergency who refuses to obey the order of a fire officer of a municipal or registered fire department in the exercise of official duties is guilty of a misdemeanor, and upon conviction, is punishable by imprisonment for one year, or by a fine of not more than $1,000, or by both.

(c) In this section,

(1) "emergency" means a situation in which the services of fire department personnel are necessary or appropriate to protect life, property, or public health;

(2) "prefire planning survey" means a limited inspection for the purpose of preparing a fire attack plan in the event of a future emergency.



Sec. 18.70.080. - Regulations.

(a) The Department of Public Safety shall adopt regulations for the purpose of protecting life and property from fire and explosion by establishing minimum standards for

(1) fire detection and suppression equipment;

(2) fire and life safety criteria in commercial, industrial, business, institutional, or other public buildings, and buildings used for residential purposes containing four or more dwelling units;

(3) any activity in which combustible or explosive materials are stored or handled in commercial quantities;

(4) conditions or activities carried on outside a building described in (2) or (3) of this subsection likely to cause injury to persons or property.

(b) The commissioner of public safety may establish by regulation and the department may charge reasonable fees for fire and life safety plan checks made to determine compliance with regulations adopted under (a)(2) of this section.



Sec. 18.70.081. - Approval of fire protection systems.

Before October 30 of each year, the Department of Public Safety shall prepare and make available a list of approved fire protection systems to the Department of Commerce, Community, and Economic Development and the public.



Sec. 18.70.082. - Remote housing facilities.

Any construction camp, logging camp, cannery, or oil or mining camp that has buildings not in a fire department service area in which persons are housed in dormitories or similar facilities shall be equipped with an automatic fire detection system in that portion of the building used for living or sleeping purposes. In this section, "automatic fire detection system" means a type of automatic fire detection system approved by the state fire marshal.



Sec. 18.70.084. - Standard fire hose and hydrant threads required.

All fire protection equipment to be purchased by state and municipal authorities, or any other authority having charge of public property, shall be equipped with national standard fire hose threads for fire hose couplings and hydrant fittings as adopted by the state fire marshal under AS 18.70.080 .



Sec. 18.70.085. - Sale of nonstandard equipment.

A person may not sell or offer for sale in this state any fire engine, fire hose, hydrant, or other equipment for fire protection purposes unless the equipment is fitted and equipped according to minimum standards adopted by the state fire marshal under AS 18.70.080 . Fire equipment for special purposes or research programs, or special features of fire protection equipment found appropriate for uniformity within a particular protection area, may be exempted from this requirement by the state fire marshal.



Sec. 18.70.090. - Enforcement authority.

The Department of Public Safety and the chief of each fire department recognized under regulations adopted by the Department of Public Safety, and their authorized representatives in their respective areas, may enforce the regulations adopted by the Department of Public Safety for the prevention of fire or for the protection of life and property against fire or panic. All state peace officers may assist the Department of Public Safety in the enforcement of AS 18.70.010 - 18.70.100 and the regulations adopted under those sections. The authority conferred in AS 18.70.010 - 18.70.100 extends to the enforcement of the provisions of AS 11.46.400 - 11.46.430.



Sec. 18.70.095. - Smoke and carbon monoxide detection devices.

(a) Smoke detection devices shall be installed and maintained in all dwelling units in the state, and carbon monoxide detection devices shall be installed and maintained in all qualifying dwelling units in the state. The smoke detection devices must be of a type and shall be installed in a manner approved by the state fire marshal. The carbon monoxide detection devices must have an alarm and shall be installed and maintained according to manufacturers' recommendations.

(b) In a dwelling unit occupied under the terms of a rental agreement or under a month-to-month tenancy,

(1) at the time of each occupancy, the landlord shall provide smoke detection devices and, if the dwelling unit is a qualifying dwelling unit, carbon monoxide detection devices; the devices must be in working condition, and, after notification of any deficiencies by the tenant, the landlord shall be responsible for repair or replacement; and

(2) the tenant shall keep the devices in working condition by keeping charged batteries in battery-operated devices, if possible, by testing the devices periodically, if possible, and by refraining from permanently disabling the devices.

(c) If a landlord did not know and had not been notified of the need to repair or replace a smoke detection device or a carbon monoxide detection device, the landlord's failure to repair or replace the device may not be considered as evidence of negligence in a subsequent civil action arising from death, property loss, or personal injury.

(d) In this section,

(1) "dwelling unit" has the meaning given in AS 34.03.360 ;

(2) "landlord" has the meaning given in AS 34.03.360 ;

(3) "qualifying dwelling unit" means a dwelling unit that

(A) contains or is serviced by a carbon-based-fueled appliance or device that produces by-products of combustion;

(B) has an attached garage or carport; or

(C) is adjacent to a parking space;

(4) "rental agreement" has the meaning given in AS 34.03.360 ;

(5) "tenant" has the meaning given in AS 34.03.360 .



Sec. 18.70.100. - Criminal penalty; appeal of administrative orders.

(a) Except as provided in (c) of this section, a person who violates a provision of AS 18.70.010 - 18.70.100 or a regulation adopted under those sections, or who fails to comply with an order issued under AS 18.70.010 - 18.70.100, is guilty of a class B misdemeanor. When not otherwise specified, each 10 days that the violation or noncompliance continues is a separate offense.

(b) A person aggrieved by a final order may appeal to the superior court within 30 days after the issuance of the final order. Filing of the appeal does not excuse noncompliance with the order. The court may stay the operation of the order on those terms relating to bonding or other matters that the court finds proper. A stay may not be granted or continued if the court finds that it is against the public interest.

(c) A person who violates AS 18.70.095 , as that section relates to carbon monoxide detection devices, is guilty of a violation. In this subsection, "violation" has the meaning given in AS 11.81.900 .



Sec. 18.70.110. - 18.70.140 - l Fire Escapes. [Repealed, Sec. 2 ch 23 SLA 1971].

Repealed or Renumbered






Article 02 - MUTUAL FIRE AID AGREEMENTS

Sec. 18.70.150. - Adoption of mutual fire aid agreements.

A city, other incorporated entity, and other fire protection groups may organize a mutual-aid program by adopting an ordinance or resolution authorizing and permitting their fire department, fire company, emergency relief squad, fire police squad, or fire patrol to go to the aid of another city, incorporated entity, or fire protection group, or territory outside of it. While extending aid under this section and 18.70.160 the fire department, company, squad, or patrol has the same privileges and immunities it possesses when it performs the same functions in its own area. The ordinance or resolution may authorize the heads of the fire department to extend aid, subject to conditions and restrictions prescribed in the ordinance or resolution.



Sec. 18.70.160. - Agreement not to affect insurance rates or liability.

An agreement made under AS 18.70.150 and this section shall be carried out in a manner that does not raise insurance rates. An agreement may not reduce the liability of an insurance company in case of loss during the absence of fire services personnel and equipment.



Sec. 18.70.300. - [Renumbered as AS 18.70.900 ].

Repealed or Renumbered






Article 03 - ALASKA FIRE STANDARDS COUNCIL

Sec. 18.70.310. - Hazardous chemicals, materials, and wastes placards. [Repealed, Sec. 15 ch 71 SLA 1997].

Repealed or Renumbered



Sec. 18.70.320. - Policy.

It is the policy of the state to protect its residents and their property from the ravages of fire. The state recognizes the need for the state to participate in providing an educational and training system that meets the needs of all communities and all fire services personnel. The legislature finds that fire is a constant threat and that homes, places of employment, modes of transportation, and our natural resources need a system of fire protection that is based on the most current, practical standards and educational principles.



Sec. 18.70.330. - Creation.

(a) There is created in the Department of Public Safety the Alaska Fire Standards Council.

(b) The council consists of the following persons:

(1) two chief administrative officers or fire chiefs of local government; only one person appointed under this paragraph may be from a local government where the fire department consists entirely of paid employees;

(2) the state fire marshal or a designee of the state fire marshal;

(3) four representatives of fire fighters, including at least one fire fighter administrative officer from the Alaska State Fire Fighters Association; a person appointed under this paragraph may not, while serving on the council, be a fire chief;

(4) two volunteer fire fighters, one from a community with a population of 2,500 or less and one from a community with a population greater than 2,500; and

(5) two members of the public at large with at least one member from a community with a population of 2,500 or less.



Sec. 18.70.340. - Appointment; meetings; expenses.

(a) The state fire marshal or a designee shall serve on the council during each state fire marshal's continuance in office. Other members of the council shall be appointed by the governor for staggered terms of four years, except that a member may not serve beyond the time the member holds the office that established eligibility for appointment. Membership on the council does not disqualify a member from holding another public office or employment. The council shall select its chair and vice-chair annually.

(b) The council shall meet at least twice a year. The chair shall set the time and place of the meeting, either on the chair's own motion or on written request by three members of the council. The council is encouraged to meet electronically.

(c) The members of the council do not receive a salary for service on the council, but are entitled to per diem and travel expenses authorized by law for other boards and commissions under AS 39.20.180 .



Sec. 18.70.350. - Powers.

The council may

(1) adopt regulations for the administration of AS 18.70.320 - 18.70.369, including regulations

(A) establishing minimum training and performance standards for certification of fire services personnel that are consistent with the standards of the National Fire Protection Association or other applicable standards;

(B) establishing minimum fire training curriculum requirements for certification of training programs that are designed to enable trainees to meet the standards established under (A) of this paragraph;

(C) governing the procedure for certification of fire services training programs that meet the minimum curriculum requirements adopted under this section;

(D) governing the procedure for certification of individuals who satisfy the minimum training and performance standards established under this section; and

(E) governing the procedure for revocation of the certificate of a person or program that, having been issued a certificate under this section, fails at a later date to meet the standards adopted by the council under this section; the procedures must be consistent with AS 44.62 (Administrative Procedure Act);

(2) consult and cooperate with municipalities, agencies of the state, other governmental agencies, universities, colleges, and other institutions concerning the development of fire services training schools and programs offered in the state;

(3) employ an administrator and other persons necessary to carry out its duties; and

(4) charge and collect fees determined by the council to be necessary.



Sec. 18.70.355. - Certification optional.

Nothing in AS 18.70.320 - 18.70.369 may be construed to prohibit a person from performing fire services without a certificate issued by the council. However, an entity for whom a person performs fire services as an employee or volunteer may require that the person be certified by the council or attend training programs that are certified by the council.



Sec. 18.70.360. - Alaska fire services personnel fund.

The Alaska fire services personnel fund is created in the general fund. The fund consists of appropriations made by the legislature to the fund. The council may use the money in the fund to carry out its powers and duties.



Sec. 18.70.369. - Definitions.

In AS 18.70.320 - 18.70.369,

(1) "council" means the Alaska Fire Standards Council established under AS 18.70.330 ;

(2) "fire services" means fire prevention services, fire suppression services, fire suppression support services, or training or educational services related to fire prevention or fire suppression that are performed by an employee of or volunteer with an organized fire service;

(3) "organized fire service" means a group of persons organized and trained for prevention and control of loss of life and property from fire, except that the term does not include groups of persons regulated under AS 18.65 or persons regulated under AS 18.08 who are performing within the scope of their certificates acquired under those chapters.






Article 04 - GENERAL PROVISIONS

Sec. 18.70.900. - Definition of building.

In this chapter, "building" means a structure, installation, facility, or edifice erected or in the process of being erected and that is used or intended for use as a commercial, industrial, business, institutional, other public building, or residential building containing four or more dwelling units.









Chapter 18.72. - STATE REGULATION OF FIREWORKS

Sec. 18.72.010. - Regulation of sale of dangerous fireworks.

(a) The sale or offer to sell dangerous fireworks at wholesale or retail for any purpose other than industrial, agricultural, wildlife control, or public display is prohibited.

(b) A person desiring to use dangerous fireworks for industrial, agricultural, wildlife control, or public display purposes shall first comply with the permit requirements of the fire safety code.

(c) All dangerous fireworks shall be purchased from a fireworks wholesaler licensed as such in this state. A fireworks wholesaler may not sell dangerous fireworks to anyone unless the wholesaler has a currently valid permit required by the fire safety code, the number of which shall be affixed to each record of sale by the fireworks wholesaler and maintained as a permanent record of the sale.



Sec. 18.72.020. - Regulation of sale of salable fireworks.

(a) A person holding a permit required by the fire safety code may sell or offer for sale salable fireworks if

(1) the person has submitted to the state fire marshal a policy, or a certified true copy of a policy, of public liability and products liability insurance, including both accident and occurrence coverage, provided by the wholesale company selling fireworks to the person, in the amount of at least $200,000 for bodily injury or death and at least $50,000 property damage and the person is named as an insured party upon the policy and the policy is continuously in force while the person is engaged in the retail sale of fireworks; and

(2) an endorsement fee of $10 is paid to the state fire marshal for an endorsement that is valid for two years or portions of two years during which the permit holder is engaged in the retail sale of fireworks.

(b) Upon approval of the insurance required in (a) of this section, the permit of the holder shall be endorsed by the state fire marshal to indicate the holder's right to sell fireworks at retail, and shall indicate an expiration of the authority. The expiration date shall coincide with the expiration date of the permit holder's liability insurance.



Sec. 18.72.030. - Fireworks wholesaler's license.

Sec. 18.72.030. Fireworks wholesaler's license.

(a) A person who desires to sell fireworks at wholesale in the state shall first make verified application for a license to the state fire marshal on forms provided by the state fire marshal. The forms must require the applicant to supply the applicant's social security number if the applicant is a natural person. The application shall be accompanied by an annual license fee of $50.

(b) The license required under (a) of this section is valid until December 31 of the year during which it is issued and is renewable upon

(1) the payment of each subsequent annual license fee and affirmation that the information contained in the wholesaler's original application for a fireworks wholesaler's license is currently accurate; and

(2) supplying the wholesaler's social security number if it has not previously been supplied under (a) of this section and if the wholesaler is a natural person.



Sec. 18.72.040. - Criminal penalty.

A person who recklessly fails to comply with a provision of this chapter or fireworks regulations adopted in the fire safety code is guilty of a class B misdemeanor. Each day of noncompliance constitutes a separate offense. In this section, "recklessly" has the meaning given in AS 11.81.900 .



Sec. 18.72.050. - [Renumbered as AS 18.72.100 ].

Repealed or Renumbered



Sec. 18.72.060. - Municipal regulation of fireworks.

This chapter and fireworks regulations adopted under the fire safety code supersede the provisions of an ordinance adopted by a city or borough, whether before or after May 23, 1969, that are less restrictive than this chapter or the code. However, nothing in this section affects the authority of a city or organized borough under other law to prohibit or regulate more restrictively than this chapter the offering for sale, exposure for sale, sale, use, or explosion of fireworks.



Sec. 18.72.100. - Definitions.

In this chapter and fireworks regulations adopted in the state fire safety code,

(1) "dangerous fireworks" includes all fireworks that are not defined as salable fireworks;

(2) "fire safety code" means the fire safety code of the state adopted and administered by the division of fire prevention of the Department of Public Safety;

(3) "fireworks" means salable fireworks or dangerous fireworks;

(4) "salable fireworks" are ICC Class C Common Fireworks and shall include only those fireworks enumerated as ICC Class C Common Fireworks in the regulations of the Interstate Commerce Commission, as the regulations are presently constructed, and, more specifically, shall include and be limited to the following:

(A) roman candles, not exceeding 10 balls spaced uniformly in the tube, total pyrotechnic composition not to exceed 20 grams each in weight, any inside tube diameter not to exceed 3/8 inch;

(B) skyrockets with sticks, total pyrotechnic composition not to exceed 20 grams each in weight, and the inside tube diameter not to exceed 1/2 inch, with the rocket sticks being securely fastened to the tubes;

(C) helicopter type rockets, total pyrotechnic composition not to exceed 20 grams each in weight, and the inside tube diameter not to exceed 1/2 inch;

(D) cylindrical fountains, total pyrotechnic composition not to exceed 75 grams each in weight, and the inside tube diameter not to exceed 3/4 inch;

(E) cone fountains, total pyrotechnic composition not to exceed 50 grams each in weight;

(F) wheels, total pyrotechnic composition not to exceed 60 grams for each driver unit or 240 grams for each complete wheel, and the inside tube diameter of driver units not to exceed 1/2 inch;

(G) illuminating torches and colored fire in any form, total pyrotechnic composition not to exceed 100 grams each in weight;

(H) dipped sticks, the pyrotechnic composition of which contains chlorate or perchlorate, that do not exceed five grams, and sparklers, the composition of which does not exceed 100 grams each and that contains no magnesium or magnesium and a chlorate or perchlorate;

(I) mines and shells of which the mortar is an integral part, total pyrotechnic composition not to exceed 40 grams each in weight;

(J) firecrackers with soft casings, the external dimensions of which do not exceed one and one-half inches in length or one-quarter inch in diameter, total pyrotechnic composition not to exceed two grains each in weight;

(K) novelties consisting of two or more devices enumerated in this paragraph when approved by the Bureau of Explosives.






Chapter 18.75. - LICENSING AND CONTROL OF DOGS

Sec. 18.75.010. - Extension of dog control ordinances. [Repealed, Sec. 9 ch 109 SLA 1966].

Repealed or Renumbered



Sec. 18.75.020. - 18.75.030 - l Dog tags; enforcement. [Repealed, Sec. 1 ch 118 SLA 1972].

Repealed or Renumbered



Sec. 18.75.040. - [Renumbered as AS 03.55.070 ].

Repealed or Renumbered



Sec. 18.75.050. - 18.75.060 - l Enforcement; exemption. [Repealed, Sec. 1 ch 118 SLA 1972].

Repealed or Renumbered






Chapter 18.76. - ALASKA AVALANCHE WARNING SYSTEM

Sec. 18.76.010. - Participation in statewide avalanche warning system.

The Department of Public Safety, acting in cooperation with a municipality or with an agency of the federal government, shall participate in the development and implementation of a statewide avalanche warning system and shall represent the state in the operation of that system. The statewide system shall

(1) establish and maintain a service center and primary and supplementary field stations to gather information and data concerning ground weather conditions, snow pack, and avalanche activity;

(2) forecast snow avalanche conditions throughout the state;

(3) coordinate a public awareness program on avalanche danger;

(4) catalog a comprehensive atlas of avalanche paths and slide occurrences; and

(5) assist local governments and state agencies in identifying hazardous avalanche zones and in developing snow avalanche zoning regulations.






Chapter 18.80. - STATE COMMISSION FOR HUMAN RIGHTS

Article 01 - CREATION AND ORGANIZATION OF COMMISSION

Sec. 18.80.010. - Creation.

There is created in the office of the governor a State Commission for Human Rights.



Sec. 18.80.020. - Composition and appointment.

The commission consists of seven commissioners, appointed by the governor for staggered terms of five years, and confirmed by the legislature.



Sec. 18.80.030. - Chairman of commission.

The commission shall elect one of its members as chairman.



Sec. 18.80.040. - Commission meetings.

The commission shall hold a regular annual meeting and shall hold special meetings as necessitated by AS 18.80.120 .



Sec. 18.80.050. - Regulations.

(a) The commission shall adopt procedural and substantive regulations necessary to implement this chapter.

(b) The commission shall adopt regulations relating to discrimination because of physical and mental disability. The regulations must furnish guidance concerning the circumstances under which it is necessary to make a reasonable accommodation for a physically or mentally disabled person when providing employment, financing or credit, public accommodations, the sale or rental of real property, or other goods, services, facilities, advantages, or privileges under this chapter.



Sec. 18.80.060. - Powers and duties of the commission.

(a) In addition to the other powers and duties prescribed by this chapter, the commission shall

(1) appoint an executive director approved by the governor;

(2) hire other administrative staff as may be necessary to the commission's function;

(3) exercise general supervision and direct the activities of the executive director and other administrative staff;

(4) accept complaints under AS 18.80.100 ;

(5) study the problems of discrimination in all or specific fields of human relationships, foster through community effort or goodwill, cooperation and conciliation among the groups and elements of the population of the state, and publish results of investigations and research as in its judgment will tend to eliminate discrimination because of race, religion, color, national ancestry, physical or mental disability, age, sex, marital status, changes in marital status, pregnancy, or parenthood;

(6) make an overall assessment, at least once every three years, of the progress made toward equal employment opportunity by every department of state government; results of the assessment shall be included in the annual report made under AS 18.80.150 .

(b) In addition to other powers and duties prescribed by this chapter, the commission may

(1) delegate to the executive director all powers and duties given it by this chapter except the duties and powers given it by AS 18.80.120 and 18.80.130;

(2) call upon the departments and agencies of the state, with the approval of the governor, for cooperation and assistance in carrying out this chapter;

(3) hold hearings under AS 18.80.120 ;

(4) establish the amount and manner of payment of fees for educational services, information, and materials that the commission provides to public and private organizations and other persons.

(c) A commissioner or an employee authorized by the commission may administer oaths, certify to all official acts, and issue subpoenas, subpoenas duces tecum, and other process to compel the attendance of witnesses and the production of testimony, records, papers, accounts, and documents in any inquiry, investigation, hearing, or proceeding before the commission in the state. The commission, a commissioner, or an employee authorized by the commission may petition a court of this state to enforce its subpoenas, subpoenas duces tecum, and other process.



Sec. 18.80.070. - Compensation.

The members of the commission are authorized per diem and travel allowances allowable to members of other boards and commissions.



Sec. 18.80.075. - Legal counsel.

(a) The attorney general is the legal counsel for the commission. The attorney general shall advise the commission in legal matters arising in the discharge of its duties, shall assist in the preparation and presentation of complaints to the commission, and shall represent the commission in legal actions to which it is a party.

(b) The commission may employ temporary legal counsel for proceedings before the commission and court actions involving the commission in which proceedings or actions the attorney general is representing another agency of the state government.






Article 02 - COMMISSION INVESTIGATION AND HEARING

Sec. 18.80.100. - Complaint.

A person who is aggrieved by any discriminatory conduct prohibited by this chapter may sign and file with the commission a written, verified complaint stating the name and address of the person alleged to have engaged in discriminatory conduct, and the particulars of the discrimination. The executive director may file a complaint in like manner when an alleged discrimination comes to the attention of the director.



Sec. 18.80.105. - Temporary restraining order.

At any time after a complaint is filed under AS 18.80.100 , alleging an unlawful discriminatory practice, the commission may file a petition in the superior court in the judicial district in which the subject of the complaint occurs, or in the judicial district in which a respondent resides or transacts business, seeking appropriate temporary relief against the respondent, pending final determination of proceedings under this chapter, including an order or decree restraining the respondent from doing or procuring any act tending to render ineffectual any order the commission may enter with respect to the complaint. The court has the power to grant the temporary relief or restraining order it considers just and proper; however, no relief or order extending beyond 10 days may be granted except by consent of the respondent or after hearing upon notice to the respondent and a finding by the court that there is reasonable cause to believe that the respondent has engaged in discriminatory practices.



Sec. 18.80.110. - Investigation and conciliation.

The executive director or a member of the commission's staff designated by the executive director shall informally investigate the matters set out in a filed complaint, promptly and impartially. If the investigator determines that the allegations are supported by substantial evidence, the investigator shall immediately try to eliminate the discrimination complained of, by conference, conciliation, and persuasion.



Sec. 18.80.115. - Confidential information.

Except as provided in AS 18.80.105 , the commission may not make public the name of a person initiating a complaint or a person alleged to have committed an act or practice declared unlawful in this chapter during an investigation conducted by the commission under AS 18.80.110 . The records of investigation and information obtained by the commission during an investigation under AS 18.80.110 are confidential and may not be made available by the commission for inspection by the public. However, the records and information compiled by the commission during an investigation shall be available to the complainant or respondent (1) at least 10 days before a hearing is held under AS 18.80.120 or upon receipt by the complainant or respondent under AS 18.80.120 of a notice of failure of conciliation under AS 18.80.110 , whichever occurs earlier; and (2) in accordance with the rules of discovery if an action relating to the charge is commenced in court. In addition, the commission may issue public statements describing or warning of a course of conduct that constitutes or will constitute an unlawful practice under this chapter, and the commission may also make information public if necessary to perform its duties or exercise its powers under AS 18.80.105 and 18.80.120 - 18.80.145.



Sec. 18.80.120. - Hearing.

(a) If the informal efforts to eliminate the alleged discrimination are unsuccessful, the executive director shall inform the commission of the failure, and the commission shall provide the respondent and the complainant with notice of the failure and shall serve written notice, together with a copy of the complaint, requiring the person, employer, labor organization, or employment agency charged in the complaint to answer the allegations of the complaint at a hearing before the commission. The hearing shall be held by the commission at the commission office unless a party requests a change of venue for good cause shown, and the commission grants the request. The case in support of the complaint shall be presented before the commission by the executive director or a designee who shall be a bona fide resident of the state. The person charged in the complaint may file a written answer to the complaint and may appear at the hearing in person or otherwise, with or without counsel, and submit testimony. The executive director has the power reasonably and fairly to amend the complaint, and the person charged has the power reasonably and fairly to amend the answer. The commission is not bound by the strict rules of evidence prevailing in courts of law or equity. The testimony taken at the hearing shall be under oath and shall be recorded.

(b) The commission shall request the chief administrative law judge (AS 44.64.020 ) to appoint an administrative law judge employed or retained by the office of administrative hearings to preside at a hearing conducted under this section. AS 44.64.060 and 44.64.070 do not apply to the hearing.



Sec. 18.80.130. - Order.

(a) At the completion of the hearing, if the commission finds that a person against whom a complaint was filed has engaged in the discriminatory conduct alleged in the complaint, it shall order the person to refrain from engaging in the discriminatory conduct. The order must include findings of fact, and may prescribe conditions on the accused's future conduct relevant to the type of discrimination. In a case involving discrimination in

(1) employment, the commission may order any appropriate relief, including but not limited to, the hiring, reinstatement or upgrading of an employee with or without back pay, restoration to membership in a labor organization, or admission to or participation in an apprenticeship training program, on-the-job training program, or other retraining program;

(2) housing, the commission may order the sale, lease, or rental of the housing accommodation to the aggrieved person if it is still available, or the sale, lease, or rental of a like accommodation owned by the person against whom the complaint was filed if one is still available, or the sale, lease, or rental of the next vacancy in a like accommodation, owned by the person against whom the complaint was filed; the commission may award actual damages which shall include, but not be limited to, the expenses incurred by the complainant for obtaining alternative housing or space; for storage of goods and effects; for moving and for other costs actually incurred as a result of the unlawful practice or violation.

(b) The order may require a report on the manner of compliance.

(c) If the commission finds that a person against whom a complaint was filed has not engaged in the discriminatory conduct alleged in the complaint, it shall issue and cause to be served on the complainant an order dismissing the complaint.

(d) A copy of the order shall be filed in all cases with the attorney general of this state.

(e) The commission may order payment of reasonable expenses, including reasonable attorney fees to any private party before the commission when the commission, in its discretion, determines the allowance is appropriate.



Sec. 18.80.135. - Judicial review and enforcement.

(a) A complainant, or person against whom a complaint is filed or other person aggrieved by an order of the commission, may obtain judicial review of the order in accordance with AS 44.62.560 - 44.62.570.

(b) The commission may obtain a court order for the enforcement of any of its orders by filing a complaint with the superior court in the judicial district in which the unlawful conduct is alleged to have occurred.



Sec. 18.80.140. - Effect of compliance with order.

Immediate and continuing compliance with all the terms of a commission order is a bar to criminal prosecution for the particular instances of discriminatory conduct described in the accusation filed before the commission.



Sec. 18.80.145. - Intervention by State Commission for Human Rights.

(a) When an action is brought under AS 22.10.020 (i), the plaintiff shall serve a copy of the complaint on the commission. Upon timely application, the commission may intervene as a party to the action as a matter of right. If the commission certifies in writing to the court that it is presently investigating or actively dealing with the act, practice, or policy of the defendant giving rise to the cause of action, the court shall, at the request of the commission, defer proceedings for a period of not more than 45 days or such extended period as the court may allow; except that the court may enter an order or injunction if necessary to prevent irreparable injury to the plaintiff.

(b) If, within the period allowed, a hearing is conducted and a decision is reached under AS 18.80.120 and 18.80.130, the decision of the commission is binding on the parties to the court action as to all issues resolved in the hearing but not as to any issues not resolved in the hearing.

(c) When proceedings in the superior court are deferred for a hearing and decision under this section, the plaintiff may proceed, after the decision of the commission, as an aggrieved party for the purpose of obtaining judicial review under AS 18.80.135 , whether or not the person was a party to, or complainant in, the administrative proceedings.

(d) If the commission does not intervene or file a certificate and conduct a hearing as provided in this section, the court has complete jurisdiction of the case, notwithstanding the provisions of AS 18.80.280.






Article 03 - COMMISSION REPORTS AND PUBLICATIONS

Sec. 18.80.150. - Annual report.

The commission shall report annually to the governor on civil rights problems it has encountered in the preceding year, and may recommend legislative action. The commission shall provide the Legislative Affairs Agency with 40 copies of the report during the week preceding the convening of the annual legislative session for library distribution. The commission shall make copies of the report available to the public and notify the legislature that the report is available.



Sec. 18.80.160. - Informative publications.

The commission may prepare and distribute pamphlets and press releases to inform the public of its constitutional and statutory civil rights. The commission shall submit proposed publications to the Department of Law for a review of legal accuracy.






Article 04 - DISCRIMINATORY PRACTICES PROHIBITED

Sec. 18.80.200. - Purpose.

(a) It is determined and declared as a matter of legislative finding that discrimination against an inhabitant of the state because of race, religion, color, national origin, age, sex, physical or mental disability, marital status, changes in marital status, pregnancy, or parenthood is a matter of public concern and that this discrimination not only threatens the rights and privileges of the inhabitants of the state but also menaces the institutions of the state and threatens peace, order, health, safety, and general welfare of the state and its inhabitants.

(b) Therefore, it is the policy of the state and the purpose of this chapter to eliminate and prevent discrimination in employment, in credit and financing practices, in places of public accommodation, in the sale, lease, or rental of real property because of race, religion, color, national origin, sex, age, physical or mental disability, marital status, changes in marital status, pregnancy or parenthood. It is also the policy of the state to encourage and enable physically and mentally disabled persons to participate fully in the social and economic life of the state and to engage in remunerative employment. It is not the purpose of this chapter to supersede laws pertaining to child labor, the age of majority, or other age restrictions or requirements.



Sec. 18.80.210. - Civil rights.

The opportunity to obtain employment, credit and financing, public accommodations, housing accommodations, and other property without discrimination because of sex, physical or mental disability, marital status, changes in marital status, pregnancy, parenthood, race, religion, color, or national origin is a civil right.



Sec. 18.80.215. - Activities in aid of housing for minority groups.

The activities of a nonprofit and noncommercial organization on a nonremunerative basis in aiding minority group members to obtain housing opportunities so as to further the purpose of this chapter are not considered a violation of AS 08.88.161 .



Sec. 18.80.220. - Unlawful employment practices; exception.

(a) Except as provided in (c) of this section, it is unlawful for

(1) an employer to refuse employment to a person, or to bar a person from employment, or to discriminate against a person in compensation or in a term, condition, or privilege of employment because of the person's race, religion, color, or national origin, or because of the person's age, physical or mental disability, sex, marital status, changes in marital status, pregnancy, or parenthood when the reasonable demands of the position do not require distinction on the basis of age, physical or mental disability, sex, marital status, changes in marital status, pregnancy, or parenthood;

(2) a labor organization, because of a person's sex, marital status, changes in marital status, pregnancy, parenthood, age, race, religion, physical or mental disability, color, or national origin, to exclude or to expel a person from its membership, or to discriminate in any way against one of its members or an employer or an employee;

(3) an employer or employment agency to print or circulate or cause to be printed or circulated a statement, advertisement, or publication, or to use a form of application for employment or to make an inquiry in connection with prospective employment, that expresses, directly or indirectly, a limitation, specification, or discrimination as to sex, physical or mental disability, marital status, changes in marital status, pregnancy, parenthood, age, race, creed, color, or national origin, or an intent to make the limitation, unless based upon a bona fide occupational qualification;

(4) an employer, labor organization, or employment agency to discharge, expel, or otherwise discriminate against a person because the person has opposed any practices forbidden under AS 18.80.200 - 18.80.280 or because the person has filed a complaint, testified, or assisted in a proceeding under this chapter;

(5) an employer to discriminate in the payment of wages as between the sexes, or to employ a female in an occupation in this state at a salary or wage rate less than that paid to a male employee for work of comparable character or work in the same operation, business, or type of work in the same locality; or

(6) a person to print, publish, broadcast, or otherwise circulate a statement, inquiry, or advertisement in connection with prospective employment that expresses directly a limitation, specification, or discrimination as to sex, physical or mental disability, marital status, changes in marital status, pregnancy, parenthood, age, race, religion, color, or national origin, unless based upon a bona fide occupational qualification.

(b) The state, employers, labor organizations, and employment agencies shall maintain records on age, sex, and race that are required to administer the civil rights laws and regulations. These records are confidential and available only to federal and state personnel legally charged with administering civil rights laws and regulations. However, statistical information compiled from records on age, sex, and race shall be made available to the general public.

(c) Notwithstanding the prohibition against employment discrimination on the basis of marital status or parenthood under (a) of this section,

(1) an employer may, without violating this chapter, provide greater health and retirement benefits to employees who have a spouse or dependent children than are provided to other employees;

(2) a labor organization may, without violating this chapter, negotiate greater health and retirement benefits for employees of an employer who have a spouse or dependent children than are provided to other employees of the employer.

(d) In this section, "dependent child" means an unmarried child, including an adopted child, who is dependent upon a parent for support and who is either

(1) less than 19 years old;

(2) less than 23 years old and registered at and attending on a full-time basis an accredited educational or technical institution recognized by the Department of Education and Early Development; or

(3) of any age and totally and permanently disabled.



Sec. 18.80.230. - Unlawful practices in places of public accommodation.

(a) It is unlawful for the owner, lessee, manager, agent, or employee of a public accommodation

(1) to refuse, withhold from, or deny to a person any of its services, goods, facilities, advantages, or privileges because of sex, physical or mental disability, marital status, changes in marital status, pregnancy, parenthood, race, religion, color, or national origin;

(2) to publish, circulate, issue, display, post, or mail a written or printed communication, notice, or advertisement that states or implies

(A) that any of the services, goods, facilities, advantages, or privileges of the public accommodation will be refused, withheld from, or denied to a person of a certain race, religion, sex, physical or mental disability, marital status, color, or national origin or because of pregnancy, parenthood, or a change in marital status, or

(B) that the patronage of a person belonging to a particular race, creed, sex, marital status, color, or national origin or who, because of pregnancy, parenthood, physical or mental disability, or a change in marital status, is unwelcome, not desired, or solicited.

(b) Notwithstanding (a) of this section, a physical fitness facility may limit public accommodation to only males or only females to protect the privacy interests of its users. Public accommodation may be limited under this subsection only to those rooms in the facility that are primarily used for weight loss, aerobic, and other exercises, or for resistance weight training. Public accommodation may not be limited under this subsection to rooms in the facility primarily used for other purposes, including conference rooms, dining rooms, and premises licensed under AS 04.11. This subsection does not apply to swimming pools or golf courses.



Sec. 18.80.240. - Unlawful practices in the sale or rental of real property.

It is unlawful for the owner, lessee, manager, or other person having the right to sell, lease, or rent real property

(1) to refuse to sell, lease, or rent the real property to a person because of sex, marital status, changes in marital status, pregnancy, race, religion, physical or mental disability, color, or national origin; however, nothing in this paragraph prohibits the sale, lease, or rental of classes of real property commonly known as housing for "singles" or "married couples" only;

(2) to discriminate against a person because of sex, marital status, changes in marital status, pregnancy, race, religion, physical or mental disability, color, or national origin in a term, condition, or privilege relating to the use, sale, lease, or rental of real property; however, nothing in this paragraph prohibits the sale, lease, or rental of classes of real property commonly known as housing for "singles" or "married couples" only;

(3) to make a written or oral inquiry or record of the sex, marital status, changes in marital status, race, religion, physical or mental disability, color, or national origin of a person seeking to buy, lease, or rent real property;

(4) to offer, solicit, accept, use, or retain a listing of real property with the understanding that a person may be discriminated against in a real estate transaction or in the furnishing of facilities or sources in connection therewith because of a person's sex, marital status, changes in marital status, pregnancy, race, religion, physical or mental disability, color, national origin, or age;

(5) to represent to a person that real property is not available for inspection, sale, rental, or lease when in fact it is so available, or to refuse to allow a person to inspect real property because of the race, religion, physical or mental disability, color, national origin, age, sex, marital status, change in marital status, or pregnancy of that person or of any person associated with that person;

(6) to engage in blockbusting;

(7) to make, print, or publish, or cause to be made, printed, or published, any notice, statement, or advertisement with respect to the sale or rental of real property that indicates any preference, limitation, or discrimination based on race, color, religion, physical or mental disability, sex, or national origin, or an intention to make the preference, limitation, or discrimination.



Sec. 18.80.250. - Unlawful financing practice.

(a) It is unlawful for a financial institution or other commercial institution extending secured or unsecured credit, upon receiving an application for financial assistance or credit for the acquisition, construction, rehabilitation, repair, or maintenance of a housing accommodation or other property or services, or the acquisition or improvement of unimproved property, or upon receiving an application for any sort of loan of money, to permit one of its officials or employees during the execution of the official's or the employee's duties

(1) to discriminate against the applicant because of sex, physical or mental disability, marital status, changes in marital status, pregnancy, parenthood, race, religion, color, or national origin in a term, condition, or privilege relating to the obtainment or use of the institution's financial assistance or credit, except to the extent of a federal statute or regulation applicable to a transaction of the same character;

(2) to make or cause to be made a written or oral inquiry or record of the sex, physical or mental disability, marital status, changes in marital status, pregnancy, parenthood, race, religion, color, or national origin of a person seeking the institution's financial assistance or credit, unless the inquiry is for the purpose of ascertaining the creditor's rights and remedies applicable to the particular extension of credit and is not made or used in order to discriminate in a determination of creditworthiness;

(3) to refuse to extend credit, issue a credit card, or make a loan to a married person or a person with a physical or mental disability, who is otherwise creditworthy, if so requested by the person;

(4) to refuse to issue a credit card to a married person in that person's name, if so requested by the person, provided, however, that the person so requesting a card may be required to open an account in that name.

(b) Notwithstanding the provisions of (a) of this section, any practice permitted by federal statute or regulation applicable to financial or credit transactions of the same character as those covered by this section does not constitute discrimination under this section.

(c) An action by a financial institution or other commercial institution extending credit taken in compliance with (a) of this section, including the extension of credit or the making of a loan, is not a violation of AS 06.20.240 , unless done with the intent or purpose of obtaining a higher rate of interest than would otherwise be permitted by AS 06.20.230 .

(d) This section does not prohibit an institution described in (a) of this section from refusing to contract with a person if the person lacks the legal capacity to contract or if the institution is reasonably in doubt about the person's legal capacity to contract.



Sec. 18.80.255. - Unlawful practices by the state or its political subdivisions.

It is unlawful for the state or any of its political subdivisions

(1) to refuse, withhold from, or deny to a person any local, state, or federal funds, services, goods, facilities, advantages, or privileges because of race, religion, sex, color, or national origin;

(2) to publish, circulate, issue, display, post, or mail a written or printed communication, notice, or advertisement that states or implies that any local, state, or federal funds, services, goods, facilities, advantages, or privileges of the office or agency will be refused, withheld from, or denied to a physically or mentally disabled person or a person of a certain race, religion, sex, color, or national origin or that the patronage of a physically or mentally disabled person or a person belonging to a particular race, creed, sex, color, or national origin is unwelcome, not desired, or solicited; it is not unlawful to post notice that facilities to accommodate the physically or mentally disabled are not available;

(3) to refuse or deny to a person any local, state, or federal funds, services, goods, facilities, advantages, or privileges because of physical or mental disability.



Sec. 18.80.260. - Aiding, abetting, or coercing a violation of chapter.

It is unlawful for a person to aid, abet, incite, compel, or coerce the doing of an act forbidden under this chapter or to attempt to do so.



Sec. 18.80.270. - Penalty.

A person, employer, labor organization, or employment agency, who or that wilfully engages in an unlawful discriminatory conduct prohibited by this chapter, or wilfully resists, prevents, impedes, or interferes with the commission or any of its authorized representatives in the performance of duty under this chapter, or who or that wilfully violates an order of the commission, is guilty of a misdemeanor and upon conviction by a court of competent jurisdiction is punishable by a fine of not more than $500, or by imprisonment in a jail for not more than 30 days, or by both.



Sec. 18.80.280. - Acquittal bars other actions.

The acquittal of a person by the commission or a court of competent jurisdiction of any alleged violation of this chapter is a bar to any other action, civil or criminal, based on the same act or omission.



Sec. 18.80.290. - Local human rights commissions.

(a) The legislative body of a municipality may, by ordinance or resolution, authorize the establishment of membership in and support of a local human rights commission. The number and qualifications of the members of a local commission and their terms and method of appointment or removal shall be as determined by the legislative body, except that a member may not hold office in a political party.

(b) The legislative body of a municipality has the authority to appropriate funds in amounts as considered necessary for the purpose of contributing to the operation of a local commission, including the payment of its share of the salary of an investigator or staff member acting jointly for it and one or more other local commissions.

(c) The local commission has the power to appoint employees and staff as it considers necessary to fulfill its purpose, including the power to appoint an investigator or staff member to act jointly for it and one or more other local commissions.

(d) The governing body of a municipality has the authority under AS 29.20.320 to grant to local commissions powers and duties similar to those exercised by the commission under the provisions of this chapter.



Sec. 18.80.295. - Apprenticeship programs.

The provisions of this chapter affecting discrimination in employment on the basis of age do not apply to apprenticeship programs registered by the Bureau of Apprenticeship and Training, United States Department of Labor, or apprenticeship programs that meet standards equivalent to apprenticeship programs registered by the Bureau of Apprenticeship and Training.






Article 05 - GENERAL PROVISIONS

Sec. 18.80.300. - Definitions.

In this chapter,

(1) "blockbusting" means an unlawful discriminatory practice by real estate brokers, real estate salesmen, or employees or agents of a broker or another individual, corporation, partnership, or organization for the purpose of inducing a real estate transaction from which any such person or its stockholders or members may benefit financially, to represent directly or indirectly that a change has occurred or will or may occur from a composition with respect to race, religion, color, or national origin of the owners or occupants of the block, neighborhood, or area in which the real property is located, and to represent directly or indirectly that this change may or will result in undesirable consequences in the block, neighborhood, or area in which the real property is located, including but not limited to the lowering of property values, an increase in criminal or antisocial behavior, or decline in the quality of the schools or other facilities;

(2) "commission" means the State Commission for Human Rights;

(3) "employee" means an individual employed by an employer but does not include an individual employed in the domestic service of any person;

(4) "employer" means a person, including the state and a political subdivision of the state, who has one or more employees in the state but does not include a club that is exclusively social, or a fraternal, charitable, educational, or religious association or corporation, if the club, association, or corporation is not organized for private profit;

(5) "employment agency" means a person undertaking to procure employees or opportunities to work;

(6) "executive director" means the executive director of the State Commission for Human Rights;

(7) "financial institution" means a commercial bank, trust company, mutual savings bank, cooperative bank, homestead association, mutual savings and loan association, or an insurance company;

(8) "labor organization" means an organization and an agent of the organization, for the purpose, in whole or in part, of collective bargaining, dealing with employers concerning grievances, terms or conditions of employment, or of other mutual aid or protection of employees;

(9) "major life activities" means functions such as caring for one's self, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning, and working;

(10) "national origin" includes ancestry;

(11) "person" means one or more individuals, labor unions, partnerships, associations, corporations, legal representatives, mutual companies, joint-stock companies, trusts, unincorporated organizations, trustees, trustees in bankruptcy, receivers, employees, employers, employment agencies, or labor organizations;

(12) "physical or mental disability" means

(A) a physical or mental impairment that substantially limits one or more major life activities;

(B) a history of, or a misclassification as having, a mental or physical impairment that substantially limits one or more major life activities;

(C) having

(i) a physical or mental impairment that does not substantially limit a person's major life activities but that is treated by the person as constituting such a limitation;

(ii) a physical or mental impairment that substantially limits a person's major life activities only as a result of the attitudes of others toward the impairment; or

(iii) none of the impairments defined in this paragraph but being treated by others as having such an impairment; or

(D) a condition that may require the use of a prosthesis, special equipment for mobility, or service animal;

(13) "physical or mental impairment" means

(A) physiological disorder or condition, cosmetic disfigurement, or anatomical loss affecting one or more of the following body systems: neurological, musculoskeletal, special sense organs, respiratory including speech organs, cardiovascular, reproductive, digestive, genito-urinary, hemic and lymphatic, skin, and endocrine;

(B) mental or psychological disorder, including mental retardation, organic brain syndrome, emotional or mental illness, and specific learning disabilities;

(14) "public accommodation" means a place that caters or offers its services, goods, or facilities to the general public and includes a public inn, restaurant, eating house, hotel, motel, soda fountain, soft drink parlor, tavern, night club, roadhouse, place where food or spiritous or malt liquors are sold for consumption, trailer park, resort, campground, barber shop, beauty parlor, bathroom, resthouse, theater, swimming pool, skating rink, golf course, cafe, ice cream parlor, transportation company, and all other public amusement and business establishments, subject only to the conditions and limitations established by law and applicable alike to all persons;

(15) "real property" means a building or portion of a building, whether constructed or to be constructed, structures, real estate, lands, tenements, leaseholds, interests in real estate cooperatives, condominiums, and hereditaments, corporeal and incorporeal, or any interest therein;

(16) "state" includes the University of Alaska and the judicial, legislative, and executive branches of state government including all departments, agencies, commissions, councils, boards, divisions, and sections.









Chapter 18.85. - PUBLIC DEFENDER AGENCY

Sec. 18.85.010. - Public defender agency established.

There is created in the Department of Administration a Public Defender Agency to serve the needs of indigent defendants.



Sec. 18.85.020. - Administration.

The agency is administered by the public defender.



Sec. 18.85.030. - Appointment and term.

The governor shall appoint the public defender from among two or more persons nominated for that position by the judicial council. The appointment is subject to confirmation by majority of the members of the legislature in joint session. The public defender shall serve a term of four years. If the governor decides to retain the public defender for another term, the governor need not call for nominations from the judicial council; however, the retention must be approved by a majority of the members of the legislature in joint session.



Sec. 18.85.040. - Removal.

The public defender is subject to removal by the governor for good cause. If the public defender is removed, the governor shall submit to the legislature a report stating the reasons for removal. The report shall be submitted within 10 days after the action has been taken if the legislature is in session, or if the legislature is not in session, within 10 days after the convening of the next regular or special session.



Sec. 18.85.050. - Vacancy.

If the position of public defender becomes vacant for any reason, the governor may appoint an acting public defender to serve until the regular appointment procedures under AS 18.85.030 are complied with. The governor and the judicial council shall act under AS 18.85.030 as soon as possible after the vacancy occurs. A person appointed under that section to fill a vacancy begins a new four-year term.



Sec. 18.85.060. - Eligibility.

A person is not eligible to be the public defender or an assistant public defender unless admitted to the practice of law in this state no later than 10 months following the commencement of the person's employment by the agency.



Sec. 18.85.070. - Private practice prohibited.

The public defender and assistant public defenders shall devote all of their time to the duties of their respective offices and may not engage in the practice of law except in their official capacities in the agency.



Sec. 18.85.080. - Delegation of functions.

The public defender may assign the functions vested in the public defender or in the agency to subordinate attorneys and employees.



Sec. 18.85.090. - Agency staff.

The public defender may appoint and remove assistant public defenders, clerks, investigators, stenographers, and other employees the public defender considers necessary to enable the public defender to carry out the responsibilities, of the public defender, subject to existing appropriations. Each person appointed to a subordinate position established by the public defender is under the supervision and control of the public defender.



Sec. 18.85.100. - Right to representation, services, and facilities.

(a) An indigent person who is under formal charge of having committed a serious crime and the crime has been the subject of an initial appearance or subsequent proceeding, or is being detained under a conviction of a serious crime, or is on probation or parole, or is entitled to representation under the Supreme Court Delinquency or Child in Need of Aid Rules, or is isolated, quarantined, or required to be tested under an order issued under AS 18.15.355 - 18.15.395, or against whom commitment proceedings for mental illness have been initiated, is entitled

(1) to be represented, in connection with the crime or proceeding, by an attorney to the same extent as a person retaining an attorney is entitled; and

(2) to be provided with the necessary services and facilities of this representation, including investigation and other preparation.

(b) Subject to the provisions of AS 18.85.155 , the attorney services and facilities and the court costs shall be provided at public expense to the extent that the person, at the time the court determines indigency, is unable to provide for payment without undue hardship. Appointment of any guardian ad litem or attorney shall be made under the terms of AS 25.24.310 , to the extent that that section is not inconsistent with the requirements of this chapter.

(c) An indigent person is entitled to representation under (a) and (b) of this section for purposes of bringing a timely application for post-conviction relief under AS 12.72. An indigent person is not entitled to representation under (a) and (b) of this section for purposes of bringing

(1) an untimely or successive application for post-conviction relief under AS 12.72 or an untimely or successive motion for reduction or modification of sentence;

(2) a petition for review or certiorari from an appellate court ruling on an application for post-conviction relief; or

(3) an action or claim for habeas corpus in federal court attacking a state conviction.

(d) Notwithstanding (a) of this section, an indigent person is entitled to the representation and necessary services and facilities of representation as provided in (a) of this section when the prosecuting attorney or a law enforcement officer requests the court to provide representation to an indigent person under this section and the court finds that the provision of representation is necessary in the interests of justice.

(e) Subject to other provisions of this subsection, a person who is the natural parent, adoptive parent, or guardian of a child who is taken into emergency custody of the state under AS 47.10.142 may be represented at public expense and without a court order by an attorney employed by the Public Defender Agency in connection with the hearing held under AS 47.10.142 (d). Representation in connection with the hearing may include investigation and other preparation before the hearing is held as well as representation at the hearing. Continued representation of the person by the Public Defender Agency after the hearing is held under AS 47.10.142 (d) is contingent on satisfaction of the eligibility requirements of (a) - (d) of this section, the issuance of an appropriate court order, and compliance with the applicable laws and court rules relating to court-appointed counsel employed at the public's expense. If a person who was represented by the Public Defender Agency at public expense without a court order in connection with a hearing held under AS 47.10.142 (d) is not later determined to be eligible for court-appointed counsel at public expense under applicable laws and court rules, the court shall assess against the represented person the cost to the Public Defender Agency of providing the representation. In this subsection, "guardian" means a natural person who is legally appointed guardian of the person of a child.

(f) Notwithstanding (a) of this section, an indigent person is entitled to the representation and necessary services and facilities of representation as provided in (a) of this section when the person is a witness who refuses or there is reason to believe will refuse to testify or provide other information based on the privilege against self-incrimination.



Sec. 18.85.110. - Notice and provision for representation.

(a) If a person having a right to representation under AS 18.85.100 is not represented by an attorney, the court shall, at the time of the person's appearance before the court, clearly inform the person of the right of an indigent person to be represented by an attorney at public expense.

(b) [Repealed, Sec. 6 ch 85 SLA 1996].

(c) [Repealed, Sec. 6 ch 85 SLA 1996].

(d) If a court determines under AS 18.85.120 that an indigent person is entitled to be represented by an attorney at public expense, the court shall promptly notify the agency or the office of public advocacy.

(e) Upon notification or assignment under this section, the agency or the office of public advocacy shall represent the person with respect to whom the notification or assignment is made.

(f) [Repealed, Sec. 6 ch 85 SLA 1996].



Sec. 18.85.120. - Determination of indigency; repayment.

(a) The determination of a person's indigency shall be made by the court in which an action against the person is pending. The determination shall be made by the court and shall set out the basis for the finding that the person is indigent.

(b) In determining whether a person is indigent and in determining the extent of the person's inability to pay, the court shall consider such factors as income, property owned, outstanding obligations, and the number and ages of dependents. Release on bail does not preclude a finding that a person is indigent. In each case, the person, subject to the penalties for perjury, shall certify under oath, and in writing or by other record, material factors relative to the person's ability to pay that the court prescribes.

(c) Upon the person's conviction, the court may enter a judgment that a person for whom counsel is appointed pay for services of representation and court costs. Enforcement of a judgment under this subsection may be stayed by the trial court or the appellate court during the pendency of an appeal of the person's conviction. Upon a showing of financial hardship, the court (1) shall allow a person subject to a judgment entered under this subsection to make payments under a payment schedule; (2) shall allow a person subject to a judgment entered under this subsection to petition the court at any time for remission, reduction, or deferral of the unpaid portion of the judgment; and (3) may remit or reduce the balance owing on the judgment or change the method of payment if the payment would impose manifest hardship on the person or the person's immediate family. Payments made under this subsection shall be paid into the state general fund.

(d) Except as provided in AS 18.85.100 (e), as a condition of receiving services under this chapter, a person shall affirm indigency under oath to the court and execute a general waiver authorizing the release to the court of income information regarding any income source the person has had for a period of three years immediately preceding the person's first court appearance in connection with each cause. At the conclusion of all services by the public defender to the person, the court shall upon request release to the attorney general all information received under this subsection except information that might incriminate or tend to incriminate the person.



Sec. 18.85.130. - Contracts with private attorneys.

When the public interest requires, and a person is entitled to representation by the agency under this chapter, the public defender may contract with one or more private attorneys to assist the public defender. Except as provided in AS 18.85.155 , the public defender shall pay for these services out of appropriations to the agency.



Sec. 18.85.140. - Waiver.

A person who has been appropriately informed under AS 18.85.100 may waive in writing, or by other record, any right provided by this chapter if the court concerned, at the time of or after waiver, finds of record that the person has acted with full awareness of the person's rights and of the consequences of a waiver. The court shall consider such factors as the person's age, education, familiarity with the English language, and the complexity of the crime involved in making the finding.



Sec. 18.85.150. - Recovery from defendant.

(a) A person who has received assistance under this chapter shall pay the state for the assistance if the person was not entitled to it at the time indigency was determined.

(b) The attorney general may bring an action on behalf of the state to recover payment from a person described in (a) of this section who refuses to make the payment. The action shall be brought within six years after the conclusion of the proceeding for which the assistance was provided.

(c) [Repealed, Sec. 5 ch 16 SLA 1974].

(d) Amounts recovered under this section shall be paid into the state general fund.



Sec. 18.85.155. - Payment by municipality.

(a) When a municipality prosecutes a person who has been determined by the court to be indigent under AS 18.85.120 for a violation of a municipal ordinance that is a serious crime, the municipality shall pay for the services of the attorney appointed by the court to defend the indigent person.

(b) A municipality shall provide for defense attorney services under (a) of this section by contracting with private attorneys or the agency or by establishing a municipal public defense agency.

(c) In a prosecution subject to this section, the court may order the defendant to pay to the municipality the costs of the attorney services and other court costs to the extent that the defendant is able to do so.



Sec. 18.85.160. - Records and reports.

(a) The public defender shall keep appropriate records respecting each needy person represented by the agency under this chapter.

(b) [Repealed, Sec. 19 ch 6 SLA 1998].



Sec. 18.85.170. - Definitions.

In this chapter,

(1) "agency" means the public defender agency created by AS 18.85.010;

(2) "detain" means to have in custody or otherwise deprive of freedom of action;

(3) "expenses," when used with reference to representation under this chapter, includes an expense of investigation, other preparation, and trial;

(4) "indigent person" means a person who, at the time need is determined, does not have sufficient assets, credit, or other means to provide for payment of an attorney and all other necessary expenses of representation without depriving the party or the party's dependents of food, clothing, or shelter and who has not disposed of any assets since the commission of the offense with the intent or for the purpose of establishing eligibility for assistance under this chapter;

(5) "serious crime" includes

(A) a criminal matter in which a person is entitled to representation by an attorney under the Constitution of the State of Alaska or the United States Constitution;

(B) an act that, but for the age of the person involved, would otherwise be a serious crime.



Sec. 18.85.180. - Short title.

This chapter may be cited as the Public Defender Act.






Chapter 18.90. - ALASKA KING CRAB MARKETING AND QUALITY CONTROL ACT



Chapter 18.95. - MISCELLANEOUS PROVISIONS

Sec. 18.95.010. - [Renumbered as AS 18.23.100 ].

Repealed or Renumbered









Title 19 - HIGHWAYS AND FERRIES

Chapter 19.05. - ADMINISTRATION

Article 01 - DEPARTMENT OF TRANSPORTATION AND PUBLIC FACILITIES

Sec. 19.05.010. - Department to supervise highway system.

The department is responsible for the planning, construction, maintenance, protection, and control of the state highway system.



Sec. 19.05.020. - Regulations.

The department shall adopt regulations necessary to carry out the purpose of AS 19.05 - AS 19.25. The regulations may not conflict with AS 36.30 (State Procurement Code) or regulations adopted by the Department of Administration to implement that chapter.



Sec. 19.05.030. - Duties of department.

The department has the following duties:

(1) direct approved highway planning and construction and maintenance, protection and control of highways;

(2) employ assistants and employees;

(3) certify and approve vouchers;

(4) provide a program of highway research;

(5) prepare a budget;

(6) review the annual highway program;

(7) develop and implement an avalanche control plan to protect persons who use public highways.



Sec. 19.05.040. - Powers of department.

The department may

(1) acquire property;

(2) exercise the power of eminent domain;

(3) take immediate possession of real property, or any interest in real property under a declaration of taking or by other lawful means;

(4) acquire rights-of-way for present or future use;

(5) control access to highways;

(6) regulate roadside development;

(7) preserve and maintain the scenic beauty along state highways;

(8) dispose of property acquired for highway purposes;

(9) accept and dispose of federal funds or property available for highway construction, maintenance, or equipment;

(10) enter into contracts or agreements relating to highways with the federal government, municipalities, a political subdivision, or with a foreign government, if the contract is approved by the federal government;

(11) establish, levy, and collect tolls, fees, charges, and rentals for the use of state roads, highways, bridges, tunnels, crossings, and causeways;

(12) exercise any other power necessary to carry out the purpose of AS 19.05 - AS 19.25; and

(13) award and administer grants authorized by appropriation by the legislature.



Sec. 19.05.043. - Child safety device loan program.

(a) There is established a child safety device loan program in the highway safety planning agency in the Department of Transportation and Public Facilities.

(b) The director of the highway safety planning agency shall design the child safety device loan program to work in conjunction with private and federal programs operating in the state and shall

(1) provide to every hospital and birthing center in the state, subject to the availability of funds, child safety devices for infants and children to be loaned to the public at nominal fees;

(2) disseminate materials, printed advertisements, and radio and television messages to educate the public about the risks of injury to and death of unrestrained infants and children in motor vehicles and to explain to the public the provisions of AS 28.05.095 .

(c) A peace officer who stops a driver for an alleged violation of AS 28.05.095 shall inform the driver about the loan program.



Sec. 19.05.045. - Relocation payments. [Repealed, Sec. 2 ch 60 SLA 1969].

Repealed or Renumbered



Sec. 19.05.046. - Accounting and disposition of receipts from nonstate entities. [Repealed, Sec. 28 ch 90 SLA 1991].

Repealed or Renumbered



Sec. 19.05.050. - Roads in tourist and trailer camps.

The department may adopt regulations governing the use of roads in tourist, trailer, and other camps when public and private roads in or through the camps are used by, or are open to, the general public.



Sec. 19.05.060. - Sale of obsolete equipment and material.

The department may sell, exchange, or otherwise dispose of obsolete machinery, equipment, and material no longer needed, required, or useful for construction or maintenance purposes. Money derived from the sale of the property shall be credited to the funds from which the purchase was originally made.



Sec. 19.05.070. - Vacating and disposing of land and rights in land.

(a) The department may vacate land, or part of it, or rights in land acquired for highway purposes, by executing and filing a deed in the appropriate recording district. Upon filing, title to the vacated land or interest in land inures to the owners of the adjacent real property in the manner and proportion considered equitable by the commissioner and set out in the deed.

(b) If the department determines that land or rights in land acquired by the department are no longer necessary for highway purposes the department may

(1) transfer the land or rights in land to the Department of Natural Resources for disposal; or

(2) sell, contract to sell, lease, or exchange land or rights in land according to terms, standards, and conditions established by the commissioner.

(c) Proceeds received from disposal of land or rights in land as authorized by this section shall be credited to the funds from which the purchase of the land was made originally.






Article 02 - ACQUISITION OF PROPERTY

Sec. 19.05.080. - Acquisition of land, easements, and materials by purchase or eminent domain.

The department on behalf of the state and as part of the cost of constructing or maintaining a highway may purchase in the open market, acquire, take over, or condemn under the right and power of eminent domain land in fee simple or easements that it considers necessary for present public use, either temporary or permanent, or that it considers necessary and reasonable for the public use. By the same means, the department may obtain material, including clay, gravel, sand, or rock, or the land necessary to obtain material, including access to it. The department may acquire the land or materials notwithstanding the fact that title to it is vested in the state or a department, agency, commission, or institution of the state. Acquisition of materials by purchase in the open market under this section is governed by AS 36.30 (State Procurement Code).



Sec. 19.05.090. - Declaration of taking.

A declaration of taking in the form of an order signed by the commissioner, or by a designee of the commissioner within the department, declaring that the real property, or interest in it, or an easement, is necessary for the public use of the state vests title in the state. However, a declaration of taking is not effective until eminent domain proceedings have been instituted in the proper court, and a copy of the declaration of taking has been recorded in the office of the recorder in the district where the land is located. The department shall pay from the appropriate fund into court the amount it considers represents a reasonable valuation for the land, easement or materials taken.



Sec. 19.05.100. - Acquisition of excess land.

When a part of a parcel of land is taken and the remainder is in a shape or condition that is of little value to its owner, or give rise to claims or litigation concerning severance or other damage, the department may acquire the whole parcel and may sell the remainder or exchange it for other property needed for state highway rights-of-way.



Sec. 19.05.110. - Authority to condemn property for purpose of exchange for public land.

When property that is devoted to or held for another public use for which the power of eminent domain may be exercised is taken for highway purposes, the department may, with the consent of the person or agency in charge of the other public use, condemn real property to be exchanged with such person or agency for the real property so taken. This section does not limit the authorization of the department to acquire, other than by condemnation, property for that purpose in any other manner.



Sec. 19.05.120. - Authority to purchase property for the purpose of exchange.

When the commissioner formally declares that it is in the best public interest of the state to do so, the department may acquire by purchase or otherwise privately or publicly owned land or an interest in it for the purpose of exchanging it for privately or publicly owned land which the department is authorized by law to acquire.



Sec. 19.05.122. - Utility corridor and railroad right-of-way for extension of the Alaska Railroad. [Repealed, Sec. 2 ch 45 SLA 2004. For related provisions, see AS 42.40.460 - 42.40.465].

Repealed or Renumbered



Sec. 19.05.123. - Fairbanks - Seward Peninsula transportation and utility corridor.

(a) Subject to legislative appropriation, the department shall identify and delineate a proposed transportation and utility corridor between Fairbanks and the western end of the Seward Peninsula.

(b) In performing the work required by (a) of this section,

(1) the railroad alignment and identification of a railroad right-of-way of not less than 500 feet, together with adjacent sites that can be developed for necessary construction materials, shall guide the identification and delineation of the corridor; and

(2) the department shall consider the following factors:

(A) grade and alignment standards that are commensurate with rail and road construction standards;

(B) availability of construction materials;

(C) safety;

(D) impacts on and service to adjacent communities;

(E) environmental concerns;

(F) use of public land to the maximum degree possible;

(G) minimization of probable construction costs;

(H) the location of, and the opportunity to obtain access to, identified natural resources that could contribute significantly to the state's economic development; and

(I) prior and established traditional uses.

(c) Within 90 days after receiving a report transmitting the work of the department under (a) of this section, the commissioner shall, in conformity with AS 44.62 (Administrative Procedure Act), if necessary, adopt a regulation approving, modifying, or rejecting the proposed corridor.

(d) If the commissioner approves or modifies the proposed corridor when presented under (c) of this section,

(1) the Department of Natural Resources shall promptly classify, or reclassify, and reserve any state land within the corridor and at adjacent sites that can be developed for necessary construction materials for use as a corridor; and

(2) the department shall

(A) subject to legislative appropriation, exercise its authority under AS 19.05.040 to acquire rights-of-way across land within the corridor that is subject to the state's power of condemnation; and

(B) work with federal officials to secure reclassification and withdrawal of federal land in the corridor for reservations and rights-of-way across the federal land for use as a corridor.

(e) The requirements of AS 38.05 (Alaska Land Act) relating to classification and reclassification of land are inapplicable to actions taken under this section.

(f) To complete the work required by this section, the commissioner may accept any legal gifts and grants and may enter into contracts or other transactions or agreements relating to it with the federal government, an agency or instrumentality of the state, a municipality, or a private organization.

(g) In this section, "corridor" means the transportation and utility corridor required to be identified and delineated by (a) of this section.






Article 03 - GENERAL PROVISIONS

Sec. 19.05.125. - Purpose.

The purpose of AS 19.05 - AS 19.25 is to establish a highway department capable of carrying out a highway planning, construction, and maintenance program that will provide a common defense to the United States and Alaska, a network of highways linking together cities and communities throughout the state (thereby contributing to the development of commerce and industry in the state, and aiding the extraction and utilization of its resources), and otherwise improve the economic and general welfare of the people of the state.



Sec. 19.05.130. - [Renumbered as AS 19.45.001 ].

Repealed or Renumbered



Sec. 19.05.140. - [Renumbered as AS 19.45.002 ].

Repealed or Renumbered









Chapter 19.10. - STATE HIGHWAY SYSTEM

Article 01 - DESIGNATION, MARKING, AND USE

Sec. 19.10.010. - Dedication of land for public highways.

A tract 100 feet wide between each section of land owned by the state, or acquired from the state, and a tract four rods wide between all other sections in the state, is dedicated for use as public highways. The section line is the center of the dedicated right-of-way. If the highway is vacated, title to the strip inures to the owner of the tract of which it formed a part by the original survey.



Sec. 19.10.015. - Establishment of highway widths.

(a) It is declared that all officially proposed and existing highways on public land not reserved for public uses are 100 feet wide. This section does not apply to highways that are specifically designated to be wider than 100 feet.

(b) Notwithstanding (a) of this section, a municipality may designate the width of a road that is not a part of the state highway system if the municipality maintains the road.



Sec. 19.10.020. - Designation of state highway system.

The department may designate, locate, create, and determine what highways constitute the state highway system. In designating, locating, creating, and determining the several routes of the state highway system, the department shall strive to attain the purposes and objectives set out in AS 19.05.125 .



Sec. 19.10.030. - Responsibility for system.

The department is responsible for the construction and maintenance of the state highway system.



Sec. 19.10.040. - Uniform system of marking and posting.

The department shall classify, designate, and mark highways under its jurisdiction and shall provide a uniform system of marking and posting these highways. The system of marking and posting must correlate with and, as far as possible, conform to the recommendations of the Manual on Traffic Control Devices as adopted by the American Association of State Highway Officials.



Sec. 19.10.050. - Traffic control signals.

The department shall prescribe types of traffic control signals to regulate traffic on highways. These signals must correlate with and, as far as possible, conform to the recommendations of the Manual on Uniform Traffic Control Devices as adopted by the American Association of State Highway Officials. The department shall adopt uniform regulations for the placing and installation of traffic control signals.



Sec. 19.10.052. - [Renumbered as AS 19.20.017 ].

Repealed or Renumbered



Sec. 19.10.060. - Size, weight, and load provisions; restriction on use of highways; regulations.

(a) The department, with respect to highways under its jurisdiction, may

(1) establish limitations on weight, size, and load of vehicles, except as otherwise provided in AS 19.10.065 ;

(2) prohibit the operation or impose restrictions on vehicular use of highways during certain seasons of the year.

(b) The department shall operate motor vehicle weighing stations, issue special written permits authorizing the operation of overweight and oversize vehicles, establish fees for the overweight and oversize vehicle special permits, enforce the size, weight, and load limitations adopted under this section, and establish regulations relating to pilot car services and the enforcement of the size, weight, and load limitations adopted under this section.

(c) Except for requirements relating to a commercial motor vehicle driver's licensing program under AS 28, the department shall adopt regulations under AS 44.62 (Administrative Procedure Act) that are necessary to implement requirements imposed by federal statute or regulation that relate to commercial motor vehicles and that are necessary to avoid loss or withholding of federal highway money.



Sec. 19.10.065. - Operation of farm equipment on highways.

(a) Implements of husbandry, as defined by regulation under AS 28.05.011, are not subject to restrictions adopted under AS 19.10.060(a)(1) unless the implement is the load of another vehicle. Implements of husbandry may be operated on highways subject to the department's jurisdiction without obtaining a permit, as provided in this section.

(b) The incidental operation of an implement of husbandry up to 12 feet wide on a state highway is authorized without a permit if the implement

(1) is operated only during the period from one-half hour after sunrise to one-half hour before sunset;

(2) displays a slow-moving vehicle emblem on the rear of the implement;

(3) displays a red flag on the implement in a location that affords greatest visibility; and

(4) is moving from one farm operation to another within 50 miles of the home base of the implement of husbandry.

(c) An implement of husbandry that is more than 12 feet wide may be operated on a state highway without a permit if it meets the provisions of (b) of this section and is preceded by a pilot car during operation on the highway.



Sec. 19.10.070. - Speed limits and zones.

The department may conduct investigations with the assistance of the Department of Public Safety and shall determine safe speed limits and safe speed zones on highways and other roadways under its jurisdiction.



Sec. 19.10.072. - Procedures for determination of speed limits and zones.

(a) In determining safe speed limits and safe speed zones, the department shall consider the following factors in the order of priority listed:

(1) neighborhood safety, including the presence of children and pedestrian traffic;

(2) the presence of schools, houses, parks, and crosswalks;

(3) the presence of driveways, parked vehicles, and multiple turn locations;

(4) that speed at which safe and prudent drivers could pass through the speed zone; and

(5) the effectiveness of local enforcement of the speed zone.

(b) In determining safe speed limits and safe speed zones within a municipality, the department shall consult with that municipality. In determining safe speed limits and safe speed zones on highways and other roadways under its jurisdiction, the department shall also consult with community councils or other community organizations in the affected area if the community councils or other community organizations request in writing to participate in the determination. The department shall provide notice and opportunity for a hearing before establishing a speed limit or speed zone other than as recommended by a municipality, community council or other community organization.



Sec. 19.10.080. - Designation of through highways.

The department may designate through highways by erecting stop signs at the entrances to them.



Sec. 19.10.085. - Naming of a highway.

(a) A highway constructed by the department under AS 19.05 - AS 19.40 may be given a name only by law.

(b) This section does not apply to

(1) a road constructed by a municipality under a grant authorized by AS 19.05 - AS 19.40;

(2) local service roads and trails.



Sec. 19.10.090. - Erection and maintenance of guard rails.

The department may erect and maintain guard rails, stretch wires and other devices, on highways.



Sec. 19.10.095. - Signs promoting the use of safety belts.

The department may erect and maintain signs encouraging the use of safety belts at the site of a motor vehicle accident where a fatality occurred as the result of a person's failing to use a safety belt. This section does not limit the authority of the department to erect or maintain signs to protect the public safety and welfare of persons using the highways of the state.



Sec. 19.10.100. - Closing highways.

When it is necessary to exclude traffic from any portion of a highway, the department may close that portion of the highway by posting in a conspicuous manner, at each end of the portion closed, suitable signs warning the public that the road is closed under authority of law, and by erecting suitable obstructions.






Article 02 - PLANNING

Sec. 19.10.110. - Traffic surveys, plans, and recommendations.

The department may collect, analyze, and interpret physical and economic data needed to measure existing and estimated future highway characteristics such as origin and destination, volumes, speeds, accidents, congestion, parking, pedestrian use of highways, and the economic loss caused by inferior traffic facilities, including the preparation of traffic plans and recommendations.



Sec. 19.10.120. - Research on highway development.

The department may gather, investigate, and compile information concerning the use, construction, and maintenance of highways, the practices and methods of efficient highway organization, financing, and other information, data and statistics of the state and the extent of the natural resources of road-building materials in the state. The department may enter into agreements with states, municipalities, or research organizations to carry on research and test projects involving highway development. The department may disseminate this information, together with recommendations it considers advisable.



Sec. 19.10.130. - Inspection and testing of materials and equipment.

The department may inspect and test materials, supplies, equipment, and machinery used by it or by a contractor constructing or maintaining highways in the state, and develop methods and procedures for this inspection and testing.



Sec. 19.10.140. - Long-range program for highway construction and maintenance. [Repealed, Sec. 7 ch 39 SLA 2005].

Repealed or Renumbered



Sec. 19.10.150. - Construction program.

Before February 2 of each year, the department shall prepare a statement showing what construction work has been requested and proposed and may be undertaken by the department. The statement must set forth a general itemization of the estimated cost for each project and the total estimates of all projects. The department shall adopt a construction program which must include the projects to be undertaken by it during the following construction season and must establish project priorities. The department may increase, decrease, amend, or revise the construction program from time to time as circumstances warrant.



Sec. 19.10.160. - Standard plans and specifications; planning for future traffic.

(a) The department shall prepare and adopt uniform standard plans and specifications for the establishment, construction, and maintenance of highways in the state. The department may amend the plans and specifications as it considers advisable. The standards must conform as closely as practicable to those adopted by the American Association of State Highway and Transportation Officials.

(b) Design for proposed major upgrade and new construction projects for highways in federally recognized metropolitan planning areas must be conducive to safety, durability, and economy of maintenance and provide for capacity that will adequately serve planned future traffic as set out in this subsection. This subsection does not apply to designs for highway maintenance projects. Proposed major upgrade and new construction projects that are estimated to cost

(1) less than $5,000,000 must be designed to adequately serve planned future traffic for at least the next 10 years;

(2) $5,000,000 or more must be designed to adequately serve planned future traffic for at least the next 20 years.






Article 03 - CONSTRUCTION

Sec. 19.10.170. - Construction by department.

(a) Except as provided in AS 44.33.300 , it is the general policy of the state to require the construction of all highways under bid contract in accordance with AS 36.30 (State Procurement Code). However, subject to the provisions of (b) of this section, when the estimated cost of a construction project is less than $100,000 or when it appears to be in the best interests of the state, the department may perform the work notwithstanding any other provisions of law.

(b) Construction or professional services in connection with the construction of highways performed by the department under (a) of this section that have an estimated cost exceeding $5,000 may not be performed by the department unless the commissioner determines, in writing, that the cost to the state will be less than that incurred as a result of a formally advertised or negotiated contract. The determination of the commissioner shall be supported by findings of fact which shall set out enough facts and circumstances to clearly justify the determination. The determinations and findings shall be maintained as a permanent record of the department.

(c) In this section, "professional services" means architectural, engineering, or land surveying services.



Sec. 19.10.180. - Request for public bids.

Requests for public bids are governed by AS 36.30 (State Procurement Code). The request for public bids may require the contractor to furnish equipment, labor, materials, and supplies for the project, or it may state that the department will furnish the materials and supplies. If the department elects to provide materials and supplies for a project, it shall do so at the time it adopts the construction program. The department shall acquire these materials and supplies under AS 36.30 by requesting bids for them according to the class, type, and nature of the materials and supplies. The contract for materials and supplies may be awarded either upon the basis of delivery to the construction project directly or to a central storehouse or storehouses maintained by the department. Those materials and supplies so purchased by the department may be delivered to the project site without expense to the contractor, or it may sell them to the contractor at cost and make the materials and supplies a part of the construction cost.



Sec. 19.10.190. - Advertisement, bids, contracts, and informal bids. [Repealed, Sec. 67 ch 106 SLA 1986. For current law, see AS 36.30].

Repealed or Renumbered



Sec. 19.10.200. - Procedures for the award of contracts.

The award of a contract for highway construction work is governed by AS 36.30 (State Procurement Code), AS 19.05 - AS 19.25, and regulations adopted under those laws.



Sec. 19.10.210. - Award of contracts to lowest responsible bidder. [Repealed, Sec. 67 ch 106 SLA 1986. For current law, see AS 36.30].

Repealed or Renumbered



Sec. 19.10.220. - Prior contracts unaffected. [Repealed, Sec. 43 ch 85 SLA 1988].

Repealed or Renumbered



Sec. 19.10.230. - Method of construction of highway ditches.

A highway constructed or reconstructed shall be designed to permit water to drain from it into ditches which shall drain into coulees, rivers, and lakes according to the surface and terrain where the highway is constructed in accordance with scientific highway construction and engineering in order to prevent the water from overflowing onto adjacent and adjoining land. The natural flow and drainage of surface water may not be obstructed, but it shall be permitted to follow the natural course according to the surface and terrain.



Sec. 19.10.240. - Warning signs of road construction.

Whenever the department enters into a contract for the construction of a highway, it shall, as a condition of the contract, provide that the contractor shall place suitable warning signs that can be read from a distance of 100 feet in daytime, and that the contractor shall erect and place at night a red and white lantern or a torch or other effective device, of a type approved by the department, at both ends of the construction work, not less than 300 feet from it, warning the public that the road is under construction or improvement and is closed, impassable, or dangerous for travel. This section does not make the state liable for the failure of a contractor to erect warning signs.



Sec. 19.10.250. - Penalty for failure to erect warning signs.

A contractor, foreman, or person in charge of work or repairs on a highway who fails or neglects to erect and maintain suitable warning signs as provided in AS 19.10.240 is punishable by a fine of not less than $10 nor more than $50, or by imprisonment in jail for not more than 60 days, or by both.



Sec. 19.10.260. - Replacement of permanent markers and filing of right-of-way map after construction.

The department shall

(1) replace all permanent markers on private or municipal property that were destroyed or lost during highway construction to permit persons to determine accurately new boundary lines resulting from the construction;

(2) file and record in the local recording district, after completion of highway construction, an accurate right-of-way map that will contain sufficient engineering and survey information designating where the resulting boundary lines are located on private or municipal property along the highway.



Sec. 19.10.270. - Highway construction near airports.

(a) A person may not construct, reconstruct, relocate, or extend a federal-aid highway within two miles of an airport, airstrip, or private air facility without first obtaining the written approval of the commissioner, as provided by regulation.

(b) The commissioner may not approve the construction, reconstruction, relocation, or extension of a highway under this section if the construction would constitute a hazard to the traveling public or if the construction would otherwise not be in the public interest.

(c) The commissioner shall adopt regulations to implement the purpose of this section that are consistent with standards established by participating federal agencies.



Sec. 19.10.280. - [Renumbered as AS 19.20.015 ].

Repealed or Renumbered






Article 04 - COMMERCIAL MOTOR VEHICLE REQUIREMENTS

Sec. 19.10.300. - Financial responsibility.

(a) A person who carries passengers or freight for hire intrastate in a commercial motor vehicle or a person who carries freight in a motor vehicle for commercial purposes, or a person who rents or leases a motor vehicle for the use of another to carry freight shall procure and maintain security in the following minimum amounts:

(1) $200,000 for property damage in a single occurrence;

(2) $500,000 for bodily injury or death in a single occurrence.

(b) Evidence of security required under (a) of this section shall be filed with the department and must be

(1) a policy or certificate of insurance issued by an insurer acceptable to the department;

(2) a bond of a surety company licensed to write surety bonds in the state;

(3) evidence accepted by the department, showing ability to self-insure; or

(4) other security approved by the department.

(c) The department shall adopt regulations necessary to carry out the provisions of this section. The department may authorize department personnel to enforce this section and may adopt procedural regulations necessary to implement this section.

(d) A policy of insurance, surety bond, or other form of security may not be canceled on less than 30 days' written notice to the department. This requirement must be clearly stated in the policy or endorsement for an insurance policy submitted as proof of financial responsibility under (b)(1) of this section. The 30-day notice period is measured from the date on which the department receives notice.

(e) When operating a commercial motor vehicle or motor vehicle for which security is required under (a) of this section, a person shall carry proof of insurance and, if involved in an accident with another person, shall display the proof of insurance to the other person. In this subsection, "proof of insurance" means a

(1) certificate of self-insurance acceptable to the department;

(2) card issued by an insurer described in (b)(1) of this section that indicates that insurance has been procured as required by this section, that contains a local or toll-free telephone number for filing or receiving claim information, and that indicates the name and address of the insurer; or

(3) copy of the surety bond described in (b)(2) of this section.

(f) Notwithstanding AS 19.10.399 , in this section

(1) "commercial motor vehicle" means a motor vehicle or a combination of a motor vehicle and one or more other vehicles

(A) used to transport passengers or property;

(B) used upon a land highway or vehicular way; and

(C) that

(i) has a gross vehicle weight rating or gross combination weight rating greater than 26,000 pounds;

(ii) is designed to transport more than 15 passengers, including the driver; or

(iii) is used in the transportation of materials found by the United States Secretary of Transportation to be hazardous for purposes of 49 U.S.C. 5101 - 5127;

(D) except that the following vehicles meeting the criteria in (A) - (C) of this paragraph are not commercial vehicles:

(i) emergency or fire equipment that is necessary to the preservation of life or property;

(ii) farm vehicles that are controlled and operated by a farmer; used to transport agricultural products, farm machinery, or farm supplies to or from that farmer's farm; not used in the operations of a common or contract motor carrier; and used within 150 miles of the farmer's farm; and

(iii) recreational vehicles used exclusively for purposes other than commercial purposes;

(2) "freight" means commodities, articles, and cargo, of whatever nature or value.

(g) A person who violates (a) of this section is guilty of a class B misdemeanor and is punishable by a fine of not less than $500 or more than $1,000.



Sec. 19.10.310. - Commercial motor vehicle safety inspections.

A commercial motor vehicle may not be operated without a certificate of inspection. An owner or operator of a commercial motor vehicle shall renew a certificate of inspection at least annually. An owner or operator of a commercial motor vehicle shall provide proof of annual inspection upon demand of a peace officer or employee of the department authorized by the commissioner to enforce this section.



Sec. 19.10.320. - , 19.10.330. Commercial motor vehicle inspection station permits; certification of commercial motor vehicle inspectors. [Repealed, Sec. 21 ch 48 SLA 1998].

Repealed or Renumbered



Sec. 19.10.340. - Issuance of certificate of inspection.

A person conducting annual commercial motor vehicle inspections shall issue a certificate of inspection to the owner or operator after determining that the motor vehicle is in a safe and mechanically sound condition as required by law. The owner or operator of a commercial motor vehicle shall keep a record of the annual inspection of the vehicle.



Sec. 19.10.350. - , 19.10.360. Falsely representing to be an official station; counterfeit certificates of inspection. [Repealed, Sec. 21 ch 48 SLA 1998].

Repealed or Renumbered



Sec. 19.10.370. - Regulations.

The commissioner shall adopt regulations to implement AS 19.10.310 - 19.10.399.



Sec. 19.10.375. - Impoundment.

(a) If a peace officer or an employee of the department authorized by the commissioner to issue citations finds a commercial motor vehicle in operation without a current and valid certificate of inspection under this chapter, the commercial motor vehicle may be impounded. The commercial motor vehicle may not be released from impoundment until

(1) a current and valid certificate of inspection under this chapter has been provided for the commercial motor vehicle; and

(2) any impoundment fees or charges have been paid.

(b) The department may adopt regulations to charge fees to recover costs of implementation of this section, including costs of impoundment.



Sec. 19.10.380. - Criminal penalty.

A person who violates a provision of AS 19.10.310 - 19.10.399 is guilty of a class B misdemeanor.



Sec. 19.10.399. - Definitions.

In AS 19.10.300 - 19.10.399,

(1) "commercial motor vehicle" means a self-propelled or towed vehicle

(A) used to transport passengers or property for commercial purposes;

(B) used upon a highway or vehicular way; and

(C) that

(i) has a gross vehicle weight rating or gross combination weight rating greater than 10,000 pounds;

(ii) is designed to transport more than 15 passengers, including the driver; or

(iii) is used in the transportation of materials found by the United States Secretary of Transportation to be hazardous for purposes of 49 U.S.C. 5101 - 5127;

(D) except that the following vehicles meeting the criteria in (A) - (C) of this paragraph are not commercial motor vehicles:

(i) emergency or fire equipment that is necessary to the preservation of life or property;

(ii) farm vehicles that are controlled and operated by a farmer; used to transport agricultural products, farm machinery, or farm supplies to or from that farmer's farm; not used in the operations of a common or contract motor carrier; and used within 150 miles of the farmer's farm;

(iii) school buses;

(iv) vehicles owned and operated by the federal government unless the vehicle is used to transport property of the general public for compensation in competition with other persons who own or operate a commercial motor vehicle subject to AS 19.10.310 - 19.10.399, and except to the extent that regulation of vehicles operated by the federal government is permitted by federal law; and

(v) vehicles used exclusively for purposes other than commercial purposes;

(2) "commercial purposes" means activities for which a person receives direct monetary compensation or activities for which a person receives no direct monetary compensation but that are incidental to and done in furtherance of the person's business;

(3) "commissioner" means the commissioner of transportation and public facilities;

(4) "department" means the Department of Transportation and Public Facilities;

(5) "gross combination weight rating" means the value specified by the manufacturer as the loaded weight of a combination vehicle, except that if a value has not been specified by the manufacturer, the gross combination weight rating is determined by adding the gross vehicle weight rating of the power unit and the total weight of the towed unit and the load on the towed unit;

(6) "gross vehicle weight rating" means the value specified by the manufacturer as the loaded weight of a single vehicle;

(7) "highway" means the entire width between the boundary lines of every way that is publicly maintained when a part of it is open to the public for purposes of vehicular travel, including but not limited to every street and the Alaska state marine highway system but not vehicular ways or areas;

(8) "motor vehicle" means a vehicle that is self-propelled except a vehicle moved by human or animal power;

(9) "official traffic-control device" means a sign, signal, marking, or other device not inconsistent with AS 28, placed or erected by authority of a state or municipal agency or official having jurisdiction, for the purpose of traffic regulating, warning, and guiding;

(10) "owner" means a person, other than a lienholder, having the property in or title to a vehicle, including but not limited to a person entitled to the use and possession of a vehicle subject to a security interest in another person, but exclusive of a lessee under a lease not intended as security;

(11) "traffic" means pedestrians, ridden or herded animals, vehicles, and other conveyances either singly or together while using a highway or vehicular way or area that is open to public use for purposes of travel;

(12) "vehicle" means a device in, upon, or by which a person or property may be transported or drawn upon or immediately over a highway or vehicular way or area; "vehicle" does not include

(A) devices used exclusively upon stationary rails or tracks;

(B) mobile homes;

(13) "vehicular way or area" means a way, path, or area, other than a highway or private property, that is designated by official traffic control devices or customary usage and that is open to the public for purposes of pedestrian or vehicular travel, and which way or area may be restricted in use to pedestrians, bicycles, or other specific types of vehicles as determined by the Department of Public Safety or other agency having jurisdiction over the way, path, or area.









Chapter 19.15. - FINANCIAL PROVISIONS

Sec. 19.15.010. - Loans to department.

For the purpose of participating in a federal grant-in-aid program, the department may apply to the Department of Administration for short-term loans from the general fund for periods not to exceed nine months and for amounts estimated not to exceed anticipated revenue for the term of the loan. The Department of Administration may approve the loan if it determines that the loan would not adversely curtail other expenditures from the general fund.



Sec. 19.15.020. - Assent to federal aid.

The legislature assents to the Act of Congress approved July 11, 1916 (39 Stat. 355) entitled, "An Act to provide that the United States shall aid the states in the construction of rural post roads, and for other purposes." The department may make all contracts and do all things necessary to cooperate with the federal government in the construction of highways under the provisions of that Act, and all Acts amending or supplementing it, and any other Act of Congress that may be enacted, including the Federal-Aid Highway Act of 1956 (Public Law 627, 85th Congress, 2nd Session).



Sec. 19.15.025. - Federal-aid highway projects.

(a) Before October 1, 2006, the department may annually allocate up to four percent of nonrestricted federal-aid highway apportionments to projects classified under the trails and recreational access for Alaska program under a statewide transportation improvement program. On or after October 1, 2006, the department may allocate up to two percent of nonrestricted federal-aid highway apportionments to projects classified under the trails and recreational access for Alaska program under a statewide transportation improvement program.

(b) Before October 1, 2006, the department shall annually allocate at least 37 percent of nonrestricted federal-aid highway apportionments to projects classified under the community transportation program under a statewide transportation improvement program. On or after October 1, 2006, the department shall annually allocate at least 39 percent of nonrestricted federal-aid highway apportionments to projects classified under the community transportation program under a statewide transportation improvement program.

(c) Not more than 10 percent of the funds provided to a municipality for participation in federal-aid highway or other eligible projects may be expended from the transportation enhancement apportionment over the life of a transportation improvement program.



Sec. 19.15.030. - Participation by municipality in federal highway construction.

When a federal-aid highway is routed through a municipality, it may participate in the financing, planning, construction, acquisition of right-of-way, and maintenance of the highway in the manner and proportion the department determines is reasonable and proper.



Sec. 19.15.040. - General laws governing assessments by municipalities to pay highway costs.

The provisions of law relating to the levying of assessments for highway financing, planning, construction, acquisition of right-of-way, and maintenance, referred to in AS 19.15.030 apply to the extent that they are not inconsistent with the general purpose of AS 19.05 - AS 19.25.






Chapter 19.17. - LITTERING



Chapter 19.20. - COOPERATION BY AND WITH THE STATE

Article 01 - STATE RELATIONSHIP TO MUNICIPALITIES

Sec. 19.20.010. - Connecting highways.

(a) The department may enter into cooperative agreements with a municipality for the construction or maintenance of a connecting highway that is part of the state highway system and located within the municipality.

(b) The jurisdiction, control and duty of the department and municipality with respect to connecting highways is as follows:

(1) The department has no authority to change or establish a grade of a connecting highway without approval of the governing body of the municipality.

(2) The municipality shall at its own expense maintain all underground facilities in a connecting highway and has the right to construct necessary additional underground facilities.

(3) The municipality may grant the privilege to open the surface of a connecting highway, but the municipality shall promptly repair all damage occasioned by the opening of the surface.

(4) Subject to law the municipality has the exclusive right to grant franchises over, beneath, and upon a connecting highway. However, it may not grant a franchise for transportation of passengers in motor vehicles on a connecting highway without the approval of the department.



Sec. 19.20.015. - Local control of state transportation corridors.

(a) A municipality, by resolution of its governing body, may request of the department the assumption of the department's responsibilities relating to planning of transportation corridors that are to be located within the boundaries or operating area of the municipality. After receipt of the request, the department shall provide by agreement for assumption by the municipality of the department's responsibilities relating to planning of transportation corridors, unless the commissioner determines that assumption of responsibilities by the municipality is not practicable or not in the best interests of the state. The parties may by mutual agreement provide for joint or cooperative assumption of responsibilities by the department and the municipality.

(b) If the commissioner determines that assumption of responsibilities by a municipality under this section is not practicable or not in the best interests of the state, the commissioner shall notify the municipality of that finding and specify reasons for it. If the municipality requests reconsideration of the decision, the commissioner shall hold a hearing in the municipality within 30 days following mailing of the request. Following the hearing the commissioner may affirm, modify, or reverse the initial decision and shall specify in writing the reasons.

(c) Provisions of this title governing planning of transportation corridors by the department, and regulations adopted under the provisions, govern the administration of projects assumed by a municipality under this section, and for that purpose supersede any conflicting provisions of ordinance or charter.

(d) The commissioner may require terms or conditions in an agreement under this section necessary to ensure compliance with the requirements of this section and otherwise considered to be in the public interest. If necessary, the commissioner may require as a condition of an agreement under this section approval of the agreement by the federal government.

(e) The provisions of this section apply only to the extent permitted by federal laws and regulations.

(f) [Repealed, Sec. 88 ch 74 SLA 1985].



Sec. 19.20.017. - Local control of traffic control systems.

(a) A municipality, by resolution of its governing body, may request the transfer to it of the responsibility of the department for the operation and maintenance of a traffic control system that regulates the flow of traffic at intersections of highways and roads maintained by the state and the municipality.

(b) After receipt of a resolution requesting a transfer to a municipality of the responsibility for operation and maintenance of a traffic control system under (a) of this section, the commissioner shall promptly negotiate and enter into an agreement with municipal officials transferring the operation and maintenance of a traffic control system to the municipality. The agreement shall contain the terms and conditions that ensure compliance with the requirements of this title, and may include other terms and conditions that relate to traffic control and that are considered by the commissioner to be in the public interest.

(c) If the commissioner and a municipality enter into an agreement under (b) of this section, the commissioner shall annually pay to the municipality, for the period beginning with the effective date of transfer of responsibility, the cost to the state of operating the traffic control system during the fiscal year preceding the effective date of the transfer, adjusted annually for inflation.

(d) The provisions of this section apply only to the extent permitted by federal law and regulation.

(e) In this section, "traffic control system" means a series of traffic control signals that regulate electronically or by computer, and coordinate the flow of vehicle traffic.



Sec. 19.20.020. - Authority to establish controlled-access facilities.

The department and a municipality, acting alone or in cooperation with each other or with a federal agency participating in the construction and maintenance of highways, may plan, designate, establish, regulate, vacate, alter, improve, maintain, and provide controlled-access facilities for public use when it finds that present or future traffic conditions justify special facilities. The department or a municipality may exercise the same authority with respect to controlled-access facilities that each has with respect to highways within its jurisdiction. The department or the municipality may regulate, restrict, or prohibit the use of the controlled-access facilities by the various classes of vehicles or traffic in a manner consistent with the definition of a controlled-access facility.



Sec. 19.20.030. - Design of controlled-access facility.

The department and a municipality may design a controlled-access facility and may regulate, restrict, or prohibit access to best serve the traffic for which the facility is intended. The department and the municipality may divide and separate a controlled-access facility into separate highways by the construction of raised curbings, central dividing sections, or other physical separations, or by designating the separate highways by signs, markers, stripes and the proper lane for traffic by appropriate signs, markers, stripes, and other devices. No person has the right of ingress or egress to, from, or across controlled-access facilities to or from abutting land, except at designated points at which access is permitted, upon the terms and conditions specified from time to time.



Sec. 19.20.040. - Acquisition of property and property rights.

For the purposes of AS 19.05 - AS 19.25 the department and a municipality may acquire private or public property and property rights including rights of access, air, view, and light, for controlled-access facilities and service roads by gift, devise, purchase, or condemnation in the same manner as they may now or hereafter be authorized by law to acquire property or property rights in connection with highways in their respective jurisdictions. Property rights acquired under AS 19.05 - AS 19.25 shall be in fee simple. In acquiring property or property rights for a controlled-access facility or service highway in connection therewith, the municipality may acquire an entire lot, block, or tract of land, if, by so doing, the interests of the public will be best served, even though the entire lot, block, or tract is not immediately needed for the right-of-way.



Sec. 19.20.050. - Grade-crossing eliminations.

The department and a municipality may designate and establish controlled-access highways as new and additional facilities, or may designate and establish an existing highway as included within a controlled-access facility. The department and the municipality may provide for the elimination of an intersection at grade of a controlled-access facility with an existing highway by grade separation or service highway, or by closing off the highway at the right-of-way boundary line of the controlled-access facility. After the establishment of a controlled-access facility, a highway not part of the facility may not intersect it at grade. A municipal or state highway, or other public way may not be opened into or connected with a controlled-access facility without the consent and prior approval of the department or the municipality having jurisdiction over the controlled-access facility. The department shall give its consent and approval only if the public interest is served.



Sec. 19.20.060. - Participation in financing, planning, and regulation.

The department and a municipality may enter into an agreement with each other or with the federal government for the financing, planning, establishment, improvement, maintenance, use regulation, or vacation of controlled-access facilities or other public ways in their respective jurisdictions.



Sec. 19.20.070. - Local service highways.

In the development of a controlled-access facility, the department and the municipality may plan, designate, establish, use, regulate, alter, improve, maintain, and vacate local service highways and exercise jurisdiction over them in the same manner authorized for the exercise of jurisdiction over controlled-access facilities if, in their opinion, local service highways are necessary or desirable. Local service highways shall be of appropriate design and shall be separated from the controlled-access facility by the devices designated as necessary or desirable by the proper authority.



Sec. 19.20.080. - Municipal master highway plan.

A municipality of over 5,000 population, according to the latest available census, together with the department, shall develop and adopt a master highway plan, which shall insure the proper location and integration of the Alaska highway connections in the municipality. In selecting and designating the master highway plan, they shall take into account the important principal streets that connect residential areas with business areas and the streets that carry important rural traffic into and across the municipality, in order to ensure a system of highways upon which traffic can be controlled and protected in a manner to provide safe and efficient movement of traffic in the municipality.



Sec. 19.20.090. - [Renumbered as AS 19.10.270 ].

Repealed or Renumbered






Article 02 - METROPOLITAN PLANNING ORGANIZATIONS

Sec. 19.20.200. - Establishment of metropolitan planning organizations.

In order to coordinate transportation planning in urbanized areas and achieve the transportation planning goals of 23 U.S.C. 134 and 49 U.S.C. 5303 - 5306, a metropolitan planning organization shall be established for each metropolitan area of the state when required for participation in a federal transportation program. A metropolitan area is an urbanized area with a population of more than 50,000 persons.



Sec. 19.20.210. - Membership of the policy boards of metropolitan planning organizations.

(a) The policy board of a metropolitan planning organization established under AS 19.20.200 for a metropolitan area with a population greater than 200,000 persons shall consist of at least seven voting members. A quorum of the policy board is a majority of the voting members of the board. Four voting members of the board shall be designated by the municipalities that are located partially or wholly within the metropolitan area. Three voting members shall be appointed by the governor. At least one member designated by the municipalities and at least one member appointed by the governor shall be public members who reside within the metropolitan area and who are not elected public officials. The public members shall serve for three-year terms.

(b) Two nonvoting members of the policy board of a metropolitan planning organization that is subject to (a) of this section shall be designated as follows:

(1) one member of the senate who is elected from a district, of which more than 50 percent is located within the metropolitan area, and who is designated by the president of the senate; a person who is designated to serve as a member of the policy board of a metropolitan planning organization under this paragraph may not receive compensation for service on the metropolitan planning organization; and

(2) one member of the house of representatives who is elected from a district, of which more than 50 percent is located within the metropolitan area, and who is designated by the speaker of the house of representatives; a person who is designated to serve as a member of the policy board of a metropolitan planning organization under this paragraph may not receive compensation for service on the metropolitan planning organization.

(c) The governor may appoint an additional voting member to the policy board of a metropolitan planning organization that is subject to (a) of this section to represent a private entity that administers or operates a major mode of transportation within the metropolitan area.

(d) The governor may appoint additional nonvoting members to the policy board of a metropolitan planning organization that is subject to (a) of this section, if the additional nonvoting members are authorized in the agreement between the governor and the participating local governments that designates the metropolitan planning organization.



Sec. 19.20.220. - Approval of local transportation improvement plan.

The governor may approve a transportation improvement plan or an amendment to a transportation improvement plan prepared by a metropolitan planning organization if the plan is consistent with applicable federal law and regulation and the policy board of the metropolitan planning organization is organized in accordance with applicable provisions of AS 19.20.210 .









Chapter 19.22. - LANDSCAPING AND SCENIC ENHANCEMENT

Sec. 19.22.010. - Purpose.

The purpose of this chapter is to promote the safety, convenience, and enjoyment of travel on and protection of the public investment in highways of the state, and to authorize the restoration, preservation, and enhancement of scenic beauty within and adjacent to highways of the state.



Sec. 19.22.020. - Authorization to acquire and improve.

(a) The department is authorized to acquire by purchase, exchange, gift, or condemnation land or any interest in land necessary for the restoration, preservation, and enhancement of scenic beauty, within or adjacent to the rights-of-way of highways on the state highway system.

(b) The department may acquire and develop publicly owned and controlled rest and recreation areas and sanitary and other facilities within or adjacent to the highway right-of-way reasonably necessary to accommodate the traveling public.

(c) The department may make improvements necessary to implement the purposes of AS 19.22.010 .

(d) The condemnation authority granted by this chapter may not be exercised beyond 660 feet from the right-of-way of the highway.



Sec. 19.22.030. - Definitions.

In this chapter

(1) [Repealed, Sec. 53 ch 30 SLA 1996].

(2) "state highway system" means all highways located in this state which are or hereafter may be officially designated as state highways under the provisions of AS 19.10.020 .






Chapter 19.25. - PROTECTION AND USE OF STATE HIGHWAYS AND ROADS

Article 01 - UTILITIES IN HIGHWAYS

Sec. 19.25.010. - Use of rights-of-way for utilities.

A utility facility may be constructed, placed, or maintained across, along, over, under, or within a state right-of-way only in accordance with regulations adopted by the department and if authorized by a written permit issued by the department. The department may charge a fee for a permit issued under this section.



Sec. 19.25.020. - Relocation of utilities incident to highway projects.

(a) If, incident to the construction of a highway project, the department determines and orders that a utility facility located across, along, over, under, or within a state right-of-way must be changed, relocated, or removed, the utility owning or maintaining the facility shall change, relocate, or remove it in accordance with the order. The order must provide a reasonable time period for compliance.

(b) If the utility facility is not changed, relocated, or removed in accordance with the order, the facility becomes an unauthorized encroachment and may be disposed of in accordance with AS 19.25.240 - 19.25.250. In addition, the owner of the facility shall indemnify the state for any amount for which the state may be liable to a contractor by reason of the encroachment.

(c) The cost of change, relocation, or removal necessitated by highway construction is a cost of highway construction to be paid in accordance with AS 19.45.001 (4) as follows:

(1) by the department as a cost of highway construction, if the utility facility is installed or authorized under a utility permit or a regulation after June 11, 1986, and is installed in the location specified in the permit;

(2) by the department as a cost of highway construction, if the facility was installed before June 11, 1986, under a utility permit issued on or after July 1, 1960, and is in the location specified in the permit;

(3) by the department as a cost of highway construction, if the utility facility was installed before July 1, 1960, or before the road became part of the state highway system;

(4) by the department as a cost of highway construction, if the utility permit that requires the utility to pay the relocation cost was issued more than five years before the contract for the highway construction project was first advertised;

(5) by the utility in all other cases, unless the commissioner finds it is in the public interest for the cost to be paid by the department.

(d) If requested by a municipality, the department shall implement this chapter by requiring to the maximum extent possible location underground of electric power transmission lines within the municipality.



Sec. 19.25.030. - 19.25.040 - l Damages and obstructions. [Repealed, Sec. 5 ch 52 SLA 1988].

Repealed or Renumbered






Article 02 - OUTDOOR ADVERTISING

Sec. 19.25.075. - Findings and intent of the people of the State of Alaska.

(a) The people of the State of Alaska find that the presence of billboards visible from Alaska's highways endanger Alaska's uniqueness and its scenic beauty.

(b) It is the intent of the people of the State of Alaska that Alaska shall forever remain free of billboards.



Sec. 19.25.080. - Purpose.

The purposes of AS 19.25.080 - 19.25.180 are

(1) to protect the public safety and the welfare of persons using the highways of the state by having outdoor advertising signs, displays, and devices along the highways controlled;

(2) to prevent unreasonable distraction of operators of motor vehicles; to prevent confusion with regard to traffic lights, signs, or signals or other interference with the effectiveness of traffic regulations, and to promote the safety, convenience, and enjoyment of travel on, and protection of the public investment in, highways in this state; to preserve and enhance the natural scenic beauty or aesthetic features of the highways and adjacent areas; and to attract tourists;

(3) to regulate outdoor advertising signs, displays, and devices in areas adjacent to the rights-of-way of the interstate, primary, and secondary systems within this state in accordance with this chapter and the regulations adopted under this chapter;

(4) to provide that outdoor advertising signs, displays, and devices that are not in conformity with the requirements of this chapter are a public nuisance;

(5) to provide a statutory basis for regulation of outdoor advertising signs, displays, and devices consistent with the public policy declared by the Congress relating to areas within and adjacent to the right-of-way of a highway of the interstate, primary, or secondary systems.



Sec. 19.25.090. - Outdoor advertising prohibited.

Except as provided in AS 19.25.105 , all outdoor advertising is prohibited.



Sec. 19.25.100. - Rural signs. [Repealed, Sec. 14 ch 155 SLA 1970].

Repealed or Renumbered



Sec. 19.25.105. - Limitations of outdoor advertising signs, displays, and devices.

(a) Outdoor advertising may not be erected or maintained within 660 feet of the nearest edge of the right-of-way and visible from the main-traveled way of the interstate, primary, or secondary highways in this state except the following:

(1) directional and other official signs and notices which include, but are not limited to, signs and notices pertaining to natural wonders, scenic and historic attractions, which are required or authorized by law, and which shall conform to federal standards for interstate and primary systems;

(2) signs, displays, and devices advertising the sale or lease of property upon which they are located or advertising activities conducted on the property;

(3) signs determined by the state, subject to concurrence of the United States Department of Transportation, to be landmark signs, including signs on farm structures, or natural surfaces, of historic or artistic significance, the preservation of which would be consistent with the provisions of this chapter;

(4) directional signs and notices pertaining to schools;

(5) advertising on bus benches or bus shelters, and adjacent trash receptacles, if the state determines that the advertising conforms to local, state, and federal standards for interstate and primary highways.

(6) [Repealed, Sec. 4 1998 Ballot Measure No. 5].

(b) [Repealed, Sec. 21 ch 94 SLA 1980].

(c) Outdoor advertising may not be erected or maintained beyond 660 feet of the nearest edge of the right-of-way of the main traveled way of the interstate, primary, or secondary highways in this state with the purpose of their message being read from that travel way except those outdoor advertising signs, displays, or devices allowed under (a) of this section.

(d) Outdoor advertising may not be erected or maintained within the right-of-way of an interstate, primary, or secondary highway except that outdoor advertising

(1) on bus benches and bus shelters, and adjacent trash receptacles, located within the right-of-way under the authority of a permit issued under AS 19.25.200 is allowed if the bus benches or bus shelters are located within a borough or unified municipality and the buses that stop at that location operate during the entire year; or

(2) present in the right-of-way on January 1, 2005, may remain, subject only to removals required by federal highway funding requirements imposed on the state by federal law, until or unless an encroachment permit for the outdoor advertising is denied under AS 19.25.200(c).

(e) [Repealed, Sec. 4 1998 Ballot Measure No. 5].



Sec. 19.25.110. - 19.25.120 - l Removal of nonconforming advertising; neglect or refusal to obey removal order. [Repealed, Sec. 43 ch 85 SLA 1988].

Repealed or Renumbered



Sec. 19.25.123. - [Renumbered as AS 19.05.123 ].

Repealed or Renumbered



Sec. 19.25.130. - Penalty for violation.

A person who violates AS 19.25.080 - 19.25.180, or a regulation adopted under AS 19.25.080 - 19.25.180, is guilty of a misdemeanor and upon conviction is punishable by a fine of not less than $50 nor more than $5,000.



Sec. 19.25.140. - Compensation for removal of advertising.

(a) The department is authorized to acquire by purchase, gift, or condemnation, all advertising devices and any property rights pertaining to them, when the advertising devices are required to be removed under AS 19.25.150 .

(b) Damages resulting from a taking in eminent domain shall be ascertained in the manner provided by law.



Sec. 19.25.150. - Unlawful advertising.

An advertising sign, display, or device that violates the provisions of AS 19.25.080 - 19.25.180 is a public nuisance. The department shall give 30 days' notice, by certified mail, to the owner of the land on which the advertising sign, display, or device is located, ordering its removal if it is prohibited by AS 19.25.080 - 19.25.180 or ordering the owner to cause it to conform to regulations if it is authorized by AS 19.25.080 - 19.25.180. If the owner of the property fails to comply within 30 days as required in the notice, the department shall remove the outdoor advertising sign, display, or device at the expense of the owner of the land or the person who erected it.



Sec. 19.25.160. - Definitions.

In AS 19.25.080 - 19.25.180

(1) "billboards" means any signboards, signs, displays, notices or forms of outdoor advertising that do not strictly comply with the provisions of AS 19.25.075 - 19.25.180, or with any permit or permits issued pursuant to AS 19.25.075 - 19.25.180;

(2) "interstate system" means that portion of the National System of Interstate and Defense Highways located in this state, as officially designated, or as may hereafter be so designated, by the commissioner, and approved by the secretary of transportation (or by the secretary of commerce before the effective date of the transfer of functions under Public Law 89-670 (80 Stat. 931)), under the provisions of 23 U.S.C.;

(3) "outdoor advertising" includes any outdoor sign, display, or device used to advertise, attract attention or inform and which is visible to a person on the main-traveled way of a highway of the interstate, primary, or secondary systems in this state, whether by printing, writing, painting, picture, light, drawing, or whether by the use of figures or objects, or a combination of these, or any other thing designed, intended, or used to advertise, inform, or attract attention;

(4) "primary system" or "secondary system" means that portion of connected main highways, as officially designated, or as may hereafter be so designated, by the commissioner, and approved by the secretary of transportation (or by the secretary of commerce before the effective date of the transfer of functions under Public Law 89-670 (80 Stat. 931)), under the provisions of 23 U.S.C.



Sec. 19.25.170. - Agreements with the United States; regulations.

The department is authorized to enter into agreements in conformity with the provisions of this title with the United States Secretary of Transportation as provided by 23 U.S.C., relating to the control of outdoor advertising signs, displays, and devices in areas adjacent to interstate and primary systems and to take action in the name of the state to comply with the terms of the agreements, and to adopt required regulations.



Sec. 19.25.180. - Applicability of municipal enactments.

Notwithstanding AS 19.25.080 - 19.25.180, a municipality may enact ordinances that regulate outdoor advertising in a way that is more restrictive than the provisions of AS 19.25.080 - 19.25.180.






Article 03 - ENCROACHMENTS IN HIGHWAYS

Sec. 19.25.200. - Encroachment permits; liability.

(a) An encroachment may be constructed, placed, changed, or maintained across or along a highway, but only in accordance with regulations adopted by the department. An encroachment may not be constructed, placed, maintained, or changed until it is authorized by a written permit issued by the department, unless the department provides otherwise by regulation. The department may charge a fee for a permit issued under this section.

(b) The provisions under (a) of this section do not apply to a mailbox or a newspaper box attached to a mailbox.

(c) Upon receipt of an application, the department shall issue an encroachment permit to a private person, a government agency acting in a business capacity, or an owner or lessee of land contiguous to the right-of-way for an encroachment that, on January 1, 2005, was present within the right-of-way of an interstate, primary, or secondary highway and is not authorized by a written encroachment permit if the department finds that

(1) the encroachment does not pose a risk to the traveling public, and the integrity and safety of the highway is not compromised;

(2) the applicant has demonstrated the encroachment was erected with the good faith belief it was lawful to erect and maintain the encroachment in its location;

(3) the denial of the encroachment permit would pose a hardship on the person, agency, owner, or lessee who applies for the permit;

(4) the issuance of an encroachment permit will not cause a break in access control for the highway;

(5) the land will not be necessary for a highway construction project during the initial term of the permit; and

(6) issuance of a permit is consistent with federal requirements regarding encroachments on federal-aid highways.

(d) The department may not remove an encroachment present within the right-of-way of an interstate, primary, or secondary highway on January 1, 2005, unless the owner, occupant, or person in possession of the encroachment or any other person causing or permitting the encroachment to exist receives the notice provided under AS 19.25.230 and is informed of the application process for an encroachment permit under (c) of this section. The department may charge a fee, not to exceed $100, for an encroachment permit issued under (c) of this section. An encroachment permit issued under (c) of this section may contain reasonable conditions to protect the traveling public, the safety and integrity of a highway's design, and the public interest.

(e) The land area described in an encroachment permit may not be used to meet minimum requirements for a contiguous land use under applicable municipal land use standards or under applicable regulations adopted by the Department of Environmental Conservation. The use of land contiguous to the land area described in the permit must satisfy the applicable municipal land use standards and applicable regulations adopted by the Department of Environmental Conservation without regard to the land area described in the permit.

(f) The issuance of an encroachment permit under AS 19.25.200 - 19.25.250 does not entitle the owner, occupant, or person in possession of the encroachment or any other person to a payment of compensation or of relocation benefits under AS 34.60 if the encroachment permit is revoked or not renewed or if the encroachment must be changed, relocated, or removed under AS 19.25.200 - 19.25.250.

(g) The state is not liable for damage to, or damage or injury resulting from the presence of, an encroachment in the right-of-way of a state highway.



Sec. 19.25.210. - Relocation or removal of encroachment.

If, incidental to the construction or maintenance of a state highway, the department determines and orders that an encroachment previously authorized by written permit must be changed, relocated, or removed, the owner of the encroachment shall change, relocate, or remove it at no expense to the state, except as provided in AS 19.25.020 , within a reasonable time set by the department. If the owner does not change, relocate, or remove an encroachment within the time set by the department, the encroachment shall be considered an unauthorized encroachment and subject to the provisions of AS 19.25.220 - 19.25.250.



Sec. 19.25.220. - Unauthorized encroachments.

If an unauthorized encroachment exists in, on, under, or over a state highway, the department may require the removal of the encroachment in the manner provided in AS 19.25.230 - 19.25.250.



Sec. 19.25.230. - Notice of removal.

Except as otherwise provided in AS 19.25.200 , 19.25.210 and 19.25.240, notice shall be given the owner, occupant, or person in possession of the encroachment, or to any other person causing or permitting the encroachment to exist, by serving upon any of them a notice demanding the removal of the encroachment. The notice must describe the encroachment complained of with reasonable certainty as to its character and location. Service of the notice may be made by certified mail.



Sec. 19.25.240. - Summary removal.

The department may at any time remove from a state highway or road an encroachment that obstructs or prevents the use of the highway or road by the public.



Sec. 19.25.250. - Removal after noncompliance; removal expense.

After a failure of the owner of an encroachment to comply with a notice or demand of the department under the provisions of AS 19.25.200 , 19.25.210 and 19.25.230, the department may remove, or cause to be removed, the encroachment, and the owner of the encroachment shall pay to the department

(1) the expenses of the removal of the encroachment;

(2) all costs and expenses paid by the state as a result of a claim or claims filed against the state by third parties for damages due to delays because the encroachment was not changed, removed, or relocated according to the order of the department; and

(3) costs and expenses of suit.






Article 04 - ROADSIDE MEMORIALS

Sec. 19.25.260. - Roadside memorials permitted.

(a) Notwithstanding AS 19.25.090 , 19.25.105, and 19.25.200, a person may, for a period of not more than two years, place in the right-of-way but outside of the traveled way of a state highway a temporary memorial for a decedent who died as a result of a traffic accident, or other incident in the right-of-way, at or reasonably near the site where the memorial is located.

(b) A memorial must not interfere with the use of the highway, with other uses of the right-of-way, with the visibility of directional and other official signs and notices, or with highway safety, construction, or maintenance.

(c) The person who places a memorial in the right-of-way of a state highway shall

(1) post the person's contact information on the memorial;

(2) inform the department of the location within seven days of placement of the memorial; and

(3) provide the person's contact information to the department.

(d) A person may not place a political or commercial message on a memorial.

(e) A person may not place reflective material or another item on a memorial if that material or item would be distracting to drivers and other users of the right-of-way.

(f) The state is not liable for damage to, or damage or injury resulting from the presence of, a memorial in the right-of-way of a state highway.

(g) In this section, "memorial" means decorations, flags, flowers, and other lightweight objects or ornamentation commonly used at funerals or at gravesides as a tribute to a decedent.



Sec. 19.25.270. - Relocation or removal of memorial.

(a) If, incidental to the construction or maintenance of a state highway, the department determines that a memorial authorized by AS 19.25.260 must be changed, relocated, or removed, the person who placed the memorial within the right-of-way shall change, relocate, or remove the memorial at no expense to the state within a reasonable time set by the department. If the owner does not change, relocate, or remove a memorial within the time set by the department, the memorial is an unauthorized encroachment and subject to the provisions of AS 19.25.230 - 19.25.250.

(b) If a memorial in the right-of-way of a state highway does not comply with the requirements of AS 19.25.260 , the memorial is an unauthorized encroachment. The department may require removal of the encroachment in the manner provided in AS 19.25.230 - 19.25.250.









Chapter 19.27. - JUNK YARDS

Sec. 19.27.010. - Purpose.

For the purpose of promoting the public safety, health, welfare, convenience, and enjoyment of public travel, to protect the public investment in public highways and other roads maintained by the state, and to preserve and enhance the scenic beauty of land bordering public highways and other roads maintained by the state, it is declared to be in the public interest to regulate and restrict junk yards in areas adjacent to the interstate, primary, and secondary systems within this state and other roads maintained by the state. The legislature finds and declares that junk yards that do not conform to the requirements of this chapter are public nuisances.



Sec. 19.27.020. - Limitations of junk yards.

A person may not establish, operate, or maintain a junk yard, any portion of which is within 1,000 feet of the nearest edge of the right-of-way of any interstate, primary or secondary highway or other road maintained by the state, except the following:

(1) those which are screened by natural objects, plantings, fences, or other appropriate means so as not to be visible from the main-traveled way of the interstate and primary systems or other roads maintained by the state, or otherwise removed from sight;

(2) those located within areas which are zoned for industrial use under authority of law;

(3) those located within unzoned industrial areas, which areas shall be determined from actual land uses and defined by regulations to be adopted by the department.



Sec. 19.27.030. - Junk yards lawfully in existence.

(a) A junk yard lawfully in existence on August 6, 1968, that is within 1,000 feet of the nearest edge of the right-of-way and visible from the main-traveled way of any highway on the interstate or primary system, shall be screened, if feasible, so as not to be visible from the main-traveled way of the highways.

(b) A junk yard lawfully in existence on July 1, 1970, that is within 1,000 feet of the nearest edge of the right-of-way and visible from the main-traveled way of any highway on the secondary system, or a junk yard lawfully in existence on September 14, 1976, that is within 1,000 feet of the nearest edge of the right-of-way and visible from the main-traveled way of a road maintained by the state, shall be screened, if feasible, so as not to be visible from the main-traveled way of the highway.



Sec. 19.27.035. - Screening by department; lien.

(a) If the owner or operator of a junk yard does not screen the yard under AS 19.27.030 , and the department has not determined that screening would be unfeasible, the department may screen the yard. The owner or operator shall reimburse the department for the costs of the labor and materials necessary for the screening.

(b) The state has a lien, for the costs referred to in (a) of this section, on the junk and the land on which the junk yard is located, after recording a claim of lien in the office of the recorder for the district in which the property is located.



Sec. 19.27.040. - Requirements as to screening.

The department may adopt regulations governing the location, planting, construction, and maintenance, including the materials used in the screening or fencing required by this chapter.



Sec. 19.27.050. - Authority to acquire property interests for removal or screening of junk yards.

When the department determines that the topography of the land adjoining the highway or the road maintained by the state will not permit adequate screening of those junk yards lawfully in existence as provided in AS 19.27.030 or the screening of the junk yards would not be economically feasible, the department may acquire by gift, purchase, exchange, or condemnation, property interests necessary to secure the removal of the junk yards, and the department shall pay just compensation to the owner for the property. When the department determines that it is in the best interests of the state, it may acquire land, or interests in land necessary to provide adequate screening of junk yards.



Sec. 19.27.060. - Violating junk yard a nuisance.

A junk yard that is in violation of a provision of this title or a regulation adopted under this title, is a public nuisance.



Sec. 19.27.070. - Junk yards in existence on date of enactment. [Repealed, Sec. 22 ch 94 SLA 1980].

Repealed or Renumbered



Sec. 19.27.080. - Injunction.

At the request of the department the attorney general may institute a civil action in superior court to abate a junk yard that is a nuisance as defined in this chapter. In the proceedings the court shall determine whether the junk yard is a nuisance as defined in this chapter and shall enter judgments or decrees it considers necessary to abate the nuisance. A civil action under this section shall be brought in the superior court in the judicial district in which the junk yard is located.



Sec. 19.27.090. - Interpretation.

This chapter may not be construed to abrogate or affect the provisions of any law, ordinance, regulation, or resolution that is more restrictive than the provisions of this chapter.



Sec. 19.27.100. - Agreements with the United States.

The department may enter into agreements in conformity with this title with the United States Secretary of Transportation as provided by 23 U.S.C., relating to the control of junk yards in areas adjacent to the interstate and primary systems, and take action in the name of the state to comply with the terms of the agreements.



Sec. 19.27.110. - Definitions.

In this chapter

(1) "automobile graveyard" means an establishment or place of business which is maintained, used, or operated primarily for storing, keeping, buying, or selling wrecked, scrapped, ruined, or dismantled motor vehicles or motor vehicle parts;

(2) [Repealed, Sec. 53 ch 30 SLA 1996].

(3) "interstate system" means that portion of the National System of Interstate and Defense Highways located in this state, as officially designated, or as may hereafter be so designated, by the commissioner, and approved by the secretary of transportation (or by the secretary of commerce before the effective date of the transfer of functions under Public Law 89-670 [80 Stat. 931]), under the provisions of 23 U.S.C;

(4) "junk" means used or scrap rope, rags, batteries, paper, trash, rubber, debris or waste, junked, dismantled, or wrecked automobiles, or parts thereof, or used or scrap iron, steel, copper, brass and other ferrous or nonferrous metals;

(5) "junk yard" means an establishment or place of business, private or public, which is maintained, operated, or used primarily for storing, keeping, buying, or selling junk, or for the maintenance or operation of an automobile graveyard, and the term includes garbage dumps and sanitary fills;

(6) "primary system" or "secondary system" means that portion of connected main highways, as officially designated, or as may hereafter be so designated, by the commissioner, and approved by the secretary of transportation (or by the secretary of commerce before the effective date of the transfer of functions under Public Law 89-670 [80 Stat. 931]), under the provisions of 23 U.S.C.



Sec. 19.27.120. - Penalty for violation.

A person who violates this chapter, or a regulation adopted under it, is guilty of a misdemeanor and upon conviction is punishable by a fine of not less than $50 nor more than $1,000.



Sec. 19.27.130. - Additional requirements.

The requirements imposed by this chapter relative to junk yards are in addition to the requirements of AS 08.60.050 - 08.60.100.



Sec. 19.27.140. - Short title.

This chapter may be cited as the Junk Yard Control Act.






Chapter 19.30. - ACCESS ROADS

Article 01 - ROADS TO AREAS RICH IN MINERAL RESOURCES

Sec. 19.30.010. - Findings. [Repealed, Sec. 6 ch 167 SLA 1970].

Repealed or Renumbered



Sec. 19.30.020. - Purpose.

The purpose of AS 19.30.020 - 19.30.051 is to facilitate the commercial development of mineral resources, except oil and gas, by authorizing funds to participate in construction of developmental access roads into areas where mining prospects of valid commercial promise are inaccessible to truck haulage. These access roads are to be constructed as rudimentary truck roads and to standards that can be readily improved for general public use. It is the intent of the state to participate with mineral resource developers up to 50 percent for the cost of construction and maintenance of developmental access roads under AS 19.30.020 - 19.30.051.



Sec. 19.30.030. - Commissioner of natural resources to approve application.

(a) The commissioner of natural resources may approve applications for construction of developmental access roads under AS 19.30.020 - 19.30.051.

(b) A request for construction assistance shall be submitted to the commissioner of natural resources by the resource developer, setting out the scope of the development and the resources to be developed.

(c) The commissioner of natural resources shall review the application and, if found feasible and participating funds are available, may enter into a contract in which the state will participate with the applicant in the cost of construction of the road, up to $50,000 or up to 50 percent of the cost, whichever is lower; however, the applicant shall pay for all right-of-way acquisition.

(d) For purposes of (c) of this section, "cost of construction" includes, in addition to costs directly related to the project, the sum total of all costs of financing and carrying out the project. These include, but are not limited to, the costs of all necessary studies, surveys, plans and specifications, architectural, engineering or other special services, acquisition of real property, site preparation and development, purchase, construction, reconstruction, and improvement of real property and the acquisition of machinery and equipment as may be necessary in connection with the project; an allocable portion of the administrative and operating expenses of the grantee; the cost of financing the project, including interest on bonds issued to finance the project; and the cost of other items, including any indemnity and surety bonds and premiums on insurance, legal fees, fees and expenses of trustees, depositaries, financial advisors, and paying agents for the bonds issued as the issuer considers necessary.



Sec. 19.30.040. - Construction and maintenance.

(a) Upon approval of an application and agreement as to state participation, the applicant resource developer shall submit to the commissioner of natural resources road plans and specifications for the standard of construction the applicant believes to be necessary to develop the mineral resource and protect the fish and game resources that may be affected by the road construction. Plans and specifications submitted by each applicant shall be forwarded by the commissioner of natural resources to the commissioner of transportation and public facilities and the commissioner of fish and game and upon approval by them, the applicant may proceed with construction.

(b) The applicant shall be allowed credit for the use of the applicant's workers and equipment or those of the applicant's contractor as the applicant's share of cost participation. The applicant must submit documentation satisfactory to the commissioner of transportation and public facilities to support the applicant's participation for this credit.

(c) If the total cost of the road is less than the original estimate, the state shall match only half of the actual cost.

(d) If the total cost of the road is greater than the original estimate, the applicant resource developer shall be responsible for all costs in excess of the agreed upon state participation.

(e) The road becomes the property of the state, and, so long as the road is used by the applicant resource developer, is open to public use, and the applicant shall bear one-half the cost of maintenance.



Sec. 19.30.045. - Canadian minerals.

The state may elect, at the joint discretion of the commissioners of transportation and public facilities and natural resources, to authorize participation in a similar manner to that authorized in AS 19.30.020 - 19.30.040, in construction and maintenance of developmental access roads to the state border for the development of mineral resources that are in adjacent Canadian land if access roads are the most feasible way of developing those mineral resources, and if it is considered by the commissioners to be in the interest of the state to construct the roads; however, the state may participate up to $50,000, or up to one-third of the cost of construction and of the maintenance of these roads in the state, whichever is lower.



Sec. 19.30.050. - Permanent capital structures prohibited. [Repealed, Sec. 4 ch 129 SLA 1968].

Repealed or Renumbered



Sec. 19.30.051. - Regulations.

The commissioner of natural resources and the commissioner of transportation and public facilities shall adopt regulations to implement the purposes of AS 19.30.020 - 19.30.051.






Article 02 - ROADS TO STATE LAND PROGRAMMED FOR SURFACE DISPOSAL

Sec. 19.30.060. - Purpose.

It is the purpose of AS 19.30.060 - 19.30.100 to provide access to state land that is programmed for surface disposal, and to provide access roads at the lowest possible cost.



Sec. 19.30.070. - Contracts for construction of roads.

The director of the division of lands may contract with private persons for the construction of roads to and on state land programmed for surface disposal that are not more than six miles from existing roads or highways. Contracts under this section are governed by AS 36.30 (State Procurement Code).



Sec. 19.30.080. - Construction standards and maintenance.

An access road constructed under AS 19.30.060 - 19.30.100 shall be of low standard, not necessarily suitable for all weather use. The state is not under obligation to maintain an access road constructed under AS 19.30.060 - 19.30.100. If an access road is constructed outside a municipality that has zoning ordinances, the right-of-way width for the road shall be determined by the division of lands and the Department of Transportation and Public Facilities. If an access road is constructed within the boundaries of a municipality that has zoning ordinances, the right-of-way width shall conform to the subdivision control ordinances of the municipality. Contracts for the work on an access road are governed by AS 36.30 (State Procurement Code).



Sec. 19.30.090. - Payment of construction costs in land credit certificates.

The cost of constructing access roads to state land shall be paid in freely transferable land credit certificates which may be applied toward the purchase or lease of any state land under the jurisdiction of the division of lands, except tide, submerged, and shoreland and land belonging to the state which have been obtained by escheat, purchase, or any means other than by general land grant. A land credit certificate is valid for a period of 20 years after issue. After the expiration of 20 years from date of issue the holder may not start an action against the state or any person based upon the certificate. The method of disposing of land and resources and restrictions upon their disposal established by law or regulation are in no way affected by the use of land credit certificates.



Sec. 19.30.100. - Commissioner of natural resources may adopt regulations.

The commissioner of natural resources may adopt regulations necessary to carry out the purposes of AS 19.30.060 - 19.30.100.






Article 03 - LOCAL SERVICE ROADS AND TRAILS

Sec. 19.30.110. - [Repealed, Sec. 1 ch 84 SLA 1971].

Repealed or Renumbered



Sec. 19.30.111. - Purpose.

It is the purpose of AS 19.30.111 - 19.30.251 to provide for the acquisition and construction of local service roads and trails that are not included in the approved federal-aid primary highway systems eligible for federal-state matching funds.



Sec. 19.30.120. - [Repealed, Sec. 1 ch 84 SLA 1971].

Repealed or Renumbered



Sec. 19.30.121. - Regulations.

The commissioner may adopt regulations necessary to carry out AS 19.30.111 - 19.30.241.



Sec. 19.30.127. - Allocation districts.

The state is divided into five allocation districts as follows:

(1) The boundary of allocation district one begins in Kamishak Bay at 59 15' N, 154 00'W; and travels north along longitude line 154 00'W to latitude 63 00'N; thence east along latitude line 63 00'N to a point common with the boundaries of allocations districts two and five; southerly of the Denali Highway at Corkscrew Creek (Milepost 59.1); thence southerly to Prince William Sound at Fairmount Point 60 53'45" N, 147 27'W and inclusive of Kodiak, Afognak, Barren, Trinity, and Chirikof Islands.

(2) The boundary of allocation district two begins at and includes the point at which the Alaska Highway intersects the Alaska-Yukon border; travels northwesterly to the west abutment of the Little Tok River Bridge on Tok Cutoff Highway (Milepost 91.2); thence west to the northerly abutment of the McCallum Creek Bridge on the Richardson Highway (Milestone 202.4); thence west to a point directly north of the Denali Highway at Corkscrew Creek (Milepost 59.1); thence southwesterly to the Glenn Highway at Summit (Milepost 118) and continuing along that line to latitude 63 00'N; thence west along latitude 63 00'N; to longitude 154 00'W; thence north along longitude 154 00'W to the Arctic Ocean.

(3) The boundary of allocation district three begins in the Gulf of Alaska on longitude line 141 00'W; thence north along longitude 141 00'W to Boundary Point 187; thence southeasterly along the Canadian-United States border bounding Southeastern Alaska in its entirety.

(4) The boundary of allocation district four begins in the Arctic Ocean at Smith Bay 70 54'N, 154 19'W; on longitude line 154 00'W; travels south along longitude 154 00'W to latitude 59 15'N in Kamishak Bay; thence east along latitude 59 15'N to longitude 152 15'W; thence southwesterly through Shelikof Strait and bounds of the entire Aleutian Chain.

(5) The boundary of allocation district five begins at the Gulf of Alaska on longitude line 141 00'W and travels northerly along that line to the point (but not including the point) at which Alaska Highway intersects the Alaska-Yukon border; thence northwesterly to the west abutment of the Little Tok River Bridge on the Tok Cutoff Highway (Milepost 91.2); thence west to the northerly abutment of McCallum Creek Bridge on the Richardson Highway (Milepost 202.40; thence west to the point directly north of Denali Highway at Corkscrew Creek (Milepost 59.1); thence southwesterly to the Glenn Highway at Summit (Milepost 118); thence southerly to Prince William Sound at Fairmount Point 60 53'45"N, 147 27'W.



Sec. 19.30.130. - [Repealed, Sec. 1 ch 84 SLA 1971].

Repealed or Renumbered



Sec. 19.30.131. - Allocation of funds.

(a) During each fiscal year the commissioner shall allocate sums appropriated or otherwise designated for expenditure upon local service roads for that fiscal year among the five allocation districts in the following manner: one-half in the ratio that the area of each allocation district bears to the total area of the state and one-half in the ratio that the population of each allocation district bears to the total population of the state as shown by the latest available federal or state census or other census approved by the Department of Commerce, Community, and Economic Development.

(b) The commissioner shall also further allocate the sums in each allocation district to the boroughs and unified municipalities within each allocation district in the following manner: one-half in the ratio that the area of each organized borough or unified municipality (excluding salt water areas) within that district bears to the total area of the allocation district and one-half in the ratio that the population of each organized borough area or each unified municipality within that district bears to the total population of the allocation district as shown by the latest available federal or state census or other census approved by the Department of Commerce, Community, and Economic Development.

(c) The commissioner shall also further allocate portions of the sum allocated to any organized borough and to any home rule city within the organized borough in the following manner:

(1) one-half in the ratio that the area of each home rule city bears to the total area of the organized borough excluding salt water areas; and

(2) one-half in the ratio that the population of each home rule city bears to the total population of the organized borough as shown by the latest available federal or state census or other census approved by the Department of Commerce, Community, and Economic Development.

(d) The sums not allocated within each district to a local government under (b) and (c) of this section shall be allocated to the unorganized borough and administered by the department.



Sec. 19.30.140. - [Repealed, Sec. 1 ch 84 SLA 1971].

Repealed or Renumbered



Sec. 19.30.141. - Acquisition and construction programs.

Before October 1 of each fiscal year each local government eligible for allocation of funds under AS 19.30.131 shall submit to the commissioner for approval a five-year plan for the acquisition and construction of local service roads and trails. Before December 1 of each fiscal year the commissioner shall submit to the governor a five-year plan for the acquisition and construction of local service roads and trails, including the approved local government programs. An organized borough shall include in its five-year plan local service road acquisition and construction programs for all cities other than home rule cities within the boundaries of the borough. The commissioner shall include in the five-year plan local service road and trail acquisition and construction within the unorganized borough.



Sec. 19.30.150. - [Repealed, Sec. 1 ch 84 SLA 1971].

Repealed or Renumbered



Sec. 19.30.151. - Local government participation.

(a) Upon application by a local government, local service roads and trails constructed under the provisions of AS 19.30.111 - 19.30.241 and located within the jurisdictional boundaries of a local government may be transferred to that local government upon approval by the department and after a vote of the people in the area.

(b) The commissioner shall, upon request of a local government, transfer funds allocated under AS 19.30.131 to any local government that has assumed local road powers for project cost amounts and contract award amounts submitted to the commissioner.

(c) AS 19.30.111 - 19.30.241 do not prohibit a local government from participating financially in the acquisition and construction of a local service road or trail.



Sec. 19.30.160. - [Repealed, Sec. 1 ch 84 SLA 1971].

Repealed or Renumbered



Sec. 19.30.161. - Design standards, rights-of-way, and widths.

Design standards, rights-of-way, and widths for each local service road and trail project must have the prior approval of the commissioner, unless the project is under the supervision of a local government that has assumed local road powers. Where approval is required the commissioner must make a decision within 90 days after the Department of Transportation and Public Facilities receipt of the local government's request. If the project is under the supervision of a local government that has assumed road powers and the project is not located on a federal-aid secondary route, design standards, rights-of-way, and widths shall be established by the local government. If a project under the supervision of a local government that has assumed road powers is located on a federal-aid secondary route, design standards, rights-of-way, and widths must have the prior approval of the commissioner.



Sec. 19.30.170. - [Repealed, Sec. 1 ch 84 SLA 1971].

Repealed or Renumbered



Sec. 19.30.171. - Acquisition and conveyance of rights-of-way.

(a) The local government shall acquire all rights-of-way required for local service road and trail construction. However, if the local government is unable to acquire the necessary right-of-way, the commissioner may acquire it in accordance with AS 19.05.080 - 19.05.120. The commissioner may convey to the local government, by appropriate instrument executed in the name of the state, any land or interest in land which has been acquired by the state for the construction of local service roads or trails.

(b) The costs incurred by the commissioner in acquiring this land or interest in land includes all costs and any fees incidental to acquisition. All costs incurred in connection with the acquisition of the land or interest in land for local governments that have assumed local road powers shall be charged to the project allocation for which the land or interest in land is acquired. Right-of-way acquisition costs incurred by the commissioner for local governments without local road powers under AS 19.30.151 (a) shall be charged to the project allocation for the local government for which the land or interest in land is acquired.

(c) When rights-of-way for local service roads are acquired over land or interest in land owned by the state, the commissioner may make arrangements with the department having jurisdiction over the land as may be necessary to give the local government adequate rights-of-way, and any department having jurisdiction is directed to transfer the jurisdiction of the land to the commissioner.



Sec. 19.30.181. - Project agreements.

A local government that has assumed local road powers may enter into a formal project agreement with the commissioner for the acquisition and construction of a specific project.



Sec. 19.30.191. - Letting of contracts.

(a) [Repealed, Sec. 15 ch 158 SLA 1980].

(b) Contracts entered into by a local government that has assumed local road powers for the construction of each project shall be awarded only on the basis of the lowest responsible bid submitted by a bidder meeting established criteria of responsibility.

(c) All contracts by a local government that has not assumed local road powers must have the prior concurrence of the commissioner. The commissioner may delegate the power to approve contracts to a local government that has assumed local road powers for the acquisition and construction of local service roads and trails.

(d) Except as provided in (b) and (c) of this section and in AS 44.33.300, construction of each project shall be administered by the department in accordance with guidelines established by the commissioner by regulation.



Sec. 19.30.201. - Construction.

Except as provided under AS 19.30.161 , the construction of a local service road or trail undertaken by the department or under its direct supervision under the provisions of AS 19.30.111 - 19.30.241, shall be performed according to approved design standards and is subject to the inspection and approval of the commissioner. All construction work done and labor performed by or under the direct supervision of the department shall be in accordance with applicable state law.



Sec. 19.30.211. - Maintenance.

(a) The department shall maintain, or cause to be maintained, any project constructed by the department under the provisions of AS 19.30.111 - 19.30.241, except that upon mutual agreement of the commissioner and the local government the responsibility for maintenance may be transferred to the local government if it is authorized to assume road maintenance powers.

(b) The department shall continue maintenance on all projects maintained by the department on January 1, 1980.

(c) A local government may contract with the department for maintenance of a project. The maximum annual maintenance cost to the local government may not exceed twice the amount of state aid to municipalities for roads.



Sec. 19.30.221. - Availability of allocated sums.

(a) On and after the date that the commissioner has certified the sums allocated to each local government, the sums shall be available for expenditure under the provisions of this chapter.

(b) These allocated sums shall be available for expenditure for a period of five years after the close of the fiscal year for which the sums are authorized and any amounts so obligated remaining unexpended at the end of that period shall lapse and shall be available for other local service road or trail construction within that allocation district in accordance with AS 19.30.111 - 19.30.241.

(c) This section applies to sums transferred under AS 19.30.151 (b).

(d) The payment of royalties required to obtain materials to construct local service road and trail projects is a valid expenditure under this chapter.



Sec. 19.30.231. - Payment for construction. [Repealed, Sec. 15 ch 158 SLA 1980].

Repealed or Renumbered



Sec. 19.30.233. - Reports. [Repealed, Sec. 35 ch 126 SLA 1994].

Repealed or Renumbered



Sec. 19.30.241. - Definitions.

In AS 19.30.111 - 19.30.241

(1) [Repealed, Sec. 53 ch 30 SLA 1996].

(2) "construction" means the building of a new road, street or trail or the improvement of existing roads, streets or trails and includes the necessary preliminary engineering, construction engineering and utility relocation;

(3) [Repealed, Sec. 53 ch 30 SLA 1996].

(4) "home rule city" means a city as defined in AS 29.04.010 ;

(5) "local government" means an organized borough of any class, a unified municipality, or a city of any class;

(6) "local service road" means a public road that is used by an average of fewer than 750 vehicles each day and that is not designated as a route on the approved primary, urban, or interstate federal-aid highway system;

(7) "project" means an undertaking to construct a particular portion of a local service road or trail, or, if the context so implies, the particular portion of a local service road or trail so constructed;

(8) "secondary road" means a road that is not included in the approved federal-aid primary highway system and is being maintained by the state or local government;

(9) "trail" means a footpath or way on land or water that is open to public use as a matter of right whether or not a thoroughfare, particularly for dog sleds and mechanized snow vehicles.



Sec. 19.30.251. - Local government powers.

Road construction and maintenance authority is granted to local governments, as defined in AS 19.30.241 , which do not otherwise have that authority; however, the authority granted is limited to participation in the construction and maintenance of local service roads under AS 19.30.111 - 19.30.241.






Article 04 - ROAD MAINTENANCE SERVICE AREAS

Sec. 19.30.260. - Purpose.

The purpose of AS 19.30.260 - 19.30.320 is to facilitate funding for the upgrading, reconstruction, rehabilitation, or paving of existing subdivision roads within a road maintenance service area established under AS 29.35.450 or under a home rule charter.



Sec. 19.30.270. - Allocation of money.

(a) During each fiscal year each municipality shall receive money from the department that has been appropriated or otherwise designated for expenditure for road improvements within the municipality, based on the total road mileage in each road maintenance service area in the municipality. The amounts that are available shall be distributed pro rata among eligible municipalities.

(b) Money allocated to a municipality under this section shall be disbursed by the municipality for road maintenance service areas based on a first come, first served priority of road maintenance service area applications, subject to a 50 percent match by each road maintenance service area.

(c) Money allocated under this section shall be available for expenditure in the road maintenance service area for which the funds are authorized for a period of five years after the end of the fiscal year for which the funds are authorized. Money allocated for a road maintenance service area that is unexpended and unobligated at the end of the five-year period shall be used for other road maintenance service areas in the same municipality in accordance with AS 19.30.260 - 19.30.320. If there are no other road maintenance service areas in the municipality for which the money can be used, the municipality shall remit the unexpended and unobligated money to the department and it shall lapse into the general fund.

(d) Fifty percent of the cost of construction in a road maintenance service area shall be paid by the road maintenance service area through road improvement district assessments, grants, or other appropriate financing means.



Sec. 19.30.280. - Eligibility.

(a) After establishing a road maintenance service area under AS 29.35.450, or under a home rule charter, a municipality may apply to the department for a grant as money is available for road improvements, subject to regulations adopted by the department to carry out the provisions of AS 19.30.260 - 19.30.320. The department shall require a municipality to submit a five-year plan for the upgrading, reconstructing, rehabilitating, or paving of maintenance service area roads for approval before October 1 of each fiscal year.

(b) A municipality shall establish design standards for construction in a road maintenance service area. An application for a grant for improving an existing road under this section which is constructed after July 1, 1984, may not be granted by the department until the existing road meets the minimum design standards of the municipality.



Sec. 19.30.290. - Administration.

(a) A contract entered into by a municipality for road construction within a road maintenance service area for which funds allocated to the municipality under AS 19.30.260 - 19.30.320 are used shall be awarded only on the basis of the lowest responsible bid by a bidder meeting established criteria of responsibility.

(b) Construction under AS 19.30.260 - 19.30.320 shall be administered by the municipality in which the road maintenance service area is located.



Sec. 19.30.300. - Maintenance.

The road maintenance service area shall be responsible for maintaining roads constructed under AS 19.30.260 - 19.30.320. The road maintenance service area may contract with a municipality for maintenance of the roads.



Sec. 19.30.310. - Report.

No later than August 1 of each year, a municipality that has received money under AS 19.30.270 shall submit a report to the department showing the use of the money by the municipality during the preceding fiscal year. No later than December 1 of each year, the department shall prepare and submit to the governor a report showing the use of the money allocated under AS 19.30.270 during the preceding fiscal year.



Sec. 19.30.320. - Definitions.

In AS 19.30.260 - 19.30.320

(1) "construction" or "road improvement" has the meaning given in AS 19.45.001 and includes utility and drainage costs but excludes financial costs, right-of-way costs, and new road construction;

(2) [Repealed, Sec. 53 ch 30 SLA 1996].

(3) "municipality" means a municipality that has road construction or maintenance powers;

(4) "subdivision" has the meaning given in AS 40.15.900 .






Article 05 - RIGHTS-OF-WAY ACQUIRED UNDER FORMER 43 U.S.C. 932

Sec. 19.30.400. - Identification and acceptance of rights-of-way.

(a) The state claims, occupies, and possesses each right-of-way granted under former 43 U.S.C. 932 that was accepted either by the state or the territory of Alaska or by public users. A right-of-way acquired under former 43 U.S.C. 932 is available for use by the public under regulations adopted by the Department of Natural Resources unless the right-of-way has been transferred by the Department of Natural Resources to the Department of Transportation and Public Facilities in which case the right-of-way is available for use by the public under regulations adopted by the Department of Transportation and Public Facilities.

(b) The Department of Natural Resources shall conduct the necessary research to identify rights-of-way that have been accepted by public users under former 43 U.S.C. 932 and that have not been previously identified and shall annually report to the legislature by the first day of each regular session of the legislature on rights-of-way that have been identified and that are not listed in this section.

(c) The rights-of-way listed in (d) of this section have been accepted by public users and have been identified to provide effective notice to the public of these rights-of-way. The failure to include or identify a right-of-way under (d) of this section does not relinquish any right, title, or interest the public has in a right-of-way.

(d) The following rights-of-way are identified by the name of the right-of-way and the identification number the right-of-way has been assigned by the Department of Natural Resources in the Historic Trails Database, known as the "RST" number, which contains a complete description of the right-of-way:

RIGHT-OF-WAY NAME RST NUMBER

Cobb Lakes Trail 0001

Taylor - Humboldt 0002

Hajducovich - Macomb Plateau Trail 0003

Jualin Mine Road 0004

Marvel Creek Cat Trail 0005

Taylor Creek - Serpentine Hot Springs 0006

Eureka - Rampart 0007

Harrison Creek - Portage Creek 0008

Coldfoot - Chandalar Lake Trail 0009

Chicken - Franklin 0010

Eagle - Alder Creek Trail 0011

Nabesna - Chisana 0012

Poorman - Ophir Route 1 0013

Unuk River Road 0014

Long - Birch Creek Road 0015

Aurora Trail (Dahl-Deering) 0016

Knik Glacier Trail 0017

Bettles - Wild Lake River Trail 0018

Poorman - Ophir Route 2 0019

Wrong Way Lane (Harding Lake Trail) 0020

Akiak - Crooked Creek 0021

Akiakchakkiak - Phillips Bro-Russian Mis 0022

Aniak - Tuluksak 0024

Beaver - Caro 0027

Bennett's Cutoff 0028

Bethel - Quinhagak 0030

Bethel - Kasigluk 0031

Bethel - Tuluksak 0032

Bluff - White Mountain 0034

Boulder Creek Trail 0036

Tramway Bar 0038

Candle - Kiwalik 0042

Rex Creek Trail 0043

Chena Hot Sprgs - East Fork (Van Curlers) 0046

Chickaloon - King River Road 0047

Chistochina - Slate Creek 0048

Chulitna Trail 0052

Telaquana Trail 0057

Dahl Creek Tractor Trail #1 0058

Crooked Creek - Aniak 0059

Davidson's Landing - Taylor 0060

Stephan Lake - Murder Lake 0061

Dime Landing - Haycock Trail 0062

Dishkaket - Kaltag 0063

Donnelly - Washburn 0064

Dunbar - Brooks Terminal 0066

Eagle - Circle Mail Trail 0067

Egegik - Kanatak 0068

Elliot - Kotsina 0069

Ester - Dunbar 0070

Flat - Georgetown 0076

Flat - Holy Cross - Anvik 0077

Fortymile - Franklin 0078

Murder Lake North to Ridgeline 0080

Meiers Lodge - Dickey Lake 0082

Batzulnetas - Suslota Pass Trail 0083

Golovin - Council 0084

Christian - Arctic Village 0085

Goodnews Bay - Togiak 0086

South Spit Goodnews Bay - Platinum Creek 0087

Nakeen - Igiugig Winter Trail 0090

Holy Cross - Kaltshak (Kalskag) 0092

Hooper Bay - Scammon Bay 0093

Houston - Willow Creek 0095

Iditarod - Dishkaket 0097

Iditarod - Shageluk - Anvik (southern route) 0098

Indian River - Portage Creek Trail 0100

Iron Creek - American Creek 0101

Alatna - Shungnak 0105

Katalla - Yakataga 0106

Girdwood - Eagle River via Crow Pass 0110

Indian Pass Trail 0111

Kiana - Klery Creek 0114

Kiana - Selawik - Shungnak 0115

Kinak - Kipnuk 0116

Kiwalik - Noorvik 0117

Knik - Susitna 0118

Kobi - Bonnifield Trail to Tatlanika Creek 0119

Kotlik - Marshall 0120

Kotsina Trail 0121

Kotzebue - Noatak 0122

Nimiuk Point - Shungnak 0124

Lakeview - McDougal 0126

Larsen Bay - Karluk River 0127

Lewis Point - Naknek 0128

Lewis Landing - Dishkaket 0129

Lillywig Creek Winter Sled Road 0130

Lynx Creek Spur 0132

McCarthy - Green Butte 0135

McDougal - Peters Creek (Cache Creek) 0136

McGrath - Candle Creek 0137

McGrath - Takotna (Winter) 0138

Millard Trail 0139

McGrath - Telida 0140

Johnson Pass 0142

Gilmore Trail Branch - Smallwood Creek 0144

Mills Creek - Cache Creek 0145

Naknek - Egegik 0148

Nancy Lake - Susitna 0149

Nenana - Tanana (serum run) 0152

Nixon Fork - Nixon Mine 0153

Nizina - Bremner Sled Road 0155

Nizina - Chitina River 0156

Nome - Teller Coastal Trail 0158

Lillywig Creek Summer Pack Trail 0159

Nuka Bay 0160

Nulato - Dishkaket 0161

Batzulnetas - Nabesna River 0162

Ophir - Dishkaket 0164

Ophir - Iditarod 0165

Otter Creek Towpath 0167

Paimute - Marshall 0168

Penny River Trail 0170

Quinhagak - Goodnews Bay 0173

Rainy Pass - Big River 0174

Kiagna River Trail 0179

Skagway - Glacier 0186

Slana - Tanana Crossing 0188

Snowshoe - Beaver 0189

St. Michael - Kotlik 0190

Strelna - Kuskulana 0194

Dillingham - Lewis Point 0195

Susitna - McDougal 0198

Susitna - Rainy Pass 0199

Susitna - Tyonek 0200

Takotna - Flat (Winter, via Moore Creek) 0201

Takotna - Flat (Summer) 0202

Takotna - Nixon Fork (Winter) 0203

Takotna - Nixon Fork 0204

Takotna - Twin Peaks 0206

Taku River 0207

Bettles - Coldfoot 0209

Barnum - Slate Creek 0211

Teller - American River 0212

Teller - Cape Prince of Wales 0213

Teller - Pilgrim Hot Springs 0214

Togiak - Nushagak 0215

Topkok - Candle 0216

Unalakleet - St. Michael 0218

Upper Landing - Bear Creek 0220

Egegik - Cold Bay 0221

Vault Creek - Treasure Creek 0224

Woodchopper - Coal Creek 0226

Yentna - Mills Creek 0228

Yukon - Kuskokwim Portage 0229

Bielenberg Trail 0230

North Fork Chena River 0231

Swede Lake - Little Swede Lake - Denali Hwy 0232

Tok River Road 0233

Circle - Fairbanks Trail 0237

Candle - Independence Trail 0239

Kaiyuh Hills (Galena) 0245

Paxson - Slate Creek 0248

O'Connor Creek Trail 0251

Ahtell Creek Trail 0253

Wiseman - Chandalar 0254

Anvik - Kaltag 0255

Beaver Lake via Bryan Creek 0256

Beaver - Horse Creek - Chandalar Lake 0257

Dome Creek - Steel Creek 0258

Canyon Creek - Walkers Fork 0260

Caro - Big Creek 0261

Caro - Coldfoot 0262

Caro - Chandalar Mine 0263

Old Mail Trail (Nenana - Minto) 0264

Chisana - Horsfeld 0265

Sleetmute - Taylor Mountains 0266

McCord Bay Trail 0267

Ouzinki Trail 0268

Circle - Ft. Yukon 0270

Khayyam Mine Trail 0272

Monashka Mountain Trail 0274

Ewan Lake Seismic Trail 0275

Chisana - Big Eldorado Creek 0277

Young Bay Trail 0279

Chatanika - 12 Mile Summit (Winter) 0280

Island Bay - Salmon Creek Trail 0282

Franklin Steele Creek 0284

Fourth of July Creek Trail 0286

Ft. Gibbon - Kaltag Trail 0287

Lawrence Creek - Claybluff Point 0288

Tanana - Allakaket 0289

Goat Trail 0290

Telaquana Trail - Nondalton 0291

Gulkana - Denali (Winter) 0294

Gulkana - Valdez Creek (Summer) 0295

Dewey Lake Trail 0298

Kaltag - Topkok - Solomon - Nome Trail 0299

Windy Bay - Port Chatham Portage 0300

Liberty Cabin - Dome Creek 0302

Manley Hot Springs - Sullivan Creek 0303

Wilson Creek Trail 0304

McClaren River Trail 0305

Mentasta - Tetlin Trail 0307

Hughes - Mile 70 0308

Montana Creek Trail (Juneau quad) 0309

Portage Creek Trail 0311

Paimut Portage 0317

Paxson - Denali (Valdez Creek) 0318

Platinum Creek Trail 0319

Nabesna - Northway 0321

Salcha - Caribou Sled Road 0322

Scammon Bay - Hamilton - St. Michael (Winter) 0323

Nizina - Chisana (Skolai Pass) 0325

Goodnews - Arolik River 0326

Tanunak - Umkumiut 0327

Talkeetna - Iron Creek 0331

Togiak - Ungalikthluk 0332

Tanana Crossing - Grundler Trail 0333

Tuluksak - Kalskag 0335

Tanunak - Tooksook Bay 0336

Copper Mountain 0337

White River Trail 0338

Dahl Creek Tractor Trail #2 0339

Lignite - Stampede 0340

Roosevelt - Kantishna 0341

Roosevelt - Glacier 0342

Kobi-Kantishna 0343

Lignite - Kantishna 0344

Kobi - McGrath (via Nikolai and Big River) 0345

Nenana - Kantishna 0346

Spruce Creek Trail 0348

Nizina - Chisana (Glacier Trail) 0361

Tana River Trail 0363

Cape Yakataga - White River 0366

Portage Bay - Mt. Demian Oil Camp 0367

Haycock - Candle 0368

Nikolai Mine Trail 0372

Nabesna River - Canadian Border 0374

Paint River Trail 0375

Stephen, Murder and Daneka Lake Connector 0377

North Fork of Fortymile - Big Delta 0379

Moore Creek - Sleetmute 0380

Ruby Creek - Doherty Creek Trail 0381

Mt. Lazier Trail 0383

Kotzebue - Kiwalik (Winter Coast Trail) 0387

Merrill River - Stony River Trail 0388

Flat - Aniak 0389

Dahl Creek Tractor Trail #3 0390

Tanacross - Ketchumstuk 0391

Trail #52 - Black Mt. 0392

Dahl Creek Tractor Trail #4 0393

Chignik Lagoon - Aniakchak River 0394

Iliamna - Pile Bay 0396

Fosters Camp - Grass Valley 0397

Orange Hill Trail 0400

Tasnuna Route 0404

King's County Trail 0405

Johnson River - Kinak Trail 0406

Groundhog Basin 0408

Jack Wade - Steel Creek (Winter) 0409

Jack Wade - Steel Creek (Summer) 0410

Chandalar - Chandalar Mine Trail 0411

Slate Creek 0412

Eldorado Sled Road 0414

Dago Creek Road 0415

Caribou Lane (Back Road) 0419

Slate Creek - Johnson Creek 0420

Ketchumstuk - Chicken 0421

Ptarmigan Creek Trail 0423

Hanagita Trail 0425

Hicks Creek Trail (a/k/a Pinochle Creek) 0426

Chickaloon River Trail 0427

Styx River Trail 0428

Bear Creek - Saw Pit Creek 0430

Marvel Creek - Beaver Creek Trail 0431

Caribou Creek Trail 0433

Tolsona Lake Trail 0434

Windy Creek Tractor Trail #1 0436

Chistochina - Mankomen Lake Trail 0437

Nabesna - Chisana (Route 2) 0439

Mentasta - Slate Creek 0440

Healy Creek Trail 0444

Ft. Yukon - Birch Creek 0446

Wolverine Lake Trail 0447

Goodpastor River Trail 0449

Hickel Highway 0450

Golden Fleece Mine Trail 0451

Ungalik - Candle 0455

Unalakleet - Beeson Slough 0456

Beeson Slough - Second Creek (Winter) 0457

Norton Bay - Eschscholtz Bay 0458

Cosjacket - Kuskokwim Mountains 0460

Bonnifield Trail 0462

Nation River - Rampart House 0466

Central - Circle Pack Trail 0467

Hunter Creek - Livengood 0468

McWilliams - Gold Creek Trail 0469

Serpentine Hot Springs - Shishmaref 0470

Teller - Shishmaref (Winter) 0471

Teller - Shishmaref (Winter - Easterly route) 0472

Anikovik River - Potato Mountain 0473

Hetta Inlet - Jumbo Basin 0475

Circle - Chalkytsik - Yukon Border 0476

Ft. Yukon - Christian 0477

Ft. Yukon - Beaver 0478

Little Gerstle River - Sheep Creek 0480

Ear Mountain Spur 0481

Copper Creek Trail (McCarthy quad) 0483

Katmai - Savonoski 0490

Rex - Roosevelt 0491

Glacier - Kantishna via Caribou Creek 0492

Quigley Ridge Road 0493

Discovery - Prince Creek (Slate Creek) 0495

Iniskin Peninsula Road 0496

Prince Creek 0497

Michigan Creek Trail 0500

Stuyahok - Tuckers Slough 0504

Nilumat Creek - Towak Mountain 0505

Shageluk - Holikachuk Winter Trail 0506

Stuyahok - Cabin 0507

Holy Cross - Travis Cabins 0508

Mouth of Windy Creek - Landing Strip 0510

Long Creek - Mine on Bird Creek 0511

Willow Creek Trail (Talkeetna quad) 0512

Dutch Crk - Bear Crk - Peters Crk (Winter) 0513

Camp Crk Lndg - Collinsville - Black Crk 0514

Treasure Crk Lndg - Camp Crk Lndg Strip 0515

Black Creek Winter Trail 0516

Windy Creek Access Road 0517

May-Be-So Creek Trail 0519

Karta River Trail 0520

Sulzer Portage Trail 0521

Hadley - Kasaan Bay Trail 0526

Iniskin Bay - Oil Bay Trail 0529

Montana Loop Trail 0536

Otter - Swinging Dome Cabins - Reindeer Riv 0538

Otter Creek - Iditarod River 0539

Otter Creek Tramway - Moose Creek 0540

Willow Creek - Mine 0541

Little Creek Trail 0542

Murray Creek Trail 0543

Butte Creek - Chicken Creek Trail 0544

Return Creek - Crooked Creek 0545

Return Creek Landing - Crooked Creek Ruins 0546

Donlin Creek - Dome Creek - Crooked Creek via Omega 0547

Dome Creek - Anaconda - Bell Creek 0548

Anaconda - Snow Gulch 0549

Crooked Creek Cabin - American Creek 0550

Big Yetna River - Winter Ridge - Little Yetna 0551

Lake - Big Yetna River 0552

Big Creek - Takotna Roadway 0553

Return Creek - Haystack Butte - Flat - Crooked Creek 0554

First Chance Creek - Bonanza Creek Loop 0555

First Chance Creek across Glacier - Horsefly 0556

Dikeman - First Chance Creek Tr. 0557

Rampart House - Demarcation Point 0560

Willow Creek - Prince Creek 0562

Chickaloon - Knik - Nelchina 0564

Copper Center - Nelchina 0565

Green Monster Mine Trail 0566

Windham Bay Trail 0567

Chuck River Trail 0568

Sumdum Mines Trail 0569

Portage Pass Trail (Portage - Whittier) 0572

Resurrection Pass Trail 0579

Palmer Creek Lakes Trail 0580

Squaw Creek Trail 0589

Coldfoot - Junction Trail 49 (east route) 0591

Chilkoot Trail 0592

Perseverance Trail 0597

Sheep Creek Trail 0599

Lemon Creek Trail 0601

Nugget Creek Trail (Juneau quad) 0602

Spaulding Meadows Ski Circuit Trail 0603

Peterson Lake Trail 0604

Eagle River Trail 0606

Yankee Basin Trail 0607

One Mile Trail 0609

Highway - Gakona River Short-cut 0611

Bessie Mine Trail 0612

Hadjukovich - Horn Mountain Trail 0613

Colorado - Fox Creek 0614

Summit Creek Trail 0615

Pass Creek Trail (Seward quad) 0616

Windy Creek Tractor Trail #2 0617

Central - Deadwood Creek Trail 0618

Stetson Creek Trail 0619

Tanana - Rampart along Yukon River 0620

Bear Creek Trail (Hope) 0621

Fink Creek - Candle Trail 0623

Falls Creek Mine Trail 0626

Copper Center - Valdez 0633

Explorers Kenai River Trail 0634

Beeson Slough - Shaktoolik Roadhse - Ungalik 0635

Noorvik - Selawik 0639

Chena Lowlands Winter Trail Connections 0641

Gilmore Trail - Fairbanks Creek Connector Trail 0650

Moores Lake Trail 0680

Jarvis Creek Trail 0687

Lake George Trail 0688

Windy Creek Trails (Cantwell) 0707

Healy - Diamond Coal Mine Dirt Road 0709

Cripple Landing - Innoko River 0729

Cripple Landing - Rennie's Landing 0730

Cripple Landing - North Fork Innoko River 0731

Gambell - Boxer Bay 0738

Cape Woolley - Teller 0740

Osbornuster Creek - Iron Creek Trail 0741

Tonsina Trail (Tonsina L - Richardson Hwy) 0746

Norton Bay - McKinley Creek 0747

Shaktoolik River - Junction Creek 0752

Koyuk - Bald Head Trail 0755

Lake Minchumina - Kuskokwim River 0758

Ketchumstuk Winter Trail 0789

Boundary - Lassen Landing Strip 0792

Trout Creek Trail 0803

Boulder Creek Trail 0810

Graveyard Creek - Cabins 0823

Alfred Creek Trail 0824

Thanksgiving Creek Trail 0836

Grant Creek - Moran Dome Trail 0837

Palisades Portage 0840

Elliot Creek Trail 0844

Ninemile Point - Choris Peninsula 0869

Killeak Lake Trail 0870

Shungnak River Trail 0873

Ross Creek and Jackson Lake - Twin Lakes 0879

Alexanders Village - Veh - Tenjerlow Lakes 0881

Middle Fork - Chandalar Trail 0890

Hammond River Trail 0899

Ninemile Hills - Midas Creek 0904

Gordon - U.S. Border Tractor Trail 0912

Nuvagapak Pt Landing Strip - Kogatpak River 0913

Poker (Pokok) Lagoon Southeast 0914

Tarnayariak River - Camden Bay 0916

Anderson Point East 1042

Bullen - Staines River 1043

Jack Wade Landing - Boundary 1065

Snettisham - Mines 1137

Treadwell Ditch 1169

Kanatak - Becharof Lake Road 1176

Dalton Trail 1225

Malaspina Glacier Trails 1232

Horsveldt - Canadian Border 1304

Nizina River - Dan Creek Road 1343

Sawmill Gulch Trail 1344

Long Lake - Chitina River 1345

Glacier Creek - Mines 1346

Harris Dome Trail 1348

Kennicott Mine Trails 1349

Kuskulana River - McDougall Creek cabins 1350

Nikolai Mine - Nizina River 1354

Kimball Pass Trail 1355

Hurtle Creek Trail (Squaw Creek Trail) 1365

Red Mountain Trail 1369

Klutina Boat Landing 1372

Willow Lake Trail 1373

Copper River Bluff Trail 1374

Hudson Lake Trail 1380

Slide Mountain Trail 1383

O'Brien Creek Trail 1392

Copper River - Kotsina Connections 1393

Tiekel River - Klutina River Trail 1395

Bence Mountain Loop Trail 1396

Tonsina River - Klutina River Trail 1397

Mt. Simpson Loop Trail 1398

Tonsina Trail (Richardson Hwy - Copper River) 1413

Chitina - Elliot Trail 1416

Eklutna Lake Spur 1419

Eska Strip Mine Trail 1420

Belanger Pass Trail 1426

Tahneta Pass Trail 1427

Startup Lakes Trail 1428

Lake Leila Trail 1429

Eureka - Nelchina - Barnette Trail 1431

Jackass Canyon Trail 1433

Gypsum Creek Mine Trail 1435

Index Lake Trail 1438

Muddy Creek Trail 1439

Matanuska River Trail 1441

Old Man Creek Trail 1456

Herning Trail 1467

Willow Creek - Flat Creek Trail 1475

Homestake Creek - Serpentine Hot Springs 1482

Sourdough Creek Trail 1491

Akulurak - Kotlik 1495

Radio Tower Trail 1510

Lake Louise Road to Ewan Lake 1511

Lake Louise Trail 1522

Crater Lake Access Trail 1533

Jerky (Gergle) Lake Trail 1534

Arizona Lake Trail 1537

Mae West Lake Trail 1539

Lost Cabin Lake Trail (Atlasta House) 1540

Indian Creek Trail 1554

Canyon Creek Trail 1555

Copper River Trail 1567

Pass Creek Trail (Nabesna quad) 1571

Lick Creek Spur 1584

Scotty Creek Lodge - High Cache 1586

Northway Airport - Jatahmund Lake 1588

Paradise Hill - Cabin 1589

Gardiner Creek Trail 1590

Deadman Lake Campground Trail 1591

Tanada Lodge - Copper Lake Drainage 1592

Fortymile Station - Eagle 1594

Dunbar - Minto - Tolovana 1595

Eldorado Creek Trail 1596

Chena Lakes Trail 1598

Crooked Creek Trail 1601

Macklin Creek - Washington Creek Trail 1603

Leech Cutoff 1607

Youngstown - Home Lake 1608

Richardson Hwy - Gerstle River 1609

Macklin Creek Spur 1617

Talkeetna River Trail 1620

Wales - Shishmaref Coastal Winter Trail 1623

Tamarack Spur 1639

Cripple - Cripple Mountain (Winter) 1640

Newhalen River Portage 1641

Boulder Trail 1643

U.S. Creek - Nome Creek Tr. off Steese Hwy 1647

Gordon - U.S. Border (coastal) 1648

Tamayariak River - Simpson Cove 1649

Goodnews - Barnum 1658

Redwood Creek Trail 1659

Tokun Lake Trail 1660

Shepherd Creek - Lake Charlotte Trail 1661

Carbon Creek - Kusktaka Lake Tr. 1662

Bering River - Fourth Lake Trail 1663

Katalla - Clear Creek Trail 1666

Mt. Drum Trail 1668

Strelna Creek - Rock Creek 1669

Pass Creek Trail (McCarthy - Valdez quads) 1670

Kluvesna Creek - Clear Creek Loop 1671

Young Creek Loop Trail 1672

Sourdough Hill - Nizina River 1673

Delta River Trail 1674

Buck Creek Trail 1675

Manker Creek Trail 1676

Quartz Creek Trail (Tonsina L - Tiekel R) 1677

Slatka Creek Trail 1684

Clear Creek Trail 1685

Porcupine Creek Trail (Kuskulana) 1686

Nugget Creek Trail (McCarthy quad) 1687

Berg Creek Trail (McCarthy quad) 1689

Herning Trail - Question Creek 1691

Sikonsina Pass 1693

Iron Creek - North Fork Kaskwitna River 1694

Roaring Creek Trail 1695

Dixie Pass Trail 1696

Copper Creek Trail (Valdez quad) 1697

East Fork Creek Trail 1698

Middle Fork Trail 1699

Nevada Creek Trail 1700

Nugget Creek - Porcupine Creek 1704

Walls Creek - Clear Creek 1705

Wet Gulch Trail 1710

Gustavus Rink Trail 1711

St. Anne Lake Trail 1712

Mitchell - McPherson Mine Trail 1713

Lake Minchumina - Kuskokwim Portage Trail 1714

Bartholf Creek 1715

Richardson Highway - Fish Lakes Trail 1717

Kobuk - Dahl Creek Trail 1718

Dahl Creek - Wesley Creek Trail 1720

Kashwitna River Trail 1721

Fielding Lake Trail, North Shore 1722

Fielding Lake Trail, South Shore 1723

Candle - Deering Trail 1737

Kotzebue - Nimiuk Point Trail 1738

California Creek Trail 1741

Kobuk River - California Creek Mine 1742

Kobuk - Dahl Creek Landing Field 1745

Old Man Lake Trail 1746

Tonsina Trail - Old Edgerton Hwy 1747

Tok Dog Mushers Trail 1759

Ophir Creek - Bear Creek Trail 1783

Burles Creek Trail 1784

Canoe Landing - Kushtaka Lake Tr. 1785

Bering R. - Kushtaka Glacier Tr. 1786

Trout Creek - Clear Creek Trail 1787

Stillwater Creek Spur Trail 1788

Canyon Creek - First Berg Lake 1789

Boulder Creek - Mill Creek Trail 1790

Bellum's Crossing - Kotsina R. Tr. 1791

Redwood Bay - Strawberry Point 1792

Bellum's Crossing - Taral 1794

Circle Hot Springs - Medicine Lake 1800

Willow Creek - Elliot Creek Trail 1804

Chitina River - Strelna Trail 1805

Sevenmile Lake Trail (Denali Highway) 1814

Hudson Camp Trail 1843

Hutlinana Hot Springs Trail 1845

Tetlin - Alaska Highway Trail 1852

Ladue River Trail 1854

Steele Creek - Border 1871

Manley Hot Springs - Sullivan Creek 1872

Dry Bay Trail 1873

Cottonwood Bay - Old Iliamna 1876

Bear Creek - Eagle Creek 1884

Little Minook Creek - Troublesome Creek 1885

Hodanza River Trail 1889

Mission Creek Trail 1891

The Government Route - Fortymile Station to Eagle Supply Route 1892

Canyon Creek - Hanagita River 1894

Bremner River Trail 1895

Chickaloon - Coal Creek 1896

Purgatory - Stevens Village 1897

Lost Creek Trail (Yukon Flats) 1898

Minook Creek - Pioneer Creek 1899.



Sec. 19.30.410. - Vacation of rights-of-way.

Notwithstanding another provision of law, the Department of Natural Resources, the Department of Transportation and Public Facilities, or another agency of the state may not vacate a right-of-way acquired by the state under former 43 U.S.C. 932 unless

(1) a reasonably comparable, established alternate right-of-way or means of access exists that is sufficient to satisfy all present and reasonably foreseeable uses;

(2) the right-of-way is within a municipality, the municipal assembly or council has requested the vacation, a reasonable alternative means of access is available, and the vacation is in the best interests of the state; or

(3) the vacation is approved by the legislature.



Sec. 19.30.420. - Immunity from liability for damages; risk of use of right-of-way acquired under former 43 U.S.C. 932.

(a) Notwithstanding AS 09.50.250 and AS 09.65.070 , the state and its political subdivisions are not liable for damages, injury, or death arising from AS 19.30.400 - 19.30.420 and the recording of any rights-of-way identified in AS 19.30.400 or acquired under former 43 U.S.C. 932.

(b) A right-of-way identified under AS 19.30.400 or acquired under former 43 U.S.C. 932 that is not designated as part of the state highway system under AS 19.10.020 is traveled and used at the risk of the user. As to those rights-of-way and notwithstanding AS 09.50.250 and AS 09.65.070 , the state and a political subdivision of the state are not liable for damages, injury, or death

(1) arising from the use of the right-of-way;

(2) arising from the failure to inspect, mark, or maintain the right-of-way;

(3) occurring in the right-of-way; or

(4) associated with the right-of-way.









Chapter 19.35. - RELOCATION ASSISTANCE



Chapter 19.40. - JAMES DALTON HIGHWAY

Sec. 19.40.010. - Declaration of policy.

(a) The legislature finds and declares that there is an immediate need for a public highway from the Yukon River to the Arctic Ocean and that this public highway should be constructed by the State of Alaska at this time because

(1) it will assist in the fulfillment of art. VIII, Sec. 1, Constitution of the State of Alaska, in which it is provided that it is the policy of the state to encourage the settlement of its land and the development of its resources by making them available for maximum use consistent with the public interest;

(2) it will provide the first year-round, overland route from north of the Yukon River to the Arctic Ocean, and will consequently result in the completion of a highway from the Pacific Ocean to the Arctic Ocean;

(3) it is in conformity with the policy of 23 U.S.C. 101(b) (Federal-Aid Highway Act of 1956), in which it is declared to be in the national interest to accelerate the construction of certain highways which are of primary importance to the national defense;

(4) it will benefit local and interstate commerce because the area north of the Yukon River is rich in natural resources but is inaccessible at the present time because of the lack of roads and this inaccessibility prohibits the successful use of the natural resources of this area;

(5) it is consonant with art. VIII, Sec. 2, Constitution of the State of Alaska, in which it is provided that the legislature shall provide for the utilization, development, and conservation of all natural resources belonging to the state, including land and water, for the maximum benefit of its people, because the highway will benefit not only local and interstate commerce but will also augment the revenue of the state and result in conservation of natural resources, for example, by facilitating a system of forest fire suppression.

(b) It is the sense of the legislature that the construction of the highway will not impair the natural wilderness adjacent to the highway and will not unreasonably interfere with subsistence hunting, fishing, trapping, and gathering.

(c) It is the intent of the legislature that the state shall be reimbursed for the cost plus interest of constructing the public highway from the Yukon River to the Arctic Ocean.

(d) It is the intent of the legislature that employment of Alaska residents be encouraged and that the provisions of AS 36.10 be complied with.



Sec. 19.40.015. - Highway named.

The highway is named the James Dalton Highway.



Sec. 19.40.020. - Contractual authority.

(a) Subject to (b) of this section, the department may contract in accordance with AS 36.30 for the construction of a secondary highway from the Yukon River to the Arctic Ocean. The provisions of AS 36.10 govern in employment practices on all work authorized by this chapter.

(b) The authority granted under (a) of this section may not be exercised until the state enters into a contract with the participants in the Trans Alaska Pipeline System or other organization formed for the purpose of transporting oil by pipeline from the North Slope (that area of Alaska lying north of 68 degrees latitude). The contract shall provide for reimbursement to the state by the participants, jointly and severally, in the Trans Alaska Pipeline System or other organization formed for the purpose of transporting oil by pipeline, of the full amount of the highway's cost of construction plus interest on the state's expenditures at the rate of seven and one-half percent per year. Complete reimbursement together with interest shall be made within five years from the date of the contract. The state may, with the agreement of the participants, elect to construct an oil pipeline from the North Slope. In that event, the provisions of this subsection requiring reimbursement do not apply.

(c) The contract with the participants must include additional terms and conditions that are in the best interests of the state. Any advance payments made under the contract shall be deposited in a special account which will be used for disbursements to the contractor charged with construction of the highway. Disbursements to the contractor shall be made on order of the commissioner of transportation and public facilities on presentation of a proper voucher or the presentation of a voucher by an employee of the department authorized in writing to certify as to such payment.



Sec. 19.40.030. - Undertakings of contractors.

The department, in place of the bonds or individual sureties required by AS 36.25.010 , may accept corporate undertakings that include the same essential provisions of the bonds or individual sureties required by AS 36.25.010 and that are satisfactory to the department.



Sec. 19.40.040. - Exemption.

The Alaska Net Income Tax Act and the Alaska Business License Act do not apply to any money received by the general contractor from the state under a highway construction contract authorized under this chapter if the money is to be paid to a subcontractor for work performed under the construction contract. The money received by the subcontractors is subject to the Alaska Net Income Tax Act, the Alaska Business License Act, and any other applicable state taxes.



Sec. 19.40.050. - Highway width.

In accordance with AS 19.10.015 , the width of this highway is designated as 200 feet.



Sec. 19.40.060. - Conditions to be met.

Construction authorized under AS 19.40.020 - 19.40.050 may not be undertaken until all of the following conditions are met:

(1) certification by the commissioners of natural resources and fish and game that adequate precautions have been taken to protect and preserve the total ecology of the area traversed;

(2) certification by the commissioner of transportation and public facilities that the road design and construction methods will cause minimal landscape defacement or environmental degradation by erosion or waste disposal;

(3) certification by the commissioner of health and social services that adequate and reasonable precautions have been taken for the prevention of pollution during construction and subsequent public use;

(4) all certifications, as well as the regulations, contract provisions, specifications, inspection procedures, and programs necessary to implement and accomplish AS 19.40.020 - 19.40.050 shall be filed with the governor's office and published;

(5) the governor has approved all certifications and supporting material submitted under (4) of this section as being in the best public interest, and has certified that the contract required by AS 19.40.020 has been executed.



Sec. 19.40.065. - Regulations and penalties.

All departments and agencies of the state are given the specific authority to adopt under AS 44.62 (Administrative Procedure Act) emergency, temporary, and permanent regulations necessary to accomplish the purposes of AS 19.40.020 - 19.40.050. The violation of any regulation adopted under AS 19.40.020 - 19.40.050 is a misdemeanor and upon conviction the person is punishable by a fine of not more than $10,000 for each offense.



Sec. 19.40.070. - Conflict with other laws.

In the event of a conflict between this chapter and any other law of this state, the provisions of this chapter govern and supersede any such other law.



Sec. 19.40.100. - Use of the highway by industrial or commercial traffic.

(a) The department shall maintain the highway and keep it open to industrial or commercial traffic throughout the year.

(b) "Industrial or commercial traffic" means

(1) travel necessary and related to resource exploration and development or to support of those activities, if the individual engaged in those activities has all necessary permits;

(2) travel necessary and related to access by local residents to their property; or

(3) motor carriers engaged in commerce.



Sec. 19.40.110. - Public use of a portion of the highway.

The department shall maintain the section of the highway between the Yukon River and Dietrich Camp and shall keep that section of the highway open to use by the public between June 1 and September 1 each year.



Sec. 19.40.120. - Closure of the highway to traffic.

The provisions of AS 19.10.100 apply to the closure of the highway by the department.



Sec. 19.40.200. - Disposal of land or materials.

(a) The state may not dispose of state land under AS 38 which is within five miles of the right-of-way of the highway.

(b) The prohibition on disposal of state land under (a) of this section does not apply to a disposal

(1) to a licensed public utility or a licensed common carrier under AS 38.05.810 (e);

(2) for the reauthorization of leases that were in effect on January 1, 1994, for nonresidential purposes within the following development nodes:

(A) Coldfoot:

Township 28 North, Range 12 West, Fairbanks Meridian

Sections 3 - 4

Sections 9 - 10

Sections 15 - 16

Sections 20 - 22

(B) Yukon River Crossing:

Township 12 North, Range 10 West, Fairbanks Meridian

Sections 6 - 7

Township 12 North, Range 11 West, Fairbanks Meridian

Sections 1 - 2

Section 12

Township 13 North, Range 10 West, Fairbanks Meridian

Sections 29 - 32

Township 13 North, Range 11 West, Fairbanks Meridian

Section 22

Sections 25 - 27

Sections 34 - 36

(3) for nonresidential development within the following development nodes:

(A) Deadhorse:

Township 10 North, Range 14 East, Umiat Meridian

Township 10 North, Range 15 East, Umiat Meridian

Section 8

Sections 17 - 20

Section 30

(B) Coldfoot:

Township 28 North, Range 12 West, Fairbanks Meridian

Sections 3 - 4

Sections 9 - 10

Sections 15 - 16

Sections 20 - 22

Township 29 North, Range 12 West, Fairbanks Meridian

Sections 23 - 27

Sections 34 - 35

(C) Franklin Bluffs:

Township 4 North, Range 14 East, Umiat Merdian

Sections 3 - 4

Sections 9 - 10

Sections 15 - 16

(D) Happy Valley:

Township 3 South, Range 14 East, Umiat Meridian

Sections 19 - 20

Sections 29 - 30

(E) Yukon River Crossing:

Township 12 North, Range 10 West, Fairbanks Merdian

Sections 6 - 7

Township 12 North, Range 11 West, Fairbanks Merdian

Sections 1 - 2

Section 12

Township 13 North, Range 10 West, Fairbanks Merdian

Sections 29 - 32

Township 13 North, Range 11 West, Fairbanks Merdian

Section 22

Section 25 - 27

Section 34 - 36; or

(4) necessary for

(A) an oil and gas lease or gas only lease under AS 38.05.180 ;

(B) exploration, development, production, or transportation of oil and gas north of 68 degrees north latitude; or

(C) a state lease or materials sale for

(i) exploration, development, production, or transportation of oil or gas;

(ii) reconstruction or maintenance of state highways; or

(iii) construction or maintenance of airports.

(c) Before the sale of materials under (b)(4)(C) of this section to a private entity or person or to a state agency the state shall give due consideration to the availability of materials from private sources in the area where the materials are needed.

(d) Notwithstanding another provision of law, when the department determines and orders that a utility facility located across, along, over, under, or within the highway right-of-way must be changed, relocated, or removed, the licensed public utility owning or maintaining the facility shall change, relocate, or remove it in accordance with the order and is responsible for the cost of the change, relocation, or removal.

(e) Notwithstanding (b) of this section, land described in (b) of this section is not available for disposal if it has been selected by a municipality to satisfy a general grant land entitlement under AS 29.65 unless the selection is disapproved by the state in a final decision.



Sec. 19.40.210. - Prohibition of off-road vehicles.

Off-road vehicles are prohibited on land within five miles of the right-of-way of the highway. However, this prohibition does not apply to

(1) off-road vehicles necessary for oil and gas exploration, development, production, or transportation;

(2) a person who holds a mining claim in the vicinity of the highway and who must use land within five miles of the right-of-way of the highway to gain access to the mining claim; or

(3) the use of a snow machine to travel across the highway corridor from land outside the corridor to access land outside the other side of the corridor; this paragraph does not permit the use of a snow machine for any purpose within the corridor if the use begins or ends within the corridor or within the right-of-way of the highway or if the use is for travel within the corridor that is parallel to the right-of-way of the highway; in this paragraph, "highway corridor" means land within five miles of the right-of-way of the highway.



Sec. 19.40.290. - Definitions.

In this chapter

(1) [Repealed, Sec. 53 ch 30 SLA 1996].

(2) "highway" means the secondary highway from the Yukon River to the Arctic Ocean.






Chapter 19.45. - MISCELLANEOUS PROVISIONS; DEFINITIONS AND PENALTIES

Sec. 19.45.001. - Definitions.

In AS 19.05 - AS 19.40

(1) "commissioner" means the commissioner of transportation and public facilities;

(2) "construction" or any derivation means construction, reconstruction, alteration, improvement or major repair;

(3) "controlled-access facility" means a highway especially designed for through traffic, and over, from, or to which owners or occupants of abutting land or other persons have either no right or easement or only a controlled right or easement of access, light, air, or view;

(4) "cost of change, relocation, or removal" means the entire cost incurred by the utility properly attributed to the change, relocation, or removal of a facility, less any costs for improvements or upgrading over and above the cost of a functionally equal facility; if a facility is to be relocated and replaced with new equipment, there shall also be subtracted from the entire cost any salvage value derived from the old facility;

(5) "department" means the Department of Transportation and Public Facilities;

(6) "encroachment" means and includes a tower, pole, pole line, pipe, pipeline, driveway, private road, fence, billboard, stand or building, or a structure or object of any kind which is or has been placed in, on, under or over a portion of a highway or road;

(7) [Repealed, Sec. 61 ch 50 SLA 1989].

(8) "federal-aid primary, federal-aid secondary, and interstate system" include any highway which is a part of the federal-aid systems as provided in the Federal-Aid Highway Act of 1956, and any laws amending or supplementing it;

(9) "highway" includes a highway (whether included in primary or secondary systems), road, street, trail, walk, bridge, tunnel, drainage structure and other similar or related structure or facility, and right-of-way thereof, and further includes a ferry system, whether operated solely inside the state or to connect with a Canadian highway, and any such related facility;

(10) "maintenance" means the preservation of each type of highway, roadside structure and facility as nearly as possible in its original condition as constructed, or as subsequently improved, and the operation of highway facilities and services to provide satisfactory and safe highways;

(11) "municipality" means an incorporated city or political subdivision which has jurisdiction over highways in its incorporated area;

(12) "utility" includes a corporation, company, individual, or association of individuals, or a lessee, trustee, or court-appointed receiver, that owns, operates, manages, or controls a line, plant, pipeline, or system for furnishing, producing, generating, transmitting, or distributing power, electricity, communications, telecommunications, water, gas, oil, petroleum products, coal or other mineral slurry, steam, heat, light, chemicals, air, sewage, drainage not connected with highway drainage, irrigation, or similar products including publicly owned fire and police signal systems and street lighting systems that directly or indirectly serve the public or a segment of the public; "utility" also includes a corporation, company, individual, or association of individuals, or a lessee, trustee, or court-appointed receiver that owns, operates, manages, or controls a system for furnishing transportation of goods or persons by means of a railway, tramway, cableway, conveyor, flume, canal, tunnel, pipeline, or a similar means;

(13) "utility facility" includes poles, plants, lines, trenches, bridges, utilidors, tunnels, pipelines, and any other system for furnishing, producing, generating, transmitting, or distributing power, electricity, communications, telecommunications, water, gas, oil, petroleum products, coal or other mineral slurry, steam, heat, light, chemicals, air, sewage, drainage not connected with a highway drainage system, irrigation, or another substance; "utility facility" also includes a system for furnishing transportation of goods or persons by means of railway, tramway, cableway, conveyor, flume, canal, tunnel, pipeline, or a similar means.



Sec. 19.45.002. - Penalties.

A person who violates a provision of AS 19.05 - AS 19.25, other than a provision of AS 19.25.080 - 19.25.180, is guilty of a misdemeanor and upon conviction is punishable by a fine of not less than $10 nor more than $500, or by imprisonment in jail for a period not to exceed one year, or by both.



Sec. 19.45.015. - [Renumbered as AS 19.10.270 ].

Repealed or Renumbered






Chapter 19.60. - FERRY TERMINAL FACILITIES

Sec. 19.60.010. - 19.60.070. - [Renumbered as AS 19.65.030 (a) - (g)].

Repealed or Renumbered






Chapter 19.65. - ALASKA MARINE HIGHWAY SYSTEM

Article 01 - COMPREHENSIVE PLAN, VESSELS, AND FACILITIES

Sec. 19.65.010. - Duty station or port change for employees of the Alaska marine highway system. [Repealed, Sec. 52 ch 59 SLA 1982].

Repealed or Renumbered



Sec. 19.65.011. - Comprehensive long-range plan.

The Department of Transportation and Public Facilities shall prepare a comprehensive long-range plan for the development and improvement of the Alaska marine highway system and shall revise and update the plan at least every five years. The department shall submit the comprehensive long-range plan and revisions and updates of the plan to the legislature.



Sec. 19.65.020. - Naming of vessel or facility.

(a) A vessel or facility of the Alaska marine highway system constructed or acquired by the Department of Transportation and Public Facilities under this chapter may be given a name only by law.

(b) A maritime vessel shall bear the name of an Alaska glacier.

(c) A vessel used principally on the inland waterways of the state shall bear the name of a historical vessel which used the rivers of the state.

(d) The new maritime vessel to be delivered to the Alaska marine highway system in 1998 is named the Motor Vessel Kennicott.

(e) The Motor Vessel Fairweather and the Motor Vessel Chenega are authorized names for state ferries first operating as part of the Alaska marine highway system on or after August 8, 2002. The commissioner of transportation and public facilities shall select between the names for the one most appropriate to the route served by the ferry and shall publicly announce the selection.

(f) The Motor Vessel Lituya is the authorized name for the state ferry first operating as part of the Alaska marine highway system to serve between Metlakatla and Ketchikan on or after August 9, 2003.



Sec. 19.65.025. - Vessel design and construction. [Repealed, Sec. 43 ch 128 SLA 1994].

Repealed or Renumbered



Sec. 19.65.030. - Acquisition and maintenance of ferry terminal facilities.

(a) The department shall construct, purchase, or lease ferry terminal facilities at locations it selects for the loading and unloading of passengers and vehicles under their own power, on and off ferries. The department shall repair and maintain these facilities. Construction and purchasing under this subsection are governed by AS 36.30 (State Procurement Code).

(b) The department may connect ferry terminal facilities with local highway systems.

(c) The department may adopt regulations governing the use of ferry terminal facilities by the public that it considers necessary and proper in the public interest. The department may charge a fee for the use of ferry terminal facilities, whether the use is under a permit or otherwise, and whether it is by one or more individuals.

(d) A person may construct a ferry terminal facility upon obtaining the approval of the department as to its location. A ferry terminal facility constructed by a person other than the department is subject to reasonable regulations governing its use that the department considers necessary and proper in the public interest.

(e) A ferry terminal facility may not be constructed without the approval of the department.

(f) A ferry terminal facility in existence and serving the public on January 1, 1959, is not affected by this section.

(g) In this section

(1) "department" means the Department of Transportation and Public Facilities;

(2) "ferry" means a vessel used in the common carriage of passengers and self-propelled vehicles in intrastate commerce.



Sec. 19.65.035. - Transportation of members of the Alaska organized militia.

To the extent that space is available, the commissioner of transportation and public facilities shall provide free transportation on vessels of the Alaska marine highway system for a member of the Alaska National Guard, the Alaska Naval Militia, or the Alaska State Defense Force who is en route to or from drill, training, or other official militia activities.






Article 02 - ALASKA MARINE HIGHWAY SYSTEM FUND AND BUDGET

Sec. 19.65.050. - Legislative findings, purpose, and intent.

(a) The legislature finds that

(1) the Alaska marine highway system is an essential part of the state transportation system, and that it warrants continued and predictable state support;

(2) many communities' economies are dependent on a steady and stable marine highway system service level;

(3) the state's tourism industry is greatly enhanced by a dependable marine highway transportation network; and

(4) efficient and prudent management of the system will benefit the state's economy and foster economic development.

(b) It is the purpose of AS 19.65.050 - 19.65.100 to

(1) enable the Alaska marine highway system to manage and operate in a manner that will enhance performance and accountability by allowing the system to account for and spend its generated revenue;

(2) provide the management tools necessary to efficiently operate the Alaska marine highway system;

(3) within constitutional constraints, provide for a predictable funding base for system operations; and

(4) provide for predictability and stability in the service level furnished to communities served by the system.

(c) It is the intent of AS 19.65.050 - 19.65.100 to

(1) encourage prudent administration through cost management and accurate budgeting by managers of the Alaska marine highway system;

(2) increase revenue from the operation of the system consistent with the public interest, increase service consistent with sound fiscal policy, and assist the prudent management and operation of the system; and

(3) achieve stability in the level of service communities can anticipate through accurate planning and scheduling.



Sec. 19.65.060. - Alaska marine highway system fund.

(a) There is created, as a special account in the general fund, the Alaska marine highway system fund, into which shall be deposited

(1) the gross revenue of the Alaska marine highway system;

(2) money that is appropriated to the Alaska marine highway system fund by the legislature in an amount that is consistent from year to year and is the amount necessary, after consideration of gross revenue, to provide stable services to the public consistent with the provisions of AS 19.65.050 (b)(4), which appropriations are not one-year appropriations and the balances of which do not lapse under AS 37.25.010; and

(3) any other money that is appropriated to the Alaska marine highway system fund by the legislature, which appropriations are not one-year appropriations and the balances of which do not lapse under AS 37.25.010.

(b) Nothing in this chapter exempts money deposited into the Alaska marine highway system fund from the requirements of AS 37.07 (Executive Budget Act) or dedicates that money for a specific purpose.



Sec. 19.65.070. - Revenue accounting.

(a) The Alaska marine highway system shall account for and remit to the Department of Revenue in accordance with AS 37.10.050 all gross revenue generated from the operation of the Alaska marine highway system during each annual operating cycle. The money shall then be deposited in the Alaska marine highway system fund.

(b) The Alaska marine highway system shall prepare a written report, no later than the 10th day of each regular legislative session, regarding the previous annual operating cycle and notify the legislature that the report is available. The report must identify

(1) gross revenue generated during the previous annual operating cycle;

(2) gross revenue generated during the current annual operating cycle and an estimate of gross revenue for the remainder of the current annual operating cycle;

(3) projections of the gross revenue to be generated during the next annual operating cycle; and

(4) the difference between previous gross revenue estimates prepared under this section and the revenues actually generated.

(c) The Department of Revenue shall prepare a written report, no later than the 10th legislative day of each regular legislative session, regarding the earnings on gross revenue of the Alaska marine highway system that was deposited into the Alaska marine highway system fund during the prior fiscal year and projected earnings on gross revenue of the Alaska marine highway system that is projected to be deposited into the Alaska marine highway system fund for the current fiscal year and the next fiscal year. The Department of Revenue shall notify the legislature that the report is available.



Sec. 19.65.080. - Annual appropriation.

(a) Commencing with appropriations for the fiscal year that begins July 1, 1991, on an annual basis and under AS 37.07 (Executive Budget Act), the legislature may appropriate amounts from the Alaska marine highway system fund to the Alaska marine highway system.

(b) The Department of Transportation and Public Facilities may request the legislature to appropriate money from the Alaska marine highway system fund to the marine highway system for capital improvements, if

(1) the appropriation under (a) of this section has been made;

(2) the amount in the fund, without regard to the appropriation under (a) of this section, exceeds the total of gross revenue deposited in the fund and the general fund appropriations under AS 19.65.060 (a)(2) by 10 percent; and

(3) the amount requested for appropriation under this subsection does not exceed 50 percent of the balance remaining after the appropriation for annual management and operations is made under (a) of this section.

(c) The unexpended and unobligated balance of money appropriated from the Alaska marine highway system fund lapses into the Alaska marine highway system fund at the end of the fiscal year for which it was appropriated.



Sec. 19.65.100. - Definitions.

In AS 19.65.050 - 19.65.100,

(1) "annual operating cycle" means the annual state fiscal year beginning on July 1 and ending at midnight on the following June 30;

(2) "gross revenue" means all money, except money refunded to ticket holders and others for unused services, that is generated from the operation of the Alaska marine highway system, including that derived from vessel operations and uses of Alaska marine highway system facilities.









Chapter 19.75. - KNIK ARM BRIDGE AND TOLL AUTHORITY

Article 01 - ESTABLISHMENT AND ORGANIZATION

Sec. 19.75.011. - Purpose.

The purpose of the authority created by this chapter is to develop, stimulate, and advance the economic welfare of the state and further the development of public transportation systems in the vicinity of the Upper Cook Inlet with construction of a bridge to span Knik Arm and connect the Municipality of Anchorage and the Matanuska-Susitna Borough.



Sec. 19.75.021. - Establishment of authority.

(a) There is established the Knik Arm Bridge and Toll Authority. The authority is a public corporation and an instrumentality of the state within the Department of Transportation and Public Facilities, but the authority has a separate and independent legal existence from the state. The exercise by the authority of the powers in this chapter is considered an essential governmental function of the state.

(b) The authority may not be terminated as long as it has bonds, notes, or other obligations outstanding. Upon termination of the authority, its rights and property pass to the state.



Sec. 19.75.031. - Board of directors of authority.

(a) The authority shall be governed by a board of directors consisting of the following:

(1) the commissioner of transportation and public facilities or the commissioner's designee;

(2) the commissioner of revenue or the commissioner's designee;

(3) one public member, appointed by the governor, who is a state resident and United States citizen;

(4) one public member, appointed by the governor, who is a resident of the Municipality of Anchorage and who has knowledge of local transportation issues;

(5) one public member, appointed by the governor, who is a resident of the Matanuska-Susitna Borough and who has knowledge of local transportation issues;

(6) one nonvoting member who is a member of the state house of representatives appointed by the speaker of the house and who serves at the pleasure of the speaker of the house; the speaker of the house shall consider the appointment of a legislator elected from a house district that lies entirely or partially within the Municipality of Anchorage or the Matanuska-Susitna Borough for appointment under this paragraph; and

(7) one nonvoting member who is a member of the state senate appointed by the president of the senate and who serves at the pleasure of the president of the senate; the president of the senate shall consider the appointment of a senator elected from a senate district that lies entirely or partially within the Municipality of Anchorage or the Matanuska-Susitna Borough for appointment under this paragraph.

(b) The public members of the board shall serve for staggered terms of five years and may be reappointed to a single successive five-year term. A public member may only be removed for cause.

(c) If a vacancy occurs in a public member's seat on the board, the governor shall make an appointment, effective immediately, for the unexpired portion of that member's term.



Sec. 19.75.041. - Operation of authority.

(a) The powers of the authority are vested in the board.

(b) Three voting members of the board constitute a quorum.

(c) The governor shall designate one member of the board to serve as the chair of the board. The voting members of the board shall elect other officers they determine desirable.

(d) Action may be taken and motions and resolutions adopted by the board at a meeting by the affirmative vote of at least three voting members.

(e) The public members of the board shall receive a stipend of $300 a day while performing business of the authority.

(f) The members of the board serving under AS 19.75.031 (a)(1), (2), (6), and (7) serve without compensation but are entitled to per diem and travel expenses authorized by law under AS 39.20.180 .



Sec. 19.75.051. - Executive director.

The authority shall employ an executive director who may not be a member of the board. The executive director shall serve at the pleasure of the board. The board shall establish the duties and compensation of the executive director.



Sec. 19.75.061. - Employment of personnel.

The executive director may hire employees of the authority. The board shall prescribe the duties and compensation of authority employees.



Sec. 19.75.071. - Personnel exempt from State Personnel Act.

The executive director and employees of the authority are in the exempt service under AS 39.25 (State Personnel Act).



Sec. 19.75.081. - Legal advisor.

The attorney general is the legal counsel for the authority. The attorney general shall advise the authority in legal matters and represent it in suits.






Article 02 - POWERS AND DUTIES

Sec. 19.75.111. - Powers and duties of the authority.

(a) In furtherance of its purposes, the authority may

(1) own, acquire, construct, develop, create, reconstruct, equip, operate, maintain, extend, and improve the Knik Arm bridge and its appurtenant facilities;

(2) sue and be sued;

(3) adopt a seal;

(4) adopt, amend, and repeal regulations under AS 44.62 and establish bylaws;

(5) make and execute agreements, contracts, and other instruments for the exercise of its powers and functions under this chapter, including contracts with any person, firm, corporation, governmental agency, or other entity;

(6) in its own name acquire, lease, rent, or convey real and personal property;

(7) issue bonds and otherwise incur indebtedness, in accordance with AS 19.75.211 , in order to pay the cost of the Knik Arm bridge and its appurtenant facilities; the authority may also secure payment of the bonds or other indebtedness as provided in AS 19.75.221 ;

(8) apply for and accept gifts, grants, or loans from a federal agency or an agency or instrumentality of the state, or from a municipality, private organization, or other source;

(9) fix and collect fees, rents, tolls, rates, or other charges for the use of the Knik Arm bridge and appurtenant facilities, or for a service developed, operated, or provided by the authority; notwithstanding AS 37.10.050 (a), fees, rents, tolls, rates, and other charges fixed and collected under this paragraph may exceed the actual operating cost of the use of the bridge, facility, or service;

(10) pledge fees, rents, tolls, rates, charges, or other revenue of the authority as security for bonds of the authority;

(11) deposit or invest its funds, subject to agreements with bondholders;

(12) procure insurance against any loss in connection with its operation;

(13) contract for and engage the services of consultants, experts, and financial and technical advisors that the authority considers necessary for the exercise of its powers and functions under this chapter;

(14) apply for, obtain, hold, and use permits, licenses, or approvals from appropriate agencies of the state, the United States, a foreign country, and any other proper agency in the same manner as any other person;

(15) perform reconnaissance studies and engineering, survey, and design studies with respect to the Knik Arm bridge and its appurtenant facilities;

(16) exercise powers of eminent domain or file a declaration of taking as necessary for the Knik Arm bridge and appurtenant facilities under AS 09.55.240 - 09.55.460 to acquire land or an interest in land;

(17) confer with municipal and other governments, metropolitan planning organizations, and the department, concerning the Knik Arm bridge;

(18) do all acts and things necessary to carry out the powers expressly granted or necessarily implied in this chapter.

(b) The authority shall

(1) prepare an annual report of its operations to include a balance sheet, an income statement, a statement of changes in financial position, a reconciliation of changes in equity accounts, a summary of significant accounting principles, an auditor's report, comments regarding the year's business, and prospects for the next year; the report shall be completed by the third day of each regular session of the legislature, and the authority shall notify the governor, the commissioner of the department, the presiding officers of each house of the legislature, and the Legislative Budget and Audit Committee that the report is available;

(2) comply with the provisions of AS 37.07 (Executive Budget Act), except that AS 37.07 does not apply to the activities of the authority that relate to the authority's borrowing of money as provided in this chapter, including the issuing of its obligations or evidence of that borrowing and the repayment of the debt obligation;

(3) establish a personnel management system for hiring employees and setting employee-benefit packages;

(4) establish procedures, rules, and rates governing per diem and travel expenses of the employees of the authority in substantial conformity to statutes, procedures, rules, and rates applicable to state employees of similar state entities;

(5) coordinate the exercise of its powers to plan, design, construct, operate, and maintain the Knik Arm bridge with the department, and with the mayors of the Municipality of Anchorage and the Matanuska-Susitna Borough.



Sec. 19.75.211. - Bonds of the authority.

The authority may borrow money and issue bonds on which the principal and interest are payable from money derived from the fees, rents, tolls, rates, charges, and other revenue of the authority under this chapter. Before issuing bonds for the Knik Arm bridge, the authority shall submit to the state bond committee a description of the bond issue and a preliminary prospectus, offering circular, or official statement relating to the bond issue. Bonds may not be issued unless the state bond committee finds, based upon the information submitted by the authority under this section and other information that is reasonably available to the committee, that the Knik Arm bridge revenue and other revenue available to the authority can be reasonably expected to be adequate for payment of the principal and interest on the bonds to be issued and that issuance of the bonds by the authority would not be expected to adversely affect the ability of the state or its political subdivisions to market bonds. Bonds may not be issued unless the principal amount of the bond issue is authorized by law.



Sec. 19.75.221. - Trust indentures and trust agreements.

(a) In the discretion of the authority, an issue of bonds may be secured by a trust indenture or trust agreement between the authority and a corporate trustee, by a secured loan agreement or other instrument, or by a resolution giving powers to a corporate trustee, by means of which the authority may

(1) make agreements with the trustee or the holders of the bonds that the authority determines to be necessary or desirable, including agreements as to the

(A) application, investment, deposit, use, and disposition of

(i) the proceeds of bonds of the authority;

(ii) money or other property of the authority; or

(iii) money or other property in which the authority has an interest;

(B) fixing and collecting of fees, rents, tolls, rates, or other charges;

(C) assignment by the authority of its rights in any contract with respect to the Knik Arm bridge or in a mortgage or other security interest created with respect to the Knik Arm bridge to a trustee for the benefit of bondholders;

(D) terms and conditions under which the authority may issue additional bonds;

(E) vesting in a trustee of rights, powers, duties, money, or property in trust for the benefit of bondholders, including the right to enforce payment, performance, and all other rights of the authority or of the bondholders, under a lease, power of contract, contract of sale, mortgage, security agreement, or trust by injunction or other proceeding or by taking possession by agent or otherwise, and operating the Knik Arm bridge and collecting rents or other consideration and applying the same in accordance with the trust agreement;

(2) pledge, mortgage, or assign money, leases, agreements, property, or other rights or assets of the authority either presently in hand or to be received in the future, or both; and

(3) provide for any other matters that affect the security or protection of the bonds.

(b) Notwithstanding any other provisions of this chapter, the trust agreement must contain an agreement by the authority that the authority will at all times maintain fees, rents, tolls, rates, or other charges sufficient to

(1) pay the costs of operation and maintenance of the Knik Arm bridge and its appurtenant facilities and the principal of and interest on bonds issued under the trust agreement as the bonds severally become due and payable;

(2) provide for debt service coverage as considered necessary by the authority for the marketing of its bonds; and

(3) provide for renewals, replacements, and improvements of the Knik Arm bridge, and to maintain reserves required by the terms of the trust agreement.

(c) For the purpose of securing one or more issues of its bonds, the authority may establish one or more special funds, called "capital reserve funds," and shall pay into those capital reserve funds the proceeds of the sale of its bonds and any other money that is available to the authority for the purposes of those funds. The funds shall be established only if the authority determines that the establishment would enhance the marketability of the bonds. All money held in a capital reserve fund, except as provided in this section, shall be used as required solely for (1) the payment of the principal of and interest on bonds or of the sinking fund payments with respect to those bonds, (2) the purchase or redemption of bonds, or (3) the payment of a redemption premium required to be paid when those bonds are redeemed before maturity. However, money in a fund may not be withdrawn from the fund at any time in an amount that would reduce the amount of the fund to less than the capital reserve requirement set out in (d) of this section, except for the purpose of making, with respect to those bonds, payment, when due, of principal, interest, redemption premiums, and the sinking fund payments for the payment of which other money of the authority is not available. Income or interest earned by or increment to a capital reserve fund due to the investment of the fund or any other amounts in the fund may be transferred by the authority to other funds or accounts of the authority to the extent that the transfer does not reduce the amount of the capital reserve fund below the capital reserve fund requirement.

(d) If the authority decides to issue bonds secured by a capital reserve fund, the bonds may not be issued if the amount in the capital reserve fund is less than the amount of the capital reserve fund requirement, if any, established by resolution of the authority, unless the authority, at the time of issuance of the obligations, deposits in the capital reserve fund from the proceeds of the obligations to be issued or from other sources an amount that, together with the amount then in the fund, will not be less than the capital reserve fund requirement.

(e) In computing the amount of a capital reserve fund for the purpose of this section, securities in which all or a portion of the fund is invested shall be valued by some reasonable method established by the authority by resolution. Valuation on a particular date shall include the amount of any interest earned or accrued to that date.

(f) If the authority decides to issue bonds secured by a capital reserve fund, the bonds may not be issued until 30 days after the authority has mailed notification to the state bond committee and the Legislative Budget and Audit Committee by certified mail of its intention to establish a capital reserve fund to secure the bond issue. The notification must include the amount of the capital reserve fund to be established, the amount of bonds proposed to be issued, and the total cost for which the bonds are to be issued. The notification shall be accompanied by an estimate by the authority of the need to withdraw money from the capital reserve fund during the term of the bond issue, the amount that may be necessary to withdraw, and the time at which withdrawals are estimated to be needed. By January 30 of each year, the authority shall prepare, and provide to the state bond committee and the Legislative Budget and Audit Committee, a revised estimate, considering the same factors, and a statement of all withdrawals that have occurred from the date of issuance of the bonds to the end of the preceding calendar year.

(g) Nothing in this section creates a debt or liability of the state.



Sec. 19.75.231. - Validity of pledge.

It is the intention of the legislature that a pledge made in respect of bonds shall be perfected and shall be valid and binding from the time the pledge is made, that the money or property so pledged and after that received by the authority shall immediately be subject to the lien of the pledge without physical delivery or further act, and that the lien of the pledge shall be valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the authority irrespective of whether the parties have notice. Neither the resolution, trust agreement, nor any other instrument by which a pledge is created need be recorded or filed under the provisions of the Uniform Commercial Code in order to be perfected or to be valid, binding, or effective against the parties. This section does not affect title to or conveyances of real property, and does not limit the applicability of AS 40.17.080 (b).



Sec. 19.75.241. - Nonliability on bonds.

(a) Neither the members of the board nor a person executing the bonds of the authority is liable personally on the bonds or is subject to personal liability or accountability by reason of the issuance of the bonds.

(b) The bonds issued by the authority do not constitute an indebtedness or other liability of the state or of a political subdivision of the state other than the authority, but shall be payable solely from the income, receipts, or other money or property of the authority.

(c) The authority may not pledge the faith or credit of the state or of a political subdivision of the state other than the authority, and the issuance of a bond by the authority does not directly, indirectly, or contingently obligate the state or a political subdivision of the state to apply money from, levy, or pledge any form of taxation to the payment of the bond.

(d) Each obligation issued under this chapter other than a state guaranteed bond shall contain on its face a statement that the authority is not obligated to pay it nor the interest on it except from the revenue or assets of the authority and that neither the faith and credit nor the taxing power of the state or of any political subdivision of the state is pledged to the payment of the principal of or the interest on the obligation.



Sec. 19.75.251. - Pledge of the state.

The state pledges to and agrees with the holders of bonds issued under this chapter and with a federal agency that loans or contributes money in respect to the Knik Arm bridge that the state will not limit or alter the rights and powers vested in the authority under this chapter to fulfill the terms of a contract made by the authority with the holders or federal agency or in any way impair the rights and remedies of the holders until the bonds, together with the interest on them, with interest on unpaid installments of interest, and all costs and expenses in connection with an action or proceeding by or on behalf of the holders, are fully met and discharged. The authority may include this pledge and agreement of the state, insofar as it refers to holders of bonds of the authority, in a contract with the holders and, insofar as it relates to a federal agency, in a contract with the federal agency.



Sec. 19.75.261. - Exemption from taxation.

The real and personal property of the authority and its assets, income, and receipts are declared to be the property of a political subdivision of the state and are exempt from all taxes and special assessments of the state or a political subdivision of the state. All bonds of the authority are declared to be issued by a political subdivision of the state and for an essential public and governmental purpose. The bonds, the interest on the bonds, the income from the bonds and the transfer of the bonds, and all assets, income, and receipts pledged to pay or secure the payment of the bonds or interest on the bonds are, at all times, exempt from taxation by or under the authority of the state, except for inheritance and estate taxes and taxes on transfers by or in contemplation of death. Nothing in this section affects or limits an exemption from license fees, property taxes, or excise, income, or other taxes provided under any other law, nor does it create a tax exemption with respect to the interest of any business enterprise or other person, other than the authority, in any property, assets, income, receipts, project, or lease, regardless of whether financed under this chapter.



Sec. 19.75.271. - Bonds legal investments for fiduciaries.

The bonds of the authority are securities in which all public officers and bodies of the state and all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks, savings associations, including savings and loan associations and building and loan associations, investment companies, and other persons carrying on banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and other persons who are now or may afterward be authorized to invest in bonds or other obligations of the state may properly and legally invest money, including capital in their control or belonging to them. Notwithstanding any other provision of law, the bonds of the authority are also securities that may be deposited with and may be received by all public officers and bodies of the state and all municipalities and municipal subdivisions for any purpose for which the deposit of bonds or other obligations of the state is now or may afterward be authorized.



Sec. 19.75.281. - Audit.

The legislative auditor annually shall audit, or cause to have audited, the financial records of the authority. The legislative auditor may prescribe the form and content of the financial records of the authority and shall have access to these records at any reasonable time.



Sec. 19.75.291. - State appropriations for Knik Arm bridge and appurtenant facilities not affected.

This chapter does not prevent the state from making appropriations for or in aid of the acquisition, design, construction, or operation of the Knik Arm bridge and its appurtenant facilities.



Sec. 19.75.301. - Insurance.

The authority shall keep in force public liability insurance in an amount reasonably calculated to cover potential claims for bodily injury, death or disability, and property damage that may arise from or be related to its operation and activities, naming the state as an additional insured.



Sec. 19.75.311. - Safeguarding of money.

The authority shall maximize revenue from and deposit all money in depositories acceptable to the commissioner of revenue and otherwise safeguard the money under instructions as the commissioner of revenue may from time to time issue.



Sec. 19.75.321. - Fidelity bond.

The authority shall obtain a fidelity bond in an amount determined by the board, for the members of the board and any official responsible for authority accounts and finances. A bond must be in effect for the tenure of the bonded person.






Article 03 - GENERAL PROVISIONS

Sec. 19.75.911. - Exemption from local regulation.

Notwithstanding any contrary provision of law, the activities of the authority are exempt from land use planning, zoning, permitting, or other similar governmental powers of political subdivisions of the state.



Sec. 19.75.980. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "authority" means the Knik Arm Bridge and Toll Authority;

(2) "board" means the board of directors of the authority;

(3) "department" means the Department of Transportation and Public Facilities.



Sec. 19.75.990. - Short title.

This chapter may be cited as the Knik Arm Bridge and Toll Authority Act.












Title 21 - INSURANCE

Chapter 21.03. - SCOPE OF CODE

Sec. 21.03.010. - Insurance regulated.

(a) All persons transacting a business of insurance in this state, or relative to a subject resident, located or to be performed in this state, shall comply with the applicable provisions of this title.

(b) Foreign and alien insurers doing business as authorized insurers under this title are not subject to AS 10.06 (Alaska Corporations Code).

(c) A person who transacts insurance in this state, or relative to a subject resident, located, or to be performed in this state as or on behalf of a risk retention group or purchasing group formed under and in compliance with 15 U.S.C. 3901 - 3906 (Liability Risk Retention Act), shall comply with the provisions of this title not preempted by federal law.



Sec. 21.03.020. - Application of Code as to particular types of insurers. [Repealed, Sec. 2 ch 234 SLA 1968].

Repealed or Renumbered



Sec. 21.03.021. - Application of title.

(a) In addition to the exclusion contained in AS 21.03.070 , this title does not apply to a life insurance or annuity company organized and operated without profit to any private shareholder or individual exclusively for the purpose of aiding and strengthening educational institutions by issuing insurance and annuity contracts only to or for the benefit of the institutions and individuals engaged in the service of these institutions; however, all policies and contracts issued by such an organization must provide for acceptance of service of process within this state.

(b) Except as otherwise provided in this title, a person that provides coverage for the cost of medical care in this state is subject to this title unless the person shows that, while providing coverage for medical care, the person is subject to the jurisdiction of another agency of this state or of the federal government by providing the director with the appropriate certificate, license, or other document issued by the other governmental agency that permits or qualifies the person to provide coverage for medical care.

(c) A person described under (b) of this section who is unable to show that the person is subject to the jurisdiction of another governmental agency under (b) of this section and who has not received a certificate of authority under AS 21.85

(1) is subject to all appropriate provisions of this title regarding the conduct of the person's business; and

(2) shall submit to an examination by the director to determine the organization and solvency of the person and to determine whether the person complies with this title.

(d) A person that advertises, administers, sells, or transacts the coverage of medical care under (b) of this section and is required to submit to an examination by the director under (c)(2) of this section shall advise every purchaser, prospective purchaser, or covered person that the person's coverage may not be regulated under Alaska insurance law and may not be covered by the Alaska Life and Health Insurance Guaranty Association under AS 21.79.

(e) This title does not apply to a service contract offered, issued for delivery, delivered, or renewed in this state. In this subsection, "service contract"

(1) means a service contract or agreement for a separate or additional consideration, for a specific duration, to

(A) maintain, service, repair, or replace tangible personal property, or to indemnify for repair, replacement, or maintenance, for an operational or structural failure due to a defect in materials or workmanship or normal wear and tear, with or without additional provision for incidental indemnity payments when service, repair, or replacement is not reasonably or commercially feasible;

(B) repair, replace, or maintain tangible personal property damaged as a result of power surges or as a result of accidental damage from the handling of property damaged by power surges; or

(C) repair, replace, or maintain household consumer goods, household appliances, and household systems, including damage resulting from operational or structural failure due to a defect in materials or workmanship or normal wear and tear;

(2) does not include

(A) mechanical breakdown insurance;

(B) a contract that requires an indemnity payment per incident and the payment exceeds the purchase price of the property serviced;

(C) a contract to provide service on a motor vehicle subject to registration under AS 28.10.011 ; or

(D) a home warranty; in this subparagraph, "home warranty" means a warranty that covers the entire home and does not include a warranty limited to a household system or appliance.



Sec. 21.03.030. - 21.03.050. - Existing certificates of authority and licenses; existing forms and filings; existing domestic insurers. [Repealed, Sec. 47 ch 29 SLA 1987].

Repealed or Renumbered



Sec. 21.03.060. - Pre-emption.

The state hereby pre-empts the field of regulating insurers and their managing general agents, insurance producers, and representatives. All political subdivisions of the state, including home rule boroughs or cities, are prohibited from requiring of an insurer, managing general agent, insurance producer, or representative regulated under this title an authorization, permit, or registration of any kind for conducting transactions lawful under the authority granted by the state under this title.



Sec. 21.03.070. - Exemption for qualified charitable gift annuities.

(a) Notwithstanding any other provision of this title, the issuance of a qualified charitable gift annuity does not constitute engaging in the business of insurance in this state, and, except as provided by this section, is exempt from regulation by the division under this title.

(b) When entering into an agreement for a qualified charitable gift annuity, the charitable organization shall set out in writing in the agreement that

(1) a qualified charitable gift annuity is not an insurance policy in this state, is not subject to regulation by the division, and is not protected by the Alaska Life and Health Insurance Guaranty Association established under AS 21.79.040 or any other association that guarantees payment under a policy of insurance; and

(2) the state does not in any way approve or endorse the annuity.

(c) The notice required by (b) of this section must be in bold type and be contained in a separate paragraph, and the print size of the notice must be larger than the print size generally used in the annuity agreement.

(d) A charitable organization that issues its first qualified charitable gift annuity on or after October 1, 2001 shall notify the division in writing within 90 days after the issuance. The notice

(1) shall be signed by an officer or director of the charitable organization;

(2) must provide the name and address of the charitable organization; and

(3) must certify that

(A) the charitable organization is a charitable organization; and

(B) the charitable gift annuities issued by the charitable organization are qualified charitable gift annuities.

(e) Except for the information required by (d) of this section, a charitable organization is not required to submit information to the division unless the division determines additional information is necessary to determine an appropriate fine under (g) of this section.

(f) If a charitable organization fails to comply with the notice requirements under (b), (c), or (d) of this section, the qualified charitable gift annuity issued by the charitable organization still receives the exemption for a qualified charitable gift annuity provided by (a) of this section.

(g) The division may enforce performance with the notice requirements under (b), (c), or (d) of this section by sending a letter by certified mail, return receipt requested, demanding that the charitable organization comply with the requirements. The division may impose a civil penalty on the charitable organization in an amount not to exceed $1,000 for each qualified charitable gift annuity issued by the charitable organization until the charitable organization complies with the requirements.

(h) In this section,

(1) "charitable gift annuity" means a transfer of money or other property by a person to a charitable organization in return for the charitable organization's providing an annuity to the person that is payable over one or two lives and under which the

(A) actuarial value of the annuity is less than the value of the money or other property transferred; and

(B) difference in value constitutes a charitable deduction for federal income tax purposes;

(2) "charitable organization" means a person identified

(A) in the definition of "charitable contribution" in 26 U.S.C. 170(c) as a person to whom or for whose use a contribution or gift is made; or

(B) as an exempt organization under 26 U.S.C. 501(c)(3);

(3) "qualified charitable gift annuity" means an annuity described in 26 U.S.C. 501(m)(5) and 26 U.S.C. 514(c)(5), if the annuity is issued by a charitable organization that on the date of the issuance has

(A) a minimum of

(i) $300,000 in unrestricted cash, in cash equivalents, or in publicly traded securities, exclusive of the assets funding the annuity; and

(ii) three years of continuous operation or is a successor or affiliate of a charitable organization that has been in continuous operation for at least three years; or

(B) a guarantee that the obligations of the annuity contract will be met by a charitable organization that meets the requirements of (A) of this paragraph.






Chapter 21.05. - ADMINISTRATION



Chapter 21.06. - THE DIRECTOR OF INSURANCE

Sec. 21.06.010. - Appointment of director.

The commissioner of commerce, community, and economic development shall appoint the director, division of insurance, Department of Commerce, Community, and Economic Development. The director serves at the pleasure of the commissioner.



Sec. 21.06.020. - Division of insurance.

(a) There is created within the Department of Commerce, Community, and Economic Development a division of insurance, which shall be located in or convenient to the office occupied by the commissioner of commerce, community, and economic development.

(b) The division of insurance shall be under the administrative control of the commissioner of commerce, community, and economic development and the supervision of the director of the division of insurance.



Sec. 21.06.030. - Deputies and assistants; volunteers.

(a) The director may appoint a chief deputy, who shall be in charge of the division of insurance under the direction and control of the director.

(b) The director may appoint additional deputies for purposes designated by the director.

(c) The director may employ a competent insurance actuary to perform actuarial duties, if any, of the division, to take charge of or assist in the examination of insurers, and to perform other assigned duties.

(d) The director may appoint or employ examiners to conduct or assist in examinations provided for under this title as may be competent because of experience or special education or training to fulfill the responsibilities of an insurance examiner.

(e) The director may appoint and employ a field investigator whose primary duty is to make investigations in this state of violations or claimed violations of this title.

(f) The director may appoint a chief clerk for the division, and employ other assistants and clerks necessary to discharge the duties of the director under this title.

(g) The director may contract for and procure, on a fee or part-time basis, or both, actuarial, technical, or other professional services required for the discharge of the director's duties.

(h) A volunteer member of an advisory committee who has been appointed by the director under a provision of this title to assist and advise the director on issues or matters concerning a specific area of insurance is not entitled to payment of per diem or travel expenses authorized under AS 39.20.180 .



Sec. 21.06.040. - Prohibited interests, rewards. [Repealed, Sec. 47 ch 29 SLA 1987].

Repealed or Renumbered



Sec. 21.06.050. - Delegation of authority.

(a) The director may delegate to a deputy, assistant, examiner, or employee of the division the exercise or discharge in the director's name of a power, duty, or function, whether ministerial or discretionary, vested by this title in the director.

(b) The director is responsible for the official acts of a deputy, assistant, examiner, or employee of the director acting in the name of and by the authority of the director.



Sec. 21.06.060. - Records.

(a) The director shall enter in permanent form records of official transactions, examinations, investigations, and proceedings and keep those records in the office of the director. The records and insurance filings in the office of the director are open to public inspection, except as otherwise provided in (b) - (g) of this section or other provisions of this title with respect to particular records or filings.

(b) Information and records, including written documents and electronic data, designated as confidential or not available for public inspection under this section or other provisions of this title

(1) are not subject to inspection and copying under AS 40.25.110 - 40.25.220;

(2) may not be obtained from the director by subpoena, except for a subpoena issued by a state or federal law enforcement agency or grand jury;

(3) may be used by the director in a regulatory or legal proceeding; and

(4) may be released for public inspection if the person who provided the information or records to the director consents or releases incomplete or misleading information on the same topic to the public.

(c) The director or a person acting under the authority of the director who receives information or records designated in this title as confidential or not available for public inspection may not be permitted or required to testify about the information or records in a civil action not involving the state or a state agency, officer, or employee.

(d) A person required or requested to provide information or records to the director under this title does not waive a claim of privilege that the person may have by providing the information or records to the director.

(e) In the performance of duties under this title, the director may

(1) disclose confidential information or records to the legislature, state, federal, and international regulatory or law enforcement agencies, or the National Association of Insurance Commissioners if the recipient will maintain the confidentiality of the information or records;

(2) receive information or records from state, federal, and international regulatory or law enforcement authorities or the National Association of Insurance Commissioners and maintain the confidentiality of the information or records if requested to do so or given notice that the information or records are confidential under the law of the jurisdiction supplying them; and

(3) enter into agreements consistent with this section governing the sharing of information or records that are confidential under this title with other state, federal, and international regulatory or law enforcement agencies or the National Association of Insurance Commissioners for the purpose of furthering any regulatory or legal action that may be taken as part of the recipient's official duties.

(f) The following information or records submitted to or obtained by the director are confidential:

(1) personally identifiable consumer information; however, the director may disclose the information or records for the purpose of attempting to resolve a consumer complaint;

(2) information or records established by a showing satisfactory to the director to be a trade secret or proprietary business information, including

(A) detailed health insurance claim cost data; and

(B) justification for usual, customary, and reasonable charge determinations;

(3) information or records provided by a person not subject to this title at the request of the director if the information or records are identified as confidential by the director; and

(4) financial analysis ratios and examination synopses concerning insurance companies that are submitted to the director by the National Association of Insurance Commissioners.

(g) The director may withhold information or records from public inspection for as long as the director finds the withholding is

(1) necessary to protect a person against unwarranted injury; or

(2) in the public interest.



Sec. 21.06.070. - Evidence.

(a) A copy of a record or document in the office of the director that is certified as a true copy by the director shall be received in evidence in any court as if it were the original.

(b) The director shall furnish upon request a certificate as to the authority of a person to transact insurance. The certificate is evidence of the facts set out in the certificate.



Sec. 21.06.080. - General powers, duties; catastrophes.

(a) The director shall enforce the provisions of this title, and shall execute the duties imposed by this title.

(b) The director has the power and authority expressly conferred by or reasonably implied from the provisions of this title.

(c) The director may conduct examinations and investigations of insurance matters, in addition to examinations and investigations expressly authorized, considered proper to determine whether any person has violated a provision of this title or to secure information useful in the lawful administration of its provisions.

(d) If the director determines that a catastrophe has occurred in this state and in good faith believes that the governor or the President of the United States has issued or is about to issue a declaration of disaster, the director may take the action that the director considers necessary to assure that a contract of insurance already issued will be honored under the terms of the contract. Actions that the director may take include emergency orders permitting the immediate licensing of adjusters to facilitate handling of claims, permitting a licensee to open or close an office, permitting a licensee to move or remove a record as required by the existence of the catastrophe, or permitting the issuance by an insurer of checks or drafts drawn on an out-of-state bank in payment of a claim. Until a declaration of the disaster has been lifted, the director may take action to respond to a disaster without a hearing. An action taken under this subsection may not remain in effect more than six months from the date that the director determines that a catastrophe has occurred unless, after a hearing, the director determines that the action is still necessary to respond to the disaster.

(e) The director has such additional powers and duties as may be provided by other laws of this state.



Sec. 21.06.085. - Uniform data and procedures for health claims.

(a) The director shall adopt by regulation uniform claims forms, uniform standards, and uniform procedures for the processing of data relating to billing for and payment of health care services provided to state residents. A health care insurer shall use the uniform claims forms and comply with the uniform standards and procedures established under this section.

(b) In this section,

(1) "health care insurer" has the meaning given in AS 21.54.500 ;

(2) "health care services" has the meaning given in AS 21.86.900 .



Sec. 21.06.087. - Insurance report.

(a) The director shall require reporting of and shall compile information necessary to evaluate the effect of the measures enacted in chapter 26, SLA 1997 on the availability and cost of insurance in the state.

(b) Information described in (a) of this section shall be provided by all insurers doing business in this state in the format specified by the director and must include factual information stating premiums, claims, losses, expenses, and solvency of the company as a whole. Information shall be compiled by the division in a way that protects the identity of individual insureds.

(c) The director shall adopt regulations to implement and interpret this section, including requiring insurers doing business in the state to provide information necessary for the division to carry out its responsibilities under (a) and (b) of this section. If there are indications of market disruption, the director may waive all or part of the reporting requirements in this section.

(d) Beginning June 1, 2000, the information compiled under (a) of this section shall be reported annually to the governor and the judiciary committees of both houses of the legislature.

(e) The division may consult with the Alaska Judicial Council when determining what information to require to be reported under (a) - (c) of this section and when implementing the compilation required under (a) of this section.



Sec. 21.06.090. - Regulations.

(a) The director may adopt reasonable regulations to effectuate this title. A regulation may not extend, modify, or conflict with any law of this state or the reasonable implications thereof. Except for regulations adopted under AS 21.06.250 , a regulation affecting a person or matter other than the personnel or the internal affairs of the director's office shall be adopted or amended only after a hearing, of which notice was given as required by AS 21.06.200 . If reasonably possible the director shall set out the proposed regulation or amendment in or with the notice of hearing. A regulation or amendment as to which a hearing is required is not effective until it has been on file as a public record in the director's office for at least 10 days.

(b) In addition to any other penalty provided, wilful violation of a regulation subjects the violator to the administrative penalty prescribed for that violation.



Sec. 21.06.100. - Orders, notices.

(a) Orders and notices of the director are not effective unless in writing signed by or under the authority of the director.

(b) Every order must state its effective date and must concisely state

(1) its intent or purpose;

(2) the grounds on which it is based;

(3) the provisions of this title under which the action is taken or proposed to be taken; the failure of an order to designate a particular provision of this title does not deprive the director of the right to rely on the particular provision.

(c) Except as may be provided in this title respecting particular procedures, an order or notice may be given by delivery to the person to be ordered or notified or by mailing it, postage prepaid, addressed to the person at the principal place of business as last of record in the director's office. A mailed order or notice is considered given when mailed.



Sec. 21.06.110. - Director's annual report.

Sec. 21.06.110. Director's annual report.

As early in each calendar year as is reasonably possible, the director shall prepare and deliver an annual report to the commissioner, who shall notify the legislature that the report is available, showing, with respect to the preceding calendar year,

(1) a list of the authorized insurers transacting insurance in this state, with a summary of their financial statement as the director considers appropriate;

(2) the name of each insurer whose certificate of authority was surrendered, suspended, or revoked during the year and the cause of surrender, suspension, or revocation;

(3) the name of each insurer authorized to do business in this state against which delinquency or similar proceedings were instituted and, if against an insurer domiciled in this state, a concise statement of the facts with respect to each proceeding and its present status;

(4) a statement in regard to examination of rating organizations, advisory organizations, joint underwriters, and joint reinsurers as required by AS 21.39.120 ;

(5) the receipt and expenses of the division for the year;

(6) recommendations of the director as to amendments or supplementation of laws affecting insurance or the office of director;

(7) statistical information regarding health insurance, including the number of individual and group policies sold or terminated in the state; this paragraph does not authorize the director to require an insurer to release proprietary information;

(8) the annual percentage of health claims paid in the state that meets the requirements of AS 21.54.020 (a) and (d); and

(9) other pertinent information and matters the director considers proper.



Sec. 21.06.115. - Duty to inform public.

The director shall regularly inform the public of matters concerning the purchase, price, coverage, benefits, and rights of insurance marketed in this state and make available information on availability of the services of the division of insurance. The director shall prepare, publish, and revise as it becomes useful or necessary to do so, an information pamphlet on insurance and the rights of a consumer of insurance and on how to take advantage of the services of the division of insurance.



Sec. 21.06.120. - Examination of insurers.

(a) The director may examine the affairs, transactions, accounts, records, and assets of each authorized and formerly authorized insurer and each licensed and formerly licensed managing general agent, reinsurance intermediary broker, reinsurance intermediary manager, surplus lines broker, and surplus lines association as often as the director considers advisable. In scheduling and determining the nature, scope, and frequency of examinations, the director may consider any factor or material that the director determines is appropriate, including the results of financial statement analysis and ratios, competency of management or change of ownership, actuarial opinions, reports of independent certified public accountants, number and nature of consumer complaints, results of prior examinations, frequency of prior violations of statute and regulation, and criteria set out in the Examiners' Handbook most recently approved by the National Association of Insurance Commissioners and in effect when the director conducts an examination. Examination of an alien insurer may be limited to its insurance transactions and affairs in the United States. Examination of a reciprocal insurer may also include examination of its attorney-in-fact to the extent that the transactions of the attorney-in-fact relate to the insurer.

(b) The director shall in like manner examine each insurer applying for an initial certificate of authority to do business in this state.

(c) In place of an examination by the director, the director may accept a full report of the last recent examination of a foreign or alien insurer, issued by the insurance supervisory official of another state, territory, commonwealth, or district of the United States. The director may require that the

(1) insurance regulatory agency conducting the examination be, at the time of the examination, accredited by the National Association of Insurance Commissioners;

(2) examination be performed under the supervision of an insurance regulatory agency accredited by the National Association of Insurance Commissioners; and the supervising examiner, after a review of the examination work papers and report, state under oath that the examination and report comply with the standards and procedures required by their accredited state insurance regulatory agency; or

(3) examiner conducting the examination be employed by an insurance regulatory agency accredited at the time of the examination by the National Association of Insurance Commissioners and that the examiner, after review of the examination work papers and report, state under oath that the examination and report comply with the standards and procedures required by the accredited insurance regulatory agency.

(d) The director may examine insurers in participation with the National Association of Insurance Commissioners.

(e) The director may use a contract examiner to carry out the functions of this section. The selection of a contract examiner and the award of a contract is subject to AS 36.30 (State Procurement Code), except when the director makes a written determination that an emergency selection and contract award is necessary.

(f) For the purpose of completing an examination of a person under this title, the director may examine or investigate any person, or the business of any person, if the director determines that the examination or investigation is necessary or material to the examination of the person.

(g) The director shall examine a domestic insurer at least once every three years. The director may examine a domestic insurer at any time when the director determines that an examination or investigation is necessary. Unless the director determines an insurer is in danger of becoming impaired, when the director intends to conduct an interim examination of a domestic insurer covering the same subjects that were included in the scope of the last examination report, the director shall give at least 10 days prior written notice stating the scope and purpose of the examination. In this subsection, "interim examination" means an examination of a domestic insurer that occurs within three years after the start of the domestic insurer's last examination.



Sec. 21.06.130. - Examination of producers, adjusters, and promoters.

(a) To determine compliance with this title, the director may, as often as the director has reasonable cause, examine or require a written report from a person of the accounts, records, documents, and transactions pertaining to or affecting the insurance affairs or proposed insurance affairs of

(1) an insurance producer or independent adjuster; or

(2) a person engaged in or proposing to be engaged in or assisting in the promotion or formation of a domestic insurer or insurance holding corporation, or corporation to finance a domestic insurer or the production of its business.

(b) [Repealed, Sec. 223 ch 67 SLA 1992].



Sec. 21.06.140. - Conduct of examination.

(a) The director shall conduct the examination at the home office of a domestic, foreign, or Canadian insurer, or the United States branch office of an alien insurer, or in any of its branch or agency offices; or with respect to persons other than insurers, at the office or other place or places where the records are kept.

(b) Every person being examined, or from whom information is sought, and its officers, employees, agents, and representatives shall provide to the director timely, convenient, and free access, at all reasonable hours at its office, the books, accounts, records, documents, files, information, assets, and matters in their possession or control relating to the subject of the examination, including all computer or other recordings relating to the property, assets, business, and affairs of the person being examined, and shall facilitate and aid the examination as far as it is in their power to do so, including providing to the director, at the expense of the person being examined, a copy of any document requested during the examination. The director may suspend, revoke, or refuse to issue or renew a license or authority of a person engaging in the business of insurance or other business under the jurisdiction of the director if the person or an officer, director, employee, or agent of the person refuses to submit to examination or to comply with a reasonable written request of an examiner.

(c) If the director finds financial or other records to be inadequate or inadequately kept or posted or if an insurer's financial records are not kept as required by the Accounting Practices and Procedures Manual currently approved by the National Association of Insurance Commissioners after the director has issued an order citing the inadequacy of the accounts and given a reasonable opportunity to complete or correct the accounting, the director may employ experts to rewrite, post, or balance them at the expense of the person being examined.

(d) When conducting an examination under this section, the director may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners, the reasonable cost of which shall be paid by the person being examined under AS 21.06.160 (a).

(e) As far as practical the director shall conduct the examination of a foreign or alien insurer in cooperation with the insurance supervisory officials of other states in which the insurer transacts business, and for this purpose the director may participate in joint examinations of insurers or be represented at an examination by an examiner of another state.

(f) In conducting an examination under this section, the examiner shall observe at a minimum those guidelines and procedures set out in the Examiners' Handbook currently approved by the National Association of Insurance Commissioners that are consistent with this title.

(g) An examiner may not be appointed by the director if the examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in a person subject to examination under this title. This section may not be construed to automatically preclude an examiner from being, in the ordinary course of business,

(1) a policyholder or claimant under an insurance policy;

(2) a grantor of a mortgage or similar instrument on the examiner's residence to a regulated entity if obtained under customary terms;

(3) an investment owner in shares of regulated mutual fund companies; or

(4) a settlor or beneficiary of a blind trust into which otherwise impermissible holdings have been placed.

(h) The director may terminate or suspend an examination in order to pursue other legal or regulatory action under this title.

(i) In a judicial or administrative proceeding a factual determination made in an examination report approved under AS 21.06.150 (b)(1) is prima facie evidence of the fact.



Sec. 21.06.150. - Examination reports.

(a) An examination report may only consist of facts appearing upon the books, records, or other documents of the examined person, the person's agents, or other persons examined, or facts determined from the testimony of officers, agents, or other persons examined concerning the person's affairs, and the conclusions and recommendations that the examiners find reasonably warranted from the facts.

(b) The examiner shall file with the division a written report of an examination, signed by the examiner under oath, not later than 60 days following the last day of examination field work. The period for filing the report may be extended for 60 additional days upon approval of the director. Upon receipt of the report, the division shall transmit the report to the person being examined, together with a notice that gives the person being examined a period of 30 days to make a written submission or rebuttal with respect to matters contained in the examination report. Within 30 days of the end of the period allowed for the receipt of written submissions or rebuttals, the director shall fully consider and review the report, together with any written submissions or rebuttals, and any relevant portions of the examiner's work papers and enter an order

(1) approving the examination report as filed or approving the examination report with modification or corrections;

(2) rejecting the examination report with directions to the examiners to reopen the examination for the purpose of obtaining additional data, documentation, or information and refiling the report under this section; or

(3) setting an investigatory hearing under the procedures of AS 21.06.200 and 21.06.210(a) - (d) for purposes of obtaining additional information and testimony.

(c) In the event the director determines that regulatory action is appropriate as a result of an examination, the director may enter orders and initiate proceedings as provided by law. The director may use an examination report, work papers or other documents, the testimony of the examiners, or other information discovered or developed during the course of an examination in a judicial or administrative proceeding, whether or not a written report of the examination at the time has been made, transmitted, or approved by the director.

(d) The director may disclose the content of an examination report, preliminary examination report or results, or a matter relating to it to the insurance division of this or another state or country and to law enforcement officers of this or another jurisdiction. Except as allowed by this section or other provision of law, the director may not disclose the contents of a preliminary examination report before the report is filed in the office of the director under AS 21.06.060 .

(e) An order entered under (b)(1) of this section must be accompanied by findings of fact and conclusions of law resulting from the director's consideration and review of the examination report, relevant examiner work papers, and written submissions or rebuttals.

(f) Within 30 days of the receipt of the approved report, the person examined shall file affidavits executed by each director and the chief executive officer or equivalent officer stating under oath that they have received and reviewed a copy of the approved report and related orders.

(g) Information or records obtained by the director under AS 21.06.120 or 21.06.140 and any related work papers of an examination are confidential. The director may publish an examination report or a summary of it in a newspaper or electronic media in the state if the director determines that the publication is in the public interest.



Sec. 21.06.160. - Examination expense.

(a) Each person examined, other than examinations under AS 21.06.130 , shall pay a reasonable rate calculated on salary, benefit costs, and estimated division overhead for time spent directly or indirectly related to the examination. Each person examined, other than examinations under AS 21.06.130 , shall pay actual out-of-pocket business expenses, including travel expenses, incurred by division staff examiners and shall pay the compensation of a contract examiner, to be set at a reasonable customary rate, for conducting the examination upon presentation of a detailed account of the charges and expenses by the director or under an order of the director. The accounting may either be presented periodically during the course of the examination or at the termination of the examination. A person may not pay and an examiner may not accept additional compensation for an examination.

(b) The director shall pay into the general fund of the state all money received under (a) of this section. Instead of charging and collecting the costs and expenses of the examination under (a) of this section, the director may give written authorization for the person examined to make direct payment to the contract examiner for all or part of the contract examiner's compensation or expenses. The contract between the state and a contract examiner who will receive direct payment under this subsection must require that the examiner provide the director with a copy of each billing for the examination.

(c) In addition to other penalties provided by this title, if the person fails to pay the charges and expenses prescribed in (a) of this section, the amount may be recovered by suit by the attorney general on behalf of the state and restored to the general fund. The amount due shall be a first lien upon all of the assets and property of the person in this state.



Sec. 21.06.165. - Immunity for director and others.

(a) The director, employees or agents of the division, and the National Association of Insurance Commissioners and its employees, are not liable for civil damages for an act or omission in the execution of their authorized activities or duties under this title, or for the publication or dissemination of a report or bulletin related to their authorized activities or duties.

(b) A person may not bring a civil action if the civil action arises out of the act of communicating or delivering information to the director, a representative of the director, or an examiner who is performing an examination under this title.

(c) This section does not abrogate or modify the common law or other statutory privilege or immunity.

(d) This section does not preclude liability for civil damages as a result of reckless, wilful, or intentional misconduct.



Sec. 21.06.170. - Witnesses, evidence, and contempt.

(a) With respect to the subject of an examination, investigation, or hearing being conducted by the director or an examiner, if general written authority has been given the examiner by the director, the director or the examiner may subpoena witnesses and administer oaths or affirmations and examine any person under oath, and may compel the production of records, books, papers, contracts, and other documents by attachments, if necessary. If, in connection with an examination of an insurer, the director desires to examine an officer, director, or manager who is then outside this state, the director is authorized to conduct and to enforce by appropriate and available means an examination under oath in another state or a territory of the United States in which the officer, director, or manager may then presently be, to the full extent permitted by the laws of the other state or territory, this special authorization considered. An administrative law judge from the office of administrative hearings (AS 44.64.010 ) conducting a hearing under this title may, in the course of the hearing, exercise the powers granted to the director under this subsection.

(b) Witness fees and mileage, if claimed, shall be allowed the same as for testimony in a court. Witness fees, mileage, and the actual expenses necessarily incurred in securing attendance of witnesses and their testimony shall be itemized, and shall be paid by the person being examined if the person is found to have violated the law regarding the matter for which the witness was subpoenaed, or shall be paid by the person, if other than the director, at whose request the hearing is held.

(c) Subpoenas of witnesses shall be served in the same manner as if issued from a court.

(d) If a person disobeys or resists a lawful order of the administrative law judge or director, refuses to respond to a subpoena, refuses to take oath or affirmation as a witness, refuses to be examined, or is guilty of misconduct at a hearing or so near the hearing as to obstruct the proceeding, the administrative law judge or director shall certify the facts to the superior court where the hearing is held, and, upon certification, the court shall issue an order directing the person to appear before the court and show cause why the person should not be punished for contempt.

(e) [Repealed, Sec. 22 ch 149 SLA 1984].



Sec. 21.06.180. - Hearings.

(a) The director may hold hearings for any purpose within the scope of this title considered to be necessary.

(b) The office of administrative hearings (AS 44.64.010 ) shall conduct a hearing on behalf of the director if required under AS 44.64.030 . Otherwise, the director shall conduct a hearing if required by a provision of this title, or upon written demand to the director by a person aggrieved by an act, threatened act, or failure of the director to act, or by a report, regulation, or order of the director (other than an order for the holding of a hearing, or an order on hearing or under it). A demand must specify the grounds to be relied upon at the hearing as a basis for the relief. Unless postponed by mutual consent or for good cause shown, the hearing shall be held within 30 days after receipt by the director of the written demand.

(c) If within the 30-day period the director does not either (1) grant the hearing, or (2) issue an order refusing the hearing, as to the previous report, regulation, or order as to which the person so claims to be aggrieved, the hearing shall be considered to have been refused.



Sec. 21.06.190. - Stay of action.

(a) A demand for a hearing received by the director before the effective date of an order issued or within 10 days after an order is delivered stays the effectiveness of the order pending the hearing and an order made thereon, except as to action taken or proposed under an order

(1) on hearing;

(2) under and supplemental to an order on hearing; or

(3) based upon impairment of assets or unsound financial condition of an insurer.

(b) If an automatic stay is not provided for and the director after receipt of a written request for a stay fails to grant it, the person aggrieved may apply to the superior court for a stay of the director's proposed action.



Sec. 21.06.200. - Notice of hearing.

Not less than 20 days in advance, the administrative law judge or director shall give notice of the time and place of the hearing, stating the matters to be considered at the hearing. If the persons to be given notice are not specified in the provision under which the hearing is held, the administrative law judge or director shall give notice to all persons whose pecuniary interests are to be directly and immediately affected by the hearing.



Sec. 21.06.210. - Hearing procedure.

(a) The administrative law judge or director shall allow a party to the hearing to appear in person and by counsel, to be present during the giving of all evidence, to have a reasonable opportunity to inspect all documentary evidence and to examine witnesses, to present evidence in support of the party's interest, and to have subpoenas issued by the administrative law judge or director to compel attendance of witnesses and production of evidence in the party's behalf.

(b) The administrative law judge or director shall permit to become a party to the hearing by intervention, if timely, any person who was not an original party to the proceeding and whose pecuniary interests are to be directly and immediately affected by the director's order made upon the hearing.

(c) Formal rules of pleading or evidence need not be observed at a hearing.

(d) Upon written request seasonably made by a party to the hearing and at that person's expense, the administrative law judge or director shall cause a full stenographic record of the proceedings to be made by a competent reporter. If transcribed, a copy of the stenographic record shall be furnished to the director, without cost to the director or the state, and shall be a part of the director's record of the hearing. If transcribed, a copy of the stenographic record shall be furnished to any other party to the hearing at the request and expense of the other party. If no stenographic record is made or transcribed, the administrative law judge or director shall prepare an adequate record of the evidence and of the proceedings.

(e) Upon written request of a party to a hearing filed with the director within 30 days after an order made pursuant to a hearing has been mailed or delivered to the persons entitled to receive it, the director may grant a rehearing or reargument of the matters involved in the hearing. Notice of the rehearing or reargument must conform to the requirements of AS 21.06.200 .

(f) If the parties agree, the administrative law judge or director may conduct a hearing under this section by teleconference.

(g) A witness at a hearing under this section may testify telephonically.

(h) The administrative law judge or director may close a hearing to the public when the administrative law judge or director finds the closure is necessary to protect a person against unwarranted injury or is in the public interest.



Sec. 21.06.220. - Order on hearing.

(a) In conducting the hearing, the administrative law judge or director shall sit in a quasi-judicial capacity. Within 45 days after termination of the hearing, rehearing, or reargument, the director shall make an order on hearing, covering matters involved in the hearing, rehearing, or reargument, and shall give a copy of the order to the same persons given notice of the hearing.

(b) The order must contain a concise statement of the facts found by the director, the conclusions of the director, and the matters required by AS 21.06.100 .

(c) The order may affirm, modify, or nullify a previous action or may constitute the taking of new action within the scope of the notice of hearing.



Sec. 21.06.230. - Appeals from the director.

A person aggrieved by an order of the director may appeal the order to the superior court using procedures provided by court rule.



Sec. 21.06.240. - Hearings inapplicable to rate making.

The hearing and appeal procedures provided for in AS 21.06.180 - 21.06.230 do not apply to matters covered by AS 21.39 (Rates and Rating Organizations).



Sec. 21.06.250. - Fees and licenses.

The director shall collect in advance a fee for each license and for services performed by the division of insurance. Fees may be collected for but are not limited to applications, licenses and license renewals, certificates of authority, service of process, printed or photocopied material, and postage. The director shall adopt regulations setting the fees in an amount the director determines to be sufficient to reimburse the state for the actual expense incurred in providing a service. The director may require by regulation that an insurer or other licensee pay a fee by electronic means.



Sec. 21.06.255. - Information for child support purposes.

Notwithstanding any other provision of this title, a natural person who applies for a license or requests renewal of a license issued by the director under this title shall provide the director with the person's social security number. Upon request, the director shall provide a social security number provided under this section to the child support services agency created in AS 25.27.010 , or the child support enforcement agency of another state, for child support purposes authorized under law.



Sec. 21.06.260. - Accounting and disposition of fees. [Repealed, Sec. 28 ch 90 SLA 1991].

Repealed or Renumbered






Chapter 21.07. - REGULATION OF MANAGED CARE INSURANCE PLANS

Sec. 21.07.010. - Patient and health care provider protection.

(a) A contract between a participating health care provider and a managed care entity that offers a group managed care plan must contain a provision that

(1) provides for a reasonable mechanism to identify all health care services to be provided by the managed care entity;

(2) clearly states or references an attachment that states the health care provider's rate of compensation;

(3) clearly states all ways in which the contract between the health care provider and managed care entity may be terminated; a provision that provides for discretionary termination by either party must apply equitably to both parties;

(4) provides that, in the event of a dispute between the parties to the contract, a fair, prompt, and mutual dispute resolution process must be used; at a minimum, the process must provide

(A) for an initial meeting at which all parties are present or represented by individuals with authority regarding the matters in dispute; the meeting shall be held within 10 working days after the plan receives written notice of the dispute or gives written notice to the provider, unless the parties otherwise agree in writing to a different schedule;

(B) that if, within 30 days following the initial meeting, the parties have not resolved the dispute, the dispute shall be submitted to mediation directed by a mediator who is mutually agreeable to the parties and who is not regularly under contract to or employed by either of the parties; each party shall bear its proportionate share of the cost of mediation, including the mediator fees;

(C) that if, after a period of 60 days following commencement of mediation, the parties are unable to resolve the dispute, either party may seek other relief allowed by law;

(D) that the parties shall agree to negotiate in good faith in the initial meeting and in mediation;

(5) states that a health care provider may not be penalized or the health care provider's contract terminated by the managed care entity because the health care provider acts as an advocate for a covered person in seeking appropriate, medically necessary health care services;

(6) protects the ability of a health care provider to communicate openly with a covered person about all appropriate diagnostic testing and treatment options; and

(7) defines words in a clear and concise manner.

(b) A contract between a participating health care provider and a managed care entity that offers a group managed care plan may not contain a provision that

(1) has as its predominant purpose the creation of direct financial incentives to the health care provider for withholding covered health care services that are medically necessary; nothing in this paragraph shall be construed to prohibit a contract between a participating health care provider and a managed care entity from containing incentives for efficient management of the utilization and cost of covered health care services;

(2) requires the provider to contract for all products that are currently offered or that may be offered in the future by the managed care entity; or

(3) requires the health care provider to be compensated for health care services performed at the same rate as the health care provider has contracted with another managed care entity.

(c) A managed care entity may not enter into a contract with a health care provider that requires the provider to indemnify or hold harmless the managed care entity for the acts or conduct of the managed care entity. An indemnification or hold harmless clause entered into in violation of this subsection is void.



Sec. 21.07.020. - Required contract provisions for group managed care plans.

A group managed care plan must contain

(1) a provision that preauthorization for a covered medical procedure on the basis of medical necessity may not be retroactively denied unless the preauthorization is based on materially incomplete or inaccurate information provided by or on behalf of the provider;

(2) a provision for emergency room services if any coverage is provided for treatment of a medical emergency;

(3) a provision that covered health care services be reasonably available in the community in which a covered person resides or that, if referrals are required by the plan, adequate referrals outside the community be available if the health care service is not available in the community;

(4) a provision that any utilization review decision

(A) must be made within 72 hours after receiving the request for preapproval for nonemergency situations; for emergency situations, utilization review decisions for care following emergency services must be made as soon as is practicable but in any event no later than 24 hours after receiving the request for preapproval or for coverage determination; and

(B) to deny, reduce, or terminate a health care benefit or to deny payment for a health care service because that service is not medically necessary shall be made by an employee or agent of the managed care entity who is a licensed health care provider;

(5) a provision that provides for an internal appeal mechanism for a covered person who disagrees with a utilization review decision made by a managed care entity; except as provided under (6) of this section, this appeal mechanism must provide for a written decision

(A) from the managed care entity within 18 working days after the date written notice of an appeal is received; and

(B) on the appeal by an employee or agent of the managed care entity who holds the same professional license as the health care provider who is treating the covered person;

(6) a provision that provides for an internal appeal mechanism for a covered person who disagrees with a utilization review decision made by a managed care entity in any case in which delay would, in the written opinion of the treating provider, jeopardize the covered person's life or materially jeopardize the covered person's health; the managed care entity shall

(A) decide an appeal described in this paragraph within 72 hours after receiving the appeal; and

(B) provide for a written decision on the appeal by an employee or agent of the managed care entity who holds the same professional license as the health care provider who is treating the covered person;

(7) a provision that discloses the existence of the right to an external appeal of a utilization review decision made by a managed care entity; the external appeal shall be as conducted in accordance with AS 21.07.050;

(8) a provision that discloses covered benefits, optional supplemental benefits, and benefits relating to and restrictions on nonparticipating provider services;

(9) a provision that describes the preapproval requirements and whether clinical trials or experimental or investigational treatment are covered;

(10) a provision describing a mechanism for assignment of benefits for health care providers and payment of benefits;

(11) a provision describing availability of prescription medications or a formulary guide, and whether medications not listed are excluded; if a formulary guide is made available, the guide must be updated annually; and

(12) a provision describing available translation or interpreter services, including audiotape or braille information.



Sec. 21.07.030. - Choice of health care provider.

(a) If a managed care entity offers a group health plan that provides for coverage of health care services only if the services are furnished through a network of health care providers that have entered into a contract with the managed care entity, the managed care entity shall also offer a non-network option to enrollees at initial enrollment, as provided under (c) of this section. The non-network option may require that a covered person pay a higher deductible, copayment, or premium for the plan if the higher deductible, copayment, or premium results from increased costs caused by the use of a non-network provider. The managed care entity shall provide an actuarial demonstration of the increased costs to the director at the director's request. If the increased costs are not justified, the director shall require the managed care entity to recalculate the appropriate costs allowed and resubmit the appropriate deductible, copayment, or premium to the director. This subsection does not apply to an enrollee who is offered non-network coverage through another group health plan or through another managed care entity in the group market.

(b) The amount of any additional premium charged by the managed care entity for the additional cost of the creation and maintenance of the option described in (a) of this section and the amount of any additional cost sharing imposed under this option shall be paid by the enrollee unless it is paid by the employer through agreement with the managed care entity.

(c) An enrollee may make a change to the health care coverage option provided under this section only during a time period determined by the managed care entity. The time period described in this subsection must occur at least annually and last for at least 15 working days.

(d) If a managed care entity that offers a group managed care plan requires or provides for a designation by an enrollee of a participating primary care provider, the managed care entity shall permit the enrollee to designate any participating primary care provider that is available to accept the enrollee.

(e) Except as provided in this subsection, a managed care entity that offers a group managed care plan shall permit an enrollee to receive medically necessary or appropriate specialty care, subject to appropriate referral procedures, from any qualified participating health care provider that is available to accept the individual for medical care. This subsection does not apply to specialty care if the managed care entity clearly informs enrollees of the limitations on choice of participating health care providers with respect to medical care. In this subsection,

(1) "appropriate referral procedures" means procedures for referring patients to other health care providers as set out in the applicable member contract and as described under (a) of this section;

(2) "specialty care" means care provided by a health care provider with training and experience in treating a particular injury, illness, or condition.

(f) If a contract between a health care provider and a managed care entity is terminated, a covered person may continue to be treated by that health care provider as provided in this subsection. If a covered person is pregnant or being actively treated by a provider on the date of the termination of the contract between that provider and the managed care entity, the covered person may continue to receive health care services from that provider as provided in this subsection, and the contract between the managed care entity and the provider shall remain in force with respect to the continuing treatment. The covered person shall be treated for the purposes of benefit determination or claim payment as if the provider were still under contract with the managed care entity. However, treatment is required to continue only while the group managed care plan remains in effect and

(1) for the period that is the longest of the following:

(A) the end of the current plan year;

(B) up to 90 days after the termination date, if the event triggering the right to continuing treatment is part of an ongoing course of treatment; or

(C) through completion of postpartum care, if the covered person is pregnant on the date of termination; or

(2) until the end of the medically necessary treatment for the condition, disease, illness, or injury if the person has a terminal condition, disease, illness, or injury; in this paragraph, "terminal" means a life expectancy of less than one year.

(g) The requirements of this section do not apply to health care services covered by Medicaid.



Sec. 21.07.040. - Confidentiality of managed care information.

(a) Medical and financial information in the possession of a managed care entity regarding an applicant or a current or former person covered by a managed care plan is confidential and is not subject to public disclosure.

(b) This section does not apply to medical information that is disclosed if

(1) the individual whose identity is disclosed gives oral, electronic, or written consent to the disclosure;

(2) the information is disclosed for research

(A) that is subject to federal law and regulations protecting the rights and welfare of research participants; or

(B) using health information that protects the confidentiality of participants by coding or encryption of information that would otherwise identify the patient;

(3) the information is disclosed for purposes of obtaining reimbursement under health insurance;

(4) the information is disclosed at the written request of the covered person;

(5) the disclosure is required by law.

(c) Nothing in this section may be construed to prohibit the exchange of medical information between and among health care providers of an applicant or a person currently or formerly covered by a managed care plan for purposes of providing health care services.

(d) This section does not apply to a managed care entity that is subject to AS 21.36.



Sec. 21.07.050. - External health care appeals.

(a) A managed care entity offering group health insurance coverage shall provide for an external appeal process that meets the requirements of this section in the case of an externally appealable decision for which a timely appeal is made in writing either by the managed care entity or by the enrollee.

(b) A managed care entity may condition the use of an external appeal process in the case of an externally appealable decision upon a final decision in an internal appeal under AS 21.07.020 , but only if the decision is made in a timely basis consistent with the deadlines provided under this chapter.

(c) Except as provided in this subsection, the external appeal process shall be conducted under a contract between the managed care entity and one or more external appeal agencies that have qualified under AS 21.07.060. The managed care entity shall provide

(1) that the selection process among external appeal agencies qualifying under AS 21.07.060 does not create any incentives for external appeal agencies to make a decision in a biased manner;

(2) for auditing a sample of decisions by external appeal agencies to assure that decisions are not made in a biased manner; and

(3) that all costs of the process, except those incurred by the enrollee or treating professional in support of the appeal, shall be paid by the managed care entity and not by the enrollee.

(d) An external appeal process must include at least the following:

(1) a fair, de novo determination based on coverage provided by the plan and by applying terms as defined by the plan; however, nothing in this paragraph may be construed as providing for coverage of items and services for which benefits are excluded under the plan or coverage;

(2) an external appeal agency shall determine whether the managed care entity's decision is (A) in accordance with the medical needs of the patient involved, as determined by the managed care entity, taking into account, as of the time of the managed care entity's decision, the patient's medical needs and any relevant and reliable evidence the agency obtains under (3) of this subsection, and (B) in accordance with the scope of the covered benefits under the plan; if the agency determines the decision complies with this paragraph, the agency shall affirm the decision, and, to the extent that the agency determines the decision is not in accordance with this paragraph, the agency shall reverse or modify the decision;

(3) the external appeal agency shall include among the evidence taken into consideration

(A) the decision made by the managed care entity upon internal appeal under AS 21.07.020 and any guidelines or standards used by the managed care entity in reaching a decision;

(B) any personal health and medical information supplied with respect to the individual whose denial of claim for benefits has been appealed;

(C) the opinion of the individual's treating physician or health care provider; and

(D) the group managed care plan;

(4) the external appeal agency may also take into consideration the following evidence:

(A) the results of studies that meet professionally recognized standards of validity and replicability or that have been published in peer-reviewed journals;

(B) the results of professional consensus conferences conducted or financed in whole or in part by one or more government agencies;

(C) practice and treatment guidelines prepared or financed in whole or in part by government agencies;

(D) government-issued coverage and treatment policies;

(E) generally accepted principles of professional medical practice;

(F) to the extent that the agency determines it to be free of any conflict of interest, the opinions of individuals who are qualified as experts in one or more fields of health care that are directly related to the matters under appeal;

(G) to the extent that the agency determines it to be free of any conflict of interest, the results of peer reviews conducted by the managed care entity involved;

(H) the community standard of care; and

(I) anomalous utilization patterns;

(5) an external appeal agency shall determine

(A) whether a denial of a claim for benefits is an externally appealable decision;

(B) whether an externally appealable decision involves an expedited appeal; and

(C) for purposes of initiating an external review, whether the internal appeal process has been completed;

(6) a party to an externally appealable decision may submit evidence related to the issues in dispute;

(7) the managed care entity involved shall provide the external appeal agency with access to information and to provisions of the plan or health insurance coverage relating to the matter of the externally appealable decision, as determined by the external appeal agency; and

(8) a determination by the external appeal agency on the decision must

(A) be made orally or in writing and, if it is made orally, shall be supplied to the parties in writing as soon as possible;

(B) be made in accordance with the medical exigencies of the case involved, but in no event later than 21 working days after the appeal is filed, or, in the case of an expedited appeal, 72 hours after the time of requesting an external appeal of the managed care entity's decision;

(C) state, in layperson's language, the basis for the determination, including, if relevant, any basis in the terms or conditions of the plan or coverage; and

(D) inform the enrollee of the individual's rights, including any time limits, to seek further review by the courts of the external appeal determination.

(e) If the external appeal agency reverses or modifies the denial of a claim for benefits, the managed care entity shall

(1) upon receipt of the determination, authorize benefits in accordance with that determination;

(2) take action as may be necessary to provide benefits, including items or services, in a timely manner consistent with the determination; and

(3) submit information to the external appeal agency documenting compliance with the agency's determination.

(f) A decision of an external appeal agency is binding unless a person who is aggrieved by a final decision of an external appeal agency appeals the decision to the superior court.

(g) An appeal of a final decision of an external appeal agency must be filed within six months after the date of the decision of the external appeal agency.

(h) In this section, "externally appealable decision"

(1) means

(A) a denial of a claim for benefits that is based in whole or in part on a decision that the item or service is not medically necessary or appropriate or is investigational or experimental, or in which the decision as to whether a benefit is covered involves a medical judgment; or

(B) a denial that is based on a failure to meet an applicable deadline for internal appeal under AS 21.07.020 ;

(2) does not include a decision based on specific exclusions or express limitations on the amount, duration, or scope of coverage that do not involve medical judgment, or a decision regarding whether an individual is a participant, beneficiary, or enrollee under the plan or coverage.



Sec. 21.07.060. - Qualifications of external appeal agencies.

(a) An external appeal agency qualifies to consider external appeals if, with respect to a group health plan, the agency is certified by a qualified private standard-setting organization approved by the director or by a health insurer operating in this state as meeting the requirements imposed under (b) of this section.

(b) An external appeal agency is qualified to consider appeals of group health plan health care decisions if the agency meets the following requirements:

(1) the agency meets the independence requirements of this section;

(2) the agency conducts external appeal activities through a panel of two clinical peers, unless otherwise agreed to by both parties; and

(3) the agency has sufficient medical, legal, and other expertise and sufficient staffing to conduct external appeal activities for the managed care entity on a timely basis consistent with this chapter.

(c) A clinical peer or other entity meets the independence requirements of this section if

(1) the peer or entity does not have a familial, financial, or professional relationship with a related party;

(2) compensation received by a peer or entity in connection with the external review is reasonable and not contingent on any decision rendered by the peer or entity;

(3) the plan and the issuer have no recourse against the peer or entity in connection with the external review; and

(4) the peer or entity does not otherwise have a conflict of interest with a related party.

(d) In this section, "related party" means

(1) with respect to

(A) a group health plan or health insurance coverage offered in connection with a plan, the plan or the insurer offering the coverage; or

(B) individual health insurance coverage, the insurer offering the coverage, or any plan sponsor, fiduciary, officer, director, or management employee of the plan or issuer;

(2) the health care professional that provided the health care involved in the coverage decision;

(3) the institution at which the health care involved in the coverage decision is provided;

(4) the manufacturer of any drug or other item that was included in the health care involved in the coverage decision;

(5) the covered person; or

(6) any other party that, under the regulations that the director may prescribe, is determined by the director to have a substantial interest in the coverage decision.



Sec. 21.07.070. - Limitation on liability of reviewers.

An external appeal agency qualifying under AS 21.07.060 and having a contract with a managed care entity, and a person who is employed by the agency or who furnishes professional services to the agency, may not be held by reason of the performance of any duty, function, or activity required or authorized under this chapter to have violated any criminal law, or to be civilly liable if due care was exercised in the performance of the duty, function or activity and there was no actual malice or gross misconduct in the performance of the duty, function, or activity.



Sec. 21.07.080. - Religious nonmedical providers.

This chapter may not be construed to

(1) restrict or limit the right of a managed care entity to include health care services provided by a religious nonmedical provider as health care services covered by the managed care plan;

(2) require a managed care entity, when determining coverage for health care services provided by a religious nonmedical provider, to

(A) apply medically based eligibility standards;

(B) use health care providers to determine access by a covered person;

(C) use health care providers in making a decision on an internal or external appeal; or

(D) require a covered person to be examined by a health care provider as a condition of coverage; or

(3) require a managed care plan to exclude coverage for health care services provided by a religious nonmedical provider because the religious nonmedical provider is not providing medical or other data required from a health care provider if the medical or other data is inconsistent with the religious nonmedical treatment or nursing care being provided.



Sec. 21.07.090. - Construction.

This chapter may not be construed to supersede or change the provisions of 29 U.S.C. 1001 - 1191 (Employee Retirement Income Security Act of 1974) as those provisions apply to self-insured employers.



Sec. 21.07.250. - Definitions.

In this chapter,

(1) "clinical peer" means a health care provider who is licensed to provide the same or similar health care services and who is trained in the specialty or subspecialty applicable to the health care services that are provided;

(2) "clinical trial" means treatment, research, study, or investigation over a period of time of an injury, illness, or medical condition;

(3) "emergency room services" means health care services provided by a hospital or other emergency facility after the sudden onset of a medical condition that manifests itself by symptoms of sufficient severity, including severe pain, that the absence of immediate medical attention would reasonably be expected by a prudent person who possesses an average knowledge of health and medicine to result in

(A) the placing of the person's health in serious jeopardy;

(B) a serious impairment to bodily functions; or

(C) a serious dysfunction of a bodily organ or part;

(4) "group managed care plan" or "plan" means a group health insurance plan operated by a managed care entity;

(5) "health care provider" means a person licensed in this state or another state of the United States to provide health care services;

(6) "health care services" means treatment of an individual for an injury, illness, or disability and includes preventative treatment of an injury or illness;

(7) "health insurance" has the meaning given in AS 21.12.050 (a);

(8) "managed care" means a contract given to an individual, family, or group of individuals under which a member is entitled to receive a defined set of health care benefits in exchange for defined consideration and that requires the member to comply with utilization review guidelines; "managed care" does not include Medicaid coverage under 42 U.S.C. 1396 - 1396p (Social Security Act);

(9) "managed care contractor" means a contractor who establishes, operates, or maintains a network of participating health care providers, conducts or arranges for utilization review activities, and contracts with a managed care entity;

(10) "managed care entity" means an insurer, a hospital or medical service corporation, a health maintenance organization, an employer or employee health care organization, a managed care contractor that operates a group managed care plan, or a person who has a financial interest in health care services provided to an individual;

(11) "medical emergency" means the sudden onset of a medical condition that manifests itself by symptoms of sufficient severity, including severe pain that in the absence of immediate medical attention would reasonably be expected by a prudent person who possesses an average knowledge of health and medicine to result in

(A) the placing of the person's health in serious jeopardy;

(B) a serious impairment to bodily functions; or

(C) a serious dysfunction of any bodily organ or part;

(12) "participating health care provider" means a health care provider who has entered into an agreement with a managed care entity to provide services or supplies to a patient covered by a group managed care plan;

(13) "primary care provider" means a health care provider who provides general health care services and does not specialize in treating a single injury, illness, or condition or who provides obstetrical, gynecological, or pediatric health care services;

(14) "provider" means a health care provider;

(15) "religious nonmedical provider" means a person who does not provide medical care, but who provides only religious nonmedical treatment or nursing care for an illness or injury;

(16) "utilization review" means a system of reviewing the medical necessity, appropriateness, or quality of health care services and supplies provided under a group managed care plan using specified guidelines, including preadmission certification, the application of practice guidelines, continued stay review, discharge planning, preauthorization of ambulatory procedures, and retrospective review;

(17) "working day" means a day of the week that is not a Saturday, Sunday, or a holiday.






Chapter 21.09. - AUTHORIZATION OF INSURERS AND GENERAL REQUIREMENTS

Sec. 21.09.010. - Certificate of authority required.

(a) A person may not act as an insurer and an insurer may not transact insurance in this state except as authorized by a subsisting certificate of authority issued to it by the director, except as to transactions which are expressly otherwise provided for in this title.

(b) An insurer may not have or maintain in this state an office, representative, or other facility for the solicitation or servicing of any kind of insurance in another state unless the insurer is authorized to transact the same kind of insurance in this state.



Sec. 21.09.020. - Exceptions, certificate of authority requirement.

A certificate of authority is not required of an insurer, not otherwise authorized in this state, in regard to

(1) transactions relative to its policies lawfully written in the state, or liquidation of assets and liabilities of the insurer (other than collection of new premiums), all as resulting from its former authorized operations in the state;

(2) related transactions subsequent to issuance of a policy covering only subjects of insurance not resident, located, or expressly to be performed in the state at time of issuance, and which coverage was lawfully solicited, written, and delivered outside the state;

(3) transactions under surplus lines coverages lawfully written under AS 21.34; or

(4) reinsurance, except as to domestic reinsurers.



Sec. 21.09.030. - Admission for investment only.

A foreign insurer may transact business in this state without a certificate of authority, for the purpose and to the extent only of investing its funds in real estate in this state or in securities secured thereby by complying with the applicable laws of this state other than this title. Such an insurer is not subject to any other provision of this title.



Sec. 21.09.040. - General eligibility of insurers.

To qualify for and hold authority to transact insurance in this state an insurer shall comply with this title and with its charter powers and shall be an incorporated stock insurer, an incorporated mutual insurer, or a reciprocal insurer, all of the same general type as may be formed as a domestic insurer under this title, except that

(1) a foreign insurer may not be authorized to transact insurance in this state that does not maintain reserves as required by AS 21.18 applicable to the kind or kinds of insurance transacted by the insurer, wherever transacted in the United States; or that transacts business anywhere in the United States on the assessment plan, or stipulated premium plan, or any similar plan;

(2) a foreign insurer that is directly or indirectly owned or controlled in whole or in substantial part by a government or governmental agency may not be authorized to transact insurance in this state; membership or subscribership in a mutual or reciprocal insurer by virtue of being a policyholder thereof, or ownership of stock or other security that does not have voting rights with respect to the management of the insurer, or supervision of an insurer by public authority, is not considered to be an ownership or control of the insurer for the purposes of this provision.



Sec. 21.09.050. - Name of insurer.

(a) An insurer may not be authorized to transact insurance in this state that has or uses a name so similar to that of another authorized insurer that the name is likely to mislead the public.

(b) A life insurer may not be authorized that has or uses a name deceptively similar to that of another insurer authorized to transact insurance in this state within the preceding 10 years if life insurance policies originally issued by the other insurer are still outstanding in this state.

(c) An insurer may not be authorized that has or uses a name that tends to deceive or mislead the public as to the type of organization of the insurer.

(d) In case of a conflict of names between two insurers, or a conflict otherwise prohibited under (a) - (c) of this section, the director may permit or require the more recently authorized insurer to use in this state a supplementation or modification of its name or a business name that may reasonably be necessary to avoid the conflict.



Sec. 21.09.060. - Combinations of insuring powers in one insurer.

An insurer that otherwise qualifies may be authorized to transact any one kind or combination of kinds of insurance as defined in AS 21.12, except that

(1) a life insurer may also grant annuities, but is not authorized to transact any other kind of insurance than health; except that if the insurer is otherwise qualified, the director shall continue to authorize a life insurer that, immediately before July 1, 1966, was lawfully authorized to transact in this state a kind or kinds of insurance in addition to life and health;

(2) a reciprocal insurer may not transact life insurance;

(3) a title insurer must be a stock insurer;

(4) a property or casualty insurer may not transact life insurance and may not grant annuities.



Sec. 21.09.070. - Capital funds required of foreign insurers and new domestic insurers.

(a) To qualify for authority to transact any one kind of insurance as defined in AS 21.12, or combination of kinds of insurance as shown below, a foreign insurer, or a domestic insurer applying for its original certificate of authority in this state, after having withdrawn from this state for any cause, shall possess and after that maintain unimpaired basic paid-in capital stock if a stock insurer, or unimpaired basic surplus if a foreign mutual insurer or foreign reciprocal insurer, that is unavailable for dividends of any kind, and shall possess when first so authorized, and maintain after that, additional money in surplus, as follows:

Basic Capital Additional

or Basic Surplus Additional

Kind or Kinds Guarantee When First Maintained

of Insurance Surplus Authorized Surplus

Life $1,000,000 $1,000,000 $750,000

Health 1,000,000 1,000,000 750,000

Life and Health 1,250,000 1,250,000 1,000,000

Property 1,000,000 1,000,000 750,000

Casualty excluding

vehicle 1,000,000 1,000,000 750,000

Vehicle 1,000,000 1,000,000 750,000

Marine &

transportation 1,000,000 1,000,000 750,000

Surety 1,000,000 1,000,000 750,000

Title 500,000 500,000 250,000

Any three or more of

the following kinds of

insurance: property, marine

and transportation,

vehicle, casualty

excluding vehicle,

surety, and health 3,000,000 3,000,000 2,250,000

Legal expenses 1,000,000 1,000,000 750,000

Mortgage Guarantee 1,000,000 1,000,000 750,000

(b) Capital and surplus requirements are based upon all the kinds of insurance transacted by the insurer in all areas in which it operates or proposes to operate, whether or not only a portion of the kinds of insurance are to be transacted in this state. After a hearing, the director may for the protection of the public require an insurer to maintain funds in excess of the amounts required under (a) of this section, due to the amount, kind, or combination of kinds of insurance transacted by the insurer. Failure of an insurer to maintain funds as ordered by the director is grounds for suspension or revocation of the insurer's certificate of authority.

(c) After January 1, 1992, an insurer may not renew and continue its certificate of authority unless the insurer possesses at least the basic capital or basic surplus, and additional surplus required under this section.

(d) As to surplus required for qualification to transact one or more kinds of insurance and thereafter to be maintained, domestic mutual insurers formed after July 1, 1966, are governed by AS 21.69 and domestic reciprocal insurers formed after July 1, 1966, are governed by AS 21.75.

(e) A life insurer may also grant annuities without additional capital or additional surplus.

(f) On or after January 1, 1991, a domestic property or casualty insurer may assume reinsurance, either new or renewal, (1) only of the kinds of risks, and to retain risks, within the limits it is otherwise authorized to insure; and (2) only if, in the absence of prior written approval from the director, it maintains, notwithstanding (a) of this section, in policyholder surplus at least $10,000,000 as of December 31, 1990, $15,000,000 as of December 31, 1991, and $20,000,000 as of December 31, 1992. This subsection does not apply to reinsurance that is required to be assumed by applicable law or regulation or is assumed under an intracompany pooling arrangement between affiliated insurers.

(g) Notwithstanding (a) of this section and AS 21.09.080 (a), a domestic insurer admitted in this state before May 16, 1990, and that has not had an ownership change after May 15, 1990, shall maintain capital and surplus of at least $4,000,000 as of January 1, 1992; $4,250,000 as of January 1, 1993; $4,500,000 as of January 1, 1994; $4,750,000 as of January 1, 1995; $5,000,000 as of January 1, 1996; and $5,250,000 as of January 1, 1997, if the domestic insurer

(1) is not affiliated with any other insurer or group of insurers;

(2) has capital and surplus of less than $5,250,000 on December 31, 1991;

(3) transacts any three or more of the following kinds of insurance: property, marine and transportation, vehicle; casualty, excluding vehicle; surety; and health; and

(4) has obtained the prior written approval of the director.



Sec. 21.09.080. - Capital funds required of old domestic insurers.

(a) In order for a domestic insurer to renew and continue the insurer's certificate of authority after January 1, 1992, the insurer must possess at least the basic capital, basic guarantee surplus, and additional maintained surplus required under AS 21.09.070 (a).

(b) [Repealed, Sec. 85 ch 50 SLA 1990].

(c) [Repealed, Sec. 85 ch 50 SLA 1990].

(d) Notwithstanding the provisions of this section, a domestic life insurer duly licensed and capitalized on December 31, 1984, shall have and maintain the capital and surplus required under the laws of this state on December 31, 1984, as if the laws had continued in force. This subsection does not apply to a domestic life insurer if the ownership of the insurer is changed, or the class, line, and volume of the business written is materially changed from that written on December 31, 1984.



Sec. 21.09.090. - Deposit requirement.

(a) This section applies to all insurers.

(b) The director may not authorize an insurer to transact insurance in this state unless it makes and thereafter maintains in trust in this state through the director for the protection of all its policyholders or of all its policyholders and creditors, a deposit of cash or securities eligible for deposit under AS 21.24.030 in the amount of no less than $300,000, except that

(1) from foreign insurers, in lieu of the deposit or part thereof in this state, the director may accept the certificate in proper form of the public official having supervision over insurers in any other state to the effect that a like deposit or part thereof by the insurer is being maintained in public custody or control under the law in that state in trust for the protection generally of the insurer's policyholders or its policyholders and creditors, in the United States;

(2) from alien insurers, in lieu of the deposit or part thereof in this state, the director may accept evidence satisfactory to the director that the insurer maintains within the United States by way of trust deposits with public depositaries, or in trust institutions acceptable to the director, assets available for discharge of its United States insurance obligations, which assets shall be in an amount not less than the outstanding liabilities of the insurer arising out of its insurance transactions in the United States together with a surplus equal to the larger of the following sums:

(A) the largest deposit required by this title to be made by a foreign insurer transacting like kinds of insurance; or

(B) $300,000; which surplus shall for all purposes under this title be considered to be the capital or surplus of the insurer.

(c) Deposits of foreign insurers, or deposits of alien insurers under (b)(2)(A) or (B) of this section in another state shall be in cash or securities of substantially as high quality as those eligible for deposit in this state under AS 21.24.030 .

(d) All such deposits in this state are subject to the applicable provisions of AS 21.24.



Sec. 21.09.100. - Management and affiliations.

The director may not grant or continue authority to transact insurance in this state to an insurer whose principal management personnel is found by the director for good cause shown to be untrustworthy or not of good character, or so lacking in insurance company managerial experience as to make the proposed operation hazardous to the insurance-buying public or to its stockholders; or that the director has good reason to believe is affiliated directly or indirectly through ownership, control, management, reinsurance transactions, or other insurance or business relations with a person or persons whose business operations, to the detriment of insurers, stockholders, or creditors, are or have been marked by manipulation of assets, of accounts, or of reinsurance, or by bad faith.



Sec. 21.09.110. - Application for certificate of authority.

(a) To apply for an original certificate of authority, an insurer shall file with the director its application, accompanied by the applicable fees set under AS 21.06.250 , showing its name, location of its home office, or principal office in the United States if an alien insurer, kinds of insurance to be transacted, date of organization or incorporation, form of organization, state or country of domicile, and additional information that the director may reasonably require, together with the following documents, as applicable:

(1) if a foreign insurer, a copy of its corporate charter or articles of incorporation, with all amendments certified by the public officer with whom the originals are on file in the state or country of domicile;

(2) if a reciprocal insurer, copies of the power of attorney of its attorney-in-fact and of its subscribers' agreement, if any, certified by its attorney-in-fact;

(3) a copy of its financial statement as of the preceding December 31 and all subsequent quarterly financial statements, sworn to by at least two executive officers of the insurer or certified by the public insurance supervisory official of the insurer's state of domicile or of entry into the United States;

(4) a copy of the report of last examination, if any, made of the insurer, issued by the insurance supervisory official of its state of domicile or of entry into the United States;

(5) appointment of the director under AS 21.09.180 as its attorney to receive service of legal process;

(6) if a foreign or alien insurer, a certificate of the public official having supervision of insurance in its state or country of domicile, or state of entry into the United States, showing that it is authorized to transact the kinds of insurance proposed to be transacted in this state;

(7) if an alien insurer, a copy of the appointment and authority of its United States manager, certified by its officer having custody of its records; and

(8) if a foreign insurer, a certificate as to deposit if it is to be tendered under AS 21.09.090 .

(b) Policy forms and rates that require filing under AS 21.39 or AS 21.42 shall be submitted under AS 21.39.041 , 21.39.220, or AS 21.42.120(b) and may not be submitted with the application for a certificate of authority.



Sec. 21.09.120. - Issuance, refusal, and ownership of certificate.

(a) If, upon completion of its application, the director finds that the insurer has met the requirements for and is entitled to a certificate under this title, the director shall issue to the insurer a proper certificate of authority; if the director does not so find, the director shall issue an order refusing the certificate. The director shall act upon an application for a certificate of authority within 60 days after its completion.

(b) The certificate, if issued, shall specify the kind or kinds of insurance the insurer is authorized to transact in this state. At the insurer's request, the director may issue a certificate of authority limited to particular types of insurance or insurance coverages within the scope of a kind of insurance defined in AS 21.12.

(c) Although issued to the insurer, the certificate of authority is at all times the property of the state. Upon the expiration, suspension, or termination of the certificate of authority the insurer shall promptly deliver it to the director.



Sec. 21.09.130. - Continuance, expiration, reinstatement, and amendment of certificate.

(a) A certificate of authority issued or renewed under this title continues in force as long as the insurer is entitled to it under this title and until suspended or revoked, or otherwise terminated, subject, however, to continuance of the certificate by the insurer each year by payment before June 30 of the continuation fee set under AS 21.06.250 . The method of payment must be by electronic or other payment method specified by the director by regulation under AS 21.06.250 .

(b) If not continued by the insurer, its certificate of authority shall be suspended at midnight on June 30 following the failure of the insurer to continue it in force. The certificate of authority shall expire on June 30 one year following its suspension due to failure to continue the certificate of authority. The director shall promptly notify the insurer of the occurrence of a failure that may result in suspension of its certificate of authority.

(c) The director may reinstate a certificate of authority that the insurer has inadvertently permitted to expire, after the insurer has fully cured all its failures that resulted in the expiration and upon payment by the insurer of the fee for reinstatement in addition to the current continuation fee, set under AS 21.06.250 . Otherwise, the insurer shall be granted another certificate of authority only after filing an application and meeting all other requirements as for an original certificate of authority in this state.

(d) The director may amend a certificate of authority at any time to accord with changes in the insurer's charter of insuring powers.



Sec. 21.09.135. - Voluntary surrender of certificate of authority.

(a) A foreign admitted insurer may apply for voluntary surrender of its certificate of authority and the director may accept the application, if the foreign admitted insurer

(1) is in compliance with the applicable sections of this title, or the director waives in writing each condition of noncompliance;

(2) provides written confirmation that obligations incurred before the voluntary surrender of the certificate of authority shall be paid to guarantee funds or insurance pools established by law; and

(3) is domiciled in a state that is

(A) accredited by the National Association of Insurance Commissioners at the time of the request for voluntary surrender; or

(B) not accredited by the National Association of Insurance Commissioners at the time of the request and agrees in writing to be subject to

(i) AS 21.09.200 and 21.09.205 for a period of two years, including payment of any fee related to filing information with the director; and

(ii) any other provision of this title that may be required in writing by the director and for the period of time the director may specify.

(b) If a foreign admitted insurer who surrenders a certificate of authority ceases to exist, all business written and in force relative to a risk resident, located, or to be performed in this state shall be lawfully cancelled or reinsured. A reinsurance agreement covering all or a part of a risk described in this subsection shall be approved by the director before accepting the certificate of authority for surrender if the agreement meets the following criteria:

(1) insurance coverage has not deteriorated from the policies existing at the time of the transfer;

(2) the assuming insurer is of equal or better financial standing; and

(3) the assuming insurer is admitted to do business in this state unless this requirement is waived by the director.



Sec. 21.09.140. - Mandatory revocation or suspension of certificate.

(a) The director shall suspend or revoke an insurer's certificate of authority

(1) if the action is required by a provision of this title;

(2) if the insurer no longer meets the requirements for the authority granted, on account of the insurer becoming impaired or insolvent or otherwise; or

(3) if the insurer's authority to transact insurance is suspended or revoked by its state of domicile, or state of entry into the United States if an alien insurer.

(b) Except in cases of insolvency or impairment of required capital or surplus, or suspension or revocation by another state as referred to in (a)(3) of this section, the director shall give the insurer at least 15 days' notice in advance of a suspension or revocation under this section.



Sec. 21.09.150. - Suspension or revocation for violations and special grounds.

(a) The director may suspend or revoke an insurer's certificate of authority if, after a hearing, the director finds that the insurer has violated a lawful order of the director or a provision of this title other than those for which suspension or revocation is mandatory or has not paid any annual service fees assessed under AS 23.05.067 .

(b) The director shall, after a hearing, suspend or revoke an insurer's certificate of authority if the director finds that the insurer

(1) is in unsound condition, or in a condition, or using methods or practices in the conduct of its business, that render its further transaction of insurance in this state injurious or hazardous to its policyholders or to the public;

(2) has refused to be examined or to produce its accounts, records, and files for examination or that any of its officers have refused to give information with respect to its affairs, when required by the director;

(3) has failed to pay a final judgment rendered against it in this state within 30 days after the judgment became final; a judgment appealed from is not final until determined by the appellate court;

(4) with a frequency that indicates its general business practice in this state, has without just cause refused to pay proper claims arising under its policies, whether the claim is in favor of an insured or is in favor of a third person, or without just cause delays adjustment of claims, or compels the insured or claimant to accept less than the amount due them or to employ attorneys or to bring suit against the insurer or an insured to secure full payment or settlement of claims;

(5) is affiliated with and under the same general management or interlocking directorate or ownership as another insurer that transacts direct insurance in this state without having a certificate of authority, except as permitted for surplus line insurance under AS 21.34;

(6) has failed, after written request by the director, to remove or discharge an officer or director who has been convicted of a felony involving fraud, dishonesty, or moral turpitude.

(c) The director may, without advance notice or a hearing, immediately suspend the certificate of authority of an insurer against which proceedings for receivership, conservatorship, rehabilitation, or other delinquency proceedings, have been commenced in any state.



Sec. 21.09.160. - Notice of suspension or revocation and effect upon agent's authority.

Sec. 21.09.160. Notice of suspension or revocation and effect upon agent's authority.

(a) Upon suspending or revoking an insurer's certificate of authority, the director shall immediately give notice to the insurer and shall also publish notice of the revocation in one or more newspapers of general circulation in this state.

(b) The suspension or revocation shall automatically suspend or revoke, as the case may be, the authority of all its agents and managing general agents to act as agents or managing general agents of the insurer in this state, and the insurer shall so state in the notice to agents and managing general agents provided for in (c) of this section.

(c) Upon notification of suspension or revocation of an insurer's certificate of authority, the insurer shall immediately give notice of the suspension or revocation to its agents and managing general agents operating in this state.



Sec. 21.09.170. - Duration of suspension, insurer's obligations, and reinstatements.

Sec. 21.09.170. Duration of suspension, insurer's obligations, and reinstatements.

(a) Suspension of an insurer's certificate of authority shall be for a fixed period of time determined by the director, or until the occurrence of a specific event necessary for remedying the reasons for suspension. The director may modify, rescind, or reverse a suspension under this section.

(b) During the period of suspension, the insurer

(1) may not solicit or write any new business in this state;

(2) shall file its annual statement and pay fees, licenses, and taxes required under this title; and

(3) may service its outstanding business in force in this state as if the certificate had continued in full force.

(c) If the suspension of the certificate of authority is for a fixed period of time and the certificate of authority has not been otherwise terminated, upon expiration of the suspension period, the insurer's certificate of authority shall be reinstated unless the director finds that the insurer is not in compliance with the requirements of this title. The director shall promptly notify the insurer of any reinstatement, and the insurer may not consider its certificate of authority reinstated until notified by the director. If not reinstated, the certificate of authority expires at the end of the suspension period or at the time the insurer fails to continue the certificate during the suspension period under (b) of this section, whichever event occurs first.

(d) If the suspension of the certificate of authority continues until the occurrence of a specific event and the certificate of authority has not been otherwise terminated, upon the presentation of evidence satisfactory to the director that the specific event has occurred, the insurer's certificate of authority shall be reinstated unless the director finds that the insurer is not in compliance with the requirements of this title. The director shall promptly notify the insurer of any reinstatement, and the insurer may not consider its certificate of authority reinstated until notified by the director. If satisfactory evidence as to the occurrence of the specific event has not been presented to the director within five years after the date of suspension, the certificate of authority expires five years from the date of suspension or upon failure of the insurer to continue the certificate during the suspension period under (b) of this section, whichever occurs first.

(e) The authority of the agents in this state to represent the insurer is reinstated upon reinstatement of the insurer's certificate of authority.

(f) The director shall promptly notify an insurer's agents in this state, as shown by records of the director, of any reinstatement.



Sec. 21.09.175. - Determination of impairment.

If the director determines that an insurer transacting business in this state is impaired or in imminent danger of becoming impaired, the director may order an insurer to limit or change the insurer's business practices, increase the insurer's capital and surplus, or file additional reports with the director. If an insurer is aggrieved by an order under this section, the insurer may request a hearing under AS 21.06.170 - 21.06.230.



Sec. 21.09.180. - Director attorney for service of process.

(a) Each insurer applying for authority to transact insurance in this state shall appoint the director as its attorney to receive service of legal process issued against it in this state. The appointment shall be made on a form designated and furnished by the director. The appointment shall be irrevocable, shall bind the insurer and any successor in interest to the assets or liabilities of the insurer, and shall remain in effect as long as there is in force in this state a contract made by the insurer or obligations arising from it.

(b) Service of process against a foreign or alien insurer shall be made only by service of process upon the director or upon a deputy or other person in charge of the office during the absence of the director. Service of process against a domestic insurer may be made either upon the director or upon the insurer corporation in the manner provided by laws applying to corporations generally, or upon the insurer's attorney-in-fact if a domestic reciprocal insurer.

(c) Each insurer at the time of application for a certificate of authority shall file with the director the name and address of the person to whom process against it served upon the director is to be forwarded. The insurer may change the designation by a new filing.



Sec. 21.09.190. - Service of process.

(a) Duplicate copies of legal process against an insurer for whom the director is attorney under AS 21.09.180 shall be served upon the director, or upon a deputy of the director or other person in charge of the office during the absence of the director. At the time of service the plaintiff shall pay to the director a fee set under AS 21.06.250 , taxable as costs in the action. Upon receiving service the director shall promptly forward a copy by certified mail with return receipt requested to the person last designated by the insurer to receive it.

(b) Process served upon the director and the copy forwarded as provided in this section constitutes service upon the insurer.



Sec. 21.09.200. - Annual statement.

(a) Each authorized insurer shall annually, before March 2, file with the director or the director's designee a full and true statement of its financial condition, transactions, and affairs as of the preceding December 31. The reporting format for a given year is the most recently approved National Association of Insurance Commissioners' annual financial statement blank form and instructions, supplemented for additional information as required by the director. The director may require the statement to be filed on electronic media. The statement shall be verified by the oath of the insurer's president or vice-president, and secretary, or, if a reciprocal insurer, by oath of the attorney-in-fact or its like officers if a corporation unless verification is waived by the director of insurance. The filing locations must be published by the director at least annually.

(b) The statement of an alien insurer shall relate only to its transactions and affairs in the United States unless the director requires otherwise. If the director requires a statement concerning an alien insurer's affairs throughout the world, the insurer shall file the statement with the director as soon as is reasonably possible. The statement shall be verified by the insurer's United States manager or other authorized officer.

(c) The director may refuse to accept a fee for continuance of the insurer's certificate of authority, as provided in AS 21.09.130 , or may suspend or revoke the certificate of authority of an insurer failing to file its annual statement when due.

(d) At the time of filing, the insurer shall pay to the director a fee for filing its statement, set under AS 21.06.250 . The method of payment must be by electronic or other payment method specified by the director by regulation under AS 21.06.250 .

(e) An insurer shall pay to the division $100 for each day the insurer fails to file the annual statement in the form and location required and within the time established in (a) of this section. The authority of the insurer to enter into new obligations or issue new or renewal policies of insurance in this state may be suspended by the director if the annual statement has not been filed by March 1.

(f) In addition to the requirements of (a) of this section, an authorized insurer shall file its annual statement with the National Association of Insurance Commissioners on electronic media acceptable to the association by the due date established by the association and shall pay the applicable filing fee. The director may waive the filing requirement if the insurer only transacts business in this state and only accepts risks relative to a subject resident, located, or to be performed in this state. An insurer that fails to comply with this subsection is subject to the penalties specified in (e) of this section, calculated from the filing and fee due date established by the National Association of Insurance Commissioners.



Sec. 21.09.205. - Quarterly statement.

(a) The director may require an insurer to file quarterly financial statements. If required, the statements must follow for a given quarter the reporting format specified in the quarterly financial statement blank form and instructions most recently approved by the National Association of Insurance Commissioners.

(b) A quarterly financial statement, if required, is due 45 days after the end of the quarter to which it applies.

(c) An insurer shall pay to the division $100 for each day the insurer fails to file the quarterly statement in the form required or within the time established in (b) of this section.

(d) In addition to the requirements of (a) of this section, an authorized insurer shall file its quarterly statement with the National Association of Insurance Commissioners on electronic media acceptable to the association by the due date established by the association, and shall pay the applicable filing fee. The director may waive the filing requirement if the insurer only transacts business in this state and only accepts risks relative to a subject resident, located, or to be performed in this state. An insurer that fails to comply with this subsection is subject to the penalties specified in (c) of this section, calculated from the filing and fee due date established by the National Association of Insurance Commissioners.



Sec. 21.09.210. - Tax.

(a) Each authorized insurer, and each formerly authorized insurer with respect to premiums written while an authorized insurer in this state, shall file with the director, on or before March 1 in each year, a report of all insurance business written or contracted in the state, with proper proportionate allocation of premium for the property, subjects, or risks in the state insured under policies or contracts covering property, subjects, or risks located or resident in more than one state, during the preceding year ending December 31. The report must show

(1) the amounts paid policyholders on losses;

(2) the total direct premium income including policy membership and other fees, premiums paid by application of dividends, refunds, savings coupon, and similar returns or credits to payment of premiums for new or additional or extended or renewed insurance, charges for payment of premium in installments, and all other consideration for insurance from all kinds and classes of insurance whether designated a premium or otherwise;

(3) the amounts paid policyholders as returned premiums;

(4) the amounts paid policyholders as dividends.

(b) Each insurer, and each formerly authorized insurer with respect to premiums written while an authorized insurer in this state, shall pay a tax on the total direct premium written during the year ending on the preceding December 31 and paid for the insurance of property or risks resident or located in the state, other than wet marine and transportation insurance, after deducting from the total direct premium income the applicable cancellations, returned premiums, the unabsorbed portion of any deposit premium, all policy dividends, unabsorbed premiums refunded to policyholders, refunds, savings, savings coupons, and other similar returns paid or credited to policyholders with respect to their policies. Deductions may not be made of cash surrender value of policies. Considerations received on annuity contracts are not included in the direct premium income and are not subject to tax. The tax shall be paid to the director at least annually but not more often than once each quarter on the dates specified by the director. The method of payment must be by the electronic or other payment method specified by the director. Except as provided under (m) of this section, the tax is computed at the rate of

(1) for domestic and foreign insurers, except hospital and medical service corporations, 2.7 percent;

(2) for hospital and medical service corporations, six percent of their gross premiums less claims paid.

(c) [Repealed, Sec. 48 ch 29 SLA 1987].

(d) An authorized insurer shall, with respect to all wet marine and transportation contracts written in this state during the preceding calendar year, pay to the director a tax of three-quarters of one percent on its gross underwriting profit. The director shall specify the dates that payment is due and the electronic or other method by which payment is to be made. The gross underwriting profit is computed by deducting, from the net premiums on wet marine and transportation insurance contracts, the net losses paid during the calendar year under the contracts. In the case of an insurer issuing participating contracts, the gross underwriting profit may not include, for computation of the tax prescribed by this section, the amounts refunded or paid as participation dividends by the insurers to the holders of the contracts. In this subsection,

(1) "net losses" means gross losses less salvage and recoveries on reinsurance ceded;

(2) "net premiums" means gross premiums less all return premiums and premiums for reinsurance.

(e) Payment to the director by an insurer of the tax upon its premiums required by this section shall be in lieu of all other taxes imposed by the state upon premiums, franchise, privilege, or other taxes measured by income of the insurer commencing with the taxable year beginning January 1, 1967.

(f) The state hereby pre-empts the field of imposing excise, privilege, franchise, income, license, permit, registration, and similar taxes, licenses, and fees upon insurers and their general agents, agents, and representatives as such; and on the intangible property of insurers or agents; and all political subdivisions of agencies in the state, including home rule boroughs or cities, are prohibited from imposing or levying upon insurers, or upon their general agents, agents, and representatives as such, any tax, license, or fee. However, this subsection shall not be construed as prohibiting the imposition by political subdivisions of taxes upon real and tangible personal property of insurers and their general agents, agents, and representatives.

(g) An insurer shall pay to the division a late payment fee of $50 a month plus five percent of the tax due each calendar month or part of a month during which the insurer fails to pay the full amount of the tax, or a portion of the tax, and interest at the rate of one percent of the tax due each calendar month or part of a month for the period the insurer fails to pay the premium tax in this section or in AS 21.09.270. The late payment fee, not including interest, may not exceed $250 plus 25 percent of the tax due. The tax payment shall be made in the form required by the director, or a penalty shall be added to the tax of 25 percent of the tax due, not to exceed $2,000, with a minimum penalty of $100. In addition to any other penalty provided by law, a civil penalty may be assessed of not more than $10,000 if an insurer wilfully violates this section. The director may suspend or revoke the certificate of authority of an insurer that fails to pay taxes, a penalty, or a late payment fee as required under this section.

(h) The provisions of this section do not apply to title insurance companies. A premium tax on title insurance companies shall be levied in accordance with the provisions of AS 21.66.110 .

(i) Premiums paid by the state for insurance policies and contracts purchased under the provisions of AS 39.30 are exempt from taxation under this section. An insurer may not include the tax imposed under this section in a premium charged on an insurance policy or contract purchased by the state under the provisions of AS 39.30. An insurer may claim the exemption on forms provided by the division of insurance.

(j) The provisions of AS 21.89.070 and 21.89.075 apply to a taxpayer who is required to pay a tax due under this section.

(k) If, within three years after the date the tax under this section was due, an insurer discovers a mistake or misinterpretation that resulted in an overpayment of the tax in an amount exceeding $250 in any one calendar year, the insurer may make a written request to the director for a refund. If the director determines a valid mistake or misinterpretation has occurred, the director shall refund to the insurer the amount of the excess tax by granting, at the director's discretion, a monetary refund or premium tax credit. A premium tax credit shall be used in the next calendar year to the extent possible and any unused credit shall be paid as a monetary refund. A premium tax credit may not reduce the payable tax, calculated without use of the credit, to less than zero.

(l) A premium tax credit granted under (k) of this section may not carry over as an attribute in a transaction under AS 21.69.610 , 21.69.620, AS 21.78, or a similar transaction entered into by a foreign insurer.

(m) The tax imposed under this section for an individual life insurance policy shall be computed at the rate of

(1) 2.7 percent of policy year premium up to $100,000; and

(2) one-tenth of one percent of policy year premium exceeding $100,000.

(n) Premiums on which taxes are paid under (m)(2) of this section are not subject to AS 21.09.270 .

(o) In this section, "premium tax credit" means an amount that an insurer may use as an offset against a premium tax payment.



Sec. 21.09.220. - 21.09.240 - l Resident agent's counter signature; exception; affidavit requirement. [Repealed, Sec. 2 ch 41 SLA 1984].

Sec. 21.09.220. - 21.09.240l Resident agent's counter signature; exception; affidavit requirement. [Repealed, Sec. 2 ch 41 SLA 1984].

Repealed or Renumbered



Sec. 21.09.245. - Required notice.

(a) If an insurer intends to change the insurer's name, domicile, or other information provided on the certificate of authority, the insurer shall file a notice of the change with the director within 30 days before or after the intended change takes effect.

(b) If an insurer changes the insurer's articles of incorporation, bylaws, business address, phone number, or other information maintained by the director, the insurer shall file a notice of the change with the director not later than 90 days after the effective date of the change.

(c) Failure by an insurer to provide notification required by this section may result in a civil penalty of up to $1,000 and, additionally, a civil penalty of up to $50 for each day that the information is withheld from the director.



Sec. 21.09.250. - Prohibited acts.

An insurer doing business in this state may not make, write, place, or cause to be made, written, or placed in this state a policy, duplicate policy, or contract of insurance of any kind or character, or general or floating policy upon persons or property resident, situated, or located in this state, from or through a person required to be licensed who has not secured a license in this state. An insurer may not pay a commission or any form of remuneration to a person, firm, or organization for the writing or placing of insurance coverage in this state unless that person, firm, or organization holds a license issued by the director.



Sec. 21.09.260. - Penalties.

An insurer that the director determines, following an appropriate hearing as provided in AS 21.06.170 - 21.06.230, has violated the provisions of AS 21.09.250 is subject to a civil penalty of not more than $2,500 for each violation. The director may suspend or revoke the license of the insurer for a violation of AS 21.09.250 , but violation does not invalidate the insurance contract.



Sec. 21.09.270. - Retaliation.

(a) If, under the laws of another state or foreign country, taxes, licenses, and other fees, in the aggregate, and fines, penalties, deposit requirements, or other material obligations, prohibitions, or restrictions are or would be imposed upon Alaska insurers, or upon their agents or representatives, that are in excess of the taxes, licenses, and other fees, in the aggregate, or that are in excess of the fines, penalties, deposit requirements, or other obligations, prohibitions, or restrictions directly imposed upon similar insurers, or upon their agents or representatives, of another state or country under the statutes of this state, as long as the laws of the other state or country continue in force or are applied, the same taxes, licenses, and other fees, in the aggregate, or fines, penalties, or deposit requirements or other material obligations, prohibitions, or restrictions of whatever kinds shall be imposed by the director upon the insurers, or upon their agents or representatives, of the other state or country doing business or seeking to do business in this state. A tax, license or other fee or other obligation imposed by a city, county, or other political subdivision or agency of another state or country on Alaska insurers or their agents or representatives shall be considered to be imposed by the state or country within the meaning of this section.

(b) This section does not apply to personal income taxes, to ad valorem taxes on real or personal property, or to special purpose obligations or assessments imposed by another state in connection with particular kinds of insurance other than property insurance; except that deductions from premium taxes or other taxes otherwise payable allowed on accounts of real estate or personal property taxes paid shall be taken into consideration by the director in determining the propriety and extent of retaliatory action under this section.

(c) For the purposes of this section the domicile of an alien insurer, other than insurers formed under the laws of Canada or a province of Canada, shall be that state designated by the insurer in writing filed with the director at the time of admission to this state or within six months after July 1, 1966, whichever date is the later, and may be any one of the following states:

(1) that in which the insurer was first authorized to transact insurance;

(2) that in which is located the insurer's principal place of business in the United States;

(3) that in which is held the larger deposit of trusteed assets of the insurer for the protection of its policyholders and creditors in the United States.

(d) If the insurer makes no designation, its domicile shall be considered to be that state in which its principal place of business in the United States is located.

(e) If an insurer is formed under the laws of Canada or a province of Canada, its domicile is the province in which its head office is located.

(f) For purposes of the application of (a) of this section, a health care insurer may not include taxes, assessments, or other similar obligations on health care insurance premiums received from the state, a municipality, a city or borough school district, a regional educational attendance area, the University of Alaska, or a community college operated by the University of Alaska. In this subsection, "health care insurer" has the meaning given in AS 21.54.500 .



Sec. 21.09.280. - General agents. [Repealed, Sec. 47 ch 51 SLA 1990].

Repealed or Renumbered



Sec. 21.09.290. - Risk retention groups.

(a) A risk retention group formed in this state shall

(1) comply with 15 U.S.C. 3901 - 3906 (Liability Risk Retention Act); and

(2) qualify for and hold in good standing a certificate of authority under this chapter, limited to liability insurance only.

(b) A risk retention group shall submit with its application for a certificate of authority

(1) the identity of

(A) the initial members of the risk retention group;

(B) all persons who organized the risk retention group;

(C) all persons who will provide administrative services to the risk retention group;

(D) all persons who will influence or control the activities of the risk retention group;

(2) the amount and nature of initial capitalization;

(3) a plan of operation or a feasibility study that includes the coverage, deductible, coverage limit, rate, and rating classification system for the type or class of liability insurance the group intends to offer; and

(4) the states in which the risk retention group intends to operate.

(c) At least 30 days before a domestic risk retention group implements a material change or revision to an approved plan of operation or feasibility study, the material change or revision shall be filed with the director. A material change or revision may not be implemented unless the domestic risk retention group receives the director's written approval. In this subsection, "material change or revision" includes an offering of an additional type or class of liability insurance.

(d) In this section,

(1) "liability" means legal liability for damages, including costs of defense, legal costs and fees, and other claims expenses, because of injury to another person, damage to property, or other damage or loss to a person resulting from or arising out of a business, whether profit or nonprofit, trade, product, service, including a professional service, or an activity of a state or local government, or an agency or political subdivision of a state or local government; "liability" does not include personal risk liability or employer's liability with respect to its employees other than legal liability under 45 U.S.C. 51 (Federal Employers' Liability Act);

(2) "personal risk liability" means liability for damages because of injury to a person, damage to property, or other loss or damage resulting from a personal, familial, or household responsibility or activity and that is not a responsibility or activity described under (1) of this subsection.



Sec. 21.09.300. - Disclosure of material transactions.

(a) A domestic insurer shall file a report with the director disclosing a material acquisition and disposition of assets or a material nonrenewal, cancellation, or revision of ceded reinsurance agreements unless the acquisition and disposition of assets or material nonrenewal, cancellation, or revision of ceded reinsurance agreements have been submitted to the director for review, approval, or information purposes as required by this title.

(b) The report required under (a) of this section is due 15 days after the end of the calendar month in which a reportable transaction occurs.

(c) Except as provided in this section, a report obtained by or disclosed to the director under this section is confidential, is not subject to subpoena, and may not be made public by the director, or another person, without the prior written consent of the insurer submitting the report. A report under this section may be disclosed to an insurance regulatory agency of another state or to the National Association of Insurance Commissioners, with notice of the disclosure sent to the insurer. If the director, after giving an insurer notice and an opportunity to be heard, determines that the interest of policyholders, shareholders, or the public will be served by publication of the report, the director may publish all or any part of the report in a manner the director determines appropriate.

(d) A domestic insurer's report of an acquisition or disposition of an asset

(1) shall be made under (a) of this section if the acquisition or disposition is material; for purposes of this subsection, an acquisition or disposition, or the aggregate of a series of related acquisitions or related dispositions during any 30-day period is material if it is nonrecurring, not in the ordinary course of business, and involves more than five percent of the reporting insurer's total admitted assets as reported in its most recent financial statement required by law that is filed with the division;

(2) shall be made on asset acquisition, including a purchase, lease, exchange, merger, consolidation, succession, or other acquisition other than the

(A) construction or development of real property by or for the reporting insurer; or

(B) acquisition of material for construction or development of real property;

(3) shall be made on asset disposition including a sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment for the benefit of creditors, or abandonment;

(4) must include information on the

(A) date of transaction;

(B) manner of acquisition or disposition;

(C) description of the assets involved;

(D) nature and amount of the consideration given or received;

(E) purpose of, or reason for, the transaction;

(F) manner by which the amount of consideration was determined;

(G) gain or loss recognized or realized as a result of the transaction; and

(H) names of persons from whom the assets were acquired or to whom the assets were disposed.

(e) A domestic insurer's report of nonrenewal, cancellation, or revision of a ceded reinsurance agreement

(1) shall be made under (a) of this section if the nonrenewal, cancellation, or revision is material; for purposes of this subsection, a material nonrenewal, cancellation, or revision is one that affects (A) for property and casualty business, including accident and health business when written as property and casualty business, more than 50 percent of an insurer's ceded written premium; or (B) for life, annuity, and accident and health business, more than 50 percent of the total reserve credit taken for business ceded, on an annualized basis as indicated in the insurer's most recently filed statutory statement; however, a filing is not required if the insurer's ceded written premium or the total reserve credit taken for business ceded represents, on an annual basis, less than 10 percent of direct written premiums and assumed written premiums or 10 percent of the statutory reserve requirement before a cession;

(2) shall be filed without regard to which party has initiated the nonrenewal, cancellation, or revision of ceded reinsurance whenever any of the following conditions exist:

(A) the entire cession has been cancelled, nonrenewed, or revised and ceded indemnity and loss adjustment expense reserves after a nonrenewal, cancellation, or revision represent less than 50 percent of the comparable reserves that would have been ceded had the nonrenewal, cancellation, or revision not occurred;

(B) an admitted or accredited reinsurer has been replaced on an existing cession by an unauthorized reinsurer; however, a report shall be filed only if the result of the revision affects more than 10 percent of the cession; or

(C) collateral requirements previously established for unauthorized reinsurers have been reduced; however, a report shall be filed only if the result of the revision affects more than 10 percent of the cession; and

(3) must include

(A) the effective date of the nonrenewal, cancellation, or revision;

(B) a description of the transaction with an identification of the initiator of the transaction;

(C) the purpose of, or reason for, the transaction; and

(D) if applicable, the identity of the replacement reinsurers.

(f) An insurer is required to report under (a) of this section on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers that utilizes a pooling arrangement or 100 percent reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer is presumed to have ceded substantially all of its direct and assumed business to a pool if the insurer has less than $1,000,000 total direct written premiums and assumed written premiums during a calendar year that is not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five percent of the insurer's capital and surplus.



Sec. 21.09.310. - Authorization of United States branches of alien insurers and general requirements.

(a) This section applies to all United States branches of alien insurers using this state as a state of entry to transact the business of insurance in the United States. Except as provided elsewhere in this title, a United States branch is subject to all state laws applicable to an insurer domiciled in this state.

(b) An alien insurer may apply for a certificate of authority to use this state as a state of entry to transact the business of insurance in the United States by

(1) qualifying as an insurer licensed to do business in this state;

(2) establishing a trust under a trust agreement approved in writing by the director with a United States bank acceptable to the director in an amount not less than the greater of

(A) the minimum basic capital or basic guarantee surplus and additional maintained surplus required under AS 21.09.070 ; or

(B) the authorized control level risk based capital under AS 21.14;

(3) submitting a copy of its charter and bylaws, if any, currently in force, and other documents necessary to show the kind of business it is authorized to transact in its domiciliary jurisdiction; documents submitted under this paragraph must be attested to as accurate and complete by the insurance supervisory official in the domiciliary jurisdiction, and must include an English translation, if in a language other than English;

(4) submitting a full statement, subscribed and affirmed as true by two officers or equivalent responsible representatives in a manner that the director prescribes, of its financial condition as of the close of its latest fiscal year, showing its assets, liabilities, income disbursements, business transacted, and other facts required to be shown in its annual statement, as reported to the insurance supervisory official in its domiciliary jurisdiction; all documents submitted under this paragraph must include an English translation if in a language other than English;

(5) submitting to an examination under AS 21.06.120 (b) at its principal office within the United States, and elsewhere if necessary, unless the director accepts a report of the insurer's recent examination and the report has been issued by the insurance supervisory official of the insurer's domiciliary jurisdiction; and

(6) payment of fees established under AS 21.06.250 .

(c) Before issuing or renewing a certificate of authority for a United States branch, the director may require satisfactory proof that the insurer does not intend to transact insurance business in violation of the provisions of this title or that is not authorized by its charter. Proof required under this subsection may include the alien insurer's charter, an agreement evidenced by a duly certified resolution of its board of directors, or other proof that the director may require.

(d) The director may renew a certificate of authority for a United States branch if satisfied, by proof the director may require, that the insurer is not delinquent with respect to a requirement or qualification imposed by this title and that its continuance to transact the business of insurance in this state will not be hazardous or prejudicial to the best interest of the people of this state.

(e) A United States branch may not receive or renew a certificate of authority in this state

(1) to transact a kind of insurance or a combination of kinds of insurance that are not permitted to be transacted by domestic insurers in this state;

(2) if it transacts business other than the business of insurance anywhere else within the United States unless the business, in the opinion of the director, is necessarily or properly incidental to the kind of insurance that it is authorized to transact in this state;

(3) if it fails to keep full and correct entries of its transactions; records of entries shall at all times be maintained in its principal office within this state; or

(4) if it fails to comply with a requirement or limitation of this title that it is not exempted from by another provision of this title and that is applicable to similar domestic insurers and if, in the judgment of the director, the requirement or limitation is necessary to protect the interest of the policyholders.

(f) A United States branch that transacts a kind or combination of kinds of insurance outside this state that is not permitted to be done in this state by similar domestic insurers may not have a certificate of authority issued or renewed in this state unless, in the judgment of the director, the transaction of that kind of insurance is not prejudicial to the best interest of the people of this state.

(g) A United States branch shall maintain assets in a trust account in an amount not less than the United States branch's reserves and other liabilities, plus the greater of

(1) the minimum basic capital or basic guaranteed surplus and additional maintained surplus required under AS 21.09.070 ; or

(2) the authorized control level risk based capital under AS 21.14.

(h) A written trust agreement must contain provisions that

(1) vest legal title to trusteed assets in the trustees, and their lawfully appointed successors;

(2) require that all assets deposited in the trust be continuously kept within the United States;

(3) provide for substitution of a new trustee in case of a vacancy by death, resignation, or other reason, subject to the prior written approval of the director;

(4) require that the trustee continuously maintain a record sufficient to identify the assets of the trust fund;

(5) require that trusteed assets consist only of cash, investments eligible for investment of the funds of domestic insurers, and accrued interest on the assets, if collectible by the trustee, subject to the limits on investment of funds by domestic insurers under this title;

(6) require that the trust be for the exclusive benefit, security, and protection of the policyholders, or policyholders and creditors, of the United States branch in the United States and that the trust be maintained as long as there is an outstanding liability of the alien insurer arising out of its transaction of insurance in the United States; and

(7) provide that withdrawal of an asset may not be made or permitted by a trustee without the prior written approval of the director except

(A) to make deposits required by law in a state for the security or benefit of all policyholders, or policyholders and creditors, of the United States branch in the United States;

(B) to withdraw funds deposited in another state under (A) of this paragraph if

(i) the written trust agreement requires prior written approval of the insurance supervising official of that other state;

(ii) written notice of the nature and extent of the withdrawal is provided to the director within 30 days of the withdrawal; and

(iii) the total trusteed assets remaining are in excess of the total assets required to be maintained in trust under (g) of this section;

(C) upon the specific written direction of the United States manager, who is duly authorized and is acting under either general or specific written authority previously given or delegated by the board of directors, to substitute other assets as permitted by this title if the substituted assets are of at least equal value and quality to those withdrawn;

(D) to transfer assets to an official liquidator or rehabilitator under an order of a court of competent jurisdiction; or

(E) if provided under the terms of the written trust agreement, to pay over to the United States manager of the United States branch, upon request, income, dividends, or interest accumulations of the assets of the trust fund that are in excess of the total assets required to be maintained in trust under (g) of this section.

(i) A written trust agreement and all amendments to it shall be authenticated in a form and manner that the director may prescribe and may not take effect until approved by the director. The director may not approve a trust agreement unless the director makes a written finding that

(1) the written trust agreement or its amendments are sufficient in form and in conformity with law;

(2) a person designated as a trustee is eligible to act in that capacity; and

(3) the written trust agreement is adequate to protect the interests of the beneficiaries of the trust.

(j) The director may approve written modifications of, or variations in, a written trust agreement upon a finding that the proposed changes are not prejudicial to the interests of the people of this state or the United States policyholders and creditors of the United States branch.

(k) The director may conduct examinations of the trusteed assets of an authorized United States branch at the insurer's expense and may require the trustee or trustees to file a statement, in a form as prescribed by the director, certifying the assets and amounts of the trust fund.

(l) The director, upon finding that the requisites for the approval of the trust agreement no longer exist, may issue an order that withdraws approval of a written trust agreement and amendments to it. An order issued under this subsection takes effect 10 days after being issued.

(m) In addition to all other actions permitted under this title, refusal or neglect of a trustee to comply with the requirements of this title is a cause for suspension or revocation of the United States branch's certificate of authority or the liquidation of the alien insurer's United States branch.

(n) Annual statements under AS 21.09.200 and quarterly statements under AS 21.09.205 (1) may only relate to and must include all insurance transactions and affairs within the United States, assets held by or for the United States branch for the protection of policyholders and creditors within the United States, and liabilities incurred against those assets; and (2) may not contain a statement in regard to assets and business transacted in a place not described in this subsection. The annual and quarterly statements shall be signed and verified by the United States manager, attorney-in-fact, or a duly empowered assistant United States manager of the United States branch.

(o) In a form prescribed by the director, an authorized United States branch shall file with its annual and quarterly statements a statement of trusteed surplus covering the same time period. The trusteed surplus shall consist of the aggregate value of the United States branch's general state deposits and assets deposited with a trustee under this section, plus accrued interest income if the interest were collected by the states for the trustees, less the aggregate net amount of all its reserves and other liabilities in the United States as determined under this subsection. The items of securities and other property held under trust deeds shall be certified by the United States trustee. To determine the net amount of the United States branch's liabilities in the United States to be reported in the statement of trusteed surplus, the United States branch shall adjust its total liabilities reported on its accompanying annual or quarterly statement as follows:

(1) by adding back liabilities used to offset admitted assets reported in the accompanying annual or quarterly statement; and

(2) by deducting

(A) unearned premiums on agent's balances or uncollected premiums not more than 90 days past due;

(B) reinsurance on losses with authorized insurers, less unpaid reinsurance premiums;

(C) reinsurance recoverables on paid losses from unauthorized insurers that are included as an asset in the annual statement, but only to the extent a liability for unauthorized recoverables as described in this paragraph are included in the liabilities report in the trusteed surplus statement;

(D) special state deposits held for the exclusive benefit of policyholders, or policyholders and creditors, of a particular state not exceeding net liabilities reported for that state;

(E) secured accrued retrospective premiums;

(F) if a life insurer,

(i) the amount of its policy loans to policyholders within the United States, not exceeding the amount of legal reserve required on an affected policy; and

(ii) the net amount of uncollected and deferred premiums; and

(G) other nontrusteed assets, upon a written finding by the director that the other nontrusteed assets secure liabilities in a substantially similar manner to those permitted under this subsection.

(p) In addition to the annual and quarterly statements and the statements of trusteed surplus, the director may require additional information relating to total business or assets, or any portion of them, of the alien insurer or its United States branch.

(q) In addition to the general statement of the financial condition of the United States branch, a report of examination must include a trusteed surplus statement as of the date of the examination.

(r) In this section,

(1) "trusteed assets" are the assets maintained in a trust account under (g) of this section;

(2) "United States branch" means the business unit through which business is transacted within the United States by an alien insurer and the assets and liabilities of the insurer within the United States applicable to that business.



Sec. 21.09.320. - Maintenance of records.

(a) An insurer domiciled in a jurisdiction other than this state shall keep at its principal place of business a complete record of its assets, transactions, and affairs in accordance with the methods and systems that are customary or suitable to the kind of insurance transacted.

(b) To meet the requirements of (a) of this section, the insurer shall keep the records specified in AS 21.69.390 (d) for five years from the date the record was created or as required by the record maintenance requirements of the insurer's domicile jurisdiction, whichever is longer.






Chapter 21.10. - TRANSACTION OF INSURANCE BUSINESS



Chapter 21.12. - KINDS OF INSURANCE, LIMITS OF RISK, AND REINSURANCE

Sec. 21.12.010. - Limit of risk.

(a) An insurer may not retain a risk on any one subject of insurance, whether located or to be performed in this state or elsewhere, in an amount exceeding 10 percent of its surplus to policyholders.

(b) In this section a "subject of insurance" as to insurance against fire and hazards other than windstorm, earthquake, and other catastrophe hazards, includes all properties insured by the same insurer that are customarily considered by underwriters to be subject to loss or damage from the same fire or the same occurrence of the hazard insured against.

(c) Reinsurance ceded as authorized by AS 21.12.020 shall be deducted in determining risk retained. As to surety risks, deduction shall also be made of the amount assumed by an established incorporated cosurety and the value of a security deposited, pledged or held subject to the surety's consent and for the surety's protection.

(d) As to alien insurers, this section relates only to risks and surplus to policyholders of the insurer's United States branch.

(e) In this section "surplus to policyholders" in addition to the insurer's capital and surplus includes any voluntary reserves that are not required under law, and are determined from the last sworn statement of the insurer on file with the director, or by the last report of examination of the insurer, whichever is more recent at time of assumption of risk.

(f) This section does not apply to life or health insurance, annuities, title insurance, insurance of wet marine and transportation risks, workers' compensation insurance, employer's liability coverages, sprinklered risks, or to a policy or type of coverage in which the maximum possible loss to the insurer is not readily ascertainable on issuance of the policy.



Sec. 21.12.020. - Reinsurance credit allowed a domestic ceding insurer.

(a) Credit for reinsurance transactions shall be allowed a domestic ceding insurer as either an asset or a deduction from liability on account of reinsurance ceded only with respect to cessions of a kind or class of business that the assuming insurer is licensed or permitted to write or assume in its state of domicile or, in the case of a United States branch of an alien assuming insurer, in the state through which it is entered and licensed to transact insurance or reinsurance and only if the reinsurance is ceded to an

(1) assuming insurer that is licensed to transact insurance or reinsurance in this state;

(2) assuming insurer that is accredited as a reinsurer in this state; an accredited reinsurer is one that

(A) files evidence of submission to this state's jurisdiction, submits to this state's authority to examine its books and records under AS 21.06.120 , is licensed to transact insurance or reinsurance in at least one state that is accredited by the National Association of Insurance Commissioners, or, in the case of a United States branch of an alien admitted insurer, is entered through and licensed to transact insurance or reinsurance in at least one state that is accredited by the National Association of Insurance Commissioners;

(B) maintains at least $20,000,000 in policyholder surplus and whose accreditation has not been denied by the director within 90 days after application to the director, or maintains less than $20,000,000 in policyholder surplus and whose application for accreditation has been approved by the director; and

(C) files annually with the director a copy of the reinsurer's annual financial statement filed with the insurance department of the reinsurer's state of domicile or state of entry and a copy of the reinsurer's most recent audited financial statement;

(3) assuming insurer that is domiciled in a state, or, in the case of a United States branch of an alien assuming insurer, is entered through a state accredited by the National Association of Insurance Commissioners that employs standards regarding credit for reinsurance ceded substantially similar to those applicable under (1) and (2) of this subsection, the assuming insurer maintains a policyholder surplus of at least $20,000,000, and the assuming insurer submits to the authority of this state to examine its books and records; the surplus requirements in this paragraph do not apply to reinsurance ceded and assumed under a pooling arrangement among insurers in the same holding company system;

(4) assuming alien insurer that

(A) maintains a trust fund in a qualified United States financial institution for the payment of the valid claims of its United States policyholders and ceding insurers, and their assigns and successors in interest, that conforms to the following requirements:

(i) the trust and each amendment to the trust shall be established in a form approved by the insurance supervisory official of the state where the trust is domiciled or the insurance supervisory official of another state who, under the terms of the trust instrument, has accepted responsibility for regulatory oversight of the trust; the form of the trust and each trust amendment shall be filed with the insurance supervisory official of every state in which the beneficiaries of the trust are domiciled; the trust instrument must provide that contested claims are valid and enforceable upon the final order of any court of competent jurisdiction in the United States; the trust shall vest legal title to its assets in the trustees of the trust for its United States policyholders and ceding insurers, their assigns, and successors in interest; the trust and the assuming insurer are subject to examination as determined by the director, and the assuming insurer shall submit to examination of its books and records by the director and bear the expense of examination; the trust must remain in effect for so long as the assuming insurer has outstanding liabilities due under the reinsurance agreements subject to the trust;

(ii) on or before March 1 of each year the trustees shall report in writing to the director on the balance of the trust and list the trust's investments at the end of the preceding year, and shall certify the date of termination of the trust, if so planned, or certify that the trust does not expire before the following December 31;

(iii) in the case of a single assuming insurer, the trust shall consist of trust money representing the assuming insurer's liabilities attributable to business written in the United States and, in addition, include a trust surplus of not less than $20,000,000; the single assuming insurer shall make available to the director an annual certification of the insurer's solvency by an independent certified public accountant or an accountant holding a substantially equivalent designation as determined by the director;

(iv) in the case of a group, including incorporated and individual unincorporated insurers, the trust shall consist of trust money representing the group's liabilities attributable to business ceded by the United States domiciled ceding insurers and, in addition, include a trust surplus not less than $100,000,000 held jointly for the benefit of the United States domiciled ceding insurers or any member of the group for all years of account; the incorporated members of the group may not be engaged in any business other than underwriting as a member of the group and are subject to the same level of solvency regulation and control by the group's domiciliary regulator as are the unincorporated members; within 90 days after its financial statements are due to be filed with the group's domiciliary regulator, the group shall make available to the director an annual certification of the solvency of each insurer by the group's domiciliary regulator or, if the certification is unavailable, financial statements, prepared by an independent certified public accountant, or an accountant holding a substantially equivalent designation as determined by the director, for each underwriter member of the group;

(v) in the case of a group of incorporated insurers under common administration that complies with the reporting requirements contained in (ii) of this subparagraph, that has continuously transacted an insurance business outside the United States for at least three years immediately before making application for accreditation, that submits to this state's authority to examine its books and records and bears the expense of the examination, and that has aggregate policyholders' surplus of $10,000,000,000, the trust shall be in an amount equal to the group's several liabilities attributable to business ceded by United States domiciled ceding insurers to a member of the group under reinsurance contracts issued in the name of the group, and the group shall maintain a joint trustee surplus, of which $100,000,000 shall be held jointly for the benefit of United States domiciled ceding insurers of a member of the group as additional security for the group's liabilities, and, within 90 days after its financial statements are due to be filed with the group's domiciliary regulator, each member of the group shall make available to the director an annual certification of the underwriter member's solvency by the member's domiciliary regulator and financial statement of each underwriter member prepared by its independent certified public accountant, or an accountant holding a substantially equivalent designation as determined by the director; and

(B) reports annually to the director information substantially the same as that required to be reported on the National Association of Insurance Commissioners' annual statement form by licensed insurers to enable the director to determine the sufficiency of the trust fund;

(5) assuming insurer that does not meet the requirements of (1) - (4) of this subsection, but only with respect to the insurance of risks located in jurisdictions where the reinsurance is required by applicable law or regulation of that jurisdiction.

(b) If the assuming insurer is not licensed or accredited to transact insurance or reinsurance in this state, the credit permitted by (a)(1) - (4) of this section may not be allowed unless the assuming insurer agrees in the reinsurance agreements

(1) that in the event of the failure of the assuming insurer to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall submit to the jurisdiction of a court of competent jurisdiction in any state of the United States, will comply with all requirements necessary to give the court jurisdiction and will abide by the final decision of the court or of an appellate court in the event of an appeal; this provision is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if such an obligation is created in the reinsurance agreement; and

(2) to designate the director or an attorney resident in the United States as its true and lawful attorney upon whom may be served lawful process in an action, suit, or proceeding instituted by or on behalf of the ceding insurer.

(c) A reduction from liability, for reinsurance ceded to an assuming insurer not meeting the requirements of (a) of this section, shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer. The reduction shall be equal to the amount of money held by or on behalf of the ceding insurer, including money held in trust for the ceding insurer, under a reinsurance contract with the assuming insurer as security for the payment of obligations under it, if the security is held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer, or, in the case of a trust, held in a qualified United States financial institution. The security must be in the form of

(1) cash;

(2) securities listed by the Securities Valuation Office of the National Association of Insurance Commissioners that qualify as admitted assets under AS 21.21;

(3) clean, irrevocable, unconditional letters of credit that contain an evergreen clause issued or confirmed by a qualified United States financial institution not later than December 31 in the year for which filing is made, and in the possession of, or in trust for, the ceding insurer on or before the filing date of the ceding insurer's annual statement; letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance or confirmation shall, notwithstanding the issuing or confirming institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until their expiration, extension, renewal, modification, or amendment, whichever occurs first; or

(4) other security acceptable to and approved in advance by the director.

(d) Notwithstanding the other provisions of this section, credit may not be allowed a domestic ceding insurer unless the reinsurance contract provides for payment by the assuming insurer on the basis of the liability of the ceding domestic insurer under the insurance contracts reinsured without diminution because of the insolvency of the ceding domestic insurer.

(e) Upon request of the director, an insurer shall promptly inform the director, in writing, of the cancellation or other material change in any of its reinsurance contracts or arrangements.

(f) In this section, "qualified United States financial institution" means an institution that,

(1) for the purposes of (c)(3) of this section,

(A) is organized or, in the case of a United States office of a foreign banking organization, is licensed under the laws of the United States or a state of the United States;

(B) is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(C) has been determined by either the director or the Securities Valuation Office of the National Association of Insurance Commissioners to meet the standards of financial condition and standing that are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit are acceptable to the director;

(2) for the purposes of the provisions of this section other than (c)(3) of this section, an institution that

(A) is organized or, in the case of a United States branch or agency office of a foreign banking organization, licensed under the laws of the United States or a state of the United States, and has been granted authority to operate with fiduciary powers; and

(B) is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies.

(g) An insurer may receive credit for reinsurance transactions if the reinsurance agreement meets all applicable requirements established by the director.

(h) A domestic ceding insurer may not be allowed credit if the assuming insurer's accreditation has been revoked by the director.

(i) In this section, a "reinsurance transaction" means a transaction stemming from a contract by which the assuming insurer agrees to indemnify the ceding insurer in whole or in part against liability or losses that the ceding insurer might incur under a separate contract of insurance with its insured.



Sec. 21.12.025. - Assumption reinsurance.

(a) A nondomestic admitted insurer may not carry out an agreement of assumption reinsurance with a nonadmitted insurer that would transfer Alaska policyholders unless

(1) the nonadmitted insurer applies for and obtains a certificate of authority from the director; or

(2) the admitted insurer files the assumption agreement with the director and obtains approval to apply the assumption agreement to Alaska policies or certificates.

(b) The director shall approve an assumption agreement involving the assumption of Alaska insurance business by a nonadmitted insurer if

(1) the ceding insurer is in supervision, conservation, or liquidation and the assuming insurer is in good standing in its state of domicile; or

(2) approval would be in the public interest of the Alaska policyholders.



Sec. 21.12.030. - Definitions not mutually exclusive.

It is intended that certain insurance coverages may come within the definitions of two or more kinds of insurance as defined in this chapter, and the inclusion of coverage within one definition does not exclude it from the definition of another kind of insurance coverage if the coverage may be reasonably included.



Sec. 21.12.040. - Life insurance defined.

Life insurance is insurance on human lives. The transaction of life insurance includes also the granting of endowment benefits, additional benefits for death or dismemberment by accident or accidental means, additional benefits for the insured's disability, and optional modes of settlement of proceeds of life insurance. Transaction of life insurance does not include workers' compensation insurance.



Sec. 21.12.050. - Health and health care insurance defined.

(a) Health insurance is insurance of human beings (1) against bodily injury, disablement, or death by accident or accidental means; (2) against the resulting expenses of the injury, disablement, or death; (3) against disablement or expense resulting from sickness or childbirth; (4) against expense incurred in prevention of sickness; (5) for dental care; and (6) including every insurance that applies to injury, disablement, or death. Transaction of health insurance includes disability insurance and stop-loss insurance but does not include workers' compensation insurance. Health care insurance described in (b) of this section is a type of health insurance under this subsection.

(b) Health care insurance means that part of health insurance that provides benefits for medical care whether provided directly, through reimbursement, or other method.

(c) In this section, "stop-loss insurance" means insurance purchased by a self-insured employer to cover benefits the employer incurs in excess of a preset limit.



Sec. 21.12.052. - Disability insurance defined.

Disability insurance is insurance that provides periodic income payments when income is interrupted or terminated because of disability resulting from sickness, injury, or dismemberment, or a combination of sickness, injury, or dismemberment.



Sec. 21.12.055. - Annuities and annuity contract defined.

(a) Annuities means all agreements to make periodical payments if the making or continuance of all or some of a series of payments or the amount of a payment is dependent upon the continuance of human life, except payments made under AS 21.12.040 . The business of annuities is considered to include additional benefits operating to safeguard the contract from lapse, or to provide a special surrender value, or special benefit, or annuity, in the event of the total and permanent disability of the holder.

(b) Annuity contract means a contract providing for an annuity as defined in (a) of this section.



Sec. 21.12.060. - Property insurance defined.

Property insurance is insurance on real or personal property of every kind and of every interest therein, whether on land, water, or in the air, against loss or damage from any and all hazard or cause, and against loss consequential upon the loss or damage, other than noncontractual legal liability for loss or damage. Property insurance does not include title insurance as defined in AS 21.66.480 .



Sec. 21.12.070. - Casualty insurance defined.

(a) Casualty insurance includes

(1) vehicle insurance: insurance against loss of or damage to a land vehicle or aircraft or a draft or riding animal or to property while contained therein or thereon or being loaded or unloaded therein or therefrom, from any hazard or cause, and against any loss, liability, or expense resulting from or incidental to ownership, maintenance, or use of the vehicle, aircraft, or animal; and provision for medical, hospital, surgical, disability benefits to injured persons and funeral and death benefits to dependents, beneficiaries, or personal representatives of persons killed, irrespective of legal liability to the insured, if issued as an incidental coverage with or supplemental to insurance on the vehicle, aircraft, or animal;

(2) liability insurance: insurance against legal liability for the death, injury or disability of a human being, or for damage to property; and provision of medical, hospital, surgical, disability benefits to injured persons and funeral and death benefits to dependents, beneficiaries or personal representatives of persons killed, irrespective of legal liability of the insured, if issued as an incidental coverage with or supplemental to liability insurance;

(3) workers' compensation and employer's liability: insurance of the obligations accepted by, imposed upon, or assumed by employers under law for death, disablement, or injury of employees;

(4) burglary and theft: insurance against loss or damage by burglary, theft, larceny, robbery, forgery, fraud, vandalism, malicious mischief, confiscation, or wrongful conversion, disposal, or concealment, or from an attempt at any of the foregoing; including supplemental coverage for medical, hospital, surgical, and funeral expense incurred by the named insured or any other person as a result of bodily injury during the commission of a burglary, robbery, or theft by another; also insurance against loss of or damage to money, coins, bullion, securities, notes, drafts, acceptances, or other valuable papers and documents, resulting from any cause;

(5) personal property floater: insurance upon personal effects against loss or damage from any cause under a personal property floater;

(6) glass: insurance against loss or damage to glass, including its lettering, ornamentation, and fittings;

(7) boiler and machinery: insurance against any liability and loss or damage to property or interest resulting from accident to or explosions of boilers, pipes, pressure containers, machinery, or apparatus, and to make inspection of and issue certificates of inspection upon boilers, machinery, and apparatus of any kind, whether or not insured;

(8) leakage and fire extinguishing equipment: insurance against loss or damage to any property or interest caused by the breakage or leakage of sprinklers, hoses, pumps, and other fire extinguishing equipment or apparatus, water pipes or containers, or by water entering through leaks or openings in buildings, and insurance against loss or damage to the sprinklers, hoses, pumps, and other fire extinguishing equipment or apparatus;

(9) credit: insurance against loss or damage resulting from failure of debtors to pay their obligations to the insured;

(10) malpractice: insurance against legal liability of the insured, and against loss, damage, or expense incidental to a claim of liability, and including medical, hospital, surgical, and funeral benefits to injured persons, irrespective of legal liability of the insured, arising out of the death, injury or disablement of a person, or arising out of damage to the economic interest of a person, as the result of negligence in rendering expert, fiduciary, or professional service;

(11) elevator: insurance against loss of or damage to any property of the insured, resulting from the ownership, maintenance, or use of elevators, except loss or damage by fire, and to make inspection of and issue certificates of inspection on elevators;

(12) livestock: insurance against loss or damage to livestock, and services of a veterinary for the animals;

(13) entertainments: insurance indemnifying the producer of a motion picture, television, radio, theatrical, sport, spectacle, entertainment, or similar production, event, or exhibition against loss from interruption, postponement, or cancellation due to death, accidental injury, or sickness of performers, participants, directors, or other principals;

(14) miscellaneous: insurance against any other kind of loss, damage, or liability properly a subject of insurance and not within another kind of insurance as defined in this chapter, if the insurance is not disapproved by the director as being contrary to law or public policy.

(b) The provision of medical, hospital, surgical, and funeral benefits, and of coverage against accidental death or injury, as incidental to and part of other insurance defined in (a)(1), (2), (4), and (10) of this section, shall for all purposes be considered to be the same kind of insurance to which it is incidental, and is not subject to provisions of this title applicable to life or health insurance.



Sec. 21.12.080. - Surety insurance defined.

Surety insurance includes

(1) fidelity insurance, which is insurance guaranteeing the fidelity of persons holding positions of public or private trust;

(2) insurance guaranteeing the performance of contracts, other than insurance policies, and guaranteeing and executing bonds, undertakings, and contracts of suretyship;

(3) insurance indemnifying banks, bankers, brokers, financial or moneyed corporations or associations against loss, resulting from any cause, of bills of exchange, notes, bonds, securities, evidences of debt, deeds, mortgages, warehouse receipts or other valuable papers, documents, money, precious metals and articles made therefrom, jewelry, watches, necklaces, bracelets, gems, precious and semiprecious stones, including loss while being transported in armored motor vehicles or by messenger, but not including any other risks of transportation or navigation; also insurance against loss or damage to an insured's premises or to the furnishings, fixtures, equipment, safes, and vaults on an insured's premises caused by burglary, robbery, theft, vandalism, or malicious mischief, or attempted burglary, robbery, theft, vandalism, or malicious mischief.



Sec. 21.12.090. - Marine, wet marine, and transportation insurance defined.

(a) "Marine insurance" includes

(1) insurance against any and all kinds of loss or damage to

(A) vessels, craft, aircraft, cars, automobiles, and vehicles of every kind, as well as all goods, freights, cargoes, merchandise, effects, disbursements, profits, money, bullion, precious stones, securities, choses in action, evidences of debt, valuable papers, bottomry and respondentia interests and all other kinds of property and interests therein, in respect to, appertaining to, or in connection with any and all risks or perils of navigation, transit, or transportation, including war risks, on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed, or similarly prepared for shipment or while awaiting shipment or during delays, storage, transshipment, or reshipment incident thereto, including marine builder's risks and all personal property floater risks;

(B) a person or to property in connection with or appertaining to a marine, inland marine, transit or transportation insurance, including liability for loss of or damage to either, arising out of or in connection with the construction, repair, operation, maintenance, or use of the subject matter of the insurance (but not including life insurance or surety bonds or insurance against loss by reason of bodily injury to the person arising out of the ownership, maintenance, or use of automobiles);

(C) precious stones, jewels, jewelry, gold, silver, and other precious metals, whether used in business or trade or otherwise and whether in the course of transportation or otherwise;

(D) bridges, tunnels, and other instrumentalities of transportation and communication (excluding buildings, their furniture and furnishings, fixed contents and supplies held in storage) unless fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot and/or civil commotion are the only hazards to be covered; piers, wharves, docks and slips, excluding the risks of fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot and/or civil commotion; other aids to navigation and transportation, including dry docks and marine railways, against all risks;

(2) "marine protection and indemnity insurance", meaning insurance against, or against legal liability of the insured for loss, damage, or expense arising out of, or incident to, the ownership, operation, chartering, maintenance, use, repair, or construction of a vessel, craft, or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness, or death or for loss of or damage to the property of another person.

(b) For the purposes of this title "wet marine and transportation" insurance is that part of marine insurance that includes only

(1) insurance upon vessels, crafts, hulls and of interests in or with relation to vessels, crafts, and hulls;

(2) insurance of marine builder's risks, marine war risks and contracts of marine protection and indemnity insurance;

(3) insurance of freights and disbursements pertaining to a subject of insurance coming within this section; and

(4) insurance of personal property and interests in personal property, in the course of exportation from or importation into any country, and in the course of transportation coastwise or on inland waters, including transportation by land, water, or air from point of origin to final destination, in respect to, appertaining to, or in connection with, any and all risks or perils of navigation, transit, or transportation, and while being prepared for and while awaiting shipment, and during delays, storage, transshipment, or reshipment incident thereto.



Sec. 21.12.100. - Title insurance defined. [Repealed, Sec. 8 ch 120 SLA 1974. For current law see AS 21.66.480 ].

Repealed or Renumbered



Sec. 21.12.110. - Mortgage guaranty insurance defined.

Mortgage guaranty insurance includes insurance against financial loss by reason of nonpayment of principal, interest, and other sums agreed to be paid under the terms of any note or bond or other evidence of indebtedness secured by a mortgage, deed of trust, or other instrument consisting of a lien or charge on real estate.



Sec. 21.12.120. - [Renumbered as AS 21.12.020 (g)].

Repealed or Renumbered



Sec. 21.12.130. - Commercial insurance defined.

Commercial insurance is any line of property insurance, as defined in AS 21.12.060 , or casualty insurance, as defined in AS 21.12.070 , that is for business and professional interests, whether for profit, nonprofit, or public in nature. For purposes of filing rates under AS 21.39.040 and forms under AS 21.42.120 , commercial insurance does not include workers' compensation insurance.






Chapter 21.14. - RISK BASED CAPITAL FOR INSURERS

Sec. 21.14.010. - Risk based capital reports.

(a) A life and health domestic insurer, property and casualty domestic insurer, or other insurer required by the director shall, on or before March 1, submit to the director a report of its risk based capital covering the previous calendar year. The report must be in a form and contain the information required by risk based capital instructions. A domestic insurer required to submit a report under this subsection shall file the report with

(1) the National Association of Insurance Commissioners; and

(2) the insurance regulatory agency in each state in which the insurer is authorized to transact business if the insurance regulatory agency has requested the report in writing from the insurer; a report requested under this paragraph shall be delivered

(A) not later than 15 days from the receipt of a request if the report has already been filed with the director; or

(B) at the time the report is filed with the director, if the report has not yet been filed with the director.

(b) An insurer's risk based capital shall be determined under the formula contained in the risk based capital instructions.

(c) If a domestic insurer files a report that the director determines to be inaccurate, the director may adjust the report to correct the inaccuracy. The director shall notify the insurer of an adjustment and the reason for it.

(d) If a domestic insurer transacts business only in this state and the insurer's total annual written premium plus monetary consideration received on an annuity is less than $2,000,000, the insurer may apply annually to the director for an exemption from submitting the report required under this section.

(e) The director shall establish risk based capital instructions by order after an open meeting as provided under AS 44.62.310 .



Sec. 21.14.015. - Other powers and duties not limited.

The requirements of this chapter supplement other provisions of this title and do not preclude or limit other powers or duties of the director.



Sec. 21.14.020. - Company action level event.

If a company action level event occurs, the affected insurer shall submit to the director a plan under AS 21.14.060 .



Sec. 21.14.030. - Regulatory action level event.

(a) If a regulatory action level event occurs, the director shall

(1) require the affected insurer to submit a plan or a revised plan under AS 21.14.060 ; if the level event is caused by the insurer's failure to adhere to a previously filed plan or revised plan that has been accepted by the director, the director may exempt the insurer from this requirement;

(2) perform whatever examination, analysis, or review of the assets, liabilities, and operations of the insurer that the director determines necessary; and

(3) issue a corrective order specifying the action that the insurer is required to take to eliminate the level event.

(b) When conducting a review of the insurer's plan or revised plan examining or analyzing the assets, liabilities, and operations of the insurer or formulating a corrective order with respect to the insurer, the director may retain an actuary, investment expert, or other consultant. The affected insurer or affiliated person shall pay the reasonable costs of a person retained by the director under this subsection as ordered by the director.



Sec. 21.14.040. - Authorized control level event.

If an authorized control level event occurs, the director shall take the action necessary

(1) under AS 21.14.030 (a) against the insurer; or

(2) to place the insurer under regulatory control under AS 21.78 if, after a hearing under AS 21.06.180 - 21.06.240, the director determines it to be in the best interest of the policyholders and creditors of the insurer and of the public.



Sec. 21.14.050. - Mandatory control level event.

(a) If a mandatory control level event occurs for a domestic insurer, the director shall take the action necessary to place the insurer under regulatory control under AS 21.78.

(b) Notwithstanding (a) of this section, the director may delay taking action under AS 21.78 for up to 90 days after the mandatory control level event occurs, if the director finds there is a reasonable expectation that the mandatory control level event may be eliminated within the 90-day period.



Sec. 21.14.060. - Risk based capital plan.

(a) If a plan is required under this chapter or by order of the director in response to an event described under AS 21.14.020 - 21.14.050, the plan shall be a financial plan that must include

(1) identification of the conditions that contribute to the level event;

(2) a proposal for corrective action that the insurer intends to take that would be expected to eliminate the level event;

(3) projections for the insurer's financial results in the current year and in the four subsequent years after the current year, with and without the proposed corrective action, including projections of statutory operating income, net income, and capital and surplus; the projections for new and renewal business must include separate projections for each major line of business and separately identify each significant income, expense, and benefit component;

(4) identification of the key assumptions affecting the insurer's projections and the sensitivity of the projections to the assumptions;

(5) identification of the quality of, and problems associated with, the insurer's business, including the insurer's assets, anticipated business growth, associated surplus strain, extraordinary exposure to risk, mix of business, and use of reinsurance in each case; and

(6) other information required by the director.

(b) An insurer shall submit a plan within 45 days

(1) of an event described in AS 21.14.020 - 21.14.050; or

(2) after the insurer receives notification from the director that the director has rejected the insurer's challenge, if the insurer has challenged an adjusted report under AS 21.14.080 .

(c) Not later than 60 days after an insurer has submitted a plan to the director, the director shall notify the insurer if the plan is satisfactory or unsatisfactory. If the director determines the plan to be satisfactory, the insurer shall implement the plan upon receiving notice from the director. If the director determines the plan is unsatisfactory, notification to the insurer must state the reasons for the determination and may propose revisions that, in the judgment of the director, will render the plan satisfactory. Upon receiving notice from the director that a plan is unsatisfactory, the insurer shall prepare a revised plan that may incorporate revisions proposed by the director and submit the revised plan to the director. A revised plan shall be submitted to the director within 45 days after the insurer receives notice that

(1) the original plan is unsatisfactory; or

(2) the director has rejected the insurer's challenge, if the insurer challenges an unsatisfactory determination of the director under AS 21.14.080.

(d) A domestic insurer that files a plan or revised plan with the director shall file a copy of the plan or revised plan with the insurance regulatory agency in each state in which the insurer transacts business, if

(1) the state has a risk based capital provision substantially similar to AS 21.14.090 , as determined by the director; and

(2) the insurance regulatory agency of that state has made a request in writing to the insurer.

(e) An insurer shall file the copy of the plan or revised plan required under (d) of this section (1) within 15 days of the insurer's receipt of a request for the filing from a state; or (2) by the date on which the plan or revised plan is filed in this state under this section, whichever is later.



Sec. 21.14.070. - Foreign insurers.

(a) A foreign insurer shall, upon the written request of the director, submit to the director a report described under AS 21.14.010 not later than

(1) 15 days from the receipt by the foreign insurer of a request, if the report has already been filed with the domiciliary state;

(2) 60 days from the receipt by the foreign insurer of a request, if the report is not required to be filed with the domiciliary state; or

(3) the date on which the report is filed with the domiciliary state or 60 days from receipt by the foreign insurer of the request, whichever is earlier, if the report is required to be filed but has not already been filed with the domiciliary state.

(b) Within 15 days after receiving a written request from the director, a foreign insurer shall submit to the director a copy of a plan that is filed with an insurance regulatory agency of another state.

(c) The director may require a foreign insurer to file a plan under AS 21.14.060, if

(1) a company action level event, regulatory action level event, or authorized control level event occurs with respect to a foreign insurer as determined under

(A) the risk based capital statute applicable in the domiciliary state of the insurer; or

(B) this chapter, if a risk based capital statute is not in force in the domiciliary state that is substantially similar to this chapter; or

(2) the insurance regulatory agency of the domiciliary state of the foreign insurer fails to require the foreign insurer to file a plan in the manner specified under that state's risk based capital statute.

(d) If a foreign insurer fails to file a plan with the director as required under this section, the director may order the insurer to stop writing new insurance business in this state.

(e) If a mandatory control level event occurs that involves a foreign insurer, the director may apply to a court under AS 21.78 for the liquidation of property of the foreign insurer that is located in this state, unless a domiciliary receiver has been appointed for the foreign insurer under the rehabilitation and liquidation statute applicable in the foreign insurer's domiciliary state.



Sec. 21.14.080. - Hearings.

An insurer may request a hearing to challenge an action of the director or request a stay of the director's action as provided under AS 21.06.180 - 21.06.240.



Sec. 21.14.090. - Confidentiality; restrictions on use.

(a) Except as provided in this subsection, a report required under AS 21.14.010, a plan required under AS 21.14.060 , the results or report of an examination or analysis of an insurer performed under this chapter, and a corrective order issued by the director are confidential and may not be made public by the director or another person without the prior written consent of the insurer who is the subject of the report, plan, analysis, or order. If the director, after giving the insurer and its affiliates who would be affected by publication of the information notice and opportunity to be heard, determines that the interests of policyholders, shareholders, or the public will be served by the publication of the information, the director may publish all or part of the information in the manner the director considers appropriate. This subsection does not prohibit the director from releasing a report, plan, analysis, or order to an insurance regulatory agency of another state.

(b) The calculation of risk based capital for an insurer constitutes a regulatory tool that may indicate a need for corrective action, and the calculation may not be used as a means to rank insurers. Except as otherwise required in this chapter, a person may not directly or indirectly use information regarding the risk based capital of an insurer. If a materially false statement regarding an insurer's risk based capital or an inappropriate comparison of any other amount to the insurer's risk based capital is published and the insurer is able to demonstrate with substantial proof, as determined by the director, the falsity or inappropriateness of the statement, the insurer may publish an announcement exclusively to rebut the materially false statement or inappropriate comparison.

(c) The director may use the risk based capital instructions, report, adjusted report, plan, and revised plan only for monitoring the solvency of an insurer or for determining the need for corrective action by an insurer. Notwithstanding AS 21.39, documents described in this subsection may not be considered or introduced as evidence in a rate proceeding or used by the director to calculate or derive any elements of an appropriate premium level or rate of return for a line of insurance that an insurer or an affiliate is authorized to write.



Sec. 21.14.100. - Penalty for violation.

(a) An insurer shall pay to the division $100 for each day the insurer fails to file a report, and $1,000 for each day the insurer fails to file a plan or revised plan in conformance with the requirements of this chapter.

(b) If a report, plan, or revised plan has not been filed in conformance with the requirements of this chapter, the director may, as provided

(1) under AS 21.09.150 , suspend the authority of an insurer to enter into new obligations or issue a new or renewal policy of insurance in this state; or

(2) under AS 21.34.070 , declare a surplus lines insurer ineligible to transact business in this state.



Sec. 21.14.200. - Definitions.

In this chapter,

(1) "adjusted report" means a risk based capital report that has been adjusted by the director under AS 21.14.010 ;

(2) "authorized control level event" means

(A) a report, an adjusted report that has not been challenged, or an adjusted report for which a challenge has been rejected, that is filed under AS 21.14.010 and that indicates that an insurer's total adjusted capital is greater than or equal to its mandatory control level risk based capital but is less than its authorized control level risk based capital; or

(B) an insurer fails to respond to a corrective order issued under AS 21.14.030 in a manner satisfactory to the director, if

(i) the insurer does not challenge the corrective order as permitted under AS 21.14.080 ; or

(ii) after a hearing under AS 21.06.180 - 21.06.240, a challenge to the corrective order by the insurer under AS 21.14.080 is rejected by the director;

(3) "authorized control level risk based capital" means the number determined under the risk based capital formula in the risk based capital instructions;

(4) "company action level event" means a report, an adjusted report that has not been challenged, or an adjusted report for which a challenge has been rejected, that is filed under AS 21.14.010 and that indicates that

(A) an insurer's total adjusted capital is greater than or equal to its regulatory action level risk based capital but is less than its company action level risk based capital; or

(B) if a life and health insurer, the insurer has total adjusted capital that is greater than or equal to the insurer's company action level risk based capital but is less than 250 percent of the insurer's authorized control level risk based capital and that has a negative trend;

(5) "company action level risk based capital" means 200 percent of an insurer's authorized control level risk based capital;

(6) "corrective order" means an order issued by the director specifying action that the director has determined is required by the insurer under this chapter;

(7) "foreign insurer" means a foreign insurer as defined in AS 21.90.900 but excludes an alien insurer;

(8) "level event" means a company action level event, regulatory action level event, authorized control level action event, or mandatory control level event;

(9) "life and health insurer"

(A) means an insurer who transacts life insurance as defined in AS 21.12.040 or health insurance as defined in AS 21.12.050 ;

(B) does not include a benevolent association under AS 21.72, a fraternal benefit society under AS 21.84, a health maintenance organization under AS 21.86, or a hospital or medical service corporation under AS 21.87;

(10) "mandatory control level event" means a report, an adjusted report that has not been challenged, or an adjusted report for which a challenge has been rejected, that is filed under AS 21.14.010 , and that indicates that an insurer's total adjusted capital is less than the insurer's mandatory control level risk based capital;

(11) "mandatory control level risk based capital" means 70 percent of an insurer's authorized control level risk based capital;

(12) "negative trend" for a life and health insurer means a negative trend over a period of time, as determined by the "trend test calculation" in the risk based capital instructions;

(13) "property and casualty insurer" means an insurer who transacts health insurance as defined in AS 21.12.050 , property insurance as defined in AS 21.12.060 , casualty insurance as defined in AS 21.12.070 , surety insurance as defined in AS 21.12.080 , marine or wet marine and transportation insurance as defined in AS 21.12.090 , or mortgage guaranty insurance as defined in AS 21.12.110 ;

(14) "regulatory action level event" means

(A) a report, an adjusted report that has not been challenged, or an adjusted report for which a challenge has been rejected, that is filed under AS 21.14.010 , and that indicates that an insurer's total adjusted capital is greater than or equal to its authorized control level risk based capital but is less than the insurer's regulatory action level risk based capital;

(B) an insurer fails to file a report required under AS 21.14.010 by its due date, unless the insurer has provided a written explanation for the failure by the due date that is satisfactory to the director and the insurer has cured the failure not later than 10 days after the report is due;

(C) an insurer fails to submit a plan to the director within the time period described in AS 21.14.060 ;

(D) a notification by the director to an insurer that a plan or revised plan submitted by the insurer is determined by the director to be unsatisfactory, if

(i) the insurer does not challenge the determination of the director; or

(ii) after a hearing under AS 21.06.180 - 21.06.240, a challenge of the director's determination by the insurer under AS 21.14.080 is rejected by the director; or

(E) a notification by the director to an insurer that the insurer has failed to adhere to the insurer's plan or revised plan, if the director determines that the failure has a substantially adverse effect on the ability of the insurer to accomplish the objectives of the plan or revised plan, if

(i) the insurer does not challenge the determination of the director; or

(ii) after a hearing under AS 21.06.180 - 21.06.240, a challenge of the director's determination by the insurer under AS 21.14.080 is rejected by the director;

(15) "regulatory action level risk based capital" means 150 percent of an insurer's authorized control level risk based capital;

(16) "revised plan" means a risk based capital plan revised by an insurer, after the director has found the original risk based capital plan unsatisfactory under AS 21.14.060 ;

(17) "risk based capital" means the amount of risk based capital and surplus produced by the application of the risk based capital instructions, or other amount the director determines after examination to be sufficient to support the insurer's asset risk, underwriting risk, and credit risk, including the minimum capital and surplus required under AS 21.09;

(18) "risk based capital instructions" means risk based capital instructions for a life and health insurer or for a property and casualty insurer;

(19) "report" means the report of an insurer's risk based capital for a calendar year as required under AS 21.14.010 ;

(20) "total adjusted capital" means the total of

(A) an insurer's statutory capital and surplus as reported under AS 21.09.200 or 21.09.205; and

(B) any other item required under the risk based capital instructions.






Chapter 21.15. - THE INSURANCE CONTRACT



Chapter 21.18. - ASSETS AND LIABILITIES

Sec. 21.18.010. - Allowable assets.

In a determination of the financial condition of an insurer, the following assets are allowed:

(1) assets that are wholly and exclusively owned by the insurer and that are registered, recorded, or held under the insurer's name;

(2) premiums, not more than three months past due, excluding commissions payable on them, due from a controlling or controlled person, to the extent that

(A) the premiums collected by the controlling or controlled person and not remitted to the insurer are held in a trust account with a bank or other depository approved by the division and may not be commingled with other money of the controlling or controlled person; a disbursement from the trust account may be made only to the insurer, the insured, or, for the purpose of returning a premium, an entity that is entitled to returned premiums on behalf of the insured; however, the investment income derived from the trust may be allocated as the parties consider proper; a controlling or controlled person shall deposit premiums collected into the trust account within five working days after collection; the director shall disapprove a trust agreement that, in the director's judgment, does not assure the safety of the premiums collected;

(B) the controlling or controlled person has provided to the insurer, and the insurer has maintained in its possession, an unexpired, clean, irrevocable, and unconditional letter of credit, payable to the insurer, for a term of not less than one year with automatic extension for one year, unless the beneficiary has received in writing notification of intention not to renew 30 days before the original expiration date; the letter of credit must be issued in conformity with the requirements set out in this subparagraph, and the amount of the letter of credit must equal or exceed the liability of the controlling or controlled person to the insurer, at all times during the period that the letter of credit is in effect, for premiums collected by the controlling or controlled person; a letter of credit must be issued under arrangements satisfactory to the division and the letter must be issued by a banking institution that is a member of the Federal Reserve System and that has a financial standing satisfactory to the department; the director shall disapprove a letter of credit that, in the director's judgment, does not assure the safety of the premiums;

(C) the controlling or controlled person has provided to the insurer, and the insurer has maintained in its possession, evidence that the controlling or controlled person has purchased and has currently in effect a financial guaranty bond, payable to the insurer, issued for a continuous term, cancelable only on 30-day written notice to the beneficiary of intention to terminate with the bond continuing in effect for acts committed before the date of termination, and that is in conformity with the requirements set out in (B) of this paragraph; the amount of the bond must equal or exceed the liability of the controlling or controlled person to the insurer, at all times during which the financial guaranty bond is in effect, for the premium collected by the controlling or controlled person; a financial guaranty bond must be issued under an arrangement satisfactory to the division, by an insurer that is authorized to transact business in the state, that has financial standing satisfactory to the division, and that is neither controlled nor controlling in relation to either the insurer or the person for whom the bond is purchased; and

(D) a financial examination indicates that the controlling or controlled person is solvent and has the ability to pay the premiums as they become due; the financial examination, as scheduled by the director, shall be based on a review of the books and records of the controlling or controlled person;

(3) other assets considered by the director to be available for the payment of losses and claims, at values to be determined by the director, with any excess valuation reported as nonadmitted; and

(4) other assets that do not exceed limitations as given in AS 21.21; any excess shall be reported as nonadmitted assets.



Sec. 21.18.020. - Assets as deductions from liabilities.

Assets may be allowed as deductions from corresponding liabilities, and liabilities may be charged as deductions from assets, and deductions from assets may be charged as liabilities, in accordance with the form of annual statement applicable to the insurer as prescribed by the director, or otherwise in the discretion of the director.



Sec. 21.18.030. - Assets not allowed.

In addition to assets excluded by the application of AS 21.18.010 , all nonadmitted assets and all other assets of doubtful value or character included as ledger or nonledger assets in a statement by an insurer to the director, or in an examiner's report to the director, shall also be reported, to the extent of the value disallowed, as deductions from the gross assets of the insurer, unless the director permits a reserve to be carried among the liabilities of the insurer in place of a deduction.



Sec. 21.18.040. - Disallowance of transactions; deceptions.

(a) The director shall disallow as an asset or as a credit against liabilities any reinsurance found by the director, after a hearing, to have been arranged for the purpose principally of deception as to the ceding insurer's financial condition as of the date of any financial statement of the insurer. Without limiting the general purport of this subsection, reinsurance of a substantial part of the insurer's outstanding risks contracted for in fact within four months before the date of any financial statement and cancelled in fact within four months after the date of the statement, or reinsurance under which the reinsurer bears no substantial insurance risk or substantial risk of net loss to itself, shall prima facie be considered to have been arranged for the purpose principally of deception within the intent of this subsection.

(b) The director shall disallow as an asset a deposit, fund, or other asset of the insurer determined after a hearing to be

(1) not in good faith the property of the insurer;

(2) not freely subject to withdrawal or liquidation by the insurer at any time for the payment or discharge of claims or other obligations arising under its policies;

(3) the result of arrangements made principally for the purpose of deception as to the insurer's financial condition as of the date of any financial statement of the insurer.

(c) A disallowance of assets or credits is not valid unless made by the director after a hearing of which notice was given the insurer within six months after the date the financial statement of the insurer in which the deception is claimed was filed with the director.

(d) The director may suspend or revoke the certificate of authority of an insurer that has knowingly been a party to a deception or an attempted deception.



Sec. 21.18.050. - Reserves and liabilities, in general.

In a determination of the financial condition of an insurer, liabilities to be charged against its assets shall include

(1) the amount, estimated consistent with the provisions of this title, necessary to pay all of its unpaid losses and claims incurred on or before the date of statement, whether reported or unreported, together with the expenses of adjustment or settlement;

(2) with reference to life and health insurance and annuity contracts,

(A) the amount of reserves on life insurance policies and annuity contracts in force, valued according to the tables of mortality, rates of interest, and methods adopted under this title that are applicable;

(B) reserves for disability benefits, for both active and disabled lives;

(C) reserves for accidental death benefits;

(D) additional reserves that may be required by the director, consistent with practice formulated or approved by the National Association of Insurance Commissioners, on account of the insurance;

(3) with reference to health insurance, the amount of reserves required under AS 21.18.080 - 21.18.086;

(4) with reference to insurance other than specified in (2) and (3) of this section, and other than title insurance, the amount of reserves equal to the unearned portions of the gross premiums charged on policies in force, computed in accordance with this chapter;

(5) expenses and other obligations due or accrued at the date of the statement.



Sec. 21.18.060. - Unearned premium reserve.

(a) Except as otherwise provided in AS 21.18.070 , an insurer shall maintain an unearned premium reserve on all policies in force against loss or damage to property, including loss or damage under general casualty or surety insurance.

(b) The director may require that the reserves be equal to the unearned portions of the gross premiums in force after deducting applicable reinsurance in solvent insurers as computed on each respective risk from the policy's date of issue.

(c) An insurer shall compute all of the reserves on a monthly or more frequent pro rata basis.

(d) After adopting a method for computing the reserve, an insurer may not change methods without approval of the supervisory official of the insurer's state of domicile.

(e) This section does not apply to title insurance.



Sec. 21.18.070. - Unearned premium reserve for marine and transportation insurance.

As to marine and transportation insurance, the entire amount of premiums on trip risks not terminated shall be considered unearned and the director may require the insurer to carry a reserve equal to 100 percent of premiums on trip risks written during the month ended as of the date of statement.



Sec. 21.18.073. - Unearned premium reserve for title insurance.

In addition to an adequate reserve as to outstanding losses as required under AS 21.18.050 , a title insurer shall establish, segregate, and maintain an unearned premium reserve as required by the director.



Sec. 21.18.075. - Bail bond reserve.

In place of the unearned premium reserve required on surety bonds under AS 21.18.060 , the department may require a surety insurer or limited surety insurer to set up and maintain a reserve on all bail bonds or other single premium bonds without a definite expiration date, furnished in judicial proceedings, equal to 25 percent of the total consideration charged for the bonds that are outstanding as of the date of a current financial statement of the insurer.



Sec. 21.18.080. - Reserve standards for health insurance.

(a) The adequacy of health insurance reserves must be determined based on the sum of policy reserves determined under AS 21.18.082 , claim reserves determined under AS 21.18.084 , and premium reserves determined under AS 21.18.086 .

(b) Reserve adequacy must be determined by a prospective gross premium valuation. For policies in force, in a claims status, or in a continuation of benefits status on the valuation date, the gross premium valuation must take into account the present value of all expected benefits unpaid, all expected expenses unpaid, and all unearned or expected premiums, including expected future premium increases.

(c) A gross premium valuation must be performed whenever there is an indication that reserves and future premiums may be insufficient to cover future claims for a particular block of policies or for the entire health insurance block. If a reserve inadequacy is determined to exist, the loss must be immediately recognized and reserves increased to account for the inadequacy. The increased reserves will be considered minimum reserves.



Sec. 21.18.082. - Policy reserves for health insurance.

(a) Except as provided in (b) of this section, policy reserves are required for all individual and group health insurance policies or groups of policies

(1) with level premiums or with a gross premium pricing structure at time of issue that results in future benefits exceeding the corresponding future valuation net premiums at any time; or

(2) for which gross premiums are restricted by contract, regulation, or another reason that results in future gross premiums, reduced by expenses for administration, commissions, and taxes, being insufficient to cover future claims.

(b) Policy reserves are not required for health insurance policies that cannot be continued after one year from the date of issue.

(c) The structure of valuation net premiums used under a health insurance policy must be consistent with the structure of gross premiums on the date the policy is issued.

(d) For return of premium benefits, deferred cash benefits, policies with premium rates that are not guaranteed, and where the effects of insurer underwriting by policy duration are specifically used in the valuation morbidity standard, termination rates that exceed the mortality rates in the tables required in (g)(2) of this section may be used but may not exceed the lesser of

(1) 80 percent of the total termination rate used in the calculation of gross premiums; or

(2) eight percent.

(e) The methods and procedures used to determine health insurance policy reserves must be consistent with the methods and procedures used to determine claim reserves for a health insurance policy.

(f) Negative reserves on a benefit may be offset against positive reserves for other benefits in the same policy, but the total policy reserve with respect to all benefits combined may not be less than zero.

(g) Except as provided in (d) and (h) - (k) of this section, policy reserves for policies issued after July 1, 1997, must be determined based on

(1) a maximum interest rate equal to the maximum interest rate allowed under AS 21.18.110 for the valuation of whole life insurance issued on the same date as the health insurance policy;

(2) a termination assumption equal to the mortality table allowed under AS 21.18.110 for the valuation of whole life insurance issued on the same date as the health insurance policy or equal to a mortality table approved by the director for use in determining the policy reserves;

(3) for long-term care policies issued after July 1, 1997,

(A) a mortality assumption equal to the 1983 Group Annuity Mortality Table without projection;

(B) a lapse assumption for policy durations one through four equal to the lesser of 80 percent of the voluntary lapse rate used in the calculation of gross premiums or eight percent; and

(C) a lapse assumption for policy durations five and later of 100 percent of the voluntary lapse rate used in the calculation of the gross premiums or four percent;

(4) a two-year full preliminary term method under which the terminal reserve is zero on the first and second policy anniversary dates;

(5) a morbidity assumption for

(A) individual disability income insurance issued (i) after December 31, 1997, equal to Tables A or B of the 1985 Commissioners' Individual Disability Tables for policies; and (ii) before January 1, 1998, equal to the 1964 or 1985 Commissioners' Individual Disability Tables; the insurer shall indicate which morbidity table the insurer will use for all individual disability income policies issued in a calendar year;

(B) group disability income insurance issued

(i) after December 31, 1997, equal to the 1987 Commissioners' Group Disability Table; and

(ii) before January 1, 1998, equal to the morbidity assumption in use by the insurer before January 1, 1998;

(C) scheduled or fixed time period hospital, surgical, or maternity benefit policies issued

(i) after December 31, 1997, equal to the 1974 Medical Expense Table A from the Transactions of the Society of Actuaries, Volume XXX; and

(ii) before January 1, 1998, equal to the morbidity assumption in use by the insurer before January 1, 1998;

(D) cancer expense benefits for policies issued

(i) after December 31, 1997, equal to the 1985 National Association of Insurance Commissioners Cancer Claim Cost Tables; and

(ii) before January 1, 1998, equal to the morbidity assumption in use by the insurer before January 1, 1998;

(E) accidental death benefits for policies issued

(i) after December 31, 1997, equal to the 1959 accidental death benefit table; and

(ii) before January 1, 1998, equal to the morbidity assumption in use by the insurer before January 1, 1998; or

(F) all other individual or group policy benefits equal to a morbidity table established for reserve determination by an actuary qualified to determine the morbidity table and approved by the director; the morbidity table must contain a pattern of incurred claims cost that reflects the underlying morbidity and may not be constructed for the primary purpose of minimizing reserves.

(h) The reserve method for return of premium or other deferred cash benefits must be a preliminary term method that is applied only in relation to the issue date of the policy and is a

(1) one-year preliminary term method if benefits are provided before the 20th policy anniversary; or

(2) two-year preliminary term method if the benefits are provided only on or after the 20th policy anniversary.

(i) The reserve method for long-term care insurance must be calculated on a

(1) two-year full preliminary term method for a policy or certificate issued on or before July 1, 1997; and

(2) one-year full preliminary term method for a policy or certificate issued after July 1, 1997.

(j) Reserve adjustments due to rate changes, revised assumptions, or other reasons for return of premium or other deferred cash benefits must be applied on the effective date of the adoption of the reserve adjustment.

(k) An alternative method or basis of determining policy reserves may be used if the aggregate policy reserve is not less than the aggregate policy reserves determined under (c) - (j) of this section.

(l) An insurer shall annually review prospective policy liabilities on policies valued by tabular reserves to determine the continuing adequacy and reasonableness of the tabular reserves given future gross premiums. The insurer shall make adjustments to the tabular reserves if the tests indicate that the basis of the reserves is no longer adequate.

(m) Policy reserves that are valued based on the 1964 or 1985 Commissioners Individual Disability Tables must include a provision for a waiver of premium benefit with the minimum reserve for the benefit equal to the valuation net premium to be waived.

(n) Policy reserves for long-term care insurance may not be less than the net single premium for any nonforfeiture benefits provided by the policy or certificate.



Sec. 21.18.084. - Claim reserves for health insurance.

(a) Claim reserves are required for all incurred and unpaid claims on all health insurance policies.

(b) Claim expense reserves are required for the estimated expense of settlement of all incurred and unpaid claims.

(c) Claim reserves for prior valuation years must be tested for adequacy and reasonableness using claim runoff schedules in accordance with the statutory annual statement, including consideration of any residual unpaid liability. Claim reserve adequacy must be determined in the aggregate.

(d) Claim reserves must be determined as follows:

(1) for policies that require policy reserves under AS 21.18.082 (a), based on a maximum interest rate equal to the maximum interest rate allowed under AS 21.18.110 for the valuation of whole life insurance issued on the same date as the date the claim was incurred;

(2) for policies that do not require policy reserves under AS 21.18.082(b), based on a maximum interest rate equal to the maximum interest rate allowed under AS 21.18.110 for the valuation of single premium immediate annuities issued on the same date as the date the claim was incurred less 100 basis points;

(3) except as provided in (4) and (5) of this subsection, a morbidity assumption for

(A) individual disability income insurance must be equal to the morbidity assumption used in determining policy reserves under AS 21.18.082(g)(5);

(B) group disability income insurance for policies issued

(i) after December 31, 1997, must be equal to the 1987 Commissioners Group Disability Table; and

(ii) before January 1, 1998, must be equal to the morbidity assumption in use by the insurer before January 1, 1998;

(C) accidental death benefits must be equal to the actual amount of claims incurred; and

(D) all other individual or group policy benefits must be equal to a morbidity table approved by the director and established for reserve determination by an actuary qualified to determine the morbidity table;

(4) for individual or group disability claims with a duration from disablement of less than two years, morbidity assumptions may be based on the insurer's experience if determined credible by the insurer or upon another basis designed to place a sound value on the liabilities as determined by the insurer;

(5) if approved by the director, reserves for group disability income claims with a duration from disablement of more than two years but less than five years may be based on the insurer's experience for which the insurer maintains control of underwriting and claim administration; request for approval to use this modified reserve basis must include

(A) an analysis of the credibility of the experience;

(B) a description of how all the insurer's experience is proposed to be used in setting the reserves;

(C) a description and quantification of the margins to be included;

(D) a summary of the financial impact that the proposed plan of modification would have on the insurer's last filed annual statement;

(E) a copy of the approval from the state of domicile; and

(F) all other information requested by the director;

(6) any generally accepted actuarial reserving method or other reasonable method approved by the director may be used; the method used to estimate liabilities may be an aggregate method; approximations based on groupings and averages may also be used.

(e) Claim reserves that are valued based on the 1964 or 1985 Commissioners' Individual Disability Tables must include a provision for a waiver of premium benefit with the minimum reserve for the benefit equal to the valuation net premium to be waived.



Sec. 21.18.086. - Premium reserves for health insurance.

(a) Unearned premium reserves must be established for the period of coverage for which premiums, other than premiums paid in advance, have been paid beyond the date of valuation.

(b) Due and unpaid premiums that are carried as an asset in the annual statement must be treated as premiums in force and are subject to the unearned premium reserve requirements of this section. Unpaid commissions, premium taxes, and costs of collection associated with due and unpaid premiums must be carried in the annual statement as an offsetting liability.

(c) Gross premiums paid in advance for a period of coverage starting after the next premium due date following the valuation date may be discounted to the valuation date and must be held as a separate liability in the annual statement or as an addition to the unearned premium reserve established in this section.

(d) The minimum unearned premium reserve for a policy is the pro rata unearned modal premium that applies to the valuation period beyond the date of valuation. If a policy reserve is required for a policy, the unearned modal premium is the valuation net modal premium on the policy reserve. If no policy reserve is required for a policy, the unearned modal premium is the gross modal premium for the policy.

(e) The sum of the unearned premium and policy reserves for all policies may not be less than the gross modal unearned premium reserve on all policies as of the date of valuation. The total unearned premium and policy reserves may not be less than the expected claims for the period after the valuation date represented by the unearned premium reserve.

(f) An insurer may use approximations and estimates in determining premium reserves, including groupings, averages, and aggregate estimates. The approximations or estimates must be tested periodically and not less frequently than triennially to determine adequacy.

(g) Premium reserves based on the 1964 or 1985 Commissioners' Individual Disability Tables must include policies on premium waiver as in-force contracts and establish a minimum reserve for a waiver of premium benefit equal to the unearned modal valuation net premium being waived.



Sec. 21.18.090. - Loss reserves, liability insurance, and workers' compensation. [Repealed, Sec. 53 ch 96 SLA 2004].

Sec. 21.18.090. Loss reserves, liability insurance, and workers' compensation. [Repealed, Sec. 53 ch 96 SLA 2004].

Repealed or Renumbered



Sec. 21.18.100. - Increase of reserves.

If loss experience shows that an insurer's loss reserves or reserves for incurred but not reported losses, however computed or estimated, are inadequate, the director shall require the insurer to maintain loss reserves or reserves for incurred but not reported losses in the increased amount needed to make them adequate.



Sec. 21.18.110. - Standard valuation law - Life insurance.

(a) The director shall annually value, or cause to be valued, the reserve liabilities (hereinafter called reserves) for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurer doing business in this state, and may certify the amount of the reserves, specifying the mortality table or tables, rate or rates of interest, and methods (net level premium method or other) used in the calculation of the reserves. In calculating the reserves, the director may use group methods and approximate averages for fractions of a year or otherwise. For an alien insurer, the valuation shall be limited to its insurance transactions in the United States. For the purpose of making the valuation the director may employ a competent actuary who shall be paid by the insurer for which the service is rendered. For a foreign or alien insurer, the director may accept, in lieu of the valuation of the reserves required of a foreign or alien insurer, a valuation made, or caused to be made, by the insurance supervisory official of a state or other jurisdiction if the valuation complies with the minimum standard provided in this section and if the official of the state or jurisdiction accepts as sufficient and valid for all legal purposes the certificate of valuation of the director when the certificate states the valuation was made in a specified manner in which the aggregate reserves would be at least as large as if they had been computed in the manner prescribed by the law of that state or jurisdiction. An insurer that at any time adopted a standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided in this section may, with the approval of the director, adopt a lower standard of valuation, but not lower than the minimum provided in this section.

(b) This subsection applies to only those policies and contracts issued on or after the operative date of AS 21.45.300 except as otherwise provided in (c) of this section and (5) of this subsection for group annuity and pure endowment contracts issued before that operative date:

(1) Except as otherwise provided in (c) of this section and (5) of this subsection, the minimum standard for the valuation of all these policies and contracts shall be the commissioner's reserve evaluation methods defined in (2), (4) and (7) of this subsection, three and one-half percent interest, or in the case of policies and contracts, other than annuity and pure endowment contracts, issued on or after July 1, 1978, five and one-half percent interest for single premium life insurance policies and four and one-half percent interest for all other policies, and the following tables:

(A) for all ordinary policies of life insurance issued on the standard basis, excluding disability and accidental death benefits in the policies - the Commissioner's 1958 Standard Ordinary Mortality Table, for policies issued before the operative date of AS 21.45.300(w), of the Standard Nonforfeiture Law for Life Insurance as amended, except that for a category of policies issued on female risks, all modified net premiums and present values, referred to in (2) of this subsection may be calculated according to an age not more than six years younger than the actual age of the insured; and for policies issued on or after the operative date of AS 21.45.300 (w) of the Standard Nonforfeiture Law for Life Insurance as amended

(i) the Commissioner's 1980 Standard Ordinary Mortality Table, or

(ii) at the election of the insurer for any one or more specified plans of life insurance, the Commissioner's 1980 Standard Ordinary Mortality Table with 10-year Select Mortality Factors, or

(iii) any ordinary mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the director for use in determining the minimum standard of valuation for the policies;

(B) for all industrial life insurance policies issued on the standard basis, excluding disability and accidental death benefits in the policies - the 1941 Standard Industrial Mortality Table for the policies issued before the operative date of AS 21.45.300 (l), of the Standard Nonforfeiture Law for Life Insurance as amended, and for the policies issued on or after April 7, 1984, the Commissioner's 1961 Standard Industrial Mortality Table or any industrial mortality table, adopted after 1980 by the National Association of Insurance Commissioners that is approved by regulation promulgated by the director for use in determining the minimum standard of valuation for such policies;

(C) for individual annuity and pure endowment contracts, excluding disability and accidental death benefits in the policies - the 1937 Standard Annuity Mortality Table, or, at the option of the insurer, the Annuity Mortality Table for 1949, ultimate, or any modification of either of these tables approved by the director;

(D) for group annuity and pure endowment contracts, excluding disability and accidental death benefits in the policies - the Group Annuity Mortality Table for 1951, any modification of the table approved by the director, or, at the option of the insurer, any of the tables or modification of tables specified for individual annuity and pure endowment contracts;

(E) for total and permanent disability benefits in or supplementary to ordinary policies or contracts - the tables of period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 disability study of the society of actuaries, with due regard to the type of benefit or any table of disablement and termination rates adopted after 1980 by the National Association of Insurance Commissioners that are approved by regulation adopted by the director for use in determining the minimum standard of valuation for the policies; the table shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies;

(F) for accidental death benefits in or supplementary to policies - the 1959 Accidental Death Benefits Table or any accidental death benefits table adopted after 1980 by the National Association of Insurance Commissioners that is approved by regulation adopted by the director for use in determining the minimum standard of valuation for the policies combined with a mortality table permitted for calculating the reserves for life insurance policies;

(G) for group life insurance, life insurance issued on the substandard basis and other special benefits - tables approved by the director.

(2) Except as otherwise provided in (4) and (7) of this subsection, reserves according to the commissioner's reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value, at the date of valuation, of the future guaranteed benefits provided for by the policies, over the then present value of any future modified net premiums; the modified net premiums for the policy shall be the uniform percentage of the respective contract premiums for the benefits that the present value, at the date of issue of the policy, of all the modified net premiums shall be equal to the sum of the then present value of the benefits provided for by the policy and the excess of (A) over (B), as follows:

(A) a net level annual premium equal to the present value, at the date of issue, of the benefits provided for after the first policy year, divided by the present value, at the date of issue of an annuity of one a year payable on the first and each subsequent anniversary of the policy on which a premium falls due; however, the net level annual premium may not exceed the net level annual premium on the 19-year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of the policy;

(B) a net one-year term premium for the benefits provided for in the first policy year; notwithstanding this paragraph, for a life insurance policy issued on or after January 1, 1987 for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess premium and that provides an endowment benefit or a cash surrender value or a combination of these in an amount greater than the excess premium, the reserve according to the commissioner's reserve valuation method as of a policy anniversary occurring on or before the assumed ending date, except as otherwise provided in (4) of this subsection, shall be the greater of the reserve as of the policy anniversary calculated as described in (2)(A) of this subsection and the reserve as of the policy anniversary; the reserve shall be calculated as described in (2)(A) of this subsection, except

(i) the present value shall be reduced by 15 percent of the amount of the excess first year premium,

(ii) all present values of benefits and premiums shall be determined without reference to premiums or benefits provided for by the policy after the assumed ending date,

(iii) the policy shall be assumed to mature on the assumed ending date as an endowment, and

(iv) the cash surrender value provided on the assumed date shall be considered as an endowment benefit; in making the comparison in this subparagraph the mortality and interest bases stated in paragraphs (4) and (6) of this subsection and subsection (c) shall be used; in this subparagraph the assumed ending date is the first policy anniversary on which the sum of the endowment benefit and cash surrender value then available is greater than the excess premium;

(C) reserves according to the commissioner's reserve valuation method for

(i) life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums,

(ii) group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under 26 U.S.C. 408 (Internal Revenue Code), as amended,

(iii) disability and accidental death benefits in all policies and contracts,

(iv) all other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the principles of (2) of this subsection, except that any extra premiums charged because of impairments or special hazards shall be disregarded in the determination of modified net premiums;

(3) Reserves for any category of policies, contracts or benefits as established by the director, may be calculated at the option of the insurer according to standards which produce greater aggregate reserves for the category than those calculated according to the minimum standard provided in this section, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, may not be higher than the corresponding rate or rates of interest used in calculating nonforfeiture benefits provided for in the policy or contract.

(4) If in any contract year the gross premium charged by a life insurer on a policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve on the policy or contract but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for that policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for the policy or contract, or the reserve calculated by the method actually used for the policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. In this paragraph, the minimum valuation standards of mortality and rate of interest are those standards referred to in (b) and (c) of this section. Notwithstanding this paragraph, for a life insurance policy issued on or after January 1, 1987, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess premium and that provides an endowment benefit or a cash surrender value or a combination of these in an amount greater than the excess premium, the provisions of this paragraph shall be applied as if the method used in calculating the reserve for such a policy were based on a net one-year term premium for the benefits provided for in the first policy year. The minimum reserve at each policy anniversary of such a policy shall be the greater of the minimum reserve calculated under (2)(B) of this subsection, and the minimum reserve calculated under this paragraph.

(5) Except as provided in (C) of this paragraph, the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after the operative date of this paragraph as set out in (6) of this subsection and for all annuities and pure endowments purchased on or after that date under group annuity and pure endowment contracts, shall be the commissioner's reserve valuation methods defined in (2) and (7) of this subsection and the following tables and interest rates:

(A) for individual single premium immediate annuity contracts, excluding any disability and accidental death benefits in such contracts - the 1971 individual annuity mortality table or an individual annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation adopted by the director for use in determining the minimum standard of valuation for the contracts, or any modification of these tables approved by the director and seven and one-half percent interest;

(B) for individual annuity and pure endowment contracts, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in such contracts - the 1971 individual annuity mortality table or an individual annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation adopted by the director for use in determining the minimum standard of valuation for the contracts, or any modification of these tables approved by the director and five and one-half percent interest for single premium deferred annuity and pure endowment contracts and four and one-half percent interest for all other such individual annuity and pure endowment contracts;

(C) for all annuities and pure endowments purchased under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts - 1971 group annuity mortality table or a group annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation adopted by the director for use in determining the minimum standard of valuation for the annuities and pure endowments, or any modification of these tables approved by the director, and seven and one-half percent interest.

(6) After July 1, 1978, an insurer may file with the director a written notice of its election to comply with the provisions of (5) of this subsection after a specified date before January 1, 1979, which shall be the operative date of that requirement for the insurer; however, an insurer may elect a different operative date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts. If an insurer makes no election, the operative date of (5) of this subsection for the insurer is January 1, 1979.

(7) This paragraph applies to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement annuities under 26 U.S.C. 408 (Internal Revenue Code), as amended. Reserves according to the commissioner's annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in those contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by those contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contract, that become payable before the end of that respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of those contracts to determine nonforfeiture values.

(c) The calendar year statutory valuation interest rates defined in (d) of this section shall be the interest rates used in determining the minimum standard for the valuation of

(1) a life insurance policy issued in a particular calendar year, on or after the operative date of AS 21.45.300 (w);

(2) an individual annuity and pure endowment contract issued in a particular calendar year on or after January 1, 1984;

(3) an annuity and pure endowment purchased in a particular calendar year on or after January 1, 1984 under a group annuity and pure endowment contract; and

(4) the net increase, if any, in a particular calendar year after January 1, 1984, in an amount held under a guaranteed interest contract.

(d) The calendar year statutory valuation interest rates, I, shall be determined as follows and the results rounded to the nearer one-quarter of one percent

(1) for life insurance,

I = .03 + W(R1 - .03) + W/2(R2 - .09);

(2) for a single premium immediate annuity and for an annuity benefit involving a life contingency arising from another annuity with a cash settlement option and from a guaranteed interest contract with a cash settlement option,

I = .03 + W(R - .03)

where R1 is the lesser of R and .09,

R2 is the greater of R and .09,

R is the reference interest rate defined in (j) of this section, and

W is the weighting factor defined in (f) of this section;

(3) for other annuities with cash settlement options and other guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in (2) above, the formula for life insurance in (1) of this subsection shall apply to an annuity or guaranteed interest contract with a guarantee duration in excess of 10 years and the formula for a single premium immediate annuity in (2) of this subsection shall apply to an annuity or guaranteed interest contract with a guarantee duration of 10 years or less;

(4) for other annuities with no cash settlement options and for other guaranteed interest contracts with no cash settlement options, the formula for a single premium immediate annuity in (2) of this subsection shall apply;

(5) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for a single premium immediate annuity in (2) of this subsection shall apply.

(e) Notwithstanding (d) of this section, if the calendar year statutory valuation interest rate for a life insurance policy differs from the corresponding actual rate for a similar policy issued in the immediately preceding calendar year by less than one-half of one percent, the calendar year statutory valuation interest rate for the life insurance policy shall be equal to the corresponding actual rate for the immediately preceding calendar year. For the purpose of this subsection, the calendar year statutory valuation interest rate shall be determined for 1980 using the reference interest rate defined for 1979 and shall be determined for each following calendar year regardless of the operative date under AS 21.45.300 (w).

(f) The weighting factors referred to in (c) of this section are as follows:

(1) Weighting factors for Life Insurance:

Guarantee

Duration: Weighting

Years Factors

10 or less .50

more than 10, but not more than 20; .45

more than 20; .35

for life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guarantee in the policy or under an option to convert to a plan of life insurance with a premium rate or nonforfeiture value or both which are guaranteed in the original policy;

(2) notwithstanding (3) of this subsection the weighting factor for a single premium immediate annuity and for an annuity benefit involving in life contingency arising from another annuity with a cash settlement option and a guaranteed interest contract with a cash settlement option - .80;

(3) for annuities and guaranteed interest contracts valued on an issue year basis:

Guarantee Weighting Factor

Duration: for Plan Type

Years

A B C

5 or less; .80 .60 .50

more than 5, but not

more than 10; .75 .60 .50

more than 10, but not

more than 20; .65 .50 .45

more than 20; .45 .35 .35

(4) for annuities and guaranteed interest contracts valued on a change in fund basis, the weighting factors shown in (3) of this subsection are increased by .15 for plan type A, .25 for plan type B, and .05 for plan type C;

(5) for annuities and guaranteed interest contracts valued on an issue year basis, other than those with no cash settlement options, which do not guarantee interest on considerations received more than one year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis which do not guarantee interest rates on considerations received more than 12 months beyond the valuation date, the weighting factors shown in (3) of this subsection or derived in of this subsection are increased by .05.

(g) The guarantee duration for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of 20 years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

(h) In this section, "plan type" is defined as follows:

(1) plan type A: at any time policyholder may withdraw funds only

(A) with an adjustment to reflect a change in interest rates or asset values since receipt of the funds by the insurer;

(B) without such adjustment but in installments over five years or more;

(C) as an immediate life annuity; or

(D) no withdrawal permitted;

(2) plan type B: before expiration of the interest rate guarantee, policyholder may withdraw funds only

(A) with adjustment to reflect a change in interest rates or asset values since receipt of the funds by the insurer;

(B) without adjustment but in installments over five years or more; or

(C) no withdrawal permitted; at the end of interest rate guarantee, funds may be withdrawn without adjustment in a single sum or installments over less than five years;

(3) plan type C: policyholder may withdraw funds before expiration of an interest rate guarantee in a single sum or installments over less than five years either

(A) without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer; or

(B) subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(i) An insurer may elect to value a guaranteed interest contract with a cash settlement option and an annuity with a cash settlement option on either an issue year basis or on a change in fund basis. A guaranteed interest contract with no cash settlement option and an annuity with no cash settlement option must be valued on an issue year basis. In this subsection an issue year basis of valuation means a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation means a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

(j) The reference interest rates referred to in (c) of this section are as follows:

(1) for life insurance, the lesser of the average interest rate for a period of 36 months and the average interest rate for a period of 12 months, ending on June 30 of the calendar year next preceding the year of issue, of Moody's Corporate Bond Yield Average - Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(2) for a single premium immediate annuity and for an annuity benefit involving a life contingency arising from another annuity with a cash settlement option and a guaranteed interest contract with a cash settlement option, the average interest rate for a period of 12 months, ending on June 30 of the calendar year of issue or year of purchase, of Moody's Corporate Bond Yield Average - Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(3) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as provided in (2) of this subsection, with a guarantee duration in excess of 10 years, the lesser of the average interest rate for a period of 36 months and the average interest rate for a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average - Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(4) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as provided in (2) of this subsection, with a guarantee duration of 10 years or less, the average interest rate for a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average - Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(5) for other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average interest rate for a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average - Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(6) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as provided in (2) of this subsection, the average interest rate for a period of 12 months, ending on June 30 of the calendar year of the change in the fund, of Moody's Corporate Bond Yield Average - Monthly Average Corporates, as published by Moody's Investors Service, Inc.

(k) In the event that Moody's Corporate Bond Yield Average - Monthly Average Corporates is no longer published by Moody's Investors Service, Inc., or in the event that the National Association of Insurance Commissioners determines that Moody's Corporate Bond Yield Average - Monthly Average Corporates as published by Moody's Investors Service, Inc. is no longer appropriate for the determination of the reference interest rate, an alternative method for determination of the reference interest rate, which is adopted by the National Association of Insurance Commissioners and approved by regulation adopted by the director, may be substituted.

(l) If a plan of life insurance that provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or if a plan of life insurance or annuity is of a nature that the minimum reserves cannot be determined by the methods described in (b)(2), (4), and (7) of this section, the reserves that are held shall be appropriate in relation to the benefits and the pattern of premiums for that plan, and be computed by a method that is consistent with the principles of this Standard Valuation Law, as determined by regulations adopted by the director.

(m) A life insurer doing business in the state shall annually submit to the director an opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of a policy or contract are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts, and comply with the applicable laws of this state.

(n) The actuarial opinion must

(1) be submitted with the annual statement reflecting the valuation of the reserve liabilities;

(2) apply to all business in force, including individual and group health insurance plans;

(3) be based on standards adopted by the Actuarial Standards Board; and

(4) unless exempted by regulation, include an assessment as to whether the reserves and related actuarial items held in support of the policies and contracts, when considered in light of the assets held by an insurer with respect to the reserves and related actuarial items, including investment earnings on the assets and considerations anticipated to be received and retained under policies and contracts, make adequate provision for an insurer's obligations under a policy or contract including the benefits under and expenses associated with a policy or contract.

(o) In the case of an actuarial opinion submitted by a foreign or alien insurer, the director may accept an opinion filed by the insurer with the insurance supervisory official of another state that is accredited by the National Association of Insurance Commissioners if the director determines that the opinion meets the requirements applicable to an insurer domiciled in this state.

(p) The director may adopt regulations to provide a transition period for establishing higher reserves that a qualified actuary may consider necessary in order to render the opinion required under (n) of this section.

(q) A qualified actuary who submits an opinion under (m) of this section

(1) is not liable for damages to a person, other than the insurance company and the director, for an act, error, omission, decision, or conduct with respect to the actuary's opinion except in a case of fraud or wilful misconduct;

(2) is subject to disciplinary action by the director; and

(3) shall prepare a memorandum, in form and substance acceptable to the director, to support the actuarial opinion.

(r) If the insurer fails to provide a supporting memorandum as requested by the director within a period specified by regulation or the director determines that the supporting memorandum fails to meet the standards adopted by regulation or is otherwise unacceptable to the director, the director may engage a qualified actuary, at the expense of the insurer, to review the opinion and the basis for the opinion and to prepare a supporting memorandum as required under (q) of this section.

(s) A memorandum in support of an actuarial opinion and other supporting material provided by an insurer to the director is confidential and may not be made public by the director or another person and is not subject to a civil subpoena, except for the purpose of defending an action seeking damages from a person by reason of an action required by this section. The memorandum or other material may be released by the director with the written consent of the insurer or to the American Academy of Actuaries upon a request stating that the memorandum or other material is required for the purpose of a disciplinary proceeding and setting out procedures satisfactory to the director for preserving the confidentiality of the memorandum or other material. Once a portion of the memorandum or other material is cited by the insurer in its marketing, is cited before a governmental agency other than a state insurance department, or is released by the company to the news media, the remainder of the confidential memorandum or other material is no longer confidential.

(t) An insurer's aggregate reserves for

(1) all life insurance policies, excluding disability and accidental death benefits, issued on or after July 1, 1992, may not be less than the aggregate reserves calculated under (b)(2), (4), (7), and ( l ) of this section, and the mortality table and rates of interest used in calculating nonforfeiture benefits for the policies; and

(2) all policies, contracts, and benefits may not be less than the aggregate reserves determined by a qualified actuary to be necessary to render the opinion required under (m) of this section.

(u) An insurer who submits an actuarial opinion that the insurer knew or should have known was not in compliance with this section is subject to suspension or revocation of the insurer's certificate of authority under AS 21.09.150 (a).



Sec. 21.18.120. - 21.18.150. - Valuation of bonds; other securities, property, and purchase money mortgages. [Repealed, Sec. 84 ch 81 SLA 2001].

Repealed or Renumbered



Sec. 21.18.160. - Regulations.

The director may adopt regulations to implement this chapter.



Sec. 21.18.170. - Valuation of investments.

For the purposes of this chapter, the value or amount of an investment acquired, held, or invested in or an investment practice engaged in under this title, unless otherwise specified in this title, must be the value at which assets of an insurer are required to be reported for accounting purposes under this title and as required under procedures prescribed in published accounting and valuation standards of the National Association of Insurance Commissioners, including the purposes and procedures manual of the securities valuation office, the valuation of securities manual, the accounting practices and procedures manual, and the annual statement instructions or valuation procedures officially adopted by the National Association of Insurance Commissioners.



Sec. 21.18.900. - Definitions.

In this chapter

(1) "admitted asset" means an asset allowed by AS 21.18.010 to be included in the determination of the financial condition of a domestic or foreign insurer or the United States branch of an alien insurer;

(2) "affiliate" has the meaning given in AS 21.22.200 ;

(3) "controlling" or "controlled" has the meaning given in AS 21.22.200 and includes a person that individually, or in combination with other persons, owes to the insurer an amount that exceeds 50 percent of the insurer's total premiums in the course of collection as stated on the insurer's financial statement;

(4) [Repealed, Sec. 20 ch 72 SLA 2000].

(5) "ledger asset" means an asset recorded on the general ledger of an insurer;

(6) "nonadmitted assets" means an asset recorded on the insurer's ledger that is not allowed by AS 21.18.010 to be included in the determination of the financial condition of a domestic or foreign insurer or the United States branch of an alien insurer;

(7) "nonledger asset" means an asset not recorded on the general ledger of an insurer;

(8) "solvent" means able to satisfy all current and future obligations and operate as an ongoing entity.






Chapter 21.20. - CLASSES OF INSURERS



Chapter 21.21. - INVESTMENTS

Sec. 21.21.010. - Scope.

This chapter applies only to an investment and investment practice of a domestic insurer and a United States branch of an alien insurer entered through this state. This chapter does not apply to separate accounts of a life insurer.



Sec. 21.21.020. - Eligible investments.

(a) Insurers shall invest in or lend their funds on the security of, and shall hold as invested assets, only the eligible investments prescribed in this chapter.

(b) [Repealed, Sec. 85 ch 50 SLA 1990].

(c) Eligibility of an investment shall be determined as of the date of its making or acquisition.

(d) An investment limitation based upon the amount of the insurer's assets or particular funds shall relate to the assets or funds shown by the insurer's annual statement most recently required to be filed with the director.

(e) For purposes of determining compliance with investment limitations imposed under this chapter, the director or an insurer shall use admitted asset values.



Sec. 21.21.030. - 21.21.250. - [Repealed, Sec. 84 ch 81 SLA 2001].

Repealed or Renumbered



Sec. 21.21.255. - Regulation of securities held by insurers.

As provided under 15 U.S.C. 77r-1(b) and (c) (Secondary Mortgage Market Enhancement Act of 1984), securities that are purchased, held, or invested in by an insurer are subject to AS 21.18.170 and regulations adopted under AS 21.21.420 , and other applicable provisions of this title.



Sec. 21.21.260. - 21.21.400. - [Repealed, Sec. 84 ch 81 SLA 2001].

Repealed or Renumbered



Sec. 21.21.410. - Custodians.

(a) A custodial agreement between an insurer and an institution holding the assets, securities, or investments of the insurer must provide that the custodian is obligated to indemnify the insurer for losses involving an insurance company asset or security in the custodian's custody resulting from the negligence or dishonesty of the custodian's officers, employees, or agents, or caused by burglary, robbery, holdup, theft, or mysterious disappearance, including loss by damage or destruction. The agreement must also provide that, in the event of a loss, an asset or security will be promptly replaced or the value of the asset or security and the value of a loss of rights or privileges resulting from the loss will be promptly replaced.

(b) The custodian for assets, securities, or investments of the insurer may only be a bank, trust company, or securities firm that is properly authorized by the insurer and approved by the director.



Sec. 21.21.420. - Regulations.

The director shall adopt regulations regarding insurance company investments that are consistent with the defined limits standards for investments of the National Association of Insurance Commissioners.



Sec. 21.21.600. - Definitions. [Repealed, Sec. 84 ch 81 SLA 2001].

Repealed or Renumbered






Chapter 21.22. - INSURANCE HOLDING COMPANIES

Sec. 21.22.010. - Filing requirements for acquisition of control of or merger with domestic insurer.

(a) Until the provisions of (b) of this section have been fulfilled, a person may not:

(1) make a tender or an offer for or a request or an invitation for tenders of, or enter into any agreement to exchange securities for, seek to acquire, or acquire, in the open market or otherwise, any voting security of a domestic insurer if, after the purchase, the person would, directly or indirectly or by conversion or by exercise of any right to acquire, be in control of the insurer; or

(2) enter into an agreement to merge with or otherwise to acquire control of a domestic insurer.

(b) A statement containing the information required by AS 21.22.020 shall be filed by the person making a proposal described in (a) of this section with the director before the time copies of the proposal are first published, sent, or given to security holders of the insurer. The insurer shall publish, send, or give copies of the statement to the insurer's stockholders. The proposal is subject to approval by the director under AS 21.22.030 .

(c) If a proposal described in (a) of this section is to be made by means of a registration statement under 15 U.S.C. 77a - 77aa (Securities Act of 1933) or in circumstances requiring the disclosure of similar information under 15 U.S.C. 78a - 78mm (Securities Exchange Act of 1934), or under a state law requiring similar registration or disclosure, the person required to file the statement under (b) of this section may use those documents in furnishing the information called for by that statement. However, the director may require the person making the proposal to produce other information the director considers necessary to carry out the duties of the director under this chapter.

(d) If the person required to file the statement under (b) of this section is a partnership, limited partnership, syndicate, or other group, the director may require that the information be given with respect to each

(1) partner of the partnership or limited partnership;

(2) member of the syndicate or group; and

(3) person who controls a partner or member.

(e) If any person, partner, or member required to file the statement under (b) of this section is a corporation, the director may require that the information be given with respect to

(1) that corporation;

(2) each officer and director of that corporation; and

(3) each person who is directly or indirectly the beneficial owner of more than 10 percent of the outstanding voting securities of that corporation.

(f) If any material change occurs in the facts set out in the statement filed with the director and sent to the insurer under this section, an amendment setting out the change, together with copies of all documents and other material relevant to the change, shall be filed with the director and sent to the insurer within two business days after the person learns of the change. The insurer shall send the amendment to its shareholders.

(g) The provisions of this section do not apply to

(1) [Repealed, Sec. 21 ch 72 SLA 2000].

(2) an offer, request, invitation, agreement, or acquisition that the director by order may exempt as not having been made or entered into for the purpose and not having the effect of changing or influencing the control of the domestic insurer.

(h) In this section, "domestic insurer" includes any person controlling a domestic insurer unless that person is either directly or through its affiliates primarily engaged in business other than the business of insurance.



Sec. 21.22.020. - Content of statement for acquisition or merger filing.

The statement to be filed with the director under AS 21.22.010 shall be made under oath or affirmation and must contain the following information:

(1) the name and address of each person by whom or on whose behalf the merger or other acquisition of control referred to in AS 21.22.010 is to be effected, who will be called the "acquiring party", as follows:

(A) if the person is an individual, the principal occupation of the person and all offices and positions held during the past five years, and all felony convictions and misdemeanor convictions involving moral turpitude during the past 10 years;

(B) if the person is not an individual,

(i) a report of the nature of its business operations during the past five years or for whatever lesser period the person and any of its predecessors have been in existence;

(ii) an informative description of the business intended to be done by the person and the person's subsidiaries; and

(iii) a list of all individuals who are or who have been selected to become directors or executive officers of the person, or who perform or will perform functions appropriate to those positions; the list shall include for each such individual the information required by (A) of this paragraph;

(2) a description of the consideration used or to be used in effecting the merger or other acquisition of control, including

(A) the source, nature and amount;

(B) a description of any transaction in which funds were or are to be obtained for any such purpose; and

(C) the identity of persons furnishing the consideration; however, if a source of the consideration is a loan made in the lender's ordinary course of business, the director shall keep the identity of the lender confidential, if the person filing the statement so requests;

(3) fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five fiscal years or for whatever lesser period that an acquiring party and any predecessors of that acquiring party have been in existence, and similar unaudited information as of a date not earlier than 90 days before the filing of the statement;

(4) any plans or proposals that each acquiring party may have to

(A) liquidate the insurer;

(B) sell its assets or merge or consolidate it with any person; or

(C) make any other material change in its business or corporate structure or management;

(5) the number of shares of any security referred to in AS 21.22.010 that each acquiring party proposes to acquire, and the terms of the offer, request, invitation, agreement, or acquisition referred to in this chapter, and a statement as to the method by which the fairness of the proposal was determined;

(6) the amount of each class of any security referred to in AS 21.22.010 that is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party;

(7) a full description of any contracts, arrangements, or understandings with respect to any security referred to in AS 21.22.010 in which an acquiring party is involved, including but not limited to transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies; this description must identify the persons with whom those contracts, arrangements, or understandings have been entered into;

(8) a description of the purchase of any security referred to in AS 21.22.010 during the 12 calendar months preceding the filing of the statement, by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid;

(9) a description of any recommendations to purchase a security referred to in AS 21.22.010 made during the 12 calendar months preceding the filing of the statement, by an acquiring party, or by anyone based upon interviews or at the suggestion of the acquiring party;

(10) copies of all tender offers for, requests or invitations for tenders of exchange offers for, and agreements to acquire or exchange any securities referred to in AS 21.22.010 , and, if distributed, of additional soliciting material;

(11) the terms of any agreement, contract, or understanding made with a broker-dealer as to solicitation of securities referred to in AS 21.22.010 for tender, and the amount of any fees, commissions, or other compensation to be paid to a broker-dealer;

(12) any additional information as the director may by order or regulation prescribe as necessary or appropriate for the protection of policyholders and securityholders of the insurer or in the public interest.



Sec. 21.22.030. - Hearing, findings, and approval.

(a) The director shall approve a merger or other acquisition of control referred to in AS 21.22.010 unless, after a public hearing, the director finds that

(1) after the change of control, the domestic insurer referred to in AS 21.22.010 would not be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed;

(2) the effect of the merger or other acquisitions of control would be substantially to lessen competition in insurance in this state or tend to create a monopoly in this state;

(3) the financial condition of an acquiring party is such that it might jeopardize the financial stability of the insurer or prejudice the interest of its policyholders or the interests of any remaining securityholders who are unaffiliated with the acquiring party;

(4) the terms of the offer, request, invitation, agreement, or acquisition referred to in AS 21.22.010 are unfair and unreasonable to the securityholders of the insurer;

(5) the plans or proposals that the acquiring party has to liquidate the insurer, sell its assets, or consolidate or merge it with any person, or to make any other material change in its business or corporate structure or management, are unfair and unreasonable to policyholders of the insurer and not in the public interest;

(6) the competence, experience, and integrity of those persons who would control the operation of the insurer are such that it would not be in the interest of policyholders of the insurer and of the public to permit the merger or other acquisition of control; or

(7) the acquisition is likely to be hazardous or prejudicial to the insurance-buying public.

(b) The purchase, merger, or other acquisition of control referred to in AS 21.22.010 (a) may not be made until the director either approves the transaction within 60 days after the statement required by AS 21.22.010(b) has been filed or the director fails to disapprove the transaction within the 60-day period.

(c) When evaluating the effect of a merger or other acquisition under (a)(2) of this section, the director may consider relevant factors including market shares, volatility of ranking market leaders, number of competitors, concentration, trend of concentration in the industry, and ease of entry into and exit out of the market, but may not consider the standards under AS 21.22.065 (d)(3), (4), or (e).

(d) The director may retain at the acquiring person's expense an attorney, actuary, accountant, or other expert not otherwise a part of the director's staff, if reasonably necessary to assist the director in reviewing the proposed acquisition of control.



Sec. 21.22.040. - Mailings to shareholders and expenses.

All statements, amendments, or other material filed under AS 21.22.010 , and all notices of public hearings held under AS 21.22.030 , shall be mailed by the insurer to its shareholders within five business days after the insurer has received those statements, amendments, other materials, or notices. The expenses of mailing shall be borne by the person making the filing. As security for the payment of those expenses, the person making the filing shall file with the director an acceptable bond or other deposit in an amount to be determined by the director.



Sec. 21.22.050. - Jurisdiction and consent to service.

The courts of this state are given jurisdiction over every person not resident, domiciled, or authorized to do business in this state who files a statement with the director under this chapter and over all actions involving that person arising out of violations of this chapter, and each person is considered to have performed acts equivalent to and constituting an appointment of the director to be the lawful attorney of the person upon whom may be served all lawful process in any action or proceeding arising out of a violation of this chapter. Copies of all lawful process shall be transmitted by registered or certified mail by the director to the person at the last known address of the person.



Sec. 21.22.060. - Registration required.

(a) Every insurer that is authorized to do business in this state and that is a member of an insurance holding company system shall register with the director. An insurer that is subject to registration under this section shall register within 60 days after January 1, 1977 or 15 days after it becomes subject to registration, whichever is later, unless the director for good cause shown extends the time for registration; if the time is extended, the insurer shall register within the extended time.

(b) Every insurer subject to registration shall file a registration statement, on a form provided by the director, that must contain current information about

(1) the capital structure, general financial condition, ownership, and management of the insurer and any person controlling the insurer;

(2) the identity of every member of the insurance holding company system;

(3) the following agreements in force, relationships subsisting, and transactions currently outstanding between the insurer and its affiliates:

(A) loans, other investments, or purchases, sales, or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates;

(B) purchases, sales, or exchanges of assets;

(C) transactions not in the ordinary course of business;

(D) guarantees or undertakings for the benefit of an affiliate that result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business;

(E) all management and service contracts and all cost-sharing arrangements; and

(F) reinsurance agreements; and

(4) other matters concerning transactions between registered insurers and any affiliates that may be included from time to time in a registration form adopted or approved by the director.

(c) The director may permit an authorized insurer that is a member of a holding company system subject to registration under the laws or regulations of its state of domicile that are in the opinion of the director substantially similar to those contained in this chapter to satisfy the requirements of (a) of this section by filing a statement in accordance with the laws of its state of domicile.

(d) Information need not be disclosed on the registration statement filed under (b) of this section if that information is not material for the purposes of this section. Unless the director by regulation or order provides otherwise, sales, purchases, exchanges, loans or extensions of credit, investments, or the aggregate of a series of related transactions, involving one-half of one percent or less of an insurer's admitted assets or five percent or less of the policyholder's surplus as of the 31st day of December of the calendar year in which the transaction took place are not considered material for purposes of this section.

(e) Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions on amendment forms provided by the director within 30 days after the end of the month in which it learns of each change or addition; however, subject to AS 21.22.100 , each registered insurer shall report all dividends and other distributions to shareholders within two business days following their declaration.

(f) The director shall terminate the registration of an insurer that demonstrates that it no longer is a member of an insurance holding company system.

(g) The director may require or allow two or more affiliated insurers subject to registration under this section to file a consolidated registration statement or consolidated reports amending their consolidated registration statement or their individual registration statements.

(h) The director may allow an insurer that is authorized to do business in this state and that is part of an insurance holding company system to register on behalf of an affiliated insurer that is required to register under (a) of this section and to file all information and material required to be filed under this section.

(i) This section does not apply to any insurer, information, or transaction to the extent that the director by regulation or order exempts the insurer, information, or transaction from this section.

(j) A person may file with the director a disclaimer of affiliation with an authorized insurer or the disclaimer may be filed by the insurer or a member of an insurance holding company system. The disclaimer must fully disclose all material relationships and bases for affiliation between that person and that insurer as well as the basis for disclaiming the affiliation. After a disclaimer has been filed, the insurer is relieved of any duty to register or report under this section that may arise out of the insurer's relationship with that person until the director disallows the disclaimer. The director shall disallow a disclaimer only after furnishing all parties in interest with notice and opportunity to be heard and after making specific findings of fact to support the disallowance.

(k) An insurer subject to registration under (a) of this section shall register annually by April 1 of each year for the previous calendar year unless, for good cause shown, the director extends the time for registration. The director may require an insurer that is allowed to register as provided under (c) of this section, to furnish a copy of

(1) the registration statement;

(2) the summary specified in (l) of this section; or

(3) other information filed by the insurer with the insurance regulatory authority of the insurer's state of domicile.

(l) An annual registration statement filed under (k) of this section must contain a summary outline of items in the current registration statement representing changes from the prior registration statement.



Sec. 21.22.065. - Acquisitions involving change of control.

(a) Unless exempted in (j) of this section, this section applies to any acquisition in which there is a change in control of an insurer authorized to do business in this state.

(b) If an acquisition violates the standards established in (d) and (f) of this section, the director may enter an order requiring an involved insurer to cease doing business in this state with respect to the line or lines of insurance involved in the violation or denying the application of an acquired or acquiring insurer for a license to do business in this state. Within 30 days of the issuance of the order, the involved insurer may submit a plan to remedy the anticompetitive effect of the acquisition within a reasonable time. Based upon a plan or other information submitted, the director shall specify the conditions, if any, under a time period during which the aspects of the acquisition causing a violation of the standards of this section would be remedied and the order vacated or modified. The order is stayed by the insurer's submission of a plan and shall be rescinded if the acquisition is not consummated.

(c) An acquisition that meets the requirements under (a) of this section is subject to an order under (b) of this section unless the acquiring person files a preacquisition notification and the waiting period has expired. The person to be acquired may file a preacquisition notification. A preacquisition notification by a person to be acquired may not be filed in place of a preacquisition filing by an acquiring person. The preacquisition notification

(1) must be in a form and contain the information prescribed in regulations adopted by the director relating to insurance markets that, under (j)(5) of this section, cause the acquisition not to be exempt from the provisions of this section; the director may require additional material and information the director considers necessary to determine whether the proposed acquisition, if consummated, would violate the competitive standards of this section;

(2) may include an opinion of an economist regarding the competitive effect of the acquisition in this state accompanied by a summary of the education and experience indicating the economist's ability to render an informed opinion; and

(3) must be followed by a waiting period beginning on the date of receipt by the director of a preacquisition notification and ending on the earlier of the 30th day after the date of receipt or termination of the waiting period by the director unless, before the end of the waiting period, the director requires the submission of additional information relevant to the proposed acquisition, in which event the waiting period shall end on the 30th day after receipt of the additional information by the director or termination of the waiting period by the director, whichever is earlier.

(d) The director may enter an order under (b) of this section regarding an acquisition if

(1) the insurer fails to file adequate information in compliance with (c) of this section;

(2) there is substantial evidence that the acquisition may substantially lessen competition, create a monopoly in a line of insurance in this state or significantly increase an insurer's market concentration;

(3) there is substantial evidence when the aggregate market share of any grouping of the largest insurers in the market, from the two largest to the eighth largest, has increased by seven percent or more of the market over a period of time extending from any base year five to 10 years before the acquisition up to the time of the acquisition;

(4) after considering an acquisition covered under (a) of this section involving two or more insurers competing in the same market there is evidence of a violation of the competitive standards contained in the following tables:

(A) if the market is highly concentrated, the involved insurers

possess the following shares of the market:

Insurer A Insurer B

4 percent 4 percent or more

10 percent 2 percent or more

15 percent 1 percent or more;

(B) if the market is not highly concentrated, the involved

insurers possess the following shares of the market:

Insurer A Insurer B

5 percent 5 percent or more

10 percent 4 percent or more

15 percent 3 percent or more

19 percent 1 percent or more.

(e) A percentage not shown in the tables contained in (d) of this section may be interpolated proportionately to the percentage that is shown. The insurer with the largest share of the market shall be considered Insurer A. If more than two insurers are involved, a market share that exceeds the total of the two columns in the table by the insurers involved is prima facie evidence of a violation of the competitive standards contained in (d) of this section.

(f) Even though an acquisition does not violate the competitive standard under (d) of this section, the director may establish the requisite anticompetitive effect based upon other substantial evidence. Even though an acquisition does violate the competitive standard under (d) of this section, a party may establish the absence of the requisite anticompetitive effect based upon other substantial evidence. Relevant factors in making a determination under (d) of this section include market shares, volatility of ranking of market leaders, number of competitors, concentration, trend of concentration in the industry, and ease of entry into and exit out of the market. The burden of showing substantial evidence of a violation of the competitive standards rests with the director.

(g) An order may not be entered under (b) of this section if

(1) the acquisition will yield substantial economy of scale or economy in resource utilization that cannot be achieved in another way and the public benefits that would arise from the economy exceed the public benefits that would arise from not lessening competition; or

(2) the acquisition will substantially increase the availability of insurance and the public benefits of the increase exceed the public benefits that would arise from not lessening competition.

(h) A person who violates a cease and desist order of the director under (b) of this section may, after hearing and on order of the director, be subject to the suspension or revocation of a license, a civil penalty not to exceed $10,000 for each day of violation, or both.

(i) An insurer or other person who fails to make a preacquisition filing required by (c) of this section and who also fails to demonstrate a good faith effort to comply with filing requirements shall be subject to a fine of not more than $50,000.

(j) This section does not apply to

(1) an acquisition subject to approval or disapproval by the director under AS 21.22.010 ;

(2) a purchase of securities solely for investment purposes if the securities are not used by voting or otherwise to cause or attempt to cause the substantial lessening of competition in an insurance market in this state; if a purchase of securities for investment purposes results in a presumption of control under AS 21.22.200 (2), it is not solely for investment purposes unless the insurance supervisory official of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist and the disclaimer action or affirmative finding is communicated by the domiciliary insurance supervisory official to the director;

(3) the acquisition of a person by another person resulting in a change of control of an insurer when both persons are neither directly nor through affiliates primarily engaged in the business of insurance if preacquisition notification is filed with the director under (c) of this section 30 days before the proposed effective date of the acquisition; however, the preacquisition notification is not required for exclusion if the acquisition would otherwise be excluded under this subsection;

(4) the acquisition of an already affiliated person;

(5) an acquisition if, as an immediate result of the acquisition,

(A) the combined market share of the involved insurers would not exceed five percent of a market;

(B) there would not be an increase in a market share of the larger writer; or

(C) the combined market share of the involved insurers would not exceed 12 percent of a market and the market share of the larger writer would not increase by more than two percent of a market;

(6) an acquisition for which a preacquisition notification would be required under this section due solely to the resulting effect on the ocean marine insurance line of business; or

(7) an acquisition of an insurer whose domiciliary supervisory insurance official affirmatively finds that the insurer is in a failing condition, there are no feasible alternatives to improving this condition, the public benefits of improving the insurer's condition through the acquisition exceed the public benefits that would arise from not lessening competition, and these findings are communicated by the domiciliary supervisory insurance official to this state's director.

(k) AS 21.22.150 , 21.22.160, and 21.22.180 do not apply to acquisitions covered under this section.



Sec. 21.22.070. - Review by director.

If at any time the director determines that any material transaction entered into between an insurer and any of its affiliates does not meet the standards set out in AS 21.22.080 , the director may, after hearings conducted in accordance with AS 21.06, require the insurer and the affiliate to terminate, set aside, or modify the transaction as considered appropriate by the director to make the transaction conform to those standards. An insurer may submit a proposed material transaction to the director for review and the director may issue an opinion that the transaction meets the standard set out in AS 21.22.080. The opinion creates a rebuttable presumption that neither the insurer, director, officer, employee, nor agent committed a wilful violation of this chapter by entering into the transaction. The opinion does not prohibit the director from subsequently exercising authority under this section.



Sec. 21.22.080. - Transactions with affiliates.

Material transactions by registered insurers with their affiliates are subject to the following standards:

(1) the terms shall be fair and reasonable;

(2) charges or fees for services performed shall be reasonable;

(3) expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied;

(4) the books, accounts, and records of each party shall be maintained so as to disclose clearly and accurately the precise nature and details of the transactions including accounting information that is necessary to support the reasonableness of the charges or fees to the respective parties; and

(5) the insurer's surplus as regards policyholders following any dividends or distributions to shareholder affiliates or performance under a material transaction with an affiliate shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.



Sec. 21.22.085. - Transactions involving a domestic insurer requiring director review.

(a) The following transactions involving a domestic insurer and a person in its holding company system may not be entered into unless the insurer has notified the director in writing of the insurer's intention to enter into the transaction at least 30 days before the transaction, or a shorter period if allowed by the director, and the director has not disapproved the transaction within the required notice period:

(1) a sale, purchase, exchange, loan or extension of credit, guarantee, or investment, provided the transaction is equal to or exceeds

(A) with respect to insurers other than life insurers, the lesser of three percent of the insurer's admitted assets or 25 percent of surplus that pertains to policyholder surplus, each calculated under AS 21.21.020(d); or

(B) with respect to life insurers, three percent of the insurer's admitted assets calculated under AS 21.21.020 (d);

(2) a loan or extension of credit to a person who is not an affiliate, where the insurer makes loans or extensions of credit with the agreement or understanding that the proceeds of the transaction, in whole or in substantial part, are to be used to make a loan or extension of credit to, purchase an asset of, or make an investment in an affiliate of the insurer making the loan or extension of credit provided the transaction is equal to or exceeds

(A) with respect to insurers other than life insurers, the lesser of three percent of the insurer's admitted assets or 25 percent of surplus that pertains to policyholder surplus, each calculated under AS 21.21.020(d); or

(B) with respect to life insurers, three percent of the insurer's admitted assets calculated under AS 21.21.020 (d);

(3) a reinsurance agreement or modification in which the reinsurance premium or change in the insurer's liabilities equals or exceeds five percent of the insurer's surplus that pertains to policyholder surplus, calculated under AS 21.21.020 (d), including an agreement that may require as consideration the transfer of assets from an insurer to a nonaffiliate if an agreement or understanding exists between the insurer and nonaffiliate that a portion of the assets will be transferred to an affiliate of the insurer;

(4) a management agreement, service contract, or cost-sharing arrangement; and

(5) a material transaction specified by regulation that the director determines may adversely affect the interests of the insurer's policyholders.

(b) Nothing in (a) of this section authorizes or permits a transaction that, in the case of an insurer not a member of the same holding company system, would violate a provision of law.

(c) A domestic insurer may not enter into a transaction that is part of a plan or series of similar transactions with persons within the holding company system if the purpose of the separate transaction is to avoid the statutory threshold amount and avoid review that would otherwise occur. If the director determines that this separate transaction is entered into over a 12-month period for this purpose, the director may impose penalties under AS 21.22.065 (i), 21.22.170, AS 21.36.320, and 21.36.360(a).

(d) The director, in reviewing a transaction under this section, shall consider whether the transaction complies with the standards provided in AS 21.22.080 and whether the transaction may adversely affect the interests of policyholders.

(e) A domestic insurer shall notify the director within 30 days of an investment of a domestic insurer in a corporation if, after the investment, the total investment by the insurance holding company system in a corporation exceeds 10 percent of the corporation's voting securities.



Sec. 21.22.090. - Adequacy of surplus.

For the purposes of this chapter, in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, the following factors, among others, shall be considered:

(1) the size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force, and other appropriate criteria;

(2) the extent to which the insurer's business is diversified among the several lines of insurance;

(3) the number and size of risks insured in each line of business;

(4) the extent of the geographical dispersion of the insurer's insured risk;

(5) the nature and extent of the insurer's reinsurance program;

(6) the quality, diversification, and liquidity of the insurer's investment portfolio;

(7) the recent past and projected future trend in the value of the insurer's investments;

(8) the surplus as regards policyholders maintained by other comparable insurers;

(9) the adequacy of the insurer's reserves; and

(10) the quality and liquidity of investments in affiliates made under AS 21.21; the director may treat any such investment as a disallowed asset for purposes of determining the adequacy of surplus as regards policyholders whenever the director determines the investment warrants it.



Sec. 21.22.100. - Dividends and other distributions.

(a) A domestic insurer may not pay any extraordinary dividend or make any other extraordinary distribution to its shareholders until

(1) 30 days after the director has received notice of the declaration of the dividend or distribution and has not within that period disapproved its payment; or

(2) the director has approved its payment within the 30-day period.

(b) For purposes of this section, an extraordinary dividend or distribution includes a dividend or distribution of cash or other property, the fair market value of which together with that of other dividends or distributions made within the preceding 12 months exceeds the lesser of (1) 10 percent of the insurer's surplus as regards policyholders as of December 31 of the preceding year; or (2) the net gain from operations of the insurer, if the insurer is a life insurer, or the net investment income, if the insurer is not a life insurer, for the 12-month period ending December 31 of the preceding year; but does not include pro rata distributions of any class of the insurer's own securities. In determining whether a dividend or distribution is extraordinary, an insurer other than a life insurer may carry forward net income from the previous two calendar years that has not already been paid out as dividends. The carry forward provision shall be computed by taking the net income from the second and third preceding calendar years, not including realized capital gains, less dividends paid in the second and immediate preceding calendar years.

(c) Notwithstanding AS 21.69.490 , an insurer may declare an extraordinary dividend or distribution that is conditional upon the director's approval. A declaration confers no rights upon shareholders until

(1) the director has approved the payment of the dividend or distribution; or

(2) the director has not disapproved the payment within the 30-day period referred to in (a) of this section.



Sec. 21.22.105. - Management of domestic insurers subject to registration.

(a) Notwithstanding the control of a domestic insurer by any person, the officers and directors of the insurer may not be relieved of an obligation or liability to which the officers and directors would otherwise be subject to by law, and the insurer shall be managed so as to assure the insurer's separate operating identity consistent with this title.

(b) This section does not preclude a domestic insurer from having or sharing a common management or cooperative or joint use of personnel, property, or services with one or more other persons under arrangements meeting the standards of AS 21.22.080 .



Sec. 21.22.110. - Examination.

(a) Subject to the limitation in (b) of this section, the director may order an insurer registered under AS 21.22.060 to produce records, books, or other information or papers in the possession of the insurer or its affiliates as are necessary to ascertain the financial condition or legality of conduct of the insurer. If an insurer fails to comply with the director's order, the director may examine the insurer's affiliates to obtain the information required.

(b) The director shall exercise the power under (a) of this section only if the examination of the insurer under AS 21.06.120 - 21.06.170 is inadequate or the interests of the policyholders of the insurer may be adversely affected.

(c) The director may retain, at the registered insurer's expense, attorneys, actuaries, accountants, and other experts not otherwise a part of the director's staff as may be necessary to assist in the conduct of an examination under (a) of this section. Any persons so retained are under the direction and control of the director and shall act in a purely advisory capacity.

(d) Each registered insurer producing for examination records, books, and papers under (a) of this section is liable for and shall pay the expense of an examination in accordance with AS 21.06.160 .



Sec. 21.22.120. - Confidentiality.

All information, documents, and copies of the information and documents obtained by or disclosed to the director or any other person in the course of an examination or investigation made under AS 21.22.110 and all information reported under AS 21.22.060 and all preacquisition notification information received under AS 21.22.065 shall be given confidential treatment and may not be made public by the director or any other person, except to insurance agencies of other states, without the prior written consent of the insurer to which it pertains. However, if the director, after giving the insurer and its affiliates who would be affected by publication of the information notice and opportunity to be heard, determines that the interests of policyholders, shareholders, or the public will be served by the publication of the information, the director may publish all or part of the information in the manner the director considers appropriate.



Sec. 21.22.130. - Regulations.

The director may adopt regulations to carry out the provisions of this chapter.



Sec. 21.22.140. - Injunctions.

If it appears to the director that an insurer or a director, officer, employee, or agent of an insurer has violated or is about to violate this chapter or a regulation adopted or an order issued by the director under this chapter, the director may apply to the superior court in the judicial district in which the principal office of the insurer is located or if the insurer has no office in this state then to the superior court in the first judicial district for an order enjoining the insurer or a director, officer, employee, or agent of the insurer from the violation, and for other relief as the nature of the case and the interests of the insurer's policyholders, creditors and shareholders or the public may require.



Sec. 21.22.150. - Voting of certain securities prohibited.

(a) A security that is the subject of any agreement or arrangement regarding acquisition, or that is acquired or to be acquired, in contravention of this chapter or a regulation adopted or an order issued by the director under this chapter may not be voted at a shareholders' meeting or be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though those securities were not issued and outstanding; but an action taken at such a meeting may not be invalidated by the voting of those securities, unless the action would materially affect control of the insurer or unless the courts of this state have so ordered.

(b) If an insurer or the director has reason to believe that a security of the insurer has been or is about to be acquired in contravention of this chapter or a regulation adopted or an order issued by the director under this chapter, the insurer or the director may apply to the superior court in the first judicial district or the superior court in the judicial district in which the insurer has its principal place of business to enjoin any offer, request, invitation, agreement, or acquisition made in contravention of this chapter or a regulation adopted or an order issued by the director under this chapter, to enjoin the voting of any security so acquired, to void any vote of a security already cast at a meeting of shareholders, and for other relief as the nature of the case and the interests of the insurer's policyholders, creditors and shareholders or the public may require.

(c) This section does not apply to a security that constitutes an acquisition covered by AS 21.22.065 .



Sec. 21.22.160. - Sequestration of voting securities.

(a) If a person has acquired or is proposing to acquire voting securities in violation of this chapter or a regulation adopted or an order issued by the director under this chapter, the insurer or the director may make an application in the superior court in the first judicial district or the superior court in the judicial district in which the insurer has its principal place of business to seize or sequester any voting securities of the insurer owned directly or indirectly by that person, and the court may issue an order with respect to those securities as may be appropriate to effectuate this chapter. For the purposes of this chapter the situs of the ownership of the securities of domestic insurers is considered to be in this state.

(b) This section does not apply to a security that constitutes an acquisition covered by AS 21.22.065 .



Sec. 21.22.170. - Civil penalties for violations.

An insurer that the director determines, following an appropriate hearing as provided in AS 21.06.170 - 21.06.230, is guilty of a wilful violation of this chapter is subject to a civil penalty of not more than $25,000. A person who is not an insurer and who the director determines, following an appropriate hearing as provided in AS 21.06.170 - 21.06.230, to be guilty of a wilful violation of this chapter is subject to a civil penalty of not more than $15,000.



Sec. 21.22.180. - Receivership.

(a) If it appears to the director that a person has committed a violation of this chapter that so impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, creditors, shareholders, or the public, then the director may proceed as provided in AS 21.78 to take possession of the property of that domestic insurer and to conduct its business.

(b) This section does not apply to a violation involving a security that constitutes an acquisition covered by AS 21.22.065 .



Sec. 21.22.190. - Revocation, suspension, or nonrenewal of insurer's authority.

Sec. 21.22.190. Revocation, suspension, or nonrenewal of insurer's authority.

If the director finds, after giving notice and an opportunity to be heard, that a person has committed a violation of this chapter that makes the continued operation of an insurer contrary to the interests of its policyholders or the public, the director may suspend, revoke, or refuse to renew the insurer's license or authority to do business in this state for a period that the director finds is required for the protection of policyholders or the public. Such a determination by the director must be accompanied by specific findings of fact and conclusions of law.



Sec. 21.22.200. - Definitions.

In this chapter, unless the context requires otherwise

(1) "acquisition" means an agreement, arrangement, or activity the consummation of which results in a person acquiring directly or indirectly the control of another person, and includes the acquisition of voting securities, assets, bulk reinsurance, and mergers;

(2) "affiliate" or "affiliated" means a person who directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, the persons specified;

(3) "control", "controlling", "controlled by", and "under common control with" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or non-management services, or otherwise, unless the power is the result of an official position with or corporate office held by the person; "control" is presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing, 10 percent or more of the voting securities of any other person; this presumption may be rebutted by a showing made in the manner provided by AS 21.22.060 (j) that control does not exist in fact; the director may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support that determination, that control exists in fact, notwithstanding the absence of a presumption to that effect;

(4) "domestic insurer" has the meaning given in AS 21.90.900 and, in addition, for the purposes of this chapter, includes an insurer that has been authorized to do business in this state and that, during its three preceding fiscal years taken together, or during any lesser period of time if it has been licensed to transact its business in this state only for a lesser period of time, has written an average of more gross premiums in this state than it has written in its state of domicile during the same period, and the gross premiums written constitute 33 percent or more of its total gross premiums written everywhere in the United States for the three-year or lesser period, as reported in its three most recent annual statements;

(5) "highly concentrated" means a market in which the share of the four largest insurers is 75 percent or more of the market;

(6) "insurance holding company system" means a system consisting of two or more affiliated persons, one or more of which is an insurer;

(7) "insurer" has the meaning given in AS 21.90.900 and includes a company or group of companies under common management, ownership, or control; it does not include agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, a state or political subdivision of a state;

(8) "involved insurer" means an insurer that either acquires or is acquired, is affiliated with an acquirer or acquired, or is the result of a merger;

(9) "market" or "insurance market" means direct written insurance premium in this state for a line of business as contained in the annual statement required to be filed by insurers licensed to do business in this state; in determining the relevant product and geographical markets, the director shall give due consideration to, among other things, the definitions or guidelines adopted by the National Association of Insurance Commissioners and to information submitted by parties to the acquisition; in the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premium for a line of business, the line being that used in the annual statement required to be filed by insurers doing business in this state, and the relevant geographical market is assumed to be this state;

(10) "person" means an individual, a corporation, a partnership, an association, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of these entities acting in concert, but does not include a securities broker performing no more than the usual and customary broker's function;

(11) "security holder" means one who owns any security of a specified person, including common stock, preferred stock, debt obligations, and any other security convertible into or evidencing the right to acquire any of them;

(12) "statement value" means the value that an insurer is instructed by the securities valuation office of the National Association of Insurance Commissioners to carry on the insurer's financial statement and that represents an investment;

(13) "subsidiary" means an affiliate controlled by a specified person directly or indirectly through one or more intermediaries;

(14) "voting security" includes any security convertible into or evidencing a right to acquire the right to vote for management and the right to vote on other matters as provided in a corporation's articles of incorporation.






Chapter 21.24. - ADMINISTRATION OF DEPOSITS

Sec. 21.24.010. - Authorized deposits of insurers.

The following deposits of insurers when made through the director shall be accepted and held and are subject to the provisions of this chapter:

(1) deposits required under this title for authority to transact insurance in this state;

(2) deposits of domestic insurers when made under the laws of other states, provinces, and countries as requirement for authority to transact insurance in the state, province, or country;

(3) deposits in the additional amounts that are permitted to be made under AS 21.24.100 .



Sec. 21.24.020. - Purpose of deposit.

The deposits shall be held for purposes as follows:

(1) deposits made in this state under AS 21.09.090 shall be held for the purpose stated in that section;

(2) a deposit made in this state by a domestic insurer transacting insurance in another state, province, or country, in accordance with the laws of the other state, province, or country, shall be held for the protection of all creditors or for the other purpose or purposes that may be specified under those laws;

(3) deposits required under AS 21.09.270 shall be held for the purposes required by the retaliatory law and specified in the director's order requiring the deposit to be made.



Sec. 21.24.030. - Securities eligible for deposit.

(a) All deposits required under AS 21.09.090 for authority to transact insurance in this state shall consist of certificates of deposit or any combination of rated credit instruments of the United States, Canada, or a state of the United States.

(b) Deposits of a domestic insurer held in this state under the laws of another state, province, or country shall be comprised of assets of the kinds described in (a) of this section, and of the additional kind or kinds of securities required or permitted by the laws of the state, province, or country except common stocks, mortgages of any kind, and real estate.

(c) Deposits of foreign insurers made in this state under AS 21.09.270 shall consist of the assets required by the director under the law.



Sec. 21.24.040. - Depositary or custodian.

(a) Deposits made in this state under this title shall be made through the office of the director under custodial arrangements as required or approved by the director consistent with the purposes of the deposit, with an established safe deposit institution, bank, or trust company located in this state selected by the insurer with the director's approval.

(b) [Repealed, Sec. 34 ch 1 FSSLA 2005].

(c) If of convenience to the insurer in the buying, selling, and exchange of securities making up its deposit, and in the collection of interest and other income currently accruing on the securities, the insurer may, with the director's advance written approval, deposit a portion of the securities under custodial arrangements with an established bank or trust company located outside this state, if receipts representing all the securities are issued by the custodial bank or trust company and are held in custody subject to the requirements of (a) of this section.

(d) The form and terms of all depositary or custodial agreements shall be as prescribed or approved by the director consistent with the applicable provisions of this title.

(e) The compensation and expenses of the depositary or custodian shall be borne by the insurer.



Sec. 21.24.050. - Record of deposits.

(a) The director shall give to the depositing insurer vouchers of all assets and securities deposited by it in this state through the director as provided in this title.

(b) The director shall keep a record of the assets and securities comprising each deposit, showing as far as practical the amount and market value of each item, and all transactions regarding them.



Sec. 21.24.060. - Liability of director and state.

The director and the state are not liable for the safekeeping of a deposit by the depositary or custodian.



Sec. 21.24.070. - Assignment, conveyance of assets or securities.

All securities not negotiable by delivery and deposited under this title shall be assigned to the director and successors in office. In the case of securities held under custodial arrangements outside this state under AS 21.24.040 (c), the custodian's receipt for the securities shall be delivered, if negotiable, or assigned to the director if thereby legal title to the securities is vested in the director. The insurer shall transfer or convey to the director and successors in office all other assets so deposited. Upon release to the insurer of the asset or security the director shall reassign or transfer or reconvey it to the insurer.



Sec. 21.24.080. - Appraisal.

The director may before acceptance for deposit of any particular asset or security, or at any time thereafter while so deposited, have the asset or security appraised by competent appraisers. The reasonable costs of the appraisal shall be borne by the insurer.



Sec. 21.24.090. - Rights of insurer during solvency.

If the insurer remains solvent and is in compliance with this title it may

(1) demand, receive, sue for, and recover the income from the assets or securities deposited;

(2) exchange and substitute for the deposited assets or securities, or any part thereof, other eligible assets or securities of equivalent or greater value;

(3) at any reasonable time inspect the deposit.



Sec. 21.24.100. - Excess deposits.

An insurer may deposit and have on deposit assets or securities in an amount exceeding its deposit required or otherwise permitted under this title by no more than 20 percent of the required or permitted deposit or $50,000, whichever is the larger amount, for the purpose of absorbing fluctuations in the value of assets and securities deposited and to facilitate the exchange and substitution of the assets and securities. During the solvency of the insurer an excess shall be released to the insurer upon its request. During the insolvency of the insurer the excess deposit shall be released only in accordance with AS 21.24.130(d).



Sec. 21.24.110. - Levy upon deposit. [Repealed, Sec. 14 ch 62 SLA 1982. For current law see AS 09.38.025 (b)].

Repealed or Renumbered



Sec. 21.24.120. - Deficiency of deposit.

If the market value of assets and securities of an insurer held on deposit in this state, or in another state under custodial arrangements authorized by AS 21.24.040 (c), falls below the amount required under this title, the insurer shall promptly deposit other or additional assets or securities eligible for deposit under this chapter and in an amount sufficient to cure the deficiency. If the insurer fails to cure the deficiency within 20 days after receipt of notice by registered mail from the director, the director shall immediately revoke the insurer's certificate of authority.



Sec. 21.24.130. - Duration and release of deposit.

(a) Each deposit made in this state by an insurer under this title, including assets and securities held in another state under custodial arrangements permitted by AS 21.24.040 (c), shall be held for as long as there is any outstanding liability of the insurer as to which the deposit was required. Each deposit required under AS 21.09.270 shall be held for so long as the basis of the retaliation exists.

(b) Upon the request of a domestic insurer, the director shall return to the insurer the whole or any portion of the assets and securities of the insurer held on deposit when the director is satisfied that the assets and securities to be returned are subject to no liability and are no longer required to be held by any provision of law or purposes of the original deposit. If the insurer has reinsured all of its outstanding risks in another insurer or insurers authorized to transact insurance in this state, the director shall deliver the assets and securities to the insurer or insurers assuming the risks, upon written notice to the director by the domestic insurer that the assets and securities have been assigned, transferred, and set over to the reinsuring insurer or insurers, which notice shall be accompanied by a verified copy of the assignment, transfer, or conveyance.

(c) The director shall return to a foreign insurer any deposit made in this state by the insurer, when (1) the insurer has ceased transacting insurance in this state, or in the United States, and the insurer is not subject to liability in this state on account of which the deposit was held; (2) the deposit is no longer required by a provision of law; (3) the insurer, during its solvency, has made a similar deposit in another state and has filed with the director the certificate of evidence thereof, under the conditions provided for in AS 21.09.090(b)(1) or (2). Upon the effectuation of a merger or consolidation of an insurer that has made a deposit in this state, the director shall return the deposit to the resulting or surviving corporation, or to any person it may designate for that purpose, provided that the resulting or surviving corporation is or becomes authorized to transact an insurance business in this state.

(d) If the insurer is subject to delinquency proceedings as defined in AS 21.78, upon the order of a court of competent jurisdiction, the director shall yield the assets and securities held on deposit under AS 21.09.090(b) to the receiver, conservator, rehabilitator, or liquidator of the insurer, or to any other properly designated official or officials who succeed to the management and control of the insurer's assets. The director may release the deposit directly to the guaranty fund of which the insurer is a member if the right to receive all or a portion of the deposit is assigned to the guaranty fund.

(e) A release of deposited assets may not be made except upon application to and the written order of the director. The director is not personally liable for a release of a deposit or part thereof made in good faith.

(f) If an insurer is found to be insolvent by a proceeding under AS 21.78 or by a court of competent jurisdiction in another state, the director shall take control of the insurer's deposit made under AS 21.09.090(b). The deposit assets shall be released, at the discretion of the director, to the Alaska Insurance Guaranty Association (AS 21.80) to reimburse for a valid loss and loss expense claim payment made by the association that is within the purpose of the deposit. The director shall pay the remaining deposit assets to the receiver, conservator, rehabilitator, or liquidator of the insurer, or to another properly designated official who succeeds to the management and control of the insurer's assets, after the director determines that all loss and loss expense liabilities have been paid that were incurred on the insurer's policies written in this state for which the deposit was required.






Chapter 21.25. - CLASSES OF INSURANCE



Chapter 21.27. - PRODUCERS, AGENTS, ADMINISTRATORS, BROKERS, ADJUSTERS, AND MANAGERS

Article 01 - LICENSING

Sec. 21.27.010. - License required.

(a) Except as provided otherwise in this chapter, a person may not act as or represent to be an insurance producer, managing general agent, reinsurance intermediary broker, reinsurance intermediary manager, surplus lines broker, or independent adjuster in this state or relative to a subject resident, located, or to be performed in this state unless licensed under this chapter. A person may not act as or represent to be a managing general agent, reinsurance intermediary broker, or reinsurance intermediary manager representing an insurer domiciled in this state regarding a risk located outside this state unless licensed by this state.

(b) An insurance producer, a managing general agent, a reinsurance intermediary broker, a reinsurance intermediary manager, or a surplus lines broker may not solicit or take applications for, procure, place for others, or otherwise transact business for a kind or class of insurance for which the person is not licensed.

(c) A third-party administrator is not required to be licensed as a managing general agent if the third-party administrator

(1) is registered under AS 21.27.630 - 21.27.660; or

(2) only investigates and adjusts claims and is licensed under this chapter as an independent adjuster.

(d) A licensee may not use a fictitious name or alias unless the licensee's legal name and fictitious name or alias are on the license.

(e) An employee of an insurer who responds to requests from existing policyholders on existing policies is not required to be licensed under this section if the employee

(1) is not directly compensated based on volume of premiums that may result from those services; and

(2) does not transact insurance.

(f) A person who performs management services under a written contract for an admitted insurer is not required to be licensed as a managing general agent if

(1) either

(A) the person is a United States manager of the United States branch of an alien admitted insurer; or

(B) the person's compensation is not based on the volume of premium written; and

(2) the person

(A) is a wholly-owned subsidiary of the admitted insurer;

(B) wholly owns the admitted insurer; or

(C) is a wholly-owned subsidiary of the insurance holding company subject to AS 21.22 that owns or controls the admitted insurer.

(g) A person who performs management services for an admitted reinsurer is not required to be licensed as a reinsurance intermediary manager if

(1) the person's compensation is not based on the volume of premium written and the person

(A) is a wholly-owned subsidiary of the admitted insurer;

(B) wholly owns the admitted insurer; or

(C) is a wholly-owned subsidiary of an insurance holding company subject to AS 21.22 that owns or controls the admitted insurer;

(2) the person is a United States manager of the United States branch of an alien admitted insurer; or

(3) the person is the manager of a group, association, pool, or organization of insurers that does joint underwriting and that is subject to examination by its resident insurance regulator in a state that

(A) the director has determined has enacted provisions substantially similar to those contained in this chapter; and

(B) is accredited by the National Association of Insurance Commissioners.

(h) This chapter does not apply to a person

(1) licensed to practice as an attorney at law while the person is acting as an attorney at law; or

(2) who sells, solicits, or negotiates a

(A) service contract on a motor vehicle subject to registration under AS 28.10.011 ; or

(B) home warranty; in this subparagraph, "home warranty" has the meaning given in AS 21.03.021 (e)(2)(D).

(i) A person licensed under AS 21.75 as an attorney-in-fact, or a person who meets the requirements for exemption from licensure under AS 21.75, is not required to be additionally licensed under this chapter while acting on behalf of subscribers and within the scope and authority of a subscribers agreement of a reciprocal insurer or exchange licensed under AS 21.75.

(j) This section does not apply to a person who

(1) is employed on salary or hourly wage by a person licensed under this section solely for the performance of accounting, clerical, stenographic, and similar office duties;

(2) only secures and forwards information required for the purposes of, and does not receive a commission for, any of the following services:

(A) performing administrative services related to

(i) group life insurance;

(ii) group property and casualty insurance;

(iii) group annuities;

(iv) group or blanket accident and health insurance;

(B) enrolling individuals under plans for the types of insurance or annuities specified in (A) of this paragraph;

(C) issuing certificates under plans for the types of insurance or annuities specified in (A) of this paragraph, or otherwise assisting in administering those plans;

(D) performing administrative services related to mass-marketed property and casualty insurance;

(3) is employed on salary by a licensee at the licensee's place of business, is supervised by and reports directly to a licensee in the firm, and who, after explaining that the matter must be reviewed by a licensee, may

(A) furnish premium estimates from published or printed lists of standard rates if the person does not advise, counsel, or suggest what coverage may be needed, or otherwise solicit insurance coverage;

(B) arrange appointments for a licensee if the person does not solicit insurance coverage;

(C) record information from an applicant or policyholder and complete for the licensee's personal review and signature, a certificate of insurance that is not a contract of insurance; the licensee's signature may be by facsimile;

(D) inform a policyholder of the type of coverage shown in the licensee's policy record if the person does not advise that an event or hypothetical event is or is not covered; or

(E) in the physical presence of the licensee, record information from an applicant or policyholder and complete for a licensee's personal review and personal signature, applications, binders, endorsements, or identification cards if the person discloses to the applicant or policyholder that the applicant or policyholder may review the matter with a licensee;

(4) is an employee of an insurer or an organization employed by an insurer and is engaged in the inspection, rating, or classification of risks, or in the supervision of the training of insurance producers and is not individually engaged in the sale, solicitation, or negotiation of insurance;

(5) advertises in this state through printed publications or electronic mass media, the distribution of which is not limited to residents of this state, if the person

(A) performs no other insurance-related activities in this state;

(B) does not intend to solicit in this state; and

(C) does not sell, solicit, or negotiate insurance of risks resident, located, or to be performed in this state;

(6) is not a resident of this state, but sells, solicits, or negotiates commercial property and casualty insurance for an insured with risks located in more than one state if the person is licensed as an insurance producer in the state where the insured maintains its principal place of business and the contract of insurance covers risks located in that state;

(7) is a salaried full-time employee who counsels or advises the person's employer regarding the insurance interests of the employer or of the subsidiaries or business affiliates of the employer, if the employee does not sell or solicit insurance or receive a commission from the sale or solicitation of insurance;

(8) is an employer or association or the employer's or association's officer, director, employee, or the trustee of an employee trust plan, if the person is not compensated, directly or indirectly, for transacting insurance and is engaged in the administration or operation of a plan offering employee benefits for the employer's or association's own employees, or the employees of its subsidiaries or affiliates; to qualify under this paragraph, the plan must include insurance for employees; or

(9) is an officer, director, or employee of an admitted insurer who does not receive a commission on policies written or sold to risks resident, located, or to be performed in this state if the officer's, director's, or employee's functions are executive, administrative, managerial, clerical, or a combination of these and are only indirectly related to the transaction of insurance; relate to underwriting or loss control; or are in the capacity of an agency supervisor where the activities are limited to providing technical assistance to insurance producers and whose activities do not include transacting insurance.

(k) In addition to the business activities expressly exempt from licensing under this section, the director may adopt regulations that exempt other activities from the licensing requirements of this section.



Sec. 21.27.020. - General qualifications for license.

(a) For the protection of the people of this state, the director may not issue or renew a license except in compliance with this chapter and may not issue a license to a person, or to be exercised by a person, found by the director to be untrustworthy, incompetent, or who has not established to the satisfaction of the director that the person is qualified under this chapter.

(b) To qualify for issuance or renewal of an individual or individual in the firm license, an applicant or licensee shall comply with this title and regulations adopted under AS 21.06.090 and

(1) shall be 18 years of age or older;

(2) if for a resident license, shall be a bona fide resident before issuance of the license and actually reside in the state;

(3) shall successfully pass an examination required under AS 21.27.060;

(4) shall be a trustworthy person;

(5) may not use or intend to use the license for the purpose principally of writing controlled business, as defined in AS 21.27.030 ;

(6) may not have committed an act that is a cause for denial, nonrenewal, suspension, or revocation of a license in this state or another jurisdiction.

(c) To qualify for issuance or renewal of a license as a firm insurance producer, a firm managing general agent, a firm reinsurance intermediary broker, a firm reinsurance intermediary manager, a firm surplus lines broker, or a firm independent adjuster, an applicant or licensee shall

(1) comply with (b)(4) and (5) of this section;

(2) maintain a lawfully established place of business in this state, except when licensed as a nonresident under AS 21.27.270 ;

(3) disclose to the director all owners, officers, directors, or partners of the firm;

(4) designate one or more compliance officers for the firm;

(5) provide to the director documents necessary to verify the information contained in or made in connection with the application; and

(6) notify the director, in writing, within 30 days of a change in the firm's compliance officer or of the termination of employment of an individual in the firm licensee.

(d) If the director finds that the applicant or licensee is qualified and that application, license, or renewal fees have been paid, the director may issue or renew the license.

(e) A licensed individual in the firm who changes employers remains licensed under this chapter pending the issuance of a new license if the licensee otherwise meets the requirements of this chapter.

(f) The director may adopt regulations establishing additional education or experience requirements for applicants or licensees under this chapter upon due consideration of the availability and accessibility of education and training opportunities in rural areas of the state. Regulations adopted under this subsection are subject to the following provisions:

(1) additional educational or experience requirements may not apply to a licensee who has been licensed by the division of insurance before January 1, 1980;

(2) a licensee shall complete at least 24 credit hours of approved continuing education courses during each two-year license period;

(3) if a licensee has accumulated more credit hours than required under (2) of this subsection by the end of the license period, a maximum of eight hours may be carried over to meet the requirements of (2) of this subsection in the next license period;

(4) a program or seminar may not be approved as an acceptable continuing education program unless it is a formal program of learning that contributes to the professional competence of the licensee; individual study programs or correspondence courses may be used to fulfill continuing education requirements if approved by the director;

(5) a nonresident licensee is exempt from the requirements of this subsection.

(g) The director shall establish a continuing education advisory committee. The committee consists of one representative from the division of insurance, one life and health insurance representative, one limited lines insurance representative, one property and casualty insurance representative, and one independent insurance adjuster representative. Each committee representative from the insurance industry must possess a valid, current insurance license issued in this state for the field to be represented.

(h) The director may make arrangements, including contracting with an outside agency, for administrative services.



Sec. 21.27.025. - Required notice by licensee.

(a) A licensee shall notify the director within 30 days in writing of a change in residence, employment that is licensed under this chapter, place of business, legal name, fictitious name or alias, mailing address, or phone number. A licensee shall report in writing to the director any administrative action taken against the licensee by a governmental agency of another state or by a governmental agency of another jurisdiction within 30 days after the final disposition of the action. A licensee shall submit to the director the final order and other relevant legal documents in the action. A licensee shall report to the director any criminal prosecution of the licensee in this or another state or jurisdiction within 30 days after the date of filing of the criminal complaint, indictment, information, or citation in the prosecution. The licensee shall submit to the director a copy of the criminal complaint, calendaring order, and other relevant legal documents in the prosecution.

(b) A compliance officer shall notify the director in writing within 30 days of a termination of employment of a licensed individual in the firm. Notice required under this subsection must include

(1) the licensee's name;

(2) the firm's name and address;

(3) the date of hire, self-employment, or termination of the licensee; and

(4) other information required by the director.

(c) In addition to any other penalty provided by law, a failure to notify the director as required by this section is cause for denial, nonrenewal, suspension, or revocation of a license.



Sec. 21.27.030. - Controlled business disqualification.

(a) The director may not issue an insurance producer, a managing general agent, or a surplus lines broker license to a person if the director has reasonable cause to believe that the applicant for the license would, during the 12-month period immediately following issuance of the license, earn or receive an aggregate amount in commission, service fees, brokerage, or other valuable consideration, directly or indirectly, by whatever name called, represented by the controlled business that exceeds 50 percent of the aggregate amount of compensation, commission, service fees, brokerage, or other valuable consideration represented by all other insurance business that would be procured by or through the applicant.

(b) The vendor who is title holder of property being sold under an installment purchase contract is not considered to be the owner of the property for the purposes of this section.

(c) A licensee may not earn or receive an aggregate amount in commission, service fees, brokerage, or other valuable consideration, directly or indirectly, by whatever name called, represented by the controlled business that exceeds 50 percent of the aggregate amount in compensation, commission, service fees, brokerage, or other valuable consideration represented by all other insurance business in a calendar year.

(d) In addition to any other penalty provided by law, a person who violates this section is subject to the penalties provided under AS 21.27.440.

(e) "Controlled business" means insurance procured or to be procured by or through the person upon

(1) the life, person, or property of the person or those of the person's spouse or relatives by blood or marriage to the second degree;

(2) the life, person, or property of the employer or firm of the person, or of an officer, director, stockholder, or member of the employer or firm of the person, other than members of mutual insurers, or of a spouse of the employer, officer, director, stockholder, or member;

(3) the life, person, or property of the ward or employees of the person, or upon persons or property under the person's supervision or control as trustee under an indenture or decree, or as administrator or executor of an estate.



Sec. 21.27.040. - Application for license.

(a) Application for a license shall be made to the director upon forms prescribed by the director. As a part of or in connection with the application, the applicant shall furnish information concerning the applicant's identity, personal history, experience, business record, purposes, and other pertinent facts that the director may reasonably require. The applicant shall declare, subject to penalty of denial, nonrenewal, suspension, or revocation of a license issued by the director, that the statements made in or in connection with the application are true, correct, and complete to the best of the applicant's knowledge and belief. Payment of an application fee established under AS 21.06.250 must be submitted with the application.

(b) [Repealed, Sec. 47 ch 29 SLA 1987].

(c) In addition to any other penalty provided by law, a person wilfully misrepresenting a fact required to be disclosed in or in connection with the application or other information required by this section is subject to the penalties provided for under AS 21.27.440 .

(d) The director may require an applicant or licensee at any time, including at the time of license renewal, to supply current information of the type made in or supplemental to an application.

(e) As part of the application required by (a) of this section, an applicant shall furnish to the director a full set of fingerprints and the fees required by the Department of Public Safety under AS 12.62.160 for criminal justice information and a national criminal history record check so that the director may obtain criminal justice information as provided under AS 12.62 about the applicant. The director shall submit the completed fingerprint card and fees to the Department of Public Safety for a report of criminal justice information under AS 12.62 and a national criminal history record check under AS 12.62.400 .



Sec. 21.27.050. - One filing of personal data sufficient. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.27.060. - Examination of applicants and licensees.

(a) Except as provided in this chapter, an applicant for an individual license and a compliance officer applicant for a firm license shall, before the issuance of the license, personally take and pass, to the satisfaction of the director, an examination that tests the knowledge and competence of the applicant as to the applicant's duties and responsibilities as a licensee and the insurance statutes and regulations of the state.

(b) If the director determines that a licensee has violated this title or that a licensee has conducted affairs under the license that cause the director reasonably to desire further evidence of the qualifications of the licensee, the director may at any time require the licensee to personally take and pass, to the satisfaction of the director, an examination that tests the knowledge and competence of the licensee as to the licensee's duties and responsibilities as a licensee, or the insurance laws of the state.

(c) An individual who applies for an insurance producer license in this state who was previously licensed for the same lines of authority in that individual's prior home state is not required to pass the examination required by (a) of this section in order to secure the same authority in this state. The exemption available under this subsection applies only if the application is received within 90 days after the cancellation of the applicant's previous license in the applicant's prior home state and

(1) the applicant's prior home state verifies that, at the time of cancellation, the applicant held an insurance producer license that was in good standing in that state; or

(2) the insurance producer licensing database records for the prior home state that are maintained by the National Association of Insurance Commissioners or its affiliates or subsidiaries indicate that the applicant is or was licensed in good standing for the kind of license requested.

(d) This section does not apply to an applicant

(1) for a limited license under AS 21.27.150 (a)(1), (4), or (5); or

(2) who, at any time within the one-year period immediately preceding the date the current pending application is received by the division, had been licensed in good standing in this state under a license requiring substantially similar qualifications as required by the license applied for.

(e) The director may make available a printed manual specifying in general terms the subjects that may be covered in an examination for a particular license.



Sec. 21.27.070. - Scope of examination. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.27.080. - Examinations.

(a) The answers of the applicant to an examination shall be written by the applicant under the director's supervision, and the written examination may be supplemented by oral examination at the director's discretion.

(b) The director shall give examinations at the times and places that the director considers necessary to reasonably serve the convenience of the director, applicants, and licensees.

(c) The director may require a waiting period of reasonable duration before giving a new examination to an applicant who has failed to pass a previous similar examination.

(d) The director may make arrangements, including contracting with an outside testing service, for administering examinations and collecting a nonrefundable fee.



Sec. 21.27.090. - , 21.27.095l Qualifications for licensing; licensing of general agents. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.27.100. - Appointment of insurance producer, managing general agent, and reinsurance intermediary manager; acts of agent.

(a) An appointment is required to be made in accordance with this section when one or more of the following has occurred:

(1) an admitted insurer appoints a managing general agent in this state or relative to a subject resident, located, or to be performed in this state;

(2) a managing general agent appoints an insurance producer as its subagent in this state or relative to subjects resident, located, or to be performed in this state;

(3) a domestic reinsurer appoints a reinsurance intermediary manager;

(4) a reinsurance intermediary manager appoints an insurance producer as its subagent in this state.

(b) An admitted insurer shall appoint an insurance producer as its agent in this state or relative to a subject resident, located, or to be performed in this state not later than 30 days after the date that a written agency contract is executed or the first insurance application is submitted to the admitted insurer by the licensed insurance producer.

(c) An individual in a firm who acts solely on behalf of a firm that is appointed as an agent or a managing general agent on behalf of an admitted insurer under this section may not be required to also have an appointment under this section if the individual in the firm is licensed with that firm for a specific class of authority.

(d) The authorized or apparently authorized acts on behalf of an appointing insurer of an insurance producer appointed under this section are considered the acts of that insurer.

(e) An insurer and managing general agent shall maintain a current list of all appointments made or required to be made under this section that identifies the licensee's name, licensee's mailing address, license number, and effective date of appointment.

(f) An insurance producer shall maintain a list of all appointments made or required to be made under this section that identifies the insurer's name, insurer's mailing address, and effective date of appointment.

(g) An insurer, managing general agent, or insurance producer shall reply in writing within three working days to an inquiry of the director regarding an appointment.



Sec. 21.27.110. - Term of appointment.

(a) An appointment under AS 21.27.100 continues in force until the appointment is terminated in writing.

(b) If an insurer, reinsurer, or authorized representative discovers information showing that the appointee whose appointment was terminated has engaged in an activity identified in AS 21.27.410 during the period of the appointment, the insurer, reinsurer, or authorized representative shall, on a form or in a format prescribed by the director, promptly notify the director.

(c) Within 15 days after providing notification in accordance with (b) of this section, the insurer, reinsurer, or authorized representative shall mail a copy of the notification to the appointee at the last address on record with the insurer, reinsurer, or authorized representative. The notice must be provided by certified mail, return receipt requested, postage prepaid, or by overnight delivery using a nationally recognized mail carrier.

(d) Within 30 days after the appointee receives notification in accordance with (c) of this section, the appointee may file written comments concerning the substance of the notification with the director and shall provide a copy of the written comments to the insurer, reinsurer, or authorized representative. The written comments filed with the director must be included with each report distributed or disclosed concerning a reason about the termination of the appointment.

(e) If requested by the director, an insurer, a reinsurer, or an authorized representative shall provide to the director additional information, documents, records, or other data pertaining to a termination or activity of a licensee under this title.

(f) A notice of termination submitted to the director under this section must include a statement of the reasons for the termination. A statement of the reasons for termination is confidential and not subject to inspection and copying under AS 40.25.110 . A statement of reasons for the termination may not be admitted as evidence in a civil action or an administrative proceeding against an insurer, reinsurer, or authorized representative by or on behalf of a person affected by the termination, except when the action or proceeding involves perjury, unsworn falsification, fraud, or failure to comply with this subsection.

(g) If an insurer, a reinsurer, or an authorized representative fails to report as required under this section or is found by a court to have knowingly or intentionally falsely made that report, the director may, after notice and hearing, suspend or revoke the license or certificate of authority of the insurer, reinsurer, or authorized representative and may impose a penalty in accordance with AS 21.27.440 .



Sec. 21.27.115. - Lines of authority.

If a person has met the applicable requirements of AS 21.27.020 and 21.27.270, the director shall issue a license for one or more of the following lines of authority:

(1) life insurance coverage on natural persons; in this paragraph, "life insurance coverage"

(A) includes benefits of endowment and annuities; and

(B) may include benefits in the event of death or dismemberment by accident and benefits for disability income;

(2) health insurance coverage for sickness, bodily injury, or accidental death; in this paragraph, "health insurance coverage" may include benefits for disability income;

(3) property insurance coverage for the direct or consequential loss for damage to property of every kind;

(4) casualty insurance coverage against legal liability, including that for death, injury, or disability or damage to real or personal property; in this paragraph, "casualty insurance" includes surety insurance as defined in AS 21.12.080 ;

(5) variable life and variable annuity products insurance coverage;

(6) personal lines property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes;

(7) limited lines credit insurance;

(8) crop insurance coverage for damage to crops from unfavorable weather conditions, fire or lightning, flood, hail, insect infestation, disease, or other yield-reducing conditions or perils provided by the private insurance market, or that is subsidized by the Federal Crop Insurance Corporation, including multiperil crop insurance;

(9) surety insurance as defined in AS 21.12.080 ;

(10) any insurance for which a limited lines license may be issued under AS 21.27.150 .



Sec. 21.27.120. - Revocation of appointment. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.27.130. - Form and content of licenses.

(a) A license must be in the form the director prescribes and must set out

(1) the name and address of the licensee and, if the licensee is required to have a place of business, the physical address of the place of business;

(2) the type, class, and lines of authority the licensee is licensed to handle;

(3) the effective date and expiration date of the license;

(4) each condition, if any, under which the license is granted;

(5) the date of issuance of the license;

(6) each fictitious name and alias under which the licensee may do business; and

(7) other information required by the director.

(b) A license issued by the director does not in itself create any authority, actual, apparent, or inherent, in the holder of the license to represent or commit an insurer.



Sec. 21.27.140. - Firm licenses.

(a) A firm shall have a firm license, the scope of which includes all lines and classes of authority of each individual employee of the firm.

(b) A firm may not be licensed as an insurance producer, managing general agent, reinsurance intermediary broker, reinsurance intermediary manager, surplus lines broker, or independent adjuster, or transact insurance unless each individual employed as an insurance producer, managing general agent, surplus lines broker, trainee independent adjuster, or independent adjuster by the firm is licensed as an individual in the firm. Each compliance officer of the firm shall be licensed as an individual in the firm for a specific line and class of authority. If there is more than one compliance officer, the combined authority of all compliance officers shall cover all the powers conferred by the firm's license.

(c) If the director determines under AS 21.06.170 - 21.06.240 that a firm knew or should have known of an act or representation made on the firm's behalf by a person not licensed as required by this chapter, the firm and the firm's compliance officer are subject to the penalties provided under AS 21.27.440 .



Sec. 21.27.150. - Limited licenses.

(a) The director may issue a

(1) travel insurance limited producer license to a person who sells transportation tickets of a common carrier of persons or property, who is appointed under AS 21.27.100 for transportation ticket policies of health insurance, baggage insurance on personal effects, and trip cancellation or trip interruption insurance;

(2) title insurance limited producer license to a person whose place of business is located in this state and whose sole purpose is to be appointed by and act on behalf of a title insurer;

(3) bail bond limited producer license to a person who is appointed by and acts on behalf of a surety insurer pertaining to bail bonds;

(4) motor vehicle rental agency limited producer license to a person and, subject to the approval of the director, to employees of the person licensed that the licensee authorizes to transact the business of insurance on the licensee's behalf if, as to an employee, the licensee complies with (D) of this paragraph and if the licensee

(A) rents to others, without operators,

(i) private passenger motor vehicles, including passenger vans, minivans, and sport utility vehicles; or

(ii) cargo motor vehicles, including cargo vans, pickup trucks, and trucks with a gross vehicle weight of less than 26,000 pounds that do not require the operator to possess a commercial driver's license;

(B) rents motor vehicles only to persons under rental agreements that do not exceed a term of 90 days;

(C) transacts only the following kinds of insurance:

(i) motor vehicle liability insurance with respect to liability arising out of the use of a vehicle rented from the licensee during the term of the rental agreement;

(ii) uninsured or underinsured motorist coverage, with minimum limits described in AS 21.89.020 (c) and (d) arising out of the use of a vehicle rented from the licensee during the term of the rental agreement;

(iii) insurance against medical, hospital, surgical, and disability benefits to an injured person and funeral and death benefits to dependents, beneficiaries, or personal representatives of a deceased person if the insurance is issued as incidental coverage with or supplemental to liability insurance and arises out of the use of a vehicle rented from the licensee during the term of the rental agreement;

(iv) personal effects insurance, including loss of use, with respect to damage to or loss of personal property of a person renting the vehicle and other vehicle occupants while that property is being loaded into, transported by, or unloaded from a vehicle rented from the licensee during the term of the rental agreement;

(v) towing and roadside assistance with respect to vehicles rented from the licensee during the term of the rental agreement; and

(vi) other insurance as may be authorized by regulation by the director;

(D) notifies the director in writing, within 30 days of employment, of the name, date of birth, social security number, location of employment, and home address of an employee authorized by the licensee to transact insurance on the licensee's behalf; and

(E) provides other information as required by the director;

(5) nonresident limited producer license to a person; a license that the director issues under this paragraph grants the same scope of authority as a limited lines producer license issued to the person by the person's home state;

(6) credit insurance limited producer license to a person who sells limited lines credit insurance;

(7) miscellaneous limited producer license to a person who transacts insurance in this state that restricts the person's authority to less than the total authority for a line of authority described in AS 21.27.115(1) - (6), (8), and (9).

(b) [Repealed, Sec. 82 ch 81 SLA 2001].



Sec. 21.27.160. - Scope of licenses.

An insurance producer, managing general agent, reinsurance intermediary broker, reinsurance intermediary manager, surplus lines broker, or independent adjuster is only required to have one license inclusive of all kinds or combination of kinds or all classes or combination of classes of insurance the insurance producer, managing general agent, reinsurance intermediary broker, reinsurance intermediary manager, surplus lines broker, or independent adjuster is licensed to handle.



Sec. 21.27.170. - Insurance vending machines license. [Repealed, Sec. 82 ch 81 SLA 2001].

Repealed or Renumbered



Sec. 21.27.180. - Scope of broker license. [Repealed, Sec. 47 ch 51 SLA 1990].

Repealed or Renumbered



Sec. 21.27.190. - Bond.

(a) In addition to any other requirements in this title, a bond required under this title or an alternative indemnity permitted under this section shall meet the following requirements:

(1) it shall be continuous in form;

(2) it shall remain in force until the licensee is released from liability by the director or until cancelled by the issuer;

(3) without prejudice to any liability accrued before the effective cancellation, it may be cancelled if the director receives 60 days advance written notice;

(4) the amount required to be maintained must be maintained unimpaired; and

(5) it shall be in favor of insurers, insureds, and this state.

(b) A bond may only be issued by an admitted insurer authorized to transact surety insurance in this state, or by a surplus lines insurer on the most recent list of eligible surplus lines insurers published by the director, that is acceptable to the director.

(c) For a firm licensee, a single bond or an alternative indemnity permitted under this section may combine the sureties required

(1) by separate sections of this title; and

(2) for separate places of business.

(d) [Repealed, Sec. 83 ch 81 SLA 2001].

(e) Except as provided in this title, the director may adopt, by regulation, a deposit of cash, a certificate of deposit, or letter of credit as an alternative to a bond if the deposit of cash, certificate of deposit, or letter of credit meets the requirements of this section, other provisions of this title, and other requirements established by the director.



Sec. 21.27.200. - , 21.27.210l Broker's authority and commissions; agent-broker combinations. [Repealed, Sec. 223 ch 67 SLA 1992].

Sec. 21.27.200. , 21.27.210l Broker's authority and commissions; agent-broker combinations. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.27.220. - , 21.27.230. Solicitor's qualifications; application for solicitor's license. [Repealed, Sec. 47 ch 51 SLA 1990].

Sec. 21.27.220. , 21.27.230. Solicitor's qualifications; application for solicitor's license. [Repealed, Sec. 47 ch 51 SLA 1990].

Repealed or Renumbered



Sec. 21.27.240. - 21.27.260 - l Fee for and custody of solicitor's license; limitations; employer's responsibility. [Repealed, Sec. 223 ch 67 SLA 1992].

Sec. 21.27.240. - 21.27.260l Fee for and custody of solicitor's license; limitations; employer's responsibility. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.27.270. - Licensing of nonresidents.

(a) In accordance with P.L. 106-102 (Gramm-Leach-Bliley Act), the director shall issue a license to a nonresident license applicant on terms that are reciprocal with those of the applicant's home state. Notwithstanding any contrary provision of this chapter, the director may by order waive any license application requirement in this chapter to achieve reciprocity to license a nonresident in accordance with P.L. 106-102 (Gramm-Leach-Bliley Act).

(b) Unless the director denies or refuses to renew a license under AS 21.27.410, the director shall issue a nonresident producer, limited lines, surplus lines broker, managing general agent, reinsurance intermediary broker, or reinsurance intermediary manager license to a person who is not a resident of this state if

(1) the person is currently licensed and is in good standing in the person's home state; the director may verify the person's licensing status through the producer licensing database records maintained by the National Association of Insurance Commissioners or its affiliates or subsidiaries;

(2) the person has paid the fees required under AS 21.06.250 and has submitted to the director

(A) the license application the person submitted to the person's home state; or

(B) if the person is not a firm, a completed uniform application or, if a firm, the uniform business entity application; and

(3) the person's home state awards nonresident producer, limited lines, surplus lines, managing general agent, reinsurance intermediary broker, and reinsurance intermediary manager licenses to residents of this state on the same basis as does this state.

(c) Notwithstanding (b) of this section, the director may require a person applying for a

(1) nonresident license to furnish the person's fingerprints as required of a person applying for a license under AS 21.27.040 (e);

(2) surplus lines broker license under this section to have, and maintain while licensed in this state, the bond required of a person applying for a license under AS 21.27.790 (2); and

(3) nonresident license to comply with the premium fiduciary account requirements of AS 21.27.360 and the regulations adopted under that statute.

(d) A person licensed as a limited lines producer in the person's home state shall receive a nonresident limited lines producer license granting the same scope of authority as the license issued by the producer's home state.

(e) In addition to the other requirements of this chapter, a person may not be licensed as a nonresident licensee until the person files a power of attorney as follows:

(1) an applicant shall appoint the director as attorney to receive service of legal process issued against the licensee in this state upon a cause of action arising in this state or relative to a subject resident, located, or to be performed in this state; service upon the director as attorney shall constitute effective legal service upon the licensee; and

(2) the appointment shall be irrevocable for as long as there could be a cause of action against the licensee arising out of an insurance transaction in this state or relative to a subject resident, located, or to be performed in this state.

(f) Duplicate copies of legal process against a licensed or formerly licensed nonresident licensee shall be served upon the director either by a peace officer or through certified mail with return receipt requested. At the time of service, the plaintiff shall pay to the director a fee set under AS 21.06.250 .

(g) Upon receiving a service of process, the director shall immediately send one of the copies of the process by certified mail, return receipt requested, to the licensed or formerly licensed nonresident licensee at the last address of record filed with the director.



Sec. 21.27.275. - Alien licensees.

The director may issue a license authorized by this chapter to a nonresident of this state who does not have a home state if that person meets all the requirements of this chapter for that license applicable to a resident of this state applying for the same license.



Sec. 21.27.280. - Director as agent for service of process. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.27.290. - , 21.27.300. Adjuster's qualifications; contents of license. [Repealed, Sec. 47 ch 51 SLA 1990].

Sec. 21.27.290. , 21.27.300. Adjuster's qualifications; contents of license. [Repealed, Sec. 47 ch 51 SLA 1990].

Repealed or Renumbered



Sec. 21.27.310. - , 21.27.320l Trainee adjusters; agent or general agent as adjuster; nonresident adjusters. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.27.330. - Place of business.

(a) A person licensed under this chapter shall have and maintain at least one place of business that is physically accessible to the public in this state unless the person holds a nonresident license and principally conducts transactions in another state. However, the nonresident licensee must have at least one physically accessible place in the nonresident licensee's home state. The requirements of this subsection do not apply to a licensee who only conducts business in life or health insurance or annuities.

(b) [Repealed, Sec. 34 ch 1 FSSLA 2005].



Sec. 21.27.340. - Public display of license.

The license of a licensee other than a licensee whose license has a scope of only life or health insurance or annuity shall be conspicuously displayed in that part of the place of business that is customarily open to the public.



Sec. 21.27.350. - Records of licensees.

(a) A licensee shall document each action taken in regard to an insurance transaction. The documentation must contain all notes, work papers, documents, and similar material, and be in sufficient detail that relevant events, the dates of those events, and all persons participating in those events can be identified. The documentation must include a record of each insurance contract procured, issued, or countersigned, together with the names of the insurers and insureds, the amount of premium paid or to be paid, and a statement of the subject of the insurance; the names of other licensees from whom business is accepted, and of persons to whom commissions or allowances are promised or paid; and a record of each investigation or adjustment undertaken or consummated, and a statement of the fee, commission, or other compensation received or to be received on account of the investigation or adjustment.

(b) A licensee shall keep at the licensee's place of business or at the place of business of an admitted insurer a complete record of transactions under the license. An admitted insurer shall maintain records received from a licensee as required by this section.

(c) The records of a particular transaction shall be retained and kept open for examination and inspection by the director at any business time during the five years immediately after the date of the completion of the transaction or 10 years for reinsurance transactions, unless the director orders a longer period of retention. If a licensee assumes the business of another licensee or former licensee by merger, purchase, or otherwise, the compliance officer of the assuming licensee firm shall provide to the director in writing each location where the assumed licensee's records are maintained by the assuming licensee during the period in which the records must be kept available and open to the inspection of the director. A formerly licensed person shall provide to the director in writing each location where records shall be maintained during the period in which the records of a particular transaction must be kept available and open to the examination and inspection of the director. A formerly licensed person may, with the permission of the director, arrange to have a current licensee or the home office of the last known insurer of each policyholder maintain the records open to the examination and inspection of the director during the period in which the records must be maintained.

(d) In addition to the record required under (a) of this section, a licensee shall have and maintain at the licensee's principal place of business current accounting and financial records maintained under generally accepted accounting principles.

(e) A licensee shall reply in writing within 10 working days to a records inquiry of the director. The director may inspect or request summary or detailed copies of records for examination by the division. Accounting and financial records inspected or examined under this section are confidential when in the possession of the division, but may be used by the director in a proceeding against the licensee. For purposes of this section, the records of a firm shall include and be considered the records of an individual licensee acting on behalf of the firm.



Sec. 21.27.360. - Reporting and accounting for premiums and premium taxes and fees.

(a) A licensee involved in the procuring or issuance of an insurance contract shall report to the insurer the exact amount of consideration charged as a premium for the contract. The amount charged shall be shown in the contract and in the records of the licensee.

(b) Except as provided under (h) of this section, all money, except that made payable to the insurer, representing premium taxes and fees, premiums, or return premiums received by the licensee shall be received by the licensee as a fiduciary and shall be promptly accounted for and paid to the person entitled to the money. Money held by the licensee as a fiduciary may not be commingled or otherwise combined with other money not held by the licensee as a fiduciary.

(c) In addition to any other penalty provided by law, a person who the director has determined has acted to divert or appropriate money held as a fiduciary for personal use shall be ordered to make restitution and shall be subject to suspension or revocation under AS 21.27.420 - 21.27.430 of all licenses and a civil penalty not to exceed $50,000 for each violation.

(d) A licensee may only commingle premium taxes and fees, premiums, and return premiums with additional money for the purpose of advancing premiums, establishing reserves for the payment of return premiums, or reserves for receiving and transmitting premium or return premium money.

(e) Money held by a licensee as a fiduciary may not be treated as a personal asset, as collateral for a personal or business loan, or as a personal asset or income on a financial statement, except that money held by the licensee as a fiduciary may be included in a financial statement of the licensee if clearly identified as assets held by the licensee as a fiduciary.

(f) This section does not apply to an individual in the firm who acts solely on behalf of a firm that maintains compliance with this section.

(g) [Repealed, Sec. 223 ch 67 SLA 1992].

(h) A licensee who transacts the business of insurance under a motor vehicle rental agency limited producer license under AS 21.27.150 (a)(4) is not required to hold money collected from a person for the purchase of rental motor vehicle insurance coverage in a separate fiduciary account if

(1) the fees for the rental insurance coverage are itemized and are a part of a rental motor vehicle transaction; and

(2) the insurer has given written consent that the money need not be segregated from other money received by the licensee and the consent is signed by an officer of the insurer.

(i) The director of insurance may adopt regulations to implement, define, and enforce this section.



Sec. 21.27.365. - Deposit or surety bond in place of fiduciary account. [Repealed, Sec. 83 ch 81 SLA 2001].

Repealed or Renumbered



Sec. 21.27.370. - Sharing compensation.

(a) Except as provided in (c) and (d) of this section, a licensee may not compensate a person, other than a licensee who is acting within the scope of the person's license, for transacting insurance in this state or relative to a risk resident, located, or to be performed in this state.

(b) Except as provided in (c) and (d) of this section, a person may not be promised or paid, directly or indirectly, compensation for transacting a kind or class of insurance for which the person is not then licensed to transact or for insurance that the person is prohibited by this title from transacting.

(c) An unlicensed person who refers a customer or potential customer to a licensee and who does not discuss specific terms and conditions of a policy or give opinions or advice regarding insurance may be compensated for the referral, if the compensation

(1) for each referral is

(A) nominal;

(B) on a one-time basis; and

(C) fixed in amount by referral;

(2) does not depend on whether the customer or potential customer purchases the insurance; and

(3) is not contingent on the volume of insurance transacted.

(d) An insurer or insurance producer may compensate an insurance agency or another person if that person does not transact the business of insurance in this state and the payment does not violate AS 21.36.100 or 21.36.120.

(e) A person who is no longer licensed in this state may be paid renewal or other deferred compensation for selling, soliciting, or negotiating insurance in this state if the person

(1) was required to be licensed under this chapter at the time of the sale, solicitation, or negotiation; and

(2) held that required license.

(f) In addition to any other penalty provided by law, the director may suspend or revoke the license of a licensee participating in a violation of this section. The director may order a licensee who violates this section to pay a penalty of not more than three times the compensation promised or paid.



Sec. 21.27.380. - License renewal, lapse, and reinstatement.

(a) Except as provided in this title, the director may renew a license biennially on a date set by the director if the licensee continues to be qualified under this chapter and, on or before the close of business of the renewal date, meets all renewal requirements established by regulation and pays the renewal license fees set under AS 21.06.250 for each license to the director. A licensee is responsible for knowing the date that a license lapses and for renewing a license before expiration. The director shall notify the licensee of the license renewal 30 days before the renewal date.

(b) If a license is not renewed on or before the renewal date set by the director, the license lapses. A licensee may not act as or represent to be an insurance producer, managing general agent, reinsurance intermediary broker, reinsurance intermediary manager, surplus lines broker, or independent adjuster during the time a license has lapsed. The director may reinstate a lapsed license if the person continues to qualify for the license, pays renewal license fees, and a delayed renewal penalty. Reinstatement does not exempt a person from a penalty provided by law for transacting business while unlicensed. A license may not be renewed if it has lapsed for two years or longer.

(c) If a licensee does not wish to renew a license issued under this chapter, the licensee shall surrender the license to the director on or before the close of business of the renewal date in the manner prescribed in AS 21.27.460 .

(d) Notice of lapse from the director stating the reason for the lapse shall be mailed to a licensee at the licensee's last address on record with the director. The director shall obtain a certificate of mailing from the United States Postal Service.

(e) A trainee license issued to an independent adjuster shall be for a term not to exceed 12 months and may not be renewed.

(f) A two-year trainee license issued to a managing general agent, reinsurance intermediary broker, reinsurance intermediary manager, or surplus lines broker may be renewed only once.



Sec. 21.27.390. - Temporary license.

(a) The director may issue a temporary license only to a person who, except for experience, training, or the taking of an examination, meets all qualifications for a permanent license and if the person is

(1) the surviving spouse, next of kin, or the administrator or executor of a deceased licensed insurance producer or managing general agent;

(2) the spouse, next of kin, employee, or legal guardian of a licensed insurance producer or managing general agent who is disabled from transacting insurance because of sickness, mental illness, or injury;

(3) a surviving member, officer, or employee of a firm licensed as insurance producer or managing general agent upon the death of the compliance officer of the firm holding the same licenses as the firm; or

(4) the designee of a licensed insurance producer who enters active service in the armed forces of the United States, but only for insurance relating to insurers for whom the licensee was acting as an agent.

(b) Except as otherwise provided by law, a temporary license may not be in effect for more than 90 consecutive days and may not be renewed or reissued for more than one additional 90-day period.

(c) A temporary licensee may not be appointed by an insurer for which a licensed insurance producer or managing general agent was not appointed at the time of death or commencement of disability.

(d) This section does not apply to a temporary license issued under AS 14.43.148.



Sec. 21.27.400. - Temporary license limitations. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.27.405. - Hearing and order on violation.

(a) On the complaint of a person or on the motion of the director, the director may conduct an investigation to determine whether a person has violated this chapter.

(b) If the director determines that a person has violated this chapter, the director shall serve an order upon the person charged requiring that person to cease and desist from engaging in the act or practice. A person aggrieved by the cease and desist order may demand a hearing under AS 21.06.170 - 21.06.240.

(c) If the director believes that a person has violated a cease and desist order issued under (b) of this section, the director may certify the relevant facts to the superior court for proceedings under AS 44.62.590. In addition to the penalties and remedies provided for in AS 44.62.590, the superior court, upon finding that the cease and desist order has been violated, may order the violator to comply with the order, pay a penalty of not more than $100,000 for each violation, revoke or suspend the violator's license, and bar the violator from transacting the business of insurance in the future.



Sec. 21.27.410. - Denial, nonrenewal, suspension, or revocation of licenses.

(a) The director may deny issuance of or not renew a license or may suspend or revoke a license issued under this chapter for any of the following:

(1) a cause for which issuance of the license or its renewal could have been denied had it then existed and been known to the director;

(2) a violation or participation in a violation of a provision of this title;

(3) wilful misrepresentation or fraud by the licensee or applicant to obtain or attempt to obtain a license;

(4) misappropriation, conversion to personal use, or illegally withholding money required to be held in a fiduciary capacity by a licensee or applicant;

(5) with intent to deceive, material misrepresentation of the terms or effect of an insurance contract by a licensee or applicant;

(6) twisting in violation of AS 21.36.050 or rebating in violation of AS 21.36.100 by a licensee or applicant;

(7) conviction of a felony;

(8) the conduct of affairs under a license if the licensee exhibits conduct considered by the director to reflect incompetence or untrustworthiness, or to be a source of potential injury and loss to the public;

(9) the licensee or applicant dealing with, or attempting to deal with, or to exercise a power relative to, insurance outside the scope of the license of the licensee or applicant;

(10) failure to surrender a license as required by this chapter or revocation of a license within the 12 months preceding the date a new application is received;

(11) failure to pass an examination required under this chapter;

(12) cheating on an examination required under this title;

(13) a licensee or applicant engaging in or about to engage in an unfair or fraudulent insurance transaction;

(14) suspension or revocation of a license in another jurisdiction;

(15) forgery of another's name to an application for insurance by a licensee or applicant;

(16) accepting insurance business from a person not licensed as required by this title if the applicant or licensee knew or should have known that the person was unlicensed.

(b) The license of a firm and its compliance officer may be denied, nonrenewed, suspended, or revoked for a violation or cause that relates to a person representing or acting on behalf of the firm.



Sec. 21.27.420. - Procedure for suspending, revoking, or conditioning a license.

(a) After a hearing under AS 21.06.170 - 21.06.240, if the director determines that a person has violated a provision of this title and that the person's license should be suspended or revoked, the director shall issue an order effective 10 days after the date of issuing that the license is suspended or revoked.

(b) After a hearing under AS 21.06.170 - 21.06.240, if the director determines the person has violated a provision of this title, the director may place conditions on a person's license if the director finds that the conditions will protect the public from injury or potential injury.

(c) With the consent of an applicant or licensee, the director may issue or renew a license with restrictions upon the scope of the person's license or may otherwise restrict or condition the activities of the licensee if the director determines that the person has violated the provisions of this title or to protect the public from injury or potential injury.



Sec. 21.27.430. - Suspensions and revocations.

(a) An order suspending a license shall specify the period during which the license is suspended. A period of suspension may not exceed 12 months.

(b) An order revoking a license shall specify the period during which the person may not seek to be licensed in this state or licensed relative to a subject resident, located, or to be performed in this state.

(c) In addition to any other penalty provided by law, a person whose license has been suspended or revoked shall pay a penalty equal to all or a portion of the compensation received during the suspension or revocation relating to the transaction of insurance.



Sec. 21.27.440. - Penalties.

(a) In addition to any other penalty provided by law, a person that the director determines under AS 21.06.170 - 21.06.240 has violated the provisions of this chapter is subject to

(1) a civil penalty equal to the compensation promised, paid, or to be paid, directly or indirectly, to a person in regard to each violation;

(2) either a civil penalty of not more than $10,000 for each violation or a civil penalty of not more than $25,000 for each violation if the director determines that the person wilfully violated the provisions of this chapter; and

(3) denial, nonrenewal, suspension, or revocation of a license.

(b) An order issued by the director that levies a civil penalty shall specify the time period within which the civil penalty must be fully paid. The period may not be less than 15 days or more than one year after the date of the order. Upon failure to pay a civil penalty when due, the director shall revoke, without further hearing, all licenses of the licensee not already revoked.



Sec. 21.27.450. - Fine in lieu of action against the license. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.27.460. - Return of license.

(a) A license issued under this chapter is the property of the state. Within 10 days of an order or notice of nonrenewal, suspension, or revocation of the license, the licensee or other person having possession or custody of the license shall deliver it to the director either personally or by certified mail.

(b) If a license is lost, stolen, or destroyed while in the possession of the licensee or person, the director may accept, in lieu of the return of the license, an affidavit of the licensee or other person responsible for or involved in the safekeeping of the license concerning the facts of the loss, theft, or destruction.

(c) Upon a change in the state of residence, a place of business, a mailing address, or in the compliance officer of a firm, a license subject to the change shall be surrendered to the director within 10 days either personally or by certified mail and the division shall reissue the license reflecting the changes if the licensee continues to satisfy the qualifications under this chapter.



Sec. 21.27.470. - 21.27.520 - l Agent, broker, solicitor, service representatives, and adjuster defined; exceptions from definitions. [Repealed, Sec. 47 ch 29 SLA 1987].

Repealed or Renumbered






Article 02 - INSURANCE PRODUCERS

Sec. 21.27.530. - Insurance producer qualifications.

In addition to the general qualifications under AS 21.27.020 , to qualify for issuance or renewal of an insurance producer license, an applicant or licensee

(1) must possess the competence necessary to fulfill the responsibilities of an insurance producer;

(2) if previously licensed in good standing in this state as an insurance producer, must not have had a license suspended or revoked within the previous four calendar years;

(3) [Repealed, Sec. 53 ch 96 SLA 2004].

(4) for a license with a scope that includes variable contracts, must either be currently registered with the federal Securities and Exchange Commission as a broker-dealer or personally take and pass, to the satisfaction of the director, tests of the knowledge and competence of the applicant concerning securities;

(5) [Repealed, Sec. 82 ch 81 SLA 2001].



Sec. 21.27.540. - Trainee insurance producers. [Repealed, Sec. 53 ch 96 SLA 2004].

Repealed or Renumbered



Sec. 21.27.550. - Appointment of insurance producer as an agent.

(a) A person may not act as or represent to be a representative of, authorized or appointed agent of, or other term implying a contractual relationship with a particular admitted insurer, or accept applications on behalf of an admitted insurer, unless the person is licensed as an insurance producer under this chapter and is or becomes an appointed agent of the admitted insurer under AS 21.27.100 .

(b) An admitted insurer or managing general agent of an admitted insurer may not enter into an agency agreement with an insurance producer unless the managing general agent and the insurance producer are licensed under this chapter and there is in effect a written agency agreement that specifically sets out the duties, functions, powers, authority, and compensation of all parties to the contract. The written agreement shall be kept in the permanent records of the insurer or managing general agent, if any, and the insurance producer, and be open to inspection by the director.

(c) All money collected for the account of an insurer shall be held by the insurance producer as a fiduciary.

(d) An agency agreement may not be assigned in whole or in part by the insurance producer.

(e) If the agency agreement permits the insurance producer to settle a claim on behalf of the insurer

(1) a claim must be reported to the insurer within 30 days;

(2) a copy of the claim file shall be sent to the insurer;

(3) all insurance claim files shall be the property of the insurer or managing general agent, if any, and insurance producer, but upon an order of liquidation of the insurer, the files shall become the sole property of the insurer or the insurer's estate; the insurance producer shall have reasonable access to and the right to copy the files on a timely basis.

(f) An insurance producer is subject to the unfair trade practice and fraud provisions under AS 21.36.

(g) The insurance producer may not

(1) bind reinsurance or retrocessions on behalf of the insurer;

(2) commit the insurer to participate in insurance or reinsurance syndicates;

(3) appoint an agent or subagent;

(4) jointly employ an individual who is employed by the insurer or by the managing general agent; or

(5) delegate insurance producer authority to another person.

(h) Except as provided under AS 21.27.560 , an agency appointment may not extend, directly or indirectly, to a client for whom the insurance producer is a producing broker or for whom insurance is exported to nonadmitted insurers under AS 21.34.

(i) A reinsurance intermediary manager may not enter into an agency agreement with an insurance producer unless both parties are licensed under this chapter and there is in effect a written agency agreement that specifically sets out the duties, functions, powers, authority, and compensation of all parties to the agreement. The written agreement shall be kept in the permanent records of the reinsurance intermediary manager, the reinsurer, and the insurance producer, and be open to inspection by the director. A written agreement must contain the following minimum provisions:

(1) money collected for the account of a reinsurer must be held by the insurance producer as a fiduciary;

(2) the agreement may not be assigned in whole or in part by the insurance producer;

(3) the agreement may not permit the insurance producer to settle claims on behalf of the reinsurer or reinsurance intermediary manager; and

(4) the insurance producer may not

(A) jointly employ an individual who is employed with the reinsurer or reinsurance intermediary manager; or

(B) delegate insurance producer authority to another person.



Sec. 21.27.560. - Appointment of insurance producers as brokers.

(a) A client who appoints an insurance producer as its broker in this state or relative to a subject resident, located, or to be performed in this state shall execute a written contract that specifically sets out the duties, functions, powers, authority, and compensation of the insurance producer, if the broker is compensated by a fee paid by the client or by a combination of a fee paid by a client and a commission paid by an insurer with which coverage has been placed. The written contract shall be kept in the permanent records of the insurance producer and be open to inspection by the director.

(b) The insurance producer may not knowingly accept payment of a premium for coverage until the coverage has been authorized by the insurer. This subsection does not apply to renewal of existing coverage placed by the insurance producer or to a premium deposit for the purchase of insurance. A premium deposit shall be returned to the client if coverage is not obtained within 10 working days.

(c) An insurance producer appointed as a client's broker may only receive compensation if the compensation is a

(1) fee that requires the insurance producer to offset or reimburse the client for the full amount of a commission earned by the insurance producer;

(2) combination of a fee paid by a client and a commission paid by an insurer with which coverage is placed that may offset or reimburse a client for all or part of a commission earned by the insurance producer if the amount of the commission is disclosed to the client; or

(3) commission paid by an insurer with which coverage has been placed.

(d) A contract between a client and an insurance producer may not be assigned in whole or in part by the insurance producer.

(e) An insurance producer appointed as a broker by a client may act as an appointed agent of an admitted insurer and may accept an application, bind coverage, and collect a premium from the client on behalf of the admitted insurer.

(f) A controlling insurance producer may not be appointed as a broker by a client in this state or relative to a subject resident, located, or to be performed in this state unless, in a form acceptable to the director, the controlling insurance producer has disclosed in writing to the client the relationship between the controlling insurance producer and the controlled insurer, each client has acknowledged receipt of the disclosure, and a copy of the acknowledged disclosure is maintained by the controlling insurance producer in its records. The records shall be available for inspection by the director.

(g) Money paid by a client to an insurance producer for insurance premiums shall be held by the insurance producer as a fiduciary.

(h) An insured shall be entitled to coverage or a return premium and the premium shall be considered received by the insurer if the premium payment made to the insurance producer was, at the time made, designated for specific coverage, and the insurer accepted or acknowledged coverage by issuing a policy binder or other evidence of temporary insurance, or the insurance producer received information from the insurer in the normal course of business that the insurance had been granted.

(i) Except as provided under (c) and (e) of this section, this section does not alter the common law of agency as applied to transactions under this title.



Sec. 21.27.570. - Operating requirements for controlling insurance producers.

(a) If the aggregate amount of gross written premium on business placed by a controlling insurance producer exceeds five percent of the admitted assets of the controlled insurer for a calendar year as reported in the insurer's most recent financial statement filed with the director, the controlling insurance producer may not place business with the controlled insurer and the controlled insurer may not accept business from the controlling insurance producer unless a written contract is in effect between the parties that

(1) establishes the responsibilities of each party, indicates each party's share of responsibility for each particular function, and specifies the division of responsibilities;

(2) has been approved by the board of directors of the controlled insurer;

(3) contains the following minimum provisions:

(A) the controlled insurer may terminate the contract for cause upon written notice sent by certified mail to the controlling producer and shall suspend the authority of the controlling insurance producer to write business during a dispute regarding the cause for termination;

(B) the controlling insurance producer shall render accounts to the controlled insurer detailing all transactions, including information in the accounts necessary to support compensation, commissions, charges, and other fees received by, or owing to, the controlling producer;

(C) the controlling insurance producer shall remit money due under the contract to the controlled insurer at least monthly;

(D) premiums or installments collected shall be due not later than 90 days after the effective date of coverage placed with the controlled insurer;

(E) money collected for the account of a controlled insurer shall be held by the controlling insurance producer as a fiduciary, except a controlling insurance producer not required to be licensed under this chapter shall act as a fiduciary in compliance with the requirements of its domiciliary jurisdiction;

(F) all payments on behalf of the controlled insurer shall be held by the controlling insurance producer as a fiduciary;

(G) the controlling insurance producer shall maintain separate records for each controlled insurer in a form usable by the controlled insurer; the controlled insurer or its authorized representative shall have the right to audit and the right to copy all accounts and records related to the controlled insurer's business; the director, in addition to authority granted in this title, shall have access to all books, bank accounts, and records of the controlling insurance producer in a form usable to the director;

(H) the contract may not be assigned in whole or in part by the controlling insurance producer;

(I) the controlled insurer shall provide, and the controlling producer shall follow, written underwriting standards, rules, procedures, and manuals that must include the conditions for acceptance or rejection of risks, including types of risks that may be written, maximum limits of liability, applicable exclusions, territorial limitations, policy cancellation provisions, the maximum policy term, the rating system, and basis of the rates to be charged;

(J) the underwriting standards, rules, procedures, and manuals shall be the same as those applicable to comparable business placed with the controlled insurer by licensees other than the controlling licensee;

(K) the rates and terms of the controlling insurance producer's compensation including commissions, charges, and other fees may not be greater than those applicable to comparable business placed with the controlled insurer by licensees other than the controlling licensee;

(L) the controlled insurer shall establish a limit, that may be different for each kind or class of business, on the amount of premium that the controlling insurance producer may place with the controlled insurer in relation to the controlled insurer's surplus and total writings;

(M) the controlled insurer shall notify the controlling insurance producer if an applicable limit is approached and the controlling insurance producer may not place and the controlled insurer may not accept business if the limit under (L) of this paragraph has been reached;

(N) if the contract provides that the controlling insurance producer, on insurance placed with the controlled insurer, is to be compensated contingent upon the controlling insurer's profits on the placed insurance, the contingent compensation may not be determined or paid until

(i) at least five years after the premiums are earned on casualty business and at least one year after the premiums are earned on any other insurance;

(ii) a later period established by the director for specified kinds or classes of insurance; and

(iii) not until the profits have been verified under (b) of this section;

(O) the controlling insurance producer may negotiate but may not bind reinsurance on behalf of the controlled insurer on insurance that the controlling insurance producer places with the controlled insurer, except that the controlling insurance producer may bind facultative reinsurance contracts under obligatory agreements if the contract with the controlled insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which automatic agreements are in effect, the coverage and amounts or percentages that may be reinsured, and commission schedules; and

(4) provides that the controlled insurer has an audit committee composed of independent members of the board of directors that meet at least annually with management, the insurer's independent certified public accountants, and an independent actuary specialist acceptable to the director to review the adequacy of the insurer's reserves for losses incurred and outstanding.

(b) In addition to any other required loss reserve certification, the controlled insurer shall annually obtain the opinion of an independent qualified actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the controlling insurance producer. The controlled insurer shall file with the director on or before April 1 of each year an opinion of an independent actuary attesting to the adequacy of the reserves for losses incurred and outstanding and reporting the loss ratios for each kind and class of business placed with the controlled insurer by the controlling producer.

(c) The controlled insurer shall annually report by kind and class of insurance in a form acceptable to the director the amount of compensation paid to the controlling producer, the percentage the compensation represents to the net premiums written, the amount of compensation paid to uncontrolling producers, and the percentage the compensation represents to the net premiums written.

(d) A controlling insurance producer may be examined by the director as if it were the controlled insurer.

(e) If the conservator, rehabilitator, or liquidator of a controlled insurer or formerly controlled insurer has reason to believe that the controlled insurer or formerly controlled insurer suffered loss or damage arising out of a failure to comply with this section by the controlling producer or another person, the conservator, rehabilitator, or liquidator may maintain a civil action for recovery of damages or other relief for the benefit of the controlled insurer or its estate.

(f) In addition to any other liability and without intent to limit in any manner the rights of policyholders, claimants, auditors, creditors, or third parties, if the director determines after a hearing under AS 21.06.170 - 21.06.240 that a controlling insurance producer caused losses arising out of a violation of this section to a controlled insurer, the director may order the controlling insurance producer to make restitution to the controlled insurer, the rehabilitator, or the liquidator of the controlled insurer for the loss.

(g) In addition to any other penalty provided by law, a person who violates this section is subject to the penalties provided under AS 21.27.440 and a controlled insurer's certificate of authority may be suspended or revoked. The director may also order the controlling producer to cease placing business with the controlled insurer.

(h) This section does not apply to

(1) a person appointed to act on behalf of the controlled insurer as a managing general agent under this chapter;

(2) a person who receives no compensation based upon the amount of premiums written with the controlled insurer and who places insurance only with the controlled insurer, only with the controlled insurer and an admitted member or admitted members of the insurer's holding company system, or only with the controlled insurer's parent, affiliate, or subsidiary if admitted in this state;

(3) a person who does not accept insurance placements directly from an insured and who only accepts insurance placements from a nonaffiliated subagent;

(4) a controlled insurer and its controlling insurance producer if, except for insurance written through a residual market facility under this title, insurance placements are accepted only from a controlling producer, an insurance producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer;

(5) a risk retention group under 15 U.S.C. 3901; or

(6) a risk apportionment plan under AS 21.39.150 or an assigned risk pool under AS 21.39.155 .






Article 03 - MANAGING GENERAL AGENTS

Sec. 21.27.590. - Managing general agents qualifications.

In addition to the general qualifications under AS 21.27.020 , the director may require that a managing general agent maintain

(1) a bond in an amount acceptable to the director and that requires the managing general agent to conduct business under this title; and

(2) an errors and omissions insurance policy acceptable to the director.



Sec. 21.27.600. - Trainee managing general agents. [Repealed, Sec. 53 ch 96 SLA 2004].

Repealed or Renumbered



Sec. 21.27.610. - Authority of managing general agents.

A managing general agent has only the authority consistent with this title that is conferred by an admitted insurer. A managing general agent, resident or nonresident, qualified and licensed under this chapter, may exercise the powers conferred by this title upon insurance producers and independent adjusters only for the kinds or classes of insurance and within the scope authorized by the insurer appointing the managing general agent.



Sec. 21.27.620. - Operating requirements for managing general agents; actions for loss.

(a) An insurer may not transact business with a managing general agent unless

(1) the insurer holds a certificate of authority in this state;

(2) the managing general agent is licensed under this chapter or, when the managing general agent is operating only for a foreign insurer, is licensed by its resident insurance regulator in a state that the director has determined has enacted provisions substantially similar to those contained in this chapter and the state is accredited by the National Association of Insurance Commissioners;

(3) a written contract is in effect between the parties that establishes the responsibilities of each party, indicates both party's share of responsibility for a particular function, and specifies the division of responsibilities;

(4) a written contract between an insurer and a managing general agent contains the following provisions:

(A) the insurer may terminate the contract for cause upon written notice sent by certified mail to the managing general agent and may suspend the underwriting authority of the managing general agent during a dispute regarding the cause for termination;

(B) the managing general agent shall render accounts to the insurer detailing all transactions and remit all money due under the contract to the insurer at least monthly;

(C) all money collected for the account of an insurer shall be held by the managing general agent as a fiduciary;

(D) all payments on behalf of the insurer shall be held by the managing general agent as a fiduciary;

(E) the managing general agent may not retain more than three months estimated claims payments and allocated loss adjustment expenses;

(F) the managing general agent shall maintain separate records for each insurer in a form usable by the insurer; the insurer or its authorized representative shall have the right to audit and the right to copy all accounts and records related to the insurer's business; the director, in addition to authority granted in this title, shall have access to all books, bank accounts, and records of the managing general agent in a form usable to the director;

(G) the contract may not be assigned in whole or in part by the managing general agent;

(H) if the contract permits the managing general agent to do underwriting, the contract must include the following:

(i) the managing general agent's maximum annual premium volume;

(ii) the rating system and basis of the rates to be charged;

(iii) the types of risks that may be written;

(iv) maximum limits of liability;

(v) applicable exclusions;

(vi) territorial limitations;

(vii) policy cancellation provisions;

(viii) the maximum policy term; and

(ix) that the insurer shall have the right to cancel or not renew a policy of insurance subject to applicable state law;

(I) if the contract permits the managing general agent to settle claims on behalf of the insurer, the contract must include the following:

(i) written settlement authority must be provided by the insurer and may be terminated for cause upon the insurer's written notice sent by certified mail to the managing general agent or upon the termination of the contract, but the insurer may suspend the settlement authority during a dispute regarding the cause of termination;

(ii) claims shall be reported to the insurer within 30 days;

(iii) a copy of the claim file shall be sent to the insurer upon request or as soon as it becomes known that the claim has the potential to exceed an amount determined by the director or exceeds the limit set by the insurer, whichever is less, involves a coverage dispute, may exceed the managing general agent's claims settlement authority, is open for more than six months, involves extra contractual allegations, or is closed by payment in excess of an amount set by the director or an amount set by the insurer, whichever is less;

(iv) each party shall comply with unfair claims settlement statutes and regulations;

(v) transmission of electronic data at least monthly if electronic claim files are in existence; and

(vi) claim files shall be the property of both the insurer and managing general agent; upon an order of liquidation of the insurer, the files shall become the sole property of the insurer or the insurer's estate; the managing general agent shall have reasonable access to and the right to copy the files on a timely basis;

(J) if the contract provides for sharing of interim profits by the managing general agent and the managing general agent has the authority to determine the amount of the interim profits by establishing loss reserves, by controlling claim payments, or in any other manner, interim profits may not be paid to the managing general agent until

(i) one year after they are earned for property insurance business and five years after they are earned on casualty business;

(ii) a later period established by the director for specified kinds or classes of insurance; and

(iii) not until the profits have been verified under (d) of this section;

(K) if the insurer is domiciled in this state or the managing general agent has a place of business in this state, a copy of the contract must be filed with and approved by the director at least 30 days before the managing general agent transacts business on behalf of the insurer; if the insurer is not domiciled in this state or the managing general agent transacts business relative to a subject resident, located, or to be performed in this state from a place of business not physically located in this state, a copy of the contract required in this section must be filed with and approved by the director at least 30 days before the managing general agent transacts business on behalf of the insurer in this state or relative to a subject resident, located, or to be performed in this state if the insurer or the managing general agent are domiciled in a state not accredited by the National Association of Insurance Commissioners; and

(L) if the contract is not required to be approved in advance by the director, the insurer shall provide written notification to the director within 30 days of the entry into or termination of a contract with a managing general agent; the notice must include a statement of duties to be performed by the managing general agent on behalf of the insurer, the kinds and classes of insurance for which the managing general agent has authorization to act, and other information required by the director.

(b) The managing general agent may not

(1) bind reinsurance or retrocessions on behalf of the insurer, except that the managing general agent may bind facultative reinsurance contracts under obligatory agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which automatic agreements are in effect, the coverage and amounts or percentages that may be reinsured, and commission schedules;

(2) commit the insurer to participate in insurance or reinsurance syndicates;

(3) appoint a subagent unless the scope of the subagent's license as an insurance producer includes the kinds and classes of insurance for which the subagent is appointed;

(4) pay or commit the insurer to pay a claim, net of reinsurance, the amount of which exceeds one percent of the insurer's policyholder's surplus as of December 31 of the last completed calendar year without the prior written approval of the insurer for the settlement and the approval is received after the insurer has been notified in writing that the claim settlement will exceed one percent of the insurer's policyholder's surplus as of December 31 of the last completed calendar year;

(5) collect a payment from a reinsurer or commit the insurer to a claim settlement with a reinsurer without prior written approval of the insurer, but if prior written approval is given, a complete report must be forwarded to the insurer within 30 days;

(6) permit a subagent to serve on the insurer's board of directors;

(7) jointly employ an individual who is employed with the insurer; or

(8) delegate managing general agent authority to another person.

(c) In a form acceptable to the director, a managing general agent shall annually provide and an insurer shall annually obtain a copy of certified financial statements of each managing general agent with which the insurer has done business. The financial statements shall be prepared by an independent certified public accountant if the managing general agent, with or without authority, either separately or with affiliates, directly or indirectly produces or underwrites an amount of gross written premium equal to or more than five percent of the policy holder's surplus in a quarter or year, as reported in the insurer's last annual statement.

(d) In addition to any other required loss reserve certification, if a managing general agent establishes loss reserves, the insurer shall annually obtain the opinion of an independent qualified actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the managing general agent. The insurer retains an independent responsibility to determine the adequacy of its loss reserves, including those established by its managing general agents.

(e) An insurer shall at least semiannually conduct an on-site review of the underwriting and claims processing operations of the managing general agent if the managing general agent, with or without authority, either separately or with affiliates, directly or indirectly produces or underwrites an amount of gross written premium equal to or more than five percent of the policy holder's surplus in a quarter or year, as reported in the insurer's last annual statement.

(f) An insurer shall review its books and records quarterly to determine if a person or insurance producer has acted as its managing general agent. If an insurer determines that a person or insurance producer has acted as its managing general agent, the insurer shall promptly notify the person or insurance producer and the director of the determination and the insurer and person or insurance producer must fully comply with the provisions of this chapter within 30 days.

(g) An insurer may not appoint to its board of directors an officer, director, employee, subagent, insurance producer, or controlling shareholder of its managing general agent.

(h) The actual or apparently authorized acts of the managing general agent are considered the acts of the insurer upon whose behalf it is acting.

(i) A managing general agent may be examined by the director as if it were the insurer.

(j) If the director determines after a hearing under AS 21.06.170 - 21.06.240 that a managing general agent caused loss or damage arising out of a violation of AS 21.27.590 - 21.27.630 to an insurer, the director may order the managing general agent to make restitution to the insurer, receiver, rehabilitator, or liquidator of the insurer for the loss. Restitution ordered under this subsection is in addition to any other liability of the managing general agent and does not affect the rights of a policy holder, claimant, creditor, or third party. The director may, at the request of the insurer, maintain or bring a civil action brought by or on behalf of the insurer and its policyholders and creditors for recovery of compensatory damages for the benefit of the insurer and its policyholders and creditors or seek other appropriate relief. If an order of rehabilitation or liquidation of the insurer has been entered under AS 21.78, the receiver appointed under the order determines that a person has not materially complied with AS 21.27.590 - 21.27.630 or an order of the director, and the insurer suffers loss or damage from the noncompliance, the receiver may bring a civil action for the recovery of damages or other appropriate sanctions for the benefit of the insurer.

(k) In addition to any other penalty provided by law, a person who violates this section is subject to the penalties provided under AS 21.27.440 and an insurer's certificate of authority may be suspended or revoked.

(l) In this section, "transact" has the meaning given in AS 21.90.900.






Article 04 - THIRD-PARTY ADMINISTRATORS

Sec. 21.27.630. - Registration required.

(a) A person may not act as or represent to be a third-party administrator in this state or relative to a subject resident, located, or to be performed in this state, unless registered under this chapter or in another jurisdiction under AS 21.27.650 . A person may not act as or represent to be a third-party administrator representing an insurer domiciled in this state regarding a risk located outside this state unless registered by this state under the provisions of this chapter.

(b) A third-party administrator may not transact business for a kind or class of authority for which the person is not registered.

(c) Except as otherwise provided in this chapter, a third-party administrator shall be registered under AS 21.27.630 - 21.27.660 unless the third-party administrator only investigates and adjusts claims and is licensed under this chapter as an independent adjuster.

(d) A third-party administrator may not use a fictitious name or alias unless the licensee's legal name and fictitious name or alias are on the registration.

(e) A person who is an employee of an admitted insurer, who acts within the course and scope of that employment, and within the scope of the insurer's certificate of authority is not required to be registered under this section.

(f) A person who performs management services for an admitted insurer is not required to be registered as a third-party administrator if the person's compensation is not based on the volume of premium written and the person

(1) is a wholly-owned subsidiary of the admitted insurer;

(2) wholly owns the admitted insurer;

(3) is a wholly-owned subsidiary of the insurance holding company that owns or controls the admitted insurer;

(4) is a United States manager of the United States branch of an alien admitted insurer; or

(5) is the manager of a group, association, pool, or organization of admitted insurers that does joint underwriting if it is subject to examination by the authorized insurance regulator in the state in which the person's principal place of business is located.

(g) A credit union or a financial institution subject to supervision or examination by federal or state banking authorities, or a mortgage lender, that performs no functions other than advancing premiums to the insurer and collecting a debt from the insured is not required to be registered as a third-party administrator.

(h) A credit card issuing company that performs no functions, including adjustment or settlement of claims, other than advancing and collecting premiums from its credit card holders who have authorized collection is not required to be registered as a third-party administrator.

(i) A person who only provides services to bona fide employee benefit plans that are established by an employer or an employee organization, or both, for which the insurance laws of this state are preempted under the Employee Retirement Income Security Act of 1974, is not required to be additionally registered as a third-party administrator if the person certifies to the director on or before February 1 of each year its exempt status.

(j) A third-party administrator

(1) shall apply for registration under the procedures of AS 21.27.040;

(2) shall renew its registration under the procedures of AS 21.27.380; and

(3) is subject to hearings and orders on violations; denial, nonrenewal, suspension, or revocation of registration; penalties; and surrender of registration under the procedures set out in AS 21.27.405 - 21.27.460.

(k) An insurer that holds a certificate of authority issued by the director and is in good standing under this title is not required to be registered as a third-party administrator in this state.

(l) A person that is not required to be registered as a third-party administrator under (e) - (k) of this section must file a certification with the director that the person meets the requirements for exemption.



Sec. 21.27.640. - Third-party administrator qualifications.

(a) The director may not issue or renew a registration except in compliance with this chapter and may not issue a registration to a person, or to be exercised by a person, found by the director to be untrustworthy, incompetent, financially irresponsible, or who has not established to the satisfaction of the director that the person is qualified under this chapter.

(b) To qualify for issuance or renewal of a registration, an applicant or registrant shall comply with this title, regulations adopted under AS 21.06.090 , and

(1) be a trustworthy person;

(2) have active working experience in administrative functions that, in the director's opinion, exhibits the ability to competently perform the administrative functions of a third-party administrator;

(3) not have committed an act that is a cause for denial, nonrenewal, suspension, or revocation of a registration or license in this state or another jurisdiction;

(4) maintain a lawfully established place of business as described in AS 21.27.330 in this state, unless licensed as a nonresident under AS 21.27.270;

(5) disclose to the director all owners, officers, directors, or partners, if any;

(6) designate a compliance officer for the firm;

(7) provide in or with its application

(A) all basic organizational documents of the third-party administrator, including articles of incorporation, articles of association, partnership agreement, trade name certificate, trust agreement, shareholder agreement, and other applicable documents and all endorsements to the required documents;

(B) the bylaws, rules, regulations, or similar documents regulating the internal affairs of the administrator;

(C) the names, mailing addresses, physical addresses, official positions, and professional qualifications of persons who are responsible for the conduct of affairs of the third-party administrator, including the members of the board of directors, board of trustees, executive committee, or other governing board or committee; the principal officers in the case of a corporation, or the partners or members in the case of a partnership, limited liability company, limited liability partnership, or association; shareholders holding directly or indirectly 10 percent or more of the voting securities of the third-party administrator; and any other person who exercises control or influence over the affairs of the third-party administrator;

(D) certified financial statements for the preceding two years, or for each year and partial year that the applicant has been in business if less than two years, prepared by an independent certified public accountant establishing that the applicant is solvent, that the applicant's system of accounting, internal control, and procedure is operating effectively to provide reasonable assurance that money is promptly accounted for and paid to the person entitled to the money, and any other information that the director may require to review the current financial condition of the applicant; and

(E) a statement describing the business plan, including information on staffing levels and activities proposed in this state and in other jurisdictions and providing details establishing the third-party administrator's capability for providing a sufficient number of experienced and qualified personnel in the areas of claims handling, underwriting, and record keeping;

(8) provide to the director documents necessary to verify the statements contained in or in connection with the application; and

(9) notify the director, in writing, within 30 days of

(A) a change in compliance officer, residence, place of business, mailing address, or phone number;

(B) the suspension or revocation of an insurance license or registration by another state or jurisdiction; or

(C) a conviction of a misdemeanor or felony of the third-party administrator, its officers, directors, partners, owners, or employees.

(c) The director may require that a third-party administrator maintain

(1) a bond as described in AS 21.27.190 in an amount acceptable to the director and conditioned in that the third-party administrator will conduct business as required by this title; and

(2) an errors and omissions insurance policy acceptable to the director.

(d) If the director finds that the applicant or registrant is qualified and that application, registration, or renewal fees have been paid, the director may issue or renew the registration.



Sec. 21.27.650. - Operating requirements for third-party administrators.

(a) An insurer may not transact business with a third-party administrator unless

(1) the insurer holds a certificate of authority in this state if required under this title;

(2) the third-party administrator is registered under this chapter or the third-party administrator has filed a certification with the director certifying that the third-party administrator is operating only for a foreign insurer other than a self-funded multiple employer welfare arrangement regulated under AS 21.85 and is registered as a third-party administrator by the third-party administrator's resident insurance regulator in a state that the director has determined has enacted provisions substantially similar to those contained in AS 21.27.630 - 21.27.650 and that is accredited by the National Association of Insurance Commissioners;

(3) the third-party administrator provides the director on January 1, April 1, July 1, and October 1 of each year

(A) a list of current employees, identifying those transacting business in this state or upon a subject resident, located or to be performed in this state;

(B) a list of current insurers under contract; and

(C) other information the director may require;

(4) a written contract is in effect between the parties that establishes the responsibilities of each party, indicates both parties' share of responsibility for a particular function, and specifies the division of responsibilities;

(5) there is in effect a written contract between the insurer and third-party administrator that contains the following provisions:

(A) the insurer may terminate the contract for cause upon written notice sent by certified mail to the third-party administrator and may suspend the underwriting authority of the third-party administrator during a dispute regarding the cause for termination; but the insurer must fulfill all lawful obligations with respect to policies affected by the written agreement, regardless of any dispute between the insurer and the third-party administrator;

(B) the third-party administrator shall render accounts to the insurer detailing all transactions and remit all money due under the contract to the insurer at least monthly;

(C) all money collected for the account of an insurer shall be held by the third-party administrator as a fiduciary;

(D) all payments on behalf of the insurer shall be held by the third-party administrator as a fiduciary;

(E) the third-party administrator may not retain more than three months estimated claims payments and allocated loss adjustment expenses;

(F) the third-party administrator shall maintain separate records for each insurer in a form usable by the insurer; the insurer or its authorized representative shall have the right to audit and the right to copy all accounts and records related to the insurer's business; the director, in addition to other authority granted in this title, shall have access to all books, bank accounts, and records of the third-party administrator in a form usable to the director; any trade secrets contained in books and records reviewed by the director, including the identity and addresses of policyholders and certificate holders, shall be kept confidential, except that the director may use the information in a proceeding instituted against the third-party administrator or the insurer;

(G) the contract may not be assigned in whole or in part by the third-party administrator;

(H) if the contract permits the third-party administrator to do underwriting, the contract must include the following:

(i) the third-party administrator's maximum annual premium volume;

(ii) the rating system and basis of the rates to be charged;

(iii) the types of risks that may be written;

(iv) maximum limits of liability;

(v) applicable exclusions;

(vi) territorial limitations;

(vii) policy cancellation provisions;

(viii) the maximum policy term; and

(ix) that the insurer shall have the right to cancel or not renew a policy of insurance subject to applicable state law;

(I) if the contract permits the third-party administrator to administer claims on behalf of the insurer, the contract must include the following:

(i) written settlement authority must be provided by the insurer and may be terminated for cause upon the insurer's written notice sent by certified mail to the third-party administrator or upon the termination of the contract, but the insurer may suspend the settlement authority during a dispute regarding the cause of termination;

(ii) claims shall be reported to the insurer within 30 days;

(iii) a copy of the claim file shall be sent to the insurer upon request or as soon as it becomes known that the claim has the potential to exceed an amount determined by the director or exceeds the limit set by the insurer, whichever is less, involves a coverage dispute, may exceed the third-party administrator's claims settlement authority, is open for more than six months, involves extra contractual allegations, or is closed by payment in excess of an amount set by the director or an amount set by the insurer, whichever is less;

(iv) each party to the contract shall comply with unfair claims settlement statutes and regulations;

(v) transmission of electronic data must occur at least monthly if electronic claim files are in existence; and

(vi) claim files shall be the sole property of the insurer; upon an order of liquidation of the insurer, the third-party administrator shall have reasonable access to and the right to copy the files on a timely basis; and

(J) the contract may not provide for commissions, fees, or charges contingent upon savings obtained in the adjustment, settlement, and payment of losses covered by the insurer's obligations; but a third-party administrator may receive performance-based compensation for providing hospital or other auditing services or may receive compensation based on premiums or charges collected or the number of claims paid or processed.

(b) If the insurer is domiciled in this state or the third-party administrator has a place of business in this state, a copy of the contract must be filed with and approved by the director at least 30 days before the third-party administrator transacts business on behalf of the insurer. If the contract is not required to be approved in advance by the director, the insurer shall provide written notification to the director within 30 days of the entry into or termination of a contract with a third-party administrator; the notice must include a statement of duties to be performed by the third-party administrator on behalf of the insurer, the kinds and classes of insurance for which the third-party administrator has authorization to act, and other information required by the director.

(c) If the contract provides for the third-party administrator to receive or collect premiums, payment by or on behalf of the insured of premiums for insurance to the third-party administrator shall be presumed to have been received by the insurer; payment of return premiums or claim payments forwarded by the insurer to the third-party administrator may not be presumed to have been received by the person entitled to the money until the payments are received by the insured or claimant. Nothing in this subsection limits the rights that the insurer may have against the third-party administrator resulting from the failure of the third-party administrator to make payments to persons entitled to money.

(d) Policies, certificates, booklets, termination notices or other written communications delivered by the insurer to the third-party administrator for delivery to the insured or covered individuals shall be delivered by the third-party administrator within 10 days after receipt of instructions from the insurer to deliver them.

(e) When the services of a third-party administrator are utilized, the third-party administrator shall provide a written notice, approved in writing by the insurer, to a covered person advising the person of the identity of the insurer and the relationship between the third-party administrator, the policyholder, and the insurer.

(f) The third-party administrator may not

(1) bind reinsurance or retrocessions on behalf of the insurer;

(2) commit the insurer to participate in insurance or reinsurance syndicates;

(3) pay or commit the insurer to pay a claim, net of reinsurance, the amount of which exceeds one percent of the insurer's policyholder's surplus as of December 31 of the last completed calendar year without prior written approval of the insurer for the settlement; the approval of an insurer must be received after the insurer has been notified in writing that the claim settlement will exceed one percent of the insurer's policyholder's surplus as of December 31 of the last completed calendar year;

(4) collect a payment from a reinsurer or commit the insurer to a claim settlement with a reinsurer without prior written approval of the insurer, but if prior written approval is given, a complete report must be forwarded to the insurer within 30 days;

(5) serve on the insurer's board of directors;

(6) jointly employ an individual who is employed by the insurer;

(7) delegate third-party administrator authority to another person;

(8) solicit applications for insurance or renewals of insurance directly through employees or by appointments of insurance producers as its subagents unless its employees or the insurance producers appointed under the procedures set out in AS 21.27.100 and 21.27.110 are licensed for the kinds or classes of insurance and the solicitation or renewals are within the scope of authority granted by the insurer contracting with the third-party administrator; or

(9) advertise the business underwritten by an insurer unless the advertising has been approved in writing by the insurer in advance of its use.

(g) In a form acceptable to the director, a third-party administrator shall annually provide to the insurer and an insurer shall annually obtain a copy of certified financial statements prepared by an independent certified public accountant of each third-party administrator with which the insurer has done business.

(h) In addition to any other required loss reserve certification, if a third-party administrator establishes loss reserves, the insurer shall annually obtain the opinion of an independent qualified actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the third-party administrator. The insurer retains an independent responsibility to determine the adequacy of its loss reserves, including those established by its third-party administrators.

(i) If a third-party administrator provides services for more than 100 certificate holders on behalf of an insurer, the insurer shall at least semiannually conduct a review of the operations of the third-party administrator. At least one review required under this subsection must be an on-site review.

(j) A third-party administrator shall maintain records as described in AS 21.27.350 .

(k) An insurer may not appoint to its board of directors an officer, director, employee, subagent, insurance producer, or controlling shareholder of its third-party administrator.

(l) An actual or apparently authorized act of the third-party administrator is considered to be the act of the insurer upon whose behalf the third-party administrator is acting.

(m) A third-party administrator may be examined by the director under AS 21.06.120 as if it were the insurer.

(n) If the director determines after a hearing under AS 21.06.170 - 21.06.240 that a third-party administrator caused loss arising out of a violation of AS 21.27.630 - 21.27.650 to an insurer, the director may order the third-party administrator to reimburse the insurer, the rehabilitator, or the liquidator of the insurer for the loss. Reimbursement ordered under this subsection is in addition to any other liability of the third-party administrator and does not affect the rights of a policyholder, claimant, creditor, or third-party.

(o) In addition to any other penalty provided by law, a person who violates this section is subject to the penalties provided under AS 21.27.440 and an insurer's certificate of authority may be suspended or revoked.

(p) [Repealed, Sec. 34 ch 1 FSSLA 2005].

(q) The director may, without advance notice or hearing, immediately suspend by order the registration of a third-party administrator if the director finds that one or more of the following circumstances exist:

(1) the third-party administrator is insolvent or impaired;

(2) a proceeding for bankruptcy, receivership, conservatorship, or rehabilitation, or another delinquency proceeding regarding the third-party administrator has been commenced in any state or by a governmental agency of another jurisdiction;

(3) the third-party administrator is in an unsound condition, or is in a condition or using methods or practices that render its further transaction of insurance injurious to policy holders or the public.



Sec. 21.27.660. - Definitions.

In AS 21.27.630 - 21.27.660,

(1) "insurer" includes the Comprehensive Health Insurance Association created under AS 21.55.010 and any person issued or required to obtain a certificate of authority under this title to transact life insurance, annuities, and health insurance or to provide coverage for the cost of medical care;

(2) "transact" has the meaning given in AS 21.90.900 .






Article 05 - REINSURANCE INTERMEDIARY BROKERS

Sec. 21.27.670. - Reinsurance intermediary broker qualifications.

In addition to the general qualifications under AS 21.27.020 , the director may require that a reinsurance intermediary broker maintain

(1) a bond in an amount acceptable to the director in favor of insurers and this state that requires the reinsurance intermediary broker to conduct business under this title; and

(2) an errors and omissions insurance policy acceptable to the director.



Sec. 21.27.680. - Trainee reinsurance intermediary brokers. [Repealed, Sec. 53 ch 96 SLA 2004].

Repealed or Renumbered



Sec. 21.27.690. - Operating requirements for reinsurance intermediary brokers; actions for loss.

(a) Except as provided in (b) of this section, an insurer may not transact business with a reinsurance intermediary broker unless the insurer holds a certificate of authority in this state, the reinsurance intermediary broker is licensed in this state, and there is in effect a written contract between the parties that establishes the responsibilities of each party, indicates each party's share of responsibility for each particular function, and specifies the division of responsibilities. The written contract shall be kept in the permanent records of the insurer and the reinsurance intermediary broker, be open to inspection by the director, and must contain the following minimum provisions:

(1) the insurer may terminate the reinsurance intermediary broker's authority at any time by written notice sent by certified mail;

(2) the reinsurance intermediary broker shall render accounts to the insurer detailing all transactions including information necessary to support all commissions, charges, and other fees received by or owing to the reinsurance intermediary broker and remit the money due under the contract to the insurer within 30 days of receipt;

(3) money collected for the account of an insurer shall be held by the reinsurance intermediary broker as a fiduciary;

(4) the reinsurance intermediary broker shall maintain separate accounts and records for each insurer and maintain the records in a form usable by the insurer; the insurer or the authorized representative of the insurer shall have access and the right to audit and the right to copy all accounts and records related to the insurer's business; the director, in addition to the other authority granted in this title, shall have access to all books, bank accounts, and records of the insurance intermediary broker in a form usable to the director;

(5) the insurer shall establish written standards for the cession or retrocession of all risks, and the reinsurance intermediary broker shall comply with those standards;

(6) the reinsurance intermediary broker shall disclose to the insurer all its relationships with insurers and reinsurers to whom risks are ceded or retroceded; and

(7) the contract may not be assigned in whole or in part by the reinsurance intermediary broker.

(b) An insurer may use a nonresident reinsurance intermediary broker who is not licensed under this chapter if the person is licensed in good standing as a resident reinsurance intermediary broker by an insurance regulator of another state that is accredited by the National Association of Insurance Commissioners. Upon written request, the director may grant written permission for a domestic insurer to use an alien reinsurance intermediary broker not licensed by and without a place of business in a jurisdiction subject to accreditation by the National Association of Insurance Commissioners if the alien reinsurance intermediary broker is licensed in good standing by its domiciliary insurance regulator. The domestic insurer and unlicensed reinsurance intermediary broker are subject to all other requirements of this section.

(c) An insurer may not employ a person who is employed by a reinsurance intermediary broker with which it transacts business, unless the reinsurance intermediary broker is under common control with the insurer and subject to AS 21.22.

(d) In a form acceptable to the director, a reinsurance intermediary broker shall annually provide and an insurer shall annually obtain a copy of certified financial statements of each reinsurance intermediary broker with which the insurer has done business, prepared by the independent certified public accountant.

(e) If the director determines after a hearing under AS 21.06.170 - 21.06.240 that a reinsurance intermediary broker caused losses or damage arising out of a violation of AS 21.27.670 - 21.27.700 to an insurer or reinsurer, the director may order the reinsurance intermediary broker to make restitution to the insurer, reinsurer, receiver, rehabilitator, or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer. Restitution ordered under this subsection is in addition to any other liability of the reinsurance intermediary broker and does not affect the rights of a policyholder, claimant, creditor, or third party. The director may, at the request of the insurer, maintain or bring a civil action brought by or on behalf of the reinsurer or insurer and its policyholders and creditors for recovery of compensatory damages for the benefit of the reinsurer or insurer and its policyholders and creditors or seek other appropriate relief. If an order of rehabilitation or liquidation of the insurer has been entered under AS 21.78, the receiver appointed under the order determines that a person has not materially complied with AS 21.27.670 - 21.27.700 or an order of the director, and the insurer suffers loss or damage from the noncompliance, the receiver may bring a civil action for the recovery of damages or other appropriate sanctions for the benefit of the insurer.

(f) In addition to any other penalty provided by law, a person who violates this section is subject to the penalties provided under AS 21.27.440 and an insurer's certificate of authority may be suspended or revoked.

(g) In this section, "transact" has the meaning given in AS 21.90.900 .



Sec. 21.27.700. - Reinsurance intermediary broker records.

In addition to any other records requirements under this title, a reinsurance intermediary broker shall maintain in organized form a record of each transaction including

(1) the type of contract, limits, underwriting restrictions, classes or risks, and territory;

(2) the period of coverage, including effective and expiration dates, cancellation provisions, and required notice of cancellation;

(3) the reporting and settlement requirements of balances;

(4) the rate used to compute the reinsurance premium;

(5) the names and addresses of reinsurers;

(6) the rate of all reinsurance commissions, including the commissions on retrocessions handled by the reinsurance intermediary broker;

(7) the related correspondence and memoranda;

(8) the proof of placement;

(9) the details regarding retrocessions handled by the reinsurance intermediary broker including the identity of retrocessionaires and the percentage of each contract assumed or ceded;

(10) the financial records of premium and loss accounts;

(11) if the reinsurance intermediary broker procures a reinsurance contract on behalf of an admitted ceding insurer

(A) written evidence directly from an assuming reinsurer that it has agreed to assume the risk; or

(B) written evidence, if placed through a representative of the assuming reinsurer other than an employee, that the reinsurer had delegated binding authority to the representative; and

(12) additional information that is customary or that may be required by the director.






Article 06 - REINSURANCE INTERMEDIARY MANAGERS

Sec. 21.27.730. - Reinsurance intermediary manager qualifications.

In addition to the general qualifications under AS 21.27.020 , the director may require that a reinsurance intermediary manager maintain

(1) a bond in an amount acceptable to the director that requires the reinsurance intermediary manager to conduct business under this title; and

(2) an errors and omissions insurance policy acceptable to the director.



Sec. 21.27.740. - Trainee reinsurance intermediary managers. [Repealed, Sec. 53 ch 96 SLA 2004].

Repealed or Renumbered



Sec. 21.27.750. - Authority of reinsurance intermediary managers.

A reinsurance intermediary manager has only the authority that is consistent with this title and that is conferred by the reinsurer. A reinsurance intermediary manager, resident or nonresident, qualified and licensed under this chapter, may exercise the powers conferred by this title upon insurance producers and independent adjusters only for the kinds or classes of insurance and within the scope that reinsurance intermediary is authorized by the reinsurer appointing the reinsurance intermediary manager.



Sec. 21.27.760. - Operating requirements for reinsurance intermediary managers; actions for loss.

(a) A reinsurer may not transact business with a reinsurance intermediary manager unless there is in effect a written contract approved by the reinsurer's board of directors between the parties that establishes the responsibilities of each party, indicates each party's share of responsibility for each particular function, and specifies the division of responsibilities.

(b) The contract required under (a) of this section must include the following provisions:

(1) the reinsurer may terminate the contract for cause upon written notice sent by certified mail to the reinsurance intermediary manager and may suspend the underwriting authority of the reinsurance intermediary manager during a dispute regarding the cause for termination;

(2) the reinsurance intermediary manager shall render accounts to the reinsurer detailing all transactions including information necessary to support all commissions, charges, and other fees received by or owing to the reinsurance intermediary manager and remit all money due under the contract to the insurer at least monthly;

(3) money collected for the account of a reinsurer shall be held by the reinsurance intermediary manager as a fiduciary;

(4) the reinsurance intermediary manager shall maintain a separate bank account for each reinsurer that it represents;

(5) all payments on behalf of the reinsurer shall be held by the reinsurance intermediary manager as a fiduciary;

(6) the reinsurance intermediary manager may retain not more than three months estimated claims payments and allocated loss adjustment expenses;

(7) the reinsurance intermediary manager shall maintain separate accounts and records for each reinsurer and maintain the records in a form usable by the reinsurer; the reinsurer or its authorized representative shall have access and the right to audit and the right to copy all accounts and records related to the reinsurer's business; the director, in addition to the other authority granted in this title, shall have access to all books, bank accounts, and records of the reinsurance intermediary manager in a form usable to the director;

(8) the contract may not be assigned in whole or in part by the reinsurance intermediary manager;

(9) the reinsurer shall establish written underwriting and rating standards for the acceptance, rejection, or cession of all risks and the reinsurance intermediary manager shall comply with the standards;

(10) compensation including rates, terms, purposes of commissions, charges, and other fees that the reinsurance intermediary manager may levy against the reinsurer;

(11) if the contract permits the reinsurance intermediary manager to settle claims on behalf of the reinsurer,

(A) written settlement authority must be provided by the reinsurer and may be terminated for cause upon the insurer's written notice by certified mail to the reinsurance intermediary manager or upon the termination of the contract; the reinsurer may suspend the settlement authority during a dispute regarding the cause of termination;

(B) claims shall be reported to the reinsurer within 30 days;

(C) a copy of the claim file shall be sent to the reinsurer upon request or as soon as it becomes known that the claim

(i) has the potential to exceed an amount determined by the director or exceeds the limit set by the insurer, whichever is less;

(ii) involves a coverage dispute;

(iii) may exceed the reinsurance intermediary manager's claims settlement authority;

(iv) is open for more than six months;

(v) involves extra contractual allegations; or

(vi) is closed by payment in excess of an amount set by the director or an amount set by the insurer, whichever is less;

(D) the reinsurance intermediary manager shall comply with unfair claims settlement statutes and regulations;

(E) transmission of electronic data at least once a month if electronic claims files are in existence;

(F) claim files shall be the property of both the reinsurer and reinsurance intermediary manager, but upon an order of liquidation of the reinsurer, the files shall become the sole property of the reinsurer or the reinsurer's estate; the reinsurance intermediary manager shall have reasonable access to and the right to copy the files on a timely basis;

(12) if the contract provides for sharing of interim profits by the reinsurance intermediary manager, the interim profits may not be paid until

(A) one calendar year after the end of each underwriting period for property risks and five years after the end of each underwriting period for casualty risks;

(B) a later period established by the director for specified kinds or classes of insurance; and

(C) the profits have been verified under (e)(2) of this section;

(13) the reinsurance intermediary manager may not

(A) cede retrocessions on behalf of the reinsurer, except that the reinsurance intermediary manager may cede facultative retrocessions under obligatory agreements if the contract with the reinsurer contains reinsurance underwriting guidelines including a list of reinsurers with which automatic agreements are in effect, and, for each reinsurer, the coverage and amounts or percentages that may be reinsured, and commission schedules;

(B) commit the reinsurer to participate in reinsurance syndicates;

(C) appoint a subagent unless the scope of the subagent's license as an insurance producer includes the kinds and classes of insurance for which the subagent is appointed;

(D) pay or commit the reinsurer to pay a claim, net of retrocessions, the amount of which exceeds one percent of the reinsurer's policyholder's surplus as of December 31 of the last completed calendar year without the prior written approval of the reinsurer for the settlement and the approval is received after the reinsurer has been notified in writing that the claim settlement will exceed one percent of the reinsurer's policyholder's surplus as of December 31 of the last completed calendar year;

(E) collect payment from a retrocessionaire or commit the reinsurer to a claim settlement with a retrocessionaire without prior written approval of the reinsurer, but if prior written approval is given, a complete report shall be forwarded to the reinsurer within 30 days;

(F) jointly employ an individual who is employed with the reinsurer; or

(G) delegate reinsurance intermediary manager authority to another person;

(14) if the insurer is domiciled in this state or the reinsurance intermediary manager has a place of business in this state, a copy of the contract must be filed with and approved by the director at least 30 days before the reinsurance intermediary manager transacts business on behalf of the reinsurer; if the reinsurer is not domiciled in this state or the reinsurance intermediary manager transacts business relative to a subject resident, located, or to be performed in this state from a place of business not physically located in this state, a copy of the contract required in this section must be filed with and approved by the director at least 30 days before the reinsurance intermediary manager transacts business on behalf of the insurer in this state or relative to a subject resident, located, or to be performed in this state if the insurer or the reinsurance intermediary manager are domiciled in a state not accredited by the National Association of Insurance Commissioners; and

(15) if the contract is not required to be approved in advance by the director, the insurer shall provide written notification to the director within 30 days of the entry into or termination of a contract with a reinsurance intermediary manager; the notice must include a statement of duties to be performed by the reinsurance intermediary manager on behalf of the reinsurer, the kinds and classes of insurance for which the reinsurance intermediary manager has authorization to act, and other information required by the director.

(c) Binding authority for all retrocession contracts or participation in reinsurance syndicates may only rest with an officer of the reinsurer who is not affiliated with a reinsurance intermediary manager.

(d) In a form acceptable to the director, a reinsurance intermediary manager shall annually provide and a reinsurer shall annually obtain a copy of certified financial statements of each reinsurance intermediary manager that the reinsurer has used, prepared by an independent certified public accountant.

(e) The reinsurer shall

(1) at least semiannually conduct an on-site review of the underwriting and claims processing operations of each reinsurance intermediary manager;

(2) in addition to any other required loss reserve certification, annually obtain the opinion of an independent qualified actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the reinsurance intermediary manager if a reinsurance intermediary manager establishes loss reserves; the reinsurer retains an independent responsibility to determine the adequacy of its loss reserves, including those established by its reinsurance intermediary manager; and

(3) provide written notification to the director by certified mail within 30 days of the termination of a contract with a reinsurance intermediary manager.

(f) The reinsurance intermediary manager shall disclose to the reinsurer a relationship with an insurer before ceding or assuming risks with the insurer under the contract.

(g) A reinsurer may not appoint to its board of directors an officer, director, employee, subagent, insurance producer, or controlling shareholder of its reinsurance intermediary manager.

(h) Within the scope of the actual or apparent authority, the acts of the reinsurance intermediary manager are considered the acts of the reinsurer upon whose behalf it is acting.

(i) A reinsurance intermediary manager may be examined by the director as if it were the insurer.

(j) If the director determines after a hearing under AS 21.06.170 - 21.06.240 that a reinsurance intermediary manager caused losses or damage arising out of a violation of AS 21.27.730 - 21.27.770 to an insurer or reinsurer, the director may order the reinsurance intermediary manager to make restitution to the insurer, reinsurer, receiver, rehabilitator, or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer. Restitution ordered under this subsection is in addition to any other liability of the reinsurance intermediary manager and does not affect the rights of a policyholder, claimant, creditor, or third party. The director may, at the request of the insurer, maintain or bring a civil action brought by or on behalf of the reinsurer or insurer and its policyholders and creditors for recovery of compensatory damages for the benefit of the reinsurer or insurer and its policyholders and creditors or seek other appropriate relief. If an order of rehabilitation or liquidation of the insurer has been entered under AS 21.78, the receiver appointed under the order determines that a person has not materially complied with AS 21.27.730 - 21.27.770 or an order of the director, and the insurer suffers loss or damage from the noncompliance, the receiver may bring a civil action for the recovery of damages or other appropriate sanctions for the benefit of the insurer.

(k) In addition to any other penalty provided by law, a person who violates this section is subject to the penalties provided under AS 21.27.440 and an insurer's or reinsurer's certificate of authority may be suspended or revoked.

(l) In this section, "transact" has the meaning given in AS 21.90.900.



Sec. 21.27.770. - Reinsurance intermediary manager records.

In addition to any other records requirements under this chapter, a reinsurance intermediary manager shall maintain in organized form a complete record of each transaction including

(1) the type of contract, limits, underwriting restrictions, classes or risks, and territory;

(2) the period of coverage, including effective and expiration dates, cancellation provisions, and required notice of cancellation;

(3) disposition of outstanding reserves on covered risks;

(4) the reporting and settlement requirements of balances;

(5) the rate used to compute the reinsurance premium;

(6) the names and addresses of reinsurers;

(7) the rate of all reinsurance commissions, including the commissions on retrocessions handled by the reinsurance intermediary broker and reinsurance intermediary manager;

(8) related correspondence and memoranda;

(9) proof of placement;

(10) details regarding retrocessions handled by the reinsurance intermediary broker and reinsurance intermediary manager including the identity of retrocessionaires and the percentage of each contract assumed or ceded;

(11) financial records of premium and loss accounts; and

(12) if the reinsurance intermediary broker procures a reinsurance contract on behalf of an admitted ceding insurer or when the reinsurance intermediary manager places a reinsurance contract on behalf of a ceding insurer, written evidence

(A) directly from an assuming reinsurer that it has agreed to assume the risk; or

(B) that the reinsurer had delegated binding authority to the representative, if placed through a representative of the assuming reinsurer other than an employee of the assuming reinsurer.






Article 07 - SURPLUS LINES BROKERS

Sec. 21.27.790. - Surplus lines broker qualifications.

In addition to the general qualifications under AS 21.27.020 , to qualify for issuance or for renewal of a surplus lines broker license, an applicant or licensee shall

(1) be licensed as either an insurance producer or managing general agent for property and casualty lines of authority;

(2) if required by the director by regulation, maintain a bond as described in AS 21.27.190 in an amount acceptable to the director that requires the surplus lines broker to conduct business under this title, promptly remit the taxes and fees required by law, return premiums promptly when due, and pay proper losses promptly;

(3) if the director requires, maintain an errors and omissions insurance policy acceptable to the director.



Sec. 21.27.800. - Trainee surplus lines broker. [Repealed, Sec. 53 ch 96 SLA 2004].

Repealed or Renumbered



Sec. 21.27.810. - Surplus lines broker records.

In addition to any other records requirements under this chapter, a surplus lines broker shall maintain in organized form a complete record including

(1) the amount of insurance and perils insured;

(2) a complete description of property insured and the location of the property;

(3) gross premium charged;

(4) a return premium paid;

(5) the rate of premium charged upon the several items of property;

(6) the effective date of the contract and the terms of the contract;

(7) the name and address of the insured;

(8) the name and address of the insurer;

(9) the amount of tax and other sums to be collected from the insured;

(10) the allocation of taxes by state under AS 21.34.180 ;

(11) evidence of insurance issued in compliance with AS 21.34.100 ;

(12) the identity and license number of the producing broker;

(13) any confirming correspondence from the insurer or the representative of the insurer; and

(14) the application.



Sec. 21.27.820. - Denial, nonrenewal, suspension, or revocation of surplus lines broker license.

In addition to other action available under this title, the director may deny issuance of or not renew a license, or may suspend or revoke a license of a surplus lines broker issued under this chapter for any of the following causes:

(1) removal of the resident surplus lines broker's office from this state;

(2) removal of the resident surplus lines broker's accounts and records from this state during the period within which the accounts and records are required to be maintained under this chapter;

(3) removal of the nonresident surplus lines broker's accounts and records required to be maintained under this chapter from the location described in the license without prior approval of the director;

(4) closing of the surplus lines broker's office for a period of more than 45 calendar days, unless permission is granted by the director;

(5) failure to make a required report;

(6) failure to transmit a required tax or fee on a surplus line premium to this state or a reciprocal state to which a tax is owing;

(7) failure to maintain a required bond.






Article 08 - INDEPENDENT ADJUSTERS

Sec. 21.27.830. - Independent adjuster qualifications.

In addition to the general qualifications under AS 21.27.020 , to qualify for issuance or renewal of an independent adjuster license, an applicant or licensee shall

(1) have at least six months active working experience within the previous two calendar years as either an independent adjuster trainee, an insurance producer, a managing general agent, a reinsurance intermediary broker, a reinsurance intermediary manager, a surplus lines broker, an independent adjuster, or an underwriter or claims adjuster employee of an insurer, and, in the director's opinion, exhibit the ability to competently perform the responsibilities of an independent adjuster; or

(2) have been previously licensed in good standing in this state as an independent adjuster within the previous four calendar years and not have had a license suspended or revoked.



Sec. 21.27.840. - Trainee independent adjusters.

(a) An individual resident who does not have the experience with reference to the handling of loss claims but who otherwise meets the requirements of AS 21.27.830 , may be employed by a licensed independent adjuster as a trainee independent adjuster, subject to the provisions of this section.

(b) Before the individual may handle loss claims, the licensed independent adjuster employing the trainee independent adjuster shall submit to the director the application of the trainee independent adjuster, with the fee set under AS 21.06.250 , and receive the trainee independent adjuster license.

(c) The director shall revoke a trainee independent adjuster license unless the individual has

(1) not later than four months after the effective date of the trainee adjuster license, complied with the independent adjuster licensing requirements of AS 21.27.060 concerning the insurance laws and regulations of this state;

(2) not later than eight months after the effective date of the trainee adjuster license, complied with the independent adjuster licensing requirements of AS 21.27.060 concerning the knowledge and competence of the licensee concerning handling of loss claims and the licensee's duties and responsibilities as a licensee; and

(3) within 12 months after the effective date of the trainee adjuster license, complied with all other independent adjuster licensing requirements.

(d) A person whose trainee independent adjuster license was revoked for failure to meet a requirement of (c) of this section may submit a new application for a trainee independent adjuster license after the person has successfully passed both tests required under (c) of this section.

(e) Upon satisfying the requirements of (c) of this section, a trainee independent adjuster shall apply within 30 days for an independent adjuster license.

(f) A trainee independent adjuster shall at all times be working at the direction and under the supervision of the employing licensed independent adjuster, and the file and record documentation shall reflect the direction and supervision. The employing licensed independent adjuster and its firm, and the compliance officer, if any, are responsible for all insurance actions of the trainee independent adjuster.

(g) A trainee independent adjuster is restricted to participation in a factual investigation and a tentative closing of a loss subject to review and final determination by the employing licensed independent adjuster, and file and record documentation shall reflect compliance with this subsection.

(h) A trainee independent adjuster may not participate in a factual investigation and a tentative closing of a loss away from the place of business unless a licensed independent adjuster physically accompanies the trainee.

(i) In addition to any other penalty provided by law,

(1) a trainee independent adjuster who the director determines has violated the provisions of this section shall have its license terminated; a licensee or other person having possession or custody of the license shall within 30 days surrender the license to the director either personally or by certified mail;

(2) if the director determines under AS 21.06.170 - 21.06.240 that the employing licensed independent adjuster knew of or should have known that a trainee independent adjuster violated this section, the employing licensed independent adjuster and firm, and the compliance officer, if any, are subject to the penalties provided under AS 21.27.440.



Sec. 21.27.850. - Insurance producer, managing general agent, surplus line broker, reinsurance intermediary broker, and reinsurance intermediary manager as independent adjuster.

Without being required by this chapter to be licensed also as an independent adjuster

(1) a licensed insurance producer and a licensed managing general agent, incidental to acting as an insurance producer, may act as an adjuster and investigate, adjust, and report upon claims on behalf of and as authorized by an admitted insurer that has appointed the insurance producer or the managing general agent as its agent under AS 21.27.100;

(2) a surplus lines broker may act as an adjuster and investigate, adjust, and report upon claims on behalf of and as authorized by a nonadmitted insurer; and

(3) a reinsurance intermediary broker or a reinsurance intermediary manager may act as an adjuster and investigate, adjust, and report upon claims on behalf of and as authorized by an insurer or reinsurer under the contract required by this chapter.



Sec. 21.27.860. - Unlicensed nonresident adjusters.

(a) A nonresident independent adjuster not licensed by this state who is licensed by and in good standing with its resident state may act as an adjuster and adjust a single loss in this state during a calendar year, or may act as an adjuster and adjust losses arising out of a catastrophe as declared by the director, if, within 10 days after the start of an investigation or adjustment under this section, the nonresident independent adjuster has advised the director in writing of the adjustment and provided the following information:

(1) the individual and firm name;

(2) the business mailing address;

(3) the business physical address and phone number;

(4) the licensing state of residence;

(5) the resident license number; and

(6) other facts that the director may require.

(b) A nonresident independent adjuster may be sued upon a cause of action arising in this state arising from an adjustment under this section under the procedure provided in AS 21.33.



Sec. 21.27.870. - Independent adjuster records.

In addition to any other records requirements under this chapter, an independent adjuster shall maintain in organized form a complete record of each investigation or adjustment undertaken or consummated, and a statement of the fee, commission, or other compensation received or to be received by the adjuster on account of the investigation or adjustment.






Article 09 - GENERAL PROVISIONS

Sec. 21.27.900. - Definitions.

In this chapter,

(1) "affiliate" or "affiliated" has the meaning given in AS 21.22.200;

(2) "appointment" means an act by a person evidencing a grant of authority to another to act on the grantor's behalf;

(3) "cession" means a unit of insurance, passed to a reinsurer by a primary insurer that issued the policy to the original insured, that may transfer part or all of a single risk, defined in the policy, or a defined group of business as agreed to in a contract of reinsurance;

(4) "class of authority" means the authority held by a person under a license as an insurance producer, managing general agent, reinsurance intermediary broker, reinsurance intermediary manager, surplus lines broker, or independent adjuster, or under registration as a third-party administrator;

(5) "comparable business" means the same lines or kinds of insurance, the same classes of risks, similar policy limits, and quality of business;

(6) "compliance officer" means a licensee designated for a specific line and class of authority under this chapter who is responsible for a firm's compliance with the insurance statutes and regulations of this state;

(7) "control," "controlling," and "controlled by" have the meaning given in AS 21.22.200 ;

(8) "controlled insurer" means an admitted insurer that is controlled, directly or indirectly, by an insurance producer;

(9) "controlling insurance producer" means an insurance producer that, directly or indirectly, controls an insurer;

(10) "firm" means an organization of two or more licensees acting in association with each other, either in a partnership, corporation, or otherwise, or an organization in which a single licensee has less than 50 percent ownership interest in the organization;

(11) "home state" means the District of Columbia or a state or territory of the United States in which an insurance producer maintains the producer's principal place of residence or principal place of business and is licensed to act as an insurance producer;

(12) "independent qualified actuary" means an actuary who is a member of the American Academy of Actuaries and who is not affiliated with, an employee, principal, the direct owner or indirect owner of, or in any way controlled by the insurer, managing general agent, reinsurance intermediary broker, or reinsurance intermediary manager;

(13) "individual" means a natural person required to be licensed under AS 21.27.010 ;

(14) "individual in the firm" means a natural person required to be licensed under AS 21.27.010 who is employed by a firm;

(15) "insurance holding company system" has the meaning given in AS 21.22.200;

(16) "insurance producer" means a person who sells, solicits, or negotiates insurance or insurance products;

(17) "interim profits" means the excess of income over expenses and claim reserves determined before the expiration of all claim liabilities and contract obligations of the insurer to the insured;

(18) "license" means, unless the context requires otherwise, a document issued by the director authorizing a person to act for the type, class, and lines of authority specified in the document;

(19) "limited lines" means those lines of insurance defined in AS 21.27.150 or any other line of insurance that the director designates by order as a limited line;

(20) "limited lines credit insurance" includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection insurance, and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the director of insurance determines must be designated a form of limited lines credit insurance;

(20) "limited lines" means those lines of insurance defined in AS 21.27.150 or any other line of insurance that the director designates by order as a limited line;

(21) "negotiate" means the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms, or conditions of the contract if the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers;

(22) "physical presence or physically present" means contemporaneously available in the licensee's place of business;

(23) "resident" means

(A) for an individual or an individual in the firm, a natural person who is domiciled in this state, whose principal place of business is in this state, who has a present intent to remain in this state while licensed, and who manifests that intent by establishing an ongoing physical presence in this state;

(B) for a firm, a person whose principal place of business is in this state;

(24) "retrocession" means a transaction in which a reinsurer cedes to another reinsurer all or part of the risk that the reinsurer has previously assumed;

(25) "sells" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company;

(26) "solicit" means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company;

(27) "subagent" means an agent reporting to a managing general agent or reinsurance intermediary manager and not directly to an insurer;

(28) "subsidiary" has the meaning given in AS 21.22.200 ;

(29) "transact" or "transact business" means sell, solicit, or negotiate insurance or insurance products;

(30) "underwrite" means the authority to accept or reject risk on behalf of the insurer;

(31) "uniform application" means the most recent version of the uniform application of the National Association of Insurance Commissioners;

(32) "uniform business entity application" means the most recent version of the uniform business entity application of the National Association of Insurance Commissioners.









Chapter 21.33. - UNAUTHORIZED INSURERS

Sec. 21.33.010. - Unauthorized insurers (unadmitted companies). [Repealed, Sec. 2 ch 234 SLA 1968].

Repealed or Renumbered



Sec. 21.33.011. - Purpose.

The legislature declares that insurance transactions with nonadmitted insurers are so affected with a public interest as to require regulation, taxation, supervision, and control of the transactions and matters relating to nonadmitted insurance as provided in this chapter in order to

(1) protect the insureds and claimants of this state in transactions involving the purchase of insurance from nonadmitted insurers;

(2) avoid the obstacle of resorting to distant forums for the purpose of asserting legal rights under policies issued by nonadmitted insurers;

(3) provide a method of substituted service of process upon nonadmitted insurers for proceedings before the director and in the courts in this state;

(4) provide for the public the ability to self-procure insurance directly from nonadmitted insurers;

(5) protect the revenue of the state;

(6) protect regulated, admitted insurers from unregulated and unfair competition by nonadmitted insurers;

(7) regulate and supervise the effectuation of nonadmitted insurance under the laws of this state and 15 U.S.C. 1011; and

(8) maintain reliable insurance markets.



Sec. 21.33.015. - Unauthorized insurance prohibited. [Repealed, Sec. 26 ch 117 SLA 1984].

Repealed or Renumbered



Sec. 21.33.020. - Unauthorized Insurers Process Act. [Repealed, Sec. 2 ch 234 SLA 1968].

Repealed or Renumbered



Sec. 21.33.021. - Service of process on director.

(a) The transaction of insurance by an unauthorized person or nonadmitted insurer is equivalent to and constitutes an irrevocable appointment by that person or insurer, binding upon the person or insurer, the executor, administrator, or personal representative of the person or insurer, or its successor in interest if a corporation, of the director and the successors of the director in office to be the lawful attorney of that person or insurer upon whom may be served all legal process in any action, suit, or proceeding in any court arising out of a transaction of insurance in this state or relative to a subject resident, located, or to be performed in this state by that person or nonadmitted insurer, except in an action, suit, or proceeding by the director or by the state. The transaction of insurance by an unauthorized person or nonadmitted insurer is acceptance by that person or insurer that legal process so served has the same legal force and validity as personal service of process in this state upon the person or insurer, or upon the executor, administrator, or personal representative of the person or insurer, or its successor in interest if a corporation.

(b) Service of process shall be made by leaving two copies in the hands or office of the director and paying to the director for the use of the state a fee set under AS 21.06.250 for each person or insurer. A certificate by the director showing the service, which shall be attached to the original or third copy of the process presented to the director for that purpose, is sufficient evidence of service. Service upon the director as attorney shall be service upon the principal.

(c) The director shall immediately mail one copy of the process to the defendant at its last known principal place of business and shall keep a record of all process so served upon the director, which shall show the day and hour of service. This service of process is sufficient, provided notice of the service and a copy of the process are sent within 10 days by registered mail by the plaintiff or the attorney of the plaintiff to the defendant at the last known principal place of business of the defendant and the defendant's receipt, or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person or insurer to whom the letter is addressed, and the affidavit of the plaintiff or the attorney of the plaintiff showing compliance with this subsection are filed with the clerk of the court in which the action is pending on or before the date the defendant is required to appear, or within additional time which the court may allow.

(d) Service of process in an action, suit, or proceeding described in (a) of this section, in addition to the manner provided in (b) and (c) of this section, is valid if served upon a person in this state who on behalf of an unauthorized person or nonadmitted insurer is doing any transaction of insurance, and if a copy of the process is sent within 10 days by registered mail by the plaintiff or the attorney of the plaintiff to the defendant at the last known principal place of business of the defendant and the defendant's receipt, or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person or insurer to whom the letter is addressed and the affidavit of the plaintiff or the attorney of the plaintiff showing compliance with this subsection are filed with the clerk of the court in which the action is pending on or before the date the defendant is required to appear, or within additional time that the court may allow.

(e) A plaintiff or complainant is not entitled to a judgment by default in an action, suit or proceeding in which the process is served under this section unless there is compliance with the Rules of Civil Procedure governing default judgments.

(f) Nothing contained in this section limits or abridges the right to serve a process, notice, or demand upon a person or insurer in any other manner now or hereafter permitted by law.



Sec. 21.33.025. - Service of process on lieutenant governor.

(a) The transaction of insurance by an unauthorized person or nonadmitted insurer is equivalent to and constitutes an irrevocable appointment by that person or insurer, binding upon the person or insurer, the executor, administrator, or personal representative of the person or insurer, or its successor in interest if a corporation, of the lieutenant governor and the successors in office of the lieutenant governor to be the lawful attorney of that person or insurer upon whom may be served all legal process in any action, suit, or proceeding in any court by the director or by the state and upon whom may be served any notice, order, pleading, or process in any proceeding before the director and which arises out of the transaction of insurance in this state or relative to a subject resident, located, or to be performed in this state by that person or insurer. The transaction of insurance by an unauthorized person or nonadmitted insurer is acceptance by that person or insurer that legal process in the court action, suit, or proceeding and any notice, order, pleading, or process in an administrative proceeding before the director so served has the same legal force and validity as personal service of process in this state upon the person or insurer, or upon the executor, administrator, or personal representative of that person or insurer, or its successor in interest if a corporation.

(b) The service of process in the action, suit, or proceeding in any court or the notice, order, pleading, or process in the administrative proceeding authorized by (a) of this section shall be made by leaving two copies in the hands or office of the lieutenant governor. A certificate by the lieutenant governor showing the service, which shall be attached to the original or third copy of the process presented to the lieutenant governor for that purpose, is sufficient evidence of service. Service upon the lieutenant governor as attorney shall be service upon the principal.

(c) The lieutenant governor shall immediately mail one copy of the court process or notice, order, pleading, or process in proceedings before the director to the defendant in the court proceeding or to whom the notice, order, pleading, or process in the administrative proceeding is addressed or directed at the last known principal place of business of the defendant and shall keep a record of all process so served that shall show the day and hour of service. The service is sufficient, provided notice of the service and a copy of the court process or the notice, order, pleading, or process in the administrative proceeding are sent within 10 days after service by registered mail by the plaintiff or the attorney of the plaintiff in the court proceeding or by the director in the administrative proceeding to the defendant in the court proceeding or by whom the notice, order, pleading, or process in the administrative proceeding is addressed or directed at its last known principal place of business of the defendant in the court or administrative proceeding, and the defendant's receipt, or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person or insurer to whom the letter is addressed, and the affidavit of the plaintiff or the attorney of the plaintiff in a court proceeding or of the director in an administrative proceeding, showing compliance are filed with the clerk of the court in which the action, suit, or proceeding is pending or with the director in administrative proceedings, on or before the date the defendant in the court or administrative proceeding is required to appear or respond, or within additional time which the court or director may allow.

(d) A plaintiff or complainant may not obtain a judgment or determination by default in a court or administrative proceeding in which court process or notice, order, pleading, or process in proceedings before the director is served under this section until there is compliance with the Rules of Civil Procedure regarding default judgments.

(e) This section does not limit or abridge the right to serve a process, notice, order, pleading, or demand upon a person or insurer in any other manner now or hereafter permitted by law.

(f) The attorney general, upon request of the director, is authorized to proceed in the courts of this or another state or in a federal court or agency to enforce an order or decision in a court proceeding or in an administrative proceeding before the director.



Sec. 21.33.030. - Director process agent. [Repealed, Sec. 2 ch 234 SLA 1968].

Repealed or Renumbered



Sec. 21.33.031. - Defendant's duties and rights.

Sec. 21.33.031. Defendant's duties and rights.

(a) Before an unauthorized person or nonadmitted insurer files or causes to be filed a pleading, a court action, suit, or proceeding or a notice, order, pleading, or process in an administrative proceeding before the director instituted against the person or insurer, by service made as provided in AS 21.33.021 or 21.33.025, the person or insurer shall either

(1) deposit with the clerk of the court in which the action, suit, or proceeding is pending, or with the director in administrative proceedings before the director, cash or securities or bond with an admitted insurer to be approved by the court, or the director, in an amount to be fixed by the court or the director sufficient to secure the payment of a final judgment that may be rendered in the court proceeding or in the administrative proceeding before the director; however the court, or the director in administrative proceedings before the director, may in its or the director's discretion make an order dispensing with the deposit or bond where the insurer makes a showing satisfactory to the court or the director that it maintains in a state of the United States funds or securities, in trust or otherwise, sufficient and available to satisfy a final judgment that may be entered in the court action, suit, or proceeding or in an administrative proceeding before the director; or

(2) obtain admission to transact insurance in this state through a certificate of authority issued under this title.

(b) The court in an action, suit, or proceeding in which service is made as provided in AS 21.33.021 or AS 21.33.025 , or the director in an administrative proceeding before the director in which service is made as provided in AS 21.33.025 , may order postponement that may be necessary to afford the defendant reasonable opportunity to comply with (a) of this section and to offer a defense in the court action or administrative proceeding.

(c) Nothing in (a) of this section may be construed to prevent an unauthorized person or nonadmitted insurer from filing a motion to quash a writ or to set aside service made as provided in AS 21.33.021 or 21.33.025 on the ground that the unauthorized person or insurer has not transacted insurance in this state or relative to a subject resident, located, or to be performed in this state or that the person on whom service was made under AS 21.33.021 (d) was not transacting insurance in this state or relative to a subject resident, located, or to be performed in this state.



Sec. 21.33.035. - Attorney fees.

In an action against an unauthorized person or nonadmitted insurer upon a contract of insurance issued or delivered in this state to a resident or to a corporation authorized to do business in this state, if the person or insurer has failed for 30 days after demand before the commencement of the action to make payment in accordance with the terms of the contract, and it appears to the court that the refusal was vexatious and without reasonable cause, the court may allow to the plaintiff a reasonable attorney fee and include the fee in the judgment that may be rendered in the action. Failure of the person or insurer to defend the action shall be considered prima facie evidence that its failure to make payment was vexatious and without reasonable cause.



Sec. 21.33.037. - Acting for or aiding nonadmitted insurers prohibited.

(a) A person may not directly or indirectly act as agent for, or otherwise represent, assist, or aid on behalf of another, a nonadmitted insurer in the transaction of insurance in this state.

(b) This section does not apply to

(1) matters authorized to be done by the director;

(2) surplus lines insurance effected and written under AS 21.34;

(3) transactions for which a certificate of authority is not required under this title;

(4) reinsurance;

(5) the property and operations of railroads or aircraft primarily engaged in interstate or foreign commerce and wet marine and transportation insurance;

(6) life insurance, health insurance, and annuity contracts when solicited solely by mail or when not solicited, negotiated, or procured in this state;

(7) transactions subsequent to issuance of a policy not covering a subject resident, located, or to be performed in this state at time of issuance and lawfully solicited, written, or delivered outside this state.

(c) In addition to other penalties under this title, a person who represents or aids a nonadmitted insurer in violation of this chapter is subject to the penalties provided in AS 21.33.065 . This chapter does not preclude the insured from enforcing, under the terms and provisions of the contract and the laws of this state, the insured's rights under a contract entered into in violation of this chapter.

(d) If the nonadmitted insurer fails to pay a claim or loss within the provisions of the insurance contract, a person who assisted or in any manner aided directly or indirectly in the procurement of the insurance contract, shall be liable to the insured for the full amount under the provisions of the insurance contract.



Sec. 21.33.040. - Service of process. [Repealed, Sec. 2 ch 234 SLA 1968].

Repealed or Renumbered



Sec. 21.33.041. - Contract validity. [Repealed, Sec. 26 ch 117 SLA 1984].

Repealed or Renumbered



Sec. 21.33.042. - Suits by nonadmitted insurers.

A nonadmitted insurer may not commence or maintain an action in law or equity in this state to enforce a right arising out of a transaction of insurance in this state except with respect to

(1) claims under policies lawfully written in this state;

(2) liquidation of assets and liabilities, other than the collection of new premiums, resulting from its former admitted operations in this state;

(3) transactions subsequent to issuance of a policy not covering a subject resident, located, or to be performed in this state at time of issuance and lawfully solicited, written, or delivered outside this state;

(4) surplus lines insurance coverage exported under AS 21.34;

(5) reinsurance;

(6) the continuation and servicing of life insurance, health insurance policies, or annuity contracts remaining in force as to residents of this state where the insurer has withdrawn from the state and is not transacting new insurance;

(7) servicing of policies written by an admitted insurer in a state to which the insured has moved but in which the insured is not licensed, until the term of the policy expires;

(8) claims under policies covering wet marine and transportation insurance, including vessels of 50 displacement tons or less.



Sec. 21.33.045. - Investigation and disclosure of insurance contracts.

(a) When the director has reason to believe that insurance has been effectuated by or for a person in this state with a nonadmitted insurer, the director shall in writing order the person to produce for examination all insurance contracts and other documents evidencing insurance with nonadmitted insurers and to disclose to the director the amount of insurance, name and address of each insurer, gross amount of premium paid or to be paid, the name and address of the person or persons assisting or aiding in the solicitation, negotiation, or effectuation of the insurance, and other information required by the director.

(b) [Repealed, Sec. 26 ch 117 SLA 1984].

(c) In case of a failure of any person to comply with the director's order under (a) of this section, the superior court, on application of the director, may issue an order requiring the production of the records and information sought by the director.

(d) [Repealed, Sec. 60 ch 38 SLA 2002].



Sec. 21.33.050. - Exemptions from service of process provisions. [Repealed, Sec. 2 ch 234 SLA 1968].

Repealed or Renumbered



Sec. 21.33.051. - Reporting of unauthorized insurance. [Repealed, Sec. 26 ch 117 SLA 1984].

Repealed or Renumbered



Sec. 21.33.055. - Unauthorized insurance premium tax.

(a) Except as to premiums on lawfully procured surplus lines insurance exported under AS 21.34 and premiums on independently procured insurance on which a tax has been paid under AS 21.33.061 , every nonadmitted insurer shall pay to the director, on or before March 1 following the calendar year in which the insurance was so effectuated, continued, or renewed, a premium-receipts tax of three percent of gross premiums charged for the insurance other than wet marine and transportation insurance and a premium-receipts tax of three-fourths of one percent of gross premiums charged for the wet marine and transportation insurance on subjects resident, located, or to be performed in this state. The insurance on subjects resident, located, or to be performed in this state procured through negotiations or an application, in whole or in part occurring or made in or from in or out of this state, or for which premiums in whole or in part are remitted directly or indirectly from in or out of this state, shall be considered to be insurance procured or continued or renewed in this state. The term "premium" includes all premiums, membership fees, assessments, dues, and any other consideration for insurance. The tax paid by the insurer is in lieu of all insurer taxes and fire department dues. On default of a nonadmitted insurer in the payment of the tax, the insured shall pay the tax within 30 days of written notice from the director of the default by the nonadmitted insurer. If the tax prescribed by this section is not paid by the nonadmitted insurer within the time stated or by the insured within the time stated after notice of default by the nonadmitted insurer, the tax may be increased by

(1) a late payment fee of $1,000 or 10 percent of the tax due, whichever is greater;

(2) interest at the rate of one percent a month or part of a month from the date the payment was originally due to the date paid; and

(3) a penalty not to exceed $100 a day or 25 percent of the tax due, whichever is greater, from the date the payment was due to the date paid.

(b) In determining the amount of premiums taxable in this state, all premiums written, procured, or received in this state shall be considered written on property or a subject located or resident in this state, except premiums that are properly allocated or apportioned and reported as taxable premiums of another state. In determining the amount of gross premiums taxable in this state covering a subject resident, located, or to be performed both inside and outside the state, the tax due shall be computed on that portion of the policy premium that is attributable to the subject resident, located, or to be performed in this state and that relates to the kind of insurance being placed as determined by reference to an allocation schedule as follows:

(1) if a policy covers more than one classification,

(A) for any portion of the coverage identified by a classification on the allocation schedule, the tax shall be computed by using the allocation schedule for the corresponding portion of the premium;

(B) for any portion of the coverage not identified by a classification on the allocation schedule, the tax shall be computed by using an alternative equitable method of allocation for the property or subject;

(C) for any portion of the coverage where the premium is indivisible, the tax shall be computed by using the method of allocation that pertains to the classification describing the predominant coverage.

(2) if the information provided is insufficient to substantiate the method of allocation used or if the director determines that the method is incorrect, the director shall determine the equitable and appropriate amount of tax due to the state as follows:

(A) by use of the allocation schedule where the subject is appropriately identified in the schedule;

(B) where the allocation schedule does not identify a classification appropriate to the coverage, the director may give acceptance by significant weight to documented evidence of the underwriting bases and other criteria used by the insurer or may give consideration to other available information to the extent it is sufficient and relevant, including the percentage of the insured's physical assets in this state, the percentage of the insured's sales in this state, the percentage of income or resources derived from this state, and the amount of premium tax paid to another jurisdiction for the policy.

(c) This section does not apply to insurance of risks of the state or a political subdivision of the state, or to insurance of aircraft primarily engaged in interstate or foreign commerce.



Sec. 21.33.060. - Defense of action by unauthorized insurer. [Repealed, Sec. 2 ch 234 SLA 1968].

Repealed or Renumbered



Sec. 21.33.061. - Independently procured insurance; premium tax.

(a) Every insured who procures or causes to be procured or continues or renews insurance with a nonadmitted insurer, or an insured or self-insurer who so procures or continues excess loss, catastrophe or other insurance, upon a subject of insurance resident, located, or to be performed in this state, other than insurance lawfully procured through a surplus lines broker under AS 21.34 shall, within 30 days after the date the insurance was procured, continued, or renewed, file a report with the director in writing and in a form prescribed by the director. The report must show the name and address of the insured, name and address of the insurer, the subject of the insurance, a general description of the coverage, the amount of premium currently charged, and additional pertinent information required by the director.

(b) Insurance in a nonadmitted insurer of a subject of insurance resident, located, or to be performed in this state procured through negotiations or an application, in whole or in part occurring or made in or from in or out of this state, or for which premiums in whole or in part are remitted directly or indirectly from in or out of this state, is considered to be insurance procured or continued or renewed in this state within the intent of (a) of this section.

(c) There is levied upon the obligation, chose in action, or right represented by the premium charged for the insurance, a premium receipts tax of three percent of gross premiums charged for the insurance other than wet marine and transportation insurance and a premium receipts tax of three-fourths of one percent of gross premiums charged for the wet marine and transportation insurance. The term "premium" includes all premiums, membership fees, assessments, dues, and any other consideration for insurance. The insured shall, on or before March 1 following the calendar year in which the insurance was procured, continued, or renewed, pay the amount of the tax to the director. In event of cancellation and rewriting of the insurance contract, the additional premium for premium receipts tax purposes is the premium in excess of the unearned premium of the cancelled insurance contract. If the tax prescribed by this section is not paid within the time stated, the tax may be increased by

(1) a late payment fee of $1,000 or 10 percent of the tax due, whichever is greater;

(2) interest at the rate of one percent a month or part of a month from the date the payment was due to the date paid; and

(3) a penalty not to exceed $100 a day or 25 percent of the tax due, whichever is greater, from the date the payment was due to the date paid.

(d) In determining the amount of premiums taxable in this state, all premiums written, procured, or received in this state shall be considered written on property or a subject located or resident in this state, except premiums that are properly allocated or apportioned and reported as taxable premiums of another state. In determining the amount of gross premiums taxable in this state, the tax due shall be computed on that portion of the policy premium that is attributable to a subject resident, located, or to be performed in this state and that relates to the kind of insurance being placed as determined by reference to an allocation schedule as follows:

(1) if a policy covers more than one classification,

(A) for any portion of the coverage identified by a classification on the allocation schedule, the tax shall be computed by using the allocation schedule for the corresponding portion of the premium;

(B) for any portion of the coverage not identified by a classification on the allocation schedule, the tax shall be computed by using an alternative equitable method of allocation for the property or subject;

(C) for any portion of the coverage where the premium is indivisible, the tax shall be computed by using the method of allocation that pertains to the classification describing the predominant coverage;

(2) if the information provided is insufficient to substantiate the method of allocation used, or if the director determines that the method is incorrect, the director shall determine the equitable and appropriate amount of tax due to this state as follows:

(A) by use of the allocation schedule where the subject is appropriately identified in the schedule;

(B) where the allocation schedule does not identify a classification appropriate to the coverage, the director may give significant weight to documented evidence of the underwriting bases and other criteria used by the insurer or may give consideration to other available information to the extent sufficient and relevant, including the percentage of the insured's physical assets in this state, the percentage of the insured's sales in this state, the percentage of income or resources derived from this state, and the amount of premium tax paid to another jurisdiction for the policy.

(e) [Repealed, Sec. 223 ch 67 SLA 1992].

(f) The attorney general, upon request of the director, shall proceed in the courts of this or another state or in a federal court or agency to recover the tax not paid within the time prescribed in this section.

(g) This section does not apply to insurance of risks of the state or a political subdivision of the state, to insurance of aircraft primarily engaged in interstate or foreign commerce, to life insurance, to health insurance, or to annuity contracts.

(h) This section does not abrogate or modify, and may not be construed or considered to abrogate or modify, a provision of AS 21.33.037 or 21.33.042 or another provision of this chapter.

(i) [Repealed, Sec. 223 ch 67 SLA 1992].



Sec. 21.33.065. - Penalties.

(a) A person other than an insured, who in this state represents or aids a nonadmitted insurer in violation of AS 21.33.037 , is subject to a civil penalty of not more than $50,000 in addition to applicable criminal penalties and other penalties prescribed in this title.

(b) In addition to any other penalty provided, a person who violates a provision of this chapter is subject to a civil penalty of not more than $10,000 for the first offense and not more than $100,000 for each succeeding violation.

(c) [Repealed, Sec. 223 ch 67 SLA 1992].



Sec. 21.33.068. - Venue. [Repealed, Sec. 26 ch 117 SLA 1984].

Repealed or Renumbered



Sec. 21.33.070. - Attorney fees. [Repealed, Sec. 2 ch 234 SLA 1968].

Repealed or Renumbered



Sec. 21.33.071. - , 21.33.075. Insurer and insurance business defined; exceptions. [Repealed, Sec. 26 ch 117 SLA 1984].

Repealed or Renumbered



Sec. 21.33.080. - 21.33.300 - l Surplus Lines Insurance Law. [Repealed, Sec. 26 ch 117 SLA 1984].

Repealed or Renumbered



Sec. 21.33.310. - Exemptions from surplus line law. [Repealed, Sec. 13 ch 21 SLA 1985].

Repealed or Renumbered



Sec. 21.33.320. - [Renumbered as AS 21.33.900 ].

Repealed or Renumbered



Sec. 21.33.330. - Surplus line broker defined. [Repealed, Sec. 13 ch 21 SLA 1985].

Repealed or Renumbered



Sec. 21.33.900. - Records of insureds.

In order that the director may effectively administer this chapter, a person who has placed insurance with an unauthorized insurer shall, upon the director's order, produce for the examination of the director all policies and other documents evidencing the insurance and shall disclose to the director the amount of premiums paid or agreed to be paid for the insurance and other information required by the director. For each refusal to obey the order, in addition to any other penalties prescribed in this title, the person is subject to a civil penalty of not more than $25,000 following an appropriate hearing as provided in AS 21.06.170 - 21.06.230.



Sec. 21.33.910. - Definitions.

In this chapter,

(1) "export" means to place surplus lines insurance with a nonadmitted insurer;

(2) "transaction of insurance" means the solicitation, negotiation, procurement, effectuation, or renewal of insurance; forwarding of applications; delivery of policies or contracts; inspection of risks; fixing of rates; investigation or adjustment of claims or losses; collection or forwarding of premiums; or transaction of matters subsequent to effectuation of the contract of insurance and arising out of it;

(3) "unauthorized person" means a person not licensed as a surplus lines broker, or not a salaried employee of the insured;

(4) "wet marine and transportation insurance" has the meaning given in AS 21.34.900 .






Chapter 21.34. - SURPLUS LINES INSURANCE

Sec. 21.34.010. - Purpose.

The legislature declares that insurance transactions with nonadmitted insurers are so affected with a public interest as to require regulation, taxation, supervision, and control of the transactions and matters relating to nonadmitted insurance. The purpose of this chapter includes

(1) protection of persons seeking insurance in this state;

(2) permission for surplus lines insurance to be placed with reputable and financially sound nonadmitted insurers and to be exported from this state under this chapter;

(3) establishment of a system of regulation that will

(A) permit orderly access to surplus lines insurance in this state; and

(B) encourage admitted insurers to provide new and innovative types of insurance and make them available to consumers in this state; and

(4) protection of the revenues of this state.



Sec. 21.34.020. - Placement of surplus lines insurance.

(a) Insurance other than reinsurance, wet marine and transportation insurance, insurance independently procured, life insurance, health insurance except as provided in AS 21.34.035 , and annuity contracts may be procured through a surplus lines broker licensed under AS 21.27 from nonadmitted insurers if

(1) the insurer is an eligible surplus lines insurer;

(2) the full amount, kind, or class of insurance cannot be obtained from insurers who are admitted to do business in this state;

(3) the producing broker has conducted and documented a diligent search among insurers who are admitted to transact business in this state and are actually writing the particular kind or class of insurance required by the client in this state;

(4) the director authorizes an exception to (2) of this section by regulation or by written authorization for an individual placement upon written request by the broker; and

(5) all other requirements of this chapter are met.

(b) In this section,

(1) "amount" means limit, sublimit, retention, and broadening or restrictive endorsement;

(2) "class" means rating class;

(3) "kind" means one or more kinds of insurance as defined in AS 21.12.



Sec. 21.34.025. - Subscription policies or joint underwriting in combination with admitted insurers.

Subscription policies or joint underwriting of insurance other than reinsurance, wet marine and transportation insurance, insurance independently procured, life insurance, health insurance, and annuity contracts by a combination of authorized insurers and nonadmitted insurers is a surplus lines insurance placement in its entirety, is subject to this chapter, is not subject to AS 21.39, AS 21.42.120 , or 21.42.130, and losses or claims are not covered by AS 21.80 (Alaska Insurance Guaranty Association Act).



Sec. 21.34.030. - Workers' compensation insurance.

Sec. 21.34.030. Workers' compensation insurance.

(a) Workers' compensation insurance may be placed in and written by a nonadmitted insurer if

(1) the director considers it in the best interest of the public and issues a directive to that effect;

(2) the insurance is written in accordance with this chapter; and

(3) all conditions established for writing workers' compensation insurance in a nonadmitted market receive compliance.

(b) The rates and rating plans for workers' compensation insurance are subject to AS 21.39. The surplus lines broker is responsible for making the filings required under AS 21.39 and for maintaining the records required in that chapter.

(c) Insurance placed or written in a nonadmitted insurer and the activities of the surplus lines broker relating to that transaction are subject to the applicable provision of this title.

(d) The minimum capital and surplus required is two times that required in AS 21.34.040 (c)(1).



Sec. 21.34.035. - Health care insurance.

(a) Except for a multiple employer welfare arrangement, health care insurance may be placed in and written by a nonadmitted insurer if

(1) the director finds it is in the best interest of the public and issues an order to that effect; and

(2) the insurance is in compliance with this chapter.

(b) The rates and rating methods for health care insurance placed and written under this section are subject to AS 21.87.190 . The surplus lines broker shall make the filings required under AS 21.87.190 and maintain the records and accounts as required under AS 21.87.230 .

(c) Health care insurance may not be procured under this chapter

(1) for the purpose of obtaining a lower premium rate than acceptable by an authorized insurer; or

(2) for obtaining a competitive advantage.

(d) Insurance placed in or written by a nonadmitted insurer and the activities of the surplus lines broker relating to that transaction are subject to this title.

(e) In this section, "health care insurance" has the meaning given in AS 21.12.050 (b).



Sec. 21.34.040. - Eligible surplus lines insurers required.

(a) Coverage may be placed in a nonadmitted insurer by a surplus lines broker only if

(1) at the time of placement, the nonadmitted insurer meets all the requirements of this section; and

(2) the surplus lines broker is licensed under AS 21.27.

(b) The nonadmitted insurer must establish satisfactory evidence of good repute and financial integrity to be eligible.

(c) A nonadmitted insurer may be eligible to provide coverage in this state if it qualifies under one of the following:

(1) a foreign but nonalien stock insurer may qualify under this subsection if it has the minimum unimpaired basic capital and additional surplus equal to that required in its domiciliary jurisdiction, or maintains $10,000,000 as of December 31, 1991, $12,500,000 as of December 31, 1992, and $15,000,000 as of December 31, 1993, whichever is greater;

(2) a foreign but nonalien mutual insurer, a reciprocal insurer, or a mutual protection and indemnity association may qualify under this subsection if it has the minimum unimpaired basic surplus and additional surplus equal to that required in its domiciliary jurisdiction or maintains $10,000,000 as of December 31, 1991, $12,500,000 as of December 31, 1992, and $15,000,000 as of December 31, 1993, whichever is greater;

(3) an alien insurer other than an alien mutual protection and indemnity association may qualify under this subsection if it meets the minimum requirements in (1) or (2) of this subsection and maintains in the United States an irrevocable trust fund in an amount not less than $2,500,000 in a solvent federally insured bank acceptable to the director, as security to the full amount, for the protection of all its policyholders and creditors of each member of the mutual insurer, reciprocal insurer, or mutual protection and indemnity association in the United States; the trust fund must consist of instruments of substantially the same character and quality as those that are eligible investments for the capital and statutory reserves of admitted insurers authorized to write like kinds of insurance in this state or of irrevocable, clean, and unconditional letters of credit; the trust fund must have an expiration date that at no time is less than five years;

(4) a Lloyd's syndicate or an insurer belonging to a similar group, including incorporated and individual unincorporated insurers, may qualify if it maintains a trust fund jointly and severally with the other members of the group in an amount not less than $50,000,000, as security to the full amount, for the protection of all policyholders and creditors of each member of the group in the United States; the incorporated members may not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of solvency regulation and control by the group's domiciliary regulator as are the unincorporated members; the trust fund must consist of instruments of substantially the same character and quality as those that are eligible investments for the capital and statutory reserves of admitted insurers authorized to write like kinds of insurance in this state or of irrevocable, clean, and unconditional letters of credit; the trust fund must have an expiration date that at no time is less than five years;

(5) each syndicate or insurer belonging to an insurance exchange created by the laws of individual states may qualify if the insurance exchange maintains capital and surplus, or the substantial equivalent, of not less than $50,000,000 in the aggregate; for insurance exchanges that maintain funds for the protection of all insurance exchange policyholders, each individual syndicate shall maintain minimum capital and surplus, or the substantial equivalent, of not less than $3,000,000; in the event the insurance exchange does not maintain funds for the protection of all its policyholders, each individual syndicate shall meet the minimum requirements of (1) or (2) of this subsection;

(6) an alien mutual protection and indemnity association may qualify under this subsection if it has the minimum unimpaired basic capital and additional surplus equal to that required in its domiciliary jurisdiction or $10,000,000, whichever is greater, and maintains in the United States an irrevocable trust fund in an amount not less than $1,000,000 in a federally insured bank acceptable to the director, as security to the full amount, for the protection of all its policyholders and creditors or each member of the mutual protection and indemnity association in the United States; the trust fund must consist of instruments of substantially the same character and quality as those that are eligible investments for the capital and statutory reserves of admitted insurers authorized to write wet marine and transportation insurance in this state or of irrevocable, clean, and unconditional letters of credit; the trust fund must have an expiration date that at no time is less than five years.

(d) A nonadmitted insurer may be eligible to provide coverage in this state if it furnishes to the director a copy of its current annual statement that has been certified by the insurer. Except in the case of an alien insurer, the statement shall be provided not more than six months after the close of the period reported upon and that is either filed with and approved by the regulatory authority in the domicile of the nonadmitted insurer, or certified by an accounting or auditing firm licensed in the jurisdiction of the insurer's domicile. An alien insurer shall provide the statement not later than nine months after the close of the reporting period. In the case of an insurance exchange, the statement may be an aggregate combined statement of all underwriting syndicates operating during the period reported upon.

(e) The capital and surplus requirements of this section shall be calculated based upon generally accepted accounting practices used in the United States of America.



Sec. 21.34.050. - Listing eligible surplus lines insurers.

In addition to meeting the requirements of AS 21.34.040 , a nonadmitted insurer shall be an eligible surplus lines insurer if it pays to the division or surplus lines association any fee required by regulation and appears on the most recent list of eligible surplus lines insurers published by the director or by the surplus lines association when approved by the director. The list is to be published at least semi-annually. Nothing in this section requires the director or the surplus lines association to place or maintain the name of a nonadmitted insurer on the list of eligible surplus lines insurers. An annual fee required under this section and adopted by regulation shall be paid before July 1 of each year.



Sec. 21.34.060. - Other nonadmitted insurers.

Only that portion of a risk eligible for export for which the full amount of coverage is not procurable from eligible surplus lines insurers may be placed with another nonadmitted insurer that does not appear on the list of eligible surplus lines insurers published under AS 21.34.050 but nonetheless meets the requirements of AS 21.34.040 and a regulation adopted under this chapter. The surplus lines broker seeking to provide coverage through an unlisted nonadmitted insurer shall within 30 days after placing the coverage notify the director in writing on a form prescribed by the director the amount and percentage of each risk to be placed and naming each nonadmitted insurer with which placements are intended. Within 30 days after placing the coverage, the surplus lines broker shall also send written notice to the insured and the producing broker that the insurance, or a portion of it, has been placed with the unlisted nonadmitted insurer.



Sec. 21.34.070. - Declaration of ineligibility.

(a) If after a review of a nonadmitted insurer and consideration of factors including quality of management, capital and surplus of a parent company, underwriting profit, investment income trends, trade practices, reserving practices, company record, and reputation within the industry, the director finds the insurer to be unacceptable, the director may declare the nonadmitted insurer to be ineligible.

(b) The director may issue an order declaring a nonadmitted insurer ineligible if at any time the director has reason to believe that the nonadmitted insurer

(1) is in unsound financial condition;

(2) is no longer eligible under AS 21.34.040 ;

(3) has wilfully violated the laws of this state or another state; or

(4) does not reasonably investigate and make prompt payment of just losses and claims in this state or another state.

(c) The director shall promptly mail notice of all declarations under (b) of this section to each licensed surplus lines broker.



Sec. 21.34.080. - Transaction report; evidence of insurance.

(a) A surplus lines broker shall execute and file with the monthly report required by AS 21.34.170 a written report, which shall be kept confidential, regarding each surplus lines insurance transaction occurring in the preceding calendar month. The report must include

(1) the name and address of the insured;

(2) the identity of each insurer including the National Association of Insurance Commissioners group and company insurer number and the percentage of coverage provided by each;

(3) a complete description of the subject and location of the risk;

(4) the amount of premium charged for the insurance; and

(5) other information required by the director.

(b) Instead of the report required in (a) of this section, the director may order that evidence of insurance be filed with the surplus lines association and that the surplus lines association provide periodic reports regarding insurance transactions to the director.

(c) [Repealed, Sec. 53 ch 96 SLA 2004].

(d) A transaction, as used in this section, is any placement of coverage as well as changes in coverage that result in an increase or decrease of premiums, taxes, or fees.



Sec. 21.34.090. - Surplus lines association.

(a) A surplus lines association of surplus lines brokers may be formed to

(1) facilitate and encourage compliance by its members with the laws of this state and the regulations relative to surplus lines insurance;

(2) attend National Association of Insurance Commissioners meetings and participate in task forces and work groups;

(3) communicate with organizations of admitted insurers with respect to the proper use of the surplus lines market;

(4) receive and disseminate to its members information relative to surplus lines coverages; and

(5) contract with the director to receive reports and affidavits under AS 21.34.080 , verify that coverage has been placed with eligible surplus lines insurers, verify the amount of taxes under AS 21.34.180 and fees under AS 21.34.190 for surplus lines insurance for each surplus lines broker, and to prepare periodic reports as required by the director.

(b) The surplus lines association shall file with the director

(1) a copy of its constitution, its articles of agreement of association, or its certificate of incorporation;

(2) a copy of its bylaws and regulations governing its activities;

(3) a current list of its members;

(4) the name of a resident of this state upon whom notices or orders of the director or processes issued at the director's instruction may be served;

(5) an agreement that the director may examine the surplus lines association in accordance with this section; and

(6) a schedule of its membership fees and assessments.

(c) A surplus lines association is subject to the same penalties under this title as a surplus lines broker.

(d) The director may, by order, require that all surplus lines brokers, as a condition of continued licensure under this chapter, join the surplus lines association.

(e) The surplus lines association shall maintain its place of business in this state.



Sec. 21.34.100. - Evidence of insurance.

(a) When surplus lines insurance is placed, the surplus lines broker shall promptly deliver to the named insured or the producing broker the policy or, if the policy is not then available, a cover note, binder, or other evidence of insurance. The cover note, binder, or other evidence of insurance for the named insured shall be executed by the surplus lines broker and must contain a summary of all material facts that would regularly be included in the policy, the description and location of the subject of insurance, a general description of the coverages of the insurance, the premium and rate charged and taxes to be collected from the insured, the name and address of the insured, the name of each surplus lines insurer and the percentage of the entire risk assumed by each, the name of the surplus lines broker, and the license number of the surplus lines broker.

(b) A surplus lines broker may not issue or deliver evidence of insurance or purport to insure or represent that insurance will be or has been written by an eligible surplus lines insurer, or a nonadmitted insurer under AS 21.34.060 , unless the surplus lines broker has authority from the insurer to cause the risk to be insured or has received information from the insurer in the regular course of business that the insurance has been granted.

(c) If, after delivery of evidence of insurance, there is a change in the identity of the insurers or the percentage of the risk assumed by an insurer or another material change in coverage from that stated in the surplus lines broker's original evidence of insurance or in other material concerning the evidenced insurance, the surplus lines broker shall promptly issue and deliver to the insured or the producing broker an appropriate substitute for or endorsement of the original document, accurately showing the current status of the coverage and the insurer's responsibility.

(d) A surplus lines broker who fails to comply with this section is subject to the penalties in AS 21.34.230 .

(e) Every evidence of insurance negotiated, placed, or procured under this chapter issued by a surplus lines broker must bear the name of the surplus lines broker, which may not be covered, concealed, or obscured by the producing broker, and the following legend in at least 10-point type: "This is evidence of insurance procured and developed under the Alaska Surplus Lines Law, AS 21.34. It is not covered by the Alaska Insurance Guaranty Association Act, AS 21.80."

(f) A producing broker or other licensee may issue to a person, other than the named insured, a certificate as evidence of insurance negotiated, placed, or procured under this chapter. The certificate must bear the name of the surplus lines broker, which may not be covered, concealed, or obscured by the producing broker, and the following legend in at least 10-point type: "This is evidence of insurance procured and developed under the Alaska Surplus Lines Law, AS 21.34. It is not covered by the Alaska Insurance Guaranty Association Act, AS 21.80."



Sec. 21.34.110. - Surplus lines broker's duty to notify insured.

Sec. 21.34.110. Surplus lines broker's duty to notify insured.

(a) A contract of insurance placed by a surplus lines broker under this chapter is not binding upon the insured and a premium charged is not due and payable until

(1) the surplus lines broker has notified the insured in writing, a copy of which shall be maintained by the surplus lines broker with the records of the contract, available for examination, that the insurer with whom the surplus lines broker places the insurance does not hold a certificate of authority issued by this state and is not subject to its supervision, and, in the event of the insolvency of the surplus lines insurer, losses will not be covered under AS 21.80 (Alaska Insurance Guaranty Association Act); or

(2) the producing broker has notified the insured and the surplus lines broker in writing, a copy of which shall be maintained by the producing broker and the surplus lines broker with the records of the contract, available for examination, that the insurer with whom the surplus lines is placed does not hold a certificate of authority issued by this state and is not subject to this state's supervision, and, in the event of the insolvency of the surplus lines insurer, losses will not be covered under AS 21.80 (Alaska Insurance Guaranty Association Act).

(b) Nothing in this section may be construed as nullifying an agreement by an insurer to provide insurance.



Sec. 21.34.120. - Validity of surplus lines contracts.

Insurance contracts procured under this chapter shall be valid and enforceable as to all parties.



Sec. 21.34.130. - Effect of payment to surplus lines broker.

A payment of premium to a surplus lines broker acting for a person other than itself in negotiating, continuing, or reviewing a policy of insurance under this chapter, is considered to be payment to the insurer, notwithstanding conditions or stipulations in the policy or contract to the contrary.



Sec. 21.34.140. - Licensing of surplus lines brokers. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.34.150. - Surplus lines brokers may accept business from other brokers.

A surplus lines broker licensed by this state may originate surplus lines insurance or accept surplus lines insurance from another surplus lines broker licensed by this state or a producing broker licensed by this state as to the kind and class of insurance involved. The surplus lines broker may compensate the producing broker or surplus lines broker for the insurance.



Sec. 21.34.160. - Records of surplus lines broker. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.34.170. - Monthly reports, summary of exported business.

(a) A surplus lines broker shall file with the director on or before the end of each month, on forms prescribed by the director, a verified report of all surplus lines insurance, by type of insurance as required to be reported in the annual statement that must be filed with the director by admitted insurers. The report must include all surplus lines insurance transactions during the preceding calendar month showing the aggregate gross premiums written, the aggregate return premiums, the amount of aggregate tax remitted to this state, and the amount of aggregate tax remitted to each other state for which an allocation is made under AS 21.34.180 .

(b) Instead of the report required under (a) of this section, the director may order that evidence of insurance be filed with surplus lines association and that the association file periodic reports regarding insurance transactions to the director.

(c) The surplus lines broker shall pay a penalty for late filing of the report, according to the rate established in regulations adopted by the director.



Sec. 21.34.180. - Surplus lines tax.

(a) Gross premiums written, less any return premium, for surplus lines insurance are subject to a premium tax as outlined in AS 21.09.210 , which shall be collected by the surplus lines broker as specified by the director, in addition to the full amount of the gross premium written by the insurer for the insurance. The tax on any portion of the premium unearned at termination of insurance having been credited by the state to the surplus lines broker shall be returned to the policy holder directly by the surplus lines broker or through the producing broker, if any. The surplus lines broker may not absorb the tax or any part of it, and may not rebate for any reason the tax or any part of it. However, if, under AS 21.09.210 , an admitted insurer is required to collect and pay premium tax on a portion of a subscription policy, the surplus lines broker is not required to collect any amount that would constitute double taxation of that portion of the insurance.

(b) The surplus lines tax is due on the date specified by the director and may be paid by electronic or other means as specified by the director. The tax shall be reported on forms prescribed by the director or, upon the director's order, paid to and reported on forms prescribed by the surplus lines association.

(c) If a surplus lines policy procured through a surplus lines broker covers risks or exposures only partially located or to be performed in this state, the tax payable shall be computed on the portions of the premium properly attributable to the risks or exposures located or to be performed in this state as follows:

(1) if the risk insured is real or personal property, the percentage of the entire tax that is due to this state is the same as the percentage of the entire risk that is located in this state, computed on the same basis as was employed to calculate the insurable value of the risk;

(2) if the risk insured is business operations, general liability, or employee benefits, the percentage of the entire tax that is due to this state is the same as the percentage of the insured business operations or employees that are located in this state.

(d) This section does not apply to insurance of risks of state government or its political subdivision, to an agency of state government or its political subdivision, or to insurance of aircraft primarily engaged in interstate or foreign commerce.

(e) If a multi-state risk has a portion of that risk located within this state, the surplus lines broker shall remit payment of taxes collected in this state in accordance with the provisions of (c) of this section.

(f) A surplus lines broker shall pay to the division a late payment fee of $50 a month plus five percent of the tax due each calendar month or part of a month during which the broker fails to pay the full amount of the tax or a portion of the tax and interest at the rate of one percent of the tax due each calendar month or part of a month for the period the broker fails to pay the tax. The late payment fee, not including interest, may not exceed $250 plus 25 percent of the tax due. The tax payment shall be made in the form required by the director, or a penalty shall be added to the tax equal to 25 percent of the tax due, not to exceed $2,000, with a minimum penalty of $100. In addition to any other penalty provided by law, if the provisions of this section are wilfully violated, a civil penalty may be assessed of not more than $10,000. The director may suspend or revoke the license of a broker that fails to pay its taxes, a penalty, or a late payment fee required under this section.



Sec. 21.34.190. - Filing fee.

(a) The fee for filing the statement under AS 21.34.180 (b) is an amount equal to one percent on gross premium charged less any return premiums as reported on the statement. The surplus lines broker shall pay the fee at the time of filing of the statement.

(b) If the filing fee is not paid when due, an additional late payment fee of $250 plus two percent of the fee due per month, or part of a month, shall become due and payable by the surplus lines broker.



Sec. 21.34.200. - Collection of taxes and fees.

(a) If the tax collectible under AS 21.34.180 or the fee collectible under AS 21.34.190 by a surplus lines broker is not paid within the time prescribed, the tax, fee, or both, and late payment fees, along with appropriate penalties, may be collected by distraint or by an action in court, against the surplus lines licensee and the surety on the bond filed under AS 21.27.790 .

(b) [Repealed, Sec. 223 ch 67 SLA 1992].

(c) In addition to penalties provided in this chapter, failure to pay tax within the time prescribed is subject to penalties provided in AS 21.36.320.



Sec. 21.34.210. - Suspension, revocation, or non-renewal of surplus lines broker license. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.34.220. - Actions against surplus lines insurer; service of process.

(a) A surplus lines insurer may be sued upon a cause of action arising in this state under a surplus lines insurance contract made by it or evidence of insurance issued or delivered by the surplus lines broker under the procedure provided in AS 21.33. A policy issued by the surplus lines broker shall contain a provision stating the substance of this section and designating the person to whom the director shall mail process.

(b) Each surplus lines insurer assuming a surplus lines risk is considered to have subjected itself to this chapter.

(c) The remedies provided in this section are in addition to other methods provided by law for service of process upon insurers.



Sec. 21.34.230. - Penalties.

(a) In addition to any other penalty provided by law, a person that the director determines under AS 21.06.170 - 21.06.240 has violated the provisions of this chapter is subject to

(1) a civil penalty equal to the compensation promised, paid or to be paid, directly or indirectly, to a licensee in regard to each violation; and

(2) either a civil penalty of not more than $10,000 for each violation or a civil penalty of not more than $25,000 for each violation if the director determines that the person wilfully violated the provisions of this chapter.

(b) A violation of this chapter is cause for denial, nonrenewal, suspension, or revocation of a license.



Sec. 21.34.240. - Severability.

If any provision of this chapter, or the application of a provision of this chapter to any person or circumstance, is held invalid, the remainder of the chapter and the application of that provision to persons or circumstances, other than those as to which it is held invalid, shall not be affected.



Sec. 21.34.250. - Regulations.

The director may adopt regulations to implement, define, and enforce the provisions of this chapter.



Sec. 21.34.900. - Definitions.

In this chapter,

(1) "capital" means money paid in for stock or other evidence of ownership;

(2) "eligible surplus lines insurer" means a nonadmitted insurer with which a surplus lines broker may place surplus lines insurance under AS 21.34.040;

(3) "export" means to place surplus lines insurance with a nonadmitted insurer;

(4) "kind of insurance" means one of the kinds of insurance defined in AS 21.12.040 - 21.12.110;

(5) "producing broker" means the insurance producer or surplus lines broker licensed under AS 21.27 dealing directly with the client seeking insurance;

(6) "reciprocal state" means a state that the director has determined has enacted provisions substantially similar to those contained in AS 21.34.170, 21.34.180, and 21.34.210.

(7) "surplus," as used in the financial requirements of AS 21.34.040 , means money over and above liabilities and capital of the insurer for the protection of policyholders;

(8) "transaction of insurance" means the solicitation, negotiation, procurement, effectuation, or renewal of insurance; forwarding of applications; delivery of policies or contracts; inspection of risks; fixing of rates; investigation or adjustment of claims or losses; collection or forwarding of premiums; or transaction of matters subsequent to effectuation of the contract of insurance and arising out of it;

(9) "wet marine and transportation insurance" means

(A) insurance upon, of interest in, or relating to vessels, crafts, hulls, except vessels of 50 displacement tons or less;

(B) insurance of marine builders risks, marine war risks, and contracts of marine protection and indemnity insurance;

(C) insurance of freight and disbursements pertaining to a subject of insurance coming within this paragraph; and

(D) insurance of personal property and interests in personal property, in course of exportation from or importation into a country or in the course of coastal or inland water transportation, including transportation by land, water, or air from point of origin to final destination in connection with any and all risks or perils of navigation, transit, or transportation, and while being repaired for and while awaiting shipment, and during any delays, transshipment, or reshipment incident to them.






Chapter 21.36. - TRADE PRACTICES AND FRAUDS

Sec. 21.36.010. - Purpose.

The purpose of this chapter is to regulate an act or a trade practice in the business of insurance in accordance with the intent of Congress as expressed in 15 U.S.C. 1011 - 1015 (McCarran-Ferguson Act) by defining or providing for determination of all the practices in this state that constitute an unfair method of competition or an unfair or deceptive act or practice and by prohibiting them.



Sec. 21.36.020. - Unfair methods, deceptive acts prohibited.

A person may not engage in an act or a trade practice in this state or relative to a subject resident, located, or to be performed in this state that is defined in this chapter as, or determined under this chapter to be, an unfair method of competition or an unfair or deceptive act or practice in the business of insurance.



Sec. 21.36.025. - Unfair marketing practices prohibited.

A person may not violate the applicable provisions of AS 21.56.180 .



Sec. 21.36.030. - Misrepresentation and false advertising of insurance policies.

(a) A person may not make, issue, circulate, broadcast, or have made, issued, circulated, or broadcast an estimate, circular, statement, illustration, comparison, assertion, or other written, electronic, or oral presentation that

(1) misrepresents the benefits, advantages, conditions, sponsorship, source, or terms of an insurance policy or a health discount plan;

(2) misrepresents the dividends or share of the surplus to be received on an insurance policy;

(3) misrepresents an insurance policy as being a share or shares of stock;

(4) makes a false or misleading statement as to the dividends or shares of the surplus previously paid on an insurance policy;

(5) misrepresents or makes a misleading statement as to the financial condition of an insurer or as to the legal reserve system upon which a life insurer operates;

(6) uses a name or title of an insurance policy or class of insurance policies misrepresenting its true nature;

(7) is a misrepresentation for the purpose of inducing, or that tends to induce the lapse, forfeiture, exchange, conversion, or surrender of an insurance policy;

(8) is a misrepresentation for the purpose of effecting or tending to effect a pledge or assignment of or loan against an insurance policy;

(9) appears to be an actual policy for a named individual when it is merely an advertisement;

(10) does not clearly designate the name of the insurer providing the coverage or about which the statements are made;

(11) is in any other way misleading, false, or deceptive;

(12) misrepresents a health discount plan as a form or type of insurance;

(13) describes a health discount plan using common insurance terminology; or

(14) misrepresents that a health discount plan is underwritten by or associated with an insurer.

(b) In this section, "misrepresentation" includes any statement or omission of a statement that when taken in the context of the whole presentation may tend to mislead or deceive the person or persons addressed.



Sec. 21.36.035. - Prohibited advertisements and representations. [Repealed, Sec. 46 ch 119 SLA 2000].

Repealed or Renumbered



Sec. 21.36.040. - False information, advertising.

A person may not make, publish, disseminate, circulate, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over a radio or television station, or in any other way, an advertisement, announcement, or statement containing an assertion, representation, or statement with respect to the business of insurance or with respect to a person in the conduct of the person's insurance business, that is untrue, deceptive, or misleading.



Sec. 21.36.045. - Notice of limited motor vehicle insurance.

(a) An insurance policy that provides coverage only against property damage to a motor vehicle and that does not provide liability coverage required under AS 28.22.101 (d) must contain the following statement printed in bold face type: "This policy provides insurance only against damage to the motor vehicle. This policy does not insure against bodily injury, death, or property damage liability and does not satisfy the mandatory motor vehicle liability insurance requirements of AS 28.22.011."

(b) If the insured under a policy described in (a) of this section is not the owner of the motor vehicle, the insurer shall provide a copy of the policy to the owner.



Sec. 21.36.050. - Twisting prohibited.

A person may not make or issue, or cause to be made or issued, a written or oral statement misrepresenting or making incomplete comparisons as to the terms, conditions, or benefits contained in a policy for the purpose of inducing or attempting or tending to induce the policyholder to lapse, forfeit, surrender, retain, exchange, or convert an insurance policy.



Sec. 21.36.055. - Violation of viatical settlement provisions prohibited.

A person may not violate the viatical settlement transaction provisions of AS 21.89.110 or regulations adopted under AS 21.89.110 .



Sec. 21.36.060. - False financial statements.

(a) A person may not knowingly file with a public official, or knowingly make, publish, disseminate, circulate, or deliver to a person, or place before the public, or knowingly cause, directly or indirectly, to be made, published, disseminated, circulated, delivered to a person, or placed before the public, a false statement of the financial condition of a person in the insurance business.

(b) A person may not make a false entry in a book, report, or statement of a person in the insurance business, knowing it to be a false entry, or knowingly omit to make a true entry of a material fact pertaining to the business of a person in the insurance business in a book, report, or statement.



Sec. 21.36.065. - Limitation on owner controlled and contractor controlled insurance programs.

(a) An owner controlled insurance program or a contractor controlled insurance program is subject to both AS 21.39 and AS 21.42, must be approved by the director, and shall be allowed only for a major construction project. Owner controlled and contractor controlled insurance programs are limited to property insurance as defined in AS 21.12.060 and casualty insurance as defined in AS 21.12.070 .

(b) In this section, an owner controlled or contractor controlled insured program does not include

(1) builder's risk or course of construction insurance;

(2) insurance relating to the transportation of cargo or other property;

(3) insurance covering one or more affiliates, subsidiaries, partners, or joint venture partners of a person; or

(4) insurance policies endorsed to name one or more persons as additional insureds.

(c) In this section,

(1) "contractor" means a person who meets the definition of "contractor" in AS 08.18.171 and who undertakes the performance of a construction project for a project owner, its agent, or its representative;

(2) "contractor controlled insurance program" means an insurance program where one or more insurance policies are procured on behalf of a contractor, its agent, or its representative, by its insurance producer, as defined in AS 21.27.900 , for the purpose of insuring the contractor and one or more of the following:

(A) the project owner;

(B) a subcontractor;

(C) an architect;

(D) an engineer; or

(E) a person performing professional services;

(3) "major construction project" means the process of constructing a structure, building, facility, or roadway or major renovation of more than 50 percent of an existing structure, building, facility, or roadway having a contract cost of more than $50,000,000 of a definite term at a geographically defined project site;

(4) "owner controlled insurance program" means an insurance program where one or more insurance policies are procured on behalf of a project owner, its agent, or its representative, by its insurance producer, as defined in AS 21.27.900 , for the purpose of insuring the project owner and one or more of the following:

(A) the contractor;

(B) a subcontractor;

(C) an architect;

(D) an engineer; or

(E) a person performing professional services;

(5) "project owner" means a person who, in the course of the person's business, engages the service of a contractor for the purpose of working on a construction project;

(6) "subcontractor" means a person to whom a contractor sublets all or part of a contractor's initial undertaking.



Sec. 21.36.070. - Defamation.

(a) A person may not make, publish, disseminate, or circulate, directly or indirectly, or aid, abet, or encourage the making, publishing, disseminating, or circulating of an oral or written statement or a pamphlet, circular, article, or literature that is false, or maliciously critical of or derogatory to the financial condition of a person in the insurance business or proposing to enter the insurance business and that is calculated to injure a person engaged or proposing to engage in the business of insurance.

(b) A person providing the director with information concerning the financial condition or an act or a practice of a licensee of the division is immune from liability for defamation.



Sec. 21.36.080. - Boycott, coercion, and intimidation.

A person may not enter into an agreement to commit, or by any concerted action commit, an act of boycott, coercion, or intimidation resulting in or tending to result in unreasonable restraint of, or monopoly in, the business of insurance.



Sec. 21.36.090. - Unfair discrimination.

(a) A person may not make or permit unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for a contract of life insurance or of life annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of the contract.

(b) A person may not make or permit unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium, policy fees, or rates charged for a policy or contract of health insurance or in the benefits payable, or in any of the terms or conditions of the contract, or in any other manner whatever.

(c) A person may not make or permit arbitrary or unfair discrimination between insureds or property having like insuring or risk characteristics, in the premium or rates charged for a policy or contract of property, casualty, surety, marine, wet marine or transportation insurance, or in the dividends or other benefits payable on the insurance, or in the selection of it, or in any other of the terms and conditions of the insurance.

(d) Except to the extent necessary to comply with AS 21.42.365 and AS 21.56, a person may not practice or permit unfair discrimination against a person who provides a service covered under a group health insurance policy that extends coverage on an expense incurred basis, or under a group service or indemnity type contract issued by a health maintenance organization or a nonprofit corporation, if the service is within the scope of the provider's occupational license. In this subsection, "provider" means a state licensed physician, physician assistant, dentist, osteopath, optometrist, chiropractor, nurse midwife, advanced nurse practitioner, naturopath, physical therapist, occupational therapist, marital and family therapist, psychologist, psychological associate, licensed clinical social worker, or certified direct-entry midwife.



Sec. 21.36.095. - Coverage of children.

(a) A health care insurer may not deny enrollment of a child under the health care insurance of the child's parent on the ground that the child

(1) was born out of wedlock;

(2) is not claimed as a dependent on the parent's federal income tax return;

(3) does not reside with the parent; or

(4) does not reside in the health care insurer's service area.

(b) If a parent is required under AS 25.27.020 (a)(9) or 25.27.060(c) to provide medical support for a child and the parent is eligible for family health care insurance coverage through an insurer, the parent's health care insurer

(1) shall allow the parent to enroll the child under the family health care insurance coverage without regard to restrictions relating to enrollment periods if the child is otherwise eligible;

(2) shall, if the parent fails to apply for enrollment of a child under (1) of this subsection, enroll the child under the parent's family health care insurance coverage upon application by the child's other parent or custodian, the child support services agency, or the Department of Health and Social Services; and

(3) may not disenroll or eliminate health care insurance coverage of the child unless the insurer has received written evidence that

(A) the parent with the insurance coverage is no longer required by court order or administrative order to provide the child's medical support; or

(B) the child is or will be enrolled in comparable health care insurance coverage through another insurer that will take effect not later than the effective date of the disenrollment or elimination of coverage.

(c) A health care insurer who provides health care insurance coverage of a child through family health care insurance coverage of a parent who does not have sole physical custody of the child shall

(1) provide to the child's other parent or custodian the information that may be necessary for the child to obtain benefits through the family health care insurance coverage;

(2) allow the child's other parent or custodian, or the child's health care provider with the parent's or custodian's approval, to submit claims for covered services without the approval of the parent whose health care insurance covers the child; and

(3) make payment on claims submitted under (2) of this subsection directly to the child's other parent or custodian, the health care provider, or a state agency to which the child's medical support rights have been assigned under AS 25.27.120 or AS 47.07.025 .

(d) If an individual is covered for health benefits from an insurer, the insurer may not impose requirements on a state agency to which the rights of the individual under AS 25.27.120 or AS 47.07.025 have been assigned that are different from requirements applicable to an agent or assignee of other individuals covered by the insurer.

(e) In this section, "health care insurer" has the meaning given in AS 21.54.500 and includes the Comprehensive Health Insurance Association as described in AS 21.55.010 .



Sec. 21.36.100. - Rebates.

Except as otherwise expressly provided by law, a person may not knowingly permit or offer to make or make a contract of life insurance, life annuity or health insurance, or agreement under the contract other than as plainly expressed in the contract, or pay, allow, give or offer to pay, allow, or give, directly or indirectly, as inducement to the insurance, or annuity, a rebate of premiums payable on the contract, or a special favor or advantage in the dividends or other benefits, or paid employment or contract for services of any kind, or any valuable consideration or inducement whatever not specified in the contract; or directly or indirectly give, sell, purchase or offer to agree to give, sell, purchase, or allow as inducement to the insurance or annuity or in connection therewith, whether or not to be specified in the policy or contract, an agreement of any form or nature promising returns, profits, stocks, bonds, or other securities, or interest present or contingent in the contract or as measured by the contract, of an insurance company or other corporation, association, or partnership, or dividends or profits accrued or to accrue under the contract; or offer, promise, or give anything of value that is not specified in the contract.



Sec. 21.36.110. - Exceptions to discrimination and rebates.

Nothing in AS 21.36.090 and 21.36.100 may be construed as including within the definition of discrimination or rebates any of the following practices:

(1) in the case of a contract of life insurance or life annuity, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance, if the bonuses, or abatement of premiums are fair and equitable to policyholders and for the best interests of the insurer;

(2) in the case of life insurance policies issued on the industrial debit, preauthorized check, bank draft, or similar plans, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer or by preauthorized check, bank draft, or similar plan, in an amount that fairly represents the saving in collection expense;

(3) readjustment of the rate of premium for a group insurance policy based on the loss or expense experience thereunder, at the end of the first or a subsequent policy year of insurance thereunder, which may be made retroactive only for that policy year;

(4) issuance of life or health insurance policies or annuity contracts at rates less than the usual rates of premiums for the policies or contracts, or modification of premium or rate based on amount of insurance; but the issuance or modification shall not result in reduction in premium or rate in excess of savings in administration and issuance expenses reasonably attributable to the policies or contracts.



Sec. 21.36.120. - Unfair discrimination and rebates prohibited in property and casualty insurance.

(a) A property, casualty, or surety insurer or its employee or representative, or an agent, or solicitor may not pay, allow, give, or offer to pay, allow, or give, directly or indirectly, as an inducement to insurance or after insurance has been effected, a rebate, discount, abatement, credit, or reduction of the premium named in the policy of insurance, or a special favor or advantage in the dividends or other benefits to accrue thereon, or any valuable consideration or inducement, not specified in the policy, except to the extent provided for in an applicable filing with the director as provided by law.

(b) An insured named in a policy, or an employee of the insured may not knowingly receive or accept directly or indirectly, a rebate, discount, abatement, credit, or reduction of premium, or special favor or advantage or valuable consideration or inducement.

(c) An insurer may not make or permit an unfair discrimination between insureds or property having like insuring or risk characteristics, in the premium or rates charged for insurance, or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of the insurance.

(d) Nothing in this section may be construed as prohibiting the payment of commissions or other compensation to persons duly transacting business under AS 21.27, or as prohibiting an insurer from allowing or returning to its participating policyholders, members, or subscribers, lawful dividends, savings, or unabsorbed premium deposits.



Sec. 21.36.122. - Premium financing.

A person licensed under AS 21.27 may not

(1) enter into any insurance transaction in which the premium is financed by other than the licensee unless the person providing the financing is licensed under and in compliance with AS 06.40 or is exempted from licensure under AS 06.40.020 ; or

(2) finance premiums or extend credit to persons purchasing insurance except as provided in regulations adopted by the director; the director shall adopt regulations establishing the conditions under which licensees may extend credit or finance premiums except that in no event may the regulations permit a rate of interest on amounts lent or credit extended greater than that provided in AS 06.40.120 .



Sec. 21.36.125. - Unfair claim settlement practices.

(a) A person may not commit any of the following acts or practices:

(1) misrepresent facts or policy provisions relating to coverage of an insurance policy;

(2) fail to acknowledge and act promptly upon communications regarding a claim arising under an insurance policy;

(3) fail to adopt and implement reasonable standards for prompt investigation of claims;

(4) refuse to pay a claim without a reasonable investigation of all of the available information and an explanation of the basis for denial of the claim or for an offer of compromise settlement;

(5) fail to affirm or deny coverage of claims within a reasonable time of the completion of proof-of-loss statements;

(6) fail to attempt in good faith to make prompt and equitable settlement of claims in which liability is reasonably clear;

(7) engage in a pattern or practice of compelling insureds to litigate for recovery of amounts due under insurance policies by offering substantially less than the amounts ultimately recovered in actions brought by those insureds;

(8) compel an insured or third-party claimant in a case in which liability is clear to litigate for recovery of an amount due under an insurance policy by offering an amount that does not have an objectively reasonable basis in law and fact and that has not been documented in the insurer's file;

(9) attempt to make an unreasonably low settlement by reference to printed advertising matter accompanying or included in an application;

(10) attempt to settle a claim on the basis of an application that has been altered without the consent of the insured;

(11) make a claims payment without including a statement of the coverage under which the payment is made;

(12) make known to an insured or third-party claimant a policy of appealing from an arbitration award in favor of an insured or third-party claimant for the purpose of compelling the insured or third-party claimant to accept a settlement or compromise less than the amount awarded in arbitration;

(13) delay investigation or payment of claims by requiring submission of unnecessary or substantially repetitive claims reports and proof-of-loss forms;

(14) fail to promptly settle claims under one portion of a policy for the purpose of influencing settlements under other portions of the policy;

(15) fail to promptly provide a reasonable explanation of the basis in the insurance policy in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement; or

(16) offer a form of settlement or pay a judgment in any manner prohibited by AS 21.89.030 ;

(17) violate a provision contained in AS 21.07.

(b) The provisions of this section do not create or imply a private cause of action for a violation of this section.



Sec. 21.36.130. - Stock operations and advisory board contracts.

A person may not issue or deliver or permit its agents, officers, or employees to issue or deliver, agency company stock or other capital stock, or benefit certificates or shares in a common law corporation, or securities, or an advisory board contract or other similar contract of any kind promising returns and profits as an inducement to insurance.



Sec. 21.36.140. - Desist orders for prohibited practices. [Repealed, Sec. 11 ch 163 SLA 1976].

Repealed or Renumbered



Sec. 21.36.145. - Unfair financial planning practices.

(a) A person may not represent, directly or indirectly, to be a financial planner, investment adviser, consultant, financial counselor, or similar specialist engaged in the business of giving financial planning or advice relating to investments, insurance, real estate, tax matters, or trust and estate matters when the person is in fact only engaging in the sale of insurance.

(b) A person may not engage in the business of financial planning and solicit the sale of a product or service on the basis that the person is an insurance salesperson or that a commission for the sale of an insurance product will be received in addition to a fee for financial planning without full disclosure to the client before the execution of the agreement required in (c) of this section.

(c) A person licensed under this title may not charge a fee other than a commission for financial planning unless the fee is based upon a written agreement signed before the performance of a service under the agreement. The insurance salesperson shall provide the client a copy of the signed agreement at the time of signing. The agreement must specifically state the service for which a fee is to be charged and how the fee will be determined or calculated. The agreement must provide that the client is under no obligation to purchase an insurance product. The licensee shall retain a copy of the agreement for not less than five years after completion of services and the agreement shall be available to the director upon request.



Sec. 21.36.150. - Procedures as to undefined practices.

(a) If the director believes that a person engaged in the insurance business is engaging in this state in an unfair method of competition or in an unfair or deceptive act or practice in the conduct of the business that is not defined as being unfair or deceptive under this chapter, the director shall hold a hearing on the matter, if the director believes it would be in the public interest to do so after giving notice of the hearing and of the charges. Upon conclusion of the hearing the director shall make a written report of the findings of fact relative to the charges and serve a copy upon the person and any intervenor at the hearing.

(b) If the report charges a violation of this chapter and if the method of competition, act, or practice has not been discontinued, the director may, through the attorney general of this state, at any time after the service of the report, cause an action to be instituted to enjoin and restrain the person from engaging in the method, act, or practice. In the action the court may grant a restraining order or injunction upon just terms, but the state may not be required to give security before the issuance of the order or injunction. If a record of the proceedings in the hearing before the director was made, a certified transcript, including all evidence taken and the report and findings, shall be received in evidence in the action.

(c) If the director's report made under (a) of this section, or order on hearing made under AS 21.36.320 does not charge a violation of this chapter, an intervenor in the proceedings may appeal from the order or report within the time and in the manner provided for appeals from the director generally.

(d) In addition to the unfair methods and unfair or deceptive acts or practices expressly defined in this title, the director may adopt regulations to define other methods of competition and other acts and practices related to the business of insurance that are unfair or deceptive.



Sec. 21.36.155. - Health discount plans.

(a) A person may not sell, market, promote, advertise, or otherwise distribute a health discount plan unless

(1) each advertisement, policy, document, information, statement, or other communication regarding the health discount plan and the plan itself contain a statement, in bold and prominent type, that the health discount plan is not insurance;

(2) the discounts offered under the health discount plan are specifically authorized by a contract with each provider of the services or supplies listed in conjunction with the plan;

(3) the health discount plan states the name, address, and telephone number of the administrator of the plan;

(4) the person makes readily available to the consumer a complete, accurate, and up-to-date list of providers participating in the plan that offer discounted health care services or supplies in the consumer's local area and the discounts offered by the providers;

(5) the person provides the consumer the right to cancel the health discount plan within 30 days after purchase of the plan; and

(6) the person provides the consumer with a full refund of all payments made, except for a nominal processing fee, within 30 days after notification of cancellation of the plan under (5) of this subsection.

(b) The director may adopt regulations to implement this section and to establish additional requirements intended to prohibit unfair or deceptive practices relating to health discount plans.



Sec. 21.36.160. - Right of debtor or borrower to select insurance producer and insurer.

If property insurance is required in connection with a debt or loan, the debtor or borrower has the reasonable right to select the insurance producer and insurer through whom the insurance is to be placed if (1) the insurance is provided for the protection of the creditor's or lender's interest in the property at the commencement of the risk; or (2) in the case of renewal of insurance, the renewal policy is delivered to the creditor or lender no later than 30 days before the renewal date.



Sec. 21.36.162. - Nondisclosure of personal financial and personal health information.

The director shall adopt regulations regarding the release of financial and health information regarding an individual who seeks to obtain, obtains, or has obtained an insurance product or service from a licensee that is to be used primarily for personal, family, or household purposes. The regulations must be at least as restrictive as the model regulations adopted under the National Conference of Insurance Legislators Financial Information Privacy Protection Model Act, adopted by the National Conference of Insurance Legislators Executive Committee on November 17, 2000, and amended on March 2, 2001.



Sec. 21.36.164. - Licensing of persons in a financial institution.

A financial institution may not allow a person to transact insurance in an office of the institution or on behalf of the institution, unless the person is licensed as required under AS 21.27.



Sec. 21.36.165. - Anticoercion and antitying.

(a) A person may not

(1) require, as a condition to the lending of money or extension of credit, or a renewal of the loan or extension of credit, that the obligee of the money or credit negotiate a policy or contract of insurance through any particular person or group of persons;

(2) disapprove the insurance policy provided by a borrower for the protection of property securing credit or a loan if disapproval is based on other than reasonable standards uniformly applied and relating to the extent of coverage required and the financial soundness and the services of the insurer; the standards may not discriminate against a particular type of insurer or call for the disapproval of a policy containing coverage in addition to that required;

(3) unless charges are required when the person handling the insurance transaction is a licensee, require a consumer, insurer, broker, or agent to pay a separate charge for handling an insurance policy required as security for a loan on real property, or to pay a separate charge to substitute the insurance policy of one insurer for that of another, except that interest may be charged on premium loans or premium advancements in accordance with the security instrument.

(b) A person shall

(1) use separate documents for an insurance transaction, other than credit insurance or flood insurance, and for a credit transaction; and

(2) maintain separate and distinct records relating to insurance transactions, including consumer complaint information, and make the records available to the director for inspection upon notice.

(c) A person may not include insurance premiums in a primary credit transaction without the consent of the consumer.

(d) Nothing in this section prohibits a person from informing a consumer or prospective consumer that insurance is required in order to obtain a loan or credit, that loan or credit approval is contingent on the procurement of acceptable insurance by the consumer, or that insurance is available from the person.



Sec. 21.36.167. - Misrepresentation in financial institution sales.

In the sale of insurance by a financial institution, a person may not engage in any practice or use an advertisement that may tend to mislead or deceive a consumer or cause a consumer to erroneously believe that

(1) the insurance is backed by or a return on the insurance is guaranteed by the state, the federal government, the person, or the Federal Deposit Insurance Corporation;

(2) the state or federal government

(A) will pay a claim under an insurance contract that is an obligation of or was sold by the person;

(B) is responsible for the insurance sales activities of the person; or

(C) guarantees the credit of the person;

(3) for insurance that contains investment risk, the insurance does not contain investment risk, the principal may not be lost, or the value of the insurance may not decline;

(4) the lending of money, extension of credit, or a renewal of a loan is conditioned on the purchase of insurance from the person and that insurance may not be purchased from another source.



Sec. 21.36.168. - Disclosures required in financial institution sales.

(a) In the sale of insurance by a financial institution, a person shall disclose both orally and in writing to a consumer before the initial purchase of insurance that

(1) the insurance is not a deposit or other obligation of the person;

(2) the insurance is not guaranteed by the person or the person soliciting insurance;

(3) the insurance is not insured by the Federal Deposit Insurance Corporation or other agency of the United States, the financial institution, or the person;

(4) if the insurance contains risk, the insurance contains investment risk and the insurance may lose value;

(5) the consumer is not required to negotiate a policy or contract of insurance through any particular person or group of persons as a condition to the lending of money or extension of credit, or a renewal of the loan or extension of credit, except that the person may impose reasonable requirements uniformly applied and relating to the extent of coverage required and the financial soundness and the services of the insurer and that the standards may not discriminate against a particular type of insurer or require disapproval of a policy containing coverage in addition to that required.

(b) A person shall also provide the disclosures required in (a) of this section to a consumer both orally and in writing at the time of application for an extension of credit.

(c) If an application for insurance is made by telephone, written disclosure as required in (a) of this section must be mailed to the consumer within three working days.

(d) A person may provide the disclosures required in (a) of this section electronically, if

(1) the consumer affirmatively consents to electronic disclosure; and

(2) the disclosures are provided in a format that the consumer is able to access at a later time by a method such as through printing or storing the disclosures electronically.

(e) A person shall provide the disclosures required in (a) of this section in a meaningful form and in a conspicuous, simple, direct, and understandable manner that is designed to call attention to the information provided.

(f) A person shall obtain a written acknowledgment or, in the case of an electronic disclosure provided in compliance with (d) of this section, a written or electronic acknowledgment, by the consumer that the consumer received the disclosures as required in this section.

(g) This section does not require that a person provide the disclosures required in this section in advertisements that are of a general nature or that describe or list the services or products offered by a financial institution or on behalf of a financial institution.

(h) In this section, "meaningful form" means

(1) for other than an electronic form, a form of disclosure that is provided to a consumer orally and in writing;

(2) for an electronic form, a disclosure that a consumer cannot electronically bypass before purchasing insurance.



Sec. 21.36.169. - Definitions for AS 21.36.164 - 21.36.169.

In AS 21.36.164 - 21.36.169, unless the context otherwise requires,

(1) "consumer" means a person who obtains, applies to obtain, or is solicited to obtain insurance from or on behalf of a financial institution;

(2) "financial institution" means a bank holding company under 12 U.S.C. 1841 (Bank Holding Company Act of 1956); a credit union under 12 U.S.C. 1752 (Federal Credit Union Act); a bank, savings bank, savings and loan association, or trust company, or any depository institution under 12 U.S.C. 1813(c)(1); and any other person authorized to take federally insured deposits and make loans in the state; "financial institution" includes any employee or agent of a financial institution and any nondepository affiliate or subsidiary of a financial institution but only in the instances when the nondepository affiliate or subsidiary is soliciting the sale or purchase of insurance recommended or sponsored by, on the premises of, or in connection with a product offering of the financial institution; "financial institution" does not include an insurer.



Sec. 21.36.170. - Interlocking ownership, management.

(a) An insurer may retain, invest in, or acquire the whole or a part of the capital stock of another insurer or insurers, or have a common management with another insurer or insurers, unless the retention, investment, acquisition, or common management is inconsistent with a provision of this title, or unless by reason thereof the business of the insurers with the public is conducted in a manner that substantially lessens competition generally in the insurance business or tends to create a monopoly.

(b) A person otherwise qualified may be director of two or more insurers that are competitors, unless the effect is to lessen substantially competition between insurers generally or tends materially to create a monopoly.



Sec. 21.36.180. - Illegal dealing in premiums. [Repealed, Sec. 22 ch 149 SLA 1984].

Repealed or Renumbered



Sec. 21.36.185. - Maintenance of complaint handling records.

An insurer shall maintain a complete record of all the complaints received by the insurer since the date of the insurer's last market conduct examination under AS 21.06.120 or for four years, whichever occurs first. This record must indicate the total number of complaints, the classification of each complaint by line of insurance, the nature of each complaint, the disposition of each complaint, and the time it took to process each complaint. For purposes of this section, "complaint" means any written communication primarily expressing a grievance.



Sec. 21.36.190. - Fictitious groups.

(a) An insurer, whether an authorized or unauthorized insurer, may not make available through a rating plan or form, property, casualty, or surety insurance to a firm, corporation, or association of individuals, a preferred rate or premium based upon a fictitious group of the firm, corporation, or association of individuals.

(b) A form or plan of insurance covering a group or combination of persons or risks may not be written or delivered inside or outside this state to cover persons or risks in this state at a preferred rate or on a form other than that offered to persons not in the group or combination and to the public generally, unless the form, plan of insurance, and the rates or premiums to be charged have been submitted to and approved by the director as being not unfairly discriminatory and not otherwise in conflict with (a) of this section or with AS 21.39 to the extent that AS 21.39 is, by its terms, applicable to it.

(c) This section does not apply to mortgage guaranty insurance, life insurance, health insurance, or annuity contracts.

(d) This section does not apply to workers' compensation insurance when issued to an association of employers formed for purposes other than the purchase of insurance and that

(1) has a constitution and bylaws;

(2) incorporates a safety program;

(3) as a group has preferred characteristics over similar risks written on an individual basis; and

(4) has filed and received approval from the director for the rating program to be applied to the group.

(e) This section does not apply to insurance coverage under a joint insurance arrangement authorized by AS 21.76.

(f) Except as provided in AS 21.36.065 , an insurer, whether authorized or unauthorized, may not underwrite an owner controlled insurance program or contractor controlled insurance program. In this subsection, "owner controlled insurance program" and "contractor controlled insurance program" have the meanings given in AS 21.36.065 .



Sec. 21.36.195. - Surplus lines brokers and insurance producers; prohibited acts.

A surplus lines broker or an insurance producer may not fail to provide evidence of insurance, filings, or reports, or fail to maintain the records, or fail to pay the taxes and fees, required under AS 21.34.



Sec. 21.36.200. - False applications, claims, proofs of loss. [Repealed, Sec. 22 ch 149 SLA 1984].

Repealed or Renumbered



Sec. 21.36.210. - Limits on cancellation.

(a) An insurer may not exercise its right to cancel a policy of personal automobile insurance except for the following reasons:

(1) nonpayment of premium; or

(2) the driver's license or motor vehicle registration of either the named insured or of an operator who resides in the same household as the named insured or who customarily operates a motor vehicle insured under the policy has been under suspension or revocation during the policy period or, if the policy is a renewal, during its policy period or the 180 days immediately preceding its effective date; this paragraph does not apply to revocation as described under AS 21.89.027 .

(b) During the policy period, a modification of automobile physical damage coverage, except coverage for loss caused by collision, whereby provision is made for the application of a deductible amount not exceeding $100 is not a cancellation of the coverage or of the policy.

(c) [Repealed, Sec. 47 ch 29 SLA 1987].

(d) This section does not apply to

(1) the failure to renew a policy, except as to coverage in force for less than 12 months;

(2) a policy that has been in effect less than 60 days at the time notice of cancellation is mailed or delivered by the insurer, unless it is a renewal policy.

(e) [Repealed, Sec. 47 ch 29 SLA 1987].

(f) An insurer may not exercise its right to cancel a policy of personal insurance other than personal automobile insurance, except for the following reasons:

(1) nonpayment of premiums, including nonpayment of additional premiums, calculated in accordance with the current rating manual of the insurer, justified by a physical change in the insured property or a change in its occupancy or use;

(2) conviction of the insured of a crime having as one of its necessary elements an act increasing a hazard insured against;

(3) discovery of fraud or material misrepresentation made by the insured or a representative of the insured in obtaining the insurance or by the insured in pursuing a claim under the policy;

(4) discovery of a grossly negligent act or omission by the insured that substantially increases the hazards insured against; or

(5) physical changes in the insured property that result in the property becoming uninsurable.



Sec. 21.36.212. - Prohibited denial of claim for causation.

An insurer may not deny a claim if a risk, hazard, or contingency insured against is the dominant cause of a loss and the denial occurs because an excluded risk, hazard, or contingency is also in a chain of causes but operates on a secondary basis.



Sec. 21.36.220. - Notice of cancellation.

(a) An insurer may not exercise its right to cancel a personal insurance policy unless, for a named insured who is

(1) less than 70 years of age, a written notice of cancellation is mailed to the named insured as required by AS 21.36.260 at least 30 days before the effective date of cancellation; however, if cancellation is for nonpayment of premium, the notice shall be mailed to the named insured as required by AS 21.36.260 at least 20 days before the effective date of cancellation, and, if cancellation is for a reason described in AS 21.36.210 (a)(2), (f)(2), or (f)(3), the notice shall be mailed to the named insured as required by AS 21.36.260 at least 10 days before the effective date of cancellation; and

(2) 70 years of age or older, a written notice of cancellation is mailed to the named insured and, if the named insured has made a written request to the insurer, to the named insured's designee as required by AS 21.36.260 at least 30 days before the effective date of cancellation; however, if cancellation is for nonpayment of premium, the notice shall be mailed to the named insured and, if the named insured has made a written request to the insurer, to the named insured's designee as required by AS 21.36.260 at least 20 days before the effective date of cancellation, and, if cancellation is for a reason described in AS 21.36.210 (a)(2), (f)(2), or (f)(3), the notice shall be mailed to the named insured and, if the named insured has made a written request to the insurer, to the named insured's designee as required by AS 21.36.260 at least 10 days before the effective date of cancellation; an insurer who provides a personal insurance policy to an insured who is 70 years of age or older shall annually give written notice to the insured of the insured's right to have a designee receive notice as provided in this paragraph.

(b) An insurer may not exercise its right to cancel a policy of business or commercial insurance unless a written notice of cancellation is mailed to the named insured as required by AS 21.36.260 and to the agent or broker of record at least 60 days before the effective date of cancellation. However, if cancellation is for nonpayment of premium, or for failure or refusal of the insured to provide the information necessary to confirm exposure or necessary to determine the policy premium, the notice shall be mailed to the named insured as required by AS 21.36.260 and to the agent or broker of record at least 20 days before the effective date of cancellation. If cancellation is (1) for conviction of the insured of a crime having as one of its necessary elements an act increasing a hazard insured against, or (2) for discovery of fraud or material misrepresentation made by the insured or a representative of the insured in obtaining the insurance or by the insured in pursuing a claim under the policy, the notice shall be mailed to the named insured as required by AS 21.36.260 and to the agent or broker of record at least 10 days before the effective date of cancellation.

(c) If an insurer cancels a policy under this section, it shall return or credit any unearned premium to the agent or broker of record or directly to the insured or premium finance company, if applicable, before the effective date of cancellation, except that

(1) an unearned premium shall be returned or credited within 45 days after notice of cancellation is given, if cancellation is for

(A) nonpayment of premium, including nonpayment of additional premiums, calculated in accordance with the current rating manual of the insurer, justified by a physical change in the insured property, a change in its occupancy or use, or a change in payroll, receipts, values, or other exposure units;

(B) conviction of the insured of a crime having as one of its necessary elements an act increasing a hazard insured against;

(C) discovery of fraud or material misrepresentation made by the insured or a representative of the insured in obtaining the insurance or by the insured in pursuing a claim under the policy;

(D) failure or refusal of the insured to provide the information necessary to confirm exposure or necessary to determine the policy premium;

(E) a reason described in AS 21.36.210 (a)(2);

(2) the insurer shall perform or waive the audit before the effective date of the cancellation and return or credit any estimated unearned premium before the effective date of cancellation if the policy is subject to audit and is cancelled for a reason other than those described in (1)(A) - (D) of this subsection.

(d) The division may require an insurer to perform an audit that the insurer has elected to waive under (c) of this section.

(e) A notice of cancellation of insurance required to be given under this section must include or be accompanied by a statement of the reason for the cancellation.



Sec. 21.36.230. - Statement of reasons. [Repealed, Sec. 47 ch 29 SLA 1987].

Repealed or Renumbered



Sec. 21.36.235. - Notice of premium or coverage changes upon renewal.

(a) Except as provided in AS 21.36.305 , if the renewal premium is increased more than 10 percent for a reason other than an increase in coverage or exposure base, or if after renewal there will be a material restriction or reduction in coverage not specifically requested by the insured, written notice shall be mailed to the insured and to the agent or broker of record as required by AS 21.36.260

(1) at least 20 days before expiration of a personal insurance policy; or

(2) at least 45 days before expiration of a business or commercial policy.

(b) If notice before expiration of the policy is not given as required by (a) of this section, the existing policy shall continue until the insurer provides notice for the time period required by (a) of this section for that policy.

(c) This section does not apply to workers' compensation insurance or to business or commercial policies issued under AS 21.34.



Sec. 21.36.240. - Failure to renew.

An insurer may only fail to renew a personal insurance policy on the policy's annual anniversary. An insurer may not fail to renew a policy unless a written notice of nonrenewal is mailed to the named insured as required by AS 21.36.260 at least 20 days for a personal insurance policy, and at least 45 days for a business or commercial insurance policy, before the expiration date of the policy or of the anniversary date of a policy written for a term longer than one year or with no fixed expiration date. If notice of nonrenewal is not given as required by this section, the existing policy shall continue until the insurer provides notice for the time period required by this section for that policy. This section does not apply

(1) if the insurer has in good faith manifested its willingness to renew;

(2) in case of nonpayment of premium for the expiring policy;

(3) if the insured fails to pay the premium as required by the insurer for renewal; or

(4) to business or commercial policies placed under AS 21.34.



Sec. 21.36.250. - Notice of eligibility.

When a policy of automobile liability insurance is cancelled, other than for nonpayment of premium, or is not renewed in accordance with AS 21.36.240, the insurer shall notify the named insured of possible eligibility for automobile insurance through the automobile assigned risk plan, or automobile insurance plan. The notification must accompany or be included in the notice of cancellation or nonrenewal required by AS 21.36.220 and 21.36.240.



Sec. 21.36.255. - Premium return or credit.

(a) If an insurance policy is cancelled, rejected, or rescinded by the

(1) insurer, the insurer shall return or credit any unearned premium paid to the agent or broker of record, or directly to the insured or premium finance company, if applicable; or

(2) insured, the insurer shall return or credit any unearned premium to the agent or broker of record or directly to the insured or premium finance company, if applicable, less a cancellation fee not to exceed 7.5 percent of the unearned premium; a cancellation fee may not be charged unless the fee is clearly stated in the policy; the insurer shall return or credit the unearned premium less a lawful cancellation fee

(A) within 45 days of receipt of the request for cancellation or the effective date of cancellation, whichever is later; or

(B) if the policy is selected for audit, within 45 days of completion of an audit; the insurer shall perform and complete an audit within 45 days of receipt of the request for cancellation or the effective date of cancellation, whichever is later.

(b) Notwithstanding (a) of this section, if the insurer clearly indicates one or more of the following features in the policy, an insurer may issue a policy

(1) whose premium is earned at a varying rate due to seasonality of exposure;

(2) that contains a minimum earned premium; or

(3) with a fluctuating premium base.



Sec. 21.36.260. - Proof and method of mailing notice.

If a notice is required from an insurer under this chapter, the insurer shall

(1) mail the notice by first class mail to the last known address of the insured; and

(2) obtain a certificate of mailing from the U.S. Postal Service.



Sec. 21.36.270. - Effect of failure to comply.

Notwithstanding the failure of an insurer to comply with AS 21.36.210 - 21.36.310, termination of coverage under the policy either by cancellation or nonrenewal is effective on the effective date of any other policy providing similar coverage on the same risk or motor vehicle or a replacement of it.



Sec. 21.36.280. - Immunity of insurer, director, and informer.

There is no liability on the part of, and a cause of action of any nature may not arise against, the director of insurance or against an insurer, its authorized representatives, agents, or employees, or a person furnishing to the insurer information as to reasons for cancellation, for any statement made by any of them in a written notice of cancellation, or in any other communication, oral or written, specifying the reasons for cancellation, or the providing of information pertaining to a cancellation or for statements made or evidence submitted at a hearing conducted in connection with a cancellation. However, this immunity from liability does not apply when the information furnished or statement made is untrue and the person furnishing the information or making the statement knew of the lack of truth or was grossly negligent in ascertaining the truth.



Sec. 21.36.290. - Policy period.

(a) A policy with a policy period or term longer than one year or a policy with no fixed expiration date shall be considered to be written for successive policy periods or terms of one year, and termination by an insurer effective on an anniversary date of the policy shall be considered a failure to renew.

(b) The rate for a personal automobile insurance policy may not be changed more frequently than once every six months.



Sec. 21.36.300. - Applicability of AS 21.36.210 - 21.36.310. [Repealed, Sec. 47 ch 29 SLA 1987].

Repealed or Renumbered



Sec. 21.36.305. - Premium increases on personal automobile insurance policies.

(a) An insurer may not increase the premium on a personal automobile insurance policy unless the increase applies to all insureds of the same class.

(b) An insurer may not increase the premium or add a surcharge to a personal automobile insurance policy because of the issuance of a citation for a moving traffic violation unless the insured or another person who resides in the insured's household and is covered by the policy has been convicted of the violation or has entered a plea of no contest to the violation.

(c) The director shall adopt regulations to determine circumstances under which an insurer may increase the premium or add a surcharge to a personal automobile insurance policy.

(d) An insurer that increases the premium or adds a surcharge to a personal automobile insurance policy may only make the increase or surcharge effective on the renewal date of the policy.

(e) An insurer that increases the premium or adds a surcharge to a personal automobile insurance policy shall give written notice of the increase or surcharge at least 20 days before it takes effect, stating the reason for the change and the right of appeal under AS 21.39.090 . This subsection does not apply to

(1) premium increase resulting from a change requested by an insured, if the insured is notified at the time the request is made that the amount of the insured's premium will change as a result of the requested policy change; or

(2) rate approved by the director if the insurer gives written notice of a premium increase to the insured at least 20 days before the renewal date of the affected policy.



Sec. 21.36.310. - Definitions.

In AS 21.36.210 - 21.36.310,

(1) "business or commercial insurance" means insurance other than personal insurance, reinsurance, life insurance, health insurance, fidelity and surety insurance, title insurance, or an annuity contract;

(2) "nonpayment of premium" means failure of the named insured to discharge when due any obligations of the named insured in connection with the payment of premium on a policy, or any installment of the premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit;

(3) "personal automobile insurance" means insurance not related to business or commercial activities, covering automobile liability, uninsured or underinsured motorists, automobile medical payments, or automobile physical damage, that is delivered or issued for delivery in this state, and under which the insured vehicles are of the following types only:

(A) a motor vehicle of the private passenger or station wagon type that is not used as a public or livery conveyance, nor rented to others; or

(B) any other four-wheel motor vehicle with a load capacity of 1,500 pounds or less that is not used in the occupation, profession, or business of the insured, nor used as a public or livery conveyance, nor rented to others;

(4) "personal insurance"

(A) means personal automobile insurance, or insurance covering

(i) loss of or damage to real property that is used predominantly for residential purposes and that does not consist of more than four dwelling units;

(ii) loss of or damage to personal property, including personal effects, household furniture, fixtures, and equipment located in not more than four dwelling units; or

(iii) legal liability of natural persons for loss of, damage to, or injury to persons or property if the insurance does not cover liability arising from or in connection with business or commercial activities;

(B) does not include an annuity contract or a policy of life insurance, health insurance, or title insurance;

(5) "renewal" or "renew" means

(A) the issuance and delivery of an insurance policy at the end of the policy period, that replaces a policy previously issued and delivered by the same insurer;

(B) the issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or term; or

(C) the extension of the term of a policy beyond its policy period or term under a provision for extending the policy by payment of a continuation premium.



Sec. 21.36.320. - Hearings and order on violation.

(a) On the complaint of a person or on the motion of the director, the director may conduct an investigation to determine whether a person is engaged in an unfair method of competition or unfair or deceptive act or practice prohibited by this chapter.

(b) If there are grounds for believing that a person is engaged in an act or practice prohibited by this chapter, the director may institute proceedings under AS 21.06.170 - 21.06.240.

(c) If the director determines that a person violated this chapter, the director shall serve upon the person charged an order requiring that person to cease and desist from engaging in the act or practice.

(d) In addition to an order issued under (c) of this section, the director may, after a hearing, order restitution, assess a penalty of not more than $2,500 for each violation or $25,000 for engaging in a general business practice in violation of this chapter.

(e) If the director determines after a hearing that the person charged knew or should have known that the person was in violation of this chapter, in addition to the penalty prescribed in (d) of this section, a suspension or revocation of the person's license and a penalty of not more than $25,000 for each violation or $250,000 for engaging in the general business practice in violation of this chapter may also be ordered by the director.

(f) If the director believes that a person has violated a cease and desist order issued under (c) of this section, the director may certify the relevant facts to the superior court in the appropriate district, for proceedings under AS 44.62.590 . In addition to the penalties and remedies provided for in AS 44.62.590 , the superior court, upon finding that the cease and desist order has been violated, may order the violator to comply with the order, pay an additional penalty of not more than $1,000,000 for each violation, may revoke or suspend the violator's license, and may bar the violator from transacting the business of insurance in the future.

(g) In determining the penalty imposed under (d) and (e) of this section, the director shall consider the amount of loss or harm caused by the violation and the amount of benefit derived by the person by reason of the violation and may consider other factors, including the seriousness of the violation, the promptness and completeness of remedial action, whether the violation was a single act or a trade practice, and deterrence of the violator or others.

(h) If the violation is a single act prohibited under AS 21.36.125 that results in loss or harm, the director may require restitution or issue a cease and desist order but may not impose a penalty that includes a fine or require other remedial action, unless the violation results in loss or harm and is intentional. This subsection does not affect the director's authority to impose a penalty for multiple acts prohibited under AS 21.36.125 or a penalty for an act prohibited under a provision of law other than AS 21.36.125 .



Sec. 21.36.330. - Injunctive relief.

The director may seek injunctive relief to aid in the enforcement of the provisions of this chapter.



Sec. 21.36.340. - Provisions of this chapter additional to other law.

The powers vested in the director by this chapter are in addition to any other powers to enforce penalties, fines, or other forfeitures authorized by law with respect to acts and practices declared in this chapter to be unfair or deceptive.



Sec. 21.36.350. - Regulations relating to claim settlement practices.

The director of insurance shall adopt regulations to implement, define, and enforce AS 21.36.125 .



Sec. 21.36.355. - Felony convictions involving dishonesty or breach of trust.

(a) A person who has a conviction for a felony involving dishonesty or a breach of trust may not engage or participate in the business of insurance without receiving prior written consent by the director as required under 18 U.S.C. 1033 and 1034 (Violent Crime Control and Law Enforcement Act of 1994).

(b) A person who fails to seek prior written consent from the director under (a) of this section is in violation of this chapter.

(c) A person who is engaged in the business of insurance may not knowingly permit the participation in the business of insurance by a person who has been convicted of a felony involving dishonesty or breach of trust except as allowed under (a) of this section.



Sec. 21.36.360. - Fraudulent or criminal insurance acts.

(a) A person may not commit a fraudulent or criminal insurance act involving an insurance transaction that is subject to the provisions of this title. The penalty for a fraudulent or criminal insurance act described in this section is in addition to a civil penalty levied under this title.

(b) A fraudulent insurance act is committed by a person who, with intent to injure, defraud, or deceive

(1) collects a sum as premium or charge for insurance if the insurance has not been provided or is not in due course to be provided, subject to acceptance of the risk by the insurer, by an insurance policy authorized under this title;

(2) presents to an insurer a written or oral statement in support of a claim for payment or other benefit under an insurance policy, knowing that the statement contains false, incomplete, or misleading information concerning a matter material to the claim;

(3) assists or conspires with another to prepare or make a written or oral statement that is presented to an insurer in support of a claim for a benefit under an insurance policy, knowing that the statement contains false, incomplete, or misleading information concerning a matter material to the claim;

(4) wilfully collects as premium or charge for insurance a sum in excess of the premium or charge applicable to the insurance as specified in the policy by the insurer in accordance with the applicable classifications and rates approved by the director, or in cases where classifications and rates are not subject to approval, the premiums and charges applicable to the insurance as specified in the policy and fixed by the insurer;

(5) fails to make disposition of funds received or held or misappropriates funds received or held representing premiums or return premiums; or

(6) fails to pay its tax liability under this title when due.

(c) A fraudulent insurance act is committed by a person forming or proposing to form an insurer, an insurance holding corporation, a stock corporation to finance an insurer or insurance production, a corporation to manage an insurer, a corporation to be attorney in fact for a reciprocal insurer, or a syndicate for any of these purposes that advertises, or solicits or receives funds, agreement, stock subscription, or membership on account unless the person has applied for and has received from the director a solicitation permit as required by AS 21.69.

(d) A fraudulent insurance act is committed by a person who makes a false sworn statement that the person does not believe to be true as to matter material to an examination, investigation, or hearing of the division.

(e) A fraudulent insurance act is committed by a person if

(1) as to a matter material to an examination, investigation, or hearing by the division, the person makes two or more sworn statements that are irreconcilably inconsistent to the degree that one of them is necessarily false; and

(2) the person does not believe one of the statements to be true at the time the statement is made.

(f) A fraudulent insurance act is committed by a person who with intent to deceive, knowingly exhibits a false account, document, or advertisement, relative to the affairs of an insurer, a corporation, or syndicate of the kind described in AS 21.69.060 , formed or proposed to be formed.

(g) A fraudulent insurance act is committed by a person who wrongfully removes or attempts to remove records from the place where they are required to be kept under AS 21.69.390 (a) or who conceals or attempts to conceal records from the director.

(h) A fraudulent insurance act is committed by a person who deliberately perpetrates a fraud upon the director under AS 21.22.

(i) A criminal insurance act is committed by a person doing business in this state or relative to a subject resident, located, or to be performed in this state who knowingly

(1) writes, places, or causes to be written or placed in this state or relative to a subject resident, located, or to be performed in this state a policy, duplicate policy, or contract of insurance of any kind or character, or general or floating policy upon persons or property resident, situated, or located in this state, from or through a person not authorized to transact business under AS 21.27 or a risk retention group or purchasing group not registered under AS 21.89.090 ; or

(2) pays a commission or other form of remuneration to a person, firm, or organization for the writing or placing of insurance coverage in this state or relative to a subject resident, located, or to be performed in this state unless that person, firm, or organization is authorized under AS 21.27 to transact the kind or class of insurance written or placed, or, in the case of a risk retention group or purchasing group, is registered under AS 21.89.090 .

(j) A criminal insurance act is committed by a person in this state or relative to a subject resident, located, or to be performed in this state who acts as an insurance producer, managing general agent, third-party administrator, reinsurance intermediary broker, reinsurance intermediary manager, surplus lines broker, or independent adjuster without being licensed by the director as required under this title or as a risk retention group or purchasing group without being registered as required under AS 21.89.090 . A criminal insurance act is committed by an insurance producer, managing general agent, third-party administrator, reinsurance intermediary broker, reinsurance intermediary manager, or surplus lines broker who solicits or takes application for, procures, or places for others any insurance for which the person is not licensed as required under AS 21.27 or for which the license of the person has been suspended or revoked. A criminal insurance act is committed by a person in this state or relative to a subject resident, located, or to be performed in this state who acts as or on behalf of a risk retention group or a purchasing group that is not registered under AS 21.89.090 .

(k) A criminal insurance act is committed by an insurance producer, managing general agent, third-party administrator, reinsurance intermediary broker, reinsurance intermediary manager, or surplus lines broker who knowingly compensates or offers to compensate in any manner a person other than an insurance producer, managing general agent, third-party administrator, reinsurance intermediary broker, reinsurance intermediary manager, or surplus lines broker licensed as required under this title in this or another jurisdiction, for procuring or in any manner helping to procure applications for or to place insurance in this state. A criminal insurance act is committed by a person in this state or relative to a subject resident, located, or to be performed in this state who acts as or on behalf of a risk retention group or a purchasing group that is not registered under AS 21.89.090 . This subsection does not apply to the payment of compensation that is not contingent upon volume of business transacted in the form of salaries to the regular employees of the insurance producer, managing general agent, third-party administrator, reinsurance intermediary broker, reinsurance intermediary manager, or surplus lines broker.

(l) A criminal insurance act is committed by a person who has placed insurance with an unauthorized insurer and refuses to obey an order by the director to produce for examination all policies and other documents evidencing the insurance and the amount of premiums paid or agreed to be paid for the insurance.

(m) A criminal insurance act is committed by a director of a domestic stock or mutual insurer who votes for or concurs in a declaration or payment of a dividend to stockholders or members other than as authorized under AS 21.69.490 - 21.69.500.

(n) A criminal insurance act is committed by an agent, managing general agent, third-party administrator, reinsurance intermediary broker, reinsurance intermediary manager, or other representative of an insurer involved in the procuring or issuance of an insurance contract who intentionally fails to report to the insurer the exact amount of consideration charged as premium for the contract and to maintain records showing that information.

(o) A fraudulent insurance act is committed by a person who, with intent to injure, defraud, or deceive, knowingly makes a false or fraudulent statement or representation in or with reference to an application for insurance.

(p) A fraudulent insurance act is committed by a person who

(1) violates a provision of this title or a regulation issued under it;

(2) falsely makes, completes, or alters a certificate of insurance or other document relating to insurance;

(3) knowingly possesses a forged certificate of insurance or other document relating to insurance; or

(4) knowingly issues a forged certificate of insurance or other document relating to insurance.

(q) A fraudulent or criminal insurance act described in

(1) (b) of this section that is committed to obtain $10,000 or more is a class B felony;

(2) (c) or (d) of this section is a class B felony;

(3) (b) of this section that is committed to obtain $500 or more but less than $10,000 is a class C felony;

(4) (e), (f), (g), or (h), of this section is a class C felony;

(5) (b) of this section that is committed to obtain less than $500 is a class A misdemeanor;

(6) (i), (j), (k), (l), (m), or (n) of this section is a class A misdemeanor;

(7) (o) of this section is a class B misdemeanor;

(8) (p)(1) of this section is a class B misdemeanor unless another specific penalty is provided for the violation of the provision; and

(9) (p)(2) - (4) of this section may be prosecuted under AS 11.46.

(r) The director may adopt regulations to implement, define, and enforce this section.



Sec. 21.36.365. - Immunity for reports on fraud.

(a) A person is not liable for civil damages for filing a report with or furnishing other information whether written or oral, concerning suspected, anticipated, or completed fraudulent acts to

(1) law enforcement officials, their agents, and employees;

(2) the National Association of Insurance Commissioners, the division of insurance, an agency in a state that regulates insurance, or an organization established to detect and prevent fraudulent insurance acts, their agents, employees, or designees;

(3) a person involved in the prevention and detection of fraudulent insurance acts or that person's employees, agents, or representatives.

(b) This section does not preclude liability for civil damages as a result of reckless, wilful, or intentional misconduct.



Sec. 21.36.370. - Exception for collection of certain charges.

For the purpose of AS 21.36.360 , the charging and collection by surplus line brokers licensed under AS 21.27 of the amount of applicable state and federal taxes and filing fees under AS 21.34 is not considered a premium or charge for insurance.



Sec. 21.36.380. - Notice on claim form.

A claim form must contain a statement that states in substance the following: "A person who knowingly and with intent to injure, defraud, or deceive an insurance company files a claim containing false, incomplete, or misleading information may be prosecuted under state law." A lack of the statement on a claim form does not constitute a defense to prosecution under this title.



Sec. 21.36.390. - Notice to director.

(a) An insurer or licensee that has reason to believe that a fraudulent claim has been made against it shall send the director a report disclosing information that the director may require.

(b) An insurer or licensee that has reason to believe that an insurance producer with which it is doing business is involved in a defalcation, embezzlement, or violation of the provisions of AS 21.36.360 shall immediately send the director a report disclosing the basis for that belief and any other information that the director may require.

(c) An insurer or licensee, its employee or agent, or another person acting in good faith is not civilly liable for damages resulting from the filing of the report or the furnishing of information required by this section or by the director.

(d) The director shall investigate facts reported under this section and shall refer facts indicating a violation of law to the appropriate prosecutor or agency.



Sec. 21.36.400. - Confidentiality.

(a) The papers, reports, documents, and evidence received under AS 21.36.390 or an investigation arising out of information received under AS 21.36.390 are not subject to public inspection for so long as the director considers confidentiality to be in the public interest or reasonably necessary to complete an investigation or protect the person investigated from unwarranted injury. Papers, reports, documents, and evidence relative to an investigation under this section are confidential and not subject to subpoena unless, after notice to the director and a hearing, a court determines the director would not be unduly hindered by public inspection.

(b) An investigator of the director is not subject to subpoena in a civil action by a court of this state to testify concerning a matter that the investigator has knowledge of under a pending insurance fraud investigation by the director.



Sec. 21.36.410. - Out-of-state investigations.

(a) If material the director seeks to obtain is located outside the state, the material may be made available to the director to examine at the place where the material is located. The director may designate representatives, including officials of the state in which the material is located, to inspect the material on behalf of the director.

(b) The director may respond to a request from an official of another state under procedures established in (a) of this section.



Sec. 21.36.420. - Premium increases on automobile insurance policies. [Repealed, Sec. 112 ch 62 SLA 1995].

Repealed or Renumbered



Sec. 21.36.430. - Insurance for domestic violence victims and providers of services to victims; records.

(a) A person transacting insurance in this state may not (1) refuse to issue or renew insurance coverage; (2) limit the scope of insurance coverage; (3) cancel an existing policy of insurance; (4) deny a covered claim; or (5) increase the premium on an insurance policy if the refusal, cancellation, denial, or increase results only from the fact that the person was a victim of domestic violence or a provider of services to victims of domestic violence.

(b) The provisions of (a) of this section may not prevent an insurer from underwriting or rating

(1) for a medical condition, including a medical condition resulting from domestic violence, in the same manner as it would for a person who is not a victim of domestic violence; or

(2) a person based on known frequency of losses in the same manner the insurer would for a person who is not a victim of domestic violence.

(c) In this section, "domestic violence" means the occurrence of one or more of the following by a current or former family member, household member, intimate partner, or caretaker:

(1) attempting to cause, causing, or threatening another person with physical harm, severe emotional distress, psychological trauma, rape, or sexual assault;

(2) engaging in a course of conduct or repeatedly committing acts toward another person, including following the person without proper authority, under circumstances that place the person in reasonable fear of bodily injury or physical harm;

(3) subjecting another person to false imprisonment; or

(4) attempting to cause or causing damage to property so as to intimidate or attempt to control the behavior of another person.



Sec. 21.36.440. - Required disclosure for failure to provide coverage to an applicant.

An insurer who refuses to provide insurance coverage to an applicant initially applying for insurance shall

(1) inform the applicant that the applicant has a right to know the reason for the refusal; and

(2) upon receipt of a written request from the applicant, provide a written explanation of the refusal to the applicant.



Sec. 21.36.450. - Definition of insurer.

In AS 21.36.430 - 21.36.440, "insurer" includes

(1) an insurer, as defined in AS 21.90.900 ;

(2) a group health plan, as defined in 29 U.S.C. 1167(1) (Employee Retirement Income Security Act of 1974);

(3) a health maintenance organization, as defined in AS 21.86.900 ;

(4) a hospital service corporation or medical service corporation, as defined in AS 21.87.330 ;

(5) the Comprehensive Health Insurance Association, established in AS 21.55.010; and

(6) an entity offering a service benefit plan, as referred to in 42 U.S.C. 1396g-1.



Sec. 21.36.460. - Uses of and restrictions on credit history or insurance scoring applicable to personal insurance.

(a) If an insurer writing personal insurance uses credit information in underwriting or rating a consumer, the insurer shall disclose, either on the insurance application or, at the time the insurance application is taken, that the insurer will obtain credit information in connection with the application. The disclosure required under this subsection shall be in writing or in the same medium as the application for insurance. Use of the following statement constitutes compliance with this subsection: "In connection with this application for insurance, we will review your credit report or obtain or use a credit-based insurance score based on the information contained in your credit report. We may use this information to decide whether to insure you or how much to charge." If an insurer uses a third party to calculate the applicant's insurance score, the disclosure required under this subsection must also contain language similar to: "We may use a third party in connection with the development of your insurance score."

(b) An insurer that takes adverse action involving personal insurance against a consumer based in whole or in part on credit history or insurance score shall provide the consumer the opportunity to request reconsideration of the adverse action and provide written notice to the applicant or named insured. The notice must

(1) clearly and specifically state the significant factors of the credit history or insurance score that resulted in the adverse action, in a manner that allows the consumer to identify the basis for the adverse action;

(2) inform the consumer that the consumer is entitled to

(A) request reconsideration of the adverse action; and

(B) a free copy of the consumer's report under 15 U.S.C. 1681 et seq. (Fair Credit Reporting Act);

(3) inform the consumer that the consumer has the right to correct errors in the credit report;

(4) advise the consumer on ways to improve the consumer's insurance score; and

(5) provide information to assist the consumer with the error correction process.

(c) An insurer may use credit history to cancel, deny, underwrite, or rate personal insurance only in combination with other substantive underwriting factors. For the purposes of this subsection,

(1) refusal to offer personal insurance coverage to a consumer constitutes denial of personal insurance; and

(2) an offer of placement with an affiliate insurer does not constitute denial of coverage.

(d) An insurer may not

(1) fail to renew or, at renewal, again underwrite or rate a personal insurance policy based in whole or in part on a consumer's credit history or insurance score; the prohibition in this paragraph against underwriting or rating a personal insurance policy at renewal may be waived by the consumer; waiver allowed under this paragraph must occur at each renewal;

(2) cancel, deny, underwrite, or rate personal insurance coverage based in whole or in part on

(A) the absence of credit history or the inability to determine the consumer's credit history if the insurer has received accurate and complete information from the consumer; this subparagraph does not apply if the insurer treats the consumer as if the consumer had neutral credit information as approved by the director;

(B) credit inquiries not initiated by the consumer;

(C) credit inquiries relating to insurance coverage if identified on a consumer's credit report;

(D) credit inquiries by the consumer for the consumer's own credit information;

(E) multiple lender inquiries if coded on the consumer's credit report as being for automobile, boat, recreation vehicle, or home mortgage loans, unless all inquiries under that code within a 30-day period are counted as one;

(F) credit history or an insurance score based on collection accounts identified with a medical industry code;

(G) the consumer's use of a particular type of credit card, charge card, or debit card or the absence of a credit card;

(H) the consumer's total available line of credit; however, the consumer's ratio of debt to total available line of credit may be considered;

(I) the age of the most recent automobile or home loan obtained by the consumer; however, an insurer may consider the bill payment history or total number of loans; or

(J) the person's age when credit is established;

(3) use the credit history of the consumer when the consumer is adversely affected by a joint account owner who was the spouse of the consumer or a joint account owner who is the spouse of the consumer and who is a party to a divorce or dissolution action against the consumer; this paragraph applies only if the consumer provides written notice to the insurer that identifies the credit information that is adversely affected by the joint account owner; this paragraph does not prevent the use of credit history that is not identified by the consumer as required by this paragraph;

(4) use an insurance score that is calculated using the income, age, sex, address, zip code, census block, ethnic group, religion, marital status, or nationality of the consumer as a factor;

(5) use credit history to determine an insurance score if the history is obtained more than 90 days before the policy is issued;

(6) use an insurance score derived from an insurance scoring model to determine eligibility for an insurance payment plan; this paragraph does not prohibit the use of credit history to evaluate the ability of the consumer to make payments.

(e) If incorrect credit history is used to underwrite or rate personal insurance coverage and a consumer is charged higher premiums or offered less favorable policy terms due to the disputed credit history, the insurer shall reissue or rerate the policy retroactive to the effective date of the current policy term, and the policy, as reissued or rerated, shall provide premiums and policy terms the consumer would have been eligible for if accurate credit history had been used to underwrite or rate the policy. If an insurer determines that the insured has overpaid a premium, the insurer shall refund to the insured the amount of overpayment calculated back to the last 12 months of coverage or the actual policy period, whichever period is shorter. This subsection applies only if the consumer discovers the incorrect credit history within 12 months after the policy is issued, resolves the dispute as described under (f) of this section or under the process in 15 U.S.C. 1681 et seq. (Fair Credit Reporting Act), and notifies the insurer in writing that the dispute has been resolved.

(f) If the use of disputed credit history results in denial or cancellation of personal insurance coverage, an insurer shall reunderwrite the coverage without the use of credit information as a factor. This subsection applies only if, within 10 days following denial or cancellation, the consumer provides a reconsideration certification to the insurer that sets forth any items of the credit history that are disputed and that indicates that the consumer has initiated the dispute resolution process in 15 U.S.C. 1681 (Fair Credit Reporting Act) by requesting a copy of the consumer's credit report. An insurer's reconsideration certification form

(1) is subject to filing and approval by the director under AS 21.42.120; and

(2) shall be provided by an insurer to the consumer at the time of denial or cancellation.

(g) This section does not require an insurer to use credit history for any purpose.

(h) An insurer shall indemnify, defend, and hold the insurer's producers harmless from all liability, fees, and costs arising out of or relating to the actions, errors, or omissions of an insurance producer who obtains or uses credit information or insurance scores for an insurer if the insurance producer follows the instructions of or procedures established by the insurer and complies with any applicable law or regulation. This subsection does not provide a consumer or other insured with a cause of action that does not exist in the absence of this subsection.

(i) In this section,

(1) "adverse action" has the meaning given in 15 U.S.C. 1681 et seq. (Fair Credit Reporting Act) and includes

(A) cancellation, denial, or failure to renew personal insurance coverage;

(B) charging a higher insurance premium for personal insurance than would have been offered if the credit history or insurance score had been more favorable, whether the charge is by

(i) application of a rating rule;

(ii) assignment to a rating tier that does not have the lowest available rates; or

(iii) placement with an affiliate company that does not offer the lowest rates available to the consumer within the affiliate group of insurance companies; or

(C) any reduction or adverse or unfavorable change in the terms of coverage or amount of personal insurance due to a consumer's credit history or insurance score; a reduction or adverse or unfavorable change in the terms of coverage occurs when

(i) coverage provided to the consumer is not as broad in scope as coverage requested by the consumer but available to other insureds of the insurer or any affiliate; or

(ii) the consumer is not eligible for benefits that are available through affiliate insurers;

(2) "affiliate" has the meaning given in AS 21.22.200 ;

(3) "consumer" means an individual policyholder or applicant for insurance;

(4) "consumer report" has the meaning given in 15 U.S.C. 1681 et seq. (Fair Credit Reporting Act);

(5) "credit history" means written, oral, or other communication of information by a consumer reporting agency bearing on a consumer's creditworthiness, credit standing, or credit capacity that is used or expected to be used, or collected in whole or in part, for the purpose of serving as a factor in determining personal insurance premiums or eligibility for coverage;

(6) "insurance score" means a number or rating that is derived from an algorithm, computer application, model, or other process that is based in whole or in part on credit history;

(7) "personal insurance" means

(A) private passenger automobile or motorcycle coverage;

(B) homeowner coverage, including mobile homeowner's, manufactured homeowner's, condominium owner's, and renter's coverage;

(C) dwelling property coverage;

(D) earthquake coverage for a residence or personal property;

(E) personal liability and theft coverage;

(F) personal property inland marine coverage;

(G) personal boat, watercraft, snowmobile, and recreational vehicle coverage; and

(H) umbrella insurance coverage.






Chapter 21.39. - RATES AND RATING ORGANIZATIONS

Sec. 21.39.010. - Purpose.

The purpose of this chapter is to promote the public welfare by regulating insurance rates in order that they will not be excessive, inadequate, or unfairly discriminatory, and to authorize and regulate cooperative action among insurers in rate making and in other matters within the scope of this chapter. Nothing in this chapter is intended (1) to prohibit or discourage reasonable competition, or (2) to prohibit or encourage, except to the extent necessary to accomplish the purpose of this chapter, uniformity in insurance rates, rating systems, rating plans or practices. This chapter shall be liberally interpreted to carry into effect the intent of this section.



Sec. 21.39.020. - Applicability.

(a) This chapter applies to all forms of casualty insurance, including fidelity, surety, and guaranty bonds, to all forms of fire, marine, and inland marine insurance, and to a combination of any of them, or risks or operations in this state. Inland marine insurance includes insurance defined by statute, or by interpretation of statute, or if not defined or interpreted, by ruling of the director, or as established by general custom of the business, as inland marine insurance.

(b) This chapter does not apply to

(1) reinsurance, other than joint reinsurance to the extent stated in AS 21.39.110 ;

(2) health insurance;

(3) insurance of vessels or craft, their cargoes, marine builders' risks, marine protection and indemnity, or other risks commonly insured under marine, as distinguished from inland marine insurance policies;

(4) insurance against loss of or damage to aircraft or against liability, other than workers' compensation and employer's liability, arising out of the ownership, maintenance, or use of aircraft; or, to insurance of hulls of aircraft, including their accessories and equipment;

(5) insurance written under AS 21.34, except as provided in AS 21.34.030(b).



Sec. 21.39.030. - Making of rates.

(a) Rates, including loss costs under AS 21.39.043 or any other provision of law, shall be made in accordance with the following provisions:

(1) rates shall not be excessive, inadequate, or unfairly discriminatory;

(2) consideration shall be given to past and prospective loss experience inside and outside this state; to the conflagration and catastrophe hazards; to a reasonable margin for underwriting profit and contingencies; to dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers; to past and prospective expenses both countrywide and those specially applicable to this state; and to all other relevant factors inside and outside this state;

(3) the systems of expense provisions included in the rates for use by an insurer or group of insurers may differ from those of other insurers or group of insurers to reflect the requirements of the operating methods of the insurer or group of insurers with respect to any kind of insurance, or with respect to a subdivision or combination thereof for which subdivision or combination separate expense provisions are applicable;

(4) risks may be grouped by classifications for the establishment of rates and minimum premiums; classification rates may be modified to produce rates for individual risks in accordance with rating plans that establish standards for measuring variations in hazards or expense provisions, or both; the standards may measure any differences among risks that can be demonstrated to have a probable effect upon losses or expenses;

(5) in the case of fire insurance rates, consideration may be given to the experience of the fire insurance business during a period of not more than the most recent five-year period for which experience is available;

(6) when there is an established program to inspect new and existing dwellings and the program has been certified by the director as likely to reduce the incidence of fires in inspected dwellings, then in any rate plan used in this state, dwellings that have been found by the inspection to meet the standards established by the program shall have credits applied to the rate in amounts approved by the director.

(b) Except to the extent necessary to meet the provisions of (a)(1) of this section, uniformity among insurers in matters within the scope of this section is neither required nor prohibited.

(c) In this section "dwelling" means a residential structure containing not more than four family living units.



Sec. 21.39.035. - Required filing of insurance scoring models; personal insurance.

(a) Credit history may not be used to determine personal insurance rates or premiums or to make underwriting decisions unless the insurance scoring models are filed with the director. Insurance scoring models include all attributes and factors used in the calculation of an insurance score, statistical validation, documentation, appropriate loss information, and any other relevant factors.

(b) Information filed under (a) of this section

(1) is confidential, shall be considered a trade secret, and is not subject to public inspection under AS 21.06.060 ;

(2) may be released or otherwise shared as provided in AS 21.06.060 ; and

(3) shall be filed by the insurer and may not be filed by a third party or vendor.

(c) An insurer shall comply with AS 21.36.460 when using credit history to calculate a personal insurance score or determine personal insurance premiums or rates.

(d) Notwithstanding (b) of this section, the director shall make available to the public a general description of the insurance scoring models filed under (a) of this section. A general description of insurance scoring models may not disclose any trade secrets contained in the models.

(e) In this section,

(1) "credit history" has the meaning given in AS 21.36.460 ;

(2) "insurance score" has the meaning given in AS 21.36.460 ;

(3) "personal insurance" has the meaning given in AS 21.36.460 .



Sec. 21.39.040. - Rate filings.

(a) Each insurer shall file with the director, except as to inland marine risks, which, by general custom of the business, are not written according to manual rates or rating plans, and except for rates for commercial insurance for which the director, by regulation authorizes an informational filing as set out in (k) of this section, every manual, minimum, class rate, rating schedule, loss cost adjustment, or rating plan and every other rating rule, and each modification of any of them that it proposes to use. Each filing

(1) shall be made under the applicable filing procedures in AS 21.39.041, 21.39.210, or 21.39.220;

(2) must state the proposed effective date; and

(3) must indicate the character and extent of the coverage contemplated.

(b) An insurer may satisfy its obligation to make filings by becoming a member of, or a subscriber to, a licensed rating organization that makes filings and by authorizing the director to accept the filings on its behalf, except that nothing in this chapter may be construed as requiring an insurer to become a member of or a subscriber to a rating organization.

(c) The director shall review filings as soon as reasonably possible after they have been made in order to determine whether they meet the requirements of this chapter.

(d) When a filing is not accompanied by the information upon which the insurer supports the filing, and the director does not have sufficient information to determine whether the filing meets the requirements of this chapter, the director shall require the insurer to furnish the information upon which the insurer supports the filing. The waiting period in AS 21.39.041 (a) or 21.39.220(b) begins on the date the information is furnished to the director. The information furnished in support of a filing may include (1) the experience or judgment of the insurer or rating organization making the filing; (2) the insurer's interpretation of the statistical data it relies upon; (3) the experience of other insurers or rating organizations; (4) any other relevant factors. Specific inland marine rates on risks specially rated, made by a rating organization, shall be filed with the director.

(e) Specific inland marine rates on risks specially rated by a rating organization, or a specific filing with respect to a surety or guaranty bond required by law or by court, executive order, or regulation of a public body and not covered by a previous filing, shall become effective when filed and considered to meet the requirements of this chapter until such time as the director reviews the filing and as long thereafter as the filing remains in effect.

(f) The director may, by written order, suspend or modify the requirement of filing on a kind of insurance, subdivision or combination of them, or on classes of risks, the rates for which cannot practicably be filed before they are used or the filing and approval of which are, in the director's opinion, not desirable or necessary for the protection of the public. The orders shall be made known to insurers and rating organizations affected by them. The director may make an examination that the director may consider advisable to ascertain whether the rates affected by the order meet the standards set out in AS 21.39.030 (a)(2).

(g) Upon the written application of the insured describing the unusual characteristics that are not otherwise contemplated in the filed rating plan, the insurer may file a rate other than a rate provided for in an applicable rate filing that may be used on a specific risk. The filing shall be made under the applicable filing procedures in AS 21.39.041 or 21.39.220.

(h) An insurer may not make or issue a contract or policy except in accordance with the filings that are in effect for that insurer as provided in this chapter or in accordance with (f), (g), and (i) of this section. This subsection does not apply to contracts or policies for inland marine risks on which filings are not required.

(i) An insurer may use a rate less than that provided by a filing otherwise applicable on a specific risk the insurance for which would otherwise be exported under AS 21.34. Within 30 days of this action the insurer shall file a report detailing the information required by the director on a form prescribed by the director.

(j) An insurer who has submitted an application for a certificate of authority under AS 21.09.110 and a filing of policy forms under AS 21.42.120 may file a proposed rating system as described in this section. The director's approval of the rating system is contingent upon the issuance of a certificate of authority under AS 21.09.120 .

(k) The director

(1) may adopt regulations detailing the format and content of a rating system filing under this section;

(2) shall, by July 1, 2002, adopt regulations consistent with the National Association of Insurance Commissioners Property and Casualty Model Rate and Policy Form Act, including those provisions relating to the format and content of informational filings for rates for commercial insurance; the provisions of AS 21.39.030 (a) apply to an informational filing authorized by the director; in this paragraph, "informational filing" means a filing that the director does not approve before its use and that meets the format and content requirements of regulations adopted by the director.



Sec. 21.39.041. - Prior approval.

(a) Except for workers' compensation prospective loss cost filings and workers' compensation assigned risk pool rates by a rating organization under AS 21.39.043 , an insurer or rating organization shall file medical malpractice, workers' compensation and assigned risk plan rating systems as specified in AS 21.39.040 (a) with the director for review and approval prior to use. Each filing shall be on file for a waiting period of 15 days before it becomes effective. This period may be extended by the director for an additional period not to exceed 15 days if the director gives written notice within the waiting period to the insurer or rating organization that made the filing stating that additional time for the consideration of the filing is required. The director shall approve the filing upon a determination that the filing meets the requirements of this title.

(b) The filing must include the effective date. In place of a specific date, the insurer or rating organization may specify a reasonable time period after approval for the filing to be effective.

(c) Upon written application by the insurer or rating organization, the director may authorize a filing that the director has approved to become effective before the expiration of the waiting period. A filing shall be considered to meet the requirements of this title unless disapproved by the director within the waiting period.

(d) If the insurer or rating organization fails to provide information requested by the director under AS 21.39.040 (d) within 30 days after the director requests the information, the response period may be extended by the director for an additional 15 days upon written application of the insurer or rating organization within the initial 30-day response period. The director shall consider the failure to provide information as a request by the insurer or rating organization to withdraw the filing from further consideration.

(e) A filing and supporting information shall be open to public inspection after the filing becomes effective.

(f) If, within the review period provided for in (a) of this section, the director finds that a filing does not meet the requirements of this title, the director shall send to the insurer or rating organization that made the filing written notice of disapproval of the filing specifying in what respects the filing fails to meet the requirements of this title and stating that the filing may not become effective.



Sec. 21.39.043. - Workers' compensation loss cost filings and assigned risk pool rate filings.

Sec. 21.39.043. Workers' compensation loss cost filings and assigned risk pool rate filings.

(a) On at least an annual calendar year basis, a rating organization shall make a workers' compensation prospective loss cost filing and an assigned risk pool rate filing, even if the rating organization determines that a change in the prospective loss costs or rates is not indicated.

(b) A rating organization shall submit a prospective loss cost filing and an assigned risk pool rate filing to the director not less than 125 days before the proposed effective date of each filing.

(c) At the time a prospective loss cost filing and assigned risk pool rate filing are submitted to the director under (b) of this section, the rating organization shall make available to any member or subscriber that may be affected by the filings a complete copy of the filings, together with the materials, aggregate data, and other information submitted in support of the filings. The prospective loss cost and assigned risk pool rate filings and supporting information are available for public inspection. Before the hearing under (d) of this section, members and subscribers may submit interrogatories to the rating organization, including requests for additional supporting information concerning the filings.

(d) The director shall hold an administrative hearing on whether a prospective loss cost filing meets the requirements of this chapter and whether the filing should be approved, disapproved, or modified, in whole or in part. The director shall hold the hearing not earlier than 20 days and not later than 25 days after the date of receipt of the prospective loss cost filing by the director. The director may adopt regulations governing the conduct of the hearing subject to the following:

(1) the director shall sit in a quasi-judicial capacity;

(2) an interested party may

(A) have a reasonable opportunity to inspect the filing and supporting information and to examine witnesses, including the designated actuary and other witnesses of the rating organization;

(B) present witnesses, oral and written testimony, and documentary evidence; and

(C) apply for subpoenas to be issued by the director to compel attendance of witnesses and the production of evidence on the interested party's behalf;

(3) evidence and testimony from interested parties is limited to matters relevant to a determination of whether the filing's prospective loss costs meet the requirements of this chapter and may include a recommendation for approval, disapproval, or modification of the prospective loss cost filing;

(4) the director shall record the hearing;

(5) formal rules of pleading or evidence need not be observed;

(6) the director may conduct part or all of a hearing by teleconference and allow a witness to testify telephonically; and

(7) the director shall leave the hearing record open for 10 days after the date of the hearing, during which time interested parties may submit additional written testimony and documentary evidence concerning the prospective loss cost filing to the director subject to the limitations of (3) of this subsection, and members and subscribers may submit to the rating organization and to the director proposed modifications to the prospective loss cost filing accompanied by the information upon which the member or subscriber supports the modification.

(e) The director shall review the prospective loss cost filing and the evidence presented through the hearing process within 15 days after the hearing. The 15-day period may be extended for an additional 15 days if the director gives written notice within the first 15-day period to the rating organization that additional time for consideration of the filing is required. If, under (d)(7) of this section, evidence is provided to support a modification and the rating organization does not include the requested modification in the filing, the director shall require that the rating organization rebut the evidence to show why the modification should not be included. The director may request that the rating organization

(1) provide additional supporting information for the filing; or

(2) modify the filing based on evidence provided through the hearing process.

(f) The rating organization shall file its rebuttal, if required by the director under (e) of this section, and any other information requested under (e)(1) of this section, or its modification of the loss cost filing under (e)(2) of this section within 15 days after receipt of the director's request unless additional time is allowed by the director. The director shall review the rating organization's responses to the director's interrogatories within 15 days after receipt of the response. The 15-day period may be extended for an additional 15 days if the director gives written notice within the first 15-day period to the rating organization that additional time for consideration of the filing is required.

(g) Subject to AS 21.06.060 (f), all communications under this section between the director, the rating organization, and any interested party concerning a prospective loss cost filing, including the director's interrogatories, the rating organization's written responses, modified filings and all supporting information, except for information related to a particular insured, are part of the filing record and are available for public inspection.

(h) The rating organization shall make available to a member or subscriber all information that is available for public inspection under this section as soon as possible after issuance or receipt of the information by the director. Other interested parties may obtain copies of public documents from the director.

(i) The director shall issue a written order approving or disapproving the prospective loss cost filing and the assigned risk pool rate filing. The order must include details of the director's reasoning for approving or disapproving the filings.

(j) A separate prospective loss cost filing submitted solely to address an amendment to AS 23.30 is not subject to the procedures of this section, but shall be reviewed and approved or disapproved by the director in accordance with AS 21.39.040 (d). A filing under this subsection, together with all supporting information and communications between the director and the rating organization, is available for public inspection.

(k) A written order of the director under this section is subject to review by appeal to the superior court. An appeal under this section shall be filed with the court within 30 days after the date of the written order. The court shall determine whether the filing of the appeal will operate as a stay of the order.

(l) A filing made under this section is subject to all other provisions of this chapter except to the extent that the other provisions are inconsistent with this section. AS 21.39.080 does not apply to a prospective loss cost filing by a workers' compensation rating organization.

(m) An assigned risk pool filing is not directly subject to (d) - (h) of this section.

(n) In this section,

(1) "assigned risk pool rate filing" means the filing submitted by a rating organization for rates proposed to be charged by the rating organization for the assigned risk pool insurance under AS 21.39.155 ;

(2) "interested party" means

(A) an employer association;

(B) an employee or labor association;

(C) a producer;

(D) a producer association;

(E) an insurer member or subscriber of the rating organization; and

(F) other persons who are substantially affected by the loss cost filing;

(3) "prospective loss cost filing" means the historical aggregate losses and loss adjustment expenses upon which a portion of a rate is based, adjusted through trending to a future point in time, but does not include expenses, other than loss adjustment expenses, or profit.



Sec. 21.39.045. - Workers' compensation rate filings.

Sec. 21.39.045. Workers' compensation rate filings.

(a) Notwithstanding any other provision of this chapter, a rate filing for workers' compensation insurance that classifies a risk in the construction industry may not contain or impose a higher premium rate if the risk upon which the higher rate filing is based consists only of a higher wage rate paid by the employer.

(b) The director shall accept a rate filing for workers' compensation insurance if the filing includes a reasonable method of recognizing differences in rates of pay for the construction industry, and the method uses a credit scale that begins at an amount equal to the average weekly wage in this state for the construction industry as determined by the Department of Labor and Workforce Development.



Sec. 21.39.050. - Disapproval of filings.

(a) [Repealed, Sec. 12 ch 88 SLA 2005].

(b) If, within 30 days after a specific inland marine rate on a risk especially rated by a rating organization subject to AS 21.39.040 (e) has become effective or, if within 30 days after a special surety or guaranty filing subject to AS 21.39.040 (e) has become effective, the director finds that the filing does not meet the requirements of this chapter, the director shall send to the rating organization or insurer that made the filing written notice of disapproval of the filing specifying in what respects the filing fails to meet the requirements of this chapter and stating when, within a reasonable period, the filing shall be considered no longer effective. Disapproval shall not affect a contract made or issued before the expiration of the period set out in the notice.

(c) If, at any time subsequent to the applicable review period provided for in AS 21.39.041 (a) or 21.39.220(b), the director finds that a filing does not meet the requirements of this title, the director shall, after a hearing held upon not less than 10 days written notice specifying the matters to be considered at the hearing and given to each insurer and rating organization that made the filing, issue an order specifying in what respects the filing fails to meet the requirements of this title and stating when, within a reasonable period thereafter, the filing shall be considered no longer effective. Copies of the order shall be sent to each insurer and rating organization that made the filing. The order may not affect a contract or policy made or issued before the expiration of the period set out in the order.

(d) A person or organization aggrieved by a filing that is in effect may make written application to the director for a hearing, except that the insurer that made the filing may not be authorized to proceed under this subsection. The application shall specify the grounds to be relied upon by the applicant and the application must show that the person or organization making the application has a specific economic interest affected by the filing. If the director finds that the application is made in good faith, that the applicant has a specific economic interest, that the applicant would be so aggrieved if the grounds are established, and that the grounds otherwise justify holding a hearing, the director shall within 30 days after receipt of the application hold a hearing upon not less than 10 days written notice to the applicant and to every insurer and rating organization that made the filing. A rating or advisory organization has status under this chapter to make application for a hearing on a filing made by an insurer with the director. If, after the hearing, the director finds that the filing does not meet the requirements of this chapter, the director shall issue an order specifying in what respects that the filing fails to meet the requirements of this chapter, and stating when, within a reasonable period thereafter, the filing shall be considered no longer effective. Copies of the order shall be sent to the applicant and to every insurer and rating organization that made the filing. The order shall not affect a contract or policy made or issued before the expiration of the period set out in the order.

(e) A filing may not be disapproved if the rates in the filing meet the requirements of this chapter.



Sec. 21.39.055. - Cancellation of approved filing.

The voluntary surrender of a certificate of authority or the failure of the surrendering admitted foreign insurer to continue a certificate of authority in force has the effect of cancelling an approval that the insurer may have received under this chapter, unless the approval has been affirmed by the director at the time of the surrender or noncontinuation of the certificate of authority.



Sec. 21.39.060. - Rating organizations.

(a) A corporation, an unincorporated association, a partnership, or a person, whether located inside or outside this state, may make application to the director for license as a rating organization for the kinds of insurance, or subdivision or class of risk or a part or combination thereof as are specified in its application and shall file with the application (1) a copy of its constitution, its articles of agreement or association, or its certificate of incorporation, and of its bylaws and regulations governing the conduct of its business; (2) a list of its members and subscribers; (3) the name and address of a resident of this state upon whom notices or orders of the director or process affecting the rating organization may be served; and (4) a statement of its qualifications as a rating organization. If the director finds that the applicant is competent, trustworthy, and otherwise qualified to act as a rating organization and that its constitution, articles of agreement or association or certificate of incorporation, and its bylaws and regulations governing the conduct of its business conform to the requirements of law, the director shall issue a license specifying the kinds of insurance, or subdivisions or classes or risks or parts or combinations of them for which the applicant is authorized to act as a rating organization. Each application shall be granted or denied in whole or in part by the director within 60 days after the date of its filing. Licenses issued under this section shall remain in effect for three years unless suspended or revoked by the director. The fee for the license is set under AS 21.06.250 . Licenses issued under this section may be suspended or revoked by the director, after hearing upon notice, if the rating organization ceases to meet the requirements of this subsection and (b) of this section.

(b) Each rating organization shall notify the director promptly of every change in

(1) its constitution, its articles of agreement or association, or its certificate of incorporation, and its bylaws and regulations governing the conduct of its business;

(2) its list of members and subscribers; and

(3) the name and address of the resident of this state designated by it upon whom notices or orders of the director or process affecting the rating organization may be served.

(c) Subject to regulations that have been approved by the director as reasonable, each rating organization shall permit an insurer that is not a member to be a subscriber to its rating services for the kind of insurance, subdivision, or class of risk or a part or combination of them for which it is authorized to act as a rating organization. Notice of proposed changes in the regulations shall be given to subscribers. Each rating organization shall furnish its rating service without discrimination to its members and subscribers. The reasonableness of a regulation in its application to subscribers, or the refusal of a rating organization to admit an insurer as a subscriber, shall, at the request of a subscriber or an insurer, be reviewed by the director at a hearing held upon at least 10 days' written notice to the rating organization and to the subscriber or insurer. If the director finds that the regulation is unreasonable in its application to subscribers, the director shall order that the regulation shall not be applicable to subscribers. If the rating organization fails to grant or reject an insurer's application for subscribership within 30 days after it was made, the insurer may request a review by the director as if the application had been rejected. If the director finds that the insurer has been refused admittance to the rating organization as a subscriber without justification, the director shall order the rating organization to admit the insurer as a subscriber. If the director finds that the action of the rating organization was justified, the director shall make an order affirming the action.

(d) A rating organization may not adopt a regulation that would prohibit or regulate the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers.

(e) Cooperation among rating organizations or among rating organizations and insurers in rate making or other matters within the scope of this chapter is authorized. The filings resulting from the cooperation are subject to the provisions of this chapter that are applicable to filings generally. The director may review the cooperative activities and practices, and if, after a hearing, the director finds that the activity or practice is unfair or unreasonable or inconsistent with this chapter, the director may issue a written order specifying in what respects the activity or practice is unfair or unreasonable or otherwise inconsistent with this chapter, and requiring the discontinuance of the activity or practice.

(f) A rating organization may provide for the examination of policies, daily reports, binders, renewal certificates, endorsements, or other evidences of insurance, or the cancellation of them, and may make reasonable rules governing their submission. The rules must contain a provision that in the event an insurer does not within 60 days furnish satisfactory evidence to the rating organization of the correction of an error or omission previously called to its attention by the rating organization, it shall be the duty of the rating organization to notify the director. All information submitted for examination shall be confidential.

(g) A rating organization may subscribe for or purchase actuarial, technical, or other service. The services shall be available to all members and subscribers without discrimination.



Sec. 21.39.070. - Deviations.

(a) Each member of or subscriber to a rating organization shall adhere to the filings made on its behalf by the organization except that an insurer may make written application to the director to file a deviation, which in the case of casualty insurance may only be a uniform percentage deviation, from the class rates, schedules, rating plans, or rules respecting a kind of insurance, or class of risk within a kind of insurance, or combination thereof. The application must specify the basis for the modification and a copy shall also be sent simultaneously to the rating organization. In considering the application to file the deviation the director shall give consideration to the available statistics and the principles for rate making as provided in AS 21.39.030 . The director shall issue an order permitting the deviation for the insurer to be filed on a finding that it is justified and it shall become effective. The director shall issue an order denying the application on a finding that the deviation applied for does not meet the requirements of this chapter.

(b) [Repealed, Sec. 12 ch 88 SLA 2005].



Sec. 21.39.080. - Appeal by minority.

(a) A member or subscriber to a rating organization may appeal to the director from the action or decision of the rating organization in approving or rejecting a proposed change in or addition to the filings of the rating organization and the director shall, after a hearing held upon not less than 10 days written notice to the appellant and to the rating organization, issue an order approving the action or decision of the rating organization or directing it to give further consideration to the proposal, or, if the appeal is from the action or decision of the rating organization in rejecting a proposed addition to its filings, the director may, on a finding that the action or decision was unreasonable, issue an order directing the rating organization to make an addition to its filings, on behalf of its members and subscribers, in a manner consistent with the findings, within a reasonable time after the issuance of the order.

(b) If the appeal is based upon the failure of the rating organization to make a filing on behalf of the member or subscriber, that is based on a system of expense provisions that differs, in accordance with the right granted in AS 21.39.030 (a)(3), from the system of expense provisions included in a filing made by the rating organization, the director shall, if the appeal is granted, order the rating organization to make the requested filing for use by the appellant. In deciding the appeal the director shall apply the standards set out in AS 21.39.030 .



Sec. 21.39.090. - Rights of insureds.

Each rating organization and each insurer that makes its own rate shall, within a reasonable time after receiving written request and upon payment of the reasonable charge as it may make, furnish to an insured affected by a rate made by it, or to the authorized representative of the insured, all pertinent information concerning the rate. Each rating organization and each insurer that makes its own rates shall provide within this state reasonable means for a person aggrieved by the application of its rating system to be heard, in person or by an authorized representative, on a written request to review the manner in which the rating system has been applied in connection with the insurance. If the rating organization or insurer fails to grant or reject the request within 30 days after it is made, the applicant may proceed in the same manner as if the application had been rejected. A party affected by the action of the rating organization or the insurer on the request may, within 30 days after written notice of the action, appeal to the director, who, after a hearing held upon not less than 10 days written notice to the appellant and to the rating organization or insurer, may affirm or reverse the action.



Sec. 21.39.100. - Advisory organizations.

(a) Each group, association or other organization of insurers, whether located inside or outside this state, that assists insurers that make their own filings or rating organizations in rate making by the collection and furnishing of loss or expense statistics or by the submission of recommendations, but that does not make filings under this chapter, shall be known as an advisory organization.

(b) Each advisory organization shall file with the director

(1) a copy of its constitution, its articles of agreement or association, or its certificate of incorporation and of its bylaws and regulations governing its activities;

(2) a list of its members;

(3) the name and address of a resident of this state upon whom notices or orders of the director or process issued at the direction of the director may be served; and

(4) an agreement that the director may examine the advisory organization in accordance with AS 21.39.120 .

(c) If, after a hearing, the director finds that the furnishing of the information or assistance involves an act or practice that is unfair or unreasonable or otherwise inconsistent with this chapter, the director may issue a written order specifying in what respects the act or practice is unfair or unreasonable or otherwise inconsistent with this chapter, and requiring the discontinuance of the act or practice.

(d) An insurer that makes its own filings and a rating organization may not support its filings by statistics or adopt rate making recommendations, furnished to it by an advisory organization that has not complied with this section or with an order of the director involving the statistics or recommendations issued under (c) of this section. If the director finds the insurer or rating organization to be in violation of this subsection the director may issue an order requiring the discontinuance of the violation.



Sec. 21.39.110. - Joint underwriting or joint reinsurance.

(a) Each group, association, or other organization of insurers that engages in joint underwriting or joint reinsurance is subject to regulation in accordance with this section. In addition, joint underwriting is subject to all other provisions of this chapter, except for AS 21.39.210 , and joint reinsurance is subject to AS 21.39.120 , 21.39.160, and 21.39.170.

(b) If, after a hearing, the director finds that an activity or practice of a group, association, or other organization is unfair or unreasonable or otherwise inconsistent with this chapter, the director may issue a written order specifying in what respects the activity or practice is unfair or unreasonable or otherwise inconsistent with this chapter, and requiring the discontinuance of the activity or practice.



Sec. 21.39.120. - Examinations.

(a) The director shall, at least once in five years, make or cause to be made an examination of each rating organization licensed in this state under AS 21.39.060 and may, as often as the director may consider it expedient, make or cause to be made an examination of each advisory organization referred to in AS 21.39.100 and of each group, association, or other organization referred to in AS 21.39.110 . The reasonable costs of the examination shall be paid by the rating organization, advisory organization, or group, association, or other organization examined upon presentation to it of a detailed account of the costs. The officers, manager, agents, and employees of the rating organization, advisory organization, or group, association, or other organization may be examined at any time under oath and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation. In lieu of an examination the director may accept the report of an examination made by the insurance supervisory official of another state, under the laws of that state.

(b) A report of an examination may not be made public unless the rating organization, advisory organization, group, association, or other organization examined within 30 days after its receipt of the director's written notice of intention to publicize the report, does not apply to the director for a hearing. If the application is made within the 30 days, the director shall hold a hearing, after first giving reasonable written notice of the time and place, and either approve or disapprove the report as being correct. If the director approves the report or if no application is made for a hearing, the report shall immediately become and be admissible in evidence as a public record, and open to public inspection.



Sec. 21.39.130. - Rate administration.

(a) The director shall adopt reasonable regulations and statistical plans, reasonably adapted to each of the rating systems filed with the director, that may be modified and that shall be used by each insurer in the recording and reporting of its loss and countrywide expense experience, in order that the experience of all insurers may be made available at least annually in the form and detail that may be necessary to aid in determining whether rating systems comply with the standards set out in AS 21.39.030 . The regulations and plans may also provide for the recording and reporting of expense experience items that are specially applicable to this state and are not susceptible of determination by a prorating of countrywide expense experience. In adopting the regulations and plans, the director shall give due consideration to the rating systems filed with the director and, in order that the regulations and plans may be as uniform as is practicable among the several states, to the regulations and to the form of the plans used for the rating systems in other states. An insurer may not be required to record or report its loss experience on a classification basis that is inconsistent with the rating system filed by it. The director may designate one or more rating organizations or other agencies to assist in gathering the experience and making compilations. The compilations shall be made available, subject to reasonable regulations adopted by the director, to insurers and rating organizations.

(b) Reasonable regulations and plans may be adopted by the director for the interchange of data necessary for the application of rating plans.

(c) In order to further uniform administration of rate regulatory laws, the director and each insurer and rating organization may exchange information and experience data with insurance supervisory officials, insurers, and rating organizations in other states and may consult with them with respect to rate making and the application of rating systems.

(d) The director may adopt reasonable regulations necessary to carry out the purposes of this chapter.



Sec. 21.39.140. - False or misleading information.

A person or organization may not wilfully withhold information from, or knowingly give false or misleading information to, the director, a statistical agency designated by the director, a rating organization, or an insurer, that will affect the rates or premiums chargeable under this chapter. A violation of this section shall subject the one guilty of the violation to the penalties provided in AS 21.39.160 .



Sec. 21.39.150. - Assigned risks.

Agreements may be made among insurers with respect to the equitable apportionment among them of insurance that may be afforded applicants who are in good faith entitled to the insurance but who are unable to procure the insurance through ordinary methods. The insurers may agree among themselves on the use of reasonable rate modifications for the insurance. The agreements and rate modifications are subject to the approval of the director.



Sec. 21.39.155. - Assigned risk pool.

(a) The director may require insurers, except a reciprocal insurer formed under AS 21.75, as a condition of writing a line of insurance dealing with medical malpractice or workers' compensation, to participate in an assigned risk pool if the director finds that mandatory carrier participation is in the public interest.

(b) The assigned risk pool and the procedures to be followed in administering the pool shall be established by regulation.

(c) An insurer may impose a surcharge not to exceed 25 percent of the premium for assigned risk pool insurance, except that a surcharge may not be applied to the first $3,000 in premium in any policy year.



Sec. 21.39.160. - Penalties.

(a) If the director finds, following an appropriate hearing, that a person or organization has violated a provision of this chapter, the director may impose a civil penalty not to exceed $200 or the actual amount of gain, whichever is greater, for each violation, but if the director finds the violation to be wilful the director may impose a penalty of $2,000 or three times the actual amount of gain, whichever is greater, for each violation. The penalties may be in addition to any other penalty provided by law. In this section, "gain" means the difference between the amount actually charged and the amount that should have been charged under applicable filings of the person or organization.

(b) The director may suspend the license of a rating organization or insurer that fails to comply with an order of the director within the time limited by the order or an extension of time granted by the director. The director may not suspend the license of a rating organization or insurer for failure to comply with an order until the time prescribed for an appeal has expired or, if an appeal has been taken, until the order has been affirmed. The director may determine when a suspension of license becomes effective. The suspension shall remain in effect for the period fixed by the director unless the director modifies or rescinds the suspension, or until the order upon which the suspension is based is modified, rescinded, or reversed.

(c) A penalty may not be imposed and a license may not be suspended or revoked except upon a written order of the director, stating findings, made after a hearing held upon not less than 10 days written notice to the person or organization specifying the alleged violation.



Sec. 21.39.170. - Hearing procedure and judicial review.

(a) An insurer or rating organization to which the director has issued an order made without a hearing may, within 30 days after notice to it of the order, make written request to the director for a hearing. The director shall hear the party or parties within 20 days after receipt of the request and shall give not less than 10 days written notice of the time and place of the hearing. Within 15 days after the hearing the director shall affirm, reverse or modify the previous action, specifying the reasons. Pending the hearing and decision the director may suspend or postpone the effective date of the previous action.

(b) Nothing contained in this chapter may require the observance at a hearing of formal rules of pleading or evidence.

(c) An order or decision of the director is subject to review by appeal to the superior court at the instance of a party in interest. The court shall determine whether the filing of the appeal will operate as a stay of an order or decision of the director. The court may, in disposing of the issue before it, modify, affirm, or reverse the order or decision of the director in whole or in part.



Sec. 21.39.175. - Statistics. [Repealed, Sec. 19 ch 6 SLA 1998].

Repealed or Renumbered



Sec. 21.39.180. - [Renumbered as AS 21.39.030 (c)].

Repealed or Renumbered



Sec. 21.39.210. - Flex-rating.

(a) Except for workers' compensation, medical malpractice, and assigned risk plan rates, an insurer's rate level increase or decrease may take effect without prior approval if the cumulative rate level change for all coverages combined, calculated from the effective date to 12 months before the effective date, is not greater than 10 percent.

(b) An insurer may make multiple rate filings under this provision during any 12-month period if the cumulative rate level change is within the specified limitation as described in (a) of this section. For an insurer adopting a rating organization prospective loss cost filing, the cumulative rate level change includes both the rating organization's prospective loss cost change as well as the insurer's loss cost adjustment change.

(c) Notwithstanding any other provision of this title, for a policy governed by this section, a filing that produces a rate level change within the limitations provided in (a) of this section is effective without prior approval and may take effect on the date specified in the filing, but not earlier than the date it is received by the division. A rate level change within the limitation in (a) of this section may not be applied to a policy until the beginning of the policy period.

(d) A filing submitted under (a) of this section must include an exhibit showing the calculation of the overall rate level change and an exhibit showing the insurer's expense provisions. An insurer submitting a loss cost adjustment filing shall include supporting information showing how the loss cost adjustment is calculated. The director may request additional supporting information if the director does not have enough information upon which to determine if the filing meets the requirements of this title.

(e) A filing submitted under (a) of this section is considered to comply with this title. However, if the director determines that the filing does not meet the requirements of this title, the director shall issue an order specifying in detail the specific statutes the insurer has violated and the reasons the filing is not in compliance. The order must state a reasonable future date on which the filing is to be considered no longer effective. An order by the director under this subsection is prospective and does not affect any contract issued or made before the effective date of the order.

(f) The director may adopt regulations implementing the provisions of this section.

(g) This section does not apply to rating organizations or to any impaired or insolvent insurer operating under a rehabilitation plan, an order of supervision, or an impaired financial condition as determined by the director.



Sec. 21.39.220. - File and use, filing of rates, supplementary rate information, and supporting information.

(a) An insurer's rate level increase or decrease filing falling outside of the limitation provided in AS 21.39.210 (a) is subject to file and use provisions under this section, unless the filing is otherwise exempt from those provisions under another provision in this chapter. A rate filing from a rating organization shall be submitted to the director under the file and use provisions. A rate filing from an insurer operating under a rehabilitation plan, an order of supervision, or an impaired financial condition as determined by the director shall be submitted to the division under the prior approval provisions. The insurer shall submit a filing for a new product or coverage introduction that does not have a rate on file under the file and use provisions.

(b) Each insurer shall file with the director all rates, supplementary rate information, and supporting information at least 30 days before the proposed effective date. The director shall review the filing within 15 days. This period may be extended by the director for an additional period not to exceed 15 days if the director gives written notice within the initial 15-day period to the insurer or rating organization that made the filing that states additional time for the consideration of the filing is required. The waiting period is the 30-day period following the date the director receives the filing.

(c) The filing must include the effective date that may not be before the end of the waiting period. Upon written application by the insurer or rating organization, the director may authorize a filing that the director has reviewed to become effective before the expiration of the waiting period.

(d) A filing shall be considered to meet the requirements of this chapter and to become effective unless disapproved by the director within the waiting period.

(e) The director shall disapprove a filing if the director finds that the filing does not meet the requirements of this title.

(f) If the insurer or rating organization is unable to provide information requested by the director under AS 21.39.040 (d) within 30 days after the director's request, the response period may be extended by the director for an additional 15 days upon written application of the insurer or rating organization within the initial 30-day response period. The director may disapprove the filing for failure to provide the requested information during the response period. The disapproval notice must state a reasonable future date on which the filing is to be considered no longer effective.

(g) A filing and supporting information shall be open to public inspection after the director completes the review of the filing or after the filing becomes effective, whichever is later.

(h) If within the waiting period in (b) of this section, the director finds that a filing does not meet the requirements of this title, the director shall send to the insurer or rating organization which made the filing, written notice of disapproval of the filing specifying in what respects the filing fails to meet the requirements of this title and shall state a reasonable future date on which the filing is to be considered no longer effective.






Chapter 21.40. - INSIDER TRADING OF DOMESTIC STOCK INSURANCE COMPANY EQUITY SECURITIES

Sec. 21.40.010. - Filing statement of ownership of equity securities.

Every person who is directly or indirectly the beneficial owner of more than 10 percent of a class of an equity security of a domestic stock insurance company, or who is a director or an officer of the company, shall file with the department on or before July 1, 1966, or within 10 days after becoming the beneficial owner, director, or officer, a statement of the amount of all equity securities of the company of which the person is the beneficial owner. Within 10 days after the close of each calendar month, if there has been a change in ownership during the month, the beneficial owner, director, or officer shall file with the department a statement indicating ownership at the close of the calendar month, the changes in ownership that have occurred during the calendar month, and any other information required by the department. Statements shall be made in a form prescribed by the department.



Sec. 21.40.020. - Suit to recover profits realized on unfair use of information.

For the purpose of preventing the unfair use of information that may have been obtained by a beneficial owner of more than 10 percent of a class of an equity security, or by a director or officer by reason of a relationship to a company, the profit realized by the beneficial owner, director, or officer from a purchase and sale, or a sale and purchase, of an equity security of the company within any period of less than six months, unless the security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company. The profit shall inure to and be recoverable by the company irrespective of the intention on the part of the beneficial owner, director, or officer in entering into the transaction of holding the security purchased or of not repurchasing the security sold, for a period exceeding six months. Suit to recover the profit may be instituted at law or in equity in the superior court by the company, or by the owner of a security of the company in the name and in behalf of the company if the company fails or refuses to bring a suit within 60 days after request or fails diligently to prosecute the suit. However, a suit to recover profit may not be brought more than two years after the date the profit was realized. This section may not be construed to cover a transaction where the beneficial owner was not a beneficial owner both at the time of the purchase and sale, or the sale and purchase, of the security involved, or cover a transaction or transactions that the department by regulation may exempt as not comprehended within the purpose of the section.



Sec. 21.40.030. - Unlawful sales of equity securities.

A beneficial owner of more than 10 percent of a class of equity security, or a director or officer, may not, directly or indirectly, sell an equity security of the company if the person selling the security or the principal of that person (1) does not own the security sold, or (2) if owning the security, does not deliver it against the sale within 20 days after the sale or does not within five days after the sale deposit it in the mails or other usual channels of transportation; but a person shall not be considered to have violated this section on proof that notwithstanding the exercise of good faith the person was unable to make the delivery or deposit within the time prescribed, or that to do so would cause undue inconvenience or expense.



Sec. 21.40.040. - Exemption of certain sales of equity securities.

AS 21.40.020 does not apply to a purchase and sale, or sale and purchase, and AS 21.40.030 does not apply to a sale, of an equity security of a domestic stock insurance company not then or theretofore held in an investment account, by a dealer in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market, otherwise than on an exchange as defined in the Securities Exchange Act of 1934, as amended, for the security. The department may, by regulations that it considers necessary or appropriate in the public interest, define and prescribe terms and conditions regarding securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.



Sec. 21.40.050. - Arbitrage transactions exempted.

AS 21.40.010 - 21.40.030 do not apply to foreign or domestic arbitrage transactions unless made in contravention of regulations adopted by the department in carrying out the purposes of this chapter.



Sec. 21.40.060. - Exemption of registered or closely held equity securities.

AS 21.40.010 - 21.40.030 do not apply to equity securities of a domestic stock insurance company if

(1) the securities are registered, or are required to be registered, under 15 U.S.C. 78l (Sec. 12, Securities Exchange Act of 1934), as amended; or

(2) the domestic stock insurance company does not have a class of its equity securities held of record by 100 or more persons on the last business day of the year preceding the year in which equity securities of the company would be subject to AS 21.40.010 - 21.40.030 except for the provisions of this section.



Sec. 21.40.070. - Enforcement.

The department may, under AS 44.62 (Administrative Procedure Act), adopt regulations necessary for the execution of the functions vested in it by AS 21.40.010 - 21.40.060, and may for that purpose classify domestic stock insurance companies, securities, and other persons or matters within its jurisdiction. A provision of AS 21.40.010 and 21.40.020 imposing a liability does not apply to an act done or omitted in good faith in conformity with a regulation of the department, notwithstanding that the regulation may, after the act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.



Sec. 21.40.080. - Definitions.

In this chapter

(1) "domestic stock insurance corporation" means a stock insurance corporation organized under the laws of this state or the Territory of Alaska;

(2) "equity security" means a stock or similar security; or a security convertible, with or without considerations, into stock or similar security, or carrying a warrant or right to subscribe to or purchase stock or similar security; or any such warrant or right; or any other security that the department shall consider to be of similar nature and consider necessary or appropriate, by regulations the department may adopt in the public interest or for the protection of investors, to treat as an equity security;

(3) "officer" means a president, vice president, treasurer, actuary, secretary, controller, and any other person who performs for the company functions corresponding to those performed by the foregoing officers.






Chapter 21.42. - THE INSURANCE CONTRACT

Sec. 21.42.010. - Applicability.

This chapter does not apply to

(1) reinsurance;

(2) policies or contracts not issued for delivery in this state or delivered in this state, except as provided in AS 21.42.120 ;

(3) wet marine and transportation insurance;

(4) title insurance, except that AS 21.42.080 , 21.42.120, 21.42.130, 21.42.180, 21.42.190 and 21.42.230 do apply.



Sec. 21.42.020. - Insurable interest: life, annuity, or health.

(a) A person of competent legal capacity may procure or effect an insurance contract on the life or body of the person for the benefit of any person. A person may not procure or cause to be procured an insurance contract upon the life or body of another person unless the benefits under the contract are payable to the individual insured, the personal representatives of the individual insured, or to a person having, at the time the contract was made, an insurable interest in the individual insured.

(b) If the beneficiary, assignee, or other payee under a contract made in violation of this section receives from the insurer any benefits from the contract upon the death, disablement, or injury of the person insured, the person insured or the executor or administrator of the person insured may maintain an action to recover the benefits from the person receiving them.

(c) Notwithstanding the other provisions of this section, a charitable organization may obtain, by procurement, assignment, or otherwise, life or health insurance on an insured who consents to the issuance of the insurance. In this subsection, "charitable organization" means a charity that is exempt from taxation under 26 U.S.C. 501(c)(3) (Internal Revenue Code).

(d) "Insurable interest," with reference to life, annuity, or health insurance, includes only the following interests:

(1) in the case of persons related closely by blood or by law, a substantial interest engendered by love and affection;

(2) in the case of persons other than those described in (1) of this subsection, a lawful and substantial economic interest in having the life, health, or bodily safety of the person insured continue, as distinguished from an interest that would arise only by, or would be enhanced in value by, the death, disablement, or injury of the individual insured;

(3) an individual party to a contract or option for the purchase or sale of an interest in a business partnership or firm, or of shares of stock of a closed corporation or of an interest in the shares, has an insurable interest in the life of each individual party to the contract for the purposes of the contract only, in addition to an insurable interest that may otherwise exist as to the life of the individual.



Sec. 21.42.030. - Insurable interest: property.

(a) A contract of insurance of property or of an interest in property or arising from property may not be enforced as to the insurance except for the benefit of persons having an insurable interest in the things insured at the time of the loss.

(b) The measure of an insurable interest in property is the extent to which the insured might be indemnified by loss, injury, or impairment.

(c) In this section, "insurable interest" means an actual, lawful, and substantial economic interest in the safety or preservation of the subject of the insurance free from loss, destruction, or pecuniary damage or impairment.



Sec. 21.42.040. - Interest of named insured.

When the name of the person insured is specified in a policy insuring property the insurance can be applied only to the proper interest of the person insured.



Sec. 21.42.050. - Change of interest on death.

A change of interest, by will or succession, on the death of the insured does not avoid an insurance of property and the insurance passes to the person taking an interest in the thing insured.



Sec. 21.42.060. - Transfer of interest between joint insureds.

A transfer of interest by one of the several partners, joint owners, or owners in common, who are jointly insured, to the others, does not avoid an insurance of property even though it has been agreed that the insurance shall cease upon an alienation of the thing insured.



Sec. 21.42.070. - Insurance without interest, or of wager, is void.

(a) A stipulation in a policy of insurance of property for the payment of loss without regard to absence of an insurable interest in the property on the part of the insured, or that the policy shall be received as proof of the interest, is void.

(b) A policy executed by way of gaming or wagering is void.



Sec. 21.42.075. - Reimbursement of losses.

An insurer may make a filing for approval by the director that provides for reimbursement by an insured of losses paid by the insurer under a workers' compensation insurance policy. A form that alters the obligation of the insurer to an employee under AS 23.30.025 or 23.30.030 may not be approved by the director. Filing for approval under this section is not a deviation under AS 21.39.070 .



Sec. 21.42.080. - Capacity to contract.

(a) A person of competent legal capacity may contract for insurance.

(b) [Repealed, Sec. 25 ch 245 SLA 1970].

(c) [Repealed, Sec. 25 ch 245 SLA 1970].

(d) [Repealed, Sec. 25 ch 245 SLA 1970].



Sec. 21.42.090. - Application required, life and health insurance.

A life or health insurance contract upon an individual, except a contract of group life insurance or of group or blanket health insurance, may not be made or effectuated unless at the time of the making of the contract the individual insured, being of competent legal capacity to contract, applies for the contract or has consented to it in writing, except in the following cases:

(1) a spouse may effectuate the insurance upon the other spouse;

(2) a person having an insurable interest in the life of a minor or a person upon whom a minor is dependent for support and maintenance, may effectuate insurance upon the life of or pertaining to the minor;

(3) family policies insuring any two or more members of a family may be issued on an application signed by either parent, a stepparent, or by a husband or wife.



Sec. 21.42.100. - Alteration of application.

(a) If a policy of life or health insurance delivered in this state is reinstated or renewed, and the insured or the beneficiary or assignee of the policy makes written request to the insurer for a copy of the application, if any, for the reinstatement or renewal, the insurer shall, within 30 days after receipt of the request at its home office or at one of its branch offices, deliver, or mail to the person making the request a copy of the application. In the case of a request from a beneficiary, the time within which the insurer is required to furnish a copy of the application does not begin to run until after receipt of evidence satisfactory to the insurer of the beneficiary's vested interest in the policy or contract.

(b) An alteration of a written application for a life or health insurance policy may not be made by a person other than the applicant without the written consent of the applicant, except that insertions may be made by the insurer, for administrative purposes only, in a manner that indicates clearly that the insertions are not to be ascribed to the applicant.



Sec. 21.42.110. - Representations in applications.

All statements and descriptions in an application for an insurance policy or annuity contract, or in negotiations for the policy or contract, by or in behalf of the insured or annuitant, shall be considered to be representations and not warranties. Misrepresentations, omissions, concealment of facts, and incorrect statements may not prevent a recovery under the policy or contract unless either

(1) fraudulent;

(2) material either to the acceptance of the risk, or to the hazard assumed by the insurer; or

(3) the insurer in good faith would either not have issued the policy or contract, or would not have issued a policy or contract in as large an amount, or at the same premium or rate, or would not have provided coverage with respect to the hazard resulting in the loss, if the true facts had been made known to the insurer as required either by the application for the policy or contract or otherwise.



Sec. 21.42.120. - Filing, approval of forms.

(a) A basic insurance policy or annuity contract form, or application form where written application is required and is to be made a part of the policy or contract, or printed rider or endorsement form or form of renewal certificate, may not be delivered, or issued for delivery in this state, unless the form has been filed with and approved by the director. This provision does not apply to surety bonds or to specially rated inland marine risks, nor to policies, riders, endorsements, or forms of unique character designed for and used with relation to insurance upon a particular subject, or that relate to the manner of distribution of benefits or to the reservation of rights and benefits under life or health insurance policies and are used at the request of the individual policyholder, contract holder, or certificate holder; or to policies of commercial insurance that the director has authorized under (d) of this section to be filed on or before the date of use and that are not subject to the prior approval of the director. The filing required by this section of forms for use in property, marine other than wet marine and transportation coverages, casualty, and surety coverages may be made by a rating organization on behalf of its members and subscribers; but this provision does not prohibit a member or subscriber from filing the forms on its own behalf.

(b) Each insurer or rating organization shall submit a filing under one of the following procedures, clearly specifying the filing procedure under which the filing is being made:

(1) for prior approval under AS 21.42.123 ; or

(2) for file and use under AS 21.42.125 .

(c) An order of the director disapproving the form or withdrawing a previous approval shall state the grounds and the particulars in such detail as reasonably to inform the insurer thereof.

(d) The director may, by order, exempt from the requirements of this section for a time determined by the director an insurance document or form or type thereof as specified in the order, to which, in the opinion of the director, this section may not practicably be applied, or the filing and approval of which are, in the opinion of the director, not desirable or necessary for the protection of the public. The director shall, by July 1, 2002, adopt regulations consistent with the National Association of Insurance Commissioners Property and Casualty Model Rate and Policy Form Act authorizing a policy of commercial insurance to be filed on or before the date of use and to be not subject to the prior approval of the director.

(e) This section applies to a form used by domestic insurers for delivery in a jurisdiction outside this state, if the insurance supervisory official of that jurisdiction informs the director that the form is not subject to approval or disapproval by the official, and upon the director's order requiring the form to be submitted for review and approval under this section. The applicable same standards shall apply to these forms as apply to forms for domestic use.

(f) This section does not apply to a type of insurance subject to AS 21.57 or to policies issued under AS 21.34.

(g) An insurer who has submitted an application for a certificate of authority under AS 21.09.110 may file a proposed policy form as described in this section. The director's approval of the policy form is contingent upon the issuance of a certificate of authority under AS 21.09.120.

(h) The director may adopt regulations detailing the format and content of the filing of a policy form under this section.

(i) The director may by order require an insurance document, form, or type of insurance document or form as specified in the order, to be submitted for prior approval if, in the opinion of the director, the approval of the insurance document, form, or type of insurance document or form is necessary for the protection of the public.



Sec. 21.42.123. - Form filing subject to prior approval.

(a) A prior approval filing shall be made not less than 30 days before the effective date. At the end of the 30-day period, the form filed shall be considered approved unless, before the end of the 30-day period, it has been affirmatively disapproved by the director. Approval of the form by the director before the end of the 30-day period constitutes a waiver of the unexpired portion of the waiting period. The director may extend by not more than an additional 30 days the period for approving or disapproving the form, by giving notice of the extension during the initial 30-day period. At the expiration of the extended period, and in the absence of a prior approval or disapproval, the form shall be considered approved. The director may, by order, at any time after the notice, and for cause shown, withdraw the approval.

(b) The director may require the insurer or rating organization to revise the filing to comply with this title. Failure of the insurer or rating organization to provide the information within 30 days after the director's request, or an extension of the period by the director for an additional 15 days upon written request of the insurer or rating organization within the response period, is considered to be a request by the insurer or rating organization to withdraw the filing from further consideration.

(c) The filing must state an effective date. In place of a specific date, the insurer or rating organization may specify a reasonable time period after approval for the filing to be effective.

(d) A prior approval filing shall be open to public inspection after the filing becomes effective.



Sec. 21.42.125. - Form filing subject to file and use; penalties.

(a) A file and use filing shall be filed with the director for a waiting period of not less than 30 days. The period may be extended by the director or the insurer or rating organization for an additional 30 days if notice is given within the initial 30-day period that additional time is needed for the consideration of the filing. The filing may become effective at the end of the waiting period unless disapproved by the director before the expiration of the waiting period.

(b) The filing must state an effective date that must be after the waiting period. Upon written notice by the insurer or rating organization, the director may authorize a filing that has been reviewed to become effective before the expiration of the waiting period.

(c) A file and use form filing must include a signed compliance certificate certifying that the filing complies with this title. An authorized officer or state filings manager of the insurer shall sign the compliance certificate stating that, to the best of the individual's knowledge, the filing complies with this title. The director may issue an order requiring an insurer who submits an incomplete or inaccurate compliance certificate to submit future form filings for prior approval. The order must specify the conditions under which the insurer may again submit filings under this section. In addition to any other penalty provided by law, a person that the director finds has submitted a materially false or misleading compliance certificate may be subject to either a civil penalty of not more than $10,000 for each violation or a civil penalty of not more than $25,000 for each violation if the director finds that the person knowingly violated the provisions of this title. A filing that does not include the signed compliance certificate shall be reviewed under the prior approval procedure under AS 21.42.123 . In this subsection, "knowingly" has the meaning given in AS 11.81.900 .

(d) The director may require an insurer or rating organization to provide additional information to demonstrate that a file and use filing meets the requirements of this title or to revise the filing to meet the requirements of this title. If an insurer or rating organization fails to provide the information within the waiting period described in (a) of this section, the director shall consider the failure to be a request to withdraw the filing from further consideration.

(e) A file and use filing shall be open to public inspection after the filing becomes effective.



Sec. 21.42.130. - Grounds for disapproval.

The director shall disapprove a form filed under AS 21.42.120 or withdraw a previous approval of the form only if the form

(1) is in any respect in violation of or does not comply with this title;

(2) contains or incorporates by reference, where incorporation is permissible, an inconsistent, ambiguous, or misleading clause, or exception and condition that deceptively affects the risk purported to be assumed in the general coverage of the contract;

(3) has a title, heading, or other indication of its provisions that is misleading;

(4) is printed or otherwise reproduced in a manner that renders a provision of the form substantially illegible;

(5) provides benefits for Medicare supplement insurance that are unreasonable in relation to the premium charged.



Sec. 21.42.140. - Standard provisions.

(a) Insurance contracts must contain the standard or uniform provisions that are required by the applicable provisions of this title pertaining to contracts of particular kinds of insurance. The director may waive the required use of a particular provision in a particular insurance policy form on a determination that

(1) the provision is unnecessary for the protection of the insured and inconsistent with the purposes of the policy; and

(2) the policy is otherwise approved.

(b) A policy may not contain a provision inconsistent with a standard or uniform provision used or required to be used, but the director may approve a substitute provision that the director determines is not less favorable in any particular to the insured or beneficiary than the provisions otherwise required.

(c) In lieu of the provisions required by this title for contracts for particular kinds of insurance, substantially similar provisions required by the law of the domicile of a foreign or alien insurer may be used when approved by the director.

(d) A provision required by this title to be contained in a policy cannot be waived by agreement between the insurer and another person.



Sec. 21.42.145. - Stop-loss insurance provisions.

(a) An insurance company licensed under AS 21.09, a hospital or medical service corporation licensed under AS 21.87, a fraternal benefit society licensed under AS 21.84, a health maintenance organization licensed under AS 21.86, or a multiple employer welfare arrangement may not issue a stop-loss insurance policy that

(1) has an annual attachment point for claims incurred for each individual that is lower than $10,000;

(2) has an annual aggregate attachment point for a small employer that is lower than the greatest of

(A) $4,000 times the number of individuals covered under the health benefit plan;

(B) 120 percent of the expected claims for the health benefit plan for the period covered by the stop-loss insurance policy; or

(C) $20,000;

(3) has an annual aggregate attachment point for a large employer that is lower than 110 percent of expected claims for the health benefit plan for the period covered by the stop-loss insurance policy; or

(4) provides direct coverage of health care expenses of an individual.

(b) The director may, by regulation, change the dollar amounts established under (a) of this section to reflect medical costs in this state, including adjustments to reflect changes in the medical care component of the Consumer Price Index for all urban consumers for the Anchorage Metropolitan Area compiled by the Bureau of Labor Statistics, United States Department of Labor.

(c) For the purposes of this section,

(1) "attachment point" means the claim amount incurred by an insured group beyond which the insurer incurs a liability for payment;

(2) "expected claims" means the amount of claims that, in absence of a stop-loss insurance policy or other insurance, are projected to be incurred by an insured group through its health benefit plan;

(3) "health benefit plan" has the meaning given in AS 21.54.500 ;

(4) "large employer" has the meaning given in AS 21.54.500 ;

(5) "small employer" has the meaning given in AS 21.54.500 .



Sec. 21.42.150. - Policy must contain entire contract.

The policy, when issued, shall contain the entire contract between the parties, and neither the insurer nor its agent or representative, nor a person insured by the policy, may make an agreement as to the insurance that is not expressed in the policy. This section does not prohibit the modification of a policy, after issuance, by written rider or endorsement issued by the insurer.



Sec. 21.42.160. - Contents of policies in general.

(a) Each policy must specify

(1) the names of the parties of the contract;

(2) the subject of the insurance;

(3) the risks insured against;

(4) the time when the insurance thereunder takes effect and the period during which the insurance is to continue;

(5) the premium;

(6) the conditions pertaining to the insurance.

(b) If under the policy the exact amount of premium is determinable only at stated intervals or termination of the contract, a statement of the basis and rates upon which the premium is to be determined and paid shall be included.

(c) Subsections (a) and (b) of this section do not apply to surety contracts, or to group insurance policies.

(d) Each policy and annuity contract issued by a domestic insurer, and the forms thereof filed with the director, must have printed on them an appropriate designating letter or figure, or combination of letters or figures, or terms identifying the respective forms of policies or contracts, together with the year of adoption of the form. When a change is made in the form, the designating letters, figures, or terms and year of adoption shall be correspondingly changed.



Sec. 21.42.170. - Additional policy contents.

A policy may contain additional provisions not inconsistent with this title that are

(1) required to be inserted by the laws of the insurer's domicile;

(2) necessary, on account of the manner in which the insurer is constituted or operated, in order to state the rights and obligations of the parties to the contract; or

(3) desired by the insurer and neither prohibited by law nor in conflict with any provisions required to be included in it.



Sec. 21.42.180. - Charter, bylaw provisions.

A policy may not contain a provision purporting to make a portion of the charter, bylaws, or other constituent document of the insurer, other than the subscribers' agreement or power of attorney of a reciprocal insurer, a part of the contract unless the portion is set forth in full in the policy. A policy provision in violation of this section is invalid.



Sec. 21.42.190. - Execution of policies.

(a) Each insurance policy shall be executed in the name of and on behalf of the insurer by its officer, attorney-in-fact, employee, or representative duly authorized by the insurer.

(b) A facsimile signature of the executing individual may be used in lieu of an original signature.

(c) An insurance contract that is otherwise valid is not rendered invalid by reason of the apparent execution on behalf of the insurer by the imprinted facsimile signature of an individual who is not authorized to execute as of the date of the policy.



Sec. 21.42.200. - Underwriters' and combination policies.

Sec. 21.42.200. Underwriters' and combination policies.

(a) Two or more authorized insurers may jointly issue, and shall be jointly and severally liable on, an underwriters' policy bearing their names. Any one insurer may issue policies in the name of an underwriter's department and the policy must plainly show the true name of the insurer.

(b) Two or more insurers may, with the approval of the director, issue a combination policy which shall contain provisions substantially as follows:

(1) that the insurers executing the policy shall be severally liable for the full amount of loss or damage, according to the terms of the policy, or for specified percentages or amounts thereof, aggregating the full amount of insurance under the policy; and

(2) that service of process, or of notice or proof of loss required by the policy, upon any of the insurers executing the policy, constitutes service upon all the insurers.

(c) This section does not apply to cosurety obligations.



Sec. 21.42.205. - Coordination of benefits.

(a) Unless prohibited by federal law, an insurer authorized under AS 21.09 to offer, issue for delivery, deliver, or renew an individual or group health insurance policy for major medical coverage on an expense incurred basis; a health maintenance organization authorized under AS 21.86 to offer a contract to provide major medical health care services on a prepaid basis; or a service corporation authorized under AS 21.87 to offer or renew an individual or group subscriber's contract for major medical coverage shall include a coordination of benefits provision in a major medical policy or contract.

(b) The director may adopt regulations to implement this section.



Sec. 21.42.210. - Interest in reinsurance.

The original insured has no interest in a contract of reinsurance.



Sec. 21.42.220. - Validity of noncomplying forms.

An insurance policy, rider, or endorsement issued and otherwise valid that contains a condition or provision not in compliance with the requirements of this title, is not thereby rendered invalid but shall be construed and applied in accordance with the conditions and provisions as would have applied had the policy, rider, or endorsement been in full compliance with this title.



Sec. 21.42.230. - Construction of policies.

Each insurance contract shall be construed according to the entirety of its terms and conditions as set out in the policy and as amplified, extended, or modified by a rider, endorsement, or application that is a part of the policy.



Sec. 21.42.240. - Binders.

(a) A binder or other contract for temporary insurance may be made orally or in writing and shall be considered to include all the usual terms of the policy as to which the binder was given together with the applicable endorsements designated in the binder, except as superseded by the clear and express terms of the binder.

(b) A binder is not valid after the issuance of the policy with respect to which it was given, or after 90 days from its effective date, whichever period is the shortest.

(c) If the policy has not been issued a binder may be extended or renewed after the 90 days with the written approval of the insurer.

(d) This section does not apply to life or health insurances.



Sec. 21.42.250. - Delivery of policy.

(a) Subject to the insurer's requirements as to payment of premium, each policy shall be mailed or delivered to the insured or to the person entitled to it within a reasonable period of time after its issuance, except where a condition required by the insurer has not been met by the insured.

(b) If the original policy is delivered or is required to be delivered to or for deposit with a vendor, mortgagee, or pledgee of a motor vehicle or aircraft, and in which policy an interest of the vendee, mortgagor, or pledgor in or with reference to the vehicle or aircraft is insured, a duplicate of the policy setting out the name and address of the insurer, insurance classification of vehicle or aircraft, type of coverage, limits of liability, premiums for the respective coverages, and duration of the policy or memorandum thereof containing the same information, shall be delivered by the vendor, mortgagee, or pledgee to each vendee, mortgagor, or pledgor named in the policy or coming within the group of persons designated in the policy to be included. If the policy does not provide coverage of legal liability for injury to persons or damage to the property of third parties, a statement of the facts shall be printed, written, or stamped conspicuously on the face of the duplicate policy or memorandum.



Sec. 21.42.260. - Renewal by certificate.

An insurance policy terminating by its terms at a specified expiration date and not otherwise renewable, may be renewed or extended at the option of the insurer upon a currently authorized policy form and at the premium rate then required for the policy, for a specific additional period or periods by certificate or by endorsement of the policy, without requiring the issuance of a new policy.



Sec. 21.42.265. - Effective date of coverage.

Unless otherwise provided by law, the effective date of a change relating to coverage under an insurance contract as a result of a change to this title is the issue date for a new policy or the renewal date for a renewal policy.



Sec. 21.42.270. - Assignment of policies.

A policy may be assignable or nonassignable, depending upon its terms. Subject to its terms relating to its assignability, a life, group life, or health insurance policy, whether issued before or after July 1, 1966, under the terms of which the beneficiary may be changed upon the sole request of the insured, may be assigned either by pledge or transfer of title by an assignment executed by the insured alone and delivered to the insurer, whether or not the pledgee or assignee is the insurer. The assignment entitles the insurer to deal with the assignee as the owner or pledgee of the policy in accordance with the terms of the assignment until the insurer has received at its home office written notice of termination of the assignment or pledge, or written notice by or on behalf of some other person claiming an interest in the policy that is in conflict with the assignment.



Sec. 21.42.280. - Payment discharges insurer.

When the proceeds of or payments under a life or health insurance policy or annuity contract, whether issued before or after July 1, 1966, become payable in accordance with the terms of the policy or contract, or the exercise of a right or privilege under the policy or contract and the insurer makes payment in accordance with the terms of the policy or contract or in accordance with a written assignment, the person then designated under the policy as being entitled to the proceeds or payments shall be entitled to receive the proceeds or payments and to give full acquittance for them. The payments shall fully discharge the insurer from all claims under the policy or contract unless, before payment is made, the insurer has received at its home office written notice by or on behalf of another person that the other person claims to be entitled to the payment or some interest in the policy or contract.



Sec. 21.42.290. - Minor may give acquittance.

(a) A minor domiciled in this state who has attained the age of 16 years shall be considered competent to receive and to give full acquittance and discharge for a payment or payments in aggregate amount not exceeding $3,000 in any one year made by a life insurer under the maturity, death, or settlement agreement provisions in effect or elected by the minor under a life insurance policy or annuity contract, if the policy, contract, or agreement provides for the payment or payments to the minor, and if before the payment the insurer has not received written notice of the appointment of a duly qualified guardian of the property of the minor. A minor is not competent to alienate to the right to or to anticipate the payments.

(b) This section does not require an insurer to determine whether another insurer is effecting a similar payment to the same minor.



Sec. 21.42.300. - Forms for proof of loss to be furnished.

An insurer shall furnish, upon written request of the person claiming to have a loss under an insurance contract issued by the insurer, forms of proof of loss for completion by the person, but the insurer is not, by reason of the requirement to furnish forms, responsible for or with reference to the completion of the proof or the manner of the completion or attempted completion.



Sec. 21.42.310. - Claims administration not waiver.

Without limitation of a right or defense of an insurer otherwise, none of the following acts by or on behalf of an insurer constitute a waiver of a provision of a policy or of a defense of the insurer thereunder:

(1) acknowledgment of the receipt of notice of loss or claim under the policy;

(2) furnishing forms for reporting a loss or claim, for giving information relative to it, or for making proof of loss, or receiving or acknowledging receipt of forms or proofs completed or uncompleted;

(3) investigating a loss or claim under a policy or engaging in negotiations for a possible settlement of the loss or claim.



Sec. 21.42.320. - 21.42.340 - l Exemption of life insurance, group life insurance, and disability insurance proceeds. [Repealed, Sec. 14 ch 62 SLA 1982. For current law see AS 09.38.025 (a), 09.38.030(e), and 09.38.050].

Repealed or Renumbered



Sec. 21.42.345. - Required provision for coverage of dependents.

(a) A health care insurance plan providing coverage for a dependent of a covered individual shall, as to the dependent's coverage, also provide that the health care insurance benefits applicable for dependents shall be payable with respect to

(1) a newly born child of a covered individual from the moment of birth;

(2) a child adopted by a covered individual from the date of adoption;

(3) a child placed with a covered individual for adoption from the date of placement for adoption; and

(4) a spouse from not later than the first day of the first month beginning after the date the request for enrollment is received, but the insurer may require that a request for enrollment be received within 31 days of the date of marriage.

(b) The coverage for a newly born child under this section shall consist of coverage of injury or sickness, including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities.

(c) If payment of a specific charge is required to provide coverage for a child under this section, the policy or contract may require that notification of birth of a newly born child, adopted child, or child placed for adoption and payment of the required premium or fees may be required to be furnished to the health care insurer within 31 days after the date of birth, adoption, or placement for adoption in order to have the coverage continue beyond the 31-day period.

(d) Under (a) - (c) of this section, a health care insurer shall offer coverage for a family member, including a newly born child, adopted child, or child placed for adoption, regardless of the marital status of the covered individual.



Sec. 21.42.347. - Coverage for costs of birth.

(a) A health care insurer who provides coverage for the costs of childbirth shall also provide coverage for the costs of hospitalization or medical care following childbirth for a period of not less than

(1) 48 hours after a vaginal birth; and

(2) 96 hours after a caesarean birth.

(b) Except as otherwise required to provide coverage specified under (a) of this section, this section does not affect a payment arrangement entered into between a hospital or health care provider and a health care insurer.

(c) This section may not be construed to require hospitalization or medical care as described under (a)(1) or (2) of this section if the mother giving birth and the mother's health care provider agree that the mother and any newborn child of the mother should be discharged earlier than required under (a)(1) or (2) of this section.

(d) In this section,

(1) "health care insurer" has the meaning given in AS 21.54.500 ; "health care insurer" includes the Comprehensive Health Insurance Association as described in AS 21.55.010 ;

(2) "health care provider" means a person licensed in this state to provide health care services.



Sec. 21.42.350. - Exemption of proceeds, annuity contracts. [Repealed, Sec. 14 ch 62 SLA 1982. For current law see AS 09.38.025 (a)].

Repealed or Renumbered



Sec. 21.42.353. - Coverage for the costs of acupuncture treatment.

Except for a fraternal benefit society, a health care insurer that offers, issues for delivery, delivers, or renews in this state a health care insurance plan may offer coverage for services of an acupuncturist licensed under AS 08.06 if the plan covers acupuncture treatment by a health care provider who is subject to other provisions of AS 08.



Sec. 21.42.355. - Coverage for cost of services provided by nurse midwives.

(a) If a health care insurance plan or an excepted benefits policy or contract provides indemnity for the cost of services of a physician provided to women during pregnancy, childbirth, and the period after childbirth, indemnity in a reasonable amount shall also be provided for the cost of an advanced nurse practitioner who provides the same services. Indemnity may be provided under this subsection only if the advanced nurse practitioner is certified to practice as a nurse midwife in accordance with regulations adopted under AS 08.68.100 (a), and the services provided are within the scope of practice authorized by that certification.

(b) If a health care insurance plan or an excepted benefits policy or contract provides for furnishing those services required of a physician in the care of women during pregnancy, childbirth, and the period after childbirth, the contract shall also provide that an advanced nurse practitioner may furnish those same services instead of a physician. Services may be provided under this subsection only if the advanced nurse practitioner is certified to practice as a nurse midwife in accordance with regulations adopted under AS 08.68.100 (a), and the services provided are within the scope of practice authorized by that certification.



Sec. 21.42.360. - Definitions. [Repealed, Sec. 11 ch 163 SLA 1976. For current law see AS 21.90].

Repealed or Renumbered



Sec. 21.42.363. - Eye care under health insurance.

A policy, contract, or prepaid plan for individual or group health insurance issued or delivered in the state that provides reimbursement for a service within the lawful scope of practice of an optometrist licensed under AS 08.72 must provide for reimbursement to a person covered under the policy, contract, or plan who had the service performed by an optometrist.



Sec. 21.42.365. - Coverage for treatment of alcoholism or drug abuse.

(a) Except for a fraternal benefit society, a health care insurer that offers, issues for delivery, delivers, or renews in this state a health care insurance plan, except for catastrophic illness insurance, providing coverage for five or more employees of an employer in the group market shall provide a covered employee or the employee's dependent the following coverage for treatment of alcoholism or drug abuse:

(1) benefits of at least $9,600 over two consecutive benefit years; and

(2) lifetime benefits of at least $19,200.

(b) The benefits described in (a) of this section shall be adjusted July 1, 2004, by the director and every three years thereafter to correspond with the change in the medical care component of the consumer price index for all urban consumers for the Anchorage Metropolitan Area compiled by the Bureau of Labor Statistics, United States Department of Labor. The adjusted benefits shall be applicable to coverage issued or renewed on or after January 1 of the calendar year following the July 1 adjustment by the director.

(c) A health care insurer that offers a health care insurance plan providing coverage under this section may not

(1) require that a covered employee or the employee's dependent be responsible for a deductible or copayment that is different for the determination of benefits relating to treating alcoholism or drug abuse than for the determination of benefits for treating another covered illness;

(2) use a different claim payment methodology in determining the benefits relating to treating alcoholism or drug abuse than that used in determining the benefits for treating another covered illness;

(3) require prenotification of treatment or a second opinion unless the requirement is applicable to other covered major illnesses;

(4) limit coverage by provisions of the insurance contract that are not applicable to other covered major illnesses, including provisions concerning preexisting illnesses or provisions requiring that the exact date of onset be known;

(5) limit treatment services under the insurance contract to either an inpatient or outpatient service;

(6) exclude from coverage the cost of medically necessary treatment, including medical or psychiatric evaluation, activity or family therapy, counseling, or prescription drugs or supplies received at an approved treatment facility; or

(7) deny reimbursement for actual services rendered solely because treatment was interrupted or not completed.

(d) Notwithstanding (a) of this section, if an employer employs fewer than 20 permanent, full-time employees for each working day during each of at least 20 calendar workweeks in either the current calendar year or the preceding calendar year, a health care insurer is not required to provide the coverage specified in (a) of this section to the employer but shall offer that coverage to the employer as optional coverage.

(e) In this section,

(1) "alcoholism or drug abuse" means an illness characterized by

(A) a physiological or psychological dependency, or both, on alcoholic beverages or controlled substances as defined in AS 11.71.900; or

(B) habitual lack of self-control in using alcoholic beverages or controlled substances to the extent that the person's health is substantially impaired or the person's social or economic function is substantially disrupted;

(2) "approved treatment facility" means treatment in a facility that is either approved under AS 47.37.140 or located and licensed for treatment of alcoholism or drug abuse in another state;

(3) "catastrophic illness insurance" means a health care insurance plan that provides benefits for hospital and medical care with a lifetime maximum benefit per insured of at least $250,000 and that has a deductible of at least $5,000;

(4) "cost" means the least of the following:

(A) the actual charge for the treatment received for alcoholism or drug abuse;

(B) the usual, customary, and reasonable charge for the treatment as determined by the contract of coverage; or

(C) the charge agreed to by contract between the treatment provider and the health care insurer;

(5) "treatment" means medical care, including detoxification, as an inpatient or outpatient at an approved treatment facility.



Sec. 21.42.370. - Separate accounts.

(a) A domestic life insurance company may establish one or more separate accounts, and may allocate to an account amounts, including proceeds applied under optional methods of settlement or under divided options, to provide for life insurance or annuities and benefits incidental to the account, payable in fixed or variable amounts or both.

(b) The income, gains, and losses, realized or unrealized, from assets allocated to a separate account shall be credited to or charged against the account, without regard to other income, gains, or losses of the company.

(c) Except as may be provided for reserves for guaranteed benefits and funds referred to in (d) of this section, amounts allocated to a separate account and accumulations to it may be invested and reinvested in securities eligible for investment for life insurance companies without regard to quantitative investment limitations prescribed by law for life insurance companies. The investments from separate accounts may not be considered in applying the investment limitations otherwise applicable to the investments of the company.

(d) Reserves for benefits guaranteed as to dollar amount and duration and for funds guaranteed as to principal amount or stated rate of interest may not be maintained in a separate account, unless approved by the director and in accordance with conditions as to investments and other matters prescribed by the director. In imposing conditions, the director shall take into consideration the guaranteed nature of the benefits provided.

(e) Unless otherwise approved by the director,

(1) assets allocated to a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then as provided under the terms of the contract or the rules or other written agreement applicable to a separate account; and

(2) the portion of the assets of a separate account equal to the company's reserve liability for the guaranteed benefits and funds referred to in (d) of this section shall be valued under the rules applicable to the valuation of the company's other assets.

(f) Amounts allocated to a separate account as provided in this section shall be owned by the company, and the company may not be, nor hold itself out to be, a trustee for those amounts. If the applicable contracts so provide, that portion of the assets of a separate account equal to the reserves and other contract liabilities of that account may not be chargeable with liabilities arising out of any other business the company may conduct.

(g) A sale, exchange, or other transfer of assets may not be made by a company among its separate accounts or between other investment accounts and one or more of its separate accounts, unless, in the case of a transfer into a separate account, the transfer is made solely to establish the account or to support the operation of the contracts of the separate account to which the transfer is made, and unless the transfer, whether into or from a separate account, is made (1) by a transfer of cash, or (2) by a transfer of securities having a readily determinable market value, unless the transfer of securities is approved by the director. The director may approve other transfers among these accounts if the transfers would be equitable.

(h) To the extent the company considers it necessary in order to comply with applicable federal or state laws, the company may give persons having an interest in a separate account, including a separate account that is a management investment company or a unit investment trust, appropriate voting and other rights and may adopt special procedures for the conduct of the business of the account which include special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants, and the selection of a committee, the members of which need not be otherwise affiliated with the company, to manage the business of the account.

(i) A contract providing benefits payable in variable amounts delivered or issued for delivery in this state must contain a statement of the essential features of the procedures to be followed by the insurance company in determining the dollar amount of the variable benefits. A contract under which the benefits vary to reflect investment experience, including a group contract and certificate in evidence of variable benefits issued under it, must state that the dollar benefit amount will vary and must contain on its first page a statement that the benefits under it are on a variable basis.

(j) A company may not deliver or issue for delivery in this state variable contracts unless it is licensed or organized to undertake a life insurance or annuity business in this state. The director may review the company's financial condition or method of operation for the issuance of contracts payable in variable amounts to determine whether the company's operation is hazardous to the public or its policyholders in this state. During the review the director shall consider (1) the history and financial condition of the company; (2) the character, responsibility, and fitness of the officers and directors of the company; and (3) the laws and regulations under which the company is authorized in the state of domicile to issue variable contracts. If the company is a subsidiary of an admitted life insurance company, or affiliated with an admitted company through common management or ownership, the director may consider that the company meets the provisions of this subsection if either it or the parent or the affiliated company meets the requirements of this subsection. If the company fails to meet the requirements contained in this subsection, the director may suspend the certificate of authority of the company until the requirements are met or may prohibit the further issuance of variable contracts.

(k) The director has sole authority to regulate the issuance and sale of variable contracts, to examine and license agents to sell variable contracts, and to adopt regulations considered appropriate to carry out the purposes and provisions of this section.

(l) Except for AS 21.45.030 , 21.45.080, 21.45.110, 21.45.180, 21.45.230, 21.45.240, 21.45.290, 21.45.300, and AS 21.48.110 , and except as otherwise provided in this section, the provisions of this title apply to separate accounts and contracts relating to them. An individual variable life insurance contract delivered or issued for delivery in the state must contain grace reinstatement and nonforfeiture provisions appropriate to that contract. An individual variable annuity contract delivered or issued for delivery in the state must contain grace and reinstatement provisions appropriate for that contract. A group variable life insurance contract delivered or issued for delivery in the state must contain a grace provision appropriate for that contract. The reserve liability for variable contracts shall be established in accordance with actuarial procedures, acceptable to the director, that recognize the variable nature of the benefits provided and any mortality guarantees.



Sec. 21.42.375. - Coverage for mammograms.

(a) Except for a fraternal benefit society, a health care insurer that offers, issues for delivery, delivers, or renews in this state a health care insurance plan shall provide coverage for low-dose mammography screening under the schedule described in (b) of this section if the plan covers mastectomies and prosthetic devices and reconstructive surgery incident to mastectomies.

(b) The minimum coverage required under (a) of this section includes

(1) a baseline mammogram for a covered individual who is at least 35 years of age but less than 40 years of age;

(2) one mammogram every two years for a covered individual who is at least 40 years of age but less than 50 years of age;

(3) an annual mammogram for a covered individual who is at least 50 years of age;

(4) a mammogram at any age for a covered individual with a history of breast cancer or whose parent or sibling has a history of breast cancer, upon referral by a physician.

(c) The coverage required by this section

(1) must be included in the health care insurance plan on a basis that is not less favorable than for other radiological examinations;

(2) may be subject to standard policy provisions applicable to other benefits, such as deductible or copayment provisions.

(d) [Repealed, Sec. 115 ch 81 SLA 1997].

(e) In this section, "low-dose mammography screening" and "mammogram" mean the X-ray examination of the breast using equipment dedicated specifically for mammography, including the X-ray tube, filter, compression device, screens, films, and cassettes, with an average radiation exposure delivery of less than one rad mid-breast, with two views for each breast.



Sec. 21.42.380. - Coverage for treatment of phenylketonuria.

(a) Except for a fraternal benefit society, a health care insurer that offers, issues for delivery, delivers, or renews in this state a health care insurance plan shall provide coverage under the plan for the formulas necessary for the treatment of phenylketonuria. This subsection does not apply to a health care insurance plan that the director has determined by order should be excluded from this subsection.

(b) A health care insurer providing coverage under this section may impose reasonable contract limitations but may not refuse coverage based on a preexisting condition of phenylketonuria or require that an individual covered under the plan pay a higher deductible or copayment for the cost of treating phenylketonuria than for the cost of treating another condition or illness.

(c) In this section, "cost" means the lowest of the following:

(1) the actual charge for the treatment received for phenylketonuria;

(2) the usual, customary, and reasonable charge for the treatment as determined by the contract of coverage; or

(3) the charge agreed to by contract between the treatment provider and the health care insurer.



Sec. 21.42.385. - Dental, vision, and hearing coverage.

(a) Except for a fraternal benefit society, a health care insurer that offers, issues for delivery, delivers, or renews in this state a health care insurance plan, including a Medicare supplement policy to the extent not prohibited by 42 U.S.C. 1395 (Social Security Act), shall offer to each plan sponsor or individual minimum dental, vision, and hearing coverage described in (b) of this section. Coverage required under this subsection may be offered as a rider or in a separate policy.

(b) The minimum coverage required under (a) of this section may

(1) be provided under contract with another health care insurer; and

(2) not be less than the dental, vision, and hearing coverage provided on January 1, 1992, to an individual entitled to medical benefits under AS 39.35.535 (public employees' retirement system of Alaska).

(c) This section does not apply to a health care insurer that has written less than $300,000 in premiums in the previous calendar year. A health care insurer exempt under this subsection shall disclose the exemption when offering, issuing for delivery, delivering, or renewing a health care insurance plan or an excepted benefits contract, and shall advise the individual covered under the plan that health care insurers that have written more than $300,000 in premiums in the previous calendar year are required to offer coverage under (a) and (b) of this section.

(d) This section does not require an insurer who offers only group insurance coverage under AS 21.54 to offer dental, vision, and hearing coverage to an individual.



Sec. 21.42.390. - Coverage for treatment of diabetes.

(a) A health care insurer that offers in this state a health care insurance plan that includes coverage for pharmacy services shall initially and at each renewal provide coverage for the cost of treating diabetes, including medication, equipment, and supplies. All health care insurance plans must include coverage for outpatient self-management training or education, and medical nutrition therapy, if diabetes treatment is prescribed by a health care provider. The coverage required by this section is subject to standard policy provisions applicable to other benefits, including deductible or copayment provisions. Coverage for the cost of diabetes outpatient self-management training or education and for the cost of medical nutrition therapy is only required if provided by a health care provider with training in the treatment of diabetes.

(b) [Repealed, Sec. 2 ch 23 SLA 2000, effective January 1, 2003].

(c) In this section,

(1) "diabetes" includes insulin-dependent diabetes, insulin-using diabetes, gestational diabetes, and non-insulin-using diabetes;

(2) "health care provider" means a person licensed to provide health care services as required by the state.



Sec. 21.42.392. - Requirements relating to dental care coverage provisions.

(a) A health care insurer who provides coverage for dental care may not include in the health care insurance plan or contract a provision that

(1) prohibits a covered person from obtaining dental care services from a dentist of the person's choice, including a specialist;

(2) restricts a covered person's right to receive full information from the person's dentist regarding the care or treatment options that the dentist believes are in the best interests of the person.

(b) A health care insurance plan or contract that provides coverage for dental services that allows the health care insurer to review a treatment plan or conduct a utilization review must contain a provision that a treatment plan review or utilization review relating to dental care for a covered person receiving treatment in this state must be conducted by a dentist if the claim for reimbursement or payment is denied.

(c) A health care insurer may reimburse a covered person at a different rate because of the person's choice of a dentist if the dentist is not a part of the covered person's dental network or preferred provider organization agreement. The covered expense for non-network providers may not be less than that allowed to a network provider, although the covered expense may be reimbursed at a lower percentage or with higher deductibles than if the service had been provided within the network.

(d) A health care insurer may not deny

(1) dental coverage, cancel a health care insurance plan or contract, or otherwise take action against a covered person or a dentist because the person has asserted a right described in this section;

(2) dental coverage or eligibility for dental coverage because the covered person chooses a dentist outside of a preferred provider organization agreement.

(e) A covered person may bring a civil action against a health care insurer to enforce the person's rights under this section if the covered person has exhausted the administrative appeal process.

(f) A dentist who treats a covered person may not waive uncovered dental expenses for which the covered person has liability because a covered person chose the dentist outside of a dental network or a preferred provider organization agreement.

(g) In this section,

(1) "covered expense" means charges that are payable under plan provisions;

(2) "dentist" means a person licensed in this state to practice dentistry;

(3) "preferred provider" means a dental provider who has signed an agreement with a dental care plan to provide services to plan participants at a specific rate.



Sec. 21.42.395. - Coverage for prostate and cervical cancer detection.

(a) Except for a fraternal benefit society, a health care insurer that offers, issues for delivery, delivers, or renews in this state a health care insurance plan shall provide coverage for the costs of prostate cancer screening tests as required under the schedule described in (b) of this section and shall provide coverage for the costs of cervical cancer screening tests as required under (c) of this section. The coverage required by this section is subject to standard policy provisions applicable to other benefits, including deductible or copayment provisions. If a physician recommends that a covered individual undergo prostate cancer screening by taking a prostate antigen blood test, coverage may not be denied because the covered individual has already had a digital rectal examination and the examination results were negative.

(b) The minimum coverage required under (a) of this section includes an annual prostate cancer screening test for a person who is

(1) at least 35 years of age but less than 40 years of age and the person is in a high risk group; in this paragraph, "high risk" means a person who is an African-American or who has a family history of prostate cancer; or

(2) 40 or more years of age.

(c) The minimum coverage required under (a) of this section for cervical cancer screening is an annual pap smear cancer screening test for a person who is 18 or more years of age.

(d) [Repealed, Sec. 115 ch 81 SLA 1997].

(e) In this section, "prostate cancer screening tests" includes a prostate antigen blood test or another test that is equivalent or better in cancer detection.



Sec. 21.42.400. - Coverage for reconstructive surgery following mastectomy.

A health care insurer that offers, issues for delivery, delivers, or renews in this state a health care insurance plan providing medical and surgical benefits for mastectomies shall comply with 42 U.S.C. 300gg-6 and 42 U.S.C. 300gg-52 regarding coverage for reconstructive surgery following mastectomies.



Sec. 21.42.500. - Definitions.

In AS 21.42.345 - 21.42.500,

(1) "copayment" means the portion of medical care expenses in excess of the deductible to be paid by a covered individual;

(2) "deductible" means the portion of medical care expenses for which a covered individual must pay before benefits become payable;

(3) "excepted benefits" has the meaning given in AS 21.54.160 ;

(4) "fraternal benefit society" has the meaning given in AS 21.84.900;

(5) "health care insurance plan" has the meaning given in AS 21.54.500; "health care insurance plan" does not include short-term limited-duration insurance offered to individuals in the individual market;

(6) "health care insurer" has the meaning given in AS 21.54.500 ;

(7) "individual market" has the meaning given in AS 21.51.500 ;

(8) "placed for adoption" has the meaning given in AS 21.54.500 .






Chapter 21.45. - LIFE INSURANCE AND ANNUITIES

Sec. 21.45.010. - Applicability.

This chapter applies only to contracts of life insurance and annuities, other than reinsurance, group life insurance, and group annuities.



Sec. 21.45.020. - Standard provisions required.

(a) A policy of life insurance, other than group and pure endowments with or without return of premiums or of premiums and interest, may not be delivered or issued for delivery in this state unless it contains in substance all of the applicable provisions required by AS 21.45.030 - 21.45.150. This section does not apply to annuity contracts or to a provision of a life insurance policy, or contract supplemental to it, relating to health insurance benefits or to additional benefits in the event of death by accident or accidental means.

(b) The provisions or portions of provisions not applicable to single premium or term policies may not to that extent be incorporated in the policy.



Sec. 21.45.030. - Grace period.

There shall be a provision that a grace period of 30 days, or, at the option of the insurer, of one month of not less than 30 days, or of four weeks in the case of industrial life insurance policies the premiums for which are payable more frequently than monthly, is allowed within which the payment of each premium after the first premium may be made, during which period of grace the policy shall continue in full force. If a claim arises under the policy during the period of grace the amount of the premium due or overdue may be deducted from the policy proceeds.



Sec. 21.45.040. - Incontestability.

There shall be a provision that the policy, exclusive of provisions relating to health insurance benefits or to additional benefits in the event of death by accident or accidental means and except for nonpayment of premiums, is uncontestable after it has been in force during the lifetime of the insured for a period of two years from its date of issue.



Sec. 21.45.050. - Entire contract.

There shall be a provision that the policy, or the policy and the policy application if a copy of the application is endorsed upon or attached to the policy when issued, constitute the entire contract between the parties, and if the application is made a part of the policy, that all statements contained in the application shall, in the absence of fraud, be considered representations and not warranties.



Sec. 21.45.060. - Misstatement of age.

Except as provided in AS 21.45.210 , there shall be a provision that if the age of the insured or of another person whose age is considered in determining the premium or benefit has been misstated, any amount payable or benefit accruing under the policy shall be such as the premium would have purchased at the correct age or ages.



Sec. 21.45.070. - Dividends.

(a) Except as provided in AS 21.45.220 , there shall be a provision in participating policies that, beginning not later than the end of the third policy year, the insurer shall annually ascertain and apportion the divisible surplus, if any, that will accrue on the policy anniversary or other dividend date specified in the policy if the policy is in force and all premiums to that date are paid. Except as hereinafter provided, any dividend becoming payable shall, at the option of the party entitled to elect the option, be either

(1) payable in cash; or

(2) applied to one of the other dividend options that may be provided by the policy; if any other dividend option is provided, the policy must further state which options shall be automatically effective when the party does not elect another option; if the policy specifies a period within which the other dividend option may be elected, the period may not be less than 30 days following the date on which the dividend is due and payable; the annually apportioned dividend shall be payable in cash even though the policy provides that payment of the dividend is to be deferred for a specified period if the period does not exceed six years from the date of apportionment and that interest will be added to the dividend at a specified rate; if a participating policy provides that the benefit under a paid-up nonforfeiture provision is to be participating, it may provide that any divisible surplus becoming payable or apportioned while the insurance is in force under the nonforfeiture provision shall be applied in the manner set out in the policy.

(b) In participating industrial life insurance policies, in lieu of the provision required in (a) of this section, there shall be a provision that, beginning not later than the end of the fifth policy year, the policy shall participate annually in the divisible surplus, if any, in the manner set out in the policy.



Sec. 21.45.080. - Policy loan.

(a) There shall be a provision that after three full years' premiums have been paid and after the policy has a cash surrender value and while no premium is in default beyond the grace period for payment, the insurer will advance, on proper assignment or pledge of the policy and on the sole security of the policy, at a specified rate of interest not exceeding eight percent a year, an amount equal to or, at the option of the party entitled to it, less than the loan value of the policy. The director may authorize rates of interest in excess of six percent only on a finding that the holders of policies will benefit from the increased earnings of the insurer resulting from the higher rates, through the use of higher dividends or lower premiums, or both. The loan value of the policy shall be at least equal to the cash surrender value at the end of the then current policy year, except that the insurer may deduct, either from the loan value or from the proceeds of the loan, an existing indebtedness not already deducted in determining the cash surrender value including interest then accrued but not due, the unpaid balance of the premium for the current policy year, and interest on the loan to the end of the current policy year. The policy may also provide that if interest on an indebtedness is not paid when due it shall then be added to the existing indebtedness and shall bear interest at the same rate, and that if and when the total indebtedness on the policy, including interest due or accrued, equals or exceeds the amount of the loan value of the policy, the policy shall terminate and become void. The policy must reserve to the insurer the right to defer the granting of a loan, other than for the payment of a premium to the insurer, for six months after the date of the loan application. The policy, at the insurer's option, may provide for automatic premium loan, subject to an election of the party entitled to elect. Except as provided in (e) of this section, the required interest rates on policy loans set out in this section apply only to policies issued before July 1, 1982.

(b) This section does not apply to term policies or to term insurance benefits provided by rider or supplemental policy provisions, or to industrial life insurance policies.

(c) A policy issued on or after July 1, 1982, must have a provision specifying an interest rate on a policy loan not to exceed eight percent a year, or a provision permitting an adjustable maximum interest rate established under this subsection. An adjustable maximum rate of interest on a policy loan determined under this subsection may not exceed the higher of the published monthly average for the calendar month ending two months before the date on which the rate is determined, or the rate used to compute cash surrender values under the policy during the applicable period plus one-twelfth of a percentage point multiplied by the number of months in the applicable period. If an adjustable maximum rate of interest is used in a policy under this subsection, the policy must contain a provision that states times for the adjustment of the interest rate for that policy. Adjustment shall occur at least once every 12 months, but not more often than once every three months. The interest rate being charged may be increased if the published monthly average increases by one-half percent or more and the interest rate being charged must be reduced if the published monthly average decreases by one-half percent or more. A life insurer shall (1) notify the policyholder of the initial rate of interest on the loan at the time a cash loan is made; (2) notify a policyholder who obtains a premium loan of the initial rate of interest on the loan as soon as it is reasonably possible to do so after making an initial premium loan; except as provided in (3) of this subsection, notice does not have to be given to the policyholder when a second or subsequent premium loan is added; (3) send reasonable advance notice of any increase in the rate to a policyholder who has a policy loan; and (4) include other relevant information on adjustment of interest rates in a notice required under this subsection. The loan value of the policy shall be determined in accordance with (a) of this section. A policy may not be terminated in a policy year as the sole result of a change in the interest rate during that policy year. If an interest rate changes, the insurer shall maintain coverage during the policy year until the date on which the policy would have terminated if the interest rate had not changed.

(d) In (c) of this section

(1) "interest rate" includes a rate of interest charged for reinstatement of policy loans for the period during and after the lapse of a policy;

(2) "policy" includes certificates issued by a fraternal benefit society and annuity contracts that provide for policy loans;

(3) "policy loan" includes a premium loan made under a policy to pay a premium that was not paid to the life insurer as it became due;

(4) "policyholder" includes an owner of a policy or a person designated to pay policy premiums according to the records of the life insurer;

(5) "published monthly average" means the monthly average of corporate bond yields as published by Moody's Investor Service, Inc., or its successor, or if Moody's corporate bond yield average-monthly average corporates is not published, a substantially similar average, established by regulation adopted by the director.

(e) The provisions of (c) of this section on interest rates apply only to policy loans made on policies issued on or after July 1, 1982, except that if a policyholder agrees in writing to the applicability of (c) of this section to a policy issued before July 1, 1982, that subsection applies to policy loans made on that policy.



Sec. 21.45.090. - Table of values.

There shall be a table showing in figures the loan value, if required under AS 21.45.080 , and the cash surrender values and nonforfeiture benefits in accordance with AS 21.45.300 (b)(5), either during the first 20 policy years or during the term of the policy, whichever is shorter.



Sec. 21.45.100. - Table of installments.

In case the policy provides that the proceeds may be payable in installments which are determinable at issue of the policy, there shall be a table showing the amounts of the guaranteed installments.



Sec. 21.45.110. - Reinstatement.

Except as provided in AS 21.45.230 , there shall be a provision that unless (1) the policy has been surrendered for its cash surrender value, (2) its cash surrender value has been exhausted, or (3) the paid-up term insurance, if any, has expired, the policy will be reinstated at any time within three years, or two years in the case of industrial life insurance policies, from the date of premium default upon written application, the production of evidence of insurability satisfactory to the insurer, the payment of all premiums in arrears with interest at a rate not exceeding six percent a year compounded annually, and the payment or reinstatement of interest due to the insurer on a loan on the policy with interest as provided in AS 21.45.080(c).



Sec. 21.45.120. - Payment of premiums.

There shall be a provision relative to the payment of premiums.



Sec. 21.45.130. - Payment of claims.

There shall be a provision that when a policy becomes a claim by the death of the insured, settlement shall be made upon receipt of due proof of death and, at the insurer's option, surrender of the policy, proof of the interest of the claimant, or both. If an insurer specifies a particular period before the expiration of which settlement shall be made, the period may not exceed two months from the receipt of the proofs.



Sec. 21.45.140. - Beneficiary, industrial policies.

An industrial life insurance policy must have the name of the beneficiary designated on it with a reservation of the right to designate or change the beneficiary after the issuance of the policy. The policy may also provide that no designation or change of beneficiary shall be binding on the insurer until endorsed on the policy by the insurer, and that the insurer may refuse to endorse the name of proposed beneficiary who does not appear to the insurer to have an insurable interest in the life of the insured. The policy may also provide that if the beneficiary designated in the policy does not make a claim under the policy or does not surrender the policy with due proof of death within the period stated in the policy, which may not be less than 30 days after the death of the insured, or if the beneficiary is the estate of the insured, or is a minor, or dies before the insured, or is not legally competent to give a valid release, the insurer may pay the proceeds to the executor or administrator of the insured, or to any relative of the insured by blood or legal adoption or connection by marriage, or to any person appearing to the insurer to be equitably entitled to the proceeds by reason of having been named beneficiary, or by reason of having incurred expense for the maintenance, medical attention, or burial of the insured. The policy may also include a similar provision applicable to other payments due under the policy.



Sec. 21.45.150. - Title.

There shall be a title on the policy, briefly describing it.



Sec. 21.45.160. - Excluded or restricted coverage.

A clause in a policy of life insurance stating that the policy shall be incontestable after a specified period precludes only a contest of the validity of the policy and does not preclude the assertion at any time of defenses based upon provisions in the policy that exclude or restrict coverage, whether or not the restrictions or exclusions are excepted in such clause.



Sec. 21.45.170. - Standard provisions: annuity and pure endowment contracts.

(a) An annuity or pure endowment contract, other than a reversionary annuity, survivorship annuity, or group annuity, may not be delivered or issued for delivery in this state unless it contains in substance each of the provisions specified in AS 21.45.180 - 21.45.230, except that if a provision is not applicable to single premium annuities or single premium pure endowment contracts it may not be incorporated into the contract.

(b) This section does not apply to contracts for deferred annuities included in or upon the lives of beneficiaries under, life insurance policies.



Sec. 21.45.180. - Grace period: annuities.

In an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, there shall be a provision for a grace period of one month, but not less than 30 days, within which a stipulated payment other than the first one may be made, subject at the option of the insurer to make an interest charge on the late payment at a rate to be specified in the contract, but not exceeding six percent a year, for the number of days of grace elapsing before the payment, during which period of grace the contract shall continue in full force, but in case a claim arises under the contract on account of death before expiration of the period of grace before the overdue payment to the insurer or the deferred payments of the current contract year, if any, are made, the amount of the payments, with interest on any overdue payments, may be deducted from the amount payable under the contract in settlement.



Sec. 21.45.190. - Incontestability: annuities.

Except as provided in AS 21.45.210 , if any statements, other than those relating to age, sex, and identity are required as a condition to issuing an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, there shall be a provision that the contract is incontestable after it has been in force during the lifetime of the person or of each of the persons as to whom the statements are required, for a period of two years from its date of issue, except for nonpayment of stipulated payments to the insurer; and at the option of the insurer the contract may also except provisions relative to benefits in the event of disability and provisions that grant insurance specifically against death by accident or accidental means.



Sec. 21.45.200. - Entire contract.

In an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, there shall be a provision that the contract constitutes the entire contract between the parties or, if a copy of the application is endorsed upon or attached to the contract when issued, there shall be a provision that the contract and the application constitute the entire contract between the parties.



Sec. 21.45.210. - Misstatement of age or sex: annuities.

In an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, there shall be a provision that if the age or sex of the person or persons upon whose life or lives the contract is made, or of any of them, has been misstated, the amount payable or benefits accruing under the contract shall be such as the stipulated payment or payments to the insurer would have purchased according to the correct age or sex and that if the insurer makes or has made an overpayment or overpayments on account of a misstatement, the amount of the overpayment, with interest at the rate to be specified in the contract but not exceeding six percent a year, may be charged against the current or next succeeding payment or payments to be made by the insurer under the contract.



Sec. 21.45.220. - Dividends: annuities.

If an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, is participating, there shall be a provision that the insurer shall annually ascertain and apportion any divisible surplus accruing on the contract.



Sec. 21.45.230. - Reinstatement: annuities.

In an annuity or pure endowment contract, other than a reversionary, survivorship, or group annuity, there shall be a provision that the contract may be reinstated at any time within one year from the default in making stipulated payments to the insurer, unless the cash surrender value had been paid, if all overdue stipulated payments and any indebtedness to the insurer on the contract are paid or reinstated with interest at a rate to be specified in the contract, not exceeding six percent a year payable annually. Where applicable the insurer may also include a requirement of evidence of insurability satisfactory to the insurer.



Sec. 21.45.240. - Standard provisions: reversionary annuities.

(a) Except as stated herein, a contract for a reversionary annuity may not be delivered or issued for delivery in this state unless it contains in substance each of the following provisions:

(1) those provisions specified in AS 21.45.180 - 21.45.220, except that under AS 21.45.180 the insurer may at its option provide for an equitable reduction of the amount of the annuity payments in settlement of an overdue payment in lieu of providing for deduction of the payments from an amount payable upon settlement under the contract;

(2) a provision that the contract may be reinstated at any time within three years from the date of default in making stipulated payments to the insurer, upon production of evidence of insurability satisfactory to the insurer, and upon condition that all overdue payments and any indebtedness to the insurer on account of the contract be paid, or, within the limits permitted by the then cash values of the contract, reinstated, with interest as to both payments and indebtedness at a rate to be specified in the contract but not exceeding six percent a year compounded annually.

(b) This section does not apply to group annuities or to annuities included in life insurance policies, and any of the provisions not applicable to single premium annuities shall not to that extent be incorporated into the policy or contract.



Sec. 21.45.250. - Limitation of liability.

(a) A policy of life insurance may not be delivered or issued for delivery in this state if it contains a provision

(1) for a period shorter than that provided by statute within which an action at law or in equity may be commenced on the policy; or

(2) that excludes or restricts liability for death caused in a certain specified manner or occurring while the insured has a specified status, except that a policy may contain provisions excluding or restricting coverage as specified therein in the event of death

(A) as a result, directly or indirectly, of war, declared or undeclared, or of action by military forces, or of any act or hazard of the war or action, or of service in the military, naval, or air forces or in civilian forces auxiliary thereto, or from any cause while a member of the military, naval, or air forces of any country at war, declared or undeclared, or of any country engaged in military action;

(B) as a result of aviation or any air travel or flight;

(C) as a result of a specified hazardous occupation or occupations;

(D) while the insured is a resident outside the United States and Canada; or

(E) within two years from the date of issue of the policy as a result of suicide, while sane or insane.

(b) A policy that contains an exclusion or restriction under (a) of this section must also provide that in the event of death under the circumstances to which an exclusion or restriction is applicable, the insurer will pay an amount not less than a reserve determined according to the commissioner's Reserve Valuation Method upon the basis of the mortality table and interest rate specified in the policy for the calculation of nonforfeiture benefits (or if the policy provides for no such benefits, computed according to a mortality table and interest rate determined by the insurer and either specified in the policy or filed with the director) with adjustment for indebtedness or dividend credit.

(c) This section does not apply to industrial life insurance, group life insurance, health insurance, reinsurance, or annuities, or to a provision in a life insurance policy relating to health benefits or to additional benefits in the event of death by accident or accidental means.

(d) Nothing contained in this section prohibits a provision that in the opinion of the director is more favorable to the policyholder than a provision permitted by this section.



Sec. 21.45.260. - Prohibited provisions: industrial life insurance.

A policy of industrial life insurance may not contain a provision

(1) by which the insurer may deny liability under the policy for the reason that the insured has previously obtained other insurance from the same insurer;

(2) giving the insurer the right to declare the policy void on the grounds that the insured has had a disease or ailment, whether specified or not, or that the insured has received institutional, hospital, medical, or surgical treatment or attention, except the policy may contain a provision that gives the insurer the right to declare the policy void if the insured has, within two years before the issuance of the policy, received institutional, hospital, medical, or surgical treatment or attention and the insured or claimant under the policy fails to show that the condition occasioning the treatment or attention was not of a serious nature or was not material to the risk;

(3) giving the insurer the right to declare the policy void because the insured has been rejected for insurance by another insurer, unless the right is conditioned upon a showing by the insurer that knowledge of the rejection would have led to a refusal by the insurer to make the contract.



Sec. 21.45.270. - Incontestability, limitation of liability after reinstatement.

(a) A reinstated policy of life insurance or annuity contract may be contested on account of fraud or misrepresentation of facts material to the reinstatement only for the same period following reinstatement and with the same conditions and exceptions as the policy provides with respect to contestability after original issuance.

(b) When a life insurance policy or annuity contract is reinstated, the reinstated policy or contract may exclude or restrict liability to the same extent that the liability might have been or was excluded or restricted when the policy or contract was originally issued, and the exclusion or restriction shall be effective from the date of reinstatement.



Sec. 21.45.280. - Policy settlements.

A life insurer shall have the power to hold under agreement the proceeds of any policy issued by it, upon the terms and restrictions as to revocation by the policyholder and control by beneficiaries, and with the exemptions from the claims of creditors of beneficiaries other than the policyholder as set out in the policy or as agreed to in writing by the insurer and the policyholder. Upon maturity of a policy, in the event the policyholder has made no such agreement, the insurer shall have the power to hold the proceeds of the policy under an agreement with the beneficiaries. The insurer shall not be required to segregate the funds so held but may hold them as part of its general assets.



Sec. 21.45.290. - Indebtedness deducted from proceeds.

In determining the amount due under a life insurance policy, whether issued before or after July 1, 1966, deduction may be made of

(1) unpaid premiums or installments for the current policy year due under the terms of the policy; and of

(2) the amount of principal and accrued interest of a policy loan or other indebtedness against the policy then remaining unpaid.



Sec. 21.45.300. - Standard nonforfeiture law for life insurance.

(a) This section shall be known as the standard nonforfeiture law for life insurance.

(b) In the case of policies issued on and after the operative date of this section as defined in (cc) of this section a policy of life insurance, except as stated in (aa) of this section, may not be delivered or issued for delivery in this state unless it contains the following provisions, or corresponding provisions that in the opinion of the director are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements specified in this section and are essentially in compliance with (z) of this section:

(1) that, in the event of default in a premium payment, after premiums have been paid for at least one full year, the insurer will grant, upon proper request not later than 60 days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of the due date, of the amount as may be specified in this section;

(2) that, upon surrender of the policy within 60 days after the due date of any premium payment in default after premiums have been paid for at least three full years in the case of ordinary insurance and five full years in the case of industrial insurance, the insurer will pay, instead of a paid-up nonforfeiture benefit, a cash surrender value of the amount specified;

(3) that a specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make the election elects another available option not later than 60 days after the due date of the premium in default;

(4) that if the policy shall have become paid up by completion of premium payments, or if it is continued under a paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance, or the fifth policy anniversary in the case of industrial insurance, the insurer will pay, upon surrender of the policy within 30 days after any policy anniversary, a cash surrender value of the amount specified;

(5) in the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefit, if any, available under the policy on each policy anniversary, either during the first 20 policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the insurer on the policy;

(6) a statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or under the insurance law of this state; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the insurer on the policy; or if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated in the policy, a statement that the method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which the values and benefits are consecutively shown in the policy;

(7) that instead of a stipulated paid-up nonforfeiture benefit as described in (1) of this subsection, the insurer may substitute, upon proper request not later than 60 days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit that provides a greater amount or longer period of death benefits or, if applicable, a greater amount of earlier payment of endowment benefits;

(8) in the case of a policy which causes on a basis guaranteed in the policy an unscheduled change in benefits or premiums or which provides an option for a change in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy.

(c) Any of the provisions or portions of provisions set out in (b) of this section that are not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy. The insurer shall reserve the right to defer the payment of a cash surrender value for a period of six months after demand has been made on the policy surrendered.

(d) A cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by (b) of this section, shall be an amount not less than the excess, if any, of the present value on the anniversary of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there has been no default, over the sum of

(1) the then present value of the adjusted premiums as defined in (h) - (w) of this section, corresponding to premiums that would have fallen on and after the anniversary; and

(2) the amount of any indebtedness to the insurer on account of or secured by the policy.

(e) Notwithstanding (d) of this section, if a policy issued on or after the operative date of (w) of this section provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider supplemental policy provision, the cash surrender value referred to in (d) of this section shall be an amount not less than the sum of the cash surrender value as defined in (d) of this section for an otherwise similar policy issued at the same age without the same rider or supplemental policy provision and the cash surrender value as defined in (d) of this section for a policy which provides only the benefits otherwise provided by the rider or supplemental policy provision.

(f) Notwithstanding (d) of this section, if a family policy issued on or after April 7, 1984, defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse is age 71, the cash surrender value referred to in (d) of this section shall be an amount not less than the cash surrender value as defined in (d) of this section for an otherwise similar policy issued at the same age without the term insurance on the life of the spouse and the cash surrender value as defined in (d) for a policy which provides only the benefits otherwise provided by the term insurance on the life of the spouse. A cash surrender value available within 30 days after any anniversary under a policy paid-up by completion of all premium payments, or a policy continued under any paid-up nonforfeiture benefits whether or not required by (b) of this section, shall be an amount not less than the present value, on the anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the insurer on account of or secured by the policy.

(g) A paid-up nonforfeiture benefit available under the policy in the event of default in the premium payment due on any policy anniversary shall be such that its present value as of the anniversary shall be at least equal to the cash surrender value provided for by the policy or, if none is provided for, that cash surrender value which would have been required by this section in the absence of the conditions that premiums shall have been paid for at least a specified period.

(h) Except as provided in (j) of this section, the adjusted premiums for a policy shall be calculated on an annual basis and shall be the uniform percentage of the respective premiums specified in the policy for each policy year, excluding extra premiums on a substandard policy that the present value, at the date of issue of the policy, of all the adjusted premiums shall be equal to the sum of (1) the then present value of the future guaranteed benefits provided for by the policy; (2) two percent of the amount of the insurance, if the insurance is uniform in amount, or of the equivalent uniform amount, as defined, if the amount of insurance varies with the duration of the policy; (3) 40 percent of the adjusted premiums for the first policy year; (4) 25 percent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less, except that in applying the percentage specified in (3) and (4) of this subsection no adjusted premiums shall be considered to exceed four percent of the amount of insurance or uniform amount equivalent thereto. Whenever the plan or term of a policy has been changed, either by request of the insured or automatically in accordance with the provisions of the policy, the date of inception of the changed policy for the purposes of determining a nonforfeiture benefit or cash surrender value shall be the date as of which the age of the insured is determined for the purposes of the changed policy. The date of issue of a policy for the purposes of this section shall be the date on which the rated age of the insured is determined. This subsection does not apply to policies issued on or after the operative date of (w) of this section.

(i) If a policy provides an amount of insurance that varies with the duration of the policy, the equivalent uniform amount of insurance for the purpose of (h) of this section shall be considered to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term the amount of which does not vary with the duration and the benefit under which have the same present value at the date of issue as the benefits under the policy, except that in the case of a policy a varying amount of insurance issued on the life of a child under age 10, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy before the attainment of age 10 were the amount provided by the policy at age 10.

(j) The adjusted premiums for a policy which provides term insurance benefits by rider or supplemental policy provision shall be equal to (1) the adjusted premiums for an otherwise similar policy issued at the same age without the term insurance benefits, increased during the period for which premiums for the term insurance benefits are payable, by (2) the adjusted premiums for the term insurance, the foregoing items (1) and (2) being calculated separately in accordance with (h) and (i) of this section, except that, for the purposes of (h)(2), (3) and (4) of this section, the amount of insurance of equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in (2) of this subsection shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in (1) of this subsection.

(k) All adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of the Commissioner's 1958 Standard Ordinary Mortality Table, except that for any category or ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six years younger than the actual age of the insured. Except as provided in (1) of this section, the calculations for all policies of industrial insurance shall be made on the basis of the 1941 Standard Industrial Mortality Table. All calculations shall be made on the basis of the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits. The rate of interest specified in the policy may not exceed three and one-half percent a year except that (1) a rate of interest not exceeding five and one-half percent a year may be used for policies issued on or after July 1, 1978, and (2) a rate of interest not exceeding six and one-half percent a year may be used for a single premium whole life or endowment insurance policy. In calculating the present value of paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed in the case of a policy of ordinary insurance, may be not more than those shown in the Commissioner's 1958 Extended Term Insurance Table. In the case of a policy of industrial insurance, the rates of mortality may be not more than 130 percent of the rates of mortality according to the 1941 Standard Industrial Mortality Table. The calculation of the adjusted premiums and present values for insurance issued on a substandard basis may be based on another table of mortality as may be specified by the insurer and approved by the director. This subsection does not apply to policies issued on or after the operative date of (w) of this section.

(l) In case of industrial policies issued on or after January 1, 1970, the adjusted premiums and present values referred to in this section shall be calculated on the basis of the Commissioner's 1961 Standard Industrial Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits, however, that specified the rate of interest specified in the policy may not exceed three and one-half percent a year except that (1) a rate of interest not exceeding five and one-half percent a year may be used for policies issued on or after July 1, 1978; and (2) a rate of interest not exceeding six and one-half percent a year may be used for a single premium whole life or endowment insurance policy. In calculating the present value of paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioner's 1961 Industrial Extended Term Insurance Table. The calculation of the adjusted premiums and present values for insurance issued on a substandard basis may be based on a table of mortality specified by the insurer and approved by the director. This subsection does not apply to policies issued on or after the operative date of (w) of this section.

(m) Except as provided in (s) of this section, the adjusted premiums for a policy shall be calculated on an annual basis and shall be a uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding a uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of (1) the then present value of the future guaranteed benefits provided for by the policy; (2) one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years; and (3) 125 percent of the nonforfeiture net level premium as defined in (n) - (t) of this section. In applying the percentage specified in (3) of this paragraph a nonforfeiture net level premium shall not exceed four percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined. This subsection applies to all policies issued after the operative date of (w) of this section.

(n) The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one a year payable on the date of issue of the policy and on each anniversary of the policy on which a premium falls due. This subsection applies to all policies issued after the operative date of (w) of this section.

(o) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums or which provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of a change in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums, and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change. This subsection applies to all policies issued after the operative date of (w) of this section.

(p) Except as provided in (s) of this section, the recalculated future adjusted premiums for a policy shall be a uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all future adjusted premiums shall be equal to the excess of (1) the sum of (A) the then present value of the then future guaranteed benefits provided for by the policy; and (B) the additional expense allowance, if any; over (2) the then cash surrender value if any, or present value of any paid-up nonforfeiture benefit under the policy. This subsection applies to all policies issued after the operative date of (w) of this section.

(q) The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of (1) one percent of the excess, if positive, of the average amount of insurance at the beginning of each of the first 10 policy years after the change over the average amount of insurance before the change at the beginning of each of the first 10 policy years after the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and (2) 125 percent of the increase, if positive, in the nonforfeiture net level premium. This subsection applies to all policies issued after the operative date of (w) of this section.

(r) The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing (1) by (2) where

(1) equals the sum of

(A) the nonforfeiture net level premium applicable before the change times the present value of an annuity of one a year payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred; and

(B) the present value of the increase in future guaranteed benefits provided for by the policy; and

(2) equals the present value of an annuity of one a year payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due. This subsection applies to all policies issued after the operative date of (w) of this section.

(s) Notwithstanding (m) - (q) of this section, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, the policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, the adjusted premiums and present values may be calculated as if it were issued to provide those higher uniform amounts of insurance on the standard basis. This subsection applies to all policies issued after the operative date of (w) of this section.

(t) The adjusted premiums and present values for a policy of ordinary insurance referred to in this section shall be calculated on the basis of the Commissioner's 1980 Standard Ordinary Mortality Table or, at the election of the insurer for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors. The adjusted premiums and present values for a policy of industrial insurance shall be calculated on the basis of the Commissioner's 1961 Standard Industrial Mortality Table. The adjusted premiums and present values for a policy issued in a particular calendar year shall be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this subsection for policies issued in that calendar year. Provided, however, that

(1) at the option of the insurer, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this subsection, for policies issued in the immediately preceding calendar year;

(2) under a paid-up nonforfeiture benefit, including a paid-up dividend addition, a cash surrender value available, shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of the paid-up nonforfeiture benefit and paid-up dividend additions, if any;

(3) an insurer may calculate the amount of a guaranteed paid-up nonforfeiture benefit including any paid-up addition under the policy on the basis of an interest rate no less than that specified in the policy for calculating cash surrender values;

(4) in calculating the present value of paid-up term insurance with accompanying pure endowment, if any, offered as nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioner's Extended Term Insurance Table for policies of ordinary insurance and not more than the Commissioner's 1961 Industrial Extended Term Insurance Table for policies of industrial insurance;

(5) for insurance issued on a substandard basis, the calculations of adjusted premiums and present values may be based on appropriate modifications mentioned above;

(6) an ordinary mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation adopted by the director for use in determining the minimum nonforfeiture standard may be substituted for the Commissioner's 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioner's 1980 Extended Term Insurance Table;

(7) an industrial mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation adopted by the director for use in determining the minimum nonforfeiture standard may be substituted for the Commissioner's 1961 Standard Industrial Mortality Table or the Commissioner's 1961 Industrial Extended Term Insurance Table. This subsection applies to all policies issued after the operative date of (w) of this section.

(u) The nonforfeiture interest rate a year for a policy issued in a particular calendar year shall be equal to 125 percent of the calendar year statutory valuation interest rate for the policy as defined in the Standard Valuation Law, rounded to the nearer one quarter of one percent. This subsection applies to all policies issued after the operative date of (w) of this section.

(v) Notwithstanding any other provision in this title, a refiling of nonforfeiture values or their methods of computation for a previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provision of that policy form. This subsection applies to all policies issued after the operative date of (w) of this section.

(w) An insurer may file with the director a written notice of its election to comply with the provisions of this subsection after a specified date before January 1, 1989. That date shall be the operative date of this subsection for the insurer. If an insurer makes no election, the operative date of this subsection for the insurer shall be January 1, 1989.

(x) In the case of a plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or in the case of any plan of life insurance which is of such a nature than minimum values cannot be determined by the methods described in subsections (b) - (k) or (m) of this section,

(1) the director must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insured as the minimum benefits otherwise required by subsections (b) - (w) of this section;

(2) the director must be satisfied that the benefits and pattern of premiums of the plan do not mislead prospective policyholders or insureds;

(3) the cash surrender values and paid-up nonforfeiture benefits provided by the plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this Standard Nonforfeiture Law for Life Insurance, as determined by regulations adopted by the director.

(y) A cash surrender value and a paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in (b) - (w) of this section may be calculated upon the assumption that a death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide the additions. Notwithstanding the provisions of (d) of this section, certain additional benefits and premiums for those additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and no additional benefits shall be required to be included in any paid-up nonforfeiture benefits. The benefits to be disregarded are those paid

(1) in the event of death or dismemberment by accident or accidental means;

(2) in the event of total and permanent disability;

(3) as a reversionary annuity or deferred reversionary annuity benefits;

(4) as term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this section would not apply;

(5) as term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if the term insurance expires before the child's age is 26, is uniform in amount after the child's age is one, and has not become paid-up by reason of the death of a parent of the child; and

(6) as other policy benefits additional to life insurance and endowment benefits.

(z) This subsection, in addition to all other applicable subsections of this section, shall apply to all policies issued on or after January 1, 1987. The cash surrender value available under the policy in the event of default in a premium payment due on a policy anniversary shall be in an amount which does not differ by more than two-tenths of one percent of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years, from the sum of the greater of zero and the basic cash value hereinafter specified and the present value of any existing paid-up additions less the amount of any indebtedness of the insurer under the policy. The basic cash value shall be equal to the present value on the policy anniversary of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the insurer if there had been no default, less the then present value of the nonforfeiture factors as defined in this subsection, corresponding to the premiums which would have fallen due on and after the policy anniversary. Provided, however, that the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage as described in subsection (d) or (j), whichever is applicable, be the same as are the effects specified in (d) or (j) of this section, whichever is applicable, on the cash surrender values as defined in that subsection. The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in (h), (i), (j) and (m) of this section, whichever is applicable. Except as is required by the next succeeding sentence of this subsection, the percentage (1) must be the same percentage for each policy year between the second policy anniversary and the later of (A) the fifth policy anniversary and (B) the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness of at least two-tenths of one percent of either the amount, of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years; and (2) must be such that no percentage after the later of the two policy anniversaries specifed in (l) of this subsection may apply to fewer than five consecutive policy years. Provided, that no basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, defined in (h), (i), and (j) of this section or in (m) of this section, whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value. All adjusted premiums and present values referred to in this subsection shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy compliance with the other subsections of this section. The cash surrender values referred to in this subsection shall include all endowment benefits provided for by the policy. Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manner specified for determining the analogous minimum amounts in (b) - (g), (m), and (y) of this section. The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed as items (1) through (6) in (y) of this section shall conform with the principles of this subsection.

(aa) This section does not apply to any of the following:

(1) reinsurance;

(2) group insurance;

(3) pure endowment;

(4) annuity or reversionary annuity contract;

(5) term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy;

(6) term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in (h) - (w) of this section is less than the adjusted premiums calculated, on a policy of uniform amount or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance for a term defined as follows: for ages at issue 50 and under, the term shall be 15 years; thereafter, the term decrease one year for each year of age beyond 50, and for a term of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy;

(7) policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in (d) - (w) of this section, exceeds two and one-half percent of the amount of insurance at the beginning of the same policy year;

(8) policy which shall be delivered outside this state through an agent or other representative of the insurer issuing the policy.

(bb) For purposes of determining the applicability of subsection (aa), the at expiry for a joint term life insurance policy shall be the age at expiry of the oldest life.

(cc) The operative date of this section is January 1, 1968 except that an insurer may elect to comply with this section before that date by filing a written notice of election with the director. A written notice of election is not effective unless the insurer specifies in the notice

(1) the date upon which this section is to be operative, which date must be later than the date on which the notice is filed;

(2) the policies to which this section applies.



Sec. 21.45.305. - Standard nonforfeiture law for individual deferred annuities.

(a) This section does not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under 26 U.S.C. 408 (Internal Revenue Code), as amended, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, nor to any contract that shall be delivered outside this state through an agent or other representative of the company issuing the contract.

(b) In the case of contracts issued on or after the operative date of this section as defined in (k) of this section, no contract of annuity, except as stated in (a) of this section, may be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions that in the opinion of the director are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract: (1) that upon cessation of payment of considerations under a contract, the company will grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in (d) - (g) and (i) of this section; (2) if a contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or before the commencement of any annuity payments, the company will pay in lieu of any paid-up annuity benefit a cash surrender benefit of such amount as is specified in (d), (e), (g) and (i) of this section; the company shall reserve the right to defer the payment of that cash surrender benefit for a period of six months after demand for the payment with surrender of the contract; (3) a statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender, or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of those benefits; (4) a statement that any paid-up annuity, cash surrender, or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which those benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract or any prior withdrawals from or partial surrenders of the contract. Notwithstanding the requirements of this subsection, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid before that period would be less than $20 monthly, the company may at its option terminate the contract by payment in cash of the then present value of such portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by that payment shall be relieved of any further obligation under the contract.

(c) The minimum values as specified in (d) - (g) and (i) of this section of any paid-up annuity, cash surrender, or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this section:

(1) The minimum nonforfeiture amount at any time at or before the commencement of any annuity payments shall be equal to an accumulation up to that time at a rate of interest established under (2) of this subsection of the net considerations as defined in this paragraph paid before that time, decreased by the sum of (A) any prior withdrawals from or partial surrenders of the contract accumulated at a rate of interest established under (2) of this subsection; (B) the amount of any indebtedness to the company on the contract, including interest due and accrued; (C) an annual contract charge of $50, accumulated at a rate of interest established under (2) of this subsection; and (D) any premium tax paid by the company for the contract, accumulated at a rate of interest established under (2) of this subsection. The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to 871/2 percent of the corresponding gross considerations credited to the contract during that contract year.

(2) The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as the lesser of three percent a year or the following, which shall be specified in the contract if the interest rate will be reset: (A) the five-year constant maturity treasury rate reported by the federal reserve as of a date, or average over a period, rounded to the nearest 1/20 of one percent, specified in the contract not more than 15 months before the contract issue date or redetermination date under (D) of this paragraph; (B) reduced by 125 basis points; (C) where the resulting interest rate is not less than one percent; and (D) the interest rate must apply for an initial period and may be redetermined for additional periods; the redetermination date, basis, and period, if any, must be stated in the contract; the basis is the date or average over a specified period that produces the value of the five-year constant maturity treasury rate to be used at each redetermination date.

(3) During the period or term that a contract provides substantive participation in an equity indexed benefit, the contract may increase the reduction described in (2)(B) of this subsection by up to an additional 100 basis points to reflect the value of the equity index benefit. The present value at the contract issue date, and at each following redetermination date, of the additional reduction may not exceed the market value of the benefit. The director may require a demonstration of the present value of the additional reduction and may disallow or limit the additional reduction if the demonstration does not prove that the present value of the additional reduction does not exceed the market value of the benefit.

(4) The director may by regulation provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity index benefit or for other contracts that the director determines require adjustment. An adjustment to the calculation of minimum nonforfeiture amounts authorized under this subsection may not result in an interest rate of less than one percent.

(d) Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Such present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

(e) For contracts which provide cash surrender benefits, such cash surrender benefits available before maturity may not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid before the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract. The present value shall be calculated on the basis of an interest rate not more than one percent higher than the interest rate specified in the contract for accumulating the net considerations to determine the maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event may any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts shall be at least equal to the cash surrender benefit.

(f) For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time before maturity may not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid before the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity. The present value shall be calculated for the period before the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine the maturity value, and increased by any existing additional amounts credited by the company to the contract. For contracts which do not provide any death benefits before the commencement of any annuity payments, the present values shall be calculated on the basis of the interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event may the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

(g) For the purpose of determining the benefits calculated under (e) and (f) of this section, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be considered to be the latest date for which election shall be permitted by the contract, but is not considered to be later than the anniversary of the contract next following the annuitant's 70th birthday or the 10th anniversary of the contract, whichever is later.

(h) Any contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount before the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.

(i) Any paid-up annuity, cash surrender, or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

(j) For any contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of (d) - (g) and (i) of this section, additional benefits payable (1) in the event of total and permanent disability, (2) as reversionary annuity or deferred reversionary annuity benefits, or (3) as other policy benefits additional to life insurance, endowment, and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits that may be required by this section. The inclusion of such additional benefits is not required in any paid-up benefits, unless those additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender, and death benefits.

(k) After July 6, 1978, any company may file with the director a written notice of its election to comply with the provisions of this section after a specified date before July 6, 1980. After the filing of the notice, then upon the specified date, which shall be the operative date of this section for the company, this section shall become operative with respect to annuity contracts thereafter issued by the company. If a company makes no such election, the operative date of this section for the company shall be July 6, 1980.



Sec. 21.45.310. - Prohibited policy plans.

(a) An insurer may not issue for delivery or deliver in this state a life insurance policy or annuity contract issued under any plan for the segregation of policyholders into mathematical groups and providing benefits for a surviving policyholder of a group arising out of the death of another policyholder of that group or under another similar plan.

(b) An insurer may not issue for delivery or deliver in this state a life insurance policy or annuity contract providing benefits or values for surviving or continuing policyholders contingent upon the lapse or termination of the policies of other policyholders, whether by death or otherwise. This provision does not prohibit the payment or allowance of regular annual dividends or savings under participating forms of policies or contracts, or prohibit the annual distribution to policyholders or beneficiaries of sums representing in part gains to the insurer from lapses, surrenders, or mortality either in general or as resulting from particular classifications of policies.



Sec. 21.45.320. - Industrial life insurance defined. [Repealed, Sec. 17 ch 21 SLA 1985].

Repealed or Renumbered






Chapter 21.48. - GROUP LIFE INSURANCE

Sec. 21.48.010. - Group requirements for group contracts.

(a) A group life insurance policy may not be delivered in this state insuring the lives of more than one individual unless

(1) the policyholder was formed for purposes other than obtaining insurance or is a trust established by one or more employers or labor unions or by one or more employers and labor unions;

(2) the policy covers at least two individuals at the date of issue;

(3) an individual eligible for coverage is subject to uniformly applied standards of insurability as may be imposed by the insurer;

(4) amounts of group life insurance are determined based on some plan that will preclude individual selection; and

(5) the group life insurance contract is in compliance with the other applicable provisions of this chapter.

(b) The provisions of (a) of this section do not apply to life insurance policies

(1) insuring only individuals related by blood, marriage, or legal adoption;

(2) insuring only individuals having a common interest through ownership of a business enterprise, or a substantial legal interest or equity in a business enterprise, and who are actively engaged in its management; or

(3) insuring only individuals otherwise having an insurable interest in each other's lives.

(c) Insurance under a group life insurance policy may be extended to insure dependents. Notwithstanding AS 21.48.170 , only one certificate need be issued for delivery to an insured person if a statement concerning a dependent's coverage is included in the certificate.

(d) In this section, "dependents" means the spouse and dependent children of an employee or member of the group.



Sec. 21.48.020. - 21.48.050 - l Employee, union, trustee, and public employee groups. [Repealed, Sec. 3 ch 30 SLA 1984].

Repealed or Renumbered



Sec. 21.48.060. - Debtor groups.

The lives of a group of individuals may be insured under a policy issued to a creditor, who shall be considered the policyholder, to insure the debtors of the creditor, subject to the following requirements:

(1) the debtors eligible for insurance under the policy shall be all of the debtors of the creditor whose indebtedness is repayable either (A) in installments, or (B) in one sum at the end of a period not in excess of 18 months from the initial date of the debt, or all of any class or classes of them determined by conditions pertaining to the indebtedness or the purchase giving rise to the indebtedness; the policy may provide that the term "debtors" includes the debtors of one or more subsidiary corporations, and the debtors of one or more affiliated corporations, proprietors, or partnerships if the business of the policyholder and of the affiliated corporations, proprietors, or partnerships is under common control;

(2) the premium for the policy shall be paid by the policyholder, either from the creditor's funds or from charges collected from the insured debtors or from both; a policy on which part or all of the premium is to be derived from the collection from the insured debtors of identifiable charges not required of uninsured debtors may not include, in the class or classes of debtors eligible for insurance, debtors under obligations outstanding at its date of issue without evidence of individual insurability unless at least 75 percent of the then eligible debtors elect to pay the required charges; a policy on which no part of the premium is to be derived from the collection of the identifiable charges must insure all eligible debtors, or all except those whose evidence of individual insurability is not satisfactory to the insurer;

(3) the policy may be issued only if the group of eligible debtors is then receiving new entrants at the rate of at least 100 persons yearly, or may reasonably be expected to receive at least 100 new entrants during the first policy year, and only if the policy reserves to the insurer the right to require evidence of individual insurability if less than 75 percent of the new entrants become insured; the policy may exclude from the classes eligible for insurance classes of debtors determined by age;

(4) the amount of insurance on the life of a debtor may at no time exceed the amount owed by the debtor to the creditor; if the insurance is in connection with an educational credit transaction commitment, the amount owed by the debtor to the creditor may be considered to include the portion of the educational loan commitment that has not been advanced by the creditor; if the indebtedness is repayable in one sum to the creditor, the insurance on the life of a debtor may in no instance be in effect for a period in excess of 18 months, except that the insurance may be continued for an additional period not exceeding six months in the case of default, extension, or recasting of the loan;

(5) the insurance shall be payable to the policyholder; each payment shall reduce or extinguish the unpaid indebtedness of the debtor to the extent of the payment.



Sec. 21.48.070. - Credit union group.

The lives of a group of individuals may be insured under a policy issued to a credit union organized under the laws of the state or the Federal Credit Union Act, which shall be considered the policyholder, to insure eligible members for amounts of insurance not in excess of the share balance of each member, based upon some plan that will preclude individual selection, for the benefit of someone other than the credit union or its officials and subject to the following requirements:

(1) the members eligible for insurance under the policy shall be all the members of the credit union who meet standard physical requirement conditions of the insurer, or all of any class or classes of them determined by conditions pertaining to their age, or to membership in the credit union, or both;

(2) the premiums for the policy shall be paid by the policyholder, either wholly from the credit union's funds, or partly from these funds and partly from funds contributed by the insured members specifically for their insurance; a policy may not be issued on which the entire premium is to be derived from funds contributed by the insured members specifically for their insurance; a policy on which part of the premium is to be derived from funds contributed by the insured members specifically for their insurance may be placed only if at least 75 percent of the then eligible members, excluding those whose evidence of individual insurability is not satisfactory to the insured, elect to make the required contribution; a policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members or all except those whose evidence of individual insurability is not satisfactory to the insurer;

(3) the policy must cover at least 25 members at the date of issue.



Sec. 21.48.090. - Dependents' coverage. [Repealed, Sec. 3 ch 30 SLA 1984].

Sec. 21.48.090. Dependents' coverage. [Repealed, Sec. 3 ch 30 SLA 1984].

Repealed or Renumbered



Sec. 21.48.100. - Provisions required in group contracts.

A policy of group life insurance may not be delivered in this state unless it contains in substance the provisions set out in AS 21.48.110 - 21.48.200 or provisions that in the opinion of the director are more favorable to the persons insured, or at least as favorable to the persons insured and more favorable to the policyholder; except that

(1) AS 21.48.160 - 21.48.200 do not apply to policies issued to a creditor to insure debtors of the creditor;

(2) the standard provisions required for individual life insurance policies do not apply to group life insurance policies;

(3) if the group life insurance policy is on a plan of insurance other than the term plan, it must contain a nonforfeiture provision or provisions that in the opinion of the director is or are equitable to the insured persons and to the policyholder, but nothing in this paragraph may be construed to require that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies.



Sec. 21.48.110. - Grace period.

The group life insurance policy must contain a provision that the policyholder is entitled to a grace period of 31 days for the payment of a premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder gave the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for payment of a pro rata premium for the time the policy was in force during the grace period.



Sec. 21.48.120. - Incontestability.

The group life insurance policy must contain a provision that the validity of the policy may not be contested, except for nonpayment of premium, after it has been in force for two years from its date of issue; and that a statement made by a person insured under the policy relating to that person's insurability may not be used in contesting the validity of the insurance with respect to which the statement was made after the insurance has been in force for a period of two years during the person's lifetime or unless it is contained in a written instrument signed by the person.



Sec. 21.48.130. - Application.

The group life insurance policy must contain a provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be considered representations and not warranties, and that a statement made by a person insured may not be used in a contest unless a copy of the instrument containing the statement is or has been furnished to the person or the beneficiary of the person.



Sec. 21.48.140. - Insurability.

The group life insurance policy must contain a provision setting out the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of the coverage.



Sec. 21.48.150. - Misstatement of age.

The group life insurance policy must contain a provision specifying an equitable adjustment of premiums or of benefits or of both to be made if the age of a person insured has been misstated, the provision to contain a clear statement of the method of adjustment to be used.



Sec. 21.48.160. - Payment of benefits.

The group life insurance policy must contain a provision that any sum becoming due by reason of the death of the person insured shall be payable to the beneficiary designated by the person insured, subject to the provisions of the policy if there is no designated beneficiary as to all or a part of the sum living at the death of the person insured, and subject to any right reserved by the insurer in the policy and set out in the certificate to pay at its option a part of the sum not exceeding $4,000 to any person appearing to the insurer to be equitably entitled to it by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured.



Sec. 21.48.170. - Certificate.

The group life insurance policy must contain a provision that the insurer will issue to the policyholder for delivery to each person insured an individual certificate listing the insurance protection to which the insured is entitled, to whom the insurance benefits are payable, and the rights and conditions set out in AS 21.48.180 - 21.48.200.



Sec. 21.48.180. - Conversion on termination of eligibility.

The group life insurance policy must contain a provision that if the insurance, or any portion of it, on a person covered under the policy ceases because of termination of employment or of membership in the class or classes eligible for coverage under the policy, the person shall be entitled to have issued to the person by the insurer, without evidence of insurability, an individual policy of life insurance without health insurance or other supplementary benefits, provided application for the individual policy is made, and the first premium paid to the insurer, within 31 days after the termination, and provided further that

(1) the individual policy shall, at the option of the person, be on any one of the forms, except term insurance, then customarily issued by the insurer at the age and for the amount applied for;

(2) the amount of the individual policy may not be in excess of the amount of life insurance that ceases because of the termination, less the amount of any life insurance for which the person is or becomes eligible under the same or any other group policy within 31 days after the termination, provided that any amount of insurance that matured on or before the date of the termination as an endowment payable to the person insured, whether in one sum or in installments or in the form of annuity, may not, for the purpose of this provision, be included in the amount that is considered to cease because of the termination;

(3) the premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which the person then belongs, and to the person's age attained on the effective date of the individual policy.



Sec. 21.48.190. - Conversion on termination of policy.

The group life insurance policy must contain a provision that if the group policy terminates or is amended to terminate the insurance of any class of insured persons, every person insured under the policy at the date of the termination whose insurance terminates and who has been so insured for at least five years before the termination date shall be entitled to have issued to the person by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided in AS 21.48.180 , except that the group policy may provide that the amount of the individual policy may not exceed the smaller of

(1) the amount of the person's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which the person is or becomes eligible under any group policy issued or reinstated by the same or another insurer within 31 days after the termination; and

(2) $2,000.



Sec. 21.48.200. - Death pending conversion.

The group life insurance policy must contain a provision that if a person insured under the policy dies during the period within which the person would have been entitled to have an individual policy issued in accordance with AS 21.48.180 or 21.48.190 and before the individual policy becomes effective, the amount of life insurance that the person would have been entitled to have issued under the individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium has been made.



Sec. 21.48.210. - Notice as to conversion right.

If an individual insured under a group life insurance policy hereafter delivered in this state becomes entitled under the terms of the policy to have an individual policy of life insurance issued without evidence of insurability, subject to making application and paying the first premium within the period specified in the policy, and if the individual is not given notice of the existence of the right at least 15 days before the expiration date of the period, the individual shall have an additional period within which to exercise the right, but nothing in this section may be construed to continue an insurance beyond the period provided in the policy. This additional period shall expire 15 days after the individual is given notice, but in no event may the additional period extend beyond 60 days after the expiration date of the period provided in the policy. Written notice presented to the individual or mailed by the policyholder to the last known address of the individual or mailed by the insurer to the last known address of the individual as furnished by the policyholder constitutes notice for the purpose of this section.



Sec. 21.48.220. - Employee life insurance.

"Employee life insurance" is that plan of life insurance, other than salary savings life insurance or pension trust insurance and annuities, under which individual policies are issued to the employees of an employer and where the policies are issued on the lives of not less than five nor more than 10 employees at the date of issue. Premiums for the policies shall be paid by the employer or the trustee of a fund established by the employer either wholly from the employer's funds, or funds contributed by the employer, or partly from these funds and partly from funds contributed by the insured employees.



Sec. 21.48.230. - Violations.

Violations of this chapter are subject to the penalties provided by AS 21.90.020.






Chapter 21.51. - HEALTH INSURANCE POLICIES

Sec. 21.51.010. - Applicability.

Nothing in this chapter applies to or affects

(1) a policy of liability or workers' compensation insurance with or without supplementary expense coverage;

(2) a group or blanket policy;

(3) life insurance, endowment or annuity contracts, or supplemental contracts that contain only those provisions relating to health insurance that

(A) provide additional benefits in case of death or dismemberment or loss of sight by accident or accidental means; or

(B) operate to safeguard the contracts against lapse, or to give a special surrender value or special benefit or an annuity in the event that the insured or annuitant becomes totally and permanently disabled, as defined by the contract or supplemental contract;

(4) reinsurance.



Sec. 21.51.020. - Scope, format of policy.

A policy of health insurance may not be delivered or issued for delivery to a person in this state unless it otherwise complies with this title, and complies with the following:

(1) the entire money and other considerations must be expressed in the policy;

(2) the time the insurance takes effect and terminates must be expressed in the policy;

(3) it must insure only one person, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of a family, who shall be considered the policyholder, any two or more eligible members of that family, including husband, wife, dependent children, or any children under a specified age, which shall not exceed 23 years, and any other person dependent upon the policyholder;

(4) the style, arrangement, and over-all appearance of the policy must give no undue prominence to any portion of the text, and every printed portion of the text of the policy and of endorsements or attached papers must be plainly printed in light-faced type of a style in general use, the size of which must be uniform and not less than 10 point with a lower case unspaced alphabet length not less than 120 point; in this paragraph, text includes all printed matter except the name and address of the insurer, name or title of the policy, the brief description, if any, and captions and subcaptions;

(5) the exceptions and reductions of indemnity must be set out in the policy and, other than those contained in AS 21.51.040 - 21.51.260, must be printed, at the insurer's option, either included with the benefit provision to which they apply, or under an appropriate caption such as "Exceptions," or "Exceptions and Reductions," except that if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of the exception or reduction must be included with the benefit provision to which it applies;

(6) each form, including riders and endorsements, must be identified by a form number in the lower left-hand corner of the first page;

(7) the policy may not contain a provision making a portion of the charter, rules, constitution, or bylaws of the insurer a part of the policy unless the portion is set out in full in the policy; this paragraph does not apply to the incorporation of, or reference to, a statement of rates or classification of risks, or short-rate table filed with the director.



Sec. 21.51.030. - Required provisions.

(a) Except as provided in (b) of this section, each policy delivered or issued for delivery to a person in this state must contain the provisions specified in AS 21.51.040 - 21.51.150, in the words in which the same appear; except, that the insurer may, at its option, substitute for one or more of the provisions corresponding provisions of different wording approved by the director that are in each instance not less favorable in any respect to the insured or the beneficiary. Each provision shall be preceded individually by the applicable caption shown, or, at the option of the insurer, by the appropriate individual or group captions or subcaptions as the director may approve.

(b) If the provision is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the approval of the director shall omit from the policy any inapplicable provision or part of a provision and shall modify the inconsistent provision or part of a provision in a manner that makes the provision as contained in the policy consistent with the coverage provided by the policy.



Sec. 21.51.040. - Entire contract.

There shall be a provision as follows:

"Entire Contract; Changes: This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless the approval is endorsed hereon or attached hereto. No agent has authority to change this policy or to waive any of its provisions."



Sec. 21.51.050. - Time limit on certain defenses.

There shall be a provision as follows:

"Time Limit on Certain Defenses: (1) After three years from the date of issue of this policy no misstatements, except fraudulent misstatements, made by the applicant in the application for the policy shall be used to void the policy or to deny a claim for loss incurred or disability (as defined in the policy) commencing after the expiration of the three-year period."

(A) The foregoing policy provision shall not be so construed as to affect any legal requirement for avoidance of a policy or denial of a claim during the initial three-year period, or to limit the application of AS 21.51.170 - 21.51.210 in the event of misstatement with respect to age or occupation or other insurance.

(B) A policy that the insured has the right to continue in force subject to its terms by the timely payment of premium (i) until at least age 50 or (ii) in the case of a policy issued after age 44, for at least five years from its date of issue, may contain in lieu of the foregoing the following provision (from which the clause in parentheses may be omitted at the insurer's option) under the caption "Incontestable":

"After this policy has been in force for a period of three years during the lifetime of the insured (excluding any period which the insured is disabled), it shall become incontestable as to the statements contained in the application."

"(2) No claim for loss incurred or disability (as defined in the policy) commencing after three years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed before the effective date of coverage of this policy."



Sec. 21.51.060. - Grace period.

(a) There shall be a provision as follows:

"Grace Period: A grace period of (insert a number not less than "7' for weekly premium policies, "10' for monthly premium policies and "31' for all other policies) days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force."

(b) A policy in which the insurer reserves the right to refuse renewal shall have, at the beginning of the provision in (a) of this section,

"Unless not less than 30 days before the premium due date the insurer has delivered to the insured or has mailed to the last address of the insured as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted."



Sec. 21.51.070. - Reinstatement.

(a) There shall be a provision as follows:

"Reinstatement: If (1) a renewal premium is not paid within the time granted the insured for payment, (2) a subsequent acceptance of premium by the insurer or by an agent authorized by the insurer to accept the premium occurs, without requiring in connection therewith an application for reinstatement, and (3) the insurer issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of the application by the insurer or, lacking approval, upon the 45th day following the date of the conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of the application. The reinstated policy shall cover only loss resulting from the accidental injury that may be sustained after the date of reinstatement and loss due to the sickness that may begin more than 10 days after that date. In all other respects, the insured and insurer shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement. A premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to a period more than 60 days before the date of reinstatement."

(b) The last sentence of the provision in (a) of this section may be omitted from a policy that the insured has the right to continue in force subject to its terms by the timely payment of premiums

(1) until at least age 50; or

(2) in the case of a policy issued after age 44, for at least five years from its date of issue.



Sec. 21.51.080. - Notice of claim.

(a) There shall be a provision as follows:

"Notice of Claim: Written notice of claim must be given to the insurer within 20 days after the occurrence or commencement of a loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at (insert the location of the office which the insurer designates for the purpose), or to an authorized agent of the insurer, with information sufficient to identify the insured, shall be considered notice to the insurer."

(b) In a policy providing a loss-of-time benefit which may be payable for at least two years, an insurer may at its option insert the following between the first and second sentences of the provision in (a) of this section:

"Subject to the qualifications set out below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two years, the insured shall, at least once in every six months after having given notice of the claim, give to the insurer notice of continuance of the disability, except in the event of legal incapacity. The period of six months following a filing of proof by the insured or a payment by the insurer on account of the claim or a denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in the giving of notice shall not impair the insured's right to indemnity which would otherwise have accrued during the period of six months preceding the date on which the notice is actually given."



Sec. 21.51.090. - Claim forms.

There shall be a provision as follows:

"Claim Forms: The insurer, within 10 working days after receipt of a notice of claim, will furnish to the claimant forms that are usually furnished by it for filing proofs of loss. If the forms are not furnished within 10 days after the giving of notice, the claimant shall be considered to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character, and the extent of the loss for which claim is made."



Sec. 21.51.100. - Proofs of loss.

There shall be a provision as follows:

"Proofs of Loss: Written proof of loss must be furnished to the insurer at its office in case of claim for loss for which this policy provides periodic payment contingent upon continuing loss within 90 days after the termination of the period for which the insurer is liable and in case of claim for any other loss within 90 days after the date of that loss. Failure to furnish proof within the time required shall not invalidate or reduce a claim if it was not reasonably possible to give proof within that time, provided that the proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one year from the time proof is otherwise required."



Sec. 21.51.110. - Time of payment of claims.

There shall be a provision as follows:

"Time of Payment of Claims: Indemnities payable under this policy for a loss other than loss for which this policy provides a periodic payment will be paid within 30 days after receipt of due written proof of the loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid (insert period for payment, which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability will be paid beginning within 30 days after receipt of due written proof."



Sec. 21.51.120. - Payment of claims.

(a) A health insurance policy delivered or issued for delivery must contain the following provisions:

(1) indemnity for loss of life shall be paid according to the beneficiary designation and payment provisions contained in the policy that are effective at the time of payment; if a beneficiary has not been designated, indemnity shall be paid to the estate of the insured; accrued indemnities unpaid at the insured's death shall be paid to either the beneficiary or the estate, at the option of the insurer; all other indemnities shall be paid to the insured;

(2) the insurer may, and upon written request of the insured shall, within 30 working days after receiving a proof of loss statement, pay indemnities for hospital, nursing, medical, dental, or surgical services directly to the provider of the services; an insurer who pays indemnities to an insured, after the insured has given the insurer written notice in the proof of loss statement of an election of direct payment of indemnities to the provider of the services, shall also pay indemnities to the provider of the services; this paragraph does not require that services be provided by a particular hospital or person;

(3) a covered person may revoke an election of direct payment of indemnities made under this subsection by giving written notice of the revocation to the insurer and to the provider of the services; the written notice of revocation given to the insurer must certify that the covered person has given written notice of revocation to the provider of the services; revocation of an election of direct payment is not effective until the notice of revocation is received by the insurer and the provider of the services;

(4) the right of the insured to request payment of indemnities for hospital, nursing, medical, dental, or surgical services directly to the provider of the services or to another person may be transferred to a person who is not the insured by a qualified domestic relations order; rights under the qualified domestic relations order do not take effect until the order is received by the insurer; in this paragraph, "qualified domestic relations order" means an order or judgment in a divorce or dissolution action under AS 25.24 that designates a person to determine to whom indemnities for a named beneficiary should be paid under a health insurance policy.

(b) A health insurance policy delivered or issued for delivery may, at the option of the insurer, require that an indemnity in an amount not to exceed $1,000 that is payable to the estate of the insured, an insured or beneficiary who is a minor, or an insured who is not competent to give a valid release, be paid to a relative by blood or marriage, or a beneficiary that the insured determines is equitably entitled to the payment. A good faith payment by the insurer under this subsection fully discharges the insurer to the extent of the payment.

(c) This section does not apply to payments made under a provider contract that holds the covered person harmless from charges for services except copayments, coinsurance, and deductibles.



Sec. 21.51.130. - Physical examination, autopsy.

There shall be a provision as follows:

"Physical Examinations and Autopsy: The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law."



Sec. 21.51.140. - Legal actions.

There shall be a provision as follows:

"Legal Actions: No action at law or in equity shall be brought to recover on this policy before the expiration of 60 days after written proof of loss has been furnished in accordance with the requirements of this policy. No action shall be brought after the expiration of three years after the written proof of loss is required to be furnished."



Sec. 21.51.150. - Change of beneficiary.

There shall be a provision as follows:

"Change of Beneficiary: Unless the insured makes an irrevocable designation of beneficiary, the right to change a beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to a change of beneficiary or beneficiaries, or to any other changes in this policy." (The first clause of this provision, relating to the irrevocable designation of beneficiary, may be omitted at the insurer's option.)



Sec. 21.51.160. - Optional policy provisions.

Except as provided in AS 21.51.030 (b), a policy delivered or issued for delivery to a person in this state may not contain provisions respecting the matters set out in AS 21.51.170 - 21.51.260 unless the provisions are in the words in which the same appear in the applicable section, except that the insurer may, at its option, use in lieu of the provision a corresponding provision of different wording approved by the director that is not less favorable in any respect to the insured or the beneficiary. The provision contained in the policy shall be preceded individually by the appropriate caption or, at the option of the insurer, by the appropriate individual or group captions or subcaptions as the director may approve.



Sec. 21.51.170. - Change of occupation.

There may be a provision as follows:

"Change of Occupation: If the insured is injured or contracts sickness after changing occupations to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only the portion of the indemnities provided in this policy which the premium paid would have purchased at the rates and within the limits fixed by the insurer for the more hazardous occupation. If the insured changes occupations to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of the change of occupation, will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of the proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be those which have been last filed by the insurer before the occurrence of the loss for which the insurer is liable or before the date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if the filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in the state before the occurrence of the loss or before the date of proof of change in occupation."



Sec. 21.51.180. - Misstatement of age.

There may be a provision as follows:

"Misstatement of Age: If the age of the insured has been misstated, all amounts payable under this policy shall be that which the premium paid would have purchased at the correct age."



Sec. 21.51.190. - Other insurance in this insurer.

(a) There may be a provision as follows:

"Other Insurance in this Insurer: If an accident or sickness or accident and sickness policy or policies previously issued by the insurer to the insured is in force concurrently herewith, making the aggregate indemnity for . . . . . . . . (insert type of coverage or coverages) in excess of $. . . . . . . (insert maximum limit of indemnity or indemnities) the excess insurance shall be void and all premiums paid for the excess shall be returned to the insured or to the estate of the insured."

(b) In lieu of the provision in (a) of this section, there may be a provision as follows:

"Insurance effective at any one time on the insured under a like policy or policies in this insurer is limited to the one policy elected by the insured, the beneficiary or the estate of the insured, as the case may be, and the insurer will return all premiums paid for all other such policies."



Sec. 21.51.200. - Insurance with other insurers providing benefits for loss on a provision of service or expense incurred basis.

(a) There may be a provision as follows:

"Insurance With Other Insurers: If there is other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurer has not been given written notice before the occurrence or commencement of loss, the only liability under an expense incurred coverage of this policy shall be for the proportion of the loss that the amount that would otherwise have been payable hereunder plus the total of the like amounts under all the other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for the loss and for the return of the portion of the premiums paid that exceed the pro rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision of service basis, the "like amount' of the other coverage shall be taken as the amount which the services rendered would have cost in the absence of the coverage."

(b) If the policy provision in (a) of this section is included in a policy that also contains the policy provision set out in AS 21.51.210 there shall be added to the caption of the foregoing provision the phrase " - Expense Incurred Benefits." The insurer may, at its option, include in this provision a definition of "other valid coverage," approved as to form by the director, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or a province of Canada, and by hospital or medical service organizations, and to any other coverage the inclusion of which may be approved by the director. In the absence of this definition the term may not include group insurance, automobile medical payments insurance, or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to an insured, an amount of benefit provided for the insured under a compulsory benefit statute (including a workers' compensation or employer's liability statute), whether provided by a governmental agency or otherwise, shall in all cases be considered to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third-party liability coverage shall be included as "other valid coverage."



Sec. 21.51.210. - Insurance with other insurers providing benefits for loss on other than an expense incurred basis.

(a) There may be a provision as follows:

"Insurance With Other Insurers: If there is other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense incurred basis and of which this insurer has not been given written notice before the occurrence or commencement of loss, the only liability for the benefits under this policy shall be for the proportion of the indemnities otherwise provided hereunder for the loss that the like indemnities of which the insurer has notice (including the indemnities under this policy) bear to the total amount of all like indemnities for the loss, and for the return of the portion of the premium paid which exceeds the pro rata portion for the indemnities thus determined."

(b) If the policy provision in (a) of this section is included in a policy that also contains the policy provision set out in AS 21.51.200 , there shall be added to the caption of the foregoing provision the phrase " - Other Benefits." The insurer may, at its option, include in this provision a definition of "other valid coverage," approved as to form by the director, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or a province of Canada, and to any other coverage the inclusion of which may be approved by the director. In the absence of this definition the term shall not include group insurance, or benefits provided by union welfare plans or by employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to an insured, an amount of benefit provided for such insured under any compulsory benefit statute (including any workers' compensation or employer's liability statute), whether provided by a governmental agency or otherwise, shall in all cases be considered to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third-party liability coverage shall be included as "other valid coverage."



Sec. 21.51.220. - Relation of earnings to insurance.

(a) There may be a provision as follows:

"Relation of Earnings to Insurance: If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or the average monthly earnings of the insured for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for the proportionate amount of the benefits under this policy that the amount of the monthly earnings or the average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all the coverage upon the insured at the time disability commences and for the return of the part of the premiums paid during the two years which exceed the pro rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all the coverage upon the insured below the sum of $200 or the sum of the monthly benefits specified in the coverages, whichever is the lesser, or operate to reduce benefits other than those payable for loss of time."

(b) The policy provision in (a) of this section may be inserted only in a policy that the insured has the right to continue in force subject to its terms by the timely payment of premiums (1) until at least age 50, or (2) in the case of a policy issued after age 44, for at least five years from its date of issue. The insurer may, at its option, include in this provision a definition of "valid loss of time coverage," approved as to form by the director, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or another state of the United States or a province of Canada, or to any other coverage that may be approved for inclusion by the director or a combination of these coverages. In the absence of this definition the term may not include coverage provided for the insured under a compulsory benefit statute, including a workers' compensation or employer's liability statute, or benefits provided by union welfare plans or by employer or employee benefit organizations.



Sec. 21.51.230. - Unpaid premiums.

There may be a provision as follows:

"Unpaid Premiums: Upon the payment of a claim under this policy, a premium then due and unpaid or covered by a note or written order may be deducted from it."



Sec. 21.51.240. - Conformity with state statutes.

There may be a provision as follows:

"Conformity with State Statutes: Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on that date is amended to conform to the minimum requirements of the statutes."



Sec. 21.51.250. - Illegal occupation.

There may be a provision as follows:

"Illegal Occupation: The insurer shall not be liable for a loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation."



Sec. 21.51.260. - Intoxicants and narcotics.

There may be a provision as follows:

"Intoxicants and Narcotics: The insurer shall not be liable for a loss sustained or contracted in consequence of the insured's being intoxicated or under the influence of a narcotic unless administered on the advice of a physician."



Sec. 21.51.270. - Renewal at option of insurer.

Health insurance policies, other than accident insurance only policies, in which the insurer reserves the right to refuse renewal on an individual basis, must provide in substance in a provision or in an endorsement or rider attached to it that, subject to the right to terminate the policy upon nonpayment of premium when due, the right to refuse renewal may not be exercised to take effect before the renewal date occurring on or after and nearest each policy anniversary, or in the case of lapse and reinstatement, at the renewal date occurring on or after and nearest each anniversary of the last reinstatement, and a refusal of renewal shall be without prejudice to any claim originating while the policy is in force. The parenthetic reference to lapse and reinstatement may be omitted at the insurer's option.



Sec. 21.51.280. - Order of certain provisions.

The provisions that are the subject of AS 21.51.040 - 21.51.260, or any corresponding provisions that are used in lieu thereof in accordance with these sections, shall be printed in the consecutive order of the provisions in the sections or, at the option of the insurer, the provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related, provided that the resulting policy may not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered, or issued.



Sec. 21.51.290. - Third-party ownership.

The word "insured," as used in this chapter, may not prevent a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under a policy to any indemnities, benefits, and rights provided in the policy.



Sec. 21.51.300. - Requirement of other jurisdictions.

(a) A policy of a foreign or alien insurer, when delivered or issued for delivery to a person in this state, may contain any provision that is not less favorable to the insured or the beneficiary than the provisions of this chapter and that is prescribed or required by the law of the state or country under which the insurer is organized.

(b) A policy of a domestic insurer may, when issued for delivery in another state or country, contain any provision permitted or required by the laws of the other state or country.



Sec. 21.51.310. - Conforming to statute.

(a) A policy provision that is not subject to this chapter may not make a policy, or any portion of a policy, less favorable to the insured or the beneficiary than the provisions of the policy that are subject to this chapter.

(b) A policy delivered or issued for delivery to a person in this state in violation of this chapter shall be held valid but shall be construed as provided in this chapter. When a provision in a policy subject to this chapter is in conflict with a provision of this chapter, the rights, duties, and obligations of the insurer, the insured and the beneficiary shall be governed by the provisions of this chapter.



Sec. 21.51.320. - Age limit.

If the policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if the date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after that date, the coverage provided by the policy will continue in force until the end of the period for which premium has been accepted. If the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased before the acceptance of the premium or premiums, the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.



Sec. 21.51.330. - Franchise health insurance.

(a) Health insurance on a franchise plan is that form of health insurance issued to

(1) five or more employees of a corporation, copartnership, or individual employer or a governmental corporation, agency, or department of them; or

(2) 10 or more members, employees, or employees of members of a trade or professional association or of a labor union or of any other association having had an active existence for at least two years if the association or union has a constitution or bylaws and is formed in good faith for purposes other than that of obtaining insurance.

(b) If these persons, with or without their dependents, are issued the same form of an individual policy varying only in amounts and kinds of coverage applied for by the persons under an arrangement whereby the premiums on the policies may be paid to the insurer periodically by the employer, with or without payroll deductions, or by the association for its members, or by some designated person acting on behalf of the employer, association, or union, the term "employees" as used herein may be considered to include the officers, managers, and employees and retired employees of the employer and the individual proprietor or partners if the employer is an individual proprietor or partnership.



Sec. 21.51.340. - Violations. [Repealed, Sec. 22 ch 149 SLA 1984].

Repealed or Renumbered



Sec. 21.51.400. - Renewability and certification.

A health care insurer that offers a health care insurance plan in the individual market shall comply with the guaranteed renewability requirements established under 42 U.S.C. 300gg-42 and shall comply with the certification of coverage requirements established under 42 U.S.C. 300gg-43.



Sec. 21.51.405. - Rate requirements.

Rates charged for a health insurance policy may not be excessive, inadequate, or unfairly discriminatory.



Sec. 21.51.500. - Definitions.

In this chapter,

(1) "health care insurance plan" has the meaning given in AS 21.54.500;

(2) "health care insurer" has the meaning given in AS 21.54.500 ;

(3) "individual market" means the market for health care insurance offered to individuals other than in connection with a health benefit plan as defined in AS 21.54.500 .






Chapter 21.53. - LONG-TERM CARE INSURANCE

Sec. 21.53.010. - Prohibited sale or advertising.

An insurer, hospital or medical service corporation, or a fraternal benefit society may not advertise, market, sell, deliver, or offer for delivery a long-term care insurance policy unless the policy complies with this chapter, AS 21.18, AS 21.45, the health insurance requirements imposed under AS 21.51, and, if a group policy, the group health insurance requirements imposed under AS 21.54.



Sec. 21.53.020. - Disclosure and performance standards.

An insurer, hospital or medical service corporation, or a fraternal benefit society that delivers or issues for delivery a long-term care insurance policy may not

(1) cancel, fail to renew, or otherwise terminate the policy on the grounds of age or deterioration of the mental or physical health of the insured or certificate holder;

(2) include a provision requiring a new waiting period in the event existing coverage is converted to or replaced by a new or another form of health insurance within the same company, unless there is an increase in benefits voluntarily selected by the insured; or

(3) provide coverage only for skilled nursing care, or provide significantly more coverage for skilled care in a facility than is provided for coverage for lower levels of care; evaluation of the coverage provided under this paragraph must be based on the number of days of coverage provided for lower levels of care, when compared to the number of days of coverage provided for skilled care.



Sec. 21.53.030. - Preexisting conditions.

(a) An insurer, hospital or medical service corporation, or a fraternal benefit society may not include, in a long-term care insurance policy or certificate, a definition of "preexisting condition" that is more restrictive than the following: preexisting condition means the existence of symptoms that would cause an ordinarily prudent person to seek diagnosis, care, or treatment, or a condition for which medical advice or treatment was recommended by, or received from a provider of health care services, within six months preceding the effective date of coverage of an insured person.

(b) In a long-term care insurance policy or certificate an insurer, hospital or medical service corporation, or a fraternal benefit society may not exclude coverage for a loss or confinement that is the result of a preexisting condition, unless the loss or confinement begins within six months following the effective date of coverage of an insured person.

(c) The director may extend the limitation periods established under (a) and (b) of this section for specific age group categories or specific policy forms, if the director finds that the extension is in the best interest of the public.

(d) This section does not prohibit an insurer, hospital or medical service corporation, or a fraternal benefit society from using an application form designed to elicit the complete health history of an applicant, and, on the basis of the answers on the application, from applying that insurer's, hospital or medical service corporation's, or fraternal benefit society's established underwriting standards. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in (b) of this section expires. A long-term care insurance policy or certificate may not exclude, limit, or reduce, or use waivers or riders of any kind to exclude, limit, or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions after the waiting period described in (b) of this section, unless the waiver or rider has been specifically approved by the director.



Sec. 21.53.040. - Prior hospital or institutional care conditions prohibited.

(a) A long-term care insurance policy may not be delivered or issued for delivery in this state if the policy conditions eligibility

(1) on a prior hospitalization requirement;

(2) on the receipt of a higher level of institutional care, when care is provided in an institutional setting;

(3) for noninstitutional benefits on a prior institutional stay of more than 30 days for which benefits are paid; or

(4) on admission to an institutional care facility for the same or a related condition within a period of less than 30 days after discharge from the institution, if the policy provides benefits only following institutionalization.

(b) A long-term care insurance policy may contain a limitation or condition on eligibility for benefits, not prohibited in (a) of this section, if the limitation or condition is clearly set out in a separate paragraph of the policy or certificate.



Sec. 21.53.050. - Right of return; outline of coverage.

(a) A long-term care insurance applicant may return a policy within 30 days after delivery and have the premium refunded if, after examination of the policy, the applicant is not satisfied with the policy. A long-term care insurance policy must have a notice prominently printed on the first page of the policy or separately attached stating that the applicant has the right to return the policy within 30 days of its delivery and to have the premium refunded if, after examination of the policy, the applicant is not satisfied with the policy.

(b) An insurer, hospital or medical service corporation, or a fraternal benefit society shall deliver an outline of coverage to a prospective applicant for long-term care insurance at the time of initial solicitation by a means that prominently directs the attention of the recipient to the document and its purpose. In the case of agent solicitations, an agent shall deliver the outline of coverage before the presentation of an application or enrollment form. In the case of direct response solicitations, the outline of coverage must be presented in conjunction with an application or enrollment form. The outline of coverage must include

(1) a description of the principal benefits and coverage provided in the policy;

(2) a statement of the principal exclusions, reductions, and limitations contained in the policy;

(3) a statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including a reservation in the policy of a right to change the premium; continuation or conversion provisions of group coverage must be specifically described;

(4) a statement that the outline of coverage is a summary only, not a contract of insurance, and that the policy or group master policy contains governing contractual provisions;

(5) a description of the terms under which the policy or certificate may be returned and premium refunded; and

(6) a brief description of the relationship between the cost of care and benefits.

(c) A certificate issued under a group long-term care insurance policy that is delivered or issued for delivery in this state must include

(1) a description of the principal benefits and coverage provided in the policy;

(2) a statement of the principal exclusions, reductions, and limitations contained in the policy; and

(3) a statement that the group master policy establishes the governing contractual provisions.



Sec. 21.53.060. - Long-term care benefits under life insurance policies.

(a) In addition to the requirements of AS 21.45, at the time of policy delivery, a policy summary shall be included with an individual life insurance policy if the policy or policy rider provides long-term care benefits. In the case of direct response solicitations, the insurer shall deliver the policy summary upon the applicant's request, but regardless of request shall deliver a policy summary not later than the time of policy delivery. The summary must include

(1) an explanation of how the long-term care benefits interact with other components of the policy, including deductions from death benefits;

(2) an illustration of the amount and length of benefits, and guaranteed lifetime benefits, if any, for each covered person;

(3) an explanation of each exclusion, reduction, and limitation on long-term care benefits; and

(4) if applicable to the policy type,

(A) disclosure of the effects of exercising other rights under the policy;

(B) disclosure of guarantees related to the long-term care costs of insurance charges; and

(C) current and projected maximum lifetime benefits.

(b) If a long-term care benefit is paid under a life insurance policy by the acceleration of the policy death benefit, and is in benefit payment status, a monthly report shall be provided to the policyholder. The report must include

(1) long-term care benefits paid out during the month;

(2) an explanation of changes in the policy, including changes in death benefits or cash values, due to long-term care benefits being paid out; and

(3) the amount of long-term care benefits remaining.



Sec. 21.53.070. - Group long-term care insurance.

Group long-term care insurance coverage may not be offered to a resident of this state under a group policy issued in another state, unless the state in which the policy is issued has statutory or regulatory provisions applicable to group long-term care insurance that are substantially similar to this chapter and the director determines that the issuance of the group policy is not contrary to the best interest of the public, results in economies of acquisition or administration, and the benefits are reasonable in relation to the premiums charged.



Sec. 21.53.080. - Organizational requirements of associations.

An insurer, hospital or medical service corporation, or a fraternal benefit society may not issue group long-term care insurance to an association or a trust or the trustee of a fund established, created, or maintained for the benefit of members of one or more associations, unless the association or the insurer of the association files evidence with the director that the association has

(1) a minimum of 100 members;

(2) been organized and maintained in good faith for purposes other than that of obtaining insurance;

(3) been in active existence for at least one year; and

(4) a constitution and by-laws that require

(A) the association to hold regular meetings not less than annually to further purposes of the members;

(B) except for credit unions, the association to collect dues or solicit contributions from members; and

(C) the members to have voting privileges and representation on the governing board and committees.



Sec. 21.53.090. - Required regulations.

The director shall adopt regulations regarding

(1) the sale of long-term care insurance that provide minimum standards for

(A) terms of renewability;

(B) initial and subsequent conditions of eligibility;

(C) nonduplication of coverage provisions;

(D) coverage of dependents;

(E) benefit triggers;

(F) preexisting conditions and recurrent conditions;

(G) termination of insurance;

(H) continuation or conversion;

(I) probationary periods, limitations, exceptions, reductions, and elimination periods; and

(J) requirements for replacement;

(2) standard definitions of long-term care insurance terms;

(3) nonforfeiture or minimum value requirements; and

(4) consumer protection standards, including standards for full and fair disclosure setting out the manner and content of required disclosures.



Sec. 21.53.200. - Definitions.

In this chapter,

(1) "applicant" means in the case of an individual long-term care insurance policy, the person who seeks to contract for benefits, and in the case of a group long-term care insurance policy, the proposed certificate holder;

(2) "certificate" means a certificate issued under a group long-term care insurance policy that has been delivered or issued for delivery in this state;

(3) "group long-term care insurance" means a long-term care insurance policy, subscriber's contract, or fraternal benefit society certificate that is delivered or issued for delivery in this state and issued to

(A) one or more employers or labor organizations, or to a trust or to the trustees of a fund established by one or more employers or labor organizations, or a combination of them, for employees or former employees or a combination of them, or for members or former members or a combination of them, of the labor organization;

(B) a professional, trade, or occupational association for its members or former or retired members, or combination of them, if the association is composed of individuals all of whom are or were actively engaged in the same profession, trade, or occupation, and has been maintained in good faith for purposes other than obtaining insurance;

(C) an association or a trust or the trustee of a fund established, created, or maintained for the benefit of members of one or more associations;

(D) a group other than described in this paragraph if the director determines that the issuance of the group policy is not contrary to the best interest of the public, would result in economies of acquisition or administration, and the benefits are reasonable in relation to the premiums charged;

(4) "long-term care insurance" means an individual or group insurance policy, including group and individual life insurance or annuities, a subscriber's contract, fraternal benefit society certificate, or rider advertised, marketed, offered, or designed to provide coverage for not less than 12 consecutive months for each covered person on an expense incurred, indemnity, prepaid, or other basis, for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services that are provided in a setting other than an acute care unit of a hospital, and includes a policy or rider that provides for payment of benefits based on cognitive impairment or loss of functional capacity; "long-term care insurance" does not include an insurance policy, subscriber's contract, or fraternal benefit society certificate that is offered primarily to provide basic Medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability insurance and related asset protection coverage, catastrophic coverage, comprehensive coverage, accident only coverage, specified disease or specified accident coverage, or limited benefit health coverage;

(5) "policy" means a contract, subscriber agreement, rider, or endorsement delivered or issued for delivery in this state by an insurer, fraternal benefit society, nonprofit health, hospital or medical service corporation, prepaid health plan, or health maintenance organization.






Chapter 21.54. - HEALTH INSURANCE

Article 01 - GROUP AND BLANKET HEALTH INSURANCE

Sec. 21.54.010. - Required provisions of group policies.

Each group health insurance policy must contain in substance the following provisions:

(1) a provision that, in the absence of fraud, all statements made by applicants or the policyholder or by an insured person shall be considered representations and not warranties, and that a statement made for the purpose of effecting insurance may not void the insurance or reduce benefits unless contained in a written instrument signed by the policyholder or the insured person, a copy of which has been furnished to the policyholder or to the insured person or the beneficiary of the insured person;

(2) a provision that the insurer will furnish to the policyholder for delivery to each employee or member of the insured group, a statement in summary form of the essential features of the insurance coverage of the employee or member and to whom benefits are payable; if dependents are included in the coverage, only one certificate need be issued for each family unit;

(3) a provision that to the group originally insured may be added from time to time eligible new employees or members or dependents, as the case may be, in accordance with the terms of the policy.



Sec. 21.54.015. - Rate requirements; health care insurance restrictions.

(a) Rates charged for a group health insurance policy may not be excessive, inadequate, or unfairly discriminatory.

(b) A health care insurer may decline to cover or may restrict the coverage offered to a self-employed individual under an association plan authorized under AS 21.54.060 (7).



Sec. 21.54.020. - Required insurer payment for hospital and medical services.

(a) A health care insurer shall pay or deny indemnities under a group health insurance policy or subscriber benefits under a group hospital or medical service subscriber contract, whether or not services were provided by participant providers, within 30 calendar days after the health care insurer or a third-party administrator under contract with a health care insurer receives a clean claim.

(b) If a claim is not paid or is denied, the health care insurer shall give notice of the basis for denial or the specific items necessary for the claim to be adjudicated to the covered person and, if the claim was assigned or if the covered person elected direct payment under (e) of this section, to the provider of the hospital, nursing, medical, dental, or surgical services. Notice required under this subsection is required to be given within 30 calendar days after the health care insurer or third-party administrator receives the claim.

(c) For a claim that is made under this section on or after July 1, 2002, if notice of the specific items necessary for a claim to be adjudicated is not given as required in (b) of this section, the claim is presumed to be a clean claim, and interest accrues beginning on the day following the day notice is due and continues to accrue until the claim is paid. The rate of interest required under this subsection is the maximum rate provided for the financing of premiums under AS 06.40.120. If a claim made is only partially covered under the insurance contract, the interest accrued shall be based on the amount of the claim that is covered under the contract.

(d) A claim for which a health care insurer provides appropriate notice of a deficiency under (b) of this section must be paid within 30 days after receipt of the claim or 15 calendar days after receipt of those items listed as being deficient, whichever period is longer. For a claim that is made under this section on or after July 1, 2002, if payment is not made within the time period required under this subsection, the claim is presumed to be a clean claim, interest accrues at the rate allowed in (c) of this section, and the interest continues to accrue until the claim is paid. If a claim is only partially covered under the insurance contract, the interest accrued shall be based on the amount of the claim that is covered under the contract.

(e) Upon written request of a covered person, a health care insurer shall pay amounts due under (a), (b), (c), or (d) of this section directly to the provider of the hospital, nursing, medical, dental, or surgical services. The policy may not contain a provision requiring that services be provided by a particular hospital or person, except as applicable to a group managed care plan under AS 21.07 or a health maintenance organization under AS 21.86. If the health care insurer makes a claim payment to the covered person after the covered person has given written notice electing direct payment to the provider of the service, the health care insurer shall also pay that amount to the provider of the service.

(f) A covered person may revoke an election of direct claim payment made under (e) of this section by giving written notice of the revocation to the health care insurer and to the provider of the service. The written notice of revocation to the health care insurer must certify that the covered person has given written notice of revocation to the provider of the service. Revocation of an election of direct claim payment is not effective until the notice of revocation is received by the health care insurer and the provider of the service, whichever date is later.

(g) The right of the covered person to request payment of indemnities under a blanket health insurance policy directly to the provider of the services or to another person may be transferred by a qualified domestic relations order to a person who is not the covered person. Rights under the qualified domestic relations order do not take effect until the order is received by the health care insurer. In this subsection, "qualified domestic relations order" means an order or judgment in a divorce or dissolution action under AS 25.24 that designates a person to determine to whom indemnities for a covered person should be paid under a health insurance policy.

(h) This section does not prohibit a health care insurer from recovering an amount mistakenly paid to a provider or a covered person.

(i) For the purpose of this section, a claim shall be considered paid on the day payment is either mailed or transmitted electronically.

(j) If interest is required to be added to a claim under (c) or (d) of this section, the amount added may not be included when calculating an applicable cap on benefits payable to the covered person or other person claiming payments under the health insurance policy.

(k) Notwithstanding (c) and (d) of this section, a health care insurer is not required to pay interest due as a result of the application of (c) or (d) of this section if the amount of the interest is $1 or less.

(l) In this section,

(1) "clean claim" means a claim that does not have a defect, impropriety, or circumstance requiring special treatment that precludes timely payment on the claim;

(2) "group managed care plan" has the meaning given in AS 21.07.250 .



Sec. 21.54.030. - Required provisions of blanket policies.

An insurer authorized to write health insurance in this state shall have the power to issue blanket health insurance. A blanket policy may not be issued or delivered in this state unless a copy of the form of the policy has been filed in accordance with AS 21.42.120 . Each blanket policy must contain provisions that in the opinion of the director are at least as favorable to the policyholder and the individual insured as the following:

(1) a provision that the policy, including endorsements and a copy of the application, if any, of the policyholder and the persons insured shall constitute the entire contract between the parties, and that any statement made by the policyholder or by a person insured shall in the absence of fraud be considered a representation and not a warranty, and that a statement may not be used in defense to a claim under the policy, unless contained in a written application; the person, a beneficiary, or assignee, shall have the right to make written request to the insurer for a copy of the application and the insurer shall, within 15 days after the receipt of the request at its home office or a branch office of the insurer, deliver or mail to the person making the request a copy of the application;

(2) a provision that written notice of sickness or of injury must be given to the insurer within 20 days after the date when the sickness or injury occurred; failure to give notice within that time may not invalidate or reduce a claim if it is shown that it was not reasonably possible to give the notice and that notice was given as soon as was reasonably possible;

(3) a provision that the insurer will furnish to the policyholder the forms that are usually furnished by it for filing proof of loss; if the forms are not furnished before the expiration of 15 days after the giving of the notice, the claimant shall be considered to have complied with the requirements of the policy as to proof of loss upon submitting, within the time fixed in the policy for filing proof of loss, written proof covering the occurrence, character, and extent of the loss for which claim is made;

(4) a provision that in the case of claim for loss of time for disability, written proof of the loss must be furnished to the insurer within 90 days after the beginning of the period for which the insurer is liable, and that subsequent written proofs of the continuance of the disability must be furnished to the insurer at the intervals that the insurer may reasonably require, and that in the case of claim for any other loss, written proof of the loss must be furnished to the insurer within 90 days after the date of the loss; failure to furnish the proof within that time does not invalidate or reduce a claim if it is shown that it was not reasonably possible to furnish the proof and that the proof was furnished as soon as was reasonably possible;

(5) a provision that all benefits payable under the policy other than benefits for loss of time will be payable immediately upon receipt of written proof of the loss, and that, subject to proof of loss, all accrued benefits payable under the policy for loss of time will be paid not later than at the expiration of each period of 30 days during the continuance of the period for which the insurer is liable, and that any balance remaining unpaid at the termination of the period will be paid immediately upon receipt of the proof;

(6) a provision that the insurer at its own expense shall have the right and opportunity to examine the person of the insured when and so often as it may reasonably require during the pendency of claim under the policy and also the right and opportunity to make an autopsy in case of death if it is not prohibited by law;

(7) a provision that a civil action may not be brought to recover under the policy before the expiration of 60 days after written proof of loss has been furnished in accordance with the requirements of the policy and that an action may not be brought after the expiration of three years after the time written proof of loss is required to be furnished.



Sec. 21.54.040. - Application and certificates not required.

An individual application may not be required from a person covered under a blanket health insurance policy or contract, nor is it necessary for the insurer to furnish each person a certificate.



Sec. 21.54.050. - Payment of blanket health policy benefits.

(a) All benefits under a blanket health insurance policy shall be paid to (1) the person insured; (2) the designated beneficiary or beneficiaries of the person insured; (3) the estate of the person insured; (4) the parent, guardian, or other person actually supporting the person insured, if the person insured is a minor or otherwise not competent to give a valid release; or (5) the employer, if the entire cost of the insurance has been paid by the employer. An insurer may, and upon written request of the covered person shall, within 30 working days after receiving a proof of loss statement, pay benefits directly to the provider of the hospital, nursing, medical, dental, or surgical services. The policy may not contain a provision requiring that services be provided by a particular hospital or person, except as applicable to a health maintenance organization under AS 21.86. If the insurer pays indemnities to the insured after the covered person has given the insurer written notice in the proof of loss statement of an election of direct payment of indemnities to the provider of the service, the insurer shall also pay those indemnities to the provider of the service.

(b) A covered person may revoke an election of direct payment of benefits made under (a) of this section by giving written notice of the revocation to the insurer and to the provider of the services. The written notice of revocation given to the insurer must certify that the covered person has given written notice of revocation to the provider of the services. Revocation of an election of direct payment is not effective until the notice of revocation is received by the insurer and the provider of the services.

(c) The right of the covered person to request payment of indemnities under a group health insurance policy directly to the provider of the services or to another person may be transferred to a person who is not the covered person by a qualified domestic relations order. Rights under the qualified domestic relations order do not take effect until the order is received by the insurer. In this subsection, "qualified domestic relations order" means an order or judgment in a divorce or dissolution action under AS 25.24 that designates a person to determine to whom indemnities for a covered person should be paid under a health insurance policy.

(d) This section does not prohibit an insurer from recovering an indemnity mistakenly paid to a provider or a covered person.



Sec. 21.54.060. - Group health insurance defined.

Group health insurance is that form of health insurance covering groups of persons as defined below, with or without one or more members of their families or one or more of their dependents, or covering one or more members of the families or one or more dependents of the groups of persons and issued upon the following basis:

(1) under a policy issued to an employer or trustees of a fund established by an employer, who shall be considered the policyholder, insuring employees of the employer for the benefit of persons other than the employer; in this paragraph the term "employees" includes the officers, managers, and employees of the employer, the individual proprietor or partner if the employer is an individual proprietor or partnership, the officers, managers, and employees of subsidiary or affiliated corporations, the individual proprietors, partners, and employees of individuals and firms if the business of the employer and the individual or firm is under common control through stock ownership, contract, or otherwise; in this paragraph, "employees" may include retired employees; a policy issued to insure employees of a public body may provide that the term "employees" includes elected or appointed officials; the policy may provide that the term "employees" includes the trustees or their employees, or both, if their duties are principally connected with the trusteeship; a policy issued to insure employees of a corporation may provide that the term "employees" includes directors of the corporation, whether or not the directors receive compensation;

(2) under a policy issued to an association, including a labor union, that has a constitution and bylaws and that has been organized and is maintained in good faith for purposes other than that of obtaining insurance, insuring members, employees, or employees of members of the association for the benefit of persons other than the association or its officers or trustees; in this paragraph, the term "employees" may include retired employees;

(3) under a policy issued to the trustees of a fund established by two or more employers in the same or related industry or by one or more labor unions or by one or more employers and one or more labor unions or by an association as defined in (2) of this section, which trustees shall be considered the policyholder, to insure employees of the employers or members of the unions or of the association, or employees of members of the association, for the benefit of persons other than the employers or the unions or the association; in this paragraph, the term "employees" may include the officers, managers, and employees of the employer, and the individual proprietor or partners if the employer is an individual proprietor or partnership; in this paragraph, the term "employees" may include retired employees; the policy may provide that the term "employees" includes the trustees or their employees, or both, if their duties are principally connected with the trusteeship;

(4) under a policy issued to a person or organization to which a policy of group life insurance may be issued or delivered in this state to insure a class or classes of individuals that could be insured under the group life policy;

(5) under a policy issued to cover any other substantially similar group that, in the discretion of the director, may be subject to the issuance of a group health insurance policy or contract;

(6) a group health insurance policy that contains provisions for the payment by the insurer of benefits for expenses incurred on account of hospital, nursing, medical, or surgical services for members of the family or dependents of a person in the insured group may provide for the continuation of the benefit provisions, or a part or parts of them, after the death of the person in the insured group;

(7) under a policy issued to an association of employers covering the employees and dependents of the employees, or issued to an association of self-employed individuals covering self-employed individuals and dependents of the self-employed individuals, or issued to an association that includes a combination of employers and self-employed individuals; for purposes of this paragraph,

(A) an association described under this paragraph shall comply with the following requirements:

(i) the association shall have a constitution and bylaws;

(ii) the association shall be maintained in good faith for the benefit of persons other than the association or its officers or trustees;

(iii) membership in the association shall be restricted to large or small employers, or self-employed individuals, who are residents of the state; however, an employer domiciled in another state may become a member of the association for purposes of obtaining coverage through the association only for the employees and dependents of the employees of that employer who are residents of this state;

(iv) except as provided under AS 21.54.015 , the association may not condition membership in the association or coverage under a health insurance policy issued to the association on any of the factors listed under AS 21.54.100 (a);

(B) "self-employed individual" means an individual who derives a substantial portion of the individual's income from a trade or business through which the individual has attempted to earn taxable income and for which the individual has filed the appropriate Internal Revenue Service form and schedule for the previous taxable year.



Sec. 21.54.070. - Blanket health insurance defined.

Blanket health insurance is declared to be that form of health insurance covering groups of persons as enumerated in one of the following subdivisions:

(1) under a policy or contract issued to a common carrier or to an operator, owner, or lessee of a means of transportation, who or which shall be considered the policyholder, covering a group of persons who may become passengers defined by reference to their travel status on the common carrier or the means of transportation;

(2) under a policy or contract issued to an employer, who shall be considered the policyholder, covering a group of employees, dependents, or guests, defined by reference to specified hazards incident to an activity or activities or operations of the policyholder;

(3) under a policy or contract issued to a college, school, or other institution of learning, a school district or districts, or school jurisdictional unit, or to the head, principal, or governing board of an educational unit, who or which shall be considered the policyholder covering students, teachers, or employees;

(4) under a policy or contract issued to a religious, charitable, recreational, educational, or civic organization, or branch of them, which shall be considered the policyholder, covering a group of members or participants defined by reference to specified hazards incident to an activity or activities or operations sponsored or supervised by the policyholder;

(5) under a policy or contract issued to a sports team, camp, or sponsor of them, which shall be considered the policyholder, covering members, campers, employees, officials, or supervisors;

(6) under a policy or contract issued to a volunteer fire department, first aid, civil defense, or other volunteer organization, which shall be considered the policyholder, covering a group of members or participants defined by reference to specified hazards incident to an activity or activities or operations sponsored or supervised by the policyholder;

(7) under a policy or contract issued to a newspaper or other publisher, which shall be considered the policyholder, covering its carriers;

(8) under a policy or contract issued to an association, including a labor union, that has a constitution and bylaws and that has been organized and is maintained in good faith for purposes other than that of obtaining insurance, which shall be considered the policyholder, covering a group of members or participants defined by reference to specified hazards incident to an activity or activities or operations sponsored or supervised by the policyholder;

(9) under a policy or contract issued to cover any other risk or class of risks that, in the discretion of the director, may be properly eligible for blanket accident and sickness insurance; the discretion of the director may be exercised on an individual risk basis or class of risks, or both.






Article 02 - HEALTH CARE INSURANCE PROVISIONS

Sec. 21.54.100. - Unfair discrimination.

(a) A health care insurer that offers, issues for delivery, delivers, or renews a health care insurance plan in the group market may not establish rules for eligibility, including continued eligibility and waiting periods under the plan, for an individual or dependent of an individual based on

(1) health status;

(2) medical condition, including physical and mental illnesses;

(3) claims experience;

(4) receipt of health care;

(5) medical history;

(6) genetic information;

(7) evidence of insurability, including conditions arising from acts of domestic violence; or

(8) disability.

(b) A health care insurer may not require an individual, as a condition of enrollment or continued enrollment under a health care insurance plan offered in the group market, to pay a premium, contribution, or policy fee greater than a premium, contribution, or policy fee for a similarly situated individual already enrolled in the plan on the basis of a health status factor for the individual or a dependent of the individual.



Sec. 21.54.110. - Preexisting condition exclusion.

(a) A health care insurance plan offered, issued for delivery, delivered, or renewed in the group market may not contain a preexisting condition exclusion that

(1) relates to a condition, regardless of cause, for which medical advice, diagnosis, care, or treatment was recommended or received more than six months before the enrollment date;

(2) considers genetic information as a condition for which a preexisting condition exclusion may be imposed in absence of a diagnosis of the condition related to the information;

(3) extends for more than 12 months after the enrollment date of a covered individual; or

(4) excludes a condition relating to pregnancy.

(b) A period of a preexisting condition exclusion permissible under (a) of this section must be reduced by the aggregate of periods of creditable coverage, if any, as determined in AS 21.54.120 , applicable to the participant or beneficiary as of the enrollment date. The aggregate of periods of creditable coverage is determined by adding together all periods of creditable coverage before the enrollment date, excluding periods of creditable coverage before a continuous break in coverage of more than 90 days. A waiting period or affiliation period may not be considered in determining the 90-day period. This subsection does not apply if an individual's most recent period of creditable coverage ended on a date more than 90 days before the enrollment date. This subsection does not preclude application of a waiting period to all new enrollees under a health care insurance plan.

(c) A health care insurance plan offered, issued for delivery, delivered, or renewed in this state in the group market may not apply a preexisting condition exclusion to an individual who is (1) a newborn covered under creditable coverage as of the last day of the 30-day period beginning with the date of birth; or (2) adopted or placed for adoption before attaining 18 years of age and who is covered under creditable coverage as of the last day of the 30-day period beginning with the date of adoption or placement for adoption. This subsection does not apply to an individual after the end of the first continuous 90-day period during all of which the individual was not covered under creditable coverage.

(d) A health care insurance plan offered, issued for delivery, delivered, or renewed in this state in the group market may exclude coverage for late enrollees for the greater of 18 months or an 18-month preexisting condition exclusion. If both a waiting period and a preexisting condition exclusion under (a) of this section are applicable to a late enrollee, the combined period may not exceed 18 months from the date the individual enrolls for coverage under a health care insurance plan.



Sec. 21.54.120. - Creditable coverage.

(a) A health care insurer that offers, issues for delivery, delivers, or renews in this state a health care insurance plan in the group market shall count a period of creditable coverage based on

(1) the standard method authorized by 42 U.S.C. 300gg (Health Care Portability and Accountability Act of 1996) for determining creditable coverage without regard to the specific benefits covered during the period; or

(2) an alternative method based on coverage of benefits within each of several classes or categories of benefits specified in federal regulation if

(A) made on a uniform basis for all participants and beneficiaries; and

(B) the insurer counts a period of creditable coverage with respect to any class or category of benefits if any level of benefits is covered within the class or category.

(b) A health care insurer that offers, issues for delivery, delivers, or renews in this state a health care insurance plan in the group market shall provide a certification of coverage

(1) at the time an individual ceases to be covered under a health care insurance plan or becomes covered under a federal continuation provision;

(2) at the time an individual ceases to be covered under a federal continuation provision; and

(3) upon request by an individual or on behalf of an individual within 24 months after the date coverage under the health care insurance plan or a federal continuation provision ceases.

(c) A health care insurer that offers, issues for delivery, delivers, or renews in this state a health care insurance plan in the group market shall establish periods of creditable coverage with respect to an individual through certification under (b) of this section or as specified in federal regulation.

(d) A health care insurer that offers, issues for delivery, delivers, or renews in this state a health care insurance plan in the group market shall prominently state and describe the effect of the health care insurer's election to count a period of creditable coverage using a permissible alternative method

(1) in any disclosure statement concerning the health care insurance plan or coverage;

(2) to each enrollee at the time of enrollment; and

(3) to each employer at the time of offer or sale of coverage.

(e) A health care insurer issuing a certification under (b) of this section shall disclose information regarding coverage of classes and categories of health benefits available under the health care insurer's plan at the request of an entity that

(1) enrolls an individual who has provided the certification of coverage;

(2) elects to count a period of creditable coverage according to a permissible alternative method under (a)(2) of this section; and

(3) pays the health care insurer for the reasonable cost, if any, of disclosing the information described in this subsection.



Sec. 21.54.130. - Renewability, termination, and modification of coverage.

(a) Except for a multiple employer welfare arrangement, a health care insurer that offers, issues for delivery, delivers, or renews in this state a health care insurance plan in the group market shall renew or continue in force the coverage under the plan at the option of the plan sponsor unless

(1) the plan sponsor has failed to pay premiums or contributions in accordance with the terms of the health care insurance plan or the health care insurer has not received timely premium payments;

(2) the plan sponsor has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage;

(3) the plan sponsor has failed to comply with a material plan provision relating to minimum participation or employer contribution requirements;

(4) the health care insurer ceases to offer coverage in accordance with (b) and (c) of this section;

(5) the health care insurer offers the plan only through a network plan and there is no longer an enrollee in connection with the plan who lives, resides, or works in the service area of the insurer or in the area for which the insurer is authorized to transact business; or

(6) in the case of a plan that is made available only through a bona fide association, the employer's membership in the association ceases and coverage is terminated uniformly without regard to a health status factor of a covered individual.

(b) A health care insurer may discontinue offering a particular type of health care insurance plan in the group market as permitted by this title if the insurer

(1) provides written notice of the decision to discontinue coverage to all affected plan sponsors, participants, and beneficiaries and to the insurance regulatory official in each state in which an affected covered employee or dependent is known to reside; notice required under this paragraph must be given at least 180 days before the insurer fails to renew the health care insurance plan;

(2) provides written notice of the decision to discontinue coverage to the director and to the insurance regulatory official in each state in which the insurer is licensed at least 30 days before notice is given to the affected plan sponsors, participants, and beneficiaries as described under (1) of this subsection;

(3) offers to each plan sponsor who is provided the particular type of health care insurance plan the option to purchase another health care insurance plan currently being offered by the insurer to plan sponsors in the same market in the state; and

(4) acts uniformly without regard to the claims experience of those plan sponsors or to any health status factor of a covered participant or beneficiary or a new participant or beneficiary who may become eligible for coverage.

(c) A health care insurer may discontinue offering and renewing all health care insurance plans in the small group market, large group market, or both, as permitted by this title if the insurer

(1) provides written notice of the decision to discontinue coverage to all affected plan sponsors, participants, and beneficiaries and to the insurance regulatory official in each state in which an affected covered employee or dependent is known to reside; notice required under this paragraph must be given at least 180 days before discontinuation of the plans;

(2) provides written notice of the decision to discontinue coverage to the director and to the insurance regulatory official in each state in which the insurer is licensed at least 30 days before the notice is given to the affected plan sponsors, participants, and beneficiaries as described under (1) of this subsection; and

(3) does not issue a health care insurance plan in the group market in this state for five years from the date the last group health care insurance plan was discontinued.

(d) A health care insurer may modify a large employer's health care insurance plan at the time of plan renewal.

(e) Except for coverage available only through a bona fide association, a health care insurer may modify a small employer's health care insurance plan consistent with this title at the time of plan renewal only if the modification is uniform for all small employers with the same health care insurance plan.

(f) If a covered employee or dependent has committed a fraudulent act or made an intentional misrepresentation of a material fact in regard to a health care insurance plan, a health care insurer may terminate the coverage of the employee or the dependent under the plan.

(g) For purposes of this section, a plan sponsor includes an employer member of a bona fide association for a health care insurance plan made available by the health care insurer only through a bona fide association.



Sec. 21.54.140. - Renewability of coverage for a multiple employer welfare arrangement.

A health benefit plan that is a multiple employer welfare arrangement subject to this title may not deny an employer whose employees are covered under the plan continued access to the same or a different plan according to the terms of the plan, except

(1) for nonpayment of contributions;

(2) for fraud or other intentional misrepresentation of material fact by the employer;

(3) for noncompliance with material plan provisions;

(4) where the plan is ceasing to offer any coverage in a geographic area;

(5) for a health benefit plan that offers benefits through a network plan if

(A) there is no longer an individual enrolled through the employer who lives, resides, or works in the service area of the network plan; and

(B) the multiple employer welfare arrangement applies this paragraph without regard to the claims experience of the employer or a health status factor in relation to an individual or an individual's dependent; and

(6) for failure to meet the terms of an applicable collective bargaining agreement to renew a collective bargaining or other agreement requiring or authorizing contributions to the plan or to employ employees covered by a collective bargaining agreement.



Sec. 21.54.150. - Mental health benefits. [Repealed, Sec. 116 ch 81 SLA 1997].

Repealed or Renumbered



Sec. 21.54.160. - "Excepted benefits" defined.

"Excepted benefits" means benefits under one or more or any combination of the following:

(1) benefits under

(A) coverage only for accident, disability income insurance, or both;

(B) coverage issued as a supplement to liability insurance;

(C) liability insurance, including general liability insurance and automobile liability insurance;

(D) workers' compensation or substantially similar insurance;

(E) automobile medical payment insurance;

(F) credit-only insurance;

(G) coverage for on-site medical clinics; or

(H) other similar insurance coverage, as specified in federal law, under which benefits for medical care are secondary or incidental to other insurance benefits;

(2) if offered as a separate insurance policy and otherwise not an integral part of a health care insurance plan, benefits under

(A) limited scope dental or vision coverage;

(B) coverage for long-term care, nursing home care, home health care, community-based care, or any combination; or

(C) other similar limited benefits as specified in federal law;

(3) if offered as independent noncoordinated benefits, benefits under coverage only for a specified disease or illness, or hospital indemnity or other fixed indemnity insurance; as used in this paragraph, "independent, noncoordinated benefits" means benefits that are provided under a separate policy if

(A) there is no coordination between the provision of the benefits and an exclusion of benefits under a health care insurance plan maintained by the same plan sponsor; and

(B) the benefits are paid with respect to an event without regard to whether benefits are provided for the event under a health care insurance plan maintained by the same plan sponsor;

(4) if offered as a separate insurance policy, benefits under

(A) Medicare supplemental policy as defined in 42 U.S.C. 1395ss(g)(1) (Social Security Act);

(B) coverage supplemental to the coverage provided under 10 U.S.C. 1071 - 1090; or

(C) similar supplemental coverage provided to coverage under a health benefit plan.



Sec. 21.54.170. - Determination of size of employer.

The determination of whether an employer is a large or small employer is subject to the following:

(1) the size of an employer that was not in existence throughout the preceding calendar year must be based on the average number of employees that the employer is reasonably expected to employ on the business days in the current calendar year;

(2) all persons treated as a single employer under 26 U.S.C. 414(b), (c), (m), or (o) must be treated as one employer; and

(3) a reference to a large or small employer includes by reference any predecessor of that employer.






Article 03 - DEFINITIONS

Sec. 21.54.500. - Definitions.

In this chapter,

(1) "aggregate lifetime limit" means a dollar limit on the total amount that may be paid for benefits under a health care insurance plan offered in the group market with respect to an individual or unit of coverage;

(2) "annual limit" means a dollar limit on the total amount that may be paid for benefits in a 12-month period under the plan with respect to an individual or unit of coverage;

(3) "beneficiary" has the meaning given under 29 U.S.C. 1002(8) (Employee Retirement Income Security Act of 1974);

(4) "bona fide association" means an association that

(A) has been actively in existence for five years;

(B) has been formed and maintained in good faith for purposes other than obtaining insurance;

(C) does not condition membership in the association on a health status factor relating to an individual;

(D) makes health care insurance available to all members and dependents of members regardless of a health status factor in relation to the member or dependent;

(E) does not offer a health care insurance plan to an individual other than in connection with a member of the association; and

(F) meets any other requirement established by the director in regulations;

(5) "certification of coverage" means a written certification of

(A) the period of creditable coverage of an individual under a health benefit plan or health care insurance plan offered in the group market, including coverage under a federal continuation provision; and

(B) the waiting period imposed with respect to the individual for coverage under the health benefit plan or health care insurance plan offered in the group market;

(6) "church plan" has the meaning given under 29 U.S.C. 1002(33) (Employee Retirement Income Security Act of 1974);

(7) "creditable coverage" means, with respect to an individual, coverage, excluding excepted benefits, calculated as required under AS 21.54.120 and applicable under

(A) a health care insurance plan;

(B) a health benefit plan;

(C) 42 U.S.C. 1395c or 1395j (Part A or Part B of Title XVIII of the Social Security Act);

(D) 42 U.S.C. 1396 (Title XIX of the Social Security Act), other than coverage consisting solely of benefits under 42 U.S.C. 1396s;

(E) 10 U.S.C. 1071 - 1090;

(F) a medical care program of the Indian Health Service or of a tribal organization;

(G) AS 21.55 or other state high risk pool;

(H) 5 U.S.C. 8901 - 8914;

(I) a public health plan as defined under federal law; or

(J) a health benefit plan under 22 U.S.C. 2504(e) (Peace Corps Act);

(8) "employee" has the meaning given under 29 U.S.C. 1002(6) (Employee Retirement Income Security Act of 1974);

(9) "employer" has the meaning given under 29 U.S.C. 1002(5) (Employee Retirement Income Security Act of 1974); for purposes of this chapter, "employer" includes a large or small employer, including a person, firm, corporation, partnership, association, or political subdivision, that is actively engaged in business;

(10) "enrollment date" means the date of enrollment of an individual in a health benefit plan or health care insurance plan offered in the group market or the first day of the waiting period for enrollment, whichever occurs first;

(11) "federal continuation provision" means a "COBRA continuation provision" as defined in 42 U.S.C. 300gg-91(d) (Health Care Portability and Accountability Act of 1996);

(12) "federal governmental plan" means a governmental plan established or maintained for employees of the United States government or by an agency or instrumentality of the United States government;

(13) "governmental plan" has the meaning given under 29 U.S.C. 1002(32) (Employee Retirement Income Security Act of 1974);

(14) "group market" means the health care insurance market in which individuals obtain health care insurance coverage on behalf of themselves and their dependents through a health benefit plan maintained by a large or small employer; "group market" includes a health benefit plan for a small employer in the group market that includes an arrangement under which

(A) a portion of the premium or benefits is paid by a small employer;

(B) a covered individual or dependent is reimbursed, through wage adjustments or otherwise, by or on behalf of a small employer for all or a portion of the premium; or

(C) the health benefit plan is treated by the employer or any of the eligible employees or dependents as part of a plan or program for the purposes of 26 U.S.C. 106 or 26 U.S.C. 162 (Internal Revenue Code);

(15) "health benefit plan" means an employee welfare benefit plan as defined in 29 U.S.C. 1002(1) (Employee Retirement Income Security Act of 1974), and includes a plan, fund, or program established or maintained by a partnership, to the extent that the plan, fund, or program provides medical care, including items and services paid for as medical care to employees, present or former partners, or their dependents, as defined under the terms of the plan, fund, or program, directly or through insurance, reimbursement, or other method;

(16) "health care insurance plan" means a health care insurance policy or contract provided by a health care insurer but does not include an excepted benefits policy or contract;

(17) "health care insurer" means a person transacting the business of health care insurance, including an insurance company licensed under AS 21.09, a hospital or medical service corporation licensed under AS 21.87, a fraternal benefit society licensed under AS 21.84, a health maintenance organization licensed under AS 21.86, a multiple employer welfare arrangement, a church plan, and a governmental plan, except for a nonfederal governmental plan that elects to be excluded under 42 U.S.C. 300gg-21(b)(2) (Health Care Portability and Accountability Act of 1996);

(18) "health status factor" means any of the factors described in AS 21.54.100(a);

(19) "large employer" means an employer that employed an average of at least 51 employees on the business days during the preceding calendar year and that employs at least two employees on the first day of a health benefit plan year;

(20) "late enrollee" means a participant or beneficiary who requests enrollment in an employer's health care insurance plan following the initial enrollment period for which the participant or beneficiary was eligible to enroll under the terms of a health care insurance plan, except that a participant or beneficiary may not be considered a late enrollee if

(A) the individual requests enrollment within 30 days after the termination of the creditable coverage or the exhaustion of coverage, was covered under creditable coverage at the time of the initial enrollment, and

(i) has lost creditable coverage as a result of the termination of employer contributions toward coverage or the termination of eligibility, including death, divorce, dissolution of marriage, legal separation, or a reduction in number of hours of employment; or

(ii) had coverage under a federal continuation provision and the coverage under that provision was exhausted;

(B) the individual is employed by an employer who offers multiple health care insurance plans and the individual elects a different health care insurance plan during an open enrollment period; or

(C) a court has ordered coverage to be provided for a spouse or minor child under a covered employee's plan and request for enrollment is made within 30 days after issuance of the court order;

(21) "medical and surgical benefits" means benefits provided for medical or surgical services, but does not include mental health benefits;

(22) "mental health benefits" means benefits provided for mental health services as defined under the terms of the health care insurance plan, but does not include benefits for treatment of substance abuse or chemical dependency;

(23) "network plan" means a health care insurance plan offered in the group market or by an insurer under which the financing and delivery of medical care, including items and services paid for as medical care, are provided in whole or in part through a defined set of providers under contract with the insurer;

(24) "participant" has the meaning given under 29 U.S.C. 1002(7) (Employee Retirement Income Security Act of 1974); "participant" includes a

(A) partner in relation to a partnership; or

(B) self-employed individual if the individual or the individual's beneficiaries are or may become eligible to receive benefits under a health benefit plan maintained by the self-employed individual;

(25) "placed for adoption" means the assumption and retention by an individual of a legal obligation for total or partial support of a child in anticipation of adopting the child;

(26) "plan sponsor" has the meaning given under 29 U.S.C. 1002(16)(B) (Employee Retirement Income Security Act of 1974);

(27) "preexisting condition exclusion" means a limitation or exclusion of benefits relating to a physical or mental condition that was present before the enrollment date, regardless of whether medical advice, diagnosis, care, or treatment was recommended or received before the enrollment date;

(28) "small employer" means an employer that employed an average of at least two but not more than 50 employees on the business days during the preceding calendar year and that employs at least two employees on the first day of a health benefit plan year;

(29) "waiting period" means the period that must pass before an individual who is a potential participant or beneficiary in a health care insurance plan offered in the group market is eligible to be covered for benefits under the terms of the plan.









Chapter 21.55. - STATE HEALTH INSURANCE

Article 01 - COMPREHENSIVE HEALTH INSURANCE ASSOCIATION

Sec. 21.55.010. - Creation; membership.

There is established a nonprofit incorporated legal entity to be known as the Comprehensive Health Insurance Association. Membership consists of all licensed hospital or medical service corporations in the state that offer subscriber contracts for major medical coverage, all health maintenance organizations or other managed care arrangements approved by the director, all licensed self-funded multiple employer welfare arrangements in the state, and all insurers licensed to transact health insurance in the state that offer policies for major medical coverage on an expense incurred basis. All members shall maintain membership in the association as a condition of doing health insurance business, or being able to offer subscriber contracts or enrollment in a health maintenance organization, self-funded multiple employer welfare arrangement, or managed care arrangement in the state.



Sec. 21.55.020. - Board of directors; organization.

(a) The board of directors of the association consists of seven individuals. Five board members shall be selected by association members, subject to approval by the director of the division of insurance, and two board members shall be consumers selected by the director of the division of insurance. The director or the director's designee is a nonvoting ex officio member of the board. A member of the board serves for a term of three years and may be reappointed to an unlimited number of terms. The term of a board member shall continue until a successor is appointed.

(b) In approving members of the board, the director shall consider, among other things, whether all types of association members are fairly represented.

(c) In determining voting rights at association meetings, an association member is entitled to vote in person or by proxy. The vote shall be a weighted vote based on the association member's premiums for health insurance for major medical coverage on an expense incurred basis, or the association member's subscriber fees, derived from or on behalf of state residents in the previous calendar year, as determined by the director.

(d) At board meetings, a board member is entitled to one vote in person or by proxy.

(e) A member of the board may be reimbursed from the association for expenses incurred as a result of board activities, but may not otherwise be compensated for services by the association. The costs of conducting meetings of the association and its board of directors shall be the responsibility of the members of the association.

(f) The board shall study and prepare a report at least once every three years on the effectiveness of this chapter. The report must include an analysis of the effectiveness of this chapter in promoting rate stability, product availability, and affordability of coverage. The report may contain recommendations for legislative or other regulatory action. The board shall notify the legislature that the report is available.

(g) In this section, "board" means the board of directors of the association.



Sec. 21.55.030. - General powers.

The association may

(1) exercise the powers granted to insurers under the laws of the state;

(2) sue or be sued;

(3) enter into contracts with insurers, similar associations in other states, or with other persons for the performance of administrative functions;

(4) establish administrative and accounting procedures for the operation of the association; and

(5) receive funds from sources other than members of the association.



Sec. 21.55.040. - Plan of operation.

(a) The association shall submit to the director a plan of operation and amendments necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and amendments become effective upon approval in writing by the director. If the association fails to submit a suitable plan of operation by December 22, 1992, or if at subsequent time the association fails to submit suitable amendments to the plan, the director may, after notice and hearing, adopt reasonable regulations necessary or advisable to effectuate the provisions of this chapter. These regulations shall continue in force until modified by the director or superseded by a plan submitted by the association and approved by the director.

(b) All members of the association shall comply with the plan of operation.

(c) The plan of operation shall

(1) establish procedures whereby all the powers and duties of the association under this chapter will be performed;

(2) establish procedures for handling assets of the association;

(3) establish the amount and method of reimbursing members of the board of directors under AS 21.55.020 ;

(4) establish regular places and times for meetings of the board of directors;

(5) establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors;

(6) provide that a member insurer aggrieved by a final action or decision of the association may appeal to the director within 30 days after the action or decision;

(7) establish procedures whereby selections for the board of directors will be submitted to the director;

(8) contain additional provisions necessary or proper for the execution of the powers and duties of the association.



Sec. 21.55.050. - Administrative Procedure Act.

The association is exempt from AS 44.62 (Administrative Procedure Act).



Sec. 21.55.060. - Tax exemption.

The association is exempt from the payment of fees and taxes levied by the state or any of its political subdivisions except taxes levied on real or personal property.






Article 02 - STATE HEALTH INSURANCE PLANS

Sec. 21.55.100. - Types of insurance plans.

(a) The association shall make available to a person who is eligible for coverage under this chapter at least one individual state plan of health insurance. The association shall offer a plan with the deductible, copayment, and calendar year maximum limits as described in AS 21.55.120 and may offer additional deductible, copayment, and calendar year maximum limits as approved by the director.

(b) The association shall make available to residents who are high risks, eligible for and covered by Medicare, 65 years of age or older, and eligible under this chapter at least one Medicare supplement plan that meets the minimum policy standards and minimum benefit standards established by regulations adopted by the director under AS 21.89.060 .

(c) The association may not refuse to offer coverage under a state plan to a person who is eligible under this chapter. The association may not refuse coverage under a state plan to a person who is eligible under this chapter, applies for coverage, and pays the required premium.

(d) The association may make available to a person eligible under this chapter coverage through a health maintenance organization or other managed care arrangement if approved by the director. Deductible, copayment, and calendar year maximum limits provided through an organization or arrangement are not subject to the limits described in AS 21.55.120 , but the limits must be approved by the director.



Sec. 21.55.110. - Minimum benefits of state health insurance plan.

Except as provided in AS 21.55.120 - 21.55.140, the minimum standard benefits of a health insurance plan offered under AS 21.55.100 (a) shall be benefits with a lifetime maximum of $1,000,000 for each individual for usual, customary, reasonable, or prevailing charges or, when applicable, the allowance agreed upon between a provider and the plan administrator for charges. The minimum standard benefits of the plan must cover the following medical services performed for an individual covered by the plan for the diagnosis or treatment of nonoccupational disease or nonoccupational injury:

(1) hospital services;

(2) subject to the limitations of AS 21.36.090 (d), professional services that are rendered by a physician or by a registered nurse at the physician's direction, other than services for mental or dental conditions;

(3) the diagnosis or treatment of mental conditions, as defined in regulations of the director, rendered during the year on other than an inpatient basis, up to a yearly maximum benefit of $4,000;

(4) legend drugs requiring a physician's prescription;

(5) services of a skilled nursing facility for not more than 120 days in a policy year;

(6) home health agency services up to a maximum of 270 visits in a calendar year if the services commence within seven days following confinement in a hospital or skilled nursing facility of at least three consecutive days for the same condition, except that in the case of an individual diagnosed by a physician as terminally ill with a prognosis of six months or less to live, the home health agency services may commence irrespective of whether the covered person was previously confined or, if the covered person was confined, irrespective of the seven-day period, and the yearly benefit for medical social services may not exceed $200;

(7) hospice services for up to six months in a calendar year;

(8) use of radium or other radioactive materials;

(9) outpatient chemotherapy;

(10) oxygen;

(11) anesthetics;

(12) nondental prosthesis and maxillo-facial prosthesis used to replace any anatomic structure lost during treatment for head and neck tumors or additional appliances essential for the support of the prosthesis;

(13) rental, or purchase if purchase is more cost effective than rental, of durable medical equipment that has no personal use in the absence of the condition for which it was prescribed;

(14) diagnostic x-rays and laboratory tests;

(15) oral surgery for excision of partially or completely unerupted impacted teeth or excision of a tooth root without the extraction of the entire tooth;

(16) services of a licensed physical therapist rendered under the direction of a physician;

(17) transportation by a local ambulance operated by licensed or certified personnel to the nearest health care institution for treatment of the illness or injury and round trip transportation by air to the nearest health care institution for treatment of the illness or injury if the treatment is not available locally; if the patient is a child under 12 years of age, the transportation charges of a parent or legal guardian accompanying the child may be paid if the attending physician certifies the need for the accompaniment;

(18) confinement in a licensed or certified facility established primarily for the treatment of alcohol or drug abuse, or in a part of a hospital used primarily for this treatment, for a period of at least 45 days within any calendar year;

(19) alternatives to inpatient services as defined by the association in the state plan benefits;

(20) second surgical opinions;

(21) other services that are medically necessary in the treatment or diagnosis of an illness or injury as may be designated or approved by the director.



Sec. 21.55.120. - Deductibles and copayments.

(a) A state plan other than a Medicare supplement plan may require a deductible of not less than $500 a person as determined by the board and approved by the director. The amount of the deductible may not be greater when a service is rendered on an outpatient basis than when that service is offered on an inpatient basis. Expenses incurred during the last three months of a calendar year and actually applied to an individual's deductible for that year shall also be applied to that individual's deductible in the following calendar year.

(b) A state plan other than a Medicare supplement plan shall require a maximum copayment of 20 percent for charges for all types of health care in excess of the deductible and 50 percent for services described in AS 21.55.110 (3) in excess of the deductible.

(c) The sum of the deductible and copayments required in any calendar year under a plan may not exceed a maximum limit of $1,500 plus the deductible. Covered expenses incurred after the applicable maximum limit has been reached shall be paid at the rate of 100 percent of usual, customary, reasonable, or prevailing charges, except that expenses incurred for treatment of mental and nervous conditions shall be paid at the rate of 50 percent.

(d) [Repealed, Sec. 24 ch 31 SLA 1999].

(e) [Repealed, Sec. 24 ch 31 SLA 1999].



Sec. 21.55.130. - Preexisting conditions.

(a) A preexisting condition exclusion in a state plan may not exclude coverage of a preexisting condition unless

(1) the condition first manifested itself within the period of three months immediately before the effective date of coverage in a manner that would cause a reasonably prudent person to seek diagnosis, care, or treatment; or

(2) medical advice or treatment was recommended or received within the period of three months immediately before the effective date of coverage.

(b) A policy may not exclude coverage for a loss due to preexisting conditions for a period greater than six months following the effective date of coverage.

(c) A state plan issued to a person whose previous subscriber contract, health policy, or Medicare supplement policy was involuntarily terminated shall credit the time covered under the previous contract or policy toward an exclusion for preexisting conditions under the state plan if the previous contract or policy had a similar preexisting condition exclusion and the person applies for a state plan within 31 days after termination of the previous contract or policy. If a person covered by this subsection is accepted by the plan administrator and pays a specified premium for retroactive coverage, the state plan is effective retroactively to the date that the person's previous contract or policy terminated.

(d) A state plan issued to a federally defined eligible individual may not impose a preexisting condition exclusion.

(e) A state plan issued to a qualified TAA eligible individual may not impose a preexisting condition exclusion.



Sec. 21.55.140. - Care and services not covered.

(a) A state plan may not provide benefits for charges for the following:

(1) care for an injury or disease either

(A) arising out of and in the course of an employment subject to a workers' compensation or similar law or where the benefit is available to be provided under a workers' compensation policy or equivalent self-insurance to a sole proprietor, business partner, or corporation officer; or

(B) to the extent benefits are payable without regard to fault under a coverage statutorily required to be contained in a motor vehicle or other liability insurance policy or equivalent self-insurance;

(2) treatment for cosmetic purposes other than surgery for the prompt repair of an accidental injury sustained while covered or for replacement of an anatomic structure removed during treatment of tumors;

(3) travel, other than transportation covered under AS 21.55.110 (17);

(4) private room accommodations to the extent it is in excess of the institution's most common charge for a semiprivate room;

(5) services or articles to the extent that the charge exceeds the reasonable charge in the locality for the service;

(6) services or articles that are determined not to be medically necessary, except for the fabrication or placement of the prosthesis as specified in AS 21.55.110 (12) and (2) of this subsection;

(7) services or articles that are not within the scope of the license or certificate of the institution or individual rendering the services or articles;

(8) services or articles furnished, paid for or reimbursed directly by or under any law of a government, except as otherwise provided in this chapter;

(9) services or articles for custodial care or designed primarily to assist an individual in the activities of daily living;

(10) service charges that would not have been made if no insurance existed or that the covered individual is not legally obligated to pay;

(11) eyeglasses, contact lenses, or hearing aids or the fitting of them;

(12) dental care not specifically covered by this chapter;

(13) services of a registered nurse who ordinarily resides in the covered individual's home, or who is a member of the covered individual's family or the family of the covered individual's spouse;

(14) experimental procedures; and

(15) services and supplies for which the patient was not charged.

(b) [Repealed, Sec. 8 ch 102 SLA 2003].



Sec. 21.55.150. - State plan premiums.

(a) The association may not charge a rate for coverage issued by or through the association that is unfairly discriminatory. The board shall submit premium rates to the director for approval before use.

(b) The association may use separate scales of premium rates based on age and geographic location of the insured. The association may use separate scales of premium rates based on other factors, including use or nonuse of tobacco, if approved by the director.

(c) The board shall determine standard risk premium rates by considering the premium rates charged by members of the association offering, to residents of the state, health insurance benefits substantially equivalent to benefits under the state plan. The premium for a state plan may not exceed 150 percent of the standard risk premium rates determined by the board.






Article 03 - ADMINISTRATION OF PLANS

Sec. 21.55.200. - Selection of a plan administrator.

The board shall develop bid specifications and select a plan administrator through a competitive bidding process. The selection of the plan administrator shall be based upon criteria including the plan administrator's proven ability to handle health insurance coverage for individuals, efficient claim paying capacity, the estimate of total charges for administering the plan, the plan administrator's ability to apply effective cost containment programs and procedures and to administer the plan in a cost efficient manner, and the financial condition and stability of the plan administrator.



Sec. 21.55.210. - Duties of plan administrator.

(a) The plan administrator shall perform the administrative and claims payment functions required by this section. The plan administrator shall provide these services for a period specified in the contract between the association and the plan administrator subject to the terms, conditions, and limitations of the contract between the association and the plan administrator. At least six months before the expiration of each contract period, the board shall invite eligible entities, including the plan administrator, to submit bids to serve as the plan administrator. The board shall follow the provisions of this subsection in selecting a plan administrator for the subsequent contract period.

(b) The plan administrator shall provide to all eligible persons enrolled in a state plan an individual policy setting out a statement of the insurance protection to which the person is entitled, with whom claims are to be filed, and to whom benefits are payable. The policy must indicate that coverage was obtained through the association.

(c) The plan administrator shall submit to the board and the director on a regular basis a report on the operation of the state plans. The board shall determine the specific information to be contained in the report and that information shall be specified in the contract between the association and the plan administrator.

(d) The plan administrator shall pay claims and shall indicate when a claim is paid under a state plan. A claim payment must include a telephone number that can be used for inquiries regarding the claim.

(e) The plan administrator shall

(1) be reimbursed from the state plan receipts for services rendered in connection with administering the plan; and

(2) at all times when carrying out its duties under this chapter be considered an agent of the association.



Sec. 21.55.220. - Operation of the plan.

(a) Upon notification of eligibility under AS 21.55.320 , a person may enroll in a state plan by payment of the appropriate state plan premium to the plan administrator.

(b) An employer that has in its employ one or more eligible persons enrolled in a state plan may make all or a portion of a state plan premium payment directly to the plan administrator.

(c) Each member of the association shall share the losses due to claims expenses of the state plans issued or approved for issuance by the association, and shall share in the operating and administrative expenses incurred or estimated to be incurred by the association incident to the conduct of its affairs. Claims expenses of the state plan that exceed the premium payments allocated to the payment of benefits shall be the liability of the members. Each member shall share in the claims expense of the state plans and operating and administrative expenses of the association in an amount equal to the ratio of the member's total fees for subscriber contracts or total health insurance premiums, received from or on behalf of state residents, as divided by the total subscriber fees and health insurance premiums received by all members from or on behalf of state residents, as determined by the director.

(d) The board shall make an annual determination of each member's liability, if any, and may make an annual fiscal year end assessment if necessary. The board may also, subject to the approval of the director, provide for interim assessments against the members as may be necessary to assure the financial capability of the association in meeting the incurred or estimated claims expenses of the state plans and operating and administrative expenses of the association until the association's next annual fiscal year end assessment. Payment of an assessment is due within 30 days of receipt by a member of written notice of a fiscal year end or interim assessment. A member who fails to pay a fiscal year end or interim assessment as required in this subsection (1) shall pay a civil penalty to the director in the amount of $100 for each day the member fails to pay the required assessment, and (2) may have the member's certificate of authority revoked by the director. A member that ceases to do health insurance business in the state, or ceases to offer subscriber contracts in the state, due to revocation, suspension, or voluntary surrender of its certificate of authority, remains liable for assessments through the calendar year that the health insurance business ceased. The board may decline to levy an assessment against a member if the assessment would be minimal. Assessments paid by a member are a general expense of the member.

(e) Net gains, if any, from the operation of the state plans shall be held at interest and used by the association to offset future losses due to claims expenses of a state plan or allocated to reduce state plan premiums.






Article 04 - ENROLLMENT IN THE STATE HEALTH INSURANCE PLAN

Sec. 21.55.300. - Eligibility for state health insurance.

(a) Except as provided in this section, a state resident who is a high risk, a TAA eligible individual, or a federally defined eligible individual is eligible to enroll in a state plan described in AS 21.55.100.

(b) Except for a federally defined eligible individual or TAA eligible individual, a person may not be covered by the state plan

(1) while covered by another health insurance policy or subscriber contract; or

(2) if the person is eligible to be covered

(A) by a plan subject to the requirements of AS 21.56.110 - 21.56.250;

(B) under another state or federal law, including veterans' benefits, Native health care, or Medicaid, but not including Medicare; or

(C) under another health benefit program, including self-insurance plan, health care trust, or welfare trust.

(c) Upon ceasing to be a resident, a person is not eligible to purchase or renew coverage under a state plan, but previously purchased coverage remains in effect for the period covered by payments made while a resident.

(d) Additional eligibility requirements for enrollment in a state plan may be imposed if approved by the director.



Sec. 21.55.310. - Enrollment by an eligible person.

A person may enroll in a state plan by applying to the plan administrator. The application must include the following:

(1) name, address, age, and length of residency of the applicant;

(2) a designation of the plan desired, including deductible option chosen;

(3) information relevant to whether the person is a high risk or a federally defined eligible individual; and

(4) payment of the first premium.



Sec. 21.55.320. - Plan administrator's response.

Sec. 21.55.320. Plan administrator's response.

Within 30 days after receiving the application described in AS 21.55.310, the plan administrator shall

(1) provide the applicant with either a notice of rejection for failing to comply with the requirements of AS 21.55.300 and 21.55.310 or a notice of acceptance; and

(2) for a TAA eligible individual, send a notice to the director specifying the name, address, social security number, and effective date of coverage.



Sec. 21.55.330. - Effective date of policies.

(a) Except as provided in (b) of this section and AS 21.55.130 (c), insurance under a state plan is effective immediately upon receipt of the first premium, and is retroactive to the date of the application, if the applicant otherwise complies with the requirements of this chapter.

(b) Insurance under a state plan is effective retroactively to the date that the person's previous contract or policy terminated if the person

(1) applies for a state plan within 60 days after the previous contract or policy terminated;

(2) is accepted by the plan administrator; and

(3) pays a specified premium for the period of retroactive coverage.



Sec. 21.55.340. - Solicitation of eligible persons.

(a) The association, under a plan approved by the director, shall disseminate appropriate information to the residents of the state regarding the existence of the state plans and the means of enrollment. Means of communication may include use of the press, radio, and television, as well as publication in appropriate state offices and publications.

(b) The association shall devise and implement means of maintaining public awareness of the provisions of this chapter regarding the state plans and shall administer this chapter in a manner that facilitates public participation in the state plans.

(c) A person may not sell or market a qualified state plan unless the person is acting within the scope of a license issued in this state.

(d) An insurer or hospital or medical service corporation that rejects or applies underwriting restrictions to an applicant for a subscriber contract, a health insurance policy, or a Medicare supplement plan in the state shall notify the applicant of the existence of the state plans, the requirements for being accepted, and the procedure for applying.






Article 05 - GENERAL PROVISIONS

Sec. 21.55.400. - Duties of director.

The director may

(1) approve the selection of the plan administrator by the association and approve the association's contract with the plan administrator, including the coverages and premiums to be charged;

(2) contract with the federal government or another unit of government to ensure coordination of the state plans with other governmental assistance programs;

(3) undertake directly or through contracts with other persons studies or demonstration programs to develop awareness of the benefits of this chapter; and

(4) formulate general policy and adopt regulations that are reasonably necessary to administer this chapter.



Sec. 21.55.410. - State not liable.

The state is not liable for acts or omissions of the association or a plan administrator under this chapter, nor is the state liable for payment of a claim under a state plan issued by a plan administrator.



Sec. 21.55.420. - Board member civil and criminal immunity.

A member of the board of directors of the association may not be held civilly or criminally liable for an act or omission if the act or omission was in good faith and within the scope of the director's duties under this chapter.



Sec. 21.55.500. - Definitions.

In this chapter

(1) "association" means the Comprehensive Health Insurance Association created in AS 21.55.010 ;

(2) "copayment" means the portion of the eligible expenses, in excess of the deductible, for which the insured is responsible;

(3) "creditable coverage" has the meaning given in AS 21.54.500 ;

(4) "deductible" means the portion of eligible expenses for which the insured is responsible in each calendar year under AS 21.55.120 (a);

(5) "federal continuation provision" has the meaning given in AS 21.54.500;

(6) "federally defined eligible individual" means an individual

(A) with an aggregate of all periods of creditable coverage as provided under AS 21.54.110 (b) of 18 or more months as of the date that the individual seeks coverage under this chapter;

(B) whose most recent prior creditable coverage was under a health benefit plan or health care insurance plan offered in the large employer group market or the small employer group market;

(C) who is not eligible for coverage under a health benefit plan, 42 U.S.C. 1395c or 42 U.S.C. 1395j (Part A or Part B of Title XVIII of the Social Security Act), or a state plan under 42 U.S.C. 1396 (Title XIX of the Social Security Act), and who does not have other health care insurance coverage;

(D) whose most recent coverage within the period of aggregate creditable coverage as provided under AS 21.54.110 (b) was not terminated based on a factor relating to nonpayment of premiums or fraud;

(E) who, having been offered and having elected continuation coverage under a federal continuation provision or a similar state program, has exhausted coverage under the continuation provision or program;

(7) "group market" has the meaning given in AS 21.54.500 ;

(8) "health benefit plan" has the meaning given in AS 21.54.500 ;

(9) "health care insurance plan" has the meaning given in AS 21.54.500;

(10) "health care insurer" has the meaning given in AS 21.54.500 ;

(11) "health insurance" has the meaning given in AS 21.12.050 ;

(12) "home health agency services" means any of the following services provided upon recommendation of a licensed physician as part of a treatment plan:

(A) intermittent or part-time nursing services of a registered professional nurse or a licensed practical nurse, that are provided to a person under the continued direction of the person's physician and within the limitation of the nurse's license;

(B) nursing services that are provided to a person at the person's residence, including a residential care facility or adult boarding home; a hospital, skilled nursing facility or intermediate care facility is not considered a residence;

(C) home health aide services that are prescribed by and under the continued direction of a physician and supervised by a professional nurse;

(D) home health aide services that are provided to a person at the person's residence, as described in (B) of this paragraph;

(E) physical and occupational therapy services, speech pathology, and audiology services that are prescribed by a physician and provided to a person by or under the supervision of a qualified practitioner; these services may be provided to a person who is a patient in an intermediate care facility or skilled nursing facility;

(13) "hospice services" means services provided under a coordinated comprehensive program of palliative and supportive care on a 24-hour, seven days per week basis for persons who have been diagnosed as terminally ill and their families by an interdisciplinary team of professionals or volunteers under an incorporated central administration that has a physician as medical director;

(14) "major medical coverage" means a health insurance contract, or a subscriber contract, that provides benefits for hospital and medical care with potential lifetime maximum benefits per insured of at least $10,000;

(15) "medical social services" means services rendered the patient under the direction of a physician by a qualified social worker holding a master's degree from an accredited school of social work, including assessment of the social, psychological and family problems related to or arising out of the covered person's illness and treatment, appropriate action and utilization of community resources to assist in resolving the problems, and participation in the development of treatment for the covered person;

(16) "plan administrator" means an eligible entity that is licensed as a third-party administrator under AS 21.27 and is selected by the board and approved by the director to administer a state plan;

(17) "preexisting condition exclusion" has the meaning given in AS 21.54.500;

(18) "qualified TAA eligible individual" means a qualifying individual as defined under 26 U.S.C. 35 (Internal Revenue Code, as enacted by sec. 201(a) of the Trade Adjustment Assistance Reform Act of 2002);

(19) "resident" means (A) except for a federally defined eligible individual or TAA eligible individual, an individual who (i) is physically present in the state, has lived in the state for at least the 12 consecutive months immediately preceding the application for a state plan, and intends to remain permanently in the state; or (ii) is not physically present in the state if the person lived in the state for at least nine of the 12 months immediately preceding application for a state plan and the person's absence from the state is for medical treatment or education; or (B) for a federally defined eligible individual or TAA eligible individual, an individual who is legally domiciled in this state; "resident" does not include an individual who is absent from the state for more than 90 consecutive days for reasons other than for medical treatment or education;

(20) "residents who are high risks" means residents who

(A) have been rejected for medical reasons after applying for a subscriber contract, a policy of health insurance, or a Medicare supplement policy by at least one association member within the six months immediately preceding the date of application for a state plan; medical reasons may include preexisting medical conditions, a family history that predicts future medical conditions, or an occupation that generates a frequency or severity of injury or disease that results in coverage not being generally available;

(B) have had a restrictive rider placed on a subscriber contract, a health insurance policy, or a Medicare supplement policy that substantially reduces coverage; or

(C) meet other requirements adopted by regulation by the director that are consistent with this chapter and that indicate that a person is unable to obtain coverage substantially similar to that which may be obtained by a person who is considered a standard risk;

(21) "state plan" means a policy of insurance offered by the association through a plan administrator;

(22) "TAA eligible individual" means an eligible individual or a qualifying family member as defined under 26 U.S.C. 35 (Internal Revenue Code, as enacted by sec. 201(a) of the Trade Adjustment Assistance Reform Act of 2002); and

(23) "usual, customary, reasonable, or prevailing charge" means the charge for a medical care procedure, service, or supply item that is the lowest of the following amounts:

(A) the billed amount for the medical service provider's actual charge;

(B) the charge usually made by that provider for performing that procedure or service or for providing the supply item; or

(C) the customary charge, based on a profile of charges made for the same medical procedure, service, or supply item in the same geographical area by other providers that have performed the same procedure or service or can provide the same supply item.









Chapter 21.56. - SMALL EMPLOYER HEALTH INSURANCE

Article 01 - SMALL EMPLOYER HEALTH REINSURANCE ASSOCIATION

Sec. 21.56.010. - Creation; membership.

A nonprofit incorporated legal entity to be known as the Small Employer Health Reinsurance Association is established. Membership consists of all health care insurers. All members shall maintain membership in the reinsurance association as a condition of transacting health care insurance business in the state.



Sec. 21.56.020. - Board of directors; organization.

(a) The board of directors of the reinsurance association consists of nine individuals selected by participating members, subject to approval by the director. The director shall endeavor to appoint at least six board members who are also small employer insurers. If the director is unable to appoint six board members who are also small employer insurers, the director may fill the remaining seats with any insurer. In selecting members of the board, the director shall consider, among other things, whether all types of participating members are fairly represented.

(b) To the extent possible, one board member shall represent a health maintenance organization, one board member shall represent a hospital or medical service corporation, one board member's principal health insurance business shall be in the small employer group market, and one board member's principal health insurance business shall be in the large employer group market. Members of the board may be reimbursed from the reinsurance association for expenses incurred by them as members, but may not otherwise be compensated by the reinsurance association for their services. The costs of conducting meetings of the reinsurance association and its board of directors shall be borne by the reinsurance association.

(c) A member of the board serves for a term of three years and may be reappointed to an unlimited number of terms. The term of a board member shall continue until a successor is appointed. A vacancy on the board shall be filled by participating members, subject to approval by the director. A board member may be removed by the director for cause.



Sec. 21.56.030. - General powers.

The reinsurance association may

(1) exercise the powers granted to insurers under the laws of the state, except that the reinsurance association may not issue insurance;

(2) sue or be sued;

(3) enter into contracts with insurers, similar reinsurance associations in other states, or with other persons for the performance of administrative functions;

(4) establish administrative and accounting procedures for the operation of the reinsurance association;

(5) take legal action as necessary to avoid the payment of improper claims against the reinsurance association;

(6) define the array of health coverage products for which reinsurance will be provided and issue reinsurance policies;

(7) establish rules, conditions, and procedures pertaining to the reinsurance of members' risks by the reinsurance association;

(8) establish actuarial functions appropriate to the operation of the reinsurance association;

(9) assess members under the provisions of this chapter and make advance interim assessments as may be reasonable and necessary for organizational and interim operating expenses; interim assessments shall be credited as offsets against regular assessments due following the close of the calendar year;

(10) appoint appropriate legal, actuarial, and other committees as are necessary to provide technical assistance in the operation of the reinsurance association, design of a policy or contract, or to assist in other functions of the reinsurance association;

(11) borrow money to accomplish the purposes of the reinsurance association; notes or other evidence of indebtedness of the reinsurance association that are not in default are investments for insurers and may be carried as admitted assets.



Sec. 21.56.040. - Plan of operation.

(a) The reinsurance association shall submit to the director a plan of operation and amendments necessary or suitable to assure the fair, reasonable, and equitable administration of the reinsurance association. The director may, after notice and hearing, approve the plan of operation if the director determines it to be suitable to assure the fair, reasonable, and equitable administration of the program on a proportionate basis under the provisions of this section and it does not shift program costs to other insured persons or the state. The plan of operation and amendments become effective upon approval in writing by the director.

(b) All members of the reinsurance association shall comply with the plan of operation.

(c) The plan of operation must establish procedures for

(1) handling and accounting of program assets and money of the reinsurance association and for an annual fiscal report to the director;

(2) reinsuring risks under the provisions of this section;

(3) collecting assessments from all members to provide for claims reinsured by the reinsurance association and for administrative expenses incurred or estimated to be incurred by the reinsurance association;

(4) selection of an administering insurer and establishing the administering insurer's powers and duties;

(5) effectuating a methodology for applying the dollar thresholds contained in this section for insurers that pay or reimburse health care providers by capitation or salary; and

(6) provisions necessary or proper for the execution of the powers and duties of the reinsurance association.



Sec. 21.56.050. - Health care reinsurance.

(a) A member may reinsure health care coverage of an eligible employee of a small employer or a dependent of an eligible employee of a small employer with the reinsurance association only under the following provisions:

(1) regarding a small employer basic or standard health care insurance plan, the reinsurance association shall reinsure the level of coverage provided;

(2) regarding a health care plan other than a small employer health care insurance plan, the reinsurance association shall reinsure the level of coverage provided up to, but not exceeding, the level of coverage provided in a small employer basic or standard health benefit plan;

(3) a small employer insurer may reinsure an entire employer group within 60 days of the commencement of the group's coverage under a health care insurance plan;

(4) a small employer insurer may reinsure an eligible employee or dependent within a period of 60 days following the commencement of the coverage with the small employer; a newly eligible employee or dependent of a reinsured small employer may be reinsured within 60 days of the commencement of coverage;

(5) the reinsurance association may not reimburse a reinsuring insurer regarding the claims of a reinsured employee or dependent until the insurer has paid an initial level of claims for the employee or dependent of $5,000 in a calendar year for benefits covered by the reinsurance association;

(6) a small employer insurer may terminate reinsurance for one or more of the reinsured employees or dependents of a small employer on any plan anniversary.

(b) Premium rates charged for coverage reinsured by the reinsurance association shall be established as required under (e) of this section and adjusted as follows:

(1) for whole group small employer reinsurance coverage, 1.5 multiplied by the base premium rate established by the reinsurance association for eligible employees, and dependents of eligible employees, of a small employer all of whose health insurance coverage is reinsured with the reinsurance association;

(2) for eligible employee or dependent health reinsurance coverage, 5.0 multiplied by the base premium rate established by the reinsurance association.

(c) If a health care insurance plan coverage for a small employer is entirely or partially reinsured with the reinsurance association, the premium charged to the small employer for a rating period for the coverage issued under this section shall meet the premium rate requirements established under AS 21.56.120 .

(d) On or before March 1 of each year, the board shall determine and report to the director the reinsurance association's net loss for the previous calendar year, including administrative expenses and incurred losses for the year, taking into account investment income and other appropriate gains and losses. A net loss for the year shall be recovered by assessments collected from reinsuring insurers. The board shall establish, as part of the plan of operation, a formula by which to make assessments against reinsuring insurers. The assessment formula must be based on each reinsuring insurer's share of the total premiums earned in the preceding calendar year from health care insurance plans delivered or issued for delivery to small employers in this state by reinsuring carriers and each reinsuring insurer's share of the premiums earned in the preceding calendar year from newly issued health care insurance plans delivered or issued for delivery during the calendar year to small employers in this state by reinsuring insurers. In determining an assessment, if any, that is collected from a member, the following provisions apply:

(1) the formula established under this subsection may not result in a reinsuring insurer having an assessment share that is less than 50 percent or more than 150 percent of an amount that is based on the proportion of the reinsuring insurer's total premiums earned in the preceding calendar year from health care insurance plans delivered or issued for delivery to small employers in this state by reinsuring insurers to total premiums earned in the preceding calendar year from health care insurance plans delivered or issued for delivery to small employers in this state by all reinsuring carriers;

(2) the board may, with approval of the director, change the assessment formula established under this section from time to time, as appropriate; the board may provide for the shares of the assessment base attributable to premiums from all health care insurance plans and to premiums from newly issued health care insurance plans to vary during a transition period;

(3) subject to the approval of the director, the board shall make an adjustment to the assessment formula for reinsuring carriers that are approved health maintenance organizations that are federally qualified under 42 U.S.C. 300e, to the extent, if any, that restrictions are imposed on those organizations that are not imposed on other small employer insurers;

(4) annually before March 1, the board shall determine and file with the director an estimate of the assessments needed to fund losses incurred by the reinsurance association in the previous calendar year;

(5) if the board determines that the assessments needed to fund the losses incurred by the reinsurance association in the previous calendar year will exceed five percent of total premiums earned in the previous year from health care insurance plans delivered or issued for delivery to small employers in this state by reinsuring insurers, the board shall evaluate the operation of the program and report its findings, including any recommendations for changes to the plan of operation, to the director within 90 days following the end of the calendar year in which the losses were incurred; the evaluation must include an estimate of future assessments, the administrative costs of the program, the appropriateness of the premiums charged, and the level of insurer retention under the program and the costs of coverage for small employers; if the board fails to file a report with the director within 90 days following the end of the applicable calendar year, the director may evaluate the operations of the program and implement amendments to the plan of operation the director determines necessary to reduce future losses and assessments;

(6) if assessments exceed net losses of the reinsurance association, the excess shall be held in an interest bearing account and used by the board to offset future losses or to reduce reinsurance association premiums; in this paragraph, "future losses" include a reserve for incurred but not reported claims;

(7) the board shall annually determine a member's proportion of participation in the reinsurance association based on annual statements and other reports determined necessary by the board and filed by the member with the board; an insurer shall report to the board a claim payment made and administrative expense incurred in this state on a semi-annual basis on a form prescribed by the director;

(8) the plan of operation must include a provision for the imposition of an interest penalty for late payment of assessments;

(9) a member may request a deferment from the director, in whole or in part, from an assessment issued by the board; the director may defer, in whole or in part, the assessment of a member if, in the opinion of the director payment of the assessment would endanger the ability of the member to fulfill the member's contractual obligations;

(10) in the event an assessment against a member is deferred in whole or in part, the amount by which the assessment is deferred may be assessed against the other members in a manner consistent with the basis for assessments set out in this subsection; the member receiving a deferment shall remain liable to the reinsurance association for the amount deferred; the director may attach conditions to a deferment; a member receiving a deferment may not reinsure an individual or group as provided under this section until the assessment is paid.

(e) The board, as part of the plan of operation, shall establish a methodology for determining premium rates to be charged by the program for reinsuring small employers and individuals under this section. The methodology must include a system for classification of small employers that reflects the types of case characteristics commonly used by small employer insurers in the state. The methodology must provide for the development of base reinsurance premium rates that shall be multiplied by the factors set out in (b) of this section to determine the premium rates for the reinsurance association. The base reinsurance premium rates shall be established by the board, subject to the approval of the director, and shall be set at levels that reasonably approximate gross premiums charged to small employers by small employer insurers for health care insurance plans with benefits similar to the standard health care insurance plan. The board shall review the methodology established under this subsection to ensure that the methodology reasonably reflects the claims experience of the program. Changes to the methodology may be proposed by the board and are subject to approval by the director. In this subsection, "gross premiums" means the premium charged for insurance before reducing the premium for a dividend or rate credit.



Sec. 21.56.060. - Health care insurance plan committee.

(a) The health care insurance plan committee is established in the reinsurance association. The committee is composed of seven members selected by the director as follows:

(1) three members who are representatives of participating insurers;

(2) one member who represents small employers;

(3) one member who represents employees of small employers;

(4) one member who represents health care providers; and

(5) one member who represents agents or brokers.

(b) The committee shall recommend benefit levels, cost sharing levels, exclusions and limitations for the basic and standard health care insurance plan offered under AS 21.56.140 . The committee shall also design a basic health care insurance plan and a standard health care insurance plan that contain benefit and cost sharing levels that are consistent with the basic method of operation and the benefit plans of health maintenance organizations, including restrictions imposed by federal law. The plans recommended by the committee may include the following cost containment features:

(1) utilization review of health care services, including review of the medical necessity of hospital and physician services;

(2) case management;

(3) selective contracting with hospitals, physicians, and other health care providers;

(4) reasonable benefit differentials applicable to providers that participate or do not participate in arrangements using restricted network provisions; and

(5) other managed care provisions.



Sec. 21.56.070. - Required report.

The board shall study and report at least once every two years to the director on the effectiveness of this chapter. The report must analyze the effectiveness of the chapter in promoting rate stability, product availability, and coverage affordability. The report may contain recommendations for actions to improve the overall effectiveness, efficiency, and fairness of the small group health care insurance marketplace. The report must address whether insurers, agents, brokers, managing general agents, and third-party administrators are fairly and actively marketing or issuing health care insurance plans to small employers in fulfillment of the purposes of the chapter. The report may contain recommendations for market conduct or other regulatory standards or action. The board shall notify the legislature that the report is available.



Sec. 21.56.075. - Premium report.

A member shall file not later than March 15 of each year in a form prescribed by the director a report of total premiums earned in the preceding calendar year and other information required by the director for health care insurance plans delivered or issued for delivery to small employers in this state.



Sec. 21.56.080. - Administrative Procedure Act.

The reinsurance association is exempt from AS 44.62 (Administrative Procedure Act).



Sec. 21.56.090. - Tax exemption.

The reinsurance association is exempt from the payment of fees and taxes levied by the state or any of its political subdivisions except taxes levied on real or personal property.



Sec. 21.56.100. - Limitation of liability.

A member of the reinsurance association is not liable for civil damages resulting from an act or omission of the member on behalf of the reinsurance association unless the member acts with gross negligence or intentional misconduct.






Article 02 - SMALL EMPLOYER HEALTH CARE INSURANCE PLANS

Sec. 21.56.110. - Applicability.

(a) A health care insurance plan offered, issued for delivery, delivered, or renewed to small employers in this state is subject to the provisions of this chapter.

(b) [Repealed, Sec. 115 ch 81 SLA 1997].

(c) Except as provided in this subsection, for purposes of this chapter, insurers that are affiliated companies or that are eligible to file a consolidated tax return shall be treated as one insurer and a restriction or limitation imposed under this chapter shall apply as if all health care insurance plans delivered or issued for delivery to a small employer in this state by an affiliated insurer were issued by one insurer. An affiliated insurer that is a health maintenance organization having a certificate of authority under AS 21.86 may be considered to be a separate insurer for the purposes of this chapter.

(d) [Repealed, Sec. 115 ch 81 SLA 1997].

(e) The requirements of this chapter continue to apply with respect to coverage offered to a small employer until the plan anniversary following the date the employer no longer meets the definition of a "small employer" in AS 21.54.500 .



Sec. 21.56.120. - Premium rate restrictions; disclosures; reports; confidentiality.

(a) A premium rate for a health care insurance plan subject to this chapter is subject to the following provisions:

(1) the premium rate charged or offered during a rating period to small employers with similar case characteristics as determined by the insurer for the same or similar coverage may not vary from the applicable index rate by more than 35 percent of the applicable index rate;

(2) regarding a health care insurance plan issued before July 1, 1993, if premium rates charged or offered for the same or similar coverage under a health care insurance plan covering a small employer with similar case characteristics as determined by the insurer exceeds the applicable index rate by more than 35 percent, an increase in premium rates for a new rating period may not exceed the sum of

(A) a percentage change in the base premium rate measured from the first day of the prior rating period to the first day of the new rating period; plus

(B) adjustments due to changes in case characteristics or plan design of the small employer, as determined by the insurer;

(3) the percentage increase in the premium rate charged to a small employer for a new rating period may not exceed the sum of the following:

(A) the percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period; in the case of a health benefit plan into which the small employer insurer is no longer enrolling new small employers, the small employer insurer shall use the percentage change in the base premium rate, provided that the change does not exceed, on a percentage basis, the change in the new business premium rate for the most similar health care insurance plan into which the small employer insurer is actively enrolling new small employers;

(B) any adjustment, not to exceed 15 percent annually and adjusted pro rata for rating periods of less than one year, due to the claim experience, health status, or duration of coverage of the employees or dependents of the small employer as determined from the small employer insurer's rate manual; and

(C) any adjustment due to change in coverage or change in the case characteristics of the small employer, as determined from the small employer insurer's rate manual;

(4) adjustments in rates for claim experience, health status, and duration of coverage may not be charged to individual employees or dependents; any adjustment must be applied uniformly to the rates charged for all employees and dependents of the small employer;

(5) a premium rate for a health care insurance plan shall comply with the requirements of this section notwithstanding an assessment paid or payable by small employer insurers under AS 21.56.050 (d);

(6) a small employer insurer may use industry as a case characteristic in establishing premium rates, provided that the rate factor associated with an industry classification may not vary by more than 15 percent from the arithmetic average of the highest and lowest rate factors associated with all industry classifications;

(7) a small employer insurer shall

(A) apply rating factors, including case characteristics, consistently with respect to all small employers; rating factors must produce premiums for identical groups that differ only by amounts attributable to plan design and do not reflect differences due to the nature of the groups assumed to select particular health care insurance plans; and

(B) treat all health care insurance plans issued or renewed in the same calendar month as having the same rating period;

(8) for the purposes of this subsection, a health care insurance plan that contains a restricted provider network may not be considered similar coverage to a health care insurance plan that does not use a restricted provider network if the restriction of benefits to network providers results in substantial differences in claim costs;

(9) a small employer insurer may not use case characteristics, other than age, sex, industry, geographic area, family composition, and group size without prior approval of the director.

(b) In connection with the offering for sale of a health care insurance plan to a small employer, a small employer insurer shall, as part of its solicitation and sales materials, disclose in a manner understandable by the average small employer and sufficient to reasonably inform small employers of their rights and obligations under the health care insurance plan

(1) the extent that premium rates for a specified small employer are established or adjusted based upon the actual or expected variation in claims costs or actual or expected variation in health status of the employees of the small employer and their dependents; and

(2) the provisions of the health care insurance plan

(A) concerning the small employer insurer's right to change premium rates and factors that affect changes in premium rates;

(B) relating to renewability of policies and contracts;

(C) relating to any preexisting condition provision; and

(D) concerning the benefits and premiums available under all health care insurance plans for which the small employer qualifies.

(c) A small employer insurer shall

(1) maintain at its principal place of business a complete and detailed description of its rating practices and renewal underwriting practices, including information and documentation that demonstrate that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles;

(2) file with the director annually, on or before March 15, an actuarial certification certifying that the insurer is in compliance with this chapter and AS 21.54.100 - 21.54.500 and that the rating methods of the small employer insurer are actuarially sound; the certification shall be in a form and manner, and must contain information, as specified by the director; a copy of the certification shall be retained by the small employer insurer at its principal place of business;

(3) make the information and documentation described in (1) of this subsection available to the director upon request; the information is confidential and not subject to disclosure, except

(A) as agreed to by the small employer insurer;

(B) as ordered by a court of competent jurisdiction; or

(C) the director may use the information or other discovered information in a judicial or administrative proceeding.

(d) The director may adopt regulations to implement the provisions of this section and to ensure that rating practices used by small employer insurers are consistent with the purposes of this chapter, including ensuring that differences in rates charged for health care insurance plans by small employer insurers are reasonable and reflect objective differences in plan design, not including differences due to the nature of the groups assumed to select particular health care insurance plans.

(e) In determining the premium rates for a small employer covered under an association health insurance policy authorized under AS 21.54.060(7), a small employer insurer may not use the claims experience of the small employer while the employer was covered under another health insurance policy and may use only that underwriting information obtained through the insurer's normal application process for new small employer groups that are not written under the association plan.



Sec. 21.56.130. - Renewability of coverage. [Repealed, Sec. 115 ch 81 SLA 1997].

Repealed or Renumbered



Sec. 21.56.140. - Required offer of coverage.

(a) Except as provided under AS 21.56.160 , a small employer insurer shall, as a condition of transacting business in this state with small employers, offer to small employers all health care insurance plans the small employer insurer actively markets to small employers in this state, including a basic health care insurance plan and a standard health care insurance plan.

(b) A small employer insurer shall issue a health care insurance plan to a small employer that applies for a plan and shall accept for enrollment under the health care insurance coverage all eligible employees and their dependents who apply for enrollment during the period in which the employee first becomes eligible to enroll under the terms of the plan. A small employer insurer may not place a restriction on an eligible employee or dependent with respect to being a participant or beneficiary that is inconsistent with AS 21.54.100 .

(c) A small employer insurer may not increase a requirement for minimum employee participation or for minimum employer contribution applicable to a small employer at any time after the small employer has been accepted for coverage, except that a small employer insurer may vary application of minimum participation and employer contribution requirements by the size of the small employer group. In applying minimum employee participation requirements, a small employer insurer may not consider employees or dependents who have existing creditable coverage in determining whether the minimum employee participation level is met.

(d) If a small employer insurer offers coverage to a small employer, the small employer insurer shall offer coverage to all of the eligible employees of the small employer and their dependents. A small employer insurer may not offer coverage to only certain individuals in a small employer group or to only part of the group, except in the case of late enrollees as provided in AS 21.54.110 (d). For purposes of complying with this subsection,

(1) a small employer insurer may issue a health care insurance plan that covers only those employees that the small employer selects to be covered under its plan, except that the small employer insurer shall initially offer a plan to the small employer that covers all eligible employees as defined in AS 21.56.250 and their dependents;

(2) a small employer insurer, producer, or any other representative of the small employer insurer may not directly or indirectly influence a small employer in selecting which employees will be covered under the small employer's health care insurance plan based on the factors concerning unfair discrimination listed in AS 21.54.100 ; and

(3) a small employer insurer shall apply the minimum employee participation and minimum employer contribution requirements to those employees that the small employer selects to be covered under the small employer's health care insurance plan.

(e) The small employer insurer shall apply this section uniformly to all small employers without regard to the claims experience of the small employers and their employees and dependents or a health status factor of an employee or dependent.

(f) A small employer insurer may not, directly or indirectly, encourage or direct small employers to refrain from filing an application for coverage with a small employer insurer or to seek coverage from another insurer because of a health status factor, the claims experience, the industry, the occupation, the size, or the geographic location of the small employer.

(g) Except as provided in AS 21.54.110 , a small employer insurer may not, by a rider or amendment applicable to a specific individual, restrict or exclude coverage or benefits by type of illness, treatment, medical condition, or service otherwise covered by the plan.

(h) This section does not apply to health care insurance plans offered by a small employer insurer if the insurer makes the health care insurance plans available in the small employer market only through a bona fide association.



Sec. 21.56.150. - Required health benefit provisions. [Repealed, Sec. 115 ch 81 SLA 1997].

Repealed or Renumbered



Sec. 21.56.160. - Exemption from required offer of coverage.

(a) A small employer insurer offering health care insurance through a network plan is not required to offer or renew coverage or accept applications under AS 21.56.140 (a) if

(1) the small employer does not have eligible employees or dependents who live, work, or reside in the service area for the network plan; or

(2) the small employer insurer demonstrates to the director that the small employer insurer

(A) will not have the capacity to deliver services adequately to eligible employees or dependents of additional groups because of the small employer insurer's obligation to existing group contract holders and covered employees or dependents; and

(B) applies this subsection uniformly without regard to the claims experience of the employers and their employees and dependents or to a health status factor relating to the employees and dependents.

(b) A small employer insurer offering health care insurance is not required to offer or accept applications under AS 21.56.140 (a) if

(1) the small employer insurer is only maintaining in-force business and has ceased enrolling new employer groups on or before January 1, 1993; or

(2) the certificate of authority or bylaws of an insurer does not permit the insurer to issue coverage on a marketwide basis; however, an insurer described in this paragraph shall comply with AS 21.56.140 regarding small employers that meet the requirements of the insurer's certificate of authority or bylaws.

(c) A small employer insurer who denies health care insurance coverage in a service area under (a) of this section may not offer coverage in the small employer market within that service area for a period of 180 days after the date the coverage is denied.

(d) If a small employer insurer demonstrates or the director determines under AS 21.09.175 that a small employer insurer does not have the financial reserves necessary to underwrite additional coverage, the small employer insurer may not offer or renew health care insurance coverage in the small employer group market. The small employer insurer may not reenter the small employer group market until the director has determined that the insurer has sufficient financial reserves to underwrite additional coverage.



Sec. 21.56.170. - Conditions for ceasing to do business. [Repealed, Sec. 115 ch 81 SLA 1997].

Repealed or Renumbered



Sec. 21.56.180. - Fair marketing standards.

(a) A small employer insurer may not, directly or indirectly, enter into a contract, agreement, or arrangement with an insurance producer, a managing general agent, or a third-party administrator that provides for or results in the compensation paid to an insurance producer for the sale of a health care insurance plan to vary based on the health status, claims experience, industry, occupation, size, or geographic location of the small employer. This subsection does not apply to a compensation arrangement that provides compensation to an insurance producer, a managing general agent, or a third-party administrator on the basis of a percentage of premium that does not vary based on the health status, claims experience, industry, occupation, size, or geographic location of the small employer.

(b) A small employer insurer shall provide reasonable compensation, as provided under the plan of operation of the program, to an insurance producer, a managing general agent, or a third-party administrator, if any, for the sale of a basic or standard health care insurance plan.

(c) A small employer insurer, an insurance producer, a managing general agent, or a third-party administrator may not induce or otherwise encourage a small employer to separate or otherwise exclude an employee from health coverage or benefits provided in connection with the employee's employment.

(d) A small employer insurer may only deny an application for coverage from a small employer in writing, and the writing must state the reasons for the denial.

(e) The director may establish by regulation additional standards to provide for the fair marketing of health care insurance plans to small employers in this state.

(f) A person who enters into a contract, agreement, or other arrangement with a small employer insurer to provide administrative, marketing, or other services related to the offering of health care insurance plans to small employers in this state is subject to this section as if it were a small employer insurer.

(g) A violation of this section by a person is an unfair trade practice for purposes of AS 21.36.



Sec. 21.56.190. - Mandatory reissue of coverage.

The director may adopt regulations to require small employer insurers, as a condition of transacting business with small employers in this state after July 1, 1993, to reissue a health care insurance plan to a small employer who has had its health care insurance plan terminated or not renewed by the insurer after January 1, 1993. The director may prescribe the terms for the reissue of coverage that the director determines are reasonable and necessary to provide continuity of coverage to small employers.



Sec. 21.56.250. - Definitions.

In this chapter,

(1) "actuarial certification" means a written statement by a member of the American Academy of Actuaries or another individual acceptable to the director indicating that, based on the person's examination, including a review of the appropriate records, actuarial assumptions, and methods used by the insurer in establishing premium rates for applicable health insurance plans, a small employer insurer is in compliance with the provisions of AS 21.56.120 ;

(2) "affiliated" means a person who directly or indirectly, through one or more intermediaries, controls or is controlled by or is under common control with a specified person;

(3) "base premium rate" means the lowest premium rate charged or that could have been charged under the rating system by the small employer insurer to small employers with similar case characteristics for health care insurance plans with the same or similar coverage;

(4) "basic health care insurance plan" means a lower cost plan offered under AS 21.56.140 ;

(5) "beneficiary" has the meaning given in AS 21.54.500 ;

(6) "board" means the board of directors of the Small Employer Health Reinsurance Association;

(7) "bona fide association" has the meaning given in AS 21.54.500 ;

(8) "case characteristics" means demographic or other objective characteristics of a small employer that are considered by the small employer insurer in the determination of premium rates for the small employer, except that claim experience, health status, and duration of coverage may not be case characteristics for the purposes of this chapter;

(9) "committee" means the health benefit plan committee established in AS 21.56.060 ;

(10) "eligible employee" means an employee who works on a full-time basis, with a normal work week of 30 or more hours; "eligible employee" includes a sole proprietor, a partner of a partnership, or an independent contractor if the sole proprietor, partner, or contractor is included as an employee under a health care insurance plan of a small employer, but does not include an employee who works on a part-time, temporary, or substitute basis;

(11) "employee" has the meaning given in AS 21.54.500 ;

(12) "group market" has the meaning given in AS 21.54.500 ;

(13) "health care insurance plan" has the meaning given in AS 21.54.500;

(14) "health care insurer" has the meaning given in AS 21.54.500 ;

(15) "health status factor" has the meaning given in AS 21.54.500 ;

(16) "index rate" means, for small employers with similar case characteristics and plan designs as determined by the insurer for a rating period, the arithmetic average of the applicable base premium rate and the corresponding highest premium rate;

(17) "large employer" has the meaning given in AS 21.54.500 ;

(18) "late enrollee" has the meaning given in AS 21.54.500 ;

(19) "member" means a health care insurer;

(20) "network plan" has the meaning given in AS 21.54.500 ;

(21) "new business premium rate" means the lowest premium rate charged or offered, or that could have been charged or offered, by the small employer insurer to small employers with similar case characteristics for newly issued health care insurance plans with the same or similar coverage;

(22) "plan of operation" means the plan of operation of the reinsurance association adopted by the board under AS 21.56.040 ;

(23) "rating period" means the calendar period for which premium rates established by a small employer insurer are assumed to be in effect;

(24) "reinsurance association" means the Small Employer Health Reinsurance Association created in AS 21.56.010 ;

(25) "reinsuring insurer" means a small employer insurer participating in the reinsurance association created in AS 21.56.010 ;

(26) "small employer" has the meaning given in AS 21.54.500 ;

(27) "small employer insurer" means a health care insurer offering, issuing for delivery, delivering, or renewing health care insurance to small employers in the state;

(28) "standard health care insurance plan" means a health care insurance plan offered under AS 21.56.140 that includes more comprehensive benefits than under a basic health care insurance plan.









Chapter 21.57. - CONSUMER CREDIT INSURANCE

Sec. 21.57.010. - Purpose.

The purpose of this chapter is to promote the public welfare by regulating consumer credit insurance. Nothing in this chapter is intended to prohibit or discourage reasonable competition. The provisions of this chapter shall be liberally construed.



Sec. 21.57.020. - Applicability.

Consumer credit insurance transacted in connection with a credit transaction for a personal, household, or family purpose is subject to the provisions of this chapter except

(1) insurance written in connection with a credit transaction that is

(A) secured by a first mortgage or first deed of trust; and

(B) made to finance the purchase of real property, the construction of a dwelling, or to refinance a prior credit transaction made for that purpose;

(2) an isolated insurance transaction by the insurer not related to an agreement or a plan for insuring debtors of the creditor;

(3) insurance for which no identifiable charge is made to the debtor; or

(4) a loan or other credit transaction that exceeds $30,000.



Sec. 21.57.030. - Authorized types of consumer credit insurance.

A type of consumer credit insurance defined in AS 21.57.160 may be written separately or in combination with other types of consumer credit insurance on an individual or group basis.



Sec. 21.57.040. - Amount of consumer credit insurance.

(a) The amount of coverage for credit life insurance payable at the time of loss

(1) may not exceed the greater of the actual net debt or the scheduled net debt, except insurance on an

(A) agricultural credit transaction commitment, not exceeding one year in duration, may be written up to the amount of the loan commitment on a nondecreasing or level term plan; and

(B) educational credit transaction commitment may be written for the net outstanding balance plus any unused commitment;

(2) may not be less than the actual net debt less any payments more than two months overdue if the coverage is written on the actual outstanding net debt;

(3) may not exceed the following if the coverage is written on the scheduled outstanding net debt:

(A) the scheduled net debt if the actual net debt is less than or equal to the scheduled net debt;

(B) the actual net debt if the actual net debt is greater than the scheduled net debt but less than or equal to the scheduled net debt plus two months of payments; or

(C) the scheduled net debt plus two months of payments if the actual net debt is greater than the scheduled net debt plus two months of payments;

(4) must equal the actual net debt on the date of death if a premium is assessed to the debtor on a monthly basis and is based on the actual net debt; and

(5) may be less than the net debt when the partial coverage is calculated using one of the following:

(A) the amount of insurance is the lesser of a stated amount and the amount is determined by (2) of this subsection;

(B) the amount of insurance is the lesser of a stated amount and the amount is determined by (3) of this subsection;

(C) the amount of insurance is a constant percentage of the amount determined by (2) or (3) of this subsection; or

(D) in the absence of any preexisting condition exclusion, the amount of insurance payable in the event of death due to natural causes is limited to the balance as it existed six months before the date of death if

(i) there has been at least one increase in the outstanding balance during that six-month period, other than an increase due to the accrual of interest or late charges; and

(ii) evidence of individual insurability has not been required during that six-month period.

(b) The director may provide for other patterns of insurance consistent with (a) of this section by regulation.

(c) The total amount of periodic indemnity payable in the event of disability or unemployment, as defined in the policy, may not exceed the sum of the periodic scheduled unpaid installments of the gross debt. The amount of a periodic indemnity payment may not exceed the original gross debt divided by the number of periodic installments.

(d) If credit disability insurance or credit unemployment insurance is written in connection with an open-end consumer credit agreement, the amount of insurance may not exceed the gross debt that would accrue on the amount using the creditor's minimum repayment schedule. The periodic indemnity need not relate to the creditor's minimum repayment schedule.



Sec. 21.57.050. - Duration of coverage.

(a) The effective date of coverage for

(1) consumer credit insurance that is elected by the debtor before or contemporaneous with a credit transaction is the date when the debtor becomes obligated to the creditor, except that when evidence of individual insurability is required and the evidence is furnished more than 30 days after the date when the debtor becomes obligated to the creditor, the effective date may be the date on which the insurance company determines the evidence to be satisfactory;

(2) insurance coverage that is elected by the debtor on a date subsequent to the date of the credit transaction is, subject to acceptance by the insurer, a date not earlier than the date the election is made by the debtor or later than 30 days following the date on which the insurer accepts the risk for coverage; an insurer shall determine if a risk is acceptable by an objective method, including one related to a particular date within a billing or repayment cycle or a calendar month; and

(3) a group policy that provides coverage with respect to a debt existing on the policy effective date, must be on or after the effective date of the group policy.

(b) A charge for insurance may not be made to the debtor and retained by the creditor or insurer for a time before commencement of the consumer credit insurance to which the charge is related.

(c) The duration of coverage for consumer credit insurance may not extend

(1) beyond the termination date specified in the policy; the termination date of insurance may precede, coincide with, or follow the scheduled maturity date of the debt to which it relates, subject to any other requirements and restrictions of this chapter; and

(2) more than 15 days beyond the scheduled maturity date of the debt except when extended

(A) without additional cost to the debtor; or

(B) under a written agreement signed by the debtor, in connection with a variable interest rate credit transaction or a deferral, renewal, refinancing, or consolidation of debt.

(d) If the debt is discharged due to renewal, refinancing, or consolidation before the scheduled termination date of the insurance, insurance in force must be terminated before new insurance may be written in connection with the renewed, refinanced, or consolidated debt.

(e) If insurance coverage terminates before the scheduled termination of the insurance, the insurer shall make an appropriate refund or credit to the debtor. The refund or credit must consist of the unearned insurance charge paid by the debtor for insurance after the date of the termination, except that a refund is not required of a charge made for insurance if the insurance is terminated by performance of the insurer's obligation with respect to the insurance.

(f) An insured debtor may terminate consumer credit insurance at any time by providing advance notice to the insurer. The individual policy or group certificate may require that the notice be in writing or that the debtor surrender the individual policy or group certificate, or both. The debtor's right to terminate coverage may also be subject to the terms of the credit transaction contract.



Sec. 21.57.055. - Disclosure to debtors.

(a) Before a debtor elects to purchase consumer credit insurance in connection with a credit transaction, the insurer shall disclose the following in writing to the debtor:

(1) the purchase of consumer credit insurance is optional and not a condition of obtaining credit approval;

(2) if more than one kind of consumer credit insurance is being made available to the debtor, whether the debtor can purchase the insurance separately or the multiple coverage only as a package;

(3) the conditions of eligibility;

(4) if the debtor has other insurance that covers the risk, the debtor may not want or need credit insurance;

(5) if the creditor requires insurance as additional security for a debt, the debtor has the option of furnishing the required amount of insurance through existing policies owned or procured by the debtor or of procuring and furnishing the required insurance through an insurer authorized to transact insurance business in this state;

(6) the effective date of the coverage;

(7) the debtor may cancel the coverage within the first 30 days after receiving the individual policy or group certificate and have a premium paid by the debtor refunded or credited; thereafter, the debtor may cancel the policy at any time during the term of the loan and receive a refund of unearned premium;

(8) a brief description of the coverage, including

(A) the amount;

(B) the term;

(C) any exceptions, limitations, or exclusions;

(D) the insured event;

(E) any waiting or elimination period;

(F) any deductible;

(G) any applicable waiver of premium provision;

(H) to whom the benefits would be paid; and

(I) the premium rate for a coverage or for multiple coverage in a package;

(9) if the premium or insurance charge is financed, it is subject to finance charges at the rate applicable to the credit transaction or at another specified rate; and

(10) whether or not the benefits provided are sufficient to pay off the debt existing on the date of death, disability, or unemployment.

(b) The disclosure required in (a) of this section shall be provided in the following manner:

(1) in connection with consumer credit insurance offered contemporaneously with the extension of credit or offered through direct mail advertisements, the disclosure shall be presented to the consumer in a clear and conspicuous manner; or

(2) in conjunction with the offer of credit insurance by telephone and contemporaneously with the extension of credit or subsequent to the extension of credit by other than direct mail advertisements, the initial disclosure may be provided orally as long as written disclosure is provided to the debtor not later than 10 days after the offer or the date any other written material is provided to the debtor, whichever occurs first.

(c) If the debtor elects to purchase coverage, the delivery of the disclosure required in (b) of this section shall be acknowledged by the debtor at the time of delivery, and the insurer shall maintain the debtor's written acknowledgement for at least five years.



Sec. 21.57.060. - Provisions of policies and certificates of insurance.

(a) Consumer credit insurance shall be evidenced by an individual policy or a group certificate of insurance.

(b) The individual policy or group certificate must, in addition to other requirements of law, set out

(1) the name and home office address of the insurer;

(2) the name of the debtor;

(3) the premium to be paid by the debtor disclosed separately for each kind of coverage or for all coverage in a package, except that, for open-ended loans, the premium rate and the basis of premium calculation must be specified;

(4) a full description of the coverage, including the amount, the term, and any exceptions, limitations, or exclusions;

(5) a statement that the benefits shall be paid to the creditor to reduce or extinguish the unpaid debt and that, whenever the amount of insurance benefit exceeds the unpaid debt, the excess is payable to the debtor, a beneficiary other than the creditor named by the debtor, or the debtor's estate;

(6) an explanation of how refunds are calculated in the event of policy termination; and

(7) if the benefit is not adequate to completely pay off the debt existing on the date of death, disability, or unemployment, a statement to that effect on the face of the individual policy or group certificate in not smaller than 10 point, bold face type.



Sec. 21.57.070. - Requirements for evidence of insurance.

(a) Unless the individual policy or group certificate of insurance is delivered to the debtor at the time the debt is incurred or when the debtor elects to purchase coverage, a copy of the application for the policy or a notice of proposed insurance, signed by the debtor and setting out (1) the name and home office address of the insurer, (2) the name of the debtor, (3) the premium rate to be paid by the debtor for the insurance, and (4) the amount, term, and a brief description of the coverage provided, shall be delivered to the debtor at the time the debt is incurred or the election to purchase coverage is made, or, within 10 days from the date of the election to purchase coverage, if the election to purchase coverage is made by telephone. The copy of the application for or notice of proposed insurance must refer exclusively to insurance coverage and must be separate and apart from the loan, sale, other credit statement of account, instrument, or agreement, unless the information required by this subsection is prominently set out in it. Upon acceptance of the insurance by the insurer and within 30 days of the date upon which the debt is incurred or the election to purchase coverage is made, the insurer shall deliver the individual policy or group certificate of insurance to the debtor. The application or notice of proposed insurance must state that upon acceptance by the insurer, the insurance shall become effective as provided in AS 21.57.050(a).

(b) The application or notice of proposed insurance may be used to fulfill all of the requirements of AS 21.57.055 (a) and 21.57.060(b) if it contains all of the information required by those subsections.

(c) A debtor has 30 days from the date the debtor receives the individual policy or the group certificate to review the coverage purchased. At any time within the 30-day period, the debtor may contact the creditor or insurer issuing the policy or certificate and request that the coverage be cancelled. An individual policy or group certificate may require the request be in writing, that the policy or certificate be returned to the insurer, or both. If a policy is cancelled, the insurer shall return a full refund or credit of all premiums or insurance charges to the debtor within 30 days.

(d) If the named insurer does not accept the risk, the debtor shall receive a policy or certificate of insurance listing the name and home office address of the substituted insurer and the amount of the premium to be charged. If the amount of premium is less than the amount in the notice of proposed insurance, the insurer shall issue an appropriate refund within 30 days. If the risk is not accepted by an insurer, a premium paid by the debtor shall be refunded or credited to the debtor within 30 days of the date of application.

(e) For the purposes of (a) of this section, an individual policy or group certificate delivered in conjunction with an open-end consumer credit agreement or consumer credit insurance requested by the debtor after the date of the debt is considered to be delivered at the time the debt is incurred or election to purchase coverage is made if the delivery occurs within 30 days of the date the insurance is effective.

(f) An individual policy or group certificate delivered in conjunction with an open-end consumer credit agreement shall continue from its effective date through the term of the agreement unless the individual policy or group certificate is terminated under its terms at an earlier date.



Sec. 21.57.080. - Filing of forms and rates.

(a) An insurance policy, certificate of insurance, notice of proposed insurance, insurance disclosure notice, application for insurance, endorsement, and rider delivered or issued for delivery in this state, and the applicable schedules of premium rates shall be filed with the director before being used.

(b) A document required to be filed under (a) of this section must be on file for a waiting period of 30 days before it is used or becomes effective, unless the director gives prior written approval. This period may be extended for an additional 30 days if the director gives written notice within the waiting period to the insurer making the filing. The director shall disapprove a filing if the premium rate charged is not reasonable in relation to benefits or if it contains provisions that are unjust, unfair, inequitable, misleading, deceptive, encourage misrepresentation of the policy, or are contrary to a provision of this title or a regulation adopted under this title. A filing is considered to be approved unless it is disapproved by the director within the waiting period. In determining the reasonableness of premium rates in relation to benefits, the director may consider claim costs, general and administrative expenses, reasonable compensation to producers, profit, or other relevant data.

(c) If the director notifies the insurer that a document required to be filed under (a) of this section is disapproved, the insurer may not issue or use any part of the document. In providing notice of disapproval to the insurer, the director shall specify the reason for disapproval and indicate that the insurer is entitled to a hearing.

(d) The director may, at any time after a hearing, withdraw approval of a filing on the grounds specified under (b) of this section. The director shall provide the insurer at least 20 days' prior written notice of a hearing scheduled by the director, and the notice of the hearing must state the reason for the proposed withdrawal.

(e) An insurer may not issue or use a document required to be filed under (a) of this section after the effective date of a withdrawal of approval under (d) of this section.

(f) If a group policy of consumer credit insurance (1) has been delivered in this state before July 1, 1995, or (2) has been or is delivered in another state before or after July 1, 1995, the insurer shall be required to file only the group certificate and notice of proposed insurance delivered or issued for delivery in this state as specified in AS 21.57.060 (b) and 21.57.070(a).

(g) Consumer credit insurance forms used for insurance described under (f) of this section shall be approved by the director if they conform with the requirements specified in this section and if the schedules of premium rates applicable to the insurance evidenced by the certificate or notice are in accordance with the insurer's schedules of premium rates filed with the director. An item required to be filed under (a) of this section shall also be filed as specified in this chapter unless the item relates to a group policy that is delivered in another state and the director has determined that the other state has substantially similar statutes or regulations to this chapter. Upon this determination, the items required to be filed under (a) of this section shall be filed for informational purposes. If the director subsequently determines that the informational filing is not in compliance with the requirements of this chapter, the insurer may not use the insurance policy, form, certificate, notice of proposed insurance, disclosure notice, advertisement, application for insurance, endorsement, or rider.



Sec. 21.57.090. - Premiums and refunds.

(a) An insurer may revise its schedules of premium rates from time to time, and file the revised schedules with the director. An insurer may not issue a consumer credit insurance policy for which the premium rate differs from that determined by the schedules of the insurer then approved by the director.

(b) An individual policy or group certificate must provide for a refund of all unearned premiums if the insurance is terminated before the scheduled maturity date of the insurance and notice of termination is given to the insurer. The refund of an amount paid by the debtor for insurance shall be paid or credited promptly to the person entitled to it; provided, however, that the director shall prescribe a minimum refund and a refund that would be less than the minimum need not be made. A refund formula that an insurer desires to use must provide refunds that are at least as favorable to the debtor as refunds based on the rule of anticipation. The formula to be used in computing refunds shall be filed with and approved by the director.

(c) If a creditor requires a debtor to make a payment for consumer credit insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to the debtor and shall promptly make an appropriate credit to the account or issue a refund.

(d) The amount charged to a debtor for consumer credit insurance may not exceed the premium charged by the insurer, as computed at the time the charge to the debtor is determined.

(e) Nothing in this chapter may be construed to authorize a payment for insurance prohibited under other provisions of law governing credit transactions.



Sec. 21.57.100. - Issuance of policies.

All policies of credit life insurance and credit disability insurance shall be delivered or issued for delivery in this state only by an insurer authorized to do an insurance business in this state, and shall be issued only through holders of licenses or authorizations issued by the director.



Sec. 21.57.110. - Claims. [Repealed, Sec. 113 ch 62 SLA 1995].

Repealed or Renumbered



Sec. 21.57.120. - Selection rights of insured.

When consumer credit insurance is required as additional security for a debt, the debtor shall, upon request to the creditor, have the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by the debtor or of procuring and furnishing the required coverage through an insurer authorized to transact an insurance business in this state.



Sec. 21.57.125. - Duties of an insurer.

Except as otherwise prohibited by law, duties imposed upon an insurer by this chapter may be carried out by a creditor if the creditor is licensed under AS 21.27 as an insurance producer, a managing general agent, or a third-party administrator, and transacts business within the scope of its license on behalf of the insurer.



Sec. 21.57.130. - Enforcement.

The director may, after notice and hearing, adopt regulations considered appropriate for the implementation of this chapter. Whenever the director finds that there has been a violation of this chapter or regulations adopted under it, and after written notice thereof and hearing given to the insurer or other person authorized or licensed by the director, the director shall set out the details of the findings together with an order for compliance by a specified date. The order shall be binding on the insurer and other person authorized or licensed by the director on the date specified unless sooner withdrawn by the director or a stay has been ordered by a court of competent jurisdiction.



Sec. 21.57.140. - Judicial review.

A party to the proceeding affected by an order of the director shall be entitled to judicial review by following the procedure set out in AS 21.06.230.



Sec. 21.57.150. - Penalties.

(a) In addition to any other penalty provided by law, a person licensed under AS 21.27 that the director determines under AS 21.06.170 - 21.06.240 has violated the provisions of this chapter is subject to

(1) a civil penalty equal to the compensation promised, paid, or to be paid, directly or indirectly, to the licensee in regard to a violation;

(2) either a civil penalty of not more than $10,000 for a violation or, if the director determines that the person wilfully violated the provisions of this chapter, a civil penalty of not more than $25,000 for a violation; and

(3) denial, nonrenewal, suspension, or revocation of a license.

(b) In addition to any other penalty provided by law, an insurer that the director determines under AS 21.06.170 - 21.06.240 has violated the provisions of this chapter is subject to

(1) a civil penalty equal to the premium earned, directly or indirectly, by the insurer in regard to a violation;

(2) either a civil penalty of not more than $10,000 for a violation or, if the director determines that the insurer wilfully violated the provisions of this chapter, a civil penalty of not more than $25,000 for a violation; and

(3) denial, suspension, or revocation of a certificate of authority.

(c) In addition to any other penalty provided by law, any person that the director determines under AS 21.06.170 - 21.06.240 has violated the provisions of this chapter is subject to

(1) either a civil penalty of not more than $10,000 for a violation or, if the director determines that the person wilfully violated the provisions of this chapter, a civil penalty of not more than $25,000 for a violation; and

(2) denial of a license.



Sec. 21.57.160. - Definitions.

In this chapter,

(1) "agriculture credit transaction commitment" means a binding agreement to loan money up to a fixed amount as needed for agricultural purposes;

(2) "compensation" means commissions, dividends, retrospective rate credits, service fees, expense allowances or reimbursements, gifts, furnishing equipment, facilities, goods, or services, or any other form of remuneration resulting directly from the sale of consumer credit insurance;

(3) "consumer credit insurance" means credit life insurance, credit disability insurance, or credit unemployment insurance;

(4) "credit disability insurance" means insurance on a debtor to provide indemnity for payments or debt becoming due on a specific loan or other credit transaction while the debtor is disabled;

(5) "credit life insurance" means insurance on the life of a debtor under or in connection with all or a part of a specific loan or other credit transaction;

(6) "credit unemployment insurance" means insurance on a debtor to provide indemnity for payments or debt becoming due on a specific loan or other credit transaction while the debtor is involuntarily unemployed;

(7) "credit transaction" means a transaction by which the repayment for money loaned or a loan commitment made or payment for goods, services, or properties sold or leased is made at a future date;

(8) "creditor" means a person who lends money or who sells or leases goods, services, property, rights, or privileges, for which payment is arranged through a credit transaction, and includes a person who is a successor to the right, title, or interest of the lender, seller, or lessor;

(9) "debtor" means a person who borrows money, or purchases or leases goods, services, property, rights, or privileges for which payment is arranged through a credit transaction;

(10) "educational credit transaction commitment" means a binding agreement to loan money up to a fixed amount as needed for educational purposes;

(11) "gross debt" means the total of the remaining payments owed to the creditor by the debtor;

(12) "identifiable charge" means a charge for consumer credit insurance that is made to a debtor having the benefit of the insurance, including a charge for insurance that is disclosed in the consumer credit agreement or other instrument furnished to the debtor that sets out the financial elements of the credit transaction, and any difference in the finance, interest, service, or other similar charge made to a debtor in a like circumstance, except for their insured or noninsured status;

(13) "net debt" means the amount necessary to liquidate the remaining debt in a single lump sum payment, excluding all unearned finance charges;

(14) "open-end consumer credit" means consumer credit extended by a creditor under an agreement in which

(A) the creditor reasonably contemplates repeated transactions;

(B) the creditor imposes a periodic finance charge on an outstanding unpaid balance; and

(C) the amount of consumer credit that may be extended to the debtor during the term of the agreement, up to any limit set by the creditor, is generally made available to the extent that any outstanding balance is repaid;

(15) "rule of anticipation" means a refund method that results in refunds equal to the premium cost of scheduled benefits subsequent to the date of cancellation or termination, computed at the schedule of premium rates in effect on the date of issue.



Sec. 21.57.170. - Short title. [Repealed, Sec. 113 ch 62 SLA 1995].

Repealed or Renumbered






Chapter 21.59. - AUTOMOBILE SERVICE CORPORATIONS

Sec. 21.59.010. - Applicability.

(a) This chapter applies to a person, firm, corporation, or organization providing or intending to provide automobile service corporation services for subscribers in exchange for periodic prepayments by a subscriber.

(b) This chapter does not apply to a person issued a certificate of authority under AS 21.09.

(c) Other provisions of this title do not apply to an automobile service corporation except as expressly provided in this chapter.



Sec. 21.59.020. - Incorporation and certificate of authority required.

(a) A person providing or intending to provide automobile service corporation services shall be a corporation currently authorized as an automobile service corporation under a certificate of authority issued by the director under this chapter.

(b) If the corporation is to be formed under the laws of this state, the articles of incorporation of the proposed corporation or amendments to existing articles of incorporation shall be submitted to the director before they are filed with the commissioner of commerce, community, and economic development. The commissioner of commerce, community, and economic development may not file the articles or amendments unless the director's approval is endorsed. The director shall approve the articles or amendments unless the director finds that the articles or amendments do not comply with law. If not approved, the director shall return the proposed articles of incorporation to the incorporators or amendments to the corporation, together with a written, detailed statement of the reasons for nonapproval.



Sec. 21.59.030. - Qualifications for certificate of authority.

The director may not issue a certificate of authority to be or act as an automobile service corporation and shall revoke an existing certificate of authority unless the corporation

(1) if a newly formed corporation, possesses sufficient available working funds to pay all reasonably anticipated costs of acquisition of new business and operating expenses, other than losses, for a period of not less than six months following the date of issuance of the certificate of authority;

(2) posts with the director a bond in the amount of $50,000, issued by a corporate surety authorized under this title to act as surety and conditioned upon the organization's faithful fulfillment of its contracts; and

(3) fulfills all other applicable requirements of this chapter.



Sec. 21.59.040. - Certificate of authority.

(a) Application for a certificate of authority to transact business as an automobile service corporation shall be made to the director, on forms furnished by the director and requiring the information about the applicant, its directors, officers, and affairs as the director may reasonably require consistent with this chapter.

(b) The applicant shall file the following documents with the application:

(1) a copy of the applicant's articles of incorporation and all amendments, certified by the appropriate official of the state of incorporation;

(2) a copy of the applicant's bylaws, certified by its corporate secretary;

(3) a copy of each subscriber's contract proposed to be offered;

(4) either

(A) audited financial statements for the three fiscal years immediately preceding the application; or

(B) a financial statement of the applicant prepared by a certified public accountant and dated not more than 30 days before the filing of the application, showing the amount of working funds available to the applicant, a reconciliation of the net worth or capital account, the source and application of the funds, and any data pertinent to the financial statement;

(5) the bond required under AS 21.59.030 (2) or 21.59.050(c); and

(6) a copy of any other relevant document reasonably requested by the director.



Sec. 21.59.050. - Reserves.

(a) An automobile service corporation shall establish and maintain unimpaired reserves as follows:

(1) a reserve in an amount not less than all legal obligations of the corporation, other than claims originating under subscriber's contracts, due but unpaid;

(2) a reserve equal to not less than the amount necessary by reasonable estimate to pay all claims incurred under subscriber's contracts but currently unpaid, and including a reasonable additional amount to cover claims incurred but not reported to the corporation at the time of determination of the corporation's financial condition; and

(3) a reserve equal to 50 percent of all sums charged and received by the corporation during the calendar period covered by the financial statement, on account of indemnity benefits provided in subscriber's contracts for terms for which premium was last paid and unexpired at the date of the financial statement.

(b) The reserves required under (a) of this section constitute a liability of the corporation in a determination of its financial condition.

(c) Instead of the reserves required by (a) of this section and the bond required by AS 21.59.030 (2), the automobile service corporation may file a bond in the amount of $250,000.



Sec. 21.59.060. - Records and accounts.

(a) An automobile service corporation shall establish and maintain complete and accurate records and accounts covering its transactions and affairs in accordance with generally accepted accounting principles as applied to the business of the corporation.

(b) The director may accept an audited financial statement instead of the examination required under AS 21.06.120 .



Sec. 21.59.070. - Other provisions applicable.

In addition to the provisions of this chapter, the following provisions of this title shall apply to automobile service corporations, to the extent applicable and not in conflict with the express provisions of this chapter and the reasonable implications of the express provisions, and for the purposes of the application the corporations shall be considered to be stock insurers:

(1) AS 21.03;

(2) AS 21.06;

(3) AS 21.09.050 ;

(4) AS 21.09.100 ;

(5) AS 21.09.120 - 21.09.210;

(6) AS 21.12;

(7) AS 21.36;

(8) AS 21.69;

(9) AS 21.78;

(10) AS 21.90.



Sec. 21.59.900. - Definitions.

In this chapter

(1) "automobile service corporation" means a corporation providing all or part of one or more automobile service corporation services for subscribers in exchange for periodic prepayment in identifiable amount by or as to the subscribers;

(2) "automobile service corporation services" means any professional service, technical service, replacement of goods that the corporation may become obligated to provide upon a contingent event or a certain event that may occur at an uncertain time and for which a specified single or periodic prepayment is charged or collected, including, but not limited to (A) emergency road service; (B) reimbursement of legal fees for representation on traffic offenses; and (C) providing bail bonds for traffic offenses; an automobile service corporation may provide other services or benefits that do not fall within the definition of an automobile service corporation services;

(3) "subscriber's contract" means the contract between the automobile service corporation and its subscriber under which all or a part of one or more services is to be rendered to or on behalf of the subscriber by an automobile service corporation or by a provider that has entered into a service agreement with the automobile service corporation.






Chapter 21.60. - PROPERTY INSURANCE CONTRACTS

Sec. 21.60.010. - Over-insurance prohibited.

(a) Over-insurance shall be considered to exist if property or an insurable interest in property is insured by one or more insurance contracts against the same hazard in an amount in excess of the fair value of the property or of the interest, as determined on the effective date of the insurance or the renewal of it.

(b) In this section the term "fair value" means the cost of replacement less depreciation that is properly applicable to the subject insured.

(c) A person may not knowingly issue, place, procure, or accept an insurance contract that would result in over-insurance of the property or interest in the property proposed to be insured, except as provided in AS 21.60.020 .

(d) Each violation of this section shall subject the violator to the penalties provided in AS 21.90.020 .



Sec. 21.60.020. - Replacement insurance.

By a contract of insurance of property or of any insurable interest in the property, the insurer may in connection with a special provision or endorsement made a part of the policy insure the cost of repair or replacement of the property, if damaged or destroyed by a hazard insured against, and without deduction of depreciation, subject to reasonable regulations that may be adopted by the director.






Chapter 21.63. - SURETY INSURANCE CONTRACTS

Sec. 21.63.010. - Rights of surety insurer.

A surety insurer authorized as such under this title shall have the power to become the surety on bonds and undertakings required by law, subject to all the rights and liabilities of private persons. This section does not limit in any way the powers, obligations, and liabilities of the insurers as provided for in other provisions of this title.



Sec. 21.63.020. - May be sole surety on official bonds.

Whenever a bond, undertaking, recognizance, or other obligation is by law, or the charter, ordinance, rules, or regulations of a municipality, board, body, organization, or public officer, required or permitted to be made, given, tendered, or filed, with surety or sureties, and whenever the performance of an act, duty, or obligation, or the refraining from an act, is required or permitted to be guaranteed, the bond, undertaking, obligation, recognizance, or guaranty may be executed by a surety insurer qualified to act as surety or guarantor as authorized in this title. The execution by the insurer of the bond, undertaking, obligation, recognizance, or guaranty shall be in all respects a full and complete compliance with every requirement of the law, charter, ordinance, rule, or regulation that the bond, undertaking, obligation, recognizance, or guaranty shall be executed by one surety or by one or more sureties, or that the surety shall be a resident, or householder, or freeholder, or either or both, or possessed of any other qualifications; and all courts, judges, heads of departments, boards, bodies, municipalities, and public officers of every character shall accept and treat accordingly the bond, undertaking, obligation, recognizance, or guaranty when so executed by the insurer, as conforming to and fully and completely complying with every requirement of every law, charter, ordinance, rule, or regulation.



Sec. 21.63.030. - Release from liability on official bonds.

A surety insurer may be released from its liability on a bond referred to in AS 21.63.020 upon the same terms and conditions as are by law prescribed for the release of individual sureties.






Chapter 21.66. - TITLE INSURANCE COMPANIES

Sec. 21.66.010. - Paid in capital and reserves.

(a) Before a domestic or foreign title insurance company is entitled to a certificate of authority to transact a title insurance business in this state, it shall have basic capital, additional surplus when first authorized, and additional maintained surplus as required by AS 21.09.070, including a deposit as required in AS 21.09.090 .

(b) A domestic or foreign title insurance company shall have on deposit with the director or insurance commissioner of the state of its domicile, before the issuance of any policy of title insurance in this state, the amount required by AS 21.09.090 for the purpose described in that section. The amount of this deposit shall be increased by the sum of $50,000 for each state or territorial subdivision of the United States or the District of Columbia, other than the state of its domicile, in which it becomes qualified to engage in the business of title insurance, less the amount required by and deposited in the other states or territorial subdivisions, provided the deposits shall be for the security and protection of its policyholders or their beneficiaries, wherever situated. When the aggregate of amounts deposited in this or other states or territorial subdivisions or the District of Columbia has reached the sum of $750,000, no further deposit is required of the title insurance company as a condition of engaging in the business of title insurance in this state.

(c) If a company is unable to make the deposits required under this section in the state of its domicile because of a lack of statutory authority for making the deposits, the deposits may be made with the director of insurance of this state.



Sec. 21.66.020. - Deposits in guaranty fund.

In addition to the deposit required in AS 21.66.010 (b), within 30 days after the filing of each annual statement, the title insurance company shall deposit with the director a sum equal to 10 percent of the premiums written during the preceding year covering property in this state, as shown by the annual statement, until the accumulated deposits, added to the sums originally deposited with the director, as provided in this chapter, total $750,000, but the title insurance company may not be required to deposit more than $50,000 in any one year. The purpose of this deposit is to provide a guaranty fund for payment of claims under title guaranties and policies issued in Alaska in the event of the insolvency of the title insurer.



Sec. 21.66.030. - 21.66.050 - l Securities authorized as deposits; special guaranty fund; title insurance unearned premium reserve fund. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.66.060. - Dividends.

A title insurance company may not pay dividends except from net profits remaining on hand after retaining unimpaired

(1) the subscribed capital stock;

(2) the amount required to be set aside as unearned premium reserve fund under AS 21.18.073 ;

(3) a sum sufficient to pay current liabilities for operating expenses and taxes, and losses established or in process of settlement, without impairment of the unearned premium reserve fund required under AS 21.18.073 .



Sec. 21.66.070. - Filing schedule of rates and policy forms. [Repealed, Sec. 8 ch 120 SLA 1974].

Repealed or Renumbered



Sec. 21.66.080. - Annual statement.

(a) Every company, on or before March 1 of each year, shall furnish the director or the director's designee a sworn statement of assets and liabilities, and of all title premiums received by it during the preceding calendar year, setting out, among other things, the amounts that have been set aside and held by it in an account required under AS 21.18.073. The reporting format for a given year is the most recently approved National Association of Insurance Commissioners Annual Financial Statement blank form and instructions, supplemented for additional information as required by the director. The director may require the statement to be filed on electronic media. The statement must also show all unpaid losses and claims upon title insurance policies of which the title insurance company has received due notice in writing from or on behalf of the insured. With the filing of the statement, the title insurance company shall pay a filing fee set under AS 21.06.250 .

(b) A domestic title insurance company shall comply with AS 21.09.200(f).



Sec. 21.66.085. - Quarterly statement.

(a) The director may require an insurer to file quarterly financial statements. If required, the statements must follow the format specified in AS 21.66.080 (a).

(b) A quarterly financial statement, if required, is due 45 days after the end of the quarter to which it applies.

(c) An insurer shall pay to the division $100 for each day the insurer fails to file the quarterly statement in the form required or within the time established in (b) of this section.



Sec. 21.66.090. - Application for certificate of authority.

(a) Every company, before engaging in a title insurance business in this state, shall apply to the director for a certificate of authority to transact business under AS 21.09.

(b) With the filing of the application, the company shall pay a fee set under AS 21.06.250 and, in addition, shall pay all expenses incurred in examining the applicant's title plant or plants, as required by AS 21.06.160 .



Sec. 21.66.100. - Issuance of certificate of authority by director. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.66.110. - Annual tax on title insurance premiums.

(a) Each title insurance company shall pay a tax of one percent of the amount of gross title insurance premiums received by it, including as premium income received from guaranteed certificates of title and other guarantees of title covering property in this state, as shown by its annual statement to the director. The director shall specify the due dates and the method of payment.

(b) The provisions of AS 21.89.070 apply to a taxpayer who is required to pay the tax due under this section.

(c) A title insurance company shall pay to the division a late payment fee of $50 a month plus five percent of tax due each calendar month or part of a month during which the insurer fails to pay the full amount of the tax or a portion of the tax and interest at the rate of one percent of the tax due each calendar month or part of a month for the period the insurer fails to pay the premium tax. The late payment fee, not including interest, may not exceed $250 plus 25 percent of the tax due. The tax payment shall be made in the form required by the director, or a penalty shall be added to the tax equal to 25 percent of the tax due, not to exceed $2,000, with a minimum penalty of $100. In addition to any other penalty provided by law, if the provisions of this section are wilfully violated, then a civil penalty may be assessed of not more than $10,000. The director may suspend or revoke the certificate of authority of a title insurance company that fails to pay its taxes, a penalty, or a late payment fee as required under this section.



Sec. 21.66.120. - Examination by director.

(a) The director is authorized to examine the books, accounts, assets, and title plants of a company authorized to write title insurance hereunder to determine that there has been no impairment of capital and that the company has complied with the provisions of this chapter.

(b) [Repealed, Sec. 223 ch 67 SLA 1992].



Sec. 21.66.130. - , 21.66.140l Expenses of examination; fine or injunction for doing business during suspension of certificate. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.66.150. - Application of act. [Repealed, Sec. 8 ch 120 SLA 1974].

Repealed or Renumbered



Sec. 21.66.160. - Penalties. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.66.170. - Determination of insurability required.

(a) A policy or contract of title insurance may not be written until the title insurance company conducts or has conducted a reasonable search and examination of the title and has made a determination of insurability of title in accordance with its established underwriting practices. Evidence of the determination shall be preserved and retained in the files of the title insurance company or its agent for a period of not less than 15 years after the policy or contract of title insurance has been issued. In lieu of retaining the original evidence, the title insurance company or the title insurance limited producer, may, in the regular course of business, establish a system by which all or part of these writings are recorded, copied, or reproduced by any photographic, photostatic, microfilm, microcard, miniature photographic, or other process that accurately reproduces or forms a durable medium for reproducing the original.

(b) This section does not apply to (1) a company assuming no primary liability in a contract of reinsurance; or (2) a company acting as a co-insurer if one of the other co-insuring companies has complied with this section.



Sec. 21.66.180. - General powers.

A title insurance company may

(1) do business as defined in AS 21.66.480 ;

(2) do any act, directly or through a title insurance limited producer, incidental to making a contract or policy of title insurance, including, but not limited to, conducting or holding an escrow, settlement, or closing of a transaction; and,

(3) provide other services relative or incidental to the sale and transfer of real or personal property.



Sec. 21.66.190. - Limitations on powers.

(a) An insurer that transacts any class or kind of insurance other than title insurance is not eligible for the issuance or renewal of a certificate of authority to transact the business of title insurance in this state.

(b) A title insurance company may not engage in the business of guaranteeing the payment of the principal or the interest of bonds or other obligations.



Sec. 21.66.200. - Title plant requirements.

A title insurance company shall own and maintain in the recording district in which its principal office in the state is located a title plant consisting of adequate maps and fully indexed records showing all instruments of record affecting all land within the recording district for a period of at least 25 years immediately before the date a policy of title insurance is issued by the title insurance company. It shall also directly or through its agent own and maintain a comparable title plant for each additional recording district in which it or its agent maintains an office to transact a title insurance business.



Sec. 21.66.210. - Joint plant companies.

(a) Two or more title insurance companies or two or more title insurance limited producers, or a combination of title insurance companies and title insurance limited producers, may apply to the director of insurance to form an association, corporation, or other legal entity, for the purpose of engaging in the business of preparing abstracts of title searches from public records or from records to be owned by the entity, upon the basis of which a title insurance limited producer or a title insurance company will issue title policies. The owners or participants are considered to be in compliance with the provisions of this section and AS 21.66.200 if the title plant of the association, corporation, or other legal entity complies with the provisions of this section. The application must contain

(1) a copy of the proposed articles of incorporation or association and the bylaws or agreement governing the operation of the entity;

(2) a list of the owners or participants;

(3) the names and addresses of the persons who will operate the entity, with a description of their experience and qualifications;

(4) the conditions under which ownership or participation in the entity may be sold or acquired;

(5) a statement of whether or not title information will be compiled and sold to persons other than owners of or participants in the entity;

(6) a pro forma balance sheet and other financial information to indicate the sufficiency of financing the entity.

(b) If the director finds that (1) the entity will be adequately financed, (2) the persons who will be operating the entity are qualified and (3) the rules of operation as expressed in the articles of incorporation or association and the bylaws will promote the efficiency of the operation of the subscribing owners or participants and will not unduly restrict competition, the director shall issue a certificate of authority to the entity and permit it to organize. Each application under this section shall be granted or denied in whole or in part by the director within 60 days from the date it is filed. A certificate of authority issued under this section remains in effect until suspended or revoked by the director. The fee for the certificate of authority is set under AS 21.06.250 . The certificate of authority is subject to annual continuation. The fee for continuation is set under AS 21.06.250 . A certificate of authority issued under this section may be suspended or revoked by the director after hearing upon notice if the entity ceases to operate as provided in the application or if the director determines that the operation has become a restraint on competition and is not in the interests of the public. Every entity issued a certificate of authority under this section shall notify the director promptly of every change occurring under this section.



Sec. 21.66.220. - Net retained liability.

(a) The net retained liability of a title insurance company under a single title insurance risk assumed in this state may not exceed 50 percent of the net amount remaining after deducting from the sum of its capital, surplus, unearned premium reserve, and voluntary reserves, the value, if any, assigned in the summation to its title plants, as shown in its most recent report on file with the director. The same limitation applies to any secondary risk assumed by means of reinsurance or to a policy of excess co-insurance. Upon application by a title insurance company and the showing of good cause, the director may waive the limitation in connection with the assumption of a particular risk.

(b) Nothing in this section is intended to limit the amount of a single insurance risk, as defined in AS 21.66.480 , that may be written or assumed by a title insurance company, if (1) it cedes to one or more other title insurance companies, on or before the effective date of the writing or assumption, the portion, or portions, of the risk sufficient to bring its net retained liability within the limits provided in this section; and (2) each cession of risk is also within the limits of this section as applied to the sum of the capital, surplus, unearned premium reserve, and voluntary reserves, less the value, if any, assigned in the summation to the title plants of the assuming and reinsuring title insurance company, as shown by its most recent report on file with the director or commissioner of insurance in the state of its domicile.



Sec. 21.66.230. - Power to reinsure.

A title insurance company authorized to engage in the business of title insurance in this state may cede reinsurance of all or any part of its liability under one or more of its policies or contracts of reinsurance agreements to a title insurance company authorized to engage in the business of title insurance in this or any other state or the District of Columbia. However, no larger amount of reinsurance may be assumed by a title insurance company on a single policy, or contract of title insurance, or on any single title insurance risk as defined in AS 21.66.480, than the title insurance company would be permitted to retain if authorized to engage in the business of title insurance in this state. It may also reinsure policies of title insurance issued by other companies on risks whether located in or out of this state. A title insurance company authorized to transact business in this state shall pay to this state taxes required on all business taxable in this state and reinsured, as provided in this section, with any foreign or alien company not authorized to do business in this state. Issuance of contracts of reinsurance by a title insurance company not authorized to engage in the business of title insurance in a state or the District of Columbia, reinsuring a title insurance company authorized to engage in the business of title insurance in this state on property located in this state, does not of itself constitute the doing of business in this state by the reinsuring company.



Sec. 21.66.240. - Title plants.

A title insurance company may invest in title plants if it complies at all times with the minimum capital investment requirements under this chapter. A title plant shall be considered an asset at its fair value. In determining the fair value of a title plant, no value may be attributed to furniture and fixtures, and the real estate in which the title plant is housed shall be carried as real estate. The value of title abstracts, title briefs, copies of conveyances or other documents, indices, and other records comprising the title plant shall be determined by considering the expenses incurred in obtaining them, the age of them, the cost of replacements less depreciation, and all other relevant factors. Once the value of a title plant is determined under this section, the value may be increased only by the acquisition of another title plant by purchase, consolidation, or merger; however, in no event may the value of the title plant be increased by additions made to it as part of the normal course of abstracting and insuring titles to real estate. Subject to the limitations in this section and with the approval of the director as provided by AS 21.66.210 , a title insurance company may enter into agreements with other title insurance companies to participate in the use, ownership, management, and control of a title plant in order to service the needs of all the title insurance companies, or the title insurance companies may hold stock of a corporation owning and operating a title plant for this purpose.



Sec. 21.66.250. - Trust funds.

Except as provided in AS 34.80, trust funds or assets held in a fiduciary capacity by a title insurance company that is authorized to do a trust business shall be invested in accordance with AS 06.26.



Sec. 21.66.260. - Title insurance agents certification. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.66.270. - Title insurance limited producers to be licensed.

A title insurance limited producer shall be licensed in the manner provided for in AS 21.27. A title insurance limited producer may not be licensed to sell insurance other than title insurance.



Sec. 21.66.280. - Title insurance limited producers, books, and records.

(a) In addition to any other requirement of this title, a title insurance limited producer licensee shall maintain books of accounts and records and vouchers pertaining to the business of title insurance in a manner that the director, or an authorized representative, may readily ascertain whether the licensee has complied with the provisions of this chapter.

(b) A title insurance limited producer licensee may engage in the business of handling escrows, settlements, and closings in connection with the business of title insurance; however,

(1) the licensee shall maintain a separate record of all receipts and disbursements of escrow funds and may not commingle the funds with personal funds or with funds held by the licensee in any other capacity;

(2) the licensee shall comply with the standards of solvency that the director requires; and

(3) the licensee shall submit financial statements that the director requires.

(c) In addition to any other penalty provided by law, if the director determines that a title insurance limited producer licensee has failed to comply with a provision of this section, the director may, after a hearing, revoke the limited producer license.



Sec. 21.66.290. - Title insurance limited producer replies to director inquiries.

A title insurance limited producer shall reply in writing promptly, with a copy of the reply mailed to each title insurance company for which the licensee is acting, to an inquiry of the director relating to the licensee's acts as a title insurance limited producer. In addition to any other penalty provided by law, failure to reply is a ground for revocation of the license. A copy of the inquiry shall be sent by the director to each title insurance company for which the licensee is acting.



Sec. 21.66.300. - Certain names prohibited.

A title insurance limited producer for a title insurance company may not adopt a firm name containing the words "title insurance", "title guaranty", or "title guarantee", unless the words are followed by the words "agent" or "agency" in the same size and type as the words preceding them. This section does not apply to a title insurance company acting as an agent for another title insurance company.



Sec. 21.66.310. - Rebates prohibited.

(a) A title insurer, or officer, employee, attorney, or title insurance limited producer of a title insurer, may not pay, allow, or give or offer to pay, allow, or give, directly or indirectly, as an inducement to obtaining a title insurance business, a rebate, reduction, or abatement of a rate or charge made incident to the issuance of the title insurance, a special favor or advantage, money consideration, or other inducement. A charge made incident to the issuance of the insurance is construed to include, without limitation, escrow, settlement, and closing charges.

(b) An insured named in a title insurance policy or any other person directly or indirectly connected with the transaction involving the issuance of a title insurance policy, including, but not limited to a mortgage lender, real estate broker, builder, or attorney, or an officer, employee, agent, representative, or solicitor of a mortgage lender, real estate broker, builder, attorney, or other person, may not knowingly receive or accept, directly or indirectly, a rebate, reduction, or abatement of a charge or premium or a special favor or advantage, or a monetary consideration or inducement.

(c) Nothing in this section prohibits

(1) the payment of fees for services actually rendered as a result of a title insurance transaction; or

(2) the payment of a commission to a legally appointed title insurance limited producer who issues the policy of title insurance.



Sec. 21.66.330. - Examination of records.

If the director has reason to believe that a title insurance limited producer has violated or is in violation of AS 21.66.310 , the director shall immediately examine the title insurance limited producer's books of account and record and vouchers pertaining to the business of title insurance. The title insurance limited producer shall pay to the director the cost of an examination conducted under this section.



Sec. 21.66.340. - Additional penalty for rebates.

A person who violates AS 21.66.310 is liable to the state for five times the amount or value of the rebate, reduction, or abatement of any rate or charge made incident to the issuance of title insurance, or a special favor or advantage, or a monetary consideration or inducement.



Sec. 21.66.350. - Division of rates.

Nothing in this chapter prohibits the division of rates and charges between or among a title insurance company and its agent, two or more title insurance companies, one or more title insurance companies and one or more title insurance limited producers, or two or more title insurance limited producers if the division of rates and charges does not constitute an unlawful rebate and is not in payment of a forwarding fee or finder's fee.



Sec. 21.66.360. - Purpose of title insurance rate regulation.

The purpose of AS 21.66.370 - 21.66.400 is to promote the public welfare by regulating title insurance rates so that they are not excessive, inadequate, or unfairly discriminatory, and to authorize cooperative action between or among title insurance companies in rate making and other matters within the scope of this chapter. Nothing in this chapter is intended to prohibit or discourage uniformity in title insurance rates, rating systems, and rating plans and practices.



Sec. 21.66.370. - Rate filing.

(a) A title insurance company shall file with the director its schedules of rates, manuals of classifications, rules and plans relating to schedules of rates or manuals of classification, and every modification of the schedules or manuals that it proposes to use in this state. A filing under this section must contain the effective dates of the documents filed, and indicate the character and extent of the coverage contemplated.

(b) The director shall review the filings as necessary to carry out the provisions of this chapter.

(c) Subject to the provisions of (e) of this section, a filing shall be on file for a period of 30 days before it becomes effective. The director may, upon written notice given within the 30-day period to the person making the filing, extend the waiting period for an additional period, not to exceed 30 days, in order to complete the review of the filing. Additional extensions of the waiting period may also be made with the consent of the title insurance company. Upon written application by the title insurance company, the director, after review of the application, may authorize a filing or any part of it to become effective upon the expiration of the waiting period or its extension.

(d) Except for rates filed under (e) of this section, a filing that has become effective is considered to meet the requirements of this chapter.

(e) When the director finds that a rate for a particular kind or class of risk cannot practicably be filed before it is used, or any contract or kind of title insurance, by reason of rarity or peculiar circumstances, does not lend itself to advance determination and filing of rates, the director may, under appropriate regulations, permit the rate to be used without a previous filing and waiting period.

(f) A title insurance company or title insurance limited producer may not charge a rate for a policy or contract of title insurance except in accordance with filings or rates that are in effect for the title insurance company as provided in this chapter.

(g) The director may not regulate, or require the filing of, rates paid by title insurance companies for reinsurance contracts or agreements, or policies of excess co-insurance.



Sec. 21.66.380. - Justification for rates.

(a) A rate filing shall be accompanied by a statement of the title insurance company making the filing, setting out the basis on which the rate was determined, with the rates computed. A filing of rates may be justified by

(1) the experience or judgment of the title insurance company making the filing;

(2) its interpretation of any statistical data relied upon;

(3) the experience of other title insurance companies making the filings; or

(4) any other factors that the title insurance company considers relevant.

(b) The statement and justification provided for in this section shall be open to public inspection; however, information that can be used to identify the experience of a particular title insurance limited producer is confidential.



Sec. 21.66.390. - Making of rates.

(a) A title insurance company shall make rates that are not excessive or inadequate, that do not unfairly discriminate between risks in this state that involve essentially the same exposure to loss and expense elements, and that give due consideration to

(1) the desirability for stability of rate structures;

(2) the necessity of assuring the financial solvency of title insurance companies in periods of economic depression by encouraging growth in assets of title insurance companies in periods of high business activity;

(3) the necessity for assuring a reasonable margin of underwriting and operating profit; and

(4) investment income.

(b) A title insurance company shall adopt basic classifications of policies or contracts of title insurance that shall be used as the basis for rate-making.



Sec. 21.66.400. - Disapproval of filings.

(a) If within the waiting period provided for in AS 21.66.370 (c) the director finds that a filing does not meet the requirements of this chapter, the director shall send to the title insurance company that made the filing written notice of disapproval of the filing specifying in what respects the director finds the filing fails to meet the requirements of this chapter and stating that the filing may not become effective.

(b) If at any time after the applicable review period provided for in AS 21.66.370 (c) the director finds that a filing does not meet the requirements of this chapter, the director shall, before issuing an order of disapproval, hold a hearing upon not less than 10 days written notice, specifying in reasonable detail the matters to be considered at the hearing. Notice of hearing shall be given to each title insurance company that made the filing, and if, after the hearing, the director finds that the filing or a part of the filing does not meet the requirements of this chapter, the director shall issue an order specifying how it is deficient, and when, within a reasonable period thereafter, the filing or a part of it is considered no longer effective. A title insurance company has the right to withdraw a filing or a part of a filing. Copies of the order issued under this section shall be sent to every title insurance company affected. The order does not affect a contract or policy made or issued before the expiration of the period set out in the order.

(c) A person or organization aggrieved with respect to a filing that is in effect may make a written application to the director for a hearing on the filing. The title insurance company that made the filing may not proceed under this subsection. The application shall specify in reasonable detail the grounds to be relied on by the applicant. If the director finds that the application is made in good faith, that the applicant would be aggrieved if the applicant's grounds are established, and that the applicant's grounds otherwise justify holding a hearing, the director shall, within 60 days after receipt of the application, hold a hearing upon not less than 10 days written notice to the applicant and to each title insurance company that made such a filing. If, after the hearing, the director finds that the filing or a part of it does not meet the requirements of this chapter, the director shall issue an order specifying how the filing or a part of it fails to meet the requirements of this chapter, stating when, within a reasonable period after the order is issued, the filing or a part of it is considered no longer effective. Copies of the order shall be sent to the applicant and to every affected title insurance company. The order does not affect a contract or policy made or issued before the expiration of the period set out in the order.

(d) A title insurance company to which the director has issued an order made without a hearing may, within 30 days after notice to it of the order, make a written request to the director for a hearing. The director shall hear the party or parties within 60 days after receipt of the request and shall give not less than 10 days written notice of the time and place of the hearing. Within 15 days after the hearing the director shall affirm, reverse, or modify the previous action, specifying the reasons. Pending the hearing and decision the director may suspend or postpone the effective date of the previous action.

(e) A hearing under this section is not required to observe formal rules of pleading or evidence.

(f) A filing or modification of a filing may not be disapproved if the rates in connection with the filing meet the requirements of this chapter.



Sec. 21.66.401. - 21.66.403 - l Title insurance rating organizations; deviations from filings of rating organization; appeal from action of rating organization. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.66.410. - Rate administration.

(a) The director may prescribe by regulation

(1) guidelines reasonably adaptable to each of the rating systems on file with the director;

(2) a uniform classification of accounts to be observed;

(3) statistics to be reported; and

(4) uniform forms for reporting this data by all title insurance companies.

(b) Regulations may be adopted by the director for the interchange of data necessary for the application of rating plans.

(c) In order to more uniformly administer rate regulations, the director and each title insurance company may exchange information and experience data with insurance supervisory officials, title insurance companies, and title insurance rating organizations in other states, and may consult with them and with each other with respect to rate making and the application of rating systems.



Sec. 21.66.420. - False or misleading information.

A title insurance company or title insurance limited producer may not wilfully withhold information from, or knowingly give false or misleading information to the director that will affect the rates chargeable under this chapter.



Sec. 21.66.430. - , 21.66.440l Penalties; existing filings and hearings continued. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.66.450. - Forms of policies and other contracts of title insurance.

(a) Each title insurance company shall file with the director all forms of title policies and other contracts of title insurance that it proposes to issue in this state before their issuance; however, in no event may a title insurance company issue a form of policy or contract before 30 days after it has been filed with the director, unless it has received earlier approval by the director. Unless the director disapproves a form of title policy or contract of title insurance within 30 days from the date of its filing, the filing is considered to be approved.

(b) Forms of title policies and other contracts of insurance, as used in this section, are considered to include preliminary reports of title, binders for insurance, commitments to insure, and policies of insurance or guaranty, together with all the terms and conditions of insurance coverage or guaranty that relate to title to any interest in property, offered by a title insurance company. Forms of title policies and other contracts of insurance shall specifically exclude

(1) reinsurance contracts or agreements;

(2) all specific defects in title that may be ascertained from an examination of the risk and excepted in such reports, binder, commitments, or policies, together with any affirmative assurances of the title insurance company with respect to the defects whether given by endorsement or otherwise; and

(3) further exceptions from coverage by reason of limitations upon the examination of the risk imposed by an applicant for insurance or through failure of an applicant for insurance to provide the data requisite to a judgment of insurability.



Sec. 21.66.460. - Filing required for escrow, settlement, and closing charges.

(a) Each title insurance company shall file with the director a schedule of the escrow, settlement, and closing charges that it proposes to use in this state for these services when performed in connection with the issuance of policies of title insurance. The filing must state the effective date of the schedule, which shall be not less than 30 days after the date of filing with the director.

(b) All or any part of the schedule may be amended at any time. Each amendment shall be filed with the director, and shall state its effective date, which must be not less than 30 days after the date of its filing with the director.

(c) Copies of schedules filed under this section shall be retained in each of the offices of a title insurance company in this state, and, upon request shall be furnished to the public.

(d) A title insurance company may not make or impose a charge for escrow, settlement, or closing services when performed in connection with the issuance of a policy of title insurance except in accordance with the schedule of the charges filed with the director under this section.



Sec. 21.66.470. - Other sections applicable.

The provisions of this title governing insurance companies, except to the extent that they are inconsistent with the provisions of this chapter, apply to the business of title insurance and to title insurance companies.



Sec. 21.66.480. - Definitions.

In this chapter

(1) "applicants for insurance" means those persons, whether or not prospectively insured, who apply to a title insurance company or to its agent, for title insurance, and who at the time of the application are not agents for a title insurance company;

(2) "business of title insurance" is

(A) the making or proposing to make as insurer, guarantor, or surety, a contract or policy of title insurance; or

(B) the transacting or proposing to transact, any phase of title insurance including solicitation, negotiation preliminary to execution, execution of a title insurance contract, and insuring and transacting matters subsequent to the execution of the contract and arising out of it, including reinsurance;

(3) "net retained liability" means the total liability retained by a title insurance company under a policy or contract of insurance, or under a single insurance risk as defined in or computed in accordance with (5) of this section, less the amount of reinsurance ceded;

(4) "rate" means a charge for title insurance risk, abstracting, searching, examination or determination of insurability, and every other activity, exclusive of escrow, settlement, or closing charges, whether denominated premium or otherwise, made by a title insurance company or an agent of a title insurance company to an insured or to an applicant for insurance, for a policy or contract of title insurance; however, "rate" does not include charges paid to and retained by an attorney at law, abstractor, surveyor, tax service, or any other person acting in a capacity other than as a title insurance limited producer and on behalf of a client other than a title insurance company, or charges made for special services, even though performed in connection with a title insurance policy or contract;

(5) "single insurance risk" means the insured amount of a policy or contract of title insurance issued by a title insurance company unless two or more policies or contracts are simultaneously issued on different estates in identical real property, in which case, it means the sum of the insured amounts of all of the policies or contracts; however, any policy or contract that insures a mortgage interest that is excepted in a fee or leasehold policy or contract, and that does not exceed the insured amount of the fee or leasehold policy or contract, is excluded in computing the amount of a single insurance risk;

(6) "title insurance" means insuring, guaranteeing, or indemnifying owners of real or personal property or the holders of liens or encumbrances on it or others interested therein against loss or damage suffered by reason of

(A) liens, encumbrances upon, defects in, or the unmarketability of the title to the property; or

(B) the invalidity or unenforceability of liens or encumbrances on the property;

(7) "title insurance company" means a domestic company organized under the provisions of this title for the purpose of carrying on the business of title insurance, or any foreign title insurance company issued a certificate of authority to transact a title insurance business in this state and any title insurance company having the power and authority to transact a title insurance business within this state;

(8) "title insurance limited producer" means a person, firm, association, trust, corporation, cooperative, joint-stock company, or other legal entity authorized in writing by a title insurance company to solicit title insurance, collect premiums, determine insurability in accordance with the underwriting rules and standards prescribed by the title insurance company that the licensee represents, and issue policies in its behalf; however, the term "title insurance limited producer" does not include officers and salaried employees of a title insurance company.






Chapter 21.69. - ORGANIZATION AND CORPORATE PROCEDURES

Sec. 21.69.010. - Applicability of chapter.

This chapter applies only to domestic stock insurers and domestic mutual insurers transacting, or proposing to transact, insurance on the cash premium or legal reserve plan, except that AS 21.69.280 and 21.69.460 also apply to foreign and alien insurers.



Sec. 21.69.020. - Applicability of general corporation statutes.

The applicable laws of this state as to domestic corporations formed for profit apply to domestic stock insurers and domestic mutual insurers, except where in conflict with the express provisions of this title and the reasonable implications of the provisions.



Sec. 21.69.030. - Incorporation.

(a) This section applies to stock and mutual insurers incorporated in this state after July 1, 1966.

(b) Five or more individuals, none of whom are less than 21 years of age, may incorporate a stock insurer; 10 or more individuals may incorporate a mutual insurer. At least a majority of the incorporators shall be citizens of the United States. At least a majority of the incorporators shall be residents of this state.

(c) The incorporators shall execute articles of incorporation in triplicate and acknowledge their execution in the same manner as provided by law for the acknowledgment of deeds. The articles of incorporation must state the purpose for which the corporation is formed and must show

(1) the name of the corporation; if a mutual, the word "mutual" must be a part of the name; an alternative name or names may be specified for use in jurisdictions in which conflict of name with that of another insurer or organization might otherwise prevent the corporation from being authorized to transact insurance therein;

(2) the duration of its existence, which may be perpetual;

(3) the kinds of insurance, as defined in this title, that the corporation is formed to transact;

(4) if a stock corporation, its authorized capital stock, the number of shares of common stock into which divided, the par value of each share, which par value shall be at least $1; shares without par value, or other than one class of voting common stock, may not be authorized; the articles of incorporation may limit or deny present or future stockholders pre-emptive or preferential rights to acquire additional issues of the stock, or bonds, debentures, or other obligations convertible into stock, of the corporation, subject to the laws of this state fixing the required representation and proportion of outstanding capital stock required to be represented and voted, for specified action, at any and all corporate meetings, elections, votes, or consent proceedings;

(5) if a stock corporation, the extent, if any, to which shares of its stock are subject to assessment;

(6) if a stock corporation, the number of shares subscribed, if any, by each incorporator;

(7) if a mutual corporation, the maximum contingent liability of its members, other than as to nonassessable policies, for payment of loses and expenses incurred; the liability shall be stated in the articles of incorporation, but may not be less than one or more than six times the premium for the member's policy at the annual premium rate for a term of one year;

(8) the minimum, not less than five, and the maximum, not more than 21, number of directors who constitute the board of directors and conduct the affairs of the corporation; also, the names, addresses and terms of the members of the initial board of directors; the term of office of initial directors shall be for not more than one year after the date of incorporation;

(9) the judicial district or other political subdivision within the judicial district, in which its principal office or principal place of business is to be located in this state;

(10) other provisions, not inconsistent with law, considered appropriate by the incorporators;

(11) the name and residence address of each incorporator, and the citizenship of each incorporator who is not a citizen of the United States.



Sec. 21.69.040. - Articles of incorporation.

(a) The incorporators of a proposed domestic insurer shall deliver the triplicate originals of the articles of incorporation to the director together with the filing fees set under AS 21.06.250 .

(b) When the articles of incorporation have been approved by the director, the director shall endorse the approval upon each set of the articles; except, that if the director finds that the proposed insurer would not be eligible for a certificate of authority under AS 21.09.100, the director shall refuse to approve the articles of incorporation, and shall return them to the proposed incorporators together with a written statement of the reasons for the refusal. If approved by the director, the director shall then forward the articles of incorporation, endorsed with the approval, to the incorporators. The incorporators shall immediately file one set of the articles of incorporation with the commissioner of commerce, community, and economic development, one set with the director bearing the certification of the commissioner, and the remaining set of articles shall be made a part of the corporation's record.

(c) If the director finds that the proposed articles of incorporation do not comply with law, the director shall refuse to approve them, and shall return the triplicate sets to the incorporators, together with a written statement of the reasons for the refusal to approve.

(d) The corporation shall have legal existence upon the issuance of the certificate of incorporation by the commissioner and the completion of the filings referred to in (b) of this section, but it may not transact business as an insurer until it has qualified for and received from the director a certificate of authority as provided in this title.

(e) A copy of the certificate of incorporation, certified by the commissioner, shall be admissible in all the courts of this state as prima facie evidence of incorporation.



Sec. 21.69.050. - Amendment of articles of incorporation.

(a) A domestic stock insurer may amend its articles of incorporation for any lawful purpose by written authorization of the holders of a majority of the voting power of its outstanding capital stock or by affirmative vote of a majority voting at a lawful meeting of stockholders of which the notice given to stockholders included due notice of the proposal to amend.

(b) A domestic mutual insurer formed after July 1, 1966, may amend its articles of incorporation for any lawful purpose by affirmative vote of a majority of those of its members present or represented by proxy at a lawful meeting of its members of which the notice given members included notice of the proposal to amend.

(c) Upon adoption of an amendment the insurer shall make in triplicate under its corporate seal a certificate, sometimes referred to as "articles of amendment," setting out the amendment and the date and manner of its adoption, which certificate shall be executed by the insurer's president or vice-president and secretary or assistant secretary and acknowledged by them before an officer authorized by law to take acknowledgements of deeds. The insurer shall deliver to the director the triplicate originals of the certificate, together with a filing fee set under AS 21.06.250 . If the director finds that the certificate and amendments comply with law, the director shall endorse approval upon each of the triplicate originals and return them to the insurer. The insurer shall immediately file one set of the endorsed articles of amendment with the commissioner of commerce, community, and economic development, one set with the director bearing the certification of the commissioner, and retain the remaining set in the corporate records. The amendment shall be effective when the filings have been completed.

(d) If the director finds that the proposed amendment or certificate does not comply with the law, the director shall not approve it, and shall return the triplicate certificate of amendment to the insurer together with a written statement of reasons for nonapproval. The filing fee is not returnable.

(e) If an amendment of articles of incorporation would reduce the authorized capital stock of a stock insurer below the amount then outstanding, the director may not approve the amendment if there is reason to believe that the interests of policyholders or creditors of the insurer would be materially prejudiced by the reduction. If a reduction of capital stock is effectuated the insurer may require return of the original certificates of stock held by each stockholder for exchange for new certificates for the number of shares the stockholder is then entitled to in the proportion that the reduced capital bears to the amount of capital stock outstanding as of immediately before the effective date of the reduction.



Sec. 21.69.060. - Solicitation permit.

(a) A person forming or proposing to form in this state an insurer, or insurance holding corporation, or stock corporation to finance an insurer or insurance production therefor, or corporation to manage an insurer, or corporation to be attorney in fact for a reciprocal insurer, or a syndicate for any of these purposes, may not advertise, or solicit or receive any funds, agreement, stock subscription, or membership on account thereof unless the person has applied for and has received from the director a solicitation permit.

(b) A person determined by the director, following an appropriate hearing as provided in AS 21.06.170 - 21.06.230, to have violated this section is subject to a civil penalty of not more than $25,000.



Sec. 21.69.070. - Application for solicitation permit.

To apply for a solicitation permit the person shall

(1) file with the director a request showing

(A) the name, type, and purpose of insurer, corporation, or syndicate proposed to be formed;

(B) the names, addresses, and business records of each person associated or to be associated in the formation of the proposed insurer, corporation, or syndicate;

(C) the full disclosure of the terms of all understandings and agreements existing or proposed among persons so associated relative to the proposed insurer, corporation, or syndicate, or its formation;

(D) the plan according to which solicitations are to be made;

(E) additional information that the director may reasonably require;

(2) file with the director

(A) the original and copies in triplicate of the proposed articles of incorporation or syndicate agreement; or, if the proposed insurer is a reciprocal, original and duplicate of the proposed subscriber's agreement and attorney in fact agreement;

(B) the original and duplicate copy of proposed bylaws;

(C) a copy of the security proposed to be issued and copy of the application or subscription agreement therefor;

(D) a copy of the insurance contract proposed to be offered and copy of the application therefor;

(E) a copy of the prospectus, advertising, or literature proposed to be used;

(F) a copy of the proposed form of escrow agreement required;

(3) deposit with the director the fees required by law to be paid for the application, for filing of the articles of incorporation of an insurer, for filing the subscribers' agreement and attorney in fact agreement if the proposed insurer is a reciprocal, for the solicitation permit, if granted, and for filing articles of incorporation with the commissioner.



Sec. 21.69.080. - Procedure upon application.

(a) The director shall expeditiously examine the application for a solicitation permit and make an investigation if considered necessary. If the director finds that (1) the application is complete; (2) the documents filed with it are equitable in terms and proper in form; and (3) the agreements made or proposed are equitable to present and future shareholders, subscribers, members, or policyholders, the director shall give notice to the applicant that the director will issue a solicitation permit, stating the terms to be contained in it, upon the filing of the bond required by AS 21.69.140 .

(b) If the director does not so find, or if the director finds that any of the persons named in the application as being associated or to be associated in the formation of the insurer, corporation, or syndicate are untrustworthy, the director shall give notice to the applicant that the permit will not be granted, stating the grounds therefor, and shall refund to the applicant all sums deposited except the application fee.



Sec. 21.69.090. - Issuance of permit.

Upon the filing of the bond required by AS 21.69.140 after notice by the director, the director shall

(1) file the articles of incorporation of the proposed incorporated insurer or other corporation with the commissioner;

(2) issue to the applicant a solicitation permit.



Sec. 21.69.100. - Duration of permit.

Every solicitation permit issued by the director must

(1) be for a period of not over two years, subject to the right of the director to grant a reasonable extension for good cause;

(2) state the securities for which subscriptions are to be solicited, the number, classes, par value, and selling price thereof, or identify the insurance contract for which applications and advance premiums or deposits are to be solicited;

(3) limit the portion of funds received on account of stock or syndicate subscriptions, if any are proposed to be taken, which may be used for promotion and organization expenses to an amount the director considers adequate, but in no event to exceed 15 percent of the funds as and when actually received;

(4) if to be a mutual or reciprocal insurer, limit the portion of funds received on account of applications for insurance that may be used for promotion or organization expenses to a reasonable commission upon the funds, giving consideration to the kind of insurance and policy involved and to the costs incurred by insurers generally in the production of similar business, and provide that no commission shall be considered to be earned or be paid until the insurer has received its certificate of authority and the policies applied for and upon which the commission is to be based, have been actually issued and delivered;

(5) contain other information required by this chapter or reasonable conditions relative to accounting and reports or otherwise that the director considers necessary.



Sec. 21.69.110. - Permit as inducement prohibited.

The granting of a solicitation permit is permissive only and does not constitute an endorsement by the director of any person or thing related to the proposed insurer, corporation, or syndicate and the existence of the permit may not be advertised or used as an inducement in a solicitation. The substance of this section in bold faced type not less than 10 point shall be printed at the top of each solicitation permit.



Sec. 21.69.120. - Solicitors' licenses.

Sec. 21.69.120. Solicitors' licenses.

Solicitation for sale of securities to members of the public under a solicitation permit shall be made only by individuals licensed under the provisions of the securities act.



Sec. 21.69.130. - Modification, revocation of permit.

(a) The director may, for cause, modify a solicitation permit, or may, after a hearing, revoke a solicitation permit for violation of a provision of this title, or of the terms of the permit, or of a proper order of the director, or for misrepresentation.

(b) The director shall revoke a solicitation permit if requested in writing by a majority of the syndicate members, or by a majority of the incorporators and two-thirds of the subscribers to stock or applicants for insurance in the proposed incorporated insurer or corporation, or if the director is requested by a majority of the subscribers of a proposed reciprocal insurer.



Sec. 21.69.140. - Bond.

(a) Except as provided in AS 21.69.230 , the director may not issue a solicitation permit until the person applying for it files with the director a corporate surety bond in the penalty of $10,000, in favor of the state and for the use and benefit of the state and of subscribers and creditors of the proposed organization.

(b) The bond shall be conditioned upon the payment of costs incurred by the state in the event of a legal proceeding for liquidation or dissolution of the proposed organization before completion of organization or if a certificate of authority is not granted; and upon a full accounting for funds received until the proposed insurer has been granted its certificate of authority, or until the proposed corporation or syndicate has completed its organization as defined in the solicitation permit.

(c) In lieu of filing the bond, the person may deposit with the director $10,000 in cash or in United States government bonds at par value, to be held in trust upon the same conditions as required for the bond.

(d) The director may waive the requirement for a bond or deposit in lieu of a bond if the permit provides that

(1) the proposed securities are to be distributed solely and finally to those few persons who are the active promoters intimate to the formation of the insurer, or other corporation or syndicate; or

(2) the securities are to be issued in connection with subsequent financing as provided in AS 21.69.200 .

(e) A bond filed or deposit or remaining portion of a bond held under this section shall be released and discharged upon settlement or termination of all liabilities against it.



Sec. 21.69.150. - Escrow of funds.

(a) All funds received under a solicitation permit shall be deposited and held in escrow in a bond or trust company under an agreement approved by the director. Funds deposited may not be withdrawn, except

(1) for the payment of promotion and organization expenses as authorized by the solicitation permit;

(2) for the purpose of making a deposit with the director required for the issuance of a certificate of authority to an insurer;

(3) if the proposed organization is not to be an insurer, upon completion of payments on stock or syndicate subscriptions made under the solicitation permit and deposit or appropriation of the funds to the purposes specified in the solicitation permit; or

(4) for making refunds as provided in AS 21.69.190 .

(b) When the director has issued a certificate of authority to an insurer the funds remaining in escrow for its account shall be released to the insurer.



Sec. 21.69.160. - Liability of organizers.

(a) The incorporators of an insurer or other corporation, or the persons proposing to form a reciprocal insurer, or a syndicate, shall be jointly and severally liable for its debts or liabilities until it has secured a certificate of authority, if an insurer, or has completed its organization if a corporation other than an insurer or a syndicate.

(b) Any portion of funds received on account of stock or syndicate subscriptions which is allowed under the solicitation permit, may be applied concurrently toward the payment of promotion and organization expense theretofore incurred.



Sec. 21.69.170. - Payment for subscriptions.

(a) A proposed stock insurer, corporation, or syndicate may not issue a share of stock or participation agreement except for payment in cash or in securities eligible for investment of funds of insurers. Shares or an agreement may not be issued until all subscriptions received under the solicitation permit have been fully paid, or, if an insurer, until a certificate of authority has been issued to it.

(b) Every subscription contract to shares of a stock insurer or other corporation calling for payment in installments, together with all amounts paid, may be forfeited at the option of the corporation, upon failure to make good a delinquency in an installment upon not less than 45 days notice in writing, and every such contract must so provide.



Sec. 21.69.180. - Insurance applications.

All applications for insurance obtained in forming a mutual or reciprocal insurer must provide that

(1) issuance of the policy is contingent upon completion of organization of the insurer and issuance to it of a certificate of authority;

(2) the prepaid premium or deposit will be refunded in full to the applicant if the organization is not completed and certificate of authority issued before the solicitation permit's date of expiration;

(3) the agreement for insurance is not effective until a policy has been issued under it.



Sec. 21.69.190. - Failure to complete organization or to qualify.

The director shall withdraw all funds held in escrow and refund to subscribers or applicants all sums paid in on stock or syndicate subscriptions, less that part of the sums paid in on subscriptions as has been allowed and used for promotion and organization expenses, and all sums paid in on insurance applications, and shall dissolve the proposed insurer, corporation or syndicate if

(1) the proposed insurer, corporation, or syndicate fails to complete its organization and obtain full payment for subscriptions and applications, and, if an insurer, it fails to secure its certificate of authority, all before expiration of the solicitation permit; or

(2) the director revokes the solicitation permit.



Sec. 21.69.200. - Subsequent financing.

(a) A domestic insurer, or insurance holding corporation, or stock corporation for financing operations of a mutual insurer, or attorney in fact corporation of a reciprocal insurer, after (1) it has received a certificate of authority, if an insurer; or (2) it has completed its initial organization and financing if a corporation other than an insurer, may not solicit or receive funds in exchange for a new issue of its corporate securities, other than through a stock dividend, until it has applied to the director for, and has been granted, a solicitation permit.

(b) The director shall issue a permit unless the director finds that

(1) the funds proposed to be secured are excessive in amount for the purpose intended;

(2) the proposed securities or the manner of their distribution are inequitable; or

(3) the issuance of the securities would jeopardize the interests of policyholders or the holders of other securities of the insurer or corporation.

(c) A solicitation permit granted by the director shall be for the duration, and must contain the terms and be issued upon the conditions that the director may reasonably specify or require.



Sec. 21.69.210. - Penalty for exhibiting false accounts, etc.

A person determined by the director, following an appropriate hearing as provided in AS 21.06.170 - 21.06.230, to have knowingly exhibited, with intent to deceive, a false account, document, or advertisement, relative to the affairs of an insurer, or of a corporation or syndicate of the kind enumerated in AS 21.69.060 , formed or proposed to be formed, is subject to a civil penalty of not more than $25,000.



Sec. 21.69.220. - Initial qualifications of domestic mutuals.

(a) When newly organized, a domestic mutual insurer may be authorized to transact any one of the kinds of insurance listed in the schedule contained in (b) of this section.

(b) When applying for an original certificate of authority, the insurer must be otherwise qualified under this title, and must have received and accepted bona fide applications as to substantial insurable subjects for insurance coverage of a substantial character of the kind of insurance proposed to be transacted, must have collected in cash the full premium at a rate not less than that usually charged by stock insurers for comparable coverages, must have surplus funds on hand and deposited as of the date the insurance coverages are to become effective, or, in lieu of the applications, premiums, and surplus, may deposit surplus, all in accordance with that part of the following schedule that applies to the one kind of insurance the insurer proposes to transact:

-------------------------------------------------------------

-------------------------------------------------------------

(A) (B) (C) (D)

Minimum No. Minimum No.

of of Minimum

Kind of Applicants Subjects Premium

Insurance Accepted Covered Collected

-------------------------------------------------------------

-------------------------------------------------------------

Life (1) 500 500 annual

Health (2) 500 500 quarterly

Property (3) 100 250 annual

Casualty (4) 250 500 annual

With Workers'

Compensation 250 1,500 quarterly

Marine, Wet

Marine, and

Transportation 50 50 annual

-------------------------------------------------------------

-------------------------------------------------------------

(E) (F) (G) (H)

Maximum

Minimum Amount of Minimum

Amount of Insurance Surplus Deposit

Insurance Each Funds of Surplus

Each Subject Deposited in Lieu of

Subject (5) (6) (6)

-------------------------------------------------------------

-------------------------------------------------------------

$1,000 $ 2,500 $ 800,000 $ 800,000

$ 10 $ 25 $ 800,000 $ 800,000

(weekly (weekly

indem.) indem.)

$1,000 $ 3,000 $ 600,000 $ 600,000

$1,000 $10,000 $1,000,000 $1,000,000

$1,000 $10,000 $1,000,000 $1,000,000

$1,000 $25,000 $1,000,000 $1,000,000

(c) The following provisos are respectively applicable to the schedule in (b) of this section and provisions as indicated by like numerals appearing in the schedule:

(1) group insurance or term policies for terms of less than 10 years may not be included;

(2) group, blanket, or family plans of insurance may not be included; in lieu of weekly indemnity a like premium value in medical, surgical and hospital benefits may be provided; any accidental death or dismemberment benefit provided may not exceed $2,500;

(3) only insurance of the owner's interest in real property may be included;

(4) must include insurance of legal liability for bodily injury and property damage, to which the maximum and minimum insured amounts apply;

(5) the maximums provided for in column (F) are net of applicable reinsurance;

(6) the deposit of surplus in the amount specified in columns (G) and (H) must thereafter be maintained unimpaired; the deposit is subject to the provisions of AS 21.24.



Sec. 21.69.230. - Formation of mutual insurer.

(a) Before soliciting applications for insurance required under AS 21.69.220 as qualification for the original certificate of authority, the incorporators of the proposed insurer shall file with the director a corporate surety bond in the penalty of $20,000, in favor of the state and for the use and benefit of the state and of applicant members and creditors of the corporation. The bond shall be conditioned as follows:

(1) for the prompt return to applicant members of all premiums collected in advance;

(2) for payment of all indebtedness of the corporation;

(3) for payment of costs incurred by the state in event of legal proceedings for liquidation or dissolution of the corporation, all in the event the corporation fails to complete its organization and secure a certificate of authority within one year after the date of its certificate of incorporation.

(b) In lieu of the bond, the incorporators may deposit with the director $20,000 in cash or United States government bonds, negotiable and payable to the bearer, with a market value at all times of not less than $20,000, to be held in trust upon the same conditions as required for the bond.

(c) The bond filed or deposit or remaining portion thereof held under this section shall be released and discharged upon settlement and termination of all liabilities against it.



Sec. 21.69.240. - Applications for insurance in formation of mutual insurer.

(a) Upon receipt of the director's approval of the bond or deposit as provided in AS 21.69.230 , the directors and officers of the proposed domestic mutual insurer may commence solicitation of the requisite applications for insurance policies which they may accept, and may receive deposits of premiums on them.

(b) The applications must be in writing signed by the applicant, covering subjects of insurance resident, located, or to be performed in this state.

(c) The applications must provide that

(1) issuance of the policy is contingent upon the insurer qualifying for and receiving a certificate of authority;

(2) no insurance is in effect unless and until the certificate of authority has been issued;

(3) the prepaid premium or deposit, and membership or policy fee, if any, shall be refunded in full to the applicant if organization is not completed and the certificate of authority is not issued and received by the insurer before a specified reasonable date which date shall be not later than one year after the date of the certificate of incorporation.

(d) All qualifying premiums collected shall be in cash.

(e) Solicitation for qualifying applicants for insurance shall be by licensed agents of the corporation, and the director shall, upon the corporation's application, issue temporary agent's licenses expiring on the date specified under (c)(3) of this section to individuals qualified for a resident agent's license except as to the taking or passing of an examination. The director may suspend or revoke a license for any of the causes and under the same procedures applicable to suspension or revocation of licenses of agents in general under AS 21.27.



Sec. 21.69.250. - Formation of mutuals.

(a) All sums collected by a domestic mutual corporation as premiums or fees on qualifying applications for insurance shall be deposited in trust in a bank or trust company in this state under a written trust agreement consistent with this section and AS 21.69.240 (c)(3). The corporation shall file an executed copy of the trust agreement with the director.

(b) Upon issuance to the corporation of a certificate of authority as an insurer for the kind of insurance for which the applications were solicited, all funds so held in trust shall become the funds of the insurer, and the insurer, shall thereafter in due course issue and deliver its policies for which premiums had been paid and accepted. The insurance provided by the policies shall be effective as of the date of the certificate of authority or thereafter as provided by the respective policies.



Sec. 21.69.260. - Failure to qualify.

If the proposed domestic insurer fails to complete its organization and to secure its original certificate of authority within one year from and after the date of its certificate of incorporation, its corporate powers shall cease, and the director shall return or cause to be returned to the persons entitled thereto all advance deposits or payments of premiums held in trust under AS 21.69.250 .



Sec. 21.69.270. - Additional kinds of insurance.

A domestic mutual insurer, after being authorized to transact one kind of insurance, may be authorized by the director to transact the additional kinds of insurance that are permitted under AS 21.09.060 while otherwise in compliance with this title and while maintaining unimpaired surplus funds in an amount not less than the amount of paid-in capital stock required of a domestic stock insurer transacting like kinds of insurance, subject further to the additional expendable surplus requirements of AS 21.09.080 applicable to such a stock insurer.



Sec. 21.69.280. - Membership in mutuals.

(a) Each policyholder of a domestic mutual insurer, other than of a reinsurance contract, is a member of the insurer with all rights and obligations of the membership, and the policy must so specify.

(b) A person, government or governmental agency, state or political subdivision thereof, public or private corporation, board, association, firm, estate, trustee, or fiduciary may be a member of a domestic, foreign, or alien mutual insurer. An officer, stockholder, trustee, or legal representative of any such corporation, board, association, or estate may be recognized as acting for or on its behalf for the purpose of the membership, and is not personally liable upon a contract of insurance for acting in the representative capacity.

(c) A domestic corporation may participate as a member of a mutual insurer as an incidental purpose for which the corporation is organized.



Sec. 21.69.290. - Bylaws of mutual.

(a) A domestic mutual insurer shall have bylaws for the governing of its affairs. The initial board of directors of the insurer shall adopt original bylaws, subject to the approval of the insurer's members at the next succeeding meeting. The members shall have power to make, modify, and revoke bylaws.

(b) The bylaws must provide

(1) that each member is entitled to one vote upon each matter coming to a vote at meetings of members; or to more votes in accordance with a reasonable classification of members as set out in the bylaws and based upon the amount of insurance in force, number of policies held, or upon the amount of the premiums paid by the member, or upon other reasonable factors; a member shall have the right to vote in person or by a written proxy; a proxy may not be made irrevocable or for longer than a reasonable period of time;

(2) for election of directors by the members; and the number, qualifications, terms of office, and powers of directors;

(3) the time, notice, quorum, and conduct of annual and special meetings of members and voting at meetings; the bylaws may provide that the annual meeting shall be held at a place, date, and time to be set out in the policy and without giving other notice of the meeting;

(4) the number, designation, election, terms, and powers and duties of the respective corporate officers;

(5) for deposit, custody, disbursement, and accounting as to corporate funds;

(6) for other reasonable provisions customary, necessary, or convenient for the management or regulation of its corporate affairs.

(c) A provision in the bylaws for determining a quorum of members at a meeting of less than a majority of all the insurer's members is not effective unless approved by the director. This subsection does not affect any other provision of law requiring a vote of a larger percentage of members for a specified purpose.

(d) The insurer shall promptly file with the director a copy, certified by the insurer's secretary, of its bylaws and of every modification or addition. The director shall disapprove a bylaw provision considered by the director to be unlawful, unreasonable, inadequate, unfair, or detrimental to the proper interests or protection of the insurer's members or a class of them. The insurer may not, after receiving written notice of the disapproval and during the existence thereof, effectuate the disapproved bylaw provision.



Sec. 21.69.300. - Bylaws of stock insurer.

A bylaw adopted at a meeting of stockholders of a domestic insurer may not be modified or revoked except by the stockholders at a subsequent meeting unless the bylaw as adopted or amended by the stockholders grants authority to the board of directors to revoke or modify bylaw provisions; but the board of directors may not revoke or modify a bylaw relating to the qualifications, election, terms, or compensation of directors, or to the calling or notice of meetings of stockholders. A revocation or modification of bylaws made by the directors under this provision shall be presented at the next meeting of stockholders for the information of the stockholders.



Sec. 21.69.310. - Meetings of stockholders or members.

(a) Meetings of stockholders or members of a domestic insurer shall be held in the city or town of its principal office or place of business in this state. The meetings may be held, for good cause, in another location within the state upon approval of the director.

(b) A meeting of stockholders or members may not amend the insurer's articles of incorporation unless the proposal to amend was included in the notice of the meeting.

(c) Each insurer shall, during the first six months of each calendar year, hold the annual meeting of its stockholders or members to fill vacancies existing or occurring in the board of directors, receive and consider reports of the insurer's officers as to its affairs, and transact other business which may properly be brought before it. No less than 20 days' notice shall be given of the meeting in the manner provided in the bylaws, except where notice of the annual meeting of a mutual insurer is contained in its policies.

(d) Special meetings of the stockholders or members may be called at any time for any purpose by the board of directors upon not less than 10 days' notice as provided in the bylaws. The notice shall state the purpose of the meeting, and no business may be transacted at the meeting if notice was not given.

(e) If more than 15 months are allowed to elapse without an annual stockholders' or members' meeting being held, a stockholder or member may call a meeting to be held. At any time, upon written request of a director, or of stockholders or members holding in the aggregate one-fifth of the voting power of all stockholders or members, it shall be the duty of the secretary to call a special meeting of stockholders or members to be held at the time the secretary may fix, not less than 10 or more than 30 days after the receipt of the request. If the secretary fails to issue the call, the director, stockholders, or members making the request may do so.

(f) A stockholders' or members' meeting can be organized for the transaction of business whenever a quorum is present. Except as otherwise provided by law or the articles of incorporation,

(1) the presence, in person or by proxy, of the holders of a majority of the voting power of all stockholders or of all members constitutes a quorum;

(2) the stockholders or members present at a meeting can continue to do business until adjournment, notwithstanding the withdrawal of enough stockholders or members to leave less than a quorum;

(3) if a necessary officer fails to attend the meeting, a stockholder or member present may be elected to act temporarily in lieu of the absent officer;

(4) if a meeting cannot be organized because a quorum has not attended, those present may adjourn the meeting to a time they may determine, but if a meeting was called for the election of a director the adjournment must be to the next day. Those who attend the second of the adjourned meetings, although less than a quorum, constitute a quorum for the purpose of electing a director;

(5) an annual or special meeting of stockholders or members may be adjourned to another date without new notice being given.



Sec. 21.69.320. - Proxies.

The director shall adopt regulations concerning proxies, consents and authorizations in respect to securities issued by domestic insurance companies. The regulations adopted shall substantially conform to the recommendations of the National Association of Insurance Commissioners.



Sec. 21.69.330. - Corrupt practices.

The director shall adopt regulations regarding the conduct of meetings of shareholders and members of an insurer and the purchase, sale, and bartering of votes and proxies.



Sec. 21.69.340. - Directors.

(a) The affairs of every domestic insurer shall be managed by the number of directors fixed in the insurer's bylaws, which shall not be less than five or more than 21 directors.

(b) Directors must be elected from and by the members or stockholders of a domestic insurer, except as provided in AS 21.69.350 , at the time and place, and for the terms, not exceeding three years, as may be provided in the insurer's bylaws.

(c) The term of a director extends until a successor has been elected and has qualified.



Sec. 21.69.350. - Participation of policyholders in election of directors.

The bylaws of a domestic stock life insurer may provide a plan for its policyholders to participate with stockholders in the election of its directors.



Sec. 21.69.360. - Bond of officers of mutual.

(a) The president, secretary, and treasurer of a mutual insurer shall each file with the director and thereafter maintain in force as long as the person is an officer, a fidelity bond in the sum of $10,000 issued by an authorized corporate surety in favor of the insurer. In lieu of individual bonds, all these officers may be covered under a blanket bond for the same respective amounts; the blanket bond shall be filed with the director.

(b) The premium for the bond shall be payable by the insurer.

(c) A bond is not subject to cancellation except upon written notice to both the insurer and the director, delivered not less than 30 days in advance of the effective date of the cancellation.

(d) The insurer shall provide for the bonding by authorized corporate surety of all other officers in any way responsible for the handling of the funds of the insurer.

(e) This section does not limit the amount of bonded protection which the insurer may carry as to any officer.



Sec. 21.69.370. - Prohibited pecuniary interest of officials.

(a) An officer or director, or a member of a committee or an employee of a domestic insurer who is charged with the duty of investing or handling the insurer's funds may not deposit or invest the funds except in the insurer's corporate name; may not borrow the funds of the insurer; may not be pecuniarily interested in a loan, pledge of deposit, security, investment, sale, purchase, exchange, reinsurance, or other similar transaction or property of the insurer except as a stockholder or member; and may not take or receive to personal use a fee, brokerage, commission, gift, or other consideration for or on account of a transaction made by or on behalf of the insurer.

(b) An insurer may not guarantee a financial obligation of any of its officers or directors.

(c) This section does not prohibit a director or officer, or member of a committee or employee from becoming a policyholder of the insurer and enjoying the usual rights provided for its policyholders.

(d) The director may, by regulations from time to time, define and permit additional exceptions to the prohibition contained in (a) of this section solely to enable payment of reasonable compensation to a director who is not otherwise an officer or employee of the insurer, or to a corporation or firm in which a director is interested, for necessary services performed or sales or purchases made to or for the insurer in the ordinary course of the insurer's business and in the usual private professional or business capacity of the director or the corporation or firm.



Sec. 21.69.380. - Management and exclusive agency contracts.

(a) A domestic insurer may not make a contract granting a person or permitting a person to enjoy in fact the management of the insurer to the substantial exclusion of its board of directors or to have the controlling or preemptive right to produce substantially all insurance business for the insurer, unless the contract is filed with and approved by the director. The contract shall be considered approved unless disapproved by the director within 20 days after date of filing, subject to a reasonable extension of time that the director may require by notice given within the 20 days. A disapproval shall be delivered to the insurer in writing, stating the grounds for it.

(b) The director shall disapprove a contract upon a finding that it

(1) subjects the insurer to excessive charges;

(2) is to extend for an unreasonable length of time;

(3) does not contain fair and adequate standards of performance; or

(4) contains other inequitable provision or provisions that impair the proper interests of stockholders or members of the insurer.



Sec. 21.69.390. - Home office and records.

(a) Each domestic insurer shall have and maintain a place of business in this state, and shall keep in this state and in its principal place of business a complete record of its assets, transactions, and affairs in accordance with the methods and systems that are customary or suitable as to the kind or kinds of insurance transacted.

(b) A person determined by the director, following an appropriate hearing as provided in AS 21.06.170 - 21.06.230, to have removed or attempted to remove any records from the place where they are required to be kept under (a) or (d) of this section with the intent to wrongfully remove them, or to have concealed or attempted to conceal them from the director, is subject to a civil penalty of not more than $25,000. If a domestic insurer violates a provision of this section the director may institute delinquency proceedings against the insurer under the provisions of AS 21.78.

(c) [Repealed, Sec. 42 ch 14 SLA 1987].

(d) To meet the requirements of (a) of this section, a domestic insurer shall keep at its principal place of business in the state the following records of assets, transactions, and affairs:

(1) a general ledger;

(2) copies of reports prepared to comply with AS 21.09.200 - 21.09.210;

(3) if prepared in the normal course of business, financial statements prepared under generally accepted accounting principles on which a licensed certified public accountant has expressed an opinion;

(4) filings made by a domestic insurer or affiliates of the domestic insurer with a government agency with which a domestic insurer or affiliates of the domestic insurer's securities may be registered;

(5) a state certificate of authority;

(6) filings made under AS 21.21;

(7) original policy and claim files for insurance of property or a risk resident or located in the state;

(8) a corporate minutes book;

(9) articles of incorporation;

(10) corporate bylaws;

(11) contracts; and

(12) other records required by the director by regulation.

(e) A domestic insurer may change the place of business or the location of records with the written approval of the director. The domestic insurer must submit a list of the records and the locations of the records that will be maintained outside of this state when requesting approval. Any change in place of business, the approved list of records, and the location of the records maintained outside of this state shall be submitted 60 days before relocation and is considered approved if not disapproved by the director within 30 days after receipt. The director shall approve the change in place of business or location of records outside of this state subject to the following standards:

(1) the place of business is readily accessible by the general public by visit and telephone;

(2) the records are immediately available to examiners representing the director in an examination;

(3) the domestic insurer agrees to ship the records to the state if the insurer is ordered to do so under AS 21.78;

(4) the location of the place of business and records outside of the state has a valid business purpose that is not satisfied by maintaining a place of business or the records in the state;

(5) the list of records and location is of sufficient detail to readily locate specific records.



Sec. 21.69.400. - Vouchers for expenditures.

(a) An insurer may not make a disbursement of $100 or more, unless evidenced by a voucher correctly describing the consideration for the payment and supported by a check or receipt endorsed or signed by or on behalf of the person receiving the money.

(b) If the disbursement is for services and reimbursement, the voucher must describe the services and expenditures.

(c) If the disbursement is in connection with a matter pending before a legislature or public body or before a public official, the voucher must also correctly describe the nature of the matter and of the insurer's interest in it.

(d) If a voucher cannot be obtained, the expenditure referred to in (a) of this section must be evidenced by an affidavit in which is set out the character and object of the expenditure and the reasons for not obtaining the voucher.



Sec. 21.69.410. - Agreement not to sell property prohibited.

An insurer may not enter into an agreement to withhold from sale any of its property. Disposition of an insurer's property shall be at all times within the control of its board of directors.



Sec. 21.69.420. - Solicitations in other states.

(a) A domestic insurer may not knowingly solicit insurance business in a reciprocating state in which it is not then licensed as an authorized insurer.

(b) This section does not prohibit advertising through publication and radio, television, and other broadcasts originating outside the reciprocating state, if the insurer is licensed in a majority of the states in which the advertising is disseminated, and if the advertising is not specifically directed to residents of the reciprocating state.

(c) This section does not prohibit insurance covering persons or risks located in a reciprocating state under contract solicited and issued in states in which the insurer is then licensed. This section does not prohibit insurance effectuated by the insurer as an unauthorized insurer in accordance with the laws of the reciprocating state.

(d) The director shall suspend or revoke the certificate of authority of a domestic insurer found by the director, after a hearing, to have violated this section.

(e) In this section a "reciprocating" state is one that imposes a similar prohibition upon insurers domiciled in that state.



Sec. 21.69.430. - Contingent liability of mutual members.

(a) Each member of a domestic mutual insurer shall, except as provided with respect to nonassessable policies, have a contingent liability, pro rata and not one for another, for the discharge of its obligations, which contingent liability shall be expressed in the policy and be in the maximum amount that is specified in the insurer's articles of incorporation.

(b) Termination of the policy of the member does not relieve the member of contingent liability for the member's proportion, if any, of the obligations of the insurer that accrued while the policy was in force.

(c) Unrealized contingent liability of members does not constitute an asset of the insurer in a determination of its financial condition.



Sec. 21.69.440. - Levy of contingent liability.

(a) If at any time the assets of a domestic mutual insurer are less than its liabilities and the minimum amount of surplus required to be maintained by it by this title for authority to transact the kinds of insurance being transacted and the deficiency is not cured from other sources, its directors shall levy an assessment only upon its members who held policies providing for contingent liability at any time within the 12 months preceding the date notice of the assessment was mailed to them, and the members shall be liable to the insurer for the amount assessed.

(b) The assessment shall be for the amount required to cure the deficiency and to provide a reasonable amount of working funds above the minimum amount of surplus, but the working funds so provided may not exceed five percent of the insurer's liabilities as of the date as on which the amount of the deficiency was determined.

(c) In levying an assessment upon a policy providing for contingent liability, the assessment shall be computed on the basis of the premiums earned on the policy during the period to which the assessment relates.

(d) A member may not have an offset against an assessment for which the member is liable, on account of a claim for unearned premium or loss payable.

(e) As to life insurance, any part of the assessment upon a member that remains unpaid following notice of assessment, demand for payment, and lapse of a reasonable waiting period as specified in the notice, may, if approved by the director as being in the best interests of the insurer and its members, be secured by placing a lien upon the cash surrender values and accumulated dividends held by the insurer to the credit of the member.



Sec. 21.69.450. - Enforcement of contingent liability.

(a) An assessment made by an insurer under AS 21.69.440 or 21.69.540 shall be considered to be prima facie correct. The amount of the assessment to be paid by each member as determined by the insurer shall be considered to be likewise prima facie correct.

(b) The insurer shall notify each member of the amount of the assessment to be paid by written notice mailed to the address of the member last of record with the insurer. Failure of the member to receive the notice so mailed, within the time specified for the payment of the assessment or at all, is no defense in an action to collect the assessment.

(c) If a member fails to pay the assessment within the period specified in the notice, which period may not be less than 20 days after mailing, the insurer may institute suit to collect it.



Sec. 21.69.460. - Nonassessable policies, mutual insurers.

(a) When possessing surplus funds in an amount not less than the paid-in capital stock required of a domestic stock insurer transacting like kinds of insurance, a domestic mutual insurer may, upon receipt of the director's order so authorizing, extinguish the contingent liability of its members as to all its policies in force and may omit provisions imposing contingent liability in all its policies currently issued.

(b) A foreign or alien mutual insurer may issue nonassessable policies to its members in this state under its article of incorporation and the laws of its domicile.

(c) A policy of a domestic mutual insurer that, under the director's order, is without contingent liability and thereby nonassessable by its terms may not be subject to assessment for a debt or liability of the insurer.



Sec. 21.69.470. - Nonassessable policies.

The director shall revoke the authority of a domestic mutual insurer to issue policies without contingent liability if at any time the insurer's assets are less than the sum of its liabilities and the surplus required for the authority, or if the insurer, by resolution of its board of directors approved by a majority of its members, requests that the authority be revoked. During the absence of the authority the insurer may not issue a policy without including a provision for the contingent liability of the policyholder or renew a policy that is renewable at the option of the insurer without an endorsement providing for the contingent liability.



Sec. 21.69.480. - Participating policies.

(a) If provided in its articles of incorporation, a domestic stock or domestic mutual insurer may issue any or all of its policies with or without participation in profits, savings, or unabsorbed portions of premiums, may classify policies issued on a participating and nonparticipating basis, and may determine the right to participate and the extent of participation of a class or classes of policies. The classification or determination shall be reasonable, and may not unfairly discriminate between policyholders within the same classifications. A life insurer may issue both participating and nonparticipating policies only if the right or absence of right to participate is reasonably related to the premium charged. A domestic insurer that, before July 1, 1966, has been issuing all or part of its policies on a participating basis without specific authorization in its articles of incorporation may continue to issue the policies on a basis not inconsistent with this section.

(b) After the third policy year a dividend otherwise earned may not be made contingent upon the payment of renewal premium on the policy.



Sec. 21.69.490. - Dividends to stockholders.

(a) A domestic stock insurer may not pay a cash dividend to stockholders except out of that part of its available surplus funds that is derived from realized net profits on its business.

(b) A stock dividend may be paid out of any available surplus funds in excess of the aggregate amount of surplus loaned to the insurer under AS 21.69.520 .

(c) A dividend otherwise proper may be payable out of the insurer's earned surplus even though its total surplus is then less than the aggregate of its past contributed surplus resulting from issuance of its capital stock at a price in excess of the par value.



Sec. 21.69.500. - Dividends to mutual policyholders.

(a) The directors of a domestic mutual insurer may from time to time apportion and pay or credit to its members dividends only out of that part of its surplus funds that represents net realized savings and net realized earnings in excess of the surplus required by law to be maintained.

(b) A dividend otherwise proper may be payable out of the savings and earnings even though the insurer's total surplus is then less than the aggregate of its contributed surplus.



Sec. 21.69.510. - Illegal dividends.

(a) A director of a domestic stock or mutual insurer determined by the director, following an appropriate hearing as provided in AS 21.06.170 - 21.06.230, to have voted for or concurred in a declaration or payment of a dividend to stockholders or members other than as authorized under AS 21.69.490 or 21.69.500 is subject to a civil penalty of not more than $2,500 and is jointly and severally liable, together with other directors likewise voting for or concurring, for any loss sustained by the insurer.

(b) A stockholder receiving an illegal dividend shall be liable in the amount of it to the insurer.

(c) The director may revoke or suspend the certificate of authority of an insurer that has declared or paid an illegal dividend.



Sec. 21.69.520. - Borrowed surplus.

(a) Subject to the director's prior written approval, a domestic stock or mutual insurer may borrow money to defray the expenses of its organization or provide it with surplus funds upon a written agreement that the money is required to be repaid only out of the insurer's surplus in excess of that stipulated in the agreement. The agreement may provide for interest not exceeding six percent a year, which interest may or may not constitute a liability of the insurer as to its funds other than the excess of surplus, as stipulated in the agreement. A commission or promotion expense may not be paid in connection with the loan.

(b) Money borrowed, together with the interest, if so stipulated in the agreement, may not form a part of the insurer's legal liabilities except as to its surplus in excess of the amount stipulated in the agreement, or be the basis of any setoff; but until repaid financial statements filed or published by the insurer shall show as a footnote the amount then unpaid together with any interest accrued but unpaid.

(c) The loan to a mutual insurer is subject to the director's approval. The insurer shall, in advance of the loan, file with the director a statement of the purpose of the loan and a copy of the proposed loan agreement. The loan and agreement shall be considered approved unless within 15 days after the date of the filing the insurer is notified of the director's disapproval and the reasons for it. The director shall disapprove a proposed loan or agreement upon a finding that the loan is unnecessary or excessive for the purpose intended, or that the terms of the loan agreement are not fair and equitable to the parties, and other similar lenders, if any, to the insurer, or that the information filed by the insurer is inadequate.

(d) This section does not apply to loans obtained by the insurer in ordinary course of business from banks and other financial institutions, or to loans secured by pledge or mortgage of assets.



Sec. 21.69.530. - Impairment of capital or assets.

(a) If an insurer becomes impaired, the director shall determine the amount of deficiency and serve notice upon the insurer to make good the deficiency within 60 days after service of the notice.

(b) The deficiency may be made good in cash or in assets eligible under AS 21.21 for the investment of the insurer's funds; or if a stock insurer, by reduction of the insurer's capital to an amount not below the minimum required for the kinds of insurance thereafter to be transacted; or if a mutual insurer, by amendment of its certificate of authority to cover only the kind or kinds of insurance thereafter for which the insurer has sufficient surplus under this title.

(c) If the deficiency is not made good and proof filed with the director within the 60-day period, the insurer shall be considered insolvent and the director shall institute delinquency proceedings against it under AS 21.78; except that if the deficiency exists because of increased loss reserves required by the director, or because of disallowance by the director of certain assets or reduction of the value at which carried in the insurer's accounts, the director may, upon application and good cause shown, extend for not more than an additional 60 days the period within which the deficiency may be made good and the proof filed.



Sec. 21.69.540. - Assessment of stockholders or members.

(a) An insurer receiving the director's notice mentioned in AS 21.69.530(a)

(1) if a stock insurer, by resolution of its board of directors and subject to limitations upon assessment contained in its articles of incorporation, may assess its stockholders for amounts necessary to cure the deficiency and provide the insurer with a reasonable amount of surplus in addition; if a stockholder fails to pay a lawful assessment after notice given to the stockholder in person or by advertisement in the time and manner approved by the director, the insurer may require the return of the original certificate of stock held by the stockholder, and issue a new certificate for the number of shares the stockholder may then be entitled to, upon the basis of the stockholder's proportionate interest in the amount of the insurer's capital stock as determined by the director to be remaining at the time of determination of amount of impairment under AS 21.69.530 , after deducting from the proportionate interest the amount of the unpaid assessment; the insurer may pay for or reissue fractional shares under this subsection;

(2) if a mutual insurer, shall levy an assessment upon members as provided for under AS 21.69.440 ;

(b) Neither this section nor AS 21.69.530 prohibits the insurer from curing the deficiency through any lawful means other than those referred to in those sections.



Sec. 21.69.550. - Directors' liability for losses during deficiency.

Sec. 21.69.550. Directors' liability for losses during deficiency.

The directors of the insurer shall be individually liable for losses incurred under policies issued by the insurer after expiration of the period provided in AS 21.69.530 for curing a deficiency of the insurer's capital stock or surplus and before the deficiency is cured.



Sec. 21.69.560. - Stock transfer during impairment of capital.

A transfer of the stock of a domestic insurer made during the existence of an impairment of the insurer's capital does not release the stockholder making the transfer from liability as a stockholder of the insurer that accrued before the transfer.



Sec. 21.69.570. - Mutualization of stock insurers.

(a) A stock insurer other than a title insurer may become a mutual insurer under the plan and procedure that may be approved by the director after a hearing.

(b) The director may not approve a plan, procedure, or mutualization unless

(1) it is equitable to stockholders and policyholders;

(2) it is subject to approval by the holders of not less than three-fourths of the insurer's outstanding capital stock having voting rights and by not less than two-thirds of the insurer's policyholders who vote on the plan in person, by proxy, or by mail under the notice and procedure which may be approved by the director;

(3) if a life insurer, the right to vote on it is limited to holders of policies other than term or group policies, and whose policies have been in force for more than one year;

(4) mutualization will result in retirement of shares of the insurer's capital stock at a price not in excess of the fair market value as determined by competent disinterested appraisers;

(5) the plan provides for the purchase of the shares of a nonconsenting stockholder in the same manner and subject to the same applicable conditions as provided by the general corporation law of the state, as to rights of nonconsenting stockholders, with respect to consolidation or merger of private corporations;

(6) the plan provides for definite conditions to be fulfilled by a designated early date upon which the mutualization will be considered effective;

(7) the mutualization leaves the insurer with surplus funds reasonably adequate for the security of its policyholders and to enable it to continue successfully in business in the state in which it is then authorized to transact insurance, and for the kinds of insurance included in its certificates of authority in those states.

(c) This section does not apply to mutualization ordered by a court to rehabilitate or reorganize an insurer under AS 21.78.



Sec. 21.69.580. - Converting mutual insurer.

A mutual insurer may not be converted to a stock insurer.



Sec. 21.69.590. - Mergers and consolidations of stock insurers.

(a) A domestic stock insurer may merge or consolidate with one or more domestic or foreign stock insurers authorized to transact insurance in this state, by complying with the applicable provisions of the statutes of this state governing the merger or consolidation of stock corporations formed for profit, but subject to (b) and (c) of this section.

(b) A merger or consolidation may not be effectuated unless the plan and agreement for it have been filed with the director and approved in writing by the director after a hearing. The director shall give approval within a reasonable time after the filing unless the director finds the plan or agreement

(1) is contrary to law;

(2) inequitable to the stockholders of a domestic insurer involved; or

(3) would substantially reduce the security of and service to be rendered to policyholders of the domestic insurer in this state or elsewhere.

(c) A director, officer, agent, or employee of an insurer party to the merger or consolidation may not receive a fee, commission, compensation, or other valuable consideration for aiding, promoting, or assisting therein except as set out in the plan or agreement.

(d) If the director does not approve the plan or agreement the director shall so notify the insurer in writing specifying the reasons.

(e) If a domestic insurer involved in the proposed merger or consolidation is authorized to transact insurance also in other states, the director may request the insurance commissioner, director of insurance, superintendent of insurance, or other similar public insurance supervisory official of the two other states in which the insurer has in force the larger amounts of insurance, to participate in the hearing provided for under (b) of this section, with full right to examine all witnesses and evidence and to offer to the director the pertinent information and suggestions they consider proper.

(f) A plan or proposal through which a stock insurer proposes to acquire a controlling stock interest in another stock insurer through an exchange of stock of the first insurer, issued by the insurer for the purpose, for the controlling stock of the second insurer, is considered to be a plan or proposal of merger of the second insurer into the first insurer for the purposes of this section and is subject to the applicable provisions hereof.



Sec. 21.69.600. - Mergers and consolidations, mutual insurers.

(a) A domestic mutual insurer may not merge or consolidate with a stock insurer.

(b) A domestic mutual insurer may merge or consolidate with another mutual insurer under the applicable procedures prescribed by the statutes of this state applying to corporations formed for profit, except as provided in this section.

(c) The plan and agreement for merger or consolidation shall be submitted to and approved by at least two-thirds of the members of each mutual insurer involved and voting in person or by proxy at a meeting called for the purpose after reasonable notice and under procedures that have been approved by the director. If a life insurer, the right to vote may be limited to members whose policies are other than term and group policies and have been in effect for more than one year.

(d) A merger or consolidation may not be effectuated unless the plan and agreement for it have been filed with the director and approved by the director in writing after a hearing. The director shall give the approval within a reasonable time after the filing unless the director finds the plan or agreement

(1) is inequitable to the policyholders of a domestic insurer involved; or

(2) would substantially reduce the security of and service to be rendered to policyholders of the domestic insurer in this state and elsewhere.

(e) If the director does not approve the plan or agreement the director shall notify the insurers in writing specifying the reasons.

(f) AS 21.69.590 (e) also applies to mergers and consolidations of mutual insurers.



Sec. 21.69.610. - Reinsurance for stock insurers.

(a) Notwithstanding (b) of this section, a domestic stock insurer may reinsure a portion or all of its insurance in force or a major class of its insurance with another insurer by a reinsurance agreement. A reinsurance agreement shall be filed with the director within 30 days after all parties have signed the agreement. A reinsurance agreement is designated as confidential for purposes of AS 21.06.060 .

(b) A domestic stock insurer may reinsure a portion or all of its insurance in force or a major class of its insurance with another insurer by an agreement of assumption reinsurance, but an agreement of assumption reinsurance is not effective unless filed with and approved in writing by the director after a hearing.

(c) The director shall approve the agreement within a reasonable time after the filing unless the director finds that it is inequitable to the stockholders of the domestic insurer or would substantially reduce the protection or service to its policyholders. If the director does not approve the agreement, the director shall notify the insurer in writing specifying the reasons.

(d) This section does not apply to a facultative reinsurance contract. In this subsection, "facultative reinsurance contract" means an agreement whereby individual risk is offered by an insurer for acceptance or rejection by a reinsurer. Under a facultative reinsurance contract, both parties are free to act in their own best interest, regardless of any prior contractual arrangement.



Sec. 21.69.620. - Reinsurance for mutual insurers.

(a) A domestic mutual insurer may reinsure a portion or all of its business in force or a portion or all of a major class of its business with another insurer, stock or mutual, by a reinsurance agreement. A reinsurance agreement shall be filed with the director within 30 days after all parties have signed the agreement. The agreement filed with the director is designated as confidential for the purposes of AS 21.06.060. A domestic mutual insurer may reinsure a portion or all of its insurance in force or a major class of its insurance with another insurer by an agreement of assumption reinsurance. An agreement of assumption reinsurance is not effective unless filed with and approved in writing by the director after a hearing.

(b) The director shall approve the agreement within a reasonable time after filing if the director finds it to be fair and equitable to each domestic insurer involved, and that the reinsurance, if effectuated, would not substantially reduce the protection or service to its policyholders. If the director does not approve, the director shall notify each insurer involved in writing specifying the reasons.

(c) The plan and agreement for the reinsurance must be approved by a vote of not less than two-thirds of each domestic mutual insurer's members voting on the plan or agreement at meetings of members called for the purpose, after reasonable notice and under procedures that the director may approve. If a life insurer, the right to vote may be limited to members whose policies are other than term or group policies, and have been in effect for more than one year.

(d) If the agreement is for reinsurance in a stock insurer of all or substantially all of the insurance in force of a mutual insurer, the agreement must provide for payment in cash to each member of the insurer entitled thereto of the member's equity in the business reinsured as determined under a fair formula approved by the director, as based upon the reserves, assets, whether or not "admitted" assets, and surplus, if any, of the mutual insurer to be taken over by the stock insurer.

(e) A director, officer, agent, or employee of an insurer party to the reinsurance, or any other person, may not receive a fee, commission, or other valuable consideration for aiding, promoting, or assisting therein except as set out in the reinsurance agreement.



Sec. 21.69.630. - Mutual member's share of assets on liquidation.

Sec. 21.69.630. Mutual member's share of assets on liquidation.

(a) Upon the liquidation of a domestic mutual insurer, its assets remaining after discharge of its indebtedness, policy obligations, repayment of contributed or borrowed surplus, if any, and expenses of administration, shall be distributed to existing persons who were its members at any time within 36 months immediately preceding the date the liquidation was authorized or ordered, or date of last termination of the insurer's certificate of authority, whichever date is the earlier.

(b) The distributive share of each member shall be in the proportion that the aggregate premiums earned by the insurer on the policies of the member during the combined periods of that member's membership bear to the aggregate of all premiums earned on the policies of all the members. The insurer may, and if a life insurer shall, make a reasonable classification of its policies held by the members, and a formula based upon the classification, for determining the equitable distributive share of each member. The classification and formula is subject to the approval of the director.



Sec. 21.69.640. - Extinguishment of unused corporate charters.

(a) The corporate charter of a corporation formed under the laws of this state more than three years before July 1, 1966, for the purpose of becoming an insurer, which corporation, within the three-year period, has not actively engaged in business as a domestic insurer under a certificate of authority issued to it by the director under laws then in force, is extinguished and nullified.

(b) The corporate charter of any other corporation formed under the laws of this state for the purpose of becoming an insurer, and which corporation during any period of 36 consecutive months after July 1, 1966, is not actively engaged in business as a domestic insurer under a certificate of authority issued to it by the director under law currently in force, is automatically extinguished and nullified at the expiration of the 36-month period.

(c) The period during which the corporation referred to in (b) of this section is the subject of delinquency proceedings under AS 21.78 shall not be counted as part of the 36-month period.

(d) Upon merger or consolidation of a domestic insurer with another insurer under this chapter, the corporate charter of the merged or consolidated domestic insurer is automatically extinguished and nullified.



Sec. 21.69.645. - Redomestication.

(a) An insurer organized under the laws of another state and admitted to do business in this state may become a domestic insurer of this state by complying with the requirements of this title relative to the organization and licensing of a domestic insurer and by designating its principal place of business at a place in this state.

(b) A domestic insurer may, upon approval of the director, transfer its domicile to another state in which it is admitted to transact the business of insurance. Upon a transfer as described in this subsection, the insurer shall cease to be a domestic insurer of this state but shall be considered admitted to this state. The insurer shall meet the qualifications to remain admitted to this state for a period of three years or, if ordered by the director, a longer period. The director may approve a proposed transfer unless the transfer is not in the interest of the policyholders of the insurer or the insurance marketplace of this state.

(c) Upon transfer of domestic status to or from this state, the certificate of authority, appointments under AS 21.27.100 , rates, and other items that the director allows, and that are in existence at the time the insurer is licensed to transact the business of insurance in this state, shall continue in full force and effect and the insurer shall remain duly qualified to transact the business of insurance in this state. Outstanding policies of a transferring insurer shall remain in full force and effect and shall be endorsed with the new name of the company, its new location, and any other information the director may require. A transferring insurer shall notify the director of the details of the proposed transfer 30 days before the effective date of the transfer and shall promptly file any resulting amendments to corporate documents filed or required to be filed with the director.

(d) A transfer of domestic status by merger, consolidation, or any other lawful method of combination must meet the requirements of AS 21.69.590 or 21.69.600. The certificate of authority, appointments under AS 21.27.100 , rates, and other items that the director allows, and that are in existence at the time the insurer is licensed to transact the business of insurance in this state, shall continue in full force and effect, and the insurer shall remain duly qualified to transact the business of insurance in this state. Outstanding policies of a domestic insurer being merged, consolidated, or otherwise combined shall remain in full force and effect, and shall be endorsed with the new name of the company, its new location, and any other information the director may require.

(e) An insurer that is transferring its domicile to this state shall file its revised policy forms for approval under AS 21.42.

(f) A domestic insurer that is transferring its domicile to another state is not required to file policy forms at the time of transfer if the forms have already been approved under AS 21.42.



Sec. 21.69.648. - Voluntary surrender of certificate of authority.

To voluntarily surrender the certificate of authority of a domestic insurer, a request shall be made to the director to extinguish the certificate of authority six months before the planned effective date of the extinguishment of the charter. Before the request is granted, the director shall conduct an examination under AS 21.06.120 . The examination shall be completed within 12 months before the effective date of an extinguishment and all issues contained in the examination report must be resolved to the satisfaction of the director. Insurance business of the domestic insurer shall be cancelled or reinsured as required under AS 21.69.610 or 21.69.620.



Sec. 21.69.650. - National emergency provisions.

The legislature declares that it is desirable for the general welfare and in particular for the welfare of insurance beneficiaries, policyholders, injured claimants, and others that the business of domestic insurers be continued notwithstanding the event of a national emergency. The specific purpose of AS 21.69.650 - 21.69.690 is to facilitate the continued operation of domestic insurers in the event that a national emergency is caused by an attack on the United States or by a nuclear, atomic, or other disaster which makes it impossible or impracticable for an insurer to conduct its business in strict accord with applicable provisions of law, its bylaws, or its charter.



Sec. 21.69.660. - Adoption of emergency bylaws.

The board of directors of a domestic insurer may at any time adopt emergency bylaws, subject to repeal or change by action of those having power to adopt regular bylaws for the insurer, which shall be operative during a national emergency and which may, notwithstanding any different provisions of the regular bylaws, or of the applicable statutes, or of the insurer's charter, make any provision that may be reasonably necessary for the operation of the insurer during the period of the emergency.



Sec. 21.69.670. - Provisions in lieu of emergency bylaws.

If the board of directors of a domestic insurer has not adopted emergency bylaws, the following provisions become effective upon the occurrence of a national emergency:

(1) Three directors constitute a quorum for the transaction of business at all meetings of the board.

(2) A vacancy in the board may be filled by a majority of the remaining directors, though less than a quorum, or by a sole remaining director.

(3) If there are no surviving directors, but at least three vice presidents of the insurer survive, the three vice presidents with the longest term of service shall be the directors and shall possess all of the powers of the previous board of directors and the powers that are granted herein or by subsequently enacted legislation. By a majority vote the emergency board of directors may elect other directors. If there are not at least three surviving vice presidents, the director of insurance or designated person exercising the powers of director of insurance shall appoint three persons as directors who shall possess all of the powers of the previous board of directors and the powers that are granted herein or by subsequently enacted legislation, and these persons by majority vote may elect other directors.



Sec. 21.69.680. - Succession of corporate officers during national emergency.

At any time the board of directors of a domestic insurer may, by resolution, provide that in the event of a national emergency and in the event of the death or incapacity of the president, the secretary, or the treasurer of the insurer, the officers, or any of them, shall be succeeded in the office by the person named or described in a succession list adopted by the board of directors. The list may be on the basis of named persons or position titles, must establish the order of priority, and may prescribe the conditions under which the powers of the office shall be exercised.



Sec. 21.69.690. - Relocation of home office during national emergency.

At any time the board of directors of a domestic insurer may, by resolution, provide that in the event of a national emergency the home office or principal place of business of the insurer shall be at the location named or described in the resolution. The resolution may provide for alternate locations and establish an order of preference.



Sec. 21.69.700. - Stock insurer defined.

A domestic "stock" insurer is an incorporated insurer with capital divided into shares and owned by its stockholders.



Sec. 21.69.710. - Mutual insurer defined.

A domestic "mutual" insurer is an incorporated insurer without capital stock, and the governing body of which is elected by the policyholders.






Chapter 21.72. - BENEVOLENT ASSOCIATIONS

Sec. 21.72.010. - Applicability.

(a) This chapter applies only to benevolent associations.

(b) The provisions of this title do not apply to an association unless contained or referred to in this chapter.



Sec. 21.72.020. - New benevolent associations prohibited.

(a) A benevolent association may not transact or be authorized to transact business in this state unless it lawfully had authority to transact business as an association immediately before July 1, 1966.

(b) A new benevolent association may not be organized or formed in this state after July 1, 1966.

(c) An association formed or existing under the laws of another state or jurisdiction may not be authorized to transact business in this state after July 1, 1966.



Sec. 21.72.030. - Amendments filed with director.

Each benevolent association shall promptly file with the director a copy, certified to by its president and secretary, of each of the following:

(1) if incorporated, any amendment of articles of incorporation or of bylaws;

(2) if not incorporated, any amendment of articles of association, of agreement, or of rules or agreements with its members;

(3) any modification of its form of membership contracts.



Sec. 21.72.040. - Officers.

(a) Each benevolent association shall be in charge of its officers, and may not have more than five officers.

(b) The treasurer and any other officer having charge of funds of a benevolent association shall each be bonded in the amount of $5,000, executed to the state, joint and several, for the use and benefit of the members or beneficiaries of the association. Each bond shall be on file in the principal office and address of the association and a certified copy must be filed with the director.



Sec. 21.72.050. - Agents license.

Agents for a benevolent association may be appointed in accordance with AS 21.27, and shall be subject to the applicable provisions of that chapter, except as provided in AS 21.72.060 . An agent may not be appointed if there are less than three officers in charge of the association.



Sec. 21.72.060. - Officers as agents.

No more than five officers of a benevolent association may act for the association without obtaining a license as an agent. The officers shall be subject to the jurisdiction of the director in the same manner as though they were licensed as agents under AS 21.27.



Sec. 21.72.070. - Receipts for payment to association.

Every benevolent association shall issue a receipt or other evidence of payment to each person making a payment of any kind to the association.



Sec. 21.72.080. - Minimum membership.

Each benevolent association shall have at all times not less than 200 members in good standing.



Sec. 21.72.090. - Expenses.

(a) The total expenses of a benevolent association during a calendar year may not exceed the larger of:

(1) 10 percent of the total amount received during the year, whether as assessments, dues, donations or by whatever name called, except fees collected for new memberships; or

(2) $15 per death loss incurred during the year.

(b) The association may, instead of providing for expenses as in (a) of this section, assess each of its members for expenses at an amount not to exceed $3 a calendar year, except that the assessment may not exceed $4 a year if a membership certificate includes within its protection a family group consisting of two or more persons. The proceeds of the assessments shall be placed in an expense fund out of which all of the expenses of the association for the year shall be paid. The association shall show the condition of the expense fund in its annual statement.

(c) The association shall state in its annual statement whether the expenses to be shown in its next annual statement will be determined as in (a) of this section or whether the members will be assessed for the same as in (b) of this section. An association may not use both methods or a combination of both methods.



Sec. 21.72.100. - Payments of death claims.

(a) Each completed proof of claim for death of a member of a benevolent association shall be assigned a number by the association in consecutive order of receipt for each calendar year.

(b) Payment in full on final settlement of death benefits shall be made by the association to the legal heir or heirs, or the designated beneficiary or beneficiaries, within 20 days after the expiration date stated in the association's notice referred to in AS 21.72.110 (a)(3).



Sec. 21.72.110. - Assessment for death benefit.

(a) Within 30 days after a benevolent association receives a completed proof of claim for death of a member, it must mail to each of its members in good standing an assessment notice stating

(1) the name, date, and place of death of the deceased member;

(2) the number of the proof of death claim assigned by the association;

(3) the amount of the assessment and the expiration date of the assessment payment;

(4) the number of members in good standing to whom notices are being sent, as computed from the last completed assessment.

(b) At the time of mailing the assessment notice required by (a) of this section, the association shall send a duplicate copy to the director for filing, together with information as to the mailing of the notice to members.



Sec. 21.72.120. - Annual statement.

(a) In addition to compliance with AS 21.09.200 , the annual statement of a benevolent association must exhibit the following items and facts:

(1) the name and business address of the association;

(2) the names and addresses of the officers of the association;

(3) the number of membership contracts in force at the commencement of the year and the number of memberships in good standing at the close of the year for which the statement is made; this provision is also applicable to each subgroup or class, if any, of the association;

(4) the number of death losses claimed; the number and total amount of death losses paid; the number of death claims compromised, denied, or resisted and reasons therefor;

(5) the number of assessments in the association and in each subgroup or class, if any; the amount collected in each assessment; income to the benevolent association from all other sources; and all other fees, assessments, donations, of any kind or nature, except new membership fees from new members;

(6) the expenses actually incurred during the year; debts unpaid at the commencement of the year; debts and obligations of any kind, not including death losses actually paid, incurred during the year; debts unpaid at the close of the year; a breakdown of expenses to show the amount paid in salaries or commissions, office expense, and other expenses, in those cases where members of the benevolent association are assessed for operating expenses of the association;

(7) whether the association has complied with the provisions of AS 21.72.090 and 21.72.100;

(8) the information required by AS 21.72.090 .

(b) Two officers of the association shall attest under oath to the truth of the facts contained in the annual statement. At least one of the officers must have charge of making up the statement.

(c) A copy of the annual statement certified by the director must be filed on or before the first day of March each year by the association in the office of the magistrate in the judicial district in which the business office of the association is located.



Sec. 21.72.125. - Quarterly statements.

The director may require a benevolent association to file quarterly financial statements as provided in AS 21.09.205 . The statements must exhibit the items and facts required under AS 21.72.120 (a).



Sec. 21.72.130. - Benevolent association defined.

(a) A corporation, association, or society, or by whatever name called, that issues a certificate, policy, membership agreement, or makes a promise or agreement with its members, whereby, upon the death of a member, money or other benefit, charity, aid, or relief is to be paid, provided, or rendered by the corporation, association, or society to the legal representatives of the member, or to the beneficiary designated by the member, which money, benefit, charity, aid, or relief is derived from voluntary donations, or from admission fees, dues, or assessments, or any of them collected or to be collected from the members, or members of a class therein, or interest or accretions, or accumulations; and if the money or other benefit, charity, aid, or relief, so realized, is applied to or accumulated for the uses and purposes herein specified, the uses of the corporation, association, or society, or the expenses of management and prosecution of its business, is considered to be a benevolent association for the purposes of this chapter.

(b) The definition of benevolent association in (a) of this section does not apply to

(1) burial or death benefits, annuities, endowments, or any other benefit payments of a legal reserve life or health insurer, or of a labor union, railroad brotherhood, or lodge having as a primary business the improvement of working conditions;

(2) a ladies auxiliary to a labor union, railroad brotherhood, or lodge referred to in (1) of this subsection; or

(3) the benevolent plans within fraternal orders if limited to members and if the plan is not the principal object for the formation or continuance of the fraternal order.



Sec. 21.72.140. - Member defined.

A "member" or "member in good standing" is an individual who must contribute to a benevolent association upon notice of assessment.



Sec. 21.72.150. - Membership contract.

(a) A "membership contract" is a certificate, policy, membership agreement, by whatever name called, or a promise or agreement, of a benevolent association with any or all of its members, whereby money or other benefit, charity, aid, or relief is to be paid, provided, or rendered by the association upon the decease of a member to the legal representatives of the member, or to the beneficiary or beneficiaries designated by the member.

(b) There shall be one contributing member for each membership contract, but a membership contract may cover more than one individual.



Sec. 21.72.160. - Officer defined.

"Officer" is any of the individuals having supervision and control of a benevolent association, and engaging in the management and the prosecution of the business thereof, whether designated as officers, trustees, comptrollers, managers, or by whatever name called.



Sec. 21.72.170. - Other provisions applicable.

In addition to the provisions contained in the chapter, other chapters and provisions of this title shall apply to benevolent associations, to the extent applicable, as follows:

(1) AS 21.03;

(2) AS 21.06;

(3) AS 21.09.010 , 21.09.050, 21.09.100 and 21.09.130 - 21.09.190;

(4) AS 21.18.010 and 21.18.030;

(5) AS 21.36;

(6) AS 21.42;

(7) AS 21.69.370 , 21.69.390, 21.69.400, 21.69.630, and 21.69.640;

(8) AS 21.78.






Chapter 21.75. - RECIPROCAL AND COOPERATIVE INSURERS

Article 01 - RECIPROCAL INSURERS

Sec. 21.75.010. - Applicability.

(a) All authorized reciprocal insurers shall be governed by those sections of this chapter not expressly made applicable to domestic reciprocals.

(b) Existing authorized reciprocal insurers shall, after July 1, 1966, comply with the provisions of this chapter, and shall make amendments to their subscribers' agreement, power of attorney, policies, and other documents and accounts and perform other acts that may be required for compliance.



Sec. 21.75.020. - Insuring powers of reciprocals.

(a) Except as provided in (c) of this section, a reciprocal insurer may, upon qualifying as provided for by this title, transact any kind or kinds of insurance defined by this title, other than life or title insurances.

(b) The insurer may purchase reinsurance, and may grant reinsurance as to any kind of insurance it is authorized to transact.

(c) The director shall establish by regulation the type of marine insurance that a reciprocal insurer may provide.



Sec. 21.75.030. - Name, suits.

(a) A reciprocal insurer shall

(1) have and use a business name; the name must include the word "reciprocal" or "interinsurer" or "exchange" or "underwriters" or "underwriting" or "association";

(2) sue and be sued in its own name.

(b) In addition to the requirements of (a) of this section, a cooperative insurer organized under AS 21.75.300 - 21.75.330 shall include the word "cooperative" in its name.



Sec. 21.75.040. - Attorney-in-fact.

(a) [Repealed, Sec. 223 ch 67 SLA 1992].

(b) The attorney-in-fact of a foreign or alien reciprocal insurer, that is authorized to transact insurance in this state, may not, by virtue of discharge of its duties as the attorney-in-fact with respect to the insurer's transactions in this state, be considered to be doing business in this state within the meaning of a law of this state applying to foreign firms or corporations.



Sec. 21.75.045. - Licensing of attorneys-in-fact.

(a) A person may not act in the capacity of attorney-in-fact for a subscriber regarding a subject that is resident, located, or to be performed in this state or for a reciprocal insurer licensed to do business in this state unless the person is licensed under this chapter. The director may adopt regulations that establish qualifications for being licensed as an attorney-in-fact. The attorney-in-fact for a reciprocal insurer is exempt from licensing under this title if the attorney-in-fact

(1) is a wholly-owned subsidiary of the reciprocal; and

(2) does not act as attorney-in-fact for another unaffiliated reciprocal insurer.

(b) The director may not issue or renew a license under this chapter to a person, or to be exercised by a person, found by the director to be untrustworthy, incompetent, financially irresponsible, or who has not established to the satisfaction of the director that the person is qualified under this chapter.

(c) To qualify for issuance or renewal of a license under this chapter, an applicant or licensee shall comply with this title and

(1) be a trustworthy person;

(2) have active working experience in administrative functions that, in the director's opinion, exhibits the ability to competently perform the administrative functions of an attorney-in-fact;

(3) not have committed an act that is a cause for denial, nonrenewal, suspension, or revocation of a license in this state or another jurisdiction;

(4) have and maintain a lawfully established place of business physically accessible to the public where the attorney-in-fact principally conducts transactions under the license in this state, or if for a foreign reciprocal, in the state of domicile;

(5) disclose to the director all officers, directors, partners, principals, or managers and whether or not they are licensed in this state or another jurisdiction;

(6) designate an officer, partner, or principal responsible for the firm's compliance with the insurance statutes and regulations of this state;

(7) provide certified financial statements for the prior two years prepared by an independent certified public accountant that establish that the applicant is solvent, that the applicant's system of accounting, internal control, and procedure is operating effectively to provide reasonable assurance that money is promptly accounted for and paid to the person entitled to the money, and any other information that the director may require to review the current financial condition of the applicant;

(8) provide to the director documents necessary to verify statements contained in or in connection with the application; and

(9) notify the director within 30 days in writing by certified mail of a change in officer, director, partner, principal, or manager; place of business; mailing address; telephone number; suspension or revocation of an insurance license by another state or jurisdiction; or a conviction of a misdemeanor or felony of the attorney-in-fact, its officers, directors, partners, owners, or employees.

(d) The director may adopt regulations establishing education requirements, experience requirements, or examination requirements for applicants or licensees under this chapter.

(e) The director may require that an attorney-in-fact maintain an errors and omissions insurance policy acceptable to the director.

(f) If the director finds that the applicant or licensee is qualified and that application, license, or renewal fees set under AS 21.06.250 have been paid, the director may issue or renew the license.

(g) A license issued under this chapter shall be renewed each year by the attorney-in-fact when the annual statement is filed under AS 21.75.130.

(h) An attorney-in-fact shall be subject to hearings and orders on violations; denial, nonrenewal, suspension, or revocation of license; penalties; and surrender of a license under the procedures of AS 21.27.405 - 21.27.460.



Sec. 21.75.050. - Surplus funds required.

(a) A domestic reciprocal insurer formed in accordance with the provisions of this chapter shall have and maintain a surplus no less than an amount equal to the total of the capital and one-half of the surplus that would be required of a domestic stock insurer writing the same lines for which the reciprocal insurer seeks to be authorized.

(b) A foreign reciprocal insurer shall have and maintain a surplus no less than an amount equal to the total capital and surplus that would be required of a domestic stock insurer writing the same lines for which the reciprocal seeks to be authorized.

(c) A domestic reciprocal insurer formed under this chapter by and insuring only 10 or more municipalities shall

(1) comply with (a) of this section or post a bond for an amount equal to the capital that would be required of a domestic stock insurer writing the same lines of insurance for which the reciprocal insurer seeks to be authorized; and

(2) maintain a surplus of $250,000 in admitted assets or a surplus sufficient to operate the reciprocal insurer for one year, whichever is greater.

(d) Notwithstanding (a) and (c) of this section, or AS 21.09.080 , domestic reciprocal insurers duly licensed and capitalized on December 31, 1984, shall have and maintain the capital and surplus required at the date of their original license.

(e) Notwithstanding (a) - (c) of this section, the director shall establish by regulation the level of surplus to be maintained by a reciprocal insurer providing marine insurance.



Sec. 21.75.055. - Surplus funds for cooperative insurers.

A cooperative insurer organized under AS 21.75.300 - 21.75.330, if it has otherwise complied with the applicable provisions of this chapter, may be authorized to transact insurance if it has and maintains surplus funds equal to one-half of the capital required for a domestic reciprocal insurer under AS 21.75.050 (a) and such additional surplus as the director considers sufficient.



Sec. 21.75.060. - Organization of reciprocal insurer.

(a) Ten or more persons domiciled in this state may organize a domestic reciprocal insurer and make application to the director for a certificate of authority to transact insurance.

(b) The proposed attorney-in-fact shall fulfill the requirements of and shall execute and file with the director when applying for a certificate of authority, a declaration setting out

(1) the name of the insurer;

(2) the location of the insurer's principal office, which shall be the same as that of the attorney-in-fact and shall be maintained in this state;

(3) the kinds of insurance proposed to be transacted;

(4) the names and addresses of the original subscribers;

(5) the designation and appointment of the proposed attorney-in-fact and a copy of the power of attorney;

(6) the names and addresses of the officers and directors of the attorney-in-fact, if a corporation, or its members, if a firm;

(7) the powers of the subscribers' advisory committee, and the names and terms of office of the members;

(8) that all money paid to the reciprocal insurer shall, after deducting any sum payable to the attorney-in-fact, be held in the name of the insurer and for the purposes specified in the subscribers' agreement;

(9) a copy of the subscribers' agreement;

(10) a statement that each of the original subscribers has in good faith applied for insurance of a kind proposed to be transacted and that the insurer has received from each subscriber the full premium or premium deposit required for the policy applied for, for a term of not less than six months at an adequate rate filed with and approved by the director;

(11) a statement of the financial condition of the insurer, a schedule of its assets, and a statement that the surplus as required by AS 21.75.050 is on hand;

(12) a copy of each policy, endorsement, and application form it then proposes to issue or use.

(c) The declaration shall be acknowledged by the attorney-in-fact in the manner required for the acknowledgment of deeds.

(d) The director may provide financial and technical assistance to persons who wish to establish a reciprocal insurer to provide marine insurance under this chapter.

(e) The areas the director may assist the person with under (d) of this section include

(1) preparing the documentation necessary to form the reciprocal insurer;

(2) obtaining reinsurers for the reciprocal insurer;

(3) preparing subscriber rules and management procedures for the reciprocal insurer;

(4) financing the formation expenses of the reciprocal insurer;

(5) managing the reciprocal insurer.



Sec. 21.75.070. - Certificate of authority.

(a) The certificate of authority of a reciprocal insurer shall be issued to its attorney-in-fact in the name of the insurer.

(b) The director may refuse, suspend, or revoke the certificate of authority, in addition to other grounds, for failure of the attorney-in-fact to comply with a provision of this title.



Sec. 21.75.080. - Authority of attorney-in-fact.

(a) A subscriber's agreement providing for an advisory committee consistent with AS 21.75.170 shall be executed by each subscriber and shall grant authority to the attorney-in-fact to manage the affairs of the reciprocal insurer.

(b) The duties of the attorney-in-fact shall be specified in the subscriber's agreement. The agreement shall be approved by the director and amendments shall be approved by the director and the advisory committee. The agreement must, at a minimum, provide that

(1) the attorney-in-fact shall provide written notice of and make the necessary arrangements for the election, in person or by proxy, of the members of the advisory committee; the cost of notice, ballot, or proxy for a meeting and the cost of a meeting that may be called for an election shall be paid by the reciprocal insurer;

(2) the attorney-in-fact shall provide written notice to the members of the advisory committee of not less than 10 business days for a regular meeting or a special meeting called under AS 21.75.170 (e); the cost of notice shall be paid by the reciprocal insurer;

(3) the advisory committee may, upon majority vote of its members at a regular or special meeting and upon written notice of the vote to the director and the attorney-in-fact, recommend termination of the attorney-in-fact for a stated cause and the appointment of a new attorney-in-fact;

(4) termination of the attorney-in-fact shall require the approval of a two-thirds majority of the subscribers present in person or by proxy at a meeting called for that purpose; the attorney-in-fact shall provide written notice to all subscribers by certified mail not less than 30 days before the meeting; the notice must include the recommendation of termination and replacement drafted by the advisory committee and other appropriate documents drafted by the attorney-in-fact; a copy of all documents mailed and certification of mailing to all subscribers must be provided to all members of the advisory committee; the cost of notice and proxy for the meeting shall be paid by the reciprocal insurer; at least 25 percent of all subscribers shall constitute a quorum for reciprocal insurers with less than 10,000 subscribers; 2,500 subscribers or five percent of all subscribers, whichever is greater, shall constitute a quorum for all other reciprocals;

(5) the assets of the reciprocal insurer and its subscribers shall be invested under AS 21.21; investment guidelines shall be approved by the advisory committee and shall be properly accounted for on the financial records of the reciprocal insurer as being held for or on behalf of the subscribers; the cash assets of the reciprocal insurer and its subscribers not otherwise invested in short-term securities, covering policy obligations arising out of policies issued, or issued for delivery in the United States shall be held in one or more appropriately identified accounts in banks that are members of the Federal Reserve System; these accounts shall be drawn on by the attorney-in-fact or by employees or representatives of the reciprocal insurer authorized by the attorney-in-fact for payments on behalf of the reciprocal insurer;

(6) if the attorney-in-fact is acting for more than one reciprocal insurer, separate records and accounts shall be maintained for each reciprocal;

(7) the attorney-in-fact may not assign responsibilities detailed in the subscriber's agreement in whole or in part without prior approval of the advisory committee and the director;

(8) the attorney-in-fact shall

(A) establish and maintain underwriting procedures and manuals that state the rates and conditions for the acceptance or rejection of risks;

(B) make a report to the advisory committee at each regular meeting of the committee on the financial condition of the reciprocal insurer and all material transactions entered into during the period since the last meeting;

(C) annually provide to each member of the advisory committee

(i) on or before March 2, a copy of the reciprocal insurer's annual statement and the accompanying statement of actuarial opinion filed with the director under AS 21.75.130 ; and

(ii) on or before June 1, a copy of a statement prepared by an independent certified public accountant addressing the financial condition and solvency of the attorney-in-fact;

(D) maintain a financially solvent condition;

(9) the forms, amounts, and formulas of compensation the attorney-in-fact will receive for services rendered are specified;

(10) the books, accounts, and records of the reciprocal insurer, its subscribers, and the attorney-in-fact are maintained to clearly and accurately disclose the nature and details of each transaction, including all notes, workpapers, documents, and similar material in sufficient detail that relevant events, dates, and persons participating can be identified and information necessary to determine that the compensation received by or owing to the attorney-in-fact conforms to the subscriber's agreement; the books, accounts, and records of the reciprocal insurer are the sole property of the reciprocal insurer;

(11) if the subscriber's agreement provides that any of the attorney-in-fact's compensation is contingent upon the reciprocal insurer's profits, that compensation may not be determined and paid until at least five years after the premiums on casualty insurance are earned, at least one year after the premiums are earned on any other kind of insurance, and not until the adequacy of loss reserves on the remaining claims, known and unknown, have been verified under (8) of this subsection; and

(12) the attorney-in-fact shall conduct the affairs of the reciprocal insurer as required under this title.

(c) Unless subject to AS 21.22, a material transaction between the reciprocal insurer, its subscribers, the attorney-in-fact, and an affiliate of the attorney-in-fact may not be entered into unless it has been filed with the director of the reciprocal insurer's state of domicile, if accredited by the National Association of Insurance Commissioners, or with the director of this state, if not accredited, at least 30 days before its effective date and the director of the accredited state has not disapproved it; however, a transaction involving five percent or more of admitted assets is subject to prior approval of the director of the reciprocal insurer's state of domicile and the transaction must meet the following standards:

(1) the terms shall be fair and equitable;

(2) charges or fees for services performed shall be reasonable;

(3) expenses incurred and payments received shall be allocated to the reciprocal insurer on an equitable basis in conformity with statutory insurance accounting practices being consistently applied; and

(4) the books, accounts, and records of each party shall be maintained to disclose clearly and accurately the precise nature and details of the transaction, including accounting information that is necessary to support the reasonableness of the charges or fees to the respective parties.

(d) A subscriber's agreement containing the duties of the attorney-in-fact shall be provided by the attorney-in-fact to all subscribers. Renewing subscribers shall be informed that their failure to return a signed rejection of the subscriber's agreement within 30 days after the renewal date will be considered acceptance of the subscriber's agreement.



Sec. 21.75.090. - Modifications.

Modifications of the terms of the subscribers' agreement or of the power of attorney of a domestic reciprocal insurer shall be made jointly by the attorney-in-fact and the subscribers' advisory committee. A modification may not be effective retroactively, or apply to an insurance contract issued before the modification.



Sec. 21.75.100. - Attorney-in-fact's bond.

Sec. 21.75.100. Attorney-in-fact's bond.

(a) Concurrently with the filing of the declaration provided in AS 21.75.060, the attorney-in-fact of a domestic reciprocal insurer shall file with the director a bond in favor of this state for the benefit of all persons damaged as a result of a breach by the attorney-in-fact of the conditions of the bond as set out in (b) of this section. The bond shall be executed by the attorney-in-fact and by an authorized corporate surety, shall meet the requirements established under AS 21.27.190, and shall be subject to the director's approval.

(b) The bond shall be in the sum of $100,000, aggregate in form, conditioned that the attorney-in-fact will faithfully account for all money and other property of the insurer coming into the hands of the attorney-in-fact and that the attorney-in-fact will not withdraw or appropriate to personal use from the funds of the insurer, money or property to which the attorney-in-fact is not entitled under the subscriber's agreement.

(c) [Repealed, Sec. 223 ch 67 SLA 1992].

(d) The director may require the attorney-in-fact, unless wholly owned by the reciprocal insurer, to maintain an errors and omissions policy issued by an admitted insurer acceptable to the director providing coverage in an amount and issued by an insurer approved by the director. This requirement is satisfied if the attorney-in-fact maintains an errors and omissions policy to satisfy the laws of another state in an amount approved by the director.



Sec. 21.75.110. - Action on bond.

Action on the attorney-in-fact's bond or to recover against a deposit made in lieu of the bond may be brought at any time by one or more subscribers suffering loss through a violation of its conditions, or by a receiver or liquidator of the insurer. Amounts recovered on the bond shall be deposited in and become part of the insurer's funds. The total aggregate liability of the surety shall be limited to the amount of the penalty of the bond.



Sec. 21.75.115. - Examination of an attorney-in-fact.

An attorney-in-fact of a reciprocal insurer is subject to examination by order of the director under AS 21.06.120 and 21.06.140 - 21.06.160 for the purpose of determining compliance with this title relating to the operations of the reciprocal insurer or its attorney-in-fact that the director determines cannot be obtained by examination of the reciprocal insurer. The cost of the examination shall be paid by the attorney-in-fact.



Sec. 21.75.120. - Service of process.

(a) Legal process shall be served upon a domestic reciprocal insurer by serving the insurer's attorney-in-fact at the principal offices of the attorney-in-fact or by serving the director as the insurer's process agent under AS 21.09.180 and 21.09.190.

(b) A judgment based upon legal process so served shall be binding upon each of the insurer's subscribers as their respective interests may appear but in an amount not exceeding their respective contingent liabilities, if any, the same as though personal service of process was had upon each subscriber.



Sec. 21.75.130. - Annual statement.

(a) The annual statement of a reciprocal insurer shall be made by its attorney-in-fact and filed with the director, as provided in AS 21.09.200.

(b) The statement shall be supplemented by information that may be required by the director relative to the affairs and transactions of the attorney-in-fact insofar as they relate to the reciprocal insurer.



Sec. 21.75.135. - Quarterly statements.

(a) The director may require a reciprocal insurer's attorney-in-fact to file a quarterly financial statement as provided in AS 21.09.205 .

(b) A statement required under (a) of this section shall be supplemented by information that may be required by the director relative to the affairs and transactions of the attorney-in-fact that relate to the reciprocal insurer.



Sec. 21.75.140. - Contributions to insurer.

The attorney-in-fact or other parties may advance to a domestic reciprocal insurer upon reasonable terms the funds it may require from time to time in its operations. Sums advanced may not be treated as a liability of the insurer, and, except upon liquidation of the insurer, may not be withdrawn or repaid except out of the insurer's realized earned surplus in excess of its minimum required surplus. A withdrawal or repayment may not be made without the advance approval of the director. This section does not apply to bank loans or to loans for which security is given.



Sec. 21.75.150. - Determination of financial condition.

In determining the financial condition of a reciprocal insurer the director shall apply the following rules:

(1) the same reserves as are required of incorporated insurers issuing nonassessable policies on a reserve basis shall be charged as liabilities;

(2) the surplus deposits of subscribers shall be allowed as assets, except the premium deposits delinquent for 90 days shall first be charged against the surplus deposit;

(3) the surplus deposits of subscribers may not be charged as a liability;

(4) all premium deposits delinquent less than 90 days shall be allowed as assets;

(5) an assessment levied upon subscribers, and not collected, may not be allowed as an asset;

(6) the contingent liability of subscribers may not be allowed as an asset;

(7) the computation of reserves shall be based upon premium deposits other than membership fees and without deductions for expenses and the compensation of the attorney-in-fact.



Sec. 21.75.160. - Who may be subscribers.

Individuals, partnerships, and corporations of this state may make application, enter into agreement for, and hold policies or contracts in or with and be a subscriber of a domestic, foreign, or alien reciprocal insurer. A corporation now or hereafter organized under the laws of this state shall, in addition to the rights, powers, and franchises specified in its articles of incorporation, have full power and authority as a subscriber to exchange insurance contracts through the reciprocal insurer. The right to exchange the contracts is incidental to the purposes for which the corporations are organized and to be as fully granted as the rights and powers expressly conferred upon the corporations. Government or governmental agencies, state or political subdivisions, boards, associations, estates, trustees, or fiduciaries are authorized to exchange nonassessable reciprocal interinsurance contracts with each other and with individuals, partnerships, and corporations to the same extent that individuals, partnerships, and corporations are authorized to exchange reciprocal interinsurance contracts. An officer, representative, trustee, receiver, or legal representative of a subscriber shall be recognized as acting for or on its behalf for the purpose of the contract but shall be personally liable upon the contract by reason of acting in the representative capacity.



Sec. 21.75.170. - Subscriber's advisory committee.

Sec. 21.75.170. Subscriber's advisory committee.

(a) The subscriber's advisory committee shall meet at least annually and shall consist of not less than nine individuals elected by the subscribers, at least two-thirds of whom are subscribers or officers or directors of subscriber corporations and, except for a reciprocal insurer that wholly owns its attorney-in-fact, not more than one-third of whom may be

(1) the attorney-in-fact or an employee, officer, director, affiliate, or a person having a financial interest in the attorney-in-fact; or

(2) a person representing the attorney-in-fact or an employee, officer, director, affiliate, or other person having a financial interest in the attorney-in-fact; a person shall be treated as having a financial interest in the attorney-in-fact if the person

(A) owns, directly or indirectly, more than one percent of the outstanding stock in the attorney-in-fact;

(B) has an outstanding loan from the attorney-in-fact; or

(C) earns a commission or other compensation as a producer for the reciprocal insurer.

(b) A member of the subscriber's advisory committee may be elected to a term of office of not less than one year nor more than four years. A member may be reelected for an unlimited number of terms. Terms of office may be staggered to provide for continuity.

(c) The chair of the committee shall be elected by the members of the committee and the committee shall adopt rules consistent with the purposes of the committee.

(d) The attorney-in-fact shall appoint a secretary.

(e) Special meetings of the committee may be called by the attorney-in-fact, the chair of the committee, three members of the committee, or a signed petition of at least one percent of the subscribers or three individual subscribers, whichever is greater, as of the most recent annual report of the reciprocal insurer.

(f) The committee shall

(1) supervise the finances of the reciprocal insurer;

(2) supervise the reciprocal insurer's operations to assure conformity with the subscriber's agreement;

(3) procure the audit of the accounts and records of the reciprocal insurer and of the attorney-in-fact at the expense of the reciprocal insurer; and

(4) have additional powers and functions that may be conferred by the subscriber's agreement.

(g) Notwithstanding (a) of this section, a domestic reciprocal insurer transacting all of its insurance activities on a subject resident, located, or to be performed in this state may, with the prior written approval of the director, have a subscriber's advisory committee that consists of not less than five individuals who are elected by the subscribers, and who otherwise meet the requirements of (a) of this section.



Sec. 21.75.180. - Subscribers' liability.

Sec. 21.75.180. Subscribers' liability.

(a) The liability of each subscriber, other than as to a nonassessable policy, for the obligations of the reciprocal insurer shall be an individual, several, and proportionate liability, and not joint.

(b) Except as to a nonassessable policy each subscriber shall have a contingent assessment liability, in the amount provided for in the power of attorney or in the subscribers' agreement, for payment of actual losses and expenses incurred while the subscriber's policy was in force. The contingent liability may be at the rate of not less than one or more than ten times the premium deposit stated in the policy, and the maximum aggregate shall be computed in the manner set out in AS 21.75.190.

(c) Each assessable policy issued by the insurer must contain a statement of the contingent liability.



Sec. 21.75.190. - Subscribers' liability on judgment.

Sec. 21.75.190. Subscribers' liability on judgment.

(a) An action may not lie against a subscriber upon an obligation claimed against the insurer until a final judgment has been obtained against the insurer and remains unsatisfied for 30 days.

(b) The judgment shall be binding upon each subscriber only in the proportion which the subscriber's interest may appear and in an amount not exceeding the contingent liability of the subscriber, if any.



Sec. 21.75.200. - Assessments.

(a) Assessments may from time to time be levied upon subscribers of a domestic reciprocal insurer liable under the terms of their policies by the attorney-in-fact upon approval in advance by the subscribers' advisory committee and the director; or by the director in liquidation of the insurer.

(b) Each subscriber's share of a deficiency for which an assessment is made, but not exceeding the aggregate contingent liability of the subscriber as stated in accordance with AS 21.75.180 , shall be computed by applying to the premium earned on the subscriber's policy or policies during the period to be covered by the assessment, the ratio of the total deficiency to the total premiums earned during the period upon all policies subject to the assessment.

(c) In computing the earned premiums for the purposes of this section, the gross premium received by the insurer for the policy shall be used as a base, deducting only charges not recurring upon the renewal or extension of the policy.

(d) A subscriber may not have an offset against an assessment for which the subscriber is liable, on account of a claim for unearned premium or losses payable.



Sec. 21.75.210. - Time limit for assessments.

A subscriber of a domestic reciprocal insurer having contingent liability is liable for and shall pay the subscriber's share of any assessment, as computed and limited under this chapter, if

(1) while the subscriber's policy is in force or within one year after its termination, the subscriber is notified by either the attorney-in-fact or the director of an intention to levy the assessment; or

(2) an order to show cause why a receiver, conservator, rehabilitator, or liquidator of the insurer should not be appointed is issued while the subscriber's policy is in force or within one year after its termination.



Sec. 21.75.220. - Aggregate liability.

A single policy or subscriber as to the policy may not be assessed or charged with an aggregate of contingent liability as to obligations incurred by a domestic reciprocal insurer in any one calendar year, in excess of the amount provided for in the power of attorney or in the subscribers' agreement, computed solely upon premium earned on the policy during that year.



Sec. 21.75.230. - Nonassessable policies.

(a) If a reciprocal insurer has a surplus of assets over all liabilities at least equal to the minimum capital and surplus required of a domestic stock insurer authorized to transact like kinds of insurance, upon application of the attorney-in-fact and as approved by the subscribers' advisory committee, the director shall issue a certificate authorizing the insurer to extinguish the contingent liability of subscribers under its policies then in force in this state, and to omit provisions imposing contingent liability in all policies delivered or issued for delivery in this state for as long as all the surplus remains unimpaired.

(b) Upon impairment of the surplus, the director shall immediately revoke the certificate. The revocation shall not render subject to contingent liability a policy then in force and for the remainder of the period for which the premium has theretofore been paid; but after the revocation a policy may not be issued or renewed without providing for contingent assessment liability of the subscriber.

(c) The director may not authorize a domestic reciprocal insurer to extinguish the contingent liability of any of its subscribers or in any of its policies to be issued, unless it qualifies to and does extinguish the liability of all its subscribers and in all the policies for all kinds of insurance transacted by it. Except, that if required by the laws of another state in which the insurer is transacting insurance as an authorized insurer, the insurer may issue policies providing for the contingent liability of those subscribers which may acquire the policies in that state, and need not extinguish the contingent liability applicable to policies theretofore in force in that state.

(d) Notwithstanding (a) - (c) of this section, a reciprocal insurer that provides marine insurance may issue policies that are nonassessable.



Sec. 21.75.240. - Distribution of savings.

A reciprocal insurer may from time to time return to its subscribers any unused premiums, savings, or credits accruing to their accounts. The distribution may not unfairly discriminate between classes of risks, or policies, or between subscribers, but this does not prevent retrospective rating, or distribution on a retrospective plan, or distribution varying as to classes of subscribers based on the experience of the subscribers.



Sec. 21.75.250. - Subscribers' share in assets.

Sec. 21.75.250. Subscribers' share in assets.

Upon the liquidation of a domestic reciprocal insurer, its assets remaining after discharge of its indebtedness and policy obligations, the return of contributions of the attorney-in-fact or other persons to its surplus made as provided in AS 21.75.140 , and the return of an unused premium, savings, or credits then standing on subscribers' account, shall be distributed to its subscribers who were subscribers within the 12 months before the last termination of its certificate of authority, according to a reasonable formula that the director may approve.



Sec. 21.75.260. - Merger or conversion.

(a) A domestic reciprocal insurer, upon affirmative vote of not less than two-thirds of its subscribers who vote on the merger after due notice and the approval of the director of the terms therefor, may merge with another reciprocal insurer or be converted to a stock or mutual insurer.

(b) The stock or mutual insurer is subject to the same capital or surplus requirements and has the same rights as a like domestic insurer transacting like kinds of insurance.

(c) The director may not approve a plan for a merger or conversion which is inequitable to subscribers, or which, if for conversion to a stock insurer, does not give each subscriber preferential right to acquire stock of the proposed insurer proportionate to the subscriber's interest in the reciprocal insurer as determined in accordance with AS 21.75.250 and a reasonable length of time within which to exercise the right.



Sec. 21.75.270. - Financial impairment; determination of insolvency.

(a) If the assets of a reciprocal insurer are at any time insufficient to discharge its liabilities, other than a liability on account of funds contributed by the attorney-in-fact or others, and to maintain the required surplus, its attorney-in-fact shall immediately make up the deficiency or levy an assessment upon the subscribers for the amount needed to make up the deficiency; but subject to the limitation set out in the subscriber's agreement.

(b) If the attorney-in-fact fails to make up the deficiency or to make the assessment within 30 days after the director orders the attorney-in-fact to do so, or if the deficiency is not fully made up within 60 days after the date the assessment was made, the insurer shall be considered insolvent and shall be proceeded against as authorized by this title.

(c) If liquidation of an insurer is ordered, an assessment shall be levied upon the subscriber for an amount, subject to limits as provided by this chapter, that the director determines to be necessary to discharge all liabilities of the insurer, exclusive of any funds contributed by the attorney-in-fact or other persons, but including the reasonable cost of the liquidation.

(d) If liquidation of a domestic reciprocal insurer is ordered, the receiver appointed under the order has a right to recover on behalf of the reciprocal insurer a payment in the form of a bonus, termination settlement, or extraordinary lump-sum compensation adjustment made by the reciprocal insurer or its subscribers to the attorney-in-fact if the distribution or payment is made during the 12 months preceding the order of liquidation, unless it can be shown that the payment was lawful and reasonable and that the reciprocal insurer did not know and, using due diligence, could not have known that the distribution might adversely affect the ability of the reciprocal insurer to fulfill its subscriber's contractual obligation.



Sec. 21.75.280. - [Renumbered as AS 21.75.900 (2)].

Repealed or Renumbered



Sec. 21.75.290. - [Renumbered as AS 21.75.900 (3)].

Repealed or Renumbered






Article 02 - COOPERATIVE INSURANCE COVERAGE

Sec. 21.75.300. - Cooperative insurance.

(a) The director shall, by regulation, provide a general plan for the implementation of cooperative insurance coverage limited to the risks defined in AS 21.75.330 .

(b) The regulations adopted under (a) of this section must include

(1) procedures whereby not less than the number of persons required by AS 21.75.060 (a) to organize a domestic reciprocal insurer may petition the director to initiate formation of a cooperative insurer;

(2) provision whereby the director may obtain information required to be provided by AS 21.75.060 (b) to implement organization of a domestic reciprocal insurer;

(3) provision under which the petitioners shall describe the territory within which the plan of cooperative insurance shall operate;

(4) provision by which the director may obtain any additional information that the director considers reasonably necessary to determine whether the total amount initially at risk and its distribution permit a sound cooperative insurance operation;

(5) provision whereby the director, after indicating an intention to issue a certificate of authority to a cooperative insurer under AS 21.75.300 - 21.75.330, shall provide public notice for a period of not less than 30 days to provide nonsubscribing residents within the territory or adjacent geographical area an opportunity to subscribe to the plan of insurance; and

(6) provision by which, after the issuance of a certificate of authority, the cooperative insurer may receive applications from nonsubscribing residents of the territory or adjacent geographical area for inclusion within the insurer unless the application of the nonsubscribing resident is rejected by a majority vote of the members of the subscribers' advisory committee of the cooperative insurer.



Sec. 21.75.310. - Certificate of authority of cooperative insurer.

If the director is satisfied that the plan of insurance and other information provided by petitioners under AS 21.75.300 permits a sound insurance operation and complies with all other applicable requirements for a certificate of authority, the director shall issue a certificate of authority to the insurer.



Sec. 21.75.320. - Applicable provisions of law.

Except as otherwise specifically provided, the provisions of AS 21.75.010 - 21.75.290 are applicable to cooperative insurers.



Sec. 21.75.330. - Coverage.

(a) A cooperative insurer organized under AS 21.75.300 is authorized to transact only property insurance, limited to physical damage of

(1) licensed private passenger motor vehicles;

(2) single-family residences, and related structures;

(3) multiple dwellings of not more than four-family units if at least one unit is owner-occupied, and related structures;

(4) mobile homes;

(5) commercial structures of not more than $100,000 value.

(b) Cooperative insurance coverage is limited to risks located or principally garaged within a geographic radius determined by the director to be within the ability of the insureds to control and have an influence over the level of loss.



Sec. 21.75.340. - Definitions. [Repealed, Sec. 62 ch 21 SLA 1991].

Repealed or Renumbered






Article 03 - GENERAL PROVISIONS

Sec. 21.75.900. - Definition.

In this chapter,

(1) "material transaction" means a transaction, other than a claim payment, involving more than one-half of one percent of the reciprocal insurer's admitted assets as of December 31 of the prior year;

(2) "reciprocal insurance" is that resulting from an interexchange among persons, known as "subscribers," of reciprocal agreements of indemnity, the interexchange being effectuated through an "attorney-in-fact" common to all such persons;

(3) "reciprocal insurer" means an unincorporated aggregation of subscribers operating individually and collectively through an attorney-in-fact to provide reciprocal insurance among themselves.









Chapter 21.76. - JOINT INSURANCE ARRANGEMENTS

Sec. 21.76.010. - Authority to establish joint insurance arrangements.

(a) Municipalities and their public corporations, city and borough school districts, and regional educational attendance areas may enter into cooperative agreements with each other for the purpose of establishing, operating, or participating in joint insurance arrangements through which the participating members agree to pool contributions in order to either assume risks from losses to the participants on a group basis or purchase coverage for the participants on a group basis.

(b) A joint insurance arrangement may be for any kind of insurance defined by this title except for health insurance, life insurance, and title insurance.

(c) A joint insurance arrangement shall be considered an alternative or supplement to any other policy or contract of insurance authorized or required by law, including insurance under AS 21.75.

(d) For purposes of AS 23.30.075 , a joint insurance arrangement is considered to be an association duly authorized to transact workers' compensation insurance in the state.



Sec. 21.76.020. - Regulation by division of insurance and annual report.

(a) A joint insurance arrangement may not be considered insurance for the purpose of any other law of the state and is not subject to regulations adopted by the director.

(b) By October 1 of each year, the administrator of a joint insurance arrangement shall prepare and deliver to the Legislative Budget and Audit Committee and the director a report showing the true and correct financial condition of the joint insurance arrangement. The report must

(1) be attested to by the administrator and the board of directors;

(2) include an analysis, certified by a member of the American Academy of Actuaries, of the sufficiency of the loss reserves; and

(3) be certified by a certified public accountant.



Sec. 21.76.030. - General provisions of cooperative agreements.

A cooperative agreement must provide for the proper operation of the joint insurance arrangement and include provisions for

(1) administration of the arrangement by a board of directors, specifying the number of members of the board and other requirements necessary for the proper functioning of the board;

(2) appointment of an administrator and other persons as necessary for the proper functioning of the arrangement;

(3) organization of the arrangement, including a roster of participating members and the names of the members of the board of directors;

(4) procedures to establish and promote an aggressive risk management and program among the members of the arrangement, including procedures for identifying and reducing the risks that can be reduced through implementing better safety technologies and improved work techniques and procedures;

(5) enforcing the collection of contributions or payments in default from members of the arrangement;

(6) the addition of new members to the arrangement or the withdrawal of members from the arrangement;

(7) the method of apportioning costs and disposition of excess contributions;

(8) transmission of financial statements and audit reports of the arrangement to participating members;

(9) terminating the arrangement and disposing of its assets; and

(10) establishing and administering a joint insurance fund.



Sec. 21.76.040. - Financial provisions of agreements.

(a) A cooperative agreement must include a provision requiring an annual determination by a casualty actuary who is a member of the American Academy of Actuaries that procedures for establishing reserves for losses of the joint insurance arrangement are actuarially sound.

(b) A joint insurance arrangement shall be subject to an annual independent audit. The audit shall be conducted in accordance with generally accepted auditing standards and must include a review of the actuarial assumptions used for establishing the reserves under (a) of this section. The audit report must include certification from a casualty actuary who is a member of the American Academy of Actuaries that the actuarial assumptions continue to be sound and the level of the reserves are adequate.



Sec. 21.76.050. - Contracting with private administrators.

A cooperative agreement may authorize the board of directors to enter into contracts for services necessary to perform the functions of a joint insurance arrangement. The person contracting to perform the functions must be appropriately licensed under this title if this title so requires.



Sec. 21.76.060. - Delegation of power to settle claims.

A cooperative agreement may delegate to the board of directors, or authorize delegation by the board to another person or group, the power to compromise, arbitrate, or otherwise settle claims on behalf of the arrangement.



Sec. 21.76.070. - Excess insurance.

A cooperative agreement may authorize the board of directors to purchase excess or catastrophic insurance on behalf of the joint insurance arrangement. The cost of the insurance shall be apportioned in the manner specified in the joint insurance agreement. The board may purchase insurance under this section only from an insurer authorized to do business in the state, except that an arrangement formed by municipalities or school districts may purchase insurance under this section from a risk-sharing pool established by a national association of similar entities if the risk-sharing pool meets the qualifications for an unauthorized insurer under AS 21.34.040 (b) and (d) and 21.34.220 and has capital and policyholders surplus in an amount at least as great as would be required if the association were a domestic multiple line insurer. An arrangement may purchase insurance under this section for property and liability risks from unauthorized insurers allowed for use by licensed Alaska surplus lines brokers.



Sec. 21.76.080. - Joint insurance fund.

(a) A joint insurance arrangement shall establish a joint insurance fund. The fund consists of money

(1) contributed by members of the joint insurance arrangement through budgetary appropriations or transfers from a self-insurance reserve;

(2) contributed by officers and employees of members of the joint insurance arrangement under an employee benefit plan; and

(3) collected by the joint insurance arrangement through subrogation of a claim paid from the fund to a member of the arrangement.

(b) An expenditure may be made from a joint insurance fund only to

(1) pay claims, losses, or benefits, including interest on them, and the administrative and adjustment expenses incurred in connection with them, involving the types of protection for which the fund provides coverage as specified in the joint insurance agreement;

(2) pay contractual obligations of a joint insurance fund established by a municipal joint insurance arrangement to the Alaska Municipal Bond Bank Authority or other lender; and

(3) purchase insurance coverage for members of a municipal joint insurance arrangement on a group basis.

(c) The administrator shall keep the fund separate from other funds of a member of a joint insurance arrangement.

(d) For each type of protection offered by the joint insurance arrangement, the method of accounting must show the order, source, date, and amount of each payment from the fund.

(e) Within 150 days of the end of the fiscal year, the administrator shall furnish a detailed report of the operation and condition of the fund to the board of directors and the director of the division of insurance.

(f) Money held by a fund as reserves and money not needed for daily operations may be invested by the board of directors.

(g) A fund may not be terminated unless the administrator certifies that an amount of money sufficient to pay accrued and contingent expenditures has been placed in a fully collateralized escrow account.



Sec. 21.76.090. - Filing of agreement.

The board of directors shall file a copy of the cooperative agreement with the director of insurance at least 60 days before the effective date of the agreement. The agreement shall be available for public inspection.



Sec. 21.76.100. - Regulations.

A cooperative agreement may authorize the board of directors to adopt rules not inconsistent with law for the fair and equitable administration of the joint insurance arrangement and the joint insurance fund.



Sec. 21.76.110. - Subrogation.

A joint insurance arrangement has a right of subrogation with respect to its participants to the same extent that an insurer has a right of subrogation with respect to one of its insureds.



Sec. 21.76.120. - Debt financing.

(a) A municipality or a municipal joint insurance arrangement may authorize the issuance of negotiable or nonnegotiable bonds, notes, or certificates of participation to establish reserves and to self-insure against liability not covered by excess insurance or reinsurance. A bond, note, or certificate issued under this subsection by a municipal joint insurance arrangement shall be secured and payable from participating members of the municipal joint insurance arrangement as provided in the cooperative agreement.

(b) A municipality that has entered into a municipal joint insurance arrangement may enter into contracts and agreements concerning debt issued under (a) of this section and provide for matters that affect the security of the debt. Bonds, notes, and certificates of participation issued under (a) of this section may be sold at either public or private sale as provided by the participants in the municipal joint insurance arrangement in the manner and at the price the participants determine.



Sec. 21.76.900. - Definitions.

In this chapter

(1) "adjustment expenses" means expenses for investigative, processing, legal, actuarial, arbitration, and settlement services incurred in the adjustment of losses, claims, or benefits;

(2) "administrator" means a person or group appointed by the board of directors to administer a joint insurance arrangement or a joint insurance fund;

(3) "board" or "board of directors" means the board of directors provided for in a cooperative agreement;

(4) "cooperative agreement" means a written agreement entered into by two or more entities described in AS 21.76.010 for the purpose of establishing, operating, or participating in a joint insurance arrangement;

(5) "fund" or "joint insurance fund" means a fund established under AS 21.76.080 ;

(6) "joint insurance arrangement" means a joint insurance arrangement authorized under AS 21.76.010 .






Chapter 21.78. - REHABILITATION AND LIQUIDATION

Sec. 21.78.010. - Jurisdiction of delinquency proceedings.

(a) The court is vested with exclusive original jurisdiction of delinquency proceedings under this chapter, and is authorized to make all necessary and proper orders to carry out the purposes of this chapter.

(b) Delinquency proceedings under this chapter constitute the sole and exclusive method of liquidating, rehabilitating, reorganizing, or conserving an insurer, and a court may not entertain a petition for the commencement of the proceedings unless it has been filed in the name of the state on the relation of the director.

(c) An appeal shall lie to the supreme court from an order granting or refusing rehabilitation, liquidation, or conservation, and from every other order in delinquency proceedings having the character of a final order as to the particular portion of the proceedings embraced therein.



Sec. 21.78.020. - Commencement of delinquency proceedings.

(a) A delinquency proceeding may not be commenced under this chapter unless commenced by the director. A court does not have jurisdiction to entertain, hear, or determine a delinquency proceeding commenced by a person other than the director.

(b) The director shall commence the proceedings by application to the court for an order directing the insurer to show cause why the director should not have the relief requested. On the return of the order to show cause, and after a full hearing, the court shall either deny the application or grant the application, together with other relief that the nature of the case and the interest of the policyholders, creditors, stockholders, members, subscribers, or the public might require.

(c) A court does not have jurisdiction to entertain, hear, or determine a complaint asking for an injunction or restraining order or other relief concerning the dissolution, liquidation, rehabilitation, sequestration, conservation, or receivership of an insurer, other than as provided under this chapter.

(d) In addition to other grounds for jurisdiction provided by the laws of this state, a court having jurisdiction of the subject matter has jurisdiction over a person served under the Alaska Rules of Civil Procedure or other applicable provisions of law in an action brought by the receiver of a domestic insurer or an alien insurer domiciled in this state if the person

(1) served is obligated to the insurer in any way as an incident to an agency or brokerage arrangement that might exist or has existed between the insurer and the agent or broker, in an action on or incident to the obligation;

(2) served is a reinsurer who has at any time written a policy of reinsurance for an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced, or is an agent or broker of or for the reinsurer, in any action or incident related to the reinsurance contract; or

(3) is or has been an officer, manager, trustee, organizer, promoter, or person in a position of comparable authority or influence in an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced, in any action resulting from such a relationship with the insurer.

(e) If the court, on motion of a party, finds that an action should, as a matter of substantial justice, be tried in a forum outside this state, the court may enter an appropriate order to stay further proceedings on the action in this state.

(f) The court shall appoint the director as the receiver in all actions taken under this chapter.



Sec. 21.78.030. - Injunctions and orders.

(a) A receiver appointed in a proceeding under this chapter may at any time apply for, and a court may grant, a restraining order, preliminary or permanent injunction, or other order considered necessary to prevent

(1) the transaction of further business;

(2) the transfer of property;

(3) interference with the receiver or with a proceeding under this chapter;

(4) waste of the insurer's assets;

(5) dissipation and transfer of bank accounts;

(6) the institution or further prosecution of any actions or proceedings;

(7) the obtaining of preferences, judgments, attachments, garnishments, or liens against the insurer, its assets, or its policyholders;

(8) the levying of execution against the insurer, its assets, or its policyholders;

(9) the making of a sale or deed for nonpayment of taxes or assessments that would lessen the value of the assets of the insurer;

(10) the withholding from the receiver of books, accounts, documents, or other records relating to the business of the insurer; or

(11) any other threatened or contemplated action that might lessen the value of the insurer's assets or prejudice the rights of policyholders, creditors, or shareholders, or the administration of a proceeding under this chapter.

(b) The receiver may apply to a court outside of the state for the relief described in (a) of this section.

(c) A bond may not be required of the director as a prerequisite to issuing an injunction or restraining order under this section.



Sec. 21.78.040. - Grounds for rehabilitation.

(a) The director may apply to the court for an order appointing the director as receiver of and directing the director to rehabilitate a domestic insurer when the insurer

(1) is impaired or insolvent;

(2) has refused to submit any of its books, records, accounts, or affairs to reasonable examination by the director;

(3) has concealed or wrongfully removed records or assets or otherwise violated AS 21.69.390 ;

(4) has failed to comply with an order of the director to make good an impairment of capital or surplus or both;

(5) has transferred or attempted to transfer substantially its entire property or business, or has entered into a transaction the effect of which is to merge substantially its entire property or business in that of any other insurer without having first obtained the written approval of the director;

(6) is found, after examination, to be in such condition that its further transaction of business will be hazardous to its policyholders, or to its creditors, or to its members, subscribers, or stockholders, or to the public;

(7) has an officer, director, or manager who has refused to be examined under oath, concerning its affairs, for which purpose the director is authorized to conduct and to enforce by all appropriate and available means an examination under oath in another state or territory of the United States, in which the officer, director, or manager may then presently be, to the full extent permitted by the laws of the other state or territory, this special authorization considered;

(8) has been or is the subject of an application for the appointment of a receiver, trustee, custodian, or sequestrator of the insurer or its property otherwise than under the provisions of this title, but only if the appointment has been made or is imminent and its effect is or would be to oust the courts of this state of jurisdiction;

(9) has consented to such an order through a majority of its directors, stockholders, members, or subscribers;

(10) has failed to pay a final judgment rendered against it in this state upon any insurance contract issued or assumed by it, within 30 days after the judgment became final or within 30 days after the time for taking an appeal has expired, or within 30 days after dismissal of an appeal before final termination, whichever date is the later;

(11) has failed to remove a person who, in fact, has executive authority in the insurer, whether an officer, manager, general agent, employee, or other person, if the person has been found after notice and hearing by the director to be dishonest or untrustworthy in a way affecting the insurer's business;

(12) after demand by the director under AS 21.06.120 or under this chapter, has failed to promptly make available for examination its own property, books, accounts, documents, or other records, or those of a subsidiary or related company within the control of the insurer, or those of a person having executive authority in the insurer so far as they pertain to the insurer;

(13) has, within the previous four years, wilfully violated its charter or articles of incorporation, its bylaws, an insurance law of this state, or a valid order of the director issued under this title;

(14) has failed to file, within the time allowed by law, its annual report or other financial report required by statute and, after written demand by the director, has failed to give an immediate and adequate explanation; or

(15) has reached an authorized control level event under AS 21.14.040 or a mandatory control level event under AS 21.14.050 .

(b) The director may apply to the court for an order appointing the director as receiver of a domestic insurer, and directing the director to rehabilitate the insurer if

(1) there is reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer, or other illegal conduct in, by, or with respect to the insurer that, if established, would endanger assets in an amount threatening the solvency of the insurer;

(2) control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in a person or persons found after notice and hearing to be untrustworthy;

(3) a person who, in fact, has executive authority in the insurer, whether an officer, manager, general agent, director or trustee, employee, or other person, has refused to be examined under oath by the director concerning the insurer's affairs, whether in this state or elsewhere, and after reasonable notice of the fact the insurer has failed to promptly and effectively terminate the employment and status of the person and the person's influence on management.



Sec. 21.78.050. - Grounds for liquidation.

The director may apply to the court for an order appointing the director as receiver, if an appointment of the director as receiver is not then in effect, and directing the director to liquidate the business of a domestic insurer or of the United States branch of an alien insurer having trusteed assets in this state, regardless of whether or not there has been a prior order directing the director to rehabilitate the insurer, upon any of the grounds specified in AS 21.78.040 or if the insurer

(1) has ceased transacting business for a period of one year; or

(2) is an insolvent insurer and has commenced voluntary liquidation or dissolution, or attempts to commence or prosecute an action or proceeding to liquidate its business or affairs, or to dissolve its corporate charter, or to procure the appointment of a receiver, trustee, custodian or sequestrator under any law except this title.



Sec. 21.78.060. - Grounds for conservation, foreign insurers.

The director may apply to the court for an order appointing the director as receiver or ancillary receiver, and directing the director to conserve the assets in this state, of a foreign insurer upon

(1) any of the grounds specified in AS 21.78.040 or 21.78.050; or

(2) the ground that it's property has been sequestrated in its domiciliary sovereignty or in any other sovereignty.



Sec. 21.78.070. - Grounds for conservation, alien insurers.

The director may apply to the court for an order appointing the director as receiver or ancillary receiver, and directing the director to conserve the assets within this state, of an alien insurer upon

(1) any of the grounds specified in AS 21.78.040 or 21.78.050;

(2) the ground that the insurer has failed to comply, within the time designated by the director, with an order made by the director to make good an impairment of its trusteed funds; or

(3) the ground that the property of the insurer has been sequestrated in its domiciliary sovereignty or elsewhere.



Sec. 21.78.080. - Grounds for ancillary liquidation.

The director may apply to the court for an order appointing the director as ancillary receiver of and directing the director to liquidate the business of a foreign insurer having assets, business, or claims in this state upon the appointment in the domiciliary state of the insurer of a receiver, liquidator, conservator, rehabilitator, or other officer by whatever name called for the purpose of liquidating the business of the insurer.



Sec. 21.78.090. - Order of rehabilitation.

(a) An order to rehabilitate a domestic insurer must require the director to take immediate possession of the property of the insurer and to conduct its business, and to take steps toward removal of the causes and conditions that have made rehabilitation necessary as the court may direct.

(b) If at any time the director considers that further efforts to rehabilitate the insurer would be useless, the director may apply to the court for an order of liquidation.

(c) The director, or an interested person upon due notice to the director, at any time may apply to the court for an order terminating the rehabilitation proceedings and permitting the insurer to resume possession of its property and the conduct of its business, but the order may not be made or entered except when, after a hearing, the court has determined that the purposes of the proceeding have been fully accomplished.

(d) An order issued under this section must require an accounting to the court by the receiver. Accountings must be at the intervals that the court specifies in its order.

(e) Entry of an order of rehabilitation does not constitute an anticipatory breach of contracts of the issuer.

(f) A court in this state before which an action or proceeding is pending in which the insurer is a party or in which the insurer is obligated to defend a party shall stay the action or proceeding when a rehabilitation order against the insurer is entered. The stay shall be imposed for that period of time necessary for the receiver to obtain proper representation and prepare for further proceedings. The receiver shall take action respecting the pending litigation that the receiver considers necessary in the interests of justice and for the protection of creditors, policyholders, and the public. The receiver shall immediately consider all litigation pending outside this state and shall petition the courts having jurisdiction over that litigation for stays if necessary to protect the estate of the insurer.

(g) A statute of limitations or defense of laches does not run with respect to an action by or against an insurer between the filing of a petition for appointment of a receiver for the insurer and the order granting or denying that petition. An action by or against the insurer that might have been commenced when the petition was filed may be commenced for at least 60 days after the order of rehabilitation is entered or the petition is denied.

(h) A guaranty association or foreign guaranty association has standing to appear in a court proceeding concerning the rehabilitation of a domestic insurer if the association is or might become liable to act as a result of the rehabilitation.



Sec. 21.78.100. - Order of liquidation, domestic insurers.

(a) An order to liquidate the business of a domestic insurer must require the director to take immediate possession of the property of the insurer, to liquidate its business, to deal with the insurer's property and business in the director's name as director of insurance or in the name of the insurer, as the court may direct, and to give notice to all creditors who may have claims against the insurer to present the claims.

(b) The director may apply for and secure an order dissolving the corporate existence of a domestic insurer upon the director's application for an order of liquidation of the insurer or at any time after the order has been granted.

(c) An order issued under this section must require an accounting to the court by the receiver. Accountings must be at the intervals that the court specifies in its order.

(d) Policies, other than life or health insurance or annuities, in effect at the time of issuance of an order of liquidation continue in force only for the lesser of

(1) a period of 30 days after the date of entry of the liquidation order;

(2) the expiration of the policy coverage;

(3) the date on which the insured replaces the insurance coverage with equivalent insurance in another insurer or otherwise terminates the policy; or

(4) the date on which the receiver effects a transfer of the policy obligation to a solvent assuming insurer.

(e) For purposes of any other provision of law, an order of liquidation terminates policy coverage at the time specified in (d) of this section.

(f) A policy of life or health insurance, or annuities, in effect at the time an order of liquidation is issued, continues in force for the period and under the terms provided for by an applicable guaranty association or foreign guaranty association.

(g) A policy of life or health insurance, or annuities, and any period of coverage not covered by a guaranty association or foreign guaranty association terminates as provided in (d) and (e) of this section.

(h) Upon issuance of an order appointing a receiver of a domestic insurer or of an alien insurer domiciled in this state, an action may not be brought against the insurer or receiver, whether in this state or elsewhere, and an existing action may not be maintained or further presented after issuance of an order. A court of this state shall give full faith and credit to an injunction against the receiver or the company, or against the continuation of an existing action against the receiver or the company, if an injunction is included in an order to liquidate an insurer that is issued under corresponding provisions in another state. If, in the receiver's judgment, protection of the estate of the insurer necessitates intervention in an action against the insurer that is pending outside this state, the receiver may intervene in the action. The receiver may defend an action in which the receiver intervenes under this section at the expense of the estate of the insurer.

(i) The receiver may, within two years after an order for liquidation, or within the additional time that applicable law permits, institute an action or proceeding on behalf of the estate of the insurer if the period of limitation applicable to the action or proceeding fixed by law has not expired at the time of the filing of the petition upon which the liquidation order is entered. If, by agreement, a period of limitation is fixed for instituting a suit or proceeding upon a claim, or for filing a claim, proof of claim, proof of loss, demand, or notice, or if in a judicial or other proceeding a period of limitation is fixed, either in the proceeding or by applicable law, for taking an action, filing a claim or pleading, or doing an act, and if the period had not expired as of the date of the filing of the petition for liquidation, the receiver may, for the benefit of the estate, take an action or do an act, required of or permitted to the insurer, within a period of 180 days after the entry of an order for liquidation, or within a longer period that is shown to the satisfaction of the court not to be unfairly prejudicial to the other party.

(j) A statute of limitations or defense of laches does not run with respect to an action against an insurer between the filing of a petition for liquidation against an insurer and the denial of the petition. An action against the insurer that might have been commenced when the petition was filed may be commenced for at least 60 days after the petition is denied.

(k) A guaranty association or foreign guaranty association has standing to appear in a court proceeding concerning the liquidation of an insurer if the association is, or might become, liable to act as a result of the liquidation.



Sec. 21.78.110. - Order of liquidation, alien insurers.

An order to liquidate the business of a United States branch of an alien insurer having trusteed assets in this state shall be in the same terms as those prescribed for domestic insurers, except that the assets of the business of the United States branch shall be the only assets included in the order.



Sec. 21.78.120. - Order of conservation or ancillary liquidation of foreign or alien insurers.

(a) An order to conserve the assets of a foreign or alien insurer must require the director to take immediate possession of the property of the insurer in this state and to conserve it, subject to the further direction of the court.

(b) An order to liquidate the assets in this state of a foreign insurer must require the director to take immediate possession of the property of the insurer in this state and to liquidate it subject to the orders of the court and with due regard to the rights and powers of the domiciliary receiver, as provided in this chapter.



Sec. 21.78.130. - Conduct of delinquency proceedings against domestic and alien insurers.

(a) When under this chapter a receiver is to be appointed in delinquency proceeding for a domestic or alien insurer, the court shall appoint the director as the receiver. The court shall order the director immediately to take possession of the assets of the insurer and to administer the assets under orders of the court.

(b) As a domiciliary receiver, the director shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books and records of the insurer, wherever located, as of the date of entry of the order directing the director to rehabilitate or liquidate a domestic insurer or to liquidate the United States branch of an alien insurer domiciled in this state, and the director shall have the right to recover the same and reduce the same to possession; except that ancillary receivers in reciprocal states shall have, as to assets located in their respective states, the rights and powers that are herein prescribed for ancillary receivers appointed in this state as to assets located in this state.

(c) The filing or recording of the order directing possession to be taken, or a certified copy of the order, in any office where instruments affecting title to property are required to be filed or recorded shall impart the same notice as would be imparted by a deed, bill of sale, or other evidence of title duly filed or recorded.

(d) The director as domiciliary receiver shall be responsible for the proper administration of all assets coming into the possession or control of the director. The court may at any time require a bond from the director or a deputy of the director if considered desirable for the protection of the assets.

(e) Upon taking possession of the assets of an insurer, the domiciliary receiver shall, subject to the direction of the court, immediately proceed to conduct the business of the insurer or to take steps authorized by this chapter for the purpose of rehabilitating, liquidating, or conserving the affairs or assets of the insurer.

(f) In connection with delinquency proceedings, the director may appoint one or more special deputies and the director may employ counsel, clerks, and assistants that the director considers necessary. The compensation of the special deputies, counsel, clerks, or assistants and all expenses of taking possession of the insurer and of conducting the proceedings shall be fixed by the receiver, subject to the approval of the court, and shall be paid out of the funds or assets of the insurer. Within the limits of duties imposed upon them, special deputies shall possess all the powers given to, and in the exercise of those powers shall be subject to all of the duties imposed upon, the receiver with respect to the proceedings.

(g) If it appears to the receiver that there has been a violation of civil or criminal law, or breach of a contractual or fiduciary obligation detrimental to the insurer by an officer, manager, insurance producer, employee, or other person, the receiver may pursue all appropriate legal remedies on behalf of the insurer.

(h) If the receiver determines that reorganization, consolidation, conversion, reinsurance, merger, or other transformation of the insurer is appropriate, the receiver shall prepare a plan to implement the changes. Upon application of the receiver for approval of the plan, and after the notice and hearings that the court prescribes, the court may either approve or disapprove the plan proposed or may modify it and approve it as modified. A plan approved under this section must be, in the judgment of the court, fair and equitable to all parties concerned. If the plan is approved, the receiver shall carry out the plan. In the case of a life insurer, the plan proposed may include the imposition of liens upon the policies of the company, if all rights of shareholders are first relinquished. A plan for a life insurer may also propose imposition of a moratorium upon loan and cash surrender rights under policies, for the period, and to the extent, considered necessary.

(i) If the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the director may advance the costs incurred out of an appropriation to the division for that purpose. Amounts advanced for expenses of administration must be repaid to the state out of the first available money of the insurer.

(j) The receiver may

(1) hold hearings, subpoena witnesses to compel their attendance, administer oaths, examine a person under oath, and compel a person to subscribe to the person's testimony after it has been correctly reduced to writing, and may require the production of books, papers, records, or other documents that the receiver determines are relevant to the inquiry;

(2) remove records and property of the insurer to the offices of the director or to another place that is convenient for the purposes of efficient and orderly execution of the liquidation; a guaranty association or a foreign guaranty association shall be allowed reasonable access to the records of the insurer that is necessary for the association to carry out its statutory obligations;

(3) intervene in a proceeding, wherever instituted, that might lead to the appointment of a receiver or trustee, and may act as the receiver or trustee if the appointment is offered;

(4) enter into agreements with a receiver or commissioner of another state relating to the rehabilitation, liquidation, conservation, or dissolution of an insurer doing business in both this state and the other state.



Sec. 21.78.140. - Conduct of delinquency proceedings against foreign insurers.

(a) When under this chapter an ancillary receiver is to be appointed in delinquency proceedings for an insurer not domiciled in this state, the court shall appoint the director as ancillary receiver. The director shall file a petition requesting the appointment on the grounds set out in AS 21.78.080 ,

(1) upon a finding that there are sufficient assets of the insurer located in this state to justify the appointment of an ancillary receiver; or

(2) if 10 or more persons resident in this state having claims against the insurer file a petition with the director requesting the appointment of the ancillary receiver.

(b) The domiciliary receiver for the purpose of liquidating an insurer domiciled in a reciprocal state shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books and records of the insurer located in this state, and has the immediate right to recover balances due from local agents and to obtain possession of any books and records of the insurer found in this state. The domiciliary receiver shall also be entitled to recover the other assets of the insurer located in this state, except that upon the appointment of an ancillary receiver in this state, the ancillary receiver shall during the ancillary receivership proceedings have the sole right to recover the other assets. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims that are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings. The ancillary receiver shall promptly transfer all remaining assets to the domiciliary receiver. Subject to these provisions, the ancillary receiver and deputies of the receiver shall have the same powers and be subject to the same duties with respect to the administration of the assets as a receiver of an insurer domiciled in this state.

(c) The domiciliary receiver of an insurer domiciled in a reciprocal state may sue in this state to recover assets of the insurer to which the domiciliary receiver may be entitled under the laws of this state.



Sec. 21.78.150. - Claims of nonresidents against domestic insurers.

(a) In a delinquency proceeding begun in this state against a domestic insurer, claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary receiver. The claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.

(b) Controverted claims belonging to claimants residing in reciprocal states may either

(1) be proved in this state; or

(2) if ancillary proceedings have been commenced in the reciprocal states, be proved in those proceedings; if a claimant elects to prove the claim in ancillary proceedings, if notice of the claim and opportunity to appeal and be heard is afforded the domiciliary receiver of this state, as provided in AS 21.78.160 with respect to ancillary proceedings in this state, the final allowance of the claim by the courts in the ancillary state shall be accepted in this state as conclusive as to its amount and its priority, if any, against special deposits or other security located in the ancillary state.



Sec. 21.78.160. - Claims against foreign insurers.

(a) In a delinquency proceeding in a reciprocal state against an insurer domiciled in that state, claimants against the insurer who reside in this state may file claims either with the ancillary receiver, if any, appointed in this state, or with the domiciliary receiver. The claims must be filed on or before the last date fixed for the filing of claims in the domiciliary delinquency proceedings.

(b) Controverted claims belonging to claimants residing in this state may either

(1) be proved in the domiciliary state as provided by the law of that state; or

(2) if ancillary proceedings have been commenced in this state, be proved in those proceedings; in the event that a claimant elects to prove the claim in this state, the claimant shall file the claim with the ancillary receiver and shall give notice in writing to the receiver in the domiciliary state, either by registered mail or by personal service at least 40 days before the date set for hearing; the notice must contain a concise statement of the amount of the claim, the facts on which the claim is based, and the priorities asserted, if any; if the domiciliary receiver within 30 days after the giving of notice gives notice in writing to the ancillary receiver and to the claimant, either by registered mail or by personal service, of intention to contest the claim, the domiciliary receiver shall be entitled to appear or to be represented in any proceeding in this state involving adjudication of the claim; the final allowance of the claim by the courts of this state shall be accepted as conclusive as to its amount and its priority, if any, against special deposits or other security located in this state.



Sec. 21.78.170. - Form of claim.

(a) All claims against an insurer against which delinquency proceedings have been begun must set out in reasonable detail the amount of the claim, or the basis upon which the amount can be ascertained, the facts upon which the claim is based, and the priorities asserted, if any. The claims shall be verified by the affidavit of the claimant, or someone authorized to act on behalf of the claimant and having knowledge of the facts, and shall be supported by documents that may be material to the claims.

(b) All claims filed in this state shall be filed with the receiver, whether domiciliary or ancillary, in this state, on or before the last date of filing as specified in this chapter.

(c) If a claim is denied in whole or in part by the receiver, written notice of the determination shall be given to the claimant or the claimant's attorney by first class mail at the address shown in the proof of claim. An objection by the claimant must be filed with the receiver within 60 days after the date of mailing of the notice. If an objection is not filed, the claimant may not object to the determination.

(d) If an objection is filed with the receiver and the receiver does not alter the denial of the claim as a result of the objection, the receiver shall ask the court for a hearing as soon as practicable and give notice of the hearing by first class mail to the claimant or the claimant's attorney and to any other person directly affected, not less than 10 nor more than 30 days before the date of the hearing.

(e) A claim need not be considered or allowed if it does not contain all the information in (a) of this section that might be applicable. The receiver may require that a prescribed form be used and may require that other information and documents be included.

(f) At any time, the receiver may request the claimant to present information or evidence supplementary to that required under (a) of this section, and may take testimony under oath, require production of affidavits or depositions, or otherwise obtain additional information or evidence.

(g) A judgment or order against an insured or the insurer entered after the date of filing of a successful petition for liquidation, and a judgment or order against an insured or the insurer entered at any time by default or by collusion, need not be considered as evidence of liability or the amount of damages. A judgment or order against an insured or the insurer entered within the four months before the filing of the petition need not be considered evidence of liability or of the amount of damages.

(h) A claim of a guaranty association or foreign guaranty association shall be in the form and contain the substantiation agreed to by the association and the receiver.



Sec. 21.78.180. - Priority of certain claims.

(a) In a delinquency proceeding against an insurer domiciled in this state, claims owing to residents of ancillary states shall be preferred claims if like claims are preferred under the laws of this state. Claims owing to residents or nonresidents shall be given equal priority of payment from general assets regardless of where the assets are located.

(b) In a delinquency proceeding against an insurer domiciled in a reciprocal state, claims owing to residents of this state shall be preferred if like claims are preferred by the laws of that state.

(c) The owners of special deposit claims against an insurer for which a receiver is appointed in this or any other state shall be given priority against their several special deposits in accordance with the provisions of the statutes governing the creation and maintenance of the deposits. If there is a deficiency in a deposit so that the claims secured by it are not fully discharged from it, the claimants may share in the general assets, but the sharing shall be deferred until general creditors and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

(d) The determination of the value of a security held by a secured creditor shall be under the supervision and control of the court, with due regard for recommendations made by the receiver. The value determined must be credited upon the secured claim, and a deficiency must be treated as an unsecured claim. If the claimant surrenders the security to the receiver, the entire claim shall be allowed as if unsecured. The value of a security held by a secured creditor must be determined in one of the following ways, as the court directs:

(1) by converting the security into money according to the terms of the agreement under which the security was delivered to the creditor; or

(2) by agreement, arbitration, compromise, or litigation between the creditor and the receiver.

(e) If a creditor, whose claim against an insurer is secured in whole or in part by the undertaking of another person, fails to prove and file that claim, the other person may do so in the creditor's name, and is subrogated to the rights of the creditor, whether the claim was filed by the creditor or by the other person in the creditor's name, to the extent that the other person discharges the undertaking. In the absence of an agreement with the creditor, the other person is not entitled to a distribution until the amount paid to the creditor on the undertaking plus the distributions paid on the claim from the insurer's estate to the creditor equals the amount of the entire claim of the creditor. Any excess received by the creditor shall be held by the creditor in trust for the other person. In this subsection, "other person" does not include a guaranty association or foreign guaranty association.



Sec. 21.78.190. - Attachment and garnishment of assets.

During the pendency of delinquency proceedings in this or a reciprocal state, an action or proceeding in the nature of an attachment, garnishment, or execution may not be commenced or maintained in the courts of this state against the delinquent insurer or its assets. A lien obtained for the action or proceeding within four months before the commencement of the delinquency proceeding or at any time thereafter shall be void as against any rights arising in the delinquency proceeding.



Sec. 21.78.200. - Uniform Insurers Liquidation Act.

(a) AS 21.78.020 , 21.78.030, 21.78.130 - 21.78.190 and 21.78.330(1) - (4) and (6) - (12) constitute and may be referred to as the Uniform Insurers Liquidation Act.

(b) The Uniform Insurers Liquidation Act shall be interpreted and construed to effectuate its general purpose to make uniform the law of those states that enact it. To the extent that its provisions when applicable conflict with other provisions of this chapter, the provisions of the Uniform Insurers Liquidation Act shall control.



Sec. 21.78.210. - Deposit of money collected.

The money collected by the director in a proceeding under this chapter shall be from time to time deposited in one or more state or national banks, savings banks, and in the case of the insolvency or voluntary liquidation of a depositary that is an institution organized and supervised under the laws of this state, the deposits shall be entitled to priority of payment on an equality with any other priority given by the banking laws of this state. The director may deposit the money or any part of it in a national bank or as a trust fund.



Sec. 21.78.220. - Exemption from fees.

The director shall not be required to pay a fee to a public officer in this state for filing, recording, issuing a transcript or certificate, or authenticating a paper or instrument pertaining to the exercise by the director of any of the powers or duties conferred upon the director under this chapter, whether or not the paper or instrument is executed by the director or the director's deputies, employees, or attorneys of record and whether or not it is connected with the commencement of an action or proceeding by or against the director, or with the subsequent conduct of the action or proceeding.



Sec. 21.78.230. - Borrowing on pledge of assets.

For the purpose of facilitating the rehabilitation, liquidation, conservation, or dissolution of an insurer under this chapter, the director may, subject to the approval of the court, borrow money and execute, acknowledge, and deliver notes or other evidences of indebtedness and secure the repayment of the same by the mortgage, pledge, assignment, transfer in trust, or hypothecation of any or all of the property, whether real, personal, or mixed, of the insurer, and the director, subject to the approval of the court shall have power to take any and all other action necessary and proper to consummate the loan and to provide for its repayment. The director, shall be under no obligation personally or in an official capacity to repay a loan made under this section.



Sec. 21.78.240. - Date rights fixed on liquidation.

The rights and liabilities of the insurer and of its creditors, policyholders, stockholders, members, subscribers, and all other persons interested in its estate shall, unless otherwise directed by the court, be fixed as of the date on which the order directing the liquidation of the insurer is filed in the office of the clerk of the court that made the order, subject to the provisions of this chapter with respect to the rights of claimants holding contingent claims.



Sec. 21.78.250. - Fraudulent transfers before petition.

(a) A transfer made, or an obligation incurred, by an insurer within one year before the filing of a successful petition for rehabilitation or liquidation under this chapter is fraudulent as to then existing and future creditors if made or incurred without fair consideration, or with actual intent to hinder, delay, or defraud either existing or future creditors. A transfer made, or an obligation incurred, by an insurer ordered to be rehabilitated or liquidated under this chapter that is fraudulent under this section, may be avoided by the receiver, unless the transfer or obligation was to a person who in good faith is a purchaser, lienor, or obligee for a present fair equivalent value. A purchaser, lienor, or obligee, who in good faith has given a consideration less than fair for the transfer, lien, or obligation may retain the property, lien, or obligation as security for repayment. The court may, on due notice, order a transfer or obligation to be preserved for the benefit of the estate, and in that event, the receiver shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.

(b) A transfer

(1) of property other than real property is considered to be made when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee under AS 21.78.252 ;

(2) of real property is considered to be made when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee;

(3) that creates an equitable lien is not considered to be perfected if there are available means by which a legal lien could be created;

(4) not perfected before the filing of a petition for liquidation is considered to be made immediately before the filing of the successful petition.

(c) The provisions of (b) of this section apply whether or not there is or was a creditor who might have obtained a lien or a person who might have become a bona fide purchaser.

(d) A transaction of the insurer with a reinsurer is considered fraudulent and may be avoided by the receiver under (a) of this section if

(1) the transaction consists of the termination, adjustment, or settlement of a reinsurance contract in which the reinsurer is released from a part of its duty to pay the originally specified share of losses that occurred before the time of the transaction, unless the reinsurer gives a present fair equivalent value for the release; and

(2) a part of the transaction took place within one year before the date of filing of the petition through which the receivership was commenced.



Sec. 21.78.251. - Fraudulent transfer after petition.

(a) After a petition for rehabilitation or liquidation has been filed, a transfer of the real property of the insurer made to a person acting in good faith is valid against the receiver if made for a present fair equivalent value, or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid, for which amount the transferee has a lien on the property transferred. The commencement of a proceeding in rehabilitation or liquidation is constructive notice upon the recording of a copy of the petition for, or order of, rehabilitation or liquidation with the recorder of deeds in the jurisdiction where the real property in question is located. The exercise by a court of the United States, or any state or jurisdiction, to authorize or effect a judicial sale of real property of the insurer in any county or borough in any state is not impaired by the pendency of a proceeding unless the copy is recorded in the county or borough before the consummation of the judicial sale.

(b) After a petition for rehabilitation or liquidation has been filed, and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted,

(1) a transfer of any of the property of the insurer, other than real property, made to a person acting in good faith is valid against the receiver if made for a present fair equivalent value, or, if not made for a fair equivalent value, then to the extent of the present consideration actually paid, for which amount the transferee has a lien on the property transferred;

(2) a person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property, or any part of it, to the insurer or upon the insurer's order, with the same effect as if the petition were not pending;

(3) a person having actual knowledge of the pending rehabilitation or liquidation is considered not to have acted in good faith;

(4) a person asserting the validity of a transfer under this section has the burden of proof.

(c) Except as otherwise provided in this section, a transfer by or on behalf of the insurer after the date of the petition for liquidation by a person other than the receiver is not valid against the receiver.

(d) Nothing in this section impairs the negotiability of currency or negotiable instruments.



Sec. 21.78.252. - Voidable preferences and liens.

(a) A transfer of property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, made by the insurer within one year before the filing of a successful petition for liquidation under this chapter, the effect of which might be to enable the creditor to obtain a greater percentage of the debt than another creditor of the same class would receive is considered a preference. If a liquidation order is entered while the insurer is already subject to a rehabilitation order, then a transfer is considered a preference if it is made within one year before the filing of the successful petition for rehabilitation, or within two years before the filing of the successful petition for liquidation, whichever time is shorter.

(b) A preference may be avoided by the receiver if

(1) the insurer was insolvent at the time of the transfer;

(2) the transfer was made within the four months before the filing of the petition;

(3) the creditor receiving it or to be benefited by it or the creditor's agent had, at the time the transfer was made, reasonable cause to believe that the insurer was insolvent or was about to become insolvent; or

(4) the creditor receiving it was an officer, or was an employee, attorney, or other person who acted in that capacity whether or not the creditor held such a position, or was a shareholder holding directly or indirectly more than five percent of a class of an equity security issued by the insurer, or was another person, firm, corporation, association, or group of persons with whom the insurer did not deal at arm's length.

(c) If a preference is voidable, the receiver may recover the property or, if it has been converted, the value of the property, from a person who has received or converted the property, except that if a bona fide purchaser or lienor has given less than fair equivalent value, the person has a lien upon the property to the extent of the consideration actually given by the person. If a preference by way of lien or security title is voidable, the court may, after notice, order the lien or title to be preserved for the benefit of the estate, in event the lien or title passes to the receiver.

(d) The provisions of this subsection apply whether or not there are or were creditors who might have obtained liens or persons who might have become bona fide purchasers. A transfer

(1) of property other than real property is considered to be made when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a contract could become superior to the rights of the transferee;

(2) of real property is considered to be made when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee;

(3) that creates an equitable lien is not considered to be perfected if there are available means by which a legal lien could be created; or

(4) not perfected before the filing of a petition for liquidation is considered to be made immediately before the filing of the successful petition.

(e) A lien obtainable by legal or equitable proceedings

(1) upon a contract is one arising in the ordinary course of a proceeding upon the entry or docketing of a judgment or decree, or upon attachment, garnishment, execution, or like process, whether before, upon, or after judgment or decree and whether before or upon levy; it does not include a lien that, under applicable law, is given a special priority over other liens that are prior in time; or

(2) could become superior to the rights of a transferee, or a purchaser could obtain rights superior to the rights of a transferee within the meaning of (d) of this section, if the consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by a step completely within the control of the respective lienholder or purchaser, with or without the aid of ministerial action by public officials; a lien could not, however, become superior and a person could not create superior rights for the purpose of (d) of this section through acts subsequent to the obtaining of a lien or subsequent to a purchase that requires the agreement or concurrence of a third party or that requires further judicial action or ruling.

(f) A transfer of property for or on account of a new and contemporaneous consideration that is considered under (d) of this section to be made after the transfer because of delay in perfecting it, does not become a transfer for or on account of an antecedent debt if acts required by the applicable law to be performed in order to perfect the transfer against a lien or bona fide purchaser's rights are performed within 21 days, or a period expressly allowed by the law, whichever is less. A transfer to secure a future loan, if a loan is actually made, or a transfer that becomes security for a future loan, has the same effect as a transfer for or on account of a new and contemporaneous consideration.

(g) If a lien that is considered voidable under (b) of this section has been dissolved by the furnishing of a bond or other obligation, and the bond or other obligation has been indemnified directly or indirectly by the transfer or creation of a lien upon property of an insurer before the filing of a petition under this chapter that results in a liquidation order, the indemnifying transfer or lien is also considered voidable.

(h) The property affected by a lien that is considered voidable under (b) and (g) of this section shall be discharged from the lien, and that property and the indemnifying property transferred to or for the benefit of a surety shall be transferred to the receiver, except that the court may order a lien to be preserved for the benefit of the estate, and the court may direct that a conveyance be executed as is proper or adequate to evidence the title of the receiver.

(i) The court has jurisdiction of a proceeding by the receiver to hear and determine the rights of parties under this section. Reasonable notice of a hearing in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other like obligation. If an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien, the court, upon application of a party in interest, shall in the same proceeding determine the value of the property or lien, and if the value of the property is less than the amount of the indemnity or the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as determined by the court, to the receiver, within the time that the court fixes.

(j) The liability of a surety under a releasing bond or other obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien avoided by the receiver, or, if the property is retained under (i) of this section, to the extent of the amount paid to the receiver.

(k) If a creditor has been preferred, and afterward in good faith gives the insurer further credit without security of any kind, for property that becomes a part of the insurer's estate, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference that would otherwise be recoverable from the creditor.

(l) If an insurer, directly or indirectly, within four months before the filing of a successful petition for liquidation under this chapter or at any time in contemplation of a proceeding to liquidate it, pays money or transfers property to an attorney for services rendered or to be rendered, the transaction may be examined by the court on its own motion or shall be examined by the court on petition of the receiver. The transaction may be held valid only to the extent of a reasonable amount to be determined by the court, and the excess may be recovered by the receiver for the benefit of the estate, except that if the attorney is in a position of influence in the insurer or an affiliate, payment of money or the transfer of property to the attorney for services rendered or to be rendered is governed by (b)(4) of this section.

(m) An officer, manager, employee, shareholder, member subscriber, attorney, or other person acting on behalf of an insurer, who knowingly participates in giving a preference even though the person has reasonable cause to believe that the insurer is, or is about to become, insolvent at the time of the preference, is personally liable to the receiver for the amount of the preference. It is a rebuttable presumption that a preference was given with reasonable cause to believe the insurer is or is about to become insolvent if the transfer was made within four months before the filing of a successful petition for liquidation.

(n) If a person receives property from the insurer, or the benefit of the property, and the preference for the property is found voidable under (b) of this section, the person is personally liable for the value of the property and shall account to the receiver for it.

(o) Nothing in (m) or (n) of this section affects any other claim by the receiver against any person.



Sec. 21.78.253. - Claims of holders of void or voidable rights.

(a) A claim of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment, or encumbrance that is voidable under this chapter may not be allowed unless the creditor surrenders the preference, lien, conveyance, transfer, assignment, or encumbrance. If the avoidance is affected by a proceeding in which a final judgment has been entered, the claim may not be allowed unless the money is paid or the property is delivered to the receiver within 30 days after the date of the entering of the final judgment, except that the court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding.

(b) A claim allowable under (a) of this section by reason of avoidance, whether voluntary or involuntary, or a preference, lien, conveyance, transfer, assignment, or encumbrance, may be filed as an excused late filing under AS 21.78.292 if filed within 30 days after the date of avoidance, or within the further time allowed by the court under (a) of this section.



Sec. 21.78.260. - Priority of distribution.

The priority of distribution of claims from an insurer's estate is in accordance with the order in which each class of claims is set out in this section. Every claim in each class must be paid in full, or adequate money retained for payment, before the members of the next class may receive payment. A subclass may not be established within a class. The order of distribution of claims is

(1) class 1: the costs and expenses of administration during rehabilitation and liquidation, including

(A) the actual and necessary costs preserving or recovering the assets of the insurer;

(B) compensation for all services rendered in the rehabilitation and liquidation;

(C) any necessary filing fees;

(D) the fees and mileage payable to witnesses;

(E) reasonable attorney's fees and other professional services rendered in the rehabilitation and liquidation;

(F) the reasonable expenses of a guaranty association or foreign guaranty association that is handling claims;

(2) class 2: reasonable compensation to employees for services performed, to the extent that the claim does not exceed two months of monetary compensation and represents payment for services performed within one year before the filing of the petition for liquidation or, if rehabilitation preceded liquidation, within one year before the filing of the petition for rehabilitation; principal officers and directors of the insurer are not entitled to the benefit of this priority except as otherwise approved by the receiver and the court; the priority in this paragraph is in place of any other similar priority that might be authorized by law as to wages or compensation of employees;

(3) class 3: all claims under policies, including claims of the federal or a state or local government, for losses incurred, including third-party claims, and all claims of a guaranty association or foreign guaranty association; all claims under life insurance and annuity policies, whether for death proceeds, annuity proceeds, or investment values, shall be treated as loss claims; that portion of a loss for which indemnification is provided by other benefits or advantages recovered by the claimant, may not be included in this class, other than benefits or advantages recovered or recoverable in discharge of familial obligations or support, or by way of succession at death, or as proceeds of life insurance, or as gratuities; payment by an employer to an employee may not be treated as a gratuity;

(4) class 4: claims under nonassessable policies for unearned premium or other premium refunds and claims of general creditors, including claims of ceding and assuming companies under contracts of reinsurance;

(5) class 5: claims of the federal or a state or local government, other than claims under (3) of this section; claims, including those of a government body for a penalty or forfeiture, shall be allowed in this class only to the extent of the pecuniary loss sustained from the act, transaction, or proceeding out of which the penalty or forfeiture arose, along with reasonable and actual costs attributable to it; the remaining portion of the claims are in the class of claims set out in (7) of this section;

(6) class 6: claims filed late, or any other claims other than claims under (7) and (8) of this section;

(7) class 7: surplus or contribution notes, or similar obligations, and premium refunds on assessable policies; payments to members of domestic mutual insurance companies shall be limited in accordance with law;

(8) class 8: the claims of shareholders or other owners, in their capacity as shareholders.



Sec. 21.78.270. - Setoffs and counterclaims.

(a) Except as provided in (b) of this section and in AS 21.78.271 , a mutual debt or mutual credit between an insurer and another person in connection with an action or proceeding under this chapter shall be set off, and only the balance may be allowed or paid.

(b) A setoff or counterclaim may not be allowed in favor of a person if the obligation of the

(1) insurer to the person would not, at the date of the filing of a petition for liquidation, entitle the person to share as a claimant in the assets of the insurer;

(2) insurer to the person was purchased by or transferred to the person with a view to its being used as a setoff;

(3) person is to pay an assessment levied against the members or subscribers of the insurer, or is to pay a balance upon a subscription to the capital stock of the insurer, or is in any other way in the nature of a capital contribution; or

(4) person is to pay premiums, whether earned or unearned, to the insurer.



Sec. 21.78.271. - Recovery of premiums owed.

(a) An

(1) insurance producer, premium finance company, or any other person, other than the insured, responsible for the payment of a premium is obligated to pay an unpaid earned premium due the insurer at the time of the declaration of insolvency, as shown on the records of the insurer; neither a credit nor a setoff is allowed to an insurance producer or premium finance company for an amount advanced to the insurer by the insurance producer or premium finance company on behalf of, but in the absence of a payment by, the insured;

(2) insured is obligated to pay an unpaid earned premium due the insurer at the time of the declaration of insolvency, as shown on the records of the insurer.

(b) If there are grounds for believing that a person has violated this section, the director may initiate proceedings under AS 21.06.170 - 21.06.230.

(c) Upon a finding of a violation of this section, the director may order a penalty of not more than $1,000 for each act in violation of this section and may suspend or revoke the person's license issued under this title.



Sec. 21.78.272. - Reinsurer's liability.

Sec. 21.78.272. Reinsurer's liability.

The amount recoverable by the receiver from reinsurers may not be reduced as a result of delinquency proceedings, regardless of a provision in the reinsurance contract or other agreement. Payment made directly to an insured or other creditor does not diminish the reinsurer's obligation to the insurer's estate unless the reinsurance contract provided for direct coverage of a named insured and the payment was made in discharge of that obligation.



Sec. 21.78.280. - Special claims.

(a) A contingent and unliquidated claim may not share in a distribution of the assets of an insurer that has been adjudicated to be insolvent by an order made under this chapter, except that the claim shall be considered, if properly presented, and may be allowed to share if

(1) the claim becomes absolute against the insurer on or before the last day for filing claims against the assets of the insurer; or

(2) there is a surplus and the liquidation is, after that, conducted upon the basis that the insurer is solvent.

(b) The claim of a third party that is contingent only on the third party claimant first obtaining a judgment against the insured shall be considered and allowed as if there were not a contingency.

(c) A claim may be allowed even if contingent, if it is filed under AS 21.78.292. It may be allowed and may participate in all distributions declared after it is filed to the extent that it does not prejudice the orderly administration of the liquidation.

(d) A claim that is due except for the passage of time shall be treated as an absolute claim is treated, except that the claim may be discounted at the legal rate of interest.

(e) A claim made under an employment contract by a director, principal officer, or person in fact performing similar functions or having similar powers, is limited to payment for services rendered before the issuance of an order of rehabilitation or liquidation under this chapter.



Sec. 21.78.281. - Special provisions for third-party claims.

(a) If a third party asserts a cause of action against an insured of an insurer in liquidation, the third party may file a claim with the receiver.

(b) Whether or not the third party files a claim, the insured may file a claim on the insured's own behalf in the liquidation. If the insured fails to file a claim by the date for filing claims specified in the order of liquidation or within 60 days after mailing of the notice required by AS 21.78.290 , whichever is later, the insured is an unexcused late filer.

(c) The receiver shall make a recommendation to the court under AS 21.78.260 for the allowance of an insured's claim under (b) of this section after consideration of the probable outcome of a pending action against the insured on which the claim is based, the probable damages recoverable in the action, and the probable costs and expenses of defense. After allowance by the court, the receiver shall withhold from the undistributed assets of the insurer as a reserve the amounts payable on the claim, pending the outcome of litigation and negotiation with the insured. If appropriate, the receiver may reconsider the claim on the basis of additional information and may amend recommendations made to the court. The insured shall be afforded the same notice and opportunity to be heard on all changes in the recommendations as in its initial determination. The court may amend its allowance. As claims against the insured are settled or barred, the insured shall be paid from the amount withheld the same percentage as was paid on other claims of like property, based on the lesser of (1) the amount actually recovered from the insured by action or paid by agreement plus the reasonable costs and expenses of defense, or (2) the amount allowed on the claims by the court. After all claims are settled or barred, any sum remaining from the amount withheld reverts to the undistributed assets of the insurer. Delay in final payment under this subsection is not a reason for unreasonable delay of the final distribution and discharge of the receiver.

(d) If several claims founded upon one policy are filed, whether by third parties or as claims by the insured under this section, and the aggregate allowed amount of the claims to which the same limit of liability in the policy is applicable exceeds that limit, each claim as allowed shall be reduced in the same proportion so that the total amount of the claims equals the policy limit. Claims by the insured shall be evaluated as in (c) of this section. If an insured's claim is subsequently reduced under (c) of this section, the amount available shall be apportioned ratably among the claims that have been reduced under this subsection.

(e) A claim may not be presented under this section if it is or might be covered by a guaranty association or foreign guaranty association.



Sec. 21.78.290. - Notice to creditors and others.

(a) Unless the court directs otherwise, the receiver shall give or cause to be given notice of the liquidation order as soon as possible after the date of the entry of the order of liquidation

(1) by first class mail and either by telegram or telephone, to the insurance director, commissioner, or superintendent of each jurisdiction in which the insurer is doing business;

(2) by first class mail to a guaranty association or a foreign guaranty association that is or that might become obligated as a result of the liquidation;

(3) by first class mail to all insurance agents of the insurer;

(4) by first class mail to all persons known or reasonably expected to have claims against the insurer, including all policyholders, at the person's last known address as indicated by the records of the insurer; and

(5) by publication in a newspaper of general circulation in the locale in which the insurer has its principal place of business and in other locations that the receiver considers appropriate.

(b) Notice to potential claimants under (a) of this section must state that a claimant shall file a claim with the receiver, along with the information required by AS 21.78.170 (a), on or before the date specified in the notice. The time specified in the notice may not be less than six months after the date the liquidation order was entered. The liquidation need not require a person claiming a cash surrender value or other investment value in life insurance and annuities to file a claim. A claimant has a duty to keep the receiver informed of a change of address.



Sec. 21.78.291. - Duties of agents.

(a) A person who receives notice in the form prescribed in AS 21.78.290 that an insurer that the person represents as an agent is the subject of a liquidation order, shall, within 15 days after receipt of that notice, give written notice of the liquidation order as provided in this section. The notice must be in writing and shall be sent by first class mail to each policyholder or other person named in a policy issued through the agent by the insurer, at the last address contained in the agent's records. A policy is considered to be issued through an agent if the agent has a property interest in the expiration of the policy, or if the agent has had in the agent's possession a copy of the declarations of the policy at any time during the life of the policy, unless the ownership of the expiration of the policy has been transferred to another. The written notice issued under this section must include the name and address of the insurer, the name and address of the agent, identification of the policy impaired and the nature of the impairment, including termination of coverage as specified in AS 21.78.100(d) - (g). Notice under this section by a general agent satisfies the notice requirement for an agent under contract to the general agent. Each agent obligated to give notice under this section shall file a report of compliance with the receiver.

(b) An agent failing to give notice or file a report of compliance as required in (a) of this section is, after a proceeding under AS 21.06.070 - 21.06.240, subject to a penalty of not more than $1,000 and suspension or revocation of the agent's license issued under this title.

(c) The receiver may waive the duties imposed by this section if the receiver determines that other notice to policyholders of the insurer under liquidation is adequate.



Sec. 21.78.292. - Filing of claims.

(a) Proof of a claim shall be filed with the receiver, in the form required by AS 21.78.170 , on or before the last day for filing specified in the notice required under this chapter, except that proof of a claim for cash surrender value or other investment value in life insurance and annuities need not be filed unless expressly required by the receiver.

(b) The receiver may, under the following circumstances, permit a claimant who makes a late filing to share in distributions, whether past or future, as if the claim was not late, to the extent that a payment does not prejudice the orderly administration of the liquidation:

(1) the existence of the claim was not known to the claimant and the claim was filed as promptly as was reasonably possible after learning of it;

(2) a transfer to a creditor was avoided under this chapter, or was voluntarily surrendered under this chapter, and the filing satisfies the conditions of AS 21.78.253 ; or

(3) the valuation under AS 21.78.180 (d), of security held by a secured creditor, shows a deficiency, a claim for which is filed within 30 days after the valuation.

(c) The receiver shall permit late-filed claims to share in distributions, whether past or future, as if they were not late, if the claims are claims of a guaranty association or foreign guaranty association for reimbursement of covered claims paid or expenses incurred, or both, after the last day for filing, and if the payments were made and expenses were incurred as provided by law.

(d) The receiver may consider a claim that is filed late and that is not covered by (b) of this section and may permit it to receive distributions that are subsequently declared on any claims of the same or lower priority, if the payment does not prejudice the orderly administration of the liquidation. The late-filing claimant shall receive, at each distribution, the same percentage of the amount allowed on the claim as is then being paid to claimants of a lower priority, until the claim has been paid in full.



Sec. 21.78.293. - Receiver's recommendation to the court.

Sec. 21.78.293. Receiver's recommendation to the court.

(a) The receiver shall review all claims filed in the liquidation and shall make further investigation that the receiver considers necessary. The receiver may compound, compromise, or negotiate the amount for which a claim will be recommended to the court, unless the receiver is required by law to accept a claim as settled by a person or organization, including a guaranty association or foreign guaranty association. As soon as practicable, the receiver shall present to the court a report of the claims against the insurer, along with the receiver's recommendations. The report must include the name and address of each claimant and the amount of the claim finally recommended, if any. If the insurer has issued annuities or life insurance policies, the receiver shall report the persons to whom, according to the records of the insurer, amounts are owed as cash surrender values or other investment values, and the amounts owed.

(b) The court shall review and adopt the receiver's report on claims by approving those claims that are supported by substantial evidence and disapproving allowed claims that are not supported by substantial evidence. Claims in a report that are not disapproved by the court within a period of 120 days following submission by the receiver shall be treated by the receiver as allowed claims.



Sec. 21.78.294. - Distribution of assets.

Under the direction of the court, the receiver shall distribute assets in a manner that will assure the proper recognition of priorities and a reasonable balance between the expeditious completion of the liquidation and the protection of unliquidated and undetermined claims, including third-party claims. Distribution of assets in kind may be made at valuations set by agreement between the receiver and the creditor, and approved by the court.



Sec. 21.78.295. - Unclaimed and withheld money.

(a) All unclaimed money that is subject to distribution and remains in the receiver's hands when the receiver is ready to apply to the court for discharge, including the amount distributable to a creditor, shareholder, member, or other person who is unknown and cannot be found, shall be deposited with the Department of Revenue and shall be paid, without interest, to the person entitled to receive it or to the person's legal representative upon proof satisfactory to the Department of Revenue of the person's right to it. Notwithstanding the provisions of AS 34.45, an amount on deposit with the Department of Revenue that is not claimed within six years after the discharge of the receiver is considered to be abandoned and shall, without further proceedings, be deposited in the general fund.

(b) All money retained for claims described in AS 21.78.280 and not distributed, shall, upon discharge of the receiver, be deposited with the Department of Revenue and paid in accordance with AS 21.78.260 . Any amount remaining that, under AS 21.78.260 , would revert to the undistributed assets of the insurer, shall be transferred to the Department of Revenue. Remaining amounts become the property of the state under (a) of this section, unless the director, in the director's discretion, petitions the court to reopen the liquidation under AS 21.78.297.



Sec. 21.78.296. - Termination of proceedings.

(a) When all assets justifying the expense of collection and distribution have been collected and distributed under this chapter, the receiver shall apply to the court for discharge. The court may grant the discharge and make additional orders the court considers appropriate.

(b) Any other person may apply to the court at any time for an order under (a) of this section. If the application is denied, the applicant shall pay the receiver's costs and expenses incurred in resisting the application, including a reasonable attorney fee.



Sec. 21.78.297. - Reopening liquidation.

After the liquidation proceeding has been terminated and the receiver discharged, the director or an interested party may at any time petition the court to reopen the proceedings for good cause, including the discovery of additional assets. If the court is satisfied that there is justification for reopening, it shall order the liquidation proceeding reopened.



Sec. 21.78.298. - Disposition of records during and after termination of liquidation.

If it appears to the director that the records of an insurer that is in the process of liquidation, or is completely liquidated, are no longer useful, the director may recommend to the court, and the court shall direct, which records should be retained for future reference and which should be destroyed.



Sec. 21.78.300. - Report and petition for assessment.

Within three years after the date of the entry of an order of rehabilitation or liquidation of a domestic mutual insurer or a domestic reciprocal insurer, the director may make and file a report and petition to the court setting out

(1) the reasonable value of the assets of the insurer;

(2) the liabilities of the insurer to the extent thus far ascertained by the director;

(3) the aggregate amount of the assessment, if any, that the director considers reasonably necessary to pay all claims, the costs and expenses of the collection of the assessments, and the costs and expenses of the delinquency proceedings in full;

(4) other information relative to the affairs or property of the insurer that the director considers material.



Sec. 21.78.310. - Order and levy of assessment.

(a) Upon the filing and reading of the report and petition provided for in AS 21.78.300 , the court, ex parte, may order the director to assess all members or subscribers of the insurer who may be subject to the assessment, in the aggregate amount the court finds reasonably necessary to pay all valid claims as may be timely filed and proved in the delinquency proceedings, together with the costs and expenses of levying and collecting assessments and the costs and expenses of the delinquency proceedings in full. The order must require the director to assess each member or subscriber for a proportion of the aggregate assessment, according to the reasonable classification of the members or subscribers and formula that may be made by the director and approved by the court.

(b) The court may order additional assessments upon the filing and reading of any amendment or supplement to the report and petition referred to in (a) of this section, if the amendment or supplement is filed within three years after the date of the entry of the order of rehabilitation or liquidation.

(c) After the entry of the order to levy and assess members or subscribers of an insurer referred to in (a) or (b) of this section, the director shall levy and assess members or subscribers in accordance with the order.

(d) The total of all assessments against a member or subscriber with respect to a policy, whether levied under this chapter or under another provision of this title, shall be for no greater amount than that specified in the policy or policies of the member or subscriber and as limited under this title, except as to a policy that was issued at a rate of premium below the minimum rate lawfully permitted for the risk insured, in which event the assessment against the policyholder shall be upon the basis of the minimum rate for the risk.

(e) An assessment may not be levied against a member or subscriber with respect to a nonassessable policy issued in accordance with this title, when the insurer has a nonrevoked authority to issue nonassessable policies.



Sec. 21.78.320. - Assessment prima facie correct.

(a) An assessment of a subscriber or member of an insurer made by the director under the order of court fixing the aggregate amount of the assessment against all members or subscribers and approving the classification and formula made by the director under AS 21.78.310 shall be prima facie correct.

(b) Each member or subscriber shall be notified of the amount of assessment to be paid by the member or subscriber by written notice mailed to the address of the member or subscriber last of record with the insurer. Failure of the member or subscriber to receive the notice so mailed, within the time specified therein for the payment of the assessment or at all, shall be no defense in a proceeding to collect the assessment.

(c) If the member or subscriber fails to pay the assessment within the period specified in the notice, which period may not be less than 20 days after mailing, the director may obtain an order in the delinquency proceedings requiring the member or subscriber to show cause at a time and place fixed by the court why judgment should not be entered against the member or subscriber for the amount of the assessment together with all costs, and a copy of the order and a copy of the petition shall be served upon the member or subscriber within the time and in the manner designated in the order.

(d) If the subscriber or member after due service of a copy of the order and petition referred to in (c) of this section is made upon the member or subscriber

(1) fails to appear at the time and place specified in the order, judgment shall be entered against the member or subscriber as prayed for in the petition; or

(2) appears in the manner and form required by law in response to the order, the court shall hear and determine the matter and enter a judgment in accordance with its decision.

(e) The director may collect the assessment through any other lawful means.



Sec. 21.78.325. - Recovery from affiliates.

(a) If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under the order has a right to recover on behalf of the insurer (1) from a parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions, other than a distribution of shares of the same class of stock, paid by the insurer on the insurer's capital stock; or (2) a payment in the form of a bonus, termination settlement, or extraordinary lump sum salary adjustment made by the insurer or the insurer's subsidiary to a director, officer, or employee. If the distribution or payment is made during the 12 months preceding the petition for liquidation, conservation, or rehabilitation, the distribution or payment is subject to the limitations of (b) - (d) of this section.

(b) A distribution may not be recovered if the parent or affiliate shows that when paid the distribution was lawful and reasonable and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(c) A person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time the distribution was paid is liable up to the amount of the distribution or payment that the person received. If two or more persons are liable with respect to the same distribution, the persons are jointly and severally liable.

(d) The maximum amount recoverable under this section is the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds that expended funds or incurred expenses or may expend funds or may incur expenses in connection with the impaired or insolvent insurer.

(e) To the extent that a person liable under (c) of this section is insolvent or otherwise fails to pay a claim due under (c) of this section, the person's parent corporation or holding company or person who otherwise controlled the parent corporation or holding company at the time the distribution was paid is jointly and severally liable for the resulting deficiency in the amount recovered from the parent corporation or holding company or the person who otherwise controlled the parent corporation or holding company.



Sec. 21.78.330. - Definitions.

In this chapter,

(1) "delinquency proceeding" means a proceeding commenced against an insurer under this chapter for the purpose of liquidating, rehabilitating, reorganizing, or conserving the insurer;

(2) "domiciliary state" means the state in which an insurer is incorporated or organized, or in the case of an insurer incorporated or organized in a foreign country, the state in which the insurer, having become authorized to do business in the state, has at the commencement of delinquency proceedings, the largest amount of its assets held in trust and assets held on deposit for the benefit of its policyholders or policyholders and creditors in the United States, and the insurer is considered to be domiciled in that state;

(3) "foreign country" means territory not in a state;

(4) "general assets" means all property, real, personal, or otherwise, not specifically mortgaged, pledged, deposited, or otherwise encumbered for the security or benefit of specified persons or a limited class or classes of persons, and as to the specifically encumbered property the term includes all the property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby; assets held in trust and assets held on deposit for the security or benefit of all policyholders or all policyholders and creditors in the United States shall be considered general assets;

(5) "impairment" or "insolvency" means that the capital of a stock insurer or the surplus of a mutual or reciprocal insurer shall be considered to be impaired and the insurer shall be considered to be insolvent, when the insurer is not possessed of assets at least equal to all liabilities and required reserves together with its total issued and outstanding capital stock if a stock insurer, or the minimum surplus if a mutual or reciprocal insurer required by this title to be maintained for the kind or kinds of insurance it is then authorized to transact;

(6) "insurer" means a person, firm, corporation, association, or aggregation of persons doing an insurance business and subject to the insurance supervisory authority of or to liquidation, rehabilitation, reorganization, or conservation by the director or the equivalent insurance supervisory official of another state;

(7) "preferred claim" means a claim with respect to which the law of the state or of the United States accords priority of payments from the general assets of the insurer;

(8) "receiver" means receiver, liquidator, rehabilitator, or conservator as the context may require;

(9) "reciprocal state" means a state other than this state in which in substance and effect the provisions of the Uniform Insurers Liquidation Act, as defined in AS 21.78.200 , are in force, including the provisions requiring that the director of insurance or equivalent insurance supervisory official be the receiver of a delinquent insurer;

(10) "secured claim" means a claim secured by mortgage, trust deed, pledge, deposit as security, escrow, or otherwise, but not including special deposit claims or claims against general assets; the term also includes claims which more than four months prior to the commencement of delinquency proceedings in the state of the insurer's domicile have become liens upon specific assets by reason of judicial process;

(11) "special deposit claim" means a claim secured by a deposit made under statute for the security or benefit of a limited class or classes of persons, but not including general assets;

(12) "state" means a state of the United States and the District of Columbia and Puerto Rico.






Chapter 21.79. - ALASKA LIFE AND HEALTH INSURANCE GUARANTY ASSOCIATION ACT

Sec. 21.79.010. - Purpose.

The purpose of this chapter is to protect, subject to certain limitations, the persons specified in AS 21.79.020 (a) against failure in the performance of contractual obligations under life insurance and health insurance policies and annuity contracts specified in AS 21.79.020(b) because of the impairment or insolvency of the member insurer that issued the policies or contracts. To provide this protection, an association of insurers is created under AS 21.79.040 to pay benefits and continue coverages as limited by this chapter, and members of the association are subject to assessment to provide funds to carry out the purpose of this chapter.



Sec. 21.79.020. - Scope.

(a) This chapter applies to a policy and contract specified in (b) of this section and to a person who

(1) except for a nonresident certificate holder under a group policy or contract, is the beneficiary, assignee, or payee of a person described in (2) of this subsection; and

(2) except in the case of an unallocated annuity contract or a structured settlement annuity, is the owner of, or a certificate holder under, the policy or contract, and who

(A) is a resident; or

(B) is not a resident, if the following conditions are satisfied:

(i) the insurer that issued the policy or contract is domiciled in this state;

(ii) the state in which the person resides has an association similar to the association created by this chapter; and

(iii) the person is not eligible for coverage by an association in any other state due to the fact that the insurer was not licensed as required by law in that state.

(b) This chapter applies to a person specified in (a) of this section and to a direct, nongroup life, health, annuity, and supplemental policy or contract, to a certificate under a direct group life, health, annuity, or supplemental policy or contract, and to an unallocated annuity contract issued by a member insurer, except as otherwise limited by this chapter.

(c) This chapter does not apply to

(1) that part of a policy or contract that is not guaranteed by the insurer;

(2) that part of the risk borne by the policy or contract holder;

(3) a policy or contract of reinsurance, unless an assumption certificate has been issued;

(4) that part of a policy or contract to the extent that the rate of interest on which it is based, or the interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value,

(A) averaged over the period of four years before the date on which the member insurer becomes an impaired or insolvent insurer under this chapter, whichever occurs first, exceeds the rate of interest determined by subtracting two percentage points from the published monthly average for that same four-year period or for a lesser period if the policy or contract was issued less than four years before the member insurer becomes an impaired or insolvent insurer under this chapter, whichever occurs first; and

(B) on and after the date on which the member insurer becomes an impaired or insolvent insurer under this chapter, whichever occurs first, exceeds the rate of interest determined by subtracting three percentage points from the most recent published monthly average;

(5) a plan or program of an employer, association, or similar entity to provide life, health, or an annuity benefit to an employee or member, to the extent that the plan or program is self-funded or uninsured, including a benefit payable by the employer, association, or similar entity under

(A) a multiple employer welfare arrangement as defined in 29 U.S.C. 1002 (Employee Retirement Income Security Act of 1974);

(B) a minimum premium group insurance plan;

(C) a stop-loss group insurance plan; or

(D) an administrative services only contract;

(6) that part of a policy or contract that provides a dividend or experience rating credit or voting rights, or provides that a fee or allowance be paid to a person, including the policy or contract holder, in connection with the service to or administration of the policy or contract;

(7) a policy or contract issued in this state by a member insurer at a time when it was not licensed or did not have a certificate of authority to issue the policy or contract in this state;

(8) a person who is a payee or beneficiary of a contract holder who is a resident of this state if the payee or beneficiary is provided coverage by the association of another state;

(9) a person covered under (e) of this section if any coverage is provided by the association of another state to that person;

(10) an unallocated annuity contract issued to or in connection with a plan protected under the United States Pension Benefit Guaranty Corporation, regardless of whether the United States Pension Benefit Guaranty Corporation has become liable to make any payments with respect to the benefit plan;

(11) that part of an unallocated annuity contract that is not issued to or in connection with a specific employee, union, or association of natural persons benefit plan or a government lottery;

(12) that part of a policy or contract to the extent that assessments required by AS 21.79.070 with respect to the policy or contract are preempted by law;

(13) an obligation that does not arise under the express written terms of the policy or contract issued by the insurer to the contract owner or policy owner, including, without limitation,

(A) a claim based on marketing materials;

(B) a claim based on a side letter or other document that was issued by the insurer without meeting applicable policy form filing or approval requirements;

(C) a misrepresentation of or regarding policy benefits;

(D) an extra contractual claim; or

(E) a claim for penalties or consequential or incidental damages;

(14) a contractual agreement that establishes the member insurer's obligations to provide a book value accounting guaranty for defined contribution benefit plan participants by reference to a portfolio of assets that is owned by the benefit plan or its trustee, which, in each case, is not an affiliate of the member insurer; or

(15) that part of a policy or contract to the extent the part of the policy or contract provides for interest or other changes in value to be determined by the use of an index or other external reference stated in the policy or contract, but that have not been credited to the policy or contract, or as to which the policy or contract owner's rights are subject to forfeiture, as of the date the member insurer becomes an impaired or insolvent insurer under this chapter, whichever is earlier; if a policy's or contract's interest or changes in value are credited less frequently than annually, then, for purposes of determining the values that have been credited and are not subject to forfeiture under this paragraph, the interest or change in value determined by using the procedures defined in the policy or contract shall be credited as if the contractual date of crediting interest or changing values was the date of impairment or insolvency, whichever is earlier, and will not be subject to forfeiture.

(d) This chapter, except for (a) of this section, applies to an unallocated annuity contract specified under (b) of this section, and shall provide coverage to a person who is the owner of

(1) the unallocated annuity contract if the contract is issued to or in connection with a specific benefit plan whose plan sponsor has its principal place of business in this state; and

(2) an unallocated annuity contract issued to or in connection with a government lottery if the owner is a resident.

(e) This chapter, except for (a) of this section, applies to a structured settlement annuity specified under (b) of this section, and shall provide coverage to a person who is a payee under a structured settlement annuity, or the beneficiary of a payee if the payee is deceased, if the payee is

(1) a resident, regardless of where the contract owner resides; or

(2) not a resident, but only if both of the following conditions exists:

(A) the contract owner of the structured settlement annuity is

(i) a resident; or

(ii) not a resident, but the insurer that issued the structured settlement annuity is domiciled in this state, and the state in which the contract owner resides has an association similar to the association created by this chapter; and

(B) the payee, or the payee's beneficiary, and the contract owner are not eligible for coverage by the association of the state in which the payee or contract owner resides.

(f) In this section, "published monthly average" means the monthly average of corporate bond yields as published by Moody's Investor Service, Inc., or its successor, or, if Moody's corporate bond yield average-monthly average corporates is not published, a substantially similar average established by regulation adopted by the director.



Sec. 21.79.025. - Liability limits.

(a) The benefits for which the association may become liable may not exceed the lesser of

(1) the contractual obligations for which the insurer is liable or would have been liable if it were not an impaired or insolvent insurer;

(2) with respect to any one life, regardless of the number of policies or contracts,

(A) $300,000 in life insurance death benefits, but not more than $100,000 in net cash surrender and net cash withdrawal values for life insurance;

(B) in health insurance benefits,

(i) $100,000 for coverage not defined as disability insurance or basic hospital, medical, and surgical insurance or major medical insurance, including any net cash surrender and net cash withdrawal values;

(ii) $300,000 for disability insurance;

(iii) $500,000 for basic hospital, medical, and surgical insurance or major medical insurance;

(C) $100,000 in the present value of annuity benefits, including net cash surrender and net cash withdrawal values;

(3) with respect to any one contract holder or plan sponsor whose plan owns directly or in trust one or more unallocated annuity contracts not included in (4) of this subsection, $5,000,000 in unallocated annuity contract benefits, irrespective of the number of contracts held by that contract holder or plan sponsor except that, in the case of one or more unallocated annuity contracts that are covered under this chapter and that are owned by a trust or other entity for the benefit of two or more plan sponsors, coverage shall be provided by the association if the largest interest in the trust or entity owning the contract is held by a plan sponsor whose principal place of business is in this state; however, the association is not liable to cover more than $5,000,000 in benefits with respect to an unallocated annuity contract not included in (4) of this subsection;

(4) with respect to an individual participating in a governmental retirement benefit plan established under 26 U.S.C. 401, 26 U.S.C. 403(b), or 26 U.S.C. 457 and covered by an unallocated annuity contract, or to a beneficiary of the individual if the individual is deceased, in the aggregate, $100,000 in present-value annuity benefits, including net cash surrender and net cash withdrawal values; or

(5) with respect to each payee of a structured settlement annuity, or beneficiary of the payee if the payee is deceased, $100,000 in present-value annuity benefits in the aggregate, including net cash surrender and net cash withdrawal values, if any.

(b) The limitations imposed under this section are limitations on the benefits for which the association is obligated before taking into account either its subrogation and assignment rights or the extent to which those benefits could be provided out of the assets of an impaired or insolvent insurer attributable to covered policies. The costs of the association's obligations under this chapter may be met by the use of assets attributable to covered policies or reimbursed to the association under its subrogation and assignment rights.

(c) In providing coverage required under AS 21.79.060 , the association may not be required to guarantee, assume, reinsure, or perform, or cause to be guaranteed, assumed, reinsured, or performed, the contractual obligations of an insolvent or impaired insurer under a covered policy or contract when the obligations do not materially affect the economic values or economic benefits of the covered policy or contract.

(d) The association may not be required to cover more than

(1) an aggregate of $300,000 in benefits with respect to any one life under (a)(2), (4), and (5) of this section, except that, with respect to benefits for basic hospital, medical, and surgical insurance or major medical insurance under (a)(2)(B) of this section, the aggregate liability of the association may not exceed $500,000 for any one individual; or

(2) $5,000,000 in benefits with respect to one owner or multiple nongroup policies of life insurance, whether the policy owner is an individual, firm, corporation, or other person, and whether the persons insured are officers, managers, employees, or other persons, regardless of the number of policies and contracts held by the owner.



Sec. 21.79.030. - Construction.

(a) This chapter shall be construed to achieve the purposes set out in AS 21.79.010 .

(b) This chapter is intended to provide coverage to a person who is a resident of this state and, in special circumstances, to a nonresident. In order to avoid duplicate coverage, if a person who would otherwise receive coverage under this chapter is provided coverage under the law of any other state, the person may not be provided coverage under this chapter. In determining the application of the provisions of this subsection, in situations where a person could be covered by the association of more than one state, whether as an owner, payee, beneficiary, or assignee, this chapter shall be construed in conjunction with other state laws to result in coverage by only one association.



Sec. 21.79.040. - Association established.

(a) There is established as a nonprofit legal entity the Alaska Life and Health Insurance Guaranty Association. An insurer that issues an insurance policy described in AS 21.79.020 (b) shall be a member of the association as a condition of the insurer's authority to transact insurance in this state. The association shall perform its functions under a plan of operation established and approved under AS 21.79.080 and shall exercise its powers through the Board of Governors established under AS 21.79.050 . For purposes of administration and assessment, the association shall maintain the following accounts:

(1) the health insurance account; and

(2) the life insurance and annuity account, including the following subaccounts:

(A) life insurance account;

(B) annuity account that must include annuity contracts owned by a governmental retirement benefit plan, or its trustee, qualified under 26 U.S.C. 401, 26 U.S.C. 403(b), or 26 U.S.C. 457 (Internal Revenue Code), but that otherwise excludes unallocated annuities;

(C) unallocated annuity account that must exclude contracts owned by a governmental retirement benefit plan, or its trustee, qualified under 26 U.S.C. 401, 26 U.S.C. 403(b), or 26 U.S.C. 457 (Internal Revenue Code).

(b) The association is under the supervision of the director and is subject to the insurance laws of the state. Except as provided in AS 21.79.110(b), meetings or records of the association may be open to the public upon majority vote of the Board of Governors of the association.



Sec. 21.79.050. - Board of governors.

(a) The Board of Governors of the association consists of not less than five nor more than nine representatives of member insurers. The director may appoint two individuals as members of the board to represent the public. Terms of office for board members shall be established in the plan of operation submitted under AS 21.79.080 . Member insurers shall select the insurer board members, subject to the approval of the director. A vacancy in a board membership held by an insurer member shall be filled for the unexpired term by a majority vote of the remaining board members, subject to the approval of the director. A vacancy in a board membership held by a representative of the public shall be filled by the director. A board member who represents the public may not be an officer, director, or employee of an insurer and may not be engaged in the business of insurance.

(b) Before the director approves the selection of an insurer board member, the director shall consider whether all member insurers are fairly represented on the board.

(c) A board member is not entitled to compensation by the association. However, a board member may be reimbursed from the assets of the association for expenses incurred while performing duties as a member of the board.



Sec. 21.79.060. - Powers and duties of the association.

(a) If a member insurer becomes impaired, the association may, with the approval of the director and subject to any conditions imposed by the association that do not impair the contractual obligations of the impaired insurer,

(1) guarantee, assume, reinsure, or provide for the guarantee, assumption, or reinsurance of the policies or contracts of the impaired insurer; or

(2) provide money, pledges, notes, guarantees, or other means that are necessary to act under (1) of this subsection and to assure payment of the contractual obligations of the impaired insurer until those obligations are guaranteed, reinsured, or assumed.

(b) [Repealed, Sec. 49 ch 119 SLA 2000].

(c) The actions specified in (a) of this section may not be taken unless

(1) the law of the impaired insurer's state of domicile provides that until all payments of or on account of a contractual obligation of the impaired insurer by a guaranty association, along with all expenses and interest on all payments and expenses, have been repaid to the guaranty association or a repayment plan by the impaired insurer has been approved by a guaranty association,

(A) a delinquency proceeding may not be dismissed;

(B) neither the impaired insurer nor its assets may be returned to the control of its shareholders or private management; and

(C) solicitation or acceptance of new business or restoration of a suspended or revoked license may not be permitted; and

(2) if the impaired insurer is a

(A) domestic insurer, the insurer has been placed under an order of rehabilitation by a superior court in this state; or

(B) foreign or alien insurer,

(i) the insurer has been prohibited from soliciting or accepting new business in this state;

(ii) the insurer's certificate of authority has been suspended or revoked in this state; and

(iii) a petition for rehabilitation or liquidation has been filed in a court of competent jurisdiction in the insurer's state of domicile by the insurance commissioner of that state.

(d) If a member insurer becomes insolvent, the association shall, in its discretion and with the approval of the director,

(1) guarantee, assume, reinsure, or provide for the guarantee, assumption, or reinsurance of the covered policies of the insolvent insurer held by residents;

(2) assure payment to residents of the contractual obligations of the insolvent insurer;

(3) provide money, pledges, notes, guarantees, or other means necessary to discharge the association's duties under this subsection; or

(4) with respect only to life and health insurance policies and annuities, provide benefits and coverages required under (e) of this section.

(e) When proceeding under (d)(4) of this section, the association shall, with respect to a life or health insurance policy and an annuity,

(1) assure payment of benefits, other than terms of conversion and renewability, for a premium identical to the premium that would have been payable under a policy of the insolvent insurer for claims incurred with respect to

(A) a group policy, not later than the earlier of the next renewal date under the policy or contract or 45 days, but in no event less than 30 days, after the date on which the association becomes obligated with respect to the policy;

(B) an individual policy or annuity, not later than the earlier of the next renewal date, if any, under the policy or contract or one year, but in no event less than 30 days, from the date on which the association becomes obligated with respect to the policy or contract;

(2) make a diligent effort to provide a known insured, an annuitant, or a group policyholder or contract holder, with respect to a group policy or contract, 30 days' notice of the termination of the benefits provided;

(3) with respect to an individual policy or annuity, make available to each known insured or annuitant, or owner if other than the insured or annuitant, and with respect to an individual formerly insured under a group policy or contract who is not eligible for replacement group coverage, substitute coverage on an individual basis under the provisions of (f) of this section, if the insured had a right under law or the terminated policy or contract to convert coverage to individual coverage, to continue an individual policy or contract in force until a specified age, or for a specific time during which the insurer did not have the unilateral right to make changes in any provision of the policy or contract or had a right only to make changes in premium by class.

(f) With respect to life and health insurance policies, the association

(1) in providing the substitute coverage under (e)(3) of this section, shall either offer to reissue the terminated coverage or to issue an alternate policy;

(2) shall offer alternative or reissued policies without requiring evidence of insurability, and may not provide for any waiting period or exclusion that would not have applied under the terminated policy; and

(3) may reinsure any alternative or reissued policy.

(g) An alternative life or health insurance policy must,

(1) if adopted by the association, be subject to the approval of the director; the association may adopt alternative policies of various types for future issuance without regard to a particular impairment or insolvency;

(2) contain at least the minimum statutory provisions required in this state and provide benefits that may not be unreasonable in relation to the premium charged; the association shall set the premium under a table of rates that it shall adopt; the premium must reflect the amount of insurance to be provided and the age and class of risk of each insured, but may not reflect changes in the health of the insured after the original policy was last underwritten;

(3) if issued by the association, provide coverage of a type similar to that of the policy issued by the impaired or insolvent insurer, as determined by the association.

(h) If the association elects to reissue terminated coverage at a premium rate different from that charged under the terminated policy, the premium shall be set by the association according to the amount of insurance provided and the age and class of risk, and is subject to the approval of the director and the receivership court.

(i) The association's obligations with respect to coverage under a policy of an impaired or insolvent insurer or under any reissue or alternative policy cease on the date the coverage or policy is replaced by another similar policy by the policyholder, the insured, or the association.

(j) When proceeding under (d) of this section with respect to a policy or contract carrying guaranteed minimum interest rates, the association shall assure the payment or crediting of a rate of interest consistent with AS 21.79.020 (c)(4).

(k) Nonpayment of a premium within 31 days after the date required under the terms of a guaranteed, assumed, alternative or reissued policy or contract or substitute coverage terminates the obligations of the association under the policy or coverage except with respect to the claims incurred or the net cash surrender value that may be due under the provisions of this chapter.

(l) A premium due for coverage after entry of an order of liquidation of an insolvent insurer belongs to and is payable at the direction of the association, and the association is liable for unearned premiums due to a policy or contract owner arising after the entry of the order.

(m) The protection provided by this chapter does not apply if guaranty protection is provided to residents of this state by the laws of another state or jurisdiction that is the domicile of the impaired or insolvent insurer.

(n) In carrying out its duties under (a), (c), and (d) of this section, the association may impose a permanent policy or contract lien under a guarantee, assumption, or reinsurance agreement if the policy or contract lien is approved by a court and the association finds that

(1) the amount that may be assessed under this chapter is less than the amount needed to assure full and prompt performance of the insolvent insurer's contractual obligations; or

(2) the economic or financial condition that affects member insurers is sufficiently adverse that the imposition of a policy or contract lien is in the public interest.

(o) Before taking action under (a) - (e) of this section, the association may request the superior court to impose an injunction against the payment of a cash value and policy loan, or the exercise of another right to withdraw funds held in connection with a policy or contract, in addition to a contractual provision for deferral of a cash or policy loan value. In addition, if the receivership court imposes an injunction on payment of cash values or policy loans or on any other right to withdraw funds of an impaired or insolvent insurer held in conjunction with a policy or contract, the association may defer payment of cash values, policy loans, or other rights for the period of the injunction, except for claims covered by the association to be paid as required by a hardship procedure established by the liquidator or rehabilitator and approved by the receivership court.

(p) If the association fails to take action under (a) - (e) of this section within a reasonable period of time after a member insurer becomes insolvent, the director shall assume the powers of the association under (a) - (e) of this section.

(q) If requested by the director, the association may assist and advise the director concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of an impaired or insolvent insurer.

(r) The association is entitled to appear or intervene in a court or agency proceeding in this state involving an impaired or insolvent insurer that the association is or may be obligated to or involving a person or property against which the association may have rights. The standing conferred by this subsection extends to all matters germane to the powers and duties of the association, including proposals to reinsure or guarantee a covered policy of the impaired or insolvent insurer and the determination of a covered policy and a contractual obligation. The association also has the right to appear or intervene before a court or agency in another state in a proceeding involving an impaired or insolvent insurer that the association is or may be obligated to or involving a person or property against which the association may have rights.

(s) A person who receives benefits under this chapter is considered to have assigned the rights under, and any cause of action against a person for losses arising under, resulting from, or otherwise relating to, the covered policy to the association to the extent of the benefits received under this chapter, whether the benefits are payment of or on account of contractual obligations, continuations of coverage, or provisions of substitute or alternative coverage. The association may require an assignment to the association of those rights by the payees, policy or contract owner, beneficiary, insured, or annuitant before a person receives the rights or benefits conferred by this chapter. The priority of the association's subrogation right to the assets of the insolvent insurer is the same as the priority of the person entitled to benefits under this chapter. In addition to the rights described in this subsection, the association has common law rights of subrogation and any other equitable or legal remedy that would have been available to the impaired or insolvent insurer or owner, beneficiary, or payee of a policy with respect to the policy. These rights include, in the case of a structured settlement annuity, the rights of the owner, beneficiary, or payee of the annuity, to the extent of benefits received under this chapter, against a person originally or by succession responsible for the losses arising from the personal injury relating to the annuity or annuity payment, except for a person responsible solely by reason of being an assignee in respect to a qualified assignment under 26 U.S.C. 130 (Internal Revenue Code). If the provisions of this subsection are invalid with respect to a person or claim, the amount payable by the association with respect to the related coverage obligation shall be reduced by the amount realized by another person from the person or claim covered by the association. If the association has provided benefits with respect to a covered obligation and a person recovers amounts to which the association has rights as described in this subsection, the person recovering the amounts shall pay to the association the portion of the recovery attributable to the policy covered by the association.

(t) In addition to the rights and powers otherwise established in this chapter, the association may

(1) enter into contracts that are necessary or proper to carry out the provisions of this chapter;

(2) sue or be sued, and take legal action necessary or proper for recovery of an unpaid assessment under AS 21.79.070 or settlement of a claim or potential claim;

(3) borrow money to carry out the purposes of this chapter; notes or other evidence of indebtedness of the association not in default are legal investments for domestic insurers and may be carried as admitted assets;

(4) employ or retain those persons necessary to handle the financial transactions of the association and other functions under this chapter;

(5) negotiate and contract with a liquidator, rehabilitator, conservator, or ancillary receiver to carry out the powers and duties of the association;

(6) exercise, for the purposes of this chapter and to the extent approved by the director, the powers of a domestic life or health insurer; however, the association may not issue insurance policies or annuity contracts other than those issued to perform the contractual obligations of an impaired or insolvent insurer;

(7) take legal action to prevent the payment of improper claims;

(8) join an organization of one or more other state associations with similar purposes;

(9) determine, using reasonable business judgment, the means by which the association is to provide the benefits of this chapter in an economical and efficient manner;

(10) request information from a person seeking coverage from the association in order to determine the obligations of the association under this chapter; a person receiving a request under this paragraph shall promptly comply with the request;

(11) request information from a member insurer in order to aid in the exercise of a power under this section; a member insurer receiving a request under this paragraph shall promptly comply with the request; and

(12) perform all other acts necessary or proper to implement this chapter.

(u) At any time within one year after the date on which the association becomes responsible for the obligations of a member insurer, the association may elect to succeed to the rights and obligations of the member insurer that accrue on or after that date and that relate to contracts covered, in whole or in part, by the association, under one or more indemnity reinsurance agreements entered into by the member insurer as a ceding insurer and selected by the association. However, the association may not exercise an election with respect to a reinsurance agreement if the receiver, rehabilitator, or liquidator of the member insurer has previously and expressly disaffirmed the reinsurance agreement. The election shall be made by a notice to the receiver, rehabilitator, or liquidator and to the affected reinsurer. If the association makes an election, the following paragraphs apply with respect to the agreement selected by the association:

(1) the association is responsible for all unpaid premiums due under the agreement for periods both before and after the coverage date, and shall be responsible for the performance of all other obligations to be performed after the coverage date in each case that relates to contracts covered, in whole or in part, by the association; the association may, through reasonable allocation methods, charge contracts covered in part by the association for the costs for reinsurance in excess of the obligations of the association;

(2) the association is entitled to any amounts payable by the reinsurer under the agreement with respect to losses or events that occur in periods after the coverage date and that related to the contracts covered by the association, in whole or in part, except that, upon receipt of any amounts, the association shall pay to the beneficiary under the policy or contract on account of which the amounts were paid a portion of the amount equal to the amount received by the association less

(A) the benefits paid by the association on account of the policy or contract; and

(B) the retention of the impaired or insolvent member insurer applicable to the loss or event;

(3) within 30 days after the association's election, the association and each indemnity reinsurer shall calculate the net balance due to or from the association under each reinsurance agreement as of the date of the association's election; the calculation shall give full credit to all items paid by either the member insurer, its receiver, rehabilitator, or liquidator, or the indemnity reinsurer during the period between the coverage date and the date of the association's election; either the association or the indemnity reinsurer shall pay the net balance due the other within five days of the completion of the calculation described in this paragraph; if the receiver, rehabilitator, or liquidator has received any amounts due to the association under (2) of this subsection, the receiver, rehabilitator, or liquidator shall remit the same to the association as promptly as practicable; and

(4) if the association, within 60 days of the election, pays the premiums due for periods both before and after the coverage date that relate to the contracts covered by the association, in whole or in part, the reinsurer may not terminate the reinsurance agreement to the extent the agreement relates to contracts covered by the association, in whole or in part, and may not set off any unpaid premium due for the periods before the coverage date against amounts due to the association.

(v) In the event the association transfers its obligations to another insurer, and if the association and the other insurer agree, the other insurer shall succeed to the rights and obligations of the association under (u) of this section, effective as of the date agreed upon by the association and the other insurer. The other insurer shall succeed regardless of whether the association has made the election referred to in (u) of this section if (1) the indemnity reinsurance agreement automatically terminates former reinsurance unless the indemnity reinsurer and the other insurer agree to the contrary, and (2) the obligations described in (u)(2) of this section no longer apply on and after the date the indemnity reinsurance agreement is transferred to the third-party insurer. This subsection does not apply if the association has previously expressly determined in writing that it will not exercise the election referred to in (u) of this section.

(w) The provisions of this section apply notwithstanding any other provisions of law or any provisions of an affected reinsurance agreement that provide for or require a payment of reinsurance proceeds, on account of losses or events that occur in periods after the coverage date, to the receiver, liquidator, or rehabilitator of the insolvent member insurer. The receiver, liquidator, or rehabilitator remains entitled to any amounts payable by the reinsurer under the reinsurance agreement with respect to losses or events that occur in periods before the coverage date, subject to applicable setoff provisions.

(x) Except as otherwise expressly provided in this section, nothing in this section alters or modifies the terms and conditions of indemnity reinsurance agreements of an insolvent member insurer. Nothing in this section

(1) abrogates or limits the right of a reinsurer to claim that the reinsurer is entitled to rescind a reinsurance agreement; or

(2) gives a policy owner or beneficiary an independent cause of action against an indemnity reinsurer that is not otherwise established in the indemnity reinsurance agreement.

(y) When the association has arranged or offered to provide the benefits of this chapter to a covered person under a plan or arrangement that fulfills the association's obligations under this chapter, the covered person is not entitled to benefits from the association in addition to or other than those provided under the plan or arrangement.

(z) In carrying out its duties in connection with guaranteeing, assuming, or reinsuring a policy or contract, the association may, subject to approval of the receivership court, issue substitute coverage for a policy or contract that provides an interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract employed in calculating returns or changes in value by issuing an alternative policy or contract under the following provisions:

(1) in place of the index or other external reference provided for in the original policy or contract, the alternative policy or contract provides for

(A) a fixed interest rate;

(B) payment of dividends with minimum guarantees; or

(C) a different method for calculating interest or changes in value;

(2) there is no requirement for evidence of insurability, waiting period, or other exclusion that would not have applied under the replaced policy or contract; and

(3) the alternative policy or contract is substantially similar to the replaced policy or contract in all other material terms.



Sec. 21.79.070. - Assessments.

(a) For the purpose of providing funds necessary to carry out the powers and duties of the association, the Board of Governors shall assess the member insurers, separately for each account, at a time and for an amount that the board finds necessary. Assessments are due not less than 30 days after prior written notice to the member insurers and accrue interest at 10 percent a year from the date payment is due.

(b) There shall be two assessments as follows:

(1) class A assessments shall be authorized and called for the purpose of meeting administrative and legal costs and other expenses and examinations conducted under the authority of AS 21.79.060 ; class A assessments may be authorized and called whether or not related to a particular impaired or insolvent insurer;

(2) class B assessments shall be authorized and called only as necessary to carry out the powers and duties of the association with regard to an impaired or an insolvent insurer.

(c) The amount of a class A assessment shall be determined by the board and may be made on a pro rata or non pro rata basis. If a pro rata assessment is made, the board may provide that it be credited against future class B assessments. A non pro rata assessment may not exceed $250 per member insurer in a calendar year. The amount of a class B assessment shall be allocated for assessment purposes among the accounts under an allocation formula that may be based on the premiums or reserves of the impaired or insolvent insurer or by another standard determined by the board in its sole discretion as being fair and reasonable under the circumstances.

(d) Class B assessments shall be based on the premiums received on business in this state by each assessed member insurer on policies or contracts covered by each account in proportion to the premiums received on business in this state by all assessed member insurers during the three calendar years preceding the year in which the insolvency or impairment occurred.

(e) The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board, a payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. The amount by which an assessment against a member insurer is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in (c) of this section. Once the conditions that caused a deferral are removed or rectified, the member insurer shall pay all assessments that were deferred under a repayment plan approved by the association.

(f) Except as provided in this subsection, the total of all assessments on a member insurer for each subaccount of the life and annuity account and for the health account may not in any one calendar year exceed two percent of the insurer's average annual premiums received in this state on policies or contracts covered by the account or subaccount during the three calendar years preceding the year in which the insurer became an impaired or insolvent insurer. If two or more assessments are authorized in one calendar year with respect to insurers that become impaired or insolvent in different calendar years, the average annual premiums for purposes of the aggregate assessment percentage limitation imposed under this subsection shall be limited to the highest of the average annual premiums during the preceding three calendar years for the applicable subaccount or account as calculated under this section. If the maximum assessment, together with the other assets of the association in an account, does not provide in any one year in either account an amount sufficient to carry out the responsibilities of the association, the necessary additional funds shall be assessed as soon as permitted by this chapter.

(g) The board may provide in the plan of operation a method of allocating funds among claims, whether relating to one or more impaired or insolvent insurers, when the maximum assessment will be insufficient to cover anticipated claims.

(h) If the maximum assessment for a subaccount of the life and annuity account in any one year does not provide an amount sufficient to carry out the responsibilities of the association, the board shall, as provided under (d) of this section, access all subaccounts of the life and annuity account for the necessary additional amount, subject to the assessment limit provided in (f) of this section.

(i) Assessments for funds to meet the requirements of the association with respect to an impaired or insolvent insurer may not be authorized or called until necessary to implement the purposes of this chapter. Classification of assessments under (b) of this section and computation of assessments under this section shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible. The association shall notify each member insurer of its anticipated pro rata share of an authorized assessment not yet called within 180 days after the assessment is authorized.

(j) The board may, by an equitable method as established in the plan of operation, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of the account exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that account, including assets accruing from assignment, subrogation, net realized gains, and income from investments. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the association and for future losses claims.

(k) A member insurer may, in determining its premium rates and policy owner dividends as to any kind of insurance within the scope of this chapter, consider the amount reasonably necessary to meet its assessment obligations under this chapter.

(l) A member insurer that wishes to protest all or part of an assessment shall pay when due the full amount of the assessment as set out in the notice provided by the association. The payment shall be available to meet association obligations during the pendency of the protest or any subsequent appeal. If a payment is made under protest, payment must be accompanied by a statement in writing that the payment is made under protest and setting out a brief statement of the grounds for the protest. Within 60 days following the payment of an assessment under protest by a member insurer, the association shall notify the member insurer in writing of its determination with respect to the protest unless the association notifies the member insurer that additional time is required to resolve the issues raised by the protest. Within 30 days after a final decision has been made, the association shall notify the protesting member insurer in writing of that final decision. Within 60 days of receipt of notice of the final decision, the protesting member insurer may appeal that final action to the director. In the alternative to rendering a final decision with respect to a protest based on a question regarding the assessment base, the association may refer protests to the director for a final decision with or without recommendation from the association. If a protest or appeal on an assessment is upheld, the amount paid in error or excess shall be returned to the member company. Interest on a refund due a protesting member shall be paid at the rate actually earned by the association.



Sec. 21.79.080. - Plan of operation.

(a) The association shall submit to the director a plan of operation and any amendments to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments take effect on the written approval of the plan by the director or 30 days after receipt by the director if not disapproved by the director.

(b) If the association fails to submit suitable amendments to the plan, the director shall, after notice and hearing, adopt regulations to implement this chapter. These regulations remain in effect until amended or repealed by the director.

(c) A member insurer shall comply with the plan of operation. The plan of operation must

(1) establish procedures for handling assets of the association;

(2) establish the amount and method of reimbursing members of the board under AS 21.79.050 (c);

(3) establish regular places and times for meetings of the board in the state; the board may conduct meetings telephonically;

(4) establish procedures for keeping records of all financial transactions of the association, its agents, and the board;

(5) establish terms of office for members of the board, and establish procedures for the selection of the members of the board and for the director's approval of the members selected;

(6) establish additional procedures for assessments under AS 21.79.070; and

(7) contain additional provisions necessary or proper for the association to exercise its powers and duties.

(d) The plan of operation may delegate the powers and duties of the association, other than those under AS 21.79.060 (t)(3) and 21.79.070, to a corporation or other organization performing functions similar to those of the association, or its equivalent, in two or more states. The association shall reimburse the corporation or organization for a payment made for the association and for performing a function of the association. A delegation under this subsection takes effect only with the approval of the board and the director.



Sec. 21.79.090. - Powers and duties of the director.

(a) Upon request of the board, the director shall provide the association with a statement of the premiums in the appropriate states for each member insurer.

(b) The director may

(1) after notice and hearing as provided in AS 21.06.180 - 21.06.230, suspend or revoke the certificate of authority to transact insurance in this state of a member insurer that fails to pay an assessment when due or fails to comply with the plan of operation;

(2) levy a penalty on a member insurer that fails to comply with the plan of operation; or

(3) levy a penalty on a member insurer that fails to pay an assessment when due; if the unpaid assessment is more than $2,000, the penalty may not exceed five percent of the unpaid assessment per month or be less than $100 per month; if the unpaid assessment is $2,000 or less, the penalty is $100 per month.

(c) An action of the board or the association may be appealed to the director by a member insurer if the appeal is taken within 30 days after the date the notice of the action is mailed. Final action or order of the director may be reviewed by the superior court.

(d) The liquidator, rehabilitator, or conservator of an impaired insurer may notify all interested persons of the effect of this chapter.



Sec. 21.79.100. - Prevention of insolvencies.

(a) The director shall notify, by mail, the commissioner, director, or superintendent of insurance of the other states, territories of the United States, and the District of Columbia within 30 days after the date on which the following actions are taken against a member insurer:

(1) revocation of a license;

(2) suspension of a license; or

(3) a formal order that a member insurer restrict its premium writing, obtain additional contributions to surplus, withdraw from the state, reinsure all or any part of its business, or increase capital, surplus, or any other account for the security of policyholders or creditors.

(b) The director shall report to the board if an action set out in (a) of this section is taken or a report is received from a state insurance regulator that similar action has been taken in another state. The report to the board must contain all significant details of the action taken or the report received from another insurance regulator.

(c) The director shall report to the board if there is reasonable cause to believe, during or after an examination of a member insurer, that the company may be impaired or insolvent.

(d) The director shall furnish the board with the NAIC Insurance Regulatory Information System (IRIS) ratios and a listing of companies not included in the ratios developed by the NAIC, and the board may use that information to carry out its duties and responsibilities under this section. The information shall be kept confidential by the board until it is made public by the director.

(e) The director may seek the board's advice and recommendations concerning the financial condition of member insurers and insurers who apply for admission to transact insurance business in the state.

(f) The board may

(1) make reports and recommendations to the director relating to the solvency, liquidation, rehabilitation, or conservation of a member insurer or the solvency of insurers who apply to transact insurance business in the state; the director and the board shall keep the reports and recommendations confidential;

(2) notify the director of any information that indicates that a member insurer may be impaired or insolvent.

(g) [Repealed, Sec. 46 ch 119 SLA 2000].

(h) The board may make recommendations to the director for detecting and preventing insurer insolvencies.

(i) [Repealed, Sec. 46 ch 119 SLA 2000].



Sec. 21.79.110. - Miscellaneous provisions.

(a) This chapter does not reduce the liability for unpaid assessments of an insured of an impaired or insolvent insurer operating under an insurance policy with assessment liability.

(b) The association shall keep records of meetings relating to its activities. Records of meetings may only be made public under AS 21.79.040(b)

(1) after the termination of a liquidation, rehabilitation, or conservation proceeding that involves the impaired or insolvent insurer;

(2) after the insurer is no longer impaired or insolvent; or

(3) upon the order of a court of competent jurisdiction.

(c) The association is considered to be a creditor of the impaired or insolvent insurer to the extent of assets attributable to covered policies that are reduced by an amount to which the association is entitled under AS 21.79.060 (s). Assets of the impaired or insolvent insurer that are attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the impaired or insolvent insurer as required by this chapter. Assets attributable to covered policies include those assets that should have been established as reserves for the covered policies. These assets are determined by multiplying the total assets of the impaired or insolvent insurer by a fraction, the numerator of which is the amount that should have been established as reserves for the covered policies of the impaired or insolvent insurer, and the denominator of which is the amount that should have been established as reserves for all policies of insurance issued in all states by that insurer. As a creditor of the impaired or insolvent insurer, the association and other similar entities in other states are entitled to receive a disbursement of assets out of the marshaled assets as a credit against contractual obligations under this chapter from time to time as the assets become available. If the liquidator has not, within 120 days of the date of a final determination of insolvency of an insurer by the court, made an application to the court for the approval of a proposal to disburse assets, the association may make application to the court for the approval of the association's proposal to disburse assets.

(d) Before the termination of a liquidation, rehabilitation, or conservation proceeding, the court may consider the contributions of the respective parties, including the association, the shareholders and policyholders of the impaired or insolvent insurer, and any other party with a bona fide interest, in distributing the ownership rights of the impaired or insolvent insurer. The court shall consider the welfare of policyholders of the continuing or successor insurers. A distribution to stockholders of an impaired or insolvent insurer may not be made until the total amount of valid claims of the association for money spent in carrying out its powers and duties under AS 21.79.060 , with respect to the insurer, has been fully recovered by the association.

(e) The receiver appointed under an order for liquidation or rehabilitation of a domestic insurer may recover the amount distributed, other than stock dividends paid by the insurer on its capital stock, to a controlling affiliate, as defined in AS 21.22.200 , during the five years preceding the petition for liquidation or rehabilitation. However, if the insurer shows that, when paid, the distribution was lawful and reasonable, and that the distribution might adversely affect the ability of the insurer to fulfill the insurer's contractual obligations, the receiver may not recover the amount distributed to the controlling affiliate. The following provisions apply to recovery of amounts distributed:

(1) a controlling affiliate of the insurer at the time the distribution was paid is liable for a distribution received; a controlling affiliate at the time the distribution was declared is liable for a distribution that would have been received if the distribution had been paid at that time; if two or more persons are liable with respect to the same distribution, they are jointly and severally liable;

(2) if an affiliate liable under (1) of this subsection is insolvent, all its controlling affiliates at the time the dividend was paid are jointly and severally liable for any amount that is not recovered from the insolvent affiliate;

(3) the amount needed to pay the contractual obligations of the insolvent insurer that exceeds the available assets of the insolvent insurer is the greatest amount that may be recovered under this subsection.

(f) A deposit in this state, held by law or required by the director for the benefit of creditors, including policy owners, not turned over to the domiciliary liquidator upon the entry of a final order of liquidation or order approving a rehabilitation plan of an insurer domiciled in this state or in a reciprocal state shall be promptly paid to the association. The association

(1) is entitled to retain a portion of any amount paid to it equal to the percentage determined by dividing the aggregate amount of policy owners' claims related to that insolvency for which the association has provided statutory benefits by the aggregate amount of all policy owners' claims in this state related to that insolvency; and

(2) shall remit to the domiciliary receiver the amount paid to the association and retained under (1) of this subsection; any amount paid to the association not retained by it under (1) of this subsection shall be treated as a distribution of state assets under AS 21.78.294 or a similar provision of the state of domicile of the impaired or insolvent insurer.

(g) The association may not be required to give an appeal bond in an appeal of a civil action arising under this chapter.



Sec. 21.79.120. - Examination of the association, annual report.

The association may be examined by the director. The board shall submit to the director, not later than July 1 of each year, a certified financial report for the preceding calendar year in a form approved by the director and a report of its activities during the preceding calendar year. Nothing in AS 21.79.110 (b) limits the duty of the association to report under this section. Upon request, the association shall provide a copy of the report to a member insurer.



Sec. 21.79.130. - Tax exemption.

The association is exempt from payment of all fees and taxes levied by the state or its political subdivisions, other than real property taxes.



Sec. 21.79.140. - Civil immunity.

The association and its agents and employees, members of the Board of Governors, member insurers, and agents and employees of member insurers, and the director and the director's representatives are not civilly liable for an action or omission in performing duties under this chapter. In this section, "duties" includes participation in an organization of one or more state associations of life or health insurers.



Sec. 21.79.150. - Stay of proceedings; default judgment.

Proceedings involving an insolvent insurer shall be stayed at least 60 days after the date of a final order of liquidation, rehabilitation, or conservation in order to allow the association to exercise a power or duty authorized under this chapter. If a default judgment is entered against an insolvent insurer, the association may apply to have the judgment set aside or may defend against the action on its merits.



Sec. 21.79.160. - Prohibited advertisement of insurance sales; required notice.

(a) A person, including an insurer, agent, or affiliate of an insurer, may not make, publish, disseminate, circulate, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in any newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station or television station, or in any other way, an advertisement, announcement, or statement, written or oral, that uses the existence of the association for the purpose of sales, solicitation, or inducement to purchase any form of insurance covered by the association. However, this section does not apply to the association or any other entity that does not sell or solicit insurance.

(b) The association shall prepare a summary document describing the general purposes and current limitations of this chapter and complying with (c) of this section. This document shall be submitted to the director for approval. Beginning 60 days after the date on which the director approves the document, an insurer may not deliver a policy or contract to a policy or contract owner unless the summary document is delivered to the policy or contract owner at the time of delivery of the policy or contract. The document shall also be available upon request by a policy owner. The distribution, delivery, contents, or interpretation of this document does not guarantee that either the policy or the contract, or the owner of the policy or contract, is covered in the event of the impairment or insolvency of a member insurer. The description document shall be revised by the association as amendments to this chapter may require. Failure to receive this document does not give the policy owner, contract owner, certificate holder, or insured any greater rights than those stated in this chapter.

(c) The document prepared under (b) of this section must contain a clear and conspicuous disclaimer on its face. The director shall establish the form and content of the disclaimer. The disclaimer must

(1) state the name and address of the association and the division of insurance;

(2) prominently warn the policy or contract owner that the association may not cover the policy or, if coverage is available, that the policy will be subject to substantial limitations and exclusions and conditioned on continued residence in this state;

(3) state the types of policies for which guaranty funds will provide coverage;

(4) state that the insurer and its agents are prohibited by law from using the existence of the association for the purpose of sales, solicitation, or inducement to purchase any form of insurance;

(5) state that the policy or contract owner should not rely on coverage under the association when selecting and insurer;

(6) explain rights available and procedures for filing a complaint to allege a violation of a provision of this chapter; and

(7) provide other information as required by the director, including sources for information about the financial condition of insurers if the information is not proprietary and is subject by law to disclosure.

(d) A member insurer shall retain evidence of compliance with (b) of this section for so long as the policy or contract for which the notice is given remains in effect.



Sec. 21.79.170. - Determination of principal place of business.

The principal place of business of a plan sponsor consisting of

(1) a single employer or an employee organization is that state in which the plan sponsor exercises the direction, control, and coordination of the operations of the entity, as determined by the association in its reasonable judgment by considering the following factors: (A) the state in which the primary executive and administrative headquarters of the entity are located; (B) the state in which the principal office of the chief executive officer of the entity is located; (C) the state in which the board of directors or a similar governing body of the entity conducts the majority of its meetings; (D) the state in which the executive or management committee of the board of directors or a similar governing body of the entity conducts the majority of its meetings; (E) the state from which the management of the overall operations of the entity is directed; and (F) in the case of a benefit plan sponsored by affiliated companies making up a consolidated corporation, the state in which the holding company or controlling affiliate has its principal place of business as determined using the factors described in (A) - (E) of this paragraph; however, if more than 50 percent of the participants in the benefit plan are employed in a single state, that state is considered to be the principal place of business of a plan sponsor that is a single employer or an employee organization;

(2) two or more employers or employee organizations is that state in which the employers or employee organizations have the largest investment in the benefit plan.



Sec. 21.79.180. - Determination of residency of certain individuals.

A citizen of the United States that is either a (1) resident of a foreign country, or (2) resident of a United States possession, territory, or protectorate that does not have an association similar to the association created by this chapter is, for purposes of this chapter, a resident of the state of domicile of the insurer that issued the policy or contract.



Sec. 21.79.900. - Definitions.

In this chapter,

(1) "account" means an account created under AS 21.79.040 ;

(2) "association" means the Alaska Life and Health Insurance Guaranty Association;

(3) "authorized assessment" means an assessment approved by a resolution by the board that will be called immediately or in the future from member insurers for a specified amount;

(4) "board" means the Board of Governors of the Alaska Life and Health Insurance Guaranty Association;

(5) "called" means that a notice has been issued by the association to member insurers requiring that an authorized assessment be paid within the time set out in the notice;

(6) "contractual obligation" means an obligation under a policy, contract, or certificate under a group policy or contract, or a portion of one;

(7) "covered policy" means a policy or contract described in AS 21.79.020(a) and (b);

(8) "impaired insurer" means a member insurer that is not an insolvent insurer and that is placed under an order of rehabilitation or conservation by a court of competent jurisdiction;

(9) "insolvent insurer" means a member insurer that is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency;

(10) "member insurer" means an insurer licensed to transact insurance in the state that issues a policy described in AS 21.79.020 (a) and (b), or a subscriber contract providing benefits described in AS 21.87.120(a)(2) - (4) or 21.87.130(a)(2) and (3), and includes an insurer whose license or certificate of authority in this state may have been suspended, revoked, not renewed, or voluntarily withdrawn; "member insurer" does not include

(A) a health maintenance organization licensed under AS 21.86;

(B) a fraternal benefit society licensed under AS 21.84;

(C) a mandatory state pooling plan;

(D) a mutual assessment company or an entity that operates on an assessment basis;

(E) an insurance exchange licensed under AS 21.75;

(F) a hospital or medical service organization licensed under AS 21.87;

(G) an organization that has a license or certificate limited to the issuance of charitable gift annuities; or

(H) an entity similar to one described under (A) - (G) of this paragraph;

(11) "NAIC" means the National Association of Insurance Commissioners;

(12) "owner," in relation to a policy or contract,

(A) means the person who is identified as the legal owner under the terms of the policy or contract, or who is otherwise vested with legal title to the policy or contract through a valid assignment completed under the terms of the policy or contract and who is properly recorded as the owner on the records of the insurer;

(B) does not include a person with a mere beneficial interest in a policy or contract;

(13) "plan sponsor" means, in the case of a benefit plan established or maintained by

(A) a single employer, the employer;

(B) an employee organization, the employee organization; or

(C) two or more employers or jointly by one or more employers and one or more employee organizations, the association, committee, joint board of trustees, or other group of representatives of the parties who establish or maintain the benefit plan;

(14) "premium" means the amount received on a covered policy or contract less a premium, consideration, and deposit returned, and less a dividend and experience credit; "premium" does not include an amount charged for an assessment or an amount received for a policy or contract or for the portions of a policy or contract for which coverage is not provided under AS 21.79.020 (b) and (c);

(15) "receivership court" means the court in the insolvent or impaired insurer's state having jurisdiction over the conservation, rehabilitation, or liquidation of the insurer;

(16) "resident" means a person to whom a contractual obligation is owed under this chapter and who resides in this state on the date of entry of a court order that determines a member insurer to be an impaired or insolvent insurer, whichever occurs first; a person may be a resident of only one state, which, in the case of a person other than a natural person, shall be the principal place of business;

(17) "structured settlement annuity" means an annuity purchased in order to fund periodic payments for a plaintiff or other claimant in payment for or with respect to personal injury suffered by the plaintiff or other claimant;

(18) "state" means a state of the United States, the District of Columbia, Puerto Rico, or a United States possession, territory, or protectorate.

(19) "supplemental contract" means an agreement entered into for the distribution of policy or contract benefits;

(20) "unallocated annuity contract" means an annuity contract or group annuity certificate that is not issued to and owned by an individual, except to the extent of annuity benefits guaranteed to an individual by an insurer under the contract or certificate.



Sec. 21.79.990. - Short title.

This chapter may be cited as the Alaska Life and Health Insurance Guaranty Association Act.






Chapter 21.80. - ALASKA INSURANCE GUARANTY ASSOCIATION ACT

Sec. 21.80.010. - Purposes.

The purposes of this chapter are to provide a mechanism for the payment of covered claims under certain insurance policies to avoid excessive delay in payment and, to the extent provided in this chapter, to minimize financial loss to claimants or policyholders because of the insolvency of an insurer, and to provide an association to assess the cost of this protection among insurers.



Sec. 21.80.020. - Applicability.

This chapter applies to all kinds of direct insurance written by an admitted insurer, except that this chapter does not apply to the following:

(1) life, annuity, health, or disability insurance;

(2) residual value, mortgage guaranty, or financial guaranty of other forms of insurance offering protection against investment risks;

(3) bonding obligations, including fidelity or surety bonds;

(4) insurance protecting the interests of a creditor arising out of a creditor-debtor transaction, including credit insurance, vendors' single interest insurance, or collateral protection insurance;

(5) insurance of warranties or service contracts, including insurance providing for

(A) the repair, replacement, or service of goods or property;

(B) indemnification for repair, replacement, or service of goods or property; or

(C) reimbursement for liability incurred by a person issuing a warranty or service contract;

(6) title insurance;

(7) a transaction or combination of transactions between a person, including the person's affiliates, and an insurer, including the insurer's affiliates, that involves the transfer of investment or credit risk unaccompanied by the transfer of insurance risk;

(8) insurance provided by or guaranteed by a government;

(9) a risk retention group formed under 15 U.S.C. 3901 - 3906 (Liability Risk Retention Act);

(10) insurance written on a retroactive basis to cover known losses for which a claim has already been made and the claim is known to the insurer at the time the insurance is bound.



Sec. 21.80.030. - Construction.

This chapter shall be construed to effect the purposes under AS 21.80.010, which constitute an aid and guide to interpretation.



Sec. 21.80.040. - Creation of association.

(a) There is created a nonprofit incorporated legal entity to be known as the Alaska Insurance Guaranty Association. All insurers defined as member insurers in AS 21.80.180 shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions under a plan of operation established and approved under AS 21.80.070 and shall exercise its powers through a board of governors established under AS 21.80.050. For purposes of administration and assessment, the association shall be divided into three separate accounts: the workers' compensation insurance account; the automobile insurance account; and the account for all other insurance to which this chapter applies.

(b) A member insurer ceases to be a member on the day following the termination or expiration of the member insurer's license to transact the kinds of insurance to which this chapter applies; however, the insurer remains liable as a member insurer for any and all obligations, including obligations for assessments levied before the termination or expiration of the member insurer's license and assessments levied after the termination or expiration with respect to an insurer that became an insolvent insurer before the termination or expiration of the insurer's license.



Sec. 21.80.050. - Board of governors.

(a) The board of governors of the association consists of not fewer than five nor more than nine members as specified in and serving terms as established in the plan of operation. The director may appoint two individuals as members of the board to represent the public. The insurer members of the board shall be selected by member insurers, subject to the approval of the director. A vacancy in a board membership held by an insurer member shall be filled for the remaining period of the term by a majority vote of the remaining board members, subject to the approval of the director. If an insurer member is not selected to fill a vacancy on the board of governors within 90 days of the vacancy, the director may appoint a member for the remaining period of the term. A vacancy in a board membership held by a representative of the public may be filled by the director. A board member who represents the public may not be an officer, director, or employee of an insurer and may not be engaged in the business of insurance.

(b) In approving member insurer selections to the board, the director shall consider among other things whether all member insurers are fairly represented.

(c) Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of governors.



Sec. 21.80.060. - Powers and duties of the association.

(a) The association

(1) is obligated to pay covered claims existing before the order of liquidation and arising within 30 days after the order of liquidation, or before the policy expiration date if less than 30 days after the order of liquidation, or before the insured replaces the policy or causes its cancellation if the insured does so within 30 days after the order of liquidation, but this obligation includes only that amount of each covered claim that is less than $500,000, except that a covered claim for return of unearned premium may not exceed $10,000 for each policy, and except that the association shall pay the full amount of any covered claim arising out of a workers' compensation policy; the association is not obligated

(A) to a policyholder or claimant in an amount in excess of the obligation of the insolvent insurer under the policy from which the claim arises; or

(B) to pay a claim filed with the association after the final date set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer;

(2) is considered the insurer to the extent of its obligation on the covered claims and to that extent has all rights, duties, and obligations of the insolvent insurer as if the insurer had not become insolvent;

(3) shall allocate claims paid and expenses incurred among the three accounts separately, and assess member insurers separately for each account amounts necessary to pay the obligation of the association under (1) of this subsection subsequent to an insolvency, the expenses of handling covered claims subsequent to an insolvency, and other expenses authorized by this chapter; under this paragraph,

(A) the assessments of each member insurer must initially be based on a uniform percentage, as determined by the association, of the net direct written premiums of each member insurer for the last year for which annual statements have been filed on the kinds of insurance in the account; this initial assessment shall be adjusted by applying the same uniform percentage as initially used to each member insurer's net direct written premiums for the calendar year following the year in which the initial assessment was issued; any difference between the initial assessment amount and the adjusted assessment amount allocated to a member insurer shall be levied against or credited back to the member insurer, as appropriate, by the association; the association shall calculate and issue all appropriate levies and credits as soon as practical after all member insurers have filed their annual statements for the calendar year following the year in which the initial assessment was issued;

(B) on an annual basis, the association shall determine if funding is required for any of the three accounts; based on this determination, the association shall, during November of each year, issue initial assessments as may be necessary to cover the projected reasonable costs of claims and expenses to administer the association for the following year; under this subparagraph,

(i) the association shall use the services of an independent actuary to assist the association to evaluate and make the projection;

(ii) an initial assessment may be made at any other time if the association determines funding is necessary, except that a member insurer may not be assessed initial assessments on any account in an amount greater than four percent of the member insurer's net direct written premiums for the applicable calendar year; and

(iii) if an account has insufficient funds to pay covered claims under this section, the association shall assess each member insurer subject to assessment in the other two accounts an additional amount not to exceed two percent of the member insurer's net direct written premiums for the applicable calendar year;

(C) the association may pay claims in any order that it determines reasonable, including the payment of claims as they are received from claimants or in groups or categories of claims; however, if the maximum of all assessments made under this section, together with the other assets of the association in any account, does not provide, in any one year, in any account, an amount sufficient to make all necessary payments from that account, the funds available shall be prorated, and the unpaid portion shall be paid as soon thereafter as funds become available;

(D) the association may defer, in whole or in part, an assessment of any member insurer if the assessment would endanger the ability of the member insurer to fulfill the insurer's contractual obligations or cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance; however, during the period of deferment, the member insurer may not pay dividends to shareholders or policyholders; a deferred assessment may only be paid when the payment does not reduce capital or surplus below minimums required by law; a member insurer who pays a larger assessment as a result of a deferment given to another member insurer shall receive a refund when the deferment ends or, at the election of the member insurer, receive a credit against future assessments;

(E) each member insurer may set off against an assessment authorized payments made on covered claims and expenses incurred in the payment of these claims by the member insurer if they are chargeable to the account for which the assessment is made;

(4) shall investigate claims brought against the association, adjust, compromise, settle, and pay covered claims to the extent of the association's obligation, and deny all other claims, and may review settlements, releases, and judgments to which the insolvent insurer or its insureds were parties to determine the extent to which settlements, releases, and judgments may be properly contested;

(5) may, subject to AS 21.89.100 , appoint, substitute, or direct legal counsel retained under an insurance policy for the defense of a covered claim;

(6) shall handle claims through its employees or through one or more insurers or other persons designated as servicing facilities; a servicing facility shall operate and maintain its principal office in this state unless the use of a servicing facility located outside of the state would result in operating cost savings of at least 10 percent and would not result in material delay in claim payments; designation of a servicing facility is subject to the approval of the director, but designation may be declined by a member insurer;

(7) shall reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association and shall pay the other expenses of the association authorized by this chapter.

(b) The association may

(1) employ or retain those persons necessary to handle claims and perform other duties of the association;

(2) borrow funds necessary to effect the purposes of this chapter in accord with the plan of operation and secure guarantees from the Alaska Industrial Development and Export Authority for association loans that are necessary to make the association financially able to meet cash flow needs;

(3) sue or be sued;

(4) negotiate and become a party to those contracts that are necessary to carry out the purposes of this chapter;

(5) perform all other acts necessary or proper to carry out the purposes of this chapter;

(6) retain amounts excess of claims, expenses, credits, and other liabilities in any account to be applied to reduce future assessments in that account, except that, if, in any year, the association determines that significant funds in excess of projected claims, expenses, credits, and other liabilities exist in an account, the association shall return amounts to policyholders, through procedures established by the association, whereby the association reimburses member insurers for providing uniform credits against rates and premiums charged for all policies applicable to the account issued during the next calendar year.



Sec. 21.80.070. - Plan of operation.

(a) The association shall submit to the director a plan of operation and any amendments necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and amendments become effective upon approval in writing by the director. If the association fails to submit suitable amendments to the plan, the director shall, after notice and hearing, adopt reasonable regulations necessary or advisable to effectuate the provisions of this chapter. These regulations shall continue in force until modified by the director or superseded by a plan submitted by the association and approved by the director.

(b) All member insurers shall comply with the plan of operation.

(c) The plan of operation must

(1) establish the procedures whereby all the powers and duties of the association under AS 21.80.060 will be performed;

(2) establish procedures for handling assets of the association, including procedures for handling assets received from the estate of an insolvent insurer;

(3) establish the amount and method of reimbursing members of the board of governors under AS 21.80.050 ;

(4) establish procedures by which claims may be filed with the association and establish acceptable forms of proof of covered claims; notice of claims to the receiver or liquidator of the insolvent insurer is considered notice to the association or its agent, and a list of these claims shall be periodically submitted to the association or similar organization in another state by the receiver or liquidator;

(5) establish regular places and times for meetings of the board of governors;

(6) establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of governors;

(7) provide that any member insurer aggrieved by a final action or decision of the association may appeal to the director within 30 days after the action or decision;

(8) establish the procedures whereby selections of the board of governors will be submitted to the director;

(9) provide for a member insurer serving on the board of governors to appoint an individual to represent the member insurer on the board, including appointment of an alternate or substitute representative for the appointed person;

(10) contain additional provisions necessary or proper for the execution of the powers and duties of the association;

(11) establish procedures whereby the association shall, concurrent with making any initial assessments for the following year under AS 21.80.060(a)(3)(B), determine uniform surcharge percentages that may be applied by member insurers to all policies related to an account;

(12) establish procedures whereby the association shall determine surcharge percentages related to an account so that adjusted assessments match, as closely as possible, the amounts that would be collected by member insurers, in the aggregate, if the surcharge percentages were applied to all new and renewal policies issued by member insurers during the applicable 12-month period; any estimated or actual difference between the aggregate assessment and maximum allowable surcharge amounts related to an account shall be taken into account by the association in determining future surcharge percentages.

(d) [Repealed, Sec. 12 ch 52 SLA 1990].



Sec. 21.80.080. - Duties and powers of the director.

(a) The director shall

(1) notify the association of the existence of an insolvent insurer no later than three days after the director receives notice of the determination of the insolvency;

(2) upon request of the board of governors, provide the association with a statement of the net direct written premiums of each member insurer.

(b) The director may

(1) suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer that fails to pay an assessment when due or fails to comply with the plan of operation; as an alternative, the director may levy a fine on any member insurer that fails to pay an assessment when due; this fine may not exceed five percent of the unpaid assessment per month or portion of a month, except that a fine may not be less than $250 a month;

(2) revoke the designation of any servicing facility upon a finding that claims are being handled unsatisfactorily;

(3) upon a finding by the superior court that the board of governors has failed to comply with a requirement of this chapter or the plan of operation, assume the powers of the board of governors under AS 21.80.060.



Sec. 21.80.090. - Effect of paid claims.

(a) A person recovering under this chapter is considered to have assigned the person's rights under the policy to the association to the extent of the recovery from the association. Every insured or claimant seeking the protection of this chapter shall cooperate with the association to the same extent as the person would have been required to cooperate with the insolvent insurer. The association does not have a cause of action against the insured of the insolvent insurer for any sums the association has paid out except a cause of action the insolvent insurer would have had if the sums had been paid by the insolvent insurer and except as provided under (b) of this section. In the case of an insolvent insurer operating on a plan with assessment liability, payments of claims of the association do not operate to reduce the liability of insured to the receiver, liquidator, or statutory successor for unpaid assessments.

(b) The association or a similar organization in another state shall be recognized as a claimant in the liquidation of an insolvent insurer for amounts paid by the association or the similar organization on covered claims as determined by this chapter or a similar law of another state and shall receive distributions as provided under AS 21.78.260 or a similar law of another state. The receiver, liquidator, or statutory successor of an insolvent insurer shall be bound by settlements of covered claims by the association or a similar organization in another state to the extent the settlement satisfies obligations of the association. The receiver may not be bound in any way by a settlement of covered claims to the extent there remains a claim that exceeds the claims limit imposed under AS 21.80.060 . The court having jurisdiction shall grant these claims priority against the assets of the insolvent insurer equal to the priority that the claimant would have been entitled to in the absence of this chapter. The expenses of the association or similar organization in handling claims shall be accorded the same priority as the liquidator's expenses.

(c) The association shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the association and estimates of anticipated claims on the association which shall preserve the rights of the association against the assets of the insolvent insurer.



Sec. 21.80.095. - Prohibited claims.

An insurer, reinsurer, insurance pool, or underwriting association may not assert a claim against a person insured under a policy issued by an insolvent insurer except for an amount not covered by the claims limit established under AS 21.80.060 .



Sec. 21.80.100. - Nonduplication of recovery.

(a) A person having a claim against an insurer, whether or not the insurer is a member insurer, under a provision in an insurance policy other than a policy of an insolvent insurer that is also a covered claim is required to exhaust first the person's right under the policy. An amount payable on a covered claim under this chapter shall be reduced by the amount of recovery under the insurance policy.

(b) A person having a claim which may be recovered under more than one insurance guaranty association or its equivalent shall seek recovery first from the association of the place of residence of the insured except that if it is a first party claim for damage to property with a permanent location, the person shall seek recovery first from the association of the location of the property, and if it is a workers' compensation claim, the person shall seek recovery first from the association of the residence of the claimant. A recovery under this chapter shall be reduced by the amount of recovery from any other insurance guaranty association or its equivalent.



Sec. 21.80.110. - Prevention of insolvencies.

The board of governors may

(1) upon a majority vote, make recommendations to the director regarding matters generally related to improving or enhancing regulation for insurer solvency; or

(2) at the conclusion of an insurer insolvency in which the association was obligated to pay covered claims, prepare a report on the history and causes of the insolvency, based on the information available to the association, and submit this report to the director.



Sec. 21.80.120. - Examination of the association.

The association is subject to examination and regulation by the director. The board of governors shall submit, not later than June 30 of each year, a certified financial report for the preceding calendar year in a form approved by the director.



Sec. 21.80.130. - Tax exemption.

The association is exempt from payment of all fees and all taxes levied by the state or any of its subdivisions except taxes levied on real or personal property.



Sec. 21.80.140. - Recognition of assessments in surcharge rates.

The rates and premiums charged for insurance policies to which this chapter applies may include surcharge rates sufficient to offset the adjusted assessments made under this chapter and paid to the association by member insurers, and these surcharge rates may not be considered excessive because they contain an amount reasonably calculated to offset the full amounted of adjusted assessments paid by member insurers. The association shall notify the director of each surcharge percentage determined by the association, and this surcharge percentage shall be the maximum surcharge rate that may be applied by member insurers related to the assessment, except that a member insurer may make application to the director to apply a higher surcharge rate. The amount charged on a policy shall be shown separate from the premium for coverage on the policy. The surcharge rate is not considered a premium and is not subject to the premium tax imposed under AS 21.09.210.



Sec. 21.80.150. - Immunity.

There is no liability on the part of and a cause of action of any nature may not arise against a member insurer, the association or its agents or employees, the board of governors or a person serving as an alternate or substitute representative of a governor, or the director or representatives of the director for action taken or a failure to act by them in the performance of their powers and duties under this chapter. However, immunity from liability under this section does not apply to wilful or wanton misconduct.



Sec. 21.80.160. - Stay of proceedings and reopening of default judgments.

All proceedings in which the insolvent insurer is a party or is obligated to defend a party in a court in this state shall, subject to waiver by the board of governors of the association in specific cases involving covered claims, be stayed for 90 days or additional time as ordered by a court from the date the insolvency is determined or an ancillary proceeding is instituted in this state, whichever is later, to permit proper defense by the association for all pending causes of action as to any covered claims arising from a judgment under a decision, verdict, or finding based on the default of the insolvent insurer or its failure to defend an insured. The association, either on its own behalf or on behalf of the insured, may apply to have this judgment, order, decision, verdict, or finding set aside by the same court or administrator that made the judgment, order, decision, verdict, or finding and shall be permitted to defend against the claim on the merits.



Sec. 21.80.170. - Termination and distribution of funds. [Repealed, Sec. 12 ch 52 SLA 1990].

Repealed or Renumbered



Sec. 21.80.180. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "account" means any one of the three accounts created by AS 21.80.040(a);

(2) "affiliate of an insolvent insurer" means a person who directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with an insolvent insurer on December 31 of the year immediately preceding the date the insurer becomes an insolvent insurer;

(3) "association" means the Alaska Insurance Guaranty Association;

(4) "claimant" means an insured making a first party claim or a person making a liability claim; "claimant" does not include a person who is an affiliate of an insolvent insurer;

(5) "control" has the meaning given in AS 21.22.200 ;

(6) "covered claim" means an unpaid claim, including one of unearned premiums, that arises out of and is within the coverage and not in excess of the applicable limits of an insurance policy issued by an insurer to which this chapter applies if the insurer becomes an insolvent insurer and (A) the claimant or insured is a resident of this state at the time of the insured event, or (B) the claim is a first party claim for damage to property that is permanently located in this state; "covered claim" does not include an amount awarded for punitive or exemplary damages, an amount sought as a return of premium under a retroactive rating plan, or an amount due a reinsurer, insurer, insurance pool, or underwriting association, as subrogation recoveries or otherwise;

(7) "insolvent insurer" means an insurer

(A) authorized to transact insurance in this state either at the time the policy was issued or when the insured event occurred, except an assessable reciprocal insurer formed by and insuring only municipalities or nonprofit public utilities, a reciprocal insurer formed under AS 21.75 to provide marine insurance, and a joint insurance arrangement formed under AS 21.76, either at the time the policy was issued or when the insured event occurred, and

(B) against which a court of competent jurisdiction in the insurer's state of domicile has made a final order of liquidation with a finding of insolvency;

(8) "member insurer" means a person, except an assessable reciprocal insurer formed by and insuring only municipalities or nonprofit public utilities, a reciprocal insurer formed under AS 21.75 to provide marine insurance, and a joint insurance arrangement formed under AS 21.76, who

(A) writes insurance to which this chapter applies under AS 21.80.020, including the exchange of reciprocal or interinsurance contracts; and

(B) is authorized to transact insurance in the state;

(9) "net direct written premiums" means direct gross premiums written in this state on insurance policies to which this chapter applies, less return premiums thereon and dividends paid or credited to policyholders on direct business; "net direct written premiums" does not include premiums on contracts between insurers or reinsurers;

(10) "resident" means, for a person other than an individual, the state in which the person's principal place of business is located at the time of the insured event.



Sec. 21.80.190. - Short title.

This chapter may be known and cited as the Alaska Insurance Guaranty Association Act.






Chapter 21.81. - TRUSTEED ASSETS OF ALIEN INSURERS



Chapter 21.84. - FRATERNAL BENEFIT SOCIETIES

Article 01 - STRUCTURE AND PURPOSE

Sec. 21.84.005. - Representative form of government.

(a) A society has a representative form of government if

(1) the society has a supreme governing body constituted as described in (b) or (c) of this section;

(2) officers of the society are elected either by the supreme governing body or by the board of directors;

(3) only benefit members are eligible for election to the supreme governing body or an intermediate assembly or to the board of directors; and

(4) a voting member has one vote, and a vote may not be cast by proxy.

(b) The supreme governing body may be constituted in an assembly. The assembly is composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates prescribed in the society's laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority of the delegates entitled to vote, and they shall have neither less than two-thirds of the total votes cast, nor less than the number of votes required to amend the society's laws. The assembly shall be elected, shall meet at least once every four years, and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws.

(c) The supreme governing body may be constituted in a board. The board is composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, together with other persons prescribed in the society's laws. A society may provide for election of the board by mail. A term of a board member may not exceed four years. Vacancies on the board between elections may be filled in the manner prescribed by the society's laws. The elected board members shall constitute a majority of the number of directors entitled to vote, and they shall have not less than the number of votes required to amend the society's laws. A person filling the unexpired term of an elected board member shall be considered to be an elected member. The board shall meet at least quarterly to conduct the business of the society.



Sec. 21.84.010. - Chapter exclusive. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.015. - Purposes and powers.

(a) A society shall operate for the benefit of members and their beneficiaries by (1) providing benefits as specified in AS 21.84.201 , and (2) operating for a social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic, or religious purpose for the benefit of its members, which benefits may also be extended to others. A purpose may be carried out directly by the society or indirectly through subsidiary corporations or affiliated organizations.

(b) A society may adopt and amend laws and rules for the government of the society, the admission of its members, and the management of its affairs and may have other powers necessary to carrying into effect the objects and purposes of the society.



Sec. 21.84.020. - Exempted societies. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered






Article 02 - MEMBERSHIP

Sec. 21.84.025. - Qualifications for membership.

(a) A society shall specify in its laws or rules

(1) eligibility standards for each class of membership, but, if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than 15 years of age and not more than 21 years of age;

(2) the process for admission to membership for each membership class; and

(3) the rights and privileges of each membership class; however, only benefit members may vote on the management of the insurance affairs of the society.

(b) A society may also admit social members, but the social members may not have a voice or vote in the management of the insurance affairs of the society.

(c) A society may organize and operate lodges for children under the minimum age for adult membership. Membership and initiation in local lodges may not be required of children, nor may children have a voice or vote in the management of the society.

(d) Membership rights in the society are personal to the member and are not assignable.



Sec. 21.84.030. - Annual license. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.035. - Location of office; meetings; communications to members; grievance procedures.

(a) The principal office of a domestic society must be located in this state. The meetings of the supreme governing body of a society may be held in a state, district, province, or territory in which the society has at least one subordinate lodge or in another location as determined by the supreme governing body. All business transacted at the meetings is as valid in all respects as if the meetings were held in this state. The minutes of the proceedings of the supreme governing body and of the board of directors must conform to language requirements for documents filed under AS 21.84.070 .

(b) A society may provide in its laws for an official publication in which any notice, report, or statement required by law to be given to members, including notice of election, may be published. If published in the official publication, required reports, notices, and statements shall be printed conspicuously. If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member is considered to be mailed to all members at the same address unless a member requests a separate copy.

(c) A synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society shall be printed not later than June 1 of each year and mailed to each benefit member of the society or published in the society's official publication.

(d) A society may provide in its laws or rules for grievance or complaint procedures for members.



Sec. 21.84.040. - Foreign or alien society. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.045. - No personal liability; indemnity.

(a) The officers and members of the supreme governing body or a subordinate body of a society are not personally liable for benefits provided by a society.

(b) A society shall indemnify and reimburse a person for expenses reasonably incurred by, and liabilities imposed upon, that person in connection with an action, suit, or proceeding, or threat of an action, suit, or proceeding, whether civil, criminal, administrative, or investigative, in which the person is involved by reason of the fact of service in the capacity of a director, officer, employee, or agent of the society or service in any capacity in a firm, corporation, or organization at the request of the society. However, a society may not indemnify or reimburse a person in connection with a matter in an action, suit, or proceeding, or threat of an action, suit, or proceeding, that has been made the subject of a compromise settlement, or in which the person is adjudged to be guilty of breach of a duty as a director, officer, employee, or agent of the society, unless the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society, and, in a criminal action or proceeding, in addition, had no reasonable cause to believe that the person's conduct constituted a violation of a criminal law of this state or another jurisdiction. The determination of whether the conduct of the person meets the standard required to justify indemnification and reimbursement may be made by the supreme governing body or the board of directors through a majority vote of a quorum consisting of persons who were not parties to the action, suit, or proceeding or by a court of competent jurisdiction. The termination of an action, suit, or proceeding by judgment, order, settlement, conviction, or plea of no contest as to the person does not in itself create a conclusive presumption that the person did not meet the standard of conduct required to justify indemnification and reimbursement. The right of indemnification and reimbursement is not exclusive of other rights to which a person may be entitled as a matter of law and inures to the benefit of the person's heirs, executors, and administrators.

(c) A society may purchase and maintain insurance on behalf of a person who is or was a director, officer, employee, or agent of the society, or who is or was serving at the request of the society as a director, officer, employee, or agent of a firm, corporation, or organization, against a liability asserted against the person and incurred by the person arising out of that capacity, whether or not the society would have the power to indemnify the person against that liability under this section.

(d) A director, officer, employee, member, or volunteer of a society serving without compensation is not liable, and no cause of action may be brought against the person for damages resulting from the exercise of judgment or discretion in connection with the duties or responsibilities of the person for the society unless the act or omission involved reckless or intentional misconduct.



Sec. 21.84.050. - Suspension, revocation, or refusal of license of foreign or alien society. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.055. - Waiver.

The laws of the society may provide that a subordinate body or its subordinate officers or members may not waive any provision of the laws of the society. The provision is binding on the society and every member and beneficiary of a member.






Article 03 - GOVERNANCE

Sec. 21.84.059. - Amendments to laws.

(a) A domestic society may amend its laws in accordance with its provisions by action of its supreme governing body at a regular or special meeting or, if its laws provide, by referendum. The referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members, or by the vote of local lodges. A society may provide for voting by mail. An amendment submitted for adoption by referendum may not be adopted unless, within six months from the date of submission of the amendment, at least two-thirds of the members voting signify consent to the amendment by one of the methods specified under this subsection.

(b) An amendment to the laws of a domestic society may not take effect unless approved by the director. The director shall approve the amendment if the director finds that it has been legally adopted and is not inconsistent with the requirements of the laws of this state or with the character, objects, and purposes of the society. Unless the director disapproves the amendment within 60 days after it is filed, the amendment is considered approved. The approval or disapproval of the director shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office. If the director disapproves the amendment, the reason for the disapproval shall be stated in the written notice.

(c) Within 90 days from the approval of the amendments by the director, all amendments, or a synopsis of them, shall be furnished to all members of the society, either by mail or by publication in full in the official publication of the society. The affidavit of an officer of the society or of a person authorized by the society to mail amendments, or a synopsis of them, stating facts that show that the amendments have been addressed and mailed, is prima facie evidence that the amendments, or a synopsis of them, have been furnished to the addressee.

(d) A foreign or alien society authorized to do business in this state shall file with the director a certified copy of all amendments of, or additions to, its laws within 90 days after the enactment of them.

(e) Printed copies of the laws, as amended, certified by the secretary or corresponding officer of the society are prima facie evidence of the legal adoption of those laws.



Sec. 21.84.060. - Organization.

The organization of a domestic society organized on or after January 1, 1998, shall be formed as follows: Seven or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society, may make, sign, and acknowledge before some officer, competent to take acknowledgment of deeds, articles of incorporation, in which shall be stated

(1) the proposed corporate name of the society, which may not so closely resemble the name of any society or insurance company as to be misleading or confusing;

(2) the purposes for which it is being formed and the mode in which its corporate powers are to be exercised; the purposes may not include more liberal powers than are granted by this chapter;

(3) the names and residences of the incorporators and the names, residences, and official titles of all the officers, trustees, directors, or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all the officers shall be elected by the supreme governing body, which election shall be held no later than one year from the date of the issuance of the permanent certificate of authority.



Sec. 21.84.070. - Filing articles and documents.

The articles of incorporation, certified copies of the domestic society's laws and rules, copies of all proposed forms of certificates, applications, and circulars to be issued by the society, and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year, shall be filed with the director, who may require further information considered necessary. The bond with sureties approved by the director shall be in an amount, not less than $300,000 or more than $1,500,000, required by the director. All documents filed are to be in the English language. If the purposes of the society conform to the requirements of this chapter and all provisions of the law have been complied with, the director shall so certify, retain, and file the articles of incorporation and furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members as hereinafter provided.



Sec. 21.84.080. - Time for completing organization.

A preliminary certificate of authority is not valid after one year from its date or after such further period, not exceeding one year, as may be authorized by the director upon cause shown, unless the 500 applicants hereinafter required have been secured and the organization has been completed as herein provided. The articles of incorporation and all other proceedings thereunder shall become null and void in one year from the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the domestic society has completed its organization and received a certificate of authority to do business as hereinafter provided.



Sec. 21.84.090. - Initial solicitations and qualifications.

Upon receipt of a preliminary certificate of authority from the director, the domestic society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates, and shall issue to each applicant a receipt for the amount collected. A domestic society may not incur any liability other than for the return of the advance premium, or issue any certificate, or pay, allow, or offer or promise to pay or allow, a death or health care benefit to any person until

(1) actual bona fide applications for benefits have been secured on 500 applicants and any necessary evidence of insurability has been furnished to and approved by the society;

(2) certificates of examinations or acceptable declarations of insurability have been filed and approved by the chief medical examiner of the society;

(3) 10 subordinate lodges or branches have been established into which the 500 applicants have been admitted;

(4) there has been submitted to the director, under oath of the president or secretary, or corresponding officer of the society, a list of the applicants, giving their names, addresses, date each was admitted, name and number of the subordinate branch of which each applicant is a member, amount of benefits to be granted, and premiums for them;

(5) it has been shown to the director, by sworn statement of the treasurer, or corresponding officer of the society, that at least 500 applicants have each paid in cash at least one regular monthly premium, which premiums in the aggregate shall amount to at least $150,000; the advance premiums shall be held in trust during the period of organization, and, if the society has not qualified for a certificate of authority within one year, the premiums shall be returned to the applicants.



Sec. 21.84.100. - Certificate of authority.

The director may make the examination and require further information the director considers advisable. Upon presentation of satisfactory evidence that the domestic society has complied with all the provisions of law, the director shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business under this chapter. The certificate of authority shall be prima facie evidence of the existence of the society at the date of the certificate. The director shall cause a record of the certificate of authority to be made. A certified copy of the record may be given in evidence with like effect as the original certificate of authority.



Sec. 21.84.110. - Constitution and laws. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.120. - Corporate powers retained.

An incorporated society authorized to transact business in this state on January 1, 1998, may not be required to reincorporate.



Sec. 21.84.130. - Existing voluntary associations.

(a) After July 1, 1967, an unincorporated or voluntary association may not be permitted to transact business in this state as a fraternal benefit society.

(b) [Repealed, Sec. 36 ch 96 SLA 1997].

(c) [Repealed, Sec. 36 ch 96 SLA 1997].



Sec. 21.84.140. - 21.84.160 - l Articles of incorporation, constitution, and laws; waiver; location of office. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.170. - Institutions.

(a) It is lawful for a society to create, maintain, and operate organizations to operate not for profit institutions to further the purposes permitted by AS 21.84.015 (a)(2). The institutions may provide services free or at a reasonable charge. Real or personal property owned, held, or leased by the society for this purpose shall be reported in every annual statement but may not be allowed as an admitted asset of the society.

(b) [Repealed, Sec. 36 ch 96 SLA 1997].

(c) A society may not own or operate funeral homes or undertaking establishments.



Sec. 21.84.175. - Reinsurance.

(a) A domestic society may, by a reinsurance agreement, cede an individual risk or risks in whole or in part to an insurer, other than another fraternal benefit society, that has the power to make reinsurance and that is authorized to do business in this state or, if not authorized, that is approved by the director. However, a society may not reinsure substantially all of its insurance in force without the written permission of the director. A society may take credit for the reserves on the ceded risks to the extent reinsured, but a credit may not be allowed as an admitted asset or a deduction from liability to a ceding society for reinsurance made, ceded, renewed, or otherwise becoming effective after January 1, 1998, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

(b) Notwithstanding the limitation in (a) of this section, a society may reinsure the risks of another society in a consolidation or merger approved by the director under AS 21.84.185 .



Sec. 21.84.180. - Qualifications for membership. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.185. - Consolidations and mergers.

(a) A domestic society may consolidate or merge with another society by complying with the provisions of this section. It shall file with the director

(1) a certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

(2) a sworn statement by the president and secretary or corresponding officers of each society showing the financial condition of the society on a date fixed by the director but not earlier than December 31 immediately preceding the date of the contract;

(3) a certificate of the president and secretary or corresponding officers of each society, verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds vote of the supreme governing body of each society, the vote being conducted at a regular or special meeting of each body or, if the society's laws so permit, by mail; and

(4) evidence that, at least 60 days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society.

(b) If the director finds that the contract is in conformity with the provisions of this section, that the financial statements are correct, and that the consolidation or merger is just and equitable to the members of each society, the director shall approve the contract and issue a certificate to that effect. On approval, the contract is in full force and effect unless a society that is a party to the contract is incorporated under the laws of another state or territory. In that event, the consolidation or merger may not become effective unless it has been approved as provided by the laws of that state or territory and a certificate of that approval has been filed with the director. If the laws of that state or territory contain no such provision, the consolidation or merger may not become effective unless it has been approved by the director of that state or territory and a certificate of that approval has been filed with the director.

(c) When the consolidation or merger becomes effective under this section, all the rights, franchises, interests, and things in action of the consolidated or merged societies in every type of property, real, personal, or mixed, belonging to the consolidated or merged societies are vested in the society resulting from or remaining after the consolidation or merger without another instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest in it, vested under the laws of this state in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after the consolidation or merger.

(d) The affidavit of an officer of the society or of a person authorized by the society to mail a notice or document stating that a notice or document has been addressed and mailed is prima facie evidence that such notice or document has been furnished to the addressees.



Sec. 21.84.190. - Member's share of deficiency. [Repealed, Sec. 36 ch 96 SLA 1997].

Sec. 21.84.190. Member's share of deficiency. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.195. - Conversion to a mutual life insurance company.

A domestic fraternal benefit society may be converted and licensed as a mutual life insurance company by compliance with the applicable requirements of AS 21.69 if the plan of conversion has been approved by the director. A plan of conversion shall be prepared in writing by the board of directors setting out the terms and conditions of conversion. The affirmative vote of two-thirds of the members of the supreme governing body at a regular or special meeting is necessary for approval of the plan. A conversion may not take effect unless and until approved by the director, who may give the approval if the director finds that the proposed change is in conformity with the requirements of law and not prejudicial to the certificate holders of the society.



Sec. 21.84.200. - Benefits. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered






Article 04 - CONTRACTUAL BENEFITS

Sec. 21.84.201. - Benefits.

(a) A society may provide the following contractual benefits in any form:

(1) death benefits;

(2) endowment benefits;

(3) annuity benefits;

(4) temporary or permanent health care benefits;

(5) hospital, medical, or nursing benefits;

(6) monument or tombstone benefits to the memory of deceased members; and

(7) other benefits authorized for life and health insurers that are not inconsistent with this chapter.

(b) A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits described in (a) of this section consistent with providing benefits to members and the members' dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person.



Sec. 21.84.210. - , 21.84.220l Benefit on lives of children; nonforfeiture, benefits, cash surrender values, certificate loans and other options. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.230. - Beneficiaries.

(a) The owner of a benefit contract shall have the right at all times to change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society, by laws or rules, may limit the scope of beneficiaries and shall provide that a beneficiary may not have or obtain a vested interest in the proceeds of a certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

(b) A society may make provision for the payment of funeral benefits to the extent of the portion of a payment under a certificate which might reasonably appear to be due to a person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member, but the portion paid may not exceed the sum of $500.

(c) If, at the death of a person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds are payable, the amount of the benefits, except to the extent that funeral benefits may be paid as provided in (b) of this section, shall be payable to the estate of the deceased insured the same as other property not exempt, but, if the owner of the certificate is not the insured, the amount of the benefits shall be payable to the owner.



Sec. 21.84.240. - Benefits not attachable.

Money or other benefit, charity, relief, or aid to be paid, provided, or rendered by a society is not liable to attachment, garnishment, or other process, or to be seized, taken, appropriated, or applied by a legal or equitable process or operation of law to pay a debt or liability of a member or beneficiary, or any other person who may have a right, either before or after payment by the society.



Sec. 21.84.250. - No personal liability. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.255. - The benefit contract.

(a) A society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided under the contract. The certificate, together with any riders or endorsements attached to it, the laws of the society, the application for membership, the application for insurance, and the declaration of insurability, if any, signed by the applicant, and all amendments to each constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate must so state. A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate. All statements on the application shall be representations and not warranties. A waiver of this provision is void.

(b) Except as provided in AS 21.84.320 (d)(3), changes, additions, or amendments to the laws of the society enacted subsequent to the issuance of the certificate shall bind the owner and the beneficiaries and shall govern and control the benefit contract in all respects as though the changes, additions, or amendments were made before and were in force at the time of the application for insurance, except that a change, addition, or amendment may not destroy or diminish benefits that the society contracted to give the owner as of the date of issuance.

(c) A person upon whose life a benefit contract is issued before the person attains the age of majority is bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority were attained at the time of application.

(d) Except as provided in AS 21.84.320 (d)(3), a society shall provide in its laws that if the society's reserves as to a class of certificates become impaired, the society's board of directors or corresponding body may require that the owner shall pay to the society the amount of the owner's equitable proportion of the deficiency as determined by its board and that, if the payment is not made, (1) the amount shall stand as an indebtedness against the certificate and shall draw interest not to exceed the rate specified for certificate loans under the certificates, or (2) in place of or in combination with the provisions of (1) of this subsection, the owner may accept a proportionate reduction in benefits under the certificate. The society may specify the manner of the election and the alternative that is to be presumed if no election is made.

(e) Copies of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions of the document.

(f) A certificate may not be delivered or issued for delivery in this state unless a copy of the form has been filed with the director in the manner provided for similar policies issued by life and health insurers in this state. A filing is considered approved unless disapproved within 60 days after the date of filing. A life, accident, health, or disability insurance certificate and an annuity certificate issued on or after one year after January 1, 1998, must meet the standard contract provision requirements not inconsistent with this chapter for similar policies issued by life and health insurers in this state, except that a society may provide in a certificate for a grace period for payment of premiums of one full month. The certificate must also contain a provision stating the amount of premiums that are payable under the certificate and a provision reciting or setting out the substance of sections of the society's laws or rules in force at the time of issuance of the certificate that, if violated, will result in the termination or reduction of benefits payable under the certificate. If the laws of the society provide for expulsion or suspension of a member, the certificate must also contain a provision that any member expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, is entitled to maintain the certificate in force by continuing payment of the required premium.

(g) A benefit contract issued on the life of a person below the society's minimum age for adult membership may provide for transfer of control of ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer and may provide in all other respects for the regulation, government, and control of those certificates and all rights, obligations, and liabilities incident to and connected with those certificates. Ownership rights before transfer shall be specified in the certificate.

(h) A society may specify the terms and conditions on which benefit contracts may be assigned.



Sec. 21.84.260. - The contract. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.265. - Nonforfeiture benefits, cash surrender values, certificate loans, and other options.

(a) For certificates issued before one year after the January 1, 1998, the value of a paid-up nonforfeiture benefit and the amount of a cash surrender value, loan, or other option granted shall comply with the provisions of law applicable on December 31, 1997.

(b) For certificates issued on or after January 1, 1999 for which reserves are computed on the Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Table, the Commissioner's 1958 Standard Ordinary Mortality Table, the Commissioner's 1980 Standard Mortality Table, or a more recent table made applicable to life insurers, a paid-up nonforfeiture benefit and the amount of a cash surrender value, loan, or other option granted may not be less than the corresponding amount based on the interest rate and mortality tables authorized by the laws of this state for the calculation of those benefits by life and health insurers issuing policies containing similar benefits based upon these tables.



Sec. 21.84.270. - Standard provisions. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered






Article 05 - FINANCIAL

Sec. 21.84.275. - Investments.

A society shall invest its funds only in investments authorized by the laws of this state for the investment of assets of life insurers and subject to the limitations on the investment of assets of life insurers. A foreign or alien society permitted or seeking to do business in this state that invests its funds in accordance with the laws of the state, district, territory, country, or province in which it is incorporated shall meet the requirements of this section for the investment of funds.



Sec. 21.84.280. - Prohibited provisions. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.290. - Premiums defined. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.84.300. - , 21.84.310l Accident and health insurance and total and permanent disability insurance certificates; reinsurance. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.320. - Funds.

(a) All assets shall be held, invested, and disbursed for the use and benefit of the society, and a member or beneficiary may not have or acquire individual rights or become entitled to an apportionment or the surrender of a part of the assets, except as provided in the benefit contract.

(b) A society may create, maintain, invest, disburse, and apply special funds necessary to carry out a purpose permitted by the laws of the society.

(c) [Repealed, Sec. 36 ch 96 SLA 1997].

(d) A society may, under a resolution of its supreme governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to laws regulating life and health insurers establishing those accounts and issuing those contracts. To the extent the society considers it necessary in order to comply with applicable federal or state law, or any rule made under applicable federal or state law, the society may

(1) adopt special procedures for the conduct of the business and affairs of a separate account;

(2) for persons having beneficial interests in the account, provide special voting and other rights, including special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account; and

(3) issue contracts on a variable basis to which AS 21.84.255 (b) and (d) do not apply.



Sec. 21.84.330. - Investments. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.335. - Applicability of other code provisions.

(a) Except as provided in this section, societies are governed by this chapter and are exempt from all other provisions of the insurance laws of this state for all purposes, including governmental relations with the state.

(b) In addition to the provisions of this chapter, the following provisions of this title apply to fraternal benefit societies to the extent applicable and not in conflict with the express provisions of this chapter and the reasonable implications of this chapter:

(1) AS 21.03;

(2) AS 21.06;

(3) AS 21.09.050 ;

(4) AS 21.09.100 ;

(5) AS 21.09.200 ;

(6) AS 21.09.205 ;

(7) AS 21.18;

(8) AS 21.21;

(9) AS 21.27;

(10) AS 21.33;

(11) AS 21.36;

(12) AS 21.42.290 ;

(13) AS 21.42.355 ;

(14) AS 21.53;

(15) AS 21.54;

(16) AS 21.56;

(17) AS 21.69.370 ;

(18) AS 21.69.640 ;

(19) AS 21.78; and

(20) AS 21.89.060 .



Sec. 21.84.340. - 21.84.390 - l Annual statement; annual valuation of certificates; failure to file annual statement; examination of domestic societies; examination of foreign and alien societies; no adverse publications. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.400. - Taxation.

Every society organized or licensed under this chapter is a charitable and benevolent institution, and all of its funds shall be exempt from every state, or other political subdivision, tax other than taxes on real estate and office equipment.






Article 06 - REGULATION

Sec. 21.84.410. - 21.84.460 - l Licensing of agents; license required; qualifications and application; notice of appointment; termination of appointment; suspension and revocation of license. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.84.455. - Valuation.

(a) Standards of valuation for certificates issued before January 1, 1999 shall be those provided by the laws applicable immediately before January 1, 1998.

(b) The minimum standards of valuation for certificates issued on or after January 1, 1999 shall be based on the following tables, which shall be under valuation methods and standards, including interest assumptions, in accordance with the laws of this state applicable to life and health insurers issuing policies containing similar benefits:

(1) for certificates of life insurance, the Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Mortality Table, the Commissioner's 1958 Standard Ordinary Mortality Table, the Commissioner's 1980 Standard Ordinary Mortality Table, or a more recent table made applicable to life insurers;

(2) for annuity and pure endowment certificates, for total and permanent disability benefits, for accidental death benefits, and for noncancellable accident and health benefits, the tables authorized for use by life and health insurers in this state.

(c) The director may, in the director's discretion, accept other standards for valuation if the director finds that the reserves produced under those standards will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard presented in this section. The director may, in the director's discretion, vary the standards of mortality applicable to benefit contracts on substandard lives or other extrahazardous lives by any society authorized to do business in this state.

(d) A society, with the consent of the insurance supervisory official of the state of domicile of the society and under conditions that the director may impose, may establish and maintain reserves on its certificates in excess of the reserves required, but the contractual rights of any benefit member shall not be affected.



Sec. 21.84.465. - Reports.

(a) Reports shall be filed in accordance with the provisions of this section.

(b) A society transacting business in this state shall annually, on or before March 2, unless the time has been extended by the director for cause shown, file with the director a true statement of the society's financial conditions, transactions, and affairs for the preceding calendar year and pay the applicable fee under AS 21.06.250 . The statement shall be in the general form and content approved by the National Association of Insurance Commissioners for fraternal benefit societies and supplemented by additional information required by the director.

(c) As a part of the annual statement required by this section, each society shall, on or before March 1, file with the director a valuation of the society's certificates in force on the preceding December 31, but the director may, in the director's discretion, for cause shown, extend the time for filing the valuation for not more than two calendar months. The valuation shall be done in accordance with the standards specified in AS 21.84.455 . The valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the insurance regulatory agency of the state of domicile of the society.

(d) If a society fails to file the annual statement in the form and within the time provided by this section, the society shall forfeit $100 for each day that the neglect continues, and, upon notice by the director to that effect, the society's authority to do business in this state shall cease while the default continues.

(e) A synopsis of its annual statement providing an explanation of the facts concerning the condition of the society shall be either printed and mailed to each benefit member of the society not later than June 1 of each year or published in the society's official publication.

(f) The director may require a society to file quarterly financial statements. If quarterly financial statements are required, the statements must follow for a given quarter the reporting specified in the quarterly financial statement blank form and instructions most recently approved by the National Association of Insurance Commissioners.



Sec. 21.84.470. - Misrepresentation. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.475. - License.

Societies that are authorized to transact business in this state on January 1, 1998, and societies licensed after January 1, 1998 and before July 1, 1998, may continue the business through June 30, 1998. The authority of those societies and all other societies licensed after January 1, 1998 may be renewed annually, but, in all cases, terminates on the first day of the succeeding July. However, a license issued continues in full force and effect until the new license is issued or specifically refused. For each license or renewal, the society shall pay a fee set under AS 21.06.250 . A certified copy or duplicate of the license shall be prima facie evidence that the licensee is a fraternal benefit society under this chapter.



Sec. 21.84.480. - Discrimination and rebates. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.485. - Examination of societies.

The director may examine a society in the manner authorized for an insurer under AS 21.06.120 - 21.06.230. The requirements, procedures, authorization, and process for examinations authorized under this section shall be the same as for an insurer.



Sec. 21.84.490. - Service of process. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.495. - Foreign or alien society; admission.

A foreign or alien society may not transact business in this state without a license issued by the director. A foreign or alien society desiring admission to this state shall comply with the requirements and limitations of this chapter applicable to domestic societies. The society may be licensed to transact business in this state upon filing with the director

(1) a certified copy of its articles of incorporation;

(2) a copy of its bylaws, certified by its secretary or corresponding officer;

(3) a power of attorney to the director as prescribed in AS 21.84.625;

(4) a statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the director, verified by an examination made by the supervising insurance official of its home state or other state, territory, province, or country, satisfactory to the director;

(5) certification from the proper official of its home state, territory, province, or country that the society is legally incorporated and licensed to transact business therein;

(6) copies of its certificate forms;

(7) information showing that its assets are invested in accordance with the provisions of this chapter; and

(8) other information the director may consider necessary.



Sec. 21.84.500. - 21.84.520 - l Consolidations and mergers; effect of consolidations and mergers; conversion into mutual life insurer. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.530. - Injunction, liquidation, receivership of domestic society.

(a) When the director upon investigation finds that a domestic society (1) has exceeded its powers; (2) has failed to comply with this chapter; (3) is not fulfilling its contracts in good faith; (4) has a membership of fewer than 400 after an existence of one year or more; or (5) is conducting business fraudulently or in a manner hazardous to its members, creditors, the public, or the business; the director shall notify the society of the findings, state in writing the reasons for dissatisfaction, and demand that the society correct the deficiency. After receipt of the director's notice the society shall have 30 days in which to comply with the director's request, and if the society fails to comply with the director, the director shall notify the society of the findings of noncompliance and require the society to show cause on a date named why it should not be enjoined from carrying on any business until the violation complained of has been corrected, or why an action in quo warranto should not be commenced against the society.

(b) If on the date named the society does not present good and sufficient reasons why it should not be enjoined or why the action should not be commenced, the director may present the facts to the attorney general who shall, if the attorney general considers the circumstances warrant, commence an action to enjoin the society from transacting business or in quo warranto. The court shall notify the officers of the society of a hearing. If after a full hearing it appears that the society should be enjoined or liquidated or a receiver appointed, the court shall enter the necessary order.

(c) A society so enjoined does not have the authority to do business until

(1) the director finds that the violation complained of has been corrected;

(2) the costs of the action have been paid by the society if the court finds that the society was in default as charged;

(3) the court has dissolved its injunction;

(4) the director has reinstated the society's license.

(d) If the court orders the society liquidated, it shall be enjoined from carrying on any further business, and the receiver of the society shall proceed at once to take possession of the books, papers, money, and other assets of the society and, under the direction of the court, proceed immediately to close the affairs of the society and to distribute its funds to those entitled to them.

(e) An action under this section may not be recognized in a court of this state unless brought by the attorney general upon request of the director. When a receiver is to be appointed for a domestic society, the court shall appoint the director as the receiver.

(f) The provisions of this section relating to hearing by the director, action by the attorney general at the request of the director, hearing by the court, injunction, and receivership shall be applicable to a society that voluntarily determines to discontinue business.



Sec. 21.84.535. - Suspension, revocation, or refusal of license of foreign or alien society.

(a) When the director, upon investigation, finds that a foreign or alien society transacting or applying to transact business in this state (1) has exceeded its powers, (2) has failed to comply with a provision of this chapter, (3) is not fulfilling its contracts in good faith, or (4) is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public, the director shall notify the society in writing of the deficiency or deficiencies and state in writing the reasons for the director's dissatisfaction. The director shall immediately issue a written order to the society requiring that the deficiency or deficiencies be corrected. After receipt of the order, the society shall have 30 days to comply with the director's order for correction. If the society fails to comply, the director shall notify the society of the findings of noncompliance and require the society to show cause on a date to be named why its license should not be suspended, revoked, or refused. If, on that date, the society does not present good and sufficient reason why its authority to do business in this state should not be suspended, revoked, or refused, the director may suspend or refuse the license of the society to do business in this state until satisfactory evidence is furnished to the director that the suspension or refusal should be withdrawn, or the director may revoke the authority of the society to do business in this state.

(b) Nothing in this section shall be construed to prevent the society from continuing in good faith all contracts made in this state during the time the society was legally authorized to transact business in this state.



Sec. 21.84.540. - Injunction.

An application or petition for injunction against a domestic, foreign, or alien society, or branch thereof, may not be recognized in a court of this state unless made by the attorney general upon request of the director.



Sec. 21.84.550. - Review. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered



Sec. 21.84.560. - 21.84.580 - l Society and fraternal benefit societies defined; lodge system defined; representative form of government defined. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered



Sec. 21.84.565. - Licensing of agents.

(a) Agents of societies shall be licensed in accordance with the provisions of AS 21.27.

(b) An examination or license may not be required of a regular salaried officer, employee, or member of a licensed society who devotes substantially all the person's services to activities other than the solicitation of fraternal insurance contracts from the public and who receives for the solicitation of fraternal insurance contracts no commission or other compensation directly dependent upon the amount of business obtained.



Sec. 21.84.575. - Unfair methods of competition and unfair and deceptive acts and practices.

A society and an agent authorized to do business in this state are subject to the provisions of AS 21.36; however, nothing in those provisions shall be construed as applying to or affecting

(1) the right of a society to determine its eligibility requirements for membership; or

(2) the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.



Sec. 21.84.590. - Other provisions applicable. [Repealed, Sec. 36 ch 96 SLA 1997].

Repealed or Renumbered






Article 07 - MISCELLANEOUS

Sec. 21.84.625. - Service of process.

(a) A society authorized to do business in this state shall appoint in writing the director and the director's successors in office to be its true and lawful attorney upon whom all lawful process in an action or proceeding against it shall be served. The society shall agree in writing that any lawful process against it that is served on the appointed attorney is of the same legal force and validity as if served on the society and that the authority continues in force so long as any liability remains outstanding in this state. Copies of the appointment, certified by the director, are sufficient evidence of the appointment and shall be admitted in evidence with the same force and effect as the original.

(b) Service may only be made on the director or, if the director is absent, upon the person in charge of the director's office. Service shall be made in duplicate and shall constitute sufficient service on the society. When legal process against a society is served on the director, the director shall immediately forward one of the duplicate copies by registered mail, prepaid, to the secretary or corresponding officer. Legal process shall not be served on a society except in the manner provided in this section. At the time of serving a process on the director, the plaintiff or complainant in the action shall pay to the director a fee set under AS 21.06.250 .

(c) A society shall respond to the service of process as provided in the Alaska Rules of Civil Procedure.



Sec. 21.84.650. - Penalties.

(a) A person who knowingly makes a false or fraudulent statement or representation in or with reference to an application for membership, or for the purpose of obtaining money from or a benefit in a society, is guilty of a misdemeanor and is punishable by a fine of not more than $2,500 and is liable for a civil penalty of three times the amount received by the violator as compensation or commission. A civil penalty may be sued for and recovered by the aggrieved person or society for the person's or society's own use and benefit.

(b) A person who makes a false sworn statement in a report or declaration required or authorized by this chapter or in a statement concerning the death or disability of an insured for the purpose of obtaining payment of a benefit named in the certificate and who does not believe the statement to be true is guilty of perjury and, upon conviction, is subject to the penalties prescribed by law for perjury under AS 11.56.200 .

(c) A person who solicits membership for, or in any manner assists in procuring membership in, a society not licensed to do business in this state is guilty of a violation and, upon conviction, is punishable by a fine of not less than $50 or more than $200.

(d) A person who knowingly engages in conduct that constitutes a violation of the provisions of this chapter for which a penalty is not otherwise prescribed is guilty of a misdemeanor and, upon conviction, is punishable by a fine of not more than $2,500.

(e) In this section, "knowingly" has the meaning given in AS 11.81.900.



Sec. 21.84.675. - Review.

Decisions and findings of the director made under the provisions of this chapter are subject to review by proceedings in a court of competent jurisdiction in this state.



Sec. 21.84.700. - Exemption of certain societies.

(a) Nothing contained in this chapter shall be construed to affect or apply to

(1) grand or subordinate lodges of societies, orders, or associations doing business in this state that provide benefits exclusively through local or subordinate lodges;

(2) societies, orders, or associations that admit to membership only persons engaged in one or more crafts or hazardous occupations, in the same or similar lines of business, and that insure only members and families of the society, order, or association, and the ladies' societies or ladies' auxiliaries of the societies, orders, or associations;

(3) domestic societies that limit their membership to employees of a particular city or town, designated firm, business house, or corporation and that provide for death benefits of not more than $400 or health care benefits of not more than $350 to a person in one year, or both; or

(4) domestic societies or associations of a purely religious, charitable, or benevolent description that provide for death benefits of not more than $350 or health care benefits of not more than $350 to a person in one year, or both.

(b) A society or association described in (a) (3) or (4) of this section that provides for death or health care benefits for which benefit certificates are issued and a society or association described in (a) (4) of this section that has more than 1,000 members are not exempt from the provisions of this chapter but shall comply with the requirements of this chapter.

(c) A society that, by the provisions of this section, is exempt from the requirements of this chapter, except a society described in (a) (2) of this section, may not give or allow or promise to give or allow to a person compensation for procuring new members.

(d) A society that provides benefits for health care or death resulting solely from accident and that does not obligate itself to pay natural death or health care benefits has all of the privileges and is subject to all the applicable provisions and regulations of this chapter, except that the provisions of this chapter relating to medical examination, evaluations of benefit certificates, and incontestability do not apply to the society.

(e) The director may require a society or association to provide, by examination or otherwise, information that will enable the director to determine whether the society or association is exempt from the provisions of this chapter.

(f) Societies that are exempt from the provisions of this chapter under the provisions of this section shall also be exempt from all other provisions of the insurance laws of this state.



Sec. 21.84.900. - Definitions.

In this chapter,

(1) "alien society" means a society formed under the laws other than those of the United States of America, its states, territories, or the District of Columbia;

(2) "benefit contract" means the agreement for provision of benefits authorized by AS 21.84.201 , as that agreement is described in AS 21.84.255(a);

(3) "benefit member" means an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract;

(4) "certificate" means the document issued as written evidence of the benefit contract;

(5) "domestic society" means a society formed under the laws of this state;

(6) "foreign society" means a society formed under the laws of another state, a territory belonging to the United States of America, or the District of Columbia;

(7) "fraternal benefit society" means an incorporated society, order, or supreme lodge, without capital stock, including one exempted under AS 21.84.700 (a)(2), whether incorporated or not, that is conducted solely for the benefit of its members and their beneficiaries and not for profit, that is operated on a lodge system with ritualistic form of work, that has a representative form of government, and that makes provision for the payment of benefits under this chapter;

(8) "laws" means the society's articles of incorporation, constitution, and bylaws, however designated;

(9) "lodge" means subordinate member units of the society known as camps, courts, councils, branches, or another designation;

(10) "lodge system" means a society having a supreme governing body and subordinate lodges into which members are elected, initiated, or admitted under its laws, ritual, and rules; subordinate lodges are required by the laws of the society to hold regular meetings at least once in each month in furtherance of the purposes of the society;

(11) "premiums" means rates, dues, or other required contribution by whatever name known that are payable under the certificate;

(12) "rules" means all rules, regulations, or resolutions adopted by the supreme governing body or board of directors that are intended to have general application to the members of the society.

(13) "society," unless otherwise indicated, means a fraternal benefit society.









Chapter 21.85. - REGULATION OF MULTIPLE EMPLOYER WELFARE ARRANGEMENTS

Sec. 21.85.010. - Certificate of authority required.

(a) A person may not establish or maintain a self-funded multiple employer welfare arrangement except as authorized by a subsisting certificate of authority issued to the arrangement by the director.

(b) A self-funded multiple employer welfare arrangement is established or maintained in this state if

(1) one or more of the employer members participating in the arrangement is domiciled or maintains its principal place of business in the state; or

(2) the multiple employer welfare arrangement solicits an employer that is domiciled in this state or has its principal headquarters or principal administrative offices in this state.



Sec. 21.85.020. - Name.

A self-funded multiple employer welfare arrangement may not use a name that includes the words "insurance," "casualty," "surety," "health and accident," "mutual," or other terms descriptive of an insurer or insurance business. A self-funded multiple employer welfare arrangement may not have or use a name that is the same as or so similar to that of another self-funded multiple employer welfare arrangement or insurer that the name is likely to mislead the public.



Sec. 21.85.030. - Qualifications for a certificate of authority.

(a) The director may not issue a certificate of authority to a self-funded multiple employer welfare arrangement unless the arrangement establishes to the satisfaction of the director that

(1) employers participating in the arrangement are members of a bona fide association or group of two or more businesses in the same or a closely related trade, profession, or industry that provide support, services, or supplies primarily to that trade, profession, or industry;

(2) employers or employees participating in the arrangement exercise direct control over the arrangement; as described in this paragraph,

(A) subject to (B) of this paragraph, direct control exists if the employers or employees participating in the arrangement have the right to elect at least 75 percent of the individuals designated in the arrangement's organizational documents as having control over the operations of the arrangement and the individuals designated in the arrangement's organizational documents in fact exercise control over the operation of the arrangement;

(B) use of a third-party administrator to process claims and to assist in the administration of the arrangement is not evidence of the lack of exercise of control over the operations of the arrangement;

(3) the arrangement is a nonprofit organization;

(4) the arrangement provides only allowable benefits, except the arrangement may provide life insurance coverage to its participants if the life insurance coverage is provided under contracts that comply with this title;

(5) the arrangement has adequate facilities and competent personnel, as determined by the director, to service the health benefit plan or has contracted with a third-party administrator licensed under AS 21.27 to service the health benefit plan;

(6) the arrangement provides allowable benefits to not less than two employers and not less than 75 employees;

(7) the arrangement does not solicit participation in the arrangement from the general public, except the arrangement may employ or independently contract with a licensed insurance producer who may be paid a commission or other remuneration to enroll employers in the arrangement;

(8) the arrangement is not organized or maintained solely as a conduit for the collection of premiums and the forwarding of premiums to an insurance company, except that the arrangement may act as a conduit for the collection and forwarding of premiums for life insurance coverage under (4) of this subsection;

(9) the arrangement

(A) has deposited $200,000 with the director to be used for the payment of claims in the event the arrangement becomes insolvent and has submitted to the director a written plan of operation that, in the discretion of the director, ensures the financial integrity of the arrangement; and

(B) is able to remain financially solvent; the director may consider the following in determining the ability of the arrangement to remain financially solvent:

(i) pro forma financial statements;

(ii) types and levels of stop-loss insurance coverage, including attachment points of the coverage;

(iii) whether a deposit is required for each employee covered under the arrangement equal to at least one month's cost of providing benefits under the arrangement;

(iv) the experience of the individuals who will be involved in the management of the arrangement, including employees, independent contractors, and consultants; and

(v) other factors the director considers relevant to determining the ability of the arrangement to remain financially solvent.

(b) The director may require that the articles, bylaws, agreements, trusts, or other documents or instruments describing the rights and obligations of the employers, employees, and beneficiaries of the arrangement require that employers participating in the arrangement are liable for a pro rata share of all liabilities of the arrangement that are unpaid.

(c) The arrangement shall maintain stop-loss insurance coverage covering 100 percent of claims in excess of the attachment point recommended by a qualified actuary.



Sec. 21.85.040. - Application for a certificate of authority.

To apply for an original certificate of authority, a self-funded multiple employer welfare arrangement shall file with the director its application, accompanied by the applicable fees set under AS 21.06.250 , showing its name, the location of its home office, its date of organization, its state of domicile, and additional information that the director may reasonably require. The application shall be submitted together with

(1) a copy of all articles, bylaws, agreements, trusts, or other documents or instruments describing the rights and obligations of the employers, employees, and beneficiaries of the arrangement;

(2) a copy of each summary plan description of the arrangement filed or required to be filed with the United States Department of Labor, including any amendments to each description;

(3) evidence of coverage of or letter of intent to participate executed by at least two employers providing allowable benefits to at least 75 employees;

(4) a copy of the arrangement's most recent financial statement in compliance with AS 21.85.080 or, if the arrangement has been in existence for less than one year, pro forma financial statements, including a balance sheet, an income statement, a statement of changes in financial condition, and an actuarial opinion that the unpaid claim liability of the arrangement satisfies the standards in AS 21.18.080 - 21.18.086;

(5) proof that the arrangement maintains and will continue to maintain fidelity bonds required by the United States Department of Labor under 29 U.S.C. 1001 - 1461 (Employee Retirement Income Security Act of 1974);

(6) a copy of any stop-loss insurance policies maintained or proposed to be maintained by the arrangement;

(7) biographical reports, on forms prescribed by the National Association of Insurance Commissioners, evidencing the general trustworthiness and competence of each individual who is serving or who will serve as a managing employee or fiduciary of the arrangement;

(8) a notarized statement executed by an officer of the arrangement certifying, to the best knowledge and belief of the officer, that the information provided in the application is true and correct and that the arrangement is in compliance with the requirements in

(A) AS 21.85.020 ;

(B) 29 U.S.C. 1001 - 1461 (Employee Retirement Income Security Act of 1974) or a statement of any requirements with which the arrangement is not in compliance and a statement of proposed corrective action; and

(C) AS 21.85.050 ;

(9) base contribution rates for participation under the arrangement for its initial year of operations.



Sec. 21.85.050. - Minimum reserves.

A self-funded multiple employer welfare arrangement shall establish and maintain reserves equal to the greater of

(1) 30 percent of the unpaid claim liability of the arrangement; or

(2) the amount recommended and certified by a qualified actuary.



Sec. 21.85.060. - Investments.

A multiple employer welfare arrangement shall maintain an amount at least equal to 85 percent of net unpaid claim liability in

(1) cash and cash equivalents;

(2) the fully insured portion of a bank deposit when the insurance is provided by a solvent agency of the United States government or by collateral;

(3) a bank certificate of deposit, subject to review by the director; if the director determines that the amount of the certificate of deposit purchased by an insurer in any one bank is not a sound investment, the director may require the insurer to liquidate that portion found to be an unsound investment;

(4) a share or savings account of a savings and loan or building and loan association, to the extent that an account is insured by the Federal Deposit Insurance Corporation; or

(5) a rated credit instrument that is issued, assumed, guaranteed, or insured by the United States or Canada or by a government-sponsored enterprise of the United States or Canada if the instrument is assumed, guaranteed, or insured by the United States or Canada or is otherwise backed or supported by the full faith and credit of the United States or Canada.



Sec. 21.85.070. - Contribution rates.

(a) A self-funded multiple employer welfare arrangement shall establish and maintain contribution rates that

(1) fund the greater of

(A) the amount recommended and certified by a qualified actuary in order for the self-funded multiple employer welfare arrangement to remain financially solvent; or

(B) the sum of projected claims liability for the year, plus all projected costs of operation of the arrangement for the year, plus an amount equal to any deficiency in the reserves of the arrangement for the prior year, minus an amount equal to the reserves of the arrangement in excess of the minimum required level of reserves; and

(2) are not excessive, inadequate, or unfairly discriminatory.

(b) A self-funded multiple employer welfare arrangement shall, before use, file with the director

(1) a rate or fee of any kind to be charged a participating employer or employee;

(2) every rating manual, schedule, plan, rule, or formula; and

(3) any modification to the rating manual, schedule, plan, rule or formula.

(c) The director shall disapprove by order a contribution rate or fee submitted under (b) of this section that does not meet the requirements of (a) of this section or is in any respect not in compliance with or in violation of law.

(d) A filing under (b) of this section must state the effective date and must provide a comprehensive description of the coverage. The director may withhold the information provided under (b)(2) and (3) of this section from public inspection for as long as the director determines that withholding the information is necessary to protect the arrangement against unwarranted injury or is in the public interest.



Sec. 21.85.080. - Reporting requirements.

(a) A self-funded multiple employer welfare arrangement shall annually, before March 2, file with the director on forms prescribed by the director, a full and true statement of its financial condition, transactions, and affairs as of the preceding December 31, including

(1) a statement of financial condition;

(2) a statement of change in financial condition for the year accompanied by an actuarial opinion by a qualified actuary that includes

(A) a certification that the unpaid claim liability of the arrangement meets the requirements of AS 21.18.080 - 21.18.086;

(B) the recommended level of specific and aggregate stop-loss insurance the arrangement should maintain;

(C) a description of the actuarial soundness of the arrangement, including any recommended actions the arrangement should take to improve its actuarial soundness;

(3) a statement of the arrangement's contribution rates for the next year;

(4) if the total payments to the arrangement for participation during the prior year of operations exceeded the sum of $2,000,000, certified financial statements for the prior two years, or for each year and partial year that the self-funded multiple employer welfare arrangement has been in business if less than two years;

(5) a report showing the number of participating employers and number of covered lives at the end of the year and contributions received during the year in the state;

(6) additional information the director determines is necessary in order to determine the financial integrity of the arrangement.

(b) A self-funded multiple employer welfare arrangement shall, within 60 days after the end of each quarter, file with the director, on forms prescribed by the director, a full and true statement of its financial condition, transactions, and affairs as of the preceding quarter, including

(1) a statement of financial condition;

(2) a statement of change in financial condition for the period since the end of the prior year;

(3) a report showing the number of participating employers and number of covered lives at the end of the quarter and contributions received during the quarter in the state;

(4) additional information the director determines is necessary in order to determine the financial integrity of the arrangement.

(c) A self-funded multiple employer welfare arrangement shall file with the director a copy of the arrangement's Internal Revenue Service form 5500, including all attachments to the form.



Sec. 21.85.090. - Consumer information notice.

A self-funded multiple employer welfare arrangement must provide a written notice to each participating employee at the time that coverage becomes effective. The notice must

(1) be clear and conspicuous;

(2) be in at least 10-point type;

(3) state that

(A) the coverage is issued by a self-funded multiple employer welfare arrangement;

(B) coverage and benefits provided under a self-funded multiple employer welfare arrangement are not protected by the Alaska Life and Health Insurance Guaranty Association; and

(C) if the self-funded multiple employer welfare arrangement does not pay expenses that are eligible for payment under the plan for any reason, the employer or employee covered by the plan may be responsible for the payment of those expenses.



Sec. 21.85.100. - Applicability of other provisions.

In addition to the provisions contained or referred to in this chapter, the following chapters and provisions of this title also apply with respect to self-funded multiple employer welfare arrangements to the extent applicable and not in conflict with the express provisions of this chapter and the reasonable implications of the express provisions, and, for the purposes of the application, the arrangements shall be considered to be a mutual insurer:

(1) AS 21.03;

(2) AS 21.06;

(3) AS 21.07;

(4) AS 21.09.100 , 21.09.120, 21.09.130, 21.09.140 - 21.09.200, 21.09.210, 21.09.245 - 21.09.270, 21.09.300, and 21.09.320;

(5) AS 21.18.010 - 21.18.050, 21.18.080 - 21.18.086, and 21.18.100;

(6) AS 21.33;

(7) AS 21.36;

(8) AS 21.42.120 , 21.42.130, 21.42.345 - 21.42.365, and 21.42.375 - 21.42.500;

(9) AS 21.48;

(10) AS 21.54;

(11) AS 21.55;

(12) AS 21.56;

(13) AS 21.78;

(14) AS 21.89.060 ;

(15) AS 21.90.



Sec. 21.85.500. - Definitions.

In this chapter,

(1) "allowable benefit" means a benefit for medical care;

(2) "bona fide association" has the meaning given in AS 21.54.500 ;

(3) "claims liability" means the total of all incurred and unpaid claims for allowable benefits under a self-funded multiple employer welfare arrangement that are not reimbursed or reimbursable by stop-loss insurance, subrogation, or other sources;

(4) "health benefit plan" has the meaning given in AS 21.54.500 ;

(5) "multiple employer welfare arrangement" has the meaning given in 29 U.S.C. 1002; "multiple employer welfare arrangement" does not include a group that the director designates under AS 21.54.060 (5) as subject to issuance of a group health insurance policy;

(6) "qualified actuary" means an individual who

(A) is a member in good standing of the American Academy of Actuaries;

(B) meets the qualification standards of the American Academy of Actuaries to sign statements of actuarial opinion;

(C) is familiar with the valuation requirements under AS 21.18; and

(D) has not been disqualified by the director, after notice and hearing under AS 21.06.180 , for

(i) a violation of this title or other law pertinent to the duties or responsibilities of a qualified actuary;

(ii) conviction of a fraudulent act;

(iii) conduct considered by the director to reflect incompetence or untrustworthiness;

(iv) resignation or removal as an actuary with a company or a consulting firm within the past five years due to acts or omissions indicated in a report of examination or due to failure to adhere to generally accepted actuarial standards; or

(v) failure to notify the director of an action taken against the actuary by an insurance regulator of another state for grounds that are substantially the same as a provision under this paragraph;

(7) "reserves" means the excess of assets of a self-funded multiple employer welfare arrangement minus the liabilities of the arrangement;

(8) "self-funded multiple employer welfare arrangement" or "arrangement" means a multiple employer welfare arrangement that does not provide for payment of benefits under the arrangement solely through a policy of insurance issued by one or more authorized insurance companies.






Chapter 21.86. - HEALTH MAINTENANCE ORGANIZATIONS

Sec. 21.86.010. - Establishment of health maintenance organizations.

(a) A person may apply to the director for and obtain a certificate of authority to establish and operate a health maintenance organization in compliance with this chapter. A person may not establish or operate a health maintenance organization in this state unless the person obtains a certificate of authority under this chapter. A foreign corporation may, subject to its registration, qualify under this chapter to do business in this state as a foreign corporation.

(b) An application for a certificate of authority must be verified by an officer or authorized representative of the applicant, must be in a form prescribed by the director, and must contain or be accompanied by

(1) a copy of the organizational documents of the applicant, including the articles of incorporation, articles of association, partnership agreement, trust agreement, or other applicable documents, and all amendments to the documents;

(2) a copy of the bylaws, regulations, or similar document, if any, regulating the conduct of the internal affairs of the applicant;

(3) a list of the names, addresses, and official positions of the persons who are responsible for the conduct of the affairs of the applicant, including all members of the board of directors, board of trustees, executive committee, or other governing board or committee, the principal officers in the case of a corporation, and the partners or members in the case of a partnership or association;

(4) a copy of contracts made or to be made between the applicant and providers or between the applicant and persons listed in (3) of this subsection;

(5) a copy of the form of evidence of coverage that is to be issued to the enrollees;

(6) a copy of the form or group contract, if any, that is to be issued to employers, unions, trustees, or other organizations;

(7) financial statements showing the applicant's assets, liabilities, and sources of financial support; if the applicant's financial affairs are audited by independent certified public accountants, a copy of the applicant's most recent certified financial statement satisfies the requirement of this paragraph unless the director finds that additional or more recent financial information is required for the proper administration of this chapter;

(8) a description of the proposed method of marketing, a financial plan that includes a projection of operating results anticipated until the organization has had net income for at least one year, and a statement as to the sources of working capital as well as any other sources of funding;

(9) a power of attorney executed by the applicant, if not domiciled in this state, appointing the director and the director's successors in office, and authorized deputies, as the true and lawful attorney of the applicant in and for this state, upon whom all lawful process in any legal action or proceeding against the health maintenance organization, on a cause of action arising in this state, may be served;

(10) a statement reasonably describing the geographic area or areas to be served;

(11) a description of the complaint procedures to be used, as required under AS 21.86.100 ;

(12) as required by regulations adopted by the director, a description of the procedures and programs to be implemented to assure compliance with state and federal statutes and regulations regarding the quality of health care;

(13) a description of the mechanism by which enrollees will be afforded an opportunity to participate in matters of policy and operation under AS 21.86.040 ;

(14) the deposit required under AS 21.86.140 (b);

(15) other information that the director requires in order to make a determination under AS 21.86.020 ;

(16) the application fee prescribed under AS 21.06.250 .

(c) An applicant, or a health maintenance organization holding a certificate of authority granted under this chapter, shall, unless otherwise provided for, file a notice describing any material modification of the organization's operation as described in the information submitted under (b) of this section. The notice shall be filed with the director before the modification. If the director does not disapprove the modification within 30 days after the filing of the notice, the modification is considered approved. The director may adopt regulations exempting from the filing requirements of this subsection those items that the director considers unnecessary to report.

(d) An applicant, or a health maintenance organization holding a certificate of authority granted under this chapter, shall file with the director all contracts of reinsurance. An agreement between the organization and an insurer is subject to the laws of this state regarding reinsurance. All reinsurance agreements and modifications to a reinsurance agreement shall be filed with the director and must be approved by the director. A reinsurance agreement remains in full force and effect for at least 90 days following written notice to the director, by registered mail, of cancellation by either party.



Sec. 21.86.020. - Issuance of certificate of authority; approval of changes.

(a) Within 10 days after receipt of an application for a certificate of authority, the director shall forward a copy of the application to the commissioner of health and social services. Within 60 days after the commissioner of health and social services receives the copy of the application, the commissioner shall make a recommendation regarding the granting of the certificate of authority.

(b) The director shall either issue or deny a certificate of authority within 30 days after receipt of the commissioner of health and social services' recommendation. However, the director may extend the time for issuance or denial of a certificate of authority if additional information is needed in order to make a decision, and notice of the extension is provided to the applicant by the 90th day after the director received the application. A certificate of authority shall be issued if the director determines that the following conditions are met:

(1) the persons responsible for the conduct of the affairs of the applicant are competent and trustworthy;

(2) the applicant will effectively provide or arrange for the provision of basic health care services on a prepaid basis, through insurance or otherwise, except to the extent of reasonable requirements for copayments;

(3) the applicant is financially responsible and may reasonably be expected to meet its obligations to enrollees and prospective enrollees; in determining if this condition is met, the director may consider

(A) the financial soundness of the arrangements for health care services and the schedule of charges used in connection with those services;

(B) the adequacy of working capital;

(C) an agreement with an insurer, a hospital or medical service corporation, a government, or other organization for ensuring the payment of the cost of health care services or providing for automatic applicability of an alternative coverage if the health maintenance organization is discontinued;

(D) an agreement with providers for the provision of health care services; and

(E) a deposit of cash or securities submitted under AS 21.86.140 ;

(4) the enrollees will be afforded an opportunity to participate in matters of policy and operation as provided in AS 21.86.040 ;

(5) nothing in the proposed method of operation, as shown by the information submitted under AS 21.86.010 or by independent investigation, is contrary to the public interest;

(6) the information submitted under AS 21.86.010 (b)(12) indicates that the applicant will be able to comply with state and federal statutes and regulations regarding the quality of health care.

(c) If a certificate of authority is denied under this section, the applicant may request a hearing under AS 21.86.200 .



Sec. 21.86.030. - Powers of a health maintenance organization.

(a) A health maintenance organization may

(1) purchase, lease, construct, renovate, operate, or maintain hospitals, other health care facilities, their ancillary equipment, and property reasonably required for its principal office or for purposes necessary in the transaction of the business of the organization;

(2) make loans to a medical group under contract with it in furtherance of its program, or make loans to a corporation or corporations under its control for the purpose of acquiring or constructing medical facilities and hospitals or in furtherance of a program providing health care services to enrollees;

(3) furnish health care services through providers that are under contract with or employed by the health maintenance organization;

(4) contract with a person for the performance, on the organization's behalf, of certain functions such as marketing, enrollment, and administration;

(5) contract with an insurance company licensed in this state, or with a hospital or medical service corporation authorized to do business in this state, for the provision of insurance, indemnity, or reimbursement against the cost of health care services provided by the health maintenance organization;

(6) offer other health care services, in addition to basic health care services.

(b) A health maintenance organization shall file a notice and adequate supporting information with the director before the exercise of a power granted in (a)(1), (2), or (4) of this section. The director may disapprove the exercise of a power only if, in the director's opinion, it would substantially and adversely affect the financial soundness of the health maintenance organization and endanger its ability to meet its obligations. If the director does not disapprove the exercise of power within 30 days after the filing of the notice, it is considered approved. The director may adopt regulations exempting from the filing requirement of this section those activities having a minimal effect on the health maintenance organization.

(c) Nothing in this section relieves a health maintenance organization that wishes to exercise the power described in (a)(1) of this section from the requirements of

(1) AS 18.07, regarding obtaining a certificate of need;

(2) AS 47.32, regarding regulation of hospitals; and

(3) other statutes applicable to hospitals or other health care facilities.



Sec. 21.86.040. - Governing body; enrollee participation.

(a) The governing body of a health maintenance organization may include providers, or other individuals, or both. At least one-third of the governing body must consist of consumers who are substantially representative of enrollees.

(b) The governing body of a health maintenance organization shall establish a mechanism to afford its enrollees an opportunity to participate in matters of policy and operation through the establishment of advisory panels, by the use of advisory referenda on major policy decisions, or through the use of other mechanisms.



Sec. 21.86.050. - Fiduciary responsibility.

(a) A director, officer, employee, or partner of a health maintenance organization who receives, collects, disburses, or invests money in connection with the activities of that organization is responsible for that money in a fiduciary relationship to the organization.

(b) A health maintenance organization shall maintain in force a fidelity bond on employees and officers in an amount not less than $100,000 or another amount prescribed by the director. The bond must be written with at least a one-year discovery period and, if written with less than a three-year discovery period, must contain a provision that cancellation or termination of the bond, whether by or at the request of the insured or by the underwriter, does not take effect sooner than 90 days after written notice of cancellation or termination has been filed with the director, unless an earlier cancellation or termination date is approved by the director.



Sec. 21.86.060. - Provision of services.

(a) A health maintenance organization may provide provider services directly, through provider employees, or may provide the services under arrangements with individual providers or one or more groups of providers.

(b) In addition to basic health care services, a health maintenance organization may provide, or arrange for, other health care services on a prepayment or other financial basis.

(c) Health care services may be provided only by appropriately licensed health care providers.



Sec. 21.86.070. - Evidence of coverage; charges for health care services.

(a) An enrollee residing in this state is entitled to evidence of coverage. If an enrollee obtains coverage from an insurance policy or from a subscriber contract issued by a hospital or medical service corporation, whether by option or otherwise, the insurer or hospital or medical service corporation shall issue the evidence of coverage; otherwise, the health maintenance organization shall issue the evidence of coverage. Each subsequent change in coverage must be evidenced in a separate document issued to the enrollee.

(b) Except as provided in (d) of this section, evidence of coverage, or an amendment or endorsement to coverage, may not be issued or delivered to a person in this state until a copy of the form of the evidence of coverage, amendment, or endorsement has been filed with and approved by the director. A filing shall be made not less than 30 days before the intended date of delivery or issuance. The form of evidence of coverage, amendment, or endorsement is considered approved 30 days after it was filed, unless it is affirmatively approved or disapproved by an order of the director before the expiration of the 30-day period. If the form of evidence of coverage, amendment, or endorsement is disapproved, the director's order must specify the reasons for disapproval. A hearing shall be granted to a person aggrieved by either an approval or disapproval under this subsection if a written request is made by that person to the director. The hearing shall be granted within 30 days after the receipt of the written request.

(c) An evidence of coverage

(1) may not contain a provision or statement that is unjust, unfair, inequitable, misleading, deceptive, or encourages misrepresentation, or that is untrue, misleading, or prohibited under AS 21.86.150 ; and

(2) must contain a clear and concise statement if a contract, or a reasonably complete summary if a certificate, of

(A) the health care services and the insurance or other benefits, if any, to which the enrollee is entitled;

(B) limitations on the services, kind of services, benefits, or kind of benefits, to be provided, including a deductible or copayment feature;

(C) where, and in what manner, information is available as to how services may be obtained;

(D) the total amount of payment for health care services and the indemnity or service benefits, if any, that the enrollee is obligated to pay with respect to individual contracts;

(E) the health maintenance organization's method for resolving enrollee complaints; and

(F) guidelines explaining when treatment may be denied.

(d) If a form of the evidence of coverage, or an amendment or endorsement to it, is subject to the jurisdiction of the director under AS 21.42.120 and 21.42.130, or under AS 21.87.180 , the filing requirements of (b) of this section do not apply. If a form of evidence of coverage, or an amendment or endorsement to it, is subject to AS 21.42.120 and 21.42.130, or to AS 21.87.180 , those applicable provisions, as well as (c) of this section, apply to the content of the form of evidence of coverage, amendment, or endorsement.

(e) A schedule of charges for enrollee coverage for health care services, or an amendment or endorsement to it, may not be used until a copy of the schedule has been filed with and approved by the director. A filing shall be made not less than 30 days before its proposed use. The schedule of charges, amendment, or endorsement is considered approved 30 days after it was filed unless it was affirmatively approved or disapproved by an order of the director before the expiration of the 30-day period. If a schedule of charges, amendment, or endorsement is disapproved, the director's order must specify the reasons for disapproval. A hearing shall be granted to a person aggrieved by either an approval or disapproval under this subsection if a written request is made by that person to the director. The hearing shall be granted within 30 days after receipt of the written request.

(f) A schedule of charges, or an amendment or endorsement to it, shall be established according to sound actuarial principles for various categories of enrollees, but charges applicable to an enrollee may not be individually determined based on that enrollee's health status. The charges may not be excessive, inadequate, nor unfairly discriminatory. Certification by an actuary who is a member in good standing of the American Academy of Actuaries or another person who is considered qualified by the director, as to the appropriateness of the application of the charges, based on reasonable assumptions, must accompany each filing under (e) of this section, along with adequate supporting information.

(g) The director may require that additional relevant material considered necessary by the director be submitted in order to determine the acceptability of a filing made under either (b) or (e) of this section.



Sec. 21.86.075. - Chiropractic health care services.

(a) An enrollee may use the services of a licensed chiropractor of the enrollee's choosing and may not be required to obtain the prior approval of the enrollee's health maintenance organization, a gatekeeper, or primary care physician. Within 10 days after an enrollee's first visit, a chiropractor shall transmit a report containing the enrollee's primary complaint, related history, examination findings, initial diagnosis, and treatment plan to the enrollee's health maintenance organization. If the enrollee and the enrollee's chiropractor determine that the condition of the enrollee has not improved within 30 days after the initial treatment, the chiropractor shall refer the enrollee back to the enrollee's health maintenance organization for examination and possible concurrent care.

(b) If the enrollee's chiropractor recommends chiropractic treatment beyond 30 days, the chiropractor shall conduct a second examination and transmit the findings to the enrollee's health maintenance organization. The transmitted information must include the enrollee's current status regarding the primary complaint, the progress of a revised treatment plan, and the objectives for continued care.

(c) After receiving a 30-day treatment report from a chiropractor under (b) of this section, the enrollee's health maintenance organization may request a review by another chiropractor. The reviewing chiropractor shall conduct a physical examination of the enrollee. The findings of the reviewing chiropractor must be disclosed to the enrollee and the enrollee's chiropractor. Charges for additional chiropractic care recommended by the reviewing chiropractor must be included as covered health care services provided by the health maintenance organization.

(d) If the enrollee's treating chiropractor and the reviewing chiropractor determine that the enrollee's condition has stabilized, ongoing preventative or maintenance care is limited to two chiropractic visits a month. If the treating chiropractor and the reviewing chiropractor disagree on the enrollee's continued treatment, the enrollee and the health maintenance organization shall jointly select a third chiropractor to review the enrollee's chiropractic treatment. Selection of a third chiropractor must occur not more than 60 days after the date of the enrollee's initial treatment by the enrollee's treating chiropractor. Until the third chiropractor's opinion is received in writing by the enrollee and the health maintenance organization, the enrollee may receive chiropractic treatment recommended by the treating chiropractor. The opinion of the third chiropractor as to continued chiropractic treatment is binding on the enrollee and the health maintenance organization. This subsection does not apply if a new documented injury or a substantial exacerbation of the enrollee's previous primary complaint occurs.



Sec. 21.86.078. - Choice of health care provider.

(a) A health maintenance organization shall offer to every enrollee a point-of-service plan option that would allow a covered person to receive covered services from an out-of-network health care provider without obtaining a referral or prior authorization from the health maintenance organization. The point-of-service plan option may require that an enrollee pay a higher deductible or copayment and higher premium for the plan.

(b) A health maintenance organization shall provide each enrollee with an opportunity at the time of enrollment and during the annual open enrollment period to enroll in the point-of-service plan option. The health maintenance organization shall provide written notice of the point-of-service plan option to each enrollee and shall include in that notice a detailed explanation of the financial costs to be incurred by an enrollee who selects that option.



Sec. 21.86.080. - Annual statement; additional reports.

(a) A health maintenance organization shall file an annual statement with the director under AS 21.09.200 and shall provide a copy to the commissioner of health and social services. The annual statement shall be verified by at least two principal officers of the organization. The director may require additional reports that are reasonably necessary and appropriate in order for the director or the commissioner of health and social services to carry out the duties prescribed by this chapter.

(b) The director may require a health maintenance organization to file quarterly financial statements. If quarterly financial statements are required, the statements must follow for a given quarter the reporting specified in the quarterly financial statement blank form and instructions most recently approved by the National Association of Insurance Commissioners.

(c) A filing under this section is subject to AS 21.09.200 and 21.09.205.



Sec. 21.86.087. - [Renumbered as AS 21.06.087 ].

Repealed or Renumbered



Sec. 21.86.090. - Information to enrollees.

A health maintenance organization shall promptly notify its enrollees of a material change in its operation that would directly affect the enrollees.



Sec. 21.86.100. - Complaint system; report.

(a) A health maintenance organization shall establish and maintain a complaint system to provide reasonable procedures for the resolution of written complaints initiated by its enrollees. A complaint system must provide a procedure for forwarding to the commissioner of health and social services a duplicate copy of a complaint relating to patient care or facility operation.

(b) A health maintenance organization shall annually, on or before March 1, submit to the director, in a form prescribed by the director, a report covering the preceding calendar year. The health maintenance organization shall provide a copy of this report to the commissioner of health and social services. The report submitted under this subsection must include

(1) a description of the procedures used in its complaint system;

(2) the total number of complaints handled through its complaint system and a compilation of the causes underlying the complaints filed; and

(3) the number, amount, and disposition of malpractice claims made by an enrollee that were settled during the year by the health maintenance organization; information concerning malpractice claims shall be held confidential by the director and by the commissioner of health and social services, and is not subject to public disclosure.

(c) The director or the commissioner of health and social services may, at any time during normal business hours, examine the complaint system in any place of business of the health maintenance organization in order to determine compliance with this section.



Sec. 21.86.110. - Recovery of health care costs.

If a health maintenance organization determines that an enrollee has received health care services that the enrollee is not entitled to receive under the terms of the health maintenance agreement, the organization may not recover an amount above the actual cost of providing the health care service. This section does not apply if the enrollee gave or withheld information to the health maintenance organization with the intent to mislead or misinform the organization as to the enrollee's right to receive the health care services.



Sec. 21.86.120. - Return of agreement.

A person who enters into a health maintenance agreement may return the agreement to the health maintenance organization or the agent from whom it was purchased within 10 days of the delivery of the agreement to the person if the person is not satisfied for any reason. Upon return of the agreement, the health maintenance organization shall promptly refund the fee paid for the agreement. Notice of the substance of this section must be printed on the face of the agreement.



Sec. 21.86.130. - Investments.

With the exception of investments made under AS 21.86.030 , a health maintenance organization's money may only be invested as allowed by AS 21.21 for the investment of legal reserves of a life insurer.



Sec. 21.86.140. - Protection against insolvency.

(a) Except as otherwise provided in this section, a health maintenance organization shall deposit with the director, or with an organization or trustee acceptable to the director through which a custodial or controlled account is used, cash, securities, or a combination of these or other means acceptable to the director in the manner and amount required by this section.

(b) Except as provided in (d) and (e) of this section, the deposit amount for a health maintenance organization that begins operation after June 8, 1990 is the greater of 10 percent of its estimated expenditures for health care services for its first year of operation, twice its estimated average monthly uncovered expenditures for its first year of operation, or $250,000. Except as provided in (d) and (e) of this section, at the beginning of each succeeding year of operation, the organization shall deposit with the director, or organization or trustee, cash, securities, or a combination of these or other means acceptable to the director in an amount equal to four percent of its estimated annual uncovered expenditures for that year. Each year's estimate, after the first year of operation, shall reasonably reflect the prior year's operating experience and delivery arrangements.

(c) Except as provided in (d) and (e) of this section, a health maintenance organization that is in operation on June 8, 1990 shall, on the first day of its fiscal year beginning six months or more after June 8, 1990, make a deposit equal to the greater of one percent of the preceding 12 months' uncovered expenditures or $250,000. The organization shall, at the beginning of its second fiscal year after June 8, 1990, deposit an amount equal to two percent of the organization's estimated annual uncovered expenditures for that year. At the beginning of its third fiscal year, the organization shall deposit an amount equal to three percent of its estimated annual uncovered expenditures for that year. At the beginning of the fourth fiscal year and subsequent years, the organization shall deposit an amount equal to four percent of its estimated annual uncovered expenditures for that year. Each year's estimate, after the first year of operation, must reasonably reflect the prior year's operating experience and delivery arrangements.

(d) The director may waive the deposit requirements in (b) and (c) of this section if the director is satisfied that

(1) the organization has sufficient net worth and an adequate history of generating net income to assure its financial viability for the next year;

(2) the organization's performance and obligations are guaranteed by another organization that has sufficient net worth and an adequate history of generating net income; or

(3) the assets of the organization, or its contracts with insurers, hospital or medical service corporations, governments, or other organizations, are reasonably sufficient to assure the performance of its obligations.

(e) The annual deposit requirements of (b) and (c) of this section do not apply if

(1) a health maintenance organization has achieved a net worth, not including land, buildings, and equipment, of at least $1,000,000 or has achieved a net worth, including land, buildings, and equipment, of at least $5,000,000;

(2) the total amount of the health maintenance organization's accumulated deposit is equal to 25 percent of its estimated annual uncovered expenditures for the next calendar year, or is equal to the capital and surplus requirements for the formation for admittance of a health insurer in this state, whichever is less;

(3) a health maintenance organization has a guaranteeing organization that

(A) does not sponsor any other health maintenance organization; and

(B) has been in operation for at least

(i) five years and has a net worth, not including land, buildings, and equipment, of at least $1,000,000; or

(ii) 10 years and has a net worth, including land, buildings, and equipment, of at least $5,000,000; or

(4) a health maintenance organization has a guaranteeing organization that sponsors more than one health maintenance organization and that

(A) has been in operation for at least

(i) five years and has a net worth that is at least that required by (3) (B) (i) of this subsection multiplied by a number equal to the number of organizations sponsored; or

(ii) 10 years and has a net worth that is at least that required by (3) (B) (ii) of this subsection multiplied by a number equal to the number of organizations sponsored; or

(B) has, for each organization sponsored, a net worth at least equal to the capital and surplus requirement for a health insurer.

(f) All deposit income belongs to the depositing health maintenance organization, and shall be paid to it as it becomes available. A health maintenance organization that has made a deposit of securities may withdraw that deposit, or any part of it, after making a substitute deposit of cash, securities, or a combination of these or other means of equal amount and value. Substitution of securities must have prior approval by the director.

(g) In a year in which an annual deposit is not required of a health maintenance organization under this section, at the organization's request the director shall reduce the required, previously accumulated deposit by $100,000 for each $250,000 of net worth in excess of the amount that allows the organization not to make the annual deposit. If the amount of an organization's net worth is reduced to less than the amount that allowed a reduction in accumulated deposit, the organization shall immediately redeposit $100,000 for each $250,000 of reduction in net worth, except that the total deposit need not exceed the maximum required under this section.

(h) A health maintenance organization that obtains a certificate of authority shall have and maintain a capital account of at least $100,000 in addition to deposit requirements under this section. The capital account must equal at least $100,000 after deducting accrued liabilities, and must be in the form of cash, securities, or a combination of these or other means acceptable to the director.



Sec. 21.86.150. - Prohibited practices.

(a) A health maintenance organization or a representative of a health maintenance organization may not cause or knowingly permit a person to provide, on behalf of the health maintenance organization, health care services that the person is not licensed to provide.

(b) A health maintenance organization, or a representative of a health maintenance organization, may not cause or knowingly permit the use of advertising that is untrue or misleading, solicitation that is untrue or misleading, or a form of evidence of coverage that is deceptive. For purposes of this chapter,

(1) a statement or item of information is considered to be untrue if it does not conform to fact in any respect that is or might be significant to an enrollee of, or person considering enrollment with, a health maintenance organization;

(2) a statement or item of information is considered to be misleading, whether or not it is untrue, if, in the total context in which the statement is made or the item of information is communicated, the statement or item of information might be understood by a reasonable person, not possessing special knowledge regarding health care coverage, as indicating a benefit or advantage or the absence of an exclusion, limitation, or disadvantage of possible significance to an enrollee of, or person considering enrollment in, a health maintenance organization if the benefit or advantage or absence of limitation, exclusion, or disadvantage does not exist;

(3) an evidence of coverage is considered to be deceptive if the evidence of coverage taken as a whole, and with consideration given to typography and format, as well as to language, might cause a reasonable person, not possessing special knowledge regarding health maintenance organizations or an evidence of coverage, to expect benefits, services, charges, or other advantages that the evidence of coverage does not provide or that the health maintenance organization issuing the evidence of coverage does not regularly make available for an enrollee covered under the evidence of coverage.

(c) AS 21.36 applies to health maintenance organizations and to an evidence of coverage except to the extent that the director determines that the nature of health maintenance organizations and the evidence of coverage renders that chapter clearly inappropriate.

(d) A health maintenance organization may not cancel or refuse to review an enrollee, except for

(1) reasons stated in the organization's regulations applicable to all enrollees;

(2) failure to pay the charge for the enrollee's coverage; or

(3) other reasons adopted by the director by regulation.

(e) Unless it is licensed as an insurer, a health maintenance organization may not refer to itself as an insurer or use a name deceptively similar to the name or description of an insurance or surety corporation doing business in the state.

(f) A person may not use the phrase "health maintenance organization" or "HMO" in the course of the person's operations unless the person possesses a valid certificate of authority issued under this chapter.

(g) A health maintenance organization that offers, renews, issues for delivery, or delivers in this state a health care insurance plan in the group market that does not impose a preexisting condition exclusion with respect to a particular coverage option under the plan may impose an affiliation period for that coverage option only if the affiliation period

(1) is applied uniformly without regard to a health status factor;

(2) does not exceed two months for new enrollees and three months for late enrollees;

(3) begins on the enrollment date; and

(4) runs concurrently with any waiting period under the plan.

(h) A health maintenance organization may use a method other than a preexisting condition exclusion or an affiliation period to lessen the risk of adverse selection only with prior written approval of the director.

(i) A health maintenance organization, including a health maintenance organization operating a managed care plan, or a representative of a health maintenance organization may not cause, request, or knowingly permit

(1) the imposition of limits regarding

(A) criticism by a health care provider of health care services provided by the health maintenance organization; or

(B) written or oral communications between a health care provider and an enrollee regarding health care services;

(2) the employment of a health care provider to be terminated unless the provider receives written notice of the cause for the termination before being terminated;

(3) denial of health care coverage for an enrollee unless the enrollee has been examined by at least two physicians; or

(4) financial incentives to be given or offered to a provider for denying or delaying health care services.

(j) A utilization review decision to deny, reduce, or terminate a health care benefit or to deny payment for a health care service because that service is not medically necessary may only be made by a health care provider trained in that specialty or subspecialty and licensed to practice in this state after consultation with the covered person's health care provider.



Sec. 21.86.160. - Regulation of agents.

(a) The director may adopt regulations necessary to provide for the licensing of health maintenance organization agents.

(b) The director may, by regulation, exempt certain classes of persons from the requirement of obtaining an agent license if

(1) the function the class performs does not require special competence or trustworthiness, or the regulatory surveillance made possible by licensing; or

(2) other existing safeguards make regulation through licensing unnecessary.



Sec. 21.86.170. - Powers of insurers and of hospital or medical service corporations.

(a) An insurer licensed in this state, or a hospital or medical service corporation authorized to do business in this state, may, either directly or through a subsidiary or affiliate, organize and operate a health maintenance organization under the provisions of this chapter. Two or more insurance companies, hospitals or medical service corporations, or subsidiaries or affiliates of them, may jointly organize and operate a health maintenance organization. The business of insurance is considered to include providing health care by a health maintenance organization owned or operated by an insurer or subsidiary of an insurer.

(b) An insurer or hospital or medical service corporation may contract with a health maintenance organization to provide insurance or similar protection against the cost of care provided through a health maintenance organization and to provide coverage in the event of the failure of the health maintenance organization to meet its obligations. The enrollees of a health maintenance organization constitute a permissible group under this title. Under a contract authorized by this subsection, the insurer or hospital or medical service corporation may make benefit payments to health maintenance organizations for health care services rendered by providers.



Sec. 21.86.180. - Examinations.

(a) The director shall examine the affairs and transactions of a health maintenance organization in the same manner as prescribed for an insurer in AS 21.06.140 - 21.06.180.

(b) As often as is reasonably necessary for the protection of the interests of the people of the state, but at least once every three years, the director shall require submission of an independent review of the quality of care provided by a health maintenance organization either directly or indirectly through contract, agreement, or other arrangement for provisions of health care services to enrollees of the health maintenance organization. The review required under this subsection shall be done by a review organization approved by the Department of Health and Social Services and shall be done under regulations adopted by that department. The health maintenance organization shall pay the cost of the review.



Sec. 21.86.190. - Suspension or revocation of certificate of authority.

(a) After compliance with AS 21.86.200 , the director may suspend or revoke a certificate of authority issued to a health maintenance organization under this chapter if

(1) the health maintenance organization is operating significantly in contravention of its basic organizational document or in a manner contrary to that described in other information submitted under AS 21.86.010 or 21.86.020;

(2) the health maintenance organization issues an evidence of coverage, or uses a schedule of charges for health care services, that does not comply with the requirements of AS 21.86.070 ;

(3) the health maintenance organization does not provide or arrange for the provision of basic health care services;

(4) the health maintenance organization is not in compliance with state and federal statutes and regulations as required under AS 21.86.010(b)(12), or is unable to fulfill its obligations to furnish health care services;

(5) the health maintenance organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees;

(6) the health maintenance organization has failed to implement a mechanism affording the enrollees an opportunity to participate in matters of policy and operation under AS 21.86.040 ;

(7) the health maintenance organization has failed to implement the complaint system required by AS 21.86.100 in a reasonable manner to resolve valid complaints;

(8) the health maintenance organization, or any person on its behalf, has advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive, or unfair manner;

(9) the continued operation of the health maintenance organization would be hazardous to its enrollees;

(10) the health maintenance organization has otherwise failed substantially to comply with this chapter.

(b) If the certificate of authority of a health maintenance organization is suspended, the health maintenance organization may not, during the period of the suspension, enroll additional enrollees except newborn children or other newly acquired dependents of existing enrollees, and may not engage in advertising or solicitation. The director may, by written order, specify limitations in the operation of the organization during the period of suspension as the director finds to be in the best interests of enrollees.

(c) If the certificate of authority of a health maintenance organization is revoked, the organization shall, immediately following the effective date of the order of revocation, proceed to wind up its affairs, and may not conduct further business except that essential to the orderly conclusion of the affairs of the organization. The organization may not engage in further advertising or solicitation. The director may, by written order, permit continued operation of the organization as the director finds to be in the best interest of enrollees, so that enrollees will be afforded the greatest practical opportunity to obtain continuing health care coverage.



Sec. 21.86.200. - Administrative procedures.

(a) If the director has reason to believe that grounds for the denial, suspension, or revocation of a certificate of authority exist, the director shall notify the applicant or the health maintenance organization in writing, specifically stating the grounds for denial, suspension, or revocation. A person aggrieved by a decision of the director regarding denial, suspension, or revocation of a certificate of authority may request a hearing under AS 21.06.180 . If a hearing is requested, it shall be held under the procedures in AS 21.06.170 - 21.06.220, except that AS 21.06.190 does not apply in the case of a hearing regarding denial of a certificate.

(b) After a hearing under (a) of this section, or upon the failure of an applicant or health maintenance organization to appear at such a hearing, the director shall make written findings and issue an order, that shall be mailed to the applicant or health maintenance organization and concurrently provided to the commissioner of health and social services. An appeal of the director's order may be made in the manner provided by AS 21.06.230 .



Sec. 21.86.210. - Rehabilitation, liquidation, or conservation.

(a) A rehabilitation, liquidation, or conservation of a health maintenance organization is considered to be a rehabilitation, liquidation, or conservation of an insurer, and shall be conducted under AS 21.78. The director may apply to the superior court for an order directing the rehabilitation, liquidation, or conservation of a health maintenance organization upon one or more of the grounds contained in AS 21.78.040 , 21.78.050, or 21.78.060, or if, in the director's opinion, the continued operation of the organization would be hazardous to either enrollees or to the people of the state.

(b) Enrollees of a health maintenance organization have the same priority in the event of liquidation or rehabilitation as AS 21.78 provides to policyholders of an insurer. A claim made by a health care provider in a liquidation or rehabilitation that pertains to services provided to an enrollee, has the same priority as an enrollee if the provider agrees not to assert the claim against an enrollee and if any payment fully discharges the obligation of the enrollee.



Sec. 21.86.220. - Regulations.

The commissioner of health and social services may adopt regulations necessary to carry out the commissioner's duties under this chapter. The director may adopt regulations necessary to carry out the director's duties under this chapter.



Sec. 21.86.230. - Fees.

(a) A health maintenance organization shall pay fees to the director as provided under AS 21.06.250 .

(b) A health maintenance organization shall pay to the commissioner of health and social services fees, as established in regulations adopted by the commissioner of health and social services, that relate to the regulatory functions performed by that department under this chapter.



Sec. 21.86.240. - Taxation.

A health maintenance organization is taxed as provided under AS 21.09.210(b)(1), and shall file the report required of an authorized insurer under AS 21.09.210 (a).



Sec. 21.86.250. - Penalties and enforcement.

(a) Instead of, or in addition to, suspending or revoking a certificate of authority, the director may, in an order issued under AS 21.86.200, impose an administrative penalty in an amount not less than $1,000 nor more than $25,000 for each violation of an applicable provision of this chapter or a regulation adopted under this chapter.

(b) The director may issue an order directing a health maintenance organization or a person representing a health maintenance organization to stop engaging in an act or practice that is in violation of this chapter or a regulation adopted under this chapter. Within five days after service of a stop order under this subsection, the respondent may request, in writing, a hearing on the question of whether the act or practice has occurred in violation of this chapter or a regulation adopted by the director. The hearing shall commence within 10 days after the written request for the hearing has been received by the director unless the respondent requests that the hearing take place at a later date and the director agrees to the later hearing date.



Sec. 21.86.260. - Statutory construction and relationship to other law.

(a) Except as provided in AS 21.36, AS 21.42, AS 21.54, AS 21.56 and in this chapter, this title does not apply to a health maintenance organization that obtains a certificate of authority under this chapter. This subsection does not apply to an insurer licensed under AS 21.09 or a hospital or medical service corporation licensed under AS 21.87 except with respect to its health maintenance organization activities authorized by and regulated under this chapter.

(b) Solicitation of enrollees by a health maintenance organization that has obtained a certificate of authority or by its licensed agents or authorized employee representatives, may not be construed to violate a law of this state relating to solicitation or advertising by health care professionals.

(c) A health maintenance organization that obtains a certificate of authority under this chapter is not considered to be practicing medicine, and is exempt from a law of this state relating to the practice of medicine. However, this subsection does not exempt a health care provider from a licensing requirement, or from another law of this state regarding providers.



Sec. 21.86.270. - Filings and reports as public documents.

Except for information described in AS 21.86.100 (b)(3) and except for trade secrets, privileged, confidential commercial, or financial information as determined by the director, all applications, filings, and reports required under this chapter, including annual financial statements that are required under AS 21.86.080 , are public documents.



Sec. 21.86.280. - Confidentiality of medical information. [Repealed, Sec. 53 ch 96 SLA 2004].

Repealed or Renumbered



Sec. 21.86.290. - Contract authority for commissioner of health and social services.

In carrying out duties under this chapter, the commissioner of health and social services may contract with qualified persons to make recommendations concerning the determinations required to be made by the commissioner. Recommendations made by a contractor may be accepted in full or in part by the commissioner of health and social services.



Sec. 21.86.300. - Acquisition of control or merger of a health maintenance organization.

(a) A person may not acquire control of the voting securities of a domestic health maintenance organization, if, after the consummation of the transaction, that person would, directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of the health maintenance organization, or enter into an agreement to merge or consolidate with, or otherwise to acquire control of, a health maintenance organization.

(b) Subsection (a) of this section does not apply to a person who at the time the offer, request, or invitation is made or the agreement is entered into, or before the acquisition of the securities if no offer or agreement is involved, has filed with the director and has sent to the health maintenance organization, information required by AS 21.22 and the offer, request, invitation, agreement, or acquisition has been approved by the director. Approval by the director under this subsection is governed by AS 21.22.

(c) In this section

(1) "acquire control of " means to make a tender for, make a request or invitation for tenders of, enter into an agreement to exchange securities for, or acquire in the open market or otherwise;

(2) "domestic" means formed under the laws of this state.



Sec. 21.86.310. - Dual choice.

(a) An employer in this state, whether public or private, that offers its employees a health benefit plan and employs 25 or more employees during any week of the calendar year, and an employee benefit fund in this state that offers its members any form of health benefit, shall make available to its employees or members the option to enroll in at least one health maintenance organization, holding a valid certificate of authority, that provides health care services in the geographic areas in which substantial numbers of the employees or members reside. If employees of the employer are members of a collective bargaining unit, the option of enrollment in a health maintenance organization shall first be submitted to the bargaining representative of the bargaining unit. If the option is approved by the bargaining representative, the option of enrollment shall then be made to each represented employee.

(b) An employer in this state is not required to pay more for employee health benefits as a result of the application of this section than would be required if this section did not apply to the employer. If an employee chooses enrollment in a health maintenance organization, the employer is required to pay, on behalf of that employee, only an amount equal to the lesser of

(1) the amount that would have to be paid to an insurer on behalf of its employees for substantially similar health benefits; or

(2) the health maintenance organization's charge for coverage that is approved by the director under AS 21.86.070 .

(c) This section does not apply to an employer whose employees or members reside in an area where health care services are not provided by a health maintenance organization.



Sec. 21.86.900. - Definitions.

In this chapter,

(1) "affiliation period" means a period of time under a contract with a health maintenance organization

(A) that must expire before coverage becomes effective;

(B) during which the health maintenance organization is not required to provide health care services or benefits; and

(C) for which no premium is charged to the participant or beneficiary for coverage during the period;

(2) "agent" means a person who is appointed by a health maintenance organization and who engages in solicitation of membership in the organization; "agent" does not include a person enrolling health maintenance organization members on behalf of an employer, a union, or other organization to whom a master subscriber contract has been issued, or an employee, who is not an independent contractor, of the health maintenance organization;

(3) "basic health care services" means emergency care, inpatient hospital and physician care, and outpatient medical services, but does not include mental health services or services for alcohol or drug abuse;

(4) "beneficiary" has the meaning given in AS 21.54.500 ;

(5) "enrollee" means an individual who is enrolled in a health maintenance organization;

(6) "enrollment date" has the meaning given in AS 21.54.500 ;

(7) "evidence of coverage" means a certificate, agreement, or contract issued to an enrollee, setting out the coverage to which the enrollee is entitled;

(8) "group market" has the meaning given in AS 21.54.500 ;

(9) "health care services" means services for medical or dental care, or hospitalization, or services incident to the furnishing of that care or hospitalization, and includes services for the purpose of preventing, alleviating, curing, or healing human illness, injury, or physical disability;

(10) "health maintenance organization" means a person that undertakes to provide or arrange for basic health care services to enrollees on a prepaid basis;

(11) "health status factor" has the meaning given in AS 21.54.500 ;

(12) "participant" has the meaning given in AS 21.54.500 ;

(13) "person" has the meaning given in AS 01.10.060 and includes a joint venture;

(14) "preexisting condition exclusion" has the meaning given in AS 21.54.500;

(15) "provider" means a physician, hospital, or other person licensed or otherwise authorized in this state to furnish health care services;

(16) "uncovered expenditures" means the costs of health care services that are covered by a health maintenance organization, but for which an enrollee would also be liable if the organization became insolvent.

(17) "waiting period" has the meaning given in AS 21.54.500 .






Chapter 21.87. - HOSPITAL AND MEDICAL SERVICE CORPORATIONS

Sec. 21.87.010. - Applicability.

(a) This chapter applies to every individual, person, firm, corporation, association, or organization of any kind hereafter engaging or purporting to engage in the provision of all or part of a health care service as defined in AS 21.87.330 , for its subscribers in exchange for periodic prepayments in identifiable amount by or as to the subscribers.

(b) This chapter does not apply to

(1) insurers or fraternal benefit societies authorized to transact the kind of insurance involved under other chapters of this title;

(2) fraternal and other organizations exempted from AS 21.24;

(3) health care services provided by an employer to employees and their dependents, with or without contribution to the costs thereof by the employees, through health care service facilities owned, employed, or controlled by the employers;

(4) infrequent instances of prepayment by or for the patient direct to the physician or hospital for specific services thereafter rendered to the patient by the physician or hospital;

(5) ambulance or emergency medical services provided by a municipality, nonprofit medical service corporation, or nonprofit association if the person providing the services is certified under AS 18.08.082.



Sec. 21.87.020. - Purpose and interpretation.

(a) It is the purpose of this chapter to regulate in the public interest the formation and operation of prepaid health care service organizations, in order that the services may be made available upon a basis of fair and equitable contracts through state-licensed nonprofit organizations meeting reasonable standards as to administration, reserves, and financial soundness.

(b) This chapter shall be liberally interpreted to effectuate the purpose declared in (a) of this section.



Sec. 21.87.030. - Provisions exclusive.

A provision of this title does not apply to a health care service corporation unless contained or referred to in this chapter.



Sec. 21.87.040. - Incorporation and certificate of authority required.

A person otherwise subject to this chapter may not engage or purport to engage in the provision of any part or all of a health care service for its subscribers in exchange for periodic prepayments in identifiable amount unless it is a service corporation incorporated under the laws of this state, and currently authorized as such a service corporation under a certificate of authority issued by the director under this chapter.



Sec. 21.87.050. - Incorporation, approval of articles and amendments.

(a) A service corporation shall be formed as a nonprofit, nonstock medical service corporation, or hospital service corporation, or a combination medical and hospital service corporation, consistent with the applicable requirements of this chapter under the statutes of this state governing the formation of nonprofit, nonstock corporations in general.

(b) Before the articles of incorporation of the proposed corporation formed after July 1, 1966, are filed with the commissioner of commerce, community, and economic development, they shall be submitted to the director, and the commissioner may not file the articles unless the director's approval is endorsed thereon. The director shall approve the articles unless the director finds that they do not comply with law. If not approved, the director shall return the proposed articles of incorporation to the incorporators together with a written statement of particulars of the reasons for nonapproval.

(c) An amendment of the articles of incorporation of a service corporation may not be filed with the commissioner unless it is first submitted to and approved by the director, and bears the director's approval endorsed on it. The director shall approve the amendment unless the director finds that it was not lawfully adopted or that the articles of incorporation as amended would be unlawful. If not approved, the director shall return the proposed amendment to the corporation together with a written statement of the particulars of the reasons for nonapproval.



Sec. 21.87.060. - Name of corporation.

A service corporation may not have or use a corporate or business name that includes the words "insurance," "casualty," "surety," "health and accident," "mutual," or other terms descriptive of an insurer or insurance business. A service corporation may not have or use a name so similar to that of another corporation transacting business in this state when the service corporation was formed that it would tend to confuse or mislead the public.



Sec. 21.87.070. - Qualifications for certificate of authority.

The director may not issue or permit to exist a certificate of authority to be or act as a service corporation to a corporation that does not fulfill the following qualifications:

(1) it must be incorporated as provided in AS 21.87.050 , as either a medical service corporation, or as a hospital service corporation, or as a combined medical and hospital service corporation;

(2) it must intend to and actually conduct its business in good faith as a nonprofit corporation;

(3) if a hospital service corporation, it must have in force at all times while so authorized, service agreements with participant hospitals located in the areas of the subscribers' residences, convenient as to location and sufficient as to capacity and facilities reasonably to furnish the hospital services provided or proposed to be provided by the corporation to its subscribers;

(4) if a medical service corporation, it must have in force service agreements with participant providers located in the areas of the subscribers' residences convenient as to location and sufficient in numbers and facilities reasonably to furnish the medical and surgical services provided or proposed to be provided by the corporation to its subscribers;

(5) if a newly formed corporation, it must possess sufficient available working funds to pay all reasonably anticipated cost of acquisition of new business and operating expenses, other than payment for hospital or medical services, for a period of not less than the six months following the date of issuance of the certificate of authority, if issued, or $100,000, whichever amount is greater;

(6) it must fulfill all other applicable requirements of this chapter.



Sec. 21.87.080. - Application for certificate of authority.

(a) Application for a certificate of authority to transact business as a service corporation shall be made to the director, on forms as prepared and furnished by the director and requiring the information relative to the applicant, its directors, officers, and affairs as the director may reasonably require consistent with this chapter.

(b) The application shall be accompanied by the following documents that are not already on file with the director:

(1) one copy of the applicant's articles of incorporation and of all amendments, certified by the commissioner;

(2) one copy of the applicant's bylaws, certified by its corporate secretary;

(3) if a medical service corporation, a copy of each form of service agreement entered into or proposed to be entered into with participant providers, together with a list showing the name, residence and office addresses, and date of execution of the service agreement by each participant provider;

(4) if a hospital service corporation, a copy of each service agreement entered into with participant hospitals certified by the applicant's corporate secretary;

(5) a copy of each form of subscribers' contract proposed to be offered;

(6) a schedule of the rates proposed to be charged subscribers;

(7) a financial statement of the applicant as of a date not more than 30 days before the filing of the application, showing among other things the amount of working funds available to the applicant, the source of the funds, and accompanied by a copy of the agreement under which the funds were contributed to or provided for the applicant;

(8) a copy of any other relevant document reasonably requested by the director.

(c) At the time of filing the application the applicant shall pay to the director an application fee and a fee for issuance of the certificate of authority set under AS 21.06.250 .



Sec. 21.87.090. - Issuance or refusal of certificate of authority.

(a) If, after the application for certificate of authority is completed, the director finds that the applicant is fully qualified for a certificate of authority in accordance with this chapter, and that the service agreements, subscribers contracts, schedule of rates are in compliance with the applicable provisions of this chapter, the director shall issue to the applicant a certificate of authority as a medical service corporation or as a hospital service corporation, or as a combined medical and hospital service corporation, as the case may be.

(b) If the director does not so find, the director shall refuse to issue a certificate of authority and shall give the applicant written notice setting out the particulars of the reasons for the refusal, accompanied by return of the fee tendered for issuance of the certificate of authority.

(c) The director shall either issue or refuse to issue the certificate of authority within a reasonable time after the filing and completion of application.



Sec. 21.87.100. - Continuance or expiration of certificate of authority.

(a) A certificate of authority issued to a service corporation shall continue in force as long as the corporation is entitled to it under this chapter, and until suspended or revoked by the director or terminated at the request of the corporation; subject, however, to continuance of the certificate by the corporation each year by

(1) payment, before June 30, of the continuation fee set under AS 21.06.250;

(2) filing by the insurer of its annual statement for the preceding calendar year as required under AS 21.87.240 .

(b) If not continued by the service corporation, its certificate of authority shall expire at midnight on the June 30 following the failure of the insurer to continue it in force. The director shall promptly notify the insurer of the occurrence of a failure resulting in impending expiration of its certificate of authority.



Sec. 21.87.110. - Suspension or revocation of certificate of authority.

(a) The director shall suspend or revoke the certificate of authority of a service corporation that the director finds, after a hearing, is no longer qualified under this chapter.

(b) The director may after a hearing, suspend or revoke the certificate of authority for a violation by the service corporation of a provision of this chapter for which mandatory suspension or revocation is not required under (a) of this section, or on an applicable ground set out in AS 21.09.140 and 21.09.150.

(c) A service corporation may not, while its certificate of authority is suspended or revoked, transact business as a service corporation other than that necessary and incidental to the discharge of its contracts and agreements outstanding on the day the suspension or revocation became effective. The corporation may not, after the revocation of its certificate of authority, solicit or issue new subscriber's contracts.



Sec. 21.87.120. - Services and benefits that may be provided by medical service corporations.

(a) A medical service corporation shall have the right to provide to its subscribers part or all of the following services and benefits only:

(1) medical and surgical services furnished to the subscriber by participant providers;

(2) indemnity in reasonable amount with respect to medical and surgical services furnished to the subscriber by nonparticipant providers, but subject to AS 21.87.070 (4);

(3) indemnity in reasonable amount with respect to hospital services furnished the subscriber while under the care and treatment of a participant provider or under the care and treatment of another provider upon referral by a participant provider;

(4) indemnity in reasonable amount with respect to appliances, prosthetics, and similar devices and replacements, and ambulance, x-ray, physiotherapy, and similar services.

(b) This section does not prohibit the corporation from acting as compensated servicing agent as to health care services to be provided by a public agency, or under agreements between other parties not solicited by the corporation.



Sec. 21.87.130. - Services and benefits that may be provided by hospital service corporations.

(a) A hospital service corporation shall have the right to provide to its subscribers part or all of the following services and benefits only:

(1) hospital services furnished to the subscriber by participant hospitals;

(2) indemnity in a reasonable amount with respect to hospital services furnished to the subscriber by nonparticipant hospitals, but subject to AS 21.87.070 (3);

(3) indemnity in a reasonable amount for other health care services, as defined in AS 21.87.330 .

(b) This section does not prohibit the corporation from acting as compensated servicing agent as to health care services to be provided by a public agency, or under agreements between other parties not solicited by the corporation.



Sec. 21.87.140. - Medical service agreements.

(a) A medical service corporation shall enter into service agreements with providers licensed by the state only.

(b) Each service agreement shall require the participant providers to furnish to subscribers of the service corporation the medical or surgical services, or both, that are, under the subscriber's contract, to be furnished by participant providers. This obligation to furnish the service, as provided for in the subscriber's contract, shall be a direct obligation of the participant providers to the subscribers as well as to the service corporation.

(c) Each service agreement shall further effectively provide in substance that

(1) the participant provider shall be compensated for services rendered to a subscriber in accordance with terms contained in the agreement or attached to and made a part of the agreement and that the participant provider may not request or receive from the service corporation compensation for the services that is not in accord with the terms;

(2) compensation for services may be prorated and settled under the circumstances and in the manner referred to in AS 21.87.300 ;

(3) if the participant provider withdraws from the agreement, the withdrawal may not be effective as to a subscriber's contract in force on the date of the withdrawal until the termination of the subscriber's contract or the next anniversary of the subscriber's contract, whichever date is the earlier.

(d) The proposed form of the service agreement shall be filed with the director and is subject to the approval of the director under AS 21.87.180.



Sec. 21.87.150. - Hospital service agreements.

(a) A hospital service corporation shall enter into service agreements with hospitals approved or licensed by the state only.

(b) Each service agreement must require the participant hospital to furnish to subscribers of the service corporation the hospital services that are, under the subscriber's contract, to be furnished by participant hospitals; and this obligation to furnish the service, as provided for in the subscriber's contract, shall be a direct obligation of the participant hospitals to the subscribers as well as to the service corporation.

(c) Each service agreement must further effectively in substance provide that

(1) the participant hospitals shall be compensated for services rendered to a subscriber in accordance with terms contained in the agreement or attached to and made a part of the agreement and that the hospital may not request or receive from the service corporation compensation for the services that is not in accord with the terms;

(2) compensation for services may be prorated and settled under the circumstances and in the manner referred to in AS 21.87.300 ;

(3) if the participant hospital withdraws from the agreement, the withdrawal may not be effective as to a subscriber's contract in force on the date of the withdrawal until the termination of the subscriber's contract or the next anniversary of the subscriber's contract, whichever date is the earlier.

(d) The service corporation shall terminate the service agreement of a particular participant hospital, in addition to other bases of termination provided for in the agreement, if it is determined that the hospital has knowingly charged or attempted to charge the service corporation for a service not actually rendered, or has knowingly violated a material provision of the service agreement.

(e) The proposed form of a service agreement and of the standard riders and endorsements to it shall be filed with the director and are subject to the approval of the director under AS 21.87.180 .



Sec. 21.87.160. - Subscriber's contracts.

Sec. 21.87.160. Subscriber's contracts.

(a) Each subscriber's contract issued after July 1, 1966, by a service corporation constitutes a direct obligation of the participant providers or participant hospitals of the service corporation to render the medical or hospital services, as the case may be, as agreed to be rendered by the participants in the subscriber's contract.

(b) Each subscriber's contract or certificate must in adequate detail set out provisions from which can be readily determined

(1) the services to which the subscriber is entitled from participant providers or participant hospitals, as the case may be;

(2) the benefits, if any, to which the subscriber is entitled on an indemnity basis, consistent with AS 21.87.120 , 21.87.130 and the other provisions of this chapter;

(3) the periodic subscription charge, rate, or fee payable by or to the subscriber; or, if not so expressed and the charge, rate, or fee is subject to change, the subscriber's contract must require that not less than 30 days' written notice of the new charge, rate, or fee shall be given to the subscriber or the remitting agent of the subscriber before the change is effective;

(4) the date when the respective services and benefits become available to the subscriber, date of expiration of the contract, and the terms, if any, under which the contract may be continued or renewed;

(5) all other terms and conditions of the agreement between the parties consistent with this chapter;

(6) that the subscriber's contract and riders and endorsements thereon or thereto, together with application therefor, if any, signed by the subscriber, and identification issued to the subscriber, constitutes the entire contract between the parties.

(c) A contract may not restrict the subscriber's right to free choice of provider or hospital, but must restrict benefits to be provided on a service basis to services rendered by participant providers and participant hospitals.

(d) All exceptions and exclusions in the contract shall be printed and otherwise set out as prominently as the services or benefits to which they apply.

(e) This title may not be construed to prohibit a service corporation from issuing contracts to groups of persons under a master contract. In this event, however, each subscriber covered under the master contract shall be issued an individual certificate that shall set out in adequate detail the provisions itemized in (b) of this section.

(f) All proposed forms of subscriber's contracts shall be filed with the director and are subject to the approval of the director under AS 21.87.180.



Sec. 21.87.170. - Minimum service benefits.

(a) Each service agreement and subscriber's contract entered into or issued by a service corporation must provide for health care services of a substantial and broad character to be rendered to subscribers on a service basis by participant providers or participant hospitals.

(b) The director may, after a hearing, by regulation establish certain minimums of service benefits to be provided consistent with (a) of this section.



Sec. 21.87.180. - Filing and approval of agreements and contracts.

(a) A service corporation may not issue or use a basic form of service agreement or subscriber's contract, or application, identification, supplement, or endorsement to be connected with the agreement or contract, until the form has been filed with and approved by the director. This provision does not apply to riders, endorsements, or other forms of unique character designed for and used with relation to a particular subject.

(b) The director shall approve the form unless disapproved on one or more of the grounds set out in (c) of this section. If not approved or disapproved by order transmitted to the filing service corporation within 30 days after the date filed, the form shall be considered to have been approved.

(c) The director shall disapprove a proposed form referred to in (a) of this section, that

(1) is in any respect not in compliance with or in violation of law;

(2) contains an inconsistent, ambiguous, or misleading clause, or exceptions and conditions that deceptively affect the services or benefits purported to be provided for in the general terms of the agreement or contract;

(3) has any indication of its provisions which is misleading; or

(4) is printed or otherwise reproduced in a manner that renders a provision of the form substantially illegible.

(d) In an order of disapproval the director shall state the particulars of the grounds for disapproval.



Sec. 21.87.190. - Charges and rates; rating methods.

(a) Subscription rates, fees, and payments to be charged by a service corporation to or on account of its subscribers may not be excessive, inadequate, or unfairly discriminatory; and rates of payments to be made to participant providers and participant hospitals for services rendered under a subscriber's contract, shall be fair and reasonable.

(b) The service corporation shall, before use, file with the director (1) a schedule of subscription rates, fees, or payments of any kind to be charged subscribers; (2) every rating manual, schedule, plan, rule, or formula; and (3) any modification to the rating manual, schedule, plan, rule, or formula. Each filing must state the effective date and must provide a comprehensive description of the coverage. A detailed rate justification, including a rate formula, is confidential.

(c) If the subscriber's contracts to be issued by the service corporation provide for indemnity benefits, where permitted under this chapter, the service corporation shall include in the rate, fee, or payment required of the subscriber an adequate additional charge for the indemnity benefit, and shall separately set out the amount of the additional charge in the schedule filed with the director.



Sec. 21.87.200. - Reserves.

In addition to the surplus fund provided for in AS 21.87.210 , each service corporation shall establish and maintain unimpaired reserves and liabilities required under AS 21.18.050 .



Sec. 21.87.210. - Surplus fund.

(a) Each service corporation shall set aside into a "surplus fund" an amount of money equal to not less than two percent of all sums hereafter received by it on account of subscriber's contracts, until the surplus fund amounts to not less than $50,000 if a medical service corporation or hospital service corporation, or $100,000 if a combination medical-hospital service corporation.

(b) After the minimum surplus fund is established the service corporation may in like manner increase it to an amount not to exceed the total gross collections from subscribers during the immediately preceding seven months.

(c) That portion of the surplus fund referred to in (a) of this section may be used by the service corporation by express appropriation by action of its board of directors solely if necessary to pay the additional health care costs and expenses under its contracts resulting from disease, epidemic or catastrophic occurrences in which numerous persons were injured in the same occurrence.

(d) If the surplus fund is at any time depleted below the minimum amount required under (a) of this section, the service corporation shall replenish the fund by a resumption or continuance of allocations from subscribers' payments, as provided for original accumulation of the fund under (a) of this section, or by other reasonable means that may be approved by the director.

(e) The director may adopt regulations that are necessary to assure that each service corporation maintains an adequate surplus fund.



Sec. 21.87.220. - Investments.

(a) A service corporation shall invest and have invested its funds in the following investments only:

(1) cash on deposit or in savings accounts in banks or trust companies in this state;

(2) deposits in or shares of the savings and loan associations that are insured by an instrumentality of the United States government, and not in excess of the amount of the insurance in any one such institution;

(3) public obligations, as provided under AS 21.21;

(4) corporate obligations, as provided under AS 21.21; and

(5) real estate for use as a home office, at a cost not exceeding 10 percent of the corporation's assets at the time of investment, unless a larger amount has been approved by the director.

(b) AS 21.21 shall apply to the investments of service corporations, to the extent applicable, and for the purposes of the application a service corporation shall be considered to be an insurer.

(c) The director may adopt regulations governing the extent to which the sections referred to in (b) of this section are applicable to a service corporation.



Sec. 21.87.230. - Records and accounts.

(a) Every service corporation shall establish and maintain complete and accurate records and accounts covering its transactions and affairs, in accordance with common and accepted principles and practices of insurance accounting and record keeping as applied to the business of the corporation.

(b) Among other records, the corporation shall establish a separate record of each claim received for benefits under a subscriber's contract, whether the claim is for service or for indemnity. The claim record must contain information reasonably necessary for the determination of

(1) the identity of the claimant;

(2) the nature of the claim;

(3) the probable amount to be paid by the corporation on account of the claim;

(4) the amounts actually paid by the corporation on account of the claim.



Sec. 21.87.240. - Annual statement and fees.

(a) Each service corporation shall annually before March 2 file with the director a statement of its financial condition as at the preceding December 31. The statement must be in the form, and provide for the information relative to the corporation's affairs, that the director prescribes, consistent with this chapter. The statement shall be verified under oath by at least two of the corporation's principal administrative officers.

(b) At the time of filing the statement, the corporation shall pay a fee set under AS 21.06.250 .



Sec. 21.87.250. - Examination.

Every service corporation shall be subject to examination by the director, with the same rights and powers and in the same manner as is provided in this title for the examination of insurers; and for the purposes thereof AS 21.06.120 - 21.06.180 shall, to the extent applicable, apply to such a corporation, which, for the purpose of the application shall be considered to be an insurer.



Sec. 21.87.260. - Taxation.

Every hospital and medical service corporation doing business under this chapter shall be taxed as provided in AS 21.09.210 .



Sec. 21.87.270. - Joint operations.

(a) A hospital service corporation and a medical service corporation may operate under joint management for the purpose of reducing operating costs.

(b) Separate records and accounts shall be kept for each corporation, and the funds and assets of one may not be commingled with those of the other; except that funds received from a joint billing to subscribers may be deposited in a common bank account for purposes of collection, if the records of each corporation at all times show the amount of the funds belonging to each and if final distribution of the funds is made to each corporation within 30 days from receipt of payment of the joint billing.



Sec. 21.87.280. - Combined corporation.

(a) A service corporation may be formed as, or may by suitable amendment of its articles of incorporation become, a combined medical service and hospital service corporation. As to its medical services each combined service corporation shall fully comply with those provisions of this chapter especially applicable as to medical service corporations; and as to its hospital services the corporation shall fully comply with those provisions of this chapter especially applicable as to hospital service corporations.

(b) Subject to (a) of this section, nothing in this chapter prohibits a combined service corporation from issuing subscriber's contracts providing for both medical services and hospital services.



Sec. 21.87.290. - Contracts covering workers' compensation risks.

Sec. 21.87.290. Contracts covering workers' compensation risks.

A service corporation may not issue a subscriber's contract covering, or otherwise insure, an industrial injury or illness if health care service or indemnity benefits are provided by either federal or state law, or under the Alaska Workers' Compensation Act.



Sec. 21.87.300. - Annual adjustment of service payments.

(a) At least once each year each service corporation shall make a special accounting, at which time any prorated settlements for bills submitted by participant providers or hospitals for services rendered during the preceding calendar year shall be adjusted, and any deficits made up on a uniform basis as to all participants to the extent of funds available.

(b) Funds of the service corporation remaining after the annual accounting, and after adequate provision for all its liabilities and reserves, and for the surplus fund required under AS 21.87.210 , may be used by the corporation, upon express authorization by its board of directors, for any of the following purposes:

(1) to liquidate on a uniform and pro rata basis charges for services by participant providers or participant hospitals not paid in full upon the settlement of bills in previous years;

(2) to pay off any part or the whole of an outstanding contribution of working capital to the corporation, the payment to be prorated on a uniform basis among all the outstanding contributions; or

(3) to reduce the rates thereafter to be charged subscribers, or to expand the services or benefits thereafter to be provided under subscription contracts.



Sec. 21.87.310. - Fidelity bond.

Each service corporation shall procure and maintain in force a fidelity bond or bonds, with authorized corporate surety, covering every officer or employee entrusted with the handling of its funds, in an amount, but not less than $5,000, that may be fixed by its board of directors.



Sec. 21.87.320. - Fee and licenses. [Repealed, Sec. 30 ch 26 SLA 1985].

Repealed or Renumbered



Sec. 21.87.330. - Definitions.

In this chapter

(1) "health care service" means a service rendered to an individual for diagnosis, relief, or treatment of an injury, ailment, or bodily condition;

(2) "hospital service corporation" means a service corporation that principally provides hospital services;

(3) "medical service corporation" means a service corporation that principally provides medical or surgical services;

(4) "nurse midwife" means a registered professional nurse who is certified as an advanced nurse practitioner under AS 08.68.410 and authorized to practice as a nurse midwife under regulations adopted in accordance with AS 08.68;

(5) "participant hospital" is one that has entered into a service agreement with a service corporation;

(6) "participant provider" means a provider who has entered into a service agreement with a service corporation;

(7) "physician" includes also "surgeon;"

(8) "provider" means a physician, dentist, osteopath, optometrist, chiropractor, nurse midwife, or other licensed health care practitioner;

(9) "service agreement" is a contract between a service corporation and a provider or hospital under which the provider or hospital agrees to render all or part of one or more health care services to subscribers of the service corporation;

(10) "service corporation" means a corporation providing all or part of one or more health care services for subscribers in exchange for periodic prepayments in identifiable amount by or as to the subscribers;

(11) "subscriber's contract" is that between the service corporation and its subscriber under which all or part of one or more health care services is to be rendered to or on behalf of the subscriber by a participant provider or hospital that has entered into a service agreement with the corporation covering the services.



Sec. 21.87.340. - Other provisions applicable.

In addition to the provisions contained or referred to previously in this chapter, the following chapters and provisions of this title also apply with respect to service corporations to the extent applicable and not in conflict with the express provisions of this chapter and the reasonable implications of the express provisions, and, for the purposes of the application, the corporations shall be considered to be mutual "insurers":

(1) AS 21.03;

(2) AS 21.06;

(3) AS 21.07;

(4) AS 21.09, except AS 21.09.090 ;

(5) AS 21.18.010 ;

(6) AS 21.18.030 ;

(7) AS 21.18.040 ;

(8) AS 21.18.080 - 21.18.086;

(9) AS 21.36;

(10) AS 21.42.345 - 21.42.365 and 21.42.375 - 21.42.395;

(11) AS 21.51.120 ;

(12) AS 21.53;

(13) AS 21.54;

(14) AS 21.56;

(15) AS 21.69.400 ;

(16) AS 21.69.520 ;

(17) AS 21.69.600 , 21.69.620, and 21.69.630;

(18) AS 21.78;

(19) AS 21.89.060 ;

(20) AS 21.90.



Sec. 21.87.350. - Existing certificates of authority.

A health care service contractor registered to do business in this state on July 1, 1966, is entitled to be registered under this chapter, whether or not it meets the requirements of this chapter.






Chapter 21.88. - HEALTH CARE PROVIDERS INSURANCE

Sec. 21.88.010. - , 21.88.020. Purpose of this chapter; corporation created. [Repealed, Sec. 9 ch 14 SLA 1991].

Repealed or Renumbered



Sec. 21.88.030. - Liability of a governor, officer, or employee.

A governor, officer, or employee or former governor, officer, or employee of the corporation is not liable for civil damages or a criminal fine by reason of the person's act or omission as a governor, officer, or employee of the corporation, or by reason of the act or omission of the corporation, the board of governors, officers, or employees unless (1) the person acts with actual knowledge that the person was acting outside the scope of the person's authority, (2) at the time of the act or omission the person was acting or failing to act for a purpose which the person knew was not in the best interests of the corporation, or (3) with respect to a criminal act, the person had actual knowledge or should have known the person's act was unlawful. If a claim or action is brought against a person entitled to the protection of this section, the claim or action will be defended by the state, except that the person shall reimburse the state for the cost to the state of the person's defense if the provisions of (1), (2), or (3) of this section apply to the person.



Sec. 21.88.040. - 21.88.090. - Medical Indemnity Corporation of Alaska. [Repealed, Sec. 9 ch 14 SLA 1991].

Repealed or Renumbered



Sec. 21.88.095. - Premium tax offset.

If the company to which the assets and liabilities of the corporation are transferred does not write premiums for two consecutive years that total less than 35 percent of all premiums written in the state for physicians' medical malpractice insurance or does not write premiums for one calendar year that total less than 20 percent of all premiums written in the state for physicians' medical malpractice insurance, the company may carry forward and offset against the company's premium tax liability to the state the amount by which the aggregate claims paid on reinsurance assumed under the transfer exceeds aggregate reserves on the same business established at the date of the transfer of the assets and liabilities of the corporation.



Sec. 21.88.110. - 21.88.180 - l Joint Underwriting Association. [Repealed, Sec. 40 ch 177 SLA 1978].

Repealed or Renumbered



Sec. 21.88.210. - Fund established. [Repealed, Sec. 9 ch 14 SLA 1991].

Repealed or Renumbered



Sec. 21.88.900. - Definition.

In this chapter, "corporation" means the Medical Indemnity Corporation of Alaska.






Chapter 21.89. - MISCELLANEOUS PROVISIONS

Sec. 21.89.010. - Settlements.

A settlement made under a motor vehicle liability insurance policy of a claim against an insured arising under that policy from an accident or other event insured against for damage to or destruction of property owned by another person may not be construed as an admission of liability by the insured, or the insurer's recognition of that liability, with respect to any other claim arising from the same accident or event. The settlement shall be inadmissable in evidence in any legal action.



Sec. 21.89.015. - Workplace safety program.

An insurer who provides workers' compensation insurance in this state shall establish and maintain a workplace safety rate reduction program, subject to the approval of the division.



Sec. 21.89.020. - Required motor vehicle coverage.

(a) An automobile liability policy that insures an owner or operator of a motor vehicle against loss resulting from liability for bodily injury or death, or for property injury or destruction, or both, that is sold in the state, must contain limits in at least the amount prescribed for a motor vehicle liability policy in AS 28.20.440 or AS 28.22.101.

(b) This section may not be construed to apply only to automobile liability policies obtained to satisfy a requirement of AS 28.20.

(c) An insurance company offering automobile liability insurance in this state for bodily injury or death shall, initially and at each renewal, offer coverage prescribed in AS 28.20.440 and 28.20.445 or AS 28.22 for the protection of the persons insured under the policy who are legally entitled to recover damages for bodily injury or death from owners or operators of uninsured or underinsured motor vehicles. The limit written may not be less than the limit in AS 28.20.440 or AS 28.22.101. Coverage required to be offered under this section must include the following options:

(1) policy limits equal to the limits voluntarily purchased to cover the liability of the person insured for bodily injury or death; coverage for punitive damages that might otherwise be recoverable from an uninsured or underinsured person is not required under this paragraph;

(2) except when the coverage consists of motorcycle liability insurance, and except for a named insured required to file proof of financial responsibility under AS 28.20 or an applicant required to file proof of financial responsibility under AS 28.20, policy limits in the following amounts when these limits are greater than those offered under (1) of this subsection:

(A) $100,000 because of bodily injury to or death of one person in one accident, and, subject to the same limit for one person, $300,000 because of bodily injury to or death of two or more persons in one accident;

(B) $300,000 because of bodily injury to or death of one person in one accident, and, subject to the same limit for one person, $500,000 because of bodily injury to or death of two or more persons in one accident;

(C) $500,000 because of bodily injury to or death of one person in one accident, and, subject to the same limit for one person, $500,000 because of bodily injury to or death of two or more persons in one accident;

(D) $500,000 because of bodily injury to or death of one person in one accident, and, subject to the same limit for one person, $1,000,000 because of bodily injury to or death of two or more persons in one accident;

(E) $1,000,000 because of bodily injury to or death of one person in one accident, and, subject to the same limit for one person, $2,000,000 because of bodily injury to or death of two or more persons in one accident;

(3) other policy limits at the option of the insurer.

(d) An insurance company offering automobile liability insurance in this state for injury to or destruction of property shall offer coverage prescribed in AS 28.20.440 and 28.20.445, or AS 28.22, with limits not less than those prescribed in AS 28.20.440 or AS 28.22.101 , to cover the insured person's liability for injury to or destruction of property, for the protection of the persons insured under the policy who are legally entitled to recover damages for injury to or destruction of the covered motor vehicle from owners or operators of uninsured or underinsured motor vehicles.

(e) The coverage required under (c) and (d) of this section may be waived in writing by the insured in whole or in part. After selection of the limits by the insured or the exercise of the option to waive the coverage in whole or in part, the insurer is not required to notify any policy holder in any renewal, supplemental, or replacement policy, as to the availability of the coverage or optional limits, and the waived coverage may not be included in any renewal, supplemental, or replacement policy. The insured may, at any time, make a written request for additional coverage or coverage more extensive than that provided on a prior policy.

(f) An automobile liability insurance policy must provide

(1) that all expenses and fees, not including counsel fees or adjuster fees, incurred because of arbitration or mediation shall be paid as determined by the arbitrator;

(2) liability coverage in the amount set out in AS 28.22.101 (d) for motor vehicles rented in the United States or Canada by a person insured under the policy;

(3) physical damage coverage for motor vehicles rented in the United States or Canada, if the policy provides physical damage coverage; if the insured declines physical damage coverage, the insurer shall offer physical damage coverage for rented vehicles;

(4) that payments from applicable coverage provided under (2) and (3) of this subsection will be made in the following order of priority:

(A) from a policy or coverage purchased by the operator from the person who has the vehicle available for rent;

(B) from a policy or coverage covering the operator of a rented vehicle but not purchased from the person who has the vehicle available for rent; and

(C) from a policy or coverage of the person who has the vehicle available for rent.

(g) An insurance company offering automobile liability insurance in this state shall offer a short term policy valid for no more than seven days. The coverage available for the short term policy must be comparable to coverage available for longer term policies. The provisions of AS 21.36.210 - 21.36.310 do not apply to short term policies issued under this subsection.

(h) The selection, rejection, or exercise of the option not to purchase, by a named insured or an applicant, shall be valid for all insureds under the policy.

(i) In this section, "automobile liability insurance" does not include coverage provided only on an excess or umbrella basis.



Sec. 21.89.025. - Motor vehicle insurance rate reductions.

(a) An insurer shall provide an appropriate reduction in the premium charged for a personal motor vehicle liability insurance policy when the principal operator of the motor vehicle covered by the insurance policy

(1) is 55 years of age or older;

(2) at renewal requests the insurer to provide the reduction;

(3) has had no chargeable accidents as set by established underwriting guidelines in use by the insurer or moving motor vehicle citations within three years preceding the request for the discount;

(4) provides the insurer with proof satisfactory to the director that the operator has within the three years before requesting the reduction taken and successfully completed a motor vehicle accident prevention course approved by the Department of Administration under AS 28.05.035 ; and

(5) did not take and complete the accident prevention course described in (4) of this subsection as a result of an order or sentence imposed by a court.

(b) An insurer may cancel a rate reduction provided under (a) of this section if during the policy period the principal operator of the insured motor vehicle is

(1) involved in an accident caused by the operator; or

(2) convicted of a moving traffic violation.

(c) The reduced rate provided for an operator under (a) of this section may not extend beyond three years after the last day of the operator's most recently successfully completed motor vehicle accident prevention course described in (a)(4) of this section.

(d) The director shall establish by regulation the manner in which insurers inform applicants and insureds of the rate reduction available under this section. An insurer shall inform applicants and insureds as required by this subsection.



Sec. 21.89.027. - Motor vehicle insurance following driver's license revocation.

Sec. 21.89.027. Motor vehicle insurance following driver's license revocation.

(a) Notwithstanding AS 21.36.210 , an insurer offering insurance in this state may not (1) refuse to issue or renew motor vehicle liability insurance coverage; (2) cancel an existing policy of motor vehicle liability insurance; (3) deny a covered claim; or (4) increase the premium on a motor vehicle liability insurance policy if the refusal, cancellation, denial, or increase results only from the fact that the person's driver's license was revoked under AS 04.16.050 (c), (d), or (h) for possession or consumption of alcohol in a situation where the person was not driving and was in violation of AS 04.16.050 (a) or a municipal ordinance with substantially similar elements.

(b) The provisions of (a) of this section may not prevent an insurer from underwriting or rating based upon loss experience in the same manner as it would for a person who has not had the person's driver's license revoked under AS 04.16.050 (c), (d), or (h).



Sec. 21.89.030. - Payment.

An insurance company doing business in this state may not pay a judgment or settlement of a claim in this state for a loss incurred in this state with an instrument other than a negotiable bank check payable on demand and bearing even date with the date of writing or by electronic funds transfer.



Sec. 21.89.035. - Mandatory appraisal.

A motor vehicle or similar policy, a policy providing property coverage, or any other policy providing first party property, casualty, or inland marine coverage, issued or delivered in this state, must include an appraisal clause providing a contractual means to resolve a dispute between the insured and the insurer over the value of a covered first party loss for real property, personal property, business property, or similar risks. If the insured and the insurer fail to agree on the amount of a covered first party loss, either may make written demand upon the other to submit the dispute for appraisal. Within 10 days of the written demand, the insured and insurer must notify the other of the competent appraiser each has selected. The two appraisers will promptly choose a competent and impartial umpire. Not later than 15 days after the umpire has been chosen, unless the time period is extended by the umpire, each appraiser will separately state in writing the amount of the loss. If the appraisers submit a written report of agreement on the amount of the loss, the agreed amount will be binding upon the insured and insurer. If the appraisers fail to agree, the appraisers will promptly submit their differences to the umpire. A decision agreed to by one of the appraisers and the umpire will be binding upon the insured and insurer. All expenses and fees, not including counsel or adjuster fees, incurred because of the appraisal shall be paid as determined by the umpire. Except as specifically provided, nothing in this section is intended to or shall in any manner limit or restrict the rights of insureds or insurers or confer any rights to an insured or insurer.



Sec. 21.89.040. - Eye care under health and accident insurance. [Repealed, Sec. 60 ch 38 SLA 2002].

Repealed or Renumbered



Sec. 21.89.050. - Arson information.

(a) When an insurer has reason to believe that a fire loss in which it has an interest may have been caused by other than accidental means, it shall immediately supply a written report of that fact to the Department of Public Safety.

(b) When requested in writing by an authorized agency, an insurer shall supply all available information relating to a particular fire loss to the agency. The information requested may include

(1) insurance policy information pertaining to a fire loss under investigation and any application for the policy;

(2) policy premium payment records;

(3) a history of previous claims made by the insured; and

(4) material relating to the investigation of the loss, including statements of a person who may have information about the loss and any proof of the loss.

(c) Notification to the Department of Public Safety under (a) of this section does not relieve the insurer of the duty to respond to a request for information from an authorized agency under (b) of this section.

(d) An authorized agency provided with information under (a) or (b) of this section may release the information to another authorized agency.

(e) In (a)-(d) of this section, "authorized agency" means a fire department, a local or federal law enforcement agency responsible for the investigation of fires, the Department of Law, the state fire marshal, the United States attorney's office, and the Department of Public Safety.

(f) An authorized agency shall share with the insurer all relevant information relating to an instance of suspected arson when

(1) the Department of Law has determined that release of the information would not jeopardize the success of an ongoing investigation and that there are adequate safeguards to insure the confidentiality of the information;

(2) the agency has completed its investigation and a decision not to prosecute has been made; or

(3) criminal prosecution has been brought and the defendant has pled guilty, or the jury or other trier of fact has returned a verdict, and no appeal has been taken.

(g) In (f) of this section, "authorized agency" means a fire department, a local law enforcement agency responsible for the investigation of fires, the Department of Law, the state fire marshal, and the Department of Public Safety.

(h) A person is not civilly liable or subject to criminal prosecution for releasing information under this section unless the act constitutes a malicious attempt to injure an insured.



Sec. 21.89.060. - Medicare supplemental insurance.

The director shall adopt regulations necessary to comply with the requirements of 42 U.S.C. 1395ss, and any amendments to that section or federal regulations pertaining to that section, so that the state may retain full authority to set certain standards for Medicare supplemental insurance.



Sec. 21.89.070. - Insurance tax credit for gifts to colleges.

(a) A taxpayer is allowed a credit against the tax due under AS 21.09.210 or AS 21.66.110 for cash contributions for direct instruction, research, and educational support purposes, including library and museum acquisitions, and contributions to endowment, that are accepted by a nonprofit, public or private, Alaska two-year or four-year college or university accredited by a regional accreditation association or that are accepted by an Alaska university foundation that supports a university or college that could receive a contribution for which a taxpayer may obtain a credit under this section. The amount of the credit is the lesser of

(1) an amount equal to

(A) 50 percent of contributions of not more than $100,000; and

(B) 100 percent of the next $100,000 of contributions; or

(2) 50 percent of the taxpayer's tax liability under this title.

(b) Each public college and university shall include in its annual operating budget request contributions received and how the contributions were used.

(c) A contribution claimed as a credit under this section may not

(1) be claimed as a credit under more than one provision of this title; and

(2) when combined with credits taken during the taxpayer's tax year under AS 21.89.075 , AS 43.20.014 , AS 43.55.019 , AS 43.56.018 , AS 43.65.018, AS 43.75.018 , or AS 43.77.045 , exceed $150,000.



Sec. 21.89.071. - Insurance tax credit for gifts to Alaska veterans' memorial endowment fund. [Repealed, Sec. 25 ch. 46 SLA 2002].

Sec. 21.89.071. Insurance tax credit for gifts to Alaska veterans' memorial endowment fund. [Repealed, Sec. 25 ch. 46 SLA 2002].

Repealed or Renumbered



Sec. 21.89.075. - Insurance tax credit for gifts to the Alaska Fire Standards Council.

(a) For cash contributions prequalified under (d) of this section and made for fire services programs to the Alaska Fire Standards Council established under AS 18.70.330 , a taxpayer is allowed a credit against the tax due under AS 21.09.210 that is imposed on insurance that includes coverage for losses due to fire.

(b) The amount of the credit allowed to a taxpayer under (a) of this section is the lesser of

(1) an amount equal to

(A) 50 percent of contributions of not more than $100,000; and

(B) 100 percent of the next $100,000 of contributions; or

(2) 50 percent of the taxpayer's tax liability under this title.

(c) A contribution claimed by a taxpayer as a credit under this section may not

(1) be claimed as a credit under more than one provision of this title;

(2) when combined with credits taken during the taxpayer's tax year under AS 21.89.070 , AS 43.20.014 , AS 43.55.019 , AS 43.56.018 , AS 43.65.018, AS 43.75.018 , or AS 43.77.045 , exceed $150,000; or

(3) be claimed as a credit unless the contribution qualifies for the credit under (d) of this section.

(d) A taxpayer may not claim a contribution as a credit under (a) of this section unless the taxpayer applies to the director for prequalification of the contribution as a tax credit and receives written notice from the director that the contribution prequalifies for the tax credit described under this section. The director shall allow prequalified tax credits for contributions under this section in the order that the director receives applications by taxpayers and may not provide notice of prequalification if the taxpayer's contribution would cause the total contributions made by all taxpayers during the calendar tax year to exceed $300,000.



Sec. 21.89.080. - Electronic transactions.

(a) Notwithstanding any contrary provision of this title, the director may, by regulation or by order, provide for the electronic transaction of any information or written communication under this title.

(b) An electronic transaction under this section must comply with AS 09.25.500 - 09.25.520.



Sec. 21.89.090. - Risk retention groups and purchasing groups.

(a) A risk retention group or a purchasing group formed under and in compliance with 15 U.S.C. 3901 - 3906 (Liability Risk Retention Act) shall register with the director and shall at all times transact business in compliance with federal law and with the laws of this state that are not preempted by federal law.

(b) A risk retention group or a purchasing group shall apply for initial registration on forms prescribed by the director. Payment of a registration fee established under AS 21.06.250 shall be submitted with the application.

(c) A risk retention group or a purchasing group may continue its registration if it is in compliance with federal law. Payment of an annual continuation fee established under AS 21.06.250 shall be submitted with the continuation application.

(d) A risk retention group holding a valid certificate of authority as a domestic insurer or a purchasing group duly licensed under AS 21.27 as a resident licensee is not required to be additionally registered under this section.

(e) In addition to any other penalty provided by law, a person that the director determines under AS 21.06.170 - 21.06.240 has violated a provision of this title relative to a risk retention group or a purchasing group is subject to a civil penalty of not more than $10,000 for a violation or, if the director determines that the person wilfully violated a provision of this title, a civil penalty of not more than $25,000 for a violation.

(f) The director may adopt regulations on the operation and reporting requirements of a risk retention group that are not in conflict with 15 U.S.C. 3901 - 3906 (Liability Risk Retention Act).



Sec. 21.89.100. - Appointment of independent counsel; conflicts of interest; settlement.

(a) If an insurer has a duty to defend an insured under a policy of insurance and a conflict of interest arises that imposes a duty on the insurer to provide independent counsel to the insured, the insurer shall provide independent counsel to the insured unless the insured in writing waives the right to independent counsel. An insurance policy may contain a provision that provides a method of selecting independent counsel if the provision complies with this section.

(b) For purposes of this section, the following do not constitute a conflict of interest:

(1) a claim of punitive damages;

(2) a claim of damages in excess of the policy limits;

(3) claims or facts in a civil action for which the insurer denies coverage.

(c) Notwithstanding (b) of this section, if the insurer reserves the insurer's rights on an issue for which coverage is denied, the insurer shall provide independent counsel to the insured as provided under (a) of this section.

(d) If the insured selects independent counsel at the insurer's expense, the insurer may require that the independent counsel have at least four years of experience in civil litigation, including defense experience in the general subject area at issue in the civil action, and malpractice insurance. Unless otherwise provided in the insurance policy, the obligation of the insurer to pay the fee charged by the independent counsel is limited to the rate that is actually paid by the insurer to an attorney in the ordinary course of business in the defense of a similar civil action in the community in which the claim arose or is being defended. In providing independent counsel, the insurer is not responsible for the fees and costs of defending an allegation for which coverage is properly denied and shall be responsible only for the fees and costs to defend those allegations for which the insurer either reserves its position as to coverage or accepts coverage. The independent counsel shall keep detailed records allocating fees and costs accordingly. A dispute between the insurer and insured regarding attorney fees that is not resolved by the insurance policy or this section shall be resolved by arbitration under AS 09.43.

(e) If the insured selects independent counsel at the insurer's expense, the independent counsel and the insured shall consult with the insurer on all matters relating to the civil action and shall disclose to the insurer in a timely manner all information relevant to the civil action, except information that is privileged and relevant to disputed coverage. A claim of privilege is subject to review in the appropriate court. Information disclosed by the independent counsel or the insured does not waive another party's right to assert privilege.

(f) An insured may waive the right to select independent counsel by signing a statement that reads substantially as follows:

I have been advised of my right to select independent counsel to represent me in this lawsuit and of my right under state law to have all reasonable expenses of an independent counsel paid by my insurer. I have also been advised that the Alaska Supreme Court has ruled that when an insurer defends an insured under a reservation of rights provision in an insurance policy, there are various conflicts of interest that arise between an insurer and an insured. I have considered this matter fully and at this time I am waiving my right to select independent counsel. I have authorized my insurer to select a defense counsel to represent me in this lawsuit.

(g) If an insured selects independent counsel under this section, both the counsel representing the insurer and independent counsel representing the insured shall be allowed to participate in all aspects of the civil action. Counsel for the insurer and insured shall cooperate fully in exchanging information that is consistent with ethical and legal obligations to the insured. Nothing in this section relieves the insured of the duty to cooperate fully with the insurer as required by the terms of the insurance policy.

(h) When an insured is represented by independent counsel, the insurer may settle directly with the plaintiff if the settlement includes all claims based upon the allegations for which the insurer previously reserved its position as to coverage or accepted coverage, regardless of whether the settlement extinguishes all claims against the insured.



Sec. 21.89.110. - Viatical settlement transactions.

(a) The director shall regulate the transaction of viatical settlement contracts for the protection of viators, insureds, and insurers. The authority of the director under this subsection extends to the regulation of transactions between a viator and a viatical settlement provider and between a viator and a person acting as an agent in viaticating a life insurance policy, while the authority of the commissioner extends to the regulation of viatical settlement investments as provided under AS 45.55.905 (c).

(b) A viatical settlement provider, representative, or broker must apply for a license with the director, submit information required by the director, and pay the required fee established under AS 21.06.250 with the application for licensure. A person may not act as or represent to be a viatical settlement provider, representative, or broker relative to a subject resident, located, or to be performed in this state unless licensed under this section.

(c) Viatical settlement contract forms, viator and insured disclosure statements, and viatical settlement advertising materials must be filed by the viatical settlement provider, representative, or broker with the director and must be approved by the director.

(d) The director may examine a licensed viatical settlement provider, representative, or broker, or an applicant for a viatical settlement provider, representative, or broker license. The cost of the examination shall be paid by the person examined under AS 21.06.160 .

(e) Except as may be required in the course of conduct of the division's responsibilities, a viatical settlement provider, representative, or broker may not disclose to another person the identity of the viator or insured of an insurance policy that is the subject of a viatical settlement contract. The viator may waive this prohibition against disclosure if the waiver is in writing and is signed by the viator.

(f) The director may adopt regulations to implement this section, including standards for

(1) viatical settlement provider, representative, and broker reporting requirements and records retention;

(2) viator and insured privacy protection;

(3) viatical settlement contract provisions, advertising materials, and filing requirements;

(4) payments to viators or insureds, including evaluating the reasonableness of payments under a viatical settlement contract;

(5) licensing requirements, including license qualification, disqualification, and renewal;

(6) financial accountability of viatical settlement providers;

(7) the relationship and responsibilities of insurers, viators, insureds, and viatical settlement providers, representatives, and brokers in the transaction of a viatical settlement contract;

(8) viator, insured, and insurer protection, including full and fair disclosure setting out the manner and content of required disclosures and filing requirements; and

(9) assessment of fees to cover the cost of regulating viatical settlement contracts, providers, representatives, and brokers.

(g) A violation of this section or a regulation adopted under this section is an unfair trade practice and subject to penalty under AS 21.36.

(h) In this section,

(1) "transaction" means, with respect to viatical settlement contracts,

(A) solicitation and inducement;

(B) preliminary negotiations;

(C) effectuation of a viatical settlement contract;

(D) transaction of matters subsequent to the effectuation of the viatical settlement contract and arising out of it;

(2) "viatical settlement broker"

(A) means a person that, on behalf of a viator or insured and for a fee, commission, or other valuable consideration, offers or attempts to negotiate viatical settlement contracts between a viator or insured and one or more viatical settlement providers;

(B) does not include a person acting as an attorney or accountant retained to represent a viator or insured and compensated by or at the direction of the viator or insured;

(3) "viatical settlement contract"

(A) means a written agreement between a viator or insured and a viatical settlement provider for the sale, assignment, transfer, devise, or bequest to the viatical settlement provider by the viator or insured of all or a portion of the death benefit or ownership of a life insurance policy for consideration that is less than the expected death benefit of the life insurance policy;

(B) includes a contract for a loan or other financial transaction secured primarily by an individual or group life insurance policy;

(C) does not include

(i) a loan by a life insurance company under the terms of a life insurance contract;

(ii) a loan secured by the cash value of a policy;

(iii) the assignment of a life insurance policy as collateral for a loan to a bank, saving bank, savings and loan association, credit union, or other licensed lending institution;

(iv) the exercise by the viator or insured of an accelerated benefits provision under the terms of the life insurance contract; or

(v) the sale, assignment, transfer, devise, or bequest of a life insurance policy for less than the expected death benefit by a viator or insured to a friend or family member if the friend or family member does not enter into more than one agreement in a calendar year;

(4) "viatical settlement provider" means a person, other than a viator or insured, that enters into a viatical settlement contract, including a person that

(A) obtains financing for the purchase, acquisition, transfer, or other assignment of one or more viatical settlement contracts, viaticated policies, or interests in viatical settlement contracts or viaticated policies; or

(B) sells, assigns, transfers, pledges, hypothecates, or disposes of one or more viatical settlement contracts, viaticated policies, or interests in viatical settlement contracts or viaticated policies;

(5) "viatical settlement representative"

(A) means a person that is an authorized agent of a viatical settlement provider or broker and that acts or aids in any manner in the transaction of a viatical settlement contract;

(B) does not include

(i) a person acting as an attorney or an accountant, or a person exercising a power of attorney granted by a viator or insured; or

(ii) a person retained to represent a viator or insured and compensated by or at the direction of the viator or insured;

(6) "viaticated policy" means a life insurance policy that has been acquired by a viatical settlement provider under a viatical settlement contract;

(7) "viator" means the owner of a life insurance policy insuring the life of an individual who enters or seeks to enter into a viatical settlement contract.






Chapter 21.90. - GENERAL PROVISIONS

Sec. 21.90.010. - Particular provisions prevail.

Provisions of this title relative to a particular kind of insurance or a particular type of insurer or to a particular matter prevail over provisions relating to insurance in general or insurers in general or to a particular matter in general.



Sec. 21.90.020. - General penalty.

A person determined by the director, following an appropriate hearing as provided in AS 21.06.170 - 21.06.230, to have violated a provision of this title or a regulation adopted under it, for which violation a greater penalty is not provided in this title, is subject to a civil penalty of not more than $2,500.



Sec. 21.90.030. - 21.90.110 - l Definitions. [Repealed, Sec. 23 ch 21 SLA 1985. For current law see AS 21.90.900 ].

Repealed or Renumbered



Sec. 21.90.900. - Definitions for title.

In this title, unless the context requires otherwise,

(1) "admitted insurer" means an authorized insurer;

(2) "agent" means a person appointed by an insurer to solicit applications for insurance or annuities on its behalf, and if authorized to do so, to effectuate and countersign insurance contracts, except life or health insurance or annuities, and to collect premiums on insurance or annuities;

(3) "alien insurer" means an insurer formed under the laws of a country other than the United States of America, its states, districts, territories, and commonwealths;

(4) "assumption reinsurance" means a form of reinsurance that includes the transfer of all contractual obligations to the assuming insurer with no recourse to the ceding insurer;

(5) "attorney-in-fact" means a person designated and appointed by the subscribers of a reciprocal insurer to act for and bind the subscribers in transactions relating to or arising out of the operations of a reciprocal insurer, subject to the limitations that may be lawfully provided;

(6) "authorized insurer" means an insurer authorized by a certificate of authority issued by the director to transact insurance in this state;

(7) "broker" means a person who is not an agent of the insurer and who, on behalf of the insured, for compensation as an independent contractor by commission or fee, solicits, negotiates, or procures insurance or reinsurance or the renewal or continuance of insurance or reinsurance; or in any manner aids in the solicitation, negotiation, procurement, renewal, or continuance of insurance or reinsurance, for insureds or prospective insureds not including the broker;

(8) "certified financial statement" means a financial statement upon which an independent certified public accountant, or an accountant holding a substantially equivalent designation as determined by the director, renders or disclaims an opinion after performance of an audit;

(9) "commissioner" means the commissioner of commerce, community, and economic development;

(10) "court" means superior court;

(11) "director" means the director of the division of insurance;

(12) "division" means the division of insurance, Department of Commerce, Community, and Economic Development;

(13) "domestic insurer" means an insurer formed under the laws of this state;

(14) "evergreen clause" means a contract clause that provides that the contract is automatically renewed unless notice to the contrary is given by one of the parties to the contract;

(15) "examiner" means an individual or firm that has been authorized by the director to conduct an examination under this title;

(16) "facultative reinsurance" means a contract of reinsurance for individual risks where the insurer retains the ability to accept or reject each risk offered by the ceding company;

(17) "firm" means an organization of two or more licensees acting in association with each other, either in a partnership, corporation, or otherwise, or an organization in which a single licensee has less than 50 percent ownership interest in the organization;

(18) "foreign insurer" means an insurer formed under the laws of a jurisdiction other than this state and includes an alien insurer;

(19) "health discount plan" means a card, program, device, arrangement, contract, or mechanism that purports to offer discounts or access to discounts on health care services or supplies and that is not insurance or that does not provide coverage for services or benefits regulated under AS 21.86 or AS 21.87;

(20) "impaired" or "impairment" means that

(A) an insurer's policyholder surplus is greater than zero but less than that required by AS 21.09.070 for the authority to transact the kinds of insurance being transacted; or

(B) an insurer is being operated in a manner that has caused or might cause irreparable loss and injury to the insurer or to the public;

(21) "independent adjuster" means a person who, for compensation as an independent contractor or as an employee of an independent contractor, for fee or commission, investigates and adjusts losses or claims arising under insurance contracts on behalf of an insurer;

(22) "independently procured insurance" means insurance procured directly from a nonadmitted insurer directly by an insured, but does not include insurance lawfully procured through a surplus lines broker under AS 21.34;

(23) "industrial life insurance" means that form of life insurance written under policies with a face amount of $1,000 or less, with the words "industrial policy" imprinted on the face as part of the descriptive matter, and under which premiums are payable monthly or more often;

(24) "insolvent" or "insolvency" means that an insurer's policyholder surplus is less than or equal to zero;

(25) "insurance" means a contract whereby one undertakes to indemnify another or pay or provide a specified or determinable amount or benefit upon determinable contingencies;

(26) "insurance producer" has the meaning given in AS 21.27.900 ;

(27) "insurer" includes a person engaged as indemnitor, surety, or contractor in the business of entering into contracts of insurance or of annuity;

(28) "licensee" means a person or firm licensed as provided in AS 21.27;

(29) "managing general agent" means a person, firm, or corporation that

(A) has authority to exercise general supervision over the business, or any part of the business, of one or more admitted insurers; and

(B) performs administrative functions normally performed by the insurer including claims administration and payment, marketing administration, agent appointment, premium accounting, premium billing, coverage verification, final underwriting authority, or certificate issuance;

(30) "medical care" means amounts paid for

(A) diagnosis, care, mitigation, treatment, or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body;

(B) transportation primarily for and essential to medical care described in (A) of this paragraph; and

(C) insurance covering medical care described in (A) and (B) of this paragraph.

(31) "nonadmitted insurer" means an unauthorized insurer;

(32) "person" has the meaning given in AS 01.10.060 and includes an insurer, Lloyd's, fraternal benefit society, medical service, or hospital service plan as defined in AS 21.87, reciprocal or interinsurance exchange, syndicate, and any other legal entity engaged in the business of transacting insurance;

(33) "policy" means the written contract of or written agreement for or effecting insurance, by whatever name called, and includes all clauses, riders, endorsements, and papers attached to it and a part of it; for a group, trust, association, or similar entity, "policy" also means a certificate or other evidence of insurance that establishes the written contract of or written agreement for or effecting insurance for an insured or other beneficiary of the entity;

(34) "policyholder surplus" means

(A) for a stock insurer, the sum of its capital, as represented by the aggregate par value to its outstanding capital stock, and its surplus, if any;

(B) for a mutual insurer, its surplus, both basic guaranteed and additional, if any;

(C) for an insurer other than a stock or mutual insurer, the net worth of the insurer, calculated as its recorded assets less its liabilities, as determined by the accounting criteria set out in this title;

(35) "premium" means the consideration for insurance, by whatever name called, and by whatever method paid or collected, including an assessment, or membership, policy, survey, inspection, service or similar fee or charge made in consideration for an insurance contract;

(36) "reinsurance" means an insurance transaction by which the assuming insurer agrees to indemnify the ceding insurer in whole or in part against liability or losses that the ceding insurer might incur under a separate contract of insurance with its insured;

(37) "reinsurance intermediary" means a person who acts as a producer in soliciting, negotiating, or procuring the making of a reinsurance contract or binder on behalf of a ceding admitted insurer or acts as a producer in accepting a reinsurance contract or binder on behalf of an assuming admitted insurer;

(38) "reinsurance intermediary broker" means a person who solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding admitted insurer without the authority or power to bind reinsurance on behalf of the insurer;

(39) "reinsurance intermediary manager" means a person including an insurer who has authority to bind or manage all or part of the assumed reinsurance business of an admitted reinsurer, including the management of a separate division, department, or underwriting office, and who acts as an agent for the reinsurer;

(40) "state" means a state, District of Columbia, territory, commonwealth, or possession of the United States of America;

(41) "surplus lines broker" means a person licensed under AS 21.27 to place insurance in this state or relative to a subject resident, located, or to be performed in this state with eligible surplus lines insurers under AS 21.34;

(42) "surplus lines insurance" means any insurance in this state or relative to a subject resident, located, or to be performed in this state that is permitted under AS 21.34 to be placed through a surplus lines broker licensed under AS 21.27 with nonadmitted insurers eligible to accept insurance other than reinsurance, wet marine and transportation insurance, insurance independently procured, life insurance, and an annuity contract;

(43) "third-party administrator" means a person who, for residents of this state, or for residents of another jurisdiction from a place of business in this state, performs administrative functions including claims administration and payment, marketing administrative functions, premium accounting, premium billing, coverage verification, underwriting authority, or certificate issuance in connection with life insurance, annuities, health insurance, or the provision of coverage for the cost of medical care;

(44) "transact," with respect to insurance or the provision of coverage for medical care, includes

(A) solicitation and inducement;

(B) preliminary negotiations;

(C) effectuation of a contract of insurance or the provision of coverage for medical care;

(D) transaction of matters subsequent to effectuation of the contract of insurance or the provision of coverage for medical care and arising out of it;

(45) "unauthorized insurer" means an insurer not authorized to transact insurance in this state.



Sec. 21.90.910. - Exceptions from definitions. [Repealed, Sec. 223 ch 67 SLA 1992].

Repealed or Renumbered









Title 22 - JUDICIARY

Chapter 22.05. - THE SUPREME COURT

Sec. 22.05.010. - Jurisdiction.

(a) The supreme court has final appellate jurisdiction in all actions and proceedings. However, a party has only one appeal as a matter of right from an action or proceeding commenced in either the district court or the superior court.

(b) Appeal to the supreme court is a matter of right only in those actions and proceedings from which there is no right of appeal to the court of appeals under AS 22.07.020 or to the superior court under AS 22.10.020 or AS 22.15.240 .

(c) A decision of the superior court on an appeal from an administrative agency decision may be appealed to the supreme court as a matter of right.

(d) The supreme court may in its discretion review a final decision of the court of appeals on application of a party under AS 22.07.030 . The supreme court may in its discretion review a final decision of the superior court on an appeal of a civil case commenced in the district court. In this subsection "final decision" means a decision or order, other than a dismissal by consent of all parties, that closes a matter in the court of appeals or the superior court, as applicable.

(e) The supreme court may issue injunctions, writs, and all other process necessary to the complete exercise of its jurisdiction.



Sec. 22.05.015. - Transfer of appellate cases.

(a) The supreme court may transfer to the court of appeals for decision a case pending before the supreme court if the case is within the jurisdiction of the court of appeals.

(b) The supreme court may take jurisdiction of a case pending before the court of appeals if the court of appeals certifies to the supreme court that the case involves a significant question of law under the Constitution of the United States or under the constitution of the state or involves an issue of substantial public interest that should be determined by the supreme court.

(c) A case filed in the supreme court or in the court of appeals may not be dismissed by one court on the ground that it is within the jurisdiction of the other court. The case shall be transferred to the proper court.



Sec. 22.05.020. - Composition and general powers of supreme court.

(a) The supreme court is a court of record and consists of five justices including the chief justice.

(b) The supreme court is vested with all power and authority necessary to carry into complete execution all its judgments, decrees, and determinations in all matters within its jurisdiction, according to the constitution, the laws of the state, and the common law.

(c) The supreme court may prescribe by rule the fees to be charged by all courts for judicial services.



Sec. 22.05.025. - Court facilities.

(a) The supreme court has authority over

(1) all matters relating to the

(A) maintenance, occupancy, and operation of all court facilities;

(B) rent or lease of facilities for court system purposes, subject to AS 36.30.080 (c); and

(C) acquisition of facilities for court system purposes by lease-purchase or lease-financing agreements, subject to AS 36.30.085 ; and

(2) the planning, design, and construction of court facilities but, in the exercise of its authority under this paragraph, the supreme court shall cooperate and coordinate with the Department of Transportation and Public Facilities so that court facility construction projects are carried out in accordance with the statutes and regulations applicable to state public works projects.

(b) In this section, "court facility" means a state facility in which 75 percent or more of the net usable space is occupied by the court system and other justice-related agencies.



Sec. 22.05.030. - Session of court.

The supreme court shall always be open for the transaction of business in the manner determined by rule of the court. The supreme court shall hold sessions on dates and at places fixed by court rule.



Sec. 22.05.040. - Effect of adjournment.

An adjournment from day to day, or from time to time, is a recess in the session, and does not prevent the court from sitting at any time.



Sec. 22.05.050. - Process.

Process of the supreme court shall be in the name of the State of Alaska, signed by the clerk of the court or the deputy clerk, dated when issued, sealed with the seal of the court, and made returnable according to rule prescribed by the court.



Sec. 22.05.060. - Seals of court.

The seal of the supreme court is a vignette of the official flag of the state with the words "Seal of the Supreme Court of the State of Alaska" surrounding the vignette. The supreme court shall prescribe by rule the seals of court for the court of appeals and for the superior and district courts.



Sec. 22.05.070. - Qualifications of justices.

A justice of the supreme court shall be a citizen of the United States and of the state, a resident of the state for five years immediately preceding appointment, have been engaged for not less than eight years immediately preceding appointment in the active practice of law, and at the time of appointment be licensed to practice law in the state. The active practice of law includes

(1) sitting as a judge in a state or territorial court;

(2) being actually engaged in advising and representing clients in matters of law;

(3) rendering legal services to an agency, branch, or department of a civil government within the United States or a state or territory of the United States, in an elective, appointive, or employed capacity;

(4) serving as a professor, associate professor, or assistant professor in a law school accredited by the American Bar Association.



Sec. 22.05.080. - Vacancies.

(a) The governor shall fill a vacancy or appoint a successor to fill an impending vacancy in the office of supreme court justice within 45 days after receiving nominations from the judicial council, by appointing one of two or more persons nominated by the judicial council for each actual or impending vacancy. An appointment to fill an impending vacancy becomes effective upon the actual occurrence of the vacancy.

(b) The office of a supreme court justice, including the office of chief justice, becomes vacant 90 days after the election at which the justice is rejected by a majority of those voting on the question or for which the justice fails to file a declaration of candidacy. Upon the occurrence of (1) an actual vacancy; (2) the certification of rejection following an election; or (3) the election following failure of a justice to file a declaration of candidacy, the judicial council shall meet within 90 days and submit to the governor the names of two or more persons qualified for the judicial office; except that this 90-day period may be extended by the council with the concurrence of the supreme court. In the event of an impending vacancy other than by reason of rejection or failure to file a declaration of candidacy, the council may meet at any time within the 90-day period immediately preceding the effective date of the vacancy and submit to the governor the names of two or more persons qualified for the judicial office.



Sec. 22.05.090. - Oath of office.

Each supreme court justice, upon entering office, shall take and subscribe to an oath of office required of all officers under the constitution and any further oath or affirmation that may be prescribed by law.



Sec. 22.05.100. - Approval or rejection.

Each supreme court justice is subject to approval or rejection as provided in AS 15 (Alaska Election Code). The judicial council shall conduct an evaluation of each justice before the retention election and shall provide to the public information about that justice and may provide a recommendation regarding retention or rejection. The information and any recommendation shall be made public at least 60 days before the retention election. The judicial council shall also provide the information and any recommendation to the office of the lieutenant governor in time for publication in the election pamphlet under AS 15.58.050 . If a majority of those voting on the question rejects the candidacy, the rejected justice may not be appointed to fill any vacancy in the supreme court, court of appeals, superior court, or district courts of the state for a period of four years thereafter.



Sec. 22.05.110. - Incapacity. [Repealed, Sec. 3 ch 213 SLA 1968].

Repealed or Renumbered



Sec. 22.05.120. - Impeachment.

A supreme court justice is subject to impeachment by the legislature for malfeasance or misfeasance in the performance of official duties. Impeachment shall originate in the senate and shall be approved by a two-thirds vote of its members. The motion for impeachment must list fully the basis for the proceeding. Trial on impeachment shall be conducted by the house of representatives. A supreme court justice designated by the court shall preside at the trial. Concurrence of two-thirds of the members of the house is required for a judgment of impeachment. The judgment may not extend beyond removal from office, but does not prevent proceedings in the courts on the same or related charges.



Sec. 22.05.130. - Restrictions.

A supreme court justice while holding office may not practice law, nor engage in the conduct of any other profession, vocation, or business for profit or compensation, which conduct would interfere with the performance of the judicial duties of the justice, nor may a justice hold office in a political party, or hold any other office or position of profit under the United States, the state, or its political subdivisions. A supreme court justice filing for another elective public office other than delegate to a constitutional convention of this state or the United States forfeits the judicial position.



Sec. 22.05.140. - Compensation.

(a) Except as provided in (d) of this section, the monthly base salary of the chief justice is $9,203 and for each other justice, the monthly base salary is $9,159.

(b) A salary disbursement may not be issued to a justice of the supreme court until the justice has filed with the state officer designated to issue salary disbursements an affidavit that no matter referred to the justice for opinion or decision has been uncompleted or undecided by the justice for a period of more than six months.

(c) In addition to the monthly salary, each justice is entitled to receive a geographic cost-of-living adjustment under AS 22.35.010 , based on the location of the primary office assignment. Retirement contributions and benefits shall be computed only on the monthly base salary not including the geographic cost-of-living adjustment.

(d) Beginning January 1, 1991, if the monthly basic salary for Step E, Range 28, of the salary schedule set out in AS 39.27.011 increases, the monthly base salary of the chief justice and the other justices shall increase by the same percentage. The increase takes effect when the salary increase under AS 39.27.011 takes effect and may be retroactive if consistent with the change in AS 39.27.011 . The commissioner of administration shall, by regulation, establish the percentage at which the salary is increased and the increased salary amount.



Sec. 22.05.150. - [Renumbered as AS 22.20.300 ].

Repealed or Renumbered



Sec. 22.05.160. - Recording districts. [Repealed, Sec. 4 ch 118 SLA 1976. For current law, see AS 44.37.020 (b) and 44.37.025].

Repealed or Renumbered






Chapter 22.07. - THE COURT OF APPEALS

Sec. 22.07.010. - Establishment.

There is established the court of appeals, consisting of three judges. The court of appeals is a court of record.



Sec. 22.07.020. - Jurisdiction.

(a) The court of appeals has appellate jurisdiction in actions and proceedings commenced in the superior court involving

(1) criminal prosecution;

(2) post-conviction relief;

(3) matters under AS 47.12, including waiver of jurisdiction over a minor under AS 47.12.100 ;

(4) extradition;

(5) habeas corpus;

(6) probation and parole; and

(7) bail.

(b) Except as limited in AS 12.55.120 , the court of appeals has jurisdiction to hear appeals of unsuspended sentences of imprisonment exceeding two years for a felony offense or 120 days for a misdemeanor offense imposed by the superior court on the grounds that the sentence is excessive, or a sentence of any length on the grounds that it is too lenient. The court of appeals, in the exercise of this jurisdiction, may modify the sentence as provided by law and the state constitution.

(c) The court of appeals has jurisdiction to review (1) a final decision of the district court in an action or proceeding involving criminal prosecution, post-conviction relief, extradition, probation and parole, habeas corpus, or bail; and (2) the final decision of the district court on a sentence imposed by it if the sentence exceeds 120 days of unsuspended incarceration for a misdemeanor offense. In this subsection, "final decision" means a decision or order, other than dismissal by consent of all parties, that closes a matter in the district court.

(d) An appeal to the court of appeals is a matter of right in all actions and proceedings within its jurisdiction except that

(1) the right of appeal to the court of appeals is waived if an appellant chooses to appeal the final decision of the district court to the superior court; and

(2) the state's right of appeal in criminal cases is limited by the prohibitions against double jeopardy contained in the United States Constitution and the Alaska Constitution.

(e) The court of appeals may in its discretion (1) review a final decision of the superior court on an appeal from a district court in an action or proceeding involving criminal prosecution, post-conviction relief, extradition, probation and parole, habeas corpus or bail; (2) review the final decision of the superior court on appeal of a sentence imposed by the district court. In this subsection "final decision" means a decision or order, other than a dismissal by consent of all parties, that closes a matter in the superior court.

(f) The court of appeals may issue injunctions, writs, and all other process necessary for the complete exercise of its jurisdiction.

(g) A final decision of the court of appeals is binding on the superior court and on the district court unless superseded by a decision of the supreme court.



Sec. 22.07.030. - Review by supreme court.

A party may apply to the supreme court for review of a final decision of the court of appeals in accordance with AS 22.05.010 and rules adopted by the supreme court. Review is in the discretion of the supreme court as set out in AS 22.05.010 (d). In this section, "final decision" means a decision or order, other than a dismissal by consent of all parties, that closes a matter in the court of appeals.



Sec. 22.07.040. - Qualifications of judges.

A judge of the court of appeals shall be a citizen of the United States and of the state, a resident of the state for five years immediately preceding appointment, have been engaged for not less than eight years immediately preceding appointment in the active practice of law, and at the time of appointment be licensed to practice law in the state. For purposes of this section, the active practice of law is the same as defined for the justices of the supreme court in AS 22.05.070 .



Sec. 22.07.050. - Oath of office.

Each judge of the court of appeals, upon entering office, shall take and subscribe to the oath or affirmation of office required of all officers under the constitution.



Sec. 22.07.060. - Approval or rejection.

Each judge of the court of appeals is subject to approval or rejection as provided in AS 15 (Alaska Election Code). The judicial council shall conduct an evaluation of each judge before the retention election and shall provide information to the public about the judge and may provide a recommendation regarding retention or rejection. The information and any recommendation shall be made public at least 60 days before the election. The judicial council shall also provide the information and any recommendation to the office of the lieutenant governor in time for publication in the election pamphlet as required by AS 15.58.050 . If a majority of those voting on the question rejects the candidacy of a judge, the rejected judge may not for a period of four years thereafter be appointed to fill a vacancy in the supreme court, the court of appeals, the superior court, or the district court of the state.



Sec. 22.07.070. - Vacancies.

(a) The governor shall fill a vacancy or appoint a successor to fill an impending vacancy in the office of judge of the court of appeals within 45 days after receiving nominations from the judicial council, by appointing one of two or more persons nominated by the council for each actual or impending vacancy. An appointment to fill an impending vacancy becomes effective upon the actual occurrence of the vacancy.

(b) The office of a judge of the court of appeals becomes vacant 90 days after the election at which the judge is rejected by a majority of those voting on the question or for which the judge fails to file a declaration of candidacy. Upon the occurrence of (1) an actual vacancy; (2) the certification of rejection following an election; or (3) the election following failure of a judge to file a declaration of candidacy, the judicial council shall meet within 90 days and submit to the governor the names of two or more persons qualified for the judicial office; however, the 90-day period may be extended by the judicial council with the concurrence of the supreme court. In the event of an impending vacancy other than by reason of rejection or failure to file a declaration of candidacy, the judicial council may meet at any time within the 90-day period immediately preceding the effective date of the vacancy and submit to the governor the names of two or more persons qualified for the judicial office.



Sec. 22.07.075. - Impeachment.

A judge of the court of appeals is subject to impeachment by the legislature for malfeasance or misfeasance in the performance of official duties. Impeachment must originate in the senate and must be approved by two-thirds vote of its members. The motion for impeachment must list fully the basis for the proceeding. Trial on impeachment shall be conducted by the house of representatives. A supreme court justice designated by the court shall preside at the trial. Concurrence of two-thirds of the members of the house is required for a judgment of impeachment. The judgment may not extend beyond removal from office, but does not prevent proceedings in a court on the same or related charges.



Sec. 22.07.080. - Restrictions.

A judge of the court of appeals while holding office may not practice law, or engage in the conduct of any other profession, vocation, or business for profit or compensation, which conduct would interfere with the performance of the judicial duties of the judge, nor may a judge hold office in a political party, or hold any other office or position of profit under the United States, the state or its political subdivisions. A judge of the court of appeals filing for another elective public office other than delegate to a constitutional convention of this state or the United States forfeits the judicial position.



Sec. 22.07.090. - Compensation.

(a) Except as provided in (c) of this section, the monthly base salary of a judge of the court of appeals is $8,652. The compensation of a judge may not be diminished during the term of office, unless by a general law applying to all salaried officers of the state.

(b) A salary disbursement may not be issued to a judge of the court of appeals until the judge has filed with the state officer designated to issue salary disbursements an affidavit that no matter referred to the judge for opinion or decision has been uncompleted or undecided by the judge for a period of more than six months.

(c) Beginning January 1, 1991, if the monthly basic salary for Step E, Range 28, of the salary schedule set out in AS 39.27.011 increases, the monthly base salary of the judges of the court of appeals shall increase by the same percentage. The increase takes effect when the salary increase under AS 39.27.011 takes effect and may be retroactive if consistent with the change to AS 39.27.011 . The commissioner of administration shall, by regulation, establish the percentage at which the salary is increased and the increased salary amount.



Sec. 22.07.100. - Process.

Process of the court of appeals shall be in the name of the State of Alaska, signed by the clerk of the court or the deputy clerk, dated when issued, sealed with the seal of court, and made returnable according to rule prescribed by the supreme court.






Chapter 22.10. - THE SUPERIOR COURT

Sec. 22.10.010. - Establishment of superior court.

There shall be one superior court for the state. The court shall consist of four districts bounded as follows:

First District: the area within election districts numbered one to six, both inclusive, as those districts are described in art. XIV of the state constitution on March 19, 1959;

Second District: the area within election districts numbered 21 to 23, both inclusive, and those areas of election districts 18 and 20 within the boundaries of the North Slope Borough, as those districts are described in art. XIV of the state constitution on March 19, 1959;

Third District: the area within election districts numbered seven to 15, both inclusive, as those districts are described in art. XIV of the state constitution on March 19, 1959, and the portion of election district 19, as that district is described in art. XIV of the state constitution on March 19, 1959, that is in the Glennallen Venue District on March 1, 2002, described as follows: Beginning at a point on the divide between the watersheds of the Tanana River and the Copper River south of the headwaters of Totschunda Creek; thence southwesterly in a straight line first crossing the Nabesna River to Mt. Allen; thence meandering on the divide mountain peak to mountain peak to a point north of Regal Mountain on the divide separating the Nabesna Glacier from the Chisana Glacier; thence westerly and northwesterly along the divide between the watersheds of the Tanana River and Copper River as it meanders from mountain peak to mountain peak back to a point on the divide south of the headwaters of the Totschunda Creek, the place of the beginning; and

Fourth District: the area within election districts numbered 16, 17, and 24, the areas of election districts numbered 18 and 20 not included in the second district, and the area of election district numbered 19 not included in the third district, as those districts are described in art. XIV of the state constitution on March 19, 1959.



Sec. 22.10.020. - Jurisdiction of the superior court.

(a) The superior court is the trial court of general jurisdiction, with original jurisdiction in all civil and criminal matters, including probate and guardianship of minors and incompetents. Except for a petition for a protective order under AS 18.66.100 - 18.66.180, an action that falls within the concurrent jurisdiction of the superior court and the district court may not be filed in the superior court, except as provided by rules of the supreme court.

(b) The jurisdiction of the superior court extends over the whole of the state.

(c) The superior court and its judges may issue injunctions, writs of review, mandamus, prohibition, habeas corpus, and all other writs necessary or proper to the complete exercise of its jurisdiction. A writ of habeas corpus may be made returnable before any judge of the superior court.

(d) The superior court has jurisdiction in all matters appealed to it from a subordinate court, or administrative agency when appeal is provided by law, and has jurisdiction over petitions for relief in administrative matters under AS 44.62.305 . The hearings on appeal from a final order or judgment of a subordinate court or administrative agency, except an appeal under AS 43.05.242 , shall be on the record unless the superior court, in its discretion, grants a trial de novo, in whole or in part. The hearings on appeal from a final order or judgment under AS 43.05.242 shall be on the record.

(e) An appeal to the superior court is a matter of right, but an appeal from a subordinate court may not be taken by the defendant in a criminal case after a plea of guilty, except on the ground that the sentence was excessive. The state's right of appeal in criminal cases is limited by the prohibitions against double jeopardy contained in the United States Constitution and the Alaska Constitution.

(f) An appeal to the superior court may be taken on the ground that an unsuspended sentence of imprisonment exceeding 120 days was excessive and the superior court in the exercise of this jurisdiction has the power to reduce the sentence. The state may appeal a sentence on the ground that it is too lenient. When a sentence is appealed on the ground that it is too lenient, the court may not increase the sentence but may express its approval or disapproval of the sentence and its reasons in a written opinion.

(g) In case of an actual controversy in the state, the superior court, upon the filing of an appropriate pleading, may declare the rights and legal relations of an interested party seeking the declaration, whether or not further relief is or could be sought. The declaration has the force and effect of a final judgment or decree and is reviewable as such. Further necessary or proper relief based on a declaratory judgment or decree may be granted, after reasonable notice and hearing, against an adverse party whose rights have been determined by the judgment.

(h) [Renumbered as AS 22.10.025 (a)].

(i) The superior court is the court of original jurisdiction over all causes of action arising under the provisions of AS 18.80. A person who is injured or aggrieved by an act, practice, or policy which is prohibited under AS 18.80 may apply to the superior court for relief. The person aggrieved or injured may maintain an action on behalf of that person or on behalf of a class consisting of all persons who are aggrieved or injured by the act, practice, or policy giving rise to the action. In an action brought under this subsection, the court may grant relief as to any act, practice, or policy of the defendant which is prohibited by AS 18.80, regardless of whether each act, practice, or policy, with respect to which relief is granted, directly affects the plaintiff, so long as a class or members of a class of which the plaintiff is a member are or may be aggrieved or injured by the act, practice, or policy. The court may enjoin any act, practice, or policy which is illegal under AS 18.80 and may order any other relief, including the payment of money, that is appropriate.



Sec. 22.10.025. - Powers of superior court in action for divorce, separation, or child support.

(a) The superior court, in an action for divorce, separation, or child support, affecting inalienable stock in a corporation organized under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act), may order the stock transferred to the spouse, a child, or a guardian or custodian for a child, but may not order it sold on the open market or transferred to other persons.

(b) The superior court, in an action for divorce, separation, or child support, may issue orders to aid in the enforcement of child support, including orders requiring an individual who owes support under an order of support to

(1) make payments according to an approved payment plan;

(2) participate in appropriate work activities if the individual is not incapacitated; or

(3) complete and submit an application for a permanent fund dividend under AS 43.23.015 or provide proof to the agency or the court that the individual is not eligible for a dividend in a given year.



Sec. 22.10.030. - Where actions are to be brought.

Venue for all actions shall be set under rules adopted by the supreme court.



Sec. 22.10.040. - Change of venue.

The superior court in which the action is pending may change the place of trial in an action from one place to another place in the same judicial district or to a designated place in another judicial district for any of the following reasons:

(1) when there is reason to believe that an impartial trial cannot be had;

(2) when the convenience of witnesses and the ends of justice would be promoted by the change;

(3) when for any cause the judge is disqualified from acting, but if the judge of another judicial district is assigned to try the action, no change of place of trial need be made;

(4) if the court finds that the defendant will be put to unnecessary expense and inconvenience, and if the court finds that the expense and inconvenience were intentionally caused, the court may assess costs against the plaintiff.



Sec. 22.10.050. - General powers and sessions.

The superior court shall always be open, except on judicial holidays as determined by rule of the supreme court. Injunctions, writs of prohibition, mandamus, and habeas corpus may be issued and served on holidays and nonjudicial days. The superior court is a court of record and is vested with all power and authority necessary to carry into complete execution all its judgments, decrees, and determinations in all matters within its jurisdiction according to the constitution, the laws of the state, and the common law. The superior court shall hold regular sessions in each district at the times and places as may be designated by rule or order of the supreme court.



Sec. 22.10.060. - Effect of adjournment.

An adjournment from day to day, or from time to time, is a recess in the session, and does not prevent the court from sitting at any time.



Sec. 22.10.070. - Seal of court. [Repealed, Sec. 2 ch 64 SLA 1974. For current law, see AS 22.05.060 ].

Repealed or Renumbered



Sec. 22.10.080. - Process.

Process of the superior court shall be in the name of the State of Alaska, signed by the clerk of the court or the deputy clerk in the judicial district where the process is issued, dated when issued, sealed with the seal of the court, and made returnable according to rule prescribed by the supreme court.



Sec. 22.10.090. - Qualifications of judges.

A judge of the superior court shall be a citizen of the United States and of the state, a resident of the state for five years immediately preceding appointment, have been engaged for not less than five years immediately preceding appointment in the active practice of law, and at the time of appointment be licensed to practice law in the state. The active practice of law shall be as defined for justices of the supreme court in AS 22.05.070 .



Sec. 22.10.100. - Vacancies.

(a) The governor shall fill a vacancy or appoint a successor to fill an impending vacancy in the office of superior court judge within 45 days after receiving nominations from the judicial council, by appointing one of two or more persons nominated by the council for each actual or impending vacancy. An appointment to fill an impending vacancy becomes effective upon the actual occurrence of the vacancy.

(b) The office of a superior court judge becomes vacant 90 days after the election at which the judge is rejected by a majority of those voting on the question or for which the judge fails to file a declaration of candidacy. Upon the occurrence of (1) an actual vacancy; (2) the certification of rejection following an election; or (3) the election following failure of a judge to file a declaration of candidacy, the judicial council shall meet within 90 days and submit to the governor the names of two or more persons qualified for the judicial office; except that this 90-day period may be extended by the council with the concurrence of the supreme court. In the event of an impending vacancy other than by reason of rejection or failure to file a declaration of candidacy, the council may meet at any time within the 90-day period immediately preceding the effective date of the vacancy and submit to the governor the names of two or more persons qualified for the judicial office.



Sec. 22.10.110. - Oath of office.

Each superior court judge, upon entering office, shall take and subscribe to an oath of office required of all officers under the constitution and any further oath or affirmation as may be prescribed by law.



Sec. 22.10.120. - Number of judges.

The superior court consists of 34 judges, five of whom shall be judges in the first judicial district, three of whom shall be judges in the second judicial district, 19 of whom shall be judges in the third judicial district, and seven of whom shall be judges in the fourth judicial district. At the time of submitting the names of nominees to the governor to fill a vacancy on the superior court bench, the judicial council shall also designate the district in which the appointee is to reside and serve.



Sec. 22.10.130. - Appointment and duties of presiding judges.

The chief justice of the supreme court shall designate a presiding judge for each district. The presiding judge shall, in addition to regular judicial duties,

(1) assign the cases pending to the judges made available within the district;

(2) supervise the judges and their court personnel in the carrying out of their official duties within the district; and

(3) expedite and keep current the business of the court within the district.



Sec. 22.10.140. - Chief justice may assign superior court judges.

The chief justice may assign a superior court judge and that judge's court personnel for temporary duty from time to time not to exceed 90 days annually anywhere in the state except to permit completion of hearings in progress. A judge may be temporarily assigned for longer and additional periods with the consent of that judge.



Sec. 22.10.150. - Approval or rejection.

Each superior court judge is subject to approval or rejection as provided in AS 15 (Alaska Election Code). The judicial council shall conduct an evaluation of each judge before the retention election and shall provide to the public information about the judge and may provide a recommendation regarding retention or rejection. The information and any recommendation shall be made public at least 60 days before the retention election. The judicial council shall also provide the information and any recommendation to the office of the lieutenant governor in time for publication in the election pamphlet under AS 15.58.050. If a majority of those voting on the question rejects the candidacy of a judge, the rejected judge may not for a period of four years thereafter be appointed to fill any vacancy in the supreme court, court of appeals, superior court, or district courts of the state.



Sec. 22.10.160. - Incapacity. [Repealed, Sec. 3 ch 213 SLA 1968].

Repealed or Renumbered



Sec. 22.10.170. - Impeachment.

A superior court judge is subject to impeachment by the legislature for malfeasance or misfeasance in the performance of official duties. Impeachment shall originate in the senate and must be approved by two-thirds vote of its members. The motion for impeachment must list fully the basis for the proceeding. Trial on impeachment shall be conducted by the house of representatives. A supreme court justice designated by the court shall preside at the trial. Concurrence of two-thirds of the members of the house is required for a judgment of impeachment. The judgment may not extend beyond removal from office, but does not prevent proceedings in the courts on the same or related charges.



Sec. 22.10.180. - Restrictions.

A superior court judge while holding office may not practice law, nor engage in the conduct of any other profession, vocation, or business for profit or compensation, which conduct would interfere with the performance of the judicial duties of the judge, nor may a judge hold office in a political party, or hold any other office or position of profit under the United States, the state or its political subdivisions. A superior court judge filing for another elective public office other than delegate to a constitutional convention of this state or the United States forfeits the judicial position.



Sec. 22.10.190. - Compensation.

(a) Except as provided in (d) of this section, the monthly base salary for each superior court judge is $8,469.

(b) A salary disbursement may not be issued to a superior court judge until the judge has filed with the state officer designated to issue salary disbursements an affidavit that no matter referred to the judge for opinion or decision has been uncompleted or undecided by the judge for a period of more than six months.

(c) In addition to the monthly salary, each superior court judge is entitled to receive a geographic cost-of-living adjustment under AS 22.35.010, based on the location of the primary office assignment. Retirement contributions and benefits shall be computed only on the monthly base salary not including the geographic cost-of-living adjustment.

(d) Beginning January 1, 1991, if the monthly basic salary for Step E, Range 28, of the salary schedule set out in AS 39.27.011 increases, the monthly base salary of the judges of the superior court shall increase by the same percentage. The increase takes effect when the salary increase under AS 39.27.011 takes effect and may be retroactive if consistent with the change to AS 39.27.011 . The commissioner of administration shall, by regulation, establish the percentage at which the salary is increased and the increased salary amount.






Chapter 22.15. - DISTRICT COURTS AND MAGISTRATES

Sec. 22.15.010. - Establishment of the district court of the State of Alaska.

There is established a district court of the State of Alaska for each of the four judicial districts of the superior court of this state.



Sec. 22.15.020. - Number of district judges and magistrates.

(a) Except as hereinafter provided, each district court of the state shall have the number of district judges set out below opposite the name of the judicial district over which the court has jurisdiction:

First Judicial District ............................... 3

Second Judicial District .............................. 1

Third Judicial District .............................. 12

Fourth Judicial District .............................. 3

(b) Except as hereinafter provided, each district court of the State

of Alaska shall have the number of magistrates set out below opposite

the name of the judicial district over which the court has

jurisdiction:

First Judicial District .............................. 10

Second Judicial District .............................. 7

Third Judicial District .............................. 19

Fourth Judicial District ............................ 17.

(c) The number of district judges or magistrates within each judicial

district may be increased or decreased by rule of the supreme court.



Sec. 22.15.030. - Civil jurisdiction.

(a) The district court has jurisdiction of civil cases, including foreign judgments filed under AS 09.30.200 and arbitration proceedings under AS 09.43.170 or 09.43.530 to the extent permitted by AS 09.43.010 and 09.43.300, as follows:

(1) for the recovery of money or damages when the amount claimed exclusive of costs, interest, and attorney fees does not exceed $100,000 for each defendant;

(2) for the recovery of specific personal property, when the value of the property claimed and the damages for the detention do not exceed $100,000;

(3) for the recovery of a penalty or forfeiture, whether given by statute or arising out of contract, not exceeding $100,000;

(4) to give judgment without action upon the confession of the defendant for any of the cases specified in this section, except for a penalty or forfeiture imposed by statute;

(5) for establishing the fact of death or cause and manner of death of any person in the manner prescribed in AS 09.55.020 - 09.55.069;

(6) for the recovery of the possession of premises in the manner provided under AS 09.45.070 - 09.45.160 when the value of the arrears and damage to the property does not exceed $100,000;

(7) for the foreclosure of a lien when the amount in controversy does not exceed $100,000;

(8) for the recovery of money or damages in motor vehicle tort cases when the amount claimed exclusive of costs, interest, and attorney fees does not exceed $100,000 for each defendant;

(9) over civil actions for taking utility service and for damages to or interference with a utility line filed under AS 42.20.030 ;

(10) over cases involving protective orders for domestic violence under AS 18.66.100 - 18.66.180.

(b) Insofar as the civil jurisdiction of the district courts and the superior court is the same, the jurisdiction is concurrent. Except for a petition for a protective order under AS 18.66.100 - 18.66.180, an action that falls within the concurrent jurisdiction of the superior court and the district court may not be filed in the superior court, except as provided by rules of the supreme court.



Sec. 22.15.040. - Small claims.

(a) Except as otherwise provided in this subsection, when a claim for relief does not exceed $10,000, exclusive of costs, interest, and attorney fees, and request is so made, the district judge or magistrate shall hear the action as a small claim unless important or unusual points of law are involved or the state is a defendant. The Department of Labor and Workforce Development may bring an action as a small claim under this subsection for the payment of wages under AS 23.05.220 in an amount not to exceed $20,000, exclusive of costs, interest, and attorney fees. The supreme court shall prescribe the procedural rules and standard forms to assure simplicity and the expeditious handling of small claims.

(b) All potential small claim litigants shall be informed if mediation, conciliation, and arbitration services are available as an alternative to litigation.



Sec. 22.15.050. - Actions not within civil jurisdiction.

The jurisdiction of the district courts does not extend to

(1) an action in which the title to real property is in question;

(2) an action of an equitable nature, except as otherwise provided by law.



Sec. 22.15.060. - Criminal jurisdiction.

(a) The district court has jurisdiction

(1) of the following crimes:

(A) a misdemeanor, unless otherwise provided in this chapter;

(B) a violation of an ordinance of a political subdivision;

(C) a violation of AS 04.16.050 or AS 11.76.105 ;

(2) to provide post-conviction relief under the Alaska Rules of Criminal Procedure, if the conviction occurred in the district court.

(b) Insofar as the criminal jurisdiction of the district courts and the superior court is the same, such jurisdiction is concurrent.



Sec. 22.15.070. - Extent of jurisdiction.

The civil jurisdiction and the criminal jurisdiction of the district court of the State of Alaska extend over the entire state.



Sec. 22.15.080. - Change of venue.

The court in which an action is pending shall change the place of trial of the action from one place to another place in the same judicial district or to a designated place in another judicial district when the court finds any of the following:

(1) there is reason to believe that an impartial trial cannot be had;

(2) the convenience of witnesses and the ends of justice would be promoted by the change;

(3) the judge or magistrate is disqualified from acting, but if another judge or magistrate is assigned to try the action, no change of place of trial need be made;

(4) the defendant will be put to unnecessary expense and inconvenience, and if the court finds that the expense and inconvenience were intentionally caused, the court may assess costs against the plaintiff.



Sec. 22.15.090. - Sessions and general powers of district court.

(a) The district court shall always be open for the transaction of business, except on judicial holidays as determined by rule of the supreme court. However, the court may at any time

(1) exercise its powers in a criminal action, or in a proceeding of a criminal nature, including the issuance of orders pertaining to bail,

(2) receive a verdict or discharge a jury,

(3) issue writs of habeas corpus,

(4) issue warrants of arrest and summons and search warrants.

(b) The court shall meet in its district at times and places that may be designated by rule or order of the supreme court. The district court has all power and authority necessary to carry into complete execution all its judgments, decrees, and determinations in all matters within its jurisdiction according to the constitution, the laws of the state, and the common law.



Sec. 22.15.100. - Functions and powers of district judge and magistrate.

Each district judge and magistrate has the power

(1) to issue writs of habeas corpus for the purpose of inquiring into the cause of restraint of liberty, returnable before a judge of the superior court, and the same proceedings shall be had on the writ as if it had been granted by the superior court judge under the laws of the state in such cases;

(2) of a notary public;

(3) to solemnize marriages;

(4) to issue warrants of arrest, summons, and search warrants according to manner and procedure prescribed by law and the supreme court;

(5) to act as an examining judge or magistrate in preliminary examinations in criminal proceedings; to set, receive, and forfeit bail and to order the release of defendants under bail;

(6) to act as a referee in matters and actions referred to the judge or magistrate by the superior court, with all powers conferred upon referees by laws;

(7) of the superior court in all respects including but not limited to contempts, attendance of witnesses, and bench warrants;

(8) to order the temporary detention of a minor, or take other action authorized by law or rules of procedure, in cases arising under AS 47.10 or AS 47.12, when the minor is in a condition or surrounding dangerous or injurious to the welfare of the minor or others that requires immediate action; the action may be continued in effect until reviewed by the superior court in accordance with rules of procedure governing these cases;

(9) to issue a protective order in cases involving

(A) domestic violence as provided in AS 18.66.100 - 18.66.180; or

(B) stalking as provided in AS 18.65.850 - 18.65.870;

(10) to review an administrative revocation of a person's driver's license or nonresident privilege to drive, and an administrative refusal to issue an original license, when designated as a hearing officer by the commissioner of administration and with the consent of the administrative director of the state court system;

(11) to establish the fact of death or inquire into the death of a person in the manner prescribed under AS 09.55.020 - 09.55.069;

(12) to issue an ex parte testing, examination, or screening order according to the manner and procedure prescribed by AS 18.15.375 .



Sec. 22.15.110. - Additional duties of district judge and magistrate.

(a) Each district judge and magistrate shall

(1) record birth, death, and marriage certificates presented to them for record in the manner prescribed by law;

(2) authorize the burial or disposition of bodies under AS 12.65.100 ; and

(3) upon application by an appropriate person, appoint the person to assume temporary custody of and preserve the property and estate of deceased persons until disposition of the property is made under AS 13.16 or further order is made by the court.

(4) [Repealed, Sec. 25 ch 21 SLA 1985].

(b) A district judge may establish a controlled livestock district in accordance with AS 03.35.010 .



Sec. 22.15.120. - Limitations on proceedings which magistrate may hear.

(a) A magistrate shall preside only in cases and proceedings under AS 22.15.040, 22.15.100, and 22.15.110, and as follows:

(1) for the recovery of money or damages only when the amount claimed, exclusive of costs, interest, and attorney fees, does not exceed $10,000;

(2) for the recovery of specific personal property when the value of the property claimed and the damages for the detention do not exceed $10,000;

(3) for the recovery of a penalty or forfeiture, whether given by statute or arising out of contract, not exceeding $10,000;

(4) to give judgment without action upon the confession of the defendant for any of the cases specified in this section, except for a penalty or forfeiture imposed by statute;

(5) to give judgment of conviction upon a plea of guilty or no contest by the defendant in a criminal proceeding within the jurisdiction of the district court;

(6) to hear, try, and enter judgments in all cases involving misdemeanors that are not minor offenses if the defendant consents in writing that the magistrate may try the case;

(7) to hear, try, and enter judgments in all cases involving minor offenses and violations of ordinances of political subdivisions;

(8) for the extradition of fugitives as authorized under AS 12.70;

(9) to provide post-conviction relief under the Alaska Rules of Criminal Procedure for any of the cases specified in (5), (6), or (7) of this subsection if the conviction occurred in the district court; or

(10) to hear, try, and enter judgments in actions for the payment of wages brought by the Department of Labor and Workforce Development as provided in AS 22.15.040 (a).

(b) A magistrate may not preside in small claims cases under AS 22.15.040 when service is made on a defendant outside the state under Rule 11(a)(4)(C), District Court Rules of Civil Procedure.

(c) In this section, "minor offense" means

(1) an offense classified by statute as an infraction or a violation;

(2) an offense for which a bail forfeiture amount has been authorized by statute and established by supreme court order; or

(3) a statutory offense for which a conviction cannot result in incarceration, a fine greater than $300, or the loss of a valuable license.



Sec. 22.15.130. - Seal of court. [Repealed, Sec. 2 ch 64 SLA 1974. For current law, see AS 22.05.060 ].

Repealed or Renumbered



Sec. 22.15.140. - Process.

Process of the district court shall be in the name of the State of Alaska, signed by the district judge, magistrate, clerk, or deputy clerk of the district court in the judicial district where the process is issued, dated when issued, sealed with the seal of the court, and made returnable according to rule prescribed by the supreme court and shall run throughout the state.



Sec. 22.15.150. - Jury trials.

The trial jury in the district courts consists of a body of six persons in number.



Sec. 22.15.160. - Qualifications of district judges and magistrates.

(a) A district judge shall be a citizen of the United States and of the state, at least 21 years of age, a resident of the state for at least five years immediately preceding appointment, and (1) have been engaged in the active practice of law for not less than three years immediately preceding appointment and at the time of appointment licensed to practice law in the State of Alaska; or (2) have served for at least seven years as a magistrate in the state. The supreme court may prescribe additional qualifications.

(b) A magistrate shall be a citizen of the United States and of the state, at least 21 years of age, and a resident of the state for at least six months immediately preceding appointment. The supreme court may prescribe additional qualifications.



Sec. 22.15.170. - Selection of district judges and magistrates.

(a) The governor shall fill a vacancy or appoint a successor to fill an impending vacancy in an office of district judge within 45 days after receiving nominations from the judicial council by appointing one of two or more persons nominated by the council for each actual or impending vacancy. The appointment to fill an impending vacancy becomes effective upon the actual occurrence of the vacancy.

(b) The presiding judge of the superior court in each judicial district may appoint acting district judges as needed to serve at the pleasure of the presiding judge for a term of no longer than 12 months or until succeeded by an appointment made under (a) of this section, whichever first occurs. An acting district judge shall be a citizen of the United States and of the state, at least 21 years of age, but need not be licensed to practice law in any of the United States and need not have established Alaska residence before appointment. Service as an acting district judge is not considered a judicial service for the purposes of AS 22.25 unless the judge is subsequently appointed under (a) of this section.

(c) The presiding judge of the superior court in each judicial district shall appoint the magistrates for the district court for the judicial district. Each magistrate serves at the pleasure of the presiding judge of the superior court in the judicial district for which appointed.

(d) Vacancies for magistrates shall be filled in the same manner as appointments.

(e) The office of a district court judge becomes vacant 90 days after the election at which the judge is rejected by a majority of those voting on the question or for which the judge fails to file a declaration of candidacy. Upon the occurrence of (1) an actual vacancy; (2) the certification of rejection following an election; or (3) the election following failure of a judge to file a declaration of candidacy, the judicial council shall meet within 90 days and submit to the governor the names of two or more persons qualified for the judicial office; except that this 90-day period may be extended by the council with the concurrence of the supreme court. In the event of an impending vacancy other than by reason of rejection or failure to file a declaration of candidacy, the council may meet at any time within the 90-day period immediately preceding the effective date of the vacancy and submit to the governor the names of two or more persons qualified for the judicial office.



Sec. 22.15.180. - Oath of office.

Each district judge and magistrate, upon entering office, shall take and subscribe to an oath of office required of all officers under the constitution and any further oath or affirmation that may be prescribed by law.



Sec. 22.15.190. - Assignment of district judges and magistrates.

Each district judge and each magistrate shall hold court at times and places that are assigned by the presiding judge of the superior court of the district. The presiding judge in any judicial district may assign any district judge or magistrate within the district to serve temporarily in any other judicial districts. Rules and procedures for temporary assignment including the emergency situation where a superior court judge is not readily available to assign a district judge or magistrate shall be as prescribed by the supreme court.



Sec. 22.15.195. - Approval or rejection.

Each district court judge is subject to approval or rejection as provided in AS 15 (Alaska Election Code). The judicial council shall conduct an evaluation of each judge before the retention election and shall provide to the public information about the judge and may provide a recommendation regarding retention or rejection. The information and the recommendation shall be made public at least 60 days before the election. The judicial council shall also provide the information and any recommendation to the office of the lieutenant governor in time for publication in the election pamphlet under AS 15.58.050 . If a majority of those voting on the question rejects the candidacy of a judge, the rejected judge may not for a period of four years thereafter be appointed to fill any vacancy in the supreme court, court of appeals, superior court or district courts of the state.



Sec. 22.15.200. - Incapacity. [Repealed, Sec. 2 ch 213 SLA 1968].

Repealed or Renumbered



Sec. 22.15.205. - Impeachment.

A district judge is subject to impeachment by the legislature for malfeasance or misfeasance in the performance of official duties. Impeachment must originate in the senate and must be approved by two-thirds vote of its members. The motion for impeachment must list fully the basis for the proceeding. Trial on impeachment shall be conducted by the house of representatives. A supreme court justice designated by the court shall preside at the trial. Concurrence of two-thirds of the members of the house is required for a judgment of impeachment. The judgment may not extend beyond removal from office, but does not prevent proceedings in the courts on the same or related charges.



Sec. 22.15.210. - Restrictions.

(a) A district judge while holding office may not practice law, nor engage in the conduct of any other profession, vocation, or business for profit or compensation, which conduct would interfere with the performance of the judicial duties of the judge, nor may a judge hold office in a political party, or hold any other office or position of profit under the United States, the state or its political subdivisions, except that, with the approval of the chief justice of the Alaska Supreme Court, a district judge may be appointed deputy clerk of the superior court and may hold the office of United States magistrate. A district judge who files for another elective public office other than delegate to a constitutional convention of this state or the United States forfeits the judicial position.

(b) A magistrate, while holding office, may not hold office in a political party. A magistrate may hold any other office or position of profit under the United States, the state or its political subdivisions, or engage in the conduct of any profession or business that does not interfere with the performance of the judicial duties of the magistrate or require that the magistrate is repeatedly disqualified, on the magistrate's own motion, from judicial service because of a conflict of interest caused thereby.



Sec. 22.15.220. - Compensation.

(a) Except as provided in (e) of this section, the monthly base salary for each district court judge is $7,179.

(b) Each magistrate shall receive annual compensation including geographic differential pay to be determined by the supreme court. Salary increases shall be determined on the basis of percentage of pay increase the legislature provides for state employees in the classified service. A magistrate's annual compensation may be payable, at the option of the magistrate, either monthly in 12 equal installments or semi-monthly in 24 equal installments.

(c) A salary disbursement may not be issued to a district judge or magistrate until the judge or magistrate has filed with the state officer designated to issue salary disbursements an affidavit that no matter referred to the judge or magistrate for opinion or decision has been uncompleted or undecided by the judge or magistrate for a period of more than six months.

(d) In addition to the monthly salary, each district court judge is entitled to receive a geographic cost-of-living adjustment under AS 22.35.010, based on the location of the primary office assignment. Retirement contributions and benefits shall be computed only on the monthly base salary not including the geographic cost-of-living adjustment.

(e) Beginning January 1, 1991, if the monthly basic salary for Step E, Range 28, of the salary schedule set out in AS 39.27.011 increases, the monthly base salary of the judges of the district court shall increase by the same percentage. The increase takes effect when the salary increase under AS 39.27.011 takes effect and may be retroactive if consistent with the change to AS 39.27.011 . The commissioner of administration shall, by regulation, establish the percentage at which the salary is increased and the increased salary amount.



Sec. 22.15.230. - Additional compensation.

Subject to rule of the supreme court, a district judge or magistrate shall receive a per diem allowance and a transportation allowance commensurate with that authorized for other state employees.



Sec. 22.15.240. - Appeal.

(a) Either party may appeal a judgment of the district court in a civil action to the superior court.

(b) The defendant may appeal a judgment of conviction given in the district court in a criminal action to the superior court. When the judgment is given on a plea of guilty, an appeal may not be taken by the defendant except on the ground that a sentence of imprisonment of 90 days or more was excessive. The state's right of appeal in criminal cases is limited by the prohibition against double jeopardy contained in the United States Constitution and the Alaska Constitution. The state may also appeal a sentence on the ground that it is too lenient. When a sentence is appealed on the ground that it is too lenient, the court may not increase the sentence but may express its approval or disapproval of the sentence and its reasons in a written opinion.

(c) [Repealed, Sec. 47 ch 14 SLA 1987].

(d) [Repealed, Sec. 47 ch 14 SLA 1987].



Sec. 22.15.250. - Disposition of fines.

When by law any fees, fines, forfeitures, or penalties are levied and collected by the district judge or magistrate, the proceeds and all other money collected shall be accounted for and transmitted to the administrative director of the judicial system for transfer to the general fund of the state except as provided in AS 22.15.270 .



Sec. 22.15.260. - Bond. [Repealed, Sec. 1 ch 27 SLA 1995].

Repealed or Renumbered



Sec. 22.15.270. - Retention of fines, etc., by political subdivisions.

All fines, penalties, and forfeitures resulting from violations of ordinances of political subdivisions shall be returned to the political subdivision whose ordinance is involved in the manner provided by rule of the supreme court. Fines, penalties, and forfeitures imposed after appeals accrue to the state, unless the appeal is prosecuted by the political subdivision.



Sec. 22.15.310. - [Renumbered as AS 22.20.410 ].

Repealed or Renumbered



Sec. 22.15.320. - [Renumbered as AS 22.20.420 ].

Repealed or Renumbered



Sec. 22.15.330. - [Renumbered as AS 22.20.430 ].

Repealed or Renumbered



Sec. 22.15.340. - [Renumbered as AS 22.20.440 ].

Repealed or Renumbered



Sec. 22.15.350. - Other duties of public administrator. [Repealed, Sec. 18 ch 103 SLA 1996].

Repealed or Renumbered






Chapter 22.20. - JUDICIAL OFFICERS, EMPLOYEES, AND COUNCIL; ATTORNEYS

Article 01 - JUDICIAL OFFICERS

Sec. 22.20.010. - Judicial officer defined.

The term "judicial officer" means a supreme court justice, including the chief justice, a judge of the court of appeals, a judge of the superior court, a district judge, and a magistrate.



Sec. 22.20.020. - Disqualification of judicial officer for cause.

(a) A judicial officer may not act in a matter in which

(1) the judicial officer is a party;

(2) the judicial officer is related to a party or a party's attorney by consanguinity or affinity within the third degree;

(3) the judicial officer is a material witness;

(4) the judicial officer or the spouse of the judicial officer, individually or as a fiduciary, or a child of the judicial officer has a direct financial interest in the matter;

(5) a party, except the state or a municipality of the state, has retained or been professionally counseled by the judicial officer as its attorney within two years preceding the assignment of the judicial officer to the matter;

(6) the judicial officer has represented a person as attorney for the person against a party, except the state or a municipality of the state, in a matter within two years preceding the assignment of the judicial officer to the matter;

(7) an attorney for a party has represented the judicial officer or a person against the judicial officer, either in the judicial officer's public or private capacity, in a matter within two years preceding the filing of the action;

(8) the law firm with which the judicial officer was associated in the practice of law within the two years preceding the filing of the action has been retained or has professionally counseled either party with respect to the matter;

(9) the judicial officer feels that, for any reason, a fair and impartial decision cannot be given.

(b) A judicial officer shall disclose, on the record, a reason for disqualification specified in (a) of this section at the commencement of a matter in which the judicial officer participates. The disqualifications specified in (a)(2), (a)(5), (a)(6), (a)(7), and (a)(8) of this section may be waived by the parties and are waived unless a party raises an objection.

(c) If a judicial officer is disqualified on the officer's own motion or consents to disqualification, the presiding judge of the district shall immediately transfer the action to another judge of that district to which the objections of the parties do not apply or are least applicable and if there is no such judge, the chief justice of the supreme court shall assign a judge for the hearing or trial of the action. If a judicial officer denies disqualification the question shall be heard and determined by another judge assigned for the purpose by the presiding judge of the next higher level of courts or, if none, by the other members of the supreme court. The hearing may be ex parte and without notice to the parties or judge.



Sec. 22.20.022. - Peremptory disqualification of a judge.

(a) If a party or a party's attorney in a district court action or a superior court action, civil or criminal, files an affidavit alleging under oath the belief that a fair and impartial trial cannot be obtained, the presiding district court or superior court judge, respectively, shall at once, and without requiring proof, assign the action to another judge of the appropriate court in that district, or if there is none, the chief justice of the supreme court shall assign a judge for the hearing or trial of the action. The affidavit must contain a statement that it is made in good faith and not for the purpose of delay.

(b) A judge or court may not punish a person for contempt for making, filing, or presenting the affidavit provided for in this section, or a motion founded on the affidavit.

(c) The affidavit shall be filed within five days after the case is at issue upon a question of fact, or within five days after the issue is assigned to a judge, whichever event occurs later, unless good cause is shown for the failure to file it within that time.

(d) A party or a party's attorney may not file more than one affidavit under this section in an action and no more than two affidavits in an action.



Sec. 22.20.030. - Power of judicial officers.

A judicial officer may

(1) preserve and enforce order in the immediate presence of the court and in the proceedings before the court, when engaged in the performance of a duty imposed by law on the judicial officer;

(2) compel obedience to the lawful orders of the court, as provided by law;

(3) compel the attendance of persons to testify in a pending proceeding in the cases and manner provided by law;

(4) administer oaths in a proceeding pending before the court and in all other cases where it may be necessary in the exercise of the powers and the performance of the duties of the judicial officer;

(5) take and certify the proof and acknowledgment of a conveyance of real property, or any other written instrument authorized or required to be proved or acknowledged;

(6) take and certify the acknowledgment of satisfaction of a judgment in any court;

(7) take and certify an affidavit or deposition to be used in any court of justice or other tribunal of the state.



Sec. 22.20.035. - Powers of judicial employees.

The clerk of a court, and a deputy clerk designated by order of a court, may exercise the powers of judicial officers specified in AS 22.20.030(4)-(7), and other powers authorized by law.



Sec. 22.20.037. - Employment of judicial employees.

(a) Judicial employees shall be employed subject to classification and wage plans based on the merit principle and adapted to the special needs of the judiciary, as determined by the administrative director of courts. Except as otherwise provided by law, all employees of the Alaska court system and the judicial council are subject to the general state laws regarding leave, retirement, and travel.

(b) This section does not deprive employees of the judiciary of the right to participate in the state employees retirement system, a group insurance plan, or any other program, benefits, or rights provided by law or personnel rule for state employees in the classified service.

(c) The administrative director of courts shall conduct a salary survey annually to ensure that employees of the Alaska court system receive salaries consistent with those paid to employees in the classified and partially exempt state service.

(d) The administrative director of the court system shall file a travel and compensation report with the legislature by January 31 of each year. The report must contain detailed information for the previous calendar year of the salaries, per diem, travel expenses, relocation expenses, and any additional allowances for

(1) each justice of the supreme court;

(2) each judge of the court of appeals; and

(3) the administrative director of the court system.






Article 02 - ATTORNEYS

Sec. 22.20.040. - Appearance.

(a) An action or proceeding may be prosecuted or defended by a party in person or by attorney. However,

(1) the United States shall appear by an attorney in all cases; and

(2) a corporation, either public or private, shall appear by an attorney in all cases unless an exception to the corporation's appearance by an attorney has been explicitly made by law.

(b) When a party appears by attorney, the written proceedings shall be in the name of the attorney, who is the sole representative of the client as between the client and the adverse party.



Sec. 22.20.050. - Authority to bind client, receive money or property, and give discharge.

(a) An attorney may

(1) bind the attorney's client in any of the proceedings in an action or proceeding by agreement filed with the clerk or entered upon the journal of the court, and not otherwise;

(2) receive money or property claimed by the client in an action or proceeding during its pendency, or within three years after judgment, and, upon the payment or delivery of it, discharge the claim or acknowledge satisfaction of the judgment.

(b) However, this section does not prevent a party from employing a new attorney to issue execution upon a judgment, or to take the other proceedings prescribed by law for its enforcement, and when the party does so the authority of the former attorney ceases.



Sec. 22.20.060. - Appearance of attorney without authority.

If it is alleged by a party for whom an attorney appears that the attorney does so without authority, and the allegation is verified by the affidavit of the party, the court may, if it finds the allegation true, at any stage of the proceedings, relieve the party for whom the attorney has assumed to appear from the consequences of the attorney's act.



Sec. 22.20.070. - Requiring proof of authority.

The court may, on motion of either party, and on showing reasonable grounds therefor, require the attorney for an adverse party to produce or prove the authority under which the attorney appears, and until the attorney does so may stay all proceedings by the attorney on behalf of the party for whom the attorney assumes to appear.



Sec. 22.20.080. - Compelling attorney to deliver over money or papers.

When an attorney refuses to deliver over money or papers to a person from or for whom the attorney has received them in the course of professional employment, whether in a judicial proceeding or not, a court may, by order, require the attorney to do so within a specified time or show cause why punishment for a contempt should not be imposed on the attorney.



Sec. 22.20.090. - Court order under AS 22.20.080 .

If an attorney claims a lien upon the money or papers under AS 34.35.430 the court, in making an order under AS 22.20.080 , shall

(1) impose, as a condition of making the order, that the client give security, in form and amount to be directed, to satisfy the lien when determined in an action;

(2) summarily inquire into the facts on which the claim of a lien is founded, and determine it; or

(3) direct the trial of the controversy by a jury, or refer it, and upon the verdict or report determine it as in other cases.






Article 03 - COMMISSIONER OF PUBLIC SAFETY

Sec. 22.20.100. - Duty of the commissioner in the supreme court.

The commissioner is the executive officer of the supreme court and shall serve and execute all process issued by the supreme court or a justice of the supreme court, and shall attend the supreme court, and has the authority necessary for the execution of these duties.



Sec. 22.20.110. - Duty of the commissioner in the court of appeals, the superior court, and district courts.

When required by the supreme court, and except as otherwise provided in AS 18.66.160 , the commissioner shall serve and execute all process issued by the court of appeals, the superior court, and the district courts; attend to and wait upon grand and petit juries; maintain order; attend the sessions of the courts; and exercise the power and perform the duties concerning all matters within the jurisdiction of the courts as may be assigned. The commissioner is the executive officer of the court of appeals, the superior court, and district courts.



Sec. 22.20.120. - General authority and duty of the commissioner.

The authority necessary for the lawful performance of the duties of execution of service of process, seizure and detention of property, the sale of property forfeited or levied upon, and arrest of persons, in connection with civil matters, is vested in the commissioner. Any court of the state issuing any process may direct the process for execution of service to the commissioner or the designee of the commissioner.



Sec. 22.20.130. - Assistance for commissioner.

(a) The commissioner shall be assisted in the execution of the authority and duty vested by AS 22.20.100 - 22.20.140 by members of the division of state troopers or Alaska state constabulary who the commissioner designates. The commissioner is responsible on official bond for the acts of all persons designated under this subsection. The persons designated under this subsection have the same authority and duty granted to the commissioner and are subject to orders of the courts of the state in the same manner as the commissioner. They are responsible to the commissioner and to the courts, and shall be executive officers of the courts. In order to be designated under this section, the commissioner may require the person to submit the person's fingerprints and the fees required under AS 12.62.160 for criminal justice information and a national criminal history record check. The commissioner may obtain a report of criminal justice information under AS 12.62 and a national criminal history record check under AS 12.62.400.

(b) The commissioner has the responsibility of providing sufficient personnel to effectively execute the authority and duty vested by AS 22.20.100 - 22.20.140, and shall adopt the necessary regulations within the Department of Public Safety for the efficient direction, control, and discipline of the members designated by the commissioner under this section.



Sec. 22.20.140. - Definitions.

In AS 22.20.100 - 22.20.140

(1) "commissioner" means the commissioner of public safety;

(2) "district courts" includes sessions presided over by a magistrate;

(3) "process" means any summons, writ, process, order, or subpoena.






Article 04 - JUDICIAL COUNCIL

Sec. 22.20.200. - DNA evidence information.

The judicial council shall periodically review and distribute information relevant to the technical, legal, and scientific use of deoxyribonucleic acid (DNA) profiles in criminal proceedings to

(1) judges and magistrates;

(2) the Department of Law;

(3) the Public Defender Agency;

(4) the office of public advocacy.






Article 05 - ADMINISTRATIVE DIRECTOR

Sec. 22.20.300. - Administrative director.

The chief justice of the supreme court shall, with the approval of the supreme court, appoint an administrative director to serve at the pleasure of the supreme court and to supervise the administrative operations of the judicial system.



Sec. 22.20.310. - Court system report.

The administrative director shall, not later than March 15 of each year, make available to the public and file with the senate secretary and the chief clerk of the house of representatives a report regarding the Alaska Court System. The report must include

(1) a profile of the Alaska Court System and its justices, judges, and magistrates;

(2) a summary description of the administration of the court system, including detailed descriptions of its facilities, programs, and personnel;

(3) average, mean, minimum, and maximum time periods between initial receipt and final disposition of cases classified by courts and by each justice, judge, and magistrate;

(4) information identifying each justice, judge, or magistrate who has had salary withheld under the authority of AS 22.05.140 (b), AS 22.07.090(b), AS 22.10.190 (b), or AS 22.15.220 (c) and the number of times and the time periods of the occurrences;

(5) other information and data relevant to aiding the public and the legislature in understanding the organization, administration, caseload, disposition of cases, and accomplishments of the court system;

(6) the travel expenses and per diem for each justice, judge, or magistrate for the previous calendar year.



Sec. 22.20.320. - Information systems guidelines and plan.

The administrative director of courts shall establish information systems guidelines and prepare a short-range and long-range information systems plan for the court system. The guidelines and plan must be consistent with the telecommunications information guidelines and plan adopted by the commissioner under AS 44.21.350 - 44.21.390 and must be adapted to the special needs of the judicial branch as determined by the administrator of courts.






Article 06 - PUBLIC ADMINISTRATORS

Sec. 22.20.410. - Appointment.

When authorized by the supreme court, the presiding judge in each judicial district shall appoint a person to act as public administrator of the estates of deceased persons.



Sec. 22.20.420. - Administration of decedents' estates.

Sec. 22.20.420. Administration of decedents' estates.

When letters of administration are issued to a public administrator by the superior court in the district, the public administrator is the legal custodian of and shall administer the estates of deceased persons who leave property within the district. Letters of administration shall be issued to the public administrator when (1) administration of a decedent's estate is required by law, and (2) a period of 30 days has elapsed from the date of death with no letters testamentary or letters of administration having been applied for and issued to any other person entitled by law to administer the estate of the deceased person. Except as otherwise provided in AS 22.20.410 - 22.20.440, a public administrator shall administer estates as other administrators, and has all the rights and authority, and is subject to all the duties and liabilities of other administrators.



Sec. 22.20.430. - Bond.

Before entering upon the duties of a public administrator, the public administrator shall execute and file with the administrative director of the court system a surety bond in the form and amount to be determined by rule of the supreme court. The costs of the bond shall be paid by the court system.



Sec. 22.20.440. - Compensation.

A public administrator is entitled to annual compensation in an amount to be determined by the supreme court and is not entitled to fees as other administrators.









Chapter 22.25. - RETIREMENT AND DEATH BENEFITS

Sec. 22.25.010. - Mandatory and voluntary retirement of justices and judges.

(a) A justice or judge shall be retired on the date that the justice or judge reaches the age of 70. A justice or judge is eligible for retirement pay with five or more years of service at the time of retirement as a justice or judge.

(b) A justice or judge may be retired for incapacity as provided in this section. A justice or judge is eligible for retirement pay with two or more years of service at the time of retirement for incapacity. The effective date of retirement under this subsection is the first day of the month coinciding with or after the date that the governor files written notice with the commissioner of administration that a designated justice or judge was retired for incapacity. A duplicate copy of the notice shall be filed with the judicial council.

(c) A justice or judge who served for a period of five years may file with the governor a written application for retirement which contains a sworn statement of service and a sworn statement of the incapacity of the justice or judge to efficiently perform the judicial duties. When an application is filed, the governor shall appoint a board of three persons to inquire into the circumstances, and may, upon the board's recommendation, retire the justice or judge. The effective date of the retirement shall be as provided in (b) of this section.

(d) A justice or judge may voluntarily retire at any time and shall have a vested right to accrued retirement pay if the justice or judge has served five or more years. Retirement pay may not commence until the justice or judge has reached age 60; except that an actuarially equivalent retirement pay may be commenced after the justice or judge has reached age 55 or upon 20 years' service as a justice or judge. The provisions of (b) of this section are an exception to this rule. A justice or judge desiring to retire under this subsection shall file with the governor a notice of that desire, together with a sworn statement of the facts establishing eligibility to retire. The governor shall certify those facts to the commissioner of administration and declare, in writing, the eligibility or ineligibility for retirement of the justice or judge. If a justice or judge is eligible to receive retirement pay at the time of retirement, the retirement pay shall commence on the first day of the month coinciding with or after the date the written declaration of the governor is filed with the commissioner of administration. If a justice or judge is not eligible to receive retirement pay at the time of retirement, the retirement pay shall commence on the first day of the month the justice or judge reaches age 60 or the month the justice or judge becomes eligible for an actuarial equivalent if application was made for this option.

(e) [Repealed, Sec. 16 ch 83 SLA 1967].

(f) In the computation of service for retirement under this chapter, the time served by a justice or judge of any court is added to the time served, if any, on any other court. All service rendered by a justice or judge, including service as a magistrate or deputy magistrate, before July 1, 1967, shall be included in the computation.

(g) [Repealed, Sec. 47 ch 59 SLA 2002].



Sec. 22.25.011. - Contributions of judges and justices.

Each justice and judge appointed after July 1, 1978, is a member under the judicial retirement system as of the date of the justice's or judge's appointment and shall contribute seven percent of the base annual salary received by the justice or judge to the judicial retirement system. Contributions shall be made for all creditable service under this chapter up to a maximum of 15 years. This contribution is made in the form of a deduction from compensation, at the end of each payroll period, and is made even if the compensation paid in cash to the justice or judge is reduced below the minimum prescribed by law. The contributions shall be deducted from the justice's or judge's compensation before the computation of applicable federal taxes and shall be treated as employer contributions under 26 U.S.C. 414(h)(2). A member may not have the option of making the payroll deduction directly in cash instead of having the contribution picked up by the employer. Each justice and judge is considered to consent to the deduction from compensation. Payment of compensation less the deduction constitutes a full discharge of all claims and demands for the services rendered by the justice or judge during the period covered by the payment, except as to the benefits provided for under this chapter. The contributions shall be credited to the judicial retirement fund established in accordance with AS 22.25.048 .



Sec. 22.25.012. - Retirement benefits of administrative director.

(a) An administrative director of the Alaska court system appointed under art. IV, sec. 16 of the state constitution is a member under the judicial retirement system as of the date of the administrative director's appointment and is entitled to retirement benefits under this chapter on the terms and conditions applicable to a superior court judge appointed after July 1, 1978, except that an administrative director may receive retirement benefits only with service as administrative director for 10 or more years.

(b) An administrative director who vacates the office of administrative director for any reason and who has not at that time accrued 10 years of credited service under this chapter is entitled to a refund of contributions to the judicial retirement system together with interest.

(c) An administrative director who withdraws from the judicial retirement system under (b) of this section is eligible for membership in the public employees' retirement system (AS 39.35) and shall receive credited service in that system for service rendered as administrative director. To be eligible for membership in the public employees' retirement system under this subsection, the administrative director must contribute to the public employees' retirement system

(1) the amount that would have been contributed if the administrative director had been a member during the period of the membership in the judicial retirement system; and

(2) any contributions for service as administrative director refunded from the public employees' retirement system at the time the administrative director became a member of the judicial retirement system.



Sec. 22.25.020. - Retirement pay.

Except as provided in AS 22.25.023 (b), a retired justice or judge eligible for retirement pay shall receive from the date of eligibility until death monthly retirement pay equal to five percent per year of service, to a maximum of 75 percent, of the monthly salary authorized for justices and judges, respectively, at the time each retirement payment is made. For a justice or judge who was first employed in this retirement system on or after July 1, 1996, base annual salary does not include remuneration in excess of the limitations set out in 26 U.S.C. 401(a)(17) (Internal Revenue Code).



Sec. 22.25.021. - Distribution requirements.

(a) The entire interest of a member must be distributed or must begin to be distributed not later than the member's required beginning date.

(b) If a member dies after the distribution of the member's interest has begun but before the distribution has been completed, the remaining portion of the interest shall continue to be distributed at least as rapidly as under the method of distribution being used before the member's death.

(c) If a member has made a distribution election and dies before the distribution of the member's interest begins, distribution of the member's entire interest shall be completed by December 31 of the calendar year containing the fifth anniversary of the member's death. However, if any portion of the member's interest is payable to a designated beneficiary, distributions may be made over the life of the designated beneficiary or over a period certain not greater than the life expectancy of the designated beneficiary, commencing on or before December 31 of the calendar year immediately following the calendar year in which the member died, and, if the designated beneficiary is the member's surviving spouse, the date distributions are required to begin may not be earlier than the later of December 31 of the calendar year (1) immediately following the calendar year in which the member died, or (2) in which the member would have attained 70 1/2 years of age, whichever is earlier. If the surviving spouse dies after the member but before payments to the spouse have begun, the provisions of this subsection apply as if the surviving spouse were the member. An amount paid to a child of the member will be treated as if it were paid to the surviving spouse if the amount becomes payable to the surviving spouse when the child reaches the age of majority.

(d) If a member has not made a distribution election before the member's death, the member's designated beneficiary must elect the method of distribution not later than December 31 of the calendar year (1) in which distributions would be required to begin under this section, or (2) that contains the fifth anniversary of the date of death of the member, whichever is earlier. If the member does not have a designated beneficiary or if the designated beneficiary does not elect a method of distribution, distribution of the member's entire interest must be completed by December 31 of the calendar year containing the fifth anniversary of the member's death.

(e) For purposes of (c) of this section, distribution of a member's interest is considered to begin (1) on the member's required beginning date, or (2) if the designated beneficiary is the member's surviving spouse and the surviving spouse dies after the member but before payments to the spouse have begun, on the date distribution is required to begin to the surviving spouse. If distribution in the form of an annuity irrevocably commences to the member before the required beginning date, the date distribution is considered to begin is the date that the distribution actually commences.

(f) Notwithstanding any contrary provisions of this chapter, the requirements of this section apply to all distributions of a member's interest and take precedence over any inconsistent provisions of this chapter.

(g) All distributions required under this section are determined and made in accordance with 26 U.S.C. 401(a)(9) and regulations adopted under that statute, including any minimum distribution incidental benefit requirement.

(h) Unless otherwise specified, the provisions of this section apply to calendar years beginning on or after January 1, 1989.

(i) In this section,

(1) "designated beneficiary" means the individual who is designated as the beneficiary under the system in accordance with 26 U.S.C. 401(a)(9) and regulations adopted under that statute;

(2) "required beginning date" means the first day of April of the calendar year following the calendar year in which the member either attains 70 1/2 years of age or actually retires, whichever is later.



Sec. 22.25.022. - Rollover distributions and rollover contributions.

(a) A distributee may elect, at the time and in the manner prescribed by the administrator, to have all or part of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in the direct rollover.

(b) The system does not accept contributions of eligible rollover distributions.

(c) In this section,

(1) "direct rollover" means the payment of an eligible rollover distribution by the system to an eligible retirement plan specified by a distributee who is eligible to elect a direct rollover;

(2) "distributee" means a member or a beneficiary who is the surviving spouse of the member;

(3) "eligible retirement plan"

(A) means

(i) an individual retirement account described in 26 U.S.C. 408(a);

(ii) an individual retirement annuity defined in 26 U.S.C. 408(b);

(iii) an annuity plan described in 26 U.S.C. 403(a);

(iv) a qualified trust described in 26 U.S.C. 401(a);

(v) on and after January 1, 2002, an annuity plan described in 26 U.S.C. 403(b); or

(vi) on or after January 1, 2002, a governmental plan described in 26 U.S.C. 457(b); and

(B) notwithstanding (A) of this paragraph, means, with respect to distributions made before January 1, 2002, an individual retirement account or an individual retirement annuity account described or defined in 26 U.S.C. 408 in the case of an eligible rollover distribution to a beneficiary who is the surviving spouse of a member;

(4) "eligible rollover distribution" means a distribution of all or part of a total account to a distributee, except for

(A) a distribution that is one of a series of substantially equal installments payable not less frequently than annually over the life expectancy of the distributee or the joint and last survivor life expectancy of the distributee and the distributee's designated beneficiary, as defined in 26 U.S.C. 401(a)(9);

(B) a distribution that is one of a series of substantially equal installments payable not less frequently than annually over a specified period of 10 years or more;

(C) a distribution that is required under 26 U.S.C. 401(a)(9);

(D) the portion of any distribution that is not includable in gross income;

(E) a distribution made on or after January 1, 2002, that is on account of hardship; and

(F) other distributions that are reasonably expected to total less than $200 during a year.



Sec. 22.25.023. - Limitation on benefits; maximum annual compensation.

(a) Notwithstanding any other provisions of this chapter, the projected annual benefit provided by this chapter and the benefit from all other defined benefit plans required to be aggregated with the benefits from this system under the provisions of 26 U.S.C. 415 may not increase to an amount in excess of the amount permitted under 26 U.S.C. 415 at any time. In the event that any accrued benefit of a member exceeds the limitation of 26 U.S.C. 415 for a limitation year, the system shall make any necessary remedial action to correct an excess accrued benefit. The provisions of 26 U.S.C. 415, and the regulations adopted under that statute, as applied to qualified defined benefit plans of governmental employers are incorporated as part of the terms and conditions of the system. This subsection shall apply to any member of this system.

(b) In this subsection, for system fiscal years beginning on or after January 1, 1998, and for purposes of 26 U.S.C. 415(b)(3) and the regulations adopted under that statute, "salary" includes any amount that is contributed by the employer under a salary reduction agreement and that is not includable in the member's gross income under 26 U.S.C. 125, 132(f)(4), 402(e)(3), 402(h), or 403(b) and is limited to compensation that is actually paid to a member during the determination period, which is the fiscal year of the system.



Sec. 22.25.025. - Administration; federal qualification requirements.

(a) The commissioner of administration is responsible for the administration of the judicial retirement system. The system is intended to qualify as a governmental plan established and maintained by the government of this state for the state's employees, as permitted under 26 U.S.C. 414(d). The commissioner shall publish an information handbook for the system at intervals as the commissioner considers appropriate.

(b) An amendment to this chapter does not provide a person with a vested right to a benefit if the Internal Revenue Service determines that the amendment will result in disqualification of the plan under the Internal Revenue Code.



Sec. 22.25.027. - Regulations.

(a) The commissioner of administration may adopt regulations to implement this chapter. Regulations adopted by the commissioner under this chapter relate to the internal management of state agencies and their adoption is not subject to AS 44.62 (Administrative Procedure Act).

(b) Notwithstanding (a) of this section, a regulation adopted under this chapter shall be published in the Alaska Administrative Register and Code for informational purposes. Each regulation adopted under this chapter must conform to the style and format requirements of the drafting manual for administrative regulations that is published under AS 44.62.050 .

(c) At least 30 days before the adoption, amendment, or repeal of a regulation under this chapter, the commissioner of administration shall provide notice of the action that is being considered. The notice shall be

(1) posted in public buildings throughout the state;

(2) published in one or more newspapers of general circulation in each judicial district of the state;

(3) mailed to each person or group that has filed a request for notice of proposed action with the commissioner of administration; and

(4) furnished to each member of the legislature and to the Legislative Affairs Agency.

(d) Failure to mail notice to a person as required under (c)(3) of this section does not invalidate an action taken by the commissioner of administration.

(e) The commissioner may hold a public hearing on a proposed regulation.

(f) A regulation adopted under this chapter takes effect 30 days after adoption by the commissioner of administration.

(g) Notwithstanding the other provisions of this section, a regulation may be adopted, amended, or repealed, effective immediately, as an emergency regulation by the commissioner of administration. For an emergency regulation to be effective the commissioner of administration must find that the adoption, amendment, or repeal of the regulation is necessary for the immediate preservation of the orderly operation of the judicial retirement system. The commissioner of administration shall, within 10 days after adoption of an emergency regulation, give notice of the adoption under (c) of this section. An emergency regulation adopted under this subsection may not remain in effect more than 90 days unless the commissioner of administration complies with the procedures set out in this section and adopts the regulation as a permanent regulation.

(h) In this section "regulation" has the meaning given in AS 44.62.640(a).



Sec. 22.25.030. - Survivors' benefits.

Sec. 22.25.030. Survivors' benefits.

(a) Upon the death of a justice or judge who has served for at least two years, the surviving spouse is entitled to receive survivors' benefits equal to one-half of the monthly retirement pay the justice or judge would thereafter have been entitled to receive if retired at the time of death. If at death the justice or judge was not yet entitled to retirement pay, or was or would have been entitled to less than 60 percent of the monthly salary authorized for the office, the surviving spouse is entitled to monthly survivors' benefits equal to 30 percent of the salary authorized for justices or judges, respectively, at the time each monthly payment is made.

(b) To be eligible for the survivors' benefits, the surviving spouse must have been married to the justice or judge for at least one year immediately preceding the death of the justice or judge. The benefits continue until the death of the surviving spouse.

(c) If there is no surviving spouse, or if the surviving spouse does not meet the requirements of (b) of this section, or upon the death of the surviving spouse, the surviving dependent child or children of the justice or judge are entitled to receive, in equal shares, 50 percent of the amount of the survivors' benefits specified under (a) of this section.

(d) The surviving child or children are entitled to the survivors' benefits under (c) of this section during the period of their dependency. Dependency exists with respect to any child of a justice or judge who is either (1) a minor under the laws of Alaska, (2) under the age of 23 and is a student attending on a full-time basis an accredited educational or technical institution recognized by the state Department of Education and Early Development, or (3) so mentally or physically incapacitated as to be unable to provide for self care.

(e) If there are both an eligible surviving spouse and surviving dependent children, but who reside in separate households, the surviving spouse and dependent children will share equally in the benefits payable under (a) of this section.

(f) The rights of a surviving spouse or dependent child under this section are subject to the rights of a previous spouse or a dependent under a qualified domestic relations order.

(g) If there is no surviving spouse or surviving dependent child entitled to benefits under this section or if after payment of all survivors' benefits due under this section, less than the amount of contributions made by the justice or judge to the system under AS 22.25.011 and interest credited has been paid, the difference between the amount of contributions and the amount of benefits paid shall be paid to the designated beneficiary of the justice or judge. If there is no designated beneficiary or if no designated beneficiary survives the justice or judge, the balance of the contributions and interest credited shall be paid to the

(1) surviving spouse; or, if there is none surviving,

(2) surviving children in equal parts; or, if there is none surviving,

(3) surviving parents in equal parts; or, if there is none surviving,

(4) justice's or judge's estate.



Sec. 22.25.033. - Claim for survivor's benefits.

Sec. 22.25.033. Claim for survivor's benefits.

A person claiming entitlement to benefits payable under this chapter as a consequence of a justice's or judge's death shall provide the commissioner of administration with a marriage certificate, divorce or dissolution judgment, or other evidence of entitlement. Documents establishing entitlement may be filed with the commissioner immediately after a change in the justice's or judge's marital status. If the commissioner does not receive notification of a claim before the date 10 days after the justice's or judge's death, the person claiming entitlement is not entitled to receive from the Department of Administration any benefit already paid by the commissioner under this chapter.



Sec. 22.25.035. - Rights under a qualified domestic relations order.

A former spouse who was married to a justice or judge for at least one year shall be treated as a spouse or surviving spouse under this chapter to the extent required by a qualified domestic relations order. Rights under the order do not take effect until the order is filed with the administrator.



Sec. 22.25.040. - Refund of contributions. [Repealed, Sec. 16 ch 83 SLA 1967].

Repealed or Renumbered



Sec. 22.25.041. - Refund of contributions.

(a) Except as provided in (c) of this section, a justice or judge who vacates office for any reason and who has not then accrued five years of creditable service under this chapter is entitled to receive a refund of the total amount of contributions, including principal and interest payments on indebtedness, together with interest credited on the amount. To receive credit for an earlier period of service under AS 22.25.010(f), a justice or judge who has received a refund of contributions and who returns to active service shall repay in full, before appointment to retirement, the refunded contributions with interest at the prevailing rate.

(b) A justice or judge whose contributions have been involuntarily refunded because of a levy under AS 09.38.065 or because of a federal tax levy may repay the amount levied together with accrued interest whether or not the justice or judge is on active service. Repayments shall be made under (a) of this section.

(c) A justice or judge whose rights to a refund are subject to a qualified domestic relations order is entitled to receive a refund of the total amount of contributions, together with interest credited on the amount, only if the present spouse of the justice or judge, if any, and each person entitled under the order consent to the refund in writing on a form provided by the administrator. The administrator may waive written consent from the person entitled to benefits under the order if the administrator determines that the person cannot be located or for other reasons established by regulation. The administrator may waive written consent from the spouse if the administrator determines that

(1) the justice or judge was not married to the spouse during any period of the justice's or judge's employment under this chapter;

(2) the spouse has no right to benefits under this chapter because of the terms of a qualified domestic relations order;

(3) the spouse cannot be located;

(4) the justice or judge and spouse have been married for less than two years and the justice or judge establishes that they are not cohabiting; or

(5) another reason established by regulation exists.

(d) Except as provided in this subsection and in AS 29.45.030 (a)(1), amounts held in the system on behalf of a justice or judge or other person who is or may become eligible for benefits under the system are exempt from Alaska state and municipal taxes and are not subject to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or charge of any kind, either voluntary or involuntary, before they are received by the person entitled to the amount under the terms of the system, and any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber, charge, or otherwise dispose of any right to amounts accrued in the system is void. However,

(1) the right of a justice or judge to receive benefits or the contributions and interest may be assigned

(A) under a qualified domestic relations order; or

(B) to a trust or similar legal device that meets the requirements for a Medicaid-qualifying trust under AS 47.07.020 (f) and 42 U.S.C. 1396p(d)(4);

(2) a justice or judge may elect to have the taxable portion of the qualifying distributions transferred directly to another qualified plan or an individual retirement account that accepts the transfer.



Sec. 22.25.045. - Appropriations. [Repealed, Sec. 42 ch 146 SLA 1980].

Repealed or Renumbered



Sec. 22.25.046. - Employer contributions.

(a) The state court system shall contribute to the judicial retirement system at the rate established by the commissioner of administration. The contribution rate shall be based on the results of an actuarial valuation of the judicial retirement system. The results of the actuarial valuation shall be based on actuarial methods and assumptions adopted by the commissioner of administration.

(b) The contribution rate shall be a percentage which, when applied to the covered compensation of all active members of the judicial retirement system, will generate sufficient money to support, along with contributions from members, the benefits of the judicial retirement system.



Sec. 22.25.048. - Accounting and investment.

(a) The commissioner of administration shall establish a judicial retirement trust fund for the judicial retirement system in which the assets of the system are deposited and held. The trust fund is subject to the restrictions of (h) of this section. The commissioner shall maintain accounts and records for the system.

(b) All income of the judicial retirement fund and all disbursements made from the fund shall be credited or charged, whichever is appropriate, to the following accounts:

(1) an individual account that contains the mandatory contributions collected from a person under AS 22.25.011 ;

(2) an account that is credited with the contributions of the state court system;

(3) a retirement reserve account; and

(4) an expense account for the judicial retirement system that shall be credited with funds transferred from the account described in (2) of this subsection.

(c) The Alaska Retirement Management Board is the fiduciary of the fund and has the same powers and duties under this section in regard to the judicial retirement trust fund as are provided in AS 37.10.220 .

(d) Within one year following retirement, an amount actuarially determined as necessary to pay fully for the benefits to be received by a person under this chapter shall be transferred first from the individual account described in (b)(1) of this section and, after the individual contributions have been exhausted, then from the court system account described in (b)(2) of this section, into the retirement reserve account described in (b)(3) of this section.

(e) The contributions of the court system to the retirement reserve account shall contain the actuarially determined amount necessary to fully fund the pension, death benefits, and other benefits paid under the judicial retirement system to a person under this chapter.

(f) The investment income of the judicial retirement fund shall be allocated in proportion to the balances of assets first to the retired reserve account described in (b)(3) of this section and then to the account described in (b)(2) of this section.

(g) The account described in (b)(4) of this section is charged with all disbursements representing the administrative expenses incurred by the judicial retirement system. Expenditures from this account shall be included in the budget of the governor for each fiscal year.

(h) The corpus or income of the assets held in trust as required by the system may not be diverted to or used for other than the exclusive benefit of the members or their beneficiaries.

(i) If the judicial retirement system is terminated,

(1) a member whose contributions have not been refunded, regardless of the member's employment status at the date of the termination of the system, shall be considered fully vested in the member's adjusted accrued retirement benefits as of the date of the termination of the system; and

(2) if all liabilities are satisfied, any excess assets arising from erroneous actuarial computation shall revert to the employer.



Sec. 22.25.050. - 22.25.070 - l Financing and administration; contributions; transfer of contributions. [Repealed, Sec. 16 ch 83 SLA 1967].

Repealed or Renumbered



Sec. 22.25.080. - Tax exemption.

Benefits paid under this chapter are exempt from state and municipal income taxes.



Sec. 22.25.090. - Medical benefits.

(a) Except as provided in (d) of this section, the following persons are entitled to major medical insurance coverage:

(1) a person receiving a monthly benefit under this chapter;

(2) the spouse of a person receiving a monthly benefit under this chapter;

(3) a natural or adopted child of a person receiving a monthly benefit under this chapter, if the child is a dependent child under (c) of this section.

(b) Except as provided in (d) of this section, major medical insurance coverage takes effect on the same date as retirement benefits begin and stops when the retired person or survivor is no longer eligible to receive a monthly benefit. The coverage for persons age 65 or older is the same as that available for persons under 65 years of age. The benefits payable to those persons age 65 or older supplement any benefits provided under the federal old age, survivors, and disability insurance program. The medical premium and optional insurance premiums owed by a retired person or survivor shall be deducted from the benefit payable to the retired person or survivor before payment of the benefit.

(c) In this section, "dependent child" means an unmarried child of a justice, judge, or administrative director who is dependent on the justice, judge, or administrative director for support and who is either (1) less than 19 years old, or (2) less than 23 years old and registered at and attending on a full-time basis an accredited educational or technical institution recognized by the Department of Education and Early Development. The age limits set out in this subsection do not apply to a child who is totally and permanently disabled.

(d) Receipt under a qualified domestic relations order of a monthly benefit from the system does not entitle a person or the person's spouse or child to insurance coverage under (a) of this section. However, a member's former spouse who receives a monthly benefit under a qualified domestic relations order is entitled to receive major medical insurance coverage if the former spouse

(1) elects the coverage within 60 days after the first monthly benefit paid under the order is mailed first class or otherwise delivered; and

(2) pays the premium established by the administrator for the coverage.

(e) The administrator shall inform members who have requested appointment to retirement that the health insurance coverage available to retired members may be different from the health insurance coverage provided to employees. The administrator shall also notify those members of time limits for selecting optional health insurance coverage and whether the election is irrevocable. A member who has requested appointment to retirement shall indicate in writing on a form provided by the administrator that the member has received the information required by this subsection and whether the member has chosen to receive optional health insurance coverage.



Sec. 22.25.100. - Exemption of retirement funds and benefits.

Employee contributions and other amounts held in the judicial retirement system and benefits payable under this chapter are exempt from garnishment, execution, and levy as provided in AS 09.38 (Alaska Exemptions Act).



Sec. 22.25.110. - Special rules for treatment of qualified military service.

Notwithstanding any contrary provisions of this chapter, with respect to qualified military service, contributions shall be made and benefits and service credit shall be provided in accordance with 26 U.S.C. 414(u).



Sec. 22.25.900. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "actuarial equivalent" means the adjustment necessary to obtain equality in value of the aggregate expected payments under two different forms of pension payments, considering expected mortality and interest earnings on the basis of assumptions, factors, and methods specified in regulations issued under the system that are formally adopted by the Alaska Retirement Management Board that clearly preclude employer discretion in the determination of the amount of any justice's, judge's, or member's benefit;

(2) "judge" means a judge of the court of appeals, a superior court judge, or a district court judge;

(3) "justice" means a supreme court justice;

(4) "member" means an administrative director of the Alaska Court System who is eligible to participate in the system, a justice, or a judge;

(5) "qualified domestic relations order" means a divorce or dissolution judgment under AS 25.24, including an order approving a property settlement, that

(A) creates or recognizes the existence of an alternate payee's right to, or assigns to an alternate payee the right to, receive all or a portion of the member contributions and interest or benefits payable with respect to a justice or judge;

(B) sets out the name and last known mailing address, if any, of the justice or judge and of each alternate payee covered by the order;

(C) sets out the amount or percentage of the justice's or judge's benefit, or of any survivor's benefit, to be paid to the alternate payee, or sets out the manner in which that amount or percentage is to be determined;

(D) sets out the number of payments or period to which the order applies;

(E) sets out the plan to which the order applies;

(F) does not require any type or form of benefit or any option not otherwise provided by this chapter;

(G) does not require an increase of benefits in excess of the amount provided by this chapter, determined on the basis of actuarial value;

(H) does not require the payment, to an alternate payee, of benefits that are required to be paid to another alternate payee under another order previously determined to be a qualified domestic relations order.






Chapter 22.30. - JUDICIAL CONDUCT

Sec. 22.30.010. - Commission on Judicial Conduct.

The Commission on Judicial Conduct shall consist of nine members as follows: three persons who are justices or judges of state courts, elected by the justices and judges of the state courts; three members who have practiced law in this state for 10 years, appointed by the governor from nominations made by the governing body of the organized bar and subject to confirmation by a majority of the members of the legislature in joint session; and three citizens who are not judges, retired judges, or members of the state bar, appointed by the governor and subject to confirmation by a majority of the members of the legislature in joint session. Commission membership terminates if a member ceases to hold the position that qualified that person for appointment. A person may not serve on the commission and on the judicial council simultaneously. A quorum of the commission must include at least one person who is a justice or judge, at least one person appointed by the governor who has practiced law in the state for 10 years, and at least one citizen member who is not a justice, judge, or member of the state bar. The commission shall elect one of its members to serve as chairman for a term prescribed by the commission. A vacancy shall be filled by the appointing power for the remainder of the term.



Sec. 22.30.011. - Powers and duties of the commission.

(a) The commission shall on its own motion or on receipt of a written complaint inquire into an allegation that a judge

(1) has been convicted of a crime punishable as a felony under state or federal law or convicted of a crime that involves moral turpitude under state or federal law;

(2) suffers from a disability that seriously interferes with the performance of judicial duties and that is or may become permanent;

(3) within a period of not more than six years before the filing of the complaint or before the beginning of the commission's inquiry based on its own motion, committed an act or acts that constitute

(A) wilful misconduct in office;

(B) wilful and persistent failure to perform judicial duties;

(C) conduct prejudicial to the administration of justice;

(D) conduct that brings the judicial office into disrepute; or

(E) conduct in violation of the code of judicial conduct; or

(4) is habitually intemperate.

(b) After preliminary informal consideration of an allegation, the commission may exonerate the judge, informally and privately admonish the judge, or recommend counseling. Upon a finding of probable cause, the commission shall hold a formal hearing on the allegation. A hearing under this subsection is public. Proceedings and records pertaining to proceedings that occur before the commission holds a public hearing on an allegation are confidential, subject to the provisions of AS 22.30.060(b).

(c) A judge appearing before the commission at the hearing is entitled to counsel, may present evidence, and may cross-examine witnesses.

(d) The commission shall, after a hearing held under (b) of this section,

(1) exonerate the judge of the charges; or

(2) refer the matter to the supreme court with a recommendation that the judge be reprimanded, suspended, removed, or retired from office or publicly or privately censured by the supreme court.

(e) [Repealed, Sec. 3 ch 135 SLA 1990].

(f) [Repealed, Sec. 3 ch 135 SLA 1990].

(g) If the commission exonerates a judge, a copy of the proceedings and report of the commission may be made public on the request of the judge.

(h) If a judge has been publicly reprimanded, suspended, or publicly censured under this section and the judge has filed a declaration of candidacy for retention in office, the commission shall report to the judicial council for inclusion in the statement filed by the judicial council under AS 15.58.050 each public reprimand, suspension, or public censure received by the judge

(1) since appointment; or

(2) if the judge has been retained by election, since the last retention election of the judge.



Sec. 22.30.015. - Term of office.

The term of office for a commission member is four years.



Sec. 22.30.020. - Employment and compensation generally.

The commission may employ officers, assistants, and other employees that it considers necessary for the performance of the duties and exercise of the powers conferred upon the commission; it may arrange for and compensate medical and other experts and reporters, may arrange for the attendance of witnesses, including witnesses not subject to subpoena, and may pay from funds available to it all expenses reasonably necessary for effectuating the purposes of Sec. 10, art. IV, Constitution of the State of Alaska. The attorney general shall, if requested by the commission, act as its counsel generally or in any particular investigation or proceeding. The commission may employ special counsel from time to time when it considers it necessary.



Sec. 22.30.030. - Travel expenses and per diem.

Each member of the commission shall be allowed travel expenses and per diem as provided by AS 39.20.180 , but may not receive compensation for services.



Sec. 22.30.040. - Preparation of budget.

The commission shall be responsible for preparing and presenting to the legislature its proposed annual budgets.



Sec. 22.30.050. - Validity of acts of the commission.

An act of the commission is not valid unless concurred in by a majority of the members serving on the commission at the time the act is taken.



Sec. 22.30.060. - Rules and confidentiality.

(a) The commission shall adopt rules implementing this chapter and providing for confidentiality of proceedings.

(b) All proceedings, records, files, and reports of the commission are confidential and disclosure may not be made except

(1) upon waiver in writing by the judge at any stage of the proceedings;

(2) if the subject matter or the fact of the filing of charges has become public, in which case the commission may issue a statement in order to confirm the pendency of the investigation, to clarify the procedural aspects of the proceedings, to explain the right of the judge to a fair hearing, or to state that the judge denies the allegations; or

(3) upon filing of formal charges, in which case only the charges, the subsequent formal hearing, and the commission's ultimate decision and minority report, if any, are public; even after formal charges are filed, the deliberations of the commission concerning the case are confidential.



Sec. 22.30.066. - Inquiry.

(a) The commission may subpoena witnesses, administer oaths, take the testimony of any person under oath, and require the production for examination of documents or records relating to its inquiry under AS 22.30.011.

(b) In the course of an inquiry under AS 22.30.011 into judicial misconduct or the disability of a judge, the commission may request the judge to submit to a physical or mental examination. If the judge refuses to submit to the examination, the commission shall determine the issue for which the examination was required adversely to the judge.



Sec. 22.30.068. - Minority reports.

A member of the commission who believes that the commission failed to impose an appropriate disciplinary measure after a hearing under AS 22.30.011(b) may submit a report recommending a different disciplinary measure. The report shall accompany the majority report and may be submitted by the member to the chief justice of the supreme court, the attorney general, and the chair of the senate and house judiciary committees.



Sec. 22.30.070. - Disqualification, suspension, removal, retirement, and censure of judges.

(a) A judge is disqualified from acting as a judge, without loss of salary, while there is pending (1) an indictment or an information charging the judge in the United States with a crime punishable as a felony under Alaska or federal law, or (2) a recommendation to the supreme court by the commission for the removal or retirement of the judge.

(b) On recommendation of the commission, the supreme court may reprimand, publicly or privately censure, or suspend a judge from office without salary when in the United States the judge pleads guilty or no contest or is found guilty of a crime punishable as a felony under state or federal law or of a crime that involves moral turpitude under state or federal law. If the conviction is reversed, suspension terminates, and the judge shall be paid the judge's salary for the period of suspension. If the judge is suspended and the conviction becomes final, the supreme court shall remove the judge from office.

(c) On recommendation of the commission, the supreme court may (1) retire a judge for disability that seriously interferes with the performance of duties and that is or may become permanent, and (2) reprimand, publicly or privately censure, or remove a judge for action occurring not more than six years before the commencement of the judge's current term which constitutes wilful misconduct in the office, wilful and persistent failure to perform duties, habitual intemperance, conduct prejudicial to the administration of justice, or conduct that brings the judicial office into disrepute. The effective date of retirement under (1) of this subsection is the first day of the month coinciding with or after the date that the supreme court files written notice with the commissioner of administration that the judge was retired for disability. A duplicate copy of the notice shall be filed with the judicial council.

(d) A judge retired by the supreme court shall be considered to have retired voluntarily. A judge removed by the supreme court is ineligible for judicial office for a period of three years.

(e) A supreme court justice who has participated in proceedings involving a judge or justice of any court may not participate in an appeal involving that judge or justice in that particular matter.



Sec. 22.30.080. - Definitions.

In this chapter

(1) "commission" means the Commission on Judicial Conduct provided for in Sec. 10, art. IV, Constitution of the State of Alaska and this chapter;

(2) "judge" means a justice of the supreme court, a judge of the court of appeals, a judge of the superior court, or a judge of the district court who is the subject of an investigation or proceeding under Sec. 10, art. IV, Constitution of the State of Alaska and this chapter, including a justice or judge who is serving in a full-time, part-time, permanent, or temporary position.






Chapter 22.35. - MISCELLANEOUS PROVISIONS

Sec. 22.35.010. - Geographic cost-of-living adjustment.

The following geographic cost-of-living adjustments apply to the first $40,000 of the base salary of a justice of the supreme court or a judge of the superior or district court earned during a fiscal year:

Location of Primary Office Percent Change

First Judicial District 0

Second Judicial District 17.5

Third Judicial District other than Kodiak and 0

Valdez

Kodiak and Valdez 10.5

Fourth Judicial District other than Bethel 3.5

Bethel 17.5



Sec. 22.35.020. - Copies of records for child support purposes.

If a copy of a court record is requested by the child support services agency created in AS 25.27.010 or a child support agency of another state, the official custodian of the record shall provide the requesting agency with a copy of the record, including any social security number that the record might contain. If the requested record is maintained by the court system in an electronic data base, the record may be supplied by providing the requesting agency with a copy of the electronic record and a statement certifying its contents. A requesting agency receiving otherwise confidential information under this section may use it only for child support purposes authorized by law.









Title 23 - LABOR AND WORKERS' COMPENSATION

Chapter 23.05. - DEPARTMENT OF LABOR AND WORKFORCE DEVELOPMENT

Article 01 - ADMINISTRATION

Sec. 23.05.010. - Purpose.

The Department of Labor and Workforce Development shall foster and promote the welfare of the wage earners of the state, improve their working conditions and advance their opportunities for profitable employment.



Sec. 23.05.020. - Records of department.

The department shall keep a record of all proceedings. All records shall be open during regular hours of business for public inspection.



Sec. 23.05.030. - Funds.

The department shall remit to the Department of Revenue all money it receives and sign and issue vouchers for necessary disbursements.



Sec. 23.05.040. - Bond of commissioner.

The commissioner shall give bond approved by the Department of Administration in the sum of $10,000 running to the state, conditioned upon the faithful performance of the duties of the office. The bond shall be filed with the Department of Administration.



Sec. 23.05.050. - Power to issue subpoenas and take testimony.

The department may issue subpoenas, administer oaths, and take testimony concerning any matter within its jurisdiction.



Sec. 23.05.060. - Powers of the department.

The department may

(1) enforce all state labor laws;

(2) act as mediator and appoint deputy commissioners of conciliation in labor disputes whenever it considers the interest of industrial peace requires it;

(3) make investigations, collect and compile statistical information concerning the conditions of labor generally and upon all matters relating to the enforcement of this chapter;

(4) institute court proceedings against an employer of labor without cost to the employee when it is satisfied that the employer has failed to pay an employee an amount due by contract;

(5) issue cease and desist orders and other orders and regulations necessary for the enforcement of state labor laws;

(6) in accordance with AS 37.07 (the Executive Budget Act), receive and spend money derived from agreements with local governments, nongovernmental organizations, or other persons.



Sec. 23.05.065. - Fees for publications, research data, and other services.

The commissioner may establish by regulation and the department may charge reasonable fees for department publications, research data, and other centralized administrative services to cover the cost of reproduction, printing, mailing, distribution, and other centralized administrative services.



Sec. 23.05.067. - Service fees for administration of workers' safety and compensation programs.

Sec. 23.05.067. Service fees for administration of workers' safety and compensation programs.

(a) Each insurer providing workers' compensation insurance and each employer who is self-insured or uninsured for purposes of AS 23.30 in this state shall pay an annual service fee to the department for the administrative expenses of the state for workers' safety programs under AS 18.60 and the workers' compensation program under AS 23.30 as follows:

(1) for each employer,

(A) except as provided in (b) of this section, the service fee shall be paid each year to the department at the time that the annual report is required to be filed under AS 23.30.155 (m) or (n); and

(B) the service fee is 2.9 percent of all payments reported to the Alaska Workers' Compensation Board under AS 23.30.155 (m) or (n), except second injury fund payments; and

(2) for each insurer, the director of the division of insurance shall, under (e) of this section, deposit from funds received from the insurer under AS 21.09.210 a service fee of 1.82 percent of the direct premium income for workers' compensation insurance received by the insurer during the year ending on the preceding December 31, subject to all the deductions specified in AS 21.09.210 (b).

(b) An employer who is required to pay an annual service fee under (a) of this section may elect to pay in yearly increments over a five-year period the portion of the service fee due under (a) of this section as a result of a settlement of over $50,000 approved under AS 23.30.012 . An election under this subsection must be made in the first year that a service fee would be due as a result of the settlement. The employer shall notify the department of an election under this subsection. If an election is made, payment of each yearly increment that is due shall be made at the time the annual report is required to be filed under AS 23.30.155(m) or (n).

(c) Payment of the annual service fee under this section shall be made in the manner and by the method specified by the department.

(d) If an employer who is required to pay an annual service fee under this section does not pay the required amount of the service fee by the time specified in this section, the employer shall pay a civil penalty of $100 for the first day the payment is late and $10 a day for each additional day the payment is late. The civil penalty under this subsection is in addition to any civil penalties imposed for late filings of reports under AS 23.30.155 (m).

(e) Annual service fees and civil penalties collected under this section shall be deposited in the workers' safety and compensation administration account in the state treasury. Under AS 37.05.146 (c), the service fees and civil penalties shall be accounted for separately, and appropriations from the account are not made from the unrestricted general fund. The legislature may appropriate money from the account for expenditures by the department for necessary costs incurred by the department in the administration of the workers' safety programs contained in AS 18.60 and of the Alaska Workers' Compensation Act contained in AS 23.30. Nothing in this subsection creates a dedicated fund or dedicates the money in the account for a specific purpose. Money deposited in the account does not lapse at the end of a fiscal year unless otherwise provided by an appropriation.

(f) The department may adopt regulations to implement this section.

(g) Notwithstanding AS 21.76.020 (a), a joint insurance arrangement established under AS 21.76 is subject to the provisions of this section and regulations adopted under this section and, if self-insured, is subject to the annual service fee on behalf of its members.

(h) The department shall grant a credit against the service fee imposed under (a)(1) of this section to an employer if (1) the employer applies to the department for the credit on a form prescribed by the department; (2) the employer provides proof that the employer has paid a premium tax imposed under AS 21.09.210 on an insurance policy; and (3) workers' compensation claims have been paid under the insurance policy described in (2) of this subsection and the claims are subject to the service fee imposed under (a) of this section. The credit allowed under this subsection is equal to the amount of the premium tax paid by the employer under the insurance policy, may not exceed the service fee imposed under (a) of this section, and only applies to premium taxes paid by the employer on or after January 1, 2000.

(i) In this section, "insurer" has the meaning given in AS 21.90.900 .



Sec. 23.05.070. - Accounting and disposition of receipts. [Repealed, Sec. 28 ch 90 SLA 1991].

Repealed or Renumbered



Sec. 23.05.080. - Employer's records.

Sec. 23.05.080. Employer's records.

An employer shall keep an accurate record of the name, address, and occupation of each person employed, of the daily and weekly hours worked by each person, and of the wages paid each pay period to each person. The record shall be kept on file for at least three years.



Sec. 23.05.090. - Employer shall furnish information.

An employer shall furnish to the department the information it is authorized to require, and shall make true and specific answers to all questions, whether submitted orally or in writing, authorized to be asked of the employer.



Sec. 23.05.100. - Inspections and examination of records.

The department may

(1) enter a place of employment during regular hours of employment and in cooperation with the employer, or someone designated by the employer, collect facts and statistics relating to the employment of workers;

(2) make inspections for the proper enforcement of all state labor laws;

(3) for the purpose of examination, have access to and copy from any book, account, record, payroll, paper, or document relating to the employment of workers.



Sec. 23.05.110. - Biennial report.

The department shall submit a report to the governor concerning its activities during the preceding two years. The department shall notify the legislature that the report is available.



Sec. 23.05.120. - Cooperation with other agencies.

The department may negotiate with the United States Department of Labor and with other federal and state agencies the arrangements that it considers expedient for cooperation in formulating and carrying out policies and projects designed to encourage and assist in the protection and welfare of labor of the state.



Sec. 23.05.125. - Office of citizenship assistance.

(a) The office of citizenship assistance is established in the office of the commissioner. The office shall

(1) provide employment information and referrals to services for legal aliens, including employment services, such as job placement services, and information about how labor unions, administrative agencies, and court actions may be used to deal with claims or charges of job discrimination, illegal termination of employment, sexual harassment, and unsafe working conditions; and

(2) advise the commissioner on

(A) improving employment opportunities for legal aliens;

(B) preventing employment discrimination against legal aliens; and

(C) cooperating with state and federal agencies to accomplish the office's mission.

(b) In this section, "legal alien" means an individual who resides in Alaska, is not a citizen of the United States, and is in compliance with the individual's federal visa requirements.



Sec. 23.05.130. - Preference for resident workers.

The department shall aid and assist resident workers to obtain, safeguard, and protect their rightful preference to be employed in industries in the state.






Article 02 - WAGE CLAIMS

Sec. 23.05.140. - Pay periods; penalty.

(a) An employee and employer may agree in an annual initial contract of employment to monthly pay periods when the employer shall pay all employees for all labor performed or services rendered. Otherwise, the employer shall establish monthly or semi-monthly pay periods, at the election of the employee.

(b) If the employment is terminated, all wages, salaries, or other compensation for labor or services become due immediately and shall be paid within the time required by this subsection at the place where the employee is usually paid or at a location agreed upon by the employer and employee. If the employment is terminated by the employer, regardless of the cause for the termination, payment is due within three working days after the termination. If the employment is terminated by the employee, payment is due at the next regular pay day that is at least three days after the employer received notice of the employee's termination of services.

(c) [Repealed, Sec. 2 ch 19 SLA 1971].

(d) If an employer violates (b) of this section by failing to pay within the time required by that subsection, the employer may be required to pay the employee a penalty in the amount of the employee's regular wage, salary, or other compensation from the time of demand to the time of payment, or for 90 working days, whichever is the lesser amount.

(e) In an action brought by the department under this section, an employer found liable for failing to pay wages within the time required by (b) of this section shall be required to pay the penalty set out in (d) of this section. The amount of the penalty shall be calculated based on the employee's straight time rate of pay for an eight-hour day.

(f) In an action brought for unpaid overtime under AS 23.10.060 that results in an award of liquidated damages under AS 23.10.110 , the provisions of (d) of this section do not apply unless the action was brought by the department under (e) of this section.



Sec. 23.05.150. - Pay orders. [Repealed, Sec. 2 ch 19 SLA 1971].

Repealed or Renumbered



Sec. 23.05.160. - Notice of wage payments.

An employer shall notify an employee in writing at the time of hiring of the day and place of payment, and the rate of pay, and of any change with respect to these items on the payday before the time of change. An employer may give this notice by posting a statement of the facts, and keeping it posted conspicuously at or near the place of work where the statement can be seen by each employee as the employee comes or goes to the place of work.



Sec. 23.05.170. - Wages earned before strike, lockout, or layoff.

An employee who goes on strike, or is temporarily laid off or subjected to an employer lockout during a pay period shall receive the portion of compensation earned on or before the next regular payday established as required in this chapter.



Sec. 23.05.180. - Wages in dispute.

(a) If the amount of wages is in dispute, the employer shall give written notice to the employee of the wages, or part of the wages, that the employer concedes to be due, and shall pay that amount, without condition, within the time set by this chapter. The employee retains all remedies that the employee might otherwise be entitled to, including those provided under this chapter or AS 23.10, to any balance claimed.

(b) The acceptance by an employee of a payment under this section does not constitute a release of the balance of the claim, and a release required by an employer as a condition of payment is void.



Sec. 23.05.190. - Enforcement.

The department shall

(1) enforce this chapter;

(2) investigate possible violations of this chapter;

(3) institute actions for penalties provided in this chapter.



Sec. 23.05.200. - Hearings on wage claims.

(a) The department may hold hearings to investigate a claim for wages. It may cooperate with an employee in the enforcement of a claim against the employer when it considers the claim just and valid.

(b) The authorized representative of the department, in conducting a hearing under this chapter, may administer oaths and examine witnesses under oath, issue subpoenas to compel the attendance of witnesses, and the production of papers, books, accounts, records, payrolls, evidentiary documents, and may take depositions and affidavits in a proceeding before the department at the place most convenient to both employer and employee.

(c) If a person fails to comply with a subpoena or a witness refuses to testify to a matter regarding which the witness may be lawfully interrogated, the judge of a competent court may, on application by the department, compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify before it.



Sec. 23.05.210. - Proceedings by attorney general.

The attorney general may prosecute a civil case arising under this chapter that is referred to the attorney general by the department for that purpose.



Sec. 23.05.220. - Assignment of liens and claims to department.

(a) The department may take an assignment of (1) a wage claim and an incidental expense account and an advance; (2) a mechanics or other lien of an employee; (3) a claim based on a "stop order" for wages or on a bond for labor; for damages for misrepresentation of a condition of employment; against an employment agency or its bondsman; for unreturned bond money of an employee; for a penalty for nonpayment of wages; for the return of a worker's tools in the illegal possession of another person; and for vacation pay or severance pay.

(b) The department is not bound by any rule requiring the consent of the spouse of a married claimant, the filing of a lien for record before it is assigned, or prohibiting the assignment of a claim for penalty before the claim has been incurred or by any other technical rule with reference to the validity of an assignment.

(c) The department may not accept an assignment of a claim in excess of the amount set out in AS 22.15.040 as the maximum amount, exclusive of costs, interest, and attorney fees, for the jurisdiction of the district court to hear an action for the payment of wages as a small claim.



Sec. 23.05.230. - Prosecution of claims.

(a) The department may prosecute an action for the collection of a claim of a person whom it considers entitled to its services, and whom it considers to have a claim that is valid and enforceable.

(b) The department may prosecute an action for the return of a worker's tools that are in the illegal possession of another person.

(c) The department may join several claimants in one lien to the extent allowed by the lien laws and, in case of suit, join them in one cause of action. A bond is not required from the department in connection with an action brought as assignee under this section and AS 23.05.220.



Sec. 23.05.240. - Officers to execute process without security.

(a) An officer, requested by the department to serve a summons, writ, complaint, order, garnishment paper, or other process within the officer's jurisdiction, shall do it without requiring the department to furnish security or bond.

(b) When the department requests an officer to seize or levy on property in an attachment proceeding to satisfy a wage claim judgment, the officer shall do so without requiring the department to furnish security or bond.

(c) The officer, in carrying out the provisions of this section, is not responsible in damages for a wrongful seizure made in good faith.

(d) If anyone other than the defendant claims the right of possession or ownership to the seized property, the officer may permit the third party claimant to have the custody of property, pending determination of the court as to who has the better right to possession or ownership.



Sec. 23.05.250. - Witness fees of garnishee defendants.

A garnishee defendant, when required to appear in court in an action brought under AS 23.05.230 , shall do so without having witness fees paid in advance. But the witness fees are included as part of the taxable costs of the action and are paid to the garnishee defendant after judgment.



Sec. 23.05.260. - Disposition of funds recovered.

(a) Out of a recovery in an action under AS 23.05.220 there shall be paid first, court costs advanced by the department which shall be returned to the department's appropriation for this purpose and second, the wage claim involved.

(b) When an action is lost by the department, it shall pay costs out of money appropriated for that purpose.






Article 03 - VIOLATIONS AND PENALTIES

Sec. 23.05.270. - Violations by employer.

It is a violation of this chapter for an employer to

(1) hinder or unnecessarily delay the department in the enforcement of this chapter;

(2) refuse to admit an authorized representative of the department to a place of employment;

(3) falsify or fail to keep a record required under provisions of this chapter, or refuse to make the records accessible or to furnish a sworn statement of the records; or

(4) refuse to give information required for the enforcement of this chapter, upon demand, to the department.



Sec. 23.05.280. - Penalties.

A person who violates a provision of this chapter or a regulation adopted or order made under this chapter upon conviction is punishable for each offense by a fine of not more than $1,000, or by imprisonment for not more than one year, or by both. Each day's continuance of a violation is a separate offense.






Article 04 - RECIPROCAL AGREEMENTS

Sec. 23.05.320. - Reciprocal agreements with other states.

The commissioner may enter into reciprocal agreements with the labor department or corresponding agency of another state, or with the person, board, officer, or commission authorized to act on behalf of that department or agency for the collection in the other state of claims or judgments for wages based upon claims previously assigned to the commissioner.



Sec. 23.05.330. - Actions in courts of other states.

The commissioner may, to the extent permitted by a reciprocal agreement with an agency of another state, maintain actions in the courts of that state for the collection of claims or judgments for wages, and may assign claims or judgments to the labor department or agency of that state for collection.



Sec. 23.05.340. - Actions in this state for demands arising in other states.

The commissioner may, upon the written request of the labor department or corresponding agency of another state or of a person, board, officer, or commission authorized to act on behalf of that department or agency, maintain actions in the courts of this state upon assigned claims or judgments for wages arising in another state in the same manner and to the same extent that such actions by the commissioner are authorized for claims arising in this state; provided that these actions may be maintained only in the event that the department or agency in the other state provides, by agreement, reciprocal services to the commissioner.






Article 05 - LABOR RELATIONS AGENCY

Sec. 23.05.360. - Alaska labor relations agency.

(a) There is established within the Department of Labor and Workforce Development the Alaska labor relations agency. The agency is comprised of six members appointed by the governor and confirmed by the legislature. The term of office of a member is three years. Members serve staggered terms in accordance with AS 39.05.055 . A vacancy in an unexpired term shall be filled by appointment by the governor for the remainder of the term. The agency must include two members with a background in management, two members with a background in labor, and two members from the general public. All members must have relevant experience in labor relations matters.

(b) Not more than three members of the agency may be members of the same political party.

(c) Members of the agency may be removed by the governor only for cause.

(d) Members of the agency receive no compensation for their services, but are entitled to per diem and travel expenses authorized for boards and commissions.

(e) The governor shall designate a chair from the public members. The chair holds office at the pleasure of the governor.

(f) For purposes of holding hearings, the members of the board sit in panels of three members. The chair designates the panel that will consider a matter. Each panel must include a representative of management, a representative of labor, and a representative from the general public. A member of one panel may serve on the other panel when the chair considers it necessary for the prompt administration of AS 23.40.070 - 23.40.260 (Public Employment Relations Act) or AS 42.40 (Alaska Railroad Corporation Act).



Sec. 23.05.370. - Powers, duties, and functions of Alaska labor relations agency.

(a) The agency shall

(1) establish its own rules of procedure;

(2) exercise general supervision and direct the activities of staff assigned to it by the department;

(3) prepare and submit to the governor an annual report on labor relations problems it has encountered during the previous year, including recommendations for legislative action; the agency shall notify the legislature that the report is available;

(4) serve as the labor relations agency under AS 23.40.070 - 23.40.260 (Public Employment Relations Act) and carry out the functions specified in that Act; and

(5) serve as the railroad labor relations agency for the Alaska Railroad under AS 42.40 (Alaska Railroad Corporation Act) and carry out the functions specified in that Act.

(b) Two members of a panel constitute a quorum for hearing cases. Action taken by a quorum of a panel in a case is considered the action of the full board. Four members constitute a quorum for the transaction of business other than hearing cases.



Sec. 23.05.380. - Regulations.

The agency shall adopt regulations under AS 44.62 (Administrative Procedure Act) to carry out labor relations functions under AS 23.05.360 - 23.05.390, AS 23.40.070 - 23.40.260, and AS 42.40.730 - 42.40.890.



Sec. 23.05.390. - Definition.

In AS 23.05.360 - 23.05.390, "agency" means the Alaska labor relations agency established in AS 23.05.360 .









Chapter 23.10. - EMPLOYMENT PRACTICES AND WORKING CONDITIONS

Article 01 - COERCION AND FRAUD

Sec. 23.10.005. - 23.10.010 - l Coercion to use hotel or store prohibited; penalty. [Repealed, Sec. 21 ch 166 SLA 1978. For current law on the crime of coercion see AS 11.41.530 ].

Repealed or Renumbered



Sec. 23.10.015. - False representations to procure employees prohibited.

A person doing business in this state may not personally or through an agent induce an individual to change from one place to another in this state, or bring an individual into this state to work as an employee in this state, by means of false or deceptive representations, false advertising, or false pretenses concerning the kind and character of the work to be done, or the amount and character of the compensation to be paid for the work, or the sanitary or other conditions of employment.



Sec. 23.10.020. - Penalty for violation of AS 23.10.015 .

A person who, personally or as agent or servant for another, violates AS 23.10.015 is punishable by a fine of not more than $2,000, or by imprisonment for not more than one year, or by both.



Sec. 23.10.025. - Use of armed guards. [Repealed, Sec. 3 ch 59 SLA 1976].

Repealed or Renumbered



Sec. 23.10.030. - Worker's right of action.

Sec. 23.10.030. Worker's right of action.

A worker induced to accept employment with a person mentioned in AS 23.10.015 by conduct violating that section has a right of action for damages caused by the false or deceptive representations used to induce the worker to change the worker's place of employment, against the person directly or indirectly causing the damages. In addition to the actual damages the worker has sustained, the worker may recover the reasonable attorney fees which the court shall fix, to be taxed as costs.



Sec. 23.10.035. - Limit of application.

AS 23.10.015 - 23.10.030 may not be construed to interfere with the right of a person to guard or protect the person's private property, or private interest as provided by law. AS 23.10.015 - 23.10.030 may be construed only to apply when a worker is brought into the state or induced to go from one place to another in the state by a false pretense, false advertising, or deceptive representation, or is brought into the state under arms, or is moved from one place to another in the state under arms.



Sec. 23.10.037. - Lie-detector tests.

(a) A person either personally or through an agent or representative may not request or suggest to an employee of the person or to an applicant for employment by the person or require as a condition of employment that the employee or applicant submit to an examination in which a polygraph or other lie-detecting device is used.

(b) The provisions of (a) of this section do not apply to the state or a political subdivision of the state when dealing with police officers in its employ or with persons applying to be employed as police officers. In this subsection, "police officers" includes officers and employees of the Department of Transportation and Public Facilities who are stationed at an international airport and have been designated to have the general police powers authorized under AS 02.15.230 (a).

(c) In this section "person" includes the state and a political subdivision of the state.

(d) A person who violates this section is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $1,000, or by imprisonment for not more than one year, or by both.






Article 02 - PAYMENT OF WAGES

Sec. 23.10.040. - Payment of wages in state.

(a) Except as otherwise provided by AS 37.25.050 , an employer of labor performing services in this state shall pay the wages or other compensation for the services with lawful money of the United States or with negotiable checks, drafts, or orders payable upon presentation without discount by a bank or depository inside the state.

(b) [Repealed, Sec. 2 ch 28 SLA 1971].

(c) [Repealed, Sec. 2 ch 28 SLA 1971].

(d) A person who violates a provision of this section is guilty of a misdemeanor.



Sec. 23.10.043. - Deposit of wages.

An employer may not deposit wages due or to become due or an advance on wages to be earned in an account in a bank, savings and loan association, or credit union unless the employee has voluntarily authorized the deposit. All deposits under this section shall be in a bank, savings and loan association, or credit union of the employee's choice.



Sec. 23.10.045. - Payments into benefit fund.

(a) If an employer agrees with an employee to make payments to a fund for the benefit of the employees, including but not limited to a fund for medical, health, hospital, welfare, and pension benefits or any of them, or has entered into a collective bargaining agreement providing for these payments, the employer may not without just cause fail to make the payments required by the terms of the agreement.

(b) Each violation of this section is a separate offense and a person found guilty of a violation is punishable in accordance with the schedule of punishment set out in AS 23.10.415 .



Sec. 23.10.047. - Employee's lien.

Sec. 23.10.047. Employee's lien.

(a) If an employer agrees with an employee or group of employees to make payment to a medical, health, hospital, welfare, or pension fund or such other fund for the benefit of the employees, or has entered into a collective bargaining agreement providing for the payments, but fails to make the payments when due, a lien is created in favor of each affected employee on the earnings of the employer and on all property of the employer used in the operation of the employer's business to the extent of the money, plus penalties due to be paid on the employee's behalf to qualify the employee for participation in the fund and for expenses incurred by the employee for which the employee would have been entitled to reimbursement under the fund if the required payments had been made.

(b) The lien claimant, a representative of the claimant, or the trustee of the fund on behalf of the claimant must record a notice of claim within 60 days after the employer's payment is due with the recorder of the recording district in which the employer's place of business is located or in which the claimant resides. The notice contains

(1) the name of employee;

(2) the name of the employer and the name of the person employing the claimant if known;

(3) a statement of the pertinent terms and conditions of the employee benefit plan;

(4) the date when the payments are due and were to have been paid; and

(5) a statement of the demand including the amounts due to the claimant if expenses have been incurred.

(c) The notice of claim of lien is served on the employer in the same manner as a summons and complaint in civil actions or mailed to the employer by registered mail.

(d) The lien created by the recording of the notice of claim of lien is enforced within the same time and in the same manner as a mechanic's lien is foreclosed if the lien is on real property, or as a chattel lien is enforced if the lien is on personal property. The court may allow, as part of the costs of the action, the recording fees for the notice of claim, reasonable attorney's fees, and court costs.

(e) The lien created under (a) of this section is preferred and superior to an encumbrance that attaches after the employer's payments became due, and is also preferred and superior to an encumbrance that has attached previously, but that was not recorded and of which the lien claimant had no notice.






Article 03 - ALASKA WAGE AND HOUR ACT

Sec. 23.10.050. - Public policy.

It is the public policy of the state to

(1) establish minimum wage and overtime compensation standards for workers at levels consistent with their health, efficiency, and general well-being, and

(2) safeguard existing minimum wage and overtime compensation standards that are adequate to maintain the health, efficiency, and general well-being of workers against the unfair competition of wage and hour standards that do not provide adequate standards of living.



Sec. 23.10.055. - Exemptions; compensation of executives, administrators, and professionals.

(a) The provisions of AS 23.10.050 - 23.10.150 do not apply to

(1) an individual employed in agriculture, which includes farming in all its branches and, among other things, includes the cultivation and tillage of the soil, dairying, the production, cultivation, growing, and harvesting of any agricultural or horticultural commodities, the raising of livestock, bees, fur-bearing animals, or poultry, and any practices, including forestry and lumbering operations, performed by a farmer or on a farm as an incident to or in conjunction with the farming operations, including preparation for market, or delivery to storage or to market or to carriers for transportation to market;

(2) an individual employed in the catching, trapping, cultivating or farming, netting, or taking of any kind of fish, shellfish, or other aquatic forms of animal and vegetable life;

(3) an individual employed in the hand picking of shrimp;

(4) an individual employed in domestic service, including a baby-sitter, in or about a private home;

(5) an individual employed by the United States or by the state or a political subdivision of the state, except as provided in AS 23.10.065(b), including prisoners not on furlough detained or confined in prison facilities;

(6) an individual engaged in the nonprofit activities of a nonprofit religious, charitable, cemetery, or educational organization or other nonprofit organization where the employer-employee relationship does not, in fact, exist, and where services rendered to the organization are on a voluntary basis and are related only to the organization's nonprofit activities; for purposes of this paragraph, "nonprofit activities" means activities for which the nonprofit organization does not incur a liability for unrelated business income tax under 26 U.S.C. 513, as amended;

(7) an employee engaged in the delivery of newspapers to the consumer;

(8) an individual employed solely as a watchman or caretaker of a plant or property that is not in productive use for a period of four months or more;

(9) an individual employed

(A) in a bona fide executive, administrative, or professional capacity;

(B) in the capacity of an outside salesman or a salesman who is employed on a straight commission basis; or

(C) as a computer systems analyst, computer programmer, software engineer, or other similarly skilled worker;

(10) an individual employed in the search for placer or hard rock minerals;

(11) an individual under 18 years of age employed on a part-time basis not more than 30 hours in a week;

(12) employment by a nonprofit educational or child care facility to serve as a parent of children while the children are in residence at the facility if the employment requires residence at the facility and is compensated on a cash basis exclusive of room and board at an annual rate of not less than

(A) $10,000 for an unmarried person; or

(B) $15,000 for a married couple;

(13) an individual who drives a taxicab, is compensated for taxicab services exclusively by customers of the service, whose written contractual arrangements with owners of taxicab vehicles, taxicab permits, or radio dispatch services are based upon flat contractual rates and not based on a percentage share of the individual's receipts from customers, and whose written contract with owners of taxicab vehicles, taxicab permits, or radio dispatch services specifically provides that the contract places no restrictions on hours worked by the individual or on areas in which the individual may work except to comply with local ordinances;

(14) a person who holds a license under AS 08.54 and who is employed by a registered guide-outfitter or master guide-outfitter licensed under AS 08.54, for the first 60 workdays in which the person is employed by the registered guide-outfitter or master guide-outfitter during a calendar year;

(15) an individual engaged in activities for a nonprofit religious, charitable, civic, cemetery, recreational, or educational organization where the employer-employee relationship does not, in fact, exist, and where services are rendered to the organization under a work activity requirement of AS 47.27 (Alaska temporary assistance program);

(16) an individual who

(A) provides emergency medical services only on a voluntary basis;

(B) serves with a full-time fire department only on a voluntary basis; or

(C) provides ski patrol services on a voluntary basis; or

(17) a student participating in a University of Alaska practicum described under AS 14.40.065 .

(b) Notwithstanding (c) of this section, an individual employed in a bona fide executive, administrative, or professional capacity shall be compensated on a salary or fee basis at a rate of not less than two times the state minimum wage for the first 40 hours of employment each week, exclusive of board or lodging that is furnished by the individual's employer.

(c) In (a)(9) of this section,

(1) "bona fide executive, administrative, or professional capacity" has the meaning and shall be interpreted in accordance with 29 U.S.C. 201 - 219 (Fair Labor Standards Act of 1938), as amended, or the regulations adopted under those sections;

(2) "computer systems analyst, computer programmer, software engineer, or other similarly skilled worker" has the meaning and shall be interpreted in accordance with 29 U.S.C. 201 - 219 (Fair Labor Standards Act of 1938), as amended, or the regulations adopted under those sections;

(3) "outside salesman" means an employee

(A) who is customarily and regularly away from the employer's place of business; and

(B) whose primary duty is making sales or contracts for sales, consignments, or shipments, or obtaining orders for services or for use of facilities for which consideration will be paid by the client or customer;

(4) "salesman who is employed on a straight commission basis" means an employee

(A) who is customarily and regularly employed on the business premises of the employer;

(B) who is compensated on a straight commission basis for the purpose of making sales or contracts for sales, consignments, shipments, or obtaining orders for services or the use of facilities for which a consideration will be paid by the client or customer; and

(C) whose primary duty is making sales or contracts for sales, consignments, shipments, or obtaining orders for service or the use of facilities for which a consideration will be paid by the client or customer.



Sec. 23.10.060. - Payment for overtime.

(a) An employer who employs employees engaged in commerce or other business, or in the production of goods or materials in the state, may not employ an employee for a workweek longer than 40 hours or for more than eight hours a day.

(b) If an employer finds it necessary to employ an employee for hours in excess of the limits set in this subsection, overtime compensation for the overtime at the rate of one and one-half times the regular rate of pay shall be paid. An employee is entitled to overtime compensation for hours worked in excess of eight hours a day. An employee is also entitled to overtime compensation for hours worked in excess of 40 hours a week; in determining whether an employee has worked more than 40 hours a week, the number of hours worked shall be determined without including hours that are worked in excess of eight hours in a day because the employee has or will be separately awarded overtime compensation based on those hours.

(c) This section is considered included in all contracts of employment.

(d) This section does not apply with respect to

(1) an employee employed by an employer employing less than four employees in the regular course of business, as "regular course of business" is defined by regulations of the commissioner;

(2) an employee employed in handling, packing, storing, pasteurizing, drying, preparing in their raw or natural state, or canning agricultural or horticultural commodities for market, or in making cheese or butter or other dairy products;

(3) an employee of an employer engaged in small mining operations where not more than 12 employees are employed if the employee is employed not in excess of 12 hours a day or 56 hours a week during a period or periods of not more than 14 workweeks in the aggregate in a calendar year during the mining season, as the season is defined by the commissioner;

(4) an employee engaged in agriculture;

(5) an employee employed in connection with the publication of a weekly, semiweekly, or daily newspaper with a circulation of less than 1,000;

(6) a switchboard operator employed in a public telephone exchange that has fewer than 750 stations;

(7) an employee in an otherwise exempted employment or proprietor in a retail or service establishment engaged in handling telegraphic, telephone, or radio messages for the public under an agency or contract arrangement with a telegraph or communications company where the telegraph message or communications revenue of the agency does not exceed $500 a month;

(8) an employee employed as a seaman;

(9) an employee employed in planting or tending trees, cruising, or surveying, or bucking, or felling timber, or in preparing or transporting logs or other forestry products to the mill, processing plant, railroad, or other transportation terminal if the number of employees employed by the employer in the forestry or lumbering operations does not exceed 12;

(10) an individual employed as an outside buyer of poultry, eggs, cream, or milk in their raw or natural state;

(11) casual employees as may be liberally defined by regulations of the commissioner;

(12) an employee of a hospital whose employment includes the provision of medical services;

(13) work performed by an employee under a flexible work hour plan if the plan is included as part of a collective bargaining agreement;

(14) work performed by an employee under a voluntary flexible work hour plan if

(A) the employee and the employer have signed a written agreement and the written agreement has been filed with the department; and

(B) the department has issued a certificate approving the plan that states the work is for 40 hours a week and not more than 10 hours a day; for work over 40 hours a week or 10 hours a day under a flexible work hour plan not included as part of a collective bargaining agreement, compensation at the rate of one and one-half times the regular rate of pay shall be paid for the overtime;

(15) an individual employed as a line haul truck driver for a trip that exceeds 100 road miles one way if the compensation system under which the truck driver is paid includes overtime pay for work in excess of 40 hours a week or for more than eight hours a day and the compensation system requires a rate of pay comparable to the rate of pay required by this section;

(16) an individual employed as a community health aide by a local or regional health organization as those terms are defined in AS 18.28.100;

(17) work performed by a mechanic primarily engaged in the servicing of automobiles, light trucks, and motor homes if the mechanic

(A) is employed as a flat-rate mechanic by a nonmanufacturing establishment primarily engaged in the business of selling or servicing motor vehicles;

(B) has signed a written agreement with the employer that specifies the mechanic's flat hourly rate of pay and the automotive manual or manuals on which the flat rate is to be based;

(C) is compensated for all hours worked in any capacity for that employer up to and including eight hours a day and 40 hours a week at an hourly rate that is not less than the greater of

(i) 75 percent of the flat hourly rate of pay agreed upon by the employer and employee under (B) of this paragraph; or

(ii) twice the state minimum wage; and

(D) is compensated for all hours worked in any capacity for that employer in excess of eight hours a day or 40 hours a week at one and one-half times the rate described in (C) of this paragraph;

(18) work performed by an employee under a voluntary written agreement addressing the trading of work shifts among employees if

(A) the employee is employed by an air carrier subject to subchapter II of the Railway Labor Act (45 U.S.C. 181-188), including employment as a customer service representative;

(B) the trading agreement is not a flexible work hour plan entered into under (13) or (14) of this subsection;

(C) the trading agreement is filed with the employee's employer; and

(D) the trading agreement states that the employee is not entitled to receive overtime for any hours worked by the employee when the employee voluntarily works those hours under a shift trading practice under which the employee has the opportunity, in the same or other work weeks, to reduce hours worked by voluntarily offering a shift for trade or reassignment;

(19) work performed by a flight crew member employed by an air carrier subject to 45 U.S.C. 181 - 188 (subchapter II of the Railway Labor Act); in this paragraph, "flight crew" means the pilot, co-pilot, flight engineer, and flight attendants.

(e) The minimum amount due an employee under (d)(17)(C) and (D) of this section shall be figured on a weekly basis.



Sec. 23.10.065. - Minimum wages.

(a) Except as provided under (b) of this section and as otherwise provided for in law, for work performed on or after January 1, 2003, an employer shall pay to each employee wages at a rate of not less than $7.15 an hour for hours worked in a pay period, whether the work is measured by time, piece, commission, or otherwise. An employer may not apply tips or gratuities bestowed upon employees as a credit toward payment of the minimum hourly wage required by this section. Tip credit as defined by the Fair Labor Standards Act of 1938 as amended does not apply to the minimum wage established by this section.

(b) Subject to the limitation under (c) of this section, an employer shall pay to each person employed as a public school bus driver wages at a rate of not less than two times the minimum wage established under (a) of this section, for hours worked in a pay period, whether work is measured by time, commission, or otherwise. An employer may not apply fringe benefits as a credit toward payment of the minimum wage established under this subsection.

(c) Notwithstanding (b) of this section, an employer who contracts with the Department of Education and Early Development, a school district, or a regional educational attendance area to provide school bus transportation services is not required to adjust school bus driver wages under (b) of this section, except when entering into or renewing the contract.



Sec. 23.10.070. - Exemptions from minimum wage.

To the extent necessary to prevent curtailment of opportunities of employment, the commissioner may by regulations or orders provide for the employment at wages lower than the minimum wage prescribed in AS 23.10.050 - 23.10.150 of

(1) an individual whose earning capacity is impaired by physical or mental deficiency, age, or injury, at the wages and subject to the restrictions and for the period of time that are fixed by the commissioner; and

(2) an apprentice at the wages that are approved by the commissioner; or

(3) a learner at the wages and subject to the restrictions and for the periods of time that are fixed by the commissioner.



Sec. 23.10.071. - Wages for work therapy.

(a) For work therapy, as defined in AS 47.37.270 , a participant in a residential drug abuse or alcoholism treatment program designed to extend more than 120 days may be paid less than the minimum wage prescribed in AS 23.10.050 - 23.10.150 if the rate has been approved by the commissioner under this section and is in compliance with federal law.

(b) The commissioner shall adopt regulations regarding the payment of wages for work therapy. In adopting the regulations, the commissioner shall consider whether the work performed by the patient

(1) is solely for the benefit of the patient and is that which is ordinarily carried on by patients in a residential treatment program;

(2) would ordinarily be performed by full-time employees of the program;

(3) is work that may produce income to the patient, other than wages;

(4) produces goods or services the proceeds of which will economically or otherwise benefit the owners, operators, or businesses of the rehabilitation program; and

(5) creates an unfair competition with private enterprise because of lower wage standards.



Sec. 23.10.075. - Labor standards and safety division.

There is established in the department the division of labor standards and safety. The director of the division is responsible to the commissioner. The director shall administer AS 18.60.010 - 18.60.105 and AS 23.10.050 - 23.10.150.



Sec. 23.10.080. - Powers and duties of division.

The director, or an authorized representative of the director, shall

(1) investigate and ascertain the wages and related conditions and standards of employment of any employee in the state;

(2) enter the place of business or employment of an employer at reasonable times for the purpose of inspecting payroll records that relate to the question of wages paid or hours worked;

(3) require and subpoena from an employer a statement in writing, when the director or the representative considers it necessary, of hours worked by and the wages paid to a person in the employ of the employer, and the commissioner may require the employer to make the statement under oath;

(4) question an employee in a place of employment during work hours with respect to the wages paid and the hours worked by the employees;

(5) compel the attendance of witnesses and the production of books, papers, and documents by subpoena when necessary for the purpose of a hearing or investigation provided for in AS 23.10.050 - 23.10.150.



Sec. 23.10.085. - Scope of administrative regulations; room and board deductions; executive pay.

(a) The director may adopt, amend, or rescind administrative regulations not inconsistent with the purposes and provisions of AS 23.10.050 - 23.10.150 that are necessary for the administration of AS 23.10.050 - 23.10.150.

(b) The regulations may, without limiting the generality of (a) of this section, define terms used in AS 23.10.050 - 23.10.150, and restrict or prohibit industrial homework or other acts or practices that the director finds appropriate to carry out the purpose of AS 23.10.050 - 23.10.150, or to prevent the circumvention or evasion of AS 23.10.050 - 23.10.150.

(c) The regulations may permit deductions by an employer from the minimum wage applicable under AS 23.10.050 - 23.10.150 to employees for the reasonable cost, as determined by the director on an occupation basis, of furnishing board or lodging if board or lodging is customarily furnished by the employer and used by the employee.



Sec. 23.10.090. - Administrative procedures.

Regulations adopted or hearings conducted under AS 23.10.050 - 23.10.150 shall be adopted or conducted and be subject to judicial review in accordance with AS 44.62 (Administrative Procedure Act).



Sec. 23.10.095. - Adoption of federal regulations.

The commissioner may adopt regulations and interpretations that are made by the administrator of the Wage and Hour Division of the federal Department of Labor and that are not inconsistent with AS 23.10.050 - 23.10.150.



Sec. 23.10.100. - Employer to keep records.

(a) An employer shall keep for a period of at least three years at the place where an employee is employed a record of the name, address, and occupation of each employee, the rate of pay and the amount paid each pay period to each employee, the hours worked each day and each workweek by each employee, and other payroll information that the commissioner may require.

(b) The commissioner or an authorized representative of the commissioner may copy the employer's records at any reasonable time. An employer shall furnish to the commissioner or the representative on demand a sworn statement of the employer's records, and the commissioner may require that the sworn statement be made upon forms the commissioner has prescribed or approved.



Sec. 23.10.105. - Posting summary required.

An employer subject to AS 23.10.050 - 23.10.150 shall keep a summary or abstract of these sections, approved by the commissioner, posted in a conspicuous location at the place where a person subject to them is employed. An employer shall be furnished copies of a summary by the state on request without charge.



Sec. 23.10.110. - Remedies of employee; attorney fees; offers of judgment; settlement; waiver.

(a) An employer who violates a provision of AS 23.10.060 or 23.10.065 is liable to an employee affected in the amount of unpaid minimum wages, or unpaid overtime compensation, as the case may be, and, except as provided in (d) of this section, in an additional equal amount as liquidated damages.

(b) An action to recover from the employer the wages and damages for which the employer is liable may be maintained in a competent court by an employee personally and for other employees similarly situated, or an employee may individually designate in writing an agent or representative to maintain an action for the employee. The consent shall be filed in the court in which the action is brought. At the request of a person paid less than the amount to which the person is entitled under AS 23.10.050 - 23.10.150, the commissioner may take an assignment in trust for the employee of the full amount to which the employee is entitled under this section and may bring any legal action necessary to collect the claim.

(c) The court in an action brought under this section shall, in addition to a judgment awarded to the plaintiff, allow costs of the action and, except as provided in (e) - (h) of this section, reasonable attorney fees to be paid by the defendant. The attorney fees in the case of actions brought under this section by the commissioner shall be remitted by the commissioner to the Department of Revenue. The commissioner may not be required to pay the filing fee or other costs. The commissioner in case of suit has power to join various claimants against the same employer in one cause of action.

(d) In an action under (a) of this section to recover unpaid overtime compensation or liquidated damages for unpaid overtime, if the defendant shows by clear and convincing evidence that the act or omission giving rise to the action was made in good faith and that the employer had reasonable grounds for believing that the act or omission was not in violation of AS 23.10.060 , the court may decline to award liquidated damages or may award an amount of liquidated damages less than the amount set out in (a) of this section.

(e) If the plaintiff prevails in an action for unpaid overtime compensation under (a) of this section, the court shall award reasonable attorney fees to the plaintiff unless the defendant shows by clear and convincing evidence that the act or omission giving rise to the action was made in good faith and that the defendant had reasonable grounds for believing that the act or omission was not in violation of AS 23.10.060 , in which case

(1) the court may award attorney fees to the plaintiff in accordance with court rules; or

(2) if the defendant would be entitled to attorney fees if the action were subject to the standards under court rule offers of judgment, the court may not award attorney fees to either the plaintiff or the defendant.

(f) If the defendant prevails in an action for unpaid overtime compensation under (a) of this section and had previously made an offer of judgment to the plaintiff, the court shall award attorney fees to the defendant unless the plaintiff proves to the satisfaction of the court that the action was both brought and prosecuted in good faith and that the plaintiff had reasonable grounds for believing that the act or omission was in violation of AS 23.10.060 . If the court awards attorney fees to the defendant, the award shall be made in accordance with court rule.

(g) Failure to inquire into Alaska law is not consistent with a claim of good faith under this subsection.

(h) Subsections (d) - (g) of this section do not apply to an action brought under this section by the commissioner.

(i) The commissioner may supervise the payment of the unpaid overtime compensation owing to an employee under AS 23.10.060 . Payment in full in accordance with an agreement by an employee to settle a claim for unpaid overtime compensation or liquidated damages for unpaid overtime compensation constitutes a waiver of any right as to this claim the employee may have under (a) of this section to unpaid overtime compensation or liquidated damages for unpaid overtime compensation.

(j) In a settlement for unpaid overtime compensation that is not supervised by the department or the court, an employee is entitled to liquidated damages under (a) of this section unless the employee and the employer enter into a written settlement agreement in which the employee expressly waives the right to receive liquidated damages. A private written settlement agreement under this subsection is not valid unless submitted to the department for review. The department shall review the agreement and approve it if it is fair to the parties. The department shall approve or deny an agreement within 30 days of receipt. A waiver of liquidated damages may not be a condition of employment.



Sec. 23.10.115. - Enforcement by injunction.

If it appears to the commissioner that an employer is engaged in an act or practice that violates or will violate a provision of AS 23.10.050 - 23.10.150 or of a regulation adopted under these sections, the commissioner may bring an action in a competent court to enjoin the act or practice, and to enforce compliance with AS 23.10.050 - 23.10.150 or with the regulation. Upon a proper showing, a permanent or temporary injunction or restraining order shall be granted without bond.



Sec. 23.10.120. - Enforcement of subpoenas.

If a person fails to comply with a subpoena issued under AS 23.10.080 , or if a witness refuses to produce evidence or to testify to a matter regarding which the witness may be lawfully interrogated, a competent court shall, upon application of the commissioner or an authorized representative, compel obedience by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued by the court or a refusal to testify before it.



Sec. 23.10.125. - Collective bargaining.

AS 23.10.050 - 23.10.150 do not limit the right of employees to bargain collectively through representatives of their own choosing to establish wages or conditions of work in excess of the applicable minimum under AS 23.10.050 - 23.10.150 or to establish hours of work shorter than the applicable maximum under AS 23.10.050 - 23.10.150.



Sec. 23.10.130. - Statute of limitations.

An action for unpaid minimum wages, unpaid overtime compensation, or liquidated damages under AS 23.10.050 - 23.10.150 is forever barred unless it is started within two years after the cause of action accrues. For the purposes of this section an action is considered to be started on the date when the complaint is filed.



Sec. 23.10.135. - Violations.

An employer violates AS 23.10.050 - 23.10.150 if the employer (1) hinders or delays the commissioner or an authorized representative of the commissioner in the performance of their duties in the enforcement of AS 23.10.050 - 23.10.150; (2) refuses to admit the commissioner or an authorized representative to any place of employment; (3) fails to keep or falsifies a record required under the provisions of AS 23.10.050 - 23.10.150; (4) refuses to make a record accessible, or to furnish a sworn statement of the record, or to give information required for the enforcement of AS 23.10.050 - 23.10.150, upon demand, to the commissioner or an authorized representative; (5) fails to post an abstract of AS 23.10.050 - 23.10.150 as required by AS 23.10.105 ; (6) discharges or in any other manner discriminates against an employee because the employee has filed a complaint, or has instituted or caused to be instituted any proceeding under or related to AS 23.10.050 - 23.10.150, or has testified or is about to testify in such a proceeding.



Sec. 23.10.140. - Penalty.

An employer who violates a provision of AS 23.10.050 - 23.10.150, or of any regulation or order of the commissioner issued under it, upon conviction is punishable by a fine of not less than $100 nor more than $2,000, or by imprisonment for not less than 10 nor more than 90 days, or by both. Each day a violation occurs constitutes a separate offense.



Sec. 23.10.145. - Definitions.

If not defined in this title or in regulations adopted under this title, terms used in AS 23.10.050 - 23.10.150 shall be defined as they are defined in 29 U.S.C. 201 - 219 (Fair Labor Standards Act of 1938), as amended, or the regulations adopted under those sections.



Sec. 23.10.150. - Short title.

AS 23.10.050 - 23.10.150 may be cited as the Alaska Wage and Hour Act.



Sec. 23.10.155. - 23.10.320 - l Equal pay for women, discrimination in employment, and age discrimination. [Repealed, Sec. 8 ch 117 SLA 1965, Sec. 5 ch 125 SLA 1980. For present provisions, see AS 18.80.220].

Repealed or Renumbered






Article 04 - EMPLOYMENT OF CHILDREN

Sec. 23.10.325. - Purpose.

It is the purpose of AS 23.10.325 - 23.10.370 to establish protective standards for child labor to the end that their health, morals, education, and future welfare will be protected during the formative years and to the further end that any abuses or unjust exploitation of this labor will be effectively prohibited.



Sec. 23.10.330. - Exempted employment.

(a) AS 23.10.325 - 23.10.370 do not prohibit employment of a child under the direct supervision of a parent in a business owned and operated by the parent or the work of a child on a boat owned and operated by the parent of the child.

(b) Notwithstanding AS 23.10.335 - 23.10.350, a minor of any age may be employed as a performer in the entertainment industry. The provisions of AS 23.10.335 - 23.10.350 and AS 23.10.360 (a) and 23.10.360(c) concerning times, hours, or days of work do not apply to the employment of a minor as a performer in the entertainment industry. The department may adopt regulations to implement this subsection. In this subsection, a "performer in the entertainment industry" means a performer in advertisements and television, film, radio, and theater productions but does not include employment on the premises of a business offering any form of adult entertainment under AS 23.10.350 (f) regardless of the nature of the work performed by the minor.



Sec. 23.10.332. - Authorization for children under 17 to work.

(a) Except for employment exempted under AS 23.10.330 and other employment specifically exempted by regulations adopted by the department, a minor under 17 years of age may not be employed or allowed to work without the written authorization of the commissioner unless authorized under AS 23.10.360 or under (c) of this section.

(b) The department shall adopt regulations necessary to implement this section.

(c) An employer may employ a minor who is at least 14 years of age to perform a specific job consisting of listed duties without the written authorization of the commissioner under (a) of this section if the employer has, in advance, secured the approval of the commissioner for a minor to perform that job and the employer files the written consent from the minor's parent or guardian described in (d) of this section. The employer may not change any of the listed duties of a job to be performed by a minor without prior approval of the commissioner.

(d) A written consent from a parent or guardian filed under (c) of this section

(1) is valid only for the job and listed duties specified on the consent;

(2) must be filed with the commissioner within seven calendar days after the minor begins working the job specified in the consent;

(3) is valid for the calendar year in which it is executed or, in the case of a written consent executed in December, for that calendar year, the next calendar year, or both, depending on the terms of the written consent;

(4) shall be on a form provided by the department; the department may use the same form that it uses to issue work permits under (a) of this section to secure parental signatures under this subsection; and

(5) must be signed by a parent or legal guardian of the minor before the date the minor begins working the job specified in the consent.



Sec. 23.10.335. - Employment of children under 14.

A minor under 14 years of age may not be employed or allowed to work in an occupation outside school hours except in domestic employment, baby-sitting, and handiwork in and about private homes; newspaper delivery or sales; or canneries in warehouse work casing cans under competent supervision.



Sec. 23.10.340. - Children under 16.

(a) A minor under 16 years of age may not be employed for more than a combined total of nine hours school attendance and employment in one day. If employed, the minor's work may be performed only between 5 a.m. and 9 p.m. Employment outside school hours may not exceed 23 hours in one week, domestic work and baby-sitting excepted.

(b) [Repealed, Sec. 7 ch 112 SLA 1976].



Sec. 23.10.345. - Exemptions for minors over 16 or who have graduated from high school. [Repealed, Sec. 7 ch 112 SLA 1976].

Repealed or Renumbered



Sec. 23.10.350. - Employment of person under 18.

(a) A minor under 18 years of age may not be employed or allowed to work

(1) more than six days a week;

(2) in hazardous excavation, or underground in mines, or as hoisting engineer in mines; or

(3) in an occupation dangerous to life or limb or injurious to the health of the minor.

(b) If the commissioner determines that the duties to be performed by the minor would not unduly endanger the life, limb, or health of the minor and if the employment meets the conditions of wages and hours prevailing for the majority of the employees in the industry at the time of employment, the commissioner may grant an exemption in writing from (a) of this section for a minor 16 - 18 years of age to work at those duties

(1) outside school hours, or while on school vacation, if the minor is attending school; or

(2) if the minor is no longer attending school.

(c) Except as provided in (e) of this section, a person under 18 years of age who is scheduled to work for six consecutive hours or more is entitled to a break of at least 30 minutes during the course of the work shift. The break required by this subsection may be scheduled at the convenience of the employer but must occur after the first hour and a half of work and before the beginning of the last hour of work. A person under 18 years of age who works for five consecutive hours without a break is entitled to a break of at least 30 minutes before continuing to work. This subsection may be modified by the terms of a collective bargaining agreement that covers the employment of the person under 18. This subsection may be modified on occasion by mutual agreement between the employer and the employee.

(d) Notwithstanding AS 23.10.055 (a)(11), failure to provide the unpaid break periods required by (c) of this section creates a minimum wage liability under AS 23.10.065 for the break that the employee did not receive or received late. A claim for minimum wage in lieu of the unpaid break is enforceable under AS 23.10.110 .

(e) The provisions of (c) of this section do not apply to

(1) an individual employed in the catching, trapping, cultivating or farming, netting, or taking of any kind of fish, shellfish, or other aquatic forms of animal and vegetable life;

(2) an individual employed by a member of the individual's family; in this paragraph, "member of the individual's family" means the individual's spouse, parent, step-parent, grandparent, step-grandparent, great grandparent, step-great grandparent, brother, sister, uncle, aunt, great-uncle, or great-aunt, whether of the whole or half blood or by adoption or by marriage.

(f) A minor under the age of 18 may not be employed or allowed to work in any capacity on the premises of a business that offers adult entertainment. In this subsection, "business that offers adult entertainment" means a business in which one or more individuals are employed or contracted to, wholly or in part, or permitted to entertain others by

(1) removing clothes or other items that clothe or hide the person's body;

(2) dancing or in any other manner exhibiting the individual's body in a completely or almost completely unclothed state;

(3) participating in an actual or simulated illegal, indecent, or lewd exhibition, act, or practice including

(A) sexual penetration;

(B) the lewd exhibition or touching of a person's genitals, anus, or breast; or

(C) bestiality.



Sec. 23.10.355. - Persons under 21.

A person under 21 may not be employed or allowed to sell or serve alcoholic beverages or to work on a licensed premises, except as provided in AS 04.16.049 .



Sec. 23.10.360. - Regulations for minimum standards and work opportunities.

(a) The department may, from time to time after public notice and hearing, adopt regulations and issue orders establishing minimum standards for safety, working conditions, kind and extent of work in various phases of the respective fields of employment, maximum hours for the day and week, and minimum rates of pay, and other reasonable safeguards compatible with the welfare of all minors covered by AS 23.10.325 - 23.10.370.

(b) The department shall make cooperative arrangements with other state and federal agencies and shall adopt the regulations that are necessary to provide opportunities for work experience in safe and healthful occupations for minors.

(c) The department shall, after notice and hearing, adopt regulations authorizing the employment of minors under 18 years of age and exempting appropriate employers from the requirement to secure the commissioner's written authorization under AS 23.10.332 (a).



Sec. 23.10.365. - Enforcement.

The department shall enforce AS 23.10.325 - 23.10.370.



Sec. 23.10.370. - Penalty.

(a) Except as provided in (b) of this section, a person who violates a provision of AS 23.10.325 - 23.10.370 is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $500, or by imprisonment for not more than 90 days, or by both.

(b) A person who employs a minor in violation of AS 23.10.350 (f) is guilty of a class A misdemeanor for the first offense and a class C felony for the second and each subsequent offense.






Article 05 - TRANSPORTATION OF EMPLOYEES

Sec. 23.10.375. - Policy.

The welfare of the state demands that adequate provision be made for financing the return transportation of certain persons to their place of recruitment inside and outside the state upon termination of employment.



Sec. 23.10.380. - Right to return transportation.

(a) An employer who furnishes, finances, agrees to furnish or finance, or in any way provides transportation for a person from the place of hire to a point inside or outside the state to employ the person shall provide the person with return transportation to the place of hire from which transportation was furnished or financed, or to a destination agreed upon by the parties, with transportation to be furnished or financed

(1) on or after the termination of employment for a cause considered good and sufficient by the department, beyond the control of the person, or on or after the termination of the contract of employment or a renewal of the contract; and

(2) upon the request of the person or the department made within 45 days after the termination of employment.

(b) Upon the termination of employment the subsistence of the employee may not continue longer than 10 days after the termination or until transportation is available, whichever occurs first.



Sec. 23.10.385. - Enforcement by civil action.

(a) The department may take a written assignment of a right of action provided by AS 23.10.380 , and may prosecute the action. The department may join various employees in one claim and in case of suit may join them in one action.

(b) The general provisions of law respecting wage collection suits brought by the department in behalf of employees apply in an action brought under this section.



Sec. 23.10.390. - Construction of contracts.

AS 23.10.375 - 23.10.400 are considered a part of every contract of hire involving transportation of an employee to and from this state or from one part of the state to another.



Sec. 23.10.395. - Orders and regulations.

The department may issue orders and adopt regulations necessary to carry out AS 23.10.375 - 23.10.400.



Sec. 23.10.400. - Penalty.

An employer who violates AS 23.10.375 - 23.10.400 is, in addition to any civil liability, guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $1,000.






Article 06 - EMPLOYMENT IN UNDERGROUND MINES

Sec. 23.10.405. - Legislative declaration of hazard.

Employment in underground coal mines, underground lode mines, underground placer mines, in underground coal, lode, or placer workings, or in all other underground mines or workings is injurious to health and dangerous to life and limb.



Sec. 23.10.410. - Limitation on period of employment in underground mines and requirement for pay for certain work..

(a) Except as provided in (d) - (f) of this section, a miner may not be employed in an underground mine or workings for more than 10 hours in 24 hours, except on a day when a change of shift is made. The 10-hour limitation applies only to work actually performed at the mine face or other place where the work is actually carried on and excludes time for meals, travel to or from the mine site, and travel between the mine portal and the mine face, whether in going on or off shift, or in going to or returning from meals. However, an employer shall pay wages for the time worked from the time the miner enters the mine at the mine portal, whether or not work is performed at the mine face or other place where the work is actually carried on, until the miner leaves the mine.

(b) If life or property is in imminent danger, the 10-hour period may be extended for the continuance of the emergency.

(c) The department may not, by regulation, impose more restrictions on the hours of work of miners than are imposed by this section. The department may issue orders and adopt regulations as necessary to carry out the purposes of this section.

(d) On application from an employer, the commissioner may grant a variance that permits employment in an underground mine or workings for more than 10 but not more than 12 hours in a 24-hour period if the commissioner finds that

(1) the additional working time is permitted under the terms of a collective bargaining agreement entered into by a bargaining organization that represents workers performing the work covered by the variance; or

(2) the extension is in the best interest of resident workers of the state.

(e) If an employer intends to employ a miner for more than eight hours in 24 hours under (a) of this section, the employer shall notify the department.

(f) The department may revoke a variance granted under (d) of this section or reduce the 10-hour limitation on hours of work set in (a) of this section to eight hours if the department finds that

(1) a significant violation of state or federal law has occurred at the mine relating to health and safety;

(2) the employer has not abated the hazard causing the violation after receiving notice from the commissioner and an opportunity to cure the problem;

(3) the reduction of hours of work is necessary to protect the health and safety of the miners; and

(4) the reduction of hours of work is in the best interest of the resident workers of the state.

(g) An employer that has abated a hazard that was the cause of a violation described in (f)(1) of this section may notify the department of the abatement. The department shall reinstate the variance or remove the reduction of hours, as appropriate, within 30 days after receiving the notice from the employer if the department finds that the hazard has been abated.

(h) In this section, "miner"

(1) means a person who works in an underground mine or workings and is engaged in actual mining operations;

(2) does not include mechanics, warehousemen, electricians, and other support personnel at an underground mine or workings.



Sec. 23.10.415. - Penalties.

(a) A person who, whether as principal or agent, employs a person in violation of the provisions of AS 23.10.410 is guilty of a misdemeanor, and upon a first conviction is punishable by a fine of not less than $100 nor more than $500, or by imprisonment in a jail for not less than 60 days, nor more than six months, or by both.

(b) Upon a second conviction under AS 23.10.410 , the punishment is imprisonment in a jail for not less than 60 days, nor more than one year. A second conviction under AS 23.10.410 means a conviction for a violation of AS 23.10.410 committed within a period of two years after a previous conviction for a violation of AS 23.10.410 . Other convictions are first convictions. Each day's violation of the provisions of AS 23.10.410 is a separate offense.



Sec. 23.10.420. - Train crews. [Repealed, Sec. 1 ch 40 SLA 1983].

Repealed or Renumbered






Article 07 - EMPLOYEE RIGHTS

Sec. 23.10.430. - Access to personnel files.

(a) An employer shall permit an employee or former employee to inspect and make copies of the employee's personnel file and other personnel information maintained by the employer concerning the employee under reasonable rules during regular business hours. The employer may require an employee or former employee who requests copies of material under this subsection to pay the reasonable cost of duplication.

(b) This section does not supersede the terms of a collective bargaining agreement.

(c) In this section,

(1) "employee" means a person employed by an employer;

(2) "employer" means a person who employs one or more other persons and includes the state, the University of Alaska, the Alaska Railroad, and political subdivisions of the state.



Sec. 23.10.440. - Posting of information on sexual harassment.

(a) An employer shall post in the workplace a notice prepared by the State Commission for Human Rights that

(1) sets out the federal definition of sexual harassment;

(2) advises employees of the name, address, and telephone number of the state and federal agencies to which inquiries and complaints concerning sexual harassment may be made; and

(3) sets out the deadlines for filing a complaint of sexual harassment with the agencies listed in (2) of this subsection.

(b) The employer shall select prominent and accessible locations for posting the notice that will permit each of the employees of the employer to read the notice during the course of their regular employment duties.

(c) The State Commission for Human Rights shall prepare and make available to employers notices that meet the requirements of this section.

(d) The department may impose a civil fine not to exceed $500 on an employer for violation of this section.

(e) In this section, "employer" means an employer that employs 15 or more employees at one time and includes the state, the University of Alaska, the Alaska Railroad Corporation, and political subdivisions of the state.






Article 08 - DRUG AND ALCOHOL TESTING BY EMPLOYERS

Sec. 23.10.500. - 23.10.550 - l [Renumbered as AS 39.20.500 - 39.20.550].

Repealed or Renumbered



Sec. 23.10.600. - Employer protection from litigation.

(a) If an employer has established a drug and alcohol testing policy and initiated a testing program under AS 23.10.600 - 23.10.699, a person may not bring an action for damages against the employer for

(1) actions in good faith based on the results of a positive drug test or alcohol impairment test;

(2) failure to test for drugs or alcohol impairment or failure to test for a specific drug or another controlled substance;

(3) failure to test or, if tested, failure to detect a specific drug or other substance, a medical condition, or a mental, emotional, or psychological disorder or condition; or

(4) termination or suspension of a drug or alcohol prevention or testing program or policy.

(b) A person may not bring an action for damages based on test results against an employer who has established and implemented a drug and alcohol testing program under AS 23.10.600 - 23.10.699 unless the employer's action was based on a false positive test result and the employer knew or clearly should have known that the result was in error and ignored the true test result because of reckless or malicious disregard for the truth or the wilful intent to deceive or be deceived.

(c) In a claim, including a claim under AS 23.10.600 - 23.10.699, if it is alleged that an employer's action was based on a false positive test result,

(1) there is a rebuttable presumption that the test result was valid if the employer complied with the provisions of AS 23.10.600 - 23.10.699; and

(2) the employer is not liable for monetary damages if the employer's reliance on a false positive test result was reasonable and in good faith.

(d) A person may not bring an action for damages against an employer for an action taken related to a false negative drug test or alcohol impairment test.

(e) A person may not bring an action against an employer based on failure of the employer to establish a program or policy on substance abuse prevention or to implement drug testing or alcohol impairment testing.



Sec. 23.10.610. - Limits on causes of action for disclosures.

A person may not bring an action for defamation of character, libel, slander, or damage to reputation against an employer who has established a program of drug testing or alcohol impairment testing under AS 23.10.600 - 23.10.699 if the action is based on drug or alcohol testing unless

(1) the results of the test were disclosed to a person other than the employer, an authorized employee, agent or representative of the employer, the tested employee, the tested prospective employee, or another person authorized or privileged by law to receive the information;

(2) the information disclosed was a false positive test result;

(3) the false positive test result was disclosed negligently; and

(4) all elements of an action for defamation of character, libel, slander, or damage to reputation as established by law are satisfied.



Sec. 23.10.615. - Employer's compliance voluntary.

Sec. 23.10.615. Employer's compliance voluntary.

Compliance with AS 23.10.600 - 23.10.699 by employers is voluntary.



Sec. 23.10.620. - Employer policy.

(a) Under AS 23.10.600 - 23.10.699, an employer may only carry out the testing or retesting for the presence or evidence of use of drugs or alcohol after adopting a written policy for the testing and retesting and informing employees of the policy. The employer may inform employees by distributing a copy of the policy to each employee subject to testing or making the policy available to employees in the same manner as the employer informs its employees of other personnel practices, including inclusion in a personnel handbook or manual or posting in a place accessible to employees. The employer shall inform prospective employees that they must undergo drug testing.

(b) The written policy on drug and alcohol testing must include, at a minimum,

(1) a statement of the employer's policy respecting drug and alcohol use by employees;

(2) a description of those employees or prospective employees who are subject to testing;

(3) the circumstances under which testing may be required;

(4) the substances as to which testing may be required;

(5) a description of the testing methods and collection procedures to be used, including an employee's right to a confirmatory drug test to be reviewed by a licensed physician or doctor of osteopathy after an initial positive drug test result in accordance with AS 23.10.640 (d);

(6) the consequences of a refusal to participate in the testing;

(7) any adverse personnel action that may be taken based on the testing procedure or results;

(8) the right of an employee, on the employee's request, to obtain the written test results and the obligation of the employer to provide written test results to the employee within five working days after a written request to do so, so long as the written request is made within six months after the date of the test;

(9) the right of an employee, on the employee's request, to explain in a confidential setting, a positive test result; if the employee requests in writing an opportunity to explain the positive test result within 10 working days after the employee is notified of the test result, the employer must provide an opportunity, in a confidential setting, within 72 hours after receiving the employee's written notice, or before taking adverse employment action;

(10) a statement of the employer's policy regarding the confidentiality of the test results.

(c) An employer may require the collection and testing of a sample of an employee's or prospective employee's urine or breath for any job-related purpose consistent with business necessity and the terms of the employer's policy, including

(1) investigation of possible individual employee impairment;

(2) investigation of accidents in the workplace; an employee may be required to undergo drug testing or alcohol impairment testing for an accident if the test is taken as soon as practicable after an accident and the test is administered to employees who the employer reasonably believes may have contributed to the accident;

(3) maintenance of safety for employees, customers, clients, or the public at large;

(4) maintenance of productivity, the quality of products or services, or security of property or information;

(5) reasonable suspicion that an employee may be affected by the use of drugs or alcohol and that the use may adversely affect the job performance or the work environment.

(d) In addition to tests required under (c) of this section, an employer may require employees or groups of employees to undergo drug testing on a random or chance basis.

(e) If an employer institutes a policy of drug testing or alcohol impairment testing under AS 23.10.600 - 23.10.699, the policy must identify which employees or positions are subject to testing. An employer must test all or part of the work force based on consideration of safety for employees, customers, clients, or the public at large. An employer may not initiate a testing program under AS 23.10.600 - 23.10.699 until at least 30 days after the employer notifies employees of the employer's intent to implement the program and makes written copies of the policy available as required by (a) of this section.

(f) The provisions of AS 23.10.600 - 23.10.699 may not be construed to discourage, restrict, limit, prohibit, or require on-site drug testing or alcohol impairment testing.



Sec. 23.10.630. - Collection of samples.

(a) An employer may test an employee for the presence of drugs or for alcohol impairment. An employer may test a prospective employee for the presence of drugs.

(b) In order to test reliably, an employer may require an employee or prospective employee to provide a sample of the individual's urine or breath and to present reliable individual identification to the person collecting the sample. Collection of the sample must conform to the requirements of AS 23.10.600 - 23.10.699. The employer may designate the type of sample to be used for testing.

(c) An employer shall normally schedule a drug test or an alcohol impairment test of employees during, or immediately before or after, a regular work period. Alcohol impairment or drug testing required by an employer is considered to be work time for the purposes of compensation and benefits for current employees. Sample collection shall be performed in a manner that guarantees the individual's privacy to the maximum extent consistent with ensuring that the sample is not contaminated, adulterated, or misidentified.

(d) An employer shall pay the entire actual costs for drug testing and alcohol impairment testing required of employees and prospective employees. An employer shall also pay reasonable transportation costs to an employee if the required test is conducted at a location other than the employee's normal work site.



Sec. 23.10.640. - Testing procedures.

(a) Sample collection and testing for alcohol impairment and drugs under AS 23.10.600 - 23.10.699 shall be performed under reasonable and sanitary conditions. The person collecting samples shall document the sample, including labeling the sample to preclude to the extent reasonable the possibility of misidentification of the person tested in relation to the test result provided, and shall provide the person to be tested with an opportunity to provide medical information that may be relevant to the test, including identifying current or recently used prescription and nonprescription drugs.

(b) Sample collection, storage, and transportation to the place of testing shall be performed in a manner reasonably designed to preclude the possibility of sample contamination, adulteration, or misidentification.

(c) Sample testing must comply with scientifically accepted analytical methods and procedures. Except for on-site testing under AS 23.10.645 , drug testing shall be conducted at a laboratory approved or certified by the Substance Abuse and Mental Health Services Administration or the College of American Pathologists, American Association of Clinical Chemists.

(d) Drug testing, including on-site drug testing, must include confirmation of a positive drug test result. The confirmation must be by use of a different analytical process than was used in the initial drug screen. The second or confirmatory drug test shall be a gas chromatography mass spectrometry. An employer may not rely on a positive drug test unless the confirmatory drug test results have been reviewed by a licensed physician or doctor of osteopathy. The physician or osteopath shall

(1) contact the employee within 48 hours and offer an opportunity to discuss the confirming test result;

(2) interpret and evaluate the positive drug test results for legal use; and

(3) report test results that have been caused by prescription medication as negative.

(e) A drug test conducted under this section or in an on-site test under AS 23.10.645 for a drug for which the United States Department of Health and Human Services has established a cutoff level shall be considered to have yielded a positive result if the test establishes the presence of the drug at levels equal to or greater than that cutoff level. For a drug for which the United States Department of Health and Human Services has not established a cutoff level, the employer shall, in the written policy under AS 23.10.620 , inform employees of the cutoff level that the employer will use to establish the presence of the drug.



Sec. 23.10.645. - On-site testing.

(a) An employer may include on-site drug and alcohol tests of employees and prospective employees as part of the employer's drug and alcohol testing policy under AS 23.10.600 - 23.10.699. In on-site testing under this section, an employer may only use products approved by the Food and Drug Administration for employee testing and shall use the products in accordance with the manufacturer's instructions. On-site testing under this section may only be conducted by a test administrator who is certified under AS 23.10.650 (b).

(b) In on-site testing under this section, the specimen to be tested must be kept in sight of the employee or applicant who is the subject of the test. The test administrator shall

(1) conduct the test in a manner that allows the subject of the test to observe the testing procedure and the results; in the case of a sight-impaired employee, the employee may request the presence of an observer; however, the test administrator is not required to delay collection of the sample or administration of the test because of the sight-impaired employee's request;

(2) complete the sample documentation required under AS 23.10.640 (a);

(3) prepare a written record of the results of the on-site test.

(c) An employer may not take permanent employment action against an employee based on an unconfirmed, screen, positive on-site test result. If an employer takes temporary adverse employment action based on an on-site test result, the employer shall restore the employee's wages and benefits if the confirmatory test result is negative or if the employee demonstrates that the positive test result was caused by drugs taken in accordance with a valid prescription of the employee or by lawful nonprescription drugs.



Sec. 23.10.650. - Training of test administrators.

(a) Each employer shall ensure that at least one designated employee receives at least 60 minutes of training on alcohol misuse and at least an additional 60 minutes of training on the use of controlled substances. The training will be used by the designee to determine whether reasonable suspicion exists to require an employee to undergo testing under AS 23.10.630 .

(b) If an employer administers on-site drug or alcohol tests to test employees or prospective employees under AS 23.10.645 , the employer shall ensure that each person who will be administering the on-site test receives training and meets the qualifications of this subsection. An on-site test administrator must

(1) have been trained by the manufacturer of the test or the manufacturer's representative on the proper procedure for administering the test and accurate evaluation of on-site test results; training must be conducted in person by a trainer from the manufacturer or the manufacturer's representative;

(2) be certified in writing by the manufacturer or the manufacturer's representative as competent to administer and evaluate the on-site test;

(3) have been trained to recognize adulteration of a sample to be used in on-site testing; and

(4) sign a statement that clearly states that the on-site test administrator will hold all information related to any phase of a drug test confidential.



Sec. 23.10.655. - Disciplinary procedures.

(a) An employer may take adverse employment action based on

(1) a positive drug test or alcohol impairment test result that indicates a violation of the employer's written policy;

(2) the refusal of an employee or prospective employee to provide a drug testing sample; or

(3) the refusal of an employee to provide an alcohol impairment testing sample.

(b) Adverse employment action under (a) of this section may include

(1) a requirement that the employee enroll in an employer provided or employer approved rehabilitation, treatment, or counseling program; the program may include additional drug testing and alcohol impairment testing; the employer may require participation in the program as a condition of employment; costs of participating in the program may or may not be covered by the employer's health plan or policies;

(2) suspension of the employee, with or without pay, for a designated period of time;

(3) termination of employment;

(4) in case of drug testing, refusal to hire a prospective employee; and

(5) other adverse employment action.



Sec. 23.10.660. - Confidentiality of results; access to records.

A communication received by an employer relevant to drug test or alcohol impairment test results and received through the employer's testing program is a confidential and privileged communication and may not be disclosed except

(1) to the tested employee or prospective employee or another person designated in writing by the employee or prospective employee;

(2) to individuals designated by an employer to receive and evaluate test results or hear the explanation of the employee or prospective employee; or

(3) as ordered by a court or governmental agency.



Sec. 23.10.670. - Effect of mandatory testing obligations.

An employer who is obligated by state or federal requirements to have a drug testing or alcohol impairment testing policy or program shall receive the full benefits of AS 23.10.600 - 23.10.699 even if the required policy or program is not consistent with AS 23.10.600 - 23.10.699, so long as the employer complies with the state or federal requirements applicable to the employer's operations.



Sec. 23.10.699. - Definitions.

In AS 23.10.600 - 23.10.699,

(1) "alcohol" means ethanol, isopropanol, or methanol;

(2) "drugs" means a substance considered unlawful under AS 11.71 or the metabolite of the substance;

(3) "drug testing" means testing for evidence of the use of a drug;

(4) "employee" means a person in the service of an employer;

(5) "employer" means a person who employs one or more full-time employees under a contract of hire, express or implied, oral or written;

(6) "good faith" means reasonable reliance on fact, or that which is held out to be factual, without the intent to deceive or be deceived and without reckless or malicious disregard for the truth;

(7) "prospective employee" means a person who has made application to an employer, whether written or oral, to become an employee;

(8) "random" means a scientifically valid method that ensures that all covered employees have an equal chance of being selected;

(9) "sample" means urine or breath from the person being tested.









Chapter 23.15. - EMPLOYMENT SERVICES

Article 01 - VOCATIONAL REHABILITATION

Sec. 23.15.010. - Administration of vocational rehabilitation.

The commissioner shall administer the vocational rehabilitation program.



Sec. 23.15.020. - Powers and duties of commissioner.

(a) The commissioner may cooperate with a federal agency, as provided and required by federal law for vocational rehabilitation.

(b) The commissioner shall comply with the federal laws and the conditions necessary to secure the full benefit of the federal vocational rehabilitation laws, and shall do all things necessary to entitle the state to receive the benefits of the federal laws.

(c) The commissioner may do all the things and adopt the regulations that are necessary to carry out the federal laws and the purposes of AS 23.15.010 - 23.15.210.



Sec. 23.15.030. - Appointment of administrative officers.

The commissioner may appoint administrative officers and delegate to them the authority necessary to carry out AS 23.15.010 - 23.15.210.



Sec. 23.15.040. - Division of vocational rehabilitation established.

The division of vocational rehabilitation is established under the commissioner to carry out AS 23.15.010 - 23.15.210.



Sec. 23.15.050. - Director of vocational rehabilitation.

The commissioner shall appoint a director of the division of vocational rehabilitation. The director has the administrative authority delegated by the commissioner and necessary to carry out AS 23.15.010 - 23.15.210 and the regulations and policies adopted by the commissioner.



Sec. 23.15.060. - Agreements under Social Security Act.

(a) The commissioner may enter into necessary agreements on behalf of the state with the Secretary of Health and Human Services to carry out the provisions of the federal Social Security Act, as amended, and as it is subsequently amended, relating to the making of determinations of disability under Title II and Title XVI of that Act.

(b) The Department of Revenue shall act as the custodian of funds paid by the federal government to the state, shall comply with agreements entered into under the Social Security Act, and shall disburse the funds in accordance with instructions from the director of the division of vocational rehabilitation.



Sec. 23.15.070. - Personnel policies [Repealed, Sec. 84 ch 58 SLA 1999].

Repealed or Renumbered



Sec. 23.15.080. - Eligibility for vocational rehabilitation service.

(a) Vocational rehabilitation service shall be provided directly or through a public or private instrumentality to a handicapped individual who

(1) is a resident of the state at the time of application for the service and whose vocational rehabilitation the agency determines after full investigation can be satisfactorily achieved; or

(2) is eligible for the service under an agreement with another state or with the federal government.

(b) In determining the types and extent of vocational rehabilitation services to be provided to a handicapped individual, the agency shall take into consideration any similar benefits that may be available to the individual under other programs. However, the agency may not take other benefits into consideration when doing so would significantly delay the provision of needed services to the handicapped individual. The agency need not take other benefits into consideration when they are for

(1) diagnostic and related services, including transportation and subsistence in connection with those services;

(2) counseling, guidance, and referral;

(3) training, including personal and vocational adjustment training, and necessary training materials;

(4) services to members of families of handicapped individuals;

(5) job placement; and

(6) services necessary to assist handicapped individuals to maintain suitable employment.



Sec. 23.15.090. - Priority as to eligibility.

If vocational rehabilitation service cannot be provided for all eligible handicapped individuals who apply, the agency shall provide by regulation for determining the order to be followed in selecting those to whom the services will be provided.



Sec. 23.15.100. - Powers and duties; vending facilities.

(a) In carrying out AS 23.15.010 - 23.15.210 the agency shall

(1) take the action it considers necessary or appropriate to carry out the purposes of AS 23.15.010 - 23.15.210, and adopt regulations in conformity with these purposes;

(2) determine the eligibility of applicants for vocational rehabilitation service;

(3) submit to the governor annual reports of activities and expenditures and, before each regular session of the legislature, estimates of sums required for carrying out AS 23.15.010 - 23.15.210 and estimates of the amounts to be made available for this purpose from all sources;

(4) cooperate with public and private departments, agencies, and institutions in providing for the vocational rehabilitation of handicapped individuals, studying the problems involved in providing this rehabilitation, and establishing, developing, and providing, in conformity with the purposes of AS 23.15.010 - 23.15.210, the programs, facilities, and services that may be necessary or desirable;

(5) survey the potential for providing vending facilities on public property and, when feasible, establish vending facilities operated by blind persons and severely handicapped persons on public property;

(6) license blind persons and severely handicapped persons in accordance with AS 23.15.133 for the operation of vending facilities on public property, with blind persons having first priority for operation of the vending facilities;

(7) provide the training and supervision necessary to enable blind persons and severely handicapped persons to operate vending facilities;

(8) provide the equipment and initial stock necessary to enable blind persons and severely handicapped persons to operate vending facilities.

(b) In carrying out AS 23.15.010 - 23.15.210, the agency may

(1) enter into agreements with other states to provide for the vocational rehabilitation of residents of the states concerned;

(2) establish and operate rehabilitation facilities and workshops and make grants to public and other nonprofit organizations for these purposes;

(3) supervise the operation of vending stands and other small businesses established under AS 23.15.010 - 23.15.210 to be conducted by severely handicapped individuals;

(4) make studies, investigations, demonstrations, and reports, and provide training and instruction, including the establishment and maintenance of the research fellowships and traineeships with the stipends and allowances that are considered necessary, in matters relating to vocational rehabilitation; and

(5) adopt regulations necessary for carrying out the provisions of AS 23.15.010 - 23.15.210.



Sec. 23.15.110. - Extension of services outside state.

Vocational rehabilitation service may be extended to the continental United States to all individuals eligible under AS 23.15.010 - 23.15.210. The director may place professional or clerical personnel or both inside the continental United States to carry out the purposes of AS 23.15.010 - 23.15.210.



Sec. 23.15.120. - Cooperation with federal government.

(a) The agency shall cooperate with the federal government in carrying out the purposes of federal laws pertaining to vocational rehabilitation, including the licensing of blind persons to operate vending stands on federal property, and may adopt the methods of administration that are found by the federal government to be necessary for the proper and efficient operation of agreements or plans for vocational rehabilitation. The agency may comply with the conditions that are necessary to obtain the full benefits of the federal laws for the state and its residents.

(b) Upon designation by the governor, the agency may perform functions and services for the federal government relating to individuals under a physical or mental disability, in addition to those provided in (a) of this section.



Sec. 23.15.125. - Assistive technology loan guarantee and interest subsidy program.

(a) An assistive technology loan guarantee fund is established in the agency. The fund consists of money appropriated to it. The agency may solicit and accept available public and private money for distribution from the fund.

(b) Subject to (c) and (d) of this section, the agency may use money in the fund established under this section to guarantee 90 percent of the principal amount of a loan or to subsidize the interest rate of a loan guaranteed by the agency for appropriate assistive technology that is best suited for enabling a person with a disability to

(1) obtain or maintain employment; or

(2) live more independently.

(c) The agency may guarantee a loan or subsidize the interest rate of a loan guaranteed under this section if

(1) the loan is made to a person with a disability or a member of the person's family to obtain assistive technology for the person with a disability within the limitations of (b) of this section;

(2) the loan is originated and serviced by a state or federally chartered financial institution located in the state;

(3) before a loan guarantee or subsidy is requested from a lending institution, the agency determines that the person requesting the loan guarantee or subsidy is not able to obtain the needed assistive technology from a less costly source;

(4) the lending institution determines that the person or the family of a child reasonably can be expected to repay the loan given their expected income or other resources; and

(5) for a loan to modify a vehicle to provide transportation for a person with a disability, the applicant has been steadily employed for the 90 days immediately preceding the date of the loan application.

(d) The director shall establish an assistive technology loan committee within the agency. The committee shall consist of the director, or the director's designee, a representative of a financial institution who is experienced with consumer loans, and at least one but not more than three persons with disabilities. The committee shall

(1) establish guidelines for providing loans under this section, including guidelines relating to the maximum amounts and duration of loans and guidelines to ensure that persons with disabilities who live in rural or remote areas of the state have adequate access to loans under this section;

(2) annually establish the percentage of money in the fund that may be used for subsidizing the interest rates on loans guaranteed under this section; and

(3) make reports and recommendations to the legislature on the operation of the loan program.

(e) In this section,

(1) "assistive technology" means durable equipment, adaptive aids, and assistive devices;

(2) "person with a disability" means a handicapped individual or an individual having a physical or mental disability.



Sec. 23.15.130. - Vocational rehabilitation small business enterprise revolving fund.

(a) There is created in the state treasury a revolving fund designated as the vocational rehabilitation small business enterprise revolving fund. The fund shall be administered by the director.

(b) Receipts from the net proceeds of vending facilities on public property, other than vending facilities operated by a licensee, shall be paid into the fund.

(c) The commissioner of administration shall separately account for receipts under (b) of this section that are paid into the vocational rehabilitation small business enterprise revolving fund. The annual estimated receipts of the fund may be used by the legislature to make appropriations to the department to aid licensees in operating vending machine facilities.

(d) In this section "net proceeds" means the gross receipts from operating a vending facility less the costs of operation and a fair return to the operator, to be determined by the agency.



Sec. 23.15.132. - Vending facilities.

(a) A vending facility may not be established on public property that is under the jurisdiction of the state except as authorized by the commissioner of education and early development.

(b) A vending facility authorized by the commissioner of education and early development shall be selected and located after consulting with the persons responsible for the maintenance and operation of the property to be served by the vending facility. A contract for the operation of the vending facility by a licensee shall be executed by the agency and must contain provisions ensuring that the licensee shall charge reasonable prices and that the vending facility shall provide high quality merchandise.



Sec. 23.15.133. - Vendors' licenses.

Sec. 23.15.133. Vendors' licenses.

(a) The agency shall issue a license for the operation of a vending facility on public property to a blind person or severely handicapped person who is a resident of the state at the time of application and who qualifies for a license under

(1) 20 U.S.C. 107-107(f) (the Randolph-Sheppard Act); or

(2) regulations adopted by the agency providing for licensing of blind persons or severely handicapped persons.

(b) A license issued under this section does not expire. However, a license may be revoked if the agency finds that the licensee is not operating the facility in accordance with regulations adopted by the agency.



Sec. 23.15.134. - Active participation by severely handicapped licensees.

The agency shall adopt regulations that ensure the opportunity for active participation by a severely handicapped licensee in the administration of vending facilities operated by severely handicapped licensees. The opportunity for active participation provided under this section must be at least as extensive as the opportunity for active participation provided for a blind licensee under AS 23.15.135 .



Sec. 23.15.135. - Committee of blind vendors.

(a) The Committee of Blind Vendors consisting of all blind licensees is established. The agency shall conduct a biennial election of a president, vice-president, secretary, and treasurer of the committee and may conduct elections to fill vacancies in office at any time.

(b) The commissioner of education and early development shall assure active participation by the Committee of Blind Vendors in administrative, policy, and program development decisions concerning vending facilities operated by blind licensees. The agency shall, with active participation by the Committee of Blind Vendors,

(1) adopt regulations providing for the licensing of blind persons for the operation of vending facilities on public property;

(2) consider and respond to grievances of blind licensees;

(3) develop and administer a statewide system for the transfer and promotion of blind licensees;

(4) develop training and retraining programs for blind licensees and for blind persons interested in obtaining a license to operate a vending facility;

(5) organize meetings and conferences for blind licensees;

(6) adopt regulations necessary to assure that vending facilities operated by blind licensees are administered by the agency in a substantially equivalent manner whether a vending facility is located on state or federal property;

(7) designate public property as appropriate for the location of a vending facility operated by a blind licensee.

(c) To ensure the opportunity for active participation in decisions that affect the administration of vending facilities operated by blind licensees the agency shall, before each meeting of the Committee of Blind Vendors, provide the committee with written information on matters to be considered. The agency shall provide the committee with reasons in writing for decisions and actions of the agency that do not conform to recommendations submitted by the committee.



Sec. 23.15.136. - Group insurance for certain licensees.

The agency shall purchase group insurance coverage under AS 39.30.090 for licensees holding current operating agreements. The employer share of the insurance premium shall be paid from the vocational rehabilitation small business enterprise revolving fund.



Sec. 23.15.140. - Vocational Rehabilitation Fund. [Repealed, Sec. 2 ch 23 SLA 1968].

Repealed or Renumbered



Sec. 23.15.150. - Custodian of funds.

The Department of Revenue is designated custodian of all vocational rehabilitation funds in the state.



Sec. 23.15.160. - Gifts.

The commissioner may accept a gift or donation from a public or a private source that is offered unconditionally for carrying out AS 23.15.010 - 23.15.210. The commissioner may accept a conditional gift if, in the judgment of the agency, the conditions are proper and consistent with AS 23.15.010 - 23.15.210.



Sec. 23.15.170. - Maintenance not assignable.

The right of a handicapped individual to maintenance under AS 23.15.010 - 23.15.210 is not transferable or assignable at law or in equity.



Sec. 23.15.180. - Hearings.

(a) An individual applying for or receiving vocational rehabilitation who is aggrieved by the action or inaction of the agency is entitled to a fair hearing by the agency, in accordance with regulations.

(b) A blind person or severely handicapped person aggrieved by a decision or action of the agency under AS 23.15.133 - 23.15.135 shall receive a hearing on request in accordance with AS 44.62.330 - 44.62.630 (Administrative Procedure Act). A blind person may also file a complaint in accordance with 20 U.S.C. 107d-1 for arbitration of a grievance.



Sec. 23.15.190. - Misuse of lists and records.

Except for purposes directly connected with the administration of the vocational rehabilitation program and in accordance with regulations, a person may not solicit, disclose, receive, or make use of, or authorize, knowingly permit, participate in, or acquiesce in the use of a list of, names of, or information concerning, persons applying for or receiving vocational rehabilitation, directly or indirectly, derived from the records, papers, files, or communications of the state or an agency of the state, or acquired in the course of the performance of official duties. An officer or employee violating this provision is subject to discharge or suspension.



Sec. 23.15.200. - Limitation on political activity.

An officer or employee engaged in the administration of the vocational rehabilitation program may not use official authority to influence or permit the use of the vocational rehabilitation program for the purpose of interfering with an election or affecting the results of an election or for a partisan political purpose. An officer or employee may not solicit or receive, and an officer or employee may not be obliged to contribute or render, a service, assistance, subscription, assessment, or contribution for a political purpose. An officer or employee violating this section is subject to discharge or suspension.



Sec. 23.15.210. - Definitions.

In AS 23.15.010 - 23.15.210

(1) "active participation" means a process through which the Committee of Blind Vendors or a licensee is provided the opportunity to exert a major influence in program policies, standards, and procedures affecting the operation of vending facilities, with the commissioner of education and early development having final responsibility;

(2) "agency" means the division of vocational rehabilitation;

(3) "blind person" means a person whose central visual acuity does not exceed 20/200 in the better eye with correcting lenses, or whose visual acuity, if better than 20/200, is accompanied by a limit to the field of vision in the better eye to such a degree that its widest diameter subtends an angle of no greater than 20 degrees; an examination by an ophthalmologist or by an optometrist is necessary before a person is found to be blind;

(4) [Repealed, Sec. 84 ch 58 SLA 1999].

(5) "director" means the director of the division of vocational rehabilitation;

(6) "handicapped individual" means an individual having a physical or mental disability which for that individual constitutes or results in a substantial handicap to employment and who can reasonably be expected to benefit in terms of employability from the provision of vocational rehabilitation services;

(7) "individual having a physical or mental disability" means an individual who has a physical or mental condition that materially limits, contributes to limiting, or, if not corrected, will probably result in limiting the individual's activities or functioning;

(8) "licensee" means a blind or severely handicapped person licensed by the division of vocational rehabilitation under 20 U.S.C. 107-107b and 107d-107f (the Randolph-Sheppard Act), AS 23.15.133 , and regulations adopted under federal or state law;

(9) "public property" means real or personal property owned or leased by the state or federal government, or an agency of the state or federal government;

(10) "severely handicapped person" means a person who has one or more physical or mental disabilities that seriously limit the person's functional capacities in terms of regular employment, and whose vocational rehabilitation requires multiple vocational rehabilitation services over an extended period of time;

(11) "vending facility" means a vending machine, cafeteria, snack bar, shelter, cart, or counter where food, tobacco, newspapers, periodicals, and other articles are offered for sale to the general public and dispensed automatically or manually whether prepared on or off the premises; and excludes a facility in a hospital, school, or other institution where food or other articles are offered for sale only to patients, inmates, and persons enrolled in or employed by the institution;

(12) "vocational rehabilitation service" means goods and services, including diagnostic and related services, necessary to enable a handicapped individual to engage in gainful employment;

(13) "workshop" means a rehabilitation facility engaged in a production or service operation that is operated for the primary purpose of providing gainful employment or professional services to the handicapped as an interim step in the rehabilitation process for those who cannot readily be absorbed in the competitive labor market or during times when employment opportunities for them in the competitive labor market do not exist.






Article 02 - GOVERNOR'S COMMITTEE ON EMPLOYMENT OF PEOPLE WITH DISABILITIES

Sec. 23.15.220. - Purpose.

The purpose of AS 23.15.220 - 23.15.320 is to create a governor's committee on employment of people with disabilities for Alaska to carry on a continuing program to promote the employment of people of the state with disabilities by creating statewide interest in the rehabilitation and employment of people with disabilities, and by obtaining and maintaining cooperation with public and private groups and individuals in this field.



Sec. 23.15.230. - Appointment of committee.

The governor's committee consists of not more than 12 members appointed by the governor for staggered terms not exceeding three years. The committee shall be composed of state leaders of industry, business, agriculture, labor, veterans, women, religious, educational, civic, fraternal, welfare, scientific, military, medical, and other professions, or as many of these and like categories as may be feasibly represented. A member may be reappointed and a vacancy shall be filled by the governor.



Sec. 23.15.240. - Appointment and term of chair.

The governor shall appoint a chair of the committee who serves as chair for one year or until a successor is appointed.



Sec. 23.15.250. - Compensation and expenses.

Members of the committee may receive no compensation for services on the committee but are entitled to reimbursement for necessary expenses in accordance with existing law.



Sec. 23.15.260. - Meetings.

The committee shall meet annually, but at the request of the governor special meetings may be called.



Sec. 23.15.270. - Cooperation with other committees and agencies.

The committee shall work in close cooperation with local committees and with the President's Committee on Employment of People with Disabilities to carry out the purpose of AS 23.15.220 - 23.15.320 more effectively, and with state and federal agencies having responsibilities for employment and rehabilitation of people with disabilities.



Sec. 23.15.280. - Appointment of advisors.

The division of vocational rehabilitation, the State Employment Service, the Department of Health and Social Services, and other state agencies that the committee names shall each designate a staff member who shall meet with the committee and act in an advisory capacity. The federal Veterans Employment Service and the United States Department of Veterans Affairs shall each be invited to designate a member of their respective staffs to serve in this capacity with the committee. Agencies of the state shall provide the assistance to the committee that the committee requests to aid it in carrying out the purposes of AS 23.15.220 - 23.15.320.



Sec. 23.15.290. - Employ people with disabilities week.

Each year the governor shall issue a proclamation designating the first full week in October as Alaska Employ People with Disabilities Week. During this week, appropriate ceremonies shall be held throughout the state for the purpose of enlisting public support for, and interest in the employment of, people with disabilities. The mayors of cities, and heads of government instrumentalities, and leaders of industry and business, educational, and religious groups, labor, veterans, women, farm, scientific and professional, and all other interested organizations and individuals shall be invited to participate.



Sec. 23.15.300. - Manner of handling funds.

Funds to carry out AS 23.15.220 - 23.15.320 shall be appropriated, expended, and accounted for through the same procedures as funds for operation of the Department of Labor and Workforce Development.



Sec. 23.15.310. - Gifts.

The committee may accept property by gift, devise, bequest, or otherwise to carry out the purposes of AS 23.15.220 - 23.15.320.



Sec. 23.15.315. - Fees.

(a) The committee may charge a fee for attendance at a conference, workshop, or similar event conducted by the committee, based on the estimated cost to the committee of organizing and holding the event.

(b) The receipt and expenditure by the committee of fees authorized by this section is subject to AS 23.15.300 .



Sec. 23.15.320. - Annual report to governor.

The committee shall annually report its activities during the preceding year to the governor.






Article 03 - EMPLOYMENT AGENCIES

Sec. 23.15.330. - Exemptions.

AS 23.15.330 - 23.15.520 do not apply to an educational, religious, charitable, fraternal, or benevolent organization that does not charge for services, or to a bona fide labor organization, or a government agency.



Sec. 23.15.340. - Permit.

In order to operate an employment agency, a person shall obtain a permit from the department. The permit shall be posted in a conspicuous place in the employment agency.



Sec. 23.15.350. - Application.

To obtain a permit to operate an employment agency a person shall apply to the department on forms prescribed by the department. The application must include

(1) the name and address of the applicant and the street and number of the building or place where the business of the employment agency is to be conducted;

(2) the businesses or occupations engaged in by the applicant for at least two years immediately preceding the date of application; and

(3) the names and addresses of all persons financially interested in the operation of the agency.



Sec. 23.15.360. - Bond.

The department may not issue a permit until the applicant furnishes a bond to the department in the amount and with surety that the department considers necessary. The amount of the bond may not be less than $1,000 nor more than $10,000. The bond shall be conditioned on the applicant's full compliance with the provisions and requirements imposed by AS 23.15.330 - 23.15.520 and the payment of all judgments recovered against the applicant for violation of AS 23.15.330 - 23.15.520 and any judgment and costs recovered against the applicant by a laborer, worker, or applicant for a position due to wilful misrepresentation or wilful deceit of a laborer or applicant for a position.



Sec. 23.15.370. - Investigation of applicant.

Upon application for a permit, the department may make an investigation as to the character and responsibility of the applicant and the premises where the applicant proposes to conduct the business.



Sec. 23.15.380. - Refusal of permit.

The department may, after notice and hearing, refuse to grant a permit where there is reasonable ground to believe that the applicant is of unfit moral character or is irresponsible. The department shall grant or refuse an application within 30 days of the date of filing.



Sec. 23.15.390. - Term of permit; fees.

The fee for filing an application for a permit is $10. A permit is valid for a term of two years. The biennial fee for the issuance of a permit, including a renewal permit, is $100. All fees shall be deposited in the general fund. In addition to paying this fee, all persons conducting employment agencies shall comply with the provisions of AS 43.70 (Alaska Business License Act).



Sec. 23.15.400. - Renewal of permit.

Thirty days before the expiration of a permit the holder must apply for renewal of the permit in order to renew the permit. The application for renewal must contain all the information requested in the original application, brought up to date.



Sec. 23.15.410. - Revocation or suspension of permit.

(a) The department may revoke or suspend a permit if

(1) the permittee or an agent of the permittee has violated or failed to comply with a provision of AS 23.15.330 - 23.15.520;

(2) the permittee has stopped being of good moral character.

(b) Before revoking or suspending a permit, the department shall notify the holder in writing of the charges and provide the permittee an opportunity to be heard in person or by counsel.



Sec. 23.15.420. - Limitations on conduct of employment agencies.

The department may not issue a permit to conduct an employment agency

(1) in rooms used for living purposes;

(2) in connection with a pool hall, bar, or intoxicating liquor dispensary, or recreation center operated for profit;

(3) to a person whose permit has been revoked within three years from the date of application;

(4) to a person who is financially interested in a travel agency or who in any way benefits financially from the sale of air, steamship, or bus transportation.



Sec. 23.15.430. - Agency to maintain register.

An employment agency shall keep a register containing the name and address of each applicant, the date registered, and the amount of fee received.



Sec. 23.15.440. - Records open to inspection.

All registers, books, records, and other papers kept under AS 23.15.330 - 23.15.520 shall be open to the inspection of the department at all reasonable times. The agency shall furnish a copy of a record or report to the department within 30 days of the request.



Sec. 23.15.450. - Applicant's receipt.

Sec. 23.15.450. Applicant's receipt.

An agency shall give to an applicant for employment from whom a fee is to be received a receipt. The receipt must contain

(1) the name, address, and telephone number of the employment agency;

(2) the name of the applicant;

(3) the name and address of the person to whom the applicant is sent for employment, and the address to which the applicant is to report for work;

(4) the amount of the fee charged and collected from the applicant;

(5) the kind of work to be performed, the wages or salary, and other conditions of employment.



Sec. 23.15.460. - Schedule of fees.

A person conducting an employment agency shall file a schedule of its fees with the department. The agency may change the fee schedule, but a change is not effective until seven days after it is filed with the department and until it is posted for not less than seven days in a conspicuous place in the agency. The agency shall post a copy of the fee schedule in the agency in a conspicuous place frequented by applicants for help or employment.



Sec. 23.15.470. - Maximum fees.

After notice and hearing the department shall set a maximum schedule of fees. The department may review the schedule every two years after giving notice and hearing.



Sec. 23.15.480. - Return of fees.

If the applicant paying a cash fee fails to obtain employment, the agency shall, upon demand, return the amount of the fee to the applicant within 48 hours.



Sec. 23.15.490. - Prohibited acts.

An employment agency may not

(1) send out an applicant for employment without having a bona fide request from an employer;

(2) send a person to an employer for the purpose of assisting or conducting an illegitimate business or practice;

(3) place a child in employment in violation of the child labor laws;

(4) divide or offer to divide a fee with an employer;

(5) make a charge that does not conform with the schedule of fees;

(6) falsify a record of the agency;

(7) write, publish, or have published false, fraudulent, or misleading information, representation, notice, or advertisement concerning a job opportunity;

(8) send an applicant for employment to a place where a strike or lockout exists without informing the applicant of the existence of the strike or lockout.



Sec. 23.15.500. - Department may adopt regulations.

The department may adopt regulations consistent with AS 23.15.330 - 23.15.520.



Sec. 23.15.510. - Violations.

A person who wilfully violates any provision of AS 23.15.330 - 23.15.520 is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $1,000, or by imprisonment for not more than six months, or by both.



Sec. 23.15.520. - Definitions.

In AS 23.15.330 - 23.15.520

(1) "employment agency" or "agency" means a person engaged in the business of furnishing employment or help, or giving information as to where employment or help may be obtained, or furnishing information regarding employment, or displaying an employment sign or bulletin, or, through the medium of a card, circular, or pamphlet, or otherwise offering to obtain employment or help, or a person who offers employment information through communications media, including, but not limited to, radio, television, newspapers;

(2) "fee" means money or other valuable consideration received by a person, paid or promised to be paid for services given to or be given by a person conducting an employment agency.






Article 04 - ALASKA WORKFORCE INVESTMENT BOARD

Sec. 23.15.550. - Alaska Workforce Investment Board.

(a) The Alaska Workforce Investment Board is established in the department. The board consists of the following voting members, not to exceed 26:

(1) the lieutenant governor or the lieutenant governor's designee;

(2) the commissioners of commerce, community, and economic development, education and early development, health and social services, and labor and workforce development, or each respective commissioner's designee;

(3) one representative from the University of Alaska;

(4) four additional representatives of education, with one from local public education, one from secondary vocational education, one from a postsecondary vocational education institution, and one from adult basic education;

(5) four representatives of business and industry;

(6) four representatives of organized labor whom the governor shall appoint from lists of nominees submitted by recognized state labor organizations; the governor may reject a list submitted under this paragraph and request that another list be submitted;

(7) at least one representative from an organization representing employment and training needs of Alaska Natives;

(8) at least one representative of a community-based service organization;

(9) at least one representative who has personal or professional experience with developmental disabilities; and

(10) at least one and up to five additional members of the private sector to ensure a private sector majority and regional and local representation on the board.

(b) Additional nonvoting members may be appointed to the board from government or nongovernment entities.

(c) A member of the board under (a) of this section may appoint a designee to serve in place of the member. The member shall appoint the designee in writing.



Sec. 23.15.555. - Appointment and term of members.

(a) Members of the Alaska Workforce Investment Board other than those listed in AS 23.15.550 (a)(1) and (2) are appointed by the governor and serve at the pleasure of the governor. The governor may appoint one person to fill two or more of the places listed in AS 23.15.550 (a) if the person is qualified in all of the areas the person represents. A member appointed to fill more than one place under this subsection is entitled to only one vote and may appoint only one designee to replace the member in the event the member is unable to attend a meeting.

(b) The voting members of the board other than those listed in AS 23.15.550(a)(1) and (2) serve for staggered four-year terms and may serve until a successor is appointed. An appointment to fill a vacancy shall be made in the same manner as the original appointment and for the balance of the unexpired term.

(c) The governor shall ensure that individuals appointed to the board have sufficient expertise to effectively carry out the duties of the board. Expertise of the board includes, where appropriate, knowledge of the long-term needs of individuals preparing to enter the work force; the needs of local, state, and regional labor markets; and the methods for evaluating the effectiveness of vocational training programs in serving varying populations.



Sec. 23.15.560. - Compensation.

Members of the Alaska Workforce Investment Board listed in or appointed under AS 23.15.550 (a), including a designee of a member attending in place of the member, serve without compensation but are entitled to per diem and travel expenses authorized by law for boards and commissions under AS 39.20.180 . Nonvoting members of the board appointed under AS 23.15.550(b) serve without compensation and are not entitled to per diem and travel expenses. A commissioner appointed under AS 23.15.550(a)(2) or the commissioner's designee is entitled to per diem and travel expenses as a state employee.



Sec. 23.15.565. - Officers.

The Alaska Workforce Investment Board shall elect a chair and a vice-chair from among the members listed in or appointed under AS 23.15.550(a)(5). The chair and vice-chair serve in their positions at the pleasure of the board.



Sec. 23.15.570. - Meetings, quorum, and committees.

(a) The Alaska Workforce Investment Board shall meet not more than three times in a calendar year at the call of the chair to conduct its business. A majority of the members listed in or appointed to the board under AS 23.15.550 (a) constitutes a quorum.

(b) The board shall establish an executive committee and four permanent standing committees as described in (c) - (g) of this section. The chair of a permanent standing committee must be from the private sector. The board may establish additional standing committees and special committees or subcommittees, not necessarily consisting of board members, to advise and assist the board in carrying out its functions assigned by federal or state statute. The permanent standing committees are

(1) the assessment and evaluation committee;

(2) the policy and planning committee;

(3) the employment and placement committee; and

(4) the workforce readiness committee.

(c) The executive committee consists of the chair and vice-chair of the board, the immediate past chair of the board, and the chairs of the four standing committees described in (d) - (g) of this section. The executive committee has the duties and may exercise the powers of the council between meetings of the board. The executive committee shall

(1) report to the board in a timely fashion on actions taken on behalf of the board; and

(2) supervise the affairs of the board between regular meetings of the board.

(d) The assessment and evaluation committee shall

(1) assess and evaluate programs, initiatives, and the delivery of services to help to ensure equitable distribution of quality education, training, and employment services statewide, especially to rural areas and to programs serving economically disadvantaged citizens;

(2) call for and monitor the workforce development system for increased accountability in performance and continuous quality improvement along the goals and strategies of the board's overall statewide strategic plan for workforce development;

(3) use evaluation and performance measures to gauge customer satisfaction within the workforce development system; and

(4) perform other duties assigned by the board.

(e) The policy and planning committee shall

(1) build policies regarding day-to-day operations and long-term responsibilities of the board;

(2) work to increase awareness of the board and its mission throughout the state;

(3) work with all other committees on a statewide strategic plan for workforce development; and

(4) perform other duties assigned by the board.

(f) The employment and placement committee shall

(1) ensure the statewide strategic plan for workforce development addresses

(A) customer needs at the local level;

(B) moving welfare recipients into the workforce;

(C) promoting the hiring of state residents in jobs that have traditionally been filled by out-of-state workers;

(D) tailoring employment and training programs to suit state business, industry, and economic development needs;

(2) monitor the coordination of service delivery to promote efficiency and to prevent overlap of services among programs; and

(3) perform other duties assigned by the board.

(g) The workforce readiness committee shall

(1) provide oversight for training, education, and employment programs to ensure the programs are delivering education and training that is relevant to local market needs and the career goals of state residents;

(2) build partnerships between employers and quality workforce training programs;

(3) work to connect the state public and private education systems with business, government, and labor to ensure that state residents are receiving workforce readiness skills throughout the education process; and

(4) perform other duties assigned by the board.



Sec. 23.15.575. - Board as state planning entity.

The Alaska Workforce Investment Board shall act as the lead state planning and coordinating entity for state human resource programs administered under

(1) 29 U.S.C. 2801 - 2945 (Workforce Investment Act of 1998);

(2) 20 U.S.C. 2301 - 2471 (Carl D. Perkins Vocational and Applied Technology Education Act);

(3) 29 U.S.C. 49 - 49 l -1 (Wagner - Peyser Act);

(4) federal law for work programs for needy families with children under the Social Security Act;

(5) the employment program established under 7 U.S.C. 2015(d)(4) (Food Stamp Act of 1977);

(6) all federal programs designated as successors to the programs listed in (1) - (5) of this section; and

(7) all state laws involving employment training, vocational education, and workforce development.



Sec. 23.15.580. - Functions of the board.

(a) As the lead state planning and coordinating entity, the Alaska Workforce Investment Board has responsibility, to the extent authorized by federal and state law, for planning and coordinating federal, state, and local efforts in human resource programs in this state related to employment training, including the work activities of the Alaska temporary assistance program under AS 47.27.

(b) The board shall

(1) facilitate the development of statewide policy for a coordinated and effective employment training and education system in this state;

(2) identify the human resource investment needs in the state and develop a plan to meet those needs;

(3) review the provision of services and the use of money and resources by the human resource programs listed in AS 23.15.575 ;

(4) assume the duties and functions of the state boards described under the laws relating to the federal human resource programs listed in AS 23.15.575 ;

(5) advise the governor, state and local agencies, the University of Alaska, and other training entities on the development of state and local standards and measures relating to applicable human resource programs;

(6) submit, to the governor and the legislature, a biennial strategic plan to accomplish the goals developed to meet human resource investment needs;

(7) monitor for the implementation and evaluate the effectiveness of the strategic plan developed by the board;

(8) adopt regulations that set standards for the percentage of program expenses that may be used for administrative costs; the regulations must clearly identify and distinguish between program expenses that may be included in administrative costs and those that may not be included in administrative costs; the percentage allowed for administrative costs may not exceed the lesser of 20 percent of program expenses in the prior fiscal year or the amount permitted under the requirements of a federal program, if applicable;

(9) report annually to the legislature, by the 30th day of the regular legislative session, on the performance and evaluation of training programs in the state subject to review under (f) of this section;

(10) identify ways for agencies operating programs subject to oversight by the board to share resources, instructors, and curricula through collaboration with other public and private entities to increase training opportunities and reduce costs; and

(11) adopt regulations under AS 44.62 (Administrative Procedure Act) to carry out the purposes of AS 23.15.550 - 23.15.585.

(c) The board may receive money designated for human resource programs and may disburse money, including grants, to human resource projects in accordance with AS 37.07 (Executive Budget Act). The board may enter into partnership agreements through appropriate administrative agencies with private industry training entities within the state in order to facilitate the coordination of training opportunities.

(d) The board shall provide oversight for the planning and coordination of employment-related education training programs operated by the state or operated under contract with the state that are described in (f) of this section. The board shall require a training program listed in (f) of this section to meet the requirements of this subsection. The board shall, by regulation, establish appropriate penalties for programs that fail to meet the requirements of this subsection. The board may recommend to the legislature changes to enhance the effectiveness of the training programs it oversees under this section. A training program described in (f) of this section funded with money appropriated by the legislature must

(1) meet the standards adopted by the board concerning the percentage of a grant that may be spent on administrative costs;

(2) be operated by an institution that holds a valid authorization to operate issued under AS 14.48 by the Alaska Commission on Postsecondary Education if the program is a postsecondary educational program operated by a postsecondary educational institution subject to regulation under AS 14.48;

(3) provide to the Department of Labor and Workforce Development the information required by the department for the preparation of the statistical information necessary for the board to evaluate programs by the standards set out in (e) of this section.

(e) The board shall develop standards that encourage agencies to contract for training programs that meet local demands and maximize the use of resources. The board shall adopt standards for the evaluation of training programs listed in (f) of this section with regard to the following:

(1) the percentage of former participants who have a job one year after leaving the training program;

(2) the median wage of former participants seven to 12 months after leaving the program;

(3) the percentage of former participants who were employed after leaving the training program who received training under the program that was related to their jobs or somewhat related to their jobs seven to 12 months after leaving the training program;

(4) the percentage of former participants of a training program who indicate that they were satisfied with or somewhat satisfied with the overall quality of the training program;

(5) the percentage of employers who indicate that they were satisfied with the services received through the workforce development system.

(f) The following training programs are subject to the provisions of (d) and (e) of this section:

(1) in the Department of Labor and Workforce Development or operated by the department:

(A) programs under 29 U.S.C. 2801 - 2945 (Workforce Investment Act of 1998), assisting communities in moving toward a self-sustainable economy and providing training;

(B) state training and employment program (AS 23.15.620 ), providing training and employment services for people who are unemployed or likely to become unemployed, fostering new jobs, and increasing training opportunities for workers severely affected by fluctuations in the state economy or adversely affected by technology advances in the workplace;

(C) employment-related adult basic education;

(D) employment training services operated as part of the Alaska temporary assistance program (ATAP);

(E) unemployment insurance grants provided under the federal training relocation assistance program;

(F) Alaska works programs, assisting with the welfare-to-work program;

(G) Kotzebue Technical Center;

(H) Alaska Vocational Technical Center;

(2) in the Department of Education and Early Development or operated by the department, the non-public-school portions of the

(A) vocational education and technical preparation program; and

(B) Alaska Career Information System.

(g) The board shall assess the programs listed in this subsection and make recommendations to the legislature in its report required under (b)(9) of this section about whether to include one or more of these programs under the requirements of (f) of this section:

(1) in the Department of Commerce, Community, and Economic Development or operated by the department:

(A) local government assistance training and development, including the rural utility business advisory program;

(B) energy operations, providing training in management and administration of electric utilities and bulk fuel storage systems;

(2) in the Department of Corrections:

(A) Correctional Academy, training individuals applying for a correctional officer position;

(B) inmate programs, providing vocational technical training and education courses for inmates preparing to be released from a correctional facility;

(C) correctional industries program, providing inmates with jobs while they are incarcerated;

(3) in the Department of Environmental Conservation:

(A) remote maintenance worker program, providing training and technical assistance to communities to keep drinking water and sewage disposal systems running, and providing on-the-job training to local operators;

(B) water and wastewater operator training and assistance;

(C) federal drinking water operator training and certification;

(4) in the Department of Military and Veterans' Affairs: educational benefits for members of the Alaska National Guard and the Alaska Naval Militia;

(5) in the Department of Public Safety:

(A) fire service training to maintain emergency training skills for existing fire fighter staff and volunteers and individuals interested in becoming fire fighters;

(B) Public Safety Training Academy, training trooper recruits;

(6) in the Department of Transportation and Public Facilities:

(A) engineer-in-training program, providing on-the-job training for apprentice engineers to enable them to gain the experience necessary to be certified;

(B) statewide transportation improvement program, offered by the United States National Highway Institute;

(C) local technical assistance program, transferring technical expertise to local governments;

(D) Native technical assistance program, transferring technical expertise to Native governments;

(E) border technology exchange program, to coordinate highway issues with the Yukon Territory;

(7) in the Department of Labor and Workforce Development: vocational rehabilitation client services and special work projects, employment services, including job development, assisting individuals in finding employment, and assisting employed individuals in finding other employment.

(h) The University of Alaska shall evaluate the performance of its training programs using the standards set out in (e) of this section and shall provide a report on the results to the board for inclusion in the board's annual report to the legislature.

(i) The board shall review each program listed in (f) of this section to determine whether it is in compliance with the standards set out in (d) and (e) of this section. If the board finds that a program has failed to comply with the standards set out in (d) and (e) of this section, it shall notify the program director of the failure. If the program director fails to improve the performance of the program within a reasonable time, the board shall notify the governor and the Legislative Budget and Audit Committee that the program is out of compliance. A contract entered into by a state agency relating to a training program set out in (f) of this section must contain terms consistent with this section.

(j) A department that operates or contracts for a training program listed in (f) of this section shall pay to the board a management assessment fee not to exceed .75 percent of the program's annual operating budget. The total amount received as management assessment fees may not exceed the board's authorized budget for the fiscal year. The board shall, by regulation, establish a method to determine annually the amount of the management assessment fee. If the amount the board expects to collect under this subsection exceeds the authorized budget of the board, the board shall reduce the percentages set out in this subsection so that the total amount of the fees collected approximately equals the authorized budget of the board for the fiscal year. The board shall adopt regulations under AS 44.62 (Administrative Procedure Act) necessary to administer this subsection.

(k) Upon the enactment of a new federal or state program relating to work force development, the board shall

(1) advise the governor and the legislature on whether the board should provide oversight for the new program under this section; and

(2) make recommendations necessary to streamline and coordinate state efforts to meet the guidelines of the new program.

(l) For purposes of this section, "program"

(1) does not refer to the overall activities of an individual institution or individual fields of study or courses that are not associated with programs for which the board has oversight responsibility;

(2) may include a certificate or associate degree course or a course that is not for credit, whether it is offered by a public or private institute or contracted for by the private sector, so long as it is related to employment.



Sec. 23.15.585. - Administration.

(a) The governor shall appoint the executive director for the Alaska Workforce Investment Board. The department shall provide professional, technical, and administrative staff for the Alaska Workforce Investment Board.

(b) Subject to legislative appropriations, and in accordance with AS 37.07 (Executive Budget Act), the board's budget is funded from programs for which the board is the lead state planning and coordinating entity under AS 23.15.575 .






Article 05 - MANPOWER DEVELOPMENT AND TRAINING

Sec. 23.15.610. - Participation in Manpower Development and Training Act. [Repealed, Sec. 1 ch 103 SLA 1968].

Repealed or Renumbered



Sec. 23.15.611. - Department participation in manpower training programs. [Repealed, Sec. 84 ch 58 SLA 1999].

Repealed or Renumbered



Sec. 23.15.614. - Manpower training division. [Repealed, Sec. 84 ch 58 SLA 1999].

Repealed or Renumbered



Sec. 23.15.617. - Manpower Training Advisory Council. [Repealed, Sec. 2 ch 174 SLA 1975].

Repealed or Renumbered






Article 06 - STATE TRAINING AND EMPLOYMENT PROGRAM

Sec. 23.15.620. - State training and employment program.

There is created in the department a program to finance and award grants to employment assistance and training entities. Employment assistance and training entities shall give appropriate state agencies full access to accounting records concerning grants received to assure compliance with program standards.



Sec. 23.15.625. - Employment assistance and training program account.

The employment assistance and training program account is established in the general fund. The commissioner of administration shall separately account for money collected under AS 23.15.630 that the department deposits in the general fund. The annual estimated balance in the account may be appropriated by the legislature to the department to implement AS 23.15.620 - 23.15.660. The legislature may appropriate the lapsing balance of the account to the unemployment compensation fund established in AS 23.20.130 .



Sec. 23.15.630. - Special employee unemployment credit and contributions for program.

(a) In the manner provided in AS 23.20, the department shall collect from each employee an amount equal to one-tenth of one percent of the wages, as set out in AS 23.20.175 , on which the employee is required to make contributions under AS 23.20.290 (d). The department shall remit to the Department of Revenue, in accordance with AS 37.10.050 , money collected under this subsection.

(b) Notwithstanding AS 23.20.290 (d), the department shall credit each employee with an amount equal to the amount collected from the employee under (a) of this section against unemployment contributions owed by the employee under AS 23.20.

(c) The department shall assess and collect, under AS 23.20.185 - 23.20.275, interest and penalties for delinquent reports and payments due under this section. Interest and penalties collected shall be handled in accordance with AS 23.20.130 (d).



Sec. 23.15.635. - People to be served.

Within the limits of its grant, an employment assistance and training entity receiving a grant under AS 23.15.651 shall provide services set out in AS 23.15.640 (a) to state residents who, immediately before beginning training or receiving benefits under a grant financed by this program,

(1) are unemployed and

(A) are receiving unemployment insurance benefits; or

(B) have exhausted the right to unemployment insurance benefits within the past three years;

(2) are employed, but liable to be displaced within the next six months because of

(A) reductions in overall employment within a business;

(B) elimination of the worker's current job; or

(C) a change in conditions of employment requiring that, to remain employed, the employee must learn substantially different skills that the employee does not now possess; or

(3) have worked in a position covered by AS 23.20 at any time during the last three years, and are not currently eligible for unemployment insurance benefits because

(A) their employment has been seasonal, temporary, part-time, or marginal;

(B) their qualifying wages are insufficient because of limited job opportunity; or

(C) they are employed but, because they are underemployed, they are in need of employment assistance and training to obtain full employment.



Sec. 23.15.640. - Services for eligible people; repayment.

(a) Subject to the limits of its grant, an entity receiving a grant under AS 23.15.651 shall provide one or more program elements. The program elements include

(1) industry-specific training;

(2) on-the-job training;

(3) institutional or classroom job-linked training;

(4) support services, including allowances;

(5) relocation assistance; or

(6) provisions of necessary tools, work-related clothing, safety gear, or other necessities to obtain or retain employment.

(b) A granting entity may award a grant that includes a program element listed in (a)(4), (a)(5), or (a)(6) of this section only if all funds from other assistance or aid programs or grants for that purpose are either not available to the granting entity or have been exhausted.

(c) The department shall require an individual who participated in a program that was funded at least in part by a grant under AS 23.15.651 and that included as a program element the provision of necessary tools, work-related clothing, safety gear, or other necessities to obtain or retain employment under (a)(6) of this section to reimburse the department for the portion of the grant that was spent on an element listed in (a)(6) of this section. Repayment shall begin no later than six months after the individual completes or leaves the state training and employment program and may not be less than $25 each calendar month. The department shall separately account for receipts under this subsection. The annual estimated receipts may be used by the legislature to make appropriations to the department to the employment assistance and training program account (AS 23.15.625 ) for grants under AS 23.15.651 . The department shall institute collection procedures on outstanding promissory notes for amounts due under this subsection. Collection procedures must include obtaining a judgment for default on a promissory note. The department shall seek satisfaction of the judgment from an individual's permanent fund dividend to the extent possible under AS 43.23.065 until the judgment has been satisfied. The department shall implement this subsection by regulation.

(d) In this section, a support service under (a)(4) of this section means a service provided to an individual participating in a training program described in (a)(1) - (3) of this section to enable the individual to participate in the training.



Sec. 23.15.645. - Duties and powers of the department.

(a) The department shall award a grant to the board to

(1) administer a state training and employment program; and

(2) award grants to qualified entities.

(b) When a grant is awarded to the board, the department shall annually provide to the board a priority list of targeted projects or services, based on unemployment statistics, unemployment insurance claims, occupational and industrial projections, availability of other training and employment programs, and other relevant data. The department shall also provide annually to the board a priority list of criteria for eligibility to maximize services to those people most in need of training under AS 23.15.620 - 23.15.660. In developing the priority list for targeted projects and services, the department shall solicit comments from the Department of Education and Early Development, the Department of Commerce, Community, and Economic Development, the University of Alaska, organized labor, and the board. The department shall give preference to projects and services that train individuals in industries identified in the resident hire report required under AS 36.10.130 as employing a disproportionate percentage of nonresident individuals.

(c) The department may adopt regulations necessary to implement this chapter.

(d) The board, by regulation, shall establish grant administration requirements, including accounting procedures, that apply to qualified entities and their grantees.

(e) In making a grant under this section, the board shall require that the qualified entity and grantees of the qualified entity limit the amount of the grant proceeds spent on administration so that the total spent on administration from the proceeds of the employment assistance and training program account, including amounts spent by the board itself, does not exceed 20 percent of program expenses in the prior fiscal year.



Sec. 23.15.650. - Work Incentive Program for Welfare Recipients. [Repealed, Sec. 7 ch 128 SLA 1990].

Repealed or Renumbered



Sec. 23.15.651. - Duties of Alaska Workforce Investment Board; grants; eligible entities.

(a) In implementing this program under a grant received under AS 23.15.645, and subject to the limit of its grant, the board shall award grants, in accordance with the priority list established by the department under AS 23.15.645 (b), to employment assistance and training entities. A training entity is eligible for a grant under this section if the entity meets program requirements and can demonstrate that

(1) its accounting systems include controls adequate to check the accuracy and reliability of accounting data, promote operating efficiency, and assure compliance with program requirements and generally accepted accounting principles; and

(2) its activities do not replace or compete in any way with a federally approved apprenticeship program or any other existing training programs.

(b) The board may not award a grant if the grant would displace money available through existing public or private training programs.

(c) [Repealed, Sec. 6 ch 49 SLA 2003].

(d) The board shall annually provide the department with financial and performance reporting on the activities of the program and recommendations concerning continuation of funding.



Sec. 23.15.660. - Definitions.

In AS 23.15.620 - 23.15.660,

(1) "board" means the Alaska Workforce Investment Board established in AS 23.15.550 ;

(2) [Repealed, Sec. 6 ch 49 SLA 2003].

(3) "program" means the state training and employment program established in AS 23.15.620 - 23.15.660.

(4) [Repealed, Sec. 46 ch 86 SLA 2002].






Article 07 - BUSINESS INCENTIVE TRAINING PROGRAM

Sec. 23.15.700. - 23.15.810 - l Business incentive training program. [Repealed, Sec. 6 ch 49 SLA 2003].

Repealed or Renumbered






Article 08 - ALASKA TECHNICAL AND VOCATIONAL EDUCATION

Sec. 23.15.820. - Powers and duties of the Alaska Workforce Investment Board.

(a) The Alaska Workforce Investment Board shall

(1) administer the Alaska technical and vocational education program established in AS 23.15.820 - 23.15.850;

(2) facilitate the development of a statewide policy for a coordinated and effective technical and vocational education training system in this state and, to the extent authorized by federal and state law, plan and coordinate federal, state, and local efforts in technical and vocational education programs;

(3) adopt regulations under AS 44.62 (Administrative Procedure Act) to carry out the purposes of AS 23.15.820 - 23.15.850, including regulations that set standards for the percentage of a grant that may be used for administrative costs; the regulations must clearly identify and distinguish between expenses that may be included in administrative costs and those that may not be included in administrative costs; the percentage allowed for administrative costs may not exceed the lesser of five percent or the amount permitted under the requirements of a federal program, if applicable;

(4) administer the grant program under AS 23.15.840 and establish grant administration requirements including accounting procedures that apply to qualified entities and their grantees.

(b) The board may

(1) receive money designated for technical and vocational education programs and may disburse money, including grants, to technical and vocational education projects in accordance with AS 37.07 (Executive Budget Act);

(2) enter into partnership agreements through appropriate administrative agencies with private industry training entities within the state in order to facilitate the coordination of training opportunities; and

(3) recommend to the legislature changes to enhance the effectiveness of the training programs it oversees under this section.



Sec. 23.15.830. - Alaska technical and vocational education program account.

The Alaska technical and vocational education program account is established in the general fund. The commissioner of administration shall separately account for money collected under AS 23.15.835 that the department deposits in the general fund. The legislature may appropriate the annual estimated balance in the account to the board to implement AS 23.15.820 - 23.15.850. The legislature may appropriate the lapsing balance of the account to the unemployment compensation fund established in AS 23.20.130 .



Sec. 23.15.835. - Special employee unemployment contributions for program.

(a) In the manner provided in AS 23.20, the department shall collect from each employee an amount equal to one-tenth of one percent of the wages, as set out in AS 23.20.175 , on which the employee is required to make contributions under AS 23.20.290 (d). The department shall remit to the Department of Revenue, in accordance with AS 37.10.050 , money collected under this subsection.

(b) Notwithstanding AS 23.20.290 (d), the department shall credit each employee with an amount equal to the amount collected from the employee under (a) of this section against unemployment contributions owed by the employee under AS 23.20.

(c) The Department of Labor and Workforce Development shall assess and collect, under AS 23.20.185 - 23.20.275, interest and penalties for delinquent reports and payments due under this section. Interest and penalties collected shall be handled in accordance with AS 23.20.130(d).



Sec. 23.15.840. - Grants for technical and vocational education.

(a) The board shall award grants, in accordance with the priority list adopted under (f) of this section, to technical and vocational education entities. A technical and vocational education entity is eligible for a grant under this section if the entity meets program requirements, the grant program is physically located in Alaska, and the entity can demonstrate that

(1) the entity's accounting systems include controls adequate to check the accuracy and reliability of accounting data, promote operating efficiency, and assure compliance with program requirements and generally accepted accounting principles;

(2) the entity's activities do not replace or compete in any way with a federally approved apprenticeship program or any other existing training programs; and

(3) the entity has secured matching funds for the program for which the grant is requested.

(b) The board may not award a grant if the grant would displace money available through existing public or private technical and vocational education programs.

(c) Subject to the limits of its grant, an entity receiving a grant under this section shall provide one or more program elements. The program elements include

(1) industry-specific training;

(2) on-the-job training; and

(3) institutional or classroom job-linked training.

(d) A technical or vocational educational institution that receives a grant from the board shall give appropriate state agencies full access to accounting records concerning the grant to assure compliance with program standards.

(e) In making a grant under this section, the board shall require that the qualified entity and grantees of the qualified entity limit the amount of the grant proceeds spent on administration so that the total spent on administration from the proceeds of the technical and vocational education program account, including amounts spent by the board itself, does not exceed five percent. A training program funded by the board must

(1) meet the standards adopted by the board concerning the percentage of a grant that may be spent on administrative costs;

(2) be operated by an institution that holds a valid authorization to operate issued under AS 14.48 if the program is a postsecondary educational program operated by a postsecondary educational institution subject to regulation under AS 14.48.

(f) To the extent that funding is available, grants shall be awarded to entities that apply for funding by the deadline established by the board by regulation. The board shall give priority to grant applications from qualified entities whose purpose is listed first on the list of priorities adopted under this subsection. If money remains after grants for the first priority have been awarded, the board may make grants to entities whose purpose is listed next on the list of priorities. The board shall proceed in this fashion until it has exhausted the money available for granting for the year. The board shall adopt a priority list each year based on economic, employment, and other relevant data in order to maximize employment opportunities for participants.



Sec. 23.15.850. - Definitions.

In AS 23.15.820 - 23.15.850,

(1) "board" means the Alaska Workforce Investment Board;

(2) "program" means the Alaska technical and vocational education program established in AS 23.15.820 - 23.15.850.









Chapter 23.20. - ALASKA EMPLOYMENT SECURITY ACT

Article 01 - ADMINISTRATION

Sec. 23.20.005. - Purpose.

(a) This chapter shall be liberally construed to accomplish its purposes to promote employment security by increasing opportunities for placement through the maintenance of a system of public employment offices and to provide through the accumulation of reserves for the payment of compensation to individuals with respect to their unemployment.

(b) The legislature declares its intention to provide for carrying out the purposes of this chapter in cooperation with the appropriate agencies of other states and the federal government, as part of a nationwide employment security program, and particularly to provide for meeting the requirements of Title III of the Federal Social Security Act, the requirements of 26 U.S.C. 3303 and 3304 (Federal Unemployment Tax Act, Internal Revenue Code), and the Act of Congress approved June 6, 1933, entitled "An Act to provide for the establishment of a national employment system and for cooperation with the states in the promotion of such system, and for other purposes" (cited in this chapter as the Wagner-Peyser Act), and Title IV of the Act of Congress approved June 22, 1944, each as amended, in order to obtain for this state and its citizens the grants and privileges available under the federal Act. Doubt as to the proper construction of a provision of this chapter shall be resolved in favor of conformity with the requirements of the federal Act.



Sec. 23.20.010. - Policy.

As a guide to the interpretation and application of this chapter, the public policy of the state is declared to be as follows: Economic insecurity due to involuntary unemployment is a serious menace to the health, morals, and welfare of the people of the state. Involuntary unemployment is, therefore, a subject of general interest and concern which requires appropriate action by the legislature to prevent its spread and to lighten its burden and to maintain purchasing power as a factor in stabilizing the economy of the state. This can be accomplished by encouraging employers to provide more stable employment and by the systematic accumulation of funds during periods of employment, from which benefits may be paid for periods of involuntary unemployment. The legislature, therefore, declares that, in its considered judgment, the public good and the general welfare of the citizens of the state require the enactment of this measure, under the police power of the state, for the operation of public employment service offices and for the establishment of an employment security program to be used for the benefit of eligible unemployed persons.



Sec. 23.20.012. - , 23.20.015l Policy on temporary unemployment compensation; annual report. [Repealed, Sec. 25 ch 122 SLA 1977].

Repealed or Renumbered



Sec. 23.20.020. - Maintenance and protection of fund.

If possible, there shall be provided in the fund a reserve against the liability in future years to pay benefits. Whenever the department believes that a change in contribution or benefit rates is necessary to protect the solvency of the fund, it shall promptly inform the governor and the legislature, and make recommendations with respect to a change.



Sec. 23.20.022. - Actuarial studies.

On December 1, 1975 the commissioner shall submit to the governor an actuarial study of the unemployment tax and benefit structures established under this chapter. Thereafter, an actuarial study of the structures shall be submitted to the governor on December 1 of every second year.



Sec. 23.20.025. - Establishment of Employment Security Advisory Council. [Repealed, Sec. 16 ch 61 SLA 1995. For Alaska Human Resource Investment Council, see AS 23.15.550 et seq].

Repealed or Renumbered



Sec. 23.20.030. - Director.

(a) Subject to AS 23.20.035 , the department shall appoint a director. The director shall administer this chapter under the authority which the department delegates. The department may not delegate the power to adopt, amend, or rescind regulations.

(b) The department shall prescribe the divisions, subdivisions, and units of the organization to be directed by the director to carry out the purposes of this chapter. The director may require a person handling money or signing checks to give bond. The director shall have an official seal which shall be judicially noticed.

(c) [Repealed, Sec. 59 ch 59 SLA 1982].



Sec. 23.20.035. - Duties and powers of director.

(a) The director, in accordance with AS 23.20.020 and 23.20.030, shall employ persons, including a deputy director, make expenditures, require reports, make investigations, and take other action that the director considers necessary to carry out the authority of the office.

(b) The director may delegate powers and duties to a deputy director or to a responsible employee of the agency when the director is absent from the office. The deputy director shall assume the duties and powers of the director when that office is vacant.



Sec. 23.20.040. - Qualifications of director.

A person may not be appointed director unless the person is a citizen of the United States and qualified by training and experience to perform the duties of the office.



Sec. 23.20.045. - Regulations.

The department may adopt regulations under AS 44.62 (Administrative Procedure Act) necessary to administer this chapter.



Sec. 23.20.050. - Publications.

The department shall have printed for distribution to the public the text of this chapter, the department's regulations, the annual reports of the commissioner to the governor, and any other material the department considers relevant and suitable. The department shall furnish copies of these to any person upon application.



Sec. 23.20.055. - Department records; admissibility.

(a) The department may make summaries, compilations, photographs, duplications, or reproductions of records, reports, or transcripts of them which it considers advisable for the effective and economical preservation of the information contained in them.

(b) The summaries, compilations, photographs, duplications, or reproductions, duly authenticated, are admissible in a proceeding under this chapter, including a court action, if the original records would be admissible.

(c) The department may provide by regulation for the destruction, after a reasonable period, of records, reports, transcripts, other papers in its custody, or reproductions of them, when their preservation is no longer necessary for a purpose necessary to the administration of this chapter.



Sec. 23.20.060. - Oaths and witnesses.

In administering this chapter, the department may administer oaths and affirmations, take depositions, certify to official acts, and issue subpoenas to compel the attendance of witnesses and production of books, papers, correspondence, memoranda, and other records considered necessary as evidence in connection with a disputed claim or the administration of this chapter.



Sec. 23.20.065. - Subpoenas.

In case of contumacy, or refusal to obey a subpoena issued to any person, the superior court may, upon application by the department, issue an order requiring the person to appear before the department to produce evidence if ordered, or to give testimony touching the matter under investigation or in question. Failure to obey the order of the court is punishable as contempt.



Sec. 23.20.070. - Self-incrimination.

A person may not be excused from attending and testifying or from producing books, papers, correspondence, memoranda, and other records before the department, or in obedience to a subpoena of the department in a cause or proceeding before the department, or an appeal tribunal, on the ground that the testimony or evidence required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture. An individual may not be prosecuted or subjected to a penalty or forfeiture for or on account of a transaction, matter, or thing concerning which the individual is compelled, after having claimed the privilege against self-incrimination, to testify or produce evidence. However, the individual testifying is not exempt from prosecution and punishment for perjury committed in testifying.



Sec. 23.20.075. - Acquisition of land and buildings.

(a) The department may acquire in the name of the state by term purchase agreements based on competitive bids in accordance with AS 36.30 (State Procurement Code) land and buildings upon terms and conditions that are approved by the Bureau of Employment Security of the United States, or its successor, for the purpose of providing office space for the department at a place which the department finds necessary and suitable.

(b) An agreement made for the purchase of premises is subject to the approval of the attorney general and does not subject the state to liability for the payment of the purchase price, except from money which is allocated to the state by the United States Bureau of Employment Security or its successor for the administration of this chapter.

(c) All money received from the United States for the payments authorized in this section for land and buildings shall be deposited in the Employment Security Administration Fund in the state treasury and is appropriated from that fund for purposes of this chapter.

(d) It is the policy of this state that if premises are purchased under this chapter, the department shall be housed in the premises without further payment by the United States, except for general maintenance, utilities, and janitorial services, or if, in the future, it is desirable to move the offices, other suitable similar space will be furnished by the state without further payment for the space by the United States, except for general maintenance, utilities, and janitorial services.



Sec. 23.20.077. - Application for demonstration programs.

(a) The Department of Labor and Workforce Development shall pursue application with appropriate agencies to qualify this state as a pilot state for demonstration programs related to helping unemployed Alaskans regain employment, if administrative money is available to operate the project.

(b) The Department of Labor and Workforce Development may waive provisions of this chapter for individuals who participate in a demonstration project, to the extent required for the state to participate in the project.



Sec. 23.20.080. - Federal-state cooperation.

(a) In the administration of this chapter, the department shall cooperate, to the extent consistent with this chapter, with the Secretary of Labor, and shall take action through the adoption of regulations, administration methods, and standards that is necessary to obtain for this state and its citizens all advantages available under 26 U.S.C. 3303 and 3304 (Internal Revenue Code) and the Wagner-Peyser Act, as amended. The department shall comply with the regulations of the Secretary of Labor relating to the receipt or expenditure by this state of money granted under these federal laws and shall make reports in the form and containing the information which the Secretary of Labor requires. The department shall comply with the provisions which the Secretary of Labor may from time to time find necessary to assure the correctness and verification of the reports. The department may cooperate with every agency of the United States charged with the administration of an unemployment insurance law.

(b) Notwithstanding AS 23.20.330 - 23.20.409, after notifying the legislature and other interested parties of its intent, the department may implement an unemployment compensation program not otherwise provided for in this chapter in accordance with this subsection. A program implemented under this subsection is repealed on the date two years after the date on which it took effect unless its implementation is approved by law. The program may be implemented only if

(1) the program is authorized by the United States Secretary of Labor;

(2) the governor approves the implementation in writing;

(3) the commissioner of labor and workforce development determines that the program will result in the receipt of additional federal money to carry out the purposes of this chapter and will produce a net monetary gain to the state and its people; and

(4) the implementation will not require spending money from the general fund other than money received from the federal government for the program.



Sec. 23.20.081. - Emergency unemployment compensation program. [Repealed, Sec. 9, 15 ch 28 SLA 1993].

Repealed or Renumbered



Sec. 23.20.085. - Interstate benefit payments.

(a) The department shall enter into reciprocal arrangements with appropriate and duly authorized agencies of other states or of the federal government, or both, so that potential rights to benefits under this chapter may constitute the basis for payment of claims by another state or by the federal government and potential rights to benefits accumulated under the law of another state or of the federal government may constitute the basis for the payment of claims by this state. These claims shall be paid under the provisions of this chapter or under the provisions of the law of the other state or of the federal government or under that combination of the provisions of both laws as is agreed upon as being fair and reasonable to all affected interests. An arrangement under this section may not be entered into unless it contains provision for reimbursement to the fund for those claims paid on the basis of wages and service subject to the law of another state or of the federal government, and provision for reimbursement from the fund for those claims paid by another state or by the federal government on the basis of wages and service subject to this chapter. Reimbursements paid from the fund under this section are considered to be benefits for the purposes of this chapter.

(b) The department shall participate in any arrangements for the payment of benefits on the basis of combining an individual's wages and employment covered under this chapter with the individual's wages and employment covered under the unemployment insurance laws of other states which are approved by the United States Secretary of Labor in consultation with the state employment security agencies as reasonably calculated to assure the prompt and full payment of benefits in such situations and which arrangements shall include provisions for

(1) applying the base period of a single state law to a claim involving the combining of an individual's wages and employment covered under two or more state unemployment insurance laws, and

(2) avoiding the duplicate use of wages and employment by reason of the combining.

(c) In this section, the terms "other state" and "another state" include any state or territory of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, and Canada, and where applicable include the federal government.



Sec. 23.20.090. - Reciprocal coverage and cooperation.

(a) The commissioner may enter into reciprocal arrangements with appropriate and authorized agencies of other states or of the federal government, or both, whereby, notwithstanding AS 23.20.395 ,

(1) service performed by an individual for a single employing unit for which service is customarily performed by the individual in more than one state is considered service performed entirely within any one of the states in which (A) a part of the individual's service is performed, (B) the individual resides, or (C) the employing unit maintains a place of business; provided, that there is in effect, as to the service, an approved election by an employing unit with the acquiescence of the individual, under which service performed by the individual for the employing unit is considered performed entirely within that state; and

(2) service performed by not more than three individuals, on a portion of a day but not necessarily simultaneously, for a single employing unit which customarily operates in more than one state is considered service performed entirely within the state in which the employing unit maintains the headquarters of its business; provided, that there is in effect, as to the service, an approved election by an employing unit with the affirmative consent of each individual, under which service performed by the individual for the employing unit is considered performed entirely within that state.

(b) To the extent permissible under the laws and constitution of the United States, the department may enter into an arrangement of the character provided in this section with the agency of a foreign government administering an employment security law.



Sec. 23.20.095. - Exchange of services, facilities, and information.

(a) The administration of this chapter and of other state and federal unemployment compensation and public employment service laws will be promoted by cooperation between this state and those states and the appropriate federal agencies exchanging services and making facilities and information available.

(b) The department may make investigations, secure and transmit information, make available services and facilities, and exercise other powers provided in this chapter with respect to the administration of this chapter which the department considers necessary or appropriate to facilitate the administration of the unemployment compensation or public employment service law of another state or the federal government.



Sec. 23.20.100. - Employment service.

The department shall establish and maintain free public employment offices in the number and in the places which may be necessary for the administration of this chapter and for the purposes of performing functions which are within the scope of the Wagner-Peyser Act, as amended. The provisions of the Wagner-Peyser Act, as amended, are accepted by this state, and the department is designated the agency of this state for the purposes of that Act. All money received by this state under that Act shall be paid into the employment security administration fund and shall be expended solely for the maintenance of the state system of public employment offices.



Sec. 23.20.105. - Employing units to keep records and reports.

An employing unit shall keep work records containing information which the department prescribes. The records shall be open to inspection and may be copied by the department at any reasonable time and as often as may be necessary. The department may require an employing unit to submit sworn or unsworn reports, with respect to persons employed by it, which are considered necessary for the administration of this chapter.



Sec. 23.20.110. - Information obtained by department.

(a) Except as provided in (h) and (i) of this section, the department shall hold information obtained from an employing unit or individual in the course of administering this chapter and determinations as to the benefit rights of an individual confidential and may not disclose them or open them to public inspection in a manner that reveals the identity of the individual or employing unit. A claimant or an employing unit, or the legal representative of the claimant or the employing unit, is entitled to information from the records of the department to the extent necessary to properly present or protest a claim or determination under this chapter. Subject to restrictions that the department prescribes by regulation, the information may be made available to an agency of this state or another state or federal agency charged with the administration of an unemployment compensation law or the maintenance of a system of public employment offices, or, for the purposes of the Federal Unemployment Tax Act, to the Internal Revenue Service of the United States, or, for tax purposes, to the Department of Revenue. Information obtained in the course of administering this chapter or in connection with the administration of the employment service may be made available to persons or agencies for purposes appropriate to the operation of a public employment service or the administration of employment and training programs planned or coordinated by the Alaska Workforce Investment Board under AS 23.15.550 - 23.15.585.

(b) Upon request the department shall furnish to an agency of the United States charged with the administration of public works or assistance through public employment, and may furnish to a state agency similarly charged, the name, address, ordinary occupation, and employment status of each recipient of benefits and the recipient's rights to benefits under this chapter.

(c) Upon request of an agency of this or another state or of the federal government which administers or operates one or more programs of public assistance under either federal law or the law of this state, or which is charged with any duty or responsibility under any such program, and if that agency is required by law to impose safeguards for the confidentiality of information at least as effective as required under this section, the department shall provide, with respect to any named individual specified by the requesting agency, the following information:

(1) whether the individual is receiving, has received, or has made application for unemployment compensation under this chapter;

(2) the period, if any, for which unemployment compensation was payable and the weekly rate of compensation paid;

(3) the individual's most recent address; and

(4) whether the individual has refused an offer of employment, and, if so, the date of the refusal and a description of the employment refused, including duties, conditions of employment, and rate of pay.

(d) The department may require that an agency or authorized person to which it provides information under this section reimburse the department for its costs of furnishing that information.

(e) The department shall provide information

(1) requested by a state or federal agency under an income and eligibility verification system that meets the requirements of 42 U.S.C. 1320b-7 (Social Security Act); or

(2) as required by federal law for child support purposes.

(f) [Repealed, Sec. 2 ch 60 SLA 1985].

(g) The requirements of this section concerning the confidentiality of information obtained in the course of administering this chapter apply to officers and employees of a state, federal, or municipal agency to whom the department provides information as authorized by this section.

(h) The department shall make information obtained from an employing unit or an individual available on request to an administrator of a joint administered defined pension benefit plan established under 29 U.S.C. 1001 - 1461 (Employee Retirement Income Security Act) to assist the administrator in verifying whether a person receiving a retirement benefit from the plan has been employed in the last six months. To the extent the information is available to the department, the department shall provide the administrator with the name and address of the person's current employer and the person's current occupation. The administrator shall keep information received under this subsection confidential. However, the administrator may reveal the information if it is relevant to a legal proceeding in which the administrator or the plan is a party. The department may require the plan to reimburse the department for the cost of furnishing the information.

(i) The department shall publicly disclose information obtained from an employing unit or an individual as provided in this subsection to encourage employers to voluntarily consider the availability of qualified job seekers who are residents of the state. The department shall issue a report that discloses the names of all public and private employers who employ at least 20 employees. The report must address the employment record of each employer subject to this subsection and must contain the results of the department's analysis of the employers' practices of hiring persons who are not residents of the state. The department may not use the results of the analysis to limit or deny services or benefits or to discriminate against an employer. The department may not disclose information under this subsection that would individually identify an employee.

(j) Notwithstanding (h) or (i) of this section, the department may not release information to an administrator under (h) of this section or on an employer's hiring practices under (i) of this section if the United States Secretary of Labor rules that release of the information would be grounds to find that the state is in substantial noncompliance with 42 U.S.C. 503(a).

(k) If an individual who is applying for or participating in a housing assistance program administered by the United States Department of Housing and Urban Development gives authorization, the department shall disclose, to the United States Department of Housing and Urban Development or to representatives of the housing assistance program operating the program, wage information and unemployment compensation information. The authorization shall be made by the individual on a consent form approved by the department. The form must state the information authorized to be released and require the signature of the individual. In this subsection,

(1) "unemployment compensation information" means whether the individual is receiving, has received, or has applied for unemployment compensation, and the amount of unemployment compensation that the individual is receiving or will receive;

(2) "wage information" means the social security number, or numbers if there are more than one, and quarterly wages of an employee, and the name, address, state, and, if known, federal employer identification number of an employer reporting wages under this chapter.

(l) The department may provide information obtained under this chapter to an agency of this state or to a person under contract with the state to

(1) verify the eligibility of an applicant for a public benefit or a publicly financed payment;

(2) assist the state in the collection of fines, penalties, judgments of restitution on behalf of victims of crimes or delinquent acts, or other payments ordered by a court or an administrative agency; or

(3) collect money owed to the fund under this chapter.

(m) The department may not release information under this section to a state agency or to a person under contract with the state until the department and the agency or person have entered into a written agreement that governs the release of information. The written agreement must specify

(1) the purpose for the information;

(2) a description of the information to be provided;

(3) a description of the procedure for transmitting, securing, using, and disposing of the information; and

(4) the method of reimbursement, if any, for the cost of providing the information.

(n) The department may produce statistical and other public reports based on information obtained in the course of administering this chapter, so long as the reports do not reveal wage and payroll data for an employing unit or the name or number identifying an individual. The reports may include the firm name, address, North American Industry Classification System code, census area code, number of workers employed, and occupational staffing patterns for an employing unit.

(o) Upon request and for child support purposes authorized under law, the department shall provide to the child support services agency created in AS 25.27.010 , or the child support enforcement agency of another state, the following:

(1) the name, address, social security number, ordinary occupation, and employment status of each applicant for or recipient of benefits under this chapter;

(2) information about the applicant's or recipient's right to benefits under this chapter;

(3) the name, address, and employer identification number of the applicant's or recipient's current or former employer;

(4) information, if available, on the applicant or recipient concerning

(A) earnings or other income of the applicant or recipient;

(B) benefits from employment, including rights to or enrollment in group health care coverage; and

(C) the type, status, location, and amount of assets of or debts owed by or to the applicant or recipient.

(p) Upon the written request by a state district attorney, a municipal attorney, a United States attorney, or the Federal Bureau of Investigation, the department may release to the requestor information under this section for the investigation or prosecution of a crime or to enforce an order of a court in a criminal matter, including enforcing probation or parole conditions.

(q) In this section, "judgment of restitution" has the meaning given in AS 09.38.500 .



Sec. 23.20.115. - Unauthorized disclosure of information.

A member of the department, an employee of the department, an agent of the department, or an officer or employee of a state, federal, or municipal agency that has been provided with information by the department who, in violation of AS 23.20.110 , makes a disclosure of information obtained from an employing unit or from an individual in the administration of this chapter, or a person who has obtained a list of applicants for work or of claimants or recipients of benefits under this chapter and who uses or permits the use of the list for a purpose not authorized by AS 23.20.110 is guilty of a class B misdemeanor.



Sec. 23.20.120. - Examination of bank.

The department may request the Comptroller of the Currency of the United States to make or have made an examination of the correctness of a return or report of a national banking association rendered under this chapter. The department may, in connection with the request, transmit the report or return to the Comptroller of the Currency of the United States as provided in 26 U.S.C. 3305(c) (Internal Revenue Code).



Sec. 23.20.125. - Data to be collected. [Repealed, Sec. 1 ch 74 SLA 1965].

Repealed or Renumbered






Article 02 - FUNDS

Sec. 23.20.130. - Establishment and control.

(a) There shall be maintained as special funds separate and apart from all public funds of this state, an unemployment compensation fund which shall be administered by the department exclusively for the purposes of this chapter, and a training and building fund.

(b) The unemployment compensation fund consists of

(1) all contributions collected under this chapter;

(2) interest earned on money in the unemployment trust fund account;

(3) property or securities acquired through the use of money belonging to the fund;

(4) earnings of the property or securities;

(5) sums made available to the state as advances under 42 U.S.C. 1321 - 1324 (Title XII, Social Security Act), as amended, for the purposes of paying benefits as provided in this chapter;

(6) advances from the general fund of the state for the purposes of paying benefits provided in this chapter;

(7) all money credited to this state's account in the unemployment trust fund under 42 U.S.C. 1103 (Sec. 903, Social Security Act), as amended;

(8) all money received for the fund from any other source;

(9) reimbursement of benefits paid under AS 23.20.277 and 23.20.278; and

(10) recovery of benefits paid from the unemployment compensation fund to individuals not entitled to them as provided by AS 23.20.390 .

(c) All money in the unemployment compensation fund is mingled and undivided.

(d) The training and building fund consists of all interest and penalties collected under AS 23.20.185 , 23.20.190, and 23.20.195 and all sums recovered on official bond for losses sustained by the fund. Training and building fund money shall be deposited in the clearing account of the unemployment compensation fund for clearance only, and does not become a part of the fund. The unobligated amount in the training and building fund in excess of $100,000 on the close of business of the 30th day following the last day of each fiscal year shall be transferred within 20 days to this state's account in the unemployment trust fund. The fund shall be included in the budget submitted to the legislature under AS 37.07 (Executive Budget Act). Funds available in the training and building fund shall be expended upon the direction of the department, with the approval of the governor, when it appears to the governor that the expenditure is necessary for but not limited to

(1) the proper administration of this chapter if no federal funds are available for the specific purpose for which the expenditure is to be made, and if the funds are not substituted for appropriations from federal funds that would be made available in the absence of those funds;

(2) the proper administration of this chapter, if appropriations from federal funds have been requested but not yet received, and the training and building fund will be reimbursed upon receipt of the requested federal appropriation;

(3) [Repealed, Sec. 84 ch 58 SLA 1999].

(4) the purposes specified in AS 23.20.075 .



Sec. 23.20.135. - Accounts and deposit.

(a) [See delayed amendment note]. The commissioner of revenue is ex officio the treasurer and custodian of the fund and shall administer it as directed by the department. Disbursements shall be issued from the fund in accordance with AS 37.25.050 and the regulations that the department adopts. The fund has three separate accounts:

(1) a clearing account;

(2) an unemployment trust fund account; and

(3) a benefit account.

(b) The department, or a designee of the department, shall immediately deposit, upon receipt, all money payable to the fund in the clearing account. Refunds of contributions erroneously collected and payable under AS 23.20.225 and 23.20.526(a)(11) may be paid from the clearing account in the same manner, or from the training and building fund. Interest and penalty payments may not be refunded from the unemployment compensation fund. After clearance, all money in the clearing account, except for that portion of employee contributions under AS 23.20.290 (d) used to pay interest on advances received under AS 23.20.140 , shall be immediately deposited with the United States Secretary of the Treasury to the credit of the account of this state in the unemployment trust fund established and maintained under 42 U.S.C. 1104 (Sec. 904, Social Security Act), as amended.

(c) The benefit account consists of money requisitioned from this state's account in the unemployment trust fund for the purpose of paying benefits. Money in the clearing and benefit accounts may be deposited by the designee of the department, under the direction of the department, in a bank or public depository in which general funds of the state may be deposited, but no public deposit insurance charge or premium may be paid out of the fund. Money in these accounts may not be commingled with other state funds, but shall be maintained in separate accounts on the books of the depository bank. The money is secured by the depository law of this state. Collateral pledged for this purpose shall be kept separate and distinct from collateral pledged to secure other funds of the state. The commissioner of revenue is liable on the official bond of the commissioner for the faithful performance of the commissioner's duties in connection with the fund. Sums recovered for losses sustained by the fund shall be deposited in the fund.



Sec. 23.20.140. - Advances.

When, in accordance with 42 U.S.C. 1321 - 1324 (Title XII, Social Security Act), as amended, the balance in the unemployment trust fund reaches a point where the governor must apply for an advance in order to obtain for the state and its citizens the advantages available under 42 U.S.C. 1321 - 1324, the department shall notify the governor and take other action which is appropriate to obtain an advance to the unemployment trust fund and arrange for its repayment in accordance with 42 U.S.C. 1321 - 1324.



Sec. 23.20.145. - Withdrawals.

(a) In accordance with regulations adopted by the department, money shall be requisitioned from the state's account in the unemployment trust fund solely for the payment of benefits and refunds, except that money credited to the state's account under 42 U.S.C. 1103 (Sec. 903, Social Security Act), as amended, shall be used exclusively as provided in (f) - (h) of this section.

(b) The department shall from time to time requisition from the unemployment trust fund amounts not exceeding the amounts standing to the state's account in the fund that it considers necessary for the payment of benefits for a reasonable future period. Upon receipt of an amount the department shall deposit the money to the benefit account. A payment may be made solely from the benefit account.

(c) If money in the clearing account is not sufficient to provide for refunds of contributions erroneously collected and payable under AS 23.20.225 and 23.20.526(a)(11), the department shall withdraw from the unemployment trust fund the amounts not exceeding the amount standing to this state's account in the fund that are necessary for the payment of the refunds, but no amounts may be withdrawn from the unemployment trust fund for the refund of interest and penalty payments. Upon receipt, the department, or the designee of the department, shall deposit this money to the clearing account. A payment of a refund shall be made from the clearing account.

(d) Expenditures of the money in the benefit account and refunds from the clearing account are not subject to provisions of law requiring specific appropriations or other formal release by state officers of money in their custody.

(e) A balance of money requisitioned from the unemployment trust fund which remains unclaimed or unpaid in the benefit account after the expiration of the period for which the sums were requisitioned shall be deducted from estimates for and may be used for the payment of benefits during succeeding periods, or, in the discretion of the department, shall be redeposited with the Secretary of the Treasury of the United States to the credit of this state's account in the unemployment trust fund, as provided in AS 23.20.135 .

(f) Money credited to the account of this state in the unemployment trust fund by the Secretary of the Treasury of the United States under 42 U.S.C. 1103 (Sec. 903, Social Security Act) may not be requisitioned from this state's account or used except for the payment of benefits and for the payment of expenses incurred for the administration of this chapter. This money may be requisitioned under (b) of this section for the payment of benefits. This money may also be requisitioned and used for the payment of expenses incurred for the administration of this chapter but only under a specific appropriation by the legislature and only if the expenses are incurred and the money is requisitioned after the enactment of an appropriation law that

(1) specifies the purpose for which the money is appropriated and the amount appropriated;

(2) limits the period within which the money may be obligated to a period ending not more than two years after the date of the enactment of the appropriation law; and

(3) limits the amount that may be obligated during a fiscal year to an amount that does not exceed the amount by which the aggregate of the amounts credited to the account of this state under 42 U.S.C. 1103 (Sec. 903, Social Security Act) during that fiscal year and the 34 preceding fiscal years exceeds the aggregate of the amounts obligated for administration and paid out for benefits and charged against the amounts credited to the account of this state during those 35 fiscal years.

(g) Amounts credited to this state's account in the unemployment trust fund under 42 U.S.C. 1103 (Sec. 903, Social Security Act) that are obligated for administration or paid out for benefits shall be charged against equivalent amounts that were first credited and that are not already so charged. However, an amount obligated for administration during a fiscal year specified in this section may not be charged against any amount credited during a fiscal year earlier than the 34th preceding fiscal year.

(h) Money appropriated under this section for the payment of expenses of administration shall be requisitioned as needed for the payment of obligations incurred under that appropriation and, upon requisition, shall be deposited in the employment security administration fund from which the payments shall be made. Money so deposited shall, until expended, remain a part of the unemployment fund and, if it will not be expended, shall be returned promptly to the account of this state in the unemployment trust fund.



Sec. 23.20.150. - Discontinuance of unemployment trust fund.

(a) To the extent that AS 23.20.130 - 23.20.140 relate to the unemployment trust fund, they are operative only so long as the unemployment trust fund exists and so long as the Secretary of the Treasury of the United States of America maintains for the state a separate book account of all funds deposited in it by this state for benefit purposes, together with the state's proportionate share of the earnings of the unemployment trust fund, from which no other state may make withdrawals.

(b) If the unemployment trust fund ceases to exist, or a separate book account is no longer maintained, all money, property, or security in the fund which belongs to the unemployment compensation fund of the state shall be transferred to the treasurer of the unemployment compensation fund, who shall hold, invest, transfer, sell, deposit, and release the money, property, or security in a manner approved by the department in accordance with this chapter. However, the money shall be invested in bonds or other interest-bearing obligations of the United States and the investments shall be made so that all the assets of the fund are readily convertible into cash when needed for the payment of benefits. The treasurer may dispose of securities or other property belonging to the unemployment compensation fund only under the direction of the department.



Sec. 23.20.155. - Employment Security Administration Fund.

(a) There is created a special fund in the state treasury known as the employment security administration fund.

(b) All money deposited into this fund shall be continuously available to the department for expenditure in accordance with this chapter, and may not lapse at any time or be transferred to any other fund. All money in this fund, except money received under AS 23.20.145 (h), which is received from the federal government or which is appropriated by the state for the purpose described in AS 23.20.100 shall be expended solely for the purpose and in the amount found necessary by the Secretary of Labor for administration of this chapter.

(c) The fund consists of all money appropriated by this state; all money received from the federal government; all money received from another source for that purpose; money received from an agency of the United States or another state as compensation for services or facilities supplied to such agency; amounts received under a surety bond or insurance policy or from other sources for losses sustained by the department security administration fund or by reason of damage to equipment or supplies purchased from money in the fund; and proceeds realized from the sale or disposition of equipment or supplies which are no longer necessary for the administration of this chapter. Notwithstanding any provision of this section, all money requisitioned and deposited in this fund under AS 23.20.145 (h) shall remain part of the unemployment fund and shall be used only in accordance with the conditions specified in AS 23.20.145 (f) - (h).

(d) All money in this fund shall be deposited, administered, and disbursed, in the same manner and under the same conditions and requirements provided by law for other special funds in the state treasury.

(e) The commissioner of revenue is liable on the official bond of the commissioner for the faithful performance of the commissioner's duties in connection with the employment security administration fund. This liability on the official bond exists in addition to liabilities on a separate bond. Money recovered on a surety bond for losses sustained by the employment security administration fund shall be deposited in that fund.



Sec. 23.20.160. - Reimbursement of fund.

If money received from the Department of Labor under 42 U.S.C. 501 - 504 (Title III, Social Security Act), or money granted to this state under the Wagner-Peyser Act, as amended, or money made available by this state and matched by money granted to this state under the Wagner-Peyser Act, as amended, is found by the Secretary of Labor, because of any action or contingency, to have been lost or expended for a purpose other than or in an amount in excess of that found necessary by the Secretary of Labor for the proper administration of this chapter, it is the policy of the state that the money shall be replaced by money appropriated for the purpose from the general fund of the state to the employment security administration fund for expenditures as provided for in AS 23.20.155 . Upon receipt of notice of the finding by the Secretary of Labor, the department shall promptly report the amount required for replacement to the governor and the governor shall at the earliest opportunity submit to the legislature a request for the appropriation of the amount.






Article 03 - CONTRIBUTIONS

Sec. 23.20.165. - Payment of contributions.

(a) Contributions with respect to wages for employment accrue and are payable by an employer for each calendar year in which the employer is subject to this chapter. Contributions become due and shall be paid by an employer to the department for the fund in accordance with regulations adopted by the department. An employer may not deduct contributions payable by the employer from the wages of an employee.

(b) Contributions with respect to wages paid on or after January 1, 1955, for employment accrue and are payable by an individual who performs service in employment for each calendar year in which the services are subject to this chapter.

(c) The contributions required from each individual, in accordance with regulations adopted by the commissioner, are payable, shall be deducted from the individual's wages by the employer, and shall be held in trust by the employer for the commissioner until the employee contributions are required by regulation to be deposited with the commissioner. These funds are not subject to garnishment or attachment, and in the event of lien, judgment, or bankruptcy proceedings are not considered assets of the employer. An employer who fails to make the deductions from the wages of employees is liable to the commissioner for the payment of the required contributions. The contributions shall be collected from the employer in the manner provided for the collection of employer contributions.

(d) If an employer converts to personal use or misappropriates funds so held in trust, the employer shall pay to the commissioner for deposit in the clearing account the amount converted or misappropriated, together with a penalty equal to five times that amount but not less than $25. In addition, if the conversion or misappropriation is wilful, the employer is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $200, or by imprisonment for not more than 60 days, or by both.

(e) An employer shall maintain a record of the amount deducted from the wages of each employee and shall furnish a statement of the deductions to each employee at the times and in the manner the department prescribes by regulation. A deduction may not be made from those wages paid to an employee during a calendar year which are in excess of the wages subject to contributions under AS 23.20.175 . If an employee in the employ of two or more employers earns wages in one calendar year totaling more than the wages subject to contributions or if an employer through error makes a deduction and erroneously pays contributions on wages of an employee in excess of the wages subject to contributions during a calendar year, the amount of deductions in excess of those required by this chapter shall be refunded to the employee by the department upon application for them in accordance with regulations adopted by the department. Application must be made during the calendar year after the calendar year in which the deductions are made.



Sec. 23.20.170. - Rate of contributions.

(a) [Repealed, Sec. 80 ch 9 SLA 1980].

(b) An employer who is not entitled to a rate determination under AS 23.20.280 - 23.20.310 because the employer is ineligible under AS 23.20.281 shall pay contributions at a rate equal to the average industry tax rate as determined by the commissioner. Assignment by the commissioner of employers to industrial classification, for the purposes of this subsection, shall be to the industry group code specified in the most current version of the North American Industry Classification System, United States, in accordance with established classification practices found in the most current version of the North American Industry Classification System manual prepared by the United States Office of Management and Budget.

(c) The standard rate of contributions with respect to employment is 5.4 percent of wages paid. Reductions from the standard rate may only be made under this section and AS 23.20.280 - 23.20.310.



Sec. 23.20.175. - Base of contributions.

(a) [Repealed, Sec. 30 ch 100 SLA 1989].

(b) [Repealed, Sec. 30 ch 100 SLA 1989].

(c) For the purposes of AS 23.20.165 and 23.20.170, after December 31, 1982, wages do not include that part of remuneration paid during any calendar year to an individual by an employer or by a predecessor of the employer that exceeds 75 percent of the average annual wage, as defined in AS 23.20.520 , in Alaska for the preceding 12-month period ending June 30 computed to the nearest multiple of $100.



Sec. 23.20.180. - Records and analysis of experience with unemployment risk.

For each calendar year the department shall maintain separate accounts for each employer and claimant to obtain facts and studies upon which the legislature may determine whether an experience rating system should be adopted to require contributions from employers based upon their experience with unemployment risk, and, if so, the most equitable system for accomplishing this purpose consistent with the solvency of the unemployment compensation fund.



Sec. 23.20.185. - Interest on past due contributions.

(a) If contributions are not paid on the date on which they are due, the amount remaining unpaid bears interest at the rate of 12 percent per year from the due date until payment plus accrued interest is received by the department. Interest collected under this section shall be deposited in the clearing account of the unemployment compensation fund.

(b) Interest does not accrue on contributions from an estate in the hands of a receiver, executor, administrator, trustee in bankruptcy, common law assignee, or other liquidating officer after the date when the officer qualifies. However, contributions accruing with respect to employment of a person by the officer are due and draw interest in the same manner as contributions due from other employers.

(c) Payments of contributions erroneously paid to an unemployment compensation fund of another state which should have been paid to this state and which are refunded by the other state and paid by the employer to this state shall be considered paid to this state at the date of payment of the other state.

(d) Interest collected under this section shall periodically be transferred from the clearing account to the training and building fund.



Sec. 23.20.190. - Penalty for failure to file reports.

(a) An employer required to pay contributions under the provisions of AS 23.20.165 who fails to file a contribution report and wage schedule on the date it is due is subject to a penalty, to be assessed and collected in the same manner as contributions. If the report is filed within 30 days of the date it is due, the penalty is five percent of the contributions due. For each additional 30-day period or its fraction, the penalty is an additional five percent of the contributions due. However, the penalty may not exceed 25 percent of the contributions due in the aggregate and may not be less than $10 for each reporting period.

(b) If a report is filed after it is due and it is shown to the satisfaction of the department that the failure to file was due to a reasonable cause, a penalty may not be assessed or collected.

(c) Penalties collected under this section shall periodically be transferred from the clearing account to the training and building fund.

(d) An employer who has elected to make reimbursement payments under AS 23.20.277 who fails to file a contribution report and wage schedule on the date it is due is subject to a penalty, to be assessed and collected in the same manner provided under this section for failure to file a contribution report and wage schedule. If the report is filed not later than 30 days after the date it is due, the penalty is one-tenth of one percent of the total wages paid for the quarter. For each additional 30-day period or its fraction, the penalty is an additional one-tenth of one percent of the total wages paid for the quarter. However, the penalty may not exceed one-half of one percent of the total wages paid for the quarter in the aggregate and may not be less than $10 for each reporting period.

(e) The department may require an employer who fails to file a contribution report and wage schedule on the date it is due to file a monthly contribution report and wage schedule, with payment, not later than 30 days after the close of each month. A decision under this subsection shall be reviewed annually under regulations adopted by the department. The monthly contribution report and wage schedule is subject to the same interest and penalty provisions as provided in this section and in AS 23.20.185 .



Sec. 23.20.195. - Penalty for nonpayment of contribution.

(a) If the contributions are unpaid after 30 days from the date of mailing or personal delivery of a written demand for payment, the department may assess and collect in the same manner as contributions a penalty equal to the greater of 10 percent of the contributions due or $10.

(b) This penalty does not attach if within 30 days after mailing or personal delivery of the demand, arrangements for payments are made with the department, and payment is made in accordance with the arrangements.

(c) Penalties collected under this section shall periodically be transferred from the clearing account to the training and building fund.



Sec. 23.20.200. - Lien.

(a) A claim for contributions, including interest and penalties, not paid when due is a lien in favor of the state against all the real and personal property of the employer.

(b) The claim becomes a lien when the department records a notice of the lien with the recording officer of the recording district in which the property is located. The claim becomes a lien on a motor vehicle when the department files a notice of the lien in the office of the commissioner of administration. Filing or recording of the notice of lien is constructive notice of the lien against the property described in the notice to creditors of the owner, and to subsequent purchasers and encumbrancers.

(c) [Repealed, Sec. 80 ch 9 SLA 1980].

(d) The department may release a notice of lien by filing or recording a certificate of release in the manner prescribed for the filing or recording of a notice of lien. The department may not file or record a certificate of release until the amount of contributions, including interest, and penalties and costs, is paid, or until it receives assurance of payment which it considers adequate.



Sec. 23.20.205. - Notice of assessment, distraint, seizure, and sale.

(a) If the department finds that a contribution including interest or penalty on the contribution is delinquent, the department may issue a notice of assessment specifying the amount due and may serve it on the delinquent employer. The notice must inform the employer of the department's rights under (c) of this section. A peace officer or an authorized representative of the department may serve the notice personally or the department may mail the notice by certified or registered mail with return receipt requested.

(b) If the notice is served by mail the notice must be deposited in the post office, addressed to the delinquent employer at the employer's last address of record and the postage paid. The date of service is considered to be the day of delivery shown on the delivery receipt. However, if it appears the addressee is deliberately avoiding service, then the date of service is the day of mailing.

(c) Unless an appeal is filed under AS 23.20.220 , if the amount assessed is not paid within 30 days after personal service or mailing of the notice as required by (a) of this section, the department may collect the amount stated in the assessment by the distraint, seizure, and sale of the property, goods, chattels, and effects of the delinquent employer. Goods and property exempt from execution under the laws of this state are exempt from distraint and sale under this section.



Sec. 23.20.210. - Inventory and sale.

(a) Upon making a distraint, the department shall seize the property and make an inventory of it. The department shall mail or personally deliver a copy of the inventory to the owner of the property, and shall specify the time and place when the property is to be sold. Notice specifying the property to be sold and the time and place of sale shall be posted in at least two public places in the recording district of the judicial district where the seizure is made. The time of sale may not be less than 20 nor more than 30 days from the date of posting the notice. The department may adjourn the sale from time to time but adjournment may not exceed 90 days in all. The department or its authorized representative shall conduct the sale. The property may be sold by parcel or lot at a public auction. The department may set a minimum price to include the expenses of making the levy and advertising the sale, and if the amount bid for the property at the sale is not equal to the minimum price fixed by the department, the department or its representative may declare the property purchased by the department for the minimum price. The department shall credit the delinquent account with the amount received at the sale for the property after defraying the costs of distraint, seizure, and sale. The department may sell the property acquired by it at public or private sale, and shall deposit the amount received in the unemployment compensation fund.

(b) Upon sale of the property, the department shall issue a bill of sale or a deed to the purchaser. The bill of sale or the deed is prima facie evidence of the regularity of the proceedings of the department in making the sale. The bill of sale or the deed transfers to the purchaser all right, title, and interest of the delinquent employer in the property. The department shall first apply the proceeds of the sale toward reimbursement of the administration fund for the costs of distraint, seizure, and sale and the balance toward satisfaction of the delinquent account. The department shall refund the excess to the delinquent employer.



Sec. 23.20.215. - Notice and order to withhold and deliver.

(a) The department may issue a notice and order to withhold and deliver property of any kind to a person or a political subdivision or department of the state when (1) the department has reason to believe that the person, political subdivision, or department possesses property which is due, owing, or the property of another person; and (2) notice and order of assessment has been served, at least 30 days before the issuance of the notice and order to withhold and deliver.

(b) A peace officer or an authorized representative of the department may serve the notice to withhold and deliver. The person, political subdivision, or department upon whom service is made shall answer the notice within 10 days.

(c) If the person, political subdivision, or department possesses property, credits, or money subject to the claim of the department, it shall deliver the property to the department immediately upon demand. The department shall hold the property in trust for application on the indebtedness involved or for return, without interest, in accordance with final determination of liability or nonliability, or in the alternative, there shall be furnished a sufficient bond satisfactory to the department conditioned upon final determination of liability.

(d) If a person fails to answer the order to withhold and deliver within the time prescribed, the superior court in the judicial district in which the order is served may enter a judgment by default against the person for the full amount claimed by the department in the notice to withhold and deliver, together with costs.



Sec. 23.20.220. - Appeals.

(a) When a notice of assessment is delivered or mailed to a delinquent employer, the employer may within 30 days file an appeal in writing with the department, stating that the assessment is unjust or incorrect and requesting a hearing on it. The period for filing an appeal may be extended for a reasonable period for good cause. The appeal must set out the reasons the assessment is objected to and the amount of contributions that the employer admits is due, and must be accompanied by a bond or deposit of other security in the amount of the assessment to ensure collection. The department may waive the security requirement if the employer submits proof of solvency or reasonable assurance, as prescribed by regulations, that the contributions, interest, and penalties due are not in jeopardy. If the employer fails to provide the required security, the collection under AS 23.20.205 (c) is not stayed. The department shall adopt regulations for procedures for an appeal under this subsection.

(b) If the appeal is accompanied by the required security or the department has waived the security requirement, filing an appeal on a disputed assessment with the department stays the sale provided for in AS 23.20.210 until a final decision on the assessment is made. However, the filing of an appeal does not affect the right of the department to perfect a lien as provided in AS 23.20.200 .

(c) After granting the appellant reasonable opportunity for fair hearing, the department shall make a decision on the appeal. The department's decision is final unless the appellant initiates a proceeding for judicial review in the manner provided by AS 23.20.445 .

(d) When an order and notice of assessment becomes final, the superior court shall upon application of the department enter a judgment on the amount provided for in the order and notice of assessment. The judgment has the same effect as a judgment entered in a civil action.



Sec. 23.20.225. - Adjustments and refunds.

(a) Within two years after contributions or interest are erroneously paid, an employer who has paid such contributions or interest may file a written petition with the department for an adjustment of the payment as an offset against subsequent contribution payments, or for a refund of the payment when the adjustment as an offset cannot be made. If the department upon ex parte consideration determines that the contributions or interest were erroneously collected, it shall allow the employer to make an adjustment without interest. For like cause and within the same period, adjustment or refund may be made on the department's own motion.

(b) If the department finds upon ex parte consideration that it cannot determine that an adjustment or refund should be allowed, it shall deny the application and notify the employer in writing. Within 30 days after notification is mailed or delivered to the employer, whichever happens first, the employer may file a petition in writing with the department for a hearing. However, the right to a hearing does not apply when an assessment has been appealed from and has become final as provided in AS 23.20.220 . The petition shall set forth the reasons for granting a hearing and the amount which the petitioner believes should be adjusted or refunded. If a petition is not filed within the time prescribed, the determination of the department as stated in the notice is final.

(c) After granting the petitioner reasonable opportunity for fair hearing, the department shall make a decision on the petition. The decision is final unless the petitioner initiates a proceeding for judicial review in the manner provided by AS 23.20.445 .

(d) If not later than two years after the date of payment of interest or penalty an employer who has made such a payment determines that it was made erroneously, the employer may file a written petition with the department to have any subsequent amount of interest or penalties which has been, or might be, assessed against the employer, adjusted by the amount of the erroneous payment, or, if it appears that this adjustment would not be feasible within a reasonable time, the employer may request a refund of the erroneous payment. If the department upon ex parte consideration determines that the payment of interest or penalties, or any portion of it, was erroneous, it shall allow such an employer to make an adjustment in an amount equal to that erroneously paid, without interest, in connection with any subsequent interest or penalty payment which may be due, or, if this adjustment cannot be made, the department shall refund the amount, without interest, from the fund into which the payment was deposited or transferred. Refunds of interest and penalties erroneously collected may be made from the clearing account of the unemployment compensation fund or from the training and building fund if they were transferred to and deposited in that fund. Interest and penalty payments may not be refunded from the unemployment compensation fund. If an employer to whom a refund is due does not file a petition for the refund, the department may make an adjustment or refund of interest or penalties on its own initiative for like cause and subject to the same conditions.

(e) The department shall adopt regulations providing for the disposition of excess contributions paid to the unemployment compensation fund under AS 23.20.130 after notice and opportunity for hearing.



Sec. 23.20.230. - Arbitrary reports.

If an employing unit fails or neglects to make or file a report or return required by this chapter, the department, upon the basis of knowledge available to it, may arbitrarily make a report on behalf of the employing unit. The report is considered prima facie correct.



Sec. 23.20.235. - Jeopardy assessment.

If the department has reason to believe that an employer is insolvent or if the collection of contributions accrued will be jeopardized by delaying collection, the department may make an immediate assessment and may proceed to enforce collection immediately. However, interest does not begin to accrue upon the contribution until the date when the contribution normally becomes delinquent.



Sec. 23.20.240. - Collection of delinquent contributions.

(a) If after notice an employer defaults in the payment of contribution or interest, the amount due may be collected by a person authorized by law and authorized by the department, by civil action in the name of the state, or by both methods. The department shall include in the amount due the fees or costs charged the department by the person for the collection of the delinquent amount. An employer who is liable shall pay the cost of the collection, including collection fees charged, and the costs of legal action.

(b) A lien created by this chapter may be foreclosed by decree of the court in the action.

(c) The court shall hear a civil action brought under this section to collect contributions or interest at the earliest possible date and the action is entitled to preference on the calendar of the court over all other civil actions except petitions for judicial review under this chapter and cases arising under the workers' compensation laws of the state.

(d) The courts in this state shall, in the manner provided in this section, entertain actions to collect contributions or interest for which liability has accrued under the employment security law of another state if the other state has a similar provision for actions to collect contributions due this state in its employment security law.

(e) The attorney general may commence action in this state as agent for and on behalf of any other state to enforce judgments and liabilities for unemployment insurance contributions, penalties, interest, and benefit overpayments due such state which extends a like comity to this state if the requesting state agrees to pay the costs which may be assessed by the court against the plaintiff.

(f) In this section, "employer" as defined in AS 23.20.520 also includes an officer or employee of a corporation, a member, manager, or employee of a limited liability company, or a member or employee of a partnership, including a limited partnership and a limited liability partnership, who, as an officer, employee, manager, or member, is under a duty to pay the contributions as required by (a) of this section.



Sec. 23.20.242. - Appeals by officer, manager, member, or employee.

The department shall permit each officer or employee of a corporation, member, manager, or employee of a limited liability company, or member or employee of a partnership, including a limited partnership and a limited liability partnership, who is required to pay the contributions and interest owed by the corporation, limited liability company, or partnership, including the limited partnership and the limited liability partnership, under AS 23.20.165 - 23.20.278 to appeal individually their duty to pay under those sections.



Sec. 23.20.245. - Remedies cumulative.

Remedies given to the state under this chapter for the collection of contributions and interest are cumulative. An action taken by the department may not be construed to be an election on the part of the state to pursue one remedy to the exclusion of another.



Sec. 23.20.247. - Employer's security for delinquent contributions.

Sec. 23.20.247. Employer's security for delinquent contributions.

(a) If the department determines that an employer has been delinquent in paying contributions owed to the fund for two or more calendar quarters, the department may require an employer to deposit and keep on deposit with the department a sum equal to the contributions payable to the fund for the four completed calendar quarters immediately preceding the delinquency. If the employer does not have four completed payroll quarters immediately before the delinquency, the department shall estimate the employer's annual contributions, based on contributions payable for the completed payroll quarters. In lieu of the deposit, the department may accept a bond or other security equal in value to the required deposit. The deposit, bond, or other security accepted by the department does not relieve the employer from making contributions to the fund or paying delinquent contributions, interest, and penalties as provided in this chapter. After notice and opportunity for hearing related to the application of the security, the department may immediately apply all or part of the deposit, bond, or other approved security to the employer's delinquent contributions, interest, or penalties arising under this chapter.

(b) Unless precluded by other law, the deposit, bond, or other security accepted by the department shall take priority over all other liens, claims, or encumbrances and shall be exempt from any process, attachment, garnishment, or execution.

(c) If an employer ceases to be an employer subject to this chapter, the department shall, upon receipt of all payments due the fund, refund to the employer the deposits remaining to the employer's credit and shall cancel any bond or other security accepted by the department under this section. The department may return, in whole or part, the deposit, bond, or other security accepted by the department under this section to the employer if the employer is current in paying contributions under this section for eight consecutive quarters.



Sec. 23.20.248. - Injunctive relief.

(a) If an employer does not deposit and keep on deposit the security required by the department under AS 23.20.247 , the department, through the attorney general, may bring an action in superior court to enjoin the employer from operating any business as an employer within the state until

(1) the employer is current on all final assessments, including interest and penalties made under this chapter; and

(2) if requested, the employer deposits and keeps on deposit the security described in AS 23.20.247 to protect against future failures and to comply with this chapter.

(b) The department may not seek injunctive relief under (a) of this section until the department has given the employer at least 30 days to comply with an order relating to security under AS 23.20.247 .

(c) The department may not be required to post a bond for injunctive relief under this section.



Sec. 23.20.250. - Lien upon distribution or assignment of assets.

(a) If the assets of an employer are distributed under a court order, including a receivership, probate, legal dissolution, or a similar proceeding, or in the case of an assignment for the benefit of creditors, a composition, or a similar proceeding, contributions which are or which become due are a lien upon all the assets of the employer. The lien is prior to all other liens or claims except a prior tax lien, a lien filed or recorded under AS 23.20.200 , or a claim for remuneration of service of not more than $250 to each claimant, earned within six months before the starting of the proceeding.

(b) The existence of a condition of insolvency or the institution of a judicial proceeding for legal dissolution or of a proceeding for distribution of assets causes the lien to attach without action on behalf of the department or the state.

(c) In the event of an employer's adjudication in bankruptcy, judicially-confirmed extension proposal, or composition, under 11 U.S.C. (Federal Bankruptcy Act), contributions that are or become due are entitled to the priority provided under that Act, as amended.



Sec. 23.20.255. - Compromise of contributions.

(a) The department may compromise a claim for contributions, interest, or penalties existing or arising under this chapter in any case where collection of the full claim would result in the insolvency of the employing unit or individual from whom the contributions, interest, or penalties are claimed.

(b) If the department compromises a claim, there shall be filed with the department a statement of the amount of contributions, interest, and penalties imposed by law and claimed due, a complete record of the compromise agreement, and the amount actually paid in accordance with the terms of the compromise agreement.

(c) A person who, in connection with a compromise or offer of compromise, wilfully conceals from an officer or employee of the state property belonging to an employing unit or individual liable for contributions, interest, or penalties, or receives, destroys, mutilates, or falsifies a book, document, or record, or makes a false statement under oath relating to the financial condition of the employing unit or individual liable for contributions, upon conviction, is punishable by a fine of not more than $5,000, or by imprisonment for not more than one year, or by both.

(d) If the department accepts a compromise, the compromise is final and conclusive at the time stated in it or at the time agreed to, and, except upon showing of fraud, malfeasance, misrepresentation of a material fact, or failure to meet the terms of the compromise, the case may not be reopened as to the matters agreed upon.



Sec. 23.20.260. - Liability of successor employer.

(a) The contributions required by this chapter are a lien upon the property of an employer subject to the provisions of the chapter who sells out the business or stock of goods, who quits business, or whose property used or acquired in the business is sold under voluntary conveyance or under foreclosure, execution or attachment, distraint, or other judicial proceeding.

(b) The employer shall file the reports which the department prescribes and pay the contributions required by this chapter with respect to wages payable for employment up to the date of the occurrence of each contingency.

(c) The purchaser or successor in business shall withhold enough purchase money to cover the amount of contributions due and unpaid until the employer produces a receipt from the department showing that the contributions have been paid, or a certificate that no contributions are due. If the purchaser or successor fails to withhold purchase money as provided, and the contributions are not paid within 10 days, the purchaser or successor is personally liable for the payment of the contributions accrued and unpaid on account of the operation of the business by the former owner.



Sec. 23.20.265. - Liability of contractor and principal for contributions.

(a) An employing unit which contracts with or has under it a contractor or subcontractor who is an employer under the provisions of this chapter may not make a payment to the contractor or subcontractor for a debt due until the contractor or subcontractor has paid or furnished a sufficient bond acceptable to the department for payment of contributions, including penalty and interest, due or to become due for personal services which have been performed by individuals for the contractor or subcontractor arising during the course of the employment of the contractor or subcontractor by the employing unit.

(b) Failure to comply with this section makes the employing unit directly liable for the contributions and interest and the department has the remedies of collection against the employing unit under this chapter as though the services in question were performed directly for the employing unit.

(c) Upon request, the department may notify an employing unit of its contractor's or subcontractor's liability for contributions, interest, and penalties under this chapter to allow the employing unit to comply with this section.



Sec. 23.20.270. - Limitation of actions and uncollectible accounts.

(a) The department shall begin action for the collection of contributions, including interest and penalties, imposed by this chapter by assessment or suit within five years after a return is filed. A proceeding for the collection of these amounts may not be begun after the expiration of this period. In case of a false or fraudulent return with intent to evade contributions, or in the event of a failure to file a return, the contributions may be assessed, or a proceeding in court for the collection of the contributions may be begun, at any time.

(b) The department may charge off as uncollectible and no longer an asset of the unemployment compensation fund a delinquent contribution after five years from the date of delinquency, if the department is satisfied that there are no available means by which the contribution may be collected.



Sec. 23.20.275. - Service of process.

Process for assessment and collection of contributions may be served inside and outside the state. In addition to any other method of service provided for in this chapter, service may be made by certified or registered mail.



Sec. 23.20.276. - Financing benefits paid to employees of nonprofit organizations; election.

(a) Benefits paid to employees of nonprofit organizations shall be financed in accordance with the provisions of this section and AS 23.20.277. For the purposes of this section and AS 23.20.277 , a nonprofit organization is an organization, or group of organizations, described in 26 U.S.C. 501(c)(3) (Internal Revenue Code) and exempt from income tax under 26 U.S.C. 501(a).

(b) A nonprofit organization described in this section which, under AS 23.20.525(a)(6), is, or becomes, subject to this chapter on or after January 1, 1972 shall pay contributions under the provisions of AS 23.20.165, unless it elects, in accordance with this section, to pay to the department for the unemployment compensation fund an amount equal to the amount of regular benefits and of one-half of the extended benefits paid, that is attributable to service in the employ of the nonprofit organization, to individuals for weeks of unemployment which begin during the effective period of the election.

(c) A nonprofit organization which is, or becomes, subject to this chapter on January 1, 1972 may elect to become liable for payments in place of contributions for a period of not less than one taxable year beginning with January 1, 1972 if it files with the department a written notice of its election within the 30-day period immediately following January 1, 1972, or within a like period immediately following the date of enactment of this subsection, whichever occurs later.

(d) A nonprofit organization which becomes subject to this chapter after January 1, 1972 may elect to become liable for payments in place of contributions for a period of not less than 12 months beginning with the date on which this subjection begins by filing a written notice of its election with the department not later than 30 days immediately following the date of the determination of the subjection.

(e) A nonprofit organization which makes an election in accordance with (c) or (d) of this section will continue to be liable for payments in place of contributions until it files with the department a written notice terminating its election. The notice must be filed not later than 30 days before the beginning of the taxable year for which the termination will first be effective.

(f) A nonprofit organization which has been paying contributions under this chapter for a period after January 1, 1972 may change to a reimbursable basis by filing with the department not later than 30 days before the beginning of any taxable year a written notice of election to become liable for payments in place of contributions. This election is not terminable by the organization for that and the next taxable year.

(g) The department may for good cause extend the period within which a notice of election or a notice of termination must be filed and may permit an election to be retroactive in effect but not any earlier than with respect to benefits paid after December 31, 1971.

(h) The department, in accordance with regulations it adopts, shall notify each nonprofit organization of any determination which it may make of its status as an employer and of the effective date of any election which it makes and of any termination of election. These determinations are subject to reconsideration, appeal, and review in accordance with the provisions of AS 23.20.410 - 23.20.470.



Sec. 23.20.277. - Reimbursement payments by nonprofit organizations and government entities.

(a) Payments in place of contributions by nonprofit organizations shall be made in accordance with the provisions of this section including either (b) or (c) of this section.

(b) At the end of each calendar quarter, or at the end of any other period as determined by the department, the department shall bill each government entity, nonprofit organization, or group of nonprofit organizations that has elected to make payments in place of contributions, for benefits paid during the quarter or other prescribed period that are attributable to service in the employ of the government entity, nonprofit organization, or group. In the case of nonprofit organizations and groups of nonprofit organizations, the amount billed is an amount equal to the full amount of regular benefits plus extended benefits that are not reimbursable by the federal government. In the case of a government entity the amount billed is an amount equal to the full amount of the regular benefits plus the full amount of the extended benefits paid.

(c) Each nonprofit organization that has elected payments in place of contributions may request permission to make payments as provided in this subsection. This method of payment becomes effective upon approval by the department. At the end of each calendar quarter or at the end of any other period as determined by the department, the department shall bill each nonprofit organization for an amount representing one of the following:

(1) for 1972, .25 percent of its total payroll for 1971;

(2) for years after 1972, that percentage of its total payroll for the immediately preceding calendar year as the department determines; the determination shall be based each year on the average benefit costs attributable to service in the employ of nonprofit organizations during the preceding calendar year;

(3) for any organization which did not pay wages throughout the four calendar quarters of the preceding calendar year, that percentage of its payroll during the year as the department determines.

(d) At the end of each taxable year, the department may modify the quarterly percentage of payroll thereafter payable by the nonprofit organization in order to minimize excess or insufficient payments.

(e) At the end of each taxable year, the department shall determine whether the total of payments for the year made by a nonprofit organization or group of nonprofit organizations is less than, or in excess of, the total amount of regular benefits plus extended benefits not reimbursable by the federal government paid to individuals during the taxable year based on wages attributable to service in the employ of the nonprofit organization or group. In the case of a government entity that has elected to make payments under this section, the department shall determine whether the total of payments for the year is less than, or in excess of, the total amount of regular benefits plus the total amount of extended benefits as determined in this subsection. Each organization or group whose total payments for the taxable year are less than the amount so determined is liable for payment of the unpaid balance to the fund in accordance with (f) of this section. If the total payments exceed the amount so determined for the taxable year, all or part of the excess may, at the discretion of the department, be refunded from the fund or retained in the fund as part of the payments that may be required for the next taxable year.

(f) Payment of any bill rendered under (b) or (c) of this section shall be made not later than 30 days after the bill was mailed to the last known address of the nonprofit organization or was otherwise delivered to it, unless there has been an application for review and redetermination in accordance with (h) of this section.

(g) Payments made by any nonprofit organization under the provisions of this section may not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the organization; nor may contributions be required of an employee on the basis of wages paid to that employee for services performed by the employee in employment for a nonprofit organization which makes an election to become liable for payments in place of contributions under AS 23.20.276, and the wages are paid during the period of election.

(h) The amount due, specified in a bill from the department, is conclusive on the organization unless, not later than 30 days after the bill was mailed to its last address of record or otherwise delivered to it, the organization files an application for redetermination by the department, setting out the grounds for the application. The department shall promptly review and reconsider the bill and shall thereafter issue a redetermination in any case in which an application for redetermination has been filed. Any redetermination is conclusive on the organization unless, not later than 30 days after the redetermination was mailed to its last address of record or otherwise delivered to it, the organization files an appeal to the commissioner, setting out the grounds for the appeal. Proceedings on appeal to the commissioner from the amount of a bill rendered under this subsection or a redetermination of the amount shall be in accordance with AS 23.20.410 - 23.20.470.

(i) Past due payments of amounts in place of contributions are subject to the same interest and penalties that, under AS 23.20.185 - 23.20.195, apply to past due contributions.

(j) At the discretion of the department, a nonprofit organization that elects to become liable for payments in place of contributions under AS 23.20.276 is required, within 30 days after the effective date of its election, to execute and file with the department a surety bond approved by the department or it may elect instead to deposit with the department money or securities. The amount of the bond or deposit shall be determined by the department in accordance with regulations adopted by the department.

(k) If a nonprofit organization is delinquent in making payments in place of contributions as required under this section, the department may terminate that organization's election to make payments in place of contributions as of the beginning of the next taxable year, and the termination is effective for that and the next taxable year.

(l) Each employer that is liable for payments in place of contributions shall pay to the department for the fund the amount of regular benefits plus the extended benefits not reimbursable by the federal government paid to individuals that are attributable to service in the employ of that employer. However, a government entity that has elected to make payments under this section is liable for the amount of regular benefits plus the full amount of extended benefits that are attributable to service in the employ of that entity. If benefits paid to an individual are based on wages paid by more than one employer and one or more of these employers is liable for payments in place of contributions, the amount payable to the fund by each employer that is liable for payments shall be determined by the department in accordance with regulations adopted by the department.



Sec. 23.20.278. - Financing benefits paid to employees of the state and its political subdivisions.

A political subdivision or a department, division, or other agency of the state subject to this chapter, under AS 23.20.525 (a)(4) and (14), shall pay contributions under the provisions of AS 23.20.165 , unless it elects to reimburse the department for the unemployment compensation fund according to the provisions applicable to nonprofit organizations under AS 23.20.276 and 23.20.277.






Article 04 - EXPERIENCE RATING

Sec. 23.20.280. - Eligible employer.

(a) An employer is eligible for a rate determination in accordance with the provisions of AS 23.20.280 - 23.20.310 and the department regulations if the employer has been subject to this chapter throughout not less than the four consecutive calendar quarters ending with the computation date and remains subject to this chapter into the calendar quarter which immediately precedes the effective date of the rate. An employer is not eligible for a rate determination under AS 23.20.280 - 23.20.310 if, with respect to a calendar quarter in or preceding the employer's qualifying period, the employer has failed to file contribution or payroll reports or to pay contributions, interest, and penalties required by this chapter within 60 days after the computation date or within 10 days after the department has mailed the employer written notice of the delinquency or of failure to file reports, or of both, by registered or certified mail to the employer's last address of record, whichever is the later date.

(b) A report made arbitrarily for an employer by the department under AS 23.20.230 does not entitle an employer to a rate determination under AS 23.20.280 - 23.20.310, but the report may be used to establish a rate determination in the discretion of the commissioner.

(c) An employer who, because of failure to pay contributions or file reports timely, does not qualify for a rate determination under AS 23.20.280 - 23.20.310 shall pay contributions at the highest rate provided in AS 23.20.280 - 23.20.310.



Sec. 23.20.281. - Ineligible employer.

An employer who has been subject to this chapter less than four calendar quarters immediately preceding the computation date is not entitled to a rate determination under AS 23.20.280 - 23.20.310 and the employer shall pay contributions at the standard rates specified in AS 23.20.170(b).



Sec. 23.20.285. - Quarterly decline quotients.

(a) The department shall determine each eligible employer's contribution rate by the procedures set out in AS 23.20.280 - 23.20.310. The department shall put the employer's quarterly payrolls in chronological order beginning with the first calendar quarter in the qualifying period and ending with the last calendar quarter in the period. If an employer's payroll in a calendar quarter is less than the payroll in the preceding quarter in the qualifying period, the quarterly decline quotient shall be computed to at least nine decimal places by dividing the amount of the decline by the amount of the payroll in the preceding calendar quarter.

(b) For the purpose of computing quarterly decline quotients, the department may, by regulation, prescribe (1) the manner in which wages paid in the form of annual bonuses or other lump-sum payments for service performed over a period of more than three months are apportioned among the calendar quarters of the calendar year in which the service was performed; and (2) the method for making adjustments in quarterly payrolls to eliminate the effect upon quarterly decline quotients resulting from unemployment which would not be compensable by reason of the labor dispute provision of AS 23.20.383 .

(c) The department shall determine the sum of each eligible employer's decline quotients and shall weight the sum by adding to it 1.000000000 for each quarter in the employer's qualifying period in which the employer has no payroll, which quarter immediately follows a quarter in which the employer has no payroll. Each eligible employer's average quarterly decline quotient shall be computed to the ninth decimal place by dividing the sum of the quarterly decline quotients for the employer, weighted when required by this section, by the number of quarters in the employer's qualifying period less one.



Sec. 23.20.290. - Rate determination.

(a) The department shall determine each eligible employer's ratable payroll. The department shall then put all eligible employers in the order of their average quarterly decline quotients beginning with the smallest average decline quotient and shall determine, with respect to each employer, the cumulative ratable payroll during the four consecutive quarters ending with the computation date of the employer together with all employers who precede the employer on the list.

(b) The department shall segregate the employers into groups in accordance with cumulative ratable payroll. The limits of the groups are those set out in column B of the table in (c) of this section. Each of these groups shall be identified by the rate class number in column A which is opposite the figures in column B which represent the percentage limits of each group. An employer shall be assigned the experience factor in column C which is opposite the rate class in which the greater part of the employer's ratable payroll falls. If one-half of the employer's ratable payrolls falls in one class, and one-half in another, the employer shall be assigned to the lower numbered rate class. An employer may not be assigned to a higher numbered rate class than is assigned to another employer with the same average quarterly decline quotient.

(c) Beginning January 1, 1997, the rate of contributions for each employer is 80 percent of the average benefit cost rate multiplied by the employer's experience factor set out in column C of the table in this subsection opposite the employer's applicable rate class set out in column A plus the fund solvency adjustment required under (f) of this section. However, the rate of contributions for an employer may not be less than one percent or more than six and one-half percent. The rate of contributions for an employer in rate class 21 may not be less than 5.4 percent. The rate of contributions for an employer must be rounded to the nearest 1/100th of one percent.

COLUMN A COLUMN B COLUMN C

Rate Class Cumulative Experience

Ratable Payroll Factor

at least but less than

(percent) (percent)

1 5 .40

2 5 10 .45

3 10 15 .50

4 15 20 .55

5 20 25 .60

6 25 30 .65

7 30 35 .70

8 35 40 .80

9 40 45 .90

10 45 50 1.00

11 50 55 1.00

12 55 60 1.10

13 60 65 1.20

14 65 70 1.30

15 70 75 1.35

16 75 80 1.40

17 80 85 1.45

18 85 90 1.50

19 90 95 1.55

20 95 99.99 1.60

21 99.99 1.65

(d) Beginning January 1, 1997, and for each succeeding year thereafter, the rate of contributions payable by each employee of an employer who is subject to AS 23.20.165 is 20 percent of the average benefit cost rate as determined in (e) of this section rounded to the nearest 1/100th of one percent. However, the rate of contributions for an employee may not be less than one-half percent or more than one percent.

(e) The department shall determine the average benefit cost rate as follows:

(1) the department shall determine the amount of benefits paid to insured workers during the last three computation years;

(2) the department shall subtract from the amount determined in (1) of this subsection the amount of any benefits reimbursed to the fund and the amount of interest earned on the trust fund balance during those computation years;

(3) the department shall divide the amount determined in (2) of this subsection by the total wages paid by all employers required to pay contributions under this chapter during the first three of the last four computation years;

(4) the department shall determine the amount of total wages subject to contributions under this chapter paid during the preceding computation years;

(5) the department shall determine the amount of all wages paid to insured workers during the preceding computation year;

(6) the department shall subtract from the amount determined in (5) of this subsection the amount of wages paid during the preceding computation year by employers who elect to reimburse the department under AS 23.20.276 and 23.20.277;

(7) the department shall divide the amount determined in (4) of this subsection by the amount determined in (6) of this subsection; and

(8) the department shall divide the amount determined in (3) of this subsection by the amount determined in (7) of this subsection.

(f) An employer shall pay a fund solvency adjustment equal to the contribution rate set out in column B of the table in this subsection opposite the reserve rate of the fund set out in column A. However, the fund solvency adjustment rate of an employer may not increase or decrease more than three-tenths of one percent from one year to the next.

COLUMN A COLUMN B

Fund Solvency

Reserve Rate Contribution

at least but less than

(percent) (percent) (percent)

3.6 -0.4

3.5 3.6 -0.3

3.4 3.5 -0.2

3.3 3.4 -0.1

3.0 3.3 0.0

2.9 3.0 0.1

2.8 2.9 0.2

2.7 2.8 0.3

2.6 2.7 0.4

2.5 2.6 0.5

2.4 2.5 0.6

2.3 2.4 0.7

2.2 2.3 0.8

2.1 2.2 0.9

2.0 2.1 1.0

2.0 1.1



Sec. 23.20.295. - Rates for successors in business.

(a) When an employing unit, whether or not an employer within the meaning of AS 23.20.520 , succeeds to or acquires substantially all of the operating assets of an organization, trade, or business of another employing unit which at the time of acquisition was an employer subject to this chapter, the payroll records of the predecessor employer shall be transferred as of the date of acquisition to the successor employer for the purpose of determining an employer's qualifying period and for all other purposes of rate determination.

(b) If the successor employer was an employer subject to this chapter before the date of acquisition, the rate of contributions for the remainder of the calendar year of acquisition is the successor employer's rate for the period immediately preceding the date of acquisition; the rate for the succeeding years is based on the total of the successor employer's payrolls consolidated with those of the predecessor.

(c) If the successor was not an employer before the date of acquisition, the rate is the rate applicable to the predecessor employer for the period immediately preceding the date of acquisition provided there was only one predecessor or there were only predecessors with identical rates. If the predecessor rates were not identical, the successor's rate is the highest rate applicable to any of the predecessor employers with respect to the period immediately preceding the date of acquisition.

(d) This section does not apply to an acquisition if the acquisition is determined by the commissioner

(1) to have been primarily for the purpose of obtaining a more favorable rate of contributions under AS 23.20.280 - 23.20.310,

(2) to be inequitable to the parties, or

(3) to be contrary to the public interest.



Sec. 23.20.300. - Corrections and adjustments.

Corrections or modifications of an employer's payroll may be taken into account within two years after the computation date for the purpose of a reduction or increase in the employer's rate. When an adjustment is made in an employer's payroll or in an employer's average quarterly decline quotient after rates have been assigned, the adjustment may not alter the position of another employer on the schedule or the contribution rate of another employer. The employer for whom the adjustment in decline quotients is made shall be placed in the class in which another employer with the nearest similar average quarterly decline quotient is placed.



Sec. 23.20.305. - Application for review.

(a) The department shall promptly notify each employer of the rate of contributions for the employer as determined for a calendar year under AS 23.20.280 - 23.20.310. The determination becomes conclusive upon the employer unless within 30 days after the notice is mailed to the employer's last address of record or delivered to the employer, the employer files an application for review and redetermination, setting out the reasons for the application.

(b) If the commissioner grants review, the employer shall be promptly notified and shall be granted a reasonable opportunity for a fair hearing. The commissioner shall make a redetermination and shall notify the employer of the redetermination and the reason for it.

(c) If the commissioner denies a review, the commissioner shall notify the employer of the denial and the reasons for the denial. A redetermination or a denial of review becomes final, unless within 30 days after the notice is mailed to the last address of record of the employer, or delivered to the employer, the employer initiates judicial review in accordance with AS 23.20.445 .



Sec. 23.20.310. - Definitions for AS 23.20.280 - 23.20.310.

In AS 23.20.280 - 23.20.310

(1) "computation date" means June 30 of the year immediately preceding the calendar year for which the contribution rates are effective;

(2) "computation year" means the 12 months beginning July 1 and ending June 30;

(3) "payroll" means all wages paid by an employer to individuals in the employ of the employer for service in employment as defined in this chapter;

(4) "qualifying period" means the three-year period of 12 consecutive calendar quarters ending on the computation date; for an employer who has not been subject to this chapter during each of the 12 calendar quarters ending with the computation date, "qualifying period" means the period ending with the computation date and beginning with the first calendar quarter in the 12 quarter period in which the employer was subject to this chapter, but in no event shall an employer's qualifying period be less than the four consecutive calendar quarters ending with the computation date; an employing unit is subject to this chapter beginning with the start of the first quarter in which the employing unit pays wages under this chapter, and ending with the end of the calendar quarter in which either the employing unit files closing contribution and wage reports under regulations adopted by the department, or the account is closed by the independent action of the commissioner;

(5) "quarterly payroll" means all wages paid by the employer during a calendar quarter;

(6) "ratable payroll" means that part of an employer's payroll for the four consecutive calendar quarters ending on the computation date as is subject to payment of contributions; for the purpose of determining the rate for a newly subject employer under AS 23.20.280 - 23.20.310 the definition of employment in force at the time that the employer becomes subject to this chapter applies to service performed for the employer before the date on which the employer becomes subject;

(7) "reserve rate" means the ratio of the total amount available for benefits in the unemployment trust fund on September 30, immediately following the computation date, to the payroll of employers required to pay contributions under the provisions of AS 23.20.165 for the 12 consecutive calendar months ending on the computation date, expressed as a percentage.






Article 05 - COVERAGE

Sec. 23.20.315. - Coverage determination.

(a) On its own motion or on the application of an employing unit, the department shall, on the basis of facts found by it, determine whether the employing unit is an employer and whether service performed for it constitutes employment.

(b) Within one year or a longer time which the department for good cause allows, after a determination has been made under (a) of this section, the department may reconsider its determination in the light of additional evidence and make a redetermination.

(c) The department shall mail or deliver a notice of its determination made under (a) or (b) of this section to the last address of record of the employing unit affected. The notice must include a statement of the supporting facts found by the department.

(d) Within 30 days after a notice of a determination has been mailed or delivered to the last address of record of an employing unit, the employing unit may apply to the department to reconsider its determination in the light of additional evidence and to issue a redetermination. The department shall, if the request is granted, mail or deliver to the last address of record of the employing unit affected a notice of the redetermination. The notice must include a statement of the supporting facts found by the department. If the department denies the request for redetermination, it shall furnish a notice of the denial of the application.

(e) Within 30 days after a notice of a determination made under (a), (b), or (d) of this section or a denial of the application under (d) of this section has been mailed or delivered to the last address of record of an employing unit, the employing unit may appeal from the determination to the department. The department shall give the parties a reasonable opportunity for a fair hearing as provided in the case of hearings before appeal tribunals in AS 23.20.410 - 23.20.470. The decision of the department is final unless, within 30 days after the decision is mailed or delivered to the last address of record of a party, the party initiates judicial review in accordance with AS 23.20.445.



Sec. 23.20.320. - Conclusiveness of determination.

A determination of the status of an employing unit by the department under AS 23.20.315 in the absence of appeal, and a final determination of the department upon an appeal, together with the record of the proceeding are admissible in a subsequent proceeding under this chapter. If the determination is supported by substantial evidence and there is no fraud, the determination is conclusive, except as to an error of law, upon an employing unit which is a party to the proceeding.



Sec. 23.20.325. - Elective coverage of excluded service.

(a) A service performed for an employing unit which is excluded under the definition of employment, and with respect to which no payments are required under the employment security law of another state or of the federal government, is considered employment for all purposes of this chapter if the department approves a written election to that effect filed by the employing unit for which the service is performed, as of the date stated in the approval. The department may not approve an election unless it (1) includes all the service of the type specified in each establishment or place of business for which the election is made, and (2) is made for not less than two calendar years.

(b) A service which because of an election by an employing unit under (a) of this section is employment subject to this chapter ceases to be employment subject to the chapter as of January 1 of a calendar year after the two calendar years of the election, only if not later than March 15 of the year (1) the employing unit has filed with the department a written notice to that effect, or (2) the department on its own motion has given notice of termination of coverage.



Sec. 23.20.326. - Elective coverage by political subdivisions. [Repealed, Sec. 25 ch 122 SLA 1977].

Repealed or Renumbered






Article 06 - BENEFITS

Sec. 23.20.330. - Claims.

Claims for benefits and notices of unemployment shall be made in accordance with the regulations that the department adopts.



Sec. 23.20.335. - Notice to employees.

An employer shall post and maintain in places readily accessible to individuals in the service of the employer printed statements concerning the regulations or other matters which the department prescribes by regulation. An employer shall supply individuals in the service of the employer with copies of the printed statements or materials relating to claims for benefits which the department prescribes by regulation. The department shall supply the printed statements to an employer without cost.



Sec. 23.20.340. - Determination of claims.

(a) An examiner designated by the department shall take the claim. The examiner shall take all evidence pertaining to the eligibility of the claimant and shall promptly transmit all evidence to the department. The department, or a representative designated by it for the purpose, shall, on the basis of the evidence submitted and any additional evidence it requires, make an initial determination of the claim as to whether the claimant is eligible for benefits under AS 23.20.350 and an initial determination of the weekly benefit amount and the maximum potential benefit amount.

(b) Within one year from the date of the initial determination of the weekly benefit amount and the maximum potential benefit amount established under AS 23.20.350 , the department shall reconsider the determination or any subsequent determination under this chapter and shall issue a redetermination amending the determination if the department finds that

(1) an error in computation or identity has been made;

(2) additional wages or other facts pertinent to the claimant's insured status or eligibility for benefits have become available;

(3) the determination resulted from a nondisclosure or misrepresentation of a material fact; or

(4) the determination resulted from a misapplication of law by the department.

(c) The claimant shall be promptly notified of the initial determination or a subsequent redetermination and the reasons for it.

(d) Unless the claimant is determined to be disqualified for benefits under AS 23.20.360 , 23.20.362, 23.20.375, 23.20.378 - 23.20.387, or 23.20.505, benefits shall be promptly paid in accordance with the initial determination or subsequent redetermination.

(e) The claimant may file an appeal from an initial determination or a redetermination under (b) of this section not later than 30 days after the claimant is notified in person of the determination or redetermination or not later than 30 days after the date the determination or redetermination is mailed to the claimant's last address of record. The period for filing an appeal may be extended for a reasonable period if the claimant shows that the application was delayed as a result of circumstances beyond the claimant's control.

(f) If a determination of disqualification under AS 23.20.360 , 23.20.362, 23.20.375, 23.20.378 - 23.20.387, or 23.20.505 is made, the claimant shall be promptly notified of the determination and the reasons for it. The claimant and other interested parties as defined by regulations of the department may appeal the determination in the same manner prescribed in this chapter for appeals of initial determinations and redeterminations. Benefits may not be paid while a determination is being appealed for any week for which the determination of disqualification was made. However, if a decision on the appeal allows benefits to the claimant, those benefits must be paid promptly.

(g) [Repealed, Sec. 80 ch 9 SLA 1980].



Sec. 23.20.345. - Payment of benefits.

Benefits are payable from the fund. All benefits shall be paid through employment offices in accordance with regulations adopted by the department.



Sec. 23.20.350. - Amount of benefits.

(a) An individual who is paid at least $1,000 in wages during the individual's base period for employment covered by this chapter is eligible to receive benefits under this chapter if those wages were paid in at least two of the calendar quarters of the individual's base period.

(b) [Repealed, Sec. 33 ch 115 SLA 1982].

(c) For the purpose of computing the benefits payable under this chapter, the base period wages of an insured worker shall be determined as follows:

(1) if the insured worker is paid 90 percent or more of the worker's wages in the calendar quarter of the worker's base period in which the worker was paid the greatest amount of wages, the base period wages are the wages paid in the quarters of the base period other than the one in which the greatest amount of wages were paid, multiplied by 10; and

(2) if the insured worker is paid less than 90 percent of the worker's wages in the calendar quarter of the worker's base period in which the worker was paid the greatest amount of wages, the base period wages are the wages paid to the worker during the base period.

(d) An individual who is eligible under (a) of this section is entitled to receive the weekly benefit amount set out in column (B) of the table in this subsection that is opposite the amount set out in column (A) of the individual's base period wages determined under (c) of this section:

(A) (B)

Base Period Wages Weekly Benefit Amount

At least But less than

0 1,000 $ 0

1,000 1,250 44

1,250 1,500 46

1,500 1,750 48

1,750 2,000 50

2,000 2,250 52

2,250 2,500 54

2,500 2,750 56

2,750 3,000 58

3,000 3,250 60

3,250 3,500 62

3,500 3,750 64

3,750 4,000 66

4,000 4,250 68

4,250 4,500 70

4,500 4,750 72

4,750 5,000 74

5,000 5,250 76

5,250 5,500 78

5,500 5,750 80

5,750 6,000 82

6,000 6,250 84

6,250 6,500 86

6,500 6,750 88

6,750 7,000 90

7,000 7,250 92

7,250 7,500 94

7,500 7,750 96

7,750 8,000 98

8,000 8,250 100

8,250 8,500 102

8,500 8,750 104

8,750 9,000 106

9,000 9,250 108

9,250 9,500 110

9,500 9,750 112

9,750 10,000 114

10,000 10,250 116

10,250 10,500 118

10,500 10,750 120

10,750 11,000 122

11,000 11,250 124

11,250 11,500 126

11,500 11,750 128

11,750 12,000 130

12,000 12,250 132

12,250 12,500 134

12,500 12,750 136

12,750 13,000 138

13,000 13,250 140

13,250 13,500 142

13,500 13,750 144

13,750 14,000 146

14,000 14,250 148

14,250 14,500 150

14,500 14,750 152

14,750 15,000 154

15,000 15,250 156

15,250 15,500 158

15,500 15,750 160

15,750 16,000 162

16,000 16,250 164

16,250 16,500 166

16,500 16,750 168

16,750 17,000 170

17,000 17,250 172

17,250 17,500 174

17,500 17,750 176

17,750 18,000 178

18,000 18,250 180

18,250 18,500 182

18,500 18,750 184

18,750 19,000 186

19,000 19,250 188

19,250 19,500 190

19,500 19,750 192

19,750 20,000 194

20,000 20,250 196

20,250 20,500 198

20,500 20,750 200

20,750 21,000 202

21,000 21,250 204

21,250 21,500 206

21,500 21,750 208

21,750 22,000 210

22,000 22,250 212

22,250 22,500 214

22,500 22,750 216

22,750 23,000 218

23,000 23,250 220

23,250 23,500 222

23,500 23,750 224

23,750 24,000 226

24,000 24,250 228

24,250 24,500 230

24,500 24,750 232

24,750 25,000 234

25,000 25,250 236

25,250 25,500 238

25,500 25,750 240

25,750 26,000 242

26,000 26,250 244

26,250 26,500 246

26,500 26,750 248

26,750 248.

(e) An individual who is eligible under (d) of this section is entitled to receive a weekly benefit under this chapter for the number of weeks set out in column (B) of the table in this subsection opposite the applicable earnings ratio of the individual set out in column (A):

(A) (B)

Earnings Ratio Number of Weeks

less than 1.50 16

1.50-1.99 18

2.00-2.49 20

2.50-2.99 22

3.00-3.49 24

3.50 or more 26

(f) An individual who establishes a benefit year is eligible for an allowance for dependents in addition to the individual's weekly benefit amount. The department may require an individual claiming or receiving an allowance for dependents to produce income tax returns, birth certificates, notices of adoption or custody, social security account number of spouse, verification of support documents, or other information necessary to verify that the allowance is payable to the individual. The allowance for dependents

(1) is $24 per week for each dependent, except that the total allowance for dependents paid to an individual may not exceed $72 for each week of unemployment;

(2) is payable beginning with the week during the benefit year in which the individual claims an allowance for the dependent and is payable for the remainder of the individual's eligibility for regular, extended, or supplemental payments during the benefit year;

(3) may not be claimed for a new dependent after the end of the benefit year or after the exhaustion of regular benefits in the benefit year;

(4) [Repealed, Sec. 30 ch 100 SLA 1989].

(5) [Repealed, Sec. 30 ch 100 SLA 1989].

(g) In this section,

(1) "dependent" means an individual's

(A) unmarried child, stepchild, legally adopted child, or legal ward under 18 years of age who is

(i) lawfully in the individual's physical custody at the time the individual claims the allowance for dependents; or

(ii) dependent on the individual for more than 50 percent of support;

(B) unmarried child, stepchild, legally adopted child, or legal ward of any age who is dependent on the individual for more than 50 percent of support and who is prevented by infirmity from engaging in a gainful occupation;

(2) "earnings ratio" means the ratio obtained by dividing the total base period wages of the insured worker by the wages paid in the quarter of the base period in which the worker was paid the greatest amount of wages.



Sec. 23.20.352. - Additional benefits. [Repealed, Sec. 32 ch 32 SLA 1971].

Repealed or Renumbered



Sec. 23.20.353. - Supplemental state benefits.

(a) An individual is eligible to receive supplemental state benefits for a week in which

(1) the individual is an "exhaustee" as defined in AS 23.20.409 ;

(2) the individual has otherwise satisfied the requirements of this chapter for the receipt of regular benefits; and

(3) the individual is ineligible for extended benefits solely because of the provisions of AS 23.20.406 (k).

(b) Supplemental state benefits are paid in the same amounts, for the same periods, and under the same conditions as extended benefits under AS 23.20.406 (a) - (j) and (l) and AS 23.20.407 - 23.20.409.

(c) [Repealed, Sec. 9 ch 28 SLA 1993].



Sec. 23.20.354. - State interim benefits.

(a) There is established a state interim benefits program. State interim benefits are payable only to the extent that money is appropriated from the general fund for that purpose.

(b) An individual who has otherwise satisfied the requirements of this chapter for the receipt of regular benefits is eligible for state interim benefits if

(1) the individual's weekly benefit amount payable under this chapter is reduced or denied under AS 23.20.381 (h); or

(2) the individual is a noncertificated individual who provides compensated service to a school district for teaching indigenous languages and the individual's weekly benefit amount payable under this chapter is reduced or denied under AS 23.20.381 (e).

(c) The amount of state interim benefits payable to an individual for a week is equal to the difference between the individual's weekly benefit amount, including the dependents allowance, established under AS 23.20.350 and the individual's weekly benefit amount, including the dependents allowance, payable for that week under AS 23.20.381 (e) or 23.20.381(h). The total amount of state interim benefits paid may not exceed the total amount of regular benefits denied solely under AS 23.20.381(e) or 23.20.381(h).

(d) State interim benefits are subject to reduction, disqualification, recoupment, and offset in the same manner as regular benefits under this chapter.

(e) Extended, additional, or supplemental benefits of any kind are not payable on the basis of a claim for, or the payment of, state interim benefits. State interim benefits may not be used to supplement a reduction or denial of extended, additional, or supplemental benefits.



Sec. 23.20.355. - Interstate payment restrictions. [Repealed, Sec. 8 ch 106 SLA 1971].

Repealed or Renumbered



Sec. 23.20.360. - Earnings deducted from weekly benefit amount.

The amount of benefits, excluding the allowance for dependents, payable to an insured worker for a week of unemployment shall be reduced by 75 percent of the wages payable to the insured worker for that week that are in excess of $50. However, the amount of benefits may not be reduced below zero. If the benefit is not a multiple of $1, it is computed to the next higher multiple of $1. If the benefit is zero, no allowance for dependents is payable.



Sec. 23.20.362. - Disqualifying or deductible income.

(a) The amount of benefits payable to an insured worker for a week of unemployment which begins in a period for which the insured worker receives a pension, retirement or retired pay, annuity, or similar periodic payment that is based on the previous work of the insured worker, shall be reduced by the amount of the payment that is attributable to that week. The requirements of this subsection apply only if

(1) the pension, retirement or retired pay, annuity, or similar periodic payment is provided under a plan maintained or contributed to by an employer of the insured worker during the base period of the insured worker; and

(2) for a periodic payment other than a payment made under the Social Security Act, the Railroad Retirement Act of 1974, or earlier versions of those federal laws, the service performed for an employer by an insured worker after the beginning of the base period or remuneration for those services affects eligibility for, or increases the amount of the pension, retirement or retired pay, annuity, or similar periodic payment.

(b) The reduction of benefits provided in (a) of this section does not apply to that part, if any, of a pension, retirement or retired pay, annuity, or similar periodic payment that is attributable to contributions of the insured worker.

(c) The amount of benefits payable to an insured worker for a week of unemployment shall be reduced by the amount of any severance or termination payment, wages in lieu of dismissal notice, or payment for vacation, sick leave, or holidays that is attributable to that week.

(d) An individual is not entitled to benefits for a week of unemployment for which the individual has received or is seeking unemployment benefits under another employment security law in a manner other than in accordance with the reciprocal arrangements with other states or the federal government. This subsection does not apply if the appropriate agency finally determines that the individual is not entitled to benefits under the other law.

(e) If, after a reduction of the benefit amount under (a) or (c) of this section, the weekly benefit amount is not a multiple of $1, the benefit amount shall be increased to the next higher multiple of $1.



Sec. 23.20.365. - Limited liability of state.

Benefits are considered due and payable under this chapter only to the extent provided in this chapter and to the extent that money is available for them to the credit of the unemployment fund, and the liability of the state is limited accordingly.



Sec. 23.20.370. - Benefits of decedent or incompetent.

Benefits due and payable to a deceased or judicially declared incompetent person shall be paid, in accordance with regulations adopted by the department, to persons in the following order: spouse, child, parent, sister or brother, aunt or uncle, payment to whom the department finds will best carry out the purposes of this chapter. The regulations need not conform to the statutes applicable to the descent and distribution of decedents' estates. A receipt from the person to whom the department makes payment fully discharges the fund and the department from liability for the benefits.



Sec. 23.20.375. - Filing requirements.

(a) An insured worker is entitled to receive waiting-week credit or benefits for a week of unemployment for which the insured worker has not been disqualified under AS 23.20.360 , 23.20.362, 23.20.378 - 23.20.387, or 23.20.505 if, in accordance with regulations adopted by the department, the insured worker has

(1) made an initial claim for benefits; and

(2) for that week, certified for waiting-week credit or made a claim for benefits.

(b) Benefits are not payable for a waiting week and benefits are not payable for a week of unemployment occurring within the benefit year before the completion of the waiting week.

(c) [Repealed, Sec. 80 ch 9 SLA 1980].



Sec. 23.20.376. - Base period extension and limitation.

(a) If the department finds that during the individual's base period an individual has been incapable of work during the greater part of the individual's working time in a calendar quarter, the base period shall be extended a calendar quarter subject to the limitation set out in (b) of this section. The extension of an individual's base period may not exceed four calendar quarters.

(b) The maximum benefits payable as a result of the use of wages earned in a calendar quarter before the individual's current base period as defined in AS 23.20.520 shall be reduced by the amount of benefits paid previously as a result of the use of wages in computing a previous benefit determination.



Sec. 23.20.378. - Able to work and available for suitable work.

(a) An insured worker is entitled to receive waiting-week credit or benefits for a week of unemployment if for that week the insured worker is able to work and available for suitable work. An insured worker is not considered available for work unless registered for work in accordance with regulations adopted by the department. An insured worker may not be disqualified for failure to comply with this subsection if

(1) the insured worker is not available for work because the insured worker

(A) is ill or disabled;

(B) is traveling to obtain medical services that are not available in the area in which the insured worker resides, or, if a physician determines it is necessary, the insured worker is accompanying a spouse or dependent who is traveling to obtain medical services;

(C) resides in the state and is noncommercially hunting or fishing for personal survival or the survival of dependents;

(D) is serving as a prospective or impaneled juror in a court; or

(E) is attending the funeral of an immediate family member for a period of no longer than seven days; and

(2) a condition described in (1) of this subsection occurs during an uninterrupted period of unemployment immediately following a week for which the insured worker has filed a compensable claim, and work has not been offered that would have been suitable for the insured worker before the illness, disability, hunting, fishing, medical travel, jury service, or funeral attendance.

(b) A waiver of disqualification for an illness or disability under (a)(1) of this section may not exceed six consecutive weeks.

(c) An insured worker is disqualified for waiting-week credit or benefits for a week of unemployment while the insured worker is pursuing an academic education. A disqualification under this subsection begins with the first week of academic instruction and ends with the week immediately before the first full week in which the insured worker is no longer pursuing an academic education. However, an insured worker who has been pursuing an academic education for at least one school term and who was working at least 30 hours a week during a significant portion of the time that the worker was pursuing an academic education is not disqualified for waiting-week credit or benefits under this subsection if the worker's academic schedule does not preclude full-time work in the worker's occupation and if the insured worker became unemployed because the worker was laid off or the worker's job was eliminated. In this subsection,

(1) "pursuing an academic education" means attending an established school in a course of study providing academic instruction of 10 or more credit hours per week, or the equivalent;

(2) "school" includes primary schools, secondary schools, and institutions of higher education.



Sec. 23.20.379. - Voluntary quit, discharge for misconduct, and refusal of work.

(a) An insured worker is disqualified for waiting-week credit or benefits for the first week in which the insured worker is unemployed and for the next five weeks of unemployment following that week if the insured worker

(1) left the insured worker's last suitable work voluntarily without good cause; or

(2) was discharged for misconduct connected with the insured worker's last work.

(b) An insured worker is disqualified for waiting-week credit or benefits for a week and the next five weeks of unemployment following that week if, for that week, the insured worker fails without good cause

(1) to apply for available suitable work to which the insured worker was referred by the employment office; or

(2) to accept suitable work when offered to the insured worker.

(c) The department shall reduce the maximum potential benefits to which an insured worker disqualified under this section would have been entitled by three times the insured worker's weekly benefit amount, excluding the allowance for dependents, or by the amount of unpaid benefits to which the insured worker is entitled, whichever is less.

(d) The disqualification required in (a) and (b) of this section is terminated if the insured worker returns to employment and earns at least eight times the insured worker's weekly benefit amount.

(e) An insured worker is disqualified for waiting-week credit or benefits for the first week in which the insured worker is unemployed and for the next 51 weeks of unemployment following that week or until the individual has worked subsequent to the discharge from work and earned 20 times the insured worker's weekly benefit amount in employment covered under this chapter if the insured worker was discharged for commission of a felony or theft in connection with the work. In addition, the insured worker is not eligible for extended benefits under this chapter until the worker has requalified for benefits by meeting the earnings requirement in this subsection.

(f) In this section,

(1) "alcohol" has the meaning given in AS 23.10.699 ;

(2) "drugs" has the meaning given in AS 23.10.699 ;

(3) "misconduct" includes conduct in violation of an employer's policy concerning the use of drugs or alcohol, but only if the policy is consistent with AS 23.10.620 .



Sec. 23.20.380. - Disqualification for benefits. [Repealed, Sec. 80 ch 9 SLA 1980].

Repealed or Renumbered



Sec. 23.20.381. - Other disqualifications.

(a) Benefits are not payable to any individual on the basis of any services, substantially all of which consist of participation in sports or athletic events or training or preparing to so participate, for any week which commences during the period between two successive seasons or similar periods of that sport or athletic event if that individual performed the services in the first of those seasons or similar periods and there is a reasonable assurance that the individual will perform the same or similar services in the second of those seasons or similar periods.

(b) Benefits are not payable on the basis of services performed by an alien unless that alien is an individual who has been lawfully admitted for permanent residence or otherwise is permanently residing in the United States under color of law, including an alien who is lawfully present in the United States as a result of the application of the provisions of 8 U.S.C. 1153 or 1182 (Sec. 203(a)(7) or 212(d)(5), Immigration and Nationality Act).

(c) Benefits may not be refused under (b) of this section unless any data or information required of an individual to determine whether benefits are not payable to the individual because of the individual's alien status is uniformly required of all applicants for benefits and, in the case of an individual whose applications for benefits would otherwise be approved, determination that benefits to that individual are not payable because of the individual's alien status are made only upon a preponderance of the evidence in the record.

(d) Notwithstanding the provisions of (b) or (c) of this section, any other conditions which may be required under any amendments to 26 U.S.C. 3304(a)(14) for allowing or denying benefits to aliens as a condition of approval of the unemployment insurance laws of this state under 26 U.S.C. 3304 shall be applied in determining eligibility for benefits under this chapter, commencing on the date on which those conditions are required by federal law to be in effect.

(e) Benefits based on service in an instructional, research, or principal administrative capacity for an educational institution may not be paid to an individual for a week of unemployment which begins during the period between two successive academic years, or during a similar period between two regular terms, whether or not successive, or during a period of paid sabbatical leave provided for in the individual's contract, if the individual performs services in the first of those academic years or terms and if there is a contract or reasonable assurance that the individual will perform services in the same or similar capacity for an educational institution in the second of those academic years or terms.

(f) [Repealed, Sec. 2 ch 145 SLA 1980].

(g) An individual may not receive benefits under this chapter in two successive benefit years unless

(1) the individual has performed services, whether or not in "employment" as defined in AS 23.20.525 , after the beginning of the first benefit year; and

(2) the individual has earned wages for those services equal to at least eight times the individual's weekly benefit amount, excluding an allowance for dependents.

(h) Benefits based on services for an educational institution in other than an instructional, research, or principal administrative capacity may not be paid to an individual for a week of unemployment that begins during the period between two successive academic years or terms if the individual performed those services in the first of those academic years or terms and there is a reasonable assurance that the individual will perform those services in the second of those academic years or terms. If an individual is denied benefits for any week under this subsection and the individual is not later offered an opportunity to perform services for the educational institution in the second academic year or term, the individual is entitled to a retroactive payment of benefits for each week for which the individual filed a timely claim for benefits and for which benefits were denied solely under this subsection.

(i) Benefits based on services described in (e) and (h) of this section may not be paid to an individual for a week that begins during an established and customary vacation period or holiday recess if the individual performs those services in the period immediately before the vacation period recess and there is a reasonable assurance that the individual will perform those services in the period immediately following the vacation period or holiday recess.

(j) Benefits based on services described in (e) and (h) of this section shall be denied under (e), (h), and (i) of this section to an individual who performed those services in an educational institution while in the employ of an educational service agency. In this subsection, "educational service agency" means a governmental agency or governmental entity that is established and operated exclusively for the purpose of providing services to one or more educational institution.



Sec. 23.20.382. - Benefits while attending approved vocational training course.

(a) Benefits or waiting-week credit for any week may not be denied an otherwise eligible individual because the individual is attending a vocational training or retraining course with the approval of the director of the employment security division or because, while attending the course, the individual is not available for work or refuses an offer of work.

(b) An otherwise eligible individual may not be denied benefits or waiting-week credit for any week because the individual is in training approved under 19 U.S.C. 2296(a)(1) (sec. 236(a)(1), Trade Act of 1974), if

(1) while attending the training, the individual is not available for work, fails to seek work, or refuses work; or

(2) the individual left work that was not suitable employment to enter training.

(c) In (b)(2) of this section, "suitable employment" means work that

(1) pays at least 80 percent of the individual's average weekly wage, as determined for the purposes of the Trade Act of 1974; and

(2) is at least equal in skill level to the individual's past adversely affected employment, as defined for purposes of the Trade Act of 1974.

(d) An otherwise eligible individual may not be denied benefits or waiting-week credit for any week because the individual is in any training approved under P.L. 105-220 (Workforce Investment Act of 1998) and, while attending the training, is not available for work, fails to seek work, or refuses work.



Sec. 23.20.383. - Labor dispute disqualification.

(a) An insured worker is disqualified for waiting-week credit or benefits for a week of the insured worker's unemployment if, for that week, the department finds the insured worker's unemployment is due to a stoppage of work caused by a labor dispute at the immediate establishment or other premises at which the insured worker is or was last employed. For the purposes of this section, each separate department of the same premises which is commonly conducted as a separate business in separate premises is considered a separate establishment or other premises.

(b) This section does not apply if the department finds that

(1) the insured worker was not participating in or directly interested in the labor dispute that caused the insured worker's unemployment, and the insured worker did not belong to a grade or class of workers that, immediately before the commencement of the dispute, had members employed at the premises at which the labor dispute occurred who were participating in or directly interested in the labor dispute; or

(2) the labor dispute is caused by the failure or refusal of the employer to comply with an agreement or contract between the employer and the insured worker, or a state or federal law pertaining to hours, wages, or other conditions of work.



Sec. 23.20.385. - Suitable work.

(a) Work may not be considered suitable and benefits may not be denied under a provision of this chapter to an otherwise eligible individual for refusing to accept new work under any of the following conditions:

(1) if the position offered is vacant due directly to a strike, lockout, or other labor dispute;

(2) if the wages, hours, or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality;

(3) if, as a condition of being employed, the individual would be required to join a company union or to resign from or refrain from joining a bona fide labor organization.

(b) In determining whether work is suitable for a claimant and in determining the existence of good cause for leaving or refusing work, the department shall, in addition to determining the existence of any of the conditions specified in (a) of this section, consider the degree of risk to the claimant's health, safety, and morals, the claimant's physical fitness for the work, the claimant's prior training, experience, and earnings, the length of the claimant's unemployment, the prospects for obtaining work at the claimant's highest skill, the distance of the available work from the claimant's residence, the prospects for obtaining local work, and other factors that influence a reasonably prudent person in the claimant's circumstances.

(c) This section shall be given the same meaning as the Secretary of Labor gives to 26 U.S.C. 3304(a)(5) (Internal Revenue Code of 1954).



Sec. 23.20.387. - Disqualification for misrepresentation.

(a) An insured worker is disqualified for benefits for the week with respect to which the false statement or misrepresentation was made and for an additional period of not less than six weeks or more than 52 weeks if the department determines that the insured worker has knowingly made a false statement or misrepresentation of a material fact or knowingly failed to report a material fact with intent to obtain or increase benefits under this chapter. The length of the additional disqualification and the beginning date of that disqualification shall be determined by the department according to the circumstances in each case.

(b) A person may not be disqualified from receiving benefits under this section unless there is documented evidence that the person has made a false statement or a misrepresentation as to a material fact or has failed to disclose a material fact. Before a determination of fraudulent misrepresentation or nondisclosure may be made, there must be a preponderance of evidence of an intention to defraud, and the false statement or misrepresentation must be shown to be knowing and to involve a material fact.

(c) The insured worker shall be notified of the department's determination under this section as provided in AS 23.20.340 (f) and may appeal the determination as provided in AS 23.20.415 .



Sec. 23.20.390. - Recovery of improper payments; penalty.

(a) An individual who receives a sum as benefits from the unemployment compensation fund when not entitled to it under this chapter is liable to the fund for the sum improperly paid to the individual.

(b) The department shall promptly prepare and deliver or mail to the individual at the individual's last address of record a notice of determination of liability declaring that the individual has been determined liable to refund the amount of benefits to which the individual is not entitled. The amount, if not previously collected, shall be deducted from future benefits payable to the individual. However, the department may absolve liability to the fund for repayment of all or a portion of those benefits if the department determines that an individual has died or has acted in good faith in claiming and receiving benefits to which the individual was not entitled and recovery of those benefits would be against equity and good conscience.

(c) For similar cause and in the same manner, a claim by another state for the recovery of sums paid as benefits under an employment security law of the other state is recoverable under this chapter if the sums were obtained by an individual who is not entitled and the other state has a comparable provision in its employment security law for recovery of the sums on behalf of this state.

(d) If paid-out benefit sums have neither been repaid by the recipient nor deducted from benefits payable to the recipient within two years following the last day of the year in which payment was made, the commissioner may declare the sums uncollectible and cancel both the resulting shortage and related records.

(e) An appeal from the determination of liability under this section may be made in the same manner and to the same extent as provided by AS 23.20.340 and 23.20.410 - 23.20.470 for an appeal relating to a determination in respect to a claim for benefits. If no appeal is taken to the appeal tribunal by the individual within 30 days of the delivery of the notice of determination of liability, or within 30 days of the mailing of the notice of determination, whichever is earlier, the determination of liability is final and the court shall, upon application of the department, enter a judgment in the amount provided by the notice of determination. The judgment has the same effect as a judgment entered in a civil action.

(f) In addition to the liability under (a) of this section for the amount of benefits improperly paid, an individual who is disqualified from receipt of benefits under AS 23.20.387 is liable to the department for a penalty in an amount equal to 50 percent of the benefits that were obtained by knowingly making a false statement or misrepresenting a material fact, or knowingly failing to report a material fact, with the intent to obtain or increase benefits under this chapter. The department may, under regulations adopted under this chapter, waive the collection of a penalty under this section. The department shall deposit into the general fund the penalty that it collects.



Sec. 23.20.392. - Deductions from back pay awards.

An employer who makes a deduction from a back pay award to an insured worker because of the insured worker's receipt of benefits under this chapter for which the insured worker is ineligible by reason of the back pay award, shall pay into the unemployment trust fund an amount equal to the amount of the deduction. If an employer making a payment under this section has already reimbursed the department for the benefits under AS 23.20.276 and 23.20.277, the account of the employer shall be properly credited. The insured worker's liability under AS 23.20.390 shall be reduced by the amount paid by the employer under this section.



Sec. 23.20.395. - Waiver of rights void.

(a) An agreement by an individual to waive, release, or commute the individual's right to benefits or any other rights under this chapter is void.

(b) An agreement by an individual in the employ of a person or concern to pay all or a portion of an employer's contributions required under this chapter from the employer is void.

(c) An employer may not make or require or accept a deduction from wages to finance the employer's contributions required from the employer, or require or accept a waiver of any right under this chapter by an employee. An employer or officer or agent of an employer who violates a provision of this section upon conviction is punishable, for each offense, by a fine of not more than $1,000, or by imprisonment for not more than six months, or by both.



Sec. 23.20.400. - Limitation of fees.

(a) An individual claiming benefits may not be charged a fee of any kind in a proceeding under this chapter by the department or its representatives, or by a court or an officer of a court. An individual claiming benefits in a proceeding before the department or its representatives or a court may be represented by counsel or other authorized agent; but the counsel or agent may not charge or receive for services more than an amount approved by the department or the court.

(b) A person who violates a provision of this section upon conviction is punishable, for each offense, by a fine of not more than $500, or by imprisonment for not more than six months, or by both.



Sec. 23.20.401. - Child support interception.

(a) Notwithstanding any other provision of this chapter, an individual filing a new claim for unemployment compensation must disclose whether child support obligations as defined in (h) of this section are owed by that individual. If the individual discloses that child support obligations are owed and the individual is determined to be eligible for unemployment compensation, the department shall notify the child support services agency of the Department of Revenue that the individual has been determined to be eligible for unemployment compensation.

(b) The department shall, unless the obligor and obligee agree otherwise, deduct and withhold from unemployment compensation payable to an individual who owes child support obligations as defined in (h) of this section

(1) the amount specified by the individual to the department to be deducted and withheld under this subsection, if neither (2) nor (3) of this subsection is applicable;

(2) the amount specified in an agreement submitted to the department under section 42 U.S.C. 654(20)(B)(i) (Sec. 454 (20)(B)(i), Social Security Act), by the child support services agency of the Department of Revenue, unless (3) of this subsection is applicable; or

(3) any amount required to be deducted and withheld through legal process, as defined in 42 U.S.C. 662(e) (Sec. 462(e), Social Security Act), properly served upon the department.

(c) The child support services agency may order the department to deduct and withhold the allowance paid for a dependent minor child under AS 23.20.350 (f), if the child support services agency finds that the individual claiming the allowance has a support obligation to the child and the child is not in the physical custody of the individual and is dependent on the individual for more than 50 percent of support.

(d) The department shall pay an amount deducted and withheld under (b) and (c) of this section to the child support services agency of the Department of Revenue.

(e) An amount deducted and withheld under (b) and (c) of this section shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by that individual to the child support services agency of the Department of Revenue in satisfaction of the individual's child support obligations.

(f) In (a) - (e) of this section, "unemployment compensation" means compensation payable under this chapter, including amounts payable under an agreement under a federal law providing for compensation, assistance, or allowances with respect to unemployment.

(g) This section applies only if appropriate arrangements have been made for reimbursement by the child support services agency of the Department of Revenue for the administrative costs incurred by the department under this section.

(h) In this section, "child support obligations" includes only obligations that are being enforced under a plan described in 42 U.S.C. 654 (Sec. 454, Social Security Act), which has been approved by the United States Secretary of Health and Human Services under 42 U.S.C. 651-665 (Part D of Title IV of the Social Security Act).



Sec. 23.20.403. - Voluntary income tax withholding.

(a) When an individual files a new claim for unemployment compensation, the department shall advise the individual that

(1) unemployment compensation benefits are subject to federal income tax;

(2) federal requirements exist pertaining to estimated federal tax payments;

(3) the individual may elect to have federal income tax deducted and withheld from the individual's payment of unemployment compensation benefits at the amount specified in 26 U.S.C. (Internal Revenue Code); and

(4) the individual is permitted to change a previously elected status for the withholding of federal income tax.

(b) Amounts deducted for federal income taxes and withheld from unemployment compensation benefits shall remain in the unemployment fund until transferred to the federal Internal Revenue Service as payment of federal income tax.

(c) The department shall comply with legal requirements of the federal Department of Labor and the Internal Revenue Service regarding the deduction and withholding of federal income tax.



Sec. 23.20.405. - Assignment void; exemption of benefits.

(a) An assignment, pledge, or encumbrance of a right to benefits which are or may become due or payable under this chapter is void.

(b) [Repealed, Sec. 14 ch 62 SLA 1982].

(c) [Repealed, Sec. 14 ch 62 SLA 1982].

(d) A waiver of an exemption provided in this section is void.

(e) Benefits paid or payable under this chapter are exempt from levy to enforce the collection of a debt as provided in AS 09.38 (exemptions).






Article 07 - EXTENDED UNEMPLOYMENT COMPENSATION

Sec. 23.20.406. - Extended benefits.

(a) Except when the result would be inconsistent with other provisions of this chapter, the provisions of this chapter which apply to claims for or the payment of regular benefits apply to claims for and the payment of extended benefits.

(b) An individual is eligible to receive extended benefits with respect to any week of unemployment in the individual's eligibility period if the department finds that with respect to that week the individual

(1) is an "exhaustee" as defined in AS 23.20.409 ; and

(2) has otherwise satisfied the requirements of this chapter for the receipt of regular benefits.

(c) Notwithstanding (a) and (b) of this section, an individual is ineligible for payment of extended benefits for any week of unemployment in the individual's eligibility period if the department finds that during that period the individual failed to

(1) accept an offer of suitable work as defined under (k) of this section or failed to apply for suitable work to which the individual was referred by the department; or

(2) actively seek work as prescribed under (f) of this section, except that the eligibility of the individual will be determined under AS 23.20.378 without regard to the disqualification provisions otherwise applicable under (d) of this section if the individual is not actively engaged in seeking work because the individual is

(A) summoned for jury duty before a court of the United States or any state;

(B) hospitalized for treatment of an emergency or life-threatening condition; or

(C) attending an approved vocational training course under AS 23.20.382.

(d) An individual who has been found ineligible for extended benefits under (c) of this section shall be denied benefits beginning with the first day of the week following the week in which the failure occurred and until the individual has been employed in each of four subsequent weeks and has earned remuneration equal to not less than four times the extended weekly benefit amount, excluding the allowance for dependents.

(e) An individual may not be denied extended benefits for failure to accept an offer of or referral to a job that is suitable work as defined in (l) of this section if

(1) the job was not offered to that individual in writing and was not listed with the employment service;

(2) the failure would not result in a denial of benefits under the definition of suitable work for regular benefit claimants in AS 23.20.385 to the extent that the criteria of suitability in that section are consistent with (l) of this section; or

(3) the individual furnishes satisfactory evidence to the department that the prospects for obtaining work in the customary occupation of the individual within a reasonably short period are good; if the evidence is satisfactory for this purpose, the department shall determine whether any work is suitable for that individual in accordance with the definition of suitable work in AS 23.20.385 .

(f) For the purposes of (c)(2) of this section, an individual is considered to be actively seeking work during a week if the individual furnishes evidence in writing to the department that the individual has engaged in a systematic and sustained effort to obtain work during that week.

(g) The employment service shall refer an individual who is entitled to extended benefits under this chapter to any suitable work that meets the criteria prescribed in (l) of this section.

(h) An individual is not eligible to receive extended benefits for any week of unemployment in the individual's eligibility period if the individual has been disqualified for benefits because the individual voluntarily left work, was discharged for misconduct, or refused an offer of suitable work, unless the disqualification imposed for those reasons has been terminated in accordance with AS 23.20.379 (d).

(i) Except as provided in (j) of this section, an individual is not eligible for extended benefits for a week of unemployment if

(1) the individual files a claim for extended benefits which are payable under this chapter for that week;

(2) the claim is an interstate claim filed in any state in accordance with the interstate benefit payment arrangement under AS 23.20.085 ; and

(3) an extended benefit period is not in effect for the week in the state in which the interstate claim is filed.

(j) Subsection (i) of this section does not apply to the first two weeks for which extended benefits are payable to an individual, determined without regard to (i) of this section, under an interstate claim filed in accordance with AS 23.20.085 .

(k) Notwithstanding (a) and (b) of this section, an individual is not eligible for extended benefits unless, in the base period determined with respect to the individual's applicable benefit year, the individual has been paid, for employment covered by this chapter, total wages that equal or exceed

(1) 40 times the weekly benefit amount, including any allowance for dependents, which is payable to the individual during the individual's applicable benefit year; or

(2) 1.5 times the individual's wages during the calendar quarter of the base period in which the individual's wages were the highest.

(l) In this section, "suitable work" means any work that is within the individual's capabilities, if

(1) the gross average weekly remuneration for the work

(A) exceeds the sum of

(i) the individual's average weekly benefit amount as determined under AS 23.20.407 , plus

(ii) the amount, if any, of supplemental unemployment benefits as defined in 26 U.S.C. 501(c)(17)(D) (Internal Revenue Code of 1954) that are payable to the individual for that week; and

(B) equals or exceeds the greater of

(i) the minimum wages provided by 29 U.S.C. 206 (a)(1) (Sec. 6(a)(1), Fair Labor Standards Act of 1938), without regard to any exemption; or

(ii) the state minimum wage; and

(2) the work is in accordance with 26 U.S.C. 3304(a)(5) (Internal Revenue Code of 1954), and AS 23.20.385 (a).



Sec. 23.20.407. - Weekly extended benefit amount; total payable.

(a) The weekly extended benefit amount payable to an individual for a week of total unemployment in the individual's eligibility period is an amount equal to the weekly benefit amount, including the allowance for dependents, payable to the individual during the applicable benefit year.

(b) The total extended benefit amount payable to any eligible individual with respect to the individual's applicable benefit year is the least of the following amounts:

(1) 50 percent of the total amount of regular benefits, including dependents' allowances, which were payable to the individual under this chapter in the individual's applicable benefit year;

(2) 13 times the weekly benefit amount, including dependents' allowances, which was payable to the individual under this chapter for a week of total unemployment in the applicable benefit year; or

(3) 39 times the weekly benefit amount, including dependents' allowances, which was payable to the individual under this chapter for a week of total unemployment in the applicable benefit year, reduced by the total amount of regular benefits which were paid or considered paid to the individual under this chapter with respect to the benefit year.

(c) Notwithstanding any other provision of this chapter, if the benefit year of an individual ends within an extended benefit period, the remaining balance of extended benefits that the individual would, but for this section, be entitled to receive in the extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced by the number of weeks for which the individual received an amount as a trade readjustment allowance within the benefit year multiplied by the individual's weekly benefit amount for extended benefits. However, the extended benefits may not be reduced below zero.

(d) During a high unemployment period, as described in AS 23.20.408(i), the total extended benefit amount payable to an eligible individual with respect to the individual's applicable benefit year equals the lowest amount calculated under the following:

(1) 80 percent of the total amount of regular benefits, including dependents' allowances, that were payable to the individual under this chapter in the individual's applicable benefit year;

(2) 20 times the weekly benefit amount, including dependents' allowances, that was payable to the individual under this chapter for a week of total unemployment in the applicable benefit year; or

(3) 46 times the weekly benefit amount, including dependents' allowances, that was payable to the individual under this chapter for a week of total unemployment in the applicable benefit year, reduced by the total amount of regular benefits that were paid or considered by the department to be paid to the individual under this chapter with respect to the benefit year.



Sec. 23.20.408. - Extended benefit periods.

(a) When an extended benefit period is to become effective in this state as a result of a state "on" indicator, or an extended benefit period is to be terminated in this state as a result of a state "off" indicator, the department shall make an appropriate public announcement.

(b) An extended benefit period may not begin by reason of a state "on" indicator before the 14th week following the end of a prior extended benefit period which was in effect with respect to this state.

(c) [Repealed, Sec. 25 ch 122 SLA 1977].

(d) [Repealed, Sec. 33 ch 115 SLA 1982].

(e) [Repealed, Sec. 33 ch 115 SLA 1982].

(f) Except as provided in (g)(2) of this section, there is a state "on" indicator for a week if the

(1) rate of insured unemployment under this chapter for the period consisting of that week and the immediately preceding 12 weeks either equaled or exceeded

(A) 120 percent of the average rate of insured unemployment for the corresponding 13-week period in each of the preceding two calendar years and equaled or exceeded five percent; or

(B) six percent, without regard to the rate of insured unemployment in the two previous years; or

(2) average rate of seasonally adjusted total unemployment, as determined by the United States Secretary of Labor, for the period consisting of the most recent three months for which data for all states are published before the end of that week equals or exceeds

(A) 6.5 percent; and

(B) 110 percent of that average for either or both of the corresponding three-month periods ending in the two preceding calendar years.

(g) There is a state "off" indicator for a week if,

(1) for the period consisting of that week and the immediately preceding 12 weeks, there was not an "on" indicator under (f) of this section; or

(2) notwithstanding (f) of this section, in that week the state is otherwise eligible to participate in the emergency unemployment compensation program in 26 U.S.C. 3304; however the department must trigger "off" to enable the state to participate in that program.

(h) In (f) and (g) of this section, "rate of insured unemployment" means the percentage derived by dividing (1) the average weekly number of individuals filing claims for regular compensation in this state for weeks of unemployment with respect to the most recent 13 consecutive week period, as determined by the department on the basis of its reports to the United States Secretary of Labor, by (2) the average monthly employment covered under this chapter for the first four of the most recent six completed calendar quarters ending before the close of that 13-week period. Computations required by this subsection shall be made by the department in accordance with regulations prescribed by the United States Secretary of Labor.

(i) The state is in a high unemployment period if the circumstances set out in (f)(2) of this section are present, but the average rate of seasonally adjusted total unemployment equals or exceeds eight percent.



Sec. 23.20.409. - Definitions for AS 23.20.406 - 23.20.409.

In AS 23.20.406 - 23.20.409

(1) "applicable benefit year" means, with respect to an individual, the current benefit year if, at the time an initial claim for extended benefits is filed, the individual has an unexpired benefit year only in the state against which the claim is filed, or, in any other case, the individual's most recent benefit year; the most recent benefit year, for an individual who has unexpired benefit years in more than one state when the initial claim for extended benefits is filed, is the benefit year with the latest ending date or, if the benefit years have the same ending date, the benefit year in which the latest continued claim for regular compensation was filed; extended benefits are not payable under this section unless the "applicable benefit year" was a benefit year established under this chapter;

(2) "eligibility period" of an individual means the period consisting of the weeks in the individual's benefit year which begin in an extended benefit period and, if the individual's benefit year ends within the extended benefit period, any weeks thereafter which begin in that period;

(3) "exhaustee" means an individual who, with respect to any week of unemployment in the individual's eligibility period, has no right to unemployment benefits or allowances, as the case may be, under the Railroad Unemployment Insurance Act or under other federal laws which are specified in regulations issued by the United States Secretary of Labor and has not received and is not seeking unemployment benefits under the unemployment compensation law of Canada, but if the individual is seeking these benefits and the appropriate agency finally determines that the individual is not entitled to benefits under that law the individual is considered an exhaustee; and either

(A) has received, before that week of unemployment, all of the regular benefits that were available to the individual under this chapter or any other law, including dependents' allowances and benefits payable to federal civilian employees and ex-servicemen under 5 U.S.C. 8501-8525, in the individual's current benefit year that includes that week; however, for the purposes of this paragraph, an individual is considered to have received all of the regular benefits that were available to the individual even though the individual may subsequently be determined to be entitled to added regular benefits as a result of a pending appeal with respect to wages in covered employment that were not considered in the original monetary determination to be in the individual's benefit year; or

(B) the individual's benefit year having expired before that week, has no or insufficient wages in covered employment on the basis of which the individual could establish a new benefit year that would include that week.

(4) "extended benefit period" means a period which

(A) begins with the third week after a week for which there is a state "on" indicator; and

(B) ends with either of the following weeks, whichever occurs later:

(i) the third week after the first week for which there is a state "off" indicator; or

(ii) the 13th consecutive week of that period;

(5) "extended benefits" means benefits, including benefits payable to federal civilian employees and to ex-servicemen under 5 U.S.C. 8501-8525, payable to an individual under the provisions of AS 23.20.406 - 23.20.409 for weeks of unemployment in the individual's eligibility period;

(6) "regular benefits" means benefits payable to an individual under this chapter or under any other law, including benefits payable to federal civilian employees and to ex-servicemen under 5 U.S.C. 8501-8525, other than extended benefits.






Article 08 - APPEALS

Sec. 23.20.410. - Appeal tribunals.

The department shall appoint one or more referees, each of whom constitutes an appeal tribunal to hear and decide appeals from determinations and redeterminations.



Sec. 23.20.415. - Review by appeal tribunal.

(a) A party entitled to notice of determination provided in AS 23.20.340 may file an appeal from the determination to an appeal tribunal within the time specified in that section. However, an appeal from a determination which involves AS 23.20.383 shall be made to the department. The parties to an appeal from a determination shall include all those entitled to notice of the determination and a properly designated representative of the department.

(b) If an appeal involves a question whether service constitutes employment, the tribunal shall give notice of the appeal and the issues involved to a properly designated representative of the department and to the employing unit for which the service was performed. The employing unit, if not already a party, shall then become a party to the appeal.

(c) If an appeal from a determination is pending on the date a redetermination is issued, the appeal unless withdrawn shall be treated as an appeal from the redetermination. Appeals may be withdrawn at the request of the appellant and with the permission of the appeal tribunal if the record preceding the appeal and the request for the withdrawal support the correctness of the determination, and indicate that no coercion or fraud is involved in the withdrawal.

(d) In addition to the issues raised by the determination which is appealed, the tribunal may hear and decide additional issues affecting the claimant's rights to benefits if, by the date of hearing, the department has issued no final determination concerning the additional issues and the parties involved have been notified of the hearing and of the pendency of the additional issues.



Sec. 23.20.420. - Hearing procedure and record.

(a) Each party shall be promptly given a reasonable opportunity for fair hearing. An appeal tribunal shall inquire into and develop all facts bearing on the issues and shall receive and consider evidence without regard to statutory and common law rules. The appeal tribunal shall include in the record and consider as evidence all records of the department that are material to the issues.

(b) The department shall adopt regulations governing the manner of filing appeals and the conduct of hearings and appeals consistent with the provisions of this chapter. A record shall be kept of all testimony and proceedings in an appeal, but testimony need not be transcribed unless further review is initiated.

(c) Witnesses subpoenaed shall be allowed fees at a rate fixed by the department. The fees of witnesses subpoenaed on behalf of the department or a claimant are considered part of the expense of administering this chapter.

(d) A member of the department, or of an appeal tribunal, or a person acting on behalf of the department may not participate in an appeal in which the person has an interest.



Sec. 23.20.425. - Consolidated appeals.

(a) When the same or substantially similar evidence is material to the matter in issue with respect to more than one individual, as long as no party is prejudiced, (1) the same time and place for considering all cases may be fixed; (2) hearings on the cases may be jointly conducted; (3) a single record of the proceedings may be made; and (4) evidence introduced with respect to one proceeding may be considered as introduced in the others.

(b) However, a party who would be prejudiced by a proceeding under (a) of this section may have a separate hearing upon demand.



Sec. 23.20.430. - Notice of decision and time for appeal.

After a hearing an appeal tribunal shall promptly make findings and conclusions and on the basis of them shall affirm, modify, or reverse the determination. Each party shall be promptly given a copy of the decision, the supporting findings and the conclusions. This decision is final unless further review is initiated under AS 23.20.435 within 30 days after the decision is mailed to each party at the party's last address of record or delivered to the party. The period within which further review may be initiated may be extended for a reasonable period of time upon a showing that the application was delayed as a result of circumstances beyond the party's control.



Sec. 23.20.435. - Review by department.

(a) An appeal to the department by a party is a matter of right if the decision of the appeal tribunal reverses or modifies the determination of the department, or if a question arising under AS 23.20.383 is presented. In all other cases further appeal to the department is permitted only at the discretion of the department.

(b) The department on its own motion may initiate a review of a decision or determination of an appeal tribunal within 30 days after the date of the decision. The department may affirm, modify, or reverse the findings or conclusions of the appeal tribunal solely on the basis of evidence previously submitted, or upon the basis of additional evidence that it may take or direct to be taken.



Sec. 23.20.440. - Removal of appeal to department.

The department may remove to itself or transfer to another appeal tribunal an appeal pending before an appeal tribunal. In an appeal removed to the department, before a fair hearing has been completed, the parties shall be given a fair hearing by the department as required by AS 23.20.410 - 23.20.470 with respect to proceedings before an appeal tribunal.



Sec. 23.20.445. - Notice of decision of department and judicial review.

Each party, including the properly designated representative of the department, shall be promptly given a copy of the decision and the supporting findings and conclusions of the department. The decision is final unless a party initiates judicial review by filing an appeal in the superior court as provided in the Rules of Appellate Procedure of the State of Alaska. For the purpose of judicial review, an appeal tribunal's decision from which an application for appeal has been denied by the department is considered the decision of the department, except that the time for initiating judicial review runs from the date of the mailing or delivery of the notice of the denial of the application for appeal by the department.



Sec. 23.20.450. - Conclusiveness of final determinations and decisions.

(a) Except to the extent there is a redetermination under AS 23.20.330 - 23.20.405, all final determinations and decisions are conclusive upon employing units with notice, the department, and the claimant. A final determination or decision as to benefit rights is not subject to collateral attack by an employing unit regardless of notice.

(b) The department, or appeal tribunal, shall reopen a determination or decision or revoke permission for withdrawal of an appeal if (1) it finds that a worker or employer has been defrauded or coerced in connection with the determination, decision, or withdrawal of the appeal, and (2) the defrauded or coerced person informs the appropriate officer or body of the fraud or coercion within 60 days after the person has become aware of the fraud or within 60 days after the coercion has been removed.



Sec. 23.20.455. - Rule of decision and certification to department.

(a) Final decisions of the department and the principles of law declared in their support are binding in all subsequent proceedings under this chapter involving similar questions unless expressly or impliedly overruled by a later decision of the department or of a court. Final decisions of appeal tribunals and the principles of law declared in their support are binding on the employees and representatives of the department and are persuasive authority in subsequent appeal tribunal proceedings.

(b) If in a subsequent proceeding the department or an appeal tribunal has serious doubt as to the correctness of a principle previously declared by an appeal tribunal or by the department, or if there is an apparent inconsistency or conflict in final decisions of comparable authority, then the findings of fact in the case may be certified, together with the question of law involved, to the department. After giving notice and reasonable opportunity for hearing upon the law to all parties to the proceedings, the department shall certify to the appropriate employees or representatives of the department or appeal tribunal and the parties its answer to the question submitted; or the department in its discretion may remove to itself the entire proceeding as provided in AS 23.20.440 and give its decision upon the entire case.



Sec. 23.20.460. - Limitation of fees.

A claimant may not be charged fees or costs of any kind by the department, its representative, an appeal tribunal, a court, or a court officer. However, a court may assess costs against the claimant if it determines that the proceedings for judicial review have been instituted without reasonable grounds.



Sec. 23.20.465. - Representation of claimant.

A claimant in a proceeding before the department or an appeal tribunal may be represented by counsel or other authorized agent. The counsel or agent may not charge or receive for services more than an amount approved by the department.



Sec. 23.20.470. - Attorney fees.

(a) An attorney at law representing a claimant on appeal to the courts is entitled to reasonable counsel fees as fixed by the court and necessary court costs and printing disbursements as fixed by the court.

(b) The department shall pay the counsel fees, costs, and disbursements out of employment security administration funds in a court appeal (1) from an administrative or judicial decision favorable in whole or in part to the claimant, (2) by a claimant from a department decision which reverses a tribunal decision in the claimant's favor, (3) as a result of which the claimant is awarded benefits, or (4) by a claimant from a decision by a tribunal, the department, or court which was not unanimous.






Article 09 - GENERAL PROVISIONS

Sec. 23.20.475. - Amendment or repeal.

There may be no vested right of any kind against the state as the result of enactment, amendment, or repeal of this chapter.



Sec. 23.20.480. - Termination.

(a) If the Federal Unemployment Tax Act is amended or repealed by Congress, or is held unconstitutional by the United States Supreme Court, with the result that no portion of the contributions required under this chapter may be credited against the tax imposed by the federal Act, the Department of Labor and Workforce Development shall send immediate notice of the fact to the governor of the state. Because of the danger to the welfare of the people of the state the governor may then call a special session of the legislature, if necessary, so that it may take measures to effectuate the purpose of this chapter or to end its operations.

(b) Pending the determination by the legislature, the department shall requisition from the unemployment trust fund all money in the fund to its credit. This money, together with any other money in the unemployment fund, as long as the money is available, shall be used for the payment of benefits in accordance with this chapter.



Sec. 23.20.485. - False statement to secure benefits.

A person who makes a false statement or misrepresentation knowing it is false or who knowingly fails to disclose a material fact, with intent to obtain or increase a benefit or other payment under this chapter or under an employment security law of another state, of the federal government, or of a foreign government, either for that person or another, is guilty of a class B misdemeanor. Each false statement or misrepresentation or failure to disclose a material fact is a separate offense.



Sec. 23.20.490. - Acts of employer prohibited.

(a) An employing unit or an officer or agent of an employing unit may not

(1) make a false statement or representation knowing it is false;

(2) knowingly fail to disclose a material fact to prevent or reduce the payment of benefits to an individual entitled to them, or to avoid or reduce a contribution or other payment required from an employing unit under this chapter; or

(3) knowingly fail or refuse to make a contribution or other payment, or to furnish a report required by this chapter or by authority granted under this chapter, or to produce or permit the inspection or copying of records as required by this chapter.

(b) An employing unit or officer or agent of an employing unit who violates (a) of this section is guilty of a class A misdemeanor.



Sec. 23.20.495. - Noncompliance with subpoena of agency.

A person who, without just cause, fails or refuses to attend and testify or to answer a lawful inquiry or to produce books, papers, correspondence, memoranda, and other records, if it is in the person's power to do so, in obedience to a subpoena of the department, an appeal tribunal, or an authorized representative of any of them, upon conviction, is punishable by a fine of not more than $200, or by imprisonment for not more than 60 days, or by both. Each day the failure or refusal continues is a separate offense.



Sec. 23.20.497. - Binding effect of department decisions.

(a) A finding of fact or law, judgment, conclusion, or final order made with respect to a claim for unemployment compensation under this chapter is not conclusive or binding in any separate or subsequent action or proceeding in another forum concerning proceedings not under this chapter, regardless of whether the prior action was between the same or related parties or involved the same facts.

(b) In this section, "action" means a court or administrative proceeding not brought under this chapter or an arbitration proceeding.



Sec. 23.20.500. - Violation of law or regulations.

A person who wilfully violates a provision of this chapter or an order or regulation under it, the violation of which is made unlawful or the observance of which is required under this chapter, and for which a penalty is not prescribed in this chapter or provided by another applicable statute, upon conviction, is punishable by a fine of not more than $200, or by imprisonment for not more than 60 days, or by both.



Sec. 23.20.505. - Unemployed defined.

(a) An individual is considered "unemployed" in a week during which the individual performs no services and for which no wages are payable to the individual, or in a week of less than full-time work if the wages payable to the individual for the week are less than one and one-third times the individual's weekly benefit amount, excluding the allowance for dependents, plus $50.

(b) [Repealed, Sec. 33 ch 115 SLA 1982].

(c) [Repealed, Sec. 33 ch 115 SLA 1982].

(d) An individual is not considered "unemployed" in a week if

(1) the individual is not performing services during that week because the individual is on leave from the regular employer of the individual for a period of four weeks or less; and

(2) the leave is part of a work schedule consisting of alternating periods of work and leave in which the hours of work for one complete period of work and leave average at least 40 hours per week.



Sec. 23.20.510. - Pay period.

(a) If the service performed during one-half or more of a pay period by an individual for an employing unit constitutes employment, all the service of the individual for the period is considered employment.

(b) If the service performed during more than one-half of a pay period by an individual for an employing unit does not constitute employment, then none of the service of the individual for the period is considered employment.

(c) In this section, "pay period" means a period of not more than 31 consecutive days for which a payment for service is ordinarily made to the individual by the employing unit. This section does not apply to service performed in a pay period by an individual for an employing unit when any of the service is excluded because it is subject to an unemployment insurance program established by an Act of Congress.



Sec. 23.20.515. - Earnings of fishermen not subject to contributions. [Repealed, Sec. 26 ch 122 SLA 1977].

Repealed or Renumbered



Sec. 23.20.520. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "American vessel" means a vessel documented or numbered under the laws of the United States, or a vessel not documented or numbered under the laws of the United States nor documented under the laws of a foreign country, if its crew performs service solely for one or more citizens or residents of the United States or corporations organized under the laws of the United States or of a state;

(2) "average annual wage" means the amount determined by dividing the total wages paid by covered employers during a 12-month period by the average monthly employment reported by covered employers for the same period;

(3) "base period" means the first four of the last five completed calendar quarters immediately preceding the first day of an individual's benefit year;

(4) "benefits" means the money payments payable to an individual, as provided in this chapter with respect to the individual's unemployment;

(5) "benefit year" means a period of 52 consecutive weeks beginning at 12:00 a.m. of the Sunday preceding the day that an insured worker first files a request for determination of the worker's insured status, and, thereafter, the period of 52 consecutive weeks beginning at 12:00 a.m. of the Sunday preceding the day that the insured worker next files the request after the end of the worker's last preceding benefit year; however, for a worker covered by this paragraph, "benefit year" also means a period of 53 weeks if the filing of a request for determination would result in overlapping any quarter of the base year of a previously filed request for determination; the filing of a notice of unemployment is considered a request for determination of insured status if a current benefit year has not previously been established;

(6) "calendar quarter" means the period of three consecutive calendar months ending March 31, June 30, September 30, or December 31;

(7) "claimant" means an individual who has filed a request for a determination of insured status, a notice of unemployment, a certification for waiting-week credit, or a claim for benefits;

(8) "contribution" and "payment in place of contribution" mean the money payment to be made to the fund, which payments are taxes due to the state;

(9) "employer" means (A) an employing unit which for some portion of a day within the calendar year has or had in employment one or more individuals; and (B) for the effective period of its election under AS 23.20.325, an employing unit which has elected to become subject to this chapter;

(10) "employing unit" means one or more departments or other agencies of the state, a political subdivision of the state, an individual, or a type of organization, partnership, association, trust, estate, joint trust company, insurance company, or domestic or foreign corporation, or the receiver, referee in bankruptcy, trustee, or successor of one of these, or the legal representative of a deceased person, which has or, after January 1, 1937, had one or more individuals performing service for it in the state; an individual performing services in the state for an employing unit which maintains two or more separate establishments in the state is considered as employed by a single employing unit for the purposes of this chapter; notwithstanding any provision in this chapter, any employing unit which employs individuals whose services must be covered by the unemployment insurance laws of this state after December 31, 1971 as a condition of approval of the unemployment insurance laws of this state under 26 U.S.C. 3304(a) (Internal Revenue Code of 1954), as amended, will be considered an employer as to those individuals and is subject to contributions on all wages paid after December 31, 1971, or reimbursement payments to cover benefits paid based on services performed after December 31, 1971, depending on the applicable law;

(11) "employment office" means a free public employment office or branch of one operated by this state or another state or territory as a part of a state-controlled system of public employment offices or by a federal agency or an agency of a foreign government charged with the administration of an unemployment insurance program or of free public employment offices;

(12) "fund" means the unemployment compensation fund established by this chapter;

(13) "hospital" means any institution primarily engaged in the treatment of emotional or physical disability which provides, on a regular basis, 24-hour a day bed care under the supervision of licensed medical personnel and those components, of other institutions, which are primarily engaged in the treatment of emotional or physical disability and which provide, on a regular basis, 24-hour a day bed care under the supervision of licensed medical personnel;

(14) "institution of higher education" means an educational institution which

(A) admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of a high school graduation certificate;

(B) is legally authorized in the state in which it is located to provide a program of education beyond high school;

(C) provides an educational program for which it awards a bachelor's or higher degree, or provides a program which is acceptable for full credit toward either degree, a program of postgraduate or postdoctoral studies, or a program of training to prepare students for gainful employment in a recognized occupation; and

(D) is a public or other nonprofit institution;

(15) "insured work" means employment for employers;

(16) "insured worker" means an individual who, with respect to a base period, meets the wage and employment requirements of AS 23.20.350 ;

(17) "municipal agency" means an agency of a municipality of the state; in this paragraph, "municipality" has the meaning given in AS 29.71.800;

(18) "state" includes the states of the United States of America, the District of Columbia, the Commonwealth of Puerto Rico, and the Virgin Islands;

(19) "vocational training or retraining course" means a course of vocational or technical training or retraining in schools or classes, including but not limited to, field or laboratory work and related remedial or academic instruction, which is conducted as a program designed to prepare individuals for employment in trades, skills, or crafts; the term "vocational training or retraining course" does not include a program of instruction for an individual, including a transfer credit program of instruction given at a community college, which is intended as credit for a degree from an institution of higher education;

(20) "waiting week" means the first week of unemployment for which an individual files a claim during the individual's benefit year and for which no disqualification is imposed under AS 23.20.360 , 23.20.362, 23.20.375, and 23.20.378 - 23.20.387;

(21) "week" means the period of seven consecutive days which the department may by regulations prescribe.



Sec. 23.20.525. - "Employment" defined.

(a) In this chapter, unless the context otherwise requires, "employment" means

(1) service performed by an individual for wages or by an officer of a corporation, including service in interstate commerce;

(2) service performed by an individual who under (10) of this subsection has the status of an employee;

(3) service performed by an individual other than an individual who is an employee under (1) or (2) of this subsection who performs services for remuneration for any person

(A) as an agent-driver or commission-driver engaged in distributing meat products, vegetable products, fruit products, bakery products, beverages, or laundry or dry-cleaning services, for the individual's principal; or

(B) as a traveling or city salesman, other than as an agent-driver or commission-driver, engaged upon a full-time basis in the solicitation on behalf of, and the transmission to, the individual's principal of orders from wholesalers, retailers, contractors, or operators of hotels, restaurants, or other similar establishments for merchandise for resale or supplies for use in their business operations; however, for all purposes of this paragraph, the term "employment" includes services described in this subparagraph and (A) of this paragraph, performed after December 31, 1971, only if

(i) the contract of service contemplates that substantially all of the services are to be performed personally by the individual;

(ii) the individual does not have a substantial investment in facilities used in connection with the performance of the services, other than in facilities for transportation; and

(iii) the services are not in the nature of a single transaction that is not part of a continuing relationship with the person for whom the services are performed;

(4) service performed after December 31, 1971 and through December 31, 1977 by an individual in the employ of this state or any instrumentality of this state, or in the employ of this state and one or more states or their instrumentalities, for a hospital or institution of higher education in this state except service described in AS 23.20.526 (d) if the service is excluded from the term "employment" solely by reason of 26 U.S.C. 3306(c)(7) (Federal Unemployment Tax Act, Internal Revenue Code);

(5) service performed before January 1, 1978, in the employ of a political subdivision of this state or a wholly owned instrumentality of a political subdivision of this state, if coverage was elected under AS 23.20.325 ;

(6) service performed by an individual in a calendar quarter after June 30, 1962 in the employ of an organization exempt from income tax under 26 U.S.C. 501(a) (Internal Revenue Code), other than an organization described in 26 U.S.C. 401(a), or under 26 U.S.C. 521, if the remuneration for the service is $250 or more; notwithstanding the provisions of this paragraph, services performed after December 31, 1971 by an individual in the employ of a religious, charitable, educational, or other organization described in 26 U.S.C. 501(c)(3) (Internal Revenue Code) that is exempt from income tax under 26 U.S.C. 501(a), constitutes employment for the purposes of this chapter even though remuneration for the services is less than $250 in a calendar quarter, but only if the organization had four or more individuals in employment for some portion of a day in each of 20 different weeks, whether or not the weeks were consecutive, within either the current or preceding calendar year, regardless of whether the individuals were employed at the same moment of time;

(7) service of an individual who is a citizen of the United States, performed outside the United States, except in Canada, after December 31, 1971 in the employ of an American employer, or of this state or of any of its instrumentalities or any of its political subdivisions, other than service which is considered "employment" under the provisions of (11) or (12) of this subsection or the parallel provisions of the law of another state, if

(A) the employer's principal place of business in the United States is located in this state; or

(B) the employer has no place of business in the United States, but

(i) the employer is an individual who is a resident of this state; or

(ii) the employer is a corporation which is organized under the laws of this state; or

(iii) the employer is a partnership or a trust and the number of the partners or trustees who are residents of this state is greater than the number who are residents of any one other state; or

(C) none of the criteria in (A) and (B) of this paragraph is met but the employer has elected coverage in this state or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on service described in this paragraph, under the law of this state;

(8) notwithstanding the provisions of (11) of this subsection, all service performed by an officer or member of the crew of an American vessel or in connection with the vessel, if the operating office, from which the operations of vessels operating on navigable waters inside, or inside and outside the United States are ordinarily and regularly supervised, managed, directed, and controlled, is inside this state;

(9) notwithstanding any other provisions of this section, service with respect to which tax is required to be paid under any federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund or which as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act is required to be covered under this chapter;

(10) service performed by an individual whether or not the common-law relationship of master and servant exists, unless and until it is shown to the satisfaction of the department that

(A) the individual has been and will continue to be free from control and direction in connection with the performance of the service, both under the individual's contract for the performance of service and in fact;

(B) the service is performed either outside the usual course of the business for which the service is performed or is performed outside of all the places of business of the enterprise for which the service is performed; and

(C) the individual is customarily engaged in an independently established trade, occupation, profession, or business of the same nature as that involved in the service performed;

(11) an individual's entire service performed inside or both inside and outside this state if the service is localized in this state; service is considered to be localized inside a state or territory if

(A) the service is performed entirely inside the state or territory; or

(B) the service is performed both inside and outside the state or territory but the service performed outside the state or territory is incidental to the individual's service inside the state or territory; for example, where it is temporary or transitory in nature or consists of isolated transactions;

(12) an individual's entire service performed inside or both inside and outside this state if the service is not localized in a state or territory but some of the service is performed in this state and

(A) the individual's base of operations is in this state; or

(B) if there is no base of operations, then the place from which the service is directed or controlled is in this state; or

(C) the individual's base of operations or place from which the service is directed or controlled is not in a state or territory in which some part of the service is performed, but the individual's residence is in this state;

(13) service covered by an election under AS 23.20.325 , and service covered by an election approved by the commissioner in accordance with an arrangement under AS 23.20.090 (a) during the effective period of the election;

(14) service performed after December 31, 1977 in the employ of this state or any of its instrumentalities or any political subdivision of this state or any of its instrumentalities or any instrumentality of any of the foregoing and one or more other states or political subdivisions, if that service is excluded from "employment" under 26 U.S.C. 3306(c)(7) (Federal Unemployment Tax Act, Internal Revenue Code) and is not excluded from "employment" under AS 23.20.526 (d)(8);

(15) domestic services performed after December 31, 1977 for an employer who paid wages of $1,000 or more in any calendar quarter in the current or preceding calendar year for those services;

(16) service performed after December 31, 1977 by an individual in agricultural labor when that service is performed for a person who

(A) during any calendar quarter in either the current or the preceding year paid remuneration in cash of $20,000 or more to individuals employed in agricultural labor; or

(B) employed in agricultural labor 10 or more individuals for some portion of the day in each of at least 20 different calendar weeks in either the current or the preceding calendar year, whether or not the weeks were consecutive, and regardless of whether the individuals were employed at the same moment of time;

(C) for the purposes of this paragraph any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of that crew leader

(i) if that crew leader holds a valid certificate of registration under the Farm Labor Contractor Registration Act of 1963, or substantially all the members of that crew operate or maintain tractors, mechanized harvesting or cropdusting equipment, or any other mechanized equipment, which is provided by that crew leader; and

(ii) if that individual is not an employee of that other person within the meaning of (10) of this subsection;

(D) for the purposes of this paragraph, in the case of an individual who is furnished by a crew leader to perform service in agricultural labor for any other person and who is not treated as an employee of that crew leader under (C) of this paragraph,

(i) that other person and not the crew leader shall be treated as the employer of that individual; and

(ii) that other person shall be treated as having paid cash remuneration to that individual in an amount equal to the amount of cash remuneration paid to that individual by the crew leader, either on behalf of the crew leader or on behalf of that other person, for the service in agricultural labor performed for that other person;

(E) for the purposes of this paragraph, the term "crew leader" means an individual who

(i) furnishes individuals to perform service in agricultural labor for any other person;

(ii) pays, either on behalf of the crew leader or on behalf of that other person, the individuals furnished by the crew leader for the service in agricultural labor performed by the individuals; and

(iii) has not entered into a written agreement with that farm operator under which the agricultural worker is designated as an employee of that farm operator.

(b) In (a)(7) of this section, "American employer" means a person who is

(1) an individual who is a resident of the United States;

(2) a partnership if two-thirds or more of the partners are residents of the United States;

(3) a trust, if all of the trustees are residents of the United States; or

(4) a corporation organized under the laws of the United States or of any state.



Sec. 23.20.526. - Exclusions from definition of "employment".

(a) In this chapter, unless the context otherwise requires, "employment" does not include

(1) domestic service in a private home, except as provided in AS 23.20.525(a)(15);

(2) newsboys' services in selling or distributing newspapers on the street or from house to house;

(3) service not in the course of the employing unit's trade or business performed in a calendar quarter by an individual, unless the cash remuneration paid for the service is $50 or more and the service is performed by an individual who is regularly employed by the employing unit to perform the service; an individual is here considered to be regularly employed to perform service not in the course of an employing unit's trade or business during a calendar quarter only if the individual performs the service for some portion of the day on each of some 24 days during the quarter or during the preceding calendar quarter;

(4) service performed by an individual in the employ of the individual's

(A) son, daughter, or spouse;

(B) parent or legal guardian if the individual was under the age of 21 years and a full-time student during eight of the last 12 months and intends to resume full-time student status within the next four months; and

(C) mother or father if the service is performed by a child under the age of 18;

(5) service with respect to which unemployment insurance is payable under an unemployment insurance program established by an Act of Congress;

(6) service performed in the employ of a foreign government including service as a consular or other officer or employee or a nondiplomatic representative;

(7) service performed in the employ of an instrumentality wholly owned by a foreign government if

(A) the service is of a character similar to that performed in foreign countries by employees of the United States government or its instrumentalities; and

(B) the department finds that the United States Secretary of State has certified to the United States Secretary of the Treasury that the foreign government, with respect to whose instrumentality exemption is claimed, grants an equivalent exemption with respect to similar service performed in the foreign country by employees of the United States government and its instrumentalities;

(8) service performed by an insurance agent, insurance solicitor, a real estate broker, a real estate salesperson, or a securities salesman to the extent the person is compensated by commission, unless the service is required to be covered under the Federal Unemployment Tax Act as amended;

(9) notwithstanding AS 23.20.525 (a)(11), service performed by an officer or member of the crew of an American vessel on or in connection with the vessel, if the operating office, from which the operations of the vessel operating on navigable waters inside or inside and outside the United States are ordinarily and regularly supervised, managed, directed, and controlled, is outside this state;

(10) service performed on or in connection with a vessel not an American vessel by an individual if the individual performed service on and in connection with the vessel when outside the United States;

(11) service performed in the employ of the United States government or an instrumentality of the United States exempt under the Constitution of the United States from the contributions imposed by this chapter, except that to the extent that the Congress of the United States permits states to require an instrumentality of the United States to make payments into an unemployment fund under a state employment security law, all of the provisions of this chapter apply to the instrumentalities, and to service performed for the instrumentalities in the same manner, to the same extent, and on the same terms as to all other employers, employing units, individuals, and service; however, if this state is not certified for any year by the Secretary of Labor under 26 U.S.C. 3304(c) (Federal Unemployment Tax Act, Internal Revenue Code), the payments required of the instrumentalities with respect to the year shall be refunded by the department from the fund in the same manner and within the same period as is provided in AS 23.20.225 with respect to contributions erroneously collected;

(12) service performed in the employ of another state, or political subdivision of another state, or an instrumentality of another state or political subdivision which is wholly owned by another state or its political subdivision, or a service performed in the employ of an instrumentality of another state or its political subdivisions to the extent that the instrumentality is, with respect to the service, exempt under the Constitution of the United States from the tax imposed by 26 U.S.C. 3301 (Federal Unemployment Tax Act, Internal Revenue Code);

(13) service performed in the employ of an international organization;

(14) service covered by an election approved by the agency charged with the administration of any other state or federal employment security law, in accordance with an arrangement under AS 23.20.090 (a) during the effective period of the election;

(15) service performed by an individual in agricultural labor, except as provided in AS 23.20.525 (a)(16); the term "agricultural labor" means remunerated service

(A) on a farm, in the employ of any person in connection with cultivating the soil, or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training, and management of livestock, bees, poultry, and fur-bearing animals and wildlife;

(B) in the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement, or maintenance of the farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by a hurricane, if the major part of the service is performed on a farm;

(C) in connection with the production or harvesting of any commodity defined as an agricultural commodity in 12 U.S.C. 1141j (Sec. 15(g), Agricultural Marketing Act), as amended, or in connection with the operation or maintenance of ditches, canals, reservoirs, or waterways, not owned or operated for profit, used exclusively for supplying and storing water for farming purposes;

(D) in the employ of the operator of a farm in handling, planting, drying, packing, packaging, processing, freezing, grading, storing or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity; but only if the operator produced more than one-half of the commodity with respect to which the service is performed except as stated in (b) of this section;

(E) in the employ of a group of operators of farms, or a cooperative organization of which the operators are members, in the performance of service described in (D) of this paragraph, but only if the operators produced more than one-half of the commodity with respect to which the service is performed;

(F) on a farm operated for profit if the service is not in the course of the employer's trade or business;

(16) service performed as a student nurse in the employ of a hospital or a nurses' training school by an individual who is enrolled and is regularly attending classes in a nurses' training school chartered or approved in accordance with the laws of this state, and service performed as an intern in the employ of a hospital by an individual who has completed a four-year course in a medical school chartered or approved in accordance with the laws of this state, unless the service is required to be covered under the Federal Unemployment Tax Act;

(17) service performed by an individual on a boat engaged in catching fish or other forms of aquatic animal life under an arrangement with the owner or operator of that boat under which

(A) that individual does not receive any cash remuneration except as provided in (B) of this paragraph;

(B) that individual receives a share of the boat's, or the boats' in the case of a fishing operation involving more than one boat, catch of fish or other forms of aquatic animal life or a share of the proceeds from the sale of that catch; and

(C) the amount of that individual's share depends on the amount of the boat's, or the boats' in the case of a fishing operation involving more than one boat, catch of fish or other forms of aquatic animal life; but only if the operating crew of that boat, or each boat from which the individual receives a share in the case of a fishing operation involving more than one boat, is normally made up of fewer than 10 individuals;

(18) service performed as a prospective or impaneled juror in a court;

(19) service performed for a corporation by an employee of the corporation if

(A) the corporation is incorporated under AS 10.06;

(B) the corporation is not a government corporation; and

(C) the employee is an executive officer of the corporation;

(20) service performed by an individual who drives a taxicab whose compensation and written contractual arrangements are as described in AS 23.10.055 (a)(13);

(21) service of an individual who

(A) directly sells or solicits the sale of consumer products, for resale or otherwise, personally to a prospective consumer in the home or otherwise than in a permanent retail establishment; a sale or solicitation by telephone, mail, other telecommunications method, or other nonpersonal method does not satisfy the requirement of this subparagraph;

(B) is compensated solely by

(i) commissions on sales or other remuneration directly related to sales or sales performance; or

(ii) a profit represented by the difference between the wholesale cost of the product to the seller and the final sale price to the consumer; and

(C) performs under a written contract with the person for whom the service is performed that provides, notwithstanding AS 23.20.395 (a), that the individual is not an employee for purposes of this chapter or for federal or state tax purposes.

(b) Notwithstanding any other provision of this section, the provisions of (a)(15)(D) and (E) of this section are not applicable to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption.

(c) In (a)(15) of this section, "farm" includes stock, dairy, poultry, fruit, fur-bearing animal, and truck farms, plantations, ranches, nurseries, ranges, greenhouses or other similar structures used primarily for the raising of agricultural or horticultural commodities, and orchards.

(d) For the purposes of AS 23.20.525 (a)(4) - (6) and (14), the term "employment" does not apply to service performed

(1) by a duly ordained, commissioned, or licensed minister of a church in the exercise of the person's ministry or by a member of a religious order in the exercise of duties required by the order;

(2) in a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury or providing remunerative work for individuals who, because of their impaired physical or mental capacity, cannot be readily absorbed in the competitive labor market by an individual receiving the rehabilitation or remunerative work;

(3) as part of an unemployment work-relief or work-training program assisted or financed in whole or in part by any federal agency or any agency of a state or political subdivision of the state, by an individual receiving work relief or work training;

(4) for a state hospital by an inmate of a prison or correctional institution;

(5) in the employ of a school, college, or university if the service is performed by a student who is enrolled and is regularly attending classes at the school, college, or university;

(6) by an individual under the age of 22 who is enrolled at a nonprofit or public educational institution that normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on as a student in a full-time program, taken for credit at the institution, that combines academic instruction with work experience if the service is an integral part of the program and the institution has so certified to the employer, except that this paragraph does not apply to service performed in a program established for or on behalf of an employer or group of employers;

(7) in the employ of a hospital if the service is performed by a patient of the hospital, as defined in AS 23.20.520 ;

(8) in the employ of the state or a political subdivision of the state if the service is performed by an individual in the exercise of duties

(A) as a judicial officer, the governor, the lieutenant governor, a person hired or appointed as the head or deputy head of a department in the executive branch, a person hired or appointed as the director of a division of a department in the executive branch, an assistant to the governor, a chair or member of a state commission or board, state investment officers and the state comptroller in the Department of Revenue, an appointed or elected municipal officer, any other elected official, the fiscal analyst of the legislative finance division, the legislative auditor of the legislative audit division, the executive director of the Legislative Affairs Agency, and the directors of the divisions within the Legislative Affairs Agency;

(B) as a member of the Alaska Army National Guard or Alaska Air National Guard or Alaska Naval Militia;

(C) as an employee serving on only a temporary basis in case of fire, storm, snow, earthquake, flood, or similar emergency; or

(D) as an election official or election worker if the amount of remuneration received by the individual during the calendar year for services as an election official or election worker is less than $1,000;

(9) in the employ of

(A) a church or a convention or association of churches; or

(B) an organization that is operated primarily for religious purposes and that is operated, supervised, controlled, or principally supported by a church or a convention or association of churches.



Sec. 23.20.530. - Wages defined.

(a) In this chapter, "wages" means all remuneration for service from whatever source, including, but not limited to, insured work, noninsured work, or self-employment; commissions, bonuses, back pay, and the cash value of all remuneration in a medium other than cash shall be treated as wages; gratuities customarily received by an individual in the course of service from persons other than the individual's employing unit may be treated as wages received from the employing unit only to the extent the individual reports the gratuities to the employing unit. The reasonable cash value of remuneration in a medium other than cash, and the reasonable amount of gratuities, shall be estimated and determined in accordance with regulations adopted by the department; notwithstanding AS 23.20.350 (a), back pay awards shall be allocated to the weeks or quarters with respect to which the pay was earned. If the remuneration of an individual is not based upon a fixed period of time or if the individual's wages are paid in irregular intervals or in a manner that does not extend regularly over the period of employment, the wages shall be allocated to weeks or quarters in accordance with regulations adopted by the department. The regulations must, so far as possible, produce results reasonably similar to those that would prevail if the individual's wages were paid at regular intervals. When an employer has filed for bankruptcy, unpaid wages earned for services performed for the employer are considered wages for the quarter in which they were earned.

(b) In this chapter, unless the context otherwise requires, "wages" does not include

(1) the amount of any payment, including an amount paid by an employing unit for insurance or annuities or into a fund to provide for the payment, to or on behalf of an individual or the individual's dependent under a plan or system established by an employing unit which makes provisions generally for individuals performing service for it, or for such individuals generally and their dependents, or for a class or classes of the individuals and their dependents, on account of (A) retirement, (B) sickness or accident disability, (C) medical or hospitalization expenses in connection with sickness or accident disability, or (D) death;

(2) the amount of a payment made by an employing unit to an individual performing service for it, including an amount paid by an employing unit for insurance or annuities or into a fund to provide for the payment, on account of retirement;

(3) the amount of a payment on account of sickness or accident disability, or medical or hospitalization expenses in connection with sickness or accident disability made after December 31, 1954, by an employing unit to or on behalf of an individual performing service for it after the expiration of six calendar months following the last calendar month in which the individual performed services for the employing unit;

(4) the amount of a payment made by an employing unit to or on behalf of an individual performing services for it or the individual's beneficiary (A) from or to a trust described in 26 U.S.C. 401(a) (Internal Revenue Code) which is exempt from tax under 26 U.S.C. 501(a) at the time of the payment, unless the payment is made to an individual performing services for the trust as remuneration for those services and not as a beneficiary of the trust, or (B) under or to an annuity plan which at the time of the payment meets the requirements of 26 U.S.C. 401(a)(3)-(6);

(5) the amount of a payment made by an employing unit (without deduction from the remuneration of the individual in its employ) of the tax imposed upon an individual in its employ under 26 U.S.C. 3101 (Internal Revenue Code) with respect to service performed after January 1, 1941;

(6) remuneration paid in a medium other than cash to an individual for service not in the course of the employing unit's trade or business;

(7) the amount of a payment, other than vacation or sick pay, made after December 31, 1954, to an individual after the month in which the individual attains the age of 65, if the individual did not perform services for the employing unit in the period for which the payment is made;

(8) dismissal payments after January 1, 1941, which the employing unit is not legally required to make;

(9) the amount of any payment, including any amount paid by an employer into a fund to provide for any such payment, made to or on behalf of an employee under a plan or system established by an employer which makes provision for the employer's employees generally, or for a class or group of the employer's employees, for the purpose of supplementing unemployment benefits;

(10) the amount of a payment made to or on behalf of an employee for subsistence while the employee is employed away from home, but this exemption applies only to that portion of a subsistence payment which does not exceed the actual expenses of the employee while so employed;

(11) compensation received for inactive service performed by a member of the Alaska National Guard or Naval Militia;

(12) the amount of a payment made to or on behalf of an employee or the employee's beneficiary under a cafeteria plan as defined in 26 U.S.C. 125, if the payment would not be treated as wages under this section without regard to the cafeteria plan;

(13) the amount of payment made, or benefit furnished, by the employer under a plan to provide educational assistance to or for the benefit of an employee if, at the time of the payment or the furnishing, it is reasonable to believe that the employee will be able to exclude the payment or benefit from income under 26 U.S.C. 127(b).



Sec. 23.20.535. - Short title.

This chapter may be cited as the Alaska Employment Security Act.









Chapter 23.25. - EMPLOYER'S LIABILITY FOR NEGLIGENCE

Sec. 23.25.010. - Liability to employees for defects or insufficiency of machinery.

A person engaged in manufacturing, mining, constructing, building, or other business or occupation carried on by means of machinery or mechanical appliances is liable to an employee or, in the event of the employee's death, to the employee's personal representative for the benefit of the employee's surviving spouse and children, if any, or if none, then for the employee's parents, or, if neither surviving spouse, nor children nor parents, then for the employee's next of kin dependent upon the employee, for all damages that may result from the negligence of any of the employer's officers, agents, or employees, or by reason of defect or insufficiency due to the employer's negligence in the machinery, appliances, and works.



Sec. 23.25.020. - Contributory negligence not a defense.

In an action against a master or employer under AS 23.25.010 the fact that the employee may have been guilty of contributory negligence does not bar a recovery where the employee's contributory negligence was slight and the negligence of the employer was gross in comparison, but the damages shall be diminished by the jury in proportion to the amount of negligence attributable to the employee. All questions of negligence and contributory negligence are for the jury.



Sec. 23.25.030. - Contract, insurance, or indemnity is not a defense.

(a) No contract of employment, insurance, relief benefit, indemnity for injury or death entered into by or on behalf of an employee, nor the acceptance of insurance, relief benefit, or indemnity by the person entitled to it constitutes a bar or defense to an action brought to recover damages for personal injuries to or death of the employee.

(b) Upon trial of the action the defendant may set off the sum contributed by the employer toward the insurance, relief benefit, or indemnity paid to the employee, or in case of the employee's death to the employee's personal representative.

(c) Contributions for insurance, relief benefit, or indemnity exacted from or paid by the employee may not be allowed as set off.



Sec. 23.25.040. - Prerequisites to maintenance of action.

An action may not be maintained under this chapter unless

(1) it is shown that there exist beneficiaries as provided in AS 23.25.010;

(2) the action is brought within two years from the time the cause of action accrued.






Chapter 23.30. - ALASKA WORKERS' COMPENSATION ACT

Article 01 - ADMINISTRATION

Sec. 23.30.001. - Intent of the legislature and construction of chapter.

It is the intent of the legislature that

(1) this chapter be interpreted so as to ensure the quick, efficient, fair, and predictable delivery of indemnity and medical benefits to injured workers at a reasonable cost to the employers who are subject to the provisions of this chapter;

(2) workers' compensation cases shall be decided on their merits except where otherwise provided by statute;

(3) this chapter may not be construed by the courts in favor of a party;

(4) hearings in workers' compensation cases shall be impartial and fair to all parties and that all parties shall be afforded due process and an opportunity to be heard and for their arguments and evidence to be fairly considered.



Sec. 23.30.005. - Alaska Workers' Compensation Board.

Sec. 23.30.005. Alaska Workers' Compensation Board.

(a) The Alaska Workers' Compensation Board consists of a southern panel of three members sitting for the first judicial district, two northern panels of three members sitting for the second and fourth judicial districts, five southcentral panels of three members each sitting for the third judicial district, and one panel of three members that may sit in any judicial district. Each panel must include the commissioner of labor and workforce development or a hearing officer designated to represent the commissioner, a representative of industry, and a representative of labor. The latter two members of each panel shall be appointed by the governor and are subject to confirmation by a majority of the members of the legislature in joint session. The board shall by regulation provide procedures to avoid conflicts and the appearance of impropriety in hearings.

(b) The commissioner shall act as chair and executive officer of the board and chair of each panel. The commissioner may designate a representative to act for the commissioner as chair and executive officer of the board. The commissioner may designate hearing officers to serve as chairs of panels for hearing claims.

(c) The governor shall appoint the members of the panels. Each member, except the commissioner of labor and workforce development, serves a term of three years. The term of a management member and the term of a labor member of each panel may not expire in the same year. The management and labor members are entitled to compensation in the amount of $50 a day for each day or portion of a day spent in actual meeting or on authorized official business incidental to their duties and to all other transportation and per diem as provided by law.

(d) [Repealed, Sec. 9 ch 77 SLA 1979].

(e) A member of one panel may serve on another panel when the commissioner considers it necessary for the prompt administration of this chapter. Transfers shall be allowed only if a labor or management representative replaces a counterpart on the other panel.

(f) Two members of a panel constitute a quorum for hearing claims and the action taken by a quorum of a panel is considered the action of the full board.

(g) A claim may be heard by only one panel.

(h) The department shall adopt rules for all panels, and procedures for the periodic selection, retention, and removal of both rehabilitation specialists and physicians under AS 23.30.041 and 23.30.095, and shall adopt regulations to carry out the provisions of this chapter. The department may by regulation provide for procedural, discovery, or stipulated matters to be heard and decided by the commissioner or a hearing officer designated to represent the commissioner rather than a panel. If a procedural, discovery, or stipulated matter is heard and decided by the commissioner or a hearing officer designated to represent the commissioner, the action taken is considered the action of the full board on that aspect of the claim. Process and procedure under this chapter shall be as summary and simple as possible. The department, the board or a member of it may for the purposes of this chapter subpoena witnesses, administer or cause to be administered oaths, and may examine or cause to have examined the parts of the books and records of the parties to a proceeding that relate to questions in dispute. The superior court, on application of the department, the board or any members of it, shall enforce the attendance and testimony of witnesses and the production and examination of books, papers, and records.

(i) The department may adopt regulations concerning the medical care provided for in this chapter. In addition to the reports required of physicians under AS 23.30.095 (a) - (d), the board may direct a physician or hospital rendering medical treatment or service under this chapter to furnish to the board periodic reports of treatment or services on forms procured from the board.

(j) The board may also arrange to have hearings held by the commission, officer, or tribunal having authority to hear cases arising under the workers' compensation law of any other state, of the District of Columbia, or of any territory of the United States. The testimony and proceedings at the hearing shall be reported to the board and are a part of the record in the case. Evidence taken at the hearing is subject to rebuttal upon final hearing before the board.

(k) The board shall notify the contracting agency of the state or of a political subdivision of the state when it revokes the self-insurance certificate of an employer holding a contract with the state or a political subdivision of the state.

(l) Regulations adopted by the department under (h) and (i) of this section become effective only after approved by a majority of the full board.

(m) The board may by regulation delegate authority to the director to assist the board in administering and enforcing this chapter.



Sec. 23.30.007. - Workers' Compensation Appeals Commission.

Sec. 23.30.007. Workers' Compensation Appeals Commission.

(a) There is established in the Department of Labor and Workforce Development the Workers' Compensation Appeals Commission. The commission has jurisdiction to hear appeals from final decisions and orders of the board under this chapter. Jurisdiction of the commission is limited to administrative appeals arising under this chapter.

(b) The commission consists of five members appointed by the governor and confirmed by a majority of the members of the legislature in joint session. The members shall be appointed as follows:

(1) a member appointed as chair who meets the requirements of (c)(2) of this section;

(2) two members who meet the qualifications in (c)(1) of this section and, because of their employment or affiliations, may be classified as a representative of employees covered by this chapter;

(3) two members who meet the qualifications in (c)(1) of this section and, because of their employment or affiliations, may be classified as a representative of employers covered by this chapter.

(c) To be eligible for appointment under this section,

(1) a member must

(A) be a citizen of the United States;

(B) be a resident of the state for the five years preceding the appointment;

(C) have not been convicted of either a

(i) felony; or

(ii) misdemeanor related to workers' compensation; and

(D) have served for a total of not less than 18 months as a member of the Alaska Workers' Compensation Board;

(2) the chair must

(A) meet the criteria specified in (1) of this subsection, except for the requirement in (1)(D) of this subsection;

(B) be licensed to practice law in this state and be a member in good standing with the Alaska Bar Association; and

(C) have engaged in the active practice of law for at least five years with experience in workers' compensation in this state.

(d) An individual seeking appointment as a member or as chair shall submit an application to the chief administrative law judge appointed under AS 44.64.010 . The application must show that the applicant meets requirements in (c) of this section that are applicable to the position for which the application is submitted. For each vacant position, other than the chair, the chief administrative law judge shall select not less than two eligible individuals and submit the names of those individuals to the governor. For the chair, the chief administrative law judge shall select not less than three for submission to the governor.

(e) The term of service on the commission is five years. A member may be reappointed so long as the reappointment complies with the provisions of this section, including the application and appointment process described in (d) of this section.

(f) A vacancy arising in the commission shall be filled by appointment by the governor and confirmed by a majority of the members of the legislature in joint session. Except as provided in AS 39.05.080 (4), an appointee selected to fill a vacancy shall hold office for the unexpired term of the member whose vacancy is filled. A vacancy in the commission does not impair the authority of a quorum of members to exercise all the powers and perform all the duties of the commission.

(g) A member may act and receive compensation under this section from the date of appointment until confirmation or rejection by the legislature.

(h) The chair of the commission is in the exempt service under AS 39.25.110 and shall receive a monthly salary that is not less than Step A nor more than Step F of Range 27 of the salary schedule in AS 39.27.011(a) for Anchorage, Alaska.

(i) An appeal to the commission shall be heard and decided by a three-member panel of the commission. An appeal panel shall consist of the chair of the commission and two members of the commission assigned by the chair, one member classified as representing employees, and one member classified as representing employers. At other meetings to conduct commission business, the number of commission members classified as representing employees must equal the number of commission members classified as representing employers. The chair of the commission and two representative members of the commission, one classified as representing employees and one classified as representing employers, constitute a quorum.

(j) A member of the commission may be removed from office by the governor for good cause. To be removed for cause, a member of the commission shall be given a copy of the charges and afforded an opportunity to be heard in person or by counsel in the member's own defense upon not less than 10 days' notice. If the member is removed for cause, the governor shall file with the lieutenant governor a complete statement of all charges made against the member, the governor's findings on the charges, and the record of any proceedings. In this subsection, "good cause" includes

(1) misconduct in office or violation of AS 39.52;

(2) conviction of a felony;

(3) conviction of a misdemeanor related to workers' compensation;

(4) inability to serve, neglect of duty, incompetence, unjustified failure to handle the caseload assigned, or similar nonfeasance of office; and

(5) failure to continue to meet the requirements of this section relating to qualification for office.

(k) Representative members are entitled to compensation in the amount of $400 a day for each day spent in actual hearing of appeals or on authorized official business incidental to their duties, and to transportation and per diem as provided by law. Compensation shall be paid pro rata for each portion of a day spent in actual hearing of appeals or on authorized official business.

(l) A member of the commission may not hear an appeal under this chapter if

(1) a party is an employee or was, in the past seven years, an employee of the commission member or of a business that employs the commission member; this paragraph does not apply to the chair of the commission when the State of Alaska is or was the employer of a party;

(2) a party is a member or was, in the past seven years, a member of the same union or employee association as the commission member;

(3) a party has a contractual relationship with the commission member, a business that employs the commission member, or a union or employee association of which the commission member is a member;

(4) the commission member is unable to be fair, impartial, and unbiased toward the appeal participants; or

(5) participation in the appeal is a violation of AS 39.52.

(m) If the chair of the commission is unable to hear an appeal for reasons of absence or illness in excess of 10 days, or for reasons set out in (l) of this section, the chief administrative law judge appointed under AS 44.64.010 shall appoint a person who meets the qualifications of this section to serve as chair to hear the appeal as chair pro tempore. The person shall receive the compensation provided in (k) of this section. Appointment of a chair pro tempore does not require legislative confirmation.

(n) Each member of the commission, before entering upon the duties of office, shall take and subscribe to the oath prescribed for principal officers of the state. A member of the commission, during tenure, may not

(1) hold or campaign for elective office;

(2) be an officer of a political party, political committee, or group;

(3) permit the member's name to be used, or make any contributions whatsoever, in support of or in opposition to a candidate or proposition or question that appears on any ballot in the state including but not limited to that of a municipality; however, contributions may be made to a candidate for the office of President of the United States;

(4) participate in any way in an election campaign or participate in or contribute to any political party; or

(5) lobby, employ, or assist a lobbyist.

(o) The offices of the commission shall be physically separate from the offices of the division.

(p) Notwithstanding (e) of this section, the terms of the individuals initially appointed to the commission shall be as follows:

(1) the chair, five years;

(2) one member, four years;

(3) one member, three years;

(4) one member, two years;

(5) one member, one year.



Sec. 23.30.008. - Powers and duties of the commission.

(a) The commission shall be the exclusive and final authority for the hearing and determination of all questions of law and fact arising under this chapter in those matters that have been appealed to the commission, except for an appeal to the Alaska Supreme Court. The commission does not have jurisdiction in any case that does not arise under this chapter or in any criminal case. On any matter taken to the commission, the decision of the commission is final and conclusive, unless appealed to the Alaska Supreme Court, and shall stand in lieu of the order of the board from which the appeal was taken. Unless reversed by the Alaska Supreme Court, decisions of the commission have the force of legal precedent.

(b) The commission, in its administrative capacity, shall maintain, index, and make available for public inspection the final administrative decisions and orders of the commission and of the board. The chair of the commission may review and circulate among the other members of the relevant commission appeal panel the drafts of the panel's formal decisions and decisions upon reconsideration. The drafts are confidential documents and are not subject to disclosure.

(c) The chair of the commission shall draft and propose, and the commission in its administrative capacity may adopt, regulations implementing the commission's authority and duties under this chapter, including rules of procedure and evidence for proceedings before the commission under this chapter. The provisions of AS 44.62 (Administrative Procedure Act) apply to the adoption of regulations by the commission.

(d) In an appeal, the commission shall award a successful party reasonable costs and, if the party is represented by an attorney, attorney fees that the commission determines to be fully compensatory and reasonable. However, the commission may not make an award of attorney fees against an injured worker unless the commission finds that the worker's position on appeal was frivolous or unreasonable or the appeal was taken in bad faith.

(e) The commission, in its administrative capacity, may adopt and alter an official seal and do all things necessary, convenient, or desirable to carry out the powers expressly granted or necessarily implied in this chapter.



Sec. 23.30.009. - Powers and duties of the chair of the commission.

(a) The chair of the commission shall exercise general supervision over the office of the commission and over appeals and shall direct the administrative functions of the commission. The chair of the commission shall serve as the executive officer of the commission and shall have authority in all administrative matters relating to the members. The chair may

(1) employ and supervise commission staff and appoint a commission clerk;

(2) establish and implement a time management system for the commission members and staff and manage the calendar of appeals;

(3) assign the work of the commission members and staff so that appeals are resolved as expeditiously and competently as possible;

(4) advise and cooperate with the board to develop appropriate procedures for maintenance and transfer of hearing files and the preservation and transfer of records on appeal; and

(5) prepare an annual budget of the commission.

(b) The chair of the commission shall preside over hearings and arguments on appeals. The chair of the commission shall ensure that all functions of the commission are performed with due regard for the rights of all parties and consistent with the orderly and prompt resolution of appeals. The chair of the commission shall rule on questions of procedure and advise the representative members of the commission on matters of law.

(c) The chair of the commission shall, not later than March 15 of each year, make available to the public and file with the lieutenant governor a report regarding the commission for the prior calendar year, including data regarding time periods between initial receipt and final decisions on appeals.

(d) The chair of the commission shall devote full time to the duties of the chair of the commission and may not engage in any other employment or business. The chair of the commission may not hold any other office or position under the United States, this state, any municipality or political subdivision of this state, or any tribal government or corporation. The chair of the commission may not hold office or position in a partisan political organization or party.



Sec. 23.30.010. - Coverage.

(a) Except as provided in (b) of this section, compensation or benefits are payable under this chapter for disability or death or the need for medical treatment of an employee if the disability or death of the employee or the employee's need for medical treatment arose out of and in the course of the employment. To establish a presumption under AS 23.30.120 (a)(1) that the disability or death or the need for medical treatment arose out of and in the course of the employment, the employee must establish a causal link between the employment and the disability or death or the need for medical treatment. A presumption may be rebutted by a demonstration of substantial evidence that the death or disability or the need for medical treatment did not arise out of and in the course of the employment. When determining whether or not the death or disability or need for medical treatment arose out of and in the course of the employment, the board must evaluate the relative contribution of different causes of the disability or death or the need for medical treatment. Compensation or benefits under this chapter are payable for the disability or death or the need for medical treatment if, in relation to other causes, the employment is the substantial cause of the disability or death or need for medical treatment.

(b) Compensation and benefits under this chapter are not payable for mental injury caused by mental stress, unless it is established that (1) the work stress was extraordinary and unusual in comparison to pressures and tensions experienced by individuals in a comparable work environment; and (2) the work stress was the predominant cause of the mental injury. The amount of work stress shall be measured by actual events. A mental injury is not considered to arise out of and in the course of employment if it results from a disciplinary action, work evaluation, job transfer, layoff, demotion, termination, or similar action taken in good faith by the employer.



Sec. 23.30.011. - Extraterritorial coverage.

(a) If an employee, while working outside the territorial limits of this state, suffers an injury on account of which the employee, or in the event of the employee's death, the employee's dependents, would have been entitled to the benefits provided by this chapter had the injury occurred in this state, the employee or, in the event of the employee's death resulting from the injury, the employee's dependents shall be entitled to the benefits provided by this chapter, if at the time of the injury

(1) the employee's employment is principally localized in this state;

(2) the employee is working under a contract of hire made in this state in employment not principally localized in any state;

(3) the employee is working under a contract of hire made in this state in employment principally localized in another state whose workers' compensation law is not applicable to the employee's employer; or

(4) the employee is working under a contract of hire made in this state for employment outside the United States and Canada.

(b) The payment or award of benefits under the workers' compensation law of another state, territory, province, or foreign nation to an employee or the employee's dependents otherwise entitled on account of the injury or death to the benefits under this chapter is not a bar to a claim for benefits under this chapter; however, a claim under this chapter must be filed within the time limits set out in this chapter. If compensation is paid or awarded under this section

(1) the medical and related benefits furnished or paid for by the employer under another workers' compensation law on account of the injury or death shall be credited against the medical and related benefits to which the employee would have been entitled under this chapter had claim been made solely under this chapter;

(2) the amount of all income benefits paid or awarded the employee under another workers' compensation law shall be credited against the total amount of income benefits which would have been due the employee under this chapter had claim been made solely under this chapter;

(3) the total amount of death benefits paid or awarded under another workers' compensation law shall be credited against the total amount of death benefits due under this chapter.

(c) If an employee is entitled to the benefits of this chapter by reason of an injury sustained in this state in employment by an employer who is domiciled in another state and who has not secured the payment of compensation as required by this chapter, the employer or the employer's carrier may file with the board a certificate, issued by the commission or agency of the other state having jurisdiction over workers' compensation claims, certifying that the employer has secured the payment of compensation under the workers' compensation law of the other state and that with respect to that injury the employee is entitled to the benefits provided under that law. In that event

(1) the filing of the certificate shall constitute an appointment by the employer or the employer's carrier of the board as the employer's agent for acceptance of the service of process in a proceeding brought by the employee or the employee's dependents to enforce the employee's or their rights under this chapter on account of the injury;

(2) the board shall send to the employer or carrier, by registered or certified mail to the address shown on the certificate, a true copy of any notice of claim or other process served on the director by the employee or the employee's dependents in any proceeding brought to enforce the employee's or their rights under this chapter;

(3) if the employer is a qualified self-insurer under the workers' compensation law of the other state, the employer, upon submission of evidence satisfactory to the board of the employer's ability to meet the employer's liability to the employee under this chapter, shall be considered to be a qualified self-insurer under this chapter;

(4) if the employer's liability under the workers' compensation law of another state is insured, the employer's carrier, as to the employee or the employee's dependents only, shall be considered to be an insurer authorized to write insurance under and be subject to this chapter; however, unless its contract with the employer requires it to pay an amount equivalent to the compensation benefits provided by this chapter, its liability for income benefits or medical and related benefits may not exceed the amounts of the benefits for which the insurer would have been liable under the workers' compensation law of the other state;

(5) if the amount for which the employer's insurance is liable under (3) and (4) of this subsection is less than the total of the compensation benefits to which the employee is entitled under this chapter, the board may, if it considers it necessary, require the employer to file security satisfactory to the board to secure the payment of benefits due the employee or the employee's dependents under this chapter; and

(6) upon compliance with the preceding requirements of this subsection, the employer, as to the employee only, shall be considered to have secured the payment of compensation under this chapter.

(d) In this section

(1) "carrier" includes an insurance company licensed to write workers' compensation insurance in a state of the United States or a state or provincial fund that insures employers against their liabilities under a workers' compensation law;

(2) a person's employment is "principally localized" in this or another state when (A) the person's employer has a place of business in this or the other state and the person regularly works at or from that place of business, or (B), if (A) of this paragraph is not applicable, the person is domiciled and spends a substantial part of the person's working time in the service of an employer in this or the other state; an employee whose duties require the employee to travel regularly in the service of an employer in this and one or more other states may, by written agreement with the employer, provide that the employment is principally localized in this or another state, and unless the other state refuses jurisdiction, the agreement shall be given effect under this chapter;

(3) "state" includes a state of the United States, the District of Columbia, or a province of Canada;

(4) "United States" includes only the states of the United States and the District of Columbia;

(5) "workers' compensation law" includes "occupational disease law."



Sec. 23.30.012. - Agreements in regard to claims.

(a) At any time after death, or after 30 days subsequent to the date of the injury, the employer and the employee or the beneficiary or beneficiaries, as the case may be, have the right to reach an agreement in regard to a claim for injury or death under this chapter, but a memorandum of the agreement in a form prescribed by the director shall be filed with the division. Otherwise, the agreement is void for any purpose. Except as provided in (b) of this section, an agreement filed with the division discharges the liability of the employer for the compensation, notwithstanding the provisions of AS 23.30.130 , 23.30.160, and 23.30.245, and is enforceable as a compensation order.

(b) The agreement shall be reviewed by a panel of the board if the claimant or beneficiary is not represented by an attorney licensed to practice in this state, the beneficiary is a minor or incompetent, or the claimant is waiving future medical benefits. If approved by the board, the agreement is enforceable the same as an order or award of the board and discharges the liability of the employer for the compensation notwithstanding the provisions of AS 23.30.130 , 23.30.160, and 23.30.245. The agreement shall be approved by the board only when the terms conform to the provisions of this chapter, and, if it involves or is likely to involve permanent disability, the board may require an impartial medical examination and a hearing in order to determine whether or not to approve the agreement. A lump-sum settlement may be approved when it appears to be to the best interest of the employee or beneficiary or beneficiaries.



Sec. 23.30.015. - Compensation where third persons are liable.

(a) If on account of disability or death for which compensation is payable under this chapter the person entitled to the compensation believes that a third person other than the employer or a fellow employee is liable for damages, the person need not elect whether to receive compensation or to recover damages from the third person.

(b) Acceptance of compensation under an award in a compensation order filed by the board operates as an assignment to the employer of all rights of the person entitled to compensation and the personal representative of a deceased employee to recover damages from the third person unless the person or representative entitled to compensation commences an action against the third person within one year after an award.

(c) Payment of compensation into the second-injury fund as a result of death operates as an assignment to the employer of all rights of the representative of the deceased to recover damages from the third person.

(d) An employer under an assignment may either institute proceedings for the recovery of damages or may compromise with a third person, either without or after instituting an action.

(e) An amount recovered by the employer under an assignment, whether by action or compromise, shall be distributed as follows:

(1) the employer shall retain an amount equal to

(A) the expenses incurred by the employer with respect to the action or compromise, including a reasonable attorney fee determined by the board;

(B) the cost of all benefits actually furnished by the employer under this chapter;

(C) all amounts paid as compensation and second-injury fund payments, and if the employer is self-insured or uninsured, all service fees paid under AS 23.05.067 ;

(D) the present value of all amounts payable later as compensation, computed from a schedule prepared by the board, and the present value of the cost of all benefits to be furnished later under AS 23.30.095 as estimated by the board; the amounts so computed and estimated shall be retained by the employer as a trust fund to pay compensation and the cost of benefits as they become due and to pay any finally remaining excess sum to the person entitled to compensation or to the representative; and

(2) the employer shall pay any excess to the person entitled to compensation or to the representative of that person.

(f) Even if an employee, the employee's representative, or the employer brings an action or settles a claim against the third person, the employer shall pay the benefits and compensation required by this chapter.

(g) If the employee or the employee's representative recovers damages from the third person, the employee or representative shall promptly pay to the employer the total amounts paid by the employer under (e)(1)(A) - (C) of this section insofar as the recovery is sufficient after deducting all litigation costs and expenses. Any excess recovery by the employee or representative shall be credited against any amount payable by the employer thereafter. If the employer is allocated a percentage of fault under AS 09.17.080 , the amount due the employer under this subsection shall be reduced by an amount equal to the employer's equitable share of damages assessed under AS 09.17.080 (c).

(h) If compromise with a third person is made by the person entitled to compensation or the representative of that person of an amount less than the compensation to which the person or representative would be entitled, the employer is liable for compensation stated in (f) of this section only if the compromise is made with the employer's written approval.

(i) If the employer is insured and the carrier has assumed the payment of compensation, the carrier shall be subrogated to all the rights of the employer.

(j) Notice of the commencement of an action against a third party shall be given to the division and to all interested parties within 30 days.



Sec. 23.30.017. - Immunity for third-party design professional.

(a) A person entitled to compensation under this chapter as a result of injury occurring at the job site of a construction project may not bring a civil action to recover damages for that injury against a design professional or an employee of a design professional who provides professional services for the construction project.

(b) This section does not apply to a person receiving compensation under this chapter who is injured at a job site at which the design professional or employee of the design professional

(1) specifically assumed responsibility for job site safety practices under a contract;

(2) actually exercises control over the premises where the injury occurred; or

(3) prepared design plans or specifications, the plans or specifications contributed to the injury, and the plans or specifications were prepared negligently, recklessly, or with intentional misconduct.

(c) In this section,

(1) "design professional" means a person registered under AS 08.48 as an architect, engineer, or land surveyor;

(2) "professional services" means services provided by a design professional that are within the scope of services for which the design professional is registered.



Sec. 23.30.020. - Chapter part of contract of hire.

This chapter constitutes part of every contract of hire, express or implied, and every contract of hire shall be construed as an agreement on the part of the employer to pay and on the part of the employee to accept compensation in the manner provided in this chapter for all personal injuries sustained.



Sec. 23.30.022. - False statements by employee.

An employee who knowingly makes a false statement in writing as to the employee's physical condition in response to a medical inquiry, or in a medical examination, after a conditional offer of employment may not receive benefits under this chapter if

(1) the employer relied upon the false representation and this reliance was a substantial factor in the hiring; and

(2) there was a causal connection between the false representation and the injury to the employee.



Sec. 23.30.025. - Approval and coverage of insurance policies.

(a) An insurer may not enter into or issue a policy of insurance under this chapter until its policy form has been submitted to and approved by the director of the division of insurance. The director of the division of insurance may not approve the policy form of an insurance company until the company files with it the certificate of the director of the division of insurance showing that the company is authorized to transact the business of workers' compensation insurance in the state. The filing of a policy form by an insurance company with the division of workers' compensation for approval constitutes, on the part of the company, a conclusive and unqualified acceptance of the provisions of this chapter, and an agreement by it to be bound by them.

(b) All policies of insurance companies insuring the payment of compensation under this chapter are conclusively presumed to cover all the employees and the entire compensation liability of the insured employer employed at or in connection with the business of the employer carried on, maintained, or operated at the location or locations set forth in such policy or agreement. A provision in a policy attempting to limit or modify the liability of the company issuing it is wholly void except as provided in this section.

(c) An insurer extending coverage required under this chapter by specifying Alaska in the other states section or similar provision of the insurance policy shall provide notice to the department under AS 23.30.085.



Sec. 23.30.030. - Required policy provisions.

A policy of a company insuring the payment of compensation under this chapter is considered to contain the provisions set out in this section.

(1) The insurer assumes in full all the obligations to pay physician's fees, nurse's charges, hospital services, hospital supplies, medicines, prosthetic devices, transportation charges to the nearest point where adequate medical facilities are available, burial expenses, and compensation or death benefits imposed upon the insured under the provisions of this chapter.

(2) The policy is made subject to the provisions of this chapter and its provisions relative to the liability of the insured employer to pay physician's fees, nurse's charges, hospital services, hospital supplies, medicines, prosthetic devices, transportation charges to the nearest point where adequate medical facilities are available, burial expenses, compensation or death benefits to and for said employees or beneficiaries, the acceptance of the liability by the insured employer, the adjustment, trial, and adjudication of claims for the physician's fees, nurse's charges, hospital services, hospital supplies, medicines, prosthetic devices, transportation charges to the nearest point where adequate medical facilities are available, burial expenses, compensation or death benefits, and the liability of the insurer to pay the same are considered a part of this policy contract.

(3) As between the insurer and the employee or the employee's beneficiaries, notice to or knowledge of the occurrence of the injury on the part of the insured employer is notice or knowledge on the part of the insurer; jurisdiction of the insured employer for the purpose of this chapter is jurisdiction of the insurer; and the insurer, in all things, is bound by and subject to the orders, awards, judgments, and decrees made against the insured employer under this chapter.

(4) The insurer will promptly pay to the person entitled to them the benefits conferred by this chapter, including physician's fees, nurse's charges, hospital services, hospital supplies, medicines, prosthetic devices, transportation charges to the nearest point where adequate medical facilities are available, burial expenses, and all installments of compensation or death benefits awarded or agreed upon under this chapter. The obligation of the insurer is not affected by a default of the insured employer after the injury, or by default in giving a notice required by this policy. The policy is a direct promise by the insurer to the person entitled to physician's fees, nurse's charges, fees for hospital services, charges for medicines, prosthetic devices, transportation charges to the nearest point where adequate medical facilities are available, and hospital supplies, charges for burial, compensation or death benefits, and is enforceable in the name of that person. The insurer shall provide claims facilities through its own staffed adjusting facilities located within the state, or by independent, licensed, resident adjusters with power to effect settlement within the state.

(5) A termination of the policy by cancellation is not effective as to the employees of the insured employer covered by it until 20 days after written notice of the termination has been received by the division. If the employer has a contract with the state or a home rule or other political subdivision of the state, and the employer's policy is cancelled due to nonpayment of a premium, the termination of the policy is not effective as to the employees of the insured employer covered by it until 20 days after written notice of the termination has been received by the contracting agency, and the agency has the option of continuing the payments on behalf of the employer in order to keep the policy in force. If, however, the employer has secured insurance with another insurance carrier, cancellation is effective as of the date of the new coverage.

(6) All claims for compensation, death benefits, physician's fees, nurse's charges, hospital services, hospital supplies, medicines, prosthetic devices, transportation charges to the nearest point where adequate medical facilities are available, and burial expenses, may be made directly against either the employer or the insurer, or both, and the order or award of the board may be made against either the employer or the insurer or both.

(7) If the insurer fails or refuses to pay a final award or judgment (except during the pendency of an appeal) made against it, or its insured, or if it fails or refuses to comply with a provision of this chapter, the director of the division of insurance shall revoke the approval of the policy form, and may not accept further proofs of insurance from it until it has paid the award or judgment or has complied with the violated provision of this chapter, and has resubmitted its policy form and received the approval of the form by the director of the division of insurance.

(8) An annual insurance premium that exceeds $2,000 may be paid on an installment basis of not fewer than two payments, if requested by the insured. Premiums paid by installment must be structured to reflect seasonal peaks in the basis of the premium. The insurer shall include this provision in the insurance policy in a manner that clearly informs the insured of the provision.



Sec. 23.30.035. - Adjustment of insurance rates.

If the provisions of this chapter require insurance rates adjustments, they must be made in strict compliance with the rate regulation provisions of state law.



Sec. 23.30.040. - Second injury fund.

(a) There is created a second injury fund, administered by the commissioner. Money in the second injury fund may only be paid for the benefit of those persons entitled to payment of benefits from the second injury fund under this chapter. Payments from the second injury fund must be made by the commissioner in accordance with the orders and awards of the board.

(b) If an employee suffers a compensable injury that results in temporary total disability, temporary partial disability, permanent partial disability, or permanent total disability, the employer or insurance carrier shall contribute to the second injury fund. The contribution shall be made annually at the time of the report filing required by AS 23.30.155 (m). The amount of the contribution is the product of the compensation to which the employee is entitled for temporary total disability, temporary partial disability, permanent partial disability, or permanent total disability and the applicable contribution rate set out in column A of this subsection. Payment need not be made to the second injury fund if the total contribution under this subsection is less than $20. By December 15 of each year the commissioner shall determine and make available to the public the applicable contribution rate for the following calendar year according to the reserve rate of the second injury fund in column B of this subsection:

Column A Column B

Second Injury Fund Reserve Rate

Contribution At Least But Less Than

(Percent) (Percent) (Percent)

6 0 50

5 50 75

4 75 100

3 100 125

2 125 150

1 150 175

0 175

(c) If an employee suffers a compensable injury that results in death and the employee is not survived by a widow, widower, child, or dependent relative eligible to receive death benefits under AS 23.30.215, the employer or insurance carrier shall pay $10,000 to the second injury fund.

(d) The board may refund a payment made into the second injury fund if the employer or insurance carrier shows that it made the payment by mistake or inadvertence, or if it shows there existed at the time of the death of the employee a beneficiary entitled to benefits under AS 23.30.215.

(e) [Repealed, Sec. 27 ch 93 SLA 1982].

(f) All amounts collected as civil penalties under AS 23.30.155 (c) shall be paid into the second injury fund.

(g) The attorney general may investigate claims and hire expert witnesses necessary to prevent fraudulent or excessive claims for money in the second injury fund.

(h) Administration expenses of the state under this section and AS 23.30.205 must be paid from the second injury fund.

(i) The amount of a payment to the second injury fund and the conditions under which a payment is required of an employer or insurance carrier must be in accordance with the version of (b) of this section in effect on the date that the injury to the employee occurred.



Sec. 23.30.041. - Rehabilitation of injured workers.

(a) The director shall select and employ a reemployment benefits administrator. The director may authorize the administrator to select and employ additional staff. The administrator is in the partially exempt service under AS 39.25.120 .

(b) The administrator shall

(1) enforce regulations adopted by the board to implement this section;

(2) recommend regulations for adoption by the board that establish performance and reporting criteria for rehabilitation specialists;

(3) enforce the quality and effectiveness of reemployment benefits provided for under this section;

(4) review on an annual basis the performance of rehabilitation specialists to determine continued eligibility for delivery of rehabilitation services;

(5) submit to the department, on or before May 1 of each year, a report of reemployment benefits provided under this section for the previous calendar year; the report must include a general section, sections related to each rehabilitation specialist employed under this section, and a statistical summary of all rehabilitation cases, including

(A) the estimated and actual cost of each active rehabilitation plan;

(B) the estimated and actual time of each rehabilitation plan;

(C) a status report on all individuals requesting, waiving, beginning, completing, or terminating a reemployment benefits program including

(i) reasons for denial, waiver, suspension, or termination;

(ii) dates of completion and return to work; and

(iii) other information required by the director;

(D) the cost of reemployment benefits;

(E) status reports of all individuals who successfully completed a reemployment plan that includes

(i) the plan's occupational goal and whether the individual obtained work after completion in the planned or another occupation; and

(ii) the individual's employment status six months, one year, and two years after reemployment plan completion;

(6) maintain a list of rehabilitation specialists who meet the qualifications established under this section;

(7) promote awareness among physicians, adjusters, injured workers, employers, employees, attorneys, training providers, and rehabilitation specialists of the reemployment program established in this subsection.

(c) An employee and an employer may stipulate to the employee's eligibility for reemployment benefits at any time. If an employee suffers a compensable injury and, as a result of the injury, the employee is totally unable, for 45 consecutive days, to return to the employee's employment at the time of injury, the administrator shall notify the employee of the employee's rights under this section within 14 days after the 45th day. If the employee is totally unable to return to the employee's employment for 60 consecutive days as a result of the injury, the employee or employer may request an eligibility evaluation. The administrator may approve the request if the employee's injury may permanently preclude the employee's return to the employee's occupation at the time of the injury. If the employee is totally unable to return to the employee's employment at the time of the injury for 90 consecutive days as a result of the injury, the administrator shall, without a request, order an eligibility evaluation unless a stipulation of eligibility was submitted. If the administrator approves a request or orders an evaluation, the administrator shall, on a rotating and geographic basis, select a rehabilitation specialist from the list maintained under (b)(6) of this section to perform the eligibility evaluation. If the person that employs a rehabilitation specialist selected by the administrator to perform an eligibility evaluation under this subsection is performing any other work on the same workers' compensation claim involving the injured employee, the administrator shall select a different rehabilitation specialist.

(d) Within 30 days after the referral by the administrator, the rehabilitation specialist shall perform the eligibility evaluation and issue a report of findings. The administrator may grant up to an additional 30 days for performance of the eligibility evaluation upon notification of unusual and extenuating circumstances and the rehabilitation specialist's request. Within 14 days after receipt of the report from the rehabilitation specialist, the administrator shall notify the parties of the employee's eligibility for reemployment preparation benefits. Within 10 days after the decision, either party may seek review of the decision by requesting a hearing under AS 23.30.110. The hearing shall be held within 30 days after it is requested. The board shall uphold the decision of the administrator except for abuse of discretion on the administrator's part.

(e) An employee shall be eligible for benefits under this section upon the employee's written request and by having a physician predict that the employee will have permanent physical capacities that are less than the physical demands of the employee's job as described in the 1993 edition of the United States Department of Labor's "Selected Characteristics of Occupations Defined in the Revised Dictionary of Occupational Titles" for

(1) the employee's job at the time of injury; or

(2) other jobs that exist in the labor market that the employee has held or received training for within 10 years before the injury or that the employee has held following the injury for a period long enough to obtain the skills to compete in the labor market, according to specific vocational preparation codes as described in the 1993 edition of the United States Department of Labor's "Selected Characteristics of Occupations Defined in the Revised Dictionary of Occupational Titles."

(f) An employee is not eligible for reemployment benefits if

(1) the employer offers employment within the employee's predicted post-injury physical capacities at a wage equivalent to at least the state minimum wage under AS 23.10.065 or 75 percent of the worker's gross hourly wages at the time of injury, whichever is greater, and the employment prepares the employee to be employable in other jobs that exist in the labor market;

(2) the employee previously declined the development of a reemployment benefits plan under (g) of this section, received a job dislocation benefit under (g)(2) of this section, and returned to work in the same or similar occupation in terms of physical demands required of the employee at the time of the previous injury;

(3) the employee has been previously rehabilitated in a former worker's compensation claim and returned to work in the same or similar occupation in terms of physical demands required of the employee at the time of the previous injury; or

(4) at the time of medical stability, no permanent impairment is identified or expected.

(g) Within 30 days after the employee receives the administrator's notification of eligibility for benefits, an employee shall file a statement under oath with the board, on a form prescribed or approved by the board, to notify the administrator and the employer of the employee's election to either use the reemployment benefits or to accept a job dislocation benefit under (2) of this subsection. The notice of the election is effective upon service to the administrator and the employer. The following apply to an election under this subsection:

(1) an employee who elects to use the reemployment benefits also shall notify the employer of the employee's selection of a rehabilitation specialist who shall provide a complete reemployment benefits plan; failure to give notice of selection of a rehabilitation specialist required by this paragraph constitutes noncooperation under (n) of this section; if the employer disagrees with the employee's choice of rehabilitation specialist to develop the plan and the disagreement cannot be resolved, then the administrator shall assign a rehabilitation specialist; the employer and employee each have one right of refusal of a rehabilitation specialist;

(2) an employee who elects to accept a job dislocation benefit in place of reemployment benefits and who has been given a permanent partial impairment rating by a physician shall be paid

(A) $5,000 if the employee's permanent partial impairment rating is greater than zero and less than 15 percent;

(B) $8,000 if the employee's permanent partial impairment rating is 15 percent or greater but less than 30 percent; or

(C) $13,500 if the employee's permanent partial impairment rating is 30 percent or greater;

(3) the form provided by the division for election must specify that the employee understands the scope of the benefits and rights being waived by the election; the board shall serve a copy of the executed election form on the administrator and the employer within 10 days after receiving the form from the employee; a waiver and election effective under this subsection discharges the employer's liability for the benefits or rights under this section that were not elected; a waiver may not be modified under AS 23.30.130 ; the administrator may not accept an election to accept a job dislocation benefit by an employee who has not signed a form that conspicuously notes the benefit being waived.

(h) Within 90 days after the rehabilitation specialist's selection under (g) of this section, the reemployment plan must be formulated and approved. The reemployment plan must require continuous participation by the employee and must maximize the usage of the employee's transferrable skills. The reemployment plan must include at least the following:

(1) a determination of the occupational goal in the labor market;

(2) an inventory of the employee's technical skills, transferrable skills, physical and intellectual capacities, academic achievement, emotional condition, and family support;

(3) a plan to acquire the occupational skills to be employable;

(4) the cost estimate of the reemployment plan, including provider fees; and the cost of tuition, books, tools, and supplies, transportation, temporary lodging, or job modification devices;

(5) the estimated length of time that the plan will take;

(6) the date that the plan will commence;

(7) the estimated time of medical stability as predicted by a treating physician or by a physician who has examined the employee at the request of the employer or the board, or by referral of the treating physician;

(8) a detailed description and plan schedule;

(9) a finding by the rehabilitation specialist that the inventory under (2) of this subsection indicates that the employee can be reasonably expected to satisfactorily complete the plan and perform in a new occupation within the time and cost limitations of the plan; and

(10) a provision requiring that, after a person has been assigned to perform medical management services for an injured employee, the person shall send written notice to the employee, the employer, and the employee's physician explaining in what capacity the person is employed, whom the person represents, and the scope of the services to be provided.

(i) Reemployment benefits shall be selected from the following in a manner that ensures remunerative employability in the shortest possible time:

(1) on the job training;

(2) vocational training;

(3) academic training;

(4) self-employment; or

(5) a combination of (1) - (4) of this subsection.

(j) The employee, rehabilitation specialist, and the employer shall sign the reemployment benefits plan. If the employer and employee fail to agree on a reemployment plan, either party may submit a reemployment plan for approval to the administrator; the administrator shall approve or deny a plan within 14 days after the plan is submitted; within 10 days of the decision, either party may seek review of the decision by requesting a hearing under AS 23.30.110 ; the board shall uphold the decision of the administrator unless evidence is submitted supporting an allegation of abuse of discretion on the part of the administrator; the board shall render a decision within 30 days after completion of the hearing.

(k) Benefits related to the reemployment plan may not extend past two years from date of plan approval or acceptance, whichever date occurs first, at which time the benefits expire. If an employee reaches medical stability before completion of the plan, temporary total disability benefits shall cease, and permanent impairment benefits shall then be paid at the employee's temporary total disability rate. If the employee's permanent impairment benefits are exhausted before the completion or termination of the reemployment process, the employer shall provide compensation equal to 70 percent of the employee's spendable weekly wages, but not to exceed 105 percent of the average weekly wage, until the completion or termination of the process, except that any compensation paid under this subsection is reduced by wages earned by the employee while participating in the process to the extent that the wages earned, when combined with the compensation paid under this subsection, exceed the employee's temporary total disability rate. If permanent partial disability or permanent partial impairment benefits have been paid in a lump sum before the employee requested or was found eligible for reemployment benefits, payment of benefits under this subsection is suspended until permanent partial disability or permanent partial impairment benefits would have ceased, had those benefits been paid at the employee's temporary total disability rate, notwithstanding the provisions of AS 23.30.155 (j). A permanent impairment benefit remaining unpaid upon the completion or termination of the plan shall be paid to the employee in a single lump sum. An employee may not be considered permanently totally disabled so long as the employee is involved in the rehabilitation process under this chapter. The fees of the rehabilitation specialist or rehabilitation professional shall be paid by the employer and may not be included in determining the cost of the reemployment plan.

(l) The cost of the reemployment plan incurred under this section shall be the responsibility of the employer, shall be paid on an expense incurred basis, and may not exceed $13,300.

(m) Only a rehabilitation specialist may accept case assignments as a case manager and sign eligibility determinations and reemployment plans. A person who is not a rehabilitation specialist may perform rehabilitation casework if the work is performed under the direct supervision of a rehabilitation specialist employed in the same firm and location.

(n) After the employee has elected to participate in reemployment benefits, if the employer believes the employee has not cooperated, the employer may terminate reemployment benefits on the date of noncooperation. Noncooperation means

(1) unreasonable failure to

(A) keep appointments;

(B) maintain passing grades;

(C) attend designated programs;

(D) maintain contact with the rehabilitation specialist;

(E) cooperate with the rehabilitation specialist in developing a reemployment plan and participating in activities relating to reemployability on a full-time basis;

(F) comply with the employee's responsibilities outlined in the reemployment plan; or

(G) participate in any planned reemployment activity as determined by the administrator; or

(2) failure to give written notice to the employer of the employee's choice of rehabilitation specialists within 30 days after receiving notice of eligibility for benefits from the administrator as required by (g) of this section.

(o) Upon the request of either party, the administrator shall decide whether the employee has not cooperated as provided under (n) of this section. A hearing before the administrator shall be held within 30 days after it is requested. The administrator shall issue a decision within 14 days after the hearing. Within 10 days after the administrator files the decision, either party may seek review of the decision by requesting a hearing under AS 23.30.110 ; the board shall uphold the decision of the administrator unless evidence is submitted supporting an allegation of abuse of discretion on the part of the administrator; the board shall render a decision within 30 days after completion of the hearing.

(p) When the United States Department of Labor publishes a new edition, revision, or replacement for the "Selected Characteristics of Occupations Defined in the Revised Dictionary of Occupational Titles" referred to in (e) of this section, the director shall, not later than 90 days after the last day of the month in which the new edition, revision, or replacement standard is published, hold an open meeting under AS 44.62.310 to select the proposed date on which the new edition, revision, or replacement standard will be implemented to make all eligibility determinations required under (e) of this section. The date selected by the department for implementing the new edition, revision, or replacement standard may not be later than 90 days after the last day of the month in which the new edition, revision, or replacement standard is published. After the meeting, the director shall issue a public notice announcing the date selected by the department. The requirements of AS 44.62.010 - 44.62.300 do not apply to the selection or announcement of the date under this subsection.

(q) Notwithstanding AS 23.30.012 , after medical stability has been determined and a physician has predicted that the employee may have a permanent impairment that may cause the employee to have permanent physical capacities that are less than the physical demands of the employee's job at the time of injury, an employee may waive any benefits or rights under this section, including an eligibility evaluation and benefits related to a reemployment plan. To waive any benefits or rights under this section, an employee must file a statement under oath with the division to notify the parties of the waiver and to specify the scope of benefits or rights that the employee seeks to waive. The statement must be on a form prescribed or approved by the director. The division shall serve the notice of waiver on all parties to the claim within 10 days after filing. The waiver is effective upon service to the party. A waiver effective under this subsection discharges the liability of the employer for the benefits or rights contained in this section. The waiver may not be modified under AS 23.30.130 .

(r) In this section

(1) "administrator" means the reemployment benefits administrator under (a) of this section;

(2) "employability" means possessing the ability but not necessarily the opportunity to engage in employment that is consistent with the employee's physical status imposed by the compensable injury;

(3) "labor market" means a geographical area that offers employment opportunities in the following priority:

(A) area of residence;

(B) area of last employment;

(C) the state;

(D) other states;

(4) "physical capacities" means objective and measurable physical traits such as ability to lift and carry, walk, stand or sit, push, pull, climb, balance, stoop, kneel, crouch, crawl, reach, handle, finger, feel, talk, hear, or see;

(5) "physical demands" means the physical requirements of the job such as strength, including positions such as standing, walking, sitting, and movement of objects such as lifting, carrying, pushing, pulling, climbing, balancing, stooping, kneeling, crouching, crawling, reaching, handling, fingering, feeling, talking, hearing, or seeing;

(6) "rehabilitation specialist" means a person who is a certified insurance rehabilitation specialist, a certified rehabilitation counselor, or a person who has equivalent or better qualifications as determined under regulations adopted by the department;

(7) "remunerative employability" means having the skills that allow a worker to be compensated with wages or other earnings equivalent to at least 60 percent of the worker's gross hourly wages at the time of injury; if the employment is outside the state, the stated 60 percent shall be adjusted to account for the difference between the applicable state average weekly wage and the Alaska average weekly wage.






Article 02 - DUTIES OF EMPLOYER

Sec. 23.30.045. - Employer's liability for compensation.

Sec. 23.30.045. Employer's liability for compensation.

(a) An employer is liable for and shall secure the payment to employees of the compensation payable under AS 23.30.041 , 23.30.050, 23.30.095, 23.30.145, and 23.30.180 - 23.30.215. If the employer is a subcontractor and fails to secure the payment of compensation to its employees, the contractor is liable for and shall secure the payment of the compensation to employees of the subcontractor. If the employer is a contractor and fails to secure the payment of compensation to its employees or the employees of a subcontractor, the project owner is liable for and shall secure the payment of the compensation to employees of the contractor and employees of a subcontractor, as applicable.

(b) Compensation is payable irrespective of fault as a cause for the injury.

(c) For a person eligible for vocational rehabilitation service under this chapter or AS 23.15.080 who is placed with an employer for service at the request of the rehabilitation administrator or division of vocational rehabilitation to provide on the job training, work readiness, work therapy experience, or work sampling, the liability set out in (a) of this section applies to the state rather than to the employer. However, an employer may elect to assume the liabilities in (a) of this section.

(d) A contract may not be awarded by the state or a home rule or other political subdivision of the state unless the person to whom the contract is to be awarded has submitted to the contracting agency proof, furnished by the insurance carrier, of current coverage by workers' compensation insurance from an insurance company or association authorized to transact the business of workers' compensation insurance in this state or proof, furnished by the board, of a current certificate of self-insurance from the board. The person to whom the contract is awarded shall keep the workers' compensation insurance policy in effect during the life of the contract with the state or political subdivision. If the state or the political subdivision of the state fails to obtain proof of coverage or self-insurance or to protect itself under (e) of this section, and an employee of the contractor is injured during the term of the contract, the state or the political subdivision is liable for workers' compensation to the employee if the employee is unable to recover from the employer because of the employer's lack of financial assets. The state or the political subdivision is not liable, however, to the employee for workers' compensation if the employee can recover from the employer under (a) and (b) of this section.

(e) When a contracting agency of the state or a political subdivision receives notice that the workers' compensation insurance policy of an employer to whom the agency has awarded a contract has been cancelled due to nonpayment of a premium, without being replaced by a comparable policy, the agency may either terminate the contract with the employer or continue the premium payments on behalf of the employer in order to keep the policy in force during the life of the agency's contract. If the agency chooses to keep the policy in force, it may deduct its payments from the contract price or bring an action against the employer to recover the amount of the payments. When the contracting agency receives notice that the board has revoked a certificate of self-insurance held by a person to whom a contract has been awarded, the agency may terminate the contract. This subsection does not limit the causes of action or remedies that the state or political subdivision may have against the employer.

(f) In this section,

(1) "contractor" means a person who undertakes by contract performance of certain work for another but does not include a vendor whose primary business is the sale or leasing of tools, equipment, other goods, or property;

(2) "project owner" means a person who, in the course of the person's business, engages the services of a contractor and who enjoys the beneficial use of the work;

(3) "subcontractor" means a person to whom a contractor sublets all or part of the initial undertaking.



Sec. 23.30.050. - Employer's liability despite negligence of a third party.

Sec. 23.30.050. Employer's liability despite negligence of a third party.

The liability of an employer for medical treatment is not affected by the fact that the employee was injured through the fault or negligence of a third party not in the same employ, until notice of election to sue has been given as required by AS 23.30.015 (a) or suit has been brought against the third party without giving notice. The employer has, however, a cause of action against the third party to recover any amounts paid by the employer for the medical treatment in like manner as provided in AS 23.30.015 (b).



Sec. 23.30.055. - Exclusiveness of liability.

The liability of an employer prescribed in AS 23.30.045 is exclusive and in place of all other liability of the employer and any fellow employee to the employee, the employee's legal representative, husband or wife, parents, dependents, next of kin, and anyone otherwise entitled to recover damages from the employer or fellow employee at law or in admiralty on account of the injury or death. The liability of the employer is exclusive even if the employee's claim is barred under AS 23.30.022. However, if an employer fails to secure payment of compensation as required by this chapter, an injured employee or the employee's legal representative in case death results from the injury may elect to claim compensation under this chapter, or to maintain an action against the employer at law or in admiralty for damages on account of the injury or death. In that action, the defendant may not plead as a defense that the injury was caused by the negligence of a fellow servant, or that the employee assumed the risk of the employment, or that the injury was due to the contributory negligence of the employee. In this section, "employer" includes, in addition to the meaning given in AS 23.30.395 , a person who, under AS 23.30.045 (a), is liable for or potentially liable for securing payment of compensation.



Sec. 23.30.060. - Election of direct payment presumed.

(a) An employer is conclusively presumed to have elected to pay compensation directly to employees for injuries sustained arising out of and in the course of the employment according to the provisions of this chapter, until notice in writing of insurance, stating the name and address of the insurance company and the period of insurance, is given to the employee.

(b) The notice shall be posted and kept on the premises of the

employer or on the premises where the employer's operations are being

carried on in three conspicuous places, at the office of the employer,

at the mess house or boarding house if there is one, and in some

conspicuous place on the premises or works. The notice must be

substantially in the following form, and the signature shall be

witnessed by two witnesses: Employer's Notice of Insurance

To the employees of the undersigned:

You and each of you are hereby notified that the undersigned is

insured in the

...................................... Insurance Company, whose address

is ...................... and that the period covered by the insurance

............... in accordance with the terms, conditions and provisions

to pay compensation to employees of the undersigned for injuries

received as provided in the Act of the State of Alaska, known as the

'Alaska Workers' Compensation Act.'

Signed ..........................................................

Witness:

....................

....................

....................



Sec. 23.30.065. - Employer's record of injuries.

Sec. 23.30.065. Employer's record of injuries.

An employer shall keep a record with respect to an injury to an employee. The record must contain the information of disease, other disability, or death with respect to an injury that the division requires, and must be available to inspection by the division or by a state authority at the times and under the conditions that the department prescribes by regulation.



Sec. 23.30.070. - Report of injury to division.

(a) Within 10 days from the date the employer has knowledge of an injury or death or from the date the employer has knowledge of a disease or infection, alleged by the employee or on behalf of the employee to have arisen out of and in the course of the employment, the employer shall send to the division a report setting out

(1) the name, address, and business of the employer;

(2) the name, address, and occupation of the employee;

(3) the cause and nature of the alleged injury or death;

(4) the year, month, day, and hour when and the particular locality where the alleged injury or death occurred; and

(5) the other information that the division may require.

(b) Additional reports with respect to the injury and to the condition of the employee shall be sent by the employer to the division at the times and in the manner that the director prescribes.

(c) A report made under (a) or (b) of this section is not evidence of a fact stated in the report in a proceeding in respect to the injury or death on account of which the report is made.

(d) Mailing of the report and copy to the division in a stamped envelope, within the time prescribed in (a) or (b) of this section, is compliance with this section.

(e) If the employer or the carrier has been given notice, or the employer, or an agent of the employer in charge of the business in the place where the injury occurred, or the carrier has knowledge of an injury or death of an employee and fails, neglects, or refuses to file a report of it as required by (a) of this section, the limitations in AS 23.30.105 (a) of this chapter do not begin to run against the claim of the injured employee or the employee's dependents entitled to compensation, or in favor of either the employer or the carrier, until the report has been furnished as required (a) of this section.

(f) An employer who fails or refuses to send a report required of the employer by this section or who fails or refuses to send the report required by (a) of this section within the time required shall, if so required by the board, pay the employee or the legal representative of the employee or other person entitled to compensation by reason of the employee's injury or death an additional award equal to 20 percent of the amounts that were unpaid when due. The award shall be against either the employer or the insurance carrier, or both.



Sec. 23.30.075. - Employer's liability to pay.

Sec. 23.30.075. Employer's liability to pay.

(a) An employer under this chapter, unless exempted, shall either insure and keep insured for the employer's liability under this chapter in an insurance company or association duly authorized to transact the business of workers' compensation insurance in this state, or shall furnish the division satisfactory proof of the employer's financial ability to pay directly the compensation provided for. If an employer elects to pay directly, the board may, in its discretion, require the deposit of an acceptable security, indemnity, or bond to secure the payment of compensation liabilities as they are incurred.

(b) If an employer fails to insure and keep insured employees subject to this chapter or fails to obtain a certificate of self-insurance from the division, upon conviction, the court shall impose a fine of $10,000 and may impose a sentence of imprisonment for not more than one year. If an employer is a corporation, all persons who, at the time of the injury or death, had authority to insure the corporation or apply for a certificate of self-insurance, and the person actively in charge of the business of the corporation shall be subject to the penalties prescribed in this subsection and shall be personally, jointly, and severally liable together with the corporation for the payment of all compensation or other benefits for which the corporation is liable under this chapter if the corporation at that time is not insured or qualified as a self-insurer.



Sec. 23.30.080. - Employer's failure to insure.

Sec. 23.30.080. Employer's failure to insure.

(a) If an employer fails to comply with AS 23.30.075 the employer may not escape liability for personal injury or death sustained by an employee when the injury sustained arises out of and in the usual course of the employment because

(1) the employee assumed the risks inherent to or incidental to or arising out of the employment, or the risks arising from the failure of the employer to provide and maintain a reasonably safe place to work, or the risks arising from the failure of an employer to furnish reasonably safe tools or appliances; or because the employer exercises reasonable care in selecting reasonably competent employees in the business;

(2) the injury was caused by the negligence of a co-employee;

(3) the employee was negligent, unless it appears that the negligence was wilful and with intent to cause the injury or was the result of wilful intoxication on the part of the injured party.

(b) In an action by an employee against an employer for personal injury sustained arising out of and in the course of the employment where the employer has failed to insure or to provide security as required by AS 23.30.075 , it is presumed that the injury to the employee was the first result growing out of the negligence of the employer and that the employer's negligence was the proximate cause of the injury; the burden of proof rests upon the employer to rebut this presumption of negligence.

(c) The limits of liability do not apply when an action is brought under this section.

(d) If an employer fails to insure or provide security as required by AS 23.30.075 , the board may issue a stop order at the request of the division prohibiting the use of employee labor by the employer until the employer insures or provides security as required by AS 23.30.075 . The failure of an employer to file evidence of compliance as required by AS 23.30.085 creates a rebuttable presumption that the employer has failed to insure or provide security as required by AS 23.30.075 . If an employer fails to comply with a stop order issued under this section, the board shall assess a civil penalty of $1,000 a day. The employer may not obtain a public contract with the state or a political subdivision of the state for three years following the violation of the stop order.

(e) If a representative of the department investigates an employer's failure to file the evidence of compliance required by AS 23.30.085 and, after investigation, there is substantial evidence that the employer failed to insure or provide security as required by AS 23.30.075, the representative shall inform the employer. The representative may request the director to issue a stop order prohibiting the use of employee labor by the employer until the employer insures or provides security as required by AS 23.30.075 . The director may issue a stop order, without a hearing, based on the representative's investigation. The director shall dissolve a stop order issued under this subsection upon receipt of substantial evidence that the employer is insured or has provided security as required by AS 23.30.075(a). If an employer fails to comply with a stop order issued under this subsection, the division may petition the board to assess a civil penalty. The board may assess a civil penalty of $1,000 a day. An employer who is assessed a penalty under this subsection may not obtain a public contract with the state or a political subdivision of the state for the three years following violation of the stop order.

(f) If an employer fails to insure or provide security as required by AS 23.30.075 , the division may petition the board to assess a civil penalty of up to $1,000 for each employee for each day an employee is employed while the employer failed to insure or provide the security required by AS 23.30.075 . The failure of an employer to file evidence of compliance as required by AS 23.30.085 creates a rebuttable presumption that the employer failed to insure or provide security as required by AS 23.30.075 .

(g) If an employer fails to pay a civil penalty order issued under (d), (e), or (f) of this section within seven days after the date of service of the order upon the employer, the director may declare the employer in default. The director shall file a certified copy of the penalty order and declaration of default with the clerk of the superior court. The court shall, upon the filing of the copy of the order and declaration, enter judgment for the amount declared in default if it is in accordance with law. Anytime after a declaration of default, the attorney general shall, when requested to do so by the director, take appropriate action to ensure collection of the defaulted payment. Review of the judgment may be had as provided under the Alaska Rules of Civil Procedure. Final proceedings to execute the judgment may be had by writ of execution.



Sec. 23.30.082. - Workers' compensation benefits guaranty fund.

Sec. 23.30.082. Workers' compensation benefits guaranty fund.

(a) The workers' compensation benefits guaranty fund is established in the general fund to carry out the purposes of this section. The fund is composed of civil penalty payments made by employers under AS 23.30.080, income earned on investment of the money in the fund, money deposited in the fund by the department, and appropriations to the fund, if any. However, money appropriated to the fund does not lapse. Amounts in the fund may be appropriated for claims against the fund, for expenses directly related to fund operations and claims, and for legal expenses.

(b) Every three months, the Department of Revenue shall provide the division with a statement of the activities of, balances in, interest earned on, and interest returned to the fund.

(c) Subject to the provisions of this section, an employee employed by an employer who fails to meet the requirements of AS 23.30.075 and who fails to pay compensation and benefits due to the employee under this chapter may file a claim for payment by the fund. In order to be eligible for payment, the claim form must be filed within the same time, and in the same manner, as a workers' compensation claim. The fund may assert the same defenses as an insured employer under this chapter.

(d) If the fund pays benefits to an employee under this section, the fund shall be subrogated to all of the rights of the employee to the amount paid, and the employee shall assign all right, title, and interest in that portion of the employee's workers' compensation claim and any recovery under AS 23.30.015 to the fund. Money collected by the division on the claim or recovery shall be deposited in the fund.

(e) If the money deposited in the fund is insufficient at a given time to satisfy a duly authorized claim against the fund, the fund shall, when sufficient money has been deposited in the fund and appropriated, satisfy unpaid claims in the order in which the claims were originally filed, without interest.

(f) The division may contract under AS 36.30 (State Procurement Code) with a person for the person to adjust claims against the fund. The contract may cover one or more claims.

(g) In this section, "fund" means the workers' compensation benefits guaranty fund.



Sec. 23.30.085. - Duty of employer to file evidence of compliance.

(a) An employer subject to this chapter, unless exempted, shall initially file evidence of compliance with the insurance provisions of this chapter with the division, in the form prescribed by the director. The employer shall also give evidence of compliance within 10 days after the termination of the employer's insurance by expiration or cancellation. These requirements do not apply to an employer who has certification from the board of the employer's financial ability to pay compensation directly without insurance.

(b) If an employer fails, refuses, or neglects to comply with the provision of this section, the employer shall be subject to the penalties provided in AS 23.30.070 for failure to report accidents; but nothing in this section may be construed to affect the rights conferred upon an injured employee or the employee's beneficiaries under this chapter.



Sec. 23.30.090. - Self-insurance certificates.

If an employer has complied with the provisions of this chapter relating to self-insurance and has paid annual service fees assessed under AS 23.05.067 , the board shall issue the employer a certificate that shall remain in force for a period fixed by the board. The board may, upon at least 10 days' notice and a hearing, revoke a self-insurance certificate upon satisfactory proof that an employer is no longer entitled to it. After revocation, the board may grant a new certificate to an employer, upon the employer's petition and satisfactory proof of the employer's financial ability as provided in this chapter. An employer authorized as a self-insurer shall provide claims facilities through its own staffed adjusting facilities located within the state, or independent, licensed, resident adjusters with power to effect settlement within the state.



Sec. 23.30.092. - Volunteer ambulance attendants', police officers', and fire fighters' insurance.

Sec. 23.30.092. Volunteer ambulance attendants', police officers', and fire fighters' insurance.

A political subdivision may elect to provide benefits and compensation to its volunteer ambulance attendants, police officers, or fire fighters by obtaining insurance that would provide its volunteer ambulance attendants, police officers, or fire fighters with benefits and compensation at least equivalent to those conferred upon volunteer ambulance attendants, police officers, or fire fighters by this chapter, and the election shall be considered compliance with the coverage and insurance provisions of this chapter. The election shall be made by filing copies of the insurance policy or policies with the commissioner.



Sec. 23.30.095. - Medical treatments, services, and examinations.

(a) The employer shall furnish medical, surgical, and other attendance or treatment, nurse and hospital service, medicine, crutches, and apparatus for the period which the nature of the injury or the process of recovery requires, not exceeding two years from and after the date of injury to the employee. However, if the condition requiring the treatment, apparatus, or medicine is a latent one, the two-year period runs from the time the employee has knowledge of the nature of the employee's disability and its relationship to the employment and after disablement. It shall be additionally provided that, if continued treatment or care or both beyond the two-year period is indicated, the injured employee has the right of review by the board. The board may authorize continued treatment or care or both as the process of recovery may require. When medical care is required, the injured employee may designate a licensed physician to provide all medical and related benefits. The employee may not make more than one change in the employee's choice of attending physician without the written consent of the employer. Referral to a specialist by the employee's attending physician is not considered a change in physicians. Upon procuring the services of a physician, the injured employee shall give proper notification of the selection to the employer within a reasonable time after first being treated. Notice of a change in the attending physician shall be given before the change.

(b) If the employee is unable to designate a physician and the emergency nature of the injury requires immediate medical care, or if the employee does not desire to designate a physician and so advises the employer, the employer shall designate the physician. Designation under this subsection, however, does not prevent the employee from subsequently designating a physician for continuance of required medical care.

(c) A claim for medical or surgical treatment, or treatment requiring continuing and multiple treatments of a similar nature is not valid and enforceable against the employer unless, within 14 days following treatment, the physician or health care provider giving the treatment or the employee receiving it furnishes to the employer and the board notice of the injury and treatment, preferably on a form prescribed by the board. The board shall, however, excuse the failure to furnish notice within 14 days when it finds it to be in the interest of justice to do so, and it may, upon application by a party in interest, make an award for the reasonable value of the medical or surgical treatment so obtained by the employee. When a claim is made for a course of treatment requiring continuing and multiple treatments of a similar nature, in addition to the notice, the physician or health care provider shall furnish a written treatment plan if the course of treatment will require more frequent outpatient visits than the standard treatment frequency for the nature and degree of the injury and the type of treatments. The treatment plan shall be furnished to the employee and the employer within 14 days after treatment begins. The treatment plan must include objectives, modalities, frequency of treatments, and reasons for the frequency of treatments. If the treatment plan is not furnished as required under this subsection, neither the employer nor the employee may be required to pay for treatments that exceed the frequency standard. The board shall adopt regulations establishing standards for frequency of treatment.

(d) If at any time during the period the employee unreasonably refuses to submit to medical or surgical treatment, the board may by order suspend the payment of further compensation while the refusal continues, and no compensation may be paid at any time during the period of suspension, unless the circumstances justified the refusal.

(e) The employee shall, after an injury, at reasonable times during the continuance of the disability, if requested by the employer or when ordered by the board, submit to an examination by a physician or surgeon of the employer's choice authorized to practice medicine under the laws of the jurisdiction in which the examination occurs, furnished and paid for by the employer. The employer may not make more than one change in the employer's choice of a physician or surgeon without the written consent of the employee. Referral to a specialist by the employer's physician is not considered a change in physicians. An examination requested by the employer not less than 14 days after injury, and every 60 days thereafter, shall be presumed to be reasonable, and the employee shall submit to the examination without further request or order by the board. Unless medically appropriate, the physician shall use existing diagnostic data to complete the examination. Facts relative to the injury or claim communicated to or otherwise learned by a physician or surgeon who may have attended or examined the employee, or who may have been present at an examination are not privileged, either in the hearings provided for in this chapter or an action to recover damages against an employer who is subject to the compensation provisions of this chapter. If an employee refuses to submit to an examination provided for in this section, the employee's rights to compensation shall be suspended until the obstruction or refusal ceases, and the employee's compensation during the period of suspension may, in the discretion of the board or the court determining an action brought for the recovery of damages under this chapter, be forfeited. The board in any case of death may require an autopsy at the expense of the party requesting the autopsy. An autopsy may not be held without notice first being given to the widow or widower or next of kin if they reside in the state or their whereabouts can be reasonably ascertained, of the time and place of the autopsy and reasonable time and opportunity given the widow or widower or next of kin to have a representative present to witness the autopsy. If adequate notice is not given, the findings from the autopsy may be suppressed on motion made to the board or to the superior court, as the case may be.

(f) [Repealed, Sec. 74 ch 10 FSSLA 2005].

(g) [Repealed, Sec. 27 ch 93 SLA 1982].

(h) Upon the filing with the division by a party in interest of a claim or other pleading, all parties to the proceeding must immediately, or in any event within five days after service of the pleading, send to the division the original signed reports of all physicians relating to the proceedings that they may have in their possession or under their control, and copies of the reports shall be served by the party immediately on any adverse party. There is a continuing duty on all parties to file and serve all the reports during the pendency of the proceeding.

(i) Interference by a person with the selection by an injured employee of an authorized physician to treat the employee, or the improper influencing or attempt by a person to influence a medical opinion of a physician who has treated or examined an injured employee is a misdemeanor.

(j) The commissioner shall appoint a medical services review committee to assist and advise the department and the board in matters involving the appropriateness, necessity, and cost of medical and related services provided under this chapter. The medical services review committee shall consist of nine members to be appointed by the commissioner as follows:

(1) one member who is a member of the Alaska State Medical Association;

(2) one member who is a member of the Alaska Chiropractic Society;

(3) one member who is a member of the Alaska State Hospital and Nursing Home Association;

(4) one member who is a health care provider, as defined in AS 09.55.560;

(5) four public members who are not within the definition of "health care provider" in AS 09.55.560 ; and

(6) one member who is the designee of the commissioner and who shall serve as chair.

(k) In the event of a medical dispute regarding determinations of causation, medical stability, ability to enter a reemployment plan, degree of impairment, functional capacity, the amount and efficacy of the continuance of or necessity of treatment, or compensability between the employee's attending physician and the employer's independent medical evaluation, the board may require that a second independent medical evaluation be conducted by a physician or physicians selected by the board from a list established and maintained by the board. The cost of an examination and medical report shall be paid by the employer. The report of an independent medical examiner shall be furnished to the board and to the parties within 14 days after the examination is concluded. A person may not seek damages from an independent medical examiner caused by the rendering of an opinion or providing testimony under this subsection, except in the event of fraud or gross incompetence.

(l) [Repealed, Sec. 74 ch 10 FSSLA 2005].

(m) [Repealed, Sec. 74 ch 10 FSSLA 2005].

(n) A generic drug product must be used when dispensing a drug product to an employee under this chapter unless the prescribing physician provides justification in writing explaining the medical necessity for the name-brand drug product. The department, by regulation, shall establish a preferred drug list and a procedure for establishing medical necessity to depart from the list and to use a name-brand drug product. In this subsection, "generic drug product" has the meaning given the term "equivalent drug product" in AS 08.80.480 .

(o) Notwithstanding (a) of this section, an employer is not liable for palliative care after the date of medical stability unless the palliative care is reasonable and necessary (1) to enable the employee to continue in the employee's employment at the time of treatment, (2) to enable the employee to continue to participate in an approved reemployment plan, or (3) to relieve chronic debilitating pain. A claim for palliative care is not valid and enforceable unless it is accompanied by a certification of the attending physician that the palliative care meets the requirements of this subsection. A claim for palliative care is subject to the requirements of (c) - (n) of this section. If a claim for palliative care is controverted by the employer, the board may require an evaluation under (k) of this section regarding the disputed palliative care. A claim for palliative care may be heard by the board under AS 23.30.110 .



Sec. 23.30.097. - Fees for medical treatment and services.

(a) All fees and other charges for medical treatment or service are subject to regulation by the board consistent with this section. A fee or other charge for medical treatment or service may not exceed the lesser of

(1) the usual, customary, and reasonable fees for the treatment or service in the community in which it is rendered, not to exceed the fees in the fee schedule specified by the board in its published bulletin dated December 1, 2004;

(2) the fee or charge for the service when provided to the general public; or

(3) the fee or charge negotiated by the provider and the employer under (c) of this section.

(b) An employer or group of employers may establish a list of preferred physicians and treatment service providers to provide medical, surgical, and other attendance or treatment services to the employer's employees under this chapter; however,

(1) the employee's right to chose the employee's attending physician under AS 23.30.095 (a) is not impaired;

(2) when given to the employee, the employer's preferred physician list must clearly state that the list is voluntary, that the employee's choice is not restricted to the list, that the employee's rights under this chapter are not impaired by choosing an attending physician from the list, and that, if the employee chooses an attending physician from the list, the employee may, in the manner provided in AS 23.30.095 , make one change of attending physician, from the list or otherwise; and

(3) establishment of a list of preferred physicians does not affect the employer's choice of physician for an employer medical examination under AS 23.30.095 .

(c) An employer or group of employers may negotiate with physicians and other treatment service providers under this chapter to obtain reduced fees and service charges and may take the fees and charges into account when forming a list of preferred physicians and providers. In no event may an employer or group of employers attempt to influence the treatment, medical decisions, or ratings by the physicians in the course of the negotiations of such a preferred physician and provider fee plans.

(d) An employer shall pay an employee's bills for medical treatment under this chapter, excluding prescription charges or transportation for medical treatment, within 30 days after the date that the employer receives the provider's bill or a completed report as required by AS 23.30.095(c), whichever is later.

(e) A physician or other provider of treatment services under this chapter, including hospital services, that submits a bill for medical treatment to the insurer or self-insured employer shall also submit a copy of the bill to the employee to whom the treatment was provided. An employee who notifies the insurer or self-insured employer's adjuster in writing of an overcharge in the bill that was not previously identified by the insurer or self-insured employer's adjuster shall be entitled to a reward equal to 25 percent of the billing reduction or reimbursement achieved due to the employee's report. This reward does not apply to overcharges of an amount under $100 if the insurer or self-insured employer's adjuster elects not to pursue correction of the bill.

(f) An employee may not be required to pay a fee or charge for medical treatment or service provided under this chapter.

(g) Unless the employer controverts a charge, the employer shall reimburse an employee's prescription charges under this chapter within 30 days after the employer receives the health care provider's completed report and an itemization of the prescription charges for the employee. Unless the employer controverts a charge, an employer shall reimburse any transportation expenses for medical treatment under this chapter within 30 days after the employer receives the health care provider's completed report and an itemization of the dates, destination, and transportation expenses for each date of travel for medical treatment. If the employer does not plan to make or does not make payment or reimbursement in full as required by this subsection, the employer shall notify the employee and the employee's health care provider in writing that payment will not be made timely and the reason for the nonpayment. The notification must be provided not later than the date that the payment is due under this subsection.






Article 03 - COMPENSATION PROCEEDINGS

Sec. 23.30.100. - Notice of injury or death.

(a) Notice of an injury or death in respect to which compensation is payable under this chapter shall be given within 30 days after the date of such injury or death to the board and to the employer.

(b) The notice must be in writing, contain the name and address of the employee, a statement of the time, place, nature, and cause of the injury or death, and authority to release records of medical treatment for the injury or death, and be signed by the employee or by a person on behalf of the employee, or, in case of death, by a person claiming to be entitled to compensation for the death or by a person on behalf of that person.

(c) Notice shall be given to the board by delivering it or sending it by mail addressed to the board's office, and to the employer by delivering it to the employer or by sending it by mail addressed to the employer at the employer's last known place of business. If the employer is a partnership, the notice may be given to a partner, or if a corporation, the notice may be given to an agent or officer upon whom legal process may be served or who is in charge of the business in the place where the injury occurred.

(d) Failure to give notice does not bar a claim under this chapter

(1) if the employer, an agent of the employer in charge of the business in the place where the injury occurred, or the carrier had knowledge of the injury or death and the board determines that the employer or carrier has not been prejudiced by failure to give notice;

(2) if the board excuses the failure on the ground that for some satisfactory reason notice could not be given;

(3) unless objection to the failure is raised before the board at the first hearing of a claim for compensation in respect to the injury or death.



Sec. 23.30.105. - Time for filing of claims.

(a) The right to compensation for disability under this chapter is barred unless a claim for it is filed within two years after the employee has knowledge of the nature of the employee's disability and its relation to the employment and after disablement. However, the maximum time for filing the claim in any event other than arising out of an occupational disease shall be four years from the date of injury, and the right to compensation for death is barred unless a claim therefor is filed within one year after the death, except that if payment of compensation has been made without an award on account of the injury or death, a claim may be filed within two years after the date of the last payment of benefits under AS 23.30.041 , 23.30.180, 23.30.185, 23.30.190, 23.30.200, or 23.30.215. It is additionally provided that, in the case of latent defects pertinent to and causing compensable disability, the injured employee has full right to claim as shall be determined by the board, time limitations notwithstanding.

(b) Failure to file a claim within the period prescribed in (a) of this section is not a bar to compensation unless objection to the failure is made at the first hearing of the claim in which all parties in interest are given reasonable notice and opportunity to be heard.

(c) If a person who is entitled to compensation under this chapter is mentally incompetent or a minor, the provisions of (a) of this section are not applicable so long as the person has no guardian or other authorized representative, but are applicable in the case of a person who is mentally incompetent or a minor from the date of appointment of a guardian or other representative, or in the case of a minor, if no guardian is appointed before the person becomes of age, from the date the person becomes of age.

(d) If recovery is denied to a person, in a suit brought at law or in admiralty to recover damages in respect to injury or death, on the ground that the person was an employee and that the defendant is an employer within the meaning of this chapter and that the employer has secured compensation to the employee under this chapter, the limitation of time prescribed in (a) of this section begins to run only from the date of termination of the suit.



Sec. 23.30.106. - [Renumbered as AS 23.30.011 ].

Repealed or Renumbered



Sec. 23.30.107. - Release of information.

(a) Upon written request, an employee shall provide written authority to the employer, carrier, rehabilitation specialist, or reemployment benefits administrator to obtain medical and rehabilitation information relative to the employee's injury. The request must include notice of the employee's right to file a petition for a protective order with the division and must be served by certified mail to the employee's address on the notice of injury or by hand delivery to the employee. This subsection may not be construed to authorize an employer, carrier, rehabilitation specialist, or reemployment benefits administrator to request medical or other information that is not applicable to the employee's injury.

(b) Medical or rehabilitation records in an employee's file maintained by the division or held by the board are not public records subject to public inspection and copying under AS 40.25. This subsection does not prohibit

(1) the reemployment benefits administrator, the division, the board, or the department from releasing medical or rehabilitation records in an employee's file, without the employee's consent, to a physician providing medical services under AS 23.30.095 (k) or 23.30.110(g), a party to a claim filed by the employee, or a governmental agency; or

(2) the quoting or discussing of medical or rehabilitation records contained in an employee's file during a hearing on a claim for compensation or in a decision and order of the board.

(c) The division may not assemble, or provide information respecting, individual records for commercial purposes that are outside the scope of this chapter.



Sec. 23.30.108. - Prehearings on discovery matters; objections to requests for release of information; sanctions for noncompliance.

(a) If an employee objects to a request for written authority under AS 23.30.107, the employee must file a petition with the board seeking a protective order within 14 days after service of the request. If the employee fails to file a petition and fails to deliver the written authority as required by AS 23.30.107 within 14 days after service of the request, the employee's rights to benefits under this chapter are suspended until the written authority is delivered.

(b) If a petition seeking a protective order is filed, the board shall set a prehearing within 21 days after the filing date of the petition. At a prehearing conducted by the board's designee, the board's designee has the authority to resolve disputes concerning the written authority. If the board or the board's designee orders delivery of the written authority and if the employee refuses to deliver it within 10 days after being ordered to do so, the employee's rights to benefits under this chapter are suspended until the written authority is delivered. During any period of suspension under this subsection, the employee's benefits under this chapter are forfeited unless the board, or the court determining an action brought for the recovery of damages under this chapter, determines that good cause existed for the refusal to provide the written authority.

(c) At a prehearing on discovery matters conducted by the board's designee, the board's designee shall direct parties to sign releases or produce documents, or both, if the parties present releases or documents that are likely to lead to admissible evidence relative to an employee's injury. If a party refuses to comply with an order by the board's designee or the board concerning discovery matters, the board may impose appropriate sanctions in addition to any forfeiture of benefits, including dismissing the party's claim, petition, or defense. If a discovery dispute comes before the board for review of a determination by the board's designee, the board may not consider any evidence or argument that was not presented to the board's designee, but shall determine the issue solely on the basis of the written record. The decision by the board on a discovery dispute shall be made within 30 days. The board shall uphold the designee's decision except when the board's designee's determination is an abuse of discretion.



Sec. 23.30.110. - Procedure on claims.

(a) Subject to the provisions of AS 23.30.105 , a claim for compensation may be filed with the board in accordance with its regulations at any time after the first seven days of disability following an injury, or at any time after death, and the board may hear and determine all questions in respect to the claim.

(b) Within 10 days after a claim is filed the board, in accordance with its regulations, shall notify the employer and any other person, other than the claimant, whom the board considers an interested party that a claim has been filed. The notice may be served personally upon the employer or other person, or sent by registered mail.

(c) Before a hearing is scheduled, the party seeking a hearing shall file a request for a hearing together with an affidavit stating that the party has completed necessary discovery, obtained necessary evidence, and is prepared for the hearing. An opposing party shall have 10 days after the hearing request is filed to file a response. If a party opposes the hearing request, the board or a board designee shall within 30 days of the filing of the opposition conduct a pre-hearing conference and set a hearing date. If opposition is not filed, a hearing shall be scheduled no later than 60 days after the receipt of the hearing request. The board shall give each party at least 10 days' notice of the hearing, either personally or by certified mail. After a hearing has been scheduled, the parties may not stipulate to change the hearing date or to cancel, postpone, or continue the hearing, except for good cause as determined by the board. After completion of the hearing the board shall close the hearing record. If a settlement agreement is reached by the parties less than 14 days before the hearing, the parties shall appear at the time of the scheduled hearing to state the terms of the settlement agreement. Within 30 days after the hearing record closes, the board shall file its decision. If the employer controverts a claim on a board-prescribed controversion notice and the employee does not request a hearing within two years following the filing of the controversion notice, the claim is denied.

(d) At the hearing the claimant and the employer may each present evidence in respect to the claim and may be represented by any person authorized in writing for that purpose.

(e) The order rejecting the claim or making the award, referred to in this chapter as a compensation order, shall be filed in the office of the board, and a copy of it shall be sent by registered mail to the claimant and to the employer at the last known address of each.

(f) An award of compensation for disability may be made after the death of an injured employee.

(g) An injured employee claiming or entitled to compensation shall submit to the physical examination by a duly qualified physician which the board may require. The place or places shall be reasonably convenient for the employee. The physician or physicians as the employee, employer, or carrier may select and pay for may participate in an examination if the employee, employer, or carrier so requests. Proceedings shall be suspended and no compensation may be payable for a period during which the employee refuses to submit to examination.

(h) The filing of a hearing request under (c) of this section suspends the running of the two-year time period specified in (c) of this section. However, if the employee subsequently requests a continuance of the hearing and the request is approved by the board, the granting of the continuance renders the request for hearing inoperative, and the two-year time period specified in (c) of this section continues to run again from the date of the board's notice to the employee of the board's granting of the continuance and of its effect. If the employee fails to again request a hearing before the conclusion of the two-year time period in (c) of this section, the claim is denied.



Sec. 23.30.115. - Attendance and fees of witnesses.

(a) A person is not required to attend as a witness in a proceeding before the board at a place more than 100 miles from the person's place of residence, unless the person's lawful mileage and fee for one day's attendance is first paid or tendered to the person; but the testimony of a witness may be taken by deposition or interrogatories according to the Rules of Civil Procedure.

(b) A witness summoned in a proceeding before the board or whose deposition is taken shall receive the same fees and mileage as a witness in the superior court.



Sec. 23.30.120. - Presumptions.

(a) In a proceeding for the enforcement of a claim for compensation under this chapter it is presumed, in the absence of substantial evidence to the contrary, that

(1) the claim comes within the provisions of this chapter;

(2) sufficient notice of the claim has been given;

(3) the injury was not proximately caused by the intoxication of the injured employee or proximately caused by the employee being under the influence of drugs unless the drugs were taken as prescribed by the employee's physician;

(4) the injury was not occasioned by the wilful intention of the injured employee to injure or kill self or another.

(b) If delay in giving notice is excused by the board under AS 23.30.100(d)(2), the burden of proof of the validity of the claim shifts to the employee notwithstanding the provisions of (a) of this section.

(c) The presumption of compensability established in (a) of this section does not apply to a mental injury resulting from work-related stress.



Sec. 23.30.122. - Credibility of witnesses.

The board has the sole power to determine the credibility of a witness. A finding by the board concerning the weight to be accorded a witness's testimony, including medical testimony and reports, is conclusive even if the evidence is conflicting or susceptible to contrary conclusions. The findings of the board are subject to the same standard of review as a jury's finding in a civil action.



Sec. 23.30.125. - Administrative review of compensation order.

(a) A compensation order becomes effective when filed with the office of the board as provided in AS 23.30.110 , and, unless proceedings to reconsider, suspend, or set aside the order are instituted as provided in this chapter, the order becomes final on the 31st day after it is filed.

(b) Notwithstanding other provisions of law, a decision or order of the board is subject to review by the commission as provided in this chapter.

(c) If a compensation order is not in accordance with law or fact, the order may be suspended or set aside, in whole or in part, through proceedings in the commission brought by a party in interest against all other parties to the proceedings before the board. The payment of the amounts required by an award may not be stayed pending a final decision in the proceeding unless, upon application for a stay, the commission, on hearing, after not less than three days' notice to the parties in interest, allows the stay of payment, in whole or in part, where the party filing the application would otherwise suffer irreparable damage. Continuing future periodic compensation payments may not be stayed without a showing by the appellant of irreparable damage and the existence of the probability of the merits of the appeal being decided adversely to the recipient of the compensation payments. The order of the commission allowing a stay must contain a specific finding, based upon evidence submitted to the commission and identified by reference to the evidence, that irreparable damage would result to the party applying for a stay and specifying the nature of the damage.

(d) Proceedings for reconsidering, suspending, setting aside, or enforcing a compensation order, whether rejecting a claim or making an award, may not be instituted, except as provided in this chapter.



Sec. 23.30.127. - Appeals to commission.

(a) A party in interest may appeal a compensation order issued by the board to the commission within 30 days after the compensation order is filed with the office of the board under AS 23.30.110 . The director may intervene in an appeal. If a party in interest is not represented by counsel and the compensation order concerns an unsettled question of law, the director may file an appeal to obtain a ruling on the question by the commission.

(b) An appeal is initiated by filing with the office of the commission

(1) a signed notice of appeal specifying the compensation order appealed from;

(2) a statement of the grounds upon which the appeal is taken; and

(3) other material the commission may by regulation require.

(c) A cross-appeal may be initiated by filing with the office of the commission a signed notice of cross-appeal within 30 days after the decision is filed or within 15 days after service of notice of an appeal, whichever is later. The notice of cross-appeal shall specify the compensation order appealed from and the grounds upon which the cross-appeal is taken.

(d) The office of the commission may charge a fee, not to exceed $100, for filing appeals and cross-appeals, except that the office of the commission may not charge a fee if the appellant is the state or a political subdivision of the state. The commission may require an appellant to pay the costs of the transcript of hearing and the preparation of the record on appeal. The commission may require cross-appellants or intervenors to share in the costs.

(e) If a request for reconsideration of a board decision was timely filed with the office of the board, the notice of appeal must be filed within 30 days after the reconsideration decision is mailed to the parties or the date the request for reconsideration is considered denied in the absence of any action on the request, whichever is earlier.

(f) The commission may require written briefs and make other rules and orders to facilitate the business of the commission and advance the prompt, fair, and just disposition of appeals.



Sec. 23.30.128. - Commission proceedings.

(a) An appeal from a decision of the board under this chapter, and other proceedings under this section, shall be heard and decided by a three-member panel of the commission. An appeal panel of the commission must include the chair of the commission. The chair of the commission shall assign two members to each appeal, including one commission member classified as representing employees and one commission member classified as representing employers. Acts, decisions, and orders of the commission panel in the appeal or related proceeding shall be considered the acts, decisions, and orders of the full commission. The matter on appeal shall be decided on the record made before the board, a transcript or recording of the proceedings before the board, and oral argument and written briefs allowed by the commission. Except as provided in (c) of this section, new or additional evidence may not be received with respect to the appeal.

(b) The commission may review discretionary actions, findings of fact, and conclusions of law by the board in hearing, determining, or otherwise acting on a compensation claim or petition. The board's findings regarding the credibility of testimony of a witness before the board are binding on the commission. The board's findings of fact shall be upheld by the commission if supported by substantial evidence in light of the whole record. In reviewing questions of law and procedure, the commission shall exercise its independent judgment.

(c) The commission may hold hearings and receive evidence on applications for (1) stays under AS 23.30.125 ; (2) attorney fees and costs of appeal; (3) waiver of fees by indigent appellants; or (4) dismissal of appeals for failure to prosecute or upon settlement. The commission may rely on new or additional evidence presented during the hearing in making its decision on the application.

(d) The commission may affirm, reverse, or modify a decision or order upon review and issue other orders as appropriate. The commission may remand matters it determines were improperly, incompletely, or otherwise insufficiently developed. The commission may remand for further proceedings and appropriate action with or without relinquishing the commission's jurisdiction of the appeal. The administrative adjudication procedures of AS 44.62 (Administrative Procedure Act) do not apply to the proceedings of the commission.

(e) Within 90 days after written briefing on the appeal is completed or oral argument is held, whichever is later, the commission shall issue a decision in writing. The decision must contain a concise statement of reasons for the decision, including findings of fact, if required, and conclusions of law. The commission shall serve each party and the director with a copy of the decision. Appeals may be expedited for good cause by the commission. Unless reconsideration is ordered under (f) of this section, a decision under this subsection is the final commission decision.

(f) A party or the director may request reconsideration of a decision issued under (e) of this section within 30 days after the date of service shown in the certificate of service of the decision. The request must state specific grounds for reconsideration. Reconsideration may be granted if, in reaching the decision, the commission (1) overlooked, misapplied, or failed to consider a statute, regulation, court or administrative decision, or legal principle directly controlling; (2) overlooked or misconceived a material fact; (3) misconceived a material question in the case; or (4) applied law in the ruling that has subsequently changed. The panel of the commission hearing the request for reconsideration shall consist of the same members of the panel that issued the decision. The commission may issue an order for reconsideration of all or part of the decision upon request of a party or the director. Reconsideration is based on the record, unless the commission allows additional argument. The power to order reconsideration expires 60 days after the date of service, as shown on the certificate of service, of a decision issued under (e) of this section. If the commission does not issue an order for reconsideration within the time allowed for ordering reconsideration, a request for reconsideration is considered denied. If reconsideration is ordered, the commission shall issue a decision within 30 days after the close of the record on reconsideration. The commission shall serve each party in the case with a copy of the decision upon reconsideration. The decision upon reconsideration is the final commission decision.

(g) A decision of the commission becomes final on the

(1) 31st day after the date of service of a decision if reconsideration is not requested;

(2) 61st day after the date of service of a decision if reconsideration is requested but an order for reconsideration is not issued; or

(3) date of service of the commission decision upon reconsideration under (f) of this section if reconsideration is requested and an order for reconsideration is issued.



Sec. 23.30.129. - Judicial review of commission orders.

(a) Notwithstanding the provisions of AS 44.62.560 , orders of the commission may not be appealed to the superior court. Consistent with AS 22.05.010 (b), final decisions of the commission may be appealed to the supreme court, and other orders may be reviewed by the supreme court as provided by the Alaska Rules of Appellate Procedure.

(b) A finding by the commission concerning the weight to be accorded a witness's testimony, including medical testimony and reports, is conclusive even if the evidence is conflicting or susceptible to contrary conclusions. The commission's findings of fact may be reversed on appeal if not supported by substantial evidence in light of the whole record.



Sec. 23.30.130. - Modification of awards.

(a) Upon its own initiative, or upon the application of any party in interest on the ground of a change in conditions, including, for the purposes of AS 23.30.175 , a change in residence, or because of a mistake in its determination of a fact, the board may, before one year after the date of the last payment of compensation benefits under AS 23.30.180, 23.30.185, 23.30.190, 23.30.200, or 23.30.215, whether or not a compensation order has been issued, or before one year after the rejection of a claim, review a compensation case under the procedure prescribed in respect of claims in AS 23.30.110 . Under AS 23.30.110 the board may issue a new compensation order which terminates, continues, reinstates, increases, or decreases the compensation, or award compensation.

(b) A new order does not affect compensation previously paid, except that an award increasing the compensation rate may be made effective from the date of the injury, and if part of the compensation due or to become due is unpaid, an award decreasing the compensation rate may be made effective from the date of the injury, and payment made earlier in excess of the decreased rate shall be deducted from the unpaid compensation, in the manner the board determines.



Sec. 23.30.135. - Procedure before the board.

(a) In making an investigation or inquiry or conducting a hearing the board is not bound by common law or statutory rules of evidence or by technical or formal rules of procedure, except as provided by this chapter. The board may make its investigation or inquiry or conduct its hearing in the manner by which it may best ascertain the rights of the parties. Declarations of a deceased employee concerning the injury in respect to which the investigation or inquiry is being made or the hearing conducted shall be received in evidence and are, if corroborated by other evidence, sufficient to establish the injury.

(b) All testimony given during a hearing before the board shall be recorded, but need not be transcribed unless further review is initiated. Hearings before the board shall be open to the public.



Sec. 23.30.140. - Appointment of guardian by court.

The director may require the appointment of a guardian or other representative by a competent court for any person who is mentally incompetent or a minor to receive compensation payable to the person under this chapter and to exercise the powers granted to or to perform the duties required of the person under this chapter. If the director does not require the appointment of a guardian to receive the compensation of a minor, appointment for this purpose is not necessary.



Sec. 23.30.145. - Attorney fees.

(a) Fees for legal services rendered in respect to a claim are not valid unless approved by the board, and the fees may not be less than 25 percent on the first $1,000 of compensation or part of the first $1,000 of compensation, and 10 percent of all sums in excess of $1,000 of compensation. When the board advises that a claim has been controverted, in whole or in part, the board may direct that the fees for legal services be paid by the employer or carrier in addition to compensation awarded; the fees may be allowed only on the amount of compensation controverted and awarded. When the board advises that a claim has not been controverted, but further advises that bona fide legal services have been rendered in respect to the claim, then the board shall direct the payment of the fees out of the compensation awarded. In determining the amount of fees the board shall take into consideration the nature, length, and complexity of the services performed, transportation charges, and the benefits resulting from the services to the compensation beneficiaries.

(b) If an employer fails to file timely notice of controversy or fails to pay compensation or medical and related benefits within 15 days after it becomes due or otherwise resists the payment of compensation or medical and related benefits and if the claimant has employed an attorney in the successful prosecution of the claim, the board shall make an award to reimburse the claimant for the costs in the proceedings, including reasonable attorney fees. The award is in addition to the compensation or medical and related benefits ordered.

(c) If proceedings are had for review of a compensation or medical and related benefits order before a court, the court may allow or increase an attorney's fees. The fees are in addition to compensation or medical and related benefits ordered and shall be paid as the court may direct.






Article 04 - PAYMENT OF COMPENSATION

Sec. 23.30.150. - Commencement of compensation.

Compensation may not be allowed for the first three days of the disability, except the benefits provided for in AS 23.30.095 ; if, however, the injury results in disability of more than 28 days, compensation shall be allowed from the date of the disability.



Sec. 23.30.155. - Payment of compensation.

(a) Compensation under this chapter shall be paid periodically, promptly, and directly to the person entitled to it, without an award, except where liability to pay compensation is controverted by the employer. To controvert a claim, the employer must file a notice, on a form prescribed by the director, stating

(1) that the right of the employee to compensation is controverted;

(2) the name of the employee;

(3) the name of the employer;

(4) the date of the alleged injury or death; and

(5) the type of compensation and all grounds upon which the right to compensation is controverted.

(b) The first installment of compensation becomes due on the 14th day after the employer has knowledge of the injury or death. On this date all compensation then due shall be paid. Subsequent compensation shall be paid in installments, every 14 days, except where the board determines that payment in installments should be made monthly or at some other period.

(c) The insurer or adjuster shall notify the division and the employee on a form prescribed by the director that the payment of compensation has begun or has been increased, decreased, suspended, terminated, resumed, or changed in type. An initial report shall be filed with the division and sent to the employee within 28 days after the date of issuing the first payment of compensation. If at any time 21 days or more pass and no compensation payment is issued, a report notifying the division and the employee of the termination or suspension of compensation shall be filed with the division and sent to the employee within 28 days after the date the last compensation payment was issued. A report shall also be filed with the division and sent to the employee within 28 days after the date of issuing a payment increasing, decreasing, resuming, or changing the type of compensation paid. If the division and the employee are not notified within the 28 days prescribed by this subsection for reporting, the insurer or adjuster shall pay a civil penalty of $100 for the first day plus $10 for each day after the first day that the notice was not given. Total penalties under this subsection may not exceed $1,000 for a failure to file a required report. Penalties assessed under this subsection are eligible for reduction under (m) of this section. A penalty assessed under this subsection after penalties have been reduced under (m) of this section shall be increased by 25 percent and shall bear interest at the rate established under AS 45.45.010 .

(d) If the employer controverts the right to compensation, the employer shall file with the division and send to the employee a notice of controversion on or before the 21st day after the employer has knowledge of the alleged injury or death. If the employer controverts the right to compensation after payments have begun, the employer shall file with the division and send to the employee a notice of controversion within seven days after an installment of compensation payable without an award is due. When payment of temporary disability benefits is controverted solely on the grounds that another employer or another insurer of the same employer may be responsible for all or a portion of the benefits, the most recent employer or insurer who is party to the claim and who may be liable shall make the payments during the pendency of the dispute. When a final determination of liability is made, any reimbursement required, including interest at the statutory rate, and all costs and attorney fees incurred by the prevailing employer, shall be made within 14 days after the determination.

(e) If any installment of compensation payable without an award is not paid within seven days after it becomes due, as provided in (b) of this section, there shall be added to the unpaid installment an amount equal to 25 percent of the installment. This additional amount shall be paid at the same time as, and in addition to, the installment, unless notice is filed under (d) of this section or unless the nonpayment is excused by the board after a showing by the employer that owing to conditions over which the employer had no control the installment could not be paid within the period prescribed for the payment. The additional amount shall be paid directly to the recipient to whom the unpaid installment was to be paid.

(f) If compensation payable under the terms of an award is not paid within 14 days after it becomes due, there shall be added to that unpaid compensation an amount equal to 25 percent of the unpaid installment. The additional amount shall be paid at the same time as, but in addition to, the compensation, unless review of the compensation order making the award as provided under AS 23.30.008 and an interlocutory injunction staying payments is allowed by the court. The additional amount shall be paid directly to the recipient to whom the unpaid compensation was to be paid.

(g) [Repealed, Sec. 3 ch 59 SLA 1981].

(h) The board may upon its own initiative at any time in a case in which payments are being made with or without an award, where right to compensation is controverted, or where payments of compensation have been increased, reduced, terminated, changed, or suspended, upon receipt of notice from a person entitled to compensation, or from the employer, that the right to compensation is controverted, or that payments of compensation have been increased, reduced, terminated, changed, or suspended, make the investigations, cause the medical examinations to be made, or hold the hearings, and take the further action which it considers will properly protect the rights of all parties.

(i) When the director considers it advisable, the director may require an employer to make a deposit with the Department of Revenue to secure the prompt and convenient payment of the compensation, and payments from the deposit upon an award shall be made upon order of the director.

(j) If an employer has made advance payments or overpayments of compensation, the employer is entitled to be reimbursed by withholding up to 20 percent out of each unpaid installment or installments of compensation due. More than 20 percent of unpaid installments of compensation due may be withheld from an employee only on approval of the board.

(k) An injured employee or, in case of death, the employee's dependents or personal representative shall give receipts for payment of compensation to the employer paying the compensation, and the employer shall produce the receipts for inspection by the director, whenever required.

(l) [Repealed, Sec. 1 ch 83 SLA 1975].

(m) On or before March 1 of each year, the insurer or adjuster shall file a verified annual report on a form prescribed by the director stating the total amount of all compensation by type, the number of claims received and the percentage controverted, medical and related benefits, vocational rehabilitation expenses, legal fees, including a separate total of fees paid to attorneys and fees paid for the other costs of litigation, and penalties paid on all claims during the preceding calendar year. If the annual report is timely and complete when received by the division and provides accurate information about each category of payments, the director shall review the timeliness of the insurer's or adjuster's reports filed during the preceding year under (c) of this section. If, during the preceding year, the insurer or adjuster filed at least 99 percent of the reports on time, the penalties assessed under (c) of this section shall be waived. If, during the preceding year, the insurer or adjuster filed at least 97 percent of the reports on time, 75 percent of the penalties assessed under (c) of this section shall be waived. If, during the preceding year, the insurer or adjuster filed 95 percent of the reports on time, 50 percent of the penalties assessed under (c) of this section shall be waived. If, during the preceding year, the insurer's or adjuster's reports have not been filed on time at least 95 percent of the time, none of the penalties assessed under (c) of this section shall be waived. The penalties that are not waived are due and payable when the insurer or adjuster receives notification from the director regarding the timeliness of the reports. If the annual report is not filed by March 1 of each year, the insurer or adjuster shall pay a civil penalty of $100 for the first day the annual report is late and $10 for each additional day the report is late. If the annual report is incomplete when filed, the insurer or adjuster shall pay a civil penalty of $1,000.

(n) If the employer is self-insured or uninsured, the requirements of (c) and (m) of this section apply to the employer.

(o) The director shall promptly notify the division of insurance if the board determines that the employer's insurer has frivolously or unfairly controverted compensation due under this chapter. After receiving notice from the director, the division of insurance shall determine if the insurer has committed an unfair claim settlement practice under AS 21.36.125 .

(p) An employer shall pay interest on compensation that is not paid when due. Interest required under this subsection accrues at the rate specified in AS 09.30.070 (a) that is in effect on the date the compensation is due.

(q) Unless compensation due the employee under this chapter is paid by negotiable instrument that is drawn on a state or federal financial institution, the employer shall increase the weekly rate of compensation due the employee under AS 23.30.175 by two percent.



Sec. 23.30.160. - Assignment and exemption of claims.

(a) An assignment, release, or commutation of compensation or benefits due or payable under this chapter, except as provided by this chapter, is not valid.

(b) Benefits payable under this chapter are exempt from levy to enforce the collection of a debt as provided in AS 09.38 (exemptions). This exemption may not be waived.



Sec. 23.30.165. - Lien.

(a) Each employee and beneficiary entitled to compensation under the provisions of this chapter has a lien for the full amount of the compensation the person is entitled to, including costs and disbursements of suit and attorney fees allowed, upon all of the property in connection with the construction, preservation, maintenance, or operation of which the work of the employee was being performed at the time of the injury or death. For example: in the case of an employee injured or killed while engaged in mining or in work connected with mining, the lien extends to the entire mine and all property used in connection with it; and in the case of an employee injured or killed while engaged in fishing or in the packing, canning, or salting of fish, or other branch of the fish industry, the lien extends to the entire packing, fishing, salting, or canning plant or establishment and all property used in connection with it; and this is the case with other businesses, industries, works, occupations, and employments.

(b) The lien is prior and paramount to any other lien on the property, except a lien for wages or materials as provided by law, and is of equal rank with a lien for wages or materials.

(c) The lien extends to all right, title, interest, and claim of the employer in the property affected by the lien.

(d) A person claiming a lien under this chapter shall, within one year after the date of the injury from which the claim of compensation arises, record in the office of the recorder of the recording district in which the property affected by the lien is located a notice of lien signed and verified by the claimant or someone on behalf of the claimant, and stating in substance, the name of the person injured or killed out of which injury or death the claim of compensation arises, the name of the employer of the injured or deceased person at the time of the injury or death, a description of the property affected or covered by the lien, and the name of the owner or reputed owner of the property.

(e) The lien for compensation provided for in this section may be enforced by equitable proceedings as in the enforcement of other liens upon real or personal property, within 10 months after the cause of action arises. Nothing in this section prevents an attachment of property as security for the payment of compensation.



Sec. 23.30.170. - Collection of defaulted payments.

(a) In case of default by the employer in the payment of compensation due under an award of compensation for a period of 30 days after the compensation is due, the person to whom the compensation is payable may, within one year after the default, apply to the board making the compensation order for a supplementary order declaring the amount of the default. After investigation, notice, and hearing, as provided in AS 23.30.110 , the board shall make a supplementary order declaring the amount of the default. The order shall be filed in the same manner as the compensation order.

(b) If the payment in default is an installment of the award, the board may, in its discretion, declare the whole of the award as the amount in default. The applicant may file a certified copy of the supplementary order with the clerk of the superior court. The supplementary order is final. The court shall, upon the filing of the copy, enter judgment for the amount declared in default by the supplementary order if it is in accordance with law. Any time after a supplementary order by the board, the attorney general, when requested to do so by the commissioner, shall take appropriate action to assure collection of the defaulted payments.

(c) Review of the judgment may be had as in a civil action for damages. Final proceedings to execute the judgment may be had by writ of execution. The court shall modify the judgment to conform to a later compensation order upon presentation of a certified copy of it to the court.






Article 05 - COMPUTATION OF COMPENSATION

Sec. 23.30.172. - Benefit adjustments. [Repealed, Sec. 11 ch 75 SLA 1977].

Repealed or Renumbered



Sec. 23.30.175. - Rates of compensation.

(a) The weekly rate of compensation for disability or death may not exceed the maximum compensation rate, may not be less than 22 percent of the maximum compensation rate, and initially may not be less than $110. However, if the board determines that the employee's spendable weekly wages are less than $110 a week as computed under AS 23.30.220 , or less than 22 percent of the maximum compensation rate a week in the case of an employee who has furnished documentary proof of the employee's wages, it shall issue an order adjusting the weekly rate of compensation to a rate equal to the employee's spendable weekly wages. If the employer can verify that the employee's spendable weekly wages are less than 22 percent of the maximum compensation rate, the employer may adjust the weekly rate of compensation to a rate equal to the employee's spendable weekly wages without an order of the board. If the employee's spendable weekly wages are greater than 22 percent of the maximum compensation rate, but 80 percent of the employee's spendable weekly wages is less than 22 percent of the maximum compensation rate, the employee's weekly rate of compensation shall be 22 percent of the maximum compensation rate. Prior payments made in excess of the adjusted rate shall be deducted from the unpaid compensation in the manner the board determines. In any case, the employer shall pay timely compensation. In this subsection, "maximum compensation rate" means 120 percent of the average weekly wage, calculated under (d) of this section, applicable on the date of injury of the employee.

(b) The following rules apply to benefits payable to recipients not residing in the state at the time compensation benefits are payable:

(1) the weekly rate of compensation shall be calculated by multiplying the recipient's weekly compensation rate calculated under AS 23.30.180 , 23.30.185, 23.30.190, 23.30.200, or 23.30.215 by the ratio of the cost of living of the area in which the recipient resides to the cost of living in this state;

(2) the calculation required by (1) of this subsection does not apply if the recipient is absent from the state for medical or rehabilitation services not reasonably available in the state;

(3) if the gross weekly earnings of the recipient and the resulting compensation rate are determined under AS 23.30.220 (a)(6), (7), or (10), the calculation required by this subsection applies only to the portion of the recipient's weekly compensation rate attributable to wages earned in the state;

(4) application of this subsection may not reduce the weekly compensation rate to less than $154 a week, except as provided in (a) of this section;

(5) application of (1) - (4) of this subsection may not result in raising a recipient's weekly compensation rate to an amount that exceeds the weekly compensation rate that the recipient would have received if the recipient had been residing in the state.

(c) The department shall provide by regulation for the determination and comparison of living costs for this state and the other areas in which recipients reside and for the redetermination and comparison of these costs every three years.

(d) By December 1 of each year, the commissioner shall determine the average weekly wage in this state by dividing the average annual wage in this state for the preceding calendar year by 52. The resulting figure is the average weekly wage in this state applicable for the period beginning January 1 and ending December 31 of the following calendar year. The average annual wage calculation required under this subsection shall include the wages of all employees in the state, both public and private, who are covered by this chapter.

(e) If the commissioner fails to determine the average weekly wage in the state as required in (d) of this section until after January 1, but before April 1, of the year following the date the determination was to be made, an employer is not required to make a retroactive adjustment of compensation.



Sec. 23.30.180. - Permanent total disability.

(a) In case of total disability adjudged to be permanent 80 percent of the injured employee's spendable weekly wages shall be paid to the employee during the continuance of the total disability. If a permanent partial disability award has been made before a permanent total disability determination, permanent total disability benefits must be reduced by the amount of the permanent partial disability award, adjusted for inflation, in a manner determined by the board. Loss of both hands, or both arms, or both feet, or both legs, or both eyes, or of any two of them, in the absence of conclusive proof to the contrary, constitutes permanent total disability. In all other cases permanent total disability is determined in accordance with the facts. In making this determination the market for the employee's services shall be

(1) area of residence;

(2) area of last employment;

(3) the state of residence; and

(4) the State of Alaska.

(b) Failure to achieve remunerative employability as defined in AS 23.30.041(r) does not, by itself, constitute permanent total disability.



Sec. 23.30.185. - Compensation for temporary total disability.

In case of disability total in character but temporary in quality, 80 percent of the injured employee's spendable weekly wages shall be paid to the employee during the continuance of the disability. Temporary total disability benefits may not be paid for any period of disability occurring after the date of medical stability.



Sec. 23.30.187. - Effect of unemployment benefits.

Compensation is not payable to an employee under AS 23.30.180 or 23.30.185 for a week in which the employee receives unemployment benefits.



Sec. 23.30.190. - Compensation for permanent partial impairment; rating guides.

(a) In case of impairment partial in character but permanent in quality, and not resulting in permanent total disability, the compensation is $177,000 multiplied by the employee's percentage of permanent impairment of the whole person. The percentage of permanent impairment of the whole person is the percentage of impairment to the particular body part, system, or function converted to the percentage of impairment to the whole person as provided under (b) of this section. The compensation is payable in a single lump sum, except as otherwise provided in AS 23.30.041 , but the compensation may not be discounted for any present value considerations.

(b) All determinations of the existence and degree of permanent impairment shall be made strictly and solely under the whole person determination as set out in the American Medical Association Guides to the Evaluation of Permanent Impairment, except that an impairment rating may not be rounded to the next five percent. The board shall adopt a supplementary recognized schedule for injuries that cannot be rated by use of the American Medical Association Guides.

(c) The impairment rating determined under (a) of this section shall be reduced by a permanent impairment that existed before the compensable injury. If the combination of a prior impairment rating and a rating under (a) of this section would result in the employee being considered permanently totally disabled, the prior rating does not negate a finding of permanent total disability.

(d) When a new edition of the American Medical Association Guides described in (b) of this section is published, the board shall, not later than 90 days after the last day of the month in which the new edition is published, hold an open meeting under AS 44.62.310 to select the date on which the new edition will be used to make all determinations required under (b) of this section. The date selected by the board for using the new edition may not be later than 90 days after the last day of the month in which the new edition is published. After the meeting, the board shall issue a public notice announcing the date selected. The requirements of AS 44.62.010 - 44.62.300 do not apply to the selection or announcement of the date under this subsection.



Sec. 23.30.191. - Expenses for rehabilitating injured employees. [Repealed, Sec. 27 ch 93 SLA 1982. For current law concerning rehabilitation of injured workers, see AS 23.30.041 ].

Repealed or Renumbered



Sec. 23.30.195. - Survival of the right to compensation.

(a) Compensation to which any claimant would be entitled under AS 23.30.190 shall, notwithstanding death arising from causes other than the injury, be payable to and for the benefit of the persons following:

(1) if there be a widow or widower and no child of the deceased, to the widow or widower;

(2) if there be a widow or widower and a surviving child of the deceased, one-half to the widow or widower, the other half to the surviving child;

(3) if there be a surviving child of the deceased, but no widow or widower, then to the child.

(b) An award for disability may be made after the death of the injured employee.



Sec. 23.30.200. - Temporary partial disability.

(a) In case of temporary partial disability resulting in decrease of earning capacity the compensation shall be 80 percent of the difference between the injured employee's spendable weekly wages before the injury and the wage-earning capacity of the employee after the injury in the same or another employment, to be paid during the continuance of the disability, but not to be paid for more than five years. Temporary partial disability benefits may not be paid for a period of disability occurring after the date of medical stability.

(b) The wage-earning capacity of an injured employee is determined by the actual spendable weekly wage of the employee if the actual spendable weekly wage fairly and reasonably represents the wage-earning capacity of the employee. The board may, in the interest of justice, fix the wage-earning capacity that is reasonable, having due regard to the nature of the injury, the degree of physical impairment, the usual employment, and other factors or circumstances in the case that may affect the capacity of the employee to earn wages in a disabled condition, including the effect of disability as it may naturally extend into the future.



Sec. 23.30.205. - Injury combined with preexisting impairment.

(a) If an employee who has a permanent physical impairment from any cause or origin incurs a subsequent disability by injury arising out of and in the course of the employment resulting in compensation liability for disability that is substantially greater by reason of the combined effects of the preexisting impairment and subsequent injury or by reason of the aggravation of the preexisting impairment than that which would have resulted from the subsequent injury alone, the employer or the insurance carrier shall in the first instance pay all awards of compensation provided by this chapter, but the employer or the insurance carrier shall be reimbursed from the second injury fund for all compensation payments subsequent to those payable for the first 104 weeks of disability.

(b) If the subsequent injury of the employee results in the death of the employee and it is determined that the death would not have occurred except for the preexisting permanent physical impairment, the employer or the insurance carrier shall in the first instance pay the compensation prescribed by this chapter, but the employer or the insurance carrier shall be reimbursed from the second injury fund for all compensation payable in excess of 104 weeks.

(c) In order to qualify under this section for reimbursement from the second injury fund, the employer must establish by written records that the employer had knowledge of the permanent physical impairment before the subsequent injury and that the employee was retained in employment after the employer acquired that knowledge.

(d) In this section, "permanent physical impairment" means any permanent condition, whether congenital or due to injury or disease, of such seriousness as to constitute a hindrance or obstacle to obtaining employment or to obtaining reemployment if the employee should become unemployed. A condition may not be considered a "permanent physical impairment" unless

(1) it is one of the following conditions:

(A) epilepsy,

(B) diabetes,

(C) cardiac disease,

(D) arthritis,

(E) amputated foot, leg, arm, or hand,

(F) loss of sight of one or both eyes or a partial loss of uncorrected vision of more than 75 percent bilaterally,

(G) residual disability from poliomyelitis,

(H) cerebral palsy,

(I) multiple sclerosis,

(J) Parkinson's disease,

(K) cerebral vascular accident,

(L) tuberculosis,

(M) silicosis,

(N) hemophilia,

(O) chronic osteomyelitis,

(P) osteoporosis,

(Q) ankylosis of joints,

(R) hyperinsulinism,

(S) muscular dystrophies,

(T) arteriosclerosis,

(U) thrombophlebitis,

(V) varicose veins,

(W) heavy metal poisoning,

(X) ionizing radiation injury,

(Y) compressed air sequelae,

(Z) ruptured intervertebral disk,

(AA) spondylolisthesis; or

(2) it would support a rating of disability of 200 weeks or more if evaluated according to standards applied in compensation claims.

(e) The second injury fund may not be bound as to any question of law or fact by reason of an award or an adjudication to which it was not a party or in relation to which the director was not notified at least three weeks before the award or adjudication that the fund might be subject to liability for the injury or death.

(f) An employer or the employer's carrier shall notify the commissioner of labor and workforce development of any possible claim against the second injury fund as soon as practicable, but in no event later than 100 weeks after the employer or the employer's carrier have knowledge of the injury or death.



Sec. 23.30.210. - Determination of wage-earning capacity. [Repealed, Sec. 44 ch 79 SLA 1988].

Repealed or Renumbered



Sec. 23.30.215. - Compensation for death.

(a) If the injury causes death, the compensation is known as a death benefit and is payable in the following amounts to or for the benefit of the following persons:

(1) reasonable and necessary funeral expenses not exceeding $5,000;

(2) if there is a widow or widower or a child or children of the deceased, the following percentages of the spendable weekly wages of the deceased:

(A) 80 percent for the widow or widower with no children;

(B) 50 percent for the widow or widower with one child and 40 percent for the child;

(C) 30 percent for the widow or widower with two or more children and 70 percent divided equally among the children;

(D) 100 percent for an only child when there is no widow or widower;

(E) 100 percent, divided equally, if there are two or more children and no widow or widower;

(3) if the widow or widower remarries, the widow or widower is entitled to be paid in one sum an amount equal to the compensation to which the widow or widower would otherwise be entitled in the two years commencing on the date of remarriage as full and final settlement of all sums due the widow or widower;

(4) if there is no widow or widower or child or children, then for the support of father, mother, grandchildren, brothers and sisters, if dependent upon the deceased at the time of injury, 42 percent of the spendable weekly wage of the deceased to such beneficiaries, share and share alike, not to exceed $20,000 in the aggregate;

(5) $5,000 to a surviving widow or widower, or equally divided among surviving children of the deceased if there is no widow or widower.

(b) In computing death benefits, the spendable weekly wage of the deceased shall be computed under AS 23.30.220 and shall be paid in accordance with AS 23.30.155 and subject to the weekly maximum limitation in the aggregate as provided in AS 23.30.175 , but the total weekly compensation may not be less than $75 for a widow or widower nor less than $25 weekly to a child or $50 for children.

(c) All questions of dependency shall be determined as of the time of the injury, or death.

(d) Compensation under this chapter to aliens not residents, or about to become nonresidents, of the United States or Canada is the same in amount as provided for residents, except that dependents in a foreign country are limited to widow or widower and child or children, or if there is no widow or widower and child or children, to surviving father or mother whom the employee has supported, either wholly or in part, for a period of one year before the date of injury. The board, at its option, or upon the application of the insurance carrier, may commute all future installments of compensation to be paid to an alien dependent who is not a resident of the United States or Canada by paying or causing to be paid to the alien dependent one-half of the commuted amount of the future installments of compensation as determined by the board.

(e) Death benefits payable to a widow or widower in accordance with (a) of this section shall abate as that person ceases to be entitled and does not inure to persons subject to continued entitlement. In the event a child ceases to be entitled, that child's share shall inure to the benefit of the surviving spouse subject to adjustment as provided in (f) of this section.

(f) Except as provided in (g) of this section, the death benefit payable to a widow or widower shall terminate 12 years following death of the deceased employee.

(g) The provisions of (f) of this section do not apply to a widow or widower who at the time of death of the deceased worker is permanently and totally disabled. The death benefits payable to a widow or widower are not subject to reduction under (f) of this section after the widow or widower has attained the age of 52 years.

(h) In the event a deceased worker is survived by children of a former marriage not living with the surviving widow or widower, then those children shall receive the amount being paid under a decree of child support; the difference between this amount and the maximum benefit payable under this section shall be distributed pro rata to the remainder of those entitled.

(i) In the event the total amount of all benefits computed under (a)(2) of this section exceeds the maximum benefit provided in AS 23.30.175, the maximum benefit under AS 23.30.175 shall be prorated among entitled survivors.



Sec. 23.30.220. - Determination of spendable weekly wage.

(a) Computation of compensation under this chapter shall be on the basis of an employee's spendable weekly wage at the time of injury. An employee's spendable weekly wage is the employee's gross weekly earnings minus payroll tax deductions. An employee's gross weekly earnings shall be calculated as follows:

(1) if at the time of injury the employee's earnings are calculated by the week, the weekly amount is the employee's gross weekly earnings;

(2) if at the time of injury the employee's earnings are calculated by the month, the employee's gross weekly earnings are the monthly earnings multiplied by 12 and divided by 52;

(3) if at the time of injury the employee's earnings are calculated by the year, the employee's gross weekly earnings are the yearly earnings divided by 52;

(4) if at the time of injury the employee's earnings are calculated by the day, by the hour, or by the output of the employee, then the employee's gross weekly earnings are 1/50 of the total wages that the employee earned from all occupations during either of the two calendar years immediately preceding the injury, whichever is most favorable to the employee;

(5) if at the time of injury the employee's earnings have not been fixed or cannot be ascertained, the employee's earnings for the purpose of calculating compensation are the usual wage for similar services when the services are rendered by paid employees;

(6) if at the time of injury the employee's earnings are calculated by the week under (1) of this subsection or by the month under (2) of this subsection and the employment is exclusively seasonal or temporary, then the gross weekly earnings are 1/50 of the total wages that the employee has earned from all occupations during the 12 calendar months immediately preceding the injury;

(7) when the employee is working under concurrent contracts with two or more employers, the employee's earnings from all employers is considered as if earned from the employer liable for compensation;

(8) if an employee when injured is a minor, an apprentice, or a trainee in a formalized training program, as determined by the board, whose wages under normal conditions would increase during the period of disability, the projected increase may be considered by the board in computing the gross weekly earnings of the employee; if the minor, apprentice, or trainee would have likely continued that training program, then the compensation shall be the average weekly wage at the time of injury rather than that based on the individual's prior earnings;

(9) if the employee is injured while performing duties as a volunteer ambulance attendant, volunteer police officer, or volunteer fire fighter, then, notwithstanding (1) - (6) of this subsection, the gross weekly earnings for calculating compensation shall be the minimum gross weekly earnings paid a full-time ambulance attendant, police officer, or fire fighter employed in the political subdivision where the injury occurred, or, if the political subdivision has no full-time ambulance attendants, police officers, or fire fighters, at a reasonable figure previously set by the political subdivision to make this determination, but in no case may the gross weekly earnings for calculating compensation be less than the minimum wage computed on the basis of 40 hours work per week;

(10) if an employee is entitled to compensation under AS 23.30.180 and the board determines that calculation of the employee's gross weekly earnings under (1) - (7) of this subsection does not fairly reflect the employee's earnings during the period of disability, the board shall determine gross weekly earnings by considering the nature of the employee's work, work history, and resulting disability, but compensation calculated under this paragraph may not exceed the employee's gross weekly earnings at the time of injury.

(b) The commissioner shall annually prepare formulas that shall be used to calculate an employee's spendable weekly wage on the basis of gross weekly earnings, number of dependents, marital status, and payroll tax deductions.

(c) In this section,

(1) "seasonal work" means employment that is not intended to continue through an entire calendar year, but recurs on an annual basis;

(2) "temporary work" means employment that is not permanent, ends upon completion of the task, job, or contract, and ends within six months from the date of injury.



Sec. 23.30.224. - Coordination of benefits.

(a) Notwithstanding other provisions of this chapter, an employer's liability for payment of weekly compensation under AS 23.30.180 or 23.30.185 to an employee eligible for a disability benefit under AS 14.25.130, AS 39.35.400 , or 39.35.410 may not exceed the lesser of

(1) the difference between the disability benefit payable to the employee under AS 14.25.130 , AS 39.35.400 , or 39.35.410, converted to a weekly basis, and 100 percent of the employee's spendable weekly wage as calculated under AS 23.30.220 ; or

(2) the maximum compensation rate calculated under AS 23.30.175 .

(b) An employer's liability for payment of compensation under AS 23.30.041(k) to an employee eligible for a disability benefit payable under AS 14.25.130 , AS 39.35.400 , or 39.35.410 may not exceed the lesser of

(1) the difference between the disability benefit payable to the employee under AS 14.25.130 , AS 39.35.400 , or 39.35.410, converted to a weekly basis, and 80 percent of the employee's spendable weekly wage as calculated under AS 23.30.220 ; or

(2) 105 percent of the average weekly wage calculated under AS 23.30.175(d).

(c) Notwithstanding other provisions of this chapter, the liability of an employer for payment of compensation for an injury or illness under AS 23.30.180 or 23.30.185 to an employee who is covered by a union or group retirement system to which the employer makes contributions under a collective bargaining agreement or by membership in a welfare or pension plan or trust may not exceed the lesser of

(1) the difference between 100 percent of the employee's spendable weekly wage and an amount equal to the disability benefit, disability pension, or medical retirement benefit that the employee is eligible to receive as a result of the injury or illness, as calculated on a weekly basis, under the retirement system or welfare or pension plan or trust; or

(2) the maximum compensation rate calculated under AS 23.30.175 .

(d) If the union or group retirement system, pension plan, or trust referred to in (c) of this section provides by its terms that its benefits are precluded or reduced if benefits are awarded under this chapter, the limitation provided in (c)(1) of this section is not applicable to the extent of the amount precluded or reduced.

(e) Notwithstanding other provisions of this chapter, the liability of an employer for payment of compensation for an injury or illness under AS 23.30.041 (k) to an employee who is covered by a union or group retirement system to which the employer makes contributions under a collective bargaining agreement or by membership in a welfare or pension plan or trust may not exceed the lesser of

(1) the difference between 100 percent of the employee's spendable weekly wage and an amount equal to the disability benefit, disability pension, or medical retirement benefit that the employee is eligible to receive as a result of the injury or illness, calculated on a weekly basis, under the retirement system or welfare or pension plan or trust; or

(2) 105 percent of the average weekly wage calculated under AS 23.30.175(d).

(f) If the union or group retirement system, pension plan, or trust referred to in (e) of this section provides by its terms that its benefits are precluded or reduced if benefits are awarded under this chapter, the limitation provided in (e)(1) of this section is not applicable to the extent of the amount precluded or reduced.

(g) If the employee receives a lump sum distribution of disability benefits, disability pension, or medical retirement benefits, the combined workers' compensation and weekly disability or medical retirement benefit specified in this section shall be calculated by assuming that the employee received weekly disability or medical retirement payments under the applicable plan from the date of eligibility for the disability benefit or medical retirement until the total of the weekly payments equals the amount of the lump sum, exclusive of that portion of the lump sum specifically set aside under the applicable plan for retraining expenses, medical and transportation expenses, and attorney fees or other legal costs.



Sec. 23.30.225. - Social security and pension or profit sharing plan offsets.

(a) When periodic retirement or survivors' benefits are payable under 42 U.S.C. 401 - 433 (Title II, Social Security Act), the weekly compensation provided for in this chapter shall be reduced by an amount equal as nearly as practicable to one-half of the federal periodic benefits for a given week.

(b) When it is determined that, in accordance with 42 U.S.C. 401 - 433, periodic disability benefits are payable to an employee or the employee's dependents for an injury for which a claim has been filed under this chapter, weekly disability benefits payable under this chapter shall be offset by an amount by which the sum of (1) weekly benefits to which the employee is entitled under 42 U.S.C. 401 - 433, and (2) weekly disability benefits to which the employee would otherwise be entitled under this chapter, exceeds 80 percent of the employee's average weekly wages at the time of injury.

(c) If employer contributions to a qualified pension or profit sharing plan have been included in the determination of gross earnings and the employee is receiving pension or profit sharing payments, weekly compensation benefits payable under this chapter shall be reduced by the amount paid or payable to the injured worker under the plan for any week or weeks during which compensation benefits are also payable. The amount of the reduction may not in any week exceed the increase in weekly compensation benefits brought about by the inclusion of employer contributions to a qualified pension or profit sharing plan in the determination of gross earnings.






Article 06 - GENERAL PROVISIONS

Sec. 23.30.230. - Persons not covered.

(a) The following persons are not covered by this chapter:

(1) a part-time baby-sitter;

(2) a cleaning person;

(3) harvest help and similar part-time or transient help;

(4) a person employed as a sports official on a contractual basis and who officiates only at sports events in which the players are not compensated; in this paragraph, "sports official" includes an umpire, referee, judge, scorekeeper, timekeeper, organizer, or other person who is a neutral participant in a sports event;

(5) a person employed as an entertainer on a contractual basis;

(6) a commercial fisherman, as defined in AS 16.05.940 ;

(7) an individual who drives a taxicab whose compensation and written contractual arrangement is as described in AS 23.10.055 (a)(13), unless the hours worked by the individual or the areas in which the individual may work are restricted except to comply with local ordinances;

(8) a participant in the Alaska temporary assistance program (AS 47.27) who is engaged in work activities required under AS 47.27.035 other than subsidized or unsubsidized work or on-the-job training; and

(9) a person employed as a player or coach by a professional hockey team if the person is covered under a health care insurance plan provided by the professional hockey team, the coverage is applicable to both work related and nonwork related injuries, and the coverage provides medical and related benefits as required under this chapter, except that coverage may not be limited to two years from the date of injury as described under AS 23.30.095 (a); in this paragraph, "health care insurance" has the meaning given in AS 21.12.050 .

(b) The exclusion of certain persons under (a) of this section may not be construed to require inclusion of other persons as employees for purposes of compensation under this chapter.

(c) In this section,

(1) "on-the-job training" means training provided by an employer under a formal agreement with a department of the state, or an agent of a department, for which wages are paid by the employer to a participant in the Alaska temporary assistance program (AS 47.27) while the participant receives job training;

(2) "subsidized work" means employment, by an employer, of an Alaska temporary assistance program participant in a work placement for which the participant receives wages from the employer, subsidized by, and subject to an agreement between the employer and, a department of the state or an agent of a department; "subsidized work" does not include community work service, job sampling placements, or preplacement activities such as job readiness assessments, job searches, education, or vocational training;

(3) "unsubsidized work" means employment, by an employer, secured by an Alaska temporary assistance program participant, with or without the assistance of a department of the state or an agent of a department, for which the participant receives wages from the employer; "unsubsidized work" does not include self-employment.



Sec. 23.30.235. - Cases in which no compensation is payable.

Compensation under this chapter may not be allowed for an injury

(1) proximately caused by the employee's wilful intent to injure or kill any person;

(2) proximately caused by intoxication of the injured employee or proximately caused by the employee being under the influence of drugs unless the drugs were taken as prescribed by the employee's physician.



Sec. 23.30.237. - High school students in work-study programs as employees of the state.

An individual who is enrolled for credit at a public high school in a course that combines academic instruction with work experience outside the school for a public or private nonprofit employer is an employee of the state for the purposes of this chapter while the individual is performing the work experience. Weekly compensation for disability or death under this section may not be less than the initial payment of compensation under AS 23.30.175 .



Sec. 23.30.238. - Volunteer emergency medical technicians as employees.

(a) A person who is injured during the course and within the scope of providing service as a volunteer emergency medical technician is an employee of the state for purposes of this chapter if the person

(1) is certified by the state under AS 18.08 as an emergency medical technician or is an active roster volunteer member of a state certified emergency medical service and is registered with the Department of Health and Social Services;

(2) provides emergency medical service outside an incorporated city or borough; and

(3) is not otherwise covered for that injury by an employer's workers' compensation insurance policy or self-insurance certificate.

(b) The gross weekly earnings for a person receiving benefits under this section shall be the minimum gross weekly earnings paid a full-time emergency medical technician employed in the city or borough nearest to the place where the injury occurred, or, if the nearest city or borough has no full-time emergency medical technician, at a reasonable figure previously set by the nearest city or borough to make this determination, but in no case may the gross weekly earnings for calculating compensation be less than the minimum wage computed on the basis of 40 hours of work a week.



Sec. 23.30.239. - Sole proprietors and partners as employees.

(a) A person who is a sole proprietor, or a member of a partnership, may elect coverage as an employee under this chapter by making written application to an insurer. The insurer may accept the application and fix an assumed monthly wage at which the person shall be carried on the payroll for purposes of this chapter.

(b) When the application is accepted, the person is subject to the provisions and entitled to the benefits of this chapter. The person shall promptly notify the insurer whenever there is a change in the status of the person as a sole proprietor or partner.

(c) Notwithstanding the provisions of AS 23.30.120 (a), a person covered under (a) of this section bears the burden of proof of the validity of the claim.

(d) A person who has elected coverage under (a) of this section may cancel the election by giving written notice to the insurer. Notwithstanding AS 23.30.030 (5), the cancellation becomes effective the day following the filing of notice with the insurer.



Sec. 23.30.240. - Officers of corporations, municipal corporations, and nonprofit corporations and members of limited liability companies as employees.

(a) An executive officer elected or appointed and empowered in accordance with the charter and bylaws of a corporation, other than an official of a municipal corporation or a charitable, religious, educational, or other nonprofit corporation, is an employee of the corporation under this chapter. However, an executive officer of a corporation may waive coverage under this chapter, subject to the approval of the director, notwithstanding AS 23.30.245 (b). Notwithstanding any other provision of this chapter, an executive officer of a municipal corporation or of a charitable, religious, educational, or other nonprofit corporation may be brought within the coverage of its insurance contract by the corporation by specifically including the officer in the contract of insurance. The election to bring an executive officer within the coverage continues in force for the period the contract of insurance is in effect. During that period, an executive officer brought within the coverage of the insurance contract is an employee of the corporation under this chapter.

(b) Except as provided in this subsection, a member of a limited liability company organized under AS 10.50 is not an employee of the company under this chapter. Notwithstanding any other provision of this chapter, a limited liability company may bring a member of the company within the coverage of the company's insurance contract by specifically including the member in the contract of insurance. The election to bring the member within the company's coverage continues in force for the period the contract of insurance is in effect. During that period, a member brought within the coverage of the insurance contract is an employee of the company under this chapter.



Sec. 23.30.241. - Special officers as employees.

(a) A special officer appointed under AS 18.65.010 (a) is considered an employee under this chapter only when the person is actually traveling or working as a special officer. The weekly wage earned in the special officer's regular employment shall be used in computing the amount of compensation to be awarded. If a special officer has no regular employment, the minimum wage paid a full-time state trooper shall be used in computing the amount of compensation to be awarded.

(b) Annual appropriations to fund the coverage provided for in (a) of this section shall be provided for in the budget of the Department of Public Safety.



Sec. 23.30.242. - Members of state boards and commissions as employees.

(a) A member of a state board or commission is considered an employee under this chapter only while the member is actually traveling or working as a member of the board or commission. The maximum weekly wage shall be used in computing the amount of compensation to be awarded.

(b) Annual appropriations to fund the coverage provided for in (a) of this section shall be provided for in the budget of the Office of the Governor.



Sec. 23.30.243. - Extending coverage to certain fire fighters.

(a) For the purposes of workers' compensation any injury, disability or death incurred by a fire fighter by reason of the fire fighter's participation in authorized training, proceeding to or engaging in a fire suppression or rescue operation, or the protection or preservation of life or property, anywhere in the state is considered to have arisen out of and been sustained in the course of employment, and the fire department or regularly organized volunteer fire department of the fire fighter's primary employment or registration is considered to be the employer, except when the injured, at the time of injury or death, is acting for compensation from another.

(b) Nothing in this section requires the extension of benefits to a fire fighter employed by a municipality which by law or regulation expressly prohibits the activity giving rise to the injury, disability, or death.



Sec. 23.30.244. - Emergency and disaster relief forces as state employees.

(a) A resident of this state temporarily engaged as a civilian volunteer in an emergency or a disaster relief function in another state or country who suffers injury or death during the course and within the scope of providing emergency or disaster relief aid is considered an employee of this state for purposes of this chapter if, at the time of the injury or death, the volunteer

(1) is an active roster civilian volunteer member of a state-certified emergency force and is registered with the state division of homeland security and emergency management in the Department of Military and Veterans' Affairs;

(2) is providing services under AS 26.23.136 during an emergency or disaster; and

(3) is not otherwise covered for that injury or death by an employer's workers' compensation insurance policy or self-insurance certificate.

(b) A resident of this state temporarily engaged as a civilian volunteer in a disaster emergency relief function in this state who suffers injury or death during the course and within the scope of providing disaster emergency relief aid is considered an employee of the state for purposes of this chapter if, at the time of the injury or death, the volunteer

(1) is an active roster civilian volunteer member of an emergency service organization whose services were requested by the division of homeland security and emergency management in the Department of Military and Veterans' Affairs;

(2) is providing services requested by the Department of Military and Veterans' Affairs during a disaster emergency declared under AS 26.20.040 or AS 26.23.020 ;

(3) is not an employee of an agency of the United States, this state, or a political subdivision of this state; and

(4) is not otherwise covered for that injury or death by an employer's workers' compensation insurance policy or self-insurance certificate.

(c) The gross weekly earnings for a resident of this state temporarily engaged as a civilian volunteer under this section are the minimum gross weekly earnings paid to an employee employed by this state to perform equivalent work, or, if an employee is not employed by this state to perform equivalent work, the state average weekly wage, but the gross weekly earnings for calculating compensation may not be less than the minimum wage computed on the basis of 40 hours of work a week.



Sec. 23.30.245. - Invalid agreements.

(a) An agreement by an employee to pay a portion of the premium paid by the employer to a carrier or to contribute to a benefit fund or department maintained by the employer for the purpose of providing compensation or medical services and supplies as required by this chapter is not valid. An employer who makes a deduction for this purpose from the pay of an employee entitled to the benefits of this chapter is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $1,000.

(b) An agreement by an employee to waive the right to compensation under this chapter is not valid.



Sec. 23.30.247. - Discrimination prohibited.

(a) An employer may not discriminate in hiring, promotion, or retention policies or practices against an employee who has in good faith filed a claim for or received benefits under this chapter. An employer who violates this section is liable to the employee for damages to be assessed by the court in a private civil action.

(b) This section may not be construed to prevent an employer from basing hiring, promotion, or retention policies or practices on considerations of the employee's safety practices or the employee's physical and mental abilities; nor may this section be construed so as to create employment rights not otherwise in existence.

(c) This section may not be construed to prohibit an employer from requiring a prospective employee to fill out a preemployment questionnaire or application regarding the person's prior health or disability history as long as it is meant to either document written notice for second injury fund reimbursement under AS 23.30.205 (c) or determine whether the employee has the physical or mental capacity to meet the documented physical or mental demands of the work.



Sec. 23.30.250. - Penalties for fraudulent or misleading acts; damages in civil actions.

(a) A person who (1) knowingly makes a false or misleading statement, representation, or submission related to a benefit under this chapter; (2) knowingly assists, abets, solicits, or conspires in making a false or misleading submission affecting the payment, coverage, or other benefit under this chapter; (3) knowingly misclassifies employees or engages in deceptive leasing practices for the purpose of evading full payment of workers' compensation insurance premiums; or (4) employs or contracts with a person or firm to coerce or encourage an individual to file a fraudulent compensation claim is civilly liable to a person adversely affected by the conduct, is guilty of theft by deception as defined in AS 11.46.180 , and may be punished as provided by AS 11.46.120 - 11.46.150.

(b) If the board, after a hearing, finds that a person has obtained compensation, medical treatment, or another benefit provided under this chapter, or that a provider has received a payment, by knowingly making a false or misleading statement or representation for the purpose of obtaining that benefit, the board shall order that person to make full reimbursement of the cost of all benefits obtained. Upon entry of an order authorized under this subsection, the board shall also order that person to pay all reasonable costs and attorney fees incurred by the employer and the employer's carrier in obtaining an order under this section and in defending any claim made for benefits under this chapter. If a person fails to comply with an order of the board requiring reimbursement of compensation and payment of costs and attorney fees, the employer may declare the person in default and proceed to collect any sum due as provided under AS 23.30.170 (b) and (c).

(c) To the extent allowed by law, in a civil action under (a) of this section, an award of damages by a court or jury may include compensatory damages and an award of three times the amount of damages sustained by the person, subject to AS 09.17. Attorney fees may be awarded to a prevailing party as allowed by law.



Sec. 23.30.255. - Penalty for failure to pay compensation.

(a) An employer required to secure the payment of compensation under this chapter who fails to do so is guilty of a class B felony if the amount involved exceeds $25,000 or a class C felony if the amount involved is $25,000 or less. If the employer is a corporation, its president, secretary, and treasurer are also severally liable to the fine or imprisonment imposed for the failure of the corporation to secure the payment of compensation. The president, secretary, and treasurer are severally personally liable, jointly with the corporation, for the compensation or other benefit which accrues under this chapter in respect to an injury which happens to an employee of the corporation while it has failed to secure the payment of compensation as required by AS 23.30.075 .

(b) An employer who knowingly transfers, sells, encumbers, assigns, or in any manner disposes of, conceals, secretes, or destroys any property after one of the employer's employees has been injured within the scope of this chapter, with intent to avoid the payment of compensation under this chapter to the employee or the employee's dependents, is guilty of a class B felony if the amount involved exceeds $25,000 or a class C felony if the amount involved is $25,000 or less. If the employer is a corporation, its president, secretary, and treasurer are also severally liable to the penalty of imprisonment as well as jointly liable with the corporation for the fine.

(c) This section does not affect any other liability of the employer under this chapter.



Sec. 23.30.260. - Penalty for receiving unapproved fees and soliciting.

(a) A person is guilty of a misdemeanor and, upon conviction, is punishable for each offense by a fine of not more than $1,000 or by imprisonment for not more than one year, or by both, if the person

(1) receives a fee, other consideration, or a gratuity on account of any services rendered for representation or advice with respect to a claim, unless the consideration or gratuity is approved by the board or the court; or

(2) makes it a business to solicit employment for a lawyer or for the person making the solicitation with respect to a claim or award for compensation.

(b) Notwithstanding AS 23.30.145 and (a) of this section, approval of a fee is not required if the fee does not exceed $300 and is a one-time-only charge to an employee by an attorney licensed in this state who performed legal services with respect to the employee's claim but did not enter an appearance.



Sec. 23.30.263. - Immunity from civil liability for workplace safety inspections.

An employer's safety inspector is not liable for civil damages for an injury to an employee of that employer resulting from an act or omission in performing or failing to perform a loss control service, a workplace safety inspection, or a safety advisory service provided in connection with an employer's workers' compensation insurance coverage, unless the act or failure to act constitutes intentional misconduct. In this section, "safety inspector" means

(1) a carrier and an employee or agent of the carrier;

(2) a trade association of which the employer is a member; or

(3) a person providing adjusting or inspection services to an employer who is a member of an association established under AS 21.76.010 or to an employer who is self-insured under AS 23.30.090 .



Sec. 23.30.265. - [Renumbered as AS 23.30.395 ].

Repealed or Renumbered



Sec. 23.30.270. - [Renumbered as AS 23.30.400 ].

Repealed or Renumbered



Sec. 23.30.280. - Investigation of fraud; staffing.

(a) The director shall establish a section within the division for the investigation of fraudulent or misleading acts under AS 23.30.250 and other fraudulent acts relating to workers' compensation.

(b) The director may investigate facts reported under this section and may refer facts indicating a possible violation of law to the appropriate prosecutor or agency. If the director determines that there is credible evidence that a person obtained a payment, compensation, medical treatment, or other benefit provided under this chapter by a fraudulent act or false or misleading statement or representation as provided in AS 23.30.250 (a), the director shall notify the affected employer, insurer, and adjuster upon conclusion of the investigation. If the fraudulent act or false or misleading statement or representation was perpetrated against the division, the director may file a petition as provided in AS 23.30.110 for an order of forfeiture against the person, precluding, in whole or in part, the person from future payment, compensation, medical treatment, or other benefit provided under this chapter.

(c) The director shall establish a toll-free fraud hotline to receive calls relating to fraudulent or misleading acts under this chapter. The director shall publicize the availability of the toll-free fraud hotline and encourage the public to provide information to the division relating to fraudulent or misleading acts relating to workers' compensation.

(d) The section established by the director under (a) of this section shall include not less than two full-time investigators with the primary responsibility of investigating fraudulent or misleading acts relating to workers' compensation. The director shall also ensure that there are sufficient personnel to staff the toll-free fraud hotline established under (c) of this section.

(e) Except as provided in (f) of this section, a person is not liable for civil damages for filing a report concerning a suspected, anticipated, or completed fraudulent act or a false or misleading statement or representation with, or for furnishing other information, whether written or oral, concerning a suspected, anticipated, or completed fraudulent act or false or misleading statements or representation to

(1) law enforcement officials or their agents and employees;

(2) the division of workers' compensation, the division of insurance in the Department of Commerce, Community, and Economic Development, or an agency in another state that regulates insurance or workers' compensation;

(3) an insurer or adjuster or its agents, employees, or designees, or the risk manager of a self-insured employer under this chapter.

(f) The provisions of (e) of this section do not preclude liability for civil damages as described in (e) of this section if the liability arose as a result of gross negligence or reckless or intentional misconduct.

(g) The papers, reports, documents, and evidence received under this section or in an investigation arising from information received under this section are not subject to public inspection for so long as the director considers confidentiality to be in the public interest or reasonably necessary to complete an investigation or protect the person investigated from unwarranted injury. Papers, reports, documents, and other evidence related to an investigation under this section are confidential.

(h) If the material that the director seeks to obtain is located outside the state, the material may be made available to the director to examine at the place where the material is located. The director may designate representatives, including officials of the state in which the material is located, to inspect the material on behalf of the director. The director may respond to a request from an official of another state for similar material.

(i) Papers, reports, documents, and other evidence related to an investigation under this section are not subject to subpoena unless, after notice to the director and a hearing, a court determines that the director would not be unduly hindered by public inspection.



Sec. 23.30.395. - Definitions.

In this chapter

(1) "adoption" or "adopted" means legal adoption before the time of the injury;

(2) "arising out of and in the course of employment" includes employer-required or supplied travel to and from a remote job site; activities performed at the direction or under the control of the employer; and employer-sanctioned activities at employer-provided facilities; but excludes recreational league activities sponsored by the employer, unless participation is required as a condition of employment, and activities of a personal nature away from employer-provided facilities;

(3) "attending physician" means one of the following designated by the employee under AS 23.30.095 (a) or (b):

(A) a licensed medical doctor;

(B) a licensed doctor of osteopathy;

(C) a licensed dentist or dental surgeon;

(D) a licensed physician assistant acting under supervision of a licensed medical doctor or doctor of osteopathy;

(E) a licensed advanced nurse practitioner; or

(F) a licensed chiropractor;

(4) "board" means the Alaska Workers' Compensation Board;

(5) "brother" and "sister" include stepbrothers and stepsisters, half brothers and half sisters, and brothers and sisters by adoption, but do not include married brothers and married sisters unless wholly dependent on the employee;

(6) "carrier" means a person authorized to insure under this chapter and includes self-insurers;

(7) "child" includes a posthumous child, a child legally adopted before the injury of the employee, a child in relation to whom the deceased employee stood in loco parentis for at least one year before the time of injury, and a stepchild or acknowledged illegitimate child dependent upon the deceased, but does not include married children unless wholly dependent on the employee;

(8) "child," "grandchild," "brother," and "sister," include only persons who are under 19 years of age, persons who, though 19 years of age or over, are wholly dependent upon the deceased employee and incapable of self-support by reason of mental or physical disability, and persons of any age while they are attending the first four years of vocational school, trade school, or college, and persons of any age while they are attending high school;

(9) "chronic debilitating pain" means pain that is of more than six months duration and that is of sufficient severity that it significantly restricts the employee's ability to perform the activities of daily living;

(10) "commission" means the Workers' Compensation Appeals Commission;

(11) "commissioner" means the commissioner of labor and workforce development;

(12) "compensation" means the money allowance payable to an employee or the dependents of the employee as provided for in this chapter, and includes the funeral benefits provided for in this chapter;

(13) "death" as a basis for a right to compensation means only death resulting from an injury;

(14) "department" means the Department of Labor and Workforce Development;

(15) "director" means the director of the division of workers' compensation in the department;

(16) "disability" means incapacity because of injury to earn the wages which the employee was receiving at the time of injury in the same or any other employment;

(17) "division" means the division of workers' compensation in the department;

(18) "drugs" means a controlled substance as defined by law;

(19) "employee" means an employee employed by an employer as defined in (13) of this section;

(20) "employer" means the state or its political subdivision or a person employing one or more persons in connection with a business or industry coming within the scope of this chapter and carried on in this state;

(21) "grandchild" means a child as defined in (6) of this section;

(22) "gross earnings" means periodic payments, by an employer to an employee for employment before any authorized or lawfully required deduction or withholding of money by the employer, including compensation that is deferred at the option of the employee, and excluding irregular bonuses, reimbursement of expenses, expense allowances, and any benefit or payment to the employee that is not fully taxable to the employee during the pay period, except that the total amount of contributions made by an employer to a qualified pension or profit sharing plan during the two plan years preceding the injury, multiplied by the percentage of the employee's vested interest in the plan at the time of injury, shall be included in the determination of gross earnings; the value of room and board if taxable to the employee may be considered in determining gross earnings; however, the value of room and board that would raise an employee's gross weekly earning above the state average weekly wage at the time of injury may not be considered;

(23) "gross weekly earnings" means gross weekly earnings as calculated under AS 23.30.220 (a);

(24) "injury" means accidental injury or death arising out of and in the course of employment, and an occupational disease or infection that arises naturally out of the employment or that naturally or unavoidably results from an accidental injury; "injury" includes breakage or damage to eyeglasses, hearing aids, dentures, or any prosthetic devices that function as part of the body and further includes an injury caused by the wilful act of a third person directed against an employee because of the employment;

(25) "married" includes a person who is divorced but is required by the decree of divorce to contribute to the support of the former spouse;

(26) "medical and related benefits" includes but is not limited to physicians' fees, nurses' charges, hospital services, hospital supplies, medicine and prosthetic devices, physical rehabilitation, and treatment for the fitting and training for use of such devices as may reasonably be required which arises out of or is necessitated by an injury, and transportation charges to the nearest point where adequate medical facilities are available;

(27) "medical stability" means the date after which further objectively measurable improvement from the effects of the compensable injury is not reasonably expected to result from additional medical care or treatment, notwithstanding the possible need for additional medical care or the possibility of improvement or deterioration resulting from the passage of time; medical stability shall be presumed in the absence of objectively measurable improvement for a period of 45 days; this presumption may be rebutted by clear and convincing evidence;

(28) "palliative care" means medical care or treatment rendered to reduce or moderate temporarily the intensity of pain caused by an otherwise stable medical condition, but does not include those medical services rendered to diagnose, heal, or permanently alleviate or eliminate a medical condition;

(29) "parent" includes stepparents and parents by adoption, parents-in-law, and a person who for more than three years before the death of the deceased employee stood in the place of a parent to the employee, if dependent on the injured employee;

(30) "payroll taxes" means

(A) the amount that would be withheld under withholding tables in effect on the January 1 preceding the injury under the Internal Revenue Code of 1954 as amended and regulations issued under the code, as though the employee had claimed the maximum number of dependents for actual dependency, blindness, and old age to which the employee is entitled on the date on which the employee is injured; and

(B) the amount that is or would be deducted or withheld as of the January 1 preceding the injury under the Social Security Act of 1935 as amended from the amount of earnings of the employee at the time of the injury as if the earnings were earned at the beginning of the calendar year in which the employee was injured and regardless of whether the amount was actually withheld or the earnings were subject to withholding;

(31) "physician" includes doctors of medicine, surgeons, chiropractors, osteopaths, dentists, and optometrists;

(32) "prosthetic devices" includes but is not limited to eye glasses, hearing aids, dentures, and such other devices and appliances, and the repair or replacement of the devices necessitated by ordinary wear and arising out of an injury;

(33) "regularly organized volunteer fire department" means a volunteer fire department registered with the state fire marshal which has official recognition and financial support from the political subdivision where it is situated;

(34) "reserve rate" means the unencumbered second injury fund balance on October 31 of each year as a percentage of disbursements from the second injury fund during the 12-month period ending on June 30 of the same calendar year;

(35) "self-insurer" means an employer who, instead of insuring liability under this chapter as it provides, elects to pay directly the compensation provided for, and who has furnished to the board satisfactory proof of the employer's financial ability to make the direct payments;

(36) "volunteer ambulance attendant" means an individual who serves as an ambulance attendant on a temporary, voluntary basis with a volunteer or full-time fire department or municipal ambulance service of a general law or home rule municipality;

(37) "volunteer emergency medical technician" means a person who (A) is certified by the state as an emergency medical technician under AS 18.08 or (B) is an active roster volunteer member of a state certified emergency medical service and is registered with the Department of Health and Social Services, and who provides emergency medical services on a voluntary basis;

(38) "volunteer fire fighter" means an individual whose name is registered with the state fire marshal as a member of a regularly organized volunteer fire department or who serves with a full-time fire department on a temporary, voluntary basis;

(39) "volunteer police officer" means an individual who serves as a peace officer with a full-time police department of a general law or home rule municipality on a temporary, voluntary basis;

(40) "widow" includes only the decedent's wife living with or dependent for support upon the decedent at the time of death, or living apart for justifiable cause or by reason of the decedent's desertion at such a time;

(41) "widower" includes only the decedent's husband living with or dependent for support upon the decedent at the time of death, or living apart for justifiable cause or by reason of the decedent's desertion at such a time.



Sec. 23.30.400. - Short title.

This chapter may be cited as Alaska Workers' Compensation Act.









Chapter 23.35. - COMMERCIAL FISHERMEN'S FUND

Sec. 23.35.010. - Creation of Fishermen's Fund Advisory and Appeals Council.

Sec. 23.35.010. Creation of Fishermen's Fund Advisory and Appeals Council.

There is within the Department of Labor and Workforce Development a Fishermen's Fund Advisory and Appeals Council.



Sec. 23.35.020. - Appointment and composition of council.

The council is composed of the commissioner of labor and workforce development or a person designated by the commissioner and five members appointed by the governor for overlapping five year terms. The governor shall appoint one member from each of the following districts:

District 1: Wrangell and areas south;

District 2: Areas north of Wrangell to include Yakutat;

District 3: Areas west of Yakutat to East Coast of Alaska Peninsula, including Prince William Sound, Cook Inlet, and Kodiak;

District 4: Areas west of Alaska Peninsula to Cape Newenham, including Bristol Bay;

District 5: Areas north of Cape Newenham, including Kuskokwim, Yukon, Kotzebue, and the Arctic.



Sec. 23.35.030. - Commissioner or designee as chair.

The commissioner of labor and workforce development or the person designated by the commissioner serves as the chair of the council.



Sec. 23.35.040. - Duties of commissioner and council.

The commissioner shall consult with the council before the commissioner makes a negative decision on an appeal filed with the commissioner in relation to the care of a sick and disabled fisherman.



Sec. 23.35.050. - Regulations.

The department may adopt regulations to carry out the purposes of this chapter, including those that are necessary or advisable to protect the fund by limiting or suspending payments from the fund. The regulations must be uniform in application.



Sec. 23.35.060. - Creation and administration of fishermen's fund.

Sec. 23.35.060. Creation and administration of fishermen's fund.

(a) There is created a fund, designated as the "fishermen's fund." The Department of Revenue is the custodian of the fund, and the Department of Labor and Workforce Development shall administer it. The fund shall be composed of

(1) 39 percent of the money derived by the state from all commercial fishermen's licenses, not to exceed a maximum of $50 for each license holder for each year; and

(2) money appropriated to carry out the purpose of this chapter.

(b) The legislature may appropriate up to 50 percent of the interest income earned by the state on the balance of the fishermen's fund for a grant for statewide marine safety training and education programs.



Sec. 23.35.070. - Benefits.

A fisherman, upon becoming disabled, is entitled to receive benefits as follows: Immediately after the fisherman sustains an injury or disability arising out of an accident directly connected with operations as a fisherman, either ashore in the state or in Alaska water, or suffers an occupational disease, the fisherman is entitled to emergency treatment, transportation to the nearest place where approved medical facilities are available, medical care, and hospitalization. In this section, "Alaska water" means the inland and territorial water of the state and the fishery conservation zone adjacent to the state established by 16 U.S.C. 1811 (Sec. 101, Fisheries Conservation and Management Act of 1976).



Sec. 23.35.080. - Emergency treatment for cardio-vascular diseases.

The department may pay the costs, within the maximum limitations, of emergency treatment, transportation, medical care, and hospitalization, necessitated by a cardio-vascular disease, if the department determines that the disease is attributable, directly or indirectly, to the fishing endeavor.



Sec. 23.35.090. - Assistance after discharge.

A fisherman is also entitled to such assistance after discharge from the hospital during period of convalescence as the department allows in consideration of the condition of the fund.



Sec. 23.35.100. - Transportation, hospital, nursing, medical, and surgical expenses.

The department may pay out of the fund all reasonable transportation charges incurred under AS 23.35.080 and 23.35.090, including cost of returning the fisherman to the boat or home of the fisherman or to another place that reasonably meets with the fisherman's convenience, and the reasonable hospital, nursing, medical, and surgical expense incurred in the examination, treatment, and care of the fisherman.



Sec. 23.35.110. - Contracts for care.

In carrying out this chapter, the department may enter into contracts or other arrangements with hospitals and doctors in the state for furnishing care on an annual basis to persons entitled to benefits. Contracting under this section is governed by AS 36.30 (State Procurement Code).



Sec. 23.35.120. - Cooperation with other agencies.

In providing care the department shall provide the type and quality of treatment that will restore the fisherman to health and productivity, if possible. The department may enter into cooperative arrangements with agencies of the federal government, other states and territories, and private clinics and rehabilitation centers for the care and treatment of fishermen.



Sec. 23.35.130. - Duration of care.

Except for compelling reasons, compensation may not be paid for the care of any one person involving a single injury or disability beyond a period of one year from the date of initial allowance.



Sec. 23.35.140. - Limitation on benefits.

(a) Except for compelling reasons,

(1) compensation may not be paid for medical care or hospitalization furnished before the ascertainable time of injury, or before authorization in the case of disability caused by an occupational disease;

(2) the total allowance for any one injury or disablement is $2,500.

(b) The total allowance for any one heart attack is $2,500.



Sec. 23.35.150. - Definitions.

In this chapter

(1) "approved medical facilities" and "medical care" include the facilities of, or the care and treatment prescribed or performed by, a practitioner of chiropractic licensed by the state under AS 08.20;

(2) "council" means the Fishermen's Fund Advisory and Appeals Council;

(3) "fisherman" means a person who is licensed by the state to engage in commercial fishing under AS 16.05.480 or who is the holder of a permit issued under AS 16.43 and who, at the time injury is sustained or illness is contracted, is actually so engaged or is occupied in Alaska in preparing or dismantling boats or gear used in commercial fishing;

(4) "fund" means the Fishermen's Fund;

(5) "occupational disease" means hernia; varicose veins of the leg; the respiratory diseases, bronchitis, pleurisy, and pneumonia caused by or aggravated by the fishing endeavor, but excluding the common cold and influenza; rheumatism, arthritis, and those musculoskeletal diseases (such as bursitis, traumatic sciatica, and tenosynovitis) directly caused by or aggravated by the fishing endeavor; and does not include a disease not common to both sexes, venereal disease, or a condition arising out of an attempt of a fisherman to injure self or another.






Chapter 23.40. - LABOR ORGANIZATIONS

Article 01 - LOCAL ORGANIZATIONS AND FERRY SYSTEM EMPLOYEES

Sec. 23.40.010. - Union contracts with state and political subdivisions. [Repealed, Sec. 5 ch 113 SLA 1972].

Repealed or Renumbered



Sec. 23.40.020. - Enforcement of certain contracts only if union registers.

A labor contract executed in this state by a labor organization that has no local in this state or which contract is not to be executed by one or more of its locals in this state may not be enforced in the courts of this state unless the labor organization has registered with the department and complied with all regulations adopted by it.



Sec. 23.40.030. - Definition of labor organization.

For the purpose of AS 23.40.020 - 23.40.040 "labor organization" includes an organization constituted wholly or partly to bargain collectively or deal with employers, including the state and its political subdivisions, concerning grievances, terms, or conditions of employment or other mutual aid or protection in connection with employees.



Sec. 23.40.040. - Collective bargaining agreement.

The commissioner of transportation and public facilities or an authorized representative, in accordance with AS 23.40.020 - 23.40.030, may negotiate and enter into collective bargaining agreements concerning wages, hours, working conditions, and other employment benefits with the employees of the division of marine transportation engaged in operating the state ferry system as masters or members of the crews of vessels or their bargaining agent. A collective bargaining agreement is not final without the concurrence of the commissioner of transportation and public facilities. The commissioner of transportation and public facilities may make provision in the collective bargaining agreement for the settlement of labor disputes by arbitration.



Sec. 23.40.045. - 23.40.060 - l Records; local labor organizations; interference in chartering prohibited; civil enforcement; exemptions; penalties. [Repealed, Sec. 55 ch 69 SLA 1970].

Repealed or Renumbered






Article 02 - PUBLIC EMPLOYMENT RELATIONS ACT

Sec. 23.40.070. - Declaration of policy.

The legislature finds that joint decision-making is the modern way of administering government. If public employees have been granted the right to share in the decision-making process affecting wages and working conditions, they have become more responsive and better able to exchange ideas and information on operations with their administrators. Accordingly, government is made more effective. The legislature further finds that the enactment of positive legislation establishing guidelines for public employment relations is the best way to harness and direct the energies of public employees eager to have a voice in determining their conditions of work, to provide a rational method for dealing with disputes and work stoppages, to strengthen the merit principle where civil service is in effect, and to maintain a favorable political and social environment. The legislature declares that it is the public policy of the state to promote harmonious and cooperative relations between government and its employees and to protect the public by assuring effective and orderly operations of government. These policies are to be effectuated by

(1) recognizing the right of public employees to organize for the purpose of collective bargaining;

(2) requiring public employers to negotiate with and enter into written agreements with employee organizations on matters of wages, hours, and other terms and conditions of employment;

(3) maintaining merit-system principles among public employees.



Sec. 23.40.075. - Items not subject to bargaining.

The parties may not negotiate terms contrary to the

(1) reemployment rights for injured state employees under AS 39.25.158;

(2) reemployment rights of the organized militia under AS 26.05.075 ;

(3) authority of the Department of Health and Social Services under AS 47.27.035 to assign Alaska temporary assistance program participants to a work activity considered appropriate by the Department of Health and Social Services;

(4) authority for agencies to create temporary positions under AS 47.27.055(c); or

(5) provisions contained in a contract under AS 14.40.210 (a)(4).



Sec. 23.40.080. - Rights of public employees.

Public employees may self-organize and form, join, or assist an organization to bargain collectively through representatives of their own choosing, and engage in concerted activities for the purpose of collective bargaining or other mutual aid or protection.



Sec. 23.40.090. - Collective bargaining unit.

The labor relations agency shall decide in each case, in order to assure to employees the fullest freedom in exercising the rights guaranteed by AS 23.40.070 - 23.40.260, the unit appropriate for the purposes of collective bargaining, based on such factors as community of interest, wages, hours, and other working conditions of the employees involved, the history of collective bargaining, and the desires of the employees. Bargaining units shall be as large as is reasonable, and unnecessary fragmenting shall be avoided.



Sec. 23.40.100. - Representatives and elections.

(a) The labor relations agency shall investigate a petition if it is submitted in a manner prescribed by the labor relations agency and is

(1) by an employee or group of employees or an organization acting in their behalf alleging that 30 percent of the employees of a proposed bargaining unit

(A) want to be represented for collective bargaining by a labor or employee organization as exclusive representative, or

(B) assert that the organization which has been certified or is currently being recognized by the public employer as bargaining representative is no longer the representative of the majority of employees in the bargaining unit; or

(2) by the public employer alleging that one or more organizations have presented to it a claim to be recognized as a representative of a majority of employees in an appropriate unit.

(b) If the labor relations agency has reasonable cause to believe that a question of representation exists, it shall provide for an appropriate hearing upon due notice. If the labor relations agency finds that there is a question of representation, it shall direct an election by secret ballot to determine whether or by which organization the employees desire to be represented and shall certify the results of the election. Nothing in this section prohibits the waiving of hearings by stipulation for the purpose of a consent election in conformity with the regulations of the labor relations agency or an election in a bargaining unit agreed upon by the parties. The labor relations agency shall determine who is eligible to vote in an election and shall establish rules governing the election. In an election in which none of the choices on the ballot receives a majority of the votes cast, a runoff election shall be conducted, the ballot providing for selection between the two choices receiving the largest and the second largest number of valid votes cast in the election. If an organization receives the majority of the votes cast in the election it shall be certified by the labor relations agency as exclusive representative of all the employees in the bargaining unit.

(c) An election may not be held in a bargaining unit or in a subdivision of a bargaining unit if a valid election has been held within the preceding 12 months.

(d) Nothing in this chapter prohibits recognition of an organization as the exclusive representative by a public agency by mutual consent.

(e) An election may not be directed by the labor relations agency in a bargaining unit in which there is in force a valid collective bargaining agreement, except during a 90-day period preceding the expiration date. However, a collective bargaining agreement may not bar an election upon petition of persons in the bargaining unit but not parties to the agreement if more than three years have elapsed since the execution of the agreement or the last timely renewal, whichever was later.



Sec. 23.40.110. - Unfair labor practices.

(a) A public employer or an agent of a public employer may not

(1) interfere with, restrain, or coerce an employee in the exercise of the employee's rights guaranteed in AS 23.40.080 ;

(2) dominate or interfere with the formation, existence, or administration of an organization;

(3) discriminate in regard to hire or tenure of employment or a term or condition of employment to encourage or discourage membership in an organization;

(4) discharge or discriminate against an employee because the employee has signed or filed an affidavit, petition, or complaint or given testimony under AS 23.40.070 - 23.40.260;

(5) refuse to bargain collectively in good faith with an organization which is the exclusive representative of employees in an appropriate unit, including but not limited to the discussing of grievances with the exclusive representative.

(b) Nothing in this chapter prohibits a public employer from making an agreement with an organization to require as a condition of employment

(1) membership in the organization which represents the unit on or after the 30th day following the beginning of employment or on the effective date of the agreement, whichever is later; or

(2) payment by the employee to the exclusive bargaining agent of a service fee to reimburse the exclusive bargaining agent for the expense of representing the members of the bargaining unit.

(c) A labor or employee organization or its agents may not

(1) restrain or coerce

(A) an employee in the exercise of the rights guaranteed in AS 23.40.080, or

(B) a public employer in the selection of the employer's representative for the purposes of collective bargaining or the adjustment of grievances;

(2) refuse to bargain collectively in good faith with a public employer, if it has been designated in accordance with the provisions of AS 23.40.070 - 23.40.260 as the exclusive representative of employees in an appropriate unit.



Sec. 23.40.120. - Investigation and conciliation of complaints.

If a verified written complaint by or for a person claiming to be aggrieved by a practice prohibited by AS 23.40.110 , or a written accusation that a person subject to AS 23.40.070 - 23.40.260 has engaged in a prohibited practice, is filed with the labor relations agency, it shall investigate the complaint or accusation. If it determines after the preliminary investigation that probable cause exists in support of the complaint or accusation, it shall try to eliminate the prohibited practice by informal methods of conference, conciliation, and persuasion. Nothing said or done during this endeavor may be used as evidence in a subsequent proceeding.



Sec. 23.40.130. - Complaint and accusation.

If the labor relations agency fails to eliminate the prohibited practice by conciliation and to obtain voluntary compliance with AS 23.40.070 - 23.40.260, or, before it attempts conciliation, it may serve a copy of the complaint or accusation upon the respondent. The complaint or accusation and the subsequent procedures shall be handled in accordance with the administrative adjudication portion of AS 44.62 (Administrative Procedure Act).



Sec. 23.40.140. - Orders and decisions.

If the labor relations agency finds that a person named in the written complaint or accusation has engaged in a prohibited practice, the labor relations agency shall issue and serve on the person an order or decision requiring the person to cease and desist from the prohibited practice and to take affirmative action which will carry out the provisions of AS 23.40.070 - 23.40.260. If the labor relations agency finds that a person named in the complaint or accusation has not engaged or is not engaging in a prohibited practice, the labor relations agency shall state its findings of fact and issue an order dismissing the complaint or accusation.



Sec. 23.40.150. - Enforcement by injunction.

The labor relations agency may apply to the superior court in the judicial district in which the prohibited practice occurred for an order enjoining the prohibited acts specified in the order or decision of the labor relations agency. Upon a showing by the labor relations agency that the person has engaged or is about to engage in the practice, an injunction, restraining order, or other order which is appropriate may be granted by the court and shall be without bond.



Sec. 23.40.160. - Power to investigate and compel testimony.

(a) For the purpose of the investigations, proceedings, or hearings which the labor relations agency considers necessary to carry out the provisions of AS 23.40.070 - 23.40.260, the labor relations agency may issue subpoenas requiring the attendance and testimony of witnesses and the production of relevant evidence.

(b) The labor relations agency may administer oaths, examine witnesses, and receive evidence.

(c) The attendance of witnesses and the production of evidence may be required from any place in the state at any designated place of hearing.

(d) If a person refuses to obey a subpoena issued under AS 23.40.070 - 23.40.260, the superior court in the district in which the person resides or is found may, upon application by the labor relations agency, issue an order requiring the person to comply with the subpoena.



Sec. 23.40.170. - Regulations.

The labor relations agency may adopt regulations under AS 44.62 (Administrative Procedure Act) to carry out the provisions of AS 23.40.070 - 23.40.260.



Sec. 23.40.180. - Penalty for violation of order or decision.

A person who violates a provision of an order or decision of the labor relations agency is guilty of a misdemeanor and is punishable by a fine of not more than $500.



Sec. 23.40.190. - Mediation.

If, after a reasonable period of negotiation over the terms of a collective bargaining agreement, a deadlock exists between a public employer and an organization, the labor relations agency may appoint a competent, impartial, disinterested person to act as mediator in any dispute either on its own initiative or on the request of one of the parties to the dispute. The parties may also select a mediator by agreement or mutual consent. It is the function of the mediator to bring the parties together voluntarily under such favorable auspices as will tend to effectuate settlement of the dispute, but neither the mediator nor the labor relations agency has any power of compulsion in mediation proceedings.



Sec. 23.40.200. - Classes of public employees; arbitration.

(a) For purposes of this section, public employees are employed to perform services in one of the three following classes:

(1) those services which may not be given up for even the shortest period of time;

(2) those services which may be interrupted for a limited period but not for an indefinite period of time; and

(3) those services in which work stoppages may be sustained for extended periods without serious effects on the public.

(b) The class in (a)(1) of this section is composed of police and fire protection employees, jail, prison, and other correctional institution employees, and hospital employees. Employees in this class may not engage in strikes. Upon a showing by a public employer or the labor relations agency that employees in this class are engaging or about to engage in a strike, an injunction, restraining order, or other order that may be appropriate shall be granted by the superior court in the judicial district in which the strike is occurring or is about to occur. If an impasse or deadlock is reached in collective bargaining between the public employer and employees in this class, and mediation has been utilized without resolving the deadlock, the parties shall submit to arbitration to be carried out under AS 09.43.030 or 09.43.480 to the extent permitted by AS 09.43.010 and 09.43.300.

(c) The class in (a)(2) of this section is composed of public utility, snow removal, sanitation, and educational institution employees other than employees of a school district, a regional educational attendance area, or a state boarding school. Employees in this class may engage in a strike after mediation, subject to the voting requirement of (d) of this section, for a limited time. The limit is determined by the interests of the health, safety, or welfare of the public. The public employer or the labor relations agency may apply to the superior court in the judicial district in which the strike is occurring for an order enjoining the strike. A strike may not be enjoined unless it can be shown that it has begun to threaten the health, safety, or welfare of the public. A court, in deciding whether or not to enjoin the strike, shall consider the total equities in the particular class. "Total equities" includes not only the effect of a strike on the public but also the extent to which employee organizations and public employers have met their statutory obligations. If an impasse or deadlock still exists after the issuance of an injunction, the parties shall submit to arbitration to be carried out under AS 09.43.030 or 09.43.480 to the extent permitted by AS 09.43.010 and 09.43.300.

(d) The class in (a)(3) of this section includes all other public employees who are not included in the classes in (a)(1) or (2) of this section. Subject to (g) of this section, employees in this class may engage in a strike if a majority of the employees in a collective bargaining unit vote by secret ballot to do so.

(e) Notwithstanding the provisions of (b), (c) and (d) of this section, the employees with the concurrence of the employer may agree in writing to submit a dispute arising from interpretation or application of a collective bargaining agreement to arbitration.

(f) The parties to a collective bargaining agreement may provide in the agreement a contract for arbitration to be conducted solely according to AS 09.43.010 - 09.43.180 (Uniform Arbitration Act) or AS 09.43.300 - 09.43.595 (Revised Uniform Arbitration Act) to the extent permitted by AS 09.43.010 and 09.43.300 if either Act is incorporated into the agreement or contract by reference.

(g) Under the provisions of (d) of this section, if an impasse or deadlock is reached in collective bargaining negotiations between a municipal school district, a regional educational attendance area, or a state boarding school and its employees,

(1) the parties shall submit to advisory arbitration before the employees may vote to engage in a strike; the arbitrator shall

(A) be a member of the American Arbitration Association, Panel of Labor Arbitrators, or the Federal Mediation and Conciliation Service;

(B) have knowledge of and recent experience in the local conditions in the school district, regional educational attendance area, or state boarding school; and

(C) be determined from a list containing at least five nominees who meet the qualifications of this subsection; this list shall be considered a complete list for the purpose of striking names and selecting the arbitrator;

(2) if, under (1) of this subsection, advisory arbitration fails, a strike may not begin until at least 72 hours after notice of the strike is given to the other party; in any event, a strike may not begin on or after the first day of the school term, as that term is described in AS 14.03.030, unless at least one day in session with students in attendance has passed after notice of the strike is given by the employees to the other party.



Sec. 23.40.205. - Family leave.

Notwithstanding any provision of AS 23.40.070 - 23.40.260 to the contrary, an agreement between the employer subject to AS 39.20.500 - 39.20.550 and an employee bargaining organization that does not contain benefit provisions at least as beneficial to the employee as those provided by AS 39.20.500 - 39.20.550 shall be considered to contain the benefit provisions of those statutes.



Sec. 23.40.210. - Agreement; cost-of-living differential.

(a) Upon the completion of negotiations between an organization and a public employer, if a settlement is reached, the employer shall reduce it to writing in the form of an agreement. The agreement may include a term for which it will remain in effect, not to exceed three years. The agreement shall include a pay plan designed to provide for a cost-of-living differential between the salaries paid employees residing in the state and employees residing outside the state. The plan shall provide that the salaries paid, as of August 26, 1977, to employees residing outside the state shall remain unchanged until the difference between those salaries and the salaries paid employees residing in the state reflects the difference between the cost of living in Alaska and living in Seattle, Washington. The agreement shall include a grievance procedure which shall have binding arbitration as its final step. Either party to the agreement has a right of action to enforce the agreement by petition to the labor relations agency.

(b) An employee is eligible for the cost-of-living differential under (a) of this section only if the individual is a state resident. The required presence of an employee at a work station where room and board are provided or reimbursed by the employer may not be considered to be physical presence in the state or physical absence from the state for purposes of determining eligibility for the cost-of-living differential.

(c) The commissioner of administration may adopt regulations under AS 44.62 (Administrative Procedure Act) to clarify and implement the criteria for establishing and maintaining eligibility for the cost-of-living differential.

(d) An agreement entered into under AS 23.40.070 - 23.40.260 must require compliance with the eligibility criteria for receiving the cost-of-living differential contained in this section and the regulations adopted by the commissioner under (c) of this section.

(e) In this section, "state resident" means an individual who is physically present in the state with the intent to remain permanently in the state under the requirements of AS 01.10.055 or, if the individual is not physically present in the state, intends to return to the state and remain permanently in the state under the requirements of AS 01.10.055 and is absent only temporarily for reasons allowed under AS 43.23.008 or a successor statute.



Sec. 23.40.212. - Agreement with the Board of Regents.

(a) The Board of Regents of the University of Alaska may delegate to the Department of Administration its authority under AS 23.40.070 - 23.40.260 to negotiate with an organization for an agreement.

(b) The Department of Administration shall participate in the negotiations between the Board of Regents and an organization. An agreement between the board and an organization requires the approval of the department.



Sec. 23.40.215. - Monetary terms subject to legislative funding.

(a) The monetary terms of any agreement entered into under AS 23.40.070 - 23.40.260 are subject to funding through legislative appropriation.

(b) The Department of Administration shall submit the monetary terms of an agreement to the legislature within 10 legislative days after the agreement of the parties, if the legislature is in session, or within 10 legislative days after the convening of the next regular session. The complete monetary and nonmonetary terms of a tentative agreement shall be submitted to the legislature no later than the 60th day of the legislative session to receive legislative consideration during that calendar year. However, if the department has submitted a tentative agreement in a timely manner and the parties to the agreement decide to renegotiate the terms, the renegotiated agreement shall be considered to have been submitted in a timely manner. In this subsection, "tentative agreement" means an agreement that has been reached by the negotiators for the employer and the bargaining unit but that may not yet have been ratified by the members of the bargaining unit.

(c) Notwithstanding (b) of this section, the monetary terms of an agreement entered into between a school district or regional educational attendance area and its employees are not required to be submitted to the legislature.



Sec. 23.40.220. - Labor or employee organization dues and employee benefits, deduction and authorization.

Upon written authorization of a public employee within a bargaining unit, the public employer shall deduct from the payroll of the public employee the monthly amount of dues, fees, and other employee benefits as certified by the secretary of the exclusive bargaining representative and shall deliver it to the chief fiscal officer of the exclusive bargaining representative.



Sec. 23.40.225. - Exemption based on religious convictions.

Notwithstanding the provisions of AS 23.40.220 , a collective bargaining settlement reached, or agreement entered into, under AS 23.40.210 that incorporates union security provisions, including but not limited to a union shop or agency shop provision or agreement, shall safeguard the rights of nonassociation of employees having bona fide religious convictions based on tenets or teachings of a church or religious body of which an employee is a member. Upon submission of proper proof of religious conviction to the labor relations agency, the agency shall declare the employee exempt from becoming a member of a labor organization or employee association. The employee shall pay an amount of money equivalent to regular union or association dues, initiation fees, and assessments to the union or association. Nonpayment of this money subjects the employee to the same penalty as if it were nonpayment of dues. The receiving union or association shall contribute an equivalent amount of money to a charity of its choice not affiliated with a religious, labor, or employee organization. The union or association shall submit proof of contribution to the labor relations agency.



Sec. 23.40.230. - Assistance by Department of Labor. [Repealed, E.O. No. 77 Sec. 8 SLA 1990].

Repealed or Renumbered



Sec. 23.40.235. - Public involvement in school district negotiations.

Before beginning bargaining, the school board of a city or borough school district or a regional educational attendance area shall provide opportunities for public comment on the issues to be addressed in the collective bargaining process. Initial proposals, last-best-offer proposals, tentative agreements before ratification, and final agreements reached by the parties are public documents and are subject to inspection and copying under AS 40.25.110 - 40.25.140.



Sec. 23.40.240. - Effect on certain units, representatives, and agreements.

Nothing in this chapter terminates or modifies a collective bargaining unit, recognition of exclusive bargaining representative, or collective bargaining agreement if the unit, recognition, or agreement is in effect on September 5, 1972.



Sec. 23.40.245. - Postsecondary student involvement in collective bargaining.

(a) When a bargaining unit includes members of the faculty or other employees of a public institution of postsecondary education, the public employer and the representative of the bargaining unit shall permit student representatives of that institution to

(1) attend and observe all meetings between the public employer and the representative of the bargaining unit which are involved with collective bargaining;

(2) have access to all documents pertaining to collective bargaining exchanged by the employer and the representative of the bargaining unit, including copies of transcripts of the meetings.

(b) Student representatives may not disclose information concerning the substance of collective bargaining obtained in the course of their activities under (a) of this section, unless that information is released by the employer or the representative of the bargaining unit.

(c) For the purpose of this section, the students of the institution involved in negotiations shall select their representatives from the institution directly involved in negotiations.

(d) When the institutions are negotiating with bargaining units representing more than one major geographic area of the state, the student representatives shall be from those areas. No more than three student representatives may attend meetings at any time.



Sec. 23.40.250. - Definitions.

In AS 23.40.070 - 23.40.260, unless the context otherwise requires,

(1) "collective bargaining" means the performance of the mutual obligation of the public employer or the employer's designated representatives and the representative of the employees to meet at reasonable times, including meetings in advance of the budget making process, and negotiate in good faith with respect to wages, hours, and other terms and conditions of employment, or the negotiation of an agreement, or negotiation of a question arising under an agreement and the execution of a written contract incorporating an agreement reached if requested by either party, but these obligations do not compel either party to agree to a proposal or require the making of a concession;

(2) "election" means a proceeding conducted by the labor relations agency in which the employees in a collective bargaining unit cast a secret ballot for collective bargaining representatives, or for any other purpose specified in AS 23.40.070 - 23.40.260;

(3) "labor relations agency" means the Alaska labor relations agency established in AS 23.05.360 ;

(4) "monetary terms of an agreement" means the changes in the terms and conditions of employment resulting from an agreement that

(A) will require an appropriation for their implementation;

(B) will result in a change in state revenues or productive work hours for state employees; or

(C) address employee compensation, leave benefits, or health insurance benefits, whether or not an appropriation is required for implementation;

(5) "organization" means a labor or employee organization of any kind in which employees participate and which exists for the primary purpose of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, and conditions of employment;

(6) "public employee" means any employee of a public employer, whether or not in the classified service of the public employer, except elected or appointed officials or superintendents of schools;

(7) "public employer" means the state or a political subdivision of the state, including without limitation, a municipality, district, school district, regional educational attendance area, board of regents, public and quasi-public corporation, housing authority, or other authority established by law, and a person designated by the public employer to act in its interest in dealing with public employees;

(8) "regional educational attendance area" means an educational service area in the unorganized borough that may or may not include a military reservation, and that contains one or more public schools of grade levels K - 12 or any portion of those grade levels that are to be operated under the management and control of a single regional school board;

(9) "terms and conditions of employment" means the hours of employment, the compensation and fringe benefits, and the employer's personnel policies affecting the working conditions of the employees; but does not mean the general policies describing the function and purposes of a public employer.



Sec. 23.40.260. - Short title.

AS 23.40.070 - 23.40.260 may be cited as the Public Employment Relations Act.









Chapter 23.45. - GENERAL PROVISIONS

Sec. 23.45.010. - Definitions.

In this title

(1) "commissioner" means the commissioner of labor and workforce development;

(2) "department" means the Department of Labor and Workforce Development;

(3) "wages" means, except for the purposes of construing AS 23.20 and AS 23.30

(A) the basic hourly rate of pay; and

(B) all other compensation to an employee for services performed, including revocable and irrevocable contributions made by an employer to a trustee or third party for the benefit of the employee and contributions which may be reasonably anticipated in providing benefits to employees under an enforceable agreement to provide medical care, compensation for death or injury, or other fringe benefits.






Chapter 23.50. - COLLECTIVE NEGOTIATION BY PHYSICIANS

Sec. 23.50.010. - Legislative findings.

(a) The legislature finds that permitting competing physicians to engage in collective negotiation of certain terms and conditions of contracts with a health benefit plan will benefit competition, so long as the physicians do not engage in an express or implied threat of retaliatory collective action, including boycotts or strikes.

(b) The legislature finds that permitting physicians to engage in collective negotiations over fee-related terms may, in some circumstances, yield anticompetitive effects. There are, however, instances in which a health benefit plan dominates the market to the degree that fair negotiations between physicians and the health benefit plan are not possible in the absence of joint action on behalf of the physicians. In those circumstances, the health benefit plan can virtually dictate the terms of the contracts that it offers to physicians.

(c) The legislature finds that it is appropriate and necessary to authorize collective negotiations between competing physicians and health benefit plans when the imbalances in bargaining capacity described in this section exist.



Sec. 23.50.020. - Collective action by competing physicians.

(a) Competing physicians may meet and communicate in order to collectively negotiate with a health benefit plan concerning any of the contract terms and conditions described in this subsection, but may not negotiate the exclusion of providers who are non-physicians from direct reimbursement by a health benefit plan, and may not negotiate the setting in which providers who are non-physicians deliver services. Competing physicians may not engage in a boycott related to these terms and conditions. Competing physicians may meet and communicate concerning

(1) physician clinical practice guidelines and coverage criteria;

(2) the respective liability of physicians and the health benefit plan for the treatment or lack of treatment of insured or enrolled persons;

(3) administrative procedures, including methods and timing of the payment of services to physicians;

(4) procedures for the resolution of disputes between the health benefit plan and physicians;

(5) patient referral procedures;

(6) the formulation and application of reimbursement methodology;

(7) quality assurance programs;

(8) health service utilization review procedures; and

(9) criteria to be used by health benefit plans for the selection and termination of physicians, including whether to engage in selective contracting.

(b) An authorized third party that intends to negotiate with a health benefit plan the items identified under (a) of this section shall provide the attorney general with written notice of the intended negotiations before the negotiations begin.

(c) In exercising the collective rights granted by (a) of this section,

(1) physicians may communicate with each other with respect to the contractual terms and conditions to be negotiated with a health benefit plan;

(2) physicians may communicate with an authorized third party regarding the terms and conditions of contracts allowed under this section;

(3) the authorized third party is the sole party authorized to negotiate with a health benefit plan on behalf of a defined group of physicians;

(4) physicians can be bound by the terms and conditions negotiated by the authorized third party that represents their interests;

(5) a health benefit plan communicating or negotiating with the authorized third party may contract with, or offer different contract terms and conditions to, individual competing physicians;

(6) an authorized third party may not represent more than 30 percent of the market of practicing physicians for the provision of services in the geographic service area or proposed geographic service area, if the health benefit plan has less than a five percent market share as determined by the number of covered lives as reported by the director of insurance for the most recently completed calendar year or by the actual number of consumers of prepaid comprehensive health services; in this paragraph, "covered lives" means the total number of individuals who are entitled to benefits under the health benefit plan;

(7) the attorney general may limit the percentage of practicing physicians represented by an authorized third party; however, the limitation may not be less than 30 percent of the market of practicing physicians in the geographic service area or proposed geographic service area; when determining whether to impose a limitation described under this paragraph, the attorney general shall consider the provisions described under (f) - (h) of this section; this paragraph does not apply if the market of practicing physicians in the geographic service area or proposed geographic service area consists of 40 or fewer individuals; and

(8) the authorized third party shall comply with the provisions of (d) of this section.

(d) A person acting or proposing to act as an authorized third party under this section shall,

(1) before engaging in collective negotiations with a health benefit plan,

(A) file with the attorney general the information that identifies the authorized third party, the physicians represented by the third party, the authorized third party's plan of operation, and the authorized third party's procedures to ensure compliance with this section;

(B) furnish to the attorney general, for the attorney general's approval, a brief report that identifies the proposed subject matter of the negotiations or discussions with a health benefit plan and that contains an explanation of the efficiencies or benefits that are expected to be achieved through the collective negotiations; the attorney general shall review whether the group of physicians represented by the authorized third party is appropriate to represent the interests involved in the negotiations; the attorney general may not approve the report if the group of physicians is not appropriate to represent the interests involved in the negotiations or if the proposed negotiations exceed the authority granted in this chapter and, if the group is not appropriate or the negotiations exceed the granted authority, shall enter an order prohibiting the collective negotiations from proceeding; the authorized third party shall provide supplemental information to the attorney general as new information becomes available that indicates that the subject matter of negotiations with the health benefit plan has changed or will change;

(2) within 14 days after receiving a health benefit plan's decision to decline to negotiate or to terminate negotiations, or within 14 days after requesting negotiations with a health benefit plan that fails to respond within that time, report to the attorney general that negotiations have ended or have been declined;

(3) during the negotiation process, provide the attorney general upon the attorney general's request with a copy of all written communications that are between physicians and the health benefit plan, that are relevant to the negotiations, and that are in the possession of the authorized third party;

(4) before reporting the results of negotiations with a health benefit plan and before giving physicians an evaluation of any offer made by a health benefit plan, provide to the attorney general, for the attorney general's approval, a copy of all communications to be made to physicians related to the negotiations, discussions, and health benefit plan offers.

(e) The attorney general shall either approve or disapprove the contract that was the subject of the collective negotiation within 60 days after receiving the reports required under (d) of this section. If the contract is disapproved, the attorney general shall furnish a written explanation of any deficiencies along with a statement of specific remedial measures that would correct any identified deficiencies. An authorized third party who fails to obtain the attorney general's approval is considered to be acting outside the authority of this section.

(f) The attorney general shall approve a collective negotiation contract if

(1) the competitive and other benefits of the contract terms outweigh any anticompetitive effects; and

(2) the contract terms are consistent with other applicable laws and regulations.

(g) The competitive and other benefits of joint negotiations or negotiated provider contract terms must include

(1) restoration of the competitive balance in the market for health care services;

(2) protections for access to quality patient care;

(3) promotion of health care infrastructure and medical advancement; or

(4) improved communications between health care providers and health care insurers.

(h) When weighing the anticompetitive effects of contract terms, the attorney general shall consider whether the terms

(1) provide for excessive payments; or

(2) contribute to the escalation of the cost of providing health care services.

(i) This section does not authorize competing physicians to act in concert in response to a report issued by an authorized third party related to the authorized third party's discussion or negotiations with a health benefit plan. The authorized third party shall advise the physicians of the provisions of this subsection and shall warn them of the potential for legal action against those who violate state or federal antitrust laws by exceeding the authority granted under this section.

(j) A contract allowed under this section may not exceed a term of five years.

(k) The documents relating to a collective negotiation described under this section that are in the possession of the Department of Law are confidential and not open to public inspection.

(l) Nothing in this section shall be construed as exempting from the application of the antitrust laws the conduct of providers or negotiations or agreements between providers and a health benefit plan if the purpose or effect of the conduct, negotiations, or agreements would be, directly or indirectly, to exclude, limit the participation or reimbursement of, or otherwise limit the scope of services to be provided by separate or competing classes of providers who practice or seek to practice within the scope of the occupational licenses held by the providers.

(m) A contract entered into under this section must be consistent with AS 21.36.090 (d).

(n) Nothing in this section shall be construed to make any conduct by providers unlawful if the conduct was lawful before September 18, 2002.

(o) In this section,

(1) "geographic service area" means the geographic area of the physicians seeking to jointly negotiate;

(2) "provider" has the meaning given in AS 21.36.090 (d).



Sec. 23.50.030. - Fee for registration of authorized third parties.

(a) The attorney general shall adopt regulations that establish the amount and manner of payment of a registration fee for authorized third parties. The attorney general shall establish the fee level so that the total amount of fees collected from authorized third parties approximately equals the actual regulatory costs for the oversight of joint negotiations between physicians and health benefit plans. The attorney general shall annually review the fee level to determine whether the regulatory costs are approximately equal to fee collections. If the review indicates that the fee collections and regulatory costs are not approximately equal, the attorney general shall calculate fee adjustments and adopt regulations under this subsection to implement the adjustments. In January of each year, the attorney general shall report on the fee level and revisions for the previous year under this subsection to the office of management and budget.

(b) In this section, "regulatory costs" means costs of the Department of Law that are attributable to oversight of joint negotiations between physicians and health benefit plans.



Sec. 23.50.040. - Regulations.

The attorney general may adopt regulations necessary to implement this chapter.



Sec. 23.50.099. - Definitions.

In this chapter,

(1) "authorized third party" means a person authorized by the physicians to negotiate on their behalf with a health benefit plan under this chapter;

(2) "health benefit plan" means a health care insurer as defined in AS 21.54.500 , but does not include a self-insured health benefit plan.









Title 24 - LEGISLATURE

Chapter 24.05. - IN GENERAL

Article 01 - POWERS

Sec. 24.05.010. - Legislative power.

The legislative power of the state is vested in the legislature of the State of Alaska and extends to all rightful subjects of legislation not inconsistent with or reserved by the constitution of the State of Alaska and the constitution and laws of the United States.






Article 02 - COMPOSITION AND MEMBERS

Sec. 24.05.020. - Composition.

The legislature is composed of two houses: a senate consisting of 20 members and a house of representatives consisting of 40 members.



Sec. 24.05.030. - Qualifications of members.

A member of the legislature shall be a qualified voter who has been a resident of the state for at least three years and of the district from which elected for at least one year immediately preceding filing for office. A senator shall be at least 25 years of age and a representative at least 21 years of age at the time of taking the oath of office.



Sec. 24.05.040. - Dual office.

A member of the legislature may not hold any other office or position of profit under the United States or the state. During the term for which elected and for one year thereafter, a legislator may not be nominated, elected, or appointed to any other office or position of profit which has been created, or the salary or emoluments of which have been increased, while the legislator was a member. This section does not prevent any person from seeking or holding the office of governor, lieutenant governor, or member of Congress. This section does not apply to employment by or election to a constitutional convention. A member may serve on or at the behest of an interim committee of the legislature.



Sec. 24.05.050. - Membership on boards and commissions.

A member of the legislature may serve on a board or commission of the state government only if the membership of legislators on the board or commission is specifically authorized by law.



Sec. 24.05.060. - Disqualifications.

A person is not qualified for membership in the legislature who is disqualified to hold public office under the provisions of art. XII, Sec. 4, Constitution of the State of Alaska, and as it may be implemented by law. Each member of the legislature, before entering upon the duties of the office, shall take the oath of office prescribed in art. XII, Sec. 5, Constitution of the State of Alaska, and such further oath or affirmation prescribed by law for members of the legislature or other officers of the state.



Sec. 24.05.070. - Election and expulsion.

Each member of the legislature shall be elected from the district and in conformity with the procedures established by the state constitution and the laws of the state. Each house is the judge of the election and qualifications of its members and may expel a member with the concurrence of two-thirds of its members.



Sec. 24.05.080. - Terms.

The term of each member of the legislature begins on the second Monday in January following a presidential election year; however, following a gubernatorial election year, the term of each member begins on the third Tuesday in January. The term of representatives is two years, and the term of senators is four years. One-half of the senators shall be elected every two years.



Sec. 24.05.085. - Resignation.

A member resigns by submitting a resignation in writing to the presiding officer of the house to which the member was elected or appointed, with information copies to the governor, the director of elections, and the executive director of the Legislative Affairs Agency for appropriate administrative action. The resignation is effective on the date specified in the resignation or, if no date is specified, 10 days after the date of mailing the resignation. The resignation may be withdrawn, in the same manner as it was submitted, at any time before it becomes effective.



Sec. 24.05.087. - [Renumbered as AS 24.05.184 ].

Repealed or Renumbered






Article 03 - MEETING AND ORGANIZATION

Sec. 24.05.090. - Regular sessions.

The legislature shall convene at the capital each year on the second Monday in January at 10:00 a.m.; however, following a gubernatorial election year, the legislature shall convene on the third Tuesday in January at 10:00 a.m. Except as provided in this section, each legislature shall have a duration of two years and shall consist of a "First Regular Session," which shall meet in the odd-numbered years, and a "Second Regular Session," which shall meet in the even-numbered years, and any special session or sessions that the governor or legislature may find necessary to call.



Sec. 24.05.100. - Special sessions.

(a) The legislature may hold a special session not exceeding 30 calendar days in length. The special session shall be called in either of the following ways:

(1) The governor may call the legislature into special session by issuing a proclamation at least 15 days in advance of the convening date stated in the proclamation. At a special session called by the governor, legislation is limited to the subjects designated by the governor in the proclamation or to the subjects presented by the governor, and to reconsideration of legislation, if any, vetoed following a regular session of that legislature.

(2) The legislature may call itself into special session if two-thirds of the membership responds in the affirmative to a poll conducted by the presiding officer of each house. Each presiding officer may initiate a poll by their joint agreement, and each shall initiate a poll upon the request of 25 percent of the membership of each house, expressed in writing and signed by those members. When two-thirds of the membership to which the legislature is entitled responds in the affirmative, the president of the senate and speaker of the house shall jointly announce the result of the poll and a date for the convening of the special session. If one of the presiding officers is deceased, has resigned, or is incapacitated, the presiding officer of the other house may conduct the poll of the members of both houses.

(b) A special session may be held at any location in the state. If a special session called under (a)(1) of this section is to be convened at a location other than at the capital, the governor shall designate the location in the proclamation. If a special session called under (a)(2) of this section is to be convened at a location other than at the capital, the presiding officers shall agree to and designate the location in the poll conducted of the members of both houses.



Sec. 24.05.110. - Joint sessions.

The houses of the legislature shall convene in joint session when required or authorized by the constitution and the rules of the legislature.



Sec. 24.05.120. - Rules.

At the beginning of the first regular session of each legislature, both houses shall adopt uniform rules of procedure for enacting bills into law and adopting resolutions. The rules in effect at the last regular session of the immediately preceding legislature serve as the temporary rules of the legislature until the adoption of permanent rules.



Sec. 24.05.130. - Journal.

Each house shall keep and publish a daily journal of its proceedings. The journal shall reflect the essential elements of the business transacted and the messages and communications received from the governor and the other house.



Sec. 24.05.135. - Record of proceedings.

(a) All floor sessions of each house shall be electronically recorded. However, each house may suspend this recording requirement by concurrence of two-thirds of its members when there is an equipment failure or when no recording equipment is available as a result of a natural disaster or other exigency.

(b) The legislature shall provide by uniform joint rule for the recording or reporting of committee session proceedings.

(c) As the tapes, spools, or other recording devices are filled, or as reports are completed, they shall be transferred to the state library for placement in the state archives. Reproductions shall be placed in a centrally located public library in Juneau, Anchorage, and Fairbanks, until one year after adjournment of the legislative session recorded. The division of state libraries, archives, and museums shall supply reproductions of electronic recordings at cost to any person requesting them.



Sec. 24.05.140. - Quorum.

A majority of the membership of each house constitutes a quorum to do business. However, a smaller number may adjourn from day to day and may compel the attendance of absent members in the manner, and under the penalties, provided by law or the rules of the legislature.



Sec. 24.05.150. - Adjournment.

Neither house may recess or adjourn for longer than three days unless the other concurs. If the two houses cannot agree on the time for adjournment and either house certifies the disagreement to the governor, the governor may adjourn the legislature by issuing an executive order and transmitting a copy of it to the president or secretary of the senate and speaker or chief clerk of the house of representatives.



Sec. 24.05.160. - Organization of a first regular session; new members.

On the day set for the assembling of the first regular session of a legislature, the lieutenant governor shall call each house to order and direct the calling of roll of its districts and the names of the new members who are certified as being elected from each district. The lieutenant governor shall then direct the administration of the oath of office of each new member. The lieutenant governor shall then call for the nomination of a temporary president or speaker, as appropriate. Upon the election of the temporary presiding officers, the lieutenant governor shall relinquish the chair, and each house shall proceed to its further organization. If the lieutenant governor is unable to perform the duties imposed by this section, the chief justice of the supreme court shall act in the lieutenant governor's place.



Sec. 24.05.170. - Organization of second and special sessions; new members.

On the day set for the assembly of the second regular session or a special session of the legislature, the presiding officer elected at the first regular session shall administer the oath of office to new members and proceed with the business of the house in accordance with the rules of the legislature.



Sec. 24.05.180. - Committees.

(a) Each house shall have standing committees to facilitate the transaction of business in accordance with the rules of the legislature. The rules may provide for the appointment of special committees, as needed, by the presiding officer of each house. The legislature shall provide for the use of joint committees to facilitate and expedite business.

(b) [Repealed by Sec. 7 ch 100 SLA 1963].






Article 04 - COMMITTEES

Sec. 24.05.182. - Review of administrative regulations by standing committees of the legislature.

(a) A standing committee of the legislature furnished notice of a proposed action under AS 44.62.190 shall review the proposed regulation, amendment of a regulation, or repeal of a regulation before the date the regulation is scheduled by the department or agency to be adopted, amended, or repealed.

(b) A standing committee conducting a review of a regulation under (a) of this section shall determine whether the regulation properly implements legislative intent.

(c) A standing committee shall conduct preliminary reviews under this section while the legislature is in session and during the interim between legislative sessions.

(d) If a standing committee determines that a regulation, amendment to a regulation, or repeal of a regulation does not properly implement legislative intent, the standing committee's findings shall be transmitted to the Administrative Regulation Review Committee.



Sec. 24.05.184. - Termination of interim committee membership.

When a member of the legislature who serves on a committee created during a between-session interim by either house or its presiding officers, the legislative council or the Legislative Budget and Audit Committee, files a declaration of candidacy for an elective office other than that of member of either house of the legislature, and the member has not resigned from membership on the interim committee, the member's interim committee membership terminates on the date of filing.






Article 05 - LEGISLATIVE SPACE

Sec. 24.05.190. - Control of legislative space.

(a) The state capitol, with the exception of the capitol space now occupied by the Office of the Governor, and space occupied in any other state building by the legislature or its agencies is under the control of and subject to assignment by the Legislative Affairs Agency as directed by the legislature. The Legislative Affairs Agency is responsible for the equitable allocation of parking spaces at the capitol according to the needs of the legislature and other agencies occupying capitol offices.

(b) Access to legislative space during sessions is generally governed by the uniform rules of the legislature and by (a) of this section. During a session of the legislature a person not a member or an authorized employee of the legislature or its agencies may not, without the invitation of the presiding officer or the house, enter upon the floor of either house while it is sitting, or enter upon the floor of either house during a recess or when adjourned for the day, without the invitation of a member of that house.



Sec. 24.05.200. - [Renumbered as AS 24.20.061 ].

Repealed or Renumbered



Sec. 24.05.210. - [Renumbered as AS 24.20.132 ].

Repealed or Renumbered









Chapter 24.08. - ENACTMENTS

Article 01 - BILLS

Sec. 24.08.010. - General procedure.

The procedure for handling bills from the time of their prefiling or introduction until they become law is provided in this chapter subject to implementing rules adopted by the legislature. Resolutions shall be handled in accordance with the provisions of the uniform rules of the legislature.



Sec. 24.08.020. - Subject of bills.

The subject of each bill shall be expressed in its title and every bill shall be confined to one subject unless it is an appropriation bill or one codifying, revising, or rearranging existing laws. The limitation to one subject shall be liberally construed to permit the subject to include all matters that reasonably can be considered germane to the subject in accomplishing the legal objective of the bill.



Sec. 24.08.030. - Appropriation bills.

Bills for appropriation shall be confined to appropriations and shall include the amount involved and the purpose, method, manner, and other related conditions of payment.



Sec. 24.08.035. - Fiscal notes on bills.

(a) Before a bill or resolution, except an appropriation bill, is reported from the committee of first referral, there shall be attached to the bill a fiscal note containing an estimate of the amount of the appropriation increase or decrease that would result from enactment of the bill for the current fiscal year and five succeeding fiscal years or, if the bill has no fiscal impact, a statement to that effect shall be attached. The fiscal note or statement shall be prepared in conformity with the requirements of this section by the department or departments affected and may be reviewed by the office of management and budget. The fiscal note or statement shall be delivered to the committee requesting it within five days of the request or within two days if the request is made after the 90th day of a regular session, or during a special session of the legislature. If the bill is presented by the governor for introduction in accordance with AS 24.08.060 (b) and the uniform rules of the legislature, the fiscal note or statement shall be attached to the bill before the bill is introduced. An amendment or a substitute bill proposed by a committee of referral that changes the fiscal impact of a bill shall be explained in a revised fiscal note or statement attached to the bill.

(b) In addition to the fiscal note required by this section, the sponsor of a bill or resolution may prepare a fiscal note in conformity with the requirements of this section and submit it to the committee of first referral or the finance committee. A committee may prepare an additional fiscal note in conformity with the requirements of this section.

(c) A fiscal note for a bill or resolution must contain the following information:

(1) the fiscal impact on existing programs;

(2) the fiscal impact of new programs or activities;

(3) a line item detail of the fiscal impact;

(4) the source of funds expected to be utilized by general fund source, federal fund source, or other identified source;

(5) the number of new positions that may be required, identified as full-time, part-time, or temporary;

(6) an analysis of how the figures in the fiscal note were derived;

(7) additional information necessary to explain the fiscal note;

(8) a fiscal impact projection for the current fiscal year and for the succeeding five fiscal years; and

(9) formal information consisting of

(A) the bill or resolution number,

(B) the name of the prime sponsors,

(C) the date the fiscal note was prepared,

(D) the name of the committee requesting the fiscal note,

(E) the name and phone number of the person who prepared the fiscal note, and

(F) the budget request unit, program, or subprogram affected.

(d) The original of a fiscal note shall be submitted to the Division of Legislative Finance and copies shall be sent to the prime sponsor, the committee requesting the fiscal note, and the office of management and budget.

(e) [Repealed, Sec. 2 ch 64 SLA 1992].



Sec. 24.08.036. - Fiscal notes on bills affecting state retirement systems.

Before a bill which would have an effect on the retirement systems of the state is reported to the rules committee, there shall be attached to the bill an analysis of the long-term and short-term costs to the state if the bill is adopted, as well as the impact of the bill on the actuarial soundness of the fund. The analysis is in addition to the fiscal note requirements of AS 24.08.035 .



Sec. 24.08.037. - General obligation bond bills.

A bill authorizing the issuance of general obligation bonds creating a state debt for capital improvements shall contain a statement of the scope of each project included in the proposed bond issue. The statement shall include a brief description of each capital improvement project, its location, and, in dollars, that portion of the total bond issue to be allocated to the project.



Sec. 24.08.040. - Enacting clause.

The enacting clause for each bill shall be: "Be it enacted by the Legislature of the State of Alaska."



Sec. 24.08.050. - Prefiling of bills and resolutions.

Any member of the legislature whose term extends into a forthcoming session or legislature, or a member-elect may file a bill or resolution or a proposal for a bill or resolution with the Legislative Affairs Agency at any time before January 1. The agency shall place a prefiled bill or resolution, which is approved by the sponsor, in proper form and deliver it to the chief clerk of the appropriate house on the day on which the next session convenes or is organized for business. Prefiled bills or resolutions shall be considered as introduced on the day of their delivery to each house.



Sec. 24.08.060. - Introduction of bills.

(a) A member of the legislature or a committee chairman, with the concurrence of a majority of the active members of the committee and on behalf of the committee, may introduce a bill or resolution. Bills and resolutions shall be prepared and introduced in the manner and form prescribed in the uniform rules and the legislative style manual.

(b) Bills introduced by the legislative council shall be delivered with a letter of explanation to the rules committee of either house and bear the inscription "Rules Committee by Request of the Legislative Council"; bills introduced by the Administrative Regulation Review Committee shall be delivered with a letter of explanation to the rules committee of either house and bear the inscription "Rules Committee by Request of the Administrative Regulation Review Committee"; bills introduced by the Legislative Budget and Audit Committee shall be delivered with a letter of explanation to the rules committee of either house and bear the inscription "Rules Committee by Request of the Legislative Budget and Audit Committee." Bills presented by the governor shall be delivered with a letter to the rules committee of either house and bear the inscription "Rules Committee by Request of the Governor"; bills so presented and inscribed shall be received as bills carrying the approval of the governor as to policy and budget impact. The governor may submit a statement of purpose and effect with each bill and appear personally or through a representative before any committee considering legislation.



Sec. 24.08.070. - Numbering of bills.

The chief clerk of the house in which the bill is introduced shall number it in the order of its introduction and thereafter the bill shall be designated by the number given to it.



Sec. 24.08.080. - Readings.

A bill may not become law unless it has passed three readings in each house on three separate days, except that a bill may be advanced from second to third reading on the same day by concurrence of three-fourths of the house considering it.



Sec. 24.08.090. - Vote on passage.

A bill may not become law without the affirmative vote of a majority of the membership of each house. The yeas and the nays on final passage shall be recorded in the journal.



Sec. 24.08.100. - Action upon veto.

When the governor vetoes a bill or by veto strikes or reduces an item in an appropriation bill, during a regular session of the legislature, the legislature shall proceed to act in accordance with sec. 16, art. II, Constitution of the State of Alaska, as it is implemented by the rules of the legislature. A bill vetoed after adjournment of the first regular session shall be reconsidered by the legislature sitting as one body no later than the fifth day of the next regular or special session convened during that legislature. Bills vetoed after adjournment of the second regular session shall be reconsidered by the legislature sitting as one body no later than the fifth day of a special session of that legislature, if one is called.



Sec. 24.08.105. - Record of votes.

The voting record for each legislator shall be made available to any person on request. The Legislative Affairs Agency shall keep voting records compiled annually under this section on the agency data system and shall distribute copies to all legislative information offices for a fee established under AS 40.25.115 .



Sec. 24.08.110. - Bills carry over.

A bill introduced but not receiving final action in the first regular session of a legislature carries over in the same reading or status into the second regular session of the same legislature.






Article 02 - CONSTITUTIONAL AMENDMENTS AND EXECUTIVE ORDERS

Sec. 24.08.200. - Constitutional amendments.

The legislature may propose amendments to the state constitution through the adoption of a joint resolution by an affirmative vote of two-thirds of the membership of each house. Resolutions proposing constitutional amendments shall be treated as bills.



Sec. 24.08.210. - Executive orders.

An executive order proposing a change in the executive branch and requiring the force of law under art. III, Sec. 23, Constitution of the State of Alaska shall be submitted to the presiding officer of each house on the day the house organizes. The legislature has 60 days of a regular session, or a full session if of shorter duration to disapprove the order. Unless disapproved by a special concurrent resolution introduced in either house, concurred in by a majority of the members in joint session, the order becomes effective at a date thereafter to be designated by the governor. An order submitted to but not disapproved by the legislature shall be published in the bound session laws and any codification of state law.






Article 03 - FILING, PRINTING, AND DISTRIBUTION

Sec. 24.08.300. - Delivery by governor.

When the governor has signed a bill or allowed it to become law without the governor's signature, and when the governor has signed or noted resolutions, the governor's office is to deliver the original enrolled copy of each law or resolution to the executive director of the Legislative Affairs Agency. The director shall sign for each bill and resolution, and when it has been photographed for duplication it shall be returned on receipt to the office of the governor.



Sec. 24.08.310. - Filing and effect.

The lieutenant governor shall file the original enrolled copies of all acts and resolutions and all executive orders having the effect of law that were submitted by the governor to the legislature and that were not rejected by it. These documents shall be kept on file for at least two years. All laws and executive orders having the force of law in the cumulative supplements to or replacement pamphlets for the Alaska Statutes are prima facie a part of the Alaska Statutes.



Sec. 24.08.320. - Session laws.

The Legislative Affairs Agency is responsible for arranging for the production, editing, publishing, and distribution of the laws of each session. The executive director shall have the slip law copies of the enrolled acts produced in sufficient quantity for one complete set to be provided each legislator pending the publication of supplements to the Alaska Statutes. The commissioner of education and early development is to receive sufficient copies of the slip laws for official state distribution and the commissioner may charge for other distribution on the basis of production and handling costs.



Sec. 24.08.330. - Distribution of Alaska Statutes.

(a) The Department of Education and Early Development is responsible for making official distribution of the Alaska Statutes to state executive branch agencies. The administrative director of the court system is responsible for distribution to the court system. Distribution shall be made on the basis of written lists submitted by the department and the court system to the Legislative Affairs Agency within 90 days after the last day of each regular session of the legislature. A legislator is entitled to receive one set of the statutes for the member's personal use, and this entitlement is restricted to the one set issued during a member's entire legislative service. The commissioner of education and early development may deposit one set of the statutes in each free public library within the state. The right of sale to persons and organizations remains exclusively with the publisher.

(b) Agencies receiving sets of the Alaska Statutes shall mark each volume or binder received "Property of the State of Alaska."









Chapter 24.10. - OFFICERS, EMPLOYEES, AND COMPENSATION

Article 01 - OFFICERS OF THE LEGISLATURE

Sec. 24.10.010. - Legislative officers.

The senate shall elect from its membership a presiding officer who shall be called the "President of the Senate" and the house of representatives shall elect from its membership a presiding officer who shall be called the "Speaker of the House of Representatives." The presiding officer of each house shall have such powers, duties, and prerogatives as may be assigned them under the rules of the legislature and by law.



Sec. 24.10.020. - Presiding officers pro tempore.

The majority leader of each house serves as the presiding officer pro tempore of that house if the elected presiding officer resigns, becomes incapacitated, or dies. The presiding officer pro tempore is authorized to perform the duties of that office until the house elects a regular presiding officer, and the election shall be made the order of business of the house at the earliest appropriate hour.



Sec. 24.10.030. - Chief clerk and senate secretary.

Each house shall select from outside its membership a person of known stenographic and administrative ability to serve as chief administrative clerk; a chief clerk in the house of representatives and a secretary in the senate. When nominated and elected in conformity with the uniform rules, they continue to serve for the duration of the legislature at the pleasure of the house to which assigned. Pending the organization of a new legislature, they may continue to serve at the request and direction of the legislative council until their respective houses formally reappoint or replace them. The chief clerk and senate secretary are responsible for the performance of duties provided for by law, the uniform rules, and orders of the house. They may be requested to report to the legislative council for duty for a period not to exceed two weeks immediately preceding the convening of the session and shall remain at the capital until the completion of their work is determined by the director of the council.



Sec. 24.10.040. - Legislative fiscal officer.

The fiscal officer of the Legislative Affairs Agency serves as the fiscal officer of the legislature.



Sec. 24.10.050. - Other officers.

Provision for the election or appointment of other officers for either or both houses may be made in the rules.






Article 02 - EMPLOYEES

Sec. 24.10.060. - Legislative employees.

(a) The house and senate employees of the legislature are hired for the duration of each session upon the recommendation of the rules committee of each house. During the interim, house and senate employees are hired with the approval of the president of the senate or the speaker of the house of representatives, as appropriate.

(b) Employees assigned to the duplicating, distributing, mailing, and other centralized services are under the immediate supervision of the Legislative Affairs Agency.

(c) Except as provided in (e) of this section for hourly employees, all employees of the legislature are employed subject to

(1) classification and wage plans based on the merit principle and adapted to the special needs of the legislature; and

(2) the general state laws regarding leave and retirement.

(d) During sessions, all employees of the legislature are employed with the understanding that they will work as many hours as may be required by their supervisors. All employees are on call for duty every day of the session.

(e) The permanent interim committees of the legislature, the rules committees, the president of the senate, or the speaker of the house of representatives, as appropriate, may authorize the employment of hourly employees. Hourly employees are subject to the salary schedule set out in AS 39.27.011 and general state laws regarding retirement but are not entitled to receive leave benefits.

(f) An employee of the legislative branch of state government who is employed under a personal services contract is not entitled to membership in the public employees' retirement system (AS 39.35) for employment under the contract. The employee shall be compensated under the state salary schedule set out in AS 39.27.011 (a). The employee is entitled to receive leave benefits and employee health coverage unless the personal services contract provides to the contrary.






Article 03 - COMPENSATION OF LEGISLATORS

Sec. 24.10.100. - Salary of legislators.

The monthly salary for each member of the legislature is $2,001. The president of the senate and the speaker of the house of representatives are each entitled to an additional $500 a year during tenure of office.



Sec. 24.10.101. - Compensation of legislators [See effective date note].

The State Officers Compensation Commission shall set the compensation of legislators under AS 39.23.



Sec. 24.10.105. - Legislative per diem. [Repealed, Sec. 79 ch 63 SLA 1993].

Repealed or Renumbered



Sec. 24.10.110. - Additional allowances.

In addition, each member of the legislature is entitled to an annual allowance prescribed in accordance with AS 39.23 for postage, stationery, stenographic services, and other expenses.



Sec. 24.10.120. - Method of payment.

(a) Salaries, per diem, travel expenses, relocation expenses, and additional allowances for members of the legislature shall be paid as approved by the legislative fiscal officer.

(b) The legislative fiscal officer shall file a travel and compensation report with the legislature's fiscal office by January 31 of each year. The report must contain detailed information for the previous calendar year of the salaries, per diem, travel expenses, relocation expenses, and any additional allowances for each legislator and each legislative director.



Sec. 24.10.130. - Moving expenses and per diem allowance.

(a) A member of the legislature is entitled to reimbursement for the expenses of moving between the member's place of residence and the capital city for the purpose of attending a regular session of the legislature.

(b) Legislators and officers and employees of the legislative branch of government are entitled to a per diem allowance.

(c) The Alaska Legislative Council shall adopt a policy regarding reimbursement for moving expenses applicable to all legislators and an applicable per diem allowance policy. The policy must set conditions for the reimbursement for moving expenses and payment of per diem and prescribe the amounts of reimbursement adapted to the special needs of the legislative branch as determined by the council.






Article 04 - COMPENSATION OF EMPLOYEES

Sec. 24.10.200. - House and senate employees.

(a) During the legislative session, house and senate employees of the legislature are compensated under the salary schedule set out in AS 39.27.011 at the rate authorized by the Joint Rules Committee and upon approval of the house and senate. During the interim, house and senate employees are compensated at a rate approved by the president of the senate or the speaker of the house of representatives, as appropriate, consistent with the policies adopted by the Joint Rules Committee and approved by the house and senate.

(b) [Repealed, Sec. 11 ch 21 SLA 1987].



Sec. 24.10.210. - Employees of legislative agencies.

Employees of agencies governed by permanent interim committees of the legislature under AS 24.20 and employees of the committees themselves are compensated under AS 39.27.011 , the general state salary schedule, at levels budgeted and approved by the governing committees in accordance with law. The governing committees shall coordinate with each other on position levels and salary-related policies to every extent possible consistent with the statutory duties and powers of each permanent committee and its agency.



Sec. 24.10.220. - Bonuses for certain legislative employees.

In addition to compensation authorized under AS 24.10.200 and 24.10.210, an employee of the legislature may be awarded and paid a bonus to reward extraordinary effort, competency, job performance, or uncompensated overtime. However, after January 1, 2005, the authority to award and pay a bonus under this section is terminated, and bonuses may not be awarded or paid after that date.









Chapter 24.15. - COMPENSATION OF LEGISLATORS, OFFICERS AND EMPLOYEES

Sec. 24.15.010. - Legislative per diem. [Repealed, Sec. 7 ch 83 SLA 1983].

Repealed or Renumbered



Sec. 24.15.020. - 24.15.060. - [Renumbered as AS 24.10.100 - 24.10.210].

Repealed or Renumbered



Sec. 24.15.070. - Conditions of compensation. [Repealed, Sec. 9 ch 126 SLA 1966].

Repealed or Renumbered






Chapter 24.20. - AGENCIES OF THE LEGISLATURE

Article 01 - LEGISLATIVE COUNCIL

Sec. 24.20.010. - Legislative council established.

The Alaska Legislative Council is established as a permanent interim committee and service agency of the legislature. The establishment of the council recognizes the need of the legislature for full-time technical assistance in accomplishing the research, reporting, bill drafting, and examination and revision of statutes, and general administrative services essential to the development of sound legislation in the public interest.



Sec. 24.20.020. - Membership.

The legislative council is composed of the president of the senate and six other senators appointed by the president, and the speaker of the house of representatives and six other representatives appointed by the speaker. The membership from each house shall include at least one member from each of the two major political parties. The appointing authority in each house shall make and announce the appointment or reappointment of members of the council within 15 days after the convening of the first regular session of each legislature.



Sec. 24.20.030. - Term of membership.

(a) Members serve for the duration of the legislature during which they are appointed.

(b) When a member of the council files a declaration of candidacy for an elective office other than that of member of either house of the legislature, and the member has not resigned from membership on the council, the member's council membership terminates on the date of filing.



Sec. 24.20.040. - Vacancies.

When a vacancy occurs in the statutory or appointive membership of the council, the presiding officer of the house incurring the vacancy shall fill the vacancy within 30 days. If the office of the president of the senate or speaker of the house of representatives becomes vacant and a vacancy occurs among the appointed members of the council, the remaining council members from the house incurring the vacancy shall appoint a new member. A legislator appointed to fill a vacancy shall be a member of the same political party as the member vacating the seat, when possible.



Sec. 24.20.050. - Executive director and staff.

The council hires an executive director and determines the director's salary. The executive director shall serve as the executive officer for the council in the accomplishment of its functions through the Legislative Affairs Agency. The executive director serves at the direction and at the pleasure of the council. The executive director is authorized to employ and determine the compensation of the members of the professional and clerical staffs of the agency within the limitation of the budget approved by the council. The executive director and the members of the professional staff shall maintain the integrity of the council's functions and services on behalf of the legislative branch by refraining from joining or supporting any partisan political organization, faction, or activity that would tend to undermine the essential nonpartisan nature of their functions and services. However, this section does not restrict the executive director or members of the professional staff from expressing private opinion, registering, or voting.



Sec. 24.20.055. - Information systems.

The executive director of the Legislative Affairs Agency shall establish information systems guidelines and prepare a short-range and long-range information systems plan for the legislative branch. The guidelines and plan must be adapted to the special needs of the legislative branch as determined by the Alaska Legislative Council and, when it is in the agency's best interest, consistent with the telecommunications information guidelines and plan adopted by the commissioner of administration under AS 44.21.350 - 44.21.390.



Sec. 24.20.060. - Powers.

The legislative council has the power

(1) to organize and adopt rules for the conduct of its business;

(2) to hold public hearings, administer oaths, issue subpoenas, compel the attendance of witnesses and production of papers, books, accounts, documents, and testimony, and to have the deposition of witnesses taken in a manner prescribed by court rule or law for taking depositions in civil actions when consistent with the powers and duties assigned to the council by AS 24.20.010 - 24.20.140;

(3) to call upon all state officials, agencies, and institutions to give full cooperation to the council and its executive director by collecting and furnishing information, conducting studies, and making recommendations;

(4) in addition to providing the administrative services required for the operation of the legislative branch,

(A) to provide the technical staff assistance in research, reporting, drafting, and counseling requested by standing, interim, and special committees and spot research and drafting services for individual members in conformity with law and legislative rules;

(B) to conduct a continuing program for the revision and publication of the acts of the legislature;

(C) to execute a program for the oversight of the administration and construction of laws by state agencies and the courts through regulations, opinions, and rulings;

(D) to operate and maintain the state legislative reference library;

(E) to do all things necessary to carry out legislative directives and law, and the duties set out in the uniform rules of the legislature;

(F) to sue in the name of the legislature during the interim between sessions if authorized by majority vote of the full membership of the council;

(5) to exercise control and direction over all legislative space, supplies, and equipment and permanent legislative help between legislative sessions; the exercise of control over legislative space is subject to AS 36.30.080 (c) if the exercise involves the rent or lease of facilities, and to AS 36.30.085 if the exercise involves the acquisition of facilities by lease-purchase or lease-financing agreement;

(6) to produce, publish, distribute, and to contract for the printing of reports, memoranda, and other materials it finds necessary to the accomplishment of its work;

(7) to take appropriate action for the preconvening and post-session work of each legislative session including the employment one week in advance of each session of not more than 10 temporary legislative employees; the continuing employment of the temporary legislative employees is subject to legislative approval when the session convenes;

(8) to establish a legislative internship program on a cooperative basis with the University of Alaska that will provide for the assignment of interns to standing committees of each house of the legislature during regular sessions of the legislature; and

(9) to establish reasonable fees for services and materials provided by the Legislative Affairs Agency to entities outside of the legislative branch of state government and charges for collecting the fees; all fees and charges collected under this paragraph shall be deposited into the general fund.



Sec. 24.20.061. - Administrative services for legislature.

All administrative services necessary to the operation of the legislature during and between sessions are provided by the legislative council. These services include procurement, storage, and maintenance of all supplies and equipment; interim control of legislative space; fiscal and personnel services except for the legislative budget and audit committee; supervision of duplicating, distributing, and mailing services; and budget preparation.



Sec. 24.20.062. - Legislative internship program.

A legislative internship program established by the legislative council under AS 24.20.060 (8) shall provide that

(1) the University of Alaska provide academic support and credit to the program;

(2) students enrolled and in good standing at any accredited postsecondary educational institution who have successfully completed at least two years of study are eligible to participate in the program;

(3) interns will be selected by a committee composed of members of the legislature appointed by the legislative council and representatives of the university appointed by the university;

(4) interns will be selected on the basis of their experience and interest in subjects which the legislative council feels are likely to be considered during a legislative session;

(5) legislative interns are entitled to receive academic credit and payment of $30 for each day of participation in the program during the legislative session.



Sec. 24.20.065. - Examination of regulations and opinions.

(a) The legislative council shall annually examine administrative regulations, published opinions of state and federal courts and of the Department of Law, and final decisions adopted under AS 44.62 (Administrative Procedure Act) that rely on state statutes or the common law of the state to determine if

(1) the courts and agencies are properly implementing legislative purposes;

(2) there are court or agency expressions of dissatisfaction with state statutes or the common law of the state;

(3) the opinions, decisions, or regulations indicate unclear or ambiguous statutes;

(4) the courts have modified or revised the common law of the state.

(b) The legislative council shall prepare a comprehensive report of the annual examination with recommendations and, at the start of each regular session, notify the legislature that the report is available.



Sec. 24.20.070. - Revision of statutes.

(a) The legislature may direct the council to revise the laws of the state in the form of a bulk formal revision. At the direction of the legislature and within the limit of appropriations made, the council may enter into contracts for the printing, annotating, indexing, and distribution of a revision of the laws of the state. The council receives sufficient copies of a revision for exchange with other states and jurisdictions. A revision prepared by the council under authority of this section shall be referred to the legislature for enactment or adoption.

(b) Statute revision is a continuing responsibility of the council. The general and permanent acts of each regular and special session of the legislature shall be integrated with and published as annual supplements to or replacement pamphlets for the Alaska Statutes.



Sec. 24.20.075. - Alaska Code Revision Commission. [Repealed, Sec. 33 ch 23 SLA 1995].

Repealed or Renumbered



Sec. 24.20.080. - Intergovernmental cooperation.

The council may encourage and arrange conferences with officials of other states and nations and of other units of government and propose cooperation between this state and other states and nations. The council constitutes the Alaska Commission on Interstate Cooperation in participating in and carrying out the programs of the Council of State Governments as they apply to Alaska. The chairman of the council serves as chairman of the commission.



Sec. 24.20.090. - Assignment of projects.

The council may be assigned projects or subjects for study, reporting, or drafting. Assignment shall be by resolution. The council may determine a schedule of priorities for these and other assignments or requests based on feasibility, time, and the availability of funds and staff.



Sec. 24.20.100. - Research and drafting services for legislators.

Members of the legislature may utilize the research and bill drafting services of the Legislative Affairs Agency. Requests by members of the legislature are confidential. Staff services for members of the legislature shall be accomplished subject only to the priority of assignments determined by the council.



Sec. 24.20.105. - Review of proposed regulations.

(a) The Legislative Affairs Agency may review each proposed regulation that is subject to AS 44.62.010 - 44.62.300 (Administrative Procedure Act). A review of proposed regulations under this section must be conducted by an attorney employed by that agency.

(b) Reviews shall be conducted under (a) of this section in the following order of priority:

(1) proposed regulations that would implement newly enacted legislation;

(2) proposed regulations requested in writing to be reviewed by a standing committee, the Administrative Regulation Review Committee, or the legislative council as implicating major policy development.

(c) Under AS 44.62.190 (a)(7), the notice of proposed action, along with a copy of the proposed regulation, shall be furnished electronically by the state agency to the

(1) Legislative Affairs Agency;

(2) chairs of the standing committees with jurisdiction over the subject of the proposed regulation;

(3) Administrative Regulation Review Committee;

(4) legislative council.

(d) Within available staff resources and priorities set by the legislative council, the Legislative Affairs Agency shall assign one or more attorneys to conduct a review of proposed regulations. The review shall evaluate

(1) the legality and constitutionality of the proposed regulation;

(2) whether the state agency has statutory authority to adopt the proposed regulation to implement, interpret, make specific, or otherwise carry out a statute; and

(3) whether the proposed regulation is consistent with the applicable statutes.

(e) In conducting its review under this section, the assigned attorney may consult with the Department of Law, the committee or council that requests the review under (b)(2) of this section, and the state agency proposing the regulation change. If the assigned attorney determines that the proposed action fails to meet the standards set out in (d) of this section, the assigned attorney shall notify, in writing, the Department of Law, the state agency, the Administrative Regulation Review Committee, the president of the senate, and the speaker of the house of representatives.

(f) In addition to the review specified in (d) of this section, the assigned attorney shall notify the Administrative Regulation Review Committee, the president of the senate, and the speaker of the house of representatives of any provision of the proposed regulation that may be inconsistent with legislative intent and appropriate for additional legislative oversight as a result.

(g) Except as provided in this section, the Legislative Affairs Agency may not release any information regarding its review of a proposed regulation under this section.

(h) The process of review of a proposed regulation under this section does not affect a state agency's authority to complete its proposed action regarding the regulation. Suggestions for changes to a proposed regulation made by the Legislative Affairs Agency are not binding on a state agency.

(i) No action may be brought for the failure of the Legislative Affairs Agency to conduct a legal review under this section.

(j) The provisions of (b) - (i) of this section do not apply to proposed regulations of the Board of Game or the Board of Fisheries.

(k) In this section, "proposed regulation" means a proposed adoption, amendment, or repeal of a regulation.



Sec. 24.20.110. - Meetings.

The legislative council may meet during sessions of the legislature and during intervals between sessions at such times and places inside the state as the chairman may determine. The council shall meet immediately after the appointment of its membership at the first regular session of each legislature for purposes of organization. Minutes of each meeting shall be kept. One-half of the membership constitutes a quorum to do business. Members may receive, for the minimum time required to get to and from meetings and while attending meetings, the same travel fare and per diem allowances provided by law for members of the legislature when attending sessions.



Sec. 24.20.120. - Reports.

The council shall prepare a summary report of its findings and recommendations for each legislature and notify the legislature that the report is available. The council shall, from time to time, submit memorandum reports to the legislature on matters referred to it or coming before it. Bills supporting council recommendations may be filed or prefiled in accordance with the uniform rules of the legislature. Reports released by the council are public and may be made available at a reasonable cost.



Sec. 24.20.130. - Budgets.

The council shall submit a budget of its anticipated needs for each fiscal year to the finance committees of the legislature. The executive director shall annually submit an estimated budget to the governor for information purposes in the preparation of the executive budget. The council staff shall also assist, as needed, in preparing a budget of the anticipated annual needs of the legislature.



Sec. 24.20.132. - Legislative budget and expenses.

The estimate of operating expenses for the legislature shall be included in the annual budget submitted by the legislative council. A summary total by major item shall be submitted by the council to the governor for information purposes in the preparation of the executive budget. A detailed budget document shall be submitted to the house and senate finance committees. All disbursements from legislative appropriations shall be certified by the bonded certifying officer designated by the council.



Sec. 24.20.140. - Appropriations.

Appropriations for carrying out AS 24.20.010 - 24.20.140 shall be set out in the appropriation bill authorizing operating expenditures submitted to the legislature under AS 37.07.020 (a)(2) or other bills as may be necessary. The council may direct the executive director to transfer amounts from one appropriation to another if the transfer is considered necessary to accomplish the work of the council. The council may not exceed the total amount of the authorized appropriation. All expenditures of the council are subject to an independent audit that shall be made annually.






Article 02 - LEGISLATIVE BUDGET AND AUDIT COMMITTEE

Sec. 24.20.150. - [Repealed, Sec. 1 ch 95 SLA 1971].

Repealed or Renumbered



Sec. 24.20.151. - Legislative Budget and Audit Committee established.

The Legislative Budget and Audit Committee is established as a permanent interim committee of the legislature. The establishment of the committee recognizes the need of the legislature for full-time technical assistance in accomplishing the fiscal analysis, budget review, and post-audit functions.



Sec. 24.20.156. - Purposes.

The purposes of the Legislative Budget and Audit Committee include

(1) monitoring and reporting

(A) the performance of the agencies of the state that perform lending or investment functions,

(B) the extent to which the performance of these agencies has contributed to the fiscal, financial, economic, and social improvement of the state and its citizens,

(C) the extent to which these agencies and the executive have prepared and coordinated short-term and long-term economic, fiscal, investment, and financial planning;

(2) holding these agencies accountable to statutory intent in their performance by recommending, where appropriate, changes in policy to the agencies or changes in legislation to the legislature;

(3) annually reviewing the extent of capitalization of the investment funds of the state and alternative investment policy for the general fund surplus and recommending needed legislation.



Sec. 24.20.160. - [Repealed, Sec. 1 ch 95 SLA 1971].

Repealed or Renumbered



Sec. 24.20.161. - Membership.

The Legislative Budget and Audit Committee is composed of 10 members: the chairmen of the senate and house finance committees; one member selected from each of the senate and house finance committees and appointed by the president of the senate and the speaker of the house, respectively; and three members appointed from each house by the respective presiding officer. The chairman of the finance committee may choose not to serve on the committee. If this occurs, the presiding officer of the appropriate house shall appoint a replacement from the finance committee. The membership from each house shall include at least one member from each of the two major political parties. The committee shall select its own chairman.



Sec. 24.20.165. - Alternate members.

The Legislative Budget and Audit Committee shall have two alternate members in addition to the members designated in AS 24.20.161 . The president of the senate shall appoint one alternate member from the senate finance committee and the speaker of the house shall appoint one alternate member from the house finance committee. The alternate members shall serve on the committee when a meeting of the committee has been called and the chairman determines that there will not be enough members in attendance at the meeting to provide a quorum. While serving as alternates, the alternate members have the same duties and responsibilities as committee members appointed under AS 24.20.161 , and they are entitled to the same travel and per diem allowances.



Sec. 24.20.170. - [Repealed, Sec. 1 ch 95 SLA 1971].

Repealed or Renumbered



Sec. 24.20.171. - Term of membership.

(a) The committee shall be organized within 15 days after the organization of each legislature. Members serve for the duration of the legislature during which they are appointed.

(b) When a member of the committee files a declaration of candidacy for an elective office other than that of member of either house of the legislature, and the member has not resigned from membership on the committee, the member's committee membership terminates on the date of filing.



Sec. 24.20.180. - [Repealed, Sec. 1 ch 95 SLA 1971].

Repealed or Renumbered



Sec. 24.20.181. - Vacancies.

When a vacancy occurs in the statutory or appointive membership of the committee, the presiding officer of the house incurring the vacancy shall choose a successor. If the office of the president of the senate or speaker of the house of representatives becomes vacant and a vacancy from the affected house occurs among the membership of the committee, the remaining committee members from the house incurring the vacancy shall appoint a new member.



Sec. 24.20.190. - [Repealed, Sec. 1 ch 95 SLA 1971].

Repealed or Renumbered



Sec. 24.20.191. - Meetings.

The budget and audit committee may meet during sessions of the legislature and during the interim between sessions at such times and places in the state as the chairman may determine. Members may receive, for the minimum time required to get to and from meetings and for the period while attending meetings, the same travel and per diem allowances provided by law for members of the legislature when attending sessions, except that members of the committee receive no per diem during legislative sessions other than the per diem allowance paid to other members of the legislature.



Sec. 24.20.200. - [Repealed, Sec. 1 ch 95 SLA 1971].

Repealed or Renumbered



Sec. 24.20.201. - Powers.

(a) The Legislative Budget and Audit Committee has the power to

(1) organize, adopt rules for the conduct of its business, and prescribe procedures for the comprehensive fiscal analysis, budget review, and post-audit functions;

(2) hold public hearings, administer oaths, issue subpoenas, compel the attendance of witnesses and production of papers, books, accounts, documents, and testimony, and have the deposition of witnesses taken in a manner prescribed by court rule or law for taking depositions in civil actions;

(3) require all state officials and agencies of state government to give full cooperation to the committee or its staff in assembling and furnishing requested information;

(4) review revenue projections, state agency appropriation requests, the expenditure of state funds, including the relationship between state agency program accomplishments and legislative intent, and the fiscal policies and procedures of state government;

(5) review and approve proposed changes to agency authorized budgets as provided in AS 37.07 (Executive Budget Act);

(6) make recommendations concerning appropriations, their expenditure, and the fiscal policies and procedures of state government to the governor when appropriate, and to the legislature;

(7) prepare and distribute reports, memoranda, or other necessary materials;

(8) sue in the name of the legislature during the interim between sessions if authorized by majority vote of the full membership of the committee;

(9) [Repealed, Sec. 7 ch 67 SLA 2003].

(10) make recommendations to the legislature and to agencies of the state that perform lending or investment functions concerning the structure and operating practices of the agencies;

(11) enter into and enforce all contracts necessary or desirable for the functions of the committee;

(12) provide for annual post audits of the Alaska Housing Finance Corporation, the Alaska Aerospace Development Corporation, and the Alaska Industrial Development and Export Authority.

(b) Nothing in this chapter authorizes the referral by the presiding officer of legislation to the committee at regular or special sessions of the legislature.

(c) The Legislative Budget and Audit Committee may delegate the powers authorized by (a)(2) of this section to the legislative fiscal analyst and the legislative auditor.



Sec. 24.20.206. - Duties.

The Legislative Budget and Audit Committee shall

(1) [Repealed, Sec. 7 ch 67 SLA 2003].

(2) annually review the long-range operating plans of all agencies of the state that perform lending or investment functions;

(3) review periodic reports from all agencies of the state that perform lending or investment functions;

(4) prepare a complete report of investment programs, plans, performance, and policies of all agencies of the state that perform lending or investment functions and notify the legislature within 30 days after the convening of each regular session that the report is available;

(5) in conjunction with the finance committee of each house recommend annually to the legislature the investment policy for the general fund surplus and for the income from the permanent fund;

(6) provide for an annual post audit and annual operational and performance evaluation of the Alaska Permanent Fund Corporation investments and investment programs;

(7) provide for an annual operational and performance evaluation of the Alaska Housing Finance Corporation and the Alaska Industrial Development and Export Authority; the performance evaluation must include, but is not limited to, a comparison of the effect on various sectors of the economy by public and private lending, the effect on resident and nonresident employment, the effect on real wages, and the effect on state and local operating and capital budgets of the programs of the Alaska Housing Finance Corporation and the Alaska Industrial Development and Export Authority;

(8) provide assistance to the trustees of the trust established in AS 37.14.400 - 37.14.450 in carrying out their duties under AS 37.14.415 .



Sec. 24.20.209. - Records.

The Legislative Budget and Audit Committee shall keep a complete file of all reports presented to it and all reports presented by it to the legislature or to a legislative committee.



Sec. 24.20.210. - [Repealed, Sec. 1 ch 95 SLA 1971].

Repealed or Renumbered



Sec. 24.20.211. - Legislative finance division.

The legislative finance division is established as a permanent staff agency responsible to the Legislative Budget and Audit Committee for performance of fiscal analysis and budget review functions.



Sec. 24.20.220. - [Repealed, Sec. 1 ch 95 SLA 1971].

Repealed or Renumbered



Sec. 24.20.221. - Staff.

(a) The committee shall hire and determine the salary of the legislative fiscal analyst who shall serve both at the direction and pleasure of the committee. The fiscal analyst shall serve as head of the finance division and, within the limits of the budget approved by the committee, shall employ and determine the compensation of the professional and clerical staff of the division.

(b) The fiscal analyst and members of the professional and clerical staff may not join or support a partisan political organization. This prohibition does not prevent the fiscal analyst or members of the staff from joining social organizations, expressing private opinion, registering as to party, or voting.



Sec. 24.20.230. - [Repealed, Sec. 1 ch 95 SLA 1971].

Repealed or Renumbered



Sec. 24.20.231. - Duties.

The legislative finance division shall

(1) analyze the budget and appropriation requests of each department, institution, bureau, board, commission, or other agency of state government;

(2) analyze the revenue requirements of the state;

(3) provide the finance committees of the legislature with comprehensive budget review and fiscal analysis services;

(4) cooperate with the office of management and budget in establishing a comprehensive system for state budgeting and financial management as set out in AS 37.07 (Executive Budget Act);

(5) complete studies and prepare reports, memoranda, or other materials as directed by the Legislative Budget and Audit Committee;

(6) with the governor's permission, designate the legislative fiscal analyst to serve ex officio on the governor's budget review committee.



Sec. 24.20.240. - [Repealed, Sec. 1 ch 95 SLA 1971].

Repealed or Renumbered



Sec. 24.20.241. - Legislative audit division.

The legislative audit division is established as a permanent staff agency responsible to the Legislative Budget and Audit Committee for completion of the post-audit function.



Sec. 24.20.250. - [Repealed, Sec. 1 ch 95 SLA 1971].

Repealed or Renumbered



Sec. 24.20.251. - Qualifications and appointment of legislative auditor.

(a) The legislative auditor shall be a certified public accountant of this state, or of another state having requirements equivalent to those of this state, with at least five years of practice in the profession, or the equivalent, before the appointment.

(b) The Legislative Budget and Audit Committee shall examine persons to serve as legislative auditor and, upon completion of the examination, place the name of the person selected in nomination before the legislature. If the legislature is not in session, the person nominated shall carry out the duties of the office until the next session of the legislature at which time the name of the person nominated shall be presented to the legislature for appointment.

(c) The legislative auditor serves at the pleasure of the legislature. However, when the legislature is not in session, the auditor may be removed for cause by a majority vote of the Legislative Budget and Audit Committee after notice by, and a hearing before, the committee.



Sec. 24.20.260. - [Repealed, Sec. 1 ch 95 SLA 1971].

Repealed or Renumbered



Sec. 24.20.261. - Staff.

(a) The legislative auditor shall serve as head of the audit division and, within the limits of the budget approved by the committee, shall employ and determine the compensation of the professional and clerical staff of the division.

(b) The auditor and members of the professional and clerical staff may not join or support any partisan political organization. This prohibition does not prevent the auditor or members of the staff from joining social organizations, expressing private opinion, registering as to party, or voting.



Sec. 24.20.270. - [Repealed, Sec. 1 ch 95 SLA 1971].

Repealed or Renumbered



Sec. 24.20.271. - Powers and duties.

The legislative audit division shall

(1) conduct a performance post-audit of boards and commissions designated in AS 44.66.010 and of those programs and activities of agencies subject to termination as determined in the manner set out in AS 44.66.020 and 44.66.030, and make the audit, together with a written report, available to the legislature not later than the first day of the regular session of the legislature convening in each year set out with reference to boards, commissions, or agency programs whose activities are subject to termination as prescribed in AS 44.66; the division shall notify the legislature that the audit and report are available;

(2) audit at least once every three years the books and accounts of all custodians of public funds and all disbursing officers of the state;

(3) at the direction of the Legislative Budget and Audit Committee, conduct performance post-audits on any agency of state government;

(4) cooperate with state agencies by offering advice and assistance as requested in establishing or improving the accounting systems used by state agencies;

(5) require the assistance and cooperation of all state officials and other state employees in the inspection, examination, and audit of state agency books and accounts;

(6) have access at all times to the books, accounts, reports, or other records, whether confidential or not, of every state agency;

(7) ascertain, as necessary for audit verification, the amount of agency funds on deposit in any bank as shown on the books of the bank; no bank may be held liable for making information required under this paragraph available to the legislative audit division;

(8) complete studies and prepare reports, memoranda, or other materials as directed by the Legislative Budget and Audit Committee;

(9) have direct access to any information related to the management of the University of Alaska and have the same right of access as exists with respect to every other state agency.



Sec. 24.20.280. - [Repealed, Sec. 1 ch 95 SLA 1971].

Repealed or Renumbered



Sec. 24.20.281. - Special audit.

A member of the legislature may, in writing and with at least six days notice, request that the budget and audit committee direct a special audit of any state agency or determine the propriety of any expenditure of state funds received by any political subdivision or other entity obtaining state funds. Should a majority of the committee vote to approve the request, the legislative audit division shall make the audit.



Sec. 24.20.290. - [Repealed, Sec. 1 ch 95 SLA 1971].

Repealed or Renumbered



Sec. 24.20.291. - Conflict of interest.

The legislative auditor, the supervisor of audit, the legislative fiscal analyst, and members of the staff of the legislative finance and audit divisions may not serve in ex officio or other capacity on any board, except as authorized in AS 24.20.231 (6), commission or other administrative agency of state government; nor may they have a financial interest in transactions involving any agency of state government.



Sec. 24.20.300. - [Repealed, Sec. 1 ch 95 SLA 1971].

Repealed or Renumbered



Sec. 24.20.301. - Records.

(a) The legislative audit division shall keep a complete file of all audit reports and other reports or releases issued by the division, and a complete file of audit work papers and other related supportive material. The division shall also keep a complete and accurate record of all fiscal transactions involving the division. Audit records are confidential and audit reports are confidential unless the report has been approved for release under AS 24.20.311 .

(b) The legislative finance division shall keep a complete file of all budget reports and other reports or releases issued by the division and a complete and accurate record of all fiscal transactions involving the division.



Sec. 24.20.310. - [Repealed, Sec. 1 ch 95 SLA 1971].

Repealed or Renumbered



Sec. 24.20.311. - Reports.

The committee shall file copies of its approved audit reports including any committee recommendations with the governor, the agency concerned, and the legislature. An annual report summarizing the audit reports and committee recommendations made during the year shall be filed with the governor and with the legislature within the first five days of each regular session of the legislature. Reports shall be approved by a majority of the committee before their release and shall be open to public inspection after their release to the legislature.



Sec. 24.20.320. - 24.20.370 - l [Repealed, Sec. 1 ch 95 SLA 1971].

Repealed or Renumbered






Article 03 - ADMINISTRATIVE REGULATION REVIEW COMMITTEE

Sec. 24.20.400. - Administrative Regulation Review Committee established.

The Administrative Regulation Review Committee is established as a permanent interim committee of the legislature. The establishment of the committee recognizes the need for prompt legislative review of administrative regulations filed by the lieutenant governor.



Sec. 24.20.410. - Membership.

The Administrative Regulation Review Committee is composed of three members of the house appointed by the speaker of the house, and three members of the senate appointed by the president of the senate. The membership from each house shall include at least one member from each of the two major political parties. The committee elects a chairman from among its members.



Sec. 24.20.420. - Term of membership.

The committee shall be organized within 15 days after the organization of each legislature. Members serve for the duration of the legislature during which they are appointed. If they are reelected or their term of office extends into the next succeeding legislature, they continue to serve until reappointed or the appointment of their successor.



Sec. 24.20.430. - Vacancies.

When a vacancy occurs in the membership of the committee, the presiding officer of the house incurring the vacancy shall choose a successor. If the office of the president of the senate or speaker of the house of representatives becomes vacant and a vacancy from the affected house occurs among the membership of the committee, the remaining committee members from the house incurring the vacancy shall appoint a new member.



Sec. 24.20.440. - Meetings.

The Administrative Regulation Review Committee may meet during sessions of the legislature and during the interim between sessions at such times and places in the state as the chairman may determine. Members may receive, for the minimum time required to get to and from meetings and for the period while attending meetings, the same travel and per diem allowances provided by law for members of the legislature when attending sessions, except that members of the committee receive no per diem during legislative sessions other than the per diem allowance paid to other members of the legislature.



Sec. 24.20.445. - Power of suspension.

(a) When the legislature is not in session, the Administrative Regulation Review Committee may by an affirmative vote of not less than two-thirds of the members of the committee suspend the effectiveness of the adoption of or amendment to a regulation adopted after adjournment of the previous regular session of the legislature, until 30 days after the legislature reconvenes.

(b) The effectiveness of an adoption or amendment of a regulation is suspended on the date a resolution of the Administrative Regulation Review Committee resolving that the regulation be suspended is filed with the lieutenant governor. If an adoption of or amendment to a regulation is not effective on the date a resolution is filed with the lieutenant governor, the effectiveness of the adoption or amendment that is the subject of the committee's resolution is suspended from the date the adoption or amendment would otherwise become effective under AS 44.62.180 .

(c) Action under (a) of this section may not be undertaken unless all interested parties are afforded an opportunity to be heard at a hearing held upon 15 days' notice to those parties.

(d) The provisions of this section do not apply to emergency regulations.



Sec. 24.20.450. - Staff.

The Legislative Affairs Agency shall provide the committee with professional and clerical assistance under the auspices of the legislative council.



Sec. 24.20.460. - Powers.

The Administrative Regulation Review Committee has the following powers:

(1) to organize and adopt rules for the conduct of its business;

(2) to hold public hearings;

(3) to require all state officials and agencies of state government to give full cooperation to the committee or its staff in assembling and furnishing requested information;

(4) to examine all administrative regulations, including proposed regulations, amendments, and orders of repeal, to determine if they properly implement legislative intent and to provide comments on them to the governor and state agencies;

(5) [Repealed, Sec. 7 ch 164 SLA 2004].

(6) to prepare and distribute reports, memoranda, or other materials;

(7) to promote needed revision or repeal of regulations that have been adopted by state departments and agencies and, when the committee determines a regulation should be repealed or amended, to introduce a bill that would enact a statute that would supersede or nullify the regulation;

(8) to investigate findings that are transmitted to the committee by a standing committee in accordance with AS 24.05.182 and, as appropriate, to either introduce a bill annulling the regulation or exercise the committee's power to suspend the effectiveness of the regulation in accordance with AS 24.20.445 .






Article 04 - CITIZENS' OVERSIGHT COUNCIL ON OIL AND OTHER HAZARDOUS SUBSTANCES

Sec. 24.20.500. - 24.20.570 - l Legislative board of retirement benefits. [Repealed, Sec. 40 ch 146 SLA 1980].

Repealed or Renumbered



Sec. 24.20.600. - 24.20.630 - l Citizens' Oversight Council on Oil and Other Hazardous Substances. [Repealed, Sec. 43 ch 128 SLA 1994].

Sec. 24.20.600. - 24.20.630l Citizens' Oversight Council on Oil and Other Hazardous Substances. [Repealed, Sec. 43 ch 128 SLA 1994].

Repealed or Renumbered






Article 05 - JOINT ARMED SERVICES COMMITTEE

Sec. 24.20.650. - Joint Armed Services Committee established.

(a) The Joint Armed Services Committee is established as a permanent interim committee of the legislature.

(b) The committee is composed of

(1) five members of the senate, at least one of whom is a member of the minority, appointed by the president of the senate;

(2) five members of the house of representatives, at least one of whom is a member of the minority, appointed by the speaker of the house of representatives;

(3) a state resident, other than a member of the state legislature, who is appointed jointly by the president of the senate and the speaker of the house of representatives after considering the recommendations of the Alaska chapters of each of the following organizations:

(A) the Association of the United States Army;

(B) the Air Force Association;

(C) the Navy League of the United States;

(D) the Marine Corps Association;

(4) a state resident, other than a member of the state legislature, who is appointed jointly by the president of the senate and the speaker of the house of representatives after considering the recommendation of the Seventeenth Coast Guard District Auxiliary;

(5) a state resident, other than a member of the state legislature, who is appointed jointly by the president of the senate and the speaker of the house of representatives after considering the recommendation of the mayor of the Municipality of Anchorage;

(6) a state resident, other than a member of the state legislature, who is appointed jointly by the president of the senate and the speaker of the house of representatives after considering the recommendation of the mayor of the Fairbanks North Star Borough;

(7) a state resident, other than a member of the state legislature, who is appointed jointly by the president of the senate and the speaker of the house of representatives after considering the recommendation of the adjutant general of the Department of Military and Veterans' Affairs; and

(8) a state resident, other than a member of the state legislature, who is appointed jointly by the president of the senate and the speaker of the house of representatives after considering the joint recommendations of the Alaska Federation of Natives and the Alaska Municipal League.



Sec. 24.20.655. - Terms of office; vacancies.

(a) Each legislative member serves for the duration of the legislature during which the member is appointed. Each public member serves for three years. An individual who has served on the committee may be reappointed.

(b) A legislator ceases to be a member of the Joint Armed Services Committee if the legislator ceases to be a member of the house from which the legislator was appointed. When a seat on the committee becomes vacant, it shall be filled within 30 days in the manner of the original appointment. An individual appointed to fill a vacancy serves for the remainder of the term to which appointed.



Sec. 24.20.660. - Travel and per diem allowances.

Members of the Joint Armed Services Committee are entitled to reimbursement for travel expenses. Members of the committee shall receive per diem allowances in accordance with the policy adopted by the legislative council under AS 24.10.130 (c).



Sec. 24.20.665. - Meetings.

(a) Eight members of the Joint Armed Services Committee constitute a quorum.

(b) The committee members shall select one member from the senate and one member from the house of representatives to serve as co-chairs of the committee.

(c) The committee may meet during sessions of the legislature and during intervals between sessions at the times and places the co-chairs may determine. Whenever possible, meetings shall be teleconferenced to reduce travel cost.



Sec. 24.20.670. - Administration.

The legislative council shall provide administrative and other services to the Joint Armed Services Committee. Within the limits of the amounts made available to the committee by the legislative council, the committee may make expenditures and enter into contracts to carry out the purposes of AS 24.20.650 - 24.20.675. Contracts must be approved by a majority of the members of the committee and are otherwise subject to procedures adopted by the legislative council under AS 36.30.020 .



Sec. 24.20.675. - Powers and duties.

(a) The Joint Armed Services Committee shall

(1) monitor the military base realignment and closure activities of the federal government for bases in the state;

(2) work on specific realignments and closures proposed by the federal government for bases in the state;

(3) work with the state's congressional delegation regarding federal military base realignments and closings in the state;

(4) attend meetings and hearings related to federal realignments and closures of military bases in the state and provide testimony as necessary;

(5) review the effect on the state and its communities of federal realignments and closures of military bases in the state;

(6) monitor the development of the national ballistic missile defense system and work with the congressional delegation of the state, other state and local government organizations, and community groups to advocate and expedite the deployment of the system in this state;

(7) investigate opportunities to increase joint and combined military training in the state;

(8) advocate the stationing of reconfigured power projection forces at bases located in the state; and

(9) prepare and submit a report of its activities to the legislature on the first day of each second regular session.

(b) The committee may appoint a citizens' advisory board. Individuals appointed to an advisory board may not receive reimbursement for travel expenses or per diem allowances.



Sec. 24.20.680. - Legislative review.

(a) The Homeland Security and Emergency Management Subcommittee is established as a subcommittee of the Joint Armed Services Committee established under AS 24.20.650 . The subcommittee shall be organized within 15 days after the organization of the committee each legislature. The subcommittee is established to review confidential activities, plans, reports, recommendations, and other materials of the Alaska division of homeland security and emergency management established in AS 26.20.025 , or of other agencies or persons, relating to matters concerning homeland security and civil defense, emergencies, or disasters in the state or to the state's preparedness for or ability to mount a prompt response to matters concerning homeland security and civil defense, emergencies, or disasters.

(b) Subject to (c) of this section, the subcommittee is composed of six to eight members, as follows:

(1) the president of the senate and the speaker of the house of representatives;

(2) the respective chairs of the subcommittees of the House and Senate Finance Committees that consider the military and veterans' affairs budget;

(3) if the chair of the senate subcommittee described in (2) of this subsection is

(A) not a member of the Joint Armed Services Committee established in AS 24.20.650 , two senate members of the Joint Armed Services Committee, selected by the president of the senate, one of whom is not a member of the political party to which a majority of members of the senate belong;

(B) a member of the Joint Armed Services Committee established in AS 24.20.650, one senate member of the Joint Armed Services Committee selected by the president of the senate;

(4) if the chair of the house subcommittee described in (2) of this subsection is

(A) not a member of the Joint Armed Services Committee established in AS 24.20.650 , two house members of the Joint Armed Services Committee selected by the speaker of the house of representatives, one of whom is not a member of the political party to which a majority of members of the house of representatives belong;

(B) a member of the Joint Armed Services Committee established in AS 24.20.650, one house member of the Joint Armed Services Committee selected by the speaker of the house of representatives.

(c) To be eligible for service on the subcommittee, a member shall have a federal security clearance at the secret level at the time of entering service or shall have an interim security clearance at the secret level at the time of entering service and shall apply for and receive a federal security clearance at the secret level. Members holding a federal security clearance at the secret level at the time of entering service or receiving the clearance subsequent to entering service shall maintain the federal security clearance at the secret level to remain qualified to serve on the subcommittee.

(d) The president of the senate and the speaker of the house of representatives may condition service on the subcommittee by members upon the execution of appropriate confidentiality agreements by the members or by persons assisting those members. Information and documents received by members serving on the subcommittee or persons assisting members under a confidentiality agreement as described in this subsection are not public records and are not subject to public disclosure under AS 40.25.100 - 40.25.220.

(e) Members who remain qualified to serve on the subcommittee under this section serve for the duration of the legislature during which the members enter service. If a member is reelected or a member's term of office extends into the next succeeding legislature and the member remains qualified under this section, the member shall continue to serve until the member reenters service on the subcommittee through the operation of (b) of this section or until the member's successor enters service.

(f) When a member files a declaration of candidacy for an elective office other than that of member of either house of the legislature, and the member has not resigned from service, the member's service terminates on the date that the member leaves legislative office.









Chapter 24.23. - LEGISLATIVE CONTRACT PROCEDURE



Chapter 24.25. - WITNESSES; SUBPOENA; CONTEMPT

Sec. 24.25.010. - Issuance and form of subpoena.

(a) A subpoena requiring the attendance of a witness before either house of the legislature may be issued by the president or the speaker.

(b) A subpoena requiring the attendance of a witness before a standing or special committee of the legislature may be issued by the chairman of a committee when authorized to do so by a majority of the membership of the committee and with the concurrence of the president or the speaker, or with the concurrence of the house or the senate.

(c) A subpoena requiring the attendance of a witness before an interim committee established by either house of the legislature, or by both, may be issued by the chairman of a committee when authorized to do so by a majority of the membership of the committee and with the concurrence of the president or the speaker.

(d) The subpoena is sufficient if

(1) it states before whom the proceeding is held;

(2) it is addressed to the witness;

(3) it requires the attendance of the witness at a time and place certain;

(4) it is signed

(A) by the president or the speaker under (a) of this section, or

(B) by the committee chairman with the concurrence of the president or the speaker under (b) and (c) of this section.

(e) This section does not apply to the legislative council or to the Legislative Budget and Audit Committee.



Sec. 24.25.020. - Service of subpoena.

A person over the age of 19 years who is competent as a witness in the state courts may serve the subpoena. The person's affidavit that the person delivered a copy to the witness is evidence of service.



Sec. 24.25.030. - Disobeying subpoena or refusing to testify.

If a witness neglects or refuses to obey a subpoena, or neglects or refuses to testify or to produce upon reasonable notice any material and proper books, papers, or documents in the possession or under the control of the witness, the senate or house of representatives may by resolution entered on its journal commit the witness for contempt. If contempt is committed before a committee, the committee shall report the contempt to the senate or house of representatives, as the case may be, for such action as may be considered necessary.



Sec. 24.25.040. - Arrest for disobedience to subpoena.

A witness who neglects or refuses to attend in obedience to subpoena may be arrested by the sergeant-at-arms and brought before the senate or house of representatives, as the case may be. The only warrant or authority necessary authorizing arrest is a copy of a resolution of the senate or house of representatives signed by the president of the senate or speaker of the house of representatives, as the case may be, and countersigned by the secretary of the senate or the clerk of the house of representatives, as the case may be.



Sec. 24.25.050. - Witness fees and mileage.

A person appearing before either house, or both, or a legislative committee in response to a subpoena is entitled to $20 for each day's attendance, and for the time necessary in coming and returning to the person's place of residence and mileage at the rate of 15 cents a mile for the distance traveled in going to and returning from the place of attendance. The witness fee and mileage fee shall be paid out of the state treasury upon presentation of a certificate of attendance and mileage due, signed by the presiding officer of the house that authorized issuance of subpoena.



Sec. 24.25.060. - Oath and penalty for violation of oath.

The president of the senate and speaker of the house of representatives and the chairman of every committee of either body may administer an oath to a witness appearing before the respective bodies. A person who wilfully swears or affirms falsely concerning any matter material to the subject under investigation or inquiry is guilty of perjury and upon conviction is punishable by imprisonment for not less than one year nor more than five years.



Sec. 24.25.070. - Grant of immunity on claim of privilege of self-incrimination.

(a) A person called as a witness before the senate, house of representatives, or a committee of either or both, who refuses to answer any question or to produce any book, paper, or document relating to the matter under inquiry, on the ground that the answer or the production may tend to incriminate the person, may be granted immunity from punishment for the offense to which the question or evidence relates by resolution of the house that is conducting the inquiry. The resolution shall be entered upon its journal, and the witness may then be compelled to answer the question or produce the evidence.

(b) If a witness is granted immunity and compelled to testify or produce evidence after claiming the privilege of self-incrimination, the witness may not thereafter be prosecuted in any court for the offense to which the question or evidence relates.



Sec. 24.25.080. - Punishment for disobedience to subpoena or refusal to testify.

A person subpoenaed as provided in this chapter who fails, neglects, or refuses to attend at the time and place where the person's presence is required, or fails, neglects, or refuses to produce the books, papers, or instruments or other evidence designated in the subpoena, or who having attended in response to the subpoena, or having appeared voluntarily, refuses to testify as to any material and proper matter within the power of the senate, house of representatives, or a committee to investigate, upon conviction, is punishable by a fine of not less than $100 nor more than $500, or by imprisonment for not less than 30 days nor more than six months.






Chapter 24.30. - ENACTMENT OF STATUTES

Sec. 24.30.010. - 24.30.100 - l [Renumbered as AS 24.08.010 - 24.08.100].

Repealed or Renumbered



Sec. 24.30.110. - Effective date of laws. [Repealed, Sec. 9 ch 126 SLA 1966. For current law see AS 01.10.070 ].

Repealed or Renumbered



Sec. 24.30.120. - [Renumbered as AS 24.08.110 ].

Repealed or Renumbered



Sec. 24.30.130. - [Renumbered (a) as AS 24.08.200 and (b) as AS 24.08.210 ].

Repealed or Renumbered






Chapter 24.35. - PRINTING AND DISTRIBUTION OF LEGISLATIVE ENACTMENTS

Sec. 24.35.010. - and 24.35.020l [Renumbered as AS 24.08.300 - 24.08.330].

Repealed or Renumbered






Chapter 24.37. - REVIEW OF ADMINISTRATIVE REGULATIONS BY STANDING COMMITTEES OF THE LEGISLATURE

Sec. 24.37.010. - [Renumbered as AS 24.05.182 ].

Repealed or Renumbered






Chapter 24.40. - JUDICIAL PROCEEDINGS INVOLVING LEGISLATORS

Sec. 24.40.010. - Immunities.

A legislator may not be held to answer before any other tribunal for any statement made in the exercise of legislative duties while the legislature is in session. A member attending, going to, or returning from legislative sessions is not subject to civil process and is privileged from arrest except for felony or breach of the peace. The immunities provided in this section extend to a legislator attending, going to, or returning from a meeting of an interim standing or special committee of the legislature of which the legislator is a member. For the purposes of going to and returning from a session or meeting, the immunities provided extend to a legislator for a period of five days immediately preceding and following the legislator's attendance at the session or meeting.



Sec. 24.40.020. - Continuance in a criminal proceeding where defendant, defense attorney, or witness is a member of the legislature.

Upon a showing that the attorney of record at the time of the defendant's first appearance in the court of record or a principal witness or a party in a criminal proceeding is a member of the legislature and that the legislature is in session or that a legislative interim committee of which the legislator is a member is meeting or is to meet within the next seven days, the defendant is entitled to a reasonable continuance of the date of trial until at least 15 days after the legislative session or interim committee meeting. However, a continuance for this reason shall not exceed 30 days after recess of the legislature or interim committee. A continuance may not be granted for any longer time than it is affirmatively proved the ends of justice require.



Sec. 24.40.030. - [Repealed, Sec. 39 ch 53 SLA 1973].

Repealed or Renumbered



Sec. 24.40.031. - Postponement of civil proceedings when a party or attorney is a member of the legislature.

When it appears that a party or an attorney of record of a party to a civil action is a member of the legislature of this state, and that the legislature is in session, the action shall be continued until 10 days after the legislature has adjourned, unless the party or attorney upon the call of the action for trial waives the benefit of this section. When it appears that a party or an attorney of record of a party to a civil action is a member of the Alaska Legislative Council, the Legislative Budget and Audit Committee, or one of their subcommittees, the action shall be continued when the legislative council, budget and audit committee, or the subcommittee, as the case may be, is holding a meeting, unless the party or attorney upon the call of the action for trial waives the benefit of this section. When it is necessary to file a brief or memorandum of law in an action that has been continued under the provisions of this section, the action shall be continued for a time sufficient to prepare and file the brief or memorandum.






Chapter 24.45. - REGULATION OF LOBBYING

Article 01 - LEGISLATIVE DECLARATION OF PURPOSE

Sec. 24.45.010. - [Repealed, Sec. 1 ch 167 SLA 1976].

Repealed or Renumbered



Sec. 24.45.011. - Purpose.

The legislature finds and declares that the operation of responsible representative democracy requires that the fullest opportunity be afforded to the people to petition their government for the redress of grievances and to express freely to individual members of the legislature, to its committees, and to officials of the executive branch, their opinions on pending legislation or administrative actions; and that the people are entitled to know the identity, income, expenditures, and activities of those persons who pay, are paid or reimbursed for expenses, or who make expenditures or other payments in an effort to influence legislative or administrative action.



Sec. 24.45.020. - [Repealed, Sec. 1 ch 167 SLA 1976].

Repealed or Renumbered






Article 02 - ADMINISTRATION

Sec. 24.45.021. - Administration.

(a) This chapter shall be administered by the Alaska Public Offices Commission created under AS 15.13.020 (a).

(b) The commission shall adopt regulations under AS 44.62 (Administrative Procedure Act) to implement the provisions of this chapter.



Sec. 24.45.030. - [Repealed, Sec. 1 ch 167 SLA 1976].

Repealed or Renumbered



Sec. 24.45.031. - Powers and duties.

(a) In addition to its other duties under this chapter, the commission shall

(1) prescribe the forms for registration, reports, statements, notices, and other documents required by this chapter;

(2) prepare and publish instructions setting out the methods of accounting, bookkeeping, and preservation of records required to facilitate compliance with and enforcement of this chapter and explaining the duties of persons subject to the provisions of this chapter; the instructions shall be updated periodically;

(3) provide assistance to persons in complying with the provisions of this chapter;

(4) prepare and publish a biennial report of its activities, findings, and recommendations under this chapter, which shall be made available to the governor, legislature, and to the public by February 1 of each odd-numbered calendar year; the commission shall notify the legislature that the report is available;

(5) report suspected violations of this chapter to the attorney general.

(b) The commission may

(1) hold hearings and conduct investigations into compliance with the provisions of this chapter;

(2) in conjunction with (1) of this subsection, issue subpoenas, compel the attendance and testimony of witnesses, administer oaths and affirmations, and require the production of books, papers, records, documents, or other items material to the commission's duties or powers under this chapter;

(3) prepare, publish, and make available to the public, periodic, but at least biannually, summaries of the statements and reports received; these summaries shall list separately individual lobbyists and employers of lobbyists.






Article 03 - DISCLOSURE: REGISTRATION AND REPORTS

Sec. 24.45.040. - [Repealed, Sec. 1 ch 167 SLA 1976].

Repealed or Renumbered



Sec. 24.45.041. - Registration.

(a) Before engaging in lobbying, a lobbyist shall file a registration statement on a form prescribed by the commission.

(b) The registration form prescribed by the commission must include

(1) the lobbyist's full name and complete permanent residence and business address and telephone number, as well as any temporary residential and business address and telephone number in the state capital during a legislative session;

(2) the full name and complete address of each person by whom the lobbyist is retained or employed;

(3) whether the person from whom the lobbyist receives compensation employs the person solely as a lobbyist or whether the person is a regular employee performing other services for the employer that include but are not limited to the influencing of legislative or administrative action;

(4) the nature or form of the lobbyist's compensation for engaging in lobbying, including salary, fees, or reimbursement for expenses received in consideration for, or directly in support of or in connection with, the influencing of legislative or administrative action;

(5) a general description of the subjects or matters on which the registrant expects to lobby or to engage in the influencing of legislative or administrative action;

(6) the full name and complete address of the person, if other than the registrant, who has custody of the accounts, books, papers, bills, receipts, and other documents required to be maintained under this chapter;

(7) the identification of a legislator, legislative employee, or public official to whom the lobbyist is married or who is the domestic partner of the lobbyist; in this paragraph, "domestic partner" has the meaning given in AS 39.50.200 (a).

(c) At the option of the registrant, the registration form may be accompanied by four two and one-half inch by two and one-half inch black and white photographs of the lobbyist. The photographs may not be more than five years old. These photographs shall be included in the directory published under (e) of this section.

(d) If a change occurs in any of the information contained in a registration statement filed under (a) of this section, or in any accompanying document, an appropriate amendment shall be filed with the commission within 10 days after the change.

(e) Within 45 days after the convening of each regular session of the legislature, the commission shall publish a directory of registered lobbyists, containing the information prescribed in (b) of this section for each lobbyist and the photograph, if any, furnished by a lobbyist under (c) of this section. From time to time thereafter the commission shall publish those supplements to the directory that in the commission's judgment may be necessary. The directory shall be made available to public officials and to the public at the following locations: a public place adjacent to the legislative chambers in the state capitol building, the office of the lieutenant governor, the legislative reference library of the Legislative Affairs Agency, and the commission's central office.

(f) Each lobbyist shall renew the registration annually by filing a new registration statement together with a new authorization to act as a lobbyist before engaging in lobbying. The lobbyist also shall file any reports or statements the lobbyist has failed to file for a previous reporting period. The commission may not renew lobbying credentials until this provision is complied with.

(g) An application for registration as a lobbyist under (a) of this section or for renewal of a registration under (f) of this section is subject to a fee of $250. The commission may not accept an application for registration or renew a registration until the fee is paid. This subsection does not apply to a volunteer lobbyist under AS 24.45.161 or a representational lobbyist under regulations of the commission.

(h) Upon request of the commission, information required under this section shall be submitted electronically.



Sec. 24.45.050. - [Repealed, Sec. 1 ch 167 SLA 1976].

Repealed or Renumbered



Sec. 24.45.051. - Reports.

Each lobbyist registered under AS 24.45.041 shall file with the commission a report concerning the lobbyist's activities during each reporting period prescribed in AS 24.45.081 , so long as the lobbyist continues to engage in lobbying activities. The report shall be made on a form prescribed by the commission and filed in accordance with AS 24.45.071 and 24.45.081. Upon request of the commission, information required under this section shall be submitted electronically. The report also must include any changes in the information required to be supplied under AS 24.45.041 (b) and the following information for the reporting period, as applicable:

(1) the source of income, as defined in AS 39.50.200 (a) and the monetary value of all payments, including but not limited to salary, fees, and reimbursement of expenses, received in consideration for or directly or indirectly in support of or in connection with influencing legislative or administrative action, and the full name and complete address of each person from whom amounts or things of value have been received and the total monetary value received from each person;

(2) the aggregate amount of disbursements or expenditures made or incurred during the period in support of or in connection with influencing legislative or administrative action by the lobbyist, or on behalf of the lobbyist by the lobbyist's employer in the following categories:

(A) food and beverages;

(B) living accommodations;

(C) travel;

(3) the date and nature of any gift exceeding $100 in value made to a public official and the full name and official position of that person;

(4) the name and official position of each public official, and the name of each member of the immediate family of any of these officials, with whom the lobbyist has engaged in an exchange of money, goods, services, or anything of more than $100 in value and the nature and date of each of these exchanges and the monetary values exchanged;

(5) the name and address of any business entity in which the lobbyist knows or has reason to know that a public official is a proprietor, partner, director, officer or manager, or has a controlling interest, and whom the lobbyist has engaged in an exchange of money, goods, services, or anything of value and the nature and date of each exchange and the monetary value exchanged if the total value of these exchanges is $100 or more in a calendar year; and

(6) a notice of termination if the lobbyist has ceased the lobbying activity that required registration under this chapter and if this report constitutes the final report of the lobbyist's activities.



Sec. 24.45.060. - [Repealed, Sec. 1 ch 167 SLA 1976].

Repealed or Renumbered



Sec. 24.45.061. - Reports by employers of lobbyists.

(a) Within 15 days after employing, retaining, or contracting for the employment or retention of a lobbyist, the person who employs, retains, or who contracts for the services of a lobbyist shall file a statement with the commission authorizing or verifying that employment, retention, or contract for lobbying services.

(b) A person who employs, retains, or who contracts for the services of one or more lobbyists, whether independently or jointly with other persons, and who directly or indirectly makes payments to influence legislative or administrative action shall file a quarterly report containing

(1) the full name, complete business address and telephone number of the person making the report;

(2) information sufficient to identify the nature and interests of the person making the report;

(3) the total amount of payments made to influence legislative or administrative action during the period, and the name and address of each person to whom these payments have been made during the period by the maker of the report, together with the date and amount;

(4) the date and nature of any gift exceeding $100 in value made to any public official and the full name and official position of the recipient of each gift;

(5) a general description of the legislative or administrative action that the person making the report has attempted to influence;

(6) the name of each lobbyist employed or retained by the person making the report, together with the total amount paid to each lobbyist and the portion of that amount, if any, that was paid for specific purposes, including salary, fees, and reimbursement for expenses; and

(7) a notice of termination if the person filing a report has ceased employing or retaining a lobbyist registered under this chapter and if this report constitutes the final report of the lobbyist's activities on behalf of the maker of the report.

(c) Upon request of the commission, information required under this section shall be submitted electronically.



Sec. 24.45.070. - [Repealed, Sec. 1 ch 167 SLA 1976].

Repealed or Renumbered



Sec. 24.45.071. - Certification of reports.

Every statement or report required to be filed under this chapter must identify the full name of the person preparing it, the person's complete address and telephone number, and shall be certified as complete and correct, both by the person preparing it and by the person on whose behalf it is filed.



Sec. 24.45.080. - [Repealed, Sec. 1 ch 167 SLA 1976].

Repealed or Renumbered



Sec. 24.45.081. - Reporting periods.

Reports required under this chapter shall be filed during the calendar month following each calendar month during any part of which the legislature was in session and during the month following each calendar quarter when the legislature was not in session. However, if a lobbyist registered under this chapter has declared that the lobbyist seeks only to influence administrative action and not legislative action the lobbyist need only file a report required under this chapter for each calendar quarter. The period covered shall be the calendar month or the calendar quarter, as applicable, and shall in any event cover the period from the date of the last report filed under this chapter to the date of the end of the calendar month or quarter, as applicable, for which the report is being filed. The period covered shall not include any months covered in previous reports filed by the same person. When total amounts are required to be reported, totals shall be stated both for the period covered by the statement and for the entire calendar year to date.



Sec. 24.45.090. - [Repealed, Sec. 1 ch 167 SLA 1976].

Repealed or Renumbered



Sec. 24.45.091. - Publication of reports.

Copies of the statements and reports filed under this chapter shall be made available to the public at the commission's central office, the office of the lieutenant governor, the legislative reference library of the Legislative Affairs Agency, and at the commission's district offices prescribed in AS 15.13.020 (j) as soon as practicable after each reporting period.



Sec. 24.45.100. - [Repealed, Sec. 1 ch 167 SLA 1976].

Repealed or Renumbered



Sec. 24.45.101. - Public records.

Statements and reports filed under this chapter are public records and shall be available for public inspection and copying during normal business hours at the expense of the person requesting copies; however, the charge for copying may not exceed actual cost to the commission.



Sec. 24.45.110. - [Repealed, Sec. 1 ch 167 SLA 1976].

Repealed or Renumbered



Sec. 24.45.111. - Preservation of records.

(a) A person required to register or report as a lobbyist shall preserve all accounts, bills, receipts, books, papers, and documents necessary to substantiate the reports required to be made and filed under this chapter for a period of at least one year from the date of the filing of the report containing these items. These accounts, bills, receipts, books, papers, and other documents shall be made available for inspection by the commission, or members of its staff, at any time. If a lobbyist is required under the terms of the lobbyist's employment contract to turn any records over to the employer, responsibility for the preservation of these records under this section rests with the employer.

(b) The commission shall preserve the statements and reports required to be filed under this chapter for a period of six years from the date of filing. If the commission's central office is not in the state capital, copies of all statements and reports filed under this chapter shall be maintained in an office established by the commission in the state capital or in the office of the lieutenant governor.



Sec. 24.45.116. - Disclosure of contributions.

A civic league or organization shall report the total amount of contributions received for the reporting period and, for any contribution over $100, the name of the contributor and the amount contributed. The civic league or organization may establish a separate fund to account for receipts and expenditures arising out of activities to influence legislative action. Reports shall be made on a form provided by the commission on February 10, April 25, and July 10 of each year, listing contributions received during the period that ended 10 days earlier. Upon request of the commission, information required under this section shall be submitted electronically.






Article 04 - ENFORCEMENT

Sec. 24.45.120. - [Repealed, Sec. 1 ch 167 SLA 1976].

Repealed or Renumbered



Sec. 24.45.121. - Prohibitions.

(a) A lobbyist may not

(1) engage in any activity as a lobbyist before registering under AS 24.45.041;

(2) do anything with the intent of placing a public official under personal obligation to the lobbyist or to the lobbyist's employer;

(3) intentionally deceive or attempt to deceive any public official with regard to any material fact pertinent to pending or proposed legislative or administrative action;

(4) cause or influence the introduction of a legislative measure solely for the purpose of thereafter being employed to secure its passage or its defeat;

(5) cause a communication to be sent to a public official in the name of any fictitious person or in the name of any real person, except with the consent of that person;

(6) accept or agree to accept any payment in any way contingent upon the defeat, enactment, or outcome of any proposed legislative or administrative action;

(7) serve as a member of a state board or commission, if the lobbyist's employer may receive direct economic benefit from a decision of that board or commission;

(8) serve as a campaign manager or director, serve as a campaign treasurer or deputy campaign treasurer on a finance or fund-raising committee, host a fund-raising event, directly or indirectly collect contributions for, or deliver contributions to, a candidate, or otherwise engage in the fund-raising activity of a legislative campaign or campaign for governor or lieutenant governor if the lobbyist has registered, or is required to register, as a lobbyist under this chapter, during the calendar year; this paragraph does not apply to a representational lobbyist as defined in the regulations of the Alaska Public Offices Commission, and does not prohibit a lobbyist from making personal contributions to a candidate as authorized by AS 15.13 or personally advocating on behalf of a candidate;

(9) offer, solicit, initiate, facilitate, or provide to or on behalf of a person covered by AS 24.60, during a legislative session, a gift, other than food or beverage for immediate consumption, except for tickets to a charity event described in AS 24.60.080 (c)(10);

(10) make or offer a gift or a campaign contribution whose acceptance by the person to whom it is offered would violate AS 24.60.

(b) A person may not employ for pay or any consideration, or pay or agree to pay consideration to, a person to lobby who is not registered under AS 24.45.041 unless that person registers and that person does in fact so register before engaging in lobbying.

(c) A former member of the legislature may not engage in activity as a lobbyist before the legislature for a period of one year after the former member has left the legislature. This subsection does not prohibit a former member from acting as a volunteer lobbyist described in AS 24.45.161 (a)(1) or a representational lobbyist as defined under regulations of the commission.



Sec. 24.45.130. - [Repealed, Sec. 1 ch 167 SLA 1976].

Repealed or Renumbered



Sec. 24.45.131. - Examination of statements, reports.

(a) The commission or its staff shall examine each statement or report filed under this chapter within 10 days after the date it is filed. A person required to file a statement or report under this chapter shall be notified immediately if

(1) it appears that the person has failed to file a statement or report as required by law or that the statement or report filed does not conform to the requirements of this chapter; or

(2) a written complaint is filed with the commission by any qualified voter alleging that a statement or report filed with the commission does not conform to the requirements of this chapter, or to the truth, or that a person subject to the provisions of this chapter has failed to file a statement or report in the manner prescribed by this chapter.

(b) The commission shall conduct an investigation, and may thereafter conduct a hearing, into an allegation under (a)(2) of this section.

(c) The commission shall report any suspected violations of this chapter to the attorney general, to a district attorney in the judicial district where the alleged violation occurred, or to a grand jury.



Sec. 24.45.140. - [Repealed, Sec. 1 ch 167 SLA 1976].

Repealed or Renumbered



Sec. 24.45.141. - Civil penalty: Late registration, filing of required statements or reports.

A person who fails to register or to file a properly completed and certified report or statement, as applicable, within the time required by this chapter is subject to a civil penalty of not more than $10 a day for each day the delinquency continues as determined by the commission subject to right of appeal to the superior court. An affidavit stating facts in mitigation may be submitted to the commission by a person against whom a civil penalty is assessed. However, the imposition of the penalties prescribed in this section or in AS 24.45.151 does not excuse the lobbyist or employer of a lobbyist from filing statements or reports required by this chapter.



Sec. 24.45.150. - [Repealed, Sec. 1 ch 167 SLA 1976].

Repealed or Renumbered



Sec. 24.45.151. - Criminal penalties.

(a) An individual who knowingly violates any provision of this chapter, whether acting for oneself, on behalf of an employer, or in concert with other persons, is, upon conviction, punishable by a fine of not more than $1,000, or by imprisonment for not more than one year, or by both.

(b) An individual who knowingly causes, participates in, aids, abets, ratifies, or confirms any violation of a provision of this chapter is, upon conviction, punishable by a fine of not more than $1,000, or by imprisonment for not more than one year, or by both.

(c) A person, other than an individual, who knowingly violates any provision of this chapter, whether acting for oneself, on behalf of an employer, or in concert with other persons, or who knowingly causes, participates in, aids, abets, ratifies, or confirms any violation of a provision of this chapter is, upon conviction, punishable by a fine of not more than $10,000 for each offense.

(d) A person who knowingly makes a false or misleading report or statement required under this chapter is, upon conviction, punishable by a fine of not more than $1,000, or by imprisonment for not more than one year, or by both.






Article 05 - GENERAL PROVISIONS

Sec. 24.45.161. - Exemptions.

(a) This chapter does not apply to

(1) an individual

(A) who lobbies without payment of compensation or other consideration and makes no disbursement or expenditure for or on behalf of a public official to influence legislative or administrative action other than to pay the individual's reasonable personal travel and living expenses; and

(B) who limits lobbying activities to appearances before public sessions of the legislature, or its committees or subcommittees, or to public hearings or other public proceedings of state agencies;

(2) an elected or appointed state or municipal public officer or an employee of the state or a municipality acting in an official capacity or within the scope of employment;

(3) any newspaper or other periodical of general circulation, book publisher, radio or television station (including an individual who owns, publishes, or is employed by that newspaper or periodical, radio or television station) that publishes news items, editorials, or other comments, or paid advertisements, that directly or indirectly urge legislative or administrative action if the newspaper, periodical, book publisher, radio or television station, or individual engages in no further or other activities in connection with urging or advocating legislative or administrative action other than to appear before public sessions of the legislature, or its committees or subcommittees, or public hearings or other public proceedings of state agencies;

(4) a person who appears before the legislature or either house, or standing, special, or interim committee, in response to an invitation issued under (c) of this section.

(b) Nothing in this chapter may be construed as prohibiting or affecting the rendering of professional services in drafting legislative measures or in advising clients and in rendering opinions as to the construction or effect of proposed or pending legislative or administrative action when these professional services are not otherwise connected with influencing or attempting to influence legislative or administrative action. Nor does anything in this chapter prevent members of the legislature from discussing with constituents the advisability of passing legislation then pending before, or proposed to be presented to, the legislature.

(c) Either house of the legislature by resolution, or both houses of the legislature by concurrent resolution, may invite a person to appear to speak before the legislature or either house with reference to any pending matter. A standing, special, or interim committee of either house of the legislature may, upon the concurrence of a majority of its members, extend an invitation to any person to appear before the committee to give information in regard to, or explain, any matter pending before the committee.

(d) An individual exempt from this chapter under (a)(1) of this section may, at the individual's option, register and report under this chapter.



Sec. 24.45.171. - Definitions.

In this chapter

(1) "administrative action" means the proposal, drafting, development, consideration, amendment, adoption, approval, promulgation, issuance, modification, rejection, or postponement by any state agency of any rule or regulation, or any other quasi-legislative or quasi-judicial action or proceeding whether or not governed by AS 44.62 (Administrative Procedure Act); "administrative action" does not include

(A) a proceeding or an action to determine the rights or duties of a person under existing statutes, regulations, or policies;

(B) the issuance, amendment, or revocation of a permit, license, or entitlement for use under existing statutes, regulations, or policies by the agency authorized to issue, amend, or revoke the permit, license, or entitlement for use;

(C) the enforcement of compliance with existing law or the imposition of sanctions for a violation of existing law;

(D) procurement activity, including the purchase or sale of property, goods, or services by the agency or the award of a grant contract;

(E) the issuance of, or ensuring compliance with, an opinion or activity related to a collective bargaining agreement including negotiating or enforcing the agreement;

(2) "agency" means a state department, division, commission, board, office, bureau, institution, corporation, authority, organization, committee, council or board in the executive branch, or independent of the executive branch, of state government;

(3) "commission" means the Alaska Public Offices Commission;

(4) "communicate directly" means to speak with a legislator, legislative employee, or public official;

(A) by telephone;

(B) by two-way electronic communication; or

(C) in person;

(5) "gift"

(A) means any payment to the extent that consideration of equal or greater value is not received;

(B) includes but is not limited to

(i) a loan, loan guarantee, forgiveness of a loan, payment of a loan by a third party, or an enforceable promise to make a payment except when full and adequate consideration is received;

(ii) the purchase of tickets for travel or for entertainment events; and

(iii) the granting of discounts or rebates for goods or services not extended to the public generally;

(C) does not include

(i) informational or promotional materials, including but not limited to books, reports, pamphlets, calendars, or periodicals; however, payments for travel or reimbursement for expenses may not be considered "informational material";

(ii) food and beverages consumed in places of public accommodation;

(6) "immediate family" means the spouse and dependent children of an individual;

(7) "individual" means a natural person;

(8) "influencing legislative or administrative action" means to communicate directly for the purpose of introducing, promoting, advocating, supporting, modifying, opposing, or delaying or seeking to do the same with respect to any legislative or administrative action;

(9) "legislative action" means the preparation, research, drafting, introduction, consideration, modification, amendment, approval, passage, enactment, defeat, or rejection of any bill, resolution, amendment, motion, report, nomination, appointment, or other matter by the legislature, or by a standing, interim, or special committee of the legislature, or by a member or employee of the legislature acting in an official capacity; it includes, but is not limited to, the action of the governor in approving or vetoing a bill or the action of the legislature in considering, overriding, or sustaining that veto and the action of the legislature in considering, confirming, or rejecting an executive appointment of the governor;

(10) "lobbyist" means a person who

(A) engages in the business, occupation, or profession of influencing legislative or administrative action; or

(B) receives wages or other economic consideration, including reimbursement of travel and living expenses, to communicate directly with any public official

(i) for the express purpose of influencing legislative or administrative action; and

(ii) during more than 40 hours in any 30-day period in one calendar year;

(11) "payment" means the disbursement, distribution, transfer, loan, advance, deposit, gift, or other rendering or tendering of money, property, goods, or services or anything else of value;

(12) "payment to influence legislative or administrative action" means any of the following:

(A) a direct or indirect payment to a lobbyist whether for salary, fee, compensation for expenses, or any other purpose, by a person employing, retaining, or contracting for the services of the lobbyist separately or jointly with other persons;

(B) a payment in support of or assistance to a lobbyist or the lobbyist's activities, including but not limited to the direct payment of expenses incurred at the request or suggestion of the lobbyist;

(C) a payment that directly benefits a public official or a member of the immediate family of that official;

(D) a payment, including compensation, payment, or reimbursement for the services, time, or expenses of an employee for or in connection with direct communication with a public official;

(E) a payment for or in connection with soliciting or urging other persons to enter into direct communication with a public official;

(F) a payment or reimbursement for expenses in the categories set out in AS 24.45.051 (2);

(13) "person", in addition to the terms set out in AS 01.10.060 includes a labor union; and

(14) "public official" or "public officer" means a public official as defined in AS 39.50.200 (a), a member of the legislature, or a legislative director as defined in AS 24.60.990 (a); however, it does not include a judicial officer or an elected or appointed municipal officer.



Sec. 24.45.181. - Short title.

This chapter may be cited as the Regulation of Lobbying Act.









Chapter 24.50. - STUDENT GUESTS OF LEGISLATURE

Sec. 24.50.010. - Annual student guests.

The legislature may each year while in session serve as host to one member of each high school in the state for a stay of one week in the capital to observe and learn the legislative process.



Sec. 24.50.020. - Selection by schools.

Each high school of the state may annually and before the end of the calendar year select one member of its student body as a legislative guest.



Sec. 24.50.030. - Arrangements.

When the representative has been selected under AS 24.50.020 , the principal of the school shall certify the selection to the legislative council. The legislative council is responsible for making all necessary administrative and fiscal arrangements for the transportation and housing of the selected students in coordination with the principals. Funds for the transportation, housing, and meals of the students shall be included in the general appropriation for legislative expenses as budgeted for by the legislative council.



Sec. 24.50.040. - Essay contest.

Before leaving the state capital, each legislative guest shall prepare and submit to the director of the Legislative Affairs Agency a paper of not less than 1,000 words entitled "The Legislature Should . . . . . . . . . .". Each paper shall be examined and judged as to content by the governor, the president of the senate, the speaker of the house of representatives, the minority leader of the senate, and the minority leader of the house. The author of the paper determined best by majority vote shall receive a one-year scholarship to the University of Alaska.






Chapter 24.55. - OFFICE OF THE OMBUDSMAN

Article 01 - ORGANIZATION

Sec. 24.55.010. - Office of the ombudsman.

There is created in the legislative branch of the state the office of the ombudsman.



Sec. 24.55.020. - Appointment of the ombudsman.

(a) A candidate for appointment as the ombudsman shall be nominated by the ombudsman selection committee composed of three members of the senate appointed by the president of the senate and three members of the house of representatives appointed by the speaker of the house. One member of the minority party caucus in each house shall be appointed to the selection committee.

(b) The ombudsman selection committee shall examine persons to serve as ombudsman regarding their qualifications and ability and shall place the name of the person selected in nomination. The appointment is effective if the nomination is approved by a roll call vote of two-thirds of the members of the legislature in joint session and approved by the governor. However, the governor may veto the appointment and return it, with a statement of objections, to the legislature. Upon receipt of a veto message the legislature shall meet immediately in joint session and reconsider approval of the vetoed appointment. The vetoed appointment becomes effective by an affirmative vote of two-thirds of the membership of the legislature in joint session. The vote on the appointment and on reconsideration of a vetoed appointment shall be entered in the journals of both houses.

(c) The appointment of the ombudsman becomes effective if, while the legislature is in session, the governor neither approves nor vetoes it within 15 days, Sundays excepted, after its delivery to the governor. If the legislature is not in session and the governor neither approves nor vetoes the appointment within 20 days, Sundays excepted, after its delivery to the governor, the appointment becomes effective.



Sec. 24.55.030. - Qualifications; prohibition against political activity.

(a) A person may not serve as ombudsman

(1) within one year of the last day on which the person served as a member of the legislature;

(2) while the person is a candidate for or holds any other national, state, or municipal office; nor may the ombudsman become a candidate for national, state, or municipal office until one year has elapsed from the date the ombudsman vacates the office of ombudsman;

(3) while the person is engaged in any other occupation for which the person receives compensation;

(4) unless the person is at least 21 years of age and is a qualified voter who has been a resident of the state for at least three years.

(b) It is essential that the nonpartisan nature, integrity, and impartiality of the ombudsman's functions and services be maintained. The ombudsman and members of the staff of the ombudsman may not join, support, or otherwise participate in a partisan political organization, faction, or activity, including but not limited to the making of political contributions. However, this subsection does not restrict the ombudsman or members of the staff of the ombudsman from expressing private opinion, registering as to party, or voting.



Sec. 24.55.040. - Term of office.

(a) The term of office of the ombudsman is five years. An ombudsman may be reappointed but may not serve for more than three terms.

(b) If the term of an ombudsman expires without the appointment of a successor under this chapter, the incumbent ombudsman may continue in office until a successor is appointed. If the ombudsman dies, resigns, becomes ineligible to serve, or is removed or suspended from office, the person appointed as acting ombudsman under AS 24.55.070 (a) serves until a new ombudsman is appointed for a full term.



Sec. 24.55.050. - Removal.

The legislature, by a concurrent resolution adopted by a roll call vote of two-thirds of the members in each house entered in the journal, may remove or suspend the ombudsman from office, but only for neglect of duty, misconduct, or disability.



Sec. 24.55.060. - Compensation.

The ombudsman is entitled to receive an annual salary equal to Step A, Range 26 on the salary schedule set out in AS 39.27.011 (a) for Juneau.



Sec. 24.55.070. - Staff and delegation.

(a) The ombudsman shall appoint a person to serve as acting ombudsman in the absence of the ombudsman. The ombudsman shall also appoint assistants and clerical personnel necessary to carry out the provisions of this chapter.

(b) The ombudsman may delegate to the assistants any of the ombudsman's duties except those specified in AS 24.55.190 and 24.55.200; however, during the ombudsman's absence from the principal business offices, the ombudsman may delegate the duties specified in AS 24.55.190 and 24.55.200 to the acting ombudsman for the duration of the absence. The duties specified in AS 24.55.190 and 24.55.200 shall be performed by the acting ombudsman when serving under AS 24.55.040(b).

(c) The ombudsman and the staff appointed by the ombudsman are in the exempt service under AS 39.25.110 and are not subject to the employment policies under AS 24.10 or AS 24.20.



Sec. 24.55.080. - Office facilities and administration.

(a) Subject to restrictions and limitations imposed by the executive director of the Legislative Affairs Agency, the administrative facilities and services of the Legislative Affairs Agency, including computer, data processing, and teleconference facilities, may be made available to the ombudsman to be used in the management of the office of the ombudsman and to carry out the purposes of this chapter.

(b) The salary and benefits of the ombudsman and the permanent staff of the ombudsman shall be paid through the same procedures used for payment of the salaries and benefits of other permanent legislative employees.

(c) The ombudsman shall submit a budget for each fiscal year to the Alaska Legislative Council and the council shall annually submit an estimated budget to the governor for information purposes in the preparation of the executive budget. After reviewing and approving, with or without modifications, the budget submitted by the ombudsman, the council shall submit the approved budget to the finance committees of the legislature.



Sec. 24.55.090. - Procedure.

(a) The ombudsman shall, by regulations adopted under AS 44.62 (Administrative Procedure Act), establish procedures for receiving and processing complaints, conducting investigations, reporting findings, and ensuring that confidential information obtained by the ombudsman in the course of an investigation will not be improperly disclosed.

(b) The ombudsman may not charge fees for the submission or investigation of complaints.






Article 02 - JURISDICTION AND INITIATION OF INVESTIGATIONS

Sec. 24.55.100. - Jurisdiction.

(a) The ombudsman has jurisdiction to investigate the administrative acts of agencies.

(b) The ombudsman may exercise the ombudsman's powers without regard to the finality of an administrative act.



Sec. 24.55.110. - Investigation of complaints.

The ombudsman shall investigate any complaint that is an appropriate subject for investigation under AS 24.55.150 , unless the ombudsman reasonably believes that

(1) there is presently available an adequate remedy for the grievance stated in the complaint;

(2) the complaint relates to a matter that is outside the jurisdiction of the ombudsman;

(3) the complaint relates to an administrative act of which the complainant has had knowledge for an unreasonable length of time before the complaint was submitted;

(4) the complainant does not have a sufficient personal interest in the subject matter of the complaint;

(5) the complaint is trivial or made in bad faith;

(6) the resources of the ombudsman's office are insufficient for adequate investigation.



Sec. 24.55.120. - Investigation on the ombudsman's motion.

Sec. 24.55.120. Investigation on the ombudsman's motion.

The ombudsman may investigate the administrative act of an agency on the ombudsman's own motion if the ombudsman reasonably believes that it is an appropriate subject for investigation under AS 24.55.150 .



Sec. 24.55.130. - Notice to complainant.

(a) If the ombudsman decides not to investigate a complaint, the ombudsman shall inform the complainant of that decision and shall state the reasons.

(b) If the ombudsman decides to investigate a complaint, the ombudsman shall notify the complainant of the decision.

(c) Notice given under this section may be oral but the ombudsman shall state in writing the reasons for not investigating a complaint if requested by the complainant.



Sec. 24.55.140. - Notice to the agency.

If the ombudsman decides to investigate a complaint, the ombudsman shall notify the agency of the intention to investigate unless the ombudsman believes that advance notice will unduly hinder the investigation or make it ineffectual. Notice given under this section may be oral or written, at the discretion of the ombudsman.






Article 03 - INVESTIGATIONS

Sec. 24.55.150. - Appropriate subjects for investigation.

(a) An appropriate subject for investigation by the ombudsman is an administrative act of an agency that the ombudsman has reason to believe might be

(1) contrary to law;

(2) unreasonable, unfair, oppressive, arbitrary, capricious, an abuse of discretion, or unnecessarily discriminatory, even though in accordance with law;

(3) based on a mistake of fact;

(4) based on improper or irrelevant grounds;

(5) unsupported by an adequate statement of reasons;

(6) performed in an inefficient or discourteous manner; or

(7) otherwise erroneous.

(b) The ombudsman may investigate to find an appropriate remedy.



Sec. 24.55.160. - Investigation procedures.

(a) In an investigation, the ombudsman may

(1) make inquiries and obtain information considered necessary;

(2) enter without notice to inspect the premises of an agency, but only when agency personnel are present;

(3) hold private hearings; and

(4) notwithstanding other provisions of law, have access at all times to records of every state agency, including confidential records, except sealed court records, production of which may only be compelled by subpoena, and except for records of active criminal investigations and records that could lead to the identity of confidential police informants.

(b) The ombudsman shall maintain confidentiality with respect to all matters and the identities of the complainants or witnesses coming before the ombudsman except insofar as disclosures may be necessary to enable the ombudsman to carry out duties and to support recommendations. However, the ombudsman may not disclose a confidential record obtained from an agency.



Sec. 24.55.170. - Powers.

(a) Subject to the privileges that witnesses have in the courts of this state, the ombudsman may compel by subpoena, at a specified time and place, the

(1) appearance and sworn testimony of a person who the ombudsman reasonably believes may be able to give information relating to a matter under investigation; and

(2) production by a person of a record or object that the ombudsman reasonably believes may relate to the matter under investigation.

(b) If a person refuses to comply with a subpoena issued under (a) of this section, the superior court may, on application of the ombudsman, compel obedience by proceedings for contempt in the same manner as in the case of disobedience to the requirements of a subpoena issued by the court or refusal to testify in the court.






Article 04 - PROCEDURE AND REPORTS AFTER INVESTIGATION

Sec. 24.55.180. - Consultation.

Before giving an opinion or recommendation that is critical of an agency or person, the ombudsman shall consult with that agency or person. The ombudsman may make a preliminary opinion or recommendation available to the agency or person for review, but the preliminary opinion or recommendation is confidential and may not be disclosed to the public by the agency or person.



Sec. 24.55.190. - Procedure after investigation.

(a) The ombudsman shall report the opinion and recommendations of the ombudsman to an agency if the ombudsman finds, after investigation, that

(1) a matter should be further considered by the agency;

(2) an administrative act should be modified or cancelled;

(3) a statute or regulation on which an administrative act is based should be altered;

(4) reasons should be given for an administrative act;

(5) any other action should be taken by the agency;

(6) there are no grounds for action by the agency; or

(7) the agency's act was arbitrary or capricious, constituted an abuse of discretion, or was otherwise erroneous or not in accordance with the law.

(b) The ombudsman may request the agency to notify the ombudsman, within a specified time, of any action taken on the recommendations.

(c) The report provided under (a) of this section is confidential and may not be disclosed to the public by the agency. The ombudsman may disclose the report under AS 24.55.200 only after providing notice that the investigation has been concluded

(1) to the agency; and

(2) if the investigation was conducted in response to a complaint, to the complainant under AS 24.55.210 .



Sec. 24.55.200. - Publication of recommendations.

Within a reasonable amount of time after the ombudsman reports the opinion and recommendations to an agency the ombudsman may present the opinion and recommendations to the governor, the legislature, a grand jury, the public or any of these. The ombudsman shall include with the opinion any reply made by the agency.



Sec. 24.55.210. - Notice to the complainant.

After a reasonable time has elapsed, the ombudsman shall notify the complainant of the actions taken by the ombudsman and by the agency.



Sec. 24.55.220. - Misconduct by agency personnel.

If the ombudsman believes there is a breach of duty or misconduct by an officer or employee of an agency in the conduct of the officer's or employee's official duties, the ombudsman shall refer the matter to the chief executive officer of the agency or, when appropriate, to a grand jury or to another appropriate official or agency.






Article 05 - MISCELLANEOUS

Sec. 24.55.230. - Annual report.

The ombudsman shall submit to the public an annual report of the ombudsman's activities under this chapter and notify the legislature that the report is available.



Sec. 24.55.240. - Judicial review.

A proceeding or decision of the ombudsman may be reviewed in superior court only to determine if it is contrary to the provisions of this chapter.



Sec. 24.55.250. - Immunity of the ombudsman.

A civil action may not be brought against the ombudsman or a member of the ombudsman's staff for anything done, said, or omitted in performing the ombudsman's duties or responsibilities under this chapter.



Sec. 24.55.260. - Ombudsman's privilege not to testify.

Sec. 24.55.260. Ombudsman's privilege not to testify.

The ombudsman and the staff of the ombudsman may not testify in a court regarding matters coming to their attention in the exercise or purported exercise of their official duties except as may be necessary to enforce the provisions of this chapter.



Sec. 24.55.270. - Letters to or from ombudsman.

A letter to the ombudsman from a person held in custody by an agency shall be forwarded immediately, unopened, to the ombudsman. A letter from the ombudsman to a person held in custody by an agency shall be delivered immediately, unopened, to the person.



Sec. 24.55.275. - Contract procedures.

The ombudsman shall adopt by regulation procedures consistent with AS 36.30 to be followed by the office of the ombudsman in contracting for services. However, the procedure for requests for proposals does not apply to contracts for investigations under AS 24.55.100 , and the office of the ombudsman shall comply with AS 36.30.170 (b).



Sec. 24.55.280. - Time for judicial review of agency action.

This chapter in no way extends the time limit in which judicial review of agency action must be sought.



Sec. 24.55.290. - Penalty.

A person who wilfully hinders the lawful actions of the ombudsman or the staff of the ombudsman, or who wilfully refuses to comply with their lawful demands, or who wilfully violates AS 24.55.270 , is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $1,000.






Article 06 - GENERAL PROVISIONS

Sec. 24.55.300. - Administrative Procedure Act.

The administrative acts of the ombudsman are not subject to the provisions of AS 44.62 (Administrative Procedure Act), except as provided in AS 24.55.090 .



Sec. 24.55.310. - Conflict of interest. [Repealed, Sec. 42 ch 127 SLA 1992].

Repealed or Renumbered



Sec. 24.55.320. - Municipalities and school districts.

A municipality or school district may elect to become subject to the jurisdiction of the ombudsman appointed under this chapter. If a municipality or school district so elects, it shall notify the ombudsman of that election and shall thereafter be considered an agency for the purposes of this chapter. If a municipality or school district subjects itself to the jurisdiction of the ombudsman, the municipality or school district shall pay its pro rata share of the cost of the operation of the office of the ombudsman based on the number of complaints or the case load emanating from that municipality or school district, as prescribed by the ombudsman. If a municipality or school district elects to remove itself from the jurisdiction of the ombudsman, it shall notify the ombudsman of that election and shall not thereafter be considered an agency for the purposes of this chapter. A municipality that elects to become subject to the jurisdiction of the ombudsman or to remove itself from that jurisdiction must do so by ordinance. A school district that elects to become subject to the jurisdiction of the ombudsman or to remove itself from that jurisdiction must do so by resolution.



Sec. 24.55.330. - Definitions.

In this chapter

(1) "administrative act" means an action, omission, decision, recommendation, practice, policy, or procedure of an agency, but does not include the preparation or presentation of legislation or the substantive content of a judicial order, decision, or opinion;

(2) "agency" includes a department, office, institution, corporation, authority, organization, commission, committee, council, or board of a municipality or in the executive, legislative, or judicial branches of the state government, and a department, office, institution, corporation, authority, organization, commission, committee, council, or board of a municipality or of the state government independent of the executive, legislative, and judicial branches; it also includes an officer, employee, or member of an "agency" acting or purporting to act in the exercise of official duties, but does not include the governor, lieutenant governor, a member of the legislature, justice of the supreme court, judge of the court of appeals, a superior court judge, district court judge, magistrate, member of a city council or borough assembly, elected city or borough mayor, or a member of an elected school board;

(3) "record" means a document, paper, memorandum, book, letter, file, drawing, map, plat, photo, photographic file, motion picture, film, microfilm, microphotograph, exhibit, magnetic or paper tape, punched card, or other item developed or received under law or in connection with the transaction of official business, but does not include an attorney's work product, material that is confidential as a privileged communication between an attorney and client under rules adopted by the supreme court, or confidential oil and gas geological and geophysical data.



Sec. 24.55.340. - Short title.

This chapter may be cited as The Ombudsman Act.









Chapter 24.60. - STANDARDS OF CONDUCT

Article 01 - PURPOSE AND APPLICABILITY

Sec. 24.60.010. - Legislative findings and purpose.

The legislature finds that

(1) high moral and ethical standards among public servants in the legislative branch of government are essential to assure the trust, respect, and confidence of the people of this state;

(2) a fair and open government requires that legislators and legislative employees conduct the public's business in a manner that preserves the integrity of the legislative process and avoids conflicts of interest or even appearances of conflicts of interest;

(3) the public's commitment to a part-time citizen legislature requires legislators be drawn from all parts of society and the best way to attract competent people is to acknowledge that they provide their time and energy to the state, often at substantial personal and financial sacrifice;

(4) a part-time citizen legislature implies that legislators are expected and permitted to earn outside income and that the rules governing legislators' conduct during and after leaving public service must be clear, fair, and as complete as possible; the rules, however, should not impose unreasonable or unnecessary burdens that will discourage citizens from entering or staying in government service;

(5) in order for the rules governing conduct to be respected both during and after leaving public service, the code must be administered fairly without bias or favoritism;

(6) no code of conduct, however comprehensive, can anticipate all situations in which violations may occur nor can it prescribe behaviors that are appropriate to every situation; in addition, laws and regulations regarding ethical responsibilities cannot legislate morality, eradicate corruption, or eliminate bad judgment;

(7) compliance with a code of ethics is an individual responsibility; thus all who serve the legislature have a solemn responsibility to avoid improper conduct and prevent improper behavior by colleagues and subordinates;

(8) the purpose of this chapter is to establish standards of conduct for state legislators and legislative employees and to establish the Select Committee on Legislative Ethics to consider alleged violations of this chapter and to render advisory opinions to persons affected by this chapter.



Sec. 24.60.020. - Applicability; relationship to common law and other laws.

(a) Except as otherwise provided in this subsection, this chapter applies to a member of the legislature, to a legislative employee, and to public members of the committee. This chapter does not apply to

(1) a former member of the legislature or to a person formerly employed by the legislative branch of government unless the provision specifically states that it applies;

(2) a person elected to the legislature who at the time of election is not a member of the legislature.

(b) The provisions of this chapter specifically supersede the provisions of the common law relating to legislative conflict of interest that may apply to a member of the legislature or a legislative employee. This chapter does not supersede or repeal provisions of the criminal laws of the state. This chapter does not exempt a person from applicable provisions of another law unless the law is expressly superseded or incompatibly inconsistent with the specific provisions of this chapter.






Article 02 - STANDARDS OF CONDUCT

Sec. 24.60.030. - Prohibitions related to conflicts of interest and unethical conduct.

(a) A legislator or legislative employee may not

(1) solicit, agree to accept, or accept a benefit other than official compensation for the performance of public duties; this paragraph may not be construed to prohibit lawful solicitation for and acceptance of campaign contributions or the acceptance of a lawful gratuity under AS 24.60.080;

(2) use public funds, facilities, equipment, services, or another government asset or resource for a nonlegislative purpose, for involvement in or support of or opposition to partisan political activity, or for the private benefit of either the legislator, legislative employee, or another person; this paragraph does not prohibit

(A) limited use of state property and resources for personal purposes if the use does not interfere with the performance of public duties and either the cost or value related to the use is nominal or the legislator or legislative employee reimburses the state for the cost of the use;

(B) the use of mailing lists, computer data, or other information lawfully obtained from a government agency and available to the general public for nonlegislative purposes;

(C) telephone or facsimile use that does not carry a special charge;

(D) the legislative council, notwithstanding AS 24.05.190 , from designating a public facility for use by legislators and legislative employees for health or fitness purposes; when the council designates a facility to be used by legislators and legislative employees for health or fitness purposes, it shall adopt guidelines governing access to and use of the facility; the guidelines may establish times in which use of the facility is limited to specific groups;

(E) a legislator from using the legislator's private office in the capital city during a legislative session, and for the 10 days immediately before and the 10 days immediately after a legislative session, for nonlegislative purposes if the use does not interfere with the performance of public duties and if there is no cost to the state for the use of the space and equipment, other than utility costs and minimal wear and tear, or the legislator promptly reimburses the state for the cost; an office is considered a legislator's private office under this subparagraph if it is the primary space in the capital city reserved for use by the legislator, whether or not it is shared with others;

(F) a legislator from use of legislative employees to prepare and send out seasonal greeting cards;

(G) a legislator from using state resources to transport computers or other office equipment owned by the legislator but primarily used for a state function;

(H) use by a legislator of photographs of that legislator;

(I) reasonable use of the Internet by a legislator or a legislative employee except if the use is for election campaign purposes;

(J) a legislator from soliciting, accepting, or receiving a gift on behalf of a recognized, nonpolitical charitable organization in a state facility; or

(K) a legislator from sending any communication in the form of a newsletter to the legislator's constituents, except a communication expressly advocating the election or defeat of a candidate or a newsletter or material in a newsletter that is clearly only for the private benefit of a legislator or a legislative employee;

(3) knowingly seek, accept, use, allocate, grant, or award public funds for a purpose other than that approved by law, or make a false statement in connection with a claim, request, or application for compensation, reimbursement, or travel allowances from public funds;

(4) require a legislative employee to perform services for the private benefit of the legislator or employee at any time, or allow a legislative employee to perform services for the private benefit of a legislator or employee on government time; it is not a violation of this paragraph if the services were performed in an unusual or infrequent situation and the person's services were reasonably necessary to permit the legislator or legislative employee to perform official duties;

(5) use or authorize the use of state funds, facilities, equipment, services, or another government asset or resource for the purpose of political fund raising or campaigning; this paragraph does not prohibit

(A) limited use of state property and resources for personal purposes if the use does not interfere with the performance of public duties and either the cost or value related to the use is nominal or the legislator or legislative employee reimburses the state for the cost of the use;

(B) the use of mailing lists, computer data, or other information lawfully obtained from a government agency and available to the general public for nonlegislative purposes;

(C) telephone or facsimile use that does not carry a special charge;

(D) storing or maintaining, consistent with (b) of this section, election campaign records in a legislator's office;

(E) a legislator from using the legislator's private office in the capital city during a legislative session, and for the 10 days immediately before and the 10 days immediately after a legislative session, for nonlegislative purposes if the use does not interfere with the performance of public duties and if there is no cost to the state for the use of the space and equipment, other than utility costs and minimal wear and tear, or the legislator promptly reimburses the state for the cost; an office is considered a legislator's private office under this subparagraph if it is the primary space in the capital city reserved for use by the legislator, whether or not it is shared with others; or

(F) use by a legislator of photographs of that legislator.

(b) A legislative employee may not on government time assist in political party or candidate activities, campaigning, or fund raising. A legislator may not require an employee to perform an act in violation of this subsection.

(c) Unless approved by the committee, during a campaign period for an election in which the legislator or legislative employee is a candidate, a legislator or legislative employee may not use or permit another to use state funds, other than funds to which the legislator is entitled under AS 24.10.110 , to print or distribute a political mass mailing to individuals eligible to vote for the candidate. In this subsection,

(1) a "campaign period" is the period that

(A) begins 90 days before the date of an election to the board of an electric or telephone cooperative organized under AS 10.25, a municipal election, or a primary election, or that begins on the date of the governor's proclamation calling a special election; and

(B) ends the day after the cooperative election, municipal election, or general or special election;

(2) a mass mailing is considered to be political if it is from or about a legislator, legislative employee, or another person who is a candidate for election or reelection to the legislature or another federal, state, or municipal office or to the board of an electric or telephone cooperative.

(d) A legislator, legislative employee, or another person on behalf of the legislator or legislative employee, or a campaign committee of the legislator or legislative employee, may not distribute or post campaign literature, placards, posters, fund-raising notices, or other communications intended to influence the election of a candidate in an election in public areas in a facility ordinarily used to conduct state government business. This prohibition applies whether or not the election has been concluded. However, a legislator may post, in the legislator's private office, communications related to an election that has been concluded.

(e) A legislator may not directly, or by authorizing another to act on the legislator's behalf,

(1) agree to, threaten to, or state or imply that the legislator will take or withhold a legislative, administrative, or political action, including support or opposition to a bill, employment, nominations, and appointments, as a result of a person's decision to provide or not provide a political contribution, donate or not donate to a cause favored by the legislator, or provide or not provide a thing of value;

(2) state or imply that the legislator will perform or refrain from performing a lawful constituent service as a result of a person's decision to provide or not provide a political contribution, donate or not donate to a cause favored by the legislator, or provide or not provide a thing of value; or

(3) unless required by the Uniform Rules of the Alaska State Legislature, take or withhold official action or exert official influence that could substantially benefit or harm the financial interest of another person with whom the legislator is negotiating for employment.

(f) A legislative employee may not serve in a position that requires confirmation by the legislature. A legislator or legislative employee may serve on a board of an organization, including a governmental entity, that regularly has a substantial interest in the legislative activities of the legislator or employee if the legislator or employee discloses the board membership to the committee. A legislator or legislative employee who is required to make a disclosure under this subsection shall file the disclosure with the committee by the deadlines set out in AS 24.60.105 stating the name of each organization on whose board the person serves. The committee shall maintain a public record of the disclosure and forward the disclosure to the appropriate house for inclusion in the journal. This subsection does not require a legislator or legislative employee who is appointed to a board by the presiding officer to make a disclosure of the appointment to the committee if the appointment has been published in the appropriate legislative journal during the calendar year.

(g) Unless required by the Uniform Rules of the Alaska State Legislature, a legislator may not vote on a question if the legislator has an equity or ownership interest in a business, investment, real property, lease, or other enterprise if the interest is substantial and the effect on that interest of the action to be voted on is greater than the effect on a substantial class of persons to which the legislator belongs as a member of a profession, occupation, industry, or region.

(h) An employee who engages in political campaign activities other than incidental campaign activities during the employee's work day shall take leave for the period of campaigning. Political campaign activities while on government time are permissible if the activities are part of the normal legislative duties of the employee, including answering telephone calls and handling incoming correspondence.

(i) Except for supplying information requested by the hearing officer or the individual, board, or commission with authority to make the final decision in the case, or when responding to contacts initiated by the hearing officer or the individual, board, or commission with authority to make the final decision in the case, a legislator or legislative employee may not attempt to influence the outcome of an administrative hearing by directly or indirectly contacting or attempting to contact the hearing officer assigned to the hearing or the individual, board, or commission with authority to make the final decision in the case unless the

(1) contact is made in the presence of all parties to the hearing or the parties' representatives and the contact is made a part of the record; or

(2) fact and substance of the contact is promptly disclosed by the legislator or legislative employee to all parties to the hearing and the contact is made a part of the record.



Sec. 24.60.031. - Restrictions on fund raising.

(a) A legislator or legislative employee may not

(1) on a day when either house of the legislature is in regular or special session, solicit or accept a contribution or a promise or pledge to make a contribution for a campaign for the state legislature; however, a legislator or legislative employee may, except in the capital city, solicit or accept a contribution, promise, or pledge for a campaign for the state legislature that occurs during the 90 days immediately preceding an election;

(2) accept money from an event held on a day when either house of the legislature is in regular or special session if a substantial purpose of the event is to raise money on behalf of the member or legislative employee for state legislative political purposes; however, this paragraph does not prohibit a legislator or legislative employee from accepting money from an event held in a place other than the capital city during the 90 days immediately preceding an election; or

(3) in a campaign for the state legislature, expend money that was raised on a day when either house of the legislature was in a legislative session by or on behalf of a legislator under a declaration of candidacy or a general letter of intent to become a candidate for public office; however, this paragraph does not apply to money raised in a place other than the capital city during the 90 days immediately preceding an election.

(b) In this section, "contribution" has the meaning given in AS 15.13.400.



Sec. 24.60.033. - Restrictions on employee candidacies.

A legislative employee may not file a letter of intent to become a candidate or file a declaration of candidacy for the legislature.



Sec. 24.60.035. - Protection of whistle blowers.

A legislator or legislative employee may not, directly or indirectly, subject a person who reports to the committee or another government entity conduct the person reasonably believes is a violation of this chapter or another state law, to reprisal, harassment, or discrimination. A legislative employee who is discharged, disciplined, involuntarily transferred, or otherwise penalized by a legislator or another legislative employee in violation of this subsection may

(1) bring a complaint before the committee; and

(2) bring a separate civil action in the courts seeking damages, payment of back wages, reinstatement, or other relief.



Sec. 24.60.037. - Open meetings guidelines.

(a) A meeting of a legislative body is open to the public in accordance with the open meetings guidelines established in this section. A legislator may not participate in a meeting held in violation of these open meetings guidelines.

(b) For purposes of the legislative open meetings guidelines, a meeting occurs when a majority of the members of a legislative body is present and action, including voting, is taken or could be taken, or if a primary purpose of the meeting is the discussion of legislation or state policy. The Uniform Rules of the Alaska State Legislature control the procedure for conducting open and executive sessions of a legislative body.

(c) Legislators may meet in a closed caucus or in a private, informal meeting to discuss and deliberate on political strategy. Those meetings are exempt from the legislative open meetings guidelines. For purposes of this subsection, "political strategy" includes organization of the houses, assignment of committee membership, scheduling of bills, vehicles for adoptions, house-senate relations, other procedural matters, caucus operations, meetings between majority and minority caucus leaders, meetings between majority and minority caucus leaders of both houses, meetings with the governor, deliberations with regard to political strategy, and discussions of issues in the context of political strategy.

(d) Notwithstanding AS 24.60.130 (h) and (n), if a complaint alleges a violation of this section by a group of legislators that includes a legislative member of the committee and that member's alternate, the member and alternate member are disqualified from serving on the committee with regard to the complaint. If the disqualified members are part of the majority caucus, the presiding officer of the house in which the disqualified members serve shall appoint another member of that house to serve on the committee with regard to the complaint. Otherwise, the minority caucus leader shall appoint the member. If a complaint alleges a violation that includes all legislative members of the majority caucus of one house, the presiding officer of that house shall appoint from the other house a member to serve with regard to the complaint. Otherwise, the minority caucus leader shall appoint from the other house the member.

(e) In cases where there are conflicts between these guidelines and the uniform rules adopted by the Alaska State Legislature, the uniform rules prevail.

(f) The legislative open meetings guidelines are the guidelines that shall be used by the committee when considering complaints filed regarding open meetings.

(g) In the legislative open meetings guidelines,

(1) "caucus" means a group of legislators who share a political philosophy, or have a common goal, and who organize as a group;

(2) "legislative body"

(A) includes

(i) the senate;

(ii) the house of representatives;

(iii) the senate and the house of representatives meeting in joint session;

(iv) a committee of the legislature, other than the Committee on Committees, but including a standing committee, special committee, joint committee, conference or free conference committee, committee of the whole, and permanent interim committee;

(v) a legislative commission, task force, or other group established by statute or resolution; or

(vi) a caucus of members of one or more of the bodies set out in (i) - (v) of this subparagraph;

(B) does not include

(i) any committee or group of legislators considering only matters involving the organization of a committee or a house of the legislature, including selection of legislative officers;

(ii) any committee or group of legislators and the governor or staff of the Office of the Governor;

(iii) legislative leadership meetings;

(iv) officers of a caucus;

(3) "meeting" does not include

(A) a gathering of members of a legislative body for primarily ministerial or social purposes; or

(B) forums where members of a legislative body have been invited to address a group on legislative issues or concerns.



Sec. 24.60.039. - Discrimination prohibited.

(a) A legislator or legislative employee may not engage in acts of discrimination in violation of AS 18.80.220 .

(b) If a person files a complaint with the committee under AS 24.60.170 alleging a violation of this section, the committee may refer the complainant to the State Commission for Human Rights and may defer its consideration of the complaint until after the complainant establishes to the satisfaction of the committee that the commission has completed its proceedings in the matter.



Sec. 24.60.040. - Contracts or leases.

(a) A legislator or legislative employee, or a member of the immediate family of a legislator or legislative employee, may not be a party to or have an interest in a state contract or lease unless the contract or lease is let under AS 36.30 (State Procurement Code) or, for agencies that are not subject to AS 36.30, under similar procedures, or the total annual amount of the state contract or lease is $5,000 or less, or is a standardized contract or lease that was developed under publicly established guidelines and is generally available to the public at large, members of a profession, occupation, or group. A person has an interest in a state contract or lease under this section if the person receives direct or indirect financial benefits. A legislator or legislative employee who participates in, or who knows or reasonably should know that a family member is participating in, a state contract or lease that has an annual value of $5,000 or more shall disclose the participation to the committee by the date required under AS 24.60.105 . The legislator or legislative employee shall also disclose the renegotiation of a state contract or lease if the original had to be disclosed under this section or if, as a result of renegotiation, disclosure is required under this section. The disclosure must state the amount of the contract or lease and the name of the state agency issuing the contract or lease and must identify the procedures under which the contract or lease was issued. If the disclosure concerns a contract or lease in which a family member of the discloser is participating, the disclosure must identify the relationship between the participant and the discloser.

(b) This section does not apply to a contract or lease issued under a state program or loan that is subject to AS 24.60.050 . A grant that results in a contract but that is not subject to AS 24.60.050 is subject to this section.

(c) In this section, "direct or indirect financial benefits" means income, profits, or other financial benefits under a state contract, without regard to whether the income, profits, or other financial benefits ensue to the person as a partner, shareholder, investor, agent, employee, consultant, or joint venturer of the contractor.



Sec. 24.60.045. - Hazardous waste contracts. [Repealed, Sec. 42 ch 127 SLA 1992].

Repealed or Renumbered



Sec. 24.60.050. - State programs and loans.

(a) A legislator or legislative employee may, without disclosure to the committee, participate in a state benefit program or receive a loan from the state if the program or loan is generally available to members of the public, is subject to fixed, objective eligibility standards, and requires minimal discretion in determining qualification.

(b) The committee shall review state benefit programs and state loans and annually publish a list of programs and loans, designating which ones do not meet the standards of (a) of this section.

(c) A legislator or legislative employee who participates in a program or receives a loan that is not exempt from disclosure under (a) of this section shall file a written report with the committee by the date required under AS 24.60.105 stating the amounts of the loans outstanding or benefits received during the preceding calendar year from nonqualifying programs. If the committee requests additional information necessary to determine the propriety of participating in the program or receiving the loan, it shall be promptly provided. The committee shall promptly compile a list of the statements indicating the loans and programs and amounts and send it to the presiding officer of each house who shall have it published in the supplemental journals within three weeks after the filing date. A legislator or legislative employee who believes that disclosure of participation in a program would be an invasion of the participant's right to privacy under the state constitution may request the committee to keep the disclosure confidential. If the committee finds that publication would constitute an invasion of privacy, the committee shall publish only the fact that a person has participated in the program and the amount of benefit that the unnamed person received. The committee shall maintain the disclosure of the name of the person as confidential and may only use the disclosure in a proceeding under AS 24.60.170 . If the disclosure becomes part of the record of a proceeding under AS 24.60.170 , the disclosure may be made public as provided in that section.

(d) If loan proceeds or other program benefits are received from nonqualifying programs or loans after the end of a calendar year, the legislator or legislative employee shall file a statement with the committee within 30 days after the beginning of participation in the state program or receipt of proceeds from the state loan or by the date required under AS 24.60.105 , whichever is later. If the committee receives the statement while the legislature is in session, it shall promptly forward the statement to the chief clerk of the house or the secretary of the senate, as appropriate, who shall cause it to be published in the supplemental journal. If the committee receives a statement while the legislature is not in session, it shall forward the statement to the chief clerk of the house or the secretary of the senate for publication when the legislature next convenes.

(e) If the committee determines that a legislator or legislative employee received a state benefit or loan as a result of unfair or improper influence, the committee may initiate a complaint or take other appropriate action. In addition, the committee shall refer the matter to the attorney general for action under other civil or criminal laws.

(f) The committee shall annually recommend to the Legislative Budget and Audit Committee the programs and loans to be audited by the division of legislative audit during the following year, including the scope of the audit. The records of the relevant state agencies shall be made available to the division of legislative audit. The division of legislative audit shall prepare a report to the Legislative Budget and Audit Committee on its findings. The report is confidential until it is released by the Legislative Budget and Audit Committee.



Sec. 24.60.060. - Confidential information.

(a) A legislator or legislative employee may not knowingly make an unauthorized disclosure of information that is made confidential by law and that the person acquired in the course of official duties. A person who violates this section is subject to a proceeding under AS 24.60.170 and may be subject to prosecution under AS 11.56.860 or another law.

(b) A legislator or legislative employee who is the subject of a complaint under AS 24.60.170 violates this section if the legislator or legislative employee violates a protective order issued under AS 24.60.170(i).



Sec. 24.60.070. - Disclosure of close economic associations.

(a) A legislator or legislative employee shall disclose to the committee, which shall maintain a public record of the disclosure and forward the disclosure to the respective house for inclusion in the journal, the formation or maintenance of a close economic association involving a substantial financial matter with

(1) a supervisor who is not a member of the legislature who has responsibility or authority, either directly or indirectly, over the person's employment, including preparing or reviewing performance evaluations, or granting or approving pay raises or promotions; this paragraph does not apply to a public member of the committee;

(2) legislators;

(3) a public official who is required to file a financial disclosure statement under AS 39.50 and is not an appointed municipal officer;

(4) a registered lobbyist; or

(5) a legislative employee if the person required to make the disclosure is a legislator.

(b) A legislator or legislative employee required to make a disclosure under this section shall make a disclosure by the date set under AS 24.60.105 of the legislator's or legislative employee's close economic associations then in existence. A disclosure under this section must be sufficiently detailed that a reader of the disclosure can ascertain the nature of the association.

(c) When making a disclosure under (a) of this section concerning a relationship with a lobbyist to whom the legislator or legislative employee is married or who is the legislator's or legislative employee's domestic partner, the legislator or legislative employee shall also disclose the name and address of each employer of the lobbyist and the total monetary value received by the lobbyist from the lobbyist's employer. The legislator or legislative employee shall report changes in the employer of the spouse or domestic partner within 48 hours after the change. In this subsection, "employer of the lobbyist" means the person from whom the lobbyist received amounts or things of value for engaging in lobbying on behalf of the person.

(d) In this section, "close economic association" means a financial relationship that exists between a person covered by this chapter and some other person or entity, including but not limited to relationships where the person covered by this chapter serves as a consultant or advisor to, is a member or representative of, or has a financial interest in, any association, partnership, business, or corporation.



Sec. 24.60.080. - Gifts.

(a) Except as otherwise provided in this section, a legislator or legislative employee may not solicit, accept, or receive, directly or indirectly, a gift worth $250 or more, whether in the form of money, services, a loan, travel, entertainment, hospitality, promise, or other form, or gifts from the same person worth less than $250 that in a calendar year aggregate to $250 or more in value. Except for food or beverage for immediate consumption, a legislator or legislative employee may not solicit, accept, or receive during a legislative session a gift with any monetary value from a lobbyist or a person acting on behalf of a lobbyist.

(b) [Repealed, Sec. 42 ch 127 SLA 1992].

(c) Notwithstanding (a) of this section, it is not a violation of this section for a legislator or legislative employee to accept

(1) hospitality, other than hospitality described in (4) of this subsection,

(A) with incidental transportation at the residence of a person; however, a vacation home located outside the state is not considered a residence for the purposes of this subparagraph; or

(B) at a social event or meal;

(2) discounts that are available

(A) generally to the public or to a large class of persons to which the person belongs; or

(B) when on official state business, but only if receipt of the discount benefits the state;

(3) food or foodstuffs indigenous to the state that are shared generally as a cultural or social norm;

(4) travel and hospitality primarily for the purpose of obtaining information on matters of legislative concern;

(5) gifts from the immediate family of the person;

(6) gifts that are not connected with the recipient's legislative status;

(7) a discount for all or part of a legislative session, including time immediately preceding or following the session, or other gift to welcome a legislator or legislative employee who is employed on the personal staff of a legislator or by a standing or special committee to the capital city or in recognition of the beginning of a legislative session if the gift or discount is available generally to all legislators and the personal staff of legislators and staff of standing and special committees; this paragraph does not apply to legislative employees who are employed by the Legislative Affairs Agency, the office of the chief clerk, the office of the senate secretary, the legislative budget and audit committee, or the office of the ombudsman;

(8) a gift of legal services in a matter of legislative concern and a gift of other services related to the provision of legal services in a matter of legislative concern;

(9) a gift of transportation from a legislator to a legislator if the transportation takes place in the state on or in an aircraft, boat, motor vehicle, or other means of transport owned or under the control of the donor; this paragraph does not apply to travel described in (4) of this subsection or travel for political campaign purposes; or

(10) tickets from a lobbyist for a charity event at any time, including during a legislative session, except that tickets to or gifts received at a charity event under this paragraph are subject to the calendar year limit on the value of gifts received by a legislator or legislative employee in (a) of this section; in this paragraph, "charity event" means an event the proceeds of which go to a charitable organization with tax-free status under 26 U.S.C. 501(c)(3) and that the Alaska Legislative Council has approved in advance; the tickets may entitle the bearer to admission to the event, to entertainment, to food or beverages, or to other gifts or services involved in the charity event.

(d) A legislator or legislative employee who accepts a gift under (c)(4) of this section that has a value of $250 or more shall disclose to the committee, within 30 days after receipt of the gift, the name and occupation of the donor and the approximate value of the gift. A legislator or legislative employee who accepts a gift under (c)(8) of this section that the recipient expects will have a value of $250 or more in the calendar year shall disclose to the committee, within 30 days after receipt of the gift, the name and occupation of the donor, a general description of the matter of legislative concern with respect to which the gift is made, and the approximate value of the gift. The committee shall maintain a public record of the disclosures it receives relating to gifts under (c)(4) and (8) of this section and shall forward the disclosures to the appropriate house for inclusion in the journal. The committee shall forward to the Alaska Public Offices Commission copies of the disclosures concerning gifts under (c)(4) and (8) of this section that it receives from legislators and legislative directors. A legislator or legislative employee who accepts a gift under (c)(6) of this section that has a value of $250 or more shall disclose to the committee annually on or before March 15 the name and occupation of the donor and a description of the gift. The committee shall maintain disclosures relating to gifts under (c)(6) of this section as confidential records and may only use, or permit a committee employee or contractor to use, a disclosure under (c)(6) of this section in the investigation of a possible violation of this section or in a proceeding under AS 24.60.170 . If the disclosure under (c)(6) of this section becomes part of the record of a proceeding under AS 24.60.170, the confidentiality provisions of that section apply to the disclosure.

(e) A political contribution is not a gift under this section if it is reported under AS 15.13.040 or is exempt from the reporting requirement under AS 15.13.040 (g). The use of a bulk mailing permit owned by a legislator's campaign committee or used in a legislator's election campaign is not a gift to that legislator under this section.

(f) Notwithstanding (a) of this section, a legislator or legislative employee may accept a gift of property worth $250 or more, other than money, from another government or from an official of another government if the person accepts the gift on behalf of the legislature. The person shall, within 60 days after receiving the gift, deliver the gift to the legislative council, which shall determine the appropriate disposition of the gift. In this subsection, "another government" means a foreign government or the government of the United States, another state, a municipality, or another jurisdiction.

(g) Notwithstanding (a) of this section, a legislator or legislative employee may solicit, accept, or receive a gift on behalf of a recognized, nonpolitical charitable organization.

(h) A legislator, a legislative committee other than the Select Committee on Legislative Ethics, or a legislative agency may accept a gift of (1) volunteer services for legislative purposes so long as the person making the gift of services is not receiving compensation from another source for the services, or (2) the services of a trainee who is participating in an educational program approved by the committee if the services are used for legislative purposes. The committee shall approve training under a program of the University of Alaska and training under 29 U.S.C. 2801 - 2945 (Workforce Investment Act of 1998). A legislative volunteer or educational trainee shall be considered to be a legislative employee for purposes of compliance with this section, AS 24.60.030 - 24.60.039, 24.60.060, 24.60.085, 24.60.158 - 24.60.170, 24.60.176, and 24.60.178. If a person believes that a legislative volunteer or educational trainee has violated the provisions of one of those sections, the person may file a complaint under AS 24.60.170 . The provisions of AS 24.60.170 apply to the proceeding.

(i) A legislator or legislative employee who knows or reasonably should know that a family member has received a gift because of the family member's connection with the legislator or legislative employee shall report the receipt of the gift by the family member to the committee if the gift would have to be reported under this section if it had been received by the legislator or legislative employee or if receipt of the gift by a legislator or legislative employee would be prohibited under this section.

(j) In this section, the value of a gift shall be determined by the fair market value of the gift to the extent that the fair market value can be determined.

(k) In this section, "immediate family" or "family member" means

(1) the spouse of the person;

(2) the person's domestic partner;

(3) a child, including a stepchild and an adoptive child, of the person or of the person's domestic partner;

(4) a parent, sibling, grandparent, aunt, or uncle of the person;

(5) a parent, sibling, grandparent, aunt, or uncle of the person's spouse or the person's domestic partner; and

(6) a stepparent, stepsister, stepbrother, step-grandparent, step-aunt, or step-uncle of the person, the person's spouse, or the person's domestic partner.



Sec. 24.60.085. - Restrictions on earned income and honoraria.

(a) A legislator or legislative employee may not

(1) seek or accept compensation for personal services that is significantly greater than the value of the services rendered taking into account the higher rates generally charged by specialists in a profession; or

(2) accept a payment of anything of value, except for actual and necessarily incurred travel expenses, for an appearance or speech by the legislator or legislative employee; this paragraph does not apply to the salary paid to a legislator or legislative employee for making an appearance or speech as part of the legislator's or legislative employee's normal course of employment.

(b) Notwithstanding (a) of this section, a legislator or legislative employee may accept a payment for an appearance or speech if the appearance or speech is not connected with the person's legislative status.



Sec. 24.60.090. - Nepotism.

(a) An individual who is related to a member of the legislature may not be employed for compensation (1) during the legislative session in the house in which the legislator is a member, (2) by an agency of the legislature established under AS 24.20, (3) in either house during the interim between sessions, or (4), whether for compensation or not, by the committee. An individual who is related to a legislative employee may not be employed in a position over which the employee has supervisory authority. In this subsection, "an individual who is related to" means a member of the legislator's or legislative employee's immediate family or a person who is a legislator's or legislative employee's domestic partner living together in a conjugal relationship not a legal marriage with the legislator or legislative employee, and "interim between sessions" means the period beginning on the eighth day after the legislature adjourns from a regular session, and ending eight days before the date that the legislature shall convene under AS 24.05.090 .

(b) [Repealed, Sec. 42 ch 127 SLA 1992].

(c) [Repealed, Sec. 42 ch 127 SLA 1992].



Sec. 24.60.100. - Representation.

A legislator or legislative employee who represents another person for compensation before an agency, board, or commission of the state shall disclose the name of the person represented, the subject matter of the representation, and the body before which the representation is to take place to the committee. The disclosure shall be made by the deadlines set out in AS 24.60.105 . The committee shall maintain a public record of a disclosure under this section and forward the disclosure to the respective house for inclusion in the journal. A legislator or legislative employee may not represent another person for compensation before an agency, committee, or other entity of the legislative branch.



Sec. 24.60.105. - Deadlines for filing disclosures.

(a) When a legislator or legislative employee is required to file a disclosure under this chapter and a date by which the disclosure must be filed is not otherwise set by statute, the deadlines set out in this section shall apply. For disclosure of a matter or an interest that began or was acquired during the interim between regular legislative sessions, whether or not the regular session is extended or there is a special session, or during the last 30 days of a regular session, the legislator or legislative employee shall disclose the matter by March 15. For disclosure of a matter or an interest that began or was acquired during a regular legislative session, but not during the last 30 days of the regular session, the disclosure must be made within 30 days after the commencement of the interest or representation.

(b) Disclosures under the following statutes are subject to the deadlines set out in this section:

(1) service on the board of an organization as set out in AS 24.60.030(f);

(2) an interest in a state contract or lease under AS 24.60.040 and the renegotiation of the terms of a state contract or lease that materially affect the obligations of either party;

(3) participation in a state program or receipt of a state loan under AS 24.60.050 and the renegotiation of the terms of the program or loan if the renegotiation materially affects the obligations of either party;

(4) formation or maintenance of a close economic association under AS 24.60.070;

(5) representation of a client under AS 24.60.100 .



Sec. 24.60.110. - , 24.60.120l Action on a conflict of interest; state property and funds. [Repealed, Sec. 42 ch 127 SLA 1992].

Repealed or Renumbered






Article 03 - LEGISLATIVE ETHICS COMMITTEE

Sec. 24.60.130. - Select committee on legislative ethics.

(a) There is established as a permanent interim committee within the legislative branch of state government the Select Committee on Legislative Ethics.

(b) The committee consists of nine members, in two subcommittees, as follows:

(1) the senate subcommittee, which consists of two members of the senate, one of whom shall be a member of the minority organizational caucus, if any, appointed by the president of the senate with the concurrence by roll call vote of two-thirds of the full membership of the senate, and includes the five public members appointed under (3) of this subsection;

(2) the house subcommittee, which consists of two members of the house, one of whom shall be a member of the minority organizational caucus, if any, appointed by the speaker of the house with the concurrence by roll call vote of two-thirds of the full membership of the house, and includes the five public members appointed under (3) of this subsection; and

(3) five public members who are selected by the Chief Justice of the Alaska Supreme Court and who are ratified by two-thirds of the full membership of the senate and two-thirds of the full membership of the house.

(c) No more than one public member may be a former legislator and no more than two public members of the committee may be members of the same political party.

(d) The members of each subcommittee shall elect a chair and a vice-chair, who serve a term of two years. Neither a chair nor a vice-chair may be a member of the legislature. An officer may not hold the same office for more than two consecutive terms. The vice-chair shall act as chair in the absence of the chair. The chair selected by the senate subcommittee shall chair the full committee beginning the first day of the regular session in odd-numbered years and the chair selected by the house subcommittee shall chair the full committee beginning the first day of the regular session in even-numbered years.

(e) Except as provided in this subsection, a vacancy on the committee shall be filled under (b) of this section. An individual who is appointed to fill a vacancy that occurs during the last 10 days of the first regular session of a legislature or during the interim between regular sessions of that legislature serves without concurrence or ratification through the 10th day of the second regular session of the legislature. An individual who is appointed to fill a vacancy that occurs during the last 10 days of the second regular session of a legislature or during the interim after the second regular session serves without concurrence or ratification through the convening of the first regular session of the next legislature.

(f) The committee may contract for professional services and may employ staff as it considers necessary. A committee employee, including a person who provides personal services under a contract with the committee, may not be a legislator, an elected or appointed official of a state or local governmental entity, an officer of a political party, a candidate for public office, or a registered lobbyist. The legislative council shall provide office space, equipment, and additional staff support for the committee. The committee shall submit a budget for each fiscal year to the finance committees of the legislature and shall annually submit an estimated budget to the governor for information purposes in preparation of the state operating budget. Public members of the committee serve without compensation for their services, but are entitled to per diem and travel expenses authorized for boards and commissions under AS 39.20.180 .

(g) Each legislative member serves for the duration of the legislature during which the member is appointed. Each public member serves for a term that commences on the date the member is ratified and ends on the first day of the third regular session that follows the ratification. A public member whose term has expired continues in office until a successor has been appointed and ratified or until the 30th calendar day of the first legislative session that follows the successor's appointment, whichever is earlier. A member of the committee may be removed from membership on the committee for failure to carry out the person's duties as a member of the committee. A legislator may be removed with the concurrence by roll call vote of two-thirds of the full membership of the house of the legislature to which the member belongs. A public member may be removed with the concurrence by roll call vote of two-thirds of the full membership of each house of the legislature.

(h) A member is disqualified from participating as a member in any proceeding before the committee involving a complaint against the member or an employee whose work is supervised by the member or an advisory opinion requested by the member. If a regular legislative member of the committee is disqualified under this subsection from participating in a proceeding involving a complaint, the member's alternate shall be designated under (n) of this section.

(i) A quorum of the committee consists of a majority of the members and must include at least two legislative members and three public members. A quorum of a subcommittee established under this section consists of a majority of the members of the subcommittee and must include at least one legislative member and three public members. A vote of a majority of the members appointed to the committee or a subcommittee is required for official action.

(j) Except to the extent that a provision would prevent the committee from complying with the confidentiality provisions of this chapter, the committee is subject to AS 44.62.310 - 44.62.312 and to the procurement provisions adopted by the legislative council under AS 36.30.020 . In this subsection, "committee" includes a subcommittee.

(k) A member or an employee or contractor of the committee may obtain access to closed committee files containing information that is made confidential by law only if the committee determines that the person has a need to obtain access to the closed files that relates to the official duties of the committee and the person seeking access.

(l) The committee or a subcommittee shall meet at the call of the chair or a majority of the members. The committee or a subcommittee may meet by teleconference.

(m) Except as provided in (b)(1) and (2) of this section, a member may not be a legislator, a legislative employee, an elected or appointed official required to make disclosures under AS 39.50 (public official financial disclosure), an officer of a political party, a candidate for public office, or a registered lobbyist.

(n) When appointing members of the legislature to serve on the committee, the speaker of the house or the president of the senate, as appropriate, shall appoint an alternate member for each regular member. An alternate must have the same qualifications as the regular member for whom the alternate stands as alternate and is subject to confirmation as required for the regular member. If a regular legislative member of the committee or a subcommittee is disqualified under (h) of this section from serving on the committee or the subcommittee concerning a proceeding under AS 24.60.170 , the chair of the committee or a subcommittee shall designate the regular member's alternate to serve in place of the regular member in the proceeding unless the alternate is also disqualified from serving. The designation shall be treated as confidential to the same extent that the identity of the subject of a complaint is required to be kept confidential.

(o) In this section, "minority organizational caucus" means a group of legislators who have organized and elected a minority leader and constitute at least 25 percent of the total membership of the house or senate, as appropriate.



Sec. 24.60.134. - Prohibited conduct by public members and committee employees and contractors.

(a) Except as provided in (c) of this section, in addition to complying with the other requirements of this chapter, a public member of the committee, an employee of the committee, or a person under contract to provide personal services to the committee may not, during the person's term of office or employment or during the life of the contract, participate in

(1) political management or in a political campaign for a candidate for election to federal, state, or local office, regardless of whether the campaign is partisan or nonpartisan, or for passage or defeat of a ballot measure of any type;

(2) the campaign of, attend campaign fund-raising events for, or make a financial contribution to

(A) a candidate for the legislature;

(B) an incumbent legislator or legislative employee who is a candidate for another public office; or

(C) a person running for another office against an incumbent legislator or legislative employee;

(3) a fund-raising event held on behalf of a political party or attend a political party fund-raising event; or

(4) lobbying activities that would require the person to register as a lobbyist except as required to inform the legislature concerning legislation requested by the committee or other matters related to the committee.

(b) A violation or alleged violation of this section shall be treated as any other violation of this chapter and shall be dealt with by the committee accordingly. During the pendency of a complaint against a member, committee employee, or committee contractor, the person complained against may not participate in official action of the committee.

(c) A person under contract to provide personal services to the committee who is part of a corporation or partnership that includes individuals who will not be participating directly in the work performed by the entity for the committee may request the committee to exclude members of the entity from some or all of the provisions of this section. The committee may grant the request if it finds that doing so will not lead to the appearance that the committee is subject to undue political influence and if there is no appearance of impropriety.



Sec. 24.60.140. - Authority of the committee.

(a) The senate subcommittee has authority over proceedings concerning conduct by a member or former member of the senate or a person employed by a member or a committee of the senate.

(b) The house subcommittee has authority over proceedings concerning the conduct by a member or former member of the house or a person employed by a member or a committee of the house.

(c) The full committee has authority

(1) over proceedings concerning the conduct by an employee of an agency of the legislature;

(2) to review any matter arising under this chapter that would result in action being required by both houses of the legislature; and

(3) to issue advisory opinions under AS 24.60.160 .



Sec. 24.60.150. - Duties of the committee.

(a) The committee shall

(1) adopt procedures to facilitate the receipt of inquiries and prompt rendition of its opinions;

(2) publish semi-annual summaries of decisions and advisory opinions with sufficient deletions in the summaries to prevent disclosing the identity of the persons involved in the decisions or opinions that have remained confidential.

(b) The committee may

(1) recommend legislation to the legislature the committee considers desirable or necessary to promote and maintain high standards of ethical conduct in government;

(2) subpoena witnesses, administer oaths, and take testimony relating to matters before the committee, and may require the production for examination of any books or papers relating to any matter under investigation before the committee.



Sec. 24.60.158. - Informal advice.

The committee shall authorize and train its staff to give oral advice and provide a written informal nonbinding advice letter to persons seeking guidance as to the spirit or legal requirements of this chapter, provided that the advice is given with the express stipulations that

(1) the opinions given are not necessarily those of the committee;

(2) although the advice is given in good faith, the person seeking the advice relies on it at the person's own risk; and

(3) the advice is not binding upon the committee.



Sec. 24.60.160. - Advisory opinions.

(a) On the request of a person to whom this chapter applies or who has been newly elected to the legislature, the committee shall issue an advisory opinion within 60 days as to whether the facts and circumstances of a particular case constitute a violation of ethical standards. If it finds that it is advisable to do so, the committee may issue an opinion under this section on the request of a person who reasonably expects to become subject to this chapter within the next 45 days. The 60-day period for issuing an opinion may be extended by the committee if the person requesting the opinion consents.

(b) An opinion issued under this section is binding on the committee in any subsequent proceedings concerning the facts and circumstances of the particular case unless material facts were omitted or misstated in the request for the advisory opinion. Except as provided in this chapter, an advisory opinion is confidential but shall be made public if a written request by the person who requested the opinion is filed with the committee.



Sec. 24.60.165. - Use of information submitted with request for advice.

The committee may not bring a complaint against a person based upon information voluntarily given to the committee by the person in connection with a good faith request for advice under AS 24.60.158 or 24.60.160, and may not use that information against the person in a proceeding under AS 24.60.170 . This section does not preclude the committee from acting on a complaint concerning the subject of a person's request for advice if the complaint is brought by another person, or if the complaint arises out of conduct taking place after the advice is requested, and does not preclude the committee from using information or evidence obtained from an independent source, even if that information or evidence was also submitted with a request for advice.



Sec. 24.60.170. - Proceedings before the committee; limitations.

(a) The committee shall consider a complaint alleging a violation of this chapter if the alleged violation occurred within two years before the date that the complaint is filed with the committee and, when the subject of the complaint is a former member of the legislature, the complaint is filed within one year after the subject's departure from the legislature. The committee may not consider a complaint filed against all members of the legislature, against all members of one house of the legislature, or against a person employed by the legislative branch of government after the person has terminated legislative service. However, the committee may reinstitute proceedings concerning a complaint that was closed because a former employee terminated legislative service or because a legislator left the legislature if the former employee or legislator resumes legislative service, whether as an employee or a legislator, within two years after the alleged violation. The time limitations of this subsection do not bar proceedings against a person who intentionally prevents discovery of a violation of this chapter.

(b) A complaint may be initiated by any person. The complaint must be in writing and signed under oath by the person making the complaint and must contain a statement that the complainant has reason to believe that a violation of this chapter has occurred and describe any facts known to the complainant to support that belief. The committee shall upon request provide a form for a complaint to a person wishing to file a complaint. Upon receiving a complaint, the committee shall advise the complainant that the committee or the subject of the complaint may ask the complainant to testify at any stage of the proceeding as to the complainant's belief that the subject of the complaint has violated this chapter. The committee shall respond to a complaint concerning the conduct of a candidate for election to state office received during the campaign period in accordance with (o) of this section. The committee shall treat a complaint concerning the conduct of a candidate for election to state office that is pending at the beginning of a campaign period in accordance with (p) of this section. The committee shall immediately provide a copy of the complaint to the person who is the subject of the complaint.

(c) When the committee receives a complaint under (a) of this section, it may assign the complaint to a staff person. The staff person shall conduct a preliminary examination of the complaint and advise the committee whether the allegations of the complaint, if true, constitute a violation of this chapter and whether there is credible information to indicate that a further investigation and proceeding is warranted. The staff recommendation shall be based on the information and evidence contained in the complaint as supplemented by the complainant and by the subject of the complaint, if requested to do so by the staff member. The committee shall consider the recommendation of the staff member, if any, and shall determine whether the allegations of the complaint, if true, constitute a violation of this chapter. If the committee determines that the allegations, if proven, would not give rise to a violation, that the complaint is frivolous on its face, that there is insufficient credible information that can be uncovered to warrant further investigation by the committee, or that the committee's lack of jurisdiction is apparent on the face of the complaint, the committee shall dismiss the complaint and shall notify the complainant and the subject of the complaint of the dismissal. The committee may ask the complainant to provide clarification or additional information before it makes a decision under this subsection and may request information concerning the matter from the subject of the complaint. Neither the complainant nor the subject of a complaint is obligated to provide the information. A proceeding conducted under this subsection, documents that are part of a proceeding, and a dismissal under this subsection are confidential as provided in (l) of this section unless the subject of the complaint waives confidentiality as provided in that subsection.

(d) If the committee determines that some or all of the allegations of a complaint, if proven, would constitute a violation of this chapter, or if the committee has initiated a complaint, the committee shall investigate the complaint, on a confidential basis. Before beginning an investigation of a complaint, the committee shall adopt a resolution defining the scope of the investigation. A copy of this resolution shall be provided to the complainant and to the subject of the complaint. As part of its investigation, the committee shall afford the subject of the complaint an opportunity to explain the conduct alleged to be a violation of this chapter.

(e) If during the investigation under (d) of this section, the committee discovers facts that justify an expansion of the investigation and the possibility of additional charges beyond those contained in the complaint, the resolution described in (d) of this section shall be amended accordingly and a copy of the amended resolution shall be provided to the subject of the complaint.

(f) If the committee determines after investigation that there is not probable cause to believe that the subject of the complaint has violated this chapter, the committee shall dismiss the complaint. The committee may also dismiss portions of a complaint if it finds no probable cause to believe that the subject of the complaint has violated this chapter as alleged in those portions. The committee shall issue a decision explaining its dismissal. Committee deliberations and vote on the dismissal order and decision are not open to the public or to the subject of the complaint. A copy of the dismissal order and decision shall be sent to the complainant and to the subject of the complaint. Notwithstanding (l) of this section, a dismissal order and decision is open to inspection and copying by the public.

(g) If the committee investigation determines that a probable violation of this chapter exists that may be corrected by action of the subject of the complaint and that does not warrant sanctions other than correction, the committee may issue an opinion recommending corrective action. This opinion shall be provided to the complainant and to the subject of the complaint, and is open to inspection by the public. Within 20 days after receiving the opinion, the subject of the complaint may request a confidential meeting with the committee at which meeting the committee shall explain the reasons for its recommendations. The committee may divulge confidential information to the subject of the complaint. The information remains confidential. The subject of the complaint may comply with the opinion or may request a hearing before the committee under (j) of this section. After the hearing, the committee may amend or affirm the opinion. If the subject of the complaint agrees to comply with the opinion but later fails to complete the corrective action in a timely manner, the committee may formally charge the person as provided in (h) of this section or may refer the matter to the appropriate house of the legislature, in the case of a legislator, or, in the case of a legislative employee, to the employee's appointing authority. The appropriate house of the legislature or the appointing authority, as appropriate, may take action to enforce the corrective action or may decline to take action and refer the matter to the committee. In either case, the committee may formally charge the person under (h) of this section.

(h) If the subject of a complaint fails to comply with an opinion and the committee decides under (g) of this section to charge the person, or if the committee determines after investigation that there is probable cause to believe that the subject of the complaint has committed a violation of this chapter that may require sanctions instead of or in addition to corrective action, the committee shall formally charge the person. The charge shall be served on the person charged, in a manner consistent with the service of summons under the rules of civil procedure, and a copy of the charge shall be sent to the complainant. The person charged may file a responsive pleading to the committee admitting or denying some or all of the allegations of the charge.

(i) A person charged under (h) of this section may engage in discovery in a manner consistent with the Alaska Rules of Civil Procedure. The committee may adopt procedures that

(1) impose reasonable restrictions on the time for this discovery and on the materials that may be discovered;

(2) permit a person who is the subject of a complaint to engage in discovery at an earlier stage of the proceedings;

(3) impose reasonable restrictions on the release of information that the subject of a complaint acquires from the committee in the course of discovery, or on information obtained by use of the committee's authority, in order to protect the privacy of persons not under investigation to whom the information pertains; however, the committee may not impose restrictions on the release of information by the subject of the complaint unless the complainant has agreed to be bound by similar restrictions and has not made public the information contained in the complaint, information about the complaint, or the fact of filing the complaint.

(j) If the committee has issued a formal charge under (h) of this section, and if the person charged has not admitted the allegations of the charge, the committee shall schedule a hearing on the charge. The committee may appoint an individual to present the case against the person charged if that individual does not provide and has not provided legal advice to the committee except in the course of presenting cases under this subsection. The hearing shall be scheduled for a date more than 20 and less than 90 days after service of the charge on the person charged, unless the person agrees to a later hearing date. At the hearing, the person charged shall have the right to appear personally before the committee, to subpoena witnesses and require the production of books or papers relating to the proceedings, to be represented by counsel, and to cross-examine witnesses. A witness shall testify under oath. The committee is not bound by the rules of evidence, but the committee's findings must be based upon clear and convincing evidence. Testimony taken at the hearing shall be recorded, and evidence shall be maintained.

(k) Following the hearing, the committee shall issue a decision stating whether or not the subject of the complaint violated this chapter, and explaining the reasons for the determination. The committee's decision may also indicate whether the subject cooperated with the committee in its proceedings. If the committee finds a violation, or lack of cooperation by the subject, the decision shall recommend what sanctions, if any, the committee believes are appropriate. If there has not been a hearing because the person charged admitted to the allegations of the charge, the committee shall issue a decision outlining the facts of the violation and containing a sanctions recommendation.

(l) Proceedings of the committee relating to complaints before it are confidential until the committee determines that there is probable cause to believe that a violation of this chapter has occurred. Except to the extent that the confidentiality provisions are waived by the subject of the complaint, the person filing a complaint shall keep confidential the fact that the person has filed a complaint under this section as well as the contents of the complaint filed. The complaint and all documents produced or disclosed as a result of the committee investigation are confidential and not subject to inspection by the public. If in the course of an investigation or probable cause determination the committee finds evidence of probable criminal activity, the committee shall transmit a statement and factual findings limited to that activity to the appropriate law enforcement agency. If the committee finds evidence of a probable violation of AS 15.13, the committee shall transmit a statement to that effect and factual findings limited to the probable violation to the Alaska Public Offices Commission. All meetings of the committee before the determination of probable cause are closed to the public and to legislators who are not members of the committee. However, the committee may permit the subject of the complaint to attend a meeting other than the deliberations on probable cause. The confidentiality provisions of this subsection may be waived by the subject of the complaint. Except to the extent that the confidentiality provisions are waived by the subject of the complaint, if the committee finds that a complainant has violated any confidentiality provision, the committee shall immediately dismiss the complaint. Dismissal of a complaint under this subsection does not affect the right of the committee or any person other than the complainant to initiate a complaint based on the same factual allegations.

(m) All documents issued by the committee after a determination of probable cause to believe that the subject of a complaint has violated this chapter, including an opinion recommending corrective action under (g) of this section and a formal charge under (h) of this section, are subject to public inspection. Hearings of the committee under (j) of this section are open to the public, and documents presented at a hearing, and motions filed in connection with the hearing, are subject to inspection by the public. Deliberations of the committee following a hearing, deliberations on motions filed by the subject of a charge under (h) of this section, and deliberations concerning appropriate sanctions are confidential.

(n) The committee shall dismiss a complaint against a person employed by the legislative branch of government if the person terminates legislative service. The committee may in its discretion dismiss a complaint against a former member of the legislature whether the complaint was filed before or after the former member departed from the legislature.

(o) The committee shall return a complaint concerning the conduct of a candidate for state office received during a campaign period to the complainant unless the subject of the complaint permits the committee to assume jurisdiction under this subsection. If the committee receives a complaint concerning the conduct of a candidate during the campaign period, the committee shall immediately notify the subject of the complaint of the receipt of the complaint, of the suspension of the committee's jurisdiction during the campaign period, and of the candidate's right to waive the suspension of jurisdiction under this subsection. The candidate may, within 11 days after the committee mails or otherwise sends notice of the complaint to the candidate, notify the committee that the candidate chooses to have the committee proceed with the complaint under this section. If the candidate does not act within that time or if the candidate notifies the committee that the candidate is not waiving the suspension of committee jurisdiction, the committee shall return the complaint to the complainant with notice of the suspension of jurisdiction under this subsection and of the right of the complainant to file the complaint after the end of the campaign period.

(p) When the committee has a complaint concerning the conduct of a candidate for state office pending before it at the beginning of a campaign period that has not resulted in the issuance of formal charges under (h) of this section, the committee may proceed with its consideration of the complaint only to the extent that the committee's actions are confidential under this section. The committee may not, during a campaign period, issue a dismissal order or decision under (f) of this section, issue an opinion under (g) of this section, or formally charge a person under (h) of this section. If the committee has formally charged a person under (h) of this section and the charge is still pending when a campaign period begins, the committee shall suspend any public hearings on the matter until after the campaign period ends. The parties to the hearing may continue with discovery during the campaign period. If a hearing has been completed before the beginning of a campaign period but the committee has not yet issued its decision, the committee may not issue the decision until after the end of the campaign period. Notwithstanding the suspension of public proceedings provided for in this subsection, a candidate who is the subject of a complaint may notify the committee in writing that the candidate chooses to have the committee proceed with the complaint under this section.

(q) A campaign period under this section begins on the later of 45 days before a primary election in which the legislator or legislative employee is a candidate for state office or the day on which the individual files as a candidate for state office and ends at the close of election day for the general or special election in which the individual is a candidate or on the day that the candidate withdraws from the election, if earlier. For a candidate who loses in the primary election, the campaign period ends on the day that results of the primary election showing that another individual won the election are certified.

(r) At any point in the proceedings when the subject of a complaint appears before the committee, the subject of a complaint may choose to be accompanied by legal counsel or another person who may also present arguments before the committee. The choice of counsel or another person is not subject to review and approval or disapproval by the committee. The choice by the subject of a complaint to be accompanied under this subsection does not constitute a waiver of any confidentiality provision in this chapter.



Sec. 24.60.174. - Recommendations to the legislature where violator is a legislator.

(a) If the person found to have violated this chapter is or was a member of the legislature, the committee's recommendations shall be forwarded by the chair of the committee to the presiding officer of the appropriate house of the legislature. If the committee recommends sanctions other than expulsion from the legislature, the committee recommendation

(1) must include a suggested timetable for the compliance reports required under (e) of this section, if any; and

(2) may include recommended fines that the legislature may impose if the legislator who was found to have violated this chapter does not comply with the sanctions imposed by the legislature in a timely manner.

(b) If the legislature is in session, the appropriate house shall determine the sanctions, if any, that are to be imposed. The vote shall be taken within 10 legislative days of receipt of the committee's recommendations.

(c) If the legislature is not in session, the presiding officer of the appropriate house may request the legislature to consider convening itself into special session under AS 24.05.100 (a)(2) to consider the committee's recommendations. If expulsion is recommended, the presiding officer shall so request. If the legislature does not convene itself into special session, the appropriate house shall consider the recommendations during the first 10 days of the next regular session.

(d) Except in the case of expulsion, which requires a two-thirds vote, all other sanctions shall be determined by a majority vote of the full house of which the legislator is a member.

(e) When a house of the legislature imposes a sanction other than expulsion on a member or former member, it shall advise the committee at the time of imposing the sanction of the terms it has imposed and of the timetable for compliance adopted with the sanctions. A legislator or former legislator on whom sanctions other than expulsion have been imposed shall report to the committee as required by the timetable. If the committee determines that the legislator or former legislator has not complied fully and in a timely manner with the sanctions imposed by the legislature, the committee may recommend that the legislature impose a fine or additional sanctions.



Sec. 24.60.176. - Recommendations where violator is a legislative employee.

(a) If the person found to have violated this chapter is or was a legislative employee, the committee's recommendations shall be forwarded to the appropriate appointing authority which shall, as soon as is reasonably possible, determine the sanctions, if any, to be imposed. The appointing authority may not question the committee's findings of fact. The appointing authority shall assume the validity of the committee's findings and determine and impose the appropriate sanctions. The appointing authority has the power to impose a sanction recommended by the committee or to impose a different sanction. The appointing authority shall enforce the sanction and shall report to the committee at a time specified by the committee concerning the employee's compliance with the sanction.

(b) In this section, "appointing authority" means

(1) the legislative council for employees of the Legislative Affairs Agency and of the legislative council and for legislative employees not otherwise covered under this subsection;

(2) the Legislative Budget and Audit Committee for the legislative fiscal analyst and employees of the division of legislative finance, the legislative auditor and employees of the division of legislative audit, and employees of the Legislative Budget and Audit Committee;

(3) the appropriate finance committee for employees of the senate or house finance committees;

(4) the appropriate rules committee for employees of

(A) standing committees of the legislature, other than the finance committees;

(B) the senate secretary's office and the office of the chief clerk of the house of representatives; and

(C) house records and senate records;

(5) the legislator who made the hiring decision for employees of individual legislators; however, the legislator may request the appropriate rules committee to act in the legislator's stead;

(6) the ombudsman for employees of the office of the ombudsman, other than the ombudsman;

(7) the legislature for the ombudsman.



Sec. 24.60.178. - Recommended sanctions.

(a) When the committee finds that a person has violated this chapter, the committee may recommend appropriate sanctions, including sanctions set out in (b) of this section.

(b) The sanctions that the committee may recommend include

(1) imposition of a civil penalty of not more than $5,000 for each offense or twice the amount improperly gained, whichever is greater;

(2) divestiture of specified assets or withdrawal from specified associations;

(3) additional, detailed disclosure, either as a public disclosure or as a confidential disclosure to the committee;

(4) in the case of a legislative employee, suspension of employment with or without pay for a stated period of time or until stated conditions are met, or termination from legislative employment;

(5) restitution of property or reimbursement of improperly received benefits;

(6) public or private written reprimand;

(7) censure, including, in the case of a legislator, removal from a leadership position or committee membership and a determination that the legislator will not be appointed to serve in a leadership position or on a committee during the remainder of that legislature;

(8) placing the person on probationary status;

(9) in the case of a legislator, expulsion from the house of the legislature;

(10) any other appropriate measure.

(c) In addition to or in place of a sanction recommended under (b) of this section, the committee may recommend that the subject of a complaint be required to pay all or a portion of the costs related to the investigation and adjudication of a complaint.



Sec. 24.60.180. - [Renumbered as AS 24.60.980 ].

Repealed or Renumbered



Sec. 24.60.190. - Definitions. [Repealed, Sec. 42 ch 127 SLA 1992].

Repealed or Renumbered






Article 04 - REQUIRED ANNUAL FINANCIAL DISCLOSURE

Sec. 24.60.200. - Financial disclosure by legislators, public members of the committee, and legislative directors.

(a) A legislator, a public member of the committee, and a legislative director shall file a disclosure statement, under oath and on penalty of perjury, with the Alaska Public Offices Commission giving the following information about the income received by the discloser, the discloser's spouse or domestic partner, the discloser's dependent children, and the discloser's nondependent children who are living with the discloser:

(1) the information that a public official is required to report under AS 39.50.030 , other than information about gifts;

(2) as to income in excess of $5,000 received as compensation for personal services, the name and address of the source of the income, and a statement describing the nature of the services performed; if the source of income is known or reasonably should be known to have a substantial interest in legislative, administrative, or political action and the recipient of the income is a legislator or a legislative director, the amount of income received from the source shall be disclosed;

(3) as to each loan or loan guarantee over $1,000 from a source with a substantial interest in legislative, administrative, or political action, the name and address of the person making the loan or guarantee, the amount of the loan, the terms and conditions under which the loan or guarantee was given, the amount outstanding at the time of filing, and whether or not a written loan agreement exists.

(b) The Alaska Public Offices Commission may request the information required under AS 24.60.200 - 24.60.260 to be submitted electronically but shall accept any information required under AS 24.60.200 - 24.60.260 that is typed in clear and legible black typeface or hand-printed in dark ink on paper in a format approved by the commission or on forms provided by the commission and that is filed with the commission. The commission shall print the forms provided under this section so that the front and back of each page have the same orientation when the page is rotated on the vertical axis of the page.



Sec. 24.60.210. - Deadlines for filing of disclosure statements.

(a) A person required to file a disclosure statement under AS 24.60.200 shall file an annual report with the Alaska Public Offices Commission, covering the previous calendar year, containing the disclosures required by AS 24.60.200 , on or before March 15 of each year.

(b) Notwithstanding (a) of this section, a public member and a public member nominee of the committee shall file an annual report with the Alaska Public Offices Commission, covering the previous calendar year, containing the disclosures required by AS 24.60.200 , on or before the second Monday in January of each year.



Sec. 24.60.220. - Administration of AS 24.60.200 - 24.60.260.

The Alaska Public Offices Commission shall

(1) adopt regulations to implement and interpret the provisions of AS 24.60.200 - 24.60.260;

(2) prepare standardized forms on which the statements required by AS 24.60.200 shall be filed; and

(3) examine, investigate, and compare all reports and statements required under AS 24.60.200 , and report all possible violations of this chapter it discovers to the committee.



Sec. 24.60.230. - Statements as public records.

A statement filed with the Alaska Public Offices Commission under AS 24.60.200 is a public record. A person is not required to comply with AS 24.60.200 to the extent that a court of competent jurisdiction of the state determines that legally privileged professional relationships or constitutional privacy considerations would be violated by compliance.



Sec. 24.60.240. - Civil penalty for late filing.

A person required to file a disclosure statement under AS 24.60.200 who fails to file a properly completed report under AS 24.60.200 is subject to a civil penalty of not more than $10 a day for each day the delinquency continues as the Alaska Public Offices Commission determines, subject to appeal to the superior court. An affidavit stating facts in mitigation may be submitted to the Alaska Public Offices Commission by the person against whom the civil penalty is assessed. However, the imposition of the penalties prescribed in this section does not excuse the person from filing reports required by AS 24.60.200.



Sec. 24.60.250. - Effect of failure to file.

(a) In addition to the sanctions described in AS 24.60.260 , if the Alaska Public Offices Commission finds that a candidate for the legislature who is an incumbent legislator has failed to file a report under AS 24.60.200 by March 15, the commission shall notify the candidate that the report is late. If the candidate fails to file the report within 30 days after it is due,

(1) the commission shall notify the lieutenant governor;

(2) the candidate shall forfeit nomination to office and may not be seated in office;

(3) the lieutenant governor may not certify the person's nomination for office or election to office; and

(4) nomination to the office shall be certified as provided in AS 39.50.060(b).

(b) In addition to the sanctions described in AS 24.60.260 , if the Alaska Public Offices Commission finds that a member of the committee has failed or refused to file a report under AS 24.60.200 by a deadline established in AS 24.60.210 , it shall notify the presiding officer of the appropriate legislative body. In the case of a public member of the committee, the commission shall notify both presiding officers.

(c) In addition to the sanctions described in AS 24.60.260 , if the Alaska Public Offices Commission finds that a legislative director has failed or refused to file a report under AS 24.60.200 by a deadline established in AS 24.60.210 , it shall notify the Alaska Legislative Council or the Legislative Budget and Audit Committee, as appropriate. For the ombudsman, the Alaska Legislative Council shall be notified.



Sec. 24.60.260. - Prohibited conduct relating to disclosures.

(a) A person required to make a disclosure under this chapter may not knowingly make a false or deliberately misleading or incomplete disclosure to the committee or to the Alaska Public Offices Commission. A person who files a disclosure after a deadline set by this chapter or by a regulation adopted by the committee or by the Alaska Public Offices Commission has violated this chapter and may be subject to imposition of a fine as provided in (c) of this section or AS 24.60.240.

(b) A person who violates this section is subject to a proceeding under AS 24.60.170 , in addition to penalties that may be imposed by the Alaska Public Offices Commission under AS 24.60.240 and to the penalty set out in AS 24.60.250 .

(c) The committee may impose a fine on a person who files a disclosure after a deadline set by this chapter. The amount of the fine imposed under this subsection may not exceed $2 for each day to a maximum of $100 for each disclosure for a late disclosure. However, if the committee finds that a late filing was inadvertent, the maximum fine the committee may impose under this subsection is $25.






Article 05 - MISCELLANEOUS AND GENERAL PROVISIONS

Sec. 24.60.970. - Actions by the attorney general.

The attorney general may independently bring civil actions relating to violations under this chapter regardless of the outcome or settlement of a charge before the committee. This section does not prohibit the attorney general from bringing an action under another civil or criminal law.



Sec. 24.60.980. - Cooperation by state agencies.

Each agency of the executive branch of state government shall, to the extent permitted by state or federal law, cooperate fully with the committee or a subcommittee by providing information and assistance, including disclosure of financial material and other records relating to a potential violation of this chapter.



Sec. 24.60.990. - Definitions.

(a) In this chapter,

(1) "administrative action" means conduct related to the development, drafting, consideration, enactment, defeat, application, or interpretation of a rule, regulation, policy, or other action in a regulatory proceeding or a proceeding involving a license, permit, franchise, or entitlement for use;

(2) "anything of value," "benefit," or "thing of value" includes all matters, whether tangible or intangible, that could reasonably be considered to be a material advantage, of material worth, use, or service to the person to whom it is conferred; the terms are intended to be interpreted broadly and encompass all matters that the recipient might find sufficiently desirable to do something in exchange for; "anything of value," "benefit," or "thing of value" does not include

(A) an item listed in AS 24.60.080 (c);

(B) campaign contributions, pledges, political endorsements, support in a political campaign, or a promise of endorsement or support;

(C) contributions to a cause or organization, including a charity, made in response to a direct solicitation from a legislator or a person acting at the legislator's direction; or

(D) grants under AS 37.05.316 to named recipients;

(3) "committee" means the Select Committee on Legislative Ethics and includes, when appropriate, the senate or house subcommittee;

(4) "compensation" means remuneration for personal services rendered, including salary, fees, commissions, bonuses, and similar payments, but does not include reimbursement for actual expenses incurred by a person;

(5) "domestic partner" means a person who is cohabiting with another person in a relationship that is like a marriage but that is not a legal marriage.

(6) "immediate family" means

(A) the spouse or domestic partner of the person; or

(B) a parent, child, including a stepchild and an adoptive child, and sibling of a person if the parent, child, or sibling resides with the person, is financially dependent on the person, or shares a substantial financial interest with the person;

(7) "income" means assets that are received, regardless of whether they are earned or unearned; inheritances and other gifts are not income;

(8) "knowingly" has the meaning given in AS 11.81.900 ;

(9) "legislative action" means conduct relating to the development, drafting, consideration, sponsorship, enactment or defeat, support or opposition to or of a law, amendment, resolution, report, nomination, or other matter affected by legislative action or inaction;

(10) "legislative director" means the director of the legislative finance division, the legislative auditor, the director of the legislative research agency, the ombudsman, the victims' advocate, the executive director of the Legislative Affairs Agency, and the directors of the divisions within the Legislative Affairs Agency;

(11) "legislative employee" means a person, other than a legislator, who is compensated by the legislative branch in return for regular or substantial personal services, regardless of the person's pay level or technical status as a full-time or part-time employee, independent contractor, or consultant; it includes public members and staff of the committee; it does not include individuals who perform functions that are incidental to legislative functions, including security, messenger, maintenance, and print shop employees, and other employees designated by the committee;

(12) "lobbyist" means a person who is required to register under AS 24.45.041 and is described under AS 24.45.171 , but does not include a volunteer lobbyist described in AS 24.45.161 (a)(1) or a representational lobbyist as defined under regulations of the Alaska Public Offices Commission;

(13) "political action" means conduct in which public officials, including legislators or legislative employees, use their official position or political contacts to exercise influence on state and local government employees or entities; it includes but is not limited to endorsing and pledging support or actively supporting a legislative matter, a nominee, or a candidate for public office;

(14) "registered lobbyist" means a person who is required to register under AS 24.45.041 ;

(15) "representation" means action taken on behalf of another, whether for compensation or not, including but not limited to telephone calls and meetings and appearances at proceedings or meetings;

(16) "state office" includes the office of governor, lieutenant governor, member of the legislature, or similar state office.

(b) A person has a substantial interest in legislative, administrative, or political action if the person (1) is not a natural person and will be directly and substantially affected financially by a legislative, administrative, or political action; (2) is a natural person and will be directly and substantially affected financially by a legislative, administrative, or political action in a way that is greater than the effect on a substantial class of persons to which the person belongs as a member of a profession, occupation, industry, or region; (3) has or seeks contracts in excess of $10,000 annually for goods or services with the legislature or with an agency of the state; or (4) is a lobbyist. For the purpose of this subsection, the state, the federal government, and an agency, corporation, or other entity of or owned by the state or federal government do not have a substantial interest in legislative, administrative, or political action.









Chapter 24.65. - OFFICE OF VICTIMS' RIGHTS

Sec. 24.65.010. - Office of victims' rights.

Sec. 24.65.010. Office of victims' rights.

There is created in the legislative branch of the state the office of victims' rights. The victims' advocate is the director of the office of victims' rights.



Sec. 24.65.020. - Appointment of the victims' advocate.

Sec. 24.65.020. Appointment of the victims' advocate.

(a) A candidate for appointment as the victims' advocate shall be nominated by the victims' advocate selection committee composed of three members of the senate appointed by the president of the senate and three members of the house of representatives appointed by the speaker of the house. One member of a minority party caucus in each house shall be appointed to the selection committee.

(b) The victims' advocate selection committee shall examine persons to serve as victims' advocate regarding their qualifications and ability and shall place the name of the person selected in nomination. The appointment is effective if the nomination is approved by a roll call vote of two-thirds of the members of the legislature in joint session. The vote on the appointment shall be entered in the journals of both houses.



Sec. 24.65.030. - Qualifications.

A person may not serve as victims' advocate

(1) unless the person has been a resident of the state for the three years immediately preceding the person's appointment;

(2) unless the person has been engaged in the active practice of law for the three years immediately preceding the person's appointment;

(3) unless the person has significant experience in criminal law;

(4) unless the person is an attorney licensed to practice law in this state;

(5) within one year of the last day on which the person served as a member of the legislature;

(6) while the person is a candidate for or holds another national, state, or municipal office; the victims' advocate may not become a candidate for national, state, or municipal office until one year has elapsed from the date the victims' advocate vacates the office of victims' advocate;

(7) while the person is engaged in another occupation for which the person receives compensation;

(8) unless the person is at least 21 years of age and is a qualified voter.



Sec. 24.65.040. - Term of office.

(a) The term of office of the victims' advocate is five years. A victims' advocate may be reappointed but may not serve for more than three terms.

(b) If the term of a victims' advocate expires without the appointment of a successor under this chapter, the incumbent victims' advocate may continue in office until a successor is appointed. If the victims' advocate dies, resigns, becomes ineligible to serve, or is removed or suspended from office, the person appointed as acting victims' advocate under AS 24.65.070 (a) serves until a new victims' advocate is appointed for a full term.



Sec. 24.65.050. - Removal.

The legislature, by a concurrent resolution adopted by a roll call vote of two-thirds of the members of each house entered in the journal, may remove or suspend the victims' advocate from office, but only for neglect of duty, misconduct, or disability.



Sec. 24.65.060. - Compensation.

The victims' advocate is entitled to receive an annual salary equal to Step A, Range 26, on the salary schedule set out in AS 39.27.011 (a) for Juneau.



Sec. 24.65.070. - Staff and delegation.

(a) The victims' advocate shall appoint a person to serve as acting victims' advocate in the absence of the victims' advocate. The victims' advocate shall also appoint assistants and clerical personnel necessary to carry out the provisions of this chapter. Subject to AS 36.30.020 , the victims' advocate may enter into personal services and other contracts the victims' advocate finds necessary to carry out the provisions of this chapter. The victims' advocate shall, to the maximum extent practicable, conduct the duties and work of the office by entering into personal services and other contracts the victims' advocate finds necessary to carry out the provisions of this chapter.

(b) The victims' advocate may delegate to the assistants any of the victims' advocate's duties except those specified in AS 24.65.150 and 24.65.160; however, during the victims' advocate's absence from the principal business offices, the victims' advocate may delegate the duties specified in AS 24.65.150 and 24.65.160 to the acting victims' advocate for the duration of the absence. The duties specified in AS 24.65.150 and 24.65.160 shall be performed by the acting victims' advocate when serving under AS 24.65.040 (b).

(c) The victims' advocate and the staff appointed by the victims' advocate are in the exempt service under AS 39.25.110 and are not subject to the employment policies under AS 24.10 or AS 24.20.



Sec. 24.65.080. - Office facilities and administration.

(a) Subject to restrictions and limitations imposed by the executive director of the Legislative Affairs Agency, the administrative facilities and services of the Legislative Affairs Agency, including computer, data processing, and teleconference facilities, may be made available to the victims' advocate to be used in the management of the office of victims' rights and to carry out the purposes of this chapter.

(b) The salary and benefits of the victims' advocate and the permanent staff of the victims' advocate shall be paid through the same procedures used for payment of the salaries and benefits of other permanent legislative employees.

(c) The victims' advocate shall submit a budget for each fiscal year to the Alaska Legislative Council, and the council shall annually submit an estimated budget to the governor for information purposes in the preparation of the executive budget. After reviewing and approving, with or without modifications, the budget submitted by the victims' advocate, the council shall submit the approved budget to the finance committees of the legislature.



Sec. 24.65.090. - Procedure.

(a) The victims' advocate shall, by regulations adopted under AS 44.62 (Administrative Procedure Act), establish procedures for advocacy on behalf of crime victims, receiving and processing complaints, conducting investigations, reporting findings, and ensuring that confidential information obtained by the victims' advocate in the course of advocacy on behalf of a crime victim or in the course of an investigation will not be improperly disclosed. The victims' advocate may establish procedures so that advocacy and investigations on behalf of crime victims in felony cases take a priority over advocacy and investigations on behalf of crime victims in misdemeanor cases.

(b) The office of victims' rights may not charge fees for the submission or investigation of complaints.



Sec. 24.65.100. - Jurisdiction; duties.

(a) The victims' advocate has jurisdiction to advocate on behalf of crime victims of felony offenses or class A misdemeanors, if the class A misdemeanor is a crime involving domestic violence or a crime against a person under AS 11.41, in the courts of the state and to investigate the complaints of crime victims of felony offenses or class A misdemeanors, if the class A misdemeanor is a crime involving domestic violence or a crime against a person under AS 11.41, that they have been denied their rights under the constitution and the laws of the state. In this subsection, "crime involving domestic violence" has the meaning given in AS 18.66.990 .

(b) The victims' advocate shall exercise reasonable care to

(1) ensure that the victims' advocate's exercise of jurisdiction granted under this section does not interfere with an ongoing criminal investigation or with a criminal prosecution;

(2) prevent employees of the office of victims' rights from making extrajudicial statements that the victims' advocate is prohibited from making under the Alaska Rules of Professional Conduct.

(c) The victims' advocate may not advise, counsel, or advocate on behalf of a victim in a way that would

(1) prevent or discourage a victim from cooperating in a criminal investigation;

(2) encourage a victim to withhold evidence in a criminal investigation; or

(3) prevent or discourage a victim from testifying in a criminal proceeding.

(d) The victims' advocate shall provide written material to be given out to victims of crime as required by AS 12.61.010 . The written material must contain a brief statement about the Violent Crimes Compensation Board and contact information for that board.



Sec. 24.65.110. - Advocacy on behalf of crime victims; records.

(a) The victims' advocate shall assist crime victims in obtaining the rights crime victims are guaranteed under the constitution and laws of the state with regard to the contacts crime victims have with justice agencies.

(b) The victims' advocate may make the statement a crime victim is authorized to make under art. I, sec. 24, Constitution of the State of Alaska, and AS 12.55.023 , in a court of the state when requested by the crime victim and when the crime victim does not personally make a statement.

(c) When advocating on behalf of a crime victim in an ongoing criminal case or juvenile adjudication, the victims' advocate is entitled to all information available to the defendant or juvenile.

(d) Records obtained by the victims' advocate shall remain in the exclusive custody of the victims' advocate. The victims' advocate may not disclose confidential information to any person.



Sec. 24.65.120. - Investigations.

(a) The victims' advocate may investigate complaints from crime victims that they have been denied the rights they are guaranteed under the constitution and laws of this state.

(b) In an investigation, the victims' advocate may

(1) make inquiries and obtain information considered necessary;

(2) hold private hearings; and

(3) notwithstanding other provisions of law, have access at all times to records of justice agencies, including court records of criminal prosecutions and juvenile adjudications, necessary to ensure that the rights of crime victims are not being denied; with regard to court and prosecution records, the victims' advocate is entitled to obtain access to every record that the defendant is entitled to access or receive.

(c) The victims' advocate shall maintain confidentiality with respect to all matters and the identities of the complainants or witnesses coming before the victims' advocate except insofar as disclosures may be necessary to enable the victims' advocate to carry out duties and to support recommendations. However, the victims' advocate may not disclose a confidential record obtained from a court or justice agency.



Sec. 24.65.130. - Powers.

(a) Subject to the privileges recognized by court rule and statute of this state, the victims' advocate may compel by subpoena, at a specified time and place, the

(1) appearance and sworn testimony of a person who the victims' advocate reasonably believes may be able to give information relating to a matter under investigation under AS 24.65.120 ; and

(2) production by a person of a record or object that the victims' advocate reasonably believes may relate to the matter under investigation under AS 24.65.120 .

(b) If a person refuses to comply with a subpoena issued under (a) of this section, the superior court may, on application of the victims' advocate, compel obedience by proceedings for contempt in the same manner as in the case of disobedience to the requirements of a subpoena issued by the court or refusal to testify in the court.

(c) This section does not authorize the victims' advocate to issue a subpoena to

(1) a justice, judge, magistrate, or a law clerk acting under the direction of a justice, judge, or magistrate, concerning a judicial action or nonaction taken by, or under the direction of, the justice, judge, or magistrate;

(2) a person acting under the direction of a justice, judge, or magistrate, other than a law clerk, concerning a judicial action or nonaction taken by, or under the direction of, a justice, judge, or magistrate except to establish the occurrence or nonoccurrence of the action or nonaction or the person's own actions or nonactions; this paragraph does not authorize the victims' advocate to inquire into the decision-making or thought process of the justice, judge, or magistrate;

(3) a member of a jury concerning a matter that was considered by the jury;

(4) the person accused or convicted of committing the crime that is the basis for the complaint, and investigation under AS 24.65.120 , concerning a denial of rights or an attorney retained by the person or appointed by a court to represent the person;

(5) a victim counselor concerning a matter made confidential by AS 18.66.200 - 18.66.250; or

(6) a justice agency concerning records that lead to the disclosure of a confidential police informant.



Sec. 24.65.140. - Consultation.

Before giving an opinion or recommendation that is critical of a justice agency or person as a result of an investigation under AS 24.65.120, the victims' advocate shall consult with that agency or person. The victims' advocate may make a preliminary opinion or recommendation available to the agency or person for review, but the preliminary opinion or recommendation is confidential and may not be disclosed to the public by the agency or person.



Sec. 24.65.150. - Procedure after investigation.

(a) The victims' advocate shall report the advocate's opinion and recommendations to a justice agency if the victims' advocate finds, after investigation under AS 24.65.120 , that the agency has denied a crime victim rights the crime victim is guaranteed under the constitution and laws of this state.

(b) The victims' advocate may request the justice agency to notify the victims' advocate, within a specified time, of any action taken on the recommendations.

(c) The report provided under (a) of this section is confidential and may not be disclosed to the public by the justice agency. The victims' advocate may disclose the report under AS 24.65.160 only after providing notice that the investigation has been concluded to the agency and after receiving the written approval of the complainant to release the report.



Sec. 24.65.160. - Publication of recommendations.

Except as provided in AS 24.65.150 (c), within a reasonable amount of time after the victims' advocate reports the advocate's opinion and recommendations to a justice agency, the victims' advocate may present the opinion and recommendations to the governor, the legislature, a grand jury, the public, or any of these. The victims' advocate shall include with the opinion any reply made by the agency.



Sec. 24.65.170. - Annual report.

The victims' advocate shall make available to the public an annual report of the victims' advocate's activities under this chapter and notify the legislature that the report is available. The victim's advocate may include in the report a summary of the advocate's participation as an ex officio member of domestic violence fatality review teams established under AS 18.66.400 .



Sec. 24.65.180. - Judicial review.

A proceeding or decision of the victims' advocate may be reviewed in superior court only to determine if it is contrary to the provisions of this chapter.



Sec. 24.65.190. - Immunity of the victims' advocate.

Sec. 24.65.190. Immunity of the victims' advocate.

A civil action may not be brought against the victims' advocate or a member of the victims' advocate's staff for anything done, said, or omitted in performing the victims' advocate's duties or responsibilities under this chapter.



Sec. 24.65.200. - Victims' advocate's privilege not to testify or produce documents or other evidence.

Sec. 24.65.200. Victims' advocate's privilege not to testify or produce documents or other evidence.

Except as may be necessary to enforce the provisions of this chapter, the determinations, conclusions, thought processes, discussions, records, reports, and recommendations of or information collected by the victims' advocate or staff of the victims' advocate are not admissible in a civil or criminal proceeding, and are not subject to questioning or disclosure by subpoena or discovery.



Sec. 24.65.210. - Penalty.

A person who knowingly hinders the lawful actions of the victims' advocate or the staff of the victims' advocate, or who knowingly refuses to comply with their lawful demands, is guilty of a misdemeanor and upon conviction may be punished by a fine of not more than $1,000. In this section, "knowingly" has the meaning given in AS 11.81.900 .



Sec. 24.65.250. - Definitions.

In this chapter,

(1) "justice agency" means a department, office, institution, corporation, authority, organization, commission, committee, council, court, or board of a municipality or in the executive or judicial branches of the state government that is, in any manner, involved with or responsible for the apprehension, prosecution, incarceration, or supervision of criminal or juvenile offenders; it also includes an officer, employee, or member of an agency acting or purporting to act in the exercise of official duties;

(2) "victim" has the meaning given in AS 12.55.185 .









Title 25 - MARITAL AND DOMESTIC RELATIONS

Chapter 25.05. - ALASKA MARRIAGE CODE

Article 01 - REQUIREMENTS FOR MARRIAGE

Sec. 25.05.011. - Civil contract.

(a) Marriage is a civil contract entered into by one man and one woman that requires both a license and solemnization. The man and the woman must each be at least one of the following:

(1) 18 years of age or older and otherwise capable;

(2) qualified for a license under AS 25.05.171 ; or

(3) a member of the armed forces of the United States while on active duty.

(b) A person may not be joined in marriage in this state until a license has been obtained for that purpose as provided in this chapter. A marriage performed in this state is not valid without solemnization as provided in this chapter.



Sec. 25.05.013. - Same-sex marriages.

(a) A marriage entered into by persons of the same sex, either under common law or under statute, that is recognized by another state or foreign jurisdiction is void in this state, and contractual rights granted by virtue of the marriage, including its termination, are unenforceable in this state.

(b) A same-sex relationship may not be recognized by the state as being entitled to the benefits of marriage.



Sec. 25.05.021. - Prohibited marriages.

Marriage is prohibited and void if performed when

(1) either party to the proposed marriage has a husband or wife living; or

(2) the parties to the proposed marriage are more closely related to each other than the fourth degree of consanguinity, whether of the whole or half blood, computed according to rules of the civil law.



Sec. 25.05.031. - Voidable marriages.

If either party to a marriage is incapable of consenting to it at the time of the marriage for want of marriageable age of consent or sufficient understanding, or if the consent of either party is obtained by force or fraud, or if either party fails to consummate the marriage, the marriage is voidable but only at the suit of the party under the disability or upon whom the force or fraud is imposed.



Sec. 25.05.041. - Matters insufficient to render marriage voidable.

(a) If a marriage is in other respects lawful and is consummated with the full belief on the part of the persons married, or either of them, that they have been lawfully joined in marriage, then the marriage is not voidable for any of the following reasons:

(1) the licensing officer did not have jurisdiction to issue the license;

(2) there was an omission, informality, or irregularity of form in the application for the license or in the license itself;

(3) either or both witnesses to the marriage were incompetent;

(4) the marriage was solemnized after the expiration date of the license;

(5) there were no witnesses to the marriage if the valid license was issued and if the solemnization of the marriage can be otherwise proven.

(b) If a license has been issued and the marriage solemnized as provided in this chapter and the parties to it have immediately thereafter assumed the habit and repute of husband and wife and have continued to cohabit as husband and wife for one year or until the death of either of them, the marriage shall not be void or voidable solely on the ground the license cannot be produced.



Sec. 25.05.051. - Effect of existing former marriage.

If, during the lifetime of a husband or wife with whom a marriage is still in force, a person remarries and the parties to the subsequent marriage live together as husband and wife, and one of the parties to the subsequent marriage believes in good faith that the former husband or wife is dead or that the former marriage has been annulled or dissolved by a divorce or is without knowledge of the former marriage, then after the death or divorce of the other party to the former marriage, if they continue to live together as husband and wife in good faith on the part of one of them, they are legally married from the time of removal of the impediment, and the issue of the subsequent marriage are the legitimate issue of both parents, whether born before or after the removal of the impediment.



Sec. 25.05.061. - Marriage without license.

A marriage contracted after January 1, 1964, is void unless a license has first been obtained as provided in this chapter. If the parties to a marriage void for failure to obtain a license validate the marriage by complying with the requirements of this chapter, the issue of the void marriage are legitimate.






Article 02 - LICENSING OFFICERS

Sec. 25.05.071. - Persons to issue license.

A licensing officer is the only official who may issue marriage licenses under this chapter.



Sec. 25.05.081. - Marriage commissioners.

The presiding judge in each judicial district may, if the public interest requires, appoint one or more suitable persons as marriage commissioners. The presiding judge shall describe the marriage commissioner's area of jurisdiction in the order of appointment. A marriage commissioner may, within that jurisdiction, solemnize marriages in the same manner as a district judge or magistrate and may exercise any power, other than the power to issue marriage licenses, necessarily incident to the duties of a marriage commissioner. The clerk of court shall issue to the marriage commissioner a certified copy of the order of appointment and send a copy of it to the bureau.






Article 03 - PROCEDURE TO OBTAIN A LICENSE

Sec. 25.05.091. - Application for license; disclosure for child support purposes.

(a) One of the contracting parties to a prospective marriage shall, at least three days before the time of issuance, file with the licensing officer written, verbal, or telegraphic application for a license. Before issuance of the license, each contracting party shall make a statement under oath that the contemplated marriage meets the requirements of law, giving the names, relationship if any, residence, occupation, and age of each party; naming guardians of any party under the legal age for marriage; and describing any prior marriage of either party, and the manner of dissolution of it. This statement may be made and executed before a notary public or postmaster who shall certify it to the licensing officer.

(b) In addition to the requirements of (a) of this section, each contracting party to the prospective marriage shall provide to the licensing officer the party's social security number, if any. Upon request, the licensing officer shall provide a social security number provided under this subsection to the child support services agency created in AS 25.27.010 , or the child support enforcement agency of another state, for child support purposes authorized under law.



Sec. 25.05.101. - , 25.05.105. Premarital certificate; prescribed tests. [Repealed, Sec. 4 ch 134 SLA 1984].

Repealed or Renumbered



Sec. 25.05.111. - Issuance of license.

(a) A marriage license may not be issued unless both of the contracting parties are identified to the satisfaction of the licensing officer. If all requirements have been met, and there is no legal objection to the contemplated marriage, and neither party is under the influence of intoxicating liquor or otherwise incapable of understanding the seriousness of the proceeding, the licensing officer shall issue a license.

(b) With a license issued under (a) of this section, the licensing officer shall also give to the parties written information about fetal alcohol effects and the fetal health effects of chemical abuse and battering during pregnancy. The Department of Health and Social Services shall prepare or obtain this information and submit it in distributable form to each licensing officer in the state.



Sec. 25.05.121. - Marriage license.

The marriage license issued by a licensing officer in this state authorizes the marriage ceremony to be performed anywhere in the state. The license shall be directed "to any person authorized by the laws of this state to solemnize marriage," and shall authorize that person to solemnize marriage between the parties identified by the license within three months of the date of the license. If either party is not of legal age for marriage, that party's age and the fact of the consent of the parents or guardian of the underaged party shall be stated. If either party has previously been married, the number of previous marriages shall be stated. The registrar may require other matter necessary to identify the parties to be included in the license. The issuance of a license does not remove or dispense with any legal disability, impediment, or prohibition rendering marriage between the parties illegal, and a statement to that effect shall be included in the license.



Sec. 25.05.131. - 25.05.151 - l Medical reports. [Repealed, Sec. 4 ch 134 SLA 1984].

Repealed or Renumbered



Sec. 25.05.161. - Waiver of waiting period.

If a three-day waiting period would result in undue hardship or delay in an individual case, the licensing officer may waive the three-day requirement.



Sec. 25.05.171. - Persons capable of consenting to marriage: Minimum ages, and consent of parents or guardian.

(a) A person who has reached the age of 16 but is under the age of 18 shall be issued a marriage license if the written consent of the parents, the parent having actual care, custody, and control, or a guardian of the underaged person is filed with the licensing officer issuing the marriage license under AS 25.05.111 .

(b) A superior court judge may grant permission for a person who has reached the age of 14 but is under the age of 18 to marry and may order the licensing officer to issue the license if the judge finds, following a hearing at which the parents and minor are given the opportunity to appear and be heard, that the marriage is in the best interest of the minor and that either

(1) the parents have given their consent; or

(2) the parents are

(A) arbitrarily and capriciously withholding consent;

(B) absent or otherwise unaccountable;

(C) in disagreement among themselves on the question; or

(D) unfit to decide the matter.



Sec. 25.05.181. - Waiver order. [Repealed, Sec. 4 ch 134 SLA 1984].

Repealed or Renumbered






Article 04 - FORMS, RECORDS AND REPORTS

Sec. 25.05.191. - Marriage license application.

A licensing officer shall make available an application for a marriage license for completion by the parties who wish to be married. The officer shall keep the completed applications, a record of licenses issued, and all other information that the officer is required by law to obtain. These records shall be kept in the office of the licensing officer and shall be open for public inspection or examination during normal office hours.



Sec. 25.05.201. - Notes on docket. [Repealed, Sec. 4 ch 134 SLA 1984].

Repealed or Renumbered



Sec. 25.05.211. - Reports by marriage commissioner. [Repealed, Sec. 13 ch 79 SLA 1997].

Repealed or Renumbered



Sec. 25.05.221. - Forms.

(a) Forms for application, statements, consent of parents, affidavits, licenses, and other forms necessary to comply with this chapter shall be prescribed by the registrar and provided at the expense of the state. The registrar shall furnish all necessary forms to each licensing officer.

(b) The registrar shall supervise the record work and required reporting of the licensing officers.



Sec. 25.05.231. - Reports of licenses issued.

The registrar may require reports of licenses issued upon forms to be furnished by the registrar.



Sec. 25.05.241. - Fees.

The registrar shall establish marriage license fees and provide for accounting for and disposing of the fees.



Sec. 25.05.251. - Relationship to Vital Statistics Act.

Nothing in this chapter repeals or abrogates any part of AS 18.50 (Vital Statistics Act). The records and requirements leading up to and including the issuance of the marriage license are included in the definition of "vital statistics" under AS 18.50. The registrar shall supply the necessary forms and instructions for the licensing officers.






Article 05 - SOLEMNIZATION

Sec. 25.05.261. - Who may solemnize.

(a) Marriages may be solemnized

(1) by a minister, priest, or rabbi of any church or congregation in the state, or by a commissioned officer of the Salvation Army, or by the principal officer or elder of recognized churches or congregations that traditionally do not have regular ministers, priests, or rabbis, anywhere within the state;

(2) by a marriage commissioner or judicial officer of the state anywhere within the jurisdiction of the commissioner or officer; or

(3) before or in any religious organization or congregation according to the established ritual or form commonly practiced in the organization or congregation.

(b) This section may not be construed to waive the requirements for obtaining a marriage license.



Sec. 25.05.271. - Duty of officiating person before ceremony.

The officiating person shall determine that the parties presenting themselves to be married are the parties named in the license. If the officiating person knows of a legal impediment to the marriage, the officiating person may not perform the ceremony.



Sec. 25.05.281. - Marriage solemnized by unauthorized person.

After a license has been obtained, a marriage solemnized before a person professing to be a minister, priest, or rabbi of a church or congregation in the state or a judicial officer or marriage commissioner is valid regardless of a lack of power or authority in the person, if the marriage is consummated with a belief on the part of the persons so married, or either of them, that they have been lawfully joined in marriage.



Sec. 25.05.291. - Civil and religious ceremonies.

When a religious ceremony between two parties follows a civil ceremony between them, one license is sufficient for both ceremonies.



Sec. 25.05.301. - Form of solemnization.

In the solemnization of marriage no particular form is required except that the parties shall assent or declare in the presence of each other and the person solemnizing the marriage and in the presence of at least two competent witnesses that they take each other to be husband and wife. A competent witness for this purpose is a person of sound mind capable of understanding the seriousness of the ceremony. At the time of the ceremony, the person solemnizing the marriage shall complete the certification on the original marriage certificate. The person solemnizing the marriage and the two attending witnesses shall sign the original marriage certificate and the necessary copies.



Sec. 25.05.311. - Marriage without solemnization.

A marriage contracted after January 1, 1964, is void unless the marriage has been solemnized as provided in this chapter. If the parties to a marriage void for failure to solemnize the marriage validate the marriage by complying with the requirements of this chapter, the issue of the void marriage are legitimate.



Sec. 25.05.321. - Certificates.

The person solemnizing the marriage shall, on the forms provided by the bureau, complete two short-form certificates, and, after that person and the two witnesses have signed them, give one to each of the parties to the marriage. A church or congregation may design and furnish its own form for this purpose, containing as a minimum the items contained in the form furnished by the bureau. The original marriage certificate shall be filed as required by AS 18.50 (Vital Statistics Act) and regulations adopted under it. The person solemnizing the marriage shall complete the certificate as required and submit it to the local registrar within seven days of the date the marriage is solemnized.






Article 06 - PENALTIES

Sec. 25.05.331. - Unlawful issuance or refusal of license.

A licensing officer who knowingly issues a marriage license knowing it to be in violation of the provisions of this chapter or who wilfully and wrongfully refuses to issue a license is guilty of a misdemeanor, and upon conviction is punishable by imprisonment for not more than six months, or by a fine of not more than $500, or by both.



Sec. 25.05.341. - Misrepresentation.

A person who misrepresents a fact required to be stated on the application for a license or a form related to it, or a licensing officer who issues a marriage license having reason to believe that any material fact has been misrepresented, is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $500.



Sec. 25.05.351. - Violation concerning marriage license application.

A licensing officer who refuses or neglects to keep a complete record of each application and of each marriage license issued, or who fails to keep marriage license applications open for inspection or examination by the public during office hours is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $50. Each failure, neglect, or refusal constitutes a separate offense.



Sec. 25.05.361. - Unlawful solemnization of marriage.

A person who solemnizes a marriage without first receiving a proper marriage license from the parties as provided in this chapter or without the parties declaring to take each other as husband and wife, or without requiring the presence of two competent witnesses; or who solemnizes a marriage involving a person under the legal age of marriage without the consent of (1) the licensing official when authorized, or (2) the parents or guardian of the underaged person, being stated in the license; or who solemnizes a marriage knowing of any legal impediment thereto, or who solemnizes a marriage after the expiration of the license, or who falsely certifies to the date of a marriage solemnized by that person is guilty of a misdemeanor, and upon conviction is punishable by imprisonment for not more than six months, or by a fine of not more than $500, or by both.



Sec. 25.05.371. - Solemnization of marriage by unauthorized person.

A person not authorized by this chapter who wilfully or knowingly undertakes to solemnize a marriage in this state is guilty of a misdemeanor, and upon conviction is punishable by imprisonment for not more than one year, or by a fine of not more than $1,000, or by both.






Article 07 - GENERAL PROVISIONS

Sec. 25.05.381. - Definitions.

In this chapter

(1) "bureau" means the Bureau of Vital Statistics;

(2) "department" means the Department of Health and Social Services;

(3) "licensing officer" means the registrar or a local registrar;

(4) "local registrar" means a person appointed by the state registrar under AS 18.50.080 ;

(5) "registrar" means the state registrar of vital statistics.



Sec. 25.05.391. - Short title.

This chapter may be cited as the Alaska Marriage Code.









Chapter 25.10. - MARRIAGE COMMISSIONERS



Chapter 25.15. - HUSBAND AND WIFE

Sec. 25.15.010. - Property of one spouse not subject to contracts or liabilities of other.

When property is owned by one spouse, the other has no interest that makes the property liable for the contracts or liabilities of the spouse who is not the owner of the property, except as provided in this chapter and AS 34.77.



Sec. 25.15.020. - Actions between spouses respecting property.

Subject to AS 34.77, if one spouse obtains possession or control of property belonging to the other, either before or after marriage, the owner of the property may maintain an action for it, or for any right growing out of it, in the same manner and to the same extent as if they were unmarried.



Sec. 25.15.030. - Validity of conveyance, transfer or lien between spouses.

A conveyance, transfer, or lien executed by one spouse to or in favor of the other is valid to the same extent as between other persons.



Sec. 25.15.040. - Authority to act as attorney in fact for each other.

A husband or wife may appoint the other as attorney in fact to control or dispose of property, and may revoke the appointment to the same extent and manner as other persons.



Sec. 25.15.050. - Nonliability for premarital or separate debts of other.

Subject to AS 34.77, neither spouse is liable for the debts or liabilities of the other incurred before marriage, and, except as otherwise provided, neither is liable for the separate debts of the other, nor is the rent or income of the property of one spouse liable for the separate debts of the other.



Sec. 25.15.060. - Control and liability of separate property of spouse.

Subject to AS 34.77, the property and pecuniary rights of a married person at the time of marriage or afterwards that are acquired by gift, devise, or inheritance are not subject to the debts or contracts of the other spouse, and a spouse may manage, sell, convey, or devise the property and pecuniary rights that by will are separate property of that spouse.



Sec. 25.15.070. - Property acquired during coverture by her own labor. [Repealed, Sec. 95 ch 127 SLA 1974].

Repealed or Renumbered



Sec. 25.15.080. - , 25.15.090. Husband's return as affecting actions to which wife a party; liability for civil injuries committed by married woman. [Repealed, Sec. 96, 97 ch 127 SLA 1974].

Sec. 25.15.080. , 25.15.090. Husband's return as affecting actions to which wife a party; liability for civil injuries committed by married woman. [Repealed, Sec. 96, 97 ch 127 SLA 1974].

Repealed or Renumbered



Sec. 25.15.100. - Married person may contract or incur liabilities.

A married person may make contracts and may incur liabilities, and the contracts and liabilities may be enforced by or against the person to the same extent and in the same manner as if the person were unmarried.



Sec. 25.15.110. - Laws imposing civil disabilities upon married persons repealed.

All laws that impose or recognize civil disabilities upon a married person that are not imposed or recognized as existing as to the other spouse are repealed. For any unjust usurpation of property or natural rights a married person has the same right to appeal individually to all courts for redress that the other spouse has.






Chapter 25.20. - PARENT AND CHILD

Sec. 25.20.010. - Age of majority.

A person is considered to have arrived at majority at the age of 18, and thereafter has control of the person's own actions and business and has all the rights and is subject to all the liabilities of citizens of full age, except as otherwise provided by statute.



Sec. 25.20.020. - Arrival at majority upon marriage.

A person arrives at the age of majority upon being married according to law, unless the person is under the marriageable age of consent as defined in AS 25.05.171 (a), in which case the person reaches majority upon reaching the marriageable age of consent.



Sec. 25.20.025. - Examination and treatment of minors.

(a) Except as prohibited under AS 18.16.010 (a)(3),

(1) a minor who is living apart from the minor's parents or legal guardian and who is managing the minor's own financial affairs, regardless of the source or extent of income, may give consent for medical and dental services for the minor;

(2) a minor may give consent for medical and dental services if the parent or legal guardian of the minor cannot be contacted or, if contacted, is unwilling either to grant or withhold consent; however, where the parent or legal guardian cannot be contacted or, if contacted, is unwilling either to grant or to withhold consent, the provider of medical or dental services shall counsel the minor keeping in mind not only the valid interests of the minor but also the valid interests of the parent or guardian and the family unit as best the provider presumes them;

(3) a minor who is the parent of a child may give consent to medical and dental services for the minor or the child;

(4) a minor may give consent for diagnosis, prevention or treatment of pregnancy, and for diagnosis and treatment of venereal disease;

(5) the parent or guardian of the minor is relieved of all financial obligation to the provider of the service under this section.

(b) The consent of a minor who represents that the minor may give consent under this section is considered valid if the person rendering the medical or dental service relied in good faith upon the representations of the minor.

(c) Nothing in this section may be construed to remove liability of the person performing the examination or treatment for failure to meet the standards of care common throughout the health professions in the state or for intentional misconduct.



Sec. 25.20.030. - Duty of parent and child to maintain each other.

Each parent is bound to maintain the parent's children when poor and unable to work to maintain themselves. Each child is bound to maintain the child's parents in like circumstances.



Sec. 25.20.040. - Maintenance and education of minor out of income of the minor's property.

Sec. 25.20.040. Maintenance and education of minor out of income of the minor's property.

If a minor who has a parent living has property from which income is sufficient for maintenance and education in a manner more expensive than the parent can reasonably afford, considering the situation of the parent's family and all the circumstances of the case, the expenses of the minor's maintenance and education may be defrayed out of the income of the property, in whole or in part, as judged reasonable by the court. The expenses may be allowed accordingly in the settlement of the accounts of the minor's guardian.



Sec. 25.20.045. - Legitimacy of children conceived by artificial insemination.

A child, born to a married woman by means of artificial insemination performed by a licensed physician and consented to in writing by both spouses, is considered for all purposes the natural and legitimate child of both spouses.



Sec. 25.20.050. - Legitimation by subsequent marriage, acknowledgment in writing or adjudication.

(a) A child born out of wedlock is legitimated and considered the heir of the putative parent when (1) the putative parent subsequently marries the undisputed parent of the child; (2) for acknowledgments made before July 1, 1997, the putative parent acknowledges, in writing, being a parent of the child; (3) for acknowledgments made on or after July 1, 1997, the putative father and the mother both sign a form for acknowledging paternity under AS 18.50.165 ; or (4) the putative parent is determined by a superior court without jury or by another tribunal, upon sufficient evidence, to be a parent of the child. Acceptable evidence includes evidence that the putative parent's conduct and bearing toward the child, either by word or act, indicates that the child is the child of the putative parent. That conduct may be construed by the tribunal to constitute evidence of parentage. When indefinite, ambiguous, or uncertain terms are used, the tribunal may use extrinsic evidence to show the putative parent's intent.

(b) The Bureau of Vital Statistics, as custodian of the original certificates of birth of all persons born in the state, is designated as the depository for such acknowledgment and adjudication. The acknowledgment or adjudication shall be forwarded to the bureau in accordance with appropriate regulations of the bureau, and shall be noted on and filed with the corresponding original certificate of birth.

(c) In case of the birth in this state of a child out of wedlock and the legitimation of the child in accordance with this section, at the written request of the parents, or either of them or of the legal guardian, or of the person when of legal age, the Bureau of Vital Statistics shall prepare and place on file a substitute birth certificate, in accordance with the laws and regulations of the bureau pertaining to new certificates of this type.

(d) The results of a genetic test that is of a type generally acknowledged as reliable by an accreditation body designated by the Secretary of Health and Human Services and performed by a laboratory approved by such an accreditation body shall be admitted and weighed in conjunction with other evidence in determining the statistical probability that the putative parent is a legal parent of the child in question. However, a genetic test described in this subsection that establishes a probability of parentage at 95 percent or higher creates a presumption of parentage that may be rebutted only by clear and convincing evidence.

(e) Except as provided in (i) of this section, in proceedings in which paternity is contested, the tribunal shall order the parties, including the child, to submit to testing as described in (d) of this section upon request of

(1) the child support services agency created in AS 25.27.010 or the child support enforcement agency of another state; or

(2) a party, including a sworn statement

(A) alleging the paternity of an individual and setting out facts that show a reasonable possibility that the mother and that individual had sexual contact that could have resulted in the conception of the child; or

(B) denying the paternity of an individual and setting out facts that show a reasonable possibility that the mother and that individual did not have sexual contact that could have resulted in the conception of the child.

(f) The child support enforcement agency or child support services agency, as appropriate, may recover the costs of testing ordered under (e) of this section from the alleged father unless the testing establishes that the individual is not the father, except that costs may not be recovered from a person who is a recipient of cash assistance or self-sufficiency services under AS 47.27 (Alaska temporary assistance program). For purposes of this subsection, a person who receives a diversion payment and self-sufficiency services under AS 47.27.026 is not considered to be a recipient of cash assistance or self-sufficiency services under AS 47.27.

(g) A default judgment shall be entered against the defendant in an action where paternity is contested upon

(1) a showing that process was served on the defendant as required under applicable state law and court rules;

(2) a showing that the defendant has failed to appear at a hearing in the action or has failed to respond within a reasonable period of time as specified in court rules; and

(3) any additional showing determined necessary by the court.

(h) The tribunal in a paternity action shall give full faith and credit to a determination of paternity made by another state, whether established through voluntary acknowledgment or through administrative or judicial procedures.

(i) If a tribunal finds that good cause exists not to order genetic testing after considering the best interests of the child, the tribunal may not order testing under (e) of this section.

(j) Invoices, bills, or other standard documents showing charges for medical and related costs of pregnancy, childbirth, or genetic testing are admissible in an action to establish paternity without testimony or other evidence from the medical or other provider or third-party payor to provide the foundation for admissibility of the documents. The documents shall constitute prima facie evidence of the amounts incurred for such charges.

(k) Upon the motion of the child support enforcement agency or child support services agency, as appropriate, or another party in the action to establish paternity, the tribunal shall issue a temporary order for support of the child whose paternity is being determined. The order may require periodic payments of support, health care coverage, or both. The order shall be effective until the tribunal issues a final order on paternity and a permanent order for support is issued or the tribunal dismisses the action. The temporary order may only be issued if the tribunal finds clear and convincing evidence of the paternity of the putative father on the basis of the results of the genetic tests and other evidence admitted in the proceeding.

(l) The tribunal shall consider a completed and signed form for acknowledging paternity that meets the requirements of AS 18.50.165(a) as a legal finding of paternity for a child born out of wedlock. For an acknowledgment signed on or after July 1, 1997, the acknowledgment may only be withdrawn by the earlier of the following dates: (1) 60 days after the date that the person signed it, or (2) the date on which judicial or administrative procedures are initiated to establish child support in the form of periodic payments or health care coverage for, or to determine paternity of, the child who is the subject of the acknowledgement. After this time period has passed, the acknowledgment may only be contested in superior court on the basis of fraud, duress, or material mistake. The parent wishing to contest the acknowledgment carries the burden of proof by a preponderance of the evidence. Unless good cause is shown, the court may not stay child support or other legal responsibilities while the action to contest the acknowledgment is pending.

(m) If a parent signs an acknowledgment of paternity under (a) of this section and does not successfully challenge the acknowledgment under (l) of this section, the child born out of wedlock is considered legitimated and the heir of the parent without further action of the tribunal to ratify the acknowledgment of paternity.

(n) Each paternity order or acknowledgment made under this section must include in the records relating to the matter the social security numbers, if ascertainable, of the following persons:

(1) the father;

(2) the mother;

(3) the child.

(o) In this section, unless the context requires otherwise, "tribunal" means a court, administrative agency, or quasi-judicial entity authorized by state law to determine parentage.



Sec. 25.20.055. - Early acknowledgement of paternity program.

(a) When a birth occurs to an unmarried woman in a hospital or en route to a hospital to which the woman is later admitted, the hospital shall ensure that a staff member

(1) meets with the woman before release from the hospital;

(2) attempts to meet with the father of the unmarried woman's child, if possible;

(3) presents to the mother and, if possible, the father, a pamphlet or statement regarding the rights and responsibilities of a natural parent; the Department of Health and Social Services shall prepare this pamphlet and distribute copies of it to each hospital in the state, to each physician in the state whose practice includes attendance at births, to each nurse-midwife and direct-entry midwife in the state, and to other interested persons in the state who request copies;

(4) provides to the mother and, if possible, the father, all forms, statements, or agreements necessary to voluntarily establish a parent and child relationship, including an acknowledgement of paternity form prepared under AS 18.50.165 ;

(5) on request of the mother and father, assists the father in completing specific forms, statements, or agreements necessary to establish a parent and child relationship between the father and the child; and

(6) on request of the mother and father, mails a completed voluntary acknowledgement of paternity form to the state registrar for filing under AS 18.50.165 .

(b) When a birth occurs to an unmarried woman who is not in a hospital for the birth nor admitted to a hospital immediately after the birth, and the birth is attended by a physician, nurse-midwife, or direct-entry midwife, the physician, nurse-midwife, or direct-entry midwife shall perform the duties described in (a)(2) - (6) of this section or ensure that an agent performs those duties.

(c) When a birth occurs in a situation that is not covered by either (a) or (b) of this section, any adult may, upon request of the father and mother, assist them in filing a voluntary acknowledgement of paternity form with the state registrar under AS 18.50.165 .

(d) Notwithstanding (a) of this section, the Department of Health and Social Services may adopt regulations to establish exceptions for good cause that identify circumstances under which a hospital is not required to comply with (a) of this section. A hospital may be excused from complying with (a) of this section if the hospital meets those regulatory requirements.



Sec. 25.20.060. - Petition for award of child custody.

(a) If there is a dispute over child custody, either parent may petition the superior court for resolution of the matter under AS 25.20.060 - 25.20.130. The court shall award custody on the basis of the best interests of the child. In determining the best interests of the child, the court shall consider all relevant factors, including those factors enumerated in AS 25.24.150 (c), and the presumption established in AS 25.24.150 (g). In a custody determination under this section, the court shall provide for visitation by a grandparent or other person if that is in the best interests of the child.

(b) Neither parent, regardless of the question of the child's legitimacy, is entitled to preference in the awarding of custody.

(c) The court may award shared custody to both parents if shared custody is determined by the court to be in the best interests of the child. An award of shared custody shall assure that the child has frequent and continuing contact with each parent to the maximum extent possible.

(d) If the court finds that a parent or child is a victim of domestic violence, the court may order that the address and telephone number of the parent or child be kept confidential in the proceedings.



Sec. 25.20.061. - Visitation in proceedings involving domestic violence.

If visitation is awarded to a parent who has committed a crime involving domestic violence, against the other parent or a child of the two parents, within the five years preceding the award of visitation, the court may set conditions for the visitation, including

(1) the transfer of the child for visitation must occur in a protected setting;

(2) visitation shall be supervised by another person or agency and under specified conditions as ordered by the court;

(3) the perpetrator shall attend and complete, to the satisfaction of the court, a program for the rehabilitation of perpetrators of domestic violence that meets the standards set by the Department of Corrections under AS 44.28.020 (b), or other counseling; the perpetrator shall be required to pay the costs of the program or other counseling;

(4) the perpetrator shall abstain from possession or consumption of alcohol or controlled substances during the visitation and for 24 hours before visitation;

(5) the perpetrator shall pay costs of supervised visitation as set by the court;

(6) the prohibition of overnight visitation;

(7) the perpetrator shall post a bond to the court for the return and safety of the child; and

(8) any other condition necessary for the safety of the child, the other parent, or other household member.



Sec. 25.20.065. - Visitation rights of grandparent.

(a) Except as provided in (b) of this section, a child's grandparent may petition the superior court for an order establishing reasonable rights of visitation between the grandparent and child if

(1) the grandparent has established or attempted to establish ongoing personal contact with the child; and

(2) visitation by the grandparent is in the child's best interest.

(b) After a decree or final order relating to child custody is entered under AS 25.20.060 or AS 25.24.150 or relating to an adoption under AS 25.23, a grandparent may petition under this section only if

(1) the grandparent did not request the court to grant visitation rights during the pendency of proceedings under AS 25.20.060 , AS 25.23, or AS 25.24; or

(2) there has been a change in circumstances relating to the custodial parent or the minor child that justifies reconsideration of the grandparent's visitation rights.

(c) When determining whether to grant rights of visitation between a grandparent and grandchild under this section, AS 25.20.060 , or AS 25.24, and when determining the terms and conditions to be attached to a right of grandparent visitation, the court shall consider whether there is a history of child abuse or domestic violence attributable to the grandparent's son or daughter who is a parent of the grandchild.



Sec. 25.20.070. - Temporary custody of the child.

Unless it is shown to be detrimental to the welfare of the child considering the factors under AS 25.24.150 (c), or unless the presumption under AS 25.24.150 (g) is present, the child shall have, to the greatest degree practical, equal access to both parents during the time that the court considers an award of custody under AS 25.20.060 - 25.20.130.



Sec. 25.20.080. - Mediation of child custody matter.

(a) Except as provided in (f) and (g) of this section, at any time within 30 days after a petition for child custody is filed under AS 25.20.060 the court may order the parties to submit to mediation. Each party has the right to challenge peremptorily one mediator appointed.

(b) Mediation shall be conducted informally as a conference, or by telephone, or series of conferences, as determined by the mediator. The parties to the action and a court-appointed representative of the minor children shall attend.

(c) If the mediator determines that mediation efforts are unsuccessful, the mediator shall terminate mediation and notify the court that mediation efforts have failed. The custody proceeding shall proceed in the usual manner.

(d) Upon submission of the parties to mediation under this section, a pending child custody proceeding shall be stayed for a period of 30 days or until the court is notified that mediation efforts have failed. All court orders made during the pending custody proceeding remain in effect during the period of mediation.

(e) Costs of mediation shall be paid as ordered by the court by one party, by both parties, or by the state if both parties are indigent.

(f) The court may not order or refer parties to mediation in a proceeding concerning custody or visitation of a child if a protective order issued or filed under AS 18.66.100 - 18.66.180 is in effect. The court may not order or refer parties to mediation if a party objects on the grounds that domestic violence has occurred between the parties unless the court finds that the conditions of (g)(1) - (3) of this section are met. If the court proposes or suggests mediation under this subsection,

(1) mediation may not occur unless the victim of the alleged domestic violence agrees to the mediation; and

(2) the court shall advise the parties that each party has the right to not agree to mediation and that the decision of each party will not bias other decisions of the court.

(g) A mediator who receives a referral or order from a court to conduct mediation under (a) of this section shall evaluate whether domestic violence has occurred between the parties. A mediator may not engage in mediation when either party has committed a crime involving domestic violence unless

(1) mediation is requested by the victim of the alleged domestic violence, or proposed by the court and agreed to by the victim;

(2) mediation is provided by a mediator who is trained in domestic violence in a manner that protects the safety of the victim and any household member, taking into account the results of an assessment of the potential danger posed by the perpetrator and the risk of harm to the victim; and

(3) the victim is permitted to have in attendance a person of the victim's choice, including an attorney.



Sec. 25.20.090. - Factors for consideration in awarding shared child custody.

In determining whether to award shared custody of a child the court shall consider

(1) the child's preference if the child is of sufficient age and capacity to form a preference;

(2) the needs of the child;

(3) the stability of the home environment likely to be offered by each parent;

(4) the education of the child;

(5) the advantages of keeping the child in the community where the child presently resides;

(6) the optimal time for the child to spend with each parent considering

(A) the actual time spent with each parent;

(B) the proximity of each parent to the other and to the school in which the child is enrolled;

(C) the feasibility of travel between the parents;

(D) special needs unique to the child that may be better met by one parent than the other;

(E) the willingness and ability of each parent to facilitate and encourage a close and continuing relationship between the other parent and the child, except that the court may not consider this willingness and ability if one parent shows that the other parent has sexually assaulted or engaged in domestic violence against the parent or a child, and that a continuing relationship with the other parent will endanger the health or safety of either the parent or the child;

(7) any findings and recommendations of a neutral mediator;

(8) any evidence of domestic violence, child abuse, or child neglect in the proposed custodial household or a history of violence between the parents;

(9) evidence that substance abuse by either parent or other members of the household directly affects the emotional or physical well-being of the child;

(10) other factors the court considers pertinent.



Sec. 25.20.100. - Reasons for denial to be set out.

If a parent or the guardian ad litem requests shared custody of a child and the court denies the request, the reasons for the denial shall be stated on the record.



Sec. 25.20.110. - Modification of child custody or visitation.

(a) An award of custody of a child or visitation with the child may be modified if the court determines that a change in circumstances requires the modification of the award and the modification is in the best interests of the child. If a parent opposes the modification of the award of custody or visitation with the child and the modification is granted, the court shall enter on the record its reason for the modification.

(b) When making a determination relating to child custody under (a) of this section, the court shall consider the past history of the parents with respect to their compliance with the child support payment provisions of temporary or permanent support orders or agreements relating to the child or to other children. Under this subsection, the court may consider a parent's failure to pay child support only if the parent had actual knowledge of the amount of the child support obligation and had funds available for payment of support or could have obtained those funds through reasonable efforts, as determined by the court.

(c) In a proceeding involving the modification of an award for custody of a child or visitation with a child, a finding that a crime involving domestic violence has occurred since the last custody or visitation determination is a finding of change of circumstances under (a) of this section.



Sec. 25.20.115. - Attorney fee awards in custody and visitation matters.

In an action to modify, vacate, or enforce that part of an order providing for custody of a child or visitation with a child, the court may, upon request of a party, award attorney fees and costs of the action. In awarding attorney fees and costs under this section, the court shall consider the relative financial resources of the parties and whether the parties have acted in good faith.



Sec. 25.20.120. - Closure of custody proceedings and records.

At any stage of a proceeding involving custody of a child the court may, if it is in the best interests of the child, close the proceeding to the public or order the court records closed to the public temporarily or permanently. The court may modify or vacate an order under this section at any time.



Sec. 25.20.130. - Access to records of the child.

A parent who is not granted custody under AS 25.20.060 - 25.20.130 has the same access to the medical, dental, school, and other records of the child as the custodial parent.



Sec. 25.20.140. - Action for failure to permit visitation with minor child.

(a) When a court order is specific as to when a custodian of a minor child must permit another person to have visitation with that child, and the custodian fails, wilfully and without just excuse, to permit visitation with the child in substantial conformance with the court order, the person entitled to visitation has a separate cause of action against the custodian for damages.

(b) The amount of damages recoverable under this section is $200 for each failure of the custodian, wilfully and without just excuse, to permit visitation with the child for substantially the length of time and substantially in the same manner as specified in the court order. This amount may not be increased or decreased once liability has been established. The custodian is not liable for more than one failure in respect to what is, under the court order, a single continuous period of visitation. The prevailing party in an action commenced under this section is entitled to recover a reasonable attorney fee.

(c) As used in this section,

(1) "court order" means a decree, judgment, or order issued by a court of competent jurisdiction;

(2) "custodian" means a natural person who has been awarded custody, either temporary or permanent, of a minor child;

(3) "just excuse" includes illness of the child which makes it dangerous to the health of the child for visitation to take place in conformance with the court order; "just excuse" does not include the wish of the child not to have visitation with the person entitled to it.






Chapter 25.23. - ADOPTION

Sec. 25.23.005. - Construction of chapter; rights of persons affected by adoption.

This chapter shall be liberally construed to the end that the best interests of adopted children are promoted. Due regard shall be given to the rights of all persons affected by a child's adoption.



Sec. 25.23.010. - Who may be adopted.

Any person may be adopted.



Sec. 25.23.020. - Who may adopt.

(a) The following persons may adopt:

(1) a husband and wife together;

(2) an unmarried adult;

(3) the unmarried father or mother of the person to be adopted;

(4) a married person without the other spouse joining as a petitioner, if the person to be adopted is not the other spouse, and if

(A) the other spouse is a parent of the person to be adopted and consents to the adoption;

(B) the petitioner and the other spouse are legally separated; or

(C) the failure of the other spouse to join in the petition or to agree to the adoption is excused by the court by reason of prolonged unexplained absence, unavailability, incapacity, or circumstances constituting an unreasonable withholding of consent.

(b) Nothing in this section affects legitimation under AS 25.20.050 .



Sec. 25.23.030. - Venue.

(a) Proceedings for adoption shall be brought in the superior court for the district in which, at the time of filing or granting the petition, the petitioner or the person to be adopted resides or is in military service, or in which the agency having the care, custody, or control of the minor is located.

(b) If the court finds in the interest of substantial justice, under AS 22.10.040 , that the adoption proceeding should be heard in another judicial district, the court may transfer, stay, or dismiss the proceeding in whole or in part on conditions that are just.

(c) Proceedings for the termination of parental rights on the grounds set out in AS 25.23.180 (c)(3) shall be brought in the superior court for the district in which the child that is the subject of the action resides.



Sec. 25.23.040. - Persons required to consent to adoption.

(a) Unless consent is not required under AS 25.23.050 , a petition to adopt a minor may be granted only if written consent to a particular adoption has been executed by

(1) the mother of the minor;

(2) the father of the minor, if the father was married to the mother at the time the minor was conceived or at any time after conception, the minor is the father's child by adoption, or the father has otherwise legitimated the minor under the laws of the state;

(3) any person lawfully entitled to custody of the minor or empowered to consent;

(4) the court having jurisdiction to determine custody of the minor, if the legal guardian or custodian of the person of the minor is not empowered to consent to the adoption;

(5) the minor, if 10 years of age or older, unless the court in the best interest of the minor dispenses with the minor's consent; and

(6) the spouse of the minor to be adopted.

(b) A petition to adopt an adult may be granted only if written consent to adoption has been executed by the adult and the adult's spouse or by the guardian or conservator of an incapacitated adult.



Sec. 25.23.050. - Persons as to whom consent and notice not required.

(a) Consent to adoption is not required of

(1) for purposes of this section, a parent who has abandoned a child for a period of at least six months;

(2) a parent of a child in the custody of another, if the parent for a period of at least one year has failed significantly without justifiable cause, including but not limited to indigency,

(A) to communicate meaningfully with the child, or

(B) to provide for the care and support of the child as required by law or judicial decree;

(3) the father of a minor if the father's consent is not required by AS 25.23.040 (a)(2);

(4) a parent who has relinquished the right to consent under AS 25.23.180;

(5) a parent whose parental rights have been terminated by order of the court under AS 25.23.180 (c)(3) or AS 47.10.080 (c)(3);

(6) a parent judicially declared incompetent or mentally defective if the court dispenses with the parent's consent;

(7) a parent of the person to be adopted, if the person is 19 or more years of age, and the court dispenses with the consent of the parent;

(8) a guardian or custodian specified in AS 25.23.040 (a)(3) or (4) who has failed to respond in writing to a request for consent for a period of 60 days or who, after examination of the guardian's or custodian's written reasons for withholding consent, is found by the court to be withholding consent unreasonably; or

(9) the spouse of the person to be adopted, if the requirement of consent to the adoption is waived by the court by reason of prolonged unexplained absence, unavailability, incapacity, or circumstances constituting an unreasonable withholding of consent.

(b) Except as provided in AS 25.23.100 , notice of a hearing on a petition for adoption need not be given to a person whose consent is not required or to a person whose consent or relinquishment has been filed with the petition.



Sec. 25.23.060. - Execution of consent; consent as power of attorney.

(a) The required consent to adoption shall be executed at any time after the birth of the child in the presence of the court or in the presence of a person authorized to take acknowledgments. The consent is not valid unless the consent form states that the person consenting to the adoption has the right to withdraw that consent as provided in AS 25.23.070 (b), and unless the person consenting to the adoption acknowledges receipt of a copy of the consent form. The person giving consent shall state in the consent form whether the child is a member of an Indian tribe or the biological child of a member of an Indian tribe, so that the court may determine whether the provisions of 25 U.S.C. 1901 - 1963 (Indian Child Welfare Act of 1978) apply.

(b) A consent that does not name or otherwise identify the adopting parent is valid if the consent is executed in the presence of the court or a person authorized to take acknowledgments and contains a statement by the person whose consent it is that the person consenting voluntarily executed the consent irrespective of disclosure of the name or other identification of the adopting parent.

(c) A consent executed under this section is effective as a power of attorney under AS 13.26.020 . Unless the consent form provides otherwise, and regardless of whether the form names or identifies the adoptive parent, the consent delegates to the adoptive parent all powers that may be delegated under AS 13.26.020 . The power of attorney takes effect when the child is delivered to the adoptive parent, and remains in effect as long as the consent is in effect; but the power of attorney is not effective beyond one year, unless the court extends it for good cause. The power of attorney does not terminate on the death or disability of the person executing the consent, unless the consent form so states. This subsection may not be construed to alter the requirements of AS 47.70 (the Interstate Compact on the Placement of Children).



Sec. 25.23.070. - Withdrawal of consent.

(a) A consent to adoption may not be withdrawn after the entry of a decree of adoption.

(b) A consent to adoption may be withdrawn before the entry of a decree of adoption, within 10 days after the consent is given, by delivering written notice to the person obtaining the consent, or after the 10-day period, if the court finds, after notice and opportunity to be heard is afforded to petitioner, the person seeking the withdrawal, and the agency placing the child for adoption, that the withdrawal is in the best interest of the person to be adopted and the court orders the withdrawal.



Sec. 25.23.080. - Petition for adoption.

(a) The caption of a petition for adoption shall be styled substantially "In the Matter of the Adoption of . . . . . . . . . . . . . . . .". The person to be adopted shall be designated in the caption under the name by which the person is to be known if the petition is granted. If the child is placed for adoption by an agency, any name by which the child was previously known may not be disclosed in the petition or in the decree of adoption.

(b) A petition for adoption shall be signed and verified by the petitioner, filed with the clerk of the court, and state

(1) the date and place of birth of the person to be adopted, if known;

(2) the name to be used for the person to be adopted;

(3) the date of placement of the minor and the name of the person placing the minor;

(4) the full name, age, place and duration of residence of the petitioner;

(5) the marital status of the petitioner, including the date and place of marriage, if married;

(6) that the petitioner has facilities and resources, including those available under a hard-to-place child subsidy agreement, suitable to provide for the nurture and care of the minor to be adopted, and that it is the desire of the petitioner to establish the relationship of parent and child with the person to be adopted;

(7) a description and estimate of value of any property of the person to be adopted; and

(8) the name of any person whose consent to the adoption is required, but who has not consented, and facts or circumstances that excuse the lack of the consent normally required to the adoption.

(c) A certified copy of the birth certificate or verification of the birth record of the person to be adopted, if available, the information specified in AS 25.23.185 (a), if available, and the required consents, relinquishments, and termination orders shall be filed with the clerk.



Sec. 25.23.090. - Report of petitioner's expenditures.

Sec. 25.23.090. Report of petitioner's expenditures.

(a) Except as specified in (b) of this section, the petitioner in any proceeding for the adoption of a minor shall file, before the petition is heard, a full accounting report in a manner acceptable to the court of all disbursements of anything of value made or agreed to be made by or on behalf of the petitioner in connection with the adoption. The report must show any expenses incurred in connection with

(1) the birth of the minor;

(2) placement of the minor with petitioner;

(3) medical or hospital care received by the mother or by the minor during the mother's prenatal care and confinement; and

(4) services relating to the adoption or to the placement of the minor for adoption that were received by or on behalf of the petitioner, either natural parent of the minor, or any other person.

(b) This section does not apply to an adoption by a stepparent whose spouse is a natural or adoptive parent of the child.

(c) A report made under this section shall be signed and verified by the petitioner.



Sec. 25.23.100. - Notice of petition, investigation and hearing.

(a) After the filing of a petition to adopt a minor, the court shall fix a time and place for hearing the petition. At least 20 days before the date of hearing, the petitioner shall give notice of the filing of the petition and of the time and place of hearing to (1) the department, unless the adoption is by a stepparent of the child; (2) any agency or person whose consent to the adoption is required by this chapter, but who has not consented; and (3) a person whose consent is dispensed with upon any ground mentioned in AS 25.23.050 (a)(1), (2), (3), (6), (7), (8) and (9), but who has not consented. The notice to the department shall be accompanied by a copy of the petition.

(b) Notice to persons specified in AS 25.23.050 must include a statement of the grounds under which consent to the adoption is not required. Notice given under this section shall be adequate to give actual notice of the proceedings, taking into account education and language differences that are known or reasonably ascertainable by the petitioner or the department. The notice of hearing must contain all names by which the minor has been identified and must state in summary form the effect of a decree of adoption. Notice shall be given in the manner appropriate under rules of civil procedure for the service of process in a civil action in this state or in any manner the court by order directs. Notice by publication may not be given unless, for compelling reasons, the court orders it to be given under the procedure established in Rule 4 of the Alaska Rules of Civil Procedure. Proof of the giving of the notice shall be filed with the court before the petition is heard, subject to the time limitations in (e) of this section.

(c) A reasonable investigation shall be made by the department or the petitioner to assure that all persons listed in (a) of this section are located and given notice of the proposed adoption. The investigation shall be conducted so that the rights of all parties are protected, including but not limited to the right to privacy and the right to be notified. An affidavit describing the investigation shall be filed with the court if all persons listed in (a) of this section are not located.

(d) Except as provided in (g) and (i) of this section, an investigation shall be made by the department or any other qualified agency or person designated by the court to inquire into the conditions and antecedents of a minor sought to be adopted and of the petitioner for the purpose of ascertaining whether the adoptive home is a suitable home for the minor and whether the proposed adoption is in the best interest of the minor.

(e) A written report of the investigation shall be filed with the court by the investigator before the petition is heard so long as the report is filed within 30 days of the designation by the court of the department, agency or person to make the investigation.

(f) The report of the investigation must contain an evaluation of the placement with a recommendation as to the granting of the petition for adoption and any other information the court requires regarding the petitioner or the minor.

(g) Unless directed by the court, an investigation and report is not required in cases in which an agency is a party or joins in the petition for adoption, a stepparent is the petitioner, the person to be adopted is within the fourth degree of lineal or collateral consanguinity to the petitioner, or the person to be adopted is an adult. In other cases, the court may waive the investigation only if it appears that waiver is in the best interest of the minor and that the adoptive home and the minor are suited to each other. The department which is required to consent to the adoption may give consent without making the investigation.

(h) The department or the agency or persons designated by the court to make the required investigation may request other departments or agencies within or outside of this state to make investigations of designated portions of the inquiry as may be appropriate and to make a written report as a supplemental report to the court and shall make similar investigations and reports on behalf of other agencies or persons designated by the courts of this state or another state.

(i) After the filing of a petition to adopt an adult the court by order shall direct that a copy of the petition and a notice of the time and place of the hearing be given to any person whose consent to the adoption is required, but who has not consented. The court may order an appropriate investigation to assist it in determining whether the adoption is in the best interest of the persons involved.

(j) [Repealed, Sec. 22 ch 140 SLA 1986].



Sec. 25.23.110. - Required residence of minor.

A final decree of adoption may not be issued until the minor to be adopted, other than a stepchild of the petitioner, has lived in the adoptive home and the department or any other qualified agency or person designated by the court has had an opportunity to observe or investigate the adoptive home. This observation or investigation is not required in proceedings where an investigation is not required under AS 25.23.100 (g) and (i).



Sec. 25.23.120. - Hearing.

(a) The presence of the petitioner and the person to be adopted is not required at the hearing on the petition unless ordered by the court.

(b) The court may continue the hearing from time to time to permit further observation, investigation, or consideration of any facts or circumstances affecting the granting of the petition.

(c) If at the conclusion of the hearing the court determines that the required consents have been obtained or excused and that the adoption is in the best interest of the person to be adopted, it may issue a final decree of adoption.

(d) If the requirements for a decree under (c) of this section have not been met, the court shall dismiss the petition and determine, in the best interests of the minor, the person including the petitioner to have custody of the minor.



Sec. 25.23.125. - Preference of minor to be adopted; guardian ad litem; protective orders.

(a) If the person to be adopted is a minor under the age of 10 and the person is of sufficient age and intelligence to state desires concerning the adoption, the court shall consider the person's desires.

(b) The court may appoint a guardian ad litem or attorney, or both, under AS 25.24.310 for a minor who is to be adopted.

(c) The court may issue a protective order or other order that is in the best interest of a minor who is to be adopted.



Sec. 25.23.127. - Adult family member preference to adopt.

Taking into consideration a child's stated preference under AS 25.23.125(a) and consent given under AS 25.23.040 (a)(5), and unless the court finds that a petition to adopt the child by an adult family member is contrary to the best interest of the child, the court shall grant a petition to adopt a child by an adult family member who has had physical custody of the child for at least 12 consecutive months before the parental rights to the child have been terminated. In this section, "adult family member" has the meaning given in AS 47.10.990 .



Sec. 25.23.130. - Effect of adoption decree.

(a) A final decree of adoption, whether issued by a court of this state or of any other state, has the following effect as to matters within the jurisdiction or before a court of this state:

(1) except with respect to a spouse of the petitioner and relatives of the spouse, to relieve the natural parents of the adopted person of all parental rights and responsibilities, and, except as provided in (c) of this section, to terminate all legal relationships between the adopted person and the natural parents and other relatives of the adopted person, so that the adopted person thereafter is a stranger to the former relatives for all purposes including inheritance, unless the decree of adoption specifically provides for continuation of inheritance rights, and the interpretation or construction of documents, statutes, and instruments, whether executed before or after the adoption is decreed, that do not expressly include the person by name or by some designation not based on a parent and child or blood relationship; and

(2) to create the relationship of parent and child between petitioner and the adopted person, as if the adopted person were a legitimate blood descendant of the petitioner, for all purposes including inheritance and applicability of statutes, documents, and instruments, whether executed before or after the adoption is decreed, that do not expressly exclude an adopted person from their operation or effect.

(b) Notwithstanding the provisions of (a) of this section, if a parent of a child dies without the relationship of parent and child having been previously terminated and a spouse of the living parent thereafter adopts the child, the child's right of inheritance from or through the deceased parent is unaffected by the adoption.

(c) Nothing in this chapter prohibits an adoption that allows visitation between the adopted person and that person's natural parents or other relatives.

(d) Except as provided in (e) of this section, a decree terminating parental rights on the grounds set out in AS 25.23.180 (c)(3) voids all legal relationships between the child and the biological parent so that the child is a stranger to the biological parent and to relatives of the biological parent for all purposes, including interpretation of documents executed before or after the termination of parental rights that do not include the child by name or by a description not based on a parental or blood relationship.

(e) Inheritance rights between a child and a biological parent are not voided by a decree terminating parental rights on the grounds set out in AS 25.23.180 (c)(3) unless the decree specifically provides for the termination of inheritance rights.



Sec. 25.23.140. - Appeal and validation of adoption decree.

(a) An appeal from any final order or decree rendered under this chapter may be taken in the manner and time provided for appeal from a judgment in a civil action.

(b) Subject to the disposition of an appeal, upon the expiration of one year after an adoption decree is issued, the decree may not be questioned by any person including the petitioner, in any manner upon any ground, including fraud, misrepresentation, failure to give any required notice, or lack of jurisdiction of the parties or of the subject matter, unless, in the case of the adoption of a minor the petitioner has not taken custody of the minor, or, in the case of the adoption of an adult, the adult had no knowledge of the decree within the one-year period.

(c) Subject to the disposition of an appeal, one year after a decree is issued terminating parental rights on grounds set out in AS 25.23.180(c)(3), the order may not be challenged on any ground, including fraud, misrepresentation, failure to give notice, or lack of jurisdiction of the parties or of the subject matter.



Sec. 25.23.150. - Confidential nature of hearings and records in adoption proceedings.

(a) All hearings held in proceedings under this chapter shall be held in closed court without admittance of any person other than essential officers of the court, the parties, their witnesses, counsel, persons who have not previously consented to the adoption but are required to consent, and representatives of the agencies present to perform their official duties.

(b) The papers and records relating to an adoption or a termination of parental rights under AS 25.23.180 (c)(3) that are a part of the permanent record of a court are subject to inspection only upon consent of the court. The papers and records relating to an adoption or a termination of parental rights under AS 25.23.180 (c)(3) on file with the department, an agency, or an individual are subject to inspection only with consent of all interested persons or by order of a court for good cause shown. Except as provided in this section, adoption records of the Bureau of Vital Statistics are subject to inspection under the provisions of AS 18.50.

(c) Except as otherwise provided by law, or as authorized in writing by the adopted child, if 14 or more years of age, or by the adoptive parent, or upon order of the court for good cause shown, a person may not disclose the identity or address of an adoptive parent, an adopted child, a child who is the subject of a proceeding under AS 25.23.180(c)(3), or a biological parent whose parental rights have been terminated on grounds set out in AS 25.23.180 (c)(3).

(d) The court may order the disclosure of a natural parent's identity or address only if

(1) the court makes an express finding that the disclosure is required because of a medical necessity or other extraordinary circumstance; and

(2) the natural parent unless the parent's parental rights have been terminated on grounds set out in AS 25.23.180 (c)(3), the child, and the adoptive parents are afforded proper notice and a hearing; the court may waive the hearing and notice requirement if it finds there is a medical necessity that poses an immediate risk to life.



Sec. 25.23.160. - Recognition of foreign decree affecting adoption.

A decree of court terminating the relationship of parent and child or establishing the relationship by adoption issued under due process of law by a court of any other jurisdiction within or outside of the United States shall be recognized in this state and the rights and obligations of the parties as to matters within the jurisdiction of this state shall be determined as though the decree were issued by a court of this state.



Sec. 25.23.170. - Applications for birth certificates.

Within 30 days after an adoption decree becomes final, the clerk of the court shall, if requested by the adoptive parents, prepare an application for a birth certificate in the name of the adopted person. Upon issuing a decree terminating parental rights on grounds set out in AS 25.23.180 (c)(3) the court may order the preparation of an application for a birth certificate in the name of the child without reference to the parent whose parental rights have been terminated. The clerk of the court shall forward the application

(1) for a person born in the United States, to the appropriate vital statistics office of the place, if known, where the adopted person was born and a copy of the decree to the department for statistical purposes; and

(2) for a person born outside the United States to the state registrar of vital statistics.



Sec. 25.23.173. - Indian child adoption reports.

After entering a final decree or order in an Indian child adoptive placement, the court shall send to the Secretary of the Interior a copy of the decree or order and other information required by 25 U.S.C. 1951 (sec. 301(a) of the Indian Child Welfare Act of 1978).



Sec. 25.23.175. - Findings concerning persons born outside the United States.

In the case of the adoption of a person born outside the United States, if requested by the adoptive parents, the court shall make findings, based on evidence from the petitioner and other reliable state or federal sources, on the date and place of birth and parentage of the adopted person. The findings shall be certified by the court and included with the report of adoption filed with the state registrar of vital statistics under AS 18.50.210 .



Sec. 25.23.180. - Relinquishment and termination of parent and child relationships.

(a) The rights of a parent with reference to a child, including parental right to control the child or to withhold consent to an adoption, may be relinquished and the relationship of parent and child terminated in or before an adoption proceeding as provided in this section.

(b) All rights of a parent with reference to a child, including the right to receive notice of a hearing on a petition for adoption, may be relinquished and the relationship of parent and child terminated by a writing, signed by the parent, regardless of the age of the parent, a copy of which shall be given to the parent,

(1) in the presence of a representative of an agency taking custody of the child, whether the agency is within or outside of the state or in the presence and with the approval of a court within or outside of this state in which the minor was present or in which the parent resided at the time it was signed, which relinquishment may be withdrawn within 10 days after it is signed or the child is born, whichever is later; and the relinquishment is invalid unless it states that the parent has this right of withdrawal; or

(2) in any other situation if the petitioner has had custody of the minor for two years, but only if notice of the adoption proceeding has been given to the parent and the court finds, after considering the circumstances of the relinquishment and the long continued custody by the petitioner, that the best interest of the child requires the granting of adoption.

(c) The relationship of parent and child may be terminated by a court order issued in connection with a proceeding under this chapter or a proceeding under AS 47.10 on the grounds

(1) specified in AS 47.10.080 (o) or 47.10.088;

(2) that a parent who does not have custody is unreasonably withholding consent to adoption, contrary to the best interest of the minor child; or

(3) that the parent committed an act constituting sexual assault or sexual abuse of a minor under the laws of this state or a comparable offense under the laws of the state where the act occurred that resulted in conception of the child and that termination of the parental rights of the biological parent is in the best interests of the child.

(d) For the purpose of an adoption proceeding under this chapter, a decree issued by a court of competent jurisdiction in this or another state terminating all rights of a parent with reference to a child or the relationship of parent and child dispenses with the required

(1) consent by that parent to an adoption of that child; and

(2) notice of a proceeding to that parent unless otherwise required by this section.

(e) A petition for termination of the relationship of parent and child made in connection with an adoption proceeding or in an independent proceeding for the termination of parental rights on grounds set out in (c)(3) of this section may be made by

(1) either parent if termination of the relationship is sought with respect to the other parent;

(2) the petitioner for adoption, the guardian of the person, the legal custodian of the child, or the individual standing in parental relationship to the child;

(3) an agency; or

(4) another person having a legitimate interest in the matter.

(f) Before the petition is heard, notice of the hearing on the petition and opportunity to be heard shall be given the parents of the child, the guardian of the person of the child, the person having legal custody of the child, and, in the discretion of the court, a person appointed to represent any party.

(g) Notwithstanding the provisions of (b) of this section, a relinquishment of parental rights with respect to a child, executed under this section, may be withdrawn by the parent, and a decree of a court terminating the parent and child relationship on grounds set out in (c)(1) and (2) of this section may be vacated by the court upon motion of the parent, if the child is not on placement for adoption and the person having custody of the child consents in writing to the withdrawal or vacation of the decree.

(h) The respondent to a petition filed for the termination of parental rights on grounds set out in (c)(3) of this section is entitled to representation in the proceedings by an attorney. If the respondent is financially unable to employ an attorney, the court shall appoint the office of public advocacy to represent the respondent in the proceedings.

(i) Proceedings for the termination of parental rights on the grounds set out in (c)(3) of this section do not affect the rights of a victim of sexual abuse of a minor or incest to obtain legal and equitable civil remedies for all injuries and damages arising out of the perpetrator's conduct.

(j) In a relinquishment of parental rights executed under (a) of this section, a parent may retain privileges with respect to the child, including the ability to have future contact, communication, and visitation with the child. A retained privilege must be stated in writing with specificity. Not less than 10 days after the relinquishment is signed, the court may enter an order terminating parental rights if the court finds that termination of parental rights under the terms of the agreement is in the child's best interest. If a parent has retained one or more privileges, the court shall incorporate the retained privileges into the termination order with a recommendation that the retained privileges be incorporated in an adoption or legal guardianship decree.

(k) A voluntary relinquishment may not be withdrawn and a termination order may not be vacated on the ground that a retained privilege has been withheld from the relinquishing parent or that the relinquishing parent has been unable, for any reason, to act on a retained privilege, except as provided in Rule 60(b), Alaska Rules of Civil Procedure.

(l) After a termination order is entered, a person who has voluntarily relinquished parental rights under this section may request a review hearing, upon a showing of good cause, to seek enforcement or modification of or to vacate a privilege retained in the termination order. The court may modify, enforce, or vacate the retained privilege if the court finds, by clear and convincing evidence, that it is in the best interest of the child to do so.

(m) After a termination order is entered and before the entry of an adoption or legal guardianship decree, a prospective adoptive parent or a guardian of a child who is the subject of an adoption decree may request, after providing notice as specified under this subsection, that the court decline to incorporate a privilege retained in a termination order and recommended for incorporation in an adoption or guardianship decree under (j) of this section. The request made under this subsection may only be considered by the court after providing at least 20 days' notice by certified mail to the last known address of the person who has voluntarily relinquished parental rights to the child. The notice under this subsection must describe the request and explain that the recipient of the notice may submit a written statement under penalty of perjury to the court that the recipient either agrees with or opposes the request. The notice must also include the deadline for submitting the statement and the mailing address of the court. The court may decline to incorporate a retained privilege if the person who retained the privilege agrees with the request or if the court finds that it is in the child's best interest.

(n) A person who relinquished parental rights is entitled to the appointment of an attorney if a hearing is requested under (l) or (m) of this section to the same extent as if the parent's rights had not been terminated in a child-in-need-of-aid proceeding.



Sec. 25.23.185. - Records and information.

(a) At the time a petition for adoption is filed with the court, the agency or individual placing the person for adoption, or the petitioner, shall file with the court, for release to the state registrar of vital statistics, the following information, or an explanation of its unavailability, on forms provided by the department:

(1) the address of each parent named on the original birth certificate; and

(2) background information required under AS 18.50.510 .

(b) Upon entry of a decree of adoption, the clerk of the court shall transmit to the Bureau of Vital Statistics the information provided under (a) of this section. The bureau shall attach the information to the original birth certificate of the adopted person.

(c) A child adoption agency licensed under former AS 47.35 and a child placement agency licensed under AS 47.32 shall maintain records of the information required to be furnished to the court under this section or under regulations of the commissioner implementing this section. If a child adoption agency or child placement agency ceases to place persons for adoption, it shall transfer its records to the commissioner.



Sec. 25.23.190. - Subsidy for hard-to-place child.

A hard-to-place child in the permanent custody of the department in a foster home for not less than one year may not be denied the opportunity for a permanent home if the achievement of this depends on continued subsidy by the state.



Sec. 25.23.200. - Investigation of home for subsidized hard-to-place child.

Persons who are caring for a hard-to-place child on a foster parent basis and who have applied to adopt the hard-to-place child and to receive payments for the care and support of the hard-to-place child shall be evaluated as to their suitability as adoptive parents by means of an adoptive home study. Persons who are caring for a hard-to-place child in the state's custody and who wish to be appointed legal guardians of the child under AS 13.26.045 , and to receive payments for the care and support of the child, shall be evaluated as to their suitability as guardians by means of a guardianship study. A home study or guardianship study shall be made by the commissioner's adoption staff or on the commissioner's behalf by an authorized agency or individual that provides adoption services.



Sec. 25.23.210. - Amount and duration of subsidy payments.

The monthly payment and the length of time for which a subsidy for a hard-to-place child is granted are left to the discretion of the commissioner and may vary from a small monthly sum to an amount not exceeding the existing rate for foster care until the child reaches the age of majority, if the need continues to exist. Subsidies shall be paid from the same public funds and in the same manner as foster care payments. On request of the person caring for the child, the department shall review whether the amount of the subsidy is appropriate.



Sec. 25.23.220. - Annual reevaluation of subsidy. [Repealed, Sec. 4 ch 31 SLA 2003].

Repealed or Renumbered



Sec. 25.23.230. - Regulations.

The department shall adopt regulations necessary to implement the provisions of AS 25.23.185 - 25.23.240.



Sec. 25.23.240. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "adult" means an individual who has reached the age of majority;

(2) "agency" means any person certified, licensed, or otherwise specially empowered by law or regulation to place minors for adoption;

(3) "child" means a son or daughter, whether by birth or by adoption;

(4) "commissioner" means the commissioner of health and social services;

(5) "court" means the superior court of this state, and, when the context requires, the court of another state empowered to grant petitions for adoption or guardianship or to terminate parental rights;

(6) "department" means the Department of Health and Social Services;

(7) "hard-to-place child" means a minor who is not likely to be adopted or to obtain a guardian by reason of physical or mental disability, emotional disturbance, recognized high risk of physical or mental disease, age, membership in a sibling group, racial or ethnic factors, or any combination of these conditions;

(8) "minor" means a person who has not reached the age of majority;

(9) "sexual abuse of a minor" means a sexual offense defined in AS 11.41.434, 11.41.436, 11.41.438, or 11.41.440;

(10) "sexual assault" means a sexual offense defined in AS 11.41.410 or 11.41.420;

(11) "stepparent" means the spouse of a natural parent of the child residing in the same household.






Chapter 25.24. - DIVORCE AND DISSOLUTION OF MARRIAGE

Article 01 - DIVORCE AND ANNULMENT

Sec. 25.24.010. - Right of action for divorce.

A husband or wife may maintain an action against the other for divorce or to have the marriage declared void.



Sec. 25.24.020. - Void marriages.

A marriage which is prohibited by law on account of consanguinity between the persons, or a subsequent marriage contracted by a person during the life of a former husband or wife which marriage has not been annulled or dissolved is void.



Sec. 25.24.030. - Voidable marriages.

A marriage may be declared void for any of the following causes existing at the time of the marriage:

(1) that the party in whose behalf it is sought to have the marriage declared void was under the age of legal consent, and the marriage was contracted without the consent of the parents, guardian, or person having charge of that party, unless, after attaining the age of consent, the party for any time freely cohabited with the other as husband and wife;

(2) that either party was of unsound mind, unless that party, after coming to reason, freely cohabited with the other as husband and wife;

(3) that the consent of either party was obtained by fraud, unless that party afterwards, with full knowledge of the facts constituting the fraud, freely cohabited with the other as husband and wife;

(4) that the consent of either party was obtained by force, unless that party afterwards freely cohabited with the other as husband and wife;

(5) failure to consummate the marriage at the time of the marriage and continuing at the commencement of the action.



Sec. 25.24.040. - Action to declare marriage valid.

When either the husband or wife claims or pretends that the marriage is void or voidable, the other spouse may bring an action to have the marriage declared valid. The court may determine if the marriage is void from the beginning or from the time of the judgment or that it is valid.



Sec. 25.24.050. - Grounds for divorce.

A divorce may be granted for any of the following grounds:

(1) failure to consummate the marriage at the time of the marriage and continuing at the commencement of the action;

(2) adultery;

(3) conviction of a felony;

(4) wilful desertion for a period of one year;

(5) either

(A) cruel and inhuman treatment calculated to impair health or endanger life;

(B) personal indignities rendering life burdensome; or

(C) incompatibility of temperament;

(6) habitual gross drunkenness contracted since marriage and continuing for one year prior to the commencement of the action;

(7) [Repealed, Sec. 68 ch 127 SLA 1974].

(8) incurable mental illness when the spouse has been confined to an institution for a period of at least 18 months immediately preceding the commencement of the action; the status as to the support and maintenance of the mentally ill person is not altered in any way by the granting of the divorce;

(9) addiction of either party, subsequent to the marriage, to the habitual use of opium, morphine, cocaine, or a similar drug.



Sec. 25.24.060. - Mediation.

(a) Except as provided in (f) and (g) of this section, at any time within 30 days after a complaint or cross-complaint in a divorce action is filed, a party to the action may file a motion with the court requesting mediation, for the purpose of achieving a mutually agreeable settlement in termination of the marriage. When a party moves for settlement mediation, the other party shall answer the motion on the record, and the judge may order mediation. When no request for mediation is made, the court may at any time order the parties to submit to mediation if it determines that mediation may result in a more satisfactory settlement between the parties.

(b) The court appoints the mediator. The court may appoint any person the court finds suitable to act as mediator. Each party shall have the right once to challenge peremptorily any mediator appointed.

(c) Mediation shall be conducted informally as a conference or series of conferences. The parties to the action and a court-appointed representative of any unmarried children of the marriage under the age of 19 whose interests may be affected shall attend. Counsel for the parties may attend all such conferences.

(d) After the first conference, either party may withdraw, or the mediator may terminate mediation if the mediator determines that mediation efforts are unsuccessful. Upon withdrawal by either party or termination by the mediator, the mediator shall notify the court that mediation efforts have failed, and the divorce action shall proceed in the usual manner.

(e) Upon submission of the parties to mediation under this section, divorce proceedings then pending shall be stayed for a period of 30 days or until the court is notified that mediation efforts have failed. All court orders made under AS 25.24.140 remain in effect during the period of mediation.

(f) The court may not order or refer parties to mediation in a divorce proceeding if a protective order issued or filed under AS 18.66.100 - 18.66.180 is in effect. The court may not order or refer parties to mediation if a party objects on the grounds that domestic violence has occurred between the parties unless the court finds that the conditions of (g)(1) - (3) of this section are met. If the court proposes or suggests mediation under this subsection,

(1) mediation may not occur unless the victim of the alleged domestic violence agrees to the mediation; and

(2) the court shall advise the parties that each party has the right to not agree to mediation and that the decision of each party will not bias other decisions of the court.

(g) A mediator who receives a referral or order from a court to conduct mediation under (a) of this section shall evaluate whether domestic violence has occurred between the parties. A mediator may not engage in mediation when either party has committed a crime involving domestic violence unless

(1) mediation is requested by the victim of the alleged domestic violence, or proposed by the court and agreed to by the victim;

(2) mediation is provided by a mediator who is trained in domestic violence in a manner that protects the safety of the victim and any household member, taking into account the results of an assessment of the potential danger posed by the perpetrator and the risk of harm to the victim; and

(3) the victim is permitted to have in attendance a person of the victim's choice, including an attorney.



Sec. 25.24.070. - Confession of adultery.

In an action for divorce on the ground of adultery, a confession of adultery is not alone sufficient to justify a judgment of divorce.



Sec. 25.24.080. - Residence requirements for action to declare marriage void.

When a marriage has been solemnized and the plaintiff is a resident of the state, an action to declare the marriage void may be brought at any time.



Sec. 25.24.090. - Use of spouse's residence.

Sec. 25.24.090. Use of spouse's residence.

Where one spouse is plaintiff in an action for divorce or to declare void a marriage that was not solemnized in the state, the residence of the other spouse in this state inures to the plaintiff's benefit and the action may be instituted if the other spouse is at the time of its commencement qualified as to residence to institute a similar action.



Sec. 25.24.100. - [Renumbered as AS 25.24.900 ].

Repealed or Renumbered



Sec. 25.24.110. - Separate domicile or residence.

In an action for divorce, a spouse may acquire a separate residence or domicile from that of the other spouse without reference among other factors to misconduct or consent of the other spouse.



Sec. 25.24.120. - Defenses to adultery.

In a divorce action for adultery, the following defenses may be made:

(1) procurement;

(2) connivance;

(3) the act has been expressly forgiven or impliedly forgiven by the voluntary cohabitation of the parties after knowledge of the act;

(4) the plaintiff is also guilty of adultery and without procurement or connivance of the defendant and not forgiven as provided in the defenses to adultery; or

(5) the action has not been commenced within two years after the discovery of the act by the plaintiff.



Sec. 25.24.130. - Defenses to other divorce grounds.

When the divorce action is for any of the grounds provided in AS 25.24.050(4)-(6), the defense of procurement or that the defendant has been expressly forgiven may be made. When the divorce action is for the ground provided in AS 25.24.050 (3), the defense of procurement or that the defendant has been expressly forgiven or that the action was not brought within two years after conviction may be made.



Sec. 25.24.140. - Orders during action.

(a) During the pendency of the action, a spouse may, upon application and in appropriate circumstances, be awarded expenses, including

(1) attorney fees and costs that reasonably approximate the actual fees and costs required to prosecute or defend the action; in applying this paragraph, the court shall take appropriate steps to ensure that the award of attorney fees does not contribute to an unnecessary escalation in the litigation;

(2) reasonable spousal maintenance, including medical expenses; and

(3) reasonable support for minor children in the care of the spouse and reasonable support for unmarried 18-year-old children of the marriage who are actively pursuing a high school diploma or an equivalent level of technical or vocational training and living as dependents with the spouse or designee of the spouse, if there is a legal obligation of the other spouse to provide support.

(b) During the pendency of the action, upon application, a spouse is entitled to necessary protective orders, including orders

(1) providing for the freedom of each spouse from the control of the other spouse;

(2) for protection under AS 18.66.100 - 18.66.180;

(3) directing one spouse to vacate the marital residence or the home of the other spouse;

(4) restraining a spouse from communicating directly or indirectly with the other spouse;

(5) restraining a spouse from entering a propelled vehicle in the possession of or occupied by the other spouse; and

(6) prohibiting a spouse from disposing of the property of either spouse or marital property without the permission of the other spouse or a court order.

(c) Except as provided in (d) and (e) of this section, after a hearing, if both parties agree, the court may also order that the parties engage in personal or family counseling or mediation. In the order, the court shall provide for the payment of the costs of the counseling or mediation.

(d) The court may not order or refer parties to mediation or family counseling under (c) of this section if a protective order issued or filed under AS 18.66.100 - 18.66.180 is in effect. The court may not order or refer parties to mediation or family counseling if a party objects on the grounds that domestic violence has occurred between the parties unless the court finds that the conditions of (e)(1) - (3) of this section are met. If the court proposes or suggests mediation under this subsection,

(1) mediation may not occur unless the victim of the alleged domestic violence agrees to the mediation; and

(2) the court shall advise the parties that each party has the right to not agree to mediation and that the decision of each party will not bias other decisions by the court.

(e) A mediator or family counselor who receives a referral or order from a court to conduct mediation under (c) of this section shall evaluate whether domestic violence has occurred between the parties. A mediator or family counselor may not engage in mediation when either party has committed a crime involving domestic violence unless

(1) mediation or family counseling is requested by the victim of the alleged domestic violence, or proposed by the court and agreed to by the victim;

(2) mediation or family counseling is provided by a mediator or family counselor who is trained in domestic violence in a manner that protects the safety of the victim and any household member, taking into account the results of an assessment of the potential danger posed by the perpetrator and the risk of harm to the victim; and

(3) the victim is permitted to have in attendance a person of the victim's choice, including an attorney.



Sec. 25.24.150. - Judgments for custody.

(a) In an action for divorce or for legal separation or for placement of a child when one or both parents have died, the court may, if it has jurisdiction under AS 25.30.300 - 25.30.320, and is an appropriate forum under AS 25.30.350 and 25.30.360, during the pendency of the action, or at the final hearing or at any time thereafter during the minority of a child of the marriage, make, modify, or vacate an order for the custody of or visitation with the minor child that may seem necessary or proper, including an order that provides for visitation by a grandparent or other person if that is in the best interests of the child.

(b) If a guardian ad litem for a child is appointed, the appointment shall be made under the terms of AS 25.24.310 (c).

(c) The court shall determine custody in accordance with the best interests of the child under AS 25.20.060 - 25.20.130. In determining the best interests of the child the court shall consider

(1) the physical, emotional, mental, religious, and social needs of the child;

(2) the capability and desire of each parent to meet these needs;

(3) the child's preference if the child is of sufficient age and capacity to form a preference;

(4) the love and affection existing between the child and each parent;

(5) the length of time the child has lived in a stable, satisfactory environment and the desirability of maintaining continuity;

(6) the willingness and ability of each parent to facilitate and encourage a close and continuing relationship between the other parent and the child, except that the court may not consider this willingness and ability if one parent shows that the other parent has sexually assaulted or engaged in domestic violence against the parent or a child, and that a continuing relationship with the other parent will endanger the health or safety of either the parent or the child;

(7) any evidence of domestic violence, child abuse, or child neglect in the proposed custodial household or a history of violence between the parents;

(8) evidence that substance abuse by either parent or other members of the household directly affects the emotional or physical well-being of the child;

(9) other factors that the court considers pertinent.

(d) In awarding custody the court may consider only those facts that directly affect the well-being of the child.

(e) Notwithstanding the provisions of (d) of this section, in awarding custody the court shall comply with the provisions of 25 U.S.C. 1901 - 1963 (P.L. 95-608, the Indian Child Welfare Act of 1978).

(f) If the issue of child custody is before the court at the time it issues a judgment under AS 25.24.160 , the court shall concurrently issue a judgment for custody under this section unless, subject to AS 25.24.155, the court delays the custody decision for a later time.

(g) There is a rebuttable presumption that a parent who has a history of perpetrating domestic violence against the other parent, a child, or a domestic living partner may not be awarded sole legal custody, sole physical custody, joint legal custody, or joint physical custody of a child.

(h) A parent has a history of perpetrating domestic violence under (g) of this section if the court finds that, during one incident of domestic violence, the parent caused serious physical injury or the court finds that the parent has engaged in more than one incident of domestic violence. The presumption may be overcome by a preponderance of the evidence that the perpetrating parent has successfully completed an intervention program for batterers, where reasonably available, that the parent does not engage in substance abuse, and that the best interests of the child require that parent's participation as a custodial parent because the other parent is absent, suffers from a diagnosed mental illness that affects parenting abilities, or engages in substance abuse that affects parenting abilities, or because of other circumstances that affect the best interests of the child.

(i) If the court finds that both parents have a history of perpetrating domestic violence under (g) of this section, the court shall either

(1) award sole legal and physical custody to the parent who is less likely to continue to perpetrate the violence and require that the custodial parent complete a treatment program; or

(2) if necessary to protect the welfare of the child, award sole legal or physical custody, or both, to a suitable third person if the person would not allow access to a violent parent except as ordered by the court.

(j) If the court finds that a parent has a history of perpetrating domestic violence under (g) of this section, the court shall allow only supervised visitation by that parent with the child, conditioned on that parent's participating in and successfully completing an intervention program for batterers, and a parenting education program, where reasonably available, except that the court may allow unsupervised visitation if it is shown by a preponderance of the evidence that the violent parent has completed a substance abuse treatment program if the court considers it appropriate, is not abusing alcohol or psychoactive drugs, does not pose a danger of mental or physical harm to the child, and unsupervised visitation is in the child's best interests.

(k) The fact that an abused parent suffers from the effects of the abuse does not constitute a basis for denying custody to the abused parent unless the court finds that the effects of the domestic violence are so severe that they render the parent unable to safely parent the child.



Sec. 25.24.152. - Children as dependents for tax purposes.

(a) In an action for divorce, dissolution, or to declare a marriage void, the court may not unconditionally grant to a noncustodial parent the right to claim a child as a dependent under federal income tax laws. The court may grant a noncustodial parent the right to claim a child as a dependent under federal tax laws for a tax year if the noncustodial parent satisfies the requirements of federal law and was not in arrears at the end of the tax year in an amount more than four times the monthly obligation under

(1) a support order applicable to the child in cases where a payment schedule has not been established for payment of continuing support and accumulated arrears under the support order; or

(2) a payment schedule if a payment schedule has been established for payment of continuing support and accumulated arrears under a support order applicable to the child.

(b) In this section, "noncustodial parent" means the parent who has actual physical custody of the child for less time than the other parent.



Sec. 25.24.155. - Reservation of issues.

(a) The court may not delay or reserve a custody decision under AS 25.24.150(f) or an issue of property division under AS 25.24.160 (c) unless

(1) each party, and the guardian ad litem if one has been appointed under AS 25.24.310 , expressly agrees on the record to the delay or reservation; or

(2) a party who moves for an order of delay or reservation shows good cause and the court finds that the interests of a party opposing the motion will not be jeopardized by the delay or reservation.

(b) The court may not grant a motion under (a)(2) of this section if the court finds that granting the motion would

(1) put the opposing party's interests substantially at risk due to the death of the other party before a final disposition of the marital property;

(2) diminish the ability of the party opposing the motion to protect the value of assets not in the party's control;

(3) not be in the best interests of each minor child whose custody would remain unresolved if the motion were granted;

(4) have adverse tax consequences for the opposing party; or

(5) have adverse consequences on the opposing party's ability to maintain existing health insurance coverage.



Sec. 25.24.160. - Judgment.

(a) In a judgment in an action for divorce or action declaring a marriage void or at any time after judgment, the court may provide

(1) for the payment by either or both parties of an amount of money or goods, in gross or installments that may include cost-of-living adjustments, as may be just and proper for the parties to contribute toward the nurture and education of their children, and the court may order the parties to arrange with their employers for an automatic payroll deduction each month or each pay period, if the period is other than monthly, of the amount of the installment; if the employer agrees, the installment shall be forwarded by the employer to the clerk of the superior court that entered the judgment or to the court trustee, and the amount of the installment is exempt from execution;

(2) for the recovery by one party from the other of an amount of money for maintenance, for a limited or indefinite period of time, in gross or in installments, as may be just and necessary without regard to which of the parties is in fault; an award of maintenance must fairly allocate the economic effect of divorce by being based on a consideration of the following factors:

(A) the length of the marriage and station in life of the parties during the marriage;

(B) the age and health of the parties;

(C) the earning capacity of the parties, including their educational backgrounds, training, employment skills, work experiences, length of absence from the job market, and custodial responsibilities for children during the marriage;

(D) the financial condition of the parties, including the availability and cost of health insurance;

(E) the conduct of the parties, including whether there has been unreasonable depletion of marital assets;

(F) the division of property under (4) of this subsection; and

(G) other factors the court determines to be relevant in each individual case;

(3) for the delivery to either party of that party's personal property in the possession or control of the other party at the time of giving the judgment;

(4) for the division between the parties of their property, including retirement benefits, whether joint or separate, acquired only during marriage, in a just manner and without regard to which of the parties is in fault; however, the court, in making the division, may invade the property, including retirement benefits, of either spouse acquired before marriage when the balancing of the equities between the parties requires it; and to accomplish this end the judgment may require that one or both of the parties assign, deliver, or convey any of their real or personal property, including retirement benefits, to the other party; the division of property must fairly allocate the economic effect of divorce by being based on consideration of the following factors:

(A) the length of the marriage and station in life of the parties during the marriage;

(B) the age and health of the parties;

(C) the earning capacity of the parties, including their educational backgrounds, training, employment skills, work experiences, length of absence from the job market, and custodial responsibilities for children during the marriage;

(D) the financial condition of the parties, including the availability and cost of health insurance;

(E) the conduct of the parties, including whether there has been unreasonable depletion of marital assets;

(F) the desirability of awarding the family home, or the right to live in it for a reasonable period of time, to the party who has primary physical custody of children;

(G) the circumstances and necessities of each party;

(H) the time and manner of acquisition of the property in question; and

(I) the income-producing capacity of the property and the value of the property at the time of division.

(b) If a judgment under this section distributes benefits to an alternate payee under AS 14.25, AS 21.51.120 (a), AS 21.54.020 (g), 21.54.050(c), AS 22.25, AS 26.05.222 - 26.05.226, or AS 39.35, the judgment must meet the requirements of a qualified domestic relations order under the definition of that phrase that is applicable to those provisions.

(c) Notwithstanding (a) of this section, if one of the parties to an action for divorce or action declaring a marriage void expressly submits to the court the issue of property division and has not withdrawn that issue from the court before judgment, the court shall provide in the judgment for the division of property and may not reserve the issue of property division for a later time unless the conditions of AS 25.24.155 have been met.

(d) For each judgment issued under this section, the court shall include in the records relating to the matter the social security numbers, if ascertainable, of the following persons:

(1) each party to the action;

(2) each child whose rights are addressed in the judgment.

(e) When distributing property identified as community property under a community property agreement or trust under AS 34.77, unless the parties have provided in the agreement or trust for another disposition of the community property, the court shall make such disposition of the community property as shall appear just and equitable after considering all relevant factors, including

(1) the nature and extent of the community property;

(2) the nature and extent of the separate property;

(3) the duration of the marriage; and

(4) the economic circumstances of each spouse at the time the division of property is to become effective, including the desirability of awarding the family home or right to live in the family home for reasonable periods to a spouse with whom the children reside the majority of the time.



Sec. 25.24.165. - Change of name in divorce or annulment.

(a) In a judgment in an action for divorce or action declaring a marriage void, the court may change the name of either of the parties.

(b) If a party seeks a change of name to a name other than a prior name, the court shall set a date for hearing not less than 40 days after filing of the action. Notice of the application for a change of name to a name other than a prior name and the date of the hearing shall be published once each week for four consecutive calendar weeks before the hearing in a newspaper of general circulation in the judicial district. The court may also require posting of the notice at locations it considers appropriate. The court shall by judgment authorize the party to assume the new name not less than 30 days after issuance of the judgment, if the court is satisfied that no reasonable objection exists to assumption of the new name. Within 10 days after issuance of the judgment the party shall publish notice of the approval of the name change in a newspaper of general circulation in the judicial district. The court may also require the posting of a copy of the judgment.



Sec. 25.24.170. - Modification of judgment.

(a) Subject to AS 25.20.110 , any time after judgment the court, upon the motion of either party, may set aside, alter, or modify so much of the judgment as may provide for alimony, for the appointment of trustees for the care and custody of the minor children or for their nurture and education, for the care, nurture, and education of unmarried 18-year-old children of the marriage while they are actively pursuing a high school diploma or an equivalent level of technical or vocational training and living as dependents with a parent, guardian, or designee of the parent or guardian, or for the maintenance of either party to the action.

(b) For the purposes of a motion to modify or terminate child support, the adoption or enactment of guidelines or a significant amendment to guidelines for determining support is a material change in circumstances if the guidelines are relevant to the motion. As necessary to comply with 42 U.S.C. 666, a periodic modification of child support may be made without a showing of a material change in circumstances if the child support order being modified on the periodic basis has not been modified or adjusted during the three years preceding the periodic modification.



Sec. 25.24.180. - Effect of divorce.

The effect of a judgment decreeing a divorce is to restore the parties to the state of unmarried persons.






Article 02 - DISSOLUTION OF MARRIAGE

Sec. 25.24.200. - Dissolution of marriage.

(a) A husband and wife together may petition the superior court for the dissolution of their marriage under AS 25.24.200 - 25.24.260 if the following conditions exist at the time of filing the petition:

(1) incompatibility of temperament has caused the irremediable breakdown of the marriage;

(2) if there are unmarried children of the marriage under the age of 19 or the wife is pregnant, and the spouses have agreed on which spouse or third party is to be awarded custody of each minor child of the marriage and the extent of visitation, including visitation by grandparents and other persons if in the child's best interests, and support to be provided on the children's behalf, whether the payments are to be made through the child support services agency and the tax consequences of that agreement;

(3) the spouses have agreed as to the distribution of all real and personal property that is jointly owned or community property under AS 34.77, including retirement benefits and the payment of spousal maintenance, if any, and the tax consequences resulting from these payments; the agreement must be fair and just and take into consideration the factors listed in AS 25.24.160 (a)(2) and (4) so that the economic effect of dissolution is fairly allocated; and

(4) the spouses have agreed as to the payment of all unpaid obligations incurred by either or both of them and as to payment of obligations incurred jointly in the future.

(b) A husband or wife may separately petition for dissolution of their marriage under AS 25.24.200 - 25.24.260 if the following conditions exist at the time of filing the petition:

(1) incompatibility of temperament, as evidenced by extended absence or otherwise, has caused the irremediable breakdown of the marriage;

(2) the petitioning spouse has been unable to ascertain the other spouse's position in regard to the dissolution of their marriage and in regard to the fair and just division of property, including retirement benefits, spousal maintenance, payment of debts, and custody, support and visitation because the whereabouts of the other spouse is unknown to the petitioning spouse after reasonable efforts have been made to locate the absent spouse; and

(3) the other spouse cannot be personally served with process inside or outside the state.

(c) Except as provided in AS 25.24.220 (i), a spouse who has been personally served with a copy of a petition filed under (a) of this section may execute an appearance, waiver of time to answer, and waiver of notice of hearing. The appearance and waivers must include an acknowledgment signed before an officer authorized to administer an oath or affirmation that the spouse being served has read the petition; assents to the terms relating to custody of the children, child support, visitation, spousal maintenance taking into consideration the factors listed in AS 25.24.160 (a)(2), and tax consequences, division of property, including retirement benefits and taking into consideration the factors listed in AS 25.24.160 (a)(4), and allocation of debts; agrees that the conditions otherwise required by (a) of this section exist; agrees that the petition constitutes the entire agreement between the parties; understands fully the nature and consequences of the action; and is not signing the appearance and waivers under duress or coercion.

(d) The action created under this section is separate from the action created by AS 25.24.010 . The procedures prescribed by AS 25.24.200 - 25.24.260 do not apply to an action brought under AS 25.24.010 , nor do procedures prescribed under AS 25.24.010 - 25.24.180 apply to an action filed under this section, except as specifically provided.

(e) Spousal maintenance and a division of property must fairly allocate the economic effect of dissolution and take into consideration the factors listed in AS 25.24.160 (a)(2) and (4).



Sec. 25.24.210. - Petition for dissolution.

(a) The caption in a petition for dissolution of marriage under AS 25.24.200 - 25.24.260 shall be styled substantially "In the Matter of the Dissolution of the Marriage of . . . . . . . . . . . . . . and . . . . . . . . . . . . .."

(b) The petition shall be filed with the superior court and shall either

(1) recite that the conditions enumerated under AS 25.24.200 (a) exist and shall be signed and verified by both of the petitioners or by one petitioner, if that petitioner personally serves the petition on the other spouse in accordance with the Alaska Rules of Civil Procedure in anticipation that the spouse will comply with AS 25.24.200 (c); or

(2) recite that the conditions enumerated under AS 25.24.200 (b) exist and be signed and verified by one of the petitioners.

(c) The petition shall state that the spouse or spouses executing the petition consent to the jurisdiction of the court.

(d) The petition shall request that the marriage be dissolved and that the name of a spouse be changed, if desired by that spouse.

(e) If the petition is filed by both spouses under AS 25.24.200 (a), the petition must state in detail the terms of the agreement between the spouses concerning the custody of children, child support in terms of periodic payments and in terms of health care expenses, visitation, spousal maintenance and tax consequences, if any, and fair and just division of property, including retirement benefits. Agreements on spousal maintenance and property division must fairly allocate the economic effect of dissolution and take into consideration the factors listed in AS 25.24.160 (a)(2) and (4). In addition, the petition must state

(1) the respective occupations of the petitioners;

(2) the income, assets, and liabilities of the respective petitioners at the time of filing the petition;

(3) the date and place of the marriage;

(4) the name, date of birth, and current marital, educational, and custodial status of each child born of the marriage or adopted by the petitioners who is under the age of 19;

(5) whether the wife is pregnant;

(6) whether either petitioner requires medical care or treatment;

(7) whether any of the following has been issued or filed during the marriage by or regarding either spouse as defendant, participant, or respondent:

(A) a criminal charge of a crime involving domestic violence;

(B) a protective order under AS 18.66.100 - 18.66.180;

(C) injunctive relief under former AS 25.35.010 or 25.35.020; or

(D) a protective order issued in another jurisdiction and filed with the court in this state under AS 18.66.140 ;

(8) whether either petitioner has received the advice of legal counsel regarding a divorce or dissolution;

(9) other facts and circumstances that the petitioners believe should be considered;

(10) that the petition constitutes the entire agreement between the petitioners; and

(11) any other relief sought by the petitioners.

(f) A petition filed under this section must include or be accompanied by a record of the social security numbers, if ascertainable, of the following persons:

(1) both spouses to the marriage being dissolved;

(2) each child whose rights are being addressed in the petition for dissolution.



Sec. 25.24.220. - Hearing.

(a) After a petition for dissolution is filed under the provisions of AS 25.24.210 , a hearing shall be scheduled in accordance with the Alaska Rules of Civil Procedure.

(b) Except as provided in (i) of this section, if the petition is filed by both spouses under AS 25.24.200 (a), both spouses shall attend the hearing personally and not through counsel. However, if the petition is not subject to (i) of this section, a spouse who complies with AS 25.24.200 (c) is not required to attend the hearing. Either spouse may have counsel at the hearing.

(c) If the petition is filed by one spouse under AS 25.24.200 (b), that spouse shall submit proof of diligent inquiry as to the whereabouts of the absent spouse and provide notice by publication, posting, or other means as ordered by the court under the Alaska Rules of Civil Procedure.

(d) If the petition is filed by both spouses under AS 25.24.200 (a), the court shall examine the petitioners or petitioner present and consider whether

(1) the spouses fully understand the nature and consequences of their action;

(2) the written agreements between the spouses concerning child custody, child support, and visitation are just as between the spouses and in the best interests of the children of the marriage; in determining whether the parents' agreement on visitation is in the best interests of the children under this paragraph, the court shall also consider whether the agreement should include visitation by grandparents and other persons;

(3) the written agreements between the spouses relating to the division of property, including retirement benefits, spousal maintenance, and the allocation of obligations are just; the spousal maintenance and division of property must fairly allocate the economic effect of dissolution and take into consideration the factors listed in AS 25.24.160 (a)(2) and (4);

(4) the written agreements constitute the entire agreement between the parties; and

(5) the conditions in AS 25.24.200 (a) have been met.

(e) If the petition is filed by one spouse under AS 25.24.200 (b), the court shall examine the petitioner and consider whether the petitioner fully understands the nature and consequences of the action and whether the conditions in AS 25.24.200 (b) have been met.

(f) The court may appoint a guardian ad litem to represent the best interests of the child. Appointment of a guardian ad litem or attorney for the child shall be made under the terms of AS 25.24.310 .

(g) The court may amend the written agreements between the spouses relating to child custody, child support, visitation, division of the property, including retirement benefits, spousal maintenance, and allocation of obligations, but only if both petitioners concur in the amendment in writing or on the record.

(h) In its examination of a petitioner under (d) of this section, the court shall use a heightened level of scrutiny of agreements if

(1) one party is represented by counsel and the other is not;

(2) there is evidence that a party committed a crime involving domestic violence during the marriage or if any of the following has been issued or filed during the marriage by or regarding either spouse as defendant, participant, or respondent:

(A) a criminal charge of a crime involving domestic violence;

(B) a protective order under AS 18.66.100 - 18.66.180;

(C) injunctive relief under former AS 25.35.010 or 25.35.020; or

(D) a protective order issued in another jurisdiction and filed with the court in this state under AS 18.66.140 ;

(3) there is a minor child of the marriage; or

(4) there is a patently inequitable division of the marital estate.

(i) If the court finds that a higher level of scrutiny is required by (h) of this section, the court shall examine the written agreements between the spouses to determine that they are just, that they constitute the entire agreement between the parties, and that the agreements concerning child custody, child support, and visitation are in the best interest of the children of the marriage, if any. The court shall require the presence of both spouses at a hearing for this purpose unless the court finds on the record that it would constitute a significant hardship on one of the spouses to appear and that a just agreement has been reached. If one of the spouses cannot attend the hearing because it would constitute a significant hardship, the court may require that spouse to be available by telephone to answer questions, at that spouse's expense.



Sec. 25.24.230. - Judgment.

(a) If the petition is filed under AS 25.24.200 (a), and is not subject to AS 25.24.220 (h), the court may grant the spouses a final decree of dissolution and shall order other relief as provided in this section if the court, upon consideration of the information contained in the petition and the testimony of the spouse or spouses at the hearing, finds that

(1) the spouses understand fully the nature and consequences of their action;

(2) the written agreements between the spouses concerning spousal maintenance and tax consequences, if any, division of property, including retirement benefits, and allocation of obligations are fair and just and constitute the entire agreement between the parties;

(3) the spousal maintenance and division of property fairly allocate the economic effect of dissolution and take into consideration the factors listed in AS 25.24.160 (a)(2) and (4);

(4) each spouse entered into the agreement voluntarily and free from the coercion of another person; and

(5) the conditions in AS 25.24.200 (a) have been met.

(b) If the petition is filed under AS 25.24.200 (a) and is subject to AS 25.24.220 (h), the court may grant the spouses a final decree of dissolution and shall order other relief as provided in this section if the court, upon consideration of the information contained in the petition and the testimony of the spouse or spouses at the hearing, finds that

(1) the spouses understand fully the nature and consequences of their action;

(2) the written agreements between the spouses concerning child custody, child support, and visitation are in the best interest of the children of the marriage, constitute the entire agreement of the parties on child custody, child support, and visitation, and, as between the spouses, are just;

(3) the written agreements between the spouses concerning spousal maintenance and tax consequences, if any, division of property, including retirement benefits, and allocation of obligations are just and constitute the entire agreement between the parties;

(4) the spousal maintenance and division of property fairly allocate the economic effect of dissolution and take into consideration the factors listed in AS 25.24.160 (a)(2) and (4);

(5) each spouse entered the agreement voluntarily and free from the coercion of another person; and

(6) the conditions in AS 25.24.200 (a) have been met.

(c) If the petition is filed by one spouse under AS 25.24.200 (b), the court may grant the spouse a final decree of dissolution and change the petitioner's name, if so requested, if the court, upon consideration of affidavits supplied by the spouse and the testimony of the spouse at the hearing, finds that

(1) the spouse present at the hearing understands fully the nature and consequences of the action;

(2) the conditions in AS 25.24.200 (b) have been met; and

(3) the requirements of AS 25.24.165 (b) have been satisfied, if a change of name is requested.

(d) The court shall dismiss a petition or continue action on a petition filed under AS 25.24.200 - 25.24.260 before findings are made if

(1) a representative of the unmarried children who are under the age of 19 objects to a term of an agreement between the spouses;

(2) either of the spouses withdraws from an agreement required under AS 25.24.200 (a); or

(3) the petition alleges that the conditions in AS 25.24.200 (b) exist, but the whereabouts of the absent spouse becomes known to the other spouse or the court before findings are made.

(e) The court shall deny the relief sought in a petition filed under AS 25.24.200 - 25.24.260 if the court does not make the findings required under (a) - (c) of this section.

(f) If the petition is filed by both spouses under AS 25.24.200 (a), the court shall change either spouse's name, if the spouse seeking a change of name to a name other than a prior name complies with AS 25.24.165(b), and shall fully and specifically set out in the decree the written agreements of the spouses and shall order the performance of those written agreements. The court shall also state, in the decree, whether child support payments are to be made through the child support services agency. If the petition is filed by one spouse under AS 25.24.200(b), the decree must state that it does not bar future action on the issues not resolved in the decree.

(g) Notwithstanding other provisions of AS 25.24.200 - 25.24.260, the court may not award to one spouse real or personal property acquired by the other spouse before the date of the marriage, unless the spouses expressly agree otherwise or the court determines that the property should be made available, by sale or other conveyance, to ensure that the best interests of the children are provided for. If the court determines that the best interests of the children require an award of premarital property, but the spouses do not agree, the court shall dismiss or continue the action.

(h) If a judgment under this section distributes benefits to an alternate payee under AS 14.25, AS 21.51.120 (a), AS 21.54.020 (g), 21.54.050(c), AS 22.25, AS 26.05.222 - 26.05.226, or AS 39.35, the judgment must meet the requirements of a qualified domestic relations order under the definition of that phrase that is applicable to those provisions.

(i) For each judgment issued under this section, the court shall include in the records relating to the matter the social security numbers, if ascertainable, of the following persons:

(1) each party to the dissolution of marriage;

(2) each child whose rights are addressed in the judgment.



Sec. 25.24.232. - Children as dependents for tax purposes.

(a) Notwithstanding other provisions of AS 25.24.200 - 25.24.260, the court may not grant a final decree of dissolution that incorporates an agreement between the parties if the agreement unconditionally entitles a noncustodial parent to claim a child as a dependent under federal income tax laws. The court may incorporate into the decree of dissolution an agreement between the parties that entitles a noncustodial parent to claim a child as a dependent under federal tax laws for a tax year if the noncustodial parent satisfies the requirements of federal law and was not in arrears at the end of the tax year in an amount more than four times the monthly obligation under

(1) a support order applicable to the child in cases where a payment schedule has not been established for payment of continuing support and accumulated arrears under the support order; or

(2) a payment schedule if a payment schedule has been established for payment of continuing support and accumulated arrears under a support order applicable to the child.

(b) In this section, "noncustodial parent" means the parent who has actual physical custody of the child for less time than the other parent.



Sec. 25.24.240. - Effect and modification of decree.

(a) A decree of dissolution issued under AS 25.24.200 - 25.24.260 shall have the same force and effect as a decree granted under AS 25.24.010 - 25.24.180.

(b) A decree of dissolution granted under AS 25.24.200 - 25.24.260 may be modified or enlarged as prescribed by AS 25.24.150 - 25.24.170.



Sec. 25.24.250. - Forms.

(a) The Department of Law, in cooperation with the administrator of the Alaska Court System, shall prepare forms and instructions for use by persons wishing to obtain a dissolution of their marriage under AS 25.24.200 - 25.24.260 and wishing to utilize the services of the child support services agency. The forms shall conform to the requirements of the Alaska Rules of Civil Procedure, except that information appearing on the forms in legible handwriting shall be acceptable.

(b) Forms prepared under (a) of this section shall be made available to the public at each office of the division of social services of the Department of Health and Social Services, and every superior court, and wherever else considered necessary by the Department of Law.

(c) Forms or instructions prepared under (a) of this section must specify that the dissolution petition constitutes the entire agreement between the parties and must provide examples of kinds of property and obligations that are subject to distribution.



Sec. 25.24.260. - Miscellaneous.

No spouse may be precluded from filing an action for divorce under AS 25.24.010 - 25.24.180 upon dismissal or denial of a petition filed under AS 25.24.200 - 25.24.260.






Article 03 - REPRESENTATION OF MINOR

Sec. 25.24.300. - [Renumbered as AS 25.20.140 ].

Repealed or Renumbered



Sec. 25.24.310. - Representation of minor.

(a) In an action involving a question of the custody, support, or visitation of a child, the court may, upon the motion of a party to the action or upon its own motion, appoint an attorney or the office of public advocacy to represent a minor with respect to the custody, support, and visitation of the minor or in any other legal proceeding involving the minor's welfare or to represent an unmarried 18-year-old child with respect to post-majority support while the child is actively pursuing a high school diploma or an equivalent level of technical or vocational training and living as a dependent with a parent or guardian or a designee of the parent or guardian. When custody, support, or visitation is at issue in a divorce, it is the responsibility of the parties or their counsel to notify the court that such a matter is at issue. Upon notification, the court shall determine whether the minor or other child should have legal representation or other services and shall make a finding on the record before trial. If the parties are indigent or temporarily without funds, the court shall appoint the office of public advocacy. The court shall notify the office of public advocacy if the office is required to provide legal representation or other services. The court shall enter an order for costs, fees, and disbursements in favor of the state and may further order that other services be provided for the protection of the minor or other child.

(b) If custody, support, or visitation is at issue, the order for costs, fees, and disbursements shall be made against either or both parents, except that, if one of the parties responsible for the costs is indigent, the costs, fees, and disbursements for that party shall be borne by the state. If the parents are only temporarily without funds, the office of public advocacy shall provide legal representation or other services required by the court. The attorney general is responsible for enforcing collections owed the state. Repayment shall be made to the Department of Revenue under AS 37.10.050 for deposit in the general fund. The court shall, if possible, avoid assigning costs to only one party by ordering that costs of the minor's legal representation or other services be paid from proceeds derived from a sale of joint, community, or individual property of the parties before a division of property is made.

(c) Instead of, or in addition to, appointment of an attorney under (a) of this section, the court may, upon the motion of either party or upon its own motion, appoint an attorney or other person or the office of public advocacy to provide guardian ad litem services to a child in any legal proceedings involving the child's welfare. The court shall require a guardian ad litem when, in the opinion of the court, representation of the child's best interests, to be distinguished from preferences, would serve the welfare of the child. The court in its order appointing a guardian ad litem shall limit the duration of the appointment of the guardian ad litem to the pendency of the legal proceedings affecting the child's interests, and shall outline the guardian ad litem's responsibilities and limit the authority to those matters related to the guardian's effective representation of the child's best interests in the pending legal proceeding. The court shall make every reasonable effort to appoint a guardian ad litem from among persons in the community where the child's parents or the person having legal custody or guardianship of the child's person reside. When custody, support, or visitation is at issue in a divorce, it is the responsibility of the parties or their counsel to notify the court that such a matter is at issue. Upon notification, the court shall determine if a child's best interests need representation or if a minor or other child needs other services and shall make a finding on the record before trial. If one or both of the parties is indigent or temporarily without funds the court shall appoint the office of public advocacy. The court shall notify the office of public advocacy if the office is required to provide guardian ad litem services. The court shall enter an order for costs, fees, and disbursements in favor of the state and may further order that other services be provided for the protection of a minor or other child.






Article 04 - LEGAL SEPARATION

Sec. 25.24.400. - Complaint for legal separation.

A husband or a wife may separately or jointly file a complaint in the superior court for a legal separation. A legal separation may be granted no more than once to the same married couple.



Sec. 25.24.410. - Grounds for a legal separation.

A legal separation may be granted by the court based on a finding that

(1) an incompatibility of temperament exists between the parties; and

(2) the continuation of the parties' status as married persons preserves or protects significant legal, financial, social, or religious interests.



Sec. 25.24.420. - Residency required.

One of the parties to a complaint for legal separation must be a resident of the state at the time the action is commenced.



Sec. 25.24.430. - Consolidation of actions.

If, at any time, a party to an action for legal separation files an action for divorce or annulment, the court shall consolidate the new action with the action for legal separation.



Sec. 25.24.440. - Applicability of other statutes.

The following statutes relating to divorce actions shall be applied similarly to an action for legal separation: AS 25.24.060 , 25.24.140, 25.24.150, 25.24.152, 25.24.160, and 25.24.170.



Sec. 25.24.450. - Decree.

(a) If a court finds that the grounds specified under AS 25.24.410 exist, the court may enter a decree of legal separation.

(b) Unless otherwise provided in the decree, provisions for child custody and visitation, child support, and spousal support included in a decree of legal separation are final orders subject to modification only as provided in AS 25.20.110 and AS 25.24.170 .

(c) If the decree of legal separation includes provisions for division of property and debts of the marriage, the decree must state whether the division is an interim or final order. To the extent the division is not a final order, the court shall determine the parties' respective rights to and responsibilities for property and obligations not finally distributed and as to any property or debts accrued by either party while the order is in effect.



Sec. 25.24.460. - Effect of separation.

A decree of legal separation does not restore the parties to the status of unmarried persons. A decree of legal separation modifies the parties' rights and responsibilities as married persons only to the extent specified in the decree of separation.






Article 05 - GENERAL PROVISIONS

Sec. 25.24.900. - Residency of military personnel.

A person serving in a military branch of the United States government who has been continuously stationed at a military base or installation in the state for at least 30 days is considered a resident of the state for the purposes of this chapter.



Sec. 25.24.910. - Payment of support to 18-year-olds.

When a court order or judgment provides for child support to be paid for the care of an unmarried 18-year-old child who is actively pursuing a high school diploma or an equivalent level of technical or vocational training while living as a dependent with a parent, guardian, or designee of the parent or guardian, the order or judgment may provide for the support to be paid directly to the child upon terms and conditions considered appropriate by the court.



Sec. 25.24.920. - Provision of information to child support services agency.

For purposes of 42 U.S.C. 666 and AS 25.27.193 , when a court order or judgment provides for child support to be paid, the clerk of the court shall provide a copy of the order or judgment to the child support services agency created in AS 25.27.010 .









Chapter 25.25. - UNIFORM INTERSTATE FAMILY SUPPORT ACT

Sec. 25.25.010. - 25.25.100. - [Repealed, Sec. 21 ch 57 SLA 1995].

Repealed or Renumbered






Chapter 25.27. - CHILD SUPPORT SERVICES AGENCY

Sec. 25.27.010. - Creation of child support services agency.

There is created in the Department of Revenue the child support services agency.



Sec. 25.27.020. - Duties and responsibilities of the agency.

(a) The agency shall

(1) seek enforcement of child support orders of the state in other jurisdictions and shall obtain, enforce, and administer the orders in this state;

(2) adopt regulations to carry out the purposes of this chapter and AS 25.25, including regulations that establish

(A) procedures for hearings conducted under AS 25.27.170 and for administrative enforcement of support orders;

(B) subject to AS 25.27.025 and to federal law, a uniform rate of interest on arrearages of support that shall be charged the obligor upon notice if child support payments are 10 or more days overdue or if payment is made by a check backed by insufficient funds; however, an obligor may not be charged interest on late payment of a child support obligation, other than a payment on arrearages, if the obligor is

(i) employed and income is being withheld from the obligor's wages under an income withholding order;

(ii) receiving unemployment compensation and child support obligations are being withheld from the obligor's unemployment payments under AS 23.20.401 ; or

(iii) receiving compensation for disabilities under AS 23.30 and child support obligations are being withheld from the obligor's compensation payments;

(C) procedures for establishing and disestablishing paternity under AS 25.27.165 and 25.27.166, including procedures for hearings; and

(D) procedures under which the agency shall enter into contracts or agreements with financial institutions, including brokerage houses, insurance companies, and other companies providing individual investment, transaction, or deposit accounts, doing business in the state to develop and operate an automated data match system as required by 42 U.S.C. 666(a)(17); the agency may pay a reasonable fee to a financial institution for conducting a data match under a contract or agreement under this subparagraph; the fee may not exceed the actual costs incurred by the financial institution for conducting the data match;

(3) administer and enforce AS 25.25 (Uniform Interstate Family Support Act);

(4) establish, enforce, and administer child support obligations administratively under this chapter;

(5) administer the state plan required under 42 U.S.C. 651 - 669 (Title IV-D, Social Security Act) as amended;

(6) disburse support payments collected by the agency to the obligee, together with interest charged under (2)(B) of this subsection;

(7) establish and enforce administratively under this chapter, or through the superior courts of the state, child support orders from other jurisdictions pertaining to obligors within the state;

(8) enforce and administer spousal support orders if a spousal support obligation has been established with respect to the spouse and if the support obligation established with respect to the child of that spouse is also being administered;

(9) obtain a medical support order that meets the requirements of AS 25.27.060(c) and 25.27.063;

(10) act on behalf of the Department of Health and Social Services in the enforcement of AS 47.07.025 (b);

(11) establish or disestablish, administratively under AS 25.27.165 - 25.27.166 or through court action, the paternity of a child;

(12) promptly provide to the Bureau of Vital Statistics, in a format approved by the bureau, any final agency decision administratively establishing or disestablishing the paternity of a child born in this state; and

(13) act as the central registry for all child support orders and exchange information as required by federal law.

(b) In determining the amount of money an obligor must pay to satisfy the obligor's immediate duty of support, the agency shall consider all payments made by the obligor directly to the obligee or to the obligee's custodian before the time the obligor is ordered to make payments through the agency. After the obligor is ordered to make payments through the agency, the agency may not consider direct payments made to the obligee or the obligee's custodian unless the obligor provides clear and convincing evidence of the payment.

(c) If admitted to the practice of law in the state, the director of the agency, or the director's designee, shall sign a complaint or other pleadings on behalf of the agency in an action to establish or enforce a support obligation under this chapter in which the agency is not represented by the attorney general.

(d) The agency may issue an administrative order or request a court order that requires an individual in arrears under an order of support for a child who is receiving assistance under AS 47.07, or under AS 47.25.310 - 47.25.420 or a successor program, or for a child whose parent, guardian, or designee of the parent or guardian has applied for aid from the agency under AS 25.27.100 , to make payments according to an approved payment plan or, if the individual is not incapacitated, to participate in appropriate work activities.

(e) To the extent required by federal law and as necessary for locating individuals for child support purposes, the agency, the child support enforcement agency of another state, or the federal government is entitled to have access to information used by the Department of Public Safety or a successor agency to locate an individual for purposes relating to motor vehicles or law enforcement.

(f) The agency shall, by regulation, establish procedures and standards for the forgiveness of an arrearage owed to the state under AS 25.27.120 . The agency may forgive arrears under this section, with the approval of the commissioner and without the approval of the Department of Law, if

(1) the obligor

(A) has or obtains employment for which income withholding is initiated under AS 25.27.250 within 60 days after the date the obligor is approved for the forgiveness program;

(B) enrolls in and successfully completes an employment training program approved by the agency and obtains employment for which income withholding is initiated under AS 25.27.250 within 30 days after completion of the employment training program; or

(C) enters into an agreement with the agency for alternative payment procedures if the agency determines that there are unusual circumstances justifying a waiver of income withholding;

(2) the obligor is in compliance with additional requirements and limitations imposed by the agency by regulation to assure that forgiveness of the arrearage is in the best interest of the child and of the state; and

(3) the obligor makes monthly payments pursuant to a payment agreement approved by the agency; if the obligor misses more than two monthly payments in a calendar year or more than two consecutive payments without approval of the agency for good cause, the obligor is not eligible to continue in the arrears forgiveness program under this section.

(g) During each year in which an obligor complies with the requirements for the forgiveness of an arrearage under (f) of this section and any regulations adopted by the agency under that subsection, the agency may forgive up to 20 percent of the total arrearage owed to the state under AS 25.27.120 , including any interest owed on that debt. For purposes of determining the amount of the forgiveness, the arrears shall be calculated as of the date the obligor is approved for participation in the forgiveness program.

(h) The agency may establish by regulation requirements and limitations on eligibility in addition to those stated in (f) and (g) of this section.



Sec. 25.27.022. - Establishment and enforcement requests from other states.

(a) The agency may act, under the laws of this state, upon requests from similar state agencies in other states that operate child support enforcement programs under 42 U.S.C. 651 - 669 (Title IV-D Social Security Act) to establish or disestablish paternity and to establish and enforce against obligors within this state support obligations determined in other states.

(b) Except for requests for assistance made under (c) of this section or AS 25.25.501 , requests from child support enforcement agencies in other states shall be made by application containing the information that this state's agency requires and including written authorization from the requesting state agency and the obligee for this state's agency to initiate necessary action.

(c) Requests from a child support agency of another state for assistance in enforcing support orders through high-volume automated administrative enforcement may be made by electronic or other means and must include the information required by 42 U.S.C. 666(a)(14).

(d) An employer receiving an income withholding order from a child support agency of another state shall comply with the choice of law provisions of AS 25.25.502 (d), 25.25.503, and 42 U.S.C. 666(b)(6)(A)(i)(V).



Sec. 25.27.025. - Rate of interest.

The rate of interest imposed under AS 25.27.020 (a)(2)(B) shall be six percent a year or a lesser rate that is the maximum rate of interest permitted to be imposed under federal law.



Sec. 25.27.030. - Establishment of fund.

There is established in the state general fund a continuing, revolving, reserve account to receive collections and make the authorized disbursements of the agency.



Sec. 25.27.040. - Determination of paternity.

(a) The agency may appear on behalf of minor children or their mother or legal custodian or the state and initiate efforts to have the paternity of children born out of wedlock determined by the court. When the agency is a party to a court action in which paternity is contested, it shall request and pay for genetic testing and procedures under AS 25.20.050 (e) and may recover the costs of the testing as provided in AS 25.20.050 (f).

(b) The agency may not attempt to establish paternity in any case

(1) involving incest or forcible rape, unless the mother of the child is legally competent and requests the establishment of paternity; in this paragraph, "forcible rape" means sexual assault in the first degree under AS 11.41.410 or a conviction under a law or ordinance from another jurisdiction with similar elements; "forcible rape" includes adjudications of delinquency for acts with elements similar to AS 11.41.410;

(2) when legal proceedings for adoption are pending; or

(3) when it would not be in the best interests of the children or the state.

(c) When the agency is a party in a court action in which paternity is contested, the agency shall move for a default judgment in a case that meets the conditions specified in AS 25.20.050 (g).



Sec. 25.27.045. - Determination of support obligation.

The agency may appear in an action seeking an award of support on behalf of a child owed a duty of support, or to enforce a spousal support order if a spousal support obligation has been established and if a support obligation, established with respect to a child of that spouse, is also being administered, and may also appear in an action seeking modification of a support order, decree or judgment already entered. Action under this section may be undertaken upon application of an obligee, or at the agency's own discretion if the obligor is liable to the state under AS 25.27.120 (a) or (b).



Sec. 25.27.050. - Legal assistance.

The agency shall contract with the Department of Law to provide needed legal services.



Sec. 25.27.060. - Order of support.

(a) Unless otherwise provided under AS 25.24.910 or AS 25.27.061 , an order of support establishes a relationship by which the custodian of the child is the administrator for the purposes of administering child support on behalf of the child. The court shall carefully consider the need for support, the ability of both parents to meet such support obligations, the extent to which the parents supported the child before divorce, and the economic ability of the parents to pay after separation and divorce. The court shall also consider the effect on the support obligation of a change in custodian. The need of the child for support shall be considered regardless of the sex of the parent awarded custody of the child.

(b) [Repealed, Sec. 21 ch 126 SLA 1977].

(c) In a court or administrative proceeding where the support of a minor child is at issue, the court or agency, as applicable, may order either or both parents to pay the amount necessary for support, maintenance, nurture, and education of the child. Regardless of whether a support order for periodic payments is issued, the court or agency shall issue a medical support order. The medical support order shall require health care insurance coverage for the child if health care insurance coverage is available to either parent for the child at a reasonable cost. The court or agency shall consider whether the child is eligible for services through the Indian Health Service or other insurance coverage before ordering either parent to provide health care coverage through insurance or other means. The court or agency shall allocate equally the cost of health care insurance for the child between the parents unless there is good cause to allocate the costs unequally. If the obligor has the duty to make periodic payments for non-medical child support, the obligor's periodic payments shall be decreased by the amount of the other parent's portion of payments for health insurance ordered by the court or agency and actually paid by the obligor. If the obligor has a duty to make periodic payments for non-medical child support, the periodic payments shall be increased by the obligor's portion of payments for health insurance if the other parent is ordered to and actually does obtain and pay for insurance. The court or agency shall allocate equally between the parents the cost of reasonable health care expenses not covered by private insurance unless there is good cause to allocate the costs unequally. One parent shall reimburse the other parent for the first parent's share of the uncovered expenses paid by the parent within 30 days after receipt by the first parent of the bill for the health care, payment verification, and, if applicable, a health insurance statement indicating what portion of the cost is uncovered. The medical support order must meet the requirements of AS 25.27.063 . Upon a showing of good cause, the court may order the parents required to pay support to give reasonable security for payments.

(d) An order for prospective child support may be modified or revoked under AS 25.24.170 .



Sec. 25.27.061. - Payment of support to 18-year-olds.

A judgment, court order, or order of the agency under this chapter that provides for child support to be paid for the care of an unmarried 18-year-old child who is actively pursuing a high school diploma or an equivalent level of technical or vocational training while living as a dependent with a parent, guardian, or designee of the parent or guardian, may provide for the support to be paid directly to the child upon terms and conditions considered appropriate by the court or agency.



Sec. 25.27.062. - Income withholding order for support.

(a) Unless the court or agency is establishing only a medical support order, a judgment, court order, or order of the agency under this chapter providing for support must contain an income withholding order. Except as provided in (m) of this section, the income withholding order must provide for immediate income withholding if the support order is

(1) being enforced by the agency and was issued or modified on or after July 8, 1994; or

(2) not being enforced by the agency and was issued on or after July 8, 1994.

(b) An income withholding order must direct the obligor, the obligor's employer, future employer, and any person, political subdivision, or department of the state to withhold money due or to be due the obligor and pay the money to the agency, in an amount determined under (i) of this section. A court that issues a support order on or after July 8, 1994 shall send a copy of the order to the agency.

(c) Income withholding under a support order that does not require immediate withholding may be initiated under AS 25.27.150 if the support order is being enforced by the agency, or under (d) of this section if the support order is not being enforced by the agency, if

(1) the obligor requests withholding;

(2) the payments that the obligor has failed to make within 30 days of the monthly due date specified in the support order are equal to or greater than the support payable for one month; or

(3) the obligee requests withholding and

(A) the agency approves the request because all or part of the monthly payment of the obligor has been more than 10 days overdue more than one time in the preceding 12 months or there is reason to believe that the obligor might withdraw assets to avoid payment of support; in this paragraph, "10 days overdue" means occurring 10 days after the monthly due date specified in a support order; or

(B) the court approves the request for good cause.

(d) Income withholding under a support order that does not require immediate income withholding and that is not being enforced by the agency may be initiated either by filing a motion with the court and complying with applicable court rules or, if there is a child support arrearage, by making a written request to the agency for immediate income withholding under AS 25.27.150 . Application to the agency under this subsection may not, by itself, be construed as a request for other services of the agency. If immediate withholding under this subsection is sought through a motion to the court, the court shall order the beginning of income withholding under this subsection if the court finds that any of the grounds in (c)(1), (2), or (3)(B) of this section is satisfied. It is not a defense to a motion based on (c)(2) of this section that less than one full month's payment is past due by 30 days if at least one full month's payment was past due by 30 days on the date the motion was filed. Notice to the obligor of income withholding ordered under this subsection must be given in a manner that complies with court rules. In this subsection, "past due by 30 days" means unpaid 30 days after the monthly due date specified in the support order.

(e) The agency or the person who obtains an income withholding order under this chapter shall immediately send a copy of the income withholding order, a copy of the relevant provisions of AS 25.27.260 and this section, and an explanation of the effect of the statutes to persons who may owe money to an obligor. These items may be served by certified mail, return receipt requested, or they may be served personally by a process server, except that the agency alternatively may send the items by electronic means. An income withholding order made under this chapter is binding upon a person, employer, political subdivision, or department of the state immediately upon receipt of a copy of the income withholding order. A person receiving an income withholding order shall immediately begin withholding the specified amount from the obligor's earnings. The amount withheld shall be sent to the agency within seven business days after the date the amount would otherwise have been paid or credited to the obligor. An employer may, for each payment made under an order, deduct $5 from other wages or salary owed to the obligor.

(f) An employer may not discharge, discipline, or refuse to employ an obligor on the basis of an income withholding order issued under this chapter. If an employer discharges, disciplines, or refuses to employ an obligor because of an income withholding obligation, the court, after notice and hearing, may order reinstatement or restitution to the obligor, or both. A person who violates this subsection or a regulation adopted to implement it, is liable for a civil penalty of not more than $1,000.

(g) An income withholding order under this chapter has priority over all other attachments, executions, garnishments, or other legal process brought under state law against the same property unless otherwise ordered by the court. An income withholding order is not limited to the wages of an obligor but may include all money owed to the obligor not otherwise exempt by law. Exemptions under AS 09.38 do not apply to income withholdings under this chapter.

(h) The court may order payment of all court costs that resulted from an income withholding proceeding under this chapter.

(i) An employer shall, to the extent permitted under 15 U.S.C. 1673(b), withhold the current support obligation from an obligor's wages, including the obligor's share, if any, of the premium for health coverage required to be withheld under AS 25.27.063 (c)(4). An employer shall withhold additional income, to the extent permitted under 15 U.S.C. 1673(b), from an obligor's wages for any support arrearage.

(j) An employer may combine into a single payment to the agency amounts withheld from more than one obligor if the employer specifies the portion of the payment attributable to each obligor and complies with the time deadlines set out in (e) of this section.

(k) An employer who is withholding income of an obligor under an order that provides that the withheld income shall be paid to the agency shall notify the agency promptly when the obligor gives or receives notice of termination of employment and provide to the agency the obligor's last known home address and the name and address of the obligor's new employer, if known. The employer shall keep a record of the order to withhold income from the obligor for three years after the employer notifies the agency that the obligor has terminated employment. If, within that three-year period, the obligor is reemployed by the former employer, the employer shall immediately implement the order against the obligor's earnings unless the employer has received notice from the agency that the order is no longer applicable to the obligor. If the obligor is reemployed by the former employer after that three-year period, the employer is not required to implement a withholding order against the obligor's earnings until the employer receives a new order to withhold the obligor's income under this chapter.

(l) Unless modified or terminated by the agency or the court, an order to withhold income under this chapter remains in effect, except as provided in (k) of this section, until the support order is satisfied. The agency or court may not terminate or modify an income withholding order solely on the ground that the obligor has paid all arrearages. Upon satisfaction of a support order, if the order is

(1) being enforced by the agency, the agency shall, within 15 working days, notify all persons served by the agency with the income withholding order that withholding is no longer required; if the agency receives money from an obligor under an income withholding order after the underlying support order has been satisfied and the agency was enforcing the support order at the time it became satisfied, the agency shall immediately return the overpayment to the obligor; if the agency fails to return an overpayment as required under this paragraph, the state is liable to the obligor for the amount of the overpayment, plus interest at the rate of six percent a year, and a person to whom the agency erroneously disbursed the overpayment is liable to the state for the amount disbursed, plus interest at the rate of six percent a year;

(2) not being enforced by the agency, the obligor shall file a motion in court requesting termination of the withholding order and serve the motion on the obligee; the court shall enter an order terminating the withholding order if the court determines that the support order has been satisfied; the obligor may deliver a copy of the termination order to persons who were served with the income withholding order; when a termination order is entered, the obligee shall, upon request of the obligor, notify the obligor of all persons who have been served with the income withholding order by the obligee.

(m) An income withholding order described in (a)(1) - (2) of this section is not subject to immediate withholding if the support order is

(1) being enforced by the agency and the obligor agrees to keep the agency informed of the obligor's current employer and the availability of employment-related health insurance coverage for the children covered by the support order until the support order is satisfied and

(A) the agency has entered into its record a written agreement between the obligor and the obligee that provides for an alternative arrangement and income withholding has not been terminated previously and subsequently initiated; the agency must also be a party to an agreement under this paragraph if support has been assigned to the state; or

(B) the obligor or obligee demonstrates and the agency, in compliance with applicable federal law, finds good cause not to require immediate income withholding because it would not be in the best interests of the child and, in a case involving the modification of a support order, the obligor has made voluntary support payments under a court or agency order and has not been in arrears in an amount equal to the support payable for one month; in this paragraph, "in arrears" means failing to make a support payment within 30 days of the monthly due date specified in the order;

(2) not being enforced by the agency and the obligor agrees to keep the obligee informed of the obligor's current employer and the availability of employment-related health insurance coverage for the children covered by the support order until the support order is satisfied and

(A) the court finds that (i) a written agreement exists between the obligor and the obligee that provides for an alternative arrangement and (ii) income withholding has not been terminated previously and subsequently initiated; the agency must also be a party to an agreement under this paragraph if support has been assigned to the state; or

(B) the obligor or obligee demonstrates, and the court, in compliance with applicable federal law, finds good cause not to require immediate income withholding because it would not be in the best interests of the child and, in a case involving the modification of a support order, the obligor has made voluntary support payments under a court or agency order and has not been in arrears in an amount equal to the support payable for one month; in this paragraph, "in arrears" means failing to make a support payment within 30 days of the monthly due date specified in the order; or

(3) an order that involves an obligor who is receiving social security or other disability compensation that includes regular payments to the children who are the subjects of the support order, except to the extent that the payments to the children do not equal the child support due each month.

(n) In calculating the amount of child support to be withheld under an income withholding order, the agency shall give credit to the obligor for the cost to the obligor of medical and dental insurance for the children and educational payments for the children to the extent that the insurance coverage and educational payments are required in the applicable child support order and are actually paid for by the obligor.



Sec. 25.27.063. - Medical support order.

(a) [Repealed, Sec. 23 ch 106 SLA 2000].

(b) If a parent who is required to provide health care coverage under a medical support order is eligible for family health coverage through an employer, the court or agency issuing the medical support order shall send a copy of the medical support order to the employer. If the agency has notice that the parent has changed or will be changing employment and is or will be eligible for family health coverage through the new employer, the agency shall send a copy of the medical support order to the new employer.

(c) An employer who receives a copy of a medical support order under (b) of this section

(1) shall allow the employee named in the order to enroll the child under the family coverage without regard to restrictions relating to enrollment periods if the child is otherwise eligible and is not already enrolled under the family coverage;

(2) shall, if the employee fails to apply for enrollment of a child under (1) of this subsection, enroll the child under the employee's family coverage upon application by the child's other parent or custodian, the child support services agency, or the Department of Health and Social Services;

(3) may not disenroll or eliminate coverage of the child while the employee is still employed by the employer unless the employer has eliminated family health coverage for all of its employees or has received written evidence that

(A) the employee is no longer required by court order or administrative order to provide the child's insurance coverage; or

(B) the child is or will be enrolled in comparable health coverage through another insurer that will take effect not later than the effective date of the disenrollment or elimination of coverage; and

(4) shall withhold from the employee's compensation the employee's share, if any, of premiums for health coverage to the extent permitted under 15 U.S.C. 1673(b) (Consumer Credit Protection Act) and pay the withheld amount to the appropriate insurer; if federal regulations allow the employer to withhold less than the employee's share of the insurance premium, the employer may withhold the lesser amount and pay it to the appropriate insurer.



Sec. 25.27.065. - Waiver of child support.

(a) A custodian of a child, including a custodial parent, owes a duty to that child to ensure that child support is paid by a noncustodial parent who is obligated to pay it. An agreement to waive past or future child support, made between an obligor and a person who is entitled to receive support on behalf of an obligee, is not enforceable unless

(1) the agreement is put in writing at the time the agreement is made; and

(2) the agreement is signed at the time it is made by both the obligor and the person acting for the obligee.

(b) When the right to receive child support has been assigned to a governmental entity, an agreement under (a) of this section that has not been adopted as an administrative order of the agency is not effective during a period when the obligee is receiving assistance under AS 47.27.

(c) In a separation, dissolution, or divorce proceeding, a court may not accept a waiver of support by a custodial parent without proof that the custodial parent can support the needs of the child adequately.



Sec. 25.27.070. - Order to assign wages for support.

(a) In a proceeding in which the court has ordered either or both parents to pay for the support of a child, the court may, on its own motion or motion of a party or the agency on behalf of a party, after notice and an opportunity for hearing, order either parent or both parents to assign to the custodian of the child that portion of salary or wages of either parent due them currently and in the future sufficient to pay the amount ordered by the court for the support, maintenance, nurture and education of the child.

(b) The order of assignment is binding upon an employer upon service of a copy of the order upon the employer and until further order of the court. The employer may, for each payment made under the order, deduct $1 from other wages or salary owed to the employee.

(c) The assignment made under court order has priority as against an attachment, execution or other assignment unless otherwise ordered by the court.

(d) An employer may not terminate an employee's employment because wages of the employee are subject to an order under this section.



Sec. 25.27.075. - Employment information.

(a) An employer doing business in the state shall report to the agency the hiring, rehiring, or return to work of each employee. The report shall be made within the time limits set out in (b) of this section. The report must contain the name, address, and social security number of the newly hired employee, the name and address of the employer, and the identifying number assigned to the employer by the United States Department of the Treasury, Internal Revenue Service. Violation of this subsection does not give rise to a private cause of action.

(b) An employer required to report under (a) of this section shall use the following procedures to make the report:

(1) if the report is submitted magnetically or electronically, the report shall be made in a format mutually agreed upon by the employer and the agency; an employer reporting under this paragraph shall make two transmissions a month, not less than 12 days nor more than 16 days apart; or

(2) if the report is not submitted magnetically or electronically, the report shall be made on a United States Department of the Treasury, Internal Revenue Service, W-4 form or, at the option of the employer, on an equivalent form; an employer reporting under this paragraph shall make the report to the agency not later than 20 days after the date of the hiring, rehiring, or return to work of the employee; the report shall be transmitted by the employer by first class mail.

(c) An employer that does business in this state and that has employees in at least one other state is not required to comply with (a) of this section if, in compliance with the laws of that state, the employer

(1) submits timely magnetic or electronic reports of hires, rehires, or returns to work to the state directory of new hires of another state in which the employer has employees; and

(2) has provided written notification of its election under this subsection to the United States Secretary of Health and Human Services.

(d) In addition to reporting under (a) of this section, an employer of an obligor shall promptly provide to the agency, or the child support enforcement agency of another state, information requested regarding the obligor's compensation, employment, wages or salary, and occupation.

(e) An employer may charge $1 to each employee who is reported to the agency under this section to cover the cost of the reporting.

(f) In addition to other sanctions available under the law, an employer that violates this section is liable for a civil penalty for each failure to meet the requirements of this section of not more than

(1) $10 for each employee who is newly hired, rehired, or newly returned to work; and

(2) $100 if the failure is the result of a conspiracy between the employee and the employer not to supply the required report or to supply a false or incomplete report concerning an employee.

(g) In this section,

(1) "employee" has the meaning given in 26 U.S.C. 3401(c); "employee" does not include an employee of a federal or state agency performing intelligence or counterintelligence functions if the head of that agency has determined that reporting under this section on the employee could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission;

(2) "employer" has the meaning given in 26 U.S.C. 3401(d); "employer" includes a governmental entity and a labor organization;

(3) "labor organization" has the meaning given in 29 U.S.C. 152; "labor organization" includes an entity that is used by the labor organization and another employer to carry out hiring or other requirements described in 29 U.S.C. 158(f)(3) in accordance with an agreement between the labor organization and the other employer.



Sec. 25.27.080. - Enforcement of support orders.

(a) A court order requiring payment of child support shall be modified to order payments be made to the agency upon application.

(b) The agency on behalf of the custodian or the state shall take all necessary action permitted by law to enforce child support orders, including petitioning the court for orders to aid in the enforcement of child support.

(c) The determination or enforcement of a duty of support is unaffected by any interference by the custodian of the child with rights of custody or visitation granted by a court. When the agency appears on behalf of a child in an action seeking to establish or enforce support, the court may not adjudicate custody, visitation, or property rights in the same action.

(d) An order of arrest may not be issued in the enforcement of child support unless the court has reason to believe that the obligor may flee the jurisdiction or unless the obligor has been ordered to appear in the action and has failed to do so.



Sec. 25.27.085. - Subpoenas.

(a) The agency may subpoena persons, books, records, and documents to

(1) obtain any financial or other information needed to establish, modify, or enforce a child support order;

(2) determine the paternity of a child under AS 25.27.165 ; or

(3) disestablish the paternity of a child under AS 25.27.166 .

(b) An administrative subpoena issued under this section shall be served in the manner provided for service of liens under AS 25.27.240 . Proof of service may be completed according to Rule 5, Alaska Rules of Civil Procedure.

(c) A person who is issued an administrative subpoena shall be provided an opportunity to refuse to comply with it for good cause by filing a request for a conference with the agency in this state in the manner and within the time specified in regulations adopted by the agency. Good cause shall be limited to mistake in identity of the person or to a prohibition under law to release such information.

(d) After a conference requested under (c) of this section, the agency shall issue an order on the request relating to good cause. If the person continues to refuse to comply with the administrative subpoena, the agency in this state shall issue an order to impose a civil penalty of $10 for each day of noncompliance with the subpoena.

(e) An order imposing a civil penalty under this section is a final administrative decision and may be appealed under AS 25.27.210 .

(f) This section does not limit the ability of the agency to make other lawful requests for information.

(g) If a person fails to comply with a subpoena issued under this section, the agency may apply to the court for an order to compel obedience by proceedings for contempt as if the subpoena had been issued by a court.



Sec. 25.27.086. - Subpoenas issued by agency of another state.

(a) If the child support enforcement agency of another state issues a subpoena regarding persons, books, records, or documents in this state, the subpoena must be complied with as if it were issued by this state's child support services agency if

(1) the subpoena is for obtaining

(A) financial or other information needed to establish, modify, or enforce a support order; or

(B) information needed to determine or disestablish the paternity of a child under the laws of the state in which the subpoena was issued; and

(2) the issuing agency complied with AS 25.27.085 (b).

(b) The procedures in or adopted under AS 25.27.085 (c) and (d) apply to a person who is issued a subpoena described in (a) of this section.

(c) The child support services agency of this state shall enforce a subpoena described in (a) of this section and shall provide the opportunity for conference and issue any order under AS 25.27.085 (c) and (d) on behalf of the issuing agency. AS 25.27.085 (e) applies to an order under this subsection.

(d) The penalties provided in AS 25.27.085 apply regarding a subpoena described in (a) of this section.

(e) Nothing in this section limits the ability of a child support enforcement agency of another state to make other lawful requests for information in this state.



Sec. 25.27.090. - Reducing arrears to judgment. [Repealed, Sec. 24 ch 126 SLA 1977. Formerly AS 47.23.090 ].

Repealed or Renumbered



Sec. 25.27.095. - Agency exempt from execution.

Execution may not issue against money held in the fund established under AS 25.27.030 .



Sec. 25.27.100. - All persons may use agency.

(a) The agency shall provide aid to any person due child support under the laws of this state upon application. The agency may, by regulation, impose a fee for services provided under this chapter.

(b) [Repealed, Sec. 148 ch 87 SLA 1997].



Sec. 25.27.103. - Payments to agency.

An obligor shall make child support payments to the agency if the agency is enforcing a duty of child support under AS 25.25 or this chapter. The agency shall disburse that portion of a payment that exceeds the amount of money necessary to satisfy the obligor's immediate duty of support in accordance with state and federal requirements. The agency may characterize a support payment physically received by the agency through wage withholding during the last five business days of the month as having been received on the first day of the next calendar month if the agency determines that the payment was made in the course of regular wage withholding intended for the next calendar month. The agency shall credit money disbursed under this section toward satisfaction of the obligor's duty of support.



Sec. 25.27.105. - Audit of collections.

Within 30 working days after receipt of a written request from an obligor, the obligor's legal representative, the obligee, or the obligee's legal representative, the agency shall provide an audit of all child support payments made by the obligor and received by the agency. The audit shall include the date and amount of each payment, the name of the obligee, and the total amount of arrearages of support past due and amount of unpaid penalties and interest imposed under AS 25.27.020(a)(2)(B). The agency is required to provide only one audit each year for each obligee and obligor under this section.



Sec. 25.27.107. - Certification of arrears.

Within 30 days after receipt of a written request from an obligee or an obligee's personal representative, the agency shall provide the obligee with a document that certifies whether or not the obligor was, at the end of the most recent calendar year,

(1) in arrears under the support order in an amount more than four times the monthly obligation under the order in cases where a payment schedule has not been established for payment of continuing support and accumulated arrears under the support order; or

(2) in arrears under a payment schedule in an amount more than four times the monthly obligation under the payment schedule if a payment schedule has been established for payment of continuing support and accumulated arrears under the support order.



Sec. 25.27.110. - [Renumbered as AS 25.27.900 ].

Repealed or Renumbered



Sec. 25.27.120. - Obligor liable for public assistance furnished obligee.

(a) An obligor is liable to the state in the amount of assistance granted under AS 47.07 and AS 47.27 to a child to whom the obligor owes a duty of support except that, if a support order has been entered, the liability of the obligor for assistance granted under AS 47.27 may not exceed the amount of support provided for in the support order, and, if a medical order of support has been entered, the liability of the obligor for assistance granted under AS 47.07 may not exceed the amount of support provided for in the medical order of support.

(b) An obligor is liable to the state in the amount of the cost incurred if the state is maintaining a child to whom the obligor owes a duty of support in a foster home or institution, except that if a support order has been entered, or an agreement for payment of that cost executed between the obligor and the state, the liability of the obligor may not exceed the amount provided in the support order or agreement.

(c) Within 30 days after the agency knows the identity and address of an obligor who resides in the state and who is liable to the state under this section, the agency shall send written notification by certified mail to the obligor and the obligee of the obligor's accruing liability and that the obligor shall make child support payments to the agency. The notice required under this subsection must be in clear, concise, and easily readable language. The notice may accompany other communications by the agency.

(d) If the agency fails to comply with (c) of this section, interest does not accrue on the liability to the state unless a support order or medical support order, as applicable, has been entered.

(e) The agency's failure to comply with (c) of this section does not bar an action by the state to recover amounts owed by the obligor.



Sec. 25.27.125. - Accounting and disposition of federal receipts and agency collections.

(a) Federal incentive payments received by the state under 42 U.S.C. 658 shall be deposited in the general fund and the commissioner of administration shall separately account for the payments. The annual estimated balance in the account may be used by the legislature to make appropriations to the Department of Revenue to carry out the purposes of AS 25.27.020 .

(b) The annual estimated balance in the account maintained by the commissioner of administration under AS 37.05.142 may be used by the legislature to make appropriations to the Department of Health and Social Services to carry out the purposes of AS 47.14.100 - 47.14.130 and AS 47.27.



Sec. 25.27.130. - Subrogation of state.

(a) If the obligor is liable to the state under AS 25.27.120 (a) or (b), the state is subrogated to the rights of the obligee to

(1) bring an action in the superior court seeking an order of support;

(2) proceed under AS 25.27.160 - 25.27.270 to establish a duty of support; or

(3) enforce by execution, in accordance with AS 25.27.230 - 25.27.270, or otherwise, a support order entered in favor of the obligee.

(b) To establish or enforce an order of support, including, if applicable, a medical support order, based on the subrogation of the state, the agency is not limited to the amount of assistance being granted to the child.

(c) The recovery of any amount for which the obligor is liable that exceeds the total assistance granted under AS 47.07 and AS 47.27 shall be paid to the obligee.

(d) Except as provided in (f) of this section, if the obligee is not receiving assistance under AS 47.07 or AS 47.27 at the time the state recovers money in an action under this section, the recovery of any amount for which the obligor is liable shall be distributed to the obligee for support payments, including medical support payments, that have become due and unpaid since the termination of assistance under AS 47.07 or AS 47.27 under a support order in favor of the obligee.

(e) After payment to the obligee under (d) of this section, the state may retain an amount not to exceed the total unreimbursed assistance paid on behalf of the obligee under AS 47.07 or AS 47.27.

(f) Notwithstanding (d) of this section, the state shall, if required under federal law or regulations, distribute amounts recovered through offset of the obligor's federal tax refund as past due support with first distribution to the state for unpaid support assigned to the state under AS 47.07.025 and AS 47.27.040 .



Sec. 25.27.135. - Limitation on actions to establish child support obligation.

If the same causes of action concerning a duty of child support are pending concurrently in court and before the agency, the second action filed may be abated upon the motion of a party or the agency. The court or the agency may award full costs and attorney fees to the party prevailing on the abatement motion.



Sec. 25.27.140. - Authority and procedures to administratively establish and enforce support obligation.

(a) If a support order has not been entered, the agency may establish paternity and a duty of support, which may include periodic payments of support, a medical support order, or both, utilizing the procedures prescribed in AS 25.27.160 - 25.27.220 and may enforce a duty of support utilizing the procedure prescribed in AS 25.27.230 - 25.27.270. Action under this subsection may be undertaken upon application of an obligee, or at the agency's own discretion if the obligor is liable to the state under AS 25.27.120 (a) or (b).

(b) If a support order has been entered, the agency may enforce the support order utilizing the procedures prescribed in AS 25.27.062 , 25.27.150, and 25.27.230 - 25.27.270.

(c) Unless the agency is establishing only a medical support order, a decision of the agency determining a duty of support shall include an income withholding order as provided under AS 25.27.062 .



Sec. 25.27.150. - Initiation of administrative enforcement of orders; required notice.

(a) If an arrearage occurs under a support order being enforced by the agency for which immediate income withholding is not required under AS 25.27.062(a) or an application is made to the agency for withholding under AS 25.27.062 (d), the agency may execute an income withholding order without prior notice to the obligor. At the time of execution, the agency shall serve a notice of income withholding on the obligor. Notice under this subsection shall be served upon the obligor by certified mail to the obligor's last known address, and service is complete when the notice is properly addressed, certified, and mailed.

(b) The notice must state the amount of the overdue support that is owed, if any, and the amount of income that will be withheld.

(c) The notice shall inform the obligor that income withholding has been ordered and of the procedures to follow if the obligor wishes to contest withholding on the grounds that the withholding is improper due to a mistake of fact. The notice must also inform the obligor of the information that was provided to the employer in the document that ordered the withholding.

(d) If the obligor requests a hearing, it shall be conducted under the department's regulations for informal conferences and shall be held within 15 days of the date of the request. The hearing may only be held to determine if there is a mistake of fact that makes the income withholding order improper because the amount of current or overdue support is incorrect, the identity of the obligor is inaccurate, or, for initiated withholding based on AS 25.27.062 (c)(3)(A), the alleged facts regarding overdue payments or potential withdrawal of assets are incorrect. The order is not subject to any other legal defenses. It is not a defense to an income withholding order issued under AS 25.27.062(c)(2) that less than one full month's payment is past due if at least one full month's payment was past due on the date notice was served under this section.

(e) The conference officer shall inform the obligor of the informal conference decision either at the informal conference hearing or within 15 days after the hearing.

(f) If the conference officer determines that withholding will continue, the obligor may request a formal hearing as provided in the department's regulations.



Sec. 25.27.160. - Initiation of administrative action to establish support duty; required notice.

(a) An action to establish a duty of support authorized under AS 25.27.140(a) is initiated by the agency serving on the alleged obligor a notice and finding of financial responsibility. The notice and finding served under this subsection shall be served personally or by registered, certified, or insured mail, return receipt requested, for restricted delivery only to the person to whom the notice and finding is directed or to the person authorized under federal regulation to receive that person's restricted delivery mail.

(b) Except as provided in (c) of this section, the notice and finding of financial responsibility served under (a) of this section must state

(1) the sum or periodic payments for which the alleged obligor is found to be responsible under this chapter;

(2) the name of the alleged obligee and the obligee's custodian;

(3) that the alleged obligor may appear and show cause in a hearing held by the agency why the finding is incorrect, should not be finally ordered, and should be modified or rescinded, because

(A) no duty of support is owed; or

(B) the amount of support found to be owed is incorrect;

(4) that, if the person served with the notice and finding of financial responsibility does not request a hearing within 30 days, the property and income of the person will be subject to execution under AS 25.27.062 and 25.27.230 - 25.27.270 in the amounts stated in the finding without further notice or hearing.

(c) If the agency is establishing only a medical support order, the notice and finding of financial responsibility must state

(1) that health care insurance shall be provided for the child to whom the duty of support is owed if health care insurance is available to the alleged obligor at a reasonable cost and that the alleged obligor and the other parent shall share equally the cost of the health care insurance and the costs of reasonable health care expenses not covered by insurance;

(2) the name of the alleged obligee and the obligee's custodian;

(3) that the alleged obligor may appear and show cause in a hearing held by the agency why the finding is incorrect, should not be finally ordered, and should be modified or rescinded, because

(A) no duty of support is owed;

(B) health care insurance for the child is not available to the alleged obligor at a reasonable cost;

(C) adequate health care is available to the child through the Indian Health Service or other insurance coverage; or

(D) there is good cause to allocate the costs of health insurance or uninsured health care expenses unequally between the parents;

(4) that, if the person served with the notice under this subsection does not request a hearing within 30 days, a copy of the medical support order will be sent to the person's employer under AS 25.27.063(b) without further notice or hearing for inclusion of the child in family health coverage if it is available through the person's employer.



Sec. 25.27.165. - Determination of paternity in an administrative proceeding.

(a) Upon application from a mother, custodian, putative father, or legal custodian of a child, or from a state, the agency may institute administrative proceedings to determine the paternity of a child born out of wedlock.

(b) In order to initiate a paternity proceeding administratively, the agency shall serve a mother and putative father, as appropriate, with a notice of paternity and financial responsibility. The notice shall be served personally as set out in Rule 4(d), Alaska Rules of Civil Procedure, or by registered, certified, or insured mail, return receipt requested, for restricted delivery only to the person to whom the notice is directed or to the person authorized under federal law to receive that person's restricted delivery mail. The notice must be accompanied by

(1) an administrative order requiring that the mother, child, and putative father submit to genetic testing to be arranged by the agency and stating that a party may provide information to show good cause not to order the testing;

(2) an administrative order requiring the putative father to provide financial information, as defined by the agency in regulation, within 30 days after service of the notice; all financial information provided to the agency under an order under this paragraph shall be held confidential by the agency, according to any applicable regulations; and

(3) a notice of right to informal conference, to be held within 20 days after receipt of an admission of paternity or service upon the parties of genetic test results.

(c) A person served with a notice of paternity and financial responsibility and accompanying orders under (b) of this section shall file a response, admitting or denying paternity and providing the required financial information, within 30 days after the date of service of the notice of paternity and financial responsibility. If the putative father admits paternity, the agency shall issue, within 20 days after the admission of paternity, a decision establishing paternity. If the putative father denies paternity, the putative father shall submit to genetic testing, as provided in (b) of this section, within 45 days after the date of service of the notice of paternity and financial responsibility. If the putative father fails to file a response or fails to comply with an accompanying order within the time and in the manner required in this subsection, the agency may issue a decision by default establishing paternity and financial responsibility, except that, if the proceeding was instituted at the request of the putative father, the agency shall dismiss the proceeding without prejudice.

(d) Upon receipt of genetic test results, the agency shall serve on the putative father notice of the test results and of the date for the informal conference. Service of the notice shall be made by first class mail. If the genetic test results are negative under the standard set in AS 25.20.050 (d), the agency shall issue a finding of nonpaternity within 20 days after the agency's receipt of the test results. If the genetic test results are positive under the standard set in AS 25.20.050(d), the agency shall issue an informal conference decision within 20 days after the agency's receipt of the test results. Upon request and advance payment by a party, the agency shall order additional genetic tests. If the second genetic test results contradict the first genetic test results, the agency shall provide copies of the second genetic test results to the parties and conduct another informal conference. The agency shall issue the second informal conference decision within 20 days after the agency's receipt of the second genetic test results.

(e) If the agency issues a decision establishing paternity under (d) of this section, the putative father is entitled to a formal hearing if a written request for hearing is served on the agency by certified mail, return receipt requested, within 30 days after the date of service of the agency's decision.

(f) If a request for a formal hearing is made under (e) of this section, an execution under AS 25.27.062 and 25.27.230 - 25.27.270 may not be stayed unless the putative father posts security or a bond in the amount of child support that would have been due under the informal conference decision pending the decision on the formal hearing. If no request for a formal hearing is made under (e) of this section, the informal conference decision establishing paternity is final.

(g) If a request for a formal hearing is made under (e) of this section, the hearing officer shall consider the evidence applying the standards set in AS 25.20.050 (d).

(h) If a putative father who requests a formal hearing under (e) of this section fails to appear at the formal hearing, the hearing officer shall enter a final decision establishing paternity.

(i) The agency may recover any costs it pays for genetic tests required by this section from the putative father unless the testing establishes that the individual is not the father, except that costs may not be recovered from a person who is a recipient of cash assistance or self-sufficiency services under AS 47.27 (Alaska temporary assistance program). For purposes of this subsection, a person who receives a diversion payment and self-sufficiency services under AS 47.27.026 is not considered to be a recipient of cash assistance or self-sufficiency services under AS 47.27.

(j) A decision establishing paternity or an admission of paternity under this section must include the social security numbers, if ascertainable, of the father, mother, and the child.

(k) Notwithstanding any other provision of this section, if the agency determines, after considering the best interests of the child, that good cause exists not to order genetic testing under this section, it shall, without ordering the genetic testing and as the agency determines appropriate in the best interests of the child,

(1) end the administrative proceedings under this section without making a determination of paternity; or

(2) after a hearing provided for under regulations adopted by the agency, enter a final decision regarding paternity.



Sec. 25.27.166. - Disestablishment of paternity.

(a) The agency shall, by regulation, establish procedures and standards for the disestablishment of paternity of a child whose paternity was established in this state other than by court order if the paternity was not established by

(1) genetic test results that met the standard set out in AS 25.20.050(d) at the time the test was performed; or

(2) an acknowledgment of paternity under AS 25.20.050 or an admission of paternity under AS 25.27.165 .

(b) The agency's standards and procedures under (a) of this section must

(1) allow a person to petition the agency to disestablish paternity only once per child;

(2) allow a petition to disestablish paternity to be brought only within three years after the child's birth or three years after the petitioner knew or should have known of the father's putative paternity of the child, whichever is later; and

(3) provide standards and notice and hearing procedures that are equivalent to those used for establishment of paternity under AS 25.27.165.

(c) The agency shall disestablish paternity under this section if genetic test results are negative under the standard set out in AS 25.20.050(d) and if the other standards established in its regulations are met.

(d) If a decision under this section disestablishes paternity, the petitioner's child support obligation or liability for public assistance under AS 25.27.120 is modified retroactively to extinguish arrearages for child support and accrued liability for public assistance based on the alleged paternity that is disestablished under this section. This subsection may be implemented only to the extent not prohibited by federal law.

(e) The costs of genetic testing under this section shall be assessed against the petitioner if paternity is not disestablished. If paternity is disestablished under this section, the costs of genetic testing shall be assessed against

(1) the individual to whom the petitioner paid or owed child support payments for the child for whom paternity was disestablished; or

(2) the agency if there is no individual who meets the description in (1) of this subsection.



Sec. 25.27.167. - Contempt of order for genetic testing.

(a) If a person who is located in this state fails to comply with an order for genetic testing issued by the agency in this state, or the tribunal of another state, the agency in this state may certify the facts to the superior court of this state.

(b) Upon certification under (a) of this section, the court shall issue an order directing the person to appear and show cause why the person should not be punished for contempt. The order and a copy of the certified statement shall be served on the person in the manner required for service of court orders to show cause.

(c) After service under (b) of this section, the court has jurisdiction of the matter brought under this section.

(d) The law of this state applicable to contempt of a court order applies to a proceeding for contempt of order for genetic testing brought under this section.



Sec. 25.27.170. - Hearings in administrative action to establish support duty.

(a) A person served with a notice and finding of financial responsibility is entitled to a hearing if a request in writing for a hearing is served on the agency by registered mail, return receipt requested, within 30 days of the date of service of the notice of financial responsibility.

(b) If a request for a formal hearing under (a) of this section is made, the execution under AS 25.27.062 and 25.27.230 - 25.27.270 may not be stayed unless the obligor posts security or a bond in the amount of child support that would have been due under the finding of financial responsibility pending the decision on the hearing. If no request for a hearing is made, the finding of responsibility is final at the expiration of the 30-day period.

(c) If a hearing is requested, it shall be held within 30 days of the date of service of the request for hearing on the agency.

(d) Except as provided in (g) of this section, the hearing officer shall determine the amount of periodic payments necessary to satisfy the past, present, and future liability of the alleged obligor under AS 25.27.120, if any, and under any duty of support imposable under the law. The amount of periodic payments determined under this subsection is not limited by the amount of any public assistance payment made to or for the benefit of the child.

(e) The hearing officer shall consider the following in making a determination under (d) of this section:

(1) the needs of the alleged obligee, disregarding the income or assets of the custodian of the alleged obligee;

(2) the amount of the alleged obligor's liability to the state under AS 25.27.120 if any;

(3) the intent of the legislature that children be supported as much as possible by their natural parents;

(4) the ability of the alleged obligor to pay.

(f) Except as provided in (g) of this section, if the alleged obligor requesting the hearing fails to appear at the hearing, the hearing officer shall enter a decision declaring the property and income of the alleged obligor subject to execution under AS 25.27.062 and 25.27.230 - 25.27.270 in the amounts stated in the notice and finding of financial responsibility.

(g) If the agency is establishing only a medical support order, the hearing officer shall enter a decision about the parents' respective responsibilities for the child's health care expenses that complies with the requirements of AS 25.27.060 (c).



Sec. 25.27.180. - Administrative findings and decision.

(a) Within 20 days after the date of the hearing, the hearing officer shall adopt findings and a decision determining whether paternity is established and whether a duty of support exists, and, if a duty of support is found, the decision must specify

(1) unless a medical support order only is being established, the amount of periodic payments or sum for which the alleged obligor is found to be responsible; and

(2) the parents' respective responsibilities for the costs of the child's health care; this medical support order must be in compliance with AS 25.27.060 (c).

(b) Liability to the state under AS 25.27.120 is limited to the amount for which the obligor is found to be responsible under (a) of this section.

(c) A decision regarding support rendered under (a) of this section is modified to the extent that a subsequent order, judgment, or decree of a superior court is inconsistent with the decision entered under (a) of this section.



Sec. 25.27.190. - Modification of administrative finding or decision.

(a) Unless a support order has been entered by a court and except as provided in AS 25.25, the obligor, or the obligee or the obligee's custodian, may petition the agency or its designee for a modification of the administrative finding or decision of responsibility previously entered with regard to future periodic support payments. In addition, the agency may initiate a modification and grant a hearing under (c) - (e) of this section.

(b) The agency shall grant a hearing upon a petition made under (a) of this section if affidavits submitted with the petition make a showing of good cause and material change in circumstances sufficient to justify action under (e) of this section.

(c) If a hearing is granted, the agency shall serve a notice of hearing together with a copy of any petition and affidavits submitted on the obligee or the obligee's custodian and the obligor personally or by registered, certified, or insured mail, return receipt requested, for restricted delivery only to the person to whom the notice is directed or to the person authorized under federal regulation to receive that person's restricted delivery mail.

(d) A hearing shall be set not less than 15 nor more than 30 days from the date of mailing of notice of hearing, unless extended for good cause.

(e) Modification or termination of future periodic support payments may be ordered upon a showing of good cause and material change in circumstances. The adoption or enactment of guidelines or a significant amendment to guidelines for determining child support is a material change in circumstances, if the guidelines are relevant to the petition. As necessary to comply with 42 U.S.C. 666, a periodic modification of child support may be made without a showing of a material change in circumstances if the child support order being modified on the periodic basis has not been modified or adjusted during the three years preceding the periodic modification.



Sec. 25.27.193. - Periodic review or adjustment of support orders.

As necessary to comply with 42 U.S.C. 666, the agency, by regulation, shall provide procedures and standards for the modification, through periodic review or adjustment, of a support order. Regulations adopted under this section must include procedures for periodic notice of the right to request review, procedures for hearings, and standards for adjustments regarding future periodic support payments. A modification under this section may be made without a showing of a material change in circumstances.



Sec. 25.27.194. - Processing time for modification of support orders.

The agency shall use its best efforts to process modifications of support orders under AS 25.27.190 and 25.27.193 in a manner that will result in the same average processing time for modifications that increase obligors' responsibilities as for modifications that decrease obligors' responsibilities.



Sec. 25.27.195. - Relief from administrative order.

(a) A clerical mistake in an administrative order issued by the agency or an error arising from an oversight or omission by the agency may be corrected by the agency at any time on the motion of an obligor.

(b) Upon the motion of an obligor, the agency may, at any time, vacate an administrative support order issued by the agency under AS 25.27.160 that was based on a default amount rather than on the obligor's actual ability to pay.

(c) Before an order may be corrected or vacated under (a) or (b) of this section, the agency must send notice of the intended action to the obligor and the custodian and provide an adequate opportunity for the obligor and custodian to be heard on the issue.

(d) If an order is vacated under (b) of this section, the agency may at the same time issue a new order establishing a support amount, based on information about the obligor's income or on the Alaska average wage standard, for periods of time covered by the previous order. Upon issuance of the new order, the agency may adjust the obligor's account to reflect the support amounts established in the new order. In no case may the agency adjust the obligor's account below zero.



Sec. 25.27.200. - Use of standards in administrative determinations of support amounts.

In making its findings under AS 25.27.160 and in establishing and modifying amounts of periodic support payments under AS 25.27.180 and 25.27.190, the agency shall consider the standards adopted by regulation under AS 25.27.020 and any standards for determination of support payments used by the superior court of the district of residence of the obligor.



Sec. 25.27.210. - Judicial review of administrative decisions and actions.

(a) Judicial review by the superior court of a final administrative decision establishing or disestablishing paternity and establishing or modifying a duty of support or amounts of support due may be obtained by filing a notice of appeal in accordance with the applicable rules of court governing appeals in civil matters. A notice of appeal shall be filed within 30 days after the decision.

(b) The complete record of the proceedings, or the parts of it that the appellant designates, shall be prepared by the agency. A copy shall be delivered to all parties participating in the appeal. The original shall be filed in the superior court within 30 days after the appellant pays the estimated cost of preparing the complete or designated record or files a corporate surety bond equal to the estimated cost.

(c) The complete record includes

(1) the notice and finding of financial responsibility, the notice of paternity and financial responsibility, or the notice of and petition for an action disestablishing paternity, as applicable;

(2) the request for a hearing;

(3) the decision of the hearing officer;

(4) the exhibits admitted or rejected;

(5) the written evidence;

(6) all other documents in the case, including decisions of the agency.

(d) Upon order of the superior court, appeals may be taken on the original record or parts of it. The record may be typewritten or duplicated by any standard process. Analogous rules of court governing appeals in civil matters shall be followed when this chapter is silent, and when not in conflict with this chapter.

(e) The superior court may enjoin agency action in excess of constitutional or statutory authority at any stage of an agency proceeding. If agency action is unlawfully or unreasonably withheld, the superior court may compel the agency to initiate action.



Sec. 25.27.220. - Procedure in judicial reviews.

(a) An appeal shall be heard by the superior court sitting without a jury.

(b) Inquiry in an appeal extends to the following questions: (1) whether the agency has proceeded without or in excess of jurisdiction; (2) whether there was a fair hearing; and (3) whether there was a prejudicial abuse of discretion. Abuse of discretion is established if the agency has not proceeded in the manner required by law, the order or decision is not supported by the findings, or the findings are not supported by the evidence.

(c) The court may exercise its independent judgment on the evidence. If it is claimed that the findings are not supported by the evidence, abuse of discretion is established if the court determines that the findings are not supported by

(1) the weight of the evidence; or

(2) substantial evidence in the light of the whole record.

(d) The court may augment the agency record in whole or in part, or hold a hearing de novo. If the court finds that there is relevant evidence which, in the exercise of reasonable diligence, could not have been produced or which was improperly excluded at the hearing, the court may

(1) enter judgment as provided in (e) of this section and remand the case to be reconsidered in the light of that evidence; or

(2) admit the evidence at the appellate hearing without remanding the case.

(e) The court shall enter judgment setting aside, modifying, remanding, or affirming the decision, without limiting or controlling in any way the discretion legally vested in the agency.

(f) The court in which proceedings under this section are started may stay the operation of the decision until

(1) the court enters judgment;

(2) a notice of further appeal from the judgment is filed; or

(3) the time for filing the notice of appeal expires.

(g) A stay may not be imposed or continued if the court is satisfied that it is against the public interest.

(h) If further appeal is taken, the supreme court may, in its discretion, stay the superior court judgment or agency order.



Sec. 25.27.225. - Support payment obligations as judgments.

A support order ordering a noncustodial parent obligor to make periodic support payments to the custodian of a child is a judgment that becomes vested when each payment becomes due and unpaid. The custodian of the child, or the agency on behalf of that person, may take legal action under AS 25.27.226 to establish a judgment for support payments ordered by a court of this state that are delinquent.



Sec. 25.27.226. - Collection of past due support.

To collect the payment due, the custodian of a child, or the agency on behalf of that person, shall file with the court (1) a motion requesting establishment of a judgment; (2) an affidavit that states that one or more payments of support are 30 or more days past due and that specifies the amounts past due and the dates they became past due; and (3) notice of the obligor's right to respond. Service on the obligor must be in the manner provided in AS 25.27.265 . The child's custodian, or the agency on behalf of the custodian, shall file with the court proof of service of the petition, affidavit, and notice. The obligor shall respond no later than 15 days after service by filing an affidavit with the court. If the obligor's affidavit states that the obligor has paid any of the amounts claimed to be delinquent, describes in detail the method of payment or offers any other defense to the petition, then the obligor is entitled to a hearing. After the hearing, if any, the court shall enter a judgment for the amount of money owed. If the obligor does not file an affidavit under this section, the court shall enter a default judgment against the obligor.



Sec. 25.27.227. - Nature of remedies.

AS 25.27.225 and 25.27.226 provide remedies in addition to and not as a substitute for any other remedies available to the parties.



Sec. 25.27.228. - Court costs.

The court may order an obligor to pay all court costs involved in a proceeding resulting in a court order described in AS 25.27.225 , and in a proceeding under AS 25.27.226 .



Sec. 25.27.230. - Assertion recording, and effect of lien.

(a) The agency shall assert a lien upon the real or personal property of the obligor in the amount of the obligor's liability if an arrearage occurs under a support order being enforced by the agency.

(b) A lien recorded under this section has no effect against earnings, or bank deposits or balances, unless it states the amount of the obligor's liability under this chapter and unless the lien is served in accordance with AS 25.27.240 .

(c) The lien shall attach to all real and personal property of the obligor and be effective on the date of recording of the lien with the recorder of the recording district in which the property attached is located. A lien against earnings shall attach and be effective upon filing with the recorder of the recording district in which the employer does business or maintains an office or agent for the purpose of doing business. A lien filed at the offices of the Commercial Fisheries Entry Commission in Juneau against a limited entry permit issued under AS 16.43 is considered to have been filed against the permit in all recording districts in which the permit holder uses the permit.

(d) Whenever a lien has been recorded under this section and there is in the possession of any person, political subdivision, or department of the state having actual notice of the lien any property that may be subject to the lien, that property may not be paid over, released, sold, transferred, encumbered, or conveyed unless

(1) a written release or waiver signed by a representative of the agency has been delivered to the person, political subdivision, or department of the state; or

(2) a decision has been made in a hearing held under AS 25.27.170 or by a superior court ordering release of the lien on the grounds that no debt exists or that the debt has been satisfied.

(e) A lien arising in another state under the child support laws of that state shall be given full faith and credit in this state. The lien may be asserted in this state upon the real or personal property of the obligor in the amount of the obligor's liability by complying with the requirements of this section.

(f) A lien recorded under this section is a judgment lien and may be enforced by execution under AS 09.35 in the full amount of the obligor's liability at the time of execution.



Sec. 25.27.240. - Service of lien.

(a) The agency of this state or another state, or a party or other entity seeking to enforce a child support obligation, may, at any time after recording of a lien recorded under AS 25.27.230 , serve a copy of the lien upon any person, political subdivision, or department of the state possessing earnings, or deposits or balances held in any bank account of any nature that are due, owing, or belonging to the obligor.

(b) A lien recorded under AS 25.27.230 shall be served upon a person, political subdivision, or department of the state personally or by registered, certified, or insured mail, return receipt requested.



Sec. 25.27.244. - Adverse action against delinquent obligor's occupational license.

Sec. 25.27.244. Adverse action against delinquent obligor's occupational license.

(a) The agency shall compile and maintain a list of obligors who are not in substantial compliance with a support order or payment schedule negotiated under (g)(1) of this section. The agency may not include an obligor on the list unless the agency has sent to the obligor, at the obligor's most recent address on file with the agency, written notice of the arrearages at least 60 days before placement on the list. The list must include the names, social security numbers, dates of birth, and last known addresses of the persons. The list shall be updated by the agency on a monthly basis.

(b) The agency shall, on a monthly basis, provide a copy of the list to each licensing entity through a computer readable magnetic medium. A licensing entity subject to this section shall implement procedures to accept and process the list. Notwithstanding any other law to the contrary, a licensing entity may not issue or renew a license for a person on the list except as provided in this section.

(c) Promptly after receiving an application from an applicant and before issuing or renewing a license, a licensing entity, other than one issuing commercial crewmember fishing licenses, shall determine whether the applicant is on the most recent list provided by the agency. If the applicant is on the list, the licensing entity shall immediately serve notice under (e) of this section of the licensing entity's intent to withhold issuance or renewal of the license. The notice shall be considered given when delivered personally to the applicant or deposited in the United States mail addressed to the applicant's last known mailing address on file with the licensing entity.

(d) Other than for a commercial crewmember fishing license, a licensing entity shall issue a temporary license valid for a period of 150 days to an applicant whose name is on the list if the applicant is otherwise eligible for a license. The temporary license may not be extended. Only one temporary license may be issued during a regular license term and its validity shall coincide with the first 150 days of that license term. A license for the full or remainder of the license term may be issued or renewed only upon compliance with this section. If a license or application is denied under this section, money paid by the applicant or licensee shall be refunded by the licensing entity after retention of the temporary license fee, if any.

(e) Notices for use under (c) and (r) of this section shall be developed by each licensing entity under guidelines provided by the agency and are subject to approval by the agency. The notice must include the address and telephone number of the agency and shall emphasize the necessity of obtaining a release from the agency as a condition for the issuance or renewal of a license. The notice must inform an applicant whose license is governed by (d) of this section that the licensing entity shall issue a temporary license for 150 calendar days under (d) of this section if the applicant is otherwise eligible and that, upon expiration of that time period, the license will be denied unless the licensing entity has received a release from the agency. The agency shall also develop a form that the applicant may use to request a review by the agency. A copy of this form shall be included with each notice sent under (c) or (r) of this section.

(f) The agency shall establish review procedures consistent with this section to allow an applicant to have the underlying arrearages and relevant defenses investigated, to provide an applicant information on the process of obtaining a modification of a support order, or to provide an applicant assistance in the establishment of a payment schedule on arrearages if the circumstances warrant.

(g) If the applicant wishes to challenge being included on the list, the applicant shall submit to the agency a written request for review within 30 days after receiving the notice under (c) or (r) of this section by using the form developed under (e) of this section. Within 30 days after receiving a written request for review, the agency shall inform the applicant in writing of the agency's findings. The agency shall immediately send a release to the appropriate licensing entity and the applicant if any of the following conditions is met:

(1) the applicant is found to be in substantial compliance with each support order applicable to the applicant or has negotiated an agreement with the agency for a payment schedule on arrearages and is in substantial compliance with the negotiated agreement; if the applicant fails to be in substantial compliance with an agreement negotiated under this paragraph, the agency shall send to the appropriate licensing entity a revocation of any release previously sent to the entity for that applicant;

(2) the applicant has submitted a timely request for review to the agency, but the agency will be unable to complete the review and send notice of findings to the applicant in sufficient time for the applicant to file a timely request for judicial relief within the 150-day period during which the applicant's temporary license is valid under (d) of this section; this paragraph applies only if the delay in completing the review process is not the result of the applicant's failure to act in a reasonable, timely, and diligent manner upon receiving notice from the licensing entity that the applicant's name is on the list;

(3) the applicant has, within 30 days after receiving the agency's findings following a request for review under (2) of this subsection, filed and served a request for judicial relief under this section, but a resolution of that relief will not be made within the 150-day period of the temporary license under (d) of this section; this paragraph applies only if the delay in completing the judicial relief process is not the result of the applicant's failure to act in a reasonable, timely, and diligent manner upon receiving the agency's notice of findings; or

(4) the applicant has obtained a judicial finding of substantial compliance.

(h) An applicant is required to act with diligence in responding to notices from the licensing entity and the agency with the recognition that the temporary license granted under (d) of this section will lapse after 150 days and that the agency and, where appropriate, the court must have time to act within that 150-day period. An applicant's delay in acting, without good cause, that directly results in the inability of the agency to complete a review of the applicant's request or the court to hear the request for judicial relief within the required period does not constitute the diligence required under this section that would justify the issuance of a release.

(i) Except as otherwise provided in this section, the agency may not issue a release if the applicant is not in substantial compliance with the order for support or with an agreement negotiated under (g)(1) of this section. The agency shall notify the applicant in writing that the applicant may request any or all of the following: (1) judicial relief from the agency's decision not to issue a release or the agency's decision to revoke a release under (g)(1) of this section; (2) a judicial determination of substantial compliance; (3) a modification of the support order. The notice must also contain the name and address of the court in which the applicant may file the request for relief and inform the applicant that the applicant's name shall remain on the list if the applicant does not request judicial relief within 30 days after receiving the notice. The applicant shall comply with all statutes and rules of court implementing this section. This section does not limit an applicant's authority under other law to request an order to show cause or notice of motion to modify a support order or to fix a payment schedule on arrearages accruing under a support order or to obtain a court finding of substantial compliance with a support order or a court finding of compliance with subpoenas and warrants described in (a) of this section.

(j) A request for judicial relief from the agency's decision must state the grounds on which relief is requested, and the judicial action shall be limited to those stated grounds. Judicial relief under this subsection is not an appeal and shall be governed by court rules adopted to implement this section. Unless otherwise provided by court rule, the court shall hold an evidentiary hearing within 20 calendar days after the filing of service on the opposing party. The court's decision shall be limited to a determination of each of the following issues, as applicable:

(1) whether there is a support order or a payment schedule on arrearages;

(2) whether the petitioner is the obligor covered by the support order; and

(3) whether the obligor is in substantial compliance with the support order or payment schedule.

(k) If the court finds that the person requesting relief is in substantial compliance with the support order or payment schedule, the agency shall immediately send a release under (g) of this section to the appropriate licensing entity and the applicant.

(l) If an applicant is in substantial compliance with a support order or payment schedule, the agency shall mail to the applicant and the appropriate licensing entity a release stating that the applicant is in substantial compliance. The receipt of a release shall serve to notify the applicant and the licensing entity that, for the purposes of this section, the applicant is in substantial compliance with the support order or payment schedule unless the agency, under (a) of this section, certifies subsequent to the issuance of a release that the applicant is once again not in substantial compliance with a support order or payment schedule.

(m) The agency may enter into interagency agreements with the state agencies that have responsibility for the administration of licensing entities as necessary to implement this section to the extent that it is cost effective to implement the interagency agreements. The agreements shall provide for the receipt by the other state agencies and licensing entities of federal money to cover that portion of costs allowable in federal law and regulation and incurred by the state agencies and licensing entities in implementing this section.

(n) Notwithstanding any other provision of law, the licensing entities subject to this section shall assess a fee for issuance of a temporary license under this section. The licensing entity shall set the amount of the fee so that the fees collected under this section, to the extent reasonable, cover the costs of implementing and administering this section.

(o) The process described in (g) of this section is the sole administrative remedy for contesting the issuance to the applicant of a temporary license or the denial of a license under this section. The procedures specified in AS 44.62.330 - 44.62.630 do not apply to the denial or failure to issue or renew a license under this section.

(p) The agency and licensing entities, as appropriate, shall adopt regulations necessary to implement this section.

(q) Notwithstanding any provision of AS 16, a commercial crewmember fishing license described in (s)(2)(A)(xvi) of this section issued to an individual whose name is on the list is void and invalid, and the individual is subject to criminal sanctions for conducting the activities for which such a license is required. The licensing entity for commercial crewmember fishing licenses shall print a notice on commercial crewmember fishing license forms stating the provisions of this subsection.

(r) After receiving information, including information from a licensing agent appointed under AS 16.05.380 , that a commercial crewmember fishing license has been issued to an applicant, the licensing entity for the license shall promptly determine whether the applicant was, at the time the applicant obtained the license, on the most recent list provided by the agency under (b) of this section. If the applicant was on that list, the licensing entity shall immediately serve notice under (e) of this section that the license is void and invalid and that, notwithstanding the limitation of (d) of this section, the applicant can request the licensing entity to issue a temporary license under this section. A notice under this subsection is considered given when delivered personally to the applicant or deposited in the United States mail addressed to the applicant's last known mailing address on file with the licensing entity.

(s) In this section,

(1) "applicant" means a person applying for issuance or renewal of a license;

(2) "license"

(A) means, except as provided in (B) of this paragraph, a license, certificate, permit, registration, or other authorization that, at the time of issuance, will be valid for more than 150 days and that may be acquired from a state agency to perform an occupation, including the following:

(i) license relating to boxing or wrestling under AS 05.10;

(ii) authorization to perform an occupation regulated under AS 08;

(iii) teacher certificate under AS 14.20;

(iv) authorization under AS 18.08 to perform emergency medical services;

(v) asbestos worker certification under AS 18.31;

(vi) boiler operator's license under AS 18.60.395 ;

(vii) certificate of fitness under AS 18.62;

(viii) hazardous painting certification under AS 18.63;

(ix) security guard license under AS 18.65.400 - 18.65.490;

(x) license relating to insurance under AS 21.27;

(xi) employment agency permit under AS 23.15.330 - 23.15.520;

(xii) registration as a broker-dealer, an agent, a state investment adviser, or an investment adviser representative under AS 45.55.030 ;

(xiii) certification as a pesticide applicator under AS 46.03.320 ;

(xiv) certification as a storage tank worker or contractor under AS 46.03.375;

(xv) certification as a water and wastewater works operator under AS 46.30;

(xvi) commercial crewmember fishing license under AS 16.05.480 other than an entry permit or interim-use permit under AS 16.43;

(xvii) fish transporter permit under AS 16.05.671 ;

(xviii) sport fishing operator license under AS 16.40.260 ;

(xix) sport fishing guide license under AS 16.40.270 ;

(B) does not include

(i) a vessel license issued under AS 16.05.490 or 16.05.530;

(ii) [Repealed, Sec. 46 ch 57 SLA 2005].

(iii) a business license issued under AS 43.70;

(iv) an entry permit or interim-use permit issued under AS 16.43; or

(v) a driver's license issued under AS 28.15;

(3) "licensee" means a person holding a license or applying to renew a license;

(4) "licensing entity" means the state agency that issues or renews a license; in the case of a license issued or renewed by the Department of Commerce, Community, and Economic Development after an applicant's qualifications are determined by another agency, "licensing entity" means the department;

(5) "list" means the list of obligors and other persons compiled and maintained under (a) of this section;

(6) "substantial compliance" regarding a support order or payment schedule means that, with respect to periodic payments required under a support order or a negotiated payment schedule under (g) of this section, whichever is applicable, the obligor has

(A) no arrearage;

(B) an arrearage in an amount that is not more than four times the monthly obligation under the support order or payment schedule; or

(C) been determined by a court to be making the best efforts possible under the obligor's circumstances to have no arrearages under any support order that requires periodic payments or under a negotiated payment schedule relating to child support.



Sec. 25.27.246. - Adverse action against delinquent obligor's driver's license.

Sec. 25.27.246. Adverse action against delinquent obligor's driver's license.

(a) The agency shall compile and maintain a list of obligors who have a driver's license, and either (1) are not in substantial compliance with a support order, or (2) whose names are required to be placed on the list under (p)(2) of this section. The agency may not include an obligor on the list unless the agency has sent to the obligor, at the obligor's most recent address on file with the agency, written notice of the arrearages at least 60 days before placement on the list. The list must include the names, social security numbers, dates of birth, and last known addresses of the persons. The list shall be updated by the agency on a monthly basis.

(b) The agency shall serve notice under (d) of this section to each person on the list that the person's driver's license will be suspended in 150 days, and will not be reissued or renewed the next time it is applied for if the person's name is on the list at the time of the subsequent application, unless the licensee receives a release from the agency. The notice shall be considered given when delivered personally to the person or deposited in the United States mail addressed to the person's last known mailing address on file with the agency.

(c) If the licensee fails to obtain a release during the 150-day period following notice under (b) and (d) of this section or if the agency revokes a release of a person's license under (n) or (o) of this section, the agency shall notify the department that the licensee's driver's license should be suspended and further renewals or applications should be denied until the agency sends the department a release for the licensee. Upon receiving the agency's notice under this subsection, the department shall suspend the licensee's driver's license and may not issue or renew a driver's license for the licensee until the department receives a release to do so from the agency. If a license is suspended or an application is denied under this section, money paid by the applicant or licensee may not be refunded by the department.

(d) The notice under (b) of this section must include the address and telephone number of the agency and shall emphasize the necessity of obtaining a release from the agency as a condition for avoiding suspension or denial of the person's driver's license. The notice must also inform the licensee that, if a license is suspended or an application is denied under this section, money paid by the licensee will not be refunded by the department. The agency shall also develop a form that the licensee may use to request a review by the agency. A copy of this form shall be included with each notice sent under (b) of this section.

(e) The agency shall establish review procedures consistent with this section to allow a licensee to have the underlying arrearages and relevant defenses investigated, to provide a licensee with information on the process of obtaining a modification of a support order, or to provide a licensee with assistance in the establishment of a payment schedule on arrearages if the circumstances warrant.

(f) If a licensee wishes to challenge being included on the list, the licensee shall submit to the agency a written request for review within 30 days after the notice under (b) of this section was personally delivered or postmarked by using the form developed under (d) of this section. Within 30 days after receiving a written request for review, the agency shall inform the licensee in writing of the agency's findings. The agency shall immediately send a release to the department and the licensee if any of the following conditions is met:

(1) the licensee is found to be in substantial compliance with each support order applicable to the licensee or has negotiated an agreement with the agency for a payment schedule on arrearages and is in substantial compliance with the negotiated agreement;

(2) the licensee has submitted a timely request for review to the agency, but the agency will be unable to complete the review and send notice of findings to the licensee in sufficient time for the licensee to file a timely request for judicial relief within the 150-day period before the licensee's license will be suspended under (c) of this section; this paragraph applies only if the delay in completing the review process is not the result of the licensee's failure to act in a reasonable, timely, and diligent manner upon receiving notice from the agency that the licensee's driver's license will be suspended in 150 days;

(3) the licensee has, within 30 days after receiving the agency's findings following a request for review under (2) of this subsection, filed and served a request for judicial relief under this section, but a resolution of that relief will not be made within the 150-day period before license suspension under (c) of this section; this paragraph applies only if the delay in completing the judicial relief process is not the result of the licensee's failure to act in a reasonable, timely, and diligent manner upon receiving the agency's notice of findings; or

(4) the licensee has obtained a judicial finding of substantial compliance.

(g) A licensee is required to act with diligence in responding to notices from the agency with the recognition that the person's driver's license will be suspended after 150 days or that a subsequent license will not be issued and that the agency and, where appropriate, the court must have time to act within that 150-day period or before the subsequent license is needed, as applicable. A licensee's delay in acting, without good cause, that directly results in the inability of the agency to complete a review of the licensee's request or the court to hear the request for judicial relief within the required period does not constitute the diligence required under this section that would justify the issuance of a release.

(h) If the agency refuses to release the license under (f) of this section or the agency revokes a release under (n) or (o) of this section, the agency shall notify the licensee in writing that the licensee may request any or all of the following: (1) judicial relief from the agency's decision not to issue a release or the agency's decision to revoke a release under (n) or (o) of this section; (2) a judicial determination of substantial compliance; (3) a modification of the support order. The notice must also contain the name and address of the court in which the licensee may file the request for relief. The licensee shall comply with all statutes and rules of court implementing this section. This section does not limit a licensee's authority under other law to request an order to show cause or notice of motion to modify a support order or to fix a payment schedule on arrearages accruing under a support order or to obtain a court finding of substantial compliance with a support order.

(i) A request for judicial relief from the agency's decision not to issue a release under (f) of this section or from the agency's decision to revoke a release under (n) or (o) of this section must state the grounds on which relief is requested, and the judicial action shall be limited to those stated grounds. Judicial relief under this subsection is not an appeal and shall be governed by court rules adopted to implement this section. Unless otherwise provided by court rule, the court shall hold an evidentiary hearing within 20 calendar days after the filing of service on the opposing party. The court's decision shall be limited to a determination of each of the following issues, as applicable:

(1) whether there is a support order or a payment schedule on arrearages;

(2) whether the petitioner is the obligor covered by the support order; and

(3) whether the obligor is in substantial compliance with the support order or payment schedule.

(j) If the court finds that the person requesting relief is in substantial compliance with the support order or payment schedule, the agency shall immediately send a release under (f) of this section to the department and the licensee.

(k) If a licensee is in substantial compliance with a support order or payment schedule, the agency shall mail to the licensee and the department a release stating that the licensee is in substantial compliance. The receipt of a release shall serve to notify the licensee and the department that, for the purposes of this section, the licensee is in substantial compliance with the support order or payment schedule unless the agency

(1) under (a) of this section, certifies subsequent to the issuance of a release that the licensee is once again not in substantial compliance with a support order; or

(2) under (n), (o), or (p) of this section, revokes a release because the licensee is not in substantial compliance with a payment schedule negotiated under this section.

(l) The process described in (f) of this section is the sole administrative remedy for contesting the suspension or the denial of a driver's license under this section. The procedures specified in AS 28 or AS 44.62.330 - 44.62.630 do not apply to the suspension or failure to issue or renew a license under this section.

(m) The agency and department, as appropriate, shall adopt regulations necessary to implement this section.

(n) If the agency releases a license under (f)(2) or (3) of this section because the review could not be completed within the 150-day period, the review process, including any request for judicial relief, may be completed after the 150-day period. If, at the completion of the review process, the licensee is found not to be in substantial compliance with each support order applicable to the licensee and has not entered into a payment schedule under this section, the agency shall send to the department a revocation of the release previously sent to the department for that licensee. The agency shall send notice of the revocation to the licensee as provided in (h) of this section.

(o) Except as provided in (p) of this section, if the licensee fails to be in substantial compliance with a payment schedule negotiated under this section, the agency shall send to the department a revocation of any release previously sent to the department for that licensee. The agency shall send notice of the revocation to the licensee as provided in (h) of this section.

(p) If a licensee fails to be in substantial compliance with a payment schedule negotiated under this section but paid the monthly obligation under the payment schedule for at least two years immediately after the schedule was negotiated, the agency shall

(1) revoke the release previously granted to the licensee under this section and notify the department and licensee that the release has been revoked; the licensee may not challenge the revocation of this release; upon receiving the agency's notice under this paragraph, the department may not suspend the licensee's driver's license or refuse to issue or renew a driver's license for the licensee unless the department subsequently receives a new notice to do so from the agency under (c) of this section;

(2) initiate new proceedings against the licensee under this section by placing the licensee's name on the list compiled under (a) of this section after following the procedures required under (a) of this section;

(3) follow the procedures of this section with respect to the licensee as if it were the first time that the licensee's name had been placed on the list compiled under (a) of this section, except that the agency may either negotiate a new payment schedule under (f)(1) of this section or seek to enforce the previously negotiated payment schedule.

(q) In this section,

(1) "department" means the Department of Administration;

(2) "driver's license" or "license" means a driver's license, as defined in AS 28.40.100 ;

(3) "licensee" means a person holding or requesting a driver's license;

(4) "list" means the list of obligors and other persons compiled and maintained under (a) of this section;

(5) "substantial compliance" regarding a support order or payment schedule means that, with respect to periodic payments required under a support order or a negotiated payment schedule under (f) of this section, whichever is applicable, the obligor has

(A) no arrearage;

(B) an arrearage in an amount that is not more than four times the monthly obligation under the support order or payment schedule; or

(C) been determined by a court to be making the best efforts possible under the obligor's circumstances to have no arrearages under any support order that requires periodic payments or under a negotiated payment schedule relating to child support.



Sec. 25.27.250. - Order to withhold and deliver.

(a) Without prior notice to the obligor, the agency may issue to any person, including an entity, political subdivision, or state agency, an order to withhold and deliver property under this section; the order may be issued

(1) immediately upon issuance of an income withholding order that provides for immediate income withholding under AS 25.27.062 (a);

(2) immediately after an arrearage occurs under a support order described in AS 25.27.150 (a);

(3) at the expiration of 30 days after the date of service of a notice and finding of financial responsibility under AS 25.27.160 ; or

(4) at the expiration of 30 days after service of a decision establishing paternity and financial responsibility under AS 25.27.165 .

(b) All real or personal property belonging to the obligor is subject to an order to withhold and deliver, including, but not limited to, earnings that are due, owing, or belonging to the debtor. In calculating the amount to be withheld and delivered under an order issued under this section, the agency shall give credit to the obligor for the cost to the obligor of medical and dental insurance for the children and educational payments for the children to the extent that the insurance coverage and educational payments are required in the applicable child support order and are actually paid for by the obligor.

(c) The agency may issue an order to withhold and deliver when it has reason to believe that there is in the possession of a person, political subdivision, or department of the state property that is due, owing, or belonging to the obligor.

(d) The order to withhold and deliver shall be served upon the person, political subdivision, or department of the state possessing the property electronically or in the manner provided for service of liens under AS 25.27.240 . The order must state the amount of the obligor's liability and must state in summary the terms of AS 25.27.260 and 25.27.270.

(e) Any person, political subdivision, or department of the state served with an order to withhold and deliver is required to make true answers to inquiries contained in the order under oath and in writing within 14 days after service of the order, and is further required to answer all inquiries subsequently put.

(f) If a person, political subdivision, or department of the state upon whom service of an order to withhold and deliver has been made possesses property due, owing, or belonging to the obligor, that person, subdivision, or department shall withhold the property immediately upon receipt of the order and shall deliver the property to the agency (1) if the property is earnings of an employee who is subject to a child support order being enforced by the agency, within seven business days after the amount would, but for this section, have been paid or credited to the employee; or (2) in the case of all other property, within 14 business days after the date of service of the order. The agency shall hold property delivered under this subsection in trust for application against the liability of the obligor under AS 25.27.062, 25.27.120, or 25.27.160 or for return, without interest, depending on final determination of liability or nonliability under this chapter. The agency may accept a good and sufficient bond to secure payment of past, present, and future support conditioned upon final determination of liability in lieu of requiring delivery of property under this subsection.

(g) Delivery to the agency of the money or other property due, owing, or belonging to the obligor shall satisfy the requirement of the order to withhold and deliver. Delivery of money due and owing to the obligor under any contract of employment, express or implied, or held by any person, political subdivision, or department of the state, and subject to withdrawal by the obligor, shall be delivered by remittance payable to the order of the agency.

(h) [Repealed, Sec. 148(a) ch 87 SLA 1997].

(i) An order to withhold and deliver under this section has priority over all other attachments, executions, garnishments, or other legal process brought under state law against the same property unless otherwise ordered by the court. Exemptions under AS 09.38 do not apply to proceedings to enforce the payment of child support under AS 25.27.230 - 25.27.270; however, net disposable earnings are exempt from execution as provided in 15 U.S.C. 1673(b). In this subsection, "net disposable earnings" has the meaning given in 15 U.S.C. 1672.

(j) A person, political subdivision, or department that fails to comply with an order to withhold and deliver served under this subsection is subject to penalties under AS 25.27.260 . A person, political subdivision, or department may, for each payment made under an order to withhold and deliver, deduct $5 from other wages or salary owed to the obligor.



Sec. 25.27.253. - Earnings subject to an order or lien.

(a) A person, political subdivision, or department of the state shall withhold the earnings of the obligor subject to an order or lien at each succeeding interval of payment until the entire amount of the debt stated in the order to withhold and deliver has been withheld.

(b) An order to withhold and deliver issued to the Department of Revenue remains in effect throughout the calendar year in which it is served. That order applies to any tax refund or other disbursements to which the obligor is entitled even if the tax refund or disbursement is issued more than 30 days after service of the order.



Sec. 25.27.255. - Disposition of payments under income withholding orders.

(a) The agency shall pay to the obligee all money recovered by the agency from the obligor under an income withholding order except for court costs and money assigned to the agency under AS 25.27.120 - 25.27.130. However, if there is more than one income withholding order under this chapter against an obligor, the agency shall allocate amounts available for withholding in a manner that gives priority to current support up to the limits imposed under 15 U.S.C. 1673(b) (sec. 303(b), Consumer Credit Protection Act). Notwithstanding the priority given to current support, the agency shall establish procedures for allocation of support among obligees so that in no case will the allocation result in a withholding order for one obligee not being implemented.

(b) [Repealed, Sec. 34 ch 7 FSSLA 1994].

(c) [Repealed, Sec. 34 ch 7 FSSLA 1994].



Sec. 25.27.260. - Civil liability upon failure to comply with an order or lien.

(a) If a person, political subdivision, or department of the state (1) fails to make an answer to an order to withhold and deliver within the time prescribed in AS 25.27.250 ; (2) fails or refuses to deliver property in accordance with an order issued under AS 25.27.250 ; (3) pays over, releases, sells, transfers, or conveys real property subject to a lien recorded under AS 25.27.230 to or for the benefit of the obligor or any other person; (4) fails or refuses to surrender upon demand property attached; or (5) intentionally fails or refuses to honor an assignment of wages or an income withholding order under AS 25.27.062 that was served by the agency through personal service by a process server or through certified mail, return receipt requested, the person, political subdivision, or department of the state is liable to the agency in an amount equal to 100 percent of the amount constituting the basis of the lien, order to withhold and deliver, attachment, or withholding of wages or income, together with costs, interest, and reasonable attorney fees.

(b) A person, political subdivision, or department of the state that intentionally fails or refuses to honor a properly served income withholding order under AS 25.27.062 that is not being enforced by the agency is liable to the obligee in an amount equal to 100 percent of the amount ordered to be withheld together with costs, interest, and reasonable attorney fees.



Sec. 25.27.265. - Method of service; notification of change of address.

(a) Except as otherwise provided under this chapter, when a notice, paper, or other document is required by this chapter to be given or served upon a person by the agency, the notice, paper, or other document may be served as required by Rule 5, Alaska Rules of Civil Procedure or any other method permitted by law.

(b) Each party to a paternity or child support proceeding shall file with the tribunal and inform the agency of the party's name, location, social security number, residential and mailing addresses, telephone number, and driver's license number, as well as the name, address, and telephone number of any employer of the party. If a change in this information occurs, the party shall immediately notify the tribunal and the agency and provide updated information.

(c) Notwithstanding (a) of this section, if a tribunal finds that the agency has made diligent efforts to give or serve a notice, paper, or other document required by this chapter, the tribunal may order that service in any subsequent child support enforcement effort by the agency may be given upon the party by sending the document by first class mail to the party's most recent mailing address on file with the agency.



Sec. 25.27.270. - Judicial relief from administrative execution.

Any person against whose property a lien has been recorded under AS 25.27.230 or an order to withhold and deliver served in accordance with AS 25.27.250 may apply for relief to the superior court.



Sec. 25.27.273. - Reporting of payment information concerning delinquent obligors.

(a) The agency may provide to credit bureaus or lending institutions of any kind information about delinquent support owed by obligors. The information provided must consist solely of the payment history of the obligor.

(b) Upon an obligor's payment of delinquent support, the agency shall immediately notify all credit bureaus and lending institutions that were furnished information about the obligor under (a) of this section that the obligor is no longer delinquent.



Sec. 25.27.275. - Nondisclosure of information in exceptional circumstances.

Upon a finding, which may be made ex parte, that the health, safety, or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information, or if an existing order so provides, a tribunal shall order that the address of the party or child or other identifying information not be disclosed in a pleading or other document filed in a proceeding under this chapter. A person aggrieved by an order of nondisclosure issued under this section that is based on an ex parte finding is entitled on request to a formal hearing, within 30 days of when the order was issued, at which the person may contest the order.



Sec. 25.27.278. - Payments not disbursed.

Support payments collected and held by the agency for seven years without disbursal shall be returned to the obligor.



Sec. 25.27.279. - Voiding of fraudulent transfers made to avoid payment of child support.

In addition to the rights provided in AS 09.25.060 , if a transfer of personal or real property is made by an obligor without immediate delivery and the actual continuing change of possession of the property transferred, the transfer of the property is presumed prima facie to be fraud against creditors for child support of the obligor who transferred the property and subsequent purchasers in good faith and for valuable consideration during the time the property remains in the possession of the obligor who made the transfer, except that retention of possession in good faith and current course of trade by a merchant seller for a commercially reasonable time after the sale or identification is not fraudulent. Nothing contained in this section supersedes the provisions of AS 45.01 - AS 45.08, AS 45.12, AS 45.14, and AS 45.29 (Uniform Commercial Code).



Sec. 25.27.280. - Severability: Alternative when method of notification held invalid.

If any provision of this chapter or the application of it to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable. If any method of notification provided for in this chapter is held invalid, service as provided for by the laws of the state for service of process in a civil action shall be substituted for the method held invalid.



Sec. 25.27.300. - Requests pertaining to remarriage.

The agency shall, at the request of a person who is an obligor under a support order enforced by the agency that includes support for a parent with whom a child is living or at the request of a child support enforcement agency of another jurisdiction that is enforcing a support order that includes support for a parent with whom a child is living, request the Bureau of Vital Statistics to disclose to the agency whether the parent has remarried in the state after a specified date if the support order provides that the support for the parent is payable only until the parent remarries. The agency may disclose to the obligor or other child support enforcement agency, as applicable, the information provided by the bureau.



Sec. 25.27.320. - Interest on agency return of certain overpayments.

(a) If the agency disburses money to an obligor because the agency made an error and mistakenly required the obligor to overpay under a support order enforced by the agency, the agency shall include interest with the disbursement at the rate of six percent a year. The interest accrues from the date the payment at issue was received by the agency, regardless of when the payment is determined to be an overpayment.

(b) The provisions of (a) of this section do not apply to situations where the agency is ordered by a court to return money to an obligor based on the obligor's being the prevailing party in a court action.



Sec. 25.27.900. - Definitions.

In this chapter,

(1) "agency" means the child support services agency;

(2) "arrearage" means a debt for support that is past due and equal to at least one monthly obligation under the support order;

(3) "assistance under AS 47.27," "assistance granted under AS 47.27," or "assistance paid on behalf of the obligee under AS 47.27" means cash assistance provided under AS 47.27 (Alaska temporary assistance program).

(4) "business day" means a day on which state government offices are open for regular business;

(5) "department" means the Department of Revenue;

(6) "duty of support" includes a duty of support imposed or imposable by law, by a court order, decree, or judgment, or by a finding or decision rendered under this chapter whether interlocutory or final, whether incidental to a proceeding for divorce, legal separation, separate maintenance, or otherwise, and includes the duty to pay arrearages of support past due and unpaid together with penalties and interest on arrearages imposed under AS 25.27.020 (a)(2)(B) and the duty to provide health care coverage in compliance with AS 25.27.060 (c) and 25.27.063;

(7) "earnings" includes income from any form of periodic payment due to an individual, regardless of source; the gain derived from the investment of capital, from labor, or from a combination of investment and labor; and the interest on any of this income; in this paragraph, "periodic payment" includes wages, salaries, commissions, bonuses, workers' compensation, disability benefits, and payments under a pension or retirement program;

(8) "employer" means an individual or entity within the meaning given that term in 26 U.S.C. 3401(d); "employer" includes a governmental entity or a labor organization;

(9) "high-volume automated administrative enforcement" means the use of automatic data processing to search various state data bases, including license records, employment service data, and state new-hire registries, to determine whether information is available regarding a parent who owes a child support obligation;

(10) "obligee" means a person to whom a duty of support is owed;

(11) "obligor" means a person owing a duty of support;

(12) "support order" means any judgment, decree, or order that is issued by a tribunal for the support and maintenance of a child or of a parent with whom the child is living; "support order" includes a judgment, decree, or order

(A) on behalf of a child who has reached the age of majority if the judgment, decree, or order was lawfully issued; and

(B) for any or all of the following:

(i) monetary support, including arrearages;

(ii) payment of health care costs or maintenance of health insurance;

(iii) reimbursement of related costs;

(iv) payment of attorney fees and legal costs and other fees; or

(v) penalty, interest, and other relief as required by a tribunal;

(13) "tribunal" means a court, administrative agency, or quasi-judicial entity authorized to establish, enforce, or modify support orders or to determine parentage.






Chapter 25.30. - UNIFORM CHILD CUSTODY JURISDICTION AND ENFORCEMENT ACT

Article 01 - JURISDICTION

Sec. 25.30.010. - 25.35.230 - l Uniform Child Custody Jurisdiction Act. [Repealed, Sec. 4 ch 133 SLA 1998].

Repealed or Renumbered



Sec. 25.30.300. - Initial child custody jurisdiction.

(a) Except as otherwise provided in AS 25.30.330 , a court of this state has jurisdiction to make an initial child custody determination only if

(1) this state is the home state of the child on the date of the commencement of the proceeding;

(2) this state was the home state of the child within six months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state;

(3) a court of another state does not have jurisdiction under provisions substantially similar to (1) or (2) of this subsection, or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under provisions substantially similar to AS 25.30.360 or 25.30.370, and

(A) the child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence; and

(B) substantial evidence is available in this state concerning the child's care, protection, training, and personal relationships;

(4) all courts having jurisdiction under the criteria specified in (1) - (3) of this subsection have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under provisions substantially similar to AS 25.30.360 or 25.30.370; or

(5) no court of another state would have jurisdiction under the criteria specified in (1) - (4) of this subsection.

(b) The provisions of (a) of this section are the exclusive jurisdictional bases for making a child custody determination by a court of this state.

(c) Physical presence of or personal jurisdiction over a party or a child is not necessary or sufficient to make a child custody determination.



Sec. 25.30.310. - Exclusive, continuing jurisdiction.

(a) Except as otherwise provided in AS 25.30.330 , a court of this state that has made a child custody determination consistent with AS 25.30.300 or 25.30.320 has exclusive, continuing jurisdiction over the determination until

(1) a court of this state determines that neither the child, the child and one parent, nor the child and a person acting as a parent have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training, and personal relationships; or

(2) a court of this state or a court of another state determines that neither the child, nor a parent, nor a person acting as a parent presently resides in this state.

(b) A court of this state that has made a child custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under AS 25.30.300 .



Sec. 25.30.320. - Jurisdiction to modify determination.

Except as otherwise provided in AS 25.30.330 , a court of this state may not modify a child custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under AS 25.30.300 (a)(1), (2), or (3) and

(1) the court of the other state determines it no longer has exclusive, continuing jurisdiction under provisions substantially similar to AS 25.30.310 or that a court of this state would be a more convenient forum under provisions substantially similar to AS 25.30.360; or

(2) a court of this state or a court of the other state determines that neither the child, nor a parent, nor a person acting as a parent presently resides in the other state.



Sec. 25.30.330. - Temporary emergency jurisdiction.

(a) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

(b) If there is no previous child custody determination that is entitled to be enforced under this chapter and if a child custody proceeding has not been commenced in a court of a state having jurisdiction under provisions substantially similar to AS 25.30.300 - 25.30.320, a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under AS 25.30.300 - 25.30.320 or provisions substantially similar to AS 25.30.300 - 25.30.320. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under AS 25.30.300 - 25.30.320 or provisions substantially similar to AS 25.30.300 - 25.30.320, a child custody determination made under this section becomes a final determination if it so provides and this state becomes the home state of the child.

(c) If there is a previous child custody determination that is entitled to be enforced under this chapter or a child custody proceeding has been commenced in a court of a state having jurisdiction under AS 25.30.300 - 25.30.320 or provisions substantially similar to AS 25.30.300 - 25.30.320, an order issued by a court of this state under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under AS 25.30.300 - 25.30.320 or provisions substantially similar to AS 25.30.300 - 25.30.320. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or the period expires.

(d) A court of this state that has been asked to make a child custody determination under this section, on being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of a state having jurisdiction under AS 25.30.300 - 25.30.320 or provisions substantially similar to AS 25.30.300 - 25.30.320 shall immediately communicate with the other court. A court of this state that is exercising jurisdiction under AS 25.30.300 - 25.30.320, on being informed that a child custody proceeding has been commenced in, or a child custody determination has been made by, a court of another state under a statute substantially similar to this section, shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.



Sec. 25.30.340. - Notice; opportunity to be heard; joinder.

(a) Before a child custody determination is made under this chapter, notice and an opportunity to be heard in accordance with AS 25.30.840 shall be given to all persons entitled to notice under the law of this state as in child custody proceedings between residents of this state, a parent whose parental rights have not been previously terminated, and a person having physical custody of the child.

(b) This chapter does not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

(c) The obligation to join a party and the right to intervene as a party in a child custody proceeding under this chapter are governed by the law of this state as in child custody proceedings between residents of this state.



Sec. 25.30.350. - Simultaneous proceedings.

(a) Except as otherwise provided in AS 25.30.330 , a court of this state may not exercise its jurisdiction under AS 25.30.300 - 25.30.390 if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child had been previously commenced in a court of another state having jurisdiction substantially in conformity with this chapter unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under provisions substantially similar to AS 25.30.360.

(b) Except as otherwise provided in AS 25.30.330 , a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties under AS 25.30.380. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this chapter, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this chapter does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

(c) In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may

(1) stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(2) enjoin the parties from continuing with the proceeding for enforcement; or

(3) proceed with the modification under conditions it considers appropriate.



Sec. 25.30.360. - Inconvenient forum.

(a) A court of this state that has jurisdiction under this chapter to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised on motion of a party, the court's own motion, or request of another court.

(b) Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including

(1) whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(2) the length of time the child has resided outside this state;

(3) the distance between the court in this state and the court in the state that would assume jurisdiction;

(4) the relative financial circumstances of the parties;

(5) an agreement of the parties as to which state should assume jurisdiction;

(6) the nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(7) the ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(8) the familiarity of the court of each state with the facts and issues in the pending litigation.

(c) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings on condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d) A court of this state may decline to exercise its jurisdiction under this chapter if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.



Sec. 25.30.370. - Jurisdiction declined because of conduct.

(a) Except as otherwise provided in AS 25.30.330 , if a court of this state has jurisdiction under this chapter because a person invoking the jurisdiction has engaged in wrongful conduct, the court shall decline to exercise its jurisdiction unless

(1) the parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2) a court of the state otherwise having jurisdiction under AS 25.30.300 - 25.30.320 determines that this state is a more appropriate forum under provisions substantially similar to AS 25.30.360 ; or

(3) no court of another state would have jurisdiction under the criteria specified in AS 25.30.300 - 25.30.320.

(b) If a court of this state declines to exercise its jurisdiction under (a) of this section, it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the wrongful conduct, including staying the proceeding, until a child custody proceeding is commenced in a court having jurisdiction under provisions substantially similar to AS 25.30.300 - 25.30.320.

(c) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction under (a) of this section, that court shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses, including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party against whom the assessment is sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this state unless authorized by law other than this chapter.



Sec. 25.30.380. - Information to be submitted to court.

(a) Subject to a contravening court order, in a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party

(1) has participated, as a party or witness or in another capacity, in another proceeding concerning the custody of or visitation with the child and, if so, identify the court, the case number, and the date of the child custody determination, if any;

(2) knows of a proceeding that could affect the current proceeding, including a proceeding for enforcement and a proceeding relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding; and

(3) knows the names and addresses of a person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

(b) If the information required by (a) of this section is not furnished, the court, on motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c) If the declaration as to an item described in (a)(1) - (3) of this section is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d) Each party has a continuing duty to inform the court of a proceeding in this state or in another state that could affect the current proceeding.

(e) If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information shall be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice.



Sec. 25.30.390. - Appearance of parties and child.

(a) In a child custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court personally with or without the child. The court may order a person who is in this state and who has physical custody or control of the child to appear in person with the child.

(b) If a party to a child custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given under AS 25.30.840 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c) The court may enter orders necessary to ensure the safety of the child and of a person ordered to appear under this section.

(d) If a party to a child custody proceeding who is outside this state is directed to appear under (b) of this section or desires to appear in person before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.






Article 02 - ENFORCEMENT

Sec. 25.30.400. - Enforcement under the Hague Convention.

Under AS 25.30.400 - 25.30.590, a court of this state may enforce an order for the return of a child made under the Hague Convention on the Civil Aspects of International Child Abduction as if the order were a child custody determination.



Sec. 25.30.410. - Duty to enforce.

(a) A court of this state shall recognize and enforce a child custody determination of a court of another state if the court of the other state exercised jurisdiction in substantial conformity with this chapter or the determination was made under factual circumstances meeting the jurisdictional standards of this chapter and the determination has not been modified in accordance with this chapter.

(b) A court of this state may use a remedy available under other law of this state to enforce a child custody determination made by a court of another state. The procedure provided by AS 25.30.400 - 25.30.590 does not affect the availability of other remedies to enforce a child custody determination.



Sec. 25.30.420. - Temporary visitation.

(a) A court of this state that does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing

(1) a visitation schedule made by a court of another state; or

(2) the visitation provisions of a child custody determination of another state that does not provide for a specific visitation schedule.

(b) If a court of this state makes an order under (a)(2) of this section, it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in AS 25.30.300 - 25.30.390. The order remains in effect until an order is obtained from the other court or the period expires.



Sec. 25.30.430. - Registration of child custody determination.

(a) A child custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the appropriate court in this state

(1) a letter or other document requesting registration;

(2) two copies, including one certified copy, of the determination sought to be registered and a statement, under penalty of perjury, that to the best knowledge and belief of the person seeking registration the order has not been modified; and

(3) except as otherwise provided in AS 25.30.380 , the name and address of the person seeking registration and the parent or person acting as a parent who has been awarded custody or visitation in the child custody determination sought to be registered.

(b) On receipt of the documents required by (a) of this section, the registering court shall

(1) cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(2) serve notice on the persons named under (a)(3) of this section and provide them with an opportunity to contest the registration under this section.

(c) The notice required by (b)(2) of this section must state that

(1) a registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state;

(2) a hearing to contest the validity of the registered determination must be requested within 20 days after service of notice; and

(3) failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to a matter that could have been asserted.

(d) A person seeking to contest the validity of a registered order must request a hearing within 20 days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that

(1) the issuing court did not have jurisdiction under provisions substantially similar to AS 25.30.300 - 25.30.390;

(2) the child custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under provisions substantially similar to AS 25.30.300 - 25.30.390; or

(3) the person contesting registration was entitled to notice, but notice was not given in accordance with provisions substantially similar to AS 25.30.840 in the proceedings before the court that issued the order for which registration is sought.

(e) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law, and the person requesting registration and all persons served must be notified of the confirmation.

(f) Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to a matter that could have been asserted at the time of registration.



Sec. 25.30.440. - Enforcement of registered determination.

(a) A court of this state may grant relief normally available under the law of this state to enforce a registered child custody determination made by a court of another state.

(b) A court of this state shall recognize and enforce, but may not modify except in accordance with AS 25.30.300 - 25.30.390, a registered child custody determination of a court of another state.



Sec. 25.30.450. - Simultaneous proceedings.

If a proceeding for enforcement under AS 25.30.400 - 25.30.590 is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under provisions substantially similar to AS 25.30.400 - 25.30.590, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.



Sec. 25.30.460. - Expedited enforcement of child custody determination.

(a) A petition under AS 25.30.400 - 25.30.590 must be verified. A certified copy, or a copy of a certified copy, of the orders sought to be enforced and of an order, if any, confirming registration must be attached to the petition.

(b) A petition for enforcement of a child custody determination must state

(1) whether the court that issued the determination identified the jurisdictional basis it relied on in exercising jurisdiction and, if so, what the basis was;

(2) whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this chapter and, if so, must identify the court, the case number, and the nature of the proceeding;

(3) whether a proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, must identify the court, the case number, and the nature of the proceeding;

(4) the present physical address of the child and the respondent, if known;

(5) whether relief in addition to the immediate physical custody of the child and attorney fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

(6) if the child custody determination has been registered and confirmed under AS 25.30.430 , the date and place of registration.

(c) On the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter an order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

(d) An order issued under (c) of this section must state the time and place of the hearing and advise the respondent that, at the hearing, the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under AS 25.30.500 and may schedule a hearing to determine whether further relief is appropriate unless the respondent appears and establishes that

(1) the child custody determination has not been registered and confirmed under AS 25.30.430 , and that

(A) the issuing court did not have jurisdiction under provisions substantially similar to AS 25.30.300 - 25.30.390;

(B) the child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under provisions substantially similar to AS 25.30.300 - 25.30.390; or

(C) the respondent was entitled to notice, but notice was not given in accordance with provisions substantially similar to AS 25.30.840 in the proceedings before the court that issued the order for which enforcement is sought; or

(2) the child custody determination for which enforcement is sought was registered and confirmed under AS 25.30.430 but has been vacated, stayed, or modified by a court having jurisdiction to do so under provisions substantially similar to AS 25.30.300 - 25.30.390.



Sec. 25.30.470. - Service of petition and order.

Except as otherwise provided in AS 25.30.490 , the petition and order shall be served, by a method authorized by the law of this state, on the respondent and a person who has physical custody of the child.



Sec. 25.30.480. - Hearing and order.

(a) Unless the court issues a temporary emergency order under AS 25.30.330, on a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that

(1) the child custody determination has not been registered and confirmed under AS 25.30.430 and that

(A) the issuing court did not have jurisdiction under provisions substantially similar to AS 25.30.300 - 25.30.390;

(B) the child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under AS 25.30.300 - 25.30.390 or provisions substantially similar to AS 25.30.300 - 25.30.390; or

(C) the respondent was entitled to notice, but notice was not given in accordance with AS 25.30.840 or provisions substantially similar to AS 25.30.300 - 25.30.390 in the proceedings before the court that issued the order for which enforcement is sought; or

(2) the child custody determination for which enforcement is sought was registered and confirmed under AS 25.30.430 but has been vacated, stayed, or modified by a court having jurisdiction to do so under AS 25.30.300 - 25.30.390 or provisions substantially similar to AS 25.30.300 - 25.30.390.

(b) The court shall award the fees, costs, and expenses authorized under AS 25.30.500 and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

(c) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

(d) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under AS 25.30.400 - 25.30.590.



Sec. 25.30.490. - Warrant to take physical custody of child.

(a) On the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is imminently likely either to suffer serious physical harm or to be removed from this state.

(b) If the court, on the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or to be removed from this state, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required for petitions under AS 25.30.460 (b).

(c) A warrant to take physical custody of a child must

(1) recite the facts on which a conclusion of imminent serious physical harm or removal from the state is based;

(2) direct law enforcement officers to take physical custody of the child immediately; and

(3) provide for the placement of the child pending final relief.

(d) The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.

(e) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances, the court may authorize law enforcement officers to make a forcible entry at any hour.

(f) The court may impose conditions on placement of a child to ensure the appearance of the child and the child's custodian.



Sec. 25.30.500. - Costs, fees, and expenses.

(a) To the extent authorized by court rules, the court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses, and child care expenses incurred during the course of the proceedings, unless the party from whom costs, fees, or expenses are sought establishes that the award would be clearly inappropriate.

(b) The court may not assess costs, fees, or expenses against a state unless authorized by law other than this chapter or by court rule.



Sec. 25.30.510. - Recognition and enforcement.

A court of this state shall give full faith and credit to an order issued by another state consistent with this chapter if the order enforces a child custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under AS 25.30.300 - 25.30.390 or provisions substantially similar to AS 25.30.300 - 25.30.390.



Sec. 25.30.520. - Appeals.

An appeal taken from a final order in a proceeding under AS 25.30.400 - 25.30.590 shall be given calendar priority to the extent allowed for other civil appellate cases and shall be handled expeditiously. Unless the court enters a temporary emergency order under AS 25.30.330 , the enforcing court may not stay an order enforcing a child custody determination pending appeal.



Sec. 25.30.590. - Definitions.

In AS 25.30.400 - 25.30.590,

(1) "petitioner" means a person who seeks enforcement of an order for the return of the child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination;

(2) "respondent" means a person against whom a proceeding has been commenced for enforcement of an order for the return of the child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.






Article 03 - MISCELLANEOUS PROVISIONS

Sec. 25.30.800. - Proceedings governed by other law.

(a) This chapter does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child.

(b) A child custody proceeding that pertains to an Indian child as defined in 25 U.S.C. 1901 - 1963 (Indian Child Welfare Act) is not subject to this chapter to the extent that it is governed by 25 U.S.C. 1901 - 1963 (Indian Child Welfare Act).



Sec. 25.30.810. - International application of chapter.

(a) A court of this state shall treat a foreign country as if it were a state of the United States for the purpose of applying AS 25.30.400 - 25.30.590.

(b) Except as provided in (c) of this section, a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this chapter shall be recognized and enforced under AS 25.30.400 - 25.30.590.

(c) A court of this state is not required to apply this chapter to a child custody determination made in a foreign country when the child custody law of the other country violates fundamental principles of human rights.



Sec. 25.30.820. - Effect of child custody determination.

A child custody determination made by a court of this state that had jurisdiction under this chapter binds all persons who have been served notice under Rule 4, Alaska Rules of Civil Procedure, who have been notified under AS 25.30.840 , or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified.



Sec. 25.30.830. - Priority.

If a question of existence or exercise of jurisdiction under this chapter is raised in a child custody proceeding, the question, on request of a party, shall be given priority on the calendar and handled expeditiously.



Sec. 25.30.840. - Notice to persons outside the state.

(a) Notice required for the exercise of jurisdiction when a person is outside this state may be given under Rule 4, Alaska Rules of Civil Procedure, or in a manner prescribed by the law of the state in which the service is made. Notice shall be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(b) Proof of service may be made under Rule 4, Alaska Rules of Civil Procedure, or in the manner prescribed by the law of the state in which the service is made.

(c) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.



Sec. 25.30.850. - Appearance and limited immunity.

(a) A party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination is not subject to personal jurisdiction in this state for another proceeding or purpose solely because of having participated, or having been physically present for the purpose of participating, in the proceeding.

(b) A party who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in the state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(c) The immunity granted by (a) of this section does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this chapter committed by an individual while present in this state.



Sec. 25.30.860. - Communication between courts.

(a) A court of this state may communicate with a court in another state concerning a proceeding arising under this chapter.

(b) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they shall be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c) Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties, and a record need not be made of the communication.

(d) Except as provided in (c) of this section, a record shall be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

(e) In this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.



Sec. 25.30.870. - Taking testimony in another state.

(a) In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms on which the testimony is taken.

(b) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(c) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.



Sec. 25.30.880. - Cooperation between courts; preservation of records.

(a) A court of this state may request the appropriate court of another state to

(1) hold an evidentiary hearing;

(2) order a person to produce or give evidence under procedures of that state;

(3) order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4) forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

(5) order a party to a child custody proceeding or a person having physical custody of the child to appear in the proceeding with or without the child.

(b) On request of a court of another state, a court of this state may hold a hearing or enter an order described in (a) of this section.

(c) Travel and other necessary and reasonable expenses incurred under (a) and (b) of this section may be assessed against the parties according to the law of this state.

(d) A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child custody proceeding until the child attains 18 years of age. On appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of these records.






Article 04 - GENERAL PROVISIONS

Sec. 25.30.900. - Definitions. [Repealed, Sec. 4 ch 133 SLA 1998].

Repealed or Renumbered



Sec. 25.30.901. - Application and construction.

In applying and construing this chapter, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact laws substantially similar.



Sec. 25.30.903. - Severability clause.

If a provision of this chapter or its application to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and, to this end, the provisions of this chapter are severable.



Sec. 25.30.909. - Definitions.

In this chapter,

(1) "abandoned" means left without provision for reasonable and necessary care or supervision;

(2) "child" means an individual who has not attained 18 years of age;

(3) "child custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child, including a permanent, temporary, initial, and modification order, except that the term does not include an order relating to child support or other monetary obligation of an individual;

(4) "child custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue, including a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence in which the issue may appear, except that the term does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under AS 25.30.400 - 25.30.590 or provisions substantially similar to AS 25.30.400 - 25.30.590;

(5) "commencement" means the filing of the first pleading in a proceeding;

(6) "court" means an entity authorized under the law of a state to establish, enforce, or modify a child custody determination;

(7) "home state" means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months, including any temporary absences of the child or parent or person acting as a parent, immediately before the commencement of a child custody proceeding, except that, in the case of a child who is less than six months of age, the term means the state in which the child lived from birth with any of the persons mentioned, including any temporary absences;

(8) "initial determination" means the first child custody determination concerning a particular child;

(9) "issuing court" means the court that makes a child custody determination for which enforcement is sought under this chapter;

(10) "issuing state" means the state in which a child custody determination is made;

(11) "modification" means a child custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination;

(12) "person" means a natural person, a corporation, a business trust, an estate, a trust, a partnership, a limited liability company, an association, a joint venture, a government or a governmental subdivision, an agency, an instrumentality, a public corporation, or any other legal or commercial entity;

(13) "person acting as a parent" means a person, other than a parent, who

(A) has physical custody of a child or has had physical custody for a period of six consecutive months, including temporary absence, within one year immediately before the commencement of a child custody proceeding; and

(B) has been awarded legal custody by a court or claims a right to legal custody under the law of this state;

(14) "physical custody" means the physical care and supervision of a child;

(15) "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or a territory or insular possession subject to the jurisdiction of the United States;

(16) "warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.



Sec. 25.30.910. - Short title.

This chapter may be cited as the Uniform Child Custody Jurisdiction and Enforcement Act.









Chapter 25.35. - DOMESTIC VIOLENCE

Article 01 - RESTRAINING ORDERS

Sec. 25.35.010. - 25.35.050. - Injunctive relief in cases involving domestic violence. [Repealed, Sec. 72 ch 64 SLA 1996. For current law, see AS 18.66.100 - 18.66.180].

Repealed or Renumbered



Sec. 25.35.060. - [Renumbered as AS 25.35.200 ].

Repealed or Renumbered






Article 02 - COMMUNICATIONS CONFIDENTIAL

Sec. 25.35.100. - 25.35.150 - l [Renumbered as AS 18.66.200 - 18.66.250].

Repealed or Renumbered






Article 03 - GENERAL PROVISIONS

Sec. 25.35.200. - Definition. [Repealed, Sec. 72 ch 64 SLA 1996].

Repealed or Renumbered









Chapter 25.90. - GENERAL PROVISIONS

Sec. 25.90.010. - Definitions.

In this title, "domestic violence" and "crime involving domestic violence" have the meanings given in AS 18.66.990 .









Title 26 - MILITARY AFFAIRS, VETERANS, AND DISASTERS

Chapter 26.03. - DIVISION OF RECRUITMENT AND RETENTION

Sec. 26.03.010. - Recruitment and retention division.

There is created within the Department of Military and Veterans' Affairs a division of recruitment and retention.



Sec. 26.03.020. - Appointment of director.

The adjutant general shall appoint a director who is at least an administrative officer three.



Sec. 26.03.030. - Authority and duties of the director.

The director shall

(1) take the necessary steps to assure that unemployed guardsmen have the opportunity to acquire employment through the state and federal governments;

(2) keep guardsmen advised of all privileges and benefits available to them from the state and federal governments;

(3) act as a coordinator with the state and federal governments in an effort to increase the availability of education and training programs for guardsmen;

(4) compile a list of guardsmen and their educational and training qualifications and submit it to the federal and state agencies for possible job placement;

(5) prepare a program whereby guardsmen are trained in firefighting and related skills and coordinate this effort with state and federal programs; and

(6) provide counseling service for guardsmen in order to find educational, training, and employment opportunities for them.






Chapter 26.05. - MILITARY CODE OF ALASKA

Sec. 26.05.010. - Alaska militia established.

(a) The militia of the state consists of all able-bodied citizens of the United States and all other able-bodied persons who have declared their intention to become citizens of the United States, who reside in the state, who are at least 17 years of age, and who are eligible for military service under the laws of the United States or this state.

(b) The militia is divided into two classes:

(1) the organized militia, consisting of the Alaska National Guard, the Alaska Naval Militia, and the Alaska State Defense Force; and

(2) the unorganized militia, consisting of all qualified persons available for service but not serving in the organized militia.

(c) The adjutant general may, by regulation, prescribe the maximum age for eligibility in the militia.



Sec. 26.05.020. - Exemption from military service.

The following are exempt from militia service: persons exempt by the laws of the United States, judges of the courts of the state, and members and officers of the state legislature.



Sec. 26.05.030. - Composition of organized militia.

(a) The Alaska National Guard consists of

(1) members of the militia who have voluntarily enlisted and who, upon original enlistment, are organized, armed, equipped, and federally recognized according to the laws of the United States; and

(2) commissioned officers and warrant officers who are citizens of the United States, having the qualifications prescribed by federal law and regulations, and who are appointed and commissioned or warranted by the governor.

(b) Former members of the regular Army, Navy or Marine Corps under 64 years of age may enlist in the Alaska Militia.

(c) The Alaska Naval Militia consists of units authorized by the governor, organized, equipped, trained, and administered as prescribed by state and federal law and regulation, and manned by personnel who are

(1) members of the United States Naval Reserve or the United States Marine Corps Reserve and

(2) enlisted, appointed, commissioned, or warranted under the laws and regulations of the United States.

(d) The Alaska State Defense Force consists of units authorized by the governor and manned by volunteer personnel qualifying under state law and regulation. All Alaska State Defense Force personnel shall be

(1) appointed, commissioned, or warranted, and assigned by the governor or the adjutant general as the governor's designee;

(2) subject to serve on state active duty at the call and by order of the governor.

(e) [Repealed, Sec. 102 ch 127 SLA 1974].



Sec. 26.05.040. - Ratification and confirmation of existing military forces. [Repealed, Sec. 38 ch 30 SLA 1992].

Repealed or Renumbered



Sec. 26.05.050. - Authority for organization.

The governor as commander in chief may organize units in communities so requesting and specifically provide for organization of at least two scout battalions in the western and northwestern coastal areas and northern Arctic regions of the state, in accordance with special authority of the United States Department of Defense.



Sec. 26.05.060. - Control of Alaska National Guard and Alaska Naval Militia.

The governor as ex officio commander of the militia of the state has command of the Alaska National Guard and the Alaska Naval Militia while they are not in active federal service. The governor may adopt necessary regulations for them not inconsistent with 48 U.S.C. 473 - 479. Except as otherwise prescribed by those sections, the Alaska National Guard and the Alaska Naval Militia and their members are subject to all federal laws and regulations relating to the National Guard and Naval Militia of the several states and territories and of the United States.



Sec. 26.05.070. - Governor may order organized militia into active service.

In the event of war, disaster, insurrection, rebellion, tumult, catastrophe, invasion, or riot; or if a mob or body of men act together by force with intent to commit a felony or to offer violence to persons or property, or by force and violence to break and resist the laws of the state, or the United States; or in the case of imminent danger of the occurrence of any of these events; or whenever responsible civil authorities fail to preserve law and order, or protect life and property, or the governor believes that failure is imminent, the governor may order the organized militia or any part of it, into active state service to execute the laws and to perform duties in connection with them that the governor considers proper. Whenever any portion of the militia is ordered into active service by the governor, it becomes an additional police force, retaining its separate entity and operating at all times as a military organization under military command, with power to cooperate with but not to supersede the existing civilian law enforcement officers whenever possible, for the re-establishment of law and order and for the protection of life and property. The governor may also order members of the organized militia to active state service, with their consent, for the purpose of training or for full-time duty with the office of the adjutant general.



Sec. 26.05.075. - Reemployment rights of the organized militia.

(a) An employer shall grant to an employee who is a member of the organized militia a leave of absence to perform active state service under AS 26.05.070 .

(b) When an employee is released from a period of active state service under AS 26.05.070 or discharged from hospitalization that arose from active state service, the employee is entitled to return to the employee's former position, or a comparable position, at the pay, seniority, and benefit level the employee would have had if the employee had not been absent as a result of active state service. An employee, other than an employee who has been hospitalized, shall report for work at the beginning of the workday following the last calendar day necessary to travel from the site of active state service to the employee's work site. An employee who has been hospitalized shall report for work at the beginning of the workday following the last calendar day necessary to travel from the hospital or place of recuperation to the employee's work site. If the employee fails to return to work at that time, the employer may impose whatever discipline is provided by the employer's rules of conduct for unexcused absence from work.

(c) If an employee is not qualified to perform the duties of the employee's position as a result of permanent disability sustained because of the employee's active state service but is qualified to perform the duties of another position with the employer, the employer shall offer an employee who requests reemployment the available, vacant position that most closely approximates the pay and benefits of the employee's previous position and that the employee is qualified for and capable of performing. An employee loses the right to reemployment under this subsection unless the employee requests reemployment within 30 days after receiving a statement from the employee's treating physician indicating both that the employee has reached maximum recovery and that the employee is released to return to full-time work.

(d) For employees other than state employees, the Department of Labor and Workforce Development shall enforce this section by appropriate regulations. For state employees, the division of personnel in the Department of Administration shall enforce this section. Regulations adopted under this section may provide for orders of reinstatement and back pay if appropriate. For employees other than state employees, contested cases arising under this section are to be handled under AS 44.62.330 - 44.62.630. Appeals involving state employees must be made to the personnel board under the procedure set out in the state's personnel rules for grievances.

(e) Notwithstanding (f) of this section, a person aggrieved under this section may bring an action in superior court no sooner than 30 days after giving notice to the Department of Labor and Workforce Development, or, in the case of a state employee, to the director of the division of personnel. The action must be brought within two years after the claim arose.

(f) A collective bargaining agreement entered into in the state after September 2, 1990 may not contain provisions contrary to this subsection.

(g) This section does not affect AS 39.20.340 or 39.20.350 governing paid leave and reinstatement of state and local employees for certain military activities.



Sec. 26.05.080. - Decision of governor final.

Whenever any portion of the militia is ordered to duty by the governor, the decision of the governor in this matter is final.



Sec. 26.05.090. - Proclamations of martial law.

The governor may proclaim martial law when the public safety requires it in case of rebellion or actual or imminent invasion, and may order all or any part of the organized militia into active state service to enforce the proclamation. The militia shall assume only those functions of civil government specified by the governor, or those that, in the discretion of the militia commander, must be assumed in order to accomplish a specific mission assigned by the governor. Martial law may not continue for longer than 20 days without the approval of a majority of the members of the legislature in joint session.



Sec. 26.05.100. - Alaska State Defense Force.

A state militia, known as the Alaska State Defense Force, may be organized through voluntary enlistments under regulations as to discipline and training that may be prescribed by the governor. During the time that the Alaska National Guard or the Alaska Naval Militia, or any part of either of them, is not available to the state by reason of active federal service, or the National Guard or Naval Militia requires augmentation to perform its state mission, the governor may activate the Alaska State Defense Force.



Sec. 26.05.110. - Governor may order unorganized militia into active service.

In the event of imminent invasion by a foreign power and for the same reasons set forth in AS 26.05.070 , if the governor has ordered into active service all of the available organized militia or if the organized militia is in active federal service, the governor may order the unorganized militia or any portion of it considered necessary into active service, and have them perform military duty for the state subject to this chapter, as the circumstances require.



Sec. 26.05.120. - Penalty for failure to obey call.

A member of the militia who is ordered into active service and who refuses or wilfully or negligently fails to report at the time and place and to the officer designated in the order or to the officer's representative is guilty of desertion and shall be punished as a general court-martial directs, unless the member produces a sworn certificate from a licensed physician of good standing that the member was physically unable to appear at the time and place designated. A person chargeable with desertion under this section may be taken by force and compelled to serve.



Sec. 26.05.130. - Penalty for physician making false certificate.

A physician who knowingly makes and delivers a false certificate of physical disability concerning a person ordered to active service shall be tried in the state court and, upon conviction, forever forfeits the license and right to practice the profession of physician in this state.



Sec. 26.05.135. - Suspension of enforcement of civil liabilities.

The provisions of 50 U.S.C. App. 501 - 590, pertaining to the temporary suspension of enforcement of civil liabilities of persons in the military service of the United States, apply to members of the Alaska National Guard and Alaska Naval Militia while on active duty for the state by order of the governor.



Sec. 26.05.140. - Suits against officers and enlisted persons.

(a) Members of the militia ordered into active service for the state by order of the governor are not liable civilly or criminally for any act done by them in their official capacity while in this such service. If a suit is commenced in a court against an officer or enlisted person of the militia as a result of an act done by the officer or enlisted person in an official capacity while in active service, the defendant may require the person instituting the suit to give security for the payment of costs. If judgment is for the defendant, treble costs shall be assessed against the plaintiff. The defendant in the action shall be defended by the attorney general at the expense of the state but the defendant may employ private counsel.

(b) The state has not waived its sovereign immunity and is not liable for the acts or omissions of members of the organized militia, unless those members were ordered into active state service by the governor under AS 26.05.070 and the members were acting in the line of duty of those orders. This subsection does not apply to a civil action for damages as a result of intentional misconduct within the course and scope of employment or agency and with complete disregard for the safety and property of others.



Sec. 26.05.145. - Suits by members of the military services.

(a) A civil action for damages may not be brought by or on behalf of a member of the military services against the state or against any employee of the state or any member or former member of the Alaska militia for wrongful death, personal injury, or other tort claim or injury arising out of activities that were incident to the member's military service.

(b) In this section, "military service" means service in the United States military, the militia described in AS 26.05.010 (b), or the national guard of another state.

(c) This section does not apply to a civil action for damages as a result of intentional misconduct within the course and scope of employment or agency and with complete disregard for the safety and property of others.



Sec. 26.05.150. - Not liable for exercise of judgment.

A commanding officer of the Alaska militia engaged under proper authority in the suppression of any of those acts listed in AS 26.05.070 may determine the means to be used in controlling or dispersing any mob or other unlawful assembly. A commanding officer who exercises this discretion is not liable in either a civil or criminal action for an act done in the line of duty.



Sec. 26.05.160. - Appointment, qualifications, and duties of adjutant general.

(a) The adjutant general of the state is appointed by the governor. The governor shall prescribe the grade of the adjutant general, which may not exceed major general. To be eligible for appointment as adjutant general, a person must be a citizen of the state. The adjutant general shall make returns and reports to the Chief, National Guard Bureau, and to the governor or to the officers designated by the Chief, National Guard Bureau, and the governor, at the times and in the form prescribed.

(b) The adjutant general shall execute a bond running to the state in the penal sum of $20,000 conditioned upon the faithful performance of the adjutant general's duties. The attorney general shall approve the bond and the bond shall be filed with the Department of Administration. The state shall pay the cost of the bond.

(c) The adjutant general is the official liaison between the state and the active military in the state. The adjutant general shall provide advice and assistance to state agencies having dealings with the active military in the state.

(d) The adjutant general is the official liaison between the state and the federal Department of Veterans Affairs. The adjutant general shall provide advice and assistance to state agencies having dealings with the federal Department of Veterans Affairs.

(e) The adjutant general is the official liaison between the state and the Federal Emergency Management Agency in the state. The adjutant general shall provide advice and assistance to state agencies having dealings with the Federal Emergency Management Agency.



Sec. 26.05.170. - Governor's command and instructions exercised through the adjutant general.

Sec. 26.05.170. Governor's command and instructions exercised through the adjutant general.

The governor's command is exercised through the adjutant general, who shall carry out the policies of the governor in military affairs. The adjutant general represents the governor and shall act in conformity with the governor's instructions. The adjutant general shall exercise control over the military department of the state.



Sec. 26.05.180. - Headquarters staff of Alaska National Guard.

(a) The headquarters of the Alaska National Guard is composed of an Army National Guard component, an Air National Guard component and a Naval Militia component. The Army National Guard component and the Air National Guard component shall each be commanded by an assistant adjutant general appointed by the adjutant general with the concurrence of the governor. An assistant adjutant general shall, while holding office, have the grade of brigadier general or a lower grade that the adjutant general may prescribe. On initial appointment an assistant adjutant general must hold a federally-recognized field-grade commission with at least five years service in the Alaska Army National Guard or in the Alaska Air National Guard.

(b) The adjutant general may appoint necessary officers, enlisted persons, and civilian employees to the headquarters staff.



Sec. 26.05.185. - Assistant adjutant general for space and missile defense.

(a) The adjutant general, with the concurrence of the governor, may appoint an assistant adjutant general for space and missile defense. The adjutant general for space and missile defense is the official military representative of the state in matters pertaining to the development and deployment of a missile defense program in this state.

(b) The assistant adjutant general for space and missile defense shall be a federally recognized general-grade officer in the Alaska National Guard or an officer in the grade of colonel in the Alaska National Guard who has qualifications to gain federal recognition as a general-grade officer.

(c) The position of assistant adjutant general for space and missile defense is authorized for the duration of the development and deployment of a missile defense program in this state, subject to the availability of federal funding for that purpose.



Sec. 26.05.190. - Administration.

(a) The adjutant general shall adopt and publish orders and regulations not contrary to law that in the adjutant general's judgment are necessary to bring the organizations, armament, equipment and discipline of the organized militia to a high degree of efficiency. The adjutant general shall perform all the administrative functions incident to the operation of the Alaska National Guard and the Alaska Naval Militia. In addition the adjutant general shall have an inventory taken at least once each year of all state military stores, property, and funds under the jurisdiction of the adjutant general.

(b) [Repealed, Sec. 35 ch 126 SLA 1994].

(c) [Repealed, Sec. 1 ch 37 SLA 1968].

(d) [Repealed, Sec. 1 ch 66 SLA 1967].



Sec. 26.05.200. - Officers' qualifications, appointment, and tenure.

Sec. 26.05.200. Officers' qualifications, appointment, and tenure.

A person may not be commissioned or warranted in an office of the National Guard or the Naval Militia of the state unless the person is examined and adjudged qualified for the office by an examining board appointed by the commander in chief, except that at the discretion of the adjutant general the proceedings of federal examining boards may be accepted instead of a state board. The composition, appointment, and procedure of examining boards and the nature and scope of examinations shall be as prescribed by the military laws or regulations of the United States or this state.



Sec. 26.05.210. - Removal of officers.

(a) The adjutant general and the assistant adjutants general serve at the pleasure of the governor.

(b) When federal recognition of an officer's commission or warrant has been withdrawn, the officer's state appointment as a commissioned or warrant officer may be terminated, and the commission or warrant vacated upon the recommendation of the adjutant general and approval of the governor.

(c) When a commissioned or warrant officer has successfully completed the prescribed term of service so as to be eligible for retirement, the officer may be placed upon the retired list upon the recommendation of the adjutant general and approval of the governor.

(d) Commissioned or warrant officers may tender their resignations through National Guard or Naval Militia command channels. Resignations shall be in writing, stating the reason for resignation, and shall take effect when accepted by the adjutant general upon the approval of the governor.



Sec. 26.05.220. - Retired list.

A commissioned officer and enlisted person upon reaching the maximum age prescribed for active duty by appropriate regulations and a commissioned officer or enlisted person who is disabled or incapacitated for active duty through no personal fault or dereliction, and a commissioned officer or enlisted person who serves honorably with the Alaska National Guard or with the Alaska Naval Militia in any capacity and is unable to perform further active duty due to limitations imposed by appropriate regulations may be placed upon the retired list upon recommendation by the adjutant general and approval of the governor.



Sec. 26.05.222. - Creation and administration of Alaska National Guard and Alaska Naval Militia retirement system.

(a) There is established an Alaska National Guard and Alaska Naval Militia retirement system. The commissioner of administration shall administer the Alaska National Guard and Alaska Naval Militia retirement system.

(b) The commissioner of administration may adopt regulations to implement the Alaska National Guard and Alaska Naval Militia retirement system. Regulations adopted by the commissioner under this subsection relate to the internal management of state agencies and their adoption is not subject to AS 44.62 (Administrative Procedure Act).



Sec. 26.05.223. - Commencement of participation in system.

A member of the Alaska National Guard or Alaska Naval Militia shall be included in this system upon commencement of membership in the Alaska National Guard, or on January 1, 1973, whichever is later, or upon commencement of membership in the Alaska Naval Militia or on July 1, 1980, whichever is later.



Sec. 26.05.224. - Retirement benefits.

(a) An active member of the Alaska National Guard, or a former member who was an active member on or after January 1, 1969, or a member of the Alaska Naval Militia on or after July 1, 1980, is eligible for a retirement pension

(1) upon voluntary retirement from the Alaska National Guard or Alaska Naval Militia after a total of 20 years or more of satisfactory service in the Alaska National Guard, Alaska Naval Militia, or the armed forces of the United States, and the reserves of them, or any combination of service in these components if at least five years of the service is in the Alaska National Guard or Alaska Naval Militia; or

(2) upon involuntary separation because of federal standards imposed on the Alaska National Guard or Alaska Naval Militia, regardless of length of service, unless the separation occurs as a result of the member's own misconduct, misrepresentation, or unwillingness to satisfy established standards for continued participation.

(b) The retirement pension is $100 a month, payable for the same number of months that the member participated satisfactorily in the Alaska National Guard or Alaska Naval Militia. The member may instead elect to receive the retirement pension

(1) in a lump sum that is actuarially determined to be equal to the value, at the time of retirement, of the entire pension due; or

(2) in a monthly amount that will result in payment by the member's 72nd birthday of an amount that is determined to be the actuarial equivalent of the entire pension due at the time of retirement.

(c) An eligible member or former member may elect to receive the retirement pension beginning on the first day of the month in which the member or former member becomes eligible for retirement, or the member or former member may elect to defer payment to a later date. Payment of a deferred retirement benefit may not begin until application for the benefit is filed with and approved by the Department of Military and Veterans' Affairs. Deferred retirement payments shall be made monthly at the rate of $100, unless the member elects another form of payment under (b) of this section.

(d) Upon the death of an active member who has at least five years service in the Alaska National Guard or Alaska Naval Militia or a combination of these components, the member's designated beneficiary is entitled to a lump sum benefit calculated in accordance with (b) of this section. Upon the death of a former member who has at least 20 years service, the former member's designated beneficiary is entitled to a lump sum benefit calculated in accordance with (b) of this section less any retirement benefits previously paid. Except as provided in (e) of this section, a member may change or revoke the designation of a beneficiary without notice to the beneficiary at any time. If a member designates more than one beneficiary, each shares equally unless the member specifies a different allocation. The member shall make a designation of a beneficiary or a change or revocation of a beneficiary on a form provided by the Department of Military and Veterans' Affairs. It is not effective until filed with the Department of Military and Veterans' Affairs. If a member fails to designate a beneficiary or if no designated beneficiary survives the member, the department, except to the extent provided otherwise in a qualified domestic relations order, shall pay the death benefit under this subsection to the

(1) surviving spouse; or, if there is none surviving,

(2) surviving children in equal parts; or, if there is none surviving,

(3) surviving parents in equal parts; or, if there is none surviving,

(4) member's estate.

(e) Notwithstanding any previous designation of beneficiary, the spouse of a member at the time of the member's death automatically becomes the designated beneficiary if the spouse was married to the member during part of the member's service under this chapter

(1) except to the extent a qualified domestic relations order provides for payment to a former spouse or other dependent of the member; or

(2) unless the member files with the Department of Military and Veterans' Affairs a revocation of beneficiary and a written consent to the revocation signed by the present spouse and each person entitled to benefits under the order on forms provided by the department; however, consent of the present spouse is not required if the member and the present spouse had been married for less than two years on the date of the member's death and if the member established when filing the revocation that the member and the spouse were not cohabiting.

(f) A person claiming entitlement to any benefits payable under this section shall provide the department with a marriage certificate, divorce or dissolution decree, or other evidence of entitlement. Documents showing entitlement may be filed with the department immediately after a change in the member's marital status. If the department does not receive notification of a claim before the date 10 days after the member's death, the person claiming entitlement to the benefits is not entitled to receive from the Department of Administration or Department of Military and Veterans' Affairs any benefit already paid under this section.

(g) Except as provided in this subsection or AS 29.45.030 (a)(1), amounts held in the system on behalf of a member or other person who is or may become eligible for benefits under the system are exempt from Alaska state and municipal taxes and are not subject to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or charge of any kind, either voluntary or involuntary, before they are received by the person entitled to the amount under the terms of the system, and any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber, charge, or otherwise dispose of any right to amounts accrued in the system is void. However,

(1) a member's right to receive benefits or the member contribution account may be assigned

(A) under a qualified domestic relations order; or

(B) to a trust or similar legal device that meets the requirements for a Medicaid-qualifying trust under AS 47.07.020 (f) and 42 U.S.C. 1396p(d)(4);

(2) a member may elect to have the taxable portion of the qualifying distributions transferred directly to another plan or individual retirement arrangement qualified under the federal Internal Revenue Code.

(h) Amounts held in the system and benefits payable under this section are exempt from garnishment, execution, or levy as provided in AS 09.38 (Alaska Exemptions Act).



Sec. 26.05.225. - Earlier service.

A person who was a member of the Alaska National Guard on or after January 1, 1969, is entitled to credit for service to the state and former territory of Alaska as a member of the National Guard and Territorial Guard before and after January 1, 1969, in determining eligibility for retirement benefits under AS 26.05.224 .



Sec. 26.05.226. - Contributions.

(a) The Department of Military and Veterans' Affairs shall contribute to the Alaska National Guard and Alaska Naval Militia retirement system the amounts determined by the Alaska Retirement Management Board as necessary to

(1) fund the system based on the actuarial requirements of the system as established by the Alaska Retirement Management Board; and

(2) administer the system.

(b) The amount required for contributions from the Department of Military and Veterans' Affairs under (a) of this section shall be included in the annual appropriations made to the Department of Military and Veterans' Affairs.



Sec. 26.05.227. - [Renumbered as AS 26.05.229 ].

Repealed or Renumbered



Sec. 26.05.228. - Accounting and investment.

(a) The commissioner of administration shall establish a military retirement trust fund for the system in which the assets of the system are deposited and held. The commissioner shall maintain accounts and records for the system.

(b) All income of the fund and all disbursements made by the fund shall be credited or charged, whichever is appropriate, to the following accounts:

(1) an individual account for each retired member of the system that records the benefits paid under this system to the member or surviving beneficiary;

(2) a separate account for the Department of Military and Veterans' Affairs' contribution to fund the system based on the actuarial requirements of the system as established by the commissioner of administration under this chapter;

(3) an expense account for the system; this account is charged with all disbursements representing administrative expenses incurred by the system; expenditures from this account are included in the governor's budget for each fiscal year.

(c) The Alaska Retirement Management Board is the fiduciary of the fund and has the same powers and duties under this section in regard to the fund as are provided under AS 37.10.220 .



Sec. 26.05.229. - Definitions.

In AS 26.05.222 - 26.05.228,

(1) "beneficiary" means a person designated by a member in a writing filed with the system by the member while alive to receive benefits that may be due from the system upon the death of the member;

(2) "member" means a commissioned or warrant officer or an enlisted person in the Alaska National Guard or Alaska Naval Militia;

(3) "qualified domestic relations order" means a divorce or dissolution judgment under AS 25.24, including an order approving a property settlement, that

(A) creates or recognizes the existence of an alternate payee's right to, or assigns to an alternate payee the right to, receive all or a portion of the benefits payable with respect to a member;

(B) sets out the name and last known mailing address, if any, of the member and of each alternate payee covered by the order;

(C) sets out the amount or percentage of the member's benefit, or of any survivor's benefit, to be paid to the alternate payee, or sets out the manner in which that amount or percentage is to be determined;

(D) sets out the number of payments or period to which the order applies;

(E) does not require any type or form of benefit or any option not otherwise provided by AS 26.05.222 - 26.05.228;

(F) does not require an increase of benefits in excess of the amount provided by AS 26.05.222 - 26.05.228, determined on the basis of actuarial value; and

(G) does not require the payment, to an alternate payee, of benefits that are required to be paid to another alternate payee under another order previously determined to be a qualified domestic relations order;

(4) "system" means the Alaska National Guard and Alaska Naval Militia retirement system.



Sec. 26.05.230. - Armories, training sites, and maintenance facilities.

(a) Buildings and sites for armory purposes may be leased or constructed, based upon location and size of units to be organized, and shall be financed through state and federal appropriations or both. These facilities may be made available by local communities or by the cooperative arrangement between the state and the federal government and any local community. Leasing and construction under this subsection are governed by AS 36.30 (State Procurement Code).

(b) The armory of each battalion, company, or other unit is subject to the order of the adjutant general and under the charge of its armory board which shall keep in the armory all property furnished by the state. Except for scout battalions organized under special authority of the Secretary of the Army, a unit may not be furnished with arms or equipment until a suitable armory is provided for their deposit. Subject to regulations adopted by the adjutant general, an armory may be used for any reasonable and legitimate civilian activity so long as the activity does not interfere with its use for military purposes. Proceeds received as rental or otherwise at an armory from nonmilitary use shall be deposited in the general fund.

(c) The adjutant general shall administer all target ranges belonging to or leased by the state for National Guard purposes. Gallery ranges may be maintained at all armories occupied by state troops and every command shall be given suitable instruction in marksmanship under direction of its commander, and regulations as authorized by the adjutant general.



Sec. 26.05.235. - Active duty training sites.

Unless prohibited by federal regulation, no less than once every two training years, each unit of the Alaska Army National Guard shall train for annual active duty training at a site other than its regular base training site. Every effort shall be made to select a training site in a different type of environment from that of the regular base training site.



Sec. 26.05.240. - Enlisted persons.

An able-bodied person of good character who is a citizen of the United States or has declared an intention of becoming a citizen is eligible for enlistment in the National Guard or Naval Militia at the ages and for the periods of time that are prescribed in federal or state regulations in effect at time of enlistment.



Sec. 26.05.250. - Discharges.

An enlisted person who is discharged from service in the organized militia of the state shall receive a notice of discharge in writing in the form and classification prescribed by state law or regulations. In time of peace or when there is no declaration of national emergency, a discharge may be given before the expiration of terms of enlistment under regulations prescribed by competent authority.



Sec. 26.05.260. - Pay and allowances.

(a) The adjutant general is charged with all disbursements of pay and allowances for service of the troops.

(b) Members of the Alaska National Guard and Alaska Naval Militia are entitled to receive, for each day of active service under AS 26.05.070 , pay equal to 200 percent of the minimum daily basic pay provided by federal laws and regulations for members of equivalent grades of the United States armed forces. However, a member may not receive less than $105 per day for active service performed during the fiscal year ending June 30, 2000. For fiscal years beginning after June 30, 2000, the minimum payment of $105 shall be increased one percent for each percent increase in the consumer price index for Anchorage, Alaska, as determined by the United States Department of Labor, Bureau of Labor Statistics, not to exceed an annual increase of four percent. The increase, if any, takes effect not more than 30 days after the release of the consumer price index. The consumer price index that is published immediately after July 1, 1999, is the reference base index.

(c) [Repealed, Sec. 8 ch 56 SLA 1981].

(d) A member of the organized militia who, while performing duties under AS 26.05.070 , including transit to and from the member's home of record, suffers an injury or disability in the line of duty is entitled to all compensation and benefits available under AS 23.30 (Alaska Workers' Compensation Act). For a member of the Alaska State Defense Force, compensation and benefits under this subsection are provided as though the member were a state employee. A member of the organized militia who has not been ordered into active state service by the governor under AS 26.05.070 is not entitled to compensation and benefits under AS 23.30 (Alaska Workers' Compensation Act).

(e) If a member of the organized militia dies as a result of an injury or disability suffered in the line of duty while performing duties under AS 26.05.070 , including transit to and from the member's home of record, death benefits shall be paid to the persons in the amounts specified in AS 23.30.215 . For a member of the Alaska State Defense Force, the death benefits under this subsection are provided as though the member were a state employee. A person is not entitled to death benefits as specified in AS 23.30.215 for a member of the organized militia who dies as a result of an injury or disability suffered in the line of duty but who had not been ordered into active state service by the governor under AS 26.05.070 .

(f) [Repealed, Sec. 8 ch 56 SLA 1981].

(g) [Repealed, Sec. 8 ch 56 SLA 1981].

(h) For purposes of computation of benefits under AS 23.30, the earnings of a member of the

(1) Alaska National Guard or Alaska Naval Militia are presumed to be no less than 200 percent of the minimum daily basic pay authorized for a member of the regular armed forces of the United States in the same grade or rank as the Alaska National Guard or Alaska Naval Militia member at the time of the injury or death;

(2) Alaska State Defense Force are presumed to be equal to the pay and allowances authorized by (j) of this section for the duties being performed by the member while on active state service at the time of the injury or death; if the member of the Alaska State Defense Force did not receive pay or allowances authorized under (j) of this section, the earnings of the member are presumed to be no less than 200 percent of the minimum daily basic pay authorized for a member of the regular armed forces of the United States in the same grade or rank as the Alaska State Defense Force member at the time of the injury or death.

(i) When active state service is authorized by the governor or by the adjutant general as the governor's designee, members of the Alaska State Defense Force are entitled to receive, for each day of active service under AS 26.05.070 , pay and allowances as provided in this subsection. Pay is equal to that provided under AS 39.27.011 - 39.27.020 for equivalent assignments of state officials or employees, including adjustments under AS 39.27.025 , if applicable. Allowances shall be paid to the same extent, in the same manner, and under the same conditions as provided for state officials and employees under AS 39.20.110 - 39.20.170. However, pay or allowances are not authorized for training or community service activities of members of the Alaska State Defense Force.

(j) Members of the Alaska State Defense Force are entitled to pay and other benefits only as provided in this section. Members of the Alaska State Defense Force are not state employees. However, compensation and benefits under AS 23.30 provided for in (d), (e), and (h) of this section for members of the Alaska State Defense Force are provided as though the member were a state employee. Nothing in this section entitles a member of the Alaska State Defense Force to retirement benefits.

(k) In this section, "member" means an active commissioned or warrant officer or enlisted man or woman in the Alaska National Guard or Alaska Naval Militia, or a volunteer serving in the active service of the Alaska State Defense Force.



Sec. 26.05.265. - Reenlistment bonus.

(a) Subject to legislative appropriation and (c) of this section, an enlisted member of the Alaska National Guard or the Alaska Naval Militia who extends or reenlists within 30 days after completing a term of service is entitled to a bonus if

(1) the extension or reenlistment is for the maximum authorized term;

(2) at the time of the extension or reenlistment the member has not less than three years of service creditable for retirement purposes; and

(3) on completion of the term for which the member extends or reenlists, the member will have not more than 12 years of service creditable for retirement purposes.

(b) The bonus is $500 for each year of extension or reenlistment, but may not exceed a total of $3,000 for a member's entire service. The bonus is payable at the satisfactory completion of each year of extension or reenlistment. A pro rata share of the bonus shall be paid to an enlisted member of the Alaska National Guard or Alaska Naval Militia for that portion of a year satisfactorily served before

(1) becoming ineligible because of full-time employment with the National Guard or the Department of Military and Veterans' Affairs, as described in (c) of this section;

(2) dying or being disabled, if the member's death or disability was not caused by the member's own misconduct; or

(3) being discharged from enlisted status to accept a warrant or commission as an officer in the National Guard.

(c) An enlisted member of the Alaska National Guard or Alaska Naval Militia is not eligible for the reenlistment bonus provided in (a) of this section if the enlisted member is a full-time employee of the

(1) National Guard as a technician under 32 U.S.C. 709;

(2) National Guard as an active guard reserve employee under 32 U.S.C. 502(f); or

(3) Department of Military and Veterans' Affairs whose salary is paid by the state and if the department requires that the employee belong to the Alaska National Guard or the Alaska Naval Militia in order to hold the position.



Sec. 26.05.270. - Payment of military claims.

All bills, claims, and demands for military purposes shall be certified and audited as prescribed by law and shall be paid from the state general fund in the normal manner upon submission of vouchers by the adjutant general. If the organized militia, or any part of it, is called into active service of the state in case of war, disaster, insurrection, rebellion, tumult, riot, invasion, breach of peace, or to execute or enforce the law, vouchers for legally allowed pay and expenses for this service or compensation for injuries shall be drawn upon the general fund of the state treasury and paid out of money in that fund not otherwise appropriated.



Sec. 26.05.280. - Transportation, subsistence, and supplies.

There shall be provided by the state, transportation and subsistence for all officers and enlisted persons who are ordered into active service by the state for encampment, field duty, or other duty. Necessary transportation, stores and subsistence for troops when ordered on duty shall be contracted by the proper officers and paid for as other military bills. Contracting under this section is governed by AS 36.30 (State Procurement Code).



Sec. 26.05.290. - Further equipment and armories.

The governor may requisition from the Secretary of Defense the arms and equipment that are available for state forces, and make available to state forces the facilities of state armories not required by the federal government and their equipment as may be available.



Sec. 26.05.295. - Educational assistance for enlisted personnel.

(a) Each active enlisted member of the Alaska National Guard or the Alaska Naval Militia who has completed the initial voluntary enlistment period of service that fulfills the mandatory requirement for military service under 50 U.S.C. App. 451 - 456, 458 - 471 (Military Selective Service Act of 1967) is eligible for educational assistance benefits in Alaska educational facilities.

(b) Except as provided in this subsection, educational programs and monetary benefits available to persons under (a) of this section are based on and equivalent to those of the United States Department of Veterans Affairs education program. Educational assistance may only be provided for a program or class in which the person is a student in good standing.

(c) [Repealed, Sec. 5 ch 25 SLA 1997].

(d) [Repealed, Sec. 5 ch 25 SLA 1997].



Sec. 26.05.296. - Tuition assistance.

(a) To the extent funds are available, the adjutant general may authorize the payment of up to 100 percent of the cost of tuition and required fees for each active member of the Alaska National Guard or the Alaska Naval Militia if the member attends an educational, vocational, or technical training school in this state. The adjutant general may prioritize categories of education benefits to encourage recruitment and retention of Alaska National Guard members. Payments authorized under this section for active members of the Alaska National Guard or the Alaska Naval Militia continue so long as the active member is a student in good standing in the educational program or class and participates satisfactorily in unit training activities.

(b) [Repealed, Sec. 5 ch 25 SLA 1997].



Sec. 26.05.298. - Definition for AS 26.05.295 and 26.05.296.

In AS 26.05.295 and 26.05.296, "good standing" means the student is enrolled, attending, and meeting the minimum requirements for successful completion of the program or class.



Sec. 26.05.300. - Statement of policy on military justice.

An offense committed by a member of the militia, organized or unorganized, shall be tried in civil courts and prosecuted by civil authorities except offenses of a purely military nature. This policy shall be executed and carried into effect at all times and applies to all encampments, armory drill periods, and parade periods in addition to any duty performed by the militia under AS 26.05.070 .



Sec. 26.05.310. - Military courts for the Alaska militia.

(a) Except in organizations in the service of the United States, military courts in the Alaska militia, including the Alaska National Guard and the Alaska Naval Militia, are of three kinds: general, special, and summary courts-martial.

(b) When practicable considering finances, personnel, and administration, military courts shall be constituted like similar courts provided for by the laws and regulations governing the armed forces of the United States and shall follow the forms and procedure prescribed for those courts.



Sec. 26.05.320. - General court-martial.

(a) A general court-martial of the Alaska National Guard or the Alaska Naval Militia shall be convened only by order of the governor. A general court-martial may try any person subject to the military code of Alaska for a crime made punishable by the military laws of the United States and the state, and may impose fines not exceeding $200, sentence forfeiture of pay and allowances, reprimand, give bad conduct discharges, dismiss or dishonorably discharge from the service, reduce noncommissioned officers in rank, and confine in a jail or guardhouse for a period not exceeding 60 days. Any two or more punishments may be combined in the sentence imposed by the court. The procedure by which a general court-martial shall function in view of the state's lack of manpower, and shortage of places of confinement and finances, shall be in compliance with reasonable regulations, adjusted to the peculiar characteristics of the state. The regulations shall be formulated by the adjutant general, drafted by the staff judge advocate and approved by the governor.



Sec. 26.05.322. - Special court-martial.

The adjutant general or the commanding officer of a battalion or similar unit may appoint a special court-martial but the special court-martial may in any case be appointed by superior authority when it considers the appointment desirable. A special court-martial may try any person subject to the military code of Alaska, except a commissioned or warrant officer, for any crime of a purely military nature made punishable as such by military law of the United States or the state. A special court-martial has the same powers of punishment as a general court-martial, except that a fine may not exceed $100.



Sec. 26.05.324. - Summary court-martial.

The commanding officer of a unit may appoint a summary court to consist of one officer who may administer oaths and may try enlisted persons for breach of discipline and for minor violations of a military regulation governing the unit. The court, when satisfied of the guilt of the soldier, may fine the soldier not exceeding $25 for any single offense, sentence to a reduction in rank, and declare not in excess of one month's forfeiture of pay and allowances. The proceedings shall be informal.



Sec. 26.05.326. - Appeal from court-martial convictions.

Any appeal from the sentence of a court-martial by the defendant shall be taken to the adjutant general. The defendant shall file written notice of appeal within 30 days of the court's finding of guilty. The adjutant general with the assistance of the staff judge advocate shall review all questions of law and fact. The final decision in all appeals from the special and summary courts-martial are with the adjutant general. An appeal from the general court-martial conviction shall be reviewed by the adjutant general as provided in this subsection. However the defendant, within 60 days after being served with the written decision of the adjutant general, affirming in whole or in part the conviction, may appeal to the governor, whose decision is final.



Sec. 26.05.330. - Expenses of military courts.

(a) The expense incident to and connected with the holding of military courts in this state under this chapter shall be paid out of the state general fund under orders and regulations issued or adopted by the adjutant general with the approval of the governor.

(b) Whenever the sentence of a general court-martial includes a fine, and the sentence is approved by proper authority, the adjutant general shall issue an execution warrant for the collection of the fine directed to any peace officer of the judicial district in which the person against whom the fine is imposed resides. The officer shall proceed in the same manner as if authorized in a civil suit, and the officer shall make return to the adjutant general within 20 days after receiving the execution warrant. In default of the payment of the fine, or if the officer carrying out the execution certifies that there is no property of the defendant out of which to satisfy the fine, the adjutant general shall issue a commitment for placement of the delinquent in a specified guardhouse or jail. The warrant of commitment for the default shall specify the amount in dollars of the fine or unpaid balance of it and the delinquent shall remain in the custody of the keeper or warden of the guardhouse or jail one day for each $5 of the unpaid sum.

(c) Whenever the sentence of a general court-martial includes imprisonment in a jail or guardhouse, and the sentence is approved by proper authority, the adjutant general shall issue an appropriate commitment, directed to the authority in charge of the jail or guardhouse charged with carrying out the sentence and the authority shall make return of the commitment to the adjutant general. If the sentence includes imprisonment in a military guardhouse, the sentence shall be executed by order of or arrangement made by the officer approving the sentence.

(d) All fines levied and collected under this section shall be paid to the Department of Revenue for deposit in the state general fund.

(e) For each day of duty as a member of a general court-martial, or as a witness under summons from the president or judge advocate of the court, officers and enlisted persons shall be paid as provided in AS 26.05.260(b).

(f) The presiding officer, or recorder of a military board appointed to conduct an investigation or survey, or an officer detailed for that purpose may administer oaths to any witness attending to testify in the investigation.

(g) All expenses incident to conduct of military boards shall be paid for upon proper vouchers drawn against the state general fund.

(h) If a member of the National Guard or Naval Militia is prosecuted by civil or criminal action for an act the member performed or committed or an act the member caused, ordered or directed to be done or performed in furtherance of and while in the performance of the member's military duty, the expenses of the defense of the action, civil or criminal, including attorney fees, witness fees for the defense, defendant's court costs and all costs for transcripts of records and abstracts on appeal by the defense, shall be paid out of the state general fund.



Sec. 26.05.340. - Restrictions on and protection of militia.

(a) In no case may any part of the Alaska National Guard, Alaska Naval Militia, or the Alaska State Defense Force be used against any labor organization or for the purpose of strike breaking within the state.

(b) No part of the state military forces may leave the state with arms and equipment without the consent of the commander in chief.

(c) A person who, either alone or with another, wilfully deprives a member of the National Guard or Naval Militia of employment or prevents the member from being self-employed or employed by another or obstructs or annoys the member or the member's employer with respect to their trade, business, or employment because the member of the National Guard or Naval Militia is a member, or in any way dissuades any person from enlisting in the National Guard or Naval Militia by threat or injury to the person with respect to the person's employment, trade or business if the person so enlists, is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $100.

(d) All matters relating to the organization, discipline and government of the National Guard or Naval Militia, not otherwise provided for by the laws of the United States, this chapter, or regulations adopted by the president shall be governed by regulations adopted by the adjutant general and approved by the governor, and the regulations when adopted, have the same force and effect as though enacted in this chapter.



Sec. 26.05.345. - 26.05.347 - l Civil Air Patrol; transfer of forfeited aircraft. [Repealed, E.O. No. 59, Sec. 3 (1985). For current law see AS 18.60.146 ].

Repealed or Renumbered



Sec. 26.05.350. - Short title.

This chapter may be cited as the Military Code of Alaska.






Chapter 26.10. - VETERANS

Article 01 - VETERANS' SERVICES

Sec. 26.10.010. - Regulations.

The Department of Military and Veterans' Affairs shall adopt regulations necessary to carry out the purposes of this chapter.



Sec. 26.10.020. - Veterans service fund. [Repealed, Sec. 12 ch 42 SLA 1997].

Repealed or Renumbered



Sec. 26.10.030. - Acceptance of gifts, donations, and grants.

The Department of Military and Veterans' Affairs may receive gifts, donations, and grants from any person or agency. All gifts, donations, and grants shall be used in accordance with the donor's instructions.



Sec. 26.10.040. - Training in rehabilitation and service work.

The Department of Military and Veterans' Affairs may approve expenditures by veterans' organizations and may reimburse them for their expenditures in employing full time service officers, for necessary travel expenses, including travel by service officers outside of the state not more than once each year for purposes of training in veterans' rehabilitation and service work, and for per diem not exceeding that allowed state employees. The department shall limit payments to veterans' organizations to an amount that will fairly compensate them for salaries and expenses paid to their full time service officers in performing rehabilitation work for veterans, including the prosecution of their claims and solution of their problems arising out of military service. This service and assistance shall be given to all veterans and their dependents and to all beneficiaries of any military claim and shall include but not be limited to those services now given by the service departments of the respective organizations.



Sec. 26.10.050. - Approval of payments.

Payment to a veterans' organization shall first be approved by the Department of Military and Veterans' Affairs and so far as possible shall be on an equitable basis for rehabilitation work done.






Article 02 - MISCELLANEOUS PROVISIONS

Sec. 26.10.060. - Extension of Universal Military Training and Service Act provisions to Alaska employees.

(a) The provisions of 50 U.S.C. App. 459 (sec. 9, Universal Military Training and Service Act), as amended, are extended to this state and its political subdivisions.

(b) In this section, "veteran" means a person

(1) subject to the Universal Military Training and Service Act; or

(2) who served in the Alaska Territorial Guard.



Sec. 26.10.070. - Record of veterans of the armed forces of the United States.

(a) A veteran may record without fee the veteran's armed forces report of separation at a recorder's office of the Department of Natural Resources.

(b) [Repealed, Sec. 2 ch 25 SLA 2001].



Sec. 26.10.080. - Death gratuity.

(a) The Department of Military and Veterans' Affairs shall pay, upon application, a death gratuity in the amount of $750 to the surviving spouse of a qualified veteran who was a resident of the state at the time of death. If the veteran has no surviving spouse, the gratuity shall be paid to the personal representative of the veteran. A veteran is qualified under this subsection if the veteran's

(1) burial occurred in the state on or after May 13, 1984; or

(2) death occurred on or after September 19, 1990.

(b) A death gratuity may be paid for a veteran otherwise eligible under (a) of this section even if the veteran died while temporarily absent from the state.

(c) The Department of Military and Veterans' Affairs may not pay a death gratuity unless the veteran for whom payment is made received an honorable discharge or a general discharge under honorable conditions.

(d) In this section

(1) "personal representative" includes administrator, executor, special administrator, successor personal representative, and persons who perform substantially the same function under the law governing their status;

(2) "veteran" means

(A) a person who served in a branch of the armed services of the United States

(i) who at the time of entry into the service was a resident of the territory or state, who had been a resident for not less than one year immediately before entry into the service, and who returned to the territory or state within one year after discharge as a resident with the intention of remaining in the territory or state; or

(ii) who was a resident of the state for not less than one year immediately preceding the time of death; or

(B) a person who served in the Alaska Territorial Guard, the Alaska Army National Guard, the Alaska Air National Guard, or the Alaska Naval Militia, or who served in a reserve unit of the United States armed forces in Alaska if the reserve unit required a minimum of one weekend of duty each month and 15 consecutive days of active duty training each year for not less than three years.



Sec. 26.10.090. - Alaska Territorial Guard veterans included.

In this chapter, except where otherwise indicated, "veteran" includes a person who served in the Alaska Territorial Guard.









Chapter 26.15. - VETERANS' LOANS

Sec. 26.15.010. - Powers and duties of Department of Commerce, Community, and Economic Development with respect to veterans' loans.

Sec. 26.15.010. Powers and duties of Department of Commerce, Community, and Economic Development with respect to veterans' loans.

(a) The Department of Commerce, Community, and Economic Development shall administer the laws and regulations relating to the veterans' loan program, adopt new regulations, and recommend legislation.

(b) The department shall obtain the guarantee of the United States under the Servicemen's Re-Adjustment Act on loans as prescribed by regulations of the department. Under regulations of the department, the department may guarantee or insure loans or portions of loans not to exceed 90 percent as may be obtainable by veterans having the qualifications of beneficiaries under this chapter from any person, firm, corporation, bank, savings and loan association, or an agency or instrumentality of the United States, and may grant participating portions of the loans.

(c) Under regulations of the department, the department may grant loans to two or more qualified veterans to engage in the same business, as a partner or joint venturer with one or more other persons. However, if one or more veterans engage as a partner in a business or joint venture with a nonveteran, the department shall require the nonveteran or nonveterans to contribute equally to the capital assets of the business or joint venture.

(d) Under regulations of the department, the department may enter into contracts with insurance companies for mortgage insurance coverage on veteran loans.



Sec. 26.15.020. - Validation of certain documents.

The deeds, mortgages, assignments, or other documents made, executed, and delivered in conformity with the provisions of this chapter and as otherwise required by law, in which the designation "Veterans' Affairs Commission" appears, whether as grantor, grantee, mortgagee, assignor, assignee, or otherwise, are validated and confirmed, and all obligations incurred under the provisions of any such deed, mortgage, assignment, or other instrument by the Territory of Alaska, the Alaska World War II Veterans' Board, or the commissioner of veterans' affairs, in an official capacity, are hereby declared to be good, valid, and subsisting obligations, and the covenants, conditions, and provisions, if any, prescribed to be kept, paid, performed, or observed, imposed upon any party described in any such instrument shall be discharged as herein set forth, the fact that the officer executing and delivering any such instrument added to the officer's signature the description "Veterans' Affairs Commission," notwithstanding.



Sec. 26.15.030. - Powers and duties of Department of Commerce, Community, and Economic Development in general.

(a) The Department of Commerce, Community, and Economic Development shall formulate general policies and adopt regulations, including regulations to establish reasonable fees for services provided.

(b) The department may hold hearings and subpoena witnesses and documents, and administer oaths in connection with hearings.

(c) The department shall

(1) cooperate with the federal government in matters of mutual concern pertaining to loans to Alaskan veterans;

(2) make reports that the federal government may desire;

(3) cooperate with the state and its political subdivisions and agencies;

(4) adopt regulations necessary for the conduct of its business and for carrying out the provisions of this chapter, and make necessary regulations to maintain such standards;

(5) require bonds and undertakings from persons employed by it as shall in its judgment be necessary, and pay the premiums on them;

(6) establish regional and local offices and advisory groups that are necessary or considered expedient to carry out or assist in carrying out its duties and authorities;

(7) charge and collect the fees established under this section.



Sec. 26.15.040. - Veterans' loans.

Sec. 26.15.040. Veterans' loans.

(a) The commissioner of commerce, community, and economic development may, under regulations and policies, make the following loans:

(1) personal loans may be made for educational, domestic, remote area family housing and other personal purposes, not exceeding $10,000; the loans shall be secured by acceptable collateral when available but if not available the commissioner may make loans on the basis of good character; the rate of interest may not exceed nine and one-half percent a year on the unpaid balance;

(2) [Repealed, Sec. 77 ch 106 SLA 1980].

(3) business loans not exceeding $125,000 may be made to acquire, finance or refinance or equip businesses, including mining and fishing but not including farming, if the loan applicant has had three or more years of general business experience; the loans shall be secured by acceptable collateral and may not exceed 75 percent of the appraised value of the collateral offered as security; the rate of interest may not exceed nine and one-half percent a year on the unpaid balance;

(4) multiple dwelling loans not exceeding $110,000 may be made to purchase, remodel, repair, build, furnish, refinance or equip multiple dwellings; the loans shall be secured by acceptable collateral and may not exceed 75 percent of the appraised value of the collateral offered as security; the rate of interest may not exceed nine and one-half percent a year on the unpaid balance.

(b) The commissioner of commerce, community, and economic development may enter into agreements with private banks, other lending institutions and individuals for the purpose of guaranteeing loans made to qualified applicants. The guarantees may not exceed 90 percent of the amount loaned and the loans shall be secured in the same manner provided for direct loans under this section. A loan made under this subsection and guaranteed by the commissioner of commerce, community, and economic development and the state shall bear an interest rate not exceeding nine and one-half percent a year on the unpaid balance.

(c) Loans authorized by former (a)(2) of this section or (a)(3) and (4) of this section may not be made unless the commissioner of commerce, community, and economic development is satisfied that money at a comparable rate of interest is not available to the applicant from private lending institutions on a guaranteed basis as set out in (b) of this section. An applicant is eligible for more than one type of loan, but the total may not exceed $125,000 at any one time.

(d) Money loaned shall be disbursed to the borrower from the treasury, vouchered in the manner prescribed for state disbursing officers, and charged against the Alaska World War II veterans' revolving fund. Each voucher shall be approved by the commissioner of commerce, community, and economic development or any bonded deputy authorized to act as a certifying officer. Upon repayment of loans by installments, or otherwise, in accordance with the prescribed terms, or upon liquidation by foreclosure or other process, or upon receipt of interest, the money so received shall be turned over to the commissioner of revenue for deposit in the Alaska World War II veterans' revolving fund.

(e) If a loan made under (a)(3) of this section is assigned by the borrower or if the real property that secures a loan made under former (a)(2) or under (a)(4) of this section is transferred by the borrower, the commissioner of commerce, community, and economic development shall allow the assignee or transferee to assume the outstanding indebtedness on the loan unless the commissioner determines in writing that the credit of the assignee or transferee is not satisfactory to assure repayment of the loan. The assignee or transferee may assume the outstanding indebtedness on the loan at the existing interest rate on the loan.



Sec. 26.15.050. - Interest rates.

The provisions of AS 26.15.040 applying to interest rates apply only to loans made after April 1, 1967. The interest rates on loans made before April 1, 1967 shall be prescribed at the time the loan was made.



Sec. 26.15.060. - Sale or transfer of preferred commercial paper. [Repealed, Sec. 33 ch 141 SLA 1988].

Repealed or Renumbered



Sec. 26.15.070. - Sale or transfer of mortgages and notes.

(a) The commissioner of commerce, community, and economic development may sell or transfer at par value or at a premium or discount to any bank or other private purchaser for cash or other consideration the mortgages and notes held by the Department of Commerce, Community, and Economic Development as security for loans made under this chapter.

(b) [Repealed, Sec. 14 ch 122 SLA 1980].



Sec. 26.15.080. - Power of commissioner to assign and sell mortgages. [Repealed, Sec. 34 ch 21 SLA 1985].

Repealed or Renumbered



Sec. 26.15.085. - Disposal of property acquired by default or foreclosure.

The Department of Commerce, Community, and Economic Development shall dispose of property acquired through default or foreclosure of a loan made under this chapter. Disposal shall be made in a manner that serves the best interests of the state, and may include the amortization of payments over a period of years.



Sec. 26.15.090. - Alaska World War II veterans' revolving fund.

Sec. 26.15.090. Alaska World War II veterans' revolving fund.

(a) There is created the Alaska World War II veterans' revolving fund to carry out this chapter. Except as provided in (b) and (c) of this section, the fund may not be used for any other purpose.

(b) Money in the fund may be used by the legislature to make appropriations for costs of administering this chapter.

(c) On June 30 of each fiscal year the unexpended and unobligated cash balance of the fund that is attributable to loans owned by the fund lapses into the general fund.



Sec. 26.15.095. - Special account established.

(a) There is established as a special account within the Alaska World War II veterans' revolving fund the foreclosure expense account. This account is established as a reserve from fund equity.

(b) The commissioner of commerce, community, and economic development may expend money credited to the foreclosure expense account when necessary to protect the state's security interest in collateral on loans made under AS 26.15.040 or to defray expenses incurred during foreclosure proceedings after a default by an obligor.



Sec. 26.15.100. - 26.15.120 - l Repayment of loan fund; limitation on securing bonus and loan; bonus payments. [Repealed, Sec. 25 ch 94 SLA 1980].

Repealed or Renumbered



Sec. 26.15.130. - Eligibility for loans.

(a) Qualifications for loans under this chapter are:

(1) persons who served in the armed forces of the United States for 90 days or more, or whose service was for less than 90 days because of injury or disability incurred in the line of duty, between April 6, 1917, and November 11, 1918, and beginning September 16, 1940, to November 7, 1975, or in a combat zone during any period of armed conflict, who were separated from the armed forces with a discharge other than dishonorable, and

(A) who, at the time of induction into the service, were residents of the territory or state, who had been residents for not less than one year immediately before their induction, and who returned to the territory or state after discharge as residents with the intention of remaining in the territory or state; or

(B) who, not being bona fide residents of the territory or state before their entry into the service, have been residents of the territory or state for one or more years;

(2) persons who were dependent on a member of the armed forces or a veteran of World War II at the time of the member's or veteran's death, if

(A) the member or veteran was a resident of the territory or state for one year before induction into the service; and

(B) the member or veteran served in the armed forces for at least 90 days between September 16, 1940, and July 25, 1947, but benefits for loans do not accrue to dependents of an enlistee or re-enlistee for time served after November 1, 1945, regardless of whether the enlistment or reenlistment was before or after November 1, 1945; and

(C) the member or veteran died before the official date of the termination of that war; and

(D) the member's or veteran's discharge was not dishonorable;

(3) persons who have served in the Alaska Army National Guard or the Alaska Air National Guard or the Alaska Naval Militia for not less than six years and who have not received a discharge other than honorable.

(b) Dependents must be unmarried and the deceased member of the armed forces or deceased veteran must have been their chief means of support and they must be either a widow, widower, minor son, minor daughter, or mother, father, sister or brother incapable of self-support. Dependents must be residents of the territory or state at the time of making application and intend to reside in the territory or state permanently. The rights of minor children may be exercised only if they have no surviving parent and have an appointed guardian who may apply on their behalf to secure a loan for their care, support, education or other purposes mentioned in AS 26.15.040 or to receive the bonus for those purposes.

(c) A person who has a past due child support obligation established by court order or by the child support services agency under AS 25.27.160 - 25.27.220 at the time of application is not eligible for a loan under this chapter.



Sec. 26.15.140. - Eligibility for benefits under this chapter.

A person is not eligible for benefits under this chapter if the person is eligible under the laws of any other state or territory for a veterans loan or bonus.



Sec. 26.15.150. - Eligibility for bonuses. [Repealed, Sec. 25 ch 94 SLA 1980].

Repealed or Renumbered



Sec. 26.15.160. - Extension of chapter to members of the Alaska Territorial Guard and to veterans of Korea and Vietnam.

The provisions of this chapter, except those provisions relating to the payment of bonuses, are extended to persons who served in the Alaska Territorial Guard, who served other than dishonorably on active duty between June 25, 1950, and January 31, 1955, who served other than dishonorably on active duty between August 4, 1964, and November 7, 1975, and to dependents of those persons, subject to the following provisions and eligibility qualifications:

(1) persons are eligible

(A) who served in the Alaska Territorial Guard, who were discharged other than dishonorably from the armed forces of the United States, or who are released to a reserve component; and

(B) who at the time of entry into the service were bona fide residents of the territory or State of Alaska and had been residents of the territory or state for not less than one year before their entry into the service; and who have returned to the territory or state within a reasonable length of time after the end of their service in the Alaska Territorial Guard or their discharge or separation as residents with the intention of remaining in the territory or state; or who, not being bona fide residents of the territory before their entry into the service, have lived in the territory or state for at least five years following their release from active military service; and

(C) who served in the armed forces of the United States for 90 days or more, or whose service was for a lesser period because of injury or disability incurred in line of duty, between June 25, 1950, and January 31, 1955, or who served in the armed forces of the United States for 90 days or more or whose service was for a lesser period because of injury or disability incurred in line of duty, between August 4, 1964, and July 1, 1977, or who served in the Alaska Territorial Guard for 90 days or more or whose service in the Alaska Territorial Guard was for a lesser period because of injury or disability incurred in the line of duty;

(2) persons are eligible who were dependent upon a member of the Alaska Territorial Guard or armed forces or upon a veteran, including persons who served in the Alaska Territorial Guard, eligible for the benefits of this chapter at the time of the member's or veteran's death if the member or veteran was a resident of the territory for one year before entry into service and died before November 5, 1975; dependents must be unmarried and the deceased veteran or member of the armed forces must have been their chief means of support and they must be either a widow, widower, minor child, or a mother, father, sister, or brother incapable of self-support; dependents must be residents of the state at the time of application and shall intend to remain residents in the state permanently; the rights of minor children under this chapter may be exercised only if they have no surviving parent and have an appointed guardian who may apply on their behalf for the benefits of this chapter for their care, support, or education;

(3) a person who is eligible for veteran's benefits under the laws of any other state or territory is not eligible for the benefits of this section unless the person has lived in the state or territory for at least five years following the end of the person's service in the Alaska Territorial Guard or release from active military service; a World War II veteran who received a bonus under former AS 26.15.120 and former AS 26.15.150 need not repay the bonus in order to qualify under the loan provisions of this section;

(4) for persons otherwise eligible for the benefits under this section, who did not return to the state or territory within one year after the end of the persons' service in the Alaska Territorial Guard or separation from the service unless prevented from doing so for medical, educational, or other valid purposes approved by the Department of Commerce, Community, and Economic Development within one year after the end of the persons' service in the Alaska Territorial Guard or separation from the service, an additional requirement of four years' residence in the state or territory before their entry into the service is imposed to entitle them to the benefit provisions of this section.



Sec. 26.15.170. - Short title. [Repealed, Sec. 25 ch 94 SLA 1980].

Repealed or Renumbered






Chapter 26.20. - HOMELAND SECURITY AND CIVIL DEFENSE

Sec. 26.20.010. - Policy and purpose.

(a) Because of the possibility of enemy or terrorist attack, sabotage, or other hostile action against or in the state, and in order to ensure adequate preparations for attack or emergencies, and generally to provide for homeland security and the common defense, it is found and declared to be necessary to

(1) provide for a state homeland security and civil defense agency;

(2) confer upon the governor the emergency powers provided in this chapter;

(3) provide for mutual aid and cooperation among the state, local, and private agencies of the state, with the other states of the United States, with the federal government, and with the provinces of another country, for carrying out homeland security and civil defense functions;

(4) authorize the taking of steps that are necessary and appropriate to carry out the provisions of this chapter.

(b) It is further declared that the purpose of this chapter and the policy of the state is that all homeland security and civil defense functions of this state be coordinated to the maximum extent with the comparable functions of the federal government, including its various departments and agencies, of the states of the United States and localities, and of private agencies of every type, so that the most effective preparation and use may be made of the state's manpower, resources, and facilities for dealing with any attack that occurs.

(c) It is further declared that the purpose of this chapter and the policy of the state is that all homeland security and civil defense functions of this state be coordinated by and through the Department of Military and Veterans' Affairs, with the cooperation and assistance of all state agencies.



Sec. 26.20.020. - Homeland security and civil defense powers of the Department of Military and Veterans' Affairs.

Sec. 26.20.020. Homeland security and civil defense powers of the Department of Military and Veterans' Affairs.

(a) The Department of Military and Veterans' Affairs is responsible for carrying out the provisions of this chapter.

(b) In performing its duties under this chapter, the department may

(1) issue, adopt, amend, and rescind the necessary orders and regulations to carry out this chapter, with consideration of the plans and programs of the federal government;

(2) prepare and implement comprehensive plans and programs for the homeland security and civil defense of this state, and coordinate with state agencies in the preparation and implementation of those plans and programs, which shall be integrated into and coordinated with the homeland security and civil defense plans and programs of the federal government and of each state of the United States to the fullest possible extent, and coordinate the preparation and implementation of plans and programs for homeland security and civil defense by political subdivisions and private agencies of the state, which shall be integrated into and coordinated with the homeland security and civil defense plans and programs of this state to the fullest possible extent;

(3) ascertain the requirements of the state for food or clothing or other necessities of life in the event of attack and plan for and procure supplies, medicines, materials, and equipment, and use and employ any of the property, services, and resources within the state, for the purposes set out in this chapter; make surveys of the industries, resources, and facilities within the state that are necessary to carry out the purposes of this chapter; institute training programs and public information programs; and take all other preparatory steps, including the partial or full mobilization of homeland security, civil defense, and emergency organizations and personnel in advance of actual attack, to ensure the furnishing of adequately trained and equipped personnel and adequate resources in time of need;

(4) coordinate with the officers and agencies of the United States and the states of the United States, in matters pertaining to the homeland security and civil defense of the state and nation;

(5) exercise additional authority delegated by the governor to the department to secure compliance with this chapter and with the orders and regulations issued or adopted under this chapter;

(6) employ measures and give directions to the state or local health agencies as are reasonably necessary for the purpose of securing compliance with this chapter or with the findings or recommendations of state or local health agencies due to conditions arising from attack or the threat of attack;

(7) obtain and utilize the services, facilities, and information of existing officers and agencies of the state and of the political subdivisions of the state, whose duty it is to cooperate with and extend their services, facilities, and information to the department as requested by it;

(8) delegate authority vested in the department under this chapter, and provide for the subdelegation of this authority;

(9) sponsor and develop mutual aid and cooperation plans and agreements among the agencies of the state, the political subdivisions of the state, and private agencies and organizations;

(10) sell, lend, transfer, or deliver supplies or medicines to carry out the policy and purposes set out in this chapter on terms and conditions that the department considers reasonable;

(11) participate in and conduct exercises to implement homeland security plans and to prepare for a potential attack;

(12) advise the governor and the legislature on appropriate policy of the state for matters of homeland security and civil defense; and

(13) coordinate with state agencies in providing a recommendation to the governor for state action in response to changes in threat levels.



Sec. 26.20.025. - Creation and duties of the Alaska division of homeland security and emergency management.

(a) There is established in the department the Alaska division of homeland security and emergency management, possessing the powers and duties as set out in this section and as delegated by the adjutant general of the department.

(b) The Alaska division of homeland security and emergency management, with the concurrence and approval of the adjutant general of the department, shall prepare and maintain a state homeland security plan and keep it current. The plan may include provisions for

(1) investigation and assessment of attack threats to persons, facilities, systems, infrastructure, and other property in this state;

(2) identification of geographical areas, municipalities, facilities, systems, infrastructure, or other property or persons especially vulnerable to an attack;

(3) prioritization of measures to protect persons, facilities, systems, infrastructure, and other property in the state from attack;

(4) organization of personnel, including chains of command, and other resources;

(5) coordination and deployment of personnel, including the organized militia, state and local agency personnel, and authorized volunteers, and other resources to protect persons, facilities, systems, infrastructure, and other property in the state from attack or to respond to an attack;

(6) assistance to local officials and private agencies in designing local and private security plans;

(7) coordination of federal, state, local, and private agencies' homeland security activities;

(8) coordination of the state homeland security plan with the state emergency plan and with the homeland security and disaster plans of the federal government;

(9) other planning, prevention, preparedness, response, and mitigation measures designed to eliminate or reduce the threat or effect of an attack; and

(10) other actions necessary to carry out the purposes of this chapter.

(c) With the concurrence and approval of the adjutant general of the department, the Alaska division of homeland security and emergency management shall

(1) develop, coordinate, and maintain a prioritized list of critical infrastructure in the state;

(2) determine requirements of the state and its political subdivisions for food, medicine, clothing, and other necessities in the event of an attack;

(3) procure and pre-position personnel, supplies, medicines, materials, and equipment;

(4) plan and make arrangements for the availability and use of private facilities, services, and property and, if necessary and used, provide for payment for use under terms and conditions agreed upon by the state and the other parties or as provided under AS 26.20.045 ;

(5) establish a register of persons with types of training and skills important in homeland security and emergency response functions;

(6) prepare, for issuance or adoption by the governor, orders, proclamations, and regulations as necessary or appropriate in coping with attacks;

(7) cooperate with the federal government and public or private agencies or entities in achieving the purposes of this chapter and in implementing programs for homeland security, civil defense, and attack prevention, preparedness, response, recovery, and mitigation;

(8) do other things necessary or proper for the implementation of this chapter.

(d) The division has the additional powers and duties set out in AS 26.23.040.



Sec. 26.20.030. - Reciprocal aid agreements with other governments.

In accordance with this chapter, the governor may enter into reciprocal aid agreements with other states, the federal government, and provinces of a foreign country.



Sec. 26.20.040. - Emergency powers of the governor.

(a) In the event of actual enemy or terrorist attack in or against the state, or a credible threat of imminent enemy or terrorist attack, the governor may declare that a state of emergency exists, and, during the period of time that the state of emergency exists or continues, the governor has and may exercise the additional emergency power

(1) to enforce all laws and regulations relating to homeland security and civil defense and assume direct operational control of all homeland security and civil defense forces and helpers in the state;

(2) to seize, take, or condemn property if, and only to the extent that, the governor determines that the property is needed for the protection of the public, including

(A) transportation and communication equipment, except newspapers and news services;

(B) fuel;

(C) food, clothing, equipment, materials, medicines, and supplies; and

(D) facilities including buildings and plants;

(3) to sell, lend, give, or distribute the fuel, food, clothing, medicines, and supplies among the inhabitants of the state and account to the commissioner of revenue for funds received for the property;

(4) to make compensation for the property seized, taken, or condemned on the basis described in AS 26.20.045 ;

(5) to suspend the provisions of a regulatory statute prescribing procedures for the conduct of state business or the order or regulation of a state agency if compliance with the provisions of the statute, order, or regulation would prevent, or substantially impede or delay, action necessary to cope with the emergency;

(6) to use all available resources of the state government and of each political subdivision of the state as reasonably necessary to cope with the emergency;

(7) to transfer personnel or alter the functions of state departments and agencies or units of them for the purpose of responding to or facilitating the response to the emergency;

(8) to perform and exercise other functions, powers, and duties that are considered necessary to promote and secure the safety and protection of the civilian population.

(b) A state of emergency declared under (a) of this section may not remain in effect longer than 30 days unless extended by the legislature by law and may be terminated by law or withdrawal of the declaration.

(c) In this section, "credible threat of imminent enemy or terrorist attack" means a threat of attack against persons or property in the state that the adjutant general of the department or a designee of the adjutant general, in consultation with the commissioner of public safety or a designee of the commissioner of public safety, certifies to the governor has a high probability of occurring in the near future; the certification must be based on specific information received from a local, state, federal, or international agency, or another source that the adjutant general or the designee of the adjutant general, in conjunction with the commissioner of public safety or a designee of the commissioner of public safety, determines is reliable.



Sec. 26.20.045. - Compensation for property seized under AS 26.20.040 .

(a) If property is taken under AS 26.20.040 for temporary use, the governor, within 10 days of the taking, shall fix the amount of compensation to be paid for it. If the property is returned to the owner in a damaged condition or is not returned to the owner, the governor shall fix within 10 days the amount of compensation to be paid for the damage or failure to return. Whenever the governor considers it advisable for the state to take title to property taken under AS 26.20.040, the governor shall immediately have the owner of the property notified in writing by registered mail, postage prepaid, and immediately have a copy of the notice filed with the attorney general.

(b) The provisions of law relating to eminent domain, when applicable, are adopted for the determination of compensation to be paid owners of all classes of private property taken under AS 26.20.040 .



Sec. 26.20.050. - 26.20.090 - l Mutual-aid arrangements between local organizations; local organization for civil defense; local services mobile support units, investigations and surveys. [Repealed, Sec. 22 ch 179 SLA 2004].

Repealed or Renumbered



Sec. 26.20.100. - Traffic control.

In coordination with the Department of Public Safety and the Department of Transportation and Public Facilities, the department may

(1) formulate and execute plans and regulations for the control of traffic for the rapid and safe movement of evacuation over public highways and streets of people, troops, or vehicles and materials for homeland security and civil defense; and

(2) establish and operate checkpoints along private or public roadways serving critical property or facilities in the state, at the direction of the governor when the governor determines that a sufficiently high threat of enemy or terrorist attack exists to warrant the action; the checkpoints established under this paragraph may be in conjunction with closure of the roadway under AS 19.10.100 ; operation of a checkpoint shall include the posting of checkpoint signs in a manner that provides advance notice of the checkpoint so that persons are afforded a reasonable opportunity to turn around without passing through the checkpoint; operation of a checkpoint shall be limited to enforcement of the roadway closure or reasonable inspection of persons and vehicles passing through the checkpoint for weapons, explosives, chemicals, biological or biochemical agents, or other instruments capable of causing widespread severe injury to persons or property; however, at a checkpoint authorized under this paragraph, a person is entitled to retain possession of an amount of deadly weapons or defensive weapons that is reasonably justifiable for the person's lawful use, so long as those weapons are not prohibited weapons; in this paragraph, "deadly weapon" and "defensive weapon" have the meanings given in AS 11.81.900 (b), and "prohibited weapon" has the meaning given in AS 11.61.200 .



Sec. 26.20.110. - Lease or loan of state property and transfer of personnel.

Notwithstanding any inconsistent provision of law, whenever the governor considers it is in the public interest and the urgency of the situation demands, the governor may

(1) authorize a department or agency of the state to lease or lend, on the terms and conditions that the governor considers necessary to promote the public welfare and protect the interests of the state, real or personal property of the state government to the president, the heads of the armed forces, or to the homeland security or civil defense agency of the United States;

(2) enter into an agreement on behalf of the state for the use or loan to any political subdivision of the state, on terms and conditions the governor considers necessary to promote the public welfare and protect the interests of the state, of real or personal property of the state government, or the temporary transfer or employment of personnel of the state government, to or by any political subdivision of the state.



Sec. 26.20.120. - , 26.20.130l Orders and regulations; suspension of inconsistent laws; enforcement. [Repealed, Sec. 22 ch 179 SLA 2004].

Repealed or Renumbered



Sec. 26.20.140. - Immunity of government, employees, and authorized volunteers or other persons.

(a) The state, a district of the state, and the employees, agents, or representatives of the state or district are not liable for personal injury or property damage sustained by any person appointed or acting as a civilian defense worker. This provision does not affect the right of a person to receive benefits or compensation to which the person might otherwise be entitled under the workers' compensation law or a pension law or an Act of Congress.

(b) The state, a district of the state, an employee, agent, or representative of the state or a district, or a volunteer or auxiliary civilian defense worker or member of an agency engaged in civilian defense activity, complying with or reasonably attempting to comply with this chapter or an order or regulation adopted under this chapter, or under an ordinance relating to blackout or other precautionary measures enacted by a district director of the state, is not liable for the death of or injury to persons, or for damage to property, as a result of the activity.

(c) This section does not apply to a civil action for damages as a result of intentional misconduct within the course and scope of employment or agency and with complete disregard for the safety and property of others.

(d) In this section, "civilian defense worker" means a worker engaged in a civil defense activity in an official capacity or at the direction of the state, including

(1) an officer or employee of the state, a municipality or other political subdivision of the state, or a governmental instrumentality of the state;

(2) a member of a board, commission, or task force created by statute or by legislative, judicial, or administrative action by the state, a municipality or other political subdivision of the state, or a governmental instrumentality of the state;

(3) a contractor to the state, a municipality or other political subdivision of the state, or a governmental instrumentality of the state, or an officer or employee of the contractor;

(4) an officer or a member of the state's organized militia on active state service under AS 26.05.070 ;

(5) an officer or employee of another state; and

(6) a volunteer authorized by the state, a municipality or other political subdivision of the state, or a federal agency to engage in a civil defense activity.



Sec. 26.20.145. - Immunity of owners of public shelters.

A person owning or controlling real estate who voluntarily and without compensation permits the designation or use of the whole or part of the real estate for the purpose of sheltering persons during an actual or practice attack or homeland security or civil defense emergency or practice drill shall, together with the person's successors in interest, be immune from suit for negligence arising out of the construction or maintenance of the property causing the death of, or injury to, any person using the shelter during an actual or practice attack or homeland security or civil defense emergency or practice drill.



Sec. 26.20.150. - Authority to accept services, gifts, grants, and loans.

(a) Whenever the federal government or an agency or officer of the federal government offers to the state services, equipment, supplies, materials, or funds by way of gift, grant, or loan, for the purpose of homeland security or civil defense, the department may accept the offer and receive the services, equipment, supplies, materials, or funds on behalf of the state, subject to the terms of the offer and the regulations, if any, of the agency making the offer.

(b) Whenever a person offers to the state services, equipment, supplies, materials, or funds by way of gift, grant, or loan, for purpose of homeland security or civil defense, the department may accept the offer and receive the services, equipment, supplies, materials, or funds on behalf of the state, subject to the terms of the offer.



Sec. 26.20.160. - 26.20.180 - l Loyalty oath of civil defense personnel; political activity prohibited; penalties. [Repealed, Sec. 22 ch 179 SLA 2004].

Repealed or Renumbered



Sec. 26.20.190. - Liberality of construction.

This chapter shall be construed liberally in order to carry out its purposes.



Sec. 26.20.195. - Federal regulation of homeland security.

The requirements of this chapter do not apply to facilities, aircraft, vessels, and other means and modes of transportation that are subject to federal homeland security requirements, including aviation security requirements at 49 C.F.R. Chapter XII Subchapter B, Part 1520, and Subchapter C, Parts 1540 - 1550, and maritime and land security requirements at 33 C.F.R. Chapter 1 Subchapter H, Parts 101 - 106, and 49 C.F.R. Chapter XII Subchapter D, Parts 1570 - 1572.



Sec. 26.20.200. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "attack" means the use of weapons, explosives, chemicals, biological or biochemical agents, or other instruments with the potential for major force or impact, with apparent intent to inflict widespread or severe injury to persons or property;

(2) "civil defense" means the protection and defense of the civilian population by the organized efforts of the residents of the state other than those in the military service, and includes without limitation, fire fighting, policing, rescue, air raid warning, security, communications, medical service, vaccination and other actions to protect public health, transportation, evacuation of persons, welfare aid, guard duty, anti-espionage and anti-sabotage service, construction of temporary housing and bomb proof shelters, any other service necessary for the protection of and aid to the public not normally furnished by the military services, and training, preparation, travel, and other activities necessary for the provision of the services described in this paragraph;

(3) "department" means the Department of Military and Veterans' Affairs;

(4) "homeland security" means the detection, prevention, preemption, and deterrence of, protection from, and response to attacks targeted at territory, population, or infrastructure in this state;

(5) "political subdivision" means

(A) a municipality; or

(B) another unit of local government;

(6) "private agency" means a for-profit or nonprofit corporation, unincorporated village, association, or other group or entity operating in the state.






Chapter 26.23. - DISASTERS

Article 01 - ALASKA DISASTER ACT

Sec. 26.23.010. - Purposes.

The purposes of this chapter are to

(1) reduce the vulnerability of people and communities of this state to damage, injury, and loss of life and property resulting from a disaster;

(2) prepare for the prompt and efficient rescue, care, and treatment of persons victimized or threatened by a disaster;

(3) provide a setting conducive to the rapid and orderly start of rehabilitation of persons and restoration of property affected by a disaster;

(4) clarify and strengthen the roles of the governor, state agencies, and local governments in prevention of, preparation for, response to and recovery from a disaster;

(5) authorize and provide for cooperation in disaster prevention, preparedness, response, and recovery;

(6) authorize and provide for the coordination of activities relating to disaster prevention, preparedness, response, and recovery by agencies and officers of the state, and similar state-local, inter-state, federal-state, and foreign activities in which the state and its political subdivisions may participate; and

(7) assist in the prevention of disasters caused or aggravated by inadequate planning for, and regulation of, public and private facilities and land use.



Sec. 26.23.020. - The governor and disaster emergencies.

(a) The governor is responsible for meeting the dangers presented by disasters to the state and its people.

(b) The governor may issue orders, proclamations, and regulations necessary to carry out the purposes of this chapter, and amend or rescind them. These orders, proclamations, and regulations have the force of law.

(c) If the governor finds that a disaster has occurred or that a disaster is imminent or threatened, the governor shall, by proclamation, declare a condition of disaster emergency. The disaster emergency remains in effect until the governor finds that the danger has passed or the disaster has been dealt with so that the emergency no longer exists. The governor may terminate the disaster emergency by proclamation. A proclamation of disaster emergency may not remain in effect longer than 30 days unless extended by the legislature by a concurrent resolution. The proclamation must indicate the nature of the disaster, the area threatened or affected, and the conditions that have brought it about or that make possible the termination of the disaster emergency. A proclamation to declare a condition of disaster emergency must also state whether the governor proposes to expend state funds to respond to the disaster under (i) or (j) of this section.

(d) An order or proclamation issued under AS 26.23.010 - 26.23.220 shall be disseminated promptly by means calculated to bring its contents to the attention of the general public and, unless prevented or impeded by circumstances attendant upon the disaster, promptly filed with the Alaska division of homeland security and emergency management, the lieutenant governor, and the municipal clerk in the area to which it applies.

(e) A proclamation of a disaster emergency activates the disaster response and recovery aspects of the state, local, and interjurisdictional disaster emergency plans applicable to the political subdivisions or areas in question, and constitutes authority for the deployment and use of any force to which the plan or plans apply and for use or distribution of any supplies, equipment, materials, and facilities assembled, stockpiled, or arranged to be made available under AS 26.23.010 - 26.23.220 or any other provision of law relating to disaster emergency response.

(f) During the effective period of a disaster emergency, the governor is commander in chief of the organized and unorganized militia and of all other forces available for emergency duty. The governor may delegate or assign command authority by appropriate orders or regulations.

(g) In addition to any other powers conferred upon the governor by law, the governor may, under AS 26.23.010 - 26.23.220,

(1) suspend the provisions of any regulatory statute prescribing procedures for the conduct of state business, or the orders or regulations of any state agency, if compliance with the provisions of the statute, order, or regulation would prevent, or substantially impede or delay, action necessary to cope with the disaster emergency;

(2) use all available resources of the state government and of each political subdivision of the state as reasonably necessary to cope with the disaster emergency;

(3) transfer personnel or alter the functions of state departments and agencies or units of them for the purpose of performing or facilitating the performance of disaster emergency services;

(4) subject to any applicable requirements for compensation under AS 26.23.160, commandeer or utilize any private property, except for all news media other than as specifically provided for in AS 26.23.010 - 26.23.220, if the governor considers this necessary to cope with the disaster emergency;

(5) direct and compel the relocation of all or part of the population from any stricken or threatened area in the state if the governor considers relocation necessary for the preservation of life or for other disaster mitigation purpose;

(6) prescribe routes, modes of transportation, and destinations in connection with necessary relocation;

(7) control ingress to and egress from a disaster area, the movement of persons within the area, and the occupancy of premises in it;

(8) suspend or limit the sale, dispensing, or transportation of alcoholic beverages, explosives, and combustibles;

(9) make provisions for the availability and use of temporary emergency housing;

(10) allocate or redistribute food, water, fuel, clothing, medicine, or supplies; and

(11) use money from the oil and hazardous substance release response account in the oil and hazardous substance release prevention and response fund, established by AS 46.08.010 , to respond to a declared disaster emergency related to an oil or hazardous substance discharge.

(h) The governor may expend during a fiscal year not more than $500,000 of state funds per incident to prevent, minimize, or respond to the effects of an incident that may occur or occurs in the state and that, in the determination of the governor, poses a direct and imminent threat of sufficient magnitude and severity to justify state action. Before expending funds under this subsection to respond to an incident, the governor shall provide a financing plan to cope with the incident to the legislature in the same manner prescribed for disaster emergencies under AS 26.23.025 (a).

(i) If the governor declares a condition of disaster emergency, the governor may expend during a fiscal year not more than $1,000,000 of state funds per disaster declaration, including the assets of the disaster relief fund, to

(1) save lives, protect property and public health and safety, or lessen or avert the threat of the disaster that poses a direct and imminent threat of sufficient severity and magnitude to justify state action;

(2) implement provisions of law relating to disaster relief to cope with the disaster;

(3) alleviate the effects of the disaster by making grants or loans to persons or political subdivisions on terms the governor considers appropriate or by other means the governor considers appropriate.

(j) If the disaster described in the governor's proclamation to declare a condition of disaster emergency is a fire, the governor may expend state funds as necessary to save lives or protect property and public health and safety.

(k) The governor may expend more than $500,000 of state funds to cope with an incident under (h) of this section or more than $1,000,000 of state funds to cope with a disaster under (i) of this section under the following circumstances:

(1) if the legislature is in session, the legislature approves a financing plan to cope with the incident or disaster that identifies the amount in excess of the expenditure limits that is to be expended from state funds; or

(2) if the legislature is not in session, either

(A) the governor convenes a special session of the legislature within five days after declaring the condition of disaster emergency or within five days after providing a financing plan to cope with an incident to the legislature and the legislature convenes in special session and approves a financing plan to cope with the incident or disaster that identifies the amount in excess of the expenditure limits that is to be expended from state funds; or

(B) the presiding officers of both the house of representatives and the senate agree that a special session should not be convened and so advise the governor in writing.



Sec. 26.23.025. - The legislature and disaster emergencies.

(a) When the governor declares a condition of disaster emergency under AS 26.23.020 (c), concurrently with the issuance of the proclamation, the governor shall prepare and deliver to the presiding officers of the legislature and to the persons who chair the finance committees in each house of the legislature a financing plan describing the amount by fund source of money, including the amount of state match for federal funds, that the governor proposes to use to cope with the disaster, the estimated total expenditures necessary to cope with the disaster, and the estimated time frame necessary to cope with the disaster.

(b) Notwithstanding any other provision of this chapter, if the declaration of a disaster emergency occurs while the legislature is in session or if a special session is held, actions taken by the governor under this chapter after the close of the session that are not ratified by law adopted during that session are void.

(c) The legislature may terminate a disaster emergency at any time by law.



Sec. 26.23.030. - Creation of the Alaska division of emergency services. [Repealed, Sec. 22 ch 179 SLA 2004].

Repealed or Renumbered



Sec. 26.23.040. - Homeland security duties of the Alaska division of homeland security and emergency management.

(a) The Alaska division of homeland security and emergency management shall prepare and maintain a state emergency plan and keep it current. The plan may include provisions for

(1) prevention and minimization of injury and damage caused by disasters;

(2) prompt and effective response to disasters;

(3) emergency relief;

(4) identification of geographical areas, municipalities, cities or villages especially vulnerable to a disaster;

(5) recommendations for

(A) zoning, building, and other land use controls;

(B) safety measures for securing mobile homes or other nonpermanent or semi-permanent structures; and

(C) other preventive and preparedness measures designed to eliminate or reduce disasters or their impact;

(6) assistance to local officials in designing local emergency action plans;

(7) authorization and procedures for the construction of temporary works designed to protect against or mitigate danger, damage, or loss from a disaster;

(8) organization of manpower and chains of command;

(9) coordination of federal, state, and local disaster activities;

(10) coordination of the state emergency plan with the disaster plans of the federal government; and

(11) other matters necessary to carry out the purposes of this chapter.

(b) The Alaska division of homeland security and emergency management shall play an integral part in the development and revision of local and interjurisdictional disaster plans prepared under AS 26.23.060 . To this end, it may employ or otherwise secure the services of professional and technical personnel capable of providing expert assistance to political subdivisions, their disaster agencies, and representatives of interjurisdictional disaster planning and service areas. These personnel shall consult with political subdivisions and agencies on a regular basis and shall make field examinations of the areas, circumstances, and conditions to which particular local and interjurisdictional disaster plans are intended to apply and may suggest or require revisions.

(c) In preparing and maintaining the state emergency plan, the Alaska division of homeland security and emergency management shall seek the advice and assistance of local government, business, labor, industry, agriculture, civic and volunteer organizations and community leaders. In advising local and interjurisdictional disaster planners, the office shall encourage them also to seek advice from these sources.

(d) The state emergency plan or any part of it may be incorporated in regulations or orders of the Alaska division of homeland security and emergency management. Regulations and orders of the Alaska division of homeland security and emergency management have the force and effect of law.

(e) The Alaska division of homeland security and emergency management shall

(1) determine requirements of the state and its political subdivisions for food, clothing, and other necessities in the event of a disaster emergency;

(2) procure and pre-position supplies, medicines, materials, and equipment;

(3) adopt standards and requirements for local and interjurisdictional disaster plans;

(4) periodically review local and interjurisdictional disaster plans;

(5) establish and operate, or assist political subdivisions, their disaster agencies, and representatives of interjurisdictional disaster planning and service areas to establish and operate, training programs;

(6) plan and make arrangements for the availability and use of any private facilities, services, and property and, if necessary and if in fact used, provide for payment for use under terms and conditions agreed upon by the parties;

(7) establish a register of persons with types of training and skills important in disaster prevention, preparedness, response, and recovery;

(8) prepare, for issuance by the governor, orders, proclamations, and regulations as necessary or appropriate in coping with disasters;

(9) cooperate with the federal government and any public or private agency or entity in achieving any purpose of this chapter and in implementing programs for disaster prevention, preparedness, response and recovery;

(10) develop and carry out procedures and policies to effectively employ disaster relief funds made available by the governor's authority or by special legislative action; these procedures shall include application and documentation by disaster victims or applicants, review, verification and funding approval, and processing of appeals;

(11) do other things necessary or proper for the implementation of this chapter;

(12) to the extent that money is available from an appropriation for the purposes of this paragraph,

(A) award grants for the purpose of forming local emergency planning committees under AS 26.23.073 ;

(B) in order to comply with 49 U.S.C. Appx. 1815(a)(3), make funds available to local emergency planning committees for developing and maintaining emergency plans under AS 26.23.073 and 26.23.075;

(C) make funds available to local emergency planning committees to implement 42 U.S.C. 11022(e) and 42 U.S.C. 11044; and

(D) award grants for training local emergency planning committees and for training and equipping the emergency response organizations identified in the local plans that execute the plans developed by the committees under AS 26.23.073 and 26.23.075.

(f) To the extent that the plan prepared under this section relates to action required to avert human injury or other damage from a release of a hazardous substance, the plan must be substantially equivalent in relevant respect to the local emergency plans prepared under AS 26.23.073 and 26.23.075 and the state and regional master plans prepared by the Department of Environmental Conservation under AS 46.04.200 - 46.04.210. The plan must use an incident command system comparable to the system used in those plans and must be reviewed by the Alaska State Emergency Response Commission under AS 26.23.077 .

(g) The Alaska division of homeland security and emergency management has the additional powers and duties set out in AS 26.20.025 .



Sec. 26.23.045. - Response corps; depots.

(a) The department may establish a response corps. The corps consists of volunteers who register with the department and agree to be trained in techniques for emergency and disaster response and to be available on short notice to carry out responsibilities of the corps under an applicable incident command system. Members of the corps are entitled to per diem and expenses as determined by the department for training and for days spent in service to the state.

(b) The department may maintain emergency response depots in areas of the state identified for that purpose in the state emergency plan developed under AS 26.23.040 . The depots shall be equipped in a manner that enables prompt response to emergencies and disasters.



Sec. 26.23.050. - Financing.

(a) It is the intent of the legislature, and declared to be the policy of the state, that funds to meet disaster emergencies will always be available.

(b) Whenever, and to the extent that, money is needed to cope with a disaster, the first recourse shall be to money regularly appropriated to state and local agencies. The second recourse shall be to money available in the disaster relief fund or, for oil or hazardous substances discharges, the oil and hazardous substance release prevention and response fund, as the governor determines appropriate. If money available from these sources is insufficient, and if the governor finds that other sources of money to cope with the disaster are not available or are insufficient, the governor may, notwithstanding the limitations imposed by AS 37.07.080 (e),

(1) transfer and spend money appropriated for other purposes; or

(2) borrow money for a term not to exceed two years.

(c) Nothing in this section limits the governor's authority to apply for, receive, administer, and spend grants, gifts, or payments from any source, to aid in disaster prevention, preparedness, response, or recovery.



Sec. 26.23.060. - Local and interjurisdictional disaster services.

(a) Each political subdivision in the state is within the jurisdiction of, and shall be served by, the Alaska division of homeland security and emergency management.

(b) Each political subdivision is responsible for disaster preparedness and coordination of response

(1) by itself;

(2) in conjunction with other political subdivisions by establishing an interjurisdictional planning and service area under AS 26.23.070 ; or

(3) in conjunction with the Alaska division of homeland security and emergency management.

(c) Each political subdivision that has not established the ability to mitigate, prepare for, respond to, and recover from disasters shall designate, and provide to the Alaska division of homeland security and emergency management the name of, a liaison officer to facilitate the cooperation and protection of that political subdivision in the work of disaster prevention, preparedness, response, and recovery.

(d) The principal executive officer of each political subdivision in the state shall notify the Alaska division of homeland security and emergency management of the manner in which the political subdivision is providing or securing disaster planning and intends to provide or secure emergency services, identify the person who heads the agency from which the services are or will be obtained, and furnish additional information relating to the services as the Alaska division of homeland security and emergency management requires.

(e) Each political subdivision shall ensure that a written local or interjurisdictional disaster emergency plan for its area is prepared, maintained, and distributed to all appropriate officials. The disaster emergency plan must include a clear and complete statement of the emergency responsibilities of all local agencies and officials.

(f) [Repealed, Sec. 28 ch 32 SLA 1994].

(g) To the extent that a plan prepared under this section relates to action required to avert human injury or other damage from a release of a hazardous substance, the plan must be substantially equivalent in relevant respects, including the use of a comparable incident command system, to the local emergency plans prepared under AS 26.23.073 and 26.23.075 and the state and regional master plans prepared by the Department of Environmental Conservation under AS 46.04.200 - 46.04.210. The plan must use an incident command system comparable to the system used in those plans and must be reviewed by the Alaska State Emergency Response Commission under AS 26.23.077 .

(h) Notwithstanding the definition of "political subdivision" in AS 26.23.900, this section does not empower a political subdivision to perform responsibilities that it is not otherwise empowered to perform. In this section, "political subdivision" includes only a political subdivision that is otherwise empowered to perform the responsibilities assigned under this section.



Sec. 26.23.070. - Establishment of interjurisdictional disaster planning and service areas.

(a) If the governor finds that two or more adjoining political subdivisions would be better served by an interjurisdictional arrangement than by maintaining separate disaster agencies and services, the governor may designate by order an interjurisdictional area adequate to plan for, prevent, or respond to a disaster in that area, and direct steps to be taken as necessary, including the creation of an interjurisdictional relationship, a joint disaster emergency plan, mutual aid, or an area organization for emergency planning and services. A finding by the governor under this subsection must be based on one or more factors related to the difficulty of maintaining an efficient and effective disaster prevention, preparedness, response, and recovery system without an interjurisdictional relationship, such as

(1) small or sparse population;

(2) limitations on public financial resources severe enough to make maintenance of a separate disaster agency and services unreasonably burdensome;

(3) unusual vulnerability to disaster as evidenced by a past history of disasters, topographical features, drainage characteristics, disaster potential, and presence of disaster-prone facilities or operations;

(4) the interrelated character of the political subdivisions in an area; or

(5) other relevant conditions or circumstances.

(b) If the governor finds that a vulnerable area lies only partly within the state and includes territory in a foreign jurisdiction, and that it would be desirable to establish an international relationship, mutual aid, or an area organization for disaster, the governor shall take steps to that end as desirable. If this action is taken with jurisdictions that have enacted the Emergency Management Assistance Compact substantially as contained in AS 26.23.136 , any resulting agreement may be considered a supplementary agreement under Article VII of that compact.

(c) If a jurisdiction with which the governor proposes to cooperate under (b) of this section has not enacted the Emergency Management Assistance Compact, the governor may negotiate a special agreement with that jurisdiction.

(d) To the extent that a plan prepared under this section relates to action required to avert human injury or other damage from a release of a hazardous substance, the plan must be substantially equivalent in relevant respect to the local emergency plans prepared under AS 26.23.073 and 26.23.075 and the state and regional master plans prepared by the Department of Environmental Conservation under AS 46.04.200 - 46.04.210. The plan must use an incident command system comparable to the system used in those plans and must be reviewed by the Alaska State Emergency Response Commission under AS 26.23.077 .



Sec. 26.23.071. - Alaska State Emergency Response Commission.

(a) The Alaska State Emergency Response Commission is established in the Department of Military and Veterans' Affairs.

(b) The commission consists of the commissioners of commerce, community, and economic development, environmental conservation, fish and game, health and social services, labor and workforce development, natural resources, public safety, and transportation and public facilities, or the designees of the commissioners, the adjutant general of the Department of Military and Veterans' Affairs or a designee, and seven members of the public appointed by the governor, two of whom must be members of a local emergency planning committee for an emergency planning district that is predominantly rural in character and two of whom must be members of a local emergency planning committee for an emergency planning district that is predominantly urban in character. Two of the other three members of the public who are appointed to the commission must be members of the governing body of, or the mayor of, a political subdivision that has a local emergency planning committee or a person who, in the opinion of the governor, is otherwise appropriate to represent the political subdivision. The United States Department of Defense - Alaska Command, the Federal Emergency Management Agency, the United States Environmental Protection Agency, and the United States Coast Guard may each appoint a representative to serve on the commission in an ex-officio, nonvoting capacity. To the extent practicable, the commission must include members with expertise in the emergency response field.

(c) The adjutant general of the Department of Military and Veterans' Affairs, or the adjutant general's designee, and the commissioner of environmental conservation, or the commissioner's designee, shall co-chair the commission. The Department of Military and Veterans' Affairs shall provide staff support to the commission.

(d) Members of the commission other than those from the designated state departments serve at the pleasure of the governor for staggered terms of three years. Members of the commission serve without compensation but are entitled to per diem and travel expenses authorized for members of boards and commissions under AS 39.20.180 .

(e) The commission shall

(1) serve as the state emergency response commission required under 42 U.S.C. 11001 - 11005;

(2) facilitate the preparation and implementation of all emergency plans prepared by state agencies under other authorities; the statewide, interjurisdictional, and local plans prepared under this chapter; and the state and regional plans prepared under AS 46.04.200 - 46.04.210;

(3) review the plans described in (2) of this subsection according to the criteria established in AS 26.23.077 ;

(4) designate, and revise as necessary, the boundaries of emergency planning districts under AS 26.23.073 ;

(5) establish a local emergency planning committee under AS 26.23.073(d) for each emergency planning district;

(6) supervise and coordinate the activities of local emergency planning committees;

(7) establish procedures for receiving and processing requests from the public for information under 42 U.S.C. 11044, including tier II information under 42 U.S.C. 11022; procedures established under this paragraph shall designate the Department of Environmental Conservation as the state agency to receive and process these requests on behalf of the commission;

(8) review reports about responses to disaster emergencies and make recommendations to the appropriate parties involved in the response concerning improved prevention and preparedness;

(9) perform other coordinating, advisory, or planning tasks related to emergency planning and preparedness for all types of hazards, community right-to-know reporting, toxic chemical release reporting, or management of hazardous substances;

(10) recommend procedures to integrate, as appropriate, hazardous substance response planning under 42 U.S.C. 11001 - 11005, federal contingency planning under 33 U.S.C. 1321 and other federal laws applicable to hazardous substance discharges, and state, regional, and local planning under this chapter and AS 46.04.200 - 46.04.210;

(11) to the extent consistent with the constitution and law of the state, perform all other functions prescribed for state emergency response commissions under 42 U.S.C. 11001 - 11005; and

(12) adopt regulations necessary to carry out the purposes of AS 26.23.071 - 26.23.077 and 42 U.S.C. 11001 - 11005.



Sec. 26.23.073. - Emergency planning districts and committees.

(a) The commission shall set the boundaries of local emergency planning districts. The commission shall set the boundaries of a district so that they are coextensive with the boundaries of a single political subdivision except when it would be more appropriate, based on findings of the commission, for the district to include more than one political subdivision or some area that is not contained within a political subdivision. Before the commission sets the boundaries for a district under this subsection so that it includes more than one political subdivision or some area that is not within a political subdivision, the commission shall consult the emergency response organizations and the political subdivisions in the proposed district.

(b) If, after the commission sets boundaries for districts under (a) of this section, there remain areas of the state that are not included in any district, those areas constitute a local emergency planning district.

(c) If the commission sets boundaries for a district under this section that includes more than one political subdivision, the commission shall recommend to the governor the designation of an interjurisdictional disaster planning and service area under AS 26.23.070 whose boundaries are coextensive with the boundaries of the local emergency planning district established under this section.

(d) The commission shall appoint the members of a local emergency planning committee for each emergency planning district established under (a) and (b) of this section. In making appointments for a district that contains only one political subdivision, the commission shall follow the recommendations of the political subdivision if those recommendations would constitute a committee that meets the requirements of this subsection. In making appointments for a district that contains more than one political subdivision, the commission shall consider the recommendations of each political subdivision and follow the recommendations to the extent that the political subdivisions are in agreement and their recommendations would constitute a committee that meets the requirements of this subsection. To the extent required under regulations that may be adopted by the commission, the political subdivisions in a district that includes more than one political subdivision shall follow a process under which they develop coordinated recommendations to submit to the commission under this subsection. In making appointments for a district that includes some area that is not contained within a political subdivision, the commission shall consider the recommendations of emergency response organizations in the district. In making appointments for the district formed under (b) of this section, the commission shall attempt to achieve equitable geographical representation on the committee. Except as provided in (e) of this section, each committee must include, at a minimum, representatives of each of the following seven categories:

(1) elected local officials;

(2) law enforcement, civil defense, fire fighting, first aid, health, local environmental, hospital, and transportation personnel;

(3) broadcast or print media;

(4) community groups;

(5) owners and operators of facilities subject to the requirements of 42 U.S.C. 11001 - 11005;

(6) representatives of a local or interjurisdictional disaster planning and service area if one has been established that includes part of the district; and

(7) members of the public that are not described in (1) - (6) of this subsection.

(e) If advertisement and the commission's own initiative do not result in the acceptance of appointment to a committee by at least one person from a category under (d)(1) - (7) of this section, the requirement of (d) of this section that there be representation of that category on that committee is suspended until sufficient willing appointees become available.

(f) A person may request the commission to change the membership of a local emergency planning committee.

(g) Each local emergency planning committee shall

(1) establish procedures for receiving and processing requests from the public for information under 42 U.S.C. 11044, including tier II information under 42 U.S.C. 11022;

(2) appoint a chair and establish rules by which the committee shall function, including provisions for public notification of committee activities, public advertising of positions available on the committee, public meetings to discuss the emergency plan, public comments, response to the comments by the committee, distribution of the emergency plan, and designation of an official to serve as coordinator for information;

(3) prepare and periodically review an emergency plan in accordance with 42 U.S.C. 11003(a) in a manner that includes coordination with the political subdivisions covered by the plan;

(4) evaluate the need for resources necessary to develop, implement, and exercise the emergency plan, and submit recommendations to the political subdivisions in the emergency planning district with respect to the resources that may be required and the means for providing the resources;

(5) to the extent consistent with the constitution and law of the state, perform all other functions prescribed for emergency planning committees in 42 U.S.C. 11001 - 11005;

(6) to the extent considered advisable by the committee, make recommendations to political subdivisions, representatives of interjurisdictional disaster planning and service areas, and state agencies about the preparation of local, state, and interjurisdictional plans; and

(7) serve as an advisory committee to the political subdivisions within the emergency planning district or the interjurisdictional planning and service area established under AS 26.23.070 with respect to emergency planning, training, and response.

(h) A state agency represented on the commission shall, upon request, provide technical assistance to a local emergency planning committee in the performance of its duties under this section.



Sec. 26.23.075. - Emergency plans.

(a) An emergency plan prepared under AS 26.23.073 must include

(1) identification of facilities subject to the requirements of 42 U.S.C. 11001 - 11005 that are within the emergency planning district, identification of routes likely to be used for the transportation of substances on the list of extremely hazardous substances referred to in 42 U.S.C. 11002(a), and identification of additional facilities contributing or subjected to additional risk due to their proximity to facilities subject to the requirements of 42 U.S.C. 11001 - 11005 such as hospitals or natural gas facilities;

(2) methods and procedures to be followed by facility owners and operators and local emergency and medical personnel to respond to a release of hazardous substances or a release of substances on the list of extremely hazardous substances referred to in 42 U.S.C. 11002(a);

(3) designation of an emergency coordinator, as required under AS 26.23.060(d), and facility emergency coordinators, who shall make determinations necessary to implement the emergency plan;

(4) procedures providing reliable, effective, and timely notification by the facility emergency coordinators to persons designated in the emergency plan, and to the public, that a release has occurred, consistent with the emergency notification requirements of 42 U.S.C. 11004;

(5) methods for determining the occurrence of a release and the area or population likely to be affected by that release;

(6) a description of emergency equipment and facilities in the community and at each facility in the community subject to the requirements of 42 U.S.C. 11001 - 11005, and an identification of the persons responsible for the equipment and facilities;

(7) evacuation plans, including provisions for a precautionary evacuation and alternative traffic routes;

(8) training programs, including schedules for training of local emergency response and medical personnel; and

(9) methods and schedules for exercising the emergency plan.

(b) An emergency plan prepared under AS 26.23.073 may include descriptions, procedures, and programs related to disasters other than those caused by releases of hazardous substances.

(c) Each emergency plan prepared under AS 26.23.073 must incorporate within it an incident command system. The incident command system must be substantially equivalent in relevant respects to the incident command systems established under AS 46.04.200 - 46.04.210 and meet the requirements of AS 26.23.077 .



Sec. 26.23.077. - Plan review; incident command systems.

(a) The commission shall review and make recommendations about local, interjurisdictional, regional, and state emergency plans, including plans prepared under this chapter and AS 46.04.200 - 46.04.210 and all emergency plans prepared by state agencies under other authorities.

(b) When making recommendations about a plan, the commission shall suggest changes that ensure that the plan includes an incident command system that describes the respective roles of affected persons and agencies in a clear and specific manner and that the respective roles of state agencies are consistent with their statutory duties. The commission shall also suggest changes that ensure that the plans are well-integrated with related plans.

(c) To the extent consistent with other law, an incident command system recommended under this section or included in a plan reviewed under this section must provide that the Department of Military and Veterans' Affairs has a major role in mobilization of personnel and resources, communications, transportation planning, and other logistics involved in a state response to a disaster or other emergency.



Sec. 26.23.080. - Federal disaster loans to political subdivisions.

Whenever, at the request of the governor, the President has declared a major disaster to exist in this state, the governor may

(1) upon the governor's determination that a political subdivision of the state will suffer a substantial loss of tax and other revenue from the disaster and has demonstrated a need for financial assistance to perform its governmental functions, apply to the federal government, on behalf of the political subdivision, for a loan; the governor may receive and disburse the proceeds of any approved loan to any applicant political subdivision;

(2) determine the amount needed by any applicant political subdivision to restore or resume its governmental functions, and to certify the amount to the federal government;

(3) recommend to the federal government, based upon review by the governor, the cancellation of all or any part of repayment when, for the first three full fiscal years following the major disaster, the revenue of the political subdivision is insufficient to meet its operating expenses, including additional disaster-related expenses of a municipal operation character.



Sec. 26.23.090. - Grants to disaster victims.

(a) Whenever the President, at the request of the governor, has declared a major disaster to exist in this state, the governor may

(1) upon the governor's determination that financial assistance is essential to meet disaster-related necessary expenses or serious needs of individuals or families adversely affected by a major disaster that cannot be otherwise adequately met from other means of assistance, accept a grant by the federal government to fund that financial assistance, subject to the terms and conditions that may be imposed upon the grant;

(2) enter into an agreement with the federal government, or any officer or agency of it, pledging the state to participate in the funding of the financial assistance authorized in (1) of this subsection, in an amount not to exceed 25 percent of the assistance and, if state funds are not otherwise available to the governor, to accept an advance of the state's share from the federal government to be repaid when the state is able to do so.

(b) The governor is authorized to make financial grants to an individual or family to meet disaster-related necessary expenses or serious needs of individuals or families adversely affected by the disaster that cannot otherwise adequately be met from other means of assistance. The governor may make a grant to an individual and family under this subsection as follows:

(1) when the President declares a major disaster, the governor may make a grant of an amount whose total of federal and state shares does not exceed the maximum amount authorized by 42 U.S.C. 5178(f) for grants payable to individuals and families;

(2) when the President does not declare a major disaster but the governor declares a disaster emergency, the governor may make a grant of an amount not to exceed $5,000.

(c) [Repealed, Sec. 18 ch 178 SLA 1990].



Sec. 26.23.100. - Temporary housing.

(a) Whenever the governor has proclaimed a disaster emergency, or the President, at the request of the governor, has declared an emergency or a major disaster to exist in this state, the governor may

(1) purchase, lease, or make other arrangements with any agency of the United States or state for temporary housing units to be occupied by disaster victims and to make those units available to any political subdivision of the state;

(2) assist any political subdivision of this state that is the location of temporary housing for disaster victims to acquire sites necessary for the temporary housing and do all things necessary to prepare the site to receive and use temporary housing units by

(A) advancing or lending funds available to the governor from an appropriation made by the legislature or from any other source;

(B) passing through funds made available by any agency, public or private; or

(C) becoming a copartner with a political subdivision for the execution and performance of any temporary housing for disaster-victim projects and, for those purposes, pledging the credit of the state on terms considered appropriate, having due regard for current debt transactions of the state;

(3) under whatever relevant regulations the governor may adopt, temporarily suspend or modify, for not more than 60 days, any public health, safety, zoning, transportation, or other requirement of law or regulation of the state, when by proclamation, the governor declares a suspension or modification essential to provide temporary housing for disaster victims.

(b) A political subdivision of this state may acquire, temporarily or permanently, by purchase, lease, or otherwise, sites required for installation of temporary housing units for disaster victims, and to enter into whatever arrangements, including purchase of temporary housing units and payment of transportation charges, that are necessary to prepare or equip those sites to receive and use the housing units.



Sec. 26.23.110. - Debris and wreckage removal in disaster emergency or major disaster.

(a) When the governor has declared a disaster emergency, or the President, at the request of the governor, has declared a major disaster or emergency to exist in this state, the governor may

(1) through the use of state agencies, clear from publicly or privately owned land or water, debris and wreckage that may threaten public health, safety, or property;

(2) apply for and accept funds from the federal government and use those funds to make grants to a political subdivision for the purpose of removing debris or wreckage from publicly or privately owned land or water.

(b) Authority under (a)(1) of this section may not be exercised unless the affected political subdivision, corporation, organization, or individual unconditionally authorizes the removal of the debris or wreckage from public and private property and, in the case of removal of debris or wreckage from private property, first agrees to indemnify the state government against claims arising from the removal.



Sec. 26.23.120. - 26.23.130 - l Interstate Civil Defense and Disaster Compact entered into; compact terms. [Repealed, Sec. 5 ch 55 SLA 2002].

Repealed or Renumbered



Sec. 26.23.135. - Emergency Management Assistance Compact enacted and entered into.

The Emergency Management Assistance Compact is hereby enacted into law and entered into with all jurisdictions legally joining in it in a form substantially as contained in AS 26.23.136 .



Sec. 26.23.136. - Compact terms.

The terms and provisions of the compact referred to in AS 26.23.135 are as follows:

EMERGENCY MANAGEMENT ASSISTANCE COMPACT

ARTICLE I

PURPOSES; DEFINITIONS

This compact is made and entered into by and between the participating member states that enact this compact, which are called party states. For the purposes of this agreement, "states" means the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all United States territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is declared by the governor of the affected state or states, whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages, community disorders, insurgency, or enemy attack.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

ARTICLE II

GENERAL IMPLEMENTATION

Each party state entering into this compact recognizes many emergencies transcend political jurisdiction boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies that require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources that they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the federal government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state is the underlying principle on which all articles of this compact are understood.

On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management is responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

ARTICLE III

PARTY STATE RESPONSIBILITIES

(a) It is the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall

(1) review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack;

(2) review party states' individual emergency plans and develop a plan that will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency;

(3) develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans;

(4) assist in warning communities adjacent to or crossing the state boundaries;

(5) protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material;

(6) inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness; and

(7) provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the responsibilities listed in (1) - (6) of this subsection.

(b) The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 30 days of the verbal request. Requests shall provide the following information:

(1) a description of the emergency service function for which assistance is needed, such as, but not limited to, fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue;

(2) the amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed; and

(3) the specific place and time for staging of the assisting party's response and a point of contact at that location.

(c) There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States government, with free exchange of information, plans, and resource records relating to emergency capabilities.

ARTICLE IV

LIMITATIONS

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms of the compact; however, it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers, except that of arrest unless specifically authorized by the receiving state; duties; rights; and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect, or loaned resources remain in the receiving state or states, whichever is longest.

ARTICLE V

LICENSES AND PERMITS

Notwithstanding any contrary provision of law, whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, the person is deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such a skill to meet a declared emergency or disaster, subject to the limitations and conditions as the governor of the requesting state may prescribe by proclamation or otherwise.

ARTICLE VI

LIABILITY

Officers or employees of a party state rendering aid in another state under this compact are considered agents of the requesting state for tort liability and immunity purposes; and a party state or its officers or employees rendering aid in another state in accordance with this compact is not liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection with the rendering of that aid. Good faith in this article does not include wilful misconduct, gross negligence, or recklessness.

ARTICLE VII

SUPPLEMENTARY AGREEMENTS

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party to the compact, this instrument contains elements of a broad base common to all states, and nothing contained in the compact precludes any state from entering into supplementary agreements with another state or affects any other agreements already in force between states. Supplementary agreements may comprehend, but are not limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

ARTICLE VIII

COMPENSATION

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case those members sustain injuries or are killed while rendering aid under this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

ARTICLE IX

REIMBURSEMENT

Any party state rendering aid in another state under this compact shall be reimbursed by the party state receiving the aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such a request; however, any aiding party state may assume in whole or in part the loss, damage, expense, or other cost, or may loan equipment or donate services to the receiving party state without charge or cost and, further, any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses are not reimbursable under this provision.

ARTICLE X

EVACUATION

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management or services directors of the various jurisdictions where any type of incident requiring evacuations might occur. The plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting the evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of the evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. The plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for the evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of the evacuees.

ARTICLE XI

IMPLEMENTATION

(a) This compact becomes operative immediately upon its enactment into law by any two states; after that, this compact becomes effective as to any other state upon its enactment by that state.

(b) Any party state may withdraw from this compact by enacting a statute repealing the compact, but the withdrawal does not take effect until 30 days after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. The action does not relieve the withdrawing state from obligations assumed under the compact before the effective date of withdrawal.

(c) Duly authenticated copies of this compact and of any supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States government.

ARTICLE XII

VALIDITY

This Act shall be construed to effectuate the purposes stated in Article I of this compact. If any provision of this compact is declared unconstitutional, or the applicability of the compact to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability of the compact to other persons and circumstances are not affected by the invalidity of any provision of the compact.

ARTICLE XIII

ADDITIONAL PROVISIONS

Nothing in this compact authorizes or permits the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under 18 U.S.C. 1385.



Sec. 26.23.140. - Local disaster emergencies.

(a) A local disaster emergency may be declared only by the principal executive officer of a political subdivision. It may not be continued or renewed for a period in excess of seven days, except by or with the consent of the governing board of the political subdivision. An order or proclamation declaring, continuing, or terminating a local disaster emergency shall be given prompt and general publicity, and shall be filed promptly with the Alaska division of homeland security and emergency management and the appropriate municipal clerk.

(b) The effect of a declaration of a local disaster emergency is to activate the response and recovery aspects of any and all applicable local or interjurisdictional disaster emergency plans, and to authorize the furnishing of aid and assistance under those plans.

(c) A representative of an interjurisdictional disaster planning and service area may not declare a local disaster emergency unless expressly authorized by the principal executive officer of each political subdivision in the emergency area.



Sec. 26.23.150. - Disaster prevention.

(a) In addition to disaster prevention measures as included in the state, local, and interjurisdictional disaster plans, the governor shall consider, on a continuing basis, steps that could be taken to prevent or reduce the harmful consequences of disasters. At the governor's direction, and under any other authority and competence they have, state agencies, including but not limited to those charged with responsibilities in connection with flood plain management, stream encroachment and flow regulation, weather modification, fire prevention and control, environmental quality, public works, land use and land use planning, and construction standards, shall make studies of disaster-prevention-related matters. The governor, from time to time, shall make recommendations to the legislature, local governments, and other appropriate public and private entities as may facilitate measures for the prevention or reduction of the harmful consequences of disasters.

(b) Appropriate departments, in conjunction with the Alaska division of homeland security and emergency management, shall keep land uses and location of structures and other facilities under continuing study, and identify areas that are particularly susceptible to severe land shifting, subsidence, flood, or other catastrophic occurrence. The studies under this subsection shall concentrate on means of reducing or avoiding the dangers caused by this occurrence or the consequences of it.

(c) If the Alaska division of homeland security and emergency management believes, on the basis of the studies or other competent evidence and after consultation with the appropriate local planning agencies, that an area is susceptible to a disaster of catastrophic proportions without adequate warning, that existing building standards and land use controls in that area are inadequate and could add substantially to the magnitude of the disaster, and that changes in zoning regulations, other land use regulations, or building requirements are essential in order to further the purposes of this section, it shall specify the essential changes to the governor.



Sec. 26.23.160. - Compensation.

(a) Personal services may not be compensated by the state or a political subdivision or agency of it, except in accordance with Alaska law or a local ordinance.

(b) Compensation for property shall be made only if the property was commandeered or otherwise used in coping with a disaster emergency, and its use or destruction was ordered by the governor or by a member of the disaster emergency forces of this state who is authorized by the Alaska division of homeland security and emergency management to issue such an order.

(c) A person claiming compensation for the use, damage, loss, or destruction of property occasioned by action taken under AS 26.23.010 - 26.23.220 shall file a claim for that compensation with the Alaska division of homeland security and emergency management in the form and manner required by the division.

(d) Unless the amount of compensation resulting from property damaged, lost, or destroyed is agreed upon between the claimant and the Alaska division of homeland security and emergency management, the amount of compensation shall be calculated in the same manner as compensation due for a taking of property under the condemnation laws of this state.



Sec. 26.23.170. - Communications.

(a) The Department of Military and Veterans' Affairs shall ascertain what means exist for rapid and efficient communications in times of disaster emergency. The department shall consider the desirability of supplementing these communications resources, or of integrating them into a comprehensive state or state-federal telecommunications network or other communication system or network. In studying the character and feasibility of any system or its several parts, the department shall evaluate the possibility of multi-purpose use of it or its parts for general state and local governmental purposes. The department shall make recommendations to the governor as appropriate.

(b) A statewide 911 coordinator is established within the Department of Military and Veterans' Affairs to coordinate and facilitate the implementation of 911 systems throughout the state. The 911 coordinator shall

(1) participate in efforts to set uniform statewide standards for automatic number identification and automatic location identification data transmission for telecommunications systems;

(2) make recommendations as necessary for implementation of basic and enhanced 911 service.



Sec. 26.23.180. - Mutual aid.

(a) Political subdivisions not participating in interjurisdictional arrangements under AS 26.23.010 - 26.23.220 nevertheless shall be encouraged and assisted by the Alaska division of homeland security and emergency management to conclude suitable arrangements for furnishing mutual aid in coping with disasters. The arrangements must include provision of aid by persons and units in public employment.

(b) In concurring with local disaster plans, the governor shall consider whether they contain adequate provisions for the rendering and receipt of mutual aid.

(c) It is a sufficient reason for the governor to require an interjurisdictional agreement or arrangement under AS 26.23.070 that the area involved and political subdivisions in it have available equipment, supplies, and forces necessary to provide mutual aid on a regional basis, and that the political subdivisions have not already made adequate provision for mutual aid; but in requiring an interjurisdictional arrangement in order to accomplish the purpose of this section, the governor need not require establishment and maintenance of an interjurisdictional disaster planning and service area or arrangement for any other disaster purposes.



Sec. 26.23.190. - Emergency powers.

(a) If entry is reasonably necessary to actually alleviate or prevent the disaster, all persons authorized to carry out emergency measures directed under the provisions of AS 26.23.010 - 26.23.220 shall be accorded free access to all public and private land and public buildings within the areas specified, and are authorized to enter them and to perform work and take measures that are appropriate without the consent of the owners of the land or buildings.

(b) [Repealed, Sec. 28 ch 32 SLA 1994].



Sec. 26.23.195. - Discharge response actions. [Repealed, Sec. 28 ch 32 SLA 1994].

Repealed or Renumbered



Sec. 26.23.200. - Limitations.

Nothing in AS 26.23.010 - 26.23.220

(1) interferes with or allows interference with the course or conduct of a labor dispute, except that actions otherwise authorized by AS 26.23.010 - 26.23.220 or other laws may be taken when necessary to forestall or mitigate imminent or existing danger to public health or safety;

(2) interferes with or allows interference with dissemination of news or comment on public affairs; but any communications facility or organization, including but not limited to radio and television stations, wire services, and newspapers, may be requested to transmit or print public service messages furnishing information or instructions in connection with a disaster emergency, in a manner that encroaches as little as possible upon the normal functions of the news media;

(3) affects the jurisdiction or responsibilities of police forces, fire-fighting forces, units of the armed forces of the United States, or of any personnel of them, when on active duty; but state, local, and interjurisdictional disaster emergency plans shall place reliance upon the forces available for performance of functions related to disaster emergencies; or

(4) limits, modifies, or abridges the authority of the governor to proclaim martial law, or exercise any other powers vested in the governor under the constitution, statutes, or common law of this state independent of, or in conjunction with, any provision of AS 26.23.010 - 26.23.220.



Sec. 26.23.210. - Relationship to homeland security and civil defense laws.

(a) In the event of a conflict between this chapter and AS 26.20, including in the event the governor declares a disaster under this chapter due to an attack or credible threat of imminent enemy or terrorist attack as described in AS 26.23.900 (2), the provisions of this chapter shall govern.

(b) The provisions of AS 26.20.140 , providing for immunity of government, employees, and other authorized persons in certain circumstances, apply when the entities or persons covered by AS 26.20.140 perform duties under AS 26.23.010 - 26.23.220, except as otherwise provided in AS 26.23.136 for entities or other persons providing assistance to the state under a compact in a form substantially as contained in AS 26.23.136 .



Sec. 26.23.215. - Relationship to other planning statutes. [Repealed, Sec. 28 ch 32 SLA 1994].

Repealed or Renumbered



Sec. 26.23.220. - Administration.

AS 26.23.010 - 26.23.220 shall be administered by the Department of Military and Veterans' Affairs, which is responsible to, and which may receive delegations of authority from, the governor.



Sec. 26.23.230. - [Renumbered as AS 26.23.900 ].

Repealed or Renumbered






Article 02 - DISASTER RELIEF FUND

Sec. 26.23.300. - Disaster relief fund.

(a) There is in the Office of the Governor a disaster relief fund. The Department of Revenue is custodian of the fund.

(b) Subject to the restrictions of AS 26.23.020 (h) - (k), the governor may expend the assets of the disaster relief fund for the following purposes:

(1) to implement provisions of law relating to disaster relief in the case of a disaster or an incident;

(2) to alleviate the effects of a disaster or an incident by making grants or loans to persons or political subdivisions on terms the governor considers appropriate or by other means the governor considers appropriate.

(c) [Repealed, Sec. 7 ch 4 SLA 2000].

(d) The governor shall present to the legislature an annual accounting of money expended from the disaster relief fund.

(e) The governor shall adopt regulations to carry out the provisions of this section.






Article 03 - FUEL EMERGENCY

Sec. 26.23.400. - Fuel emergency fund.

There is established in the Office of the Governor the fuel emergency fund. When the governor determines that a shortage of fuel is sufficiently severe to justify state assistance, the governor may make a grant from the fuel emergency fund to a political subdivision to purchase emergency supplies of fuel.






Article 04 - GENERAL PROVISIONS

Sec. 26.23.900. - Definitions.

In this chapter,

(1) "commission" means the Alaska State Emergency Response Commission;

(2) "disaster" means the occurrence or imminent threat of widespread or severe damage, injury, loss of life or property, or shortage of food, water, or fuel resulting from

(A) an incident such as storm, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, avalanche, snowstorm, prolonged extreme cold, drought, fire, flood, epidemic, explosion, or riot;

(B) the release of oil or a hazardous substance if the release requires prompt action to avert environmental danger or mitigate environmental damage;

(C) equipment failure if the failure is not a predictably frequent or recurring event or preventable by adequate equipment maintenance or operation;

(D) enemy or terrorist attack or a credible threat of imminent enemy or terrorist attack in or against the state that the adjutant general of the Department of Military and Veterans' Affairs or a designee of the adjutant general, in consultation with the commissioner of public safety or a designee of the commissioner of public safety, certifies to the governor has a high probability of occurring in the near future; the certification must meet the standards of AS 26.20.040 (c); in this subparagraph, "attack" has the meaning given under AS 26.20.200 ; or

(E) an outbreak of disease or a credible threat of an imminent outbreak of disease that the commissioner of health and social services or a designee of the commissioner of health and social services certifies to the governor has a high probability of occurring in the near future; the certification must be based on specific information received from a local, state, federal, or international agency, or another source that the commissioner or the designee determines is reliable;

(3) "disaster emergency" means the condition declared by proclamation of the governor or declared by the principal executive officer of a political subdivision to designate the imminence or occurrence of a disaster;

(4) [Repealed, Sec. 22 ch 179 SLA 2004].

(5) "hazardous substance" has the meaning given in AS 46.03.826 ;

(6) "major disaster" has the meaning given in 42 U.S.C. 5122;

(7) "political subdivision" means

(A) a municipality;

(B) an unincorporated village; or

(C) another unit of local government;

(8) "temporary housing" has the meaning given in the federal Disaster Relief Act as amended;

(9) "unorganized militia" means all persons comprising that component of the militia of the state, as described in AS 26.05.010 .









Chapter 26.25. - NATIONAL GUARD MUTUAL ASSISTANCE COMPACT

Sec. 26.25.010. - Entry into compact.

The National Guard Mutual Assistance Compact is enacted into law and entered into on behalf of the State of Alaska with all other states and jurisdictions legally joining in it in a form substantially as contained in AS 26.25.020 .



Sec. 26.25.020. - Terms and provisions of compact.

The terms and provisions of the compact referred to in AS 26.25.010 are as follows: Article I. Purposes.

The purposes of this Compact are to:

(1) provide for mutual aid among the party states in the utilization of the National Guard to cope with emergencies;

(2) permit and encourage a high degree of flexibility in the deployment of National Guard forces in the interest of efficiency;

(3) maximize the effectiveness of the National Guard in those situations that call for its utilization under this Compact; and

(4) provide protection for the rights of National Guard personnel when serving in other states on emergency duty. Article II. Entry Into Force and Withdrawal.

(a) This Compact shall enter into force when enacted into law by any two states. Thereafter, this Compact becomes effective as to any other state upon its enactment in that state.

(b) A party state may withdraw from this Compact by enacting a statute repealing it, but the withdrawal does not take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. Article III. Mutual Aid.

(a) In this Article:

(1) "emergency" means an occurrence or condition, temporary in nature, in which police and other public safety officials and locally available National Guard forces are, or may reasonably be expected to be, unable to cope with substantial and imminent danger to the public safety;

(2) "requesting state" means the state whose governor requests assistance in coping with an emergency;

(3) "responding state" means the state furnishing aid, or requested to furnish aid.

(b) Upon request of the governor of a party state for assistance in an emergency, the governor of a responding state has authority under this Compact to send outside the borders of the responding state and place under the temporary command of the appropriate National Guard or other military authorities of the requesting state all or any part of the National Guard forces of the responding state as the governor of the responding state considers necessary, and the exercise of the discretion of the governor of the responding state in this regard is conclusive.

(c) The governor of a party state may withhold the National Guard forces of that state from use outside the state and recall any forces or part or member of forces previously deployed in a requesting state.

(d) Whenever National Guard forces of a party state are engaged in another state in carrying out the purposes of this Compact, the members so engaged have the same powers, duties, rights, privileges and immunities as members of National Guard forces in the other state. The requesting state shall save members of the National Guard forces of responding states harmless from civil liability for acts or omissions in good faith that occur in the performance of their duty while engaged in carrying out the purposes of this Compact, whether the responding forces are serving the requesting state within its borders or are in transit to or from such service.

(e) Subject to the provisions of (f), (g) and (h) of this Article, all liability that may arise under the laws of the requesting state, the responding state, or a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

(f) A responding state rendering aid under this Compact shall be reimbursed by the requesting state for loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of the materials, transportation and maintenance of National Guard personnel and equipment incurred in connection with the request. However, nothing in the Compact prevents a responding state from assuming the loss, damage, expense or other cost.

(g) Each party state shall provide, in the same amounts and manner as if they were on duty inside their state, for the pay and allowances of the personnel of its National Guard units while engaged outside the state under this Compact and while going to and returning from duty under this Compact. This pay and these allowances are considered items of expense reimbursable under (f) of this Article by the requesting state.

(h) Each party state providing for the payment of compensation and death benefits to injured members and the representatives of deceased members of its National Guard forces in case members sustain injuries or are killed inside their own state, shall provide for the payment of compensation and death benefits in the same manner and on the same terms in case members sustain injuries or are killed while rendering aid pursuant to this Compact. This compensation and these death benefits are considered items of expense reimbursable under (f) of this Article. Article IV. Delegation.

Nothing in this Compact may be construed to prevent the governor of a party state from delegating any of the governor's responsibilities or authority respecting the National Guard, provided that the delegation is otherwise in accordance with law. For purposes of this Compact, however, the governor may not delegate the power to request assistance from another state. Article V. Limitations.

Nothing in this Compact may:

(1) expand or add to the functions of the National Guard, except with respect to the jurisdictions within which the functions may be performed;

(2) authorize or permit National Guard units to be placed under the field command of a person not having the military or National Guard rank or status required by law for the field command position in question. Article VI. Construction and Severability.

This Compact shall be liberally construed so as to effectuate its purposes. The provisions of this Compact are severable and if a phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of any state or of the United States or its applicability to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and its applicability to any government, agency, person or circumstance is not affected thereby. If this Compact is held contrary to the constitution of any state participating in it, the Compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.



Sec. 26.25.030. - Rights and benefits.

In accordance with Article III(h) of the National Guard Mutual Assistance Compact, members of the National Guard forces of this state shall be considered to be in state service at all times when engaged under this Compact, and shall be entitled to all rights and benefits provided under AS 26.05.260 .









Title 27 - MINING

Chapter 27.05. - ADMINISTRATION AND SERVICES

Article 01 - DEPARTMENT OF NATURAL RESOURCES

Sec. 27.05.010. - Department responsible for mineral resources.

(a) The department has charge of all matters affecting exploration, development, and mining of the mineral resources of the state, the collection and dissemination of all official information relative to the mineral resources, and mines and mining projects of the state, and the administration of the laws with respect to all kinds of mining.

(b) The department is the lead agency for all matters relating to the exploration, development, and management of mining, and, in its capacity as lead agency, shall coordinate all regulatory matters concerning mineral resource exploration, development, mining, and associated activities. Before a state agency takes action that may directly or indirectly affect the exploration, development, or management of mineral resources, the agency shall consult with and draw upon the mining expertise of the department.



Sec. 27.05.020. - Conflict of interest prohibited.

In conducting the inquiries and investigations authorized by AS 27.05.010 - 27.05.070, no officer or employee of the department may have a personal or private interest in a mine or the products of a mine under investigation or accept employment from a private party for services in the examination of private mineral property. Nothing in this section prevents employment by the department, in a consulting capacity or in the investigation of special subjects, of an engineer or other expert whose principal professional practice is not employment by the department.



Sec. 27.05.030. - Cooperation with federal departments.

The department shall cooperate with the heads of executive departments of the United States in making investigations and in disseminating information to stimulate mining, quarrying, and metallurgical industries in the state, and in providing for the inspection of mines and protection of lives of miners.



Sec. 27.05.040. - Negotiations with federal departments and other agencies.

The department may negotiate with the federal departments and other agencies for arrangements that it considers expedient for cooperation with those departments and agencies in formulating and carrying out policies and projects designed to encourage and assist in the development of the mineral resources of the state.



Sec. 27.05.050. - Survey of resources and mining operations and dissemination of information.

The department shall conduct a continuing survey of the mineral resources and mining operations of the state and shall disseminate information regarding them to assist prospectors and miners, safeguard the lives and health of miners, protect investors in the mining industry, and foster and promote the best interests of the mining, mineral, and related industries of the state.



Sec. 27.05.060. - Annual report.

The department shall make an annual report to the governor on all essential matters with regard to mining in the state. The department shall notify the legislature that the report is available.



Sec. 27.05.070. - Assistance to miners and prospectors.

The department shall, so far as practicable, throughout the state assist miners and prospectors by

(1) giving information as to mineral deposits gained from the minerals survey of the state;

(2) securing and examining samples and applying tests upon the ground, or in the office or laboratory, and advising as to the nature of a mineral and as to the best methods of analysis, sampling, assay, and test;

(3) reporting to the governor the location of roads, trails, and bridges as in its opinion are reasonably necessary for the development of mineral resources;

(4) giving advice, information, and directions as may be of assistance to the miners and prospectors of the state.






Article 02 - ASSAYS

Sec. 27.05.080. - Public assay offices.

The department shall, for the purpose of aiding bona fide miners and prospectors and stimulating mineral discoveries, establish a public assay office. The department may adopt regulations and establish procedures considered necessary and expedient to carry out this section and AS 27.05.090 .



Sec. 27.05.090. - Appointment of assayers, information and procedure.

The department shall appoint for each public assay office a competent person to make assays and analyses of Alaskan ores and minerals. No charge shall be imposed for an assay or analysis. When an assay and analysis are made the person requesting them shall state upon forms furnished by the department: (1) the person's permanent residence address; (2) a description, as precise as possible, of the location where the sample was taken; and (3) other information that the department by regulation may require that may be beneficial to evaluation of the state's mineral resources. Information received and assay results shall be kept confidential for a period of two years. At the end of that period the information and results shall be open to public inspection and may be published by the department.



Sec. 27.05.100. - 27.05.130. - Unlawful acts; penalties. [Repealed, Sec. 21 ch 166 SLA 1978].

Repealed or Renumbered



Sec. 27.05.140. - 27.05.170. - Prospectors' subsidies. [Repealed, Sec. 2 ch 51 SLA 1963].

Sec. 27.05.140. - 27.05.170. Prospectors' subsidies. [Repealed, Sec. 2 ch 51 SLA 1963].

Repealed or Renumbered



Sec. 27.05.180. - 27.05.210. - State equipment for prospectors. [Repealed, Sec. 16 ch 93 SLA 1984].

Repealed or Renumbered



Sec. 27.05.250. - Reclamation. [Repealed, Sec. 3 ch 92 SLA 1990. For current law, see AS 27.19].

Repealed or Renumbered









Chapter 27.07. - FINANCIAL ASSISTANCE TO PROSPECTORS



Chapter 27.09. - MINING LOAN FUND

Sec. 27.09.010. - Mining loan fund.

(a) There is established in the Department of Commerce, Community, and Economic Development the mining loan fund. The department may make loans from the fund to underwrite advanced mineral exploration, development, or mining in the state.

(b) The mining loan fund is a revolving fund consisting of appropriations made to the fund by the legislature, repayments of principal and interest, and any money chargeable to principal or interest that is collected through liquidation by foreclosure or other process on loans made from the fund. On June 30 of each fiscal year the unexpended and unobligated cash balance of the fund that is attributable to loans owned by the fund lapses into the general fund. Money in the fund may be used by the legislature to make appropriations for costs of administering the fund.



Sec. 27.09.015. - Special account established.

(a) There is established as a special account within the mining loan fund the foreclosure expense account. This account is established as a reserve from fund equity.

(b) The commissioner of commerce, community, and economic development may expend money credited to the foreclosure expense account when necessary to protect the state's security interest in collateral on loans made under AS 27.09.010 or to defray expenses incurred during foreclosure proceedings after a default by an obligor.



Sec. 27.09.020. - Eligibility.

(a) The department may make loans under this chapter to

(1) an individual who has at least five years of mining or prospecting experience in the state and who is a resident of the state;

(2) a partnership if at least half of the partners each have five years mining or prospecting experience in the state and at least half of the partners are residents of the state; or

(3) a corporation that has at least five years of mining or prospecting experience in the state if at least 51 percent of its shares are held by residents of the state; and

(4) a corporation that does not meet the requirements of (3) of this section if at least 51 percent of its shares are held by persons having at least five years of mining or prospecting experience in the state and at least 51 percent of its shares are held by persons who are residents of the state.

(b) A person who has a past due child support obligation established by court order or by the child support services agency under AS 25.27.160 - 25.27.220 at the time of application is not eligible for a loan under this chapter.



Sec. 27.09.030. - Operating plan.

(a) A person who requests a loan under AS 27.09.010 shall prepare an operating plan that describes the amount of the loan requested, the nature and location of the advanced mineral exploration, development, or mining for which the loan is requested, the equipment and other resources available to the person to implement the operating plan, and the economic feasibility of the plan. The person requesting a loan shall submit an operating plan to the department.

(b) Within 30 days after receipt of an operating plan under (a) of this section, the department shall review the operating plan and shall determine the economic feasibility of the advanced mineral exploration, development, or mining described in the operating plan. The department may extend the time for making its determination as to economic feasibility if an extension is necessary to obtain more information under (c) of this section.

(c) The department may require a person who has submitted an operating plan to provide additional information on the proposed advanced mineral exploration, development, or mining if the information is necessary for a determination of economic feasibility under (b) of this section.

(d) If the department determines that an operating plan is economically feasible, the department shall provide the person who submitted the plan with a written statement of economic feasibility.

(e) The department may enter into contracts for the services of experts in advanced mineral exploration, development, or mining to perform the functions described in (b) - (d) of this section.

(f) Information acquired under this section is confidential and may not be disclosed except to the person who supplied the information or except by order of the court.



Sec. 27.09.040. - Loan terms.

(a) A loan granted under this chapter

(1) may not exceed $5,000,000;

(2) may not exceed a term of 15 years;

(3) may not bear interest exceeding 10 percent; and

(4) may not exceed 75 percent of the appraised value of the collateral used to secure the loan.

(b) A loan may not be made under this chapter if it would result in an outstanding debt of the borrower to the fund in excess of $5,000,000.

(c) A loan made under this chapter shall be secured by

(1) a first priority lien or mortgage; or

(2) a second priority lien or mortgage that is subordinate to a valid first priority lien or mortgage if the total of the financing by the lender making the first mortgage and by the loan made under this chapter does not exceed 75 percent of the appraised value of the collateral used to secure the loan.

(d) Unless the loan under this chapter was made to underwrite placer mining activities, repayment of the loan principal shall begin not later than one year after the date mineral production begins or five years from the date the loan is made, whichever is sooner. For loans made under this chapter to underwrite placer mining activities, the department may not require repayment of principal to begin before the end of the second placer mining season after the loan is made. The accrual of interest on a loan made under this chapter begins when the loan is made, and the accrued interest shall be repaid on an annual basis, or repayment may be on a monthly or quarterly basis if the department and the borrower so agree. In this subsection "placer mining season" means the time during a consecutive 12-month period when placer mining activities may be conducted by virtue of the thawed and fluid condition of the streams and rivers in the mining area.

(e) [Repealed, Sec. 72 ch 113 SLA 1982].



Sec. 27.09.045. - Refinancing.

The department may refinance a loan under this chapter by making a loan to pay outstanding mining debts. When an original loan is to be refinanced, the department may not refinance more than 49 percent of the amount of the original loan. The terms in AS 27.09.040 apply to mining debts refinanced under this section.



Sec. 27.09.050. - Regulations.

The department may adopt regulations necessary to carry out the provisions of this chapter, including regulations to establish reasonable fees for services provided. Regulations adopted under this section shall be prepared after consultation with the Department of Natural Resources or after consultation with a person who, in the opinion of the commissioner of commerce, community, and economic development or a designee, has broad experience in and is highly qualified in advanced mineral exploration, development, and mining.



Sec. 27.09.055. - Disposal of property acquired by default or foreclosure.

The department shall dispose of property acquired through default or foreclosure of a loan made under this chapter. Disposal shall be made in a manner that serves the best interests of the state and may include the amortization of payments over a period of years.



Sec. 27.09.060. - Definitions.

In this chapter,

(1) "advanced mineral exploration" means the investigation of a known mineral deposit to gain knowledge of its size, shape, and value, and to determine whether it is feasible for mining, by the use of geophysical surveys, boreholes, pits, or underground workings;

(2) "date of mineral production" means the date on which the first shipment of products from mining operations is made;

(3) "department" means the Department of Commerce, Community, and Economic Development;

(4) "development" means the preparation of a proven mineral deposit for mining;

(5) "fund" means the mining loan fund;

(6) "mining" means the extraction of ore and the preparation of a mineral product for market.






Chapter 27.10. - LOCATION AND DEVELOPMENT OF MINING CLAIMS ON FEDERAL PUBLIC DOMAIN

Article 01 - MINING CLAIMS ON FEDERAL PUBLIC DOMAIN GENERALLY

Sec. 27.10.010. - Claims to be located as prescribed by law.

A person who discovers upon the public domain in the state a lode or vein of rock in place, or a placer deposit that is open to location under the mining laws of the United States, may locate a lode mining claim or placer mining claim by posting a notice of location and by marking the boundaries as provided in AS 27.10.030 - 27.10.070. An attempted location of a mining claim that does not comply with AS 27.10.030 - 27.10.070 and AS 27.10.150 - 27.10.190 is void.



Sec. 27.10.020. - Grubstake contracts to be in writing and recorded.

All contracts commonly known as "grubstaking," except as between the parties making them, are void unless in writing, subscribed by the parties, and recorded with the recorder of the recording district in which the location is made. The contract must contain the names of the parties and the duration of the contract.



Sec. 27.10.030. - Manner of designating a lode claim location.

The discoverer of a lode claim shall designate the location as follows:

(1) by posting at the northeast corner of the claim a plain sign or notice containing

(A) the name of the lode claim;

(B) the name of the locator or locators;

(C) the date of the location;

(D) the approximate bearings of corners and angle posts of the claim and the distances between them; and

(2) by erecting at each corner or angle of the claim substantial monuments of stone or setting posts, not less than three feet in height nor less than three inches in diameter hewn, and marked with the name of the claim, the position or number of the monument, and the direction of the boundary lines and by cutting out, blazing, or marking the boundary lines so that they can be readily traced; where it is impracticable to place a monument in its true position, a witness monument shall be erected and marked to indicate the true position of the corner or angle.



Sec. 27.10.040. - Manner of designating a placer claim location.

The discoverer of a placer claim shall designate the location as follows:

(1) by posting on one of the posts or monuments marking the boundaries of the claim a plain sign or notice containing

(A) the name or number of the claim;

(B) the name of the locator or locators;

(C) the date of the location;

(D) the number in feet in length and width claimed; and

(2) by erecting at each corner or angle of the claim substantial monuments or posts not less than three feet in height nor less than three inches in diameter, hewn and marked with the name of the claim, the position or number of the monument, and the direction of the boundary lines and by cutting out, blazing, or marking the boundary lines so that they can be readily traced.



Sec. 27.10.050. - Certificate of location to be recorded.

The locator of a lode claim or placer claim shall within 90 days after the date of posting the notice of location on the claim have the claim recorded by recording a certificate of location with the recorder of the recording district in which the claim is located. The certificate of location must contain:

(1) the name or number of the claim;

(2) the number of feet in length and width of the claim;

(3) the date of discovering and of posting the notice of location;

(4) the name of the locator or locators;

(5) a description of the claim with such reference to some natural object or permanent monument so that an intelligent person with a knowledge of the prominent natural objects and permanent monuments in the vicinity can identify the claim.



Sec. 27.10.060. - Effect of failure to record.

Failure to record the certificate of location within the required 90 days constitutes an abandonment of the claim, and the ground is open to location.



Sec. 27.10.070. - Changes in locations and amended notices.

Notices may be amended at any time and monuments changed to correspond with the amended location, but no change may be made that interferes with the rights of others. Whenever monuments are changed or an error is made in the notice or in the certificate of location, an amended certificate of location shall be recorded in the same manner and with the same effect as the original certificate.



Sec. 27.10.080. - Water rights where claim includes both banks of a stream. [Repealed, Sec. 2 ch 50 SLA 1966. For current law, see AS 46.15].

Repealed or Renumbered






Article 02 - PLACER CLAIMS ON FEDERAL PUBLIC DOMAIN

Sec. 27.10.090. - Sections applicable to precious-metal placers only.

AS 27.10.100 - 27.10.140 apply only to placer deposits containing gold, silver, or other precious metals or minerals.



Sec. 27.10.100. - Limits on size of individual placer claims.

The unit of placer locations in the state is 20 acres, and no single or individual placer mining claim may be located in excess of 20 acres nor have a greater length than 1,320 feet. Where a parcel of placer ground lies between and adjoins two or more validly located claims, the restriction as to length does not apply.



Sec. 27.10.110. - , 27.10.120. Limits on size of association claims; location of claims by agent or attorney. [Repealed, Sec. 4 ch 91 SLA 1994].

Repealed or Renumbered



Sec. 27.10.130. - Value of labor or improvements required on placer claims.

Upon each placer mining claim located after March 14, 1935, until patent is issued, not less than $100 worth of labor shall be performed or improvements made during each year for each 20 acres or excess fraction contained in the claim.



Sec. 27.10.140. - Location in violation of law is void.

A placer mining claim attempted to be located in violation of this article is null and void, and the whole area of it may be located by a qualified locator as if no earlier attempt had been made, and no placer mining claim that contains a greater area or is longer than is fixed by law may be patented.






Article 03 - ANNUAL LABOR OR IMPROVEMENTS

Sec. 27.10.150. - Annual labor or improvements required.

(a) During each year beginning at noon on September 1, and until patent is issued, annual labor shall be performed or improvements made on, or for the benefit of or development of, each mining claim in the state to the extent required by the laws of the United States applicable to Alaska.

(b) If the owner of a mining claim fails to perform the annual labor or make the improvements required by the laws of the United States, the claim is forfeited and open to location by others as if no location of it had ever been made.

(c) If the general laws of the United States requiring annual labor upon mining claims in Alaska are suspended or waived, administratively or by statute, the laws of the state requiring annual labor under this section upon mining claims are likewise suspended or waived upon the same terms and conditions.



Sec. 27.10.160. - Affidavit of labor or improvements.

Within 90 days after September 1 of each year the owner of a mining claim, or some other person having knowledge of the facts, shall make and record with the recorder for the district in which the claim is located an affidavit showing the performance of labor or the making of improvements. The affidavit must contain:

(1) the name or number of the mining claim and where situated;

(2) the number of days' work done and the character and value of the improvements made;

(3) the date of the performance of the labor and of the making of improvements;

(4) at whose instance the work was done or the improvements made;

(5) the actual amount paid for the work and improvements, and by whom paid, when the work was not done by the owner or the lessee of the owner.



Sec. 27.10.170. - Effect of recording affidavit of labor or improvements.

An affidavit recorded under AS 27.10.160 is prima facie evidence of the performance of the work or of making the improvements stated in it.



Sec. 27.10.180. - Notice to co-owners to contribute to cost of annual labor or improvements and forfeiture for failure to contribute.

If one of several co-owners fails to contribute the proportion of the expenditures required for annual labor from the co-owner, the co-owners who have performed the labor or made the improvements may, at the expiration of the annual labor year, give the delinquent co-owner personal notice in writing, or notice by publication in the newspaper published nearest the claim for at least once a week for 90 days and, if at the expiration of 90 days after the service of the notice in writing or 90 days after the completion of the publication the delinquent co-owner fails or refuses to contribute the proportion of the required expenditures, that co-owner's interest in the claim is forfeited to the co-owners who have made the expenditures.



Sec. 27.10.190. - Recording the notice to contribute and affidavits.

(a) Within 120 days after personal service or within 120 days after the completion of publication of the notice provided for in AS 27.10.180, the co-owner who claims the forfeiture shall record in the office of the recorder of the recording district in which the claim is located a copy of the notice with the following affidavits attached:

(1) an affidavit of the person serving the notice giving the time, place, and manner of service and by whom and upon whom the service was made or, if service was made by publication in a newspaper, an affidavit of the editor, publisher, printer, or foreman of the newspaper giving the name of the newspaper, the place where, and the time during which the notice was published, and the number of insertions;

(2) an affidavit of the co-owner who claims the forfeiture stating that neither the delinquent co-owner nor any person acting for the delinquent co-owner has paid or tendered to the affiant the delinquent's proportion of the expenditures for annual labor or improvements.

(b) The record of the notice and affidavits or a certified copy of it is prima facie evidence of the facts contained in it.



Sec. 27.10.200. - Lienholder may perform the annual labor.

A person who holds a claim to or lien upon an unpatented mining claim under a certificate of sale, mortgage, attachment, levy, judgment, or other lien, may, when necessary for the protection of the lien or claim, go upon the mining claim and perform or cause to be performed the annual labor required by law to prevent forfeiture. Before performing the labor the person shall mail a written notice of intention to perform the annual labor on the claim to the owner of the claim at the owner's last known address.



Sec. 27.10.210. - Lien for performance of annual labor.

(a) The person performing or causing to be performed annual labor upon an unpatented mining claim as provided in AS 27.10.200 shall have a lien upon the claim for the assessment work, including the reasonable cost of transportation to and from the claim incurred in doing the work. The lien is enforced either as in other suits for the foreclosure of liens upon real property or as supplemental accruing costs in an action, if any, then pending in which the claim has been levied upon by attachment, execution, or other court process.

(b) A person claiming a lien under this section shall within 90 days after the completion of the annual labor for which the lien is claimed record in the office of the recorder of the recording district in which the property on which the lien is claimed is situated a notice of claim of lien, verified by the oath of the claimant or another person having knowledge of the facts, and stating the name of the owner or reputed owner of the property, the amount of the claim, the time of the performance of the annual labor for which the lien is claimed, the nature of the labor done or improvements made, and the amount of the claim, including costs of transportation, after deducting all just credits and offsets.

(c) An independent suit or action brought to enforce a lien under this section shall be commenced within six months after the recording of the notice of claim of lien.



Sec. 27.10.220. - Lien for annual labor is independent of other liens.

The lien given for the performance of annual labor by AS 27.10.210 , if the work is done in good faith and necessarily for the protection either of possession under a certificate of sale or of an attachment, levy, mortgage, judgment, or other lien, remains in effect notwithstanding the contemporaneous or subsequent vacation, dissolution, or setting aside of, or redemption from, the certificate of sale, attachment, levy, mortgage, judgment, or other lien.



Sec. 27.10.230. - Surveys may qualify as annual labor.

The term "labor" where used in AS 27.10.130 and 27.10.150 includes, without being limited to, geological, geochemical, and geophysical surveys conducted by qualified experts and verified by a detailed report recorded in the recording district office in which the claim is located that sets forth fully (1) the location of the work performed in relation to the point of discovery and boundaries of the claim, (2) the nature, extent, and cost thereof, (3) the basic findings therefrom, and (4) the name, address, and professional background of the person or persons conducting the work. Surveys of this kind, however, may not be applied as labor for more than two consecutive years or for more than a total of five years on any one mining claim, and each of these surveys shall be nonrepetitive of any previous survey on the same claim.



Sec. 27.10.240. - Definitions for AS 27.10.230 .

In AS 27.10.230 ,

(1) "geochemical surveys" means surveys on the ground for mineral deposits by the proper application of the principles and techniques of the science of chemistry as they relate to the search for and discovery of mineral deposits;

(2) "geological surveys" means surveys on the ground for mineral deposits by the proper application of the principles and techniques of the science of geology as they relate to the search for and discovery of mineral deposits;

(3) "geophysical surveys" means surveys on the ground for mineral deposits through the employment of generally recognized equipment and methods for measuring physical differences between rock types or discontinuities in geological formations;

(4) "qualified expert" means an individual qualified by education or experience to conduct geological, geochemical, or geophysical surveys.









Chapter 27.15. - MINING RIGHTS ON STATE-OWNED LANDS

Sec. 27.15.010. - Grubstake contracts to be in writing and recorded. [Repealed, Sec. 16 ch 93 SLA 1984].

Repealed or Renumbered






Chapter 27.19. - RECLAMATION

Sec. 27.19.010. - Administration; applicability.

(a) The commissioner of natural resources shall implement this chapter.

(b) This chapter applies to state, federal, municipal, and private land and water subject to mining operations.

(c) Except as provided in AS 27.19.040 (b), this chapter does not apply to an activity regulated under AS 27.21.

(d) This chapter does not alter or diminish the authority of another state agency, a state corporation, the University of Alaska, or a municipality under its laws and regulations.

(e) The owner of private land may establish requirements for reclamation in excess of those established by this chapter.

(f) The commissioner may not require a miner to reclaim under this chapter that portion of a previously mined area that was a part of a mining operation activity occurring before October 15, 1991.



Sec. 27.19.020. - Reclamation standard.

A mining operation shall be conducted in a manner that prevents unnecessary and undue degradation of land and water resources, and the mining operation shall be reclaimed as contemporaneously as practicable with the mining operation to leave the site in a stable condition.



Sec. 27.19.030. - Reclamation plan.

(a) Except as provided in AS 27.19.050 , a miner may not engage in a mining operation until the commissioner has approved a reclamation plan for the mining operation.

(b) In reviewing a reclamation plan for state, federal, or municipal land under (a) of this section, the commissioner may consider, after consultation with the commissioners of environmental conservation and fish and game and with the concurrence of the miner and landowner, uses to which the land may be put after mining has been completed, including trails, lakes, recreation sites, fish and wildlife enhancement, commercial, and agriculture uses.



Sec. 27.19.040. - Reclamation financial assurance.

(a) The commissioner shall require an individual financial assurance in an amount not to exceed an amount reasonably necessary to ensure the faithful performance of the requirements of the approved reclamation plan. The commissioner shall establish the amount of the financial assurance to reflect the reasonable and probable costs of reclamation. The assurance amount may not exceed $750 for each acre of mined area, except that the $750 an acre limitation does not apply to the assurance amount required for a lode mine.

(b) The commissioner shall establish a statewide bonding pool for mining operations as an alternative to individual financial assurance. The commissioner may determine which mining operations are eligible to participate in the bonding pool based on the projected cost of reclamation in relation to the size of the bonding pool; however, a mining operation may not be allowed to participate in the bonding pool if the mining operation will chemically process ore or has the potential to generate acid. A miner participating in the bonding pool shall contribute an initial deposit not to exceed 15 percent of the financial assurance amount plus an additional nonrefundable annual fee not to exceed five percent of the financial assurance amount. The commissioner shall refund the 15 percent deposit upon satisfactory completion of the approved reclamation plan. If requested by the miner, the commissioner may apply the deposit to a new reclamation plan. In addition to its use for mining operations under this chapter, the commissioner shall allow the bonding pool to be used to meet the requirements of AS 27.21.160 . Income and other earnings on the bonding pool shall be added to the bonding pool.

(c) If the commissioner determines that a miner has violated or permitted a violation of the approved reclamation plan and has failed to comply with a lawful order of the commissioner, the commissioner shall forfeit the financial assurance and deposit it in the statewide bonding pool. The commissioner shall use the reclamation and administrative costs recovered under AS 27.19.070 (a) to supplement the forfeited financial assurance deposited in the statewide bonding pool for reclamation of the site subject to the forfeiture. If the commissioner is unable to recover the full cost of reclamation under AS 27.19.070(a), the commissioner may use the bonding pool to reclaim the site to the standards of this chapter, except that the commissioner may not use a deposit that is refundable under (b) of this section to fulfill another miner's reclamation obligation.

(d) A miner not required to post a financial assurance may submit a reclamation plan under AS 27.19.030 (a) and participate in the bond pool.

(e) A miner may satisfy the requirement under this section for an individual financial assurance by providing, in a form acceptable to and approved by the commissioner, any of the following:

(1) a surety bond;

(2) a letter of credit;

(3) a certificate of deposit;

(4) a corporate guarantee that meets the financial tests set in regulation by the commissioner;

(5) payments and deposits into the trust fund established in AS 37.14.800; or

(6) any other form of financial assurance that meets the financial test or other conditions set in regulation by the commissioner.



Sec. 27.19.050. - Exemption for small operations.

(a) AS 27.19.030 (a) and 27.19.040 do not apply to a mining operation

(1) where less than five acres are mined at one location in any year and there is a cumulative unreclaimed mined area of less than five acres at one location; or

(2) where less than five acres and less than 50,000 cubic yards of gravel or other materials are disturbed or removed at one location in any year and there is a cumulative disturbed area of less than five acres at one location.

(b) To obtain an exemption under (a) of this section, a miner shall file a letter of intent notifying the commissioner of the

(1) total acreage and volume of material to be mined;

(2) total acreage to be reclaimed; and

(3) reclamation measures to be used.

(c) A miner exempt under (a) of this section shall file an annual reclamation statement with the commissioner disclosing the total acreage and volume of material mined by the operation in the current year, the total acreage reclaimed, and the specific reclamation measures used to comply with AS 27.19.020 . A miner does not qualify for an exemption under (a) of this section for subsequent operations unless the annual reclamation statement for the previous operation has been filed with the commissioner.

(d) A miner exempted from the requirements of AS 27.19.030 (a) and 27.19.040 under (a) of this section that fails to reclaim a mining operation to the standards of AS 27.19.020 is required for two consecutive years to conduct each subsequent mining operation, regardless of size, under an approved reclamation plan and to provide an individual financial assurance.



Sec. 27.19.060. - Cooperative management agreements.

The commissioner, on a determination that an agreement is in the best interest of the state, may enter into a cooperative management agreement with the federal government or a state agency to implement a requirement of this chapter or a regulation adopted under it.



Sec. 27.19.070. - Violations.

(a) A miner who violates or permits a violation of an approved reclamation plan and fails to comply with a lawful order of the commissioner forfeits the financial assurance or a portion of the assurance and is liable to the state in a civil action for the full amount of reclamation and administrative costs incurred by the state related to the action. A miner exempted under AS 27.19.050 (a) is subject to civil action for the full amount of reclamation and administrative costs incurred by the state related to the action if the commissioner determines that reclamation was not conducted under AS 27.19.020.

(b) In addition to other remedies available under this chapter, the commissioner may suspend or revoke permits or approvals of operations not being conducted under the approved reclamation plan and deny future mining permits and approvals under this title and AS 38 related to the mining operation for failure to reclaim the mining operation to the standards of this chapter.

(c) A miner who has forfeited a financial assurance or has been held liable in a civil action under (a) of this section may conduct future mining operations only after posting a reclamation risk assessment fee equal to five times the amount of financial assurance established under AS 27.19.040 (a) for the proposed mining operation. The reclamation assessment fee shall be refunded after two consecutive years of operation consistent with this chapter.



Sec. 27.19.080. - Administrative Procedure Act; regulations.

(a) Except as provided in AS 44.37.011 , AS 44.62 (Administrative Procedure Act) applies to this chapter.

(b) The commissioner may adopt regulations to carry out the purposes of this chapter.



Sec. 27.19.100. - Definitions.

In this chapter,

(1) "lode mine" means a mining operation that removes the minerals from consolidated rock rather than from a placer deposit;

(2) "materials" means sand, gravel, riprap, rock, limestone, slate, peat, and other substances from the ground that are not locatable or leasable under state law;

(3) "mined area"

(A) means an active site of physical extraction, stockpiling, or the disposal of ore, overburden, tailings, or processed materials, stream diversions, bypasses, and settling ponds;

(B) does not include reclaimed areas approved by the commissioner;

(4) "miner" means the owner, operator, or leaseholder of a mining operation;

(5) "mining operation"

(A) means each function, work, facility, and activity in connection with the development, extraction, and processing of

(i) a locatable or leasable mineral deposit except oil, gas, or coal;

(ii) other materials or of a sand and gravel deposit; and

(iii) each use reasonably incident to the development, extraction, and processing of a locatable or leasable mineral deposit or materials;

(B) includes the construction of facilities, roads, transmission lines, pipelines, and other support facilities;

(6) "reclamation plan" means a plan submitted by a miner under regulations adopted by the commissioner for the reclamation of a proposed mining operation;

(7) "stable condition" means the rehabilitation, where feasible, of the physical environment of the site to a condition that allows for the reestablishment of renewable resources on the site within a reasonable period of time by natural processes.

(8) "state land" includes

(A) the land of the University of Alaska;

(B) the land of state corporations;

(9) "unnecessary and undue degradation"

(A) means surface disturbance greater than would normally result when an activity is being accomplished by a prudent operator in usual, customary, and proficient operations of similar character and considering site specific conditions;

(B) includes the failure to initiate and complete reasonable reclamation under the reclamation standard of AS 27.19.020 or an approved reclamation plan under AS 27.19.030 (a).






Chapter 27.20. - MINE OPERATION

Sec. 27.20.005. - Purposes.

This chapter is intended to provide uniform safety standards for all mining operations conducted within the state; to afford maximum freedom of operation to mining operators while assuring proper working conditions for their employees in regard to mining operations; to insure the protection of the public safety and public interest; and to provide for the conservation of natural resources in the public interest in relating to mining operations.



Sec. 27.20.010. - Regulations.

(a) The commissioner may adopt the regulations and issue the orders considered necessary to carry out the purposes of this chapter, and the regulations shall have the force and effect of law. Regulations and orders authorized by this chapter shall be consistent with its purposes and may include but are not limited to regulations and orders pertaining to and supplementing the subject matter contained in this chapter. The commissioner, in adopting coal mining safety regulations, shall, as nearly as is practicable, conform to the federal regulations applicable to bituminous coal and lignite mine safety.

(b) All regulations and orders authorized by this chapter shall be adopted in accordance with the AS 44.62 (Administrative Procedure Act.



Sec. 27.20.015. - [Repealed, Sec. 3 ch 75 SLA 1963].

Repealed or Renumbered



Sec. 27.20.020. - [Repealed, Sec. ch 75 SLA 1963].

Repealed or Renumbered



Sec. 27.20.021. - Inspection of mining operations.

The department may enter, inspect, and examine any mining operations in the state and inspect and examine the workings and the machinery belonging to it at all reasonable times, either day or night, but not so as to impede or obstruct the workings of the mining operation more than is necessary. The department may also make inquiry into the condition of the mine, workings, machinery, ventilation, drainage, and methods of lighting or using lights and into methods, things, and appliances connected with and relating to the health and safety of persons in or about the mine. The manager of each mine shall furnish the means necessary for entry, inspection, examination, inquiry, and exit.



Sec. 27.20.025. - [Repealed, Sec. 3 ch 75 SLA 1963].

Repealed or Renumbered



Sec. 27.20.030. - [Repealed, Sec. 3 ch 75 SLA 1963].

Repealed or Renumbered



Sec. 27.20.031. - Correcting unsafe conditions.

If, upon examination, a mine or a portion of it is found to be in an unsafe condition as defined by regulations adopted under this chapter or if proper first aid or mine rescue measures have not been adopted, the department shall at once serve notice in writing upon the owner, lessee, agent, operator, manager, or superintendent of the mine, setting out the nature of the defects that render the mine unsafe or insecure and the place in the mine where the defects exist, and require the repairs necessary to remedy the defects to be made within a specified time. If circumstances require it, the department shall forbid the operation of the mine or portion of it that is declared unsafe or insecure, except for the purpose of making necessary repairs to make the mine safe for employees in it and for the purpose of permitting inspection and investigation of the conditions described in the notice.



Sec. 27.20.035. - [Repealed, Sec. 3 ch 75 SLA 1963].

Repealed or Renumbered



Sec. 27.20.040. - [Repealed, Sec. 3 ch 75 SLA 1963].

Repealed or Renumbered



Sec. 27.20.041. - Reports to be confidential.

The department shall keep confidential, upon the request of the person supplying the information, all reports and information required to be filed by regulations adopted under this chapter and all information deducible from filed information. Except by order of a court of competent jurisdiction, the information shall be revealed only to authorized employees and officers of the state and persons authorized in writing by the persons supplying the information. The information may also be made available to the public in the form of statistical reports if the identity of any particular person or mine operator is not revealed by the reports.



Sec. 27.20.045. - [Repealed, Sec. 3 ch 75 SLA 1963].

Repealed or Renumbered



Sec. 27.20.050. - [Repealed, Sec. 3 ch 75 SLA 1963].

Repealed or Renumbered



Sec. 27.20.051. - Penalties.

A person who fails to comply with this chapter or with a regulation or order adopted under it, upon conviction, is punishable by a fine of not more than $1,000, by imprisonment for not more than one year, or by both.



Sec. 27.20.055. - [Repealed, Sec. 3 ch 75 SLA 1963].

Repealed or Renumbered



Sec. 27.20.060. - [Repealed, Sec. 3 ch 75 SLA 1963].

Repealed or Renumbered



Sec. 27.20.061. - Definitions.

In this chapter,

(1) "department" means the Department of Natural Resources;

(2) "mining operation" includes all parts of a mine or mineral exploration project in the state and any mining or treatment plant or equipment connected with it, underground or on the surface, that contributes or may contribute to the mining or treatment of ore or other metalliferous or nonmetalliferous mineral product; the term also includes a site of tunneling, shaft-sinking, quarrying, or excavation of rock for other purposes, including but not limited to the construction of water or highway tunnels or drains or of underground sites for the housing of industrial plants or other facilities.



Sec. 27.20.065. - 27.20.480 - l [Repealed, Sec. 3 ch 75 SLA 1963].

Repealed or Renumbered






Chapter 27.21. - ALASKA SURFACE COAL MINING CONTROL AND RECLAMATION ACT

Article 01 - LEGISLATIVE FINDINGS AND PURPOSE

Sec. 27.21.010. - Findings and declaration of purpose.

(a) The legislature finds and declares that

(1) the Congress of the United States has enacted the Surface Mining Control and Reclamation Act of 1977, which provides for the establishment of a nationwide program to regulate surface coal mining and reclamation and which vests exclusive authority in the United States Department of the Interior over the regulation of surface coal mining and reclamation within the United States;

(2) section 101 of the Surface Mining Control and Reclamation Act of 1977 contains the finding by Congress that because of the diversity in terrain, climate, biology, chemistry, and other physical conditions in areas subject to mining operations, primary governmental responsibility for developing, authorizing, issuing, and enforcing regulations for surface coal mining and reclamation operations subject to that Act should rest with the states;

(3) section 503 of the Surface Mining Control and Reclamation Act of 1977 provides that each state may assume and retain exclusive jurisdiction over the regulation of surface coal mining and reclamation operations in the state by obtaining approval of a state program of regulation that demonstrates that the state has the capability of carrying out the provisions and meeting the purposes of the Surface Mining Control and Reclamation Act of 1977;

(4) section 503 of the Surface Mining Control and Reclamation Act of 1977 provides that a state wishing to assume exclusive jurisdiction over the regulation of surface coal mining and reclamation operations in the state must have a state law that provides for the regulation of surface coal mining and reclamation operations in accordance with the requirements of the Surface Mining Control and Reclamation Act of 1977; and

(5) because of unique environmental conditions that the state is best equipped to understand, the state intends to assume exclusive jurisdiction over the regulation of surface coal mining and reclamation operations in the state under the Surface Mining Control and Reclamation Act of 1977.

(b) The purposes of this chapter are

(1) to prevent the adverse effects to society and the environment resulting from unregulated surface coal mining operations as defined in this chapter and the regulations adopted under it;

(2) to assure that the rights of surface land owners and other persons with an interest in the land are protected from unregulated surface coal mining operations;

(3) to assure that surface coal mining operations are conducted in a manner that will prevent unreasonable degradation of land and water resources;

(4) to assure that surface coal mining operations are not conducted where reclamation required by this chapter and the regulations adopted under it is not feasible;

(5) to assure that reclamation of land on which surface coal mining takes place is accomplished as contemporaneously as practicable with the surface coal mining, recognizing that the responsible extraction of coal by responsible mining operators is an essential and beneficial economic activity;

(6) to assure that appropriate procedures are provided for public participation in the development, revision, and enforcement of regulations, standards, and reclamation plans or programs established under this chapter;

(7) to assure that the coal supply essential to the nation's energy requirements and to its economic and social well-being is provided and to strike a balance between protection of the environment and other uses of the land and the need for coal as an essential source of energy; and

(8) to promote the reclamation of areas that were mined and left without adequate reclamation before the enactment of the Surface Mining Control and Reclamation Act of 1977 and that substantially degrade the quality of the environment, prevent the beneficial use of or cause damage to land or water resources, or endanger the health or safety of the public.






Article 02 - SURFACE COAL MINING

Sec. 27.21.020. - Jurisdiction.

The commissioner of natural resources has exclusive jurisdiction over surface coal mining and reclamation operations in the state.



Sec. 27.21.030. - General powers.

To accomplish the purposes of this chapter, the commissioner may

(1) in accordance with AS 44.62 (Administrative Procedure Act) adopt, amend, and enforce regulations pertaining to surface coal mining and reclamation operations;

(2) issue permits;

(3) conduct hearings and conferences;

(4) issue orders requiring an operator to take the actions necessary to comply with this chapter and the regulations adopted under this chapter;

(5) issue orders modifying previous orders;

(6) after opportunity for a due process hearing, issue a final order revoking the permit of an operator who has failed to comply with an order of the commissioner to take action required by this chapter or regulations adopted under this chapter;

(7) order the immediate cessation of all or part of a surface coal mining and reclamation operation if the commissioner finds that the operation or part of the operation creates an imminent danger to the health or safety of the public or is causing or can reasonably be expected to cause significant imminent harm to land, air, or water resources, and, to the extent reasonably necessary to eliminate or alleviate those conditions, take other action or make changes in a permit, as provided in this chapter;

(8) hire and authorize the hiring of employees and private contractors, subject to the conflict of interest provisions of this chapter and subject to AS 36.30 (State Procurement Code), to assist in carrying out the requirements of this chapter;

(9) enter and inspect a surface coal mining operation that is subject to the provisions of this chapter to assure that the operation is in compliance with this chapter;

(10) conduct, encourage, request, and participate in studies, surveys, investigations, research, experiments, training, and demonstrations;

(11) prepare reports and require permittees to prepare reports;

(12) accept, receive, and administer grants, gifts, or other money made available for the purposes of this chapter regardless of the source of the grants, gifts, or money;

(13) take the steps necessary to allow the state to participate to the fullest extent practicable in the abandoned mine land program provided in Title IV of the Surface Mining Control and Reclamation Act of 1977, including engaging in any work and adopting, amending and enforcing regulations;

(14) take the actions necessary to establish and maintain exclusive jurisdiction over surface coal mining and reclamation operations in the state under the provisions of the Surface Mining Control and Reclamation Act of 1977, including making recommendations for legislation to clarify or amend this chapter to conform with the terms of the Surface Mining Control and Reclamation Act of 1977;

(15) contract with state agencies to obtain the professional and technical services necessary to carry out the provisions of this chapter;

(16) coordinate the review of applications and issuance of permits for surface coal mining and reclamation operations with other federal or state permit processes applicable to those operations;

(17) enter into cooperative agreements with the Secretary of the United States Department of the Interior for the regulation of surface coal mining operations on federal land in accordance with the Surface Mining Control and Reclamation Act of 1977; and

(18) perform other duties required by this chapter.



Sec. 27.21.040. - Provisions of regulations and permits.

The provisions of a regulation adopted or a permit issued by the commissioner may vary for particular conditions, types of coal being extracted, or areas of the state if the provisions are consistent with the purposes of this chapter.



Sec. 27.21.050. - Conflict of interest.

An employee of the department or a private contractor performing a function or duty under this chapter may not have a direct or indirect financial interest in an underground or surface coal mining operation. A person who knowingly violates this section is guilty of a class A misdemeanor.



Sec. 27.21.060. - Permits.

(a) Beginning eight months after May 2, 1983, a person may not conduct a surface coal mining and reclamation operation in the state without a permit for that operation. To receive a permit, a person must apply to the commissioner. The commissioner shall process applications according to this chapter and regulations adopted under it.

(b) [Repealed, Sec. 82 ch 6 SLA 1984].



Sec. 27.21.070. - Term of permit.

(a) Permits will be issued for a term of five years. However, the commissioner may grant a permit for a longer term if the application is complete for that longer term and the applicant demonstrates that the longer term is necessary to allow the applicant to obtain financing for equipment or for the opening of the operation.

(b) A permit terminates if a permittee does not begin surface coal mining operations under the permit within three years after the permit is issued. The commissioner may grant reasonable extensions of time if the permittee shows that the extensions are necessary (1) because of litigation that precludes the commencement of the operation or threatens substantial economic loss to the permittee; or (2) for reasons beyond the control and without the fault or negligence of the permittee. With respect to coal to be mined for use in a synthetic fuel facility or specific major electric generating facility, the permittee is considered to have begun surface mining operations at the time that the construction of the synthetic fuel or generating facility is begun.



Sec. 27.21.080. - Renewal of permit.

(a) A permit issued under this chapter includes the right of successive renewal upon expiration, for areas within the boundaries of the permit area. An opponent of renewal of a permit has the burden of proving that the permit should not be renewed. Subject to (c) of this section, if a permittee applies for renewal of the permit, the commissioner shall renew the permit after public notice is given in the manner provided in AS 27.21.130 unless the commissioner finds, in writing, that

(1) the terms and conditions of the permit have not been satisfactorily met, and the permittee has not demonstrated to the satisfaction of the commissioner that the permittee is meeting and will continue to meet a schedule set by the commissioner under AS 27.21.240(a) or (b) for correcting a permit violation;

(2) the surface coal mining and reclamation operation of the permittee is not in compliance with the environmental protection standards of this chapter and regulations adopted under it;

(3) the requested renewal substantially jeopardizes the permittee's continuing responsibility on existing permit areas;

(4) the permittee has not either

(A) provided sufficient evidence that the performance bond under AS 27.21.160 in effect for the operation will continue for the renewal period requested in the application, and that any additional bond required by the commissioner under AS 27.21.160 will be obtained; or

(B) when seeking to use the statewide bonding pool for mining operations established under AS 27.19.040 (b), complied with all requirements of the bonding pool; or

(5) information required by the commissioner in accordance with this chapter has not been provided by the permitee.

(b) The commissioner shall provide notice to the appropriate public authorities as provided in AS 38.05.945 before approving a permit renewal.

(c) If an application for renewal of a permit includes a proposal to extend the permittee's surface coal mining operations to include new land areas beyond the boundaries authorized in the permit, the commissioner shall review the part of the application that addresses the new land areas under the standards established in AS 27.21.180 . However, if the surface coal mining operations authorized by a permit are not subject to the standards contained in AS 27.21.180 (c)(5)(A) and (B), the part of the application for renewal that addresses new land areas previously identified in the reclamation plan submitted under AS 27.21.110 is not subject to the standards contained in AS 27.21.180(c)(5)(A) and (B).

(d) A permit may be renewed for an additional term of five years. The commissioner must receive the application for a permit renewal at least 120 days before the expiration of the permit.

(e) If a renewal application is received by the commissioner at least 120 days before the expiration date of the permit, and if the permittee has complied with AS 27.21.160 , the permittee may continue surface coal mining operations under the permit after the expiration date of the permit until a final administrative decision on renewal is made.



Sec. 27.21.090. - Application fee.

An application for a new permit, permit renewal, or transfer of a permit must be accompanied by an application fee. The commissioner shall adopt regulations setting out a fee schedule. The application fee may not exceed the actual or anticipated costs of reviewing the application.



Sec. 27.21.100. - Public information and inspection.

(a) An applicant for a permit shall file a copy of the application for public inspection at a location designated by the commissioner near the area of the proposed surface coal mining operation. The applicant may exclude from the copy filed under this subsection information that is confidential under (c) of this section.

(b) Copies of records, permits, inspection materials, data obtained under AS 27.21.120 , or other information obtained under this chapter by the commissioner relating to a surface coal mining and reclamation operation, other than information that is confidential under (c) of this section, must be made immediately and conveniently available to the public at the district office of the department closest to the location of the surface coal mining and reclamation operation.

(c) Information

(1) gathered from the proposed permit area included in the application for a permit and pertaining to coal seams, test borings, core samplings, or soil samples must be made available to any person with an interest that is or may be adversely affected, except that information that relates only to the analysis of the chemical and physical properties of the coal, other than information regarding the mineral or elemental content that is potentially toxic in the environment, must be kept confidential and not made a matter of public record;

(2) in the applicant's reclamation plan relating to the competitive rights of the applicant, including but not limited to trade secrets, commercial or financial information, and geologic information specifically identified as confidential by the applicant and determined by the commissioner to be not essential for public review shall be kept confidential and not be made a matter of public record.



Sec. 27.21.110. - Contents of application.

The commissioner shall adopt regulations relating to the contents of an application for a permit under this chapter that include a reclamation plan and liability insurance consistent with the requirements of 30 U.S.C. 1257(b) and 30 U.S.C. 1258, as amended. The regulations must take into account the unique mining and environmental conditions of Alaska.



Sec. 27.21.120. - Small operator assistance.

(a) The provisions of this section apply when the commissioner finds that the probable total annual production of all of the surface coal mining operations of an applicant or, if the applicant is a subsidiary of another corporation, the applicant's parent corporation and its subsidiaries will not exceed 300,000 tons.

(b) At the written request of an applicant, the commissioner shall

(1) determine, for each applicant or applicant's parent corporation and subsidiaries, as appropriate, the data that may be necessary in order to

(A) evaluate the probable hydrologic consequences of the applicant's surface mining and reclamation operations in the proposed permit area and adjacent areas;

(B) evaluate the results of test borings on core samplings for the proposed permit area;

(C) develop cross-section maps and plans, if required;

(D) fulfill archeological and historic information required by AS 44.37.040(3);

(E) fulfill all requirements that are imposed on the applicant or the applicant's parent corporation and subsidiaries if, under a regulation adopted under authority of this chapter, the applicant or applicant's parent corporation is required to complete a preblasting survey of nearby dwellings or structures and to prepare a report of the survey; and

(F) fulfill requirements applicable to collecting site-specific resources information, producing protection and enhancement plans for fish and wildlife habitats and for subsistence uses of the permit area and adjacent areas, and preparing information and plans for any other environmental values; and

(2) to the maximum extent possible with money appropriated, engage, at no cost to the applicant, a qualified laboratory to collect, analyze, and report the results of the data for the tasks set out in (1)(A) - (F) of this subsection.

(c) The collection and analysis of data under (b)(2) of this section may proceed concurrently with the applicant's development of a reclamation plan.



Sec. 27.21.130. - Public notice of application.

At the time an applicant submits an application for a permit or for a revision of a permit, the applicant shall give notice in the manner set out in AS 38.05.945 (b) and (c) except as may be provided otherwise by regulations adopted under this chapter.



Sec. 27.21.140. - Objection to application; informal conference.

(a) A person who is or may be adversely affected by the issuance or revision of a permit or a federal, state or municipal agency may file written comments or objections to the permit or revision with the commissioner within 30 days after the last publication of the notice required in AS 27.21.130 and may include with the objection a request for an informal conference.

(b) The commissioner shall immediately provide a copy of any comments or objections filed under (a) of this section to the applicant and shall make them available to the public. If an informal conference is requested under (a) of this section, the commissioner shall hold an informal conference in the locality of the operations proposed in the application. Notice requirements and procedures for informal conferences must be set out in regulations adopted under this chapter.

(c) The commissioner shall notify the applicant, any person who filed a comment or objection under (a) of this section, and any participant in an informal conference held under (b) of this section, in writing of the decision to grant, condition, modify, or deny the permit or revision, and if the decision is not to grant the permit or revision, of the specific reasons for the decision. The commissioner shall provide notification of the decision within 60 days after an informal conference, or if there has not been an informal conference, within the time established in AS 27.21.180 .

(d) If the application is approved, the permit shall be issued upon filing of the performance bond required by AS 27.21.160 or satisfactory compliance with the requirements of the statewide bonding pool for mining operations established under AS 27.19.040 (b).



Sec. 27.21.150. - Hearings.

(a) Within 30 days after an applicant is notified under AS 27.21.140(c) of the commissioner's decision concerning the application, the applicant or a person who is or may be adversely affected by the decision may request a hearing to review the reasons for the decision. The commissioner shall hold the hearing within 30 days after the request and shall notify the interested parties of the hearing at the time the applicant is notified. AS 44.62 (Administrative Procedure Act) applies to a hearing under this section except as provided by regulations adopted under this chapter.

(b) If a hearing is requested under (a) of this section, the commissioner may, under conditions the commissioner prescribes, grant appropriate temporary relief pending the commissioner's final decision if

(1) the parties to the hearing have been notified and given an opportunity to be heard on a request for temporary relief;

(2) the party requesting the temporary relief shows that there is a substantial likelihood that the party will prevail in the final decision of the hearing; and

(3) the temporary relief will not adversely affect the public health or safety or cause significant imminent harm to land, air, or water resources.

(c) The person presiding at the hearing may administer oaths, subpoena witnesses, subpoena written or printed materials, compel the attendance of witnesses or the production of materials, and take evidence including but not limited to evidence derived from site inspections of the land that will be affected by the permit or revision and other surface coal mining operations conducted by the applicant in the general vicinity of the operation proposed in the application. On the motion of a party or by order of the commissioner, a verbatim record of a hearing required by this chapter shall be made and a transcript made available.



Sec. 27.21.160. - Performance bond; exceptions.

(a) Except as provided in (c) and (g) of this section, after an application for a permit has been approved and before the permit may be issued, the applicant must file with the commissioner, on a form prescribed and furnished by the commissioner, a performance bond payable to the State of Alaska and conditioned on faithful performance of the requirements of this chapter and the permit. The bond must cover the area of land within the permit area on which the applicant will initiate and conduct surface coal mining and reclamation operations within the initial term of the permit. As succeeding increments of surface coal mining and reclamation operations are initiated and conducted within the permit area, the permittee shall provide an additional bond or bonds to cover those increments in accordance with this section. The amount of the bond required for an area within the permit area shall be determined by the commissioner and shall reflect the probable difficulty of the reclamation considering the topography, geology, hydrology, revegetation potential, and similar factors relating to the area. The amount of the bond must be sufficient to assure the completion of the reclamation plan by the commissioner in the event of forfeiture and, for the entire permit area, may not be less than $10,000.

(b) Liability under the bond must exist for the duration of the surface coal mining and reclamation operation and for the period of time of the permittee's responsibility under the performance standards established by regulation under AS 27.21.210 . The bond shall be executed by the applicant and, except as provided in (d) of this section, a corporate surety licensed to do business in the state.

(c) An applicant may deposit with the commissioner cash, negotiable bonds of the United States or of the state, or negotiable certificates of deposit of a bank organized or transacting business in the United States to satisfy the requirements of (a) of this section if

(1) the value of the deposit is equal to or greater than the amount of the bond required under (a) of this section;

(2) liability under the deposit is for a period of time described in (b) of this section; and

(3) the deposit is made under the terms that, under (a) of this section, would apply to a performance bond.

(d) The commissioner may accept a bond executed by the applicant without separate surety if the applicant demonstrates to the satisfaction of the commissioner that the applicant has sufficient financial means for the purposes of the bond. The commissioner shall adopt regulations to implement this section.

(e) The commissioner shall maintain a deposit under (c) of this section in a separate escrow account and shall annually pay the interest accruing on the deposit to the permittee.

(f) The commissioner shall adjust the amount required under (a), (c), or (d) of this section and the terms of the acceptance of that amount if the commissioner determines there is good cause, including changes in affected land areas or in the probable cost of future reclamation, for the adjustment.

(g) As an alternative to performance bonds, applicants conducting surface coal mining and reclamation operations may use the bonding pool established by the commissioner under AS 27.19.040 (b) for reclamation activities to meet the requirements imposed by this section.



Sec. 27.21.170. - Request and release of performance bonds or deposits.

(a) A permittee may file a request with the commissioner for the release of all or part of the permittee's performance bonds or deposit. The permittee shall give notice in the manner set out in AS 38.05.945(b) and (c) except as provided by regulations adopted under this chapter.

(b) Within 30 days after receipt of a request under (a) of this section or within a longer period required by field conditions, the commissioner shall inspect and evaluate the reclamation work involved. In the evaluation, the commissioner shall consider the degree of difficulty to complete the reclamation, whether pollution of surface or subsurface water is occurring, the probability of continuance of the pollution, and the estimated cost of abating the pollution. Within 60 days after receipt of the request, or if a hearing relating to the request is conducted under (g) of this section, within 30 days after the hearing, whichever is later, the commissioner shall notify the permittee, in writing, of the decision to release or not to release all or part of the performance bond or deposit.

(c) The commissioner shall release all or part of the bond or deposit in accordance with the following schedule if the commissioner is satisfied that the reclamation or part of the reclamation covered by the bond or deposit has been accomplished as required by this chapter:

(1) if the permittee completes the backfilling, regrading, and drainage control of all or part of a permit area according to the reclamation plan, the commissioner shall release 60 percent of the bond or deposit covering the area;

(2) if the permittee completes revegetation of all or part of the permit area according to the reclamation plan, the commissioner shall release the balance of the bond or deposit covering the revegetated area except for an amount that would be necessary to hire a third party to reestablish revegetation;

(3) if the permittee successfully completes all of the surface coal mining and reclamation activities required by this chapter and the terms of the permit, the commissioner shall release the remaining portion of the bond after expiration of the period of time of the permittee's responsibility under the performance standards established by regulation under AS 27.21.210 ; however, a bond or deposit may not be fully released until all reclamation requirements are fully met.

(d) The commissioner may not release all or part of a bond or deposit under (c)(2) of this section if

(1) the permit area or part of a permit area covered by the bond or deposit is in violation of the performance standards established by regulation under AS 27.21.210 ; or

(2) a silt dam is to be retained as a permanent water impoundment under the performance standards established by regulation under AS 27.21.210 and the permittee has not, in the determination of the commissioner, made adequate provisions for the sound future maintenance of the silt dam.

(e) If the commissioner disapproves a request filed under (a) of this section, the commissioner shall notify the permittee of the decision in writing. The notice must include the reasons for the disapproval, a description of the actions necessary to secure the release, and notification of the permittee's right to a hearing under (g) of this section.

(f) If a request is filed with the commissioner under (a) of this section, the commissioner shall notify the appropriate municipality, if any, at least 30 days before the release of all or part of the bond or deposit.

(g) A person with a valid legal interest that might be adversely affected by release of a bond or deposit under this section or a federal, state, or municipal agency that has jurisdiction over an environmental, social, or economic impact involved in the permittee's operation or that has authority to develop and enforce environmental standards with respect to the permittee's operation, may, within 30 days after the last publication of notice required by (a) of this section, file written objections to the request with the commissioner and may request a hearing. A permittee whose request for release of all or part of a bond or deposit is disapproved may request a hearing within 30 days after receipt of written notification of the disapproval under (e) of this section. If a hearing is requested, the commissioner shall inform the interested parties of the time and place of the hearing and shall hold the hearing within 30 days after the request for the hearing. The commissioner shall publish the date, time, and location of the hearing in a newspaper of general circulation in the locality for two consecutive weeks. The commissioner shall conduct the public hearing and any appeal according to the AS 44.62 (Administrative Procedure Act) except as provided by regulations adopted under this chapter.



Sec. 27.21.180. - Application approval or denial.

(a) Within 120 days after receipt of a complete application for a permit or for revision or renewal of a permit, the commissioner shall grant, condition, modify, or deny the application and notify the applicant in writing of the commissioner's action. The applicant has the burden of establishing that the application complies with the requirements of this chapter and the regulations adopted under it. Within 10 days after approving an application, the commissioner shall record in the recording district in which the permit area is located notice that a permit has been issued. The notice must describe the location of the permit area and the state where a copy of the permit may be obtained.

(b) If the commissioner requests modification of an application, the commissioner shall state in writing which parts need modification and in what manner, and which parts of the application meet approval. The applicant will then need only to correct the deficient portion and resubmit the application. However, the commissioner may at any time require additional information from the applicant if the requirement is based on good cause and on a written finding that the additional information is necessary for the commissioner to determine whether the proposed operation will meet the requirements of this chapter and the regulations adopted under it. After receipt of the information requested, the commissioner has 60 days to approve, condition, or deny the permit as described in (a) of this section.

(c) The commissioner may not approve an application for a permit or for revision of a permit unless the application demonstrates and the commissioner finds, in writing and on the basis of information included in the application or information that is otherwise available to the commissioner and that the commissioner documents in the approval and makes available to the applicant, that

(1) the application is accurate and complete and that it complies with the requirements of this chapter and regulations adopted under this chapter;

(2) the applicant has demonstrated that reclamation as required by this chapter and regulations adopted under it can be accomplished under the reclamation plan contained in the application;

(3) an assessment of the probable cumulative impact of all anticipated surface coal mining in the area on the hydrologic balance has been made by the commissioner, and that the proposed operation has been designed to prevent material damage to the hydrologic balance outside the permit area;

(4) the area proposed to be mined is not included within an area that

(A) is designated as unsuitable for surface coal mining under AS 27.21.260; or

(B) is being considered by the commissioner for designation in an administrative proceeding commenced under AS 27.21.260 , unless the applicant demonstrates that before January 1, 1977, the applicant made substantial legal and financial commitments in relation to the proposed operation for which the applicant is applying for a permit;

(5) the proposed surface coal mining operation will not

(A) interrupt, discontinue, or preclude farming on an alluvial valley that is irrigated or naturally subirrigated, excluding undeveloped range land that is not significant to farming on the alluvial valley floor and land on which the farming that will be interrupted, discontinued, or precluded is so small as to have negligible impact on the farm's total agricultural production; or

(B) materially damage the quantity or quality of water in surface or underground water systems that supply an alluvial valley floor; and

(6) if the ownership of the coal in the permit area has been severed from the private surface estate, the applicant has submitted to the commissioner

(A) the written consent of the surface owner to the extraction of the coal by surface mining methods;

(B) a conveyance that expressly grants or reserves the right to extract the coal by surface mining methods; or

(C) a determination of a court that the applicant is authorized to extract coal by surface mining methods in the permit area; however, nothing in this chapter may be construed to authorize the commissioner to adjudicate property rights disputes.

(d) The provisions of (c)(5) of this section do not apply to a surface coal mining operation that, in the 12-month period preceding August 3, 1977, produced coal in commercial quantities and was located within or adjacent to an alluvial valley floor.

(e) An applicant shall file with an application a list of all cited violations of this chapter and all cited violations of a law, rule, or regulation of the United States, the state, or a department or agency of the United States pertaining to air or water environmental protection received by the applicant in connection with a surface coal mining operation within the United States during the three-year period before the date of filing the application. The list must indicate the final resolution, if any, of the violations. If the list or other information available to the commissioner indicates that a surface coal mining operation owned or controlled by the applicant is currently in violation of this chapter or of a law, rule, or regulation described in this subsection, the commissioner may not approve the application until the applicant submits proof that

(1) the violation has been corrected or is being corrected to the satisfaction of the commissioner or to the satisfaction of the agency responsible for the enforcement of the law, rule, or regulation if the violation is not of this chapter; or

(2) the applicant is involved in an administrative or judicial proceeding to determine whether the applicant has committed the violation.

(f) The commissioner may not approve an application under this section if the commissioner finds, after providing the applicant with an opportunity for a hearing in accordance with the procedures established in AS 27.21.150 , that the applicant, or the operator specified in the application, controls or has controlled mining operations with a demonstrated pattern of wilful violations of this chapter of such nature and duration and with such resulting irreparable damage to the environment as to indicate an intent not to comply with this chapter.



Sec. 27.21.190. - Revision and transfer of permit.

(a) During the term of a permit, the permittee may submit to the commissioner an application for revision of the permit, with necessary revisions to the permittee's reclamation plan.

(b) The commissioner may not approve an application for revision of a permit unless the commissioner finds that reclamation required by this chapter and the regulations adopted under it can be accomplished under the necessary revisions to the reclamation plan. The commissioner shall establish guidelines for determining the extent of revision for which all permit application requirements and procedures, including notice and hearing, shall apply. A revision that, in the commissioner's determination, requires significant revisions to the applicant's reclamation plan must, at a minimum, be subject to a notice and hearing requirement.

(c) A permittee may not apply under this section for an extension of the permit area, except by incidental boundary revision.

(d) A permittee may not transfer, assign, or sell a permit or the rights granted under a permit without the written approval of the commissioner. A successor in interest to a permittee may continue the surface coal mining and reclamation operation of the permittee until the successor's transfer application is granted or denied if the successor

(1) applies for a new permit within 30 days of succeeding to that interest; and

(2) obtains the same bond coverage as the permittee.

(e) After the commissioner issues a permit, the commissioner shall, within a time limit established by regulation, review the permit and may, for good cause, require reasonable revisions of the permit during the term of the permit. A revision under this subsection must be based on a written finding of the commissioner relating to the need for the revision and is subject to notice and hearing requirements established by the commissioner by regulation.



Sec. 27.21.200. - Coal exploration permits.

(a) A person may conduct coal exploration activities that substantially disturb the natural land surface only according to regulations adopted by the commissioner. Before conducting the coal exploration activities, the person shall file with the commissioner a notice of intent to explore that includes a description of the exploration area and the period of proposed exploration.

(b) The regulations adopted by the commissioner under (a) of this section must include provisions for reclamation, according to the performance standards established under AS 27.21.210 , of land disturbed by the coal exploration activities, including reclamation of excavations, roads, and drill holes, and the removal of facilities and equipment.

(c) The commissioner shall keep information submitted to the commissioner under this section confidential upon request of the person submitting the information if the information is a

(1) trade secret or relates to a trade secret; or

(2) privileged competitive right of the applicant for the coal exploration permit.

(d) A person who conducts a coal exploration activity that substantially disturbs the natural land surface in violation of the requirements of this section or regulations adopted under this section is subject to the provisions of AS 27.21.240 .

(e) A person may not remove more than 250 tons of coal under a coal exploration permit without the specific written approval of the commissioner.



Sec. 27.21.210. - Performance standards.

The commissioner shall adopt regulations consistent with the environmental performance standards of the Surface Mining Control and Reclamation Act of 1977 and the regulations promulgated under that Act for both surface coal mining and reclamation operations and surface effects of underground mining with appropriate adjustments to the special physical, hydrological, biological, and climatic conditions in the state. All permits issued under this chapter shall require that surface coal mining and reclamation operations and coal exploration activities must comply with those environmental performance standards.



Sec. 27.21.220. - Surface effects of underground coal mining.

(a) The provisions of this chapter apply to the surface effects of underground coal mining. However, the commission shall consider the inherent difference between underground mining and surface mining in adopting regulations under this chapter that apply to underground mining.

(b) In order to protect the stability of the land, the commissioner shall suspend underground coal mining under municipalities or communities and adjacent to industrial or commercial buildings, major impoundments, or permanent streams, if the commissioner finds imminent danger to inhabitants of the municipalities or communities.



Sec. 27.21.230. - Inspections and monitoring.

(a) The commissioner shall provide for an inspection of a surface coal mining and reclamation operation to evaluate compliance with this chapter, and, for that purpose, an authorized representative of the commissioner may enter the surface coal mining and reclamation operation. The commissioner shall, to the extent possible, coordinate the inspection and monitoring activities with other agencies having responsibilities with regard to the operation.

(b) In administering and enforcing this chapter or determining whether a person is in violation of this chapter

(1) the commissioner may require a permittee to

(A) establish appropriate records and maintain them in the state;

(B) make monthly reports to the commissioner;

(C) install, use, and maintain necessary monitoring equipment or methods;

(D) evaluate results in accordance with the methods, at the locations and intervals, and in the manner the commissioner prescribes; and

(E) provide other information relating to the permittee's operations as the commissioner considers reasonable and necessary;

(2) for a surface coal mining and reclamation operation that removes or disturbs strata that serve as aquifers that significantly ensure the hydrologic balance of water use either on or off the site of the operation, the commissioner may specify

(A) monitoring sites for the use of equipment and methods under (1)(C) of this subsection to record

(i) the quantity and quality of surface drainage above and below the site of the operation as well as in the area potentially affected by the operation;

(ii) level, amount, and samples of ground water and aquifers that are potentially affected by the operation, and ground water and aquifers that are directly below the deepest coal seam to be mined under the operation; and

(iii) precipitation at the site of the operation; and

(B) the records of well logs and borehole information that a permittee must maintain;

(3) the authorized representatives of the commissioner, without advance notice and upon presentation of appropriate credentials, may enter an operation or premises in which records required to be maintained under this section are located and may at reasonable times, and without delay, have access to and copy the records and inspect monitoring equipment or an operating method required under this chapter.

(c) Inspection by the commissioner under (b)(3) of this section shall

(1) occur on an irregular basis averaging not less than one partial inspection per month and one complete inspection per calendar quarter; and

(2) occur without prior notice to the permittee or the permittee's agents, except as provided in (e) of this section.

(d) After conducting an inspection under (b)(3) of this section, an inspector shall file with the commissioner, and the commissioner shall maintain, an inspection report adequate to assist the commissioner in enforcing the requirements of this chapter and carrying out the terms and purposes of this chapter.

(e) A representative of the permittee who is at the site of the operation at the time an inspection under (b)(3) of this section begins may accompany the inspector during the inspection. The inspector shall notify the representative of the permittee of the permittee's right under this subsection before beginning the inspection.

(f) A permittee shall conspicuously maintain at the entrances to the operation a clearly visible sign that states the name, business address, and phone number of the permittee and the permit number of the operation.

(g) An inspector, upon detection of a violation of this chapter, shall immediately report the violation to the operator and to the commissioner in writing.

(h) A person who is or may be adversely affected by a surface coal mining operation may notify the commissioner, in writing, of a violation of this chapter that the person has reason to believe exists at the site of the surface coal mining operation. The commissioner shall, by regulation, establish procedures for review of a refusal by a representative of the commissioner to issue a notice of violation or cessation order with respect to the alleged violation. The commissioner shall furnish a person requesting the review with a written statement of the commissioner's findings and reasons for the findings.

(i) The commissioner shall, by regulation, establish procedures to ensure that adequate and complete inspections are made under this section. Any person who is or may be adversely affected by a surface coal mining operation may notify the commissioner of a failure to make an adequate or complete inspection under this section. If the commissioner receives notification from a person under this subsection, the commissioner shall investigate the inspection and shall furnish the person with a written determination and the reasons for the determination.



Sec. 27.21.240. - Enforcement.

(a) If, on the basis of an inspection under AS 27.21.230 , the commissioner determines that a person or a person's operation is in violation of this chapter or a term of a permit and that the violation creates an imminent danger to the health or safety of the public or is causing or can reasonably be expected to cause significant, imminent, environmental harm to land, air, or water resources, the commissioner shall immediately issue a notice of violation and order a cessation of the person's surface coal mining operation or the portion of the operation relating to the violation. The cessation order remains in effect until the commissioner determines that the violation has been abated, or until modified, vacated, or terminated under (d) or (h) of this section. If the commissioner finds that the ordered cessation of the operation, or a portion of the operation, will not completely abate the imminent danger to the health or safety of the public or the significant, imminent, environmental harm to land, air, or water resources, the commissioner shall, in addition to the cessation order, impose affirmative obligations on the operator to take the steps the commissioner considers necessary to abate the imminent danger or significant environmental harm.

(b) If, on the basis of an inspection, the commissioner determines that a person or a person's operation is in violation of this chapter or a term of a permit and that the violation does not create an imminent danger to the health or safety of the public and is not causing and cannot reasonably be expected to cause significant, imminent, environmental harm to land, air, or water resources, the commissioner shall issue a notice of violation to the permittee setting a reasonable time, which may not exceed 90 days from the date the notice is issued, for the abatement of the violation. However, the commissioner may, for good cause, extend the time for the abatement of the violation. If, at the end of the time allowed for abatement of the violation, the commissioner finds, in writing, that the violation has not been abated, the commissioner shall order a cessation of the person's surface coal mining operation or the portion of the operation relating to the violation. The cessation order remains in effect until the commissioner determines that the violation has been abated or until it is modified, vacated, or terminated under (d) or (h) of this section. The commissioner shall determine the steps necessary to abate the violation in the most expeditious manner possible and shall include the necessary measures in the cessation order issued under this section.

(c) A person who is or may be adversely affected by a notice of violation or cessation order issued under (a) or (b) of this section, or by a modification, vacation, or termination of the notice or order, may apply to the commissioner for review of the notice or order within 60 days after receipt of the notice or order by the operator or permittee or within 60 days after the modification, vacation, or termination of the notice or order. On receipt of the application, the commissioner shall provide for an investigation and an investigation report, as the commissioner considers appropriate. At the request of the applicant or another person who is or may be adversely affected, the commissioner shall provide for a public hearing to enable the applicant to present information relating to the notice or order or the modification, vacation, or termination of the notice or order. The filing of an application for review under this subsection may not operate as a stay of the order or notice. The commissioner shall give the applicant and other interested persons written notice of the time and place of the hearing at least five days before the hearing. The Administrative Procedure Act (AS 44.62) applies to a hearing under this subsection except as provided by regulations adopted under this chapter.

(d) After any review under (c) of this section, the commissioner shall issue a written decision that includes findings of fact and an order vacating, affirming, modifying, or terminating the notice or order. If the application for review under (c) of this section relates to a cessation order issued under (a) or (b) of this section, the commissioner shall issue the written decision within 30 days after receipt of the application for review unless the commissioner grants a request for temporary relief under (e) of this section.

(e) An applicant for review under (c) of this section may file with the commissioner a written request for temporary relief from a notice or order issued under (a) or (b) of this section before completion of the review of the notice or order. The written request must include a detailed statement of the reasons in support of the request. The commissioner shall expeditiously issue an order granting or denying the temporary relief. If the applicant requests temporary relief from a cessation order issued under (a) or (b) of this section, the commissioner shall issue an order granting or denying the temporary relief within 10 days after the commissioner receives the written request. The commissioner may grant the temporary relief under this subsection only

(1) after the commissioner holds a hearing in the locality of the permit area on the request for temporary relief in which the parties have an opportunity to be heard;

(2) if the applicant shows that there is substantial likelihood that the findings of the commissioner under (d) of this section will be favorable to the applicant; and

(3) if the temporary relief will not adversely affect the health or safety of the public or cause significant, imminent, environmental harm to land, air, or water resources.

(f) If, on the basis of an inspection, the commissioner has reason to believe that a pattern of violations of this chapter or of a term of a permit exists or has existed, and if the commissioner finds that the violations are caused by the unwarranted failure of the permittee to comply with the requirements or that the violations were wilfully caused by the permittee, the commissioner shall issue a notice of violation and an order to the permittee to, within a specified time period, show cause why the permit should not be suspended or revoked. The order to show cause must include notice to the permittee that a hearing may be requested within 30 days.

(g) If the permittee requests a hearing under (f) of this section, the commissioner shall inform the permittee and other known interested persons of the time, place, and date of the hearing. AS 44.62 (Administrative Procedure Act) applies to a hearing under this subsection except as provided by regulations adopted under this chapter. Within 60 days following the hearing or following the order to show cause if no hearing is requested, the commissioner shall issue and furnish to the permittee and all other parties to the hearing a written decision, order, and the reasons for both, concerning the suspension or revocation of the permit. If the commissioner suspends or revokes the permit, the permittee shall immediately cease the surface coal mining operation on the permit area and shall complete the reclamation of the permit area within the time specified by the commissioner. If the permittee fails to complete the reclamation, the commissioner shall declare the performance bonds for the operation forfeited.

(h) A notice or order issued under this section shall state with reasonable specificity the nature of the violation, the abatement required, the period of time established for abatement, and a reasonable description of the portion of the operation to which the notice or order applies. Each notice or order issued under this section must be given promptly to the alleged violator at the mine site unless the alleged violator has appointed an agent, in which case the agent may be served. A notice or order issued under this section may be modified, vacated, or terminated by the commissioner. A cessation order issued under (a) or (b) of this section expires not more than 30 days after the alleged violator receives actual notice of the order unless an informal conference is held as provided in regulations adopted under this chapter or unless the right to such a conference is waived by the alleged violator. The commissioner shall hold the conference at a location that allows the permit area to be viewed during the conference. The commissioner shall issue a written order affirming, modifying, vacating, or terminating the cessation order within five days of the conference. The holding of a conference or the waiver of it does not prejudice any other rights to administrative or judicial review provided under this chapter nor does it operate as a stay of a notice or order.

(i) Whenever an order is issued under this chapter, the commissioner may, in the commissioner's discretion, assess any party for the costs and attorney fees reasonably incurred by another party in connection with the order.

(j) The commissioner may request the attorney general to institute a civil action for relief, including a permanent or temporary injunction, restraining order, or other appropriate order, if a person

(1) violates an order or notice issued by the commissioner under this chapter;

(2) interferes with the commissioner carrying out the provisions of this chapter;

(3) unlawfully refuses to admit the commissioner into an operation;

(4) unlawfully refuses to permit inspection of an operation by the commissioner;

(5) fails to furnish information or a report requested by the commissioner under regulations adopted under this chapter; or

(6) refuses to permit access to or copying of records by the commissioner that the commissioner determines are reasonably necessary to carry out the provisions of this chapter.

(k) An action under (j) of this section shall be brought in the superior court in the judicial district in which the greater portion of the operation is located or in the judicial district in which the greater portion of the operation is located or in the judicial district where the operator's principal office is located. The superior court has jurisdiction to grant appropriate relief under (j) of this section. Relief granted by a superior court for a situation described in (j)(1) of this section continues in effect until the completion of proceedings for review of the notice or order under this section unless before that time the superior court modifies or sets aside the notice or order.

(l) In the case of a judicial proceeding to review an order or decision issued by the commissioner under this chapter, the court may, under conditions it may prescribe, grant the temporary relief it considers appropriate pending final determination of the proceedings if

(1) all parties to the proceedings have been notified and given an opportunity to be heard on a request for temporary relief;

(2) the person requesting the relief shows that there is a substantial likelihood that the person will prevail on the merits of the final determination of the proceeding; and

(3) the relief will not adversely affect the public health or safety or cause significant imminent environmental harm to land, air, or water resources.

(m) The commencement of a judicial proceeding to review an order or decision of the commissioner does not, unless specifically ordered by the court, operate as a stay of the action, order, or decision of the commissioner.

(n) The fact that action of the commissioner is subject to judicial review in accordance with other provisions of state law may not be construed to limit the operation of the rights established in AS 27.21.950 except as provided in that section.



Sec. 27.21.250. - Penalties.

(a) The commissioner may assess a civil penalty against a person if the person or the person's operation violates a condition of a permit or a provision of this chapter. If as a result of the violation the commissioner issues a cessation order under AS 27.21.240 , the commissioner shall assess a civil penalty. The civil penalty may not exceed $5,000 for a violation. The commissioner may consider each day of a continuing violation as a separate violation for the purposes of this subsection. In determining whether to assess and the amount of a civil penalty, the commissioner shall consider the person's history of previous violations at the site of the operation, the seriousness of the violation, including the irreparable harm done to the environment and the hazard created to the health or safety of the public, the person's negligence, and the good faith of the person in attempting to achieve rapid compliance after receiving notification of the violation.

(b) Within 30 days after issuing a notice or order under AS 27.21.240 to a person, the commissioner shall inform the person of the amount of the penalty. The person notified of the penalty then has 30 days in which to pay the penalty in full or to contest either the amount of the penalty or the fact of the violation. If the person wishes to contest either the amount of the penalty or the fact of the violation, the person may submit to the commissioner a bond equal to the penalty amount at the time the person files an application for review. The bond shall be conditioned for the satisfaction of the penalty in full if the commissioner's determination of an occurrence of a violation and the assessment of a penalty are affirmed. An application for review is effective when the bond is approved by the commissioner. If the bond is not approved, the person charged with the penalty shall forward the proposed amount to the commissioner within 10 days of the disapproval of the bond for placement in an escrow account in order to make the petition effective.

(c) The commissioner shall assess a civil penalty under (a) of this section only after the person charged with a violation has been given an opportunity for a public hearing. If a public hearing is held, the commissioner shall make findings of fact and shall issue a written decision relating to the occurrence of the violation and the amount of the civil penalty that is warranted. The written decision may order the person to pay the penalty. The commissioner may consolidate a hearing under this section with other proceedings under AS 27.21.240 . AS 44.62 (Administrative Procedure Act) applies to a hearing under this subsection except as provided by regulations adopted under this chapter. If the person notified of a penalty does not request a public hearing, the commissioner may assess the penalty and order its payment only after the commissioner has determined that the person committed the violation and has determined the amount of the penalty that is warranted.

(d) A civil penalty owed under this section may be recovered in a civil action brought by the attorney general at the request of the commissioner.

(e) A person other than a corporation who wilfully and knowingly violates a condition of a permit, an order issued under AS 27.21.240 , or an order incorporated in a final decision under this chapter, except an order incorporated in a decision issued under (c) of this section, is guilty of a class C felony.

(f) If a corporation violates a condition of a permit, an order issued under AS 27.21.240 , or an order incorporated in a final decision issued by the commissioner under this chapter, except an order incorporated in a decision issued under (c) of this section, a director, officer, or agent of the corporation who wilfully and knowingly authorized, ordered, or carried out the violation is subject to a civil penalty under (a) - (d) of this section and is guilty of a class C felony.

(g) A person who knowingly makes a false statement, representation, or certification, or knowingly fails to make a required statement, representation, or certification in an application, record, report, plan, or other document filed or required to be maintained under this chapter is guilty of a class C felony.

(h) A person who fails to correct a violation for which a notice of violation or a cessation order has been issued under AS 27.21.240 within the period or subsequent extension permitted for its correction shall be assessed a civil penalty of $750 for each day the failure or violation continues. The period for correction continues until

(1) the entry of a final order by the commissioner in a review proceeding initiated by the alleged violator in which the commissioner orders, after an expedited hearing, the suspension of the abatement requirements of the notice or order after determining that the alleged violator will suffer irreparable loss or damage from the application of those requirements; or

(2) the entry of an order of the court in a review proceeding under AS 44.62 initiated by the alleged violator in which the court orders the suspension of the abatement requirements of the notice or order.

(i) A person who, except as permitted by law, wilfully resists, prevents, impedes, or interferes with the commissioner in the performance of duties under this chapter is guilty of a class C felony.



Sec. 27.21.260. - Areas unsuitable for surface coal mining.

(a) The commissioner shall use competent and scientifically sound data and information in order to make objective decisions as to which areas of land are unsuitable for all or certain types of surface coal operations. The decisions shall

(1) reflect the planning activities of federal, state, and municipal governments; and

(2) use a data base and inventory system that will permit the evaluation of areas of the state to support and permit reclamation of surface coal mining operations.

(b) A person or municipality having an interest that is or may be adversely affected may file a petition with the commissioner to designate an area as unsuitable for mining or to terminate a designation under this section. The petition must contain allegations of facts with supporting evidence that would tend to establish the allegations. Within three to seven months after receipt of a petition, the commissioner shall hold a public hearing in the locality of the area, under regulations adopted by the commissioner. The commissioner may extend the time within which a hearing must be held if an extension is required to include a field season. After the filing of a petition and before the hearing, other persons may intervene by filing allegations of fact with supporting evidence. Within 60 days after the hearing, the commissioner shall issue and furnish to the petitioner and intervenors a written decision regarding the petition and the reasons for the commissioner's decision. The commissioner may cancel the hearing if the parties all agree to the cancellation.

(c) Upon receipt of a petition under (b) of this section, the commissioner

(1) shall designate an area as unsuitable for all or certain types of surface coal mining operations if the commissioner determines that reclamation in accordance with this chapter and regulations adopted under it is not technologically feasible in the area;

(2) may designate an area as unsuitable for all or certain types of surface coal mining operations if the commissioner determines that the operations in the area will

(A) be incompatible with existing state or local land use programs;

(B) affect fragile or historic land in which the operations could result in significant damage to important historic, cultural, scientific, and aesthetic values and natural systems;

(C) affect aquifer recharge areas or other renewable resource land in which the operations could result in a substantial loss or reduction of long-range productivity of water supply or food or fiber products; or

(D) affect areas subject to frequent flooding and areas of unstable geology, or other natural hazard land in which the operations could substantially endanger life and property

(d) Subject to valid existing rights, the commissioner may not permit surface coal mining operations except those that existed on August 3, 1977,

(1) on any land within the boundaries of a unit of the National Park System, the National Wildlife Refuge Systems, the National System of Trails, the National Wilderness Preservation System, the Wild and Scenic Rivers System, including study rivers designated under section 5(a) of the Wild and Scenic Rivers Act, and National Recreation Areas designated by Act of Congress;

(2) that will adversely affect a publicly owned park or a place included in the National Register of Historic Sites unless approved jointly by the commissioner and the federal, state, or local agency that has jurisdiction over the park or the historic site;

(3) within 100 feet of the outside right-of-way line of any public road, except where mine access roads or haulage roads join the right-of-way line, and except that the commissioner may permit roads to be relocated or the area affected to lie within 100 feet of a road, if after public notice and opportunity for public hearing in the locality, a written finding is made that the interests of the public and the landowners affected by it will be protected; or

(4) within 300 feet from any occupied dwelling, unless waived by the owner of the dwelling, or within 300 feet of a public building, school, church, community, or institutional building, public park, or within 100 feet of a cemetery.

(e) Before designating an area as unsuitable under this section, the commissioner shall prepare a detailed statement of the potential coal resources of the area, the demand for coal resources, and the impact of the designation on the environment, the economy, and the supply of coal.

(f) Determinations of unsuitability of land for surface coal mining must consider present and future land use planning and regulation processes at the federal, state, and local levels.

(g) This section does not apply to land on which a surface coal mining operation was conducted on or before August 3, 1977, or under a permit issued under this chapter before a determination of unsuitability. This section does not apply to an area if a person had made substantial legal or financial commitments for an operation or proposed operation in that area before January 4, 1977.

(h) A designation of unsuitability under this section does not prevent coal exploration of any designated area.

(i) The commissioner shall adopt regulations to implement this section.






Article 03 - ABANDONED MINES

Sec. 27.21.270. - Abandoned Mine Reclamation Fund.

The commissioner may take the actions necessary to ensure state participation to the fullest extent practicable in the Abandoned Mine Reclamation Fund created in 30 U.S.C. 1231 and to function as the state agency for that participation. In conformity with the Surface Mining Control and Reclamation Act of 1977, the commissioner shall

(1) by regulation, establish priorities that meet the terms of the Surface Mining Control and Reclamation Act of 1977 for the expenditure of money received by the commissioner from the Abandoned Mine Reclamation Fund;

(2) designate land and water eligible for reclamation or abatement with money received by the commissioner from the Abandoned Mine Reclamation Fund;

(3) submit reclamation plans, annual projects, and applications to the appropriate authorities under the terms of the Surface Mining Control and Reclamation Act of 1977; and

(4) administer money received by the state for abandoned mine reclamation or related purposes from the Abandoned Mine Reclamation Fund.



Sec. 27.21.280. - Eligible land and water.

Land and water eligible for reclamation or drainage abatement expenditures under this chapter are those that were mined for coal or were affected by such mining, wastebanks, coal processing, or other coal mining processes, and abandoned or left in an inadequate reclamation status before August 3, 1977, and for which there is no continuing reclamation responsibility under state or federal law.



Sec. 27.21.290. - Entry onto abandoned mine area.

(a) The commissioner may enter real property that has been adversely affected by past surface coal mining practices and other real property necessary for access to adversely affected real property to restore or reclaim the real property or to abate, control, or prevent the adverse effects. The money expended for and the benefits accruing to the real property from work performed under this subsection is chargeable against the real property and mitigates or offsets a claim in or an action brought by an owner of an interest in the real property for damages resulting from the entry. This subsection does not create new rights of action or eliminate existing immunities.

(b) The commissioner may enter real property for the purposes of conducting studies or exploratory work to determine the existence of adverse effects from past surface coal mining practices and to determine the feasibility of restoring or reclaiming the real property or abating, controlling, or preventing the adverse effects of past coal mining practices.

(c) The commissioner may enter real property under (a) or (b) of this section only after

(1) giving notice of the entry by mailing it to the owners if they are known or, if not known, by posting notice on the premises and advertising once a week for four consecutive weeks in a newspaper of general circulation in the area in which the land is located;

(2) making written findings that

(A) the land or water resources have been adversely affected by past coal mining practices;

(B) the adverse effects are at a stage that, in the public interest, action to restore, reclaim, abate, control, or prevent the adverse effects of past coal mining practices should be taken; and

(C) the owners of the land or water resources where entry must be made to restore, reclaim, abate, control, or prevent the adverse effects of past coal mining practices are not known or readily available or will not give permission for the entry.



Sec. 27.21.300. - Acquisition of abandoned mine areas.

(a) The commissioner may, by purchase, donation, or condemnation in accordance with AS 09.55.240 - 09.55.460, acquire real property that has been adversely affected by past surface coal mining practices if the commissioner determines that

(1) acquisition of the real property is necessary to the successful reclamation of the real property and is in the public interest; and

(2) the real property, after its restoration or reclamation or after the abatement, control, or prevention of the adverse effects, will serve recreational, historic, conservation, or reclamation purposes or will provide open space benefits; and

(3) permanent facilities will be constructed on the real property for the restoration or reclamation of the real property or for the abatement, control, or prevention of the adverse effects; or

(4) if the real property includes a coal refuse disposal site, the acquisition of the coal refuse disposal site and the coal refuse on the site will serve the purposes of this section; or

(5) public ownership is desirable to meet emergency situations created by the adverse effects and to prevent recurrences of the adverse effects.

(b) Title to real property acquired under this section is in the state. If the commissioner acquires the real property by purchase or condemnation, the commissioner shall pay the fair market value of the real property as adversely affected by past coal mining practices.

(c) If real property acquired under this section is suitable for industrial, commercial, residential, or recreational development, the commissioner may sell the real property by competitive bidding, at not less than the fair market value of the real property. The commissioner shall adopt regulations relating to the sale of real property under this subsection that will ensure that the use of the real property is consistent with any state and local land use plans. If money received by the commissioner from the federal government is involved in the acquisition of the real property, the commissioner may sell the real property only if the sale is authorized by the Secretary of the United States Department of the Interior. If a person requests it, the commissioner shall hold a hearing in the area in which the real property is located to consider the use or disposition of the real property after its restoration or reclamation or after the abatement, control, or prevention of adverse effects. The commissioner shall hold the hearing at a time that will afford local residents and representatives of municipal government in the area the maximum opportunity to participate in the hearing. The commissioner shall publish notice of the hearing in a newspaper of general circulation in the area in which the real property is located at least 10 days before holding the hearing.



Sec. 27.21.310. - Liens on abandoned mine areas.

(a) Within six months after the completion of a project under AS 27.21.290 to restore or reclaim privately owned real property or to abate, control, or prevent the adverse effects of past surface coal mining practice on privately owned real property, the commissioner shall itemize the money spent on the project. If the project results or will result in a significant increase in the real property's fair market value, the commissioner may file a statement of the money spent in the recording office in the area in which the real property is located with a notarized appraisal by a licensed appraiser of the fair market value of the real property before the project began. The statement constitutes a lien on the real property as of the date of the expenditure which is second only to the lien of property taxes. The lien may not exceed the amount determined by either of two appraisals to be the increase in the fair market value of the real property as a result of the project. A lien may not be filed under this subsection against real property of a person who owned the surface before May 2, 1977, and who did not consent to, participate in, or exercise control over the surface coal mining operation that necessitated the project.

(b) A person affected by a lien under (a) of this section may petition the commissioner within 60 days after the recording of the lien for a hearing concerning the amount of the lien.



Sec. 27.21.320. - Filling voids and sealing tunnels.

The commissioner may authorize the filling of voids, sealing open and abandoned tunnels, shafts, and entryways resulting from any previous mining operation and reclaim surface impacts of underground and surface mines to the extent authorized by the Secretary of the United States Department of the Interior.



Sec. 27.21.330. - Emergency powers in abandoned mine areas.

(a) In emergency situations the commissioner may use money available to the state in the Abandoned Mine Reclamation Fund for the purposes of AS 27.21.290 (a) if the commissioner finds that

(1) an emergency exists that constitutes a danger to the public health, safety, or general welfare; and

(2) no other person or agency will act expeditiously for those purposes.

(b) If the commissioner makes the findings described in (a) of this section, the commissioner may enter on real property under AS 27.21.290(a) or (b) without giving the notice or making the findings required by AS 27.21.290 (c). An entry onto real property under this section may not be considered a condemnation of property or a trespass.



Sec. 27.21.340. - Miscellaneous powers regarding abandoned mine lands.

(a) The commissioner may request the attorney general to initiate, in addition to any other remedies provided for in this chapter, an action in equity for an injunction to restrain any interference with the exercise of the right to enter or to conduct the work described in AS 27.21.270 - 27.21.340.

(b) The state has the power and authority to construct and operate plants for the control and treatment of water pollution resulting from mine drainage, including major interceptors and other appurtenant facilities, so long as that control and treatment complies with 33 U.S.C. 1251 - 1376 (the Federal Water Pollution Control Act).






Article 04 - GENERAL PROVISIONS

Sec. 27.21.900. - Mining by government agencies.

A federal, state or municipal government agency, including a publicly owned utility or corporation, that proposes to engage in a surface coal mining operation that is subject to this chapter must comply with this chapter.



Sec. 27.21.910. - Exemptions.

The provisions of this chapter do not apply to the extraction of coal

(1) by a landowners or lessee for the landowner's or lessee's own noncommercial use from land owned or leased by it;

(2) for commercial purposes if the surface coal mining operation affects two acres or less; or

(3) as an incidental part of highway or other construction financed in whole or in part as specified by regulation, by federal, state, or municipal government agency.



Sec. 27.21.920. - Experimental practices.

In order to encourage advances in mining and reclamation practices, and to allow post-mining land use for industrial, commercial, residential, recreational, or public purposes, the commissioner may, with the approval of the Secretary of the United States Department of the Interior, authorize departures in individual cases on an experimental basis from the environmental performance standards established under AS 27.21.210. The commissioner may authorize these departures if

(1) the experimental practices are, during and after the surface coal mining operation, potentially more protective of the environment than, or at least as protective of the environment, as those required by this chapter and regulations adopted under it;

(2) the surface coal mining operation for which the departure is authorized is not larger than necessary to determine the effectiveness and economic feasibility of the experimental practices; and

(3) the experimental practices do not reduce the protection afforded public health and safety below that provided by law or regulation.



Sec. 27.21.930. - Water rights and replacement.

(a) Nothing in this chapter may be construed to affect the right of a person to protect the person's interest in water resources affected by a surface coal mining operation.

(b) An operator shall replace the water supply of an owner of interest in real property who obtains all or part of the owner's supply of water for domestic, agricultural, industrial, or other beneficial use from an underground or surface source, if the supply has been affected by contamination, diminution, or interruption proximately resulting from the operator's surface coal mining operation.



Sec. 27.21.940. - Certification of blasters.

The commissioner shall adopt regulations requiring the training, examination, and certification of persons engaging in or directly responsible for blasting or the use of explosives in surface coal mining operations.



Sec. 27.21.950. - Civil actions.

(a) Except as provided in (b) of this section, a person who is or may be adversely affected by a failure to comply with this chapter may commence a civil action in the superior court on the person's own behalf and compel compliance with this chapter against

(1) the commissioner, if the commissioner has failed to perform a nondiscretionary act or duty;

(2) an instrumentality or agency of the state that is in violation of this chapter or a regulation adopted, or an order or permit issued, under this chapter; or

(3) a person who is in violation of a regulation adopted or an order or permit issued under this chapter.

(b) A person may not commence an action under (a)(1) of this section until 60 days after giving the commissioner written notice of the intended action in the manner prescribed by regulations adopted by the commissioner, except that an action may be brought immediately after the notice if the commissioner's failure to perform constitutes an imminent threat to the health or safety of the person or would immediately affect a legal interest of the person.

(c) A person may not commence an action under (a)(2) or (a)(3) of this section

(1) until 60 days after the plaintiff has given notice in writing of the violation to the commissioner and to the agency, instrumentality, or alleged violator;

(2) if the state is diligently prosecuting a civil action in a state or federal court to require compliance with the provisions of this chapter or a regulation adopted or an order or permit issued under this chapter; however, any person may intervene in that civil action as a matter of right.

(d) A person may commence an action under this section only in the judicial district in which the surface coal mining operation is located.

(e) Nothing in this section restricts any right that a person or class of persons may have under statute or common law to seek enforcement of any of the provisions of this chapter and the regulations adopted under it or to seek any other relief, including relief against the commissioner.

(f) A person who is injured or whose property is damaged by the violation by a permittee of a regulation adopted or an order or permit issued under this chapter may bring an action for damages, including reasonable attorney fees and expert witness fees, only in the judicial district in which the permittee's operation is located. Nothing in this subsection affects the rights established by or limits imposed under AS 23.30.

(g) In an action under this section, the commissioner may intervene as a matter of right.



Sec. 27.21.960. - Inconsistencies with federal act.

(a) A provision of this chapter that is inconsistent with the provisions of the Surface Mining Control and Reclamation Act of 1977 as determined by the Secretary of the United States Department of the Interior under 30 U.S.C. 1255(b) is invalid from the date of the secretary's determination.

(b) If a provision of the Surface Mining Control and Reclamation Act of 1977 or of the regulations promulgated under that Act by the Secretary of the United States Department of the Interior is deleted, amended, set aside, enjoined, or declared invalid by Congress, the secretary, or in a final, unappealable judgment of a court of competent jurisdiction, then the commissioner shall review the changes made and make an appropriate recommendation as to whether changes in this chapter or the regulations adopted under it should be made.



Sec. 27.21.970. - Relationship to other laws.

(a) Nothing in this chapter abrogates or modifies the power of a state agency to enforce laws and regulations within its jurisdiction, except as specifically stated in this chapter and regulations adopted under it. The commissioner shall coordinate permitting procedures to prevent unnecessary duplication in permit review.

(b) Surface coal mining operations for coal that has been or is conveyed out of federal ownership must meet the requirements of this chapter.



Sec. 27.21.975. - Severability.

If any provision of this chapter or the applicability of it to any person or circumstances is held invalid, the remainder of this chapter and the application of that provision to other persons or circumstances is not affected.



Sec. 27.21.980. - Administrative Procedure Act.

Unless otherwise provided in AS 44.37.011 or other law, AS 44.62 (Administrative Procedure Act) applies to this chapter.



Sec. 27.21.998. - Definitions.

In this chapter,

(1) "alluvial valley floors" means the unconsolidated stream-laid deposits holding streams where water availability is sufficient for subirrigation or flood irrigation agricultural activities but does not include upland areas that are generally overlain by a thin veneer of colluvial deposits composed chiefly of debris from sheet erosion, deposits by unconcentrated runoff or slope wash, together with talus, other mass movement accumulation, and windblown deposits;

(2) "applicant" means a person or other entity seeking a permit from the commissioner to conduct surface coal mining or underground mining activities under this chapter;

(3) "coal" means all forms of coal, including lignite;

(4) "commissioner" means the commissioner of natural resources or the commissioner's authorized representatives or agents;

(5) "department" means the Department of Natural Resources;

(6) "imminent danger to the health and safety of the public" means the existence of a condition or practice, or a violation of a permit or other requirement of this chapter, in a surface coal mining and reclamation operation under which a rational person would not submit to exposure for fear of substantial physical harm;

(7) "operation" means a surface coal mining operation or a surface coal mining and reclamation operation;

(8) "operator" means a person engaged in coal mining who removes or intends to remove more than 250 tons of coal from the earth by coal mining within 12 consecutive calendar months in any one location;

(9) "other minerals" means clay, stone, sand, gravel, metalliferous and non-metalliferous ores, and other solid materials or substances of commercial value excavated in solid form from natural deposits on or in the earth, exclusive of coal, and those minerals that occur naturally in liquid or gaseous form;

(10) "permit" means a permit to conduct a surface coal mining and reclamation operation issued by the commissioner under the terms of this chapter;

(11) "permit area" means the area of land indicated on the approved maps submitted by the operator with the application that must be covered by the operator's bond as required by AS 27.21.160 (a) - (f) or by the individual performance and payment requirements for the operator who participates in the statewide bonding pool for mining operations as authorized by AS 27.21.160 (g), and must be readily identifiable by appropriate markers on the site;

(12) "permittee" means a person holding a permit to conduct a surface coal mining and reclamation operation or underground mining activities under this chapter;

(13) "person" means an individual, partnership, association, society, joint-stock company, firm, company, corporation or other business organization;

(14) "reclamation plan" means a plan for the reclamation of an applicant's proposed surface coal mining operation submitted by the applicant under regulations adopted under AS 27.21.110 ;

(15) "significant imminent environmental harm to land, air or water resources" means a condition, practice, or violation that is causing or can be expected to cause an appreciable, reparable adverse impact to land, air, or water resources including, but not limited to, plant and animal life;

(16) "surface coal mining and reclamation operation" means a surface coal mining operation and the activities necessary and incidental to the reclamation of that operation after August 3, 1977;

(17) "surface coal mining operations" means

(A) an activity

(i) conducted on the surface of land in connection with a surface coal mine or, to the extent that the activity affects the surface of land, conducted in connection with an underground coal mine;

(ii) the products of which enter commerce or the operation of which directly or indirectly affects interstate commerce;

(iii) that may include contour, strip, auger, mountain top removal, boxcut, open pit, and area mining; the use of explosives and blasting; on-site distillation or retorting, leaching, or other chemical or physical processing of coal; and loading of coal for interstate commerce at or near the mine site;

(iv) other than an activity relating to the extraction of coal incidental to the extraction of other minerals under which the coal extracted does not exceed 16 2/3 percent of the total tonnage of coal and other minerals removed annually for purposes of commercial use or sale and other than a coal exploration activity subject to this chapter; and

(B) the areas on which an activity described in (A) of this paragraph occurs or where the activity disturbs the natural land surface, including adjacent land, the use of which is incidental to the activity; and affected by the construction of new roads or the improvement or use of existing roads to gain access to the site of the activity and for haulage; and excavation, workings, impoundments, dams, ventilation shafts, entry ways, refuse banks, dumps, stockpiles, overburden piles, spoil banks, culm banks, tailings, holes or depressions, repair areas, storage areas, processing areas, shipping areas, and other areas upon which are situated structures, facilities, or other property or materials on the surface resulting from or incidental to the activity;

(18) "Surface Mining Control and Reclamation Act of 1977" means P.L. 95-87, 91 Stat. 447-532, 30 U.S.C. secs. 1201-1328, as amended;

(19) "unwarranted failure to comply" means the failure of a permittee to prevent or abate a violation of a permit or of this chapter because of indifference, lack of diligence, or lack of reasonable care.



Sec. 27.21.999. - Short title.

This chapter may be cited as the Alaska Surface Coal Mining Control and Reclamation Act.









Chapter 27.22. - BONUS FOR DISCOVERY AND PRODUCTION

Sec. 27.22.010. - Discovery and production bonus.

(a) To stimulate prospecting for, discovery of, and production from new domestic mineral-bearing deposits, and in the interest of the general industrial development of the state, the commissioner shall, upon sufficient proof, pay a bonus of $10,000 to a person or persons, partnership, company, or corporation that discovers and produces ore in Alaska under the terms of this chapter.

(b) The commissioner shall pay the bonus for the discovery and production from new domestic mineral-bearing deposits containing one or any combination of those minerals presently eligible for assistance under the Federal Office of Mineral Exploration program. The production must be from a mining location of a lode or placer deposit that has not previously been discovered or worked.



Sec. 27.22.020. - Amount of production.

The bonus will be paid, not for discovery alone, but only in connection with the delivery and sale to a bona fide purchaser of the first unit shipment of ore or concentrate with a gross market value of $100,000 or more substantiated by affidavit showing completion of sale and receipt of money, gross or net, in hand of the claimant.



Sec. 27.22.030. - Who may claim.

A person of legal age and a citizen of the United States or a partnership, company, or corporation of citizens legally authorized to operate in the state may claim the bonus offered in this chapter.



Sec. 27.22.040. - Nature of bonus.

(a) A bonus will be paid only once for production of ores or concentrates from a single lode or placer deposit. The commissioner or a duly authorized representative shall determine whether production from a given location, claim, or group of claims is the first production from the deposit for the purpose of this chapter or whether the deposit has previously been discovered or worked for any of the minerals presently eligible for assistance under the Federal Office of Mineral Exploration program or any other metals or minerals, including gravel, not so listed, or whether production is such as to which a bonus has already been paid, or whether for any reason a bonus is not payable. In making the determination the commissioner shall be guided by the federal or state mining laws, either of which is applicable or both. The subdivision of a deposit into units to increase bonus payments will not be recognized in determining eligibility for bonus payments.

(b) The fact that a bonus has already been received will not prevent the payment of another bonus to the same person, partnership, company, or corporation with respect to production from a different deposit.



Sec. 27.22.050. - Notice of discovery and production; action of the commissioner.

(a) Notice of the discovery of a mineral deposit and production from it believed to meet the requirements of this chapter shall be forwarded to the commissioner by registered letter together with

(1) a brief description of the size, location, and date of discovery of the deposit, including the number, size, and location of mining claims and the name or names of the locators;

(2) the calendar dates during which the ore was mined and concentrate prepared;

(3) an affidavit and supporting documents showing completion of sale and receipt of at least $100,000, gross or net, in hand of the claimant.

(b) Upon receipt of the notice, the commissioner shall make or cause to be made the field investigations, including examination of the claimant's records and other pertinent data, to assure compliance with the expressed intent and purpose of this chapter. If the claimant has fulfilled the necessary requirements as determined by the commissioner, the commissioner shall so certify and pay the bonus.



Sec. 27.22.060. - Definitions.

In this chapter,

(1) "commissioner" means the commissioner of natural resources;

(2) "domestic" means within the confines of the state.






Chapter 27.25. - GENERAL PROVISIONS



Chapter 27.30. - EXPLORATION INCENTIVE CREDITS

Sec. 27.30.010. - Exploration incentive credits authorized.

(a) The commissioner shall grant to a person described in (d) of this section an exploration incentive credit for the eligible costs of each of the following exploration activities that are performed on or for the benefit of land in the state for the purpose of determining the existence, location, extent, or quality of a locatable or leasable mineral or coal deposit, regardless of whether the land is state-owned land:

(1) surveying by geophysical or geochemical methods;

(2) drilling exploration holes;

(3) conducting underground exploration;

(4) surface trenching and bulk sampling; or

(5) performing other exploratory work, including aerial photographs, geological and geophysical logging, sample analysis, and metallurgical testing.

(b) Except as provided in (c) of this section, an exploration incentive credit may not be granted under (a) of this section for exploration activity described in that subsection that occurs after the mine construction commencement date of a new mine. In this subsection, "mine construction commencement date of a new mine" means the date no later than which all of the following have occurred:

(1) there has been issued to the owner or an agent of the owner permits, leases, and title and other rights in land, and other approvals, permits, licenses, and certificates, by federal, state, and local agencies that a reasonable and prudent person would consider adequate to commence construction of a mine in the expectation that all other approvals, permits, licenses, and certificates necessary for the completion of the facilities will be obtained;

(2) all approvals, permits, licenses, and certificates are in full force and effect, unrevoked and without any modification that might jeopardize the completion or continued construction of the mine; and

(3) an order, judgment, decree, determination, or award of a court or administrative or regulatory agency enjoining, either temporarily or permanently, the construction or the continuation of construction of the mine is not in effect.

(c) In addition to the grant of an exploration incentive credit for a new mine under (b) of this section, an exploration incentive credit may be granted under (a) of this section for exploration activity described in that subsection for a mine that had previously operated, has ceased to operate, and for which all previous mining approvals, permits, licenses, and certificates that allowed the previous operation are no longer in effect. However, under this subsection, an exploration incentive credit may not be granted under (a) of this section for exploration activity that occurs after the mine reopening date. In this subsection, "mine reopening date" means the date not later than which all of the following have occurred:

(1) there has been issued to the owner or an agent of the owner permits, leases, and title and other rights in land, and other approvals, permits, licenses, and certificates, by federal, state, and local agencies that a reasonable and prudent person would consider adequate to commence operation of the former mine in the expectation that all other approvals, permits, licenses, and certificates necessary for the completion of the facilities will be obtained;

(2) all approvals, permits, licenses, and certificates for the reopened mine are in full force and effect, unrevoked, and without any modification that might jeopardize the reopening of the former mine; and

(3) an order, judgment, decree, determination, or award of a court or administrative or regulatory agency enjoining, either temporarily or permanently, the reopening of the former mine is not in effect.

(d) An exploration incentive credit may be granted under this chapter only to

(1) a natural person who is at least 18 years of age;

(2) a partnership qualified to do business in the state;

(3) a corporation qualified to do business in the state;

(4) a limited liability company qualified to do business in the state;

(5) a legal guardian or trustee of a qualified natural person described in (1) of this subsection; or

(6) any association of persons listed in (1) - (5) of this subsection.



Sec. 27.30.020. - Procedure for requesting and taking the credit.

To obtain the credit authorized by this chapter,

(1) a person shall submit a request for the credit as follows:

(A) the person may submit a request and a statement of expenditures

(i) whenever the amount of credit certified in the request totals at least $250,000 and the period covered is at least one year; or

(ii) when the person is ready to take the entire balance of the credit, regardless of the total amount of the credit;

(B) the request must be on a form provided by the department and

(i) describe the work accomplished during each year of the period covered by the request, the number of employees, and the names and number of consultants;

(ii) provide a detailed list or ledger of expenditures of the accomplishments described in (i) of this subparagraph and a list of exploration activity data that will be provided to the department; and

(iii) provide a statement by a certified public accountant that expenditures are supported by receipts for all activities eligible for the credit under AS 27.30.010 (a) for each calendar year that these expenditures for a single mining operation equal or exceed $40,000;

(C) the person submitting the request is not required to transmit copies of receipts with the request, but the statement of expenditures is subject to audit in the discretion of the commissioner;

(D) if the commissioner determines to audit the statement of expenditures, the commissioner may require the person submitting the request to justify claims of expenditures with receipts and other reliable information;

(E) the commissioner shall respond to the request within six months of the date of submission of the request by certifying or not certifying the person's expenditures; if the commissioner

(i) does not certify all of the expenditures, the commissioner shall state the reasons for denial of certification of the expenditures not certified and give the person making the request an opportunity to correct any problems or to provide additional information;

(ii) certifies expenditures, the commissioner shall specify the exploration activity data requirements that must be presented to the department at the time of the taking of the credit;

(F) if the commissioner neither certifies nor denies certification of expenditures within six months of the date of submission of the request, the expenditures are certified as submitted;

(2) the person whose expenditures have been certified under (1) of this subsection may thereafter request the taking of the credit for the certified expenditures as follows:

(A) the person shall deliver to the commissioner the exploration activity data identified by the commissioner under (1)(E)(ii) of this section and shall request the commissioner's approval of the taking of the credit;

(B) the commissioner shall approve or disapprove the taking of the credit within 60 days after receipt of the request for taking of the credit; if the

(i) exploration activity data complies with the requirements identified by the commissioner under (1)(E)(ii) of this section, the commissioner shall approve the taking of the credit and shall, within 30 days, notify the Department of Revenue that the taking of the credit has been approved;

(ii) request is disapproved, the commissioner shall state the reasons for disapproval and offer the person seeking to take the credit an opportunity to correct any problems or to provide additional exploration activity data or other information;

(C) if the commissioner neither approves nor disapproves the request to take the credit within 60 days after submission of the request, the taking of the credit is approved; the commissioner shall, within 30 days, notify the Department of Revenue that the taking of the credit has been approved under this subparagraph.



Sec. 27.30.025. - Conditional certification.

(a) A person may submit a request for conditional certification for the credit when

(1) the person has conducted or intends to conduct exploration activities using an innovative technique;

(2) there exists a substantial question regarding the nature of the exploration data that will be delivered to the department; or

(3) the person contemplates assigning a credit under AS 27.30.060 and there exists a substantial question regarding whether the expenditures will be certified.

(b) A person shall submit a request for conditional certification on a form provided by the department.

(c) The commissioner shall respond to the request within six months from the date of the submission of the request for conditional certification by issuing a letter stating that

(1) under the specific facts and circumstances proposed by the person, the proposed expenditures and data appear eligible for a credit;

(2) there is not adequate information to determine whether the proposed expenditures and data appear to be eligible for a credit; or

(3) the expenditures and data as presented do not appear to be eligible for a credit.

(d) Approval of conditional certification under (c)(1) of this section does not relieve a person from obtaining certification of the credit under AS 27.30.020 .



Sec. 27.30.030. - Application of the credit.

(a) In a tax year or royalty payment period, subject to (c) of this section and the respective limitations of this subsection, the person may apply the credit, the taking of which was approved under AS 27.30.020(2), against

(1) taxes payable by the person

(A) under AS 43.65; application of the credit under this subparagraph may not exceed the lesser of

(i) 50 percent of the person's tax liability under AS 43.65 for the tax year that is related to production from the mining operation at which the exploration activities occurred, as shown under (b) of this section; or

(ii) 50 percent of the person's total tax liability under AS 43.65 for the tax year;

(B) under AS 43.20; application of the credit under this subparagraph may not exceed the lesser of

(i) an amount equal to the amount determined under (A)(i) of this paragraph; or

(ii) 50 percent of the person's total tax liability under AS 43.20 for the tax year; and

(2) mineral production royalty payments payable by the person under AS 38.05.135 - 38.05.175 and 38.05.212 for production from the mining operation at which the exploration activities occurred; application of the credit under this paragraph may not exceed 50 percent of the person's mineral production royalty payment liability from the mining operation at which the exploration activities occurred.

(b) If the person applies the credit against the person's tax liability under (a)(1)(A)(i) or (a)(1)(B)(i) of this section, the commissioner of revenue shall disallow application of the credit under that provision unless the person files with the person's tax return an accounting of the person's mining operation activities for each mining operation that is included in the tax return and as to which the credit is being applied. The accounting of mining operation activities required by this subsection shall be made

(1) on a form prescribed by the Department of Revenue; on the form, the person shall

(A) identify the mining operations for which the credit is claimed; and

(B) set out the gross income attributable to the mining operations and other information about the mining operations that the Department of Revenue may require;

(2) without regard to an exemption to which the person may be entitled under AS 43.65.010 (a).

(c) The person may not apply the credit under this section if the application would exceed the total amount of the credits approved under AS 27.30.020 (2).



Sec. 27.30.040. - Credit may be carried forward.

Except as its application is limited by AS 27.30.030 and 27.30.050, a portion of a credit that is not applied under AS 27.30.030 during a tax year or royalty payment period may be carried forward to and applied during a subsequent tax year or royalty payment period.



Sec. 27.30.050. - Limit on application of credit.

An exploration incentive credit for a mining operation may not exceed $20,000,000 and must be applied within 15 tax years or royalty payment periods after the taking of the credit is approved under AS 27.30.020(2), but the tax years or royalty payment periods in which the credit is applied need not be

(1) the tax year or royalty payment period in which the person first incurs liability for payment of tax or royalty based on the person's activity that is the basis of the claim of the exploration incentive credit; or

(2) consecutive periods.



Sec. 27.30.060. - Assignment of credit.

A person may assign an exploration incentive credit to the person's successor in interest for the mining operation at which the exploration activities occur, but only if the successor in interest is a person qualified to obtain the credit under AS 27.30.010 (d). An exploration incentive credit may not be assigned except as permitted in this section.



Sec. 27.30.070. - Responsibility for record of use of credit.

For each mining operation, the commissioner may require each person who proposes to take the credit under AS 27.30.020 (2) to provide with the request to take the credit a record of

(1) the person's past use of credits taken under AS 27.30.020 (2) and 27.30.030; and

(2) other information that the commissioner requires to determine if approval of the taking of the credit by the person would exceed the limits on use of the credit under this chapter.



Sec. 27.30.080. - Relationship to other funds.

Amounts due the permanent fund under AS 37.13.010 shall be calculated before the application of a credit extended under this chapter.



Sec. 27.30.090. - Confidentiality of data.

(a) The commissioner shall keep the exploration activity data provided under AS 27.30.020 confidential for 36 months after receipt by the department.

(b) The department is liable in damages to a person who provided the exploration activity data under AS 27.30.020 if the data is disclosed in violation of (a) of this section.



Sec. 27.30.095. - Fees.

The commissioner may charge a fee for the direct costs incurred by the department and the Department of Revenue for evaluating or auditing an application to certify the credit authorized under AS 27.30.010 , including the cost of contractors selected by the commissioner to assist in the evaluation or audit. The fee may not exceed

(1) $500 for each application covering one or more years if the amount claimed in the application is $1,000,000 or less;

(2) $1,000 for each application covering one or more years if the amount claimed is more than $1,000,000.



Sec. 27.30.099. - Definitions.

In this chapter,

(1) "credit" means the exploration incentive credit for activities involving locatable and leasable mineral and coal deposits authorized by this chapter;

(2) "eligible costs" mean the costs incurred for activities in direct support of exploration activity conducted at the mining operation of the exploration activity for the purpose of determining the existence, location, extent, or quality of a mineral or coal deposit; the term

(A) includes

(i) the costs of obtaining the approvals, permits, licenses, and certificates for an exploration activity set out in AS 27.30.010 (a)(1) - (5);

(ii) direct labor costs and the cost of benefits for employees directly associated with work described in AS 27.30.010 (a)(1) - (5);

(iii) the cost of renting or leasing equipment from parties not affiliated with the person requesting and taking the credit;

(iv) the reasonable costs of owning, maintaining, and operating equipment;

(v) insurance and bond premiums associated with the activities set out in (i) - (iv) of this subparagraph;

(vi) payments to consultants and independent contractors; and

(vii) the general expense of operating the person's business, including the costs of materials and supplies, if those expenses and costs are directly attributable to the work described in AS 27.30.010(a)(1) - (5);

(B) does not include return on investment, insurance or bond premiums not covered under (A)(v) of this paragraph, or any other expense that the person has not incurred to complete work described in AS 27.30.010 (a)(1) - (5);

(3) "exploration activity data" includes, as applicable,

(A) a representative skeleton core for each hole cored or a representative set of cuttings for each hole rotary drilled;

(B) chemical analytical data and noninterpretive geophysical data;

(C) aerial photographs or a topographic or geologic map showing the location of the drill holes, sample locations, or the other exploration activities undertaken;

(4) "geochemical methods" means soil, rock, water, air, vegetation, and similar samples collected and their chemical analyses;

(5) "geophysical methods" means all geophysical data gathering methods used in mineral or coal exploration, including seismic, gravity, magnetic, radiometric, radar, and electromagnetic and other remote sensing measurements;

(6) "mining operation" includes all operating and nonoperating activities related to a mineral deposit interest, and may be comprised of one or more mining properties; in determining whether mining properties are part of the same mining operation, the commissioner may consider whether the operation, in conducting mining activities on several mining properties, uses common personnel, supply, and maintenance facilities, mining-related treatment processes, storage facilities, roads, pipelines and transportation equipment, and mining techniques and technology, and may also consider the extent to which the mineral deposit interest comprises a common mining property;

(7) "person" means only those persons listed in AS 27.30.010 (d).






Chapter 27.40. - GENERAL PROVISIONS

Sec. 27.40.010. - Definitions.

In this title, unless the context otherwise requires:

(1) "commissioner" means the commissioner of natural resources;

(2) "department" means the Department of Natural Resources.









Title 28 - MOTOR VEHICLES

Chapter 28.01. - ALASKA UNIFORM TRAFFIC LAWS ACT

Sec. 28.01.010. - Provisions uniform throughout state.

(a) The provisions of this title and the regulations adopted under this title are applicable within all municipalities of the state. A municipality may not enact an ordinance that is inconsistent with the provisions of this title or the regulations adopted under this title. A municipality may not incorporate into a publication of traffic ordinances a provision of this title or the regulations adopted under this title without specifically identifying the provision or regulation as a state statute or regulation.

(b) A municipality may adopt by reference all or a part of this title and regulations adopted under this title, and may request and shall receive from the Department of Commerce, Community, and Economic Development and, as appropriate, either the Department of Administration or the Department of Public Safety, assistance in the drafting of model ordinances for adoption by reference. Notwithstanding (a) of this section, a municipality may enact necessary ordinances to meet specific local requirements.

(c) A copy of all traffic ordinances enacted by a municipality shall be forwarded to the commissioner of public safety and specific notice of any inconsistent ordinances shall be given by the municipality when the copy of the ordinances is forwarded. So far as practicable, the section number identifying a particular municipal traffic ordinance must be the same as the section number identifying a corresponding provision of this title or regulations adopted under this title.

(d) A municipality shall erect necessary official traffic control devices on streets and highways within its jurisdiction that as far as practicable conform to the current edition of the Alaska Traffic Manual prepared by the Department of Transportation and Public Facilities. The municipality

(1) shall post a sign indicating that the school is a "drug-free school zone" at each location in which it has installed a sign identifying the location of a school;

(2) may post a sign at each recreation and youth center indicating that the center is a "drug-free recreation and youth center zone"; in this paragraph, "recreation or youth center" has the meaning given in AS 11.71.900 .

(e) Copies of all traffic ordinances enacted by a municipality shall be incorporated in a manual and made available to the general public.

(f) Regulations adopted pertaining to a matter partially or wholly governed by this title must be mutually consistent and compatible, and must complement each other, as far as practicable. For the purpose of uniformity, the Department of Administration or the Department of Public Safety, whichever is appropriate, shall offer and receive reasonable assistance in the coordination and adoption of these regulations.

(g) Regulations adopted under this title must, as far as practicable, conform to the recommendations of the current edition of the Uniform Vehicle Code adopted by the National Committee on Uniform Traffic Laws and Ordinances.

(h) A municipality may issue a citation for a traffic offense only if the citation complies with the provisions of AS 12.25.200 .

(i) A municipal parking citation trial or appeal process and fees charged for it must be substantially similar to the applicable trial or appeal process adopted by the Alaska Supreme Court or imposed by law.



Sec. 28.01.015. - Municipal impoundment and forfeiture.

(a) Notwithstanding other provisions in this title, a municipality may adopt an ordinance providing for the impoundment or forfeiture of a

(1) motor vehicle, watercraft, or aircraft involved in the commission of an offense under AS 28.35.030 , 28.35.032, or an ordinance with elements substantially similar to AS 28.35.030 or 28.35.032;

(2) motor vehicle involved in the commission of an offense under AS 28.15.291 or an ordinance with elements similar to AS 28.15.291 ;

(3) motor vehicle used by a person whose license is suspended under AS 28.22.041 ; or

(4) motor vehicle used by a person who fails to carry proof of insurance as required under AS 28.22.019 .

(b) An ordinance adopted under (a) of this section may

(1) include a fee for the administrative costs incurred by the municipality; and

(2) be more stringent than or the same as but may not be less stringent than applicable provisions under this title or regulations adopted under this title.



Sec. 28.01.020. - Short title.

This chapter may be cited as the Alaska Uniform Traffic Laws Act.






Chapter 28.05. - ADMINISTRATION

Article 01 - POWERS AND DUTIES OF DEPARTMENT OF PUBLIC SAFETY

Sec. 28.05.010. - Powers and duties. [Repealed, Sec. 6 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.05.011. - Duty of commissioners to adopt regulations.

(a) The commissioner of public safety shall, unless otherwise provided by statute, adopt regulations in compliance with AS 44.62 (Administrative Procedure Act) necessary to carry out the provisions of this title and other statutes whose administration is vested in the Department of Public Safety. The regulations must include

(1) rules of the road relating to the driving, stopping, standing, parking, and other conduct of vehicles, to pedestrians, and to official traffic control devices; regulations adopted under this paragraph may not prohibit the use of an electric personal motor vehicle on a sidewalk, bike path, or vehicular way or area restricted to the use of pedestrians; limitations on regulation of electric personal motor vehicles imposed under this paragraph do not apply to a municipal ordinance regulating electric personal motor vehicles enacted to meet local requirements;

(2) minimum equipment for vehicles, including minimum standards of compliance to be met by manufacturers and vehicle sales and repairs businesses;

(3) inspection of vehicles other than commercial motor vehicles, and the removal of vehicles from areas of public use when they are found to be in a defective or unsafe condition;

(4) abandonment of vehicles;

(5) management of records of the Department of Public Safety required for that department's administration of this title and its regulations adopted under this title, including provisions for ensuring the accuracy of information contained in automated and manual information retrieval systems;

(6) definitions of words and phrases used in this title and in regulations adopted under this title unless otherwise provided by statute;

(7) certification and regulation of junk yards;

(8) [Repealed, Sec. 5 ch 80 SLA 2003].

(b) The commissioner of administration shall, unless otherwise provided by statute, adopt regulations in compliance with AS 44.62 (Administrative Procedure Act) necessary to carry out the provisions of this title whose administration is vested in the Department of Administration. The regulations must include, but are not limited to:

(1) registration, titling, and transfer of vehicles;

(2) licensing of drivers of vehicles and procedures for obtaining limited license privileges;

(3) financial responsibility relating to vehicles other than commercial motor vehicles;

(4) management of records of the Department of Administration required for that department's administration of this title and its regulations adopted under this title, including provisions for ensuring the accuracy of information contained in automated and manual information retrieval systems;

(5) definitions of words and phrases used in this title and in regulations adopted under this title unless otherwise provided by statute;

(6) registration of motor vehicle, trailer, and semi-trailer dealers;

(7) regulations necessary to implement a commercial motor vehicle driver's licensing program.



Sec. 28.05.015. - Wheeled adjuncts.

The department shall, unless prohibited by an ordinance of a governmental subdivision of the state, allow pedestrians to use wheeled adjuncts, such as rollerblades, roller skates, and roller skis, on roadways and vehicular ways in addition to areas available for use by bicycles.



Sec. 28.05.020. - Authority of highway commissioner. [Repealed, Sec. 6 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.05.021. - Commissioner to enter compacts and reciprocal agreements.

(a) The commissioner of administration may, under terms and conditions best calculated to promote the interests of the state, enter into a compact or agreement with an authorized representative of another jurisdiction in a matter relating to driver licensing, vehicle registration, or other activity authorized under this title, the administration of which is vested in the Department of Administration. The commissioner of public safety may, under the same terms and conditions, enter into a compact or agreement with an authorized representative of another jurisdiction in a matter relating to an activity authorized under this title, the administration of which is vested in the Department of Public Safety. A compact or agreement affecting state finances or driving privileges must be approved by adoption of a concurrent resolution approved by a majority vote of each house of the legislature before it becomes effective.

(b) [Repealed, Sec. 28 ch 90 SLA 1991].



Sec. 28.05.025. - , 28.05.030l Authority of Department of Commerce and public safety commissioner. [Repealed, Sec. 6 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.05.031. - Department of Public Safety to publish statutes and regulations relating to vehicles, vehicle use, and pedestrians.

(a) The Department of Public Safety shall publish current state statutes and regulations relating to vehicles and their driving or movement, to drivers of vehicles, and to pedestrians. The cost of publication shall be jointly shared by that department and other state agencies that administer statutes and regulations included in the publication prescribed under this section.

(b) A single copy of a facsimile of the publication prescribed in (a) of this section shall be available to the public without charge at all offices of the Department of Administration that administer the statutes in this title and at all offices of the Department of Public Safety. However, a municipality may request and receive without charge a reasonable number of copies of the publication.



Sec. 28.05.035. - Approval of accident prevention courses.

For the purposes of AS 21.89.025 (a)(4), the commissioner may approve driver education courses intended to prevent motor vehicle accidents and promote safe driving practices.



Sec. 28.05.040. - Duty of public safety commissioner. [Repealed, Sec. 6 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.05.041. - Commissioners to prescribe forms, examine applications, and administer oaths.

(a) The commissioner of administration shall prescribe and provide suitable application forms, certificates of title and registration, driver's licenses, and all other forms necessary to carry out the provisions of this title and regulations adopted under this title, the administration of which is vested in the Department of Administration. The commissioner of public safety shall prescribe and provide suitable forms necessary to carry out the provisions of this title and regulations adopted under this title, the administration of which is vested in the Department of Public Safety, including a standard citation form that meets the requirements of AS 12.25.200 and that is in a form necessary to identify the offender and the offense and otherwise necessary to meet the needs of the public safety and the administration of justice as required under that section.

(b) The Department of Administration shall examine and approve or disapprove any application for registration of, or certificate of title for, a vehicle, and for a driver's license and any other application made to the department. The department may make any investigation it considers necessary and may require additional information before approving an application. The department shall reject an application if it is not satisfied with the genuineness, regularity, or legality of the application, the truth of a statement contained in it, or the adequacy or sufficiency of information requested by the department. The department shall reject an application when the applicant is not entitled to issuance of the registration, title, license, or permit for which the person is applying or for any other reason required by law.

(c) The commissioner of public safety and officers and employees of the Department of Public Safety designated by that commissioner, and the commissioner of administration and officers and employees of the Department of Administration designated by that commissioner, may, for the purpose of administering this title and regulations adopted under this title, administer oaths and acknowledge signatures, and do so without charging a fee.



Sec. 28.05.045. - Voter registration.

The administrative component of the department that administers motor vehicle and driver's license laws shall comply with AS 15.07.055 to serve as a voter registration agency to the extent required by state and federal law, including 42 U.S.C. 1973gg (National Voter Registration Act of 1993) and this section. A state resident, who will be 18 years of age or older within 90 days, who applies in an office of the department for a driver's license, identification card issued under AS 18.65.310 , or vehicle registration under AS 28.10 shall at the time of application be advised by the division that the resident may also register to vote. The application submitted by the resident shall serve as an application for voter registration unless the resident fails to sign the voter registration portion of the application. The department shall forward completed voter registration forms to the division of elections. The department shall prominently display notice of the right to apply for voter registration at each place that the public may apply for a driver's license, identification card, or vehicle registration.



Sec. 28.05.048. - Sex offender registration.

The department shall display notice of the registration requirements of AS 12.63.010 at a place where the public may apply for a driver's license, identification card, or vehicle registration.



Sec. 28.05.050. - Publication of laws. [Repealed, Sec. 6 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.05.051. - Suspended or revoked documents.

(a) When the department suspends or revokes a vehicle registration, certificate of registration, registration plate, permit, or certificate of title or suspends, cancels, or revokes a license, the owner or person in possession of the document shall, immediately upon receiving notice of the suspension, revocation, or cancellation, mail or deliver the registration, certificate, plate, permit, or license to the department.

(b) The commissioner, officers and employees of the department designated by the commissioner, judges and employees of a court, and all peace officers, may take possession of a certificate of title, registration, or license issued by this jurisdiction that has been revoked, canceled, limited, or suspended, or is fictitious, stolen, or altered.



Sec. 28.05.060. - School patrols. [Repealed, Sec. 2 ch 68 SLA 1964].

Repealed or Renumbered



Sec. 28.05.061. - Records of departments and certified copies of records.

(a) The Department of Administration shall file, maintain, and appropriately index records of

(1) vehicle registrations under AS 28.10.071 (a) - (c);

(2) stolen, converted, recovered, and unclaimed vehicles under AS 28.10.071(d);

(3) titles and documents creating and evidencing liens or encumbrances under AS 28.10.381 ;

(4) abandoned vehicles under AS 28.11.030 (c); and

(5) driver's license and driving records under AS 28.15.151 .

(b) The Department of Administration and the Department of Public Safety each may file and maintain any other records considered necessary for the respective department's administration of this title and regulations adopted by that department under it.

(c) Records maintained by the Department of Administration or the Department of Public Safety under this title or regulations adopted under this title may be stored in any reasonable manner, including electronic data storage. The commissioner of each of those departments and officers and employees of those departments designated by the respective commissioner shall, upon request, prepare under the seal of the respective department and deliver, unless otherwise prohibited by law, a certified copy of any record of that department maintained under this title or regulations adopted under this title, charging a fee for each certified copy. A certified copy of the record stored under this section is admissible in an administrative proceeding or in a court in the same manner as the original document.

(d) If a copy of a motor vehicle record prepared or maintained by the Department of Administration is requested by the child support services agency created in AS 25.27.010 , or the child support enforcement agency of another state, the department shall provide the requesting agency with a certified copy of the record. If information is prepared or maintained by the department in an electronic data base, the department may give the requesting agency a copy of the electronic record and a statement certifying its contents. The agency receiving information under this subsection may use the information only for child support purposes authorized under law.



Sec. 28.05.071. - Change of name or address.

A person who has applied for or been issued a certificate, registration, title, license, permit, or other form under this title, and who changes the person's name or moves from the address shown on the records or forms of the Department of Administration or the Department of Public Safety, shall notify the appropriate department in writing of the change in name or address within 30 days.



Sec. 28.05.072. - 28.05.080. - Notice, hearing, and offense disposition. [Repealed, Sec. 6 ch 178 SLA 1978].

Repealed or Renumbered






Article 02 - VEHICLE EQUIPMENT STANDARDS

Sec. 28.05.081. - Approval of vehicle equipment.

(a) When the commissioner has reason to believe that vehicle equipment being sold commercially in the state does not comply with the requirements of this title or regulations adopted under this title or other statutes and regulations, the commissioner may, after giving 30 days notice to the person holding the certificate of approval for the equipment in this state, conduct a hearing upon the question of compliance of the equipment. After the hearing, the commissioner shall determine whether the equipment is in compliance. If the equipment is not in compliance with the law, the commissioner shall give notice of that fact to the person holding the certificate of approval for the equipment in this state.

(b) If, at the end of 90 days after the notice of noncompliance given under (a) of this section, the person holding the certificate of approval for the vehicle equipment has failed to satisfy the commissioner that the equipment as sold after the 90 days is in compliance with the law, the commissioner shall suspend or revoke the approval issued for the equipment until the equipment is resubmitted to, and retested by, a testing agency approved by the commissioner and is found to be in compliance with the law. The commissioner may, at the time of retest, purchase in the open market and submit to the testing agency one or more sets of the equipment. If the equipment upon retest fails to comply with the law, the commissioner may refuse to renew the certificate of approval of the equipment.

(c) After January 1, 1978, a motorcycle helmet may not be manufactured or sold in this state that does not conform to standards established in regulations adopted by the commissioner. These regulations must provide for helmets that allow normal peripheral vision and hearing and minimize neck injuries to the wearer potentially caused by the helmet. For the purposes of this section and AS 28.05.011 (a)(2), a motorcycle helmet is considered to be vehicle equipment.

(d) In this section, "commissioner" means the commissioner of public safety.



Sec. 28.05.090. - Citation form. [Repealed, Sec. 6 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.05.091. - Impoundment of unlawful vehicles.

A motor vehicle that is driven on a highway or vehicular way or area, and that has been determined to be defective in equipment so as to be unsafe for driving, or on which the vehicle identification number has been removed, defaced, or otherwise altered, is an unlawful vehicle and may be impounded by a peace officer or an employee of the Department of Public Safety officially designated for that purpose. The owner or person in lawful possession of a vehicle that is driven on a highway or vehicular way or area and that is so defective in equipment as to be unsafe for driving shall pay the necessary costs of impounding and storing the vehicle. The impounding of a vehicle is in addition to any other penalty. Nothing in this section prevents the driving or moving of a defective vehicle in the manner directed by the peace officer or employee to a place for

(1) the correction of a defect in the equipment;

(2) dismantling or wrecking; or

(3) storage without repair.



Sec. 28.05.095. - Use of seat belts and child safety devices required.

(a) Except as provided in (c) of this section a person

(1) 16 years of age or older may not occupy a motor vehicle while being driven unless restrained by a safety belt; and

(2) may not operate a motor vehicle unless restrained by a safety belt.

(b) Except as provided in (c) of this section, a driver may not transport a child under the age of 16 in a motor vehicle unless the driver has provided the required safety device and properly secured each child as described in this subsection. If the child is less than four years of age, the child shall be properly secured in a child safety device meeting the standards of the United States Department of Transportation for a child safety device for infants. If the child is four but not yet 16 years of age, the child shall be properly secured in a child safety device approved for a child of that age and size by the United States Department of Transportation or in a safety belt, whichever is appropriate for the particular child.

(c) Subsections (a) and (b) do not apply to

(1) passengers in a school bus, unless the school bus is required to be equipped with seat belts by the United States Department of Transportation, or an emergency vehicle;

(2) a vehicle operator acting in the course of employment delivering mail or newspapers from inside the vehicle to roadside mail or newspaper boxes;

(3) a person or class of persons exempted by regulation under AS 28.05.096; or

(4) a person required to be restrained by safety belts under (a) or (b) of this section if the motor vehicle is not equipped with safety belts.

(d) A person may not remove a safety belt from a vehicle solely to be exempted under (c)(4) of this section.

(e) Notwithstanding any other provision of law, a peace officer may not stop or detain a motor vehicle to determine compliance with (a) of this section, or issue a citation for a violation of (a) of this section, unless the peace officer has probable cause to stop or detain the motor vehicle other than for a violation of (a) of this section.



Sec. 28.05.096. - Exemptions and alternative safety devices.

(a) The commissioner of public safety may adopt regulations to exempt a person or a class of persons from the requirements of AS 28.05.095 if the commissioner determines that the use of a safety belt or child safety device is impractical because of physical or medical conditions of the person or class of persons.

(b) The commissioner of public safety shall specify alternative means of protection for children exempted under this section.



Sec. 28.05.097. - Child safety device loan program. [Repealed, E.O. No. 101, Sec. 5 (2000). For current law, see AS 19.05.043 ].

Repealed or Renumbered



Sec. 28.05.098. - Sale of child safety devices.

A person may not sell, offer for sale, or install in any motor vehicle a child safety device that does not conform to all applicable federal standards for the device on the date of the sale, offering, or installation.



Sec. 28.05.099. - Penalty.

(a) A person convicted of a violation of AS 28.05.095 (a) or (d) is guilty of an infraction and may be fined up to $15 or the court may waive the fine if the person convicted donates $15 to the emergency medical services entity providing services in the area in which the violation occurred.

(b) A person convicted of a violation of AS 28.05.095 (b) is guilty of an infraction, and may be fined up to $50. The person may also be assessed demerit points as determined by regulations of the department, notwithstanding the provisions of AS 28.15.231 (b). A person who violates AS 28.05.095 (b) by failing to provide a child safety device or safety belt may provide a peace officer, including a village safety officer, proof of purchase or acquisition, and installation, of an approved child safety device or safety belt. If the proof is provided within 30 days after the issuance of a citation for the infraction, the court shall dismiss the citation and no points shall be assessed under this subsection unless the person has

(1) been convicted previously for violating AS 28.05.095 by failing to provide a child safety device or safety belt;

(2) been cited for failure to provide a child safety device or safety belt and has forfeited the bail required by the citation; or

(3) provided proof under this subsection on a prior occasion.



Sec. 28.05.104. - School buses. [Repealed, Sec. 2 ch 51 SLA 1999]

Repealed or Renumbered



Sec. 28.05.106. - Custom collector vehicle equipment.

(a) A custom collector vehicle shall be equipped with

(1) hydraulic service brakes on all wheels;

(2) sealed beam or halogen headlights;

(3) safety belts for all occupants;

(4) turn signals and turn signaling switch;

(5) safety glass or lexan;

(6) electric or vacuum windshield wiper located in front of the driver;

(7) standard or blue-dot taillights; and

(8) a parking brake that operates on at least two wheels on the same axle.

(b) Notwithstanding any other provisions of this title or regulations adopted under this title, the Department of Public Safety may not require a custom collector vehicle to be equipped with a bumper, hood, or fenders.

(c) A custom collector vehicle shall be equipped in a manner that while in motion and functional on the vehicle's four rims on a flat surface, the suspension, steering, or chassis does not contact the highway, vehicular way, or area.






Article 03 - SUBPOENAS, NOTICES AND HEARINGS

Sec. 28.05.111. - Subpoenas of witnesses and documents.

(a) The commissioner of public safety and officers and employees of the Department of Public Safety designated by that commissioner, and the commissioner of administration and officers and employees of the Department of Administration designated by that commissioner, may, for good cause, subpoena witnesses to give testimony under oath or to give written deposition upon a matter under the jurisdiction of the appropriate department with respect to this title and regulations adopted under this title. A subpoena issued under this section may require the production of relevant books, papers, documents, records, or other tangible things designated in the subpoena.

(b) A subpoena issued under this section shall be served at least five days before the return date, either by personal service made by a peace officer or another person who is not less than 18 years of age or by registered or certified mail. Return acknowledgment is required to prove service by mail. The fees for the attendance and travel of witnesses are the same as for witnesses appearing before the district court.

(c) A subpoena issued under this section may be enforced by the district court.



Sec. 28.05.121. - Giving of notice.

When the Department of Public Safety or the Department of Administration is authorized or required to give notice under this title or regulations adopted under this title, unless a different method of giving notice is otherwise expressly provided, notice shall be given by a qualified person, either by personal delivery to the person to be notified or by registered or certified mail, return receipt requested, addressed to the person at the address of the person as shown in the records of the appropriate department. The giving of notice by mail is considered complete upon the return of the receipt or upon return of the notice as undeliverable, refused, or unclaimed. Proof of the giving of notice in either manner may be made by the affidavit of the person giving the notice by personal delivery or by mail, naming the person to whom the notice was given and specifying the time, place, and manner of giving the notice.



Sec. 28.05.131. - Opportunity for hearing required.

(a) Unless otherwise specifically provided, or unless immediate action in suspending, revoking, canceling, limiting, restricting, denying, or impounding is necessary for the protection of the health, safety, or welfare of the public, the Department of Public Safety or the Department of Administration, as appropriate, shall give notice of the opportunity for an administrative hearing before a license, registration, title, permit, or privilege issued or allowed under this title or regulations adopted under this title is suspended, revoked, cancelled, limited, restricted, or denied or a vehicle is impounded by that department. If action is required under this section and prior opportunity for a hearing cannot be afforded, the appropriate department shall promptly give notice of the opportunity for a hearing as soon after the action as possible to the parties concerned.

(b) The notice under this section must state the reasons for the proposed action of the Department of Public Safety or of the Department of Administration, and must provide for a reasonable attendance date of not less than 10 days after service of the notice. If there is no request for a hearing by the attendance date specified in the notice, the hearing is considered to have been waived.



Sec. 28.05.141. - Hearings and appeals.

(a) Unless otherwise specifically provided, all hearings required under this title or regulations adopted under this title shall be conducted by the Department of Public Safety or the Department of Administration, as appropriate, under regulations adopted by the appropriate commissioner governing practice and procedure and consistent with due process of law. Hearings must be informal, and technical rules of evidence do not apply. A person who requests a hearing may retain an attorney. The hearing officer shall be appointed by the appropriate commissioner and may be appointed from the department conducting the hearing. A hearing officer need not be an attorney, but must be impartial and may not have participated in the decision that is under review. The hearing officer does not have to file a full opinion or make formal findings of fact or conclusions of law, but the hearing officer must state the reasons for the determination and indicate the evidence relied upon. The proceedings at the hearing shall be recorded.

(b) A hearing ordered under (a) of this section must be held by telephone unless the hearing officer finds that a telephonic hearing would substantially prejudice the rights of the person involved in the hearing or that an in-person hearing is necessary to decide the issues to be presented in the hearing. An in-person hearing must be held at the office of the Department of Public Safety or of the Department of Administration nearest to the residence of the person involved in the hearing unless the appropriate department and the person agree that the hearing is to be held elsewhere. The appropriate department shall grant a hearing delay if the person presents good cause for the delay. If a person fails to attend or appear for the hearing at the time and place stated by the appropriate department and if a hearing delay has not been granted, the person's failure to attend or appear is considered a waiver of the hearing and the appropriate department may take appropriate action with respect to the person.

(c) If at a hearing conducted by the Department of Administration under (a) of this section it appears that the record of the person sustains suspension, revocation, limitation, denial, or other remedial action, the hearing officer shall so order and the Department of Administration may suspend, revoke, limit, deny, or take other remedial action against that person's license, registration, or title and, if appropriate, the department shall adjust the person's point total accumulated under AS 28.15.231 .

(d) A person aggrieved by the decision of the hearing officer may, within 30 days after a decision is mailed or delivered to the person, file an appeal in superior court for judicial review of the hearing officer's decision. The judicial review shall be on the record. The court may reverse the determination of the Department of Public Safety or of the Department of Administration if the court finds that the department making the determination misinterpreted the law, acted in an arbitrary and capricious manner, or made a determination unsupported by the evidence in the record. The respective department's decision suspending, revoking, canceling, limiting, restricting, or denying a license, registration, title, permit, or privilege is stayed and does not take effect during the pendency of an appeal.






Article 04 - DISPOSITION OF CERTAIN VEHICLE AND TRAFFIC OFFENSES

Sec. 28.05.151. - Citations for scheduled vehicle and traffic offenses.

(a) The supreme court shall determine by rule or order those motor vehicle and traffic offenses, except for offenses subject to a scheduled municipal fine, that are amenable to disposition without court appearance and shall establish a scheduled amount of bail, not to exceed fines prescribed by law, for each offense. A municipality shall determine by ordinance the municipal motor vehicle and traffic offenses that may be disposed of without court appearance and shall establish a fine schedule for each offense.

(b) The supreme court shall establish a scheduled amount of bail allowing disposition of a citation for a violation of AS 28.05.095 without court appearance.

(c) The supreme court shall require as a condition of the disposition of an offense without appearance that a person charged with any offense for which a bail forfeiture amount has been adopted shall pay the surcharge prescribed in AS 12.55.039 in addition to the bail forfeiture amount established by the supreme court. The surcharge required to be paid under this subsection shall be deposited into the general fund and accounted for under AS 37.05.142 .

(d) The supreme court, in establishing scheduled amounts of bail under this section, and each municipality that establishes or has established a fine schedule under this section shall provide that the scheduled amount of bail or fine, as applicable, for a motor vehicle or traffic offense that is committed in a highway work zone shall be double the amount of the bail or fine for the offense if it had not been committed in a highway work zone.

(e) The supreme court, in establishing scheduled amounts of bail under this section, and each municipality that establishes or has established a fine schedule under this section may not allow for the disposition of an offense without court appearance for a person who is cited for violation of the traffic laws in connection with a motor vehicle accident if the accident resulted in the death of a person. In this subsection, "traffic laws" has the meaning given in AS 28.15.261 .



Sec. 28.05.155. - Court and collection costs.

If a person's permanent fund dividend is attached to pay the bail or fine for an offense involving a moving motor vehicle, the court shall increase the bail or fine of that person by at least

(1) $25 for court costs; and

(2) $10 for collection costs.









Chapter 28.10. - VEHICLE REGISTRATION AND TITLE

Article 01 - REGISTRATION

Sec. 28.10.010. - Administration. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.011. - Vehicles subject to registration.

Every vehicle driven, moved, or parked upon a highway or other public parking place in the state shall be registered under this chapter except when the vehicle is

(1) driven or moved on a highway only for the purpose of crossing the highway from one private property to another, including an implement of husbandry as defined by regulation;

(2) driven or moved on a highway under a dealer's plate or temporary permit as provided for in AS 28.10.031 and 28.10.181(j);

(3) special mobile equipment as defined by regulation;

(4) owned by the United States;

(5) moved by human or animal power;

(6) exempt under 50 U.S.C. App. 501-591 (Soldiers' and Sailors' Civil Relief Act);

(7) driven or parked only on private property;

(8) the vehicle of a nonresident as provided under AS 28.10.121 ;

(9) transported under a special permit under AS 28.10.151 ;

(10) being driven or moved on a highway, vehicular way, or a public parking place in the state that is not connected by a land highway or vehicular way to

(A) the land-connected state highway system; or

(B) a highway or vehicular way with an average daily traffic volume greater than 499;

(11) an implement of husbandry operated in accordance with the provisions of AS 19.10.065 ;

(12) an electric personal motor vehicle.



Sec. 28.10.020. - Powers and duties. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.021. - Application for registration.

(a) The owner of a vehicle subject to registration shall apply for registration under this chapter by properly completing the form prescribed by the commissioner under AS 28.05.041 . Before the issuance of a certificate of registration by the department, the owner shall

(1) pay all registration fees and taxes required under this chapter and federal heavy vehicle use taxes required under 26 U.S.C. 4481 (Internal Revenue Code of 1954);

(2) unless the owner qualifies as a self-insurer under AS 28.20.400 or is exempted from obtaining liability insurance under AS 28.22.011 , certify to the department the existence of a motor vehicle liability policy that complies with AS 28.22.011 for the vehicle being registered; in this paragraph, "certify" means to indicate by check-off on the vehicle registration form prescribed by the department the existence of a policy of insurance, if a policy is required at that time, and the intention to continue the policy or obtain a policy as required by this subsection; and

(3) comply with other applicable statutes and regulations.

(b) At the time of application for registration or renewal of registration, the department shall provide the applicant written information explaining the state's financial responsibility law.

(c) An employee of the department who processes an application for registration or renewal of registration, other than an application received by mail or an application for registration under AS 28.10.152 , shall ask the applicant orally whether the applicant wishes to execute an anatomical gift. The department shall make known to all applicants the procedure for executing an anatomical gift under AS 13.52 (Health Care Decisions Act) by displaying posters in the offices in which applications are taken, by providing a brochure or other written information to each person who applies in person or by mail, and, if requested, by providing oral advice. The department shall inform each applicant in writing that, if the applicant executes a gift under AS 13.52 and if the gift is made with the registration application, the department will transmit the information on the registration to a donor registry created under AS 13.50.110 . The department shall also direct the applicant to notify a procurement organization or the department under AS 13.50.140 if the registration is destroyed or mutilated or the gift is revoked under AS 13.52.170 . The department shall carry out the requirements of AS 13.50.100 - 13.50.190.



Sec. 28.10.030. - Unregistered vehicles. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.031. - Temporary permits.

(a) When application, accompanied by the proper fee and tax, has been made for the registration of a vehicle, the vehicle may be driven pending the issuance of a certificate of registration by displaying a temporary permit issued by the department.

(b) A licensed vehicle dealer may issue to the purchaser of a vehicle sold by the dealer a temporary permit to drive the vehicle. A permit is effective for a period not to exceed 60 days. The commissioner shall adopt regulations governing the issuance of permits under this section.

(c) A person may not operate a vehicle under an expired permit issued under this section.



Sec. 28.10.040. - Registration. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.041. - Grounds for refusing registration.

(a) The department may refuse to register a vehicle if

(1) the application contains a false or fraudulent statement;

(2) the applicant fails to furnish information required by the department;

(3) the applicant is not entitled to the issuance of a certificate of title or registration under this chapter;

(4) the vehicle is determined to be mechanically unsafe to be driven or moved on a highway, vehicular way or area, or other public property in the state;

(5) the department has reasonable grounds to believe that the vehicle was stolen or fraudulently acquired or that the granting of registration would be a fraud against the rightful owner or other person having a valid lien upon the vehicle;

(6) the registration of the vehicle has been suspended or revoked for any reason under the laws of the state;

(7) the required fees or taxes have not been paid;

(8) the vehicle or applicant fails to comply with this chapter or regulations implementing this section;

(9) the vehicle is without a certificate of inspection required under AS 19.10.310 ;

(10) except for a vehicle to be registered under AS 28.10.152 , the vehicle is subject to a state-approved emission inspection program adopted under AS 46.14.400 or 46.14.510, and the vehicle does not meet the standards of that program;

(11) the applicant fails to certify to the department the existence of a motor vehicle liability policy that complies with AS 28.22.101 for the vehicle being registered unless the owner of the vehicle qualifies as a self-insurer under AS 28.20.400 or is exempted from obtaining liability insurance under AS 28.22.011 .

(b) When the department refuses to register a vehicle, it shall immediately notify the applicant stating the reasons for the action and informing the applicant of the right to a hearing under AS 28.05.131 - 28.05.141.

(c) Except for a vehicle to be registered under AS 28.10.152 , the department shall refuse to register a vehicle subject to the federal heavy vehicle use tax required by 26 U.S.C. 4481 (Internal Revenue Code of 1954) if the applicant fails to furnish proof, in the form prescribed by the United States Secretary of the Treasury, that the tax has been paid.

(d) The department shall refuse to register a vehicle if the applicant fails to register the vehicle using the applicant's full first, middle, and last name or a business name.



Sec. 28.10.050. - Application. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.051. - Department may suspend or revoke registration.

(a) The department may suspend or revoke the registration of a vehicle, the certificate of registration or registration plates for a vehicle, or a special permit when

(1) the department determines that the registration or certificate, plate, or permit was fraudulently procured or erroneously issued;

(2) the department determines that a registered vehicle is mechanically unsafe to be driven or moved on a highway, vehicular way or area, or other public property in this state and the vehicle has been seized or impounded under AS 28.05.091 ;

(3) a registered vehicle has been scrapped, dismantled, or destroyed beyond repair;

(4) the department determines that a required fee or tax has not been paid and the fee or tax is not paid upon reasonable notice and demand;

(5) a registration plate, permit, or certificate is knowingly displayed upon a vehicle other than the vehicle for which issued;

(6) the department determines that the owner of a vehicle has committed an offense under this chapter involving the registration or the certificate, plate, or permit to be suspended or revoked;

(7) the vehicle has been reported to the department as stolen or unlawfully converted;

(8) the department is otherwise required to do so under the laws of this state;

(9) the department determines that the vehicle owner has violated the requirements of AS 28.10.146 or 28.10.147;

(10) the department determines that a repair to a commercial motor vehicle, ordered by the Department of Transportation and Public Facilities or the Department of Public Safety under regulations adopted under AS 19, was not completed after the owner or operator represented to the Department of Transportation and Public Facilities, the Department of Public Safety, or the Department of Administration that the repair had been completed; or

(11) the owner or operator of a commercial motor vehicle has placed a commercial motor vehicle back in service after it has been placed out of service by the Department of Transportation and Public Facilities or the Department of Public Safety without having it reinspected as required under regulations adopted under AS 19.

(b) Unless the owner qualifies as a self-insurer under AS 28.20.400 , or is exempted from obtaining liability insurance under AS 28.22.011 , the department may suspend or revoke the registration of a vehicle that is not insured by a motor vehicle liability policy that complies with AS 28.22.101 .



Sec. 28.10.060. - Vehicles registered elsewhere. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.061. - Registration of vehicles with altered or missing identification number.

When the vehicle identification number required to be registered under this chapter has been altered, removed, or defaced, or is not on the vehicle, the owner shall, immediately upon discovery, apply to the department for replacement of the identification number and for a new registration. The department shall search all available sources to determine the identification number originally assigned and, if the number is determined, shall replace it. If efforts to determine the original identification number fail, the owner shall furnish information to show that the owner is entitled to ownership of the vehicle and have it inspected by the department. The department, when satisfied as to the ownership of the vehicle, shall assign an identification number to the vehicle and have the number placed upon the vehicle to which it is assigned. The vehicle shall then be registered under the replaced or assigned identification number.



Sec. 28.10.065. - Custom collector vehicle registration and identification.

When the department is satisfied as to the ownership of a replica of a custom collector vehicle and the vehicle does not have an identification number, the department shall assign a vehicle identification number to the vehicle and have the number stamped on the vehicle. A custom collector replica vehicle shall be registered as a vehicle constructed during the period represented by the replica.



Sec. 28.10.070. - Taxes. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.071. - Registration records and statistics; stolen vehicles.

(a) The department shall review each application for registration received and, when satisfied that it is correct, register the vehicle and keep a record of the registration in suitable books, index cards, or electronic or photographic recording and storage media, or in any combination of them. The vehicles are referred to as "registered vehicles." The department may compile a record of the number and types of vehicles registered in this state and may make statistical data available to the public for a fee as prescribed in regulations adopted by the commissioner. The department may also provide vehicle registration lists to the public for a fee as an electronic service or product under AS 40.25.115 . The commissioner may prescribe, by regulation, fees relating to the provision of vehicle registration lists.

(b) Records under this section shall be maintained

(1) by a distinctive registration number assigned to the vehicle;

(2) by the vehicle identification number, including but not limited to a record of identification numbers replaced or assigned under AS 28.10.061;

(3) by the name and residence and mailing address of the owner; and

(4) as otherwise required by the department.

(c) The department shall keep a record of the registrations of vehicles used in law enforcement work when secrecy is necessary. This record is separate from the record required by (a) of this section and may be disclosed only to and upon the request of the chief peace officer of a municipality, a state trooper district commander, the chief federal law enforcement officer assigned to the state, or to a court upon an appropriate order.

(d) The department shall maintain and appropriately index cumulative records of stolen, converted, recovered, and unclaimed vehicles reported to it. The department may make and distribute weekly lists of these vehicles to peace officers and to other departments upon their request without charge and to the public for a reasonable fee as prescribed by the department.



Sec. 28.10.080. - False statements. [Repealed, Sec. 20 ch 241 SLA 1976].

Repealed or Renumbered



Sec. 28.10.081. - Issuance of certificate of registration; certificate to be signed, carried, and displayed.

(a) The department shall mail or deliver the certificate of registration to the owner. The certificate of registration must contain the assigned registration number, the name, the residence and mailing addresses of the owner, the vehicle identification number, the fees paid, and as much of the vehicle description appearing on the title as the commissioner considers necessary.

(b) Every certificate of registration shall, except when used to apply for renewal of registration or to transfer the registration, be carried in the vehicle to which it refers. The driver of a vehicle shall display the original certificate of registration or a legible photocopy if the original is on file at the address shown on the certificate of registration to a peace officer or an officer or employee of the department acting in an official capacity upon the request of that officer or employee.



Sec. 28.10.090. - New vehicles. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.091. - Lost or mutilated certificates of registration or registration plates.

If a certificate of registration or a registration plate is lost, stolen, mutilated, or becomes illegible, the owner or legal representative or successor in interest of the owner of the vehicle for which the certificate or plate was issued as shown by the records of the department shall, immediately upon discovering the fact, apply for a duplicate or substitute certificate of registration or registration plate and shall return to the department all parts of the original certificate of registration or registration plates that the applicant possesses.



Sec. 28.10.100. - Grounds for refusal. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.101. - 28.10.107 - l Expiration of registration; staggered registration. [Repealed, Sec. 37 ch 21 SLA 1985. For current law, see AS 28.10.108 ].

Repealed or Renumbered



Sec. 28.10.108. - Registration procedures.

(a) Except for a vehicle registered under AS 28.10.152 , a vehicle required to be registered under this chapter shall be registered under the procedures set out in this section.

(b) [Repealed, Sec. 29 ch 6 FSSLA 1996].

(c) [Repealed, Sec. 29 ch 6 FSSLA 1996].

(d) A registered vehicle retains the same biennial expiration date regardless of the ownership of the vehicle.

(e) The registration of a vehicle expires on the last day of the month to which the vehicle is assigned.

(f) Upon request of the owner and payment of the proportionate prorated applicable fees, a vehicle registered under this section shall have its registration period extended in monthly increments to allow biennial registration to occur in the month of the owner's choice, except that registration may not extend beyond the expiration of an emissions inspection and maintenance certificate required for the vehicle. Notwithstanding the other provisions of this chapter, upon request of the owner, payment of the annual fee set out in AS 28.10.421(h), payment of any annual vehicle registration tax due under AS 28.10.431 (l), and, if applicable, payment of one-half of the biennial emission control inspection program fee imposed under AS 28.10.423, the department shall register a vehicle used for commercial purposes for a one-year period.

(g) The department shall issue to the registered owner, upon receipt of the proper application and fees, registration plates, tabs and registration form displaying the month and year in which the registration expires.

(h) The department shall mail notice of registration expiration to the registered owner of record at the owner's mailing address as shown in the records of the department. An owner of a vehicle subject to registration who has received notice under this subsection may renew registration of the vehicle by returning the notice form, together with appropriate fees, to the department by mail postmarked no later than the fifth day of the registration renewal period shown upon the vehicle's current registration or notice form. Upon receipt of a timely postmarked registration renewal and the appropriate fees and taxes, the department shall renew the registration and mail the current registration card and registration plates or tabs to the owner at the owner's mailing address as shown in the department's records.

(i) If a vehicle is held for sale by a dealer, the requirement of registration and payment of fees and taxes does not apply until the vehicle is sold to a party other than another dealer. The exemption from payment of fees and taxes under this subsection applies only if

(1) the dealer is registered with the state; and

(2) the vehicle for which the exemption is sought can be shown to be part of the dealer's inventory at the time of exemption.

(j) The purchaser of a vehicle for which registration and taxes have been held in abeyance under (i) of this section shall register the vehicle within five working days of purchase and pay the prorated fees and taxes required by the department.

(k) The department shall prorate fees in monthly increments to allow for registration of vehicles in more or less than one-year periods when required by any provision of this section.

(l) Notwithstanding the other provisions of this section, the following vehicles are not required to be registered biennially and shall be registered one time only:

(1) a vehicle qualifying for registration under AS 28.10.181 (d); or

(2) a vehicle owned by a person who is 65 years of age or older; this paragraph applies to only one vehicle owned by the person who is 65 years of age or older.



Sec. 28.10.110. - Registration card. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.111. - Renewal of registration.

(a) Application for the renewal of vehicle registration shall be made by completing the proper form and paying any required fee and tax.

(b) The department may receive an application for the renewal of vehicle registration and issue a new certificate of registration at any time before the expiration of the biennial registration as prescribed in regulations adopted by the commissioner. Nothing in this section prevents the commissioner from providing for a longer registration period; however, a person may not display the new registration plates on a vehicle before a date which may be set by the commissioner.



Sec. 28.10.120. - Plates. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.121. - Vehicles of nonresidents.

(a) A nonresident owner of a noncommercial vehicle registered outside the state is exempt from the registration provisions of this chapter for 60 days after entry into the state if the vehicle at all times when driven in this state is registered in and has displayed upon it a currently valid registration plate issued for it by another jurisdiction. However, if the person becomes gainfully employed in the state or takes action that indicates an intention to acquire residence in the state, the person shall comply with the licensing and registration provisions of this chapter within 10 days of commencement of employment or of taking action that indicates the person's intention to acquire residence. If the vehicle is a commercial vehicle, the vehicle must be registered when its commercial use begins except as provided in AS 28.10.011 , 28.10.131(c), and 28.10.152.

(b) A vehicle owned by a nonresident and of a type subject to registration under this chapter, that is leased or rented to a person having an established place of business, a residence, or employment in this state, is subject to registration under this chapter either by the owner or lessee.

(c) A vehicle under (a) of this section that is owned and driven by a full-time student pursuing a course of study beyond the high school level and upon which current, valid registration by another jurisdiction is maintained need not be registered in this state unless the student establishes residence or accepts full-time employment in the state. This exemption applies only to the extent that the jurisdiction in which the vehicle is registered grants the same exemptions and privileges to a vehicle registered in this state.

(d) It is the responsibility of the person claiming exemption under this section to provide proof of qualification for the exemption.



Sec. 28.10.125. - 28.10.130 - l Historic vehicles, occasional users; plates. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.131. - Vehicles previously registered in another jurisdiction.

(a) Except for a vehicle to be registered under AS 28.10.152 , if a vehicle to be registered under this chapter is previously registered outside the state, the jurisdiction of registry shall be stated in the application, and the owner shall surrender to the department all evidence of out-of-state registration in the owner's possession or control except as provided in this section, and the department may require verification of the vehicle identification number.

(b) If the owner is unable to provide the necessary evidence of ownership, the department, when satisfied that the applicant is the lawfully registered owner of the vehicle, may register the vehicle without issuing a title and shall type or stamp on the face of the State of Alaska certificate of registration "No Title Issued." The issuance of the Alaska certificate of title shall be withheld until the registered or legal owner provides for the surrender of the out-of-state title, or in the case of a nontitle state, documents that satisfy the department of ownership and any liens on the vehicle, or until the posting of a vehicle surety bond equal to the market value of the vehicle, which bond shall be maintained for two years.

(c) Except as provided in AS 28.10.152 , if the owner of a commercial vehicle desires to maintain title in another jurisdiction, the department, when satisfied that the applicant is temporarily operating in-state and is the lawfully registered owner of the commercial vehicle, may register the commercial vehicle without issuing a title and shall type or stamp on the face of the State of Alaska certificate of registration "No Title Issued."



Sec. 28.10.135. - , 28.10.140l Reflective plates; attachment. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.141. - Interstate use of vehicles. [Repealed, Sec. 21, ch 48 SLA 1998].

Repealed or Renumbered



Sec. 28.10.146. - Registration of interstate rental trucks.

(a) Notwithstanding any other registration requirement of this chapter, a fleet rental truck owner or authorized representative shall register a percentage of the total fleet as determined under this subsection, and shall pay the fees and taxes required by this chapter. The percentage of fleet rental trucks required to be registered is equal to the total number of miles that all trucks in the rental fleet were driven in this state during a calendar year or other period established by the department by regulation, divided by the total number of miles that all trucks in the rental fleet were driven in all states and the District of Columbia during that period.

(b) When applying for registration under (a) of this section, the fleet rental owner or authorized representative shall file with the department a certified report containing verifiable data, reporting

(1) the total number of miles operated by all of the trucks in the rental fleet in all states and the District of Columbia during the preceding calendar year or other period specified by the department;

(2) the total number of miles operated in this state by all of the trucks in the rental fleet during the preceding calendar year or other period specified by the department; and

(3) other fleet rental truck registration information that the department may require.

(c) A fleet rental owner or authorized representative whose application for registration under this section has been accepted by the department shall preserve records of the period on which the application was based for four years. Upon request of the department, the fleet rental owner or authorized representative shall

(1) provide records preserved under this subsection to the department for audit; or

(2) pay the cost of an audit conducted by a representative of the department at the office of the owner.

(d) After compliance with this section, all trucks identified as part of the rental fleet, and currently registered in any state or in the District of Columbia, may operate in this state.

(e) If the department determines that the fleet rental owner or authorized representative has not registered fleet rental trucks as required by this section, the department may suspend or revoke a registration previously issued, and may deny future fleet rental registration under (a) of this section, until the owner or authorized representative has complied with this section. If registration under (a) of this section has been suspended, revoked, or denied, all the owner's fleet rental trucks present in the state must be registered under applicable state law.

(f) A fee or tax paid as a result of registration required under this section does not satisfy or offset other fees or taxes levied by the state or a political subdivision in connection with the ownership or operation of fleet rental trucks.

(g) In this section, "fleet" means a fleet of 10 or more rental trucks that are rented or offered for rent without a driver.



Sec. 28.10.147. - Registration of interstate rental trailers.

(a) Notwithstanding any other registration requirement of this chapter, a fleet rental trailer owner or authorized representative shall register the average number of trailers present in this state as calculated under this subsection, and shall pay the fees and taxes required by this chapter. The average number of trailers is equal to the total number of trailers in the fleet that were present at any time in the state during a calendar year or other period established by the department by regulation, divided by the number of calendar months in the period.

(b) When applying for registration of trailers as required under (a) of this section, the fleet rental owner or authorized representative shall file with the department a certified report containing verifiable data as to the average number of trailers that were present at any time in the state for the previous calendar year or other period specified by the department.

(c) A fleet rental owner or authorized representative whose application for registration under this section has been accepted by the department shall preserve records of the period on which the application was based for four years. Upon request of the department, the fleet rental owner or authorized representative shall

(1) provide records preserved under this subsection, to the department at its office for audit; or

(2) pay the cost of an audit conducted by a representative of the department at the office of the owner.

(d) After compliance with this section, all trailers identified as part of the rental fleet, and currently registered in any state or in the District of Columbia, may operate in this state.

(e) If the department determines that the fleet rental owner or authorized representative has not registered fleet rental trailers as required by this section, the department may suspend or revoke a registration previously issued, and may deny future registration under (a) of this section, until the owner has complied with this section. If registration under (a) of this section has been suspended, revoked, or denied, all the owner's fleet rental trailers present in the state must be registered under applicable state law.

(f) A fee or tax paid as a result of registration required under this section does not satisfy or offset other fees or taxes levied by the state or a political subdivision in connection with the ownership or operation of fleet rental trailers.

(g) In this section, "fleet" means a fleet of 10 or more rental trailers that are rented or offered for rent for personal use, not for the transportation of persons or property for hire or other commercial use, and includes a boat trailer, baggage trailer, box trailer, utility trailer, house trailer, or travel trailer.



Sec. 28.10.150. - Duplicates. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.151. - Vehicles transported under special permits.

(a) When moved or driven under a special permit to be designed and issued by the department, the registration required by this chapter is not required of

(1) a vehicle under construction and that is not completed;

(2) a vehicle while being moved from one place to another for the purpose of inspection, weighing, or meeting other requirements of the department;

(3) a vehicle while being moved or driven from one location to another for the purpose of rebuilding, dismantling, or permanently removing the vehicle from the highways and vehicular ways and areas of the state; or

(4) an unladen commercial vehicle making a single continuous trip by a noncircular route for a period of time not exceeding 10 days.

(b) A special permit issued under this section shall be prominently displayed.



Sec. 28.10.152. - Certificates of temporary registration for certain commercial vehicles.

(a) If a commercial vehicle registered outside the state enters the state and is not to be registered under AS 28.10.121 , 28.10.131, or another provision of this chapter, it must be temporarily registered under the provisions of this section.

(b) For a commercial vehicle to be registered under this section, the operator of the vehicle must provide proof of valid registration of the vehicle in another jurisdiction and any other documentation required by the department by regulation. Upon receipt of the proof of registration, any other required documentation, and payment of the applicable fee under (d) of this section, the department or the department's designee may issue a certificate of temporary registration, valid for 30 days, for the commercial vehicle. The certificate of temporary registration must state the date of issuance and the expiration date.

(c) A certificate of temporary registration under this section may be issued for a commercial vehicle even if a certificate of temporary registration has previously been issued for the vehicle and has expired.

(d) The fee for a certificate of temporary registration under this section is

(1) for a truck or a truck tractor, $350;

(2) for a commercial bus, $350;

(3) for all other commercial vehicles, including a trailer or a semi-trailer, $10.

(e) Fees collected under this section may be appropriated by the legislature to the Department of Transportation and Public Facilities for programs related to commercial vehicles, including the administration and operation of weigh stations and commercial vehicle safety programs.



Sec. 28.10.160. - Transfers. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.161. - Registration plates to be furnished by department.

(a) Except for a vehicle registered under AS 28.10.152 , the department, upon registering a vehicle, shall issue the owner one fully reflectorized registration plate for a trailer or a motorcycle and two fully reflectorized registration plates for every other vehicle. Except as specifically provided in AS 28.10.181 , the plate or plates must remain with the vehicle as long as the vehicle is subject to registration under this chapter.

(b) Every passenger vehicle registration plate, except as specifically provided in AS 28.10.181 , shall have displayed upon it

(1) the Alaska flag;

(2) the traditional colors of yellow-gold and blue;

(3) the slogan "The Last Frontier";

(4) the registration number assigned to the vehicle for which it is issued;

(5) the name of this state, which may be abbreviated; and

(6) the registration year number or expiration date for which time it is validated; the registration year number or expiration date may be part of the license plate or contained on a suitable sticker or tab device issued by the department; however, only one sticker or tab device may be issued for each pair of plates and the sticker or tab device must be affixed to the rear plate.

(c) The department may not adopt a new or altered passenger vehicle registration plate unless it substantially embodies the specifications of this section.



Sec. 28.10.165. - Souvenir winter olympics plate. [Repealed, Sec. 9 ch 20 SLA 1990].

Repealed or Renumbered



Sec. 28.10.170. - Expiration. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.171. - Display of registration plates.

(a) When two registration plates are issued for a vehicle, they shall be attached to the vehicle for which issued, one in front and the other in the rear. When one registration plate is issued, it shall be attached to the rear of the vehicle for which issued.

(b) Every registration plate issued under this chapter shall be securely fastened to the vehicle to which it is assigned, with the upper edge of the plate horizontal, at a height of not less than 12 inches from the ground measuring from the bottom of the plate, and maintained in a location and condition so as to be clearly legible. However, when considered necessary to insure legibility, the commissioner may provide by regulation for another method of installation.



Sec. 28.10.172. - , 28.10.180l Staggered registration; renewal. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.181. - Registration of unique and special vehicles and vehicles used for special purposes.

(a) The department shall register unique and special vehicles and vehicles used for special purposes and issue registration plates as provided in this section. Notwithstanding other provisions of this chapter, registration plates issued under this section remain with the person or organization to whom they are issued when vehicle ownership is transferred or title or interest in the vehicle is assigned, except for plates issued under (b), (h) and (i) of this section. Registration plates issued under this section may not be used on, or transferred to, a vehicle other than the vehicle for which the plates are issued without the approval of the department and payment of any required fees and taxes prescribed in AS 28.10.421 (d), 28.10.431, and 28.10.441. Registration plates issued under this section to which a person is no longer entitled or the transfer of the plates to another vehicle that the department does not approve shall be returned immediately to the department by the person or organization to whom the plates were originally issued.

(b) Historic vehicles. The owner of a historic vehicle may make application for special registration under this subsection. The department, when satisfied that the vehicle meets the requirements for historic vehicle registration under regulations adopted by the commissioner, shall register the vehicle and (1) issue two permanent registration plates of distinctive design and color bearing no date; vehicles qualifying for registration under this paragraph shall be issued registration plates numbered in a separate numerical series beginning with "Historic Vehicle No. 1"; or (2) allow the vehicle to use registration plates of this state supplied by the vehicle owner that correspond to the year the vehicle was manufactured if the vehicle was manufactured 30 or more years before the year of application. Registration plates issued under this subsection remain with the vehicle as long as the vehicle is registered under this subsection.

(c) Special request plates. Upon application by the owner of a motor vehicle, the department shall design and issue registration plates containing a series of not more than six letters or numbers or combination of letters and numbers as requested by the owner. The department may, in its discretion, disapprove the issuance of registration plates under this subsection when the requested symbols are a duplication of an existing registration or when the symbols are considered unacceptable by the department.

(d) Vehicles owned by veterans with disabilities, including persons disabled in the line of duty while serving in the Alaska Territorial Guard, or other persons with disabilities. Upon the request of a person with a disability that limits or impairs the ability to walk, as defined in 23 C.F.R. 1235.2, the department shall (1) register one motor vehicle in the name of the person without charge; and (2) issue a specially designed registration plate that displays (A) recognition of the disabled veteran if the applicant's disability originated from the applicant's service with the Alaska Territorial Guard or the armed forces of the United States; (B) the international symbol of accessibility (the wheelchair logo); and (C) if the applicant is a veteran, the Alaska and United States flags and red, white, and blue colors. A person who is not otherwise qualified under this subsection, but who meets the qualifications of a disabled veteran under AS 29.45.030(i), may register one motor vehicle without charge, and the department shall issue a specially designed registration plate that displays recognition of the disabled veteran that does not display the international symbol of accessibility and does not carry with it special parking privileges. For purposes of this subsection, proof of disability may be provided by a person licensed as a physician or physician assistant under AS 08.64 or as an advanced nurse practitioner under AS 08.68.

(e) Vehicles owned by the state, municipalities, and charitable organizations of the state. Every certificate of registration and registration plate issued to the state, a municipality, or charitable organization of the state is in effect until the vehicle for which the registration certificate and plate were issued is no longer owned and operated by the state, the municipality, or the charitable organization of the state or until the department, in its discretion, declares its expiration. The state, municipality, or charitable organization of the state shall maintain a current listing of all vehicles registered to it in the order of the registration number assigned to each vehicle, and shall provide a copy of the listing to the department upon request. The listing must include a description of each vehicle and other identifying information required by the department. Registration plates issued under this subsection must be of a distinctive design and numbering system. For the purposes of this subsection, "charitable organization" means a nonprofit association, corporation, society, or other entity organized, incorporated, or headquartered in the state for educational, cultural, scientific, or other charitable purposes, as prescribed in regulations of the department.

(f) Vehicles owned by elected state officials. The department shall issue special registration plates to each incumbent elected state official for display on motor vehicles owned and driven by the official except that the plates may not be displayed on a vehicle that is visually identifiable as a commercial vehicle. The department shall number or design the plates so that registration by an elected state official is indicated upon the plates. The registration plates issued under this subsection may remain on the vehicle only during the official's term of office.

(g) [Repealed, Sec. 9 ch 20 SLA 1990].

(h) Vehicles owned by ranchers, farmers, and dairymen. A vehicle not exceeding an unladen total gross weight of 16,000 pounds, owned by a person deriving the person's primary source of livelihood from the operation of a ranch, farm, or dairy where the person resides full-time, and that is used exclusively to transport (1) the person's own ranch, farm, or dairy products, or greenhouse or nursery products, including vegetables, plants, grass seed, sod, or tree seedlings, to and from the market, or (2) supplies, commodities, or equipment to be used on the person's ranch, farm, or dairy, or in the person's greenhouse or nursery, may be registered under this subsection and may be issued registration plates of a distinctive design or system of numbering.

(i) Amateur mobile radio station vehicles. A validly licensed amateur radio operator who presents satisfactory proof that the owner holds an unexpired Federal Communications Commission amateur radio operator's license of any renewable class, and who presents satisfactory proof that the vehicle contains or carries an amateur radio transmitter and receiving unit of a type applicable to the license class applied for, and who is permitted by law to operate a fixed station, may register one amateur mobile radio station vehicle for each radio license issued by the federal government and may receive for the vehicle distinctive registration plates instead of regular registration plates. The number on the plates must be the radio call sign of the owner.

(j) Vehicles owned by dealers. A state-registered and bonded vehicle dealer may apply for dealer registration plates. A plate issued under this subsection may be used only on dealer-owned vehicles during the routine and normal course of the dealer's business, excluding service vehicles, or for transporting an unregistered vehicle from a port of entry to the dealer's facilities or from one dealer to another or, in the case of a house trailer, from the retail facility to a trailer space. A vehicle permitted to have dealer plates must be affixed with two plates issued under this subsection. If the dealer sells or transfers the vehicle, the dealer plates may be used on the vehicle by the new owner or transferee for a period of not more than five days after the sale or transfer. The department may seize the dealer plates if it has reason to believe that the plates are being used to defeat the purposes of, or are in violation of, this chapter.

(k) [Repealed, Sec. 3 ch 8 SLA 1993].

(l) Vehicles owned by Pearl Harbor survivors and former prisoners of war. The department, upon receipt of written proof, shall issue without charge special registration plates for one noncommercial motor vehicle to a person who was on active military duty in Pearl Harbor on December 7, 1941, or who has been a prisoner of war during a declared war or other conflict, as determined by the Department of Defense under federal regulations. The design and color of the Pearl Harbor survivor or prisoner of war plates shall be solely within the discretion of the commissioner.

(m) Special request plates for Alaska National Guard personnel. Upon application by the owner of a motor vehicle who presents satisfactory proof of current membership in the Alaska National Guard, the department may design and issue registration plates that identify the vehicle as registered to a member of the Alaska National Guard.

(n) [Repealed, Sec. 9 ch 20 SLA 1990].

(o) Special request university plates. Upon application by the owner of a motor vehicle, the department may design and issue registration plates representing the University of Alaska Anchorage, University of Alaska Fairbanks, University of Alaska Southeast, or Prince William Sound Community College. The department may disapprove the issuance of registration plates under this subsection when the requested plates are a duplication of an existing registration.

(p) Vehicles owned by veterans. The department, upon receipt of written proof that the veteran is a sole or joint owner of a motor vehicle, shall issue special registration plates for the motor vehicle to a requesting person who is a veteran or retired veteran of the armed forces of the United States. The commissioner, after consulting with the director of the division of veterans affairs, shall determine the design and color of the veteran or retired veteran plates.

(q) Vehicles owned by recipients of the Purple Heart. The department, upon receipt of written proof that the person is the sole or joint owner of a motor vehicle, shall issue special registration plates for the motor vehicle to a requesting person who has received the Purple Heart medal awarded for wounds suffered in action against an armed enemy or as a result of the hostile action of an armed enemy. The commissioner, after consulting with the director of the division of veterans affairs, shall determine the design and color of the Purple Heart medal recipient plates.

(r) Special request custom collector plates. Upon application by the owner of a custom collector vehicle, the department may design and issue registration plates appropriate for custom collector vehicles. The department may disapprove the issuance of registration plates under this subsection when the requested plates are a duplication of an existing registration.

(s) Special request dog mushing plates. Upon application by the owner of a motor vehicle, the department may design and issue registration plates representing the sport of dog mushing in the state. The department may disapprove the issuance of registration plates under this subsection when the requested plates are a duplication of an existing registration.

(t) Special request Alaska children's trust plates. Upon application by the owner of a motor vehicle, the department may design and issue registration plates representing the Alaska children's trust under AS 37.14.200. The department may disapprove the issuance of registration plates under this subsection when the requested plates are a duplication of an existing registration.

(u) Special request plates commemorating the arts. Upon application by the owner of a motor vehicle, the department may issue registration plates commemorating the arts. The commissioner, after consulting with the Alaska State Council on the Arts, shall determine the design and color of plates commemorating the arts. The department may disapprove the issuance of registration plates under this subsection when the requested plates are a duplication of an existing registration.

(v) [Repealed, Sec. 4 ch 11 SLA 2002].

(w) Special request plates commemorating Alaska veterans. Upon application by the owner of a motor vehicle, the department may issue registration plates commemorating Alaska veterans. The commissioner shall determine the design and color of plates commemorating Alaska veterans. The department may disapprove the issuance of registration plates under this subsection when the requested plates are a duplication of an existing registration.



Sec. 28.10.190. - , 28.10.200l Transfer of special plates; annual tax. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered






Article 02 - TITLE

Sec. 28.10.201. - Mandatory and permissive vehicle titles.

(a) Except as otherwise provided in (b) of this section or in AS 28.10.131 and 28.10.152, every owner of a vehicle subject to registration in this state shall apply for a certificate of title under this chapter.

(b) The owner of a vehicle described in AS 28.10.011 as being exempt from registration and the owner of a snowmobile or off-highway vehicle may not apply for, nor may the department issue, a certificate of title for the vehicle. However, the department

(1) may issue a certificate of title to the owner of a vehicle exempt from registration under AS 28.10.011 (3), (6), (7), or (10) only upon application by that owner; and

(2) shall issue a certificate of title to the owner of a mobile home upon application, display of evidence of ownership satisfactory to the department, and payment of a fee of $100 by the owner; a certificate of title issued under this paragraph must comply with AS 28.10.231 .

(c) The certificate of title issued may, when there is more than one owner, state the name of each owner in the conjunctive or in the disjunctive in order to indicate that the owners own the vehicle together or in the alternative.

(d) Except for vehicles registered under AS 28.10.131 (b) or (c) or 28.10.152, the department may not register a vehicle unless the applicant for registration at the same time applies for and obtains a certificate of title under this chapter or presents satisfactory evidence that a certificate of title was previously issued to the applicant. The department may not accept the application for the original certificate of registration or title to a vehicle unless the vehicle is in the state at the time of application. However, the department may accept an application for registration and certificate of title for a vehicle that is not in the state when the application is made by a registered and bonded dealer or by a resident of the state when the application is accompanied by a manufacturer's statement of origin or, in the case of a used vehicle, when the application is accompanied by a certificate of title issued in another jurisdiction.



Sec. 28.10.205. - , 28.10.210l Personalized plates; tax exemptions. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.211. - Application for title.

(a) The owner of a vehicle required to be titled under this chapter shall apply for title by properly completing and surrendering the forms prescribed by the commissioner and by complying with all applicable laws and regulations, after which the department shall issue a certificate of title.

(b) An application for title or transfer of title must contain

(1) the signature in ink of the owner, or if there is more than one owner, the signature in ink of at least one of the owners and the name of each owner stated in the conjunctive or in the disjunctive; and

(2) any other information reasonably required by the department.

(c) When an application for title refers to a new vehicle, the application must be accompanied by a "manufacturer's statement of origin" and other information reasonably required by the department.

(d) An applicant for title to a vehicle transferred by court action on a lien or encumbrance shall surrender to the department a certified copy of the court order involuntarily transferring the vehicle.

(e) If a vehicle to be titled is a specially constructed or reconstructed vehicle, the fact shall be noted on the application for title. The department may require evidence of prior registration of, or issuance of title for, the vehicle and may require the applicant to furnish additional information as it considers necessary to establish ownership, including bills of sale, invoices for vehicle equipment, or a surety bond.



Sec. 28.10.215. - Vehicles for disabled. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.216. - Inadequate evidence of ownership.

(a) When the department is not satisfied as to the ownership of a vehicle or believes that there may be undisclosed security interests in it, the department may register the vehicle but shall either

(1) withhold issuance of a certificate of title until the applicant presents documents sufficient to satisfy the department

(A) as to the ownership of the vehicle by applicant, and

(B) that there are no undisclosed security interests in the vehicle; or

(2) require the applicant, as a condition of the issuance of a certificate of title, to file with the department either

(A) a bond in the form prescribed by the department and executed by the applicant, or

(B) a deposit of cash.

(b) A bond or cash deposit filed under (a)(2) of this section must be equal in amount to one and one-half times the value of the vehicle as determined by the department and be conditioned to indemnify former owners, secured parties, and subsequent purchasers of the vehicle and their successors against loss resulting from a defect in or undisclosed security interest on the title of the applicant. An injured party may sue on the bond for a breach of its conditions, but the liability of the surety or the department may not exceed the amount of the bond or deposit.

(c) The bond or deposit shall be returned (1) at the end of three years from its filing, or (2) when the vehicle is no longer registered in the state if (2) is earlier and if the certificate of title is surrendered to the department. Service on the department of notice that action is pending to recover on the bond or the deposit extends the periods established in this subsection until 45 days after a final decision in the action on the bond or on the deposit.



Sec. 28.10.220. - Farm vehicles. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.221. - Refusal, suspension, and revocation of title.

(a) The department may refuse to issue a certificate of title and may suspend or revoke a previously issued certificate of title when

(1) the certificate of title was fraudulently procured or erroneously issued or required information or fees have not been provided;

(2) the vehicle has been scrapped, dismantled, or destroyed beyond repair;

(3) the vehicle has been reported to the department as stolen or unlawfully converted, until the department learns of the recovery of the vehicle or that the report of its theft or conversion was false or erroneous; or

(4) authorized by any other provision of law.

(b) Suspension or revocation of a certificate of title under (a) of this section does not affect the rights of a lienholder named on the certificate.

(c) A certificate of title that is suspended or revoked shall be returned immediately to the department by the owner or other person lawfully entitled to possession of the certificate of title.



Sec. 28.10.230. - Sunday school buses. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.231. - Certificate of title contents.

(a) A certificate of title issued by the department must contain

(1) the date issued;

(2) the name and residence and mailing address of the owner;

(3) the name and address of the primary lienholder, if any;

(4) a description of the vehicle including its make, year of manufacture, identification number; and

(5) other information the department may reasonably require.

(b) The certificate of title must contain a space for the assignment and warranty of title by the owner or dealer selling the vehicle and a space for the assignment or release of the security interest of a lienholder, and may contain forms for application for title by a transferee, and for the naming of a primary lienholder.

(c) The department may not indicate on a certificate of title more than the primary lienholder and the primary registered owner when indicating lienholders and registered owners.



Sec. 28.10.240. - Proration of tax. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.241. - Delivery and judicial process against certificate of title.

(a) The department shall deliver the certificate of title to the primary lienholder named in the certificate. Otherwise, delivery shall be to the registered owner.

(b) A certificate of title for a vehicle is not subject to attachment, execution or other judicial process, but this section does not prevent a lawful levy upon the vehicle.



Sec. 28.10.250. - Special dealer tax. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.251. - Lost, stolen, or mutilated certificate of title.

(a) If a certificate of title is lost, stolen, mutilated, destroyed, or becomes illegible, the first lienholder or, if none, the owner or legal representative of the owner named in the title as shown by the records of the department shall apply for and obtain a duplicate title upon furnishing information satisfactory to the department and payment of the prescribed fee. The duplicate title must indicate that it is a duplicate title, and it shall be mailed or delivered to the first lienholder named in it or, if none, to the registered owner.

(b) A person who recovers an original title for which a duplicate has been issued shall immediately surrender the duplicate to the department.



Sec. 28.10.255. - , 28.10.260l Annual tax; certificate of title. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.261. - Evidence.

(a) In a civil or criminal proceeding, when the title or right to possession of a vehicle is involved, the record of registrations and certificates of title as they appear in the files and records of the department are prima facie evidence of the ownership or right to possession. Proof of ownership or right to possession of a vehicle shall be made by a copy of the record certified by the department or by an original certificate of registration or title issued by the department.

(b) Lien information indicated upon the title shall be accepted as prima facie evidence of legal ownership and the filing of a lien.



Sec. 28.10.270. - Application. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered






Article 03 - TRANSFER OF VEHICLE

Sec. 28.10.271. - Transfer of vehicle by owner.

(a) When the owner of a registered vehicle transfers or assigns the owner's title or interest in the vehicle, the registration of the vehicle expires; however, the registration plates remain on the vehicle except as otherwise provided in AS 28.10.181 .

(b) The owner shall, at the time of delivery of the vehicle, endorse an assignment and warranty of title to the transferee in the space provided on the certificate of title. The owner shall deliver the certificates of title and registration to the transferee at the time of delivery of the vehicle, except as otherwise provided in AS 28.10.291 .

(c) The owner shall notify the department of the transfer or assignment of the owner's title or interest in the vehicle within 10 days following transfer or assignment. This notification shall constitute a valid transfer under AS 28.10.321 and 28.10.361. The notice form to be provided by the department must include the following information:

(1) name and address of owner;

(2) name and address of transferee;

(3) date of transfer or assignment; and

(4) description and license number of vehicle.

(d) An emissions inspection and maintenance certificate

(1) shall be obtained when ownership of a vehicle subject to registration under this chapter is transferred if the

(A) transferee resides in an area designated by the Department of Environmental Conservation as an emissions inspection and maintenance area;

(B) vehicle would be subject to an emissions inspection and maintenance program; and

(C) vehicle

(i) has not been inspected for emissions, or the existing emissions inspection occurred more than two years ago; or

(ii) has a certificate of inspection, but the certificate shows that the vehicle is not in compliance with program requirements;

(2) need not be obtained under (1) of this subsection if, when ownership of vehicle is transferred,

(A) the transferor surrenders the vehicle's registration plates and all evidence of registration in the transferor's possession or control to the department; or

(B) the vehicle has a valid, existing emissions inspection and maintenance program seasonal waiver and the purchaser signs a seasonal waiver transfer acknowledgment form approved by the department.



Sec. 28.10.280. - Title for vehicles of other state. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.281. - Transfer to dealer.

(a) When the owner of a registered vehicle transfers or assigns the owner's title or interest to a vehicle dealer under AS 28.10.271 , the dealer is not required to present the certificates of registration and title to the department as provided in AS 28.10.321 and 28.10.361 until the vehicle is transferred by the dealer.

(b) A vehicle transferred to a dealer may not be driven unless it is reregistered under this chapter or is driven under dealer registration plates issued under AS 28.10.181 (j).



Sec. 28.10.290. - Temporary permits. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.291. - Transfer from dealer.

(a) A vehicle dealer, upon transferring a vehicle, shall execute an assignment and a warranty of title to the transferee as provided in AS 28.10.271 and furnish proof of the sale of the vehicle to the transferee.

(b) The dealer shall, within 30 days of the transfer of the vehicle, forward to the department the transferee's completed application for new certificates of title and registration except as provided in (c) of this section. The application must contain the vehicle dealer's license number and must be accompanied by any required fees and taxes.

(c) If the transferee indicates in a sworn affidavit that the transferee does not intend to use the vehicle in a manner requiring registration in this state, the dealer may deliver the certificate of title to the transferee directly. The dealer shall mail or deliver the affidavit to the department within five days of the transfer.



Sec. 28.10.300. - False statements. [Repealed, Sec. 25, ch 144 SLA 1977].

Repealed or Renumbered



Sec. 28.10.301. - Transfer of motor vehicle to minor.

(a) An agreement for the purchase of a motor vehicle by a minor who has not been emancipated is void unless a parent or guardian of the minor is also a party to the agreement.

(b) In this section, "emancipated" means that a minor to whom the term refers is a resident of this state and is at least 16 years of age, is living separate and apart from the minor's parents or guardian, and is capable of self-support and of managing the minor's own financial affairs.

(c) If a vehicle is improperly transferred to a minor, the title to and registration of the vehicle remains with the owner and does not transfer to the minor or the parent or guardian of the minor. However, if the certificate of title and registration for the vehicle has been delivered to the minor or the parent or guardian of the minor, that person shall immediately deliver the certificate of title and registration to the department. The department shall reissue title to the previous owner of record.



Sec. 28.10.310. - Refusal. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.311. - Transfer by operation of law.

(a) When the title to, or interest in, a registered vehicle passes to another person other than by a voluntary transfer, the registration of that vehicle expires.

(b) A person holding a certificate of title to a vehicle whose interest in the vehicle has been extinguished or transferred other than by voluntary transfer shall mail or deliver the certificates of title and registration to the department upon request of the department. The delivery of the certificates of title and registration to the department upon its request does not affect the rights of the person surrendering the certificate of title, and the action of the department in issuing a new certificate of title or registration as provided in this chapter is not conclusive upon the rights of an owner or lienholder named in the surrendered certificate of title.



Sec. 28.10.320. - Issuance. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.321. - New owner to secure transfer of registration and new title.

(a) Except as provided under AS 28.10.281 and 28.10.291, the new owner shall, within 30 days, present the certificates of title and registration properly endorsed to the department, apply for a new title, and register the vehicle as upon an original registration.

(b) An application for certificates of title and registration must be accompanied by any required registration fees and taxes, transfer of title and lien fees, and by the previous certificates of title and registration, if any.



Sec. 28.10.330. - Delivery. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.331. - Department to issue new certificates of title and registration.

The department, upon receipt of the certificate of title properly endorsed, the certificate of registration, the registration plates, if any, the application for new title and registration, and all required fees and taxes, shall issue a certificate of title and a certificate of registration to the transferee or the lienholder lawfully entitled to the certificates.



Sec. 28.10.340. - Duplicates. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.341. - Duty of lienholder in possession of title to transferred vehicle.

Upon request of an owner or transferee, a lienholder in possession of the certificate of title to a transferred vehicle shall, unless the transfer is in breach of a security agreement, deliver the certificate to the transferee. The delivery of the certificate of title does not affect the rights of the lienholder under the lienholder's security agreement.



Sec. 28.10.350. - Transfer. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.351. - Dismantling or wrecking vehicle.

A person who dismantles, scraps, or destroys a registered vehicle shall immediately forward to the department the certificates of title and registration and the registration plates for the vehicle.



Sec. 28.10.355. - , 28.10.360l Purchase by minor; duty of new owner. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.361. - When transfer effective.

A transfer by an owner or dealer is not effective until all applicable provisions of this chapter have been complied with. However, an owner or dealer who has delivered possession of a vehicle to the transferee and has endorsed an assignment and warranty of title on the certificate of title and delivered the certificates of title and registration to the transferee or, in the case of a transfer from a dealer, delivered proof of the sale to the transferee, is not liable as the owner for any liabilities resulting from the driving or movement of the vehicle after the transfer.



Sec. 28.10.370. - Issuance. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered






Article 04 - FILING DOCUMENTS EVIDENCING LIENS OR ENCUMBRANCES

Sec. 28.10.371. - Filing documents evidencing liens or encumbrances.

A conditional sales contract, chattel mortgage, or other lien or encumbrance or title retention document on a registered vehicle, other than a lien dependent upon possession, is not valid against a vehicle owner's creditor who acquires a lien dependent upon possession, or by levy or attachment, or against a subsequent purchaser or encumbrancer without notice, until the requirements of AS 28.10.371 - 28.10.401 are satisfied.



Sec. 28.10.375. - Effect of terminal rental adjustment clauses.

Notwithstanding other provisions of law, a transaction involving a motor vehicle or trailer does not create a sale or security interest merely because the transaction provides that the rental price is permitted or required to be adjusted under the agreement either upward or downward by reference to the amount realized upon the sale or other disposition of the motor vehicle or trailer.



Sec. 28.10.380. - Dealer's transfer. [Repealed, Sec. 7 ch 178 SLA 1978].

Sec. 28.10.380. Dealer's transfer. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.381. - Filing a lien or encumbrance.

(a) A lien or other encumbrance on a vehicle may be filed by delivering to the department

(1) a manufacturer's certificate of origin or an existing certificate of title;

(2) an application for a new certificate of title, signed by the registered owner and containing the name and address of any lienholder and the date of the lienholder's interest;

(3) applicable filing fees required by law; and

(4) other documents or information required by the department.

(b) Upon approval of the application, the department shall send to the person holding a lien or other encumbrance a new certificate of title which displays the name of the owner and indicates the existence of the lien or other encumbrance.



Sec. 28.10.390. - Transfer to dealer. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.391. - Filing and date of notice.

(a) The filing of the application and documents under AS 28.10.381 and the issuance of a new certificate of title are constructive notice of any liens or encumbrances against the vehicle described in the certificate to a creditor of the owner, or to a subsequent purchaser or encumbrancer. However, a lien or encumbrance on a vehicle for labor, material, transportation, storage, or similar activity, whether or not dependent on possession for its validity, is subordinate only to a mortgage, conditional sale contract, or similar lien or encumbrance properly filed on or before the time that the vehicle is subject to, or comes into possession of, the lien or encumbrance claimant for the labor, material, transportation, storage, or similar activity.

(b) If the documents referred to in AS 28.10.371 - 28.10.401 are received and filed in the central office of the department within 10 days after the date that the documents were executed, the constructive notice dates from the time of the execution of the documents. Otherwise, constructive notice dates from the time of receipt and filing of the documents by the department as shown in its endorsement on the documents.

(c) Filing as provided in AS 28.10.371 - 28.10.401 is the exclusive method of giving constructive notice of a lien or encumbrance on a registered vehicle, except as to a lien dependent upon possession.

(d) A lien or encumbrance, or a document creating and evidencing a lien or encumbrance is exempt from the other provisions of law that require or relate to the recording or filing of a document creating and evidencing a lien or encumbrance upon a vehicle of a type subject to registration under this chapter.



Sec. 28.10.400. - Transfer by dealer. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.401. - Assignment or release by lienholder.

(a) A person holding a lien or encumbrance upon a vehicle, other than a lien dependent solely upon possession, may assign that person's title to or interest in the vehicle to a person other than the owner without the consent of the owner and without affecting the interest of the owner or the registration of the vehicle. The person assigning the interest shall give written notice of the assignment to the owner. Upon receiving a certificate of title assigned by the holder of a lien or encumbrance shown on the certificate and the name and address of the assignee, accompanied by the title fee required under AS 28.10.441 , the department shall issue a new certificate of title.

(b) A person holding a lien or encumbrance upon a vehicle, as shown on a certificate of title, may release the lien or encumbrance or assign that person's interest to the owner of the vehicle without affecting the registration of the vehicle. Upon receiving a certificate of title upon which a lienholder has released or assigned the lienholder's interest to the owner, or upon receipt of a certificate not endorsed but accompanied by a legal release from a lienholder of the lienholder's interest to a vehicle, and upon payment of the title fee required under AS 28.10.441 , the department shall issue a new certificate of title.



Sec. 28.10.410. - Transfer by operation of law. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered






Article 05 - FEES AND CHARGES

Sec. 28.10.411. - Registration fees levied.

(a) For every year during any part of which a vehicle is subject to registration under this chapter, a registration fee shall be paid to the department at the time of original registration and at each biennial renewal of registration after that time.

(b) [Repealed, 1983 Initiative Proposal No. 2, Sec. 6].

(c) [Repealed, Sec. 6 ch 70 SLA 1986].

(d) [Repealed, Sec. 41 ch 37 SLA 1986].

(e) [Repealed, Sec. 3 ch 89 SLA 1987].

(f) A resident 65 years of age or older on January 1 of the year the vehicle is registered is entitled to an exemption from the registration fee required under this section for one vehicle subject to registration under AS 28.10.421 (b)(1), (2), (5), or (6). An exemption may not be granted except upon written application for the exemption on a form prescribed by the department.



Sec. 28.10.420. - Assignment. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.421. - Registration fee rates.

(a) Unless otherwise provided by law,

(1) the fees prescribed in this section shall be paid to the department at the times provided under AS 28.10.108 and 28.10.111; and

(2) an additional fee of $10 shall be added to the registration fee set out in this section for registration not conducted by mail or not conducted at an emissions inspection station or contract office offering vehicle registration services; the department may waive this additional fee for a good cause based on criteria established in regulations adopted by the department.

(b) The biennial registration fees under this subsection are imposed within the following classifications for:

(1) a passenger vehicle or motor home not used or maintained for the

transportation of persons or property for hire or for other commercial

use .................................................. $100;

(2) a pick-up truck or a van not exceeding 10,000 pounds unladen

weight and not registered in the name of a company or business .. $100;

(3) a taxicab ................................................ $160;

(4) a motor bus with a seating capacity for 20 or more persons and

used exclusively for commercial purposes in the transporting of

visitors or tourists ............................................

$300;

(5) a motorcycle or a motor-driven cycle ...................... $60;

(6) a trailer not used or maintained for the transportation of

persons or property for hire or for other commercial use, including,

but not limited to, a boat trailer, baggage trailer, box trailer,

utility trailer, house trailer, travel trailer, or a trailer rented or

offered for rent ................................................ $30.

(c) The biennial registration fees under this subsection are imposed and are based upon the actual unladen weight as established by the manufacturer's advertised weight or upon the actual weight, which the owner shall furnish, subject to the approval of the commissioner or the commissioner's representative, for a vehicle, including a motor vehicle pulling a trailer or semi-trailer, that is registered in the name of a company or business, or is used or maintained for the transportation of passengers for hire, excepting taxicabs and buses under (b) of this section, or for the transportation of property for hire or for other commercial purposes, including a truck, wrecker, tow car, hearse, ambulance, and tractor, as follows:

(1) up to and including 5,000 pounds ......................... $180;

(2) more than 5,000 pounds to and including 12,000 pounds .... $268;

(3) more than 12,000 pounds to and including 18,000 pounds ... $516;

(4) more than 18,000 pounds ................................. $662.

(d) The special registration fees under this subsection are imposed biennially, unless otherwise specified, for

(1) a historic vehicle registered under

(A) AS 28.10.181 (b)(1) and that is driven or moved on a highway for

the primary purpose of historical exhibition or similar activity, one

time only upon initial registration under AS 28.10.181 (b) .... $10;

(B) AS 28.10.181 (b)(2) ........................................ $30

plus the fee required for that vehicle under (b) of this section,

unless the historic vehicle is eligible for the fee described under

(C) of this paragraph; the fee required by this subparagraph shall be

collected only on the first issuance and on the replacement of the

historic plates;

(C) AS 28.10.181 (b)(2) and that is driven or moved on a highway for

the primary purpose of historical exhibition or similar activity, one

time only upon initial registration under AS 28.10.181 (b) .... $10;

(2) special request plates for

(A) Alaska National Guard personnel .......................... $30;

(B) veterans or retired veterans ............................. $30;

(C) recipients of the Purple Heart ........................... $30;

(D) owners of custom collector vehicles ...................... $50;

(E) other special request plates ............................. $30;

plus the fee required for that vehicle under (b), (c), (h), or (i) of

this section; the fee required by this paragraph shall be collected

only on the first issuance and on the replacement of special request

plates;

(3) a vehicle owned by a person with a disability and registered

under AS 28.10.181 (d), or by a resident 65 years of age or older who

files a written application for an exemption on a form prescribed by

the department ..................................................

none;

(4) a vehicle owned by the state ............................. none;

(5) a vehicle owned by an elected state official ........... the fee

required for that vehicle under (b), (c), (h), or (i) of this section;

(6) a vehicle owned by a rancher, farmer, or dairyman and registered

under AS 28.10.181 .................................... $68;

(7) a snowmobile or off-highway vehicle ....................... $10;

(8) an amateur mobile radio station vehicle,

(A) with a transceiver capable of less than 5-band operation

............................................................... the fee

required for that vehicle under (b) or (c) of this section;

(B) in recognition of service to the public a mobile amateur radio

station owned by an amateur with general class or higher license,

provided the station must be satisfactorily proved capable of operating

on at least five bands from 160 through 10 meters, must have an

antenna, and must have a power supply and wiring as a permanent part

of the vehicle; the transmitting unit may be removed from the car for

service or dry storage ....................................... none

for a mobile amateur radio station vehicle included in (b)(1) or (2) of

this section;

(9) dealer registration plates

(A) the initial set of plates ................................ $88;

(B) each subsequent set of plates ............................ $50;

(10) a vehicle owned by a municipality or charitable organization

meeting the requirements of AS 28.10.181 (e) ...................... $10;

(11) a vehicle owned by a Pearl Harbor survivor or a former prisoner

of war ................................................. none;

(12) special request university plates ......................... $50

plus the fee required for that vehicle under (b), (c), (h), or (i) of

this section; the fee required by this paragraph shall be collected

only on the first issuance and on the replacement of special request

plates; the commissioner of administration shall separately account by

university campus designation for the fees received under this

paragraph that the department deposits in the general fund; the annual

estimated balance in the accounts that is in excess of the cost of

issuing special request university plates may be appropriated by the

legislature for the support of programs at each campus;

(13) special request dog mushing plates ........................ $50

plus the fee required for that vehicle under (b), (c), (h), or (i) of

this section; the fee required by this paragraph shall be collected

only on the first issuance and on the replacement of special request

plates; the commissioner of administration shall separately account for

the fees received under this paragraph that the department deposits in

the general fund; notwithstanding (g) of this section, the annual

estimated balance in the account that is in excess of the cost of

issuing special request plates may be appropriated by the legislature

for the support of programs benefiting dog mushing;

(14) special request Alaska children's trust plates ........... $100

plus the fee required for that vehicle under (b), (c), (h), or (i) of

this section; the fee required by this paragraph shall be collected

only on the first issuance and the replacement of special request

plates; the commissioner of administration shall separately account for

the fees received under this paragraph that the department deposits in

the general fund; notwithstanding (g) of this section, the annual

estimated balance in the account that is in excess of the cost of

issuing special request plates may be appropriated by the legislature

into the principal of the Alaska children's trust under AS 37.14.200 ;

(15) special request plates commemorating the arts ............ $150

plus the fee required for that vehicle under (b), (c), (h), or (i) of

this section; the fee required by this paragraph shall be collected

biennially in the same manner as the fee required under (b), (c), (h),

or (i) of this section; the commissioner of administration shall

separately account for the fees received under this paragraph that the

department deposits in the general fund; notwithstanding (g) of this

section, the annual estimated balance in the account that is in excess

of the cost of issuing special request plates may be appropriated by

the legislature for the support of programs benefiting the arts;

(16) special request plates commemorating Alaska veterans ..... $100

plus a fee of $35 and the fee required for that vehicle under (b), (c),

(h), or (i) of this section; the $100 fee required by this paragraph

shall be collected only on the first issuance of and the replacement of

the commemorative veterans' plates; the $35 fee required by this

paragraph shall be collected biennially in the same manner as the fee

required under (b), (c), (h), or (i) of this section; the commissioner

of administration shall separately account for the fees received under

this paragraph that the department deposits in the general fund;

notwithstanding (g) of this section, the annual estimated balance in

the account that is in excess of the cost of issuing special request

plates may be appropriated by the legislature for the support of

programs benefiting Alaska veterans.

(e) A vehicle registered under this section which, by the removal of seats, a camper unit, a canopy or other equipment, may be converted into a vehicle on which the registration fee is computed on a different basis or in a different amount may not be driven or moved with seats, camper unit, canopy or other equipment removed unless the other applicable registration fee is paid.

(f) In addition to the fees imposed under (b) and (d) of this section, the following special biennial registration fee is imposed upon renewal of registration for a passenger vehicle, motor home, pick-up truck, or a van with special request Winter Olympics commemorative plates ..... $60.

(g) The fees collected by the department under this section shall be deposited in the general fund. The Department of Administration shall separately account for three percent of the fees collected under this section and deposited in the general fund. The annual estimated balance in the account may be used by the legislature to make appropriations for administration of AS 28.10.021 (a) and AS 28.22 (Alaska Mandatory Automobile Insurance Act).

(h) The annual registration fees under this subsection for vehicles used for commercial purposes are imposed and are based upon the actual unladen weight as established by the manufacturer's advertised weight or upon the actual weight, which the owner shall furnish, subject to the approval of the commissioner or the commissioner's representative, as follows:

(1) up to and including 5,000 pounds .......................... $90;

(2) more than 5,000 pounds to and including 12,000 pounds .... $134;

(3) more than 12,000 pounds to and including 18,000 pounds ... $258;

(4) more than 18,000 pounds .................................. $331.

(i) A one-time registration fee of $20 is imposed upon initial

registration for a trailer or semi-trailer used for commercial

purposes.



Sec. 28.10.423. - Emission control inspection program fees.

In addition to the biennial registration fee specified in AS 28.10.421 , a $2 fee is imposed upon every vehicle required to be inspected under an emission control program established under AS 46.14.400 or 46.14.510. This fee shall be collected at the same time and in the same manner as the registration fee.



Sec. 28.10.430. - Release by lienholder. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.431. - Biennial motor vehicle registration tax.

(a) There is levied a motor vehicle registration tax within each municipality that elects, by passage of an appropriate ordinance, to come under this section. A municipality shall file a written notice of election with the department and may not rescind the notice for subsequent fiscal year. The notice must be filed on or before January 1 of the year preceding the year election under this section is to become effective. If a municipality has, before October 15, 1978, levied a motor vehicle registration or ad valorem tax that has been repealed by a vote of the people at any regular or special municipal election, then the election provided for in this subsection is not effective until the ordinance passed by the local governing body has been approved by the people at the next regularly scheduled general or special municipal election.

(b)The biennial tax is levied upon motor vehicles subject to the registration fee under AS 28.10.411 and 28.10.421 and is based upon the age of vehicles as determined by model year in the first year of the biennial period, according to the following schedule:

Tax According to Age of

Vehicle

Since Model Year:

1st 2nd 3rd 4th 5th 6th 7th 8th

or

over

Motor Vehicle

(1) motorcycle $ 17 $ 15 $ 13 $ 10 $ 7 $ 5 $ 2 $ 4

(2) vehicles specified

in AS 28.10.421 (b)(1) 121 99 77 55 39 28 19 16

(3) vehicles specified

in AS 28.10.421 (b)(3) 121 99 77 55 39 28 19 16

(4) vehicles specified

in AS 28.10.421

(c)(1)-(4)

5,000 pounds or

less 121 99 77 55 39 28 19 16

5,001-12,000

pounds 198 154 121 99 77 55 33 22

12,001-18,000

pounds 447 392 348 304 260 227 205 194

18,001 pounds

or over 546 469 403 348 304 260 216 194

(5) vehicles specified

in AS 28.10.421 (b)(4) 198 154 121 99 77 55 33 22

(6) vehicles specified

in AS 28.10.421 (b)(6) 17 15 13 10 7 5 4 4

(7) vehicles specified

in AS 28.10.421 (d)(8) 121 99 77 55 39 28 19 16

(8) vehicles specified

in AS 28.10.421 (b)(2) 121 99 77 55 39 28 19 16

(9) vehicles eligible

for dealer

plates under

AS 28.10.421 (d)(9). 88

(c) The registration tax shall be levied, collected, enforced and otherwise administered in the same manner as provided for the registration fee in this chapter. Only one registration tax may be collected with respect to the same motor vehicle in the year for which the tax is paid.

(d) If a person has paid both the registration fee levied in AS 28.10.411 and 28.10.421 and the registration tax levied in this section, and the department determines that the payor is entitled to a refund in whole or in part of the registration tax, the department shall make the refund to which the person is entitled. A refund may not be made unless application for a refund is filed with the department by December 31 of the year following the year for which the refund is claimed.

(e) The department shall refund money collected under this section, less eight percent as collection costs, to a municipality for which the money was collected, as determined by (1) the address of residence of an individual required to pay the tax, or (2) the situs of the vehicle if the vehicle is not owned by an individual; the tax situs is the location at which the motor vehicle is usually, normally, or regularly kept or used during the registration period. For the first year in which the tax is levied within a municipality, the department may retain actual costs of collectio of the tax within the municipality as determined by the department.

(f) Money received by an organized borough under this section shall be allocated by the borough by ordinance for city, area outside city, and service area purposes within the borough.

(g) Payment of the registration tax is in lieu of all local use taxes and ad valorem taxes on motor vehicles suject to the tax. A municiplity which elects to come under the provisions of this section may not levy use or advalorem taxes on motor vehicles subject to the registration tax during a fiscal year in which the election is in effect.

(h) A vehicle owned by a former prisoner of war exempted from registration fees under AS 28.10.421 (d)(11) is subject to a motor vehicle registration tax under this section.

(i) [Repealed, Sec. 28 ch 90 SLA 1991.]

(j) A municipality that imposes a motor vehicle registration tax as described under (a) of this section may also increase the scheduled amount of tax described under (b) or (l) of this section by passage of an appropriate ordinance. A municipality that chooses to change the tax imposed under (b) or (l) of this section shall file a written notice of the change with the department by January 1 of the year preceding the year in which the change in tax is to take effect. A municipality may not change the amount of the tax imposed under this section more than once every two years. The department may charge a municipality a one- time fee to cover the cost to the department of implementing a change under this subsection.

(k) A vehicle registration application and renewal application for vehicles subject to a municipal vehicle registration tax shall itemize the total amount due in a manner that separately shows the amount of vehicle registration tax imposed by the municipality.

(l) Notwithstanding (b) of this section, an annual tax is levied upon vehicles specified in AS 28.10.421 (c) and subject to the registration fee under AS 28.10.411 and 28.10.421 if the owner elects to register the vehicle annually as allowed under AS 28.10.108 (f). The tax is based on the age of the vehicle as determined by model year according to the following schedule:

Tax According to Age of

Vehicle

Since Model Year:

1st 2nd 3rd 4th 5th 6th 7th 8th

or

over

Motor Vehicle

5,000 pounds or

less $ 66 $ 55 $ 44 $ 33 $ 22 $ 17 $ 11 $ 8

5,001-12,000

pounds 110 88 66 55 44 33 22 11

12,001-18,000

pounds 240 207 185 163 141 119 107 97

18,001 pounds or over 295 251 218 185 161 141 119 97.

***OPINIONS OF ATTORNEY GENERAL.

Since a borough's election to request the department to collect the motor vehicle registration tax on its behalf and to remit those taxes to it was first in time, it should take precedence over the later reques request by a city within the borough. February 19, 1986, Op. Att'y Gen.

***END OPINIONS OF THE ATTORNEY GENERAL



Sec. 28.10.440. - Dismantled vehicle. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.441. - Schedule of other fees and charges.

The following fees and charges are imposed by the department for the stated services that it provides:

(1) title fee, including transfer of title .................... $15;

(2) lien filing fee ........................................... $15;

(3) replacement of any registration plate set, including special

request plates .................................................... $5;

(4) duplicate of original certificate of title ................ $15;

(5) duplicate of certificate of registration ................... $2;

(6) temporary preregistration permit issued under AS 28.10.031

................................................................. none;

(7) special transport permit issued under AS 28.10.151 ......... $5;

(8) special permit for vehicle used for transport of a person with a

disability issued under AS 28.10.495 ......................... none.






Article 06 - REGISTRATION AND TITLE VIOLATIONS

Sec. 28.10.450. - Failure to endorse and deliver. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.451. - Unlawful to violate provisions requiring registration and title.

A person may not wilfully attempt to defeat the provisions of this chapter or wilfully fail to title or register a vehicle as required by this chapter, or otherwise wilfully fail to comply with the requirements of this chapter.



Sec. 28.10.460. - Required insurance. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.461. - Driving vehicle without evidence of registration.

Except as otherwise expressly permitted in this chapter, a person may not drive or move, nor may an owner knowingly permit to be driven or moved, on a highway or vehicular way or area, a vehicle required to be registered under this chapter unless valid registration plates, decals, or permits for the current registration period are attached to and displayed on the vehicle in the manner required by this chapter, and unless a valid certificate of registration for the current registration period is carried, as required by this chapter, in the vehicle and is available for inspection by a peace officer or an authorized representative of the Department of Public Safety.



Sec. 28.10.470. - Filing liens. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.471. - Driving vehicle when registration suspended or revoked or permit expired.

A person may not drive or move, nor may an owner knowingly permit to be driven or moved, on a highway or vehicular way or area, a vehicle for which the registration or permit has been suspended or revoked or has expired.



Sec. 28.10.480. - Filing provisions. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.481. - Improper use of evidence of registration or certificate of title.

A person may not lend to another, or knowingly permit the use by another of, a certificate of registration or title, registration plate, decal, special plate, or permit issued under this chapter if the person to whom it is loaned or whose use is permitted is not entitled to its use, nor may a person display in or upon a vehicle a certificate of registration, registration plate, decal, special plate, or permit not issued for that vehicle or not otherwise lawfully used on that vehicle.



Sec. 28.10.490. - New certificate. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.491. - Felonies relating to title, registration, identification number, and removal and representation of vehicles.

(a) Upon conviction, a person is guilty of a felony who

(1) alters, forges, or counterfeits a certificate of title or registration, or a registration plate, decal, tab, or sticker of this or another jurisdiction;

(2) alters or forges an assignment of a certificate of title or an assignment or release of a security interest on a certificate of title of this or another jurisdiction or on a form the department prescribes;

(3) has possession of or uses a certificate of title or registration, registration plate, decal, tab, or sticker of this or another jurisdiction knowing it to have been altered, forged, or counterfeited;

(4) wilfully removes or falsifies a vehicle identification number;

(5) wilfully conceals or misrepresents the identity of a vehicle or vehicle equipment;

(6) buys, receives, possesses, sells, or disposes of a vehicle or vehicle equipment, knowing that a vehicle identification number or equipment has been unlawfully removed or falsified;

(7) removes from the state a vehicle that is the subject of a security interest created under AS 28.01 - 28.35 or under AS 45.01 - 45.08, AS 45.12, AS 45.14, and AS 45.29 without the written consent of the secured party, and with intent to defraud the secured party or the state;

(8) represents a motor vehicle or house trailer to be a new vehicle and who sells or procures the sale of that motor vehicle as a new vehicle without presenting a "manufacturer's statement of origin"; or

(9) makes a false statement or otherwise conceals or withholds a material fact in an application for registration or certificate of title or falsely affirms with respect to a matter required to be sworn to, affirmed, or furnished under this chapter or regulations adopted under this chapter; except that a person who with criminal negligence as defined in AS 11.81.900 , falsely certifies to the department the existence of a motor vehicle liability insurance policy under AS 28.10.021(a)(2), is guilty of a class A misdemeanor.

(b) A person convicted of an offense under this section is punishable by imprisonment for not less than one year nor more than five years, or by a fine of not less than $500 nor more than $5,000, or by both.



Sec. 28.10.493. - Misdemeanors relating to transfers.

(a) The owner of a vehicle who transfers a vehicle and fails to comply with the requirements of AS 28.10.271 is guilty of a class B misdemeanor.

(b) A vehicle dealer who transfers a vehicle and fails to comply with the requirements of AS 28.10.291 is guilty of a class B misdemeanor.






Article 07 - GENERAL PROVISIONS

Sec. 28.10.495. - Parking permit for vehicle transporting a person with a disability.

(a) Upon application by a person with a disability, or by an organization that transports persons with disabilities, the department or a person authorized by the department shall issue to the applicant, without charge, a special permit bearing the control number of the applicant. The permit issued under this section, when displayed in the front windshield of a parked or standing vehicle, shall provide for special consideration by the public with respect to the parking or standing in designated spaces of a vehicle that is being used for the transportation of a person with a disability.

(b) A person is not entitled to use the special permit provided for in (a) of this section except when providing transportation for a person with a disability. Upon the death of a person with a disability to whom a special permit has been issued, the special permit shall be returned to the department. If an organization to which a special permit has been issued ceases transporting persons with disabilities, or ceases operating, it shall return the special permit to the department.

(c) Proof of disability, for the purpose of this section, shall be the same as that required for the purposes of AS 28.10.181 (d).



Sec. 28.10.500. - Index of liens. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.501. - [Renumbered as AS 28.10.661 ].

Repealed or Renumbered



Sec. 28.10.502. - Towing and storage lien.

(a) A person engaged in the business of towing motor vehicles, who tows, transports, or stores a motor vehicle, has a possessory lien on the vehicle. This lien attaches when the person acts under a contract with the owner or at the direction of a public officer acting lawfully or a person entitled to possession of the property upon which the motor vehicle is parked without consent. The lien remains in effect while the motor vehicle is in the possession of the person, and the vehicle may be sold, as provided in (c) of this section, to pay the charges for towing, transportation or storage.

(b) A lien under this section is limited to towing and storage charges. Storage charges cease to be part of the lien after 60 days unless the registered owner or primary lienholder, if any, has been given actual notice of the possessory lien within that time or unless a certified letter has been mailed within that time to the owner and primary lienholder, if any, at their addresses of record with the department or the corresponding office in another jurisdiction in which the title to the motor vehicle and the lien on it are recorded.

(c) If the motor vehicle remains unclaimed for a period of 30 days in the possession of the person who performed the towing, transportation or storage, it shall be sold on giving 20 days notice of the sale. The notice shall be delivered to the proper officer and personally served on the registered owner and all lienholders, if any, of the motor vehicle in the same manner as provided by law for service of summons. If either of these persons cannot be located and served personally, notice of the sale shall be forwarded to the registered owner and all lienholders, if any, at their last known address by certified mail, return receipt requested. This notice must contain a description of the motor vehicle, including its registration plate number and vehicle identification number, together with the time and place of sale, a statement of the amount due, and the name and address of the person to whom the charges are due.

(d) The money realized from a sale made under this section shall be applied first to the payment of costs and expenses of the sale and secondly to the lawful charges of the person having a lien on the motor vehicle under this section. Remaining proceeds from the sale shall be retained by the department to be distributed to the registered and legal owner or lienholder entitled to the remaining proceeds. A purchaser in good faith of a titled motor vehicle sold under this section takes the motor vehicle free of any rights of prior lien.



Sec. 28.10.505. - Disclosure of personal information contained in motor vehicle records.

(a) Notwithstanding AS 44.99.300 and except as provided in this section, the department may not disclose personal information contained in motor vehicle records maintained by the department under this chapter.

(b) Personal information shall be disclosed for use in connection with matters of motor vehicle or driver safety or theft; motor vehicle emissions; motor vehicle product alterations, recalls, or advisories; performance monitoring of motor vehicles and dealers by motor vehicle manufacturers; and removal of nonowner records from the original owner records of motor vehicle manufacturers as required by federal law.

(c) Personal information may be disclosed if the requesting person demonstrates, in a form and manner the department prescribes, that the requesting person has obtained the written consent of the person who is the subject of the information.

(d) Personal information may be disclosed by the department upon proof of the identity of the person requesting a record and representation by the requesting person that the use of the personal information is strictly limited to one or more of the following uses:

(1) for use by a government agency, including a court or law enforcement agency, in carrying out its functions, or a private person or entity acting on behalf of a government agency in carrying out its functions;

(2) for use in the normal course of business by a legitimate business or an agent, employee, or contractor of the business, but only

(A) to verify the accuracy of personal information submitted by an individual to the business or an agent, employee, or contractor of the business; and

(B) if the information submitted is not correct, to obtain the correct information, but only for the purposes of preventing fraud by pursuing legal remedies against, or recovering on a debt or security interest against, an individual;

(3) for use in connection with a civil, criminal, administrative, or arbitration proceeding in a court or government agency or before a self-regulatory body, including service of process and the execution or enforcement of a judgment or court order;

(4) for use in research activities, or in producing statistical reports, if the personal information is not published, redisclosed, or used to contact an individual;

(5) for use by an insurer or insurance support organization, or by a self-insured entity, or an agent, employee, or contractor of an insurer, in connection with claims investigation activities, anti-fraud activities, rating, or underwriting;

(6) for use in providing notice to the owners of towed or impounded vehicles;

(7) for use by an employer or an agent or insurer of an employer to obtain or verify information relating to a holder of a commercial driver's license that is required under 49 U.S.C. 31101 - 31162 (Commercial Motor Vehicle Safety Act);

(8) for use in connection with the operation of private toll transportation facilities;

(9) for use in connection with a legitimate business operating under a contract with the department;

(10) for bulk distribution for surveys, marketing, or solicitations if the person who is the subject of the information has provided written consent to the release; and

(11) for any other purpose specifically authorized by law that is related to the operation of a motor vehicle or related to public safety.

(e) Personal information contained in an individual record may be disclosed, without regard to the intended use of the personal information, if the person who is the subject of the information has provided written consent to the release.

(f) In this section,

(1) "disclose" means to engage in a practice or conduct that makes available or makes known personal information contained in records of the department about a person to another person, organization, or entity by any means of communication;

(2) "individual record" means a record containing personal information about a designated person who is the subject of the record, as identified in a request for information;

(3) "personal information" means information that identifies a person, including a name, address, telephone number, and medical or disability information, but does not include information on vehicular accidents, driving- or equipment-related violations, driver's license or registration status, or a zip code.



Sec. 28.10.510. - 28.10.540 - l Liens; nonresident owners. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.550. - Notice of changes. [Repealed, Sec. 20 ch 241 SLA 1976].

Repealed or Renumbered



Sec. 28.10.560. - , 28.10.570l Evidence; enforcement. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.580. - Lists of vehicles. [Repealed, Sec. 29 ch 214 SLA 1975].

Repealed or Renumbered



Sec. 28.10.590. - 28.10.660 - l Miscellaneous offenses; general provisions. [Repealed, Sec. 7 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.10.661. - Definitions.

In this chapter and in regulations adopted under this chapter, unless the context requires otherwise,

(1) "dealer" means a person engaged in the business of buying, selling, or exchanging vehicles of a type required to be registered under this chapter and who maintains a place of business or by word of mouth, advertising, or in any other manner represents to be in the business of buying, selling, or exchanging vehicles;

(2) "vehicle" includes mobile homes for the purposes of provisions relating to certificates of title.









Chapter 28.11. - ABANDONED VEHICLES

Sec. 28.11.010. - Abandonment unlawful.

(a) A person may not abandon a vehicle upon a highway or vehicular way or area.

(b) A person may not abandon a vehicle upon public property or upon private property without the consent of the owner or person in lawful possession or control of the property.

(c) A person who abandons a vehicle in a place specified in (a) or (b) of this section is considered responsible for the abandonment of the vehicle and is liable for the cost of its removal and disposition.

(d) Except as otherwise provided in (b) of this section, the lawful owner of a vehicle, as shown by the records of the department, whether or not the owner has complied with the provisions of AS 28.10.271 , is considered responsible for the abandonment of the vehicle and is liable for the cost of removal and disposition of the abandoned vehicle unless

(1) the vehicle was abandoned by a person driving the vehicle without the permission of the owner; or

(2) the identity of the person abandoning the vehicle is established and the abandonment was without the consent of the owner.



Sec. 28.11.020. - Presumption of abandonment.

(a) A vehicle registered or titled as required under AS 28.10 that reasonably appears to have been left unattended, standing, parked upon or within 10 feet of the traveled portion of a highway or vehicular way or area in excess of 48 hours, or a vehicle registered or titled as required under AS 28.10 that reasonably appears to have been left standing or parked on private property in excess of 24 hours or upon other public property for more than 30 days, without the consent of the owner or person in charge of the property, notwithstanding other statutory provisions, may be removed under AS 28.11.030 and treated as an abandoned vehicle, unless the vehicle is reclaimed and removed before removal occurs under AS 28.11.030 . The department for good cause may make provisions for parking of vehicles on state property other than specified in this section and under the provisions of AS 44.62.

(b) Notwithstanding other provisions of law, a wrecked or junk vehicle that reasonably appears to have been left unattended, standing, parked upon or within 10 feet of the traveled portion of a highway or vehicular way or area in excess of 24 hours, or a wrecked or junk vehicle that reasonably appears to have been left standing or parked on private property or other public property in excess of 24 hours and without the consent of the owner or person in charge of the property, may be removed under AS 28.11.030 and treated as an abandoned vehicle, unless the vehicle is reclaimed and removed before removal occurs under AS 28.11.030 .

(c) In this section,

(1) "junk vehicle" means a vehicle that

(A) is not currently registered under AS 28.10, except for a vehicle not currently registered under AS 28.10 and used exclusively for competitive racing;

(B) is stripped, wrecked, or otherwise inoperable due to mechanical failure;

(C) has not been repaired because of mechanical difficulties or because the cost of repairs required to make it operable exceeds the fair market value of the vehicle; or

(D) is in a condition that exhibits more than one of the following elements:

(i) broken glass;

(ii) missing wheels or tires;

(iii) missing body panels or parts; or

(iv) missing drive train parts.

(2) "wrecked vehicle" means a vehicle that is disabled and cannot be used as a vehicle without substantial repair or reconstruction.



Sec. 28.11.025. - Claim of ownership by private property owner.

(a) In addition to removal of an abandoned vehicle under AS 28.11.020 , a vehicle that is left standing or parked on private property without the consent of the private property owner and for a period of six months is presumed to be an abandoned vehicle and title to the vehicle may be transferred to the private property owner as provided under this section. A person who claims ownership of an abandoned vehicle under this section shall provide notice of the claim to the vehicle owner of record and to lienholders in the manner prescribed for giving notice by the department under AS 28.05.121 . The notice must state the location of the vehicle and the period of abandonment. If the vehicle is not registered in this state or the name and address of the registered or legal owner or lienholder cannot be ascertained, notice shall be given by publication in the manner prescribed in the rules of the court for service of process by publication.

(b) If an abandoned vehicle is not reclaimed within 30 days after notice is given as required under (a) of this section, the title to the vehicle vests with the owner of the private property on which the vehicle is located. Upon application, the department shall issue a new certificate of title to a vehicle whose ownership is transferred under this section.

(c) In this section, "vehicle" means a

(1) passenger car, motor home, bus, truck, truck-tractor, motorcycle, motorbike, or similar motor vehicle that is designed for use primarily to transport a person or to transport or draw property on a highway or vehicular way; and

(2) snowmobile, three-wheeler, four-wheeler, or a similar off-highway motor vehicle designed or adapted for cross-country operation over unimproved terrain, ice, or snow and that has been declared by its owner at the time of registration and determined by the Department of Public Safety to be unsuitable for general highway use, although the vehicle may make incidental use of a highway as provided in this title, but not including implements of husbandry or special mobile equipment, such as construction machinery or earthmoving equipment.



Sec. 28.11.030. - Removal of abandoned vehicles.

(a) A peace officer or an employee authorized by the state or a municipality may remove or have removed to a place for storage a vehicle abandoned on a highway, on a vehicular way or area, or on private property.

(b) Removal of an abandoned vehicle from private property shall be upon the written request of the owner or person in lawful possession or control of the property, and on a form prescribed by the department.

(c) A written report of the removal shall be made by the peace officer or employee who removes or has removed a vehicle under this section, and the report shall be sent immediately to the department and a copy of the report shall be given to the person who stores the property. The report must describe the vehicle, the date, time, and place of removal, the grounds for removal, and the place of impoundment of the vehicle.



Sec. 28.11.040. - Notice to owners and lienholders.

The person or company who stores an abandoned vehicle at the direction of a peace officer or an employee under AS 28.11.030 shall within 30 days give notice, in the manner prescribed for the giving of notice by the department under AS 28.05.121 , to the vehicle owner of record and to lienholders of record, stating the grounds for removal and the location of the place of impoundment of the vehicle. If the vehicle is not registered in the state or the name and address of the registered or legal owner or lienholder cannot be ascertained, notice shall be given by publication in the manner prescribed in the rules of the court for service of process by publication.



Sec. 28.11.050. - Vesting of title.

Title to an impounded vehicle not reclaimed by the registered owner, a lienholder, or other person entitled to possession of the vehicle within 15 days from the notice given under AS 28.11.040 vests with the state or, if a municipal ordinance is adopted under AS 28.11.100 , with the municipality, as appropriate. However, nothing in this section prohibits a lien under AS 28.11.090 .



Sec. 28.11.060. - Redemption.

A person who presents satisfactory proof of ownership or right to possession may redeem a vehicle removed under this chapter at any time before an auction under AS 28.11.070 (a) by paying the charges of towing, storage, notice, other cost of impoundment, and any applicable penalty imposed by law.



Sec. 28.11.070. - Disposal of abandoned vehicles.

(a) Upon satisfaction of the notice and reporting requirements prescribed in this chapter, a vehicle may be disposed of by removal to a scrap processing yard or auto wrecker for disposal or by public auction 20 days after notice of the auction is published in a newspaper of general circulation in the area or municipality in which the vehicle was found and presumed abandoned. The notice of auction must describe the vehicle and specify the place, date, and time at which it will be sold. A copy of the notice of auction shall be conveyed to the department.

(b) A vehicle disposed of under this section by public auction must be titled under AS 28.10, and may not be subsequently sold without a certificate of title issued by the department.

(c) Notwithstanding the provisions of this section, a person who disposes of an abandoned vehicle under this section may initiate a civil action against a person named in AS 28.11.010 , if liable, for costs exceeding receipts for the disposal of the vehicle.



Sec. 28.11.080. - Disposal facilities.

(a) The department may negotiate with an appropriate state or municipal agency in an effort to designate and acquire land for the temporary storage of vehicles before sale under AS 28.11.070 , or for the final disposal of unsold abandoned vehicles.

(b) A municipality that adopts an ordinance under AS 28.11.100 shall designate appropriate areas within its jurisdiction for the disposal of abandoned vehicles.



Sec. 28.11.090. - Towing and storage lien on abandoned vehicle.

A person authorized by contract or other official order to remove an abandoned vehicle has a lien upon a vehicle towed, moved, or stored by and in the possession of the person in accordance with AS 28.10.502 .



Sec. 28.11.100. - Municipal abatement procedure.

A municipality may adopt an ordinance establishing procedures for the abatement and removal from private or public property, as a public nuisance or a health or safety hazard, a wrecked, dismantled, or inoperative vehicle or a vehicle otherwise presumed to be abandoned. An ordinance adopted under this section must contain provisions for (1) notice to owners and lienholders of record and persons known to be lawfully entitled to possession of the vehicles, of their right to a hearing which shall be conducted by the municipality in the manner provided for by municipal ordinance; (2) notice to owners and lienholders as provided in AS 28.11.040 ; and (3) disposal of abandoned vehicles as provided in AS 28.11.070 .



Sec. 28.11.110. - Abandoned motor vehicle fund.

(a) There is created in the department an abandoned motor vehicle fund, to be composed of appropriations by the legislature and proceeds from the sale of abandoned motor vehicles.

(b) The proceeds from the sale of an abandoned motor vehicle under this chapter, after deducting the cost of impounding, advertising, and selling the vehicle, shall be deposited in the fund set out in (a) of this section.

(c) Money in the fund shall be disbursed to the department and to each of the municipalities bound by the provisions of this chapter upon presentation of a voucher for payment of services rendered in compliance with this chapter.






Chapter 28.15. - DRIVERS' LICENSES

Article 01 - ISSUANCE, EXPIRATION AND RENEWAL OF LICENSES

Sec. 28.15.010. - License required. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.011. - Drivers must be licensed.

(a) A person may not be denied the privilege to drive a motor vehicle upon a highway in this state, except as prescribed by law.

(b) Every person exercising the person's privilege to drive, or exercising any degree of physical control of a motor vehicle upon a highway, vehicular way or area, or other public property in this state, is required to have in the possession of the person a valid Alaska driver's license issued under the provisions of this chapter for the type or class of vehicle driven, unless expressly exempted by law from this requirement.

(c) A person licensed under the provisions of this chapter may exercise in this state the privilege to drive a motor vehicle and is subject to the restrictions prescribed by this chapter. A municipality may not require a person to obtain any other driver's license to drive or operate a motor vehicle in this state.



Sec. 28.15.015. - , 28.15.020l Medical exams; exemptions. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.021. - Persons exempt from driver licensing.

The following persons are exempt from driver licensing under this chapter:

(1) an employee of the United States government while operating a motor vehicle owned by or leased to the United States government and being operated on official business, unless the employee is required by the United States government or an agency of that government to have a state driver's license;

(2) a nonresident who is at least 16 years of age and who has a valid driver's license issued by another jurisdiction; however, an Alaska driver's license must be obtained by the end of a 90-day period after entry into the state;

(3) a member of the armed forces of the United States who has a valid driver's license issued by another jurisdiction when the permanent residence of the member is maintained in that jurisdiction;

(4) a person when driving an implement of husbandry, as defined by regulation, that is only temporarily driven or moved on a highway;

(5) a person when driving or operating an off-highway vehicle, watercraft, aircraft, or other vehicle not designed for highway use as specified by the department by regulation;

(6) a person who is at least 16 years of age with a valid driver's license from a jurisdiction other than Alaska while driving a motor-driven cycle; however, an Alaska driver's license for driving a motor-driven cycle must be obtained by the end of a 90-day period after entering the state;

(7) a person when operating an electric personal motor vehicle.



Sec. 28.15.030. - Persons not to be licensed. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.031. - Persons not to be licensed.

(a) The department may not issue a driver's license to a person who is

(1) under the age of 16 years, except that the department may issue a permit under AS 28.15.051 or a restricted license under AS 28.15.121 ; or

(2) at least 16 years of age but not yet 18 years of age unless the person meets the requirements of AS 28.15.057 .

(b) The department may not issue an original or duplicate driver's license to, nor renew or reinstate the driver's license of, a person

(1) whose license is suspended or revoked, except as otherwise provided in this chapter;

(2) who fails to appear in court for the adjudication of a certain vehicle, driver, or traffic offense when the person's appearance is required by statute, regulation, or court rule;

(3) who is an habitual user of alcohol or another drug to such a degree that the person is incapable of safely driving a motor vehicle;

(4) [Repealed, Sec. 4 ch 42 SLA 1988].

(5) when the department, based upon medical evidence, has determined that because of the person's physical or mental disability the person is not able to drive a motor vehicle safely;

(6) who is unable to understand official traffic control devices as displayed in this state or who does not have a fair knowledge of traffic laws and regulations, as demonstrated by an examination;

(7) who has knowingly made a false statement in the person's application for a license or has committed fraud in connection with the person's application for, or in obtaining or attempting to obtain, a license, or who has not applied under oath on the form provided for the purpose of obtaining or attempting to obtain a license or permit; or

(8) who is required under AS 28.20 to furnish proof of financial responsibility and who has not done so.



Sec. 28.15.040. - Instruction permits and temporary licenses. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.041. - Classification of drivers' licenses.

Sec. 28.15.041. Classification of drivers' licenses.

(a) The commissioner shall provide by regulation for the classification of drivers' licenses. The regulations must specify license classifications that are reasonably necessary for the safe operation of the various types, sizes and combinations of motor vehicles. The regulations must also establish medical standards, standards of driving conduct and proficiency, and other standards governing the issuance, renewal, or denial of these licenses. The department may examine each applicant to determine the applicant's qualifications according to the class of license applied for, and upon issuing a driver's license the department shall indicate on the license the classification for which an applicant for a license has qualified by examination. The regulations and any subsequent modifications under this section become effective only if approved by a concurrent resolution adopted by a majority vote of each house of the legislature.

(b) [Repealed, Sec. 5 ch 53 SLA 1990].

(c) [Repealed, Sec. 5 ch 53 SLA 1990].



Sec. 28.15.046. - Licensing of school bus drivers.

(a) In addition to the requirements of AS 28.15.041 (a), a person may not drive a school bus transporting school children to or from a public school to enable them to participate in class or a school activity, or a bus transporting school children to or from a public school for classroom studies until the person has applied for and has been issued a license for that purpose under this section. This subsection does not apply to a person or motor vehicle exempted under regulations adopted by the commissioner. In this subsection "classroom studies" means curriculum studies that take place in a public school building.

(b) The department may not issue a license under this section unless the applicant

(1) is at least 21 years of age;

(2) has had a license to operate a motor vehicle at least three years before the date of application;

(3) has successfully completed all required driving, written, and physical examinations;

(4) has submitted the applicant's fingerprints, the fees required by the Department of Public Safety under AS 12.62.160 for criminal justice information and a national criminal history record check, and other information sufficient to complete a background check consisting of a fingerprint check of national criminal records and state criminal records of the state or states in which the applicant has resided for the past two years; the department shall submit the fingerprints and fees to the Department of Public Safety for a report of criminal justice information under AS 12.62 and a national criminal history record check under AS 12.62.400 ;

(5) has completed a state approved school bus driver training course established under AS 14.07.020 (a)(14) or has for the previous two years been licensed by the state to operate a school bus.

(c) The department may not issue a license under this section to an applicant who has been convicted of any of the following offenses within 20 years of the time of application:

(1) sexual abuse of a minor in any degree under AS 11.41.434 - 11.41.440;

(2) sexual assault in any degree under AS 11.41.410 - 11.41.425;

(3) incest under AS 11.41.450 ;

(4) unlawful exploitation of a minor under AS 11.41.455 ;

(5) contributing to the delinquency of a minor under AS 11.51.130 ;

(6) a felony involving possession of a controlled or imitation controlled substance under AS 11.71 or AS 11.73;

(7) a felony or misdemeanor involving distribution of a controlled or imitation controlled substance under AS 11.71 or AS 11.73;

(8) promoting prostitution in the first or second degree under AS 11.66.110 or 11.66.120;

(9) indecent exposure in the first or second degree under AS 11.41.458 or 11.41.460.

(d) The department may not issue a license to an applicant who has been convicted of driving while under the influence of an alcoholic beverage, inhalant, or controlled substance under AS 28.35.030 within two years of the time of application or to an applicant who has two or more convictions for driving while under the influence of an alcoholic beverage, inhalant, or controlled substance within 10 years of the time of application.

(e) For purposes of determining whether an applicant has been convicted of an offense listed under (c) or (d) of this section, a conviction under prior state law or in another jurisdiction of an offense having elements substantially similar to those of the offenses listed in (c) or (d) of this section is considered a conviction.

(f) Costs of conducting the background check required under (b)(4) of this section shall be paid by the applicant. A license issued under this section expires on September 1 of the year following issuance. Application for renewal may be made by submitting to the department the results of a current physical examination and paying the required fee.



Sec. 28.15.050. - Applications. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.051. - Instruction permit, temporary driver's license and special driver's permit.

Sec. 28.15.051. Instruction permit, temporary driver's license and special driver's permit.

(a) Except as provided in (b) of this section, a person who is at least 14 years of age may apply to the department for an instruction permit. The department may, after the applicant has successfully passed all parts of the examination under AS 28.15.081 other than the driving test, issue to the applicant an instruction permit. The permit allows a person, while having the permit in the person's immediate possession, to drive a specified type or class of motor vehicle on a highway or vehicular way or area for a period not to exceed two years. The permittee shall be accompanied by a person at least 21 years of age who has been licensed at least one year to drive the type or class of vehicle being used, who is capable of exercising control over the vehicle and who occupies a seat beside the driver, or who accompanies and immediately supervises the driver when the permittee drives a motorcycle. An instruction permit may be renewed.

(b) The department, upon receiving proper application, may issue a restricted instruction permit effective for a school year or for a more restricted period to an applicant who is at least 14 years of age and who is enrolled in a driver education program that includes practice driving and is approved by the department. The restricted instruction permit allows the permittee, when the permittee has the permit in the permittee's immediate possession, to drive a specified type or class of motor vehicle; however, an approved instructor must occupy a seat beside the permittee or, if the permittee is driving a motorcycle, the permittee must be accompanied by and under the immediate supervision of an approved instructor.

(c) The department may issue a temporary driver's license to an applicant for a driver's license permitting the applicant to drive a specified type or class of motor vehicle while the department is completing its investigation and determination of all facts relative to the applicant's eligibility to receive a driver's license. The temporary license must be in the applicant's immediate possession while the applicant is driving a motor vehicle. A temporary driver's license is invalid when the applicant's license has been issued or has been refused for good cause.

(d) The department may issue a special driver's permit to a person who is at least 14 years of age with the consent of the person's parents, guardians, or spouse who is 18 years of age or older, for the purpose of driving a motor-driven cycle. This permit may be issued upon application and successful completion of all prescribed tests and fees, and is valid for the same period of time as a driver's license. The permit is not valid in a municipality that by ordinance prohibits the driving of a motor-driven cycle by a person under the age of 16 years; a borough may adopt the ordinance on a nonareawide basis only, unless the power to adopt it on an areawide basis is acquired under AS 29.35.300 - 29.35.330 or former AS 29.33.250 - 29.33.290.

(e) Notwithstanding other provisions of this chapter, the department may issue a special driver's license to a person who is under the age of 16 years because of the circumstances of hardship. Special licenses to be issued because of hardship shall be determined on an individual basis by the commissioner.



Sec. 28.15.055. - Provisional driver's license.

Sec. 28.15.055. Provisional driver's license.

Upon application, the department may issue a provisional driver's license to a person who is at least 16 years of age but not yet 18 years of age if the

(1) person has been licensed under an instruction permit issued under AS 28.15.051 or under the law of another state with substantially similar requirements for at least six months;

(2) person's parent, legal guardian, or employer provides proof satisfactory to the department that the applicant has at least 40 hours of driving experience, including at least 10 hours of driving in progressively challenging circumstances, such as driving in inclement weather and nighttime driving; and

(3) person has not been convicted of a violation of a traffic law within the six months before the application is filed; in this paragraph, "traffic law" has the meaning given to "traffic laws" in AS 28.15.261.



Sec. 28.15.057. - Restrictions on driver's license issued to a person under 18.

Sec. 28.15.057. Restrictions on driver's license issued to a person under 18.

(a) Except as provided under AS 28.15.051 , a person who is at least 16 years of age but not yet 18 years of age may not be issued a driver's license unless the person has

(1) been licensed under an instruction permit issued under AS 28.15.051 or under the law of another state with substantially similar requirements for at least six months;

(2) held a valid provisional driver's license issued under AS 28.15.055 for at least six months; and

(3) not been convicted of violating a traffic law, or been convicted of violating AS 04.16.050 (c), during the six months before applying for a driver's license; in this paragraph, "traffic law" has the meaning given to "traffic laws" in AS 28.15.261 .

(b) A person authorized to drive a motor vehicle under a provisional driver's license issued under AS 28.15.055 may not

(1) operate a motor vehicle that is carrying any passengers

(A) except a passenger who is a parent, legal guardian, sibling, or a person at least 21 years of age; or

(B) unless at least one of the passengers is a parent, legal guardian, or person at least 21 years of age; or

(2) operate a motor vehicle between the hours of 1:00 a.m. and 5:00 a.m., except when the person is

(A) accompanied by a parent, legal guardian, or a person at least 21 years of age who is licensed to drive the type or class of vehicle being used; or

(B) driving to or from the person's place of employment or within the scope of the person's employment and the driving is along the most direct available route.

(c) This section does not apply to restricted licenses issued to persons to operate motor vehicles in areas of the state off the road system when operating motor vehicles in those areas.

(d) A person who violates this section is guilty of an infraction.



Sec. 28.15.060. - Applications of minors. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.061. - Application for driver's license or instruction permit; notice of anatomical gift and living will procedure.

Sec. 28.15.061. Application for driver's license or instruction permit; notice of anatomical gift and living will procedure.

(a) Application for an instruction permit or for a driver's license must be made on a form furnished by the department and must be accompanied by the fee required under AS 28.15.271 .

(b) An application under (a) of this section must

(1) contain the applicant's full name, date and place of birth, sex, and mailing and residence addresses;

(2) state whether the applicant has been previously licensed as a driver and, if so, when and by what jurisdiction;

(3) state whether any previous driver's license issued to the applicant has ever been suspended or revoked or whether an application for a driver's license has ever been refused and, if so, the date of and reason for the suspension, revocation, or refusal;

(4) contain the applicant's social security number; the requirement of this paragraph only applies to an applicant who has been issued a social security number; and

(5) contain other information that the department may reasonably require to determine the applicant's identity, competency, and eligibility.

(c) When an application is received from a person previously licensed in another jurisdiction, the department may request a copy of the applicant's driving record from the other jurisdiction. Upon receipt of that record by the department, it becomes a part of the driver's record in this state with the same effect as if the record originated in this state.

(d) An employee of the department who processes a driver's license application, other than an application received by mail, shall ask the applicant orally whether the applicant wishes to execute an anatomical gift. The department shall make known to all applicants the procedure for executing an anatomical gift under AS 13.52 (Health Care Decisions Act) by displaying posters in the offices in which applications are taken, by providing a brochure or other written information to each person who applies in person or by mail, and, if requested, by providing oral advice. The department shall inform each applicant in writing that, if the applicant executes a gift under AS 13.52 and if the gift is made with the driver's license application, the department will transmit the information on the license to a donor registry created under AS 13.50.110 . The department shall also direct the applicant to notify a procurement organization or the department under AS 13.50.140 if the license is destroyed or mutilated or the gift is revoked under AS 13.52.170 . The department shall carry out the requirements of AS 13.50.100 - 13.50.190.

(e) [Repealed, Sec. 17 ch 70 SLA 1984].

(f) At the time of application for a driver's license or an instruction permit, or renewal of a driver's license or an instruction permit, the department shall provide the applicant written information explaining the state's financial responsibility and mandatory motor vehicle insurance laws and potential penalties for failure to comply with those laws.

(g) Upon request, the department shall provide a social security number provided under this section to the child support services agency created in AS 25.27.010 , or the child support agency of another state, for child support purposes authorized by law.



Sec. 28.15.070. - Examination. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.071. - Application of minors.

(a) The application of a person under the age of 18 years for an instruction permit or driver's license must be signed by the father, mother, guardian, or spouse who is 18 years of age or older, or if there is no parent, guardian, or spouse, then by another responsible adult who is willing to assume the obligation imposed under this section upon a person signing the application. The application must be signed and verified before a person authorized to administer oaths, or be signed in the presence of an authorized representative of the department.

(b) Any negligence or wilful misconduct of a person under the age of 18 years when driving a motor vehicle in this state is imputed to the person who signed the application of the person for a permit or license, and that person is jointly and severally liable for damage caused by the negligence or wilful misconduct of the person under the age of 18 years, except as provided in (c) of this section.

(c) If a minor deposits, or there is deposited on behalf of the minor, proof of financial responsibility for the minor's driving of a motor vehicle, in the form and amount required in AS 28.20, then the department may accept the application of the minor signed as required under (a) of this section, and, while proof of financial responsibility is maintained, the parent, guardian, spouse, or other responsible adult is not subject to the liability imposed under (b) of this section.

(d) A person who signs the application of a minor for a driver's license may file with the department a verified written request that the license of the minor be canceled. When the license is canceled, the person who signed the application is relieved from liability under (b) of this section.

(e) This section does not apply to a person under 18 years of age who is legally emancipated under AS 09.55.590 or a similar law in another jurisdiction.



Sec. 28.15.080. - Issuance. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.081. - Examination of applicants.

(a) The department shall examine every applicant for a driver's license. The examination must include a test of the applicant's (1) eyesight, (2) ability to read and understand official traffic control devices, (3) knowledge of safe driving practices, (4) knowledge of the effects of alcohol and drugs on drivers and the dangers of driving under the influence of alcohol or drugs, (5) knowledge of the laws on driving while under the influence of an alcoholic beverage, inhalant, or controlled substance, (6) knowledge of the laws on financial responsibility and mandatory motor vehicle liability insurance, and (7) knowledge of the traffic laws and regulations of the state. The examination may include a demonstration of ability to exercise ordinary and reasonable control in the driving of a motor vehicle of the type and general class of vehicles for which the applicant seeks a license. However, an applicant who has not been previously issued a driver's license by this or another jurisdiction shall demonstrate ability and shall present medical information that the department reasonably requires to determine fitness to safely drive a motor vehicle of the type and general class of vehicles for which the applicant seeks a license.

(b) The commissioner shall adopt regulations under the procedures established by AS 44.62 necessary to implement this section and the department may obtain the services of, and consult with, medical authorities whose specialties relate to driving abilities for the purpose of making the medical determinations necessary under this section or AS 28.15.091 or 28.15.101. Regulations adopted under this section must be approved by a concurrent resolution adopted by majority vote of each house of the legislature before becoming effective. The requirements of the eyesight test under this section may also be satisfied by presenting the current certification of a licensed physician or optometrist that the applicant's vision meets or exceeds the standards established by the department. The commissioner shall request and receive assistance from the commissioner of health and social services in implementing this section.

(c) A requirement for a medical examination under this chapter is satisfied if the applicant is the holder of a current and valid first- or second-class medical certificate issued under federal aviation regulations and has satisfied any applicable requirement of the Department of Education and Early Development relating to tests for tuberculosis if applicable.

(d) The department may enter into agreements with other state agencies, municipalities, or qualified persons for the purpose of conducting the examinations required under this chapter.



Sec. 28.15.090. - Access to license. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.091. - Department may require re-examination.

If the department has good cause to believe that a licensed driver is incompetent or otherwise not qualified to be licensed, it may upon written notice of at least 10 days to the licensee require the licensee to submit to an examination. Upon conclusion of the examination, the department shall take action as may be appropriate and may cancel the license of the person, or may issue a restricted license under AS 28.15.121, or restrict the type or class of vehicles that the person may drive. If the licensee refuses or neglects to submit to examination, the department may suspend the driver's license until the licensee complies with the requirements of re-examination.



Sec. 28.15.100. - Duplicates. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.101. - Expiration and renewal of driver's license.

Sec. 28.15.101. Expiration and renewal of driver's license.

(a) Except as otherwise provided in this chapter, a driver's license expires on the licensee's birthday in the fifth year following issuance of the license. A license may be renewed within one year of its expiration upon proper application, payment of the required fee, and except when a license is renewed under (c) of this section, successful completion of a test of the licensee's eyesight.

(b) The department may defer the expiration of the driver's license of a person who is outside the state under terms and conditions that the department shall prescribe by regulation.

(c) A driver's license may be renewed by mail if the licensee complies with (a) of this section, except that a license may not be renewed by mail if

(1) the most recent renewal of the applicant's license was by mail; or

(2) the applicant is 69 years of age or older on the expiration date of the driver's license being renewed.



Sec. 28.15.110. - Restrictions. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.111. - Licenses issued to drivers; anatomical gift and living will document.

(a) Upon successful completion of the application and all required examinations, and upon payment of the required fee, the department shall issue to every qualified applicant a driver's license indicating the type or general class of vehicles that the licensee may drive. The license must display (1) a distinguishing number assigned to the license; (2) the licensee's full name, address, date of birth, brief physical description, and color photograph; (3) either a facsimile of the signature of the licensee or a space upon which the licensee must write the licensee's usual signature with pen and ink; (4) a holographic symbol intended to prevent illegal alteration or duplication; and (5) for a qualified applicant who is under age 21, the words "UNDER 21". A license may not display the licensee's social security number and is not valid until signed by the licensee. If facilities are not available for the taking of the photograph required under this section, the department shall endorse on the license, the words "valid without photograph."

(b) The department shall provide a method, at the time that an operator's license is issued, by which the owner of a license may make an anatomical gift under AS 13.52. The method must provide a means by which the owner may cancel the anatomical gift. The department shall inform each applicant in writing that, if the applicant executes a gift under AS 13.52 and if the gift is made with the license, the department will transmit the information on the license to a donor registry created under AS 13.50.110 . The department shall also direct the applicant to notify a procurement organization or the department under AS 13.50.140 if the license is destroyed or mutilated or the gift is revoked under AS 13.52.170 . The department shall carry out the requirements of AS 13.50.100 - 13.50.190.



Sec. 28.15.120. - Expiration. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.121. - Restricted driver's license.

Sec. 28.15.121. Restricted driver's license.

(a) The department, upon issuing a driver's license, may for good cause impose restrictions suitable to the licensee's driving ability with respect to special mechanical control devices required on a motor vehicle that the licensee drives. The department may impose other restrictions applicable to the licensee that it determines to be appropriate to assure the safe operation of a motor vehicle by the licensee.

(b) The department may issue a special restricted license or may set out restrictions on the usual license form.

(c) The department may, upon receiving satisfactory evidence of a violation of the restrictions on a license restricted or issued under this section, suspend the restricted license for a period not to exceed 30 days.

(d) A person may not drive a motor vehicle in violation of the restrictions imposed on a restricted license.



Sec. 28.15.130. - School bus drivers. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.131. - License to be carried and exhibited on demand.

A licensee shall have the licensee's driver's license in immediate possession at all times when driving a motor vehicle, and shall present the license for inspection upon the demand of a peace officer or other authorized representative of the Department of Public Safety identified as such to the licensee by the officer or representative. However, a person charged with violating this section may not be convicted if the person produces in court or in the office of the arresting or citing officer, a driver's license previously issued to the person that was valid at the time of the person's arrest or citation.



Sec. 28.15.140. - Change of name. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.141. - Duplicate driver's license.

Sec. 28.15.141. Duplicate driver's license.

If a valid driver's license issued under this chapter is lost or destroyed, the person to whom the license was issued may, upon payment of the required fee, obtain a duplicate license. A person who recovers an original license for which a duplicate has been issued shall immediately surrender the duplicate to the department.



Sec. 28.15.150. - Records. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.151. - Records to be kept by the department.

(a) The department may maintain a file of

(1) every driver's license application, license or permit and duplicate driver's license issued by it;

(2) every license that has been suspended, revoked, canceled, limited, restricted, or denied, and the reasons for those actions; and

(3) all accident reports required to be forwarded to the department under this title.

(b) The department may also maintain a file of all accident reports, abstracts of court records of convictions of vehicle, driver, and traffic offenses, and other information which the department considers necessary to carry out the purposes of this chapter.

(c) The department shall, upon request, subject to the applicable provisions of AS 12.62 and (f) of this section and without charging a fee, furnish (1) a municipal, state, or federal administrative or judicial agency with a certified abstract of the driving record of a driver; and (2) a parent, foster parent, or guardian of a driver who is under 18 years of age and not an emancipated minor an abstract of the driving record of that driver; the department may refuse to release the driver's address to the parent, foster parent, or guardian if the department determines that the release of the driver's address poses a threat to the health or safety of the driver. The abstract must include a listing of accidents in which the driver has been determined by the department or a court of competent jurisdiction to have been liable, convictions of vehicle, driver, and traffic offenses, any actions taken upon the driver's license, and information relating to financial responsibility.

(d) The department shall, upon request and payment of a fee determined by the commissioner, furnish a driver or a person designated by the driver with an abstract or the original copy of the computer printed record of the driver's record as provided in (c) of this section.

(e) [Repealed, Sec. 2 ch 144 SLA 1980].

(f) Except as provided otherwise in this section, information and records under this section are declared confidential and private.



Sec. 28.15.160. - Court reports. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered






Article 02 - CANCELLATION, SUSPENSION, REVOCATION OR LIMITATION OF DRIVERS' LICENSES

Sec. 28.15.161. - Cancellation of driver's license.

Sec. 28.15.161. Cancellation of driver's license.

(a) The department shall cancel a driver's license upon determination that

(1) the licensee is not medically or otherwise entitled to the issuance or retention of the license, or has been adjudged incompetent to drive a motor vehicle;

(2) there is an error or defect in the license;

(3) the licensee failed to give the required or correct information in the licensee's application; or

(4) the license was obtained fraudulently.

(b) The licensee may apply for a new license at any time after cancellation upon removal of the cause for the cancellation.



Sec. 28.15.165. - Administrative revocations and disqualifications resulting from chemical sobriety tests and refusals to submit to tests.

(a) A law enforcement officer shall read a notice, and deliver a copy of it, to a person operating a motor vehicle, commercial motor vehicle, or aircraft, if a chemical test administered under AS 28.33.031 (a) or AS 28.35.031 (a) or (g) produces a result described in AS 28.35.030(a)(2); a chemical test administered under AS 28.33.031 (a) produces a result described in AS 28.33.030 (a)(2); or the person refuses to submit to a chemical test authorized under AS 28.33.031 (a) or AS 28.35.031 (a) or (g). The notice must advise that

(1) the department intends to revoke the person's driver's license, privilege to drive, or privilege to obtain a license, refuse to issue an original license to the person, or disqualify the person;

(2) the person has the right to administrative review of the action taken against the person's license or determination not to issue an original license;

(3) if the person has a driver's license or a nonresident privilege to drive, the notice itself is a temporary driver's license that expires seven days after it is delivered to the person, except that if the person was operating a commercial motor vehicle the person will be ordered out of service for 24 hours under AS 28.33.130 ;

(4) revocation of the person's driver's license, privilege to drive, or privilege to obtain a license, a determination not to issue an original license, or a disqualification of the person, takes effect seven days after delivery of the notice to the person unless the person, within seven days, requests an administrative review.

(b) After reading the notice under (a) of this section, the law enforcement officer shall seize the person's driver's license if it is in the person's possession and shall deliver it to the department with a sworn report describing the circumstances under which it was seized. If the person was operating a commercial motor vehicle, the officer shall order the person out of service under AS 28.33.130 .

(c) Unless the person has obtained a temporary permit or stay of a departmental action under AS 28.15.166 , if the chemical test administered under AS 28.33.031 (a) or AS 28.35.031 (a) or (g) produced a result described in AS 28.35.030 (a)(2) or the person refused to submit to a chemical test authorized under AS 28.33.031 (a) or AS 28.35.031 (a) or (g), the department shall revoke the person's license, privilege to drive, or privilege to obtain a license, shall refuse to issue an original license, and, if the chemical test administered under AS 28.33.031(a) produced a result described in AS 28.33.030 (a)(2) or the person refused to submit to a chemical test authorized under AS 28.33.031(a), shall disqualify the person. The department's action takes effect seven days after delivery to the person of the notice required under (a) of this section, and after receipt of a sworn report of a law enforcement officer

(1) that a chemical test administered under AS 28.33.031 (a) or AS 28.35.031(a) or (g) produced a result described in AS 28.35.030 (a)(2), that a chemical test administered under AS 28.33.031 (a) produced a result described in AS 28.33.030 (a)(2), or that a person refused to submit to a chemical test authorized under AS 28.33.031 (a) or AS 28.35.031(a) or (g);

(2) that notice under (a) of this section was provided to the person; and

(3) describing the

(A) circumstances surrounding the arrest and the grounds for the officer's belief that the person operated a motor vehicle, commercial motor vehicle, or aircraft while under the influence of an alcoholic beverage, inhalant, or controlled substance in violation of AS 28.33.030 or AS 28.35.030 ; or

(B) grounds for the officer's belief that the person operated a motor vehicle or commercial motor vehicle that was involved in an accident causing death or serious physical injury to another person.

(d) The period of revocation of a driver's license, privilege to drive, privilege to obtain a license, refusal to issue an original license, or disqualification shall be for the appropriate minimum period for court revocations under AS 28.15.181 (c) or court disqualifications under AS 28.33.140 . A department hearing officer may grant limited license privileges in accordance with the standards set out in AS 28.15.201 to a person whose driver's license or nonresident privilege to drive was revoked under this section. The department may terminate a revocation imposed under this section and issue a driver's license to the person, if the license, privilege to drive, or privilege to obtain a license was revoked for an offense described in AS 28.15.181(a)(5) or (8) and the person meets the conditions set out for termination of a revocation by the court under AS 28.15.181 (f).



Sec. 28.15.166. - Administrative review of revocation.

(a) A person who has received a notice under AS 28.15.165 (a) may make a written request for administrative review of the department's action under AS 28.15.165 (c) or for limited license privileges under AS 28.15.165(d). If the person's driver's license has not been previously surrendered to the department, it shall be surrendered to the department at the time the request for review is made.

(b) A request for review of the department's action under AS 28.15.165 shall be made within seven days after receipt of the notice under AS 28.15.165 or the right to review is waived and the action of the department under AS 28.15.165 (c) is final. If a written request for a review is made after expiration of the seven-day period, and if it is accompanied by the applicant's verified statement explaining the failure to make a timely request for a review, the department shall receive and consider the request. If the department finds that the person was unable to make a timely request because of lack of actual notice of the department's action or because of factors of physical incapacity such as hospitalization or incarceration, the department shall waive the period of limitation, reopen the matter, and grant the review request. An initial request for limited license privileges may be made at any time. Subsequent requests for limited license privileges may not be made unless the applicant demonstrates a significant change in circumstances.

(c) Upon receipt of a request for review, if it appears that the person holds a valid driver's license and that the driver's license has been surrendered, the department shall issue a temporary driver's permit that is valid until the scheduled date for the review. A person who has requested a review under this section may request, and the department may grant for good cause, a delay in the date of the hearing. If necessary, the department may issue additional temporary permits to stay the effective date of its action under AS 28.15.165 (c) until the final order after the review is issued.

(d) A person who has requested a hearing under this section and who fails to attend or appear at the hearing, for reasons other than lack of actual notice of the hearing or physical incapacity such as hospitalization or incarceration, waives the right to a hearing. The determination of the department that is based upon the enforcement officer's report becomes final.

(e) The hearing under this section must be held by telephone unless the hearing officer finds that a telephonic hearing would substantially prejudice the rights of the person involved in the hearing or that an in-person hearing is necessary to decide the issues to be presented in the hearing. An in-person hearing must be held at the office of the department nearest to the residence of the person involved in the hearing unless the department and the person agree that the hearing is to be held elsewhere.

(f) A review under this section shall be held before a hearing officer designated by the commissioner. The hearing officer has authority to

(1) administer oaths and affirmations;

(2) examine witnesses and take testimony;

(3) receive relevant evidence;

(4) issue subpoenas, take depositions, or cause depositions or interrogatories to be taken;

(5) regulate the course and conduct of the hearing;

(6) make a final ruling on the issue.

(g) The hearing for review of action by the department under AS 28.15.165 shall be limited to the issues of whether the law enforcement officer had probable cause to believe that the person was operating a motor vehicle or commercial motor vehicle that was involved in an accident causing death or serious physical injury to another, or that the person was operating a motor vehicle, commercial motor vehicle, or aircraft while under the influence of an alcoholic beverage, inhalant, or controlled substance in violation of AS 28.33.030 or AS 28.35.030 and whether

(1) the person refused to submit to a chemical test authorized under AS 28.33.031 (a) or AS 28.35.031 (a) or (g) after being advised that refusal would result in disqualification or the suspension, revocation, or denial of the person's license, privilege to drive, or privilege to obtain a license, and that the refusal is a misdemeanor;

(2) the chemical test administered under AS 28.33.031 (a) or AS 28.35.031(a) or (g) produced a result described in AS 28.35.030 (a)(2); or

(3) the chemical test administered under AS 28.33.031 (a) produced a result described in AS 28.33.030 (a)(2).

(h) The determination of the hearing officer may be based upon the sworn report of a law enforcement officer. The law enforcement officer need not be present at the hearing unless either the person requesting the hearing or the hearing officer requests in writing before the hearing that the officer be present. If in the course of the hearing it becomes apparent that the testimony of the law enforcement officer is necessary to enable the hearing officer to resolve disputed issues of fact, the hearing may be continued to allow the attendance of the law enforcement officer.

(i) Testimony given by the person at the hearing is not admissible against the person in a criminal trial unless the person's testimony at the trial is inconsistent with that given at the hearing.

(j) If the issues set out in (g) of this section are determined in the affirmative by a preponderance of the evidence, the hearing officer shall sustain the action of the department. If one or more of the issues is determined in the negative, the department's action shall be rescinded.

(k) If the action of the department in revoking a nonresident's privilege to drive a motor vehicle is not administratively contested by the nonresident driver or if the departmental action is sustained by the hearing officer, the department shall give written notice of action taken to the motor vehicle administrator of the state of the person's residence and to any state in which that person has a driver's license.

(l) [Repealed, Sec. 34 ch 119 SLA 1990].

(m) Within 30 days of the issuance of the final determination of the department, a person aggrieved by the determination may file an appeal in superior court for judicial review of the hearing officer's determination. The judicial review shall be on the record, without taking additional testimony. The court may reverse the department's determination if the court finds that the department misinterpreted the law, acted in an arbitrary and capricious manner, or made a determination unsupported by the evidence in the record.

(n) The filing of an appeal under (m) of this section or a petition for review does not automatically stay the department's order or revocation. The court may grant a stay of the order or revocation only upon a motion and hearing, and upon a finding that there is a reasonable probability that the petitioner will prevail on the merits, that the petitioner will suffer irreparable harm if the order is not stayed, and in a case where the petitioner operates a commercial motor vehicle that the public can be adequately protected by conditions imposed by the court.



Sec. 28.15.170. - Cancellation. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.171. - Suspending privileges of a person licensed in another jurisdiction; reporting convictions, suspensions, disqualifications, and revocations.

(a) The privilege of driving a motor vehicle on a highway or vehicular way or area of this state given to a person licensed in another jurisdiction is subject to suspension, revocation, disqualification, or limitation by the department or a court in the same manner and for the same reasons as a driver's license issued under this chapter.

(b) The department may, upon receiving the record of a conviction of a person licensed in another jurisdiction for a vehicle, driver, or traffic offense in this state, or upon suspending or revoking the person's driving privilege, forward a copy of the record or suspension or revocation to the motor vehicle administrator for the jurisdiction in which the person convicted is licensed.

(c) If a person licensed to operate a commercial motor vehicle in another jurisdiction is convicted in this state of a traffic offense, whether or not involving a commercial motor vehicle, or if the person is disqualified by this state for a period of 60 days or more, the department shall, within 10 days after notification of the conviction or the disqualification, notify appropriate authorities in the state that issued the license. Within the 10-day period the department shall also notify the United States Department of Transportation if the disqualification is for 60 days or more.



Sec. 28.15.176. - Administrative revocation of license to drive for consumption or possession of alcohol or drugs.

The department shall revoke the driver's license or permit, privilege to drive, or privilege to obtain a license of a person not yet 18 years of age for

(1) six months when notified of an informal adjustment under AS 47.12.060(b)(4) and shall revoke the person's driver's license or permit, privilege to drive, or privilege to obtain a license for an additional six months when notified of an unsuccessful adjustment under that paragraph;

(2) the time period specified in AS 28.15.185 (b) when notified of an informal adjustment under AS 47.12.060 (b)(5).



Sec. 28.15.180. - Suspending privileges of nonresidents. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.181. - Court suspensions, revocations, and limitations.

(a) Conviction of any of the following offenses is grounds for the immediate revocation of a driver's license, privilege to drive, or privilege to obtain a license:

(1) manslaughter or negligent homicide resulting from driving a motor vehicle;

(2) a felony in the commission of which a motor vehicle is used;

(3) failure to stop and give aid as required by law when a motor vehicle accident results in the death or personal injury of another;

(4) perjury or making a false affidavit or statement under oath to the department under a law relating to motor vehicles;

(5) operating a motor vehicle or aircraft while under the influence of an alcoholic beverage, inhalant, or controlled substance;

(6) reckless driving;

(7) using a motor vehicle in unlawful flight to avoid arrest by a peace officer;

(8) refusal to submit to a chemical test authorized under AS 28.33.031(a) or AS 28.35.031 (a) while under arrest for operating a motor vehicle, commercial motor vehicle, or aircraft while under the influence of an alcoholic beverage, inhalant, or controlled substance, or authorized under AS 28.35.031 (g);

(9) driving while license, privilege to drive, or privilege to obtain a license, canceled, suspended, or revoked, or in violation of a limitation;

(10) vehicle theft in the first degree in violation of AS 11.46.360 or vehicle theft in the second degree in violation of AS 11.46.365 .

(b) A court convicting a person of an offense described in (a)(1) - (4), (6), (7), or (10) of this section shall revoke that person's driver's license, privilege to drive, or privilege to obtain a license for not less than 30 days for the first conviction, unless the court determines that the person's ability to earn a livelihood would be severely impaired and a limitation under AS 28.15.201 can be placed on the license that will enable the person to earn a livelihood without excessive danger to the public. If a court limits a person's license under this subsection, it shall do so for not less than 60 days. Upon a subsequent conviction of a person for any offense described in (a)(1) - (4), (6), (7), or (10) of this section occurring within 10 years after a prior conviction, the court shall revoke the person's license, privilege to drive, or privilege to obtain a license and may not grant the person limited license privileges for the following periods:

(1) not less than one year for the second conviction; and

(2) not less than three years for a third or subsequent conviction.

(c) A court convicting a person of an offense described in (a)(5) or (8) of this section arising out of the operation of a motor vehicle, commercial motor vehicle, or aircraft shall revoke that person's driver's license, privilege to drive, or privilege to obtain a license. The revocation may be concurrent with or consecutive to an administrative revocation under AS 28.15.165 . The court may not, except as provided in AS 28.15.201 , grant limited license privileges during the minimum period of revocation. Except as provided under AS 28.35.030(n)(3) and 28.35.032(p)(3), the minimum periods of revocation are

(1) not less than 90 days if the person has not been previously convicted;

(2) not less than one year if the person has been previously convicted once;

(3) not less than 3 years if the person has been previously convicted twice;

(4) not less than 5 years if the person has been previously convicted more than twice.

(d) A court convicting a person of an offense described in (a)(9) of this section shall revoke that person's driver's license, privilege to drive, or privilege to obtain a license for not less than the minimum period under AS 28.15.291 (b)(4).

(e) [Repealed, Sec. 34 ch 119 SLA 1990].

(f) The court may terminate a revocation for an offense described in (a)(5) or (8) of this section if

(1) the person's license, privilege to drive, or privilege to obtain a license has been revoked for the minimum periods set out in (c) of this section; and

(2) the person complies with the provisions of AS 28.15.211 (d) and (e).

(g) The court may suspend the driver's license, privilege to drive, or privilege to obtain a license of a person who fails to appear in court as required by a citation for an offense involving a moving motor vehicle, or who fails to pay a fine as required by the court for an offense involving a moving motor vehicle. If the court suspends a driver's license under this subsection, the court shall also provide notice of the suspension to the department. A suspension imposed under this subsection remains in effect until the person appears in court as required by the citation, or pays the fine as required by the court. When the person appears in court or pays the required fine, the court shall terminate the suspension imposed under this subsection and provide the department and the person with written notice of the termination.

(h) A court convicting a person under AS 04.16.050 (c) or (d) shall revoke the person's driver's license or permit, privilege to drive, or privilege to obtain a license as provided in AS 04.16.050 (c) or (d).

(i) In this section, "previously convicted" has the meaning given in AS 28.35.030 .



Sec. 28.15.182. - Court revocation of license for accident causing death.

(a) A court convicting a person for a violation of the traffic laws may revoke the driver's license, privilege to drive, or privilege to obtain a license of a person if the court finds by clear and convincing evidence that

(1) the person was operating a motor vehicle or commercial motor vehicle that was involved in an accident;

(2) the accident caused the death of another person; and

(3) the violation of traffic laws by the person was a significant contributing cause of the accident.

(b) The license revocation imposed under (a) of this section may be for a period of up to three years. This period is concurrent with any other period of revocation under AS 28.15.165 or 28.15.181, or any other action imposed by the department or court in connection with the accident.

(c) A court revoking a person's driver's license, privilege to drive, or privilege to obtain a license under (a) of this section may consider a request for a limited license by the person. A court may not grant a limited license if another statute prohibits a limited license for violation of its provisions. A court shall require a certification of employment to prove any claim based on the person's employment and a certification of need by a licensed health care practitioner to prove a claim based on care for another person. After a review has been made of the person's driving record and other relevant information, the court may grant limited license privileges for all or part of the period of revocation if the court finds that a limitation can be placed on the license that will enable the person to drive without danger to the public and that, without a limited license,

(1) the person's ability to earn a livelihood would be severely impaired; or

(2) the person would be severely impaired in acting as the primary caregiver for someone with a debilitating physical or mental condition.

(d) When imposing a limitation under (c) of this section, the court shall

(1) require the surrender of the driver's license; and

(2) issue to the person a certificate valid for the duration of the limitation specifying the terms of the limited license.

(e) A representative of the family of a person who died under circumstances as described in (a) of this section may testify at a hearing addressing a driver's license revocation under (a) of this section or a request for a limited license under (c) of this section.

(f) In this section, "traffic laws" has the meaning given in AS 28.15.261.



Sec. 28.15.183. - Administrative revocation of license to drive.

(a) If a peace officer has probable cause to believe that a person who is at least 14 years of age but not yet 21 years of age has operated a vehicle after consuming alcohol in violation of AS 28.35.280 , or refused to submit to a chemical test under AS 28.35.285 , and the peace officer has cited the person or arrested the person for the offense, the peace officer shall read a notice and deliver a copy to the person. The notice must advise that

(1) the department intends to revoke the person's driver's license or permit, privilege to drive, or privilege to obtain a license or permit;

(2) the person has the right to administrative review of the revocation;

(3) if the person has a driver's license or permit, the notice itself is a temporary driver's license or permit that expires 10 days after it is delivered to the person;

(4) revocation of the person's driver's license or permit, privilege to drive, or privilege to obtain a license or permit, takes effect 10 days after delivery of the notice to the person unless the person, within 10 days, requests an administrative review;

(5) if the person has been cited under AS 28.35.280 or under AS 28.35.285, that person, under AS 28.35.290 , may not operate a motor vehicle, aircraft, or watercraft during the 24 hours following issuance of the citation.

(b) After reading the notice under (a) of this section, the peace officer shall seize the person's driver's license or permit if it is in the person's possession and shall deliver it to the department with a sworn report describing the circumstances under which it was seized.

(c) Unless the person has requested an administrative review, the department shall revoke the person's driver's license or permit, privilege to drive, or privilege to obtain a license or permit, effective 10 days after delivery to the person of the notice required under (a) of this section, upon receipt of a sworn report of a peace officer

(1) that the officer had probable cause to believe that the person is at least 14 years of age but not yet 21 years of age and has violated one of the offenses described in (a) of this section;

(2) that the peace officer has cited or arrested the person for a violation of AS 28.35.280 or 28.35.285 or a municipal ordinance with substantially similar elements;

(3) that notice under (a) of this section was provided to the person; and

(4) describing the circumstances surrounding the offense.

(d) The department shall impose the revocation required under this section

(1) for a first revocation, for a period of 30 days;

(2) for a second revocation, for a period of 60 days;

(3) for a third revocation, for a period of 90 days; or

(4) for a fourth or subsequent revocation, for a period of one year.

(e) Notwithstanding the provisions of AS 28.20.240 and 28.20.250, the department may not require proof of financial responsibility before restoring a driver's license, permit, or privilege that is revoked under this section.

(f) A revocation imposed under this section shall be consecutive to a revocation imposed under another provision of law, except that (1) a revocation imposed under this section shall be concurrent with a prior revocation imposed under this section; and (2) a revocation imposed under this section for an offense for which a revocation is required under AS 28.15.185 shall be concurrent with a revocation imposed under AS 28.15.185 that is based on the same incident. A person whose driver's license, permit, or privilege was revoked for a period of at least 60 days under this section may apply for limited license privileges under AS 28.15.201 (d). A person whose driver's license, permit, or privilege to drive was revoked for a period of more than one year under this section may apply for reinstatement as provided under (i) of this section.

(g) Except as provided under (h) of this section, the department may not issue a new license or reissue a license to a person whose driver's license, permit, or privilege to drive has been revoked under this section unless the person, if required to participate in a juvenile alcohol safety action program, as defined in AS 04.16.050 , has successfully completed any education or treatment recommended.

(h) The department may waive the provisions of (g) of this section if a person who is required to obtain drug or alcoholism treatment resides in an area where drug rehabilitation or alcoholism treatment is unavailable.

(i) A person whose driver's license, permit, or privilege to drive was revoked under this section may apply for reinstatement of the person's driver's license as provided in this subsection. A person may apply to the department for reinstatement by filing a written request for review of the revocation imposed under this section with the department. The department shall issue a new license or reissue the person's driver's license as provided under AS 28.15.211 (d) if the department finds that

(1) the application for reinstatement is filed at least one year after the person's license, permit, or privilege was revoked;

(2) the person complies with (g) of this section; and

(3) the person has not violated a provision of this title or a regulation of the department since the revocation.

(j) In this section, "peace officer" does not include a person employed by the Department of Corrections.



Sec. 28.15.184. - Administrative review of revocation of a minor's license.

Sec. 28.15.184. Administrative review of revocation of a minor's license.

(a) A person who has received a notice under AS 28.15.183 (a) may make a written request for administrative review of the department's action. If the person's driver's license or permit has not been previously surrendered to the department, it shall be surrendered to the department at the time the request for review is made.

(b) A request for review of the department's revocation under AS 28.15.183 shall be made within 10 days after receipt of the notice under AS 28.15.183 or the right to review is waived and the action of the department under AS 28.15.183 (c) is final. If a written request for a review is made after expiration of the 10-day period, and if it is accompanied by the applicant's verified statement explaining the failure to make a timely request for a review, the department shall receive and consider the request. If the department finds that the person was unable to make a timely request because of lack of actual notice of the revocation or because of factors of physical incapacity such as hospitalization or incarceration, the department shall waive the period of limitation, reopen the matter, and grant the review request.

(c) Upon receipt of a request for review, if it appears that the person holds a valid driver's license or permit and that the driver's license or permit has been surrendered, the department shall issue a temporary driver's permit that is valid until the scheduled date for the review. A person who has requested a review under this section may request, and the department may grant for good cause, a delay in the date of the hearing. If necessary, the department may issue additional temporary permits to stay the effective date of its action under AS 28.15.183(c) until the final order after the review is issued.

(d) A person who has requested a hearing under this section and who fails to appear at the hearing, for reasons other than lack of actual notice of the hearing or physical incapacity such as hospitalization or incarceration, waives the right to a hearing. The determination of the department that is based upon the officer's report becomes final.

(e) Notwithstanding AS 28.05.141 (b), the hearing under this section may be held telephonically at the discretion of the hearing officer.

(f) A review under this section shall be held before a hearing officer designated by the commissioner. The hearing officer may

(1) administer oaths and affirmations;

(2) examine witnesses and take testimony;

(3) receive relevant evidence;

(4) issue subpoenas, take depositions, or cause depositions or interrogatories to be taken;

(5) regulate the course and conduct of the hearing;

(6) make a final ruling on the issue.

(g) The hearing for review of a revocation by the department under AS 28.15.183 shall be limited to the issues of whether the person was at least 14 years of age but not yet 21 years of age and whether the person operated a vehicle after consuming alcohol in violation of AS 28.35.280 or refused to submit to a chemical test of breath in violation of AS 28.35.285 .

(h) The determination of the hearing officer may be based upon the sworn report of a peace officer, if the sworn report is supported by probable cause based on personal observations as required under AS 28.15.183(a). The peace officer need not be present at the hearing unless either the person requesting the hearing or the hearing officer requests in writing before the hearing that the officer be present. If in the course of the hearing it becomes apparent that the testimony of the peace officer is necessary to enable the hearing officer to resolve disputed issues of fact, the hearing shall be continued to allow the attendance of the peace officer.

(i) Testimony given at the hearing is not admissible in a criminal trial unless the testimony given at the trial is inconsistent with testimony given at the hearing.

(j) If the issues set out in (g) of this section are determined in the affirmative by a preponderance of the evidence, the hearing officer shall sustain the action of the department. If one or more of the issues is determined in the negative, the department's revocation action shall be rescinded.

(k) If the action of the department in revoking a nonresident's privilege to drive a motor vehicle is not administratively contested by the nonresident driver or if the departmental action is sustained by the hearing officer, the department shall give written notice of action taken to the motor vehicle administrator of the state of the person's residence and to any state in which that person has a driver's license.

(l) Within 30 days of the issuance of the final determination of the department, a person aggrieved by the determination may file an appeal in superior court for judicial review of the hearing officer's determination. The judicial review shall be on the record without taking additional testimony. The court may reverse the department's determination if the court finds that the department misinterpreted the law, acted in an arbitrary and capricious manner, or made a determination unsupported by the evidence in the record.

(m) The filing of an appeal under (l) of this section or a petition for review does not automatically stay the department's order or revocation. The court may grant a stay of the order or revocation under the applicable rules of court, after a motion and hearing, and upon a finding that there is a reasonable probability that the petitioner will prevail on the merits and that the petitioner will suffer irreparable harm if the order is not stayed.



Sec. 28.15.185. - Court revocation of a minor's license to drive.

Sec. 28.15.185. Court revocation of a minor's license to drive.

(a) A person is subject to revocation, under (b) of this section, of the person's driver's license or permit, privilege to drive, or privilege to obtain a license if the person

(1) is at least 13 years of age but not yet 21 years of age and is convicted of or is adjudicated a delinquent minor by a court for misconduct involving a controlled substance under AS 11.71 or a municipal ordinance with substantially similar elements; or

(2) is at least 13 years of age but not yet 18 years of age and is convicted of or is adjudicated a delinquent minor by a court for an offense involving the illegal use or possession of a firearm that is punishable under AS 11 or a municipal ordinance with substantially similar elements.

(b) The court shall impose the revocation for an offense described in (a) of this section as follows:

(1) for a first conviction or adjudication, the revocation may be for a period not to exceed 90 days;

(2) for a second or subsequent conviction or adjudication, the revocation may be for a period not to exceed one year.

(c) When a person described in (a) of this section has been convicted of or adjudicated a delinquent minor for an offense listed in (a) of this section, the court may, upon petition of the person, review the revocation and may restore the driver's license, except a court may not restore the driver's license until

(1) at least one-half of the period of revocation imposed under this section has expired; and

(2) the person has taken and successfully completed a state approved program of drug education or rehabilitation if convicted or adjudicated of misconduct involving a controlled substance under AS 11.71 or a municipal ordinance with substantially similar elements; however, this paragraph does not apply to a person who resides in an area that does not offer a state approved drug education or rehabilitation program or a person that the court determines does not need drug education or rehabilitation.

(d) Notwithstanding the provisions of AS 28.20.240 and 28.20.250, upon conviction of an offense specified in (a) of this section, the department may not require proof of financial responsibility before restoring or issuing the person's driver's license.

(e) In addition to revocation imposed under this section, a court that adjudicates a delinquent minor for repeat minor consuming or in possession or control under AS 04.16.050 (c) or for habitual minor consuming or in possession or contact under AS 04.16.050 (d) shall revoke the minor's driver's license, privilege to drive, or privilege to obtain a license as provided in AS 04.16.050 (c) or (d).



Sec. 28.15.187. - Administrative revocation of a license to drive for use of false identification.

(a) If a peace officer has probable cause based on personal observation that a person has used a driver's license as fraudulent or false identification as prohibited by AS 04.16.060 (d), the peace officer shall read a notice and deliver a copy to the person. The notice must advise that

(1) the department intends to revoke the person's driver's license, privilege to drive, or privilege to obtain a license, or refuse to issue an original license to the person;

(2) the person has the right to administrative review of the revocation or determination not to issue an original license;

(3) if the person has a driver's license or a nonresident privilege to drive, the notice itself is a temporary driver's license that expires seven days after it is delivered to the person;

(4) revocation of the person's driver's license, privilege to drive, or privilege to obtain a license, or a determination not to issue an original license takes effect seven days after delivery of the notice to the person unless the person, within seven days, requests an administrative review.

(b) After reading the notice under (a) of this section, the peace officer shall seize the person's driver's license if it is in the person's possession and shall deliver it to the department with a sworn report describing the circumstances under which it was seized.

(c) Unless the person has requested an administrative review, the department shall revoke the person's driver's license, privilege to drive, or privilege to obtain a license, or refuse to issue an original license, effective seven days after delivery to the person of the notice required under (a) of this section, upon receipt of a sworn report of a peace officer

(1) that the officer had probable cause based on personal observations that the person used a driver's license as fraudulent or false identification as prohibited by AS 04.16.060 (d);

(2) that notice under (a) of this section was provided to the person; and

(3) describing the circumstances surrounding the violation of AS 04.16.060(d).

(d) The department shall impose the revocation required under this section

(1) for a period of 60 days for a first revocation under this section; and

(2) for a second or subsequent revocation under this section for a period of 12 months.

(e) Notwithstanding the provisions of AS 28.20.240 and 28.20.250, the department may not require proof of financial responsibility before restoring a driver's license or privilege that is revoked under this section.

(f) A license revocation imposed under this section shall be consecutive to a license revocation imposed under another provision of law.



Sec. 28.15.189. - Administrative review of revocation of license for use of false identification.

(a) A person who has received a notice under AS 28.15.187 (a) may make a written request for administrative review of the department's action. If the person's driver's license has not been previously surrendered to the department, it shall be surrendered to the department at the time the request for review is made.

(b) A request for review of the department's revocation under AS 28.15.187 shall be made within seven days after receipt of the notice under AS 28.15.187 or the right to review is waived and the action of the department under AS 28.15.187 (c) is final. If a written request for a review is made after expiration of the seven-day period, and if it is accompanied by the applicant's verified statement explaining the failure to make a timely request for a review, the department shall receive and consider the request. If the department finds that the person was unable to make a timely request because of lack of actual notice of the revocation or because of factors of physical incapacity such as hospitalization or incarceration, the department shall waive the period of limitation, reopen the matter, and grant the review request.

(c) Upon receipt of a request for review, if it appears that the person holds a valid driver's license and that the driver's license has been surrendered, the department shall issue a temporary driver's permit that is valid until the scheduled date for the review. A person who has requested a review under this section may request, and the department may grant for good cause, a delay in the date of the hearing. If necessary, the department may issue additional temporary permits to stay the effective date of its action under AS 28.15.187 (c) until the final order after the review is issued.

(d) A person who has requested a hearing under this section and who fails to appear at the hearing, for reasons other than lack of actual notice of the hearing or physical incapacity such as hospitalization or incarceration, waives the right to a hearing. The determination of the department that is based upon the officer's report becomes final.

(e) Notwithstanding AS 28.05.141 (b), the hearing under this section shall be held telephonically unless the person requesting the hearing requests in writing that the hearing not be held telephonically.

(f) A review under this section shall be held before a hearing officer designated by the commissioner. The hearing officer shall have authority to

(1) administer oaths and affirmations;

(2) examine witnesses and take testimony;

(3) receive relevant evidence;

(4) issue subpoenas, take depositions, or cause depositions or interrogatories to be taken;

(5) regulate the course and conduct of the hearing;

(6) make a final ruling on the issue.

(g) The hearing for review of a revocation by the department under AS 28.15.187 shall be limited to the issue of whether the person used a driver's license as fraudulent or false identification as prohibited by AS 04.16.060 (d).

(h) The determination of the hearing officer may be based upon the sworn report of a peace officer, if the sworn report is supported by probable cause based on personal observations as required under AS 28.15.187(a). The peace officer need not be present at the hearing unless either the person requesting the hearing or the hearing officer requests in writing before the hearing that the officer be present. If in the course of the hearing it becomes apparent that the testimony of the peace officer is necessary to enable the hearing officer to resolve disputed issues of fact, the hearing shall be continued to allow the attendance of the peace officer.

(i) Upon written request of the person requesting the hearing, the hearing officer shall stay the hearing until the conclusion of related criminal proceedings. If the person requesting the hearing does not request a stay, testimony given by the person at the hearing is admissible against the person in a criminal trial.

(j) If the issue set out in (g) of this section is determined in the affirmative by a preponderance of the evidence, the hearing officer shall sustain the action of the department. If the issue is determined in the negative, the department's revocation action shall be rescinded.

(k) If the action of the department in revoking a nonresident's privilege to drive a motor vehicle is not administratively contested by the nonresident driver or if the departmental action is sustained by the hearing officer, the department shall give written notice of action taken to the motor vehicle administrator of the state of the person's residence and to any state in which that person has a driver's license.

(l) Within 30 days of the issuance of the final determination of the department, a person aggrieved by the determination may file an appeal in superior court for judicial review of the hearing officer's determination. The judicial review shall be on the record without taking additional testimony. The court may reverse the department's determination if the court finds that the department misinterpreted the law, acted in an arbitrary and capricious manner, or made a determination unsupported by the evidence in the record.

(m) The filing of an appeal under (l) of this section or a petition for review does not automatically stay the department's order or revocation. The court may grant a stay of the order or revocation under the applicable rules of court, after a motion and hearing, and upon a finding that there is a reasonable probability that the petitioner will prevail on the merits and that the petitioner will suffer irreparable harm if the order is not stayed.



Sec. 28.15.190. - Forwarding surrendered license. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.191. - Court reports to department.

(a) A court that convicts a person of an offense under this title or a regulation adopted under this title, or another law or regulation of this state, or a municipal ordinance that regulates the driving of vehicles, shall forward a record of the conviction to the department within five working days. A conviction of a standing or parking offense need not be reported.

(b) A conviction on a plea of nolo contendere accepted by the court or a forfeiture of bail or collateral deposited to secure a defendant's appearance in court that has not been vacated is equivalent to a conviction for purposes of this chapter.

(c) A court that suspends, revokes, or limits a driver's license shall require the surrender of the license, and shall immediately forward it to the department with the record of conviction and notification of the effective date of the suspension, revocation, or limitation as determined under AS 28.15.211 (b).

(d) A court that limits a driver's license, in addition to the actions required under (c) of this section, shall issue to the licensee a form specifying the court's limitations imposed upon a person's driver's license, and shall immediately forward to the department a copy of the limitations imposed upon the license.

(e) A court shall report to the department every change of name authorized by it, and the name, address, age, description, and driver's license number if available, of every person adjudged to be afflicted with or suffering from a mental disability or disease, or to be an habitual user of alcohol or another drug. The department shall prescribe and furnish the forms for making these reports.

(f) A municipality that accepts a fine payment after a plea of no contest to a charge of a violation of a municipal ordinance for which a scheduled fine has been established shall forward a record of the payment to the department; however, a conviction for a standing or parking offense need not be reported.



Sec. 28.15.200. - Suspending license upon conviction in another jurisdiction. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.201. - Limitation of driver's license.

Sec. 28.15.201. Limitation of driver's license.

(a) A court of competent jurisdiction revoking a person's driver's license, privilege to drive, or privilege to obtain a license under AS 28.15.181(b) may, for good cause, impose limitations upon the driver's license of a person that will enable the person to earn a livelihood without excessive risk or danger to the public. A limitation may not be placed upon a driver's license until after a review has been made of the person's driving record and other relevant information, and a limitation may not be imposed when a statute specifically prohibits the limitation of a license for a violation of its provisions.

(b) A court imposing a limitation under (a) of this section shall

(1) require certification of employment;

(2) require proof of enrollment in and compliance with or completion of an alcoholism treatment program when appropriate;

(3) require the surrender of the driver's license; and

(4) issue to the licensee a certificate valid for the duration of the limitation.

(c) After the termination of a limitation as shown on the certificate issued under (b) of this section, the license of a person on whom a limitation was imposed is revoked until the person receives a new license meeting the requirements set out in AS 28.15.211 .

(d) A court revoking a driver's license, privilege to drive, or privilege to obtain a license under AS 28.15.181 (c), or the department when revoking a driver's license, privilege to drive, or privilege to obtain a license under AS 28.15.165 (c), may grant limited license privileges if

(1) the revocation was for a misdemeanor conviction under AS 28.35.030(a) and not for a violation of AS 28.35.032 ;

(2) the person has

(A) not been previously convicted and the limited license is not granted during the first 30 days of the period of revocation;

(B) been previously convicted, the limited license is not granted during the first 90 days of the period of revocation, and

(i) the person has successfully completed a court-ordered treatment program under AS 28.35.030 (p); or

(ii) the court or department requires the person to use an ignition interlock device during the period of the limited license;

(3) the court or the department determines that

(A) the person's ability to earn a livelihood would be severely impaired without a limited license; or

(B) the person has successfully completed a court-ordered treatment program described under AS 28.35.030 (p) and the person's ability to earn a livelihood, attend school, or provide for family health would be severely impaired without a limited license;

(4) the court or the department determines that a limitation under (a) of this section can be placed on the license that will enable the person to earn a livelihood without excessive danger to the public;

(5) the court or the department determines that the person is enrolled in and is in compliance with or has successfully completed the alcoholism screening, evaluation, referral, and program requirements of the Department of Health and Social Services under AS 28.35.030 (h); and

(6) the person has not been previously convicted under AS 28.15.291(a)(2), AS 28.35.030 , or 28.35.032 while driving or operating a vehicle, aircraft, or watercraft under a limited license issued under this section.

(e) In (d)(2) of this section, "previously convicted" has the meaning given in AS 28.35.030 and also includes convictions under laws presuming that the person was under the influence of intoxicating liquor if there was 0.08 percent or more by weight of alcohol in the person's blood.



Sec. 28.15.210. - Mandatory revocation. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.211. - Periods of limitation, suspension or revocation; opportunity for hearing and surrender of license.

(a) Except for a point system suspension or revocation under AS 28.15.221 - 28.15.241 and unless provided otherwise by law, and unless the suspension or revocation was for a cause that has been removed, a person whose driver's license, privilege to drive, or privilege to obtain a license has been suspended or revoked may not apply for a new license, and the person's driving privilege may not be restored, until the expiration of

(1) one month from the date on which the license, privilege to drive, or privilege to obtain a license was suspended or revoked for a first conviction of the particular offense from which the suspension or revocation resulted;

(2) three months from the date on which the license, privilege to drive, or privilege to obtain a license was suspended or revoked for a second conviction within 12 consecutive months of the same offense from which the suspension or revocation resulted;

(3) one year from the date on which the license, privilege to drive, or privilege to obtain a license was suspended or revoked for a third or subsequent conviction within 12 consecutive months of the same offense from which the suspension or revocation resulted.

(b) A limitation, suspension, or revocation of a driver's license, privilege to drive, or privilege to obtain a license imposed by a court takes effect on the date of final judgment, except that if another limitation, suspension, or revocation is in effect on the date of final judgment, the effective date of the last imposed limitation, suspension, or revocation is at the end of the last day of the previous limitation, suspension, or revocation unless the court specifies otherwise.

(c) At the end of a period of suspension or limitation, when that limitation follows a suspension, the person whose license has been suspended or limited may apply to the department and, upon payment of the proper fees, including a reinstatement fee, be issued a duplicate driver's license if the person is otherwise entitled to the license under this title.

(d) At the end of a period of revocation or limitation following a revocation, a person whose driver's license has been revoked may apply to the department for the issuance of a new license, but shall submit to reexamination, pay all required fees including a reinstatement fee, and, if the license was revoked under AS 28.15.181 (a)(5) or (8), submit proof to the court or the department that the person has met the alcoholism screening, evaluation, referral, and program requirements of the Department of Health and Social Services under AS 28.35.030 (h).

(e) At the end of a period of limitation, suspension, or revocation under this chapter, the department may not issue a driver's license or a duplicate driver's license to the licensee until the licensee has complied with AS 28.20 relating to proof of financial responsibility.

(f) Unless otherwise provided by law, periods of limitation shall be made at the discretion of the court.

(g) Except as provided under AS 28.15.183 (h), the department may not issue a new license or reissue a license to a person whose driver's license has been revoked under AS 04.16.050 , AS 28.15.183 , or 28.15.185 unless the person, if required to participate in a juvenile alcohol safety action program, has successfully completed any education or treatment recommended. In this subsection, "juvenile alcohol safety action program" has the meaning given in AS 04.16.050 .



Sec. 28.15.219. - Definitions.

In AS 28.15.161 - 28.15.219,

(1) "disqualification" has the meaning given in AS 28.33.190 ;

(2) "disqualified" has the meaning given in AS 28.33.190 ;

(3) "disqualify" means that a person's privilege to drive a commercial motor vehicle is withdrawn.



Sec. 28.15.220. - Discretionary suspension, etc. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered






Article 03 - POINT SYSTEM

Sec. 28.15.221. - Point system.

(a) For the purpose of identifying habitually reckless or negligent drivers and habitual or frequent violators of traffic laws, the commissioner shall adopt regulations establishing a uniform system for the suspension, revocation, limitation, or denial of a driver's license, privilege to drive, or privilege to obtain a license by assigning demerit points for convictions for violations of traffic laws that are required to be reported to the department under AS 28.15.191 and AS 28.37.130 .

(b) The regulations adopted under (a) of this section shall include a designated level of point accumulation which identifies drivers who are habitually reckless or negligent or who are habitual or frequent violators of traffic laws, so as to show a disrespect for traffic laws and a disregard for the safety of other persons. In formulating the point system authorized by this section, the commissioner shall, in the interest of interstate uniformity, provide for suspension, revocation or denial of a driver's license, privilege to drive, or privilege to obtain a license for an accumulation of 12 or more points as a result of offenses committed during any consecutive 12-month period or 18 or more points as a result of offenses committed during any 24-month period.



Sec. 28.15.225. - Limited license. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.230. - Right of appeal. [Repealed, Sec. 13 ch 17 SLA 1964].

Repealed or Renumbered



Sec. 28.15.231. - Assessment of points, driver improvement interview.

(a) Notice of each assessment of points may be given, but notice shall be given when the point accumulation reaches 50 percent of the number at which suspension, revocation, or denial is required under AS 28.15.221(b), and a driver who has reached that level of point accumulation shall be identified as a problem driver. The department may require a problem driver to appear for a driver improvement interview. The purpose of that interview is to assist the person who is identified as a problem driver in overcoming substandard driving habits. An interview under this subsection is to be conducted in an informal manner. A driver shall comply with any reasonable recommendations designed to improve the driver's driving abilities that are made to the driver during the interview.

(b) Points may not be assessed for violating a provision of a state law or regulation or a municipal ordinance regulating standing, parking, equipment, size, or weight; nor may points be assessed for violations by pedestrians, passengers, or bicycle riders, or for violations of provisions relating to the preservation of the condition of traffic-control devices on the highways. Points shall be assessed for violations of oversize or overweight permits relating only to restrictions upon speed or hours of operation.

(c) If a licensee is convicted of two or more traffic violations committed on a single occasion, the licensee shall be assessed points for one offense only, and if the offenses involved have different point values, the licensee shall be assessed for the offense having the greater point value.

(d) The time periods provided for in this section for the accumulation of points shall be based upon the date of violation, but points may not be assessed until after conviction, either upon a plea of guilty, nolo contendere, or a forfeiture of bail, or as a result of a trial, for violation of the traffic laws.

(e) The points assessed and the application of them against the licensee by the department under this section are in addition to, and not in substitution for, other provisions of this chapter and are not a substitute for any penalty imposed by a court.

(f) The notice required under (a) of this section may be given by first class mail.



Sec. 28.15.240. - Suspending licenses of juveniles. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.241. - Reduction of points.

(a) Two points shall be deducted from a licensee's assessed total if the licensee has not been convicted of a violation of traffic laws that occurred during the 12-month period after the date of the last violation of which the licensee was convicted.

(b) In addition to (a) of this section, two points shall be deducted from the assessed total upon the driver's furnishing to the department adequate proof of successful completion, within 12 months of the date of the driver's last violation, of a driver improvement course approved by the department or an alcohol information course approved by the Department of Health and Social Services, except that

(1) not more than one driver improvement or one alcohol information course may be used to obtain a reduction in points in any 12-month period; and

(2) a driver improvement course for a person under 21 years of age must be a course that is designed to benefit persons under 21 years of age and must be certified by a national organization.

(c) One point shall accumulate to the driver's benefit for each 12 consecutive months of licensed, violation-free driving within the five-year period preceding the point calculation.



Sec. 28.15.250. - Reexamination. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.251. - Suspension, revocation, limitation, denial.

(a) The department shall suspend, revoke, limit, deny, or initiate other remedial action against the driver's license of a person, upon the person's failure to

(1) appear for a driver improvement interview under AS 28.15.231 (a); or

(2) comply with reasonable recommendations designed to improve the person's driving abilities that are made to the person during the driver improvement interview.

(b) The department shall suspend, revoke, or deny a driver's license of a person who has been identified through the person's point accumulation as an habitual or frequent violator under AS 28.15.221 .

(c) A suspension, revocation, limitation, or denial of, or other action against, a driver's license under AS 28.15.221 - 28.15.261 may not be for more than one year.

(d) If a driver's license is suspended or revoked upon the accumulation of the number of points that requires that action under AS 28.15.221 - 28.15.261 and regulations adopted under those sections, a limited license may not be issued to that person during the period of suspension or revocation.

(e) Except for immediate action under AS 28.15.181 , when the department proposes to take action against a driver's license under (b) of this section, it shall notify the licensee that the proposed action shall become effective 30 days from the date of the notice, except that the licensee shall have the right, within the 30-day period, to make an oral or written answer or statement in which the licensee may controvert any point or issue and the licensee may present evidence and arguments for the consideration of the department pertinent to the action to be taken or the grounds for the action.

(f) Upon receipt of an oral or written answer or statement from the licensee, the department shall make findings on the matter under consideration and shall notify the person involved of its decision in writing by registered mail. If the department's decision is to sustain an action against the licensee's driver's license, the department shall notify the licensee of the opportunity for a hearing under AS 28.05.121 - 28.05.141.



Sec. 28.15.253. - Driver improvement or alcohol information courses.

Upon conviction of a violation of a traffic law that results in a driver accumulating six or more points from offenses committed during any consecutive 12-month period or nine or more points from offenses committed during any 24-month period, (1) on request of the department, the court may, in addition to any other penalty authorized by law, require the driver to successfully complete a driver improvement course approved by the department or an alcohol information course approved by the Department of Health and Social Services within a period of time prescribed by the court; and (2) the department shall require a person licensed under a provisional license to complete a driver improvement course approved by the department within a time period prescribed by the department. A driver improvement course approved under this section for a person who is under 21 years of age must be a course that is designed to benefit persons under 21 years of age and must be certified by a national organization. The department may suspend, revoke, or deny the driver's license of a person who fails to successfully complete the driver improvement course or the alcohol information course required by the court under this section within the prescribed time period.



Sec. 28.15.255. - Proof of financial responsibility.

(a) The department may not reinstate a driver's license that has been revoked or suspended under AS 28.15.221 - 28.15.261 until the person whose license has been revoked or suspended provides proof of financial responsibility for the future.

(b) If a driver accumulates six or more points under AS 28.15.221 - 28.15.261 during a 12-month period, the department may require the driver to provide proof of financial responsibility for the future as a condition of retaining a driver's license, and may suspend the driver's license until proof of financial responsibility is provided.

(c) In this section, the term "proof of financial responsibility" has the meaning given in AS 28.20.630 and may be established as provided in AS 28.20.



Sec. 28.15.260. - Period of suspension. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.261. - Definitions for AS 28.15.221 - 28.15.261.

In AS 28.15.221 - 28.15.261

(1) "licensee" includes, but is not limited to, an applicant for a new driver's license if the applicant's license was revoked under AS 28.15.221 - 28.15.261;

(2) "traffic laws" means statutes, regulations, and municipal ordinances governing the driving or movement of vehicles.



Sec. 28.15.270. - Surrender of license. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered






Article 04 - FEES

Sec. 28.15.271. - Fees.

(a) The fees for drivers' licenses and permits, including but not limited to renewals, and all related driver skills tests are as follows:

(1) all noncommercial vehicles and motor-driven cycles

(A) each license fee ..... $20;

(B) each driver skills test ..... $15;

(2) all commercial motor vehicles

(A) each license fee ..... $100;

(B) each driver skills test ..... $25;

(3) instruction permit ..... $15;

(4) duplicate of driver's license or instruction permit ..... $15;

(5) temporary license and renewal of permit ..... $5;

(6) school bus driver's endorsement renewal ..... $5.

(b) In addition to the fees under (a) of this section,

(1) a person who renews a driver's license by mail shall pay a fee of $1;

(2) a person who applies for a limited driver's license under AS 28.15.201 shall pay a fee of $100; and

(3) a person who applies for reinstatement of a driver's license under AS 28.15.211 shall pay a fee of

(A) $100 if the person's driver's license has, within the 10 years preceding the application, been suspended, revoked, or limited under the provisions of this chapter, except as provided by (C) of this paragraph, only once;

(B) $250 if the person's driver's license has, within the 10 years preceding the application, been suspended, revoked, or limited under the provisions of this chapter, except as provided by (D) of this paragraph, two or more times;

(C) $200 if the person's driver's license has, within the 10 years preceding the application, been revoked under AS 28.35.030 or 28.35.032 only once; or

(D) $500 if the person's driver's license has, within the 10 years preceding the application, been revoked under AS 28.35.030 or 28.35.032 two or more times.

(c) The fee for a driver skills test must be paid at the time an appointment for the skills test is made or before the skills test is given, whichever is earlier. The department may not refund a driver skills test fee if the applicant cancels the appointment, fails to appear at the appointed day and time, or fails to pass the skills test.

(d) [Repealed, Sec. 28 ch 90 SLA 1991].






Article 05 - DRIVER LICENSE VIOLATIONS

Sec. 28.15.280. - Use of foreign license. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.281. - Unlawful use of license; permitting unauthorized person to drive.

(a) A person may not

(1) display, cause or permit to be displayed, or have in the person's possession a canceled, suspended, revoked, fictitious, or unlawfully altered driver's license;

(2) display or represent as the person's own a driver's license not issued to the person;

(3) display or present a driver's license other than an Alaska driver's license to a peace officer or to the department when that person has been licensed under this chapter; or

(4) lend the person's driver's license to another person or knowingly permit the use of the license by another.

(b) A person may not authorize or knowingly permit a motor vehicle owned by the person or under the control of the person to be driven in this state by a person who is not validly licensed.



Sec. 28.15.282. - 28.15.290 - l Point system; unlawful use of license. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.291. - Driving while license canceled, suspended, revoked, or in violation of a limitation.

(a) A person is guilty of a class A misdemeanor if the person

(1) drives a motor vehicle on a highway or vehicular way or area at a time when that person's driver's license, privilege to drive, or privilege to obtain a license has been canceled, suspended, or revoked in this or another jurisdiction; or

(2) drives in violation of a limitation placed upon that person's license or privilege to drive in this or another jurisdiction.

(b) Upon conviction under (a) of this section, the court

(1) shall impose a minimum sentence of imprisonment

(A) if the person has not been previously convicted, of not less than 10 days with 10 days suspended, including a mandatory condition of probation that the defendant complete not less than 80 hours of community work service;

(B) if the person has been previously convicted, of not less than 10 days;

(C) if the person's driver's license, privilege to drive, or privilege to obtain a license was revoked under circumstances described in AS 28.15.181 (c)(1), or if the person was driving in violation of a limited license issued under AS 28.15.201 (d) following that revocation, of not less than 20 days with 10 days suspended, and a fine of not less than $500, including a mandatory condition of probation that the defendant complete not less than 80 hours of community work service;

(D) if the person's driver's license, privilege to drive, or privilege to obtain a license was revoked under circumstances described in AS 28.15.181 (c)(2), (3), or (4) or if the person was driving in violation of a limited license issued under AS 28.15.201 (d) following that revocation, of not less than 30 days and a fine of not less than $1,000;

(2) may impose additional conditions of probation;

(3) may not

(A) suspend execution of sentence or grant probation except on condition that the person serve a minimum term of imprisonment and perform required community work service as provided in (1) of this subsection;

(B) suspend imposition of sentence;

(4) shall revoke the person's license, privilege to drive, or privilege to obtain a license, and the person may not be issued a new license or a limited license nor may the privilege to drive or obtain a license be restored for an additional period of not less than 90 days after the date that the person would have been entitled to restoration of driving privileges; and

(5) may order that the motor vehicle that was used in commission of the offense be forfeited under AS 28.35.036 .

(c) In this section, "previously convicted" means having been convicted in this or another jurisdiction, within 10 years preceding the date of the present offense, of a violation of this section, of AS 28.33.150, or another law or ordinance with substantially similar elements.



Sec. 28.15.300. - 28.15.320 - l Miscellaneous offenses. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.15.330. - Making false statement. [Repealed, Sec. 20 ch 241 SLA 1976].

Repealed or Renumbered



Sec. 28.15.340. - 28.15.360 - l Fees; definitions. [Repealed, Sec. 19 ch 178 SLA 1978].

Repealed or Renumbered









Chapter 28.17. - COMMERCIAL DRIVER TRAINING SCHOOLS

Sec. 28.17.010. - Regulatory and enforcement duty of commissioner of public safety. [Repealed, Sec. 20 ch 241 SLA 1976].

Repealed or Renumbered



Sec. 28.17.011. - License required.

A person may not operate a commercial driver training school or act as an instructor of a commercial driver training school unless licensed by the department as provided in this chapter.



Sec. 28.17.020. - Driver training school licenses. [Repealed, Sec. 20 ch 241 SLA 1976].

Repealed or Renumbered



Sec. 28.17.021. - Exemptions.

A driver education course or training that is approved by the department or the Department of Education and Early Development with the concurrence of the department, or is taught at an accredited college or university, is exempt from the provisions of this chapter, but an instructor employed by such a school or institution is exempt only to the extent that the instructor's activities are as an agent of the school or institution.



Sec. 28.17.030. - Instructor licenses. [Repealed, Sec. 20 ch 241 SLA 1976].

Repealed or Renumbered



Sec. 28.17.031. - Issuance and expiration of licenses; fees.

(a) The department shall issue a school or instructor license to an applicant who has complied with the provisions of this chapter and regulations adopted under this chapter. All licenses issued under this section expire on the last day of each calendar year.

(b) Every application for an original or renewed school license must be accompanied by a fee of $25, and each application for an original or renewed instructor license must be accompanied by a fee of $5. Fees specified in this section may not be refunded if a license is refused, suspended, or revoked.

(c) The department shall require an applicant for a license under this chapter to submit the applicant's fingerprints and the fees required by the Department of Public Safety under AS 12.62.160 for criminal justice information and a national criminal history record check. The department shall submit the fingerprints and fees to the Department of Public Safety for a report of criminal justice information under AS 12.62 and a national criminal history record check under AS 12.62.400 .



Sec. 28.17.040. - License renewal and fees. [Repealed, Sec. 20 ch 241 SLA 1976].

Repealed or Renumbered



Sec. 28.17.041. - Regulations.

(a) The commissioner of administration shall adopt regulations necessary to carry out the provisions of this chapter, and may call upon the commissioner of education and early development for assistance in formulating these regulations.

(b) Regulations adopted under this section must state the requirements for a school license, including requirements concerning manner and form of application, location, place of business, facilities, records, equipment, courses and standards of instruction, instructors, previous records of the school and instructors, financial statements, schedule of fees and charges, character and reputation of the operators and instructors, vehicle equipment and condition, inspection during reasonable business hours, insurance or bonds in the sum and with the provisions the commissioner considers necessary, and other matters the commissioner may prescribe for the protection of the public. Regulations regarding courses and standards of instruction for

(1) noncommercial motor vehicles must be consistent with standards adopted by the commissioner; and

(2) commercial motor vehicles must meet or exceed the model curriculum for training tractor-trailer drivers adopted by the United States Department of Transportation.

(c) Regulations adopted under this section must state the requirements for an instructor's license, including requirements concerning manner and form of application, moral character, reputation, physical condition, knowledge of the courses of instruction and traffic laws and safety principles and practices, driving record, driving ability, previous personal and employment record, and other matters the commissioner may prescribe for the protection of the public.



Sec. 28.17.050. - License suspension or revocation. [Repealed, Sec. 20 ch 241 SLA 1976].

Repealed or Renumbered



Sec. 28.17.051. - Refusal, suspension, or revocation of license.

(a) The department may refuse to issue or renew or may suspend or revoke a license issued under this chapter when it finds that the applicant or licensee has violated or failed to comply with a provision of this chapter or a regulation adopted under this chapter.

(b) A suspension, revocation, or denial of a license under this chapter is subject to the notice and hearing requirements of AS 28.05.131 and 28.05.141.

(c) A suspended or revoked license shall be returned immediately to the department by the licensee.



Sec. 28.17.060. - Exemptions. [Repealed, Sec. 20 ch 241 SLA 1976].

Repealed or Renumbered



Sec. 28.17.061. - Civil penalty.

(a) If the department determines a person has violated a provision of this chapter, or a regulation adopted under this chapter, the department may impose a civil penalty not to exceed $5,000. In determining the amount of a civil penalty imposed under this section, the department shall consider the economic benefit resulting from the violation, the person's prior violations under this section, and the seriousness of the violation.

(b) Before imposing a civil penalty under this section, the department shall provide notice of the civil penalty and an opportunity to request an administrative hearing. If a hearing is not requested within 30 days after notice of the civil penalty is received, the right to a hearing is considered waived. If a hearing is requested, the hearing shall be conducted as provided under AS 28.05.141 .

(c) If a person fails to pay a civil penalty imposed under this section within 30 days after the civil penalty is imposed by the department, or if the civil penalty is stayed pending an appeal, within 10 days after the court enters a final judgment in favor of the department, the department shall notify the attorney general. The attorney general may commence a civil action to recover the amount of the civil penalty.



Sec. 28.17.070. - Penalties. [Repealed, Sec. 20 ch 241 SLA 1976].

Repealed or Renumbered



Sec. 28.17.071. - Definitions.

In this chapter and regulations adopted under this chapter, unless the context otherwise requires,

(1) "commercial driver training school" or "school" means a business or nonprofit enterprise for the education and training of persons, either practically or theoretically, or both, in the driving of motor vehicles, for which a consideration or tuition is charged;

(2) "instructor" means a person, whether acting personally as operator of a school or acting for a school for compensation, who teaches, conducts classes of, gives demonstrations to, or supervises practice of, persons in the driving of motor vehicles.



Sec. 28.17.080. - Definitions. [Repealed, Sec. 20 ch 241 SLA 1976].

Repealed or Renumbered






Chapter 28.20. - MOTOR VEHICLE SAFETY RESPONSIBILITY ACT

Sec. 28.20.010. - Declaration of purpose.

The legislature is concerned over the rising toll of motor vehicle accidents and the suffering and loss inflicted by them. The legislature determines that it is a matter of grave concern that motorists be financially responsible for their negligent acts so that innocent victims of motor vehicle accidents may be recompensed for the injury and financial loss inflicted upon them. The legislature finds and declares that the public interest can best be served by the requirements that the operator of a motor vehicle involved in an accident respond for damages and show proof of financial ability to respond for damages in future accidents as a prerequisite to the person's exercise of the privilege of operating a motor vehicle in the state.



Sec. 28.20.020. - Administration.

(a) The department shall administer and enforce this chapter and may adopt regulations necessary for its administration.

(b) The department shall receive and consider any pertinent information upon request of persons aggrieved by its orders or acts under this chapter.

(c) The department shall prescribe and provide suitable forms requisite or considered necessary to carry out this chapter.



Sec. 28.20.030. - Court review. [Repealed, Sec. 4 ch 140 SLA 1977].

Repealed or Renumbered



Sec. 28.20.040. - Department to furnish operating record. [Repealed, Sec. 20 ch 241 SLA 1976].

Repealed or Renumbered



Sec. 28.20.050. - Application of chapter.

(a) The provisions of this chapter requiring deposit of security and suspension for failure to deposit security apply to the driver and owner of a vehicle subject to registration under the laws of this state that is involved in any manner in an accident in this state resulting in bodily injury to or death of a person or damage to the property of any one person exceeding $501.

(b) Not less than 20 days after receipt of a report of such accident, the department shall determine the amount of security that it considers sufficient to satisfy any judgments for damages resulting from the accident that may be recovered against each driver or owner. The determination may not be made with respect to a driver or owner who is exempt from the requirements as to security and suspension.

(c) The department shall determine the amount of security deposit required upon the basis of the reports or other information submitted. If a person involved in an accident as described in this chapter fails to make a report or submit information indicating the extent of the person's injuries or the damage to the person's property within 30 days after the accident, and the department does not have sufficient information on which to base an evaluation of injuries or damage, then the department after reasonable notice to the person, if it is possible to give notice, otherwise without notice, may not require a deposit of security for the benefit or protection of the person.

(d) Within 30 days after receipt of report of an accident and upon determining the amount of security to be required of any person involved in the accident or to be required of the owner of any vehicle involved in the accident, the department shall give to every person written notice of the amount of security required to be deposited by the person and stating that an order of suspension will be made upon the expiration of 10 days after the notice is sent unless within that time security is deposited as required. A license may not be suspended unless the licensee is afforded a hearing by the department at which it is determined that there is a reasonable possibility of a judgment being rendered holding the licensee liable.

(e) A peace officer investigating an accident that results in bodily injury to or the death of a person or damage to the property of a person exceeding $501 shall inform persons involved in the accident in writing of the requirements of this chapter as they apply to suspension of an operator's license or driving privileges.



Sec. 28.20.060. - Exceptions to requirement of security.

The requirements as to security and suspension in this chapter do not apply to

(1) the driver or owner if the owner had in effect at the time of the accident an automobile liability policy or bond with respect to the vehicle involved in the accident, except that a driver is not exempt if at the time of the accident the vehicle was operated without the owner's express or implied permission;

(2) the driver who is not the owner if there was in effect at the time of the accident an automobile liability policy or bond with respect to the person's driving of vehicles not owned by the driver;

(3) a driver or owner whose liability for damages resulting from the accident is, in the judgment of the department, covered by another form of liability insurance policy or bond;

(4) a person qualifying as a self-insurer under AS 28.20.400 or to a person operating a vehicle for a self-insurer;

(5) the driver or owner of a vehicle involved in an accident in which no injury or damage was caused to the person or property of anyone other than the driver or owner;

(6) the driver or owner of a vehicle that at the time of the accident was parked, unless the vehicle was parked at a place where parking was at the time of the accident prohibited by a law or ordinance;

(7) the owner of a vehicle if at the time of the accident the vehicle was operated without the owner's express or implied permission or was parked by a person who had been operating the vehicle without the owner's permission;

(8) the owner of a vehicle or the driver of a vehicle operating it with permission if at the time of the accident the vehicle was owned or leased to the United States, this state or a political subdivision of this state or a municipality of the state; or

(9) the driver or the owner of a vehicle if at the time of the accident the vehicle was operated by or under the direction of a police officer who, in the performance of official duties, assumed custody of the vehicle.



Sec. 28.20.070. - Requirements as to policy or bond.

(a) A policy or bond is not effective under AS 28.20.060 unless it is issued by an insurance company or surety company authorized to do business in this state, except as provided in (b) of this section, and if the accident resulted in bodily injury or death, unless the policy or bond is subject to a limit, exclusive of interest and costs, of not less than $50,000 because of bodily injury to or death of one person in any one accident and, subject to the same limit for one person, to a limit of not less than $100,000 because of bodily injury to or death of two or more persons in any one accident, and if the accident has resulted in injury to, or destruction of, property to a limit of not less than $25,000 because of injury to or destruction of property of others in any one accident.

(b) A policy or bond is not effective under AS 28.20.060 with respect to a vehicle not registered in this state or a vehicle that was registered in another jurisdiction at the effective date of the policy or bond or the most recent renewal of it, unless the insurance or surety company issuing the policy or bond is authorized to do business in this state, or if the company is not authorized to do business in this state, unless it executes a power of attorney authorizing the director of the division of insurance to accept service on its behalf of notice or process in an action upon the policy or bond arising out of the accident.

(c) The department may rely upon the information in an accident report as to the existence of insurance or a bond unless the department has reason to believe that the information is erroneous.



Sec. 28.20.080. - Form and amount of security.

(a) The security required by this chapter must be in the form and amount the department requires, but in no case in excess of the limits specified in AS 28.20.070 for the acceptable limits of a policy or bond.

(b) Every depositor of security shall designate in writing the person in whose name the deposit is made and may at any time change the designation, but a single deposit of security applies only on behalf of a person required to furnish security because of the same accident.



Sec. 28.20.090. - Suspension for failure to deposit security.

(a) If a person required to deposit security under this chapter fails to deposit security within 10 days after the department sends notice, the department shall suspend

(1) the license of each driver involved in the accident;

(2) the privilege of operating a vehicle subject to registration if the driver is a nonresident;

(3) the privilege of the owner to operate or permit the operation within this state of a vehicle subject to registration if the owner is a nonresident.

(b) Suspensions shall be made in respect to persons required by the department to deposit security who fail to deposit such security, except as otherwise provided under succeeding sections of this chapter.



Sec. 28.20.100. - Release from liability.

(a) A person is relieved from the requirement for deposit of security for the benefit or protection of another person injured or damaged in the accident if the person is released from liability by the other person.

(b) A covenant not to sue relieves the parties to it as to each other from the security requirements of this chapter.

(c) If the department evaluates the injuries or damage to a minor in an amount not more than $501, the department may accept, for the purposes of this chapter only, evidence of a release from liability executed by a parent or legal guardian on behalf of the minor without court approval.



Sec. 28.20.110. - Adjudication of nonliability.

A person is relieved from the requirement for deposit of security for a claim for injury or damage arising out of the accident if the person is finally adjudicated not to be liable for the claim.



Sec. 28.20.120. - Agreements for payment of damages.

(a) Two or more persons involved in or affected by an accident as described in AS 28.20.050 may at any time enter into a written agreement for the payment of an agreed amount with respect to their claims because of bodily injury, death, or property damage arising from the accident. The agreement may provide for payment in installments. The parties may file a signed copy of the agreement with the department.

(b) If proof of financial responsibility is provided and to the extent provided by the written agreement filed with it, the department may not require the deposit of security and shall terminate a previous order of suspension, or if security was deposited, the department shall immediately return the security to the depositor or the personal representative of the depositor.

(c) If there is a default in a payment under the agreement, upon notice of default the department shall take action suspending the license of the person in default as is appropriate in case of failure of the person to deposit security when required under this chapter.

(d) The suspension remains in effect and the license may not be restored until

(1) security is deposited as required under this chapter in the amount the department determines; or

(2) when, following default and suspension, the person in default pays the balance of the agreed amount; or

(3) one year elapses following the effective date of the suspension and evidence satisfactory to the department is filed with it that during the period no action at law upon the agreement is pending.



Sec. 28.20.130. - Payment upon judgment.

The payment of a judgment arising out of an accident, or the payment upon judgment of an amount equal to the maximum amount that could be required for deposit under this chapter, for the purposes of this chapter, releases the judgment debtor from the liability evidenced by the judgment.



Sec. 28.20.140. - Termination of security requirement.

If satisfied as to the existence of a fact that under AS 28.20.100 - 28.20.130 entitles a person to be relieved from the security requirements, the department may not require the deposit of security and shall terminate a previous order of suspension in respect to the person, and shall immediately return the deposit to the person or the personal representative of the person.



Sec. 28.20.150. - Duration of suspension.

(a) Unless a suspension is terminated under other provisions of this chapter, an order of suspension by the department remains in effect until terminated and a license may not be renewed or issued to a person whose license is suspended until proof of financial responsibility for the future is provided and

(1) the person deposits or there is deposited on behalf of the person the security required under this chapter; or

(2) three years elapse following the date of suspension.

(b) [Repealed, Sec. 9 ch 78 SLA 1982].



Sec. 28.20.160. - Application to nonresidents, unlicensed drivers, unregistered vehicles and accidents in other states.

(a) If a driver or owner of a vehicle subject to registration under the laws of this state involved in an accident in this state does not have a license or registration in this state, then the driver may not be licensed, nor may the owner register a vehicle in this state until the person complies with the requirements of this chapter to the extent necessary if, at the time of the accident, the person had held a license or been the owner of a vehicle registered in this state.

(b) When a nonresident's operating privilege is suspended under AS 28.20.090 the department shall send a certified copy of the record of the action to the official in charge of the issuance of licenses and registration certificates in the state in which the nonresident resides, if the law of the other state provides for action similar to that provided for in (c) of this section.

(c) Upon receiving certification that the operating privilege of a resident of this state has been suspended or revoked in another state under a law providing for its suspension or revocation for failure to deposit security for the payment of judgments arising out of an accident under circumstances that would require the department to suspend a nonresident's operating privilege if the accident had occurred in this state, the department shall suspend the license of the resident. The suspension continues until the resident furnishes evidence of compliance with the law of the other state relating to the deposit of security.



Sec. 28.20.170. - Authority of department to decrease amount of security.

The department may reduce the amount of security ordered within six months after the date of the accident if in its judgment the amount is excessive. If the security originally ordered is on deposit, the excess deposit over the reduced amount ordered shall be returned immediately to the depositor or the personal representative of the depositor.



Sec. 28.20.180. - Correction of action of department.

If the department takes action or fails to take action under this chapter due to erroneous information or no information, upon receiving correct information within one year after the date of an accident the department shall take appropriate action to carry out the purposes and effect of this chapter. However, this section does not require the department to re-evaluate the amount of a deposit required.



Sec. 28.20.190. - Custody of security.

The department shall place security deposited with it in the custody of the Department of Revenue.



Sec. 28.20.200. - Disposition of security.

(a) The security deposited is available only for

(1) the payment of a settlement agreement covering a claim arising out of the accident upon instruction of the person who made the deposit, or

(2) the payment of a judgment given against the person required to make the deposit for damages arising out of the accident in an action at law begun not later than one year after the deposit of security, or within one year after the date of deposit of security following failure to make payments under an agreement to pay.

(b) Every distribution of funds from a security deposit is subject to the limits of the department's evaluation on behalf of a claimant.



Sec. 28.20.210. - Return of deposit.

(a) Upon the expiration of two years from the date of deposit of security, the security remaining on deposit shall be returned to the person who made the deposit or the person's personal representative if an affidavit or other evidence satisfactory to the department is filed with it showing that

(1) no action for damages arising out of the accident for which deposit was made is pending against the person on whose behalf the deposit was made, and

(2) there does not exist any unpaid judgment against the person in an action.

(b) This section does not limit the return of a deposit of security under any other provision of this chapter authorizing return.



Sec. 28.20.220. - Matters not to be evidence in civil suits.

The report required after an accident, the action taken by the department under this chapter, the findings, if any, of the department upon which its action is based, and the security filed may not be referred to, and may not be evidence of the negligence or due care of either party, at the trial of an action to recover damages.



Sec. 28.20.230. - Proof of financial responsibility for the future.

(a) The provisions of this chapter requiring the deposit of proof of financial responsibility for the future apply to persons who are convicted of or forfeit bail for certain offenses under motor vehicle laws or who, by ownership or operation of a vehicle of a type subject to registration under AS 28.10, are involved in an accident in this state that results in bodily injury to or death of a person or damage to the property of any one person exceeding $501.

(b) [Repealed, Sec. 30 ch 108 SLA 1989].

(c) Notwithstanding any other provisions of this chapter, a person convicted of driving under the influence of an alcoholic beverage, inhalant, or controlled substance in violation of AS 28.35.030 , or convicted of refusal to submit to a chemical test of breath under AS 28.35.032, shall maintain proof of financial responsibility for the future for (1) five years if the person has not been previously convicted; (2) 10 years if the person has been previously convicted once; (3) 20 years if the person has been previously convicted twice; (4) for as long as the person is licensed to drive under AS 28.15 if the person has been previously convicted three or more times. In this subsection, "previously convicted" has the meaning given in AS 28.35.030.



Sec. 28.20.240. - Proof required when driving privilege is restricted.

Whenever under a law of this state the license of a person is suspended, revoked, limited under AS 28.15.201 , or canceled for any reason, the department may not issue to that person a new or renewal of license until permitted to do so under the motor vehicle laws of this state. A period of suspension, revocation, or cancellation continues until proof of financial responsibility for the future is provided. Upon expiration of a period of limitation, the license remains revoked until proof of financial responsibility for the future is provided.



Sec. 28.20.250. - Action in respect to unlicensed person.

(a) If a person does not have a license, but by final order or judgment is convicted of, or forfeits bail or collateral deposited to secure an appearance for trial for an offense requiring the suspension or revocation of license, or for driving a motor vehicle upon the highways without being licensed to do so, or for driving an unregistered vehicle upon the highways, a license may not be issued to the person unless the person gives and thereafter maintains proof of financial responsibility for the future.

(b) Whenever the department suspends or revokes a nonresident's operating privilege for conviction or forfeiture of bail, the privilege remains suspended or revoked unless the person has previously given or immediately gives proof of financial responsibility for the future.



Sec. 28.20.260. - When proof required after accidents.

(a) Upon receipt by the department of the report of an accident resulting in bodily injury to or death of a person, or damage to the property of any one person exceeding $501, the department shall suspend the license of the driver of a motor vehicle involved in the accident unless the driver or owner

(1) has previously furnished or immediately furnishes security required by this chapter, or is excepted from furnishing security under AS 28.20.060 ; and

(2) maintains proof of financial responsibility for three years following the accident.

(b) This section does not apply to an owner or operator with respect to an accident in which a judgment in the owner's or operator's favor is given on a cause of action arising out of the accident that establishes the owner's or operator's freedom from fault.



Sec. 28.20.270. - Suspension for nonpayment of judgments.

Upon receipt of a certified copy of a judgment and a certificate of facts relative to the judgment, the department shall immediately suspend the license or nonresident's operating privilege of a person against whom the judgment is given except as otherwise provided in this chapter.



Sec. 28.20.280. - When courts to report nonpayment of judgments.

If a person fails within 30 days to satisfy a judgment arising out of a motor vehicle accident, the clerk of the court, or the judge if there is no clerk, in which the judgment is given, shall forward to the department a certified copy of the judgment and a certificate of facts relative to the judgment.



Sec. 28.20.290. - Further action with respect to nonresidents.

If the defendant named in a certified copy of a judgment reported to the department is a nonresident, the department shall send a certified copy of the judgment to the official in charge of the issuance of licenses and registrations of the state of which the defendant is a resident.



Sec. 28.20.300. - Exception for government vehicles.

AS 28.20.260 and 28.20.270 do not apply to an accident caused by the ownership or operation, with permission, of a vehicle owned or leased to the United States, this state, or a political subdivision or municipality of this state.



Sec. 28.20.310. - Exception when consent granted by judgment creditor.

If the judgment creditor consents in writing in a form prescribed by the department to the issuance of a license or nonresident's operating privilege to the judgment debtor, the department may allow it for six months from the date of such consent and thereafter until the consent is revoked in writing, if the judgment debtor furnishes proof of financial responsibility notwithstanding default in the payment of judgment, or of an installment of the judgment prescribed in AS 28.20.270.



Sec. 28.20.320. - Exceptions when insurer liable.

A license or nonresident's operating privilege may not be suspended under this chapter if the department finds that an insurer is obligated to pay the judgment upon which suspension is based at least to the extent and for the amounts required in this chapter, but has not paid the judgment for any reason. A finding by the department that an insurer is obligated to pay a judgment is not binding upon the insurer and has no legal effect except for the purpose of administering this section. If in a judicial proceeding it is determined by a final judgment, decree, or order that an insurer is not obligated to pay a judgment, the department, notwithstanding any contrary finding made by it, shall immediately suspend the license or nonresident's operating privilege of a person against whom the judgment is given, as provided in AS 28.20.270 .



Sec. 28.20.325. - Exemption for certain employee-drivers; applicability to employer.

If the driver at the time of an accident was driving, in the course and scope of employment, a vehicle owned, operated, or leased by the driver's employer, the security deposit, proof of future responsibility, and suspension provisions of this chapter apply to the employer and to the vehicles owned by the employer or registered under the employer's name and do not apply to the driver.



Sec. 28.20.330. - Suspension to continue until judgments paid and proof given.

(a) If there is an unsatisfied judgment against a person requiring suspension under AS 28.20.270 , the person's license or nonresident's operating privilege shall remain suspended and shall not be renewed, nor shall a license or registration be issued in the name of the person, including a person not previously licensed, until the judgment is stayed or satisfied and until the person gives proof of financial responsibility subject to the exceptions in AS 28.20.310 , 28.20.320, and 28.20.370.

(b) The proof required by (a) of this section shall be maintained during the period the person has a license or nonresident's operating privilege.



Sec. 28.20.340. - Driving while license cancelled, suspended, or revoked.

Upon receiving a record of the conviction of a person for driving a vehicle while the person's license was suspended, the department shall immediately suspend the registration of every vehicle registered in the person's name until the person gives proof of financial responsibility for the future for each vehicle registered in the person's name.



Sec. 28.20.350. - Discharge in bankruptcy. [Repealed, Sec. 42 ch 53 SLA 1973].

Repealed or Renumbered



Sec. 28.20.360. - Payments sufficient to satisfy requirements.

(a) In this chapter, a judgment is satisfied when

(1) $50,000 is credited upon a judgment given in excess of that amount because of bodily injury to or death of one person as the result of any one accident;

(2) subject to the limit of $50,000 because of bodily injury to or death of one person, the sum of $100,000 is credited upon a judgment given in excess of that amount because of bodily injury to or death of two or more persons as the result of any one accident; or

(3) $25,000 is credited upon a judgment given in excess of that amount because of injury to or destruction of property of others as a result of any one accident.

(b) However, payments made in settlement of a claim because of bodily injury, death, or property damage arising from the accident shall be credited in reduction of the amounts provided for in this section.



Sec. 28.20.370. - Installment payment of judgments; default.

(a) A judgment debtor upon due notice to the judgment creditor may apply to the court in which such judgment was rendered for the privilege of paying the judgment in installments and the court, without prejudice at any other legal remedy, may order and fix the amount and time of payment of the installments.

(b) The department may not suspend a license or nonresident's operating privilege, and shall restore a license or nonresident's operating privilege suspended following nonpayment of a judgment, when the judgment debtor gives proof of financial responsibility and obtains an order permitting the payment of the judgment in installments.

(c) If the judgment debtor fails to pay an installment specified by the court order, upon notice of default, the department shall immediately suspend the license or nonresident's operating privilege of the judgment debtor until the judgment is satisfied as provided in this chapter.



Sec. 28.20.380. - Registration and operator's rights limited by extent of proof.

Sec. 28.20.380. Registration and operator's rights limited by extent of proof.

(a) When a certificate is filed showing that a policy is issued covering a motor vehicle owned by the insured, but not insuring the person when operating a motor vehicle not owned by the person, the restriction may be removed upon the filing of a certificate showing an operator's policy issued to the person.

(b) If the department receives evidence of the violation of the restriction on the license, it may suspend the license until a certificate is filed showing an operator's policy issued to the holder of the license.



Sec. 28.20.390. - Proof by persons who do not own a vehicle.

Proof of financial responsibility for a person who is not the owner of a vehicle may be given by filing

(1) a certificate of insurance as provided in AS 28.20.410 or 28.20.420;

(2) a bond as provided in AS 28.20.470 ; or

(3) a certificate of self-insurance as provided in AS 28.20.400 , supplemented by an agreement by the self-insurer that, for accidents occurring while the certificate is in force, the self-insurer will pay the same amount that an insurer would be obligated to pay under an owner's motor vehicle liability policy if it had issued a policy to the self-insurer.



Sec. 28.20.400. - Self-insurers.

(a) A person in whose name more than 25 vehicles are registered in this state may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the department as provided in (b) of this section. A person in whose name 25 or fewer vehicles are registered qualifies as a self-insurer and shall be issued a certificate of self-insurance if the person provides proof satisfactory to the department that the person has and will continue to have the ability to pay a judgment for property damage, bodily injury, or both, in the amount of at least $125,000.

(b) The department may issue a certificate of self-insurance when it is satisfied that the person has and will continue to have ability to pay judgments obtained against the person. The certificate may be issued authorizing a person to act as a self-insurer for either property damage or bodily injury, or both, or within the limits the department prescribes.

(c) Upon not less than 10 days' notice and a hearing pursuant to the notice, the department may upon reasonable grounds cancel a certificate of self-insurance. Failure to pay a judgment within 30 days after judgment becomes final is a reasonable ground for the cancellation of a certificate of self-insurance.



Sec. 28.20.410. - Certificate of insurance as proof.

Proof of financial responsibility for the future may be furnished by filing with the department the written certificate of an insurance carrier authorized to do business in this state certifying that there is in effect a motor vehicle liability policy for the benefit of the person required to furnish proof of financial responsibility. The certificate must give the effective date of the motor vehicle liability policy, which must be the same as the effective date of the certificate, and must designate by description or appropriate reference all vehicles covered by it, unless the policy is issued to a person who is not the owner of a motor vehicle.



Sec. 28.20.420. - Certificate furnished by nonresident as proof.

(a) A nonresident may give proof of financial responsibility by filing with the department a written certificate of an insurance carrier authorized to transact business in the state in which the vehicle described in the certificate is registered, or if the nonresident does not own a vehicle, then in the state in which the nonresident resides, if the certificate otherwise conforms with this chapter; the department shall accept it upon condition that the insurance carrier complies with (b) and (c) of this section.

(b) The insurance carrier shall execute a power of attorney authorizing the department to accept service on its behalf of notice or process in an action arising out of a motor vehicle accident in this state.

(c) The insurance carrier shall agree in writing that the policy shall conform with the laws of this state relating to the terms of motor vehicle liability policies issued in this state.



Sec. 28.20.430. - Default by nonresident insurer.

If an insurance carrier not authorized to transact business in this state, but qualified to furnish proof of financial responsibility in this state, defaults in an undertaking or agreement, the department may not accept as proof a certificate of the carrier whether previously filed or thereafter tendered as proof, so long as the default continues.



Sec. 28.20.440. - Motor vehicle liability policy defined; required provisions.

(a) In this chapter, "motor vehicle liability policy" means an "owner policy" or an "operator's policy"containing an agreement or endorsement as provided in this section, or certified as provided in AS 28.20.410 or 28.20.420 as proof of financial responsibility for the future, and issued, except as otherwise provided in AS 28.20.420 , by an insurance carrier authorized to transact business in this state, to or for the benefit of the person named as insured.

(b) The owner's policy of liability insurance must

(1) designate by description or appropriate reference all vehicles that it covers;

(2) insure the person named and every other person using the vehicle with the express or implied permission of the named insured, against loss from the liability imposed by law for damages arising out of the ownership, maintenance, or use of the vehicle within the United States or Canada, subject to limits exclusive of interest and costs, with respect to each vehicle, as follows: $50,000 because of bodily injury to or death of one person in any one accident, and, subject to the same limit for one person, $100,000 because of bodily injury to or death of two or more persons in any one accident, and $25,000 because of injury to or destruction of property of others in any one accident;

(3) contain coverage in not less than the amounts set out in (2) of this subsection for the protection of the persons insured under the policy who are legally entitled to recover damages from owners or operators of uninsured or underinsured motor vehicles because of bodily injury or death, or damage to or destruction of property arising out of the ownership, maintenance or use of the uninsured or underinsured motor vehicle; this coverage must comply with the provisions of AS 28.20.445.

(c) The operator's policy of liability insurance must insure the person named as insured against loss from the liability imposed upon the person by law for damages arising out of the use by the person of any motor vehicle not owned by the person, within the same territorial limits and subject to the same limits of liability as are required for an owner's policy of liability insurance.

(d) The motor vehicle liability policy must state the name and address of the named insured, the coverage, the premium charges, the policy period and the limits of liability, and must contain an agreement or an endorsement that insurance is provided in accordance with the coverage defined in this chapter for bodily injury and death or property damage, or both, and is subject to all the provisions of AS 28.20.010 - 28.20.640.

(e) The motor vehicle liability policy need not insure liability under a workers' compensation law nor liability for damage to property owned by, rented to, in charge of or transported by the insured.

(f) Every motor vehicle liability policy is subject to the following provisions but these provisions need not be contained in the policy.

(1) The liability of the insurance carrier becomes absolute whenever injury or damage covered by the policy occurs; the policy may not be cancelled or annulled as to this liability after the occurrence of the injury or damage; no statement made by the insured or on behalf of the insured and no violation of the policy defeats or voids the policy.

(2) The satisfaction by the insured of a judgment for injury or damages is not a condition precedent to the right or duty of the insurance carrier to make payment on account of injury or damage.

(3) The insurance carrier may settle a claim covered by the policy, and if settlement is made in good faith, the amount of settlement is deductible from the limits of liability specified in (b) of this section.

(4) The policy, the written application for the policy, if any, and every rider or endorsement that does not conflict with the provisions of this chapter constitute the entire contract between the parties.

(g) A policy that grants the coverage required for a motor vehicle liability policy may also grant lawful coverage in excess of or in addition to the coverage specified for a policy and the excess or additional coverage is not subject to the provisions of this chapter. With respect to a policy that grants excess or additional coverage the term "motor vehicle liability policy" applies only to that part of the coverage that is required by this section.

(h) A motor vehicle liability policy may provide that the insured shall reimburse the insurance carrier for any payment the insurance carrier would not have been obligated to make under the terms of the policy except for the provisions of this chapter.

(i) A motor vehicle liability policy may provide for proration of the insurance with other valid and collectible insurance.

(j) The requirements for a motor vehicle liability policy may be fulfilled by the policies of one or more insurance carriers that together meet the requirements.

(k) A binder issued pending the issuance of a motor vehicle liability policy fulfills the requirements for a policy.

(l) Notwithstanding any other provisions of law, a person who resides in the same household as the person named as insured or a person who is a relative of the person named as insured shall be excluded from coverage under a motor vehicle liability policy if the person named as insured requests that that person be excluded from coverage.



Sec. 28.20.445. - Uninsured and underinsured motorists coverage.

(a) The maximum liability of the insurance carrier under the uninsured and underinsured motorists coverage required to be offered under AS 28.20.440 shall be the lesser of

(1) the difference between the amount of the covered person's damages for bodily injury and property damage and the amount paid to the covered person by or for a person who is or may be held legally liable for the damages; and

(2) the applicable limit of liability of the uninsured and underinsured motorist coverage.

(b) An amount payable under the uninsured and underinsured motorist coverage shall be excess to an amount payable under automobile bodily injury, death, or medical payments coverage, or as workers' compensation benefits and may not duplicate amounts paid or payable under valid and collectible automobile bodily injury, death, or medical payments coverage, or as workers' compensation benefits.

(c) If a person is entitled to uninsured or underinsured motorists coverage under more than one coverage when two or more vehicles are insured under one policy, the maximum amount payable may not exceed the highest limit of any one coverage under the policy. If a person is entitled as a named insured to uninsured or underinsured motorist coverage under more than one motor vehicle policy issued by the same insurer, the maximum amount payable may be limited to the highest limit of any one coverage under the policies. If a person is entitled to uninsured or underinsured motorist coverage under more than one policy providing motor vehicle liability coverage, payments will be made in the following order of priority, subject to the limit of liability of each applicable policy or coverage:

(1) a policy or coverage covering a motor vehicle occupied by the injured person or a policy or coverage covering a pedestrian as a named insured;

(2) a policy or coverage covering a motor vehicle occupied by the injured person as an insured other than as a named insured;

(3) a policy or coverage not covering a motor vehicle occupied by the injured person but covering the injured person as a named insured;

(4) a policy or coverage not covering a motor vehicle occupied by the injured person but covering the injured person as an insured other than as a named insured;

(5) a policy or coverage covering, as excess, umbrella, or similar insurance, a motor vehicle occupied by the injured person or a policy or coverage covering, as excess, umbrella, or similar insurance, a pedestrian as a named insured;

(6) a policy or coverage covering, as excess, umbrella, or similar insurance, a motor vehicle occupied by the injured person or a policy or coverage covering, as excess, umbrella, or similar insurance, a pedestrian as an insured other than as a named insured;

(7) a policy or coverage not covering a motor vehicle occupied by the injured person but covering, as excess, umbrella, or similar insurance, the injured person as a named insured;

(8) a policy or coverage not covering a motor vehicle occupied by the injured person but covering, as excess, umbrella, or similar insurance, the injured person as an insured other than as a named insured.

(d) Uninsured and underinsured motorists coverage does not apply to bodily injury or death or damage to or destruction of property of an insured

(1) while occupying a motor vehicle owned by, but not insured by, the named insured or the insured's spouse or relative residing in the same household; or

(2) through being struck by a vehicle owned by the named insured or the insured's spouse or relative residing in the same household.

(e) Uninsured and underinsured motorists coverage

(1) may not apply to bodily injury, sickness, disease, or death of an insured or damage to or destruction of property of an insured until the limits of liability of all bodily injury and property damage liability bonds and policies that apply have been used up by payments, judgments or settlements;

(2) shall be a single combined coverage;

(3) may be rejected by the insured in writing; if the insured has rejected the coverage, the coverage shall not be included in any supplemental, renewal, or replacement policy unless the insured subsequently requests the coverage in writing; and

(4) need not provide coverage for punitive damages that might otherwise be recoverable from an uninsured or underinsured person.

(f) If both the owner and operator of the uninsured vehicle are unknown, payment under the uninsured and underinsured motorists coverage shall be made only where direct physical contact between the insured and uninsured or underinsured motor vehicles has occurred. A vehicle that has left the scene of the accident with an insured vehicle is presumed to be uninsured if the person insured reports the accident to the appropriate authorities within 24 hours.

(g) The uninsured and underinsured motorists coverage for damage to or destruction of property is subject to a deductible of $250 in any one accident, but the insurer may offer a deductible other than $250. This coverage shall be limited to damage to or destruction of the insured motor vehicle. It may not include loss of use of the vehicle.

(h) [Repealed, Sec. 115 ch 81 SLA 1997].



Sec. 28.20.450. - Notice of cancellation or termination of certified policy.

When an insurance carrier certifies a motor vehicle liability policy under AS 28.20.410 or 28.20.420 the insurance certified may not be cancelled or terminated until at least 10 days after a notice of cancellation or termination of the insurance is filed with the department, except that a policy subsequently procured and certified shall, on the effective date of its certification, terminate for the purpose of this chapter the insurance previously certified for a vehicle designated in both certificates.



Sec. 28.20.460. - Chapter not to affect other policies.

(a) This chapter does not apply to or affect a policy of automobile insurance against liability that may now or hereafter be required by any other law of this state, except that the policy, if it contains an agreement or is endorsed to conform with the requirements of this chapter, may be certified as proof of financial responsibility under this chapter.

(b) This chapter does not apply to or affect a policy insuring solely the insured named in the policy against liability resulting from the maintenance or use by persons in the insured's employ or on behalf of the insured of vehicles not owned by the insured.



Sec. 28.20.470. - Bond as proof.

Proof of financial responsibility may be evidenced by the bond of a surety company authorized to transact business in this state. The bond shall be conditioned for payment of the amounts specified in AS 28.20.230. The bond shall be filed with the department and may not be cancellable except after 10 days' written notice to the department.



Sec. 28.20.480. - Action on bond.

If a judgment given against the principal on a bond is not satisfied within 30 days after it becomes final, the judgment creditor may, for the use and benefit and at the sole expense of the judgment creditor, bring an action in the name of the state against the company executing the bond.



Sec. 28.20.490. - Money or securities as proof. [Repealed, Sec. 15 ch 70 SLA 1984].

Repealed or Renumbered



Sec. 28.20.500. - Owner may give proof for others.

(a) The owner of a motor vehicle may give proof of financial responsibility on behalf of the owner's employee or a member of the owner's immediate family or household. The furnishing of proof in this manner permits the person for whom it is given to operate a motor vehicle covered by the proof. The department shall endorse appropriate restrictions on the face of the license held by a person for whom proof is given by another, or may issue a new license containing these restrictions.

(b) The department, upon receiving satisfactory evidence of the violation of a restriction, may suspend the license until a certificate is filed showing a policy issued to the driver that covers the driver as operator or owner of the vehicle operated in violation of the restriction.



Sec. 28.20.510. - Substitution of proof.

The department shall consent to the cancellation of a bond or certificate of insurance, or the department shall return money or securities to the person entitled to it, upon the substitution and acceptance of other adequate proof of financial responsibility under this chapter.



Sec. 28.20.520. - Other proof may be required.

Whenever proof of financial responsibility filed under this chapter no longer fulfills the purpose for which it is required, the department shall require other proof as required by this chapter and shall suspend the license pending the filing of other proof.



Sec. 28.20.530. - Application of deposit.

The department shall hold the deposit to satisfy, in accordance with this chapter, any execution on a judgment issued against the person making the deposit for damages, including damages for care and loss of services because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use of it, resulting from the ownership, maintenance, use, or operation of a vehicle subject to registration under the laws of this state after the deposit is made. Money or securities deposited are not subject to attachment or execution unless the attachment or execution arises out of a suit for damages specified in this section.



Sec. 28.20.540. - Duration, cancellation and return of proof.

(a) The department shall, upon request, consent to the immediate cancellation of a bond or certificate of insurance, or shall return to the person entitled to it money or securities deposited as proof of financial responsibility, or shall waive the requirement of filing proof, in any of the following events:

(1) at any time after three years from the date proof is required when, during the three year period preceding the request, the department has not received record of a conviction or a forfeiture of bail that would require or permit the suspension or revocation of the license or registration of the person by or for whom the proof was furnished; or

(2) upon the death of the person on whose behalf the proof was filed or the permanent incapacity of the person to operate a motor vehicle; or

(3) if the person who has given proof surrenders the person's license to the department.

(b) The department may not consent to the cancellation of a bond or the return of money or securities if an action for damages upon a liability covered by the proof is pending or a judgment upon the liability is unsatisfied, or if the person who filed the bond or deposited money or securities has within one year immediately preceding the request been involved as a driver or owner in a motor vehicle accident resulting in injury or damage to the person or property of others. An affidavit of the applicant as to the nonexistence of these facts, or that the applicant is released from all of this liability, or has been finally adjudicated not to be liable for the injury or damage is sufficient evidence in the absence of evidence to the contrary in the records of the department.

(c) Whenever a person whose proof has been cancelled or returned under (a)(3) of this section applies for a license within a period of three years from the date proof was originally required, the application shall be refused unless the applicant reestablishes the proof for the remainder of the three-year period.



Sec. 28.20.550. - Transfer of registration to defeat purpose of chapter prohibited.

(a) If an owner's registration is suspended under this chapter, the registration may not be transferred nor the vehicle registered in any other name until the department is satisfied that the transfer or registration is proposed in good faith and not for the purpose or with the effect of defeating the purposes of this chapter.

(b) This section does not affect the rights of a conditional vendor, chattel mortgagee, or lessor of the vehicle registered in the name of another as owner who becomes subject to this chapter.

(c) The department shall suspend the registration of a vehicle transferred in violation of this section.



Sec. 28.20.560. - Surrender of license and registration, and false affidavits.

(a) A person whose license or registration is suspended under any provision of this chapter, or whose policy of insurance or bond, when required under this chapter, is canceled or terminated, shall immediately return the person's license or registration to the department. If a person fails to return the license or registration to the department, the department, through the commissioner of public safety, shall immediately direct a peace officer to obtain possession of it and to return it to the department.

(b) A person who wilfully fails to return a license or registration as required in (a) of this section or who knowingly gives an affidavit required by this chapter that is false is punishable by a fine of not more than $500, or by imprisonment for not more than 30 days, or by both.



Sec. 28.20.570. - Forged proof.

A person who forges or, without authority, signs any evidence of proof of financial responsibility for the future, or who files or offers for filing evidence of proof of financial responsibility for the future, knowing or having reason to believe that it is forged or signed without authority, is punishable by a fine of not more than $1,000, or by imprisonment for not more than one year, or by both.



Sec. 28.20.580. - Assigned risk plans.

After consultation with the insurance companies authorized to issue motor vehicle liability policies in this state, the director of the division of insurance shall approve a reasonable plan, fair to the insurers and equitable to their policyholders, for the apportionment among these companies of applicants for motor vehicle policies and other vehicle coverages who are in good faith entitled to but are unable to procure policies through ordinary methods. When a plan is approved, all the insurance companies shall subscribe to it and participate in it, except a reciprocal insurer formed by and only insuring a group of municipalities or nonprofit utilities under AS 21.75, or a reciprocal insurer formed under AS 21.75 to provide marine insurance. An applicant for an assigned risk policy, a person insured under an assigned risk plan, and an insurance company affected may appeal to the commissioner of commerce, community, and economic development from a ruling or decision of the authority designated to operate the plan. Failure to adopt an assigned risk plan does not relieve any person from responsibility under this chapter.



Sec. 28.20.585. - Reinstatement fee. [Repealed, Sec. 15 ch 70 SLA 1984].

Repealed or Renumbered



Sec. 28.20.590. - Past application of chapter.

This chapter does not apply to an accident or judgment arising from an accident or violation of the motor vehicle laws of this state, occurring before September 1, 1959.



Sec. 28.20.600. - Chapter does not prevent other process.

This chapter does not prevent the plaintiff in an action from relying for relief upon other processes provided by law.



Sec. 28.20.610. - Provisions of chapter apply throughout state.

The provisions of this chapter apply upon highways and elsewhere throughout the state.



Sec. 28.20.620. - Application of Administrative Procedure Act. [Repealed, Sec. 4 ch 140 SLA 1977].

Repealed or Renumbered



Sec. 28.20.630. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "judgment" means a judgment that is final by expiration without appeal of the time within which an appeal may be taken, or final by affirmation on appeal, given by a court of a state or of the United States, upon a cause of action arising out of the ownership, maintenance, or use of a vehicle of a type subject to registration under the laws of this state, for damages, including damages for care and loss of services, because of bodily injury to or death of a person, or for damages because of injury to or destruction of property, including the loss of use of property, or upon a cause of action on an agreement of settlement for such damages;

(2) "proof of financial responsibility" means an owner's motor vehicle liability policy that covers all vehicles owned by the person that are subject to registration in this state, or if the person does not own a vehicle, proof required under AS 28.20.390 .



Sec. 28.20.640. - Short title.

This chapter may be cited as the Motor Vehicle Safety Responsibility Act.






Chapter 28.22. - MANDATORY MOTOR VEHICLE INSURANCE

Article 01 - INSURANCE REQUIRED

Sec. 28.22.010. - Motor vehicle liability policy. [Repealed, Sec. 17 ch 70 SLA 1984].

Repealed or Renumbered



Sec. 28.22.011. - Motor vehicle liability insurance required: Exemptions.

(a) The operator or owner of a motor vehicle subject to registration under AS 28.10.011 when driven on a highway, vehicular way or area, or on other public property in the state, shall be insured under a motor vehicle liability policy that complies with this chapter or a certificate of self-insurance that complies with AS 28.20.400 unless

(1) the motor vehicle is being driven or moved on a highway, vehicular way, or a public parking place in the state that is not connected by a land highway or vehicular way to

(A) the land-connected state highway system, or

(B) a highway or vehicular way with an average daily traffic volume greater than 499; and

(2) the operator has not been cited within the preceding five years for a traffic law violation with a demerit point value of six or more on the point schedule determined under regulations adopted by the department under AS 28.15.221 .

(b) The department shall annually publish a list of areas that meet the requirements of (a)(1) of this section. This list shall be available for public inspection at each office of the department.

(c) In this section, "operator" does not include

(1) an employee who operates, during the course and within the scope of employment, a motor vehicle that is owned or leased by the operator's employer; or

(2) an emergency service volunteer who operates, during the course and within the scope of responding to an emergency, a motor vehicle not owned by the volunteer.



Sec. 28.22.019. - Proof of insurance to be carried and exhibited on demand.

(a) A person shall have proof of motor vehicle liability insurance in the person's immediate possession at all times when driving a motor vehicle, and shall present the proof for inspection upon the demand of a peace officer or other authorized representative of the Department of Public Safety. However, a person charged with violating this section may not be convicted if the person produces in court or in the office of the arresting or citing officer proof of motor vehicle liability insurance previously issued to the person that was valid at the time of the person's arrest or citation.

(b) A municipality may adopt an ordinance

(1) requiring a person to display a decal on the person's motor vehicle indicating compliance with (a) of this section; or

(2) that is substantially similar to (a) of this section and may impose a penalty for violating the ordinance as provided under AS 29.25.070.

(c) In this section, "proof" means a copy of the insurance policy or certificate of self-insurance that is in effect or a printed card or electronic certification from an insurance company, insurance agent, insurance broker, or surplus lines broker that a policy that complies with AS 28.22.011 is in effect.



Sec. 28.22.020. - Policy provisions that are implied. [Repealed, Sec. 17, ch 70 SLA 1984].

Repealed or Renumbered



Sec. 28.22.021. - Requirement of proof of motor vehicle liability insurance.

The owner or operator of a motor vehicle required to have motor vehicle liability insurance that complies with this chapter or a certificate of self-insurance that complies with AS 28.20.400 , shall show proof of this insurance when that person is involved in an accident that results in bodily injury to or death of a person, or damage to the property of a person exceeding $501.



Sec. 28.22.030. - Excess or additional coverage. [Repealed, Sec. 17 ch 70 SLA 1984].

Repealed or Renumbered



Sec. 28.22.031. - Method of proof of motor vehicle liability insurance.

(a) A person involved in an accident who is required under AS 28.22.021 to prove that a motor vehicle liability policy or a certificate of self-insurance was in effect shall, within 15 days after the accident,

(1) present a copy of the insurance policy, certificate, bond, or insurance binder that was in effect at the time of the accident to the department for inspection;

(2) provide the department with written certification from an insurance company, insurance agent, insurance broker or surplus lines broker confirming that a valid motor vehicle liability policy issued in conformity with this chapter was in effect at the time of the accident; or

(3) advise the department in writing that a certificate of self-insurance was in effect at the time of the accident.

(b) The department shall develop and implement a program to check the veracity of the documents filed for proof under this section.



Sec. 28.22.040. - Proration. [Repealed, Sec. 17 ch 70 SLA 1984].

Repealed or Renumbered



Sec. 28.22.041. - Administrative suspension of drivers' licenses.

Sec. 28.22.041. Administrative suspension of drivers' licenses.

(a) Except as provided in (h) of this section, if a person fails to provide proof required under AS 28.22.021 and 28.22.031, the department shall suspend the driver's license of that person for the following periods:

(1) not less than 90 days if, within the preceding 10 years, the person has not had a driver's license suspended for violation of AS 28.22.011 or former AS 28.22.200 ;

(2) not less than one year if, within the preceding 10 years, the person has had a driver's license suspended one or more times for violation of AS 28.22.011 or former AS 28.22.200 .

(b) The suspension shall be consecutive to any other suspension required by law or imposed by a court.

(c) The department may grant limited license privileges only for medical care or for work purposes to a person whose license has been suspended under this section if

(1) the person has filed proof of financial responsibility for the future as required by AS 28.22.061 ;

(2) the person's license has not been suspended two or more times under this section or former AS 28.22.240 in the preceding 10 years;

(3) the department determines that the person's or the person's dependent's medical care needs cannot be met without severe hardship or the person's ability to earn a livelihood would be severely impaired unless a limited license privilege is granted; and

(4) the department determines that a limitation can be placed on the license that will enable the person or the person's dependent to receive medical care or the person to earn a livelihood without excessive danger to the public.

(d) When imposing a limitation under this section the department shall

(1) require the surrender of the driver's license; and

(2) issue to the licensee a certificate valid for the duration of the limitation.

(e) After the termination of a limitation as shown on the certificate issued under (d) of this section, the license of a person on whom a limitation was imposed is suspended until the person receives a new license under AS 28.15.211 (c).

(f) The department shall notify the licensee that the suspension becomes effective 30 days from the date of the notice and that the licensee has the right, within the 30-day period, to make an oral or written answer controverting any point or issue, or to present evidence and arguments for the consideration of the department.

(g) Upon receipt of an oral or written answer from the licensee the department shall make findings on the matter under consideration within 15 days and shall notify the person involved of its decision in writing by certified or registered mail. If the department's decision is to sustain an action against the licensee's driver's license, the department shall notify the licensee of the opportunity for a hearing under AS 28.05.121 - 28.05.141. Suspension of a person's license is stayed until final disposition of the hearing under this section.

(h) Subsection (a) does not apply to a person who is required to provide proof under AS 28.22.021 if the person

(1) is involved in an accident that results in property damage of less than $2,000 and the damage occurs only to the property of the person required to show proof of insurance;

(2) not later than 15 days after the accident, provides proof of motor vehicle liability insurance that complies with this chapter or a certificate of self-insurance that complies with AS 28.20.400 to the department; and

(3) establishes by a preponderance of the evidence that the failure to have in effect motor vehicle liability insurance or to self-insure as required by this chapter at the time of the accident was due to circumstances beyond the control of the person.



Sec. 28.22.050. - Requirements of policy. [Repealed, Sec. 17 ch 70 SLA 1984].

Repealed or Renumbered



Sec. 28.22.051. - Falsification of information.

A person who, with criminal negligence as defined in AS 11.81.900 , provides false information required under AS 28.22.021 - 28.22.041 is guilty of a class A misdemeanor.



Sec. 28.22.061. - Proof for the future.

(a) A person whose license is suspended under AS 28.22.041 shall file proof of financial responsibility for the future under AS 28.20 before full driving privileges may be restored or limited license privileges are granted under AS 28.22.041 (c).

(b) A filing of proof of financial responsibility under AS 28.20 shall be required for a period of three years following expiration of the suspension of license under AS 28.22.041 .






Article 02 - GENERAL POLICY PROVISIONS

Sec. 28.22.100. - General policy provisions. [Repealed, Sec. 17 ch 70 SLA 1984].

Repealed or Renumbered



Sec. 28.22.101. - General coverage requirements; policy limits.

(a) An owner's motor vehicle liability policy must designate by description or appropriate reference the motor vehicles that it covers and insure the person named against loss from the liability imposed by law for damages that arise from the ownership, maintenance, or use of a designated motor vehicle.

(b) An operator's motor vehicle liability policy must insure the person named as insured against loss from the liability imposed by law for damages that arise from the use by the operator of a motor vehicle not owned by the operator.

(c) A personal motor vehicle liability policy must insure the person named as insured against loss from liability imposed by law for damages that arise from the ownership, maintenance, or use by the named person of a motor vehicle whether owned or not owned by the person.

(d) A motor vehicle liability policy must provide coverage in the United States or Canada, subject to limits exclusive of interest and costs, with respect to each vehicle, as follows:

(1) $50,000 because of bodily injury to or death of one person in one accident, and, subject to the same limit for one person, $100,000 because of bodily injury to or death of two or more persons in one accident; and

(2) $25,000 because of injury to or destruction of property of others in one accident.

(e) A motor vehicle liability policy must provide coverage under AS 28.22.201 - 28.22.231 in the amounts set out in (d) of this section for the protection of the persons insured under the policy who are legally entitled to recover damages from the owner or operator of an uninsured or underinsured motor vehicle because of bodily injury or death, or damage to or destruction of property arising out of the ownership, maintenance, or use of the uninsured or underinsured motor vehicle. This subsection does not require coverage for punitive damages that might otherwise be recoverable from an uninsured or underinsured person.

(f) A motor vehicle liability policy must state the name and address of the named insured and meet the requirements of AS 21.42.160 - 21.42.170. In the absence of specific contract language or endorsement, the motor vehicle liability policy issued for a person in this state is presumed to meet the minimum requirements of (d) of this section.



Sec. 28.22.110. - Maximum liability of carrier. [Repealed, Sec. 17 ch 70 SLA 1984].

Repealed or Renumbered



Sec. 28.22.111. - Policy provisions that are implied.

A motor vehicle liability policy is subject to the following provisions which do not need to be set out in the policy:

(1) satisfaction by the insured of a judgment for injury or damages is not a condition precedent to the right or duty of the insurance carrier to make payment on account of injury or damage;

(2) the insurance carrier may settle a claim covered by the policy, and if settlement is made in good faith, the amount of settlement is deductible from the limits of liability specified in AS 28.22.101 ;

(3) the policy, the written application for the policy, if any, and every rider or endorsement that does not conflict with the provisions of this chapter constitute the entire contract between the parties.



Sec. 28.22.120. - Policy coverage and priorities. [Repealed, Sec. 17 ch 70 SLA 1984].

Repealed or Renumbered



Sec. 28.22.121. - Excess of additional coverage.

(a) A policy that grants the coverage required for a motor vehicle liability policy may also grant lawful coverage in excess of or in addition to the coverage specified for a policy and the excess or additional coverage is not subject to the provisions of this chapter. With respect to a policy that grants excess or additional coverage, the term "motor vehicle liability policy" applies only to that part of the coverage that is required by this chapter.

(b) A policy is excluded from the application of this chapter if the automobile or motor vehicle liability coverage is provided only on an excess or umbrella basis.



Sec. 28.22.130. - Policy coverage exclusions. [Repealed, Sec. 17 ch 70 SLA 1984].

Repealed or Renumbered



Sec. 28.22.131. - Proration.

A motor vehicle liability policy may provide for proration of the insurance with other valid and collectible insurance.



Sec. 28.22.141. - Other requirements of policy.

(a) A policy is not effective under AS 28.22.101 unless it is issued by an insurance company or surety company authorized to do business in this state, except as provided in (b) of this section.

(b) A policy is not effective under AS 28.22.101 with respect to a vehicle not registered in the state or a vehicle that was registered in another jurisdiction on the effective date of the policy or the most recent renewal of it, unless the insurance or surety company issuing the policy is authorized to do business in the state, or if the company is not authorized to do business in the state, unless it executes a power of attorney authorizing the director of the division of insurance to accept service of process on its behalf in an action upon the policy arising out of the accident.

(c) The requirements for a motor vehicle liability policy may be fulfilled by the policies of one or more insurance carriers that together meet the requirements.

(d) A binder issued pending the issuance of a motor vehicle liability policy fulfills the requirements for a policy.






Article 03 - UNINSURED AND UNDERINSURED MOTORISTS COVERAGE

Sec. 28.22.200. - Motor vehicle liability insurance required: Exemptions. [Repealed, Sec. 17 ch 70 SLA 1984].

Repealed or Renumbered



Sec. 28.22.201. - General policy provisions.

(a) The uninsured and underinsured motorists coverage required under this chapter

(1) does not apply to bodily injury, sickness, disease, or death of an insured or damage to or destruction of property of an insured until the limits of liability bonds and policies that apply have been used up by payments or judgments or settlements;

(2) must be a single combined coverage; and

(3) may be rejected by the insured in writing; if the insured has rejected uninsured or underinsured coverage, the coverage may not be included in a supplemental, renewal or replacement policy unless the insured subsequently requests uninsured or underinsured coverage in writing.

(b) If both the owner and operator of a vehicle are unknown, payment under the uninsured and underinsured motorists coverage may be made only where direct contact between the motor vehicles has occurred. A vehicle and operator that have left the scene of an accident with another vehicle are presumed to be uninsured if the insured person reports the accident to the appropriate authorities within 24 hours.

(c) The uninsured and underinsured motorists coverage for damage to or destruction of property is subject to a deductible of $250 in any one accident, but the insurer may offer a deductible other than $250. This coverage shall be limited to damage to or destruction of the covered motor vehicle. It may not include loss of use of such vehicle.



Sec. 28.22.210. - Requirement of proof of motor vehicle liability. [Repealed, Sec. 17 ch 70 SLA 1984].

Repealed or Renumbered



Sec. 28.22.211. - Maximum liability of carrier. [Repealed, Sec. 115 ch 81 SLA 1997].

Repealed or Renumbered



Sec. 28.22.220. - Method of proof following an accident. [Repealed, Sec. 17 ch 70 SLA 1984].

Repealed or Renumbered



Sec. 28.22.221. - Policy coverage and priorities.

If a person is entitled to uninsured or underinsured motorists coverage under more than one coverage when two or more vehicles are insured under one policy, the maximum amount payable may not exceed the highest limit of any one coverage under the policy. If a person is entitled as a named insured to uninsured or underinsured motorist coverage under more than one motor vehicle policy issued by the same insurer, the maximum amount payable may be limited to the highest limit of any one coverage under the policies. If a person is entitled to uninsured or underinsured motorist coverage under more than one policy providing motor vehicle liability coverage, payments will be made in the following order of priority, subject to the limit of liability of each applicable policy or coverage:

(1) a policy or coverage covering a motor vehicle occupied by the injured person or a policy or coverage covering a pedestrian as a named insured;

(2) a policy or coverage covering a motor vehicle occupied by the injured person as an insured other than as a named insured;

(3) a policy or coverage not covering a motor vehicle occupied by the injured person but covering the injured person as a named insured;

(4) a policy or coverage not covering a motor vehicle occupied by the injured person but covering the injured person as an insured other than as a named insured;

(5) a policy or coverage covering, as excess, umbrella, or similar insurance, a motor vehicle occupied by the injured person or a policy or coverage covering, as excess, umbrella, or similar insurance, a pedestrian as a named insured;

(6) a policy or coverage covering, as excess, umbrella, or similar insurance, a motor vehicle occupied by the injured person or a policy or coverage covering, as excess, umbrella, or similar insurance, a pedestrian as an insured other than as a named insured;

(7) a policy or coverage not covering a motor vehicle occupied by the injured person but covering, as excess, umbrella, or similar insurance, the injured person as a named insured;

(8) a policy or coverage not covering a motor vehicle occupied by the injured person but covering, as excess, umbrella, or similar insurance, the injured person as an insured other than as a named insured.



Sec. 28.22.230. - Method of proof following a charge of a moving traffic violation. [Repealed, Sec. 17 ch 70 SLA 1984].

Repealed or Renumbered



Sec. 28.22.231. - Policy coverage exclusions.

The uninsured and underinsured motorists coverage required under this chapter does not apply to bodily injury or death or damage to or destruction of property of an insured.

(1) while occupying a motor vehicle owned by, but not insured by, the named insured or the insured's spouse or relative residing in the same household; or

(2) through being struck by a vehicle owned by the named insured or the insured's spouse or relative residing in the same household.



Sec. 28.22.240. - 28.22.260. - Administrative suspension of drivers' licenses; falsification of information; proof for the future. [Repealed, Sec. 17 ch 70 SLA 1984].

Sec. 28.22.240. - 28.22.260. Administrative suspension of drivers' licenses; falsification of information; proof for the future. [Repealed, Sec. 17 ch 70 SLA 1984].

Repealed or Renumbered






Article 04 - GENERAL PROVISIONS

Sec. 28.22.301. - Policy interpretation.

A provision in this chapter may not be interpreted to prohibit a motor vehicle liability policy from including limitations, conditions, exceptions, exclusions, or other provisions that do not violate the requirements of this chapter or other applicable laws.



Sec. 28.22.311. - Definition.

In this chapter, "motor vehicle liability policy" means an owner's policy, an operator's policy, or a personal policy that

(1) meets the requirements of AS 28.22.101 ; and

(2) is issued by an insurance carrier authorized to transact business in the state to or for the benefit of the person named as insured.



Sec. 28.22.321. - Short title.

This chapter may be cited as the Alaska Mandatory Automobile Insurance Act.



Sec. 28.22.500. - 28.22.600. - Miscellaneous provisions. [Repealed, Sec. 17 ch 70 SLA 1984].

Repealed or Renumbered









Chapter 28.25. - PROTECTION OF BLIND PERSONS



Chapter 28.30. - ABANDONED VEHICLES



Chapter 28.31. - ABANDONED MOTOR VEHICLES



Chapter 28.32. - COMMERCIAL MOTOR VEHICLE SAFETY CITATIONS

Sec. 28.32.010. - Commercial motor vehicle safety citations.

(a) [Repealed, Sec. 16 E.O. 98 (1997). For current law, see AS 19.10.310].

(b) A peace officer, or an employee of the Department of Public Safety who is authorized by the commissioner of that department to enforce both hazardous materials and commercial vehicle safety regulations, may issue a citation under AS 12.25.180 - 12.25.230 to a person who violates a regulation adopted under AS 28.05.011 (a)(2). An employee of the Department of Public Safety who is authorized by the commissioner of public safety to enforce both hazardous materials and commercial vehicle safety regulations may not take a person into custody under AS 12.25.180(b).



Sec. 28.32.020. - Exemptions. [Repealed, Sec. 3 ch 109 SLA 1990].

Repealed or Renumbered



Sec. 28.32.030. - 28.32.900 - l [Repealed, Sec. 16 E.O. 98 (1997). For current law, see AS 19.10.340 - 19.10.399].

Repealed or Renumbered






Chapter 28.33. - COMMERCIAL MOTOR VEHICLES

Article 01 - OPERATING COMMERCIAL MOTOR VEHICLE WHILE UNDER THE INFLUENCE OF AN ALCOHOLIC BEVERAGE, INHALANT, OR CONTROLLED SUBSTANCE

Sec. 28.33.010. - Financial responsibility. [Repealed, Sec. 16 E.O. 98 (1997). For current law, see AS 19.10.300 ].

Repealed or Renumbered



Sec. 28.33.030. - Operating a commercial motor vehicle while under the influence of an alcoholic beverage, inhalant, or controlled substance.

(a) A person commits the crime of operating a commercial motor vehicle while under the influence of an alcoholic beverage, inhalant, or controlled substance if the person operates a commercial motor vehicle

(1) while under the influence of an alcoholic beverage, inhalant, or any controlled substance;

(2) when, as determined by a chemical test taken within four hours after the alleged offense was committed, there is 0.04 percent or more by weight of alcohol in the person's blood or 40 milligrams or more of alcohol per 100 milliliters of blood, or when there is 0.04 grams or more of alcohol per 210 liters of the person's breath; or

(3) while under the combined influence of an alcoholic beverage, inhalant, and a controlled substance.

(b) Operating a commercial motor vehicle while under the influence of an alcoholic beverage, inhalant, or controlled substance is a class A misdemeanor.

(c) The sentencing of a person convicted under this section shall be in accordance with the minimum periods of imprisonment, fines, rehabilitative treatment, and other provisions of AS 28.35.030 , as if the person had been convicted of a violation of AS 28.35.030 . For purposes of sentencing, convictions for operating a commercial motor vehicle while under the influence of an alcoholic beverage, inhalant, or controlled substance under this section, and for refusal to submit to a chemical test under AS 28.33.032 , if arising out of a single transaction, are considered one previous conviction.



Sec. 28.33.031. - Implied consent for operators of commercial motor vehicles.

(a) A person who operates a commercial motor vehicle in this state is considered to have given consent to a chemical test or tests

(1) of the person's breath if lawfully arrested for an offense arising out of acts alleged to have been committed when the person was operating the commercial motor vehicle while under the influence of an alcoholic beverage, inhalant, or controlled substance; the test or tests may be administered at the direction of a law enforcement officer who has probable cause to believe that the person was operating a commercial motor vehicle while under the influence of an alcoholic beverage, inhalant, or controlled substance in violation of AS 28.33.030 or AS 28.35.030 ;

(2) of the person's breath and blood for the purpose of determining the alcoholic content of the person's breath and blood and is considered to have given consent to a chemical test or tests of the person's blood and urine for the purpose of determining the presence of controlled substances in the person's blood and urine if the person is involved in a motor vehicle accident that causes death or serious physical injury to another person; the test or tests may be administered at the direction of a law enforcement officer who has probable cause to believe that the person was operating a commercial motor vehicle that was involved in an accident causing death or serious physical injury to another person.

(b) Refusal to submit to a chemical test authorized under this section is punishable under AS 28.35.032 . A chemical test may be administered without consent under AS 28.35.035 . A person who is disqualified as the result of department action under AS 28.15.165 , following a test administered under this section, can obtain review of that action under AS 28.15.166 .

(c) A person who operates a commercial motor vehicle is considered to have given consent to a preliminary breath test, at the direction of a law enforcement officer, for the purpose of determining the alcoholic content of the person's blood or breath. A law enforcement officer may administer a preliminary breath test if the officer has probable cause to believe that the person's ability to operate a commercial motor vehicle is impaired by the ingestion of alcoholic beverages and that

(1) the commercial motor vehicle caused injury to person or property;

(2) the person violated the provisions of AS 28.33.130 (a) or violated the terms of an out-of-service order issued under AS 28.33.130 ; or

(3) the person unlawfully operated a commercial motor vehicle; in this paragraph, "unlawfully" means in violation of any federal, state, or municipal statute, regulation, or ordinance.

(d) Before administering a preliminary breath test under (c) of this section, the officer shall advise the person that refusal may be used against the person in a civil or criminal action arising out of the incident and that refusal is a misdemeanor. If the person refuses to submit to the test, the test may not be administered.

(e) The result of the preliminary test under (c) of this section may be used by the law enforcement officer to determine whether the operator should be arrested. If an operator is arrested, the provisions of (a) of this section apply. The preliminary breath test authorized under (c) of this section is in addition to any chemical tests authorized under (a) of this section.

(f) Refusal to submit to a preliminary breath test at the request of a law enforcement officer is a class B misdemeanor.



Sec. 28.33.033. - Presumptions and chemical analysis of breath or blood.

(a) Upon the trial of a civil or criminal action or proceedings arising out of acts alleged to have been committed by a person operating a commercial motor vehicle while under the influence of an alcoholic beverage in violation of AS 28.33.030 , the following rules apply with regard to the amount of alcohol in the person's blood or breath at the time alleged:

(1) if there was less than 0.04 percent by weight of alcohol in the person's blood, or less than 40 milligrams of alcohol per 100 milliliters of the person's blood, or less than 0.04 grams of alcohol per 210 liters of the person's breath, that fact does not give rise to a presumption that the person was or was not under the influence of an alcoholic beverage, but that fact may be considered with other competent evidence in determining whether the person was under the influence of an alcoholic beverage;

(2) if there was 0.04 percent or more by weight of alcohol in the person's blood, or 40 milligrams or more of alcohol per 100 milliliters of the person's blood, or 0.04 grams or more of alcohol per 210 liters of the person's breath, it is presumed that the person was under the influence of an alcoholic beverage.

(b) For purposes of this chapter, percent by weight of alcohol in the blood is based upon milligrams of alcohol per 100 milliliters of blood.

(c) The provisions of (a) of this section may not be construed to limit the introduction of any other competent evidence bearing upon the question of whether the person was or was not under the influence of an alcoholic beverage.

(d) The person tested may have a physician, or a qualified technician, chemist, registered nurse, or other qualified person of the person's own choosing administer a chemical test in addition to the test administered at the direction of a law enforcement officer. The failure or inability to obtain an additional test by a person does not preclude the admission of evidence relating to the test taken at the direction of a law enforcement officer; the fact that the person under arrest sought to obtain such an additional test, and failed or was unable to do so, is likewise admissible in evidence.

(e) Upon the request of the person who submits to a chemical test at the request of a law enforcement officer, full information concerning the test, including the results of it, shall be made available to the person or person's attorney.






Article 02 - COMMERCIAL VEHICLE OPERATORS

Sec. 28.33.100. - License to drive commercial motor vehicle.

(a) A person may not drive a commercial motor vehicle until the person applies for and is issued a license for that purpose under AS 28.15.041. The department may not issue a license to drive a commercial motor vehicle unless the applicant

(1) is at least 19 years of age;

(2) has held a valid driver's license at least one year before the date of application or meets the experience qualifications established by the department;

(3) has successfully completed all required driving tests and written and physical examinations;

(4) either does not have a driver's license issued by another jurisdiction or surrenders all driver's licenses issued by other jurisdictions.

(b) In addition to the information required under AS 28.15.111 , a commercial driver's license shall include information determined by the United States Secretary of Transportation to be appropriate to identify the licensee.

(c) A person who has been a state resident for 30 days or longer may not drive a commercial motor vehicle under the authority of a commercial driver's license issued by another jurisdiction.

(d) The licensing requirements of this section are in addition to the requirements imposed on a school bus driver under AS 28.15.046 .

(e) The department shall disqualify a person for a period of 60 consecutive days, and shall reevaluate the person's application or license to drive a commercial motor vehicle, if the department determines that the person knowingly provided false information required under

(1) this section or AS 28.15 in an application to the department for a commercial driver's license; or

(2) AS 28.33.110 (c) in an application for employment.



Sec. 28.33.110. - Notification requirements for drivers of commercial motor vehicles.

(a) A driver of a commercial motor vehicle holding a commercial driver's license issued by the state who is convicted of violating a federal or state law or local ordinance relating to motor vehicle traffic control in this or another state, or a federal, provincial, territorial, or municipal law relating to motor vehicle traffic control in Canada, other than parking violations, shall notify the driver's employer, in writing, of the conviction within 30 days after the date of conviction.

(b) A driver whose operating privilege is suspended, revoked, or canceled by a state, who loses the privilege to operate a commercial motor vehicle in a state for any period, or who is disqualified from operating a commercial motor vehicle for any period, shall notify the driver's employer of that fact before the end of the business day following the day the driver received notice of the suspension, revocation, cancellation, loss, or disqualification.

(c) A person who applies for employment as a commercial motor vehicle driver shall

(1) provide the person's prospective employer, at the time of application for employment, with the following information for the 10 years preceding the date of application:

(A) a list of the names and addresses of employers for which the applicant was a driver of a commercial motor vehicle;

(B) the dates between which the applicant drove for each employer;

(C) the reason for leaving each employer;

(2) certify that the information provided under this subsection is true and complete; and

(3) provide additional information required by the employer.



Sec. 28.33.120. - Responsibilities of employers of commercial motor vehicle driver.

An employer of a commercial motor vehicle driver

(1) shall require an applicant for employment to provide the information required under AS 28.33.110 (c);

(2) may not knowingly allow, require, permit, assign, or authorize a driver to drive a commercial motor vehicle during a period in which

(A) the driver's license is suspended, revoked, or canceled by a state;

(B) the driver has lost the privilege to drive a commercial motor vehicle in a state;

(C) the driver has been disqualified from driving a commercial motor vehicle;

(D) the driver has more than one driver's license;

(E) the driver is not licensed to drive a commercial motor vehicle; or

(3) may not knowingly allow, require, permit, assign, or authorize the driver to operate a commercial motor vehicle in violation of a federal or state statute or regulation, or a local law or ordinance, relating to railroad-highway grade crossings.



Sec. 28.33.130. - Out of service orders.

(a) A person may not operate a commercial motor vehicle or be on-duty

(1) if, within the preceding four hours, the person

(A) consumed or was under the influence of

(i) an alcoholic beverage;

(ii) a controlled substance not prescribed by a physician; or

(iii) a controlled substance prescribed by a physician that might impair a person's ability to operate a commercial motor vehicle; or

(B) had any measurable alcohol concentration within the blood or breath or any detectable presence of alcohol;

(2) while in possession of an alcoholic beverage or a controlled substance not prescribed by a physician unless

(A) the alcoholic beverage or controlled substance is manifested and documented as part of an authorized shipment of cargo; or

(B) under AS 04, the alcoholic beverage may be legally served to passengers being carried for hire;

(3) after being placed out of service for violation of a regulation adopted under AS 19.10.060 (c) or AS 28.05.011 ; or

(4) with an invalid operator's or commercial operator's license.

(b) An employer, or a peace officer, who has reasonable grounds to believe that a person has violated (a) of this section, shall immediately give the person a written notice ordering the person out of service. If it is not possible to issue a written out of service order, a verbal order may be issued. An employer may not knowingly allow, require, permit, assign, or authorize a person to operate a commercial motor vehicle or be on-duty during a period in which

(1) the person has been ordered out of service under this section; or

(2) the person has violated (a) of this section, even if an out of service order has not been issued.

(c) A person who is ordered out of service

(1) may not operate a commercial motor vehicle or be on-duty for 24 hours following issuance of the out of service order; and

(2) shall report that fact, in writing,

(A) within 24 hours to the person's employer; and

(B) within 30 days to the department if the person possesses a commercial motor vehicle license.

(d) In this section, "on-duty" means the period of time in which a person is

(1) required by the person's employer to be ready to immediately operate a commercial motor vehicle, including time spent waiting to be assigned to operate a commercial motor vehicle;

(2) inspecting, servicing, or conditioning a commercial motor vehicle;

(3) in or upon a commercial motor vehicle, except time spent resting in a sleeper berth;

(4) loading or unloading, or supervising the loading or unloading of, a commercial motor vehicle, or giving or receiving receipts for shipments loaded or unloaded;

(5) taking action, as required by state or federal law, following an accident involving a commercial motor vehicle; or

(6) repairing or obtaining assistance for a disabled commercial motor vehicle.



Sec. 28.33.140. - Court disqualifications from driving a commercial motor vehicle.

(a) In addition to the court action provided in AS 28.15.181 , conviction of any of the following offenses is grounds for immediate disqualification from driving a commercial motor vehicle for the periods set out in this section:

(1) operating a commercial motor vehicle while under the influence of an alcoholic beverage, inhalant, or controlled substance in violation of AS 28.33.030 ;

(2) refusal to submit to a chemical test in violation of AS 28.35.032;

(3) operating a motor vehicle while under the influence of an alcoholic beverage, inhalant, or controlled substance in violation of AS 28.35.030 ;

(4) leaving the scene of an accident in violation of AS 28.35.060 , or failing to file, or providing false information in, an accident report in violation of AS 28.35.110 ;

(5) a felony under state or federal law that was facilitated because the person used a commercial motor vehicle;

(6) a serious traffic violation;

(7) driving after being placed out of service in violation of regulations adopted under AS 19.10.060 (c) or AS 28.05.011 ; or

(8) operating a commercial motor vehicle in violation of a federal or state statute or regulation, or a local law or ordinance, relating to railroad-highway grade crossings.

(b) A finding by a court that there is proof by a preponderance of the evidence that a person was operating a commercial motor vehicle at the time that the commercial motor vehicle was involved in an offense listed in (a)(2) - (6) of this section, is sufficient to disqualify the person under this section.

(c) A court convicting a person of an offense described in (a)(6) of this section shall disqualify that person from driving a commercial motor vehicle for not less than 60 days if the person has been previously convicted once, and 120 days if the person has been previously convicted more than once. As used in this subsection, "previously convicted" means having been convicted in this or another jurisdiction, within three years preceding the date of the present offense, of an offense described in (a)(6) of this section, or of another law or ordinance with substantially similar elements, arising out of a separate incident.

(d) A court convicting a person of an offense described in (a)(1) - (5) of this section shall disqualify that person from driving a commercial motor vehicle for not less than one year for a first offense, except that, if the offense was

(1) facilitated by a commercial motor vehicle transporting a hazardous substance that required that placards be placed on the vehicle under 49 U.S.C. 5101 - 5127, the period of disqualification is not less than three years;

(2) a felony offense that involved the manufacture, distribution, or dispensing, or possession with intent to manufacture, distribute, or dispense, a controlled substance, the disqualification is for life and the license may not be reinstated under (g) of this section.

(e) A court convicting a person of an offense described in (a)(1) - (5) of this section shall disqualify that person from driving a commercial motor vehicle for life if the person has been previously convicted. As used in this subsection, "previously convicted" means having been convicted in this or another jurisdiction of an offense described in (a)(1) - (5) of this section, or of another law or ordinance with substantially similar elements.

(f) A person who is disqualified under this section may not obtain a limited license under AS 28.15.201 to permit driving a commercial motor vehicle.

(g) A person disqualified for life under (e) of this section may apply to the department for reinstatement of a commercial driver's license if

(1) the person has successfully completed an appropriate rehabilitation program satisfactory to the department;

(2) the person has not committed a felony offense, or a misdemeanor offense involving operation of a motor vehicle, during the period of disqualification; and

(3) the person has undergone a minimum disqualification period of 10 years.

(h) A disqualified driver reinstated under (g) of this section who is subsequently convicted of a disqualifying offense described in (a)(1) - (5) of this section is permanently disqualified for life and is ineligible to again apply for reinstatement under (g) of this section.

(i) In addition to the requirements of AS 28.15.191 , a court that disqualifies a person from driving a commercial motor vehicle shall require the surrender of the license, and shall immediately forward the license to the department with the record of conviction and notification of the effective date of the disqualification.

(j) A court convicting a person of an offense described in (a)(7) of this section shall disqualify that person from driving a commercial motor vehicle for the following periods: (1) if the person has not been previously convicted of violating an out-of-service order, not less than 90 days; (2) if the person has been previously convicted once of violating an out-of-service order, not less than one year; (3) if the person has been previously convicted more than once of violating an out-of-service order, not less than three years. In this subsection, "previously convicted" means having been convicted in this or another jurisdiction of an offense described in (a)(7) of this section within 10 years preceding the date of the present offense.

(k) A court convicting a person of an offense described in (a)(8) of this section shall disqualify that person from operating a commercial motor vehicle for the following periods: (1) if the person has not been previously convicted of violating a federal or state statute or regulation, or a local law or ordinance, relating to railroad-highway grade crossings, not less than 60 days; (2) if the person has been previously convicted once of violating a federal or state statute or regulation, or a local law or ordinance, relating to railroad-highway grade crossings, not less than 120 days; (3) if the person has been previously convicted more than once of a violation of a federal or state statute or regulation, or a local law or ordinance, relating to railroad-highway grade crossings, not less than one year. In this subsection, "previously convicted" means having been convicted in this or another jurisdiction of an offense described in (a)(8) of this section within three years proceeding the date of the present offense.



Sec. 28.33.150. - Driving a commercial motor vehicle without being lawfully licensed.

(a) A person is guilty of a class A misdemeanor if the person drives a commercial motor vehicle in this state

(1) without being licensed or privileged in this state to drive a commercial motor vehicle;

(2) during a period when that person's driver's license, privilege to drive, or privilege to obtain a license has been canceled, suspended, or revoked in this or another jurisdiction;

(3) in violation of a limitation placed upon that person's license or privilege to drive in this or another jurisdiction;

(4) during a period when that person has been disqualified from driving a commercial motor vehicle by a court or an administrative agency in this or another jurisdiction; or

(5) in violation of an out of service order issued under AS 28.33.130 or under a law in another jurisdiction having substantially similar requirements.

(b) Upon conviction under (a)(2) - (5) of this section, the court

(1) shall impose a minimum sentence of imprisonment

(A) if the person has not been previously convicted, of not less than 20 days with 10 days suspended, including a mandatory condition of probation that the defendant complete not less than 80 hours of community work service; or

(B) if the person has been previously convicted, of not less than 60 days and a fine of $1,000;

(2) may impose additional conditions of probation;

(3) may not

(A) suspend execution of sentence or grant probation except on condition that the person serve a minimum term of imprisonment and perform required community work service as provided in (1) of this subsection;

(B) suspend imposition of sentence; and

(4) shall revoke the person's license, privilege to drive, or privilege to obtain a license, and the person may not be issued a new license nor may the privilege to drive or obtain a license be restored for an additional period of not less than 90 days after the date that the person would have been entitled to restoration of driving privileges.

(c) In this section, "previously convicted" means having been convicted in this or another jurisdiction, within 10 years preceding the date of the present offense, of a violation of this section, AS 28.15.291, or another law or ordinance with substantially similar elements.



Sec. 28.33.190. - Definitions.

In this chapter,

(1) "alcoholic beverage" has the meaning given in AS 04.21.080 (b);

(2) "commercial motor vehicle" has the meaning given in AS 28.40.100 ;

(3) "controlled substance" means any substance listed as being controlled under AS 11.71 or 21 U.S.C. 812 - 813, or determined under federal regulations to be controlled for purposes of 21 U.S.C. 801 - 813 (Controlled Substances Act);

(4) "disqualification" means a withdrawal of the privilege to drive a commercial motor vehicle;

(5) "disqualified" means that a person's privilege to drive a commercial motor vehicle has been withdrawn;

(6) "drive a commercial motor vehicle" means to affect the movement, attempt to affect the movement, or to be in actual physical control, of a commercial motor vehicle in motion, excluding slight motion incidental to loading, unloading, servicing, or inspecting the vehicle;

(7) "employer" means a person who

(A) provides compensation to a person who operates a commercial motor vehicle, including wages or other remuneration, whether through an employment relationship or by contract; or

(B) acts as an agent of someone who provides compensation to a person who operates a commercial motor vehicle, with authority to allow, require, permit, assign, or authorize the person being compensated to operate a commercial motor vehicle;

(8) "hazardous substance" means a substance found by the United States Secretary of Transportation to be hazardous for purposes of 49 U.S.C. 5101 - 5127;

(9) "operating a commercial motor vehicle" means

(A) to drive a commercial motor vehicle; or

(B) whether or not the vehicle is in motion, or is capable of being moved, to be in actual physical control, or to attempt to affect the movement, of a commercial motor vehicle; and

(10) "out-of-service order" means an order issued under regulations adopted under AS 19.10.060 (c) or AS 28.05.011 that prohibits an owner or operator of a commercial motor vehicle from operating a commercial motor vehicle;

(11) "serious traffic violation" means

(A) speeding 15 miles per hour or more above the posted limit;

(B) reckless or negligent driving, in violation of AS 28.35.040 or 28.35.045 or an ordinance with substantially similar elements;

(C) violation of a provision of this title, or a regulation adopted under this title, relating to improper lane changes or following too closely, or an ordinance with substantially similar elements; or

(D) violation of a law or ordinance relating to traffic control, which was determined by the court by a preponderance of the evidence to have been a factor in causing physical injury to a person.









Chapter 28.35. - OFFENSES AND ACCIDENTS

Article 01 - OFFENSES INVOLVING PROPERTY RIGHTS

Sec. 28.35.010. - Driving a vehicle without owner's consent. [Repealed, Sec. 21 ch 166 SLA 1978. For current law, see AS 11.46.484 ].

Sec. 28.35.010. Driving a vehicle without owner's consent. [Repealed, Sec. 21 ch 166 SLA 1978. For current law, see AS 11.46.484 ].

Repealed or Renumbered



Sec. 28.35.015. - Tampering with or damaging a vehicle.

A person, without the right to do so, may not tamper with a vehicle, set or attempt to set a vehicle in motion, or damage a part or component of a vehicle.



Sec. 28.35.020. - Conviction in larceny prosecution. [Repealed, Sec. 21 ch 166 SLA 1978].

Repealed or Renumbered



Sec. 28.35.024. - Renting a motor vehicle.

(a) A person may not rent a motor vehicle to a person unless the person renting the vehicle is properly licensed under this title or, if a nonresident, the person is properly licensed under the laws of the jurisdiction of a person's residence.

(b) A person may not rent a motor vehicle until the person has inspected the license of the person to whom the vehicle is to be rented, and has verified the identification of the licensee.

(c) Every person renting a motor vehicle shall keep a record of the registration number of the vehicle rented, the name, address and license number of the person to whom the vehicle is rented, and the date and place when and where the license of the intended driver was issued. The record shall be open to inspection by a peace officer or employee of the Department of Public Safety acting in an official capacity.

(d) Every person renting a motor vehicle shall comply with the financial responsibility requirements of this title.

(e) A person who rents motor vehicles to others shall provide child safety devices in sufficient quantity that all persons to whom the vehicles are to be rented can comply with the requirements of AS 28.05.095.



Sec. 28.35.025. - Obtaining rental vehicle with intent to defraud. [Repealed, Sec. 25 ch 144 SLA 1977].

Repealed or Renumbered



Sec. 28.35.026. - Failure to return rental vehicle.

(a) A person in possession of a motor vehicle under an agreement in writing that requires the person to return the vehicle to a particular place or at a particular time who refuses or wilfully neglects to return it to the place and at the time specified in the agreement in writing with the intent to deprive the owner of the vehicle or to convert it to the person's own use, or who secretes, converts, sells, or attempts to sell the vehicle or any part of it is, upon conviction, punishable by imprisonment for not more than five years, or by a fine of not more than $1,000, or by both.

(b) In this section, "wilfully neglects" means omits, fails, or forbears, with a conscious purpose to injure, or without regard for the rights of the owner, or with indifference whether a wrong is done the owner or not.






Article 02 - OFFENSES RELATED TO ALCOHOL, INHALANTS, AND CONTROLLED SUBSTANCES; IMPLIED CONSENT

Sec. 28.35.029. - Open container.

(a) A person may not drive a motor vehicle on a highway or vehicular way or area, when there is an open bottle, can, or other receptacle containing an alcoholic beverage in the passenger compartment of the vehicle, except as provided in (b) of this section.

(b) Except as provided in AS 28.33.130 , a person may transport an open bottle, can, or other receptacle containing an alcoholic beverage

(1) in the trunk of a motor vehicle;

(2) on a motor driven cycle, or behind the last upright seat in a motor home, station wagon, hatchback, or similar trunkless vehicle, if the open bottle, can, or other receptacle is enclosed within another container;

(3) behind a solid partition that separates the vehicle driver from the area normally occupied by passengers; or

(4) if the open bottle, can, or other receptacle is in the possession of a passenger in a motor vehicle for which the owner receives direct monetary compensation and that has a capacity of 12 or more persons.

(c) In this section

(1) "alcoholic beverage" has the meaning given in AS 04.21.080 (b);

(2) [Repealed, Sec. 29 ch 3 SLA 1992].

(3) "motor vehicle" means a vehicle for which a driver's license is required;

(4) "open" includes having a broken seal;

(5) "passenger compartment" means the area normally occupied by the driver and passengers and includes a utility or glove compartment accessible to the driver or a passenger while the motor vehicle is being operated.

(d) A person who violates (a) of this section is guilty of an infraction.



Sec. 28.35.030. - Operating a vehicle, aircraft or watercraft while under the influence of an alcoholic beverage, inhalant, or controlled substance.

(a) A person commits the crime of driving while under the influence of an alcoholic beverage, inhalant, or controlled substance if the person operates or drives a motor vehicle or operates an aircraft or a watercraft

(1) while under the influence of an alcoholic beverage, intoxicating liquor, inhalant, or any controlled substance, singly or in combination; or

(2) and if, as determined by a chemical test taken within four hours after the alleged operating or driving, there is 0.08 percent or more by weight of alcohol in the person's blood or 80 milligrams or more of alcohol per 100 milliliters of blood, or if there is 0.08 grams or more of alcohol per 210 liters of the person's breath.

(b) Except as provided under (n) of this section, driving while under the influence of an alcoholic beverage, inhalant, or controlled substance is a class A misdemeanor. Except as provided under (p) of this section, upon conviction,

(1) the court shall impose a minimum sentence of imprisonment of

(A) not less than 72 consecutive hours and a fine of not less than $1,500 if the person has not been previously convicted;

(B) not less than 20 days and a fine of not less than $3,000 if the person has been previously convicted once;

(C) not less than 60 days and a fine of not less than $4,000 if the person has been previously convicted twice and is not subject to punishment under (n) of this section;

(D) not less than 120 days and a fine of not less than $5,000 if the person has been previously convicted three times and is not subject to punishment under (n) of this section;

(E) not less than 240 days and a fine of not less than $6,000 if the person has been previously convicted four times and is not subject to punishment under (n) of this section;

(F) not less than 360 days and a fine of not less than $7,000 if the person has been previously convicted more than four times and is not subject to punishment under (n) of this section;

(2) the court may not

(A) suspend execution of sentence or grant probation except on condition that the person

(i) serve the minimum imprisonment under (1) of this subsection; and

(ii) pay the minimum fine required under (1) of this subsection;

(B) suspend imposition of sentence;

(3) the court shall revoke the person's driver's license, privilege to drive, or privilege to obtain a license under AS 28.15.181 , and may order that the motor vehicle, aircraft, or watercraft that was used in commission of the offense be forfeited under AS 28.35.036 ; and

(4) the court may order that the person, while incarcerated or as a condition of probation or parole, take a drug or combination of drugs intended to prevent the consumption of an alcoholic beverage; a condition of probation or parole imposed under this paragraph is in addition to any other condition authorized under another provision of law.

(c) [Repealed, Sec. 34 ch 119 SLA 1990].

(d) Except as prohibited by federal law or regulation, every provider of treatment programs to which persons are ordered under this section shall supply the judge, prosecutor, defendant, and an agency involved in the defendant's treatment with information and reports concerning the defendant's past and present assessment, treatment, and progress. Information compiled under this subsection is confidential and may only be used in connection with court proceedings involving the defendant's treatment, including use by a court in sentencing a person convicted under this section, or by an officer of the court in preparing a presentence report for the use of the court in sentencing a person convicted under this section.

(e) A person who is sentenced to imprisonment for 72 consecutive hours upon a first conviction under this section and who is not released from imprisonment after 72 hours may not bring an action against the state or a municipality or its agents, officers, or employees for damages resulting from the additional period of confinement if

(1) the employee or employees who released the person exercised due care and, in releasing the person, followed the standard release procedures of the prison facility; and

(2) the additional period of confinement did not exceed 12 hours.

(f) [Repealed, Sec. 34 ch 119 SLA 1990].

(g) Notwithstanding (b) of this section, if the court imposes probation under AS 12.55.102 the court may reduce the fine required to be imposed under (b) of this section by the cost of the ignition interlock device.

(h) The court shall order a person convicted under this section to satisfy the screening, evaluation, referral, and program requirements of an alcohol safety action program if such a program is available in the community where the person resides, or a private or public treatment facility approved by the Department of Health and Social Services, under AS 47.37 to make referrals for rehabilitative treatment or to provide rehabilitative treatment. If a person is convicted under (n) of this section, the court shall order the person to be evaluated as required by this subsection before the court imposes sentence for the offense.

(i) A program of inpatient treatment may be required by the authorized agency under (h) of this section only if authorized in the judgment, and may not exceed the maximum term of inpatient treatment specified in the judgment. A person who has been referred for inpatient treatment under this subsection may make a written request to the sentencing court asking the court to review the referral. The request for review shall be made within seven days of the agency's referral, and shall specifically set out the grounds upon which the request for review is based. The court may order a hearing on the request for review.

(j) If a person fails to satisfy the requirements of an authorized agency under (i) of this section, the court

(1) may impose any portion of a suspended sentence; however, if the person was convicted under (n) of this section, the court shall impose a part or all of the remaining portion of any suspended sentence;

(2) may punish the failure as contempt of the authority of the court under AS 09.50.010 or as a violation of a condition of probation; and

(3) shall order the revocation or suspension of the person's driver's license, privilege to drive, and privilege to obtain a driver's license until the requirements are satisfied.

(k) Imprisonment required under (b)(1)(A) of this section shall be served at a community residential center or, if a community residential center is not available, at another appropriate place determined by the commissioner of corrections. Imprisonment required under (b)(1)(B) - (F) of this section may be served at a community residential center or at a private residence if approved by the commissioner of corrections. Imprisonment served at a private residence must include electronic monitoring. The cost of imprisonment resulting from the sentence imposed under (b)(1) of this section shall be paid to the state by the person being sentenced provided, however, that the cost of imprisonment required to be paid under this subsection may not exceed $2,000. Upon the person's conviction, the court shall include the costs of imprisonment as a part of the judgment of conviction. Except for reimbursement from a permanent fund dividend as provided in this subsection, payment of the cost of imprisonment is not required if the court determines the person is indigent. For costs of imprisonment that are not paid by the person as required by this subsection, the state shall seek reimbursement from the person's permanent fund dividend as provided under AS 43.23.065 . While at the community residential center or other appropriate place, a person sentenced under (b)(1)(A) of this section shall perform at least 24 hours of community service work. A person sentenced under (b)(1)(B) of this section shall perform at least 160 hours of community service work, as required by the director of the community residential center or other appropriate place, or as required by the commissioner of corrections if the sentence is being served at a private residence. In this subsection, "appropriate place" means a facility with 24-hour on-site staff supervision that is specifically adapted to provide a residence, and includes a correctional center, residential treatment facility, hospital, halfway house, group home, work farm, work camp, or other place that provides varying levels of restriction.

(l) The commissioner of corrections shall determine and prescribe by regulation a uniform average cost of imprisonment for the purpose of determining the cost of imprisonment required to be paid under (k) of this section by a convicted person.

(m) If the act for which a person is convicted under this section contributes to a motor vehicle accident, the court shall order the person to pay the reasonable cost of any emergency services that responded to the accident, if the convicted person or the convicted person's insurer has not already paid the cost of the emergency services. If payment is required under this subsection, the payment shall be made directly to the emergency service and shall be equal to the actual cost of responding to the accident or the previous year's annual average cost of responding to a motor vehicle accident, whichever is higher. In this subsection, "emergency service" includes a peace officer, fire department, ambulance service, emergency medical technician or emergency trauma technician.

(n) A person is guilty of a class C felony if the person is convicted under (a) of this section and either has been previously convicted two or more times since January 1, 1996, and within the 10 years preceding the date of the present offense, or punishment under this subsection or under AS 28.35.032 (p) was previously imposed within the last 10 years. For purposes of determining minimum sentences based on previous convictions, the provisions of (t)(4) of this section apply. Upon conviction, the court

(1) shall impose a fine of not less than $10,000 and a minimum sentence of imprisonment of not less than

(A) 120 days if the person has been previously convicted twice;

(B) 240 days if the person has been previously convicted three times;

(C) 360 days if the person has been previously convicted four or more times;

(2) may not

(A) suspend execution of sentence or grant probation except on condition that the person

(i) serve the minimum imprisonment under (1) of this subsection; and

(ii) pay the minimum fine required under (1) of this subsection; or

(B) suspend imposition of sentence;

(3) shall permanently revoke the person's driver's license, privilege to drive, or privilege to obtain a license subject to restoration of the license under (o) of this section;

(4) may order that the person, while incarcerated or as a condition of probation or parole, take a drug or combination of drugs, intended to prevent the consumption of an alcoholic beverage; a condition of probation or parole imposed under this paragraph is in addition to any other condition authorized under another provision of law;

(5) shall order forfeiture under AS 28.35.036 of the vehicle, watercraft, or aircraft used in the commission of the offense, subject to remission under AS 28.35.037 ; and

(6) shall order the department to revoke the registration for any vehicle registered by the department in the name of the person convicted under this subsection; if a person convicted under this subsection is a registered co-owner of a vehicle or is registered as a co-owner under a business name, the department shall reissue the vehicle registration and omit the name of the person convicted under this subsection.

(o) Upon request, the department shall review a driver's license revocation imposed under (n)(3) of this section and may restore the driver's license if

(1) the license has been revoked for a period of at least 10 years;

(2) the person has not been convicted of a criminal offense since the license was revoked; and

(3) the person provides proof of financial responsibility.

(p) If the court determines that the person has successfully completed a court-ordered treatment program, the court may suspend up to 75 percent of the mandatory minimum sentence required under (b)(1) or (n)(1) of this section and up to 75 percent of the minimum fines required under (b)(1) or (n)(1) of this section. This subsection does not apply to a person who has already participated in a court-ordered treatment program two or more times. In this subsection, "court-ordered treatment" means a treatment program for a person who consumes alcohol or drugs and that

(1) requires participation for at least 18 consecutive months;

(2) includes planning and treatment for alcohol or drug addiction;

(3) includes emphasis on personal responsibility;

(4) provides in-court recognition of progress and sanctions for relapses;

(5) requires payment of restitution to victims and completion of community work service;

(6) includes physician approved treatment of physical addiction and treatment of the psychological causes of addiction;

(7) includes a monitoring program and physical placement or housing; and

(8) requires adherence to conditions of probation.

(q) For purposes of this section, the director of the division within the department responsible for administration of this section or a person designated by the director may request and receive criminal justice information available under AS 12.62. In this subsection, "criminal justice information" has the meaning given in AS 12.62.900 .

(r) If a person is convicted under (a) of this section and it is determined by the trier of fact that, as determined by a chemical test taken within four hours after the offense was committed,

(1) there was at least 0.16 percent by weight of alcohol in the person's blood but less than 0.24 percent by weight of alcohol in the person's blood or at least 160 milligrams of alcohol per 100 milliliters of blood, but less than 240 milligrams of alcohol per 100 milliliters of blood, or when there was at least 0.16 grams of alcohol per 210 liters of the person's breath, but less than 0.24 grams of alcohol per 210 liters of the person's breath, the court shall require the person to use an ignition interlock device as provided in AS 12.55.102 for a minimum of six months after the person regains the privilege, including any limited privilege, to operate a motor vehicle;

(2) there was 0.24 percent or more by weight of alcohol in the person's blood or 240 milligrams or more of alcohol per 100 milliliters of blood, or when there was 0.24 grams or more of alcohol per 210 liters of the person's breath, the court shall require the person to use an ignition interlock device as provided in AS 12.55.102 for a minimum of one year after the person regains the privilege, including any limited privilege, to operate a motor vehicle.

(s) In a prosecution under (a) of this section, a person may introduce evidence on the amount of alcohol consumed before or after operating or driving the motor vehicle, aircraft, or watercraft to rebut or explain the results of a chemical test, but the consumption of alcohol before operating or driving may not be used as a defense that the chemical test did not measure the blood alcohol at the time of the operating or driving. Consumption of alcohol after operating or driving the motor vehicle, aircraft, or watercraft may be used to raise such a defense.

(t) In this section,

(1) "inhalant" has the meaning given to the phrase "hazardous volatile material or substance" in AS 47.37.270 ;

(2) "operate an aircraft" means to navigate, pilot, or taxi an aircraft in the airspace over this state, or upon the land or water inside this state;

(3) "operate a watercraft" means to navigate a vessel used or capable of being used as a means of transportation on water for recreational or commercial purposes on all waters, fresh or salt, inland or coastal, inside the territorial limits or under the jurisdiction of the state;

(4) "previously convicted" means having been convicted in this or another jurisdiction within the 15 years preceding the date of the present offense of any of the following offenses; however, convictions for any of these offenses, if arising out of a single transaction and a single arrest, are considered one previous conviction:

(A) operating a motor vehicle, aircraft, or watercraft in violation of this section or in violation of another law or ordinance with similar elements, except that the other law or ordinance may provide for a lower level of alcohol in the person's blood or breath than imposed under (a)(2) of this section;

(B) refusal to submit to a chemical test in violation of AS 28.35.032 or in violation of another law or ordinance with similar elements; or

(C) operating a commercial motor vehicle in violation of AS 28.33.030 or in violation of another law or ordinance with similar elements, except that the other law or ordinance may provide for a lower level of alcohol in the person's blood or breath than imposed under AS 28.33.030 (a)(2).



Sec. 28.35.031. - Implied consent.

(a) A person who operates or drives a motor vehicle in this state or who operates an aircraft as defined in AS 28.35.030 (t) or who operates a watercraft as defined in AS 28.35.030 (t) shall be considered to have given consent to a chemical test or tests of the person's breath for the purpose of determining the alcoholic content of the person's blood or breath if lawfully arrested for an offense arising out of acts alleged to have been committed while the person was operating or driving a motor vehicle or operating an aircraft or a watercraft while under the influence of an alcoholic beverage, inhalant, or controlled substance or if lawfully arrested under AS 28.35.280 for the offense of minor operating a vehicle after consuming alcohol. The test or tests shall be administered at the direction of a law enforcement officer who has probable cause to believe that the person was operating or driving a motor vehicle or operating an aircraft or a watercraft in this state while under the influence of an alcoholic beverage, inhalant, or controlled substance or that the person was a minor operating a vehicle after consuming alcohol.

(b) A person who operates or drives a motor vehicle in this state or who operates an aircraft or watercraft shall be considered to have given consent to a preliminary breath test for the purpose of determining the alcoholic content of the person's blood or breath. A law enforcement officer may administer a preliminary breath test at the scene of the incident if the officer has probable cause to believe that a person's ability to operate a motor vehicle, aircraft, or watercraft is impaired by the ingestion of alcoholic beverages and that the person

(1) was operating or driving a motor vehicle, aircraft, or watercraft that is involved in an accident;

(2) committed a moving traffic violation or unlawfully operated an aircraft or watercraft; in this paragraph, "unlawfully" means in violation of any federal, state, or municipal statute, regulation, or ordinance, except for violations that do not provide reason to believe that the operator's ability to operate the aircraft or watercraft was impaired by the ingestion of alcoholic beverages; or

(3) was operating or driving a motor vehicle in violation of AS 28.35.029(a).

(c) Before administering a preliminary breath test under (b) of this section, the officer shall advise the person that refusal may be used against the person in a civil or criminal action arising out of the incident and that refusal is an infraction. If the person refuses to submit to the test, the test shall not be administered.

(d) The result of the test under (b) of this section may be used by the law enforcement officer to determine whether the driver or operator should be arrested.

(e) Refusal to submit to a preliminary breath test at the request of a law enforcement officer is an infraction.

(f) If a driver or operator is arrested, the provisions of (a) of this section apply. The preliminary breath test authorized in this section is in addition to any tests authorized under (a) of this section.

(g) A person who operates or drives a motor vehicle in this state shall be considered to have given consent to a chemical test or tests of the person's breath and blood for the purpose of determining the alcoholic content of the person's breath and blood and shall be considered to have given consent to a chemical test or tests of the person's blood and urine for the purpose of determining the presence of controlled substances in the person's blood and urine if the person is involved in a motor vehicle accident that causes death or serious physical injury to another person. The test or tests may be administered at the direction of a law enforcement officer who has probable cause to believe that the person was operating or driving a motor vehicle in this state that was involved in an accident causing death or serious physical injury to another person.

(h) Nothing in this section shall be construed to restrict searches or seizures under a warrant issued by a judicial officer, in addition to a test permitted under this section.



Sec. 28.35.032. - Refusal to submit to chemical test.

(a) If a person under arrest for operating a motor vehicle or aircraft while under the influence of an alcoholic beverage, inhalant, or controlled substance refuses the request of a law enforcement officer to submit to a chemical test authorized under AS 28.33.031 (a)(1) or AS 28.35.031(a), or if a person involved in a motor vehicle accident that causes death or serious physical injury to another person refuses the request of a law enforcement officer to submit to a chemical test authorized under AS 28.33.031 (a)(2) or AS 28.35.031 (g), after being advised by the officer that the refusal will result in the denial or revocation of the driver's license, privilege to drive, or privilege to obtain a license, that the refusal may be used against the person in a civil or criminal action or proceeding arising out of an act alleged to have been committed by the person while operating a motor vehicle or aircraft while under the influence of an alcoholic beverage, inhalant, or controlled substance, and that the refusal is a crime, a chemical test may not be given, except as provided by AS 28.35.035 . If a person under arrest for operating a watercraft while under the influence of an alcoholic beverage, inhalant, or controlled substance refuses the request of a law enforcement officer to submit to a chemical test authorized under AS 28.35.031 (a), after being advised by the officer that the refusal may be used against the person in a civil or criminal action or proceeding arising out of an act alleged to have been committed by the person while operating a watercraft while under the influence of an alcoholic beverage, inhalant, or controlled substance, and that the refusal is a crime, a chemical test may not be given, except as provided by AS 28.35.035 .

(b) [Repealed, Sec. 25 ch 77 SLA 1983].

(c) [Repealed, Sec. 25 ch 77 SLA 1983].

(d) [Repealed, Sec. 25 ch 77 SLA 1983].

(e) The refusal of a person to submit to a chemical test authorized under AS 28.33.031 (a) or AS 28.35.031 (a) or (g) is admissible evidence in a civil or criminal action or proceeding arising out of an act alleged to have been committed by the person while operating or driving a motor vehicle or operating an aircraft or watercraft while under the influence of an alcoholic beverage, inhalant, or controlled substance.

(f) Except as provided under (p) of this section, refusal to submit to a chemical test authorized by AS 28.33.031 (a) or AS 28.35.031 (a) or (g) is a class A misdemeanor.

(g) Except as provided under (r) of this section, upon conviction under this section,

(1) the court shall impose a minimum sentence of imprisonment of

(A) not less than 72 consecutive hours and a fine of not less than $1,500 if the person has not been previously convicted;

(B) not less than 20 days and a fine of not less than $3,000 if the person has been previously convicted once;

(C) not less than 60 days and a fine of not less than $4,000 if the person has been previously convicted twice and is not subject to punishment under (p) of this section;

(D) not less than 120 days and a fine of not less than $5,000 if the person has been previously convicted three times and is not subject to punishment under (p) of this section;

(E) not less than 240 days and a fine of not less than $6,000 if the person has been previously convicted four times and is not subject to punishment under (p) of this section;

(F) not less than 360 days and a fine of not less than $7,000 if the person has been previously convicted more than four times and is not subject to punishment under (p) of this section;

(2) the court may not

(A) suspend execution of the sentence required by (1) of this subsection or grant probation, except on condition that the person

(i) serve the minimum imprisonment under (1) of this subsection; and

(ii) pay the minimum fine required under (1) of this subsection; or

(B) suspend imposition of sentence;

(3) the court shall revoke the person's driver's license, privilege to drive, or privilege to obtain a license under AS 28.15.181 , and may order that the motor vehicle, aircraft, or watercraft that was used in commission of the offense be forfeited under AS 28.35.036 ;

(4) the court may order that the person, while incarcerated or as a condition of probation or parole, take a drug or combination of drugs intended to prevent the consumption of an alcoholic beverage; a condition of probation or parole imposed under this paragraph is in addition to any other condition authorized under another provision of law; and

(5) the sentence imposed by the court under this subsection shall run consecutively with any other sentence of imprisonment imposed on the person.

(h) Except as prohibited by federal law or regulation, every provider of treatment programs to which persons are ordered under this section shall supply the judge, prosecutor, defendant, and an agency involved in the defendant's treatment with information and reports concerning the defendant's past and present assessment, treatment, and progress. Information compiled under this subsection is confidential and may only be used in connection with court proceedings involving the defendant's treatment, including use by a court in sentencing a person convicted under this section, or by an officer of the court in preparing a pre-sentence report for the use of the court in sentencing a person convicted under this section.

(i) A person who is sentenced to imprisonment for 72 consecutive hours under (g) of this section and who is not released from imprisonment after 72 hours may not bring an action against the state or a municipality or its agents, officers, or employees for damages resulting from the additional period of confinement if

(1) the employee or employees who released the person exercised due care and, in releasing the person, followed the standard release procedures of the prison facility; and

(2) the additional period of confinement did not exceed 12 hours.

(j) For purposes of this section, convictions under AS 28.33.030 or AS 28.35.030 and for refusal to submit to a chemical test under this section, if arising out of a single transaction and a single arrest, are considered one previous conviction.

(k) Notwithstanding (g) of this section, if the court imposes probation under AS 12.55.102 the court may reduce the fine required to be imposed under (g) of this section by the cost of the ignition interlock device.

(l) The court shall order a person convicted under this section to satisfy the screening, evaluation, referral, and program requirements of an alcohol safety action program if such a program is available in the community where the person resides, or a private or public treatment facility approved by the Department of Health and Social Services under AS 47.37 to make referrals for rehabilitative treatment or to provide rehabilitative treatment. If a person is convicted under (p) of this section, the court shall order the person to be evaluated as required by this subsection before the court imposes sentence for the offense.

(m) A program of inpatient treatment may be required by the authorized agency under (l) of this section only if authorized in the judgment, and may not exceed the maximum term of inpatient treatment specified in the judgment. A person who has been referred for inpatient treatment under this subsection may make a written request to the sentencing court asking the court to review the referral. The request for review shall be made within seven days of the agency's referral, and shall specifically set out the grounds upon which the request for review is based. The court may order a hearing on the request for review.

(n) If a person fails to satisfy the requirements of an authorized agency under (m) of this section, the court

(1) may impose any portion of a suspended sentence; however, if the person was convicted under (p) of this section, the court shall impose a part or all of the remaining portion of any suspended sentence;

(2) may punish the failure as contempt of the authority of the court under AS 09.50.010 or as a violation of a condition of probation; and

(3) shall order the revocation or suspension of the person's driver's license, privilege to drive, and privilege to obtain a driver's license until the requirements are satisfied.

(o) Imprisonment required under (g)(1)(A) of this section shall be served at a community residential center, or if a community residential center is not available, at another appropriate place determined by the commissioner of corrections. Imprisonment required under (g)(1)(B) - (F) of this section may be served at a community residential center or at a private residence if approved by the commissioner of corrections. Imprisonment served at a private residence must include electronic monitoring. The cost of imprisonment resulting from the sentence imposed under (g)(1) of this section shall be paid to the state by the person being sentenced provided, however, that the cost of imprisonment required to be paid under this subsection may not exceed $2,000. Upon the person's conviction, the court shall include the costs of imprisonment as a part of the judgment of conviction. Except for reimbursement from a permanent fund dividend as provided in this subsection, payment of the cost of imprisonment is not required if the court determines the person is indigent. For costs of imprisonment that are not paid by the person as required by this subsection, the state shall seek reimbursement from the person's permanent fund dividend as provided under AS 43.23.065 . While at the community residential center or other appropriate place, a person sentenced under (g)(1)(A) of this section shall perform at least 24 hours of community service work. A person sentenced under (g)(1)(B) of this section shall perform at least 160 hours of community service work, as required by the director of the community residential center or other appropriate place, or as required by the commissioner of corrections if the sentence is being served at a private residence. In this subsection, "appropriate place" means a facility with 24-hour on-site staff supervision that is specifically adapted to provide a residence, and includes a correctional center, residential treatment facility, hospital, halfway house, group home, work farm, work camp, or other place that provides varying levels of restriction.

(p) A person is guilty of a class C felony if the person is convicted under this section and either has been previously convicted two or more times since January 1, 1996, and within the 10 years preceding the date of the present offense, or punishment under this subsection or under AS 28.35.030(n) was previously imposed within the last 10 years. For purposes of determining minimum sentences based on previous convictions, the provisions of AS 28.35.030 (t)(4) apply. Upon conviction,

(1) the court shall impose a fine of not less than $10,000 and a minimum sentence of imprisonment of not less than

(A) 120 days if the person has been previously convicted twice;

(B) 240 days if the person has been previously convicted three times;

(C) 360 days if the person has been previously convicted four or more times;

(2) the court may not

(A) suspend execution of the sentence required by (1) of this subsection or grant probation, except on condition that the person

(i) serve the minimum imprisonment under (1) of this subsection; and

(ii) pay the minimum fine required under (1) of this subsection; or

(B) suspend imposition of sentence;

(3) the court shall permanently revoke the person's driver's license, privilege to drive, or privilege to obtain a license subject to restoration under (q) of this section;

(4) the court may order that the person, while incarcerated or as a condition of probation or parole, take a drug, or combination of drugs, intended to prevent consumption of an alcoholic beverage; a condition of probation or parole imposed under this paragraph is in addition to any other condition authorized under another provision of law;

(5) the sentence imposed by the court under this subsection shall run consecutively with any other sentence of imprisonment imposed on the person;

(6) the court shall order forfeiture under AS 28.35.036 , of the motor vehicle, aircraft, or watercraft used in the commission of the offense, subject to remission under AS 28.35.037 ; and

(7) the court shall order the department to revoke the registration for any vehicle registered by the department in the name of the person convicted under this subsection; if a person convicted under this subsection is a registered co-owner of a vehicle, the department shall reissue the vehicle registration and omit the name of the person convicted under this subsection.

(q) Upon request, the department shall review a driver's license revocation imposed under (p)(3) of this section and may restore the driver's license if

(1) the license has been revoked for a period of at least 10 years;

(2) the person has not been convicted of a criminal offense since the license was revoked; and

(3) the person provides proof of financial responsibility.

(r) If the court determines that the person has successfully completed a court-ordered treatment program, the court may suspend up to 75 percent of the mandatory minimum sentence required under (g)(1) or (p)(1) of this section and up to 75 percent of the minimum fine required under (g)(1) or (p)(1) of this section. This subsection does not apply to a person who has already participated in a court-ordered treatment program two or more times. In this subsection, "court-ordered treatment" has the meaning given in AS 28.35.030 (p).

(s) For purposes of this section, the director of the division within the department responsible for administration of this section or a person designated by the director may request and receive criminal justice information available under AS 12.62. In this subsection, "criminal justice information" has the meaning given in AS 12.62.900 .

(t) In this section,

(1) "cost of imprisonment" means the cost of imprisonment as determined under AS 28.35.030 (l);

(2) "previously convicted" has the meaning given in AS 28.35.030 .



Sec. 28.35.033. - Presumptions and chemical analysis of breath or blood.

(a) Upon the trial of a civil or criminal action or proceeding arising out of acts alleged to have been committed by a person while operating or driving a motor vehicle or operating an aircraft or a watercraft while under the influence of an alcoholic beverage, inhalant, or controlled substance, the amount of alcohol in the person's blood or breath at the time alleged shall give rise to the following presumptions:

(1) If there was 0.04 percent or less by weight of alcohol in the person's blood, or 40 milligrams or less of alcohol per 100 milliliters of the person's blood, or 0.04 grams or less of alcohol per 210 liters of the person's breath, it shall be presumed that the person was not under the influence of an alcoholic beverage.

(2) If there was in excess of 0.04 percent but less than 0.08 percent by weight of alcohol in the person's blood, or in excess of 40 but less than 80 milligrams of alcohol per 100 milliliters of the person's blood, or in excess of 0.04 grams but less than 0.08 grams of alcohol per 210 liters of the person's breath, that fact does not give rise to any presumption that the person was or was not under the influence of an alcoholic beverage, but that fact may be considered with other competent evidence in determining whether the person was under the influence of an alcoholic beverage.

(3) If there was 0.08 percent or more by weight of alcohol in the person's blood, or 80 milligrams or more of alcohol per 100 milliliters of the person's blood, or 0.08 grams or more of alcohol per 210 liters of the person's breath, it shall be presumed that the person was under the influence of an alcoholic beverage.

(b) For purposes of this chapter, percent by weight of alcohol in the blood shall be based upon milligrams of alcohol per 100 milliliters of blood.

(c) Except as provided in AS 28.35.030 (s), the provisions of (a) of this section may not be construed to limit the introduction of any other competent evidence bearing upon the question of whether the person was or was not under the influence of intoxicating liquor.

(d) To be considered valid under the provisions of this section the chemical analysis of the person's breath or blood shall have been performed according to methods approved by the Department of Public Safety. The Department of Public Safety is authorized to approve satisfactory techniques, methods, and standards of training necessary to ascertain the qualifications of individuals to conduct the analysis. If it is established at trial that a chemical analysis of breath or blood was performed according to approved methods by a person trained according to techniques, methods, and standards of training approved by the Department of Public Safety, there is a presumption that the test results are valid and further foundation for introduction of the evidence is unnecessary.

(e) The person tested may have a physician, or a qualified technician, chemist, registered nurse, or other qualified person of the person's own choosing administer a chemical test in addition to the test administered at the direction of a law enforcement officer. The failure or inability to obtain an additional test by a person does not preclude the admission of evidence relating to the test taken at the direction of a law enforcement officer; the fact that the person under arrest sought to obtain such an additional test, and failed or was unable so to do, is likewise admissible in evidence. The person who administers the chemical test shall clearly and expressly inform the person tested of that person's right to an independent test described under this subsection, and, if the person being tested requests an independent test, the department shall make reasonable and good-faith efforts to assist the person being tested in contacting a person qualified to perform an independent chemical test of the person's breath or blood.

(f) Upon the request of the person who submits to a chemical test at the request of a law enforcement officer, full information concerning the test, including the results of it, shall be made available to the person or the person's attorney.



Sec. 28.35.034. - Surrender of license or permit.

A person whose license or permit to operate or drive a motor vehicle has been revoked under AS 28.15.165 or 28.15.181 shall surrender the license or permit to the department on receipt of notice of the revocation. After the period of revocation has expired, the person may make application for a new license as provided by law.



Sec. 28.35.035. - Administration of chemical tests without consent.

(a) If a person is under arrest for an offense arising out of acts alleged to have been committed while the person was operating a motor vehicle, aircraft, or watercraft while under the influence of an alcoholic beverage, inhalant, or controlled substance, and that arrest results from an accident that causes death or physical injury to another person, a chemical test may be administered without the consent of the person arrested to determine the amount of alcohol in that person's breath or blood or to determine the presence of controlled substances in that person's blood and urine.

(b) A person who is unconscious or otherwise in a condition rendering that person incapable of refusal is considered not to have withdrawn the consent provided under AS 28.33.031 (a) or AS 28.35.031 (a) or (g) and a chemical test may be administered to determine the amount of alcohol in that person's breath or blood or to determine the presence of controlled substances in that person's blood and urine. A person who is unconscious or otherwise incapable of refusal need not be placed under arrest before a chemical test may be administered.

(c) If a chemical test is administered to a person under (a) or (b) of this section, that person is not subject to the penalties for refusal to submit to a chemical test provided by AS 28.35.032 .



Sec. 28.35.036. - Forfeiture of vehicle, aircraft, or watercraft.

(a) After conviction of an offense under AS 28.15.291 (b), AS 28.35.030, or 28.35.032, a motor vehicle, aircraft, or watercraft involved in the commission of the offense is subject to forfeiture as provided under AS 28.15.291 (b), AS 28.35.030 , and 28.35.032.

(b) Before forfeiture of a motor vehicle, aircraft, or watercraft, the court shall schedule a hearing on the matter and shall notify the state and the convicted person of the time and place set for the hearing. Except for a motor vehicle, aircraft, or watercraft that is required to be forfeited under AS 28.35.030 or 28.35.032, the court may order the forfeiture of the motor vehicle if the court, sitting without a jury, determines, by a preponderance of the evidence, that the forfeiture of the motor vehicle, aircraft, or watercraft will serve one or more of the following purposes:

(1) deterrence of the convicted person from the commission of future offenses under AS 28.15.291 (b), AS 28.35.030 , or 28.35.032;

(2) protection of the safety and welfare of the public;

(3) deterrence of other persons who are potential offenders under AS 28.15.291(b), AS 28.35.030 , or 28.35.032; or

(4) expression of public condemnation of the serious or aggravated nature of the convicted person's conduct.

(c) Upon forfeiture of a motor vehicle, aircraft, or watercraft, the court shall require the

(1) surrender of the registration and certificate of title of that motor vehicle; the registration and certificate of title shall be delivered to the department;

(2) convicted person to pay all administrative costs incurred by the state in forfeiting the motor vehicle, aircraft, or watercraft, including costs incurred by the department, law enforcement personnel, or the court system.

(d) If not released under AS 28.35.037 , a motor vehicle, aircraft, or watercraft forfeited under this section may be disposed of at the discretion of the Department of Public Safety.

(e) Disposal under this subsection includes, by way of example and not of limitation,

(1) sale, as a unit or in parts, including sale at an auction, and the proceeds deposited into the general fund;

(2) transfer to a state or municipal law enforcement agency;

(3) being declared surplus and transferred to the Department of Administration;

(4) being destroyed; or

(5) transfer to a charitable organization; in this paragraph, "charitable organization" means a charity that is exempt from taxation under 26 U.S.C. 501(c)(3) (Internal Revenue Code).



Sec. 28.35.037. - Remission of forfeitures.

(a) Upon receiving notice from the court of the time and place set for a hearing under AS 28.35.036 , the state shall provide to every person who has an ascertainable ownership or security interest in the motor vehicle, aircraft, or watercraft written notice that includes

(1) a description of the motor vehicle, aircraft, or watercraft;

(2) the time and place of the forfeiture hearing;

(3) the legal authority under which the motor vehicle, aircraft, or watercraft, may be forfeited;

(4) notice of the right to intervene to protect the interest in the motor vehicle, aircraft, or watercraft.

(b) At the hearing, a person who claims an ownership or security interest in the motor vehicle, aircraft, or watercraft, must establish by a preponderance of the evidence that

(1) the petitioner has an interest in the motor vehicle, aircraft, or watercraft, acquired in good faith;

(2) a person other than the petitioner was convicted of the offense that resulted in the forfeiture; and

(3) before parting with the motor vehicle, aircraft, or watercraft, the petitioner did not know or have reasonable cause to believe that it would be used in the commission of an offense.

(c) If a person satisfies the requirements of (b) of this section, the court shall order that an amount equal to the value of the petitioner's interest in the motor vehicle, aircraft, or watercraft be paid to the petitioner, or the court shall order that the motor vehicle, aircraft, or watercraft be released to the petitioner together with title to the motor vehicle, aircraft or watercraft.

(d) Forfeiture of a motor vehicle, aircraft, or watercraft under AS 28.35.036 is without prejudice to the rights and does not extinguish the claims of a creditor with an interest in the motor vehicle, aircraft, or watercraft.



Sec. 28.35.038. - Municipal impoundment and forfeiture. [Repealed, Sec. 55 ch 60 SLA 2002].

Repealed or Renumbered



Sec. 28.35.039. - Definitions for AS 28.35.029 - 28.35.039.

In AS 28.35.029 - 28.35.039,

(1) "alcohol safety action program" means a program for alcohol and substance abuse screening, referral, and monitoring developed and implemented or approved by the Department of Health and Social Services under AS 47.37;

(2) "controlled substance" has the meaning given in AS 28.33.190 .






Article 03 - RECKLESS AND NEGLIGENT DRIVING

Sec. 28.35.040. - Reckless driving.

(a) A person who drives a motor vehicle in the state in a manner that creates a substantial and unjustifiable risk of harm to a person or to property is guilty of reckless driving. A substantial and unjustifiable risk is a risk of such a nature and degree that the conscious disregard of it or a failure to perceive it constitutes a gross deviation from the standard of conduct that a reasonable person would observe in the situation.

(b) A person convicted of reckless driving is guilty of a misdemeanor and is punishable by a fine of not more than $1,000 or by imprisonment for not more than one year or by both.

(c) Lawfully conducted automobile, snowmobile, motorcycle, or other motor vehicle racing or exhibition events are not subject to the provisions of this section.



Sec. 28.35.045. - Negligent driving.

(a) A person who drives a motor vehicle in the state in a manner that creates an unjustifiable risk of harm to a person or to property and who, as a result of the creation of the risk, actually endangers a person or property is guilty of negligent driving. An unjustifiable risk is a risk of such a nature and degree that a failure to avoid it constitutes a deviation from the standard of care that a reasonable person would observe in the situation. Proof that a defendant actually endangered a person or property is established by showing that, as a result of the defendant's driving,

(1) an accident occurred;

(2) a person, including the defendant, took evasive action to avoid an accident;

(3) a person, including the defendant, stopped or slowed down suddenly to avoid an accident; or

(4) a person or property, including the defendant or the defendant's property, was otherwise endangered.

(b) The offense of negligent driving is a lesser offense than, and included in, the offense of reckless driving, and a person charged with reckless driving may be convicted of the lesser offense of negligent driving.

(c) A person convicted of negligent driving is guilty of an infraction as provided under AS 28.40.050 .

(d) Lawfully conducted automobile, snowmobile, motorcycle or other motor vehicle racing or exhibition events are not subject to the provisions of this section.






Article 04 - DUTIES FOLLOWING ACCIDENTS

Sec. 28.35.050. - Action of operator immediately after accident.

(a) An operator of a vehicle involved in an accident resulting in injury to or death of a person shall immediately stop the vehicle at the scene of the accident or as close to it as possible and return to, and remain at, the scene until the operator has fulfilled the requirements of AS 28.35.060 .

(b) The operator of a vehicle involved in an accident resulting only in damage to a vehicle driven or attended by a person shall immediately stop the vehicle at the scene of the accident or as close to it as possible and return to, and remain at, the scene of the accident until the operator has fulfilled the requirements of AS 28.35.060 .

(c) The operator of a vehicle involved in an accident resulting only in damage to a vehicle that is unattended shall immediately stop at the scene of the accident and undertake reasonable means and efforts to locate and notify the operator or owner of the damaged unattended vehicle of the name and address of the operator and owner of the vehicle striking the unattended vehicle. If the operator or owner of the unattended vehicle cannot be located then the operator shall leave in a conspicuous place in or upon the unattended vehicle, a writing stating the name and address of the operator and of the owner of the vehicle that struck the unattended vehicle and setting forth a statement of the circumstances of the accident.



Sec. 28.35.060. - Duty of operator to give information and render assistance.

(a) The operator of a vehicle involved in an accident resulting in injury to or death of a person or damage to a vehicle that is driven or attended by a person shall give the operator's name, address, and vehicle license number to the person struck or injured, or the operator or occupant, or the person attending, and the vehicle collided with and shall render to any person injured reasonable assistance, including making of arrangements for attendance upon the person by a physician and transportation, in a manner that will not cause further injury, to a hospital for medical treatment if it is apparent that treatment is desirable. Under no circumstances is the giving of assistance or other compliance with the provisions of this paragraph evidence of the liability of an operator for the accident.

(b) Except as provided in (c) of this section, a person who fails to comply with any of the requirements of this section is, upon conviction, punishable by imprisonment for not more than one year, or by a fine of not more than $500, or by both. This provision does not apply to a person incapacitated by the accident to the extent that the person is physically incapable of complying with the requirement.

(c) A person who fails to comply with a requirement of this section regarding assisting an injured person is, upon conviction, punishable by imprisonment for not more than 10 years, or by a fine of not more than $10,000, or by both. This provision does not apply to a person incapacitated by the accident to the extent that the person is physically incapable of complying with the requirement.



Sec. 28.35.070. - Examination or impounding before repair.

A person may not make or have made repairs to damage or injury to a motor vehicle that could have been caused by collision with a person or property without first notifying the Department of Public Safety, chief of police, or in the absence of these, the nearest police officer or other peace officer, who shall immediately examine the vehicle and make a full report subscribed by the person in whose custody the vehicle then is. A copy of the report shall be mailed or delivered to the Department of Public Safety. If no official is within 10 miles of the place where the vehicle is brought for repair, then no notice or examination is required. If there is ground for suspecting that the vehicle was involved in a collision with a person, the vehicle shall be impounded at the expense of the owner, for which the custodian shall have a lien, and shall be accessible only to officers detailed to the investigation of the case until released. If, however, there is no reason to suspect that the damage to the motor vehicle was caused by collision with a person or property, the repair of the vehicle may be authorized by the officer in charge of the investigation at any time after the expiration of 24 hours thereafter.



Sec. 28.35.080. - Immediate notice of accident.

(a) The driver of a vehicle involved in an accident resulting in bodily injury to or death of a person or total property damage to an apparent extent of $2,000 or more shall immediately by the quickest means of communication give notice of the accident to the local police department if the accident occurs within a municipality, otherwise to the Department of Public Safety.

(b) The driver of a vehicle involved in an accident resulting in bodily injury to or death of a person or total property damage to an apparent extent of $2,000 or more shall, within 10 days after the accident, forward a written report of the accident to the Department of Administration and to the local police department if the accident occurs within a municipality. A report is not required under this subsection if the accident is investigated by a peace officer.

(c) The form of accident report required under (b) of this section can be obtained from any local police department or the Department of Public Safety.

(d) The Department of Administration may require the driver of a vehicle involved in an accident of which a report must be made to file supplemental reports whenever the original report is insufficient in the opinion of that department.

(e) Every law enforcement officer who, in the regular course of duty, investigates a motor vehicle accident for which a report must be made, either at the time of and at the scene of the accident or thereafter by interviewing the participants or witnesses, shall, within 24 hours after completing the investigation, forward a written report of the accident to the Department of Administration.

(f) An accident report is not required under this section from a person who is physically incapable of making the report during the period of incapacity.



Sec. 28.35.090. - Rendering of report by others.

(a) Whenever the driver of a vehicle is physically incapable of giving an immediate notice of an accident as required in AS 28.35.080 and there was another occupant in the vehicle at the time of the accident capable of doing so, the occupant shall make or give the notice not given by the driver.

(b) Whenever the driver is physically incapable of making a written report of an accident as required in AS 28.35.080 and the driver is not the owner of the vehicle, then the owner of the vehicle involved in the accident shall within five days after learning of the accident make the report not made by the driver.



Sec. 28.35.100. - Form of reports.

(a) The Department of Public Safety shall prepare and upon request supply to police departments, coroners, local peace officers, garages, and other suitable agencies or individuals, forms for accident reports. The written reports by persons involved in accidents and by investigating officers shall require sufficiently detailed information to disclose the cause of the accident, conditions existing at the time of the accident, and the persons and vehicles involved.

(b) Every accident report required to be made in writing shall be made on the appropriate form approved by the Department of Public Safety and must contain all of the information required unless not available.



Sec. 28.35.110. - Penalty for giving false information in report or failing to report.

(a) A person who gives information in reports as required in AS 28.35.080 knowing or having reason to believe that the information is false is punishable by a fine of not more than $1,000, or by imprisonment for not more than one year, or by both.

(b) The department shall suspend the license or permit to drive and the nonresident operating privileges of a person failing to report an accident as provided in AS 28.35.080 until the report is filed. The department may extend the suspension by not more than 30 days. A person failing to make a report as required in AS 28.35.080 is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $200, or by imprisonment for not more than 90 days, or by both.



Sec. 28.35.120. - Use of accident reports in evidence.

A report made in accordance with this chapter may not be used in evidence in a criminal or civil action arising out of the accident that is the subject of the report.



Sec. 28.35.130. - False report or destruction of evidence.

An officer or person who knowingly makes or subscribes a false report concerning an investigation of a vehicle or damage or injury caused by a vehicle, as provided in this chapter, is guilty of unsworn falsification. A person who destroys, obliterates, conceals or removes, or who aids, abets, or assists in the destruction, obliteration, concealment, or removal from a vehicle, of evidence showing or tending to show that the vehicle collided with a person or property, is punishable by a fine of not more than $500, or by imprisonment for not more than six months, or by both.






Article 05 - MISCELLANEOUS OFFENSES

Sec. 28.35.135. - Unlawful to knowingly make false statement, application, or certification.

(a) A person may not knowingly make a false affidavit, statement, or representation, or affirm falsely with respect to a matter or fact required to be set out under this title, nor may the person use a name other than the person's true name. A person convicted of violating this section is guilty of unsworn falsification and is punishable as prescribed by law.

(b) A person who has a certification, registration, title, license, or other form issued under this title, or who has applied for a certification, registration, license, or other form, and who changes the person's name or moves from the address shown on the department's records or forms, shall notify the department in writing of the change in name or address within 30 days.



Sec. 28.35.140. - Unlawful obstruction or blocking of traffic; duty to yield to following traffic.

(a) A person may not purposely obstruct or block traffic on any roadway by any means. However, a service vehicle such as a bus, garbage truck, tow truck, or ambulance may make brief stops on a roadway, which stops on the roadway are necessary in the performance of its services.

(b) A person operating a motor vehicle at any time on a two-lane roadway outside of an urban area shall pull the motor vehicle off the roadway at the first opportunity to pull over safely if there are five or more motor vehicles immediately following that motor vehicle. A person operating a motor vehicle who violates this subsection is guilty of an infraction as described in AS 28.40.050 (d) and shall be punished by a fine of at least $100.



Sec. 28.35.145. - Overtaking and passing school bus.

(a) The driver of a vehicle that approaches from any direction a school bus stopped on a highway or vehicular way or area shall stop not less than 30 feet from the school bus before reaching it when there are in operation on the school bus flashing red lights as required by regulation. The driver may not proceed until the school bus proceeds and the flashing lights are no longer illuminated.

(b) When a school bus is stopped on a highway or vehicular way or area, whether or not there are in operation on the school bus flashing red lights as required by regulation, the driver of a vehicle shall yield the right-of-way to a person crossing a highway, vehicular way, or area to embark on or disembark from the school bus, whether or not the person is crossing within a marked crosswalk.

(c) The driver of a vehicle on a highway with separate roadways is not required to stop when meeting or passing a school bus that is on a different roadway or, if upon a controlled access highway, when a school bus is stopped off the highway in a loading zone that is part of, or adjacent to, the controlled access highway, and pedestrians are not permitted to cross the highway.

(d) A driver convicted under this section is guilty of a class B misdemeanor and, in addition to other penalties as provided by law, is subject to a mandatory assessment of six demerit points under AS 28.15.221 - 28.15.261.

(e) A vehicle owner, or in the case of a leased vehicle a lessee, is guilty of an infraction as described in AS 28.40.050 (d) and may be punished by a fine not to exceed $100, if the vehicle owned or leased by the person is operated in violation of this section. The owner or lessee may not be penalized if the vehicle was stolen, or the driver of the vehicle is convicted under (d) of this section. This subsection does not apply to a lessor of a vehicle if the lessor keeps a record of the name and address of the lessee. A violation of this subsection may not result in the loss of a driver's license or privilege to drive and does not constitute grounds for assessment of demerit points under AS 28.15.221 - 28.15.261. This subsection does not prohibit or limit the prosecution of a vehicle driver for violating (a) or (b) of this section.



Sec. 28.35.150. - Unlawful to interfere with or destroy official traffic control device or highway construction; action by state for damages. [Repealed, Sec. 25 ch 144 SLA 1977].

Repealed or Renumbered



Sec. 28.35.155. - Operation of vehicle with certain tires prohibited.

(a) It is unlawful to operate a motor vehicle with studded tires or tires with chains attached on a paved highway or road from May 1 through September 15, inclusive, north of 60 North Latitude and from April 15 through September 30, inclusive, south of 60 North Latitude, except that at any latitude on a paved portion of the Sterling Highway a person may not operate a motor vehicle with studded tires or tires with chains attached from May 1 through September 15, inclusive. The commissioner of public safety shall by emergency order provide for additional lawful operating periods based on unusual seasonal or weather conditions. An emergency order adopted under this section is not subject to AS 44.62 (Administrative Procedure Act). Upon application, a special individual traction permit may be issued by the Department of Administration allowing the operation of a motor vehicle with studded tires or chains at any time at the discretion of the vehicle owner. The fee for the special individual permit is one-third of the biennial registration fee applicable to that class of vehicle under AS 28.10.421 . The department may provide an appropriate sticker or other device identifying the vehicle to which the permit applies.

(b) In this section "studded tire" means a tire with metal studs or spikes imbedded in the periphery of the tire surface, and protruding not more than one-fourth inch from the tire surface.



Sec. 28.35.160. - Unlawful injury to or destruction of traffic regulations or guidance device. [Repealed, Sec. 25 ch 144 SLA 1977].

Repealed or Renumbered



Sec. 28.35.170. - Operation with more than three persons in driver's seat. [Repealed, Sec. 20 ch 241 SLA 1976].

Sec. 28.35.170. Operation with more than three persons in driver's seat. [Repealed, Sec. 20 ch 241 SLA 1976].

Repealed or Renumbered



Sec. 28.35.175. - Propane gas detector required.

A person may not sell a recreational motor vehicle manufactured after 1990 or rent a recreational motor vehicle to another if the vehicle is equipped with a propane stove or propane heating device unless the vehicle is also equipped with a propane gas detector.



Sec. 28.35.180. - Disobedience to signals of officer regulating traffic prohibited.

A driver of a vehicle may not refuse to obey a lawful order or direction of a peace officer, fire fighter, or authorized flagman regulating and directing traffic. A peace officer or fire fighter regulating or directing traffic shall, upon request of a driver, produce evidence of authorization unless the officer or fire fighter is wearing in view the badge or uniform of office.



Sec. 28.35.182. - Failure to stop at direction of peace officer.

(a) A person commits the offense of failure to stop at the direction of a peace officer in the first degree if the person violates (b) of this section, and, during the commission of that offense,

(1) the person violates AS 28.35.040 ;

(2) the person is committing vehicle theft in the first or second degree; or

(3) as a result of the person's operation or driving, an accident occurs or a person suffers serious physical injury; in this paragraph, "serious physical injury" has the meaning given in AS 11.81.900 .

(b) A person commits the offense of failure to stop at the direction of a peace officer in the second degree if the person, while driving or operating a vehicle or motor vehicle or while operating an aircraft or watercraft, knowingly fails to stop as soon as practical and in a reasonably safe manner under the circumstances when requested or signaled to do so by a peace officer.

(c) In a prosecution under this section, it is an affirmative defense, if the peace officer, when requesting or signaling the defendant to stop,

(1) was operating a vehicle, motor vehicle, aircraft, or watercraft, and the vehicle, motor vehicle, aircraft, or watercraft

(A) did not meet lighting and audible signaling requirements of law for law enforcement vehicles; and

(B) was not marked appropriately so that a reasonable person would recognize it as a law enforcement vehicle; or

(2) was not operating a vehicle, motor vehicle, aircraft, or watercraft, and the peace officer was not wearing the uniform of office or displaying a badge or other symbol of authority so as to be reasonably identifiable as a peace officer.

(d) In this section,

(1) "knowingly" has the meaning given in AS 11.81.900 ;

(2) "signal" means a hand motion, audible mechanical or electronic noise device, visual light device, or combination of them, used in a manner that a reasonable person would understand to mean that the peace officer intends that the person stop.

(e) Failure to stop at the direction of a peace officer in the first degree is a class C felony punishable as provided in AS 12.55. Failure to stop at the direction of a peace officer in the second degree is a class A misdemeanor.



Sec. 28.35.185. - Overtaking and passing a parked emergency vehicle.

(a) The driver of a vehicle that approaches a stationary emergency, fire, or law enforcement vehicle displaying flashing emergency lights on a highway or roadway

(1) with two or more lanes traveling in the same direction, unless otherwise directed by law enforcement or emergency personnel, shall safely vacate the lane closest to the emergency, fire, or law enforcement vehicle; or

(2) unless otherwise directed by law enforcement or emergency personnel, shall slow to a reasonable and prudent speed considering the traffic, roadway, and weather conditions.

(b) A person who violates this section is guilty of

(1) a class A misdemeanor if personal injury results from the person's failure to vacate the lane or slow as required by this section;

(2) an infraction, under circumstances other than in (1) of this subsection.



Sec. 28.35.190. - Penalty for violation of certain sections. [Repealed, Sec. 47 ch 32 SLA 1971].

Repealed or Renumbered



Sec. 28.35.200. - Unlawful operation of vehicles. [Repealed, Sec. 20 ch 241 SLA 1976].

Repealed or Renumbered



Sec. 28.35.210. - Seizure of unsafe or defectively equipped vehicles. [Repealed by implication by AS 28.05.091 , enacted by Sec. 6 ch 178 SLA 1978].

Repealed or Renumbered



Sec. 28.35.220. - Action by state for damages. [Repealed, Sec. 20 ch 241 SLA 1976].

Repealed or Renumbered



Sec. 28.35.225. - Enforcement.

All law enforcement officers in this state and employees of the Department of Public Safety designated by that department's commissioner shall enforce this title and regulations adopted under this title. The state troopers shall advise and instruct all other law enforcement officers in the state concerning the requirements of this title and regulations adopted under this title.



Sec. 28.35.230. - [Renumbered as AS 28.40.050 ].

Repealed or Renumbered



Sec. 28.35.235. - Unauthorized use of parking reserved for persons with disabilities; penalties.

(a) A person may not park a motor vehicle in a parking place reserved for a person with a disability unless

(1) the person operating the vehicle has a special permit issued by the department under AS 28.10.495 ;

(2) the person operating the vehicle has parked the vehicle for the purpose of transporting a person who has a special permit issued by the department under AS 28.10.495 and the person who has the special permit actually exits or enters the vehicle;

(3) the motor vehicle displays a special license plate issued to a person with a disability under AS 28.10.181 (d) and is operated by or used for the purpose of transporting a person with a disability; or

(4) the motor vehicle displays a special license plate or permit issued to persons with disabilities by another state, province, territory, or country and is being operated by or used for the purpose of transporting a person with a disability.

(b) A municipality may enact ordinances necessary to enforce this section.

(c) A person who violates this section is guilty of an infraction. Upon conviction, the court shall impose a fine of not less than $125, or, if the person has been previously convicted under this section, the court shall impose a fine of not less than $250. However, a person who violates this section and who was, at the time of the violation, operating a vehicle displaying a special license plate issued under AS 28.10.181(d) or a special permit issued under AS 28.10.495 (a) shall, upon conviction, pay a fine of $250 or, if the person has been previously convicted under this section, pay a fine of $500.



Sec. 28.35.240. - Duty to obey school patrol. [Repealed, Sec. 3 ch 68 SLA 1964].

Repealed or Renumbered



Sec. 28.35.245. - Motorcycle helmet.

(a) A motorcycle helmet may not be manufactured or sold in the state unless the helmet conforms to standards established by regulation by the commissioner of public safety. The regulations must provide for helmets that allow normal peripheral vision and hearing and minimize neck injuries to the wearer potentially caused by the helmet. The regulations shall be adopted under the provisions of AS 44.62 (Administrative Procedure Act).

(b) A person who is 18 years of age or older may not be required to wear a helmet while operating a motorcycle if the person is the holder of a license or endorsement to operate a motorcycle.



Sec. 28.35.250. - Application of law. [Repealed, Sec. 20 ch 241 SLA 1976].

Repealed or Renumbered



Sec. 28.35.251. - Contained or confined loads.

(a) A person may not drive a motor vehicle loaded with sand, gravel, rock, or similar materials on a highway unless

(1) the load is contained or confined to prevent the load from dropping, shifting, leaking, or escaping, except that sand or other substances may be dropped, sprinkled, or sprayed for the purpose of cleaning or maintaining the highway or providing traction; and

(2) the load is subjected to treatment by methods, approved by the commissioner of public safety by regulation, designed to settle the load or remove loose material before the vehicle is driven on the highway.

(b) If a cover is used to contain or confine a load being driven on a highway, the cover shall be securely fastened to prevent the cover from becoming loose or detached, or from being a hazard to other users of the highway.



Sec. 28.35.253. - Anti-spray devices required.

A person may not drive a motor vehicle on a highway unless the vehicle is equipped with fenders, mud flaps, or other anti-spray devices adequate to prevent the vehicle from being a hazard to other users of the highway.



Sec. 28.35.255. - Penalty.

A person convicted of violating AS 28.35.251 or 28.35.253 is guilty of an infraction.



Sec. 28.35.260. - [Renumbered as AS 28.40.100 ].

Repealed or Renumbered



Sec. 28.35.270. - [Renumbered as AS 28.40.110 ].

Repealed or Renumbered






Article 06 - CERTAIN OFFENSES RELATING TO MINORS

Sec. 28.35.280. - Minor operating a vehicle after consuming alcohol.

(a) A person who is at least 14 years of age but not yet 21 years of age commits the offense of minor operating a vehicle after consuming alcohol if the person operates or drives a motor vehicle or operates an aircraft or a watercraft after having consumed any quantity of alcohol. A peace officer who has probable cause to believe that a person has committed the offense of minor operating a vehicle after consuming alcohol may

(1) place the person under arrest;

(2) request that the person submit to a chemical test or tests of the person's breath for the purpose of determining the alcoholic content of the person's blood or breath; and

(3) transport the person to a location at which a chemical or other test authorized under (2) of this subsection may be administered.

(b) If a chemical test under this section reveals any alcohol concentration within the person's blood or breath, the person shall be cited for violating this section and then released unless there is a lawful reason for further detention. A person who is 18 years of age or older shall be released on the person's own recognizance. A person who is under the age of 18 shall be released to a parent, guardian, or legal custodian.

(d) The offense of a minor operating a vehicle after consuming alcohol is an infraction, and, if the minor

(1) has not been previously convicted under this section, AS 28.35.285, or 28.35.290, upon conviction, the court shall impose a

(A) fine of $500; and

(B) period of community work service of not less than 20 hours nor more than 40 hours; the community work service under this subparagraph must be related to education about or prevention or treatment of misuse of alcohol if opportunities are available for that type of work service in the community; if such opportunities are not available, the court shall make other provisions for the work service;

(2) has been previously convicted once under this section, AS 28.35.285, or 28.35.290, upon conviction, the court shall impose a

(A) fine of $1,000; and

(B) period of community work service of not less than 40 hours nor more than 60 hours; the community work service under this subparagraph must be related to education about or prevention or treatment of misuse of alcohol if opportunities are available for that type of work service in the community; if such opportunities are not available, the court shall make other provisions for the work service;

(3) has been previously convicted two or more times under this section, AS 28.35.285 , or 28.35.290, upon conviction, the court shall impose a

(A) fine of $1,500; and

(B) period of community work service of not less than 60 hours nor more than 80 hours; the community work service under this subparagraph must be related to education about or prevention or treatment of misuse of alcohol if opportunities are available for that type of work service in the community; if such opportunities are not available, the court shall make other provisions for the work service.

(e) In this section,

(1) "operate an aircraft" has the meaning given in AS 28.35.030 (t);

(2) "operate a watercraft" has the meaning given in AS 28.35.030 (t).



Sec. 28.35.285. - Minor's refusal to submit to chemical test.

Sec. 28.35.285. Minor's refusal to submit to chemical test.

(a) If a person under arrest for minor operating a vehicle after consuming alcohol refuses the request of a peace officer to submit to a chemical test or tests of the person's breath authorized under AS 28.35.031(a) and 28.35.280(a), after being advised by the officer that the refusal will result in the denial or revocation of the driver's license, privilege to drive, or privilege to obtain a license, that the refusal may be used against the person in a civil or criminal action or proceeding arising out of an act alleged to have been committed by the person while operating a vehicle after consuming alcohol, and that the refusal is a violation, a chemical test may not be given.

(b) A person who is cited for violating this section shall be advised by a peace officer that it is unlawful under AS 28.35.290 for the person to operate a motor vehicle, aircraft, or watercraft during the 24 hours following the issuance of the citation.

(c) The refusal of a minor to submit to a chemical test authorized under AS 28.35.031 (a) and 28.35.280(a) is admissible evidence in a civil or criminal action or proceeding arising out of an act alleged to have been committed by the person while operating a vehicle after consuming alcohol.

(d) Refusal to submit to a chemical test or tests of the person's breath requested under AS 28.35.280 is an infraction, and, if the minor

(1) has not been previously convicted under this section, AS 28.35.280, or 28.35.290, upon conviction, the court shall impose a

(A) fine of $500; and

(B) period of community work service of not less than 20 hours nor more than 40 hours; the community work service under this subparagraph must be related to education about or prevention or treatment of misuse of alcohol if opportunities are available for that type of work service in the community; if such opportunities are not available, the court shall make other provisions for the work service;

(2) has been previously convicted once under this section, AS 28.35.280, or 28.35.290, upon conviction, the court shall impose a

(A) fine of $1,000; and

(B) period of community work service of not less than 40 hours nor more than 60 hours; the community work service under this subparagraph must be related to education about or prevention or treatment of misuse of alcohol if opportunities are available for that type of work service in the community; if such opportunities are not available, the court shall make other provisions for the work service;

(3) has been previously convicted two or more times under this section, AS 28.35.280 , or 28.35.290, upon conviction, the court shall impose a

(A) fine of $1,500; and

(B) period of community work service of not less than 60 hours nor more than 80 hours; the community work service under this subparagraph must be related to education about or prevention or treatment of misuse of alcohol if opportunities are available for that type of work service in the community; if such opportunities are not available, the court shall make other provisions for the work service.



Sec. 28.35.290. - Driving during the 24 hours after being cited for alcohol or breath test offenses.

(a) A person who has been cited for minor operating a vehicle after consuming alcohol under AS 28.35.280 or for refusal to submit to a chemical test of breath under AS 28.35.285 may not operate a motor vehicle, aircraft, or watercraft during the 24 hours following issuance of the citation.

(b) Operating a motor vehicle during the 24 hours after being cited for minor operating a vehicle after consuming alcohol or for minor's refusal to submit to a chemical test is an infraction, and, if the minor

(1) has not been previously convicted under this section, AS 28.35.280, or 28.35.285, upon conviction, the court shall impose a

(A) fine of $500; and

(B) period of community work service of not less than 20 hours nor more than 40 hours; the community work service under this subparagraph must be related to education about or prevention or treatment of misuse of alcohol if opportunities are available for that type of work service in the community; if such opportunities are not available, the court shall make other provisions for the work service;

(2) has been previously convicted once under this section, AS 28.35.280, or 28.35.285, upon conviction, the court shall impose a

(A) fine of $1,000; and

(B) period of community work service of not less than 40 hours nor more than 60 hours; the community work service under this subparagraph must be related to education about or prevention or treatment of misuse of alcohol if opportunities are available for that type of work service in the community; if such opportunities are not available, the court shall make other provisions for the work service;

(3) has been previously convicted two or more times under this section, AS 28.35.280 , or 28.35.285, upon conviction, the court shall impose a

(A) fine of $1,500; and

(B) period of community work service of not less than 60 hours nor more than 80 hours; the community work service under this subparagraph must be related to education about or prevention or treatment of misuse of alcohol if opportunities are available for that type of work service in the community; if such opportunities are not available, the court shall make other provisions for the work service.

(c) In this section,

(1) "operate an aircraft" has the meaning given in AS 28.35.030 (t);

(2) "operate a watercraft" has the meaning given in AS 28.35.030 (t).









Chapter 28.37. - DRIVER LICENSE COMPACT

Article 01 - GENERAL PROVISIONS

Sec. 28.37.010. - Compact enacted.

The Driver License Compact is enacted into law and entered into with all other jurisdictions legally joining in it in the form substantially contained in AS 28.37.110 - 28.37.190.



Sec. 28.37.020. - Licensing authority.

In this chapter the term "licensing authority" with reference to this state means the entity in the Department of Administration that administers AS 28.15.011 - 28.15.151. The department shall furnish to the appropriate authority of another party state the information or documents reasonably necessary to facilitate the administration of AS 28.37.130 - 28.37.150.



Sec. 28.37.030. - Expenses of administrator.

The compact administrator provided for in AS 28.37.170 is not entitled to additional compensation on account of service as the administrator, but is entitled to expenses incurred in connection with the duties and responsibilities as the administrator, in the same manner as for expenses incurred in connection with other duties or responsibilities of the office or employment.



Sec. 28.37.040. - Executive head.

In this chapter, with reference to this state, the term "executive head" means the governor.






Article 02 - COMPACT TERMS

Sec. 28.37.110. - Findings and policy statement.

(a) The party states find that

(1) the safety of their streets and highways is materially affected by the degree of compliance with state laws and local ordinances relating to the operation of motor vehicles;

(2) violation of a law or ordinance is evidence that the violator engages in conduct that is likely to endanger the safety of persons and property;

(3) the continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

(b) It is the policy of the party states to

(1) promote compliance with the laws, ordinances, and administrative regulations relating to the operation of motor vehicles by their drivers in each of the jurisdictions where those drivers operate motor vehicles;

(2) make the reciprocal recognition of licenses to drive and eligibility for them more just and equitable by considering the overall compliance with motor vehicle laws, ordinances, and administrative regulations as a condition precedent to the continuance or issuance of a license by reason of which the licensee is authorized or permitted to operate a motor vehicle in the party states.



Sec. 28.37.120. - Compact definitions.

In this chapter

(1) "conviction" means a conviction of an offense related to the use or operation of a motor vehicle that is prohibited by state law, municipal ordinance, or administrative regulation, or a forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed an offense described in this paragraph, and that is required to be reported to the licensing authority under AS 28.37.130;

(2) "home state" means the state that has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle;

(3) "state" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.



Sec. 28.37.130. - Reports of convictions.

The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. The report shall clearly identify the person convicted; describe the violation specifying the section of the statute, code, or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty or not guilty was entered, or the conviction was a result of the forfeiture of bail, bond or other security; and shall include any special findings made in connection with the conviction.



Sec. 28.37.140. - Effect of conviction in party state.

(a) The licensing authority in the home state, for the purposes of suspending, revoking, or limiting the license to operate a motor vehicle, shall give the same effect to the conduct reported under AS 28.37.130 as it would if the conduct had occurred in the home state, in the case of a conviction for

(1) manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2) driving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug, or under the influence of any other drug to a degree that renders the driver incapable of safely driving a motor vehicle;

(3) any felony in the commission of which a motor vehicle is used;

(4) failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.

(b) As to another conviction, reported under AS 28.37.130 , the licensing authority in the home state shall give the effect to the conduct that is provided by the laws of the home state if the offense constituting the conduct report under AS 28.37.130 has elements similar to those of the home state as defined in the home state at the time the offense constituting the conduct report under AS 28.37.130 was committed.

(c) If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in (a) of this section, the party state shall construe the denominations and descriptions appearing in (a) of this section as being applicable to and identifying the offenses or violations of a substantially similar nature, and the laws of the party state shall contain the provisions necessary to ensure that full force and effect is given to this section.



Sec. 28.37.150. - Grounds requiring refusal to issue license.

Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held, or is the holder of a license to drive issued by another party state. The licensing authority in the state where application is made may not issue a license to drive to the applicant if

(1) the applicant has held a license, but the license has been suspended by reason, in whole or in part, of a violation, and the suspension period has not terminated;

(2) the applicant has held a license, but the license has been revoked by reason, in whole or in part, of a violation, and the revocation has not terminated; except that after the expiration of one year from the date the license was revoked, the person may make application for a new license if permitted by law; the licensing authority may refuse to issue a license to an applicant if, after investigation, the licensing authority determines that it will not be safe to grant to the person the privilege of driving a motor vehicle on the public highways;

(3) the applicant is the holder of a license to drive issued by another party state and currently in force, unless the applicant surrenders the license.



Sec. 28.37.160. - Application of other state laws.

Except as expressly required by provisions of this chapter, nothing in this chapter shall be construed to affect the right of a party state to apply any of its other laws relating to licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other cooperative arrangement between a party state and a nonparty state.



Sec. 28.37.170. - Administrator of compact.

(a) The head of the licensing authority of each party state shall be the administrator of the compact for that state. The administrators of all party states, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.

(b) The administrator of each party state shall furnish to the administrator of each other party state the information or documents reasonably necessary to facilitate the administration of the compact.



Sec. 28.37.180. - Compact as law; withdrawal procedure.

(a) The compact shall become effective as to any state in which the compact becomes effective as the law of that state.

(b) A party state may withdraw from the compact by enacting a statute repealing the compact as the law of the state, but a withdrawal may not take effect until six months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states. Withdrawal does not affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction occurring before the withdrawal.



Sec. 28.37.190. - Construction and validity; severability.

The compact shall be liberally construed so as to effectuate its purposes. The provisions of the compact are severable and if any phrase, clause, sentence, or provision of the compact is declared to be contrary to the constitution of any party state or of the United States or the applicability of it to a government, agency, person or circumstance is held invalid, the validity of the remainder of the compact and the applicability of it to any government, agency, person or circumstance shall not be affected by it. If the compact is held contrary to the constitution of any party state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.









Chapter 28.39. - SNOWMOBILES

Sec. 28.39.010. - Snowmobile registration.

(a) Except as provided in this subsection, a person may not operate a snowmobile within the state unless the snowmobile has been registered and numbered as required by this chapter. Registration under this subsection is not required for a snowmobile owned by the United States.

(b) A person who violates (a) of this section is guilty of an infraction and is subject to a $300 fine under AS 28.40.050 (c).



Sec. 28.39.020. - Authority of department; registration agents; registration applications.

(a) The department is authorized to assign identification numbers and register snowmobiles.

(b) The department shall authorize agents, including snowmobile dealers, to register snowmobiles. The department may authorize a snowmobile dealer authorized as an agent for snowmobile registration to issue temporary and permanent registrations, and to renew registrations.

(c) A snowmobile dealer shall require a purchaser of a new or used snowmobile sold at retail to complete a registration application and pay the registration fee before the snowmobile leaves the dealer's premises unless the snowmobile is exempt from registration or a registration fee under this chapter.

(d) In a manner set out in this chapter and as may be prescribed by the department, an authorized agent shall accept a registration application and registration fee, issue a registration, and forward the application and registration fee to the department.

(e) The original and each renewal registration fee for a snowmobile is as provided under AS 28.10.421 , except that the fee shall be multiplied by two for a four-year registration and multiplied by three for a six-year registration.



Sec. 28.39.030. - Proof of ownership for registration purposes.

The department may require proof of ownership of the snowmobile before registering a snowmobile under this chapter.



Sec. 28.39.040. - Issuance of a certificate of registration and decals; inspection of registration; expiration of registration.

(a) Upon receipt of a completed application for registration of a snowmobile, the department shall record the registration of the snowmobile under a number assigned to the snowmobile by the department. A number assigned to a snowmobile at the time of the original registration must remain with the snowmobile until the snowmobile is destroyed, abandoned, or permanently removed from the state or until the registration number is changed or terminated by the department.

(b) The department shall issue a registration without the payment of a fee if the snowmobile is owned by a state agency, a political subdivision of the state, or another state. The department may, upon request, issue a registration without the payment of a fee if the snowmobile is owned by the United States.

(c) The department shall, upon assignment of a registration number, issue and deliver to the owner a certificate of registration in a form prescribed by the department. A certificate of registration is not valid unless it is signed by the person who signed the application for registration.

(d) At the issuance of the original certificate of registration and upon renewal, the department shall issue to the registrant a validation decal indicating the validity of the current registration and the expiration date. A validation decal must be affixed to the snowmobile in the manner prescribed by the department. A snowmobile is not validly registered under this chapter unless a validation decal and current registration have been issued as required by this section.

(e) A snowmobile shall display the registration number assigned to it at all times in the manner prescribed by the department.

(f) While operating a snowmobile that is required to be registered under this chapter, a person shall have in possession or carry in the snowmobile a valid registration. Upon demand by a peace officer authorized to enforce this chapter, a person operating a snowmobile shall produce for inspection the certificate of registration for the snowmobile and furnish to the peace officer any information necessary for the identification of the snowmobile and its owner.

(g) A snowmobile owner holding a certificate of registration shall notify the department in writing of a change of residence within 15 days after the change occurs.

(h) A snowmobile may be registered for two, four, or six years. A snowmobile registration expires at the end of the last season for which it is issued. An application for renewal of registration for the succeeding years must be made at a time and in a form prescribed by the department.

(i) The department may issue a replacement certificate of registration if the owner demonstrates to the department that the original certificate has been lost, mutilated, or destroyed.



Sec. 28.39.050. - Termination of ownership; used snowmobiles held for resale; termination of use.

(a) If there is a change of ownership of a snowmobile, the seller and buyer shall fill out the transfer of ownership section of the registration, and the seller shall sign over the registration to the new owner. The seller shall promptly submit the transfer of ownership section to the department, and the department shall issue a new certificate of registration to the new owner.

(b) This chapter does not require a snowmobile dealer to renew the registration of a used snowmobile held solely for purposes of resale until the snowmobile is resold.

(c) An owner of a snowmobile registered under this chapter shall notify the department in writing of the termination of use, destruction, or permanent removal of the snowmobile from the state within 15 days after the termination of use, destruction, or removal.



Sec. 28.39.060. - Regulations authorized.

The commissioner shall adopt regulations governing the registration of snowmobiles and display of registration numbers on snowmobiles as may be necessary to carry out this chapter.



Sec. 28.39.250. - Definitions.

In this chapter,

(1) "commissioner" means the commissioner of administration;

(2) "dealer" means a person engaged in the business of selling snowmobiles predominantly for purposes other than resale;

(3) "department" means the Department of Administration;

(4) "operate" means to ride in or on and control the operation of a snowmobile;

(5) "operator" means a person who operates or is in actual physical control of a snowmobile;

(6) "owner" means a person, other than a lienholder, having title to a snowmobile and who is entitled to the use or possession of the snowmobile;

(7) "possession" means physical custody of a snowmobile by an owner of a snowmobile or by an owner of a motor vehicle or trailer on or in which a snowmobile is placed for the purpose of transport;

(8) "retail" means the sale of a snowmobile for any purpose other than resale;

(9) "season" means one calendar year beginning October 1 and ending September 30;

(10) "snowmobile" means a self-propelled vehicle primarily designed or altered for travel on snow or ice when supported in part by skis, belts, or cleats; "snowmobile" does not include machinery used strictly for the grooming of snowmobile trails or ski slopes.






Chapter 28.40. - GENERAL PROVISIONS

Sec. 28.40.050. - Penalties for violations of law, regulations, and municipal ordinances.

(a) It is a misdemeanor for a person to violate a provision of this title unless the violation is by this title or other law declared to be a felony or an infraction.

(b) A person convicted of a misdemeanor for a violation of a provision of this title for which another penalty is not specifically provided is punishable by a fine of not more than $500, or by imprisonment for not more than 90 days, or by both. In addition, the privilege to drive or the registration of vehicles may be suspended or revoked.

(c) Unless otherwise specified by law a person convicted of a violation of a regulation adopted under this title, or a municipal ordinance regulating vehicles or traffic when the municipal ordinance does not correspond to a provision of this title, is guilty of an infraction and is punishable by a fine not to exceed $300.

(d) An infraction, as provided for in (c) of this section, is not considered a criminal offense and may not result in imprisonment, nor is a fine imposed for the commission of an infraction considered a penal or criminal punishment; nor may the commission of a single infraction result in the loss of a driver's license or privilege to drive in this state except as may result from the accumulation of points under AS 28.15.221 - 28.15.261, or the registration of vehicles; nor does a person cited with an infraction have a right to trial by jury or to court-appointed counsel.

(e) [Repealed, Sec. 5 ch 85 SLA 1987].



Sec. 28.40.060. - Breath test result validity.

Except for an offense under AS 28.35.280 , if an offense described under this title requires that a chemical test of a person's breath produce a particular result, and the chemical test is administered by a properly calibrated instrument approved by the Department of Public Safety, the result described by statute is not affected by the instrument's working tolerance.



Sec. 28.40.070. - Fines for offenses committed within highway work zones doubled.

Whenever a person violates a provision of this title or a regulation adopted under the authority of this title within a highway work zone, notwithstanding the amount of the fine or the maximum fine set under this title, the fine, or maximum fine, is double the amount provided in this title.



Sec. 28.40.075. - Administration of highway safety program.

The governor may contract and do all other things necessary on behalf of this state under 23 U.S.C. 401 - 404 (Highway Safety Act of 1966), and may cooperate with interested persons and agencies to effectuate the purposes of that Act. Contracting under this section is governed by AS 36.30 (State Procurement Code). The governor may designate a person to serve as the governor's highway safety representative; however, the governor is the official in this state having the ultimate responsibility for dealing with the federal government with respect to programs and activities under the Federal Highway Safety Act of 1966. The governor shall coordinate the activities relating to highway safety of state departments, agencies, and subdivisions.



Sec. 28.40.100. - Definitions for title.

(a) Unless otherwise specifically defined or unless the context otherwise requires, in this title and in regulations adopted under this title

(1) "cancel" means to annul or terminate, by formal action of the department, a certification, registration, license, permit or privilege issued or allowed under this title or regulations adopted under this title, because of an error or defect in the document issued or the application for issuance or because the person holding the document is no longer entitled to it;

(2) "commercial motor vehicle" means a motor vehicle or a combination of a motor vehicle and one or more other vehicles

(A) used to transport passengers or property;

(B) used upon a land highway or vehicular way; and

(C) that

(i) has a gross vehicle weight rating or gross combination weight rating greater than 26,000 pounds;

(ii) is designed to transport more than 15 passengers, including the driver; or

(iii) is used in the transportation of materials found by the United States Secretary of Transportation to be hazardous for purposes of 49 U.S.C. 5101 - 5127;

(D) except that the following vehicles meeting the criteria in (A) - (C) of this paragraph are not commercial vehicles:

(i) emergency or fire equipment that is necessary to the preservation of life or property;

(ii) farm vehicles that are controlled and operated by a farmer; used to transport agricultural products, farm machinery, or farm supplies to or from that farmer's farm; not used in the operations of a common or contract motor carrier; and used within 150 miles of the farmer's farm; and

(iii) recreational vehicles used exclusively for purposes other than commercial purposes;

(3) "commercial purposes" means activities for which a person receives direct monetary compensation or activities for which a person receives no direct monetary compensation but that are incidental to and done in furtherance of the person's business;

(4) "commissioner" means the commissioner of administration;

(5) "custom collector vehicle" means a vehicle whose body and frame were manufactured before 1949 or a replica of a vehicle whose body and frame were manufactured before 1949 and that has been modified for safe road use; in this paragraph, "modified" includes a material alteration of the drive-train, suspension, brake system, or dimensions of the body;

(6) "department" means the Department of Administration;

(7) "driver" means a person who drives or is in actual physical control of a vehicle;

(8) "driver's license" or "license," when used in relation to driver licensing, means a license, provisional license, or permit to drive a motor vehicle, or the privilege to drive or to obtain a license to drive a motor vehicle, under the laws of this state whether or not a person holds a valid license issued in this or another jurisdiction;

(9) "electric personal motor vehicle" means an electric personal assistive mobility device that is a self-balancing vehicle with two nontandem wheels, designed to transport only one person, has an electric propulsion system, and has a maximum speed of not more than 15 miles an hour;

(10) "gross combination weight rating" means the value specified by the manufacturer as the loaded weight of a combination vehicle, except that if a value has not been specified by the manufacturer, the gross combination weight rating is determined by adding the gross vehicle weight rating of the power unit and the total weight of the towed unit and the load on the towed unit;

(11) "gross vehicle weight rating" means the value specified by the manufacturer as the loaded weight of a single vehicle;

(12) "highway" means the entire width between the boundary lines of every way that is publicly maintained when a part of it is open to the public for purposes of vehicular travel, including but not limited to every street and the Alaska state marine highway system but not vehicular ways or areas;

(13) "highway work zone" means an area identified by advance signing where road construction, repair, or maintenance work is being done on or adjacent to a highway, whether or not work is actually being done at that time;

(14) "motor vehicle" means a vehicle which is self-propelled except a vehicle moved by human or animal power;

(15) "motorcycle" means a vehicle having a seat or saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground; the term does not include a tractor;

(16) "motor-driven cycle" means a motorcycle, motor scooter, motorized bicycle, or similar conveyance with a motor attached and having an engine with 50 or less cubic centimeters of displacement;

(17) "official traffic-control device" means a sign, signal, marking, or other device not inconsistent with this title, placed or erected by authority of a state or municipal agency or official having jurisdiction, for the purpose of traffic regulating, warning, and guiding;

(18) "owner" means a person, other than a lienholder, having the property in or title to a vehicle, including but not limited to a person entitled to the use and possession of a vehicle subject to a security interest in another person, but exclusive of a lessee under a lease not intended as security;

(19) "revoke" means the termination, by formal action of the Department of Public Safety or the Department of Administration or by formal action of a court, of a certification, registration, license, permit, or privilege issued or allowed under this title or regulations adopted under this title; the certification, registration, license, permit, or privilege may not be reissued, renewed, or restored during the time for which revoked; however, after that time, an application for a new certificate, registration, license, permit, or privilege may be made;

(20) "roadway" means that portion of a highway designed or ordinarily used for vehicular travel, exclusive of the sidewalk, berm, or shoulder, even though the sidewalk, berm, or shoulder is used by persons riding bicycles or other human powered vehicles; and in the event that a highway includes two or more separate roadways, the term refers to each roadway separately but not to all such roadways collectively;

(21) "serious physical injury" has the meaning given in AS 11.81.900(b);

(22) "suspend" means the temporary withdrawal, by formal action of the Department of Public Safety or the Department of Administration or by formal action of a court, of a certificate, registration, license, permit, or privilege issued or allowed under this title or regulations adopted under this title, effective for a period of time which must be specifically designated by the appropriate department or by the court;

(23) "traffic" means pedestrians, ridden or herded animals, vehicles, and other conveyances either singly or together while using a highway or vehicular way or area that is open to public use for purposes of travel;

(24) "underinsured motor vehicle" means a motor vehicle licensed for highway use with respect to ownership, operation, maintenance, or use for which there is a bodily injury or property damage insurance policy or a bond applicable at the time of an accident and the amount of insurance or bond

is less than the amount the covered person is legally entitled to recover for bodily injury or property damage from the owner or operator of the underinsured motor vehicle;

(25) "vehicle" means a device in, upon, or by which a person or property may be transported or drawn upon or immediately over a highway or vehicular way or area; "vehicle" does not include

(A) devices used exclusively upon stationary rails or tracks;

(B) mobile homes;

(26) "vehicular way or area" means a way, path, or area, other than a highway or private property, that is designated by official traffic control devices or customary usage and that is open to the public for purposes of pedestrian or vehicular travel, and which way or area may be restricted in use to pedestrians, bicycles, or other specific types of vehicles as determined by the Department of Public Safety or other agency having jurisdiction over the way, path, or area.

(b) The commissioner of public safety or the commissioner of administration, as appropriate, shall adopt regulations to define other terms that are used in this title and in regulations adopted under this title.



Sec. 28.40.110. - Short title.

This title and the regulations adopted under it may be cited as the Alaska Uniform Vehicle Code.

Reference Tables

Because of the extensive repeal of existing sections and the simultaneous enactment of new sections in AS 29, effective January 1, 1986, set out below are one table listing the sections that were effective until January 1, 1986 and the related sections effective as of that date and another table listing the sections effective as of January 1, 1986 and the related sections that were effective until that date.

Prior Law to Current Law

Prior Law 1985 Revision

29.08.010 29.04.010

29.08.020 29.04.020

29.08.030 29.04.030

29.08.040 29.04.040

29.08.045(a) 29.04.050

29.08.045(a) 29.04.060

29.08.045(b) 29.04.050

29.08.045(c) 29.04.060

29.13.010 29.10.010

29.13.010 29.10.040(a)

29.13.020 29.10.040(b)

29.13.030 29.10.050

29.13.040 29.10.060

29.13.050 29.10.030

29.13.060 29.10.070

29.13.070 29.10.080(a)

29.13.070(b) 29.10.090(a)

29.13.080 29.10.100

29.13.100 29.10.200

29.13.100(9) 29.26.360

29.18.011 29.05.011

29.18.020 29.05.021

29.18.030 29.05.031(a)

29.18.050 29.05.060

29.18.060 29.05.070

29.18.070 29.05.080(a)-(b)

29.18.080(a) 29.05.080(c)

29.18.080(b) 29.05.090

29.18.090 29.05.100

29.18.110 29.05.110

29.18.120 29.05.120

29.18.130 29.05.130

29.18.140 29.05.140

29.18.150 29.05.150

29.18.180 29.05.180

29.18.180 29.05.190

29.18.201 29.65.010

29.18.202 29.65.020

29.18.203 29.65.030

29.18.204 29.65.040

29.18.205 29.65.050

29.18.206 29.65.060

29.18.207 29.65.070

29.18.208 29.65.080

29.18.209 29.65.090

29.18.210 29.65.100

29.18.211 29.65.110

29.18.212 29.65.120

29.18.213 29.65.130

29.23.010 29.20.050

29.23.021 29.20.060

29.23.023 29.20.070

29.23.025 29.20.080

29.23.027 29.20.090

29.23.029 29.20.100

29.23.031 29.20.110

29.23.033 29.20.120

29.23.040 29.20.150

29.23.050 29.20.140(a)-(c), (e)

29.23.060(a) 29.20.160(b)

29.23.060(b) 29.20.160(a)

29.23.060(c) 29.20.160(e)-(f)

29.23.060(c) 29.20.170

29.23.060(d) 29.20.160(c)-(d)

29.23.070 29.20.400

29.23.080 29.20.170

29.23.080 29.20.180(a), (c)

29.23.130(a) 29.20.250(a)

29.23.130(b) 29.20.240

29.23.130(c) 29.20.230(a)

29.23.130(e) 29.20.510

29.23.130(f) 29.20.280(a)

29.23.140 29.20.500

29.23.150 29.20.260

29.23.160 29.20.250(b)

29.23.170 29.20.270

29.23.180 29.20.280(b)

29.23.200 29.20.140(a)-(c), (e)

29.23.200 29.20.150

29.23.200(a) 29.20.130

29.23.200(a), (c) 29.20.220(a)

29.23.210(a) 29.20.160(b)

29.23.210(b) 29.20.160(e)-(f)

29.23.210(b) 29.20.170

29.23.210(c) 29.20.160(c)-(d)

29.23.220 29.20.170

29.23.220 29.20.180(a), (c)

29.23.240 29.20.160(a)

29.23.240 29.20.220(a)-(b)

29.23.250(a) 29.20.240

29.23.250(b) 29.20.230(a)

29.23.250(c) 29.20.230(b)

29.23.250(c) 29.20.240

29.23.250(d) 29.20.230(a)-(b)

29.23.255 29.20.280(a)

29.23.260 29.20.250(b)

29.23.270 29.20.270

29.23.280(a) 29.20.280(b)

29.23.280(b) 29.20.280(c)

29.23.290 29.20.250(a)

29.23.290 29.20.500

29.23.310 29.20.300

29.23.340 29.20.310

29.23.360 29.20.360

29.23.370 29.20.370

29.23.380 29.20.380

29.23.390 29.20.390

29.23.399 - 29.23.401 rep.

29.23.410 - 29.23.420 29.20.460

29.23.430 29.20.470

29.23.440 29.20.480

29.23.450 - 29.23.460 29.20.490

29.23.470 rep.

29.23.480 29.20.520

29.23.500 29.20.600

29.23.510 29.35.010(2)

29.23.520 29.20.610

29.23.530 29.20.620

29.23.540 29.20.630

29.23.550 29.20.410

29.23.555 29.20.010

29.23.560 29.20.640

29.23.570 29.20.170

29.23.570 29.20.280(a)

29.23.580 29.20.020

29.28.010 29.26.010

29.28.015 29.26.020

29.28.020(a) 29.26.040

29.28.020(b) 29.26.030

29.28.030 29.26.050

29.28.040 29.26.060

29.28.050 29.26.070

29.28.060 29.26.100

29.28.065 29.26.120

29.28.070 29.26.130

29.28.073 29.26.140

29.28.075 29.26.150

29.28.077 29.26.160

29.28.080 29.26.170

29.28.090 29.26.180

29.28.110 29.26.190

29.28.130 29.26.240

29.28.140 29.26.250

29.28.150 29.26.270

29.28.150 - 29.28.160 29.26.280

29.28.160 - 29.28.170 29.26.290

29.28.180 29.26.300

29.28.190 29.26.310

29.28.200 29.26.320

29.28.210 29.26.330

29.28.220 rep.

29.28.230 - 29.28.240 29.26.340

29.28.250 29.26.350

29.33.010(a) 29.35.150

29.33.010(b) 29.35.250

29.33.030 29.35.170

29.33.050 29.35.160

29.33.070 29.40.010

29.33.080(a)-(b) 29.40.020

29.33.085 29.40.030

29.33.090(a) 29.40.040(a)

29.33.110(a)-(b) 29.40.050

29.33.110(c) 29.40.040(b)

29.33.120 rep.

29.33.130(a)-(b) 29.40.060(a)

29.33.130(c) rep.

29.33.130(d)-(e) 29.40.060(b)

29.33.150(a) 29.40.070 - 29.40.080

29.33.150(b)-(g) 29.40.200

29.33.160(a)-(b) 29.40.110

29.33.160(c) rep.

29.33.170 29.40.090(b)

29.33.180 29.40.100

29.33.190 29.40.180

29.33.190 29.40.190

29.33.200 29.40.120

29.33.210 29.40.130

29.33.220 29.40.140

29.33.230 29.40.150

29.33.240 29.40.160

29.33.245 29.40.170

29.33.250 29.35.200(c)

29.33.250 29.35.210(d)

29.33.250 29.35.300

29.33.260 29.35.310

29.33.270 - 29.33.290 29.35.320

29.33.290(b) 29.35.330

29.33.290(c) 29.35.330

29.33.290(c) 29.35.340

29.38.010 29.35.200(a)

29.38.020 29.35.210(a)

29.38.030 - 29.38.050 29.35.210(c)

29.38.030 - 29.38.050 29.35.320

29.38.050(b)-(c) 29.35.330

29.41.010 29.35.220

29.41.010 29.35.300

29.41.010(b) 29.35.320

29.41.010(b) 29.35.490(a)-(b)

29.43.010 29.35.260(a)

29.43.020 29.45.550

29.43.030 29.35.260(b)

29.43.040 29.35.260(c)

29.43.040(b) 29.35.250

29.43.100 - 29.43.110 rep.

29.48.010 29.35.010(3)-(14)

29.48.010(1) 29.20.320

29.48.010(2) 29.35.010(1)

29.48.020(1) 29.35.210(a)(2)

29.48.020(2) 29.35.210(a)(3)

29.48.020(5) 29.35.210(a)(4)

29.48.020(6) 29.35.210(a)(6)

29.48.020(7) 29.35.210(a)(7)

29.48.020(8) 29.35.210(a)(9)

29.48.020(9) 29.35.210(a)(10)

29.48.030 29.35.200(b)

29.48.030(a)(12) 29.35.210(a)(1), (b)(1)

29.48.033 29.35.050

29.48.035(a)(5), (b) 29.35.210(a)(3), (b)(2)

29.48.035(a)(10) 29.35.080

29.48.035(a)(17), (b) 29.35.210(a)(6)

29.48.035(a)(17), (b) 29.35.210(b)(4)

29.48.035(a)(18), (b) 29.35.210(a)(5)

29.48.035(a)(18), (b) 29.35.210(b)(3)

29.48.035(a)(20), (b) 29.35.210(b)(5)

29.48.035(b) 29.35.200(b)

29.48.035(b) 29.35.250

29.48.036 29.35.140

29.48.037 29.35.020

29.48.040 29.35.020

29.48.050(a)-(b) 29.35.060

29.48.050(c) rep.

29.48.060 29.35.070

29.48.070 - 29.48.100 rep.

29.48.108 29.55.010

29.48.110 29.55.020

29.48.130 29.25.010

29.48.140 - 29.48.150 29.25.020

29.48.160 29.25.030

29.48.170 29.25.040

29.48.180 29.25.050

29.48.185 29.25.060

29.48.190 29.35.100

29.48.200 29.25.070

29.48.210 29.35.110

29.48.220 29.35.120

29.48.250 rep.

29.48.260 29.35.090

29.48.270 29.35.040

29.48.310 29.35.400

29.48.320 29.35.410

29.48.330 29.35.420

29.53.010 29.45.010

29.53.020 29.45.030

29.53.025 29.45.050

29.53.030 rep.

29.53.035 29.45.060

29.53.040 29.45.070

29.53.045 29.45.080

29.53.050 29.45.090

29.53.055 29.45.100

29.53.060 29.45.110

29.53.070 29.45.120

29.53.080 29.45.130

29.53.090 29.45.140

29.53.095 29.45.150

29.53.100 29.45.160

29.53.103 29.45.103

29.53.105 29.45.105

29.53.110 29.45.170

29.53.120 29.45.180

29.53.130 29.45.190

29.53.135 29.45.200(a)-(b)

29.53.140 29.45.210

29.53.150 29.45.220

29.53.160 29.45.230

29.53.170 29.45.240

29.53.180 29.45.250

29.53.200 29.45.290

29.53.210 29.45.300

29.53.220 29.45.310

29.53.230 29.45.320

29.53.240 29.45.330

29.53.250 29.45.340

29.53.260 29.45.350

29.53.270 29.45.360

29.53.280 29.45.370

29.53.290 29.45.380

29.53.300 29.45.390

29.53.310 29.45.400

29.53.320 29.45.410

29.53.330 29.45.420

29.53.340 29.45.430

29.53.350 29.45.440

29.53.360 29.45.450

29.53.370 29.45.460

29.53.375 29.45.470

29.53.380 29.45.480

29.53.385 29.45.490

29.53.390 29.45.500

29.53.400 29.45.560

29.53.405 29.45.580

29.53.410 29.45.590

29.53.415 29.45.650

29.53.420(a) 29.45.670

29.53.440 - 29.53.450 29.45.700

29.53.460 29.45.710

29.58.010 29.47.010

29.58.020 29.47.020

29.58.040 29.47.030

29.58.050 29.47.040

29.58.060 29.47.400

29.58.070 29.47.080

29.58.080 29.47.090

29.58.090 29.47.100

29.58.100 29.47.110

29.58.110 29.47.120

29.58.120 29.47.130

29.58.130 29.47.140

29.58.140 29.47.400

29.58.150 29.47.180

29.58.160 29.47.190

29.58.170 29.47.410

29.58.180 29.47.200

29.58.200 29.47.240

29.58.200(c) 29.47.390

29.58.205 29.47.250

29.58.210 29.47.410

29.58.220 rep.

29.58.240 29.47.300

29.58.250 29.47.310

29.58.260 29.47.320

29.58.270 29.47.330

29.58.280 29.47.340

29.58.300 29.47.400

29.58.310 29.47.420

29.58.315 rep.

29.58.320 29.47.430

29.58.340 29.47.440

29.58.345 rep.

29.58.350 rep.

29.63.010 29.46.010

29.63.015 29.46.020

29.63.020 29.46.030

29.63.025 29.46.040

29.63.030 29.46.050

29.63.040 29.46.060

29.63.040(a) 29.46.110(b)

29.63.050 29.46.070

29.63.060 29.46.080

29.63.065 29.46.090

29.63.070 29.46.100

29.63.080 29.46.120

29.63.085 29.46.140

29.63.090(a) 29.35.450

29.63.090(a) 29.35.480

29.63.090(a) 29.35.490(a)

29.63.090(b) 29.35.470

29.63.090(c) 29.35.460

29.63.090(d) 29.35.450

29.63.090(e) 29.35.470 - 29.35.480

29.63.090(e) 29.35.490(a)

29.63.090(f) 29.35.490(c)

29.68.010 29.06.040

29.68.020 29.06.050

29.68.030 29.06.090

29.68.040 29.06.100

29.68.050 - 29.68.070 29.06.110

29.68.070(b) 29.06.120

29.68.080 29.06.130

29.68.090 29.06.140

29.68.100 29.06.150

29.68.110 29.06.160

29.68.240 29.06.190

29.68.250 29.06.200

29.68.260 29.06.210

29.68.270 29.06.220

29.68.280 - 29.68.290 29.06.250(a)-(c)

29.68.300 29.06.260

29.68.310 29.06.240

29.68.320 29.06.270

29.68.330 29.06.280

29.68.340(a)-(d) 29.06.290

29.68.340(e) 29.06.300

29.68.340(f) 29.06.310

29.68.350 29.06.320

29.68.350(a) 29.06.230

29.68.360 29.06.330

29.68.370 29.06.340

29.68.380 29.06.350

29.68.390(a) 29.06.360(a)

29.68.390(b)-(d) 29.06.360(b)-(d)

29.68.390(e) 29.06.300

29.68.400 29.06.370

29.68.410 29.06.380

29.68.420 29.06.390

29.68.430 29.06.400

29.68.440 29.06.410

29.68.500 29.06.450

29.68.510 29.06.460

29.68.520 29.06.470

29.68.530 - 29.06.480

29.68.540

29.68.550 29.06.490

29.68.560 29.06.500(a)

29.68.570 29.06.510

29.68.580 29.06.520

29.68.635(a) 29.06.360(a)

29.73.020 29.35.030

29.73.030 29.71.010

29.73.040 29.71.030

29.73.050 29.06.010

29.73.060 29.45.040

29.73.062 29.45.045

29.73.070(a) 29.45.020

29.73.070(b) 29.45.660

29.73.070(c) 29.45.020

29.73.070(c) 29.45.660

29.73.080 29.35.130

29.78.010 29.71.800

29.88.010 29.60.010

29.88.015 29.60.020

29.88.020 29.60.030

29.88.025 29.60.040

29.88.030 29.60.050

29.88.035 29.60.060

29.88.040 29.60.070

29.88.045 29.60.080

29.89.010 29.60.100

29.89.020 29.60.110

29.89.030 29.60.120

29.89.040 29.60.130

29.89.050 29.60.140

29.89.060 29.60.150

29.89.070 29.60.160

29.89.080 29.60.170

29.89.090 29.60.180

29.89.100(2)-(3) 29.60.120

29.89.110 29.60.400 - 29.60.440

29.95.010 29.60.280

29.95.020 29.60.290

29.95.030 29.60.300

43.20.016 29.60.350 - 29.60.370

* * * * *

Current Law to Prior Law

1985 Revision Prior Law

29.04.010 29.08.010

29.04.020 29.08.020

29.04.030 29.08.030

29.04.040 29.08.040

29.04.050 29.08.045(a)-(b)

29.04.060 29.08.045(a), (c)

29.05.011 29.18.011

29.05.021 29.18.020

29.05.031(a) 29.18.030

29.05.031(b) none

29.05.060 29.18.050

29.05.070 29.18.060

29.05.080(a)-(b) 29.18.070

29.05.080(c) 29.18.080(a)

29.05.090 29.18.080(b)

29.05.100 29.18.090

29.05.110 29.18.110

29.05.120 29.18.120

29.05.130 29.18.130

29.05.140 29.18.140

29.05.150 29.18.150

29.05.180 29.18.180

29.05.190 29.18.180

29.05.200 none

29.05.210 none

29.06.010 29.73.050

29.06.040 29.68.010

29.06.050 29.68.020

29.06.060 none

29.06.090 29.68.030

29.06.100 29.68.040

29.06.110 29.68.050 - 29.68.070

29.06.120 29.68.070(b)

29.06.130 29.68.080

29.06.140 29.68.090

29.06.150 29.68.100

29.06.160 29.68.110

29.06.170 none

29.06.190 29.68.240

29.06.200 29.68.250

29.06.210 29.68.260

29.06.220 29.68.270

29.06.230 29.68.350(a)

29.06.240 29.68.310

29.06.250(a)-(c) 29.68.280 - 29.68.290

29.06.250(d) none

29.06.260 29.68.300

29.06.270 29.68.320

29.06.280 29.68.330

29.06.290 29.68.340(a)-(d)

29.06.300 29.68.340(e)

29.06.300 29.68.390(e)

29.06.310 29.68.340(f)

29.06.320 29.68.350

29.06.330 29.68.360

29.06.340 29.68.370

29.06.350 29.68.380

29.06.360(a) 29.68.390(a)

29.06.360(a) 29.68.635(a)

29.06.360(b)-(d) 29.68.390(b)-(d)

29.06.370 29.68.400

29.06.380 29.68.410

29.06.390 29.68.420

29.06.400 29.68.430

29.06.410 29.68.440

29.06.420 none

29.06.450 29.68.500

29.06.460 29.68.510

29.06.470 29.68.520

29.06.480 29.68.530 - 29.68.540

29.06.490 29.68.550

29.06.500(a) 29.68.560

29.06.500(b) none

29.06.510 29.68.570

29.06.520 29.68.580

29.06.530 none

29.10.010 29.13.010

29.10.020 none

29.10.030 29.13.050

29.10.040(a) 29.13.010

29.10.040(b) 29.13.020

29.10.040(c) none

29.10.050 29.13.030

29.10.060 29.13.040

29.10.070 29.13.060

29.10.080(a) 29.13.070

29.10.080(b) none

29.10.090(a) 29.13.070(b)

29.10.090(b) none

29.10.100 29.13.080

29.10.200 29.13.100

29.20.010 29.23.555

29.20.020 29.23.580

29.20.050 29.23.010

29.20.060 29.23.021

29.20.070 29.23.023

29.20.080 29.23.025

29.20.090 29.23.027

29.20.100 29.23.029

29.20.110 29.23.031

29.20.120 29.23.033

29.20.130 29.23.200(a)

29.20.140(a)-(c) 29.23.050

29.20.140(a)-(c) 29.23.200

29.20.140(d) none

29.20.140(e) 29.23.050

29.20.140(e) 29.23.200

29.20.150 29.23.040

29.20.150 29.23.200

29.20.160(a) 29.23.060(b)

29.20.160(a) 29.23.240

29.20.160(b) 29.23.060(a)

29.20.160(b) 29.23.210(a)

29.20.160(c)-(d) 29.23.060(d)

29.20.160(c)-(d) 29.23.210(c)

29.20.160(e)-if) 29.23.060(c)

29.20.160(e)-(f) 29.23.210(b)

29.20.170 29.23.060(c)

29.20.170 29.23.080

29.20.170 29.23.210(b)

29.20.170 29.23.220

29.20.170 29.23.570

29.20.180(a) 29.23.080

29.20.180(a) 29.23.220

29.20.180(b) none

29.20.180(c) 29.23.080

29.20.180(c) 29.23.220

29.20.220(a) 29.23.200(a), (c)

29.20.220(a) 29.23.240

29.20.220(b) 29.23.240

29.20.220(c) none

29.20.230(a) 29.23.130(c)

29.20.230(a) 29.23.250(b), (d)

29.20.230(b) 29.23.250(c)-(d)

29.20.230(c) none

29.20.240 29.23.130(b)

29.20.240 29.23.250(a), (c)

29.20.250(a) 29.23.130(a)

29.20.250(a) 29.23.290

29.20.250(b) 29.23.160

29.20.250(b) 29.23.260

29.20.260 29.23.150

29.20.270 29.23.170

29.20.270 29.23.270

29.20.280(a) 29.23.130(f)

29.20.280(a) 29.23.255

29.20.280(a) 29.23.570

29.20.280(b) 29.23.180

29.20.280(b) 29.23.280(a)

29.20.280(c) 29.23.280(b)

29.20.300 29.23.310

29.20.310 29.23.340

29.20.320 29.48.010(1)

29.20.360 29.23.360

29.20.370 29.23.370

29.20.380 29.23.380

29.20.390 29.23.390

29.20.400 29.23.070

29.20.410 29.23.550

29.20.460 29.23.410 - 29.23.420

29.20.470 29.23.430

29.20.480 29.23.440

29.20.490 29.23.450 - 29.23.460

29.20.500 29.23.140

29.20.500 29.23.290

29.20.510 29.23.130(e)

29.20.520 29.23.480

29.20.600 29.23.500

29.20.610 29.23.520

29.20.620 29.23.530

29.20.630 29.23.540

29.20.640 29.23.560

29.25.010 29.48.130

29.25.020 29.48.140 - 29.48.150

29.25.030 29.48.160

29.25.040 29.48.170

29.25.050 29.48.180

29.25.060 29.48.185

29.25.070 29.48.200

29.26.010 29.28.010

29.26.020 29.28.015

29.26.030 29.28.020(b)

29.26.040 29.28.020(a)

29.26.050 29.28.030

29.26.060 29.28.040

29.26.070 29.28.050

29.26.100 29.28.060

29.26.110 none

29.26.120 29.28.065

29.26.130 29.28.070

29.26.140 29.28.073

29.26.150 29.28.075

29.26.160 29.28.077

29.26.170 29.28.080

29.26.180 29.28.090

29.26.190 29.28.110

29.26.240 29.28.130

29.26.250 29.28.140

29.26.260 none

29.26.270 29.28.150

29.26.280 29.28.150 - 29.28.160

29.26.290 29.28.160 - 29.28.170

29.26.300 29.28.180

29.26.310 29.28.190

29.26.320 29.28.200

29.26.330 29.28.210

29.26.340 29.28.230 - 29.28.240

29.26.350 29.28.250

29.26.360 29.13.100(9)

29.35.010(1) 29.48.010(2)

29.35.010(2) 29.23.510

29.35.010(3)(14) 29.48.010

29.35.020 29.48.037

29.35.020 29.48.040

29.35.030 29.73.020

29.35.040 29.48.270

29.35.050 29.48.033

29.35.060 29.48.050(a)-(b)

29.35.070 29.48.060

29.35.080 29.48.035(a)(10)

29.35.090 29.48.260

29.35.100 29.48.190

29.35.110 29.48.210

29.35.120 29.48.220

29.35.130 29.73.080

29.35.140 29.48.036

29.35.145 none

29.35.150 29.33.010(a)

29.35.160 29.33.050

29.35.170 29.33.030

29.35.180 none

29.35.200(a) 29.38.010

29.35.200(b) 29.48.030

29.35.200(b) 29.48.035(b)

29.35.200(c) 29.33.250

29.35.210(a) 29.38.020

29.35.210(a)(l) 29.48.030(a)(l2)

29.35.210(a)(2) 29.48.020(1)

29.35.210(a)(3) 29.48.020(2)

29.35.210(a)(3) 29.48.035(a)(5), (b)

29.35.210(a)(4) 29.48.020(5)

29.35.210(a)(5) 29.48.035(a)(18), (b)

29.35.210(a)(6) 29.48.020(6)

29.35.210(a)(6) 29.48.035(a)(17), (b)

29.35.210(a)(7) 29.48.020(7)

29.35.210(a)(8) none

29.35.210(a)(9) 29.48.020(8)

29.35.210(a)(10) 29.48.020(9)

29.35.210(b)(1) 29.48.030(a)(12)

29.35.210(b)(2) 29.48.035(a)(5), (b)

29.35.210(b)(3) 29.48.035(a)(18), (b)

29.35.210(b)(4) 29.48.035(a)(l7), (b)

29.35.210(b)(5) 29.48.305(a)(20), (b)

29.35.210(c) 29.38.030 - 29.38.050

29.35.210(d) 29.33.250

29.35.220 29.41.010

29.35.250 29.33.010(b)

29.35.250 29.43.040(b)

29.35.250 29.48.035(b)

29.35.260(a) 29.43.010

29.35.260(b) 29.43.030

29.35.260(c) 29.43.040

29.35.260(d) none

29.35.300 29.33.250

29.35.300 29.41.010

29.35.310 29.33.260

29.35.320 29.33.270 - 29.33.290

29.35.320 29.38.030 - 29.38.050

29.35.320 29.41.010(b)

29.35.330 29.33.290(b)-(c)

29.35.330 29.38.050(b)-(c)

29.35.340 29.33.290(c)

29.35.400 29.48.310

29.35.410 29.48.320

29.35.420 29.48.330

29.35.450 29.63.090(a), (d)

29.35.460 29.63.090(c)

29.35.470 29.63.090(b), (e)

29.35.480 29.63.090(a), (e)

29.35.490(a) 29.41.010(b)

29.35.490(a) 29.63.090(a), (e)

29.35.490(b) 29.41.010(b)

29.35.490(c) 29.63.090(f)

29.40.010 29.33.070

29.40.020 29.33.080(a)-(b)

29.40.030 29.33.085

29.40.040(a) 29.33.090(a)

29.40.040(b) 29.33.110(c)

29.40.050 29.33.110(a)-(b)

29.40.060(a) 29.33.130(a)-(b)

29.40.060(b) 29.33.130(d)-(e)

29.40.070 - 29.40.080 29.33.150(a)

29.40.090(a) none

29.40.090(b) 29.33.170

29.40.100 29.33.180

29.40.110 29.33.160(a)-(b)

29.40.120 29.33.200

29.40.130 29.33.210

29.40.140 29.33.220

29.40.150 29.33.230

29.40.160 29.33.240

29.40.170 29.33.245

29.40.180 29.33.190

29.40.190 29.33.190

29.40.200 29.33.150(b)-(g)

29.45.010 29.53.010

29.45.020 29.73.070(a), (c)

29.45.030 29.53.020

29.45.040 29.73.060

29.45.045 29.73.062

29.45.050 29.53.025

29.45.060 29.53.035

29.45.070 29.53.040

29.45.080 29.53.045

29.45.090 29.53.050

29.45.100 29.53.055

29.53.103

29.45.105 29.53.105

29.45.110 29.53.060

29.45.120 29.53.070

29.45.130 29.53.080

29.45.140 29.53.090

29.45.150 29.53.095

29.45.160 29.53.100

29.45.170 29.53.110

29.45.180 29.53.120

29.45.190 29.53.130

29.45.200(a)-(b) 29.53.135

29.45.200(c) none

29.45.210 29.53.140

29.45.220 29.53.150

29.45.230 29.53.160

29.45.240 29.53.170

29.45.250 29.53.180

29.45.290 29.53.200

29.45.300 29.53.210

29.45.310 29.53.220

29.45.320 29.53.230

29.45.330 29.53.240

29.45.340 29.53.250

29.45.350 29.53.260

29.45.360 29.53.270

29.45.370 29.53.280

29.45.380 29.53.290

29.45.390 29.53.300

29.45.400 29.53.310

29.45.410 29.53.320

29.45.420 29.53.330

29.45.430 29.53.340

29.45.440 29.53.350

29.45.450 29.53.360

29.45.460 29.53.370

29.45.470 29.53.375

29.45.480 29.53.380

29.45.490 29.53.385

29.45.500 29.53.390

29.45.550 29.43.020

29.45.560 29.53.400

29.45.570 none

29.45.580 29.53.405

29.45.590 29.53.410

29.45.600 none

29.45.650 29.53.415

29.45.660 29.73.070(b)-(c)

29.45.670 29.53.420(a)

29.45.700 29.53.440 - 29.53.450

29.45.710 29.53.460

29.46.010 29.63.010

29.46.020 29.63.015

29.46.030 29.63.020

29.46.040 29.63.025

29.46.050 29.63.030

29.46.060 29.63.040

29.46.070 29.63.050

29.46.080 29.63.060

29.46.090 29.63.065

29.46.100 29.63.070

29.46.110(a) none

29.46.110(b) 29.63.040(a)

29.46.120 29.63.080

29.46.130 none

29.46.140 29.63.085

29.47.010 29.58.010

29.47.020 29.58.020

29.47.030 29.58.040

29.47.040 29.58.050

29.47.080 29.58.070

29.47.090 29.58.080

29.47.100 29.58.090

29.47.110 29.58.100

29.47.120 29.58.110

29.47.130 29.58.120

29.47.140 29.58.130

29.47.180 29.58.150

29.47.190 29.58.160

29.47.200 29.58.180

29.47.240 29.58.200

29.47.250 29.58.205

29.47.260 none

29.47.300 29.58.240

29.47.310 29.58.250

29.47.320 29.58.260

29.47.330 29.58.270

29.47.340 29.58.280

29.47.390 29.58.200(c)

29.47.400 29.58.060

29.47.400 29.58.140

29.47.400 29.58.300

29.47.410 29.58.170

29.47.410 29.58.210

29.47.420 29.58.310

29.47.430 29.58.320

29.47.440 29.58.340

29.47.450 none

29.55.010 29.48.108

29.55.020 29.48.110

29.60.010 29.88.010

29.60.020 29.88.015

29.60.030 29.88.020

29.60.040 29.88.025

29.60.050 29.88.030

29.60.060 29.88.035

29.60.070 29.88.040

29.60.080 29.88.045

29.60.100 29.89.010

29.60.110 29.89.020

29.60.120 29.89.030

29.60.120 29.89.100(2)-(3)

29.60.130 29.89.040

29.60.140 29.89.050

29.60.150 29.89.060

29.60.160 29.89.070

29.60.170 29.89.080

29.60.180 29.89.090

29.60.280 29.95.010

29.60.290 29.95.020

29.60.300 29.95.030

29.60.350 - 43.20.016

29.60.370

29.60.400 - 29.89.110

29.60.440

29.65.010 29.18.201

29.65.020 29.18.202

29.65.030 29.18.203

29.65.040 29.18.204

29.65.050 29.18.205

29.65.060 29.18.206

29.65.070 29.18.207

29.65.080 29.18.208

29.65.090 29.18.209

29.65.100 29.18.210

29.65.110 29.18.211

29.65.120 29.18.212

29.65.130 29.18.213

29.65.140 none

29.71.010 29.73.030

29.71.020 none

29.71.030 29.73.040

29.71.800 29.78.010









Title 29 - MUNICIPAL GOVERNMENT

Chapter 29.03. - THE UNORGANIZED BOROUGH

Sec. 29.03.010. - Establishment.

Areas of the state that are not within the boundaries of an organized borough constitute a single unorganized borough.



Sec. 29.03.020. - Service areas.

Allowing for maximum local participation, the legislature may establish, alter, or abolish service areas within the unorganized borough to provide special services, that may include but are not limited to schools, utilities, land use regulations, and fire protection. A new service area may not be established if the new service can be provided by an existing service area, by incorporation as a city, or by annexation to a city.



Sec. 29.03.030. - Platting authority.

The Department of Natural Resources is the platting authority for the state except within a municipality that has the power of land use regulation and that is exercising platting authority.






Chapter 29.04. - CLASSIFICATION OF MUNICIPALITIES

Sec. 29.04.010. - Home rule.

A home rule municipality is a municipal corporation and political subdivision. It is a city or a borough that has adopted a home rule charter, or it is a unified municipality. A home rule municipality has all legislative powers not prohibited by law or charter.



Sec. 29.04.020. - General law.

A general law municipality is a municipal corporation and political subdivision and is an unchartered borough or city. It has legislative powers conferred by law.



Sec. 29.04.030. - Classes of general law.

General law municipalities are of five classes:

(1) first class boroughs;

(2) second class boroughs;

(3) third class boroughs;

(4) first class cities;

(5) second class cities.



Sec. 29.04.040. - Reclassification of cities.

(a) A second class city may be reclassified as a first class city. A first class or home rule city may be reclassified as a second class city. Reclassification is proposed by filing a petition with the department. The department shall investigate the proposal and report its findings to the Local Boundary Commission with its recommendations. The commission shall hold at least one public hearing in the city on the proposal. The commission may amend the petition and may impose conditions on the reclassification. If the commission determines that the reclassification, as amended or conditioned if appropriate, meets applicable standards under the state constitution and commission regulations, meets the standards for incorporation under AS 29.05.011 for the class of city proposed in the reclassification petition, and is in the best interests of the state, it may accept the petition. Otherwise, it shall reject the petition. The commission shall notify the city of its decision. The decision may be appealed under AS 44.62 (Administrative Procedure Act).

(b) A petition proposing reclassification may be filed by

(1) a number of voters equal to 15 percent of the number of votes cast in the city at the preceding regular election; or

(2) the council.

(c) [Repealed, Sec. 31 ch 58 SLA 1994].

(d) The council shall, within 30 days after receiving notification from the Local Boundary Commission that a petition has been accepted, order an election on the question of reclassification. The election shall be held at least 30 days after the order and not later than the next regular election occurring after the 30-day period. If more than one question is to be voted on at the election, each shall appear separately on the ballot.

(e) The council shall certify the election results to the department. If the majority of votes cast is favorable, the city is reclassified 30 days after certification of the election results.



Sec. 29.04.050. - Reclassification of second class boroughs.

A second class borough may reclassify as a first class borough in the manner provided by AS 29.35.320 - 29.35.330 for the addition of an areawide power by a first or second class borough, except the petition or proposal requests reclassification instead of requesting addition of a power.



Sec. 29.04.060. - Reclassification of third class boroughs.

(a) A third class borough may reclassify as a first or second class borough in the manner provided by AS 29.35.320 - 29.35.330 for the addition of an areawide power by a first or second class borough, except the petition or proposal requests reclassification instead of requesting addition of a power. At the time of voting on reclassification of a third class borough to first or second class status, voters shall vote also on whether the borough shall, on reclassification, retain a combined assembly and school board or elect a separate assembly and board as otherwise provided for first and second class boroughs.

(b) If a combined assembly and school board are approved at the reclassification election, the assembly serving at the time of the election continues to serve as the assembly and board on voter approval of reclassification and until terms of assembly members expire as provided before reclassification.

(c) If a separate assembly and school board are approved at the reclassification election, a school board shall be elected in conformity with AS 14.12.030 - 14.12.100 at the next regular election, if it occurs within 90 days of the date of the reclassification election, or otherwise at a special election within 90 days of the date of the reclassification election. Expiration dates of terms of school board members elected at a special election must coincide with the date of the regular election. Until a board is elected and qualified, the assembly continues to serve as the board.






Chapter 29.05. - INCORPORATION

Article 01 - REQUIREMENTS

Sec. 29.05.010. - Home rules cities. [Repealed, Sec. 1 ch 118 SLA 1972].

Repealed or Renumbered



Sec. 29.05.011. - Incorporation of a city.

(a) A community that meets the following standards may incorporate as a first class or home rule city:

(1) the community has 400 or more permanent residents;

(2) the boundaries of the proposed city include all areas necessary to provide municipal services on an efficient scale;

(3) the economy of the community includes the human and financial resources necessary to provide municipal services; in considering the economy of the community, the Local Boundary Commission shall consider property values, economic base, personal income, resource and commercial development, anticipated functions, and the expenses and income of the proposed city, including the ability of the community to generate local revenue;

(4) the population of the community is stable enough to support city government;

(5) there is a demonstrated need for city government.

(b) A community that meets all the standards under (a) of this section except (a)(1) may incorporate as a second class city.



Sec. 29.05.020. - Legislative powers of home rule cities. [Repealed, Sec. 1 ch 118 SLA 1972].

Repealed or Renumbered



Sec. 29.05.021. - Limitations on incorporation of a city.

(a) A community in the unorganized borough may not incorporate as a city if the services to be provided by the proposed city can be provided by annexation to an existing city.

(b) A community within a borough may not incorporate as a city if the services to be provided by the proposed city can be provided on an areawide or nonareawide basis by the borough in which the proposed city is located, or by annexation to an existing city.



Sec. 29.05.030. - General law cities. [Repealed, Sec. 1 ch 118 SLA 1972].

Repealed or Renumbered



Sec. 29.05.031. - Incorporation of a borough or unified municipality.

(a) An area that meets the following standards may incorporate as a home rule, first class, or second class borough, or as a unified municipality:

(1) the population of the area is interrelated and integrated as to its social, cultural, and economic activities, and is large and stable enough to support borough government;

(2) the boundaries of the proposed borough or unified municipality conform generally to natural geography and include all areas necessary for full development of municipal services;

(3) the economy of the area includes the human and financial resources capable of providing municipal services; evaluation of an area's economy includes land use, property values, total economic base, total personal income, resource and commercial development, anticipated functions, expenses, and income of the proposed borough or unified municipality;

(4) land, water, and air transportation facilities allow the communication and exchange necessary for the development of integrated borough government.

(b) An area may not incorporate as a third class borough.



Sec. 29.05.040. - Legislative powers of general law cities. [Repealed, Sec. 1 ch 118 SLA 1972].

Repealed or Renumbered






Article 02 - PROCEDURE

Sec. 29.05.060. - Petition.

Municipal incorporation is proposed by filing a petition with the department. The petition must include the following information about the proposed municipality:

(1) class;

(2) name;

(3) boundaries;

(4) maps, documents, and other information required by the department;

(5) composition and apportionment of the governing body;

(6) a proposed operating budget for the municipality projecting sources of income and items of expenditure through the first full fiscal year of operation;

(7) for a borough or unified municipality, based on the number who voted in the respective areas in the last general election, the signature and resident address of 15 percent of the voters in

(A) home rule and first class cities in the area of the proposed borough or unified municipality; and

(B) the area of the proposed borough or unified municipality outside home rule and first class cities;

(8) for a first class borough or unified municipality, a designation of areawide powers to be exercised;

(9) for a second class borough, a designation of areawide and nonareawide powers to be exercised;

(10) for a first class, second class, or home rule city, a designation of the powers to be exercised;

(11) for a first class or home rule city, based on the number who voted in the area in the last general election, the signatures and resident addresses of 50 voters in the proposed city or of 15 percent of the voters in the proposed city, whichever is greater;

(12) for a second class city, based on the number who voted in the area in the last general election, the signatures and resident addresses of 25 voters in the proposed city or of 15 percent of the voters in the proposed city, whichever is greater;

(13) for a home rule city, home rule borough, or unified municipality a proposed home rule charter.



Sec. 29.05.070. - Review.

The department shall review an incorporation petition for content and signatures and shall return a deficient petition for correction and completion.



Sec. 29.05.080. - Investigation.

(a) If an incorporation petition contains the required information and signatures, the department shall investigate the proposal and shall hold at least one public informational meeting in the area proposed for incorporation. The department shall publish notice of the meeting.

(b) The department may combine incorporation petitions from the same general area.

(c) The department shall report its findings to the Local Boundary Commission with its recommendations regarding the incorporation.



Sec. 29.05.090. - Hearing.

The Local Boundary Commission shall hold at least one public hearing in the area proposed to be incorporated for the purpose of receiving testimony and evidence on the proposal.



Sec. 29.05.100. - Decision.

(a) The Local Boundary Commission may amend the petition and may impose conditions on the incorporation. If the commission determines that the incorporation, as amended or conditioned if appropriate, meets applicable standards under the state constitution and commission regulations, meets the standards for incorporation under AS 29.05.011 or 29.05.031, and is in the best interests of the state, it may accept the petition. Otherwise it shall reject the petition.

(b) A Local Boundary Commission decision under this section may be appealed under AS 44.62 (Administrative Procedure Act).



Sec. 29.05.110. - Incorporation election.

(a) The Local Boundary Commission shall immediately notify the director of elections of its acceptance of an incorporation petition. Within 30 days after notification, the director of elections shall order an election in the proposed municipality to determine whether the voters desire incorporation and, if so, to elect the initial municipal officials. If incorporation is rejected, no officials are elected. The election shall be held not less than 30 or more than 90 days after the date of the election order. The election order must specify the dates during which nomination petitions for election of initial officials may be filed.

(b) A qualified voter who is registered to vote within the proposed municipality at least 30 days before the date of the election order may vote.

(c) Areawide borough powers included in an incorporation petition are considered to be part of the incorporation question. In an election for the incorporation of a second class borough, each nonareawide power to be exercised is placed separately on the ballot. Adoption of a nonareawide power requires a majority of the votes cast on the question, and the vote is limited to the qualified voters who are registered to vote in the proposed borough but outside all cities in the proposed borough.

(d) A home rule charter included in an incorporation petition under AS 29.05.060(13) is considered to be part of the incorporation question. The home rule charter is adopted if the voters approve incorporation of the city, borough, or unified municipality.

(e) The director of elections shall supervise the election in the general manner prescribed by AS 15 (Election Code). The state shall pay all election costs under this section.

(f) In this section, "qualified voter" has the meaning given in AS 15.60.010.



Sec. 29.05.120. - Election of initial officials.

(a) Nominations for initial municipal officials are made by petition. The petition shall be in the form prescribed by the director of elections and must include the name and address of the nominee and a statement of the nominee that the nominee is qualified under the provisions of this title for the office that is sought. A person may file for and occupy more than one office, but may not serve simultaneously as

(1) borough mayor and as a member of the assembly; or

(2) city mayor and as a member of the council in a first class city.

(b) Except for a proposed second class city, petitions to nominate initial officials must include the signature and resident address of 50 voters in the area of the proposed municipality, or that area of the proposed municipality from which the officials are to be elected under the composition and apportionment set out in the accepted incorporation petition.

(c) Petitions to nominate initial officials of a second class city must include the signature and resident address of 10 voters in the area of the proposed city.

(d) The director of elections shall supervise the election in the general manner prescribed by AS 15 (Election Code). The state shall pay all election costs.

(e) The initial elected officials take office on the first Monday following certification of their election.

(f) The initial elected members of the governing body shall determine by lot the length of their terms of office so that a proportionate number of terms expire each year, resulting in staggered terms of office for members subsequently elected.



Sec. 29.05.130. - Integration of special districts and service areas.

(a) A service area in a newly incorporated municipality shall be integrated into the municipality within two years after the date of incorporation. On integration the municipality succeeds to all the rights, powers, duties, assets, and liabilities of the service area. On integration all property in the service area subject to taxation to pay the principal and interest on bonds at the time of integration remains subject to taxation for that purpose.

(b) After integration, the municipality may exercise in a former service area all of the rights and powers exercised by the service area at the time of integration, and, as successor to the service area, may levy and collect special charges, taxes, or assessments to amortize bonded indebtedness incurred by the service area or by a municipality in which the service area was formerly located.



Sec. 29.05.140. - Transition.

(a) The powers and duties exercised by cities and service areas that are succeeded to by a newly incorporated municipality continue to be exercised by the cities and service areas until the new municipality assumes the powers and functions, which may not exceed two years after the date of incorporation. Ordinances, rules, resolutions, procedures, and orders in effect before the transfer remain in effect until superseded by the action of the new municipality.

(b) Before the assumption, the new municipality shall give written notice of its assumption of the rights, powers, duties, assets, and liabilities under this section and AS 29.05.130 to the city or service area concerned. Municipal officials shall consult with the officials of the city or service area concerned and arrange an orderly transfer.

(c) After the incorporation of a new municipality, a service area in it may not assume new bonded indebtedness, make a contract, or transfer an asset without the consent of the governing body.

(d) Upon incorporation, the home rule charter of a unified municipality operates to dissolve all municipalities in the area unified in accordance with the charter.

(e) Unless the incorporation takes effect on January 1, the newly incorporated municipality may not levy property taxes before January 1 of the year immediately following the year in which the incorporation takes effect.

(f) This section applies to home rule and general law municipalities.



Sec. 29.05.150. - Challenge of legality.

A person may not challenge the formation of a municipality except within six months after the date of its incorporation.






Article 03 - TRANSITIONAL ASSISTANCE

Sec. 29.05.180. - Organization grants to cities.

(a) To defray the cost of transition to city government and to provide for interim government operations, each city incorporated after December 31, 1985 is entitled to an organization grant of $50,000 for the first full or partial fiscal year after incorporation.

(b) To defray the cost of reclassification, each second class city in the unorganized borough incorporated before January 1, 1986 that reclassifies as a first class city or adopts a home rule charter after December 31, 1985 is entitled to an organization grant equal to $50,000 for the first full or partial fiscal year after reclassification.

(c) The department shall disburse an organization grant under (a) or (b) of this section within 30 days after certification of the incorporation, reclassification, or home rule charter election, or as soon after certification as money is appropriated and available for the purpose.

(d) A city entitled to an organization grant under (a) or (b) of this section is entitled to a second organization grant of $25,000. The department shall disburse the second organization grant within 30 days after the beginning of the city's second fiscal year after incorporation, reclassification, or adoption of a home rule charter or as soon after that time as money is appropriated and available for the purpose.



Sec. 29.05.190. - Organization grants to boroughs and unified municipalities.

(a) For the purpose of defraying the cost of transition to borough government and to provide for interim governmental operations, each borough or unified municipality incorporated after December 31, 1985, is entitled to organization grants as follows:

(1) $300,000 for the municipality's first full or partial fiscal year;

(2) $200,000 for the municipality's second fiscal year; and

(3) $100,000 for the municipality's third fiscal year.

(b) The department shall disburse the first organization grant to a borough or unified municipality within 30 days after certification of the election favoring incorporation, or as soon after that as money is appropriated and available for the purpose. The second grant shall be disbursed within 30 days after the beginning of the municipality's second fiscal year, or as soon after that as money is appropriated and available for the purpose. The third grant shall be disbursed within 30 days after the beginning of the municipality's third fiscal year, or as soon after that as money is appropriated and available for the purpose.

(c) Except as provided in (d) of this section, this section does not apply to a borough incorporated by consolidation or to a unified municipality that occupies the area formerly occupied by a borough.

(d) For the purpose of defraying the cost of government transition, each third class borough that merges or consolidates with a city after January 1, 2002, and each municipality that unifies after January 1, 2002, in an area formerly occupied by a third class borough is entitled to an organization grant of $200,000 for the municipality's first full or partial fiscal year after the merger or consolidation or after unification.



Sec. 29.05.200. - Organization grant program.

(a) The organization grant program is established in the department. An appropriation made to the program shall be used for organization grants to municipalities that qualify under AS 29.05.180 or 29.05.190.

(b) Before August 31 of each fiscal year the department shall submit a report to the Department of Administration indicating

(1) each municipality expected to qualify to receive an organization grant during the next fiscal year;

(2) the amount of money needed to cover all organization grants expected to be awarded during the next fiscal year.



Sec. 29.05.210. - Transitional assistance to boroughs and unified municipalities.

(a) Within 30 days after the date of incorporation of a borough or unified municipality incorporated after December 31, 1985, the department shall determine the population of the borough or unified municipality.

(b) The department shall provide assistance to each borough and unified municipality incorporated after December 31, 1985, in

(1) establishing the initial sales and use tax assessment and collection department if the borough or unified municipality has adopted a sales or use tax;

(2) determining the initial property tax assessment roll if the borough or unified municipality has adopted a property tax, including contracting for appraisals of property needed to complete the initial assessment.

(c) This section does not apply to a borough incorporated by consolidation or to a unified municipality that occupies the area formerly occupied by a borough.









Chapter 29.06. - ALTERATION OF MUNICIPALITIES

Article 01 - CHANGE OF NAME

Sec. 29.06.010. - Change of municipal name.

(a) A municipality may change its official name by adopting an ordinance for the purpose that is ratified by the voters and filing the ordinance with the office of the lieutenant governor. Upon receipt of an ordinance ratified by the voters, the lieutenant governor shall issue an order to the municipality changing its name. The name change shall become effective on a date fixed in the order and occurring within 45 days after receipt of the ordinance. A copy of the order shall be transmitted to the department.

(b) If an ordinance adopted under (a) of this section that results in a change of the municipal name is subsequently repealed, the lieutenant governor shall issue an order reinstating the former name within 45 days after the date of the order, unless a different name is adopted as provided in (a) of this section.

(c) When a municipal name change takes effect by means of an order issued under (a) or (b) of this section, a civil or criminal suit, application, petition, hearing or other proceeding to which the municipality is a party and that is pending at or brought after the date the name change takes effect shall proceed in the municipal name as changed by the order.

(d) This section applies to home rule and general law municipalities.






Article 02 - ANNEXATION AND DETACHMENT

Sec. 29.06.040. - Local Boundary Commission.

(a) The Local Boundary Commission may consider any proposed municipal boundary change. The commission may amend the proposed change and may impose conditions on the proposed change. If the commission determines that the proposed change, as amended or conditioned if appropriate, meets applicable standards under the state constitution and commission regulations and is in the best interests of the state, it may accept the proposed change. Otherwise it shall reject the proposed change. A Local Boundary Commission decision under this subsection may be appealed under AS 44.62 (Administrative Procedure Act).

(b) The Local Boundary Commission may present a proposed municipal boundary change to the legislature during the first 10 days of a regular session. The change becomes effective 45 days after presentation or at the end of the session, whichever is earlier, unless disapproved by a resolution concurred in by a majority of the members of each house.

(c) In addition to the regulations governing annexation by local action adopted under AS 44.33.812 , the Local Boundary Commission shall establish procedures for annexation and detachment of territory by municipalities by local action. The procedures established under this subsection must include a provision that

(1) a proposed annexation and detachment must be approved by a majority of votes on the question cast by voters residing in the area proposed to be annexed or detached;

(2) municipally owned property adjoining the municipality may be annexed by ordinance without voter approval; and

(3) an area adjoining the municipality may be annexed by ordinance without an election if all property owners and voters in the area petition the governing body.

(d) A boundary change effected under (a) and (b) of this section prevails over a boundary change initiated by local action, without regard to priority in time.



Sec. 29.06.050. - Annexation of military reservations.

A military reservation may be annexed to a municipality in the same manner as prescribed for other territory under AS 29.06.040 . If a city in a borough annexes a military reservation under this section, the area encompassing the military reservation automatically is annexed to the borough in which the city is located.



Sec. 29.06.055. - Property taxes in annexed or detached areas.

(a) Unless the annexation takes effect on January 1, the annexing municipality may not levy property taxes in an annexed area before January 1 of the year immediately following the year in which the annexation takes effect. However, notwithstanding other provisions of law, the municipality may provide services in the annexed area that are funded wholly or partially with property taxes during the period before the municipality may levy property taxes in the annexed area.

(b) If an area is detached from a municipality, all property taxes that are levied by that municipality on property in the detached area based on an assessment that occurred before the effective date of the detachment remain valid. AS 29.45.290 - 29.45.500 apply to the enforcement of those taxes.



Sec. 29.06.060. - Application.

AS 29.06.040 - 29.06.060 apply to home rule and general law municipalities.






Article 03 - MERGER AND CONSOLIDATION

Sec. 29.06.090. - Merger and consolidation.

(a) Two or more municipalities may merge or consolidate to form a single general law or home rule municipality, except a third class borough may not be formed through merger or consolidation.

(b) Two methods may be used to initiate merger or consolidation of municipalities:

(1) petition to the Local Boundary Commission under regulations adopted by the commission; or

(2) the local option method specified in AS 29.06.100 - 29.06.160.



Sec. 29.06.100. - Petition.

(a) Residents of two or more municipalities may file a merger or consolidation petition with the department. The petition must be signed by a number of voters of each existing municipality equal to at least 25 percent of the number of votes cast in each municipality's last regular election.

(b) The petition includes

(1) the name and class of each existing municipality;

(2) the name and class of the proposed municipality;

(3) the proposed composition and apportionment of the governing body;

(4) maps, documents, and other information that shows that the proposed municipality meets the standards for municipal incorporation;

(5) for a home rule municipality, a proposed home rule charter.



Sec. 29.06.110. - Review.

(a) The department shall review a merger or consolidation petition for content and signatures and shall return a deficient petition for correction or completion.

(b) If the petition contains the required information and signatures, the department shall investigate the proposal.

(c) The department shall report its findings to the Local Boundary Commission with its recommendations regarding the merger or consolidation.



Sec. 29.06.120. - Hearing.

After receipt of the report by the department on a merger or consolidation petition, the Local Boundary Commission shall hold at least one public hearing in each of the existing municipalities included in the petition, unless officials of the municipalities agree to a single hearing.



Sec. 29.06.130. - Decision.

(a) The Local Boundary Commission may amend the petition and may impose conditions for the merger or consolidation. If the commission determines that the merger or consolidation, as amended or conditioned if appropriate, meets applicable standards under the state constitution and commission regulations, the municipality after the merger or consolidation would meet the standards for incorporation under AS 29.05.011 or 29.05.031, and the merger or consolidation is in the best interests of the state, it may accept the petition. Otherwise, it shall reject the petition.

(b) A Local Boundary Commission decision under this section may be appealed under AS 44.62 (Administrative Procedure Act).



Sec. 29.06.140. - Election.

(a) The Local Boundary Commission shall immediately notify the director of elections of its acceptance of a merger or consolidation petition. Within 30 days after notification, the director of elections shall order an election in the area to be included in the new municipality to determine whether the voters desire merger or consolidation. The election shall be held not less than 30 or more than 90 days after the election order. A voter who is a resident of the area to be included in the proposed municipality may vote.

(b) A home rule charter in a merger or consolidation petition submitted under AS 29.06.100 (b)(5) is part of the merger or consolidation question. The charter is adopted if the voters approve the merger or consolidation. The director of elections shall supervise the election in the general manner prescribed by AS 15 (Election Code). The state shall pay all election costs.

(c) The director of elections shall certify the election results. If merger or consolidation is approved, the director of elections shall, within 10 days, set a date for election of officials of the new municipality. The election date shall be not less than 60 or more than 90 days after the election order and it is the effective date for the merger or consolidation.



Sec. 29.06.150. - Succession to rights and liabilities.

(a) When two or more municipalities merge, one succeeds to the rights, powers, duties, assets, and liabilities of the others.

(b) When two or more municipalities consolidate, the newly incorporated municipality succeeds to the rights, powers, duties, assets, and liabilities of the consolidated municipalities.



Sec. 29.06.160. - Transition.

After merger or consolidation, the ordinances, resolutions, regulations, procedures, and orders of the former municipalities remain in force in their respective territories until superseded by the action of the new municipality.



Sec. 29.06.170. - Application.

AS 29.06.090 - 29.06.170 apply to home rule and general law municipalities.






Article 04 - UNIFICATION OF MUNICIPALITIES

Sec. 29.06.190. - Unification of municipalities authorized.

(a) A borough and all cities in the borough may unite to form a single unit of home rule government by complying with AS 29.06.190 - 29.06.410.

(b) An area that is not incorporated as a borough, including any cities in the area, may incorporate as a unified municipality under AS 29.05.031.



Sec. 29.06.200. - Unification petition.

(a) Formation of a charter commission to prepare a unification charter shall be proposed by resolution of the assembly or by petition. The question of formation of a charter commission may be submitted to the voters not more often than once every 24 months.

(b) An assembly, a council, or a person living in the area proposed for unification may initiate a unification petition.

(c) In a general law borough, a unification petition shall be prepared by the borough clerk upon receipt of an application meeting the requirements of AS 29.26.110 , except that instead of containing an ordinance or resolution the application shall contain the question under AS 29.06.210 (a). The petition shall be prepared in accordance with AS 29.26.120 , except material required under (a)(1) and (2) of that section shall be replaced with the question under AS 29.06.210 (a). The signature requirements of AS 29.26.130 (a), (c), and (d) apply to a unification petition. The completed petition shall be submitted to the clerk who shall deliver it to the assembly with a report of the number of valid signatures determined by the clerk to be on the petition.



Sec. 29.06.210. - Petition requirements.

(a) A unification petition shall read:

"PETITION FOR ELECTION OF CHARTER COMMISSION TO PROPOSE UNIFICATION CHARTER. We, the undersigned, qualified voters of the borough do hereby petition that the following proposition be placed before the voters as provided by law: "Shall a charter commission be formed (and charter commission members be elected as elsewhere provided on this ballot) to prepare, adopt and submit to the voters for their approval or rejection a proposed charter uniting the borough and all cities within it as a single unit of home rule government having the powers, duties and functions of a unified municipality as authorized by law? Yes [ ] No [ ]'

Inside First Outside First

Class or Class or

Signature Address Home Rule City Home Rule City

'

(b) The petition shall be signed by at least

(1) the number of voters residing outside all home rule and first class cities in the borough equal to 25 percent of the votes cast in that area in the last regular borough election; and

(2) the number of voters residing in each home rule and first class city in the borough equal to 25 percent of the votes cast in each of these cities in the last regular borough election.



Sec. 29.06.220. - Review of petition.

The assembly shall review a unification petition within 15 days to determine whether it complies with AS 29.06.210 . If the petition does not meet the designated requirements, it shall be immediately returned to the person who initiated the petition with a statement indicating which requirements have not been satisfied.



Sec. 29.06.230. - Duties of charter commission.

The charter commission shall prepare, adopt, and submit to the voters for approval or rejection a proposed home rule charter for the area to be unified.



Sec. 29.06.240. - Composition of charter commission.

The charter commission shall consist of 11 voters, three of whom are residents elected at large from the borough and eight of whom, proportionate to the population as determined by the department, are

(1) residents of and elected from the area outside all home rule and first class cities in the borough; or,

(2) residents of and elected from home rule or first class cities in the borough.



Sec. 29.06.250. - Charter commission nominations.

(a) If the assembly determines that a unification petition meets the requirements of AS 29.06.210 , or the assembly by its resolution proposes an election on formation of a charter commission, the assembly shall issue a call for the nomination of commission candidates, specifying the filing deadline and the procedure for making nominations.

(b) Charter commission candidates shall be nominated by petition signed by at least 50 voters of the area from which the candidate seeks election, or by a number of voters from that area equal to at least 10 percent of the number of votes cast from that area in the last regular borough election, whichever is less.

(c) Nomination petitions shall be filed with the borough clerk at least 30 days after notice of the call for nominations has been given and on or before a date fixed by the assembly.

(d) If at least one nomination of a qualified charter commission candidate for each available seat is not filed, the unification petition or resolution to propose formation of a charter commission is void and an election on the question may not be held.



Sec. 29.06.260. - Qualifications of candidates.

A person is eligible to be nominated as a candidate for the charter commission if that person is a voter of the area from which election is sought and has been a voter of the area for at least one year immediately preceding the date the nomination petition is filed.



Sec. 29.06.270. - Election of charter commission.

(a) After receipt of a valid unification petition or adoption of an assembly resolution to propose formation of a charter commission, the assembly shall submit to the voters the question of whether a charter commission shall be formed to prepare a proposed unification charter. The vote shall be held at the next regular borough election scheduled at least 90 days after receipt of the petition or adoption of the resolution. The ballot shall be worded exactly as in AS 29.06.210 (a).

(b) The election of charter commission members shall take place at the same time as the election on the question of formation of the commission.

(c) All costs incurred in conducting an election under AS 29.06.190 - 29.06.410 shall be paid by the borough.



Sec. 29.06.280. - Requirements for approval of formation and election of charter commission.

(a) The votes on the question of formation of a charter commission shall be tabulated in separate classifications. If the question is approved by majority vote in each home rule and first class city in the borough and by a majority vote in the area of the borough outside of all home rule or first class cities, the question is approved. If the question is not approved by majority vote in each home rule and first class city, a favorable vote by at least 55 percent of all the voters voting on the question in home rule and first class cities and by a majority of the voters outside those cities constitutes approval of the question.

(b) If formation of a charter commission is approved, the candidates who received the highest number of votes from their respective areas shall serve as members of the commission.



Sec. 29.06.290. - Charter commission organization and procedure.

(a) The charter commission shall hold its first meeting within 30 days after certification of its election. The commission shall elect from among its members a chairman and a deputy chairman.

(b) A majority of the total membership of the charter commission constitutes a quorum. A decision of the commission is not valid or binding unless approved by the number of members necessary to constitute a quorum.

(c) The charter commission may elect other officials from among its membership, adopt rules governing its procedures that are consistent with AS 29.06.190 - 29.06.410 and hire and discharge employees.

(d) Meetings of the charter commission shall be open to the public at all times. A journal of commission proceedings shall be kept and made available for public inspection at the borough office.



Sec. 29.06.300. - Vacancies.

(a) Vacancies on the charter commission shall be filled by a majority vote of the commission, except the assembly shall appoint members to fill vacancies if, after a proposed charter is rejected by the voters, more than one-half of the members resign.

(b) A person who fills a vacancy on the charter commission must be a voter of the same area as the person succeeded and must have been a voter of that area for at least one year immediately preceding the date the vacancy is filled.



Sec. 29.06.310. - Per diem.

The assembly may grant a per diem allowance to members of the charter commission and may reimburse the members for travel expenses incurred in carrying out the duties prescribed by AS 29.06.190 - 29.06.410. Costs, fees, and other expenses incurred by the commission are a debt of the borough and shall be paid upon proper verification.



Sec. 29.06.320. - Charter provisions.

The charter must include

(1) provision for

(A) the adjustment of existing bonded indebtedness and other obligations in a manner that will assure a fair and equitable burden of taxation for debt service, subject to AS 29.06.380 ;

(B) the establishment of service areas;

(C) if election of members of the governing body is not areawide, the establishment of districts for the election of members of the governing body of the proposed unified municipality and procedures by which to reapportion the election districts;

(D) the reapportionment of districts if they are established;

(E) nonpartisan government, and the selection, organization, authority, and responsibilities of the governing body and its executive and administrator;

(F) the transfer or other disposition of property and other rights, claims, assets, and franchises of the municipalities to be unified under the charter;

(G) the exercise of the rights of initiative and referendum in accordance with AS 29.10.030 ;

(H) amending the charter in accordance with AS 29.10.100 ;

(2) the date on which the charter, if approved at the charter election, is effective;

(3) designation of the proposed unified municipality's official name; and

(4) other charter provisions that may be included in a home rule charter.



Sec. 29.06.330. - Public hearings.

Both before and after drafting the proposed home rule charter, the charter commission shall hold a public hearing in each area represented on the assembly. Other public hearings may be held by the commission as it considers necessary.



Sec. 29.06.340. - Filing of proposed charter.

Upon the adoption of a proposed home rule charter by the charter commission, the charter shall be signed by at least a majority of the total membership of the commission and shall be filed with the borough clerk. A copy of the charter with signatures affixed shall also be filed with the clerk of each city in the borough.



Sec. 29.06.350. - Publication and posting of proposed charter.

Within 10 days after filing the proposed home rule charter, the borough clerk shall have it published. In addition, the clerk shall have a copy of the proposed charter posted in at least three public places in each city and each unincorporated community in the borough. Copies of the proposed charter shall be made available by the assembly to the public at both the office of the borough clerk and the office of the clerk of each city in the borough. The clerk shall have notice of the publication, posting, and availability of the proposed charter published.



Sec. 29.06.360. - Election on charter.

(a) The proposed home rule charter adopted by the charter commission shall be submitted to the voters at a borough election held within 60 days of the date of publication and posting of the proposed charter. The borough clerk shall prepare the ballots for use in the election and shall give notice of the election by radio and television in a manner intended to apprise the entire borough population of the election. The election shall be conducted under procedures applicable to regular elections.

(b) A person who is a voter of the borough may vote in the election on the proposed charter.

(c) If the charter is approved by a majority of the votes in each home rule and first class city in the borough and the charter is approved by a majority of all the votes in the area of the borough outside all home rule or first class cities, the charter is ratified. If the charter is not approved by a majority of the votes in each home rule and first class city, the charter is ratified only if at least 55 percent of all the voters voting on the question in home rule and first class cities approve it and if a majority of the voters outside those cities approve it. If the charter is ratified, election results shall be certified to the commission and two copies of the charter shall be filed with

(1) the lieutenant governor;

(2) the department;

(3) the district recorder for the area of the borough;

(4) the clerk of the borough;

(5) the clerk of each city in the borough.

(d) If a proposed charter is rejected, the charter commission shall prepare, adopt, and submit another proposed charter to the voters at a borough election held within one year after the date of the first charter election. If the second proposed charter is also rejected, the charter commission shall be dissolved and the question of unification shall be treated as if it had never been proposed or approved.



Sec. 29.06.370. - Effect of the charter after ratification.

Upon ratification, the home rule charter of a unified municipality operates to dissolve all municipalities in the area unified in accordance with the charter.



Sec. 29.06.380. - Succession to assets and liabilities; bonded indebtedness.

A unified municipality shall succeed to all the assets and liabilities of the municipalities it unified. A bonded indebtedness or other debt incurred before unification remains the tax obligation of the area that contracted the debt, except that by ordinance the tax obligation may be assumed by a larger area if the governing body determines that the asset for which the bonded indebtedness or other debt was incurred benefited the larger area before unification, or benefits the larger area after unification. However, bonded indebtedness or other debt for sewage collection systems, water distribution systems, and streets, even if determined to be benefiting a larger area than that which incurred the debt, remains the tax obligation of the area that incurred the debt.



Sec. 29.06.390. - Transition.

Within two years after ratification of the home rule charter, the unified municipality shall revise, repeal, or reaffirm all municipal ordinances, resolutions, and orders in effect in the area of the unified municipality on the date of unification. Each ordinance, resolution, regulation, or order in effect on the date of unification remains in effect until superseded by action of the unified municipality.



Sec. 29.06.400. - Right to state and federal aid.

All provisions of law authorizing aid from the state or federal government to a former municipality that was in the area of a unified municipality remain in effect after unification.



Sec. 29.06.410. - Powers of a unified municipality.

A municipality unified under AS 29.06.190 - 29.06.410 has all powers

(1) not prohibited by law or charter; and

(2) granted to a home rule borough.



Sec. 29.06.420. - Application.

AS 29.06.190 - 29.06.420 apply to home rule and general law municipalities.






Article 05 - DISSOLUTION

Sec. 29.06.450. - Methods of dissolution.

(a) Two petition methods may be used to initiate dissolution of a municipality:

(1) petition to the Local Boundary Commission under regulations adopted by the commission; or

(2) the local option method specified in AS 29.06.460 - 29.06.510.

(b) The department shall investigate a municipality that it considers to be inactive and shall report to the Local Boundary Commission on the status of the municipality. The commission may submit its recommendation to the legislature that the municipality be dissolved in the manner provided for submission of boundary changes in art. X, Sec. 12 of the state constitution.

(c) A borough is dissolved when its entire territory is included in a home rule or first class city or cities. A city is dissolved when all its powers become areawide borough powers.



Sec. 29.06.460. - Petition.

(a) Voters of a municipality may file a dissolution petition with the department in the form prescribed by the department. The petition must be signed by a number of voters equal to at least 25 percent of the number of votes cast in the last regular election in that municipality.

(b) The petition must include

(1) the name of the municipality;

(2) maps, documents, and other information showing that the municipality meets the standards for dissolution.



Sec. 29.06.470. - Standards.

(a) Except as provided in (b) of this section, voters of a municipality may petition for dissolution when the municipality is free of debt, or, if in debt, each of its creditors is satisfied with a method of repayment and

(1) the municipality no longer meets the minimum standards prescribed for incorporation by AS 29.05, or former AS 29.18.030 if it is a third class borough;

(2) the municipality ceases to use each of its mandatory powers; or

(3) the dissolution petition filed under AS 29.06.460 is signed by a number of voters of the municipality proposed to be dissolved greater than 50 percent of the number of votes cast in the last regular election in that municipality.

(b) Voters of a city in a borough may petition for dissolution of the city if the borough consents to assume the city's rights, powers, duties, assets, and liabilities. The consent must be ratified by a majority of borough voters voting on the question.



Sec. 29.06.480. - Review.

(a) The department shall review a dissolution petition for content and signatures, and shall return a deficient petition for correction or completion.

(b) If the petition contains the required information and signatures, the department shall investigate the proposal.



Sec. 29.06.490. - Report and hearing.

(a) The department shall report its findings to the Local Boundary Commission with its recommendation regarding the dissolution of a municipality.

(b) The Local Boundary Commission shall hold at least one public hearing in the municipality proposed to be dissolved.



Sec. 29.06.500. - Decision.

(a) The Local Boundary Commission may amend the petition and may impose conditions for the dissolution. If the commission determines that the dissolution, as amended or conditioned if appropriate, meets applicable standards under the state constitution and commission regulations, meets the standards for dissolution under AS 29.06.470 , and is in the best interest of the state, it may accept the petition. Otherwise it shall reject the petition.

(b) A Local Boundary Commission decision under this section may be appealed under AS 44.62 (Administrative Procedure Act).



Sec. 29.06.510. - Election.

(a) The Local Boundary Commission shall immediately notify the director of elections of its acceptance of a dissolution petition. Within 30 days after notification, the director of elections shall order an election in the municipality to determine whether the voters desire dissolution. The election must be held at least 30 and not more than 90 days after the election order unless such timing would cause the election to be held between May 1 and November 1. If the director of elections receives notification after April 1, but before October 1, the election shall be held within 60 days after November 1. A person who is a voter of the municipality may vote in the dissolution election.

(b) The director of elections shall supervise the election in the general manner prescribed by AS 15 (Election Code). The state shall pay all election costs.

(c) The director of elections shall certify the election results. If dissolution is approved by a number of voters greater than 50 percent of the number of people registered to vote in the municipality, the director of elections shall declare that the municipality is dissolved effective on the date of certification.



Sec. 29.06.520. - Succession.

A municipality succeeding to a dissolved municipality succeeds to all rights, powers, duties, assets, and liabilities of the dissolved municipality. Otherwise, the state succeeds to those rights, powers, duties, assets, and liabilities. If the state succeeds to a dissolved municipality, the state may enter into a contract for the performance of duties or powers in the area of the dissolved municipality. However, a contract with an organization for the performance of duties or powers entered into under this section does not constitute recognition by the state of governmental powers of that organization.



Sec. 29.06.530. - Application.

AS 29.06.450 - 29.06.530 apply to home rule and general law municipalities.









Chapter 29.08. - CLASSIFICATION OF MUNICIPALITIES



Chapter 29.10. - HOME RULE MUNICIPALITIES

Article 01 - CHARTERS

Sec. 29.10.010. - Municipal charter adoption.

(a) A general law borough or first class city may adopt a charter for its own government.

(b) [Repealed, Sec. 31 ch 58 SLA 1994].

(c) At an incorporation, merger, or consolidation election a municipality may adopt a charter for its own government and incorporate, merge, or consolidate as a home rule city, borough, or unified municipality.

(d) A home rule municipality may adopt a new charter.

(e) A proposed charter for an existing municipality is prepared by a charter commission of seven elected members. A charter commission election is called by filing a petition with the governing body or by resolution of the governing body. The petition shall be signed by a number of voters equal to 15 percent of the votes cast in the last regular election in the municipality. The petition shall be prepared by the municipal clerk upon receipt of an application meeting the requirements of AS 29.26.110 except that instead of containing an ordinance or resolution the application shall request a charter commission election. The petition shall be prepared in accordance with AS 29.26.120 , except material required under AS 29.26.120 (a)(1) and (2) shall be replaced with the question of whether a charter commission shall be formed. The signature requirements of AS 29.26.130 (a), (c), and (d) apply to the petition. The completed petition shall be submitted to the clerk who shall deliver it to the governing body with a report of the number of valid signatures determined by the clerk to be on the petition.

(f) The proposed charter for a home rule municipality to be formed by incorporation, merger, or consolidation shall be prepared by the petitioners and filed with the petition to incorporate, merge, or consolidate a home rule city, borough, or unified municipality.



Sec. 29.10.020. - Model charters.

The department shall prepare at least one model home rule charter for a city, borough, and unified municipality. The model charters shall be made available to persons interested in filing a petition to form a home rule municipality under AS 29.05.060 or AS 29.06.090 .



Sec. 29.10.030. - Initiative and referendum.

(a) A home rule charter shall provide procedures for initiative and referendum.

(b) A charter may not require an initiative or referendum petition to have a number of signatures greater than 25 percent of the total votes cast in the municipality at the last regular election.

(c) A charter may not permit the initiative and referendum to be used for a purpose prohibited by art. XI, Sec. 7 of the state constitution.



Sec. 29.10.040. - Charter commission candidates.

(a) A candidate for a charter commission of an existing municipality shall have been qualified to vote in municipality for at least one year immediately preceding the charter commission election.

(b) A charter commission candidate is nominated by a petition signed by at least 50 voters or the number of voters equal to 10 percent of the number of votes cast in the municipality during the last regular election, whichever is less. A nomination petition shall be filed with the municipal clerk on or before a date fixed by the governing body.

(c) If at least seven nominations for qualified charter commission candidates are not filed, the petition or resolution calling for a charter commission is void and an election on the question may not be held.



Sec. 29.10.050. - Charter commission election.

At a charter commission election the voters of an existing municipality shall consider the question "Shall a charter commission be elected to prepare a proposed charter?" and shall elect the members of the commission. If the question is approved, the seven candidates receiving the highest number of votes immediately organize as a charter commission.



Sec. 29.10.060. - Preparation of charter by charter commission.

The charter commission shall, within one year, prepare a proposed home rule charter for an existing municipality. The proposed charter shall be signed by a majority of the members of the commission and filed in the office of the municipal clerk. Within 15 days, the clerk shall have the proposed charter published and make copies available. The commission shall give published notice of and hold at least one public hearing on the proposed charter before the signing and filing of the charter.



Sec. 29.10.070. - Charter election.

The proposed home rule charter for an existing municipality shall be submitted to the voters at an election held not less than 30 days or more than 90 days after the proposed charter is published. The proposed home rule charter for a home rule municipality to be formed by incorporation, merger, or consolidation shall be submitted to the voters at an election held under AS 29.05.110 or AS 29.06.140 .



Sec. 29.10.080. - Charter adoption.

(a) If a majority of those voting in an existing municipality favor the proposed charter or if a majority of those voting to form a home rule municipality by incorporation, merger, or consolidation favor incorporation, merger, or consolidation, the proposed charter becomes the organic law of the municipality effective on the date the election is certified. Thereafter, a court shall take judicial notice of the charter. The new home rule municipality shall file the indicated number of copies of the charter with

(1) the lieutenant governor - two copies;

(2) the department - two copies;

(3) the district recorder - one copy;

(4) the municipal clerk - one copy.

(b) At the time of voting on the proposed charter in a third class borough, voters shall vote also on whether the borough shall, on adoption of the charter, retain a combined assembly and school board or elect a separate assembly and board as otherwise provided for home rule boroughs. If a combined assembly and school board are approved at the charter election, the assembly serving at the time of the election continues to serve as the assembly and board on voter approval of the charter and until terms of assembly members expire as provided before adoption of the charter. If a separate board and assembly are approved at the charter election, a school board shall be elected in conformity with AS 14.12.030 - 14.12.100 at the next regular election, if it occurs within 90 days of the date of the charter election, or otherwise at a special election within 90 days of the date of the charter election. Expiration dates of terms of school board members elected at a special election shall coincide with the date of the regular election. Until a board is elected and qualified, the assembly continues to serve as the board.



Sec. 29.10.090. - Charter rejection.

(a) If a proposed charter for an existing municipality is rejected, the charter commission shall prepare another proposed charter to be submitted to the voters at an election to be held within one year after the date of the first charter election. If the second proposed charter is also rejected, the charter commission shall be dissolved and the question of adoption of a charter shall be treated as if it had never been proposed or approved.

(b) If incorporation, merger, or consolidation of a home rule municipality is rejected by the voters, the proposed charter is rejected.



Sec. 29.10.100. - Charter amendment.

(a) A home rule charter may be amended as provided in the charter, except that no amendment is effective unless ratified by the voters.

(b) If a charter is amended, the municipality shall file the indicated number of copies of the revised charter with

(1) the lieutenant governor - two copies;

(2) the department - two copies;

(3) the district recorder - one copy;

(4) the municipal clerk - one copy.

(c) This section applies to home rule municipalities.






Article 02 - HOME RULE LIMITATIONS

Sec. 29.10.200. - Limitation of home rule powers.

Only the following provisions of this title apply to home rule municipalities as prohibitions on acting otherwise than as provided. These provisions supersede existing and prohibit future home rule enactments that provide otherwise:

(1) AS 29.05.140 (transition);

(2) AS 29.06.010 (change of municipal name);

(3) AS 29.06.040 - 29.06.060 (annexation and detachment);

(4) AS 29.06.090 - 29.06.170 (merger and consolidation);

(5) AS 29.06.190 - 29.06.420 (unification of municipalities);

(6) AS 29.06.450 - 29.06.530 (dissolution);

(7) AS 29.10.100 (charter amendment);

(8) AS 29.20.010 (conflict of interest);

(9) AS 29.20.020 (meetings public);

(10) AS 29.20.050 (legislative power);

(11) AS 29.20.060 - 29.20.120 (assembly composition and apportionment);

(12) AS 29.20.140 (qualifications of members of governing bodies);

(13) AS 29.20.150 (term of office);

(14) AS 29.20.220 (executive power);

(15) AS 29.20.270 (e) (ordinance veto by mayor);

(16) AS 29.20.630 (prohibited discrimination);

(17) AS 29.20.640 (reports);

(18) AS 29.25.010 (a)(10) (municipal exemption on contractor bond requirements);

(19) AS 29.25.050 (codification);

(20) AS 29.25.060 (resolutions);

(21) AS 29.25.070 (e) (notices of certain civil actions);

(22) AS 29.25.074 (surcharge);

(23) AS 29.25.080 (breast-feeding);

(24) AS 29.26.030 (notice of elections);

(25) AS 29.26.050 (voter qualification);

(26) AS 29.26.250 - 29.26.360 (recall);

(27) AS 29.35.020 (extraterritorial jurisdiction);

(28) AS 29.35.030 (eminent domain);

(29) AS 29.35.050 (garbage and solid waste services);

(30) AS 29.35.055 (local air quality control program);

(31) AS 29.35.060 (franchises and permits);

(32) AS 29.35.070 (public utilities);

(33) AS 29.35.080 (alcoholic beverages);

(34) AS 29.35.090 (b) (certain vacations of rights-of-way prohibited);

(35) AS 29.35.120 (post audit);

(36) AS 29.35.125 (fees for police protection services);

(37) AS 29.35.131 - 29.35.137 (enhanced 911 system);

(38) AS 29.35.141 (regulation of radio antennas);

(39) AS 29.35.145 (regulation of firearms);

(40) AS 29.35.160 (education);

(41) AS 29.35.170 (b) (assessment and collection of taxes);

(42) AS 29.35.180 (b) (land use regulation);

(43) AS 29.35.250 (cities inside boroughs);

(44) AS 29.35.260 (cities outside boroughs);

(45) AS 29.35.340 (acquisition of areawide power);

(46) AS 29.35.450 (voter approval of alteration or abolishment of service areas);

(47) AS 29.35.500 - 29.35.590 (hazardous materials and wastes);

(48) AS 29.40.160 (a) - (c) (title to vacated areas);

(49) AS 29.40.200 (subdivisions of state land);

(50) AS 29.45.010 - 29.45.570 (property taxes);

(51) AS 29.45.650 (c), (d), (e), (f), (i), (j), and (k) (sales and use tax);

(52) AS 29.45.700 (d), (e), and (g) (sales and use tax);

(53) AS 29.45.750 (taxation of mobile telecommunications);

(54) AS 29.45.810 (exemption from municipal taxation);

(55) AS 29.46.010 (b) (exemption from municipal assessment);

(56) AS 29.47.200 (b) (security for bonds);

(57) AS 29.47.260 (construction);

(58) AS 29.47.470 (air carriers);

(59) AS 29.60.050 (a) (limitation on computation and use of payment);

(60) AS 29.60.120 (a) and (c) (priority revenue sharing for health facilities and hospitals);

(61) AS 29.65 (general grant land);

(62) AS 29.71.040 (procurement preference for state agricultural and fisheries products);

(63) AS 29.71.050 (procurement preference for recycled Alaska products).









Chapter 29.13. - HOME RULE MUNICIPALITIES



Chapter 29.18. - INCORPORATION



Chapter 29.20. - MUNICIPAL OFFICERS AND EMPLOYEES

Article 01 - CONFLICT OF INTEREST AND PUBLIC MEETINGS

Sec. 29.20.010. - Conflict of interest.

(a) Each municipality shall adopt a conflict of interest ordinance that provides that

(1) a member of the governing body shall declare a substantial financial interest the member has in an official action and ask to be excused from a vote on the matter;

(2) the presiding officer shall rule on a request by a member of the governing body to be excused from a vote;

(3) the decision of the presiding officer on a request by a member of the governing body to be excused from a vote may be overridden by the majority vote of the governing body; and

(4) a municipal employee or official, other than a member of the governing body, may not participate in an official action in which the employee or official has a substantial financial interest.

(b) If a municipality fails to adopt a conflict of interest ordinance by June 30, 1986, the provisions of this section are automatically applicable to and binding upon that municipality.

(c) This section applies to home rule and general law municipalities.



Sec. 29.20.020. - Meetings public.

(a) Meetings of all municipal bodies shall be public as provided in AS 44.62.310. The governing body shall provide reasonable opportunity for the public to be heard at regular and special meetings.

(b) This section applies to home rule and general law municipalities.






Article 02 - GOVERNING BODIES

Sec. 29.20.050. - Legislative power.

(a) The legislative power of a borough is vested in the assembly. The legislative power of a city is vested in the council.

(b) This section applies to home rule and general law municipalities.



Sec. 29.20.060. - Assembly composition and apportionment.

(a) Assembly composition and apportionment shall be consistent with the equal representation standards of the Constitution of the United States.

(b) The assembly of a newly incorporated borough is, after incorporation and until the adoption of an ordinance providing for a change in composition or apportionment, composed of the number of members and apportioned as set out in the incorporation petition approved by the voters. If the borough is already incorporated, the assembly shall be composed and apportioned in a manner that is consistent with the requirements of this section and prescribed by charter or ordinance.

(c) An assembly may not provide for weighted voting.

(d) A member of the assembly may not be elected or appointed by and from the council of a city in the borough.

(e) This section applies to home rule and general law municipalities.



Sec. 29.20.070. - Assembly composition and form of representation.

(a) The assembly shall provide for its composition and for the form of its representation.

(b) Not later than the first regular election that occurs after adoption of a final state redistricting plan under art. VI, sec. 10, Constitution of the State of Alaska, the assembly shall propose and submit to the voters of the borough, at that regular election or at a special election called for the purpose, one or more forms of assembly representation. The forms of representation that the assembly may submit to the voters are:

(1) election of members of the assembly at large by the voters throughout the borough;

(2) election of members of the assembly by district, including

(A) election at large by the voters throughout the borough, but with a requirement that a candidate live in an election district established by the borough for election of assembly members; or

(B) election from election districts established by the borough for the election of assembly members by the voters of a district;

(3) election of members of the assembly both at large and by district.

(c) A form of assembly representation that includes election of assembly members under (b)(2) or (b)(3) of this section shall be submitted to the voters of the borough with a plan of apportionment as required by AS 29.20.080 .

(d) The assembly shall, within 30 days after certification of the results of the election held under this section, adopt an ordinance providing for

(1) composition of the assembly;

(2) the form of assembly representation that received the most votes; and

(3) if applicable, the apportionment of assembly seats in accordance with the form of representation that received the most votes.

(e) This section applies to home rule and general law municipalities, except it does not apply to a

(1) unified municipality;

(2) home rule borough if the home rule charter contains procedures for changing assembly composition and form of representation.



Sec. 29.20.080. - Assembly recomposition and reapportionment.

(a) Not later than two months after adoption of a final state redistricting plan under art. VI, sec. 10, Constitution of the State of Alaska, the assembly shall determine and declare by resolution whether the existing apportionment of the assembly meets the standards of AS 29.20.060. If the assembly submits to the voters a form of representation that includes election of assembly members under AS 29.20.070(b)(2) or (3), the assembly shall submit with the proposition a proposed plan of apportionment that corresponds to the form of representation proposed. The assembly shall describe the plan of apportionment in the ballot proposition, and may present the plan in any manner that it believes accurately describes the apportionment that is proposed under the form of representation. If the assembly determines that its existing apportionment meets the standards of AS 29.20.060, the assembly may include the existing apportionment as a proposed plan of apportionment of assembly seats that corresponds to a form of representation that is proposed.

(b) The assembly shall provide, by ordinance, for a change in an existing apportionment of the assembly whenever it determines that the apportionment does not meet the standards of AS 29.20.060 . The assembly may provide, by ordinance, for a change in an existing apportionment of the assembly whenever a final state redistricting plan is changed as a result of federal or court action. At the same time a change in apportionment is provided for under this subsection, the assembly may, by ordinance, change the composition of the assembly.

(c) If a petition signed by not less than 50 voters requests the assembly to determine whether the existing apportionment meets the standards for apportionment in AS 29.20.060 , and the petition contains evidence that the existing apportionment does not meet those standards, the assembly may make the determination requested. The assembly shall make a determination required by this subsection within two months of receipt of a petition that meets the requirements of this subsection.

(d) An ordinance adopted by the assembly under (b) or (c) of this section shall be submitted to the voters for approval. In order for the ordinance to be approved it must receive the approval of a majority of the votes cast.

(e) Within six months after a determination by the assembly under (b) or (c) of this section that the current apportionment should be changed the assembly shall adopt an ordinance providing for reapportionment and submit the ordinance to the voters. If, at the end of the six-month time period, an ordinance providing for reapportionment has not been approved by the voters and if the current apportionment does not meet the standards of AS 29.20.060 , the commissioner shall provide for the reapportionment in accordance with the standards of AS 29.20.060 by preparing an order of reapportionment and delivering the order to the borough mayor.



Sec. 29.20.090. - Apportionment appeals.

(a) A reapportionment ordinance approved by the voters, or a decision of the assembly that the standards of AS 29.20.060 do not require a change in apportionment, may be appealed to the commissioner. Fifty voters may submit a petition to the commissioner requesting the commissioner to determine whether the proposed reapportionment ordinance approved by the voters meets the standards of AS 29.20.060 or whether a decision of the assembly that the standards of AS 29.20.060 do not require a change of apportionment is correct. If the petition asks the commissioner to review an ordinance approved by the voters under AS 29.20.080 (e), the petition shall be delivered to the commissioner not later than 20 days after certification of the election. If the petition asks the commissioner to review a decision of the assembly under AS 29.20.080 (c), the petition shall be delivered to the commissioner within 20 days of the decision of the assembly.

(b) The commissioner shall review the petition and may make the determination requested. The commissioner shall provide copies of the determination to the persons petitioning for appeal and to borough officials not later than 60 days after the commissioner receives the petition.

(c) If the commissioner determines that the proposed reapportionment ordinance approved by the voters does not meet the standards of AS 29.20.060, or if the commissioner determines that the decision of the assembly that the standards of AS 29.20.060 do not require a change of apportionment is not correct, the commissioner shall, by order, direct the assembly to prepare a reapportionment ordinance that meets the standards of AS 29.20.060 and submit the ordinance to the voters.

(d) When the assembly has been directed by the commissioner to prepare a reapportionment ordinance under (c) of this section, the assembly shall, within two months after its receipt of the commissioner's order, adopt an ordinance providing for reapportionment. The assembly shall submit an ordinance adopted under this subsection to the voters at an election held within 60 days after the date of adoption of the reapportionment ordinance.

(e) If at the end of the time period provided under (d) of this section an ordinance providing for reapportionment has not been approved by the voters, the commissioner shall provide for the reapportionment of the assembly in accordance with the standards of AS 29.20.060 by preparing an order of reapportionment and delivering the order to the borough mayor.



Sec. 29.20.100. - Judicial review and relief.

(a) The commissioner may request the superior court to enforce a reapportionment order issued under AS 29.20.090 (e).

(b) Each of the following is subject to judicial review:

(1) a plan of reapportionment approved by the voters under AS 29.20.080(a);

(2) a determination by the assembly under AS 29.20.080 that the standards of AS 29.20.060 do not require a change in apportionment;

(3) a reapportionment ordinance approved by the voters under AS 29.20.080(d);

(4) a reapportionment order of the commissioner made under AS 29.20.090(c);

(5) a reapportionment ordinance approved by the voters under AS 29.20.090(d); and

(6) a reapportionment order of the commissioner made under AS 29.20.090(e).



Sec. 29.20.110. - Effective date of apportionment.

(a) A change in assembly apportionment or composition under AS 29.20.080 or 29.20.090 is effective beginning with the first regular election for members of the assembly that is held more than 60 days after the later of

(1) approval of a reapportionment ordinance by the voters under AS 29.20.080(a), 29.20.080(e), or 29.20.090(d); or

(2) the delivery to the mayor of a reapportionment order of the commissioner under AS 29.20.090 (e).

(b) The provisions of (a) of this section do not apply to a borough in which a change in assembly composition or apportionment is subject to review and approval or determination of nonobjection by the Attorney General of the United States under 42 U.S.C. 1971-1974 (Voting Rights Act of 1965), as amended. A change in assembly composition or apportionment subject to review under 42 U.S.C. 1971-1974, as amended, is effective beginning with the first regular election for members of the assembly that is held more than 60 days after

(1) receipt by the assembly of approval by the Attorney General of the United States of the proposed change in the composition or apportionment of the assembly;

(2) the delivery to the mayor of a reapportionment order of the commissioner under AS 29.20.090 (e); or

(3) the last day on which the Attorney General of the United States may review a proposed change in the composition or apportionment of the assembly.



Sec. 29.20.120. - Applicability of apportionment provisions.

The provisions of AS 29.20.080 - 29.20.110 apply to home rule and general law municipalities, except they do not apply to a

(1) unified municipality;

(2) home rule borough if the borough, by home rule charter, provides for reapportionment of the assembly.



Sec. 29.20.130. - City council composition.

Each first class city has a council of six members elected by the voters at large. Each second class city has a council of seven members elected by the voters at large. The council of a first or second class city may by ordinance provide for election of members other than on an at-large basis for all members.



Sec. 29.20.140. - Qualifications.

(a) A borough voter is eligible to be a member of the assembly and a city voter is eligible to be a member of the council. A member of the governing body who ceases to be a voter in the municipality immediately forfeits office.

(b) A municipality may by ordinance establish a durational residency requirement not to exceed three years for members of the governing body.

(c) A municipality may by ordinance establish district residency requirements for members of its governing body. A member of the governing body who represents a district and who becomes a resident of another district in the municipality continues to serve until the next regular election unless provided otherwise by ordinance.

(d) Except by ordinance ratified by the voters, no limit may be placed on the total number of terms or number of consecutive terms a voter may serve on the governing body.

(e) This section applies to home rule and general law municipalities.



Sec. 29.20.150. - Term of office.

(a) A member of the governing body is elected for a three-year term and until a successor qualifies, unless a different term not exceeding four years is prescribed by home rule charter or ordinance.

(b) Except when otherwise required by a change in composition or apportionment, if the term of a member of a governing body is changed by charter or ordinance the term of the member holding office when the change becomes effective is not affected.

(c) The regular term of office begins on the first Monday following certification of the election, unless a different date is prescribed by charter or ordinance.

(d) This section applies to home rule and general law municipalities.



Sec. 29.20.160. - Procedures of governing bodies.

(a) The assembly shall elect from among its members a presiding officer and a deputy presiding officer to serve at the pleasure of the members, except that in a borough that has adopted a manager form of government under AS 29.20.460 - 29.20.510 the mayor serves as presiding officer. In a city the mayor serves as presiding officer. If the presiding officer is not present or if the presiding officer is personally disqualified, the deputy presiding officer shall preside.

(b) A governing body shall hold at least one regular meeting each month unless otherwise provided by ordinance. If a majority of the members are given at least 24 hours oral or written notice and reasonable efforts are made to notify all members, a special meeting of the governing body may be held at the call of the presiding officer or at least one-third of the members. A special meeting may be conducted with less than 24 hours notice if all members are present or if absent members have waived in writing the required notice. Waiver of notice can be made before or after the special meeting is held. A waiver of notice shall be made a part of the journal for the meeting.

(c) A majority of the total membership of a governing body authorized by law constitutes a quorum. A member disqualified by law from voting on a question may be considered present for purposes of constituting a quorum. In the absence of a quorum any number of members may recess or adjourn the meeting to a later date.

(d) Actions of a governing body are adopted by a majority of the total membership of the body. Each member present shall vote on every question, unless required to abstain from voting on a question by law. The final vote of each member on each ordinance, resolution, or substantive motion shall be recorded "yes" or "no", except that if the vote is unanimous it may be recorded "unanimous".

(e) A governing body shall maintain a journal of its official proceedings that shall be a public record.

(f) To the extent otherwise permitted by law, a governing body may determine by ordinance its own rules of procedure and order of business.



Sec. 29.20.170. - Vacancies.

The governing body may provide by ordinance the manner in which a vacancy occurs in any elected office except the office of mayor or school board member. Unless otherwise provided by ordinance, the governing body shall declare an elective office, other than the office of mayor or school board member, vacant when the person elected

(1) fails to qualify or take office within 30 days after election or appointment;

(2) is physically absent from the municipality for 90 consecutive days unless excused by the governing body;

(3) resigns and the resignation is accepted;

(4) is physically or mentally unable to perform the duties of office as determined by two-thirds vote of the governing body;

(5) is convicted of a felony or of an offense involving a violation of the oath of office;

(6) is convicted of a felony or misdemeanor described in AS 15.56 and two-thirds of the members of the governing body concur in expelling the person elected;

(7) is convicted of a violation of AS 15.13;

(8) no longer physically resides in the municipality and the governing body by two-thirds vote declares the seat vacant; this paragraph does not apply to a member of the governing body who forfeits office under AS 29.20.140 (a); or

(9) if a member of the governing body, misses three consecutive regular meetings and is not excused.



Sec. 29.20.180. - Filling a vacancy.

(a) If a vacancy occurs in a governing body, the remaining members shall, within 30 days unless a different period is provided by ordinance, appoint a qualified person to fill the vacancy. If less than 30 days remain in a term, a vacancy may not be filled.

(b) Notwithstanding (a) of this section, if the membership is reduced to fewer than the number required to constitute a quorum, the remaining members shall, within seven days, appoint a number of qualified persons to constitute a quorum.

(c) A person appointed under this section serves until the next regular election, when a successor shall be elected to serve the balance of the term.






Article 03 - MUNICIPAL EXECUTIVE AND ADMINISTRATOR

Sec. 29.20.220. - Executive power.

(a) The executive power in a municipality is vested in a mayor. The mayor of a home rule or unified municipality is elected by the voters. The mayors of other municipalities are elected in accordance with AS 29.20.230.

(b) The mayor acts as ceremonial head of government, executes official documents on authorization of the governing body, and is responsible for additional duties and powers prescribed by this chapter or by home rule charter.

(c) This section applies to home rule and general law municipalities.



Sec. 29.20.230. - Election and term of mayor.

(a) The mayor of a borough or first class city is elected at large. The mayor of a borough or first class city serves a term of three years, unless by ordinance a different term not to exceed four years is provided. The current term of an incumbent mayor may not be altered. The regular term of a mayor of a borough or first class city begins on the first Monday following certification of the election.

(b) The mayor of a second class city is elected by and from the council, and serves until a successor is elected and qualifies. The council of a second class city shall meet on the first Monday after certification of the regular election and elect a mayor who takes office immediately. The mayor of a second class city serves a one-year term, unless a longer term is provided by ordinance. The mayor of a second class city may serve only while a member of the council regardless of the term established for the office of mayor.

(c) Except by ordinance ratified by the voters, no limit may be placed on the total number of terms or number of consecutive terms a mayor may serve.

(d) Notwithstanding (b) of this section, a second class city may by ordinance provide that the mayor is elected, from the council, by the voters rather than by the council. If an ordinance is adopted under this subsection, the council shall meet on the first Monday after certification of each regular election and elect a council member to serve as mayor pro tempore who takes office immediately and exercises the powers and duties of mayor until the permanent mayor takes office. Within 45 days after certification of a regular election, a special election shall be held for the permanent mayor. The permanent mayor takes office on the first Monday following certification of the special election and serves until the first Monday after certification of the next regular election. The term of a mayor in office on the effective date of an ordinance adopted under this subsection may not be altered.



Sec. 29.20.240. - Qualifications for the office of mayor.

(a) A voter of the municipality is eligible to hold the office of mayor in a borough or first class city. A member of the city council is eligible to hold the office of mayor in a second class city.

(b) Residency requirements for the office of mayor not exceeding three years may be prescribed by ordinance.



Sec. 29.20.250. - Powers and duties of mayor.

(a) If a municipality has not adopted a manager plan of government, the mayor is the chief administrator and the mayor has the same powers and duties as those of a manager under AS 29.20.500 .

(b) The mayor may take part in the discussion of a matter before the governing body. The mayor may not vote, except that the mayor of a first class city or the mayor of a borough with a manager form of government may vote in the case of a tie. The mayor of a second class city, as a council member, may vote on all matters.



Sec. 29.20.260. - Executive absence.

The borough mayor, subject to assembly approval, shall designate a person to act as mayor during the borough mayor's temporary absence or disability. If a manager plan has been adopted, the assembly shall designate by resolution a borough administrative official to act as manager during the manager's absence or disability.



Sec. 29.20.270. - Veto.

(a) Except as provided in (c) - (e) of this section, the mayor may veto an ordinance, resolution, motion, or other action of the governing body and may strike or reduce appropriation items.

(b) A veto must be exercised before the next regular meeting of the governing body and must be accompanied by a written explanation of the reasons for the veto. A veto may be overridden by vote of two-thirds of the authorized membership of the governing body within 21 days following exercise of the veto, or at the next regular meeting, whichever is later.

(c) The veto does not extend to

(1) appropriation items in a school budget ordinance;

(2) actions of the governing body sitting as the board of equalization or the board of adjustment;

(3) adoption or repeal of a manager plan of government.

(d) The mayor of a second class city has no veto power.

(e) The veto does not extend to an ordinance adopted under AS 04.11.501. This subsection applies to home rule and general law municipalities.



Sec. 29.20.280. - Vacancy in the office of mayor.

(a) The governing body shall, by two-thirds concurring vote, declare the office of mayor vacant only when the person elected

(1) fails to qualify or take office within 30 days after election or appointment;

(2) unless excused by the governing body, is physically absent for 90 consecutive days;

(3) resigns and the resignation is accepted;

(4) is physically or mentally unable to perform the duties of office;

(5) is convicted of a felony or of an offense involving a violation of the oath of office;

(6) is convicted of a felony or misdemeanor described in AS 15.56;

(7) is convicted of a violation of AS 15.13;

(8) no longer physically resides in the municipality; or

(9) if a member of the governing body in a second class city, misses three consecutive regular meetings and is not excused.

(b) A vacancy in the office of mayor occurring six months before a regular election shall be filled by the governing body. The person appointed serves until the next regular election when a successor is elected to serve the balance of the term. If a member of the governing body is appointed mayor, the member shall resign the seat on the governing body. If a vacancy occurs more than six months before a regular election, the governing body shall call a special election to fill the unexpired term.

(c) Notwithstanding (b) of this section, a vacancy in the office of mayor of a second class city shall be filled by and from the council. A mayor appointed under this subsection serves the balance of the term to which appointed, except the mayor may serve only while a member of the council.






Article 04 - BOARDS AND COMMISSIONS

Sec. 29.20.300. - School boards.

(a) Each municipal school district has a school board. Except as provided in (b) of this section, members of a school board are elected at the regular election for three-year terms and until their successors take office. Members are elected at large unless a different method of election has been approved by the voters in a regular election.

(b) The assembly is the school board for a third class borough. The mayor is the presiding officer of the assembly and president of the school board. However, the mayor may not veto an action of the school board.



Sec. 29.20.310. - Utility boards.

(a) The governing body of a municipality operating a public utility may provide by ordinance for a utility board of five members and define the board's powers and duties.

(b) As determined by ordinance, members of a utility board are either appointed by the mayor and confirmed by the governing body or are elected at a regular election. The term of a utility board member is two years and until a successor is selected and qualifies. However, the governing body may by ordinance provide for a different term not to exceed four years. The current term of an elected incumbent may not be altered.

(c) Vacancies on a utility board are filled by the mayor. Executive appointments shall be confirmed by the governing body. A person appointed to fill a vacancy on a utility board serves until the expiration of the term for which appointed and until a successor is elected and qualifies.

(d) Unless otherwise provided by ordinance, a utility board shall

(1) choose its chairman and secretary;

(2) appoint the manager of the public utility for a term not longer than five years and set the manager's salary;

(3) formulate and enforce the general rules and policies of the utility.



Sec. 29.20.320. - Other boards and commissions.

(a) The governing body may by ordinance establish advisory, administrative, technical, or quasi-judicial boards and commissions.

(b) Members of boards and commissions, except for members of the board of adjustment and assembly members serving on the board of equalization, are appointed by the mayor and confirmed by the governing body.






Article 05 - OTHER OFFICIALS AND EMPLOYEES

Sec. 29.20.360. - Appointment of officials.

Unless otherwise provided by ordinance, the municipal clerk, attorney, treasurer, and police chief are appointed by the chief administrator. Unless otherwise provided by ordinance, an official described in this section serves at the pleasure of the appointing authority and, if appointed by the chief administrator, must be confirmed by the governing body.



Sec. 29.20.370. - Municipal attorney.

The municipal attorney is the legal advisor of the governing body, the school board, and the other officials of the municipality. The municipal attorney represents the municipality as attorney in civil and criminal proceedings. The school board may hire independent counsel when in its judgment independent counsel is needed.



Sec. 29.20.380. - Municipal clerk.

(a) The municipal clerk shall

(1) attend meetings of the governing body and its boards and committees as required and keep the journal;

(2) have custody of the official municipal seal;

(3) assure that notice and other requirements for public meetings are complied with and assure that public records are available for public inspection as required by law;

(4) manage municipal records and develop retention schedules and procedures for inventory, storage, and destruction of records as necessary;

(5) maintain an indexed file of all permanent municipal records, provide for codification of ordinances, and authenticate or certify records as necessary;

(6) prepare agendas and agenda packets as required by the governing body;

(7) administer all municipal elections;

(8) assure that the municipality complies with 42 U.S.C. 1971-1974 (Voting Rights Act of 1965, as amended);

(9) take oaths, affirmations, and acknowledgements as necessary;

(10) act as the parliamentary advisor to the governing body;

(11) perform other duties required by law, the governing body, or the chief administrator.

(b) The governing body may combine the office of clerk with that of treasurer. If the offices are combined, the clerk-treasurer shall, as required of the treasurer, give bond to the municipality for the faithful performance of the duties as clerk-treasurer.



Sec. 29.20.390. - Municipal treasurer.

(a) Except as provided in AS 14.14.060 , the treasurer is the custodian of all municipal funds. The treasurer shall keep an itemized account of money received and disbursed. The treasurer shall pay money on vouchers drawn against appropriations.

(b) The treasurer shall give bond to the municipality in a sum that the governing body directs.



Sec. 29.20.400. - Departments.

(a) The governing body may establish municipal departments and distribute functions among them.

(b) Each municipal department is administered by a department head. With the consent of the governing body, the mayor may serve as head of one or more departments or a single administrator may serve as head of two or more departments.



Sec. 29.20.410. - Personnel system.

(a) Except as provided by (b) of this section, appointments and promotions of municipal employees are made on the basis of merit. The governing body may provide for a personnel system and classified service.

(b) By ordinance the governing body may designate confidential or managerial positions that are wholly or partially exempt from the classified service. A wholly or partially exempt position is filled by a person who serves at the pleasure of the appointing authority and whose term of employment is determined by the appointing authority.






Article 06 - MANAGER PLAN

Sec. 29.20.460. - Manager plan.

(a) A municipality may adopt a manager plan of government. Adoption of a manager plan may be initiated either by petition or by motion adopted by the governing body.

(b) A petition for the adoption of a manager plan shall meet the requirements of AS 29.26.110 - 29.26.160 except, instead of containing an ordinance or resolution, the application submitted under AS 29.26.110(a) must contain the question of whether a manager plan for the municipality should be adopted and material required under AS 29.26.120(a)(1) and (2) shall be replaced with the same question.

(c) If the clerk certifies under AS 29.26.140 that a petition is sufficient, the petition shall be submitted to the governing body.



Sec. 29.20.470. - Election on adoption of manager plan.

The governing body shall provide by ordinance or resolution for a vote on the question of adopting a manager plan at the next election when it

(1) receives a petition to submit the question to the voters that has been certified as sufficient by the clerk; or

(2) adopts a motion to submit the question to the voters.



Sec. 29.20.480. - Adoption of manager plan.

(a) If a manager plan is approved, the governing body shall, within 60 days, adopt the plan by ordinance or resolution.

(b) The governing body shall notify the department of the adoption of a manager plan.



Sec. 29.20.490. - Appointment of manager.

(a) The governing body shall appoint a manager by a majority vote of its membership. A manager is chosen on the basis of administrative qualifications and receives the compensation set by the governing body. A member of the governing body may not be appointed manager of the municipality sooner than one year after leaving office, except by a vote of three-fourths of the authorized membership of the governing body.

(b) Subject to the contract of employment, the manager holds office at the pleasure of the governing body.



Sec. 29.20.500. - Powers and duties of a manager.

The manager may hire necessary administrative assistants and may authorize an administrative official to appoint, suspend, or remove subordinates. As chief administrator the manager shall

(1) appoint, suspend, or remove municipal employees and administrative officials, except as provided otherwise in this title and AS 14.14.065 ;

(2) supervise the enforcement of municipal law and carry out the directives of the governing body;

(3) prepare and submit an annual budget and capital improvement program for consideration by the governing body, and execute the budget and capital improvement program adopted;

(4) make monthly financial reports and other reports on municipal finances and operations as required by the governing body;

(5) exercise custody over all real and personal property of the municipality, except property of the school district;

(6) perform other duties required by law or by the governing body; and

(7) serve as personnel officer, unless the governing body authorizes the manager to appoint a personnel officer.



Sec. 29.20.510. - Intergovernmental appointment of manager.

A borough adopting a manager plan may, on agreement with a city in the borough, provide that the manager of the city serve also as borough manager. A city adopting a manager plan may, on agreement with the borough in which it is located, provide that the manager of the borough serve also as city manager. Appointment and service of the manager shall be as provided in AS 29.20.490 - 29.20.500. Nothing in this section affects the authority of the governing body to provide for other dual officeholding if the dual offices held are compatible, or otherwise to appoint officials and employees in accordance with law.



Sec. 29.20.520. - Repeal of manager plan.

A municipality may repeal a manager plan by following the procedures under AS 29.20.460 - 29.20.480 for adoption of a manager plan, except the question shall be whether the manager plan should be repealed. Within 60 days after certification of the election approving repeal of a manager plan, the governing body shall enact provisions for the reorganization of the municipal executive and administrative functions.






Article 07 - MISCELLANEOUS PROVISIONS

Sec. 29.20.600. - Oaths of office.

Before taking office a municipal official shall affirm in writing that the duties of the office will be honestly, faithfully, and impartially performed by the official. The oath is filed with the municipal clerk.



Sec. 29.20.610. - Bonding.

The manager and the other municipal officials or employees that the governing body may designate shall give bond in the amount and with the surety prescribed by the governing body. Premiums on bonds are paid by the municipality.



Sec. 29.20.620. - Compensation for elected officials.

The governing body shall by ordinance provide a method of determining the salaries of elected officials. The salary of the mayor may not be reduced during the term of office of the mayor, unless during the term a manager plan is adopted. An elected official may not receive compensation for service to the municipality in addition to the salary received as an elected official, unless otherwise provided by ordinance. Per diem payments or reimbursements for expenses are not compensation under this section.



Sec. 29.20.630. - Prohibited discrimination.

(a) A person may not be appointed to or removed from municipal office or in any way favored or discriminated against with respect to a municipal position or municipal employment because of the person's race, color, sex, creed, national origin or, unless otherwise contrary to law, because of the person's political opinions or affiliations.

(b) Subject to AS 14.14.140 , a state employee or school district employee may not be denied the right to serve as an elected municipal official because of employment by the state or a school district. For purposes of this subsection a school district employee is not a municipal employee.

(c) This section applies to home rule and general law municipalities.



Sec. 29.20.640. - Reports.

(a) A municipality shall file with the department

(1) maps and descriptions of all annexed or detached territory;

(2) a copy of the annual audit, or, for a second class city, an audit or statement of annual income and expenditures;

(3) tax assessment and tax levy figures as requested;

(4) a copy of the current annual budget of the municipality;

(5) a summary of the optional property tax exemptions authorized together with the estimate of the revenues lost to the municipality by operation of each of the exemptions.

(b) Compliance with the provisions of this section is a prerequisite to receipt of municipal tax resource equalization assistance under AS 29.60.010 - 29.60.080 and priority revenue sharing for municipal services under AS 29.60.100 - 29.60.180. If a municipality does not comply with this section, the department shall withhold the allocations until the required reports are filed.

(c) This section applies to home rule and general law municipalities.









Chapter 29.23. - MUNICIPAL OFFICERS AND EMPLOYEES



Chapter 29.25. - MUNICIPAL ENACTMENTS

Sec. 29.25.010. - Acts required to be by ordinance.

(a) In addition to other actions that this title requires to be by ordinance, the governing body of a municipality shall use ordinances to

(1) establish, alter, or abolish municipal departments;

(2) provide for a fine or other penalty, or establish rules or regulations for violation of which a fine or other penalty is imposed;

(3) provide for the levying of taxes;

(4) make appropriations, including supplemental appropriations or transfer of appropriations.

(5) grant, renew, or extend a franchise;

(6) adopt, modify, or repeal the comprehensive plan, land use and subdivision regulations, building and housing codes, and the official map;

(7) approve the transfer of a power to a first or second class borough from a city;

(8) designate the borough seat;

(9) provide for the retention or sale of tax-foreclosed property;

(10) exempt contractors from compliance with general requirements relating to payment and performance bonds in the construction or repair of municipal public works projects within the limitations set out in AS 36.25.025; this paragraph applies to home rule and general law municipalities.

(b) This section does not grant authority, but requires the governing body to use ordinances in exercising certain of its powers.



Sec. 29.25.020. - Ordinance procedure.

(a) An ordinance is introduced in writing in the form required by the governing body.

(b) The following procedure governs the enactment of all ordinances, except emergency ordinances:

(1) an ordinance may be introduced by a member or committee of the governing body, or by the mayor or manager;

(2) an ordinance shall be set by the governing body for a public hearing by the affirmative vote of a majority of the votes authorized on the question;

(3) at least five days before the public hearing a summary of the ordinance shall be published together with a notice of the time and place for the hearing;

(4) copies of the ordinance shall be available to all persons present at the hearing, or the ordinance shall be read in full;

(5) during the hearing the governing body shall hear all interested persons wishing to be heard;

(6) after the public hearing the governing body shall consider the ordinance, and may adopt it with or without amendment;

(7) the governing body shall print and make available copies of an ordinance that is adopted.

(c) An ordinance takes effect upon adoption or at a later date specified in the ordinance.

(d) This section does not apply to an ordinance proposed under AS 04.11.507(d).



Sec. 29.25.030. - Emergency ordinances.

(a) To meet a public emergency the governing body may adopt an emergency ordinance effective on adoption. Each emergency ordinance shall contain a finding by the governing body that an emergency exists and a statement of the facts upon which the finding is based. An emergency ordinance may be adopted, amended and adopted, or rejected at the meeting at which it is introduced. The affirmative vote of all members present, or the affirmative vote of three-fourths of the total membership, whichever is less, is required for adoption of an emergency ordinance. The governing body shall print and make available copies of adopted emergency ordinances.

(b) An emergency ordinance may not be used to levy taxes, to grant, renew, or extend a franchise, or to regulate the rate charged by a public utility for its services.

(c) An emergency ordinance is effective for 60 days.



Sec. 29.25.040. - Codes of regulation.

The governing body may in a single ordinance adopt or amend by reference provisions of a published code of municipal regulations. The procedure under AS 29.25.020 applies to an ordinance adopted under this section, except that neither the ordinance or its amendments must be distributed to the public or read in full at the public hearing. For a period of 15 days before adoption of an ordinance under this section, at least five copies of the code of regulations shall be made available for public inspection at a time and place set out in the hearing notice. Only the ordinance must be printed after it is adopted under this section. The governing body shall provide for an adopted code of regulations to be made available to the public at no more than cost.



Sec. 29.25.050. - Codification.

(a) Each ordinance shall be codified after it is adopted.

(b) Within three years after incorporation of a municipality, the municipal clerk or the clerk's designee shall have prepared a general codification of all municipal ordinances of general applicability having the force and effect of law. The municipal code shall be revised and printed at least every five years, unless the code is kept current by regular supplements.

(c) In (a) of this section, "codified" means

(1) the ordinance has been given a serial number or other permanent identifying number, and, bearing a notation of the date of adoption and the adopting authority, it has been entered by the municipal clerk in a properly indexed book maintained for the purposes of organizing and recording the ordinances; or

(2) the ordinance is a provision that establishes a rule of conduct or behavior and that is included, or to be included, in a code of ordinances or other complete system of law enacted and kept current at reasonable intervals.

(d) This section applies to home rule and general law municipalities.



Sec. 29.25.060. - Resolutions.

(a) The governing body shall provide for the maintenance of a permanent file of resolutions that have been adopted.

(b) This section applies to home rule and general law municipalities.



Sec. 29.25.070. - Penalties.

(a) For the violation of an ordinance, a municipality may by ordinance prescribe a penalty not to exceed a fine of $1,000 and imprisonment for 90 days. For a violation that cannot result in incarceration or the loss of a valuable license, a municipality may allow disposition of the violation without court appearance and establish a schedule of fine amounts for each offense.

(b) The municipality or an aggrieved person may institute a civil action against a person, including a minor as provided in AS 29.25.072 , who violates an ordinance. In addition to injunctive and compensatory relief, a civil penalty not to exceed $1,000 may be imposed for each violation. An action to enjoin a violation may be brought notwithstanding the availability of any other remedy. On application for injunctive relief and a finding of a violation or a threatened violation, the superior court shall grant the injunction. Each day that a violation of an ordinance continues constitutes a separate violation.

(c) The penalties authorized under this section may be imposed only if copies of the ordinance are made available for distribution to the public at no more than cost.

(d) This section does not apply to an ordinance adopted under AS 04.11.501(c).

(e) The municipality shall provide written notice to the commissioner of health and social services or to the commissioner's designee of the commencement of a civil enforcement action for the violation of an ordinance under (b) of this section against a minor. Unless the commissioner and the municipality have negotiated an agreement making other arrangements for the municipality to provide the notice required by this subsection, the municipality shall provide the notice by mailing a copy of the citation or other document setting out the notice of the commencement of the civil enforcement action. This subsection applies to home rule and general law municipalities.

(f) In this section, "minor" means a person under 18 years of age.



Sec. 29.25.072. - Civil penalties for violation of municipal ordinances by minors.

(a) Except as otherwise provided in this section, the enforcement under AS 29.25.070 (b) of a civil penalty against a minor for violation of a municipal ordinance shall be heard in the district court in the same manner as for similar allegations brought against an adult, except that the minor's parent, guardian, or legal custodian shall be present at all proceedings unless the court excuses the parent, guardian, or legal custodian from attendance for good cause.

(b) If provision is made by ordinance for use of a hearing officer to decide enforcement of a civil penalty under AS 29.25.070 (b), allegations against a minor for a civil penalty under a municipal ordinance may be assigned to a hearing officer for the municipality for decision.

(c) An action for a civil penalty filed against a minor under this section does not give rise to the right to a trial by jury or to counsel appointed at public expense.



Sec. 29.25.074. - Surcharge.

(a) A municipality may not enforce a penalty for violation of an ordinance for which a surcharge is required to be imposed under AS 12.55.039 unless the municipality authorizes the imposition of and provides for the collection of the surcharge. The surcharge shall be deposited into the general fund of the state and accounted for under AS 37.05.142. Subject to appropriation, the legislature may reimburse a municipality that collects a surcharge required to be imposed under AS 12.55.039 for the cost to the municipality in collecting the surcharge and transmitting the surcharge to the state. The reimbursement may not exceed 10 percent of the surcharge collected and transmitted to the state.

(b) This section applies to home rule and general law municipalities.



Sec. 29.25.075. - Collection of penalties.

The court may collect for a municipality any monetary penalty or surcharge or item to be forfeited as a result of the violation of an ordinance. The supreme court may prescribe by rule the fees to be charged by all courts to municipalities for providing collection services under this section.



Sec. 29.25.080. - Breast-feeding.

A municipality may not enact an ordinance that prohibits or restricts a woman breast-feeding a child in a public or private location where the woman and child are otherwise authorized to be. In a municipal ordinance, "lewd conduct," "lewd touching," "immoral conduct," "indecent conduct," and similar terms do not include the act of a woman breast-feeding a child in a public or private location where the woman and child are otherwise authorized to be. Nothing in this section may be construed to authorize an act that is an offense under a municipal ordinance that establishes an offense with elements substantially equivalent to the elements of an offense under AS 11.61.123 . This section is applicable to home rule and general law municipalities.






Chapter 29.26. - ELECTIONS

Article 01 - REGULAR AND SPECIAL ELECTIONS

Sec. 29.26.010. - Administration.

The governing body shall prescribe the rules for conducting an election and shall appoint an election board composed of at least three judges for each precinct. A judge shall be a voter of the precinct for which appointed unless no voter is willing to serve.



Sec. 29.26.020. - Nominations.

(a) Subject to other provisions of this title, the governing body shall provide by ordinance for nominations of elected officials by providing for declaration of candidacy or for petition requiring the signatures of not more than 10 voters, or for both.

(b) A person may be nominated for and occupy more than one office, but may not serve simultaneously as borough mayor and as a member of the assembly or, in a first class city, as city mayor and as a member of the council.



Sec. 29.26.030. - Notice of elections.

(a) Subject to other provisions of this title, a municipality shall give at least 20 days notice of an election.

(b) This section applies to home rule and general law municipalities.



Sec. 29.26.040. - Date of regular election.

The date of a regular election is the first Tuesday of October annually, unless a different date or interval of years is provided by ordinance.



Sec. 29.26.050. - Voter qualification.

(a) A person may vote in a municipal election only if the person

(1) is qualified to vote in state elections under AS 15.05.010 ;

(2) has been a resident of the municipality for 30 days immediately preceding the election;

(3) is registered to vote in state elections at a residence address within a municipality at least 30 days before the municipal election at which the person seeks to vote; and

(4) is not disqualified under art. V of the state constitution.

(b) Voter registration by the municipality may not be required. However, in order to vote for a candidate or on a ballot measure relating to a specific local election district or service area, a municipality may by ordinance require that a person be registered to vote in state elections at least 30 days before the municipal election at an address within the boundaries of that local election district or service area. The municipality has the responsibility to determine if a voter meets the requirements of the ordinance and this section.

(c) This section applies to home rule and general law municipalities.



Sec. 29.26.060. - Runoff elections.

(a) Unless otherwise provided by ordinance, a runoff election shall be held if no candidate receives over 40 percent of the votes cast for the office of

(1) mayor; or

(2) member of the governing body or school board if candidates run for a designated seat.

(b) Unless otherwise provided by ordinance, if candidates for the governing body or school board run at large, a runoff election for a seat shall be held if no candidate receives a number of votes greater than 40 percent of the total votes cast for all candidates divided by the number of seats to be filled.

(c) Unless otherwise provided by ordinance, a runoff election shall be held within three weeks after the date of certification of the election for which a runoff is required, and notice of the runoff election shall be published at least five days before the election date. The runoff election shall be between the two candidates receiving the greatest number of votes for the seat.



Sec. 29.26.070. - Election contest and appeal.

(a) The governing body may provide by ordinance the time and procedure for the contest of an election.

(b) Unless otherwise provided by ordinance, an election may be contested only by a voter by filing a written affidavit with the municipal clerk specifying with particularity the grounds for the contest. An election may be contested before or during the first canvass of ballots by the governing body.

(c) Unless otherwise provided by ordinance, the governing body shall declare the election results at the first meeting to canvass the election, record the results in the minutes of that meeting, and authorize the results to be certified.

(d) A contestant shall pay all costs and expenses incurred in a recount of an election demanded by the contestant if the recount fails to reverse a result of the election, or the difference between the winning and losing vote on the result contested is more than two percent.

(e) A person may not appeal or seek judicial review of an election for any cause unless the person is a voter, has exhausted all administrative remedies before the governing body, and has commenced, within 10 days after the governing body has declared the election results, an action in the superior court in the judicial district in which the municipality is located. If court action is not commenced within the 10-day period, the election and election results are conclusive and valid.






Article 02 - INITIATIVE AND REFERENDUM

Sec. 29.26.100. - Reservation of powers.

The powers of initiative and referendum are reserved to the residents of municipalities, except the powers do not extend to matters restricted by art. XI, Sec. 7 of the state constitution.



Sec. 29.26.110. - Application for petition.

(a) An initiative or referendum is proposed by filing an application with the municipal clerk containing the ordinance or resolution to be initiated or the ordinance or resolution to be referred and the name and address of a contact person and an alternate to whom all correspondence relating to the petition may be sent. An application shall be signed by at least 10 voters who will sponsor the petition. An additional sponsor may be added at any time before the petition is filed by submitting the name of the sponsor to the clerk. Within two weeks the clerk shall certify the application if the clerk finds that it is in proper form and, for an initiative petition, that the matter

(1) is not restricted by AS 29.26.100 ;

(2) includes only a single subject;

(3) relates to a legislative rather than to an administrative matter; and

(4) would be enforceable as a matter of law.

(b) A decision by the clerk on an application for petition is subject to judicial review.



Sec. 29.26.120. - Contents of petition.

(a) Within two weeks after certification of an application for an initiative or referendum petition, a petition shall be prepared by the municipal clerk. Each copy of the petition must contain

(1) a summary of the ordinance or resolution to be initiated or the ordinance or resolution to be referred;

(2) the complete ordinance or resolution sought to be initiated or referred as submitted by the sponsors;

(3) the date on which the petition is issued by the clerk;

(4) notice that signatures must be secured within 90 days after the date the petition is issued;

(5) spaces for each signature, the printed name of each signer, the date each signature is affixed, and the residence and mailing addresses of each signer;

(6) a statement, with space for the sponsor's sworn signature and date of signing, that the sponsor personally circulated the petition, that all signatures were affixed in the presence of the sponsor, and that the sponsor believes the signatures to be those of the persons whose names they purport to be; and

(7) space for indicating the total number of signatures on the petition.

(b) If a petition consists of more than one page, each page must contain the summary of the ordinance or resolution to be initiated or the ordinance or resolution to be referred.

(c) The clerk shall notify the contact person in writing when the petition is available. The contact person is responsible for notifying sponsors. Copies of the petition shall be provided by the clerk to each sponsor who appears in the clerk's office and requests a petition, and the clerk shall mail the petition to each sponsor who requests that the petition be mailed.



Sec. 29.26.130. - Signature requirements.

(a) The signatures on an initiative or referendum petition shall be secured within 90 days after the clerk issues the petition. The statement provided under AS 29.26.120 (a)(6) shall be signed and dated by the sponsor. Signatures shall be in ink or indelible pencil.

(b) The clerk shall determine the number of signatures required on a petition and inform the contact person in writing. Except as provided in (e) of this section, a petition shall be signed by a number of voters based on the number of votes cast at the last regular election held before the date written notice is given to the contact person that the petition is available, equal to

(1) 25 percent of the votes cast if a municipality has fewer than 7,500 persons; or

(2) 15 percent of the votes cast if a municipality has 7,500 persons or more.

(c) Illegible signatures shall be rejected by the clerk unless accompanied by a legible printed name. Signatures not accompanied by a legible residence address shall be rejected.

(d) A petition signer may withdraw the signer's signature on written application to the clerk before certification of the petition.

(e) If the ordinance or resolution that is the subject of an initiative or referendum petition affects only an area that is less than the entire area of a municipality, only voters residing in the affected area may sign the petition. The clerk shall determine the number of signatures required on the petition and inform the contact person in writing. The petition shall be signed by a number of voters based on the number of votes cast in that area at the last regular election held before the date written notice is given to the contact person that the petition is available equal to

(1) 25 percent of the votes cast if the area has fewer than 7,500 persons; or

(2) 15 percent of the votes cast if the area has 7,500 persons or more.



Sec. 29.26.140. - Sufficiency of petition.

(a) All copies of an initiative or referendum petition shall be assembled and filed as a single instrument. Within 10 days after the date the petition is filed, the municipal clerk shall

(1) certify on the petition whether it is sufficient; and

(2) if the petition is insufficient, identify the insufficiency and notify the contact person by certified mail.

(b) A petition that is insufficient may be supplemented with additional signatures obtained and filed before the 11th day after the date on which the petition is rejected.

(c) A petition that is insufficient shall be rejected and filed as a public record unless it is supplemented under (b) of this section. Within 10 days after a supplementary filing the clerk shall recertify the petition. If it is still insufficient, the petition is rejected and filed as a public record.



Sec. 29.26.150. - Protest.

If the municipal clerk certifies that an initiative or referendum petition is insufficient, a signer of the petition may file a protest with the mayor within seven days after the certification. The mayor shall present the protest at the next regular meeting of the governing body. The governing body shall hear and decide the protest.



Sec. 29.26.160. - New petition.

Failure to secure sufficient signatures does not preclude the filing of a new initiative or referendum petition. However, a new petition on substantially the same matter may not be filed sooner than six months after a petition is rejected as insufficient.



Sec. 29.26.170. - Initiative election.

(a) Unless substantially the same measure is adopted, when a petition seeks an initiative vote, the clerk shall submit the matter to the voters at the next regular election or, if already scheduled, special election occurring not sooner than 60 days after certification of the petition. If no election is scheduled to occur within 75 days after the certification of a petition and the governing body determines it is in the best interest of the municipality, the governing body may by ordinance order a special election to be held on the matter before the next election that is already scheduled, but not sooner than 60 days after certification of the petition.

(b) If the governing body adopts substantially the same measure, the petition is void, and the matter initiated may not be placed before the voters.

(c) The ordinance or resolution initiated shall be published in full in the notice of the election, but may be summarized on the ballot to indicate clearly the proposal submitted.

(d) If a majority vote favors the ordinance or resolution, it becomes effective upon certification of the election, unless a different effective date is provided in the ordinance or resolution.



Sec. 29.26.180. - Referendum election.

(a) Unless the ordinance or resolution is repealed, when a petition seeks a referendum vote, the clerk shall submit the matter to the voters at the next regular election or, if already scheduled, special election occurring not sooner than 60 days after certification of the petition. If no election is scheduled to occur within 75 days after certification of a petition and the governing body determines it is in the best interest of the municipality, the governing body may by ordinance order a special election to be held on the matter before the next election that is already scheduled, but not sooner than 60 days after certification of the petition.

(b) If a petition is certified before the effective date of the matter referred, the ordinance or resolution against which the petition is filed shall be suspended pending the referendum vote. During the period of suspension, the governing body may not enact an ordinance or resolution substantially similar to the suspended measure.

(c) If the governing body repeals the ordinance or resolution before the referendum election, the petition is void and the matter referred shall not be placed before the voters.

(d) If a majority vote favors the repeal of the matter referred, it is repealed. Otherwise, the matter referred remains in effect or, if it has been suspended, becomes effective on certification of the election.



Sec. 29.26.190. - Effect.

(a) The effect of an ordinance or resolution may not be modified or negated within two years after its effective date if adopted in an initiative election or if adopted after a petition that contains substantially the same measure has been filed.

(b) If an ordinance or resolution is repealed in a referendum election or by the governing body after a petition that contains substantially the same measure has been filed, substantially similar legislation may not be enacted by the governing body for a period of two years.

(c) If an initiative or referendum measure fails to receive voter approval, a new petition application for substantially the same measure may not be filed sooner than six months after the election results are certified.






Article 03 - RECALL

Sec. 29.26.240. - Recall.

An official who is elected or appointed to an elective municipal office may be recalled by the voters after the official has served the first 120 days of the term for which elected or appointed.



Sec. 29.26.250. - Grounds for recall.

Grounds for recall are misconduct in office, incompetence, or failure to perform prescribed duties.



Sec. 29.26.260. - Application for recall petition.

(a) An application for a recall petition shall be filed with the municipal clerk and must contain

(1) the signatures and residence addresses of at least 10 municipal voters who will sponsor the petition;

(2) the name and address of the contact person and an alternate to whom all correspondence relating to the petition may be sent; and

(3) a statement in 200 words or less of the grounds for recall stated with particularity.

(b) An additional sponsor may be added at any time before the petition is filed by submitting the name of the sponsor to the clerk.



Sec. 29.26.270. - Recall petition.

(a) If the municipal clerk determines that an application for a recall petition meets the requirements of AS 29.26.260 , the clerk shall prepare a recall petition. All copies of the petition must contain

(1) the name of the official sought to be recalled;

(2) the statement of the grounds for recall as set out in the application for petition;

(3) the date the petition is issued by the clerk;

(4) notice that signatures must be secured within 60 days after the date the petition is issued;

(5) spaces for each signature, the printed name of each signer, the date of each signature, and the residence and mailing addresses of each signer;

(6) a statement, with space for the sponsor's sworn signature and date of signing, that the sponsor personally circulated the petition, that all signatures were affixed in the presence of the sponsor, and that the sponsor believes the signatures to be those of the persons whose names they purport to be; and

(7) space for indicating the number of signatures on the petition.

(b) The clerk shall notify the contact person in writing when the petition is available. That person is responsible for notifying sponsors. Copies of the petition shall be provided by the clerk to each sponsor who appears in the clerk's office and requests a petition, and the clerk shall mail the petition to each sponsor who requests that the petition be mailed.



Sec. 29.26.280. - Signature requirements.

(a) The signatures on a recall petition shall be secured within 60 days after the date the clerk issues the petition. The statement provided under AS 29.26.270 (a)(6) shall be completed and signed by the sponsor. Signatures shall be in ink or indelible pencil.

(b) The clerk shall determine the number of signatures required on a petition and inform the contact person in writing. If a petition seeks to recall an official who represents the municipality at large, the petition shall be signed by a number of voters equal to 25 percent of the number of votes cast for that office at the last regular election held before the date written notice is given to the contact person that the petition is available. If a petition seeks to recall an official who represents a district, the petition shall be signed by a number of the voters residing in the district equal to 25 percent of the number of votes cast in the district for that office at the last regular election held before the date the written notice is given to the contact person that the petition is available.

(c) Illegible signatures shall be rejected by the clerk unless accompanied by a legible printed name. Signatures not accompanied by a legible residence shall be rejected.

(d) A petition signer may withdraw the signer's signature upon written application to the clerk before certification of the petition.



Sec. 29.26.290. - Sufficiency of petition.

(a) The copies of a recall petition shall be assembled and filed as a single instrument. A petition may not be filed within 180 days before the end of the term of office of the official sought to be recalled. Within 10 days after the date a petition is filed, the municipal clerk shall

(1) certify on the petition whether it is sufficient; and

(2) if the petition is insufficient, identify the insufficiency and notify the contact person by certified mail.

(b) A petition that is insufficient may be supplemented with additional signatures obtained and filed before the 11th day after the date on which the petition is rejected if

(1) the petition contains an adequate number of signatures, counting both valid and invalid signatures; and

(2) the supplementary petition is filed more than 180 days before the end of the term of office of the official sought to be recalled.

(c) A petition that is insufficient shall be rejected and filed as a public record unless it is supplemented under (b) of this section. Within 10 days after the supplementary filing the clerk shall recertify the petition. If it is still insufficient, the petition is rejected and filed as a public record.



Sec. 29.26.300. - New recall petition application.

A new application for a petition to recall the same official may not be filed sooner than six months after a petition is rejected as insufficient.



Sec. 29.26.310. - Submission.

If a recall petition is sufficient, the clerk shall submit it to the governing body at the next regular meeting or at a special meeting held before the next regular meeting.



Sec. 29.26.320. - Election.

(a) If a regular election occurs within 75 days but not sooner than 45 days after submission of the petition to the governing body, the governing body shall submit the recall at that election.

(b) If no regular election occurs within 75 days, the governing body shall hold a special election on the recall question within 75 days but not sooner than 45 days after a petition is submitted to the governing body.

(c) If a vacancy occurs in the office after a sufficient recall petition is filed with the clerk, the recall question may not be submitted to the voters. The governing body may not appoint to the same office an official who resigns after a sufficient recall petition is filed naming that official.



Sec. 29.26.330. - Form of recall ballot.

A recall ballot must contain

(1) the grounds for recall as stated in 200 words or less on the recall petition;

(2) a statement by the official named on the recall petition of 200 words or less, if the statement is filed with the clerk for publication and public inspection at least 20 days before the election;

(3) the following question: "Shall (name of person) be recalled from the office of (office)? Yes [ ] No [ ]".



Sec. 29.26.340. - Effect.

(a) If a majority vote favors recall, the office becomes vacant upon certification of the recall election.

(b) If an official is not recalled at the election, and application for a petition to recall the same official may not be filed sooner than six months after the election.



Sec. 29.26.350. - Successors.

(a) If an official is recalled from the governing body, the office of that official is filled in accordance with AS 29.20.180 . If all members of the governing body are recalled, the governor shall appoint three qualified persons to the governing body. The appointees shall appoint additional members to fill remaining vacancies in accordance with AS 29.20.180.

(b) If a member of the school board is recalled, the office of that member is filled in accordance with AS 14.12.070 . If all members are recalled from a school board, the governor shall appoint three qualified persons to the school board. The appointees shall appoint additional members to fill remaining vacancies in accordance with AS 14.12.070.

(c) A person who has been recalled may not be appointed under (a) or (b) of this section to the office from which the person was recalled. A person appointed under (a) or (b) of this section serves until a successor is elected and takes office.

(d) If an official other than a member of the governing body or school board is recalled, a successor shall be elected to fill the unexpired portion of the term. The election shall be held not more than 60 days after the date the recall election is certified, except that if a regular election occurs within 75 days after certification the successor shall be chosen at that election.

(e) Nominations for a successor may be filed until seven days before the last date on which a first notice of the election must be given. Nominations may not be filed before the certification of the recall election.



Sec. 29.26.360. - Application.

AS 29.26.250 - 29.26.360 apply to home rule and general law municipalities.









Chapter 29.28. - ELECTIONS



Chapter 29.33. - AREAWIDE BOROUGH POWERS AND DUTIES



Chapter 29.35. - MUNICIPAL POWERS AND DUTIES

Article 01 - GENERAL POWERS

Sec. 29.35.010. - General powers.

All municipalities have the following general powers, subject to other provisions of law:

(1) to establish and prescribe a salary for an elected or appointed municipal official or employee;

(2) to combine two or more appointive or administrative offices;

(3) to establish and prescribe the functions of a municipal department, office, or agency;

(4) to require periodic and special reports from a municipal department to be submitted through the mayor;

(5) to investigate an affair of the municipality and make inquiries into the conduct of a municipal department;

(6) to levy a tax or special assessment, and impose a lien for its enforcement;

(7) to enforce an ordinance and to prescribe a penalty for violation of an ordinance;

(8) to acquire, manage, control, use, and dispose of real and personal property, whether the property is situated inside or outside the municipal boundaries; this power includes the power of a borough to expend, for any purpose authorized by law, money received from the disposal of land in a service area established under AS 29.35.450 ;

(9) to expend money for a community purpose, facility, or service for the good of the municipality to the extent the municipality is otherwise authorized by law to exercise the power necessary to accomplish the purpose or provide the facility or service;

(10) to regulate the operation and use of a municipal right-of-way, facility, or service;

(11) to borrow money and issue evidences of indebtedness;

(12) to acquire membership in an organization that promotes legislation for the good of the municipality;

(13) to enter into an agreement, including an agreement for cooperative or joint administration of any function or power with a municipality, the state, or the United States;

(14) to sue and be sued;

(15) provide facilities or services for the confinement and care of prisoners and enter into agreements with the state, another municipality, or any person relating to the confinement and care of prisoners.



Sec. 29.35.015. - Investment pools.

A municipality may invest money in investment pools for public entities as authorized under AS 37.23 only if that municipality has obtained the consent of its governing body through an ordinance authorizing the participation.



Sec. 29.35.020. - Extraterritorial jurisdiction.

(a) To the extent a municipality is otherwise authorized by law to exercise the power necessary to provide the facility or service, the municipality may provide facilities for the confinement and care of prisoners, parks, playgrounds, cemeteries, emergency medical services, solid and septic waste disposal, utility services, airports, streets (including ice roads), trails, transportation facilities, wharves, harbors and other marine facilities outside its boundaries and may regulate their use and operation to the extent that the jurisdiction in which they are located does not regulate them. A regulation adopted under this section must state that it applies outside the municipality.

(b) A municipality may adopt an ordinance to exercise a power authorized by this subsection and may enforce the ordinance outside its boundaries. Before a power authorized by this subsection may be exercised inside the boundaries of another municipality, the approval of the other municipality must be given by ordinance, and before a power authorized by this subsection may be exercised inside a village, as that term is defined by AS 46.08.900 , the approval of the village must be given by resolution. A municipality intending to exercise its authority under this subsection shall act by ordinance, and may adopt an ordinance under this subsection to

(1) protect its water supply and watershed; or

(2) contain, clean up, or prevent the release or threatened release of oil or a hazardous substance that may pose an imminent or substantial threat to persons, property, or natural resources within the municipality's boundaries; however, this paragraph does not authorize a municipality to enforce an ordinance outside its boundaries to regulate exploration, development, production, or transportation of oil, gas, or minerals in a manner inconsistent with the state's management of those resources, and enforcement of the ordinance must be consistent with a regional master plan prepared by the Department of Environmental Conservation under AS 46.04.210 ; in this paragraph, "natural resources" has the meaning given in AS 46.03.826 .

(c) A municipality may enter into agreements with the United States Coast Guard, the United States Environmental Protection Agency, and other persons relating to development and enforcement of vessel traffic control and monitoring systems for oil barges and tank vessels carrying oil operating in or near the waters of the state.

(d) This section applies to home rule and general law municipalities.

(e) In this section, "village"

(1) means the area within a five-mile radius of the village post office or, if there is no post office, another site designated by the commissioner;

(2) does not include an area described in (1) of this subsection that is within a city or another village.



Sec. 29.35.030. - Eminent domain.

(a) A municipality may, only within its boundaries, exercise the powers of eminent domain and declaration of taking in the performance of a power or function of the municipality under the procedures set out in AS 09.55.250 - 09.55.460. In the case of a second class city, the exercise of the power of eminent domain or declaration of taking must be by ordinance that is submitted to the voters at the next general election or at a special election called for that purpose. A majority of the votes on the question is required for approval of the ordinance.

(b) This section applies to home rule and general law municipalities.



Sec. 29.35.040. - Emergency disaster powers.

(a) A municipality that is wholly or partially in an area that is declared by the President or governor to be a disaster area may participate in and provide for housing, urban renewal, and redevelopment in the same manner as a home rule city. The exercise of these powers by a borough shall be on a nonareawide basis, except a borough may exercise the powers transferred to it by a city as provided by AS 29.35.310 .

(b) Powers granted by this section must be initiated within a period of not more than five years after the date of declaration of a natural disaster by the President or governor, but these powers may be extended for an additional period of not more than three years.



Sec. 29.35.050. - Garbage and solid waste services.

(a) Notwithstanding AS 29.35.200 - 29.35.220, a municipality may by ordinance

(1) provide for the establishment, maintenance, and operation of a system of garbage and solid waste collection and disposal for the entire municipality, or for districts or portions of it;

(2) require all persons in the municipality or district to use the system and to dispose of their garbage and solid waste as provided in the ordinance;

(3) award contracts for collection and disposal, or provide for the collection and disposal of garbage and solid waste by municipal officials and employees;

(4) pay for garbage and solid waste collection and disposal from available money;

(5) require property owners or occupants of premises to use the garbage and solid waste collection and disposal system provided by the municipality;

(6) fix charges against the property owners or occupants of premises for the collection and disposal; and

(7) provide penalties for violations of the ordinances.

(b) The governing body of a municipality may not prohibit a person holding a valid certificate from the former Alaska Public Utilities Commission or from the Regulatory Commission of Alaska from continuing to collect and dispose of garbage, refuse, trash, or other waste material, or provide other related services in an area in the municipality if the certificate authorizes the collection and disposal of garbage, refuse, trash, or other waste material and providing of other services in the area, and the certificate was originally issued before the municipality provided similar services. Except as provided in (c) of this section, a municipality may not provide for a garbage, refuse, trash, or other waste material collection and disposal service in an area to the extent it lies in an area granted to a garbage, refuse, trash, or other waste material carrier by a certificate issued by the former Alaska Public Utilities Commission or by the Regulatory Commission of Alaska to the carrier until it has purchased the certificate, equipment and facilities of the carrier, or that portion of the certificate that would be affected, at fair market value. A municipality may exercise the right of eminent domain to acquire the certificate, equipment, and facilities of the carrier, or that portion of the certificate that would be affected.

(c) A municipality may establish an intermediate transfer site for the collection and disposal of garbage, refuse, trash, or other waste material without purchasing the certificate, equipment, or facilities of a waste material carrier certificated by the former Alaska Public Utilities Commission or by the Regulatory Commission of Alaska. The municipality may, without compensating a certificated waste carrier operating in the area, provide for or contract with a certificated or noncertificated entity to provide for the collection and disposal of waste material left at the intermediate transfer site.

(d) This section applies to home rule and general law municipalities.



Sec. 29.35.055. - Local air quality control program.

A municipality may establish a local air quality control program as provided in AS 46.14.400 only if the municipality has obtained the consent of its governing body through an ordinance authorizing the participation. This section applies to home rule and general law municipalities.



Sec. 29.35.060. - Franchises and permits.

(a) The assembly acting for the area outside all cities in the borough and the council acting for the area in a city may grant franchises, including exclusive franchise privileges, to a person, corporation, organization, or utility not certificated by the former Alaska Public Utilities Commission or by the Regulatory Commission of Alaska and may permit the use of streets and other public places by the franchise holder under regulations prescribed by ordinance.

(b) Unless the grant is made on a competitive basis, the grant of an exclusive right to use a public street or right-of-way for more than five years to a utility or a transportation system not certificated by the former Alaska Public Utilities Commission or by the Regulatory Commission of Alaska shall be valid only if approved by a majority of the voters at an election.

(c) This section applies to home rule and general law municipalities.



Sec. 29.35.070. - Public utilities.

(a) The assembly acting for the area outside all cities in the borough and the council acting for the area in a city may regulate, fix, establish, and change the rates and charges imposed for a utility service provided to the municipality or its inhabitants by a utility that is not subject to regulation under AS 42.05 unless that utility is exempted from regulation under AS 42.05.711 (a), (d) - (k), or (o), or is exempted under regulations adopted under AS 42.05.810 from complying with all or part of AS 42.05.141 - 42.05.721.

(b) A municipality may provide for a reasonable deposit for meters and service to be given if interest is paid on the deposit.

(c) Unless the utility is owned by the municipality, all rates, charges, and regulations established under this section shall be established by ordinance and shall be reasonable and permit a fair return on invested capital.

(d) This section applies to home rule and general law municipalities.



Sec. 29.35.080. - Alcoholic beverages.

(a) A municipality may regulate the possession, barter, sale, importation, and consumption of alcoholic beverages under AS 04.11.480 - 04.11.509 and AS 04.21.010 .

(b) This section applies to home rule and general law municipalities.



Sec. 29.35.085. - Curfew.

(a) A municipality may, by ordinance, provide for a curfew for persons under 18 years of age for whom the disabilities of minority have not been removed for general purposes under AS 09.55.590 and who have not arrived at the age of majority under AS 25.20.020 .

(b) Notwithstanding AS 29.25.070 (a), for a violation of this section, the court may impose a fine of not more than $250.

(c) The community work provisions of AS 47.12.030 (b) (6) apply to punishment for a minor's conviction of a violation of a curfew ordinance for which a penalty is provided under AS 29.25.070 (a).



Sec. 29.35.090. - Municipal property; rights-of-way.

(a) The governing body shall by ordinance establish a formal procedure for acquisition and disposal of land and interests in land by the municipality.

(b) Notwithstanding AS 29.40.160 or other provisions of law, a municipality may not vacate a right-of-way acquired by the state under former 43 U.S.C. 932. This subsection applies to home rule and general law municipalities.



Sec. 29.35.100. - Budget and capital program.

(a) The governing body shall establish the manner for the preparation and submission of the budget and capital program. After a public hearing, the governing body may approve the budget with or without amendments, and shall appropriate the money required for the approved budget.

(b) The governing body may make supplemental and emergency appropriations. Payment may not be authorized or made and an obligation may not be incurred except in accordance with appropriations.



Sec. 29.35.110. - Expenditure of borough revenues.

(a) Borough revenues received through taxes collected on an areawide basis by the borough may be expended on general administrative costs and on areawide functions only. Borough revenues received through taxes collected on a nonareawide basis may be expended on general administrative costs and functions that render service only to the area outside all cities in the borough.

(b) Use of borough revenues from a sales tax levied upon room rentals for a tourism marketing campaign is not subject to (a) of this section.

(c) Notwithstanding (a) of this section, a borough that has entered into an agreement with a city located in the borough to cooperatively or jointly provide for economic development may use borough revenue from taxes, whether collected on an areawide or nonareawide basis, to carry out the terms of the agreement.



Sec. 29.35.120. - Annual audit.

(a) The governing body shall provide for an annual independent audit of the accounts and financial transactions of the municipality or, in the case of a second class city, an audit or statement of annual income and expenditures. To make the audit the governing body shall designate a public accountant who has no personal interest, direct or indirect, in the fiscal affairs of the municipality. Copies of the audit shall be available to the public upon request.

(b) This section applies to home rule and general law municipalities.



Sec. 29.35.125. - Fees for police protection services.

(a) A municipality may by ordinance impose a fee on the owner of residential property, including multi-family housing, if a member of the municipal police department goes to the property an excessive number of times during a calendar year in response to a call for assistance, a complaint, an emergency, or a potential emergency. The number of responses considered to be excessive and the amount of the fee shall be set out in the ordinance that establishes the fee. The fee may not exceed the actual cost to the municipality for the excessive responses. A fee may not be imposed under this subsection for responses to calls that involve potential child neglect, potential domestic violence, as defined in AS 18.66.990 , or potential stalking under AS 11.41.260 or 11.41.270.

(b) An ordinance enacted under this section shall require actual notice to the property owner of police contacts and a warning that failure to take appropriate corrective action may result in the imposition of a fee. The ordinance must also define "appropriate corrective action" to include written notice to quit under AS 09.45.100 - 09.45.110 in appropriate situations as well as other types of corrective action, and provide that the property owner is not liable for the fee if that action is promptly taken.

(c) A municipality may provide that a fee imposed under (a) of this section is a lien on the property to which the municipal police have been called an excessive number of times and may provide for the recording and notice of the lien. When recorded, a lien under this subsection has priority over all other liens except

(1) liens for property taxes, special assessments, and sales and use taxes;

(2) liens that were perfected before the recording of the lien under this subsection; and

(3) mechanics' and materialmen's liens for which claims of lien under AS 34.35.070 or notices of right to lien under AS 34.35.064 have been recorded before the recording of the lien under this subsection.

(d) This section applies to home rule and general law municipalities.



Sec. 29.35.130. - Emergency services communications centers.

(a) A municipality may establish an emergency services communications center with one or more other municipalities and one or more state, federal, or private agencies that provide emergency service communications to the same geographic area. An emergency services communications center established under this section may be organized and operated as a public nonprofit corporation under AS 10.20.

(b) An emergency services communications center under this section may be governed by a board of directors. A member of a board of directors of an emergency services communications center serves without compensation but is entitled to per diem and travel expenses. If an emergency services communications center is organized as a nonprofit corporation, a member of its board of directors may not be employed by the nonprofit corporation.

(c) An emergency services communications center may assess the feasibility and desirability of providing emergency services communications for the geographic area in which it is located through one central office. An emergency services communications center may

(1) combine or coordinate the existing emergency services communications programs of the participating municipalities and agencies;

(2) operate a dispatch center to receive all requests for emergency services and dispatch those services;

(3) study the need for improvement in the timely delivery of emergency services to residents of the participating municipalities;

(4) hold public hearings to obtain information concerning the timely delivery of emergency services;

(5) apply for and accept federal, state, municipal, and private money, property, or assistance for use in providing the timely delivery of emergency services;

(6) enter into contracts to carry out the provisions of this section;

(7) employ personnel necessary to carry out the provisions of this section.

(d) In this section

(1) "emergency services" means services provided by law enforcement agencies, fire departments, ambulance services, and other organizations that are intended to respond to emergency situations of imminent danger to life or property;

(2) "state agency" means a department, division, or office in the executive branch of state government.



Sec. 29.35.131. 911 - surcharge.

(a) A municipality may, by resolution or ordinance, elect to provide an enhanced 911 system at public safety answering points and may purchase or lease the enhanced 911 equipment or service required to establish or maintain an enhanced 911 system at public safety answering points from a local exchange telephone company or other qualified vendor. The municipality may impose an enhanced 911 surcharge within the enhanced 911 service area. An enhanced 911 surcharge may not exceed $2 per month for each wireless telephone number and $2 per month for each local exchange access line for wireline telephones. The maximum surcharge amount of $2 provided for in this subsection may be increased above that level if the surcharge amount is approved by the voters of the enhanced 911 service area. The amount of surcharge imposed for each wireless telephone number must equal the amount imposed for each local exchange access line for a wireline telephone. An enhanced 911 service area may be all of a city, all of a unified municipality, or all or part of the area within a borough and may include the extraterritorial jurisdiction of a municipality in accordance with AS 29.35.020 . The governing body of a municipality shall review an enhanced 911 surcharge annually to determine whether the current level of the surcharge is adequate, excessive, or insufficient to meet anticipated enhanced 911 system needs. When a municipality imposes an enhanced 911 surcharge or the amount of the surcharge is changed, the municipality shall notify in writing the telephone customers subject to the surcharge and provide an explanation of what the surcharge will be used for.

(b) A local exchange telephone company providing service in a municipality that has imposed an enhanced 911 surcharge shall bill each month and collect the surcharge from customers in the enhanced 911 service area. A wireless telephone company that provides telephone service to wireless telephone customers with billing addresses within the enhanced 911 service area shall impose an enhanced 911 surcharge each month and collect the surcharge from customers in the enhanced 911 service area. A local exchange telephone customer may not be subject to more than one enhanced 911 surcharge on a local exchange access line for a wireline telephone. A wireless telephone customer may not be subject to more than one enhanced 911 surcharge for each wireless telephone number. A customer that has more than 100 local exchange access lines from a local exchange telephone company in the municipality is liable for the enhanced 911 surcharge only on 100 local exchange access lines.

(c) A local exchange telephone company or wireless telephone company shall include the appropriate enhanced 911 surcharge, stated separately and included in the total amount owed, in the bills delivered to its customers. The Regulatory Commission of Alaska may not consider the enhanced 911 surcharge as revenue of the telephone company and has no jurisdiction over an enhanced 911 system. A customer is liable for payment of the enhanced 911 surcharge in the amounts billed by the telephone company until the amounts have been paid to the telephone company.

(d) A local exchange telephone company or wireless telephone company that has collected the enhanced 911 surcharge shall remit the amounts collected to the municipality no later than 60 days after the end of the month in which the amount was collected. From each remittance made in a timely manner under this subsection, the telephone company is entitled to deduct and retain the greater of one percent of the collected amount or $150 as the cost of administration for collecting the enhanced 911 surcharge. In addition, a wireless telephone company is entitled to full recovery of the recurring and nonrecurring costs associated with implementation and operation of Phase I E911 service as allowed under Federal Communications Commission proceedings entitled "Revision of the Commission's Rules to Ensure Compatibility with Enhanced 9-1-1 Emergency Calling Systems" (CC Docket No. 94-102; RM-8143).

(e) A local exchange telephone company or wireless telephone company is not obligated to take legal action to enforce collection of the enhanced 911 surcharge. However, if a telephone company is attempting to collect an unpaid debt from a customer, the telephone company shall also attempt to collect any unpaid enhanced 911 surcharge that the customer owes. If a customer pays a portion of a bill that includes an enhanced 911 surcharge, the amount paid shall be prorated between the telephone company and the enhanced 911 surcharge. The telephone company shall annually provide the municipality with a list of the amounts due for the nonpayment of enhanced 911 surcharges, together with the names and addresses of those customers who carry a balance that can be determined by the telephone company to be for the nonpayment of the enhanced 911 surcharges. The telephone company is not liable for uncollected amounts.

(f) The municipality may, at its own expense, require an annual audit of a local exchange telephone company's or wireless telephone company's books and records concerning the collection and remittance of the enhanced 911 surcharge.

(g) A village, as defined in AS 09.65.070 (e), or a public corporation established by a municipality has the powers granted to a municipality under this section.

(h) [Repealed, Sec. 6 ch 55 SLA 2005].

(i) A municipality may only use the enhanced 911 surcharge revenue for those costs of the enhanced 911 system that are authorized in this subsection. The surcharge revenue may not be used for any capital or operational costs for emergency responses that occur after the call is dispatched to the emergency responder. The surcharge revenue may not be used for constructing buildings, leasing buildings, maintaining buildings, or renovating buildings, except for the modification of an existing building to the extent that is necessary to maintain the security and environmental integrity of the public safety answering point and equipment rooms. The surcharge revenue may be used for the following costs to the extent the costs are directly attributable to the establishment, maintenance, and operation of an enhanced 911 system:

(1) the acquisition, implementation, and maintenance of public safety answering point equipment and 911 service features;

(2) the acquisition, installation, and maintenance of other equipment, including call answering equipment, call transfer equipment, automatic number identification controllers and displays, automatic location identification controllers and displays, station instruments, 911 telecommunications systems, teleprinters, logging recorders, instant playback recorders, telephone devices for the deaf, public safety answering point backup power systems, consoles, automatic call distributors, and hardware and software interfaces for computer-aided dispatch systems;

(3) the salaries and associated expenses for 911 call takers for that portion of time spent taking and transferring 911 calls;

(4) training costs for public safety answering point call takers in the proper methods and techniques used in taking and transferring 911 calls;

(5) expenses required to develop and maintain all information necessary to properly inform call takers as to location address, type of emergency, and other information directly relevant to the 911 call-taking and transferring function, including automatic location identification and automatic number identification databases.

(j) If a city in an enhanced 911 service area established by a borough incurs costs described under (i) of this section for the enhanced 911 system, before the borough may use revenue from an enhanced 911 surcharge, the borough and city must execute an agreement addressing the duties and responsibilities of each for the enhanced 911 system and establishing priorities for the use of the surcharge revenue. If the Department of Public Safety also provides services as part of the enhanced 911 system or uses the enhanced 911 system in that enhanced 911 service area, the department must be a party to the agreement.

(k) For purposes of (i) of this section, "call taker" means a person employed in a primary or secondary answering point whose duties include the initial answering of 911 or enhanced 911 calls and routing the calls to the agency or dispatch center responsible for dispatching appropriate emergency services and a person in a primary or secondary answering point whose duties include receiving a 911 or enhanced 911 call either directly or routed from another answering point and dispatching appropriate emergency services in response to the call; the term "call taker" is synonymous with the term "dispatcher" in that it is inclusive of the functions of both answering the 911 or enhanced 911 calls and dispatching emergency services in response to the calls.



Sec. 29.35.133. - Immunity for 911 systems.

(a) The establishment, funding, use, operation, or maintenance of enhanced 911 systems and all activities associated with those actions are specifically found to be within the ambit of AS 09.50.250 (1) and AS 09.65.070(d)(6). Except for intentional acts of misconduct or gross negligence, a service supplier, local exchange telephone company, or wireless telephone company and their employees and agents are also immune from tort liability that might otherwise be incurred in the course of installing, training, maintaining, or providing enhanced 911 systems or transmitting or receiving calls on the system.

(b) An individual, telephone company, or employee of a telephone company who operates or maintains an emergency 911 service is not liable for civil damages in a tort action as a result of an act, omission, failure of service, or incorrect information done or given in good faith.

(c) In this section, "service supplier" means a person that provides or offers to provide telecommunications equipment or services necessary for the establishment, maintenance, or operation of an enhanced 911 system.



Sec. 29.35.134. - Multi-line telephone systems.

A municipality may by ordinance elect to require an enhanced 911 system from a multi-line telephone system. A multi-line telephone system operator must arrange to update the automatic location identification database with an appropriate master street address guide, valid address, and callback number for each multi-line telephone system telephone, so that the location information specifies the emergency response location of the caller. A multi-line telephone system operator is considered to be in compliance with this section when the multi-line telephone system complies with enhanced 911 generally accepted industry standards as defined by the Regulatory Commission of Alaska. For purposes of this section,

(1) "callback number" means a number used by the public safety answering point to re-contact the location from which a 911 call is placed; the number may or may not be the number of the station used to originate the 911 call;

(2) "emergency response location" means the location to which a 911 emergency response team may be dispatched that is specific enough to provide a reasonable opportunity for the emergency response team to quickly locate a caller anywhere within it;

(3) "master street address guide" means a database of formatted street names, numerical addresses or address ranges, and other parameters defining valid locations and emergency services zones, and their associated emergency services numbers, that enables the proper routing and response to 911 calls;

(4) "multi-line telephone system" means a system made up of common control units, telephone sets, and control hardware and software, including network and premises based systems such as Centrex and PBX, Hybrid, and Key Telephone Systems, as classified by the Federal Communications Commission under Part 68 Requirements, and including systems owned or leased by governmental agencies or nonprofit entities, as well as for profit entities;

(5) "multi-line telephone system operator" means an entity that owns, leases, or rents from a third party, and operates a multi-line telephone system through which a caller may place a 911 call through a public switched network.



Sec. 29.35.135. - Waiver of privacy by local exchange telephone company subscribers.

Local exchange telephone company subscribers waive the privacy afforded by unlisted or unpublished telephone numbers to the extent that the name and address associated with the telephone number may be furnished to the enhanced 911 system for call routing or for automatic retrieval of location information in response to a call initiated to the system.



Sec. 29.35.137. - Definitions.

In AS 29.35.131 - 29.35.137,

(1) "enhanced 911 equipment" means the equipment dedicated to the operation of, or use in, the establishment, operation, or maintenance of an enhanced 911 system, including customer premises equipment, automatic number identification or automatic location identification controllers and display units, printers, cathode ray tubes, recorders, software, and other essential communication equipment required by the system;

(2) "enhanced 911 service area" means the area within a municipality's jurisdiction that has been designated to receive enhanced 911 service; the designation of an area to receive an enhanced 911 system under AS 29.35.131 (a) does not designate the area as a "service area" for purposes of art. X, sec. 5, Constitution of the State of Alaska;

(3) "enhanced 911 system" means a telephone system consisting of network, database, and enhanced 911 equipment that uses the single three digit number, 911, for reporting a police, fire, medical, or other emergency situation, and that enables the users of a public telephone system to reach a public safety answering point to report emergencies by dialing 911; an enhanced 911 system includes the personnel required to acquire, install, operate, and maintain the system and its facilities and to dispatch the calls generated by the system;

(4) "local exchange access line" means a telephone line that connects a local exchange service customer to the local exchange telephone company switching office and has the capability of reaching local public safety agencies, but does not include a line used by a carrier to provide interexchange services;

(5) "local exchange service" means the transmission of two-way interactive switched voice communications furnished by a local exchange telephone company within a local exchange area, including access to enhanced 911 systems; in this paragraph, "local exchange area" means a geographic area encompassing one or more political subdivisions as described in maps, tariffs, or rate schedules filed with the Regulatory Commission of Alaska, where local exchange rates apply;

(6) "local exchange telephone company" means a telephone utility certificated under AS 42.05 to provide local exchange service;

(7) "municipality" has the meaning given in AS 29.71.800 and includes a public corporation established by a municipality and a village as that term is defined in AS 09.65.070 (e);

(8) "public safety answering point" means a 24-hour local jurisdiction communications facility that receives 911 service calls and directly dispatches emergency response services or that relays calls to the appropriate public or private safety agency;

(9) "wireless telephone" means a telephone that is not a wireline telephone and includes cellular and mobile telephones; each wireless telephone number is considered to be a separate wireless telephone;

(10) "wireless telephone company" means a telephone utility that provides telephone service for wireless telephone customers who receive monthly or periodic bills sent to an address within a designated enhanced 911 service area;

(11) "wireline telephone" means a telephone that uses a local exchange access line.



Sec. 29.35.138. - Application.

AS 29.35.131 - 29.35.137 apply to home rule and general law municipalities.



Sec. 29.35.140. - Regulation of transportation carriers.

A municipality may not regulate an activity regarding transportation of passengers or freight for hire if the regulation conflicts with the regulation of that activity by the Alaska Transportation Commission as the regulation existed on April 1, 1983 under former AS 02.05, former AS 42.07, or former AS 42.10.



Sec. 29.35.141. - Regulation of radio antennas.

(a) A municipality that regulates the placement, screening, or height of radio antennas must reasonably accommodate amateur radio antennas. A municipality may require reasonable and customary engineering practices to be followed in the erection of amateur radio antennas. A municipality may impose only the minimum requirements relating to amateur radio antennas that are necessary to accomplish the legitimate purposes intended to be served by the requirements.

(b) A municipality may not restrict the number of support structures for an amateur radio antenna. Based on the most recently published United States census, a municipal restriction on amateur radio antenna height may not be lower than

(1) 200 feet above ground level as permitted by the Federal Communications Commission in an area with a population density of 120 or less per square mile;

(2) 75 feet above ground level in an area with a population density of more than 120 per square mile for an antenna on a lot that is smaller than one acre; or

(3) 140 feet above ground level in an area with a population density of more than 120 per square mile for an antenna on a lot that is one acre or larger.

(c) Subject to (a) and (b) of this section, a municipality may, by ordinance, impose requirements to meet clearly defined objectives relating to screening, placement, aesthetic, and health and safety factors with respect to the erection, maintenance, and operation of amateur radio antennas.

(d) An ordinance regulating or restricting radio antennas adopted under this section may not apply to a radio antenna that was erected before July 26, 2001.

(e) This section applies to home rule and general law municipalities.



Sec. 29.35.145. - Regulation of firearms.

(a) The authority to regulate firearms is reserved to the state, and, except as specifically provided by statute, a municipality may not enact or enforce an ordinance regulating the possession, ownership, sale, transfer, use, carrying, transportation, licensing, taxation, or registration of firearms.

(b) Municipalities may enact and enforce ordinances

(1) that are identical to state law and that have the same penalty as provided for by state law;

(2) restricting the discharge of firearms in any portion of their respective jurisdictions where there is a reasonable likelihood that people, domestic animals, or property will be jeopardized; ordinances enacted or enforced under this paragraph may not abridge the right of the individual guaranteed by art. I, sec. 19, Constitution of the State of Alaska, to bear arms in defense of self or others;

(3) restricting the areas in their respective jurisdictions in which firearms may be sold; a business selling firearms may not be treated more restrictively that other businesses located within the same zone; and

(4) prohibiting the possession of firearms in the restricted access area of municipal government buildings; the municipal assembly shall post notice of the prohibition against possession of firearms at each entrance to the restricted access area.

(c) The prohibition on taxation in (a) of this section does not include imposition of a sales tax that is levied on all products sold within a municipality.

(d) This section applies to home rule and general law municipalities.

(e) In this section,

(1) "firearms" includes firearms, or any other element relating to firearms or parts thereof including ammunition and reloading components;

(2) "restricted access area" means the area beyond a secure point where visitors are screened and does not include common areas of ingress and egress open to the general public.






Article 02 - MANDATORY AREAWIDE POWERS

Sec. 29.35.150. - Scope of areawide powers.

A borough shall exercise the powers as specified and in the manner specified in AS 29.35.150 - 29.35.180 on an areawide basis.



Sec. 29.35.160. - Education.

(a) Each borough constitutes a borough school district and establishes, maintains, and operates a system of public schools on an areawide basis as provided in AS 14.14.060 . A military reservation in a borough is not part of the borough school district until the military mission is terminated or until inclusion in the borough school district is approved by the Department of Education and Early Development. However, operation of the military reservation schools by the borough school district may be required by the Department of Education and Early Development under AS 14.14.110 . If the military mission of a military reservation terminates or continued management and control by a regional educational attendance area is disapproved by the Department of Education and Early Development, operation, management, and control of schools on the military reservation transfers to the borough school district in which the military reservation is located.

(b) This section applies to home rule and general law municipalities.



Sec. 29.35.170. - Assessment and collection of taxes.

(a) A borough shall assess and collect property, sales, and use taxes that are levied in its boundaries, subject to AS 29.45.

(b) Taxes levied by a city shall be collected by a borough and returned in full to the levying city. This subsection applies to home rule and general law municipalities.



Sec. 29.35.180. - Land use regulation.

(a) A first or second class borough shall provide for planning, platting, and land use regulation in accordance with AS 29.40.

(b) A home rule borough shall provide for planning, platting, and land use regulation.






Article 03 - ADDITIONAL POWERS

Sec. 29.35.200. - First class borough powers.

(a) A first class borough may exercise by ordinance on a nonareawide basis any power not otherwise prohibited by law.

(b) A first class borough may by ordinance exercise the following powers on an areawide basis:

(1) provide transportation systems;

(2) provide water pollution control;

(3) provide air pollution control in accordance with AS 46.14.400 ;

(4) license day care facilities;

(5) license, impound, and dispose of animals.

(c) In addition to powers conferred by (b) of this section, a first class borough may, on an areawide basis, exercise a power not otherwise prohibited by law if the power has been acquired in accordance with AS 29.35.300.

(d) A first class borough that exercises power necessary to contain, clean up, or prevent a release or threatened release of oil or a hazardous substance, and exercises a power granted to a municipality under AS 46.04, AS 46.08, or AS 46.09 shall exercise its authority in a manner that is consistent with a regional master plan prepared by the Department of Environmental Conservation under AS 46.04.210 .



Sec. 29.35.210. - Second class borough powers.

(a) A second class borough may by ordinance exercise the following powers on a nonareawide basis:

(1) provide transportation systems;

(2) regulate the offering for sale, exposure for sale, sale, use, or explosion of fireworks;

(3) license, impound, and dispose of animals;

(4) subject to AS 29.35.050 , provide garbage, solid waste, and septic waste collection and disposal;

(5) provide air pollution control under AS 46.14.400 ;

(6) provide water pollution control;

(7) participate in federal or state loan programs for housing rehabilitation and improvement for energy conservation;

(8) provide for economic development;

(9) provide for the acquisition and construction of local service roads and trails under AS 19.30.111 - 19.30.251;

(10) establish an emergency services communications center under AS 29.35.130;

(11) subject to AS 28.01.010 , regulate the licensing and operation of motor vehicles and operators;

(12) engage in activities authorized under AS 29.47.460 ;

(13) contain, clean up, or prevent a release or threatened release of oil or a hazardous substance, and exercise a power granted to a municipality under AS 46.04, AS 46.08, or AS 46.09; the borough shall exercise its authority under this paragraph in a manner that is consistent with a regional master plan prepared by the Department of Environmental Conservation under AS 46.04.210 .

(b) A second class borough may by ordinance exercise the following powers on an areawide basis:

(1) provide transportation systems;

(2) license, impound, and dispose of animals;

(3) provide air pollution control under AS 46.14.400 ;

(4) provide water pollution control;

(5) license day care facilities.

(c) In addition to powers conferred by (a) of this section, a second class borough may, on a nonareawide basis, exercise a power not otherwise prohibited by law if the exercise of the power has been approved at an election by a majority of voters living in the borough but outside all cities in the borough.

(d) In addition to powers conferred by (b) of this section, a second class borough may, on an areawide basis, exercise a power not otherwise prohibited by law if the power has been acquired in accordance with AS 29.35.300.



Sec. 29.35.220. - Third class borough powers.

(a) A third class borough may borrow money and issue negotiable or nonnegotiable bonds or other evidences of indebtedness as provided by AS 29.47.

(b) Areawide exercise of a power by a third class borough other than education and tax assessment and collection is not authorized.

(c) A third class borough may acquire the power to provide for planning, platting, and land use regulation as provided in AS 29.40 for first and second class boroughs, except the power may only be exercised within a service area.

(d) A third class borough may acquire any power not otherwise prohibited by law, except the power may only be exercised within a service area.

(e) A third class borough may by ordinance exercise power necessary to contain, clean up, or prevent a release or threatened release of oil or a hazardous substance, and exercise a power granted to a municipality under AS 46.04, AS 46.08, or AS 46.09, but the power authorized by this subsection may be exercised only on a nonareawide basis. The borough shall exercise its authority under this subsection in a manner that is consistent with a regional master plan prepared by the Department of Environmental Conservation under AS 46.04.210 .






Article 04 - CITY POWERS

Sec. 29.35.250. - Cities inside boroughs.

(a) A city inside a borough may exercise any power not otherwise prohibited by law.

(b) On adoption of a borough ordinance to provide for areawide exercise of a power, no city may exercise the power unless the borough ordinance provides otherwise or the borough by ordinance ceases to exercise the power.

(c) A home rule city in a third class borough shall provide for planning, platting, and land use regulation as provided by AS 29.35.180(b) for home rule boroughs. A first class city in a third class borough shall provide for planning, platting, and land use regulation as provided by AS 29.35.180 (a) for first and second class boroughs. A second class city in a third class borough may provide for planning, platting, and land use regulation as provided by AS 29.35.180(a) for first and second class boroughs.

(d) This section applies to home rule and general law cities.



Sec. 29.35.260. - Cities outside boroughs.

(a) A city outside a borough may exercise a power not otherwise prohibited by law. A provision that is incorporated by reference to laws governing boroughs applies to home rule cities outside boroughs only if the provision is made applicable to home rule boroughs.

(b) A home rule or first class city outside a borough is a city school district and shall establish, operate, and maintain a system of public schools as provided by AS 29.35.160 for boroughs. A second class city outside a borough is not a school district and may not establish a system of public schools.

(c) A home rule city outside a borough shall provide for planning, platting, and land use regulation as provided by AS 29.35.180 (b) for home rule boroughs. A first class city outside a borough shall, and a second class city outside a borough may, provide for planning, platting, and land use regulation as provided by AS 29.35.180 (a) for first and second class boroughs.

(d) This section applies to home rule and general law cities.






Article 05 - ACQUISITION OF ADDITIONAL POWERS

Sec. 29.35.300. - Additional powers.

(a) A first class borough acquires an additional areawide power by transfer of the power by a city or by holding an areawide election on the question.

(b) A second class borough acquires an additional power by transfer of the power by a city or by holding an election on the question. For acquisition of an areawide power, the election shall be held areawide. For acquisition of a nonareawide power, the election shall be held nonareawide.

(c) A third class borough acquires an additional power to exercise in a service area by forming a service area in accordance with AS 29.35.490(b) or (c).



Sec. 29.35.310. - Transfer by city.

(a) A city in a first or second class borough may transfer to the borough in which it is located any of its powers or functions, subject to the approval of the assembly.

(b) A first or second class borough shall exercise all powers transferred to it by a city.



Sec. 29.35.320. - Initiation of acquisition of power.

(a) An election on the question of adding an areawide power in a first class borough or of adding an areawide or nonareawide power in a second class borough may be initiated in two ways:

(1) a number of voters equal to 15 percent of the number of votes cast at the preceding regular election in the area, either areawide or nonareawide, in which the election is to be held may file a petition with the borough clerk; or

(2) the assembly may propose the acquisition of the power.

(b) An election on the question of adding a power in a third class borough for exercise in a service area may be initiated in two ways:

(1) a number of voters equal to 15 percent of the number of votes cast at the preceding regular election in a proposed service area in which the power is sought to be exercised may file a petition with the assembly; or

(2) the assembly may propose the acquisition of the power.

(c) The borough clerk shall certify whether a petition filed under (a) or (b) of this section contains the required number of signatures.

(d) Within 30 days after a petition is certified as containing the required number of signatures or the assembly proposes the acquisition of a power, at least one public hearing shall be held in the borough on the question. The assembly shall then evaluate the ability of the borough to exercise the power and make its findings public. Within 60 days after its findings have been made public, the assembly shall order an election on the question.



Sec. 29.35.330. - Election.

(a) If more than one power is proposed for acquisition under AS 29.35.320, each shall appear separately on the ballot.

(b) If a power is proposed for exercise by a third class borough in a service area, only voters residing in the proposed service area may vote.

(c) A vote on the question of adding an areawide power in a first or second class borough shall be tabulated in two separate classifications. One shall consist of all votes cast in all cities located in the borough. The other shall consist of all votes cast in the borough area outside all cities. If the majority of the votes cast in each classification is favorable, the borough shall assume the added power within 30 days after certification of the election results.

(d) If a majority of the votes cast on the question of adding a nonareawide power in a second class borough or a power to be exercised in a service area in a third class borough is favorable, the borough shall assume the added power within 30 days after certification of the election results.

(e) The borough mayor shall certify the election results to the department.



Sec. 29.35.340. - Effect of acquiring an areawide power.

(a) On acquisition of an areawide power the first or second class borough succeeds to all of the rights, powers, and duties of any city or service area with respect to that power. The borough succeeds to claims, franchises, and other contractual obligations, liability for bonded and all other indebtedness, and to all of the right, title, and interest in the real and personal property held by a city or service area for the exercise of the power.

(b) The assembly may levy and collect special charges, taxes, or assessments including interest for the purpose of amortizing bonded indebtedness previously incurred by a city or service area for exercising an areawide power acquired by the borough. When a city or service area had previously incurred bonded indebtedness, all property that was in the city or service area at the time the bonds were issued remains subject to taxation to pay the principal of and interest on the bonds.

(c) On acquisition of an additional areawide power the first or second class borough, in consultation with the city or service area personnel, shall arrange for an orderly and equitable transfer of rights, assets, liabilities, powers, duties, and other matters related to acquisition of the areawide powers.

(d) This section applies to home rule and general law cities.



Sec. 29.35.350. - Definition.

In AS 29.35.200 - 29.35.350, "power" means the provision of a public facility or service, or the exercise of a regulatory power.






Article 06 - CONSTRUCTION OF POWERS

Sec. 29.35.400. - General construction.

A liberal construction shall be given to all powers and functions of a municipality conferred in this title.



Sec. 29.35.410. - Extent of powers.

Unless otherwise limited by law, a municipality has and may exercise all powers and functions necessarily or fairly implied in or incident to the purpose of all powers and functions conferred in this title.



Sec. 29.35.420. - Enumeration of powers.

Specific examples in an enumerated power or function conferred upon a municipality in this title is illustrative of the object and not a limitation on or exclusion from the exercise of the power or function.






Article 07 - SERVICE AREAS

Sec. 29.35.450. - Service areas.

(a) A service area to provide special services in a borough or unified municipality may be established, operated, altered, or abolished by ordinance, subject to (c) of this section. Special services include services not provided by the unified municipality or a higher or different level of services. Special services include services not provided by a borough on an areawide or nonareawide basis in the borough or a higher or different level of services than that provided on an areawide or nonareawide basis. A borough may include a city in a service area if

(1) the city agrees by ordinance; or

(2) approval is granted by a majority of voters residing in the city, and by a majority of voters residing inside the boundaries of the proposed service area but outside of the city.

(b) A new service area may not be established if, consistent with the purposes of Alaska Const., art. X, the new service can be provided by an existing service area, by annexation to a city, or by incorporation as a city.

(c) If voters reside within a service area that provides road, fire protection, or parks and recreation services, abolishment of the service area is subject to approval by the majority of the voters residing in the service area who vote on the question. A service area that provides road, fire protection, or parks and recreation services in which voters reside may not be abolished and replaced by a larger service area unless that proposal is approved, separately, by a majority of the voters who vote on the question residing in the existing service area and by a majority of the voters who vote on the question residing in the area proposed to be included within the new service area but outside of the existing service area. A service area that provides road, fire protection, or parks and recreation services in which voters reside may not be altered or combined with another service area unless that proposal is approved, separately, by a majority of the voters who vote on the question and who reside in each of the service areas or in the area outside of service areas that is affected by the proposal. This subsection does not apply to a proposed change to a service area that provides fire protection services that would result in increasing the number of parcels of land in the service area or successor service area if the increase is not more than six percent and would add not more than 1,000 residents. This subsection does not apply in a second class borough to abolishment of a road service area or consolidation of two or more road service areas if

(1) taxes have not been levied in the service area for road maintenance or construction during the last 12 months and there is no balance in any account available to pay for these road services for the service area;

(2) during the last 12 months, the service area board has not met with a quorum present and in accordance with law; or

(3) there are no road maintenance contracts in effect for the service area or the existing road maintenance contracts fail to provide for minimum road standards required by law that are necessary to protect the borough from civil liability.

(d) This section applies to a home rule or general law municipality.



Sec. 29.35.460. - Service area boards.

The assembly may provide for an appointed or elected board to supervise the furnishing of special services in a service area.



Sec. 29.35.470. - Financing.

(a) The assembly may levy or authorize the levying of taxes, charges, or assessments in a service area to finance the special services. If the assembly authorizes the levying of taxes, charges, or assessments, the rate of taxation and the issuance of bonds are subject to assembly approval.

(b) The assembly may by ordinance establish, alter, and abolish differential tax zones within a service area to provide and levy property taxes for a different level of services than that provided generally in the service area. Taxes levied within a differential tax zone that exceed the amount that would have otherwise been levied may only be used for the services provided in that zone.



Sec. 29.35.480. - Service areas in first class boroughs.

In a first class borough, the assembly may exercise in a service area any power granted a first class city by law. The assembly may exercise in a service area any nonareawide power that may be exercised by a first class borough.



Sec. 29.35.490. - Service areas in second and third class boroughs.

(a) A second class borough may exercise in a service area any power granted a first class city by law or a nonareawide power that may be exercised by a first class borough if

(1) the exercise of the power is approved by a majority of the voters residing in the service area; or

(2) all owners of real property in the service area consent in writing to the exercise of the power if no voters reside in the service area.

(b) If the exercise of the power is approved by a majority of the voters residing in the service area, a third class borough may exercise in a service area any power not otherwise prohibited by law.

(c) A second or third class borough may establish a service area that includes only vacant, unappropriated, and unreserved land owned by the borough. A second or third class borough may establish a service area, with the concurrence of the commissioner of natural resources, that includes only vacant, unappropriated, and unreserved land owned by the state and classified for disposal to individuals. By ordinance a second or third class borough may provide the services in a service area established under this subsection necessary to develop state or municipal land as required by the planning, platting, and land use regulations of the borough.






Article 08 - HAZARDOUS CHEMICALS, MATERIALS, AND WASTES

Sec. 29.35.500. - Reporting.

(a) If a municipality establishes a program for the reporting of hazardous chemicals, hazardous materials, and hazardous wastes, then the municipality shall require a business or a government agency that handles hazardous chemicals, hazardous materials, or hazardous wastes to submit to a designated person or office of the municipality, on a form approved by the Alaska State Emergency Response Commission, an inventory of the hazardous chemicals, hazardous materials, and hazardous wastes the business or government agency handles. Notwithstanding other provisions of this title, a municipality that establishes a program for the reporting of hazardous chemicals, hazardous materials, and hazardous wastes may not

(1) use a form other than the one required under this section or use a form in addition to the one required under this section;

(2) require a business or government agency to submit an inventory of hazardous chemicals, hazardous materials, and hazardous wastes unless the business or government agency is required to do so by the Alaska State Emergency Response Commission;

(3) require reporting under this section of a substance not listed in (c) of this section unless it is added by the commission under (c) of this section;

(4) require reporting under this section of a substance that is in smaller quantities than provided under (c) of this section unless the reporting of smaller quantities is approved by the commission under (c) of this section.

(b) An inventory required under this section must include

(1) the name and address of a facility, and of the owner and operator of the facility, at which the hazardous chemicals, hazardous materials, or hazardous wastes are handled;

(2) the names and telephone numbers of persons connected with the facility who are to be contacted in an emergency;

(3) the chemical name or other descriptive information about each hazardous chemical, hazardous material, or hazardous waste handled;

(4) the location and maximum estimated quantity of the hazardous chemicals, hazardous materials, and hazardous wastes handled in a single day;

(5) with respect to a transshipment facility; instead of the information required under (3) and (4) of this subsection, the following information:

(A) a list of the classes of hazardous chemicals, hazardous materials, and hazardous wastes handled;

(B) a site layout and floor plan showing the usual locations of the hazardous chemicals, hazardous materials, and hazardous wastes handled at the facility; and

(C) the method of marking or warning used for hazardous chemicals, hazardous materials, and hazardous wastes at the facility.

(c) Unless the Alaska State Emergency Response Commission or a municipality, after public hearing, removes a substance listed in this subsection from the reporting requirements within its jurisdiction, or unless the commission, after public hearing, adds a substance to the reporting requirements of this subsection or requires the reporting of smaller quantities of the substances listed in this subsection, either on a statewide basis or for reporting within particular municipalities, the following quantities of hazardous chemicals, hazardous materials, and hazardous wastes shall be reported in an inventory required under this section:

(1) any quantity of a hazardous material of the hazard class identified in federal placarding regulations as

(A) Poison Gas Hazard Division No. 2.3 and Poisons 6.1;

(B) Explosives 1.1;

(C) Explosives 1.2 and 1.3, excluding smokeless gunpowder, black powder, and ammunition;

(D) Flammable solid Divisions 4.1, 4.2, and 4.3; or

(E) Radioactive Hazard Class 7;

(2) a hazardous chemical, or a hazardous material other than one described in (1) of this subsection, if handled in a single day in an amount equal to or greater than 10,000 pounds;

(3) extremely hazardous substances in a quantity equal to or more than 500 pounds or the threshold planning quantity, whichever is less; and

(4) compressed gasses equal to or more than 1,000 cubic feet at standard temperature and pressure.

(d) A business or government agency required to submit an inventory under this section shall submit the first inventory within 90 days after the municipality's reporting requirements take effect or within 30 days after beginning to engage in the handling of hazardous chemicals, hazardous materials, or hazardous wastes. Thereafter, the business or government agency shall submit an inventory annually. With respect to transshipments, the first inventory shall be an estimate of transshipments by the business or government agency during the next 12 months. Subsequent annual inventories shall reflect actual transshipments during the previous 12 months.

(e) A municipality that establishes a program for the reporting of hazardous chemicals, hazardous materials, or hazardous wastes shall also require a business or government agency that handles hazardous chemicals, hazardous materials, or hazardous wastes to report

(1) significant change in the general location of hazardous chemicals, hazardous materials, or hazardous wastes by telephone or other means adequate to convey the information within 24 hours, and in writing within 10 working days, after moving the chemicals, materials, or wastes;

(2) names and other descriptive information of additional hazardous chemicals, hazardous materials, or hazardous wastes being handled since the last inventory or report if they meet the criteria for reporting under (c) of this section, by telephone or other means adequate to convey the information within 24 hours, and in writing within 10 working days, after making the additions;

(3) with respect to a transshipment facility, instead of the information required under (1) and (2) of this subsection, the following:

(A) an additional class of hazardous chemicals, hazardous materials, or hazardous wastes handled at the facility, or a change in the method of marking or warning used for hazardous chemicals, hazardous materials, or hazardous wastes at the facility, within 30 days after the addition or change; and

(B) a change to the site layout or floor plan submitted under (b)(5)(B) of this section, by telephone or other means adequate to convey the information within 24 hours, and in writing within 30 days after the change.

(f) A municipality that establishes a program for the reporting of hazardous chemicals or hazardous materials may require a business or government agency that handles hazardous chemicals or hazardous materials to submit a federal Occupational Safety and Health Administration (OSHA) Material Safety Data Sheet or equivalent information for each of the chemicals and materials handled.

(g) The requirements of this section may be imposed by a municipality on a business or government agency that handles hazardous chemicals, hazardous materials, or hazardous wastes outside of the boundaries of the municipality if a fire or other emergency involving the chemicals, materials, or wastes would be

(1) likely to adversely affect persons or property in the municipality; or

(2) responded to by emergency response personnel whose service area includes all or a part of the municipality.



Sec. 29.35.510. - Inspections; penalties.

A municipality may conduct inspections, and establish and impose penalties, necessary to ensure compliance with reporting requirements adopted under AS 29.35.500 .



Sec. 29.35.520. - Fees.

A municipality may impose appropriate fees to fully or partially compensate for the cost of processing reports and administering inspections under AS 29.35.500 - 29.35.510.



Sec. 29.35.530. - Duties of municipalities; powers of other agencies.

(a) The municipality, at the request of a business or government agency required to submit an inventory under AS 29.35.500 , shall provide

(1) a descriptive summary of the hazardous chemicals, hazardous materials, and hazardous wastes that are required to be included in an inventory; and

(2) inventory forms approved by the Alaska State Emergency Response Commission.

(b) [Repealed, Sec. 15 ch 71 SLA 1997].

(c) The division of fire prevention, the Department of Environmental Conservation, the Department of Health and Social Services, or the Department of Labor and Workforce Development may

(1) request copies of inventories submitted under AS 29.35.500 ; and

(2) provide educational materials related to hazardous chemicals, hazardous materials, and hazardous wastes.



Sec. 29.35.540. - Public access to information.

Information detained by a municipality under AS 29.35.500 , 29.35.510, and 29.35.530 shall be made readily available to the public for inspection and copying.



Sec. 29.35.550. - Application.

AS 29.35.500 - 29.35.590 apply to home rule and general law municipalities.



Sec. 29.35.560. - Municipal liability.

The establishment by a municipality of a program for the reporting of hazardous chemicals, hazardous materials, and hazardous wastes does not increase the liability that may otherwise be imposed on the municipality for damages resulting from hazardous chemicals, hazardous materials, or hazardous waste.



Sec. 29.35.590. - Definitions.

In AS 29.35.500 - 29.35.590

(1) "acute hazardous waste" means a waste listed by the administrator or the Environmental Protection Agency in accordance with the criteria in 40 C.F.R. 261.11(a)(2);

(2) [Repealed, Sec. 15 ch 71 SLA 1997].

(3) "extremely hazardous substance" means a substance listed in 40 C.F.R. Part 355, Appendix A and B;

(4) "handles" includes disposes of, generates, processes, stores, treats, transships, and uses hazardous chemicals, materials, or wastes, but does not include the handling of hazardous chemicals, hazardous materials, or hazardous wastes while they are in transit and before they reach the final destination indicated on the shipping paper accompanying the shipment, except while they are at a transshipment facility; in this paragraph, "shipping paper" has the meaning given in 49 C.F.R. 171.8;

(5) "hazard class" means the class of a hazardous material defined in 49 C.F.R. 173;

(6) "hazardous chemical" has the meaning given in 29 C.F.R. 1910.1200(c) except that it does not include

(A) a food, food additive, color additive, drug, or cosmetic regulated by the federal Food and Drug Administration;

(B) a substance present as a solid in a manufactured item to the extent exposure to the substance does not occur under normal conditions of use;

(C) a substance to the extent it is used for personal, family, or household purposes, or is present in the same form and concentration as a product packaged for distribution and use by the general public;

(D) a substance to the extent it is used in a research laboratory or a hospital or other medical facility under the direct supervision of a technically qualified individual; or

(E) a substance to the extent it is used in routine agricultural operations or is a fertilizer held for sale by a retailer to the ultimate customer;

(7) "hazardous material" means a material or substance, as defined in 49 C.F.R. 171.8, and any other substance determined by the Alaska State Emergency Response Commission in regulations to pose a significant health and safety hazard; "hazardous material" does not include food, drugs, alcoholic beverages, cosmetics, tobacco, or tobacco products intended for personal consumption;

(8) "hazardous waste" means

(A) a hazardous waste as defined in AS 46.03.900 ;

(B) a hazardous waste as identified by the Environmental Protection Agency under 40 C.F.R. 261; and

(C) any other hazardous waste defined by the Alaska State Emergency Response Commission in regulations;

(9) "quantity" means the total amount of a material or waste handled at a time and includes the aggregate of a material or waste that is divided among multiple containers;

(10) "threshold planning quantity" means the quantity listed in the column "threshold planning quantity" for a substance listed in 40 C.F.R. Part 355, Appendix A and B;

(11) "transshipment facility" means a building, dock, yard or other structure or area at which hazardous chemicals, hazardous materials, or hazardous wastes are held, or transferred from one vehicle, vessel, or container to another, for the purpose of reshipment within seven days after arriving at the facility, if regularly holding or transferring within that period of time is the principal business of the facility.






Article 09 - PORT AUTHORITIES

Sec. 29.35.600. - Purpose of authorities.

The purpose of a port authority is to provide for the development of a port or ports for transportation related commerce within the territory of the authority.



Sec. 29.35.605. - Establishment of port authorities.

(a) A port authority may be created by one of the following means:

(1) the governing body of a municipality may create by ordinance a port authority as a public corporation of the municipality;

(2) the governing bodies of two or more municipalities may create by parallel ordinances adopted by each of the governing bodies a port authority as a public corporation of the municipalities.

(b) One or more municipalities may join an authority established under (a)(1) or (2) of this section upon the adoption of parallel ordinances by the governing bodies of each affected municipality.

(c) A port authority created under this section is a body corporate and politic and an instrumentality of the municipality or municipalities creating it but having a separate and independent legal existence.

(d) Creation of a port authority under AS 29.35.600 - 29.35.730 is an exercise of a municipality's transportation system powers.

(e) The enabling ordinance by which a port authority is established must specify the powers, boundaries, and limitations of the port authority.

(f) An ordinance creating a port authority shall require approval by the voters of the municipality or municipalities participating in the authority in order for the authority to be established.

(g) Nothing in AS 29.35.600 - 29.35.725 prevents a municipality or municipalities from creating or participating in a public corporation, including a port authority, in any form or manner not prohibited by law. However, the provisions of AS 29.35.600 - 29.35.725 only apply to and may only be utilized by a port authority created under this section.



Sec. 29.35.610. - Dissolution of a port authority.

(a) The enabling ordinance by which a port authority is created must provide for the manner by which a port authority may be dissolved.

(b) If an authority ceases to exist, its assets shall be distributed to the municipalities that participated in the authority in proportion to the difference between their contributions to the authority and any outstanding debt or obligation of that municipality to the authority, provided that any obligation to bondholders then outstanding shall first be satisfied in full.



Sec. 29.35.615. - Municipal property.

(a) A municipality may transfer and otherwise convey or lease real property, and any improvements to it, to an authority for use by the authority for the purposes set out in the ordinance adopted under AS 29.35.605.

(b) A municipality may transfer and otherwise assign or lease personal property to an authority for use by the authority for the purposes set out in the ordinance adopted under AS 29.35.605 .



Sec. 29.35.620. - Powers.

If provided in the enabling ordinance, an authority may

(1) sue and be sued;

(2) have a seal and alter it at pleasure;

(3) acquire an interest in a project as necessary or appropriate to provide financing for the project, whether by purchase, gift, or lease;

(4) lease to others a project acquired by it and upon the terms and conditions the authority may consider advisable, including, without limitation, provisions for purchase or renewal;

(5) sell, by installment sale or otherwise, exchange, donate, convey, or encumber in any manner by mortgage or by creation of another security interest, real or personal property owned by it, or in which it has an interest, including a project, when, in the judgment of the authority, the action is in furtherance of the authority's purposes;

(6) accept gifts, grants, or loans, under the terms and conditions imposed under the gift, grant, or loan, and enter into contracts, conveyances or other transactions with a federal agency or an agency or instrumentality of the state, a municipality, private organization, or other person;

(7) deposit or invest its funds, subject to agreements with bondholders;

(8) purchase or insure loans to finance the costs of projects;

(9) provide for security within the boundaries of the authority;

(10) enter into loan agreements with respect to one or more projects upon the terms and conditions the authority considers advisable;

(11) acquire, manage, and operate projects as the authority considers necessary or appropriate to serve the authority's purposes;

(12) assist private lenders to make loans to finance the costs of projects through loan commitments, short-term financing, or otherwise;

(13) charge fees or other forms of remuneration for the use or possession of projects in accordance with the agreements described in this section, other agreements relating to the projects, covenants, or representations made in bond documents relating to the projects, or regulations of the authority relating to the projects;

(14) exercise the powers of eminent domain and declaration of taking within its physical boundaries under AS 29.35.030 to acquire land or materials for authority purposes;

(15) regulate land use within the boundaries of the authority;

(16) defend and indemnify a current or former member of the board, employee, or agent of the authority against all costs, expenses, judgments, and liabilities, including attorney fees, incurred by or imposed upon that person in connection with civil or criminal action in which the person is involved as a result of the person's affiliation with the authority if the person acted in good faith on behalf of the authority and within the scope of the person's official duties and powers;

(17) purchase insurance to protect and hold harmless its employees, agents, and board members from an action, claim, or proceeding arising out of the performance, purported performance, or failure to perform in good faith, of duties for, or employment with the authority and to hold them harmless from expenses connected with the defense, settlement, or monetary judgments from that action, claim, or proceeding; the purchase of insurance is subject to the discretion of the board; insurance purchased under this paragraph may not be considered compensation to the insured person; and

(18) protect its assets, services, and employees by purchasing insurance or providing for certain self-insurance retentions; an authority may also maintain casualty, property, business interruption, marine, boiler and machinery, pollution liability, and other insurance in amounts reasonably calculated to cover potential claims against the authority or a municipality for bodily injury, death or disability, and property damage that may arise from or be related to authority operations and activities.



Sec. 29.35.625. - Bonds of a port authority; superior court jurisdiction.

(a) If authorized by the enabling ordinance, an authority may borrow money and may issue bonds on which the principal and interest are payable

(1) exclusively from the income and receipts of, or other money derived from, the project financed with the proceeds of the bonds;

(2) exclusively from the income and receipts of, or other money derived from, designated projects or other sources whether or not they are financed, insured, or guaranteed in whole or in part with the proceeds of the bonds; or

(3) from its income and receipts generally or a designated part or parts of them.

(b) All bonds may be sold at public or private sale in the manner, for the price or prices, and at the time or times that the authority may determine.

(c) Before issuing bonds, an authority shall provide for consideration at least sufficient, in the judgment of the authority, to pay the principal and interest on the bonds as they become due and to create and maintain the reserves for the payment that the authority considers necessary or desirable and meet all obligations in connection with the lease or agreement and all costs necessary to service the bonds, unless the lease or agreement provides that the obligations are to be met or costs are to be paid by a party other than the authority.

(d) Bonds shall be authorized by resolution of the authority, be dated, and shall mature as the resolution may provide, except that a bond may not mature more than 40 years from the date of its issue. Bonds shall bear interest at the rate or rates, be in the denominations, be in the form, either coupon or registered, carry the registration privileges, be executed in the manner, be payable in the medium of payment, at the place or places, and be subject to the terms of redemption that the resolution or a subsequent resolution may provide.

(e) All bonds issued under this section, regardless of form or character, are negotiable instruments for all of the purposes of AS 45.01 - AS 45.08, AS 45.12, AS 45.14, and AS 45.29 (Uniform Commercial Code).

(f) The superior court has jurisdiction to hear and determine suits, actions, or proceedings relating to an authority, including suits, actions, or proceedings brought to foreclose or otherwise enforce a mortgage, pledge, assignment, or security interest brought by or for the benefit or security of a holder of the authority's bonds or by a trustee for or other representative of the holders.



Sec. 29.35.630. - Bonds eligible for investment.

Bonds issued under AS 29.35.625 are securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banks, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. The bonds may be deposited with a state or municipal officer of an agency or political subdivision of the state for any purpose that the deposit of bonds of the state is authorized by law.



Sec. 29.35.635. - Validity of pledge.

The pledge of revenue of an authority to the payment of the principal or interest on bonds or notes of the authority is valid and binding from the time the pledge is made, and the revenue is immediately subject to the lien of the pledge without physical delivery or further act. The lien of a pledge is valid and binding against all parties having claims of any kind against the authority irrespective of whether those parties have notice of the lien of the pledge.



Sec. 29.35.640. - Credit of state or a municipality not pledged.

(a) The state and municipalities participating in an authority are not liable for the debts of that authority. Bonds issued under AS 29.35.625 are payable solely from the revenue of the authority and do not constitute a

(1) debt, liability, or obligation of the state or a municipality; or

(2) pledge of the faith and credit of the state or a municipality.

(b) An authority may not pledge the credit or the taxing power of the state or its municipalities. A bond issued under AS 29.35.625 must contain on its face a statement that

(1) the authority is not obligated to pay it or the interest on it except from the revenue pledged for it; and

(2) the faith and credit of the taxing power of the state or of a political subdivision of the state is not pledged to the payment of it.



Sec. 29.35.645. - Pledges of the state and municipalities.

The state and municipalities participating in the authority pledge to and agree with the holders of bonds issued under AS 29.35.625 and with the federal agency, if any, that loans or contributes funds in respect to a project of the authority, that the state and the municipalities participating in the authority will not limit or alter the rights and powers vested in the authority by its enabling ordinance or other law so that it is unable to fulfill the terms of a contract made by the authority with those holders or that federal agency, or in any way impair the rights and remedies of those holders or that federal agency until the bonds, together with the interest on them and interest on unpaid installments of interest, and all costs and expenses in connection with an action or proceeding by or on behalf of those holders or that federal agency, are fully met and discharged. An authority is authorized to include this pledge and agreement of the state and the municipalities participating in the authority, insofar as it refers to holders of bonds of the authority, in a contract with those holders, and insofar as it relates to a federal agency, in a contract with that federal agency.



Sec. 29.35.650. - Limitation of liability.

A liability incurred by an authority shall be satisfied exclusively from the assets or revenue of the authority. A creditor or other person does not have a right of action against the state or a municipality participating in an authority because of a debt, obligation, or liability of an authority.



Sec. 29.35.655. - Limitation on personal liability.

A board member or employee of an authority is not subject to personal liability or accountability because of the execution or issuance of bonds.



Sec. 29.35.660. - Fidelity bond.

An authority shall obtain a fidelity bond in an amount determined by the board for board members and each executive officer responsible for accounts and finances of that authority. A fidelity bond must be in effect during the entire tenure in office of the bonded person.



Sec. 29.35.665. - No taxing authority.

An authority may not levy an income or other tax.



Sec. 29.35.670. - Exemption from taxation.

(a) An authority exercising the powers granted by the enabling ordinance under AS 29.35.600 - 29.35.730 is in all respects for the benefit of the people of the municipalities participating in the authority and the people of the state in general, for their well-being and prosperity, and for the improvement of their social and economic condition. The real and personal property of an authority and its assets, income, and receipts are exempt from all taxes and special assessments of the state or a political subdivision of the state.

(b) Bonds issued by the authority under AS 29.35.625 are issued for an essential public and governmental purpose; therefore, the bonds, interest and income from them, and all fees, charges, funds, revenue, income, and other money pledged or available to pay or secure the payment of the bonds or interest on them are exempt from taxation except for inheritance, transfer, and estate taxes.

(c) Notwithstanding the provisions of (a) of this section, an authority and the municipalities participating in the authority may enter into agreements under which the authority agrees to pay the participating municipalities' payments in lieu of taxes and special assessments on real and personal property of the authority that is within the taxing jurisdiction of the municipality.

(d) Nothing in this section creates a tax exemption with respect to the interests of a business enterprise or other person, other than the authority, in property, assets, income, or receipts, whether or not financed under AS 29.35.600 - 29.35.730.



Sec. 29.35.675. - Development plan.

In the enabling ordinance establishing the authority under AS 29.35.605 the authority shall be

(1) required to submit a development plan to the governing body of the municipality or municipalities participating in the authority; and

(2) prohibited from undertaking the construction or acquisition of a project unless the project appears in a development plan submitted to and approved by the governing body of the municipality or municipalities participating in the authority.



Sec. 29.35.680. - Administration of port authorities; board.

(a) An authority shall be governed by a board of directors, which shall exercise the powers of the authority. The enabling ordinance establishing the authority under AS 29.35.605 must specify the number, qualifications, manner of appointment or election, and terms of members of the board.

(b) The board shall appoint a chief executive officer of the authority who serves at the pleasure of the board. The board shall fix the compensation of the chief executive officer.



Sec. 29.35.685. - Continuation of collective bargaining agreements; application of AS 23.40.070 - 23.40.260.

(a) A collective bargaining agreement for employees of the state or its political subdivisions who are transferred to an authority under AS 29.35.600 - 29.35.730 shall remain in effect for the term of the agreement or for a period of one year, whichever is longer, and shall be binding on the authority unless the parties agree to the contrary before the expiration of the agreement. A labor-management negotiation impasse declared after a transfer of employees under this subsection but before the negotiation of a new collective bargaining agreement shall be resolved as provided in the collective bargaining agreement, except that if the collective bargaining agreement does not provide for a resolution, then as provided in AS 23.40.070 - 23.40.260.

(b) Employees of the state or a political subdivision of the state transferred to an authority shall retain, for a period of one year following the date of transfer or for the duration of a collective bargaining agreement transferred under (a) of this section, whichever is greater, all rights of participation in fringe benefit programs available to the employees on the day before the transfer, or in programs substantially equivalent.

(c) AS 23.40.070 - 23.40.260 apply to employees of an authority established under AS 29.35.600 - 29.35.730 unless all municipalities participating in the authority are exempt under sec. 4, ch. 113, SLA 1972.



Sec. 29.35.690. - Bylaws and regulations.

(a) A board shall adopt bylaws and appropriate regulations consistent with the enabling ordinance to carry out its functions and purposes.

(b) A board shall adopt bylaws as soon after the establishment of the authority as possible and may from time to time, amend those bylaws. The bylaws may contain any provision not in conflict with law for the management of the business of the authority and for the conduct of the affairs of the authority, including

(1) the time, place, and manner of calling, conducting, and giving notice of meetings of the board and committees of the board, if any;

(2) the compensation of directors, if any;

(3) the appointment and authority of committees of the board, if any;

(4) the appointment, duties, compensation, and tenure of officers, directors, chief executive officer, and other employees, if any;

(5) procedures for adopting regulations;

(6) procedures for adopting bylaws;

(7) procedures for making annual reports and financial statements; and

(8) other matters for the conduct of business by the board.



Sec. 29.35.695. - Authority subject to public records and open meetings laws.

An authority established under AS 29.35.605 is subject to AS 40.25.110 - 40.25.220 and to AS 44.62.310 - 44.62.312.



Sec. 29.35.700. - Annual report.

Within 90 days following the end of the fiscal year of an authority, the board shall distribute to the mayor and governing body of each municipality participating in the authority a report describing the operations and financial condition of the authority during the preceding fiscal year. The report may include suggestions for legislation relating to the structure, powers, or duties of the authority or operation of facilities of the authority. The report must itemize the cost of providing each category of service offered by the authority and the income generated by each category.



Sec. 29.35.705. - Audits.

(a) The board shall have the financial records of an authority audited annually by an independent certified public accountant.

(b) An authority shall make all of its financial records available to an auditor appointed by a municipality participating in the authority for examination.



Sec. 29.35.710. - Remedies.

A holder of bonds or notes or coupons attached to the bonds issued by an authority under AS 29.35.625 , and a trustee under a trust agreement or resolution authorizing the issuance of the bonds, except as restricted by a trust agreement or resolution, either at law or in equity, may

(1) enforce all rights granted under AS 29.35.600 - 29.35.730, the trust agreement or resolution, or another contract executed by the authority; and

(2) compel the performance of all duties of the authority required by AS 29.35.600 - 29.35.730 or the trust agreement or resolution.



Sec. 29.35.715. - Claims.

For the purpose of judicial and regulatory proceedings by and against an authority, an authority and its board members and employees enjoy the same rights, privileges, and immunities as a municipality and municipal officers.



Sec. 29.35.720. - Conflicting laws inapplicable.

If provisions of AS 29.35.600 - 29.35.730 conflict with other provisions of this title, the provisions of AS 29.35.600 - 29.35.730 prevail.



Sec. 29.35.722. - Ownership or operation of certain state facilities prohibited.

The state may not, without the approval of the legislature,

(1) convey or transfer the Alaska marine highway system, the Anchorage or Fairbanks international airports, or any other state asset, except undeveloped state land as provided in AS 38.05.810 or surplused property, to an authority; or

(2) enter into an agreement with an authority under which the authority would operate the Alaska marine highway system, the Anchorage or Fairbanks international airports, or any other state facility, system, or function that employs one or more employees.



Sec. 29.35.725. - Definitions.

In AS 29.35.600 - 29.35.730, unless the context otherwise requires,

(1) "authority" means a port authority established under AS 29.35.605;

(2) "board" means the board of directors of an authority;

(3) "bonds" includes bonds, bond anticipation notes, notes, refunding bonds, or other forms of indebtedness of the authority;

(4) "bylaws" or "bylaws of the authority" means the guidelines adopted by and amended by the board from time to time in accordance with AS 29.35.600 - 29.35.730;

(5) "port" means a facility of transportation related commerce located within the state;

(6) "project" means a port, dock, and administrative facilities, including property necessary in connection with the operation of a port;

(7) "project cost" or "cost of a project" means all or any part of the aggregate costs determined by an authority to be necessary to finance the construction or acquisition of a project, including without limitation to the cost of acquiring real property, the cost of constructing buildings and improvements, the cost of financing the project, including, without limitation, interest charges before, during, or after construction or acquisition of the project, costs related to the determination of the feasibility, planning, design, or engineering of the project and, to the extent determined necessary by the authority, administrative expenses, the cost of machinery or equipment to be used in the operation or rehabilitation of a port, and all other costs, charges, fees, and expenses that may be determined by the authority to be necessary to finance the construction or acquisition;

(8) "real property" or "land" means any interest in real property, including tidal and submerged land, and any right appurtenant to the interest, and without limitation, interests less than full title such as easements, uses, leases, and licenses;

(9) "regulation" means a standard of general application or the amendment, supplement, revision, or repeal of a standard adopted by an authority to implement, interpret, or make specific the law enforced or administered by it or to govern its procedure.



Sec. 29.35.730. - Short title.

AS 29.35.600 - 29.35.730 may be referred to as the Municipal Port Authority Act.









Chapter 29.38. - BOROUGH POWERS AND DUTIES IN THE AREA OUTSIDE CITIES



Chapter 29.40. - PLANNING, PLATTING, AND LAND USE REGULATION

Sec. 29.40.010. - Planning, platting, and land use regulation.

(a) A first or second class borough shall provide for planning, platting, and land use regulation on an areawide basis.

(b) If a city in a borough consents by ordinance, the assembly may by ordinance delegate any of its powers and duties under this chapter to the city. The assembly may by ordinance, without first obtaining the consent of the city, revoke any power or duty delegated under this section.



Sec. 29.40.020. - Planning commission.

(a) Each first and second class borough shall establish a planning commission consisting of five residents unless a greater number is required by ordinance. Commission membership shall be apportioned so that the number of members from home rule and first class cities reflects the proportion of borough population residing in home rule and first class cities located in the borough. A member shall be appointed by the borough mayor for a term of three years subject to confirmation by the assembly, except that a member from a home rule or first class city shall be selected from a list of recommendations submitted by the council. Members first appointed shall draw lots for one, two, and three year terms. Appointments to fill vacancies are for the unexpired term. The compensation and expenses of the planning commission and its staff are paid as directed by the assembly.

(b) In addition to the duties prescribed by ordinance, the planning commission shall

(1) prepare and submit to the assembly a proposed comprehensive plan in accordance with AS 29.40.030 for the systematic and organized development of the borough;

(2) review, recommend, and administer measures necessary to implement the comprehensive plan, including measures provided under AS 29.40.040 .



Sec. 29.40.030. - Comprehensive plan.

(a) The comprehensive plan is a compilation of policy statements, goals, standards, and maps for guiding the physical, social, and economic development, both private and public, of the first or second class borough, and may include, but is not limited to, the following:

(1) statements of policies, goals, and standards;

(2) a land use plan;

(3) a community facilities plan;

(4) a transportation plan; and

(5) recommendations for implementation of the comprehensive plan.

(b) With the recommendations of the planning commission, the assembly shall adopt by ordinance a comprehensive plan. The assembly shall, after receiving the recommendations of the planning commission, periodically undertake an overall review of the comprehensive plan and update the plan as necessary.



Sec. 29.40.040. - Land use regulation.

(a) In accordance with a comprehensive plan adopted under AS 29.40.030 and in order to implement the plan, the assembly by ordinance shall adopt or amend provisions governing the use and occupancy of land that may include, but are not limited to,

(1) zoning regulations restricting the use of land and improvements by geographic districts;

(2) land use permit requirements designed to encourage or discourage specified uses and construction of specified structures, or to minimize unfavorable effects of uses and the construction of structures;

(3) measures to further the goals and objectives of the comprehensive plan.

(b) A variance from a land use regulation adopted under this section may not be granted if

(1) special conditions that require the variance are caused by the person seeking the variance;

(2) the variance will permit a land use in a district in which that use is prohibited; or

(3) the variance is sought solely to relieve pecuniary hardship or inconvenience.



Sec. 29.40.050. - Appeals from administrative decisions.

(a) By ordinance the assembly shall provide for an appeal from an administrative decision of a municipal employee, board, or commission made in the enforcement, administration, or application of a land use regulation adopted under this chapter. The assembly may provide for an appeal to a court, hearing officer, board of adjustment, or other body. The assembly shall provide for an appeal from a decision on a request for a variance from the terms of a land use regulation when literal enforcement would deprive a property owner of rights commonly enjoyed by other properties in the district.

(b) By ordinance the assembly may provide for appointment of a hearing officer, or for the composition, appointment, and terms of office of a board of adjustment or other body established to hear appeals from administrative actions. The assembly may define proper parties and prescribe evidentiary rules, standards of review, and remedies available to the hearing officer, board of adjustment, or other body.



Sec. 29.40.060. - Judicial review.

(a) The assembly shall provide by ordinance for an appeal by a municipal officer or person aggrieved from a decision of a hearing officer, board of adjustment, or other body to the superior court.

(b) An appeal to the superior court under this section is an administrative appeal heard solely on the record established by the hearing officer, board of adjustment, or other body.



Sec. 29.40.070. - Platting regulation.

By ordinance the assembly shall adopt platting requirements that may include, but are not limited to, the control of

(1) form, size, and other aspects of subdivision, dedications, and vacations of land;

(2) dimensions and design of lots;

(3) street width, arrangement, and rights-of-way, including requirements for public access to lots and installation of street paving, curbs, gutters, sidewalks, sewers, water lines, drainage, and other public utility facilities and improvements;

(4) dedication of streets, rights-of-way, public utility easements and areas considered necessary by the platting authority for other public uses.



Sec. 29.40.080. - Platting authority.

(a) The assembly by ordinance shall establish a platting authority to administer subdivision regulations and to perform other duties as required by the assembly. The platting authority may consist of members of the planning commission or of other municipal residents.

(b) The assembly may by ordinance provide for an administrative official to act as the platting authority with regard to abbreviated plats.



Sec. 29.40.090. - Abbreviated plats and waivers.

(a) Notwithstanding other provisions of this chapter, the assembly shall by ordinance establish an abbreviated plat procedure for a plat that will

(1) subdivide a single lot into not more than four lots;

(2) provide legal and physical access to a public highway or street for each lot created by the subdivision;

(3) not contain or require a dedication of a street, right-of-way, or other area;

(4) not require a vacation of a public dedication of land or a variance from a subdivision regulation.

(b) The platting authority shall waive the preparation, submission for approval, filing, and recording of a plat on satisfactory evidence that the subdivision meets the requirements of (a) of this section and each lot created by the subdivision is five acres or larger.



Sec. 29.40.100. - Information required.

A plat must show

(1) initial point of survey;

(2) original or reestablished corners and their descriptions;

(3) actual traverse showing area of closure and all distances, angles, and calculations required to determine initial point, corners, and distances of the plat; and

(4) other information that may be required by ordinance.



Sec. 29.40.110. - Plat procedure.

(a) The platting authority shall approve or disapprove a plat within 60 days after it is filed, or shall return it to the applicant for modification or correction. Unless the applicant for plat approval consents to an extension of time, the plat is considered approved and a certificate of approval shall be issued by the platting authority on demand if the platting authority fails to act within 60 days.

(b) The platting authority shall state in writing its reasons for disapproval of a plat. If the platting authority approves a plat, the plat shall be acknowledged, filed, and recorded in accordance with AS 40.15.010 - 40.15.020.



Sec. 29.40.120. - Alteration or replat petition.

A recorded plat may not be altered or replatted except by the platting authority on petition of the state, the borough, a public utility, or the owners of a majority of the land affected by the alteration or replat. A platted street may not be vacated, except on petition of the state, the borough, a public utility, or owners of a majority of the land fronting the part of the street sought to be vacated. The petition shall be filed with the platting authority and shall be accompanied by a copy of the existing plat showing the proposed alteration or replat.



Sec. 29.40.130. - Notice of hearing.

The platting authority shall fix a time for a hearing on an alteration or replat petition that may not be more than 60 days after the petition is filed. Notice shall be published by the platting authority stating when and by whom the petition was filed, its purpose, and the time and place of the hearing. The notice must generally describe the alteration or replat sought. The platting authority shall also mail a copy of the notice to each affected property owner who did not sign the petition.



Sec. 29.40.140. - Hearing and determination.

(a) The platting authority shall consider the alteration or replat petition at a hearing and make its decision on the merits of the proposal.

(b) Vacation of a city street may not be made without the consent of the council. Vacation of a street in the borough area outside all cities may not be made without the consent of the assembly. The governing body shall have 30 days from the decision of the platting authority in which to veto a vacation of a street. If no veto is received by the platting authority within the 30-day period, consent is considered to have been given to the vacation.



Sec. 29.40.150. - Recording.

If the alteration or replat is approved, the revised plat shall be acknowledged, filed, and recorded in accordance with AS 40.15.010 - 40.15.020.



Sec. 29.40.160. - Title to vacated area.

(a) The title to the street or other public area vacated on a plat attaches to the lot or land bordering the area in equal proportions, except that if the area was originally dedicated by different persons, original boundary lines shall be adhered to so that the street area that lies on one side of the boundary line shall attach to the abutting property on that side, and the street area that lies on the other side of the boundary line shall attach to the property on that side. The portion of a vacated street that lies inside the limits of a platted addition attaches to the lots of the platted addition bordering on the area. If a public square is vacated, the title to it vests in a city if it lies inside the city, and in the borough if it lies inside the borough but outside all cities. If the property vacated is a lot, title vests in the rightful owner.

(b) If the municipality acquired the street or other public area vacated for legal consideration or by express dedication to the municipality other than as a subdivision platting requirement, before the final act of vacation the fair market value of the street or public area shall be deposited with the platting authority to be paid to the municipality on final vacation.

(c) The provisions of (a) and (b) of this section apply to home rule and general law municipalities.

(d) The council of a second class city located outside a borough may vacate streets, alleys, crossings, sidewalks, or other public ways that may have been previously dedicated or established when the council finds that the streets, alleys, crossings, sidewalks, or other public ways are no longer necessary for the public welfare, or when the public welfare will be enhanced by the vacation. If the council determines that all or a portion of the area vacated under this subsection should be devoted to another public purpose, title to the area vacated and held for another public purpose does not vest as provided in (a) of this section but remains in the city.



Sec. 29.40.170. - Delegations.

The planning commission and the platting authority may, as authorized by ordinance, delegate powers to hear and decide cases under this chapter, including, but not limited to, delegations to

(1) one or more members of the planning commission or platting authority;

(2) other boards or commissions;

(3) a hearing officer designated by the planning commission or platting authority.



Sec. 29.40.180. - Prohibited acts; criminal penalties.

(a) The owner of land located in a subdivision may not transfer, sell, offer to sell, or enter into a contract to sell land in a subdivision before a plat of the subdivision has been prepared, approved, filed, and recorded in accordance with this chapter. A person may not file or record a plat or other document depicting subdivided land in a public recorder's office unless the plat or document has been approved by the platting authority.

(b) For the violation of a provision of this chapter, a subdivision regulation adopted under this chapter, or a term, condition, or limitation imposed by a platting authority in the exercise of its powers under this chapter, a municipality may by ordinance prescribe a penalty not to exceed a fine of $1,000 and imprisonment for 90 days.



Sec. 29.40.190. - Civil remedies and penalties.

(a) The municipality or an aggrieved person may institute a civil action against a person who violates a provision of this chapter, a subdivision regulation adopted under this chapter, or a term, condition, or limitation imposed by a platting authority. In addition to other relief, a civil penalty not to exceed $1,000 may be imposed for each violation. An action to enjoin a violation may be brought notwithstanding the availability of any other remedy. Upon application for injunctive relief and a finding of a violation or threatened violation, the superior court shall grant the injunction.

(b) Each day that an unlawful act or condition continues constitutes a separate violation.



Sec. 29.40.200. - Subdivisions of state land.

(a) The subdivision requirements adopted under this chapter apply to a subdivision plat of undeveloped state land for disposal under AS 38.05 or AS 38.08 filed with the platting authority. Subdivision ordinances and regulations adopted after the platting authority is notified by the commissioner of natural resources of a proposed sale of subdivided state land under AS 38.05 or AS 38.08 do not apply to the state land in the proposed sale.

(b) The platting authority shall approve and sign a subdivision plat of state land within 60 days after its receipt from the commissioner of natural resources unless the platting authority

(1) determines that the plat does not comply with subdivision requirements; and

(2) notifies the commissioner of each determination of noncompliance within the 60-day period established in this subsection.

(c) The commissioner of natural resources may withdraw the subdivision plat and amend it in response to the determination of noncompliance by the platting authority under (b) of this section. The platting authority shall respond within 30 days to the amendment or response from the commissioner of natural resources.

(d) Nothing in this section relieves the Department of Natural Resources of its obligations to provide legal access to a subdivision.

(e) This section applies to home rule and general law municipalities.






Chapter 29.41. - POWERS OF THIRD CLASS BOROUGHS



Chapter 29.43. - POWERS OF CITIES OUTSIDE BOROUGHS



Chapter 29.45. - MUNICIPAL TAXATION

Article 01 - MUNICIPAL PROPERTY TAX

Sec. 29.45.010. - Property tax.

(a) A unified municipality may levy a property tax. A borough may levy

(1) an areawide property tax for areawide functions;

(2) a nonareawide property tax for functions limited to the area outside cities;

(3) a property tax in a service area for functions limited to the service area.

(b) A home rule or first class city may levy a property tax subject to AS 29.45.550 - 29.45.560. A second class city may levy a property tax subject to AS 29.45.590 .

(c) If a tax is levied on real property or on personal property, the tax must be assessed, levied, and collected as provided in this chapter.



Sec. 29.45.020. - Taxpayer notice.

(a) If a municipality levies and collects property taxes, the governing body shall provide the following notice:

""NOTICE TO TAXPAYER

For the current fiscal year the (city)(borough) has been allocated the following amount of state aid for school and municipal purposes under the applicable financial assistance Acts:

PUBLIC SCHOOL FUNDING PROGRAM (AS 14.17) $

STATE AID FOR RETIREMENT OF SCHOOL CON-

STRUCTION DEBT (AS 14.11.100 ) $

MUNICIPAL TAX RESOURCE EQUALIZATION

(AS 29.60.010 - 29.60.080) $

PRIORITY REVENUE SHARING FOR MUNICIPAL

SERVICES (AS 29.60.100 - 29.60.180) $

REVENUE SHARING FOR SAFE COMMUNITIES

(AS 29.60.350 - 29.60.375) $

TOTAL AID $

The millage equivalent of this state aid, based on the dollar value

of a mill in the municipality during the current assessment year and

for the preceding assessment year, is:

MILLAGE EQUIVALENT

PREVIOUS YEAR THIS YEAR

PUBLIC SCHOOL FUNDING PROGRAM

ASSISTANCE . . . .MILLS . . . .MILLS

STATE AID FOR RETIREMENT OF SCHOOL

CONSTRUCTION DEBT . . . .MILLS . . . .MILLS

MUNICIPAL TAX RESOURCE EQUALIZATION . . . .MILLS . . . .MILLS

PRIORITY REVENUE SHARING FOR MUNICIPAL

SERVICES . . . .MILLS . . . .MILLS

REVENUE SHARING FOR SAFE COMMUNITIES . . . .MILLS . . . .MILLS

TOTAL MILLAGE EQUIVALENT . . . .MILLS . . . .MILLS''

Notice shall be provided by

(1) furnishing a copy of the notice with tax statements mailed for the fiscal year for which aid is received; or

(2) publishing in a newspaper of general circulation in the municipality a copy of the notice once each week for a period of three successive weeks, with publication to occur not later than 45 days after the final adoption of the municipality's budget.

(b) Compliance with the provisions of this section is a prerequisite to receipt of municipal tax resource equalization under AS 29.60.010 - 29.60.080 and priority revenue sharing for municipal services under AS 29.60.100 - 29.60.180. The department shall withhold annual allocations under those sections until municipal officials demonstrate that the requirements of this section have been met.



Sec. 29.45.030. - Required exemptions.

(a) [See delayed amendment note]. [See editor's note]. The following property is exempt from general taxation:

(1) municipal property, including property held by a public corporation of a municipality, state property, property of the University of Alaska, or land that is in the trust established by the Alaska Mental Health Enabling Act of 1956, P.L. 84-830, 70 Stat. 709, except that

(A) a private leasehold, contract, or other interest in the property is taxable to the extent of the interest; however, an interest created by a nonexclusive use agreement between the Alaska Industrial Development and Export Authority and a user of an integrated transportation and port facility owned by the authority and initially placed in service before January 1, 1999, is taxable only to the extent of, and for the value associated with, those specific improvements used for lodging purposes;

(B) notwithstanding any other provision of law, property acquired by an agency, corporation, or other entity of the state through foreclosure or deed in lieu of foreclosure and retained as an investment of a state entity is taxable; this subparagraph does not apply to federal land granted to the University of Alaska under AS 14.40.380 or 14.40.390, to other land granted to the university by the state to replace land that had been granted under AS 14.40.380 or 14.40.390, or to land conveyed by the state to the university under AS 14.40.365;

(C) an ownership interest of a municipality in real property located outside the municipality acquired after December 31, 1990, is taxable by another municipality; however, a borough may not tax an interest in real property located in the borough and owned by a city in that borough;

(2) household furniture and personal effects of members of a household;

(3) property used exclusively for nonprofit religious, charitable, cemetery, hospital, or educational purposes;

(4) property of a nonbusiness organization composed entirely of persons with 90 days or more of active service in the armed forces of the United States whose conditions of service and separation were other than dishonorable, or the property of an auxiliary of that organization;

(5) money on deposit;

(6) the real property of certain residents of the state to the extent and subject to the conditions provided in (e) of this section;

(7) real property or an interest in real property that is exempt from taxation under 43 U.S.C. 1620(d), as amended;

(8) property of a political subdivision, agency, corporation, or other entity of the United States to the extent required by federal law; except that a private leasehold, contract, or other interest in the property is taxable to the extent of that interest unless the property is located on a military base or installation and the property interest is created under 10 U.S.C. 2871 - 2885 (Military Housing Privatization Initiative), provided that the leaseholder enters into an agreement to make a payment in lieu of taxes to the political subdivision that has taxing authority;

(9) natural resources in place including coal, ore bodies, mineral deposits, and other proven and unproven deposits of valuable materials laid down by natural processes, unharvested aquatic plants and animals, and timber.

(b) In (a) of this section, "property used exclusively for religious purposes" includes the following property owned by a religious organization:

(1) the residence of a bishop, pastor, priest, rabbi, minister, or religious order of a recognized religious organization;

(2) a structure, its furniture, and its fixtures used solely for public worship, charitable purposes, religious administrative offices, religious education, or a nonprofit hospital;

(3) lots required by local ordinance for parking near a structure defined in (2) of this subsection.

(c) Property described in (a)(3) or (4) of this section from which income is derived is exempt only if that income is solely from use of the property by nonprofit religious, charitable, hospital, or educational groups. If used by nonprofit educational groups, the property is exempt only if used exclusively for classroom space.

(d) Laws exempting certain property from execution under AS 09 (Code of Civil Procedure) do not exempt the property from taxes levied and collected by municipalities.

(e) The real property owned and occupied as the primary residence and permanent place of abode by a (1) resident 65 years of age or older; (2) disabled veteran; or (3) resident at least 60 years old who is the widow or widower of a person who qualified for an exemption under (1) or (2) of this subsection, is exempt from taxation on the first $150,000 of the assessed value of the real property. A municipality may, in case of hardship, provide for exemption beyond the first $150,000 of assessed value in accordance with regulations of the department. Only one exemption may be granted for the same property and, if two or more persons are eligible for an exemption for the same property, the parties shall decide between or among themselves who is to receive the benefit of the exemption. Real property may not be exempted under this subsection if the assessor determines, after notice and hearing to the parties, that the property was conveyed to the applicant primarily for the purpose of obtaining the exemption. The determination of the assessor may be appealed under AS 44.62.560 - 44.62.570.

(f) To be eligible for an exemption under (e) of this section for a year, a municipality may by ordinance require that an individual also meet requirements under one of the following paragraphs: (1) the individual shall be eligible for a permanent fund dividend under AS 43.23.005 for that same year or for the immediately preceding year; or (2) if the individual has not applied or does not apply for one or both of the permanent fund dividends, the individual would have been eligible for one of the permanent fund dividends identified in (1) of this subsection had the individual applied. An exemption may not be granted under (e) of this section except upon written application for the exemption. Each municipality shall, by ordinance, establish procedures and deadlines for filing the application. The governing body of the municipality for good cause shown may waive the claimant's failure to make timely application for exemption and authorize the assessor to accept the application as if timely filed. If an application is filed within the required time and is approved by the assessor, the assessor shall allow an exemption in accordance with the provisions of (e) of this section. If the application for exemption is approved after taxes have been paid, the amount of tax that the claimant has already paid for the property exempted shall be refunded to the claimant. The assessor shall require proof in the form the assessor considers necessary of the right to and amount of an exemption claimed under (e) of this section, and shall require a disabled veteran claiming an exemption under (e) of this section to provide evidence of the disability rating. The assessor may require proof under this subsection at any time.

(g) The state shall reimburse a borough or city, as appropriate, for the real property tax revenues lost to it by the operation of (e) of this section. However, reimbursement may be made to a municipality for revenue lost to it only to the extent that the loss exceeds an exemption that was granted by the municipality, or that on proper application by an individual would have been granted under AS 29.45.050(a). If appropriations are not sufficient to fully fund reimbursements under this subsection, the amount available shall be distributed pro rata among eligible municipalities.

(h) Except as provided in (g) of this section, nothing in (e) - (j) of this section affects similar exemptions from property taxes granted by a municipality on September 10, 1972, or prevents a municipality from granting similar exemptions by ordinance as provided in AS 29.45.050 .

(i) In (e) - (i) of this section,

(1) "disabled veteran" means a disabled person

(A) separated from the military service of the United States under a condition that is not dishonorable who is a resident of the state, whose disability was incurred or aggravated in the line of duty in the military service of the United States, and whose disability has been rated as 50 percent or more by the branch of service in which that person served or by the United States Department of Veterans Affairs; or

(B) who served in the Alaska Territorial Guard, who is a resident of the state, whose disability was incurred or aggravated in the line of duty while serving in the Alaska Territorial Guard, and whose disability has been rated as 50 percent or more;

(2) "real property" includes but is not limited to mobile homes, whether classified as real or personal property for municipal tax purposes.

(j) One motor vehicle per household owned by a resident 65 years of age or older on January 1 of the assessment year is exempt either from taxation on its assessed value or from the registration tax under AS 28.10.431. An exemption may be granted under this subsection only upon written application on a form prescribed by the Department of Administration.

(k) The department shall adopt regulations to implement the provisions of (g) and (j) of this section.

(l) Two percent of the assessed value of a structure is exempt from taxation if the structure contains a fire protection system approved under AS 18.70.081 , in operating condition, and incorporated as a fixture or part of the structure. The exemption granted by this subsection is limited to

(1) an amount equal to two percent of the value of the structure based on the assessment for 1981, if the fire protection system is a fixture of the structure on January 1, 1981; or

(2) an amount equal to two percent of the value of the structure based on the assessment as of January 1 of the year immediately following the installation of the fire protection system if the fire protection system becomes a fixture of the structure after January 1, 1981.

(m) For the purpose of determining property exempt under (a)(7) of this section, the following definitions apply to terms used in 43 U.S.C. 1620(d) unless superseded by applicable federal law:

(1) "developed" means a purposeful modification of the property from its original state that effectuates a condition of gainful and productive present use without further substantial modification; surveying, construction of roads, providing utilities or other similar actions normally considered to be component parts of the development process, but that do not create the condition described in this paragraph, do not constitute a developed state within the meaning of this paragraph; developed property, in order to remove the exemption, must be developed for purposes other than exploration, and be limited to the smallest practicable tract of the property actually used in the developed state;

(2) "exploration" means the examination and investigation of undeveloped land to determine the existence of subsurface nonrenewable resources;

(3) "lease" means a grant of primary possession entered into for gainful purposes with a determinable fee remaining in the hands of the grantor; with respect to a lease that conveys rights of exploration and development, this exemption shall continue with respect to that portion of the leased tract that is used solely for the purpose of exploration.

(n) If property or an interest in property that is determined not to be exempt under (a)(7) of this section reverts to an undeveloped state, or if the lease is terminated, the exemption shall be granted, subject to the provisions of (a)(7) and (m) of this section.



Sec. 29.45.040. - Property tax equivalency payments.

(a) A resident of the state who rents a permanent place of abode is eligible for a tax equivalency payment from the state through the department if the resident is:

(1) at least 65 years old;

(2) a disabled veteran; or

(3) at least 60 years old and the widow or widower of a person who was eligible for payment under (1) or (2) of this subsection.

(b) For purposes of determining the amount of a payment to an eligible person, the department shall calculate at the rate of one percent per mill a property tax equivalent percentage for each municipality that levies a property tax. The property tax equivalent percentage applied to the annual rent charged to the applicant equals the property tax equivalency payment payable under this section.

(c) To obtain a tax equivalency payment the eligible resident must apply to the department for payment for the preceding year by January 15 of each year on forms and in the manner prescribed by the department. The department for good cause shown may waive an applicant's failure to make timely application for a tax equivalency payment and accept the application as if timely filed. Each applicant shall submit with the application rental receipts or, if rental receipts are not available, other evidence satisfactory to the department for determination of the fact of payment of rent and the amount paid. A disabled veteran shall submit with the application evidence of the disability rating.

(d) If two or more persons occupy a residence as tenants, not all of whom are eligible for a tax equivalency payment under this section, the assessor shall determine equitable partial payments to be made to the eligible tenants. However, a tax equivalency payment to an eligible applicant may not be reduced because the spouse is less than 65 years of age or is not a disabled veteran. If all occupants in a residence are eligible for a tax equivalency payment under this section, the occupants shall decide between and among themselves which shall receive payment.

(e) If appropriations are not sufficient to fully fund tax equivalency payments under this section, the amount available shall be distributed pro rata among eligible residents.

(f) In this section "disabled veteran" has the meaning given in AS 29.45.030(i).



Sec. 29.45.045. - Reimbursement payments. [Repealed, Sec. 6 ch 70 SLA 1986].

Repealed or Renumbered



Sec. 29.45.046. - River habitat protection tax credit.

(a) Unless prohibited by municipal charter, a municipality may by ordinance provide for a river habitat protection credit to be applied to offset a portion of the property taxes due on land, or an interest in land taxable under this chapter, upon which an improvement has been constructed that aids in

(1) protecting a river from degradation of fish habitat due to public or private use; or

(2) restoring riparian fish habitat along or in a river that has been damaged by land use practices.

(b) The amount of a river habitat protection credit shall be based upon a percentage of the verifiable costs of the improvement and may not exceed 50 percent of the total amount of taxes levied upon the land or upon the taxable interest in the land during a single tax year, but the credit may be granted for more than one year. If the credit is granted for more than one year and the land or taxable interest in the land is conveyed, the portion of the credit remaining is extinguished. The ordinance may limit the availability of a credit to some, but not all types of improvements for which a credit may be granted under this section and to some, but not all areas of the municipality. A credit may only be granted for an improvement that has been constructed in compliance with state and federal laws. A credit may not be granted for an improvement

(1) required under state or federal law; or

(2) located more than 150 feet from the mean high tide line or ordinary high water line; in this paragraph, "ordinary high water line" means that line on the shore of the nontidal portion of a river or stream that reflects the highest level of water during an ordinary year and is established by fluctuations of water and indicated by physical characteristics such as a clear, natural line impressed on the bank, shelving, changes in the character of soil, destruction of terrestrial vegetation, the presence of litter and debris, or other appropriate means that consider the characteristics of the surrounding area.

(c) [Repealed, Sec. 3 ch 41 SLA 1995].

(d) Before an ordinance is adopted under (a) of this section, it must be approved by the commissioner of fish and game. The commissioner of fish and game shall approve a proposed ordinance if the improvements for which a credit is authorized aid in protecting or restoring habitat as required under this section without regard to the percentage of the total protection or restoration that could be achieved by ideal improvement measures. Within 60 days after receipt of a proposed ordinance, the commissioner of fish and game shall notify the municipality in writing as to whether the proposed ordinance is approved or disapproved and, if the proposed ordinance is disapproved, shall state the basis for that determination.



Sec. 29.45.050. - Optional exemptions and exclusions.

(a) A municipality may exclude or exempt or partially exempt residential property from taxation by ordinance ratified by the voters at an election. An exclusion or exemption authorized by this subsection may be applied with respect to taxes levied in a service area to fund the special services. An exclusion or exemption authorized by this subsection may not exceed the assessed value of $20,000 for any one residence.

(b) A municipality may by ordinance

(1) classify and exempt from taxation

(A) the property of an organization not organized for business or profit-making purposes and used exclusively for community purposes if the income derived from rental of that property does not exceed the actual cost to the owner of the use by the renter;

(B) historic sites, buildings, and monuments;

(C) land of a nonprofit organization used for agricultural purposes if rights to subdivide the land are conveyed to the state and the conveyance includes a covenant restricting use of the land to agricultural purposes only; rights conveyed to the state under this subparagraph may be conveyed by the state only in accordance with AS 38.05.069(c);

(D) all or any portion of private ownership interests in property that, based upon a written agreement with the University of Alaska, is used exclusively for student housing for the University of Alaska; property may be exempted from taxation under this subparagraph for no longer than 30 years unless the exemption is specifically extended by ordinance adopted within the six months before the expiration of that period;

(2) classify as to type and exempt or partially exempt some or all types of personal property from ad valorem taxes.

(c) The provisions of (a) of this section notwithstanding,

(1) a borough may, by ordinance, adjust its property tax structure in whole or in part to the property tax structure of a city in the borough, including but not limited to, excluding personal property from taxation, establishing exemptions, and extending the redemption period;

(2) a home rule or first class city has the same power to grant exemptions or exclude property from borough taxes that it has as to city taxes if

(A) the exemptions or exclusions have been adopted as to city taxes; and

(B) the city appropriates to the borough sufficient money to equal revenues lost by the borough because of the exemptions or exclusions, the amount to be determined annually by the assembly;

(3) a city in a borough may, by ordinance, adjust its property tax structure in whole or in part to the property tax structure of the borough, including but not limited to exempting or partially exempting property from taxation.

(d) Exemptions or exclusions from property tax that have been granted by a home rule municipality in addition to exemptions authorized or required by law, and that are in effect on September 10, 1972, and not later withdrawn, are not affected by this chapter.

(e) A municipality may by ordinance classify and exempt or partially exempt from taxation privately owned land, wet land and water areas for which a scenic, conservation, or public recreation use easement is granted to a governmental body. To be eligible for a tax exemption, or partial exemption, the easement must be in perpetuity. The easement is automatically terminated before an eminent domain taking of fee simple title or less than fee simple title to the property, so that the property owner is compensated at a rate that does not reflect the easement grant. The municipality may provide by ordinance that, if the area subject to the easement is sold, leased, or otherwise disposed of for uses incompatible with the easement or if the easement is conveyed to the owner of the property, the owner must pay to the municipality all or a portion of the amount of the tax exempted, with interest.

(f) A municipality may by ordinance exempt from taxation all or part of the increase in assessed value of improvements to real property if an increase in assessed value is directly attributable to alteration of the natural features of the land, or new maintenance, repair, or renovation of an existing structure, and if the alteration, maintenance, repair, or renovation, when completed, enhances the exterior appearance or aesthetic quality of the land or structure. An exemption may not be allowed under this subsection for the construction of an improvement to a structure if the principal purpose of the improvement is to increase the amount of space for occupancy or nonresidential use in the structure or for the alteration of land as a consequence of construction activity. An exemption provided in this subsection may continue for up to four years from the date the improvement is completed, or from the date of approval for the exemption by the local assessor, whichever is later.

(g) A municipality may by ordinance exempt from taxation all or part of the increase in assessed value of improvements to a single-family dwelling if the principal purpose of the improvement is to increase the amount of space for occupancy. An exemption provided in this subsection may continue for up to two years from the date the improvement is completed, or from the date of approval of an application for the exemption by the local assessor, whichever is later.

(h) A municipality may by ordinance partially or wholly exempt land from a tax for fire protection service and fire protection facilities and may levy the tax only on improvements, including personal property affixed to the improvements.

(i) A municipality may by ordinance approved by the voters exempt from taxation the assessed value that exceeds $150,000 of real property owned and occupied as a permanent place of abode by a resident who is

(1) 65 years of age or older;

(2) a disabled veteran, including a person who was disabled in the line of duty while serving in the Alaska Territorial Guard; or

(3) at least 60 years old and a widow or widower of a person who qualified for an exemption under (1) or (2) of this subsection.

(j) A municipality may by ordinance approved by the voters exempt real or personal property in a taxing unit used in processing timber after it has been delivered to the processing site from up to 75 percent of the rate of taxes levied on other property in that taxing unit. An ordinance adopted under this subsection may not provide for an exemption that exceeds five years in duration. In this subsection "taxing unit" means a municipality and includes

(1) a service area in a unified municipality or borough;

(2) the entire area outside cities in a borough; and

(3) a differential tax zone in a city.

(k) A municipality may by ordinance approved by the voters exempt from taxation pollution control facilities that meet requirements of the United States Environmental Protection Agency or the Department of Environmental Conservation. An ordinance adopted under this subsection may not provide for an exemption that exceeds five years in duration.

(l) A municipality may by ordinance exempt from taxation an interest, other than record ownership, in real property of an individual residing in the property if the property has been developed, improved, or acquired with federal funds for low-income housing and is owned or managed as low-income housing by the Alaska Housing Finance Corporation under AS 18.55.100 - 18.55.960 or by a regional housing authority formed under AS 18.55.996 . However, the corporation may make payments to the municipality or political subdivision for improvements, services, and facilities furnished by it for the benefit of a housing project, and this subsection does not prohibit a municipality from receiving those payments or any payments in lieu of taxes authorized under federal law.

(m) A municipality may by ordinance partially or totally exempt all or some types of economic development property from taxation for up to five years. The municipality may provide for renewal of the exemption under conditions established in the ordinance. However, under a renewal, a municipality that is a school district may only exempt all or a portion of the amount of taxes that exceeds the amount levied on other property for the school district. A municipality may by ordinance permit deferral of payment of taxes on all or some types of economic development property for up to five years. The municipality may provide for renewal of the deferral under conditions established in the ordinance. A municipality may adopt an ordinance under this subsection only if, before it is adopted, copies of the proposed ordinance made available at a public hearing on it contain written notice that the ordinance, if adopted, may be repealed by the voters through referendum. An ordinance adopted under this subsection must include specific eligibility requirements and require a written application for each exemption or deferral. In this subsection "economic development property" means real or personal property, including developed property conveyed under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act), that

(1) has not previously been taxed as real or personal property by the municipality;

(2) is used in a trade or business in a way that

(A) creates employment in the municipality;

(B) generates sales outside of the municipality of goods or services produced in the municipality; or

(C) materially reduces the importation of goods or services from outside the municipality; and

(3) has not been used in the same trade or business in another municipality for at least six months before the application for deferral or exemption is filed; this paragraph does not apply if the property was used in the same trade or business in an area that has been annexed to the municipality within six months before the application for deferral or exemption is filed; this paragraph does not apply to inventories.

(n) A municipality may by ordinance classify as to type inventories intended for export outside the state and partially or totally exempt all or some types of those inventories from taxation. The ordinance may provide for different levels of exemption for different classifications of inventories. An ordinance adopted under this subsection must include specific eligibility requirements and require a written application, which shall be a public document, for each exemption.

(o) A municipality may by ordinance partially or totally exempt all or some types of deteriorated property from taxation for up to 10 years beginning on or any time after the day substantial rehabilitation, renovation, demolition, removal, or replacement of any structure on the property begins. A municipality may by ordinance permit deferral of payment of taxes on all or some types of deteriorated property for up to five years beginning on or any time after the day substantial rehabilitation, renovation, demolition, removal or replacement of any structure on the property begins. However, if the ownership of property for which a deferral has been granted is transferred, all tax payments deferred under this subsection are immediately due and the deferral ends, or, if ownership of any part of the property is transferred, all tax payments are immediately due. The amount deferred each year is a lien on that property for that year. Only one exemption and only one deferral may be granted to the same property under this subsection, and, if an exemption and a deferral are granted to the same property, both may not be in effect on the same portion of the property during the same time. An ordinance adopted under this subsection must include specific eligibility requirements and require a written application for each exemption or deferral. In this subsection, "deteriorated property" means real property that is commercial property not used for residential purposes or that is multi-unit residential property with at least eight residential units, and that meets one of the following requirements:

(1) within the last five years, has been the subject of an order by a government agency requiring environmental remediation of the property or requiring the property to be vacated, condemned, or demolished by reason of noncompliance with laws, ordinances, or regulations;

(2) has a structure on it not less than 15 years of age that has undergone substantial rehabilitation, renovation, demolition, removal, or replacement, subject to any conditions prescribed in the ordinance; or

(3) is located in a deteriorating or deteriorated area with boundaries that have been determined by the municipality.

(p) A municipality may by ordinance partially or totally exempt from taxation a private leasehold, contract, or other interest held by or through an applicant or proposed applicant in any property, assets, project, or development project owned by the Alaska Industrial Development and Export Authority under AS 44.88. Nothing in this subsection prohibits a municipality from entering into an agreement and receiving payments in lieu of taxes authorized under AS 44.88.140 (b).

(q) A municipality may by ordinance partially or totally exempt from taxation land from which timber is harvested that is infested by insects or at risk of being infested by insects due to an infestation in the area in which the land is located. A municipality may provide that an exemption for land under this subsection applies only to increases in assessed value that result from the timber harvest. A municipality may by ordinance partially or totally exempt from taxation improvements to real property, including personal property affixed to the improvements, if the improvements are

(1) located on land from which timber is harvested that is infested by insects or at risk of being infested by insects due to an infestation in the area in which the land is located; and

(2) used for or necessary to the harvest of the timber that is infested by insects or in danger of insect infestation.

(r) A municipality may by ordinance exempt from taxation an amount not to exceed $10,000 of the assessed value of real property owned and occupied as a permanent place of abode by a resident who provides in the municipality volunteer (1) fire fighting services and is certified as a fire fighter by the Department of Public Safety, or (2) emergency medical services and is certified under AS 18.08.082 . If two or more individuals are eligible for an exemption for the same property, not more than two exemptions may be granted.



Sec. 29.45.055. - Levy of flat tax on personal property.

(a) A municipality may by ordinance levy a flat tax on personal property that has been totally exempted from ad valorem taxes under AS 29.45.050(b). A municipality that levies a flat tax may classify the property as to type based on any characteristic and tax each item of property of the same type at a specific amount. A flat tax may be levied on all or on only some types of personal property. The flat tax ordinance must include a procedure under which the taxpayer may appeal the determination of ownership or classification of property subject to the tax. The municipality may establish procedures necessary to collect the tax.

(b) Except as provided in (a) of this section, adoption of a flat tax does not affect the authority of a municipality to levy other taxes or impose fees on the same or other personal property or on the use, possession, sale, or lease of the same or other personal property.



Sec. 29.45.060. - Farm or agricultural land.

(a) Farm use land included in a farm unit and not dedicated or being used for nonfarm purposes shall be assessed on the basis of full and true value for farm use and may not be assessed as if subdivided or used for some other nonfarm purpose. The assessor shall maintain records valuing the land for both full and true value and farm use value. If the land is sold, leased, or otherwise disposed of for uses incompatible with farm use or converted to a use incompatible with farm use by the owner, the owner is liable to pay an amount equal to the additional tax at the current mill levy together with eight percent interest for the preceding seven years, as though the land had not been assessed for farm use purposes. Payment by the owner shall be made to the state to the extent of its reimbursement for revenue loss under (d) of this section for the preceding seven years. The balance of the payment shall be made to the municipality.

(b) An owner of farm use land shall, to secure the assessment under this section, apply to the assessor before May 15 of each year in which the assessment is desired. The application shall be made upon forms prescribed by the state assessor for the use of the local assessor, and must include information that may reasonably be required to determine the entitlement of the applicant. If the land is leased for farm use purposes, the applicant shall furnish to the assessor a copy of the lease bearing the signatures of both lessee and lessor along with the completed application. The applicant shall furnish the assessor a copy of the lease covering the period for which the exemption is requested. This subsection does not apply to a person with an interest in land that is classified by the state for agricultural use or that is restricted by the state for agricultural purposes.

(c) In the event of a crop failure by an act of God the previous year, the owner or lessee may submit an affidavit affirming that 10 percent of gross income for the past three years was from farming.

(d) Subject to legislative appropriations for the purpose, the state shall reimburse a borough or city, as appropriate, for the property tax revenues lost to it by the operation of this section.

(e) All land that is classified by the state for agricultural use or that is restricted by the state for agricultural purposes shall be assessed on the basis of full and true value based upon that restricted use.

(f) In this section "farm use" means the use of land for profit for raising and harvesting crops, for the feeding, breeding, and management of livestock, for dairying, or another agricultural use, or any combination of these. To be farm use land, the owner or lessee must be actively engaged in farming the land, and derive at least 10 percent of yearly gross income from the land. This section does not apply to land for which the owner has granted, and has outstanding, a lease or option to buy the surface rights. A property owner wishing to file for farm use classification having no history of farm-related income may submit a declaration of intent at the time of filing the application with the assessor setting out the intended use of the land and the anticipated percentage of income. An applicant using this procedure shall file with the assessor before February 1 of the following year a notarized statement of the percentage of gross income attributable to the land. Failure to make the filing required in this subsection forfeits the exemption.



Sec. 29.45.062. - Land subject to a conservation easement.

(a) Land that is subject to a conservation easement created under AS 34.17 and used consistent with the conservation easement shall be assessed on the basis of full and true value for use subject to the conservation easement and may not be assessed as though it was not subject to the conservation easement. The assessor shall maintain records valuing the land for both full and true value and value subject to the conservation easement. The municipality may, by ordinance, require that if the land is sold, leased, or otherwise disposed of for uses incompatible with the conservation easement or if the conservation easement is conveyed to the owner of the property, the owner shall pay to the municipality an amount equal to the additional tax at the current mill levy together with eight percent interest for the preceding 10 years, as though the land had not been assessed subject to the conservation easement.

(b) To secure the assessment under this section, an owner of land subject to a conservation easement shall apply to the assessor before May 15 of each year in which the assessment is desired. The application shall be made upon forms prescribed by the assessor and shall include information that may reasonably be required to determine the entitlement of the applicant.



Sec. 29.45.065. - Assessment of private airports open for public use.

(a) A municipality may provide by ordinance that airports located on private land and open and available for public use may be assessed at full and true value for airport use and not as if subdivided or used for some other nonairport use. The assessor shall maintain records valuing the land at both full and true value and airport use value. If the land is sold, leased, or otherwise disposed of for uses incompatible with airport use by the public or if the owner converts the land to a use incompatible with airport use by the public, the owner is liable to pay an amount equal to the additional tax at the current mill levy together with eight percent interest from the time of the incompatibility, as if the land had not been assessed for airport use. Payment of the additional tax and interest shall be made to the municipality.

(b) To secure the assessment under this section, the owner of the airport shall show that the airport is on private land, is open and available for public use, and is of benefit to the public or municipality. The owner shall apply to the assessor before May 15 of each year that the assessment is desired on forms to be prescribed by the municipality for use of the local assessor and shall include information reasonably required to determine the entitlement of the applicant. If the land is leased for airport purposes, the applicant shall furnish the assessor with a copy of the lease bearing the signature of both the lessee and lessor for the period that the exemption is requested.

(c) In this section, "airport" means an area of land or water that is used for the landing, takeoff, movement, or parking of aircraft, and the appurtenant areas that are used for airport buildings or other airport facilities or right-of-way, together with airport buildings and facilities at the location.



Sec. 29.45.070. - Mobile homes.

Mobile homes, trailers, house trailers, trailer coaches, and similar property used or intended to be used for residential, office, or commercial purposes and attached to the land or connected to water, gas, electric, or sewage facilities are classified as real property for tax purposes unless expressly classified as personal property by ordinance. This section does not apply to house trailers and mobile homes that are unoccupied and held for sale by persons engaged in the business of selling mobile homes.



Sec. 29.45.080. - Tax on oil and gas production and pipeline property.

(a) A municipality may levy and collect taxes on taxable property taxable under AS 43.56 only by using one of the methods set out in (b) or (c) of this section.

(b) A municipality may levy and collect a tax on the full and true value of taxable property taxable under AS 43.56 as valued by the Department of Revenue at a rate not to exceed that which produces an amount of revenue from the total municipal property tax equivalent to $1,500 a year for each person residing in its boundaries.

(c) A municipality may levy and collect a tax on the full and true value of that portion of taxable property taxable under AS 43.56 as assessed by the Department of Revenue which value, when combined with the value of property otherwise taxable by the municipality, does not exceed the product of 225 percent of the average per capita assessed full and true value of property in the state multiplied by the number of residents of the taxing municipality.

(d) By February 1 of each assessment year a taxing municipality shall inform the Department of Revenue which method of taxation the municipality will use.

(e) For purposes of this section, population shall be determined by the commissioner based on the latest statistics of the United States Bureau of the Census or on other reliable population data, and the commissioner shall advise each municipality of its population by January 15 of each year.



Sec. 29.45.090. - Tax limitation.

(a) A municipality may not, during a year, levy an ad valorem tax for any purpose in excess of three percent of the assessed value of property in the municipality. All property on which an ad valorem tax is levied shall be taxed at the same rate during the year.

(b) A municipality, or combination of municipalities occupying the same geographical area, in whole or in part, may not levy taxes

(1) that will result in tax revenues from all sources exceeding $1,500 a year for each person residing within the municipal boundaries; or

(2) upon value that, when combined with the value of property otherwise taxable by the municipality, exceeds the product of 225 percent of the average per capita assessed full and true value of property in the state multiplied by the number of residents of the taxing municipality.

(c) The commissioner shall apportion the lawful levy and equitably divide the tax revenues on the basis of need, services performed, and other considerations in the public interest if two or more municipalities occupying the same geographical area, in whole or in part, attempt to levy a tax

(1) the combined levy of which would result in tax revenues from all sources exceeding $1,500 a year for each person residing within the municipal boundaries; or

(2) upon value that, when combined with the value of property otherwise taxable by the municipality, exceeds the product of 225 percent of the average per capita assessed full and true value of property in the state multiplied by the number of residents of the taxing municipality.

(d) For the purpose of (b) and (c) of this section, population shall be determined by the commissioner based on the latest statistics of the United States Bureau of the Census or on other reliable population data.



Sec. 29.45.100. - No limitations on taxes to pay bonds.

The limitations provided for in AS 29.45.080 - 29.45.090 do not apply to taxes levied or pledged to pay or secure the payment of the principal and interest on bonds. Taxes to pay or secure the payment of principal and interest on bonds may be levied without limitation as to rate or amount, regardless of whether the bonds are in default or in danger of default.



Sec. 29.45.101. - Limitation on taxation of fuel.

A municipality may not levy or collect a property tax under AS 29.45.010 or 29.45.055 on refined fuel unless the fuel has been physically loaded, unloaded, or stored in the municipality.



Sec. 29.45.103. - Taxation records.

(a) Municipal records dealing with assessment, valuation, or taxation may be inspected by the state assessor or a designee.

(b) If a municipality's assessment and valuation has been done by a private contractor, records concerning the municipality's valuation and assessment shall be made available to the state assessor or a designee on request.

(c) Upon request, a record described in (a) or (b) of this section shall promptly be made available to the child support services agency created in AS 25.27.010 or the child support enforcement agency of another state. If the record is prepared or maintained in an electronic data base, it may be supplied by providing the requesting agency with a copy of the electronic records and a statement certifying its contents. The agency receiving information under this subsection may use the information only for child support purposes authorized under law.



Sec. 29.45.105. - Errors in taxation procedures.

(a) If a municipality receives a notice from the state assessor that major errors have been found in its assessment, valuation, or taxation procedures, the municipality shall correct its procedures before the beginning of the next fiscal year or file an appeal under (b) of this section.

(b) A municipality may appeal a notice from the state assessor that it has made a major error in assessment, valuation or taxation procedures by filing an appeal with the commissioner within 30 days after receipt of notice of error.

(c) The commissioner, after consulting with the Alaska Association of Assessing Officers, shall render a decision within 60 days after the receipt of a request under (b) of this section. If the commissioner determines that a major error has been made in assessment, valuation or taxation procedures the commissioner shall notify the municipality of changes that must be made and the municipality shall correct its procedures before the beginning of the next fiscal year.

(d) If errors in its assessment, valuation or taxation procedures have resulted in a loss of revenue to the state, the municipality shall reimburse the state for the amount of revenues lost.



Sec. 29.45.110. - Full and true value.

(a) The assessor shall assess property at its full and true value as of January 1 of the assessment year, except as provided in this section, AS 29.45.060 , and 29.45.230. The full and true value is the estimated price that the property would bring in an open market and under the then prevailing market conditions in a sale between a willing seller and a willing buyer both conversant with the property and with prevailing general price levels.

(b) Assessment of business inventories may be based on the average monthly method of assessment rather than the value existing on January 1. The method used to assess business inventories shall be prescribed by the governing body.

(c) In the case of cessation of business during the tax year, the municipality may provide for reassessment of business inventories using the average monthly method of assessment for the tax year rather than the value existing on January 1 of the tax year, and for reduction and refund of taxes. In enacting an ordinance authorized by this section, the municipality may prescribe procedures, restrictions, and conditions of assessing or reassessing business inventories and of remitting or refunding taxes.

(d) The provisions of this subsection apply to determine the full and true value of property that qualifies for a low-income housing credit under 26 U.S.C. 42:

(1) when the assessor acts to determine the full and true value of property that qualifies for a low-income housing credit under 26 U.S.C. 42, instead of assessing the property under (a) of this section, the assessor shall base assessment of the value of the property on the actual income derived from the property and may not adjust it based on the amount of any federal income tax credit given for the property; for property the full and true value of which is to be determined under this paragraph, to secure an assessment under this subsection, an owner of property that qualifies for the low-income housing credit shall apply to the assessor before May 15 of each year in which the assessment is desired; the property owner shall submit the application on forms prescribed by the assessor and shall include information that may reasonably be required to determine the entitlement of the applicant;

(2) the governing body of the municipality shall determine by ordinance whether the full and true value of all property within the municipality that first qualifies for a low-income housing credit under 26 U.S.C. 42 on and after January 1, 2001 shall be exempt from the requirement of assessment under (1) of this subsection; thereafter, for property that first qualifies for a low-income housing credit under 26 U.S.C. 42 on and after January 1, 2001 and that, by ordinance, is exempt from the requirement of mandatory assessment under (1) of this subsection, the governing body

(A) may determine, by parcel, whether the property shall be assessed under (a) of this section or on the basis of actual income derived from the property without adjustment based on the amount of any federal income tax credit given for the property, as authorized by (1) of this subsection; and

(B) may not, under (A) of this paragraph, change the manner of assessment of the parcel of property if debt relating to the property incurred in conjunction with the property's qualifying for the low-income housing tax credit remains outstanding.



Sec. 29.45.120. - Returns.

(a) The municipality may require each person having ownership or control of or an interest in property to submit a return in the form prescribed by the assessor, based on property values of property subject to an ad valorem tax existing on January 1, except as otherwise provided in this chapter.

(b) The assessor may, by written notice, require a person to provide additional information within 30 days.



Sec. 29.45.130. - Independent investigation.

(a) The assessor is not bound to accept a return as correct. The assessor may make an independent investigation of property returned or of taxable property on which no return has been filed. In either case, the assessor may make the assessor's own valuation of the property subject to an ad valorem tax and this valuation is prima facie evidence of the value of the property.

(b) For investigation, the assessor or the assessor's agent may enter real property during reasonable hours to examine visible personal property and the exterior of a dwelling or other structure on the real property. The assessor or the assessor's agent may enter and examine the interior of a dwelling or other structure or the personal property in it only (1) if the structure is under construction and not yet occupied; (2) with the permission of a person in actual possession of the structure; or (3) in accordance with a court order to compel the entry and inspection. The assessor or the assessor's agent may examine all property records involved. A person shall, on request, furnish to the assessor or the assessor's agent assistance for the investigation and permit the assessor or the assessor's agent to enter a dwelling or other structure to examine the structure or personal property in it during reasonable hours. The assessor may seek a court order to compel entry and production of records needed for assessment purposes.

(c) An assessor may examine a person on oath. On request, the person shall submit to examination at a reasonable time and place selected by the assessor.



Sec. 29.45.140. - Violations; authorization to prescribe penalties by ordinance.

For knowingly failing to file a tax statement required by ordinance or knowingly making a false affidavit to a statement required by a tax ordinance relative to the amount, location, kind, or value of property subject to taxation with intent to evade the taxation, a municipality may by ordinance prescribe a penalty not to exceed a fine of $1,000 or imprisonment for 90 days.



Sec. 29.45.150. - Reevaluation.

A systematic reevaluation of taxable real and personal property undertaken by the assessor, whether of specific areas in which real property is located or of specific classes of real or personal property to be assessed, shall be made only in accordance with a resolution or other act of the municipality directing a systematic reevaluation of all taxable property in the municipality over the shortest period of time practicable, as fixed in the resolution or act.



Sec. 29.45.160. - Assessment roll.

(a) The assessor shall prepare an annual assessment roll. The roll must contain

(1) a description of all property subject to an ad valorem tax;

(2) the assessed value of all property subject to an ad valorem tax;

(3) the names and addresses of persons with property subject to an ad valorem tax.

(b) The assessor may list real property by any description that may be made certain. Real property is assessed to the record owner. The district recorder shall at least monthly provide the assessor a copy of each recorded change of ownership showing the name and mailing address of the owner and the name and mailing address of the person recording the change of ownership. Other persons having an interest in the property may be listed on the assessment records with the owner. The person in whose name property is listed as owner is conclusively presumed to be the legal record owner. If the property owner is unknown, the property may be assessed to "unknown owner". An assessment is not invalidated by a mistake, omission, or error in the name of the owner, if the property is correctly described.



Sec. 29.45.170. - Assessment notice.

(a) The assessor shall give each person named in the assessment roll a notice of assessment showing the assessed value of the person's property that is subject to an ad valorem tax. On each notice is printed a brief summary of the dates when taxes are payable, delinquent, and subject to penalty and interest, and the dates when the board of equalization will sit.

(b) Sufficient assessment notice is given if mailed by first class mail 30 days before the equalization hearings. If the address is not known to the assessor, the notice may be addressed to the person at the post office nearest the property. Notice is effective on the date of mailing.



Sec. 29.45.180. - Corrections.

(a) A person receiving an assessment notice shall advise the assessor of errors or omissions in the assessment of the person's property. The assessor may correct errors or omissions in the roll before the board of equalization hearing.

(b) If errors found in the preparation of the assessment roll are adjusted, the assessor shall mail a corrected notice allowing 30 days for appeal to the board of equalization.



Sec. 29.45.190. - Appeal.

(a) A person whose name appears on the assessment roll or the agent or assigns of that person may appeal to the board of equalization for relief from an alleged error in valuation not adjusted by the assessor to the taxpayer's satisfaction.

(b) The appellant shall, within 30 days after the date of mailing of notice of assessment, submit to the assessor a written appeal specifying grounds in the form that the board of equalization may require. Otherwise, the right of appeal ceases unless the board of equalization finds that the taxpayer was unable to comply.

(c) The assessor shall notify an appellant by mail of the time and place of hearing.

(d) The assessor shall prepare for use by the board of equalization a summary of assessment data relating to each assessment that is appealed.

(e) A city in a borough may appeal an assessment to the borough board of equalization in the same manner as a taxpayer. Within five days after receipt of the appeal, the assessor shall notify the person whose property assessment is being appealed by the city.



Sec. 29.45.200. - Board of equalization.

(a) The governing body sits as a board of equalization for the purpose of hearing an appeal from a determination of the assessor, or it may delegate this authority to one or more boards appointed by it. An appointed board may be composed of not less than three persons, who shall be members of the governing body, municipal residents, or a combination of members of the governing body and residents. The governing body shall by ordinance establish the qualifications for membership.

(b) The board of equalization is governed in its proceedings by rules adopted by ordinance that are consistent with general rules of administrative procedure. The board may alter an assessment of a lot only pursuant to an appeal filed as to the particular lot.

(c) Notwithstanding other provisions in this section, a determination of the assessor as to whether property is taxable under law may be appealed directly to the superior court.



Sec. 29.45.210. - Hearing.

(a) If an appellant fails to appear, the board of equalization may proceed with the hearing in the absence of the appellant.

(b) The appellant bears the burden of proof. The only grounds for adjustment of assessment are proof of unequal, excessive, improper, or under valuation based on facts that are stated in a valid written appeal or proven at the appeal hearing. If a valuation is found to be too low, the board of equalization may raise the assessment.

(c) The board of equalization shall certify its actions to the assessor within seven days. Except as to supplementary assessments, the assessor shall enter the changes and certify the final assessment roll by June 1.

(d) An appellant or the assessor may appeal a determination of the board of equalization to the superior court as provided by rules of court applicable to appeals from the decisions of administrative agencies. Appeals are heard on the record established at the hearing before the board of equalization.



Sec. 29.45.220. - Supplementary assessment rolls.

The assessor shall include property omitted from the assessment roll on a supplementary roll, using the procedures set out in this chapter for the original roll.



Sec. 29.45.230. - Tax adjustments on property affected by a disaster.

(a) The municipality may by ordinance provide for assessment or reassessment and reduction of taxes for property destroyed, damaged, or otherwise reduced in value as a result of a disaster.

(b) An assessment or reassessment under this section may be made by the assessor only upon the receipt of a sworn statement of the taxpayer that losses exceed $1,000. A reduction of taxes may be made only on losses in excess of $1,000 for the remainder of the year following the disaster. On reassessment, the municipality shall recompute this tax and refund taxes that have already been paid.

(c) The municipality shall give notice of assessment or reassessment under this section and shall hold an equalization hearing as provided in this chapter, except that a notice of appeal must be filed with the board of equalization within 10 days after notice of assessment or reassessment is given to the person appealing. Otherwise, the right of appeal ceases unless the board finds that the taxpayer is unable to comply.

(d) In an ordinance authorized by this section, the municipality shall establish criteria for the reduction of taxes on property damaged, destroyed, or otherwise reduced in value as a result of disaster, and may, consistent with this section, prescribe procedures, restrictions, and conditions for assessing or reassessing property and for remitting, refunding, or forgiving taxes.

(e) [Repealed, Sec. 3 ch 1 SLA 2004].



Sec. 29.45.240. - Establishment of levy and determination of rate.

(a) The power granted to a municipality to assess, levy, and collect a property tax shall be exercised by means of an ordinance. The rate of levy, the date of equalization, and the date when taxes become delinquent shall be fixed by resolution.

(b) A municipality shall annually determine the rate of levy before June 15. By July 1 the tax collector shall mail tax statements setting out the levy, dates when taxes are payable and delinquent, and penalties and interest.



Sec. 29.45.250. - Rates of penalty and interest.

(a) A penalty not to exceed 20 percent of the tax due may be added to all delinquent taxes, and interest not to exceed 15 percent a year shall accrue upon all unpaid taxes, not including penalty, from the due date until paid in full. A municipality may impose a penalty not to exceed 20 percent of the tax due upon the late return of personal property assessment forms. A penalty under this section may be imposed according to a formula that increases the amount of the penalty as the length of time increases during which payment is delinquent or assessment forms are not returned.

(b) If a taxpayer is given the right to pay the tax in two installments, penalty and interest on an unpaid installment accrues from the date the installment becomes due.






Article 02 - ENFORCEMENT OF TAX LIENS

Sec. 29.45.290. - Validity.

Certified assessment and tax rolls are valid and binding on all persons, notwithstanding a defect, error, omission, or invalidity in the assessment rolls or proceedings pertaining to the assessment roll.



Sec. 29.45.295. - Collection of delinquent taxes on certain governmental property.

AS 29.45.300 - 29.45.490 do not apply to property taxable under AS 29.45.030(a)(1)(B) or (C) or to federal property not exempted under AS 29.45.030(a)(8). A municipality may bring an action in the superior court to compel payment of property taxes due from the state, municipal, or federal entity if the entity does not pay the amount due within six months after the date that the taxes are due.



Sec. 29.45.300. - Tax liability.

(a) The owner of assessed personal property is personally liable for the amount of taxes assessed against the property. The tax, together with penalty and interest, may be collected in a personal action brought in the name of the municipality.

(b) Property taxes, together with penalty and interest, are a lien upon the property assessed, and the lien is prior and paramount to all other liens or encumbrances against the property.



Sec. 29.45.310. - Enforcement of personal property tax liens by distraint and sale.

(a) A lien for personal property taxes may be enforced by distraint and sale of the property. The municipality shall provide the procedure for distraint and sale by ordinance. A seizure, levy, or distraint is not legal unless demand is first made of the person assessed for the amount of the tax, penalty, and interest, and a sale is not valid unless made at public auction no sooner than 15 days after notice is published. The seizure is made by virtue of a warrant issued by the municipal clerk to a peace officer.

(b) If the personal property sold is not sufficient to satisfy the tax, penalty, and interest, and costs of sale, the warrant may authorize the seizure of other personal property sufficient to satisfy the tax, penalty, interest, and costs of sale. If the property is sold for more money than is needed to satisfy the tax, the municipality shall remit the excess to the former record owner upon presentation of a proper claim. A claim for the excess filed after six months of the date of sale is forever barred.



Sec. 29.45.320. - Real property tax collection.

(a) The municipality shall enforce delinquent real property tax liens by annual foreclosure, unless otherwise provided by ordinance.

(b) If the tax on property described in AS 29.45.070 or on a taxable interest in tax-exempt property is not paid when due, a municipality may enforce the tax by a personal action against the delinquent taxpayer brought in the district or superior court, in addition to other remedies available to enforce the lien.



Sec. 29.45.330. - Foreclosure list.

(a) A municipality shall

(1) annually present a petition for judgment and a certified copy of the foreclosure list for the previous year's delinquent taxes in the superior court for judgment;

(2) publish the foreclosure list for four consecutive weeks in a newspaper of general circulation distributed in the municipality or, if there is no newspaper of general circulation distributed in the municipality, post the list at three public places for at least 30 days;

(3) within 10 days after the first publication or posting, mail to the last known owner of each property as the owner's name and address appear on the list a notice advising of the foreclosure proceeding in which a petition for judgment of foreclosure has been filed and describing the property and the amount due as stated on the list.

(b) The list shall be arranged in alphabetical order as to the last name and must include

(1) the last known owner;

(2) the property description as stated on the assessment roll;

(3) years and amounts of delinquency;

(4) penalty and interest due;

(5) a statement that the list is available for public inspection at the clerk's office;

(6) a statement that the list has been presented to the superior court with a petition for judgment and decree.

(c) Completion of the requirements of (a) of this section constitutes and has the same force and effect as the filing of an individual and separate complaint and service of summons to foreclose a lien against each property described on the foreclosure list.



Sec. 29.45.340. - Clearing delinquencies.

During the publication or posting of the foreclosure list and up to the time of transfer to the municipality a person may pay the taxes, together with the penalty, interest, and costs. The collector shall note payment on the foreclosure list.



Sec. 29.45.350. - List to lienholder.

A holder of a mortgage or other lien on real property may request the clerk to send by certified mail notice of a foreclosure list that includes the real property.



Sec. 29.45.360. - General foreclosure.

A municipality shall bring one general foreclosure proceeding in rem against the properties included in the foreclosure list. If the owner is unknown, the property is proceeded against as belonging to "unknown owner."



Sec. 29.45.370. - Answer and objection.

A person having an interest in a lot on the foreclosure list may file an answer within 30 days after the date of last publication, specifying the person's objection. The court shall make its decision in summary proceedings. The foreclosure list is prima facie evidence that the assessment and levy of the tax is valid and that the tax is unpaid.



Sec. 29.45.380. - Judgment.

The court shall in a proper case give judgment and decree that the tax liens be foreclosed. It is a several judgment against each lot and a lien on each lot.



Sec. 29.45.390. - Transfer and appeal.

(a) Foreclosed properties are transferred to the municipality for the lien amount. When answers are filed the court may enter judgment against and order the transfer to the municipality of all other properties on the list pending determination of the matters in controversy. The court shall hear and determine the issues raised by the complaint and answers in the same manner and under the same rules as it hears and determines other actions.

(b) The court clerk shall deliver a certified copy of the judgment and decree to the municipal clerk. The certified judgment and decree constitutes a transfer to the municipality.

(c) The judgment and decree stops objections to it that could have been presented before judgment and decree. Appeal from a judgment and decree of foreclosure, or from a final order in the proceeding, may be taken in a manner provided for appeals in civil actions.



Sec. 29.45.400. - Redemption period.

Properties transferred to the municipality are held by the municipality for at least one year. During the redemption period a party having an interest in the property may redeem it by paying the lien amount plus penalties, interest, and costs, including all costs incurred under AS 29.45.440(a). Property redeemed is subject to all accrued taxes, assessments, liens, and claims as though it had continued in private ownership. Only the amount applicable under the judgment and decree must be paid in order to redeem the property.



Sec. 29.45.410. - Effect.

Receipt of redemption money by the municipality releases the judgment obtained under AS 29.45.380 . The clerk or the clerk's designee shall record the redemption and issue a certificate containing a property description, the redemption amount, and the dates of judgment and decree of foreclosure. The clerk or the clerk's designee shall collect the recording fee at the time of redemption and shall file the certificate with the record as part of the judgment roll.



Sec. 29.45.420. - Additional liens.

If a property included in a foreclosure list is removed after payment of delinquencies or redemption by another lienholder, the payment represented by receipt for payment constitutes an additional lien on the property, collectible by the lienholder in the same manner as the original lien.



Sec. 29.45.430. - Possession during redemption period.

Foreclosure does not affect the former owner's right to possession during the redemption period. If waste is committed by the former owner or by anyone acting under the permission or control of the former owner, the municipality may declare an immediate forfeiture of the right to possession.



Sec. 29.45.440. - Expiration.

(a) At least 30 days before the expiration of the redemption period the clerk or the clerk's designee shall publish a redemption period expiration notice. The notice must contain the date of judgment, the date of expiration of the period of redemption, and a warning that all properties ordered sold under the judgment, unless redeemed, shall be deeded to the municipality immediately on expiration of the period of redemption and that every right or interest of a person in the properties will be forfeited forever to the municipality. The notice appears once a week for four consecutive weeks in a newspaper of general circulation distributed in the municipality. If there is no newspaper of general circulation distributed in the municipality, the notice is posted in three public places for at least four consecutive weeks. The clerk shall send a copy of the notice by certified mail to each record owner of property against which a judgment of foreclosure has been taken and, if the assessed value of the property is more than $10,000, to all holders of mortgages or other liens of record on the property. The notice shall be mailed within five days after the first publication. The mailing shall be sufficient if mailed to the property owner and to the holder of a mortgage or recorded lien at the last address of record.

(b) The right of redemption expires 30 days after the date of the first notice publication.

(c) Costs incurred in the determination of holders of mortgages and other liens of record and costs of notice publication incurred by a municipality under (a) of this section are a lien on the property and may be recovered by the municipality.



Sec. 29.45.450. - Deed to borough or city.

(a) Unredeemed property in the area of the borough outside all cities is deeded to the borough by the clerk of the court. Unredeemed property in a city is deeded to the city subject to the payment by the city of unpaid borough taxes and costs of foreclosure levied against the property before foreclosure. The deed shall be recorded in the recording district in which the property is located.

(b) Conveyance gives the municipality clear title, except for prior recorded tax liens of the United States and the state.

(c) If unredeemed property lies in a city and if the city has no immediate public use for the property but the borough does have an immediate public use, the city shall deed the property to the borough. If unredeemed property lies in the borough outside all cities and if the borough does not have an immediate public use for the property but a city does have an immediate public use, the borough shall deed the property to the city.

(d) A deed is not invalid for irregularities, omissions, or defects in the proceedings under this chapter unless the former owner has been misled so as to be injured. Two years after the date of the deed, its validity is conclusively presumed and a claim of the former owner or other person having an interest in the property is forever barred.



Sec. 29.45.460. - Disposition and sale of foreclosed property.

(a) The municipality shall determine by ordinance whether foreclosed property deeded to the municipality shall be retained for a public purpose. The ordinance must contain the legal description of the property, the address or a general description of the property sufficient to provide the public with notice of its location, and the name of the last record owner of the property as the name appears on the assessment rolls.

(b) Tax-foreclosed property conveyed to a municipality by tax foreclosure and not required for a public purpose may be sold. Before the sale of tax-foreclosed property held for a public purpose, the municipality, by ordinance, shall determine that a public need does not exist. The ordinance must contain the information required under (a) of this section.

(c) The clerk or the clerk's designee shall send a copy of the published notice of hearing of an ordinance to consider a determination required under (a) or (b) of this section by certified mail to the former record owner of the property that is the subject of the ordinance. The notice shall be mailed within five days after its first publication and shall be sufficient if mailed to the last record owner of the property as the name appears on the assessment rolls of the municipality.

(d) The provisions of (c) of this section do not apply with respect to property that has been held by the municipality for a period of more than 10 years after the close of the redemption period.



Sec. 29.45.470. - Repurchase by record owner.

(a) The record owner at the time of tax foreclosure of property acquired by a municipality, or the assigns of that record owner, may, within 10 years and before the sale or contract of sale of the tax-foreclosed property by the municipality, repurchase the property. The municipality shall sell the property for the full amount applicable to the property under the judgment and decree plus

(1) interest not to exceed 15 percent a year from the date of entry of the judgment of foreclosure to the date of repurchase;

(2) delinquent taxes assessed and levied as though it had continued in private ownership;

(3) costs of foreclosure and sale incurred by the municipality; and

(4) costs of maintaining and managing the property incurred by the municipality including insurance, repairs, association dues, and management fees, that exceed amounts received by the municipality for the use of the property.

(b) After adoption of an ordinance providing for the retention of tax-foreclosed property by the municipality for a public purpose, the right of the former record owner to repurchase the property ceases.



Sec. 29.45.480. - Proceeds of tax sale.

(a) On sale of foreclosed real or personal property the municipality shall divide the proceeds less cost of collection, between the borough and the city having unpaid taxes against the property. The division is in proportion to the respective municipal taxes against the property at the time of foreclosure.

(b) If tax-foreclosed real property that has been held by a municipality for less than 10 years after the close of the redemption period and never designated for a public purpose is sold at a tax-foreclosure sale, the former record owner is entitled to the portion of the proceeds of the sale that exceeds the amount of unpaid taxes, the amount equal to taxes that would have been assessed and levied after foreclosure if the property had continued in private ownership, penalty, interest, and costs to the municipality of foreclosing and selling the property, and costs to the municipality of maintaining and managing the property that exceed amounts received by the municipality for the use of the property. If the proceeds of the sale of tax-foreclosed property exceed the total of unpaid and delinquent taxes, penalty, interest, and costs, the municipality shall provide the former owner of the property written notice advising of the amount of the excess and the manner in which a claim for the balance of the proceeds may be submitted. Notice is sufficient under this subsection if mailed to the former record owner at the last address of record of the former record owner. On presentation of a proper claim, the municipality shall remit the excess to the former record owner. A claim for the excess filed after six months of the date of sale is forever barred.



Sec. 29.45.490. - Payment of taxes upon public utilization.

If a municipality takes title to tax-foreclosed property for a public purpose, the municipality shall satisfy unpaid taxes and assessments against the property held by other municipalities, with accrued interest but without penalty. If the amount required to satisfy the unpaid taxes and assessments exceeds the assessed value of the property, the municipality shall pay the other municipalities the assessed value, which shall be divided between the other municipalities in proportion to their respective taxes and assessments against the property at the time of foreclosure.



Sec. 29.45.500. - Refund of taxes.

(a) If a taxpayer pays taxes under protest, the taxpayer may bring suit in the superior court against the municipality for recovery of the taxes. If judgment for recovery is given against the municipality, or, if in the absence of suit, it becomes obvious to the governing body that judgment for recovery of the taxes would be obtained if legal proceedings were brought, the municipality shall refund the amount of the taxes to the taxpayer with interest at eight percent from the date of payment plus costs.

(b) If, in payment of taxes legally imposed, a remittance by a taxpayer through error or otherwise exceeds the amount due, and the municipality, on audit of the account in question, is satisfied that this is the case, the municipality shall refund the excess to the taxpayer with interest at eight percent from the date of payment. A claim for refund filed one year after the due date of the tax is forever barred.

(c) The governing body may correct manifest clerical errors at any time.






Article 03 - CITY PROPERTY TAX

Sec. 29.45.550. - Cities outside boroughs.

Home rule and first class cities outside boroughs may assess, levy, and collect a property tax. A property tax if levied must be assessed, levied, and collected as provided by AS 29.45.010 - 29.45.500.



Sec. 29.45.560. - Cities inside boroughs.

Home rule and first class cities inside boroughs may levy a property tax. A property tax, if levied, is subject to AS 29.45.010 - 29.45.050, 29.45.090 - 29.45.100, 29.45.250, 29.45.400 - 29.45.440 and 29.45.460 - 29.45.500. The council shall by June 15 of each year present to the assembly a statement of the city's rate of levy unless a different date is agreed upon by the borough and city.



Sec. 29.45.570. - [Renumbered as AS 29.45.800 ].

Repealed or Renumbered



Sec. 29.45.580. - Differential tax zones.

A city may by ordinance establish, alter, and abolish differential tax zones to provide and levy property taxes for services not provided generally in the city or a different level of service than that provided generally in the city.



Sec. 29.45.590. - Limited property taxing power for second class cities.

A second class city may by referendum levy property taxes as provided for first class cities. However, levy of an ad valorem tax by a second class city may not exceed two percent of the assessed value of the property taxed, except that the limit does not apply to a levy necessary to avoid a default upon payment of principal and interest of bonded or other indebtedness that is secured by a pledge to levy ad valorem or other taxes without limit to meet debt payments.



Sec. 29.45.600. - Combining property tax with incorporation of a second class city.

A petition for second class city incorporation may request that a property tax proposal be placed on the same ballot. The petition must state the proposed tax rate. The petition may request that incorporation be dependent on the passage of the property tax proposition. If so, the incorporation proposition fails if the property tax fails.






Article 04 - BOROUGH SALES AND USE TAX

Sec. 29.45.650. - Sales and use tax.

(a) Except as provided in AS 04.21.010 (c), AS 29.45.750 , and in (f), (h), (i), and (j) of this section, a borough may levy and collect a sales tax on sales, rents, and on services provided in the borough. The sales tax may apply to any or all of these sources. Notwithstanding other statutes, exemptions may be granted by ordinance. A borough may wholly or partially exempt a source from a borough sales tax that is taxed by a city in that borough under AS 29.45.700 .

(b) A borough levying a sales tax may also by ordinance levy a use tax on the storage, use, or consumption of tangible personal property in the borough. The use tax rate must equal the sales tax rate and the use tax shall be levied only on buyers.

(c) A person who furnishes proof, in the form required by the borough tax collector, that the person has paid a sales tax on the source on which a use tax is levied by the borough is required to pay the use tax only to the extent of the difference between the amount of the sales tax paid and the amount of the use tax levied by the borough. This subsection applies to a sales tax levied in any taxing jurisdiction whether inside or outside the state.

(d) If the assembly charges interest on sales taxes not paid when due, the rate of interest may not exceed 15 percent a year on the delinquent taxes and shall be charged from the due date until paid in full. This subsection applies to home rule and general law municipalities.

(e) A borough may provide for the creation, recording, and notice of a lien on real or personal property to secure the payment of a sales and use tax, and the interest, penalties, and administration costs in the event of delinquency. When recorded, the sales tax lien has priority over all other liens except (1) liens for property taxes and special assessments; (2) liens that were perfected before the recording of the sales tax lien for amounts actually advanced before the recording of the sales tax lien; (3) mechanics' and materialmen's liens for which claims of lien under AS 34.35.070 or notices of right to lien under AS 34.35.064 have been recorded before the recording of the sales tax lien. This subsection applies to home rule and general law municipalities.

(f) A borough may not levy and collect a sales tax on a purchase made with (1) food coupons, food stamps, or other type of allotment issued under 7 U.S.C. 2011 - 2036 (Food Stamp Program); or (2) food instruments, food vouchers, or other type of certificate issued under 42 U.S.C. 1786 (Special Supplemental Food Program for Women, Infants, and Children). For purposes of this subsection, the value of a food stamp allotment paid in the form of a wage subsidy as authorized under AS 47.25.975 (b) is not considered to be an allotment issued under 7 U.S.C. 2011 - 2036 (Food Stamp Program). This subsection applies to home rule and general law municipalities.

(g) [Repealed, Sec. 2 ch 159 SLA 1990].

(h) A borough may not levy or collect a sales tax on sales, rents, and services, or a use tax on the storage, use, or consumption of personal property on the following activities:

(1) the sale, lease, rental, storage, consumption, or distribution in this state of or the provision of services relating to an orbital space facility, space propulsion system, or space vehicle, satellite, or station of any kind possessing space flight capacity, including the components of them;

(2) the sale, lease, rental, storage, consumption, or use of tangible personal property placed on or used aboard an orbital space facility, space propulsion system, or space vehicle, satellite, or station of any kind, regardless of whether the tangible personal property is returned to this state for subsequent use, storage, or consumption; an exemption under this paragraph is not affected by the failure of a launch to occur, or the destruction of a launch vehicle or a component of a launch vehicle.

(i) A borough may not levy or collect a sales or use tax on (1) the physical transfer of refined fuel, unless the transfer is made in connection with a sale or use in the borough, or (2) wholesale sales or transfers of fuel refined in the borough. A sale is in the borough if the fuel is delivered to the buyer in the borough. A use is in the borough if the fuel is consumed in the borough. This subsection applies to home rule and general law municipalities.

(j) The prohibitions on the levy and collection of a sales or use tax on refined fuel in (i) of this section do not apply to a borough if, on the effective date of (i) of this section, the borough is

(1) levying and collecting a sales or use tax on the sale, use, or transfer of refined fuel under an ordinance adopted before January 1, 2003; or

(2) receiving payments in lieu of a sales or use tax on the sale, use, or transfer of refined fuel under an agreement entered into before January 1, 2003.

(k) A borough may not levy or collect a sales or use tax on a construction contract awarded by the state or a state agency, or on a subcontract awarded in connection with the project funded under the construction contract. This subsection applies to home rule and general law municipalities.



Sec. 29.45.660. - Notice of sales and use tax.

(a) If the borough levies and collects only a sales tax and use tax, the assembly shall provide a notice substantially in the form set out in AS 29.45.020 . In providing notice under this subsection, the assembly shall substitute for the millage equivalency its estimate of the equivalent sales tax rate for each of the categories of financial assistance set out in AS 29.45.020 . Notice shall be provided

(1) by publishing in a newspaper of general circulation in the borough a copy of the notice once each week for a period of three successive weeks, with publication to occur not later than 45 days after the final adoption of the borough's budget; or

(2) if there is no newspaper of general circulation in the borough, by posting a copy of the notice for at least 20 days in at least two public places in the borough, with posting to occur not later than 45 days after the final adoption of the borough's budget.

(b) Compliance with the provisions of this section is a prerequisite to receipt of municipal tax resource equalization under AS 29.60.010 - 29.60.080 and priority revenue sharing for municipal services under AS 29.60.100 - 29.60.180. The department shall withhold annual allocations under those sections until municipal officials demonstrate that the requirements of this section have been met.



Sec. 29.45.670. - Referendum, adoption, and modification.

A new sales and use tax or an increase in the rate of levy of a sales tax approved by ordinance does not take effect until ratified by a majority of the voters at an election.



Sec. 29.45.680. - Combining sales and use tax with incorporation of a borough.

A petition for incorporation of a borough may request that a sales and use tax proposition be placed on the same ballot. The petition must state the proposed tax rate. The petition may request that incorporation be dependent on the passage of the tax proposition; if so, the incorporation proposition fails if the tax proposition fails.






Article 05 - CITY SALES AND USE TAX

Sec. 29.45.700. - Power of levy.

(a) A city in a borough that levies and collects areawide sales and use taxes may levy sales and use taxes on all sources taxed by the borough in the manner provided for boroughs. Except as provided in (d) and (e) of this section, the assembly may by ordinance authorize a city to levy and collect sales and use taxes on other sources.

(b) A city in a borough that does not levy and collect sales and use taxes for areawide borough functions may levy and collect sales and use taxes in the manner provided for boroughs.

(c) A city outside a borough may levy and collect sales and use taxes in the manner provided for boroughs.

(d) A city that levies and collects sales and use taxes under (a) of this section may not levy and collect a sales tax on a purchase made with (1) food coupons, food stamps, or other types of allotments issued under 7 U.S.C. 2011 - 2036 (Food Stamp Program); or (2) food instruments, food vouchers, or other type of certificate issued under 42 U.S.C. 1786 (Special Supplemental Food Program for Women, Infants, and Children). For purposes of this subsection, the value of a food stamp allotment paid in the form of a wage subsidy as authorized under AS 47.25.975 (b) is not considered to be an allotment issued under 7 U.S.C. 2011 - 2036 (Food Stamp Program). This subsection applies to home rule and general law municipalities.

(e) A city that levies and collects sales and use taxes may not levy and collect a sales or use tax on (1) the physical transfer of refined fuel, unless the transfer is made in connection with a sale or use in the city, or (2) wholesale sales or transfers of fuel refined in the city. A sale is in the city if the fuel is delivered to the buyer in the city. A use is in the city if the fuel is consumed in the city. This subsection applies to home rule and general law municipalities.

(f) The prohibitions on the levy and collection of a sales or use tax on refined fuel in (e) of this section do not apply to a city if, on September 16, 2003, the city is

(1) levying and collecting a sales or use tax on the sale, use, or transfer of refined fuel under an ordinance adopted before January 1, 2003; or

(2) receiving payments in lieu of a sales or use tax on the sale, use, or transfer of refined fuel under an agreement entered into before January 1, 2003.

(g) A city may not levy or collect a sales or use tax on a construction contract awarded by the state or a state agency, or on a subcontract awarded in connection with the project funded under the construction contract. This subsection applies to home rule and general law cities.



Sec. 29.45.710. - Combining sales and use tax with incorporation of a second class city.

A petition for incorporation of a second class city may request that a sales and use tax proposal be placed on the same ballot. The petition must state the proposed tax rate. The petition may request that incorporation be dependent on the passage of the tax proposition. If so, the incorporation proposition fails if the tax fails.






Article 06 - MOBILE TELECOMMUNICATIONS SOURCING ACT

Sec. 29.45.750. - Mobile Telecommunications Sourcing Act.

(a) The provisions of 4 U.S.C. 116 - 126 (Mobile Telecommunications Sourcing Act) are incorporated in this chapter by reference and have effect as though fully set out in this chapter.

(b) A municipality that levies and collects a sales tax on mobile telecommunications services shall do so in accordance with the provisions of 4 U.S.C. 116 - 126 (Mobile Telecommunications Sourcing Act).

(c) The procedures and remedies for correcting a tax, charge, fee, or assignment of place of primary use or taxing jurisdiction are as follows:

(1) if a customer believes that an amount of tax, charge, or fee or an assignment of place of primary use or taxing jurisdiction included on a billing is erroneous, the customer shall notify the home service provider; the customer shall notify the home service provider of the street address for the customer's place of primary use, the account name and number for which the customer seeks a correction, a description of the error asserted by the customer, and any other information that the home service provider reasonably requires to process the request;

(2) within 60 days after receiving a notice under this section, the home service provider shall review the records and the electronic database or enhanced zip code used according to 4 U.S.C. 116 - 126 to determine the customer's taxing jurisdiction; if this review shows that the amount of tax, charge, or fee or assignment of place of primary use or taxing jurisdiction is in error, the home service provider shall correct the error and refund or credit the amount of tax, charge, or fee erroneously collected from the customer for a period of up to two years; if this review shows that the amount of tax, charge, or fee or assignment of place of primary use or taxing jurisdiction is correct, the home service provider shall provide a written explanation to the customer;

(3) the procedures in this subsection are the first course of remedy available to a customer seeking correction of assignment of place of primary use or taxing jurisdiction or a refund of or other compensation for taxes, charges, and fees erroneously collected by the home service provider.

(d) For purposes of this section, if a customer does not have a street address, the home service provider may accept from the customer as the customer's place of primary use an address that is not a street address if the address gives effect to the intent of 4 U.S.C. 116 - 126 (Mobile Telecommunications Sourcing Act).






Article 07 - GENERAL PROVISIONS

Sec. 29.45.800. - Applicability of AS 29.45.010 - 29.45.560.

AS 29.45.010 - 29.45.560 apply to home rule and general law municipalities.



Sec. 29.45.810. - Exemption from municipal taxation.

(a) A party to a contract approved by the legislature as a result of submission of a proposed contract developed under AS 43.82 or as a result of acts by the legislature in implementing the purposes of AS 43.82, and the property, gas, products, and activities associated with the approved qualified project that is subject to the contract, are exempt, as specified in the contract, from all taxes identified in the contract that would be levied and collected by a municipality under state law as a consequence of the participation by the party in the approved qualified project.

(b) This section applies to home rule and general law municipalities.









Chapter 29.46. - SPECIAL ASSESSMENTS

Sec. 29.46.010. - Assessment and proposal.

(a) A municipality may assess against the property of a state or federal governmental unit and private real property to be benefited by an improvement all or a portion of the cost of acquiring, installing, or constructing capital improvements. The state shall pay an assessment levied, except as otherwise provided by law and subject to its right of protest under AS 29.46.020 (b). If a governmental unit other than the state benefited by an improvement refuses to pay the assessment, it shall be denied the benefit of the improvement. An improvement proposal may be initiated by

(1) petition to the governing body of the owners of one-half in value of the property to be benefited; or

(2) the governing body.

(b) Notwithstanding (a) of this section, a party to a contract approved by the legislature as a result of submission of a proposed contract developed under AS 43.82 or as a result of acts by the legislature in implementing the purposes of AS 43.82, is exempt, as specified in the contract, from assessment under this chapter against real property associated with the approved qualified project that is subject to the contract.



Sec. 29.46.020. - Procedure.

(a) A municipality may prescribe by ordinance the procedures relating to creating special assessment districts, making local improvements, levying and collecting assessments, and financing improvements, including the following:

(1) a procedure for filing petitions;

(2) a survey and report by the mayor concerning the need for, desirable extent of, and estimated cost of each proposed local improvement;

(3) a public hearing on the necessity for the proposed local improvement;

(4) a resolution or ordinance determining to proceed or not to proceed with the proposed local improvement;

(5) a public hearing by the governing body on the special assessment roll for the proposed local improvement;

(6) published notice of each public hearing required by this section and mailing notice to each record owner of real property in the special assessment district;

(7) a resolution or ordinance confirming the special assessment roll for the proposed local improvement.

(b) If protests as to the necessity of a proposed local improvement are made by owners of property that will bear 50 percent or more of the estimated cost of the improvement, the governing body may not proceed with the improvement until the objections have been reduced to less than 50 percent, except on approval of not fewer than three-fourths of the governing body.

(c) To the extent that a municipality does not prescribe a procedure for special assessments as permitted by this section, the municipality shall comply with the special assessment procedures set out in AS 29.46.030 - 29.46.100.

(d) A municipality may by ordinance provide for deferral of payment of all or part of the assessments on real property owned and occupied as the primary residence and permanent place of abode by a resident who is economically disadvantaged as determined under criteria established in the ordinance. The assessment becomes due when the property ceases to be owned by the resident who qualified for the deferral.



Sec. 29.46.030. - Creation of district.

(a) When an improvement proposal is filed with the municipal clerk and presented to the governing body, the municipality shall find by resolution or ordinance whether (1) the improvement requested is necessary and should be made, and (2) if by petition, the request has sufficient and proper petitioners. The findings under this section are conclusive.

(b) If the municipality approves an improvement proposal, it shall develop a proposed improvement plan including the total cost estimate and the percentage of the cost to be assessed against the benefited property. The improvement plan shall be filed with the municipal clerk.

(c) The governing body shall set a time for public hearing on the improvement plan and the period for filing objections to the plan. The governing body shall publish a notice of the hearing and of the period during which objections may be filed at least once a week for four consecutive weeks in a newspaper of general circulation if distributed in the municipality and shall send notice by mail to every record owner of property in the special assessment district.



Sec. 29.46.040. - Record owner.

The person in whose name property is listed on the municipal property tax roll as owner is conclusively presumed to be the legal owner of record. If the owner is unknown, the assessment roll may designate "unknown owner".



Sec. 29.46.050. - Objections and revision.

(a) Objections to an improvement plan may be filed during a period of 60 days after publication of notice. The municipality may by resolution or ordinance approve the plan and order the improvement subject to the limitation of (b) of this section.

(b) If objections are made in writing during the period set for objections by the owners of property bearing 50 percent or more of the estimated total cost of the improvement, the governing body may not proceed with the improvement unless it revises the plan to meet the objections and the objections are reduced to less than 50 percent. A revised plan shall be approved and adopted as an original plan in accordance with AS 29.46.030 .



Sec. 29.46.060. - Assessment roll.

(a) At any time after approval of an improvement plan, the governing body shall assess the authorized percentage of the cost against property in the district included in the plan in proportion to the benefit received.

(b) The special assessment roll shall contain property descriptions, names of record owners, and assessment amounts.

(c) The governing body shall fix a time to hear objections to the roll. The municipal clerk shall send an assessment and hearing notice by mail to each record owner of an assessed property not less than 15 days before the hearing.



Sec. 29.46.070. - Hearing and settlement.

After the public hearing, the governing body shall correct errors and inequalities in the roll. If an assessment is increased, a new hearing shall be set and notice published, except that a new hearing and notice is not required if all record owners of property subject to the increased assessment consent in writing to the increase. Objections to the increased assessment shall be limited to record owners of property on which the assessment was increased. When the roll is corrected, it shall be confirmed by resolution or ordinance.



Sec. 29.46.080. - Payment.

(a) The governing body shall fix times of payment, penalties on delinquent payments, and the rate of interest on the unpaid balance of the assessment. Payment may be in one sum or by installments. If payment is to be in one sum, payment may not be required sooner than 60 days after mailing of the assessment statement. The entire assessment may be prepaid without interest or penalty within 30 days after mailing of the assessment statement, and thereafter the assessment may be prepaid in whole or in part with interest to the payment date.

(b) Within 30 days after fixing the time of payment the municipal clerk shall mail a statement to the record owner of each property assessed. The statement designates the property, the assessment amount, method of payment, rate of interest on the unpaid balance of the assessment, the time of delinquency, and penalties on delinquent payments. Within five days after the statements are mailed, the clerk shall have notice published that the statements have been mailed.

(c) Assessments are liens on the property assessed and are prior and paramount to all liens except municipal tax liens. They may be enforced as provided in AS 29.45.320 - 29.45.470 for enforcement of property tax liens.



Sec. 29.46.090. - Exemption. [Repealed, Sec. 6 ch 70 SLA 1986].

Repealed or Renumbered



Sec. 29.46.100. - Reassessment.

(a) The governing body shall within one year correct any deficiency in a special assessment found by a court. Notice and hearing must conform to the initial assessment procedures.

(b) Payments on the initial assessment are credited to the property upon reassessment. The reassessment becomes a charge upon the property notwithstanding failure to comply with any provision of the assessment procedure.



Sec. 29.46.110. - Allowable costs.

(a) When a special assessment district is created, there may be included in the assessments

(1) all of the cost of acquiring, installing, making, or constructing the local improvement;

(2) the costs of all engineering and surveying to be done in connection with creating the district or improvement;

(3) the cost of mailing and publishing notices;

(4) interest on interim financing;

(5) the cost of legal services and other expenses incurred in the formation of the special assessment district;

(6) the cost of completing the improvement and financing the improvement, including the issuance of bonds.

(b) The total amount of the assessment roll may not exceed actual costs, but actual costs may include reasonable estimates of the costs to be incurred in connection with issuance of bonds.



Sec. 29.46.120. - Objection and appeal.

(a) The validity of an assessment may not be contested by a person who did not file with the municipal clerk a written objection to the assessment roll before its confirmation.

(b) The decision of the governing body on an objection may be appealed to the superior court within 30 days after the date of confirmation of the assessment roll. If no objection is filed or appeal taken within that time, the assessment procedure is considered valid in all respects.



Sec. 29.46.130. - Interim financing.

(a) A municipality may provide by resolution or ordinance for the issuance of notes in payment of the costs of a local improvement project, payable out of special assessments for the improvement. The notes shall bear interest at a rate or rates authorized by the resolution or ordinance, and shall be redeemed either in cash or bonds for the improvement project.

(b) Notes issued against assessments shall be claims against the assessments that are prior and superior to a right, lien or claim of a surety on the bond given to the municipality to secure the performance of its contract for a local improvement project, or to secure the payment of persons who have performed work or furnished materials under the contract.

(c) The municipal treasurer may accept notes against special assessments on conditions prescribed by the governing body in payment of

(1) assessments against which the notes were issued in order of priority;

(2) judgments rendered against property owners who have become delinquent in the payment of assessments; and

(3) certificates of purchase when property has been sold under execution or at tax sale for failure to pay the assessments.



Sec. 29.46.140. - Special assessment bonds.

(a) A municipality may by ordinance authorize the issuance and sale of special assessment bonds to pay all or part of the cost of an improvement in a special assessment district. The principal and interest of bonds issued shall be payable solely from the levy of special assessments against the property to be benefited. The assessments shall constitute a sinking fund for the payment of principal and interest on the bonds. The benefited property may be pledged by the governing body to secure a payment.

(b) On default in a payment due on a special assessment bond, a bondholder may enforce payment of principal, interest, and costs of collection in a civil action in the same manner and with the same effect as actions for the foreclosure of mortgages on real property. Foreclosure shall be against all property on which assessments are in default. The period for redemption is the same as for a mortgage foreclosure on real property.

(c) Before the governing body may issue special assessment bonds, it shall establish a guarantee fund and appropriate to the fund annually a sum adequate to cover a deficiency in meeting payments of principal and interest on bonds if the reason for the deficiency is nonpayment of assessments when due. Money received from actions taken against property for nonpayment of assessments shall be credited to the guarantee fund.






Chapter 29.47. - MUNICIPAL DEBT

Article 01 - REVENUE ANTICIPATION NOTES

Sec. 29.47.010. - Borrowing in anticipation of revenue.

A municipality that is authorized to incur indebtedness may borrow money to meet appropriations for any fiscal year in anticipation of the collection of the revenues for that year, but all debt so contracted shall be paid before the end of the next fiscal year. Negotiable or nonnegotiable revenue anticipation notes may be issued as evidence of the borrowing.



Sec. 29.47.020. - Issuance of notes.

A municipality may by ordinance or resolution authorize the issuance of revenue anticipation notes. The governing body may delegate to its chief fiscal officer the power to issue the notes from time to time under the terms and conditions of the ordinance or resolution that provides for the manner of their sale.



Sec. 29.47.030. - Issuance of notes in anticipation of state or federal grants.

(a) A municipality, on adoption of a long-range capital improvement budget by ordinance or resolution, may by resolution provide for negotiable or nonnegotiable revenue anticipation notes in an amount not to exceed the total amount of any state or federal grants finally committed for these projects. The notes mature no later than the end of the next fiscal year. The notes may be for single or multiple projects outlined in the adopted capital improvement budget.

(b) If the state or federal grants for capital improvement projects have not been paid to the municipality before maturity of the notes issued in anticipation of the receipt of the revenue, the governing body may issue new notes in order to meet payment of the notes then maturing or may renew the outstanding revenue anticipation notes. New notes issued or renewals of outstanding revenue anticipation notes mature not later than the end of the next fiscal year.



Sec. 29.47.040. - Priority of repayment.

The payment of the principal and interest on revenue anticipation notes is payable from revenues, and their payment additionally shall be secured by a pledge of the full faith and credit of the municipality issuing them.






Article 02 - BOND ANTICIPATION NOTES

Sec. 29.47.080. - Bond anticipation borrowing.

A municipality may borrow money in anticipation of the sale of general obligation and revenue bonds if

(1) the general obligation bonds to be sold have been authorized by ordinance and ratified by a majority vote at an election;

(2) the revenue bonds to be sold have been authorized by ordinance.



Sec. 29.47.090. - Issuance of notes.

The governing body shall issue negotiable or nonnegotiable notes for the amounts borrowed with a maturity date not to exceed one year from the date of issue. All notes and the interest on them are payable at fixed places on or before a fixed time from the proceeds of the sale of bonds in anticipation of which the original note or notes were issued, unless the bonds have not been sold by the maturity date of the notes.



Sec. 29.47.100. - Issuance of new notes.

If the sale of the bonds has not occurred before the maturity of the notes issued in anticipation of the sale, the governing body shall issue new notes in order to meet payment of the notes then maturing, or shall renew the outstanding bond anticipation notes. New notes issued or renewals of outstanding bond anticipation notes bear a maturity date not to exceed one year from the date of issue. Notes, new notes, and renewals of notes may not be outstanding for a total elapsed time of more than three years.



Sec. 29.47.110. - Repayment of notes.

Every note is payable from the proceeds of the sale of bonds that the notes anticipated or from the proceeds of the sale of new bond anticipation notes.



Sec. 29.47.120. - Security.

(a) Notwithstanding other provisions of this chapter as to payment of notes, notes issued in anticipation of the sale of general obligation bonds and the interest on them are secured by the full faith and credit of the municipality. The municipality may levy ad valorem taxes for payment without limitation of rate or amount.

(b) Notes issued in anticipation of the sale of revenue bonds and the interest on them are secured in the same manner as are the revenue bonds in anticipation of which the notes are issued.



Sec. 29.47.130. - Limitation.

The total amount of notes issued and outstanding may at no time exceed the total amount of bonds authorized to be issued.



Sec. 29.47.140. - Use of proceeds.

The proceeds from the sale of notes shall be used only for the purposes for which the proceeds from the sale of bonds may be used, or to meet payment of outstanding bond anticipation notes.






Article 03 - GENERAL OBLIGATION BONDS

Sec. 29.47.180. - General obligation bonds.

A municipality may acquire, construct, improve, and equip capital improvements and issue negotiable or nonnegotiable general obligation bonds for these purposes.



Sec. 29.47.190. - Vote and notice of existing indebtedness required.

(a) A municipality may incur general obligation bond debt only after a bond authorization ordinance is approved by a majority vote at an election. Any municipal voter may vote in the bond election, except as otherwise provided by law.

(b) Before a general obligation bond issue election, the governing body shall have published a notice of the total existing bond indebtedness at least once a week for three consecutive weeks. The first notice shall be published at least 20 days before the date of the election. A notice must include

(1) the current total general obligation bonded indebtedness, including authorized but unsold bonds of the municipality;

(2) the cost of the debt service on the current indebtedness;

(3) the total assessed value of property in the municipality.



Sec. 29.47.200. - Payment.

(a) The full faith and credit of a municipality are pledged for the payment of principal and interest on general obligation bonds. The municipality may levy ad valorem taxes for payment without limitation of rate or amount to pay or secure the payment of the principal and interest on bonds, regardless of whether the bonds are in default or in danger of default.

(b) General obligation bonds issued for acquiring, constructing, improving and equipping a municipally owned utility or other revenue-generating enterprise may be additionally secured by a pledge of the revenue derived from operation. Bonds so secured are not subject to a debt limitation imposed by a home rule charter. This subsection applies to home rule and general law municipalities.






Article 04 - REVENUE BONDS

Sec. 29.47.240. - Revenue bonds.

(a) A municipality may issue negotiable or nonnegotiable revenue bonds for a public enterprise or public corporation of the municipality where the only security is the revenue of the public enterprise or corporation.

(b) A municipality may issue its revenue bonds to finance the purchase of residential mortgage loans. The revenue bonds issued under this subsection are payable solely from the principal and interest of the mortgage loans and from other amounts pledged by the municipality, except the pledge of revenues derived from taxes. Revenue bonds issued under this subsection do not constitute a general obligation of the municipality.



Sec. 29.47.250. - No election required.

An election is not required to authorize the issuance and sale of revenue bonds, unless otherwise provided by ordinance.



Sec. 29.47.260. - Applicability of AS 37.10.085 .

The prohibitions of AS 37.10.085 do not apply to the issuance of revenue bonds or the use of proceeds from revenue bonds by a home rule or general law municipality.






Article 05 - REFUNDING BONDS

Sec. 29.47.300. - Authorization.

If a municipality has outstanding general obligation or revenue bonds and the governing body determines that it would be financially advantageous to refund the bonds, the municipality may provide by ordinance or resolution for the issuance of negotiable or nonnegotiable

(1) general obligation refunding bonds; or

(2) revenue refunding bonds.



Sec. 29.47.310. - Effect of refunding bonds.

The refunding bonds may take up and refund all or part of outstanding bonds at or before their maturity or redemption date. The governing body may include various series and issues of bonds in a single issue of refunding bonds.



Sec. 29.47.320. - No election required.

An election is not required to authorize the issuance and sale of refunding bonds. Their issuance may be authorized and all proceedings with reference to them prescribed by ordinance. However, when it is desirable to use general obligation bonds to refund a revenue bond issue, the governing body shall call an election on the question.



Sec. 29.47.330. - Payment of refunding bonds.

General obligation refunding bonds are payable according to AS 29.47.200. Revenue refunding bonds are payable according to AS 29.47.240.



Sec. 29.47.340. - Sale of refunding bonds.

General obligation or revenue refunding bonds may, at the discretion of the governing body, be exchanged for the bonds being refunded, or may be sold at public or private sale. They may be issued and delivered at any time before the date of maturity or redemption of the refunded bonds.






Article 06 - MISCELLANEOUS PROVISIONS

Sec. 29.47.390. - Other municipal financing.

(a) A municipality may authorize by ordinance or resolution the issuance of negotiable or nonnegotiable revenue bonds to finance any project that serves a public purpose, and the bonds shall be secured and payable from any source except revenues, including tax revenue, of the municipality.

(b) Bonds issued under this section are not a debt or liability of the municipality and do not create or constitute an indebtedness, liability, or obligation of the municipality, nor do they constitute a pledge of faith, credit, or taxing power of the municipality. Each bond must contain on its face a statement that the municipality is not obligated to pay the principal or the interest on the bonds except from those sources indicated, and that neither the faith and credit nor the taxing power of the municipality is pledged to the payment of principal or interest on the bond.

(c) A municipality may

(1) loan the proceeds of the bonds issued under this section;

(2) pledge, mortgage or assign money, leases, agreements, property, or other assets of the project being financed;

(3) enter into covenants and agreements concerning bonds issued under this section that the municipality determines to be desirable;

(4) provide for any matter that affects the security of the bonds.

(d) In this section

(1) "bonds" means bonds, notes, or other evidence of indebtedness;

(2) "project" includes commercial, manufacturing, agricultural, industrial, residential housing, recreation, tourism, and medical projects and programs.



Sec. 29.47.400. - Sale.

Bonds and notes issued under this chapter may be sold at either public or private sale by the municipality in the manner and at the price it determines.



Sec. 29.47.410. - Forms and terms.

The municipality may by ordinance or resolution fix the date, denominations, maturities, rate or rates of interest, redemption terms, registration privileges, manner of execution, signatures required, purchase price, manner of sale, and other requirements for issuing bonds or notes under this chapter. If an official whose signature appears on the bonds or coupons ceases to be an official before delivery of the bonds, the signature of the former official is valid as if the former official had remained in office until delivery.



Sec. 29.47.420. - Interest rate.

The interest rate payable on a bond or note issued under this chapter shall be determined by the municipality and is not subject to the usury rate limitations of AS 45.45.010 .



Sec. 29.47.430. - Redemption before maturity.

A bond or note issued under this chapter may be made subject to redemption before maturity as stated in the authorization or in the bond or note.



Sec. 29.47.440. - Borough indebtedness.

(a) A borough may incur indebtedness on

(1) an areawide basis for areawide functions; or

(2) a nonareawide basis for functions performed only in the borough area outside all cities; or

(3) a service area basis for functions performed only in a service area.

(b) Payment of debt principal and interest as well as other costs shall be derived from the area incurring the debt under (a)(2) or (a)(3) of this section, except that the full faith and credit of the entire borough may be pledged to guarantee payment of principal and interest.

(c) If the bonded debt to be incurred by a borough is an areawide debt, the vote is areawide. If the full faith and credit of the entire borough is pledged for the payment of the debt of the borough area outside all cities or of a service area, an areawide election is held and the proposition must pass both areawide and in the area that will benefit from the improvement. If the bonded indebtedness to be incurred is limited to the borough area outside all cities, the vote is limited to voters outside all cities. If the indebtedness to be incurred is limited to a service area, the vote is limited to voters in the service area. Only the full faith and credit of the area voting on the indebtedness is pledged for the payment of the debt.

(d) The indebtedness of a municipality reclassified under AS 29.04.040 - 29.04.060 is not affected by reclassification. All property in a municipality that is reclassified remains subject to taxation to amortize bonded or other indebtedness affecting the municipality and authorized on the effective date of reclassification.



Sec. 29.47.450. - Service area debt.

The indebtedness of a service area acquired under AS 29.47.440 remains the indebtedness of the area that incurred the debt, notwithstanding a subsequent court determination that the service area was not validly formed under law or by virtue of a defect in the proceedings creating the service area. All property in the service area remains subject to taxation to pay the bonded indebtedness.



Sec. 29.47.460. - Debt for improvement area projects.

(a) A municipality may issue bonds to finance or to make loans to finance the acquisition, construction, rehabilitation, or development of public improvements in improvement areas. The municipality may issue the bonds as general obligation bonds or as revenue bonds or as a combination of revenue bonds, general obligation bonds, and other forms of indebtedness. The municipality may pledge revenues described in (b) of this section, payments to be made by users and owners of the improvements, payments to be made by borrowers of the proceeds of the bonds, and any other revenues available to the municipality to the payment of bonds issued under this subsection. To the extent that the municipality issues general obligation bonds under this subsection, the provisions of AS 29.47.180 - 29.47.200 apply to the bonds. To the extent that the municipality issues revenue bonds under this subsection, the provisions of AS 29.47.250 and 29.47.260 apply to the bonds.

(b) A municipality may provide by ordinance that the tax increment from the taxes levied each year by or on behalf of the municipality on the property in an improvement area shall be used to pay the principal and interest on bonds issued under (a) of this section for improvements in that improvement area, and may irrevocably pledge the tax increment from the area for that purpose. The area described in the ordinance may be a service area. Nothing in this section obligates a municipality that has issued bonds under (a) of this section and pledged a tax increment to the payment of those bonds under this subsection to levy any tax in the improvement area or any other area or to levy a tax at any particular rate within the improvement area or any other area.

(c) The power granted by this section is in addition to other powers granted to municipalities and does not restrict or limit the powers municipalities may have under other provisions of law.

(d) In this section,

(1) "bonds" means bonds, notes, and other forms of indebtedness;

(2) "improvement area" means an area that a municipality determines to be

(A) a blighted area on the basis of the substantial presence of factors such as excessive vacant land on which structures were previously located, abandoned or vacant buildings, substandard structures, and delinquencies in payment of real property taxes; or

(B) an area that is capable of being substantially improved based on the property value within the area;

(3) "tax increment" means the portion of a tax that is attributable to the difference between the value of property within an improvement area shown on the taxing agency's assessment roll for the year when the taxes are levied and the value of the property shown on the taxing agency's last assessment roll that was equalized before the improvements in the improvement area were authorized.



Sec. 29.47.470. - Taxes or fees on transportation by certain air carriers prohibited.

Notwithstanding other provisions of law, a municipality may not levy or collect a tax or fee on the air transportation of individuals or goods by a federally certificated air carrier other than a tax or fee authorized under 49 U.S.C. 40116(e) or 40117. This section applies to home rule and general law municipalities.









Chapter 29.48. - POWERS APPLICABLE TO ALL MUNICIPALITIES



Chapter 29.53. - MUNICIPAL ASSESSMENT AND TAXATION



Chapter 29.55. - MUNICIPAL PROGRAMS

Sec. 29.55.010. - Creation of local historical district commissions.

The governing body of a municipality may establish a local historical district commission or designate the planning commission or itself to serve as the historical district commission.



Sec. 29.55.020. - Establishment of historical districts.

(a) In addition to existing municipal authority providing for the preservation, protection, and maintenance of historic sites, the local historical district commission, in consultation with the Alaska Historical Commission in the Department of Natural Resources, may establish historical districts within the boundaries of the municipality.

(b) A historical district shall be a reasonably compact area of historical significance in which two or more structures important in state or national history, and related by physical proximity or historical association, are located. For purposes of this subsection, "structures important in state or national history" means properties recommended by historical district commissions that are listed in the National Register of Historic Places or are characteristic of the Russian-American period before October 18, 1867, the early territorial period before 1930, or early Native heritage, reflecting the indigenous characteristics of Native culture in Alaska. On recommendation of the governing body of a municipality and the Alaska Historical Commission, the Department of Natural Resources may by regulation formulate additional criteria for the establishment of historical districts not inconsistent with this subsection.

(c) The establishment of a historical district under this section shall be consistent with any applicable comprehensive plan for the municipality.






Chapter 29.58. - MUNICIPAL DEBT



Chapter 29.59. - OBLIGATIONS ISSUED ON BEHALF OF MUNICIPALITIES



Chapter 29.60. - STATE PROGRAMS

Article 01 - MUNICIPAL TAX RESOURCE EQUALIZATION

Sec. 29.60.010. - State equalization of tax resources for municipal services.

(a) During each state fiscal year the department shall compute an equalization entitlement for municipal services provided by a taxing unit for payment the following state fiscal year.

(b) The equalization entitlement computed for a taxing unit is based on the population, relative ability to generate revenue, and local tax burden of the taxing unit and is determined by the application of the formula Entitlement = P x R, where (1) P = population, and (2) R = millage rate equivalent, determined by dividing the sum of the locally generated revenue of the taxing unit by one-tenth of one percent of the full and true value of assessed property of the taxing unit determined under AS 29.60.030 (d); however, the per capita property value used under this subsection may not be less than 15 percent of the statewide average per capita full and true assessed property value.

(c) For purposes of this section, locally generated revenue

(1) includes

(A) the actual revenue derived from the levy and collection of local taxes in the taxing unit for municipal services;

(B) motor vehicle payments received by the municipality under AS 28.10.431;

(C) revenue from fees, rentals, leases, penalties, licenses, or permits received by the municipality for a function or service over which it has control, including revenues derived from parks and recreation services, mass transit, offstreet parking, and garbage and solid waste disposal services;

(D) special assessments received; and

(E) payments received by a municipality from a utility that are in place of taxes levied and collected by the municipality;

(2) excludes

(A) revenue derived from the levy and collection of municipal taxes and appropriated for the operating expenses and debt service of utilities;

(B) revenue from interest earned on investments and from the sale and lease of land or equipment; and

(C) all other revenue from whatever service derived;

(3) is calculated on the basis of the actual revenue received during the fiscal year of the taxing unit preceding the year in which the department's determination of the millage rate equivalent is made under AS 29.60.030 .



Sec. 29.60.020. - Determination of population.

For purposes of AS 29.60.010 - 29.60.080, the population of a taxing unit shall be determined annually by the latest figures of the United States Bureau of the Census or other population data that in the judgment of the department is reliable.



Sec. 29.60.030. - Determination of millage rate equivalent.

(a) The department may require a municipality to return a certification, signed by the municipal treasurer or manager and the mayor, that provides an estimate of the locally generated revenue received by the municipality during its fiscal year preceding the year in which the department's determination of the millage rate equivalent is made under (c) of this section.

(b) [Repealed, Sec. 8 ch 10 SLA 1987].

(c) As early as possible, but not later than January 15 of each year, the department shall make a determination of the millage rate equivalent of each taxing unit to use to compute and distribute equalization entitlements under AS 29.60.010 - 29.60.080 for the following state fiscal year. The department shall base the determination on audits, financial statements, and other financial reports prepared and submitted by a municipality. The department shall adjust the locally generated revenue reported by a municipality to exclude the municipal revenue claimed that does not qualify for inclusion in or recognition as locally generated revenue for municipal purposes under AS 29.60.010 (c)(1). The adjustment shall be made by deducting from total revenue claimed by the municipality the amount of the department's estimate of revenue that is not recognized for municipal purposes.

(d) The full and true assessed property value shall be determined by the department in the manner provided for the computation of state aid to education under AS 14.17.510 . When the determination of locally generated revenue includes revenue of a utility received under AS 29.60.010(c)(1)(E), the full and true assessed property value must include the computed assessed value of the utility, determined by dividing the amount of the payment in place of taxes made by the utility by the millage rate that would apply to the utility if the utility were subject to levy and collection of taxes under AS 29.45.

(e) In addition to the computation for municipalities that levy and collect a property tax, the department shall determine an estimated full and true assessed property value under (d) of this section for

(1) each municipality that is a school district and that does not levy and collect a property tax;

(2) each second class city with a population of 750 or more persons; however, a computation is not required under this paragraph more often than once during a period of three successive calendar years; and

(3) all other second class cities, by determining the average per capita full and true assessed property value of all cities having a population of less than 750 persons in which an assessment has been completed by a municipality or for which a determination is not made under (1) or (2) of this subsection.

(f) The department shall annually compute a statewide average per capita full and true assessed property value.



Sec. 29.60.040. - Reports.

A payment of an equalization entitlement may not be made to a municipality under AS 29.60.010 - 29.60.080 until the municipality has submitted its certificate of estimated revenue and its financial report to the department for the municipal fiscal year preceding the year in which the department's determination of the millage rate equivalent is made under AS 29.60.030 , together with the municipality's budget for the fiscal year for which an entitlement is sought. The financial report must include a listing of general revenue collected from taxes levied and assessed and any other revenue that, in the opinion of the municipal officials, is eligible for inclusion in computations of the locally generated revenue of the taxing unit.



Sec. 29.60.050. - Limitation on computation and use of payments.

(a) An equalization entitlement generated by the tax levy of a taxing unit may be used only for authorized expenditures of that taxing unit, but up to 15 percent of the payment of an equalization entitlement generated by areawide revenue of a municipality may be used by the municipality for areawide or nonareawide purposes at the discretion of its governing body. This subsection applies to home rule and general law municipalities.

(b) An equalization entitlement determined with reference to revenue other than revenue obtained from the levy and collection of taxes may be used for areawide or nonareawide purposes, at the discretion of the governing body.



Sec. 29.60.060. - Tax equalization account.

The tax equalization account is established. Money to carry out the provisions of AS 29.60.010 - 29.60.080 shall be allocated by the department to the account. The amount allocated to the account shall be fully distributed by the department as payments to municipalities to fulfill each share authorized under AS 29.60.010 . The amount allocated to the account shall be distributed by the department pro rata among eligible municipalities.



Sec. 29.60.070. - Administration.

(a) The department may adopt regulations necessary to implement AS 29.60.010 - 29.60.080. The regulations must include, among other provisions,

(1) procedures and filing dates for submitting certification and financial reports;

(2) procedures for obtaining information required to compute and determine the municipality's millage rate equivalent; and

(3) procedures by which the department shall notify a municipality in writing of the reasons for a proposed disallowance or adjustment of any factor bearing upon the determination of the municipality's entitlement and by which the municipality will be provided reasonable time in which to respond or to challenge the department's determination.

(b) The department shall make reasonable efforts to advise and assist municipalities in collecting information and completing reports necessary for the determination of entitlements under AS 29.60.010 - 29.60.080.

(c) The department shall, by regulation, classify for inclusion or exclusion as a component of a municipality's millage rate equivalent under AS 29.60.010 any tax revenue appropriated for a utility not included in the definition set out in AS 29.60.080 .



Sec. 29.60.080. - Definitions.

In AS 29.60.010 - 29.60.080

(1) "taxing unit" means a municipality and

(A) in a borough or unified municipality, a service area or the entire area outside cities;

(B) in a city, a differential tax zone;

(2) "utility" means electric, water, sewer, gas, heat, telephone, or refuse and garbage collection service.






Article 02 - STATE AID FOR MISCELLANEOUS PURPOSES

Sec. 29.60.100. - Priority revenue sharing for municipal services.

In addition to the equalization entitlements paid under AS 29.60.010 - 29.60.080, during each fiscal year the department shall pay priority revenue sharing for municipal services to

(1) a municipality or other eligible recipient that has the power to provide the services described in AS 29.60.110 - 29.60.130 and exercises the power in the manner required by AS 29.60.100 - 29.60.180;

(2) an unincorporated community under AS 29.60.140 .



Sec. 29.60.110. - State aid to municipalities for roads.

(a) The department shall pay to a municipality that has power to provide for road maintenance and exercises that power, an entitlement based on each mile of road, street, or highway maintained by the municipality, excluding (1) the official state highway system, (2) roads, streets, or highways not dedicated to public use, (3) roads, streets, or highways maintained under AS 19.30.111 - 19.30.251 (local service road program), and (4) alleyways, in accordance with regulations adopted by the Department of Transportation and Public Facilities. A payment may not be made under this subsection for maintenance of a road that is not used by automotive equipment. If at least $41,472,000 is appropriated for all entitlements under AS 29.60.010 - 29.60.310 for a fiscal year, the entitlement for each municipality under this subsection for that year equals $3,000 per mile. Otherwise, the entitlement equals $2,500 per mile.

(b) A frozen waterway and a connection from an inhabited area to a waterway that may be safely used for public transportation by automotive equipment and is so used during a portion of a year is eligible for payment of $1,500 per mile if the waterway and connection are maintained during the period of use by a municipality or combination of municipalities. The department, after consultation with the Department of Transportation and Public Facilities, shall determine which waterways and connections qualify and, where the waterways or connections lie outside the corporate limits of a municipality, which municipalities shall receive the payments under this subsection, unless the municipalities involved have agreed in writing to a particular distribution.



Sec. 29.60.120. - State aid to municipalities and other eligible recipients for health facilities and hospitals.

(a) The department shall pay

(1) to a municipality that has the power to provide hospital facilities and services and that exercises that power, $1,000 per bed for each bed actually used for patient care, limited to the number of beds provided for in the construction design of the hospital, or $250,000 a hospital for those hospitals with 10 or more beds, or $50,000 a hospital for those hospitals with less than 10 beds, as the municipality may elect; money received under this paragraph may be used only for hospitals and shall be apportioned among qualifying hospitals as the municipality determines;

(2) on the basis set out in (1) of this subsection to a municipality for a nonprofit hospital not operated by a municipality if the municipality first certifies to the department that the nonprofit hospital is in compliance with all standards for hospitals that have been adopted by the municipality; money may not be paid on behalf of a nonprofit hospital without this certification; payments to the municipality shall be transferred to the nonprofit hospital in accordance with the basis by which the payment was generated by the hospital, and shall be applied to the annual cost of operation and maintenance of the hospital or for the provision of health care service at the hospital as the directors of the hospital determine;

(3) to a municipality in which a health facility is operated, $2,000 per bed for each bed actually used for patient care, limited to the number of beds provided for in the construction design of the health facility, or $8,000 per health facility as the municipality determines.

(b) A hospital may not receive payment under both (a)(1) and (a)(2) of this section.

(c) Money received by a municipality under (a)(3) of this section shall be used for expenses of health services or operation and maintenance of health facilities as the municipality determines.

(d) Before money may be distributed under this section, the commissioner of health and social services shall certify to the commissioner of commerce, community, and economic development that any accumulation of assets by nonprofit corporations or other recipients under this section is dedicated irrevocably to a public purpose.

(e) Subsections (a) and (c) of this section apply to home rule and general law municipalities.

(f) In this section

(1) "health facility"

(A) means a facility that is licensed or certified by the state or approved under regulations adopted by the department and that is owned or operated or both by a municipality or by a nonprofit corporation or other nonprofit sponsor;

(B) includes a public health center, maternity home, community mental health center, facility for the mentally or physically handicapped, nursing home, convalescent center, domestic violence or sexual assault shelter qualified to receive a grant or contract under AS 18.66, or alcohol or drug abuse facility that meets standards established under AS 47.37;

(C) excludes a facility operated or wholly supported by the state or the federal government;

(2) "hospital" means a licensed hospital determined by the Department of Health and Social Services to be a general or special hospital; the term excludes a facility operated or wholly supported by the state or the federal government.



Sec. 29.60.130. - State aid to volunteer fire departments not in organized municipality.

(a) The department shall pay to a volunteer fire department registered with the state fire marshal and serving an area not in an organized municipality a sum for protection purposes equal to $10 per capita for the population served by the fire department, as determined by the state fire marshal.

(b) A grant shall be made under (a) of this section to facilitate the organization of a volunteer fire department in an area not in an organized municipality, upon application of the proposed fire protection group to the state fire marshal and upon approval of applications according to standards of organization and service prescribed by regulations adopted by the state fire marshal.



Sec. 29.60.140. - State aid to unincorporated communities.

(a) The department shall pay to each unincorporated community an entitlement each fiscal year to be used for a public purpose. The department with advice from the Department of Law shall determine whether there is in each unincorporated community an incorporated nonprofit entity or a Native village council that will agree to receive and spend the entitlement. If there is more than one qualified entity in an unincorporated community, the department shall pay the money under the entitlement to the entity that the department finds most qualified to receive and spend the money. The department may not pay money under an entitlement to a Native village council unless the council waives immunity from suit for claims arising out of activities of the council related to the entitlement. A waiver of immunity from suit under this subsection must be on a form provided by the Department of Law. If there is no qualified incorporated nonprofit entity or Native village council in an unincorporated community that is willing to receive money under an entitlement, the entitlement for that unincorporated community may not be paid. Neither this subsection nor any action taken under it enlarges or diminishes the governmental authority or jurisdiction of a Native village council. If at least $41,472,000 is appropriated for all entitlements under AS 29.60.010 - 29.60.310 for a fiscal year, the entitlement for each unincorporated community under this subsection for that year equals $40,000. Otherwise, the entitlement equals $25,000.

(b) In this section "unincorporated community" means a place in the unorganized borough that is not incorporated as a city and in which 25 or more persons reside as a social unit.



Sec. 29.60.150. - Population determination.

For purposes of AS 29.60.100 - 29.60.180, population shall be determined by the latest figures of the United States Bureau of the Census or other population data that in the judgment of the department is reliable.



Sec. 29.60.160. - Area cost-of-living differential.

(a) Payments to a municipality or other eligible recipient under AS 29.60.110 - 29.60.130 shall reflect area cost-of-living differentials. Payments shall be based on the sum of per capita, per mile, and per bed or facility grants due each municipality or other recipient multiplied by the appropriate area cost-of-living differential. The area cost-of-living differential for each recipient shall be determined annually by election district under the provisions of AS 39.27.030 . Application of the area cost-of-living differential may not result in distribution of an amount less than the amount of the payment determined without reference to application of this section.

(b) The election districts used to establish area cost-of-living differentials under (a) of this section are those designated by the proclamation of reapportionment and redistricting of December 7, 1961, and retained for the house of representatives by proclamation of the governor September 3, 1965.



Sec. 29.60.170. - Municipal services account.

The municipal services account is established. Money to carry out the provisions of AS 29.60.100 - 29.60.180 shall be allocated by the department to the account in accordance with AS 29.60.280 . If amounts in the account are insufficient to pay each municipality's or other recipient's share authorized under AS 29.60.100 - 29.60.180, the amounts that are available shall be distributed pro rata among eligible municipalities and other recipients.



Sec. 29.60.180. - Regulations.

The department shall adopt regulations necessary to carry out the purposes of AS 29.60.100 - 29.60.180. The regulations must include minimum standards required to qualify a municipality or other recipient for payments for each service. The department may require a municipality or other recipient to submit a performance report adequate to demonstrate to the department that a service for which payment is requested under AS 29.60.100 - 29.60.180 was performed by the municipality or other recipient and meets minimum standards of service prescribed by regulation.






Article 03 - ADMINISTRATION OF STATE AID PROGRAMS

Sec. 29.60.280. - Allocation and distribution.

(a) Each year, the department shall allocate money appropriated to the accounts established in AS 29.60.060 , 29.60.170, and former AS 29.90.020 in the amounts determined by the legislature.

(b) Money in the municipal services account established in AS 29.60.170 that exceeds the amount required to fully fund distributions authorized by AS 29.60.100 - 29.60.180 shall be reallocated to the tax equalization account established in AS 29.60.060 and distributed according to the provisions of AS 29.60.010 - 29.60.080.

(c) Money in the hospital and health facility construction assistance account established in former AS 29.90.020 that exceeds the amount required to fully fund distributions authorized by Sec. 9, ch. 95, SLA 1983 shall be reallocated to the tax equalization account established in AS 29.60.060 and distributed according to the provisions of AS 29.60.010 - 29.60.080.



Sec. 29.60.290. - Qualification for minimum payment.

(a) A municipality qualifying for an entitlement under AS 29.60.010 - 29.60.080 or 29.60.100 - 29.60.180 shall receive a minimum payment plus an area cost-of-living differential for each fiscal year if

(1) the municipality has conducted a regular election during the state fiscal year preceding the year in which the department's determination of the municipality's millage rate equivalent is made under AS 29.60.030 and has reported the results of the election to the commissioner;

(2) regular meetings of the governing body are held in the municipality during the state fiscal year preceding the year in which the department's determination of the municipality's millage rate equivalent is made under AS 29.60.030 and a record of the proceedings is maintained;

(3) a municipal budget has been adopted for the fiscal year during which payment of an entitlement is authorized by AS 29.60.010 - 29.60.080 or 29.60.100 - 29.60.180 and an audit or financial statement for the fiscal year preceding the year in which the department's determination of the municipality's millage rate equivalent is made under AS 29.60.030 has been prepared and furnished to the department in accordance with AS 29.20.640 (a); and

(4) local ordinances adopted by the municipality have been codified in accordance with AS 29.25.050 .

(b) The area cost-of-living differential payable to each municipality under this section shall be determined annually by election district under the provisions of AS 39.27.030 . Except as provided in AS 29.60.300, application of the area cost-of-living differential may not result in a payment that is less than the minimum payment determined under (a) of this section. For purposes of this subsection, the election districts used are those designated by the proclamation of reapportionment and redistricting of December 7, 1961, and retained for the house of representatives by proclamation of the governor September 3, 1965.

(c) The department shall pay to each municipality eligible to receive a minimum payment under this section an amount equal to the difference between the minimum payment determined under (a) and (b) of this section and the sum of the amounts payable for the same fiscal year under AS 29.60.010 - 29.60.080 and 29.60.100 - 29.60.180.

(d) If at least $41,472,000 is appropriated for all entitlements under AS 29.60.010 - 29.60.310 for a fiscal year, the minimum payment for a municipality under this section for that year equals $40,000. Otherwise, the minimum payment equals $25,000. A payment under this section may be prorated and reduced under AS 29.60.300 .

(e) Payments under this section shall be made from the money allocated to the tax equalization account established in AS 29.60.060 .



Sec. 29.60.300. - Proration of payments.

(a) Payments under AS 29.60.290 and 29.60.010 - 29.60.080 shall equal the amount allocated to the tax equalization account established in AS 29.60.060, adjusted in accordance with AS 29.60.280 .

(b) Adjustments of payments shall be determined by prorating amounts payable under AS 29.60.290 and amounts payable under AS 29.60.010 - 29.60.080 by a factor that, when applied, reduces all payments in equal proportion so that payment under AS 29.60.290 and payments under AS 29.60.010 - 29.60.080 equal the amount allocated to the tax equalization account established in AS 29.60.060 .



Sec. 29.60.310. - Time of payment.

The department shall make payments under AS 29.60.010 - 29.60.300 no later than July 31, based upon the entitlement calculations made during the preceding fiscal year.






Article 04 - MUNICIPAL ASSISTANCE

Sec. 29.60.350. - Safe communities program.

(a) To implement the revenue sharing for safe communities program, there is established in the department the safe communities program consisting of the base amount account and the per capita account. The legislature may appropriate to the safe communities program during each fiscal year a total amount equal to or greater than 30 percent of the income tax revenue received by the state under AS 43.20.011 (e) for the previous fiscal year. Unless otherwise provided in the appropriation, the department shall allocate money to the base amount account and the per capita account in the same proportion as under AS 29.60.360 and 29.60.370 in state fiscal year 1997.

(b) The department shall distribute money appropriated for the safe communities program to each municipality on an annual basis as provided in AS 29.60.360 and 29.60.370 and as adjusted under AS 29.60.373 . A municipality may not receive payment until it submits to the department a resolution approved by the governing body of the municipality that requests the money. Distribution of money appropriated for the safe communities program to all municipalities must be made on July 31 of the state fiscal year for which the appropriation to the fund is made. A municipality that incorporates after July 1 of a state fiscal year is not eligible for a distribution under this section until the following state fiscal year.

(c) Money from the revenue sharing for the safe communities program distributed to a municipality shall be used by that municipality only for the following services in the following ranking of priority:

(1) police protection and related public safety services;

(2) fire protection and emergency medical services;

(3) water and sewer services not offset by user fees;

(4) solid waste management;

(5) other services determined by the governing body to have the highest priority.

(d) Subsection (c) of this section may not be construed to require a municipality to fund all requests it receives for services in a category with a higher ranking of priority before funding services in a category with a lower ranking of priority.



Sec. 29.60.360. - Base amount account distributions.

(a) The base amount to be distributed from the base amount account to each municipality for the fiscal year shall be the amount received by the municipality during fiscal year 1978 under AS 43.70.080 as that section provided before the 1978 amendment. A city incorporated within a borough after June 30, 1977, shall receive as a base amount a share of the amount distributed to the borough in which it is located based on the ratio of population in the city to the total population in the borough. A city incorporated outside a borough after June 30, 1977, shall receive as a base amount the amount received by the city in the state most closely approximating it in population at the time of its incorporation. A borough incorporated after June 30, 1977, shall receive as a base amount the amount received by the borough in the state most closely approximating it in population at the time of its incorporation, excluding each borough with a per capita full and true property value exceeding $500,000. The base amount to be distributed to each municipality organized under federal law shall be the amount received as a base amount by the city most closely approximating it in population on June 30, 1977.

(b) If the amount in the base amount account from allocation of appropriations to the safe communities program during a fiscal year is insufficient for distribution of the full base amount to each municipality, the department shall prorate the amount available for distribution.



Sec. 29.60.365. - Municipalities organized under federal law.

To qualify to receive money under AS 29.60.350 - 29.60.375, a municipality organized under federal law as an Indian reserve that existed before enactment of 43 U.S.C. 1618(a) and is continued in existence under that subsection shall form a community development corporation with authority to determine how money received under AS 29.60.350 - 29.60.375 will be used. The charter must require that the governing board of the corporation shall be elected at an annual election open to all residents of the municipality who are registered and qualified to vote in state elections. The department may distribute money for the municipality only to a corporation organized in accordance with this section and only after the corporation has delivered a written waiver of sovereign immunity from legal action by the state to recover all or a portion of the money distributed under AS 29.60.350 - 29.60.375.



Sec. 29.60.370. - Per capita account distribution.

(a) The amount allocated to the per capita account in the safe communities program shall be distributed to each municipality on the basis of population. Population for the purpose of this section shall be as certified by the commissioner of commerce, community, and economic development. In determining the population of a borough, the population of all cities in the borough shall be deducted from the total population of the borough.

(b) [Repealed, Sec. 15 ch 71 SLA 1997].



Sec. 29.60.372. - Minimum entitlement.

(a) If a municipality qualifies for a payment during a fiscal year under AS 29.60.350 and also under AS 29.60.010 - 29.60.080, 29.60.100 - 29.60.180, or 29.60.290, and if the total amount payable to the municipality under those sections is less than a minimum entitlement of $40,000, the department shall pay to the municipality an amount equal to the difference between the total amount payable under those sections and $40,000 as adjusted under AS 29.60.373 .

(b) If the total amount appropriated to the safe communities program for a fiscal year is less than $29,402,300, the minimum entitlement under (a) of this section shall be reduced by a percent equal to the percent of reduction that the amount appropriated for that fiscal year represents when compared to $29,402,300.



Sec. 29.60.373. - Adjustment of payments.

Adjustment of payments shall be determined by prorating amounts payable under AS 29.60.360 , 29.60.370, and 29.60.372 by a factor that, when applied, reduces all payments in equal proportion so that total payments equal the amount appropriated to the safe communities program.



Sec. 29.60.375. - Definition.

In AS 29.60.350 - 29.60.375 "municipality" includes a municipality organized under federal law as an Indian reserve that existed before enactment of 43 U.S.C. 1618(a) and is continued in existence under that subsection.






Article 05 - COMMUNITY FACILITIES GRANTS

Sec. 29.60.400. - Grants for community facilities.

(a) Within the limits of appropriations for the purpose the department shall make matching grants in accordance with the provisions of AS 29.60.410 - 29.60.440 to municipalities or their nonprofit designees equal to

(1) 50 percent of the estimated reasonable costs of construction of municipal civic, convention, and community recreation centers; and

(2) 50 percent of the cost of feasibility studies relating to the construction of municipal civic, convention, and community recreation centers.

(b) A grant may be made under this section only to a municipality with the power to implement the study or project for which the grant is authorized or to its nonprofit designee. A grant for only one study and one project may be awarded to a municipality or its designee under this section.

(c) In this section "costs of construction" means, in addition to costs directly related to a project, the sum of all costs of financing and carrying out the project, including the costs of all necessary studies, surveys, plans and specifications, architectural, engineering or other special services, acquisition of real property, site preparation and development, purchase, construction, reconstruction and improvement of real property and the acquisition of machinery and equipment necessary to the project; an allocable portion of the administrative and operating expenses of the grantee; and the cost of financing the project, including interest on bonds issued to finance the project, the cost of indemnity and surety bonds, premiums on insurance, legal fees, fees and expenses of trustees, depositaries, financial advisors, and the costs associated with the issuance of bonds. It does not include the cost of feasibility studies.



Sec. 29.60.410. - Grant procedures.

(a) An application for a grant under AS 29.60.400 shall be made in a form prescribed by the commissioner.

(b) A grant shall be allotted in accordance with an agreement made between the commissioner on behalf of the state and the grantee. The agreement may include any provision agreed upon by the parties and must include in substance the following provisions:

(1) estimates of reasonable costs of the study or project as approved by the commissioner after consultation with the Department of Transportation and Public Facilities;

(2) a schedule of disbursements of money from the grant if the commissioner determines that the grant money is not to be disbursed in one sum;

(3) agreement by the grantee

(A) to proceed with and complete the proposed study or project expeditiously;

(B) not to discontinue operation or dispose of all or part of a community facility for which it receives a grant without the approval of the commissioner;

(C) to apply for and make reasonable efforts to secure federal assistance that may be available for the study or project, subject to any conditions the commissioner may require to maximize the amounts of that assistance available for all projects in the state;

(D) to provide for payment of the grantee's share of the cost of the study or project;

(E) that, if federal assistance for a study or project becomes available to the grantee that was not included in the calculation of the amount of the grant, the value of the federal assistance shall be subtracted from the total value of the project and the balance shall be equally divided between the grantee and the state;

(4) alteration or modification of an approved study or project;

(5) alteration or modification of an existing facility that would have qualified for a grant at the time of initial construction if AS 29.60.400 - 29.60.440 had been in effect;

(6) remedies in case of failure to perform the agreement or noncompliance with regulations adopted under AS 29.60.420 .

(c) The commissioner shall require in negotiations and in each grant agreement that continued maintenance of the community facility is the responsibility of the municipality. The municipality must show the feasibility of continuing to maintain the facility before state money may be authorized for a grant.



Sec. 29.60.420. - Regulations.

(a) [Repealed, Sec. 35 ch 126 SLA 1994].

(b) The commissioner shall adopt regulations to carry out the purposes of AS 29.60.400 - 29.60.440.



Sec. 29.60.430. - Allocation of money.

If the amount of money appropriated by the legislature for grants under AS 29.60.400 is not adequate to satisfy amounts required for approved grant applications, money shall be allocated on the basis of priority established by regulations of the department.



Sec. 29.60.440. - Limitation.

AS 29.60.400 - 29.60.440 do not require that a recipient of a grant for a feasibility study must proceed with construction of the project, regardless of whether the project is determined to be feasible.






Article 06 - SHARED FISHERIES BUSINESS TAXES

Sec. 29.60.450. - Fisheries business tax allocation.

(a) A municipality may receive a fisheries business tax allocation under this section if the municipality demonstrates to the department that the municipality suffered significant effects from fisheries business activities during the base year.

(b) The amount transmitted each fiscal year

(1) under AS 43.75.137 shall be apportioned by the department to each management area based on the ratio of the management area's production value to the total production value for all of the management areas; the department shall allocate the amount available for each management area to each municipality in that management area based on the demonstrated effects on the municipality of fisheries business activities, the commercial fishing vessel days in that municipality, or both;

(2) under AS 43.77.060 (d) shall be apportioned by the department to each management area based on the ratio of the management area's fishery resource landing tax production value to the total fishery resource landing tax production value for all of the management areas; the department shall allocate the amount available for each management area to each municipality in that management area based on the demonstrated effects on the municipality of fisheries activities that are subject to the tax levied under AS 43.77.

(c) A municipality that receives a tax allocation under this section shall use the tax allocation to help reduce the effect of fisheries business activities on the municipality, which may include the expenses of any municipal service.

(d) At the request of the department, an applicant or a recipient of a tax allocation shall provide the department with the assistance and information available to the municipality that is necessary for the department to carry out the department's duties under this section relating to that municipality.

(e) The department may adopt regulations necessary to carry out the provisions of this section.

(f) In this section

(1) "base year" means the calendar year that precedes the application deadline for the tax allocation year;

(2) "commercial fishing vessel day" means a day for which a fishing vessel licensed under AS 16.05.490 pays the municipality a moorage, harbor, or docking fee;

(3) "effect" means the result of fisheries business activities on the municipality's

(A) population;

(B) employment;

(C) finances;

(D) air and water quality;

(E) fish and wildlife habitats; and

(F) ability to provide essential public services, including health care, public safety, education, transportation, marine garbage collection and disposal, solid waste disposal, utilities, and government administration;

(4) "fisheries business activity" means activity related to

(A) fishing, including but not limited to the catching and sale of fisheries resources;

(B) vessel moorage and vessel and gear maintenance;

(C) preparing fisheries resources for transportation; and

(D) processing fisheries resources for sale by freezing, icing, cooking, salting, or other method and includes but is not limited to canneries, cold storages, freezer ships, and processing plants;

(5) "fishery resource landing tax production value" has the meaning given the term "value" by AS 43.77.200 ;

(6) "management area" means one of the geographical units designated by the Board of Fisheries by regulation adopted under AS 16.05.251(a)(2) for the management of commercial fisheries of the state;

(7) "production value" means the weight of the fish and shellfish produced by fisheries businesses as that term is defined by AS 43.75.290.






Article 07 - OIL AND HAZARDOUS SUBSTANCE MUNICIPAL IMPACT ASSISTANCE

Sec. 29.60.500. - Purpose and policy.

(a) The legislature finds and declares that a major release of oil or hazardous substances into the environment presents a real and substantial threat to the economy and public welfare of the municipalities, villages, and school districts that are affected by the release and the resultant activities to contain and clean up the release.

(b) The legislature concludes that it is in the best interest of the state and its citizens to provide a readily available fund for the payment of the expenses incurred by municipalities, villages, and school districts to mitigate the social and economic effects that arise out of a major release of oil or hazardous substances and resultant cleanup activities.

(c) It is the intent of the legislature and declared to be the public policy of the state that money to defray the cost of social and economic effects on municipalities, villages, and school districts arising from a major release of oil or a hazardous substance and resultant cleanup activities and to pay for efforts to abate that release will be immediately available upon a determination that the release was sudden and that it exceeds 2,500 barrels of oil, or exceeds an amount of a hazardous substance that when released into the environment presents a real and substantial threat to the economy and public welfare of the municipalities, villages, or school districts affected by it.



Sec. 29.60.510. - Municipal impact grants authorized.

(a) Subject to (b) of this section, the commissioner may use money from the oil and hazardous substance release prevention and response fund to make grants to a municipality, village, or school district that is affected by the release or by the response to the release and that demonstrates that the release or response to the release involves extraordinary expenditures that are beyond the reasonable capability of the municipality, village, or school district to meet from the current revenue sources of the municipality, village, or school district if a release of oil exceeds 2,500 barrels of oil, or if a release of a hazardous substance exceeds an amount of a hazardous substance that, when released into the environment, presents a threat to the economy and public welfare of the municipalities, villages, and school districts affected by it at least equivalent in effect to the effect of a release of oil in an amount defined by this subsection.

(b) For each release or threatened release of oil or a hazardous substance

(1) for which the commissioner of environmental conservation may, under AS 46.08.045 , expend money from the oil and hazardous substance release response account in the fund, and subject to agreement with the commissioner of environmental conservation as to the amount of money in the fund that may be used by the department to make grants, the commissioner may expend not more than $10,000,000 of the unrestricted balance of the oil and hazardous substance release response account in the fund for grants for purposes described in AS 29.60.520 ; if the commissioner and the commissioner of environmental conservation do not agree on the amount of money in the response account in the fund that may be used by the department to make grants under AS 29.60.500 - 29.60.599 for release or threatened release of oil or a hazardous substance, the governor shall make the determination;

(2) for which money may not be expended from the response account under (1) of this subsection, and subject to appropriation of money in the fund that may be used by the department to make grants, the commissioner may expend not more than the amount appropriated from the oil and hazardous substance release prevention account in the fund for grants for purposes described in AS 29.60.520 .

(c) Notwithstanding the limitation of AS 37.07.080 (e) against the transfer of money between appropriations, when the commissioner and the commissioner of environmental conservation have agreed to the amount of money in the oil and hazardous substance release response account that may be used by the department to make grants, or when that determination has been made by the governor, the commissioner of environmental conservation shall promptly transfer that amount to the department for use under AS 29.60.500 - 29.60.599.

(d) For money that has been transferred under (c) of this section, if within any one-year period thereafter the commissioner does not use the money to make a grant under AS 29.60.500 - 29.60.599, the commissioner shall return the unexpended amount transferred under (c) of this section to the oil and hazardous substance release response account of the fund.



Sec. 29.60.520. - Purposes of municipal impact grants.

(a) A grant made under AS 29.60.510 may be made

(1) only for

(A) provision of subsistence resources on which the residents of the municipality, village, or school district rely for subsistence needs;

(B) the additional costs of a reasonable and appropriate function or service, including administrative expenses for the incremental costs of providing the function or service, limited to:

(i) public health and welfare functions and services, including hospital, clinic, and emergency medical services; alcohol, drug abuse, and mental health services; family support services; and the operation of waste disposal systems and water quality improvement systems;

(ii) public safety functions and services, including police protection, search and rescue, and fire protection;

(iii) public utility functions and services, including the operation of electric generating plants and distribution systems, water supply systems, telephone systems, and fuel distribution systems; and

(iv) housing functions and services, limited to leasing or making other arrangements for temporary housing to be occupied by persons associated with containment or cleanup of the release;

(C) costs associated with leasing transportation facilities for use in activities associated with the containment or cleanup;

(D) costs of repair or replacement of equipment or a capital asset associated with a function or service set out in (B) of this paragraph the useful life of which has been substantially reduced by use associated with the containment or cleanup; and

(2) to compensate the municipality, village, or school district for

(A) the reduction of revenue attributable to the release of the oil or hazardous substance; and

(B) the actual costs of projects or activities that are delayed or lost because of the efforts of the municipality, village, or school district responding to the release or associated with the containment or cleanup of oil or the hazardous substance.

(b) If money received under this section is used for a capital expenditure, the commissioner may require the municipality, village, or school district that acquired the item as a capital expenditure to transfer it to the state at the end of the period during which the item is actually used for spill response if the commissioner finds that retention of the item would confer an inappropriate benefit on the municipality, village, or school district.



Sec. 29.60.530. - Criteria to evaluate grant applications.

(a) In determining whether an expenditure or proposed expenditure by a municipality, village, or school district is eligible for a grant under AS 29.60.510 , the department shall consider the

(1) degree to which the effect on the municipality, village, or school district is directly caused by the oil or hazardous substance release or the response to the release;

(2) availability of money to the recipient from other sources that can meet the costs of providing the functions or services; and

(3) severity of the effect addressed in the grant application.

(b) The department may reject an application for a grant under AS 29.60.510 or approve an application for a grant in an amount that is less than the amount requested by a municipality, village, or school district if the department determines that payment of the amount requested is not warranted under (a) of this section.

(c) The department shall adopt, by regulation, criteria by which to rank all or a portion of applications for the purpose of establishing the priority order of awarding grants if money requested by eligible municipalities, villages, and school districts under this section exceeds the amount available. The criteria must be based on the elements set out in (a) of this section. If the total amount of money requested by eligible municipalities, villages, and school districts under this section exceeds the amount available, the department shall rank applications for the purpose of establishing the priority order of awarding grants in accordance with the regulations.



Sec. 29.60.540. - Limitations on uses of grants by municipalities and villages.

(a) A municipality may not use a grant made under AS 29.60.510 to reduce current municipal tax rates or to retire its existing bonded indebtedness.

(b) Money received by a municipality, village, or school district under AS 29.60.500 - 29.60.599 may not be used for a capital improvement, as that term is defined in AS 46.08.900 .



Sec. 29.60.550. - Records.

The department shall maintain records showing the income and expenses of grants made under AS 29.60.510 , and shall develop procedures governing the expenditure of, and accounting for, money expended.



Sec. 29.60.560. - Impact assessment and remedial plans.

(a) For each disaster emergency declared by the governor under AS 26.23.020 based on a release of oil or a hazardous substance or for each other release of oil or a hazardous substance for which money may be expended under AS 46.08.040 , the commissioner, after consulting with and securing the written approval of the attorney general and after consulting with other state agencies, shall

(1) make an assessment of the social and economic effects of the release of the oil or hazardous substance;

(2) develop a plan to

(A) recover the cost of release-related expenditures; and

(B) mitigate the social and economic effects of the release of the oil or hazardous substance on the municipalities, the villages, the school districts, and the region in which the discharge occurs.

(b) The commissioner may make the assessment and plans required by (a) of this section by

(1) using staff of the department;

(2) contracting with a municipality or other entity; or

(3) authorizing a municipality or other entity to perform that work and supporting that effort by a grant.

(c) Only one assessment and one plan may be completed under this section for each declaration of a disaster emergency.

(d) The commissioner may pay the costs of the assessment, the plan, and the recovery of the cost of release-related expenditures from money available in the fund.

(e) Expenditures made under this section may be made only from the amount transferred to the commissioner under AS 29.60.510 (c), unless

(1) the commissioner and the commissioner of environmental conservation mutually agree that payment may be made from money in the oil and hazardous substance release response account in the oil and hazardous substance release prevention and response fund not transferred under AS 29.60.510 (c); or

(2) the commissioner pays them from another source.



Sec. 29.60.590. - Regulations.

The commissioner and the commissioner of environmental conservation shall jointly develop and adopt regulations that are necessary to implement the purposes of AS 29.60.500 - 29.60.599.



Sec. 29.60.599. - Definitions.

In AS 29.60.500 - 29.60.599,

(1) "barrel" when used with reference to oil has the meaning given in AS 43.20.072 ;

(2) "containment and cleanup" has the meaning given in AS 46.08.900 ;

(3) "disaster emergency" means a disaster declared by the governor under AS 26.23.020 ;

(4) "fund" means the oil and hazardous substance release prevention and response fund established by AS 46.08.010 ;

(5) "hazardous substance" has the meaning given in AS 46.09.900 ;

(6) "oil" and "release" have the meanings given in AS 46.08.900 ;

(7) "school district" means a borough school district, a city school district, or a regional educational attendance area under AS 14;

(8) "service"

(A) means

(i) a function performed or service provided by a municipality under a duty or power authorized by this title or by another provision of law authorizing a municipality to perform functions or provide services;

(ii) a comparable function performed or service provided by a village; or

(iii) a function performed or service provided by a school district;

(B) includes functions not previously performed and services not previously provided by the municipality or village;

(9) "village" means a place within the unorganized borough or within a borough if the power, function, or service for which a grant application is submitted under AS 29.60.500 - 29.60.599 is not exercised or provided by the borough on an areawide or nonareawide basis at the time the grant application is submitted, that

(A) has irrevocably waived, in a form approved by the Department of Law, any claim of sovereign immunity that might arise in connection with the use of grant money under this chapter; and

(B) has

(i) a council organized under 25 U.S.C. 476 (sec. 16 of the Indian Reorganization Act);

(ii) a traditional village council recognized by the United States as eligible for federal aid to Indians; or

(iii) a council recognized by the commissioner under regulations adopted by the department to determine and give official recognition of village entities under AS 44.33.755 (b).






Article 08 - HUMAN SERVICES COMMUNITY MATCH PROGRAM

Sec. 29.60.600. - Human services community matching grants.

(a) Within the limits of appropriations for the purpose, the Department of Health and Social Services shall, upon application, make a matching grant to a qualified municipality equal to 70 percent of the estimated reasonable costs of providing essential human services through private nonprofit agencies within the municipality, including services to persons who travel to the municipality from their residences elsewhere in the state.

(b) To qualify for a grant under this section, a municipality is required to

(1) provide from other sources 30 percent of the estimated reasonable costs of providing the services to be funded by the grant; other sources may include federal or municipal money or money from other private or public sources; in this paragraph, "municipal money" includes money derived from appropriations, allocations, entitlements, grants, or other payments from the state other than the state grant under this section but does not include locally contributed staff hours, material, equipment, or other in-kind contributions;

(2) comply with the grant application procedure and contractual agreements under AS 29.60.610 ; and

(3) establish and consult with a citizens' advisory group, the majority of whose membership consists of persons who do not hold elected municipal office, concerning priorities and allocations among services funded under this section.

(c) A city may not receive a human services matching grant during a fiscal year to provide a specific service if, during that same year, the borough within which it is located has received a grant for the same service. A borough may not receive a grant during a fiscal year to provide a particular service if, during that same year, a city within the borough has received a grant for the same service.



Sec. 29.60.610. - Grant procedure; contract.

(a) If a qualified municipality wishes to apply for a grant under AS 29.60.600, the municipality shall apply for a grant for a fiscal year by submitting a form prescribed by the commissioner of health and social services before October 1 of the preceding fiscal year. The application must generally describe the services that are proposed to be funded with the grant and include the following information:

(1) a statement that each proposed service will meet the goals established under AS 47.75.010 and an explanation of why the service is necessary to prevent or alleviate serious mental or physical hardship; this explanation must be supported by a needs assessment carried out by the municipality;

(2) a description of the categories of individuals to whom the services are to be provided; and

(3) an estimate of the expenditures required for each of the services to be provided.

(b) A human services community matching grant shall be allotted in accordance with an agreement made between the grantee and the commissioner of health and social services on behalf of the state. The agreement may include any provision agreed upon by the parties and must include the following provisions:

(1) a statement by the grantee that the match requirement of AS 29.60.600 has been met by the grantee;

(2) estimates of reasonable costs of funding the services; and

(3) a requirement that no more than five percent of the grant money received under AS 29.60.600 may be used for municipal administrative costs connected with distributing the grant money to the private nonprofit agencies providing the services.



Sec. 29.60.620. - Allocation of money.

(a) If the amount of money appropriated by the legislature for human services community matching grants under AS 29.60.600 is not adequate to satisfy amounts required for the qualified municipalities who have applied for grants, the money shall be allocated proportionately among the qualified municipalities for which a grant has been approved under AS 29.60.600 - 29.60.650 based on the relationship the population of each municipality bears to the total population of the qualified municipalities for which a grant has been approved under AS 29.60.600 - 29.60.650.

(b) For purposes of (a) of this section, population shall be determined by the Department of Commerce, Community, and Economic Development based on the latest figures of the United States Bureau of the Census or other reliable population data. If a city within a borough has an approved grant for a service to be provided on an areawide basis, the allocation under (a) of this section shall be based on the population of the borough.



Sec. 29.60.650. - Definitions.

In AS 29.60.600 - 29.60.650,

(1) "essential human services" and "services" have the meaning given "social services" in AS 47.75.060 except that they include only services whose unavailability would subject persons needing the services to serious mental or physical hardship;

(2) "municipality" means a (A) city whose population is over 20,000; (B) unified municipality whose population is over 100,000; or (C) second class borough whose population is over 65,000; population for purposes of this paragraph shall be determined by the Department of Commerce, Community, and Economic Development.






Article 09 - REIMBURSEMENT FOR COSTS OF PORT AND HARBOR BONDS

Sec. 29.60.700. - Reimbursement for costs of municipal capital projects.

(a) Subject to appropriations for the purpose, during each fiscal year, the Department of Transportation and Public Facilities shall allocate to each municipality an amount to reimburse the costs paid by the municipality during the immediately preceding fiscal year for the principal and interest on outstanding debt for projects listed in (b) of this section. An allocation may be made to a municipality only if

(1) the debt was incurred by the municipality before July 1, 2007; and

(2) the project or facility financed with the debt proceeds is located in the municipality and the project or facility is operated or controlled by the municipality.

(b) The Department of Transportation and Public Facilities may make an allocation to a municipality under (a) of this section only for reimbursement of costs incurred for the following construction and renovation projects and only for reimbursement of total project costs incurred up to the following amounts:

PROJECT

Valdez $ 3,013,500

Nome 1,000,000

Anchorage (Port of Anchorage expansion) 15,000,000

Matanuska-Susitna Borough (deep water port 10,000,000

and road upgrade)

Unalaska (LSA small boat harbor) 5,000,000

Aleutians East Boroughkutan 4,000,000

(small boat harbor)

Lake and Peninsula Borough/Chignik (dock project) 1,000,000

Aleutians East Borough/False Pass (small boat harbor) 2,000,000

Fairbanks North Star Borough (Eielson AFB schools, 4,500,000

major maintenance and upgrades)

City of Fairbanks (fire headquarters station replacement) 7,500,000

Saxman (public safety building) 1,500,000









Chapter 29.63. - SPECIAL ASSESSMENTS AND SERVICE AREAS



Chapter 29.65. - GENERAL GRANT LAND

Sec. 29.65.010. - Determination of entitlement of boroughs and unified municipalities.

(a) The general grant land entitlement of each of the municipalities in this subsection is the amount set out opposite each:

(1) Municipality of Anchorage - 44,893 acres;

(2) City and Borough of Juneau - 19,584 acres;

(3) City and Borough of Sitka - 10,500 acres;

(4) Bristol Bay Borough - 2,898 acres;

(5) Fairbanks North Star Borough - 112,000 acres;

(6) Haines Borough - 2,800 acres;

(7) Kenai Peninsula Borough - 155,780 acres;

(8) Ketchikan Gateway Borough - 11,593 acres;

(9) Kodiak Island Borough - 56,500 acres;

(10) Lake and Peninsula Borough - 125,000 acres;

(11) Matanuska-Susitna Borough - 355,210 acres;

(12) North Slope Borough - 89,850 acres;

(13) City and Borough of Yakutat - 21,500 acres.

(b) [Repealed, Sec. 12 ch 34 SLA 1987].



Sec. 29.65.020. - Determination of entitlement for cities.

(a) The general grant land entitlement of a city formerly eligible to receive general grant land under the provisions of former AS 29.18.190 and 29.18.200 is 10 percent of the maximum total acreage of vacant, unappropriated, unreserved land in the boundaries of each city at any time between the initial date of eligibility under former AS 29.18.190 and 29.18.200 and January 1, 1988. Within six months after January 1, 1988, the director shall determine the entitlement for each city eligible to receive general grant land under this section and certify that entitlement to the city.

(b) [Repealed, Sec. 12 ch 34 SLA 1987].



Sec. 29.65.030. - Determination of entitlement for newly incorporated municipalities.

(a) The general grant land entitlement of a municipality incorporated after July 1, 1978, that does not qualify for an entitlement under AS 29.65.010 or 29.65.020 is 10 percent of the maximum total acreage of vacant, unappropriated, unreserved land within the boundaries of the municipality between the date of its incorporation and two years after that date.

(b) Within two years and six months after the date of incorporation of the municipality, the director shall determine the entitlement of each municipality eligible to receive general grant land under (a) of this section and certify the entitlement to the municipality. However, the governing body of a city may, by resolution, request the director to certify the entitlement to the city on an expeditious basis. The director shall determine and certify the entitlement within six months after receipt of the resolution.

(c) [Repealed, Sec. 12 ch 34 SLA 1987].

(d) For the purpose of determining the general land grant entitlement under (a) of this section, the maximum total acreage of vacant, unappropriated, unreserved land within the boundaries of the municipality between the date of its incorporation and two years after that date shall be increased by the amount of land located within the boundaries of the municipality that is transferred to the University of Alaska under AS 14.40.365 .



Sec. 29.65.040. - Status of entitlements.

(a) After July 1, 1978, general grant land entitlements provided in former AS 29.18.201 and 29.18.202 are vested property rights that must be fulfilled as provided in AS 29.65.050 . After January 1, 1988, general grant land entitlements provided in AS 29.65.010 are vested property rights that must be fulfilled as provided in AS 29.65.050 .

(b) General grant land entitlements provided by AS 29.65.030 are property rights that vest on the date of incorporation of the municipality. The entitlement shall be fulfilled as provided in AS 29.65.050.

(c) Land may be selected or nominated for selection by a municipality to satisfy a general grant land entitlement under former AS 29.18.201 and 29.18.202 at any time before October 1, 1980. Land may be selected or nominated for selection by a municipality to satisfy a general grant land entitlement under AS 29.65.010 (a)(1) - (9), (11), or (12) at any time before October 1, 1990. Land may be selected or nominated for selection by a municipality to satisfy a general grant land entitlement under AS 29.65.010 (a)(10) at any time before October 1, 1996. Land may be selected or nominated for selection by a municipality to satisfy a general grant land entitlement under AS 29.65.010 (a)(13) at any time before October 1, 1999. However, if a municipal selection or nomination or a part of a municipal selection or nomination is rejected by the director, the municipality may, not later than 90 days after receipt of the rejection or final decision on an appeal filed under AS 29.65.050(d), select additional state land as necessary to satisfy its entitlement.

(d) Land may be selected by a municipality to satisfy a general grant land entitlement under AS 29.65.030 at any time within one year after the director certifies the entitlement to the municipality.

(e) The time limitations imposed by (c) and (d) of this section for exercising a vested general grant land entitlement do not apply to

(1) the portion of an entitlement that cannot be satisfied by that date because of a shortage of land suitable for residential, commercial, and industrial purposes that is vacant, unappropriated, unreserved land;

(2) the portion of an entitlement that cannot be satisfied because the land selected by a municipality has been selected by a party entitled to select land owned by the United States or the state; or

(3) the portion of an entitlement that cannot be satisfied because the land nominated for selection by the municipality is not tentatively approved for patent to the state.



Sec. 29.65.050. - Fulfillment of land entitlements.

(a) The acreage of each municipality's land selections for which patent has been issued before July 1, 1978, shall be credited toward fulfillment of the entitlement of that municipality.

(b) All approved selections under former AS 29.18.190 and 29.18.200 for which patent has not been issued to a municipality on July 1, 1978, shall be reviewed by the director within nine months after July 1, 1978. Any approved selection of land that was vacant, unappropriated, or unreserved on the date of selection is valid as of the date of the approval under former AS 29.18.190 , 29.18.200, 29.18.201, 29.18.202, and 29.18.203 and a patent shall be issued to the municipality within three months after approval by the director of a plat of survey. The acreage shall be credited toward fulfillment of the municipality's entitlement. A municipality is not entitled to receive patent under this chapter to more than its entitlement determined under AS 29.65.010 - 29.65.030. Any prior approval by the director of municipal selections for land that was not vacant, unappropriated, or unreserved on the date of selection shall be rescinded, and patent may not be issued except when disposal to a third party by sale or lease has occurred. Transfers of land to municipalities under this chapter are subject to AS 38.05.321 . Classification actions as reflected on the land status records of the Department of Natural Resources are determinative of land classification status for purposes of this chapter.

(c) The director shall approve or disapprove each selection for patent within nine months of its selection by a municipality. Before a decision is issued, the Department of Commerce, Community, and Economic Development shall review the selection and recommend approval or disapproval of it. The director may disapprove a selection only upon a finding that the public interest in retaining state ownership of the land outweighs the municipality's interest in obtaining the land. If the director determines that the public interest in land selected in satisfaction of an entitlement under AS 29.65.010 (a)(13) can be adequately protected by issuing a patent that is subject to stipulations, conditions, or covenants, and if the municipality agrees to accept the land subject to those stipulations, conditions, or covenants, the director may approve a selection that would otherwise be disapproved and may issue the patent with the stipulations, conditions, or covenants agreed to by the municipality. A patent shall be issued to the municipality for land selected in satisfaction of a general grant land entitlement vested under AS 29.65.010 - 29.65.030 within three months after approval by the director of a plat of survey.

(d) Before disapproving a selection, the director shall notify the municipality in writing of the decision and set out reasons for it. The municipality may submit a written response within 30 days after receipt of the notice. Within 30 days after the period for responding has expired, the director shall affirm, modify, or reverse the decision and supply the municipality with written notice of that action. If the selection is disapproved, the municipality may file notice of an appeal with the director. The appeal shall be heard under procedures adopted by regulation of the Department of Natural Resources. Before reaching a decision on an appeal the Department of Natural Resources shall request the Department of Commerce, Community, and Economic Development to review the matter and submit a recommendation. After reviewing the recommendation, a decision on the appeal shall be submitted by the Department of Natural Resources to the municipality in writing within 30 days after the notice of appeal was filed with the director. A municipality may appeal an adverse decision to the superior court under AS 44.62.560 - 44.62.570.



Sec. 29.65.060. - School and mental health land.

(a) If an entitlement determined under AS 29.65.010 or 29.65.020 results in a per capita entitlement for the municipality of less than one and one-half acre, the municipality may select vacant school or mental health land in the municipality in partial fulfillment of its land entitlement under this chapter. School or mental health land may be selected notwithstanding the fact that this land is not unappropriated and unreserved within the meaning of this chapter and under former AS 29.18.190 and 29.18.200, but each selection of school or mental health land by a municipality must be vacant, unappropriated, or unreserved land as defined in this chapter, except that it need not be general grant land.

(b) The acreage of school, university, or mental health land, if any, in a municipality may not be included in the determination of entitlement under AS 29.65.010 or 29.65.020.

(c) Land conveyed under this section shall be credited against a municipality's remaining land entitlement under this chapter.

(d) Within six months after approval of a municipal selection of school or mental health land, the director shall identify state general grant land of approximately equal value to the land requested by the municipality and shall propose the replacement land for the concurrence of the appropriate board. If a proposal by the director is rejected by the board, the director shall meet with the board as often as necessary to determine the type and amount of equal value replacement land that would be required to obtain the board's concurrence, and shall propose the replacement land for consideration by the board. The replacement land shall thereafter be managed for the purposes for which the land selected by the municipality was acquired by the Territory and State of Alaska.

(e) The notice provisions of AS 38.05.945 apply to the designation of other general grant land as school, university, or mental health land in replacement of land selected under this section. The provisions of AS 38.50 do not apply to designations under this section.

(f) For purposes of determining the per capita entitlement under (a) of this section, the population of a municipality shall be the population determined by the former commissioner of community and regional affairs under former AS 43.18.010 for the program year beginning July 1, 1978, for a municipality whose entitlement was determined under former AS 29.18.201 or 29.18.202.

(g) Notwithstanding (a) of this section, a municipality may not select school land or mental health land after October 4, 1985. Nothing in this section affects the legal rights of any person with regard to selections of school land or mental health land made by a municipality on or before October 4, 1985.

(h) To obtain replacement land for mental health land that was conveyed by the state to the municipality under former AS 29.18.190 - 29.18.200, former AS 29.18.201 - 29.18.202, or under this chapter, a municipality may reconvey to the state land that had been conveyed by the state to the municipality. When a municipality reconveys land to the state under this subsection, the municipality has the right to select an equal number of acres of replacement land. The municipality may exercise its right to select replacement land under this subsection only within two years of the date of the reconveyance of land to the state.



Sec. 29.65.070. - Selection and conveyance procedure.

(a) If land selected by a municipality is unsurveyed at the time of approval, the director shall survey, or may approve the municipality's survey of, the exterior boundaries of an approved selection without interior subdivision, and shall issue patent in terms of the exterior boundary survey. The cost of the survey shall be borne by the municipality. If land selected by a municipality has been surveyed at the time of its selection, the boundaries shall conform to the public land subdivisions established by the approved survey.

(b) The director may approve municipal selections of land that have been tentatively approved or patented to the state by the federal government but may not issue patent to a municipality until the land has first been patented to the state. After approval of a selection by the director, but before patent to a municipality, the municipality may execute conditional leases and make conditional sales only with the consent of the director. Conditional sales and conditional leases made before July 1, 1978, do not require the consent of the director.

(c) The commissioner of natural resources shall require that each selection be compact in form with its length not exceeding approximately four times its width. The restrictions on form may be waived by the commissioner based on land use, terrain, effect of the form of the selection on access to it and other parcels, and effect of the form of the selection on surveying and management costs to the state and the municipality.

(d) Nothing in this chapter affects a valid existing claim, location, or entry under the laws of the state or the United States whether for homestead, mineral, right-of-way, or other purposes. Nothing in this chapter affects the rights of an owner, claimant, locater, or entryman to the full use and enjoyment of the land so occupied.



Sec. 29.65.080. - Payment for land deficiency. [Repealed, Sec. 12 ch 42 SLA 1997].

Repealed or Renumbered



Sec. 29.65.090. - Authorization for land exchanges.

The director and a municipality are authorized to exchange land or interests in land when it is in the public interest. Land or interests in land exchanged under this section must be of approximately equal value, including the nonmonetary value of public benefits. Exchange procedures shall comply with applicable law and municipal ordinances. The notice and review provisions of AS 38.05.945 apply to exchanges of land under this section. The provisions of AS 38.50 do not apply to exchanges of land under this section.



Sec. 29.65.100. - Public purpose and expansion needs.

(a) Consistent with the best interests of the state, if a municipality does not contain and cannot reasonably acquire sufficient nonfederal land within its boundaries to meet its legitimate needs for public or private settlement or development, it is the policy of the state to select federal land reasonably necessary to meet the needs of the municipality and to make the land selected available to the municipality under AS 38.05.810 or (b) of this section.

(b) The state may contract with a municipality to act as its agent in an auction of state land under applicable statutes. When a municipality acts as the agent of the state in an auction, the municipality may retain from the proceeds of the auction the capital and other expenses that the director determines to be necessary and reasonable.

(c) Nothing in this chapter limits or impairs the authority of the director to transfer land to municipalities, without limit or consideration, for public purposes in accordance with AS 38.05.810 . If there is a remaining entitlement of the municipality, land transferred under AS 38.05.810 shall be credited toward fulfillment of the entitlement.



Sec. 29.65.110. - Election of benefits. [Repealed, Sec. 12 ch 34 SLA 1987].

Repealed or Renumbered



Sec. 29.65.120. - Regulations.

The commissioner of natural resources may, after consultation with the Department of Commerce, Community, and Economic Development, adopt regulations in accordance with AS 44.62 (Administrative Procedure Act) necessary to carry out the purposes of this chapter.



Sec. 29.65.122. - Prohibited acquisitions.

A municipality may not acquire subsurface rights to land of the federal government by trading land received as a general grant land entitlement. A municipality may not acquire any interest in land within the Arctic National Wildlife Refuge by trading land with the federal government for land received as a general grant land entitlement.



Sec. 29.65.129. - Policy.

Consistent with the best interest of the state, it is the policy of the state to provide a newly formed municipality with a general grant land entitlement that is no less than 10 percent of vacant, unappropriated, unreserved land located within its boundaries. It is the policy of the state to provide for expeditious transfer and patent of land to a municipality in fulfilling its entitlement.



Sec. 29.65.130. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "approved selection" means a municipal land selection that has been approved in writing by the director for transfer by patent to a municipality;

(2) "director" means the director of lands, Department of Natural Resources;

(3) "general grant land"

(A) means land patented or tentatively approved to the state from the United States under Sec. 6(a) or (b) of the Alaska Statehood Act;

(B) does not include university land;

(4) "mental health land" means land granted under Title II, Sec. 202 of P.L. 84-830, as amended before or after July 1, 1978;

(5) "municipal land selection" means a request by a municipality, filed in writing with the director under authority of former AS 29.18.190 and 29.18.200 or under this chapter for vacant, unappropriated, unreserved general grant land within its municipal boundaries in partial fulfillment of its municipal entitlement;

(6) "patent" means a document, issued by the director to a municipality for a previously approved selection, that conveys and quitclaims all the right, title, and interest of the state without reservation or condition except as may be required by law;

(7) "remaining entitlement" means the general grant land entitlement determined in accordance with this chapter, reduced by the total acreage of approved selections, including both patented and unpatented parcels;

(8) "school land" means those rectangular sections 16 and 36 within each township surveyed on or before January 3, 1959, and confirmed and transferred to the State of Alaska upon its admission under Sec. 6(k), Alaska Statehood Act, 72 Stat. 339, and any other land designated solely for school revenues;

(9) "university land" has the meaning given in AS 38.05.965 ;

(10) "vacant, unappropriated, unreserved land" means general grant land as defined in (3) of this section, excluding minerals as required by Sec. 6(i) of the Alaska Statehood Act, that

(A) has not been set aside by statute for one or more particular uses or purposes;

(B) has not been approved for patent to a municipality under this chapter or former AS 29.18.190 and 29.18.200;

(C) is unclassified or, if classified under AS 38.05.300 , is classified for agricultural, grazing, material, public recreation, or settlement purposes, or is classified in accordance with an agreement between a municipality and the state providing for state management of land of the municipality; or

(D) was classified no earlier than September 1, 1983, as resource management and is still classified as resource management under AS 38.05.300.



Sec. 29.65.140. - Application.

This chapter applies to home rule and general law municipalities.






Chapter 29.68. - ALTERATION OF BOUNDARIES



Chapter 29.71. - GENERAL PROVISIONS

Sec. 29.71.010. - No adverse possession.

A municipality may not be divested of title to real property by adverse possession.



Sec. 29.71.020. - Dedication of municipal property.

Dedication of streets, rights-of-way, easements or other areas for public use may not be construed to require the municipality to maintain, improve, or provide for municipal services in the area dedicated and the dedication does not impose any liability on the municipality for the condition of the area dedicated.



Sec. 29.71.030. - Taxation of municipalities.

A state law or regulation may not assess or tax, or be construed to assess or tax, a municipality unless the law or regulation expressly provides that the municipality is to be assessed or taxed by the particular law or regulation.



Sec. 29.71.040. - Procurement preference for state agricultural and fisheries products.

(a) When agricultural products are purchased by a municipality that receives state money, only agricultural products harvested in the state shall be purchased whenever priced no more than seven percent above products harvested outside the state, available, and of like quality compared with agricultural products harvested outside the state.

(b) When fisheries products are purchased by a municipality that receives state money, only fisheries products harvested or processed within the jurisdiction of the state shall be purchased whenever priced no more than seven percent above products harvested or processed outside the jurisdiction of the state, available, and of like quality compared with fisheries products harvested or processed outside the jurisdiction of the state.

(c) A solicitation by a municipality for the purchase of agricultural or fisheries products shall specify the requirement that products harvested in the state shall be used where possible. If a municipality that receives state money purchases agricultural or fisheries products harvested outside the state, the municipal officer responsible for the purchase shall certify in writing the reasons that products harvested in the state were not purchased.

(d) If a contractor fails to comply with this section, the municipality shall withhold payment until the contractor complies. If a municipality fails to comply with this section, the state department responsible for disbursing state money to the municipality shall withhold the money until the municipality complies.

(e) An interested party, as defined in AS 36.30.699 , may seek administrative or judicial review of the award of a contract in violation of this section.

(f) Compliance with this section is not required if an exception to this section is mandated for participation in a federal program.

(g) This section applies to general law and home rule municipalities.

(h) In this section,

(1) "agricultural products" includes dairy products, timber and lumber, and products manufactured from timber and lumber;

(2) "state money" includes state reimbursement to municipalities for school or related construction, foundation funding for education, municipal assistance, revenue sharing, and state funds for capital projects.



Sec. 29.71.050. - Procurement preferences for recycled Alaska products.

(a) Alaska recycled products shall be used in municipal procurements when the products are of comparable quality, of equivalent price, and appropriate for the intended use.

(b) Unless the procurement is governed by AS 29.71.040 , in the evaluation of a bid or proposal for a procurement by a municipality, if a bid or proposal designates the use of recycled Alaska products for the products identified in the contract specifications, and if the recycled Alaska products meet the contract specifications, the bid or offer shall be decreased by the percentage of preference given to the recycled Alaska products under AS 36.30.332 .

(c) The contract specifications for a municipal procurement must include a provision that describes the preference granted under (b) of this section.

(d) If a successful bidder or offeror who receives the preference under (b) of this section fails to use the designated recycled Alaska product for a reason within the control of the successful bidder or offeror, each payment under the contract shall be reduced by the percentage reduction scheduled under AS 36.30.330 (a) for the classification the product has received under AS 36.30.332 .

(e) In the evaluation of a bid or proposal for a municipal procurement, a person is not a responsible bidder or offeror if, during two contracts for which the person received a preference under (b) of this section during the preceding three years, the person failed to use the recycled Alaska product designated in the person's bids or proposals for the contracts for reasons within the control of the bidder or offeror.

(f) This section applies to home rule and general law municipalities.

(g) In this section, "recycled Alaska product" has the meaning given in AS 36.30.338 .



Sec. 29.71.060. - Copyrights in computer software.

A municipality may hold the copyright for software created by the municipality or developed by a contractor for the municipality, and may enforce its rights to protect the copyright.



Sec. 29.71.800. - Definitions.

In this title, unless otherwise provided or the context otherwise requires,

(1) "areawide" means throughout a borough, both inside and outside all cities in the borough;

(2) "assembly" means the governing body of a borough;

(3) "borough" means a general law borough or a home rule borough;

(4) "city" means a general law first or second class city or a home rule city;

(5) "commissioner" means the commissioner of commerce, community, and economic development;

(6) "consolidation" means dissolution of two or more municipalities and their incorporation as a new municipality;

(7) "council" means the governing body of a city;

(8) "department" means the Department of Commerce, Community, and Economic Development;

(9) "election" means a regular or special municipal election and does not include a state election;

(10) "governing body" means the legislative body of a municipality that is the assembly of a borough or the council of a city;

(11) "majority" means a simple majority;

(12) "merger" means dissolution of a municipality and its absorption by another municipality;

(13) "municipality" means a political subdivision incorporated under the laws of the state that is a home rule or general law city, a home rule or general law borough, or a unified municipality;

(14) "nonareawide" means throughout the area of a borough outside all cities in the borough;

(15) "owner" or "record owner" means the owner of record or purchaser of record as shown in the records of the district recorder;

(16) "personal property" means tangible property other than real property, such as merchandise, stock in trade, machinery, equipment, furniture, fixtures, vehicles, boats, and aircraft;

(17) "property" means real and personal property;

(18) "published" means appearing at least once in a newspaper of general circulation distributed in the municipality or, if there is no newspaper of general circulation distributed in the municipality, posting in three public places for at least five days;

(19) "real property" means land and improvements, all possessory rights and privileges appurtenant to the property, and includes personal property affixed to the land or improvements;

(20) "regular election" means the municipal election held on the first Tuesday of October annually, or on a different date or interval of years provided by ordinance or charter;

(21) "special election" means a municipal election and does not include a regular election or a state election;

(22) "street" includes streets, avenues, boulevards, roads, lanes, alleys, and other ways;

(23) "subdivision"

(A) means the division of a parcel of land into two or more lots or other divisions for the purpose of sale or building development, includes resubdivision, and relates to the process of subdividing or to the land subdivided;

(B) does not include cadastral plats, cadastral control plats, open-to-entry plats, or remote parcel plats created by or on behalf of the state regardless of whether these plats include easements or other public dedications;

(24) "unified municipality" means a municipality unified in accordance with AS 29.06.190 - 29.06.410;

(25) "voter" means a person who is qualified to vote under AS 29.26.050.






Chapter 29.73. - MISCELLANEOUS PROVISIONS



Chapter 29.78. - GENERAL PROVISIONS



Chapter 29.88. - MUNICIPAL TAX RESOURCE EQUALIZATION



Chapter 29.89. - STATE AID FOR MISCELLANEOUS MUNICIPAL PURPOSES



Chapter 29.90. - STATE AID FOR HOSPITAL AND HEALTH FACILITY CONSTRUCTION



Chapter 29.95. - ADMINISTRATION OF MUNICIPAL FINANCIAL ASSISTANCE PROGRAMS






Title 30 - NAVIGATION, HARBORS, AND SHIPPING

Chapter 30.05. - SHIPPING SUBSIDIES

Sec. 30.05.010. - Subsidies to freight carriers.

The Department of Transportation and Public Facilities may pay a sum of money not to exceed $30,000 a year to the owner or charterer of a vessel of American registry who operates the vessel as a common carrier of freight and mail to and from points the department designates.



Sec. 30.05.020. - Payment of subsidies.

The subsidy shall be paid in the installments the Department of Transportation and Public Facilities thinks proper, after proof is submitted that the conditions of the contract or subsidy are fulfilled up to the time of payment. The inability to touch at a point along the route designated by the department due to a lack of proper docking or harbor facilities or to stress of weather does not prevent the owner or charterer from receiving the money otherwise earned, and is not a cause for reducing the amount of the subsidy. If the subsidized vessel is lost, wrecked, or damaged, the department may permit the contractor to carry out the service temporarily with another vessel or ship of American registry that meets with its approval.



Sec. 30.05.030. - Tariff of rates.

The owner or charterer of the vessel awarded the subsidy must adopt and publish a tariff of freight rates to be approved by the Department of Transportation and Public Facilities. The tariff must be reasonable, and the operator of the vessel may not charge more than provided for in the tariff. The tariff must be published before services are performed under the subsidy.



Sec. 30.05.040. - Report by owner or charterer.

It is a condition in awarding of the subsidy that the contractor agrees to make a report under oath, in form and manner designated by the Department of Transportation and Public Facilities at the end of each year, giving the following information:

(1) tariff sheet of freight rates for the route covered;

(2) total tonnage carried;

(3) gross earning from freight and mail service rendered, segregating the two amounts;

(4) a statement in detail of all expenses incurred and on what account, the names and addresses of all persons employed, and the gross earnings and gross expense of the route covered.






Chapter 30.07. - MARINE RADIOTELEPHONE INSTALLATION

Sec. 30.07.010. - Radiotelephone installation requirements for vessels in excess of 200 gross tons.

In addition to applicable federal statutes and regulations, a person may not operate a vessel of any type in excess of 200 gross tons in the territorial waters of the state unless a licensed VHF radiotelephone installation equipped with at least five channels, including standard VHF calling and distress frequencies, or a standard marine radiotelephone equipped with at least five channels, including standard radiotelephone calling and distress frequencies, is installed and capable of being operated from the bridge or wheelhouse of the vessel. While the vessel is underway the radiotelephone shall be monitored at all times on the applicable standard calling and distress frequency by a person qualified to operate radio equipment of the type required by this section.



Sec. 30.07.020. - Regulations.

The Department of Transportation and Public Facilities may adopt regulations, not in conflict with federal law or regulations, which establish standards for marine communications in the state.



Sec. 30.07.030. - Penalties.

A master or owner of a vessel in operation which is in violation of this chapter, or a regulation adopted under it, is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $1,000. Each day the violation continues constitutes a separate offense under this section.






Chapter 30.10. - MARINE PILOTS



Chapter 30.13. - REGIONAL RESOURCE DEVELOPMENT AUTHORITIES

Sec. 30.13.010. - Creation of authority.

(a) The residents of each area of the state within the boundaries of a regional housing authority established under AS 18.55.996 that is located in whole or in part in the unorganized borough of the state may create a public body corporate and politic under the name and style of the "Resource Development Authority" with all or any significant part of the name of the region of the state inserted. The boundaries of the authority created shall be coterminous with the portion of the applicable regional housing authority that lies in the unorganized borough. Creation of an authority is initiated by a petition filed with the Department of Commerce, Community, and Economic Development and a statement submitted to the governor. The petition must include the proposed name of the authority, its boundaries, and a statement of the facilities proposed to be provided by the authority. The petition must be signed by 15 percent of the total number of residents in the portion of the applicable regional housing authority that lies in the unorganized borough who cast votes in the preceding general election. The Department of Commerce, Community, and Economic Development shall review petitions for content and signatures. If the department determines that the petition is adequate, it shall transmit the petition to the director of elections.

(b) The statement required under (a) of this section to be submitted to the governor must include the purposes for which the authority is to be created, the goals and potential projects the authority intends to accomplish, and an analysis of alternative methods of accomplishing the goals and projects of the proposed authority. The governor shall determine whether the accomplishment of the goals and potential projects of the proposed authority would be advantageous to the economic growth of the region and the state and whether the creation of the proposed authority would be an appropriate and desirable method of accomplishing those goals and projects. The governor shall submit findings under this subsection to the division of elections within 90 days after receipt of the statement.

(c) The director of elections shall order an election in the area of the proposed authority to determine whether the voters desire the creation of the authority if the director has received the petition and

(1) the governor has submitted affirmative findings to the director under (b) of this section; or

(2) more than 90 days have elapsed since the statement was submitted to the governor under (a) of this section and the governor has failed to submit negative findings to the division of elections.

(d) An order for an election shall be made within 30 days after the requirements of (c) of this section have been met. The election shall be held not less than 30 nor more than 120 days after the date of the election order. To the extent practicable, the election shall be held on a date coinciding with the date for other elections in the region. The election order must specify the dates after which nomination petitions for election of initial officers may be filed.

(e) A registered voter who has been a resident within the area of the proposed authority for 30 days before the date of election may vote.

(f) If creation of an authority is approved, the director of elections shall, within 10 days of certification, order an election to choose the five initially elected members of the board of governors of the authority. The election shall be held not less than 6 or more than 90 days after the date of the election order. The initially elected members of the board of governors shall take office on the first Monday following certification of their election. Two of the initially elected members shall be designated by lot to serve for a term expiring on the first day of the second November after the date of their election; two of the initially elected members shall be designated by lot to serve for a term expiring on the first day of the third November after the date of their election, and one of the initially elected members shall be designated by lot to serve for a term expiring on the first day of the fourth November after the date of election.

(g) Nominations for elected members are made by petition. The petition must be in the form prescribed by the director of elections and include the name and address of the nominee and the statement of the nominee that the nominee is qualified under this chapter for the office of member of the board of governors of the authority. A nomination petition must include the signature and resident address of 20 voters in the area of the authority. The director of elections shall supervise the elections in the general manner prescribed by AS 15 (Alaska Election Code). The state shall pay all election costs under this chapter.

(h) A copy of each petition for the creation of an authority and of the certificate of the director of elections as to the election shall be filed in the office of the director of elections. Upon proof of filing the authority referred to shall, in any suit, action, or proceeding involving the validity or enforcement of, or relating to, any contract or obligation or act of the authority, be conclusively presumed to have been lawfully and properly created as a public body corporate and politic and established and authorized to transact business and exercise its powers under this chapter.



Sec. 30.13.020. - Board of governors.

(a) The authority shall be governed by a board of governors consisting of eight members, five of whom shall be elected and three of whom shall be appointed by the governor. Elections of members to succeed those initially elected under AS 30.13.010 (f) shall be held on the first Tuesday of October of each year in which a term expires. Terms of elected members shall be two years.

(b) Nominations for elected members to succeed those initially elected under AS 30.13.010 (f) shall be in accordance with the procedures set out in AS 30.13.010 (g).

(c) The three members appointed by the governor shall be the commissioner of transportation and public facilities and the heads of two other principal departments of the executive branch.

(d) The members of the board of governors shall elect a chairperson and a vice-chairperson from among its members. Five members of the board of governors, one of whom shall be a member appointed under (c) of this section, constitute a quorum for the transaction of business. Action may be taken and motions or resolutions adopted by the board of governors at a meeting at which a quorum is present by vote of a majority of the members present, unless the bylaws of an authority require a larger number. The board of governors may delegate to one or more of its officers, agents, or employees the powers and duties that it considers proper. The board of governors may appoint persons as officers it considers advisable, including an executive director, and may employ professional advisors, counsel, technical experts, agents, and other employees it considers advisable.

(e) A member of the board of governors of an authority may not vote on a resolution of the board relating to any agreement to be entered into by the authority under this chapter if the member is a party to the agreement or has a direct ownership or equity interest, beneficially or of record, exceeding one percent in, or is employed by, a firm, partnership, corporation, or association that is a party to the agreement. A resolution of the board that is approved by a majority of all the members who are not barred from voting under this subsection is a valid action of the authority for all purposes.

(f) The board of governors may hold meetings by teleconference.



Sec. 30.13.030. - Purpose of an authority.

The purpose of an authority shall be the improvement, establishment, and development of facilities in its district for transportation purposes in connection with natural resource enterprises, either directly or by agreement with any public or private entity or person.



Sec. 30.13.040. - Powers of an authority.

Subject to AS 30.13.050 and AS 30.13.130 , in furtherance of its corporate purposes under AS 30.13.030 , an authority has the power to

(1) sue and be sued;

(2) have a seal and alter it at its pleasure;

(3) adopt and amend bylaws for its organization and internal management;

(4) adopt regulations governing the exercise of its corporate powers;

(5) acquire, rent, hold, use, and dispose of projects and other real and personal property necessary, useful, or convenient for its purposes upon the terms and conditions the authority may consider advisable;

(6) provide for and secure the payment of bonds and the rights of the holders of them, and to purchase, hold, and dispose of bonds;

(7) accept gifts, loans, or grants, including organizational grants, from, and enter into contracts or other transactions regarding them with, any federal, state, municipal, or other agency or instrumentality, private organization, or other person;

(8) deposit or invest its funds, subject to agreements with bondholders;

(9) charge and collect only those rents, rates, fees, or other charges that are necessary to pay for capital, maintenance, and operating costs of the services and facilities of the authority and for the establishment of reserves to secure, and for the payment of, bonds or notes or interest on bonds or notes;

(10) enter into contracts or other transactions with any federal, state, municipal, or other agency, or instrumentality, private organization, or person consistent with the exercise of any powers under this chapter; and

(11) do all things necessary and convenient to carry out its corporate purposes and exercise the powers granted in this chapter.



Sec. 30.13.050. - Limitation on powers.

An authority has only those powers expressly granted in this chapter, reasonably implied from this chapter, or reasonably necessary or convenient to carry out its corporate purposes and to exercise the powers expressly granted in or reasonably implied from this chapter. An authority does not have powers of eminent domain, taxation, land use planning, zoning, permitting, or other similar governmental powers. An authority may not use state grants, appropriations, or other transfers from the state to satisfy bond obligations or otherwise establish collateral or security for bonds issued by the authority. An authority may not use rents, rates, fees, or other charges collected through operation of a facility owned by the authority to finance the improvement, establishment, and development of unrelated facilities.



Sec. 30.13.055. - Consideration of projects to be financed.

(a) Before issuing bonds for any project under this chapter, an authority must find, on the basis of all information reasonably available to it, that

(1) the project and its development under this chapter will be economically advantageous to the state and the general public welfare and will contribute to the economic growth of the state and the region within which the authority may exercise its powers;

(2) the project is financially sound and can be expected to produce revenue adequate to repay the bonds with which it is financed; and

(3) the scope of the project is sufficient to provide a reasonable expectation of a benefit to the region and the economy of the state.

(b) An authority shall give fair and reasonable consideration to a project presented to it for financing. When the authority determines whether to finance or assist in the financing of the project, the authority shall state the reasons for its determination in a written resolution upon request by a person who presented the project to the authority or a person who presented opposition to the project. The authority shall base its reasons on the information presented to it concerning the project and on other information considered appropriate by the authority.



Sec. 30.13.060. - Bonds of an authority.

(a) Subject to the provisions of AS 30.13.055 (a), an authority may borrow money and may issue revenue bonds, including but not limited to bonds on which the principal and interest are payable

(1) exclusively from the income and receipts or other money derived from the project financed with the proceeds of the bonds;

(2) exclusively from the income and receipts or other money derived from designated projects whether or not they are financed in whole or in part with the proceeds of the bonds; or

(3) from the income and receipts or assets generally, or a designated part or parts of them of the authority or of any other person.

(b) Bonds shall be authorized by resolution of the authority, and be dated and shall mature as the resolution may provide, except that no bond may mature more than 40 years from the date of its issue. Bonds shall bear interest at the rate or rates, be in the denominations, be in the form, either coupon or registered, carry the registration privileges, be executed in the manner, be payable in the medium of payment, at the place or places, and be subject to the terms of redemption which the resolution or a subsequent resolution may provide.

(c) All bonds, regardless of form or character, shall be negotiable instruments for the purposes of the Uniform Commercial Code.

(d) All bonds may be sold at public or private sale in the manner, for the price or prices, and at the time or times that the authority may determine.

(e) The superior court shall have jurisdiction to hear and determine suits, actions, or proceedings relating to an authority, including without limitation suits, actions, or proceedings brought to foreclose or otherwise enforce a mortgage, pledge, assignment, or security interest or brought by or for the benefit or security of a holder of its bonds or by a trustee for or other representative of the holders.

(f) Before issuing bonds for a project under this chapter an authority shall submit to the state bond committee a description of the bond issue and an independent economic feasibility analysis of the project and expected revenues. This information may be contained in a preliminary prospectus, offering circular or official statement relating to the bond issue. Bonds may not be issued unless the state bond committee finds, based upon the information submitted by the authority under this subsection and other information that is reasonably available to it, that the project revenues can be reasonably expected to be adequate for payment of the principal and interest on the bonds to be issued if the bonds are to be secured by project revenues alone, and in any event that issuance of the bonds by the authority would not be expected to adversely affect the ability of the state or its political subdivisions to market bonds.

(g) The total principal sum of bonds issued under this section for all authorities formed under this chapter is $400,000,000 exclusive of refunding bonds.



Sec. 30.13.070. - Trust indentures and trust agreements.

In the discretion of the authority, an issue of bonds may be secured by a trust indenture or trust agreement between the authority and a corporate trustee, that may be a trust company, bank, or national banking association, with corporate trust powers, located inside or outside the state, or by a secured loan agreement or other instrument or under a resolution giving powers to a corporate trustee, after this in this section referred to as "trust agreement", by means of which the authority may

(1) make and enter into the covenants and agreements with the trustee or the holders of the bonds that the authority determines necessary or desirable, including, without limitation, covenants, provisions, limitations, and agreements as to

(A) the application, investment, deposit, use, and disposition of the proceeds of the bonds of the authority or of money or other property of the authority or in which it has an interest;

(B) the fixing and collection of rents or other consideration for, and the other terms to be incorporated in an agreement with respect to a project;

(C) the assignment by the authority of its rights in a mortgage or other security interest created with respect to a project to a trustee for benefit of bondholders;

(D) the terms and conditions upon which additional bonds of the authority may be issued;

(E) the vesting in a trustee of rights, powers, duties, funds, or property in trust for the benefit of bondholders, including, without limitation, the right to enforce payment, performance, and all other rights of the authority or of the bondholders, under a lease, contract of sale, mortgage, security agreement, or trust agreement with respect to a project by mandamus or other proceeding or by taking possession of by agent or otherwise and operating a project and collecting rents or other consideration and applying the same in accordance with the trust agreement;

(2) pledge, mortgage, or assign money, leases, agreements, property, or other assets of the authority either presently in hand or to be received in the future, or both; and

(3) provide for any other matters that in any way affect the security or protection of the bonds.



Sec. 30.13.080. - Validity of pledge.

It is the intention of the legislature that a pledge made in respect of bonds is perfected and valid and binding from the time the pledge is made; that the money or property so pledged and thereafter received by an authority is immediately subject to the lien of the pledge without physical delivery or further act; and that the lien of the pledge is valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the authority whether or not the parties have notice. Neither the resolution, trust agreement, nor any other instrument by which a pledge is created need be recorded or filed under the provisions of the Uniform Commercial Code to be perfected or to be valid, binding, or effective against the parties. This section does not affect title to or conveyances of real property, and does not limit the applicability of AS 40.17.080 .



Sec. 30.13.090. - Nonliability on bonds.

(a) Neither the members of an authority nor a person executing the bonds are liable personally on the bonds or are subject to personal liability or accountability by reason of the issuance of the bonds.

(b) The bonds issued by an authority do not constitute an indebtedness or other liability of the state or of a political subdivision of the state, but shall be payable solely from the income and receipts or other funds or property of the authority. The authority may not pledge the faith or credit of the state or of a political subdivision of the state, except the authority, to the payment of a bond, and the issuance of a bond by the authority does not directly or indirectly or contingently obligate the state or a political subdivision of the state to apply money from, levy or pledge any form of taxation to the payment of the bond.

(c) An authority issuing bonds shall print the language in (b) of this section in substantial form on the face of the bonds and in any offering circular or statement issued in connection with the bonds.



Sec. 30.13.100. - Pledge of the state.

The state pledges to and agrees with the holders of bonds issued under this chapter and with the federal agency which loans or contributes funds in respect to a project, that the state will not limit or alter the rights and powers vested in an authority by this chapter to fulfill the terms of a contract made by the authority with the holders or federal agency, or in any way impair the rights and remedies of the holders until the bonds, together with the interest on them with interest on unpaid installments of interest, and all costs and expenses in connection with an action or proceeding by or on behalf of the holders, are fully met and discharged. The authority is authorized to include this pledge and agreement of the state, insofar as it refers to holders of bonds of the authority, in a contract with the holders, and insofar as it relates to a federal agency, in a contract with the federal agency.



Sec. 30.13.110. - Exemption from taxation.

The real and personal property of an authority and its assets, income, and receipts are declared to be the property of a political subdivision of the state and, together with any project financed under this chapter are exempt from all taxes and special assessments of the state or a political subdivision of the state. All bonds of an authority are declared to be issued by a political subdivision of the state and for an essential public and governmental purpose and to be a public instrumentality, and the bonds, and the interest on them, the income from them and the transfer of the bonds, and all assets, income, and receipts pledged to pay or secure the payment of the bonds, or interest on them, shall at all times be exempt from taxation by or under the authority of the state, except for inheritance and estate taxes and taxes on transfers by or in contemplation of death. Nothing in this section affects or limits an exemption from license fees, property taxes, or excise, income, or other taxes, provided under any other law, nor does it create a tax exemption with respect to the interest of any business enterprise or other person, other than the authority, in any property, assets, income, receipts, project, or lease whether or not financed under this chapter.



Sec. 30.13.120. - Bonds legal investments for fiduciaries.

The bonds of an authority are securities in which all public officers and bodies of the state and all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks, savings associations, including without limitation savings and loan associations and building and loan associations, investment companies and other persons carrying on banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons who are now or may afterward be authorized to invest in bonds or other obligations of the state, may properly and legally invest money including capital in their control or belonging to them. Notwithstanding any other provisions of law, the bonds of an authority are also securities that may be deposited with and may be received by all public officers and bodies of the state and all municipalities and municipal subdivisions for any purpose for which the deposit of bonds or other obligations of the state is now or may afterward be authorized.



Sec. 30.13.125. - Audit.

The legislative auditor shall audit or shall cause to have audited annually the financial records of an authority. The legislative auditor may prescribe the form and content of the financial records of an authority and shall have access to these records at any reasonable time.



Sec. 30.13.130. - Equal use and access.

If an authority owns, leases, or otherwise operates or controls, or participates in the financing of, a facility, the authority shall, to the maximum extent possible, provide for equal rights of access to and use of the facility by members of the public and other persons or entities upon terms and conditions that are fair and reasonable. However, this section does not prevent an authority from establishing fair and reasonable limitations on use of or access to a facility to the extent the limitations are necessary in connection with the nature of the facility or the demand for use of or access to the facility. This section applies to the establishment of rates and rate structures as well as all other factors, terms, and conditions relating to the use of or access to the facility, including without limitation the design and location of the facility. The members of the authority shall make a written finding concerning compliance of the facility with the provisions of this section. A written finding signed by at least three of the five elected members and two of the three appointed members that the facility complies with the provisions of this section shall constitute a conclusive presumption of compliance.



Sec. 30.13.140. - Not subject to Transportation Commission jurisdiction. [Repealed, Sec. 53 ch 30 SLA 1996].

Repealed or Renumbered



Sec. 30.13.150. - Succession.

Whenever a borough of the first or second class or a home rule municipality is created with an area coterminous with or inclusive of the area of an authority, the authority shall be integrated into the borough or home rule municipality within one year of incorporation. On integration the borough or home rule municipality succeeds to all the rights, powers, duties, assets, and liabilities of the authority, except that any indebtedness of an authority does not constitute a general obligation of the borough or home rule municipality payable from taxes levied by the borough or home rule municipality. The borough or home rule municipality may not levy any taxes to pay the indebtedness.



Sec. 30.13.900. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "authority" means a public body created under AS 30.13.010 ;

(2) "bonds" means bonds or other obligations issued under this chapter;

(3) "cost" includes the cost of acquisition or construction of all or any part of transportation facilities and of all or any property, rights, easements, and franchises considered by an authority to be necessary, useful, or convenient, including without limitation reimbursements to the authority or any other person of money expended for the purposes of the authority and interest or discount on bonds to finance those expenses, engineering and inspection costs and legal expenses, the cost of financial, professional, and other advice, and the cost of issuance of bonds;

(4) "district" means the area within the boundaries of an authority;

(5) "person" includes a corporation, company, partnership, firm, association, organization, business trust, society, state or agency or subdivision of the state, municipality of the state, or an authority, as well as a natural person;

(6) "transportation facilities", or "facilities", or "projects" means harbor, port, shipping and transportation facilities of all kinds, including harbors, channels, turning basins, anchorage areas, jetties, breakwaters, waterways, canals, locks, tidal basins, wharves, docks, piers, slips, bulkheads, public landings, warehouses, terminals, refrigerating and cold storage plants, rolling stock, car ferries, tugs, boats, conveyors, tunnels, bridges, highways, roads and railroads, and appliances of all kinds for the handling, storage, inspection, and transportation of freight and natural resource products; it also includes all property, rights, easements, and franchises relative to a facility and necessary or convenient for the acquisition, construction, or operation of the facility, but does not include airport facilities.






Chapter 30.15. - STATE PARTICIPATION IN PORT FACILITIES AND DEVELOPMENT

Sec. 30.15.010. - State grants for port facilities construction.

To the extent funds are appropriated by the legislature, or from the proceeds from the sale of bonds, the state may make grants to municipalities to finance a portion of the cost of constructing local, regional, or state port facilities. The state shall participate only in those projects approved by the governor on recommendation of the commissioner.



Sec. 30.15.020. - Criteria for establishing eligibility.

(a) Before a grant may be awarded under this chapter, the commissioner shall determine that

(1) the grant is for a feasible project;

(2) the project is endorsed by resolution of the governing body of the sponsoring municipality on its own behalf, or on behalf of a service area in an organized borough if a service area is established to finance and construct port facilities and operate and maintain them once constructed; and

(3) the municipality can clearly demonstrate its ability to finance the local share of project costs.

(b) A grant may not be awarded under this chapter for a port facility development project until a study of its feasibility is conducted and submitted with the application for the grant. The project also must be justifiable on the basis of public convenience and necessity. The study shall be conducted by consultants, engineers, or other technical experts, who may be officers or employees of the municipality in making application for a grant.



Sec. 30.15.030. - Limitation on grants.

Grants for the development of port facilities may not exceed

(1) 90 percent of project costs for municipalities under 5,000 population;

(2) 80 percent of project costs for municipalities 5,000 population and over.



Sec. 30.15.040. - Disposition of state land for port facilities development projects.

The division of lands in the Department of Natural Resources, subject to the applicable provisions of AS 38.05 and AS 38.10, may convey title or other interests in state land, provide for the exchange of state land, or make other arrangements with respect to state land that may be necessary to complete a project for which a state grant is approved under this chapter.



Sec. 30.15.050. - Combined port and ferry terminal facilities.

A grant may be awarded under this chapter for a port facilities development project that includes, or combines, state ferry terminal facilities as a part of the project. However, the state shall pay the proportionate project costs attributable to the ferry terminal including but not limited to vehicle staging areas, transfer spans and aprons, passenger terminal facilities and offices, docks and other docking facilities for ferry vessels.



Sec. 30.15.060. - Regulations.

The commissioner shall adopt regulations under AS 44.62 (Administrative Procedure Act) that the commissioner considers necessary to carry out the provisions of this chapter.



Sec. 30.15.070. - Definitions.

In this chapter

(1) "commissioner" means commissioner of transportation and public facilities;

(2) [Repealed, Sec. 41 ch 32 SLA 1997].

(3) "port facilities" means docks, wharves, bulkheads, seawalls, landfills, warehouses, staging areas, transfer spans and aprons, lifting equipment and similar structures together with the necessary equipment and facilities required to accommodate waterborne commerce and shipping, including but not limited to combined port and ferry terminal facilities;

(4) "project costs" means the cost of financing or borrowing, site acquisition and rights-of-way, planning, engineering and designing, construction, equipment acquisition and installation, but does not include the cost of operation or maintenance of the port facilities once constructed or the cost of feasibility studies required in making application for a grant under this chapter.



Sec. 30.15.080. - Short title.

This chapter may be cited as the Port Facilities Development Act.






Chapter 30.17. - ADAK REUSE AUTHORITY

Article 01 - ESTABLISHMENT

Sec. 30.17.010. - Creation of authority.

There is created the Adak Reuse Authority. The authority is a public corporation of the state and a body corporate and is an instrumentality of the Department of Commerce, Community, and Economic Development, but with separate and independent legal existence.



Sec. 30.17.020. - Membership of authority.

(a) The membership of the authority consists of

(1) the commissioner of commerce, community, and economic development;

(2) two other persons selected by the governor who serve as the heads of principal departments of the executive branch of state government; and

(3) four public members appointed by the governor, two of whom must be residents of the area that is within the boundaries of the Aleut Corporation, a Native regional corporation established under 43 U.S.C. 1606 (Alaska Native Claims Settlement Act).

(b) If a member described in (a)(1) or (2) of this section is unable to attend a meeting of the authority, the member may, by an instrument in writing filed with the authority, designate a deputy or assistant to act in the member's place as a member at the meeting. For purposes of this chapter, the designee is a member of the authority at the meeting.

(c) Members of the authority described in (a)(2) and (3) of this section serve two-year terms but serve at the pleasure of the governor.

(d) If a vacancy occurs in the membership of the authority, the governor shall immediately appoint a member for the unexpired portion of the term.



Sec. 30.17.030. - Chair and vice-chair.

The members of the authority shall elect a chair from among themselves. A vice-chair may be elected by the authority from among its other members. The vice-chair presides over all meetings in the absence of the chair and has other duties that the authority may prescribe.



Sec. 30.17.040. - Meetings, compensation, and employees.

(a) A majority of the members of the authority constitutes a quorum for the transaction of business or the exercise of a power or function at a meeting of the authority. Action may be taken and motions and resolutions may be adopted by the authority only upon an affirmative vote of a majority of the full membership of the authority. The authority may meet and transact business by electronic media if (1) public notice of the time and locations where the meeting will be held by electronic media has been given in the same manner as if the meeting were held in a single location; (2) participants and members of the public in attendance can hear and have the same right to participate in the meeting as if the meeting were conducted in person; and (3) copies of pertinent reference materials, statutes, regulations, and audio-visual materials are reasonably available to participants and to the public. A meeting by electronic media as provided in this subsection has the same legal effect as a meeting in person.

(b) The public members of the authority are entitled to $100 compensation for each day spent on official business of the authority and may be reimbursed by the authority for actual and necessary expenses at the same rate paid to members of state boards under AS 39.20.180.

(c) The authority may not hire employees but may contract with individuals or entities to serve in capacities it considers advisable, including service as an executive director, executive secretary, professional advisor, legal counsel, technical expert, agent, and in other positions. A contractor hired under this subsection is not a state employee for any purpose. A contract under this subsection may not exceed two years' duration.

(d) The authority shall keep minutes of each meeting and send a certified copy to the governor and to the Legislative Budget and Audit Committee.






Article 02 - PURPOSE AND GENERAL POWERS

Sec. 30.17.100. - Purpose of the authority.

The purpose of the authority is to develop and implement a comprehensive reuse and redevelopment plan for the territory encompassed by the Adak Naval Air Facility in a manner that will attract business, create jobs, and advance the general prosperity and economic welfare of the people of the state by

(1) administering in a manner consistent with the purpose of the authority the assets transferred to the authority by the federal government, including facilities and other real or personal property, located at the Adak Naval Air Facility;

(2) entering into necessary agreements with the federal government for operation of the facilities comprising the Adak Naval Air Facility;

(3) operating or contracting with others to operate enterprises and other facilities located at the Adak Naval Air Facility; and

(4) cooperating and acting in conjunction with other organizations, public and private, the objects of which are the promotion and advancement of economic use of the facilities located at the Adak Naval Air Facility.



Sec. 30.17.110. - Powers of the authority.

In furtherance of its corporate purposes, the authority may, in addition to other powers that it may have by law,

(1) sue and be sued;

(2) have a seal and alter the seal at its pleasure;

(3) adopt and amend bylaws for its organization and internal management;

(4) adopt regulations governing the exercise of its corporate powers;

(5) subject to AS 30.17.130 (c), accept title to, or other interest in, assets transferred to the authority by the federal government, including facilities and other real or personal property, located at the Adak Naval Air Facility;

(6) lease to others a project acquired by it for the rentals and upon the terms and conditions the authority may consider advisable, including, without limitation, provisions for options to purchase or renew;

(7) issue and secure the payment of bonds, including revenue bonds; provide for the rights of holders of the bonds; and purchase, hold, and dispose of bonds;

(8) sell, by installment sale or otherwise, exchange, donate, convey, or encumber in any manner by mortgage or by creation of any other security interest, real or personal property owned by it, or in which it has an interest, including a project, when, in the judgment of the authority, the action is in furtherance of its corporate purposes;

(9) accept gifts, grants, or loans from, and enter into contracts or other transactions regarding them with, a federal agency or an agency or instrumentality of the state, a municipality, a private organization, or other source;

(10) deposit or invest its funds, subject to agreements with bondholders;

(11) acquire, manage, and operate projects as the authority considers necessary or appropriate to serve a public purpose;

(12) enter into contracts or other transactions with a federal agency, with an agency or instrumentality of the state or of a municipality, or with a private organization or other entity consistent with the exercise of any power under this chapter;

(13) charge fees or other forms of remuneration for the use or possession of the projects described in (11) of this section in accordance with the agreements described in (12) of this section, other agreements pertaining to the projects, covenants, or representations made in bond documents pertaining to the projects, or regulations of the authority pertaining to the projects.



Sec. 30.17.120. - Administrative procedure.

The provisions of the Administrative Procedure Act regarding the adoption of regulations under AS 44.62.040 - 44.62.320 apply to the authority.



Sec. 30.17.130. - Limitation on powers.

(a) The authority has only the powers expressly granted in this chapter, reasonably implied from this chapter, or reasonably necessary or convenient to carry out its corporate purposes and to exercise the powers expressly granted in or reasonably implied from this chapter.

(b) The authority does not have powers of

(1) eminent domain;

(2) taxation;

(3) land use planning;

(4) zoning;

(5) permitting; or

(6) other similar governmental powers.

(c) The authority may not accept transfer by the federal government of title to, an interest in, control over, or responsibility for a facility or other real or personal property located at the Adak Naval Air Facility unless sufficient federal or other money is available to the authority to manage the property or operate the facility at a minimal level for two years after the date of the transfer. The director of the office of management and budget shall determine whether sufficient money is available to the authority with respect to each proposed transfer subject to this subsection, and approve or disapprove the proposed transfer.

(d) Notwithstanding other provisions of this chapter, the authority may not enter into a trust indenture or contract that has the effect of precluding the transfer of the assets and liabilities of the authority to a successor.






Article 03 - PROJECTS; BONDS

Sec. 30.17.200. - Consideration of projects to be financed.

(a) Before issuing bonds for a project under this chapter, the authority must find, on the basis of all information reasonably available to it, that the

(1) project and its development under this chapter will be economically advantageous to the state and the general public welfare and will contribute to the economic growth of the state;

(2) project is financially sound and can be expected to produce revenue adequate to repay the bonds with which it is financed; and

(3) scope of the project is sufficient to provide a reasonable expectation of a benefit to the region and the economy of the state.

(b) The authority shall give fair and reasonable consideration to a project presented to it for financing. When the authority determines whether to finance or assist in the financing of a project, the authority shall state the reasons for its determination in a written resolution upon request by a person who presented the project to the authority or a person who presented opposition to the project. The authority shall base its reasons on the information presented to it concerning the project and on other information considered appropriate by the authority.

(c) The authority may not issue bonds to finance or assist in financing a project unless the authority has received legislative approval to do so for a specified project.



Sec. 30.17.210. - Bonds of the authority.

(a) Subject to the provisions of AS 30.17.200 , the authority may borrow money and may issue revenue bonds, including bonds on which the principal and interest are payable

(1) exclusively from the income and receipts or other money derived from the project financed with the proceeds of the bonds;

(2) exclusively from the income and receipts or other money derived from designated projects whether or not they are financed in whole or in part with the proceeds of the bonds; or

(3) from the income and receipts or assets generally, or a designated part or parts of them, of the authority or of any other person.

(b) Bonds issued under this chapter shall be authorized by resolution of the authority, and shall be dated and shall mature as the resolution may provide, except that a bond may not mature more than 40 years from the date of its issuance. The bonds shall bear interest at the rate or rates, be in the denominations, be in the form, either coupon or registered, carry the registration privileges, be executed in the manner, be payable in the medium of payment, at the place or places, and be subject to the terms of redemption that the resolution or a subsequent resolution may provide.

(c) Bonds issued under this chapter, regardless of form or character, shall be negotiable instruments for the purposes of the Uniform Commercial Code.

(d) Bonds issued under this chapter may be sold at public or private sale in the manner, for the price or prices, and at the time or times that the authority may determine.

(e) The superior court shall have jurisdiction to hear and determine suits, actions, or proceedings relating to the authority, including suits, actions, or proceedings brought to foreclose or otherwise enforce a mortgage, pledge, assignment, or security interest or brought by or for the benefit or security of a holder of its bonds or by a trustee for or other representative of the holders.

(f) Before issuing bonds for a project under this chapter, the authority shall submit to the state bond committee a description of the bond issue and an independent economic feasibility analysis of the project and expected revenue. This information may be contained in a preliminary prospectus, offering circular, or official statement relating to the bond issue. Bonds may not be issued under this chapter unless the state bond committee finds, based upon the information submitted by the authority under this subsection and other information that is reasonably available to the committee, that the project revenue can be reasonably expected to be adequate for payment of the principal and interest on the bonds to be issued if the bonds are to be secured by project revenue alone, and in any event that issuance of the bonds by the authority would not be expected to adversely affect the ability of the state or its political subdivisions to market bonds.



Sec. 30.17.220. - Trust indentures and trust agreements.

In the discretion of the authority, an issue of bonds may be secured by a trust indenture or trust agreement between the authority and a corporate trustee, which may be a trust company, bank, or national banking association, with corporate trust powers, located inside or outside the state, or by a secured loan agreement or other instrument or under a resolution giving powers to a corporate trustee, after this in this section referred to as "trust agreement," by means of which the authority may

(1) make and enter into the covenants and agreements with the trustee or the holders of the bonds that the authority determines necessary or desirable, including, without limitation, covenants, provisions, limitations, and agreements as to

(A) the application, investment, deposit, use, and disposition of the proceeds of the bonds of the authority or of money or other property of the authority or in which it has an interest;

(B) the fixing and collection of rents or other consideration for, and the other terms to be incorporated in, an agreement with respect to a project;

(C) the assignment by the authority of its rights in a mortgage or other security interest created with respect to a project to a trustee for benefit of bondholders;

(D) the terms and conditions upon which additional bonds of the authority may be issued;

(E) the vesting in a trustee of rights, powers, duties, funds, or property in trust for the benefit of bondholders, including, without limitation, the right to enforce payment, performance, and all other rights of the authority or of the bondholders under a lease, contract of sale, mortgage, security agreement, or trust agreement with respect to a project by appropriate judicial proceeding or by taking possession of by agent or otherwise and operating a project and collecting rents or other consideration and applying the same in accordance with the trust agreement;

(2) pledge, mortgage, or assign money, leases, agreements, property, or other assets of the authority either presently in hand or to be received in the future, or both; and

(3) provide for other matters that affect the security or protection of the bonds.



Sec. 30.17.230. - Validity of pledge.

(a) It is the intent of the legislature that a pledge made in respect of bonds issued under this chapter is perfected, valid, and binding from the time the pledge is made; that the money or property so pledged and thereafter received by the authority is immediately subject to the lien of the pledge without physical delivery or further act; and that the lien of the pledge is valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the authority whether or not the parties have notice. Neither the resolution, trust agreement, nor any other instrument by which a pledge is created need be recorded or filed under the provisions of the Uniform Commercial Code to be perfected or to be valid, binding, or effective against the parties.

(b) This section does not affect title to or conveyances of real property, and does not limit the applicability of AS 40.17.080 .



Sec. 30.17.240. - Nonliability on bonds.

(a) Neither the members of the authority nor a person executing the bonds are liable personally on the bonds issued by the authority or are subject to personal liability or accountability by reason of the issuance of the bonds.

(b) The bonds issued by the authority do not constitute an indebtedness or other liability of the state or of a political subdivision of the state, but shall be payable solely from the income and receipts or other funds or property of the authority. The authority may not pledge the faith or credit of the state or of a political subdivision of the state, except the authority, to the payment of a bond, and the issuance of a bond by the authority does not directly, indirectly, or contingently obligate the state or a political subdivision of the state to apply money from, levy, or pledge any form of taxation to the payment of the bond.

(c) The authority shall print the language of (b) of this section in substantial form on the face of all bonds issued and in any offering circular, or statement issued in connection with the bonds.



Sec. 30.17.250. - Pledge of the state.

The state pledges to and agrees with the holders of bonds issued under this chapter and with the federal agency that loans or contributes funds in respect to a project, that the state will not limit or alter the rights and powers vested in the authority by this chapter to fulfill the terms of a contract made by the authority with the holders or federal agency, or in any way impair the rights and remedies of the holders until the bonds, together with the interest on them with interest on unpaid installments of interest, and all costs and expenses in connection with an action or proceeding by or on behalf of the holders, are fully met and discharged. The authority may include this pledge and agreement of the state, insofar as it refers to holders of bonds of the authority, in a contract with the holders, and insofar as it relates to a federal agency, in a contract with the federal agency.



Sec. 30.17.260. - Exemption from taxation.

(a) The real and personal property of the authority and its assets, income, and receipts are declared to be the property of a political subdivision of the state and are exempt from taxes and special assessments of the state or a political subdivision of the state. Bonds of the authority are declared to be issued by a political subdivision of the state and for an essential public and governmental purpose and to be a public instrumentality, and the bonds, the interest on them, the income from them, and the transfer of the bonds, and all assets, income, and receipts pledged to pay or secure the payment of the bonds or interest on them shall at all times be exempt from taxation by or under the authority of the state, except for inheritance and estate taxes and taxes on transfers by or in contemplation of death.

(b) This section does not affect or limit an exemption from license fees, property taxes, or excise, income, or other taxes, provided under any other law, nor does it create a tax exemption with respect to the interest of any business enterprise or other person, other than the authority, in any property, assets, income, receipts, project, or lease whether or not financed under this chapter.



Sec. 30.17.270. - Bonds legal investments for fiduciaries.

The bonds of the authority are securities in which public officers and bodies of the state; municipalities and municipal subdivisions; insurance companies and associations and other persons carrying on an insurance business; banks, bankers, trust companies, savings banks, savings associations, including savings and loan associations and building and loan associations, investment companies, and other persons carrying on banking business; administrators, guardians, executors, trustees, and other fiduciaries; and other persons who are now or may afterward be authorized to invest in bonds or other obligations of the state, may properly and legally invest money, including capital in their control or belonging to them. Notwithstanding any other provisions of law, the bonds of the authority are also securities that may be deposited with and may be received by public officers and bodies of the state and municipalities and municipal subdivisions for any purpose for which the deposit of bonds or other obligations of the state is now or may afterward be authorized.



Sec. 30.17.280. - Enterprise development account.

(a) The enterprise development account is established in the authority. The enterprise development account is a trust fund for the uses and purposes of this chapter. The enterprise development account consists of money or assets appropriated or transferred to the authority and other money or assets deposited in it by the authority.

(b) The authority may establish in the enterprise development account the accounts it considers appropriate.

(c) Money and other assets of the enterprise development account may be used to secure bonds of the authority issued to finance the purchase of loans for projects or may be used to purchase participation in the loans for projects.

(d) A loan participation purchased by the authority with assets of the enterprise development account or with proceeds of bonds secured by assets of the enterprise development account

(1) may not be purchased unless

(A) the project applicant is not, or, if the applicant is not a single proprietorship, all members of the business enterprise or enterprises constituting the project applicant are not, in default on another loan made by the state or by a public corporation of the state;

(B) the project applicant has, or, if the applicant is not a single proprietorship, all members of the business enterprise or enterprises constituting the project applicant have, paid all taxes due to the state, has satisfied financial requirements for state tax cases that are under appeal, and is current on all payment schedules relating to state taxes or settlement of tax disputes with the state; and

(C) at least 20 percent of the principal amount of the loan is retained by the loan originator;

(2) may not be purchased if the loan to be purchased exceeds the cost of the project or 75 percent of the appraised value of the project, whichever is less, unless the amount of the loan in excess of this limit is federally insured or guaranteed or is insured by a qualified mortgage insurance company;

(3) may not be purchased if the participation in the loan to be purchased is for a term longer than three-quarters of the authority's estimate of the life of the project or 25 years from the date the loan is made, whichever is earlier; however, in the case of a loan participation for a power transmission intertie, the term may not be longer than 50 years from the date the loan is made;

(4) may be made only if the participation in the loan to be purchased contains amortization provisions; the amortization provisions

(A) must be complete and satisfactory to the authority and require periodic payments by the borrower;

(B) may allow the loan originator to amortize the portion of the loan retained by the loan originator using a shorter amortization schedule than the amortization schedule for the portion of the loan held by the authority if

(i) in the authority's opinion, the project financed can support the increased debt service; and

(ii) the accelerated amortization schedule is required to induce the originator to make the loan;

(5) may be made only if the participation in the loan to be purchased is in the form and contains the terms and provisions with respect to insurance, repairs, alterations, payment of taxes and assessments, default reserves, delinquency charges, default remedies, acceleration of maturity, secondary liens, and other matters the authority prescribes; and

(6) may be made only if the participation in the loan to be purchased is secured as to repayment by a mortgage or other security instrument in the manner the authority determines is feasible to assure timely repayment under a loan agreement entered into with the borrower.

(e) The authority may adopt regulations for the administration of the enterprise development account including provisions for fees and agreements relating to application, loan commitment, servicing, and origination of loans by other lenders.

(f) The authority may enter into agreements as to the use of the money in the enterprise development account including trust or custody arrangements with banks or trust companies. It may also pledge, assign, or grant the agreement, interests under an agreement, or interests in the enterprise development account as may be necessary or appropriate to provide for payment and security for bonds of the authority issued to finance the purchase by the authority of loans for projects.

(g) Notwithstanding any other provision of this section, the authority may waive or modify the requirements of this section as it considers appropriate and prudent in order to finance a project if the authority intends to own the project or in order to finance a power transmission intertie project.

(h) The provisions of this section apply only with respect to a loan participation purchased by the authority for projects under this chapter.






Article 04 - MISCELLANEOUS PROVISIONS

Sec. 30.17.300. - Audit.

The legislative auditor shall audit or shall cause to have audited annually the financial records of the authority. The legislative auditor may prescribe the form and content of the financial records of the authority and shall have access to these records at reasonable times.



Sec. 30.17.310. - Equal use and access.

If the authority owns, leases, or otherwise operates or controls, or participates in the financing of, a facility, the authority shall, to the maximum extent possible, provide for equal rights of access to and use of the facility by members of the public and other persons or entities upon terms and conditions that are fair and reasonable. However, this section does not prevent the authority from establishing fair and reasonable limitations on use of or access to a facility to the extent the limitations are necessary in connection with the nature of the facility or the demand for use of or access to the facility. This section applies to the establishment of rates and rate structures as well as all other factors, terms, and conditions relating to the use of or access to the facility, including without limitation the design and location of the facility. The members of the authority shall make a written finding concerning compliance of the facility with this section. A written finding signed by a majority of the authority members complies with the provisions of this section and shall constitute a conclusive presumption of compliance.



Sec. 30.17.320. - Succession.

The authority is dissolved one year after the date of incorporation of a municipality, other than a second class city, that has an area coterminous with or inclusive of the area formerly encompassed by the Adak Naval Air Facility. Upon dissolution of the authority, the municipality succeeds to the assets and liabilities of the authority and succeeds to the rights, powers, and duties of the authority under contracts to which the authority is a party on the date of dissolution. Except for this section, this chapter is not applicable to a municipality that succeeds the authority.



Sec. 30.17.330. - Purchase of project and leases.

(a) This chapter does not prevent the inclusion in a lease or other agreement relating to a project of a provision granting the right to purchase the project, or to renew or extend the lease or agreement, upon the terms and conditions that may be provided for in the lease or agreement.

(b) A lease with respect to a project may provide for two or more lessees with the legal relationship between themselves and the authority that the authority may approve, including provisions to the effect that the obligations of the lessees under the lease for payment of rental or otherwise between themselves and the authority are several, joint, or joint and several and that the lessees lease the project as tenants-in-common, or otherwise.



Sec. 30.17.340. - Conflicts of interest.

(a) A member of the authority may not vote on a matter relating to a lease or contract entered into or to be entered into by the authority under this chapter if the member is a party to the lease or contract or has a direct ownership or equity interest in a firm, partnership, corporation, or association that may be a party to the contract or lease. A matter relating to a lease or contract that is approved by a majority of the members who are not barred from voting under this section is a valid action of the authority for all purposes.

(b) Members of the authority are subject to AS 39.52 (Alaska Executive Branch Ethics Act).



Sec. 30.17.350. - Operation of certain statutes excepted.

(a) The authority may not be considered to be or constitute (1) a political subdivision of the state as the term is used in AS 37.10.085 , (2) a municipal corporation or political subdivision of the state as the terms are used in AS 29, or (3) except as provided in AS 30.17.360 , a state agency as the term is used in AS 37, but for all other purposes the authority constitutes a political subdivision and an instrumentality of the state as provided in this chapter.

(b) The funds, income, or receipts of the authority may not be considered to be or constitute money of the state, nor may real property in which the authority has an interest be considered land owned in fee by the state or to which the state may become entitled or in any way land belonging to the state, or state land referred to in art. VIII, Constitution of the State of Alaska.



Sec. 30.17.360. - Compliance with executive budget act; Authority finances.

(a) The operating budget of the authority is subject to AS 37.07 (Executive Budget Act).

(b) To further ensure effective budgetary decision making by the legislature, the authority shall

(1) annually review the authority's assets to determine whether assets of the authority exceed an amount required to fulfill the purposes of the authority as defined in this chapter; in making its review, the members of the authority shall determine whether, and to what extent, assets in excess of the amount required to fulfill the purposes of the authority during at least the next fiscal year are available without

(A) breaching an agreement entered into by the authority;

(B) materially impairing the operations or financial integrity of the authority; or

(C) materially affecting the ability of the authority to fulfill the authority's purposes; and

(2) present to the legislature by January 10 of each year a complete accounting of all assets of the authority and a report of the review and determination made under (1) of this subsection; the accounting shall be audited by the auditor who conducts the audit required by AS 30.17.300, including income earned on assets of the authority during that period.



Sec. 30.17.370. - Reports and publications.

By January 10 of each year, the authority shall publish a report for distribution to the governor, legislature, and the public. The authority shall notify the legislature that the report is available. The report shall be written in easily understandable language. The report must include a financial statement audited by an independent outside auditor, a statement of the authority's investments under this chapter, including an appraisal of the investments at market value, a comparison of the authority's performance with the goals of the authority, and other information the members of the authority believe would be of interest to the governor, the legislature, and the public. The annual income statement and balance sheet of the authority shall be published in at least one newspaper circulating in each judicial district. The authority may also publish other reports it considers desirable to carry out its purposes.






Article 05 - GENERAL PROVISIONS

Sec. 30.17.900. - Definitions.

In this chapter,

(1) "authority" means the Adak Reuse Authority created by this chapter;

(2) "bonds" means bonds or other obligations issued under this chapter;

(3) "business enterprise" means a single proprietorship, cooperative, corporation, firm, partnership, or other association of persons organized in any manner, for any creditworthy business purpose;

(4) "facility" means real property, whether above or below mean high water, or an interest in it, and the buildings, improvements, and structures constructed or to be constructed on or in it, and may include fixtures, machinery, and equipment on it or in it, and tangible personal property, regardless of whether the tangible personal property is attached to or connected with real property, if the owner has agreed not to remove the tangible personal property permanently from the state for the period the authority sets; "facility" does not include work in process or stock in trade;

(5) "federal agency" means the United States and any officer, department, agency or instrumentality of the United States;

(6) "lease" includes, when used as a noun, an interest in, or when used as a verb, the transfer of an interest in, property less than fee simple title, including, when used as a noun, agreements to use or occupy property;

(7) "person" includes a corporation, company, partnership, firm, association, organization, business trust, society, state or agency or subdivision of the state, municipality of the state, a resource development authority, as well as a natural person;

(8) "project" means

(A) a facility used or intended for use in connection with making, processing, preparing, transporting, or producing goods, products, or substances of any kind or nature or in connection with developing or using a natural resource, or extracting, smelting, transporting, converting, assembling, or producing minerals, raw materials, chemicals, compounds, alloys, fibers, commodities and materials, products, or substances of any kind or nature;

(B) a facility used or intended for use in connection with a business enterprise;

(C) commercial activity by a small enterprise;

(D) a facility demonstrating technological advances of new methods and procedures and prototype commercial applications for the exploration, development, production, transportation, conversion, and use of energy resources;

(E) infrastructure for a new tourism destination facility or for the expansion of a tourism destination facility;

(F) a facility, other than a facility described in (D) of this paragraph, for the generation, transmission, development, transportation, conversion, or use of energy resources;

(9) "project applicant" means a business enterprise or enterprises proposing to

(A) use or occupy a project; or

(B) agree to permit others to use or occupy a project;

(10) "real property" means land and rights and interests in land, including interests less than full title such as easements, uses, leases, and licenses.









Chapter 30.20. - REGULATION OF TANK VESSEL TRAFFIC



Chapter 30.25. - OIL TERMINAL FACILITIES: TRANSFER OF CRUDE OIL, REFINED PETROLEUM PRODUCTS OR THEIR BY-PRODUCTS



Chapter 30.30. - ABANDONED AND DERELICT VESSELS

Article 01 - ABANDONED VESSELS

Sec. 30.30.010. - Abandonment of vessel unlawful.

(a) A person may not store or leave a vessel in a wrecked, junked, or substantially dismantled condition or abandoned upon any public water, or at a port or harbor, of the state, without the consent of the agency having jurisdiction of the water, port, or harbor, or docked at any private property without the consent of the owner of the property.

(b) The department or a peace officer may remove a derelict vessel from public water in any instance when the vessel obstructs or threatens to obstruct navigation, contributes to air or water pollution, or in any other way constitutes a danger or potential danger to the environment.

(c) This section may not be construed to contravene any applicable federal law or regulation.

(d) A person who violates this section, upon conviction, is guilty of a misdemeanor and is punishable by a fine of not more than $500, or by imprisonment for a period of not more than six months, or by both.



Sec. 30.30.020. - Disposition of certain abandoned vessels.

A vessel that has been left unattended for a continuous period of more than 30 days and is in the waters of the state or on public property, or is on private property without authorization of the owner or occupant of the property, may be taken into custody by the department or a peace officer and disposed of by the department under this chapter.



Sec. 30.30.030. - Limitation on applicability.

Wherever outside of an organized municipality in the state it is, or has become, the custom, common or accepted practice to anchor, moor, or otherwise leave a vessel in a port or harbor, or in the public waters, of the state in such a manner that it does not threaten or obstruct navigation, or to store or otherwise leave a vessel without permission on public or private property, unattended for a period of more than 30 days, where climatic conditions make use of the vessel impracticable, or applicable provisions of law preclude use of the vessel during that period of time, the unattended anchoring, mooring, storing, or leaving of the vessel does not constitute abandonment of the vessel as that term is used in AS 30.30.010 - 30.30.020.



Sec. 30.30.040. - Notice to owner.

On taking custody of an abandoned vessel, a written notice immediately shall be posted on the vessel and a duplicate of that notice sent by registered or certified mail, with a return receipt, to the registered owner of the vessel at the registered owner's last known address and to all lienholders shown on the records of a state or federal agency. The notice must contain a brief description of the vessel, the location of custody, and the intended disposition of the vessel if not repossessed within 20 days after the mailing of the notice. A notice need not be sent to the purported owner or any other person whose interest in the vessel is not recorded with a state department or a federal agency.



Sec. 30.30.050. - Public auction.

If the vessel is not repossessed within 20 days after the mailing of the notice, the vessel shall be disposed of by public auction, through oral tenders, or by sealed bids, after public advertisement has been made once in a newspaper of general circulation. However, the public auction may not be held less than five days after the publication of the advertisement. If no bid is received, the vessel may be sold by negotiation, disposed of as junk, donated to a governmental agency, or destroyed.



Sec. 30.30.060. - Possession by interested party.

A person having an interest in an abandoned vessel may take possession of it before the date of the public auction upon payment to the department of all port or harbor use fees, towing, handling, storage, appraisal, advertising, and any other expenses incurred by the department in connection with the vessel. If the person taking possession of the vessel is not the registered owner, the person shall, before taking possession of the vessel, pay the expenses incurred by the department and post adequate security which may not exceed the appraised value of the vessel. The security, if not forfeited, shall be returned to the person one year after receipt.



Sec. 30.30.070. - When public auction not required.

Public auction is not required when the appraised value of an abandoned vessel, as determined by an independent appraiser is less than $100. The appraiser must have at least one year of experience in the sale, purchase, or appraisal of vessels. Upon that determination and after public advertisement has been made once in a newspaper of general circulation, the department may sell the vessel by negotiation, dispose of it as junk, donate the vessel to a governmental agency, or destroy it.



Sec. 30.30.080. - Effect of sale.

The transfer of interest by sale under AS 30.30.050 - 30.30.070 shall be evidenced by a bill of sale from the department, considered a transfer by operation of law, and governed by applicable provisions of law.






Article 02 - DERELICT VESSELS

Sec. 30.30.090. - Derelict vessel.

A vessel that has been left unattended for a continuous period of more than 24 hours is a derelict if

(1) the vessel is sunk or in immediate danger of sinking, is obstructing a waterway, or is endangering life or property; or

(2) the vessel has been moored or otherwise left in the water of the state or on public property contrary to law, or regulations adopted by the department, or the vessel has been left on private property without authorization of the owner or occupant of the property and if

(A) the vessel's certificate of number or marine document has expired and the registered owner no longer resides at the address listed in the vessel registration or marine document records of a state department or the United States Coast Guard;

(B) the last registered owner of record disclaims ownership and the current owner's name or address cannot be determined;

(C) the vessel identification numbers and other means of identification have been obliterated or removed in a manner that nullifies or precludes efforts to locate or identify the owner; or

(D) the vessel registration records of a state department and the marine document records of the United States Coast Guard contain no record that the vessel ever has been registered or documented and the owner's name or address cannot be determined.



Sec. 30.30.100. - Disposition of derelict vessel.

(a) The department may take or cause a derelict vessel to be taken into custody immediately. Upon taking custody of a derelict vessel the department shall concurrently

(1) publish a notice of intended disposition once in a newspaper of general circulation;

(2) when possible, post a notice of intended disposition on the vessel; and

(3) serve a duplicate of the notice of intended disposition by certified mail, with a return receipt, on

(A) the registered owner of the vessel, if known, at the registered owner's last known address or the address on record with a state department or the United States Coast Guard; and

(B) all lienholders who have filed a financing statement indexed in the name of the registered owner, or who are shown on the records of a state department or the United States Coast Guard.

(b) If the vessel is not repossessed within 20 days after the publication or mailing of the notice, whichever occurs later, the vessel may be disposed of by negotiated sale except that when two or more prospective purchasers indicate an interest in purchasing the vessel the vessel will be sold at public auction to the highest bidder in the same manner prescribed under AS 30.30.050 .

(c) If no prospective purchaser indicates a desire to purchase the vessel, the vessel may be disposed of as junk, donated to a governmental agency, or destroyed.






Article 03 - VESSELS ABANDONED ON BUSINESS PREMISES OF PERSONS ENGAGED IN REPAIR BUSINESS

Sec. 30.30.110. - Disposition of vessels by persons in vessel repair business.

When a person abandons a vessel on the premises of a vessel repair business, the owner of the business or the business owner's authorized representative may sell or dispose of the vessel under AS 30.30.110 - 30.30.150.



Sec. 30.30.120. - When vessel abandoned.

A vessel is abandoned on the premises of a vessel repair business when all of the following conditions have been satisfied:

(1) the service requested or required by a person whose vessel is towed or brought to a vessel repair business, including but not limited to towing and rendering estimates of the cost of repairs, has been performed;

(2) no authorization is given to perform any further service with respect to the vessel, but the vessel is left on the repair business premises;

(3) the owner of the repair business or the business owner's authorized representative has given notice by registered or certified mail, with a return receipt, to the registered owner of the vessel at the address on record at the vessel repair business and the address on record in a state department or the United States Coast Guard, and to any person with a recorded interest in the vessel, stating that if the vessel is not repossessed within 30 days after the mailing of the notice it will be sold or disposed of; the notice also must contain a description of the vessel and its location, and it need not be sent to an owner or a person with an unrecorded interest in the vessel whose name or address cannot be determined; and

(4) the vessel is not repossessed within the 30-day period specified in (3) of this section.



Sec. 30.30.130. - Sale or disposition of vessel.

When a vessel is abandoned, the owner of the vessel repair business, or the business owner's authorized representative, after one public advertisement in a newspaper of general circulation in the state, may negotiate a sale of the vessel or dispose of it. However, the vessel may not be sold or disposed of within less than five days after publication of the advertisement.



Sec. 30.30.140. - Disposition of proceeds.

The authorized seller of the abandoned vessel is entitled to the proceeds of the sale to the extent that compensation is due to the seller for services rendered with respect to the vessel, including reasonable and customary charges for towing, handling, storage, and the cost of notices and advertising required by AS 30.30.130 . A lienholder shall receive priority of payment from the balance of the proceeds to the extent of the lien. Any remaining balance shall be forwarded to the registered owner of the vessel, if the registered owner can be found. If the registered owner cannot be found, the balance shall be deposited with the commissioner of administration and shall be paid out to the registered owner of the vessel if a proper claim is filed for it within one year from the execution of the sale agreement. If no claim is made within that year, the money shall escheat to the state.



Sec. 30.30.150. - Effect of transfer of title.

The transfer of title and interest by sale under AS 30.30.140 is a transfer by operation of law. However, a bill of sale executed by an authorized seller is satisfactory evidence authorizing the transfer of the title or interest.






Article 04 - MISCELLANEOUS

Sec. 30.30.160. - Regulations.

The department shall adopt regulations under AS 44.62 (Administrative Procedure Act) to carry out the provisions of this chapter.



Sec. 30.30.170. - Definitions.

In this chapter

(1) "department" means the Department of Transportation and Public Facilities;

(2) "vessel" means every description of watercraft or other artificial contrivance, other than a seaplane on the water, used or capable of being used as a means of transportation on or through the water;

(3) "waters of this state" means the navigable waters within the territorial limits of the state, and the marginal sea adjacent to the state, as defined in AS 44.03.



Sec. 30.30.180. - Short title.

This chapter may be cited as the Abandoned and Derelict Vessels Act.









Chapter 30.50. - MISCELLANEOUS PROVISIONS

Sec. 30.50.010. - Interfering with buoys and beacons.

A person who moors a vessel, boat, skiff, barge, scow, raft, or part of a raft to a buoy or beacon placed in the navigable waters of the state, or in a bay, river, or arm of the sea bordering the state by the authority of the United States Coast Guard, or who hangs on with a vessel, boat, skiff, barge, scow, raft, or part of a raft to the buoy or beacon, or who wilfully removes, damages, or destroys the buoy or beacon, or who cuts down, removes, damages, or destroys a beacon erected on land in the state by authority of the United States Coast Guard is guilty of a misdemeanor, and upon conviction is punishable by a fine of not less than $100 nor more than $200, or by imprisonment in a jail for not less than one month nor more than six months, or by both.



Sec. 30.50.020. - Discharging ballast into navigable waters.

A person, whether or not an officer of a vessel, who discharges the ballast of a vessel into the navigable portion or channel of a bay, harbor, or river of the state, or within the jurisdiction of the state, so as to injuriously affect the navigable portion or channel, or to obstruct the navigation of the navigable portion or channel, upon conviction, is punishable by imprisonment in a jail for not less than three months nor more than one year, or by a fine of not less than $100 nor more than $500.









Title 31 - OIL AND GAS

Chapter 31.05. - ALASKA OIL AND GAS CONSERVATION ACT

Article 01 - ADMINISTRATION

Sec. 31.05.005. - Alaska Oil and Gas Conservation Commission created.

(a) There is created as an independent quasi-judicial agency of the state the Alaska Oil and Gas Conservation Commission, composed of three commissioners appointed by the governor and confirmed by the legislature in joint session. In making appointments to the commission under AS 31.05.009 (1) and (2) and this subsection, the governor shall consider and give preference to a person who demonstrates experience in oil and gas operations in the state.

(b) The governor shall designate one member of the commission as chair of the commission. This member shall serve as chair for a term of four years, but may not be appointed for successive terms as chair of the commission.



Sec. 31.05.007. - Term of office; vacancy; removal.

(a) The term of office of each member is six years. A commissioner, upon the expiration of a term, shall continue to hold office until a successor is appointed and qualified.

(b) A vacancy arising in the office of a commissioner shall be filled by appointment by the governor and confirmed by the legislature in joint session, and, except as provided in AS 39.05.080 (4), an appointee selected to fill a vacancy shall hold office for the balance of the full term for which the predecessor on the commission was appointed.

(c) A vacancy in the commission does not impair the authority of a quorum of commissioners to exercise all the powers and perform all the duties of the commission.

(d) The governor may remove a commissioner from office for cause including but not limited to incompetence, neglect of duty or misconduct in office. A commissioner, to be removed for cause, shall be given a copy of the charges and afforded an opportunity to be publicly heard in person or by counsel in the commissioner's own defense upon not less than 10 days' notice. If a commissioner is removed for cause, the governor shall file with the lieutenant governor a complete statement of all charges made against the commissioner and the governor's finding based on the charges, together with a complete record of the proceedings.



Sec. 31.05.009. - Qualifications of members.

Members shall be qualified as follows:

(1) one member shall be a petroleum engineer who

(A) holds a certificate of registration as an engineer under AS 08.48 and, under regulations adopted to implement that chapter, has qualified as a petroleum engineer; or

(B) has earned a degree from a university in the field of engineering and has at least 10 years of professional subsurface experience in the oil and gas industry in drilling, well operations, production process operations, reservoir engineering, or a combination thereof; for the purposes of this subparagraph, a person meets the requirement of earning a degree in the field of engineering if the person obtains an undergraduate or graduate degree in engineering that meets the requirements for program accreditation by the Engineering Accreditation Commission of the Accreditation Board for Engineering and Technology and the person completes university or industry training specific to petroleum engineering that illustrates application of engineering principles to the problems encountered and methods used in the petroleum industry, including drilling, production, reservoir engineering, fluid flow through subsurface formations, and hydrocarbon transportation;

(2) one member shall be a geologist who

(A) holds a certification as a professional geologist under AS 08.02.011 and has professional experience in the field of petroleum geology; or

(B) has earned a degree in the field of geology from a university accredited in the field of geology and has a minimum of 10 years professional experience in the field of petroleum geology; and

(3) one member who need not be certified, trained, or experienced in either the field of petroleum engineering or the field of petroleum geology.



Sec. 31.05.010. - Application. [Repealed by Sec. 4 ch 158 SLA 1978].

Repealed or Renumbered



Sec. 31.05.011. - Quorum.

Two members of the commission constitute a quorum for the transaction of business, for the performance of a duty, or for the exercise of a power of the commission.



Sec. 31.05.013. - Oath of office.

Each commissioner, before entering upon the duties of office, shall take and subscribe to the oath prescribed for principal officers of the state.



Sec. 31.05.015. - Compensation of members of the commission.

Members of the commission are in the exempt service and shall receive an annual salary.



Sec. 31.05.017. - Principal office; seal.

(a) The commission shall establish a principal office and branch offices necessary to discharge its business efficiently. For the convenience of the public or of parties to a proceeding the commission may hold meetings, hearings or other proceedings at other locations.

(b) The commission shall have an official seal.



Sec. 31.05.020. - [Renumbered as AS 31.05.095 ].

Repealed or Renumbered



Sec. 31.05.021. - Legal counsel.

(a) The Department of Law shall provide full-time legal counsel to the commission. The legal counsel provided by the Department of Law is subject to the approval of the commission.

(b) The commission may, subject to the approval of the attorney general, contract for the services of additional specialized legal counsel or legal consultants.



Sec. 31.05.023. - Commission staff.

(a) The commission shall employ such staff as it considers necessary to carry out its responsibilities.

(b) The professional staff of the commission and the personal secretary of each commissioner are in the exempt service under AS 39.25.110.

(c) The secretarial and clerical staff of the commission, except the personal secretary of each commissioner, are in the classified service.

(d) In addition to its staff of regular employees, the commission may contract for and engage the services of consultants and experts the commission considers necessary.



Sec. 31.05.025. - Conflict of interest.

(a) Members and employees of the commission, except clerical and secretarial staff, are subject to AS 39.50.

(b) A member of the commission is disqualified from voting upon any matter before the commission in which the member has a conflict of interest.



Sec. 31.05.026. - Relationship to Department of Natural Resources.

(a) The Department of Natural Resources shall have standing before the commission to raise all issues relating to state-owned land without regard to the type of proprietary interest held by the state in that land.

(b) With respect to federal land from which the state or any subdivision of the state is entitled under federal law to receive a share of the federal royalty interest, the Department of Natural Resources shall have the same standing before the commission as if it were the holder of the equivalent royalty interest.

(c) When both the Department of Natural Resources and the commission have the authority to require, and do require, the submission of substantially the same information from persons subject to this chapter, the commission, in order to alleviate the administrative burdens placed on those persons, may by regulation enter into an agreement with the Department of Natural Resources whereby either the commission or the Department of Natural Resources shall have the responsibility to collect the information lawfully required by both.

(d) For budget and audit procedures and considerations, the commission shall have the same standing as any other major state agency. Whenever practicable the commission may enter into state interagency agreements concerning administrative, employee relations, and fiscal duties.

(e) The Department of Natural Resources shall have the same standing (no more or less) before the commission as granted by law to any other proprietary interest.



Sec. 31.05.027. - Land subject to commission's authority.

Sec. 31.05.027. Land subject to commission's authority.

The authority of the commission applies to all land in the state lawfully subject to its police powers, including land of the United States and land subject to the jurisdiction of the United States. The authority of the commission further applies to all land included in a voluntary cooperative or unit plan of development or operation entered into in accordance with AS 38.05.180 (p).



Sec. 31.05.030. - Powers and duties of commission.

(a) The commission has jurisdiction and authority over all persons and property, public and private, necessary to carry out the purposes and intent of this chapter.

(b) The commission shall investigate to determine whether or not waste exists or is imminent, or whether or not other facts exist which justify or require action by it.

(c) The commission shall adopt regulations and orders and take other appropriate action to carry out the purposes of this chapter.

(d) The commission may require

(1) identification of ownership of wells, producing leases, tanks, plants and drilling structures;

(2) the making and filing of reports, well logs, drilling logs, electric logs, lithologic logs, directional surveys, and all other subsurface information on a well drilled for oil or gas, or for the discovery of oil or gas, or for geologic information, and the required reports and information shall be filed within 30 days after the completion, abandonment, or suspension of the well;

(3) the drilling, casing and plugging of wells in a manner that will prevent the escape of oil or gas out of one stratum into another, the intrusion of water into an oil or gas stratum, the pollution of fresh water supplies by oil, gas or salt water, and prevent blowouts, cavings, seepages and fires;

(4) the furnishing of a reasonable bond with sufficient surety conditions for the performance of the duty to plug each dry or abandoned well or the repair of wells causing waste;

(5) the operation of wells with efficient gas-oil and water-oil ratios, and may fix these ratios;

(6) the gauging or other measuring of oil and gas to determine the quality and quantity of oil and gas;

(7) every person who produces oil or gas in the state to keep and maintain for a period of five years in the state complete and accurate records of the quantities of oil and gas produced, which shall be available for examination by the Department of Natural Resources or its agents at all reasonable times;

(8) the measuring and monitoring of oil and gas pool pressures;

(9) the filing and approval of a plan of development and operation for a field or pool in order to prevent waste, insure a greater ultimate recovery of oil and gas, and protect the correlative rights of persons owning interests in the tracts of land affected.

(e) The commission may regulate

(1) for conservation purposes

(A) the drilling, producing, and plugging of wells;

(B) the shooting and chemical treatment of wells;

(C) the spacing of wells;

(D) the disposal of salt water, nonpotable water, and oil field wastes;

(E) the contamination or waste of underground water;

(F) the quantity and rate of the production of oil and gas from a well or property; this authority shall also apply to a well or property in a voluntary cooperative or unit plan of development or operation entered into in accordance with AS 38.05.180 (p);

(2) the disposal of drilling mud, cuttings, and nonhazardous drilling operation wastes in the annular space of an oil or gas well or in the annular space of a water well associated with oil or gas exploration and production; in this paragraph, a "nonhazardous drilling operation waste" means a waste, other than a hazardous waste identified by the Environmental Protection Agency in 40 C.F.R., Part 261, its regulation identifying and listing hazardous wastes, associated with the act of drilling an oil or gas well for exploratory or production purposes.

(f) The commission may classify wells as oil or gas wells for purposes material to the interpretation or enforcement of this chapter.

(g) When the commission finds sufficient likelihood of an unexpected encounter of oil, gas, or other hazardous substance as a result of well drilling in an area of the state, the commission may, by regulation, designate the area and specify a depth in the area as one in which wells or any boring into the soil in excess of the specified depth but not otherwise subject to this chapter are subject to the regulations and requirements adopted under this section. The designation of an area or specification of a depth under this subsection does not constitute a certification that no hazardous substance will be encountered in another area or at a lesser depth, and the state is not liable for any damages arising from such an unexpected encounter of a hazardous substance.

(h) The commission may take all actions necessary to allow the state to acquire primary enforcement responsibility under 42 U.S.C. 300h-1 and 42 U.S.C. 300h-4 (Safe Drinking Water Act of 1974, as amended, 42 U.S.C. 300f - 300j-26), for the control of underground injection related to the recovery and production of oil and natural gas and the control of underground injection in Class I wells, as defined in 40 C.F.R. 144.6, as amended.

(i) The commission shall accept written plans submitted by lessees for purposes of AS 38.05.180 (f)(5). If a lessee submits a plan, the commission shall hold a public hearing on the plan and, within 45 days after receipt of the plan, grant approval of the plan if the plan contains a voluntary agreement by the lessee to use its best efforts to employ residents of this state, consistent with law, and to contract with firms in this state for work in connection with the development of the field, including the fabrication and installation of required facilities, whenever feasible. The decision of the commission to grant approval may not be appealed.

(j) For exploration and development operations involving nonconventional gas, the commission

(1) may not

(A) issue a permit to drill under this chapter if the well would be used to produce gas from an aquifer that serves as a source of water for human consumption or agricultural purposes unless the commission determines that the well will not adversely affect the aquifer as a source of water for human consumption or agricultural purposes; or

(B) allow injection of produced water except at depths below known sources of water for human consumption or agricultural purposes;

(2) shall

(A) regulate hydraulic fracturing in nonconventional gas wells to assure protection of drinking water quality;

(B) regulate the disposal of wastes produced from the operations unless the disposal is otherwise subject to regulation by the Department of Environmental Conservation or the United States Environmental Protection Agency;

(C) [Repealed, Sec. 6 ch 79 SLA 2005].

(D) as a condition of approval of a permit to drill a well for production or production testing of coal bed methane, require the operator to design and implement a water well testing program to provide baseline data on water quality and quantity; the commission shall make the results of the water well testing program available to the public.

(k) The commission shall certify to the Department of Natural Resources the volume of oil production from a field or platform for the purposes of AS 38.05.180 (f)(6)(A), (C), (E), and (G).

(l) For purposes of AS 46.04.050 (c) and upon application by the operator, the commission shall evaluate the likelihood that a well at a natural gas exploration facility may penetrate a formation capable of flowing oil to the ground surface and issue a determination based on results of the evaluation. If the commission determines that evidence obtained through the evaluation demonstrates with reasonable certainty that a well will not penetrate a formation capable of flowing oil to the ground surface, it shall report its determination to the Department of Environmental Conservation. In this subsection,

(1) "natural gas exploration facility" has the meaning given in AS 46.04.050(c);

(2) "oil" has the meaning given in AS 46.04.050 (c).



Sec. 31.05.035. - Confidential reports.

(a) For all wells for which a permit to drill has been issued by the commission since January 3, 1959, the commission may require:

(1) the making and filing of reports, well logs, drilling logs, electric logs, lithologic logs, directional surveys, and all other subsurface information on a well drilled for oil or gas, or for the discovery of oil or gas, or for geologic information;

(2) the filing of flow test information and all logs, except experimental logs and velocity surveys run on a well and not required by (1) of this subsection; and

(3) the operator to make available for copying the digitized log information, if it is available, on any log required to be filed under (1) or (2) of this subsection.

(b) Reports and information required under (a)(1) and (2) of this section shall be filed within 30 days after the completion, abandonment, or suspension of a well. However, under (a)(1) of this section, the commission may not require the making of a log on a well completed, abandoned or suspended before June 19, 1970.

(c) The reports and information required in (a) of this section shall be kept confidential for 24 months following the 30-day filing period unless the owner of the well gives written permission to release the reports and information at an earlier date. If the commissioner of natural resources finds that the required reports and information contain significant information relating to the valuation of unleased land in the same vicinity, the commissioner shall keep the reports and information confidential for a reasonable time after the disposition of all affected unleased land, unless the owner of the well gives written permission to release the reports and information at an earlier date. Well location, depth, status and production data and production reports required by the commission to be filed subsequent to the 30-day filing period shall be considered public information and may not be classified confidential. Production data, as used in this subsection, means volume, gravity and gas-oil ratio of all production of oil or gas after the well begins regular production.

(d) Engineering, geological, and other information not required by (a) of this section but voluntarily filed with the commission shall be kept confidential if the person filing the information so requests.

(e) Notwithstanding (c) of this section, claims of confidentiality will be denied for information disclosed to the commission under AS 31.05.030(h) that is required to be disclosed under 42 U.S.C. 300h-4.



Sec. 31.05.040. - Regulations and orders.

(a) The commission shall adopt regulations governing practice and procedure before it under this chapter.

(b) All orders issued by the commission shall be in writing, shall be entered in full and indexed in books kept by the commission for that purpose, and shall be public records open for inspection at all times during reasonable office hours. A copy of an order certified by the commission, under its seal, shall be received in evidence in all courts of the state with the same effect as the original.



Sec. 31.05.050. - Notice.

(a) A notice required by this chapter shall be given in accordance with AS 44.62 (Administrative Procedure Act).

(b) Procedures to be followed under (a) of this section do not apply if the nature of the notice is not of a statewide or general application but is concerned only with operations on a single well or within a single field and the modification of procedure is within the authority delegated to the commission under AS 31.05.030 . A notice required by this chapter shall be given by one publication in a newspaper published in the borough in which the hearing is to be held, or if none is published in the borough, in a newspaper published in this state and circulating within the borough, and posted in at least one public place within the borough, at least 10 days before the date of the hearing. The notice shall be issued in the name of the state, shall be signed by the commission, and shall specify the style and number of the proceeding, the time and place of the hearing, and shall briefly state the purpose of the proceeding. The commission may also give, or require the giving of, additional notice in a proceeding, or class of proceeding, which it considers necessary or desirable.



Sec. 31.05.060. - Action by commission.

(a) The commission may act upon its own motion, or upon the petition of an interested person. On the filing of a petition concerning a matter within the jurisdiction of the commission under this chapter, the commission shall promptly fix a date for a hearing, and shall cause notice of the hearing to be given. The hearing shall be held without undue delay after the filing of the petition. The commission shall enter its order within 30 days after the hearing.

(b) Except as provided in this subsection, any action by the commission under this chapter that has statewide or general application shall be performed in accordance with AS 44.62 (Administrative Procedure Act). Any action by the commission under this chapter that has application to a single well or single field need not comply with the provisions of AS 44.62.330 - 44.62.630, but shall be performed in accordance with regulations of the commission designed to afford persons affected by the action notice and an opportunity to be heard.

(c) Notwithstanding the requirements of (a) and (b) of this section that relate to fixing a date for a hearing and causing notice of the hearing to be given, for an action under this chapter that involves the exploration for or development of nonconventional gas and that has application to a single well or a single field, upon the request of a lessee or operator, the commission may, where operations might be unduly delayed, approve a variance from the commission's regulations that apply to the well or field without providing notice and opportunity to be heard. In the exercise of its authority to issue the variance,

(1) the commission may approve the variance if

(A) the approval provides at least an equally effective means of accomplishing the requirement set out in the commission's regulation; or

(B) the commission determines that the request is more appropriate to the proposed operation than compliance with the requirement of the regulation; and

(2) the terms of the approval of the variance may include exempting the lessee or operator from a requirement of a regulation if the commission determines that the requirement is not necessary or not suited to the well or field taking into consideration

(A) the nature of the operation involved;

(B) the characteristics of the well or field for which the variance is sought; and

(C) the reasonably anticipated risks of the exemption from the requirement to human safety and the environment.

(d) The provisions of (c) of this section do not apply to authorize approval of a variance from the commission's regulations that relate to underground injection.



Sec. 31.05.070. - Attendance and testimony of witnesses.

(a) The commission may summon witnesses, administer oaths, and require the production of records, books and documents for examination at a hearing or investigation conducted by it. A person may not be excused from attending and testifying, or from producing books, papers and records before the commission or a court, or from obedience to the subpoena of the commission or a court, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of that person may tend to incriminate or subject that person to a penalty or forfeiture. This section does not require a person to produce books, papers or records, or to testify in response to an inquiry not pertinent to some question lawfully before the commission or court for determination. A natural person is not subject to criminal prosecution or to a penalty or forfeiture for or on account of any transaction, matter or thing concerning which, in spite of objection, that person may be required to testify or produce evidence, documentary or otherwise, before the commission or court, or in obedience to its subpoena. However, a person testifying is not exempt from prosecution and punishment for perjury committed in so testifying.

(b) If a person fails or refuses to comply with the subpoena issued by the commission, or refuses to testify as to any matter regarding which the person may be interrogated, any court of record in the state, upon application of the commission, may issue an attachment for the person and compel that person to comply with the subpoena, and attend before the commission and produce the records, books, and documents for examination, and give testimony. The court may punish for contempt as in the case of disobedience to a subpoena issued by the court, or for refusal to testify in court.



Sec. 31.05.080. - Rehearings and appeals.

(a) Within 20 days after written notice of the entry of an order or decision of the commission, or such further time as the commission grants for good cause shown, a person affected by it may file with the commission an application for the rehearing in respect of the matter determined by the order or decision, setting forth the respect in which the order or decision is believed to be erroneous. The commission shall grant or refuse the application in whole or in part within 10 days after it is filed, and failure to act on it within this period is a refusal of it and a final disposition of the application. If the hearing is granted, the commission may enter a new order or decision after rehearing as may be required under the circumstances.

(b) A party to the rehearing proceeding, dissatisfied with the disposition of the application for rehearing, may appeal from it to the superior court in the judicial district in which any property affected by the decision of the commission is located, by filing a petition for the review of the action of the commission within 20 days after the entry of the order following rehearing or after the refusal of rehearing as the case may be. The petition shall state briefly the nature of the proceedings before the commission and shall set out the order or decision of the commission complained of and the grounds of invalidity of it upon which the applicant will rely. However, the questions reviewed on appeal shall be only questions presented to the commission by the application for rehearing. Notice of appeal shall be served upon the adverse parties and the commission in the manner provided for the service of summons in civil proceedings. The trial upon appeal shall be without a jury, and the transcript of proceedings before the commission, including the evidence taken in hearings by the commission, shall be received in evidence by the court in whole or in part upon offer by either party, subject to legal objections to evidence, in the same manner as if the evidence was originally offered in the superior court. The commission's action complained of is prima facie valid and the burden is upon the party seeking review to establish the invalidity of the action of the commission. The court shall determine the issues of fact and of law and shall, upon a preponderance of the evidence introduced before the court, which may include evidence in addition to the transcript of proceedings before the commission, and the applicable law, enter its order either affirming or vacating the order of the commission. Appeals may be taken from the judgment or decision of the superior court in the same manner as provided for appeals from any other final judgment entered by a superior court.

(c) The pendency of proceedings to review does not of itself stay or suspend operation of the order or decision being reviewed, but during the pendency of the proceedings, the superior court may, upon its own motion or upon proper application of a party, stay or suspend, in whole or in part, operation of the order or decision pending review, on the terms the court considers just and proper and in accordance with the rules of civil procedure. The court, as a condition to staying or suspension of operation of an order or decision, may require that one or more parties secure, in the form and amount as the court considers just and proper, one or more other parties against loss or damage due to the staying or suspension of the commission's order or decision, if the action of the commission is affirmed.

(d) The rules of practice and procedure in civil cases govern the proceedings for review and appeal to the extent they are consistent with this chapter.



Sec. 31.05.085. - Expenses of investigation or hearing.

(a) During a hearing or investigation held under this chapter, the commission may allocate the costs of the hearing or investigation among the parties, including the commission, as is just under the circumstances. In allocating costs, the commission shall consider the regulatory cost charge paid by a person under AS 31.05.093 and may consider the results, evidence of good faith, other relevant factors, and mitigating circumstances. The costs allocated may include

(1) the costs of any time devoted to the investigation or hearing by hired consultants, whether or not the consultants appear as witnesses or participants; and

(2) any out-of-pocket expenses incurred by the commission in the particular proceeding.

(b) The commission shall provide an opportunity for any person objecting to an allocation to be heard before the allocation becomes final.






Article 02 - REGULATION OF OPERATIONS

Sec. 31.05.090. - Permits and fees to drill wells.

A person desiring to drill a well in search of oil or gas shall notify the commission of the person's intent on a form prescribed by the commission and shall pay a fee of $100 for a permit for each well sought to be drilled. Upon receipt of notification and fee, the commission shall promptly issue a permit to drill, unless the drilling of the well is contrary to law or a regulation or order of the commission, or unless the person is in violation of a commission regulation, order or stipulation pertaining to drilling, plugging or abandonment of a well. The drilling of a well is prohibited until a permit to drill is obtained in accordance with this chapter.



Sec. 31.05.093. - Regulated well regulatory cost charge.

(a) Every person that on the first day of a state fiscal year is the operator of a well for which a permit to drill has been issued under AS 31.05.090 and that has not, before that day, been plugged and abandoned and reported as abandoned in accordance with regulations of the commission shall pay to the commission an annual regulatory cost charge for that fiscal year. A regulatory cost charge may not be collected from a person unless the operation for which the person is responsible is within the jurisdiction of the commission.

(b) The commission shall annually determine regulatory cost charges under this section. The regulatory cost charge to be paid by a person for a state fiscal year must be based on the total volume during the most recently concluded calendar year for the wells described in (a) of this section of which the person was the operator on the first day of the fiscal year as a percentage of the total volume during the same calendar year for all wells described in (a) of this section. For purposes of this subsection, "total volume" means the sum of the volume of all oil and gas produced from a well and all oil, gas, water, and other fluids, including waste slurry, injected into the well. For purposes of determining volume under this subsection, 6,000 cubic feet of gas has a volume that is the equivalent of one barrel of oil.

(c) The commission shall determine the regulatory cost charges levied under this section so that the total amount to be collected approximately equals the appropriations made for the operating costs of the commission under this chapter for the fiscal year, less the estimated total of the fees to be collected under AS 31.05.090 . If the amount the commission expects to collect under this section and under AS 31.05.090 exceeds the appropriations made for the operating costs of the commission under this chapter, the commission shall, by order, adjust the regulatory cost charges so that the total amount of the regulatory cost charges and fees that are collected approximately equals the appropriations made for the operating costs of the commission under this chapter for the fiscal year.

(d) The commission shall administer the collection of the regulatory cost charges imposed under this section. The Department of Administration shall identify the amount of the appropriations made for the operating costs of the commission under this chapter that lapses into the general fund each year. The legislature may appropriate to the commission for its operating costs under this chapter for the next fiscal year an amount that is at least equal to the lapsed amount. If the legislature makes an appropriation to the commission under this subsection that is at least equal to the lapsed amount, the commission shall reduce the total regulatory cost charge collected for that fiscal year by a comparable amount.

(e) The commission may adopt regulations under AS 44.62 (Administrative Procedure Act) necessary to administer this section, including regulations for investigation of the accuracy of reported information and for collecting required payments.



Sec. 31.05.095. - Waste prohibited.

The waste of oil and gas in the state is prohibited.



Sec. 31.05.100. - Establishment of drilling units for pools.

(a) For the prevention of waste, to protect and enforce the correlative rights of lessees in a pool, and to avoid the augmenting and accumulation of risks arising from the drilling of an excessive number of wells, or the reduced recovery which might result from too small a number of wells, the commission shall, after a hearing, establish a drilling unit or units for each pool. The establishment of a unit for gas shall be limited to the production of gas.

(b) Each well permitted to be drilled on a drilling unit shall be drilled under the rules and regulations and in accordance with the spacing pattern as the commission prescribes for the pool in which the well is located. Exceptions to the rules and spacing pattern may be granted where it is shown, after notice and hearing, that the unit is partly outside the pool, or for some other reason a well so located on the unit would be nonproductive, or topographical conditions are such as to make the drilling at such a location unduly burdensome. If an exception is granted, the commission shall take such action as will offset any advantage which the person securing the exception may have over other producers by reason of the drilling of the well as an exception, and so that drainage from developed units to the tract with respect to which the exception is granted will be prevented or minimized, and the producer of the well drilled as an exception will be allowed to produce no more than a just and equitable share of the oil and gas in the pool.

(c) When two or more separately owned tracts of land are embraced within an established drilling unit, persons owning the drilling rights in it and the right to share in the production from it may agree to pool their interests and develop their lands as a drilling unit. If the persons do not agree to pool their interests, the commission may enter an order pooling and integrating their interests for the development of their lands as a drilling unit for the prevention of waste, for the protection of correlative rights, or to avoid the drilling of unnecessary wells. Orders effectuating such pooling shall be made after notice and hearing, and shall be upon terms and conditions which will afford to the owner of each tract the opportunity to recover or receive the owner's just and equitable share of the oil and gas in the pool without unnecessary expense. Operations incident to the drilling of a well upon a portion of a unit covered by a pooling order shall be considered for all purposes to be the conduct of the operation upon each separately owned tract in the unit by the several lessees of it. The portion of the production allocated to the lessee of each tract included in a drilling unit formed by a pooling order shall, when produced, be considered as if it had been produced from the tract by a well drilled on it. If pooling is effectuated, the cost of development and operation of the pooled unit chargeable by the operator to the other interested lessee is limited to the actual and reasonable expenditures for this purpose, including a reasonable charge for supervision. As to lessees who refuse to agree upon pooling, the order shall provide for reimbursement for costs chargeable to each lessee out of, and only out of, production from the unit belonging to such lessee. In the event of a dispute relative to the costs, the commission shall determine the proper costs upon notice to all interested parties and hearing. Appeals may be taken from the determination as from any other order of the commission. If a lessee drills and operates, or pays the expense of drilling and operating the well for the benefit of others, then in addition to any other right conferred by the pooling order, the lessee drilling or operating has a lien on the share of production from the unit accruing to the interest of each of the other lessees for the payment of the proportionate share of such expenses. All the oil and gas subject to the lien, or so much of the oil and gas subject to the lien as is necessary shall be marketed and sold by the creditor, and the proceeds applied in payment of the expenses secured by the lien, with the balance, if any, payable to the debtor.

(d) The commission shall, in all instances where a unit has been formed out of lands or areas of more than one ownership, require the operator, upon request of a lessee, but subject to the right of the operator to market production and collect the proceeds with respect to a lessee in default, as provided in (c) of this section, to deliver to the lessee or assigns the lessee's proportionate share of the production from the well common to the drilling unit. The lessee receiving a share shall provide at the lessee's own expense proper receptacles for the receipt and storage of it.

(e) If persons owning the drilling or other rights in separate tracts embraced within a drilling unit fail to agree upon the pooling of the tracts and the drilling of the well on the unit, and if the commission is without authority to require pooling as provided by this section, then, subject to all other applicable provisions of this chapter, the lessee of each tract embraced within the drilling unit may drill on the lessee's tract, but the allowable production from the tract shall be the proportion of the allowable production for the full drilling unit as the area of the separately owned tract bears to the full drilling unit.



Sec. 31.05.110. - Unitization and unitized operation of pools and integration of interests by agreement.

(a) To prevent, or to assist in preventing waste, to insure a greater ultimate recovery of oil and gas, and to protect the correlative rights of persons owning interests in the tracts of land affected, these persons may validly integrate their interests to provide for the unitized management, development, and operation of such tracts of land as a unit. Where, however, they have not agreed to integrate their interests, the commission, upon proper petition, after notice and hearing, has jurisdiction, power and authority, and it is its duty to make and enforce orders and do the things necessary or proper to carry out the purposes of this section.

(b) If upon the filing of a petition by or with the commission and after notice and hearing, all in the form and manner and in accordance with the procedure and requirements provided in this section, the commission finds that (1) the unitized management, operation and further development of a pool or portion of a pool is reasonably necessary in order to effectively carry on pressure control, pressure-maintenance or repressuring operations, cycling operations, water flooding operations, or any combination of these, or any other form of joint effort calculated to substantially increase the ultimate recovery of oil and gas from the pool; (2) one or more of the unitized methods of operation as applied to the pool or portion of it is feasible, and will prevent waste and will with reasonable probability result in the increased recovery of substantially more oil and gas from the pool than would otherwise be recovered; (3) the estimated additional cost, if any, of conducting such operations will not exceed the value of the additional oil and gas so recovered; and (4) the unitization and adoption of one or more of the unitized methods of operation is for the common good, it shall make a finding to that effect and make an order creating the unit and providing for the unitization and unitized operation of the pool or portion of it described in the order, upon the terms and conditions, as may be shown by the evidence to be fair, reasonable, equitable, and which are necessary or proper to protect, safeguard and adjust the respective rights and obligations of the several persons affected, including royalty owner, owners of overriding royalties, oil and gas payments, carried interests, mortgages, lien claimants and others, as well as the lessees. The petition shall set out a description of the proposed unit area with a map or plat of it attached, shall allege the existence of the facts required to be found by the commission as provided in this subsection and shall have attached to it a recommended plan of unitization applicable to the proposed unit area and which the petitioner considers to be fair, reasonable and equitable.

(c) The order of the commission shall define the boundary of the area to be included within the unit area and prescribe with reasonable detail the plan of unitization applicable to it. Each unit and unit area may be limited to all or a portion of a single pool. Only so much of a pool or pools as has been defined and determined to be productive on the basis of information available to the commission may be so included within the unit area. A unit may be created to embrace less than the whole of a pool only where it is shown by the evidence that the area to be so included within the unit area is of a size and shape as may be reasonably required for the successful and efficient conduct of the unitized method of operation for which the unit is created, and that the conduct of it will have no material adverse effect upon the remainder of the pool. The plan of unitization for each unit and unit area shall be one suited to the needs and requirements of the particular unit dependent upon the facts and conditions found to exist with respect to it. In addition to other terms, provisions, conditions and requirements found by the commission to be reasonably necessary or proper to carry out the purpose of this chapter, and subject to the further requirements of this section, each plan of unitization shall contain fair, reasonable and equitable provisions for

(1) the efficient unitized management or control of the further development and operation of the unit area for the recovery of oil and gas from the pool affected; under such a plan the actual operations within the unit area may be carried on in whole or in part by the unit itself, or by one or more of the lessees within the unit area as the unit operator subject to the supervision and direction of the unit, dependent upon what is most beneficial or expedient; the designation of the unit operator shall be by vote of the lessees in the unit in a manner provided in the plan of unitization and not by the commission;

(2) the division of interest or formula for the apportionment and allocation of the unit production, among and to the several separately owned tracts within the unit area such as will reasonably permit persons otherwise entitled to share in or benefit by the production from such separately owned tracts to produce and receive, instead thereof, their fair, equitable and reasonable share of the unit production or other benefits of it; a separately owned tract's fair, equitable, and reasonable share of the unit production shall be measured by the value of each such tract for oil and gas purposes and its contributing value to the unit in relation to like values of other tracts in the unit, taking into account acreage, the quantity of oil and gas recoverable from it, location on the structure, its probable productivity of oil and gas in the absence of unit operations, the burden of operations to which the tract will or is likely to be subjected, or so many of these factors, or such other pertinent engineering, geological or operating factors as may be reasonably susceptible of determination; "unit production" as that term is used in this chapter means all oil and gas produced from a unit area from the effective date of the order of the commission creating the unit regardless of the well or tract within the unit area from which the same is produced;

(3) the manner in which the unit and the further development and operation of the unit area shall or may be financed and the basis, terms and conditions on which the cost and expense of it shall be apportioned among and assessed against the tracts and interests made chargeable with it, including a detailed accounting procedure governing all charges and credits incident to such operations; upon terms and conditions as to time and rate of interest as may be fair to all concerned, reasonable provision shall be made in the plan of unitization for carrying or otherwise financing lessees who are unable to promptly meet their financial obligations in connection with the unit;

(4) the procedure and basis upon which wells, equipment and other properties of the several lessees within the unit area are to be taken over and used for unit operations, including the method of arriving at the compensation for it, or of otherwise proportionately equalizing or adjusting the investment of the several lessees in the project as of the effective date of unit operation;

(5) the creation of an operating committee to have general overall management and control of the unit and the conduct of its business and affairs and the operations carried on by it, together with the creation or designation of other subcommittees, boards or officers to function under the authority of the operating committee as may be necessary, proper or convenient in the efficient management of the unit, defining the powers and duties of all the committees, boards and officers, and prescribing their tenure and time and method for their selection;

(6) the time when the plan of unitization becomes effective;

(7) the time when and the conditions under which and the method by which the unit shall or may be dissolved and its affairs wound up.

(d) [Repealed, Sec. 17 ch 160 SLA 1978].

(e) Except as otherwise expressly provided in this section, all proceedings held under this chapter, including the filing of petitions, the giving of notices, the conduct of hearings and other action taken by the commission shall be in the form and manner and in accordance with the procedure provided in AS 31.05.040 - 31.05.060. Additional notice shall be given as the commission requires.

(f) From the effective date of an order of the commission creating a unit and prescribing the plan of unitization applicable to it, the operation of a well producing from the pool or portion of it within the unit area defined in the order by persons other than the unit or persons acting under its authority or except in the manner and to the extent provided in the plan of unitization is unlawful and is prohibited.

(g) The obligation or liability of the lessees or other owners of the oil and gas rights in the several separately owned tracts for the payment of unit expense shall at all times be several and not joint or collective and in no event shall a lessee or other owner of the oil and gas rights in the separately owned tract be chargeable with, obligated or liable, directly or indirectly, for more than the amount apportioned, assessed or otherwise charged to that lessee's or owner's interest in the separately owned tract under the plan of unitization and then only to the extent of the lien provided for in this chapter.

(h) Subject to such reasonable limitations as may be set out in the plan of unitization, the unit has a first and prior lien upon the leasehold estate and all other oil and gas rights (exclusive of a landowners' royalty interest) in and to each separately owned tract, the interest of the owners in and to the unit production and all equipment in the possession of the unit, to secure the payment of the amount of the unit expense charged to and assessed against such separately owned tract. The interest of the lessee or other persons who by lease, contract or otherwise are obligated or responsible for the cost and expense of developing and operating a separately owned tract for oil and gas in the absence of unitization shall, however, be primarily responsible for and charged with any assessment for unit expense made against the tract and resort may be had to overriding royalties, oil and gas payments, or other interests, except royalty interests, which otherwise are not chargeable with these costs, only in the event the owner of interest primarily responsible fails to pay the assessment of the production to the credit thereof, or production is insufficient for that purpose. If the owner of any royalty interest, overriding royalty, oil or gas payment, or any other interest which under the plan of unitization is not primarily responsible for it pays in whole or in part the amount of an assessment for unit expense for the purpose of protecting such interest, or the amount of the assessment in whole or in part is deducted from the unit production to the credit of such interest, the owner of it is to the extent of the payment or deduction subrogated to all the rights of the unit with respect to the interest or interests primarily responsible for the assessment. The landowners' royalty share of the unit production allocated to each separately owned tract shall be regarded as royalty to be distributed to and among, or the proceeds of it paid to, the landowners, free and clear of all unit expense and free of any lien for it.

(i) Property rights, leases, contracts and all other rights and obligations shall be regarded as amended and modified to the extent necessary to conform to the provisions and requirements of this chapter, and to any valid and applicable plan of unitization or order of the commission made and adopted under this chapter, but otherwise remain in effect.

(j) Nothing contained in this chapter shall be construed to require a transfer to or vesting in the unit of title to the separately owned tracts or leases on them within the unit area, other than the right to use and operate them to the extent set out in the plan of unitization; nor shall the unit be regarded as owning the unit production. The unit production and the proceeds from the sale of it shall be owned by the several persons to whom it is allocated under the plan of unitization. All property, whether real or personal, which the unit may in any way acquire, hold, or possess, may not be acquired, held, or possessed by the unit for its own account but shall be acquired, held, and possessed by the unit for the account and as agent of the several lessees and shall be the property of the lessees as their interests appear under the plan of unitization, subject, however, to the right of the unit to the possession, management, use, or disposal of the same in the proper conduct of its affairs, and subject to any lien the unit may have on it to secure the payment of unit expense. Neither the unit production or proceeds of the sale of it, nor the other receipts shall be treated, regarded, or taxed as income or profits of the unit; but instead, all such receipts shall be the income of the several persons to whom or to whose credit the same are payable under the plan of unitization. To the extent the unit may receive or disburse the receipts it shall only do so as a common administrative agent of the persons to whom the receipts are payable.

(k) The amount of the unit production allocated to each separately owned tract within the unit, and only that amount, regardless of the well or wells in the unit area from which it may be produced and regardless of whether it is more or less than the amount of the production from the well or wells, if any, on any such separately owned tract, shall for all intents, uses and purposes be regarded and considered as production from the separately owned tract, and, except as may be otherwise authorized in this chapter, or in the plan of unitization approved by the commission, shall be distributed among or the proceeds of it paid to the persons entitled to share in the production from the separately owned tract in the same manner, in the same proportions, and upon the same condition that they would have participated and shared in the production or proceeds of it from such separately owned tract had not the unit been organized, and with the same legal effect. If adequate provisions are made for the receipt of it, the share of the unit production allocated to each separately owned tract shall be delivered in kind to the persons entitled to it by virtue of ownership of oil and gas rights in it or by purchase from the owners subject to the rights of the unit to withhold and sell the same in payment of unit expense under the plan of unitization, and subject further to the call of the unit on such portions of the gas for operating purposes as may be provided in the plan of unitization.

(l) An agreement or plan for the development and operation of a field or pool of oil or gas as a unit, if approved by the commission for the purpose of conserving oil or gas, does not violate a statute of the state prohibiting monopolies or acts, arrangements, agreements, contracts, combinations or conspiracies in restraint of trade or commerce.

(m) Operations carried on under and in accordance with the plan of unitization shall be regarded and considered as a fulfillment of a compliance with all of the provisions, covenants and conditions, express or implied, of the several oil and gas leases upon lands included within the unit area, or other contracts pertaining to the development of it insofar as the leases or other contracts may relate to the pool or portion of it included in the unit area. Wells drilled or operated on any part of the unit area no matter where located shall for all purposes be regarded as wells drilled on each separately owned tract within the unit area.

(n) Nothing in this section or in any plan of unitization shall be construed as increasing or decreasing the implied covenants of a lease in respect to a common source of supply or lands not included within the unit area of a unit.

(o) The unit area of a unit may be enlarged to include adjoining portions of the same pool, including the unit area of another unit, and a new unit created for the unitized management, operation and further development of the enlarged unit area, or the plan of unitization may be otherwise amended, or the unit area contracted, all in the same manner, upon the same conditions and subject to the same limitations as provided with respect to the creation of a unit in the first instance.

(p) An aliquot of unit production may be underlifted or overlifted from a unit established under this chapter or AS 38.05.180 (p) only when it does not create waste, except the commissioner may permit underlifting or overlifting for temporary periods for the purpose of accommodating extraordinary disruptions to an interest owner's production disposal system. Underlifted oil may be recovered by an interest owner at a daily rate not to exceed 10 percent of the owner's working or royalty interest share of daily production at the time of underlift recovery. This subsection applies to all units created after June 30, 1978.

(q) This section applies to all involuntary units formed in the state. Subsections (a) and (g) - (p) of this section apply to all voluntary units formed in the state and to a voluntary cooperative or unit plan of development or operation entered into in accordance with AS 38.05.180(p).



Sec. 31.05.120. - Use of gas from well to manufacture carbon products without permit is prima facie waste.

The use of gas from a well producing gas only, or from a well which is primarily a gas well for the manufacture of carbon black or similar products predominantly carbon is declared to constitute waste prima facie, and the gas well may not be used for this purpose unless it is clearly shown at a public hearing held by the commission, on application of the person desiring to use the gas, that waste would not take place by the use of the gas for the purpose applied for, and that gas which would otherwise be lost is now available for such purpose, and that the gas to be used cannot be used for a more beneficial purpose, such as for light or fuel purposes, except at prohibitive cost, and that it would be in the public interest to grant the permit. If the commission finds that the applicant has clearly shown a right to use the gas for the purpose applied for, it shall issue a permit upon terms and conditions it finds necessary in order to permit the use of the gas and at the same time require compliance with the intent of this section.






Article 03 - GENERAL PROVISIONS

Sec. 31.05.125. - Regulation of shallow natural gas; relationship of chapter to other laws. [Repealed, Sec. 58 ch 49 SLA 2004].

Repealed or Renumbered



Sec. 31.05.130. - 31.05.140 - l Levy of Tax and Disposition of Funds. [Repealed, Sec. 2 ch 247 SLA 1970].

Repealed or Renumbered



Sec. 31.05.150. - Penalties.

(a) A person who negligently violates a provision of this chapter, or a regulation or order of the commission adopted under this chapter, is liable for a civil penalty of no more than $5,000 a day for each day of violation, unless the penalty for violation is otherwise provided for and made exclusive in this chapter.

(b) A person who, for the purpose of evading this chapter or any regulation or order of the commission adopted under this chapter, knowingly commits an act specified in AS 11.46.630 (a) is guilty of a class A misdemeanor.

(c) A person who knowingly aids or abets another person in the violation of any provision of this chapter, or a regulation or order of the commission adopted under this chapter is subject to the same penalty as that prescribed by this chapter for the violation by the other person.

(d) The penalties provided in this section are recoverable by suit filed by the attorney general in the name and on behalf of the commission in the superior court of the judicial district in which the defendant resides or in which any defendant resides, if there is more than one defendant, or in the superior court of the judicial district in which the violation occurs. The payment of a penalty does not relieve a person on whom the penalty is imposed from liability to any other person for damages arising out of the violation.

(e) The commission may impose a penalty payment on every 1,000 cubic feet of natural gas flared, vented or otherwise determined to be waste as defined in AS 31.05.170 . The penalty shall be the fair market value of the natural gas at the point of waste.

(f) A person who knowingly violates a regulation or order of the commission is guilty of a misdemeanor punishable by a fine of no more than $5,000 a day for each day of violation.



Sec. 31.05.160. - Injunctive relief.

(a) Whenever it appears that a person is violating or threatening to violate any provision of this chapter, or any regulation or order of the commission, the commission shall bring suit against that person in the superior court of the judicial district where the violation occurs or is threatened, to restrain the person from continuing the violation or from carrying out the threat of violation. In the suit, the court shall have jurisdiction to grant to the commission, without bond or otherwise undertaking, such prohibitory and mandatory injunctions as the facts warrant.

(b) If the commission fails to bring suit to enjoin a violation or threatened violation within 10 days after receipt of written request to do so by a person who is or will be adversely affected by the violation, the person making the request may bring suit to restrain the violation or threatened violation in the court in which the commission may bring suit. If the court finds that injunctive relief should be granted, the commission shall be made a party and shall be substituted for the person who brought the suit, and the injunction shall be issued as if the commission had at all times been the plaintiff.



Sec. 31.05.170. - Definitions.

In this chapter, unless the context otherwise requires

(1) "and" includes "or" and "or" includes "and";

(2) "correlative rights" mean the opportunity afforded, so far as it is practicable to do so, to the owner of each property in a pool to produce without waste the owner's just and equitable share of the oil or gas, or both, in the pool; being an amount, so far as can be practically determined, and so far as can practicably be obtained without waste, substantially in the proportion that the quantity of recoverable oil or gas, or both under the property bears to the total recoverable oil or gas or both in the pool, and for such purposes to use the owner's just and equitable share of the reservoir energy;

(3) "commission" means the Alaska Oil and Gas Conservation Commission;

(4) "cubic foot" of natural gas means the volume of gas contained in one cubic foot of space measured at a pressure base of 14.65 pounds per square inch absolute and a temperature base of 60 degrees Fahrenheit;

(5) "field" means a general area which is underlain or appears to be underlain by at least one pool, and includes the underground reservoir containing oil or gas; and the words "pool" and "field" mean the same thing when only one underground reservoir is involved, but "field" unlike "pool" may relate to two or more pools;

(6) "gas" includes all natural gas and all hydrocarbons produced at the wellhead not defined as oil;

(7) "landowner" means the owner of the subsurface estate of the tract affected;

(8) "nonconventional gas" has the meaning given in AS 38.05.965 ;

(9) "oil" includes crude petroleum oil and other hydrocarbons regardless of gravity which are produced at the wellhead in liquid form and the liquid hydrocarbons known as distillate or condensate recovered or extracted from gas, other than gas produced in association with oil and commonly known as casinghead gas;

(10) "owner" means the person who has the right to drill into and produce from a pool and to appropriate the oil and gas the person produces from a pool for that person and others;

(11) "person" includes a natural person, corporation, association, partnership, receiver, trustee, executor, administrator, guardian, fiduciary or other representative of any kind, and includes a department, agency or instrumentality of the state or a governmental subdivision of the state;

(12) "pool" means an underground reservoir containing, or appearing to contain, a common accumulation of oil or gas; each zone of a general structure which is completely separated from any other zone in the structure is covered by the term "pool";

(13) "producer" means the owner of a well or wells capable of producing oil or gas or both;

(14) "regular production" means continuing production of oil or gas from a well into production facilities and transportation to market, but does not include short term testing, evaluation, or experimental pilot production activities that have been approved by permit or order of the commission;

(15) "waste" means, in addition to its ordinary meaning, "physical waste" and includes

(A) the inefficient, excessive, or improper use of, or unnecessary dissipation of, reservoir energy; and the locating, spacing, drilling, equipping, operating or producing of any oil or gas well in a manner which results or tends to result in reducing the quantity of oil or gas to be recovered from a pool in this state under operations conducted in accordance with good oil field engineering practices;

(B) the inefficient above-ground storage of oil; and the locating, spacing, drilling, equipping, operating or producing of an oil or gas well in a manner causing, or tending to cause, unnecessary or excessive surface loss or destruction of oil or gas;

(C) producing oil or gas in a manner causing unnecessary water channeling or coning;

(D) the operation of an oil well with an inefficient gas-oil ratio;

(E) the drowning with water of a pool or part of a pool capable of producing oil or gas, except insofar as and to the extent authorized by the commission;

(F) underground waste;

(G) the creation of unnecessary fire hazards;

(H) the release, burning, or escape into the open air of gas, from a well producing oil or gas, except to the extent authorized by the commission;

(I) the use of gas for the manufacture of carbon black, except as provided in this chapter;

(J) the drilling of wells unnecessary to carry out the purpose or intent of this chapter.









Chapter 31.15. - COMMON PURCHASERS OF OIL

Sec. 31.15.010. - Hearing on question of discrimination.

(a) Upon the complaint of a person having an interest in the production of oil from a field, the commission shall hold a hearing or hearings, or, at the commission's own discretion, the commission may hold a hearing or hearings to determine if there has been unjust and unreasonable discrimination in purchases of oil offered for purchase within the state,

(1) in favor of one or more owners of oil produced as against another owner in the same field; or

(2) in favor of one or more fields in reasonably close proximity to each other.

(b) In determining whether there has been unjust and unreasonable discrimination in favor of one or more owners of oil produced from a field, the commission shall consider the kind and quality of the oil, the sales prices of the oil, and other related matters.

(c) In determining whether there has been unjust and unreasonable discrimination in favor of one or more fields in reasonably close proximity to each other, the commission shall consider the kind and quality of the oil, the sales prices of the oil, the size and location of the fields, the maximum efficient rate of production from the pools, the cost and mode of transporting the oil from the fields, the term of the offerings, and other related matters.



Sec. 31.15.020. - Determination of common purchaser.

(a) Where a purchaser is purchasing from a field and the commission finds that the purchaser has unjustly and unreasonably discriminated in purchases with regard to oil offered for sale in favor of one or more owners of oil produced in the field, the commission shall order the purchaser to be a common purchaser with respect to oil offered for sale from the field.

(b) Where a purchaser is purchasing from fields in reasonably close proximity to each other and the commission finds that the purchaser has unjustly and unreasonably discriminated in purchases with regard to oil offered for sale in favor of one or more of the fields, the commission shall order the purchaser to be a common purchaser with respect to oil offered for sale from each field involved.

(c) A purchaser cannot be ordered to be a common purchaser on the basis of purchases of oil taken in kind by the United States or the State of Alaska, or on the basis of the payment of royalties, overriding royalties, net profits, carried interests or similar interests, whether in kind or in value or on the basis of a producer taking its own production.



Sec. 31.15.030. - Responsibility of common purchaser.

(a) A common purchaser purchasing in this state shall purchase ratably without unjust and unreasonable discrimination in favor of any owner or producer over any other owner or producer offering to sell oil produced from a field where it is a common purchaser or from fields in reasonably close proximity to each other where it is a common purchaser.

(b) If a purchaser is a common purchaser in more than one field in reasonably close proximity to each other, the commission may order the purchaser to purchase ratably from the fields involved in proportions that will prevent unjust and unreasonable discrimination among the fields.

(c) The commission may make inquiry in each field concerning the connections of the various producers and when unjust and unreasonable discrimination is found to be practiced by any common purchaser as defined in this chapter the commission shall issue an order to the common purchaser to make reasonable extensions of their lines and reasonable connections as will prevent the discrimination.



Sec. 31.15.040. - Penalty.

A person violating an order issued under this chapter shall be assessed by the commission a civil penalty of not less than $1,000 nor more than $10,000. Each day a violation continues constitutes a separate offense.



Sec. 31.15.050. - Definitions.

In this chapter,

(1) "commission" means the Regulatory Commission of Alaska;

(2) "field" means a general area which is underlain or appears to be underlain by at least one pool, and includes the underground reservoir containing oil or gas; and the words "pool" and "field" mean the same thing when only one underground reservoir is involved, but "field" unlike "pool" may relate to two or more pools;

(3) "oil" includes crude petroleum oil and other hydrocarbons regardless of gravity which are produced at the wellhead in liquid form and the liquid hydrocarbons known as distillate or condensate recovered or extracted from gas, other than gas produced in association with oil and commonly known as casinghead gas;

(4) "pool" means an underground reservoir containing oil; each zone of a general structure which is completely separated from any other zone in the structure is covered by the term "pool";

(5) "purchaser" means a person who purchases oil in the state.






Chapter 31.30. - MISCELLANEOUS PROVISIONS

Sec. 31.30.010. - Damages for wrongful extraction of oil or gas.

(a) If oil or gas has been or is extracted from any existing or subsequently drilled well by any person without right but who asserts a claim of right in good faith or who is acting under an honest belief as to the law or the facts, the measure of damages, if there is any right of recovery under existing law, shall be the value of the oil or gas at the time of extraction, without interest, after deducting all costs of development, operation, and production. The costs shall include taxes and interest on all expenditures from the date of the expenditures.

(b) In this section "oil or gas" includes all hydrocarbon minerals.



Sec. 31.30.040. - 31.30.070 - l Gas pipeline impact committee. [Repealed, Sec. 4 ch 170 SLA 1975].

Repealed or Renumbered









Title 32 - PARTNERSHIP

Chapter 32.05. - UNIFORM PARTNERSHIP ACT



Chapter 32.06. - UNIFORM PARTNERSHIP ACT

Article 01 - NATURE AND PROPERTY OF PARTNERSHIP

Sec. 32.06.201. - Partnership as entity.

(a) A partnership is an entity distinct from its partners.

(b) A limited liability partnership continues to be the same entity that existed before the filing of a statement of qualification under AS 32.06.911.



Sec. 32.06.202. - Formation of partnership.

(a) Except as otherwise provided in (b) of this section, the association of two or more persons to carry on as co-owners a business for profit forms a partnership, whether or not the persons intend to form a partnership.

(b) An association formed under a statute other than this chapter, a predecessor statute, or a comparable statute of another jurisdiction is not a partnership under this chapter.

(c) In determining whether a partnership is formed, the following rules apply:

(1) joint tenancy, tenancy in common, tenancy by the entirety, joint property, common property, or part ownership does not by itself establish a partnership, even if the co-owners share profits made by the use of the property;

(2) the sharing of gross returns does not by itself establish a partnership, even if the persons sharing them have a joint or common right or interest in property from which the returns are derived;

(3) a person who receives a share of the profits of a business is presumed to be a partner in the business, unless the profits are received in payment

(A) of a debt by installments or otherwise;

(B) for services as an independent contractor, or of wages or other compensation to an employee;

(C) of rent;

(D) of an annuity or other retirement or health benefit provided to a beneficiary, representative, or designee of a deceased or retired partner;

(E) of interest or other charge on a loan, even if the amount of payment varies with the profits of the business, including a direct or indirect present or future ownership of the collateral, or rights to income, proceeds, or increase in value derived from the collateral; or

(F) for the sale of the good will of a business or other property by installments or otherwise.



Sec. 32.06.203. - Partnership property.

Property acquired by a partnership is property of the partnership and not of the partners individually.



Sec. 32.06.204. - When property is partnership property.

(a) Property is partnership property if acquired in the name of

(1) the partnership; or

(2) one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership but without an indication of the name of the partnership.

(b) Property is acquired in the name of the partnership by a transfer to

(1) the partnership in its name; or

(2) one or more partners in their capacity as partners in the partnership if the name of the partnership is indicated in the instrument transferring title to the property.

(c) Property is presumed to be partnership property if purchased with partnership assets, even if not acquired in the name of the partnership or of one or more partners with an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership.

(d) Property acquired in the name of one or more of the partners, without an indication in the instrument transferring title to the property of the person's capacity as a partner or of the existence of a partnership and without use of partnership assets, is presumed to be separate property even if used for partnership purposes.






Article 02 - RELATIONS OF PARTNERS TO PERSONS DEALING WITH PARTNERSHIP

Sec. 32.06.301. - Partner as agent of partnership.

Subject to the effect of a statement of partnership authority under AS 32.06.303,

(1) each partner is an agent of the partnership for the purpose of its business; an act of a partner, including the execution of an instrument in the partnership name, for apparently carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership binds the partnership, unless the partner does not have authority to act for the partnership in the particular matter and the person with whom the partner is dealing knows or has received a notification that the partner lacks authority;

(2) an act of a partner that is not apparently for carrying on in the ordinary course the partnership business or business of the kind carried on by the partnership does not bind the partnership unless the act was authorized by the other partners.



Sec. 32.06.302. - Transfer and recovery of partnership property.

(a) Subject to the effect of a statement of partnership authority under AS 32.06.303 , partnership property held in the name of the partnership may be transferred by an instrument of transfer executed by a partner in the partnership name.

(b) Partnership property held in the name of one or more partners, with an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, but without an indication of the name of the partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(c) Partnership property held in the name of one or more persons other than the partnership, without an indication in the instrument transferring the property to them of their capacity as partners or of the existence of a partnership, may be transferred by an instrument of transfer executed by the persons in whose name the property is held.

(d) A partnership may recover partnership property from a transferee only if the partnership proves that execution of the instrument of initial transfer did not bind the partnership under AS 32.06.301 and

(1) as to a subsequent transferee who gave value for property transferred under (a) or (b) of this section, that the subsequent transferee knew or had received a notification that the person who executed the instrument of initial transfer lacked authority to bind the partnership; or

(2) as to a transferee who gave value for property transferred under (c) of this section, that the transferee knew or had received a notification that the property was partnership property, and that the person who executed the instrument of initial transfer lacked authority to bind the partnership.

(e) A partnership may not recover partnership property from a subsequent transferee if the partnership would not have been entitled to recover the property under (d) of this section from an earlier transferee of the property.

(f) If a person holds all of the partners' interests in the partnership, all of the partnership property vests in the person. The person may execute a document in the name of the partnership to evidence vesting of the property in the person and may file or record the document.



Sec. 32.06.303. - Statement of partnership authority.

(a) A partnership may file a statement of partnership authority that

(1) must include

(A) the name of the partnership;

(B) the street address of its chief executive office and an office in this state, if there is one;

(C) the names and mailing addresses of all of the partners or an agent appointed and maintained by the partnership for the purpose of (b) of this section; and

(D) the names of the partners authorized to execute an instrument transferring real property held in the name of the partnership; and

(2) may state

(A) the authority, or limitations on the authority, of some or all of the partners to enter into other transactions on behalf of the partnership; and

(B) any other matter.

(b) If a statement of partnership authority names an agent, the agent shall maintain a list of the names and mailing addresses of all of the partners and make it available to any person on request for good cause shown.

(c) If a filed statement of partnership authority is executed under AS 32.06.970(c) and states the name of the partnership but does not contain all of the other information required by (a) of this section, the statement nevertheless operates with respect to a person who is not a partner as provided in (d) and (e) of this section.

(d) Except as otherwise provided in (g) of this section, a filed statement of partnership authority supplements the authority of a partner to enter into transactions on behalf of the partnership as follows:

(1) except for transfers of real property, a grant of authority contained in a filed statement of partnership authority is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a limitation on the grant of authority is not then contained in another filed statement; a filed cancellation of a limitation on authority revives the previous grant of authority;

(2) a grant of authority to transfer real property held in the name of the partnership and contained in a certified copy of a filed statement of partnership authority recorded in the office for recording transfers of the real property is conclusive in favor of a person who gives value without knowledge to the contrary, so long as and to the extent that a certified copy of a filed statement containing a limitation on the grant of authority is not then of record in the office for recording transfers of that real property; the recording, in the office for recording transfers of that real property, of a certified copy of a filed cancellation of a limitation on authority revives the previous grant of authority.

(e) A person who is not a partner is considered to know of a limitation on the authority of a partner to transfer real property held in the name of the partnership if a certified copy of the filed statement containing the limitation on authority is of record in the office for recording transfers of that real property.

(f) Except as otherwise provided in (d) and (e) of this section and in AS 32.06.704 and 32.06.805, a person who is not a partner is not considered to know of a limitation on the authority of a partner merely because the limitation is contained in a filed statement.

(g) Unless earlier cancelled, a filed statement of partnership authority is cancelled by operation of law five years after the date on which the statement or the most recent amendment is filed with the department.



Sec. 32.06.304. - Statement of denial.

A partner or other person named as a partner in a filed statement of partnership authority or in a list maintained by an agent under AS 32.06.303(b) may file a statement of denial stating the name of the partnership and the fact that is being denied, which may include denial of a person's authority or status as a partner. A statement of denial is a limitation on authority under AS 32.06.303 (d) and (e).



Sec. 32.06.305. - Partnership liable for partner's actionable conduct.

Sec. 32.06.305. Partnership liable for partner's actionable conduct.

(a) A partnership is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a partner acting in the ordinary course of business of the partnership or with authority of the partnership.

(b) If, in the course of the partnership's business or while acting with authority of the partnership, a partner receives or causes the partnership to receive money or property of a person who is not a partner and the money or property is misapplied by a partner, the partnership is liable for the loss.



Sec. 32.06.306. - Partner's liability.

Sec. 32.06.306. Partner's liability.

(a) Except as otherwise provided in (b) and (c) of this section, all partners are liable jointly and severally for all obligations of the partnership unless otherwise agreed by the claimant or provided by law.

(b) A person admitted as a partner into an existing partnership is not personally liable for a partnership obligation incurred before the person's admission as a partner.

(c) An obligation of a partnership incurred while the partnership is a limited liability partnership, whether arising in contract, in tort, or otherwise, is solely the obligation of the partnership. A partner is not personally liable, directly or indirectly, by way of contribution or otherwise, for the obligation solely by reason of being or acting as a partner. This subsection applies even if inconsistent with a partnership agreement provision that exists immediately before the vote required to become a limited liability partnership under AS 32.06.911(b).



Sec. 32.06.307. - Actions by and against partnership and partners.

(a) A partnership may sue and be sued in the name of the partnership.

(b) An action may be brought against a partnership and, to the extent not inconsistent with AS 32.06.306 , any or all of the partners in the same action or in separate actions.

(c) A judgment against a partnership is not by itself a judgment against a partner. A judgment against a partnership may not be satisfied from a partner's assets unless there is also a judgment against the partner.

(d) A judgment creditor of a partner may not execute against the assets of the partner to satisfy a judgment based on a claim against the partnership unless the partner is personally liable for the claim under AS 32.06.306 and

(1) a judgment based on the same claim has been obtained against the partnership and a writ of execution on the judgment has been returned unsatisfied in whole or in part;

(2) the partnership is a debtor in bankruptcy;

(3) the partner has agreed that the creditor is not required to exhaust partnership assets;

(4) a court grants permission to the judgment creditor to execute against the assets of a partner based on a finding that partnership assets subject to execution are clearly insufficient to satisfy the judgment, that exhaustion of partnership assets is excessively burdensome, or that the grant of permission is an appropriate exercise of the court's equitable powers; or

(5) liability is imposed on the partner by law or contract independent of the existence of the partnership.

(e) This section applies to any partnership liability or obligation resulting from a representation by a partner or purported partner under AS 32.06.308 .



Sec. 32.06.308. - Liability of purported partner.

(a) If a person, by words or conduct, purports to be a partner, or consents to being represented by another as a partner, in a partnership or with one or more persons who are not partners, the purported partner is liable to a person to whom the representation is made if that person, relying on the representation, enters into a transaction with the actual or purported partnership. If the representation, either by the purported partner or by a person with the purported partner's consent, is made in a public manner, the purported partner is liable to a person who relies upon the purported partnership even if the purported partner is not aware of being held out as a partner to the claimant. If partnership liability results, the purported partner is liable with respect to the liability as if the purported partner were a partner. If partnership liability does not result, the purported partner is liable with respect to the liability jointly and severally with any other person consenting to the representation.

(b) If under (a) of this section a person is represented to be a partner in an existing partnership, or with one or more persons who are not partners, the purported partner is an agent of the persons consenting to the representation to bind those persons to the same extent and in the same manner as if the purported partner were a partner with respect to persons who enter into transactions in reliance upon the representation. If all of the partners of the existing partnership consent to the representation, a partnership act or obligation results. If fewer than all of the partners of the existing partnership consent to the representation, the person acting and the partners consenting to the representation are jointly and severally liable.

(c) A person is not liable as a partner merely because the person is named by another in a statement of partnership authority.

(d) A person does not continue to be liable as a partner merely because of a failure to file a statement of dissociation or to amend a statement of partnership authority to indicate the partner's dissociation from the partnership.

(e) Except as otherwise provided in (a) and (b) of this section, persons who are not partners as to each other are not liable as partners to other persons.






Article 03 - RELATIONS OF PARTNERS TO EACH OTHER AND TO PARTNERSHIP

Sec. 32.06.401. - Partner's rights and duties.

Sec. 32.06.401. Partner's rights and duties.

(a) Each partner is considered to have an account that is

(1) credited with an amount equal to

(A) the money and the value of any other property, net of the amount of any liabilities, the partner contributes to the partnership; and

(B) the partner's share of the partnership profits; and

(2) charged with an amount equal to

(A) the money and the value of any other property, net of the amount of any liabilities, distributed by the partnership to the partner; and

(B) the partner's share of the partnership losses.

(b) Each partner is entitled to an equal share of the partnership profits and is chargeable with a share of the partnership losses in proportion to the partner's share of the profits.

(c) A partnership shall reimburse a partner for payments made and indemnify a partner for liabilities incurred by the partner in the ordinary course of the business of the partnership or for the preservation of the partnership's business or property.

(d) A partnership shall reimburse a partner for an advance to the partnership beyond the amount of capital the partner agreed to contribute.

(e) A payment or advance made by a partner that results in a partnership obligation under (c) or (d) of this section constitutes a loan to the partnership that accrues interest from the date of the payment or advance.

(f) Each partner has equal rights in the management and conduct of the partnership business.

(g) A partner may use or possess partnership property only on behalf of the partnership.

(h) A partner is not entitled to remuneration for services performed for the partnership, except for reasonable compensation for services rendered in winding up the business of the partnership.

(i) A person may become a partner only with the consent of all the partners.

(j) A difference arising as to a matter in the ordinary course of business of a partnership may be decided by a majority of the partners. An act outside the ordinary course of business of a partnership and an amendment to the partnership agreement may be undertaken only with the consent of all the partners.

(k) This section does not affect the obligations of a partnership to other persons under AS 32.06.301 .



Sec. 32.06.402. - Distributions in kind.

A partner does not have a right to receive, and may not be required to accept, a distribution in kind.



Sec. 32.06.403. - Partner's rights and duties with respect to information.

Sec. 32.06.403. Partner's rights and duties with respect to information.

(a) A partnership shall keep its records, if any, at its chief executive office.

(b) A partnership shall provide partners and their agents and attorneys access to its records. It shall provide former partners and their agents and attorneys access to records pertaining to the period during which they were partners. The right of access provides the opportunity to inspect and copy records during ordinary business hours. A partnership may impose a reasonable charge covering the costs of labor and material for copies of documents furnished.

(c) Each partner and the partnership shall furnish to a partner, and to the legal representative of a deceased partner or partner under legal disability

(1) without demand, any information concerning the partnership's business and affairs reasonably required for the proper exercise of the partner's rights and duties under the partnership agreement or this chapter; and

(2) on demand, any other information concerning the partnership's business and affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.



Sec. 32.06.404. - General standards of partner's conduct.

Sec. 32.06.404. General standards of partner's conduct.

(a) The only fiduciary duties a partner owes to the partnership and the other partners are the duty of loyalty and the duty of care stated in (b) and (c) of this section.

(b) A partner's duty of loyalty to the partnership and the other partners is limited to the following:

(1) to account to the partnership and hold as trustee for it any property, profit, or benefit derived by the partner in the conduct and winding up of the partnership business or derived from a use by the partner of partnership property, including the appropriation of a partnership opportunity;

(2) to refrain from dealing with the partnership in the conduct or winding up of the partnership business as or on behalf of a party having an interest adverse to the partnership; and

(3) to refrain from competing with the partnership in the conduct of the partnership business before the dissolution of the partnership.

(c) A partner's duty of care to the partnership and the other partners in the conduct and winding up of the partnership business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d) A partner shall discharge the duties to the partnership and the other partners under this chapter and the duties under the partnership agreement and exercise any rights in accordance with the obligation of good faith and fair dealing.

(e) Each partner does not violate a duty or obligation under this chapter or under the partnership agreement merely because the partner's conduct furthers the partner's own interest.

(f) A partner may lend money to and transact other business with the partnership, and the rights and obligations of the partner are the same with regard to the loan or transaction as the rights and obligations of a person who is not a partner, subject to other applicable law.

(g) This section applies to a person winding up the partnership business as the personal or legal representative of the last surviving partner as if the person were a partner.



Sec. 32.06.405. - Actions by partnership and partners.

(a) A partnership may maintain an action against a partner for a breach of the partnership agreement, or for the violation of a duty to the partnership, causing harm to the partnership.

(b) A partner may maintain an action against the partnership or another partner for legal or equitable relief, with or without an accounting of partnership business, to enforce

(1) the partner's rights under the partnership agreement;

(2) the partner's rights under this chapter, including the partner's

(A) rights under AS 32.06.401 , 32.06.403, or 32.06.404;

(B) right on dissociation to have the partner's interest in the partnership purchased under AS 32.06.701 or to enforce any other right under AS 32.06.601 - 32.06.603 or 32.06.701 - 32.06.705; or

(C) right to compel a dissolution and winding up of the partnership business under AS 32.06.801 or to enforce another right under AS 32.06.801 - 32.06.807; or

(3) the rights and otherwise protect the interests of the partner, including rights and interests arising independently of the partnership relationship.

(c) The accrual of, and any time limitation on, a right of action for a remedy under this section are governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.



Sec. 32.06.406. - Continuation of partnership beyond definite term or particular undertaking.

(a) If a partnership for a definite term or particular undertaking is continued, without an express agreement, after the expiration of the term or completion of the undertaking, the rights and duties of the partners remain the same as they were at the expiration or completion to the extent consistent with a partnership at will.

(b) If the partners, or the partners who habitually acted in the business during the term or undertaking, continue the business without a settlement or liquidation of the partnership, the partners continuing the business are presumed to have agreed that the partnership will continue.






Article 04 - TRANSFERABLE INTERESTS, TRANSFEREES, AND CREDITORS OF PARTNERSHIPS

Sec. 32.06.501. - Partner not co-owner of partnership property.

A partner is not a co-owner of partnership property and does not have an interest in partnership property that can be transferred, either voluntarily or involuntarily.



Sec. 32.06.502. - Partner's transferable interest in partnership.

Sec. 32.06.502. Partner's transferable interest in partnership.

The only transferable interest of a partner in the partnership is the partner's share of the profits and losses of the partnership and the partner's right to receive distributions. The interest is personal property.



Sec. 32.06.503. - Transfer of partner's transferable interest.

Sec. 32.06.503. Transfer of partner's transferable interest.

(a) A transfer, in whole or in part, of a partner's transferable interest in the partnership

(1) is permissible;

(2) does not by itself cause the partner's dissociation or a dissolution and winding up of the partnership business; and

(3) does not, as against the other partners or the partnership, entitle the transferee during the continuance of the partnership to participate in the management or conduct of the partnership business, to require access to information concerning partnership transactions, or to inspect or copy the partnership records.

(b) A transferee of a partner's transferable interest in the partnership has a right to

(1) receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(2) receive upon the dissolution and winding up of the partnership business, in accordance with the transfer, the net amount otherwise distributable to the transferor; and

(3) seek under AS 32.06.801 (6) a judicial determination that it is equitable to wind up the partnership business.

(c) In a dissolution and winding up, a transferee is entitled to an account of partnership transactions only from the date of the latest account agreed to by all of the partners.

(d) Upon transfer, the transferor retains the rights and duties of a partner other than the interest in distributions transferred.

(e) A partnership is not required to give effect to a transferee's rights under this section until it has notice of the transfer.

(f) A transfer of a partner's transferable interest in the partnership in violation of a restriction on transfer contained in the partnership agreement is ineffective as to a person having notice of the restriction at the time of transfer.



Sec. 32.06.504. - Partner's transferable interest subject to charging order.

Sec. 32.06.504. Partner's transferable interest subject to charging order.

(a) On application by a judgment creditor of a partner or of a partner's transferee, a court having jurisdiction may charge the transferable interest of the judgment debtor to satisfy the judgment. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor in respect of the partnership and make all other orders, directions, accounts, and inquiries the judgment debtor might have made or that the circumstances of the case may require.

(b) A charging order constitutes a lien on the judgment debtor's transferable interest in the partnership. The court may order a foreclosure of the interest subject to the charging order at any time. The purchaser at the foreclosure sale has the rights of a transferee.

(c) At any time before foreclosure, an interest charged may be redeemed

(1) by the judgment debtor;

(2) with property other than partnership property by one or more of the other partners; or

(3) with partnership property by one or more of the other partners with the consent of all of the partners whose interests are not charged.

(d) This chapter does not deprive a partner of a right under exemption laws with respect to the partner's interest in the partnership.

(e) This section provides the exclusive remedy by which a judgment creditor of a partner or partner's transferee may satisfy a judgment out of the judgment debtor's transferable interest in the partnership.






Article 05 - PARTNER'S DISSOCIATION

Sec. 32.06.601. - Events causing partner's dissociation.

Sec. 32.06.601. Events causing partner's dissociation.

A partner is dissociated from a partnership upon the occurrence of any of the following events:

(1) when the partnership has notice of the partner's express will to withdraw as a partner unless a later date is specified by the partner;

(2) an event agreed to in the partnership agreement as causing the partner's dissociation;

(3) the partner's expulsion under the partnership agreement;

(4) the partner's expulsion by the unanimous vote of the other partners if

(A) it is unlawful to carry on the partnership business with that partner;

(B) there has been a transfer of all or substantially all of that partner's transferable interest in the partnership, other than a transfer for security purposes, or a court order charging the partner's interest that has not been foreclosed;

(C) within 90 days after the partnership notifies a corporate partner that it will be expelled because the corporate partner has filed a certificate of dissolution or the equivalent, the corporate partner's charter has been revoked, or the corporate partner's right to conduct business has been suspended by the jurisdiction of its incorporation, the certificate of dissolution is not revoked or the charter or right to conduct business is not reinstated; or

(D) the partner is a partnership that has been dissolved and its business is being wound up;

(5) on application by the partnership or another partner, the partner's expulsion by judicial determination because the partner

(A) engaged in wrongful conduct that adversely and materially affected the partnership business;

(B) wilfully or persistently committed a material breach of the partnership agreement or of a duty owed to the partnership or the other partners under AS 32.06.404 ; or

(C) engaged in conduct relating to the partnership business that makes it not reasonably practicable to carry on the business in partnership with the partner;

(6) the partner

(A) becomes a debtor in bankruptcy;

(B) executes an assignment for the benefit of creditors;

(C) seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of that partner or of all or substantially all of that partner's property; or

(D) fails, within 90 days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the partner or of all or substantially all of the partner's property, obtained without the partner's consent or acquiescence, or fails within 90 days after the expiration of a stay to have the appointment vacated;

(7) in the case of a partner who is an individual,

(A) the partner's death;

(B) the appointment of a guardian or general conservator for the partner; or

(C) a judicial determination that the partner has otherwise become incapable of performing the partner's duties under the partnership agreement;

(8) in the case of a partner that is a trust or is acting as a partner by virtue of being a trustee of a trust, distribution of the trust's entire transferable interest in the partnership, but the substitution of a successor trustee does not by itself qualify as a distribution under this paragraph;

(9) in the case of a partner that is an estate or is acting as a partner by virtue of being a personal representative of an estate, distribution of the estate's entire transferable interest in the partnership, but the substitution of a successor personal representative does not by itself qualify as a distribution under this paragraph; or

(10) termination of a partner who is not an individual, a partnership, a corporation, a trust, or an estate.



Sec. 32.06.602. - Partner's power to dissociate; wrongful dissociation.

Sec. 32.06.602. Partner's power to dissociate; wrongful dissociation.

(a) A partner has the power to dissociate at any time, rightfully or wrongfully, by express will under AS 32.06.601 (1).

(b) A partner's dissociation is wrongful only if

(1) the dissociation breaches an express provision of the partnership agreement; or

(2) in the case of a partnership for a definite term or particular undertaking, before the expiration of the term or the completion of the undertaking,

(A) the partner withdraws by express will, unless the withdrawal follows within 90 days after another partner's dissociation by death or otherwise under AS 32.06.601 (6) - (10) or wrongful dissociation under this subsection;

(B) the partner is expelled by judicial determination under AS 32.06.601(5);

(C) the partner is dissociated by becoming a debtor in bankruptcy; or

(D) in the case of a partner who is not an individual, a trust other than a business trust, or an estate, the partner is expelled or otherwise dissociated because it wilfully dissolved or terminated.

(c) A partner who wrongfully dissociates is liable to the partnership and to the other partners for damages caused by the dissociation. The liability is in addition to any other obligation of the partner to the partnership or to the other partners.



Sec. 32.06.603. - Effect of partner's dissociation.

Sec. 32.06.603. Effect of partner's dissociation.

(a) If a partner's dissociation results in a dissolution and winding up of the partnership business, AS 32.06.801 - 32.06.807 apply, otherwise AS 32.06.701 - 32.06.705 apply.

(b) Upon a partner's dissociation, the partner's

(1) right to participate in the management and conduct of the partnership business terminates, except as otherwise provided in AS 32.06.803;

(2) duty of loyalty under AS 32.06.404 (b)(3) terminates; and

(3) duty of loyalty under AS 32.06.404 (b)(1) and (2) and duty of care under AS 32.06.404 (c) continue only with regard to matters arising and events occurring before the partner's dissociation unless the partner participates in winding up the partnership's business under AS 32.06.803.






Article 06 - PARTNER'S DISSOCIATION WHEN BUSINESS NOT WOUND UP

Sec. 32.06.701. - Purchase of dissociated partner's interest.

Sec. 32.06.701. Purchase of dissociated partner's interest.

(a) If a partner is dissociated from a partnership without resulting in a dissolution and winding up of the partnership business under AS 32.06.801, the partnership shall cause the dissociated partner's interest in the partnership to be purchased for a buy-out price determined under (b) of this section.

(b) The buy-out price of a dissociated partner's interest is the amount that would have been distributable to the dissociating partner under AS 32.06.807 (b) if, on the date of dissociation, the assets of the partnership were sold at a price equal to the greater of the liquidation value or the value based on a sale of the entire business as a going concern without the dissociated partner and if the partnership were wound up as of that date. Interest must be paid from the date of dissociation to the date of payment.

(c) Damages for wrongful dissociation under AS 32.06.602 (b), and all other amounts owing, whether or not presently due, from the dissociated partner to the partnership must be offset against the buy-out price. Interest must be paid from the date the amount owed becomes due to the date of payment.

(d) A partnership shall indemnify against all partnership liabilities a dissociated partner whose interest is being purchased, whether the liabilities are incurred before or after the dissociation, except liabilities incurred by an act of the dissociated partner under AS 32.06.702.

(e) If an agreement for the purchase of a dissociated partner's interest is not reached within 120 days after a written demand for payment, the partnership shall pay, or cause to be paid, in cash to the dissociated partner the amount the partnership estimates to be the buy-out price and accrued interest, reduced by any offsets and accrued interest under (c) of this section.

(f) If a deferred payment is authorized under (h) of this section, the partnership may tender a written offer to pay the amount it estimates to be the buy-out price and accrued interest, reduced by any offsets under (c) of this section, stating the time of payment, the amount and type of security for payment, and the other terms and conditions of the obligation.

(g) The payment or tender required by (e) or (f) of this section must be accompanied by

(1) a statement of partnership assets and liabilities as of the date of dissociation;

(2) the latest available partnership balance sheet and income statement, if any;

(3) an explanation of how the estimated amount of the payment was calculated; and

(4) written notice that the payment is in full satisfaction of the obligation to purchase unless, within 120 days after the written notice, the dissociated partner commences an action to determine the buy-out price, any offsets under (c) of this section, or other terms of the obligation to purchase.

(h) A partner who wrongfully dissociates before the expiration of a definite term or the completion of a particular undertaking is not entitled to payment of any portion of the buy-out price until the expiration of the term or completion of the undertaking unless the partner establishes to the satisfaction of a court that earlier payment will not cause undue hardship to the business of the partnership. A deferred payment must be adequately secured and bear interest.

(i) A dissociated partner may maintain an action against the partnership under AS 32.06.405 (b)(2)(B) to determine the buy-out price of that partner's interest, any offsets under (c) of this section, or other terms of the obligation to purchase. The action must be commenced within 120 days after the partnership has tendered payment or an offer to pay or within one year after written demand for payment if a payment or offer to pay is not tendered. The court shall determine the buy-out price of the dissociated partner's interest, any offset due under (c) of this section, and accrued interest and enter judgment for any additional payment or refund. If deferred payment is authorized under (h) of this section, the court shall also determine the security for payment and other terms of the obligation to purchase. The court may assess attorney fees and costs under its court rules.



Sec. 32.06.702. - Dissociated partner's power to bind and liability to partnership.

Sec. 32.06.702. Dissociated partner's power to bind and liability to partnership.

(a) For two years after a partner dissociates without the dissociation resulting in a dissolution and winding up of the partnership business, the partnership, including a surviving partnership under AS 32.06.902 - 32.06.908, is bound by an act of the dissociated partner that would have bound the partnership under AS 32.06.301 before dissociation only if at the time of entering into the transaction the other party

(1) reasonably believed that the dissociated partner was then a partner;

(2) did not have notice of the partner's dissociation; and

(3) is not considered to have had knowledge under AS 32.06.303 (e) or notice under AS 32.06.704 (c).

(b) A dissociated partner is liable to the partnership for damage that is caused to the partnership by an obligation incurred by the dissociated partner after dissociation and for which the partnership is liable under (a) of this section.



Sec. 32.06.703. - Dissociated partner's liability to other persons.

Sec. 32.06.703. Dissociated partner's liability to other persons.

(a) A partner's dissociation does not of itself discharge the partner's liability for a partnership obligation incurred before dissociation. A dissociated partner is not liable for a partnership obligation incurred after dissociation, except as otherwise provided in (b) of this section.

(b) A partner who dissociates without the dissociation resulting in a dissolution and winding up of the partnership business is liable as a partner to the other party in a transaction entered into by the partnership, or a surviving partnership under AS 32.06.902 - 32.06.908, within two years after the partner's dissociation only if the partner is liable for the obligation under AS 32.06.306 and at the time of entering into the transaction the other party

(1) reasonably believed that the dissociated partner was then a partner;

(2) did not have notice of the partner's dissociation; and

(3) is not considered to have had knowledge under AS 32.06.303 (e) or notice under AS 32.06.704 (c).

(c) By agreement with the partnership creditor and the partners continuing the business, a dissociated partner may be released from liability for a partnership obligation.

(d) A dissociated partner is released from liability for a partnership obligation if a partnership creditor, with notice of the partner's dissociation but without the partner's consent, agrees to a material alteration in the nature or time of payment of a partnership obligation.



Sec. 32.06.704. - Statement of dissociation.

(a) A dissociated partner or the partnership may file a statement of dissociation stating the name of the partnership and that the partner is dissociated from the partnership.

(b) A statement of dissociation is a limitation on the authority of a dissociated partner for the purposes of AS 32.06.303 (d) and (e).

(c) In AS 32.06.702 (a)(3) and 32.06.703(b)(3), a person who is not a partner is considered to have notice of the dissociation 90 days after the statement of dissociation is filed.



Sec. 32.06.705. - Continued use of partnership name.

Continued use of a partnership name, or of a dissociated partner's name as part of a partnership name, by partners continuing the business does not by itself make the dissociated partner liable for an obligation of the partners or the partnership continuing the business.






Article 07 - WINDING UP PARTNERSHIP BUSINESS

Sec. 32.06.801. - Events causing dissolution and winding up of partnership business.

A partnership is dissolved, and its business must be wound up, only on the occurrence of any of the following events:

(1) in a partnership at will, when the partnership has notice from a partner, other than a partner who is dissociated under AS 32.06.601 (2) - (10), of that partner's express will to withdraw as a partner, or on a later date specified by the partner;

(2) in a partnership for a definite term or particular undertaking,

(A) within 90 days after a partner's dissociation by death or by other event under AS 32.06.601 (6) - (10) or by wrongful dissociation under AS 32.06.602 (b), at least one-half of the remaining partners state their express will to wind up the partnership business; in this subparagraph, a partner's rightful dissociation under AS 32.06.602(b)(2)(A) constitutes the expression of that partner's will to wind up the partnership business;

(B) the express will of all of the partners to wind up the partnership business; or

(C) the expiration of the term or the completion of the undertaking;

(3) an event agreed to in the partnership agreement resulting in the winding up of the partnership business;

(4) an event that makes it unlawful for all or substantially all of the business of the partnership to be continued, but a cure of illegality within 90 days after notice to the partnership of the event is effective retroactively to the date of the event for purposes of this section;

(5) on application by a partner, a judicial determination that

(A) the economic purpose of the partnership is likely to be unreasonably frustrated;

(B) another partner has engaged in conduct relating to the partnership business that makes it not reasonably practicable to carry on the business in partnership with that partner; or

(C) it is not otherwise reasonably practicable to carry on the partnership business in conformity with the partnership agreement; or

(6) on application by a transferee of a partner's transferable interest, a judicial determination that it is equitable to wind up the partnership business

(A) after the expiration of the term or completion of the undertaking if the partnership was for a definite term or particular undertaking at the time of the transfer or entry of the charging order that gave rise to the transfer; or

(B) at any time if the partnership was a partnership at will at the time of the transfer or entry of the charging order that gave rise to the transfer.



Sec. 32.06.802. - Partnership continuation after dissolution.

(a) Subject to (b) of this section, a partnership continues after dissolution only for the purpose of winding up its business. The partnership is terminated when the winding up of its business is completed.

(b) At any time after the dissolution of a partnership and before the winding up of its business is completed, all of the partners, including any dissociating partner other than a wrongfully dissociating partner, may waive the right to have the partnership's business wound up and the partnership terminated. In that event,

(1) the partnership resumes carrying on its business as if dissolution had never occurred, and any liability incurred by the partnership or a partner after the dissolution and before the waiver is determined as if dissolution had never occurred; and

(2) the rights of a third party accruing under AS 32.06.804 (1) or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver may not be adversely affected.



Sec. 32.06.803. - Winding up partnership business.

(a) After dissolution, a partner who has not wrongfully dissociated may participate in winding up the partnership's business, but, on application of a partner, partner's legal representative, or transferee, the superior court, for good cause shown, may order judicial supervision of the winding up.

(b) The legal representative of the last surviving partner may wind up a partnership's business.

(c) A person winding up a partnership's business may preserve the partnership business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle and close the partnership's business, dispose of and transfer the partnership's property, discharge the partnership's liabilities, distribute the assets of the partnership under AS 32.06.807 , settle disputes by mediation or arbitration, and perform other necessary acts.



Sec. 32.06.804. - Partner's power to bind partnership after dissolution.

Sec. 32.06.804. Partner's power to bind partnership after dissolution.

Subject to AS 32.06.805 , a partnership is bound by a partner's act after dissolution that

(1) is appropriate for winding up the partnership business; or

(2) would have bound the partnership under AS 32.06.301 before dissolution if the other party to the transaction did not have notice of the dissolution.



Sec. 32.06.805. - Statement of dissolution.

(a) After dissolution, a partner who has not wrongfully dissociated may file a statement of dissolution stating the name of the partnership and that the partnership has dissolved and is winding up its business.

(b) A statement of dissolution cancels a filed statement of partnership authority for the purposes of AS 32.06.303 (d) and is a limitation on authority under AS 32.06.303 (e).

(c) Under AS 32.06.301 and 32.06.804, a person who is not a partner is considered to have notice of the dissolution and the limitation on the partners' authority as a result of the statement of dissolution 90 days after it is filed.

(d) After filing and, if appropriate, recording a statement of dissolution, a dissolved partnership may file and, if appropriate, record a statement of partnership authority that will operate with respect to a person who is not a partner under AS 32.06.303 (d) and (e) in any transaction, whether or not the transaction is appropriate for winding up the partnership business.



Sec. 32.06.806. - Partner's liability to other partners after dissolution.

Sec. 32.06.806. Partner's liability to other partners after dissolution.

(a) Except as otherwise provided in (b) of this section, after dissolution, a partner is liable to the other partners for the partner's share of any partnership liability incurred under AS 32.06.804.

(b) A partner who, with knowledge of the dissolution, incurs a partnership liability under AS 32.06.804 (2) by an act that is not appropriate for winding up the partnership business is liable to the partnership for any damage caused to the partnership arising from the liability.



Sec. 32.06.807. - Settlement of accounts and contributions among partners.

(a) In winding up a partnership's business, the assets of the partnership, including the contributions of the partners required by this section, must be applied to discharge its obligations to creditors, including, to the extent permitted by law, partners who are creditors. Any surplus must be applied to pay in cash the net amount distributable to partners in accordance with their right to distributions under (b) of this section.

(b) Each partner is entitled to a settlement of all partnership accounts upon winding up the partnership business. In settling accounts among the partners, the profits and losses that result from the liquidation of the partnership assets must be credited and charged to the partners' accounts. The partnership shall make a distribution to a partner in an amount equal to any excess of the credits over the charges in the partner's account. A partner shall contribute to the partnership an amount equal to any excess of the charges over the credits in the partner's account, but excluding from the calculation charges attributable to an obligation for which the partner is not personally liable under AS 32.06.306 .

(c) If a partner fails to contribute, all of the other partners shall contribute the full amount required under (b) of this section, in the proportions in which those partners share partnership losses, the additional amount necessary to satisfy the partnership obligations for which the partners are personally liable under AS 32.06.306 . A partner or partner's legal representative may recover from the other partners any contributions the partner makes to the extent the amount contributed exceeds that partner's share of the partnership obligations for which the partner is personally liable under AS 32.06.306 .

(d) After the settlement of accounts, each partner shall contribute, in the proportion in which the partner shares partnership losses, the amount necessary to satisfy partnership obligations that were not known at the time of the settlement and for which the partner is personally liable under AS 32.06.306 .

(e) The estate of a deceased partner is liable for the partner's obligation to contribute to the partnership.

(f) An assignee for the benefit of creditors of a partnership or a partner, or a person appointed by a court to represent creditors of a partnership or a partner, may enforce a partner's obligation to contribute to the partnership.






Article 08 - CONVERSIONS AND MERGERS

Sec. 32.06.902. - Conversion of partnership to limited partnership.

(a) A partnership may be converted to a limited partnership under this section.

(b) The terms and conditions of a conversion of a partnership to a limited partnership must be approved by all of the partners or by a number or percentage specified for conversion in the partnership agreement.

(c) After the conversion is approved by the partners, the partnership shall file a certificate of limited partnership with the department. The certificate must include

(1) a statement that the partnership was converted to a limited partnership from a partnership;

(2) the partnership's former name; and

(3) a statement of the number of votes cast by the partners for and against the conversion and, if the vote is less than unanimous, the number or percentage required to approve the conversion under the partnership agreement.

(d) The conversion takes effect when the certificate of limited partnership is filed or at a later date specified in the certificate.

(e) A general partner who becomes a limited partner as a result of the conversion remains liable as a general partner for an obligation incurred by the partnership before the conversion takes effect. If the other party to a transaction with the limited partnership reasonably believes when entering into the transaction that the limited partner is a general partner, the limited partner is liable for an obligation incurred by the limited partnership within 90 days after the conversion takes effect. The limited partner's liability for all other obligations of the limited partnership incurred after the conversion takes effect is that of a limited partner under AS 32.11.



Sec. 32.06.903. - Conversion of limited partnership to partnership.

(a) A limited partnership may be converted to a partnership under this section.

(b) Notwithstanding a provision to the contrary in a limited partnership agreement, the terms and conditions of a conversion of a limited partnership to a partnership must be approved by all of the partners.

(c) After the conversion is approved by the partners, the limited partnership shall cancel its certificate of limited partnership.

(d) The conversion takes effect when the certificate of limited partnership is canceled.

(e) A limited partner who becomes a general partner as a result of the conversion remains liable only as a limited partner for an obligation incurred by the limited partnership before the conversion takes effect. The partner is liable as a general partner for an obligation of the partnership incurred after the conversion takes effect.



Sec. 32.06.904. - Effect of conversion; entity unchanged.

(a) A partnership or limited partnership that has been converted under AS 32.06.902 - 32.06.908 is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect,

(1) all property owned by the converting partnership or limited partnership remains vested in the converted entity;

(2) all obligations of the converting partnership or limited partnership continue as obligations of the converted entity; and

(3) an action or proceeding pending against the converting partnership or limited partnership may be continued as if the conversion had not occurred.



Sec. 32.06.905. - Merger of partnerships.

(a) Under a plan of merger approved under (c) of this section, a partnership may be merged with one or more partnerships or limited partnerships.

(b) The plan of merger must state

(1) the name of each partnership or limited partnership that is a party to the merger;

(2) the name of the surviving entity into which the other partnerships or limited partnerships will merge;

(3) whether the surviving entity is a partnership or a limited partnership and the status of each partner;

(4) the terms and conditions of the merger;

(5) the manner and basis of converting all or part of the interests of each party to the merger into interests or obligations of the surviving entity or into money or other property; and

(6) the street address of the surviving entity's chief executive office.

(c) The plan of merger must be approved

(1) in the case of a partnership that is a party to the merger, by all of the partners or a number or percentage specified for merger in the partnership agreement; and

(2) in the case of a limited partnership that is a party to the merger, by the vote required for approval of a merger by the law of the state or foreign jurisdiction where the limited partnership is organized and, in the absence of such a specifically applicable law, by all of the partners, notwithstanding a provision to the contrary in the partnership agreement.

(d) After a plan of merger is approved and before the merger takes effect, the plan may be amended or abandoned as provided in the plan.

(e) The merger takes effect on the later of

(1) the approval of the plan of merger by all parties to the merger under (c) of this section;

(2) the filing of all documents required by law to be filed as a condition to the effectiveness of the merger; or

(3) an effective date specified in the plan of merger.



Sec. 32.06.906. - Effect of merger.

(a) When a merger takes effect,

(1) the separate existence of every partnership or limited partnership that is a party to the merger, other than the surviving entity, ceases;

(2) all property owned by each of the merged partnerships or limited partnerships vests in the surviving entity;

(3) all obligations of every partnership or limited partnership that is a party to the merger become the obligations of the surviving entity; and

(4) an action or proceeding pending against a partnership or limited partnership that is a party to the merger may be continued as if the merger had not occurred, or the surviving entity may be substituted as a party to the action or proceeding.

(b) The commissioner is the agent for service of process in an action or proceeding against a surviving foreign partnership or limited partnership to enforce an obligation of a domestic partnership or limited partnership that is a party to a merger. The surviving entity shall promptly notify the department of the mailing address of its chief executive office and of any change of address. Upon receipt of process, the department shall mail a copy of the process to the surviving foreign partnership or limited partnership.

(c) A partner of the surviving partnership or limited partnership is liable for

(1) all obligations of a party to the merger for which the partner was personally liable before the merger;

(2) all obligations of the surviving entity incurred before the merger by a party to the merger and not covered by (1) of this subsection, but the obligations under this paragraph may be satisfied only out of property of the entity; and

(3) except as otherwise provided in AS 32.06.306 , all obligations of the surviving entity incurred after the merger takes effect, but the obligations under this paragraph may be satisfied only out of property of the entity if the partner is a limited partner.

(d) If the obligations incurred before the merger by a party to the merger are not satisfied out of the property of the surviving partnership or limited partnership, the general partners of the party to the merger immediately before the effective date of the merger shall contribute the amount necessary to satisfy the party's obligations to the surviving entity, in the manner provided in AS 32.06.807 , in AS 32.11, or in the limited partnership law of the jurisdiction where the party was formed, as the case may be, as if the merged party were dissolved.

(e) As of the date the merger takes effect, a partner of a party to a merger who does not become a partner of the surviving partnership or limited partnership is dissociated from the entity of which that partner was a partner. The surviving entity shall cause the partner's interest in the entity to be purchased under AS 32.06.701 or another statute specifically applicable to that partner's interest with respect to a merger. The surviving entity is bound under AS 32.06.702 by an act of a general partner dissociated under this subsection, and the partner is liable under AS 32.06.703 for transactions entered into by the surviving entity after the merger takes effect.



Sec. 32.06.907. - Statement of merger.

(a) After a merger, the surviving partnership or limited partnership may file a statement that one or more partnerships or limited partnerships have merged into the surviving entity.

(b) A statement of merger must contain

(1) the name of each partnership or limited partnership that is a party to the merger;

(2) the name of the surviving entity into which the other partnerships or limited partnership are merged;

(3) the street address of the surviving entity's chief executive office and of any office in this state; and

(4) whether the surviving entity is a partnership or a limited partnership.

(c) Except as otherwise provided in (d) of this section, in AS 32.06.302 property of the surviving partnership or limited partnership that before the merger was held in the name of another party to the merger is property held in the name of the surviving entity upon filing a statement of merger.

(d) In AS 32.06.302 , real property of the surviving partnership or limited partnership that before the merger was held in the name of another party to the merger is property held in the name of the surviving entity upon recording a certified copy of the statement of merger in the office for recording transfers of the real property.

(e) A filed and, if appropriate, recorded statement of merger, executed and declared to be accurate under AS 32.06.970 (c), stating the name of a partnership or limited partnership that is a party to the merger in whose name property was held before the merger and the name of the surviving entity, but not containing all of the other information required by (b) of this section, operates with respect to the partnerships or limited partnerships named to the extent provided in (c) and (d) of this section.



Sec. 32.06.908. - Nonexclusivity.

AS 32.06.902 - 32.06.908 are not exclusive. Partnerships or limited partnerships may be converted or merged in any other manner provided by law.



Sec. 32.06.909. - Definitions for AS 32.06.902 - 32.06.908.

In AS 32.06.902 - 32.06.908,

(1) "general partner" means a partner in a partnership and a general partner in a limited partnership;

(2) "limited partner" means a limited partner in a limited partnership;

(3) "limited partnership" means a limited partnership created under AS 32.11, predecessor law, or a comparable law of another jurisdiction;

(4) "partner" includes both a general partner and a limited partner.






Article 09 - LIMITED LIABILITY PARTNERSHIPS

Sec. 32.06.911. - Change to limited liability partnership; statement of qualification.

(a) A partnership may become a limited liability partnership under this section.

(b) The terms and conditions on which a partnership becomes a limited liability partnership must be approved by the vote necessary to amend the partnership agreement except, in the case of a partnership agreement that expressly considers obligations to contribute to the partnership, by the vote necessary to amend those contribution provisions.

(c) After the approval required by (b) of this section, a partnership may become a limited liability partnership by filing a statement of qualification. The statement must contain

(1) the name of the partnership;

(2) the street address of the partnership's chief executive office and, if different, the street address of an office in this state, if any;

(3) if the partnership does not have an office in this state, the name and street address of the partnership's agent for service of process;

(4) a statement that the partnership elects to be a limited liability partnership; and

(5) a deferred effective date, if any.

(d) The agent of a limited liability partnership for service of process must be an individual who is a resident of this state or a person authorized to do business in this state.

(e) The status of a partnership as a limited liability partnership is effective on the later of the filing of the statement or a date specified in the statement. The status remains effective, regardless of changes in the partnership, until it is cancelled under AS 32.06.970 (d) or revoked under AS 32.06.913 .

(f) The status of a partnership as a limited liability partnership and the liability of its partners are not affected by errors or later changes in the information required to be contained in the statement of qualification under (c) of this section.

(g) The filing of a statement of qualification establishes that a partnership has satisfied all conditions precedent to the qualification of the partnership as a limited liability partnership.

(h) An amendment or cancellation of a statement of qualification is effective when it is filed or on a deferred effective date specified in the amendment or cancellation.



Sec. 32.06.912. - Name.

The name of a limited liability partnership must end with "Registered Limited Liability Partnership," "Limited Liability Partnership," "R.L.L.P.," "L.L.P.," "RLLP," or "LLP."



Sec. 32.06.913. - Biennial report; revocation of qualification.

(a) A limited liability partnership, and a foreign limited liability partnership authorized to transact business in this state, shall file with the department a biennial report that contains

(1) the name of the limited liability partnership and the state or other jurisdiction under whose laws the foreign limited liability partnership is formed;

(2) the street address of the partnership's chief executive office and, if different, the street address of an office of the partnership in this state, if any; and

(3) if the partnership does not have an office in this state, the name and street address of the partnership's current agent for service of process.

(b) A biennial report is due before January 2 of the filing year. A partnership filing a statement of qualification, or a foreign partnership becoming authorized to transact business in this state, during an even-numbered year shall file the biennial report each even-numbered year. A partnership filing a statement of qualification, or a foreign partnership becoming authorized to transact business in this state, during an odd-numbered year shall file the biennial report each odd-numbered year. The biennial report is delinquent if not filed before February 1 of each odd-or even-numbered year as provided in this subsection.

(c) The department may revoke the statement of qualification of a partnership that fails to file a biennial report when due or pay the required filing fee. To revoke, the department shall provide the partnership at least 60 days' written notice of intent to revoke the statement. The notice must be mailed to the partnership at its chief executive office stated in the last filed statement of qualification or biennial report. The notice must specify the biennial report that has not been filed or the fee that has not been paid, and the effective date of the revocation. The revocation is not effective if the biennial report is filed and the fee is paid before the effective date of the revocation.

(d) A revocation under (c) of this section only affects a partnership's status as a limited liability partnership and is not an event of dissolution of the partnership.

(e) A partnership whose statement of qualification has been revoked may apply to the department for reinstatement within two years after the effective date of the revocation. The application must state

(1) the name of the partnership and the effective date of the revocation; and

(2) that the ground for revocation either did not exist or has been corrected.

(f) A reinstatement under (e) of this section relates back to and takes effect on the effective date of the revocation, and the partnership's status as a limited liability partnership continues as if the revocation had never occurred.



Sec. 32.06.921. - Law governing foreign limited liability partnerships.

(a) The law under which a foreign limited liability partnership is formed governs relations between and among the partners and between the partners and the partnership and the liability of partners for obligations of the partnership.

(b) A foreign limited liability partnership may not be denied a statement of foreign qualification by reason of any difference between the law under which the partnership was formed and the law of this state.

(c) A statement of foreign qualification does not authorize a foreign limited liability partnership to engage in a business or exercise a power that a partnership may not engage in or exercise in this state as a limited liability partnership.



Sec. 32.06.922. - Statement of foreign qualification.

(a) Before transacting business in this state, a foreign limited liability partnership must file a statement of foreign qualification. The statement must contain

(1) the name of the foreign limited liability partnership that satisfies the requirements of the state or other jurisdiction under whose law it is formed and ends with "Registered Limited Liability Partnership," "Limited Liability Partnership," "R.L.L.P.," "L.L.P.," "RLLP," or "LLP";

(2) the street address of the partnership's chief executive office and, if different, the street address of an office of the partnership in this state, if any;

(3) if there is not an office of the partnership in this state, the name and street address of the partnership's agent for service of process; and

(4) a deferred effective date, if any.

(b) The agent of a foreign limited liability company for service of process must be an individual who is a resident of this state or a person authorized to do business in this state.

(c) The status of a partnership as a foreign limited liability partnership is effective on the later of the filing of the statement of foreign qualification or a date specified in the statement. The status remains effective, regardless of changes in the partnership, until it is cancelled under AS 32.06.970 (d) or revoked under AS 32.06.913 .

(d) An amendment or cancellation of a statement of foreign qualification is effective when it is filed or on a deferred effective date specified in the amendment or cancellation.



Sec. 32.06.923. - Effect of failure to have statement of foreign qualification.

(a) A foreign limited liability partnership transacting business in this state may not maintain an action or proceeding in this state unless it has in effect a statement of foreign qualification.

(b) The failure of a foreign limited liability partnership to have in effect a statement of foreign qualification does not impair the validity of a contract or act of the foreign limited liability partnership or preclude it from defending an action or proceeding in this state.

(c) A limitation on personal liability of a partner is not waived solely by transacting business in this state without a statement of foreign qualification.

(d) If a foreign limited liability partnership transacts business in this state without a statement of foreign qualification, the commissioner is its agent for service of process with respect to a right of action arising out of the transaction of business in this state.



Sec. 32.06.924. - Activities not constituting transacting business.

(a) Activities of a foreign limited liability partnership that do not constitute transacting business under AS 32.06.921 - 32.06.925 include

(1) maintaining, defending, or settling an action or proceeding;

(2) holding meetings of its partners or carrying on another activity concerning its internal affairs;

(3) maintaining bank accounts;

(4) maintaining offices or agencies for the transfer, exchange, and registration of the partnership's own securities or maintaining trustees or depositories for those securities;

(5) selling through independent contractors;

(6) soliciting or obtaining orders, whether by mail or through employees or agents or by another method, if the orders require acceptance outside this state before they become contracts;

(7) creating or acquiring indebtedness, with or without a mortgage, or other security interest in property;

(8) collecting debts or foreclosing mortgages or other security interests in property securing the debts, and holding, protecting, and maintaining property so acquired;

(9) conducting an isolated transaction that is completed within 30 days and is not one transaction in the course of similar transactions; and

(10) transacting business in interstate commerce.

(b) In AS 32.06.921 - 32.06.925, the ownership in this state of income-producing real property or tangible personal property, other than property excluded under (a) of this section, constitutes transacting business in this state.

(c) This section does not apply in determining the contacts or activities that may subject a foreign limited liability partnership to service of process, taxation, or regulation under another law of this state.



Sec. 32.06.925. - Action by attorney general.

The attorney general may maintain an action to restrain a foreign limited liability partnership from transacting business in this state in violation of AS 32.06.921 - 32.06.925.






Article 10 - MISCELLANEOUS PROVISIONS

Sec. 32.06.955. - Knowledge and notice.

(a) A person knows a fact if the person has actual knowledge of it.

(b) A person has notice of a fact if the person

(1) knows of it;

(2) has received a notification of it; or

(3) has reason to know it exists from all of the facts known to the person at the time in question.

(c) A person notifies or gives a notification to another person by taking steps reasonably required to inform the other person in the ordinary course of business, whether or not the other person learns of it.

(d) A person receives a notification when the notification

(1) comes to the person's attention; or

(2) is duly delivered at the person's place of business or at any other place held out by the person as a place for receiving communications.

(e) Except as otherwise provided in (f) of this section, a person other than an individual knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction knows, has notice of, or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention if the person had exercised reasonable diligence. The person exercises reasonable diligence if the person maintains reasonable routines for communicating significant information to the individual conducting the transaction and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the person to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

(f) A partner's knowledge, notice, or receipt of a notification of a fact relating to the partnership is effective immediately as knowledge by, notice to, or receipt of a notification by the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.



Sec. 32.06.960. - Effect of partnership agreement; nonwaivable provisions.

(a) Except as otherwise provided in (b) of this section, relations between and among the partners and between the partners and the partnership are governed by the partnership agreement. To the extent the partnership agreement does not otherwise provide, this chapter governs relations between and among the partners and between the partners and the partnership.

(b) The partnership agreement may not

(1) vary the rights and duties under AS 32.06.970 except to eliminate the duty to provide copies of statements to all of the partners;

(2) unreasonably restrict the right of access to records under AS 32.06.403(b);

(3) eliminate the duty of loyalty under AS 32.06.404 (b) or 32.06.603(b)(3), but

(A) the partnership agreement may identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable; or

(B) all of the partners or a number or percentage specified in the partnership agreement may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(4) unreasonably reduce the duty of care under AS 32.06.404 (c) or 32.06.603(b)(3);

(5) eliminate the obligation of good faith and fair dealing under AS 32.06.404(d), but the partnership agreement may prescribe the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(6) vary the power to dissociate as a partner under AS 32.06.602 (a), except to require the notice under AS 32.06.601 (1) to be in writing;

(7) vary the right of a court to expel a partner in the events specified in AS 32.06.601 (5);

(8) vary the requirement to wind up the partnership business in cases under AS 32.06.801 (4), (5), or (6);

(9) vary the law applicable to a limited liability partnership under AS 32.06.975 (b); or

(10) restrict rights of third parties under this chapter.



Sec. 32.06.965. - Supplemental principles of law.

(a) Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

(b) If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is governed by AS 45.45.010 .



Sec. 32.06.970. - Execution, filing, recording, amendment, and cancellation of statements.

(a) A statement may be filed with the department. A certified copy of a statement that is filed in an office in another state may be filed with the department. Either filing has the effect provided in this chapter with respect to partnership property located in or transactions that occur in this state.

(b) A certified copy of a statement that has been filed with the department and recorded in the office for recording transfers of real property has the effect provided for recorded statements in this chapter. A recorded statement that is not a certified copy of a statement filed with the department does not have the effect provided for recorded statements in this chapter.

(c) A statement filed by a partnership must be executed by at least two partners. Other statements must be executed by a partner or other person authorized by this chapter. An individual who executes a statement as, or on behalf of, a partner or other person named as a partner in a statement shall personally declare under penalty of perjury that the contents of the statement are accurate.

(d) A person authorized by this chapter to file a statement may amend or cancel the statement by filing an amendment or cancellation that names the partnership, identifies the statement, and states the substance of the amendment or cancellation.

(e) A person who files a statement under this section shall promptly send a copy of the statement to every nonfiling partner and to any other person named as a partner in the statement. Failure to send a copy of a statement to a partner or other person does not limit the effectiveness of the statement as to a person who is not a partner.

(f) The department may collect a fee for filing or providing a certified copy of a statement.



Sec. 32.06.975. - Governing law.

(a) Except as otherwise provided in (b) of this section, the law of the jurisdiction where a partnership has its chief executive office governs the relations between and among the partners and between the partners and the partnership.

(b) The law of this state governs relations between and among the partners and between the partners and the partnership and the liability of partners for an obligation of a limited liability partnership.



Sec. 32.06.985. - Partnership subject to amendment or repeal of chapter.

A partnership governed by this chapter is subject to an amendment or repeal of this chapter.






Article 11 - GENERAL PROVISIONS

Sec. 32.06.990. - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.



Sec. 32.06.995. - Definitions.

In this chapter, unless the context indicates otherwise,

(1) "business" includes a trade, an occupation, or a profession;

(2) "commissioner" means the commissioner of commerce, community, and economic development;

(3) "debtor in bankruptcy" means a person who is the subject of

(A) an order for relief under 11 U.S.C. (Bankruptcy Code) or a comparable order under a successor statute of general application; or

(B) a comparable order under federal, state, or foreign law governing insolvency;

(4) "department" means the Department of Commerce, Community, and Economic Development;

(5) "distribution" means a transfer of money or other property from a partnership to a partner in the partner's capacity as a partner or to the partner's transferee;

(6) "foreign limited liability partnership" means a partnership that

(A) is formed under laws other than the laws of this state; and

(B) has the status of a limited liability partnership under those laws;

(7) "limited liability partnership" means a partnership that has filed a statement of qualification under AS 32.06.911 and does not have a similar statement in effect in another jurisdiction;

(8) "partnership" means an association of two or more persons to carry on as co-owners a business for profit formed under AS 32.06.202 , predecessor law, or a comparable law of another jurisdiction;

(9) "partnership agreement" means the agreement, whether written, oral, or implied, among the partners concerning the partnership, including amendments to the partnership agreement;

(10) "partnership at will" means a partnership in which the partners have not agreed to remain partners until the expiration of a definite term or the completion of a particular undertaking;

(11) "partnership interest" or "partner's interest in the partnership" means all of a partner's interests in the partnership, including the partner's transferable interest and all management and other rights;

(12) "person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(13) "property" means all property, including real, personal, mixed, tangible, or intangible property, or an interest in property;

(14) "state" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or insular possession subject to the jurisdiction of the United States;

(15) "statement" means a statement of partnership authority under AS 32.06.303, a statement of denial under AS 32.06.304 , a statement of dissociation under AS 32.06.704 , a statement of dissolution under AS 32.06.805, a statement of merger under AS 32.06.907 , a statement of qualification under AS 32.06.911 , a statement of foreign qualification under AS 32.06.922 , or an amendment or cancellation of any of the foregoing;

(16) "transfer" includes an assignment, conveyance, lease, mortgage, deed, and encumbrance.



Sec. 32.06.997. - Short title.

This chapter may be cited as the Uniform Partnership Act.









Chapter 32.10. - UNIFORM LIMITED PARTNERSHIP ACT



Chapter 32.11. - UNIFORM LIMITED PARTNERSHIP ACT

Article 01 - FORMATION AND CONVERSION TO LIMITED PARTNERSHIP

Sec. 32.11.010. - Formation of limited partnership.

(a) In order to form a limited partnership, a certificate of limited partnership shall be executed and filed with the Department of Commerce, Community, and Economic Development. The certificate must set out

(1) the name of the limited partnership;

(2) the address of the office and the name and address of the agent for service of process required to be maintained by AS 32.11.830 ;

(3) the name and business address of each general partner; and

(4) other matters the general partners determine to include.

(b) A limited partnership is formed at the time of the filing of the certificate of limited partnership with the department or at a later time specified in the certificate of limited partnership if, in either case, there has been substantial compliance with the requirements of this section.



Sec. 32.11.020. - Amendment to certificate; restated certificate.

(a) A certificate of limited partnership is amended by filing a certificate of amendment with the department. The certificate must set out

(1) the name of the limited partnership;

(2) the date of filing the certificate to be amended; and

(3) the amendment to the certificate.

(b) Within 30 days after the following events, an amendment to a certificate of limited partnership reflecting the occurrence of the event or events shall be filed:

(1) the admission of a new general partner;

(2) the withdrawal of a general partner; or

(3) the continuation of the business under AS 32.11.370 after an event of withdrawal of a general partner.

(c) A general partner who becomes aware that a statement in a certificate of limited partnership was false when made or that an arrangement or other fact described has changed, making the certificate inaccurate, shall promptly amend the certificate.

(d) A certificate of limited partnership may be amended at any time for any other proper purpose the general partners determine.

(e) A person may not be held liable because an amendment to a certificate of limited partnership has not been filed to reflect the occurrence of an event referred to in (b) of this section if the amendment is filed within the 30-day period specified in (b) of this section.

(f) A restated certificate of limited partnership may be executed and filed in the same manner as a certificate of amendment.



Sec. 32.11.030. - Cancellation of certificate.

A certificate of limited partnership shall be canceled upon the dissolution and the commencement of winding up of the partnership or at any other time there are no limited partners. A certificate of cancellation shall be filed with the department and must set out

(1) the name of the limited partnership;

(2) the date of filing of its certificate of limited partnership;

(3) the reason for filing the certificate of cancellation;

(4) the effective date, which must be a date certain, of cancellation if it is not to be effective upon the filing of the certificate; and

(5) other information the general partners filing the certificate determine.



Sec. 32.11.040. - Execution of certificates.

(a) Each certificate required by AS 32.11.010 - 32.11.090 to be filed with the department shall be executed in the following manner:

(1) an original certificate of limited partnership shall be signed by all general partners;

(2) a certificate of amendment shall be signed by at least one general partner and by each other general partner designated in the certificate as a new general partner; and

(3) a certificate of cancellation shall be signed by all general partners.

(b) A person may sign a certificate by an attorney-in-fact, but a power of attorney to sign a certificate relating to the admission of a general partner must specifically describe the admission.

(c) The execution of a certificate by a general partner constitutes an affirmation under the penalty of false swearing that the facts stated are true.



Sec. 32.11.050. - Execution by judicial act.

If a person required by AS 32.11.040 to execute a certificate fails or refuses to do so, a person who is adversely affected by the failure or refusal may petition the superior court to direct the execution of the certificate. If the court finds that it is proper for the certificate to be executed and that a person so designated has failed or refused to execute the certificate, it shall order the department to record an appropriate certificate.



Sec. 32.11.060. - Filing with department.

(a) An original and an exact copy of the certificate of limited partnership and of a certificate of amendment or cancellation, or of a judicial decree of amendment or cancellation, shall be delivered to the department. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of the person's authority as a prerequisite to filing. Unless the department finds that a certificate does not conform to law, upon receipt of all filing fees required by law the department shall

(1) endorse on each original and exact copy the word "Filed" and the day, month, and year of the filing;

(2) file the original in the department's office; and

(3) return the exact copy to the person who filed it or the person's representative.

(b) Upon the filing of a certificate of amendment or judicial decree of amendment with the department, the certificate of limited partnership is amended, and upon the effective date of a certificate of cancellation or a judicial decree of cancellation, the certificate of limited partnership is canceled.



Sec. 32.11.070. - Liability for false statement in certificate.

If a certificate of limited partnership or certificate of amendment or cancellation contains a false statement, one who suffers loss by reliance on the statement may recover damages for the loss from

(1) a person who executes the certificate, or causes another to execute the certificate on the person's behalf, and knew, and a general partner who knew or should have known, the statement to be false at the time the certificate was executed; and

(2) a general partner who thereafter knows or should have known that an arrangement or other fact described in the certificate has changed, making the statement inaccurate in any respect within a sufficient time before the statement was relied upon reasonably to have enabled that general partner to cancel or amend the certificate, or to file a petition for its cancellation or amendment under AS 32.11.050 .



Sec. 32.11.080. - Scope of notice.

The fact that a certificate of limited partnership is on file with the department is notice that the partnership is a limited partnership and the persons designated in the certificate as general partners are general partners, but it is not notice of any other fact.



Sec. 32.11.090. - Delivery of certificates to limited partners.

Upon the return by the department under AS 32.11.060 of a certificate marked "Filed," the general partners shall promptly deliver or mail a copy of the certificate of limited partnership and each certificate of amendment or cancellation to each limited partner unless the partnership agreement provides otherwise.



Sec. 32.11.095. - Conversion of certain entities to a limited partnership.

(a) Any other entity may convert to a limited partnership by filing with the department

(1) a certificate of conversion to a limited partnership that has been executed under (b) of this section by one or more persons organizing the conversion; and

(2) a certificate of limited partnership that complies with AS 32.11.010 and that has been signed by one or more persons organizing the conversion.

(b) The certificate of conversion to a limited partnership must state

(1) the date on which and jurisdiction where the other entity was first created, formed, or incorporated, or otherwise came into being and, if the other entity has changed its jurisdiction, its jurisdiction immediately before its conversion to a limited partnership;

(2) the name of the other entity immediately before the filing of the certificate of conversion to a limited partnership;

(3) the name of the limited partnership as stated in its certificate of limited partnership filed under (a) of this section; and

(4) the future effective date or time, which must be a certain date or certain time, of the conversion to a limited partnership if the conversion is not to be effective upon the filing of the certificate of conversion to a limited partnership and the certificate of limited partnership.

(c) On the filing with the department of the certificate of conversion to a limited partnership and the certificate of limited partnership, or on the future effective date or time of the certificate of conversion to a limited partnership and the certificate of limited partnership, the other entity is converted to a limited partnership, and, after the conversion, is subject to all of the provisions of this chapter, except that, notwithstanding AS 32.11.060 (b), the existence of the limited partnership is considered to have commenced on the date the other entity commenced its existence in the jurisdiction in which the other entity was first created, formed, or incorporated, or otherwise came into being.

(d) The conversion of any other entity to a limited partnership does not affect any obligation or liability of the other entity incurred before the conversion to a limited partnership, or the personal liability of any person that is incurred before the conversion.

(e) When a conversion of any other entity to a limited partnership becomes effective under this section, for all purposes of the laws of this state

(1) all of the rights, privileges, and powers of the other entity, all real, personal, and mixed property, all debts due to the other entity, and all other things and causes of action belonging to the other entity are vested in the limited partnership and are, after the conversion, the property of the limited partnership as they were of the other entity;

(2) the title to any real property vested by deed, or otherwise vested, in the other entity does not revert and is not in any way impaired by reason of this chapter;

(3) all rights of creditors and all liens on any property of the other entity attach to the limited partnership; and

(4) all debts, liabilities, and duties of the other entity attach to the limited partnership, and may be enforced against it to the same extent as if the debts, liabilities, and duties had been incurred or contracted by it.

(f) Unless otherwise agreed, or as required under the applicable law of another state, any other entity that converts to a limited partnership under this section is not required to wind up its affairs or to pay its liabilities and distribute its assets, and the conversion does not constitute a dissolution of the other entity.

(g) Before filing a certificate of conversion to a limited partnership with the department, a partnership agreement must be approved in the manner provided for by the document, instrument, agreement, or other writing governing the internal affairs of the other entity and the conduct of its business, or by applicable law, as appropriate, except that, in any event, the approval must include the approval of any person who, on the effective date or time of the conversion, will be a general partner of the limited partnership.

(h) The provisions of this section may not be construed to limit the accomplishment of a change in the law governing, or of the domicile of, any other entity, to this state by any other means provided for in a partnership agreement or other agreement, or as otherwise permitted by law, including by the amendment of a partnership agreement or other agreement.

(i) In this section, "other entity" means a business trust, an association, a real estate investment trust, a common law trust, or any other unincorporated business, including a general partnership, a limited liability partnership, a foreign limited partnership, a foreign limited liability partnership, and a limited liability company.






Article 02 - LIMITED PARTNERS

Sec. 32.11.100. - Admission of limited partners.

(a) A person becomes a limited partner

(1) at the time the limited partnership is formed; or

(2) at a later time specified in the records of the limited partnership for becoming a limited partner.

(b) After the filing of a limited partnership's original certificate of limited partnership, a person may be admitted as an additional limited partner

(1) in the case of a person acquiring a partnership interest directly from the limited partnership, upon compliance with the partnership agreement or, if the partnership agreement does not provide, upon the written consent of all partners; and

(2) in the case of an assignee of a partnership interest of a partner who has the power under AS 32.11.350 to grant the assignee the right to become a limited partner, upon the exercise of that power and compliance with conditions limiting the grant or exercise of the power.



Sec. 32.11.110. - Voting.

Subject to AS 32.11.120 , the partnership agreement may grant to all or a specified group of the limited partners the right to vote on a per capita or other basis on any matter.



Sec. 32.11.120. - Liability to third parties.

(a) Except as provided in (d) of this section, a limited partner is not liable for the obligations of a limited partnership unless the limited partner is also a general partner or, in addition to the exercise of the limited partner's rights and powers as a limited partner, the limited partner participates in the control of the business. However, if the limited partner participates in the control of the business, the limited partner is liable only to persons who transact business with the limited partnership reasonably believing, based upon the limited partner's conduct, that the limited partner is a general partner.

(b) A limited partner does not participate in the control of the business within the meaning of (a) of this section solely by doing one or more of the following:

(1) being a contractor for or an agent or employee of the limited partnership or of a general partner or being an officer, director, or shareholder of a general partner that is a corporation;

(2) consulting with and advising a general partner with respect to the business of the limited partnership;

(3) acting as surety for the limited partnership or guaranteeing or assuming one or more specific obligations of the limited partnership;

(4) taking any action required or permitted by law to bring or pursue a derivative action in the right of the limited partnership;

(5) requesting or attending a meeting of partners;

(6) proposing, approving, or disapproving, by voting or otherwise, one or more of the following matters:

(A) the dissolution and winding up of the limited partnership;

(B) the sale, exchange, lease, mortgage, pledge, or other transfer of all or substantially all of the assets of the limited partnership;

(C) the incurrence of indebtedness by the limited partnership other than in the ordinary course of its business;

(D) a change in the nature of the business;

(E) the admission or removal of a general partner;

(F) the admission or removal of a limited partner;

(G) a transaction involving an actual or potential conflict of interest between a general partner and the limited partnership or the limited partners;

(H) an amendment to the partnership agreement or certificate of limited partnership; or

(I) matters related to the business of the limited partnership not otherwise enumerated in this paragraph that the partnership agreement states in writing may be subject to the approval or disapproval of limited partners;

(7) winding up the limited partnership under AS 32.11.390 ; or

(8) exercising a right or power permitted to limited partners under this chapter and not specifically enumerated in this subsection.

(c) The enumeration in (b) of this section does not mean that the possession or exercise of any other powers by a limited partner constitutes participation by the limited partner in the business of the limited partnership.

(d) A limited partner who knowingly permits the limited partner's name to be used in the name of the limited partnership, except under circumstances permitted by AS 32.11.810 (a)(2), is liable to creditors who extend credit to the limited partnership without actual knowledge that the limited partner is not a general partner.



Sec. 32.11.130. - Erroneous belief in status as a limited partner.

(a) Except as provided in (b) of this section, a person who makes a contribution to a business enterprise and erroneously but in good faith believes that the person has become a limited partner in the enterprise is not a general partner in the enterprise and is not bound by its obligations by reason of making the contribution, receiving distributions from the enterprise, or exercising the rights of a limited partner, if, on ascertaining the mistake, the person

(1) causes an appropriate certificate of limited partnership or a certificate of amendment to be executed and filed; or

(2) withdraws from future equity participation in the enterprise by executing and filing in the office of the commissioner a certificate declaring withdrawal under this section.

(b) A person who makes a contribution of the kind described in (a) of this section is liable as a general partner to a third party who transacts business with the enterprise before (1) the person withdraws and an appropriate certificate is filed to show withdrawal, or (2) an appropriate certificate is filed to show that the person is not a general partner, but in either case under (1) or (2) only if the third party actually believed in good faith that the person was a general partner at the time of the transaction.



Sec. 32.11.140. - Information.

Each limited partner has the right to

(1) inspect and copy the partnership records required to be maintained by AS 32.11.840 ; and

(2) obtain from the general partners from time to time upon reasonable demand

(A) true and full information regarding the state of the business and financial condition of the limited partnership;

(B) promptly after it becomes available, a copy of the limited partnership's federal, state, and local income tax returns for each year; and

(C) other information regarding the affairs of the limited partnership as is just and reasonable.






Article 03 - GENERAL PARTNERS

Sec. 32.11.150. - Admission of additional general partners.

After the filing of a limited partnership's original certificate of limited partnership, additional general partners may be admitted as provided in writing in the partnership agreement or, if the partnership agreement does not provide in writing for the admission of additional general partners, with the written consent of all partners.



Sec. 32.11.160. - Events of withdrawal.

Except as approved by the specific written consent of all partners at the time, a person ceases to be a general partner of a limited partnership upon the happening of any of the following events:

(1) the general partner withdraws from the limited partnership under AS 32.11.250 ;

(2) the general partner ceases to be a member of the limited partnership under AS 32.11.330 ;

(3) the general partner is removed as a general partner in accordance with the partnership agreement;

(4) unless otherwise provided in writing in the partnership agreement, the general partner

(A) makes an assignment for the benefit of creditors;

(B) files a voluntary petition in bankruptcy;

(C) is adjudicated a bankrupt or insolvent;

(D) files a petition or answer seeking for the general partner reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under a statute, law, or regulation;

(E) files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the general partner in a proceeding of the nature of those specified in (A) - (D) of this paragraph; or

(F) seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the general partner or of all or a substantial part of the general partner's properties;

(5) unless otherwise provided in writing in the partnership agreement, 120 days after the commencement of a proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under a statute, law, or regulation, the proceeding has not been dismissed, or if within 90 days after the appointment without the general partner's consent or acquiescence of a trustee, receiver, or liquidator of the general partner or of all or a substantial part of the general partner's properties, the appointment is not vacated or stayed or within 90 days after the expiration of a stay, the appointment is not vacated;

(6) in the case of a general partner who is a natural person,

(A) the general partner's death; or

(B) the entry of an order by a court of competent jurisdiction adjudicating the general partner incompetent to manage the general partner's person or the general partner's estate;

(7) in the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust, but not merely the substitution of a new trustee;

(8) in the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership;

(9) in the case of a general partner that is a corporation, the filing of a certificate of dissolution, or its equivalent, for the corporation or the revocation of its charter; or

(10) in the case of an estate, the distribution by the fiduciary of the estate's entire interest in the partnership.



Sec. 32.11.170. - General powers and liabilities.

(a) Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions of a partner in a partnership without limited partners.

(b) Except as provided in this chapter, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners. Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners. The rights of a creditor with respect to a general partner's interest in a limited partnership are subject to AS 32.11.340 .



Sec. 32.11.180. - Contributions by general partner; person both limited and general partner.

A general partner of a limited partnership may make contributions to the partnership and share in the profits and losses of, and in distributions from, the limited partnership as a general partner. A general partner also may make contributions to and share in profits, losses, and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers, and is subject to the restrictions and liabilities, of a general partner and, except as provided in the partnership agreement, also has the powers, and is subject to the restrictions, of a limited partner to the extent of the person's participation in the partnership as a limited partner.



Sec. 32.11.190. - Voting.

The partnership agreement may grant to all or certain identified general partners the right to vote, on a per capita or any other basis, separately or with all or any class of the limited partners, on any matter.






Article 04 - CONTRIBUTIONS; ALLOCATION OF PROFITS, LOSSES, AND DISTRIBUTIONS

Sec. 32.11.200. - Form of contribution.

The contribution of a partner may be in cash, property, or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.



Sec. 32.11.210. - Liability for contribution.

(a) A promise by a limited partner to contribute to the limited partnership is not enforceable unless set out in a writing signed by the limited partner.

(b) Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform an enforceable promise to contribute cash or property or to perform services even if the partner is unable to perform because of death, disability, or other reason. If a partner does not make the required contribution of property or services, the partner is obligated at the option of the limited partnership to contribute cash equal to that portion of the value, as stated in the partnership records required to be kept under AS 32.11.840 , of the stated contribution that has not been made.

(c) Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all partners. Notwithstanding the compromise, a creditor of a limited partnership who extends credit or otherwise acts in reliance on that obligation after the partner signs a writing that reflects the obligation, and before the amendment or cancellation to reflect the compromise, may enforce the original obligation.



Sec. 32.11.220. - Sharing of profits and losses.

The profits and losses of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not specify in writing, profits and losses shall be allocated on the basis of the value, as stated in the partnership records required to be kept under AS 32.11.840 , of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.



Sec. 32.11.230. - Allocation of distributions.

Distributions of cash or other assets of a limited partnership shall be allocated among the partners and among classes of partners in the manner provided in writing in the partnership agreement. If the partnership agreement does not specify in writing, distributions shall be made on the basis of the value, as stated in the partnership records required to be kept under AS 32.11.840 , of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.






Article 05 - DISTRIBUTIONS, WITHDRAWAL, AND RETURN OF CONTRIBUTION

Sec. 32.11.240. - Interim distributions.

Except as provided in AS 32.11.240 - 32.11.310, a partner is entitled to receive distributions from a limited partnership before the partner's withdrawal from the limited partnership and before the dissolution and winding up of the partnership to the extent and at the times or upon the happening of the events specified in the partnership agreement.



Sec. 32.11.250. - Withdrawal of general partner.

A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners, but if the withdrawal violates the partnership agreement, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to the general partner.



Sec. 32.11.260. - Withdrawal of limited partner.

A limited partner may not withdraw from a limited partnership except at the time or upon the happening of events specified in the partnership agreement. Notwithstanding anything to the contrary under applicable law, unless the partnership agreement provides otherwise, a limited partner may not withdraw from a limited partnership before the dissolution and winding up of the limited partnership.



Sec. 32.11.270. - Distribution upon withdrawal.

Except as provided in AS 32.11.240 - 32.11.310, upon withdrawal a withdrawing partner is entitled to receive a distribution to which the withdrawing partner is entitled under the partnership agreement and, if not otherwise provided in the agreement, the withdrawing partner is entitled to receive, within a reasonable time after withdrawal, the fair value of the withdrawing partner's interest in the limited partnership as of the date of withdrawal based upon the withdrawing partner's right to share in distributions from the limited partnership.



Sec. 32.11.280. - Distribution in kind.

Except as provided in writing in the partnership agreement, a partner, regardless of the nature of the partner's contribution, does not have the right to demand and receive a distribution from a limited partnership in a form other than cash. Except as provided in writing in the partnership agreement, a partner may not be compelled to accept a distribution of an asset in kind from a limited partnership to the extent that the percentage of the asset distributed to the partner exceeds a percentage of that asset that is equal to the percentage in which the partner shares in distributions from the limited partnership.



Sec. 32.11.290. - Right to distribution.

At the time a partner becomes entitled to receive a distribution, the partner has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.



Sec. 32.11.300. - Limitations on distribution.

A partner may not receive a distribution from a limited partnership to the extent that, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interest, exceed the fair value of the partnership assets.



Sec. 32.11.310. - Liability upon return of contribution.

(a) If a partner has received the return of a part of the partner's contribution without violation of the partnership agreement or this chapter, the partner is liable to the limited partnership for a period of one year thereafter for the amount of the returned contribution, but only to the extent necessary to discharge the limited partnership's liabilities to creditors who extended credit to the limited partnership during the period the contribution was held by the partnership.

(b) If a partner has received the return of a part of the partner's contribution in violation of the partnership agreement or this chapter, the partner is liable to the limited partnership for a period of six years thereafter for the amount of the contribution wrongfully returned.

(c) A partner receives a return of the partner's contribution to the extent that a distribution to the partner reduces the partner's share of the fair value of the net assets of the limited partnership below the value, as set out in the partnership records required to be kept under AS 32.11.840 , of the partner's contribution that has not been distributed to the partner.






Article 06 - NATURE OF AND ASSIGNMENT OF PARTNERSHIP INTERESTS

Sec. 32.11.320. - Nature of partnership interest.

A partnership interest is personal property.



Sec. 32.11.330. - Assignment of partnership interest.

Except as provided in the partnership agreement, a partnership interest is assignable in whole or in part. An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise the rights of a partner. An assignment entitles the assignee to receive, to the extent assigned, only the distribution to which the assignor would be entitled. Except as provided in the partnership agreement, a partner ceases to be a partner upon assignment of all of the partner's partnership interest.



Sec. 32.11.340. - Rights of creditor.

(a) On application to a court of competent jurisdiction by a judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment with interest. To the extent charged, the judgment creditor has only the rights of an assignee of the partnership interest. This chapter does not deprive a partner of the benefit of an exemption law applicable to the partner's partnership interest.

(b) This section provides the exclusive remedy that a judgment creditor of a general or limited partner or of the general or limited partner's assignee may use to satisfy a judgment out of the judgment debtor's interest in the partnership. Other remedies, including foreclosure on the general or limited partner's partnership interest and a court order for directions, accounts, and inquiries that the debtor general or limited partner might have made, are not available to the judgment creditor attempting to satisfy the judgment out of the judgment debtor's interest in the limited partnership and may not be ordered by a court.



Sec. 32.11.350. - Right of assignee to become limited partner.

(a) An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner if and to the extent that

(1) the assignor gives the assignee that right in accordance with authority described in the partnership agreement; or

(2) all other partners consent.

(b) An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this chapter. An assignee who becomes a limited partner also is liable for the obligations of the assignee's assignor to make and return contributions as provided in AS 32.11.200 - 32.11.310. However, the assignee is not obligated for liabilities unknown to the assignee at the time the assignee became a limited partner.

(c) If an assignee of a partnership interest becomes a limited partner, the assignor is not released from the assignor's liability to the limited partnership under AS 32.11.070 and 32.11.210.



Sec. 32.11.360. - Power of estate of deceased or incompetent partner.

If a partner who is an individual dies or a court of competent jurisdiction adjudges the partner to be incompetent to manage the partner's person or the partner's property, the partner's executor, administrator, guardian, conservator, or other legal representative may exercise all of the partner's rights for the purpose of settling the partner's estate or administering the partner's property, including any power the partner had to give an assignee the right to become a limited partner. If a partner is a corporation, trust, or other entity and is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor.






Article 07 - DISSOLUTION

Sec. 32.11.370. - Dissolution.

A limited partnership is dissolved and its affairs shall be wound up upon the happening of the first to occur of the following:

(1) at the time or upon the happening of events specified in writing in the partnership agreement;

(2) written consent of all partners;

(3) an event of withdrawal of a general partner if there is no other general partner, and a majority in interest of the remaining partners fail to agree in writing within 90 days after the withdrawal to continue the business of the limited partnership and to the appointment, effective as of the date of withdrawal, of one or more additional general partners; or

(4) entry of a decree of judicial dissolution under AS 32.11.380 .



Sec. 32.11.380. - Judicial dissolution.

On application by or for a partner, the superior court may decree dissolution of a limited partnership whenever it is impossible to carry on the business in conformity with the partnership agreement.



Sec. 32.11.390. - Winding up.

Except as provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if there are no general partners, the limited partners, may wind up the limited partnership's affairs; but the superior court may wind up the limited partnership's affairs upon application of a partner, a partner's legal representative, or assignee.



Sec. 32.11.400. - Distribution of assets.

Upon the winding up of a limited partnership, the assets shall be distributed as follows:

(1) to creditors, including partners who are creditors, to the extent permitted by law, in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners under AS 32.11.240 or 32.11.270;

(2) except as provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under AS 32.11.240 or 32.11.270; and

(3) except as provided in the partnership agreement, to partners first for the return of their contributions and secondly respecting their partnership interests, in the proportions in which the partners share in distributions.






Article 08 - FOREIGN LIMITED PARTNERSHIPS

Sec. 32.11.410. - Law governing.

Subject to the Constitution of the State of Alaska,

(1) the laws of the state under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its limited partners; and

(2) a foreign limited partnership may not be denied registration by reason of a difference between those laws and the laws of this state.



Sec. 32.11.420. - Registration required.

Before transacting business in this state, a foreign limited partnership shall register with the department. In order to register, a foreign limited partnership shall submit to the department an original and an exact copy of an application for registration as a foreign limited partnership, signed and sworn to by a general partner and setting out

(1) the name of the foreign limited partnership and, if different, the name under which it proposes to register and transact business in this state;

(2) the state and date of its formation;

(3) the name and address of an agent for service of process on the foreign limited partnership whom the foreign limited partnership elects to appoint; the agent must be an individual resident of this state, a domestic corporation, or a foreign corporation having a place of business in, and authorized to do business in, this state;

(4) a statement that the commissioner is appointed the agent of the foreign limited partnership for service of process if an agent has not been appointed under (3) of this section or, if appointed, the agent's authority has been revoked or if the agent cannot be found or served with the exercise of reasonable diligence;

(5) the address of the office required to be maintained in the state of its organization by the laws of that state or, if not so required, of the principal office of the foreign limited partnership;

(6) the name and business address of each general partner; and

(7) the address of the office at which is kept a list of the names and addresses of the limited partners and their capital contributions, together with an undertaking by the foreign limited partnership to keep those records until the foreign limited partnership's registration in this state is cancelled or withdrawn.



Sec. 32.11.430. - Issuance of registration.

(a) If the department finds that an application for registration conforms to law and all requisite fees have been paid, the department shall

(1) endorse on the application the word "Filed," and the month, day, and year of the filing;

(2) file in the department the original of the application; and

(3) issue a certificate of registration to transact business in this state.

(b) The certificate of registration, together with an exact copy of the application, shall be returned to the person who filed the application or the person's representative.



Sec. 32.11.440. - Name.

A foreign limited partnership may register with the department under any name, whether or not it is the name under which it is registered in its state of organization, that includes without abbreviation the words "limited partnership" and that could be registered by a domestic limited partnership.



Sec. 32.11.450. - Correction of statements in registration application.

If a statement in the application for registration of a foreign limited partnership was false when made or arrangements or other facts described have changed, making the application inaccurate, the foreign limited partnership shall promptly file with the department a certificate, signed and sworn to by a general partner, correcting the statement.



Sec. 32.11.460. - Cancellation of registration.

A foreign limited partnership may cancel its registration by filing with the department a certificate of cancellation signed and sworn to by a general partner. A cancellation does not terminate the authority of the commissioner to accept service of process on the foreign limited partnership with respect to causes of action arising out of the transactions of business in this state.



Sec. 32.11.470. - Transaction of business without registration.

(a) A foreign limited partnership transacting business in this state may not maintain an action, suit, or proceeding in a court of this state until it has registered in this state.

(b) The failure of a foreign limited partnership to register in this state does not impair the validity of a contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending an action, suit, or proceeding in a court of this state.

(c) A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of having transacted business in this state without registration.

(d) A foreign limited partnership, by transacting business in this state without registration, appoints the commissioner as its agent for service of process with respect to causes of action arising out of the transaction of business in this state.



Sec. 32.11.480. - Action by department.

The department may bring an action to restrain a foreign limited partnership from transacting business in this state in violation of AS 32.11.410 - 32.11.480.






Article 09 - DERIVATIVE ACTIONS

Sec. 32.11.490. - Derivative action authorized.

A limited partner may bring an action in the right of a limited partnership to recover a judgment in its favor if general partners with authority to do so have refused to bring the action or if an effort to cause those general partners to bring the action is not likely to succeed.



Sec. 32.11.500. - Proper plaintiff.

In a derivative action, the plaintiff must be a partner at the time of bringing the action and

(1) must have been a partner at the time of the transaction of which the plaintiff complains; or

(2) the plaintiff's status as a partner must have devolved upon the plaintiff by operation of law or under the terms of the partnership agreement from a person who was a partner at the time of the transaction.



Sec. 32.11.510. - Pleading.

In a derivative action, the complaint must set out with particularity the effort of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort.



Sec. 32.11.520. - Recoveries.

If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise, or settlement of an action or claim, and if the plaintiff is awarded attorney fees or costs, the court shall direct the plaintiff to remit to the limited partnership the portion of the recovery that remains after deduction of the attorney fees and costs awarded to the plaintiff.






Article 10 - GENERAL PROVISIONS

Sec. 32.11.800. - Construction and application.

This chapter shall be so applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it, except to the extent that certain provisions of this chapter have been revised and are not identical to the Uniform Limited Partnership Act.



Sec. 32.11.810. - Name.

(a) The name of a limited partnership as set out in its certificate of limited partnership

(1) must contain without abbreviation the words "limited partnership";

(2) may not contain the name of a limited partner unless

(A) it is also the name of a general partner or the corporate name of a corporate general partner; or

(B) the business of the limited partnership had been carried on under that name before the admission of that limited partner; and

(3) must be distinguishable on the records of the department from the name of any other organized entity and from a reserved or registered name; in this paragraph, "organized entity" and "reserved or registered name" have the meanings given in AS 10.35.040 .

(b) The department may adopt regulations under AS 44.62 (Administrative Procedure Act) to implement (a)(3) of this section.



Sec. 32.11.820. - Reservation of name.

(a) The exclusive right to the use of a name may be reserved by

(1) a person intending to organize a limited partnership under this chapter and to adopt that name;

(2) a domestic limited partnership or a foreign limited partnership registered in this state that, in either case, intends to adopt that name;

(3) a foreign limited partnership intending to register in this state and adopt that name; or

(4) a person intending to organize a foreign limited partnership and intending to have it register in this state and adopt that name.

(b) The reservation shall be made by filing with the department an application, executed by the applicant, to reserve a specified name. If the department finds that the name is available for use by a domestic or foreign limited partnership under AS 32.11.810 , the department shall reserve the name for the exclusive use of the applicant for a period of 120 days. Once having reserved a name, the same applicant may not again reserve the same name until more than 60 days after the expiration of the last 120-day period for which that applicant reserved that name. The right to the exclusive use of a reserved name may be transferred to another person by filing with the department a notice of the transfer executed by the applicant for whom the name was reserved and specifying the name and address of the transferee.



Sec. 32.11.830. - Specified office and agent.

(a) A limited partnership shall continuously maintain in this state

(1) an office, which may but need not be a place of its business in this state, at which shall be kept the records required by AS 32.11.840 to be maintained; and

(2) an agent for service of process on the limited partnership, which agent must be an individual resident of this state, a domestic corporation, or a foreign corporation authorized to do business in this state.

(b) A limited partnership may change its registered office, registered agent, or both, by filing with the department a statement signed by a general partner stating

(1) the name of the limited partnership;

(2) the address of its registered office;

(3) the address of its new registered office if the registered office is being changed;

(4) the name of its registered agent;

(5) the name of its new registered agent if the registered agent is being changed; and

(6) a statement that the change has been approved by all of the general partners.



Sec. 32.11.835. - Amendment of partnership agreement.

Unless the partnership agreement provides otherwise, a partnership agreement may not be amended except with the unanimous consent of all partners.



Sec. 32.11.840. - Records to be kept.

(a) A limited partnership shall keep at the office referred to in AS 32.11.830(a)(1) the following:

(1) a current list of the full name and last known business address of each partner, separately identifying the general partners in alphabetical order and the limited partners in alphabetical order;

(2) a copy of the certificate of limited partnership and all certificates of amendment to it, together with executed copies of a power of attorney under which a certificate has been executed;

(3) copies of the limited partnership's federal, state, and local income tax returns and reports, if any, for the three most recent years;

(4) copies of a then effective written partnership agreement and of a financial statement of the limited partnership for the three most recent years; and

(5) unless contained in a written partnership agreement, a writing setting out

(A) the amount of cash and a description and statement of the agreed value of the other property or services contributed by each partner and that each partner has agreed to contribute;

(B) the times at which or events on the happening of which additional contributions agreed to be made by each partner are to be made;

(C) the right of a partner to receive, or of a general partner to make, distributions to a partner that include a return of all or a part of the partner's contribution; and

(D) events upon the happening of which the limited partnership is to be dissolved and its affairs wound up.

(b) Records kept under this section are subject to inspection and copying at the reasonable request and at the expense of a partner during ordinary business hours.



Sec. 32.11.850. - Nature of business.

A limited partnership may carry on business that a partnership without limited partners may carry on.



Sec. 32.11.860. - Business transactions of partner with partnership.

Except as provided in the partnership agreement, a partner may lend money to and transact other business with the limited partnership and, subject to other applicable law, has the same rights and obligations as a person who is not a partner.



Sec. 32.11.870. - Filing fees.

A domestic or foreign limited partnership that files a certificate of limited partnership, amendment, cancellation, or registration, or other application with the department, shall pay to the commissioner a filing fee established by the department by regulation. The filing fee must be uniform and fixed.



Sec. 32.11.890. - Rules for conversions and other cases not covered by chapter.

In a case not provided for in this chapter, including conversion of a limited partnership to a partnership, the provisions of AS 32.06 govern.



Sec. 32.11.900. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "certificate of limited partnership" means the certificate referred to in AS 32.11.010 and the certificate as amended or restated;

(2) "commissioner" means the commissioner of commerce, community, and economic development;

(3) "contribution" means cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services, that a partner contributes to a limited partnership as a partner;

(4) "department" means the Department of Commerce, Community, and Economic Development;

(5) "event of withdrawal of a general partner" means an event that causes a person to cease to be a general partner under AS 32.11.160 ;

(6) "foreign limited partnership" means a partnership formed under the laws of a state other than this state and having as partners one or more general partners and one or more limited partners;

(7) "general partner" means a person who has been admitted to a limited partnership as a general partner in accordance with the partnership agreement and named in the certificate of limited partnership as a general partner;

(8) "limited partner" means a person who has been admitted to a limited partnership as a limited partner in accordance with the partnership agreement;

(9) "limited partnership" and "domestic limited partnership" mean a partnership formed by two or more persons under the laws of this state and having one or more general partners and one or more limited partners;

(10) "partner" means a limited or general partner;

(11) "partnership agreement" means a valid agreement, written or oral, of the partners as to the affairs of a limited partnership and the conduct of its business;

(12) "partnership interest" means a partner's share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets;

(13) "state" means a state, territory, or possession of the United States, District of Columbia, or Commonwealth of Puerto Rico.



Sec. 32.11.990. - Short title.

This chapter may be cited as the Alaska Revised Limited Partnership Act.












Title 33 - PROBATION, PRISONS, AND PRISONERS

Chapter 33.05. - PROBATION ADMINISTRATION ACT

Sec. 33.05.010. - Powers of commissioner.

The commissioner shall administer a probation system and enforce the probation laws in the superior court.



Sec. 33.05.020. - Duties of commissioner.

(a) The commissioner shall appoint and make available to the superior court, where necessary, qualified probation officers and assistants.

(b) The commissioner shall fix probation officers' and assistants' salaries, assign them to the various judicial districts, and shall provide for their necessary expenses including clerical services and travel. The commissioner may assign to all probation officers and personnel any duties concerning the administration of the parole system as provided in AS 33.16.

(c) The commissioner shall by regulation

(1) establish standards for calibration, certification, maintenance, and monitoring of ignition interlock devices required as a condition of probation under AS 12.55.102 ; and

(2) establish a fee to be paid by the manufacturer for the cost of certifying an ignition interlock device.

(d) The regulations in (c) of this section must require that the ignition interlock device operate reliably over the range of automobile environments, otherwise known as automobile manufacturing standards, for the geographic area for which the device is certified.

(e) The commissioner shall notify the manufacturer of the ignition interlock device when the device is certified. The commissioner may not certify an ignition interlock device unless the device prominently displays a label warning that a person circumventing or tampering with the device in violation of AS 11.76.140 may be imprisoned up to 30 days and fined up to $500.



Sec. 33.05.030. - Probation officers as officers of court.

(a) All probation officers made available to the courts under this chapter shall be officers of the superior court and subject to the authority of the superior court.

(b) The appointment of a probation officer shall be entered on the journal of the court in the judicial district where the probation officer shall be assigned, and one copy of the journal entry sent to the administrative director of courts.



Sec. 33.05.040. - Duties of probation officers.

A probation officer shall

(1) furnish to each probationer under the supervision of the officer a written statement of the conditions of probation and shall instruct the probationer regarding the same;

(2) keep informed concerning the conduct and condition of each probationer under the supervision of the officer and shall report on the probationer to the court placing such person on probation;

(3) use all suitable methods, not inconsistent with the conditions imposed by the court, to aid probationers and to bring about improvements in their conduct and condition;

(4) keep records of the probation work, keep accurate and complete accounts of all money collected from persons under the supervision of the officer, give receipts for money collected and make at least monthly returns of it, make the reports to the court and the commissioner required by them, and perform other duties the court may direct;

(5) perform such duties with respect to persons on parole as the commissioner shall request, and in such service shall be termed a parole officer.



Sec. 33.05.050. - Report of probation officer.

When directed by the court, the probation officer shall report to the court, with a statement of the conduct of the probationer while on probation. The court may then discharge the probationer from further supervision and may terminate the proceedings against the probationer, or may extend the probation, as shall seem advisable.



Sec. 33.05.060. - Transfer of jurisdiction over probationer.

Whenever during the period of probation, a probationer goes from the judicial district in which the probationer is being supervised to another judicial district, jurisdiction over the probationer may be transferred, in the discretion of the court, from the court for the district from which the probationer goes to the court for the other district, with the concurrence of the latter court. Thereupon the court for the district to which jurisdiction is transferred shall have all power with respect to the probationer that was previously possessed by the court for the district from which the transfer is made, except that the period of probation may not be changed without the consent of the sentencing court. This process under the same conditions may be repeated whenever during the period of probation the probationer goes from the district in which the probationer is being supervised to another district.



Sec. 33.05.070. - Arrest of probationer.

(a) At any time within the probation period, the probation officer may for cause arrest the probationer whenever found, without a warrant. At any time within the probation period, or within the maximum probation period permitted by AS 12.55.080 and 12.55.090, the court for the district in which the probationer is being supervised or, if the probationer is no longer under supervision, the court for the district in which the probationer was last under supervision may issue a warrant for the probationer's arrest for violation of probation occurring during the probation period. The warrant may be executed in any district by the probation officer or any peace officer in the district in which the warrant was issued or of any district in which the probationer is found. If the probationer is arrested in any district other than that in which the probationer was last supervised, the probationer shall be returned to the district in which the warrant was issued, unless jurisdiction over the probationer is transferred as above provided to the district in which the probationer is found, and in that case the probationer shall be detained pending further proceedings in that district.

(b) As speedily as possible after arrest the probationer shall be taken before the court for the district having jurisdiction over the probationer. Thereupon the court may revoke the probation and require the probationer to serve the sentence imposed, or any lesser sentence, and, if imposition of sentence was suspended, may impose any sentence which might originally have been imposed, subject to the limitation specified in AS 12.55.086 (c).

(c) At any time within the probation period, a police officer certified by the Alaska Police Standards Council may detain a probationer if the police officer has reasonable suspicion that the probationer has recently violated or may imminently violate a probation condition relating to one of the topics set out in (d) of this section. The police officer may also arrest the probationer without a warrant if the police officer has probable cause to believe that the probationer has violated a probation condition relating to one of the topics set out in (d) of this section.

(d) The conditions that permit a police officer to detain or arrest a probationer or parolee without a warrant under AS 33.16.240 and (c) of this section are those conditions imposed by the court, or the parole board, relating to

(1) geographic limitations on the probationer's movements;

(2) possessing or consuming controlled substances under state or federal law;

(3) possessing firearms;

(4) possessing or consuming alcoholic beverages, or being in a place where they are sold or served;

(5) operating or driving a motor vehicle; or

(6) other conduct that creates an imminent public danger or threatens serious harm to persons or property.



Sec. 33.05.080. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "commissioner" means the commissioner of corrections or the designee of the commissioner;

(2) "probation," except as authorized under AS 12.55.086 , is a procedure under which a defendant, found guilty of a crime upon verdict or plea, is released by the superior court subject to conditions imposed by the court and subject to the supervision of the probation service as provided in this chapter.



Sec. 33.05.090. - Short title.

This chapter may be cited as the Probation Administration Act.






Chapter 33.10. - INTERSTATE COMPACT ON PROBATION AND PAROLE



Chapter 33.15. - PAROLE ADMINISTRATION ACT



Chapter 33.16. - PAROLE ADMINISTRATION

Sec. 33.16.010. - Parole.

(a) A prisoner who is serving a term or terms of two years or more is eligible for mandatory parole.

(b) A prisoner who is eligible under AS 33.16.090 may be granted discretionary parole by the board of parole.

(c) A prisoner who is not eligible for discretionary parole, or who is not released on discretionary parole, shall be released on mandatory parole for the term of good time deductions credited under AS 33.20, if the term or terms of imprisonment are two years or more.

(d) A prisoner released on special medical, discretionary, or mandatory parole is subject to the conditions of parole imposed under AS 33.16.150 . Parole may be revoked under AS 33.16.220 .

(e) A prisoner eligible under AS 33.16.085 may be released on special medical parole by the Parole Board.



Sec. 33.16.020. - Board of parole.

(a) There is in the Department of Corrections a board of parole consisting of five members appointed by the governor, subject to confirmation by a majority of members of the legislature in joint session.

(b) Members of the board serve for staggered terms of five years and until their successors are appointed.

(c) The governor shall choose the presiding officer of the board from among the membership.

(d) The governor shall make appointments to the board with due regard for representation on the board of the ethnic, racial, sexual, and cultural populations of the state.

(e) The governor shall appoint at least one member who resides in the First Judicial District, one member who resides in the Third Judicial District, and one member who resides in either the Second or Fourth Judicial District.



Sec. 33.16.030. - Selection criteria for board members.

(a) The governor shall appoint board members on the basis of their qualifications to make decisions that are compatible with the welfare of the community and of individual offenders. The governor shall appoint members who are able to consider the character and background of offenders and the circumstances under which offenses were committed.

(b) At least one person appointed to the board must have experience in the field of criminal justice.

(c) Officers or employees of the state may not be appointed to the board.



Sec. 33.16.040. - Compensation and expenses.

A board member is entitled to compensation at an amount to be set by the governor for each day the member is participating in business of the board, and is also entitled to the per diem and travel allowances provided under AS 39.20.180 .



Sec. 33.16.050. - Meetings of the board.

(a) The board may meet as often as it considers necessary to carry out its responsibilities, but shall meet at least four times a year.

(b) Three members of the board constitute a quorum for the conduct of business.

(c) Except when a member of the board imposes special conditions of mandatory parole for the board under AS 33.16.150 and except as provided in (e) of this section, decisions and orders of the board require the affirmative votes of a majority of the members present.

(d) The board may conduct meetings by the use of teleconferencing facilities.

(e) A meeting of the board is not required for a decision or order setting special conditions of mandatory parole by a single member of the board under AS 33.16.150 (b) and (e). If a prisoner or parolee who is aggrieved by the board member's decision or order applies to the full board under AS 33.16.150 (e) and 33.16.160 for a change in parole conditions, the board shall meet to act on the application.



Sec. 33.16.060. - Duties of the board.

(a) The board shall

(1) serve as the parole authority for the state;

(2) upon receipt of an application, consider the suitability for parole of a prisoner who is eligible for special medical or discretionary parole;

(3) impose parole conditions on all prisoners released under discretionary or mandatory parole;

(4) under AS 33.16.210 , discharge a person from parole when custody is no longer required;

(5) maintain records of the meetings and proceedings of the board;

(6) recommend to the governor and the legislature changes in the law administered by the board;

(7) recommend to the governor or the commissioner changes in the practices of the department and of other departments of the executive branch necessary to facilitate the purposes and practices of parole;

(8) upon request of the governor, review and recommend applicants for executive clemency; and

(9) execute other responsibilities prescribed by law.

(b) The board shall adopt regulations under the Administrative Procedure Act (AS 44.62)

(1) establishing standards under which the suitability of a prisoner for special medical or discretionary parole shall be determined;

(2) providing for the supervision of parolees and for recommitment of parolees; and

(3) governing procedures of the board.



Sec. 33.16.070. - Process.

The board or a member of the board may issue subpoenas and subpoenas duces tecum in the performance of board duties under AS 33.16.060 (a). Subpoenas issued under this section are enforceable in Superior Court.



Sec. 33.16.080. - Executive director.

The board shall hire an executive director to serve the board in the discharge of its duties. The executive director must have had training and experience in the field of criminal justice. The executive director may employ additional staff to assist the board.



Sec. 33.16.085. - Special medical parole.

(a) Notwithstanding a presumptive, mandatory, or mandatory minimum term or sentence a prisoner may be serving or any restriction on parole eligibility under AS 12.55, a prisoner who is serving a term of at least 181 days, may, upon application by the prisoner or the commissioner, be released by the board on special medical parole if the board determines that

(1) the prisoner has not been convicted of an offense under AS 11.41.410 - 11.41.425 or 11.41.434 - 11.41.438 and the prisoner is severely medically or cognitively disabled as certified in writing by a physician licensed under AS 08.64;

(2) a reasonable probability exists that

(A) the prisoner will live and remain at liberty without violating any laws or conditions imposed by the board;

(B) because of the prisoner's severe medical or cognitive disability, the prisoner will not pose a threat of harm to the public if released on parole; and

(C) release of the prisoner on parole would not diminish the seriousness of the crime;

(3) the prisoner

(A) was not suffering from the severe medical or cognitive disability at the time the prisoner committed the offense or parole or probation violation for which the prisoner is presently incarcerated; or

(B) was suffering from the severe medical or cognitive disability at the time the prisoner committed the offense or parole or probation violation for which the prisoner is presently incarcerated and the medical or cognitive disability has progressed so that the likelihood of the prisoner's committing the same or a similar offense is low;

(4) the care and supervision that the prisoner requires can be provided in a more medically appropriate or cost-effective manner than by the department;

(5) the prisoner is incapacitated to an extent that incarceration does not impose significant additional restrictions on the prisoner;

(6) the prisoner is likely to remain subject to the severe medical or cognitive disability throughout the entire period of parole or to die and there is no reasonable expectation that the prisoner's medical or cognitive disability will improve noticeably; and

(7) an appropriate discharge plan has been formulated that addresses basic life domains of the prisoner, including care coordination, housing, eligibility for public benefits, and health care, including necessary medication.

(b) If the board finds a change in circumstances or discovers new information concerning a prisoner who has been granted a special medical parole release date, the board may rescind or revise the previously granted parole release date.

(c) The board shall issue its decision to grant or deny special medical parole, or to rescind or revise the release date of a prisoner granted special medical parole, in writing and provide a basis for the decision. A copy of the decision shall be provided to the prisoner.



Sec. 33.16.087. - Rights of victims in connection with special medical parole.

(a) If the victim of a crime requests notice of a scheduled hearing to review or consider special medical parole for a prisoner convicted of that crime, the board shall send notice of the hearing to the victim at least 30 days before the hearing. The notice must be accompanied by a copy of the prisoner's or commissioner's application for parole submitted under AS 33.16.085 . The copy of the application sent to the victim must include the prisoner's proposed residence and employment addresses.

(b) A victim who requests notice under this section shall maintain a current, valid mailing address on file with the board. The board shall send the notice required by this section to the last known address of the victim. The victim's address may not be disclosed to the prisoner or the prisoner's attorney.

(c) The victim has a right to attend meetings of the parole board in which the status of the prisoner convicted of the crime against that victim is officially considered and to comment, in writing or in person, on the proposed action of the board. Copies of any written comments shall be provided to the prisoner and the prisoner's attorney before action by the board.

(d) The board shall consider the comments presented under (c) of this section in deciding whether to release the prisoner on special medical parole.

(e) If the victim requests, the board shall make every reasonable effort to notify the victim as soon as practicable in writing of its decision to grant or deny special medical parole. The notice under this subsection must include the expected date of the prisoner's release, the geographic area in which the prisoner is required to reside, and other pertinent information concerning the prisoner's conditions of parole that may affect the victim.



Sec. 33.16.090. - Eligibility for discretionary parole and minimum terms to be served.

(a) A prisoner sentenced to an active term of imprisonment of at least 181 days may, in the discretion of the board, be released on discretionary parole if the prisoner has served the amount of time specified under (b) of this section, except that

(1) a prisoner sentenced to one or more mandatory 99-year terms under AS 12.55.125 (a) or one or more definite terms under AS 12.55.125 ( l ) is not eligible for consideration for discretionary parole;

(2) a prisoner is not eligible for consideration of discretionary parole if made ineligible by order of a court under AS 12.55.115 ;

(3) a prisoner imprisoned under AS 12.55.086 is not eligible for discretionary parole unless the actual term of imprisonment is more than one year.

(b) A prisoner eligible under (a) of this section who is sentenced

(1) to a single sentence under AS 12.55.125 (a) or (b) may not be released on discretionary parole until the prisoner has served the mandatory minimum term under AS 12.55.125 (a) or (b), one-third of the active term of imprisonment imposed, or any term set under AS 12.55.115, whichever is greatest;

(2) to a single sentence within or below a presumptive range set out in AS 12.55.125 (c), (d)(2) - (4), (e)(3) and (4), or (i), and has not been allowed by the three-judge panel under AS 12.55.175 to be considered for discretionary parole release, may not be released on discretionary parole until the prisoner has served the term imposed, less good time earned under AS 33.20.010 ;

(3) to a single sentence under AS 12.55.125 (c), (d)(2) - (4), (e)(3) and (4), or (i), and has been allowed by the three-judge panel under AS 12.55.175 to be considered for discretionary parole release during the second half of the sentence, may not be released on discretionary parole until

(A) the prisoner has served that portion of the active term of imprisonment required by the three-judge panel; and

(B) in addition to the factors set out in AS 33.16.100 (a), the board determines that

(i) the prisoner has successfully completed all rehabilitation programs ordered by the three-judge panel that were made available to the prisoner; and

(ii) the prisoner would not constitute a danger to the public if released on parole;

(4) to a single enhanced sentence under AS 12.55.155 (a) that is above the applicable presumptive range may not be released on discretionary parole until the prisoner has served the greater of the following:

(A) an amount of time, less good time earned under AS 33.20.010 , equal to the upper end of the presumptive range plus one-fourth of the amount of time above the presumptive range; or

(B) any term set under AS 12.55.115 ;

(5) to a single sentence under any other provision of law may not be released on discretionary parole until the prisoner has served at least one-fourth of the active term of imprisonment, any mandatory minimum sentence imposed under any provision of law, or any term set under AS 12.55.115, whichever is greatest;

(6) to concurrent sentences may not be released on discretionary parole until the prisoner has served the greatest of

(A) any mandatory minimum sentence or sentences imposed under any provision of law;

(B) any term set under AS 12.55.115 ; or

(C) the amount of time that is required to be served under (1) - (5) of this subsection for the sentence imposed for the primary crime, had that been the only sentence imposed;

(7) to consecutive or partially consecutive sentences may not be released on discretionary parole until the prisoner has served the greatest of

(A) the composite total of any mandatory minimum sentence or sentences imposed under any provision of law, including AS 12.55.127 ;

(B) any term set under AS 12.55.115 ; or

(C) the amount of time that is required to be served under (1) - (5) of this subsection for the sentence imposed for the primary crime, had that been the only sentence imposed, plus one-quarter of the composite total of the active term of imprisonment imposed as consecutive or partially consecutive sentences imposed for all crimes other than the primary crime.

(c) As used in this section,

(1) "active term of imprisonment" has the meaning given in AS 12.55.185;

(2) "primary crime" has the meaning given in AS 12.55.127 .



Sec. 33.16.100. - Granting of discretionary parole.

(a) The board may authorize the release of a prisoner on discretionary parole if it determines a reasonable probability exists that

(1) the prisoner will live and remain at liberty without violating any laws or conditions imposed by the board;

(2) the prisoner's rehabilitation and reintegration into society will be furthered by release on parole;

(3) the prisoner will not pose a threat of harm to the public if released on parole; and

(4) release of the prisoner on parole would not diminish the seriousness of the crime.

(b) If the board finds a change in circumstances in a prisoner's parole release plan submitted under AS 33.16.130 (a), or discovers new information concerning a prisoner who has been granted a parole release date, the board may rescind or revise the previously granted parole release date. In reconsidering the release date, the procedures set out in AS 33.16.130 (b) and (c) shall be followed.

(c) [Repealed, Sec. 32 ch 2 SLA 2005].

(d) [Repealed, Sec. 32 ch 2 SLA 2005].

(e) If the parole board considers an application for discretionary parole and denies parole because the prisoner does not meet the standards in (a) of this section, the board may make a prisoner ineligible for further consideration of discretionary parole, or may require that additional time be served before the prisoner is again eligible for consideration for discretionary parole.



Sec. 33.16.110. - Preparole report.

(a) In determining whether a prisoner is suitable for discretionary parole, the board shall consider the preparole reports including

(1) the presentence report made to the sentencing court;

(2) the recommendations made by the sentencing court, by the prosecuting attorney, and by the defense attorney, and any statements made by the victim or the prisoner at sentencing;

(3) the prisoner's institutional conduct history while incarcerated;

(4) recommendations made by the staff of the correctional facilities in which the prisoner was incarcerated;

(5) reports of prior crimes, juvenile histories, and previous experiences of the prisoner on parole or probation;

(6) physical, mental, and psychiatric examinations of the prisoner;

(7) information submitted by the prisoner, the sentencing court, the victim of the crime, the prosecutor, or other persons having knowledge of the prisoner or the crime;

(8) information concerning an unjustified disparity in the sentence imposed on a prisoner in relation to other sentences imposed under similar circumstances; and

(9) other relevant information that may be reasonably available.

(b) The board shall provide information available under (a)(3) and (a)(6) of this section when requesting comments on the discretionary parole of a prisoner from the sentencing court.



Sec. 33.16.120. - Rights of certain victims in connection with parole.

(a) If the victim of a crime against a person or arson in the first degree requests notice of a scheduled hearing to review or consider discretionary parole for a prisoner convicted of that crime, the board shall send notice of the hearing to the victim at least 30 days before the hearing. The notice must be accompanied by a copy of the prisoner's application for parole submitted under AS 33.16.130 (a). However, the copy of the application sent to the victim may not include the prisoner's proposed residence and employment addresses.

(b) A victim who requests notice under this section shall maintain a current, valid mailing address on file with the board. The board shall send the notice required by this section to the last known address of the victim. The victim's address may not be disclosed to the prisoner or the prisoner's attorney.

(c) The victim has a right to attend meetings of the parole board in which the status of the prisoner convicted of the crime against that victim is officially considered and to comment, in writing or in person, on the proposed action of the board. Copies of any written comments shall be provided to the prisoner and the prisoner's attorney before action by the board.

(d) The board shall consider the comments presented under (c) of this section in deciding whether to release the prisoner on parole.

(e) If the victim requests, the board shall make every reasonable effort to notify the victim as soon as practicable in writing of its decision to grant or deny discretionary parole or to release the prisoner under AS 33.16.010 (c). The notice under this subsection must include the expected date of the prisoner's release, the geographic area in which the prisoner is required to reside, and other pertinent information concerning the prisoner's conditions of parole that may affect the victim.

(f) Upon request of the victim, if a prisoner is released under AS 33.16.010(c), the board shall make every reasonable effort to notify the victim before the prisoner's release date. Notification under this subsection must include the expected date of the prisoner's release, the geographic area in which the prisoner is required to reside, and other pertinent information concerning the prisoner's conditions of parole that may affect the victim.

(g) A victim of a crime involving domestic violence shall be informed by the board at least 30 days in advance of a scheduled hearing to review or consider discretionary parole for a prisoner. The board shall inform the victim of any decision to grant or deny discretionary parole or to release the prisoner under AS 33.16.010 (c). If the prisoner is to be released, the victim shall be notified of the expected date of the release, the geographic area in which the prisoner will reside, and any other information concerning conditions of parole that may affect the victim. The victim shall also be informed of any changes in the conditions of parole that may affect the victim. The board shall send the notice required to the last known address of the victim. A person may not bring a civil action for damages for a failure to comply with the provisions of this subsection.



Sec. 33.16.130. - Application for discretionary parole.

(a) A prisoner eligible for discretionary parole may apply to the board for discretionary parole. As part of the application for parole, the prisoner shall submit to the board a parole release plan that includes the prisoner's plan for employment, residence, and other information concerning the prisoner's rehabilitative plans if released on parole.

(b) Before the board determines a prisoner's suitability for discretionary parole, the prisoner is entitled to a hearing before the board. The prisoner shall be furnished a copy of the preparole reports listed in AS 33.16.110 , and permitted access to all records that will be considered by the board in making its decision except those that are made confidential by law. The prisoner may also respond in writing to all materials considered by the board, be present at the hearing, and present evidence to the board.

(c) The board shall issue its decision in writing and provide the basis for a denial of discretionary parole. A copy of the decision shall be provided to the prisoner.



Sec. 33.16.140. - Order for parole.

An order for parole issued by the board, setting out the conditions imposed under AS 33.16.150 (a) and (b) and the date parole custody ends, shall be furnished to each prisoner released on special medical, discretionary, or mandatory parole.



Sec. 33.16.150. - Conditions of parole.

(a) As a condition of parole, a prisoner released on special medical, discretionary, or mandatory parole

(1) shall obey all state, federal, or local laws or ordinances, and any court orders applicable to the parolee;

(2) shall make diligent efforts to maintain steady employment or meet family obligations;

(3) shall, if involved in education, counseling, training, or treatment, continue in the program unless granted permission from the parole officer assigned to the parolee to discontinue the program;

(4) shall report

(A) upon release to the parole officer assigned to the parolee;

(B) at other times, and in the manner, prescribed by the board or the parole officer assigned to the parolee;

(5) shall reside at a stated place and not change that residence without notifying, and receiving permission from, the parole officer assigned to the parolee;

(6) shall remain within stated geographic limits unless written permission to depart from the stated limits is granted the parolee;

(7) may not use, possess, handle, purchase, give, distribute, or administer a controlled substance as defined in AS 11.71.900 or under federal law or a drug for which a prescription is required under state or federal law without a prescription from a licensed medical professional to the parolee;

(8) may not possess or control a firearm; in this paragraph, "firearm" has the meaning given in AS 11.81.900 ;

(9) may not enter into an agreement or other arrangement with a law enforcement agency or officer that will place the parolee in the position of violating a law or parole condition without the prior approval of the board;

(10) may not contact or correspond with anyone confined in a correctional facility of any type serving any term of imprisonment or a felon without the permission of the parole officer assigned to a parolee;

(11) shall agree to waive extradition from any state or territory of the United States and to not contest efforts to return the parolee to the state;

(12) shall provide a blood sample, an oral sample, or both, when requested by a health care professional acting on behalf of the state to provide the sample or samples, or an oral sample when requested by a juvenile or adult correctional, probation, or parole officer, or a peace officer, if the prisoner is being released after a conviction of an offense requiring the state to collect the sample or samples for the deoxyribonucleic acid identification system under AS 44.41.035 .

(b) The board may require as a condition of special medical, discretionary, or mandatory parole, or a member of the board acting for the board under (e) of this section may require as a condition of mandatory parole, that a prisoner released on parole

(1) not possess or control a defensive weapon, a deadly weapon other than an ordinary pocket knife with a blade three inches or less in length, or ammunition for a firearm, or reside in a residence where there is a firearm capable of being concealed on one's person or a prohibited weapon; in this paragraph, "deadly weapon," "defensive weapon," and "firearm" have the meanings given in AS 11.81.900 , and "prohibited weapon" has the meaning given in AS 11.61.200 ;

(2) refrain from possessing or consuming alcoholic beverages;

(3) submit to reasonable searches and seizures by a parole officer, or a peace officer acting under the direction of a parole officer;

(4) submit to appropriate medical, mental health, or controlled substance or alcohol examination, treatment, or counseling;

(5) submit to periodic examinations designed to detect the use of alcohol or controlled substances;

(6) make restitution ordered by the court according to a schedule established by the board;

(7) refrain from opening, maintaining, or using a checking account or charge account;

(8) refrain from entering into a contract other than a prenuptial contract or a marriage contract;

(9) refrain from operating a motor vehicle;

(10) refrain from entering an establishment where alcoholic beverages are served, sold, or otherwise dispensed;

(11) refrain from participating in any other activity or conduct reasonably related to the parolee's offense, prior record, behavior or prior behavior, current circumstances, or perceived risk to the community, or from associating with any other person that the board determines is reasonably likely to diminish the rehabilitative goals of parole, or that may endanger the public; in the case of special medical parole, for a prisoner diagnosed with a communicable disease, comply with conditions set by the board designed to prevent the transmission of the disease.

(c) Except for a condition imposed under (b)(1) and (3) - (6) of this section, the board, or a member of the board acting for the board under (e) of this section, may generally delegate imposition of special conditions under (b) of this section to the discretion of the parole officer.

(d) The board, or a member of the board acting for the board under (e) of this section, may require a prisoner released on parole to comply with special conditions imposed under (b) of this section for any period up to the maximum term under which the prisoner is subject to the custody and jurisdiction of the board.

(e) The board may designate a member of the board to act on behalf of the board in imposing conditions of mandatory parole under (a) and (b) of this section, in delegating imposition of conditions of mandatory parole under (c) of this section, and in setting the period of compliance with the conditions of mandatory parole under (d) of this section. The decision of a member of the board under this section is the decision of the board. A prisoner or parolee aggrieved by a decision of a member of the board acting for the board under this subsection may apply to the board under AS 33.16.160 for a change in the conditions of mandatory parole.

(f) In addition to other conditions of parole imposed under this section, the board may impose as a condition of special medical, discretionary, or mandatory parole for a prisoner serving a term for a crime involving domestic violence (1) any of the terms of protective orders under AS 18.66.100 (c)(1) - (7); (2) a requirement that, at the prisoner's expense, the prisoner participate in and complete, to the satisfaction of the board, a program for the rehabilitation of perpetrators of domestic violence that meets the standards set by, and that is approved by, the department under AS 44.28.020 (b); and (3) any other condition necessary to rehabilitate the prisoner. The board shall establish procedures for the exchange of information concerning the parolee with the victim and for responding to reports of nonattendance or noncompliance by the parolee with conditions imposed under this subsection. The board may not under this subsection require a prisoner to participate in and complete a program for the rehabilitation of perpetrators of domestic violence unless the program meets the standards set by, and is approved by, the department under AS 44.28.020(b).



Sec. 33.16.160. - Change in parole conditions.

(a) Upon application of the state or the parolee, the board may change a condition of parole previously imposed under AS 33.16.150 (b).

(b) If the proposed change in conditions of parole is more restrictive of a parolee's liberty, the parolee is entitled to notice of the proposed change, the reasons for the proposed change, a hearing before the board, and an opportunity to respond to the proposed change and to present evidence.

(c) Notwithstanding (a) and (b) of this section, when a parole officer determines that an emergency situation requires an immediate change in a condition of parole, or the imposition of a new condition, the parole officer may impose the change or new condition immediately, without a hearing. The parole officer shall immediately notify the board of the imposition of the emergency change or new condition and shall provide a written report setting out the basis for the change or new condition and the nature of the emergency. The effective period of a change in condition or imposition of a new condition under this subsection may not exceed 15 working days.

(d) A condition of parole may be changed, a new condition of parole may be imposed, or a new or changed condition imposed under (c) of this section may be extended by a member of the board or the board's designee if, after a preliminary hearing, an emergency situation is found that requires a change in condition. The effective period of a change in condition under this subsection, the imposition of a new condition under this subsection, or the extension under this subsection of a new or changed condition imposed under (c) of this section may not exceed 90 days.



Sec. 33.16.170. - Confidentiality of records and information.

(a) Except as provided in (b) of this section, the preparole reports listed in AS 33.16.110 , and other information obtained and used by the board under this chapter, are confidential and may not be disclosed to anyone other than the board, the sentencing judge, the prosecuting and defense attorneys, the prisoner, the prisoner's attorney, the attorney for the board, the staff of the board, or others granted access to this information under this chapter.

(b) Notwithstanding (a) of this section and AS 33.16.130 (b), in a preparole proceeding under AS 33.16.130 the board may not disclose to the prisoner or the prisoner's attorney

(1) diagnostic opinions that, if made known to the eligible prisoner, could lead to serious disruption of the prisoner's institutional program;

(2) portions of a document that reveal sources of information obtained upon a promise of confidentiality; or

(3) other information that, if disclosed, may result in physical harm to any other person.

(c) When the board withholds information from a prisoner or the prisoner's attorney under (b) of this section, the board shall provide the prisoner with an excised copy of the material or summary of the material withheld containing as much specificity as the circumstances allow.



Sec. 33.16.180. - Duties of the commissioner.

The commissioner shall

(1) conduct investigations of prisoners eligible for discretionary parole, as requested by the board;

(2) supervise the conduct of parolees;

(3) appoint and assign parole officers and personnel;

(4) provide the board, within 30 days after sentencing, information on a sentenced prisoner who may be eligible for discretionary parole under AS 33.16.090 ;

(5) notify the board and provide information on a prisoner 120 days before the prisoner's mandatory release date, if the prisoner is to be released to mandatory parole; and

(6) maintain records, files, and accounts as requested by the board.



Sec. 33.16.190. - Authority of parole and probation officers.

An officer appointed by the commissioner under AS 33.05.020 (a) or under this chapter, may discharge duties under AS 33.05 or this chapter.



Sec. 33.16.200. - Custody of parolee.

Except as provided in AS 33.16.210 , the board retains custody of special medical, discretionary, and mandatory parolees until the expiration of the maximum term or terms of imprisonment to which the parolee is sentenced.



Sec. 33.16.210. - Discharge of parolee.

(a) The board may unconditionally discharge a parolee from the jurisdiction and custody of the board after the parolee has completed two years of parole. A discretionary parolee with a residual period of probation may, after two years of parole, be discharged by the board to immediately begin serving the residual period of probation.

(b) Notwithstanding (a) of this section, the board may unconditionally discharge a mandatory parolee before the parolee has completed two years of parole if the parolee is serving a concurrent period of residual probation under AS 33.20.040 (c), and the period of residual probation and the period of suspended imprisonment each equal or exceed the period of mandatory parole.



Sec. 33.16.220. - Revocation of parole.

(a) The board may revoke parole if the prisoner or parolee (1) engages in conduct in violation of AS 33.16.150 (a), (b), or (f), or (2) has violated an order of the court to participate in or comply with the treatment plan of a rehabilitation program under AS 12.55.015 (a)(10). Mandatory parole may be revoked before a prisoner's actual release on parole.

(b) Except as provided in (e) of this section, within 15 working days after the arrest and incarceration of a parolee for violation of a condition of parole, the board or its designee shall hold a preliminary hearing. At the preliminary hearing, the board or its designee shall determine if there is probable cause to believe that the parolee violated the conditions of parole and, when probable cause exists, whether the parolee should be released pending a final revocation hearing. A finding of probable cause at a preliminary hearing in a criminal case is conclusive proof of probable cause that a parole violation occurred.

(c) In determining whether a parole violator should be released pending a final revocation hearing, the board or its designee shall consider

(1) the likelihood of the parolee's appearance at a final revocation hearing;

(2) the seriousness of the alleged violation;

(3) whether the parolee presents a danger to the community;

(4) whether the parolee is likely to further violate conditions of parole; and

(5) whether the parolee is on parole for a crime involving domestic violence; if the violation of the condition of parole involved an act of domestic violence, the parolee may not be released pending the final revocation hearing.

(d) If the parole violator is released pending a final revocation hearing, the board or its designee may impose additional conditions necessary to ensure the parolee's appearance at the final revocation hearing, and to prevent further violation of conditions of parole.

(e) A preliminary hearing under (b) of this section is not required if the board holds a final revocation hearing within 20 working days after the parolee's arrest and incarceration.

(f) The board shall hold a final revocation hearing no later than 120 days after a parolee's arrest, subject to restrictions arising under AS 33.36.110 and (g) of this section.

(g) When the basis for the revocation proceeding is a criminal charge, the parolee may request, or the board upon its own motion may propose that further proceedings on the revocation be delayed. In making the determination to delay further proceedings, the board shall consider prejudice that may result to the parolee's and the state's interests in the pending criminal case and the parolee's decision to delay final revocation proceedings. If good cause to proceed is found, the board shall consult with the attorney general before continuing the final revocation proceeding.

(h) At a final revocation hearing, a violation of a condition of parole must be established by a preponderance of the evidence.

(i) If, after the final revocation hearing, the board finds that the parolee has violated a condition of parole imposed under AS 33.16.150(a), (b), or (f), or a law or ordinance, the board may revoke all or a portion of the parole, or change any condition of parole.



Sec. 33.16.230. - Waiver of hearing.

A prisoner or parolee may waive the right to a hearing provided under AS 33.16.130 , 33.16.160, or 33.16.220 by submitting a written waiver to the board.



Sec. 33.16.240. - Arrest of parole violator.

(a) A parolee may be arrested, with or without a warrant, for a violation of parole.

(b) A warrant for the arrest of a parolee who is charged with a violation of parole may be issued by the board, or a member of the board, based on probable cause that a violation has occurred.

(c) In addition to the powers granted to a police officer under (g) of this section, a parole officer may, without a warrant, arrest a parolee for a violation of parole only if there is danger to the public, if there is a likelihood that the parolee will flee, or if the parolee committed a crime in the presence of the parole officer.

(d) If a parolee is arrested without a warrant, the parole officer shall notify the board no later than the working day immediately following the arrest. The parole officer shall, within five working days after the arrest, provide the board with a written report setting out the alleged violation and circumstances that required immediate arrest of the parolee.

(e) A parolee arrested for violation of parole is not entitled to bail.

(f) Time spent in custody pending revocation proceedings shall be credited toward the unexpired term of imprisonment of the parolee; however, the time the parolee was at liberty on parole does not alter the time the parolee was sentenced to serve.

(g) At any time within the period of parole supervision, a police officer certified by the Alaska Police Standards Council may detain a parolee if the officer has reasonable suspicion that the person has recently violated or may imminently violate a parole condition relating to one of the topics set out in AS 33.05.070 (d). The officer may also arrest the parolee without a warrant if the officer has probable cause to believe that the person has violated a parole condition relating to one of the topics set out in AS 33.05.070 (d).



Sec. 33.16.250. - Execution of warrant for arrest of parolee.

(a) A parole officer, or a peace officer acting at the request of a parole officer, shall execute a warrant issued under AS 33.16.240 by arresting the parolee and confining the parolee in a correctional facility designated by the commissioner.

(b) The parole officer or peace officer shall immediately notify the board or a member of the board of an arrest under (a) of this section.



Sec. 33.16.260. - Designation of victims' representative.

Sec. 33.16.260. Designation of victims' representative.

If more than one person who qualifies as a victim under AS 12.55.185 requests notice under this chapter, the commissioner shall designate one person for purposes of receiving the notice required and exercising the rights granted by this chapter.



Sec. 33.16.900. - Definitions.

In this chapter

(1) "board" means the board of parole;

(2) "commissioner" means the commissioner of corrections;

(3) "controlled substance" means a drug, substance, or immediate precursor included in the schedules set out in AS 11.71.140 - 11.71.190;

(4) "crime against a person" has the meaning given in AS 33.30.901 ;

(5) "crime involving domestic violence" and "domestic violence" have the meanings given in AS 18.66.990 .

(6) "department" means the Department of Corrections;

(7) "discretionary parole" means the release of a prisoner by the board before the expiration of a term, subject to conditions imposed by the board and subject to its custody and jurisdiction; "discretionary parole" does not include "special medical parole";

(8) "mandatory parole" means the release of a prisoner who was sentenced to one or more terms of imprisonment of two years or more, for the period of good time credited under AS 33.20, subject to conditions imposed by the board and subject to its custody and jurisdiction;

(9) "parolee" means a prisoner, sentenced to one or more terms of imprisonment exceeding 180 days in the case of discretionary parole and of two years or more in the case of mandatory parole, released by the board or by operation of law before the expiration of the term, subject to the custody and jurisdiction of the board;

(10) "prisoner" means an offender confined for a violation of state law, but does not include a person confined under AS 47;

(11) "severely medically or cognitively disabled" means that a person has a medical condition, or a cognitive condition, that substantially reduces the ability to commit an offense similar to the offense for which the person was convicted or to commit an offense in violation of AS 11.41 that is punishable as a felony, and the person is likely to

(A) remain subject to the severe medical or cognitive condition throughout the entire period of parole; or

(B) die from the medical or cognitive condition;

(12) "special medical parole" means the release by the board before the expiration of a term, subject to conditions imposed by the board and subject to its custody and jurisdiction, of a prisoner who is severely medically or cognitively disabled;

(13) "victim" has the meaning given in AS 12.55.185 .






Chapter 33.20. - REMISSION OF SENTENCES; EXECUTIVE PARDONS AND CLEMENCY

Article 01 - REMISSION OF SENTENCES

Sec. 33.20.010. - Computation of good time.

(a) Notwithstanding AS 12.55.125 (f)(3) and 12.55.125(g)(3), a prisoner convicted of an offense against the state or a political subdivision of the state and sentenced to a term of imprisonment that exceeds three days is entitled to a deduction of one-third of the term of imprisonment rounded off to the nearest day if the prisoner follows the rules of the correctional facility in which the prisoner is confined. A prisoner is not eligible for a good time deduction if the prisoner has been sentenced

(1) to a mandatory 99-year term of imprisonment under AS 12.55.125 (a) after June 27, 1996;

(2) to a definite term under AS 12.55.125 (l); or

(3) for a sexual felony under AS 12.55.125 (i) and has one or more prior sexual felony convictions as determined under AS 12.55.145 (a)(4).

(b) [Repealed, Sec. 15 ch 7 SLA 1996].



Sec. 33.20.020. - Good time. [Repealed, Sec. 21 ch 166 SLA 1978].

Repealed or Renumbered



Sec. 33.20.030. - Discharge.

A prisoner shall be released at the expiration of the term of sentence less the time deducted for good conduct. A certificate of deduction shall be entered on the commitment by the warden, keeper, or the commissioner.



Sec. 33.20.040. - Released prisoner.

(a) Except as provided in (c) of this section, a prisoner released under AS 33.20.030 shall be released on mandatory parole to the custody and jurisdiction of the parole board under AS 33.16, until the expiration of the maximum term to which the prisoner was sentenced, if the term or terms of imprisonment are two years or more. However, a prisoner released on mandatory parole may be discharged under AS 33.16.210 before the expiration of the term. A prisoner who was sentenced to a term or terms of imprisonment of less than two years shall be unconditionally discharged from mandatory parole.

(b) This section does not prevent delivery of a prisoner to the authorities of a state or the United States entitled to the custody of the prisoner.

(c) If a prisoner's sentence includes a residual period of probation, the probationary period shall run concurrently with a period of mandatory parole for that sentence and the prisoner shall be under the concurrent jurisdiction of the court and the parole board. Nothing in this section precludes both the court and the parole board from revoking the prisoner's probation and mandatory parole for the same conduct. A period of imprisonment resulting from the revocation of probation or mandatory parole may be imposed consecutively in the discretion of the court or the parole board.



Sec. 33.20.050. - Forfeiture for offense.

If during the term of imprisonment a prisoner commits an offense or violates the rules of the correctional facility, all or part of the prisoner's good time may be forfeited under regulations adopted by the commissioner of corrections. The amount of good time forfeited shall be related to the severity of the offense or rule violation.



Sec. 33.20.060. - Restoration of forfeited good time.

The commissioner of corrections may restore all or a portion of a prisoner's forfeited good time, under regulations adopted by the commissioner, if the prisoner demonstrates progress in faithfully observing the rules of the correctional facility in which the prisoner is confined. The amount of forfeited good time restored by the commissioner shall be related to the severity of the offense or rule violation committed by the prisoner and the length of time of good conduct that followed the offense or rule violation.






Article 02 - POWER OF GOVERNOR TO GRANT PARDONS, COMMUTATIONS AND REPRIEVES

Sec. 33.20.070. - Governor may grant pardons, commutations and reprieves.

The governor may grant pardons, commutations of sentence, and reprieves, and suspend and remit fines and forfeitures in whole or part for offenses against the laws of the State of Alaska or the Territory of Alaska.



Sec. 33.20.080. - Board of parole to investigate applications for executive clemency.

(a) The governor may refer applications for executive clemency to the board of parole. The board shall investigate each case and submit to the governor a report of the investigation, together with all other information the board has regarding the applicant. When the report or investigation is submitted, the board shall also transmit to the governor the comments it has received under (b) of this section.

(b) If requested by the victim of a crime against a person, a crime involving domestic violence, or arson in the first degree, the board shall send notice of an application for executive clemency submitted by the state prisoner who was convicted of that crime. The victim may comment in writing to the board on the application for executive clemency.

(c) If the victim desires notice under (b) of this section, the victim shall maintain a current, valid mailing address on file with the board. The board shall send the notice required under this section to the victim's last known address. The victim's address may not be disclosed to the applicant for executive clemency or the applicant's attorney.

(d) In this section,

(1) "crime against a person" has the meaning given in AS 33.30.901 ;

(2) "crime involving domestic violence" has the meaning given in AS 18.66.990.

(3) "victim" has the meaning given in AS 12.55.185 .









Chapter 33.25. - WESTERN INTERSTATE CORRECTIONS COMPACT



Chapter 33.30. - PRISON FACILITIES AND PRISONERS

Article 01 - ESTABLISHMENT, CONTROL, AND MANAGEMENT

Sec. 33.30.010. - Commissioner to control and manage state prison facilities. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.011. - Duties of commissioner.

The commissioner shall

(1) establish, maintain, operate, and control correctional facilities suitable for the custody, care, and discipline of persons charged or convicted of offenses against the state or held under authority of state law; each correctional facility operated by the state shall be established, maintained, operated, and controlled in a manner that is consistent with AS 33.30.015 ;

(2) classify prisoners;

(3) for persons committed to the custody of the commissioner, establish programs, including furlough programs that are reasonably calculated to

(A) protect the public and the victims of crimes committed by prisoners;

(B) maintain health;

(C) create or improve occupational skills;

(D) enhance educational qualifications;

(E) support court-ordered restitution; and

(F) otherwise provide for the rehabilitation and reformation of prisoners, facilitating their reintegration into society;

(4) provide necessary

(A) medical services for prisoners in correctional facilities or who are committed by a court to the custody of the commissioner, including examinations for communicable and infectious diseases;

(B) psychological or psychiatric treatment if a physician or other health care provider, exercising ordinary skill and care at the time of observation, concludes that

(i) a prisoner exhibits symptoms of a serious disease or injury that is curable or may be substantially alleviated; and

(ii) the potential for harm to the prisoner by reason of delay or denial of care is substantial;

(5) establish minimum standards for sex offender treatment programs offered to persons who are committed to the custody of the commissioner; and

(6) provide for fingerprinting in correctional facilities in accordance with AS 12.80.060 .



Sec. 33.30.012. - Notice of release, parole, community placement, work release placement, furlough, or escape of sex offender or child kidnapper.

(a) Within 30 days before release of a sex offender or child kidnapper with a duty to register under AS 12.63, the commissioner shall complete the registration of the sex offender or child kidnapper if the offender or kidnapper has not previously registered. The commissioner shall take the sex offender's or child kidnapper's photograph, and determine if legible fingerprints of the sex offender or child kidnapper have been previously provided to the Department of Public Safety; if legible fingerprints for the sex offense or child kidnapping have not previously been provided to the Department of Public Safety, the commissioner shall obtain the sex offender's or child kidnapper's fingerprints in the manner required by the Department of Public Safety and shall immediately forward the fingerprints to the department. When completing the registration or taking the photograph under this subsection, the commissioner shall also send written notice of release, parole, community placement, work release placement, or furlough of a sex offender or child kidnapper to:

(1) the chief of police of the community, if any, in which the inmate will reside;

(2) the Alaska state trooper post located nearest to where the inmate will reside;

(3) the village public safety officer of the rural community without a municipal police department or Alaska state trooper post in which the inmate will reside; and

(4) the central registry of sex offenders and child kidnappers.

(b) If an inmate convicted of a sex offense or child kidnapping escapes from a correctional facility, the commissioner shall immediately notify the Department of Public Safety and the chief of police of the community and the Alaska state trooper post located closest to where the inmate resided immediately before the inmate's arrest and conviction.



Sec. 33.30.013. - Commissioner to notify victims.

(a) The commissioner shall notify the victim if the offender escapes from custody or is released to the community on a furlough, on an early release program, or for any other reason.

(b) The commissioner is required to give notice of a change in the status of an offender under this section only if the victim has requested notice of the change, except that the commissioner is required to give notice, mailed to the last known address of the victim, in every case of a crime involving domestic violence.

(c) A victim who has requested notice under (b) of this section shall maintain a current, valid mailing address on file with the commissioner. The commissioner shall send the notice from the department required by this section to the victim's last known address. The victim's address may not be disclosed to the offender or the offender's attorney.

(d) The state may not be held liable in damages for the failure of the commissioner to comply with the requirements of this section.

(e) As part of the notice under this section, the commissioner shall send the victim a photograph of the offender if the victim has specifically requested in writing that a photograph be sent. The photograph must have been taken within three weeks of the offender's release or, if the offender escapes from custody, must be the most recent photograph in the commissioner's possession. The photograph is for the victim's personal use, and the victim may not make copies of the photograph for distribution to others. An offender who is released under (a) of this section shall be notified that a photograph has been sent to the victim under this subsection.

(f) The commissioner's duty under (a) - (c) of this section to notify a victim of a change in the status of an offender is satisfied by the notice provided by an automated victim notification system established under AS 12.61.050 .



Sec. 33.30.015. - Living conditions for prisoners.

(a) On and after August 27, 1999, the commissioner may not

(1) make per capita expenditures for food for prisoners in a state correctional facility operated by the state that exceed 90 percent of per capita expenditures for food that is available to enlisted personnel in the United States Army stationed in the state;

(2) provide in a state correctional facility operated by the state

(A) living quarters for a prisoner into which the view is obstructed; however, the commissioner is not required to renovate a facility to comply with this subparagraph if the facility is being used as a correctional facility on August 27, 1997, or if the facility was already built before being acquired by the department;

(B) equipment or facilities for publishing or broadcasting material the content of which is not subject to prior approval by the department as consistent with keeping order in the institution and prisoner discipline;

(C) cable television service other than a level of basic cable television service that is available as a substitute for services that are broadcast to the public in the community in which a correctional facility is located;

(3) allow a prisoner held in a state correctional facility operated by the state to

(A) possess in the prisoner's cell a cassette tape player or recorder, a video cassette recorder (VCR), or a computer or modem of any kind;

(B) view movies rated "R," "X," or "NC-17";

(C) possess printed or photographic material that

(i) is obscene as defined by the commissioner in regulation;

(ii) could reasonably be expected to incite racial, ethnic, or religious hatred that is detrimental to the security, good order, or discipline of the institution or violence;

(iii) could reasonably be expected to aid in an escape or in the theft or destruction of property;

(iv) describes procedures for brewing alcoholic beverages or for manufacturing controlled substances, weapons, or explosives; or

(v) could reasonably be expected to facilitate criminal activity or a violation of institution rules;

(D) receive instruction in person, or by broadcast medium, or engage in boxing, wrestling, judo, karate, or other martial art or in any activity that, in the commissioner's discretion, would facilitate violent behavior;

(E) possess or have access to equipment for use in the activities listed in (D) of this paragraph;

(F) possess or have access to free weights;

(G) possess in the prisoner's cell a coffee pot, hot plate, appliance or heating element for food preparation, or more than three electrical appliances of any kind;

(H) possess or appear in a state of dress, hygiene, grooming, or appearance other than as permitted as uniform or standard in the correctional facility;

(I) use a computer other than those approved by the correctional facility; the use of a computer under this subparagraph may be approved only as part of the prisoner's employment, education, or vocational training and may not be used for any other purpose;

(J) smoke or use tobacco products of any kind.

(b) The commissioner may determine whether the provisions of (a) of this section shall apply to correctional facilities that are not operated by the state and may negotiate with a provider of services for the detention and confinement of persons held under authority of state law under contract or agreement whether the living conditions set out in (a) of this section shall apply to persons held under authority of state law at a facility operated under contract or agreement.

(c) On and after January 1, 1998, the commissioner may not allow a prisoner to possess a television in the prisoner's cell if the prisoner is classified as maximum custody under AS 33.30.011 (2).

(d) The commissioner may allow a prisoner who, under AS 33.30.011 (2), has been classified as other than maximum custody to possess a television in the prisoner's cell only if the prisoner

(1) either is incapable of obtaining or has attained a high school diploma or general education development diploma or the equivalent;

(2) is actively engaged in an educational, vocational training, or employment program;

(3) has satisfied or is on a regular and current payment schedule for all restitution orders entered by the court as part of the prisoner's sentence and, if applicable, is actively engaged in a treatment plan or counseling, psychiatric, or rehabilitation program ordered by the court or the department as part of the prisoner's sentence; and

(4) pays for the expense of providing the television and, in addition to the utility service fee required by AS 33.30.017 , pays for the expense of providing any cable television service.

(e) The commissioner shall use

(1) appropriate technology to screen programs received by prisoners under (d) of this section;

(2) Alaska farm products and salmon to the greatest extent practicable for food for prisoners in a state correctional facility operated by the state.



Sec. 33.30.017. - Fees for utilities services for prisoners.

(a) The commissioner shall establish a reasonable utility fee for electrical utilities that are used by prisoners who are confined in a state correctional facility.

(b) The commissioner shall

(1) charge each prisoner who possesses at least one major electrical appliance the utility fee established in (a) of this section; the commissioner may deduct the utility fee monthly from the account established for a prisoner into which money due the prisoner for labor is paid; if a prisoner is indigent, the commissioner shall make the deduction from any amount credited to the indigent inmate's account;

(2) if available from legislative appropriation, expend money deducted and collected under (1) of this subsection to offset the cost of the department's utility expenses; the commissioner shall annually report on the amounts that are collected and expended under this paragraph.

(c) The provisions of (b) of this section do not apply to prisoners

(1) who are

(A) developmentally disabled; or

(B) severely medically or cognitively disabled, as that term is defined in AS 33.16.900 ;

(2) who are housed in a mental health unit or psychiatric unit of a state correctional facility; or

(3) while placed in a state correctional facility awaiting classification under classification procedures for the purpose of making the appropriate assignment of the prisoner.



Sec. 33.30.020. - Commissioner to establish and administer prison facilities. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.021. - Regulations.

The commissioner shall adopt regulations to implement this chapter.



Sec. 33.30.025. - Siting of prison facilities.

The commissioner shall notify each community council established by municipal charter or ordinance of the department's plans to locate a prison facility or to contract for the operation of a prison facility, community residential facility, or other rehabilitation program if the facility or proposed facility will be within one-half mile of the boundary of the area represented by a community council.



Sec. 33.30.026. - Procurement Code applicable to contracts.

Contracting for services under this chapter is governed by AS 36.30 (State Procurement Code).



Sec. 33.30.028. - Responsibility for costs of medical care.

(a) Notwithstanding any other provision of law, the liability for payment of the costs of medical, psychological, and psychiatric care provided or made available to a prisoner committed to the custody of the commissioner is, subject to (b) of this section, the responsibility of the prisoner and the

(1) prisoner's insurer if the prisoner is insured under existing individual health insurance, group health insurance, or any prepaid medical coverage;

(2) Department of Health and Social Services if the prisoner is eligible for assistance under AS 47.07 or AS 47.25.120 - 47.25.300;

(3) United States Department of Veterans Affairs if the prisoner is eligible for veterans' benefits that entitle the prisoner to reimbursement for the medical care or medical services;

(4) United States Public Health Service, the Indian Health Service, or any affiliated group or agency if the prisoner is a Native American and is entitled to medical care from those agencies or groups; and

(5) parent or guardian of the prisoner if the prisoner is under the age of 18.

(b) The commissioner shall require prisoners who are without resources under (a) of this section to pay the costs of medical, psychological, and psychiatric care provided to them by the department. At a minimum, the prisoner shall be required to pay a portion of the costs based upon the prisoner's ability to pay.



Sec. 33.30.030. - Commissioner to adopt regulations. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.031. - Contracts for confinement and care of prisoners.

(a) The commissioner shall determine the availability of state correctional facilities suitable for the detention and confinement of persons held under authority of state law or under agreement entered into under (e) of this section. If the commissioner determines that suitable state correctional facilities are not available, the commissioner may enter into an agreement with a public or private agency to provide necessary facilities. Correctional facilities provided through agreement with a public agency for the detention and confinement of persons held under authority of state law may be in this state or in another state. Correctional facilities provided through agreement with a private agency must be located in this state unless the commissioner finds in writing that (1) there is no other reasonable alternative for detention in the state; and (2) the agreement is necessary because of health or security considerations involving a particular prisoner or class of prisoners, or because an emergency of prisoner overcrowding is imminent. The commissioner may not enter into an agreement with an agency unable to provide a degree of custody, care, and discipline similar to that required by the laws of this state.

(b) [Repealed, Sec. 37 ch 2 FSSLA 1992].

(c) Notwithstanding AS 36.30.300 , an agreement with a private agency to provide necessary facilities under (a) of this section must be based on competitive bids.

(d) A person employed outside the facility while confined in a privately operated correctional facility established under (a) of this section is subject to the provisions of AS 33.30.131 .

(e) The commissioner may enter into an agreement with the United States, another state, a municipality of this state, or another state agency, to provide a correctional facility for the custody, care, and discipline of a person held under authority of the law of that jurisdiction.



Sec. 33.30.035. - Notice to sex offenders or child kidnappers of registration and other requirements.

The department shall provide written notice to a sex offender or child kidnapper of the registration, verification, and change of address requirements of AS 12.63.010 and shall obtain a written receipt of notice from the sex offender or child kidnapper (1) at the time of the sex offender's or child kidnapper's release from a state correctional facility; (2) immediately after taking supervision of a sex offender or child kidnapper under the Interstate Corrections Compact or AS 33.36.110. The department shall forward the written receipt to the Department of Public Safety, along with a description of any identifying features of the offender or kidnapper, the anticipated address of the offender or kidnapper, and a statement concerning whether the offender or kidnapper has received treatment for the offender's or kidnapper's mental abnormality or personality disorder related to the sex offense or child kidnapping. In this section, "sex offense" and "child kidnapping" have the meanings given in AS 12.63.100.



Sec. 33.30.040. - Duty of commissioner to provide prison facilities. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.041. - Lease of correctional facility to municipality.

(a) If the commissioner determines that it would be in the best interest of the state, the commissioner may enter into an agreement with a municipality of the state for the lease of a state correctional facility or for the use and operation of a state correctional facility for the joint benefit of the municipality and the state.

(b) An agreement executed by the commissioner under (a) of this section must provide that

(1) the state has the right to detain or confine a prisoner held under authority of law in the correctional facility;

(2) the administrator of the correctional facility agrees to implement an order, concerning a prisoner, issued by a court of the state;

(3) the administrator of the correctional facility shall comply with the law, and regulations adopted by the commissioner, relating to the custody, care, and discipline of a prisoner detained or confined in the correctional facility; and

(4) the commissioner may inspect the correctional facility at any time to determine the conditions under which a prisoner is detained or confined.

(c) The agreement executed by the commissioner under (a) of this section may require the administrator of the correctional facility to comply with requirements that the commissioner considers necessary for the protection of the public or for the quality of care and programs for prisoners required by this chapter and regulations adopted by the commissioner.






Article 02 - COMMITMENTS, PROGRAMS, AND FURLOUGHS

Sec. 33.30.050. - Commissioner to provide medical services. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.051. - Commitment to commissioner.

A person convicted of an offense against the state shall be committed to the custody of the commissioner for the term of imprisonment that the court directs.



Sec. 33.30.055. - Contraband articles into or out of prisons prohibited. [Repealed, Sec. 21 ch 166 SLA 1978. For current law, see AS 11.56.375 and 11.56.380].

Repealed or Renumbered



Sec. 33.30.060. - Commissioner may contract for confinement and care of prisoners. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.061. - Commissioner to designate facility.

(a) The commissioner shall designate the correctional facility to which a prisoner is to be committed to serve a term of imprisonment or period of temporary commitment. The commissioner may designate a facility without regard to whether it is maintained by the state, is located within the judicial district in which the prisoner was convicted, or is located in the state.

(b) The commissioner may designate an out-of-state facility under this section only if the commissioner determines that rehabilitation or treatment of the prisoner will not be substantially impaired.

(c) The commissioner may, under AS 33.30.065 , designate a prisoner to serve the prisoner's term of imprisonment or period of temporary commitment, or a part of the term or period, by electronic monitoring. A prisoner serving a term of imprisonment, or a period of temporary commitment, for a crime involving domestic violence is not eligible for electronic monitoring.



Sec. 33.30.062. - Contracts with privately operated facilities. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.065. - Service of sentence by electronic monitoring.

(a) If the commissioner designates a prisoner to serve the prisoner's term of imprisonment or period of temporary commitment, or a part of the term or period, by electronic monitoring, the commissioner shall direct the prisoner to serve the term or period at the prisoner's residence or other place selected by the commissioner. The electronic monitoring shall be administered by the department and shall be designed so that any attempt to remove, tamper with, or disable the monitoring equipment or to leave the place selected for the service of the term or period will result in a report or notice to the department.

(b) In determining whether to designate a prisoner to serve a term of imprisonment or period of temporary commitment by electronic monitoring, the commissioner shall consider

(1) safeguards to the public;

(2) the prospects for the prisoner's rehabilitation;

(3) the availability of program and facility space;

(4) the nature and circumstances of the offense for which the prisoner was sentenced or for which the prisoner is serving a period of temporary commitment;

(5) the needs of the prisoner as determined by a classification committee and any recommendations made by the sentencing court;

(6) the record of convictions of the prisoner, with particular emphasis on crimes specified in AS 11.41 or crimes involving domestic violence;

(7) the use of drugs or alcohol by the prisoner; and

(8) other criteria considered appropriate by the commissioner.

(c) A decision by the commissioner to designate a prisoner to serve a term of imprisonment or a period of temporary confinement, or a part of the term or period, by electronic monitoring does not create a liberty interest in that status for the prisoner. The prisoner may be returned to a correctional facility at the discretion of the commissioner.

(d) The commissioner may require a prisoner designated to serve a term of imprisonment or a period of temporary confinement by electronic monitoring to pay all or a portion of the costs of the electronic monitoring, but only if the prisoner has sufficient financial resources to pay the costs or a portion of the costs.



Sec. 33.30.070. - Contracts with privately operated facilities. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.071. - Responsibility for prisoners pending commitment.

(a) The commissioner is not responsible for providing custody, care, and discipline for a person detained under AS 47.30.705 or AS 47.37.170 unless the person is admitted into a state correctional facility.

(b) The responsibility of the commissioner under AS 33.30.011 begins when a prisoner is accepted into the commissioner's custody or admitted into a correctional facility.

(c) Medical services for a prisoner who is unconscious or in immediate need of medical attention before admission to a correctional facility or commitment by a court to the custody of the commissioner of corrections shall be provided by the law enforcement agency having custody of the prisoner. The law enforcement agency may require the prisoner to compensate the agency for the cost or for a portion of the cost of medical services provided for any preexisting medical condition.



Sec. 33.30.080. - Commissioner may lease state prison facility to political subdivision. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.081. - Transportation of prisoners.

(a) The commissioner of public safety is responsible for transporting a prisoner to and from the court having jurisdiction over the prisoner and for delivering a prisoner to a correctional facility upon temporary or final commitment by a court or upon transfer of a prisoner from one correctional facility to another either inside or outside the state.

(b) The commissioner of corrections shall make available return transportation to the place of arrest for a prisoner who is released from custody in a state correctional facility.

(c) The commissioner of public safety shall make available return transportation to the place of arrest for a prisoner who is released from custody before admission to a state correctional facility.

(d) The commissioner of corrections shall adopt regulations governing the furnishing of transportation, discharge payments, and clothing to prisoners upon release from a state correctional facility at any stage of a criminal proceeding.

(e) Except as provided in (f) of this section or as necessary in a criminal action pending against the prisoner, a court may not order the transportation of a prisoner.

(f) A court may order a prisoner who is a party or witness to a civil action or a witness to a criminal action to appear at a place other than within a correctional facility only if the court determines, after providing a reasonable opportunity for the commissioner to comment, that the prisoner's personal appearance is essential to the just disposition of the action. In making its determination, the court shall consider available alternatives to the prisoner's personal appearance including deposition and telephone testimony.

(g) Except as provided in (h) of this section, the expenses associated with the transportation of a prisoner ordered under (f) of this section, including the costs of travel for the prisoner and escorting officers and the salary and per diem costs of the escorting officers, shall be borne by the party who has requested the prisoner's appearance, and shall be paid to the commissioner of public safety before the prisoner is transported.

(h) A prisoner who is a party to a civil action is not required to bear the full costs of a prisoner's own transportation under (g) of this section if the court determines that the prisoner is indigent. In these cases, the court may require the prisoner to bear a portion of the costs, and the commissioner of public safety shall bear the remaining costs of transporting the prisoner. If an indigent prisoner recovers a money judgment, the court may require the prisoner to bear all or part of the expenses required under (g) of this section.



Sec. 33.30.090. - Commitment to commissioner. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.091. - Designation of programs.

Except as provided in AS 33.30.111 and 33.30.161, the commissioner may assign a prisoner committed to the commissioner's custody to a program established under AS 33.30.011 (3) considering

(1) safeguards to the public;

(2) the prospects for the prisoner's rehabilitation;

(3) the availability of program and facility space;

(4) the prospect of future judicial proceedings requiring the presence of the prisoner;

(5) the nature and circumstances of the offense for which the prisoner was sentenced;

(6) the needs of the prisoner as determined by a classification committee and any recommendations made by the sentencing court;

(7) the record of convictions of the prisoner with particular emphasis on crimes specified in AS 11.41;

(8) the use of drugs or alcohol by the prisoner;

(9) the length of the prisoner's sentence; and

(10) other criteria considered appropriate by the commissioner, including experimental evaluation of correctional programs that are consistent with protection of the public and reformation of the prisoner.



Sec. 33.30.100. - Commissioner to designate facility. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.101. - Furloughs.

(a) The commissioner shall adopt regulations governing the granting of prerelease and short-duration furloughs to prisoners to

(1) obtain counseling and treatment for alcohol or drug abuse;

(2) secure or attend vocational training;

(3) obtain medical or psychiatric treatment;

(4) secure or engage in employment;

(5) attend educational institutions;

(6) secure a residence or make other preparations for release;

(7) appear before a group whose purpose is a better understanding of crime or corrections; or

(8) for any other rehabilitative purpose the commissioner determines to be in the interests of the prisoner and the public.

(b) If the commissioner determines with reasonable probability that a prisoner can live under reduced supervision without violating the law or the conditions established for the conduct of the prisoner, the commissioner may grant a furlough after considering

(1) the factors in AS 33.30.091 ;

(2) violations, if any, by the prisoner of a condition of a prior furlough;

(3) the history, if any, of institutional misconduct by the prisoner; and

(4) the best interests of the prisoner and the public.

(c) The regulations adopted under (a) of this section may not provide for the granting of a furlough of any type to a prisoner sentenced to a mandatory 99-year term of imprisonment under AS 12.55.125 (a) or a definite term of imprisonment under AS 12.55.125 (l) unless the prisoner is at all times in the direct custody of a correctional officer while the prisoner is away from the correctional facility.

(d) The commissioner may release on furlough a prisoner convicted of a crime involving domestic violence only under conditions that would protect the victim of domestic violence or other household member.



Sec. 33.30.110. - Commissioner may designate facility for service of temporary commitments or sentences of one year or less. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.111. - Prerelease furloughs.

(a) Furlough programs established under AS 33.30.101 must include prerelease furloughs designed to facilitate the reintegration of a prisoner into society.

(b) A facility that is specifically adapted to provide a residence outside prison, including a halfway house, group home, or other placement that provides varying levels of restriction and supervision, may be used for a prisoner on a prerelease furlough.

(c) The restrictions and supervision required for a prerelease furlough shall provide safeguards that minimize risk to the public and include, as a minimum,

(1) frequent contact with the prisoner by persons supervising the prisoner;

(2) knowledge by supervisory staff of the location of the prisoner;

(3) periodic reports by supervisory staff to the commissioner on the performance of the prisoner while on furlough; and

(4) a residential setting in which persons supervising a prisoner are obliged to immediately report to the commissioner any violation of a condition set for the prisoner's conduct.

(d) Notwithstanding AS 33.30.101 (b), and other eligibility criteria established by the commissioner, that relate to risks to the public posed by the proposed furlough of a prisoner,

(1) a prisoner sentenced to a definite term of imprisonment of more than one year but less than five years is not eligible for a prerelease furlough until the prisoner has served at least one-third of the sentence; and

(2) a prisoner sentenced to a definite term of imprisonment of five years or more is not eligible for a prerelease furlough until the prisoner has served at least one-third of the sentence or is within three years of the release date, whichever is later.

(e) A prisoner may request a prerelease furlough under procedures adopted by the commissioner. If the commissioner denies a request for a prerelease furlough, the commissioner shall provide the prisoner with a written explanation of the reasons for the denial.

(f) Except as provided in (g) of this section, if the commissioner considers a prisoner convicted of a crime against a person or arson in the first degree for a prerelease furlough and the victim has requested notice under AS 33.30.013 , the commissioner shall send notice of intent to consider the prisoner for a prerelease furlough to the victim. The victim may comment in writing on the commissioner's intent to release the prisoner on a prerelease furlough status. The commissioner shall consider the victim's comments before making a final decision to release a prisoner on a prerelease furlough status. The commissioner shall make a reasonable effort to notify the victim of an intent to release the prisoner on a prerelease furlough. The notice must contain the expected date of the prisoner's release, the geographic area in which the prisoner will reside, and other pertinent information concerning the prisoner's release that may affect the victim.

(g) If the commissioner considers a prisoner convicted of a crime involving domestic violence for a prerelease furlough, the commissioner shall send notice of intent to consider the prisoner for prerelease furlough to the last known address of the victim. The victim may comment in writing on the commissioner's intention to release the prisoner on a prerelease furlough. The commissioner shall consider the victim's comments, if any, before making a final decision to release the prisoner on a prerelease furlough. The commissioner shall make a reasonable effort to notify the victim of any decision to release the prisoner on the prerelease furlough. The notice must include the expected date of the furlough and any other information concerning the furlough that may affect the victim. A person may not bring a civil action for damages for a failure to comply with the provisions of this subsection.



Sec. 33.30.120. - Transfer of prisoners. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.121. - Short-duration furloughs.

(a) A short-duration furlough is an authorized leave of absence from a correctional facility for a period not to exceed 12 hours at any one time, except for

(1) family visitations, that may not exceed one week or occur more frequently than once in each four-month period; or

(2) medical treatment, for which the furlough may not last longer than necessary for the treatment.

(b) A short-duration furlough may be granted to a prisoner at any time under regulations adopted by the commissioner.



Sec. 33.30.130. - Duty of the commissioner of public safety to provide for persons pending commitment. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.131. - Prerelease or short duration furlough or correctional restitution center placement involving employment.

(a) The commissioner may grant a prerelease or short-duration furlough to permit a prisoner to participate in suitable employment under conditions and at wages that represent the prevailing standard for the area. A prisoner may not participate in employment where an organized labor dispute is in progress.

(b) Unless alternative arrangements are expressly approved by the commissioner, when a prisoner is employed outside a correctional facility as part of a prerelease or short-duration furlough program, or as part of serving time in a correctional restitution center under AS 33.30.151 - 33.30.181, the earnings of the prisoner shall be delivered to the commissioner. If an employer transmits the earnings to the commissioner, the employer has no liability to the prisoner for the earnings. The commissioner shall disburse the earnings of the prisoner, in an order determined appropriate, under procedures adopted by the commissioner to

(1) pay for the room, board, and personal expenses of the prisoner in an amount or at a rate determined by the commissioner;

(2) pay any restitution or fine ordered by the sentencing court;

(3) reimburse the state for an award made for violent crimes compensation under AS 18.67 arising out of the criminal conduct of the prisoner;

(4) pay a civil judgment arising out of the criminal conduct of the prisoner; and

(5) support the dependents of the prisoner, and to provide child support payments as required by AS 25.27.

(c) After making the disbursements authorized under (b) of this section, the commissioner shall retain the balance remaining in the account of the prisoner and give it to the prisoner upon release. The commissioner may permit the prisoner to draw upon a portion of this money for other purposes that the commissioner considers appropriate.

(d) Only the earnings retained by the commissioner under (c) of this section are subject to lien, attachment, garnishment, execution, or other proceedings to encumber money or property.



Sec. 33.30.140. - Place of service of sentence by prisoner. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.141. - Effect of violation of furlough conditions or failure to return.

(a) If, after a hearing, a prisoner on a furlough is found to have violated the conditions established for the prisoner's conduct, the commissioner may immediately require the return of the prisoner to actual confinement for a period not to exceed the balance of the term of imprisonment or initiate disciplinary proceedings authorized by regulations adopted by the commissioner or both.

(b) The failure of a prisoner on a furlough to return to the place of confinement or residence within the time specified by those having direct supervision over the prisoner is an unlawful evasion under AS 11.56.340.



Sec. 33.30.150. - Visitation privileges. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.151. - Correctional restitution centers.

(a) The commissioner shall establish correctional restitution centers in the state. The purpose of the centers is to provide certain offenders with rehabilitation through community service and employment while protecting the community through partial incarceration of the offender, and to create a means to provide restitution to victims of crimes.

(b) The commissioner shall adopt regulations setting standards for the operation of the centers including

(1) requirements that the centers be secure and in compliance with state and local safety laws;

(2) standards for disciplinary rules to be imposed on prisoners confined to the centers;

(3) standards for the granting of emergency absence to prisoners confined to the centers;

(4) standards for classifying prisoners to centers;

(5) standards for mandatory employment and participation in community service programs in each center; and

(6) standards for periodic review of the performance of prisoners confined to the centers.



Sec. 33.30.160. - Transportation of prisoners. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.161. - Eligibility to serve time in a correctional restitution center.

(a) The commissioner may not allow a prisoner to serve time in a correctional restitution center unless the commissioner specifically finds that the prisoner meets the eligibility requirements of this section.

(b) To be eligible to serve time in a correctional restitution center, the prisoner

(1) must be employable or eligible to work on community service projects approved by the commissioner and agree to secure employment or participate in community service projects and obey the rules of the center;

(2) may not be serving a sentence for conviction of an offense

(A) involving violence or the use of force;

(B) under AS 11.41.320 , 11.41.330, or AS 11.56.740 ;

(3) may not have been convicted of a felony offense, in the state or another jurisdiction, involving violence or the use of force;

(4) may not have been convicted of an offense under AS 11.41.410 - 11.41.470 or an offense in the state or another jurisdiction having elements substantially identical to an offense under AS 11.41.410 - 11.41.470; and

(5) may not have been sentenced to a

(A) mandatory 99-year term of imprisonment under AS 12.55.125 (a); or

(B) definite term of imprisonment under AS 12.55.125 (l).

(c) Unless the commissioner determines otherwise for good cause shown, a person sentenced to less than five days who is serving time in a correctional restitution center shall participate in a community service project when available.

(d) In (b) of this section,

(1) "force" has the meaning given in AS 11.81.900 (b);

(2) "violence or the use of force" includes possession of a firearm, as defined in AS 11.81.900 (b), in the commission of an offense, whether or not the firearm was actually used.



Sec. 33.30.170. - Expenses of prisoners to be paid by the department. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.171. - Community advisory committees.

The commissioner shall appoint a community advisory committee for each center, to consist of five members of the community in which the center is located. The committee shall act as a liaison between the community and the department regarding community concerns with the center.



Sec. 33.30.180. - Copy of commitment. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.181. - Confinement to the center.

(a) A prisoner shall be confined to the center at all times except while

(1) at work and traveling to and from work;

(2) at and traveling to and from a community service project approved by the commissioner;

(3) on emergency absence;

(4) at and traveling to and from a job interview; or

(5) on a furlough approved by the commissioner.

(b) Except for an emergency absence or furlough, a prisoner may not be absent from a center under this section for more than 12 hours in a 24-hour period.



Sec. 33.30.185. - 33.30.190 - l Transmission of criminal records and data to place of imprisonment. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered






Article 03 - GENERAL PROVISIONS

Sec. 33.30.191. - Employment of prison inmates.

(a) It is the policy of the state that prisoners be productively employed for as many hours each day as feasible.

(b) The commissioner may enter into contracts or cooperative agreements with any public agency for the performance of conservation projects. The commissioner may enter into a contract with an individual or agency for the employment of prisoners if the work to be performed will have minimal negative impact on an existing private industry or labor force in the state as determined by the Correctional Industries Commission under AS 33.32.015 .

(c) The commissioner may direct a prisoner to participate in a type of productive employment listed in (d)(1) and (d)(4)-(6) of this section while the prisoner is confined in a correctional facility. A prisoner who refuses to participate in productive employment inside a correctional facility when directed under this section is subject to disciplinary sanctions imposed in accordance with regulations adopted by the commissioner.

(d) In this section "productively employed" includes the following kinds of employment:

(1) routine maintenance and support services essential to the operation of a correctional facility;

(2) education, including both academic and vocational;

(3) industrial, agricultural, and service activities conducted in accordance with AS 33.32;

(4) public conservation projects, including forest fire prevention and control, forest and watershed enhancement, recreational area development, construction and maintenance of trails and campsites, fish and game enhancement, soil conservation, and forest watershed revegetation;

(5) renovation, repair or alteration of existing correctional facilities as permitted by AS 44.65.050 (d); and

(6) other work performed inside or outside of a correctional facility if the work has minimal negative impact on an existing private industry or labor force in the state as determined by the Correctional Industries Commission under AS 33.32.015 .



Sec. 33.30.193. - Standard applicable to allowing prisoners access to and use of legal reference materials and legal assistance.

If the commissioner imposes a restriction on access to and use of legal reference materials by or legal assistance of a prisoner in a state correctional facility, a court may not enter an order giving relief to the prisoner unless the court first finds, by a preponderance of the evidence, that enforcement or application of the restriction hinders the prisoner from having access to and use of the legal reference materials or legal assistance

(1) in order to gain meaningful access to a court for the purpose of challenging

(A) the prisoner's conviction or sentence; or

(B) the conditions of the prisoner's confinement; or

(2) in circumstances in which a state court has specifically determined that a provision of the state constitution necessarily requires a prisoner to have access to and use of the legal reference materials or legal assistance.



Sec. 33.30.201. - Pay of prison inmates.

Each prisoner who is productively employed, as defined in AS 33.30.191(d)(1) or 33.30.191(d)(3) - (6), may receive for that work compensation at a rate determined by the commissioner under AS 33.32.050 if the money is available from legislative appropriations. The provisions of AS 33.32.050 and AS 33.32.040 (b) apply to prisoners employed in the correctional industries program and to prisoners productively employed in activities outside that program.



Sec. 33.30.211. - Transmission of documents.

(a) When a prisoner is admitted to a correctional facility, a copy of the commitment shall be delivered with the prisoner as evidence of the authority of the correctional facility to hold the prisoner.

(b) When a person is sentenced to a term of imprisonment, copies of the pre-sentence report, sentencing report prepared under AS 12.55.025 , and any other information of the probation office or of the court that may affect the person's rehabilitation shall be transmitted to the superintendent of the correctional facility in which the prisoner will be confined.

(c) The commissioner shall adopt regulations providing for the security, confidentiality, and use of documents transmitted under (b) of this section.



Sec. 33.30.216. - Copies of records for child support purposes.

If a copy of a record prepared or maintained by or on behalf of the commissioner for a person in the custody of the commissioner is requested by the child support services agency created in AS 25.27.010 , or the child support enforcement agency of another state, the official custodian of the record shall provide the requesting agency with a certified copy of the record. If the record is prepared or maintained in an electronic data base, the official custodian of the record may provide the requesting agency with a copy of the electronic record and a statement certifying its contents. The agency receiving information under this section may use the information only for child support purposes authorized under law.



Sec. 33.30.221. - Superintendent of correctional facility may administer oaths and acknowledgments.

The superintendent of a correctional facility or the superintendent's assistant may administer oaths to and take acknowledgments from a prisoner, but may not request or accept compensation from a prisoner for acts performed under this section.



Sec. 33.30.225. - 33.30.227 - l Employment of prison inmates. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.231. - Telephone access and monitoring inside correctional institutions.

(a) A prisoner shall have reasonable access to a telephone except when access is suspended as punishment for conviction of a rule infraction or pending a hearing for a rule infraction involving telephone abuse. A suspension under this subsection must be reasonable in length and may not prohibit telephone communication between the prisoner and an attorney or between the prisoner and the office of the ombudsman.

(b) [Repealed, Sec. 3 ch 56 SLA 1990].

(c) Notwithstanding AS 42.20.300 and 42.20.310, in order to preserve the security and orderly administration of the correctional facility and to protect the public, the commissioner shall monitor or record the telephone conversations of prisoners. The commissioner shall post a warning by each telephone informing prisoners that calls may be monitored or recorded. The monitoring or recording may be conducted on all calls or selectively or in some other limited manner as determined by the commissioner to be appropriate. A recording of a telephone call made under this subsection shall be kept confidential, and access to the recording and its contents is limited to persons who are acting within the scope of their official duties and whose access to specific recordings has been authorized by the facility superintendent. A telephone call between an attorney and a prisoner or between the office of the ombudsman and a prisoner may not be monitored or recorded except when authorized by a court.

(d) Notwithstanding (a) of this section, the department may contract under AS 36.30 for telephone services for use by a prisoner.



Sec. 33.30.241. - Effect of judgment of conviction on civil rights.

(a) A person who is convicted of a felony involving moral turpitude as defined in AS 15.60.010 is disqualified from voting in a state or municipal election until the person's unconditional discharge.

(b) A person who is convicted of a felony is disqualified from serving as a juror until the person's unconditional discharge.

(c) In this section "unconditional discharge" has the meaning given in AS 12.55.185 .



Sec. 33.30.250. - Work furlough. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.251. - Disposal of abandoned personal property.

(a) Except as provided in (b) of this section, it is the obligation of each person committed to the custody of the commissioner to provide for the appropriate disposition of all of the person's property remaining at a correctional facility within 90 days of the date of the person's release or transfer from the correction facility.

(b) The commissioner shall provide for the shipment to the receiving facility of a reasonable amount of the prisoner's property, as determined by the commissioner, when the prisoner is transferred from one correctional facility to another.

(c) A prisoner's personal property that remains at a correctional facility after 90 days from the date of the prisoner's release or transfer is considered abandoned, and shall be delivered to the Department of Administration for disposal under AS 44.68.110 .

(d) The state is not liable for any loss or damage to personal property properly determined to be abandoned under (c) of this section.



Sec. 33.30.260. - Rehabilitation furloughs. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.261. - Excess money as contraband.

(a) A prisoner who possesses money in an amount greater than that permitted by the commissioner is subject to disciplinary sanctions under regulations adopted by the commissioner.

(b) Money in the possession of a prisoner in an amount greater than that permitted by the commissioner is contraband. If, after a hearing under regulations adopted by the commissioner, a prisoner is found to have been in possession of contraband under this section, the contraband shall be forfeited and deposited into the general fund.



Sec. 33.30.270. - Employment of imprisoned persons. [Repealed, Sec. 6 ch 53 SLA 1982].

Repealed or Renumbered



Sec. 33.30.271. - Forfeiture of property.

A conviction of a person for a crime does not work a forfeiture of property, except in cases where a forfeiture is expressly provided by law.



Sec. 33.30.280. - Credit for labor while imprisoned. [Repealed, Sec. 6 ch 53 SLA 1982].

Repealed or Renumbered



Sec. 33.30.281. - Crime against sentenced prisoner.

A person who commits a crime against a sentenced prisoner is punishable as if the prisoner was not sentenced and incarcerated.



Sec. 33.30.282. - 33.30.290 - l Correctional restitution centers. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.291. - Treaties.

If a treaty in effect between the United States and a foreign country provides for the transfer or exchange of prisoners sentenced to serve a term of incarceration to the country where they are citizens or nationals, the commissioner may, on behalf of the state and subject to the terms of the treaty, consent to the transfer or exchange of prisoners and take any other action necessary to initiate the participation of the state in the treaty.



Sec. 33.30.292. - Designation of victims' representative.

Sec. 33.30.292. Designation of victims' representative.

If more than one person who qualifies as a victim under AS 12.55.185 requests notice under this chapter, the commissioner shall designate one person for purposes of receiving the notice required and of exercising the rights granted by this chapter.



Sec. 33.30.295. - Review of prisoner disciplinary decisions.

(a) A prisoner may obtain judicial review by the superior court of a final disciplinary decision by the department only if the prisoner alleges specific facts establishing a violation of the prisoner's fundamental constitutional rights that prejudiced the prisoner's right to a fair adjudication. An appeal shall be commenced by the prisoner filing a notice of appeal and other required documents in accordance with AS 09.19 and the applicable rules of court governing administrative appeals that do not conflict with AS 09.19. Unless the appeal is not accepted for filing under AS 09.19.010 or is dismissed under AS 09.19.020 , a record of the proceedings shall be prepared by the department, consisting of the original papers and exhibits submitted in the disciplinary process and a cassette tape of the disciplinary hearing. The record shall be prepared and transmitted in accordance with the applicable rules of court governing administrative appeals.

(b) A disciplinary decision may not be reversed

(1) unless the court finds that the prisoner's fundamental constitutional rights were violated in the course of the disciplinary process, and that the violation prejudiced the prisoner's right to a fair adjudication;

(2) because the department failed to follow hearing requirements set out in state statutes and regulations, unless the prisoner was prejudiced by the denial of a right guaranteed by the Alaska Constitution or United States Constitution; if such prejudice is found, the court shall enter judgment as provided in (c) of this section and remand the case to the department; or

(3) because of insufficient evidence if the record described in (a) of this section shows that the disciplinary decision was based on some evidence that could support the decision reached.

(c) The court shall enter judgment setting aside or affirming the disciplinary decision without limiting or controlling the discretion vested in the department to allocate resources within the department and to control security and administration within the prison system.



Sec. 33.30.300. - 33.30.900 - l Crime against convict in penitentiary. [Repealed, Sec. 12 ch 88 SLA 1986].

Repealed or Renumbered



Sec. 33.30.901. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "center" means a correctional restitution center;

(2) "commissioner" means the commissioner of corrections;

(3) "community service" means work on projects designed to reduce or eliminate environmental damage, protect the public health, or improve public services, lands, forests, parks, roads, highways, facilities, or education; community service may not confer a private benefit on a person except as may be incidental to the public benefit;

(4) "correctional facility" or "facility" means a prison, jail, camp, farm, half-way house, group home, or other placement designated by the commissioner for the custody, care, and discipline of prisoners; a "state correctional facility" means a correctional facility owned or run by the state;

(5) "court" means the supreme court, the court of appeals, the superior court, the district or magistrate court, or a justice or judge of a court;

(6) "crime against a person" means a crime as set out in AS 11.41, or a crime against a person in this or another jurisdiction having elements substantially identical to those of a crime as set out in AS 11.41;

(7) "crime involving domestic violence" has the meaning given in AS 18.66.990;

(8) "department" means the Department of Corrections;

(9) "furlough" means an authorized leave of absence from actual confinement for a designated purpose and period of time;

(10) "health care provider" means

(A) a physician assistant or nurse practitioner licensed to practice in the state and working under the direct supervision of a licensed physician or psychiatrist; or

(B) a mental health professional as defined in AS 47.30.915 ;

(11) "municipality" means a municipality authorized by law to establish a correctional facility;

(12) "prisoner"

(A) means a person held under authority of state law in official detention as defined in AS 11.81.900 (b);

(B) includes a minor committed to the custody of the commissioner when,

(i) under AS 47.12.030 , 47.12.065, or 47.12.100, the minor has been charged, prosecuted, or convicted as an adult; or

(ii) under AS 47.12.160 (e), the minor has been ordered transferred to the custody of the commissioner;

(13) "sex offender or child kidnapper," "sex offense," and "child kidnapping" have the meanings given in AS 12.63.100 ;

(14) "temporary commitment" means detention of a person for any period under authority of state law, but does not include confinement upon conviction and judgment of a court of this state;

(15) "victim" has the meaning given in AS 12.55.185 .









Chapter 33.32. - CORRECTIONAL INDUSTRIES



Chapter 33.35. - AGREEMENT ON DETAINERS

Sec. 33.35.010. - Agreement enacted.

The Agreement on Detainers is enacted into law and entered into by the State of Alaska with all other jurisdictions legally joining in it in a form substantially as follows:

Article I

THE AGREEMENT ON DETAINERS.

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of those charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide those cooperative procedures.

Article II

As used in this agreement, unless the context clearly requires otherwise:

(1) "state" means a state of the United States, the United States of America, a territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico;

(2) "sending state" means a state in which a prisoner is incarcerated at the time that the prisoner initiates a request for final disposition under Article III of this agreement or at the time that a request for custody or availability is initiated under Article IV of this agreement;

(3) "receiving state" means the state in which trial is to be had on an indictment, information or complaint under Article III or Article IV of this agreement.

Article III

(a) When a person is serving a term of imprisonment in a penal or correctional institution of a party state, and when during the term of imprisonment there is pending in another party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, the prisoner shall be brought to trial within 180 days after the prisoner has had delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of imprisonment and a request for a final disposition to be made of the indictment, information or complaint. However, for good cause shown in open court, the prisoner or counsel for the prisoner being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) of this article shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of the prisoner, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform the prisoner of the source and contents of any detainer against the prisoner, and shall also inform the prisoner of the right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner under paragraph (a) of this article shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections or other official having custody of the prisoner shall notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceedings being initiated by the prisoner. Any notification sent under this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated by this article before the return of the prisoner to the original place of imprisonment, that indictment, information or complaint is of no further force or effect, and the court shall enter an order dismissing it with prejudice.

(e) A request for final disposition made by a prisoner under paragraph (a) of this article shall also be considered a waiver of extradition with respect to any charge or proceeding contemplated or included by reason of paragraph (d) of this article, and a waiver of extradition to the receiving state to serve any sentence imposed upon the prisoner there, after completion of the prisoner's term of imprisonment in the sending state. The request for final disposition also constitutes a consent by the prisoner to the production of the prisoner's body in any court where the prisoner's presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph prevents the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner after the execution of the request for final disposition referred to in paragraph (a) of this article shall void the request.

Article IV

(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending is entitled to have a prisoner, against whom the officer has lodged a detainer and who is serving a term of imprisonment in any party state, made available in accordance with Article V(a) of this agreement upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated; provided that the court having jurisdiction of an indictment, information or complaint must have duly approved, recorded and transmitted the request; and provided that there shall be a period of 30 days after receipt by the appropriate authorities before the request is honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon the governor's own motion or upon motion of the prisoner.

(b) Upon receipt of the officer's written request as provided in paragraph (a) of this article, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. Those authorities shall at the same time furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons for the request.

(c) In any proceeding under this article, trial shall begin within 120 days of the arrival of the prisoner in the receiving state. However, for good cause shown in open court, the prisoner or counsel for the prisoner being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this article may be construed to deprive a prisoner of any right that the prisoner may have to contest the legality of the prisoner's delivery as provided in paragraph (a) of this article, but the prisoner's delivery may not be opposed or denied on the ground that the executive authority of the sending state had not affirmatively consented to or ordered the delivery.

(e) If trial is not had on any indictment, information or complaint contemplated by this agreement before the prisoner's return to the prisoner's original place of imprisonment under Article V(e) of this agreement, the indictment, information or complaint is not of any further force or effect, and the court shall enter an order dismissing it with prejudice.

Article V

(a) In response to a request made under Article III or Article IV of this agreement, the appropriate authority in a sending state shall offer to deliver temporary custody of a prisoner to the appropriate authority in the state where the indictment, information or complaint is pending against the prisoner in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state is entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place of trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) proper identification and evidence of the authority of the officer or other representative to act for the state into whose temporary custody the prisoner is to be given; and

(2) a certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority refuses or fails to accept temporary custody of the prisoner, or if an action on the indictment, information or complaint, on the basis of which the detainer has been lodged, is not brought to trial within the period provided in Article III or Article IV of this agreement, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing it with prejudice, and any detainer based on it shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement is only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or for prosecution on any other charge arising out of the same transaction. Except for the prisoner's attendance at court and while being transported to or from any place at which the prisoner's presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consistent with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be considered to remain in the custody of and subject to the jurisdiction of the sending state. Any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner under this agreement until the prisoner is returned to the territory and custody of the sending state, the state in which the untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph govern unless the states concerned have entered into a supplementary agreement providing for a different allocation of costs and responsibilities between themselves. Nothing in this agreement may be considered to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of or the responsibility for costs. Article VI

(a) In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of those time periods shall be tolled when and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available by this agreement, apply to a person who is adjudged to be mentally ill. Article VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall adopt regulations to carry out the terms and provisions of this agreement, and who shall provide, inside and outside the state, information necessary to the effective operation of this agreement. Article VIII

This agreement shall enter into full force and effect as to a party state when that state has enacted it into law. A state party to this agreement may withdraw from it by enacting a statute repealing it. However, the withdrawal of any state does not affect the status of any proceedings already initiated by inmates or by state officers at the time the withdrawal takes effect, nor does it affect their rights in respect to those proceedings.

Article IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability of a provision to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability of it to any government, agency, person or circumstance is not affected. If this agreement is held to be contrary to the constitution of any party state, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



Sec. 33.35.020. - "Appropriate court" defined.

The phrase "appropriate court" in AS 33.35.010 , with reference to the courts of this state, means the superior court.



Sec. 33.35.030. - Enforcement.

All courts, departments, agencies, officers, and employees of the state and its political subdivisions shall enforce the Agreement on Detainers under AS 33.35.010 and cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose.



Sec. 33.35.040. - Central administrator and information agent.

The commissioner of corrections or the designee of the commissioner of corrections is the central administrator of and information agent for the Agreement on Detainers under AS 33.35.010 .






Chapter 33.36. - INTERSTATE CORRECTIONS COMPACTS

Article 01 - INTERSTATE CORRECTIONS COMPACT

Sec. 33.36.010. - Compact enacted.

The Interstate Corrections Compact as contained in this section is enacted into law and entered into on behalf of the State of Alaska with any other states legally joining in it in a form substantially as follows. It is the policy of the State of Alaska not to transfer a resident inmate outside of the state under this compact if that inmate's continued confinement in Alaska will better facilitate rehabilitation or treatment: Purpose and Policy

INTERSTATE CORRECTIONS COMPACT Article I

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide those facilities and programs on a basis of cooperation with one another, thereby serving the best interests of the offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources. Definitions

Article II

As used in this compact, unless the context clearly requires otherwise:

(a) "state" means a state of the United States, the United States of America, a territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico;

(b) "sending state" means a state party to this compact in which conviction or court commitment was had;

(c) "receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had;

(d) "inmate" means a male or female offender who is committed, under sentence to, or confined in a penal or correctional institution;

(e) "institution" means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates, as defined in (d) of this article, may lawfully be confined. Contracts

Article III

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Such a contract shall provide for:

(1) its duration;

(2) payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and the participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance;

(3) participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account of their employment; and the crediting of proceeds from or disposal of any products resulting from their employment;

(4) delivery and retaking of inmates;

(5) other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) The terms and provisions of this compact shall be a part of a contract entered into under this compact, and nothing in such a contract may be inconsistent with this compact. Procedures and Rights

Article IV

(a) Whenever the duly constituted authorities in a state party to this compact, which state has entered into a contract under Article III, decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, those authorities may direct that the confinement be in an institution within the territory of the other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of a state party to this compact shall have access, at all reasonable times, to an institution in which it has a contractual right to confine inmates, for the purpose of inspecting the facilities of the institution and visiting those of its inmates who may be confined in the institution.

(c) Inmates confined in an institution under this compact are at all times subject to the jurisdiction of the sending state and may at any time be removed from the institution for transfer to a prison or other institution in the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; however, the sending state continues to be obligated to make any payments that may be required under a contract entered into the terms of Article III of this compact.

(d) A receiving state shall provide regular reports to a sending state on the inmates of that sending state in institutions under this compact, including a conduct record of each inmate, and certify that record to the official designated by the sending state, in order that each inmate may have official review of the inmate's record in determining and altering the disposition of that inmate in accordance with the law in the sending state and in order that the record may be a source of information for the sending state.

(e) All inmates who may be confined in an institution under the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with similar inmates of the receiving state as may be confined in the same institution.

(f) Any hearing to which an inmate, confined under this compact, may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for those hearings which may be conducted by the appropriate officials of a sending state. If a hearing is had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing as prescribed by the sending state shall be made. That record together with any recommendations of the hearing officials shall be transmitted immediately to the officials before whom the hearing would have been had if it had taken place in the sending state. In a proceeding had under the provisions of this subsection, the officials of the receiving state shall act solely as agents of the sending state and no final determination may be made in any matter except by the appropriate officials of the sending state.

(g) An inmate confined under this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, agree upon release in some other place. The sending state shall bear the cost of the return of an inmate to its territory.

(h) An inmate confined under the terms of this compact has all rights to participate in and derive any benefits or incur or be relieved of any obligations or have those obligations modified or the inmate's status changed on account of an action or proceeding in which the inmate could have participated if confined in an appropriate institution of the sending state located in that state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for or otherwise function with respect to an inmate may not be deprived of or restricted in the exercise of any power in respect to an inmate confined under the terms of this compact. Acts Not Reviewable in Receiving State: Extradition

Article V

(a) A decision of the sending state in respect to a matter over which it retains jurisdiction under this compact is conclusive upon and not reviewable in the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate in that state any criminal charge or if the inmate is formally accused of having committed in that state a criminal offense, the inmate may not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for the offense. The duly accredited officers of the sending state shall be permitted to transport inmates under this compact through any state party to this compact without interference.

(b) An inmate who escapes from an institution in which the inmate is confined under this compact is considered a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings is that of the sending state, but nothing contained in this compact may be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee. Federal Aid

Article VI

A state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or a contract under it and an inmate in a receiving state under this compact may participate in a federally aided program or activity for which the sending and receiving states have made contractual provision; however, if the program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required. Becoming Effective

Article VII

When this compact has been enacted into law by any two states, it becomes effective and binding upon them. Thereafter, this compact becomes effective and binding as to any other state upon similar action by that state. Withdrawal and Termination

Article VIII

This compact continues in force and remains binding upon a party state until the state enacts a statute repealing the compact and providing for sending formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal does not take effect until one year after the notices provided in the statute have been sent. A withdrawal does not relieve the withdrawing state from its obligations assumed under this compact before the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, those inmates it may have confined under the provisions of this compact. Other Arrangements Unaffected

Article IX

Nothing contained in this compact may be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements. Construction and Severability

Article X

The provisions of this compact shall be liberally construed and are severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of a participating state or of the United States, or the applicability of it to a government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability of it to a government, agency, person or circumstance is not affected by that holding. If this compact is held contrary to the constitution of a state participating in it, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



Sec. 33.36.020. - Commitment or transfer of inmates under compact.

An agency or officer of the State of Alaska having power to commit or transfer an inmate to an institution for confinement may commit or transfer the inmate to an institution inside or outside the State of Alaska, if the State of Alaska has entered into a contract for the confinement of inmates in the institution under Article III of the Interstate Corrections Compact.



Sec. 33.36.030. - Enforcement of compact.

The courts, departments, agencies, and officers of the State of Alaska and its subdivisions shall enforce the Interstate Corrections Compact and shall do all things appropriate to carry out its purposes and intent which may be within their respective jurisdictions but not limited to making and submitting required reports.



Sec. 33.36.040. - Implementation.

The commissioner of corrections or the commissioner's designee shall do all things necessary or incidental to the carrying out of the Interstate Corrections Compact. However, no contract is of any force or effect until approved by the commissioner of administration.






Article 02 - WESTERN INTERSTATE CORRECTIONS COMPACT

Sec. 33.36.060. - Compact enacted.

The Western Interstate Corrections Compact as contained in this section is enacted into law and entered into on behalf of the State of Alaska with any and all other states legally joining in it in a form substantially as follows: Purpose and Policy

WESTERN INTERSTATE CORRECTIONS COMPACT Article I

The party states, desiring by common action to improve their institution facilities and provide programs of sufficiently high quality for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society. The purpose of this compact is to provide for the development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders. Definitions

Article II

As used in this compact, unless the context clearly requires otherwise:

(a) "state" means a state of the United States, or, subject to the limitation contained in Article VII, Guam;

(b) "sending state" means a state party to this compact in which conviction was had;

(c) "receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction was had;

(d) "inmate" means a male or female offender who is under sentence to or confined in a prison or other correctional institution;

(e) "institution" means any prison, reformatory or other correctional facility (including but not limited to a facility for the mentally ill or mentally defective) in which inmates may lawfully be confined. Contracts

Article III

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

(1) its duration;

(2) payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance;

(3) participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom;

(4) delivery and retaking of inmates;

(5) such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) Prior to the construction or completion of construction of any institution of addition thereto by a party state, any other party state or states may contract therewith for the enlargement of the planned capacity of the institution or addition thereto, or for the inclusion therein of particular equipment or structures, and for the reservation of a specific percentum of the capacity of the institution to be kept available for use by inmates of the sending state or states so contracting. Any sending state so contracting may, to the extent that moneys are legally available therefor, pay to the receiving state, a reasonable sum as consideration for such enlargement of capacity, or provision of equipment or structures, and reservation of capacity. Such payment may be in a lump sum or in installments as provided in the contract.

(c) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith. Procedures and Rights

Article IV

(a) Whenever the duly constituted judicial or administrative authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary in order to provide adequate quarters and care or desirable in order to provide an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have the benefit of the inmate's record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be cared for and treated equally with such similar inmates of the receiving state as may confined as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state. Costs of records made pursuant to this subdivision shall be borne by the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or the inmate's status changed on account of any action or proceeding in which the inmate could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in the exercise of any power in respect of any inmate confined pursuant to the terms of this compact. Acts Not Reviewable in Receiving State; Extradition

Article V

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is suspected of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which the inmate is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee. Federal Aid

Article VI

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision provided that if such program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending state shall be required therefor. Entry into Force

Article VII

This compact shall enter into force and become effective and binding upon the state so acting when it has been enacted into law by any two contiguous states from among the states of Alaska, Arizona, California, Colorado, Hawaii, Idaho, Montana, Nebraska, Nevada, New Mexico, Oregon, Utah, Washington and Wyoming. For the purposes of this article, Alaska and Hawaii shall be deemed contiguous to each other; to any and all of the states of California, Oregon and Washington; and to Guam. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states, or any other state contiguous to at least one party state upon similar action by such state. Guam may become party to this compact by taking action similar to that provided for joinder by any other eligible party state and upon the consent of Congress to such joinder. For the purposes of this article, Guam shall be deemed contiguous to Alaska, Hawaii, California, Oregon and Washington. Withdrawal and Termination

Article VIII

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until two years after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact. Other Arrangements Unaffected

Article IX

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements. Construction and Severability

Article X

The provisions of this compact and act shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



Sec. 33.36.070. - Commitment or transfer of inmates under compact.

An agency or officer of the State of Alaska having power to commit or transfer an inmate (as defined in art. II(d) of the Western Interstate Corrections Compact) to any institution for confinement may commit or transfer the inmate to an institution within or without the State of Alaska if the State of Alaska has entered into a contract or contracts for the confinement of inmates in the institution under art. III of the Western Interstate Corrections Compact.



Sec. 33.36.080. - Enforcement of compact.

The courts, departments, agencies and officers of the State of Alaska and its subdivisions shall enforce this compact and shall do all things appropriate to carry out its purposes and intent which may be within their respective jurisdictions including but not limited to the making and submission of reports required by the compact.



Sec. 33.36.090. - Board of parole to hold hearings under compact.

The Alaska board of parole shall hold such hearings as may be requested by another party state under art. IV (f) of the Western Interstate Corrections Compact.



Sec. 33.36.100. - Implementation of compact.

The commissioner of corrections may enter into such contracts on behalf of the State of Alaska as may be appropriate to implement the participation of this state in the Western Interstate Corrections Compact under art. III of the compact. No contract is of any force or effect until approved by the commissioner of administration.






Article 03 - INTERSTATE COMPACT FOR ADULT OFFENDER SUPERVISION

Sec. 33.36.110. - Authorizing governor to execute interstate compact.

The governor of this state is authorized and directed to execute a compact on behalf of this state with any of the United States legally joining in the compact in the form substantially as follows:

INTERSTATE COMPACT FOR ADULT OFFENDER SUPERVISION

ARTICLE I

PURPOSE AND POLICY

The compacting states to this Interstate Compact for Adult Offender Supervision recognize that each state is responsible for the supervision of adult offenders in the community who are authorized in accordance with the by-laws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions.

The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact and the Interstate Commission created under this compact, through means of joint and cooperative action among the compacting states, to provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits, and obligations of the compact among the compacting states.

In addition, this compact will create an Interstate Commission that will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies that will adopt rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct non-compliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in that activity.

The compacting states recognize that there is no right of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and by-laws and rules adopted under the compact.

It is the policy of the compacting states that the activities conducted by the Interstate Commission created in this compact are the formation of public policies and are, as a result, public business.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction,

(1) "adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law;

(2) "by-laws" means the by-laws established by the Interstate Commission for its governance, or for directing or controlling the Interstate Commission's actions or conduct;

(3) "compact" means the Interstate Compact for Adult Offender Supervision;

(4) "compact administrator" means the individual in each compacting state, appointed in accordance with the terms of this compact, who is responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission, and policies adopted by the state council under this compact;

(5) "compacting state" means any state that has enacted the enabling legislation for this compact;

(6) "commissioner" means the voting representative of each compacting state appointed in accordance with art. III of this compact;

(7) "Interstate Commission" means the Interstate Commission for Adult Offender Supervision established by this compact;

(8) "member" means the commissioner of a compacting state or a designee, who shall be a person officially connected with the commissioner;

(9) "non-compacting state" means any state that has not enacted the enabling legislation for this compact;

(10) "offender" means an adult placed under, or subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies;

(11) "person" means any individual, corporation, business enterprise, or other legal entity, either public or private;

(12) "rules" means acts of the Interstate Commission, duly adopted in accordance with art. VII of this compact, substantially affecting interested parties in addition to the Interstate Commission; the rules shall have the force and effect of law in the compacting states;

(13) "state" means a state of the United States, the District of Columbia and any other territorial possessions of the United States;

(14) "state council" means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under art. III of this compact.

ARTICLE III

THE INTERSTATE COMMISSION FOR THE COMPACT

(a) The compacting states create the "Interstate Commission for Adult Offender Supervision." The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers, and duties set out in this compact, including the power to sue and be sued, and the additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(b) The Interstate Commission consists of commissioners selected and appointed by resident members of a State Council for Interstate Adult Offender Supervision for each state. While each member state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and compact administrators. Each state council shall appoint as its commissioner the compact administrator from that state, to serve on the Interstate Commission in that capacity under or in accordance with applicable law of the member state. Each compacting state retains the right to determine the qualifications of the compact administrator, who shall be appointed by the state council or by the governor in consultation with the legislature and the judiciary. In addition to appointment of its commissioner to the national Interstate Commission, each state council shall exercise oversight and advocacy concerning its participation in Interstate Commission activities and other duties as may be determined by each member state, including development of policy concerning operations and procedures of this compact within that state.

(c) In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations; non-commissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, and crime victims. All non-commissioner members of the Interstate Commission shall be ex-officio, nonvoting members. The Interstate Commission may provide in its by-laws for such additional, ex officio, nonvoting members as it deems necessary.

(d) Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

(e) The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of 27 or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

(f) The Interstate Commission shall establish an executive committee that shall include commission officers, members, and others as shall be determined by the by-laws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking or amendment to the compact, or both. The executive committee oversees the day-to-day activities managed by the executive director and Interstate Commission staff, administers enforcement and compliance with the provisions of this compact, its by-laws, and as directed by the Interstate Commission, and performs other duties as directed by commission or set out in the by-laws.

ARTICLE IV

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

(1) to adopt a seal and suitable by-laws governing the management and operation of the Interstate Commission;

(2) to adopt rules that shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

(3) to oversee, supervise, and coordinate the interstate movement of offenders subject to the terms of this compact and any by-laws and rules adopted by the Interstate Commission;

(4) to enforce compliance with compact provisions and Interstate Commission rules and by-laws, using all necessary and proper means, including the use of judicial process;

(5) to establish and maintain offices;

(6) to purchase and maintain insurance and bonds;

(7) to borrow, accept, or contract for services of personnel, including members and their staffs;

(8) to establish and appoint committees and hire staff that it deems necessary for the carrying out of its functions, including an executive committee as required by art. III of this compact that shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties under this compact;

(9) to elect or appoint officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties, and determine their qualifications, and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

(10) to accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of them;

(11) to lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed;

(12) to sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed;

(13) to establish a budget and make expenditures and levy dues as provided in art. IX of this compact;

(14) to sue and be sued;

(15) to provide for dispute resolution among the compacting states;

(16) to perform the functions as may be necessary or appropriate to achieve the purposes of this compact;

(17) to report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year; the reports also shall include any recommendations that may have been adopted by the Interstate Commission;

(18) to coordinate education, training, and public awareness regarding the interstate movement of offenders for officials involved in that activity;

(19) to establish uniform standards for the reporting, collecting, and exchanging of data.

ARTICLE V

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

(a) The Interstate Commission shall, by a majority of its members, within 12 months of the first Interstate Commission meeting, adopt by-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of this compact, including

(1) establishing the fiscal year of the Interstate Commission;

(2) establishing an executive committee and such other committees as may be necessary;

(3) providing reasonable standards and procedures

(A) for the establishment of committees; and

(B) governing any general or specific delegation of any authority or function of the Interstate Commission;

(4) providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each meeting;

(5) establishing the titles and responsibilities of the officers of the Interstate Commission;

(6) providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission; notwithstanding any civil service or other similar laws of any compacting state, the by-laws shall exclusively govern the personnel policies and programs of the Interstate Commission;

(7) providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus money that may exist upon the termination of this compact after the payment or reserving, or both, of all of its debts and obligations;

(8) providing transition rules for start-up administration of the compact;

(9) establishing standards and procedures for compliance and technical assistance in carrying out this compact.

(b) The Interstate Commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have the authorities and duties as may be specified in the by-laws. The chairperson or, in the chairperson's absence or disability, the vice chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission except that, subject to the availability of budgeted money, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission. The Interstate Commission shall, through its executive committee, appoint or retain an executive director for the period, upon the terms and conditions, and for the compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, and hire and supervise other staff as may be authorized by the Interstate Commission, but is not a member.

(c) The Interstate Commission shall maintain its corporate books and records in accordance with the by-laws.

(d) The members, officers, executive director, and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities; however, nothing in this subsection shall be construed to protect any such person from suit or liability, or both, for any damage, loss, injury, or liability caused by the intentional, or wilful and wanton, misconduct of any such person. The Interstate Commission shall defend the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, as long as the actual or alleged act, error, or omission did not result from intentional wrongdoing on the part of that person. The Interstate Commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against those persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that those persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, as long as the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of the person.

ARTICLE VI

ACTIVITIES OF THE INTERSTATE COMMISSION

(a) The Interstate Commission shall meet and take such actions as are consistent with the provisions of this compact.

(b) Except as otherwise provided in this compact and unless a greater percentage is required by the by-laws, in order to constitute an act of the Interstate Commission, the act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

(c) Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a state council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The by-laws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

(d) The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

(e) The Interstate Commission's by-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In adopting such rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to non-disclosure and confidentiality provisions.

(f) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set out in the rules or as otherwise provided in this compact. The Interstate Commission shall adopt rules consistent with the principles contained in the Government in Sunshine Act, 5 U.S.C. 552(b), as may be amended. The Interstate Commission and any of its committees may close a meeting to the public if it determines by two-thirds vote that an open meeting would be likely to

(1) relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) disclose matters specifically exempted from disclosure by statute;

(3) disclose trade secrets or commercial or financial information that is privileged or confidential;

(4) involve accusing any person of a crime, or formally censuring any person;

(5) disclose information of a personal nature when disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) disclose investigatory records compiled for law enforcement purposes;

(7) disclose information contained in or related to examination, operating, or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of the entity;

(8) disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity; or

(9) specifically relate to the Interstate Commission's issuance of a subpoena or its participation in a civil action or proceeding.

(g) For every meeting closed under (f) of this provision, the Interstate Commission's chief legal officer shall publicly certify that, in the legal officer's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes that shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons for the action, including a description of each of the views expressed on any item and the record of any roll call vote as reflected in the vote of each member on the question. All documents considered in connection with any action shall be identified in the minutes.

(h) The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its by-laws and rules, which shall specify the data to be collected, the means of collection and data exchange, and reporting requirements.

ARTICLE VII

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

(a) The Interstate Commission shall adopt rules in order to effectively and efficiently achieve the purposes of this compact, including transition rules governing administration of this compact during the period in which it is being considered and enacted by the states.

(b) Rulemaking shall occur in accordance with the criteria set out in this article and the by-laws and rules adopted under it. The rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C.S. 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C.S. app.2, sec. 1 et seq., as may be amended (APA).

(c) All rules and amendments shall become binding as of the date specified in each rule or amendment.

(d) If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt this compact, then the rule shall have no further force and effect in any compacting state.

(e) When adopting a rule, the Interstate Commission shall

(1) publish the proposed rule, stating with particularity the text of the rule that is proposed and the reason for the proposed rule;

(2) allow persons to submit written data, facts, opinions, and arguments, which shall be publicly available;

(3) provide an opportunity for an informal hearing; and

(4) adopt a final rule and its effective date, if appropriate, based on the rulemaking record.

(f) Not later than 60 days after a rule is adopted, any interested person may file a petition in the United States District Court for the District of Columbia or in the federal District Court where the Interstate Commission's principal office is located for judicial review of the rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence, as defined in the APA, in the rulemaking record, the court shall hold the rule unlawful and set it aside.

(g) Subjects to be addressed within 12 months after the first meeting must at a minimum include the following:

(1) notice to victims and opportunity to be heard;

(2) offender registration and compliance;

(3) violations or returns, or both;

(4) transfer procedures and forms;

(5) eligibility for transfer;

(6) collection of restitution and fees from offenders;

(7) data collection and reporting;

(8) the level of supervision to be provided by the receiving state;

(9) transition rules governing the operation of this compact and the Interstate Commission during all or part of the period between the effective date of this compact and the date on which the last eligible state adopts this compact;

(10) mediation, arbitration, and dispute resolution.

(h) The existing rules governing the operation of the previous compact superseded by this Act shall be void 12 months after the first meeting of the Interstate Commission created under this compact.

(i) Upon determination by the Interstate Commission that an emergency exists, the Interstate Commission may adopt an emergency rule, which becomes effective immediately upon adoption; however, the usual rulemaking procedures provided in this compact shall be retroactively applied to the rule as soon as is reasonably possible, but in no event later than 90 days after the effective date of the rule.

ARTICLE VIII

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION BY THE INTERSTATE COMMISSION

(a) The Interstate Commission shall conduct oversight as follows:

(1) the Interstate Commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in non-compacting states that may significantly affect compacting states;

(2) the courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate this compact's purposes and intent; in any judicial or administrative proceeding in a compacting state that pertains to the subject matter of this compact and that may affect the powers, responsibilities, or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in the proceeding, and shall have standing to intervene in the proceeding for all purposes.

(b) The Interstate Commission shall conduct dispute resolution as follows:

(1) the compacting states shall report to the Interstate Commission on issues or activities of concern to them, and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities;

(2) the Interstate Commission shall attempt to resolve any disputes or other issues that are subject to this compact and that may arise among compacting states and non-compacting states;

(3) the Interstate Commission shall enact a by-law or adopt a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(c) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set out in (b) of art. XI of this compact.

ARTICLE IX

FINANCE

(a) The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

(b) The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff; the assessment must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state, and shall adopt a rule binding upon all compacting states that governs the assessment.

(c) The Interstate Commission shall not incur any obligations of any kind before securing money adequate to meet the obligations; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(d) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of money handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE X

COMPACTING STATES, EFFECTIVE DATE, AND AMENDMENT

(a) Any state, as defined in art. II of this compact, is eligible to become a compacting state.

(b) This compact shall become effective and binding upon legislative enactment of this compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of this compact into law by that state. The governors of non-member states or their designees will be invited to participate in Interstate Commission activities on a non-voting basis before adoption of this compact by all states and territories of the United States.

(c) Amendments to this compact may be proposed by the Interstate Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI

WITHDRAWAL, DEFAULT, TERMINATION, AND JUDICIAL ENFORCEMENT

(a) The withdrawal of a compacting state from this compact is governed by the following:

(1) once effective, this compact shall continue in force and remain binding upon each and every compacting state except that a compacting state may withdraw from the compact by enacting a statute specifically repealing the statute that enacted this compact into law;

(2) the effective date of withdrawal is the effective date of the repeal of the statute;

(3) the withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state;

(4) the Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within 60 days of its receipt of the notification under (3) of this subsection;

(5) the withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations the performance of which extend beyond the effective date of withdrawal;

(6) reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting this compact or upon a later date as determined by the Interstate Commission.

(b) A default of a compacting state is governed by the following:

(1) if the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, the by-laws, or any duly adopted rules, the Interstate Commission may impose any or all of the following penalties:

(A) fines, fees, and costs in the amounts as are deemed to be reasonable as fixed by the Interstate Commission;

(B) remedial training and technical assistance as directed by the Interstate Commission;

(C) suspension and termination of membership in this compact; suspension shall be imposed only after all other reasonable means of securing compliance under the by-laws and rules have been exhausted; immediate notice of suspension shall be given by the Interstate Commission to the governor, the chief justice or chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council; the grounds for default include failure of a compacting state to perform the obligations or responsibilities imposed upon it by this compact, Interstate Commission by-laws, or duly adopted rules; the Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission on the defaulting state pending a cure of the default; the Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default; if the defaulting state fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed in this compact the defaulting state may be terminated from this compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of suspension;

(2) within 60 days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the governor, the chief justice or chief judicial officer, the majority and minority leaders of the defaulting state's legislature, and the state council of the termination;

(3) the defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including any obligations the performance of which extends beyond the effective date of termination;

(4) the Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state;

(5) reinstatement following termination of any compacting state requires both a reenactment of this compact by the defaulting state and the approval of the Interstate Commission in accordance with the rules.

(c) The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices to enforce compliance with the provisions of this compact and its duly adopted rules and by-laws against any compacting state in default. If judicial enforcement is necessary, the prevailing party shall be awarded all costs of the litigation, including reasonable attorney's fees.

(d) Dissolution of this compact is governed by the following:

(1) this compact dissolves effective upon the date of the withdrawal or default of the compacting state that reduces membership in this compact to one compacting state;

(2) upon the dissolution of this compact, it becomes void and shall be of no further force or effect, the business and affairs of the Interstate Commission shall be wound up, and any surplus money shall be distributed in accordance with the by-laws.

ARTICLE XII

SEVERABILITY AND CONSTRUCTION

(a) The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of this compact shall be enforceable.

(b) The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

(a) Other laws' effects on this compact are as follows:

(1) nothing in this compact prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact;

(2) all compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

(b) Binding effect of this compact is as follows:

(1) all lawful actions of the Interstate Commission, including all rules and by-laws adopted by the Interstate Commission, are binding upon the compacting states;

(2) all agreements between the Interstate Commission and the compacting states are binding in accordance with their terms;

(3) upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding the meaning or interpretation;

(4) if any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by the provision upon the Interstate Commission shall be ineffective and the obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency of the compacting states to which the obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.



Sec. 33.36.120. - Definition. [Repealed, Sec. 5 ch 61 SLA 2002].

Repealed or Renumbered



Sec. 33.36.130. - Compact administrator.

(a) The governor shall appoint the administrator for the compact set out in AS 33.36.110 in consultation with the legislature and judiciary. The compact administrator must have a background in criminal justice.

(b) The compact administrator is responsible for the administration and management of the state's supervision and transfer of offenders under AS 33.36.110 , and shall report to the state council under AS 33.36.140.

(c) The compact administrator shall work within the Department of Corrections under the direction of the commissioner of corrections. The compact administrator serves at the pleasure of the governor.



Sec. 33.36.135. - Review of Rules.

The compact administrator shall annually, not later than January 31, provide a report on any rules that have been adopted by the Interstate Commission during the previous calendar year to the legislature. The legislature shall review the rules to determine if the compact should be repealed, amended, or permitted to continue. In this section, "compact," "compact administrator," and "Interstate Commission," have the meanings given in AS 33.36.110 .



Sec. 33.36.140. - State council.

(a) There is created the State Council for Interstate Adult Offender Supervision to implement the provisions of the compact set out in AS 33.36.110. The state council shall meet as frequently as necessary to carry out its responsibilities.

(b) The state council consists of seven members as follows:

(1) the commissioner of corrections; the commissioner of corrections may name a designee to serve in this capacity;

(2) the compact administrator appointed under AS 33.36.130 ;

(3) an attorney employed in the Department of Law, appointed by the governor;

(4) two members appointed by the governor from among the citizens of the state, at least one of whom must be a representative from victims' groups;

(5) one ex officio nonvoting member from the legislative branch selected by the legislature and one ex officio nonvoting member from the judicial branch selected by the judiciary.

(c) The commissioner of corrections or the commissioner's designee shall serve as chair of the state council.

(d) The term of office of a member of the state council appointed under (b)(4) of this section is three years. The members of the state council appointed under (b)(3) and (4) of this section serve at the pleasure of the governor.

(e) Voting members of the state council who are not state employees receive no salary for their work on the council, but are entitled to per diem and travel expenses authorized for other boards and commissions.

(f) The state council shall

(1) designate the compact administrator, appointed under AS 33.36.130, as its commissioner to the Interstate Commission for Adult Offender Supervision under the Interstate Compact for Adult Offender Supervision set out in AS 33.36.110 ; if the compact administrator is unavailable to serve as commissioner at a meeting of the Interstate Commission for Adult Offender Supervision, the council shall designate another person to serve in place of the compact administrator;

(2) exercise oversight and advocacy concerning the state's participation in the Interstate Commission for Adult Offender Supervision;

(3) subject to available appropriations and other legal obligations, recommend policy development concerning the operations and procedures of the compact within the state; and

(4) make recommendations to the legislature to facilitate the implementation of the compact and the rules and bylaws adopted by the Interstate Commission for Adult Offender Supervision.



Sec. 33.36.145. - Application fee; deposit.

A person under probation or parole supervision by the Department of Corrections who applies for a transfer of supervision to another state under the Interstate Compact for Adult Offender Supervision shall pay to the Department of Corrections a nonrefundable application fee of $100.












Title 34 - PROPERTY

Chapter 34.03. - UNIFORM RESIDENTIAL LANDLORD AND TENANT ACT

Article 01 - PURPOSES AND RULES OF CONSTRUCTION

Sec. 34.03.010. - Purpose and construction.

(a) This chapter shall be liberally construed and applied to promote its underlying purposes and policies.

(b) The underlying purposes and policies of this chapter are to

(1) simplify, clarify, modernize, and revise the law governing the rental of dwelling units and the rights and obligations of landlord and tenant;

(2) encourage landlord and tenant to maintain and improve the quality of housing; and

(3) make uniform the law among those states that enact it.






Article 02 - RENTAL AGREEMENTS

Sec. 34.03.020. - Terms and conditions of rental agreement.

(a) The landlord and tenant may include in a rental agreement clauses and conditions not prohibited by this chapter or by law, including rent, terms of agreement, and other provisions governing the rights and obligations of the parties.

(b) In the absence of agreement, the tenant shall pay as rent the fair rental value for the use and occupancy of the dwelling unit.

(c) Rent shall be payable without demand or notice at the time and place agreed upon by the parties. Unless otherwise agreed, rent is payable at the dwelling unit. Unless otherwise agreed, rent is payable at the beginning of any term of one month or less and otherwise in equal monthly installments. Unless otherwise agreed, rent shall be uniformly apportionable from day to day and shall be paid on the date the periodic tenancy begins and payable on or before the same date of each and every month thereafter until the tenancy terminates.

(d) Unless the rental agreement fixes a definite term, the tenancy shall be week to week in the case of a tenant who pays weekly rent, and in all other cases month to month.

(e) If required by the landlord, the landlord and the tenant shall include within the rental agreement, incorporate by reference in the rental agreement, or add as a separate attachment to the rental agreement a premises condition statement, setting out the condition of the premises, including fixtures but excluding reference to any of the other contents of the premises, and, if applicable, a contents inventory itemizing or describing all of the furnishings and other contents of the premises and specifying the condition of each of them. In the premises condition statement and contents inventory, the parties shall describe the premises and its contents at the commencement of the term of the period of the occupancy covered by the rental agreement. When signed by the parties, the premises condition statement and contents inventory completed under this subsection become part of the rental agreement.



Sec. 34.03.030. - Effect of unsigned or undelivered rental agreement.

(a) If the landlord does not sign and deliver a written rental agreement signed and delivered to the landlord by the tenant, acceptance of rent without reservation by the landlord gives the rental agreement the same effect as if it had been signed and delivered by the landlord.

(b) If the tenant does not sign and deliver a written rental agreement signed and delivered to the tenant by the landlord, acceptance of possession and payment of rent without reservation gives the rental agreement the same effect as if it had been signed and delivered by the tenant.

(c) If a rental agreement given effect by the operation of this section provides for a term longer than one year, it is effective only for one year.



Sec. 34.03.040. - Prohibited provisions in rental agreements.

(a) A rental agreement may not provide that the tenant or landlord

(1) agrees to waive or to forego rights or remedies under this chapter;

(2) authorizes a person to confess judgment on a claim arising out of the rental agreement;

(3) agrees to the exculpation or limitation of any liability of the landlord or tenant arising under the law or to indemnify the landlord or tenant for that liability or the costs connected with it;

(4) agrees to pay the landlord's attorney fees.

(b) A provision prohibited by (a) or (c) of this section included in a rental agreement is unenforceable. If a landlord or tenant wilfully uses a rental agreement containing provisions known by the person to be prohibited, the other party may recover the amount of actual damages.

(c) A rental agreement between a mobile home park operator and a mobile home park tenant may not

(1) deny a tenant of a mobile home park the right to sell the tenant's mobile home within the park or require the resident or tenant to remove the mobile home from the park solely on the basis of the sale of the mobile home, nor may the mobile home park operator make a rule or regulation to the same effect, except that, within 30 days of written notice by the tenant of intent to sell the mobile home to a specified buyer, the operator or owner of the mobile home park may refuse to allow a sale for the following reasons:

(A) the mobile home is in violation of laws or ordinances relating to health, safety or welfare;

(B) the proposed buyer refuses to assume the same terms as are in the existing rental agreement; or

(C) the proposed buyer does not have sufficient financial responsibility;

(2) require a tenant to provide permanent improvements that become a part of the real property of the mobile home park owner or operator as a condition of tenancy in the mobile home park; however, the rental agreement may require the tenant to maintain existing conditions in the park;

(3) require payment of any type of vendor or transfer fee either by a tenant in the mobile home park desiring to sell the tenant's mobile home to another party or by any party desiring to purchase a mobile home from a tenant in the park as a condition of tenancy; however, this paragraph does not prevent the owner or operator from applying normal park standards to prospective tenants before granting or denying tenancy or from charging a reasonable vendor or transfer fee for services actually performed if the tenant is notified in writing of the amount of those charges before agreeing to move into the park; or

(4) require the prospective tenant to pay a fee to enter the mobile home park or a tenant to pay a fee to transfer the tenant's mobile home to another location outside the park; however, this paragraph does not prevent the owner or operator from charging a reasonable fee for services actually performed and if the tenant is notified in writing of the amount of those charges before agreeing to move into the park.



Sec. 34.03.050. - Separation of rents and obligations to maintain property forbidden.

A rental agreement, assignment, conveyance, trust deed, or security instrument may not permit the receipt of rent free of the obligation to comply with AS 34.03.100 (a).



Sec. 34.03.060. - Sublease and assignment.

(a) Unless otherwise agreed in writing, the tenant may not sublet the premises or assign the rental agreement to another without the landlord's consent.

(b) The tenant's right to sublease the premises or assign the rental agreement to another shall be conditioned on obtaining the landlord's consent, which may be withheld only upon the grounds specified in (d) of this section; no further restrictions on sublease or assignment are enforceable.

(c) When the rental agreement requires the landlord's consent for sublease or assignment, the tenant may secure one or more persons who are willing to occupy the premises. Each prospective occupant shall make a written offer signed and delivered by the prospective occupant to the landlord, containing the following information on the prospective occupant:

(1) name, age, and present address;

(2) marital status;

(3) occupation, place of employment, and name and address of employer;

(4) number of all other persons who would normally reside with the prospective occupant;

(5) two credit references, or responsible persons who will confirm the financial responsibility of the prospective occupant; and

(6) names and addresses of all landlords of the prospective occupant during the prior three years.

(d) Within 14 days after the written offer has been delivered to the landlord, the landlord may refuse consent to a sublease or assignment by a written rejection signed and delivered by the landlord to the tenant, containing one or more of the following reasonable grounds for rejecting the prospective occupant:

(1) insufficient credit standing or financial responsibility;

(2) number of persons in the household;

(3) number of persons under 18 years of age in the household;

(4) unwillingness of the prospective occupant to assume the same terms as are included in the existing rental agreement;

(5) proposed maintenance of pets;

(6) proposed commercial activity; or

(7) written information signed by a previous landlord, which shall accompany the rejection, setting out abuses of other premises occupied by the prospective occupant.

(e) In the event the written rejection fails to contain one or more grounds permitted by (d) of this section for rejecting the prospective occupant, the tenant may consider the landlord's consent given, or at the tenant's option may terminate the rental agreement by a written notice given without unnecessary delay to the landlord at least 30 days before the termination date specified in the notice.

(f) If the landlord does not deliver a written rejection signed by the landlord to the tenant within 14 days after a written offer has been delivered to the landlord by the tenant, the landlord's consent to the sublease or assignment shall be conclusively presumed.






Article 03 - LANDLORD OBLIGATIONS

Sec. 34.03.070. - Security deposits and prepaid rent.

(a) A landlord may not demand or receive prepaid rent or a security deposit, however denominated, in an amount or value in excess of two months' periodic rent. This section does not apply to rental units where the rent exceeds $2,000 a month.

(b) Upon termination of the tenancy, property or money held by the landlord as prepaid rent or as a security deposit may be applied to the payment of accrued rent and the amount of damages that the landlord has suffered by reason of the tenant's noncompliance with AS 34.03.120 . The accrued rent and damages must be itemized by the landlord in a written notice mailed to the tenant's last known address within the time limit prescribed by (g) of this section, together with the amount due the tenant. In this subsection, "damages"

(1) means deterioration of the premises and, if applicable, of the contents of the premises;

(2) does not include deterioration

(A) that is the result of the tenant's use of the premises by normal, nonabusive living;

(B) caused by the landlord's failure to prepare for expected conditions or by the landlord's failure to comply with an obligation of the landlord imposed by this chapter.

(c) All money paid to the landlord by the tenant as prepaid rent or as a security deposit in a lease or rental agreement shall be promptly deposited by the landlord, wherever practicable, in a trust account in a bank, savings and loan association, or licensed escrow agent, and the landlord shall provide to the tenant the terms and conditions under which the prepaid rent or security deposit or portions of them may be withheld by the landlord; nothing in this chapter prohibits the landlord from commingling prepaid rents and security deposits in a single financial account.

(d) If the landlord wilfully fails to comply with (b) of this section, the tenant may recover an amount not to exceed twice the actual amount withheld.

(e) This section does not preclude a landlord or tenant from recovering other damages to which either may be entitled under this chapter.

(f) The holder of the landlord's interest in the premises at the time of the termination of the tenancy is bound by this section.

(g) If the landlord or tenant gives notice that complies with AS 34.03.290, the landlord shall mail the written notice and refund required by (b) of this section within 14 days after the tenancy is terminated and possession is delivered by the tenant. If the tenant does not give notice that complies with AS 34.03.290 , the landlord shall mail the written notice and refund required by (b) of this section within 30 days after the tenancy is terminated, possession is delivered by the tenant, or the landlord becomes aware that the dwelling unit is abandoned. If the landlord does not know the mailing address of the tenant, but knows or has reason to know how to contact the tenant to give the notice required by (b) of this section, the landlord shall make a reasonable effort to deliver the notice and refund to the tenant.



Sec. 34.03.080. - Disclosure.

(a) The landlord or a person authorized to enter into a rental agreement on behalf of the landlord shall disclose to the tenant in writing at or before the commencement of the tenancy the name and address of

(1) the person authorized to manage the premises; and

(2) an owner of the premises or a person authorized to act for and on behalf of the owner for the purpose of service of process and for the purpose of receiving and receipting for notices and demands.

(b) The information required to be furnished by this section shall be kept current and this section extends to and is enforceable against any successor landlord, owner, or manager.

(c) A person who fails to comply with (a) of this section becomes an agent of each person who is a landlord for the purpose of

(1) service of process and receiving and receipting for notices and demands; and

(2) performing the obligations of the landlord under this chapter and under the rental agreement and expending or making available for the purpose all rent collected from the premises.

(d) A mobile home park operator shall disclose fully in writing all capital improvements that will be required to be made by the tenant including but not limited to skirting or utility hook-ups, before entering into a rental agreement.



Sec. 34.03.090. - Landlord to supply possession of the dwelling unit.

(a) At the commencement of the term the landlord shall deliver possession of the premises to the tenant in compliance with the rental agreement and AS 34.03.100 . The landlord may, after serving a notice to quit under AS 09.45.100 - 09.45.105 to a person who is wrongfully in possession,

(1) bring an action for possession against any person wrongfully in possession; and

(2) recover the damages provided in AS 34.03.290 .

(b) As a condition of delivery of possession of the premises to the tenant, the landlord may require the tenant to acknowledge or verify by the tenant's signature the accuracy of the premises condition statement and contents inventory prepared under AS 34.03.020 (e). Before requiring the tenant's signature, the landlord shall first advise the tenant that the premises condition statement and contents inventory

(1) may be used by the landlord as the basis

(A) to determine whether prepaid rent or a security deposit shall be applied to the payment of damages to the premises when authorized by AS 34.03.070(b); and

(B) to compute the recovery of other damages to which the parties may be entitled under this chapter; and

(2) is, in an action initiated by a party to recover damages or to obtain other relief to which a party may be entitled under this chapter, presumptive evidence of the condition of the premises and its contents at the commencement of the term of the period of occupancy covered by the rental agreement.



Sec. 34.03.100. - Landlord to maintain fit premises.

(a) The landlord shall

(1) make all repairs and do whatever is necessary to put and keep the premises in a fit and habitable condition;

(2) keep all common areas of the premises in a clean and safe condition;

(3) maintain in good and safe working order and condition all electrical, plumbing, sanitary, heating, ventilating, air-conditioning, kitchen, and other facilities and appliances, including elevators, supplied or required to be supplied by the landlord;

(4) provide and maintain appropriate receptacles and conveniences for the removal of ashes, garbage, rubbish, and other waste incidental to the occupancy of the dwelling unit and arrange for their removal;

(5) supply running water and reasonable amounts of hot water and heat at all times, insofar as energy conditions permit, except where the building that includes the dwelling unit is so constructed that heat or hot water is generated by an installation within the exclusive control of the tenant and supplied by a direct public utility connection;

(6) if requested by the tenant, provide and maintain locks and furnish keys reasonably adequate to ensure safety to the tenant's person and property; and

(7) provide smoke detection devices and carbon monoxide detection devices as required under AS 18.70.095 .

(b) A landlord of a single family residence located in an undeveloped rural area or located where public sewer or water service has never been connected is not liable for a breach of (a)(3) or (5) of this section if the dwelling unit at the beginning of the rental agreement did not have running water, hot water, sewage, or sanitary facilities from a private system.

(c) The landlord and tenant of a one- or two-family residence may agree in writing that the tenant perform the landlord's duties specified in (a)(4), (5), (6), and (7) of this section. A tenant may agree to perform the duties specified in (a)(3) of this section in rental units where the rent exceeds $2,000 a month. They may also agree in writing that the tenant perform specified repairs, maintenance tasks, alterations, and remodeling, but the tenant may not agree to maintain elevators in good and safe working order. Agreements are allowed under this subsection only if the transaction is entered into in good faith and not for the purpose of evading the obligations of the landlord.

(d) The landlord and tenant of a dwelling unit other than a single family residence may agree that the tenant is to perform specified repairs, maintenance tasks, alterations, or remodeling only if

(1) the agreement of the parties is entered into in good faith and not for the purpose of evading the obligations of the landlord and is set out in a separate writing signed by the parties and supported by adequate consideration; and

(2) the agreement does not diminish or affect the obligation of the landlord to other tenants in the premises.

(e) The landlord may not treat performance of a separate agreement described in (d) of this section as a condition to an obligation or performance of a rental agreement.



Sec. 34.03.110. - Limitation of liability.

(a) Unless otherwise agreed, a landlord who conveys premises that include a dwelling unit subject to a rental agreement in a good faith sale to a bona fide purchaser is relieved of liability under the rental agreement and this chapter as to events occurring subsequent to written notice to the tenant of the conveyance. However,

(1) the landlord remains liable to the tenant for the property and money to which the tenant is entitled under AS 34.03.070 , unless the property and money are specifically assigned to and accepted by the purchaser; and

(2) the provisions of

(A) a premises condition statement prepared under AS 34.03.020 (e) between the landlord and the tenant remains valid as between the purchaser and the tenant until a new premises condition statement is entered into between the purchaser and the tenant; and

(B) a contents inventory prepared under AS 34.03.020 (e) between the landlord and the tenant remains valid as between the purchaser and the tenant for the contents remaining on the premises after the conveyance of the premises until a new contents inventory is entered into between the purchaser and the tenant.

(b) Unless otherwise agreed, a manager of premises that include a dwelling unit is relieved of liability under the rental agreement and this chapter as to events occurring after written notice to the tenant of the termination of the person's management.



Sec. 34.03.115. - [Renumbered as AS 34.05.025 ].

Repealed or Renumbered






Article 04 - TENANT OBLIGATIONS

Sec. 34.03.120. - Tenant obligations.

(a) The tenant

(1) shall keep that part of the premises occupied and used by the tenant as clean and safe as the condition of the premises permit;

(2) shall dispose all ashes, rubbish, garbage, and other waste from the dwelling unit in a clean and safe manner;

(3) shall keep all plumbing fixtures in the dwelling unit or used by the tenant as clean as their condition permits;

(4) shall use in a reasonable manner all electrical, plumbing, sanitary, heating, ventilating, air-conditioning, kitchen, and other facilities and appliances including elevators in the premises;

(5) may not deliberately or negligently destroy, deface, damage, impair, or remove a part of the premises or knowingly permit any person to do so;

(6) may not unreasonably disturb, or permit others on the premises with the tenant's consent to unreasonably disturb, a neighbor's peaceful enjoyment of the premises;

(7) shall maintain smoke detection devices and carbon monoxide detection devices as required under AS 18.70.095 ;

(8) may not, except in an emergency when the landlord cannot be contacted after reasonable effort to do so, change the locks on doors of the premises without first securing the written agreement of the landlord and, immediately after changing the locks, providing the landlord a set of keys to all doors for which locks have been changed; in an emergency, the tenant may change the locks and shall, within five days, provide the landlord a set of keys to all doors for which locks have been changed and written notice of the change; and

(9) may not unreasonably engage in conduct, or permit others on the premises to engage in conduct, that results in the imposition of a fee under a municipal ordinance adopted under AS 29.35.125 .

(b) The tenant may not knowingly engage at the premises in prostitution, an illegal activity involving a place of prostitution, an illegal activity involving alcoholic beverages, an illegal activity involving gambling or promoting gambling, an illegal activity involving a controlled substance, or an illegal activity involving an imitation controlled substance, or knowingly permit others in the premises to engage in one or more of those activities at the rental premises.



Sec. 34.03.130. - Rules and regulations.

(a) A landlord may adopt rules and regulations, which shall be posted prominently on the premises, concerning the tenant's use and occupancy of the premises. A rule or regulation is enforceable against the tenant only if

(1) its purpose is to promote the convenience, safety, health, or welfare of the tenants in the premises, preserve the landlord's property from abusive use, or make a fair distribution of services and facilities held out for the tenants generally;

(2) it is reasonably related to the purpose for which it is adopted;

(3) it applies to all tenants in the premises in a fair manner;

(4) it is sufficiently explicit in its prohibition, direction, or limitation of the tenant's conduct to fairly inform the tenant of what the tenant must or must not do to comply;

(5) it is not for the purpose of evading the obligations of the landlord; and

(6) the tenant has notice of it at the time the tenant enters into the rental agreement.

(b) A rule or regulation adopted after the tenant enters into the rental agreement is enforceable against the tenant if reasonable notice of its adoption is given to the tenant and it does not work a substantial modification of the rental agreement.

(c) A mobile home park operator may determine by rule or regulation the style or quality of the equipment, including but not limited to underskirting and tie-downs, to be purchased by the tenant from the vendor of the tenant's choice; however, the operator may not require that the equipment be purchased from the operator.



Sec. 34.03.140. - Access.

(a) The tenant may not unreasonably withhold consent to the landlord to enter into the dwelling unit in order to inspect the premises, make necessary or agreed repairs, decorations, alterations, or improvements, supply necessary or agreed services, remove personal property belonging to the landlord that is not covered by a written rental agreement, or exhibit the dwelling unit to prospective or actual purchasers, mortgagees, tenants, workers, or contractors.

(b) The landlord may enter the dwelling unit without the consent of the tenant in the case of emergency.

(c) A landlord may not abuse the right of access or use it to harass the tenant. Except in case of emergency or if it is impracticable to do so, the landlord shall give the tenant at least 24 hours notice of intention to enter and may enter only at reasonable times and with the tenant's consent.

(d) The landlord does not have a right of access to the dwelling unit

(1) except

(A) as permitted by this section;

(B) by court order; or

(C) as permitted by AS 34.03.230 (b); or

(2) unless the tenant has abandoned or surrendered the premises.



Sec. 34.03.150. - Tenant to use and occupy.

Unless otherwise agreed, the tenant shall occupy the dwelling unit only as a dwelling unit. The rental agreement shall require that the tenant notify the landlord of an anticipated extended absence from the premises in excess of seven days; however, the notice shall be given as soon as reasonably possible after the tenant knows the absence will exceed seven days.






Article 05 - TENANT REMEDIES

Sec. 34.03.160. - Noncompliance by the landlord: General.

(a) Except as provided in this chapter, if there is a material noncompliance by the landlord with the rental agreement or a noncompliance with AS 34.03.100 materially affecting health and safety, the tenant may deliver a written notice to the landlord specifying the acts and omissions constituting the breach and specifying that the rental agreement will terminate upon a date not less than 20 days after receipt of the notice if the breach is not remedied in 10 days, and the rental agreement shall terminate as provided in the notice subject to the provisions of this section. If the breach is remediable by repairs or the payment of damages or otherwise, and the landlord remedies the breach before the date specified in the notice, the rental agreement will not terminate. In the absence of due care by the landlord, if substantially the same act or omission that constituted a prior noncompliance of which notice was given recurs within six months, the tenant may terminate the rental agreement upon at least 10 days written notice specifying the breach and the date of termination of the rental agreement. The tenant may not terminate for a condition caused by the deliberate or negligent act or omission of the tenant, a member of the tenant's family, or other person on the premises with the tenant's consent.

(b) Except as provided in this chapter, the tenant may recover damages and obtain injunctive relief for any noncompliance by the landlord with the rental agreement or AS 34.03.100 , 34.03.210, or 34.03.280.

(c) The remedy provided in (b) of this section is in addition to a right of the tenant under (a) of this section.

(d) If the rental agreement is terminated, the landlord shall return all prepaid rent or security deposits recoverable by the tenant under AS 34.03.070 .



Sec. 34.03.170. - Failure to deliver possession.

(a) If the landlord fails to deliver possession of the dwelling unit to the tenant as provided in AS 34.03.090 , rent abates until possession is delivered and the tenant may

(1) upon at least 10 days written notice to the landlord terminate the rental agreement and upon termination the landlord shall return all prepaid rent and security deposits; or

(2) demand performance of the rental agreement by the landlord and if the tenant elects, maintain an action for possession of the dwelling unit against the landlord and any person wrongfully in possession and recover the damages sustained.

(b) If a person's failure to deliver possession is wilful and not in good faith, an aggrieved tenant may recover from that person an amount not to exceed one and one-half times the actual damages.



Sec. 34.03.180. - Wrongful failure to supply heat, water, hot water or essential services.

(a) If, contrary to the rental agreement or AS 34.03.100 , the landlord deliberately or negligently fails to supply running water, hot water, heat, sanitary facilities, or other essential services, the tenant may give written notice to the landlord specifying the breach and may immediately

(1) procure reasonable amounts of hot water, running water, heat, sanitary facilities, and essential services during the period of the landlord's noncompliance and deduct their actual and reasonable cost from the rent;

(2) recover damages based on the diminution in the fair rental value of the dwelling unit; or

(3) procure reasonable substitute housing during the period of the landlord's noncompliance, in which case the tenant is excused from paying rent for the period of the landlord's noncompliance and, in addition, may recover the amount by which the actual and reasonable cost exceeds rent.

(b) A tenant who proceeds under this section may not proceed under AS 34.03.160 as to that breach.

(c) Rights do not arise under this section until the tenant has given written notice to the landlord. Rights do not arise under this section if the condition was caused by the deliberate or negligent act or omission of the tenant, a member of the tenant's family, or other person on the premises with the tenant's consent.



Sec. 34.03.190. - Landlord's noncompliance as defense to action for possession or rent.

Sec. 34.03.190. Landlord's noncompliance as defense to action for possession or rent.

(a) In an action for possession based upon nonpayment of the rent or in an action for rent when the tenant is in possession, the tenant may counterclaim for any amount recoverable under the rental agreement or this chapter. If a counterclaim is made, the court shall determine whether the defense is supported by the evidence and, if so, may order that

(1) the periodic rent is to be reduced to reflect the diminution in value of the dwelling unit during the period of noncompliance;

(2) the action be continued for a reasonable time to enable the landlord to cure the violation;

(3) the tenant pay into court all or part of the rent accrued and thereafter accruing; if the violations have not been cured within six months, the court shall enter judgment for the defendant and either refund to the defendant all money deposited or use the money for the purpose of making the dwelling fit for human habitation; if the violations have been cured, the court shall determine the amount due to each party; the party to whom a net amount is owed shall be paid first from the money paid into the court, and the balance by the other party; if no rent remains due after application of this section, judgment shall be entered for the tenant in the action for possession;

(4) the tenant vacate the dwelling during the making of necessary repairs, when the repairs cannot be made without vacation of the premises, the tenant to be reinstated upon completion of the repairs.

(b) In an action for rent where the tenant is not in possession, the tenant may counterclaim as provided in (a) of this section but the tenant is not required to pay rent into court.



Sec. 34.03.200. - Fire or casualty damage.

(a) If the dwelling unit or premises are damaged or destroyed by fire or casualty to the extent that enjoyment of the dwelling unit is substantially impaired, the tenant shall

(1) immediately vacate the premises and notify the landlord of the intention to terminate the rental agreement, in which case the rental agreement terminates as of the date of vacating; or

(2) if continued occupancy is lawful, vacate the part of the dwelling unit rendered unusable by the fire or casualty, in which case the tenant's liability for rent is reduced in proportion to the diminution in the fair rental value of the dwelling unit.

(b) If the rental agreement is terminated, the landlord shall return all prepaid rent and security deposits recoverable under AS 34.03.070 . Accounting for rent in the event of termination or apportionment shall occur as of the date of the casualty.



Sec. 34.03.210. - Tenant's remedies for landlord's unlawful ouster, exclusion, or diminution of service.

Sec. 34.03.210. Tenant's remedies for landlord's unlawful ouster, exclusion, or diminution of service.

If the landlord unlawfully removes or excludes the tenant from the premises or wilfully diminishes services to the tenant by interrupting or causing the interruption of electric, gas, water, sanitary, or other essential service to the tenant, the tenant may recover possession or terminate the rental agreement and, in either case, recover an amount not to exceed one and one-half times the actual damages. If the rental agreement is terminated, the landlord shall return all prepaid rent and security deposits recoverable by the tenant under AS 34.03.070 .






Article 06 - LANDLORD REMEDIES

Sec. 34.03.220. - Noncompliance with rental agreement; failure to pay rent.

(a) Except as provided in this chapter,

(1) if the tenant or someone in the tenant's control deliberately inflicts substantial damage to the premises in breach of AS 34.03.120(a)(5), the landlord may deliver a written notice to quit to the tenant under AS 09.45.100 - 09.45.105 specifying the act constituting the breach and specifying that the rental agreement will terminate upon a date that is not less than 24 hours after service of the notice; for purposes of this paragraph, damage to premises is "substantial" if the loss, destruction, or defacement of property attributable to the deliberate infliction of damage to the premises exceeds $400;

(2) if there is a material noncompliance by the tenant with the rental agreement, or if there is noncompliance with AS 34.03.120 , other than deliberate infliction of substantial damage to the premises or other than noncompliance as to a utility service for which the provisions of (e) of this section apply, materially affecting health and safety, the landlord may deliver a written notice to quit to the tenant under AS 09.45.100 - 09.45.110 specifying the acts and omissions constituting the breach and specifying that the rental agreement will terminate upon a date not less than 10 days after service of the notice; if the breach is not remedied, the rental agreement terminates as provided in the notice subject to the provisions of this section; if the breach is remediable by repairs or the payment of damages or otherwise and the tenant adequately remedies the breach before the date specified in the notice, the rental agreement will not terminate; in the absence of due care by the tenant, if substantially the same act or omission that constituted a prior noncompliance of which notice was given recurs within six months, the landlord may terminate the rental agreement upon at least five days written notice to quit specifying the breach and the date of termination of the rental agreement.

(b) If rent is unpaid when due and the tenant fails to pay rent in full within seven days after written notice by the landlord of nonpayment and the intention to terminate the rental agreement if the rent is not paid within that period of time, the tenancy terminates unless the landlord agrees to allow the tenant to remain in occupancy, and the landlord may terminate the rental agreement and immediately recover possession of the rental unit. Only one written notice of default need be given the tenant by the landlord as to any one default. A landlord who has given written notice to the tenant under this subsection may accept a partial payment of the rent due under the rental agreement and extend the date for the eviction accordingly.

(c) Except as provided in this chapter, the landlord may recover actual damages and obtain injunctive relief for any noncompliance by the tenant with the rental agreement or AS 34.03.120 .

(d) An order of abatement entered by a court under AS 09.50.170 terminates a rental agreement on the premises subject to the order of abatement.

(e) If a public utility providing electricity, natural gas, or water to the premises occupied by the tenant discontinues the service to the premises due to the failure of the tenant to pay for the utility service, the landlord may deliver a written notice to quit to the tenant advising that, notwithstanding (a) of this section, the tenancy will terminate five days after the landlord's service of the notice. If, within three days from the service of the notice, the tenant reinstates the discontinued service and repays the landlord for any amounts paid by the landlord to reinstate service, and if damage did not occur to the rental unit as a result of the discontinuance of service, the rental agreement will not terminate. However, in the absence of due care by the tenant, if substantially the same act or omission that constituted a prior noncompliance under this subsection for which notice was given recurs within six months, the landlord may terminate the rental agreement upon at least three days' written notice specifying the breach and the date of termination of the rental agreement.

(f) A person whose use of premises is based solely on rights acquired by a tenant, and who has not individually acquired the rights of a tenant under this chapter, does not acquire rights under this chapter as a result of being present on the premises.



Sec. 34.03.225. - Limitations on mobile home park operator's right to terminate.

Sec. 34.03.225. Limitations on mobile home park operator's right to terminate.

(a) A mobile home park operator may evict a mobile home or a mobile home park dweller or tenant only for one of the following reasons:

(1) the mobile home dweller or tenant has defaulted in the payment of rent owed;

(2) the mobile home dweller or tenant has been convicted of violating a federal or state law or local ordinance, and that violation is continuing and is detrimental to the health, safety, or welfare of other dwellers or tenants in the mobile home park;

(3) the mobile home dweller or tenant has violated a provision, enforceable under AS 34.03.130 , of the rental agreement or lease signed by both parties and not prohibited by law including rent and the terms of agreement; and

(4) a change in the use of the land comprising the mobile home park, or the portion of it on which the mobile home to be evicted is located; however, all dwellers or tenants so affected by a change in land use shall be given at least 270 days' notice, or longer if a longer notice period is provided in a valid lease or required by a municipality; a dweller or tenant so affected by a change in land use shall be given a quit date not earlier than May 1 and not later than October 15; a municipality may establish a mobile home relocation fund and require that a dweller or tenant so affected by a change in land use be given a longer notice period or compensated from the fund for the cost of disconnecting, relocating, and reestablishing the dweller's or tenant's mobile home.

(b) A mobile home park operator may not evict a mobile home or a mobile home park dweller or tenant because of the age of the mobile home, except that a mobile home or a mobile home park dweller or tenant may be evicted if, when the mobile home was admitted to the mobile home park, a regulation of the mobile home park limiting the age of a mobile home in the mobile home park was in effect, the mobile home is sold after the age limitation has been exceeded, and the owner or tenant of the mobile home has failed to bring the unit into compliance with the life safety requirements of 24 CFR Part 3280. This does not prohibit eviction for violation of a provision enforceable under AS 34.03.130 that requires that a mobile home be in a fit and habitable condition.

(c) When, under (a) of this section, a mobile home park owner is required to give notice to evict a mobile home owner or a mobile home park dweller or tenant, provision of notice to quit under AS 09.45.100 - 09.45.105 satisfies the requirement of notice.



Sec. 34.03.230. - Remedies for absence, nonuse and abandonment.

(a) When the rental agreement requires the tenant to give notice to the landlord of an anticipated extended absence in excess of seven days as required in AS 34.03.150 and the tenant wilfully fails to do so, the landlord may recover an amount not to exceed one and one-half times the actual damages.

(b) During an absence of the tenant in excess of seven days, the landlord may enter the dwelling unit at times reasonably necessary as provided in AS 34.03.140 . The landlord may reenter the dwelling unit and, if there is evidence that the tenant has abandoned the dwelling unit, unless the landlord and tenant have made a specific agreement to the contrary, the landlord may terminate the rental agreement.

(c) If the tenant abandons the dwelling unit, the landlord shall make reasonable efforts to rent it at a fair rental value. If the landlord rents the dwelling unit for a term beginning before the expiration of the rental agreement, the agreement is considered terminated on the date the new tenancy begins. The rental agreement is considered terminated by the landlord on the date the landlord has notice of the abandonment if the landlord fails to use reasonable efforts to rent the dwelling unit at a fair rental value or if the landlord accepts the abandonment as a surrender. If the tenancy is from month to month, or week to week, the term of the rental agreement for purposes of this section shall be considered a month or a week, as the case may be.



Sec. 34.03.240. - Waiver of landlord's right to terminate.

Sec. 34.03.240. Waiver of landlord's right to terminate.

Acceptance of rent with knowledge of a default by the tenant or acceptance of performance by the tenant that varies from the terms of the rental agreement or rules or regulations subsequently adopted by the landlord constitutes a waiver of the right of the landlord to terminate the rental agreement for that breach, unless otherwise agreed after the breach has occurred.



Sec. 34.03.250. - Landlord liens; distraint for rent abolished.

(a) A lien or security interest on behalf of the landlord in the tenant's household goods is not enforceable unless perfected before March 19, 1974.

(b) Distraint for rent is abolished.



Sec. 34.03.260. - Disposition of abandoned property.

(a) Except as otherwise agreed, if, upon termination of a tenancy including but not limited to a termination after expiration of a lease or by surrender or abandonment of the premises, a tenant has left personal property upon the premises, and the landlord reasonably believes that the tenant has abandoned this personal property, the landlord may

(1) give notice to the tenant demanding that the property be removed within the dates set out in the notice but not less than 15 days after delivery or mailing of the notice, and that if the property is not removed within the time specified, the property may be sold; if the property is not removed within the time specified in the notice, the landlord may sell the property at a public sale; the landlord may dispose of perishable commodities in any manner the landlord considers fit;

(2) if the tenant has left personal property that is reasonably determined by the landlord to be valueless or of such little value that the cost of storing and conducting a public sale would probably exceed the amount that would be realized from the sale, the landlord may notify the tenant that the property be removed within the date specified in the notice but not less than 15 days after delivery or mailing of the notice, and that if the property is not removed within the time specified, the landlord intends to destroy or otherwise dispose of the property; if the property is not removed within the time specified in the notice, the landlord may destroy or otherwise dispose of the property; in the notice, the landlord shall indicate an election to sell certain items of the tenant's personal property at public sale and to destroy or otherwise dispose of the remainder.

(b) After notice as provided in (a) of this section, the landlord shall store all personal property of the tenant in a place of safekeeping and shall exercise reasonable care of the property, but is not responsible to the tenant for loss not caused by the landlord's deliberate or negligent act. The landlord may elect to store the property on the premises previously demised, in which event the storage cost may not exceed the fair rental value of the premises. If the tenant's property is removed to a commercial storage company, the storage cost shall include the actual charge for the storage and removal from the premises to the place of storage.

(c) After landlord's notice under (a) of this section, or otherwise, if the tenant makes timely response in writing of an intention to remove the personal property from the premises and does not do so within the time specified in the landlord's notice or within 15 days of the delivery or mailing of the tenant's written response whichever is later, it shall be conclusively presumed that the tenant has abandoned the property. If the tenant removes the property after notice, the landlord is entitled to the cost of storage for the period the property has remained in the landlord's safekeeping.

(d) The landlord is not liable in damages in an action by a tenant claiming loss by reason of the landlord's storage, destruction, or disposition of property under this section. A landlord who deliberately or negligently violates the provisions of this section is liable for actual damages and penal damages of an amount not to exceed actual damages.

(e) A public sale authorized under this section shall be conducted under AS 09.35.140 . The landlord may dispose of any property upon which no bid is made at the public sale.



Sec. 34.03.270. - Remedy after termination.

If the rental agreement is terminated, the landlord may have a claim for possession and for rent and a separate claim for actual damages for breach of the rental agreement.



Sec. 34.03.280. - Recovery of possession limited.

A landlord may not recover or take possession of the dwelling unit by action or otherwise, including wilful diminution of services to the tenant by interrupting or causing the interruption of electricity, gas, water, sanitary, or other essential services to the tenant, except in case of abandonment, surrender, circumstances beyond the control of the landlord due to energy conditions, or as permitted in this chapter.



Sec. 34.03.285. - Service of process upon tenant.

In an action for possession under this chapter, the summons and complaint shall be served under the provisions of Rule No. 85 of the Rules of Civil Procedure. A continuance may not be granted plaintiff or defendant except for good cause shown.






Article 07 - PERIODIC TENANCY, HOLDOVER, AND ABUSE OF ACCESS

Sec. 34.03.290. - Periodic tenancy and holdover.

(a) While rent is current, the landlord or the tenant may terminate a week to week tenancy by a written notice given to the other at least 14 days before the termination date specified in the notice.

(b) The landlord or the tenant may terminate a month to month tenancy by a written notice given to the other at least 30 days before the rental due date specified in the notice.

(c) If the tenant remains in possession without the landlord's consent after expiration of the term of the rental agreement or after its termination under (a) or (b) of this section, the landlord may, after serving a notice to quit to the tenant under AS 09.45.100 - 09.45.105, bring an action for possession and if the tenant's holdover is wilful and not in good faith the landlord, in addition, may recover an amount not to exceed one and one-half times the actual damages. If the landlord consents to the tenant's continued occupancy, AS 34.03.020 applies.



Sec. 34.03.300. - Landlord and tenant remedies for abuse of access.

(a) If the tenant refuses to allow lawful access, the landlord may obtain injunctive relief to compel access or terminate the rental agreement. In either case, the landlord may recover an amount not to exceed the actual damages or one month's periodic rent, whichever is greater. If the landlord terminates the rental agreement, the landlord shall give written notice to the tenant at least 10 days before the date specified in the notice.

(b) If the landlord makes an unlawful entry or a lawful entry in an unreasonable manner or makes repeated demands for entry otherwise lawful but which have the effect of unreasonably harassing the tenant, the tenant may obtain injunctive relief to prevent the recurrence of the conduct or terminate the rental agreement. In either case, the tenant may recover an amount not to exceed the actual damages or one month's periodic rent, whichever is greater, court costs and reasonable attorney fees. If the tenant terminates the rental agreement, the tenant shall give written notice to the landlord at least 10 days before the date specified in the notice.






Article 08 - RETALIATORY ACTION

Sec. 34.03.310. - Retaliatory conduct prohibited.

(a) Except as provided in (c) and (d) of this section, a landlord may not retaliate by increasing rent or decreasing services or by bringing or threatening to bring an action for possession after the tenant has

(1) complained to the landlord of a violation of AS 34.03.100 ;

(2) sought to enforce rights and remedies granted the tenant under this chapter;

(3) organized or become a member of a tenant's union or similar organization; or

(4) complained to a governmental agency responsible for enforcement of governmental housing, wage, price, or rent controls.

(b) If the landlord acts in violation of (a) of this section, the tenant is entitled to the remedies provided in AS 34.03.210 and has a defense in an action against the tenant for possession.

(c) Notwithstanding (a) and (b) of this section, after serving a notice to quit to the tenant under AS 09.45.100 - 09.45.105, a landlord may bring an action for possession if

(1) the tenant is in default in rent;

(2) compliance with the applicable building or housing code requires alteration, remodeling, or demolition that would effectively deprive the tenant of use of the dwelling unit;

(3) the tenant is committing waste or a nuisance, or is using the dwelling unit for an illegal purpose or for other than living or dwelling purposes in violation of the rental agreement;

(4) the landlord seeks in good faith to recover possession of the dwelling unit for personal purposes;

(5) the landlord seeks in good faith to recover possession of the dwelling unit for the purpose of substantially altering, remodeling, or demolishing the premises;

(6) the landlord seeks in good faith to recover possession of the dwelling unit for the purpose of immediately terminating for at least six months use of the dwelling unit as a dwelling unit; or

(7) the landlord has in good faith contracted to sell the property, and the contract of sale contains a representation by the purchaser corresponding to (4), (5) or (6) of this subsection.

(d) Notwithstanding (a) of this section, the landlord may increase the rent if the landlord

(1) has become liable for a substantial increase in property taxes, or a substantial increase in other maintenance or operating costs not associated with compliance with the complaint or request, not less than four months before the demand for an increase in rent; and the increase in rent bears a reasonable relationship to the net increase in taxes or costs;

(2) has completed a capital improvement of the dwelling unit or the property of which it is a part and the increase in rent does not exceed the amount that may be claimed for federal income tax purposes as a straight-line depreciation of the improvement, prorated among the dwelling units benefited by the improvement;

(3) can establish by competent evidence that the rent now demanded of the tenant does not exceed the rent charged other tenants of similar dwelling units in the building or, in the case of a single-family residence or if there is no similar dwelling unit in the building, does not exceed the fair rental value of the dwelling unit.

(e) Maintenance of the action under (c) of this section does not release the landlord from liability under AS 34.03.160 (b).






Article 09 - GENERAL PROVISIONS

Sec. 34.03.320. - Obligation of good faith.

Every duty under this chapter and every act that must be performed as a condition precedent to the exercise of a right or remedy under this chapter imposes an obligation of good faith in its performance or enforcement. The aggrieved party has a duty to mitigate damages.



Sec. 34.03.330. - Application and exclusions.

(a) This chapter applies to and determines rights, obligations and remedies under a rental agreement, wherever made, for a dwelling unit in this state.

(b) Unless created to avoid the application of this chapter, the following arrangements are not governed by this chapter:

(1) residence at an institution, public or private, if incidental to detention or the provision of medical, geriatric, educational, counseling, religious, or similar services;

(2) occupancy under a contract of sale of a dwelling unit or the property of which it is a part if the occupant is the purchaser or a person who succeeds to the interest of a purchaser;

(3) occupancy by a member of a fraternal or social organization in the portion of a structure operated for the benefit of the organization;

(4) transient occupancy in a hotel, motel, lodgings, or other transient facility;

(5) occupancy by an employee of a landlord whose right to occupancy is conditioned upon employment substantially for services, maintenance, or repair to the premises;

(6) occupancy by an owner of a condominium unit or a holder of a proprietary lease in a cooperative;

(7) occupancy under a rental agreement covering premises used by the occupant primarily for agricultural purposes;

(8) occupancy under a rental agreement covering premises used as part of a transitional or supportive housing program that is sponsored or operated by a public corporation or by a nonprofit corporation and that provides shelter and related support services intended to improve the occupant's opportunity to obtain permanent housing.



Sec. 34.03.335. - Proof of certain property damage claims.

In an action initiated by a party to recover damages or to obtain other relief to which a party may be entitled under this chapter, a premises condition statement and contents inventory prepared under AS 34.03.020(e) is presumptive evidence of the condition of the premises and its contents at the commencement of the term of the period of occupancy covered by the rental agreement between the parties. Unless its authenticity is rebutted by clear and convincing evidence by the party against whom the statement and contents inventory is offered, the statement and contents inventory may be offered by a party, without additional supporting evidence, as the basis on which to compute the recovery of damages to which the party may be entitled under this chapter.



Sec. 34.03.340. - Service of process.

If a landlord is not a resident of this state or is a corporation not authorized to do business in this state and engages in any conduct in this state governed by this chapter, or engages in a transaction subject to this chapter, the landlord may designate an agent upon whom service of process may be made in this state. The agent shall be a resident of this state or a corporation authorized to do business in this state. The agent shall be the same person designated under AS 34.03.080. The designation shall be in writing and filed with the commissioner of commerce, community, and economic development. If no designation is made and filed or if process cannot be served in this state upon the designated agent, process may be served upon the commissioner of commerce, community, and economic development, but the service upon the commissioner is not effective unless the plaintiff or petitioner immediately mails a copy of the process and pleadings by certified or registered mail to the defendant or respondent at the last ascertainable address of the defendant or respondent. An affidavit of compliance with this section shall be filed with the clerk of the court having jurisdiction on or before the return day for the process, if any, or within any further time allowed by the court.



Sec. 34.03.345. - Mediation and binding arbitration.

(a) A landlord and a tenant may agree to mediate disputes between them as to an obligation of either of them arising out of the rental agreement. If the landlord and tenant agree to mediate disputes, they shall include the scope of the agreement within the executed rental agreement, incorporate a reference to that agreement within the rental agreement, or add the text of the agreement as a separate attachment to the rental agreement.

(b) A landlord and a tenant may agree to binding arbitration of the disputes between them as to an obligation of either of them arising out of the rental agreement. If the landlord and tenant agree to binding arbitration, they shall include the scope of the agreement within the executed rental agreement, incorporate a reference to that agreement within the rental agreement, or add the text of the agreement as a separate attachment to the rental agreement.



Sec. 34.03.350. - Attorney fees.

Attorney fees shall be allowed to the prevailing party in any proceeding arising out of this chapter, or a rental agreement.



Sec. 34.03.360. - Definitions.

In this chapter,

(1) "abandonment" means that the tenant has left the dwelling unit and the tenant's personal belongings in it and has been absent for a continuous period of seven days or longer without giving notice under AS 34.03.150 and has defaulted in the payment of rent;

(2) "building and housing codes" include any law, ordinance, or governmental regulation concerning fitness for habitation, or the construction, maintenance, operation, occupancy, use, or appearance of a premise or dwelling unit;

(3) "dwelling unit" means a structure or a part of a structure that is used as a home, residence, or sleeping place by one person who maintains a household or by two or more persons who maintain a common household, and includes mobile homes, and if located in a mobile home park, the lot or space upon which a mobile home is placed;

(4) "fair rental value" means the average rental rate in the community for available dwelling units of similar size and features;

(5) "good faith" means honesty in fact in the conduct of the transaction concerned;

(6) "illegal activity involving alcoholic beverages" means a person's delivery of an alcoholic beverage in violation of AS 04.11.010 (b) in an area where the results of a local option election have, under AS 04.11.491, prohibited the Alcoholic Beverage Control Board from issuing, renewing, or transferring a liquor license or permit under AS 04;

(7) "illegal activity involving a controlled substance" means a violation of AS 11.71.010 (a), 11.71.020(a), 11.71.030(a)(1) or (2), or 11.71.040(a)(1), (2), or (5);

(8) "illegal activity involving gambling or promoting gambling" means a violation of

(A) AS 11.66.200 , other than a social game as that term is defined by AS 11.66.280 (9); and

(B) AS 11.66.210 or 11.66.220;

(9) "illegal activity involving an imitation controlled substance" means a violation of AS 11.73.010 - 11.73.030;

(10) "illegal activity involving a place of prostitution" means a violation of AS 11.66.120 (a)(1) or 11.66.130(a)(1) or (4);

(11) "landlord" means the owner, lessor, or sublessor of the dwelling unit or the building of which it is a part, and it also means a manager of the premises who fails to disclose as required by AS 34.03.080 ;

(12) "organization" includes a corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, and any other legal entity;

(13) "owner" means one or more persons, jointly or severally, in whom is vested all or part of the legal title to property or all or part of the beneficial ownership of property and a right to present use of the premises; the term includes a mortgagee in possession;

(14) "premises" means a dwelling unit and the structure of which it is a part and facilities and appurtenances in it and grounds, areas, and facilities held out for the use of tenants generally or whose use is promised to the tenant;

(15) "prepaid rent" means that amount of money demanded by the landlord at the initiation of the tenancy for the purpose of ensuring that rent will be paid, but does not include the first month's rent or money received as security for damage;

(16) "prostitution" means an act in violation of AS 11.66.100 ;

(17) "rent" means the uniform periodic payment due the landlord, however denominated;

(18) "rental agreement" means all agreements, written or oral, and valid rules and regulations adopted under AS 34.03.130 embodying the terms and conditions concerning the use and occupancy of a dwelling unit and premises;

(19) "sanitary facility" means a flush toilet and proper drainage for all toilets, sinks, basins, bathtubs, and showers;

(20) "single family residence" means a structure maintained and used as a single dwelling unit;

(21) "tenant" means a person entitled under a rental agreement to occupy a dwelling unit to the exclusion of others;

(22) "undeveloped rural area" means an area where public sewer or water services are not available.



Sec. 34.03.370. - Applicability.

After March 19, 1974, this chapter applies to any rental agreement, lease, or tenancy entered into, extended, or renewed by the payment of rent on or subsequent to that date.



Sec. 34.03.380. - Short title.

This chapter may be cited as the "Uniform Residential Landlord and Tenant Act."









Chapter 34.05. - RENTAL OF AGRICULTURAL, PERSONAL, AND NONRESIDENTIAL PROPERTY

Article 01 - AGRICULTURAL PROPERTY

Sec. 34.05.010. - 34.05.020 - l [Repealed, Sec. 4 ch 10 SLA 1974].

Repealed or Renumbered



Sec. 34.05.025. - Agricultural tenants.

A tenant whose lease or occupancy is for agricultural purposes and who breaches the rental agreement, or continues in possession of the premises at the expiration of the time limited in or contrary to a condition or covenant in the lease or agreement under which the tenant holds, shall be provided with a written notice specifying the breach and demanding the tenant quit the premises at least 30 days before commencement of an action for the recovery of the property. The tenant shall have free access to the premises to cultivate and harvest crops or produce planted by the tenant before the service of the notice of the breach and demand to quit the premises.






Article 02 - PERSONAL PROPERTY

Sec. 34.05.030. - Obtaining rental equipment with intent to defraud. [Repealed, Sec. 21 ch 166 SLA 1978].

Repealed or Renumbered



Sec. 34.05.040. - Failure to return rental equipment.

A person in possession of equipment under an agreement in writing that requires the person to return the equipment to a particular place or at a particular time who refuses or wilfully neglects to return it to the place and at the time specified in the agreement in writing, or who secretes, converts, sells, or attempts to sell the equipment or any part of it is, upon conviction, punishable by imprisonment for not more than one year, or by a fine of not more than $1,000, or by both.



Sec. 34.05.050. - Definitions.

In AS 34.05.040

(1) "equipment" means any tools, machinery, implements, or appliances used for any type of purpose or service;

(2) "wilfully neglects" means omits, fails, or forebears, with a conscious purpose to injure, or without regard for the rights of the owner, or with indifference whether a wrong is done the owner or not.






Article 03 - ILLEGAL ACTIVITIES IN PREMISES NOT SUBJECT TO UNIFORM RESIDENTIAL LANDLORD AND TENANT ACT

Sec. 34.05.100. - Tenant responsibilities in premises not subject to AS 34.03.

(a) In rented premises other than premises to which the provisions of AS 34.03 apply, the tenant may not knowingly engage at the premises in prostitution, an illegal activity involving a place of prostitution, an illegal activity involving alcoholic beverages, an illegal activity involving gambling or promoting gambling, an illegal activity involving a controlled substance, or an illegal activity involving an imitation controlled substance, or knowingly permit others in the premises to engage in one or more of those activities at the rental premises.

(b) If there is noncompliance with (a) of this section, a person may seek relief under AS 09.50.170 - 09.50.240.

(c) An order of abatement entered by a court under AS 09.50.210 against premises under this section terminates a rental agreement on the premises subject to the order of abatement.

(d) In this section,

(1) "illegal activity involving alcoholic beverages," "illegal activity involving a controlled substance," "illegal activity involving an imitation controlled substance," "illegal activity involving gambling or promoting gambling," "illegal activity involving a place of prostitution," and "prostitution" have the meanings given in AS 34.03.360;

(2) "premises" means a structure or the structure of which it is a part, and facilities and appurtenances in it, and grounds, areas, and facilities held out for the use of persons entitled to possession under an agreement that relates to its use.









Chapter 34.06. - EMERGENCY RESIDENTIAL RENT REGULATION AND CONTROL



Chapter 34.07. - HORIZONTAL PROPERTY REGIMES ACT

Article 01 - FORMATION OF HORIZONTAL PROPERTY REGIMES

Sec. 34.07.010. - This chapter applicable only if declaration executed and recorded.

(a) This chapter is applicable only to property, the sole owner or all of the owners of which submit it to the horizontal property regime by executing and recording a declaration under (c) of this section and AS 34.07.020.

(b) A declaration or any amendment to the declaration is not valid unless recorded.

(c) The declaration shall be recorded in the recording district in which the property is located.



Sec. 34.07.020. - Contents of declaration.

The declaration must contain

(1) a description of the land on which the building and improvement are or are to be located;

(2) a description of the building, stating the number of stories and basements, the number of apartments and the principal materials of which it is or is to be constructed;

(3) the apartment number of each apartment, and a statement of its location, approximate area, number of rooms, and immediate common areas to which it has access, and any other data necessary for its proper identification;

(4) a description of the common areas and facilities;

(5) a description of the limited common areas and facilities, if any, stating to which apartment their use is reserved;

(6) the value of the property and of each apartment, and the percentage of undivided interest in the common areas and facilities appertaining to each apartment and its owner for all purposes, including voting;

(7) a statement of the purposes for which the building and each of the apartments are intended and restricted as to their use;

(8) the name of a person to receive service of process in the cases provided for in this chapter, together with the address of the person's residence or place of business, which shall be within the city or recording district in which the building is located;

(9) a provision as to the percentage of votes by the apartment owners that determines whether or not to rebuild, repair, restore, or sell the property in the event of the damage or the destruction of all or a part of the property;

(10) a provision authorizing and establishing procedures for the subdividing or combining of an apartment or apartments, common areas and facilities or limited common areas and facilities, through the use of a metes and bounds description or otherwise;

(11) a provision requiring the adoption of bylaws for the administration of the property or for other purposes not inconsistent with this chapter that may include that the property be administered by a board of directors elected from among the apartment owners, or by a manager, or by a managing agent, or otherwise, and the procedures for the adoption and amendment of the bylaws;

(12) any further details in connection with the property that the person executing the declaration may consider desirable to set out consistent with this chapter;

(13) the method by which the declaration may be amended, consistent with this chapter, except that not less than 60 percent of the apartment owners may consent to any amendment; and

(14) a reference to the file number and recording information for the floor plans of the building affected that are required to be filed and recorded simultaneously with the declaration under AS 34.07.030 .



Sec. 34.07.030. - Filing and recording of survey map and floor plans with verified statement.

There shall be filed and recorded simultaneously with the recording of the declaration in the recording district in which the property is located

(1) a survey map of the surface of the land submitted under the provisions of this chapter showing the location of the building on it;

(2) a set of the floor plans of the building showing the layout, apartment numbers and dimensions of the apartments in sufficient detail to identify and locate each apartment with certainty, stating the name of the building or that it has no name, and bearing the verified statement of a registered architect or registered professional engineer certifying that it is an accurate copy of portions of the plans of the building as filed with and approved by the governmental entity having jurisdiction over the approval or issuance of permits for the construction of the building, or a statement that no approval or permit is required.



Sec. 34.07.040. - Amendment to declaration in place of verified statement by architect or engineer regarding floor plans.

(a) If the floor plans do not include a verified statement by a registered architect or registered professional engineer that the plans fully and accurately depict the layout, apartment numbers, and dimensions of the apartments as built, there shall be recorded before the first conveyance of an apartment an amendment to the declaration to which shall be attached a verified statement of a registered architect certifying that the plans previously filed and recorded or being filed and recorded simultaneously with the amendment fully and accurately depict the layout, apartment number, and dimensions of the apartments as built.

(b) The plans must each contain a reference to the date of recording of the declaration and the volume, page, and receiving number of the recorded declaration.



Sec. 34.07.050. - Form of floor plans.

The recording office shall prescribe the style, size, form, and quality of floor plans filed and recorded under AS 34.07.030 .



Sec. 34.07.060. - Survey map and floor plans subject to state and local laws.

The survey map and floor plans are subject to the provisions of state and local laws relating to plats, planning and plans, subdivisions, and zoning, if the laws are not inconsistent with the purposes of this chapter and if the building is or is to be located on land that is not owned in common.



Sec. 34.07.070. - Recording of instruments affecting horizontal property regimes.

The declaration, an amendment to it, or any instrument by which the property may be removed from this chapter and every instrument affecting the property or an apartment may be recorded.






Article 02 - APARTMENT OWNERSHIP AND CONVEYANCING

Sec. 34.07.080. - Apartment classified as real property.

Each apartment, together with its undivided interest in the common areas and facilities is not considered an intangible or a security or any interest therein but for all purposes constitutes and is classified as real property under the provisions of this chapter.



Sec. 34.07.090. - Apartment ownership and possession.

Each apartment owner shall have exclusive ownership and possession of the owner's apartment, but any apartment may be owned by husband and wife as tenants by the entirety or may be commonly owned by more than one person.



Sec. 34.07.100. - Separation of apartment ownership from common areas and facilities ownership prohibited.

The percentage of the undivided interest in the common areas and facilities may not be separated from the apartment to which it appertains even though the interest is not expressly mentioned or described in the conveyance or other instrument.



Sec. 34.07.110. - Release or partial release from encumbrance affecting apartment with first conveyance; partial waiver of lien claims.

(a) At the time of the first conveyance of each apartment, every mortgage, deed of trust, lien, or other encumbrance affecting the apartment, including the percentage of undivided interest of the apartment in the common areas and facilities, shall be paid and satisfied of record, or the apartment being conveyed and its percentage of undivided interest in the common areas and facilities shall be released by a recorded partial release.

(b) A partial waiver of lien claims created under AS 34.35.050 - 34.35.120 (mechanics liens) on unsold apartments may be obtained by following the procedures specified in AS 34.35.119 .



Sec. 34.07.120. - Liability of grantee for unpaid common expenses at time of conveyance.

In a voluntary conveyance the grantee of an apartment is jointly and severally liable with the grantor for all unpaid assessments against the latter for the grantor's share of the common expenses up to the time of the grantor's conveyance, without prejudice to the grantee's right to recover from the grantor the amounts paid on the assessments by the grantee.



Sec. 34.07.130. - Person obtaining possession upon foreclosure of apartment not liable for common expenses.

If a mortgagee of a recorded mortgage or a trustee of a recorded deed of trust or other purchaser of an apartment obtains possession of the apartment as a result of foreclosure of the mortgage or deed of trust, the possessor, and successors and assigns of the possessor are not liable for the share of the common expenses or assessments by the association of apartment owners chargeable to the apartment that became due before possession. This unpaid share of common expenses or assessments is a common expense collectable from all of the apartment owners including the possessor and successors and assigns of the possessor.



Sec. 34.07.140. - Grantee entitled to statement of unpaid assessments.

A grantee is entitled to a statement from the manager or board of directors setting out the amount of the unpaid assessments against the grantor. The grantee is not liable for, nor is the apartment conveyed subject to a lien for, any unpaid assessments against the grantor in excess of the amount in the statement.



Sec. 34.07.150. - Contents of apartment deed.

An apartment deed must include

(1) a description of the land as provided in AS 34.07.020 , or the post office address of the property, and in either case, the date of recording of the declaration and its volume, page, and receiving number;

(2) the apartment number of the apartment in the declaration and any other data necessary for its proper identification;

(3) a statement of the use for which the apartment is intended and any restrictions on its use;

(4) the percentage of undivided interest appertaining to the apartment, the common areas and facilities and limited common areas and facilities appertaining to it, if any; and

(5) any further details that the grantor and grantee may set out consistent with the declaration and with this chapter.






Article 03 - COMMON AREAS AND FACILITIES OWNED WITH APARTMENTS

Sec. 34.07.160. - Common areas and facilities ownership.

(a) Each apartment owner has the common right to a share, with other apartment owners, in the common areas and facilities.

(b) Each apartment owner is entitled to an undivided interest in the common areas and facilities in the percentage expressed in the declaration. The percentage is computed by taking as a basis the value of the apartment in relation to the value of the property.



Sec. 34.07.170. - Nonexclusive easement to use common areas and facilities.

Each apartment owner has a nonexclusive easement for, and may use the common areas and facilities in accordance with the purpose for which they were intended without hindering or encroaching upon the lawful right of the other apartment owners.



Sec. 34.07.180. - Alteration of common areas and facilities ownership.

(a) The percentage of the undivided interest of each apartment owner in the common areas and facilities as expressed in the declaration may not be altered except in accordance with procedures set out in the bylaws and by amending the declaration.

(b) The bylaws must provide for a periodic reappraisal of the apartments and the common areas and facilities together with a recomputation, if required, of the percentage of the undivided interest of each apartment owner in the common areas and facilities.



Sec. 34.07.190. - Partition of common areas and facilities ownership prohibited.

(a) The common areas and facilities shall remain undivided and an apartment owner or other person may not bring an action for partition or division of any part, unless the property has been removed from the provisions of this chapter under AS 34.07.300 - 34.07.340. Any covenant to the contrary is void.

(b) Nothing in this chapter limits the right of partition by a husband and wife owning as tenants by the entirety or by the owners in common of one or more of the apartments as to the ownership of the apartment or apartments.



Sec. 34.07.200. - Maintenance, repair and replacement of common areas and facilities.

(a) The necessary work of maintenance, repair, and replacement of the common areas and facilities and the making of an addition or improvement may be carried out only as provided in this chapter and in the bylaws.

(b) The association of apartment owners has the irrevocable right, to be exercised by the manager or board of directors, to have access to each apartment from time to time during reasonable hours as may be necessary for

(1) the maintenance, repair, or replacement of any of the common areas and facilities in it, or accessible from it; or

(2) making emergency repairs in the apartment necessary to prevent damage to the common areas and facilities or to another apartment.



Sec. 34.07.210. - Waiver of liability for share of common expenses prohibited.

Waiver by an apartment owner of the use or enjoyment of any of the common areas and facilities or abandonment of the apartment does not exempt the owner from liability for contribution towards the common expenses of common areas or facilities.



Sec. 34.07.220. - Collection of unpaid common expenses from apartment owner.

A sum assessed by the association of apartment owners but unpaid for the share of the common expenses chargeable to any apartment may be enforced by the manager or board of directors acting on behalf of the apartment owners, upon first obtaining the approval of a majority of all apartment owners, in the following manner:

(1) 10 days' notice shall be given the delinquent apartment owner stating that unless the assessment is paid within 10 days any or all utility services will be immediately severed and shall remain severed until the assessment is paid; or

(2) by the lawful method of enforcement as may be provided in the declaration or bylaws.



Sec. 34.07.230. - Unpaid common expense is lien on apartment; order of lien priority.

A sum assessed by the association of apartment owners but unpaid for the share of the common expenses chargeable to an apartment constitutes a lien on the apartment prior to all other liens except

(1) tax liens on the apartment in favor of an assessing unit or special district; and

(2) sums unpaid on deeds of trust or mortgages of record.



Sec. 34.07.240. - Common expense lien foreclosure.

(a) A common expense lien under AS 34.07.230 may be foreclosed in a civil action brought by the manager or board of directors, acting on behalf of the apartment owners, in the same manner as a lien on, or mortgage of or a deed or trust of real property.

(b) In the event of foreclosure, the apartment owner shall be required to pay a reasonable rental for the apartment, if provided for in the bylaws, and the plaintiff in the foreclosure may appoint a receiver to collect it.

(c) The manager or board of directors, acting on behalf of the apartment owners may, unless prohibited by the declaration, bid in the apartment at the foreclosure sale, and may acquire and hold, lease, mortgage, and convey the apartment.



Sec. 34.07.250. - Action to recover a judgment for unpaid common expenses does not waive lien.

An action to recover a judgment for unpaid common expenses is maintainable without foreclosing or waiving the lien securing it.



Sec. 34.07.260. - Causes of action relating to common areas and facilities.

(a) Without limiting the rights of an apartment owner, a cause of action may be brought by the manager or board of directors, in either case in the discretion of the board of directors, on behalf of two or more apartment owners, as their respective interests may appear, with respect to a cause of action relating to the common areas and facilities of more than one apartment.

(b) A cause of action relating to the common areas and facilities for damages arising out of tortious conduct may be maintained only against the association of apartment owners and a judgment lien or other charge is a common expense. The judgment lien or charge is removed from an apartment and its percentage of undivided interest in the common areas and facilities upon payment by the respective owner of the proportionate share based on the percentage of undivided interest owned by that owner.



Sec. 34.07.270. - Service of process on two or more apartment owners.

Service of process on two or more apartment owners in an action relating to the common areas and facilities of more than one apartment may be made on the person designated in the declaration to receive service of process.



Sec. 34.07.280. - Receipts and expenditures records to be kept.

(a) The manager or board of directors shall keep detailed and accurate records in chronological order of the receipts and expenditures affecting the common areas and facilities, specifying and itemizing the maintenance and repair expenses of the common areas and facilities and any other expenses incurred.

(b) All books and records shall be kept in accordance with good accounting procedures.



Sec. 34.07.290. - Examination by apartment owner of receipts and expenditures.

The receipts and expenditures records and vouchers authorizing payment for maintenance and repair of common areas and facilities required to be kept by AS 34.07.280 shall be available for examination by an apartment owner at convenient hours of weekdays.






Article 04 - DAMAGE OR DESTRUCTION OF PROPERTY

Sec. 34.07.300. - Determination to be made by apartment owners if property destroyed.

If within 60 days of damage or destruction of all or part of the property it is not determined by a majority of all apartment owners to repair, reconstruct, or rebuild in accordance with the original plan, or by a unanimous vote of all apartment owners to do otherwise, then

(1) the property shall be owned in common by the apartment owners;

(2) the undivided interest in the property owned in common that appertains to each apartment owner shall be the percentage of undivided interest previously owned by that owner in the common areas and facilities; and

(3) mortgages, deeds of trust, or liens affecting any of the apartments are transferred in accordance with the existing priorities to the percentage of the undivided interest of the apartment owner in the property.



Sec. 34.07.310. - Action for partition if apartment owners fail to act.

An action for partition may be started by an apartment owner if the apartment owners fail to act under AS 34.07.300 after the damage to or destruction of the property.



Sec. 34.07.320. - Distribution of funds from partition sale.

(a) The net proceeds of a sale of the property conducted in an action for partition started under AS 34.07.310 shall be considered as one fund.

(b) The fund shall be divided into separate shares, one for each apartment owner in a percentage equal to the percentage of undivided interest that the owner has in the property.

(c) After first paying out of the respective share of each apartment owner, all mortgages, deeds of trust, and liens on the undivided interest in the property owned by the apartment owner, the balance remaining in each share shall be distributed to each apartment owner respectively.






Article 05 - REMOVAL OF PROPERTY FROM THE HORIZONTAL PROPERTY REGIME

Sec. 34.07.330. - Removal of property from the provisions of this chapter.

All of the apartment owners may remove a property from the provisions of this chapter by a recorded instrument to that effect if the mortgagees, trustees, and holders of all liens affecting any of the apartments consent or agree, in either case by a recorded instrument, that their mortgages, deeds of trust, and liens are transferred to the percentage of the undivided interest of the apartment owner in the property under AS 34.07.340 .



Sec. 34.07.340. - Ownership of property upon removal from the provisions of this chapter.

(a) Upon removal of the property from the provisions of this chapter, the property is owned in common by the apartment owners.

(b) The undivided interest in the property owned in common that appertains to each apartment owner is the percentage of the undivided interest previously owned by the owners in the common areas and facilities.



Sec. 34.07.350. - Removal of property does not bar subsequent resubmission under this chapter.

The removal of property under AS 34.07.330 - 34.07.340 does not bar the subsequent resubmission of the property to the provisions of this chapter.






Article 06 - MISCELLANEOUS PROVISIONS

Sec. 34.07.360. - Strict compliance with bylaws by apartment owner necessary.

Each apartment owner shall comply strictly with the bylaws and with the adopted administrative regulations, as either may be lawfully amended from time to time, and with the covenants, conditions, and restrictions set out in the declaration or in the deed to the apartment. Failure to comply with any of the foregoing is ground for an action to recover sums due for damages or injunctive relief, or both, maintainable by the manager or board of directors on behalf of the association of apartment owners or by a particularly aggrieved apartment owner.



Sec. 34.07.370. - Unanimous consent of all apartment owners needed for certain work on individual apartment.

An apartment owner may not do work that will jeopardize the soundness or safety of the property, reduce its value, or impair any easement or hereditament without the unanimous consent of all of the other apartment owners being first obtained.



Sec. 34.07.380. - Common profits and expenses shared by apartment owners.

The common profits of the property shall be distributed among and the common expenses shall be charged to the apartment owners according to the percentage of the undivided interest in the common areas and facilities.



Sec. 34.07.390. - Persons subject to this chapter.

(a) An apartment owner, a tenant, or their employees, or any other person that may in any manner use the property or any part of it under this chapter are subject to the provisions of this chapter, and to the declaration and bylaws of the association of apartment owners adopted under this chapter.

(b) An agreement, decision, and determination made by the association of apartment owners under this chapter, the declaration, or the bylaws and in accordance with the voting percentages established under this chapter, declaration, or the bylaws is binding on all apartment owners.



Sec. 34.07.400. - Insurance of property.

(a) A manager or board of directors, if required by the declaration, bylaws, or by a majority of the apartment owners, or if requested by a mortgagee or trustee having a mortgage or a deed of trust of record covering an apartment, shall obtain insurance for the property against loss or damage by fire and other hazards under the terms and amounts required or requested.

(b) The insurance coverage shall be written on the property in the name of the manager or of the board of directors of the association of apartment owners, as trustee for each of the apartment owners in the percentages established by the declaration.

(c) Premiums for insurance coverage secured under (a) of this section are a common expense.

(d) Provision for insurance under this section does not prejudice the right of an apartment owner to insure the owner's apartment or the personal contents in it.



Sec. 34.07.410. - Liens against property, apartments, common areas, and facilities.

(a) After the recording of the declaration as provided in this chapter, and while the property remains subject to this chapter, a lien may not arise or be effective against the property. During this period, liens or encumbrances may arise or be created only against each apartment and the percentage of undivided interest in the common areas and facilities appurtenant to the apartment in the same manner and under the same conditions as liens or encumbrances may arise or be created upon or against any other separate parcel of real property subject to individual ownership. However, labor performed or materials furnished with the consent of or at the request of the owner of any apartment, or the owner's agent, contractor, or subcontractor, may not be the basis for the filing of a lien against any other apartment or any other property of any other apartment owner not expressly consenting to or requesting the same. However, express consent is considered given by an apartment owner in the case of emergency repairs.

(b) Labor performed or materials furnished for the common areas and facilities, if authorized as provided in this chapter, or by the declaration or bylaws, or by the association of apartment owners, the manager, or the board of directors, is considered performed or furnished with the express consent of each apartment owner and may be the basis for the filing of a lien against each of the apartments and is subject to the provisions of AS 34.07.420 .



Sec. 34.07.420. - Removal of lien against two or more apartments.

(a) If a lien against two or more apartments becomes effective, the apartment owners of the separate apartments may remove their apartments and the percentage of undivided interest in the common areas and facilities appurtenant to the apartments from the lien by payment of the fractional or proportional amounts attributable to each of the apartments affected. The individual payments are computed by reference to the percentage appearing on the declaration.

(b) After payment, discharge, or satisfaction of the lien, the apartment and the percentage of undivided interest in the common areas and facilities appurtenant to it are free and clear of the liens paid, satisfied, or discharged. The partial payment, satisfaction, or discharge does not prevent the lienor from proceeding to enforce the lienor's rights against any apartment and the percentage of undivided interest in the common areas and facilities appurtenant to it not paid, satisfied, or discharged.



Sec. 34.07.430. - Assessment and taxation of apartments.

(a) An apartment and its undivided interest in the common areas and facilities are a parcel and it is subject to separate assessments and taxation by each assessing unit for all types of taxes authorized by law including special ad valorem levies and special assessments. A building, property, or any of the common areas and facilities may not be a security or a parcel for any purpose.

(b) Nothing in this chapter detracts from or limits the powers and duties of any assessing or taxing unit or official otherwise granted or imposed by law or regulation.



Sec. 34.07.440. - Interpretation of local ordinances, resolutions, or zoning laws.

Local ordinances, resolutions, or laws relating to zoning shall be construed to treat like structures, lots, or parcels in like manner regardless of whether or not the ownership is divided by sale of apartments under this chapter rather than by lease of apartments.






Article 07 - GENERAL PROVISIONS

Sec. 34.07.450. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "apartment" means a part of the property intended for any type of independent use, including one or more rooms or enclosed spaces located on one or more floors, or part or parts of the floors, in a building, regardless of whether or not it is destined for a residence, an office, the operation of any industry or business, or for any other use not prohibited by law, and that has a direct exit to a public street or highway, or to a common area leading to the street or highway; and the boundaries of an apartment are the interior surfaces of the perimeter walls, floors, ceilings, windows, and doors thereof, and the apartment includes both the portions of the building so described and the airspace so encompassed; and interpreting declarations, deeds, and plans, the existing physical boundaries of the apartment as originally constructed or as reconstructed in substantial accordance with the original plans shall be conclusively presumed to be its boundaries rather than the metes and bounds expressed or depicted in the declaration, deed, or plan, regardless of settling or lateral movement of the building and regardless of minor variance between boundaries shown in the declaration, deed, or plan and those of apartments in the building;

(2) "apartment number" means the number, letter, or a combination of them, designating the apartment in the recorded declaration;

(3) "apartment owner" means the person or persons owning an apartment in fee simple absolute or qualified, or by way of a periodic estate, or in any other manner in which real property may be owned in this state, together with an undivided interest in a like estate of the common areas and facilities in the percentage specified and established in the recorded declaration;

(4) "association of apartment owners" means all of the apartment owners acting as a group in accordance with the bylaws and with the recorded declaration;

(5) "building" means a building, containing two or more apartments, or two or more buildings each containing two or more apartments, and comprising a part of the property;

(6) "common areas and facilities" unless otherwise provided in the recorded declaration includes

(A) the land on which the building is located;

(B) the foundations, columns, girders, beams, supports, main walls, roofs, halls, corridors, lobbies, stairs, stairways, fire escapes, and entrances and exits of the building;

(C) the basements, yards, gardens, parking areas, and storage spaces;

(D) the premises for the lodging of janitors or persons in charge of the property;

(E) the installations of central services such as power, light, gas, hot and cold water, heating, refrigeration, air conditioning, and incinerating;

(F) the elevators, tanks, pumps, motors, fans, compressors, ducts, and in general all apparatus and installations existing for common use;

(G) the community and commercial facilities as provided for in the recorded declaration;

(H) all other parts of the property necessary or convenient to its existence, maintenance, and safety, or normally in common use;

(7) "common expenses" includes

(A) all sums lawfully assessed against the apartment owners by the association of apartment owners;

(B) expenses of administration, maintenance, repair, or replacement of the common areas and facilities;

(C) expenses agreed upon as common expenses by the association of apartment owners;

(D) expenses declared common expenses by the provisions of this chapter, or by the recorded declaration, or by the bylaws;

(8) "common profits" means the balance of all income, rents, profits, and revenues from the common areas and facilities remaining after the deduction of the common expenses;

(9) "declaration" means the instrument by which the property is submitted to provisions of this chapter and as it may be, from time to time amended;

(10) "land" means the material of the earth, whatever may be the ingredients of which it is composed, whether soil, rock, or other substance, and includes free or occupied space for an indefinite distance upwards as well as downwards, subject to limitations upon the use of airspace imposed, and rights in the use of the airspace granted by the laws of the state or of the United States;

(11) "limited common areas and facilities" includes those common areas and facilities designated in the recorded declaration, as reserved for use of certain apartment or apartments to the exclusion of the other apartments;

(12) "majority" or "majority of apartment owners" means the apartment owners with 51 percent or more of the votes in accordance with the percentages assigned in the recorded declaration to the apartments for voting purposes;

(13) "property" means the land, the building, all its improvements and structures, all owned in fee simple absolute or qualified or by way of a periodic estate, or in any other manner in which real property may be owned in the state, and all easements, rights, and appurtenances belonging to it, none of which shall be considered as a security or security interest, and all articles of personalty intended for use in connection with it, that have been or are intended to be submitted to this chapter.



Sec. 34.07.460. - Short title.

This chapter may be cited as the Horizontal Property Regimes Act.









Chapter 34.08. - COMMON INTEREST OWNERSHIP

Article 01 - APPLICABILITY

Sec. 34.08.010. - Applicability generally.

Except as provided in AS 34.08.030 , this chapter applies to each common interest community created within the state after January 1, 1986. The provisions of AS 10.15 and AS 34.07 do not apply to common interest communities created after January 1, 1986.



Sec. 34.08.020. - Applicability to small cooperatives. [Repealed, Sec. 10 ch 61 SLA 1986].

Repealed or Renumbered



Sec. 34.08.030. - Applicability to limited expense liability planned communities.

If a planned community created after January 1, 1986, is not subject to any development rights and provides, in its declaration, that the annual average common expense liability of all units restricted to residential purposes, exclusive of optional user fees and any insurance premiums paid by the association, may not exceed $100, as adjusted under AS 34.08.820 , the planned community is subject only to AS 34.08.720 - 34.08.740 unless the declaration provides that the entire chapter is applicable.



Sec. 34.08.035. - Prohibited subdivisions.

A declarant may not subdivide real property under single ownership into two or more common interest communities to avoid the application of this chapter.



Sec. 34.08.040. - Applicability to preexisting common interest communities.

Except as provided in AS 34.08.050 , the provisions of AS 34.08.110 , 34.08.120, 34.08.290, 34.08.320(a)(1) - (6) and (11) - (16), 34.08.420, 34.08.470, 34.08.490, 34.08.510, 34.08.590, 34.08.670, 34.08.720, 34.08.730, 34.08.740, and 34.08.990, to the extent necessary in construing any of those sections, apply to all common interest communities created in the state before January 1, 1986, except that the sections apply only with respect to events and circumstances occurring after January 1, 1986, and do not invalidate existing provisions of the declaration, bylaws, or plats or plans of the common interest communities.



Sec. 34.08.050. - Applicability to small preexisting cooperatives and planned communities.

If a cooperative or planned community created within the state before January 1, 1986 contains no more than 12 units and is not subject to any development rights, it is subject only to AS 34.08.720 - 34.08.740, unless the declaration is amended in conformity with law and with the procedures and requirements of the declaration to take advantage of the provisions of AS 34.08.060 , in which case all the sections enumerated in AS 34.08.040 apply to the cooperative or planned community.



Sec. 34.08.060. - Amendments to governing instruments.

(a) In amendments to the declaration, bylaws, or plats and plans of a common interest community created before January 1, 1986,

(1) if the result accomplished by the amendment was permitted by law prior to this chapter, the amendment may be made either in accordance with the former law, in which case that law applies to that amendment, or it may be made under this chapter; and

(2) if the result accomplished by the amendment is permitted by this chapter and was not permitted by law before January 1, 1986, the amendment may be made under this chapter.

(b) An amendment to the declaration, bylaws, or plats and plans authorized by this chapter must be adopted in conformity with law and with the procedures and requirements specified by the declaration, bylaws, or plats and plans. If an amendment grants a person any right, power, or privilege permitted by this chapter, each correlative obligation, liability, and restriction in this chapter also applies to the person.



Sec. 34.08.070. - Applicability to nonresidential common interest communities.

(a) With the exception of AS 34.08.720 - 34.08.740, this chapter does not apply to a common interest community in which each unit is restricted exclusively to nonresidential use unless the declaration provides that the chapter does apply to the common interest community.

(b) This chapter applies to a common interest community containing some units that are restricted exclusively to nonresidential use and other units that are not restricted exclusively to nonresidential use only if the declaration provides that the chapter applies to the common interest community or the real estate comprising the units that may be used for residential purposes would be a common interest community in the absence of the units that may not be used for residential purposes.



Sec. 34.08.080. - Applicability to out-of-state common interest communities.

This chapter does not apply to a common interest community or unit located outside the state, but AS 34.08.520 - 34.08.580 apply to a contract for the disposition of a common interest community or unit that is signed in the state by a party unless the disposition is exempt under AS 34.08.510 (b).






Article 02 - CREATION, ALTERATION, AND TERMINATION OF COMMON INTEREST COMMUNITIES

Sec. 34.08.090. - Creation of common interest communities.

(a) A common interest community may be created under this chapter only by recording a declaration executed in the same manner as a deed and, in a cooperative, by conveying the real estate subject to the declaration to the association. The declaration must be recorded, and a plat or plan that is part of the declaration filed and recorded, in each recording district in which a portion of the common interest community is located and must be indexed in the grantee's index in the name of the common interest community and the association and in the grantor's index in the name of each person executing the declaration.

(b) In a condominium, a declaration or an amendment to a declaration that adds a unit may not be recorded, and a plat or plan that is part of the declaration may not be filed or recorded, unless the structural components and mechanical systems of each building containing or comprising a unit of the condominium are completed substantially in accordance with the plans, as evidenced by a certificate of completion recorded with the declaration or amendment to the declaration and executed by

(1) an independent registered engineer, architect, or land surveyor;

(2) an appraiser with the designation of senior residential appraiser, senior real property appraiser, or senior real estate analyst of the Society of Real Estate Appraisers;

(3) a residential member, or member of the appraisal institute, of the American Institute of Real Estate Appraisers; or

(4) an individual with a designation established by regulation of the Alaska Housing Finance Corporation for fee appraisers who certify the completion of construction.



Sec. 34.08.100. - Unit boundaries.

Except as provided by the declaration

(1) if walls, floors, or ceilings are designated as boundaries of a unit, the lath, furring, wallboard, plasterboard, plaster, paneling, tiles, wallpaper, paint, finished flooring, and other materials constituting a part of the finished surfaces of the walls, floors, or ceilings are a part of the unit, and all other portions of the walls, floors, or ceilings are a part of the common elements;

(2) if a chute, flue, duct, wire, conduit, bearing wall, bearing column, or other fixture lies partially within and partially outside the designated boundaries of a unit, the portion serving only the unit is a limited common element allocated solely to the unit, and any portion serving more than one unit or a portion of the common elements is a part of the common elements;

(3) subject to (2) of this section, spaces, interior partitions, and other fixtures and improvements within the boundaries of a unit are a part of the unit;

(4) shutters, awnings, window boxes, doorsteps, stoops, porches, decks, balconies, patios, and each exterior door and window or other fixture designed to serve a single unit that is located outside the boundaries of the unit, are limited common elements allocated exclusively to the unit.



Sec. 34.08.110. - Construction and validity of declaration and bylaws.

(a) Each provision of the declaration and bylaws is severable.

(b) The rule against perpetuities does not defeat any provision of the declaration, bylaws, rules, or regulations adopted under AS 34.08.320(a)(1).

(c) In a conflict between the provisions of the declaration and the bylaws, the declaration prevails unless the declaration is inconsistent with this chapter.

(d) Title to a unit and common elements is not rendered unmarketable or otherwise affected by reason of an insubstantial failure of the declaration to comply with this chapter. Whether a substantial failure impairs marketability is not affected by this chapter.



Sec. 34.08.120. - Description of units.

A description of a unit that sets out the name of the common interest community, the recording data for the declaration, the recording district in which the common interest community is located, and the identifying number of the unit, is a legally sufficient description of the unit and all rights, obligations, and interests appurtenant to the unit that were created by the declaration or bylaws.



Sec. 34.08.130. - Contents of declaration.

(a) The declaration must contain

(1) the names of the common interest community and the association and a statement that the common interest community is either a condominium, cooperative, or planned community;

(2) the name of each recording district in which a part of the common interest community is situated;

(3) a legally sufficient description of the real estate included in the common interest community;

(4) a statement of the maximum number of units that the declarant reserves the right to create;

(5) in a condominium or planned community, a description of the boundaries of each unit created by the declaration, including the identifying number of the unit, or in a cooperative, a description, which may be by plats or plans, of each unit created by the declaration, including the identifying number of the unit, its size or number of rooms, and its location within a building if it is within a building containing more than one unit;

(6) a description of any limited common elements, other than those specified in AS 34.08.100 (2) and (4) or 34.08.170(b)(10) and, in a planned community, any real estate that is or must become common elements;

(7) a description of any real estate, except real estate subject to development rights, that may be allocated subsequently as limited common elements, other than limited common elements specified in AS 34.08.100(2) and (4), together with a statement that the designated real estate may be allocated;

(8) a description of any development rights or other special declarant rights reserved by the declarant, together with a legally sufficient description of the real estate to which each of the rights applies, and a time limit within which each of the rights must be exercised;

(9) if a development right may be exercised with respect to different parcels of real estate at different times, a statement to that effect together with

(A) either a statement fixing the boundaries of the portions and regulating the order in which the portions may be subjected to the exercise of each development right or a statement that assurances are not made with regard to matters under this paragraph; and

(B) a statement as to whether, if a development right is exercised in a portion of the real estate subject to the development right, the development right must be exercised in all or in any other portion of the remainder of that real estate;

(10) any other condition or limitation under which the rights described in (8) of this subsection may be exercised or will lapse;

(11) an allocation to each unit of the allocated interests in the manner described in AS 34.08.150 ;

(12) any restrictions

(A) on use, occupancy, and alienation of the units, and

(B) on the amount for which a unit may be sold or on the amount that may be received by a unit owner on sale, condemnation, or casualty loss to the unit or to the common interest community, or on termination of the common interest community;

(13) the recording data for recorded easements and licenses appurtenant to or included in the common interest community or to which any portion of the common interest community is or may become subject by virtue of a reservation in the declaration; and

(14) each matter required by AS 34.08.140 , 34.08.150, 34.08.160, 34.08.170, 34.08.230, 34.08.240 and 34.08.330(d).

(b) A declaration may contain other matters the declarant considers appropriate.



Sec. 34.08.140. - Leasehold common interest communities.

(a) If the expiration or termination of a lease or a memorandum of the lease will terminate the common interest community or reduce its size, the lease or a memorandum of the lease must be recorded. In a condominium or planned community, the lessor of each lease described in this subsection shall sign the declaration. The declaration must state

(1) the recording data for the lease or a summary of the complete lease;

(2) the date on which the lease is scheduled to expire;

(3) a legally sufficient description of the real estate subject to the lease;

(4) any right of the unit owners to redeem the reversion and the manner in which the rights may be exercised, or a statement that the unit owners do not have a right to redeem the reversion;

(5) any right of the unit owners to remove any improvements within a reasonable time after the expiration or termination of the lease, or a statement that the unit owners do not have the right to remove improvements after the expiration or termination of the lease; and

(6) any right of the unit owners to renew the lease and the conditions of the renewal, or a statement that the unit owners do not have the right to renew the lease.

(b) After the declaration for a leasehold condominium or leasehold planned community is recorded, and a plat or plan that is part of the declaration is filed and recorded, neither the lessor nor the successor in interest of the lessor may terminate the leasehold interest of a unit owner who makes timely payment of a unit owner's share of the rent and otherwise complies with the covenants that, if violated, would entitle the lessor to terminate the lease. The leasehold interest of a unit owner in a condominium or planned community is not affected by the failure of any other person to pay rent or fulfill a covenant.

(c) The acquisition of the leasehold interest of a unit owner by the owner of the reversion or remainder does not merge the leasehold and fee simple interests unless the leasehold interests of all unit owners subject to that reversion or remainder are acquired.

(d) If the expiration or termination of a lease decreases the number of units in a common interest community, the allocated interests must be reallocated under AS 34.08.740 (a) as if the units had been taken by eminent domain. The reallocation must be confirmed by an amendment to the declaration prepared, executed, and recorded by the association of unit owners; a plat or plan that accompanies the amendment must be filed and recorded with the amendment.



Sec. 34.08.150. - Allocation of allocated interests.

(a) The declaration must allocate

(1) to each unit in a condominium, a fraction or percentage of undivided interests in the common elements and in the common expenses of the association and a portion of the votes in the association;

(2) to each unit in a cooperative, an ownership interest in the association, a fraction or percentage of the common expenses of the association and a portion of the votes in the association; and

(3) to each unit in a planned community, a fraction or percentage of the common expenses of the association and a portion of the votes in the association.

(b) The declaration must state the formulas used to establish allocations of interests. The allocations may not discriminate in favor of units owned by the declarant or an affiliate of the declarant.

(c) If a unit may be added to or withdrawn from the common interest community, the declaration must state the formulas to be used to reallocate the allocated interests among the units included in the common interest community after the addition or withdrawal.

(d) The declaration may provide (1) that different allocations of votes shall be made to the units on particular matters specified in the declaration; (2) for cumulative voting only for the purpose of electing members of the executive board; and (3) for class voting on specified issues affecting the class if necessary to protect valid interests of the class. A declarant may not utilize cumulative or class voting for the purpose of evading any limitation imposed on declarants by this chapter nor may units constitute a class because they are owned by a declarant.

(e) Except for minor variations due to rounding, the sum of the common expense liabilities and, in a condominium, the sum of the undivided interests in the common elements allocated at any time to all the units must each equal one if stated as a fraction or 100 percent if stated as a percentage. In the event of discrepancy between an allocated interest and the result derived from application of the pertinent formula, the allocated interest prevails.

(f) In a condominium, the common elements are not subject to partition, and any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an undivided interest in the common elements made without the unit to which that interest is allocated is void.

(g) In a cooperative, any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an ownership interest in the association made without the possessory interest in the unit to which that interest is related is void.



Sec. 34.08.160. - Limited common elements.

(a) Except for the limited common elements described in AS 34.08.100(2) and (4), the declaration must specify to which unit or units each limited common element is allocated. An allocation may not be altered without the consent of the unit owners whose units are affected.

(b) Except as the declaration otherwise provides, a limited common element may be reallocated by an amendment to the declaration executed by the unit owners between or among whose units the reallocation is made. The persons executing the amendment shall provide a copy of the amendment to the association, which shall record the amendment and file and record a plat or plan that accompanies the amendment. The amendment must be recorded, and an accompanying plat or plan filed and recorded, in the names of the parties and the common interest community.

(c) A common element not previously allocated as a limited common element may be allocated as a limited common element only under provisions in the declaration adopted under AS 34.08.130 (a)(7). The allocation must be made by an amendment to the declaration.



Sec. 34.08.170. - Plats and plans.

(a) Plats and plans are a part of the declaration and are required for all common interest communities except cooperatives. Separate plats and plans are not required by this chapter if the information required by this section is contained in either a plat or plan. Each plat and plan must be clear and legible and contain a certification that the plat or plan contains the information required by this section.

(b) Each plat must show

(1) the name and a survey or general schematic map of the entire common interest community;

(2) the location and dimensions of the real estate not subject to development rights or subject only to the development right to withdraw, and the location and dimensions of each existing improvement within the real estate;

(3) a legally sufficient description of the real estate subject to development rights, labeled to identify the rights applicable to each parcel;

(4) the extent of each encroachment by or upon a portion of the common interest community;

(5) to the extent feasible, a legally sufficient description of each easement serving or burdening a portion of the common interest community;

(6) the location and dimensions of any vertical unit boundaries not shown or projected on plans filed and recorded under (d) of this section and the identifying number of the unit;

(7) the location with reference to an established datum of any horizontal unit boundaries not shown or projected on plans filed and recorded under (d) of this section and the identifying number of the unit;

(8) a legally sufficient description of any real estate in which the unit owners will own only an estate for years, labeled as "leasehold real estate";

(9) the distance between noncontiguous parcels of real estate comprising the common interest community;

(10) the location and dimensions of limited common elements, including porches, decks, balconies, and patios, other than parking spaces and the other limited common elements described in AS 34.08.100(2) and (4);

(11) in the case of real estate not subject to development rights, all other matters customarily shown on land surveys.

(c) A plat may also show the intended location and dimensions of a contemplated improvement to be constructed within the common interest community. A contemplated improvement shown must be labeled either "MUST BE BUILT" or "NEED NOT BE BUILT."

(d) To the extent not shown or projected on the plats, plans of the units must show or project

(1) the location and dimensions of the vertical boundaries of each unit, and the identifying number of the unit;

(2) any horizontal unit boundaries, with reference to an established datum, and the identifying number of the unit; and

(3) each unit in which the declarant has reserved the right to create additional units or common elements, identified appropriately.

(e) Unless the declaration provides otherwise, the horizontal boundaries of part of a unit located outside a building have the same elevation as the horizontal boundaries of the inside part and need not be depicted on the plats and plans.

(f) Upon the exercise of a development right, the declarant shall either file and record new plats and plans necessary to conform to the requirements of (a), (b), and (d) of this section, or file and record new certifications of plats and plans previously filed and recorded if the plats and plans otherwise conform to the requirements of (a), (b), and (d) of this section.

(g) A certification of a plat or plan required by this section or AS 34.08.090(b) shall be made by an independent registered surveyor, architect, or engineer.

(h) The state recorder shall prescribe the style, size, form, and quality of plats and plans filed and recorded under this chapter.



Sec. 34.08.180. - Exercise of development rights.

(a) To exercise a development right reserved under AS 34.08.130 (a)(8), a declarant shall prepare, execute, and record an amendment to the declaration, file and record a plat or plan that accompanies the amendment, and, in a condominium or planned community, comply with AS 34.08.170. The declarant is the unit owner of the units created under the amendment. The amendment to the declaration must assign an identifying number to each new unit created, and, except in the case of subdivision or conversion of units described in (b) of this section, reallocate the allocated interests among all units. The amendment must describe common elements and any limited common elements created under the amendment and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by AS 34.08.160.

(b) A development right may be reserved within any real estate added to the common interest community if the amendment adding the real estate includes the matters required by AS 34.08.130 or 34.08.140, and, in a condominium or planned community, if the plats and plans include the matters required by AS 34.08.170 . This provision does not extend the time limit on the exercise of development rights imposed by the declaration under AS 34.08.130 (a)(8).

(c) Whenever a declarant exercises a development right to subdivide or convert a unit previously created into additional units, common elements, or both,

(1) if the declarant converts the unit entirely to common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the other units as if that unit had been taken by eminent domain; and

(2) if the declarant subdivides the unit into two or more units, whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

(d) If the declaration under AS 34.08.130 (a)(8) provides that all or a portion of the real estate is subject to a right of withdrawal:

(1) if all of the real estate is subject to withdrawal and the declaration does not describe separate portions of real estate subject to the right, none of the real estate may be withdrawn after a unit has been conveyed to a purchaser; and

(2) if a portion is subject to withdrawal, it may not be withdrawn after a unit in the portion has been conveyed to a purchaser.

(e) A declarant may terminate development rights by an amendment to the declaration.



Sec. 34.08.190. - Alterations of units.

Subject to the provisions of the declaration and other provisions of law, a unit owner (1) may make an improvement or alteration to the unit that does not impair the structural integrity or mechanical systems or lessen the support of a portion of the common interest community; (2) may not change the appearance of the common elements or the exterior appearance of a unit or any portion of the common interest community without permission of the association; (3) after acquiring an adjoining unit or an adjoining part of an adjoining unit, may remove or alter an intervening partition or create apertures in the partition even if the partition in whole or in part is a common element, if the removal or alteration does not impair the structural integrity or mechanical systems or lessen the support of a portion of the common interest community and is completed according to applicable codes and in a skillful and workmanlike manner. Removal of partitions or creation of apertures under this paragraph is not an alteration of boundaries.



Sec. 34.08.200. - Relocation of boundaries between adjoining units.

(a) Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated by an amendment to the declaration upon application to the association by the owners of the units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application must state the proposed reallocations. Unless the executive board determines within 30 days that the reallocations are unreasonable, the association shall prepare an amendment that identifies the units involved and states the reallocations. The amendment must be executed by those unit owners, contain words of conveyance between them, and, on recording, be indexed in the name of the grantor, the grantee, and the association.

(b) The association

(1) in a condominium or planned community shall prepare, file, and record plats or plans necessary to show the altered boundaries between adjoining units, and their dimensions and identifying numbers; and

(2) in a cooperative shall prepare and record amendments to the declaration, and file and record a plat or plan necessary to show or describe the altered boundaries between adjoining units and their dimensions and identifying numbers.



Sec. 34.08.210. - Subdivision of units.

(a) If the declaration expressly permits it, a unit may be subdivided into two or more units. Upon application of a unit owner to subdivide a unit, the association shall, subject to the provisions of the declaration and other provisions of law, prepare, execute, and record an amendment to the declaration subdividing the unit, including in a condominium or planned community filing and recording a plat or plan that accompanies the amendment.

(b) The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit.



Sec. 34.08.220. - Easement for encroachments.

If a unit or common element encroaches on another unit or common element, a valid easement for the encroachment exists. The easement does not relieve a unit owner of liability in case of wilful misconduct nor relieve a declarant or any other person of liability for failure to adhere to any plats and plans or, in a cooperative, to any representation in the public offering statement.



Sec. 34.08.230. - Use for sales purposes.

(a) A declarant may maintain sales offices, management offices, and models in units or on common elements in the common interest community only if the declaration permits it and specifies the rights of a declarant with regard to their number, size, location, and relocation. In a cooperative or condominium, a sales office, management office, or model not designated a unit by the declaration is a common element. A declarant who ceases to be a unit owner ceases to have any rights under this section unless the unit is removed promptly from the common interest community under a right to remove reserved in the declaration. A declarant may maintain signs on the common elements advertising the common interest community subject to any limitations in the declaration.

(b) Rights granted under this section are subject to state law and to municipal ordinance.



Sec. 34.08.240. - Easement rights.

(a) Subject to the provisions of the declaration, a declarant has an easement through the common elements as may be reasonably necessary for the purpose of discharging the declarant's obligations or exercising special declarant rights, whether arising under this chapter or reserved in the declaration.

(b) In a planned community, subject to the provisions of AS 34.08.320(a)(6) and 34.08.430, a unit owner has an easement

(1) in the common elements for purposes of access to their units; and

(2) to use the common elements and all real estate that must become common elements for all other purposes.



Sec. 34.08.250. - Amendment of declaration.

(a) Except for amendments that may be executed by a declarant under AS 34.08.170(b) or 34.08.180, or by the association under AS 34.08.140 (d), 34.08.160(c), 34.08.200(a), 34.08.210, or 34.08.740, or by certain unit owners under AS 34.08.160 (b), 34.08.200(a), 34.08.210(b), or 34.08.260(b), and except as limited by (d) of this section, a declaration, including any required plats and plans, may be amended only by vote or agreement of unit owners of units comprising either at least 67 percent of the allocated interests in the association or a larger percentage specified in the declaration. A declaration may not specify a smaller number unless all of the units are restricted exclusively to nonresidential use.

(b) An action to challenge the validity of an amendment adopted by the association under this section may not be brought more than one year after the amendment is recorded.

(c) Each amendment to the declaration must be recorded, and a plat or plan that accompanies the amendment filed and recorded, in each recording district in which a portion of the common interest community is located and the amendment is effective only upon recording. An amendment, except an amendment under AS 34.08.200 (a), must be indexed in the name of the common interest community and the association and in the name of the parties executing the amendment.

(d) Except to the extent expressly permitted or required by other provisions of this chapter, an amendment may not create or increase special declarant rights, increase the number of units, change the boundaries of a unit, the allocated interests of a unit, or the uses to which a unit is restricted, in the absence of unanimous consent of the unit owners.

(e) An amendment to the declaration required by this chapter to be recorded by the association must be prepared, executed, recorded, and certified on behalf of the association by an officer of the association designated for that purpose or, in the absence of designation, by the president of the association.



Sec. 34.08.255. - Amendment of a declaration where fewer than 50 percent of unit owners approve.

(a) If a declaration requires owners having more than 50 percent of the votes in the association in a single class voting structure or unit owners having more than 50 percent of the votes in more than one class in a voting structure with more than one class to vote in favor of an amendment in order to amend a declaration, the association or a unit owner may petition the superior court for the judicial district in which the common interest community is located for an order reducing the percentage of the affirmative votes necessary for the adoption of the amendment. The petition shall describe the efforts that have been made to solicit the approval of the unit owners in the association in the manner required by the declaration, the number of affirmative and negative votes actually received, the number of percentage of affirmative votes required to adopt the amendment under the declaration, and any other matter the petitioner considers relevant to the determination of the court. The petition must include as exhibits to the petition a copy of

(1) the governing documents;

(2) a complete text of the amendments;

(3) a copy of each notice and the solicitation materials used in the solicitation of the approval of the amendment by the unit owners;

(4) an explanation of the reason for the amendment;

(5) other documentation relevant to the determination by the court.

(b) When the petition is filed with the superior court, the court shall set the matter for hearing and issue an ex parte order setting out the manner in which notice shall be given to the unit owners in the association.

(c) The court may, but is not required to, grant the petition if it finds that

(1) the petitioner has given not less than 15 days' written notice of the court hearing to

(A) each unit owner in the association;

(B) a mortgagee of a mortgage or beneficiary of a deed of trust that is entitled to notice under the provisions of the declaration; and

(C) the municipality in which the common interest community is located if it is entitled to notice under the declaration;

(2) the balloting on the proposed amendment was conducted under each of the applicable provisions of the declaration, bylaws, and rules or regulations of the association;

(3) a reasonably diligent effort was made to permit each eligible unit owner to vote on the proposed amendment;

(4) in a common interest community with a single class voting structure, unit owners with more than 50 percent of the votes voted in favor of the amendment;

(5) in a voting structure with more than one class and where the declaration requires a majority of more than one class to vote in favor of the amendment, unit owners having more than 50 percent of the votes in each class required by the declaration to vote in favor of the amendment did vote in favor of the amendment;

(6) the amendment is reasonable; and

(7) granting the petition is appropriate considering the circumstances.

(d) If the court makes the findings required in (c) of this section, an order issued under this section may

(1) confirm the amendment as being validly approved on the basis of the affirmative votes actually received during the balloting period; or

(2) dispense with a requirement relating to quorums or to the percentage of votes needed for approval of an amendment under the governing documents.

(e) A court may not approve an amendment to a declaration under this section that

(1) would change the provision in a declaration requiring the approval of unit owners having more than 50 percent of the votes in more than one class to vote in favor of an amendment unless more than 50 percent of the unit owners in each affected class of unit owners approve the amendment;

(2) would eliminate a special right, preference, or privilege designated in the declaration as belonging to the declarant without the approval of the declarant; or

(3) would impair the security interest of a mortgagee of a mortgage or the beneficiary of a deed of trust without the approval of the percentage of the mortgagees and beneficiaries specified in the declaration if the declaration requires the approval of a specified percentage of the mortgagees and beneficiaries.

(f) An amendment to the declaration approved under this section is not effective until the order of the court and the amendment have been recorded in each recording district in which a portion of the common interest community is located. The amendment may be acknowledged by, and the court order and amendment may be recorded by, an individual designated in the declaration or by the association and, if no one is designated for that purpose, by the president of the association. On the recording of the amendment and the court order, the declaration, as amended under this section, has the same force and effect as if the amendment were adopted in compliance with the declaration.

(g) Within a reasonable time after the recording of the amendment under (f) of this section, the association shall mail a copy of the amendment to each unit owner in the association together with a statement that the amendment has been recorded.



Sec. 34.08.260. - Termination of common interest community.

(a) Unless all units are taken by eminent domain, or unless there has been a foreclosure of a security interest that has priority over the declaration against an entire cooperative, a common interest community may be terminated only by agreement of unit owners of units comprising either at least 80 percent of the votes in the association or any larger percentage specified in the declaration. The declaration may specify a smaller percentage only if all of the units are restricted exclusively to nonresidential uses.

(b) An agreement to terminate must be evidenced by the execution of a termination agreement or ratification of an agreement to terminate, in the same manner as a deed is executed by the required number of unit owners. The termination agreement must specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and each ratification of the termination agreement must be recorded in each recording district in which a portion of the common interest community is situated. A termination agreement is effective only upon recording.

(c) If a condominium or planned community contains only units having horizontal boundaries described in the declaration, a termination agreement may provide that all of the common elements and units of the common interest community must be sold following termination. If, under the agreement, any real estate in the common interest community is to be sold following termination, the termination agreement must set out the minimum terms of the sale.

(d) If a condominium or planned community contains a unit not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but it may not require that the unit be sold following termination unless the declaration as originally recorded provided otherwise or unless all unit owners consent to the sale.

(e) The association, on behalf of the unit owners, may contract for the sale of real estate in a common interest community, but the contract is not binding on the unit owners until approved under (a) and (b) of this section. If real estate is to be sold following termination, title to the real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. The association has at that time all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds of the sale distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lien holders as their interests may appear under (h), (i), and (j) of this section. Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and the successor in interest of each unit owner has an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit. During the period of that occupancy, each unit owner and the successors in interest of each unit owner remain liable for all assessments and other obligations imposed on unit owners by this chapter or the declaration.

(f) In a condominium or planned community, if the real estate constituting the common interest community is not to be sold following termination, title to the common elements and, in a common interest community containing only units having horizontal boundaries described in the declaration, title to all the real estate in the common interest community, vests in the unit owners upon termination as tenants in common in proportion to their respective interests under (j) of this section, and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and the successors in interest of each unit owner have an exclusive right to occupancy of the portion of the real estate that formerly constituted the unit.

(g) Following termination of the common interest community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear.

(h) Following termination of a condominium or planned community, a creditor of the association holding a lien on the units that was reduced to judgment and recorded before termination, may enforce the lien in the same manner as any other lien holder. Each other creditor of the association shall be treated as if the creditor had perfected a lien on the units immediately before termination.

(i) In a cooperative, the declaration may provide that each creditor of the association has priority over the interests of unit owners and creditors of unit owners. In that event, following termination, a creditor of the association holding a lien on the cooperative that was reduced to judgment and recorded before termination may enforce the lien in the same manner as a lien holder, and each other creditor of the association shall be treated as if the creditor had perfected a lien against the cooperative immediately before termination. Unless the declaration provides that all creditors of the association have that priority (1) the lien of each creditor of the association that was perfected against the association before termination becomes, upon termination, a lien against the interest of each unit owner in the unit as of the date the lien was perfected; (2) any other creditor of the association shall be treated upon termination as if the creditor had perfected a lien against the interest of each unit owner immediately before termination; (3) the amount of the lien of an association's creditor described in (1) and (2) of this subsection against the interest of each unit owner must be proportionate to the ratio which the common expense liability of each unit bears to the common expense liability of all of the units; (4) the lien of each creditor of each unit owner that was perfected before termination continues as a lien against the unit as of the date the lien was perfected; and (5) the assets of the association must be distributed to each unit owner and each lien holder as their interests may appear in the order described in this section. Creditors of the association are not entitled to payment from a unit owner in excess of the amount of the creditor's lien against the interest of the unit owner.

(j) The respective interests of each unit owner referred to in (e) - (i) of this section are as follows:

(1) except as provided in (2) of this subsection, the respective interest of each unit owner is the fair market value of the unit, allocated interests, and any limited common elements immediately before the termination, as determined by one or more independent appraisers selected by the association; the decision of the independent appraisers must be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units comprising 25 percent of the allocated interests in the association; the proportion of each unit owner's interest to that of all unit owners is determined by dividing the fair market value of the unit and its allocated interests by the total fair market value of all units and their allocated interests;

(2) if a unit or a limited common element is destroyed to the extent that an appraisal of the fair market value of the unit or the limited common interest before destruction cannot be made, the interests of all unit owners are,

(A) in a condominium, their respective common element interests immediately before the termination;

(B) in a cooperative, their respective ownership interests immediately before the termination; and

(C) in a planned community, their respective common expense liabilities immediately before the termination.

(k) In a condominium or planned community, except as provided in ( l ) of this section, foreclosure or enforcement of a lien or encumbrance against the entire common interest community does not, of itself, terminate the common interest community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common interest community, other than withdrawable real estate, does not withdraw the portion from the common interest community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate does not withdraw, of itself, the real estate from the common interest community, but the person taking title to the real estate may require from the association, upon request, an amendment excluding the real estate from the common interest community.

(l) In a condominium or planned community, if a lien or encumbrance against a portion of the real estate comprising the common interest community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance, upon foreclosure, may record an instrument excluding the real estate subject to the lien or encumbrance from the common interest community.

(m) A declaration that specifies a termination date but that does not contain a provision for the extension of the termination date may be extended

(1) by the approval of the unit owners having more than 50 percent of the votes in the association;

(2) by the approval of the unit owners having the percentage of votes as specified in the declaration for an amendment to the declaration; or

(3) if the approval of unit owners having more than 50 percent of the votes in the association is required to amend the declaration, under AS 34.08.255.

(n) An amendment to a declaration under (m) of this section becomes effective when it has been recorded in each recording district in which a portion of the common interest community is located.

(o) A single extension of the terms of a declaration made under this section may not exceed the initial term of the declaration or 20 years, whichever is less. More than one extension of the term may occur under this section.



Sec. 34.08.270. - Rights of secured lenders.

(a) A financial institution, including a commercial bank, mutual savings bank, savings and loan association, credit union and mortgage company when acting as an ordinary money lender, whether secured or not, and providing financing for a common interest community subject to the provisions of this chapter or to a declarant, unit owner, or purchaser for that person's interest subject to the provisions of this chapter, is not liable under this chapter to a person for an act, omission, warranty, product or structural defect, obligation, breach of contract or other duty arising from common interest community financing.

(b) For purposes of this section, "acting as an ordinary money lender" means a non-negligent action including, but not limited to, property inspections, review of public offering statements, approval of declarations, plats and construction plans and requiring proof of compliance with laws or codes to protect a lender's security interest or otherwise assure the proper use of or repayment of its loan. A lender does not act as an ordinary money lender when it is an affiliate of the declarant or possesses a direct equity interest other than an interest foreclosed upon in the promotion, development, and sale of a common interest.

(c) A declaration may require that all or a specified number or percentage of the lenders who hold security interests encumbering the units approve specified actions of the unit owners or the association as a condition to the effectiveness of the action, but a requirement for approval does not operate to

(1) deny or delegate control over the general administrative affairs of the association by the unit owners or the executive board;

(2) prevent the association or the executive board from commencing, intervening in, or settling any litigation or proceeding; or

(3) prevent an insurance trustee or the association from receiving and distributing insurance proceeds except under AS 34.08.440 .



Sec. 34.08.280. - Master associations.

(a) If the declaration provides that a power described in AS 34.08.320 is to be exercised by or may be delegated to a profit or nonprofit corporation that exercises those or other powers on behalf of one or more common interest communities or for the benefit of the unit owners of one or more common interest communities, each provision of this chapter applicable to a unit owners' association applies to the corporation, except as modified by this section.

(b) Unless it is acting in the capacity of an association described in AS 34.08.310 , a master association may exercise the powers set out in AS 34.08.320 (a)(2) only to the extent expressly permitted in the declarations of common interest communities that are part of the master association or expressly described in the delegation of power from the common interest communities to the master association.

(c) If the declaration of a common interest community provides that the executive board may delegate certain powers to a master association, the members of the executive board of the common interest community are not liable for an act or omission of the master association with respect to the delegated powers following the delegation.

(d) The rights and responsibilities of unit owners with respect to the unit owners' association under AS 34.08.330 , 34.08.390, 34.08.400, 34.08.410, and 34.08.430 apply in the conduct of the affairs of a master association only to persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this chapter.

(e) If a master association is also an association described in AS 34.08.310, the certificate of incorporation or other instrument creating the master association and each declaration of a common interest community that had assigned powers by the declaration or that has delegated powers to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in one of the following ways:

(1) each unit owner of all common interest communities subject to the master association may elect all members of the executive board of the master association;

(2) the members of the executive boards of all common interest communities subject to the master association may elect the members of the executive board of the master association;

(3) the unit owners of each common interest community subject to the master association may elect specified members of the executive board of the master association;

(4) the members of the executive board of each common interest community subject to the master association may elect specified members of the executive board of the master association.



Sec. 34.08.290. - Merger or consolidation of common interest communities.

(a) Any two or more common interest communities of the same form of ownership, by agreement of the unit owners under (b) of this section, may be merged or consolidated into a single common interest community. On the merger or consolidation, unless the agreement otherwise provides, the resulting common interest community is the legal successor, for all purposes, of the preexisting common interest communities, and the operations and activities of each association of the preexisting common interest communities are merged or consolidated into a single association that holds all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b) An agreement of two or more common interest communities to merge or consolidate under (a) of this section must be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting common interest communities following approval by owners of units comprising the percentage of votes in each common interest community required to terminate the common interest community. The agreement must be recorded in each recording district in which a portion of the common interest community is located and is not effective until recorded.

(c) Each merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant common interest community either (1) by stating the reallocations or the formulas upon which they are based or (2) by stating the percentage of overall allocated interests of the new common interest community that are allocated to all of the units comprising each of the preexisting common interest communities, and providing that the portion of the percentages allocated to each unit formerly comprising a part of the preexisting common interest community must be equal to the percentages of allocated interests allocated to the unit by the declaration of the preexisting common interest community.



Sec. 34.08.300. - Addition of unspecified real estate.

In a planned community, if the right is originally reserved in the declaration, the declarant, in addition to any other development right, may amend the declaration at any time during as many years as are specified in the declaration for adding additional real estate to the planned community without describing the location of the real estate in the original declaration. The amount of real estate added to the planned community under this section may not exceed 10 percent of the real estate described in AS 34.08.130 (a)(3) and the declarant may not in any event increase the number of units in the planned community beyond the number stated in the original declaration under AS 34.08.130(a)(4).






Article 03 - MANAGEMENT OF THE COMMON INTEREST COMMUNITY

Sec. 34.08.310. - Organization of unit owners' association.

Sec. 34.08.310. Organization of unit owners' association.

An association of unit owners must be organized no later than the date on which the first unit in the common interest community is conveyed. The membership of the association at all times consists exclusively of all unit owners or, following termination of the common interest community, of all former unit owners entitled to distributions of proceeds under AS 34.08.260 or their heirs, successors, or assigns. The association must be organized as a profit or nonprofit corporation, trust, or partnership.



Sec. 34.08.320. - Powers of unit owners' association.

Sec. 34.08.320. Powers of unit owners' association.

(a) Except as provided in (b) of this section and subject to the provisions of the declaration, the association may

(1) adopt and amend bylaws and rules and regulations;

(2) adopt and amend budgets for revenues, expenditures, and reserves and collect assessments for common expenses from unit owners;

(3) hire and discharge managing agents and other employees, agents, and independent contractors;

(4) institute, defend, or intervene in litigation or administrative proceedings or seek injunctive relief for violations of its declaration, bylaws, or rules in its own name on behalf of itself or two or more unit owners on matters affecting the common interest community;

(5) make contracts and incur liabilities;

(6) regulate the use, maintenance, repair, replacement, and modification of common elements;

(7) cause additional improvements to be made as a part of the common elements;

(8) acquire, hold, encumber, and convey in its own name any right, title, or interest to real estate or personal property, except that

(A) common elements in a condominium or planned community may be conveyed or subjected to a security interest only under AS 34.08.430 ; and

(B) part of a cooperative may be conveyed or all or part of a cooperative may be subjected to a security interest only under AS 34.08.430;

(9) grant easements, leases, licenses, and concessions through or over the common elements;

(10) impose and receive a payment, fee, or charge for the use, rental, or operation of the common elements, other than limited common elements described in AS 34.08.100 (2) and (4), and for services provided to unit owners;

(11) impose a reasonable charge for late payment of assessments and, after notice and an opportunity to be heard, levy a reasonable fine for a violation of the declaration, bylaws, rules, and regulations of the association;

(12) impose a reasonable charge for the preparation and recording of an amendment to the declaration, the filing and recording of a plat or plan that accompanies an amendment, resale certificate required by AS 34.08.590, or a statement of unpaid assessments;

(13) provide for the indemnification of its officers and executive board and maintain directors' and officers' liability insurance;

(14) assign its right to future income, including the right to receive common expense assessments, but only to the extent the declaration expressly permits the assignment;

(15) exercise any other powers conferred by the declaration or bylaws;

(16) exercise any other power that may be exercised in the state by a legal entity of the same type as the association; and

(17) exercise any other power necessary and proper for the governance and operation of the association.

(b) The declaration may not impose limitations on the power of the association to deal with the declarant that are more restrictive than the limitations imposed on the power of the association to deal with other persons.



Sec. 34.08.330. - Executive board members and officers.

(a) Except as provided in the declaration, the bylaws, (b) of this section, or other provisions of this chapter, the executive board may act in all instances on behalf of the association. In the performance of their duties, the officers and members of the executive board are required to exercise the care required of fiduciaries of the unit owners.

(b) The executive board may not act on behalf of the association to amend the declaration, to terminate the common interest community, or to elect members of the executive board or determine the qualifications, powers and duties, or terms of office of executive board members, but the executive board may fill vacancies in its membership for the unexpired portion of a term.

(c) Within 30 days after adoption of a proposed budget for the common interest community, the executive board shall provide a summary of the budget to each unit owner, and shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 30 days after mailing of the summary. Unless at that meeting a majority of all unit owners or any larger vote specified in the declaration reject the budget, the budget is ratified, whether or not a quorum is present. If the proposed budget is rejected, the periodic budget last ratified by the unit owners continues until the unit owners ratify a budget proposed by the executive board.

(d) Subject to (e) of this section, the declaration may provide for a period of declarant control of the association, during which a declarant or persons designated by the declarant may appoint and remove the officers and members of the executive board. Regardless of the period provided in the declaration, a period of declarant control terminates no later than the earlier of: (1) 60 days after conveyance of 75 percent of the units that may be created to unit owners other than a declarant; (2) two years after all declarants have ceased to offer units for sale in the ordinary course of business; or (3) two years after any right to add new units was last exercised. A declarant may voluntarily surrender the right to appoint and remove officers and members of the executive board before termination of the periods established in this subsection, but in that event the declarant may require, for the duration of the period of declarant control, that specified actions of the association or executive board, as described in a recorded instrument executed by the declarant, be approved by the declarant before they become effective.

(e) Not later than 60 days after conveyance of 25 percent of the units that may be created to unit owners other than a declarant, at least one member and not less than 25 percent of the members of the executive board must be elected by unit owners other than the declarant. Not later than 60 days after conveyance of 50 percent of the units that may be created to unit owners other than a declarant, not less than 331/3 percent of the members of the executive board must be elected by unit owners other than the declarant.

(f) Except as otherwise provided in AS 34.08.280 (e), not later than the termination of any period of declarant control, the unit owners shall elect an executive board. The executive board consists of at least three members, except that if there are fewer than 12 units in the common interest community, the declaration may provide for an executive board with one or two members. At least a majority of the members of the executive board must be unit owners. The executive board shall elect the officers. The executive board members and officers take office upon election.

(g) Notwithstanding any provision of the declaration or bylaws to the contrary, following notice under AS 34.08.390 , the unit owners, by a two-thirds vote of all persons present and entitled to vote at a meeting of the unit owners at which a quorum is present, may remove a member of the executive board with or without cause, other than a member appointed by the declarant.



Sec. 34.08.340. - Transfer of association control.

(a) Before or not more than 60 days after the termination of declarant control, the declarant shall relinquish control of the common interest community and the unit owners shall accept control. At the same time, the declarant shall deliver to the common interest community all property of the unit owners and of the common interest community held or controlled by the declarant including, but not limited to

(1) the original or a photocopy of the recorded declaration and each amendment to the declaration; if a photocopy is provided, it shall be certified by affidavit of the declarant, or an officer or agent of the declarant, as being a complete copy of the actual recorded declaration;

(2) a certified copy of the common interest community articles of incorporation, trust or partnership agreement;

(3) a copy of the bylaws;

(4) the minute books, including all minutes, and other books and records of the common interest community;

(5) the rules and regulations that have been adopted;

(6) resignations of officers and members of the executive board who are required to resign because the declarant is required to relinquish control of the common interest community;

(7) the financial records, including financial statements of the common interest community, and source documents since the incorporation of the common interest community through the date of turnover;

(8) common interest community funds or control of the funds of the common interest community;

(9) all tangible personal property that is property of the common interest community, represented by the declarant to be the property of the association or ostensibly the property of the association and an inventory of the property;

(10) a copy of the plans and specifications utilized in the construction or remodeling of improvements and the supplying of equipment to the common interest community and in the construction and installation of all mechanical components serving the improvements and the site, with a certificate in affidavit form of the declarant or an architect or engineer authorized to practice in the state that the plans and specifications represent, to the best of their knowledge and belief, the actual plans and specifications utilized in the construction and improvement of the common interest community property and for the construction and installation of the mechanical components serving the improvements;

(11) insurance policies;

(12) copies of any certificates of occupancy that may have been issued for the common interest community property;

(13) any other permits issued by governmental bodies applicable to the common interest community property in force or issued within one year before the date the unit owners other than the declarant take control of the common interest community;

(14) all written warranties of the contractor, subcontractors, suppliers, and manufacturers, if any, that are still effective;

(15) a roster of unit owners and their addresses and telephone numbers, if known, as shown on the declarant's records;

(16) leases of the common elements and other leases to which the association is a party;

(17) employment contracts or service contracts in which the common interest community is one of the contracting parties or service contracts in which the common interest community or the unit owners have an obligation or responsibility, directly or indirectly, to pay some or all of the fee or charge of the person performing the service;

(18) all other contracts to which the common interest community is a party.

(b) The records shall be reviewed by an independent certified public accountant. The minimum report required is a review in accordance with generally accepted accounting standards as defined by regulation by the Board of Public Accountancy. The accountant performing the review shall examine to the extent necessary supporting documents and records, including the cash disbursements and related paid invoices to determine if expenditures were for the common interest community purposes and the billings, cash receipts, and related records to determine that the declarant was charged and paid the proper amounts of assessments.

(c) Before the transfer of control from the declarant to the association, an inspection of the common areas and limited common areas subject to the association's control shall be completed by

(1) an independent registered engineer, architect, or land surveyor;

(2) an appraiser with the designation of senior residential appraiser, senior real property appraiser, or senior real estate analyst of the Society of Real Estate Appraisers;

(3) a residential member, or member of the appraisal institute, of the American Institute of Real Estate Appraisers; or

(4) an individual with a designation established by regulation of the Alaska Housing Finance Corporation for fee appraisers who certify the completion of construction.

(d) A report shall be prepared indicating the incomplete work and repairs needed and the method of completing the work and making the repairs. The transfer of control to the association shall be based upon the declarant's obligation to complete all repairs and finish all incomplete work within a reasonable time after transfer of control under representations in the public offering statement.



Sec. 34.08.350. - Transfer of special declarant rights.

(a) A special declarant right created or reserved under this chapter may be transferred only by an instrument evidencing the transfer that has been recorded in each recording district in which any portion of the common interest community is located. The instrument is not effective unless executed by the transferee.

(b) Upon transfer of any special declarant right, the liability of a transferor declarant is as follows:

(1) a transferor is not relieved of an obligation or liability arising before the transfer and remains liable for warranty obligations imposed by this chapter; lack of privity does not deprive a unit owner of standing to maintain an action to enforce an obligation of the transferor;

(2) if a successor to a special declarant right is an affiliate of a declarant, the transferor is jointly and severally liable with the successor for an obligation or liability of the successor relating to the common interest community;

(3) if a transferor retains a special declarant right but transfers other special declarant rights to a successor who is not an affiliate of the declarant, the transferor is liable for an obligation or liability imposed on a declarant by this chapter or by the declaration relating to the retained special declarant right and arising after the transfer;

(4) a transferor is not liable for any act or omission or any breach of a contractual or warranty obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor.

(c) Unless otherwise provided in a mortgage instrument, deed of trust, or other agreement creating a security interest, on the foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale, or sale under Bankruptcy Act or receivership proceedings of a unit owned by a declarant or of real estate in a common interest community subject to development rights, the person acquiring title to the property being foreclosed or sold, but only upon the request of the person, succeeds either (1) to the special declarant rights related to the property held by the declarant, or (2) only to any rights reserved in the declaration under AS 34.08.230 and held by that declarant to maintain models, sales offices, and signs. The judgment or instrument conveying title must provide for transfer of only the special declarant rights requested.

(d) Upon foreclosure of a security interest, sale by a trustee under an agreement creating a security interest, tax sale, judicial sale, or sale under Bankruptcy Act or receivership proceedings, of the interests in a common interest community owned by a declarant

(1) the declarant ceases to have special declarant rights, and

(2) the period of declarant control terminates unless the judgment or instrument conveying title provides for transfer of the special declarant rights held by the declarant to a successor declarant.

(e) The liabilities and obligations of a person who succeeds to special declarant rights are as follows:

(1) a successor to any special declarant right who is an affiliate of a declarant is subject to the obligations and liabilities imposed on the transferor by this chapter or by the declaration;

(2) a successor to any special declarant right, other than a successor described in (3) or (4) of this subsection or a successor who is an affiliate of a declarant, is subject to the obligations and liabilities imposed by this chapter or the declaration

(A) on a declarant that relate to the successor's exercise or nonexercise of special declarant rights; or

(B) on the transferor, other than

(i) misrepresentations by a previous declarant;

(ii) warranty obligations on improvements made by a previous declarant or made before the common interest community was created;

(iii) breach of a fiduciary obligation by a previous declarant or the appointees of a previous declarant to the executive board; or

(iv) a liability or obligation imposed on the transferor as a result of the acts or omissions of the transferor after the transfer;

(3) a successor to a right reserved in the declaration only to maintain models, sales offices, and signs may not exercise any other special declarant right and is not subject to liability or obligation as a declarant except the obligation to provide a public offering statement and liability arising as a result of the statement;

(4) a successor to the special declarant rights held by a transferor who succeeded to the rights under a deed or other instrument of conveyance in lieu of foreclosure or under a judgment or instrument conveying title under (c) of this section may declare in a recorded instrument, including one conveying title under (c) of this section

(A) an intention to hold the rights solely for transfer to another person; or

(B) an intention to hold the rights for transfer to another person after making, finishing, or completing improvements in conformity with the declaration, consistent with the public offering statement, plans, and overall development scheme of the common interest community for purposes of preserving or improving the common interest community.

(f) Until transferring the special declarant rights to a person acquiring title to a unit or real estate subject to the development rights owned by the successor, or until recording an instrument permitting exercise of all those rights, the successor may not exercise any of the rights other than those specified in (e)(4)(B) of this section and the right held by the transferor of the successor to control the executive board under AS 34.08.330 (d) for the duration of any period of declarant control and an attempted exercise of rights is void.

(g) So long as a successor declarant may not exercise special declarant rights under (e) of this section, and for purposes of (e)(4)(B) of this section so long as the successor declarant transfers within the time period specified in (h) of this section the rights to a subsequent successor declarant who will assume liability for the improvements made by the successor declarant, the successor declarant is not subject to liability or obligation as a declarant other than liability for acts and omissions under AS 34.08.330 (d).

(h) If a lender fails to transfer special declarant rights to a successor declarant within one year of the date of recording an instrument under (e)(4)(B) of this section, then the lender becomes subject to the obligations and liabilities imposed by this chapter or the declaration as specified in (e)(2) of this section.

(i) Nothing in this section subjects a successor to a special declarant right to a claim against or other obligation of a transferor declarant, other than a claim or obligation arising under this chapter or the declaration.



Sec. 34.08.360. - Termination of contracts and leases of declarant.

(a) If entered into before the executive board elected by the unit owners under AS 34.08.330 (f) takes office (1) a management contract, employment contract, or lease of recreational or parking areas or facilities; (2) a contract or lease between the association and a declarant or an affiliate of a declarant; or (3) a contract or lease that is not bona fide or was unconscionable to the unit owners at the time entered into under the circumstances then prevailing may be terminated without penalty by the association at any time after the executive board elected by the unit owners under AS 34.08.330 (f) takes office upon not less than 90 days' notice to the other party.

(b) This section does not apply to

(1) a lease if a termination of the lease would terminate the common interest community or reduce its size, unless the real estate subject to the lease was included in the common interest community for the purpose of avoiding the right of the association to terminate a lease under this section; or

(2) a proprietary lease.



Sec. 34.08.370. - Bylaws.

(a) The bylaws of the association must provide

(1) for the number of the members of the executive board and for the titles of the officers of the association;

(2) for the election by the executive board of a president, treasurer, secretary, and other officers of the association specified by the bylaws;

(3) for the qualifications, powers and duties, terms of office, and manner of electing and removing executive board members and officers and filling vacancies;

(4) which, if any, of its powers the executive board or officers may delegate to other persons or to a managing agent;

(5) which of its officers may prepare, execute, certify, and record amendments to the declaration on behalf of the association; and

(6) for a method of amending the bylaws.

(b) Subject to the provisions of the declaration, the bylaws may provide for any other matters the association considers necessary and appropriate.



Sec. 34.08.380. - Upkeep of common interest community.

(a) Except to the extent provided by the declaration, by (b) of this section, or by AS 34.08.440 (h), the association is responsible for the maintenance, repair, and replacement of the common elements, and each unit owner is responsible for the maintenance, repair, and replacement of the unit. Each unit owner shall afford to the association, the other unit owners, and to their agents or employees, access through the unit that is reasonably necessary for maintenance and repair of the unit. If damage is inflicted on the common elements or on any unit through which access is taken, the unit owner responsible for the damage, or the association if it is responsible, is liable for the prompt repair of the damage.

(b) In addition to the liability that a declarant as a unit owner has under this chapter, a declarant is solely liable for the expenses in connection with real estate subject to development rights. No other unit owner and no other portion of the common interest community is subject to a claim for payment of expenses in connection with development rights. Unless the declaration provides otherwise, the income and proceeds from real estate subject to development rights inures to the declarant.

(c) In a planned community, when all development rights have expired with respect to real estate, the declarant remains liable for the expenses of the real estate unless, upon expiration, the declaration provides that the real estate becomes common elements or units.



Sec. 34.08.390. - Meetings.

A meeting of the association must be held at least once each year. A special meeting of the association may be called by the president, by a majority of the members of the executive board, or by unit owners comprising either 20 percent or a lower percentage specified in the bylaws of the votes in the association. Not less than 10 nor more than 60 days in advance of a meeting, the secretary or other officer specified in the bylaws shall cause notice to be hand-delivered or sent prepaid by United States mail to the mailing address of each unit or to the mailing address designated in writing by the unit owner. The notice of a meeting must state the time and place of the meeting and the items on the agenda, including the general nature of a proposed amendment to the declaration or bylaws, budget changes, and a proposal to remove an officer or member of the executive board.



Sec. 34.08.400. - Quorums.

(a) Unless the bylaws provide otherwise, a quorum is present throughout a meeting of the association if persons entitled to cast 20 percent of the votes that may be cast for election of the executive board are present in person or by proxy at the beginning of the meeting.

(b) Unless the bylaws specify a larger percentage, a quorum is considered present throughout a meeting of the executive board if persons entitled to cast 50 percent of the votes on the board are present at the beginning of the meeting.



Sec. 34.08.410. - Voting and proxies.

(a) If only one of several owners of a unit is present at a meeting of the association, the owner present is entitled to cast all the votes allocated to the unit. If more than one of the owners are present, the votes allocated to the unit may be cast only in accordance with the agreement of a majority in interest of the owners, unless the declaration expressly provides otherwise. There is majority agreement if any one of the owners casts the votes allocated to the unit without protest being made promptly to the person presiding over the meeting by another owner of the unit.

(b) Votes allocated to a unit may be cast under a proxy duly executed by a unit owner. If a unit is owned by more than one person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may revoke a proxy given under this section only by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated or purports to be revocable without notice. A proxy terminates one year after its date, unless it specifies a shorter term.

(c) If the declaration requires that votes on specified matters affecting the common interest community be cast by lessees rather than unit owners of leased units (1) the provisions of (a) and (b) of this section apply to lessees as if they were unit owners; (2) unit owners who have leased their units to other persons may not cast votes on the specified matters; and (3) lessees are entitled to notice of meetings, access to records, and other rights respecting the matters as if they were unit owners. Unit owners must also be given notice under AS 34.08.390, of all meetings at which lessees are entitled to vote.

(d) Votes allocated to a unit owned by the association may not be cast.



Sec. 34.08.420. - Tort and contract liability.

Neither the association nor any unit owner except the declarant is liable for the torts of the declarant in connection with any part of the common interest community that the declarant has the responsibility to maintain. An action alleging a wrong done by the association must be brought against the association and not against a unit owner. If the wrong occurred during a period of declarant control and the association gives the declarant reasonable notice of and an opportunity to defend against the action, the declarant who then controlled the association is liable to the association or to a unit owner for (1) tort losses not covered by insurance suffered by the association or the unit owner, and (2) each cost that the association would not have incurred but for a breach of contract or other wrongful act or omission. If the declarant is liable to the association under this section, the declarant is liable for the expenses of litigation incurred by the association. A statute of limitation affecting the right of action of the association under this section is tolled until the period of declarant control terminates. A unit owner is not precluded from maintaining an action under this section because the person is a unit owner or a member or officer of the association. A lien resulting from a judgment against the association is governed by AS 34.08.480 .



Sec. 34.08.430. - Conveyance or encumbrance of common elements.

(a) In a condominium or planned community, portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to the action, but each owner of a unit to which a limited common element is allocated must agree in order to convey the limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if each of the units is restricted exclusively to nonresidential uses. The proceeds of the sale and proceeds of a loan secured by encumbering a common area are an asset of the association.

(b) Part of a cooperative may be conveyed and all or part of a cooperative may be subjected to a security interest by the association if persons entitled to cast at least 80 percent of the votes in the association, including 80 percent of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to the action, but, if fewer than all of the units or limited common elements are to be conveyed or subjected to a security interest, then each unit owner of the units to which the limited common elements are allocated must agree in order to convey the units or limited common elements or subject them to a security interest. The declaration may specify a smaller percentage only if each of the units is restricted exclusively to nonresidential uses. The proceeds of the sale and proceeds of a loan secured by encumbering a common area are an asset of the association. A purported conveyance or other voluntary transfer of an entire cooperative, unless made under AS 34.08.260 , is void.

(c) An agreement to convey common elements in a condominium or planned community or to subject the common elements to a security interest and an agreement to convey any part of a cooperative or subject the cooperative to a security interest must be evidenced by the execution of an agreement, or ratifications of the agreement, in the same manner as a deed by the requisite number of unit owners. The agreement must specify a date after which the agreement will be void unless recorded before the date. The agreement and each ratification of the agreement must be recorded in each recording district in which a portion of the common interest community is situated and is effective only upon recording.

(d) The association on behalf of the unit owners may contract to convey an interest in common interest community under (a) of this section, but the contract is not enforceable against the association until approved under (a) - (c) of this section. After approval under (a) - (c) of this section, the association has the powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute a deed or other instrument.

(e) Unless made under this section, a purported conveyance, encumbrance, judicial sale, or other voluntary transfer of common elements or of any other part of a cooperative is void.

(f) A conveyance or encumbrance of common elements or of a cooperative under this section does not deprive a unit of its rights of access and support.

(g) Unless the declaration provides otherwise, a conveyance or encumbrance of common elements under this section does not affect the priority or validity of preexisting encumbrances.

(h) In a cooperative, the association may acquire, hold, encumber, or convey a proprietary lease without complying with this section.



Sec. 34.08.440. - Insurance.

(a) Commencing not later than the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent reasonably available,

(1) property insurance on the common elements and, in a planned community, on property that must become common elements, insuring against all risks of direct physical loss commonly insured against or, in the case of conversion property, against fire and extended coverage perils, and the total amount of insurance after application of any deductibles must be not less than 100 percent of the actual cash value of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations, and other items normally excluded from property policies; and

(2) liability insurance, including medical payments insurance, in an amount determined by the executive board but not less than an amount specified in the declaration, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements and, in cooperatives, of each unit.

(b) In the case of a building that is part of a cooperative or that contains a unit having horizontal boundaries described in the declaration, the insurance maintained under (a)(1) of this section, to the extent reasonably available, must include the unit, but need not include improvements and betterments installed by a unit owner.

(c) If the insurance described in (a) and (b) of this section is not reasonably available, the association promptly shall cause notice of the fact to be hand-delivered or sent prepaid by United States mail to each unit owner. The declaration may require the association to carry other insurance, and the association in any event may carry other insurance it considers appropriate to protect the association or the unit owners.

(d) Insurance policies carried under (a) and (b) of this section must provide that

(1) each unit owner is an insured person under the policy with respect to liability arising out of interest of the unit owner in the common elements or membership in the association;

(2) the insurer waives the right to subrogation under the policy against a unit owner or member of the household of a unit owner;

(3) an act or omission by a unit owner, unless acting within the scope of the unit owner's authority on behalf of the association, will not void the policy or be a condition to recovery under the policy; and

(4) if, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the policy of the association provides primary insurance.

(e) A loss covered by the property policy under (a)(1) and (b) of this section must be adjusted with the association, but the insurance proceeds for the loss are payable to an insurance trustee designated for the purpose or to the association and not to a holder of a security interest. The insurance trustee or the association shall hold insurance proceeds in trust for the association, unit owners, and lien holders as their interests may appear. Subject to the provisions of (h) of this section, the proceeds must be disbursed first for the repair or restoration of the damaged property, and the association, unit owners, and lien holders are not entitled to receive payment of a portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored or unless the common interest community is terminated.

(f) An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for the benefit of the unit owner.

(g) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to a unit owner or holder of a security interest. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner, and each holder of a security interest to whom a certificate or memorandum of insurance has been issued at their last known addresses.

(h) A portion of the common interest community for which insurance is required under this section that is damaged or destroyed must be repaired or replaced promptly by the association unless: the common interest community is terminated and AS 34.08.260 applies; repairs or replacement would be illegal under a state statute or municipal ordinance governing health or safety; or 80 percent of the unit owners, including each owner of a unit or assigned limited common element that will not be rebuilt, vote not to rebuild. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire common interest community is not repaired or replaced, (1) the insurance proceeds attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the common interest community, and (2) except to the extent that other persons will be distributees, (A) the insurance proceeds attributable to a unit and limited common elements that are not rebuilt must be distributed to the owner of the unit and the owner of the unit to which the limited common elements were allocated, or to lien holders, as their interests may appear, and (B) the remainder of the proceeds must be distributed to each unit owner or lien holder, as their interests may appear, as follows: (i) in a condominium, in proportion to the common element interest of all the units and (ii) in a cooperative or planned community, in proportion to the common expense liabilities of all the units. If the unit owners vote not to rebuild a unit, the allocated interests of the unit are reallocated upon the vote as if the unit had been condemned under AS 34.08.740 (a), and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations, and file and record a plat or plan that accompanies the amendment.

(i) The provisions of this section may be varied or waived in a common interest community if all of the units are restricted to nonresidential use.



Sec. 34.08.450. - Surplus funds.

Unless otherwise provided in the declaration, surplus funds of the association remaining after payment of or provision for common expenses and prepayment of reserves must be paid to the unit owners in proportion to common expense liabilities or credited to them to reduce future common expense assessments.



Sec. 34.08.460. - Assessments for common expenses.

(a) Until the association makes a common expense assessment, the declarant shall pay all common expenses. After an assessment has been made by the association, assessments must be made at least annually, based on a budget adopted at least annually by the association.

(b) Except for assessments under (c) - (e) of this section, all common expenses must be assessed against each unit in accordance with the allocations set out in the declaration under AS 34.08.150 (a) and (b). A past due common expense assessment or an installment of the assessment bears interest at the rate established by the association not exceeding 18 percent per year.

(c) To the extent required by the declaration

(1) a common expense associated with the maintenance, repair, or replacement of a limited common element must be assessed against each unit to which that limited common element is assigned, equally, or in proportion provided by the declaration;

(2) a common expense or portion of the common expense benefiting fewer than all of the units must be assessed exclusively against the units benefited;

(3) the costs of insurance must be assessed in proportion to risk; and

(4) the costs of utilities that can be determined must be assessed in proportion to usage and if the costs of utilities cannot be determined, the cost of nondeterminable utilities shall be shared as a common expense.

(d) An assessment to pay a judgment against the association may be made only against the units in the common interest community at the time the judgment was entered, in proportion to their common expense liabilities.

(e) If a common expense is caused by the misconduct of a unit owner, the association may assess that expense exclusively against the unit.

(f) If common expense liabilities are reallocated, common expense assessments and any installment of the assessment not yet due must be recalculated in accordance with the reallocated common expense liabilities.



Sec. 34.08.470. - Lien for assessments.

(a) The association has a lien on a unit for an assessment levied against the unit or fines imposed against its unit owner from the time the assessment or fine becomes due. Unless the declaration otherwise provides, fees, charges, late charges, fines, and interest charged under AS 34.08.320 (a)(10) - (12) are enforceable as assessments under this section. If an assessment is payable in installments, the full amount of the assessment is a lien from the time the first installment becomes due.

(b) A lien under this section is prior to all other liens and encumbrances on a unit except (1) a lien and encumbrance recorded before the recordation of the declaration and, in a cooperative, a lien and encumbrance which the association creates, assumes, or takes subject to; (2) a first security interest on the unit recorded before the date on which the assessment sought to be enforced became delinquent, or, in a cooperative, the first security interest encumbering only the interest of the unit owner and perfected before the date on which the assessment sought to be enforced became delinquent; and (3) a lien for real estate taxes and other governmental assessments or charges against the unit or cooperative. A lien under this section is also prior to all security interests described in (2) of this subsection if the common expense assessments based on the periodic budget adopted by the association under AS 34.08.460 (a) would have become due in the absence of acceleration during the six months immediately preceding institution of an action to enforce the lien. This subsection does not affect the priority of a mechanic's or materialman's lien, or the priority of a lien for other assessments made by the association. A lien under this section is not subject to the provisions of AS 09.38.010 .

(c) Unless the declaration provides otherwise, if two or more associations have liens for assessments created at any time on the same property, each lien has equal priority.

(d) The recording of the declaration constitutes record notice and perfection of the lien. Further recording of a claim of lien for assessment under this section is not required.

(e) A lien for an unpaid assessment is extinguished unless proceedings to enforce the lien are instituted within three years after the full amount of the assessment becomes due.

(f) This section does not prohibit an action to recover sums for which (a) of this section creates a lien or prohibit an association from taking a deed in lieu of foreclosure.

(g) A judgment or decree in an action brought under this section is enforceable by execution under AS 09.35.010 .

(h) The association upon written request shall furnish to a unit owner a statement setting out the amount of unpaid assessments against the unit. If the interest of the unit owner is real estate, the statement must be in recordable form. The statement must be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and each unit owner.

(i) In a cooperative, upon nonpayment of an assessment on a unit, a unit owner may be evicted in the same manner as provided by law in the case of an unlawful holdover by a commercial tenant, and the lien may be foreclosed under this section.

(j) The association's lien may be foreclosed under this subsection as follows:

(1) in a condominium or planned community, the lien of the association must be foreclosed as a lien is foreclosed under AS 34.35.005;

(2) in a cooperative whose unit owners' interests in the units are real estate, the lien of the association must be foreclosed as a mortgage or deed of trust on real estate is foreclosed or as a lien is foreclosed under AS 34.35.005 ; or

(3) in a cooperative whose unit owners' interests in the units are personal property, the lien of the association must be foreclosed as a security interest under AS 45.29.

(k) In a cooperative, if the interest of the unit owner in a unit is real estate,

(1) the association, upon nonpayment of an assessment and compliance with this subsection, may sell the unit at a public sale or by private negotiation, and at any time and place; each aspect of the sale, including the method, advertising, time, place, and terms must be reasonable; the association shall give reasonable written notice to the unit owner and a lessee of the unit owner of the time and place of the public sale or, if a private sale is intended, of the intention of entering into a contract to sell and of the time after which a private disposition may be made; the same notice must also be sent to any other person who has a recorded interest in the unit that would be cut off by the sale, but only if the recorded interest was on record seven weeks before the date specified in the notice as the date of a public sale or seven weeks before the date specified in the notice as the date after which a private sale may be made; the notices required by this subsection may be sent to any address reasonable in the circumstances; sale may not be held until five weeks after the sending of the notice; the association may buy at a public sale and, if the sale is conducted by a fiduciary or other person not related to the association, at a private sale;

(2) unless otherwise agreed, the debtor is liable for any deficiency in a foreclosure sale under AS 09.45.170 ;

(3) the proceeds of a foreclosure sale must be applied in the following order:

(A) the reasonable expenses of sale;

(B) the reasonable expenses of securing possession before sale including holding, maintaining, and preparing the unit for sale, payment of taxes and other governmental charges, premiums on hazard and liability insurance;

(C) satisfaction of the lien of the association;

(D) satisfaction in the order of priority of a subordinate claim of record; and

(E) remittance of any excess to the unit owner;

(4) a good faith purchaser for value acquires the unit free of the association's debt that gave rise to the lien under which the foreclosure sale occurred and any subordinate interest, even though the association or other person conducting the sale failed to comply with the requirements of this section; the person conducting the sale shall execute a conveyance to the purchaser sufficient to convey the unit and stating that it is executed after a foreclosure of the association's lien by power of sale and that person conducting the sale was empowered to make the sale; signature and title or authority of the person signing the conveyance as grantor and a recital of the facts of nonpayment of the assessment and of the giving of the notices required by this subsection are sufficient proof of the facts recited and of the authority of the person to sign; further proof of authority is not required even if the association is named as grantee in the conveyance;

(5) at any time before the association has disposed of a unit in a cooperative or entered into a contract for its disposition under the power of sale, the unit owner or the holder of a subordinate security interest may cure the default of the unit owner and prevent sale or other disposition by tendering the performance due under the security agreement, including an amount due because of exercise of a right to accelerate, plus the reasonable expenses of proceeding to foreclosure incurred to the time of tender.



Sec. 34.08.480. - Other liens.

(a) In a condominium or planned community,

(1) except as provided in (2) of this subsection, a recorded judgment for money against the association is not a lien on the common elements, but is a lien in favor of the judgment lien holder against the units in the common interest community at the time the judgment was entered and no other property of a unit owner is subject to the claims of creditors of the association;

(2) if the association has granted a security interest in the common elements to a creditor of the association under AS 34.08.430 , the holder of the security interest shall exercise its right against the common elements before its judgment lien on a unit may be enforced;

(3) whether perfected before or after the creation of the common interest community, if a lien, other than a deed of trust or mortgage including a judgment lien or lien attributable to work performed or materials supplied before creation of the common interest community, becomes effective against two or more units, the unit owner of an affected unit may pay to the lien holder the amount of the lien attributable to the unit, and the lien holder, upon receipt of payment, shall promptly deliver a release of the lien covering the unit; the amount of the payment must be proportionate to the ratio that the unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien; after payment, the association may not assess or have a lien against the unit owner's unit for any portion of the common expenses incurred in connection with the lien;

(4) a judgment against the association must be indexed in the name of the common interest community and the association and, when so indexed, is notice of the lien against the units.

(b) In a cooperative,

(1) if the association receives notice of an impending foreclosure on all or a portion of the association's real estate, the association shall promptly transmit a copy of the notice to each unit owner of a unit located within the real estate to be foreclosed; a failure of the association to transmit the notice does not affect the validity of the foreclosure;

(2) whether or not the property of a unit owner is subject to the claims of creditors of the association, other property of a unit owner is not subject to the claims.



Sec. 34.08.490. - Association records.

(a) The association shall keep financial records sufficiently detailed to enable the association to comply with AS 34.08.590 . Financial and other records must be made reasonably available for examination by a unit owner and an authorized agent of a unit owner.

(b) A professional manager, managing agent, accountant, or other person with whom the association has contracted for services shall return all association records within five days of the termination of the contract. If the association records are not returned within five days, the association may sue for their return and for damages.



Sec. 34.08.500. - Association as trustee.

If a third person deals with the association in the capacity of the association as a trustee, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers. A third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee.






Article 04 - PROTECTION OF PURCHASERS

Sec. 34.08.510. - Applicability.

(a) The provisions of AS 34.08.510 - 34.08.700 apply to all units subject to this chapter, except as provided in (b) of this section or as modified or waived by agreement of purchasers of units in a common interest community in which each unit is restricted to nonresidential use.

(b) A public offering statement and a resale certificate are not required to be prepared or delivered on

(1) a gratuitous disposition of a unit;

(2) a disposition under a court order;

(3) a disposition by a governmental agency;

(4) a disposition by foreclosure or deed in lieu of foreclosure;

(5) a disposition to a dealer;

(6) a disposition that may be canceled at any time and for any reason by the purchaser without penalty;

(7) a disposition of a unit in a planned community in which the declaration limits the maximum annual assessment of a unit to not more than $300, as adjusted under AS 34.08.820 , if

(A) the declarant has a reasonable and good faith belief that the maximum stated assessment will be sufficient to pay the expenses of the planned community;

(B) the declaration cannot be amended to increase the assessment during the period of declarant control without the consent of all unit owners; and

(C) the planned community is not subject to development rights; or

(8) a disposition of property by a nonprofit development corporation if that corporation is eligible for assistance from the Neighborhood Reinvestment Corporation organized under 42 U.S.C. 8101 - 42 U.S.C. 8107 (Neighborhood Reinvestment Corporation Act) for neighborhood housing services, neighborhood revitalization, and economic development projects in a community.



Sec. 34.08.520. - Liability for public offering statement requirements.

(a) Except as provided in (b) of this section, a declarant, before offering an interest in a unit to the public, shall prepare a public offering statement conforming to the requirements of AS 34.08.530 , 34.08.540, 34.08.550, and 34.08.560.

(b) A declarant may transfer responsibility for preparation of all or a part of the public offering statement to a successor declarant or to a dealer who intends to offer units in the common interest community. On the transfer of responsibility, the transferor shall provide the transferee with information necessary to enable the transferee to fulfill the requirements of (a) of this section.

(c) A declarant or dealer who offers a unit to a purchaser shall deliver a public offering statement, or a preliminary version of the public offering statement that reasonably reflects the contents of the public offering statement that is subsequently delivered to a purchaser, in the manner required by AS 34.08.580 (a). The person who prepared all or a part of the public offering statement is liable under AS 34.08.580 and 34.08.670 for any false or misleading statement set out in the statement or for any omission of a material fact from the statement with respect to the portion of the public offering statement that the person prepared. If a declarant did not prepare any part of a public offering statement, the declarant is not liable for a false or misleading statement set out in the statement or for an omission of a material fact from the statement unless the declarant had actual knowledge of the statement or omission or, in the exercise of reasonable care, should have known of the statement or omission.

(d) If a unit is part of a common interest community and is part of a real estate regime where a public offering statement is required under the laws of the state before the unit is offered for sale, a single public offering statement conforming to the requirements of AS 34.08.530, 34.08.540, 34.08.550, and 34.08.560 may be prepared and delivered in lieu of providing two or more public offering statements.



Sec. 34.08.530. - Public offering statements generally.

(a) Except as provided in (b) of this section, a public offering statement must fully and accurately contain or disclose

(1) the name and principal address of the declarant and of the common interest community and indicate whether the common interest community is a condominium, cooperative, or planned community;

(2) a general description of the common interest community, including, in a building constructed for residential purposes with horizontal boundaries, the area of the interior surface of floors available for residential purposes and, to the extent possible, the types, number, and declarant's schedule for the commencement and completion of construction of buildings and amenities that the declarant anticipates including in the common interest community;

(3) the number of units in the common interest community;

(4) copies and a brief narrative description of the significant features of the declaration, other than plats and plans, and

(A) any recorded covenants, conditions, restrictions, and reservations affecting the common interest community;

(B) the bylaws and any rules or regulations of the association;

(C) copies of any contracts and leases to be signed by purchasers at closing; and

(D) a brief narrative description of any contracts or leases that will or may be subject to cancellation by the association under AS 34.08.360;

(5) any current balance sheet and a projected budget for the association, either within or as an exhibit to the public offering statement, for one year after the date of the first conveyance to a purchaser, and the current budget of the association, the name of the person who prepared the budget, and a statement of the budget's assumptions concerning occupancy, assumptions concerning the calculation of the amount of reserves certified by a certified architect or engineer, and inflation factors, including, without limitation,

(A) a statement of the amount included in the budget as a reserve for repairs and replacement including the estimated cost of repair or replacement cost and the estimated useful life of the asset to be repaired or replaced;

(B) a statement of any other reserves;

(C) the projected common expense assessment by category of expenditures for the association; and

(D) the projected monthly common expense assessment for each type of unit;

(6) any services not reflected in the budget that the declarant provides, or expenses that the declarant pays and that the declarant expects may become a common expense of the association at a subsequent time and the projected common expense assessment attributable to each of those services or expenses for the association and for each type of unit;

(7) any initial or special fee due from the purchaser at closing, together with a description of the purpose and method of calculating the fee;

(8) a description of liens, defects, or encumbrances on or affecting the title to the common interest community;

(9) a description of financing offered or arranged by the declarant;

(10) the terms and significant limitations of warranties provided by the declarant, including statutory warranties and limitations on the enforcement of the warranties or on damages;

(11) a statement that

(A) within 15 days after receipt of a public offering statement or a preliminary version of the public offering statement that reasonably reflects the contents of the public offering statement that is subsequently delivered to a purchaser, a purchaser, before conveyance, may cancel any contract for purchase of a unit from a declarant;

(B) if a declarant fails to provide a public offering statement to a purchaser before conveying a unit, the purchaser may recover from the declarant up to 10 percent of the sales price of the unit plus 10 percent of the share, proportionate to the common expense liability of the unit, of any indebtedness of the association secured by security interests encumbering the common interest community; and

(C) a purchaser who receives the public offering statement, or a preliminary version of the public offering statement that reasonably reflects the contents of the public offering statement that is subsequently delivered to a purchaser, more than 15 days before signing a contract cannot cancel the contract;

(12) a statement of any unsatisfied judgments or pending suits against the association, and the status of any pending suits material to the common interest community of which a declarant has actual knowledge;

(13) a statement that a deposit made in connection with the purchase of a unit will be held in an escrow account until closing and will be returned to the purchaser if the purchaser cancels the contract under AS 34.08.580 , together with the name and address of the escrow agent;

(14) any restraints on alienation of any portion of the common interest community and any restrictions

(A) on use, occupancy, and alienation of the unit; and

(B) on the amount for which a unit may be sold or on the amount that may be received by a unit owner on sale, condemnation, or casualty loss to the unit or to the common interest community, or on termination of the common interest community;

(15) a description of the insurance coverage provided for the benefit of unit owners;

(16) current or expected fees or charges to be paid by a unit owner for the use of the common elements and other facilities related to the common interest community;

(17) the extent to which financial arrangements have been provided for completion of improvements that the declarant is obligated to build under AS 34.08.690 ;

(18) a brief narrative description of zoning and other land use requirements affecting the common interest community;

(19) each unusual and material circumstance, feature, or characteristic of the common interest community and the units; and

(20) in a cooperative,

(A) whether each unit owner will be entitled, for federal, state, and local income tax purposes, to a pass-through of deductions for payments made by the association for real estate taxes and interest paid the holder of a security interest encumbering the cooperative; and

(B) a statement as to the effect on each unit owner if the association fails to pay real estate taxes or payments due the holder of a security interest encumbering the cooperative.

(b) If a common interest community composed of not more than 12 units is not subject to any development rights and power is not reserved to a declarant to make the common interest community part of a larger common interest community, group of common interest communities, or other real estate, a public offering statement may but need not include the information required by (a)(9), (10) and (15) - (19) of this section and the narrative descriptions of documents required by (a)(4) of this section.

(c) A declarant promptly shall amend the public offering statement to report any material change in the information required by this section.



Sec. 34.08.540. - Common interest communities subject to development rights.

If the declaration provides that a common interest community is subject to development rights, the public offering statement must disclose, in addition to the information required by AS 34.08.530 ,

(1) the maximum number of units, and the maximum number of units per acre, that may be created;

(2) a statement of the number or the percentage of the units that may be created that will be restricted exclusively to residential use, or a statement that representations have not been made regarding use restrictions;

(3) if any of the units that may be built within real estate subject to development rights are not to be restricted exclusively to residential use, a statement, with respect to each portion of the real estate, of the maximum percentage of the real estate areas, and the maximum percentage of the floor areas of all units that may be created that are not restricted exclusively to residential use;

(4) a brief narrative description of the development rights reserved by a declarant and of any conditions relating to or limitations upon the exercise of development rights;

(5) a statement of the maximum extent to which the allocated interests of each unit may be changed by the exercise of a development right described in (3) of this section;

(6) a statement of the extent to which a building or other improvement that may be erected under a development right in any part of the common interest community will be compatible with existing buildings and improvements in the common interest community in terms of architectural style, quality of construction, and size, or a statement that assurances have not been made in that regard;

(7) a general description of each other improvement that may be made and limited common elements that may be created within a part of the common interest community under a development right reserved by the declarant, or a statement that assurances have not been made in that regard;

(8) a statement of any limitations as to the location of any building or other improvement that may be made within a part of the common interest community under a development right reserved by the declarant, or a statement that assurances have not been made in that regard;

(9) a statement that the limited common elements created under a development right reserved by the declarant will be of the same general type and size as the limited common elements within other parts of the common interest community, or a statement of the type and size planned, or a statement that assurances have not been made in that regard;

(10) a statement that the proportion of limited common elements to units created under a development right reserved by the declarant will be approximately equal to the proportion existing within other parts of the common interest community, or a statement of any other assurances in that regard, or a statement that assurances have not been made in that regard;

(11) a statement that each restriction in the declaration affecting use, occupancy, and alienation of a unit will apply to each unit created under a development right reserved by the declarant, or a statement of a differentiation that may be made as to the units, or a statement that assurances have not been made in that regard; and

(12) a statement of the extent to which an assurance made under this section applies or does not apply if a development right is not exercised by the declarant.



Sec. 34.08.550. - Time shares.

If the declaration provides that ownership or occupancy of a unit is or may be in time shares, the public offering statement must disclose, in addition to the information required by AS 34.08.530 ,

(1) the number and identity of units in which time shares may be created;

(2) the total number of time shares that may be created;

(3) the minimum duration of any time shares that may be created;

(4) the extent to which the creation of time shares will or may affect the enforceability of the lien of the association for assessments under AS 34.08.470 ;

(5) any restraint on the power of the purchaser of the time-share unit to transfer the interest in the time-share unit;

(6) whether the time-share unit is included in an exchange program, the present cost and a good faith estimate of the future cost to the purchaser from the exchange program; and

(7) whether the purchaser is required to become a member of the exchange program.



Sec. 34.08.560. - Common interest communities containing conversion property.

(a) The public offering statement of a common interest community containing conversion property must contain, in addition to the information required by AS 34.08.530 ,

(1) a statement by the declarant, based on a report prepared by a registered architect or engineer, describing the present condition of all structural components and mechanical and electrical installations material to the use and enjoyment of the property;

(2) a statement by the declarant of the expected useful life of each item reported on in (1) of this subsection or a statement that representations have not been made in that regard; and

(3) a list of any outstanding notices of uncured violations of building code or other municipal regulations, together with the estimated cost of curing the violations.

(b) This section applies only to property that contains a unit that may be occupied for residential use.



Sec. 34.08.570. - Common interest community securities.

If an interest in a common interest community is currently registered with the Securities and Exchange Commission of the United States, a declarant satisfies each requirement relating to the preparation of a public offering statement of this chapter if the declarant delivers to the purchaser a copy of the public offering statement filed with the Securities and Exchange Commission. An interest in a common interest community is not subject to the registration requirements of AS 45.55.



Sec. 34.08.580. - Purchaser's right to cancel.

Sec. 34.08.580. Purchaser's right to cancel.

(a) A person required to deliver a public offering statement under AS 34.08.520(c) shall provide each purchaser with a copy of the public offering statement and each amendment to the statement, or a preliminary version of the public offering statement that reasonably reflects the contents of the public offering statement that is subsequently delivered to a purchaser, before conveyance of the unit, and not later than the date of a contract of sale. If a purchaser is not given the public offering statement, or a preliminary version of the public offering statement that reasonably reflects the contents of the public offering statement that is subsequently delivered to a purchaser, more than 15 days before execution of a contract for the purchase of a unit, the purchaser, before conveyance, may cancel the contract within 15 days of receipt of the public offering statement or preliminary version of the public offering statement.

(b) A purchaser who wishes to cancel a contract under (a) of this section may cancel the contract by hand delivering notice of the cancellation to the offeror or by mailing notice of the cancellation by prepaid United States mail to the offeror or to the agent for service of process of the offeror. Cancellation is without penalty and each payment made by the purchaser before cancellation must be refunded promptly to the purchaser.

(c) If a person required to deliver a public offering statement under AS 34.08.520 (c) fails to provide a purchaser to whom a unit has been conveyed with the public offering statement and each amendment to the statement under (a) of this section, the purchaser, in addition to any right to damages or other relief, is entitled to receive from the person an amount equal to 10 percent of the sale price of the unit, plus 10 percent of the share, proportionate to the common expense liability, of an indebtedness of the association secured by security interests encumbering the common interest community.



Sec. 34.08.590. - Resales of units.

(a) Except for a sale in which delivery of a public offering statement is required, or unless the sale is exempt under AS 34.08.510 (b), a unit owner shall furnish to a purchaser before execution of a contract for sale of a unit or before conveyance a copy of the declaration, as amended, the bylaws, the rules or regulations of the association, and a certificate containing a statement disclosing

(1) the effect on the proposed disposition of a right of first refusal or other restraint on the free alienability of the unit;

(2) the amount of the monthly common expense assessment and any unpaid common expense or special assessment currently due and payable from the selling unit owner;

(3) any other fee payable by unit owners;

(4) any capital expenditures in excess of $3,000 approved by the executive board for the current and two next succeeding fiscal years;

(5) the amount of reserves for capital expenditures and of any portions of the reserves designated by the association for a specified project;

(6) the most recent regularly prepared balance sheet and income and expense statement, if any, of the association;

(7) the current operating budget of the association;

(8) any unsatisfied judgment against the association and the status of any pending suit in which the association is a defendant or plaintiff;

(9) any insurance coverage provided for the benefit of unit owners;

(10) whether the executive board has knowledge that any alterations or improvements to the unit or to the limited common elements assigned to the unit violate any provision of the declaration;

(11) whether the executive board has knowledge of any violation of a health or safety, fire, or building code or other law, ordinance, or regulation with respect to the unit, the limited common elements assigned to the unit, or any other portion of the common interest community;

(12) a statement of the remaining term of a leasehold estate affecting the common interest community and the provisions governing an extension or renewal of the lease;

(13) a statement of any restrictions in the declaration affecting the amount that may be received by a unit owner upon sale, condemnation, casualty loss to the unit or the common interest community, or termination of the common interest community; and

(14) in a cooperative, an accountant's statement, if any was prepared, as to the deductibility for federal income tax purposes by the unit owner of real estate taxes and interest paid by the association.

(b) The association, within 10 days after a written request by a unit owner and the payment of a reasonable fee, shall furnish a certificate containing the information necessary to enable the unit owner to comply with this section. A unit owner providing a certificate under (a) of this section is not liable to the purchaser for erroneous information provided by the association and included in the certificate.

(c) A purchaser is not liable for an unpaid assessment or fee greater than the amount set out in the certificate prepared by the association. A unit owner is not liable to a purchaser for the failure or delay of the association to provide the certificate in a timely manner, but the purchase contract is voidable by the purchaser until the certificate has been provided and for five days after the certificate was provided or until conveyance, whichever occurs first.

(d) A unit owner in a planned community that was created before January 1, 1986, is not exempt under AS 34.08.050 , and does not collect assessments as a planned community and has not formed an association or elected officers or an executive board may comply with (a) and (b) of this section by furnishing the purchaser of the unit an affidavit in recordable form

(1) stating that assessments are not collected, the last date assessments were collected, if known, the amount of the last assessment, if known, and the reason assessments ceased;

(2) stating that an association has not been formed or that no officers or executive board exists; and

(3) providing the purchaser a copy of

(A) the recorded declaration, if any, and any amendment to the declaration;

(B) bylaws, rules, and regulations of the association, if any; and

(C) a brief narrative description of

(i) the real estate comprising the planned community; and

(ii) obligations to pay for real estate taxes, insurance premiums, maintenance, and improvements of the real estate described in the declaration.



Sec. 34.08.600. - Escrow of deposits.

A deposit made in connection with the purchase or reservation of a unit from a person required to deliver a public offering statement under AS 34.08.520(c) must be placed in escrow and held either in this state or in the state where the unit is located in an account designated solely for that purpose by a licensed title insurance company, an attorney, a licensed real estate broker, an independent bonded escrow company, or an institution whose accounts are insured by a governmental agency or instrumentality until

(1) delivered to the declarant at closing;

(2) delivered to the declarant because of the purchaser's default under a contract to purchase the unit; or

(3) refunded to the purchaser.



Sec. 34.08.610. - Release of liens.

(a) In a sale of a unit where delivery of a public offering statement is required under AS 34.08.520 (c), a seller before conveying a unit shall record and furnish to the purchaser a release of each lien, except a lien on real estate that a declarant has the right to withdraw from the common interest community, that the purchaser does not expressly agree to take subject to or assume and that encumbers

(1) in a condominium, the unit and its common element interest; or

(2) in a cooperative or planned community, the unit and any limited common elements assigned to the unit.

(b) Before conveying real estate to the association, the declarant shall have the real estate released from

(1) each lien the foreclosure of which would deprive unit owners of a right of access to or easement of support of their units; and

(2) each other lien on the real estate unless the public offering statement describes certain real estate that may be conveyed subject to liens in specified amounts.



Sec. 34.08.620. - Conversion property.

(a) A declarant of a common interest community containing conversion property, and any dealer who intends to offer units in a common interest community containing conversion units, shall give each residential tenant and each residential subtenant in possession of a portion of conversion property notice of the conversion and provide each person with the public offering statement no later than 180 days before the tenant and any subtenant in possession are required to vacate. If the conversion property consists of a mobile home park, notice of the conversion and delivery of a public offering statement shall be provided no later than one year before the tenant and any subtenant in possession are required to vacate. The notice must set out generally the rights of tenants and subtenants under this section and shall be hand delivered to the tenant or subtenant in possession or mailed by certified mail, return receipt requested, to the tenant and subtenant at the address of the unit or any other mailing address provided by a tenant. The failure to give notice as required by this section is a defense to an action for possession and the terms of the tenancy may not be altered during the notice period provided by this subsection. A tenant or subtenant may not be required to vacate upon less than 180 days' notice and a tenant and a subtenant in possession in a mobile home park may not be required to vacate upon less than one year's notice except for one of the following reasons:

(1) the tenant or subtenant has defaulted in the payment of rent owed;

(2) the tenant or subtenant has been convicted of violating a federal or state law or local ordinance, and that violation is continuing and is detrimental to the health, safety, or welfare of other dwellers or tenants in the mobile home park; and

(3) the tenant or subtenant has violated a provision, enforceable under AS 34.03.130 , of the rental agreement or lease signed by both parties and not prohibited by law including rent and the terms of agreement.

(b) For 90 days after delivery or mailing of the notice described in (a) of this section, the person required to give the notice shall offer to convey each unit or proposed unit occupied for residential use to the tenant who leases or rents the unit. If a tenant fails to purchase the unit during the 90-day period, the offeror shall extend a right of first refusal to the tenant who is leasing or renting the unit at the time of the conversion. The offeror may not offer to dispose of an interest in the unit at a price or on terms more favorable to the offeree than the price or terms offered to the tenant while the tenant is in possession. The tenant must exercise the right of first refusal within 90 days from the receipt of the offer and must provide the offeror a valid letter of intent or a preliminary loan commitment from a bank or mortgage lending institution within 30 days of receipt of the offer. This subsection does not apply to a unit in conversion property if the unit will be restricted exclusively to nonresidential use or if the boundaries of the converted unit do not substantially conform to the dimensions of the residential unit before conversion.

(c) If a seller, in violation of (b) of this section, conveys a unit for value to a purchaser who has no knowledge of the violation, the recording of the deed conveying the unit or, in a cooperative, the conveyance of the unit, extinguishes any right a tenant may have under (b) of this section to purchase the unit if the deed states that the seller has complied with (b) of this section, but the conveyance does not affect the right of a tenant to recover damages from the seller for a violation of (b) of this section.

(d) If a notice of conversion specifies a date by which a unit or proposed unit must be vacated and otherwise complies with the provisions of AS 09.45.060 - 09.45.160, the notice also constitutes a notice to quit.

(e) Nothing in this section permits termination of a lease by a declarant in violation of its terms.



Sec. 34.08.630. - Express warranties of quality.

(a) An express warranty made by a seller to a purchaser of a unit, if relied upon by the purchaser, is created as follows:

(1) any affirmation of fact or promise that relates to the unit, its use, or rights appurtenant to the unit, area improvements to the common interest community that would directly benefit the unit, or the right to use or have the benefit of facilities not located in the common interest community, creates an express warranty that the unit and related rights and uses will conform to the affirmation or promise;

(2) a model or description of the physical characteristics of the common interest community, including plans and specifications of or for improvements, creates an express warranty that the common interest community will conform to the model or description;

(3) a description of the quantity or extent of the real estate comprising the common interest community, including plats of surveys, creates an express warranty that the common interest community will conform to the description, subject to customary tolerances; and

(4) a provision that a purchaser may put a unit only to a specified use is an express warranty that the specified use is lawful.

(b) Formal words such as "warranty" or "guarantee" and the specific intention to make a warranty are not necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the real estate or its value does not create a warranty.

(c) A conveyance of a unit transfers to the purchaser each express warranty of quality made by a previous seller.



Sec. 34.08.640. - Implied warranties of quality.

(a) A declarant and a dealer warrant that a unit will be in at least as good condition at the earlier of the time of the conveyance or delivery of possession as it was at the time of contracting, reasonable wear and tear excepted.

(b) A declarant and a dealer impliedly warrant that a unit and the common elements in the common interest community are suitable for the ordinary uses of real estate of its type and that any improvements made or contracted for by the declarant or dealer, or made by any person before the creation of the common interest community, will be

(1) free from defective materials; and

(2) constructed in accordance with applicable law, according to sound engineering and construction standards, and in a skillful and workmanlike manner.

(c) A declarant and a dealer warrant to a purchaser of a unit that may be used for residential use that an existing use, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of conveyance or delivery of possession.

(d) Warranties imposed by this section may be excluded or modified under AS 34.08.650 .

(e) For purposes of this section, improvements made or contracted for by an affiliate of a declarant are made or contracted for by the declarant.

(f) A conveyance of a unit transfers to the purchaser all of the declarant's implied warranties of quality.



Sec. 34.08.650. - Exclusion or modification of implied warranties of quality.

(a) Except as limited by (b) of this section with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality

(1) may be excluded or modified by written agreement of the parties; and

(2) are excluded by a written expression of disclaimer such as "as is," "with all faults," or other language that in common understanding calls the attention of the purchaser to the exclusion of warranties.

(b) With respect to a purchaser of a unit that may be occupied for residential use, a general disclaimer of implied warranties of quality is not effective, but a declarant and a dealer may disclaim liability in an instrument signed by the purchaser for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain.



Sec. 34.08.660. - Statute of limitations for warranties.

(a) A judicial proceeding for breach of an obligation arising under AS 34.08.630 or 34.08.640 must be commenced within six years after the cause of action accrues, but the parties may agree to reduce the period of limitation to not less than two years. If the unit may be occupied for residential use, an agreement to reduce the period of limitation must be evidenced by a separate instrument executed by the purchaser.

(b) Subject to (c) of this section, a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues

(1) as to a unit, at the time the purchaser to whom the warranty is first made enters into possession if a possessory interest was conveyed or at the time of acceptance of the instrument of conveyance if a nonpossessory interest was conveyed; and

(2) as to each common element, at the time the common element is completed or, if later, as to

(A) a common element that may be added to the common interest community or a portion of the common interest community, at the time the first unit is conveyed to a bona fide purchaser; or

(B) a common element within any other portion of the common interest community, at the time the first unit is conveyed to a bona fide purchaser.

(c) If a warranty of quality explicitly extends to future performance or duration of an improvement or component of the common interest community, the cause of action accrues at the time the breach is discovered or at the end of the warranty period, whichever is earlier.



Sec. 34.08.670. - Effect of violations on rights of action.

If a declarant or any other person subject to this chapter fails to comply with a provision of this chapter or with a provision of the declaration or bylaws, a person or class of persons adversely affected by the failure to comply has a claim for appropriate relief. Punitive damages may be awarded for a wilful failure to comply with this chapter.



Sec. 34.08.680. - Labeling of promotional material.

Promotional material may not be displayed or delivered to a prospective purchaser that describes or portrays an improvement that is not in existence unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified either as "MUST BE BUILT" or as "NEED NOT BE BUILT."



Sec. 34.08.690. - Declarant's obligation to complete and restore.

Sec. 34.08.690. Declarant's obligation to complete and restore.

(a) Except for an improvement labeled "NEED NOT BE BUILT," the declarant shall complete each improvement depicted on a site plan or other graphic representation, including any plats or plans prepared under AS 34.08.180 , whether or not the site plan or other graphic representation is contained in the public offering statement or in promotional material distributed by or for the declarant.

(b) The declarant is liable for the prompt repair and restoration, to a condition compatible with the remainder of the common interest community, of a portion of the common interest community affected by the exercise of rights reserved under or created by AS 34.08.180 , 34.08.190, 34.08.200, 34.08.210, 34.08.230, or 34.08.240.



Sec. 34.08.700. - Substantial completion of units.

In the sale of a unit for which delivery of a public offering statement is required, a contract of sale may be executed, but an interest in the unit may not be conveyed until the declaration is recorded, a plat or plan that accompanies the declaration is filed and recorded, and the unit is substantially completed as evidenced by issuance of a certificate of occupancy authorized by law or by a recorded certificate of substantial completion executed by

(1) an independent registered engineer, architect, or land surveyor;

(2) an appraiser with the designation of senior residential appraiser, senior real property appraiser, or senior real estate analyst of the Society of Real Estate Appraisers;

(3) a residential member, or member of the appraisal institute, of the American Institute of Real Estate Appraisers; or

(4) an individual with a designation established by regulation of the Alaska Housing Finance Corporation for fee appraisers who certify the completion of construction.






Article 05 - GENERAL PROVISIONS

Sec. 34.08.710. - Variation by agreement.

Except as expressly provided in this chapter the provisions of this chapter may not be varied by agreement and rights conferred by this chapter may not be waived. A declarant may not act under a power of attorney or use any other device to evade the limitations or prohibitions of this chapter or a declaration recorded under it.



Sec. 34.08.720. - Separate titles and taxation.

(a) In a cooperative, the interest of a unit owner in a unit and its allocated interests is real estate for all purposes, except that the real estate constituting the cooperative shall be assessed and taxed as a whole and the interest of a unit owner may not be separately taxed.

(b) In a condominium or planned community,

(1) if there is a unit owner other than a declarant, each unit that has been created, together with its interest in the common elements, constitutes for all purposes a separate parcel of real estate;

(2) if there is a unit owner other than a declarant, each unit shall be separately taxed and assessed, and a separate tax or assessment may not be rendered against any common elements for which a declarant has reserved no development rights.

(c) Any portion of the common elements for which the declarant has reserved a development right shall be separately taxed and assessed against the declarant and the declarant alone is liable for payment of the taxes.

(d) If there is no unit owner other than a declarant, the real estate comprising the common interest community may be taxed and assessed in any manner provided by law.



Sec. 34.08.730. - Applicability of local ordinances, regulations, and building codes.

(a) A building code may not impose a requirement upon a structure in a common interest community that the building code would not impose upon a physically identical development under a different form of ownership.

(b) A zoning, subdivision, or other real estate use law, ordinance, or regulation may not prohibit the condominium or cooperative form of ownership or impose a requirement upon a condominium or cooperative that it would not impose upon a physically identical development under a different form of ownership.

(c) Except as provided in (a) and (b) of this section, the provisions of this chapter do not invalidate or modify a provision of a building code, zoning, subdivision, or other real estate use law, ordinance, or regulation governing the use of real estate.



Sec. 34.08.740. - Eminent domain.

(a) If a unit is acquired by eminent domain or part of a unit is acquired by eminent domain leaving the unit owner with a remnant that may not practically or lawfully be used for any purpose permitted by the declaration, the award must include compensation to the unit owner for that unit and its allocated interests, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, the allocated interests of the unit are automatically reallocated to the remaining units in proportion to the respective allocated interests of those units before the taking, and the association shall promptly prepare, execute, and record an amendment to the declaration reflecting the reallocations, and file and record a plat or plan that accompanies the amendment. A remnant of a unit remaining after part of a unit is taken under this subsection is a common element from that time.

(b) Except as provided in (a) of this section, if part of a unit is acquired by eminent domain, the award must compensate the unit owner for the reduction in value of the unit and its interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree provides otherwise,

(1) the allocated interests of the unit are reduced either in proportion to the reduction in the size of the unit or on the basis specified in the declaration; and

(2) the portion of the allocated interests divested from the partially acquired unit are automatically reallocated to the unit and to the remaining units in proportion to the respective allocated interests of the units before the taking, with the partially-acquired unit participating in the reallocation on the basis of its reduced allocated interests.

(c) If part of the common elements is acquired by eminent domain, the portion of the award attributable to the common elements taken must be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element must be equally divided among the owners of the units to which that limited common element was allocated at the time of acquisition.

(d) The court decree must be recorded in each recording district in which any portion of the common interest community is located.

(e) On a condemnation of a unit or common area, an award or decree must include a reasonable amount to cover the cost of reallocating the allocatable interests of the unit owners.



Sec. 34.08.750. - Supplemental general principles of law applicable.

The principles of law and equity, including the law of corporations and unincorporated associations, the law of real property, and the law relative to capacity to contract, principal and agent, eminent domain, estoppel, fraud, misrepresentation, duress, coercion, mistake, receivership, substantial performance, or other validating or invalidating cause supplement the provisions of this chapter except to the extent inconsistent with this chapter.



Sec. 34.08.760. - Construction against implicit repeal.

This chapter is a general act intended as a unified coverage of its subject matter and a part of the chapter may not be construed to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.



Sec. 34.08.770. - Uniformity of application and construction.

This chapter shall be applied and construed so as to effectuate its general purpose to make uniform the law with respect to the subject of the chapter among states enacting it.



Sec. 34.08.780. - Severability.

If a provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.



Sec. 34.08.790. - Unconscionable agreement or term of contract.

(a) Upon finding as a matter of law that a contract or contract clause was unconscionable at the time the contract was made, a court may refuse to enforce the contract, may enforce the remainder of the contract without the unconscionable clause, or may limit the application of the unconscionable clause in order to avoid an unconscionable result.

(b) Whenever it is claimed or appears to the court that a contract or a contract clause is or may be unconscionable, the parties, in order to aid the court in making the determination, must be afforded a reasonable opportunity to present evidence as to (1) the commercial setting of the negotiations; (2) whether a party has knowingly taken advantage of the inability of another party reasonably to protect personal interests by reason of physical or mental infirmity, illiteracy, inability to understand the language of the agreement, or similar factors; (3) the effect and purpose of the contract or clause; and (4) any gross disparity, if a sale, at the time of contracting, between the amount charged for the property and the value of the property measured by the price at which similar property was readily obtainable in similar transactions. A disparity between the contract price and the value of the property measured by the price at which similar property was readily obtainable in similar transactions does not, of itself, render the contract unconscionable.



Sec. 34.08.800. - Obligation of good faith.

A contract or duty governed by this chapter imposes an obligation of good faith in its performance or enforcement.



Sec. 34.08.810. - Remedies to be liberally administered.

(a) The remedies provided by this chapter shall be liberally administered to the end that the aggrieved party is put in as good a position as if the other party had fully performed. Consequential, special, or punitive damages may not be awarded except as specifically provided in this chapter or by other rule of law.

(b) A right or obligation declared by this chapter is enforceable by judicial proceeding.



Sec. 34.08.820. - Adjustment of dollar amounts.

(a) The dollar amounts specified in AS 34.08.030 and 34.08.510(b)(7) change under (b) and (c) of this section, according to and to the extent of changes in the Consumer Price Index for Urban Wage Earners and Clerical Workers: U.S. City Average, All Items 1967 equal 100, compiled by the Bureau of Labor Statistics, United States Department of Labor, (the "Index"). The Index for December, 1979, which was 230, is the Reference Base Index.

(b) The dollar amounts specified in AS 34.08.030 and 34.08.510(b)(7) and any amount stated in the declaration pursuant to those sections change on July 1 of each year if the percentage of change, calculated to the nearest whole percentage point, between the Index at the end of the preceding year and the Reference Base Index is 10 percent or more, except that

(1) the portion of the percentage change in the Index in excess of a multiple of 10 percent shall be disregarded and the dollar amounts shall change only in multiples of 10 percent of the amounts appearing in this chapter on January 1, 1986;

(2) the dollar amounts may not change if the amounts required by this section are those currently in effect under this chapter as a result of an earlier application of this section; and

(3) in no event may the dollar amounts be reduced below the amounts appearing in this chapter on January 1, 1986.

(c) If the Index is revised after December 1979, the percentage of change under this section shall be calculated on the basis of the revised Index. If the revision of the Index changes the Reference Base Index, a revised Reference Base Index must be determined by multiplying the Reference Base Index then applicable by the rebasing factor furnished by the Bureau of Labor Statistics. If the Index is superseded, the index referred to in this section is the one represented by the Bureau of Labor Statistics as reflecting most accurately changes in the purchasing power of the dollar for consumers.



Sec. 34.08.830. - Transfer of unit in a cooperative.

If a unit in a cooperative is owned by a unit owner or is sold, conveyed, voluntarily or involuntarily encumbered, or otherwise transferred by the unit owner, the interest in the unit that is owned, sold, conveyed, encumbered, or otherwise transferred is the right to possession of the unit under a proprietary lease, coupled with the allocated interests of the unit, and the association's interest in the unit is not affected by the transfer.



Sec. 34.08.990. - Definitions.

In this chapter,

(1) "affiliate of a declarant"

(A) means a person who controls, is controlled by, or is under common control with a declarant;

(B) as used in this paragraph, a person "controls" a declarant if the person

(i) is a general partner, officer, director, or employer of the declarant;

(ii) directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing more than 20 percent of the voting interest in the declarant;

(iii) controls in any manner the election of a majority of the directors of the declarant; or

(iv) has contributed more than 20 percent of the capital of the declarant;

(C) as used in this paragraph, a person "is controlled by" a declarant if the declarant

(i) is a general partner, officer, director, or employer of the person;

(ii) directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing, more than 20 percent of the voting interest in the person;

(iii) controls in any manner the election of a majority of the directors of the person; or

(iv) has contributed more than 20 percent of the capital of the person;

(D) as used in this paragraph, "control" does not exist if the powers described in this paragraph are held solely as security for an obligation and are not exercised;

(2) "allocated interests" means the following interests allocated to each unit:

(A) in a condominium, the undivided interest in the common elements, the common expense liability, and votes in the association;

(B) in a cooperative, the common expense liability and the ownership interest and votes in the association; and

(C) in a planned community, the common expense liability and votes in the association;

(3) "association" or "unit owners' association" means the unit owners' association organized under AS 34.08.310 ;

(4) "common elements" means

(A) in a condominium or cooperative, each portion of the common interest community other than a unit; and

(B) in a planned community, the real estate within a planned community owned or leased by the association, other than a unit;

(5) "common expenses" means expenditures made by, or financial liabilities of, the association, together with any allocations to reserves;

(6) "common expense liability" means the liability for common expenses allocated to each unit under AS 34.08.150 ;

(7) "common interest community" means real estate with respect to which a person, by virtue of ownership of a unit, is obligated to pay for real estate taxes, insurance premiums, maintenance, or improvement of other real estate described in a declaration;

(8) "condominium" means a common interest community in which

(A) portions of the real estate are designated for separate ownership;

(B) the remainder of the real estate is designated for common ownership solely by the owners of those portions; and

(C) the undivided interests in the common elements are vested in the unit owners;

(9) "conversion property" means real estate that before creation of the common interest community, was occupied wholly or partially by persons other than purchasers and persons who occupy with the consent of purchasers;

(10) "cooperative" means a common interest community in which the real estate is owned by an association, each of whose members is entitled by virtue of an ownership interest in the association to exclusive possession of a unit;

(11) "dealer" means a person who owns either six or more units in a common interest community or 50 percent or more of the units in a common interest community;

(12) "declarant" means a person or a group of persons acting in concert who

(A) as part of a common promotional plan, offers to dispose of its interest in a unit not previously disposed of; or

(B) reserves or succeeds to a special declarant right;

(13) "declaration"

(A) means an instrument, however described, that creates a common interest community; and

(B) includes amendments to a declaration;

(14) "development right" means a right or a combination of rights reserved by a declarant in the declaration to

(A) add real estate to a common interest community;

(B) create units, common elements, or limited common elements within a common interest community;

(C) subdivide units or convert units into common elements; or

(D) withdraw real estate from a common interest community;

(15) "dispose" or "disposition"

(A) means a voluntary transfer to a purchaser of any legal or equitable interest in a unit;

(B) does not include the transfer or release of a security interest;

(16) "executive board" means the body designated in the declaration to act on behalf of the association;

(17) "identifying number" means a symbol or address that identifies only one unit in a common interest community;

(18) "leasehold common interest community" means a common interest community in which all or a portion of the real estate is subject to a lease that, on its expiration or termination, will terminate the common interest community or reduce its size;

(19) "limited common element" means the portion of the common elements allocated for the exclusive use of one or more but fewer than all of the units by the declaration or by operation of AS 34.08.100 (2) or (4);

(20) "master association" means an organization described in AS 34.08.280 whether or not it is also an association described in AS 34.08.310;

(21) "offering"

(A) means an advertisement, inducement, solicitation, or attempt to encourage a person to acquire an interest in a unit, other than as security for an obligation;

(B) does not include an advertisement in a newspaper or other periodical of general circulation, or in any other broadcast medium to the general public describing a common interest community not located in the state if the advertisement states that an offering may be made only in compliance with the law of the jurisdiction in which the common interest community is located;

(22) "ownership of a unit" does not include a leasehold interest, including renewal options, of less than 40 years in a unit;

(23) "person" means

(A) an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, government subdivision or agency, or other legal or commercial entity;

(B) in the case of a land trust, the beneficiary of the land trust and not the land trust or its trustee;

(24) "planned community" means a common interest community that is not a condominium or a cooperative although a condominium or cooperative may be part of a planned community;

(25) "proprietary lease" means the agreement with the association under which a member is entitled to exclusive possession of a unit in a cooperative;

(26) "purchaser" means a person, other than a declarant or a dealer, who by means of a voluntary transfer acquires a legal or equitable interest in a unit other than

(A) a leasehold interest, including renewal options, of less than 40 years; or

(B) as security for an obligation;

(27) "real estate"

(A) means a leasehold or other estate or interest in, over, or under land, including structures, fixtures, and other improvements and interests that by custom, usage, or law pass with a conveyance of land though not described in the contract of sale or instrument of conveyance;

(B) includes parcels with or without upper or lower boundaries, and spaces that may be filled with air or water;

(28) "residential purposes" means use for dwelling or recreational purposes, or both;

(29) "security interest"

(A) means an interest in real estate or personal property, created by contract or conveyance, that secures payment or performance of an obligation;

(B) includes a lien created by a mortgage, deed of trust, trust deed, security deed, contract for deed, land sales contract, lease intended as security, assignment of lease or rents intended as security, pledge of an ownership interest in an association, and any other consensual lien or title retention contract intended as security for an obligation;

(30) "special declarant rights" means the right reserved for the benefit of a declarant to

(A) complete improvements indicated on plats and plans filed and recorded with the declaration or, in a cooperative, to complete improvements described in the public offering statement under AS 34.08.530(a)(2);

(B) exercise a development right;

(C) maintain sales offices, management offices, signs advertising the common interest community, and models;

(D) use easements through the common elements for the purpose of making improvements within the common interest community or within real estate that may be added to the common interest community;

(E) make the common interest community subject to a master association;

(F) merge or consolidate a common interest community with another common interest community of the same form of ownership; or

(G) appoint or remove an officer of the association or a master association or an executive board member during a period of declarant control;

(31) "time share" means a right to occupy a unit or any of several units during five or more separated time periods over a period of at least five years, including renewal options, whether or not coupled with an estate or interest in a common interest community or a specified portion of a common interest community;

(32) "unit" means a physical portion of the common interest community designated for separate ownership or occupancy, the boundaries of which are described under AS 34.08.130 (a)(5);

(33) "unit owner"

(A) means

(i) a declarant;

(ii) a person who owns a unit;

(iii) a person who leases a unit in a leasehold common interest community whose lease expires simultaneously with any lease that on its expiration or termination will remove the unit from the common interest community;

(B) does not include a person having an interest in a unit solely as security for an obligation;

(C) includes

(i) in a condominium or planned community, the declarant as the owner of any unit created by the declaration;

(ii) in a cooperative, the declarant as the owner of any unit to which allocated interests have been allocated until that unit has been conveyed to another person.



Sec. 34.08.995. - Short title.

This Act may be cited as the Uniform Common Interest Ownership Act.









Chapter 34.10. - LAND REGISTRATION LAW

Sec. 34.10.010. - 34.10.160 - l Administration, registration, enforcement. [Repealed, Sec. 20 ch 182 SLA 1978].

Repealed or Renumbered



Sec. 34.10.170. - [Renumbered as AS 38.05.875 ].

Repealed or Renumbered



Sec. 34.10.180. - 34.10.240 - l Redemption. [Repealed, Sec. 20 ch 182 SLA 1978].

Repealed or Renumbered






Chapter 34.15. - CONVEYANCES

Article 01 - FORM AND EFFECT

Sec. 34.15.010. - Manner of executing conveyances.

(a) A conveyance of land, or of an estate or interest in land, may be made by deed, signed and sealed by the person from whom the estate or interest is intended to pass, who is of lawful age, or by the lawful agent or attorney of the person, and acknowledged or proved, and recorded as directed in this chapter, without any other act or ceremony whatever.

(b) In a deed or conveyance of the family home or homestead by a married man or a married woman, the husband and wife shall join in the deed or conveyance.

(c) The requirement that a spouse of a married person join in a deed or conveyance of the family home or homestead does not create a proprietary right, title, or interest in the spouse not otherwise vested in the spouse.

(d) Failure of the spouse to join in the deed or conveyance does not affect the validity of the deed or conveyance, unless the spouse appears on the title. The deed or conveyance is sufficient in law to convey the legal title to the premises described in it from the grantor to the grantee when the deed or conveyance is otherwise sufficient, and

(1) no suit is filed in a court of record in the judicial district in which the land is located within one year from the date of recording of the deed or conveyance by the spouse who failed to join in the deed or conveyance to have the deed or conveyance set aside, altered, changed, or reformed; or

(2) the spouse whose interest in the property is affected does not record, within one year in the office of the recorder for the recording district where the property is situated, a notice of an interest in the property.



Sec. 34.15.015. - Use of recorded master form.

If reference is made in a document to a recorded master form, a copy of the form, or so much of it as is incorporated by reference, must be provided to each party to the transaction by the party that furnished the document.



Sec. 34.15.020. - Conveyance by nonresident married woman. [Repealed, Sec. 103 ch 127 SLA 1974].

Repealed or Renumbered



Sec. 34.15.030. - Form of warranty deed.

(a) A warranty deed for the conveyance of land may be substantially in the following form, without express covenants:

"The grantor (here insert the name or names and place of residence) for and in consideration of (here insert consideration) in hand paid, conveys and warrants to (here insert the grantee's name or names) the following described real estate (here insert description), located in the State of Alaska.

"Dated this . . . . . . . . . . day of . . . . . ., 2. . . . . ."

(b) A deed substantially in the form set forth in (a) of this section, when otherwise duly executed, is considered a conveyance in fee simple to the grantee and the heirs and assigns of the grantee, with the following covenants by the grantor: (1) that at the time of the making and delivery of the deed the grantor is lawfully seized of an indefeasible estate in fee simple to the premises described, and has the right and power to convey the premises; (2) that at the time of making and delivery of the deed the premises are free from encumbrances; and (3) that the grantor warrants the quiet and peaceable possession of the premises, and will defend the title to the premises against all persons claiming the premises. The covenants are binding upon a grantor and the heirs and personal representative of a grantor as if written in the deed.



Sec. 34.15.040. - Form of quitclaim deed.

(a) A quitclaim deed may be substantially in the following form:

"The grantor (here insert the name or names and place of residence), for and in consideration of (here insert consideration) conveys and quitclaims to (here insert grantee's name or names) all interest which I (we) have, if any, in the following described real estate (here insert description), located in the State of Alaska.

"Dated this . . . . . . . . day of . . . . . . . . . ., 2. . . . . ."

(b) A deed substantially in the form set out in (a) of this section, when otherwise duly executed, is considered a sufficient conveyance, release and quitclaim to the grantee and the heirs and assigns of the grantee, in fee of all the existing legal and equitable rights of the grantor in the premises described in the deed.



Sec. 34.15.050. - Effect of quitclaim.

A deed of quitclaim and release for the form in common use is sufficient to pass all the real estate which the grantor can convey by a deed of bargain and sale.



Sec. 34.15.060. - Passage of fee.

The term "heirs" or other words of inheritance are not necessary to create or convey an estate in fee simple.



Sec. 34.15.070. - Passage of grantor's entire estate.

Sec. 34.15.070. Passage of grantor's entire estate.

(a) A conveyance of real estate passes all the real estate of the grantor, unless the intent to pass a less estate appears by express terms or is necessarily implied in the terms of the grant.

(b) A conveyance by a tenant for life or years purporting to grant a greater estate than the tenant possesses or can convey does not work a forfeiture of the estate, but passes to the grantee all the estate that the tenant can convey.



Sec. 34.15.075. - Receipt of after-acquired title or interest.

(a) In addition to any estate passed by the grantor under AS 34.15.070, whenever a person purports by a warranty deed, or, for Alaska Native Claims Settlement Act real property, a quitclaim deed, to grant real property in fee or in fee simple to a grantee and subsequently acquires title to, or an interest in, the real property, the subsequently acquired title or interest passes by operation of law to the grantee or the grantee's successors.

(b) In this section, "Alaska Native Claims Settlement Act real property" means real property that, at some point in that real property's chain of title, was conveyed by the federal government under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act) to a corporation established under 43 U.S.C. 1601 et seq.



Sec. 34.15.080. - Covenants not implied.

No covenant is implied in a conveyance of real estate, whether the conveyance contains special covenants or not.



Sec. 34.15.090. - Covenant not implied in mortgage.

A mortgage may not be construed as implying a covenant for the payment of the sum intended to be secured by the mortgage. When there is no express covenant for payment contained in the mortgage, and no bond or other separate instrument to secure payment is given, the remedies of the mortgagee are confined to the land mentioned in the mortgage.



Sec. 34.15.100. - Conveyance of lands held adversely.

A grant or conveyance of land or interest in land is not void because at the time of the execution the land is in the actual possession of another claiming adversely.



Sec. 34.15.110. - Conveyances construed as creating tenancy in common.

(a) A conveyance or devise of land or an interest in land made to two or more persons, other than to executors and trustees, as such, shall be construed to create a tenancy in common in the estate, except as provided in (b) of this section and AS 34.77.100 .

(b) A husband and wife who acquire title in real property hold the estate as tenants by the entirety, except as provided by AS 34.77.100 or unless it is expressly declared otherwise in the conveyance or devise. The conveyance shall recite the marital status of the parties acquiring title to the real property.



Sec. 34.15.120. - Remedy of tenant in common.

A tenant in common may maintain an action against a cotenant for receiving more than the fair share of the rents and profits of the estates owned by them in common.



Sec. 34.15.130. - Joint tenancy abolished.

Joint tenancy, with the exception of interests in personalty and tenancy by the entirety, is abolished. Except as provided in AS 34.15.110(b) and AS 34.77.100 , persons having an undivided interest in real property are considered tenants in common.



Sec. 34.15.140. - Tenancy by the entirety.

(a) The right to hold an estate in land as tenants by the entirety, with the right of survivorship, is recognized.

(b) [Repealed, Sec. 91 ch 6 SLA 1984].

(c) The right of a spouse to convey to self and the other spouse as tenants by the entirety, or as tenants in common, is confirmed.



Sec. 34.15.145. - Solar easement.

(a) An easement obtained for the purpose of protecting the exposure of property to the direct rays of the sun must be created in writing and is subject to the recording requirements for other conveyances of real property.

(b) An instrument creating a solar easement must include, but is not limited to,

(1) the vertical and horizontal angles, expressed in degrees, at which the solar easement extends over the real property subject to the solar easement;

(2) any terms or conditions under which the solar easement is granted or under which it will be terminated;

(3) any provisions for compensation of the owner of the property benefiting from the solar easement in the event of interference with the enjoyment of the solar easement, or compensation of the owner of the property subject to the solar easement for maintaining the solar easement.






Article 02 - ACKNOWLEDGMENT AND PROOF

Sec. 34.15.150. - Execution of conveyances.

(a) A conveyance executed in the state of land or an interest in land in the state shall be acknowledged before a person authorized to take acknowledgments in AS 09.63.010 or proved in accordance with AS 34.15.210 or 34.15.220. The officer taking an acknowledgment shall endorse on it a certificate of the acknowledgment of the conveyance and the date of making the acknowledgment.

(b) A conveyance executed before March 12, 1953, in due form but without two witnesses is validated, shall be received in evidence in all courts of the state, and is evidence of the title to the land or interest in land against the grantor and the heirs and assigns of the grantor.



Sec. 34.15.160. - Conveyances executed outside the state.

If a conveyance is executed in a state, territory, or district of the United States, the conveyance may be executed according to the laws of that state, territory, or district, and the execution of the conveyance may be acknowledged under AS 09.63.050 - 09.63.130.



Sec. 34.15.170. - Certificate of acknowledgment. [Repealed, Sec. 6 ch 37 SLA 1981].

Repealed or Renumbered



Sec. 34.15.180. - Execution and acknowledgment of conveyance in foreign country.

If a conveyance is executed in a foreign country it may be executed according to the laws of that country and the execution of it acknowledged under AS 09.63.050 - 09.63.130.



Sec. 34.15.190. - 34.15.200 - l Acknowledgment by married person; officer's knowledge of grantor's identity. [Repealed, Sec. 6 ch 37 SLA 1981. For current law see AS 09.63].

Sec. 34.15.190. - 34.15.200l Acknowledgment by married person; officer's knowledge of grantor's identity. [Repealed, Sec. 6 ch 37 SLA 1981. For current law see AS 09.63].

Repealed or Renumbered



Sec. 34.15.210. - Proof by subscribing witness.

(a) Proof of the execution of a conveyance may be made before an officer authorized to take acknowledgment of conveyances, and shall be made by a subscribing witness, who shall state the witness' own place of residence and that the witness knows the person described in and executing the conveyance.

(b) This proof may not be taken unless the officer is personally acquainted with the subscribing witness or has satisfactory evidence that the person is the subscribing witness to the instrument.



Sec. 34.15.220. - Proof of conveyance by handwriting.

When a grantor is dead, out of the state, or refuses to acknowledge the conveyance, and all the subscribing witnesses to the conveyance are also dead or reside out of the state, the conveyance may be proved before the superior court, by proving the handwriting of the grantor and of a subscribing witness to it.



Sec. 34.15.230. - Subpoena of witness.

An officer authorized to take an acknowledgment or proof of conveyance may issue a subpoena requiring a witness to a conveyance to appear and testify before the officer regarding the execution, upon the application of a grantee, or of a person claiming under the grantee, verified by the oath of the applicant, setting out that

(1) the grantor is dead, out of the state, or refuses to acknowledge the conveyance;

(2) a witness to the conveyance refuses to appear and testify regarding the execution of the conveyance; and

(3) the conveyance cannot be proved without the evidence of the witness.



Sec. 34.15.240. - Penalty for refusal to appear or testify.

A person served with a subpoena described in AS 34.15.230 who, without reasonable cause, refuses or neglects to appear, or upon appearing refuses to answer upon oath regarding the execution of a deed, shall forfeit to the injured party $100, and may also be committed to jail for a contempt by the officer who issues the subpoena, to remain in jail until the person submits to answer on oath as required.



Sec. 34.15.250. - Endorsement by officer.

An officer taking the proof of a conveyance shall certify it, sign it, and in the certificate shall set out the things required by this chapter to be done, known, or proved, together with the names of the witnesses examined before the officer, their places of residence, and the substance of the evidence given by them.






Article 03 - RECORDING

Sec. 34.15.260. - 34.15.340 - , 34.15.345, 34.15.350. Recording. [Repealed, Sec. 43 ch 161 SLA 1988. For current law, see AS 40.17].

Repealed or Renumbered



Sec. 34.15.343. - [Renumbered as AS 40.17.035 ].

Repealed or Renumbered









Chapter 34.17. - UNIFORM CONSERVATION EASEMENT ACT

Sec. 34.17.010. - Creation, conveyance, acceptance, and duration.

(a) Except as otherwise provided in this chapter, a conservation easement may be created, conveyed, recorded, assigned, released, modified, terminated, or otherwise altered or affected in the same manner as other easements.

(b) A right or duty in favor of or against a holder and a right in favor of a person having a third-party right of enforcement may not arise under a conservation easement before the conservation easement is accepted by the holder and the acceptance is recorded.

(c) Except as provided in AS 34.17.020 (b), a conservation easement is unlimited in duration unless the instrument creating the conservation easement provides a limitation on duration.

(d) An interest in real property in existence at the time a conservation easement is created is not impaired by the conservation easement unless the owner of the interest is a party to or consents to the conservation easement.

(e) The state or a municipality may not establish a conservation easement on property by eminent domain.



Sec. 34.17.020. - Judicial actions.

(a) An action affecting a conservation easement may be brought by

(1) an owner of an interest in the real property burdened by the easement;

(2) a holder of the easement;

(3) a person having a third-party right of enforcement; or

(4) a person authorized by other law.

(b) This chapter does not affect the power of a court to modify or terminate a conservation easement under the principles of law and equity.



Sec. 34.17.030. - Validity.

A conservation easement is valid even though

(1) it is not appurtenant to an interest in real property;

(2) it can be or has been assigned to another holder;

(3) it is not of a character that has been recognized traditionally at common law;

(4) it imposes a negative burden;

(5) it imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;

(6) the benefit does not touch or concern real property; or

(7) there is no privity of estate or of contract.



Sec. 34.17.040. - Applicability.

(a) This chapter applies to an interest created on or after May 31, 1989 that complies with this chapter, whether designated as a conservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise.

(b) This chapter applies to an interest created before May 31, 1989 if the interest would have been enforceable if it had been created after May 31, 1989 unless the retroactive application contravenes the constitution or laws of the state or the United States.

(c) This chapter does not invalidate an interest, whether designated as a conservation or preservation easement or as a covenant, equitable servitude, restriction, easement, or otherwise, that is enforceable under the law of the state.



Sec. 34.17.050. - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the laws with respect to the subject of the chapter among states enacting it.



Sec. 34.17.055. - Tort immunity from personal injuries or death arising out of the use of land subject to a conservation easement.

(a) In addition to the immunity provided by AS 09.65.200 , an owner of land, a portion of which is subject to a conservation easement that is 50 feet or less in width, that has been granted to and accepted by the state or a municipality, and that provides public access for recreational purposes on the land subject to the conservation easement is not liable in tort, except for an act or omission that constitutes gross negligence or reckless or intentional misconduct, for damages to a person who uses the easement to enter onto or remain on the land if

(1) the person had no responsibility to compensate the owner for the person's use of the easement or the land; and

(2) the damages arise out of the person's use of the easement for recreational purposes on the land.

(b) The immunity under (a) of this section extends to the grantee of the conservation easement providing public access to the land for recreational purposes.



Sec. 34.17.060. - Definitions.

In this chapter,

(1) "conservation easement" means a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations to retain or protect natural, scenic, or open space values of real property, ensure its availability for agricultural, forest, recreational, or open space use, protect natural resources, maintain or enhance air or water quality, or preserve the historical, architectural, archaeological, or cultural aspects of real property;

(2) "holder" means

(A) a governmental body empowered to hold an interest in real property under the laws of the state or the United States; or

(B) a nonprofit corporation, charitable corporation, charitable association, or charitable trust exempted from taxation under 26 U.S.C. 501(c)(3) and empowered to retain or protect the natural, scenic, or open space values of real property, ensure the availability of real property for agricultural, forest, recreational, or open space use, protect natural resources, maintain or enhance air or water quality, or preserve the historical, architectural, archaeological, or cultural aspects of real property;

(3) "third-party right of enforcement" means a right provided in a conservation easement to enforce any of its terms granted to a governmental body, nonprofit corporation, charitable corporation, charitable association, or charitable trust that is not a holder.






Chapter 34.20. - MORTGAGES AND TRUST DEEDS

Article 01 - MORTGAGES

Sec. 34.20.010. - Recording assignment of mortgage.

The recording of the assignment of a mortgage is not in itself considered notice of the assignment to the mortgagor or the heirs or personal representatives of the mortgagor, so as to invalidate a payment made by one or more of them to the mortgagee.



Sec. 34.20.020. - Discharge of mortgage by entry in margin of record. [Repealed, Sec. 43 ch 161 SLA 1988].

Repealed or Renumbered



Sec. 34.20.030. - Recording of discharge upon certificate of mortgagee.

A mortgage may be discharged upon the record of the mortgage by the recorder who has custody of the record when there is presented to the recorder a certificate executed by the mortgagee or the personal representatives or assigns of the mortgagee, acknowledged or proved and certified in the manner prescribed in AS 34.15 to entitle conveyances to be recorded, specifying that the mortgage is paid or otherwise satisfied or discharged.



Sec. 34.20.040. - Recording certificate.

A certificate of discharge provided for in AS 34.20.030 and the proof or acknowledgment of the certificate shall be recorded at full length. A reference shall be made to the book and page containing the record of the certificate or the serial number of the record of the certificate in the entry of the discharge of the mortgage made by the recorder upon the record of the discharge.



Sec. 34.20.050. - Penalty for failure to discharge mortgage or execute certificate.

If a mortgagee, or personal representatives, successors in interest or assigns of the mortgagee, after full performance of the condition of the mortgage, whether before or after a breach, for 10 days after being so requested in writing, and after tender of the reasonable charges, neglects or refuses to discharge the mortgage, or to execute and acknowledge a certificate of discharge or release of the mortgage, the mortgagee is liable to the mortgagor, the heirs, successors in interest, representatives or assigns of the mortgagor, in the sum of $300 damages, and also for all damages occasioned by the neglect or refusal.



Sec. 34.20.060. - Definition.

In AS 34.20.010 - 34.20.060 "conveyance" includes every instrument in writing by which an estate or interest in real property is created, alienated, mortgaged, or encumbered, or by which the title to real property is affected, except a will.






Article 02 - DEEDS OF TRUST

Sec. 34.20.070. - Sale by trustee.

(a) If a deed of trust is executed conveying real property located in the state to a trustee as security for the payment of an indebtedness and the deed provides that in case of default or noncompliance with the terms of the trust, the trustee may sell the property for condition broken, the trustee, in addition to the right of foreclosure and sale, may execute the trust by sale of the property, upon the conditions and in the manner set forth in the deed of trust, without first securing a decree of foreclosure and order of sale from the court, if the trustee has complied with the notice requirements of (b) of this section. If the deed of trust is foreclosed judicially or the note secured by the deed of trust is sued on and a judgment is obtained by the beneficiary, the beneficiary may not exercise the nonjudicial remedies described in this section.

(b) Not less than 30 days after the default and not less than three months before the sale the trustee shall record in the office of the recorder of the recording district in which the trust property is located a notice of default setting out (1) the name of the trustor, (2) the book and page where the trust deed is recorded or the serial number assigned to the trust deed by the recorder, (3) a description of the trust property, including the property's street address if there is a street address for the property, (4) a statement that a breach of the obligation for which the deed of trust is security has occurred, (5) the nature of the breach, (6) the sum owing on the obligation, (7) the election by the trustee to sell the property to satisfy the obligation, and (8) the date, time, and place of the sale. An inaccuracy in the street address may not be used to set aside a sale if the legal description is correct. At any time before the sale, if the default has arisen by failure to make payments required by the trust deed, the default may be cured by payment of the sum in default other than the principal that would not then be due if no default had occurred, plus attorney fees or court costs actually incurred by the trustee due to the default. If, under the same trust deed, notice of default under this subsection has been recorded two or more times previously and the default has been cured under this subsection, the trustee may elect to refuse payment and continue the sale.

(c) Within 10 days after recording the notice of default, the trustee shall mail a copy of the notice by certified mail to the last known address of each of the following persons or their legal representatives: (1) the grantor in the trust deed; (2) the successor in interest to the grantor whose interest appears of record or of whose interest the trustee or the beneficiary has actual notice, or who is in possession of the property; (3) any other person in possession of or occupying the property; (4) any person having a lien or interest subsequent to the interest of the trustee in the trust deed, where the lien or interest appears of record or where the trustee or the beneficiary has actual notice of the lien or interest. The notice may be delivered personally instead of by mail.

(d) If the State of Alaska is a subsequent party, the trustee, in addition to the notice of default, shall give the state a supplemental notice of any state lien existing as of the date of filing the notice of default. This notice must set out, with such particularity as reasonably available information will permit, the nature of the state's lien, including the name and address, if known, of the person whose liability created the lien, the amount shown on the lien document, the department of the state government involved, the recording district, and the book and page on which the lien was recorded or the serial number assigned to the lien by the recorder.



Sec. 34.20.080. - Sale at public auction.

(a) The sale authorized in AS 34.20.070 shall be made under the terms and conditions and in the manner set out in the deed of trust. However, the sale shall be made

(1) at public auction held at the front door of a courthouse of the superior court in the judicial district where the property is located, unless the deed of trust specifically provides that the sale shall be held in a different place; and

(2) after public notice of the time and place of the sale has been given in the manner provided by law for the sale of real property on execution.

(b) The attorney for the trustee may conduct the sale and act in the sale as the auctioneer for the trustee. Sale shall be made to the highest and best bidder. The beneficiary under the trust deed may bid at the trustee's sale. The trustee shall execute and deliver to the purchaser a deed to the property sold.

(c) The deed must recite the date and the book and page of the recording of default, and the mailing or delivery of the copies of the notice of default, the true consideration for the conveyance, the time and place of the publication of notice of sale, and the time, place, and manner of sale, and refer to the deed of trust by reference to the page, volume, and place of record or to the place of record and the serial number assigned to the deed of trust by the recorder.

(d) After the sale an affidavit of mailing the notice of default and an affidavit of publication of the notice of sale shall be recorded in the mortgage records of the recording district where the property is located.

(e) The trustee may postpone sale of all or any portion of the property by delivering to the person conducting the sale a written and signed request for the postponement to a stated date and hour. The person conducting the sale shall publicly announce the postponement to the stated date and hour at the time and place originally fixed for the sale. This procedure shall be followed in any succeeding postponement.



Sec. 34.20.090. - Title, interest, possessory rights, and redemption.

(a) The sale and conveyance transfers all title and interest that the party executing the deed of trust had in the property sold at the time of its execution, together with all title and interest that party may have acquired before the sale, and the party executing the deed of trust or the heirs or assigns of that party have no right or privilege to redeem the property, unless the deed of trust so declares.

(b) The purchaser at a sale and the heirs and assigns of the purchaser are, after the execution of a deed to the purchaser by the trustee, entitled to the possession of the premises described in the deed as against the party executing the deed of trust or any other person claiming by, through or under that party, after recording the deed of trust in the recording district where the property is located.

(c) A recital of compliance with all requirements of law regarding the mailing or personal delivery of copies of notices of default in the deed executed under a power of sale is prima facie evidence of compliance with the requirements. The recital is conclusive evidence of compliance with the requirements in favor of a bona fide purchaser or encumbrancer for value and without notice.



Sec. 34.20.100. - Deficiency judgment prohibited.

When a sale is made by a trustee under a deed of trust, as authorized by AS 34.20.070 - 34.20.130, no other or further action or proceeding may be taken nor judgment entered against the maker or the surety or guarantor of the maker, on the obligation secured by the deed of trust for a deficiency.



Sec. 34.20.110. - Trust deeds recorded as mortgages.

For the purposes of record, a deed of trust, given to secure an indebtedness, shall be treated as a mortgage of real estate, and recorded in full in the book provided for mortgages of real property. The person who makes or executes the deed of trust shall be indexed as "mortgagor," and the trustee and the beneficiary or cestui que trust, as the "mortgagees."



Sec. 34.20.115. - Procedure for reconveyance.

(a) Unless the beneficiary has requested that a title insurance company reconvey a trust deed before the title insurance company mails or delivers the notice under (b) of this section, a title insurance company shall comply with the requirements of this section before reconveying the trust deed.

(b) Not less than 30 days after payment in full of the obligation secured by a trust deed and receipt of satisfactory evidence of payment in full, a title insurance company shall

(1) mail, by certified mail with postage prepaid, return receipt requested, to the beneficiary and the servicer, a notice of intent to reconvey; the notice shall be sent to the beneficiary's address and the servicer's address

(A) stated in the trust deed;

(B) stated in the last recorded assignment of the trust deed, if any;

(C) shown in a request for notice recorded under (g) of this section; and

(D) if any, personally known to the title insurance company; or

(2) hand deliver to the beneficiary and to the servicer a notice of intent to reconvey.

(c) The notice required by (b) of this section must be in substantially the following form and accompanied by a copy of the reconveyance to be recorded:

NOTICE OF INTENT TO RECONVEY

TO: (Beneficiary or servicer for beneficiary)

FROM: (Title insurance company)

DATE: __________

Notice is hereby given to you as follows:

(1) This notice concerns the trust deed described as follows:

Trustor: ________________________

Beneficiary: ________________________

Recording information for the trust deed:

Serial number: __________

or

Book number: __________

Page number: __________

Recording information for current assignment of trust deed:

Serial number: __________

or

Book number: __________

Page number: __________

(2) The undersigned title insurance company claims to have fully

paid or received satisfactory evidence of the payment in full of the

obligation secured by the trust deed described above.

(3) Unless, within 90 days following the date stated above, the

undersigned has received, by certified mail, return receipt requested,

directed to the address noted below, a notice stating that you have not

received payment in full of all obligations secured by the trust deed

or that you otherwise object to reconveyance of the trust deed, the

undersigned will fully release and reconvey the trust deed under AS

34.20.115.

(4) A copy of the reconveyance or release of the trust deed is

enclosed with this notice.

(Title insurance company)

(Address)

(Telephone number)

(d) After at least 90 days have elapsed after the mailing or delivery

of the notice of intent to reconvey under (b) of this section, if a

title insurance company has not received an objection to the

reconveyance, the title insurance company may execute and record a

reconveyance of the trust deed.

(e) The reconveyance authorized by (d) of this section must be

acknowledged under AS 09.63 and be in substantially the following form:

RECONVEYANCE OF TRUST DEED

________________________, a title insurance company authorized to

transact business in Alaska, does, by this document, reconvey, without

warranty, to the person or persons legally entitled to the trust

property, the following trust property covered by a trust deed naming

________________________ as trustor and ________________________ as

beneficiary, which was recorded on __________ at serial

number __________ or at book __________ and

page __________:

The following described property located in the

________________________ Judicial District, State of Alaska:

(Property description)

The undersigned title insurance company certifies that

(1) the undersigned title insurance company has fully paid or

received satisfactory evidence of the payment in full of the obligation

secured by the trust deed;

(2) not less than 30 days following the payment in full of the trust

deed, the undersigned hand delivered or mailed by certified mail,

return receipt requested, to the record beneficiary under the trust

deed and the servicer for the record beneficiary, at the beneficiary's

and servicer's record addresses, and to any address personally known to

this title insurance company, a notice of intent to reconvey as

required by AS 34.20.115 ; and

(3) at least 90 days have elapsed after the mailing or delivery of

the notice of intent to reconvey, and the undersigned title insurance

company has not received an objection to the reconveyance.

Dated ___________________

_________________________ (Title insurance company)

(Acknowledgment)

(f) A reconveyance of a trust deed, when executed and acknowledged in substantially the form prescribed in (e) of this section, may be recorded and, when recorded, constitutes a reconveyance of the trust deed identified in the reconveyance, regardless of any deficiency in the reconveyance procedure that is not disclosed in the recorded reconveyance, except for forgery of the title insurance company's signature. The reconveyance of a trust deed under this section does not discharge a personal obligation that was secured by the trust deed at the time of its reconveyance.

(g) A person who wants to receive a copy of a notice given under (b) of this section after the deed of trust is recorded and before the reconveyance is recorded under (d) of this section may record a request for a copy of the notice in the office of the recorder in the judicial district in which a part of the real property is located. The request must be acknowledged, must state the name and address of the person requesting the copy of the notice, and must identify the deed of trust by stating the names of the parties to the deed of trust, the date of recordation, and the serial number or book and page numbers where the deed of trust is recorded.

(h) If, at any point during the procedure required by this section, the beneficiary requests the title insurance company to reconvey the trust deed, the title insurance company is not required to proceed with the rest of the procedure required by this section and may execute and record a reconveyance of the trust deed.

(i) Except as provided in (a) and (h) of this section, if a title insurance company reconveys a trust deed without having satisfactory evidence of payment in full required under (b) of this section or without providing the prior notice to the beneficiary and the servicer as required under this section, the title insurance company is liable to the beneficiary and to the heirs, successors in interest, representatives, and assigns of the beneficiary for all damages occasioned by the neglect or the wilful act, and the title insurance company is liable to the state for a penalty of $300.

(j) In this section,

(1) "beneficiary" means both the record owner of the beneficiary's interest under a trust deed and a successor in interest;

(2) "satisfactory evidence of payment in full," with regard to an obligation secured by a trust deed or an encumbrance on the property covered by the trust deed, means a payoff letter, or, along with reasonable documentary evidence that the check was intended to effect full payment,

(A) the original cancelled check; or

(B) a copy, including a voucher copy, of a check, payable to the beneficiary or a servicer;

(3) "servicer" means a person who handles, for a beneficiary of a trust deed, the receipt of the beneficiary's payments under the trust deed;

(4) "title insurance company" means a title insurance company or a title insurance limited producer; in this paragraph, "title insurance company" and "title insurance limited producer" have the meanings given in AS 21.66.480 .



Sec. 34.20.120. - Substitution of trustee.

(a) The trustee under a trust deed upon real property given to secure an obligation to pay money and conferring no duties upon the trustee other than the duties that are incidental to the exercise of the power of sale conferred in the deed may be substituted by recording in the mortgage records of the recording district in which the property is located a substitution executed and acknowledged by all the beneficiaries under the trust deed, or their successors in interest.

(b) The substitution must contain

(1) the date of execution of the trust deed;

(2) the names of the trustee, trustor, and beneficiary;

(3) the book and page where the trust deed is recorded or the serial number assigned to the trust deed by the recorder;

(4) the name of the new trustee; and

(5) an acknowledgment signed and acknowledged by the trustee named in the trust deed of a receipt of a copy of the substitution, or an affidavit of service of a copy of it.

(c) From the time the substitution is filed for record, the new trustee succeeds to all the powers, duties, authority, and title of the trustee named in the deed of trust.

(d) When a title insurance company authorized to do business by a certificate of authority granted under AS 21.66 has been purchased by, merged into, or consolidated with, or has transferred all or substantially all of its business assets to, another authorized title insurance company, the surviving or successor company, by operation of law, succeeds to the duties of the predecessor company granted to that predecessor as trustee in any trust deed described in (a) of this section.



Sec. 34.20.130. - Recording assignment, subordination, or waiver.

(a) The following instruments may be recorded:

(1) an assignment of the beneficial interest under a deed of trust; or

(2) an instrument by which a deed of trust of real property is subordinated or waived as to priority.

(b) From the time it is filed for record, the instrument operates as constructive notice to all persons.



Sec. 34.20.135. - Definition.

In AS 34.20.070 - 34.20.130 "real property" or "property" includes an interest in real property.






Article 03 - MISCELLANEOUS PROVISIONS

Sec. 34.20.140. - Recording memorandum extending lien.

Where the payment of an existing contract (a bill of exchange, promissory note, bond, or other evidence of indebtedness) is secured by an instrument creating a lien upon real estate, payment on the contract does not extend the lien beyond its original or extended period as against subsequent purchasers, optionees, mortgagees, creditors, or persons acquiring a lien upon the real estate, unless

(1) a memorandum of the payment is recorded in the office of the recording district where the property is located;

(2) the memorandum is recorded before the end of the statutory time for bringing an action upon the existing contract and extensions as exhibited by the terms of the recorded instrument; and

(3) the memorandum is signed and acknowledged by the owner or the representative of the owner of the existing contract of indebtedness.



Sec. 34.20.150. - Maturity of lien.

(a) The date of maturity of an instrument creating a lien upon real property is considered to be 10 years from the date of the instrument, unless

(1) the period of the instrument is disclosed by the terms of the instrument; or

(2) another instrument extending the period of the first instrument or a memorandum of payment of the first instrument is recorded.

(b) When an existing recorded instrument is recorded before March 26, 1955, which creates a lien upon real property but which does not disclose the period of the instrument, another instrument extending the period of the first instrument, or a memorandum of payment of the first instrument may be recorded before January 1, 1956.



Sec. 34.20.160. - Notice of other remedies.

(a) When a lender uses a note as evidence of an obligation secured by a mortgage or deed of trust, the note must affirmatively advise the mortgagor or trustor and any other party bound by the note if the mortgagee or beneficiary wants the option to bring suit directly on the note to collect an amount owing under the note without first foreclosing the mortgage or deed of trust. This option must be stated in writing within the note or as a separate document. If a note executed after May 24, 1988 fails to contain the notice specified in this section, the debt secured by the mortgage or deed of trust may be foreclosed under AS 09.45.170 - 09.45.220 or AS 34.20.070 - 34.20.135.

(b) If the mortgagee or beneficiary wishes to collect an amount owing under the note without first foreclosing the mortgage or deed of trust, the following language is sufficient in the note:

The mortgagor or trustor (borrower) is personally obligated and fully liable for the amount due under the note. The mortgagee or beneficiary (lender) has the right to sue on the note and obtain a personal judgment against the mortgagor or trustor for satisfaction of the amount due under the note either before or after a judicial foreclosure of the mortgage or deed of trust under AS 09.45.170 - 09.45.220.









Chapter 34.22. - TRUSTS

Sec. 34.22.010. - [Renumbered as AS 13.36.300 ].

Repealed or Renumbered






Chapter 34.25. - VALIDATION OF FORMAL DEFECTS

Sec. 34.25.010. - Validation of defective acknowledgments.

A defective and informal acknowledgment of a deed, contract, lease, power of attorney, mortgage, or other instrument for the conveyance of real property, or an interest in real property, or pertaining to a right, title, or interest in real property, made in good faith, whether the acknowledgment is taken by or before a clerk, deputy clerk, or judge of a federal, state, or territorial court of record, or a commissioner, notary public, or other person authorized to administer oaths, is validated and declared sufficient in law as to acknowledgment, if no suit is filed in a court of record in the judicial district in which the real property affected by the instrument is located within 10 years from the date of the instrument, or the acknowledgment, to have the instrument set aside, altered, changed, or reformed.



Sec. 34.25.020. - Adverse title not affected.

This chapter is not intended to interfere with vested rights in lands or premises, arising by adverse title, acquired in good faith since the date of the defective acknowledgments.



Sec. 34.25.030. - Validation of defective instruments and use as evidence.

(a) A deed, contract, lease, power of attorney, mortgage, or other instrument for the conveyance of real property or an interest in real property, or pertaining to a right, title, or interest in real property, heretofore or hereafter signed and delivered by a person in good faith, as grantor, lessor, mortgagor, or maker, is validated and is sufficient in law for the purpose for which the instrument was executed and delivered, although the instrument is otherwise defective as to form, if no suit is filed in a court of record in the judicial district in which the property is located within 10 years from the date of the instrument to have the instrument set aside, altered, changed, or reformed.

(b) The instrument so executed and delivered shall be received in evidence in all courts in the state and is evidence of the right, title, or interest to the real property described in the instrument against the grantors, lessors, mortgagors, or makers, and their heirs, successors, and assigns.



Sec. 34.25.040. - Deeds on judicial sales.

(a) A judicial sale of real property is valid and sufficient in law to sustain a deed based on the sale when

(1) the sale is heretofore or hereafter made in the state on execution to satisfy a judgment, order, or decree of a court in the state or is made under an order or decree of a court in the state;

(2) the money bid on the property is paid to the officer making the sale, or to the officer's successor; and

(3) the sale is confirmed or acquiesced in by the court from which the execution issued or where the order or decree was entered.

(b) When no deed has been executed, a judicial sale that satisfies the conditions of (a) of this section entitles a purchaser at the sale to a deed.

(c) The deed, when executed and delivered, is sufficient to convey all the title of the judgment debtor or other person affected by the order or decree in the premises sold to the purchaser at the sale.

(d) All defects and irregularities in the proceedings or suit in which execution issues or in which the order or decree is entered, in the issuance of the execution, in obtaining the order or decree of the court, or in the manner of making or conducting the sale shall be disregarded if no suit is filed in a court of record in the judicial district where the real property affected by the deed is located within 10 years from the date of the deed, to have the deed set aside, altered, or otherwise changed or reformed.



Sec. 34.25.050. - Sale and deed of executor, administrator, and guardian validated.

(a) A sale of real property heretofore or hereafter made by an executor, administrator, or guardian is sufficient to sustain an executor's, administrator's, or guardian's deed to the purchaser for the real property when

(1) made of the decedent's, ward's, or incompetent person's real property in the state to a purchaser for a valuable consideration;

(2) the consideration is paid by the purchaser to the executor, administrator, or guardian, or the successor of the executor, administrator, or guardian, in good faith; and

(3) the sale is not set aside by the court, but is confirmed or acquiesced in by the court.

(b) If the deed is not given, a sale that satisfies the conditions of (a) of this section entitles the purchaser to the deed.

(c) The deed is sufficient to convey to the purchaser all the title that the decedent, ward, or incompetent had in the real property.

(d) All defects or irregularities in estate or court proceedings, in obtaining the order of the court for the sale, and in the making or conducting of the sale by the executor, administrator, or guardian shall be disregarded if no suit is filed in a court of record in the judicial district in which the real property affected by the deed is located within 10 years from the date of the deed, to have the deed set aside, altered or otherwise changed, or reformed.



Sec. 34.25.055. - Conveyances to or from trusts.

(a) A person, including a trustee, may convey real property to a trust whether or not a trustee of the trust is named as a grantee in the instrument of conveyance. A trustee of a trust may convey real property from a trust whether or not a trustee of the trust is named as a grantor in the instrument of conveyance.

(b) In a conveyance under (a) of this section, notice of the existence of the trust does not affect the status of a purchaser as a bona fide purchaser.

(c) Real property that is owned by a trust and that is purchased by a bona fide purchaser from a person in the person's capacity as trustee of the trust is acquired free of any claim of the beneficiaries of the trust.

(d) Notwithstanding other provisions of law, a trust instrument may not change the effect of (c) of this section.

(e) In this section,

(1) "bona fide purchaser" means a person who purchases real property for value from a trust and who

(A) has not knowingly been a party to fraud or illegality affecting the interest of persons who are parties to the purchase transaction or beneficiaries of the trust;

(B) does not have notice of an adverse claim by a beneficiary of the trust; and

(C) has acted in good faith in the purchase transaction;

(2) "conveyance" means a conveyance made before, on, or after August 9, 2000;

(3) "purchaser" means a person who acquires real property by sale, lease, mortgage, pledge, or lien, or who otherwise deals with real property in a voluntary transaction other than by making a gift;

(4) "real property" includes an interest in real property;

(5) "value" means acquisition of property

(A) in return for a binding commitment to extend credit;

(B) as security for or in total or partial satisfaction of a claim that existed before the giving of the security;

(C) by accepting delivery of the real property under a contract that is for the purchase of the real property and that existed before the delivery; or

(D) in return for other consideration sufficient to support a contract.



Sec. 34.25.060. - Record of the deed as evidence.

When the deed is executed and recorded in the deed records in the proper recording district, the record, certified by the recorder, is evidence in all courts, and has the same effect as the original.



Sec. 34.25.070. - Validation of sales and action to quiet title.

(a) A sale of real estate by an administrator or executor is confirmed and approved, notwithstanding irregularities or informalities in the proceedings before the sale, when

(1) the real estate is heretofore or hereafter sold under a license or order of a superior court in the state;

(2) the purchaser pays the purchase money for the real estate;

(3) the sale is made in good faith, in order to provide for payment of the claims against the estate;

(4) the executor or administrator fails or neglects to make or execute a deed conveying the real estate to the purchaser, or if from mistake or omission in the deed or defect in its execution the deed is inoperative; and

(5) five years have elapsed after the making of the sale.

(b) When these facts are shown in an action to quiet title to the real property against the heirs or their assignees of the deceased person whose property is sold, in the proper court for the suit, the court shall make its decree quieting title and compelling and ordering conveyances of the real estate to the purchaser or the heirs or assignees of the purchaser as if a valid contract to convey the real property were made by the deceased while living.

(c) An action may not be maintained by the heirs of the deceased, or their heirs or assignees, to dispossess the purchaser or the heirs or assignees of the purchaser, after the expiration of five years from the sale.



Sec. 34.25.080. - Tax deeds validated.

(a) A sale of real property is valid and sufficient in law to sustain a tax deed based on the sale when

(1) the sale is heretofore or hereafter made in the state in a proceeding to enforce a tax lien against real property;

(2) the money bid on the property is paid in good faith to the clerk, or the successor of the clerk, of the city conducting the sale; and

(3) the sale is confirmed or acquiesced in by the court ordering the sale.

(b) When no deed is executed, a sale that satisfies the conditions of (a) of this section entitles the purchaser to a deed.

(c) The deed, when executed, is sufficient to convey all of the right, title, or interest of the delinquent owner or a person in privity with the delinquent owner in the real property sold to the purchaser at the sale.

(d) All defects or irregularities in the delinquent tax roll, notices, presentations of delinquent tax roll to a court, proofs of notice, orders of sale, confirmation of sale or other proceedings before or in connection with the sale, in obtaining the order of the court for the sale, or in the making or conducting of the sale by the clerk of the city, or by another person authorized to make or conduct the sale, the lack of an order confirming the sale, and the lack of, or failure to issue, a certificate of sale and purchase, shall be disregarded if no suit is filed in a court of record in the judicial district in which the real property affected by the deed is located within 10 years from the date of the deed, to have the deed set aside, altered or otherwise changed, or reformed.



Sec. 34.25.090. - Definition.

In this chapter "conveyance" includes every instrument in writing by which an estate or interest in real property is created, alienated, mortgaged, or encumbered, or by which the title to real property is affected, except a will.






Chapter 34.27. - MODIFICATION OR ABOLITION OF COMMON LAW PROPERTY RULES

Article 01 - MISCELLANEOUS COMMON LAW RULES ABOLISHED.

Sec. 34.27.010. - Rules against perpetuities modified. [Repealed, Sec. 2 ch 82 SLA 1994. For comparable provisions, see AS 34.27.051 - 34.27.100].

Repealed or Renumbered



Sec. 34.27.020. - Abolition of the common law rule in Shelley's case.

Sec. 34.27.020. Abolition of the common law rule in Shelley's case.

If real property is granted or devised to a person and after the person's death, to the person's heirs or the heirs of the person's body, however the grant or devise is expressed, an estate for life only vests in the person, and a remainder goes to the person's heirs or the heirs of the person's body as purchasers.



Sec. 34.27.030. - Abolition of the common law destructibility of contingent remainders.

A contingent remainder is not defeated by the termination of a precedent estate before the occurrence of the contingency that was to cause the remainder to take effect. If the contingency occurs later, the remainder takes effect in the same way as a springing or shifting executory interest.






Article 02 - RULES AGAINST PERPETUITIES

Sec. 34.27.050. - Statutory rule against perpetuities. [Repealed, Sec. 9 ch 17 SLA 2000].

Repealed or Renumbered



Sec. 34.27.051. - Statutory rule against perpetuities.

(a) A general or nongeneral power of appointment not presently exercisable because of a condition precedent is invalid unless, within a period of 1,000 years after its creation, either the power is irrevocably exercised or the power terminates. For purposes of this subsection, the period in which the power must be exercised or the power terminated is computed from the time of creation of the original power of appointment under which a subsequent general power of appointment not presently exercisable or a subsequent nongeneral power of appointment not presently exercisable was created.

(b) If a nongeneral power of appointment is exercised to create a new presently exercisable general power of appointment, all property interests subject to that new presently exercisable general power of appointment are invalid unless, within 1,000 years after the creation of the new presently exercisable general power of appointment, the property interests that are subject to the new presently exercisable general power of appointment either vest or terminate.

(c) If a nongeneral power of appointment is exercised to create a new or successive nongeneral power of appointment or a new or successive testamentary general power of appointment, all property interests subject to the exercise of that new or successive nongeneral or testamentary general power of appointment are invalid unless, within 1,000 years from the time of creation of the original instrument or conveyance creating the original nongeneral power of appointment that is exercised to create a new or successive nongeneral or testamentary general power of appointment, the property interests that are subject to the new or successive nongeneral or testamentary general power of appointment either vest or terminate.



Sec. 34.27.053. - Savings provision.

A property interest that, under AS 34.27.051 , becomes invalid shall, upon the expiration of the 1,000-year period set out in AS 34.27.051 ,

(1) if income from the property interest is payable

(A) to one person, be distributed to the person to whom the income is then payable;

(B) to more than one person, be distributed to the persons to whom the income is then payable

(i) in the shares to which the persons are entitled to the income; or

(ii) equally among all persons who are entitled to the income if shares are not specified;

(2) if income from the property interest is payable in the discretion of a trustee and is payable

(A) to one person, be distributed to the person then eligible to receive the income; or

(B) to more than one person, be distributed to the persons then eligible to receive the income

(i) in the shares to which the persons are entitled to the income; or

(ii) equally among all persons who are entitled to the income if shares are not specified; or

(3) when there is no person then living to whom the property interest may be distributed under (1) or (2) of this section, be payable to one or more organizations described in 26 U.S.C. 2055(a) (Internal Revenue Code), or to one or more organizations described in any successor provision to 26 U.S.C. 2055(a), in the shares or proportions that the trustee or trustees then acting may determine.



Sec. 34.27.055. - 34.27.065 - l When nonvested property interest or power of appointment created; reformation; exclusions from statutory rule against perpetuities. [Repealed, Sec. 9 ch 17 SLA 2000].

Repealed or Renumbered



Sec. 34.27.070. - Application.

(a) Except as extended by (b) of this section, the former provisions of AS 34.27.051 - 34.27.100 apply to a nonvested property interest or a power of appointment that is created on or after January 1, 1996, and before April 2, 1997. For purposes of this subsection, a nonvested property interest or a power of appointment created by the exercise of a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.

(b) If a nonvested property interest or a power of appointment was created before January 1, 1996, and is determined in a judicial proceeding, commenced on or after that date, to violate this state's rule against perpetuities as that rule existed before January 1, 1996, or if a nonvested property interest or a power of appointment was created on or after January 1, 1996, but before April 2, 1997, and is determined in a judicial proceeding, commenced on or after that date, to violate this state's rule against perpetuities as that rule existed, on or after January 1, 1996, and before April 2, 1997, a court, upon the petition of an interested person, may reform the disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the limits of the rule against perpetuities applicable when the nonvested property interest or power of appointment was created. For purposes of this subsection, a nonvested property interest or a power of appointment created by the exercise of a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.

(c) The provisions of AS 34.27.051 apply to a trust instrument or conveyance executed on or after April 2, 1997, if the trust instrument or conveyance creates a contingent power of appointment or nonvested property interest subject to the exercise of a power of appointment that creates a new or successive power of appointment.



Sec. 34.27.075. - Relationship to common law rule.

AS 34.27.051 - 34.27.100 supersede the rule of the common law known as the rule against perpetuities. The common law rule against perpetuities does not apply in this state.



Sec. 34.27.090. - Short title and uniformity of application and construction. [Repealed, Sec. 9 ch 17 SLA 2000].

Repealed or Renumbered



Sec. 34.27.100. - Suspension of the power of alienation.

(a) A future interest or trust is void if, as to property subject to the future interest or trust,

(1) the future interest or trust suspends the power of alienation of the property, the suspension of the power of alienation is for a period of at least 30 years after the death of an individual alive at the time of the creation of the future interest or trust, and the suspension of the power of alienation occurs in the document creating the future interest or trust;

(2) the future interest or trust suspends the power of alienation of the property and the suspension of the power of alienation is for a period of at least 30 years after the death of an individual alive at the time of the creation of the future interest or trust as computed from the time of the termination of a settlor's power to revoke the trust;

(3) the future interest or trust suspends the power of alienation of the property, the future interest or trust is created by the exercise of a presently exercisable general power of appointment, whether by will or otherwise, and the suspension of the power of alienation is for a period of at least 30 years after the death of an individual alive at the time of the creation of the future interest or trust as computed from the time of creation of the presently exercisable power of appointment; or

(4) the future interest or trust suspends the power of alienation of the property, the future interest or trust is created by the exercise of a nongeneral or testamentary general power of appointment, and the suspension of the power of alienation is for a period of at least 30 years after the death of an individual alive at the time of the creation of the future interest or trust as computed from the time of creation of the original instrument or conveyance creating the original power of appointment that was exercised to create a new or successive nongeneral or testamentary general power of appointment.

(b) For purposes of (a) of this section, the power of alienation

(1) is suspended if there is no person alive who, alone or in combination with others, can, as to property that is part of the future interest or trust, convey

(A) title to real property in fee; or

(B) complete ownership of personal property;

(2) is not suspended by a future interest or trust or by an equitable interest in a trust if

(A) the trustee of the trust has power, either express or implied, to sell the property; or

(B) at least one person alive at the time the trust was created has an unlimited power to terminate the trust.

(c) The provisions of (a) of this section do not apply to a transfer

(1) made outright or in trust for a charitable purpose;

(2) to a literary or charitable organization;

(3) to a veterans' memorial organization; or

(4) to a cemetery corporation, society, or association.









Chapter 34.35. - LIENS

Article 01 - FORECLOSURE

Sec. 34.35.005. - Action for foreclosure.

(a) When an action is required to enforce a lien provided for in this chapter and the action falls within the monetary jurisdiction of the district court, the action shall be started in the district court in the judicial district in which venue lies. An action that exceeds the monetary jurisdiction of the district court shall be started in the superior court in the judicial district in which venue lies. The procedure, except as otherwise provided in this chapter, is the same as in the trial of an action to secure property to hold it for the satisfaction of a lien against it.

(b) In an action to enforce a lien, the court shall allow as part of the costs all money paid for drawing the lien and for filing and recording the lien claim, and a reasonable attorney fee for the foreclosure of the lien.

(c) An action to enforce a lien created by AS 34.35.005 - 34.35.425 has preference upon the calendar of civil actions before the court and shall be tried without unnecessary delay.



Sec. 34.35.010. - Joinder of claimants in lien statement.

Any number of persons who claim liens under AS 34.35.005 - 34.35.425 against the same property may join in one statement of lien. The consolidated statement of lien shall be verified by the oath of one or more of the claimants having knowledge of the facts.



Sec. 34.35.015. - Joinder in foreclosure suit.

Any number of persons who claim liens against the same property may join in the same action, and when separate actions are commenced the court may consolidate them.



Sec. 34.35.020. - Sufficiency in lien notice or pleadings.

(a) A mistake in formality or lack of statement in the lien notice or the pleadings is not ground for dismissal or unnecessary delay in an action to foreclose a lien.

(b) Substantial compliance with the law relating to the contents of the lien notice is considered sufficient, if the notice satisfactorily shows the name of the claimant, the amount of the demand, the time of the employment, the property sought to be charged with the lien sufficient for identification, and the name of the owner or reputed owner of the property.

(c) The inclusion of nonlienable items in the amount of the claimant's demand or error in the terms and conditions of the contract of employment, if there is a contract of employment, or other error in the lien notice, made in good faith, is not considered material, unless the error affects the substantial rights of the adverse party, acquired in good faith without notice.

(d) The lien notice and pleadings may be amended at any time before judgment. If a material statement or averment is omitted or misstated, this is ground for a reasonable delay or continuance to enable opposing parties to meet the amendment, and a nonsuit or dismissal may not be entertained in the action except upon the merits of the cause.



Sec. 34.35.025. - Parties to foreclosure.

In an action to foreclose a lien created by AS 34.35.005 - 34.35.425, all persons personally liable and all lien holders whose claims have been recorded, and all other persons interested in the matter in controversy or the property sought to be charged with the lien may be made parties. Persons who are not parties are not bound by the proceedings.



Sec. 34.35.030. - Lien claim against different properties.

If a lien claim is filed for the same labor against two separate kinds of property owned or claimed by different persons, the court shall determine the liability of each kind of property and designate which shall be sold first to discharge the amount of the lien claim.



Sec. 34.35.035. - Several judgment for each claimant.

In an action to enforce a lien judgment shall be given in favor of each person having a lien for the amount due the person, and the court shall order property subject to the lien to be sold by the peace officer in the same manner that property is sold on execution, or in any manner that the court considers proper. The proceeds of the sale shall be apportioned to the payment of each judgment pro rata, if the amount is insufficient to pay them in full.



Sec. 34.35.040. - Order of priority and payment. [Repealed, Sec. 19 ch 175 SLA 1978. For current law see AS 34.35.112 ].

Repealed or Renumbered



Sec. 34.35.045. - Lienor's action on contract.

Sec. 34.35.045. Lienor's action on contract.

Except as otherwise expressly provided, nothing in AS 34.35.005 - 34.35.425 may be construed to prevent a lienor under a contract from maintaining an action as if the lienor has no lien for the security of the debt and the bringing of this action does not prejudice rights under AS 34.35.005 - 34.35.425.






Article 02 - MECHANICS AND MATERIALMEN

Sec. 34.35.050. - Lien for labor or materials furnished.

A person has a lien, only to the extent provided under this chapter, to secure the payment of the contract price if the person

(1) performs labor upon real property at the request of the owner or the agent of the owner for the construction, alteration, or repair of a building or improvement;

(2) is a trustee of an employee benefit trust for the benefit of individuals performing labor on the building or improvement and has a direct contract with the owner or the agent of the owner for direct payments into the trust;

(3) furnishes materials that are delivered to real property under a contract with the owner or the agent of the owner that are incorporated in the construction, alteration, or repair of a building or improvement;

(4) furnishes equipment that is delivered to and used upon real property under a contract with the owner or the agent of the owner for the construction, alteration, or repair of a building or improvement;

(5) performs services under a contract with the owner or the agent of the owner in connection with the preparation of plans, surveys, or architectural or engineering plans or drawings for the construction, alteration, or repair of a building or improvement, whether or not actually implemented on that property; or

(6) is a general contractor.



Sec. 34.35.055. - Land subject to lien.

(a) The land upon which a building or other improvement described in AS 34.35.050 is constructed, together with a convenient space about the building or other improvement or so much as is required for the convenient use and occupation of it (to be determined by the judgment of the court at the time of the foreclosure of the lien), and the mine on which the work is performed or for which the material is furnished is also subject to the lien created by AS 34.35.050 - 34.35.120 if, at the time the work is started or the materials for the building or other improvements are first furnished, the land belongs to the person who causes the building or other improvement to be constructed, altered, or repaired.

(b) If the person owns less than a fee simple estate in the land, then only the interest of the person in it is subject to the lien.

(c) If the interest is a leasehold interest, and the holder forfeits the rights of the holder to it, the purchaser of the building or improvement and leasehold term, or so much of it as remains unexpired at a sale under AS 34.35.050 - 34.35.120 is considered to be the assignee of the leasehold term, and may pay the lessor all arrears of rent or other money and costs due under the lease.

(d) If the lessor regains possession of the land and property, or obtains judgment for the possession of it before the commencement of the construction, alteration, or repair of the building or other improvement, the purchaser may only remove the building or other improvement within 30 days after the purchase, and the owner of the land shall receive the rent due payable out of the proceeds of the sale, according to the terms of the lease, down to the time of the removal.



Sec. 34.35.060. - Priorities.

(a) Except as provided in (c) of this section, an encumbrance which is properly recorded shall be preferred to a lien created under AS 34.35.050 - 34.35.120 unless the claim of lien under AS 34.35.070 or notice of right to lien under AS 34.35.064 has been recorded before the encumbrance. The preference granted for a prior mortgage or deed of trust under this section applies without regard to when the sums are disbursed or whether the disbursements are required under the terms of a loan agreement.

(b) [Repealed, Sec. 19 ch 175 SLA 1978].

(c) A lien created by AS 34.35.050 - 34.35.120 in favor of an individual actually performing labor upon a building or other improvement in its original construction or of a trustee of an employee benefit trust for those individuals is preferred to a prior encumbrance upon the land on which the building or other improvement is constructed.

(d) In enforcing the lien, the building or other improvement may be sold separately from the land. When sold separately, the purchaser may remove the building or other improvement within a reasonable time after the sale, not to exceed 30 days, upon the payment to the owner of the land of a reasonable rent for its use from the date of its purchase to the time of removal. If removal is prevented by legal proceedings, the 30 days does not begin to run until the final determination of the proceedings in the court of first resort, or in the appellate court if appeal is taken.



Sec. 34.35.062. - Construction financing.

(a) A claimant to whom payment for the labor, material, service, or equipment furnished for a project is past due may give the lender a stop-lending notice. The claimant shall at the same time give a copy of the notice to the owner and to each prime contractor with whom or through whom the claimant or the claimant's debtor has contracted. A stop-lending notice must

(1) instruct the lender to stop disbursing, advancing, or otherwise providing construction financing for the project;

(2) be verified by the claimant;

(3) state the claimant's name, address, and telephone number;

(4) describe the labor, material, service, or equipment furnished by the claimant and state the name of the person to whom furnished;

(5) describe the real property improved by the labor, material, service, or equipment and state the name of the person the claimant believes to be the owner of the real property;

(6) state the amount due and unpaid to the claimant for the labor, material, service, or equipment.

(b) A stop-lending notice is binding upon a lender from the time the lender has received it and had a reasonable opportunity to act upon it until it expires or is revoked. A notice expires on the 91st day after it is received by the lender unless the claimant has commenced an action on the claim that is the subject of the notice before that day and the lender has received written notification of the action. A stop-lending notice may be revoked at any time in writing signed by the claimant. Expiration or revocation of a notice extinguishes the liability of the lender to the claimant under (c) of this section.

(c) A lender who disburses, advances, or otherwise provides construction financing for a project after it is the subject of a stop-lending notice is liable to the claimant in an amount equal to the lowest of the following amounts:

(1) the amount of construction financing disbursed, advanced, or otherwise provided by the lender after receipt of the claimant's stop-lending notice; if there are two or more stop-lending notices when the disbursement occurs, the lender's liability to each claimant is based on the claimant's ranking under AS 34.35.112 ;

(2) the amount owed to the claimant, including interest, costs, and attorney's fees, for labor, material, service, or equipment furnished for the project by the claimant as established by a written agreement signed on or after the date of the stop-lending notice by the claimant, the owner and the prime contractor with whom or through whom the claimant or the claimant's debtor has contracted or by a final judgment in an action in which the owner, the claimant, and the claimant's debtor are named and, if necessary, served parties;

(3) 150 percent of the amount stated in the stop-lending notice.

(d) Within 10 days after receiving the written agreement or a certified copy of the judgment under (c)(2) of this section establishing the amount owed to a claimant from whom it has a binding stop-lending notice, a lender shall send to the claimant a verified statement showing, by date and amount, all construction financing provided by the lender for the project. Except as provided in (e) of this section, the lender shall include with the statement payment in the amount of the lender's liability to the claimant under (c) of this section.

(e) If there are two or more claimants to whom a lender is or may be liable under (c) of this section and the lender is uncertain as to the amount of its liability or possible liability to each, the lender may bring an action to require the claimants to interplead their claims.

(f) A draw against construction financing may be made only after certification of job progress is delivered to the lender by the owner. The form of the certification may be prescribed by the lender and must include

(1) a statement of the progress of the project, including the percentage of completion of the project;

(2) the name, address, and telephone number of each prime contractor who has furnished labor, material, service, or equipment for the project;

(3) the amount owed by the owner to each listed prime contractor; and

(4) the portion of the draw that the owner will pay to each listed prime contractor.

(g) The owner shall use each draw as indicated in the certificates given by the owner to the lender under (f) of this section. The lender may not be required to verify the information in a certificate and is not liable for an error in a certificate.

(h) An owner who intentionally fails to apply construction financing proceeds as indicated by the certificate required under (f) of this section is guilty of a class A misdemeanor. The penalty provided under this subsection does not replace any other penalty that may be provided for by law for the same conduct.

(i) Within 10 days after being requested, a lender shall provide a person who has given the lender a stop-lending notice with a copy of

(1) each certificate received by the lender under (f) of this section; and

(2) a verified certificate stating the amount of construction financing proceeds committed by the lender for the project that have not been disbursed by the lender.

(j) The lender may not provide construction financing proceeds for payment of indebtedness of the owner that is not incurred for the project.



Sec. 34.35.064. - Notice of right to lien.

(a) Before furnishing labor, material, service, or equipment for a project, a person may give a notice of right to lien to the owner or owner's agent. If the notice is given in accordance with this section, the owner has the burden of proof to show that the owner did not know of or consent to the furnishing of the labor, material, service, or equipment by the claimant in an action to foreclose the claimant's lien on the property under AS 34.35.050 - 34.35.120. Otherwise the claimant has the burden of proof to show that the owner knew of and consented to the furnishing of the labor, material, service, or equipment. The notice of right to lien must be in writing, state that it is a notice of a right to assert a lien against real property for labor, materials, services, or equipment furnished in connection with a project, and contain

(1) a legal description sufficient for identification of the real property;

(2) the name of the owner;

(3) the name and address of the claimant;

(4) the name and address of the person with whom the claimant contracted;

(5) a general description of the labor, materials, services, or equipment provided or to be provided;

(6) a statement that the claimant may be entitled to record a claim of lien; and

(7) the following statement in type no smaller than that used in providing the information required by (1) - (6) of this subsection:

WARNING: Unless provision is made for payment of sums that may be due to the undersigned, your above property may be subject to foreclosure to satisfy those sums even though you may pay a prime contractor or other person for the labor, material, service, or equipment furnished by the undersigned.

(b) Upon request from an owner, lender, or prime contractor, a claimant who has given a notice of right to lien under this section shall disclose to the requester within five days the most recent accounting of the amount due and unpaid to that claimant under the terms of the contract and a description of labor, materials, services, or equipment that the claimant reasonably anticipates furnishing.



Sec. 34.35.065. - Notice of nonresponsibility.

(a) A building or improvement mentioned in AS 34.35.050 constructed with the knowledge of the owner of the land or the person having or claiming an interest in the land is considered to be constructed at the instance of the owner or person having or claiming the interest.

(b) The interest owned or claimed is subject to a lien recorded under AS 34.35.050 - 34.35.120, unless

(1) the owner or person having or claiming an interest in the land gives notice within three days after the owner or other person obtains knowledge of the construction, alteration, or repair that the owner or other person will not be responsible for it, by posting a notice to that effect in writing in some conspicuous place upon the land or upon the building or other improvement located on the land;

(2) the notice is signed by the owner or person having or claiming an interest in the land in the presence of two attesting witnesses or acknowledged by the owner or other person before a notary public;

(3) the posting of notice is attested to by a witness; and

(4) an attested or notarized copy of the notice is recorded with the recorder of the recording district in which the land, building, or other improvement is located within three days after the posting of the notice.



Sec. 34.35.067. - Recording notice of right to lien.

A notice of right to lien may be recorded by a claimant at any time after the claimant enters into a contract for or first furnishes labor, material, service, or equipment in connection with a project. The notice shall be recorded in the same manner as specified for the recording of a claim of lien under AS 34.35.070 .



Sec. 34.35.068. - Time periods for claiming liens.

(a) If a notice of completion is not recorded by the owner as provided in AS 34.35.071 , a claim of lien shall be recorded not later than 90 days after the claimant

(1) completes the construction contract; or

(2) ceases to furnish labor, material, services, or equipment for the construction, alteration, or repair of the owner's property.

(b) If a notice of completion is recorded by the owner as provided in AS 34.35.071 ,

(1) the following shall record a claim of lien or a notice of right to lien not later than 15 days after the notice of completion is recorded:

(A) a claimant who has received advance notification of the date that the notice of completion is recorded as provided in AS 34.35.071(a)(2);

(B) a claimant who has not given a notice of right to lien as permitted in AS 34.35.064 ;

(2) the following shall record a claim of lien not later than the time specified in (a) of this section:

(A) a claimant who records a notice of right to lien before or within the period specified in (1) of this subsection;

(B) a claimant who has given a notice of right to lien but who has not received advance notice of the date that the notice of completion is recorded by the owner as provided in AS 34.35.071 (a)(2).

(c) A claim of lien is enforceable only if recorded by a claimant within the time specified in (a) or (b) of this section.



Sec. 34.35.069. - Acknowledgment of right to lien. [Repealed, Sec. 18 ch 102 SLA 1986].

Repealed or Renumbered



Sec. 34.35.070. - Claim of lien.

(a) A claimant may record a claim of lien after entering into a contract for a project. A claim of lien may not be recorded later than the time specified under AS 34.35.068 .

(b) [Repealed, Sec. 9 ch 61 SLA 1979].

(c) The lien shall be verified by the oath of the claimant or another person having knowledge of the facts and state

(1) the real property subject to the lien, with a legal description sufficient for identification;

(2) the name of the owner;

(3) the name and address of the claimant;

(4) the name and address of the person with whom the claimant contracted;

(5) a general description of the labor, materials, services, or equipment furnished for the construction, alteration, or repair, and the contract price of the labor, materials, services, or equipment;

(6) the amount due to the claimant for the labor, materials, services, or equipment; and

(7) the date the last labor, materials, services, or equipment were furnished.

(d) [Repealed, Sec. 19 ch 175 SLA 1978].

(e) [Repealed, Sec. 19 ch 175 SLA 1978].

(f) A violation of the provisions of this section places the violator in the position of guarantor regarding another person who suffers damages that are proximately caused by the violation.



Sec. 34.35.071. - Notice of completion.

(a) The owner of real property that may be subject to a lien under AS 34.35.050 - 34.35.120 may announce the date of completion of the project by

(1) recording a notice of completion after completion of the project in the office of the recorder of the district in which the real property is situated; and

(2) giving notice at least five days before the recording of the notice of completion to all claimants who have given a notice of right to lien or a stop-lending notice to the owner and the lender prior to 10 days before recording a notice of completion; the notice must include a copy of the notice of completion and a statement advising claimants that a notice of completion will be recorded not earlier than five days after the date of the notice.

(b) The notice of completion shall be signed and verified by the owner, and must state

(1) the date of completion of the building or other improvement;

(2) the name and address of the owner;

(3) the nature of the interest or estate of the owner;

(4) the legal description of the property sufficient for identification; and

(5) the name of the general contractor.

(c) [Repealed, Sec. 9 ch 61 SLA 1979].

(d) A notice of completion is not effective if recorded before completion.

(e) Labor, materials, services, or equipment furnished after a notice of completion is recorded to satisfy warranty obligations or to remedy defective or unsatisfactory construction, alterations, or repairs for which no additional consideration is owed to the person furnishing the additional labor, materials, services, or equipment does not result in lien liability under AS 34.35.050 - 34.35.120.

(f) After recording a common interest community declaration under AS 34.08, an owner may record a notice of completion under this section as to each unit after completion of the original construction of each unit of the common interest community.



Sec. 34.35.072. - Bond.

If the owner of the property sought to be charged with a claim of lien under AS 34.35.050 - 34.35.120, or a prime contractor or subcontractor disputes the correctness or validity of the claim of lien brought under AS 34.35.050 - 34.35.120, the owner or contractor may record either before or after the commencement of an action to enforce the claim of lien, in the office of the recorder in which district the claim of lien was recorded, a bond executed by a person authorized to issue surety bonds in this state under AS 21, a financial institution licensed under AS 06, or a national bank authorized under the federal banking laws, in the penal sum equal to one and one-half times the amount of the claim of lien, which bond shall guarantee the payment of the sum that the lien claimant has claimed, together with the lien claimant's reasonable cost of suit in the action, if the claimant recovers on the claim of lien. If the owner records a bond under this section, the property described in the bond is freed from the effect of a claim of lien under AS 34.35.050 - 34.35.120 and an action brought to foreclose the claim of lien. The principal on the bond may be the owner of the property, the prime contractor, or a subcontractor who is affected by the claim of lien.



Sec. 34.35.074. - Civil suits.

(a) A person injured by a violation of AS 34.35.050 - 34.35.120 may bring a civil action

(1) except as provided in AS 34.35.062 (c), for actual and consequential damages that are proximately caused by the violation plus costs, including reasonable attorney fees;

(2) to enjoin the violation, and if the person prevails, the person shall be awarded costs, including reasonable attorney fees.

(b) A claimant who gives a stop-lending notice or has a claim of lien recorded under AS 34.35.075 and who fails to promptly revoke the stop-lending notice or remove the claim of lien from the record upon receiving payment in full on the claim or discovering that the stop-lending notice or claim of lien is in error, unjust, premature, or excessive is liable for actual and consequential damages caused by giving the stop-lending notice or improperly recorded claim of lien plus costs, including reasonable attorney fees.



Sec. 34.35.075. - Record and index of claim.

The recorder shall record the claim in a book kept for that purpose. The records shall be indexed as deeds and other conveyances are required by law to be indexed. The recorder is entitled to the same fees allowed by law for recording deeds and other instruments.



Sec. 34.35.080. - Duration of lien.

(a) A lien provided for in AS 34.35.050 - 34.35.120 does not bind real property for more than six months after the claim of lien is recorded, unless an action is commenced in the proper court to enforce the lien within

(1) that time; or

(2) six months after recording of an extension notice in the same recording office within the original six-month period showing the recording date and the book and page or instrument number or serial number of the initial claim of lien, and the balance owing.

(b) [Repealed, Sec. 18 ch 102 SLA 1986].

(c) A lien whose duration is extended by commencement of an action under (a) of this section is void as against a person who, after the commencement of the action and without knowledge or actual notice of its pendency, acquires an interest in the subject property in good faith for valuable consideration, unless a notice of the pendency of the action has been duly filed for record before the time the person's conveyance is duly filed for record. Notice of the pendency of the action must conform to the requirements of AS 09.45.940 .



Sec. 34.35.085. - Lien for improving lot or street.

A person who, at the request of the owner of a lot in the state, grades, fills in, or improves the lot or the street in front of or adjoining the lot has a lien upon the lot for work done and materials furnished. The provisions of AS 34.35.050 - 34.35.120 for securing and enforcing the mechanic's lien apply to the lien provided by this section.



Sec. 34.35.090. - Payment to contractor.

A payment by the owner of a building or structure to a prime contractor or subcontractor, made before 90 days from the completion of the building, is not valid to defeat or discharge a lien created by AS 34.35.050 - 34.35.120 in favor of other claimants, unless the payment is distributed among the other claimants. If a payment is distributed in part only, then the payment is valid only to the extent it is distributed.



Sec. 34.35.095. - Amount of lien.

(a) Except as provided in (c) of this section, a claimant may recover upon a lien recorded by the claimant only the amount due to the claimant according to the terms of the contract, after deducting all claims of other persons claiming through the claimant for work done and materials furnished.

(b) [Repealed, Sec. 9 ch 61 SLA 1979].

(c) An individual may recover upon a lien recorded by the individual only the amount due according to the terms of the employment.



Sec. 34.35.100. - Action against contractor on lien.

(a) Where a lien is recorded under AS 34.35.050 - 34.35.120 for work done or materials furnished to a prime contractor, the prime contractor shall defend an action at the expense of the prime contractor, and during the pendency of the action the owner may withhold from the prime contractor the amount of money for which the lien is recorded.

(b) If judgment is given against the owner or the property of the owner upon the liens, the owner may deduct from the amount due or to become due by the owner to the prime contractor the amount of the judgment and costs.

(c) If the amount of the judgment and costs exceeds the amount due by the owner to the prime contractor, or if the owner settles with that contractor in full, the owner may recover back from the prime contractor an amount paid by the owner in excess of the contract price, and for which the prime contractor was originally liable.



Sec. 34.35.105. - Materials not subject to process.

When a mechanic, artisan, machinist, builder, lumber merchant, contractor, laborer, or other person furnishes or procures materials for use in the construction, alteration, or repair of a building or other improvement, the materials are not subject to attachment, execution, or other legal process to enforce a debt due by the purchaser of the materials except a debt due for the purchase money thereof, so long as the materials have been or are about to be applied in good faith to the construction, alteration, or repair of the building or other improvement.



Sec. 34.35.110. - Actions to enforce liens.

(a) An action to enforce a lien created by AS 34.35.050 - 34.35.120 shall be brought in the superior court. The pleadings, process, practice, and procedure are the same as in other cases. Each claimant is entitled to execution for the balance due after distribution. The clerk of the superior court, upon demand, shall issue the execution after the return of the officer making the execution showing the balance due.

(b) In an action under AS 34.35.050 - 34.35.120 the court shall, upon entering judgment for the plaintiff, allow as a part of the costs all money paid for the filing and recording of the lien and a reasonable amount as attorney fees. An action to enforce a lien created by AS 34.35.050 - 34.35.120 has preference upon the calendar of civil actions of the court and shall be tried without unnecessary delay.

(c) In an action to enforce a lien created by AS 34.35.050 - 34.35.120 all persons personally liable and all lienholders whose claims have been filed for record under AS 34.35.070 shall be made parties; all other persons interested in the matter in controversy or in the property sought to be charged with the lien may be made parties. However, those persons who are not made parties are not bound by the proceedings. The proceedings upon the foreclosure of a lien created by AS 34.35.050 - 34.35.120 shall, as nearly as possible, conform to the proceedings of a foreclosure of a mortgage lien upon real property.



Sec. 34.35.112. - Payment of claimant's liens.

Sec. 34.35.112. Payment of claimant's liens.

(a) If more than one lien created under AS 34.35.050 - 34.35.120 is claimed against property, the court in its judgment shall declare the rank of each lien or class of liens in the following order:

(1) all persons other than prime contractors or subcontractors with lien rights under AS 34.35.050 (1);

(2) the trustees of employment benefit trusts for persons described in (1) of this subsection;

(3) all materialmen and subcontractors;

(4) persons described in AS 34.35.050 (5) and prime contractors, other than the general contractor;

(5) the general contractor.

(b) For purposes of AS 34.35.050 - 34.35.120, if the proceeds of the foreclosure sale of the property are insufficient to pay the lien claims of all persons who have recorded claims of lien, the

(1) liens of all individuals with lien rights under AS 34.35.050 (1) shall first be paid in full, or pro rata if the proceeds are insufficient to pay them in full;

(2) liens of trustees of employment benefit trusts for persons described in (1) of this subsection shall be paid in full or pro rata if the proceeds are insufficient to pay them in full;

(3) liens of materialmen and subcontractors shall be paid in full or pro rata if the proceeds are insufficient to pay them in full;

(4) liens of persons described in AS 34.35.050 (5) and prime contractors other than the general contractor, shall be paid in full or pro rata if the remainder is insufficient to pay them in full; and

(5) lien of the general contractor shall be paid out of the balance.

(c) For purposes of AS 34.35.050 - 34.35.120, if the proceeds of the foreclosure sale of the property are sufficient to pay the lien claims of all persons who have recorded claims of lien, the balance shall be paid to the person who owned the property before the foreclosure sale.



Sec. 34.35.114. - Obligation of claimant and lender to provide information.

(a) A prime contractor, on request, shall provide the following information within five days to any person entitled to claim a lien through the prime contractor:

(1) a description of the real property being improved sufficient to identify the property;

(2) the name and address of the owner with whom the prime contractor contracted;

(3) the name and address of the lender providing construction financing; and

(4) whether there is a payment bond and, if so, the name of the surety.

(b) At the request of any person who may claim a lien through a claimant other than a prime contractor, the claimant shall provide, within five days, the name of the person who contracted for the furnishing by the claimant of the labor, materials, services, or equipment from which a lien claim may arise.

(c) A person who receives a stop-lending notice or notice of right to lien identifying a project for which the person is not the lender shall notify the claimant in writing within 10 days after receipt of the notice that the person is not the lender.

(d) A claimant shall, within 10 days after receipt of a request, provide an owner or lender to whom the claimant has given a stop-lending notice or notice of right to lien a written statement of the amount due to the claimant and unpaid.

(e) [Repealed, Sec. 18 ch 102 SLA 1986].



Sec. 34.35.115. - Persons considered agent of owner.

Every contractor, subcontractor, architect, builder, or other person having charge of the construction, alteration, or repair, in whole or in part, of a building or other improvement as provided in AS 34.35.050 and 34.35.085, is considered to be the agent of the owner for the purposes of AS 34.35.050 - 34.35.120.



Sec. 34.35.117. - Waiver of lien rights.

(a) Except as provided under (b) of this section, a written waiver of lien or stop-lending notice of rights created under AS 34.35.050 - 34.35.120 signed by a claimant requires no consideration and is valid and binding. A waiver permitted under this section may not relate to labor, materials, services, or equipment furnished after the date the waiver is signed by the claimant.

(b) An individual described in AS 34.35.120 (10) may not waive right to claim a lien under AS 34.35.050 - 34.35.120. A waiver that purports to waive the lien rights of that individual or class of individuals is void.



Sec. 34.35.118. - Claimant liability. [Repealed, Sec. 18 ch 102 SLA 1986].

Repealed or Renumbered



Sec. 34.35.119. - Waiver of liens on unsold common interest community units.

(a) A lien created under AS 34.35.050 - 34.35.120 arising out of original construction that becomes subject to AS 34.07 or AS 34.08 before the first sale of a unit within a common interest community after commencement of construction shall be subject to the provisions of this section.

(b) Subject to (c) of this section, a claimant who claims a lien against an entire common interest community shall release that portion of the lien claim that relates to a particular unit within a common interest community selected by the owner of the unsold common interest community units after the claimant receives a partial payment of the lien claim that is equal to 115 percent of the amount determined

(1) if the common interest community has been established under AS 34.07 by

(A) dividing the surface area of the common areas and facilities attendant to the common interest community unit by the surface area of all common areas and facilities of the common interest community building; and

(B) multiplying the result obtained in (A) of this paragraph by the total amount of the claimant's lien claim;

(2) by the allocated interest in the common expenses if the common interest community has been established under AS 34.08.

(c) A lien claimant is not required to waive a portion of the lien claim under this section unless the amount of indebtedness secured by a prior encumbrance against the common interest community building held by a construction lender is also reduced by an amount calculated in the same manner as provided in (b) of this section.



Sec. 34.35.120. - Definitions.

In AS 34.35.050 - 34.35.120,

(1) "building or other improvement," includes a wharf, bridge, ditch, flume, tunnel, fence, well, land clearing, machinery, aqueduct to create hydraulic power, or for mining or other purposes, and all other structures and superstructures;

(2) "completion" means the cessation of the performance of labor or services or the furnishing of material or equipment on the building or other improvement to be constructed, altered, or repaired and includes, but is not limited to, the following:

(A) the occupation or use by the owner or an agent of the owner of the building or other improvement constructed, altered, or repaired accompanied by cessation of the furnishing of labor, services, material, or equipment on the building or improvement;

(B) the acceptance by the owner or an agent of the owner of the construction, alteration, or repair after labor, service, material, or equipment is furnished; or

(C) the issuance of a certificate of occupancy for a building by a municipality empowered to issue that certificate accompanied by cessation of the furnishing of labor, services, material, or equipment on the building or improvement;

(3) "construction, alteration, or repair", includes partial construction, and all repairs done in and upon a building or other improvement;

(4) "construction financing" means money loaned or other credit extended to an owner secured by an encumbrance on real property to finance a project on that real property;

(5) "contract price" means the amount agreed upon by the contracting parties for furnishing services, labor, materials, or equipment covered by the contract, increased or diminished by the price of change orders, extras, or amounts attributable to altered specifications; if no price is agreed upon by the contracting parties, "contract price" means the reasonable value of all services, labor, materials, or equipment covered by the contract;

(6) "draws" means periodic disbursements of construction financing by a lender;

(7) "encumbrance" means a mortgage, deed of trust, or lien arising other than under AS 34.35.050 - 34.35.120;

(8) "general contractor" means a person who is a prime contractor and who has the responsibility for supervising all other contractors furnishing labor, materials, services, or equipment in connection with the construction, alteration, or repair of a building or other improvement;

(9) "give notice" means to mail a notice required under AS 34.35.050 - 34.35.120 by first-class mail and by using a form of mail requiring a signed receipt, or to deliver the notice and obtain a receipt signed by the person to whom it is directed or an agent of that person; a notice is effective when given or delivered to

(A) a lender at the address designated in the encumbrance securing that lender;

(B) an owner at the last known address of the owner;

(C) a prime contractor at the last known address of the prime contractor;

(D) a potential lien claimant at the address specified in a stop-lending notice or notice of right to lien or claim of lien;

(10) "individual" means a natural person who actually performs labor upon a building or other improvement as an employee of the owner or any contractor furnishing labor, materials, services, or equipment for the construction, alteration, or repair of a building or other improvement;

(11) "lender" means any person providing construction financing;

(12) "materialman" means a person who furnishes materials used in the construction, alteration, or repair of the owner's real property;

(13) "owner" means a person who owns real property or a possessory interest in real property and who enters into a contract, express or implied, for a project on that property;

(14) "potential lien claimant" or "claimant" means any person entitled to assert lien rights under AS 34.35.050 - 34.35.120;

(15) "prime contractor" means a person who enters into a contract directly with an owner to furnish labor, materials, services, or equipment for the construction, alteration, or repair of a building or other improvement on the owner's real property;

(16) "project" means construction, alteration, or repair of an improvement on real property or work done to enhance the real property itself;

(17) "subcontractor" means a person who enters into a contract with a prime contractor to furnish labor, services, or equipment for the construction, alteration, or repair of a building or other improvement on the owner's real property and does not include a materialman.






Article 03 - MINES AND WELLS

Sec. 34.35.125. - Liens on mines and oil wells.

A person who, at the instance of the owner, performs work in, on, or about a mine, or mining claim, oil, gas, or other well, in opening up, developing, sinking, drilling, drifting, stoping, mucking, stripping, shoveling, mining, hoisting, firing, cooking, teaming, or performs any other class or kind of work necessary or convenient to the development, operation, working, or mining of the claim or well; or who performs work tending to or assisting in the development, extraction, separation, or reduction to a commercial value of the minerals; or who performs work on a water right, ditch, flume, pipe line, tramway, tram, road, or trail, used in connection with the opening up, or to facilitate the opening up, operation, or development of the claim or well, or the extraction of the minerals, has a lien on the mine or mining claim, oil, gas, or other claim or well as security for the payment of the work.



Sec. 34.35.130. - Lien on mill or machine.

A person who, at the instance of the owner, performs work or labor on, in, or about a mill or machine, either in the alteration or repair of it, or in the operation or working of it, while the mill or machine is used in or about a mine, or mining claim, oil, gas, or other claim or well, as a means of opening up, developing, or mining, or as a means of separating, extracting, or reducing minerals to commercial value, has a lien on the mill or machine, to secure the payment of the amount due for the work.



Sec. 34.35.135. - Priority.

A lien under AS 34.35.125 and 34.35.130 is a preferred lien, prior and superior to a mortgage, conditional sale agreement, attachment, claim, or demand, unless the mortgage, conditional sale agreement, attachment, claim, or demand is in writing and recorded in the recorder's office of the recording district where the property is located before the work for which the lien is claimed is started. A sale, transfer, mortgage, assignment, or attachment made or filed for record after the work is started does not have the effect of postponing the lien.



Sec. 34.35.140. - Lien on dump or mass of mineral.

(a) A person who, at the instance of another who has the right of possession of a mine, or mining claim, oil or gas well, performs upon, in, or about the mine or well any of the kinds of work mentioned in AS 34.35.125, or who performs any other kind of work in the production, piling up, or storing of a dump or mass of mineral, has a lien on the dump or mass, and the gold, gold dust, or other minerals contained in or extracted from it, to secure the amount due the laborer in the production of the minerals.

(b) The lien attaches to the dump or mass, and to the gold, gold dust, or other mineral, whether they are deposited on the ground in a mass, or dumped into bunkers or hoppers, or stored in tanks or reservoirs, or placed in sluice boxes at the mine, and attaches to the gold, gold dust, and other minerals so long as they are in one mass and can be identified as being produced by the labor of the lienor.

(c) The lien provided for in this section is prior and preferred over a deed, mortgage, bill of sale, attachment, or other claim whether given before or after the work for which the lien is claimed is started.



Sec. 34.35.145. - Extent of liens.

Liens under AS 34.35.125 , 34.35.130, and 34.35.140 are security for payment for the work performed within a period of nine months immediately before the cessation of the work. The liens bind all the right, title, and interest in the property mentioned of the person at whose instance or request or for whom the work is performed, to the full extent of the interest that the person has at the beginning of the work for which the lien is claimed, or subsequently acquired in the property, up to the time of the foreclosure of the lien.



Sec. 34.35.150. - Labor deemed performed at instance of owner, mortgagee, or lien claimant.

(a) When the work mentioned in AS 34.35.125 , 34.35.130, and 34.35.140 is performed at the instance of a person, who has the right of possession under a written or oral lease, license, or authority, expressed or implied, bond, option or other contract of sale from the owner, executed by the owner's authority, or who has possession with the knowledge of the owner, the work is considered to have been done at the instance of the owner, and at the instance of the mortgagee or lien claimant.

(b) The owner's, mortgagee's, or claimant's interest in the property is subject to a lien filed in accordance with AS 34.35.125 - 34.35.170, unless the owner, mortgagee, or claimant, within 10 days after obtaining knowledge of the work, gives notice of nonresponsibility for the work, by posting notices to that effect in three conspicuous places on the mine, mining claim, or on or near the oil, gas, or other well, or in one conspicuous place on the dredge, steam shovel, derrick, mill, or machine. A mortgagee or other lien claimant must also give additional notice of the nature of the lien, the amount due on it, and refer to the volume and page where the claim of lien is recorded.

(c) The posting of notice is not required on a dragline, electric shovel, tractor, scraper, hoist, truck, or mobile equipment or machinery or personal property that is readily moved about from place to place or is required to be moved from place to place in the course of mining operations.



Sec. 34.35.155. - Liens not exclusive.

(a) Liens under AS 34.35.125 - 34.35.170 are not exclusive of one another. The lien shall attach and may be claimed by the same labor upon the mine, mining claim, mill, or machine used in mining or working, and the dump or mass of mineral, gold, or gold dust, if the facts relative to the labor warrant.

(b) A lienor may claim a lien on one or more of the different classes of property subject to a lien for the same labor if

(1) the amount claimed against each class of property is separately stated;

(2) the property sought to be charged is described so that it can be identified; and

(3) the name of the owner or reputed owner is given.



Sec. 34.35.160. - Claim of lien.

(a) A person who claims the benefit of AS 34.35.125 - 34.35.170 shall, within 90 days after the performance of the services or the cessation of the work mentioned in AS 34.35.125 - 34.35.170, record the claim of lien in the recorder's office of the recording district in which the mine or mining claim, or other property on which the lien is claimed is located or used.

(b) The claim of lien must contain

(1) a statement of the demand;

(2) the amount of the demand, after deducting all credits and offsets;

(3) the name of the person by whom the claimant was employed;

(4) a statement of the terms and conditions of the contract of employment;

(5) the date of starting and stopping the work;

(6) a description of the property on which the lien is claimed, sufficient for identification; and

(7) the name of the owner or reputed owner.

(c) The lien claim shall be verified by the oath of the lien claimant or someone on behalf of the lien claimant having personal knowledge of the facts. If there is no express contract of employment, the claim must state the reasonable value of the work and services.



Sec. 34.35.165. - Duration of lien.

(a) A lien under AS 34.35.125 - 34.35.170 does not bind a property for more than six months after notice of the lien is filed for record, unless suit is brought before the proper court to enforce the lien within that time, or if credit is given, with six months after the expiration of the credit.

(b) A lien may not be continued in force for more than one year from the stopping of work by an agreement to give credit.



Sec. 34.35.170. - Definitions.

(a) In AS 34.35.125 - 34.35.170,

(1) "dump" or "mass" means the mineral-bearing sands, gravel, earth, ore, stone, coal, oil, gas, other fluids or minerals extracted, hoisted, and raised from a mine or mining claim, while in mass at the mine or on the mining claim or adjacent to it, whether it is deposited in dumps or piles, or placed in hoppers, tanks, or reservoirs, or in sluice boxes or bunkers or other receptacles and whether partially or wholly reduced from its primary state or not;

(2) "mill" or "machine" includes a dredge, steam, internal combustion or electric shovel, dragline, tractor, scraper, hoist, engine and boiler, derrick, drill, roasting or reduction works, stamp, roller or other mill, concentrator, conveyor, elevator, or other machinery used in or about a mine in digging, hoisting, conveying, washing, or blocking out mineral contents, or reducing the mineral contents to a commercial value, while the mill or machine is used in connection with the operation of the mine, and is not a fixture and included in the term "mine" as defined in this section;

(3) "mine" or "mining claim" means a block or parcel of mining ground, consisting of a part of a mining location, a mining location, or two or more contiguous mining locations, or an oil, gas, or other well or claim, possessed and held under one ownership, or mined under one management and worked through a common shaft, tunnel, incline, pit, well, or other opening, or over one tram; and all valuable mineral deposits, including coal, oil, gas, or other fluid, and all lodes, veins, or rock in place containing minerals; and all shafts, tunnels, stopes, ways, and other openings, roads, appliances, machinery, timbering, and structure below the surface of the ground; and all structures, buildings, mills, and machines on the surface of the ground and affixed to the ground and used in the working, mining, and development; and all ditches, water rights, pipelines, roads, trams, flumes, and other appurtenances;

(4) "mineral" includes coal, oil, gas, and inorganic substances subject to location, appropriation, acquisition, or enjoyment under the laws of the United States or the state.

(b) When the phrase "different classes or kinds of property subject to lien" is used, it refers to mines as defined in this section as one class; mills and machines as another class; and the dump or mass as a third class.






Article 04 - IMPROVEMENT OF CHATTELS

Sec. 34.35.175. - Improvement lien on personal property.

(a) A person who makes, alters, repairs, or labors upon an article of personal property at the request of the owner or lawful possessor has a lien on the property for the just and reasonable charges for the labor performed and material furnished. The person may keep possession of the article until the charges are paid.

(b) If the charges are not paid within three months after the labor or materials, or both, are performed or furnished, the person having the lien may sell the article at public auction and apply the proceeds of the sale, first, to the payment of the expenses of sale, second, to the discharge of lien, and third, the balance to the owner of the article.

(c) The sale shall be held in the recording district where the article is left to be altered or repaired.

(d) Before the sale is made, notice of the sale shall be given to the debtor by registered letter directed to the last known place of residence of the debtor, if the residence is known, and also by posting notice of the sale in three public places in the recording district, one of which shall be at or near the front door of the post office nearest the place of sale, for 10 days before the day of sale. The notice must contain a particular description of the article to be sold, the name of the owner or reputed owner, the amount due on the lien, and the time and place of said sale.



Sec. 34.35.180. - Chattel lien; surrender of possession.

A person who expends labor, skill, or materials upon a chattel, at the request of its owner, reputed owner, or authorized agent of the owner, or lawful possessor of the chattel, has a lien upon the chattel for the contract price of the expenditure, or in the absence of a contract price, for the reasonable worth of the expenditure, for a period of six months from the expenditure, notwithstanding the fact that the possession of the chattel is surrendered to the owner or lawful possessor.



Sec. 34.35.185. - Lien notice.

(a) The lien claimant shall, before delivery of the chattel to the owner or the authorized agent of the owner, record a lien notice in the office of the recorder of the recording district where the chattel is situated and in which the labor, skill, and materials are expended on the chattel.

(b) The notice must state the name of the claimant, the name of the owner, or reputed owner, a description of the chattel, sufficient for identification, upon which the claimant has expended labor, skill, and material, the amount for which the lien is claimed, and the date upon which the expenditure was completed. The notice shall be verified by the oath of the claimant, or by some one on behalf of the claimant, who has personal knowledge of the facts, and may be substantially in the following form:

. . . . . . . . . . . . . . . . . . . ., Claimant, v. . . . . . . . .

. . . . . . . . . . . . Defendant

Notice is hereby given that . . . . . . . . . . . . . . claims a lien

upon . . . . . . . . . . . . . . . . (describe the property)

for, and on account of labor, skill, and materials expended upon the .

. . . . . . . . . . . . . . . . . . . . . . . . (property); that the

name of the owner, or reputed owner is, . . . . . . . . . . . . . . .

.; that the labor, skill, and materials were expended upon the

property between the . . . . . . . . . . day of . . . . . . . . . . .

. ., and the . . . . . . . . . . . . . . . . . . . day of . . . . . .

. . . . . . . . . . . . . . . . ., and the rendition of the labor,

skill, and materials so expended by the claimant above named was closed

on the . . . . . . . . . . day of . . . . . . . . . . . . . . . .; that

the amount claimant demands for labor, skill, and materials so expended

is $. . . . . . . .; that no part of it has been paid except $. . . . .

. . ., and there is now due and remaining unpaid on it, after deducting

all just credits and offsets, the sum of $. . . . . . . ., in which

amount a lien is claimed upon the property.

State of Alaska

. . . . . . . . . . . . . . . . . . Judicial District ss:

. . . . . . . . . . . . . . . Claimant

I, . . . . . . . . . . . . . . . . . . . . . . . ., being first duly

sworn, on oath say that I am . . . . . . . . . . . . . . . . . . . . .

. . . named in the foregoing claim; that I have heard the claim read,

know the contents of it, and believe it is true.

. . . . . . . . . . . . . . . Claimant

Subscribed and sworn to before me this . . . . . . . . . . . . .. . .

. . . day of . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Name of Officer taking oath



Sec. 34.35.190. - Duty of recorder.

Upon the presentation of the notice to the recorder, the recorder shall record the notice and index it in a book or computer-readable medium kept for that purpose and called "Index of Liens upon Chattels." The recorder is entitled to charge and receive from the person recording the notice of lien a fee provided for recording and indexing chattel mortgages.



Sec. 34.35.195. - Persons considered owner of chattel.

The following persons are considered the owner of a chattel, or the authorized agent of the owner, for the purpose of AS 34.35.175 - 34.35.215:

(1) a person in possession of the chattel under an agreement to purchase it, whether the title to it is in the person or the vendor;

(2) a person in lawful possession of the chattel.



Sec. 34.35.200. - Priority.

A lien under AS 34.35.180 , when recorded in accordance with AS 34.35.185, is superior to and preferred to

(1) a lien, mortgage, or encumbrance that attaches to the chattel after the starting of labor or services or the furnishing of the material mentioned in that section;

(2) a lien, mortgage, or other encumbrance that attaches before that time, when the person furnishing the material or performing the services did not have notice of the prior lien, mortgage, or encumbrance, or the prior lien, mortgage, or encumbrance was not recorded or filed in the manner provided by law.



Sec. 34.35.205. - Duration of lien.

(a) A lien does not bind a property for more than six months after the lien is recorded, unless suit is brought in the superior court to enforce the lien within that time, or if credit is given, within six months after the expiration of the credit.

(b) A lien may not be continued in force for more than one year from stopping of work or services, or after the material is furnished, by an agreement of the parties.

(c) The practice and procedure to enforce a lien shall be governed by the law applicable to the foreclosure of mechanics' and materialmen's liens.



Sec. 34.35.210. - Release or discharge of lien.

A lien under AS 34.35.175 - 34.35.215 may be released and discharged by the lien claimant or the agent of the lien claimant by an entry upon the "Index of Liens upon Chattels."



Sec. 34.35.215. - Penalty for refusal to discharge lien.

A person who refuses to discharge a lien after the lien is paid is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $500 and in addition is liable in damages to the person injured by the refusal in an amount equal to three times the damage sustained.






Article 05 - TRANSPORTATION, STORAGE, AND AGISTMENT

Sec. 34.35.220. - Persons entitled to carrier, warehouse, and livestock liens.

The following persons shall have liens upon personal property for their just and reasonable charges for the labor, care, and attention bestowed and the food furnished, and may retain possession of the property until the charges are paid:

(1) a person who is a common carrier, or who, at the request of the owner or lawful possessor of personal property, carries, conveys, or transports the property from one place to another;

(2) a person who safely keeps or stores grain, wares, merchandise, and personal property at the request of the owner or lawful possessor of the property; and

(3) a person who pastures or feeds horses, cattle, hogs, sheep, or other livestock, or bestows labor, care, or attention upon the livestock at the request of the owner or lawful possessor of the livestock.



Sec. 34.35.225. - Sale to enforce lien.

(a) If just and reasonable charges are not paid within three months after the care, attention, and labor is performed or food is furnished, the person having the lien may proceed to sell at public auction, as provided in AS 34.35.175 , the property mentioned in AS 34.35.220 , or a part of it, sufficient to pay the just and reasonable charges.

(b) Nothing in this section may be construed to authorize a warehouseman to sell more of the wool, wheat, oats, or other grain than is sufficient to pay charges due the warehouseman on the wool, wheat, oats, or other grain.

(c) A warehouseman who sells, loans, or otherwise disposes of the wool, wheat, oats, or grain contrary to the provisions of AS 34.35.220 and 34.35.225 without the consent of the owner of the property shall, for each offense, forfeit and pay to the owner a sum equal to the market value of the property, and 50 percent of the market value in addition as a penalty. Market value is the price the article bears at the time the owner makes demand on the warehouseman for it.






Article 06 - TIMBER AND LUMBER

Sec. 34.35.230. - Construction.

The purpose of AS 34.35.230 - 34.35.315 is remedial to secure laborers, contractors, and subcontractors the amount due them for labor performed in producing, or furnishing lumber. AS 34.35.230 - 34.35.315 shall be liberally construed to effect this purpose.



Sec. 34.35.235. - Persons entitled to timber lien.

(a) The following persons shall have liens upon timber for the work done upon, or in obtaining or securing, or for services rendered in towing, transporting, hauling, or driving it:

(1) a person who performs labor upon, or who assists in obtaining or securing timber;

(2) the owner of a tugboat or towboat that tows or assists in towing timber from one place to another within the state;

(3) the owner of a team or a logging or traction engine that hauls or assists in hauling timber from one place to another within the state; and

(4) the owner of a logging road over which timber is transported and delivered.

(b) The lien attaches under (a) of this section whether the work or services are done, rendered, or performed at the instance of the owner of the timber or an agent of the owner.

(c) The cook and other laborers in and about the logging or wood camp, the teamsters transporting the timber, and the laborers on roads and trails, not including public roads or trails, used for the transportation of the timber are considered persons who assist in obtaining, securing, and delivering the timber mentioned in this section.



Sec. 34.35.240. - Lien claim.

(a) A person who claims a lien under AS 34.35.235 within 60 days after the completion of the service or after the close of the work must record a claim with the recorder of the recording district in which the timber is cut.

(b) The claim must contain (1) a statement of the demand and the amount of the demand, after deducting as nearly as possible all just credits and offsets; (2) the name of the person by whom the claimant was employed; (3) a statement of the terms and conditions of the contract, or if there is no contract, the reasonable value of the service or work; and (4) a description of the property charged with the lien sufficient for identification with reasonable certainty. The claim shall be verified by the oath of the claimant or another who has knowledge of the facts.

(c) The claim must be substantially in the following form: CLAIM OF

LIEN

. . . . . . . . . . . . . . . . . . . . . . . . . Claimant, v. . . . .

. . . . . . . . . . . . .

Notice is given by this claim that . . . . . . . . . . . ., residing at

. . . . . . . . . . . . . . ., State of Alaska, claims a lien upon a .

. . . . . . . . . . . of . . . . . . . ., being about . . . . . . . .

. . . . . . . . in quantity, which were cut in . . . . . . . . . .

recording district, State of Alaska, and are now lying or being at . .

. . . . . . ., for labor performed and assistance provided in . . . .

. . . . . . . . said . . . . . . . . . . . . .; that the name of the

owner or reputed owner is . . . . . . . . .; that . . . . . . . . . .

employed said . . . . . . . . . . . to perform the labor and provide

the assistance upon the following terms and conditions, to wit: -

That . . . . . . . . . . . . agreed to pay the . . . . . . . . . . for

labor and assistance . . . . . . . . . . .; that the contract has been

faithfully performed and fully complied with on the part of . . . . . .

. . . . . ., who performed labor and assisted in . . . . . . . . . . .

. for the period of . . . . . .; that the labor and assistance were so

performed and provided upon . . . . . . . . . . . . between the . . . .

. . . . . . . . . . day of . . . . . . . . . ., and 45 days have not

elapsed since that time; that the amount of the claimant's demand for

the service is . . . . . . . . . . . .; that no part of the claim has

been paid except . . . . . . . . . . . .; and there is now due and

remaining unpaid on the claim, after deducting all just credits and

offsets, the sum of . . . . . . . . . . . ., and that . . . . . . . .

claims a lien in this amount upon the . . . . . . . . . . . . . . and

also claims a lien on all the . . . . . . . . . . . . now owned by . .

. . . . . . . . . . in the recording district to secure payment for

the work and labor in obtaining or securing the saw logs, spars,

piles, cordwood, fuelwood, shingle bolts, or other timber herein in

this claim.

.............................................................

(Signature)

State of Alaska

. . . . . . . . . . Judicial District ss.

. . . . . . . . . . . . . ., being first duly sworn on oath says that

the undersigned is . . . . . . . . . . . . . named in the foregoing

claim of liens, has heard the claim read, knows the contents of the

claim and believes the claim to be true.

.............................................................

(Signature)

Subscribed and sworn to before me this . . . . . . . . . . . . . day

of . . . . . . . . . . . . . . . . .

.................................................................

(Signature)



Sec. 34.35.245. - Landowner's lien for timber.

Sec. 34.35.245. Landowner's lien for timber.

A person who permits another to go upon the person's land and cut timber has a lien upon the timber for the price agreed to be paid for the privilege, or for the price the privilege would reasonably be worth if there is no express agreement fixing the price.



Sec. 34.35.250. - Landowner's lien claim.

Sec. 34.35.250. Landowner's lien claim.

(a) A person who claims a lien under AS 34.35.245 must record, within 90 days from the cutting of the timber, a claim with the recorder of the recording district in which the saw timber is cut.

(b) The claim must be in substance the same as provided in AS 34.35.240 and must be verified as provided in that section.



Sec. 34.35.255. - Priority.

(a) Liens under AS 34.35.230 - 34.35.315 are preferred liens and are prior to other liens. A sale or transfer of timber does not divest a lien on it under AS 34.35.230 - 34.35.315.

(b) As between liens under AS 34.35.230 - 34.35.315 those for work and labor are preferred.

(c) As between liens for work claimed by several laborers on the same timber, the claim or claims for work done or performed on the identical timber proceeded against, to the extent that the timber can be identified, are preferred as against the general claim of liens for work recognized and provided for in AS 34.35.230 - 34.35.315.

(d) The person performing the service or doing the work named in AS 34.35.235 is only entitled to the liens provided in AS 34.35.230 - 34.35.315 for services or work for six calendar months or a shorter period preceding the recording of the claim.

(e) The person granting the privilege mentioned in AS 34.35.245 is only entitled to the lien under that section for timber cut during the six months preceding the recording of the claim as provided in AS 34.35.240.



Sec. 34.35.260. - Duration of lien.

(a) A lien under AS 34.35.230 - 34.35.315 does not bind property for more than six months after notice of the lien is recorded, unless suit is brought to enforce the lien in the proper court within that time or if credit is given, within six months after the expiration of the credit.

(b) A lien may not be continued in force for more than one year from the stopping of the work or by an agreement to give credit.



Sec. 34.35.265. - Enforcement of lien against manufactured product.

(a) The lien provided for saw logs and shingle bolts is not released or lost by the manufacture of the saw logs or shingle bolts into lumber or shingles, and the lien may be enforced against the lumber and shingles manufactured from them.

(b) A lien may not be acquired upon or enforced against lumber or logs after the lumber or logs are used in the construction of a building or structure, or upon spars, piles, or other timber mentioned in AS 34.35.230 - 34.35.315 after they are put to the use for which they are intended.



Sec. 34.35.270. - Commissioner of public safety as receiver.

(a) The commissioner of public safety or a peace officer designated by the commissioner shall be the receiver, when one is appointed, and the superior court, upon a showing made, shall appoint the receiver, without notice.

(b) The receiver is entitled to fees which seem just to the court, and shall account for the fees in the same manner as other fees collected in an official capacity.

(c) When property subject to a lien under AS 34.35.230 - 34.35.315 is in the custody of the receiver, a person who claims an interest in the property may deposit with the clerk of the court in which the action is pending a sum of money equal to the claim sued upon, together with $100 to cover costs and interest, unless the court makes an order fixing a different amount to cover the costs and interest, and may demand and receive the possession and custody of the property from the receiver immediately.



Sec. 34.35.275. - Bona fide purchasers.

The court shall conclusively presume that a party purchasing the property liened upon within the 60 days given to claimants to record their liens is not an innocent third party and is not a bona fide owner of the property, unless it appears that

(1) the purchaser has paid full value for the property; and

(2) the purchase money has been applied to the payment of the bona fide claims that are entitled to liens upon the property under AS 34.35.230 - 34.35.315 according to the priorities established in those sections.



Sec. 34.35.280. - Enforceability.

(a) The following persons may demand that a lien under AS 34.35.230 - 34.35.315 be enforced:

(1) a person who brings an action to enforce the lien; or

(2) a person who has a lien under AS 34.35.230 - 34.35.315, and who is made a party to an action to enforce a lien under those sections.

(b) The lien may be enforced against the whole, or a part of the lumber, when, during the six months preceding the recording of the lien,

(1) the person has performed labor on it;

(2) the person has assisted in securing or obtaining it; or

(3) it has been cut on the person's land.

(c) The lien demand recorded must be for

(1) all the labor upon or all the assistance in obtaining or securing the lumber during the whole or a part of the six months mentioned in AS 34.35.260; or

(2) timber cut during the whole or a part of the six months mentioned above.

(d) The priority of the liens shall be determined under AS 34.35.255 where

(1) proceedings are started against a lot of lumber;

(2) some of the lienors claim liens against specific lumber to secure their claims for work and labor; and

(3) other lienors claim liens against the lumber generally to secure their claims for work and labor.



Sec. 34.35.285. - Contractor's lien.

Sec. 34.35.285. Contractor's lien.

A person who, as a contractor, supplies lumber under a contract is entitled to the lien under AS 34.35.230 - 34.35.315 to the amount due on the contract. However, the lien is subject and subsequent to the liens of the laborers under AS 34.35.230 - 34.35.315 for the amounts due them for labor on the lumber.



Sec. 34.35.290. - Order of sale before judgment.

(a) The court or judge may in vacation, upon motion supported by affidavit showing that the property is liable to loss or destruction, order that property subject to a lien under AS 34.35.230 - 34.35.315 be sold by the peace officer before judgment is rendered, as personal property is sold under execution.

(b) The proceeds of the sale shall be paid into court to be applied as provided in AS 34.35.230 - 34.35.315.



Sec. 34.35.295. - Liability for injuring property or destroying identity.

(a) A person who eloigns, injures, or destroys or who makes difficult, uncertain, or impossible the identification of timber upon which there is a lien under AS 34.35.230 - 34.35.315, without the express consent of the lienholder, is liable to the lienholder for the damages to the amount secured by the lien, together with costs and charges of drawing and recording the lien and reasonable attorney fees for the foreclosure of the lien.

(b) If these facts are shown to the court in the action to enforce the lien, the court shall enter a personal judgment for the amount of the damages in the action against the person, if the person is a party to the action, or the damages may be recovered in a civil action against the person.



Sec. 34.35.300. - Lien for manufacturing.

(a) A person who performs work or assists in manufacturing timber into lumber has a lien upon the lumber while it remains at the mill where it is manufactured, or in the possession or under the control of the manufacturer, whether the work is done at the instance of the owner of the logs or an agent of the owner, or a contractor or subcontractor of the owner.

(b) In this section "lumber" means logs or other timber sawed or split for use, including beams, joists, planks, bolts, shingles, rails, stays, hoops, and every article manufactured from timber.



Sec. 34.35.305. - Manufacturing lien claim.

(a) A person who desires to claim the benefit of AS 34.35.300 shall, within 60 days after the close of the service mentioned in that section, record with the recorder of the recording district where the lumber is manufactured, a notice of claim of lien.

(b) The notice must contain a statement of the demand and the amount of the demand in substance and form similar to that provided for in AS 34.35.240.

(c) The provisions of AS 34.35.230 - 34.35.315 relative to the liens of persons performing labor upon, or assisting, obtaining, and securing timber apply in all respects, where applicable, to the liens of persons who perform work in manufacturing lumber, as set out in AS 34.35.300 .



Sec. 34.35.310. - Release upon filing bond.

(a) After a lien attaches to property mentioned in AS 34.35.230 - 34.35.315, the owner of the property or a person on behalf of the owner may file with the clerk of the superior court in the judicial district in which the property is located a bond (1) in a sum double the amount claimed in the lien notice; (2) executed by two sureties who have the qualifications of bail upon arrest; (3) to be approved by the clerk of the court; (4) running to the claimant in the lien notice; and (5) conditioned for the payment of the damages, costs, charges, and disbursements recovered by the lien claimant against the owner, or found to be a lien upon the property described in the lien notice.

(b) The clerk shall issue to the owner or other person a certificate stating that the bond is substituted in place of the property and that the lien on the property is released and discharged. A marginal entry of the release and substitution of bond shall be made in the lien docket in the office of the recorder where the lien statement is recorded.

(c) If the lien claimant establishes the lien by a suit to enforce it, the claimant is entitled to judgment or decree against the principal and sureties on the bond.

(d) Nothing in this section deprives a person of a defense that the person would have had if the bond had not been given. The filing of the bond does not affect the time within which the foreclosure suit shall be started.



Sec. 34.35.315. - Definitions.

In AS 34.35.230 - 34.35.315,

(1) "lumber" includes timber, or lumber or shingles manufactured from it;

(2) "timber" includes saw logs, piles, spars, cordwood, fuelwood, shingle bolts, or other timber.






Article 07 - FISH PACKERS AND PROCESSORS

Sec. 34.35.320. - Packer's and processor's lien.

Sec. 34.35.320. Packer's and processor's lien.

(a) A person who contributes to the preparation of fish or aquatic animals for food, fish, meal, fertilizer, oil, or other article of commerce by furnishing material or labor for it has a lien for the value of the labor and material upon (1) the product or output of the cannery, saltery, or other plant or establishment, for which material or labor was furnished; and (2) the plant or establishment itself, including the houses, wharves, machinery, and equipment of the plant or establishment, for the value of labor and material.

(b) This provision may not be construed to give a lien to (1) an officer of a corporation or of an association for labor or material furnished by the officer to the corporation or association; (2) a superintendent, manager, foreman, contractor, or subcontractor in charge of a cannery, saltery, or other plant or establishment for labor or material that the person has furnished to the plant or establishment; or (3) the owner or lessor of a plant or the equipment of the plant for the use or rental of the plant or equipment.



Sec. 34.35.325. - Time limit.

The person performing the service or doing the work or furnishing the material mentioned in AS 34.35.320 is only entitled to a lien under AS 34.35.320 - 34.35.390 for service, work, or material furnished for the six months, or a shorter period, preceding the recording of a claim under AS 34.35.330 .



Sec. 34.35.330. - Lien claim.

(a) A person who claims the benefit of AS 34.35.320 - 34.35.390 shall, within 90 days after the completion of the work or the furnishing of material mentioned in AS 34.35.320 , record a claim of lien in the recorder's office of the recording district where

(1) the product or output of the plant, cannery, saltery, or other establishment for which the material or labor is furnished is located; or

(2) the cannery, saltery, or other plant or establishment on which the lien is claimed is located.

(b) The claim of lien must contain a statement of

(1) the claimant's demand and the amount of the demand after deducting credits and offsets;

(2) the name of the person by whom the claimant is employed or at whose request the material is furnished;

(3) the terms and conditions of the contract of employment or under which the material was furnished;

(4) a description of the property sufficient for identification on which the lien is claimed; and

(5) the name of the owner or reputed owner thereof.

(c) The lien claim shall be verified by the oath of the lien claimant or someone on behalf of the lien claimant who has knowledge of the facts.

(d) If there is no express contract of employment or for furnishing the material the claim shall state the reasonable value of the work, labor, or material.



Sec. 34.35.335. - Extent of lien.

A lien under AS 34.35.320 - 34.35.390 binds all the right, title, and interest of the person at whose instance or request or for whom the work is performed or material furnished, to the full extent of the interest that the person has at the commencement of the work or at the time the material is furnished, for which the lien is claimed, or subsequently acquired up to the time of foreclosure of the lien, in (1) all of the product or output of the cannery, saltery, or other plant or establishment for which the material or work was furnished; and (2) the plant or establishment itself, including the houses, wharves, machinery, and equipment.



Sec. 34.35.340. - Priority.

(a) A lien under AS 34.35.320 - 34.35.390 is preferred, prior, and superior to a mortgage, attachment, claim, or demand made or recorded in the recorder's office of the recording district where the property subject to the lien is located after

(1) the commencement of the work for which the lien is claimed;

(2) the material is furnished for which the lien is claimed.

(b) A sale, transfer, mortgage, assignment, or attachment recorded after the commencement of the work or furnishing of the material does not postpone the lien. A lien under AS 34.35.320 - 34.35.390 is not prior or paramount to a valid prior lien for labor performed or material furnished in the construction, alteration, or repair of the houses, wharves, or other shore property.



Sec. 34.35.345. - Duration of lien.

(a) A lien under AS 34.35.320 - 34.35.390 does not bind the property for more than six months after the lien is recorded, unless suit is brought before the proper court within that time to enforce the lien or if credit is given, within six months after the expiration of the credit.

(b) A lien does not continue in force for more than one year from the cessation of the work or the furnishing of the material, by an agreement to give credit.



Sec. 34.35.350. - Commissioner of public safety as receiver.

(a) The commissioner of public safety or a peace officer designated by the commissioner is the receiver, when one is appointed, and the superior court upon a showing made may appoint the receiver without notice.

(b) The receiver is entitled to the fees that seem just to the court and the receiver shall account for the fees collected under this subsection in the same manner other fees collected in an official capacity are accounted for.

(c) When property subject to a lien under AS 34.35.320 - 34.35.390 is in the custody or about to be taken into the custody of the receiver, a person who claims an interest in the property may deposit with the clerk of the court in which the action is pending a sum of money equal to the value of the property, but not greater than the amount of the claims sued upon together with $100 to cover costs and interest, unless the court makes an order fixing a different amount to cover costs and interest, and may demand and receive the possession and custody of the property from the receiver immediately.



Sec. 34.35.355. - Bona fide purchasers.

The court shall conclusively presume that a party who purchases property on which a lien is claimed, within the time allowed for the filing of the lien, is not an innocent purchaser for value and is not a bona fide owner of the property subject to the lien, unless it appears that

(1) the purchaser paid the reasonable value of the property; and

(2) the purchase price for the property is applied to the payment of the bona fide claimants who are entitled to liens upon the property under AS 34.35.320 - 34.35.390.



Sec. 34.35.360. - Enforcement against whole or part of property.

(a) A person who brings a suit to enforce the lien, or a person having a lien, who is made a party to the action, may demand that the lien be enforced against the whole or a part of the property upon which the person performs labor or for which the person furnishes material.

(b) Where there are several lien claims against the same property or partly against the same property and partly against separate property, and it appears to the court that the property that may legally be held for the claims is insufficient to satisfy all the claims, the court shall, as nearly as practicable, determine what particular item of the property subject to the lien is the product in whole or in part of the labor or material furnished by each of the several claimants and for which each claims a lien, and shall give preference accordingly.



Sec. 34.35.365. - Property to be sold before judgment.

When it appears, during the term or in vacation, that the property is liable to loss or destruction, the court shall order it sold, free of the lien, by a peace officer, in the manner provided for the sale of personal property under execution, before judgment is rendered. The proceeds of sale shall be paid into court to be applied as directed in the judgment.



Sec. 34.35.370. - Liability for injuring property or destroying identity.

(a) A person who eloigns, injures, or destroys, or who makes difficult, uncertain, or impossible the identification of a property on which there is a lien under AS 34.35.320 - 34.35.390, without the written consent of the lienholder, is liable to the lienholder for the damages to the amount secured by the lien together with costs and charges of drawing and recording the lien and reasonable attorney fees for the foreclosure of the lien.

(b) If these facts are shown to the court in the suit to enforce the lien, the court shall enter a personal judgment for the amount of the damages in the action against the person, if the person is a party to the action, or the damages may be recovered in a civil action against the person.



Sec. 34.35.375. - Release upon filing bond.

(a) After a lien attaches upon property mentioned in AS 34.35.320 - 34.35.390, the owner of the property or a person on behalf of the owner may file with the clerk of the superior court in the judicial district in which the property is located, a bond (1) in a sum double the amount claimed in the lien notice; (2) executed by two sureties who have the qualifications of bail upon arrest; (3) to be approved by the clerk of the court; (4) running to the claimant in the lien notice; and (5) conditioned for the payment of all damages, costs, charges, and disbursements recovered by the lien claimant against the owner, or found to be a lien upon or against the property described in the lien notice.

(b) The clerk shall issue to the owner a certificate stating that the bond is substituted in place of the property and that the lien on the property is released and discharged. A marginal entry of the release and substitution of bond shall be made in the lien docket in the office of the recorder where the lien statement is recorded.

(c) If the lien claimant establishes the lien by a suit to enforce it, the lien claimant is entitled to judgment against the principal and sureties on the bond.

(d) Nothing in this section deprives a person of a defense that the person would have had if the bond had not been given. The filing of the bond does not affect the time within which the foreclosure suit must be started.



Sec. 34.35.380. - Misdemeanor to remove lien property from state.

A person who removes or has removed from the state fish, fish products, or the products of an aquatic animal, or fishing appliances, upon which there is a lien or right of lien under AS 34.35.320 - 34.35.390, unless a bond under AS 34.35.375 is filed, is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $2,000, or by imprisonment for not more than six months, or by both.



Sec. 34.35.385. - Embezzlement of lien property.

(a) A person who sells or otherwise disposes of fish or the products of fish or aquatic animals or other property upon which there is a lien under AS 34.35.320 - 34.35.390 is a trustee for the lien claimant of the consideration received or promised to be paid for the property and shall account to the lien claimant for it.

(b) If it appears, in a prosecution under this section, that the defendant has paid all claims of lien upon the property removed from the state or that the full value of the property has been distributed among the persons entitled to the lien, the defendant shall be discharged and further proceedings may not be brought against the defendant.

(c) A trustee who refuses or fails to account for the trust fund, or refuses or fails to apply it in payment of the lien claim is guilty of embezzlement, and upon conviction is punishable accordingly.



Sec. 34.35.390. - Written statements to employees.

(a) When a person employs another to work at a cannery, saltery, or other plant or establishment in this state for the catching or preparation of fish or aquatic animals for food, fish meal, fertilizer, oil, or other articles of commerce, and the plant or establishment, at the time of employment, is subject to a lien, mortgage, encumbrance, or the provisions of a transfer or conditional sale, or the employer is not the owner of the plant or establishment, or of the boats or fishing gear connected with it, the employer shall furnish to each employee at the time of employment, or in any event, not later than the time the employee is brought within the state boundaries, a written statement showing

(1) the name of the owner of the plant or establishment at or in connection with which the employee is to work;

(2) a general description of the plant or establishment as to buildings, boats, and other gear and material;

(3) whether any of the property is subject to a lien, mortgage, encumbrance, assignment, or conditional sale and, if so, the amount of it.

(b) In a prosecution under this section, the defendant may show in defense that the claims for labor of the employees to whom the statements were not furnished have been paid in full. A defendant who does so shall be discharged.

(c) Failure to furnish a statement required by this section is a misdemeanor and a person who violates this section is punishable by a fine of not more than $2,000 or by imprisonment for not more than six months or by both.






Article 08 - FISHERMEN'S LIEN

Sec. 34.35.391. - Fishermen's lien.

Sec. 34.35.391. Fishermen's lien.

(a) A person who sells fish to a fish processor as defined in AS 16.10.296, or to a primary fish buyer as defined in AS 16.10.296 , or to a cooperative corporation organized under AS 10.15, and receives a fish ticket or a record of purchase as described in AS 16.05.690 has a lien upon the property of the fish processor, primary fish buyer, or cooperative corporation for the value of the fish.

(b) A person who claims the benefit of this section shall, within 90 days of the date the fish are sold, record a claim of lien in the recorder's office of the recording district where the fish were sold.

(c) The lien provided in this section is preferred, prior, and superior to a mortgage, attachment, claim, or demand made or recorded in the recording district in which the property is located after the date on which the fish are delivered to the buyer of the fish.






Article 09 - WATCHMEN

Sec. 34.35.395. - Watchman's lien.

Sec. 34.35.395. Watchman's lien.

A person employed as watchman for real or personal property has a lien upon the property for the wages or salary earned as a watchman for the property.



Sec. 34.35.400. - Services or work covered by lien.

The person performing the services or doing the work named in AS 34.35.395 is only entitled to a lien under AS 34.35.395 - 34.35.425 for services or work for the nine months or a shorter period preceding the recording of the claim of lien under AS 34.35.405 .



Sec. 34.35.405. - Lien claim.

(a) A person who claims a lien under AS 34.35.395 - 34.35.425 shall, within 90 days after the completion of the services or the cessation of the labor, record a claim of lien in the recorder's office of the recording district in which the property is located.

(b) The lien claim must contain a true statement of

(1) the demand and the amount of the demand after deducting all just credits and offsets;

(2) the name of the person by whom the claimant is employed and a statement of the terms and conditions of the contract of employment;

(3) a description of the property sufficient for identification on which the lien is claimed; and

(4) the name of the owner or reputed owner of the property.

(c) The lien claim shall be verified by the oath of the claimant or someone on behalf of the lien claimant who has personal knowledge of the facts.

(d) If there is no express contract of employment the claim must state the reasonable value of the work or services.



Sec. 34.35.410. - Recording and indexing claim.

(a) The recorder shall record the lien claim in a record book or computer-readable medium kept for that purpose. The record book shall be indexed.

(b) The recorder is entitled to receive the same fees allowed by law for recording deeds and other instruments.



Sec. 34.35.415. - Duration of lien.

(a) A lien under AS 34.35.395 - 34.35.425 does not bind property for more than six months after the lien is recorded, unless suit is brought before the proper court to enforce the lien within that time or if credit is given, within nine months after the expiration of the credit.

(b) A lien does not continue in force for more than one year from the stopping of the work or services by an agreement to give credit.



Sec. 34.35.420. - Extent of lien.

The lien provided in AS 34.35.395 - 34.35.425 binds all the right, title, and interest of the person at whose instance or request or for whom the work or services are performed, to the full extent of the interest that the person has at the commencement of the work or services for which the lien is claimed or that is subsequently acquired up to the time of the foreclosure of the lien, in the property where the work or services are performed.



Sec. 34.35.425. - Priority.

(a) A lien under AS 34.35.395 - 34.35.425 is preferred, prior, and superior to a mortgage, attachment, claim, or demand made or recorded in the recorder's office of the recording district in which the property is located, after the commencement of the work or services for which the lien is claimed.

(b) A sale, transfer, mortgage, assignment, or attachment recorded after the commencement of the work or services does not postpone the lien, except that the lien is of equal rank with other liens recorded or claimed against the property for work or services performed or furnished in the erection, construction, repair, or preservation of the property.






Article 10 - ATTORNEYS

Sec. 34.35.430. - Attorney's lien.

Sec. 34.35.430. Attorney's lien.

(a) An attorney has a lien for compensation, whether specially agreed upon or implied, as provided in this section

(1) first, upon the papers of the client that have come into the possession of the attorney in the course of the professional employment;

(2) second, upon money in the possession of the attorney belonging to the client;

(3) third, upon money in the possession of the adverse party in an action or proceeding in which the attorney is employed, from the giving of notice of the lien to that party;

(4) fourth, upon a judgment to the extent of the costs included in the judgment or, if there is a special agreement, to the extent of the compensation specially agreed on, from the giving of notice of the lien to the party against whom the judgment is given and filing the original with the clerk where the judgment is entered and docketed.

(b) The lien described in (a) of this section is superior to all subsequent liens except tax liens. The lien is a charge on the action, and the parties to the action may not extinguish or affect the attorney's lien by any means, including settlement, other than by satisfying the underlying claim of the attorney for the fees and costs incurred in connection with the action. Nothing in this subsection precludes a party from contesting an attorney's lien under applicable law.






Article 11 - WAGES

Sec. 34.35.435. - Lien for wages.

When a clerk, accountant, bookkeeper, waiter, waitress, cook, maid, porter, servant, employee, artisan, craftsman, factory operator, mill operator, mechanic, quarryman, common laborer, or farmhand labors or performs a service in an office, store, hotel, rooming house, boardinghouse, restaurant, cafe, shop, newspaper plant, factory, quarry, or mill, of any character, or upon a farm, under or by virtue of a contract or agreement, written or oral, with a person or employer, or an agent, receiver, or trustee of the person or employer, in order to secure the payment of the amount due or owing under the contract or agreement, written or oral, the employee has a first lien upon all products, machinery, tools, fixtures, appurtenances, goods, wares, merchandise, chattels, wagons, carts, or things of value, of whatsoever character, that are created in whole or in part by the labor or that may be used or useful by the person or may be necessarily connected with the performance of the labor or service, which may be owned by the employer, or an agent, receiver, or trustee of the employer.



Sec. 34.35.440. - Fixing the lien.

(a) When a person or an agent, receiver, or trustee of the person, fails or refuses to make wage payments as prescribed by law or agreement between the parties, the employee who has performed the service shall make an account of service, showing the amount due the employee for the service, and present to the employer or an agent, receiver, or trustee of the employer one of the duplicate accounts within 30 days after the indebtedness accrues.

(b) Within 90 days after termination of the performance of services the claimant shall record with the recorder of the recording district in which the services were performed a lien notice verified by the claimant.

(c) The lien notice shall be indexed in a book or computer-readable medium kept for that purpose.

(d) The lien claim must contain a description of the property charged with the lien sufficient for identification, and shall be verified by the oath of the lien claimant or of some other person having knowledge of the facts.

(e) A compliance with the requirements in this section is necessary to fix and preserve the lien given under AS 34.35.435 - 34.35.445.

(f) The liens of different persons of the same class have equal priority with each other.

(g) A person claiming the benefit of AS 34.35.435 - 34.35.445 has six months from the date of recording the lien within which to bring suit to foreclose the lien, or, if a credit is given, then six months after the expiration of the credit.

(h) A substantial compliance with this section is sufficient diligence to fix and secure the lien, except that a purchaser of products covered by the lien from the owner of the products acquires good title to them unless at the time of the purchase, the purchaser has actual or constructive notice of the claim of the lienholder upon the products. The purchaser has constructive notice if the claim is recorded and indexed or if an action is on file.



Sec. 34.35.445. - Duration of lien.

(a) The lien created by AS 34.35.435 - 34.35.445 is not operative for more than six months after the lien is recorded and indexed, unless suit to enforce the lien is brought before the proper court within that time or if a credit is given, six months after the expiration of the credit.

(b) A lien does not continue in force for more than one year from the stopping of the work by an agreement to give credit.






Article 12 - HOSPITALS, PHYSICIANS, AND NURSES

Sec. 34.35.450. - Hospital's, physician's, and nurse's lien.

Sec. 34.35.450. Hospital's, physician's, and nurse's lien.

(a) An operator of a hospital in the state, a licensed special nurse in a hospital in the state, or a physician who furnishes service to a person who has a traumatic injury has a lien upon any sum awarded to the injured person or the personal representative of the injured person by judgment or obtained by a settlement or compromise to the extent of the amount due the hospital, nurse, or physician for the reasonable value of the service furnished before the date of judgment, settlement, or compromise, together with costs and reasonable attorney fees that the court allows, incurred in the enforcement of the lien. AS 34.35.450 - 34.35.480 do not apply to a claim, right of action, or money accruing under AS 23.30 (Workers' Compensation Act).

(b) When the person receiving hospitalization has a contract providing for indemnity or compensation for the sum incurred for hospitalization, the hospital has a lien upon the amount payable under the contract. The party obligated to make reimbursement under the contract may pay the sum due under it directly to the hospital, and this payment is a full release of the party making the payment under the contract in the amount of the payment.



Sec. 34.35.455. - Limitation on extent of lien.

Except as otherwise provided, a lien under AS 34.35.450 - 34.35.480 may not be allowed for hospitalization or the services of a physician or licensed special nurse furnished after a settlement is made by or on behalf of the person causing the injury unless the settlement is made within 20 days from the date of the injury. A lien is not allowed for necessary attorney fees, costs, and expenses incurred by the injured person in securing a settlement, compromise, or judgment.



Sec. 34.35.460. - Notice of lien.

(a) To perfect the lien described in AS 34.35.450 - 34.35.480, the hospital or the owner or operator of the hospital, or the physician or licensed special nurse, shall, not later than 90 days after the date of injury, or in no event later than 90 days after the discharge of the injured person from the hospital or the provision of the physician's services, file a notice of lien substantially in the form prescribed in AS 34.35.465 , containing a general description of the services rendered and a statement of the amount claimed, with a recorder's office, and shall, after the 90-day period, before the date of judgment, settlement, or compromise, serve a copy of the notice of lien by registered mail, at the last known address, upon the person alleged to be responsible for causing the injury and from whom damages are claimed, and upon the insurance carrier that has insured against the liability, if the insurance carrier is known.

(b) A hospital or the owner or operator of a hospital, or a physician or licensed special nurse who files a notice of lien under (a) of this section for hospitalization or services provided to a recipient of medical assistance under AS 47 shall mail a copy of the notice of lien to the unit of the Department of Health and Social Services that administers medical assistance for needy persons under AS 47. The copy must be sent by certified mail no later than 30 days after the filing of the notice of lien under (a) of this section.



Sec. 34.35.465. - Form of notice.

The form of notice required by AS 34.35.450 - 34.35.480 shall be substantially as follows:

NOTICE is hereby given that . . . . . . . . . . . . has rendered

services for hospitalization, physician services, or special nurses'

services for . . . . . . . . . . . ., a person who was injured on the .

. . . day of . . . . . . at . . . . . . . in the state, and the . . . .

. . . . . . . . . . . . (claimant) hereby claims a lien upon any money

due or owing or any claim for compensation, damages, contribution,

settlement, or judgment from . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . alleged to have caused the

injuries and any other person liable for the injury or obligated to

compensate the injured person on account of the injuries; the

hospitalization, physician services, or special nurses' services were

rendered to the injured person between the . . . . day of . . . . . and

. . . . . . . . . . . . . . . . . .:

General Description of Services Rendered and

Statement of Amount Due

.......................................................................

and that 90 days have not elapsed since that time; that the claimant's

demands for care and service is in the sum of $. . . . . . . . and that

no part of the demands has been paid, except $. . . . . . . . . ., and

that there is now due and owing and remaining unpaid thereof, after

deducting all credits and offsets, the sum of $. . . . . ., in which

amount lien is hereby claimed.

United States of America

State of Alaska ss.

. . . . . . . . . . Judicial District

I, . . . . . . . . . . . . . . . . . . . . . . . . . ., being first

duly sworn on oath say: That I am . . . . . . . . . . . . . . . . . .

. . . . . . . . . . named in the foregoing claim of lien; that I have

read the same and know the contents thereof and believe the same to be

true.

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Subscribed and sworn to before me this . . . . . . day of . . . . . . .

. . . . . . . . ., 2. . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

. . . . . .

Notary Public for Alaska



Sec. 34.35.470. - Lien docket. [Repealed, Sec. 7 ch 135 SLA 1996].

Repealed or Renumbered



Sec. 34.35.475. - Settlement after notice.

(a) A person or insurer is liable to a hospital, physician, or nurse, in the amount that the hospital, physician, or nurse is entitled to receive, for 180 days after the date of a payment to the injured person, the heirs of the injured person, personal representatives, or the attorney of them, when the person or insurer

(1) receives a copy of notice of lien, or the lien is recorded as provided in AS 34.35.460 and 34.35.465;

(2) makes the payment after receipt of notice or the recording of the lien as compensation for the injury suffered; and

(3) does not pay the hospital, physician, or the licensed special nurse for the reasonable value of the services rendered to the injured person and claimed in the notice of lien, or so much of the value of the services as can be satisfied out of a judgment, settlement, or compromise, after paying the attorney fees, costs, and expenses incurred in connection with it.

(b) The hospital, physician, or nurse has a cause of action, during the 180 days, against the person or insurer.



Sec. 34.35.480. - Enforcement of lien.

(a) A lien under AS 34.35.450 - 34.35.480 may be foreclosed or enforced by an action brought by the claimant, a representative, or assignee within one year after the filing of the lien.

(b) In the action, upon entering a decree for the plaintiff, the court shall allow as part of the costs, all money paid for the filing and recording of the lien notice, together with a reasonable attorney fee.



Sec. 34.35.481. - Priority of liens.

A lien perfected by the Department of Health and Social Services under AS 47.05.075 has priority immediately after a lien perfected by a hospital, nurse, or physician under AS 34.35.450 - 34.35.480.



Sec. 34.35.482. - Definition.

In AS 34.35.450 - 34.35.482, "physician" means a person licensed as a chiropractor under AS 08.20 or a person licensed as a doctor of medicine under AS 08.64.



Sec. 34.35.485. - 34.35.500 - l [Renumbered as AS 34.35.900 - 34.35.930].

Repealed or Renumbered






Article 13 - HOTELS AND BOARDINGHOUSES

Sec. 34.35.510. - Hotel and boardinghouse operator's liens.

Sec. 34.35.510. Hotel and boardinghouse operator's liens.

The operator of a hotel or boardinghouse has a lien upon, and may retain, all baggage and other property lawfully in the possession of a guest for all proper charges owed by the guest to the hotel or boardinghouse operator. However, this section does not apply when the baggage or other property is not owned by the guest and the hotel or boardinghouse operator has actual notice of this fact.



Sec. 34.35.520. - Disposition of property to satisfy liens.

(a) If a lien under AS 34.35.510 is not satisfied within 60 days after the charges become due, the hotel or boardinghouse operator may proceed to sell the baggage or other property held under the lien at public auction. Ten days before the sale the hotel or boardinghouse operator shall give notice of the time and place of sale by posting notice in three public places in the town or city where the hotel or boardinghouse is located and by mailing notice of the time and place to the owner of the baggage or other property at the place of residence as set out in the hotel or boardinghouse register. If the guest failed to register or to give sufficient address, the required notice shall be mailed to the guest at the city or town where the hotel or boardinghouse is located. When the notice requirements of this section have been complied with, the sale of the baggage or other property is a perpetual bar to an action against the hotel or boardinghouse operator for recovery of baggage, property, or their value.

(b) After satisfaction of the lien and payment of all legal charges for storage and expenses incurred in selling the property, the remaining proceeds of the sale shall, within one year, be paid to the guest upon demand.



Sec. 34.35.530. - Definitions.

In AS 34.35.510 - 34.35.530,

(1) "guest" includes every person who is a member of the family of, or dependent upon, a guest, boarder, or lodger in a hotel or boardinghouse;

(2) "hotel or boardinghouse" includes any building held out to the public to be an inn, motel, hotel, or public lodginghouse, or place where sleeping accommodations, whether with or without meals, are furnished for hire to transient guests;

(3) "operator" includes innkeeper, proprietor, keeper, owner, lessee, or manager of a hotel or boardinghouse.






Article 14 - MISCELLANEOUS PROVISIONS

Sec. 34.35.900. - Acknowledgment of satisfaction.

(a) When a lien is satisfied by payment, an acknowledgment of satisfaction suitable for recordation shall be delivered to all parties to the lien by the lien claimant. The acknowledgment of satisfaction shall be delivered immediately upon payment by tender of cash in satisfaction of the claim or within 10 days after payment when satisfaction is obtained in some other manner. A certificate of discharge of a lien for nonpayment of a state tax or license fee recorded under AS 43.10.042 shall be delivered within 15 days after tender of cash in satisfaction of the claim or within 30 days when satisfaction is obtained in some other manner. The acknowledgment must identify all parties to the lien and any property subject to the lien using the same name or description contained in the claim of record, if a claim was made, and the book and page of the official record containing the claim or the serial number assigned to the claim by the recorder.

(b) A lien claimant or assignee who, after payment in full of the lien claim and after written demand by a person liable upon the lien, fails without just cause for a period of 30 days to execute and file or record an acknowledgment of satisfaction in the recording district in which the claim of lien is filed or recorded is liable to the person making the demand or the grantees or heirs of that person for all damages that they may sustain by reason of that failure and shall also forfeit to them the sum of $100.



Sec. 34.35.910. - Employment considered continuous.

(a) The fact that a lien claimant is employed at different kinds of labor or at different rates of wages during the period of general employment is not considered an interruption of the continuity of employment.

(b) A temporary cessation of employment of the lien claimant under an understanding of resumption of employment within a reasonable time is not considered an interruption of the continuity of employment so as to cause the time to run within which the notice of the lien is required to be filed for record.



Sec. 34.35.920. - Waiver of lien.

Except as provided under AS 34.35.117 and 34.35.119, an agreement by a person mentioned in AS 34.35.010 - 34.35.425 to waive the right to acquire a lien provided in AS 34.35.010 - 34.35.425 is invalid.



Sec. 34.35.930. - Liberal construction of chapter.

The intent of this chapter is remedial and its provisions shall be liberally construed.



Sec. 34.35.950. - Nonconsensual common law liens.

(a) A nonconsensual common law lien is invalid unless the lien is authorized by an order of a court of competent jurisdiction recognized under state or federal law.

(b) A person may not submit a nonconsensual common law lien under AS 40.17 to the recorder in order to record the lien unless the lien is accompanied by a specific order authorizing the recording of the lien issued by a court of competent jurisdiction recognized under state or federal law. When a nonconsensual common law lien is submitted for recording under this subsection, the court order accompanying the lien shall be recorded with the lien.

(c) A person may not submit a nonconsensual common law lien under a law authorizing the filing of a lien against personal property in order to file the lien unless the lien is accompanied by a specific order authorizing the filing of the lien issued by a court of competent jurisdiction recognized under state or federal law. When a nonconsensual common law lien is submitted for filing under this subsection, the court order accompanying the lien shall be filed with the lien.

(d) In this section,

(1) "filed" means the acceptance of a document by a department or person having responsibility for the receipt and filing of documents that may be filed and that are presented for filing in the place of filing designated by law, whether or not under applicable law the department or person is directed to file the document;

(2) "nonconsensual common law lien" means a lien on real or personal property that

(A) is not provided for by a specific state or federal statute;

(B) does not depend on the consent of the owner of the property affected for its existence; and

(C) is not an equitable, constructive, or other lien imposed by a court recognized under state or federal law;

(3) "record" means the acceptance of a document by the recorder that the recorder has determined is recordable under AS 40.17 and that is presented for recording in the place of recording designated for the recording district where affected property is located whether or not the place of recording is in that district and whether or not under applicable law the recorder is directed to record the document;

(4) "recorder" means the commissioner of natural resources or the person designated by the commissioner of natural resources to perform the duties set out in AS 40.17.









Chapter 34.40. - FRAUDULENT TRANSFERS, REVOCATIONS, AND TRUSTS

Sec. 34.40.010. - Invalidity generally.

Except as provided in AS 34.40.110 , a conveyance or assignment, in writing or otherwise, of an estate or interest in land, or in goods, or things in action, or of rents or profits issuing from them or a charge upon land, goods, or things in action, or upon the rents or profits from them, made with the intent to hinder, delay, or defraud creditors or other persons of their lawful suits, damages, forfeitures, debts, or demands, or a bond or other evidence of debt given, action commenced, decree or judgment suffered, with the like intent, as against the persons so hindered, delayed, or defrauded is void.



Sec. 34.40.020. - Invalidity as against purchasers.

A conveyance of an interest in land, or the rents or profits of it, or a charge upon land or upon the rents and profits thereof, that is made or created with the intent to defraud prior or subsequent purchasers for a valuable consideration of the land, rents, or profits, as against these purchasers, is void.



Sec. 34.40.030. - Purchasers with notice.

A conveyance or charge is not considered fraudulent in favor of a subsequent purchaser who has actual or legal notice of it at the time of the purchase, unless it appears that the grantee in the conveyance, or person to be benefited by the charge, was privy to the fraud intended.



Sec. 34.40.040. - Invalidating effect of provision for revocation, determination, or alteration.

A conveyance or charge of or upon an estate or interest in land containing a provision for the revocation, determination, or alteration of the estate or interest, or a part of it, at the will of the grantor, is void as against subsequent purchasers from the grantor for a valuable consideration of an estate or interest liable to be revoked or determined, although the estate or interest is not expressly revoked, determined, or altered by the grantor by virtue of the power reserved or expressed in a prior conveyance or charge.



Sec. 34.40.050. - Conveyance in exercise of power to revoke and reconvey.

Where a power to revoke a conveyance of land, or the rents and profits from it, and to reconvey the land or the rents and profits is given to a person other than the grantor in the conveyance, and the person subsequently conveys the land, rents, or profits to a purchaser for a valuable consideration, the subsequent conveyance is valid in the same manner and to the same extent as if the power of revocation were recited in it and the intent to revoke the former conveyance expressly declared.



Sec. 34.40.060. - Conveyance before accrual of right to execute power of revocation.

If a conveyance to a purchaser under either AS 34.40.040 or 34.40.050 is made before the person making the conveyance is entitled to execute the power of revocation, it nevertheless is valid from the time the power of revocation actually vests in the person, in the same manner and to the same extent as if then made.



Sec. 34.40.070. - Requirement of writing for grant or assignment of trust.

A grant or assignment of an existing trust in land, goods, or things in action, unless the grant or assignment is in writing, subscribed by the person making it, or a lawfully authorized agent of the person, is void.



Sec. 34.40.080. - Invalidity against heirs, successors, representatives, or assigns.

A conveyance, charge, instrument, or proceeding declared by law to be void as against the creditors, purchasers, or mortgagees is equally void as against the heirs, successors, personal representatives, or assigns of the creditors, purchasers, or mortgagees.



Sec. 34.40.090. - Fraudulent intent question of fact.

The question of fraudulent intent in a case arising under the provisions of this chapter is a question of fact, and not of law.



Sec. 34.40.100. - When title of purchaser for value not affected.

The provisions of AS 34.40.010 and 34.40.070 - 34.40.130 may not be construed in any manner to affect or impair the title of a purchaser for a valuable consideration unless it appears that the purchaser had previous notice of the fraudulent intent of the purchaser's immediate grantor, or of the fraud rendering void the title of the grantor.



Sec. 34.40.110. - Restricting transfers of trust interests.

(a) A person who in writing transfers property in trust may provide that the interest of a beneficiary of the trust, including a beneficiary who is the settlor of the trust, may not be either voluntarily or involuntarily transferred before payment or delivery of the interest to the beneficiary by the trustee. Payment or delivery of the interest to the beneficiary does not include a beneficiary's use or occupancy of real property or tangible personal property owned by the trust if the use or occupancy is in accordance with the trustee's discretionary authority under the trust instrument. A provision in a trust instrument that provides the restrictions described in this subsection is considered to be a restriction that is a restriction on the transfer of the transferor's beneficial interest in the trust and that is enforceable under applicable nonbankruptcy law within the meaning of 11 U.S.C. 541(c)(2) (Bankruptcy Code), as that paragraph reads on September 15, 2004, or as it may be amended in the future. In this subsection,

(1) "property" includes real property, personal property, and interests in real or personal property;

(2) "transfer" means any form of transfer, including deed, conveyance, or assignment.

(b) If a trust contains a transfer restriction allowed under (a) of this section, the transfer restriction prevents a creditor existing when the trust is created or a person who subsequently becomes a creditor from satisfying a claim out of the beneficiary's interest in the trust, unless the creditor is a creditor of the settlor and

(1) the settlor's transfer of property in trust was made with the intent to defraud that creditor, and a cause of action or claim for relief with respect to the fraudulent transfer complies with the requirements of (d) of this section;

(2) the trust provides that the settlor may revoke or terminate all or part of the trust without the consent of a person who has a substantial beneficial interest in the trust and the interest would be adversely affected by the exercise of the power held by the settlor to revoke or terminate all or part of the trust; in this paragraph, "revoke or terminate" does not include a power to veto a distribution from the trust, a testamentary nongeneral power of appointment or similar power, or the right to receive a distribution of income, principal, or both in the discretion of a person, including a trustee, other than the settlor, or a right to receive a distribution of income or principal under (3)(A) or (B) of this subsection;

(3) the trust requires that all or a part of the trust's income or principal, or both, must be distributed to the settlor; however, this paragraph does not apply to a settlor's right to receive the following types of distributions, which remain subject to the restriction provided by (a) of this section until the distributions occur:

(A) income or principal from a charitable remainder annuity trust or charitable remainder unitrust; in this subparagraph, "charitable remainder annuity trust" and "charitable remainder unitrust" have the meanings given in 26 U.S.C. 664 (Internal Revenue Code) as that section reads on October 8, 2003, and as it may be amended;

(B) a percentage of the value of the trust each year as determined from time to time under the trust instrument, but not exceeding the amount that may be defined as income under AS 13.38 or under 26 U.S.C. 643(b) (Internal Revenue Code) as that subsection reads on October 8, 2003, and as it may be amended;

(C) the transferor's potential or actual use of real property held under a qualified personal residence trust within the meaning of 26 U.S.C. 2702(c) (Internal Revenue Code) as that subsection reads on September 15, 2004, or as it may be amended in the future; or

(D) income or principal from a grantor retained annuity trust or grantor retained unitrust that is allowed under 26 U.S.C. 2702 (Internal Revenue Code) as that section reads on September 15, 2004, or as it may be amended in the future; or

(4) at the time of the transfer, the settlor is in default by 30 or more days of making a payment due under a child support judgment or order.

(c) The satisfaction of a claim under (b)(1) - (4) of this section is limited to that part of the trust for which a transfer restriction is not allowed under (b)(1) - (4) of this section, and an attachment or other order may not be made against the trustee with respect to a beneficiary's interest in the trust or against property that is subject to a transfer restriction, except to the extent that a transfer restriction is determined not to be allowed under (b)(1) - (4) of this section.

(d) A cause of action or claim for relief with respect to a fraudulent transfer of a settlor's assets under (b)(1) of this section is extinguished unless the action under (b)(1) of this section is brought by a creditor of the settlor who

(1) is a creditor of the settlor before the settlor's assets are transferred to the trust, and the action under (b)(1) of this section is brought within the later of

(A) four years after the transfer is made; or

(B) one year after the transfer is or reasonably could have been discovered by the creditor if the creditor

(i) can demonstrate, by a preponderance of the evidence, that the creditor asserted a specific claim against the settlor before the transfer; or

(ii) files another action, other than an action under (b)(1) of this section, against the settlor that asserts a claim based on an act or omission of the settlor that occurred before the transfer, and the action described in this sub-subparagraph is filed within four years after the transfer; or

(2) becomes a creditor subsequent to the transfer into trust, and the action under (b)(1) of this section is brought within four years after the transfer is made.

(e) If a trust contains a transfer restriction allowed under (a) of this section, the transfer restriction prevents a creditor existing when the trust is created, a person who subsequently becomes a creditor, or another person from asserting any cause of action or claim for relief against a trustee of the trust or against others involved in the preparation or funding of the trust for conspiracy to commit fraudulent conveyance, aiding and abetting a fraudulent conveyance, or participation in the trust transaction. Preparation or funding of the trust includes the preparation and funding of a limited partnership or a limited liability company if interests in the limited partnership or limited liability company are subsequently transferred to the trust. The creditor and other person prevented from asserting a cause of action or claim for relief are limited to recourse against the trust assets and the settlor to the extent allowed under AS 34.40.010 .

(f) A transfer restriction allowed under (a) of this section and enforceable under (b) of this section applies to a settlor who is also a beneficiary of the trust even if the settlor serves as a co-trustee or as an advisor to the trustee under AS 13.36.375 if the settlor does not have a trustee power over discretionary distributions.

(g) A transfer restriction allowed under (a) of this section and enforceable under (b) of this section applies to a beneficiary who is not the settlor of the trust, whether or not the beneficiary serves as a sole trustee, a co-trustee, or an advisor to the trustee under AS 13.36.375.

(h) A transfer restriction is allowed under (a) of this section and is enforceable under (b) of this section even if a settlor has the authority under the terms of the trust instrument to appoint a trust protector under AS 13.36.370 or an advisor to the trustee under AS 13.36.375.

(i) A settlor whose beneficial interest in a trust is subject to a transfer restriction that is allowed under (a) of this section may not benefit from, direct a distribution of, or use trust property except as may be stated in the trust instrument. An agreement or understanding, express or implied, between the settlor and the trustee that attempts to grant or permit the retention of greater rights or authority than is stated in the trust instrument is void.

(j) A settlor who creates a trust that names the settlor as a beneficiary and whose beneficial interest is subject to a transfer restriction allowed under (a) of this section shall sign a sworn affidavit before the settlor transfers assets to the trust. The affidavit must state that

(1) the settlor has full right, title, and authority to transfer the assets to the trust;

(2) the transfer of the assets to the trust will not render the settlor insolvent;

(3) the settlor does not intend to defraud a creditor by transferring the assets to the trust;

(4) the settlor does not have any pending or threatened court actions against the settlor, except for those court actions identified by the settlor on an attachment to the affidavit;

(5) the settlor is not involved in any administrative proceedings, except for those administrative proceedings identified on an attachment to the affidavit;

(6) at the time of the transfer of the assets to the trust, the settlor is not currently in default of a child support obligation by more than 30 days;

(7) the settlor does not contemplate filing for relief under the provisions of 11 U.S.C. (Bankruptcy Code); and

(8) the assets being transferred to the trust were not derived from unlawful activities.

(k) Notwithstanding another provision of the law of this state, an action, including an action to enforce a judgment entered by a court or other body having adjudicative authority, may not be brought at law or in equity for an attachment or other provisional remedy against property of a trust subject to this section or to avoid a transfer of property to a trust that is the subject of this section unless the action is brought under (b)(1) of this section and within the limitations period of (d) of this section. A court of this state has exclusive jurisdiction over an action brought under a cause of action or claim for relief that is based on a transfer of property to a trust that is the subject of this section.

(l) In this section, "settlor" means a person who transfers real property, personal property, or an interest in real or personal property, in trust.



Sec. 34.40.115. - Subjecting appointed property to claims of donee's creditor.

Sec. 34.40.115. Subjecting appointed property to claims of donee's creditor.

The property that a donee of a power of appointment is authorized to appoint is not subject to the claims of the creditors of the donee except to the extent that a donee of an inter vivos or testamentary power of appointment

(1) is permitted by the donor of the power to appoint the property to the donee, the creditors of the donee, the donee's estate, or the creditors of the donee's estate; and

(2) effectively exercises the power of appointment in favor of the donee, the creditors of the donee, the donee's estate, or the creditors of the donee's estate.



Sec. 34.40.120. - "Land" and "estate and interest in land" defined.

The term "land" as used in this chapter shall be construed as coextensive in meaning with "lands, tenements, and hereditaments," and the term "estate and interest in land" shall be construed to embrace every interest, freehold, and chattel, legal and equitable, present and future, vested and contingent in land as defined in this section.



Sec. 34.40.130. - "Conveyance" defined.

The term "conveyance," as used in this chapter, shall be construed to embrace every instrument in writing except a last will and testament, of whatever form and by whatever name it may be known in law, by which an estate or interest in land is created, aliened, assigned, or surrendered.






Chapter 34.45. - UNCLAIMED PROPERTY

Article 01 - CONSIGNEES AND BAILEES

Sec. 34.45.010. - Record of consignee or bailee.

When personal property is consigned to or deposited with a forwarding merchant, wharf, warehouse, or tavern keeper, or the keeper of a depot for the reception and storage of trunks, baggage, merchandise, or other personal property, the consignee or bailee shall immediately record a description of the property, and the date of receipt, in a book kept by the consignee or bailee.



Sec. 34.45.020. - Consignee's or bailee's notice to owner.

Sec. 34.45.020. Consignee's or bailee's notice to owner.

If the property is not left with the consignee or bailee for the purpose of being forwarded, disposed of, or kept according to directions received by the consignee or bailee, at or before the time of the reception of the property, and if the name and residence of the owner of the property is known to the person having possession of the property, the consignee or bailee shall immediately notify the owner, by letter directed to the owner and deposited in the post office, of the reception of the property.



Sec. 34.45.030. - Sale.

If property held by a person described in AS 34.45.010 is not claimed and taken away within one year after the time it is received, the person having possession of the property may sell the property in the manner provided in AS 34.45.010 - 34.45.080, except that property described in AS 34.45.110 - 34.45.260 shall be reported to the Department of Revenue under AS 34.45.280 and is subject to AS 34.45.290 - 34.45.780.



Sec. 34.45.040. - Presale inventory and notice.

(a) Before the property is sold, the person in possession of it shall request the district judge or magistrate in the judicial district where the property is located to inventory the property.

(b) Upon the request the district judge or magistrate or a person, other than the holder of the property or the holder's agent, appointed by the district judge or magistrate, shall attend and, in the presence of the holder, or the holder's agent, shall open, examine, and inventory the property. The inventory must be in duplicate, one copy of which shall be filed with the district judge or magistrate and one copy retained by the holder of the property.

(c) After the property is inventoried, the holder, or the holder's agent, may give notice of an intention to sell it in the following manner:

(1) if the name and residence of the owner of the property is known, by serving the notice upon the owner either personally, or at the owner's place of residence or business, or by registered mail;

(2) if the name and residence of the owner of the property is unknown to the holder, then the holder may serve the notice by publication once a week for two successive weeks in a newspaper of general circulation published in the area nearest to where the property is held.

(d) The notice must contain (1) a reasonably correct description of the property; (2) the name and residence of the owner, if known; (3) the name and residence of the holder; (4) the amount of the charges accrued and costs incurred; and (5) a statement that the holder on a certain date, that shall be specified and may not be less than three weeks after the day on which the notice is served or, if published, on which the notice is first published, will apply to the district judge or magistrate for an order to sell the property to satisfy all charges and costs that have accrued or been incurred to that date.



Sec. 34.45.050. - Order of sale.

(a) If the owner or person entitled to the possession of the property, before the date specified in the notice, fails to redeem it as provided in AS 34.45.060 , the district judge or magistrate, upon verified proof that the service or publication is filed with the court, shall enter an order directing the sale of the property at public auction on a date not less than 10 days after the order to satisfy all charges and costs.

(b) The holder or the holder's agent shall give public notice of sale by posting, within five miles of the place of sale, in three public places, one of which shall be the nearest post office if within that distance, a notice that the property will be sold at public auction. The notice must also contain a reasonably correct description of the property, the name and residence of the owner if known, the name and residence of the holder, and the time and place of sale.



Sec. 34.45.060. - Sale at public auction.

(a) The peace officer shall sell the property at public auction to the highest bidder in the manner provided for the sale of personal property on execution.

(b) The sale of the property conveys good title superior to all liens, encumbrances, and mortgages, and without right of redemption; but the owner or mortgagee, at any time before the sale, may redeem the property by claiming it and paying all charges of the holder against it and all costs incurred or accrued under AS 34.45.010 - 34.45.080 up to and including the date on which the owner or mortgagee redeems it.

(c) The proceeds from the sale shall be applied in payment, first, of all reasonable costs of sale, inventory and publishing, posting, serving and preparing notices, including the district judge's or magistrate's fees and the fees of the peace officer, and second, of the holder's charges, with interest at the legal rate, against the property.



Sec. 34.45.070. - Proceeds of sale.

(a) The peace officer, upon completion of the sale of the property, shall make and file with the district judge or magistrate a verified, written return of the conduct of the sale and of the application of the proceeds derived from it, and shall pay all money in excess of costs and charges to the district judge or magistrate.

(b) The district judge or magistrate shall hold the money in trust for the owner of the property and shall pay it to the owner upon the latter's making a written, verified claim to it, with proof of ownership, within one year after the date of the sale. If no claim is made within one year after the date of the sale, the district judge or magistrate shall immediately pay the excess proceeds to the Department of Revenue. Excess proceeds that are required to be paid over to the Department of Revenue under this section are subject to AS 34.45.280 and 34.45.330 - 34.45.780.



Sec. 34.45.080. - Sale of perishable property.

(a) Property of a perishable nature and subject to decay by keeping, if not taken away within 30 days after it has been left, may be sold by giving 10 days' notice of sale. In that case the notice provided in AS 34.45.040 need not be given.

(b) The sale shall be conducted and the proceeds of the sale shall be applied in the manner provided in AS 34.45.010 - 34.45.080, except that property in a state of decay, or that is plainly subject to immediate decay, may be summarily sold by order of a district judge or magistrate, after inspection of it, as provided in AS 34.45.010 - 34.45.080.

(c) The return of the sale shall be made and the proceeds derived from it shall be applied in the manner provided in AS 34.45.060 and 34.45.070.



Sec. 34.45.085. - Definition.

In AS 34.45.010 and 34.45.020, "property" does not include property covered by AS 14.57.200 - 14.57.290.



Sec. 34.45.090. - Fees of officers. [Repealed, Sec. 14 ch 133 SLA 1986].

Repealed or Renumbered






Article 02 - PERSONAL PROPERTY PRESUMED ABANDONED; GENERAL RULES

Sec. 34.45.110. - General rule for property presumed abandoned.

(a) Except as otherwise provided in AS 34.45.120 - 34.45.780, all intangible property, including income or increment derived from the property, less lawful charges, that is held, issued, or owing in the ordinary course of a holder's business and has remained unclaimed by the owner for more than three years after becoming payable or distributable is presumed abandoned.

(b) Property is payable or distributable for the purposes of AS 34.45.120 - 34.45.780 even if the owner failed to demand the property or to present an instrument or document required to receive payment of the property.



Sec. 34.45.120. - General rules for taking custody of unclaimed intangible property.

Unless otherwise provided in this chapter or by another statute of the state, intangible property is subject to the custody of the state as unclaimed property if the conditions raising a presumption of abandonment under AS 34.45.110 or 34.45.140 - 34.45.260 are satisfied and

(1) the last known address of the apparent owner, as shown on the records of the holder, is in the state;

(2) the records of the holder do not reflect the identity of the person entitled to the property and it is established that the last known address of the person entitled to the property is in the state;

(3) the records of the holder do not reflect the last known address of the apparent owner, and it is established that

(A) the last known address of the person entitled to the property is in the state, or

(B) the holder is a domiciliary or a government or governmental subdivision or agency, including a municipality, of the state and has not previously paid or delivered the property to the state of the last known address of the apparent owner or other person entitled to the property;

(4) the last known address of the apparent owner, as shown on the records of the holder, is in a state that either does not provide by law for the escheat or custodial taking of the property, or its escheat or unclaimed property law is not applicable to the property, and the holder is a domiciliary, government, or governmental subdivision or agency, including a municipality, of the state;

(5) the last known address of the apparent owner, as shown on the records of the holder, is in a foreign nation and the holder is a domiciliary, government, or governmental subdivision, including a municipality, or agency of the state; or

(6) the transaction out of which the property arose occurred in the state and

(A) the last known address of the apparent owner or other person entitled to the property is unknown, or the last known address of the apparent owner or other person entitled to the property is in a state that either does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law does not apply to the property, and

(B) the holder is a domiciliary of a state that either does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law does not apply to the property.






Article 03 - CONDITIONS LEADING TO PRESUMPTION OF ABAN- DONMENT OF PARTICULAR TYPES OF PERSONAL PROPERTY

Sec. 34.45.140. - Traveler's checks and money orders.

Sec. 34.45.140. Traveler's checks and money orders.

(a) Subject to (d) of this section, money payable on a traveler's check that has been outstanding for more than 15 years after its issuance is presumed abandoned unless the owner, within the preceding 15 years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record, on file, prepared by an employee of the issuer.

(b) Subject to (d) of this section, money payable on a money order or similar written instrument, other than a third-party bank check, that has been outstanding for more than seven years after its issuance is presumed abandoned unless the owner, within the preceding seven years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record, on file, prepared by an employee of the issuer.

(c) A holder may not deduct from the amount of a traveler's check or money order a charge imposed for failure to present the instrument for payment unless there is a valid and enforceable written contract between the issuer and the owner of the instrument under which the issuer may impose a charge, and the issuer regularly imposes charges and does not regularly reverse or otherwise cancel them.

(d) Money payable on a traveler's check, money order, or similar written instrument, other than a third-party check, described in (a) and (b) of this section, is not subject to the custody of the state as unclaimed property unless

(1) the records of the issuer show that the traveler's check, money order, or similar written instrument was purchased in the state;

(2) the issuer has its principal place of business in the state and the records of the issuer do not show the state in which the traveler's check, money order, or similar written instrument was purchased; or

(3) the issuer has its principal place of business in the state, the records of the issuer show the state in which the traveler's check, money order, or similar written instrument was purchased and the state of purchase either does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.

(e) Notwithstanding any other provision of AS 34.45.110 - 34.45.780, (d) of this section applies to money payable on traveler's checks, money orders, and similar written instruments, other than a third-party bank check, presumed abandoned after January 31, 1965, except to the extent that those sums have been paid over to a state before January 1, 1974.



Sec. 34.45.150. - Checks, drafts, and similar instruments issued or certified by banking and financial organizations.

(a) Other than money payable on an instrument that is subject to AS 34.45.140, money payable on a check, draft, or similar instrument on which a banking or financial organization is directly liable, including a cashier's check and a certified check, that has been outstanding for more than five years after it was payable or after its issuance if payable on demand, is presumed abandoned. This presumption does not apply if the owner, within the preceding five years, has communicated in writing with the banking or financial organization concerning the instrument or has otherwise indicated an interest as evidenced by a memorandum or other record, on file, prepared by an employee of the organization.

(b) A holder may not deduct from the amount of an instrument subject to this section a charge imposed for failure to present the instrument for payment unless there is a valid and enforceable written contract between the holder and the owner of the instrument under which the holder may impose a charge, and the holder regularly imposes the charges and does not regularly reverse or otherwise cancel them.



Sec. 34.45.160. - Bank deposits and money in financial organizations.

(a) A demand, savings, or matured time deposit with a banking or financial organization, including a deposit that is automatically renewable, and money paid toward the purchase of a share, a mutual investment certificate, or other intangible property interest in a banking or financial organization is presumed abandoned unless the owner, within the preceding five years, has

(1) in the case of a deposit, increased or decreased its amount or presented the passbook or other similar evidence of the deposit for the crediting of interest;

(2) communicated in writing with the banking or financial organization concerning the property; or

(3) otherwise indicated an interest in the property as evidenced by a memorandum or other record, on file, prepared by an employee of the banking or financial organization.

(b) A holder may not impose, with respect to property described in (a) of this section, a charge due to dormancy or inactivity, or cease payment of interest.

(c) Property described in (a) of this section that is automatically renewable is matured for purposes of (a) of this section upon the expiration of its initial time period. However, in the case of a renewal to which the owner consents at or about the time of renewal by communicating in writing with the banking or financial organization or by otherwise indicating consent as evidenced by a memorandum or other record on file, prepared by an employee of the organization, the property is matured upon the expiration of the last time period for which consent was given. If, at the time provided for delivery in AS 34.45.320, a penalty or forfeiture in the payment of interest would result from the delivery of the property, the time for delivery is extended until the time when no penalty or forfeiture would result.

(d) For purposes of this section, "property" includes interest and dividends.



Sec. 34.45.170. - Money owing under life insurance policies.

(a) Money held or owing under a life or endowment insurance policy or annuity contract that has matured or terminated is presumed abandoned if unclaimed for more than three years after the money became due and payable as established from the records of the insurance company holding or owing the money.

(b) If a person other than the insured or annuitant is entitled to the money and the address of that person is not known to the company, or it is not definite and certain from the records of the company who is entitled to the money, it is presumed that the last known address of the person entitled to the money is the same as the last known address of the insured or annuitant according to the records of the company.

(c) For purposes of this section, a life endowment insurance policy or annuity contract not matured by actual proof of the death of the insured or annuitant according to the records of the company is matured and the proceeds are due and payable if

(1) the company has received due proof that the insured or annuitant has died; or

(2) the insured has attained, or would have attained if still living, the limiting age under the mortality table on which the reserve is based and

(A) the policy was in force at the time the insured attained, or would have attained, the limiting age; and

(B) neither the insured nor another person appearing to have an interest in the policy has, within the preceding two years, according to the records of the company, assigned, readjusted, or paid premiums on the policy, subjected the policy to a loan, corresponded in writing with the company concerning the policy, or otherwise indicated an interest as evidence by a memorandum or other record, on file, prepared by an employee of the company.

(d) For purposes of this section, the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from being matured or terminated under (a) of this section if the insured has died or the insured or the beneficiary of the policy otherwise has become entitled to the proceeds of the policy before the depletion of the cash surrender value of a policy by the application of those nonforfeiture provisions.

(e) If the laws of the state or the terms of the life insurance policy require the company to give notice to the insured or the owner that an automatic premium loan provision or other nonforfeiture provision has been exercised and the notice is to be given to an insured or owner whose last known address, according to the records of the company, is in the state but is undeliverable, the company shall make a reasonable search to ascertain the policyholder's correct address to which the notice must be mailed.

(f) Notwithstanding any other provision of law, if the company learns of the death of the insured or annuitant and the beneficiary has not communicated with the insurer within four months after the death, the company shall take reasonable steps to pay the proceeds to the beneficiary.

(g) Commencing September 8, 1988, every change-of-beneficiary form issued by an insurance company under a life or endowment insurance policy or annuity contract to an insured or owner who is a resident of the state must request the following information:

(1) the name of each beneficiary, or if a class of beneficiaries is named, the name of each current beneficiary in the class;

(2) the address of each beneficiary; and

(3) the relationship of each beneficiary to the insured.



Sec. 34.45.175. - Certain property distributed in insurance company reorganizations.

(a) The following property distributable in the course of a demutualization or related reorganization of an insurance company is considered abandoned two years after the date of demutualization or reorganization as follows:

(1) money that remains unclaimed and the owner has not otherwise communicated with the holder or its agent regarding the property as evidenced by a memorandum or other record on file with the holder or its agent;

(2) stock or other equity interest if

(A) the instruments or statements reflecting the distribution are either mailed to the owner and returned by the post office as undeliverable, or not mailed to the owner because of an address on the books and records of the holder that is known to be incorrect; and

(B) the owner has not otherwise communicated with the holder or its agent regarding the property as evidenced by a memorandum or other record on file with the holder or agent.

(b) Property that is not subject to (a) of this section is reportable as otherwise provided in AS 34.45.110 - 34.45.780.



Sec. 34.45.180. - Deposits held by utilities.

A deposit, including interest on the deposit, made by a subscriber with a utility to secure payment, or money paid in advance for utility services to be furnished, less lawful deductions, that remains unclaimed by the owner for more than one year after the termination of the services for which the deposit or advance payment was made is presumed abandoned.



Sec. 34.45.190. - Refunds held by business associations.

Except to the extent otherwise ordered by a court or administrative agency, money that a business association has been ordered by the court or administrative agency to refund is presumed abandoned if it remains unclaimed by the owner for more than one year after it became payable in accordance with the final determination or order providing for the refund, regardless of whether the final determination or order requires the owner to make a claim for it.



Sec. 34.45.200. - Stock and other intangible interests in business associations.

(a) Stock or other equity interest in a business association is presumed abandoned five years after the earliest of the date

(1) of the most recent dividend, stock split, or other distribution unclaimed by the owner;

(2) that a statement of account or other notification or communication concerning the stock or other equity interest was returned as undeliverable; or

(3) that the holder of the stock or other equity interest discontinued mailings, notifications, or communications to the owner.

(b) Unmatured or unredeemed debt of a business association, other than a bearer bond or an original issue discount bond, is presumed abandoned five years after the date of the most recent interest payment unclaimed by the owner.

(c) Matured or redeemed debt, including bearer bonds and original issue discount bonds, is presumed abandoned five years after the date of maturity or redemption.

(d) At the time property is presumed abandoned under this section, any other property right accrued or accruing to the owner as a result of the property interest and not previously presumed abandoned is also presumed abandoned.

(e) A distribution of net margins by a cooperative incorporated under AS 10.25 is presumed abandoned if the distribution remains unclaimed by the owner for more than one year after the date authorized for the distribution. The distribution presumed abandoned under this subsection reverts to the cooperative if the cooperative has, at least six months before the proposed date that the distribution reverts to the cooperative, both

(1) mailed a notice of the proposed reversion to the last known address of the owner as shown on the cooperative records; and

(2) published notice of the proposed reversion in the manner provided by law or court rule for service of a summons by publication.



Sec. 34.45.210. - Property of business associations held in course of dissolution.

Intangible property distributable in the course of a dissolution of a business association that remains unclaimed by the owner for more than one year after the date specified for final distribution is presumed abandoned.



Sec. 34.45.220. - Property held by agents and fiduciaries.

(a) Intangible property and income or increment derived from the intangible property held in a fiduciary capacity for the benefit of another person is presumed abandoned unless the owner, within three years after it has become payable or distributable, has increased or decreased the principal, accepted payment of principal or income, communicated concerning the property, or otherwise indicated an interest as evidenced by a memorandum or other record, on file, prepared by the fiduciary.

(b) Money in an individual retirement account or a retirement plan for self-employed individuals or similar account or plan established under the internal revenue laws of the United States is not payable or distributable within the meaning of (a) of this section unless, under the terms of the account or plan, distribution of all or part of the funds would then be mandatory.

(c) For the purpose of this section, a person who holds property as an agent for a business association is considered as holding the property in a fiduciary capacity for that business association alone, unless the agreement between that person and the business association provides otherwise.

(d) For the purposes of this chapter, a person who is considered as holding property in a fiduciary capacity for a business association alone is the holder of the property only so far as the interest of the business association in the property is concerned, and the business association is the holder of the property so far as the interest of another person in the property is concerned.



Sec. 34.45.230. - Property held by courts and public agencies.

Except as provided by AS 34.45.720 (d), intangible property held for the owner by a court, state, municipality or other government, governmental subdivision, or agency, public corporation, or public authority, that remains unclaimed by the owner for more than one year after becoming payable or distributable, is presumed abandoned.



Sec. 34.45.240. - Gift certificates and credit memos.

(a) A gift certificate or a credit memo, issued in the ordinary course of an issuer's business, that remains unclaimed by the owner for more than three years after becoming payable or distributable is presumed abandoned.

(b) In the case of a gift certificate, the amount presumed abandoned is the price paid by the purchaser for the gift certificate. In the case of a credit memo, the amount presumed abandoned is the amount credited to the recipient of the memo.



Sec. 34.45.250. - Wages.

Unpaid wages, including wages represented by unpresented payroll checks, owing in the ordinary course of the holder's business and that remain unclaimed by the owner for more than one year after becoming payable are presumed abandoned.



Sec. 34.45.260. - Contents of safe deposit box or other safekeeping repository.

All tangible and intangible personal property held in a safe deposit box or other safekeeping repository in a financial organization in the state in the ordinary course of the holder's business, and proceeds resulting from the sale of the property permitted by other law, that remain unclaimed by the owner for more than one year after the lease or rental period on the box or other repository has expired, are presumed abandoned.



Sec. 34.45.270. - Burden of proof as to property evidenced by record of check, draft, or similar instrument.

A record of the issuance of a check, draft, or similar instrument is prima facie evidence of an obligation. In claiming property from a holder who is also the issuer, the department's burden of proof as to the existence and amount of the property and its abandonment is satisfied by showing issuance of the instrument and passage of the requisite period of abandonment. Defenses of payment, satisfaction, discharge, and want of consideration are affirmative defenses that must be established by the holder.






Article 04 - REPORTING AND DISPOSITION OF PERSONAL PROPERTY

Sec. 34.45.280. - Report of abandoned personal property.

(a) A person holding personal property, tangible or intangible, presumed abandoned and subject to custody as unclaimed property under AS 34.45.110 - 34.45.430, shall report to the department concerning the property as provided in this section.

(b) The report must be made on a form bearing a notice that statements are made under penalty of unsworn falsification and must include

(1) except with respect to traveler's checks and money orders, the name, if known, and last known address, if any, of each person appearing from the records of the holder to be the owner of property, the value of which is $100 or more, presumed abandoned under AS 34.45.110 - 34.45.430 and other statutes specifically made subject to this reporting requirement;

(2) in the case of unclaimed money amounting to $100 or more, held or owing under a life or endowment insurance policy or annuity contract, the full name and last known address of the insured or annuitant and of the beneficiary or other person who is entitled to the proceeds according to the records of the insurance company holding or owing the funds;

(3) in the case of the contents of a safe deposit box or other safekeeping repository or of other tangible personal property, a description of the property and the place where it is held and may be inspected by the department and any amounts owing to the holder;

(4) the nature and identifying number, if any, or description of the property and the amount appearing from the records to be due; items of value under $100 each may be reported in the aggregate;

(5) the date the property became payable, demandable, or returnable, and the date of the last transaction with the apparent owner with respect to the property; and

(6) other information that the department prescribes by regulation as necessary for the administration of this chapter.

(c) If the holder of property presumed abandoned and subject to custody as unclaimed property is a successor to other persons who previously held the property for the apparent owner, or the holder has changed the holder's name while holding the property, the holder shall file with the holder's report all known names and addresses of each previous holder of the property.

(d) The report required under (a) of this section shall be filed before November 1 of each year for unclaimed property held as of June 30 of that year. On written request by a person required to file a report, the commissioner may postpone the reporting date.

(e) Not more than 120 days before filing the report required by this section, the holder in possession of property presumed abandoned and subject to custody as unclaimed property under AS 34.45.110 - 34.45.430 shall send written notice to the apparent owner at the owner's last known address informing the owner that the holder is in possession of property subject to this chapter if

(1) the holder has in its records an address for the apparent owner that the holder believes to be accurate;

(2) the claim of the apparent owner is not barred by the statute of limitations; and

(3) the property has a value of $100 or more.

(f) The requirements of this section apply to the holder of intangible property with a total aggregate value greater than $750 that is presumed abandoned under AS 34.45.110 - 34.45.780 during the year preceding June 30 of each year. For purposes of determining total aggregate value under this subsection, the holder shall include all intangible property from prior years that was not reported under AS 34.45.110 - 34.45.780.



Sec. 34.45.290. - Requests for reports and examination of records.

(a) The department may require a person who has not filed a report under AS 34.45.280 or a person who the department believes has filed an inaccurate, incomplete, or false report to file a verified report in a form specified by the department. The report must state whether the person is holding property reportable under AS 34.45.110 - 34.45.780, describe property not previously reported or as to which the department has made inquiry, and specifically identify and state the amounts of the property that may be in issue.

(b) The department, at reasonable times and upon reasonable notice, may examine the records of any person to determine whether the person has complied with AS 34.45.110 - 34.45.780. The department may conduct the examination even if the person believes it is not in possession of any property that must be reported, paid, or delivered under AS 34.45.110 - 34.45.780. The department may contract with any other person to conduct the examination on behalf of the department.

(c) The department at reasonable times may examine the records of an agent, including a dividend disbursing agent or transfer agent, of a business association that is the holder of property presumed abandoned if the department has given the notice required by (b) of this section to both the association and the agent at least 90 days before the examination.

(d) Documents and working papers obtained or compiled by the department or the department's agents, employees, contractors, or designated representatives in the course of conducting an examination under AS 34.45.110 - 34.45.780 are confidential and are not public records, but the documents and papers may be

(1) used by the department in the course of an action to collect unclaimed property or otherwise enforce AS 34.45.110 - 34.45.780;

(2) used in joint examinations conducted with or under an agreement with another state, the federal government, or any other governmental subdivision, agency, or instrumentality;

(3) produced under subpoena or court order; or

(4) disclosed to the unclaimed property office of another state for that state's use in circumstances equivalent to those described in this subsection, if the other state is bound to keep the documents and papers confidential.

(e) If an examination of the records of a person results in the disclosure of property reportable under AS 34.45.110 - 34.45.780, the department may assess the cost of the examination against the holder at the rate of $200 a day for each examiner, or a greater amount that is reasonable and was incurred, but the assessment may not exceed the value of the property found to be reportable under AS 34.45.110 - 34.45.780. The cost of an examination made under (c) of this section may be assessed only against the business association.

(f) If a holder does not maintain the records required by AS 34.45.300 and the records of the holder available for the periods subject to AS 34.45.110 - 34.45.780 are insufficient to permit the preparation of a report, the department may require the holder to report and pay to the department the amount the department reasonably estimates, on the basis of any available records of the holder or by any other reasonable method of estimation, should have been but was not reported.



Sec. 34.45.300. - Retention of records.

(a) Except as otherwise provided in (b) of this section, a holder required to file a report under AS 34.45.280 shall maintain the records containing the information required to be included in the report for 10 years after the holder files the report, unless a shorter period is provided by regulations adopted by the department.

(b) A business association that sells, or provides such instruments to others for sale, in the state its traveler's checks, money orders, or other similar written instruments, other than third-party bank checks on which the business association is directly liable, shall maintain a record of the instruments while they remain outstanding, indicating the state and date of issue, for three years after the date the property is reportable.



Sec. 34.45.310. - Notice and publication of lists of unclaimed property.

(a) The department shall notify apparent owners of unclaimed property under AS 34.45.110 - 34.45.780 in the manner and method set out in (b) of this section. In deciding whether to use an additional method specified in (b)(2) of this section, and which of those methods to use, the department shall employ the most cost-effective method available within its appropriations.

(b) The department

(1) shall notify all apparent owners of the unclaimed property in accordance with this section by means of posting on the department's website on the Internet;

(2) may use any of the following to provide additional notice to the apparent owners:

(A) publication in a newspaper of general circulation in the area of the state in which the last known address of a person to be named in the notice is located or, if the address is unknown, in the area in which the holder has its principal place of business in the state;

(B) individual contact by regular or electronic mail, or by telephone, if the department has current contact information on file under AS 34.45.110 - 34.45.780;

(C) any other manner and method that the department considers effective for providing notice and publication under AS 34.45.110 - 34.45.780.

(c) In its notice and publication under (b) of this section, the department shall provide the names of the apparent owners of the property and information regarding recovery of the unclaimed property.

(d) The department is not required to publish in the notice an item of less than $100 in value.

(e) This section does not apply to money payable on traveler's checks, money orders, and other written instruments presumed abandoned under AS 34.45.140.



Sec. 34.45.320. - Payment or delivery of abandoned property.

(a) Except as otherwise provided in (b) of this section, a person who is required to file a report under AS 34.45.280 , shall, at the time of filing the report under that section, pay or deliver to the administrator all of the property shown on the report and remaining unclaimed by the apparent owner. Upon written request showing good cause, the administrator may postpone the payment or delivery upon the terms or conditions the administrator considers necessary and appropriate. The property paid or delivered to the administrator must include all interest, dividends, increments, and accretions due, payable, or distributable on the property at the time of filing the report. If payment or delivery is postponed, the property paid or delivered to the administrator must include all interest, dividends, increments, and accretions due, payable, or distributable on the day that the property is paid or delivered to the administrator.

(b) If the owner establishes the right to receive the abandoned property to the satisfaction of the holder before the property has been delivered or if it appears that the presumption of abandonment is erroneous, the holder need not pay or deliver the property to the department, and the property is no longer presumed abandoned. The holder shall file with the department a written explanation, made under penalty of unsworn falsification, of the proof of claim or of the error in the presumption of abandonment.

(c) [Repealed, Sec. 12 ch 145 SLA 1996].

(d) The holder of an equity interest under AS 34.45.200 shall deliver a duplicate certificate, or other evidence of ownership if the holder does not issue certificates of ownership, to the department. Upon delivery of a duplicate certificate to the department, the holder and a transfer agent, registrar, or other person acting for or on behalf of a holder in executing or delivering the duplicate certificate is relieved of all liability, in accordance with the provisions of AS 34.45.330 to every person, including a person acquiring the original certificate or the duplicate of the certificate issued to the department, for loss or damage resulting to a person by the issuance and delivery to the department of the duplicate certificate.



Sec. 34.45.330. - Custody by state.

(a) Upon the payment or delivery of property to the department, the state assumes custody and responsibility for the safekeeping of the property. A person who pays or delivers property to the department in good faith is relieved of all liability to the extent of the value of the property paid or delivered for a claim existing at the time of the payment or delivery or that may arise or be made with respect to the property after the payment or delivery.

(b) A holder who has paid money to the department under AS 34.45.110 - 34.45.430 may make payment to a person appearing to the holder to be entitled to payment. Upon receiving proof of payment from the holder and proof that the payee was entitled to the payment, the department shall promptly reimburse the holder for the payment without imposing a fee or other charge. If reimbursement is sought for a payment made on a negotiable instrument, including a traveler's check or money order, the department shall reimburse the holder under this subsection when the holder files proof that the instrument was presented and that payment was made to a person who appeared to the holder to be entitled to payment. The department shall reimburse the holder for payment made under this subsection even if the holder paid a person whose claim was barred under AS 34.45.430 .

(c) A holder who has delivered property other than money to the department under AS 34.45.110 - 34.45.430 may reclaim the property if it is still in the possession of the department, without payment of a fee or other charge, upon filing proof that the owner has claimed the property from the holder.

(d) The department may accept the holder's affidavit as sufficient proof of the facts that entitle the holder to recover money and property under this section.

(e) If a holder pays or delivers property to the department in good faith and another person subsequently claims the property from the holder or another state claims the property under the laws of the other state relating to escheat or unclaimed property, the department, upon receiving written notice of the claim, shall defend the holder against the claim and indemnify the holder against liability on the claim.

(f) Property removed from a safe deposit box or other safekeeping repository is received by the department subject to the holder's right under this subsection to be reimbursed for the actual cost of the opening and to a valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges. For charges other than the actual cost of the opening, the department shall reimburse or pay the holder an amount no greater than the value of the property recovered less the department's selling cost.

(g) For the purposes of this section, "good faith" means that

(1) payment or delivery was made in a reasonable attempt to comply with this chapter;

(2) the person delivering the property was not a fiduciary then in breach of trust in respect to the property, and had a reasonable basis for believing, based on the facts then known to the person, that the property was abandoned for the purposes of this chapter; and

(3) there is no showing that the records under which the delivery was made did not meet reasonable commercial standards of practice in the industry.



Sec. 34.45.340. - Crediting of dividends, interest, or increments to owner's account.

Sec. 34.45.340. Crediting of dividends, interest, or increments to owner's account.

Except as provided under AS 34.45.360 (d) for appreciation of securities, if property other than money is paid or delivered to the department under AS 34.45.110 - 34.45.430, the owner is entitled to receive from the department dividends, interest, or other increments realized or accruing on the property at or before the department's liquidation or conversion of the property into money.






Article 05 - ADMINISTRATION OF ABANDONED PROPERTY

Sec. 34.45.360. - Public sale of abandoned property.

(a) Except as provided in (c) and (d) of this section, the department, within three years after receiving abandoned property, shall sell it to the highest bidder at public sale in the area of the state that the department determines to be the most favorable market for the property involved. The department may decline the highest bid and reoffer the property for sale if in the judgment of the department the bid is insufficient. If in the judgment of the department the probable cost of sale exceeds the value of the property, the department need not offer the property for sale. A sale held under this section must be preceded by a single publication of notice, at least three weeks in advance of sale, in a newspaper of general circulation in the general area in which the property is to be sold.

(b) Securities listed on an established stock exchange must be sold at prices prevailing at the time of sale on the exchange. Other securities may be sold over the counter at prices prevailing at the time of sale or by another method the department considers advisable.

(c) Unless the department considers it to be in the best interest of the state to do otherwise, the department shall hold all securities that have been delivered to the department, other than those presumed abandoned under AS 34.45.200 , for at least one year before the department may sell the securities.

(d) Unless the department considers it to be in the best interest of the state to do otherwise, the department shall hold all securities presumed abandoned under AS 34.45.200 and delivered to the department for at least three years before selling the securities. A person making a claim under AS 34.45.380 is entitled to receive either the securities delivered to the department by the holder, if they still remain in the hands of the department, or the proceeds received from sale, less amounts deducted under AS 34.45.380 (c). A person does not have a claim under this section or AS 34.45.380 against the state, the holder, a transfer agent, a registrar, or other person acting for or on behalf of a holder for appreciation in the value of the property occurring after delivery by the holder to the department.

(e) The purchaser of property at a sale conducted by the department under this section takes the property free of all claims of the owner or previous holder of the property and of all persons claiming through or under them. The department shall execute all documents necessary to complete the transfer of ownership.



Sec. 34.45.370. - Deposit of money and accounting.

(a) Except as otherwise provided by this section, the department shall promptly deposit in the general fund of the state all money received under AS 34.45.110 - 34.45.780, including the proceeds from the sale of abandoned property under AS 34.45.360 . The department shall retain in a separate trust fund an amount not less than $100,000 from which the department shall make prompt payment of allowed claims. Before making the deposit, the department shall record the name and last known address of each person appearing from the holders' reports to be entitled to the property and the name and last known address of each insured person or annuitant and beneficiary and, with respect to each policy or contract listed in the report of an insurance company, its number, the name of the company, and the amount due. The department shall make the record available for public inspection at all reasonable business hours.

(b) [Repealed, Sec. 28 ch 90 SLA 1991].



Sec. 34.45.380. - Filing of claim with department.

(a) A person, excluding another state, claiming an interest in property paid or delivered to the department may file a claim on a form prescribed by the department and bearing a notice that statements are made under penalty of unsworn falsification.

(b) The department shall consider each claim after it is filed and shall give written notice to the claimant if the claim is denied in whole or in part. The notice may be given by mailing it to the address, if any, stated in the claim as the address to which notices are to be sent. If an address for notices is not stated in the claim, the notice may be mailed to the address, if any, of the claimant as stated in the claim. A notice of denial need not be given if the claim states neither the address to which notices are to be sent nor the address of the claimant.

(c) If a claim is allowed, the department shall pay or deliver to the claimant the property or the amount the department actually received, or the net proceeds if it has been sold by the department, together with an additional amount required by AS 34.45.340 . For the purposes of determining net proceeds after sale of the property, the department may deduct

(1) costs incurred in connection with the sale of the property;

(2) costs of mailing and publication in connection with the property;

(3) reasonable service charges; and

(4) costs incurred in examining records of the holder of the property and in collecting the property from the holder.

(d) If a claim is allowed and the property claimed was interest-bearing to the owner on the date of surrender by the holder, the department also shall pay interest at the rate prescribed in AS 45.45.010 or a lesser rate the property earned while in the possession of the holder. Interest begins to accrue when the property is delivered to the department and ceases on the expiration of 10 years after delivery or the date on which payment is made to the owner, whichever is earlier. The department may not pay interest on interest-bearing property for a period occurring before September 7, 1986.

(e) A holder who pays the owner for property that has been delivered to the state and that, if claimed from the department, would be subject to (d) of this section shall add interest as provided in (d) of this section. The added interest shall be repaid to the holder by the commissioner in the same manner as the principal.

(f) Unless another state files a claim to recover the property, if the identity of the owner of the property is known, the department shall apply the fair market value of the property to satisfaction of the following, in the order listed:

(1) the child support obligations of the owner;

(2) upon application of the Department of Law or submission of documentation satisfactory to the Department of Revenue, court-ordered restitution owed by the owner under AS 12 or AS 47, including any interest, collection costs, and attorney fees awarded by the court.



Sec. 34.45.390. - Claim of another state to recover property.

(a) After personal property has been paid or delivered to the department under this chapter another state may recover the property if

(1) this state took custody of the property because the records of the holder did not reflect the last known address of the apparent owner when the property was presumed abandoned under this chapter, the person entitled to the property was in the other state, and under the laws of the other state the property escheated to or was subject to a claim of abandonment by that state;

(2) the last known address of the apparent owner or other person entitled to the property, as reflected by the records of the holder, is in the other state and under the laws of the other state the property has escheated to or become subject to a claim of abandonment by that state;

(3) the records of the holder were erroneous in that they did not accurately reflect the actual owner of the property and the last known address of the actual owner is in the other state and under the laws of the other state the property escheated to or was subject to a claim of abandonment by the other state;

(4) this state took custody of the property under AS 34.45.120 (6), and, under the laws of the state of domicile of the holder, the property has escheated to or become subject to a claim of abandonment by the state of domicile; or

(5) the property is the sum payable on a traveler's check, money order, or other similar instrument of which this state took custody under AS 34.45.140 , and the instrument was purchased in the other state, and, under the laws of the other state, the property escheated to or became subject to a claim of abandonment by the other state.

(b) The claim of another state to recover escheated or abandoned property must be presented in a form prescribed by the department. The department shall allow the claim if it determines that the other state is entitled to the abandoned property under (a) of this section.

(c) The department shall require a state, before recovering property under this section, to agree to indemnify this state and its officers and employees against liability on a claim for the property.



Sec. 34.45.400. - Action to establish claim.

(a) A person aggrieved by a decision or action of the department under this chapter may apply to the department within 60 days after the mailing date of the department's notice to the person, giving notice of the grievance and requesting an informal conference. At the conference the person aggrieved may present arguments and evidence relevant to the decision or action of the department. If the department determines that a correction is warranted, the department shall make the correction.

(b) A person aggrieved by a decision or action of the department may apply to the department and request a formal hearing

(1) in place of the informal conference provided for in (a) of this section, within 60 days after the mailing date of the department's notice to the person; or

(2) within 30 days after the decision resulting from an informal conference.

(c) At the formal hearing, the administrative law judge from the office of administrative hearings (AS 44.64.010 ) may subpoena witnesses and may administer oaths and make inquiries necessary to determine the validity of the claim. The person aggrieved may present arguments and evidence relevant to the decision or action of the department. If, after the hearing, the department determines that a correction is warranted, the department shall make the correction.

(d) A person aggrieved by the decision of the department may, within 30 days after the formal hearing and decision by the department, appeal to the superior court in the judicial district in which the person resides. The department shall give appellant access to the department's file in the matter for preparation of the appeal. If, after the appeal is heard, it appears that the decision of the department was correct, the court shall confirm that decision. If incorrect the court shall determine the amount that the person aggrieved is entitled to recover and shall order the repayment. The department shall immediately pay the amount due and attach a certified copy of the judgment to the payment.



Sec. 34.45.410. - Election to take delivery.

(a) The department may decline to receive property reported under this chapter. If the department elects not to receive custody of the property, the department shall notify the holder within 120 days after the holder files the report required under AS 34.45.280 .

(b) A holder, with the written consent of the department and upon terms prescribed by the department, may report and deliver property before the property is presumed abandoned. Property delivered under this subsection shall be held by the department and is not presumed abandoned until the property would otherwise be presumed abandoned under this chapter.



Sec. 34.45.420. - Destruction or disposition of property having insubstantial commercial value.

If the department determines after investigation that property delivered under this chapter has insubstantial commercial value, the department may destroy or otherwise dispose of the property at any time. An action or proceeding may not be maintained against the state or an officer of the state or against the holder because of an action taken by the department under this section.



Sec. 34.45.430. - Periods of limitation.

The expiration, before or after September 7, 1986, of a period of time specified by contract, statute, or court order, during which a claim for money or property may be made or during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or to recover property, does not prevent the money or property from being presumed abandoned, and does not affect a duty to file a report or to pay or deliver abandoned property to the department as required by AS 34.45.110 - 34.45.430.






Article 06 - ENFORCEMENT AND PENALTIES

Sec. 34.45.450. - Enforcement.

The department may bring an action in a court of competent jurisdiction to enforce AS 34.45.110 - 34.45.780.



Sec. 34.45.460. - Interstate agreements and cooperation.

(a) The department may enter into agreements with other states to exchange information needed to enable this or another state to audit or otherwise determine unclaimed personal property that this state or another state may be entitled to subject to a claim of custody. The department may, by regulation, require the reporting of information needed to enable compliance with agreements made under this section, and prescribe the form for the report.

(b) To avoid conflicts between the department's procedures and the procedures in other jurisdictions that enact the Uniform Unclaimed Property Act, the department, so far as is consistent with the purposes, policies, and provisions of this chapter, shall, before adopting, amending, or repealing regulations, advise and consult with administrators in other jurisdictions that enact, substantially, the Uniform Unclaimed Property Act, and shall take into consideration the rules of administrators in other jurisdictions that enact the Uniform Unclaimed Property Act.

(c) The department may join with other states to seek enforcement of AS 34.45.110 - 34.45.780 against a person who is or may be holding property reportable under AS 34.45.110 - 34.45.430.

(d) At the request of another state, the attorney general of this state may bring an action in the name of the other state in a court of competent jurisdiction to enforce the unclaimed property laws of the other state against a holder in this state or property laws of the other state against a holder in this state of property subject to escheat or a claim of abandonment by the other state. An action may be brought under this subsection only if the other state has agreed to pay expenses incurred by the attorney general of this state in bringing the action.

(e) The department may request that the attorney general of another state, or another person, bring an action to enforce this chapter in the other state in the name of the department. This state shall pay all expenses including attorney fees in an action under this subsection. The department may agree to pay the person bringing the action attorney fees based in whole or in part on a percentage of the value of property recovered in the action. Expenses paid under this subsection may not be deducted from the amount that is subject to a claim by the owner under AS 34.45.110 - 34.45.430.



Sec. 34.45.470. - Interest and penalties.

(a) A person who fails to pay or deliver property within the time prescribed by this chapter may be required to pay to the department interest at the annual rate calculated under AS 43.05.225 on the property or the value of it from the date the property should have been paid or delivered.

(b) A person who fails to pay or deliver property or fails to perform other duties required under this chapter may be required to pay the civil penalties calculated under AS 43.05.220 , on the property, or the value of the property, that the person had a duty to pay, deliver, or report to the department.

(c) A person who intentionally refuses after written demand by the department to pay or deliver property to the department as required under this chapter is guilty of a class A misdemeanor.






Article 07 - GENERAL PROVISIONS

Sec. 34.45.700. - Agreement to locate reported property.

(a) An agreement to pay compensation to locate, deliver, recover, or assist in the recovery of property reported under AS 34.45.280 while in the possession of a holder is unenforceable if made

(1) before the date payment or delivery is made under AS 34.45.320 ; or

(2) within 24 months after the date payment or delivery is made under AS 34.45.320 .

(b) An agreement executed after the 24-month period is enforceable only if

(1) the fee or compensation is not more than

(A) 20 percent of the value of the property if the value of the property is less than $500; and

(B) 10 percent of the value of the property if the value of the property is $500 or more;

(2) the agreement is in writing, signed by the apparent owner, does not exceed six months, and specifies the fees to be charged, nature and value of the property, and the value of the apparent owner's share after the fee or compensation is deducted.

(c) This section does not preclude an owner from asserting that an agreement to locate property is otherwise invalid.



Sec. 34.45.710. - Foreign transactions.

AS 34.45.110 - 34.45.780 do not apply to property held, due, and owing in a foreign country and arising out of a foreign transaction.



Sec. 34.45.720. - Application; exceptions.

(a) AS 34.45.110 - 34.45.780 do not relieve a holder of a duty that arose before September 7, 1986 to report, pay, or deliver property. A holder who did not comply with the law in effect before September 7, 1986 is subject to the applicable enforcement and penalty provisions that existed before September 7, 1986, and the applicable enforcement and penalty provisions are continued in effect for the purpose of this subsection.

(b) The initial report filed under AS 34.45.280 for property that was not required to be reported before September 7, 1986 but that is subject to AS 34.45.110 - 34.45.780 must include all items of property that would have been presumed abandoned during the six-year period preceding September 7, 1986, as if AS 34.45.110 - 34.45.780 had been in effect during that period.

(c) AS 34.45.110 - 34.45.780 do not apply to a disbursement for the payment of a permanent fund dividend.

(d) Checks, drafts, currency, and tangible property that are found and turned over to, or found and recovered by, a law enforcement agency of a municipality are not subject to AS 34.45.110 - 34.45.780 if the municipality has adopted an ordinance providing for the custody and disposition of the property.



Sec. 34.45.730. - Regulations.

The department shall adopt regulations necessary to carry out the provisions of AS 34.45.110 - 34.45.780.



Sec. 34.45.740. - Uniformity of application and construction.

AS 34.45.110 - 34.45.780 shall be applied and construed so as to effectuate their general purpose to make uniform the law with respect to unclaimed property among states enacting the Uniform Unclaimed Property Act.



Sec. 34.45.750. - Report by department upon failure to make report or making false report.

If a person fails to submit a report as required under AS 34.45.110 - 34.45.780, or makes, wilfully or otherwise, a false report, the department shall make the report from the information it obtains under AS 43.05.050 . A report made by the department is prima facie valid for all legal purposes.



Sec. 34.45.760. - Definitions.

In AS 34.45.110 - 34.45.780, unless the context requires otherwise,

(1) "apparent owner" means the person whose name appears on the records of the holder as the person entitled to property held, issued, or owing by the holder;

(2) "banking organization" means a bank, trust company, savings bank, industrial bank, land bank, safe deposit company, private banker, or an organization defined by other applicable laws as a bank or banking organization;

(3) "business association" means a nonpublic corporation, joint stock company, investment company, business trust, mutual fund, joint venture, limited liability company, partnership, or association for business purposes or other business entity of one or more individuals, whether or not for profit, including a banking organization, financial organization, insurance company, or utility;

(4) "commissioner" means the commissioner of revenue;

(5) "department" means the Department of Revenue;

(6) "domicile" means the state of incorporation of a corporation and the state of the principal place of business of an unincorporated person;

(7) "financial organization" means a savings and loan association, cooperative bank, building and loan association, or credit union;

(8) "gift certificate" means an obligation of a business association arising from a transaction between the business association and a consumer to provide goods or services at a future date; "gift certificate" includes a gift certificate, stored value card, gift card, on-line gift account, or other representation or evidence of the obligation of a business association;

(9) "holder" means a person, wherever organized or domiciled, who is

(A) in possession of property belonging to another,

(B) a trustee, or

(C) indebted to another on an obligation;

(10) "insurance company" means an association, corporation, fraternal or mutual benefit organization, whether or not for profit, that is engaged in providing insurance coverage, including accidental, burial, casualty, credit life, contract performance, dental, fidelity, fire, health, hospitalization, illness, life, including endowments and annuities, malpractice, marine, mortgage, surety, and wage protection insurance;

(11) "intangible property"

(A) includes

(i) money, checks, drafts, warrants, deposits, interest, dividends, and income;

(ii) credit balances, customer overpayments, gift certificates, security deposits, refunds, credit memos, unpaid wages, and unidentified remittances;

(iii) stocks and other intangible equity interests in business associations;

(iv) money deposited to redeem stocks, bonds, coupons, and other securities, or to make distributions;

(v) amounts due and payable under the terms of insurance policies;

(vi) amounts distributable from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit-sharing, employee savings, supplemental unemployment insurance, or similar benefits; and

(vii) amounts due and payable as mineral proceeds;

(B) does not include

(i) unused airline tickets;

(ii) shares of stock issued by a corporation organized under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act) or unclaimed dividends payable on the shares of stock; or

(iii) overpaid contributions by employers to the unemployment compensation fund under AS 23.20.130 ;

(12) "mineral" means gas; oil; other gaseous, liquid, and solid hydrocarbons; oil shale; cement material; sand and gravel; road material; building stone; chemical raw material; gemstone; fissionable and nonfissionable ores; colloidal and other clay; steam and other geothermal resources; or any other substance defined as mineral by other state law;

(13) "mineral proceeds" means amounts payable for the extraction, production, or sale of minerals, or, upon the abandonment of those payments, all payments that become payable after the abandonment; "mineral proceeds" includes amounts payable

(A) for the acquisition and retention of a mineral lease, including bonuses, royalties, compensatory royalties, shut-in royalties, minimum royalties, and delay rentals;

(B) for the extraction, production, or sale of minerals, including net revenue interests, royalties, overriding royalties, extraction payments, and production payments;

(C) under an agreement or option, including a joint operating agreement, unit agreement, pooling agreement, and farm-out agreement.

(14) "owner" means a depositor in the case of a deposit, a beneficiary in the case of a trust other than a deposit in trust, a creditor, claimant, or payee in the case of other intangible property, or a person having a legal or equitable interest in property subject to AS 34.45.110 - 34.45.780; the term includes a person's legal representative;

(15) "person" means an individual, business association, state, municipality or other government, including the United States government, subdivision or agency, public corporation, public authority, estate, trust, two or more persons having a joint or common interest, or other legal or commercial entity;

(16) "property" means personal property, but does not include property covered by

(A) AS 14.57.200 - 14.57.290;

(B) AS 23.20;

(17) "state" means a state, district, commonwealth, territory, insular possession, or other area subject to the legislative authority of the United States;

(18) "unsworn falsification" means the offense described in AS 11.56.210;

(19) "utility" means a person who owns or operates for public use a plant, equipment, property, franchise, or license for the transmission of communications or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, or gas.



Sec. 34.45.780. - Short title.

AS 34.45.110 - 34.45.780 may be cited as the Uniform Unclaimed Property Act.









Chapter 34.50. - ACTIONS FOR INJURIES TO PROPERTY INTERESTS

Sec. 34.50.010. - Action for injury to the inheritance.

A person seized of an estate in remainder or reversion may maintain a civil action for an injury done to the inheritance, notwithstanding an intervening estate for life or years.



Sec. 34.50.020. - Liability for destruction of property by minors.

(a) Except as provided under (d) and (e) of this section, a person, municipal corporation, association, village, school district, or religious or charitable organization, incorporated or unincorporated, may recover damages in a civil action in an amount not to exceed $15,000 and court costs from either parent or both parents of an unemancipated minor under the age of 18 years who, as a result of a knowing or intentional act, destroys real or personal property belonging to the person, municipal corporation, association, village, school district, or religious or charitable organization. However, for purposes of this subsection, recovery in damages shall be apportioned by the court between the parents without regard to legal custody but with due consideration for the actual care and custody of the minor provided by the parents.

(b) A state agency or its agents, including a person working in or responsible for the operation of a foster, receiving, or detention home, or children's institution, is not liable for the acts of unemancipated minors in its charge or custody. A state agency or an agent of a state agency, including a nonprofit corporation that designates shelters for runaways under AS 47.10.392 - 47.10.399 and employees of or volunteers with that corporation, is not liable for the acts of a minor sheltered in a shelter for runaways, as defined in AS 47.10.399.

(c) A parent of an unemancipated minor under the age of 18 years who is a runaway or missing minor is not liable under (a) of this section for the acts of the minor that are committed by the minor after a parent of the minor has made a report to a law enforcement agency, as authorized by AS 47.10.141 (a), that the minor has run away or is missing. In this subsection, "runaway or missing minor" means a minor who a parent reasonably believes is absent from the minor's residence for the purpose of evading a parent or who is otherwise missing from the minor's usual place of abode without the consent of a parent.

(d) If a parent has an insurance policy that would compensate a claimant for civil damages described under (a) of this section, and the policy limits are in excess of $15,000, civil damages may be recovered under (a) of this section in an amount not to exceed the policy limits or $25,000, whichever amount is lower.

(e) Subsection (a) of this section does not authorize the recovery of damages from

(1) a legal guardian; or

(2) the adoptive parents of a hard-to-place child if the adoptive parents are receiving, at the time the property is destroyed, financial assistance from the state as a result of the adoption; in this paragraph, "hard-to-place child" has the meaning given in AS 25.23.240 .

(f) If damages are recovered in a civil action as allowed under (a) of this section, the court shall require the unemancipated minor who caused the damages to provide a written report to the court regarding

(1) financial resources of the minor that are available for purposes of restitution;

(2) restitution the minor has made to the claimants; and

(3) what, if anything, the minor has learned from the civil justice process.






Chapter 34.55. - UNIFORM LAND SALES PRACTICES ACT

Sec. 34.55.004. - Administration.

This chapter shall be administered by the department.



Sec. 34.55.006. - Fraudulent and prohibited practices.

It is unlawful for a person, in connection with the offer, sale, or purchase of subdivided land directly or indirectly, to knowingly

(1) employ a device, scheme, or artifice to defraud;

(2) make an untrue statement of a material fact or omit a statement of a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading; or

(3) engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon a person.



Sec. 34.55.008. - Prohibitions on dispositions of interests in subdivisions.

Unless the subdivided land or the transaction is exempt under AS 34.55.042,

(1) a person may not offer or dispose of in this state an interest in subdivided land before the time the subdivided land is registered in accordance with this chapter;

(2) a person may not dispose of an interest in subdivided land unless a current public offering statement is delivered to the purchaser and the purchaser is afforded a reasonable opportunity to examine the public offering statement before the disposition.



Sec. 34.55.010. - Application for registration.

(a) The application for registration of subdivided land shall be filed as prescribed by the department's regulations and must contain the following documents and information:

(1) an irrevocable appointment of the department to receive service of lawful process in a noncriminal proceeding arising under this chapter against the applicant or personal representative of the applicant;

(2) a legal description of the subdivided land offered for registration, together with a map showing the division proposed or made, and the dimensions of the lots, parcels, units, or interest and the relation of the subdivided land to existing streets, roads, and other off-site improvements;

(3) the states or jurisdictions in which an application for registration or similar document has been filed, and an adverse order, judgment, or decree entered in connection with the subdivided land by the regulatory authorities in each jurisdiction or by a court;

(4) the applicant's name, address, and the form, date, and jurisdiction of organization; and the address of each of its offices in this state;

(5) the name, address, and principal occupation for the past five years of every director and officer of the applicant or person occupying a similar status or performing similar functions; the extent and nature of the interest of the director, officer, or other person in the applicant or the subdivided land as of a specified date within 30 days of the filing of the application;

(6) a statement, in a form acceptable to the department, of the condition of the title to the subdivided land including encumbrances as of a specified date within 30 days of the date of application by a title opinion of a licensed attorney, not a salaried employee, officer, or director of the applicant or owner, or by other evidence of title acceptable to the department;

(7) copies of the instruments that will be delivered to a purchaser to evidence the interest of the purchaser in the subdivided land and of the contracts and other agreements that a purchaser will be required to agree to or sign;

(8) copies of the instruments by which the interest in the subdivided land was acquired and a statement of any lien or encumbrance upon the title and copies of the instruments creating the lien or encumbrance, if any, with data as to recording;

(9) if there is a lien or encumbrance affecting more than one lot, parcel, unit, or interest a statement of the consequences for a purchaser of failure to discharge the lien or encumbrance and the steps, if any, taken to protect the purchaser in case of this eventuality;

(10) copies of instruments creating easements, restrictions, or other encumbrances, affecting the subdivided land;

(11) a statement of the zoning and other governmental regulations affecting the use of the subdivided land and also of any existing tax and existing or proposed special taxes or assessments which affect the subdivided land;

(12) a statement of the existing provisions for access, sewage disposal, water, and other public utilities in the subdivision; a statement of the improvements to be installed, the schedule for their completion, and a statement as to the provisions for improvement maintenance;

(13) a narrative description of the promotional plan for the disposition of the subdivided land together with copies of all advertising material that has been prepared for public distribution by any means of communication;

(14) the proposed public offering statement;

(15) other information, including a current financial statement, that the department by its regulations requires for the protection of purchasers.

(b) If the subdivider registers additional subdivided land to be offered for disposition, the subdivider may consolidate the subsequent registration with an earlier registration offering subdivided land for disposition under the same promotional plan.

(c) The subdivider shall immediately report a material change in the information contained in an application for registration.



Sec. 34.55.012. - Public offering statement.

(a) A public offering statement must disclose fully and accurately the physical characteristics of the subdivided land offered and must make known to prospective purchasers all unusual and material circumstances or features affecting the subdivided land. The proposed public offering statement submitted to the department must be in a form prescribed by its regulations and must include

(1) the name and principal address of the subdivider;

(2) a general description of the subdivided land stating the total number of lots, parcels, units, or interests in the offering;

(3) the significant terms of encumbrances, easements, liens, and restrictions, including zoning and other regulations affecting the subdivided land and each unit or lot, and a statement of all existing taxes and existing or proposed special taxes or assessments that affect the subdivided land;

(4) a statement of the use for which the property is offered;

(5) information concerning improvements, including streets, water supply, levees, drainage control systems, irrigation systems, sewage disposal facilities, and customary utilities, and the estimated cost, date of completion and responsibility for construction and maintenance of existing and proposed improvements that are referred to in connection with the offering or disposition of any interest in subdivided land;

(6) additional information required by the department to assure full and fair disclosure to prospective purchasers.

(b) The public offering statement may not be used for promotional purposes before registration of the subdivided land and afterwards only if it is used in its entirety. A person may not advertise or represent that the department approves or recommends the subdivided land or its disposition. No portion of the public offering statement may be underscored, italicized, or printed in larger or heavier or different color type than the remainder of the statement unless the department requires it.

(c) The department may require the subdivider to alter or amend the proposed public offering statement in order to assure full and fair disclosure to prospective purchasers. A change in the substance of the promotional plan or plan of disposition or development of the subdivision may not be made after registration without notifying the department and without making appropriate amendment of the public offering statement. A public offering statement is not current unless all amendments are incorporated.



Sec. 34.55.014. - Inquiry and examination.

Upon receipt of an application for registration in proper form, the department shall immediately initiate an examination to determine that

(1) the subdivider can convey or cause to be conveyed the interest in subdivided land offered for disposition if the purchaser complies with the terms of the offer, and when appropriate, that release clauses, conveyances in trust or other safeguards have been provided;

(2) there is reasonable assurance that all proposed improvements will be completed as represented;

(3) the advertising material and the general promotional plan are not false or misleading and comply with the standards prescribed by the department in its regulations and afford full and fair disclosure;

(4) the subdivider has not, or if a corporation, its officers, directors, and principals have not, been convicted of a crime involving land dispositions or any aspect of the land sales business in this state, the United States, or any other state or foreign country within the past 10 years and has not been subject to an injunction or administrative order within the past 10 years restraining a false or misleading promotional plan involving land dispositions;

(5) the public offering statement requirements of this chapter have been satisfied.



Sec. 34.55.016. - Notice of filing and registration.

(a) Upon receipt of the application for registration in proper form, the department shall issue a notice of filing to the applicant. Within 90 days from the date of the notice of filing, the department shall enter an order registering the subdivided land or rejecting the registration. If no order of rejection is entered within 90 days from the date of notice of filing, the land shall be considered registered unless the applicant has consented in writing to a delay.

(b) If the department affirmatively determines, upon inquiry and examination, that the requirements of AS 34.55.014 have been met, it shall enter an order registering the subdivided land and shall designate the form of the public offering statement.

(c) If the department determines upon inquiry and examination that any of the requirements of AS 34.55.014 has not been met, the department shall notify the applicant that the application for registration must be corrected in the particulars specified within 10 days. If the requirements are not met within the time allowed the department shall enter an order rejecting the registration which shall include the findings of fact upon which the order is based. The order rejecting the registration may not become effective for 20 days during which time the applicant may petition for reconsideration and shall be entitled to a hearing.



Sec. 34.55.018. - Annual report.

(a) Within 30 days after each annual anniversary date of an order registering subdivided land, the subdivider shall file a report in the form prescribed by the regulations of the department. The report must reflect material changes in information contained in the original application for registration.

(b) The department at its option may permit the filing of annual reports within 30 days after the anniversary date of the consolidated registration in lieu of the anniversary date of the original registration.



Sec. 34.55.020. - General powers and duties.

(a) The department shall adopt regulations under AS 44.62 (Administrative Procedure Act). The regulations must include but not be limited to provisions for advertising standards to assure full and fair disclosure; provisions for escrow or trust agreements or other means reasonably to assure that all improvements referred to in the application for registration and advertising will be completed and that purchasers will receive the interest in land contracted for; provisions for operating procedures; and other provisions as are necessary and proper to accomplish the purpose of this chapter.

(b) The department, by regulation or by an order, after notice and hearing, may require the filing of advertising material relating to subdivided land before its distribution.

(c) If it appears that a person has engaged or is about to engage in an act or practice constituting a violation of this chapter, or a regulation or order under this chapter, the department, with or without prior administrative proceedings may bring an action in the superior court to enjoin the acts or practices and to enforce compliance with this chapter or a regulation or order under this chapter. Upon proper showing, injunctive relief or temporary restraining orders shall be granted, and a receiver or conservator may be appointed. The department is not required to post a bond in court proceedings.

(d) The department may intervene in a suit involving subdivided land. In a suit by or against a subdivider involving subdivided land, the subdivider promptly shall furnish the department notice of the suit and copies of all pleadings.

(e) The department may

(1) accept registrations filed in other states or with the federal government;

(2) contract with agencies in this state or other jurisdictions to perform investigative functions;

(3) accept grants in aid from any source.

(f) The department shall cooperate with similar departments in other jurisdictions to establish uniform filing procedures and forms, uniform public offering statements, advertising standards, rules, and common administrative practices.

(g) [Repealed, Sec. 28 ch 90 SLA 1991].



Sec. 34.55.022. - Investigations and proceedings.

(a) The department may

(1) make necessary public or private investigations inside or outside this state to determine whether a person has violated or is about to violate this chapter or a regulation or order under this chapter or to aid in the enforcement of this chapter or in the adoption of regulations and forms under this chapter;

(2) require or permit a person to file a statement in writing, under oath or otherwise as the department determines, as to all the facts and circumstances concerning the matter to be investigated.

(b) For the purpose of an investigation or proceeding under this chapter, the department or an officer designated by the department may administer oaths or affirmations, and upon its own motion or upon request of any party shall subpoena witnesses, compel their attendance, take evidence, and require the production of any matter that is relevant to the investigation, including the existence, description, nature, custody, condition, and location of books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of material evidence.

(c) Upon failure to obey a subpoena or to answer questions propounded by the investigating officer and upon reasonable notice to all persons affected, the department may apply to the superior court for an order compelling compliance.

(d) Except as otherwise provided in this chapter, all proceedings under this chapter must be in accordance with AS 44.62 (Administrative Procedure Act).



Sec. 34.55.024. - Cease and desist orders.

(a) The department may issue an order requiring the person to cease and desist from the unlawful practice and to take affirmative action that in the judgment of the department will carry out the purposes of this chapter, if it determines after notice and hearing that a person has

(1) violated a provision of this chapter;

(2) directly or through an agent or employee knowingly engaged in a false, deceptive, or misleading advertising, promotional or sales method to offer or dispose of an interest in subdivided land;

(3) made a substantial change in the plan of disposition and development of the subdivided land subsequent to the order of registration without obtaining prior written approval from the department;

(4) disposed of subdivided land that has not been registered with the department; or

(5) violated a lawful order or regulation of the department.

(b) If the department makes a finding of fact in writing that the public interest will be irreparably harmed by delay in issuing an order, it may issue a temporary cease and desist order. Before issuing the temporary cease and desist order, the department, whenever possible, by telephone or otherwise shall give notice of the proposal to issue a temporary cease and desist order to the person. Every temporary cease and desist order must include in its terms a provision that upon request a hearing will be held within 10 days to determine whether or not it becomes permanent.



Sec. 34.55.026. - Revocation.

(a) A registration may be revoked after notice and hearing upon a written finding of fact that the subdivider has

(1) failed to comply with the terms of a cease and desist order;

(2) been convicted in a court subsequent to the filing of the application for registration for a crime involving fraud, deception, false pretenses, misrepresentation, false advertising, or dishonest dealing in real estate transactions;

(3) disposed of, concealed, or diverted funds or assets of any person so as to defeat the rights of subdivision purchasers;

(4) failed faithfully to perform a stipulation or agreement made with the department as an inducement to grant a registration, to reinstate a registration, or to approve a promotional plan or public offering statement;

(5) made intentional misrepresentations or concealed material facts in an application for registration.

(b) The findings of fact, if set out in statutory language, must be accompanied by a concise and explicit statement of the underlying facts supporting the findings.

(c) If the department finds after notice and hearing that the subdivider has been guilty of a violation for which revocation could be ordered, it may issue a cease and desist order instead.



Sec. 34.55.028. - Penalties.

(a) A person who wilfully violates AS 34.55.006 or 34.55.008 is, upon conviction, punishable by a fine of not more than $50,000, or by imprisonment for not less than one year nor more than five years, or by both fine and imprisonment.

(b) A violation of this chapter other than as provided in (a) of this section or of a regulation adopted under this chapter is a misdemeanor and is punishable by a fine of not less than $1,000 or double the amount of gain from the transaction, whichever is larger but not more than $50,000, or by imprisonment for not more than six months, or by both fine and imprisonment.



Sec. 34.55.030. - Civil remedy.

(a) A person who disposes of subdivided land in violation of AS 34.55.006 or 34.55.008 is liable as provided in this section to the purchaser unless in the case of an untruth or omission it is proved that the purchaser knew of the untruth or omission or that the person offering or disposing of subdivided land did not know and in the exercise of reasonable care could not have known of the untruth or omission.

(b) In addition to any other remedies, the purchaser, under (a) of this section, may recover the consideration paid for the lot, parcel, unit, or interest in subdivided land together with interest at the rate of six percent a year from the date of payment, property taxes paid, costs, and reasonable attorney fees less the amount of income received from the subdivided land upon tender of appropriate instruments of reconveyance. If the purchaser no longer owns the lot, parcel, unit, or interest in subdivided land, the purchaser may recover the amount that would be recoverable upon a tender of a reconveyance less the value of the land when disposed of and less interest at the rate of six percent a year on that amount from the date of disposition.

(c) Every person who directly or indirectly controls a subdivider liable under (a) of this section, every general partner, officer, or director of a subdivider, every person occupying a similar status or performing a similar function, every employee of the subdivider who materially aids in the disposition, and every agent who materially aids in the disposition is also liable jointly and severally with and to the same extent as the subdivider, unless the person otherwise liable sustains the burden of proof that the person did not know and in the exercise of reasonable care could not have known of the existence of the facts by reason of which the liability is alleged to exist. There is a right to contribution as in cases of contract among persons so liable.

(d) A person whose occupation gives authority to a statement that has been used with the person's consent in an application for registration or public offering statement, who is not otherwise associated with the subdivision and development plan in a material way, is liable only for false statements and omissions in the person's statement and only if the person fails to prove

(1) lack of knowledge of the facts by reason of which the liability is alleged to exist; and

(2) that in the exercise of the reasonable care a person in the same occupation could not have known of the existence of the facts by reason of which the liability is alleged to exist.

(e) A tender of reconveyance may be made at any time before the entry of judgment.

(f) A person may not recover under this section in an action commenced more than four years after the person's first payment of money to the subdivider in the contested transaction.

(g) A stipulation or provision purporting to bind a person acquiring subdivided land to waive compliance with this chapter or a regulation or order under it is void.



Sec. 34.55.032. - Jurisdiction.

A disposition of subdivided land is subject to this chapter, and the superior court of this state has jurisdiction in claims or causes of action arising under this chapter if

(1) the subdivider's principal office is located in this state;

(2) an offer or disposition of subdivided land is made in this state, whether or not the offeror or offeree is then present in this state, if the offer originates in this state or is directed by the offeror to a person or place in this state and received by the person or at the place to which it is directed; or

(3) the subdivided land is located in this state.



Sec. 34.55.034. - Interstate rendition.

In the proceedings for extradition of a person charged with a crime under this chapter, it need not be shown that the person whose surrender is demanded has fled from justice or at the time of the commission of the crime was in the demanding or other state.



Sec. 34.55.036. - Service of process.

(a) In addition to the methods of service provided for in the Rules of Civil Procedure, service may be made by delivering a copy of the process to the department, but it is not effective unless

(1) the plaintiff, which may be the department in a proceeding instituted by it, immediately sends a copy of the process and of the pleading by certified mail to the defendant or respondent at the last known address of the defendant or respondent; and

(2) the plaintiff's affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(b) If a person, including a nonresident of this state, engages in conduct prohibited by this chapter or a regulation or order under this chapter, and has not filed a consent to service of process and personal jurisdiction cannot otherwise be obtained in this state, the department is authorized to receive service of process in any noncriminal proceeding against the person or the person's successor that grows out of that conduct and that is brought under this chapter or a regulation or order under this chapter, with the same force and validity as if served on the person personally. Notice shall be given as provided in (a) of this section.



Sec. 34.55.038. - Uniformity of interpretation.

This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states that enact it.



Sec. 34.55.042. - Exemptions.

(a) Unless the method of disposition is adopted for the purpose of evasion of this chapter, the registration provisions of this chapter do not apply to offers or dispositions of an interest in land

(1) by a purchaser of subdivided land for the account of the purchaser in a single or isolated transaction;

(2) if fewer than 10 separate lots, parcels, units, or interests in subdivided land located outside this state are offered by a subdivider in a period of 12 months, or if fewer than 50 separate lots, parcels, units, or interests in subdivided land located in this state are offered by a subdivider in a period of 12 months;

(3) on which there is a residential, commercial, or industrial building, or as to which there is a legal obligation on the part of the seller to construct such a building within one year from date of disposition;

(4) to persons who are engaged in the business of construction of buildings for resale, or to persons who acquire an interest in subdivided land for the purpose of engaging, and do engage in the business of construction of buildings for resale;

(5) under court order;

(6) by a government or government agency;

(7) as cemetery lots or interest;

(8) if the land is located in this state and is registered or exempt from registration under the provisions of the federal Interstate Land Sales Full Disclosure Act (15 U.S.C. 1701 - 1720).

(b) Unless the method of disposition is adopted for the purpose of evasion of this chapter, the provisions of this chapter do not apply to

(1) offers or dispositions of evidences of indebtedness secured by a mortgage or deed of trust of real estate;

(2) offers or dispositions of securities or units of interest issued by a real estate investment trust regulated under a state or federal statute;

(3) offers or dispositions of securities currently registered with the department; and

(4) offers or disposition of an interest in oil, gas, or other minerals or a royalty interest therein if the offers or dispositions of the interests are regulated as securities by the department or by the United States.



Sec. 34.55.044. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "department" means Department of Commerce, Community, and Economic Development;

(2) "disposition" includes sale, lease, assignment, award by lottery, or any other transaction concerning a subdivision, if undertaken for gain or profit;

(3) "offer" includes every inducement, solicitation, or attempt to encourage a person to acquire an interest in land, if undertaken for gain or profit;

(4) "person" means an individual, corporation, government, or governmental subdivision or agency, business trust, estate, trust, partnership, unincorporated association, two or more of any of them having a joint or common interest, or any other legal or commercial entity;

(5) "purchaser" means a person who acquires or attempts to acquire or succeeds to an interest in land;

(6) "subdivider" means an owner of subdivided land who offers it for disposition or the principal agent of an inactive owner;

(7) "subdivision" and "subdivided land" mean land that is divided or is proposed to be divided for the purpose of disposition into two or more lots, parcels, units, or interests and also includes any land whether contiguous or not if two or more lots, parcels, units, or interests are offered as a part of a common promotional plan of advertising and sale; if the land is contiguous or is known, designated, or advertised as a common unit or by a common name, the land shall be presumed, without regard to the number of lots covered by each individual offering, as being offered for disposition as part of a common promotional plan.



Sec. 34.55.046. - Short title.

This chapter may be cited as the Uniform Land Sales Practices Act.






Chapter 34.60. - RELOCATION ASSISTANCE AND REAL PROPERTY ACQUISITION PRACTICES

Sec. 34.60.010. - Purpose.

The purpose of this chapter is to establish a uniform policy for the fair and equitable treatment of persons displaced as a result of federally assisted programs in order that the displaced persons will not suffer disproportionate injuries as a result of programs designed for the benefit of the public as a whole.



Sec. 34.60.020. - State agencies to establish program.

State agencies shall establish and provide the means for implementing a program providing fair and reasonable relocation and other payment for persons displaced as a result of federally assisted activities undertaken by state agencies, to carry out relocation assistance programs for persons displaced, and to provide payments to persons as a result of acquisition of real property for activities of state agencies.



Sec. 34.60.030. - Administration of program.

In order to prevent unnecessary expenses and duplication of functions, and to promote uniform and effective administration of relocation assistance programs for displaced persons under this chapter, state agencies may enter into contracts with any individual, firm, association, or corporation for services in connection with relocation assistance programs, or may carry out its functions under this chapter through any federal or state governmental agency or instrumentality having an established organization for conducting relocation assistance programs.



Sec. 34.60.040. - Relocation payments.

(a) When the acquisition of real property for a federally assisted program or project undertaken by a state agency will result in the displacement of a person, the state agency responsible for the program or project shall make payment to the displaced person, upon proper application as approved by the state agency, for

(1) actual reasonable expenses in moving a person, the person's family, business, farm operation, or other personal property;

(2) actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate the property as determined by the state agency; and

(3) actual reasonable expenses in searching for a replacement business or farm.

(b) A displaced person eligible for payments under (a) of this section who is displaced from a dwelling and who elects to accept the payments authorized by this subsection in place of payments authorized by (a) of this section may receive a moving expense allowance, determined according to a schedule established by the state agency.

(c) A displaced person eligible for payments under (a) of this section who is displaced from a place of business or from a farm operation and who elects to accept the payment authorized by this subsection in place of the payment authorized by (a) of this section, may receive a fixed payment in an amount equal to the average annual net earnings of the business or farm operation, except that this payment shall not be less than $1,000 or more than $20,000. For purposes of this subsection, "average annual net earnings" means one-half of the net earnings of the business or farm operation, before federal and state income taxes, during the two taxable years immediately preceding the taxable year in which the business or farm operation moves from the real property acquired for the project, or during any other period the state agency determines to be more equitable for establishing the earnings, and includes any compensation paid by the business or farm operation to the owner, spouse, or dependents during the applicable period. In the case of a business, a payment may not be made under this subsection unless the state agency is satisfied that the business

(1) cannot be relocated without a substantial loss of its existing patronage;

(2) is not a part of a commercial enterprise having at least one other establishment not being acquired by the state agency or by the United States, which is engaged in the same or similar business; and

(3) is not an enterprise whose sole business on the real property acquired is the rental of the real property to others.

(d) In addition to the moving expenses allowed under this section, a displaced farm or business may receive a payment, not to exceed $10,000, for the actual reasonable expenses necessary to reestablish the operation at a new site.



Sec. 34.60.050. - Replacement housing for homeowners.

(a) In addition to payments otherwise authorized by this chapter, the state agency shall make an additional payment not to exceed $22,500, to a displaced person who is displaced from a dwelling actually owned and occupied by the person for not less than 180 days before the initiation of negotiations for the acquisition of the property. This additional payment must include the following elements:

(1) the amount, if any, that, when added to the acquisition cost of the dwelling acquired by the state agency, equals the reasonable cost of a comparable replacement dwelling that is a decent, safe, and sanitary dwelling adequate to accommodate the displaced person, is reasonably accessible to public services and places of employment, and is available on the private market; all determinations required to carry out this paragraph shall be made in accordance with standards established by the state agency making the additional payment;

(2) the amount, if any, that will compensate the displaced person for any increased interest costs that the displaced person is required to pay for financing the acquisition of the comparable replacement dwelling; this amount may be paid only if the dwelling acquired by the state agency was encumbered by a bona fide mortgage that was a valid lien on the dwelling for not less than 180 days before the initiation of negotiations for the acquisition of the dwelling; and

(3) reasonable expenses incurred by the displaced person for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.

(b) The additional payment authorized by (a) of this section may be made only to a displaced person who purchases and occupies a replacement dwelling that is decent, safe, and sanitary not later than the end of the one year period beginning on the date on which the person receives from the state agency final payment of all costs of the acquired dwelling, or the date on which the person moves from the acquired dwelling, whichever is the later date.



Sec. 34.60.060. - Replacement housing for tenants and others.

In addition to amounts otherwise authorized by this chapter, the state agency shall make a payment to or for a displaced person displaced from a dwelling, who is not eligible to receive a payment under AS 34.60.050, if the dwelling was actually and lawfully occupied by the displaced person for not less than 90 days before the initiation of negotiations for acquisition of the dwelling. The payment must be either

(1) the amount necessary to enable the displaced person to lease or rent for a period not to exceed three years and six months, a decent, safe, and sanitary dwelling of standards adequate to accommodate the displaced person in areas not generally less desirable in regard to public utilities and public and commercial facilities, and reasonably accessible to the person's place of employment, but not to exceed $5,250; or

(2) the amount necessary to enable the displaced person to make a down payment, including incidental expenses described in AS 34.60.050(a)(3), on the purchase of a decent, safe, and sanitary dwelling of standards adequate to accommodate the displaced person in areas not generally less desirable in regard to public utilities and public and commercial facilities, but not to exceed $5,250.



Sec. 34.60.070. - Expenses incidental to transfer of property.

The state agency, as soon as practicable after the date of payment of the purchase price or the date of deposit in court of funds to satisfy the award of compensation in a condemnation proceeding to acquire real property, whichever is the earlier, shall reimburse the owner, to the extent the department considers fair and reasonable, for expenses necessarily incurred for

(1) recording fees, transfer taxes, and similar expenses incidental to conveying the real property to the state agency;

(2) penalty costs for prepayment of a preexisting recorded mortgage entered into in good faith encumbering the real property, if the mortgage was a valid lien on the property for not less than 180 days before the initiation of negotiations for the acquisition of the property; and

(3) the pro rata portion of real property taxes paid that are allocable to a period subsequent to the date of vesting title in the state, or the effective date of possession of the real property by the state agency, whichever is the earlier.



Sec. 34.60.080. - Litigation expenses.

(a) The state court having jurisdiction of a proceeding instituted by the state agency to acquire real property by condemnation shall award the owner of any right to, or title to, or interest in, the real property a sum that will in the opinion of the court reimburse the owner for reasonable costs, disbursements, and expenses, including reasonable attorney, appraisal, and engineering fees, actually incurred because of the condemnation proceedings, if

(1) the final judgment is that the state agency cannot acquire the real property by condemnation; or

(2) the proceeding is abandoned by the state agency.

(b) An award made under (a) of this section shall be paid by the state agency for whose benefit the condemnation proceedings were instituted.

(c) The court rendering a judgment for the plaintiff in a proceeding brought against a state agency, awarding compensation for the taking of property by the state agency, or the attorney for the state agency effecting a settlement of any such proceeding, shall determine and award or allow to the plaintiff, as a part of the judgment or settlement, a sum which will in the opinion of the court or the attorney for the state agency reimburse the plaintiff for reasonable costs, disbursements and expenses, including reasonable attorney, appraisal and engineering fees, actually incurred because of the proceeding.

(d) If an inconsistency occurs between the provisions of this section and the Alaska Rules of Civil Procedure, the provisions of the Rules of Civil Procedure govern.



Sec. 34.60.090. - Relocation services.

(a) When the acquisition of real property for a program or project undertaken by a state agency for a federally assisted program or project undertaken by the state agency will result in the displacement of a person on or after January 2, 1971, the state agency shall provide a relocation assistance advisory program for displaced persons which offers the services described in (c) of this section. If the state agency determines that a person occupying property immediately adjacent to the real property acquired is caused substantial economic injury because of the acquisition, it may offer the occupant relocation advisory services under the program.

(b) State agencies administering programs which may be of assistance to displaced persons covered by this chapter shall cooperate to the maximum extent feasible with the state agency causing the displacement to assure that the displaced persons receive the maximum assistance available to them.

(c) Each relocation assistance advisory program required by (a) of this section must include measures, facilities, or services necessary or appropriate in order to

(1) determine the need, if any, of displaced persons, for relocation assistance;

(2) provide current and continuing information on availability, prices, and rentals, of comparable decent, safe, and sanitary sales and rental housing, and of comparable commercial properties and locations for displaced businesses;

(3) assure that, within a reasonable time before displacement, there will be available in areas not generally less desirable in regard to public utilities and public and commercial facilities and at rents or prices within the financial means of the families and individuals displaced decent, safe, and sanitary dwellings, as defined by the state agency, equal in number to the number of and available to the displaced persons who require the dwellings and reasonably accessible to their places of employment except that the state agency may prescribe by regulation situations in which these assurances may be waived;

(4) assist a person displaced from the person's business or farm operation in obtaining and becoming established in a suitable replacement location;

(5) supply information concerning federal and state housing programs, disaster loan programs, and other federal or state programs offering assistance to displaced persons; and

(6) provide other advisory services to displaced persons in order to minimize hardships in adjusting to relocation.

(d) The state agency shall coordinate relocation activities with project work, and other planned or proposed governmental actions in the community or nearby areas that may affect the carrying out of relocation assistance programs.



Sec. 34.60.100. - Eminent domain.

Nothing contained in this chapter creates, in a condemnation proceeding brought under the power of eminent domain, an element of damages not in existence on January 2, 1971.



Sec. 34.60.110. - Nontaxation of payments.

A payment received by a displaced person under this chapter is not income for the purposes of the state or federal income tax, personal or corporate. The payments are not income or resources to a recipient of public assistance and the payments may not be deducted from the amount of aid to which the recipient would otherwise be entitled.



Sec. 34.60.120. - Uniform real property acquisition policy.

A state agency or other entity acquiring real property for any project or program in which federal or federal-aid funds are used shall to the greatest extent practicable comply with the following policies:

(1) Every reasonable effort shall be made to expeditiously acquire real property by negotiation.

(2) Real property shall be appraised before the initiation of negotiations, and the owner or a designated representative shall be given an opportunity to accompany the appraiser during the inspection of the property.

(3) Before the initiation of negotiations for real property, an amount shall be established that is reasonably believed to be just compensation for the real property and that amount shall be offered for the property. In no event may the amount be less than the approved appraisal of the fair market value of the property. A decrease or increase in the fair market value of real property before the date of valuation caused by the public improvement for which the property is acquired or by the likelihood that the property would be acquired for the improvement, other than that due to physical deterioration within the reasonable control of the owner, will be disregarded in determining the compensation for the property. The owner of the real property to be acquired shall be provided with a written statement of, and a summary of the basis for, the amount established as just compensation.

(4) An owner may not be required to surrender possession of real property before the state agency concerned pays the agreed purchase price or deposits with the court in accordance with applicable law, for the benefit of the owner, an amount not less than the approved appraisal of the fair market value of the property, or the amount of the award of compensation in the condemnation proceeding for the property.

(5) The construction or development of a public improvement shall be so scheduled that, to the greatest extent practicable, a person lawfully occupying real property is not required to move from a dwelling, assuming a replacement dwelling will be available, or to move the person's business or farm operation, without at least 90 days' written notice of the date by which the move is required.

(6) If an owner or tenant is permitted to occupy the real property acquired on a rental basis for a short term or for a period subject to termination by the state agency on short notice, the amount of rent required may not exceed the fair rental value of the property to a short-term occupier.

(7) In no event may the time of condemnation be advanced or negotiations or condemnation and the deposit of funds in court for the use of the owner be deferred, nor any other coercive action be taken in order to compel an agreement on the price to be paid for the property.

(8) If an interest in real property is to be acquired by exercise of the power of eminent domain, formal condemnation proceedings shall be instituted. The acquiring state agency may not intentionally make it necessary for an owner to institute legal proceedings to prove the fact of the taking of the real property.

(9) If the acquisition of only part of the property would leave its owner with an uneconomic remnant, an offer to acquire the entire property shall be made.



Sec. 34.60.130. - Uniform acquisition policy for improvements.

(a) Notwithstanding any other provision of law, if a state agency acquires any interest in real property, the state agency must acquire at least an equal interest in all buildings, structures, or other improvements located upon the real property which the state agency requires to be removed from the real property or which the state agency determines will be adversely affected by the use to which the real property will be put.

(b) For the purpose of determining just compensation to be paid for a building, structure, or other improvement required to be acquired under (a) of this section, the building, structure, or other improvement is considered to be a part of the real property to be acquired notwithstanding the right or obligation of a tenant, as against the owner of any other interest in the real property, to remove the building, structure, or improvement at the expiration of the tenant's term, and the fair market value which the building, structure, or improvement contributes to the fair market value of the real property to be acquired, or the fair market value of the building, structure, or improvement for removal from the real property, whichever is the greater, shall be paid to the tenant.

(c) Payment for the buildings, structures, or improvements under this section may not result in duplication of payments otherwise authorized by law. A payment for buildings, structures, or improvements may not be made unless the owner of the land involved disclaims all interest in the improvements of the tenant. In consideration for any such payment, the tenant shall assign, transfer, and release to the state agency all right, title, and interest in and to the improvements. Nothing in this subsection and in (b) of this section deprives the tenant of any rights to reject payment and to obtain payment for the property interests in accordance with other laws of the state.



Sec. 34.60.135. - Planning loans for additional housing.

In addition to the other programs authorized by this chapter, the Alaska Housing Finance Corporation may make loans in order to encourage and facilitate the construction or rehabilitation of housing to meet the needs of displaced persons. These loans are a part of the federally assisted project cost and may be made to nonprofit, limited dividend, or cooperative organizations, or to public bodies. The loans may be made only for necessary and reasonable expenses, before construction, for planning and obtaining federally insured mortgage financing for the rehabilitation or construction of housing for displaced persons. The loans may not exceed 80 percent of the reasonable costs expected to be incurred in planning, and in obtaining financing for housing for displaced persons. Reasonable costs include but are not limited to costs for preliminary surveys and analysis of market needs, preliminary architectural fees, site acquisition, application and mortgage commitment fees, and construction loan fees and discounts. Loans to an organization established for profit shall bear interest at a market rate established by the Alaska Housing Finance Corporation. All other loans shall be without interest. The Alaska Housing Finance Corporation shall require repayment of loans made under this section under terms and conditions that it may prescribe. Repayment shall be made upon completion of the project or sooner, and except in the case of a loan to an organization established for profit, the Alaska Housing Finance Corporation may cancel any part or all of a loan if the corporation determines that a permanent loan to finance the rehabilitation or construction of the housing cannot be obtained in an amount adequate for repayment of the loan.



Sec. 34.60.137. - Housing replacement assistance as last resort.

If a federal aided program or project cannot proceed to actual construction because comparable replacement sale or rental housing is not available, and the state agency determines that housing cannot otherwise be made available, the agency may take, or may request the Alaska Housing Finance Corporation to take, action necessary or appropriate to provide the housing either by use of funds authorized for the project or by use of money available to the corporation.



Sec. 34.60.140. - Regulations.

State agencies are authorized to adopt regulations to implement this chapter. These regulations must include provisions relating to

(1) a moving expense allowance for displaced persons who move from a dwelling, determined according to a schedule;

(2) procedures for an aggrieved person to have a determination of eligibility or amount of payment reviewed by the state agency;

(3) eligibility of a displaced person for relocation assistance payment, the procedure for displaced persons to claim the payments, amount of the payments; and

(4) other regulations necessary to implement the provisions of this chapter.



Sec. 34.60.150. - Definitions.

In this chapter,

(1) "business" means any lawful activity, excepting a farm operation, conducted primarily

(A) for the purchase, sale, lease, and rental of personal and real property, and manufacture, processing, or marketing of products, commodities, or other personal property;

(B) for the sale of services to the public;

(C) by a nonprofit organization; or

(D) for assisting, solely for the purpose of AS 34.60.040 (a), in the purchase, sale, resale, manufacture, processing, or marketing of products, commodities, personal property, or services by the erection and maintenance of an outdoor advertising display, whether or not the display is located on the premises on which any of the above activities are conducted;

(2) "displaced person" means any person who moves from real property, or moves personal property from real property, as a result of the acquisition of the real property, in whole or in part, or as a result of the written order of the state agency to vacate real property, for a program or project undertaken by the state agency, and solely for the purpose of AS 34.60.040 (a) and 34.60.090, as a result of the acquisition of, or as a result of the written order of a state agency to vacate other real property on which the person conducts a business or farm operation for the program or project;

(3) "farm operation" means any activity conducted solely or primarily for the production of one or more agricultural products or commodities, including timber, for sale or home use, and customarily producing these products or commodities in sufficient quantity to be capable of contributing materially to the operator's support;

(4) "mortgage" means those classes of liens commonly given to secure advances on, or the unpaid purchase price of, real property, under the law of the state in which the real property is located, together with the credit instruments, if any, secured by the property;

(5) "person" means an individual, partnership, corporation, or association;

(6) "state agency" means a department, agency, instrumentality, corporate authority of the state, or a political subdivision of the state, or a department, agency, instrumentality, or authority of two or more political subdivisions of the state participating in federally assisted programs.






Chapter 34.65. - LAND SURVEYS

Sec. 34.65.010. - Purpose.

The purpose of this chapter is to authorize right of entry on land for survey purposes, and to provide a method for preserving evidence of land surveys by filing records of survey and monument records. The provisions of this chapter supplement laws relating to land survey platting and subdivision surveys.



Sec. 34.65.020. - Entry upon land for survey purposes.

(a) A land surveyor or an employee of a land surveyor may enter public or private land or water in the state only to occupy, locate, relocate, install, or replace survey monuments, to locate boundaries, to determine geodetic positions, and to make surveys and maps.

(b) The land surveyor shall give reasonable notice to the owner or occupant of the land of an intent to enter private land for survey purposes. The notice must indicate the anticipated date of the entry for survey purposes.

(c) Notice under (b) of this section is not required for a survey along previously surveyed boundaries within a platted subdivision accepted or recorded by the federal government or approved under AS 29.40.110 or 40.15.010.

(d) A land surveyor or an employee of a land surveyor who complies with the notice requirements of (b) of this section is liable to the landowner only for actual damages.

(e) The attorney general may bring an action in the name of the state to restrain and prevent the obstruction of entry under (a) of this section.



Sec. 34.65.030. - Records of survey.

After making a survey in conformity with the practice and definition of land surveying, a land surveyor shall record with the district recorder a record of the survey within 90 days if the survey discloses

(1) material evidence or physical change that in whole or in part does not appear on a plat of record previously filed or recorded in the office of the district recorder or in the records of the Bureau of Land Management;

(2) a material discrepancy with a plat of record previously filed or recorded in the office of the district recorder or in the records of the Bureau of Land Management; or

(3) evidence that by reasonable analysis might result in alternate positions of boundaries from those of record.



Sec. 34.65.040. - Records of monument.

(a) A land surveyor who in the course of a survey establishes, reestablishes, uses as control, or restores a monument to make it readily identifiable or reasonably durable shall record a monument record, unless the monument and its accessories are substantially as described in a monument record filed or recorded under this chapter or on a survey plat of record.

(b) An agency whose activities will disturb or destroy a monument or its accessories shall have a land surveyor

(1) record a monument record before the monument or its accessories are disturbed or destroyed;

(2) restore or replace the monument and its accessories after the activities have ceased; and

(3) record a new monument record after restoring or replacing the monument or its accessories.

(c) A person who disturbs or destroys a monument shall record a notice of the disturbance or destruction in the office of the district recorder.

(d) A land surveyor may record a monument record for any monument.

(e) A land surveyor who is required to record a monument record under this section shall do so within 90 days of the completion of the survey or of the establishment, reestablishment, or rehabilitation of a monument.

(f) A monument record shall be signed and sealed by the land surveyor responsible for the survey.



Sec. 34.65.050. - When record of survey is not required.

A record of survey is not required for a survey

(1) made by the Bureau of Land Management;

(2) when a plat of the survey has been recorded or will be recorded within 18 months after the field survey is completed.



Sec. 34.65.060. - Duties of the commissioner.

(a) The commissioner shall adopt regulations to implement this chapter.

(b) The commissioner shall provide a standard form for a monument record.



Sec. 34.65.070. - Duties of the district recorder.

(a) The district recorder shall provide a copy of a monument record or a copy of a record of survey to the municipal clerk for the municipality in which the monument or survey is located.

(b) The district recorder shall keep a proper index of monument records and records of survey by the survey name, tract designation, subdivision designation, or United States public land designation.



Sec. 34.65.100. - Definitions.

In this chapter

(1) "commissioner" means the commissioner of natural resources;

(2) "land surveyor" means a professional land surveyor licensed under AS 08.48;

(3) "monument" means

(A) a United States public land survey monument;

(B) an Alaska state land survey primary monument;

(C) an exterior primary monument controlling a recorded survey;

(D) a geodetic control monument established by a state or federal agency;

(4) "subdivision" has the meaning given in AS 40.15.900 ;

(5) "United States public land survey monument"

(A) means a survey monument established in a cadastral survey by the Bureau of Land Management or its predecessor;

(B) includes a monument in a United States special survey and United States mineral survey that is a part of the public land records of the Bureau of Land Management.






Chapter 34.70. - DISCLOSURES IN RESIDENTIAL REAL PROPERTY TRANSFERS

Sec. 34.70.010. - Disclosures in residential real property transfers.

Before the transferee of an interest in residential real property makes a written offer, the transferor shall deliver by mail or in person a completed written disclosure statement in the form established under AS 34.70.050. Delivery to the spouse of the transferee constitutes delivery to the transferee unless the transferor and the transferee agree otherwise before the delivery.



Sec. 34.70.020. - Termination of offer.

If a disclosure statement or material amendment is delivered to the transferee after the transferee has made a written offer, the transferee may terminate the offer by delivering a written notice of termination to the transferor or the transferor's agent within three days after the disclosure statement or amendment is delivered in person or within six days after the disclosure statement or amendment is delivered by deposit in the mail.



Sec. 34.70.030. - Liability after disclosure.

A transferor is not liable for a defect or other condition in the real property or the real property interest being transferred if the transferor discloses the existence of the defect or condition in the disclosure statement.



Sec. 34.70.040. - Subsequent events and approximations.

(a) If information in a disclosure statement becomes inaccurate as a result of an act or agreement after the disclosure statement is delivered to the transferee, the resulting inaccuracy does not violate this chapter and the transferor is required to deliver an amendment for the disclosure statement to the transferee.

(b) If an item that is required in the disclosure statement is unknown or is unavailable to the transferor, and if the transferor or the transferor's agent has made a reasonable effort to ascertain the information, the transferor may insert an approximation of the information. The approximation must be reasonable, clearly identified as an approximation, based on the best information available to the transferor or the transferor's agent, and not used to avoid the requirements of this chapter.



Sec. 34.70.050. - Form of disclosure statement.

The Real Estate Commission established under AS 08.88.011 shall establish the form of the disclosure statement required by AS 34.70.010. The disclosure statement must include a provision that notifies transferees

(1) that they are responsible for determining whether a person who has been convicted of a sex offense resides in the vicinity of the property that is the subject of the transferee's potential real estate transaction;

(2) where information about the location of convicted sex offenders can be obtained; and

(3) that they are responsible for determining whether, in the vicinity of the property that is the subject of the transferee's potential real estate transaction, there is an agricultural facility or agricultural operation that might produce odor, fumes, dust, blowing snow, smoke, burning, vibrations, noise, insects, rodents, the operation of machinery including aircraft, and other inconveniences or discomforts as a result of lawful agricultural operations.



Sec. 34.70.060. - Good faith.

A person who makes a disclosure or performs an act under this chapter shall do so in good faith.



Sec. 34.70.070. - Effect on other required disclosures.

The requirements of this chapter do not affect other obligations for disclosure required by law.



Sec. 34.70.080. - Written amendment.

An amendment to a disclosure statement must be in writing.



Sec. 34.70.090. - Failure to comply.

(a) A transfer that is subject to this chapter is not invalidated solely because a person fails to comply with this chapter.

(b) A person who negligently violates this chapter or fails to perform a duty required by this chapter is liable to the transferee for the amount of the actual damages suffered by the transferee as a result of the violation or failure.

(c) A person who wilfully violates this chapter or fails to perform a duty required by this chapter is liable to the transferee for up to three times the actual damages suffered by the transferee as a result of the violation or failure.

(d) In addition to the damages allowed under (b) or (c) of this section, a court may also award the transferee costs and attorney fees to the extent allowed under the rules of court.



Sec. 34.70.110. - Waiver by agreement.

This chapter does not apply to the transfer of an interest in residential real property if the transferor and transferee agree in writing that the transfer will not be covered under this chapter.



Sec. 34.70.120. - Exemption for first sales.

This chapter does not apply to the transfer of an interest in residential real property if the transfer is the first transfer of the property and if the property has never been occupied.



Sec. 34.70.200. - Definitions.

In this chapter,

(1) "disclosure statement" means the disclosure statement required by AS 34.70.010 ;

(2) "real property" includes a unit in real property subject to AS 34.07 or AS 34.08;

(3) "residential real property" means real property whose primary purpose is to provide a single-family dwelling, or two single-family dwellings in one building;

(4) "transfer" means transfers by sale, exchange, installment land sale contract, lease with an option to purchase, other option to purchase, or a ground lease coupled with improvements.






Chapter 34.75. - NOISE LEVELS OF SPORT SHOOTING FACILITIES AND PRIVATE AIRPORT FACILITIES

Sec. 34.75.010. - Limitation on actions arising from noise level.

(a) Notwithstanding AS 09.45.230 , AS 11.61.110 , and any other state or municipal law, except (b) of this section and except as may be otherwise provided by federal law, a person may not bring a civil or criminal action against a person who operates or uses a sport shooting facility or a private airport facility if the action arises out of the noise level resulting from the normal operation or use of the facility and if the facility

(1) was established or began operation before any noise control law applied to the facility; or

(2) complies with the noise control laws that applied to the facility when the facility was established or began operation.

(b) The prohibition in (a) of this section does not apply to an action that arises out of

(1) a contract;

(2) a personal injury suffered by a person while on the premises of the facility; or

(3) a substantial change in the use of the facility.

(c) Except as may be otherwise provided by federal law, even if otherwise allowed by (a) and (b) of this section, a person may not bring a nuisance action for noise level against a facility located in the vicinity of the person's property if the facility was established before the person acquired the property, unless the facility substantially changes the use of the facility after the person acquires the property.



Sec. 34.75.020. - Time limitation on nuisance actions.

Except as may otherwise be provided by federal law, a person may not bring a nuisance action otherwise allowed under this chapter for the level of noise against a facility unless the action is brought within five years after the facility is established or begins operation or, if the action is brought after a substantial change in the use of the facility, within three years after the substantial change. In this section, "established" includes resuming shooting activity at a sport shooting facility if there has not been shooting activity at the facility for three or more years, or resuming airport activity at a private airport facility if there has not been airport activity at the facility for three or more years.



Sec. 34.75.030. - State and municipal regulation.

(a) Notwithstanding AS 02.15.020 and AS 02.25.020 , the state or a municipality may not regulate the outdoor level of noise at a facility if the facility is exempt from a criminal or civil action under AS 34.75.010(a).

(b) Except as otherwise provided in this chapter, a municipality may regulate the noise level produced by a facility.



Sec. 34.75.040. - Construction and meaning of "substantial change in the use".

In this chapter, the phrase "substantial change in the use" shall be strictly construed to maximize the immunity from civil and criminal actions provided under AS 34.75.010 - AS 34.75.020 for sport shooting facilities and private airport facilities.

In this chapter, "substantial change in the use" does not include a mere increase in the frequency of flights or the number of shots.



Sec. 34.75.090. - Definitions.

In this chapter, unless the context indicates otherwise,

(1) "airport facility" means an area of land or water that is used or intended for use for the landing and takeoff of aircraft, including appurtenant areas that are used or intended for use as airport buildings or rights-of-way; in this paragraph, "aircraft" includes fixed-wing and rotor aircraft;

(2) "facility" means a sport shooting facility or a private airport facility;

(3) "law" means a state statute or regulation or an ordinance of a municipality;

(4) "person" includes the state, a state agency, and a municipality;

(5) "private" means an airport that is privately owned and operated; airports owned, operated, or leased by the state, a municipality, or a political subdivision of the state or a local government are considered public airports;

(6) "sport shooting facility" means real property operated for the use of rifles, shotguns, pistols, silhouettes, skeet, trap, black powder, archery, or similar activity related to sport shooting.






Chapter 34.77. - COMMUNITY PROPERTY ACT

Sec. 34.77.010. - Good faith requirement.

A spouse shall act in good faith with respect to the other spouse in matters involving community property. The obligation under this section may not be varied by a community property agreement or a community property trust.



Sec. 34.77.020. - Variation by marital property agreement.

Except as provided in AS 34.77.010 , 34.77.070(h), 34.77.080(b), and 34.77.090(c), a community property agreement or a community property trust may vary the effect of this chapter.



Sec. 34.77.030. - Classification of property of spouses.

(a) Except for property that is classified otherwise in this chapter, property of spouses is community property under this chapter only to the extent provided in a community property agreement or a community property trust.

(b) If a community property agreement provides that all property acquired by either or both spouses during the marriage is community property, the property of the spouses acquired during the marriage and after the determination date is presumed to be community property.

(c) A spouse has a present undivided one-half interest in community property.

(d) If the community property agreement provides that all property acquired by either or both spouses during the marriage is community property, income earned or accrued by a spouse or attributable to property of a spouse during marriage and after the determination date is community property.

(e) Community property transferred to a trust remains community property.

(f) Whether or not the community property agreement provides that all property acquired by either or both spouses during the marriage is community property, property that is owned by a spouse at the time of a marriage but before the determination date is not community property except to the extent otherwise expressly provided in the community property agreement.

(g) Whether or not the community property agreement provides that all property acquired by either or both spouses during the marriage is community property, and except to the extent otherwise expressly provided in the community property agreement, property acquired by a spouse during marriage and after the determination date is individual property if acquired

(1) by gift or a disposition at death made by a third person to the spouse and not to both spouses;

(2) in exchange for or with the proceeds of other individual property of the spouse;

(3) from appreciation or income of the spouse's individual property except to the extent that the income or appreciation is classified as community property under AS 34.77.130 ;

(4) by a decree, community property agreement, written consent, or reclassification under AS 34.77.060 (b) designating it as the individual property of the spouse;

(5) as a recovery for damage to property under AS 34.77.140 , except as specifically provided otherwise in a decree, community property agreement, or written consent; or

(6) as a recovery for personal injury, except for the amount of the recovery attributable to expenses paid or otherwise satisfied from community property.

(h) Appreciation and income of property transferred to a community property trust is community property if declared in the trust to be community property.

(i) Community property held by a community property trust or another trust remains community property of the spouses if distributed to the spouses.

(j) Except as provided otherwise in this chapter, this chapter does not alter the classification and ownership rights of property acquired before or during the marriage.



Sec. 34.77.040. - Management and control of property of spouses.

(a) A spouse acting alone may manage and control

(1) that spouse's property that is not community property;

(2) except as provided in (c) of this section, community property held in that spouse's name alone or not held in the name of either spouse;

(3) a policy of insurance if that spouse is designated as the owner on the records of the issuer of the policy;

(4) the rights of an employee under an arrangement for deferred employment benefits that accrue as a result of that spouse's employment;

(5) a claim for relief vested in that spouse by other law;

(6) community property held in the names of both spouses in the alternative, including using the names of both spouses with the word "or."

(b) Spouses may not manage and control community property held in the names of both spouses other than in the alternative unless they act together.

(c) The right to manage and control community property that is transferred to a trust, including property that is community property under the trust, is determined by the terms of the trust.

(d) The right to manage and control community property does not determine the classification of property of the spouses and does not rebut the presumption of AS 34.77.030 (b).

(e) The right to manage and control community property does not permit gifts of the property, except to the extent provided in AS 34.77.050 .

(f) Except to the extent otherwise expressly provided in a community property agreement or a community property trust, the right to manage and control the property of spouses is not affected by this chapter if the property is acquired before the determination date.

(g) A court may appoint a conservator or guardian to exercise a disabled spouse's right to manage and control community property.



Sec. 34.77.050. - Gifts of community property to third persons.

(a) A spouse acting alone may not give to a third person community property that the spouse has the right to manage and control unless the value of the community property given to the third person does not aggregate more than $1,000 in a calendar year, or a larger amount if, when made, the gift is reasonable in amount considering the economic position of the spouses.

(b) A gift of community property to a third person that is not allowed under (a) of this section is subject to (d) of this section unless both spouses act together in making the gift or the other spouse ratifies the gift.

(c) Reporting any part of a gift made by the other spouse on a United States gift tax return under 26 U.S.C. 2501 - 2524 or consenting to the treatment of a gift under 26 U.S.C. 2513 (Internal Revenue Code) by signing the consent on the other spouse's United States gift tax return is treated as the spouses acting together in making the gift.

(d) If a gift of community property by a spouse does not comply with (a) of this section, the other spouse may bring the action against the donating spouse, the recipient of the gift, or both. The action must be commenced within the earlier of one year after the other spouse has notice of the gift or three years after the gift. If the recovery occurs during marriage, it is community property. If the recovery occurs after a dissolution or the death of either spouse, the recovery may not exceed one-half of the value of the gift and is individual property.



Sec. 34.77.060. - Certain property transactions between spouses.

(a) While both spouses are domiciled in this state, spouses may classify any or all of their property as community property in a community property agreement.

(b) Whether or not both, one, or neither is domiciled in this state, spouses may classify any or all of their property as community property by transferring property to a community property trust and providing in the trust that the property is community property.



Sec. 34.77.070. - Obligations of spouses.

(a) [Repealed, Sec. 6 ch 80 SLA 2001].

(b) After the determination date, a spouse's obligation to satisfy a duty of support owed to the other spouse or to a child of the marriage may be satisfied only from community property and the other property of the obligated spouse that is not community property.

(c) [Repealed, Sec. 6 ch 80 SLA 2001].

(d) [Repealed, Sec. 6 ch 80 SLA 2001].

(e) [Repealed, Sec. 6 ch 80 SLA 2001].

(f) This chapter does not alter the relationship between spouses and their creditors with respect to property or an obligation in existence before the determination date.

(g) A writing that is signed by a creditor and that reduces a creditor's rights under this section is binding on the creditor.

(h) A provision of a community property agreement or a community property trust does not adversely affect the interest of a creditor unless the creditor has actual knowledge of the provision when the obligation to the creditor is incurred. The effect of this subsection may not be varied by a community property agreement or a community property trust.

(i) This chapter does not affect an exemption provided under other law for the property of spouses.

(j) An obligation incurred by only one spouse before or during marriage may be satisfied only from the property of that spouse that is not community property and from that spouse's interest in community property. This subsection does not apply to an obligation described in (b) of this section.

(k) An obligation incurred during marriage by both spouses may be satisfied from property of each spouse that is not community property and from the community property.



Sec. 34.77.080. - Protection of bona fide purchasers dealing with spouses.

(a) Notice of the existence of a community property agreement, a community property trust, a marriage, or the termination of a marriage does not affect the status of a purchaser as a bona fide purchaser.

(b) Community property purchased by a bona fide purchaser from a spouse having the right to manage and control the property under AS 34.77.040 is acquired free of any claim of the other spouse. The effect of this subsection may not be varied by a community property agreement or a community property trust.

(c) In this section,

(1) "bona fide purchaser" means a purchaser of property for value who has not knowingly been a party to fraud or illegality affecting the interest of the spouses or other parties to the transaction, does not have notice of an adverse claim by a spouse, and has acted in the transaction in good faith; in this paragraph, a purchaser gives "value" for property if the property is acquired

(A) in return for a binding commitment to extend credit;

(B) as security for or in total or partial satisfaction of a preexisting claim;

(C) by accepting delivery under a preexisting contract for purchase; or

(D) in return for other consideration sufficient to support a contract;

(2) "purchaser" means a person who acquires property by sale, lease, discount, negotiation, mortgage, pledge, or lien, or otherwise deals with property in a voluntary transaction other than making a gift.



Sec. 34.77.090. - Community property agreement.

(a) A community property agreement must be contained in a written document signed by both spouses and classify some or all of the property of the spouses as community property. It is enforceable without consideration.

(b) A community property agreement must contain the following language in capital letters at the beginning of the agreement:

THE CONSEQUENCES OF THIS AGREEMENT MAY BE VERY EXTENSIVE, INCLUDING,

BUT NOT LIMITED TO, YOUR RIGHTS WITH RESPECT TO CREDITORS AND OTHER

THIRD PARTIES, AND YOUR RIGHTS WITH YOUR SPOUSE BOTH DURING THE COURSE

OF YOUR MARRIAGE AND AT THE TIME OF A DIVORCE. ACCORDINGLY, THIS

AGREEMENT SHOULD ONLY BE SIGNED AFTER CAREFUL CONSIDERATION. IF YOU

HAVE ANY QUESTIONS ABOUT THIS AGREEMENT, YOU SHOULD SEEK COMPETENT

ADVICE.

(c) A community property agreement may not adversely affect the right of a child to support.

(d) Except as provided in AS 34.77.020 , 34.77.070(h), 34.77.080(b), and in (c) of this section, in a community property agreement, spouses may agree

(1) on the rights and obligations in the property, notwithstanding when and where the property is acquired and located;

(2) on the management and control of their property;

(3) on the disposition of their property on dissolution, death, or the occurrence or nonoccurrence of another event;

(4) on making a will, trust, or other arrangement to carry out the agreement;

(5) that, upon the death of either of them, any of their property, including after-acquired property, passes without probate to a designated person, trust, or other entity by nontestamentary disposition;

(6) on the choice of law governing the interpretation of the agreement; and

(7) on any other matter that affects their property and does not violate public policy or a statute imposing a criminal penalty.

(e) A community property agreement may not be amended or revoked unless the agreement itself provides for amendment or revocation, or unless the agreement is amended or revoked by a later community property agreement. To amend or revoke the agreement, the later community property agreement is not required to declare any property of the spouses as community property. The amended agreement or the revocation is enforceable without consideration. However, notwithstanding the other provisions of this subsection, unless the community property agreement expressly provides otherwise, if a community property agreement provides for the nontestamentary disposition of property without probate, at any time after the death of the first spouse the surviving spouse may amend the community property agreement with regard to the surviving spouse's property to be disposed of at the surviving spouse's death. In this subsection, "surviving spouse's property" means the property that consists of the surviving spouse's separate property and the surviving spouse's share of the community property determined as of the date of the first spouse's death.

(f) Persons intending to marry each other may enter into a community property agreement as if married, but the agreement does not become effective until the persons are married.

(g) A community property agreement executed during marriage is not enforceable if the spouse against whom enforcement is sought proves that

(1) the agreement was unconscionable when made;

(2) the spouse against whom enforcement is sought did not execute the agreement voluntarily; or

(3) before execution of the agreement, the spouse against whom enforcement is sought

(A) was not given a fair and reasonable disclosure of the property and financial obligations of the other spouse;

(B) did not voluntarily sign a written consent expressly waiving the right to disclosure of the property and financial obligations of the other spouse beyond the disclosure provided; and

(C) did not have notice of the property or financial obligations of the other spouse.

(h) A community property agreement executed before marriage is not enforceable if the spouse against whom enforcement is sought proves that

(1) the spouse against whom enforcement is sought did not execute the agreement voluntarily; or

(2) the agreement was unconscionable when made and, before execution of the agreement, the spouse against whom enforcement is sought

(A) was not given a fair and reasonable disclosure of the property and financial obligations of the other spouse;

(B) did not voluntarily sign a written consent expressly waiving the right to disclosure of the property and financial obligations of the other spouse beyond the disclosure provided; and

(C) did not have notice of the property or financial obligations of the other spouse.

(i) Whether or not a community property agreement is unconscionable is determined by a court as a matter of law.



Sec. 34.77.100. - Community property trust.

(a) An arrangement is a community property trust if one or both spouses transfer property to a trust, the trust expressly declares that some or all the property transferred is community property under this chapter, and at least one trustee is a qualified person whose powers include or are limited to maintaining records for the trust on an exclusive or a nonexclusive basis and preparing or arranging for the preparation of, on an exclusive or a nonexclusive basis, any income tax returns that must be filed by the trust. A community property trust is enforceable without consideration. Both spouses or either spouse may be a trustee. The trust must be signed by both spouses. In this subsection, "qualified person" means

(1) an individual

(A) who, except for brief intervals, military service, attendance at an educational or training institution, or absences for good cause shown, resides in this state;

(B) whose true and permanent home is in this state;

(C) who does not have a present intention of moving from this state; and

(D) who intends to return to this state when away;

(2) a trust company that is organized under AS 06.26 and that has its principal place of business in this state; or

(3) a bank that is organized under AS 06.05 or a national banking association that is organized under 12 U.S.C. 21 - 216d if the bank or national banking association possesses and exercises trust powers and has its principal place of business in this state.

(b) A community property trust must contain the following language in capital letters at the beginning of the trust:

THE CONSEQUENCES OF THIS TRUST MAY BE VERY EXTENSIVE, INCLUDING, BUT

NOT LIMITED TO, YOUR RIGHTS WITH RESPECT TO CREDITORS AND OTHER THIRD

PARTIES, AND YOUR RIGHTS WITH YOUR SPOUSE BOTH DURING THE COURSE OF

YOUR MARRIAGE AND AT THE TIME OF A DIVORCE. ACCORDINGLY, THIS

AGREEMENT SHOULD ONLY BE SIGNED AFTER CAREFUL CONSIDERATION. IF YOU

HAVE ANY QUESTIONS ABOUT THIS AGREEMENT, YOU SHOULD SEEK COMPETENT

ADVICE.

(c) A community property trust may not adversely affect the right of a child to support.

(d) Except as provided in AS 34.77.010 , 34.77.070(h), 34.77.080(b), and in (c) of this section, in a community property trust spouses may agree on

(1) the rights and obligations in the property transferred to the trust, notwithstanding when and where the property is acquired or located;

(2) the management and control of the property transferred to the trust;

(3) the disposition of the property transferred to the trust on dissolution, death, or the occurrence or nonoccurrence of another event;

(4) the choice of law governing the interpretation of the trust; and

(5) any other matter that affects the property transferred to the trust and does not violate public policy or a statute imposing a criminal penalty.

(e) A community property trust may not be amended or revoked unless the agreement itself provides for amendment or revocation, or unless the agreement is amended or revoked by a later community property trust. To amend or revoke the trust, the later community property trust is not required to declare any property held by the trustee as community property. The amended trust or the revocation is enforceable without consideration. However, notwithstanding the other provisions of this subsection, unless the community property trust expressly provides otherwise, at any time after the death of the first spouse the surviving spouse may amend the community property trust with regard to the surviving spouse's property to be disposed of at the surviving spouse's death. In this subsection, "surviving spouse's property" means the property that consists of the surviving spouse's separate property and the surviving spouse's share of the community property determined as of the date of the first spouse's death.

(f) A community property trust executed during marriage is not enforceable if the spouse against whom enforcement is sought proves that

(1) trust was unconscionable when made; or

(2) the spouse against whom enforcement is sought did not execute the community property trust agreement voluntarily; or

(3) before execution of the community property trust agreement, the spouse against whom enforcement is sought

(A) was not given a fair and reasonable disclosure of the property and financial obligations of the other spouse;

(B) did not voluntarily sign a written waiver expressly waiving right to disclosure of the property and financial obligations of the other spouse beyond the disclosure provided; and

(C) did not have notice of the property or financial obligations of the other spouse.

(g) Whether or not a community property trust is unconscionable is determined by a court as a matter of law.

(h) The trustee of a community property trust shall maintain records that identify which property held by the trust is community property and which property held by the trust is not community property.

(i) In addition to other transfers of property to a community property trust, property will be considered transferred to a community property trust if the property is subject to a nonprobate transfer on death under AS 13.33.101 and the community property trust is designated as the beneficiary to receive the property under the transfer.



Sec. 34.77.110. - Forms of holding property.

(a) Spouses may hold community property in a form that designates the holders of it by the words "(name of one spouse) or (name of other spouse) as community property." Community property held in this form is subject to AS 34.77.040 (a)(6).

(b) Spouses may hold community property in a form that designates the holder of it by the words "(name of one spouse) and (name of other spouse) as community property." Community property held in this form is subject to AS 34.77.040 (b).

(c) A spouse may hold individual property in a form that designates the holder of it by the words "(name of spouse) as individual property." Individual property held in this form is subject to AS 34.77.040(a)(1).

(d) Spouses may hold property in any other form permitted by law, including a concurrent form or a form that provides for survivorship ownership.

(e) If the words "survivorship community property" are used instead of the words "community property" in the form described in (a) or (b) of this section, the community property is survivorship community property. On the death of a spouse, the ownership rights of that spouse in survivorship community property vest solely in the surviving spouse by nontestamentary disposition at death. The first deceased spouse does not have a right of disposition at death of any interest in survivorship community property. Holding community property in a form described in (a) or (b) of this section does not by itself establish survivorship ownership between the spouses for the property held in that form.



Sec. 34.77.120. - Classification of life insurance policies and proceeds.

(a) If a policy issuer makes payments or takes actions in accordance with the policy and the issuer's records, the issuer is not liable because of the payments or actions unless, at the time of the payments or actions, the issuer had actual knowledge of inconsistent provisions of a community property agreement, a community property trust, a decree relating to a community property agreement or a community property trust, or an adverse claim that is brought by a spouse, former spouse, surviving spouse, or persons claiming under a deceased spouse's disposition at death and that relates to a community property agreement or a community property trust.

(b) Except as provided in (c) - (e) of this section,

(1) the ownership interest in and proceeds of a policy that insures the life of one of the spouses and that has been classified by a community property agreement or a community property trust as community property are community property without regard to the classification of property used to pay premiums on the policy;

(2) the ownership interest in and proceeds of a policy that is owned by one spouse and that has not been classified by a community property agreement or a community property trust as community property are mixed property if all or part of a premium on the policy is paid from community property after the determination date; the community property component of the ownership interest and proceeds is the part resulting from multiplying the entire ownership interest and proceeds by a fraction that consists of a numerator that is the sum of the net premiums and portions of net premiums paid from community property and a denominator that is the sum of the net premiums paid;

(3) the ownership interest in and proceeds of a policy issued during marriage that designates the spouse of the insured as the owner are the individual property of the owner without regard to the classification of property used to pay premiums on the policy;

(4) the ownership interest in and proceeds of a policy that designates a person other than either of the spouses as the owner are not affected by this chapter if a premium on the policy is not paid from community property after the determination date; if all or part of a premium on the policy is paid from community property after the determination date, the ownership interest and proceeds of the policy are in part property of the designated owner of the policy and in part community property of the spouses without regard to the classification of property used to pay premiums on the policy after the initial payment of a premium on the policy from community property; the community property component of the ownership interest and proceeds is the part resulting from multiplying the entire ownership interest and proceeds by a fraction that consists of a numerator that is the sum of the net premiums and portions of net premiums paid from community property and a denominator that is the sum of the net premiums paid;

(5) written consent by a spouse to the designation of another person as the beneficiary of the proceeds of a policy is effective to relinquish that spouse's interest in the ownership interest and proceeds of the policy without regard to the classification of property used by a spouse or another person to pay premiums on the policy; a designation of any of the following persons or trusts as the beneficiary of a policy is presumed to have been made with the consent of the other spouse:

(A) the other spouse or an ancestor or descendant of either spouse; or

(B) a trust, to the extent that its beneficiaries consist of one or more of the persons named in (A) of this paragraph;

(6) unless the spouses provide otherwise in a community property agreement or community property trust, designation of a trust as the beneficiary of the proceeds of a policy with a community property component does not reclassify the component;

(7) unless the spouses provide otherwise, if an irrevocable trust owns a life insurance policy insuring the life of one spouse and the spouse whose life is not insured by the policy is provided a beneficial interest in the trust, then, before a contribution of assets to the trust, the spouse whose life is not insured by the policy is presumed to have relinquished any community property interest that the spouse whose life is not insured by the policy may have had in the assets contributed to the trust; the presumption in this paragraph applies only to the extent that the beneficiaries of the trust consist of one or more of the following persons:

(A) the spouse whose life is not insured;

(B) an ancestor of either spouse;

(C) a descendant of either spouse;

(8) the testimony of the spouse whose life is not insured is sufficient to rebut a presumption in (5) or (7) of this subsection.

(c) This section does not affect a creditor's interest in the ownership interest or proceeds of a policy assigned or made payable to the creditor as security.

(d) The interest of a person as owner or beneficiary of a policy acquired under a decree or property settlement agreement incident to a prior marriage or parenthood is not community property notwithstanding the classification of property used to pay premiums on the policy.

(e) This section does not affect the ownership interest or proceeds of a policy unless a spouse or a trust described in (b)(7) of this section is designated as an owner in the policy or on the records of the policy issuer and community property is used to pay a premium on the policy.

(f) In this section,

(1) "owner" means a person appearing on the records of a policy issuer as the person having the ownership interest, or, if a person other than the insured does not appear on the records as a person having the interest, "owner" means the insured;

(2) "ownership interest" means the rights of an owner under a policy;

(3) "policy" means an insurance policy insuring the life of a spouse and providing for payment of death benefits at the spouse's death;

(4) "proceeds" means the death benefit from a policy and all other economic benefits from the policy, whether the economic benefits accrue or become payable as a result of the death of an insured person or upon the occurrence or nonoccurrence of another event.



Sec. 34.77.130. - Mixed property.

(a) Except as provided otherwise in AS 34.77.110 , mixing community property with property having another classification reclassifies the other property as community property unless the component of the mixed property that is not community property can be traced.

(b) If a community property agreement provides that all property acquired by either or both spouses during marriage is community property, application by one spouse of substantial labor, effort, inventiveness, physical skill, intellectual skill, creativity, or managerial activity on individual property of the other spouse creates community property attributable to the application if

(1) reasonable compensation is not received for the application; and

(2) substantial appreciation of the individual property of the other spouse results from the application.



Sec. 34.77.140. - Interspousal Remedies.

(a) A spouse has a claim against the other spouse for breach of the good faith requirement under AS 34.77.010 resulting in damage to the claimant spouse's present undivided one-half interest in community property.

(b) If the spouses have signed a community property agreement or a community property trust, a court may order an accounting of the property and obligations of the spouses and may determine rights of ownership in, beneficial enjoyment of, or access to marital property and the classification of all property of the spouses.

(c) A court may order that the name of a spouse be added to community property held in the name of the other spouse alone, except

(1) a partnership interest held by the other spouse as a general partner;

(2) an interest in a professional corporation, professional association, or similar entity held by the other spouse as a stockholder or member;

(3) an asset of an unincorporated business if the other spouse is the only spouse involved in operating or managing the business; or

(4) other property if the addition would adversely affect the rights of a third person.

(d) Except as provided otherwise in AS 34.77.050 (d), a spouse must begin an action against the other spouse under (a) of this section within three years after acquiring actual knowledge of the facts giving rise to the claim.



Sec. 34.77.150. - Treatment of certain property at death of spouse.

If a community property agreement provides that all property acquired by either or both spouses during marriage is community property, at the death of a spouse domiciled in this state, property of the spouse that can be traced to property received by the spouse after the determination date as a recovery for a loss of earning capacity during marriage shall be treated as if it were community property.



Sec. 34.77.155. - Division of community property at death.

(a) Upon the death of a spouse, one-half of the aggregate value of the community property owned by the spouses and by any community property trust established by the spouses reflects the share of the surviving spouse and the other one-half reflects the share of the decedent.

(b) Upon the death of a spouse, the deceased spouse's personal representative and the trustee of a community property trust each have the power to distribute community property in divided or undivided interests and to adjust resulting differences in valuation. A distribution of community property in kind may be made on the basis of a non pro rata division of the aggregate value of the community property, on the basis of a pro rata division of each individual item or asset of community property, or by using both methods.

(c) Notwithstanding (a) and (b) of this section, spouses may agree in writing to divide their community property on the basis of a non pro rata division of the aggregate value of the community property or on the basis of a pro rata division of each individual item or asset of community property, or by using both methods.



Sec. 34.77.160. - Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose and to make uniform the law with respect to the subject of this chapter among states enacting it.



Sec. 34.77.900. - Definitions.

In this chapter,

(1) "acquire" in relation to property includes obtaining reductions of indebtedness on encumbered property and obtaining a lien on or a security interest in property;

(2) "appreciation" means a realized or unrealized increase in the value of property;

(3) "community property" means property owned jointly by both spouses under a community property agreement or a community property trust;

(4) "community property agreement" means an agreement that complies with AS 34.77.090 ;

(5) "community property trust" means an express trust that complies with AS 34.77.100 ;

(6) "decree" means a judgment or other order of a court;

(7) "determination date" means the later of

(A) marriage;

(B) the effective date of a community property agreement or a community property trust; or

(C) May 23, 1998;

(8) "disposition at death" means the transfer of property by will, intestate succession, nontestamentary transfer, or other means that take effect at the transferor's death;

(9) "dissolution" means

(A) termination of a marriage by a decree of dissolution, divorce, annulment, or declaration of invalidity; or

(B) entry of a decree of legal separation or separate maintenance;

(10) "during marriage" means a period that begins at marriage and ends at divorce, dissolution, or the death of a spouse;

(11) "held" means the registration, recordation, or filing by a person in a public office in the name of the person of a document of title to property, or the issuance in the person's name of a writing that customarily operates as a document of title to the property;

(12) "income" means dividends, interest, and net rents and other net returns attributable to investment, rental, licensing, or other use of property unless attributable to a return of capital or to appreciation;

(13) "management and control" means the right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of, institute or defend a civil action regarding, or otherwise deal with property as if the property is the property of an unmarried person;

(14) "notice" of a fact means a knowledge of it, receipt of a notification of it, or reason to know that it exists from the facts and circumstances known to the person;

(15) "presume" or a "presumption" means the imposition on the person against whom the presumption or presumed fact is directed of the burden of proving that the nonexistence of the presumed fact is more probable than its existence;

(16) "property" means an interest, present or future, legal or equitable, vested or contingent, in real or personal property;

(17) "written waiver" means a document signed by a person against whose interests it is sought to be enforced.



Sec. 34.77.995. - Short Title.

This chapter may be cited as the Alaska Community Property Act.






Chapter 34.80. - ESCROW TRANSACTIONS FOR RESIDENTIAL REAL PROPERTY

Sec. 34.80.010. - Characterization of escrow money.

The money that is received by a settlement agent for an escrow transaction is not the property of the settlement agent and is not subject to execution, attachment, or other form of collection for a claim against the settlement agent. Escrow money may not be used for a purpose other than to fulfill the terms of the escrow transaction agreement.



Sec. 34.80.020. - Segregation and deposit of escrow money.

(a) A settlement agent shall segregate on the records of the settlement agent the escrow money from one escrow transaction from all other money, including the escrow money of other escrow transactions. Escrow money from more than one escrow transaction may be deposited into a single depository escrow account.

(b) A settlement agent shall deposit escrow money in a depository escrow account of a financial institution located in this state.



Sec. 34.80.030. - Interest on escrow money.

Notwithstanding any other provision of law, interest may not be collected or paid by a settlement agent on money held for an escrow transaction unless authorized in writing by the parties to the escrow transaction, including the settlement agent.



Sec. 34.80.040. - Disbursement of escrow money.

(a) A settlement agent may not disburse escrow money unless items that are at least equal in value to the proposed disbursements have been received by the settlement agent for the escrow transaction, have been deposited as required by AS 34.80.020 (b), and are available for withdrawal as a matter of right from the depository escrow account.

(b) A settlement agent may not disburse escrow money on the same business day as the items are deposited under AS 34.80.020 (b) unless the deposit is made in cash, by interbank electronic transfer, or in a form that permits conversion of the deposit to cash on the same day the deposit is made.

(c) A settlement agent may not disburse escrow money on the business day after the business day on which the items are deposited under (a) of this section unless the deposit is made by

(1) a cashier's check or a certified check and the cashier's check or certified check is payable in the state and drawn on a financial institution located in the state;

(2) a cashier's check, a negotiable order of withdrawal, a money order, or another item and the check, order of withdrawal, money order, or other item has been finally paid before the disbursement; or

(3) a depository check, including a cashier's, certified, or teller's check, that is governed by 12 U.S.C. 4001 - 4010 (Expedited Funds Availability Act).

(d) In (a) of this section, "available for withdrawal as a matter of right" means

(1) when the item has been submitted for collection and payment for the item has been received;

(2) when the financial institution where an item has been deposited considers the money represented by the item available for withdrawal; or

(3) unless written notification has been received from the financial institution where the item was deposited establishing a longer period for an item drawn on an out-of-state financial institution, after a reasonable time has passed for prohibiting customers from drawing on the item.



Sec. 34.80.050. - Recording, filing, or delivery of escrow transaction documents.

A settlement agent may not record in the office of the recorder in this state or record in an office in another state that is equivalent to the office of the recorder, file under AS 45.29 in this state or file under an equivalent statute in another state, or deliver a conveyance of property, loan documents, documents establishing a security interest in property, or other documents from an escrow transaction until the money required by the escrow transaction agreement to be disbursed at the same time is available for disbursement under AS 34.80.040 .



Sec. 34.80.090. - Definitions.

In this chapter,

(1) "depository escrow account" means an account that holds escrow money pending completion of an escrow transaction and that is in a financial institution;

(2) "escrow money" means the money that is received by a settlement agent for an escrow transaction;

(3) "escrow transaction" means a transaction where, for the purpose of effecting and closing the sale, purchase, exchange, transfer, encumbrance, leasing, or other disposition of an interest in a single piece of residential real property, persons agree that

(A) money, written documents, evidence of title to real or personal property, or other things of value will be delivered to a person for retention until the happening of a specific event or the performance of a prescribed condition; and

(B) upon the happening of the event or performance of the condition, the person holding the things of value will deliver them to the persons entitled to them under the escrow transaction agreement;

(4) "financial institution" means a financial institution

(A) whose accounts are insured by an agency of the federal government;

(B) that is located in this state and does not meet the requirements of (A) of this paragraph, but is subject to regulation by the Department of Commerce, Community, and Economic Development; or

(C) that is located in another state and does not meet the requirements of (A) of this paragraph, but is subject to regulation in the other state by an agency comparable to the Department of Commerce, Community, and Economic Development;

(5) "item" means cash, a check, a negotiable order of withdrawal, a share draft, a traveler's check, a money order, or an interbank electronic transfer; in this paragraph, "check" includes a cashier's check;

(6) "residential real property" means real property on which there are one to four attached or detached dwelling units, or any number of apartments if the apartments are in a horizontal property regime formed under AS 34.07 or any number of units if the units are in a common interest community created under AS 34.08;

(7) "settlement agent" means a person who handles an escrow transaction for compensation, but does not mean a financial institution or other person when the financial institution or other person collects money for the sole purpose of applying the money to the payment of an indebtedness; "settlement agent" includes an employee of a person who handles an escrow transaction for compensation when the employee is carrying out employment duties related to the escrow transaction.



Sec. 34.80.095. - Short title.

This chapter may be cited as the Good Funds Act.









Title 35 - PUBLIC BUILDINGS, WORKS, AND IMPROVEMENTS

Chapter 35.05. - ADMINISTRATION

Sec. 35.05.010. - Planning and construction.

The department is responsible for the planning and construction of public works except as provided for court facilities in AS 22.05.025 . Contracts for planning and construction of public works are governed by AS 36.30 (State Procurement Code).



Sec. 35.05.020. - Regulations.

The department shall adopt regulations that it considers necessary to carry out the purpose of this title. The regulations may not conflict with AS 36.30 (State Procurement Code) or the regulations adopted by the Department of Administration under that chapter.



Sec. 35.05.030. - Duties of department.

The department has the following powers and duties:

(1) direct approved public works planning and construction;

(2) employ assistants and employees;

(3) certify and approve vouchers;

(4) prepare a departmental budget;

(5) review the annual public works program.



Sec. 35.05.040. - Powers of department.

The department may

(1) acquire property;

(2) exercise the power of eminent domain;

(3) take immediate possession of real property, or any interest in it under a declaration of taking or by other lawful means;

(4) acquire rights-of-way for present or future use;

(5) dispose of excess property or property rights;

(6) accept and dispose of federal funds or property available for public works construction, maintenance, or equipment;

(7) enter into contracts or agreements relating to public works with the federal government and political subdivisions, and also enter into contracts with a foreign government if approved by the federal government;

(8) exercise any other power necessary to carry out the purpose of this title;

(9) lease or grant land or any interest in land to the Alaska Housing Finance Corporation for a purpose set out in AS 18.55.100 - 18.55.960 on terms and conditions prescribed by the department;

(10) procure directly materials, labor, and contractual services for planning, designing, and constructing public facilities of the state.



Sec. 35.05.050. - Federal aid.

Legislative assent to federal aid for the state, including aid given to the state through a department or agency of the federal government, is given. The department may apply for, contract, and do all things necessary to cooperate with the United States Government for the construction of public works under federal Acts.



Sec. 35.05.060. - State assumption of nonfederal flood control project costs.

To the extent that funds are made available by the legislature, the state shall assume 90 percent of the nonfederal costs of planning, land acquisition, construction, and maintenance of flood control projects authorized within the state by the United States before or after June 6, 1971, except that the state shall assume the full share of nonfederally funded costs with respect to those facilities which are primarily state responsibilities, including but not limited to highways and roads, parks and recreation, and fish and game facilities. The state shall participate in federal flood control projects under this section only as to those projects authorized and approved by the department.






Chapter 35.07. - STATE PARTICIPATION IN FLOOD CONTROL PROJECTS

Sec. 35.07.010. - [Renumbered as AS 35.05.060 ].

Repealed or Renumbered






Chapter 35.10. - PUBLIC WORKS

Article 01 - PUBLIC WORKS PLANNING AND CONSTRUCTION

Sec. 35.10.010. - Standard plans and specifications and limitation on cost.

The department shall prepare and adopt plans and specifications and determine standards for the construction of each public work. Each public work shall be limited in cost to the amount of the appropriation made for that purpose. The plans and specifications may be amended from time to time as the department considers advisable. This section does not apply to the construction of school buildings.



Sec. 35.10.015. - Accessibility of public buildings and facilities.

(a) The department shall prepare, adopt, and enforce regulations governing the construction of public buildings and facilities by or for the state, including the University of Alaska, and its political subdivisions, whether financed in whole or in part by federal funds, to ensure that public buildings and facilities are accessible to, and usable by, the physically handicapped, aged, or infirm. The regulations of the department must conform to a standard comparable to applicable provisions of federal law, regulations, and standards.

(b) The department shall develop and maintain an inventory of all public buildings and facilities with respect to their compliance with the regulations adopted under (a) of this section. In addition, the department shall develop cost estimates and recommended priorities for the upgrading of public buildings and facilities that do not conform with the regulations adopted under (a) of this section.

(c) All ferries owned or operated by the state shall be equipped with elevators or other passenger lifting equipment, ramps, or other facilities and devices to ensure that these vessels are accessible to and usable by physically handicapped, aged or infirm passengers. In this subsection, "accessible to and usable by" means that a physically handicapped, aged or infirm passenger can board, disembark and move between decks and about the public areas aboard a state ferry with personal comfort and safety, and with safety to, other passengers and members of the crew.

(d) After June 25, 1976, a ferry may not be constructed, lengthened, completely renovated, or purchased for use or entered into service by the division of marine transportation of the department as a part of the Alaska marine highway system that does not include adequate facilities and devices to ensure that the vessel is accessible to and usable by physically handicapped, aged or infirm passengers. Some staterooms and all restrooms, indoor passageways, outdoor weather decks, and other public areas aboard the vessel shall be so designed and constructed as to permit access and use by physically handicapped, aged, or infirm passengers, including but not limited to those persons occupying a wheelchair.

(e) After June 25, 1976, no public building or facility in the state may be planned, designed, financed, constructed, opened to public use, or otherwise placed in operation unless it meets the standards established under this section. If the standards for a public building or facility are not provided for in federal law, regulation, or standards, the department shall determine the extent of, and adopt regulations setting the standards for, access to and use of the public building or facility by the physically handicapped, aged, or infirm.

(f) The department may establish by regulation, and collect reasonable fees for services provided in the course of determining compliance with regulations adopted under this section.

(g) In this section, "public facilities" includes vessels owned by the state and operated by the division of marine transportation of the department as a part of the Alaska marine highway system.



Sec. 35.10.020. - Consultation with municipal planning commissions. [Repealed, Sec. 4 ch 143 SLA 1977. For current law, see AS 35.30].

Repealed or Renumbered



Sec. 35.10.025. - Compliance with local building codes.

A public building shall be built in accordance with applicable local building codes including the obtaining of required permits. This section applies to all buildings of the state and corporate authorities of the state.



Sec. 35.10.030. - Inspecting and supervising public works construction.

The department shall supervise and inspect the construction of public works and shall see that the work performed in constructing, repairing, altering, or improving public works is in accordance with the drawings and specifications for them, that the interests of the state are fully protected, and that no person, firm, or corporation employed on any work performs the work in any other or different manner than is provided by the contract and the plans and specifications.



Sec. 35.10.040. - Failure of contractor to perform work.

If a contractor or person in charge of the construction of a public building in the state fails to perform the work in a good and workmanlike manner and does not perform the work in accordance with the plans and specifications of the contract, the department shall direct what legal action, if any, shall be taken.



Sec. 35.10.050. - Duty of department to examine and report on existing public buildings.

The department shall, from time to time, examine all existing public buildings and report the condition of each and any necessary additional construction that is needed on them.



Sec. 35.10.060. - Inspection and testing of materials.

The department may inspect and test materials, supplies, equipment, and machinery used by a contractor constructing or maintaining public works, and may develop methods and procedures for inspection and testing.



Sec. 35.10.070. - Research on public works.

The department may gather, investigate, and compile information concerning the use, construction, and maintenance of public works, the practices and methods of efficient organization, financing and such other information, data and statistics of the state, and the extent of natural resources of building materials in the state. The department shall disseminate this information, together with recommendations it considers advisable.



Sec. 35.10.080. - Statement of work authorized, completion schedule, and recommendations.

Not later than February 1 of each year, the department shall prepare a statement showing the public works authorized within the past six-year period and the completion schedule as of that date, together with recommendations regarding the need for additional public works construction, if any.






Article 02 - BOAT HARBOR, DIKE, JETTY, AND BREAKWATER FACILITIES

Sec. 35.10.090. - Application for federal funds.

The department shall apply in the name of the state, as applicant, to the appropriate federal agency for the construction or assistance in the construction of boat harbor, dike, jetty, or breakwater harbor facilities where the facilities are necessary, feasible, and appropriate to the local economy.



Sec. 35.10.100. - Determining need and priority of projects.

The department shall prepare the preliminary determination of need for each project of the type described in AS 35.10.090 and its feasibility and appropriateness through representations and data submitted to it by the residents of each community desiring a project, and from other information available to it. The department shall approve and make the final determination of those projects, and their order or priority for which application is made.



Sec. 35.10.110. - Contracting with communities for local participation.

The department may contract with a community for the participation of the community either in the financing of projects or, instead of local financial participation, to contract with the community for its installing necessary piling, floats, and related equipment and facilities whether at the community's direct expense or through local volunteer labor, after completion of the basic boat harbor, dike, jetty, or breakwater facilities.



Sec. 35.10.120. - Lease or sale of marine or harbor facilities.

The department may lease for a period up to 50 years or may sell for a nominal sum to an incorporated city, public utility district, or other incorporated area marine or harbor facilities constructed or rebuilt with territorial funds or state funds or with territorial or state and federal matching funds. The intent of this section is to allow cities, public utility districts, and other incorporated areas to lease or purchase marine or harbor facilities so that they may enforce municipal ordinances on them and legally assess fees to meet maintenance costs.






Article 03 - FINANCIAL PROVISIONS

Sec. 35.10.130. - Construction within appropriations and limits imposed by legislature.

Each public work shall be constructed in a completed manner within the appropriation and limits imposed by the legislature.



Sec. 35.10.135. - Public facility planning fund.

There is established within the Office of the Governor, office of management and budget a public facility planning fund. The fund is a capital fund and consists of (1) money appropriated by the legislature, (2) money reimbursed to it from the proceeds of the sales of general obligation bonds and revenue bonds issued for projects and (3) money reimbursed to it from appropriations for any projects for which money from the fund has been spent. The fund is available for expenditure, on a reimbursable basis, only for the purposes of providing working capital for facility program planning and for facility procurement planning as specified in this chapter. All expenditures from the fund are subject to an independent audit which shall be made annually and reported to the governor and the legislature.



Sec. 35.10.140. - 35.10.150 - l Prohibitions and penalties. [Repealed, Sec. 21 ch 166 SLA 1978].

Repealed or Renumbered






Article 04 - PUBLIC FACILITY PROCUREMENT POLICY

Sec. 35.10.160. - Findings and purpose.

The legislature finds that since the needs of the state for physical facilities of all kinds are diverse, the planning, design, and construction of public facilities should be executed in accordance with facility procurement policies developed by the department and reviewed annually by the legislature.



Sec. 35.10.170. - Duties of department.

In addition to other duties prescribed by statute, the department shall

(1) develop facility procurement policies for the planning, design, construction, maintenance, and operation of public facilities of the state;

(2) develop and maintain an inventory of physical facilities currently owned or occupied by the state;

(3) make projections of future public facility needs of the state, analyze facilities needed, and establish methodology for program planning and facilities project planning, design, and construction, based upon:

(A) a justification of the level of service anticipated by the program agency, utilizing population projections and estimates approved by the governor;

(B) consideration of the geographical area to be served by the facility and relevant data concerning the agency's existing public facilities in that area;

(C) the date by which the services are to be provided;

(D) alternative program methods for providing the services; and

(E) pertinent data requested by the department in accordance with procedures developed under AS 35.10.180 ;

(4) engage in experimental projects as necessary relating to any available or future method of facility procurement, design, or construction and any method of improving existing design, planning, and construction techniques;

(5) develop life cycle costs of public facilities of the state;

(6) develop life cycle costing methodologies for the following special purposes:

(A) budget forecasting to support facility program planning and analysis;

(B) systematic cost estimating to forecast planning, design, and construction;

(C) budget forecasting to support development of annual maintenance and operating strategies and life cycle cost plans;

(D) alternative methods of space acquisition and space equalization which will maximize the effectiveness of public funds;

(7) apply for and accept, on behalf of the state, grants from the federal government or an agency of it or from another state foundation, corporation, association, or individual for any of the functions or purposes of the department and may expend any of the money received under this section for any of the functions or purposes.



Sec. 35.10.180. - Physical facility procurement and planning policies.

(a) The department shall develop and keep current by periodic revision physical facility procurement and planning policies for public buildings and other state facilities and shall develop regulations and guidelines for the implementation of these policies.

(b) In developing and revising these policies the department shall seek public review and evaluation by any reasonable means and shall

(1) consult and cooperate with officials of the federal government, local governments, other political subdivisions of the state and other interested persons regarding physical facility procurement planning;

(2) request and receive from an agency or other unit of the state government the assistance and data needed to carry out the requirements of this section.

(c) The commissioner shall submit copies of proposed policies and plans annually, within 10 days after the legislature convenes, to the legislature. The legislature may approve, reject, or modify the policies and plans by concurrent resolution. If the legislature fails to act during the legislative session, the policies and plans are approved.



Sec. 35.10.190. - Coordination by department.

(a) The department shall coordinate the procurement of physical facilities for the state to insure the greatest cost savings of planning, design, and contractual techniques.

(b) When the state or an agency of the state determines that a public facility is to be constructed or renovated, it shall, unless exempted by regulations of the department, submit to the department an application for a certificate that the proposed facility complies with adopted facility procurement policies. The department may reject the application but if it does so it shall state in writing the reasons for the rejection. If a written statement that the application is rejected does not issue within 30 days after receipt of the application by the department, unless the department and the applicant have agreed upon an extension of time for consideration, the certificate of compliance is not required. Except as provided otherwise by regulation or by this section, a public facility of the state may not be constructed or renovated by the state unless a certificate that the facility complies with adopted facility procurement policies has been issued.



Sec. 35.10.195. - Conformance with AS 36.30.

The contractual techniques for the procurement of labor, materials, and contractual services under the policies developed under this chapter must conform to the requirements of AS 36.30 (State Procurement Code).



Sec. 35.10.200. - Definitions.

In AS 35.10.160 - 35.10.200,

(1) "life cycle costs" means analytic techniques which provide data to describe the first cost of procurement of public facilities and the maintenance cost, operation cost, and occupancy cost of the facilities;

(2) "policies" includes but is not limited to budget accounting and cost planning techniques, facility design techniques, and contractual techniques for the procurement of labor, materials, and contractual services.






Article 05 - UTILITIES AND ENCROACHMENTS IN PUBLIC FACILITIES

Sec. 35.10.210. - Use of public facilities for utilities.

A utility facility may be constructed, placed, or maintained across, along, over, under, or within a state public facility only in accordance with regulations adopted or procedures prescribed by the department and only if authorized by a written permit issued by the department. The department may charge a fee for a permit issued under this section.



Sec. 35.10.220. - Relocation of utility facilities incident to public facility projects.

(a) If, incident to the construction of a public facility project, the department determines and orders that a utility facility located across, along, over, under, or within a state public facility must be changed, relocated, or removed, the utility owning or maintaining the facility shall change, relocate, or remove it in accordance with the order, within a reasonable time set by the department in the order.

(b) If the utility facility is not changed, relocated, or removed in accordance with the order, a permit authorizing the utility issued by the department under AS 35.10.210 becomes invalid and the facility will be considered an unauthorized encroachment subject to the provisions of AS 35.10.270 .

(c) The cost of change, relocation, or removal, as defined in AS 35.95.100, ordered under (a) of this section is to be paid as follows:

(1) by the department as a cost of public facility construction, if the utility facility is installed or authorized after June 11, 1986 under a utility permit or a regulation and is installed in the location specified in the permit;

(2) by the department as a cost of public facility construction, if the facility was installed before June 11, 1986 under a utility permit and is in the location specified in the permit;

(3) by the department as a cost of public facility construction, if the utility facility was installed before the location became a state public facility or before permits were required;

(4) by the department as a cost of public facility construction, if the utility permit that requires the utility to pay the relocation cost was issued more than five years before the contract for the public facility construction project was first advertised;

(5) by the utility in all other cases unless the commissioner finds it is in the public interest for the cost to be paid by the department.



Sec. 35.10.230. - Encroachment permits.

An encroachment may be constructed, placed, changed, or maintained across or within a public facility, but only in accordance with regulations or procedures adopted by the department. An encroachment may not be constructed, placed, maintained, or changed until it is authorized by a written permit issued by the department, unless the department provides otherwise by regulation. The department may charge a fee for a permit issued under this section.



Sec. 35.10.240. - Relocation or removal of encroachment.

If, incidental to the construction or maintenance of a state public facility, the department determines and orders that an encroachment previously authorized by written permit must be changed, relocated, or removed, the owner of the encroachment shall change, relocate, or remove it within a reasonable time set by the department in the order. The cost of the change, relocation, or removal shall be paid as provided in AS 35.10.220 (c). If the owner does not change, relocate, or remove an encroachment within the time set by the department, the encroachment is considered an unauthorized encroachment and subject to the provisions of AS 35.10.270 .



Sec. 35.10.250. - Unauthorized encroachments.

If an unauthorized encroachment exists in, on, under, or over a state public facility, the department may require the removal of the encroachment, at the expense of the owner, in the manner provided in AS 35.10.260 - 35.10.270.



Sec. 35.10.260. - Notice of removal of unauthorized encroachment.

Notice shall be given the owner, occupant, or person in possession of an unauthorized encroachment, or to another person causing or permitting the encroachment to exist, by serving upon any of them a notice demanding the removal of the encroachment within a time limit set by the department. The notice must describe the encroachment with reasonable certainty as to its character and location. Service of the notice may be made by certified mail.



Sec. 35.10.270. - Removal after noncompliance; removal expense.

After a failure of the owner of an unauthorized encroachment to comply with the notice or order of the department under AS 35.10.220 , 35.10.240, or 35.10.260, the department may remove the encroachment, or cause it to be removed. The owner of the unauthorized encroachment shall pay to the department:

(1) the expense of the removal of the encroachment;

(2) all costs and expenses paid by the state as a result of a claim or claims filed against the state by third parties for damages due to delays because the encroachment was not changed, removed, or relocated according to the order of the department; and

(3) costs and expense of suit.









Chapter 35.15. - CONSTRUCTION PROCEDURES

Article 01 - CONSTRUCTION OF PUBLIC WORKS

Sec. 35.15.010. - Construction by department.

(a) Except as provided in AS 44.33.300 , it is the general policy of the state to require the construction of all public works under bid contract in accordance with AS 36.30 (State Procurement Code). However, when the estimated cost of a construction project is less than $100,000, or when it appears to be in the best interests of the state, the department may perform the work, notwithstanding any other provisions of law. A complete record shall be kept by the commissioner or the commissioner's designee of all transactions entered into under this section including names of employees involved in the transactions.

(b) Construction or professional services in connection with the construction of a public work performed by the department under (a) of this section which have an estimated cost exceeding $5,000 may not be performed by the department unless the commissioner determines, in writing, that the cost to the state will be less than that incurred as a result of a formally advertised or negotiated contract. The determination of the commissioner shall be supported by findings of fact which shall set out enough facts and circumstances to clearly justify the determination. The determinations and findings shall be maintained as a permanent record of the department.

(c) In this section, "professional services" means architectural, engineering, or land surveying services.



Sec. 35.15.020. - Request for public bids.

The solicitation of bids for construction of public works is governed by AS 36.30 (State Procurement Code). The request for bids may require the contractor to furnish equipment, labor, materials, and supplies for the project, or it may state that the department will furnish the materials and supplies. If the department elects to provide materials and supplies for a project, it shall make the election at the time it adopts the construction program. The department shall acquire these materials and supplies under AS 36.30 by requesting bids for them according to the class, type, and nature of the materials and supplies. The contract may be awarded either upon the basis of delivery to the construction project directly or to a central storehouse or storehouses maintained by the department. Those materials and supplies so purchased by the department may be delivered to the project site without expense to the contractor, or it may sell them to the contractor at cost and make the materials and supplies a part of the construction cost.



Sec. 35.15.030. - Advertisement, bids, contracts, and informal bids. [Repealed, Sec. 67 ch 106 SLA 1986].

Repealed or Renumbered



Sec. 35.15.040. - Procedures for the award of contracts.

Award of a contract for the construction of a public work shall comply with this title, AS 36.30 (State Procurement Code), and the regulations adopted under those laws.



Sec. 35.15.050. - Award of contracts. [Repealed, Sec. 67 ch 106 SLA 1986].

Repealed or Renumbered



Sec. 35.15.060. - Prior contracts unaffected. [Repealed, Sec. 56 ch 14 SLA 1987].

Repealed or Renumbered






Article 02 - LOCAL CONTROL OF PUBLIC WORKS PROJECTS

Sec. 35.15.080. - Local control of state public works projects.

(a) A municipality may, by resolution of its governing body, request the assumption of all or part of the department's responsibilities relating to the planning, design, and construction of a public works project of the state that is to be located within the boundaries of the municipality and that would otherwise be constructed in the manner provided in AS 35.15.010 . After receipt of the request, the department may provide by agreement for transfer to and assumption by the municipality of the department's responsibilities relating to the project, unless the commissioner determines that assumption of responsibilities by the municipality is not practicable or not in the best interests of the state.

(b) If the commissioner of transportation and public facilities determines that assumption of responsibilities by a municipality under (a) of this section is not practicable or not in the best interests of the state, the commissioner shall notify the governing body of the municipality of the finding and specify reasons for it. If the governing body requests reconsideration of the decision, the commissioner shall hold a hearing in the municipality within 30 days following mailing of the request. Following the hearing, the commissioner may affirm, modify or reverse the initial decision and shall specify in writing the reasons.

(c) A municipality may request joint assumption of responsibilities with the department relating to the planning, design, and construction of a public works project. Two or more municipalities may by agreement provide for cooperative assumption of responsibilities relating to the planning, design, and construction of a public works project. If two or more municipalities request assumption of responsibilities for a project and meet the standard of practicability set out in (a) of this section, the commissioner shall determine which municipality is best able to direct planning, design, and construction of the project and enter into an agreement with that municipality or provide for joint or cooperative administration, as the parties may agree or the commissioner may determine. Decisions of the commissioner under this subsection are final.

(d) Provisions of this title governing planning, design, and construction of public works by the department, and regulations adopted under the provisions, govern the administration of projects assumed by a municipality under this section. For that purpose the provisions supersede any conflicting provisions of ordinance or charter of a municipality.

(e) An organized borough may plan and construct public works under this section and make an agreement with the department for that purpose irrespective of restrictions of other provisions of law on the acquisition and exercise of borough powers. Borough exercise of the power conferred under this subsection does not preclude exercise by a city of the borough of the same power within the city.

(f) To carry out the purpose of this section, the commissioner of transportation and public facilities shall adopt regulations relating to the application for and the making and the conditions of agreements and the local assumption of responsibilities for the planning, design, and construction of public works under this section. The commissioner may require different terms in agreements for different projects to meet local conditions and unique requirements and to assure compliance with the public facilities procurement policies developed by the department under AS 35.10.160 - 35.10.200. If necessary, the commissioner may require as a condition of an agreement approval of the agreement by the federal government.



Sec. 35.15.090. - Use of appropriated funds.

Upon execution of an agreement under AS 35.15.080 (a), state funds appropriated for a public works project that is the subject of the agreement shall be transferred to a special account in the state treasury. A municipality administering the project under the agreement may draw on the account for costs of the project, under fiscal control of the department. If an agreement provides for joint or cooperative administration of the project, payment of costs shall be made to the party incurring the costs.



Sec. 35.15.100. - Responsibility of department.

When a municipality has assumed responsibility for a public works project under AS 35.15.080 - 35.15.120, the department is relieved of responsibility to the extent it is assumed by the municipality. The department may provide technical assistance on the responsibility assumed if requested to do so by the municipality and shall be reasonably compensated for that assistance from the account established under AS 35.15.090 .



Sec. 35.15.110. - Title to site and completion of project.

(a) Before advertisement for bids or construction contract negotiations, the department shall approve both the project site and the land interest in the site.

(b) Responsibility for maintenance of the project shall be established in the original contract agreement. The department shall participate in the final inspection of the project and approve of the final documents on the project.



Sec. 35.15.120. - Definitions.

In AS 35.15.080 - 35.15.120,

(1) "construction" or any derivative of the term "construct" means, in addition to the meaning given in AS 35.95.100 , selecting and acquiring a project site and necessary rights-of-way and easements, providing for and connecting to utilities, and building, supervising, and inspecting the public works project;

(2) "governing body" means a municipality's assembly or council.









Chapter 35.20. - ACQUISITION AND DISPOSITION OF PROPERTY

Sec. 35.20.010. - Acquisition of land, rights-of-way, and materials by purchase or eminent domain.

The department, on behalf of the state and as part of the cost of constructing or maintaining a public work, may purchase in the open market, acquire, take over, or condemn under the right and power of eminent domain land in fee simple or easements that it considers necessary for present public use, either temporary or permanent, or that it considers necessary and reasonable for the public use. By the same means, the department may obtain material including clay, gravel, sand, or rock, or the land necessary to obtain the material, and the necessary land or easements to provide access to it. The department may acquire the land or material notwithstanding the fact that the title to it is in the state or a department, agency, commission, or institution of the state. Acquisition of material in the open market under this section is governed by AS 36.30 (State Procurement Code).



Sec. 35.20.020. - Declaration of taking.

A declaration of taking, in the form of an order signed by the commissioner of the department, declaring that the real property, or an interest in it, or any easement is necessary for the public use of the state is sufficient to vest title in the state. However, a declaration of taking is not effective until eminent domain proceedings have been instituted in the proper court, and a copy of the declaration of taking is recorded in the office of the recorder located in the recording district where the land is located. The department may pay or have paid, from the appropriate fund, into court the amount it considers represents a reasonable valuation for the land, easement, or materials taken.



Sec. 35.20.030. - Acquisition of excess land.

When a part of a parcel of land is taken and the remainder is in such shape or condition as to be of little value to its owner, or gives rise to claims or litigation concerning severance or other damage, the department may acquire the whole parcel and may sell the remainder or exchange it for other property needed for public works.



Sec. 35.20.040. - Authority to condemn or acquire publicly owned property for the purpose of exchange.

When property that is devoted to or held for another public use for which the power of eminent domain may be exercised is taken for purposes set out in this title, the department may, with the consent of the person or agency in charge of the other public use, condemn the real property to be exchanged for the real property so taken. This section does not limit the authorization of the department to acquire, other than by condemnation, property for those purposes in any other manner.



Sec. 35.20.050. - Authority to purchase property for the purpose of exchange.

When the commissioner formally declares that it is in the best public interest of the state to do so, the department may acquire by purchase or otherwise privately or publicly owned land or an interest in it for the purpose of exchanging it for privately or publicly owned land that the department is authorized by law to acquire.



Sec. 35.20.060. - Sale of obsolete equipment and material.

The department may sell, exchange, or otherwise dispose of obsolete machinery, equipment, and material no longer needed, required, or useful for construction or maintenance purposes. Money derived from the sale of the property shall be credited to the fund from which the purchase was originally made.



Sec. 35.20.070. - Vacating of land or rights in land.

The department may vacate land, or part of it, or rights in land acquired for public work purposes by executing and recording a deed in the appropriate recording district. Upon vacating, title reverts to the persons, heirs, successors, or assigns in whom it was vested at the time of the taking. The department may transfer land considered no longer necessary for public works purposes to the Department of Natural Resources for disposal. The proceeds of disposal by the Department of Natural Resources shall be credited to the funds from which the purchase was originally made.






Chapter 35.25. - GENERAL PROVISIONS



Chapter 35.27. - ART WORKS IN PUBLIC BUILDINGS AND FACILITIES

Sec. 35.27.010. - Purpose.

The state recognizes its responsibility to foster culture and the arts and the necessity for the viable development of its artists and craftsmen. The legislature declares it to be a state policy that a portion of appropriations for capital expenditures be set aside for the acquisition of works of art to be used for state buildings and other public facilities.



Sec. 35.27.020. - Art requirements for public buildings and facilities.

(a) A building or facility constructed after June 30, 1975, or remodeled or renovated after June 30, 1975, shall include works of art, including but not limited to sculptures, paintings, murals or objects relating to Native art.

(b) The department, before preparing plans and specifications for buildings and facilities, shall consult with the Alaska State Council on the Arts regarding the desirability of inclusion of works of art.

(c) At least one percent or, in the case of a rural school facility, at least one-half of one percent of the construction cost of a building or facility approved for construction by the legislature after September 1, 1977, will be reserved for the following purposes: the design, construction, mounting and administration of works of art in a school, office building, court building, vessel of the marine highway system, or other building or facility which is subject to substantial public use.

(d) A building or facility with an estimated construction cost of less than $250,000 is exempt from the requirements of this chapter unless inclusion of works of art in the design and construction of the building or facility is specifically authorized by the department.

(e) The artist who executes these works of art shall be selected by the architect for the department with the approval of the department, after consultation with the Alaska State Council on the Arts and the principal user of the public buildings or facilities.

(f) The artist who executes these works of art in the public schools shall be selected by the superintendent of a school district in which a public school is to be built with the approval of the school board. Should the department find in the best interest of the state that the selection of the artist who executes these works of art by the superintendent may result in a cost overrun to the state or delay of construction, the department shall make the selection of the artist in consultation with the superintendent.

(g) The architect, superintendent, department, and the Alaska State Council on the Arts shall encourage the use of state cultural resources in these art works and the selection of Alaska resident artists for the commission of these art works.



Sec. 35.27.030. - Definitions.

In this chapter,

(1) "building" or "facility" means a permanent improvement constructed by the department; the term

(A) includes, but is not limited to,

(i) schools, office buildings, and court buildings;

(ii) other buildings which the commissioner determines are designed for substantial public use;

(iii) boats and vessels of the marine highway system;

(iv) transportation facilities which accommodate traveling passengers;

(B) excludes other transportation facilities;

(2) "commissioner" means the commissioner of transportation and public facilities;

(3) "construction cost" is that cost expended for the actual construction of the facility, exclusive of the costs of land acquisition, site investigation, design services, administrative costs, equipment purchases, and any other costs not specifically incurred within the construction contract or contracts awarded for the construction of the facility.






Chapter 35.30. - CONSISTENCY WITH LOCAL GOVERNMENT PLANS AND ORDINANCES

Sec. 35.30.010. - Review and approval by local planning authorities.

(a) Except as provided in (b) of this section, before commencing construction of a public project,

(1) if the project is located in a municipality, the department shall submit the plans for the project to the planning commission of the municipality for review and approval;

(2) if the project is located within two miles of a village, the department shall submit the plans to the village council for review and comment;

(3) if the project is located within one-half mile of the boundary of an area represented by a community council established by municipal charter or ordinance, the department shall submit the plans to the community council for review and comment.

(b) Prior approval by a municipal planning commission may not be required before the commencement of construction of a highway or local service road if

(1) the department and the municipality have entered into agreement for the planning of the project under AS 19.20.060 or 19.20.070 and the plans for the project are completed in accordance with the terms of that agreement;

(2) the municipality has adopted a municipal master highway plan under AS 19.20.080 and the highway or local service road is consistent with the plan adopted; or

(3) the department has entered into agreement with the municipality for the planning of transportation corridors under AS 19.20.015 and the plans for the project are completed in accordance with the provisions of that agreement.

(c) If final disapproval by resolution of the governing body of the affected municipality or village is not received within 90 days from the date the project was submitted to the municipality or village, the department may proceed with the project.



Sec. 35.30.020. - Compliance with municipal ordinances.

A department shall comply with local planning and zoning ordinances and other regulations in the same manner and to the same extent as other landowners.



Sec. 35.30.030. - Waiver.

If a department clearly demonstrates an overriding state interest, waiver of local planning authority approval and the compliance requirement may be granted by the governor. The governor shall issue specific findings giving reasons for granting any waiver under this section.



Sec. 35.30.040. - Definitions.

In this chapter

(1) "public project" means a public building or other structure, public work, or other facility, highway, or local service road constructed or maintained by a department; the term includes the acquisition by purchase or agreement of land and rights in land for materials and the extraction or removal of materials necessary for completion of a highway under AS 19.05.080 - 19.05.120;

(2) "village" means an unincorporated community of the unorganized borough where at least 25 people reside as a social unit.






Chapter 35.40. - NAMES OF PUBLIC WORKS

Sec. 35.40.001. - Reeve Boulevard.

The Elmendorf By-Pass Highway is named the Bob Reeve Boulevard.



Sec. 35.40.005. - Klondike Highway.

The Alaska portion of the highway between Skagway, Alaska and Whitehorse, Yukon Territory, Canada is named the Klondike Highway.



Sec. 35.40.010. - E. L. Patton Bridge.

The bridge spanning the Yukon River at the southern terminus of the James Dalton Highway is named "The E. L. Patton Bridge."



Sec. 35.40.015. - Douglas Bridge.

The bridge across the Gastineau Channel connecting Juneau with Douglas Island is named the Douglas Bridge.



Sec. 35.40.020. - Brenwick/Craig Road.

Klutina Road near Copper Center is renamed Brenwick/Craig Road.



Sec. 35.40.025. - Dillingham to Aleknagik Road.

The road from Dillingham to Aleknagik is designated the Gateway to the Wood-Tikchik State Park.



Sec. 35.40.030. - Woodrow Johansen Expressway.

In Fairbanks, the controlled access highway connecting the Geist Road at University Avenue and the Steese Highway interchange is named the Woodrow Johansen Expressway.



Sec. 35.40.035. - Veterans' memorials.

Sec. 35.40.035. Veterans' memorials.

(a) In Anchorage, the Glenn Highway from mile 0 to mile 9 is designated the Veterans' Memorial Parkway.

(b) In Fairbanks, the bridge to be built across the Chena River at Barnette Street, is named the Veterans' Memorial Bridge.

(c) In Juneau, the Glacier Highway from Auke Bay (mile 12) to Echo Cove (mile 39) is designated the Juneau Veterans' Memorial Highway.

(d) In Eagle River, the portion of the Eagle River Loop Road between the Anchorage Regional Landfill and Old Glenn Highway is concurrently designated as the Eagle River Veterans' Memorial Highway.

(e) The bridge on the Sterling Highway that crosses the Kenai River at Soldotna is named the David Douthit Veterans' Memorial Bridge.



Sec. 35.40.040. - Robert J. Mitchell Expressway.

The South Fairbanks Expressway from the Parks Highway and Airport Road interchange to the Richardson Highway is named the Robert J. Mitchell Expressway.



Sec. 35.40.045. - Crabbie's Crossing.

Sec. 35.40.045. Crabbie's Crossing.

Bridge number 694 at milepost 231.2 on the George Parks Highway is named Crabbie's Crossing.



Sec. 35.40.050. - Ralph M. Bartholomew Veterans' Memorial Bridge.

Sec. 35.40.050. Ralph M. Bartholomew Veterans' Memorial Bridge.

The bridge to be built across Tongass Narrows to Gravina Island shall be named the Ralph M. Bartholomew Veterans' Memorial Bridge.



Sec. 35.40.053. - Joseph C. Williams, Sr., Coastal Trail.

The bike path adjacent to the South Tongass Highway between Ketchikan and Saxman is named the Joseph C. Williams, Sr., Coastal Trail.



Sec. 35.40.055. - Clint Starnes Memorial Bridge.

The bridge over the Swanson River in the Captain Cook Park area is named the Clint Starnes Memorial Bridge.



Sec. 35.40.060. - Charles E. Carney Memorial Bridge.

The bridge over the Little Susitna River on North Shushana Drive in the Matanuska-Susitna Borough is named the Charles E. Carney Memorial Bridge.



Sec. 35.40.065. - Chief Eddie Hoffman Road.

The Bethel Airport road is named the Chief Eddie Hoffman Road.



Sec. 35.40.070. - Bob Blodgett Nome-Teller Highway.

The road connecting Nome and Teller is named the Bob Blodgett Nome-Teller Highway.



Sec. 35.40.075. - Ina Johnston Bridge.

Bridge number 1192 on Edgerton Park Road over the Little Susitna River is named Ina Johnston Bridge.



Sec. 35.40.080. - Briggs Bridge.

Bridge number 1739 on Eagle River Loop Road over the Eagle River is named the Briggs Bridge.



Sec. 35.40.082. - Sergeant James Bondsteel Bridge of Honor.

Bridge number 1121, across the Knik River in this state, is named the Sergeant James Bondsteel Bridge of Honor.



Sec. 35.40.085. - Black Veterans Recognition Bridge.

Bridge number 503 on the Alaska Highway over the Gerstle River at milepost 1392 is named Black Veterans Recognition Bridge.



Sec. 35.40.090. - Manvil H. Olson Bridge.

Bridge number 1030 off Schrock Road over the Little Susitna River is named the Manvil H. Olson Bridge.



Sec. 35.40.095. - Mountain View Road.

State Route 296308 in Gustavus between the junction with the Good River Road and the boundary of the Glacier Bay National Park is named Mountain View Road.



Sec. 35.40.100. - George W. Palmer Memorial Bridge.

Bridge number 1951 on the Old Glenn Highway over the Matanuska River is named the George W. Palmer Memorial Bridge.



Sec. 35.40.105. - East Egan Drive.

That portion of the Richardson Highway in Valdez between the intersection with Meals Avenue and the east intersection with Mineral Creek Loop Road is renamed East Egan Drive.



Sec. 35.40.110. - Robert B. Atwood Building.

After March 31, 2002, the state office building at 550 West Seventh Avenue in Anchorage is named the Robert B. Atwood Building. The name of the building may be changed before March 31, 2002, if a lessee and the state agree to a new name before March 31, 2002.



Sec. 35.40.115. - Herman Leirer Road.

Exit Glacier Road off the Seward Highway near Seward is renamed Herman Leirer Road.



Sec. 35.40.120. - State Trooper Bruce A. Heck Memorial Corridor.

The portion of the Glenn Highway between milepost 128 and milepost 189 is concurrently designated as the State Trooper Bruce A. Heck Memorial Corridor.



Sec. 35.40.125. - Terry Miller Legislative Office Building.

The building in Juneau known as Capital School is named the Terry Miller Legislative Office Building.



Sec. 35.40.130. - Ted Stevens Anchorage International Airport.

The state-owned and state-operated international airport at Anchorage is named the Ted Stevens Anchorage International Airport.



Sec. 35.40.135. - Alaska Native Veterans' Honor Bridge.

Sec. 35.40.135. Alaska Native Veterans' Honor Bridge.

The bridge over the Tanana River at mile 305 of the George Parks Highway is named the Alaska Native Veterans' Honor Bridge.



Sec. 35.40.140. - Joe Redington, Sr., Memorial Trail.

The portion of the Knik-Goose Bay Road in the Matanuska-Susitna Borough between milepost 0 and milepost 15 is concurrently designated as the Joe Redington, Sr., Memorial Trail.



Sec. 35.40.145. - Fred Zharoff Memorial Bridge.

The Near Island Bridge in Kodiak is named the Fred Zharoff Memorial Bridge.



Sec. 35.40.150. - Trooper Hans-Peter Lothar Roelle Memorial Weigh Station.

The northbound weigh station at mile 10.6 of the Glenn Highway is named the Trooper Hans-Peter Lothar Roelle Memorial Weigh Station.



Sec. 35.40.155. - Officer Justin Todd Wollam Memorial Bike Trail.

The Glenn Highway bike trail is named the Officer Justin Todd Wollam Memorial Bike Trail.



Sec. 35.40.160. - Mail Carrier Emil Wegner Memorial Corridor.

The portion of the Richardson Highway between milepost 10 and milepost 57 is concurrently designated as the Mail Carrier Emil Wegner Memorial Corridor.



Sec. 35.40.165. - Wendy Ann Cogdell Memorial Rest Area.

The rest area on the Officer Justin Todd Wollam Memorial Bike Trail located near mile 8.7 of the Glenn Highway is named the Wendy Ann Cogdell Memorial Rest Area. A memorial monument may be placed in the rest area.



Sec. 35.40.170. - Katelyn Ohmer Markley Bridge.

Bridge number 388 over Ohmer Creek at mile 20.2 on the Mitkof Highway south of Petersburg is named the Katelyn Ohmer Markley Bridge.



Sec. 35.40.175. - William Ransom Wood Centennial Bridge.

Bridge number 1995 over the Chena River in Fairbanks is named the William Ransom Wood Centennial Bridge.



Sec. 35.40.180. - Tom Madsen Airport.

The state airport at the City of Unalaska is named the Tom Madsen Airport.



Sec. 35.40.185. - Sven Haakanson, Sr., Airport.

The state airport at Old Harbor is named the Sven Haakanson, Sr., Airport.



Sec. 35.40.190. - Jack Coghill Bridge to the Interior.

Bridge number 216 over the Nenana River at Rex is named the Jack Coghill Bridge to the Interior.



Sec. 35.40.195. - Charles Gamble Jr. - Donald Sperl Joint Use Facility.

The joint use student recreation center and National Guard readiness center built for the University of Alaska Southeast and the Department of Military and Veterans' Affairs at Juneau is named the Charles Gamble Jr. - Donald Sperl Joint Use Facility.



Sec. 35.40.200. - Ruth Burnett Sport Fish Hatchery.

The sport fish hatchery to be built in Fairbanks shall be named the Ruth Burnett Sport Fish Hatchery.






Chapter 35.95. - GENERAL PROVISIONS

Sec. 35.95.010. - Purpose and intent.

The purpose of AS 35.05, AS 35.10, AS 35.15, and AS 35.20 is to establish a public works department capable of carrying out a public works planning and construction program that will provide public buildings necessary to efficient government, and boat harbors, jetties, dikes, and breakwaters necessary to the economy of Alaska communities, all of which is to the advantage and benefit of the general welfare of the public.



Sec. 35.95.100. - Definitions.

In this title, unless the context requires otherwise,

(1) "construction" or a derivative of the term "construction" means construction, reconstruction, alteration, improvement, or major repair;

(2) "cost of change, relocation, or removal" means the entire cost incurred by the utility properly attributed to the change, relocation, or removal of a facility, less any costs for improvements or upgrading over and above the cost of a functionally equal facility; if a facility is to be relocated and replaced with new equipment, there shall also be subtracted from the entire cost any salvage value derived from the old facility;

(3) "department" means the Department of Transportation and Public Facilities;

(4) "encroachment" includes a tower, pole, poleline, pipe, pipeline, driveway, private road, fence, billboard, stand or building, or a structure or object of any kind that is or has been placed in, on, under, or over a portion of a public facility;

(5) "maintenance" means the preservation of each type of facility as nearly as possible in its original condition as constructed, or as improved;

(6) "public building" means a building owned or controlled and held by the state for government or public use;

(7) "public facility" or "public work" means a structure or project constructed or maintained by the department except airports and highways, and includes public buildings, boat harbors, port facilities, dikes, jetties, and breakwaters;

(8) "utility" includes a corporation, company, individual, or association of individuals, or a lessee, trustee, or court-appointed receiver, that owns, operates, manages, or controls a line, plant, pipeline, or system for furnishing, producing, generating, transmitting, or distributing power, electricity, communications, telecommunications, water, gas, oil, petroleum products, coal or other mineral slurry, steam, heat, light, chemicals, air, sewage, drainage not connected with public facility drainage, irrigation, or similar products including publicly owned fire and police signal systems and street lighting systems that directly or indirectly serve the public or a segment of the public; "utility" also includes a corporation, company, individual, or association of individuals, or a lessee, trustee, or court-appointed receiver that owns, operates, manages, or controls any system for furnishing transportation of goods or persons by means of a railway, tramway, cableway, conveyor, flume, canal, tunnel, pipeline, or a similar means;

(9) "utility facility" includes poles, plants, lines, trenches, bridges, utilidors, tunnels, pipelines, and any other system for furnishing, producing, generating, transmitting, or distributing power, electricity, communications, telecommunications, water, gas, oil, petroleum products, coal or other mineral slurry, steam, heat, light, chemicals, air, sewage, drainage not connected with a public facility drainage system, irrigation, or another substance; "utility facility" also includes a system for furnishing transportation of goods or persons by means of a railway, tramway, cableway, conveyor, flume, canal, tunnel, pipeline, or a similar means.









Title 36 - PUBLIC CONTRACTS

Chapter 36.05. - WAGES AND HOURS OF LABOR

Article 01 - PUBLIC CONSTRUCTION CONTRACTS

Sec. 36.05.010. - Wage rates on public construction.

A contractor or subcontractor who performs work on public construction in the state, as defined by AS 36.95.010 , shall pay not less than the current prevailing rate of wages for work of a similar nature in the region in which the work is done. The current prevailing rate of wages is that contained in the latest determination of prevailing rate of wages issued by the Department of Labor and Workforce Development at least 10 days before the final date for submission of bids for the contract. The rate shall remain in effect for the life of the contract or for 24 calendar months, whichever is shorter. At the end of the initial 24-month period, if new wage determinations have been issued by the department, the latest wage determination shall become effective for the next 24-month period or until the contract is completed, whichever occurs first. This process shall be repeated until the contract is completed.



Sec. 36.05.020. - Basis for determining wage.

A subcontract that is performed on public construction may be reduced to a basis of day labor for the purpose of determining whether or not the subcontractor or contractors have paid at not less than the prevailing scale of wage.



Sec. 36.05.030. - Authority.

(a) The Department of Labor and Workforce Development has the authority to determine the prevailing wage, and whether or not this chapter is being violated. The department may when necessary for the enforcement of this chapter

(1) conduct investigations and hold hearings concerning wages;

(2) compel the attendance of witnesses and the production of books, papers, and documents;

(3) adopt regulations.

(b) If a person violates this chapter the attorney general shall, when requested by the Department of Labor and Workforce Development, enforce these provisions.



Sec. 36.05.035. - Notification of contract awards.

Upon awarding a public construction contract, the state or a political subdivision of the state shall

(1) immediately notify the commissioner of labor and workforce development of the amount of the contract, the effective date of the contract, the identity of the contractor and all subcontractors, the site or sites of construction, and provide a project description; and

(2) verify that the bonding requirements of AS 36.25 have been met and that the requirements of AS 08.18 have been met.



Sec. 36.05.040. - Filing schedule of employees, wages paid, and other information.

All contractors or subcontractors who perform work on a public construction contract for the state or for a political subdivision of the state shall, before the Friday of every second week, file with the Department of Labor and Workforce Development a sworn affidavit for the previous reporting period, setting out in detail the number of persons employed, wages paid, job classification of each employee, hours worked each day and week, and other information on a form provided by the Department of Labor and Workforce Development.



Sec. 36.05.045. - Notice of work and completion; withholding of payment.

(a) Before commencing work on a public construction contract, the person entering into the contract with a contracting agency shall designate a primary contractor for purposes of this section. Before work commences, the primary contractor shall file a notice of work with the Department of Labor and Workforce Development. The notice of work must list work to be performed under the public construction contract by each contractor who will perform any portion of work on the contract and the contract price being paid to each contractor. The primary contractor shall pay all filing fees for each contractor performing work on the contract, including a filing fee based on the contract price being paid for work performed by the primary contractor's employees. The filing fee payable shall be the sum of all fees calculated for each contractor. The filing fee shall be one percent of each contractor's contract price. The total filing fee payable by the primary contractor under this subsection may not exceed $5,000. There is no fee for a contract under which the total amount payable by the contracting agency is less than $25,000. In this subsection, "contractor" means an employer who is using employees to perform work on the public construction contract under the contract or a subcontract.

(b) Upon completion of all work on the public construction contract, the primary contractor shall file with the Department of Labor and Workforce Development a notice of completion together with payment of any additional filing fees owed due to increased contract amounts. Within 30 days after the department's receipt of the primary contractor's notice of completion, the department shall inform the contracting agency of the amount, if any, to be withheld from the final payment.

(c) A contracting agency

(1) may release final payment on a public construction contract to the extent that the agency has received verification from the Department of Labor and Workforce Development that

(A) the primary contractor has complied with (a) and (b) of this section;

(B) the Department of Labor and Workforce Development is not conducting an investigation under this title; and

(C) the Department of Labor and Workforce Development has not issued a notice of a violation of this chapter to the primary contractor or any other contractors working on the public construction contract; and

(2) shall withhold from the final payment an amount sufficient to pay the department's estimate of what may be needed to compensate the employees of any contractors under investigation on this construction contract, and any unpaid filing fees.

(d) The notice and filing fee required under (a) of this section may be filed after work has begun if

(1) the public construction contract is for work undertaken in immediate response to an emergency; and

(2) the notice and fees are filed not later than 14 days after the work has begun.

(e) A false statement made on a notice required by this section is punishable under AS 11.56.210 .



Sec. 36.05.050. - Hours to constitute day's work. [Repealed, Sec. 1 ch 3 SLA 1973].

Sec. 36.05.050. Hours to constitute day's work. [Repealed, Sec. 1 ch 3 SLA 1973].

Repealed or Renumbered



Sec. 36.05.060. - Penalty for violation of this chapter.

A contractor who violates this chapter is guilty of a misdemeanor and upon conviction is punishable by a fine of not less than $100 nor more than $1,000, or by imprisonment for not less than 10 days nor more than 90 days, or by both. Each day a violation exists constitutes a separate offense.



Sec. 36.05.070. - Wage rates in specifications and contracts for public works.

(a) The advertised specifications for a public construction contract exceeding $2,000 to which the state or a political subdivision of the state is a party that requires or involves the employment of mechanics, laborers, or field surveyors shall contain a provision stating the minimum wages to be paid various classes of laborers, mechanics, or field surveyors and that the rate of wages shall be adjusted to the wage rate under AS 36.05.010 .

(b) [Repealed, Sec. 17 ch 142 SLA 1972].

(c) A contract for public works in the state or a political subdivision shall contain provisions that

(1) the contractor or subcontractors of the contractor shall pay all employees unconditionally and not less than once a week;

(2) wages may not be less than those stated in the advertised specifications, regardless of the contractual relationship between the contractor or subcontractors and laborers, mechanics, or field surveyors;

(3) the scale of wages to be paid shall be posted by the contractor in a prominent and easily accessible place at the site of the work;

(4) the state or a political subdivision shall withhold so much of the accrued payments as is necessary to pay to laborers, mechanics, or field surveyors employed by the contractor or subcontractors the difference between

(A) the rates of wages required by the contract to be paid laborers, mechanics, or field surveyors on the work, and

(B) the rates of wages in fact received by laborers, mechanics, or field surveyors.



Sec. 36.05.080. - Failure to pay agreed wages.

Every contract within the scope of AS 36.05.070 shall contain a provision that if it is found that a laborer, mechanic, or field surveyor employed by the contractor or subcontractor has been or is being paid a rate of wages less than the rate of wages required by the contract to be paid, the state or its political subdivision may, by written notice to the contractor, terminate the contractor's right to proceed with the work or the part of the work for which there is a failure to pay the required wages and to prosecute the work to completion by contract or otherwise, and the contractor and the contractor's sureties are liable to the state or its political subdivision for excess costs for completing the work.



Sec. 36.05.090. - Payment of wages from withheld payments and listing contractors who violate contracts.

(a) The state disbursing officer in the case of a state contract and the local fiscal officer in the case of a political subdivision contract shall pay directly to laborers, mechanics, or field surveyors from accrued payments withheld under the terms of the contract the wages due laborers, mechanics, or field surveyors under AS 36.05.070 .

(b) The state disbursing officer or the local fiscal officer shall distribute to all departments of the state government and to all political subdivisions of the state a list giving the names of persons who have disregarded their obligations to employees. A person appearing on this list and a firm, corporation, partnership, or association in which the person has an interest may not work as a contractor or subcontractor on a public construction contract for the state or a political subdivision of the state until three years after the date of publication of the list. If the accrued payments withheld under the contract are insufficient to reimburse all the laborers, mechanics, or field surveyors with respect to whom there has been a failure to pay the wages required under AS 36.05.070 , the laborers, mechanics, or field surveyors have the right of action or intervention or both against the contractor and the contractor's sureties conferred by law upon persons furnishing labor or materials, and in the proceedings it is not a defense that the laborers, mechanics, or field surveyors accepted or agreed to accept less than the required rate of wages or voluntarily made refunds.



Sec. 36.05.100. - Effect of AS 36.05.070 - 36.05.110 on other laws.

AS 36.05.070 - 36.05.110 do not supersede or impair authority granted by state law to provide for the establishment of specific wage rates.



Sec. 36.05.110. - Contracts entered into without advertising.

The fact that a public contract authorized by law is entered into upon a cost-plus-a-fixed-fee basis or otherwise, without advertising for proposals, does not make AS 36.05.070 - 36.05.110 inapplicable if they are otherwise applicable to the contract.



Sec. 36.05.120. - Regulations governing contractors. [Repealed, Sec. 17 ch 142 SLA 1972].

Repealed or Renumbered






Article 02 - GENERAL PROVISIONS

Sec. 36.05.900. - Definition.

In this chapter, "contracting agency" means the state or a political subdivision of the state that has entered into a public construction contract with a contractor.









Chapter 36.10. - EMPLOYMENT PREFERENCE

Sec. 36.10.005. - Legislative findings.

(a) The legislature finds that

(1) because of its unique climate and its distance from the contiguous states, the state has historically suffered from unique social, seasonal, geographic, and economic conditions that result in an unstable economy;

(2) the unstable economy is a hardship on the residents of the state and is aggravated by the large numbers of seasonal and transient nonresident workers;

(3) the rate of unemployment among residents of the state is one of the highest in the nation;

(4) the state has one of the highest ratios of nonresident to resident workers in the nation;

(5) the state has a compelling interest in reducing the level of unemployment among its residents;

(6) the construction industry in the state accounts for a substantial percentage of the available employment;

(7) construction workers receive a greater percentage of all unemployment benefits paid by the state than is typical of other states;

(8) historically, the rate of unemployment in the construction industry in the state is higher than the rate of unemployment in other industries in the state;

(9) it is appropriate for the state to consider the welfare of its residents when it funds construction activity;

(10) it is in the public interest for the state to allocate public funds for capital projects in order to reduce unemployment among its resident construction workers;

(11) the influx of nonresident construction workers contributes to or causes the high unemployment rate among resident construction workers because nonresident workers compete with residents for the limited number of available construction jobs;

(12) nonresident workers displace a substantial number of qualified, available, and unemployed Alaska workers on jobs on state funded public works projects;

(13) the state has a special interest in seeing that the benefits of state construction spending accrue to its residents;

(14) the natural resources of land owned by the state belong to the citizens of the state;

(15) Alaskans have chosen to use the majority of the royalties derived from the state's natural resources to fund state government;

(16) the vast majority of the state's revenue is derived from natural resource income rather than from other forms of taxation;

(17) because the state has no personal income tax or sales tax, nonresident workers use services provided by the state but do not contribute fairly to the costs of those services; and

(18) Alaskans, more than the residents of other states, suffer economically when nonresidents displace qualified residents since resident workers contribute local taxes as well as their share of the royalties from natural resources.

(b) The legislature further finds that

(1) the state and its political subdivisions, when acting as a market participant in funding public works projects, should give Alaska residents an employment preference to promote a more stable economy;

(2) the state and its political subdivisions have a duty of loyalty to their citizens and should fulfill this duty by giving residents preference for employment on public works projects they fund;

(3) there is a legitimate and compelling governmental interest and that the public health and welfare will suffer if state residents are not afforded employment preference in state-funded construction-related work.

(c) The legislature finds that the following factors are reasonable but not exclusive indicators of the ratio of nonresident to resident employees in the state:

(1) the ratio of applicants for unemployment insurance who list out-of-state residences to applicants who list residences in the state;

(2) the ratio of employees who are subject to unemployment insurance coverage and who did not apply for or were denied a permanent fund dividend to employees who were found eligible for a dividend.

(d) The legislature finds that

(1) the number of state residents who are unable to find work is considerably higher than is reflected by unemployment rates based on nationally accepted measures;

(2) many rural state residents who wish to work do not seek employment as frequently as necessary to meet federal definitions of unemployment because of continuing lack of employment opportunities in rural areas of the state.



Sec. 36.10.006. - Statement of purpose. [Repealed, Sec. 16 ch 20 SLA 2002].

Repealed or Renumbered



Sec. 36.10.007. - State policy.

It is the policy of this state that, to fulfill the duty of loyalty owed to its citizens and to remedy social or economic problems, the state will grant an employment preference to residents when the state is acting as a market participant.



Sec. 36.10.010. - Employment preference. [Repealed, Sec. 11 ch 33 SLA 1986].

Repealed or Renumbered



Sec. 36.10.020. - Apprentices.

Apprentices must be properly registered apprentices in their particular craft.



Sec. 36.10.030. - Reduction of work force.

When a work force is reduced, resident workers, except supervisory personnel, shall be terminated last.



Sec. 36.10.040. - Application to contracts involving federal funds.

In a contract involving expenditure of federal aid funds, this chapter may not be enforced in a manner that conflicts with federal statutes giving preference to veterans or prohibiting other preferences or discriminations among United States citizens.



Sec. 36.10.050. - Employment of aliens. [Repealed, Sec. 17 ch 142 SLA 1972].

Repealed or Renumbered



Sec. 36.10.060. - Employment of prisoners. [Repealed, Sec. 6 ch 53 SLA 1982].

Repealed or Renumbered



Sec. 36.10.070. - Unavailability of preferred workers.

(a) An employer subject to hiring requirements under this chapter may request the Department of Labor and Workforce Development to assist in locating qualified, eligible employees. After receiving a request for assistance, the department shall refer qualified, eligible, available residents to the employer to fill the employer's hiring needs. The employer shall cooperate with the department.

(b) If the department is unable to refer a sufficient number of qualified, eligible, available residents able to perform the work, the commissioner of labor and workforce development may approve the hiring of residents who are not eligible for preference and nonresidents for the balance of the request.



Sec. 36.10.075. - Duties of commissioner of labor and workforce development.

(a) The commissioner of labor and workforce development shall adopt regulations necessary to carry out the provisions of this chapter including but not limited to the method, time, and content of reporting by employers covered by this chapter and reporting provisions permitting on-going supervision by the Department of Labor and Workforce Development on all public works projects covered by this chapter.

(b) The commissioner of labor and workforce development shall adopt regulations to encourage and require the hiring of residents to the maximum extent permitted by law.



Sec. 36.10.076. - Duties of state or political subdivision.

An agency or political subdivision of the state covered by the provisions of this chapter shall notify the Department of Labor and Workforce Development periodically regarding planned public works. Notification shall be in the form and manner prescribed by the Department of Labor and Workforce Development.



Sec. 36.10.080. - Chapter incorporated in contracts.

The provisions of this chapter are considered to be a part of every public works contract let after April 24, 1960.



Sec. 36.10.090. - Publication of list of violators.

(a) The commissioner of labor and workforce development shall distribute to all departments and agencies of the state government and to all political subdivisions of the state a list of the names of persons or firms convicted of a violation of this chapter. A person appearing on the list or a firm, corporation, partnership, or association in which the person has an interest may not work as a contractor or subcontractor on a public construction contract for the state or a political subdivision until after three years from the date of publication of the list.

(b) A local government or school district covered by the provisions of this chapter that is found to be in violation of these provisions may be required to forfeit all or part of the state aid made available for the project in which the violation occurs and in addition may be denied up to 12 months of state revenue sharing or public school funding. A state department or agency head found to be in violation of this chapter may be required to forfeit the position of department or agency head.

(c) A person or governmental entity covered by the provisions of (b) of this section who is not satisfied by a decision of the Department of Labor and Workforce Development may, as the final administrative process, appeal the decision to a committee consisting of the commissioners of transportation and public facilities, labor, and administration. The commissioner of transportation and public facilities is the chairman of the committee. A quorum for conducting business is three members and any decision made must be supported by a majority of the committee members. The committee may, upon a showing of hardship, waive all or any part of the penalty provisions of this chapter.



Sec. 36.10.100. - Penalty.

(a) A contractor who violates a provision of this chapter shall have deducted from amounts due to the contractor under the contract the prevailing wages that should have been paid to a displaced resident, and these amounts shall be retained by the contracting agency.

(b) A contractor or the agent of a contractor who violates a provision of this chapter is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $500, or by imprisonment for not more than 90 days, or by both.



Sec. 36.10.110. - Definitions. [Repealed, Sec. 17 ch 142 SLA 1972].

Repealed or Renumbered



Sec. 36.10.120. - Investigations and hearings.

The Department of Labor and Workforce Development may when necessary to enforce this chapter

(1) conduct investigations and hold hearings relating to employment preference;

(2) compel the attendance of witnesses and the production of books, papers, and documents;

(3) [Repealed, Sec. 46 ch 53 SLA 1973].



Sec. 36.10.125. - Enforcement.

(a) The attorney general shall, when requested by the Department of Labor and Workforce Development, enforce the provisions of this chapter. The attorney general may obtain a court order prohibiting a contractor or subcontractor violating this chapter from continuing to work on existing public construction contracts of the state or a political subdivision of the state. The state or political subdivision of the state may prosecute the work to completion by contract or otherwise, and the contractor or subcontractor and the sureties of the contractor or subcontractor are liable for excess costs for completing the work.

(b) A private person is entitled to bring an action in the superior court to enforce the provisions of this chapter if that private person first gives at least 20 days notice to the commissioner of labor and workforce development. The notice must set out

(1) the intent of the private person to bring an action under this subsection;

(2) the specific violation complained of; and

(3) the name of the person accused of the violation.

(c) In an action brought under (b) of this section, the court may, in its discretion, order denial of state revenue sharing or public school funding, forfeiture of office or position, or injunctive or other relief. If the court finds for the plaintiff in an action brought under (b) of this section, it may award the plaintiff an amount equal to the actual costs and attorney fees incurred by the plaintiff.



Sec. 36.10.130. - Resident hire report.

The attorney general and the commissioner of labor and workforce development shall report annually to the governor on the status of employment in the state, the effect of nonresident employment on the employment of residents in the state, and methods to increase resident hire. The report shall be submitted by January 31 of each year, and the governor shall notify the legislature that the report is available.



Sec. 36.10.140. - Eligibility for preference.

(a) A person is eligible for an employment preference under this chapter if the person certifies eligibility as required by the Department of Labor and Workforce Development, is a resident, and

(1) is receiving unemployment benefits under AS 23.20 or would be eligible to receive benefits but has exhausted them;

(2) is not working and has registered to find work with a public or private employment agency or a local hiring hall;

(3) is underemployed or marginally employed as defined by the department; or

(4) has completed a job-training program approved by the department and is either not employed or is engaged in employment that does not use the skills acquired in the job-training program.

(b) In approving job-training programs under (a) of this section, the department shall use information and findings from other state and federal agencies as much as possible.

(c) An employer subject to a resident hiring requirement under this chapter shall certify that persons employed as residents under the preference were eligible for the preference at the time of hiring.

(d) A labor organization that dispatches members for work on a public works project under a collective bargaining agreement shall certify that persons dispatched as residents to meet a preference were eligible for the preference at the time of dispatch.

(e) An employer or labor organization may request assistance from the Department of Labor and Workforce Development in verifying the eligibility of an applicant for a hiring preference under this chapter.



Sec. 36.10.150. - Determination of zone of underemployment.

(a) Immediately following a determination by the commissioner of labor and workforce development that a zone of underemployment exists, and for the next two fiscal years after the determination, qualified residents of the zone who are eligible under AS 36.10.140 shall be given preference in hiring for work on each project under AS 36.10.180 that is wholly or partially sited within the zone. The preference applies on a craft-by-craft or occupational basis.

(b) The commissioner of labor and workforce development shall determine the amount of work that must be performed under this section by qualified residents who are eligible for an employment preference under AS 36.10.140 . In making this determination, the commissioner shall consider the nature of the work, the classification of workers, availability of eligible residents, and the willingness of eligible residents to perform the work.

(c) The commissioner shall determine that a zone of underemployment exists if the commissioner finds that

(1) the rate of unemployment within the zone is substantially higher than the national rate of unemployment;

(2) a substantial number of residents in the zone have experience or training in occupations that would be employed on a public works project;

(3) the lack of employment opportunities in the zone has substantially contributed to serious social or economic problems in the zone; and

(4) employment of workers who are not residents is a peculiar source of the unemployment of residents of the zone.



Sec. 36.10.160. - Preference for residents of economically distressed zones.

(a) Immediately following a determination by the commissioner that an economically distressed zone exists, and for the next two fiscal years after the determination, qualified residents of the zone who are eligible under AS 36.10.140 shall be given preference in hiring for at least 50 percent of employment on each project under AS 36.10.180 that is wholly or partially sited within the zone. The preference applies on a craft-by-craft or occupational basis.

(b) The commissioner shall determine that an economically distressed zone exists if the commissioner finds that

(1) the per capita income of residents of the zone is less than 90 percent of the per capita income of the United States as a whole, or the unemployment rate in the zone exceeds the national rate of unemployment by at least five percentage points;

(2) the lack of employment opportunities in the zone has substantially contributed to serious social or economic problems in the zone; and

(3) employment of workers who are not residents is a peculiar source of unemployment of residents of the zone.



Sec. 36.10.170. - Preference for economically disadvantaged minority residents.

(a) Immediately following a determination by the commissioner that the minority residents of a zone are economically disadvantaged, and for the next two fiscal years after the determination, qualified minority residents of the zone who are eligible under AS 36.10.140 shall be given preference in hiring for at least 25 percent, or a percent representative of the civilian minority residents in the zone, whichever is greater, of employment on each project under AS 36.10.180 that is wholly or partially sited within the zone. The preference applies on a craft-by-craft or occupational basis.

(b) The commissioner shall determine that the minority residents of a zone are economically disadvantaged if the commissioner finds that

(1) the percentage of civilian minority residents in the zone exceeds the percentage of civilian minority residents in the state;

(2) either the percent of unemployment of civilian minority residents of the zone is at least two times the percent of unemployment of nonminority residents of the zone or the civilian minority population of the zone has suffered past economic discrimination;

(3) the economic disadvantage of civilian minority residents of the zone has substantially contributed to serious social or economic problems in the zone; and

(4) employment of workers who are not residents is a peculiar source of unemployment of civilian minority residents of the zone.

(c) In this section, a person is considered to be a member of a minority if the person is Hispanic, Asian or Pacific Islander, American Indian or Alaskan Native, or Black as those terms are defined by the Equal Employment Opportunity Commission.



Sec. 36.10.175. - Preference for economically disadvantaged female residents.

(a) Immediately following a determination by the commissioner that the female residents of a zone are economically disadvantaged, and for the next two fiscal years after the determination, qualified female residents of the zone who are eligible under AS 36.10.140 shall be given preference in hiring for at least 25 percent of employment on each project under AS 36.10.180 that is wholly or partially sited within the zone. The preference applies on a craft-by-craft or occupational basis.

(b) The commissioner shall determine that the female residents of a zone are economically disadvantaged if the commissioner finds that

(1) either the percent of unemployment of female residents of the zone is at least two times the percent of unemployment of male residents of the zone or the female population of the zone has suffered past economic discrimination;

(2) the economic disadvantage of female residents of the zone has substantially contributed to serious social or economic problems in the zone; and

(3) employment of workers who are not residents is a peculiar source of unemployment of female residents of the zone.



Sec. 36.10.180. - Projects subject to preference.

(a) The preferences established in AS 36.10.150 - 36.10.175 apply to work performed

(1) under a contract for construction, repair, preliminary surveys, engineering studies, consulting, maintenance work, or any other retention of services necessary to complete a given project that is let by the state or an agency of the state, a department, office, state board, commission, public corporation, or other organizational unit of or created under the executive, legislative, or judicial branch of state government, including the University of Alaska and the Alaska Railroad Corporation, or by a political subdivision of the state including a regional school board with respect to an educational facility under AS 14.11.020 ;

(2) on a public works project under a grant to a municipality under AS 37.05.315 or AS 37.06.010 ;

(3) on a public works project under a grant to a named recipient under AS 37.05.316 ;

(4) on a public works project under a grant to an unincorporated community under AS 37.05.317 or AS 37.06.020 ; and

(5) on any other public works project or construction project that is funded in whole or in part by state money.

(b) If the governor has declared an area to be an area impacted by an economic disaster under AS 44.33.285 , then the preference for residents of the area established under AS 44.33.285 - 44.33.310 supersedes the preference under AS 36.10.150 - 36.10.175 for contracts awarded by the state.

(c) The commissioner shall define the boundaries of a zone within which a preference applies.



Sec. 36.10.190. - Reporting provisions.

An employer obligated to meet resident hire requirements under this chapter shall comply with the reporting provisions that the commissioner of labor and workforce development determines are reasonably necessary to carry out this chapter. Except for statistical data, all information regarding specific employees is confidential and may not be released by the Department of Labor and Workforce Development. However, confidential employee information may be shared between departments for purposes of this chapter.



Sec. 36.10.200. - Criminal penalties.

(a) A person who makes a false sworn statement in connection with a certification of eligibility for an employment preference under this chapter is subject to criminal prosecution for perjury as provided in AS 11.56.200 .

(b) A person who makes an unsworn falsification, with the intent to mislead a public servant in the performance of a duty, in connection with a certification of eligibility for an employment preference under this chapter, is subject to criminal prosecution as provided in AS 11.56.210.



Sec. 36.10.210. - Civil penalties.

(a) In addition to any criminal penalties imposed, after a hearing the department may impose a civil penalty on a person who, in connection with certification of eligibility for an employment preference under this chapter,

(1) made a false sworn statement; or

(2) made an unsworn falsification with intent to mislead a public servant in the performance of a duty.

(b) The amount of the civil penalty under (a) of this section for a person who falsely certifies that the person is eligible for an employment preference under this chapter is not more than $400 for each false certification.

(c) The amount of the civil penalty under (a) of this section for an employer who falsely certifies that employees are residents eligible for a preference under this chapter is not more than $2,000 for each of the first five false certifications. The penalty for the sixth false certification made by an employer and for each false certification thereafter is at least $2,000 and not more than $4,000.



Sec. 36.10.900. - Severability.

If a provision of this chapter, or the application of a provision to a person or circumstance, is held invalid, the remainder of this chapter and the application to other persons or circumstances shall not be affected by the holding. The remainder shall be enforced to the greatest extent constitutionally permissible under the constitutions of the United States and the State of Alaska.



Sec. 36.10.990. - Definitions.

In this chapter,

(1) "qualified" means possesses the requisite education, training, skills, or experience to perform the work;

(2) "zone" includes a census area in the state, an economic region of the state, and the state as a whole.






Chapter 36.15. - ALASKA PRODUCT PREFERENCES

Article 01 - FOREST PRODUCTS PREFERENCE

Sec. 36.15.010. - Use of local forest products required in projects financed by public money.

In a project financed by state money in which the use of timber, lumber, and manufactured lumber products is required, only timber, lumber, and manufactured lumber products originating in this state from local forests shall be used wherever practicable.



Sec. 36.15.020. - Insertion of clause in calls for bids and in contracts.

A clause containing the substance of AS 36.15.010 shall be inserted in all calls for bids and in all contracts awarded.






Article 02 - AGRICULTURAL AND FISHERIES PRODUCTS PREFERENCE

Sec. 36.15.050. - Use of local agricultural and fisheries products required in purchases with state money.

(a) When agricultural products are purchased by the state or by a school district that receives state money, only agricultural products harvested in the state shall be purchased whenever priced no more than seven percent above products harvested outside the state, available, and of like quality compared with agricultural products harvested outside the state.

(b) When fisheries products are purchased by the state or by a school district that receives state money, only fisheries products harvested or processed within the jurisdiction of the state shall be purchased whenever priced no more than seven percent above products harvested or processed outside the jurisdiction of the state, available, and of like quality compared with fisheries products harvested or processed outside the jurisdiction of the state.

(c) A solicitation for the purchase of agricultural or fisheries products shall specify the requirement that products harvested in the state shall be used where possible. If the state or a school district that receives state money purchases agricultural or fisheries products harvested outside the state, the officer responsible for the purchase shall certify in writing the reasons that products harvested in the state were not purchased.

(d) If a contractor fails to comply with this section, the purchasing agency shall withhold payment until the contractor complies. If a school district fails to comply with this section, the department responsible for disbursing state money to the school district shall withhold the money until the school district complies.

(e) An interested party, as defined in AS 36.30.699 , may seek administrative or judicial review of the award of a contract in violation of this section.

(f) Compliance with this section is not required if an exception to this section is mandated for participation in a federal program.

(g) In this section,

(1) "agricultural products" includes dairy products, timber and lumber, and products manufactured in the state from timber and lumber;

(2) "school district" includes a regional educational attendance area established under AS 14.08;

(3) "state money" includes state reimbursement to school districts for school or related construction, foundation funding for education, municipal assistance, revenue sharing, and state funds for capital projects.



Sec. 36.15.060. - Insertion of clause in calls for bids and in contracts.

A clause containing the substance of the relevant subsection of AS 36.15.050 shall be inserted in all calls for bids and in all contracts awarded that involve agricultural or fisheries products.









Chapter 36.20. - PURCHASES AND SUPPLIES



Chapter 36.25. - CONTRACTORS' BONDS

Sec. 36.25.010. - Bonds of contractors for public buildings or works.

(a) Except as provided in AS 44.33.300 , before a contract exceeding $100,000 for the construction, alteration, or repair of a public building or public work of the state or a political subdivision of the state is awarded to a general or specialty contractor, the contractor shall furnish to the state or a political subdivision of the state the following bonds, which become binding upon the award of the contract to that contractor:

(1) a performance bond with a corporate surety qualified to do business in the state, or at least two individual sureties who shall each justify in a sum equal to the amount of the bond; the amount of the performance bond shall be equivalent to the amount of the payment bond;

(2) a payment bond with a corporate surety qualified to do business in the state, or at least two individual sureties who shall each justify in a sum equal to the amount of the bond for the protection of all persons who supply labor and material in the prosecution of the work provided for in the contract; when the total amount payable by the terms of the contract is not more than $1,000,000, the payment bond shall be in a sum of one-half the total amount payable by the terms of the contract; when the total amount payable by the terms of the contract is more than $1,000,000 and not more than $5,000,000, the payment bond shall be in a sum of 40 percent of the total amount payable by the terms of the contract; when the total amount payable by the terms of the contract is more than $5,000,000, the payment bond shall be in the sum of $2,500,000.

(b) This section does not limit the authority of a contracting officer to require a performance bond or other security in addition to those, or in cases other than the cases specified in (a) of this section.

(c) When no payment bond has been furnished, the contracting department may not approve final payments to the contractor until the contractor files a written certification that all persons who supplied labor or material in the prosecution of the work provided for in the contract have been paid.



Sec. 36.25.020. - Rights of persons furnishing labor or material.

(a) A person who furnishes labor or material in the prosecution of the work provided for in the contract for which a payment bond is furnished under AS 36.25.010 and who is not paid in full before the expiration of 90 days after the last day on which the labor is performed or material is furnished for which the claim is made, may sue on the payment bond for the amount unpaid at the time of the suit.

(b) However, a person having direct contractual relationships with a subcontractor but no contractual relationship express or implied with the contractor furnishing the payment bond has a right of action on the payment bond upon giving written notice to the contractor within 90 days from the last date on which the person performed labor or furnished material for which the claim is made. The notice must state with substantial accuracy the amount claimed and the name of the person to whom the material was furnished or for whom the labor was performed. The notice shall be served by mailing it by registered mail, postage prepaid, in an envelope addressed to the contractor at any place where the contractor maintains an office or conducts business, or the contractor's residence, or in any manner in which a peace officer is authorized to serve summons.

(c) A suit brought under this section shall be brought in the name of the state or the political subdivision of the state for the use of the person suing in the court with jurisdiction. A suit under this section is subject to AS 08.18.151 . A suit may not be started after the expiration of one year after the date of final settlement of the contract. The state or political subdivision of the state is not liable for costs or expenses of the suit.



Sec. 36.25.025. - Optional municipal exemption.

A municipality, by ordinance adopted by its governing body, may exempt contractors from compliance with the provisions of AS 36.25.010 (a) if the estimated cost of the project does not exceed $400,000, and

(1) the contractor is, and for two years immediately preceding the award of the contract has been, a licensed contractor having its principal office in the state;

(2) the contractor certifies that it has not defaulted on a contract awarded to the contractor during the period of three years preceding the award of a contract for which a bid is submitted;

(3) the contractor submits a financial statement, prepared within a period of nine months preceding the submission of a bid for the contract and certified by a public accountant or a certified public accountant licensed under AS 08.04, demonstrating that the contractor has a net worth of not less than 20 percent of the amount of the contract for which a bid is submitted; and

(4) the total amount of all contracts that the contractor anticipates performing during the term of performance of the contract for which a bid is submitted does not exceed the net worth of the contractor reported in the certified financial statement prepared and submitted under (3) of this section by more than seven times.






Chapter 36.30. - STATE PROCUREMENT CODE

Article 01 - ORGANIZATION OF STATE PROCUREMENT

Sec. 36.30.005. - Centralization of procurement authority.

(a) Except as otherwise provided, all rights, powers, duties, and authority relating to the procurement of supplies, services, and professional services, and the control over supplies, services, and professional services vested in or exercised by an agency on January 1, 1988, are transferred to the commissioner of administration and to the chief procurement officer. Authority granted under this subsection shall be exercised in accordance with this chapter.

(b) Except as otherwise provided, all rights, powers, duties, and authority relating to the procurement of construction and procurements of equipment or services for the state equipment fleet and the control over construction of state facilities and the state equipment fleet vested in or exercised by an agency on January 1, 1988, are transferred to the commissioner of transportation and public facilities, subject to regulations adopted by the commissioner of administration. Notwithstanding AS 44.68.110 , authority relating to disposals from the state equipment fleet is vested in the commissioner of transportation and public facilities, subject to regulations adopted by the commissioner of administration. Authority granted under this subsection shall be exercised in accordance with this chapter.

(c) Notwithstanding other provisions of law, all rights, powers, duties, and authority relating to the procurement of supplies, services, professional services, and construction and the disposal of supplies for the University of Alaska are transferred to the Board of Regents. To the maximum extent possible, authority granted under this subsection shall be exercised in accordance with this chapter. The Board of Regents shall adopt regulations under this subsection that are substantially equivalent to the regulations adopted by the commissioner of administration to implement this chapter. For the purposes of this subsection, unless the context otherwise requires, in this chapter

(1) "agency" means a subunit of the University of Alaska;

(2) "attorney general" means the president of the University of Alaska;

(3) "chief procurement officer" means a person designated by the president of the University of Alaska whose qualifications are substantially equivalent to those provided in AS 36.30.010 (a);

(4) "commissioner," "commissioner of administration," or "commissioner of transportation and public facilities" means the Board of Regents or the president of the University of Alaska if so designated by the Board of Regents by regulations adopted under this subsection; and

(5) "department" means the University of Alaska.

(d) Notwithstanding the provisions of AS 36.30.627 , the University of Alaska is not required to arbitrate construction contract claims unless the university specifically agrees to the arbitration.



Sec. 36.30.010. - Chief procurement officer.

(a) The commissioner shall appoint to the partially exempt service the chief procurement officer of the state. The chief procurement officer must have at least five years of prior experience in public procurement, including large scale procurement of supplies, services, or professional services, and must be a person with demonstrated executive and organizational ability. The chief procurement officer may be removed by the commissioner only for cause. The term of office of the chief procurement officer is six years.

(b) Except as otherwise specifically provided in this chapter, the chief procurement officer shall

(1) procure or supervise the procurement of all supplies, services, and professional services needed by an agency;

(2) exercise general supervision and control over all inventories of supplies belonging to an agency and prescribe the manner in which supplies shall be purchased, delivered, stored, and distributed;

(3) prescribe the time, manner, authentication, and form of making requisitions for supplies and services;

(4) sell, trade, transfer between agencies, or otherwise dispose of surplus, obsolete, or unused supplies and make proper adjustments in the accounts of agencies concerned;

(5) establish and maintain programs for the inspection, testing, and acceptance of supplies and services and the testing of samples submitted with bids;

(6) prescribe standard forms for bids and contracts; and

(7) provide for other matters that may be necessary to carry out the provisions of this chapter and the regulations adopted under this chapter.

(c) While a person performs the duties of the chief procurement officer under this chapter, the person may not be employed in or appointed to another position with the state.

(d) The annual salary of the chief procurement officer is range 24 of the salary schedule established in AS 39.27.011 .



Sec. 36.30.015. - Executive branch agencies.

(a) The commissioner of transportation and public facilities may delegate to another agency the authority to contract for construction. Before delegating authority to an agency under this subsection, the commissioner of transportation and public facilities shall make a written determination that the agency is capable of implementing the delegated authority. Notwithstanding delegation of authority under this subsection, contracts for construction are governed by this chapter and regulations adopted by the commissioner of administration under this chapter.

(b) The commissioner of administration may delegate to an agency the authority to contract for and manage services, professional services, and supplies. Notwithstanding delegation of authority under this subsection, an agency's exercise of the authority is governed by this chapter and regulations adopted by the commissioner under this chapter. Before delegating authority to an agency under this subsection, the commissioner shall make a written determination that the agency is capable of implementing the delegated authority.

(c) [Repealed, Sec. 48 ch 137 SLA 1996].

(d) An agency may not contract for the services of legal counsel without the approval of the attorney general. An agency may not contract for the services of a hearing officer or administrative law judge for an administrative, quasi-judicial hearing without the approval of the attorney general and the chief administrative law judge of the office of administrative hearings (AS 44.64.010 ).

(e) The board of directors of the Alaska Railroad Corporation and the board of directors of the Alaska Aerospace Development Corporation shall adopt procedures to govern the procurement of supplies, services, professional services, and construction. The procedures must be substantially equivalent to the procedures prescribed in this chapter and in regulations adopted under this chapter. Notwithstanding the other provisions of this subsection, the Alaska Railroad Corporation and the Alaska Aerospace Development Corporation shall comply with AS 36.30.170(b), and, when the Department of Transportation and Public Facilities authorizes the Alaska Railroad Corporation to perform construction work instead of the Department of Transportation and Public Facilities, the Alaska Railroad Corporation shall use competitive sealed bidding or competitive sealed proposals under AS 36.30.100 - 36.30.270 to procure the supplies, services, professional services, and construction services necessary for the work and, to ensure the state obtains the lowest cost for the project, may submit a bid or proposal for the work.

(f) The board of directors of the Alaska Housing Finance Corporation, notwithstanding AS 18.56.088 , and the board of directors of the Knik Arm Bridge and Toll Authority under AS 19.75.111 , shall adopt regulations under AS 44.62 (Administrative Procedure Act) and the board of trustees of the Alaska Retirement Management Board shall adopt regulations under AS 37.10.240 to govern the procurement of supplies, services, professional services, and construction for the respective public corporation and board. The regulations must reflect competitive bidding principles and provide vendors reasonable and equitable opportunities to participate in the procurement process and must include procurement methods to meet emergency and extraordinary circumstances. Notwithstanding the other provisions of this subsection, the Alaska Housing Finance Corporation, the Knik Arm Bridge and Toll Authority, and the Alaska Retirement Management Board shall comply with AS 36.30.170 (b).

(g) The Department of Transportation and Public Facilities shall adopt regulations to manage the procurement of supplies, services, professional services, and construction for the repair, maintenance, and reconstruction of vessels, docking facilities, and passenger and vehicle transfer facilities of the Alaska marine highway system. The regulations must be based on principles of competitive procurement consistent with this chapter to satisfy the special requirements of the Alaska marine highway system as determined by the Department of Transportation and Public Facilities.

(h) The board of directors of the Alaska Seafood Marketing Institute shall adopt procedures to govern the procurement of supplies, services, and professional services. The procedures must be similar to the procedures prescribed in this chapter and in regulations adopted under this chapter, except that the Alaska Seafood Marketing Institute shall comply with AS 36.30.170 (b).

(i) Notwithstanding (e) of this section and the authority to delegate under (a) of this section, the Alaska Railroad Corporation, rather than the Department of Transportation and Public Facilities, shall perform signalization and flagging work, may perform the signalization and flagging work by itself or by using contractors, and, if it decides to use contractors for the work, it shall obtain the contractors by using its procurement procedures adopted under (e) of this section.

(j) Notwithstanding the other provisions of this chapter, when a project of the Department of Transportation and Public Facilities includes construction of rails, ties, or ballast for railroad tracks used by the Alaska Railroad Corporation, the Department of Transportation and Public Facilities may enter into an agreement with the Alaska Railroad Corporation for the Alaska Railroad Corporation to perform the work, and the Alaska Railroad Corporation may perform the work itself without procuring a contractor to provide the supplies, services, professional services, or construction services necessary for the work.



Sec. 36.30.020. - Legislature.

The Legislative Council shall adopt and publish procedures to govern the procurement of supplies, services, professional services, and construction by the legislative branch. The procedures must be based on the competitive principles consistent with this chapter and must be adapted to the special needs of the legislative branch as determined by the Legislative Council. The procedures must be consistent with the provisions of AS 36.30.080 (c) - (e) and 36.30.085. Notwithstanding the other provisions of this section, the legislative agencies subject to the legislative council's regulations shall comply with AS 36.30.170(b).



Sec. 36.30.030. - Court system.

The administrative director of courts shall adopt and publish procedures to govern the procurement of supplies, services, professional services, and construction by the judicial branch. The procedures must be based on the competitive principles consistent with this chapter and must be adapted to the special needs of the judicial branch as determined by the administrative director of courts. The procedures must be consistent with the provisions of AS 36.30.080 (c) - (e) and 36.30.085. Notwithstanding the other provisions of this section, the judicial branch shall comply with AS 36.30.170 (b).



Sec. 36.30.040. - Procurement regulations.

(a) The commissioner shall adopt regulations governing the procurement, management, and control of supplies, services, professional services, and construction by agencies. The commissioner may audit and monitor the implementation of the regulations and the requirements of this chapter with respect to using agencies.

(b) The commissioner shall adopt regulations pertaining to

(1) suspension, debarment, and reinstatement of prospective bidders and contractors;

(2) bid protests;

(3) conditions and procedures for the procurement of perishables and items for resale;

(4) conditions and procedures for the use of source selection methods authorized by this chapter, including single source procurements, emergency procurements, and small procurements;

(5) the opening or rejection of bids and offers, and waiver of informalities in bids and offers;

(6) confidentiality of technical data and trade secrets submitted by actual or prospective bidders or offerors;

(7) partial, progressive, and multiple awards;

(8) storerooms and inventories, including determination of appropriate stock levels and the management of agency supplies;

(9) transfer, sale, or other disposal of supplies;

(10) definitions and classes of contractual services and procedures for acquiring them;

(11) providing for conducting price analysis;

(12) use of payment and performance bonds in connection with contracts for supplies, services, and construction;

(13) guidelines for use of cost principles in negotiations, adjustments, and settlements;

(14) conditions under which an agency may use the services of an employment program;

(15) a bidder's or offeror's duties under this chapter; and

(16) the elimination and prevention of discrimination in state contracting because of race, religion, color, national origin, sex, age, marital status, pregnancy, parenthood, handicap, or political affiliation.



Sec. 36.30.050. - Lists of contractors.

(a) Except for persons debarred or suspended under AS 36.30.635 - 36.30.655, the commissioner shall establish and maintain current lists of persons who desire to provide supplies, services, professional services, or construction services to the state.

(b) A person who desires to be on a list shall submit to the commissioner evidence of a valid Alaska business license. A biennial fee may be established by regulation in an amount reasonably calculated to pay the costs of administering this section. A construction contractor shall also submit a valid certificate of registration as a contractor issued under AS 08.18. The commissioner, by regulation, may require submission of additional information.

(c) The lists may be used by the chief procurement officer or an agency when issuing invitations to bid or requests for proposals under this chapter. The lists may be used by the legislative council, the court system, and the Alaska Railroad Corporation.

(d) [Repealed, Sec. 24 ch 65 SLA 1987].



Sec. 36.30.060. - Specifications.

(a) The commissioner shall adopt regulations governing the preparation, revision, and content of specifications for supplies, services, professional services, and construction required by an agency. The commissioner shall monitor the use of these specifications.

(b) Specifications for construction of highways must conform as closely as practicable to those adopted by the American Association of State Highway and Transportation Officials.

(c) The commissioner may obtain expert advice and assistance from personnel of using agencies in the development of specifications. Specifications must promote overall economy for the purposes intended and encourage competition in satisfying the state's needs, and may not be unduly restrictive. The requirements of this subsection regarding the purposes and nonrestrictiveness of specifications apply to all specifications, including those prepared by architects, engineers, designers, and other professionals.

(d) In this section, "specification" means a description of the physical or functional characteristics, or of the nature of a supply, service, professional service, or construction project; it may include requirements for licensing, inspecting, testing, and delivery.



Sec. 36.30.070. - Supply management.

The commissioner shall adopt regulations governing the

(1) management of supplies during their entire life cycle;

(2) sale, lease, or disposal of surplus supplies by public auction, competitive sealed bidding, or other appropriate method;

(3) purchase of surplus supplies by an employee of the using or disposing agency; and

(4) transfer of excess supplies.



Sec. 36.30.080. - Leases.

(a) The department shall lease space for the use of the state or an agency wherever it is necessary and feasible, subject to compliance with the requirements of this chapter. A lease may not provide for a period of occupancy greater than 40 years. An agency requiring office, warehouse, or other space shall lease the space through the department.

(b) [Repealed, Sec. 11 ch 75 SLA 1994].

(c) If the department, the Board of Regents of the University of Alaska, the legislative council, or the supreme court intends to enter into or renew a lease of real property with an annual rent to the department, University of Alaska, legislative council, or supreme court that is anticipated to exceed $500,000, or with total lease payments that exceed $2,500,000 for the full term of the lease, including any renewal options that are defined in the lease, the department, the Board of Regents, the legislative council, or supreme court shall provide notice to the legislature. The notice must include the anticipated annual lease obligation amount and the total lease payments for the full term of the lease. The department, the Board of Regents, the legislative council, and the supreme court may not enter into or renew a lease of real property

(1) requiring notice under this subsection unless the proposed lease or renewal of a lease has been approved by the legislature by law; an appropriation for the rent payable during the initial period of the lease or the initial period of lease renewal constitutes approval of the proposed lease or renewal of a lease for purposes of this paragraph;

(2) under this subsection if the total of all optional renewal periods provided for in the lease exceeds the original term of the lease exclusive of the total period of all renewal options.

(d) When the department is evaluating proposals for a lease of space, the department shall consider, in addition to lease costs, the life cycle costs, function, indoor environment, public convenience, planning, design, appearance, and location of the proposed building.

(e) When the department is considering leasing space, the department should consider whether leasing is likely to be the least costly means to provide the space.

(f) When the department is acquiring leased space of 3,000 square feet or less, the department may procure the leased space using the procedures for small procurements under AS 36.30.320 , providing public notice is given to prospective offerors in the market area.



Sec. 36.30.083. - Lease extensions authorized.

(a) Notwithstanding any other provision of this chapter, the department, the Board of Regents of the University of Alaska, the legislative council, or the court system may extend a real property lease that is entered into under this chapter for up to 10 years if a minimum cost savings of at least 10 percent below the market rental value of the real property at the time of the extension would be achieved on the rent due under the lease. The market rental value must be established by a real estate broker's opinion of the rental value or by an appraisal of the rental value.

(b) The department, the University of Alaska, the court system, and the Legislative Affairs Agency shall submit individually an annual report to the Legislative Budget and Audit Committee detailing the leases extended and the cost savings achieved by that entity under (a) of this section. The reports are due August 31 of each year.



Sec. 36.30.085. - Lease-purchase agreements.

(a) To perform its duties and statutory functions, the department, the Board of Regents of the University of Alaska, the legislative council, or the supreme court may enter into lease-purchase agreements. The department, the Board of Regents, the legislative council, or the supreme court may enter into a lease-purchase agreement only if the department, the Board of Regents, the legislative council, or the supreme court is the lessee under the agreement.

(b) When evaluating proposals to acquire or improve real property under a lease-purchase agreement, the department, the Board of Regents, the legislative council, or the supreme court shall consider

(1) in addition to lease costs, the life cycle costs, function, indoor environment, public convenience, planning, design, appearance, and location of the real property proposed for acquisition or improvement; and

(2) whether acquisition or improvement of the real property by lease-purchase agreement is likely to be the least costly means to provide the space.

(c) A lease-purchase agreement

(1) may not provide for a period of occupancy under the full term of the lease-purchase agreement that is greater than 40 years;

(2) must provide that lease payments made by the department, the Board of Regents, the legislative council, or the supreme court are subject to annual appropriation.

(d) If the department, Board of Regents, legislative council, or supreme court intends to enter into or renew a lease-purchase agreement for real property, the department, Board of Regents, legislative council, or supreme court shall provide notice to the legislature. The notice must include the

(1) anticipated total construction, acquisition, or other costs of the project;

(2) anticipated annual amount of the rental obligation; and

(3) total lease payments for the full term of the lease-purchase agreement.

(e) The department, the Board of Regents, the legislative council, or the supreme court may not enter into a lease-purchase agreement to acquire or improve real property unless the agreement has been approved by the legislature by law.

(f) The provisions of (d) and (e) of this section do not apply to a lease-purchase agreement

(1) related to the refinancing of an outstanding balance owing on an existing lease-purchase agreement; or

(2) by the University of Alaska if the lease-purchase agreement is secured by student fees or university receipts as defined in AS 14.40.491.

(g) In this section,

(1) "full term of the lease-purchase agreement" includes all renewal options that are defined within the lease-purchase agreement;

(2) "lease-purchase agreement" includes a lease-financing agreement.



Sec. 36.30.090. - Delivery of supplies. [Repealed, Sec. 48 ch 137 SLA 1996].

Repealed or Renumbered



Sec. 36.30.095. - Procurement of paper. [Repealed, Sec. 48 ch 137 SLA 1996].

Repealed or Renumbered






Article 02 - COMPETITIVE SEALED BIDDING

Sec. 36.30.100. - General policy.

(a) Except as otherwise provided in this chapter, or unless specifically exempted by law, an agency contract shall be awarded by competitive sealed bidding.

(b) [Repealed, Sec. 48 ch 137 SLA 1996].

(c) [Repealed, Sec. 20 ch 102 SLA 1989].



Sec. 36.30.110. - Invitation to bid.

(a) When competitive sealed bidding is used, the procurement officer shall issue an invitation to bid. It must include a time, place, and date by which the bid must be received, purchase description, and a description of all contractual terms and conditions applicable to the procurement.

(b) The bidder must have a valid Alaska business license at the time designated in the invitation to bid for bid opening. A bidder for a construction contract shall also submit evidence of the bidder's registration under AS 08.18.

(c) If the commissioner of transportation and public facilities makes a written finding that the release of the estimated cost of a construction contract would adversely affect the state's ability to obtain the best competitive bid, the estimated cost is confidential information and may not be released to the public before bid opening.



Sec. 36.30.115. - Subcontractors for construction contracts.

(a) Within five working days after the identification of the apparent low bidder for a construction contract, the apparent low bidder shall submit a list of the subcontractors the bidder proposes to use in the performance of the construction contract. The list must include the name and location of the place of business for each subcontractor, evidence of each subcontractor's valid Alaska business license, and evidence of each subcontractor's registration as a contractor under AS 08.18. If a subcontractor on the list did not have a valid Alaska business license and a valid certificate of registration as a contractor under AS 08.18 at the time the bid was opened, the bidder may not use the subcontractor in the performance of the contract, and shall replace the subcontractor with a subcontractor who had a valid Alaska business license and a valid certificate of registration as a contractor under AS 08.18 at the time the bid was opened.

(b) A construction contractor or the apparent low bidder for a construction contract may replace a listed subcontractor if the subcontractor

(1) fails to comply with AS 08.18;

(2) files for bankruptcy or becomes insolvent;

(3) fails to execute a contract with the construction contractor or bidder involving performance of the work for which the subcontractor was listed and the construction contractor or bidder acted in good faith;

(4) fails to obtain bonding;

(5) fails to obtain insurance acceptable to the state;

(6) fails to perform the contract with the construction contractor or bidder involving work for which the subcontractor was listed;

(7) must be substituted in order for the contractor to satisfy required state and federal affirmative action requirements;

(8) refuses to agree or abide with the labor agreement of the construction contractor or bidder; or

(9) is determined by the procurement officer not to be a responsible subcontractor.

(c) If a bidder for a construction contract fails to list a subcontractor or lists more than one subcontractor for the same portion of work and the value of that work is in excess of half of one percent of the total bid, the bidder shall be considered to have agreed to perform that portion of work without the use of a subcontractor and to have represented the bidder to be qualified to perform that work.

(d) A bidder for a construction contract who attempts to circumvent the requirements of this section by listing as a subcontractor another contractor who, in turn, sublets the majority of the work required under the contract violates this section.

(e) If a construction contract is awarded to a bidder who violates this section, the procurement officer may

(1) cancel the contract; or

(2) after notice and a hearing, assess a penalty on the bidder in an amount that does not exceed 10 percent of the value of the subcontract at issue.

(f) In addition to the circumstances described in (b) of this section, a construction contractor may request permission from the procurement officer to add or replace a listed subcontractor. The request must be in writing, specifically detailing the basis for the request, and include appropriate supporting documentation. The procurement officer shall approve the request if the procurement officer determines in writing that the requested addition or replacement is in the best interest of the state.

(g) The requirements of this section do not apply to a design-build construction contract.

(h) In this section, "construction contractor" means a person who enters into a construction contract with an agency.



Sec. 36.30.120. - Bid security.

(a) Bid security shall be required for all competitive sealed bidding for construction contracts when the price is estimated by the procurement officer to exceed an amount established by regulation of the commissioner. Bid security on construction contracts under the amount set by the commissioner may be required when the circumstances warrant. Bid security may be required for competitive sealed bidding for contracts for supplies, services, or professional services in accordance with regulations of the commissioner when needed for the protection of the state.

(b) Bid security must be a bond provided by a surety company authorized to do business in the state or otherwise supplied in a form satisfactory to the commissioner. Bid security must be in an amount equal to at least five percent of the amount of the bid.

(c) When the invitation to bid requires security, the procurement officer shall reject a bid that does not comply with the bid security requirement unless, in accordance with regulations, the officer determines that the bid fails to comply in a nonsubstantial manner with the security requirements.



Sec. 36.30.130. - Public notice of invitation to bid.

(a) The procurement officer shall give adequate public notice of the invitation to bid at least 21 days before the date for the opening of bids. If the procurement officer determines in writing that a shorter notice period is advantageous for a particular bid and adequate competition is anticipated, the 21-day period may be shortened. Notice shall be posted on the Alaska Online Public Notice System (AS 44.62.175). The time and manner of notice must be in accordance with regulations adopted by the commissioner of administration. When practicable, notice may include

(1) publication in a newspaper calculated to reach prospective bidders;

(2) notices posted in public places within the area where the work is to be performed or the material furnished; and

(3) notices mailed to all active prospective contractors on the appropriate list maintained under AS 36.30.050 .

(b) Failure to comply with the notice requirements of this section does not invalidate a bid or the award of a contract. If the state fails to substantially comply with the requirements of (a) of this section, the state is liable for damages caused by that failure.



Sec. 36.30.140. - Bid opening.

(a) The procurement officer shall open bids at the time and place designated in the invitation to bid. All bid openings are open to the public. The amount of each bid and other relevant information that is specified by regulation of the commissioner, together with the name of each bidder, shall be recorded.

(b) The information recorded under (a) of this section is open to public inspection as soon as practicable before the notice of intent to award a contract is given under AS 36.30.365 . The bids are not open for public inspection until after the notice of intent to award a contract is given. To the extent the bidder designates and the procurement officer concurs, trade secrets and other proprietary data contained in a bid document are confidential.



Sec. 36.30.150. - Bid acceptance and bid evaluation.

(a) Bids shall be unconditionally accepted without alteration or correction, except as authorized in AS 36.30.160 . The procurement officer shall evaluate bids based on the requirements set out in the invitation to bid, which may include criteria to determine acceptability such as inspection, testing, quality, delivery, and suitability for a particular purpose. The criteria that will affect the bid price and be considered in evaluation for award must be objectively measurable, such as discounts, transportation costs, and total or life cycle costs. The invitation to bid must set out the evaluation criteria to be used. Criteria may not be used in bid evaluation if they are not set out in the invitation to bid.

(b) [Repealed, Sec. 11 ch 37 SLA 1993].



Sec. 36.30.160. - Late bids; correction or withdrawal of bids; cancellation of awards.

(a) Bids received after the bid due date and time indicated on the invitation to bid may not be accepted unless the delay was due to an error of the contracting agency.

(b) Correction or withdrawal of inadvertently erroneous bids before or after bid opening, or cancellation of awards or contracts based on bid mistakes may be permitted in accordance with regulations adopted by the commissioner. After bid opening, changes in bid prices or other provisions of bids prejudicial to the interest of the state or fair competition may not be permitted. Except as otherwise provided by regulation, a decision to permit the correction or withdrawal of a bid, or to cancel an award or contract based on bid mistake, shall be supported by a written determination made by the procurement officer. If a bidder is permitted to withdraw a bid before award, an action may not be maintained against the bidder or the bid security.



Sec. 36.30.170. - Contract award after bids.

(a) Except as provided in (b) - (h) of this section, the procurement officer shall award a contract based on the solicited bids with reasonable promptness by written notice to the lowest responsible and responsive bidder whose bid conforms in all material respects to the requirements and criteria set out in the invitation to bid.

(b) The procurement officer shall award a contract based on solicited bids to the lowest responsive and responsible bidder after an Alaska bidder preference of five percent, an Alaska products preference as described in AS 36.30.322 - 36.30.338, and a recycled products preference under AS 36.30.337 have been applied. In this subsection, "Alaska bidder" means a person who

(1) holds a current Alaska business license;

(2) submits a bid for goods, services, or construction under the name as appearing on the person's current Alaska business license;

(3) has maintained a place of business within the state staffed by the bidder or an employee of the bidder for a period of six months immediately preceding the date of the bid;

(4) is incorporated or qualified to do business under the laws of the state, is a sole proprietorship and the proprietor is a resident of the state, is a limited liability company organized under AS 10.50 and all members are residents of the state, or is a partnership under former AS 32.05, AS 32.06, or AS 32.11 and all partners are residents of the state; and

(5) if a joint venture, is composed entirely of ventures that qualify under (1) - (4) of this subsection.

(c) Except as otherwise provided under (e) or (f) of this section, if a bidder qualifies under (b) of this section as an Alaska bidder, is offering services through an employment program, and is the lowest responsible and responsive bidder with a bid that is not more than 15 percent higher than the lowest bid, the procurement officer shall award the contract to that bidder. This subsection does not give a bidder who would otherwise qualify for a preference under this subsection a preference over another bidder who would otherwise qualify for a preference under this subsection.

(d) The procurement officer shall award an insurance-related contract based on solicited bids to the lowest responsive and responsible bidder after an Alaska bidder preference of five percent. In this subsection, "Alaska bidder" means a person who meets the criteria set out in (b)(1) - (5) of this section and who is an Alaska domestic insurer.

(e) If a bidder qualifies under (b) of this section as an Alaska bidder, is a qualifying entity, and is the lowest responsible and responsive bidder with a bid that is not more than 10 percent higher than the lowest bid, the procurement officer shall award the contract to that bidder. This subsection does not give a bidder who would otherwise qualify for a preference under this subsection a preference over another bidder who would otherwise qualify for a preference under this subsection or (f) of this section. In this subsection, "qualifying entity" means a

(1) sole proprietorship owned by a person with a disability;

(2) partnership under AS 32.05 or AS 32.11 if each of the partners is a person with a disability;

(3) limited liability company organized under AS 10.50 if each of the members is a person with a disability; or

(4) corporation that is wholly owned by individuals and each of the individuals is a person with a disability.

(f) If a bidder qualifies under (b) of this section as an Alaska bidder, if 50 percent or more of the bidder's employees at the time the bid is submitted are persons with a disability, and if the bidder is the lowest responsible and responsive bidder with a bid that is not more than 10 percent higher than the lowest bid, the procurement officer shall award the contract to that bidder. The contract must contain a promise by the bidder that the percentage of the bidder's employees who are persons with a disability will remain at 50 percent or more during the contract term. This subsection does not give a bidder who would otherwise qualify for a preference under this subsection a preference over another bidder who would otherwise qualify for a preference under this subsection or (e) of this section.

(g) The division of vocational rehabilitation in the Department of Labor and Workforce Development shall add to its current list of qualified employment programs a list of individuals who qualify as persons with a disability under (e) of this section and of persons who qualify under (f) of this section as employers with 50 percent or more of their employees being persons with disabilities. A person must be on this list at the time the bid is opened in order to qualify for a preference under (e) or (f) of this section.

(h) A preference under (c), (e), or (f) of this section is in addition to any other preference for which the bidder qualifies, including the preference under (b) of this section; however, a bidder may not receive a preference under both (c) and (e), (c) and (f), or (e) and (f) of this section for the same contract.

(i) This section applies to all insurance contracts involving state money. In this subsection, "state money" includes state grants and reimbursement to municipalities, school districts, and other entities.

(j) In order to qualify for a preference under (c), (e), or (f) of this section, a bidder must add value by actually performing, controlling, managing, and supervising the services provided, or a bidder must have sold supplies of the general nature solicited to other state agencies, governments, or the general public.

(k) In this section, "person with a disability" means an individual

(1) who has a severe physical or mental disability that seriously limits one or more functional capacities in terms of employability; in this paragraph, "functional capacities" means mobility, communication, self-care, self-direction, interpersonal skills, work tolerance, or work skills;

(2) whose physical or mental disability

(A) results from amputation, arthritis, autism, blindness, burn injury, cancer, cerebral palsy, cystic fibrosis, deafness, head injury, heart disease, hemiplegia, hemophilia, respiratory or pulmonary dysfunction, mental retardation, mental illness, multiple sclerosis, muscular dystrophy, musculo-skeletal disorders, neurological disorders, paraplegia, quadriplegia, other spinal cord conditions, sickle cell anemia, specific learning disability, or end stage renal disease; in this subparagraph, "neurological disorders" include stroke and epilepsy; or

(B) is a disability or combination of disabilities that are not identified in (A) of this paragraph and that are determined on the basis of an evaluation of rehabilitation potential to cause substantial functional limitation comparable to a disability identified in (A) of this paragraph; and

(3) whose vocational rehabilitation can be expected to require multiple vocational rehabilitation services over an extended period of time.



Sec. 36.30.180. - Purpose.

The legislature finds that there exists in the state continuing high unemployment, underutilization of resident construction and supply firms, and high costs unfavorable to the welfare of Alaskans and to the economic health of the state. The purpose of bidder preference for resident firms when the state acts as a market participant is to encourage local industry, strengthen and stabilize the economy, decrease unemployment, and strengthen the tax and revenue base of the state.



Sec. 36.30.190. - Multi-step sealed bidding.

When it is considered impractical to initially prepare a definitive purchase description to support an award based on price, the procurement officer may issue an invitation to bid requesting the submission of unpriced technical offers to be followed by an invitation to bid limited to the bidders whose offers are determined to be technically qualified under the criteria set out in the first solicitation.






Article 03 - COMPETITIVE SEALED PROPOSALS

Sec. 36.30.200. - Conditions for use.

(a) Except as otherwise provided in this chapter, or unless specifically exempted by law, an agency contract shall be awarded by competitive sealed proposals if it is not awarded by competitive sealed bidding.

(b) The commissioner may provide by regulation that it is either not practicable or not advantageous to the state to procure specified types of supplies, services, or construction by competitive sealed bidding that would otherwise be procured by that method. When the procurement officer determines in writing with particularity that the use of competitive sealed proposals is more advantageous to the state than competitive sealed bidding, a contract may be entered into by competitive sealed proposals.

(c) When the commissioner of transportation and public facilities determines that it is advantageous to the state, a procurement officer may issue a request for proposals requesting the submission of offers to provide construction in accordance with a design provided by the offeror. The request for proposals shall require that each proposal submitted contain a single price that includes the design-build.



Sec. 36.30.210. - Request for proposals.

(a) A request for competitive sealed proposals must contain the date, time, and place for delivering proposals, a specific description of the supplies, construction, services, or professional services to be provided under the contract, and the terms under which the supplies, construction, services, or professional services are to be provided.

(b) An offeror for a construction contract shall submit evidence of the offeror's registration as a contractor under AS 08.18. A request for sealed proposals for a construction contract, except a design-build construction contract, must require the offeror, no later than five working days after the proposal that is the most advantageous to the state is identified, to list subcontractors the offeror proposes to use in the performance of the construction contract. The list must include the information required under AS 36.30.115 (a). The provisions of AS 36.30.115(b) - (g) that apply to a construction contractor or an apparent low bidder apply to offerors submitting competitive sealed proposals for construction contracts, except design-build construction contracts.

(c) A request for proposals must contain that information necessary for an offeror to submit a proposal or contain references to any information that cannot reasonably be included with the request. The request must provide a description of the factors that will be considered by the procurement officer when evaluating the proposals received, including the relative importance of price and other evaluation factors.

(d) Notice of a request for proposals shall be given in accordance with procedures under AS 36.30.130 . The procurement officer may use additional means considered appropriate to notify prospective offerors of the intent to enter into a contract through competitive sealed proposals.

(e) The offeror must have a valid Alaska business license at the time designated, in the request for proposals, for opening of the proposals.

(f) In this section, "construction contractor" has the meaning given in AS 36.30.115 .



Sec. 36.30.220. - Standard overhead rate.

(a) An agency that provides services to another agency under a contract covered by this chapter shall establish a standard overhead rate. If an agency submits a proposal in response to a request for competitive sealed proposals, the agency must include its standard overhead rate within its proposal.

(b) In this section, "standard overhead rate" means a charge established for services and professional services from an agency that is designed to compensate the agency for administration and support services incidentally provided with the services contracted for.



Sec. 36.30.230. - Disclosure of proposals; return of proposals.

(a) The procurement officer shall open proposals so as to avoid disclosure of contents to competing offerors before notice of intent to award a contract is issued. A register of proposals containing the name and address of each offeror shall be prepared in accordance with regulations adopted by the commissioner. The register and the proposals are open for public inspection after the notice of intent to award a contract is issued under AS 36.30.365 . To the extent that the offeror designates and the procurement officer concurs, trade secrets and other proprietary data contained in the proposal documents are confidential.

(b) If a solicitation is cancelled under AS 36.30.350 after proposals are received but before a notice of intent to award a contract has been issued under AS 36.30.365 , a protest of the solicitation or of the cancellation of the solicitation has not been filed by an interested party under AS 36.30.560 , and the time specified in AS 36.30.565 (a) for filing such a protest has expired, the procurement officer may return a proposal to the offeror that made the proposal. The procurement officer shall keep a list of returned proposals in the file for the solicitation.



Sec. 36.30.240. - Discussion with responsible offerors and revisions to proposals.

As provided in the request for proposals, and under regulations adopted by the commissioner, discussions may be conducted with responsible offerors who submit proposals determined to be reasonably susceptible of being selected for award for the purpose of clarification to assure full understanding of, and responsiveness to, the solicitation requirements. Offerors reasonably susceptible of being selected for award shall be accorded fair and equal treatment with respect to any opportunity for discussion and revision of proposals, and revisions may be permitted after submissions and before the award of the contract for the purpose of obtaining best and final offers. In conducting discussions, the procurement officer may not disclose information derived from proposals submitted by competing offerors. AS 44.62.310 does not apply to meetings with offerors under this section.



Sec. 36.30.250. - Award of contract.

(a) The procurement officer shall award a contract under competitive sealed proposals to the responsible and responsive offeror whose proposal is determined in writing to be the most advantageous to the state taking into consideration price and the evaluation factors set out in the request for proposals. Other factors and criteria may not be used in the evaluation. The contract file must contain the basis on which the award is made.

(b) In determining whether a proposal is advantageous to the state, the procurement officer shall take into account, in accordance with regulations of the commissioner, whether the offeror qualifies as an Alaska bidder under AS 36.30.170 (b), is offering the service of an employment program, or qualifies for a preference under AS 36.30.170 (e) or (f).



Sec. 36.30.260. - Contract contents.

A contract awarded under competitive sealed proposals must contain

(1) a statement of the amount of the contract;

(2) the date for the supplies to be delivered or the dates for construction, services, or professional services to begin and be completed;

(3) a description of the supplies, construction, services, or professional services to be provided; and

(4) certification by the project director for the contracting agency, the head of the contracting agency, or a designee that sufficient money is available in an appropriation to be encumbered for the amount of the contract.



Sec. 36.30.265. - Multi-step sealed proposals.

When it is considered impractical to initially prepare a definitive purchase description to support an award based on listed selection criteria, the procurement officer may issue an expression of interest requesting the submission of unpriced technical offers, and then later issue a request for proposals limited to the offerors whose offers are determined to be technically qualified under the criteria set out in the expression of interest.



Sec. 36.30.270. - Architectural, engineering, and land surveying contracts.

(a) Notwithstanding conflicting provisions of AS 36.30.100 - 36.30.260, a procurement officer shall negotiate a contract for an agency with the most qualified and suitable firm or person of demonstrated competence for architectural, engineering, or land surveying services. The procurement officer shall award a contract for those services at fair and reasonable compensation as determined by the procurement officer, after consideration of the estimated value of the services to be rendered, and the scope, complexity, and professional nature of the services. When determining the most qualified and suitable firm or person, the procurement officer shall consider the

(1) proximity to the project site of the office of the firm or person unless federal law prohibits this factor from being considered in the awarding of the contract; and

(2) employment practices of the firm or person with regard to women and minorities.

(b) If negotiations with the most qualified and suitable firm or person under (a) of this section are not successful, the procurement officer shall negotiate a contract with other qualified firms or persons of demonstrated competence, in order of public ranking. The procurement officer may reject all or part of a proposal.

(c) This section does not apply to contracts awarded in a situation of public necessity if the procurement officer certifies in writing that a situation of public necessity exists.

(d) Notwithstanding the other provisions of this section, a procurement officer may include price as an added factor in selecting architectural, engineering, and land surveying services when, in the judgment of the procurement officer, the services required are repetitious in nature, and the scope, nature, and amount of services required are thoroughly defined by measurable and objective standards to reasonably enable firms or persons making proposals to compete with a clear understanding and interpretation of the services required. In order to include price as a factor in selection, a majority of the persons involved by the procurement officer in evaluation of the proposals must be registered in the state to perform architectural, engineering, or land surveying services.

(e) This section does not apply to a contract that incorporates both design services and construction.






Article 04 - OTHER PROCUREMENT METHODS

Sec. 36.30.300. - Single source procurements.

(a) A contract may be awarded for supplies, services, professional services, or construction without competitive sealed bidding, competitive sealed proposals, or other competition in accordance with regulations adopted by the commissioner. A contract may be awarded under this section only when the chief procurement officer or, for construction contracts or procurements for the state equipment fleet, the commissioner of transportation and public facilities determines in writing that

(1) it is not practicable to award a contract by competitive sealed bidding under AS 36.30.100 , competitive sealed proposals under AS 36.30.200, or limited competition under AS 36.30.305 ; and

(2) award of the contract under this section is in the state's best interest.

(b) The using agency shall submit written evidence to support a request for a single source procurement. The commissioner of administration or the commissioner of transportation and public facilities, as appropriate, may also require the submission of cost or pricing data in connection with an award under this section.

(c) To the extent practicable, the procurement officer shall negotiate with the single source to obtain contract terms advantageous to the state.

(d) Procurement requirements may not be aggregated or structured so as to constitute a purchase under this section or to circumvent the source selection procedures required by AS 36.30.100 - 36.30.270.

(e) Except for procurements of supplies, services, professional services, or construction that do not exceed the amount for small procurements under AS 36.30.320 (a) as applicable, the authority to make a determination required by this section may not be delegated, even if the authority to contract is delegated under AS 36.30.015 (a) and (b).



Sec. 36.30.305. - Limited competition procurements.

(a) A construction contract under $100,000, or a contract for supplies, services, or professional services, may be awarded without competitive sealed bidding or competitive sealed proposals, in accordance with regulations adopted by the commissioner. A contract may be awarded under this section only when the chief procurement officer determines in writing that a situation exists that makes competitive sealed bidding or competitive sealed proposals impractical or contrary to the public interest, except that the attorney general may make the determination for services of legal counsel, and the commissioner of transportation and public facilities may make the determination for construction contracts under $100,000 or procurements for the state equipment fleet. Procurements under this section shall be made with competition that is practicable under the circumstance. Except for procurements of supplies, services, professional services, or construction that do not exceed the amount for small procurements under AS 36.30.320 (a), as applicable, the authority to make a determination required by this section may not be delegated.

(b) The using agency shall submit written evidence to support a determination under this section.

(c) Procurement requirements may not be artificially divided, fragmented, aggregated, or structured so as to constitute a purchase under this section or to circumvent the source selection procedures required by AS 36.30.100 - 36.30.270.

(d) Single source procurements may not be made under this section.

(e) Architectural, engineering, and land survey contracts under AS 36.30.270 may not be made under this section.



Sec. 36.30.308. - Innovative procurements.

(a) A contract may be awarded for supplies, services, professional services, or construction using an innovative procurement process, with or without competitive sealed bidding or competitive sealed proposals, in accordance with regulations adopted by the commissioner. A contract may be awarded under this section only when the chief procurement officer, or, for construction contracts or procurements of the state equipment fleet, the commissioner of transportation and public facilities, determines in writing that it is advantageous to the state to use an innovative competitive procurement process in the procurement of new or unique requirements of the state, new technologies, or to achieve best value.

(b) The procurement officer shall submit a procurement plan to the Department of Law for review and approval as to form before issuing the notice required by (c) of this section.

(c) A procurement under this section is subject to the requirements of AS 36.30.130 .

(d) Nothing in this section precludes the adoption of regulations providing for the use of bonuses instead of preferences in a procurement of construction.



Sec. 36.30.310. - Emergency procurements.

Procurements may be made under emergency conditions as defined in regulations adopted by the commissioner when there exists a threat to public health, welfare, or safety, when a situation exists that makes a procurement through competitive sealed bidding or competitive sealed proposals impracticable or contrary to the public interest, or to protect public or private property. An emergency procurement need not be made through competitive sealed bidding or competitive sealed proposals but shall be made with competition that is practicable under the circumstances. A written determination by the chief procurement officer of the basis for the emergency and for the selection of the particular contractor shall be included in the contract file. The written determination must include findings of fact that support the determination. Except when there is insufficient time for the chief procurement officer to make the written determination required by this section, the chief procurement officer may not delegate the authority to make the determination.



Sec. 36.30.311. - Employment and youth program procurements.

A procurement of products manufactured or services provided by an employment program of the state or an accredited youth education and employment program may be made without competitive sealed bidding or competitive sealed proposals, in accordance with regulations adopted by the commissioner.



Sec. 36.30.313. - Correctional industries procurements.

A procurement of products or services provided by the correctional industries program established under AS 33.32 may be made without competitive sealed bidding or competitive sealed proposals, in accordance with regulations adopted by the commissioner.



Sec. 36.30.315. - Determinations; false statements; criminal penalty.

(a) In a determination made by a state official under AS 36.30.300 - 36.30.310, the state official making the determination shall independently examine the material facts of the procurement and independently determine whether the procurement is eligible for the procurement method requested.

(b) If a state official knowingly makes a false statement in a determination made under AS 36.30.300 - 36.30.310, the state official is guilty of a class A misdemeanor.



Sec. 36.30.320. - Small procurements.

(a) A procurement for supplies, services, or professional services that does not exceed an aggregate dollar amount of $50,000, construction that does not exceed an aggregate dollar amount of $100,000, or lease of space that does not exceed 3,000 square feet may be made in accordance with regulations adopted by the commissioner for small procurements.

(b) [Repealed, Sec. 48 ch 137 SLA 1996].

(c) Small procurements need not be made through competitive sealed bidding or competitive sealed proposals but shall be made with competition that is practicable under the circumstances.

(d) Procurement requirements may not be artificially divided or fragmented so as to constitute a purchase under this section or to circumvent the source selection procedures required by AS 36.30.100 - 36.30.270.

(e) The procurement officer shall give adequate public notice of intent to make a procurement under this section in accordance with regulations adopted by the commissioner.






Article 05 - PREFERENCES

Sec. 36.30.322. - Use of local forest products.

(a) Only timber, lumber, and manufactured lumber products originating in this state from Alaska forests may be procured by an agency or used in construction projects of an agency unless the manufacturers and suppliers who have notified the commissioner of commerce, community, and economic development of their willingness to manufacture or supply Alaska forest products

(1) have been given reasonable notice of the forest product needs of the procurement or project; and

(2) are unable to supply the products at a cost that is within seven percent of the price offered by a manufacturer or supplier of non-Alaska forest products.

(b) The provisions of AS 36.30.326 - 36.30.332 do not apply to procurements of timber, lumber, and manufactured lumber products or the use of those items in construction projects of an agency.

(c) During the period of performance of a state contract, the contractor shall maintain records showing efforts made in using Alaska forest products or evidence of Alaska forest products not being available or reasonably competitive. The contractor shall provide the records to the procurement officer on a periodic basis, as required by regulations adopted by the commissioner of commerce, community, and economic development.



Sec. 36.30.324. - Use of Alaska products and recycled Alaska products.

Alaska products shall be used whenever practicable in procurements for an agency. Recycled Alaska products shall be used when they are of comparable quality, of equivalent price, and appropriate for the intended use.



Sec. 36.30.326. - Contract specifications.

Contract specifications for a procurement for an agency must include a provision that a bidder or offeror that designates in a bid or proposal the use of Alaska products identified in the specifications will receive the preference granted under AS 36.30.328 in the evaluation of the bid or proposal if the designated Alaska products meet the contract specifications.



Sec. 36.30.328. - Grant of Alaska products preference.

In the evaluation of a bid or proposal for a procurement for an agency, a bid or offer that designates the use of Alaska products identified in the contract specifications and designated as Class I, Class II, or Class III state products under AS 36.30.332 is decreased by the percentage of the value of the designated Alaska products under AS 36.30.332.



Sec. 36.30.330. - Penalty for failing to use designated products.

(a) If a successful bidder or offeror who designates the use of an Alaska product in a bid or proposal for a procurement for an agency fails to use the designated product for a reason within the control of the successful bidder or offeror, each payment under the contract shall be reduced according to the following schedule:

(1) for a Class I designated Alaska product - four percent;

(2) for a Class II designated Alaska product - six percent;

(3) for a Class III designated Alaska product - eight percent.

(b) A person is not a responsible bidder or offeror if, in the preceding three years, the person has twice designated the use of an Alaska product in a bid or proposal for a procurement for an agency and has each time failed to use the designated Alaska product for reasons within the control of the bidder or offeror.

(c) The procurement officer shall report to the commissioner of commerce, community, and economic development each contractor penalized under (a) of this section. The commissioner of commerce, community, and economic development shall maintain a list of contractors determined not to be responsible bidders under (b) of this section.



Sec. 36.30.331. - Delivery of supplies.

Supplies purchased under this chapter shall be delivered at a location within the state unless the department determines that a point of delivery outside the state would be in the best interest of the state. A bid or proposal involving the procurement of supplies must specify the delivery location and must state that the price is the delivered price at that location.



Sec. 36.30.332. - Classification of Alaska products.

(a) The commissioner of commerce, community, and economic development shall adopt regulations establishing the value added in the state for materials and supplies produced or manufactured in the state that are used in a state procurement and establishing whether a product qualifies as a recycled Alaska product. The commissioner shall publish a list of the products annually. A supplier may request inclusion of its product on the appropriate list.

(b) Materials and supplies with value added in the state that are

(1) more than 25 percent and less than 50 percent produced or manufactured in the state are Class I products;

(2) 50 percent or more and less than 75 percent produced or manufactured in the state are Class II products; and

(3) 75 percent or more produced or manufactured in the state are Class III products.

(c) In a bid or proposal evaluation a

(1) Class I product is given a three percent preference;

(2) Class II product is given a five percent preference;

(3) Class III product is given a seven percent preference.



Sec. 36.30.333. - Procurement of paper.

Except as otherwise required under AS 36.15.050 , AS 36.30.322 - 36.30.332, and 36.30.334 - 36.30.338, when a state agency purchases paper, at least 25 percent of the quantity purchased must be recycled paper unless recycled paper is not available for the purchase or unless, after application of the procurement preference under AS 36.30.337, the recycled paper is more expensive than the nonrecycled paper.



Sec. 36.30.334. - Identification of Alaska products.

An agency may identify specific Alaska products for use in making a procurement.



Sec. 36.30.335. - Relationship to other product preferences.

This chapter does not modify AS 36.15.010 and 36.15.020 regarding preference for Alaska forest products, or AS 36.15.050 and 36.15.060 regarding preference for Alaska agricultural and fisheries products, except as provided in AS 36.30.170 (b), (c), (e) - (h), and 36.30.337.



Sec. 36.30.336. - Application.

Notwithstanding other provisions of this chapter, AS 36.30.322 - 36.30.338 apply to all procurements subject to this chapter, except as provided in AS 36.15.050 and AS 36.30.322 (b).



Sec. 36.30.337. - Procurement preference for recycled products.

(a) In the evaluation of a bid or proposal for an agency procurement of products, the agency shall decrease the bid or proposal by five percent if the bid or proposal indicates that the products being purchased will be recycled products.

(b) A decrease made under (a) of this section is in addition to other preferences allowed for the procurement.

(c) The department shall establish the minimum percentage of recycled content that will qualify a product as a recycled product under (a) of this section.



Sec. 36.30.338. - Definitions.

In AS 36.30.322 - 36.30.338,

(1) "Alaska product" means a product of which not less than 25 percent of the value, as determined in accordance with regulations adopted under AS 36.30.332 (a), has been added by manufacturing or production in the state;

(2) "produced or manufactured" means processing, developing, or making an item into a new item with a distinct character and use through the application within the state of materials, labor, skill, or other services;

(3) "product" means materials or supplies but does not include gravel and asphalt;

(4) "recycled Alaska product" means an Alaska product of which not less than 50 percent of the value of the product consists of a product that was previously used in another product, if the recycling process is done in the state.



Sec. 36.30.339. - [Renumbered as AS 36.30.337 ].

Repealed or Renumbered






Article 06 - CONTRACT FORMATION AND MODIFICATION

Sec. 36.30.340. - Review and approval by the Attorney General.

If a contract contains a term that is in conflict with a state standard form contract term or if a standard term is deleted or modified by a term that is not standard, the contract must be reviewed by the Attorney General and approved as to form.



Sec. 36.30.350. - Solicitation cancellation, bid and proposal rejection, and delay of opening bid or proposal.

An invitation to bid, a request for proposals, or other solicitation may be cancelled or any or all bids or proposals may be rejected in whole or in part or the date for opening bids or proposals may be delayed when it is in the best interests of the state in accordance with regulations adopted by the commissioner. The reasons for cancellation, rejection, or delay in opening bids or proposals shall be made part of the contract file.



Sec. 36.30.360. - Determination of responsibility.

(a) A written determination of nonresponsibility of a bidder or offeror shall be made by the procurement officer in accordance with regulations adopted by the commissioner. The unreasonable failure of a bidder or offeror to promptly supply information in connection with an inquiry with respect to responsibility is grounds for a determination of nonresponsibility with respect to the bidder or offeror.

(b) Information furnished by a bidder or offeror under (a) of this section is confidential and may not be disclosed without prior written consent by the bidder or offeror.



Sec. 36.30.362. - Award of a contract to a nonresident.

Except for awards made under AS 36.30.170 , if the procurement officer awards a contract to a person who does not reside or maintain a place of business in the state and if the supplies, services, professional services, or construction that is the subject of the contract could have been obtained from sources in the state, the procurement officer shall issue a written statement explaining the basis of the award. The statement required under this section shall be kept in the contract file.



Sec. 36.30.365. - Notice of intent to award a contract.

At least 10 days before the formal award of a contract that is not for construction, and at least five days before the award of a construction contract, under this chapter, except for a contract awarded under AS 36.30.300 - 36.30.320, the procurement officer shall provide to each bidder or offeror notice of intent to award a contract. The notice must conform to regulations adopted by the commissioner.



Sec. 36.30.370. - Permissible types of contracts.

Any type of contract that will promote the best interests of the state may be used, except that the use of a cost-plus-a-percentage-of-cost contract is prohibited.



Sec. 36.30.380. - Approval of accounting system. [Repealed, Sec. 24 ch 65 SLA 1987].

Repealed or Renumbered



Sec. 36.30.390. - Contract term and cancellation.

(a) Unless otherwise provided by law, a contract for supplies, services, or professional services may be entered into for any period of time considered to be in the best interests of the state provided the term of the contract and conditions of renewal or extension, if any, are included in the solicitation and funds are available for the first fiscal period at the time of contracting. Payment and performance obligations for succeeding fiscal periods shall be subject to the availability and appropriation of funds for them.

(b) Before using a multi-term contract, the procurement officer shall determine in writing that

(1) estimated requirements cover the period of the contract and are reasonably firm and continuing; and

(2) the contract will serve the best interests of the state by encouraging effective competition or otherwise promoting economies in state procurement.

(c) When funds are not appropriated or otherwise made available to support continuation of performance in a subsequent fiscal period, the contract shall be cancelled. The contractor may only be reimbursed for the reasonable value of any nonrecurring costs incurred but not amortized in the price of the supplies, services, or professional services delivered under the contract that are not otherwise recoverable. The cost of cancellation may be paid from any appropriations available for these purposes.



Sec. 36.30.400. - Required cost and pricing data and contract provisions.

(a) Before an award of a contract or a change order or contract modification, the contractor or prospective contractor shall submit cost and pricing data. The contractor or prospective contractor shall certify that, to the best of the contractor's or prospective contractor's knowledge and belief, the data submitted is accurate, complete, and current as of a mutually determined specified date and will continue to be accurate and complete during the performance of the contract.

(b) When a contractor becomes aware of a situation that may form the basis of a claim for compensation that exceeds the amount designated as the base amount of the contract and before performing additional work or supplying additional materials, the contractor shall submit cost and pricing data on the additional work or materials. The contractor shall certify that, to the best of the contractor's knowledge and belief, the data submitted is accurate, complete, and current and is the actual cost to the contractor of performing the additional work or supplying the additional materials.

(c) A contract, change order, or contract modification under which a certificate is required under (a) or (b) of this section must contain a provision that the price to the state, including the contractor's profit or fee, will be adjusted to exclude any significant sums by which the state finds that the price is increased because the cost or pricing data furnished by the contractor or prospective contractor is inaccurate, incomplete, or not current as of the date agreed upon by the parties.

(d) The requirements of (a) of this section do not apply when

(1) the contract price is based on adequate price competition;

(2) the contract price is set by law or regulation; or

(3) it is determined by the procurement officer in writing and in accordance with regulations adopted by the commissioner that the requirements of (a) of this section may be waived, and the reasons for waiver are stated.



Sec. 36.30.410. - Right to inspect plant.

The state may, at reasonable times, inspect the part of the plant or place of business of a contractor or subcontractor that is related to the performance of a contract awarded or to be awarded by an agency.



Sec. 36.30.420. - Right to audit records.

(a) The state may, at reasonable times and places, audit the books and records of a person who has submitted cost or pricing data under AS 36.30.400 to the extent that the books and records relate to the cost or pricing data. A person who receives a contract, change order, or contract modification for which cost or pricing data is required, shall maintain books and records that relate to the cost or pricing data for three years after the date of final payment under the contract, unless a shorter period is authorized in writing by the commissioner.

(b) The state may audit the books and records of a contractor or a subcontractor to the extent that the books and records relate to the performance of the contract or subcontract. Books and records shall be maintained by the contractor for a period of three years after the date of final payment under the prime contract and by the subcontractor for a period of three years after the date of final payment under the subcontract, unless a shorter period is authorized in writing by the commissioner.



Sec. 36.30.430. - Contract clauses.

(a) The commissioner shall adopt regulations permitting the inclusion of clauses providing for adjustments in prices, time of performance, or other contract provisions as appropriate.

(b) The commissioner shall adopt regulations permitting or requiring the inclusion in state contracts of clauses providing for appropriate remedies and covering the following subjects:

(1) liquidated damages;

(2) specified excuses for delay or nonperformance;

(3) termination of the contract for default; and

(4) termination of the contract in whole or in part for the convenience of the state.



Sec. 36.30.460. - Modification of standard clauses.

The procurement officer or the head of a contracting agency may vary the clauses adopted under AS 36.30.430 for inclusion in a particular state contract if the

(1) variations are supported by a written determination that states the circumstances justifying the variation; and

(2) approval required by AS 36.30.340 is obtained.



Sec. 36.30.470. - Fiscal effects of construction contract modifications.

A contract modification, change order, or contract price adjustment under a construction contract in excess of an amount established by regulation of the commissioner is subject to prior written certification by the fiscal officer of the agency responsible for funding the project or the contract, or other official responsible for monitoring and reporting upon the status of the costs of the total project budget or contract budget, as to the effect of the contract modification, change order, or adjustment in contract price on the total project budget or the total contract budget. If the certification of the fiscal officer or other responsible official discloses a resulting increase in the total project budget or the total contract budget, the procurement officer may not approve the contract modification, change order, or adjustment in contract price unless sufficient funds are available, or the scope of the project or contract is adjusted to permit the degree of completion that is feasible within the total project budget or total contract budget as it existed before the contract modification, change order, or adjustment in contract price under consideration. A contract modification, change order, or adjustment in contract that is signed by both parties and has been reasonably relied on by a contractor, is presumed to be valid even if the provisions of this section have not been met.



Sec. 36.30.480. - Establishment and modification of cost principles.

The commissioner shall adopt regulations setting out cost principles that shall be used to determine the allowability of incurred costs for the purpose of reimbursing costs under contract provisions that provide for the reimbursement of costs. If a written determination is approved at a level above the procurement officer, the cost principles may be modified by contract.






Article 07 - PROCUREMENT RECORDS AND REPORTS

Sec. 36.30.500. - Retention of procurement records.

Procurement records shall be retained and disposed of in accordance with records retention guidelines and schedules approved by the state archivist. Retained documents shall be made available to the attorney general or a designee upon request and proper receipt.



Sec. 36.30.510. - Records of contracts awarded under competitive sealed proposals.

A contract file open for public inspection shall be kept by the commissioner and the contracting agency for each contract awarded under competitive sealed proposals. The file kept by the commissioner must contain a summary of the information in the file of the contracting agency. The file kept by the contracting agency must contain

(1) a copy of the contract;

(2) the register of proposals prepared under AS 36.30.230 and a copy of each proposal submitted; and

(3) the written determination to award the contract prepared under AS 36.30.250.



Sec. 36.30.520. - Records of single source and emergency procurements.

(a) The commissioner shall maintain for a minimum of five years a record listing all single source procurement contracts made under AS 36.30.300 and emergency procurements made under AS 36.30.310 . The record must contain

(1) each contractor's name;

(2) the amount and type of each contract; and

(3) a listing of the supplies, services, professional services, or construction procured under each contract.

(b) The Department of Transportation and Public Facilities and any agency to whom the commissioner of administration or the commissioner of transportation and public facilities has delegated procurement authority under AS 36.30.015 shall, by October 1 of each year, submit to the commissioner of administration records of the type specified in (a) of this section for emergency procurements made under AS 36.30.310 . The Department of Transportation and Public Facilities shall, even if procurement authority has been delegated under AS 36.30.015 to another agency, by October 1 of each year, submit to the commissioner of administration records of the type specified in (a) of this section for single source procurement contracts made under AS 36.30.300 . The commissioner of administration shall maintain these records as required by (a) of this section.



Sec. 36.30.522. - Records of innovative procurements.

The commissioner and the contracting agency shall keep a file for each contract awarded under an innovative procurement process under AS 36.30.308. The file is subject to inspection under the same standards as described in AS 36.30.140 (b) and 36.30.230. The file kept by the commissioner must contain a summary of the information in the file of the contracting agency. The file kept by the contracting agency must contain

(1) a copy of the contract;

(2) the written determination under AS 36.30.308 (a);

(3) the procurement plan as approved as to form by the Department of Law;

(4) the record of notice under AS 36.30.130 ; and

(5) the record of respondents to solicitation.



Sec. 36.30.530. - Public access to procurement information.

Procurement information is public except as otherwise provided by law.



Sec. 36.30.540. - Procurement report.

The commissioner shall biennially prepare a report concerning procurements by agencies and notify the legislature that the report is available. The report must include

(1) the records maintained by the commissioner under AS 36.30.510 and the records maintained under AS 36.30.520 (a) for the previous two fiscal years;

(2) a list of procurements made under this chapter from out-of-state sources during the previous two fiscal years together with the total number of procurement contracts entered into during that period with out-of-state contractors and the total value of these contracts; this paragraph does not apply to procurements made under AS 36.30.320 ; and

(3) a list of procurements made under this chapter from state sources during the previous two fiscal years together with the total number of procurement contracts entered into during that period with state contractors and the total value of these contracts; this paragraph does not apply to procurements made under AS 36.30.320 .






Article 08 - LEGAL AND CONTRACTUAL REMEDIES

Sec. 36.30.550. - Applicability of protest and appeal procedures.

(a) Except for small procurements made under AS 36.30.320 , the provisions of AS 36.30.560 - 36.30.615 apply to a solicitation, a proposed contract award, and an award of a contract for supplies, services, professional services, or construction.

(b) The commissioner shall adopt regulations providing for protest and appeal procedures of small procurements made under AS 36.30.320 .



Sec. 36.30.560. - Filing of a protest.

An interested party may protest the award of a contract, the proposed award of a contract, or a solicitation for supplies, services, professional services, or construction by an agency. The protest shall be filed with the procurement officer of the contracting agency in writing and include the following information:

(1) the name, address, and telephone number of the protester;

(2) the signature of the protester or the protester's representative;

(3) identification of the contracting agency and the solicitation or contract at issue;

(4) a detailed statement of the legal and factual grounds of the protest, including copies of relevant documents; and

(5) the form of relief requested.



Sec. 36.30.565. - Time for filing a protest.

(a) A protest based on alleged improprieties or ambiguities in a solicitation must be filed at least 10 days before the due date of the bid or proposal, unless a later protest due date is specifically allowed in the solicitation. If a solicitation is made with a shortened public notice period and the protest is based on alleged improprieties or ambiguities in the solicitation, the protest must be filed before the due date of the bid or proposal. Notwithstanding the other provisions in this subsection, the protest of an invitation to bid or a request for proposals in which a pre-bid or pre-proposal conference is held within 12 days of the due date must be filed before the due date of the bid or proposal if the protest is based on alleged improprieties or ambiguities in the solicitation. A protest based upon alleged improprieties in an award of a contract or a proposed award of a contract must be filed within 10 days after a notice of intent to award the contract is issued by the procurement officer.

(b) If the protester shows good cause, the procurement officer of the contracting agency may consider a filed protest that is not timely.



Sec. 36.30.570. - Notice of a protest.

The procurement officer shall immediately give notice of a protest filed under AS 36.30.565 to the contractor if a contract has been awarded or, if no award has been made, to all interested parties.



Sec. 36.30.575. - Stay of award.

If a protest is filed the award may be made unless the procurement officer of the contracting agency determines in writing that a

(1) reasonable probability exists that the protest will be sustained; or

(2) stay of the award is not contrary to the best interests of the state.



Sec. 36.30.580. - Decision by the procurement officer.

(a) The procurement officer of the contracting agency shall issue a written decision containing the basis of the decision within 15 days after a protest has been filed. A copy of the decision shall be furnished to the protester by certified mail or other method that provides evidence of receipt.

(b) The time for a decision may be extended up to 30 days for good cause by the commissioner of administration, or, for protests involving construction or procurements for the state equipment fleet, the commissioner of transportation and public facilities. If an extension is granted, the procurement officer shall notify the protester in writing of the date that the decision is due.

(c) If a decision is not made by the date it is due, the protester may proceed as if the procurement officer had issued a decision adverse to the protester.



Sec. 36.30.585. - Protest remedies.

(a) If the procurement officer sustains a protest in whole or in part, the procurement officer shall implement an appropriate remedy.

(b) In determining an appropriate remedy, the procurement officer shall consider the circumstances surrounding the solicitation or procurement including the seriousness of the procurement deficiencies, the degree of prejudice to other interested parties or to the integrity of the procurement system, the good faith of the parties, the extent the procurement has been accomplished, costs to the agency and other impacts on the agency of a proposed remedy, and the urgency of the procurement to the welfare of the state.

(c) Notwithstanding (a) and (b) of this section, if a protest is sustained in whole or part, the protester's damages are limited to reasonable bid or proposal preparation costs.



Sec. 36.30.590. - Appeal on a protest.

(a) An appeal from a decision of a procurement officer on a protest may be filed by the protester with the commissioner of administration, or for protests involving construction or procurements for the state equipment fleet, the commissioner of transportation and public facilities. An appeal shall be filed within 10 days after the decision is received by the protester. The protester shall file a copy of the appeal with the procurement officer.

(b) An appeal must contain the information required under AS 36.30.560. In addition, the appeal must include

(1) a copy of the decision being appealed; and

(2) identification of the factual or legal errors in the decision that form the basis for the appeal.



Sec. 36.30.595. - Notice and copy of a protest appeal.

(a) The procurement officer shall immediately give notice of an appeal filed under AS 36.30.590 to the contractor if a contract has been awarded or, if no award has been made, to all interested parties.

(b) The commissioner of administration or the commissioner of transportation and public facilities, as appropriate, shall, on request, furnish a copy of the appeal to a person notified under (a) of this section, except that confidential material shall be deleted from the copy.



Sec. 36.30.600. - Stay of award during protest appeal.

If a protest appeal is filed before a contract is awarded and the award was stayed under AS 36.30.575 , the filing of the appeal automatically continues the stay until the commissioner of administration or the commissioner of transportation and public facilities, as appropriate, makes a written determination that the award of the contract without further delay is necessary to protect substantial interests of the state.



Sec. 36.30.605. - Protest report and comments.

(a) The procurement officer of the contracting agency shall file a complete report on the protest and decision with the commissioner of administration or the commissioner of transportation and public facilities, as appropriate, within 10 days after a protest appeal is filed. The procurement officer shall furnish a copy of the report to the protester and to interested parties that have requested a copy of the appeal under AS 36.30.595 (b).

(b) The procurement officer may request an extension of time to prepare the protest report. The request must be in writing listing the reasons for the request. The commissioner of administration or the commissioner of transportation and public facilities, as appropriate, shall respond to the request in writing. If an extension is granted, the commissioner shall list the reasons for granting the extension and indicate the date the protest report is due. The commissioner shall notify the protester in writing that the time for submission of the report has been extended and the date the report is due.

(c) The protester may file comments on the protest report with the commissioner of administration or the commissioner of transportation and public facilities, as appropriate, within 10 days after the report is received. The protester shall provide copies of the comments to the procurement officer and to interested parties that have requested a copy of the appeal under AS 36.30.595 (b).

(d) The protester may request an extension of time to prepare the comments on the protest report. The request must be in writing listing the reasons for the request. The commissioner of administration or the commissioner of transportation and public facilities, as appropriate, shall respond to the request in writing. If an extension is granted, the commissioner shall list the reasons for granting the extension and indicate the date the comments are due. The commissioner shall notify the procurement officer in writing that the time for submission of the comments has been extended and the date the comments are due.



Sec. 36.30.610. - Decision without hearing.

(a) The commissioner of administration or the commissioner of transportation and public facilities, as appropriate, shall dismiss a protest appeal before a hearing is held if it is determined in writing that the appeal is untimely under AS 36.30.590 (a).

(b) The commissioner of administration or the commissioner of transportation and public facilities, as appropriate, may issue a decision on an appeal without a hearing if the appeal involves questions of law without genuine issues of fact.

(c) The commissioner of administration or the commissioner of transportation and public facilities, as appropriate, shall, within 15 days from the date the appellant's comments on the protest report are due under AS 36.30.605 (c) and (d), notify the appellant of the acceptance or rejection of the appeal and, if rejected, the reasons for the rejection.



Sec. 36.30.615. - Hearing on protest appeal.

A hearing on a protest appeal shall be conducted in accordance with AS 36.30.670 and regulations adopted by the commissioner to the extent the regulations do not conflict with regulations adopted under AS 44.64.060.



Sec. 36.30.620. - Contract claims.

(a) A contractor shall file a claim concerning a contract awarded under this chapter with the procurement officer. The contractor shall certify that the claim is made in good faith, that the supporting data are accurate and complete to the best of the contractor's knowledge and belief, and that the amount requested accurately reflects the contract adjustment for which the contractor believes the state is liable. Except for a lease rate adjustment called for in the lease, a claim under this section must be filed within 90 days after the contractor becomes aware of the basis of the claim or should have known the basis of the claim, whichever is earlier. A lease rate adjustment called for in the lease must be filed prior to the expiration date of the lease.

(b) If a claim asserted concerning a contract awarded under this chapter cannot be resolved by agreement, the procurement officer shall, after receiving a written request by the contractor for a decision, issue a written decision. The procurement officer shall make the decision not more than 90 days after receipt of all necessary information from the contractor. If the contractor fails to furnish necessary information requested by the procurement officer, the procurement officer shall proceed to decide the claim and may, in the procurement officer's discretion, deny all or part of the claim because of the failure to furnish necessary information. During an appeal under this chapter, the contractor may not rely on or introduce information that the contractor has failed to furnish to the procurement officer in support of the claim. Before issuing the decision, the procurement officer shall review the facts relating to the claim and obtain necessary assistance from legal, fiscal, and other advisors.

(c) Upon the written request of the procurement officer, the time for issuing a decision under (b) of this section may be extended for up to 60 additional days by the commissioner if the claim concerns an amount in excess of $50,000. Upon the written request of the procurement officer showing that good cause exists for a second extension, the commissioner may extend the time for issuing a decision under (b) of this section up to 90 additional days after the first extension. The contractor shall be provided with an opportunity to oppose or otherwise respond to the request for a second extension. If a second extension is granted, the commissioner shall notify the contractor and the procurement officer in writing that the time for the issuance of a decision has been extended and of the date by which a decision shall be issued. In this subsection, "commissioner" means the commissioner of administration or, for a claim involving a construction contract or procurement for the state equipment fleet, the commissioner of transportation and public facilities.

(d) The procurement officer shall furnish a copy of the decision to the contractor by certified mail or other method that provides evidence of receipt. The decision must include

(1) a description of the claim;

(2) a reference to the pertinent contract provisions;

(3) a statement of the agreed upon and disputed facts;

(4) findings of fact about the claim;

(5) a determination of any amount payable;

(6) a statement of reasons supporting the decision; and

(7) a statement substantially as follows:

"This is the final decision of the procurement officer. This decision may be appealed to the commissioner of (administration ransportation and public facilities). If you appeal, you must file a written notice of appeal with the commissioner within 14 days after you receive this decision."

(e) If the procurement officer does not issue a written decision by the date it is due, the contractor may proceed as if the procurement officer had issued a decision adverse to the contractor.

(f) If a claim asserted by the state concerning a contract awarded under this chapter cannot be resolved by agreement the matter shall be immediately referred to the commissioner of administration or the commissioner of transportation and public facilities, as appropriate.

(g) This section does not apply to payment disputes governed by AS 37.05.285.



Sec. 36.30.623. - Interest on certain claims.

The amount ultimately determined to be due under AS 36.30.620 - 36.30.630 and 36.30.670 - 36.30.685 to a department contractor, the department, or a contracting agency to whom the responsibility for handling the claims is delegated by the department under AS 36.30.632 accrues interest at the rate applicable to judgments under AS 09.30.070(a). Notwithstanding AS 09.30.070 (b), the interest accrues from the date that a complete claim is filed that meets the requirements of AS 36.30.620 (a) through the date of a decision by the procurement officer under AS 36.30.620 , a decision by the commissioner of transportation and public facilities under AS 36.30.680 , or a judicial decision under AS 36.30.685 , whichever decision is latest. In this section, "department" means the Department of Transportation and Public Facilities.



Sec. 36.30.625. - Appeal on a contract claim.

(a) An appeal from a decision of the procurement officer on a contract claim may be filed by the contractor with the commissioner of administration or, for a claim involving a construction contract or procurement for the state equipment fleet, the commissioner of transportation and public facilities. The appeal shall be filed within 14 days after the decision is received by the contractor. An appeal by a contractor of the Department of Transportation and Public Facilities may not raise any new factual issues or theories of recovery that were not presented to and decided by the procurement officer in the decision under AS 36.30.620 (b), except that a contractor may increase the contractor's calculation of damages if the increase arises out of the same operative facts on which the original claim was based. The contractor shall file a copy of the appeal with the procurement officer.

(b) An appeal must contain a copy of the decision being appealed and identification of the factual or legal errors in the decision that form the basis for the appeal.

(c) The Department of Transportation and Public Facilities, or a contracting agency to whom the responsibility for handling the claim is delegated by the Department of Transportation and Public Facilities under AS 36.30.632 , shall handle the appeal of a claim under this section expeditiously.



Sec. 36.30.627. - Construction contract claim appeals.

(a) An appeal from a decision of the procurement officer of a claim involving a construction contract shall be resolved by

(1) binding and final arbitration under AS 09.43.010 - 09.43.180 (Uniform Arbitration Act) if the claim is

(A) less than $250,000 and the contractor requests arbitration of the claim; or

(B) $250,000 or more and both the agency and the contractor agree to arbitration of the claim; or

(2) a hearing under AS 36.30.630 if the claim is not handled by arbitration under (1) of this subsection.

(b) In this section, a claim includes all issues, causes of action, and controversies arising from a construction contract for which a contractor or the contracting agency asserts compensation is due.



Sec. 36.30.629. - Subpoenas and discovery.

In appeals under AS 36.30.627 , the arbitrator or hearing officer may

(1) issue subpoenas, including subpoenas duces tecum, to compel the attendance of witnesses and the production of documents;

(2) allow the taking of depositions for discovery or to perpetuate testimony; and

(3) refer a subpoena or subpoena duces tecum to the superior court for enforcement and the imposition of appropriate sanctions.



Sec. 36.30.630. - Hearing on a contract claim; decision without hearing.

(a) Except as provided in (b) of this section, a hearing shall be conducted according to AS 36.30.670 and, to the extent they do not conflict with regulations adopted under AS 44.64.060 , regulations adopted by the commissioner of administration on a contract claim appealed to the commissioner of administration or the commissioner of transportation and public facilities or referred to either commissioner under AS 36.30.620 (f).

(b) Except as provided in AS 36.30.627 (a)(1), within 15 days after receipt of an appeal on a contract claim, the commissioner of administration or the commissioner of transportation and public facilities, as appropriate, may adopt the decision of the procurement officer as the final decision without a hearing.



Sec. 36.30.631. - Attorney fees, costs, and offers of judgment.

(a) An arbitrator in the arbitration of a construction contract claim under AS 36.30.627 (a)(1) and a hearing officer for the hearing of a construction contract claim conducted under AS 36.30.627 (a)(2) shall award the prevailing party attorney fees and costs incurred in the arbitration or hearing. The award shall be made as provided by Rules 68, 79, and 82 of the Alaska Rules of Civil Procedure.

(b) Either party to an arbitration of a construction contract claim conducted under AS 36.30.627 or a hearing of a construction contract claim conducted under AS 36.30.630 (a) may serve on the adverse party an offer to allow a final decision to be entered in complete satisfaction of the claim. The offer shall be made, accepted, or rejected as provided for an offer of judgment under Rule 68 of the Alaska Rules of Civil Procedure. Acceptance or rejection of the offer has the same consequences as acceptance or rejection of an offer of judgment made in a civil action under Rule 68 of the Alaska Rules of Civil Procedure.



Sec. 36.30.632. - Delegation.

The commissioner of administration and the commissioner of transportation and public facilities may delegate responsibilities under AS 36.30.590 - 36.30.630 to the head of the contracting agency.



Sec. 36.30.635. - Authority to debar or suspend.

(a) After consultation with the using agency and the attorney general and after a hearing conducted according to AS 36.30.670 and, to the extent they do not conflict with regulations adopted under AS 44.64.060, regulations adopted by the commissioner of administration, the commissioner of administration or the commissioner of transportation and public facilities may debar a person for cause from consideration for award of contracts. Notice of a debarment hearing shall be provided in writing at least seven days before the hearing. The debarment may not be for a period of more than three years.

(b) The commissioner of administration or the commissioner of transportation and public facilities, after consultation with the using agency and the attorney general, may suspend a person from consideration for award of contracts if there is probable cause for debarment and compelling reasons require suspension to protect state interests. The suspension may not be for a period exceeding three months.

(c) The authority to debar or suspend shall be exercised in accordance with regulations adopted by the commissioner of administration.



Sec. 36.30.640. - Causes for debarment or suspension.

The causes for debarment or suspension include

(1) conviction for commission of a criminal offense as an incident to obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of the contract or subcontract;

(2) conviction under state or federal statutes of embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property, or other offense indicating a lack of business integrity or business honesty that currently and seriously affects responsibility as a state contractor;

(3) conviction or civil judgment finding a violation under state or federal antitrust statutes;

(4) violation of contract provisions of a character that is regarded by the commissioner to be so serious as to justify debarment action, such as

(A) knowing failure without good cause to perform in accordance with the specifications or within the time limit provided in the contract; or

(B) failure to perform or unsatisfactory performance in accordance with the terms of one or more contracts, except that failure to perform or unsatisfactory performance caused by acts beyond the control of the contractor may not be considered to be a basis for debarment;

(5) for violation of the ethical standards set out in law or regulation;

(6) for a violation of this chapter punishable under AS 36.30.930 (2); and

(7) any other cause listed in regulations of the commissioner determined to be so serious and compelling as to affect responsibility as a state contractor, including debarment by another governmental entity for a cause listed in the regulations.



Sec. 36.30.645. - Written determinations.

(a) The commissioner of administration or the commissioner of transportation and public facilities shall issue a written decision to debar or suspend. The decision must

(1) state the reasons for the action taken; and

(2) inform the debarred person of rights to judicial appeal or inform the suspended person of rights to administrative and judicial appeal.

(b) A copy of the decision under (a) of this section shall be mailed or otherwise furnished immediately to the debarred or suspended person and any other intervening party.



Sec. 36.30.650. - Hearing on a suspension.

(a) A person suspended under AS 36.30.635 is entitled to a hearing conducted according to AS 36.30.670 and, to the extent that they do not conflict with regulations adopted under AS 44.64.060 , regulations adopted by the commissioner of administration if the person files a written request for a hearing with the commissioner of administration or the commissioner of transportation and public facilities, as appropriate, within seven days after receipt of the notice of suspension under AS 36.30.645 .

(b) If a suspended person requests a hearing, the commissioner of administration or the commissioner of transportation and public facilities, as appropriate, after consulting with the office of administrative hearings (AS 44.64.010 ), shall schedule a prompt hearing unless the attorney general determines that a hearing at the proposed time is likely to jeopardize an investigation. A hearing may not be delayed longer than six months after notice of the suspension is provided under AS 36.30.645 .



Sec. 36.30.655. - List of persons debarred or suspended; removal from contractor lists.

The commissioner shall maintain a list of all persons debarred or suspended from consideration for award of contracts. The commissioner shall remove a person debarred or suspended from the lists of contractors under AS 36.30.050 for the period of debarment or suspension.



Sec. 36.30.660. - Reinstatement.

(a) The commissioner of administration or the commissioner of transportation and public facilities may at any time after a final decision to debar a person from consideration for award of contracts reinstate the person after determining that the cause for which the person was debarred no longer exists or has been substantially mitigated.

(b) A debarred person may request reinstatement by submitting a petition to the commissioner of administration or the commissioner of transportation and public facilities supported by evidence showing that the cause for debarment no longer exists or has been substantially mitigated.

(c) The commissioner of administration or the commissioner of transportation and public facilities may require a hearing on a reinstatement petition. A decision on reinstatement shall be made in writing within seven days after a reinstatement petition is submitted. The decision must specify the factors on which it is based. A decision under this section is not subject to judicial appeal.



Sec. 36.30.665. - Limited participation by debarred person.

The commissioner of administration or the commissioner of transportation and public facilities may permit a debarred person to participate in a contract on a limited basis during the debarment period if the commissioner determines in writing that the participation is advantageous to the state. The determination shall specify the factors on which it is based and the limits imposed on the debarred person.



Sec. 36.30.670. - Hearing procedures.

(a) The chief administrative law judge (AS 44.64.010 ) shall assign an administrative law judge to act as a hearing officer for a hearing conducted under this chapter. The hearing officer shall arrange for a prompt hearing and notify the parties in writing of the time and place of the hearing. The hearing shall be conducted in an informal manner. The provisions of AS 44.62 (Administrative Procedure Act) do not apply to a hearing conducted under this chapter.

(b) The hearing officer may

(1) hold prehearing conferences to settle, simplify, or identify the issues in a proceeding, or to consider other matters that may aid in the expeditious disposition of the proceeding;

(2) require parties to state their positions concerning the various issues in the proceeding;

(3) require parties to produce for examination those relevant witnesses and documents under their control;

(4) rule on motions and other procedural matters;

(5) regulate the course of the hearing and conduct of the participants;

(6) establish time limits for submission of motions or memoranda;

(7) impose appropriate sanctions against a person who fails to obey an order of the hearing officer, including

(A) prohibiting the person from asserting or opposing designated claims or defenses or introducing designated matters into evidence;

(B) excluding all testimony of an unresponsive or evasive witness; and

(C) excluding a person from further participation in the hearing;

(8) take official notice of a material fact not appearing in evidence, if the fact is among the traditional matters subject to judicial notice;

(9) administer oaths or affirmations.

(c) A transcribed record of the hearing shall be made available at cost to a party that requests it.



Sec. 36.30.675. - Recommended decision and commissioner action.

(a) The hearing officer shall recommend a decision to the commissioner of administration or the commissioner of transportation and public facilities, as appropriate, based on the evidence presented. The recommendation must include findings of fact and conclusions of law.

(b) The commissioner of administration or the commissioner of transportation and public facilities may affirm, modify, or reject the hearing officer's recommendation in whole or in part, may remand the matter to the hearing officer with instructions, or take other appropriate action.



Sec. 36.30.680. - Final decision by the commissioner.

A decision by the commissioner of administration or the commissioner of transportation and public facilities after a hearing under this chapter is final. A decision shall be sent within 20 days after the hearing to all parties by personal service or certified mail, except that a decision by the commissioner of transportation and public facilities involving procurement of construction shall be sent to all parties by personal service or certified mail within 45 days after receipt by the commissioner of transportation and public facilities of the hearing officer's decision.



Sec. 36.30.685. - Judicial appeal.

(a) A final decision of the commissioner of administration or the commissioner of transportation and public facilities under AS 36.30.610, 36.30.635(a), 36.30.650, or 36.30.680 may be appealed to the superior court in accordance with the Alaska Rules of Appellate Procedure.

(b) A final decision of the commissioner of administration or the commissioner of transportation and public facilities under AS 36.30.630(b) may be appealed to the superior court for a trial de novo.



Sec. 36.30.687. - Misrepresentations, fraud, and attempted fraud.

(a) A person who makes or uses in support of a contract claim under this chapter, a misrepresentation, or who practices or attempts to practice a fraud, at any stage of proceedings relating to a procurement or contract claim under this chapter

(1) forfeits all claims relating to that procurement or contract; and

(2) is liable to the state for reimbursement of all sums paid on the claim, for all costs attributable to review of the claim, and for a civil penalty equal to the amount by which the claim is misrepresented.

(b) The procurement officer, commissioner or court shall make specific findings of misrepresentation, attempted fraud, or fraud before declaring a forfeiture under (a)(1) of this section.

(c) Suits to recover costs and penalties under (a)(2) of this section must be commenced within six years after the discovery of the misrepresentation, fraud, or attempted fraud.

(d) A person who in a matter relating to a procurement or a contract claim under this chapter makes a misrepresentation to the state through a trick, scheme, or device is guilty of a class C felony.

(e) In this section, "misrepresentation" means a false or misleading statement of material fact, or conduct intended to deceive or mislead concerning material fact, whether it succeeds in deceiving or misleading.



Sec. 36.30.690. - Exclusive remedy.

Notwithstanding AS 44.77 or other law to the contrary, AS 36.30.560 - 36.30.699 and regulations adopted under those sections provide the exclusive procedure for asserting a claim against an agency arising in relation to a procurement under this chapter.



Sec. 36.30.695. - Other rules of procedure.

(a) The commissioner may adopt by regulation additional rules of procedure providing for the expeditious arbitration, hearing, and other administrative review of all contract claims, both before the contracting agency and through an appeal heard de novo.

(b) Except as provided by (c) of this section, an arbitrator shall issue a final decision, and a hearing officer shall issue a recommended decision, within the following time limits after the date the record on the claim is closed:

(1) 30 calendar days for a claim of less than $100,000;

(2) 45 calendar days for a claim of $100,000 or more but less than $1,000,000; or

(3) 60 calendar days for a claim of $1,000,000 or more.

(c) The commissioner of administration or the commissioner of transportation and public facilities may, for good cause shown, grant an arbitrator or a hearing officer additional time to issue a decision.

(d) If an arbitrator or hearing officer fails to issue a decision within the time allowed for a decision under (b) or (c) of this section, the arbitrator or hearing officer is disqualified from acting as an arbitrator or hearing officer in another proceeding under this chapter for one year after the decision is issued.

(e) The venue for an arbitration or hearing under this chapter is the judicial district where the office of the contracting agency is located, unless the agency and the contractor agree on another location.

(f) If a party fails to appear at a proceeding under this chapter, the arbitrator or hearing officer may proceed in the party's absence.

(g) Subject to appropriation, any money awarded by an arbitrator's decision shall be paid within 45 days after the date that the arbitrator's decision is final. Subject to appropriation, any money awarded by a hearing officer's recommended decision that is approved by the commissioner of transportation and public facilities shall be paid within 45 days after the date that the commissioner's decision is delivered to the contractor and the agency, unless the commissioner's decision is appealed under AS 36.30.685 .



Sec. 36.30.699. - Definition.

In AS 36.30.560 - 36.30.695, "interested party" means an actual or prospective bidder or offeror whose economic interest may be affected substantially and directly by the issuance of a contract solicitation, the award of a contract, or the failure to award a contract; whether an actual or prospective bidder or offeror has an economic interest depends on the circumstances.






Article 09 - INTERGOVERNMENTAL RELATIONS

Sec. 36.30.700. - Cooperative purchasing authorized.

A public procurement unit may either participate in, sponsor, conduct, or administer a cooperative purchasing agreement for the procurement of supplies, services, professional services, or construction with one or more public procurement units or external procurement activities in accordance with an agreement entered into between the participants. Cooperative purchasing may include joint or multi-party contracts between public procurement units and open-ended state public procurement units contracts that are made available to local public procurement units.



Sec. 36.30.710. - Interagency sale, acquisition, and use of supplies and services.

(a) A public procurement unit may sell to, acquire from, or use any supplies belonging to another public procurement unit or external procurement activity independent of the requirements of AS 36.30.060 and 36.30.100 - 36.30.260.

(b) A public procurement unit may enter into an agreement, independent of the requirements of AS 36.30.060 and 36.30.100 - 36.30.260, with another public procurement unit or external procurement activity for the cooperative use of supplies or services under the terms agreed upon between the parties.



Sec. 36.30.720. - Joint use or lease of facilities and equipment.

A public procurement unit may enter into agreements for the common use or lease of warehousing facilities, capital equipment, and other facilities with another public procurement unit or an external procurement activity under the terms agreed upon between the parties.



Sec. 36.30.730. - Supply of personnel, services, and other items.

(a) A public procurement unit may, upon written request from another public procurement unit or external procurement activity, provide personnel to the requesting public procurement unit or external procurement activity. The public procurement unit or external procurement activity making the request shall pay the public procurement unit providing the personnel the direct and indirect cost of furnishing the personnel, in accordance with an agreement between the parties.

(b) The informational, technical, and other services of a public procurement unit may be made available to another public procurement unit or external procurement activity except that the requirements of the public procurement unit tendering the services has precedence over the requesting public procurement unit or external procurement activity. The requesting public procurement unit or external procurement activity shall pay for the expenses of the services so provided, in accordance with an agreement between the parties.

(c) Upon request, the commissioner may make available to public procurement units or external procurement activities the following services, among others:

(1) standard forms;

(2) printed manuals;

(3) product specifications and standards;

(4) quality assurance testing services and methods;

(5) qualified products lists;

(6) source information;

(7) common use commodities listings;

(8) supplier performance ratings;

(9) lists of persons debarred or suspended from consideration for award of state contracts;

(10) forms for invitations for bids, requests for proposals, instructions to bidders, general contract provisions, and other contract forms; and

(11) contracts or published summaries of them, including price and time of delivery information.

(d) The commissioner may provide the following technical services, among others:

(1) development of product specifications;

(2) development of quality assurance test methods, including receiving, inspection, and acceptance procedures;

(3) use of product testing and inspection facilities; and

(4) use of personnel training programs.

(e) The commissioner may enter into contractual arrangements and publish a schedule of fees for the services provided under (c) and (d) of this section.

(f) [Repealed, Sec. 28 ch 90 SLA 1991].



Sec. 36.30.735. - Restriction on contracting with or employing experts on radiation hazards.

(a) Except for the Department of Health and Social Services, the Department of Labor and Workforce Development, the Department of Environmental Conservation, and the Department of Military and Veterans' Affairs, a state agency may not

(1) contract, other than with the Department of Health and Social Services, to have services performed that require expertise in determining or reducing the hazards of radiation; or

(2) employ a person whose duties require expertise in determining or reducing the hazards of radiation.

(b) In this section, "state agency"

(1) means a state department or agency, whether in the legislative, judicial, or executive branch;

(2) does not include the University of Alaska, a municipality, or an agency of a municipality.

(c) In this section, "radiation" does not include radiation emitted from a Federal Communications Commission licensed facility emitting radiation of a wave length longer than one centimeter and an average power output not exceeding two kilowatts.



Sec. 36.30.740. - Information relating to procurement needs.

To the extent possible, the commissioner may collect information concerning the type, cost, quality, and quantity of commonly used supplies, equipment for the state fleet, services, or construction being procured or used by state public procurement units. The commissioner may also collect this information from local public procurement units. The commissioner may make this information available to a public procurement unit upon request.



Sec. 36.30.750. - Contract claims of other procurement units.

(a) Under a cooperative purchasing agreement, claims arising between an administering public procurement unit and its bidders, offerors, or contractors shall be resolved in accordance with AS 36.30.560 - 36.30.699.

(b) A local public procurement unit that is not subject to AS 36.30.560 - 36.30.699 may enter into an agreement with another local public procurement unit or external procurement activity to establish procedures or use that unit's or activity's existing procedures to resolve claims with contractors, whether or not the claim arose under a cooperative purchasing agreement.



Sec. 36.30.790. - Definitions.

In AS 36.30.700 - 36.30.790,

(1) "cooperative purchasing" means procurement conducted by, or on behalf of, more than one public procurement unit, or by a public procurement unit with an external procurement activity;

(2) "external procurement activity" means a buying organization not located in this state that, if located in this state, would qualify as a public procurement unit; an agency of the United States is an external procurement activity;

(3) "local public procurement unit" means a municipality or other subdivision of the state or other entity that expends public funds for the procurement of supplies, services, professional services, and construction, and any nonprofit corporation operating a charitable hospital;

(4) "public procurement unit" means either a local public procurement unit or a state public procurement unit;

(5) "state public procurement unit" means the Department of Administration and any other contracting agency of the state.






Article 10 - GENERAL PROVISIONS

Sec. 36.30.850. - Application of this chapter.

(a) This chapter applies only to contracts solicited or entered into after January 1, 1988, unless the parties agree to its application to a contract solicited or entered into before that date.

(b) This chapter applies to every expenditure of state money by the state, acting through an agency, under a contract, except that this chapter does not apply to

(1) grants;

(2) contracts for professional witnesses to provide for professional services or testimony relating to existing or probable lawsuits in which the state is or may become a party;

(3) contracts of the University of Alaska where the work is to be performed substantially by students enrolled in the university;

(4) contracts for medical doctors and dentists;

(5) acquisitions or disposals of real property or interest in real property, except as provided in AS 36.30.080 and 36.30.085;

(6) disposals under AS 38.05;

(7) contracts for the preparation and transportation of ballots under AS 15;

(8) acquisitions or disposals of property and other contracts relating to airports under AS 02.15.070 , 02.15.090, 02.15.091, and AS 44.88;

(9) disposals of obsolete property under AS 19.05.060 ;

(10) disposals of obsolete material or equipment under AS 35.20.060 ;

(11) agreements with providers of services under AS 47.25.071 - 47.25.095; AS 47.07; AS 47.08; AS 47.10; AS 47.12; AS 47.14; AS 47.17; AS 47.24; and AS 47.27, including contractors under AS 47.27.050 ;

(12) contracts of the Department of Fish and Game for flights that involve specialized flying and piloting skills and are not point-to-point;

(13) purchases of income-producing assets for the state treasury or a public corporation of the state;

(14) [Repealed, Sec. 48 ch 137 SLA 1996].

(15) a contract that is a delegation, in whole or in part, of investment powers held by

(A) the commissioner of revenue under AS 14.42.200 , 14.42.210, AS 18.56.095, AS 37.10.070 , 37.10.071, or AS 37.14;

(B) the Board of Regents of the University of Alaska under AS 14.40.250 - 14.40.491;

(16) a contract that is a delegation, in whole or in part, of investment powers or fiduciary duties of

(A) the Board of Trustees of the Alaska Permanent Fund Corporation under AS 37.13;

(B) the Alaska Mental Health Trust Authority under AS 37.14.001 - 37.14.099;

(17) the purchase of books, book binding services, newspapers, periodicals, audio-visual materials, network information services access, approval plans, professional memberships, archival materials, objects of art, and items for museum or archival acquisition having cultural, historical, or archaeological significance; in this paragraph

(A) "approval plans" means book selection services in which current book titles meeting an agency's customized specifications are provided to the agency subject to the right of the agency to return those books that do not meet with the agency's approval;

(B) "archival materials" means the noncurrent records of an agency that are preserved after appraisal because of their value;

(C) "audio-visual materials" means nonbook prerecorded materials, including records, tapes, slides, transparencies, films, filmstrips, cassettes, videos, compact discs, laser discs, and items that require the use of equipment to render them usable;

(D) "network information services" means a group of resources from which cataloging information, holdings records, inter-library loans, acquisitions information, and other reference resources can be obtained;

(18) contracts for the purchase of standardized examinations for licensure under AS 08;

(19) contracts for home health care provided under regulations adopted by the Department of Health and Social Services and for adult residential care services provided under regulations adopted by the Department of Health and Social Services or by the Department of Administration;

(20) contracts for supplies or services for research projects funded by money received from the federal government or private grants;

(21) guest speakers or performers for an educational or cultural activity;

(22) contracts of the Alaska Industrial Development and Export Authority for a clean coal technology demonstration project that

(A) is attempting to develop a coal-fired electric generation project;

(B) uses technology that is capable of commercialization during the 1990's; and

(C) qualifies for federal financial participation under P.L. 99-190 as amended;

(23) operation and protection of assets or disposals of equipment and supplies acquired through foreclosure or other legal proceedings relating to loans issued under AS 03.10;

(24) purchases of curatorial and conservation services to maintain, preserve, and interpret

(A) objects of art; and

(B) items having cultural, historical, or archaeological significance to the state;

(25) acquisition of confidential seismic survey data necessary for pre-sale oil and gas lease or gas only lease analyses under AS 38.05.180;

(26) contracts for village public safety officers;

(27) purchases of supplies and services to support the operations of the Alaska state troopers or the division of fish and wildlife protection if the procurement officer for the Department of Public Safety makes a written determination that publicity of the purchases would jeopardize the safety of personnel or the success of a covert operation;

(28) expenditures when rates are set by law or ordinance;

(29) construction of new vessels by the Department of Transportation and Public Facilities for the Alaska marine highway system;

(30) contracts entered into with a regional development organization; in this paragraph, "regional development organization" has the meaning given in AS 44.33.895 ;

(31) contracts that are to be performed in an area outside of the country and that require a knowledge of the customs, procedures, rules, or laws of the area;

(32) contracts that are between the Department of Law and attorneys who are not employed by the state and that are for the review or prosecution of possible violations of the criminal law of the state in situations where the attorney general concludes that an actual or potential conflict of interest makes it inappropriate for the Department of Law to review or prosecute the possible violations;

(33) contracts between the Department of Natural Resources and contractors qualified to evaluate hydrocarbon development, production, transportation, and economics, to assist the commissioner of natural resources in evaluating applications for royalty increases or decreases or other royalty adjustments, and evaluating the related financial and technical data, entered into under AS 38.05.180 (j);

(34) contracts of the Alaska Industrial Development and Export Authority made with the developer of an integrated transportation and port facility owned by the authority;

(35) procurements of contracts with the media for advertising;

(36) purchases of livestock by a correctional industries program established under AS 33.32;

(37) contracts between the state medical examiner and a provider of medical services to perform or assist in performing the duties assigned to the state medical examiner in AS 12.65.020 ;

(38) contracts between the commissioner of revenue and an independent contractor under AS 43.82.240 ;

(39) contracts for a convener under AS 44.62.730 or for a facilitator under AS 44.62.760 related to a negotiated regulation making process under AS 44.62.710 - 44.62.800;

(40) [Repealed, Sec. 5 ch 173 SLA 2004].

(41) a tourism marketing contract awarded under AS 44.33.125 ;

(42) grants and contracts with qualified entities for services under AS 47.18.330 for the foster care transition program;

(43) contracts for travel services, including airplane travel, hotel accommodations, and travel agency services, but excluding motor vehicle rentals;

(44) contracts of the Alaska Commission on Postsecondary Education or the Alaska Student Loan Corporation for the guarantee and disbursing of financial aid money to institutions of postsecondary education under the financial aid programs under AS 14.43.091 - 14.43.750 and AS 14.44.025.

(c) Except for AS 36.30.085 and 36.30.700 - 36.30.790, this chapter does not apply to contracts between two or more agencies, the state and its political subdivisions, or the state and other governments.

(d) Nothing in this chapter or in regulations adopted under this chapter prevents an agency or political subdivision from complying with the terms and conditions of a grant, gift, bequest, cooperative agreement, or federal assistance agreement.

(e) [Renumbered as AS 36.30.170 (i)].



Sec. 36.30.860. - Supplementary general principles of law applicable.

Unless displaced by the particular provisions of this chapter, the principles of law and equity, including AS 45.01 - AS 45.08, AS 45.12, 45.14, and 45.29 (Uniform Commercial Code), the law merchant, and law relative to capacity to contract, agency, fraud, misrepresentation, duress, coercion, mistake, or bankruptcy shall supplement the provisions of this chapter.



Sec. 36.30.870. - Adoption of regulations.

(a) Regulations under this chapter shall be adopted in accordance with AS 44.62 (Administrative Procedure Act).

(b) Regulations under this chapter applicable to procurements of construction or procurements for or disposal of property of the state equipment fleet shall be adopted by the commissioner of administration only after consultation with the commissioner of transportation and public facilities.

(c) The commissioner of administration shall adopt regulations establishing the procedures for arbitration under AS 36.30.627 (a), including establishing the qualifications for arbitrators and the method for appointing neutral arbitrators to conduct arbitrations.



Sec. 36.30.880. - Requirement of good faith.

All parties involved in the negotiation, performance, or administration of state contracts shall act in good faith.



Sec. 36.30.890. - Federal funds or assistance.

If a procurement involves the expenditure of federal funds or federal assistance and there is a conflict between a provision of this chapter or a regulation adopted under a provision of this chapter and a federal statute, regulation, policy, or requirement, the federal statute, regulation, policy, or requirement shall prevail.



Sec. 36.30.900. - Product preferences. [Repealed, Sec. 48 ch 137 SLA 1996].

Repealed or Renumbered



Sec. 36.30.910. - Purchases through general services administration.

Notwithstanding any other provision of this chapter, purchasing through the general services administration or from federal supply schedules of the general services administration may be made without competitive sealed bidding, competitive sealed proposals, or other competition, so long as the purchasing is from persons located in the state in accordance with regulations adopted by the commissioner for purchases under this section and as provided under 41 U.S.C. 251 - 266.



Sec. 36.30.920. - Reporting of anticompetitive practices.

When for any reason collusion or other anticompetitive practices are suspected among bidders or offerors, a notice of the relevant facts shall be transmitted to the attorney general by the person who suspects the collusion or other anticompetitive practices.



Sec. 36.30.930. - Civil and criminal penalties.

The following penalties apply to violations of this chapter:

(1) a person who contracts for or purchases supplies, equipment for the state fleet, services, professional services, or construction in a manner the person knows to be contrary to the requirements of this chapter or the regulations adopted under this chapter is liable for all costs and damages to the state arising out of the violation;

(2) a person who intentionally or knowingly contracts for or purchases supplies, equipment for the state fleet, services, professional services, or construction under a scheme or artifice to avoid the requirements of this chapter is guilty of a class C felony.



Sec. 36.30.940. - Enforcement.

The attorney general on behalf of the state shall enforce the provisions of this chapter.



Sec. 36.30.950. - Severability.

If any provision of this chapter or any application of this chapter to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared severable.



Sec. 36.30.990. - Definitions.

In this chapter, unless the context in which a term is used clearly requires a different meaning or a different definition is prescribed for a particular provision,

(1) "agency"

(A) means a department, institution, board, commission, division, authority, public corporation, the Alaska Pioneers' Home, the Alaska Veterans' Home, or other administrative unit of the executive branch of state government;

(B) does not include

(i) the University of Alaska;

(ii) the Alaska Railroad Corporation;

(iii) the Alaska Housing Finance Corporation;

(iv) a regional Native housing authority created under AS 18.55.996 or a regional electrical authority created under AS 18.57.020 ;

(v) the Department of Transportation and Public Facilities, in regard to the repair, maintenance, and reconstruction of vessels, docking facilities, and passenger and vehicle transfer facilities of the Alaska marine highway system;

(vi) the Alaska Aerospace Development Corporation;

(vii) the Alaska Retirement Management Board;

(viii) the Alaska Seafood Marketing Institute;

(2) "change order" means a written order signed by the procurement officer, directing the contractor to make changes that the changes clause of the contract authorizes the procurement officer to order without the consent of the contractor;

(3) "commissioner" means the commissioner of administration;

(4) "competitive sealed bidding" means the procedure under AS 36.30.100 - 36.30.190;

(5) "competitive sealed proposals" means the procedure under AS 36.30.200 - 36.30.260;

(6) "construction" means the process of building, altering, repairing, maintaining, improving, or demolishing a public highway, structure, building, or other public improvement of any kind to real property other than privately owned real property leased for the use of agencies; it includes services and professional services relating to planning and design required for the construction; it does not include the routine operation of a public improvement to real property nor does it include the construction of public housing;

(7) "contract" means all types of state agreements, regardless of what they may be called, for the procurement or disposal of supplies, equipment for the state fleet, services, professional services, or construction;

(8) "contract modification" means a written alteration in specifications, delivery point, rate of delivery, period of performance, price, quantity, or other provisions of a contract accomplished by mutual action of the parties to the contract;

(9) "department" means the Department of Administration;

(10) "design-build construction contract" means a contract to provide construction in accordance with a design provided by the contractor;

(11) "employment program" means a nonprofit program to increase employment opportunities for individuals with physical or mental disabilities that constitute substantial handicaps to employment;

(12) "grant" means property furnished by the state, whether real or personal, designated by law, including an appropriation Act, as a grant;

(13) "hearing" does not include a hearing in an arbitration;

(14) "lease-financing agreement" means a lease-purchase agreement that secures or is related to financing instruments of the lessor, including revenue bonds or certificates of participation;

(15) "lease-purchase agreement" means a lease that

(A) transfers ownership of the property to the lessee by the end of the lease term;

(B) contains a purchase option at a price less than the fair market value of the property on the date the option is exercisable;

(C) has a term, at inception, equal to 75 percent or more of the economic life of the property; or

(D) contains minimum lease payments, including minimum lease payments during a renewal provided for in the agreement, whose present value at the inception of the agreement equals 90 percent or more of the fair market value at the inception of the agreement of the real property that is the subject of the agreement; the present value shall be determined by using as a discount rate the most recent Bond Buyer 20-Bond G.O. Index;

(16) "person" means a business, individual, union, committee, club, other organization, or group of individuals;

(17) "procurement" means buying, purchasing, renting, leasing, or otherwise acquiring supplies, equipment for the state fleet, services, or construction; it also includes functions that pertain to the obtaining of a supply, equipment for the state fleet, service, or construction, including description of requirements, selection and solicitation of sources, preparation and award of contract, and all phases of contract administration;

(18) "procurement officer" means a person authorized to enter into and administer contracts for an agency and make written determinations with respect to them; it also includes an authorized representative of a procurement officer acting within the limits of authority;

(19) "professional services" means professional, technical, or consultant's services that are predominantly intellectual in character, result in the production of a report or the completion of a task, and include analysis, evaluation, prediction, planning, or recommendation;

(20) "public building" means improved real property leased to the state for governmental, public, or educational use, but does not include improved real property owned by the University of Alaska Heating Corporation and leased to the University of Alaska for a purpose within the scope, as of July 1, 1986, of the heating corporation's charter;

(21) "services" means the furnishing of labor, time, or effort by a contractor, not involving the delivery of a specific end product other than reports that are merely incidental to the required performance; it does not include employment agreements or collective bargaining agreements;

(22) "state money" means any money appropriated to an agency or spent by an agency irrespective of its source, including federal assistance except as otherwise specified in AS 36.30.890 , but does not include money held in trust by an agency for a person;

(23) "state official" means a public employee, public officer, or official of an agency;

(24) "supplies" means all property of an agency, including equipment, materials, and insurance; it includes privately owned real property leased for the use of agencies, such as office space, but does not include the acquisition or disposition of other interests in land.



Sec. 36.30.995. - Short title.

This chapter may be cited as the State Procurement Code.









Chapter 36.90. - MISCELLANEOUS PROVISIONS

Article 01 - STATE MARINE VESSEL MAINTENANCE

Sec. 36.90.001. - [Renumbered as AS 36.90.010 ].

Repealed or Renumbered



Sec. 36.90.010. - Public construction contract payments. [Repealed, Sec. 3 ch 137 SLA 1990].

Repealed or Renumbered



Sec. 36.90.049. - Maintenance of state marine vessels.

(a) A marine vessel owned by the state shall be maintained and repaired at a shipyard facility located in the state unless the commissioner of the department that operates the marine vessel determines in writing that there is no shipyard facility located in the state that is equipped or qualified to perform the particular maintenance or repair required, or, after taking into consideration the Alaska bidder preference set out in AS 36.30.170 and the interport differential, that the proposed cost of the maintenance or repair work is unreasonable. A detailed list of the costs and factors considered in calculating the interport differential must be provided to each person who expresses an interest in submitting a bid to perform maintenance or repair work on a marine vessel owned by the state.

(b) The competitive bid provisions of AS 36.30 do not apply to a contract for the maintenance or repair of a marine vessel owned by the state if the contract is awarded to a shipyard facility in the state.

(c) The commissioner of the department that operates a marine vessel shall adopt regulations establishing the criteria that the department shall use to determine whether the cost of maintenance or repair work at a shipyard facility located in the state is reasonable under (a) of this section. The commissioner of the department that operates a marine vessel shall designate by regulation the designated base port for each vessel operated by the department; however, the designated base port for marine vessels of the Alaska marine highway system is Ketchikan for those vessels primarily serving that portion of the state east of the longitude of Icy Cape and is Seward for those vessels primarily serving the remainder of the state. A vessel's designated base port is the vessel's delivery and redelivery port.

(d) The commissioner of the department that operates a marine vessel shall adopt regulations establishing the criteria that the commissioner shall use in calculating the interport differential under this section. The criteria for calculating the interport differential must include costs incurred from the time that the vessel leaves the vessel's designated base port to enter the shipyard facility until the time that the vessel returns to the designated base port from the shipyard facility.

(e) In this section,

(1) "commissioner of the department that operates the marine vessel" includes the president of the University of Alaska with regard to a vessel operated by the university;

(2) "interport differential" includes all costs related to the performance of the maintenance or repair work of a marine vessel at a shipyard, including travel costs incurred moving the vessel from its designated base port to the shipyard, additional fuel consumption, cost of consumables including lubricants and other engine and deck stores, maintenance costs incurred during running time, cost of crew transfers including airfare between the designated base port and the shipyard, wages in travel status, crew room and board, and other interport costs identified by the commissioner of the department that operates the marine vessel.



Sec. 36.90.050. - Maintenance of state marine vessels. [Repealed, Sec. 5 ch 94 SLA 1992].

Repealed or Renumbered






Article 02 - PROFESSIONAL REGISTRATION REQUIREMENTS

Sec. 36.90.100. - Contracts for architectural, engineering, land surveying, or landscape architectural services.

The state or a municipality may not award a contract for architectural, engineering, land surveying, or landscape architectural services to

(1) an individual who is not registered under AS 08.48 to perform the architectural, engineering, land surveying, or landscape architectural services required by the contract;

(2) a partnership, except as provided by (3) of this section, that is not qualified under AS 08.48.251 to provide the architectural, engineering, land surveying, or landscape architectural services required by the contract; or

(3) a corporation, limited liability company, or limited liability partnership that is not authorized under AS 08.48.241 to offer the architectural, engineering, land surveying, or landscape architectural services required by the contract.






Article 03 - PUBLIC CONSTRUCTION CONTRACT PAYMENT

Sec. 36.90.200. - Payment deadline and interest.

(a) The state or a political subdivision of the state shall pay the prime contractor for satisfactory performance on a public construction or public works contract within 30 calendar days of the date the state or political subdivision receives a payment request from the prime contractor that complies with the contract. If a political subdivision is going to use grant money for the contract, the subdivision shall pay the prime contractor for satisfactory performance within 21 calendar days of the date the subdivision receives a payment request that complies with the contract or within 21 calendar days of the date the subdivision actually receives the grant money, whichever is later. If the state is going to use federal money for the contract, the state shall pay the prime contractor for satisfactory performance within 21 calendar days of the date the state receives a payment request that complies with the contract or within 21 calendar days of the date the state actually receives the federal money, whichever is later.

(b) If the prime contractor is not paid as required by (a) of this section, the state or political subdivision shall pay interest on the unpaid amount of the required payment from the 21st calendar day after the date required for payment under (a) of this section at an interest rate that is equal to the amount set out in AS 45.45.010 (a).

(c) If part or all of a payment is going to be withheld for unsatisfactory performance or if the payment request made under (a) of this section does not comply with the requirements of the contract, within eight working days after receipt of the payment request the state or political subdivision shall notify the prime contractor in writing stating specifically why part or all of the payment is being withheld and what remedial actions may be taken by the prime contractor to receive the full payment.

(d) If the notification by the state or political subdivision required by (c) of this section does not comply with (c) of this section, the state or political subdivision shall pay interest on the withheld amount from the eighth working day after receipt of the initial payment request until the state or political subdivision provides notice that does comply with (c) of this section.

(e) If part or all of a payment is withheld under (c) of this section, the state or political subdivision shall pay the withheld amount within 21 calendar days after the prime contractor satisfactorily completes the remedial actions identified in the notice. If a political subdivision is going to use grant money for the contract, the subdivision shall pay the prime contractor within 21 calendar days after the prime contractor satisfactorily completes the remedial actions identified in the notice or within 21 calendar days after the political subdivision actually receives the grant money, whichever is later. If the state is going to use federal money for the contract, the state shall pay the prime contractor within 21 calendar days after the prime contractor satisfactorily completes the remedial actions identified in the notice, or within 21 calendar days after the subdivision actually receives the money, whichever is later. If the withheld amount is not paid within the 21 calendar days, the state or political subdivision shall pay interest on the withheld amount from the 21st calendar day at an interest rate that is equal to the amount set out in AS 45.45.010 (a).

(f) The obligation to pay interest under this section does not apply to retainage.

(g) This section does not apply to public construction or public works contracts made by a political subdivision that has a population under 800.



Sec. 36.90.210. - Required contractual terms.

(a) The prime contractor and a subcontractor on a public construction or public works contract shall include in a subcontract between the prime contractor and subcontractor for the public construction or public works a clause that requires the prime contractor to pay

(1) the subcontractor for satisfactory performance under the subcontract within eight working days after receiving payment from which the subcontractor is to be paid;

(2) the subcontractor all retainage due under the subcontract within eight working days after final payment is received from the state or political subdivision or after the notice period under AS 36.25.020 (b) expires, whichever is later;

(3) the subcontractor interest on an amount that is not paid in accordance with (1) of this subsection for the period beginning on the day after the required payment date and ending on the day on which payment of the amount due is made: the interest shall be computed at an interest rate that is equal to the amount set out in AS 45.45.010 (a);

(4) interest on retainage withheld from the subcontractor at an interest rate that is equal to the amount set out in AS 45.45.010 (a).

(b) A subcontractor on a public construction or public works contract shall include in each subcontract under which a person agrees to provide the subcontractor with services, other than as an employee, or supplies to be used in the public construction or public works project a clause that requires the subcontractor to pay

(1) the person for satisfactory performance under the subcontract within eight working days after receiving payment from which the person is to be paid;

(2) the person all retainage due under the subcontract with the person within eight working days after the subcontractor receives its share of the state-held retainage from the prime contractor or another subcontractor;

(3) the person interest on an amount that is not paid in accordance with (1) of this subsection for the period beginning on the day after the required payment date and ending on the day on which payment of the amount due is made: the interest shall be computed at an interest rate that is equal to the amount set out in AS 45.45.010 (a);

(4) interest on retainage withheld from the person at an interest rate that is equal to the amount set out in AS 45.45.010 (a).



Sec. 36.90.220. - Optional contractual terms.

Notwithstanding AS 36.90.210 and 36.90.230, the prime contractor or a subcontractor may negotiate and include in a public construction or public works subcontract a provision that permits

(1) the prime contractor or a subcontractor to determine that part or all of a subcontractor's request for payment may be withheld for unsatisfactory performance under the subcontract; and

(2) the prime contractor or a subcontractor to withhold payment for unsatisfactory performance without incurring an obligation to pay interest for late payment, if a notice complying with AS 36.90.240 has been previously furnished to the subcontractor and a copy of the notice is furnished to the contracting officer of the state or political subdivision.



Sec. 36.90.230. - Withholding payment for unsatisfactory performance.

(a) If the prime contractor on a public construction or public works contract, after making a request for payment to the state or political subdivision but before paying a subcontractor for the subcontractor's performance covered by the payment request, discovers that part or all of the payment otherwise due to the subcontractor is subject to withholding from the subcontractor under the subcontract for unsatisfactory performance, the prime contractor may withhold the amount as allowed under the subcontract. If the prime contractor withholds an amount under this subsection, the prime contractor shall

(1) give the subcontractor a notice complying with AS 36.90.240 as soon as practicable after determing the cause for the withholding but before the due date for the subcontractor payment;

(2) give the contracting officer of the state or political subdivision a copy of the notice furnished to the subcontractor under (1) of this subsection:

(3) pay the subcontractor within eight working days after correction of the identified subcontractor performance deficiency.

(b) If the prime contractor does not comply with the notice and payment requirements of (a) of this section, the contractor shall pay the subcontractor interest on the withheld amount from the eighth working day at an interest rate that is equal to the amount set out in AS 45.45.010 (a).



Sec. 36.90.240. - Form of certain notices.

A notice under AS 36.90.220 (2) or 36.90.230(a)(1) must be in writing and must state the amount being withheld, the specific causes for the withholding under the terms of the subcontract, and the remedial actions to be taken by the subcontractor to receive payment of the amount withheld.



Sec. 36.90.250. - Retainage.

(a) The state or a political subdivision of the state shall pay to the prime contractor interest on retainage, including warranty retainage, on a contract for public construction or public works at an interest rate that is equal to the amount set out in AS 45.45.010 (a). Interest on retainage accrues from the date of approval of a pay request until the date of payment to the contractor.

(b) A political subdivision that has a population of 500 or less is exempt from the payment of interest under (a) of this section.



Sec. 36.90.260. - Miscellaneous provisions.

(a) In AS 36.90.210 - 36.90.290,

(1) a payment is considered to be made when mailed or personally delivered to the party being paid;

(2) a payment is considered to be received when it is endorsed for payment, if it is a check;

(3) an invoice is considered to be received when it is date-stamped or otherwise marked as delivered: if the invoice is not date-stamped or otherwise marked as delivered, the date of the invoice is considered to be the date when the invoice is received.

(b) A political subdivision that receives a state grant for a public construction or public works project may use money from the state grant to pay the interest under AS 36.90.200 - 36.90.290.



Sec. 36.90.265. - Applicability to political subdivisions.

AS 36.90.200 - 36.90.290 apply to a public construction or public works contract of a political subdivision if the political subdivision has entered into a written contract with the state for the state to provide funds for the public construction or public work.



Sec. 36.90.270. - Waiver of provisions prohibited.

A contract provision that waives a provision required by AS 36.90.200 - 36.90.290 is void.



Sec. 36.90.290. - Definitions.

In AS 36.90.200 - 36.90.290,

(1) "prime contractor" means a person required to be registered as a contractor under AS 08.18 who has a contract with the state or a political subdivision of the state to provide materials or services, other than as an employee, for a public construction or public works project;

(2) "subcontractor" means a person at any level, other than a prime contractor, who provides materials or services, other than as an employee, to be used in a public construction or public works project;

(3) "working day" does not include a Saturday, Sunday, or a state holiday.









Chapter 36.95. - GENERAL PROVISIONS

Sec. 36.95.010. - Definitions.

In this title, unless the context requires otherwise,

(1) "contractor" means the contractor including subcontractors performing work necessary to facilitate public construction;

(2) "laborer, mechanic, or field surveyor" means a person who engages in work that is basically physical or unskilled in nature; or who engages in work, requiring the use of tools or machines, that basically consists of the shaping and working of materials into some type of structure, machine, or other object; or who engages in outdoor tasks related to the operation of findings and delineating contour, dimensions, position, topography, as of any part of the earth's surface, by preparation of measured plan or description of any area or other portion of country or of road or line through any area or other portion of country;

(3) "public construction" or "public works" means the on-site field surveying, erection, rehabilitation, alteration, extension or repair, including painting or redecorating of buildings, highways, or other improvements to real property under contract for the state, a political subdivision of the state, or a regional school board;

(4) "resident" means a person who establishes residency under AS 01.10.055;

(5) "retainage" means money withheld from a contractor until completion of a contract or satisfaction of other contingency as evidenced by approval of the applicable pay estimate;

(6) "state or a political subdivision of the state" means any state department, state agency, state university, borough, city, village, school district or other state subdivision;

(7) "wages" includes fringe benefits.






Chapter 36.98. - PROFESSIONAL SERVICES CONTRACTS






Title 37 - PUBLIC FINANCE

Chapter 37.05. - FISCAL PROCEDURES ACT

Article 01 - ADMINISTRATION

Sec. 37.05.010. - Bond of commissioner of administration.

The commissioner of administration, before entering upon official duties, shall execute a good and sufficient bond in the sum of $10,000 payable to the state, conditioned upon the faithful performance of duties imposed by law. The premium on each bond shall be paid in the same manner as other expenses of the department.



Sec. 37.05.020. - Regulations.

The Department of Administration shall adopt regulations for the performance of its powers or duties, the execution of its business, and its relations to and business with other state agencies.



Sec. 37.05.030. - Financial reports and statements. [Repealed, Sec. 19 ch 6 SLA 1998].

Repealed or Renumbered



Sec. 37.05.035. - Annual state loan reports.

Each state agency that makes or purchases a loan shall prepare an annual report of the aggregate of all loans, by type, made or purchased by the state agency during the preceding fiscal year. The report must include the estimated rate of interest that would have been charged if the loan had been made or purchased at prevailing market rates and must include the difference between the return on the loan that would have been realized under that estimated rate of interest and the return on the loans under the interest rate actually charged. In the absence of a prevailing market rate in the state, the state agency shall use a rate that, in the judgment of the agency, is comparable to a prevailing market rate. The report must also include an analysis of the income groups benefited under the loan programs. By January 30 of each year the state agency shall notify the legislature that the report prepared under this section is available.



Sec. 37.05.040. - Legal custody of records.

The commissioner has the legal custody of all records, memoranda, writing, entries, prints, representations, or combinations of them, of any act, transaction, occurrence, or event of the department.



Sec. 37.05.050. - Federal funds.

Federal funds received by an agency shall be deposited in the state treasury and disbursed in the same manner as other state money. Federal funds are subject to the fiscal controls imposed by this chapter, except where federal laws or regulations prevent the funds from being deposited, appropriated, allocated, accounted for, or expended as provided by this chapter and other laws not inconsistent with this chapter.



Sec. 37.05.060. - 37.05.120 - l [Repealed, Sec. 3 ch 188 SLA 1970].

Repealed or Renumbered






Article 02 - UNIFORM ACCOUNTING

Sec. 37.05.130. - General powers.

The Department of Administration is responsible for all accounts and purchases.



Sec. 37.05.140. - Accounting system.

(a) The Department of Administration shall maintain centralized accounting records that include the general and controlling accounts of the state. The state agencies shall prepare and transmit the documents prescribed by the department and shall submit the reports and statements required in order to carry out this chapter. Statistical or cost accounts related to the control accounts may be maintained by the department or by the agency as determined by the department, after consultation with the head of the agency concerned. Duplicate accounting records may not be maintained, except in the office of the Department of Administration as it directs.

(b) [Repealed, Sec. 18 ch 9 SLA 1994].

(c) [Repealed, Sec. 18 ch 9 SLA 1994].

(d) The Department of Administration after consultation with the head of the agency concerned may decide not to maintain all or any part of the accounting records for an agency if the department finds that to do so would result in an appreciable loss of federal grant-in-aid funds to defray the administrative costs of maintaining the records.



Sec. 37.05.142. - Accounting for program receipts.

The Department of Administration shall establish and maintain separate accounts by program source for all program receipts that state agencies deposit under AS 37.10.050 or under another statute if the program receipts are exempted by law from the deposit requirements of AS 37.10.050.



Sec. 37.05.144. - Appropriations based upon program receipts.

The annual estimated balance in each account maintained under AS 37.05.142 may be used by the legislature to make appropriations to state agencies to administer the programs generating the program receipts, to implement the laws related to the functions generating the program receipts, or to cover costs associated with the collection of the program receipts.



Sec. 37.05.146. - Definition of program receipts and non-general fund program receipts.

(a) In AS 37.05.142 - 37.05.146 and AS 37.07.080 , "program receipts" means fees, charges, income earned on assets, and other state money received by a state agency in connection with the performance of its functions. Unless otherwise provided in this section, program receipts are accounted for within, and appropriated from, the general fund of the state.

(b) The program receipts listed in this subsection are accounted for separately, and appropriations from these program receipts are not made from the unrestricted general fund:

(1) federal receipts;

(2) University of Alaska receipts (AS 14.40.491 );

(3) designated program receipts; in this paragraph, "designated program receipts" means money received by the state from a source other than the state or federal government that is restricted to a specific use by the terms of a gift, grant, bequest, or contract;

(4) receipts of or from the trust established by AS 37.14.400 - 37.14.450, except reimbursements described in AS 37.14.410 ;

(5) receipts of the Alaska Fire Standards Council for which a taxpayer is allowed a credit under AS 21.89.075 .

(c) The program receipts of the following are accounted for separately, and appropriations from these program receipts are not made from the unrestricted general fund:

(1) highway working capital fund (AS 44.68.210 );

(2) correctional industries fund (AS 33.32.020 );

(3) loan funds;

(4) international airport revenue fund (AS 37.15.430 );

(5) corporate receipts earned or managed by a public corporation of the state;

(6) fish and game fund (AS 16.05.100 );

(7) school fund (AS 43.50.140 );

(8) training and building fund (AS 23.20.130 );

(9) retirement funds (AS 14.25, AS 22.25, AS 26.05.222 , AS 39.35, and former AS 39.37);

(10) permanent fund (art. IX, sec. 15, Alaska Constitution);

(11) public school trust fund (AS 37.14.110 );

(12) second injury fund (AS 23.30.040 );

(13) fishermen's fund (AS 23.35.060 );

(14) FICA administration fund (AS 39.30.050 );

(15) receipts of the employee benefits program established under AS 39.30.150 - 39.30.180;

(16) receipts of the deferred compensation program established under AS 39.45;

(17) clean air protection fund (AS 46.14.260 );

(18) receipts of the group insurance programs established under AS 39.30.090;

(19) mental health trust fund (AS 37.14.031 );

(20) Alaska children's trust (AS 37.14.200 );

(21) commercial fisheries test fishing operations (AS 16.05.050(a)(14));

(22) Regulatory Commission of Alaska under AS 42.05 and AS 42.06;

(23) Alaska Oil and Gas Conservation Commission under AS 31.05;

(24) receipts of the Department of Commerce, Community, and Economic Development under AS 08.01.065 and from fines and penalties collected in licensing and disciplinary actions for occupations under AS 08.01.010;

(25) receipts from the seafood marketing assessment under AS 16.51.120 - 16.51.170, and receipts of the Alaska Seafood Marketing Institute;

(26) the administrative cost charge under AS 44.33.113 for the state's role in the federal community development quota program;

(27) dive fishery management assessment receipts (AS 43.76.150 ), salmon fishery assessment receipts (AS 43.76.220 ), and permit buy-back assessment receipts (AS 43.76.300 );

(28) process service fees collected by the Department of Public Safety;

(29) Alaska Commercial Fisheries Entry Commission under AS 16.05.490 , 16.05.530, and AS 16.43;

(30) receipts of the Alaska Vocational Technical Center;

(31) Alaska Pioneers' Home and Alaska Veterans' Home care and support receipts under AS 47.55.030 ;

(32) receipts of the Department of Transportation and Public Facilities from tolls charged for use of the Whittier Tunnel;

(33) receipts of the Department of Commerce, Community, and Economic Development, division of insurance, from license fees and fees for services;

(34) receipts of the Department of Commerce, Community, and Economic Development from its functions relating to banking, securities, and corporations;

(35) receipts of the Department of Corrections from the electronic prisoner monitoring program under AS 33.30.065 (d);

(36) receipts of the Department of Corrections from the operation of community residential centers;

(37) receipts of the Alaska Police Standards Council;

(38) receipts of the Department of Public Safety from fees for fire and life safety plan checks under AS 18.70.080 (b);

(39) receipts of the Department of Transportation and Public Facilities from the measurement standards and commercial vehicle enforcement program;

(40) receipts of the Department of Education and Early Development for teacher certification under AS 14.20.020 ;

(41) receipts of the Professional Teaching Practices Commission from professional certification fees;

(42) receipts of the Department of Health and Social Services, Bureau of Vital Statistics;

(43) receipts of the Department of Corrections from the inmate telephone system;

(44) receipts of the Department of Public Safety from the Alaska automated fingerprint system under AS 44.41.025 (b);

(45) receipts of the Department of Administration from the boat registration program under AS 05.25.096 ;

(46) state land disposal program (AS 38.04.022 );

(47) shore fisheries development lease program account (AS 38.05.082(f));

(48) timber receipts account (AS 38.05.110 );

(49) workers' safety and compensation administration account (AS 23.05.067);

(50) receipts of fees for recording and related services of the Department of Natural Resources (AS 40.17.030 (a)(10), 40.17.070; AS 44.37.025(b), 44.37.027(c); AS 45.29.303 (b), 45.29.525, and 45.29.619(b));

(51) receipts described in AS 46.03.482 (b)(1) and (2) received under the commercial passenger vessel environmental compliance program;

(52) receipts of the Department of Commerce, Community, and Economic Development for fees for business licenses and license endorsements under AS 43.70;

(53) receipts of fees for certain inspections deposited under AS 05.20.060, AS 18.60.360 , 18.60.395, 18.60.800, and AS 18.62.030 in the building safety account created under AS 44.31.025 ;

(54) passenger facility charges collected at state-owned and operated airports under Federal Aviation Administration guidelines;

(55) money received by the Department of Environmental Conservation from the inspection of food under AS 17.20;

(56) fees received by the Department of Natural Resources under AS 41.21.026 for the use of state park system facilities;

(57) application and renewal fees received by the Department of Public Safety under AS 18.65.400 - 18.65.490 for licenses for security guards and security guard agencies;

(58) fees received by the Department of Public Safety under AS 18.65.700 - 18.65.790 for the issuance, renewal, and replacement of permits to carry concealed handguns;

(59) monetary recoveries by the Department of Health and Social Services of Medicaid expenditures from recipients, third parties, and providers under AS 47;

(60) the state's share of overpayments collected by the Department of Health and Social Services under AS 47.05.080 ;

(61) income received by the Department of Health and Social Services from a state or federal agency for children in foster care under AS 47.14.100;

(62) fees received by the Department of Health and Social Services under AS 44.29.022 for nursing and planning services provided at health centers;

(63) fees received by the Department of Health and Social Services under AS 44.29.022 for genetic screening clinics and specialty clinics;

(64) fees received by the Department of Health and Social Services under AS 18.08.080 for the certification of emergency medical technicians, emergency medical dispatchers, and emergency medical technician instructors;

(65) fees collected by the Department of Health and Social Services under AS 44.29.022 from the certification of x-ray machines;

(66) fees collected under AS 44.29.022 by the Department of Health and Social Services under the Alcohol Safety Action Program;

(67) fees received by the Department of Health and Social Services under AS 47.32;

(68) charges, rentals, and fees for airport or air navigation facility contracts, leases, and other arrangements under AS 02.15.020 and 02.15.090;

(69) fees for utility facility permits under AS 02.15.102 , encroachment permits under AS 02.15.106 , utility right-of-way permits under AS 19.25.010 , and utility facility permits under AS 35.10.210 ;

(70) recoveries of repair costs for damage to highway fixtures;

(71) the state's share of child support collections for reimbursement of the cost of the Alaska temporary assistance program as provided under AS 25.27.120 , 25.27.130, and AS 47.27.040 ;

(72) vehicle registration fees collected under AS 28.10.421 and other fees and charges collected under AS 28.10.441 ;

(73) fees for drivers' licenses, drivers' permits, renewals, and driver skills tests collected under AS 28.15.271 ;

(74) user fees and other fees collected by the Department of Education and Early Development under AS 14.57.010 ;

(75) student tuition and other fees related to schools that are operated by the state and collected under AS 14.07.030 ;

(76) receipts of fees for registration and renewal of registration for the sale of business opportunities under AS 45.66.040 ;

(77) emission control permit receipts account (AS 46.14.265 );

(78) workers' compensation benefits guaranty fund (AS 23.30.082 );

(79) receipts of the Department of Environmental Conservation from the registration of pesticides and broadcast chemicals and the licensing of pesticide applicators under AS 44.46.025 ;

(80) [See delayed repeal note]. the Alaska senior care fund (AS 47.45.360).



Sec. 37.05.150. - Funds and accounts.

The accounting system shall be in accordance with accepted principles of governmental (fund) accounting and shall include both budgetary and property accounts. The system must provide records showing at all times by funds, accounts, and other pertinent classifications the amounts appropriated, the estimated revenue, actual revenue or receipts, the amounts available for expenditure, the total expenditures, the unliquidated obligations, actual balances on hand, and the unencumbered balances of appropriations for each state agency.



Sec. 37.05.151. - [Renumbered as AS 37.05.500 ].

Repealed or Renumbered



Sec. 37.05.152. - [Renumbered as AS 37.05.510 ].

Repealed or Renumbered



Sec. 37.05.153. - [Renumbered as AS 37.05.520 ].

Repealed or Renumbered



Sec. 37.05.156. - [Renumbered as AS 37.05.540 ].

Repealed or Renumbered



Sec. 37.05.157. - , 37.05.158l Reserve for capital outlay account; reserve for energy facilities development account. [Repealed, Sec. 62 ch 14 SLA 1987].

Repealed or Renumbered



Sec. 37.05.159. - Reserve for emergency operating expenses account. [Repealed, Sec. 2 ch 58 SLA 1986].

Repealed or Renumbered



Sec. 37.05.160. - Property records.

The Department of Administration shall direct the use of inventory records by all state agencies to show all fixed and movable property of the state. The records must be based on a physical inventory and charged with all subsequent purchases and shall be reduced by all property traded in, condemned, or disposed of. The accuracy of the property record shall be verified periodically by actual inspection of the property by the department. The state agencies may be required to take physical inventory of properties annually and at other times as the department directs.



Sec. 37.05.165. - Petty cash accounts.

The Department of Administration shall determine the amount of the petty cash accounts needed by each state agency and inspect the petty cash accounts at least once each year to determine that the total plus amounts of receipts for unreplenished disbursements is equal to the fixed sum of cash set aside. Shortages in petty cash accounts are a personal liability of the responsible head of the agency to whom the account is set aside. The department shall adopt necessary regulations governing use and replenishment of petty cash funds.



Sec. 37.05.170. - Restrictions on payments and obligations.

Payment may not be made and obligations may not be incurred against a fund unless the Department of Administration certifies that its records disclose that there is a sufficient unencumbered balance available in the fund and that an appropriation or expenditure authorization has been made for the purpose for which it is intended to incur the obligation.



Sec. 37.05.180. - Limitation on payment of warrants.

A warrant upon the state treasury may not be paid unless presented at the office of the commissioner of revenue within six months of the date of its issuance. A warrant not presented within that time is presumed abandoned, except where the warrant is for the payment of a permanent fund dividend or a benefit payment or refund under AS 14.25, AS 22.25, AS 26.05, AS 39.30, AS 39.35, former AS 39.37, or AS 39.45. Money held for an abandoned warrant shall be delivered to the custody of the Department of Revenue to be administered as unclaimed property under AS 34.45.



Sec. 37.05.190. - Pre-audit of claims.

(a) The Department of Administration shall examine and audit every receipt, account, bill, claim, refund, and demand on the funds in the state treasury arising from activities carried on by state agencies. It shall determine whether or not the obligation is incurred in accordance with laws and regulations adopted under authority of law, and that the amount is correct and is unpaid.

(b) The department may not approve for payment an account, bill, claim, refund, or demand on funds in the state treasury unless the claim is ordered by act of the legislature or is contracted against the state by an authorized officer or agent of the state.



Sec. 37.05.200. - Pre-audit of receipts.

The Department of Revenue shall transmit to the Department of Administration copies of receipt documents showing all receipts received by the Department of Revenue. The receipt documents shall be audited, examined, and the amounts entered in the proper accounts in the records of the Department of Administration. The Department of Administration may adopt regulations to establish the system for providing current receipt documents.



Sec. 37.05.210. - Fiscal reporting and statistics.

(a) The Department of Administration shall

(1) file with the governor and with the legislative auditor before December 16 a report of the financial transactions of the preceding fiscal year and of the financial condition of the state as of the end of that year, prepared in accordance with generally accepted accounting principles and audited by the legislative auditor in accordance with generally accepted audit standards, with comments and supplementary data that the Department of Administration considers necessary; this report shall be printed for the information of the legislature and the public;

(2) compile statistics necessary for the budget and other statistics required by the governor;

(3) file a travel and compensation report with the legislature by January 31 of each year containing detailed information for the previous calendar year of the salaries, per diem, travel expenses, relocation expenses, and any additional allowances for

(A) the governor, the lieutenant governor, and the chiefs of staff of the governor and lieutenant governor;

(B) the president and vice-president of the University of Alaska and the chancellors of the individual campuses of the university;

(C) the commissioners or other executive heads of the principal departments in the executive branch of state government, and the deputy commissioners and division directors in those departments; and

(D) the executive heads of public corporations created by law, including the Alaska Railroad Corporation.

(b) By January 21 of each year, the University of Alaska and each public corporation shall provide the information related to salaries, per diem, travel expenses, relocation expenses, and any additional allowances to the Department of Administration in the form and manner prescribed by the department.






Article 03 - PAYMENT FOR STATE PURCHASES

Sec. 37.05.220. - Purchasing agent. [Repealed, Sec. 67 ch 106 SLA 1986. For current provisions see AS 36.30].

Repealed or Renumbered



Sec. 37.05.225. - [Renumbered as AS 36.30.180 ].

Repealed or Renumbered



Sec. 37.05.230. - 37.05.280 - l Competitive bids; contracts; leases. [Repealed, Sec. 67 ch 106 SLA 1986. For current provisions, see AS 36.30].

Repealed or Renumbered



Sec. 37.05.285. - Payment for state purchases.

(a) Payment for purchases of goods or services provided a state agency shall be made by a required payment date that is

(1) the date on which payment is due under the terms of a contract; or

(2) 30 days after receipt of a proper billing for the amount of the payment due, if a date on which payment is due is not established by contract and if the billing contains or is accompanied by documents required by the contract or purchase order.

(b) If a seller offers a discount from the amount otherwise due for property or services in exchange for payment within a specified period of time, the state agency may make payment in an amount equal to the discounted price only if payment is made within the specified period of time.

(c) If payment for goods or services purchased by the state is not made on or before a required payment date under (a) of this section, the state shall pay interest on the unpaid balance from the required payment date at the rate of 1.5 percent a month, unless an agreement exists between the seller and the state that establishes a lower rate of interest or precludes the charging of interest. If the interest-bearing period of time is either (1) a fraction of a month or (2) one or more full months plus a fraction of a month, the state agency shall pay the same amount of interest for the fraction of a month as it would pay for a full month.

(d) This section does not apply

(1) if the cost of the goods or services purchased exceeds $500,000;

(2) to payment for specific goods or services in dispute after a seller of goods or services receives notice from the state official responsible for authorizing payment for goods and services that the amount of the invoice or quality of specific goods or services is in dispute and stating the reasons for the dispute; the state agency shall pay for the specific goods or services in dispute within 30 days after resolution of the dispute; or

(3) to a contract covered by AS 36.90.200 - 36.90.290.

(e) Interest paid under (c) of this section shall be charged to the budget of the state agency that purchased the goods or services.

(f) In this section

(1) "dispute" means a determination by the state official responsible for authorizing the payments for the purchase of goods or services that the performance or price charged is not in compliance with the terms of the contract or purchase order;

(2) payment is considered made on the date when the payment is personally delivered to the seller or agent of the seller or on the date the payment is mailed;

(3) "state agency" has the meaning given in AS 37.05.990 and also includes the legislative and judicial branches.






Article 04 - RISK MANAGEMENT

Sec. 37.05.287. - Insurance for state assets.

(a) The Department of Administration shall obtain or provide, in an amount and in the form that the department determines to be appropriate, casualty, property, and other insurance for protection of state assets and for the operation of state government. The department may provide for insurance coverage, in whole or in part, through a self-insurance program.

(b) The Department of Administration shall annually review the state insurance program to ensure that, to the extent reasonable, adequate insurance coverage or reserves are maintained to satisfy all reasonably foreseeable claims or judgments for which payment may be due under the state insurance program during the next fiscal year. The department shall annually obtain an independent actuarial assessment of the state insurance program. No later than February 1 of each calendar year, the department shall submit to the presiding officers of each house of the legislature a review of the state insurance program, an independent actuarial assessment, and a certified audit of the state insurance catastrophe reserve account.



Sec. 37.05.289. - State insurance catastrophe reserve account.

(a) There is established in the general fund a state insurance catastrophe reserve account consisting of assets appropriated to it by the legislature, assets allocated to the account by the Department of Administration as provided in this section, and amounts deposited into the account as provided in this section. Assets of the account may be used to obtain insurance, to establish reserves for the self-insurance program, and to satisfy claims or judgments arising under the program. Interest earned on money in the account shall be remitted to the Department of Revenue in accordance with AS 37.10.050 .

(b) The Department of Administration may allocate to the state insurance catastrophe reserve account, from the appropriations to all state agencies for insurance-related purposes, an amount that the commissioner of administration determines to be necessary to provide an adequate insurance program for the operations of state government. Money remaining in the account at the end of a fiscal year is not a one-year appropriation under AS 37.25.010 and does not lapse, except for amounts determined by the commissioner of administration to be unnecessary to maintain this account at an appropriate level and not to exceed $5,000,000. If the amount necessary to satisfy claims or judgments for which payment may be due under the state insurance program in a fiscal year exceeds the unexpended balance of the amounts allocated to the account, the department may charge an additional amount from the unencumbered balance of any appropriation that is determined by the commissioner of administration to be available for lapse at the end of the fiscal year.

(c) The $5,000,000 cap, set in (b) of this section, on money that may be retained in the state insurance catastrophe reserve account applies only to unobligated money in the account at the end of a fiscal year.

(d) Amounts received in settlement of insurance claims or as recovery for losses shall be deposited into the state insurance catastrophe reserve account.



Sec. 37.05.290. - Purpose of chapter. [Repealed, Sec. 67 ch 106 SLA 1986].

Repealed or Renumbered



Sec. 37.05.300. - [Renumbered as AS 37.05.900 ].

Repealed or Renumbered



Sec. 37.05.305. - [Renumbered as AS 37.05.910 ].

Repealed or Renumbered



Sec. 37.05.310. - [Renumbered as AS 37.05.920 ].

Repealed or Renumbered






Article 05 - ADMINISTRATION OF GRANTS

Sec. 37.05.315. - Grants to municipalities.

(a) When an amount is appropriated or allocated as a grant to a municipality, the Department of Commerce, Community, and Economic Development shall promptly notify the municipality of the availability of the grant. When the Department of Commerce, Community, and Economic Development receives an agreement executed by the municipality that provides that the municipality (1) will spend the grant for the purposes specified in the appropriation or allocation; (2) will allow, on request, an audit by the state of the uses made of the grant; and (3) assures that, to the extent consistent with the purpose of the appropriation or allocation, the facilities and services provided with the grant will be available for the use of the general public, the Department of Commerce, Community, and Economic Development shall pay the grant directly to the municipality. The agreement executed by a municipality under this section shall be on a form furnished by the Department of Commerce, Community, and Economic Development and shall be executed within 60 days after the effective date of the appropriation or allocation.

(b) An appropriation or allocation for a grant to a municipality for construction of a public facility lapses if substantial, ongoing work on the project has not begun within five years after the effective date of the appropriation or allocation.

(c) In accepting a grant of money for construction of a public facility, a municipality covenants with the state that it will operate and maintain the facility for the practical life of the facility and that the municipality will not look to the state to operate or maintain the facility or pay for its operation or maintenance. This requirement does not apply to a grant of money for repair or improvement of an existing facility operated or maintained by the state at the time the grant is accepted if the repair or improvement for which the grant is made will not substantially increase the operating or maintenance costs to the state.

(d) Not less than 20 percent of a grant shall be paid to a municipality within 10 days of the effective date of the agreement under (a) of this section. The remainder of the grant shall be paid either in monthly installments equal to the amount of grant money the municipality expended in the previous month or in a lump sum as determined by the Department of Commerce, Community, and Economic Development.

(e) The Department of Labor and Workforce Development shall require a municipality awarded a grant for a public works project under (a) of this section to comply with the hiring preferences under AS 36.10.150 - 36.10.175 for employment generated by the grant.



Sec. 37.05.316. - Grants to named recipients.

(a) When an amount is appropriated or allocated to a department as a grant under this section for a named recipient that is not a municipality, the department to which the appropriation or allocation is made shall promptly notify the named recipient of the availability of the grant and request the named recipient to submit a proposal to provide the goods or services specified in the appropriation act for which the appropriation or allocation is made. A grant agreement must be executed within 60 days after the effective date of the appropriation or allocation unless the department determines that an award of the grant would not be in the public interest.

(b) The Department of Labor and Workforce Development shall require a recipient awarded a grant for a public works project under (a) of this section to comply with the hiring preferences under AS 36.10.150 - 36.10.175 for employment generated by the grant.



Sec. 37.05.317. - Grants to unincorporated communities.

(a) When an amount is appropriated or allocated as a grant under this section to an unincorporated community, it shall be disbursed as follows:

(1) Within 45 days after the effective date of the appropriation or allocation, the Department of Commerce, Community, and Economic Development shall notify the governing body of the unincorporated community, if any, that a grant is available.

(2) The Department of Commerce, Community, and Economic Development shall determine if there is a qualified incorporated entity in the community area that will agree to receive the grant and administer it, subject to terms generally applicable to private grantees. If there is more than one such entity, the Department of Commerce, Community and Economic Development shall select the most qualified and the grant shall be awarded to that incorporated entity for the purposes specified in the appropriation act. However, the Department of Commerce, Community, and Economic Development shall give preference to a nonprofit corporation organized by a community for receipt of the grant.

(3) If there is no incorporated entity qualified to receive the grant, the Department of Commerce, Community, and Economic Development shall administer the program as specified in the appropriation act directly or through agents or contractors with whom it may contract in the community area.

(b) The Department of Labor and Workforce Development shall require the qualified incorporated entity awarded a grant or agents or contractors with whom the Department of Commerce, Community, and Economic Development contracts under (a) of this section to comply with the requirements of AS 36.10.150 - 36.10.175 for employment generated by the grant or contract if the grant or contract is for a public works project.



Sec. 37.05.318. - Further regulations prohibited.

Notwithstanding AS 44.62 (Administrative Procedure Act), AS 37.07 (Executive Budget Act), and other provisions of this chapter, a state agency may not adopt regulations or impose additional requirements or procedures to implement, interpret, make specific, or otherwise carry out the provisions of AS 37.05.315 - 37.05.317 unless required by the federal government for participation in federal programs.



Sec. 37.05.319. - [Renumbered as AS 37.05.325 ].

Repealed or Renumbered



Sec. 37.05.320. - [Renumbered as AS 37.05.990 ].

Repealed or Renumbered



Sec. 37.05.321. - Restriction on use.

A grant or earnings from a grant made under AS 37.05.315 - 37.05.317 may not be used for the purpose of influencing legislative action. In this section "influencing legislative action" means promoting, advocating, supporting, modifying, opposing, or delaying or seeking to do the same with respect to any legislative action but does not include the provision or use of information, statistics, studies, or analyses in written or oral form or format. A grant or earnings from a grant made under AS 37.05.315 - 37.05.317 may not be used for purposes of travel in connection with influencing legislative action unless pursuant to a specific request from a legislator or legislative committee.



Sec. 37.05.325. - Definitions for AS 37.05.315 - 37.05.317.

In AS 37.05.315 - 37.05.317, "allocation" and "appropriation" have the meanings given in AS 37.07.120 .



Sec. 37.05.330. - [Renumbered as AS 37.05.410 ].

Repealed or Renumbered



Sec. 37.05.400. - [Renumbered as AS 37.05.990 ].

Repealed or Renumbered



Sec. 37.05.410. - [Renumbered as AS 37.05.995 ].

Repealed or Renumbered






Article 06 - SPECIAL FUNDS

Sec. 37.05.500. - Special funds.

(a) The following funds shall be treated for accounting purposes as accounts in the general fund:

(1) [Repealed, Sec. 92 ch 36 SLA 1990].

(2) special revolving fund - surplus property (AS 44.68.130 (c));

(3) [Repealed, Sec. 49 ch 32 SLA 1971].

(4) [Repealed, Sec. 92 ch 36 SLA 1990].

(5) the vocational rehabilitation small business enterprise revolving fund (AS 23.15.130 );

(6) [Repealed, Sec. 92 ch 36 SLA 1990].

(b) There shall be created in the general fund for each of the funds designated in (a) of this section a reserve equal to the excess of revenue received by each fund over expenditures made from that fund.



Sec. 37.05.510. - Working reserve account.

(a) There is established in the general fund a working reserve account. The working reserve account consists of amounts appropriated to state agencies for

(1) cash payment of accrued leave;

(2) cash payment of terminal leave;

(3) payment of the employer's contribution for unemployment benefits of former employees; and

(4) payment of claims for workers' compensation and general liability.

(b) The Department of Administration shall allocate to the working reserve account amounts appropriated to all state agencies for the benefits set out in (a) of this section after the appropriation Act implementing the state operating budget is enacted. The department shall charge the reserve account with all payments for the benefits set out in (a) of this section. If payments for a fiscal year exceed the unexpended balance of appropriations allocated to the account, the department may, except for payments under (a)(4) of this section, pay those benefits by charging the unencumbered balance of any appropriation enacted to finance the payment of employee salaries and benefits that is determined to be available for lapse at the end of the fiscal year.



Sec. 37.05.520. - Railbelt energy fund.

There is established in the general fund the Railbelt energy fund. The fund consists of money appropriated to it by the legislature and interest received on money in the fund. The department of revenue shall manage the fund. The legislature may appropriate money from the fund for programs, projects, and other expenditures to assist in meeting Railbelt energy needs, including projects for retrofitting state-owned buildings and facilities for energy conservation.



Sec. 37.05.530. - National Petroleum Reserve - Alaska special revenue fund.

(a) The National Petroleum Reserve - Alaska special revenue fund is established. The fund consists of all money disbursed to the state by the federal government under 42 U.S.C. 6508 (P.L. 96-514) since December 12, 1980, less the amount deposited in the general fund and expended by the state by general fund appropriations before June 9, 1984.

(b) The commissioner of revenue shall manage the National Petroleum Reserve - Alaska special revenue fund.

(c) The Department of Commerce, Community, and Economic Development shall adopt regulations under which municipalities impacted by National Petroleum Reserve - Alaska oil and gas development under 42 U.S.C. 6508 may apply for and be eligible to receive grants to alleviate the impact. The department shall give priority in the allocation of grants to municipalities that are experiencing or will experience the most direct or severe impact from oil and gas development under 42 U.S.C. 6508 within the National Petroleum Reserve - Alaska. The department shall fund all meritorious grant applications out of the money appropriated to it each year. Within 10 days after the convening of each regular session of the legislature, the department shall submit to the legislature a list of all municipalities that have received grants, a list of all municipalities determined by the department to be eligible for further grants, a recommendation of the amount of money to be granted for those additional applications, and written justification of each past and potential grant.

(d) It is the intent of the legislature that each year all of the money in the National Petroleum Reserve - Alaska special revenue fund be made available for appropriation by the legislature to municipalities that demonstrate under (c) of this section present impact, or the need to determine or plan for future impact, from oil and gas development under 42 U.S.C. 6508. It is the intent of the legislature that an initial appropriation be made to the Department of Commerce, Community and Economic Development to cover anticipated impact grants, and that additional funds be made available through supplemental appropriations if the impact is greater than anticipated and the legislature considers the additional grants proposed by the department to be meritorious.

(e) A municipality may use the funds received under (d) of this section only for the following activities and services to alleviate the impact of the oil and gas development under 42 U.S.C. 6508 within the National Petroleum Reserve - Alaska:

(1) planning;

(2) construction, maintenance, and operation of essential public facilities by the municipality; and

(3) other necessary public services provided by the municipality.

(f) Funds appropriated under (d) of this section may not be used for the retirement of municipal debt.

(g) Amounts received by the state under 42 U.S.C. 6508 and not appropriated for grants to municipalities under (d) of this section shall be deposited at the end of each fiscal year as follows: (1) 25 percent to the principal of the Alaska permanent fund; and (2).5 percent to the public school trust fund (AS 37.14.110 ). The amounts remaining after the deposits to the Alaska permanent fund and the public school trust fund may be appropriated to the power cost equalization and rural electric capitalization fund (AS 42.45.100 ). The amounts remaining after any appropriation to the power cost equalization and rural electric capitalization fund shall lapse into the general fund for use by the state for the following facilities and services: planning; construction, maintenance, and operation of essential public facilities; and other necessary public services.

(h) Notwithstanding other provisions of law and unless expressly provided by the legislature in the appropriation item making the appropriation, an appropriation from the National Petroleum Reserve - Alaska special revenue fund shall, for the purposes of determining the funding sources for the appropriation be treated as though the appropriation takes effect in the fiscal year in which the appropriation passes the legislature. The authorization to expend funds appropriated from the fund shall take effect as otherwise provided by law.



Sec. 37.05.540. - Budget reserve fund; appropriation limit.

(a) There is established as a separate fund in the state treasury the budget reserve fund. The budget reserve fund consists of appropriations to the fund. Money received by the state that is subject to the appropriation limit under (b) of this section and that exceeds that limit, may be appropriated to the budget reserve fund.

(b) Except for appropriations to the permanent fund or for Alaska permanent fund dividends, appropriations to the budget reserve fund, appropriations of revenue bond proceeds, appropriations required to pay the principal and interest on general obligation bonds, and appropriations of money received from a nonstate source in trust for a specific purpose, including revenue of a public enterprise or public corporation of the state that issues revenue bonds, appropriations from the mental health trust settlement income account (AS 37.14.036 ), and appropriations made to the mental health trust fund (AS 37.14.031 ), appropriations from the treasury made in a fiscal year may not exceed appropriations made in the preceding fiscal year by more than five percent plus the change in population and inflation since the beginning of the preceding fiscal year. For purposes of applying this limit an appropriation is considered to be made in the fiscal year in which it is enacted and a reappropriation remains attributed to the fiscal year in which the original appropriation is enacted. The determination of the change in population for purposes of this subsection shall be based on an annual estimate of population by the Department of Labor and Workforce Development. The determination of the change in inflation for purposes of this subsection shall be based on the Consumer Price Index for all urban consumers for Anchorage prepared by the United States Bureau of Labor Statistics. The amount of money received by the state that is subject to the appropriation limit includes the balance in the general fund carried forward from the preceding fiscal year.

(c) If the legislature determines that the money subject to the appropriation limit received by the state in a fiscal year is less than the maximum permitted to be appropriated under (b) of this section, up to 25 percent of the balance of the budget reserve fund may be appropriated to the general fund.

(d) The Department of Revenue shall manage and invest assets of the budget reserve fund in the manner set out for the management and investment of the assets of the general fund under AS 37.10.070 . Income from investment of the budget reserve fund may be appropriated to the fund each year by law.

(e) Notwithstanding other provisions of this section, appropriations may be made from the budget reserve fund needed by the governor to meet a disaster. In this subsection, "disaster" has the meaning given in AS 26.23.900.



Sec. 37.05.550. - Alaska marine highway system vessel replacement fund.

(a) There is in the general fund the Alaska marine highway system vessel replacement fund. The fund consists of money appropriated to it by the legislature. Money appropriated to the fund does not lapse. The Department of Revenue shall manage the fund. Interest received on money in the fund shall be accounted for separately and may be appropriated into the fund annually. The legislature may appropriate money from the fund for refurbishment of existing state ferry vessels, acquisition of additional state ferry vessels, or replacement of retired or outmoded state ferry vessels.

(b) [See conditional amendment note]. The legislature may appropriate to the fund money received by the state as Alaska marine highway system program receipts or from a settlement or final judicial determination of the Dinkum Sands case (United States v. Alaska) and the North Slope royalty case (State v. Amerada Hess, et al.) and not deposited into the Alaska permanent fund under AS 37.13.010 (a)(1) or into the public school trust fund under AS 37.14.150 .

(c) The Department of Revenue shall prepare a written report, no later than the 10th legislative day of each regular legislative session, regarding the earnings of the Alaska marine highway system vessel replacement fund during the prior fiscal year and projected earnings of the Alaska marine highway system vessel replacement fund for the current fiscal year and the next fiscal year. The Department of Revenue shall notify the legislature that the report is available.



Sec. 37.05.560. - Educational facilities maintenance and construction fund.

(a) The educational facilities maintenance and construction fund is established as a separate fund in the general fund. The fund consists of all money appropriated to it.

(b) The educational facilities maintenance and construction fund shall be invested by the Department of Revenue so as to yield competitive market rates, as provided in AS 37.10.071 . Money in the fund may be appropriated

(1) to finance the design, construction, and maintenance of public school facilities; and

(2) for maintenance of University of Alaska facilities.

(c) Appropriations from the education facilities maintenance and construction fund are subject to AS 14.11.008 .



Sec. 37.05.565. - Alaska capital income fund.

(a) There is established in the general fund the Alaska capital income fund consisting of money deposited to the fund under AS 37.13.145 (d) and of appropriations to the fund. The fund shall be invested by the Department of Revenue to yield competitive market rates as provided in AS 37.10.071 . Income earned on money in the fund may be appropriated to the fund.

(b) Money may be appropriated from the Alaska capital income fund for any public purpose, including to cover annual debt service and reserves for debt service on bonds authorized by state law. Nothing in this subsection creates a dedicated fund.



Sec. 37.05.570. - Alaska public building fund.

(a) There is created as a special account in the general fund the Alaska public building fund into which shall be deposited

(1) payments made to the Department of Administration by a public or private occupant of a covered building under an agreement with the Department of Administration for costs of the occupant's use and occupancy of building space; and

(2) appropriations to the Alaska public building fund.

(b) Beginning with the appropriations for the fiscal year beginning July 1, 2000, on an annual basis and under AS 37.07 (Executive Budget Act), the legislature may appropriate amounts from the Alaska public building fund to the Department of Administration to pay use, management, operation, maintenance, and depreciation costs related to space of covered buildings managed under an agreement with the Department of Administration.

(c) Appropriations to the Alaska public building fund are not one-year appropriations and do not lapse under AS 37.25.010 .

(d) The unexpended and unobligated balance of an appropriation from the Alaska public building fund lapses into the Alaska public building fund at the end of the fiscal year for which it was appropriated.

(e) Nothing in this section exempts money deposited into the Alaska public building fund from the requirements of AS 37.07 (Executive Budget Act) or dedicates that money for a specific purpose.

(f) In this section, "covered building" means any building owned by the state for which the responsibility for operation, maintenance, and management has been assigned to the Department of Administration.



Sec. 37.05.580. - Tobacco use education and cessation fund.

(a) There is created as a special account in the general fund the tobacco use education and cessation fund into which shall be deposited 20 percent annually of the revenue derived from the settlement of State of Alaska v. Philip Morris, Incorporated, et al, No. 1JU-97-915 CI (Alaska Super. 1997). The purpose of the tobacco use education and cessation fund is to provide a source to finance the comprehensive smoking education, tobacco use prevention, and tobacco control program authorized by AS 44.29.020 (a)(14).

(b) The legislature may make appropriations from the tobacco use education and cessation fund for the comprehensive smoking education, tobacco use prevention, and tobacco control program established under AS 44.29.020 (a)(14).

(c) Nothing in this section creates a dedicated fund.






Article 07 - MISCELLANEOUS PROVISIONS

Sec. 37.05.800. - Restriction on use of state money for residential contracting.

(a) The state may not grant or loan money or purchase a loan for the construction or alteration of a privately-owned residential structure of one to four units unless the grant or loan requires the construction or alteration to be undertaken by a residential contractor with an endorsement issued under AS 08.18. In this subsection, "alteration" means changes that have a value greater than 25 percent of the value of the structure being altered.

(b) The restriction of (a) of this section does not apply to a state loan or grant or purchase of a loan made for work described in AS 08.18.161 that is exempt from the requirements of AS 08.18.






Article 08 - GENERAL PROVISIONS

Sec. 37.05.900. - Interpretation of chapter.

This chapter shall be construed as supplemental to all other state laws not in conflict with it. If a section or part of a section of this chapter is in conflict with federal requirements for a program for which federal grant-in-aid funds are available, the section or part to the extent of the conflict is inoperative.



Sec. 37.05.910. - Applicability to University of Alaska.

The commissioner of administration may delegate the performance of the functions under this chapter as they relate to the university to the Board of Regents of the University of Alaska and set out the criteria and guidelines which shall be followed. The commissioner shall direct necessary stipulations and exercise monitoring responsibility for conformance through the Board of Regents of the University of Alaska.



Sec. 37.05.920. - Fiscal year.

The fiscal year of the state begins on July 1 of each year and ends at midnight on the following June 30. The accounts of the Department of Administration, the Department of Revenue, and all other state officers whose accounts are in any way connected with the treasury shall be kept, and all duties performed with reference to the beginning and ending of the fiscal year.



Sec. 37.05.990. - Definitions for chapter.

In this chapter

(1) "fiscal year," "budget year," "accounting year," or similar term means a year beginning on July 1 of one calendar year and ending on June 30 of the following calendar year;

(2) "state agency," "agency," "department," or similar term means a department, office, institution, board, commission, bureau, division, or other administrative unit forming the state government, and includes the Alaska Pioneers' Home, the Alaska Veterans' Home, and the University of Alaska.



Sec. 37.05.995. - Short title.

This chapter may be cited as the Fiscal Procedures Act.









Chapter 37.06. - CAPITAL PROJECT MATCHING GRANT PROGRAMS

Sec. 37.06.010. - Municipal capital project matching grant program.

(a) The municipal capital project matching grant program is established in the department. Grants to municipalities under this program shall be administered as provided in this section.

(b) The municipal capital project matching grant fund is established in the department and consists of appropriations to the fund. Appropriations to the fund do not lapse except as provided in (f) of this section. The money in the fund is held by the department in custody under this subsection for each municipality. The department shall establish, for each municipality, an individual grant account within the fund. As provided in this subsection, each fiscal year the department shall allocate, to the individual grant accounts, appropriations to the fund. The department shall credit interest earned on money in an individual grant account to that account. Except as provided in (c) of this section, the amount allocated under this subsection to an individual grant account in a fiscal year is determined by multiplying the total amount appropriated to the fund during that fiscal year by a fraction,

(1) the numerator of which equals for a municipality with a population

(A) under 1,000, the amount equal to that population multiplied by 1.5;

(B) of at least 1,000 but less than 5,000, the amount equal to that population multiplied by 1.4;

(C) of at least 5,000 but not greater than 10,000, the amount equal to that population multiplied by 1.2;

(D) of over 10,000, the amount equal to that population; and

(2) the denominator of which equals the sum of the numerators calculated for all municipalities under (1)(A) - (D) of this subsection.

(c) A minimum of $25,000 shall be allocated to each municipality's individual grant account each fiscal year under (b) of this section. The department shall reduce allocations under (b) of this section on a pro rata basis, based upon the population of the municipalities, if necessary to fund the minimum amount for each municipality. If appropriations are not sufficient to fully fund the minimum amount for each municipality, the amount appropriated shall be allocated equally among the municipalities' individual grant accounts.

(d) By October 1 of each fiscal year, each municipality shall submit to the governor a prioritized list of capital projects and estimated costs to be financed with money from the municipality's individual grant account established under (b) of this section. The list must include the amount and source of the local share required by AS 37.06.030. The governor shall include in the capital improvements program presented to the legislature under AS 37.07.060 the projects submitted by each municipality that the governor recommends for funding. If, in the capital improvements program, the governor includes projects in other than the priority order submitted by a municipality, the governor shall provide the legislature with a written statement of the reasons for that action.

(e) The legislature may make appropriations from a municipality's individual grant account established under (b) of this section to the municipality for capital projects under this section. Subject to appropriations under this subsection and to the local share requirements of AS 37.06.030 , each municipality may draw amounts from its individual grant account for a capital project, in accordance with an appropriation for that project. In accepting a draw, the municipality covenants with the state that it will provide for the operation and maintenance of the capital project for which the draw is used for the practical life of the project, and acknowledges that the state is not responsible for operating or maintaining the capital project or for paying for its operation or maintenance. This requirement does not apply to use of money from a draw for repair or improvement of an existing facility that is operated or maintained by the state at the time that the draw is made if the repair or improvement for which the draw is used will not substantially increase the operating or maintenance costs to the state. No more than 10 percent of the total amount of money from a draw for land acquisition, or planning, design, construction, or repair of a facility may be used for administrative expenses. No more than five percent of the total amount of money from a draw for equipment or equipment repairs may be used for administrative expenses. If a municipality provides grant money from a draw to another recipient, the municipality may not use any of the money from the draw for administrative expenses. The municipality and its agents, contractors, and subcontractors shall comply with the hiring preferences under AS 36.10 in hiring employees to be paid wholly or in part with money from a draw.

(f) A municipality shall repay to the department money drawn from its individual grant account if substantial, ongoing work on the capital project is not started within five years after the effective date of the appropriation from which the draw is funded. Money repaid shall be deposited into the general fund. Money from an allocation to a municipality's individual grant account that has not been drawn out by the municipality within five years after the effective date of the appropriation from which the allocation is funded lapses into the general fund.

(g) For purposes of this section, in calculating the population of a borough the population of each city in the borough is excluded. The determination of population shall be based upon data used by the Department of Commerce, Community, and Economic Development under AS 29.60.020.

(h) The provisions of AS 37.05.321 apply to a grant and draws made under this section, and to earnings from the grant and draws.

(i) Before the department may pay a draw under this section to a municipality, the department shall have evidence acceptable to the department that the municipality

(1) has a preventive maintenance plan that

(A) includes a computerized maintenance management program, cardex system, or other formal systematic means of tracking the timing and costs associated with planned and completed maintenance activities, including scheduled preventive maintenance;

(B) addresses energy management for buildings owned or operated by the municipality;

(C) includes a regular custodial care program for buildings owned or operated by the municipality;

(D) includes preventive maintenance training for facility managers and maintenance employees;

(E) includes renewal and replacement schedules for electrical, mechanical, structural, and other components of facilities owned or operated by the municipality; and

(2) is adequately adhering to the preventive maintenance plan.

(j) In this section, unless specified otherwise, "department" means the Department of Commerce, Community, and Economic Development.



Sec. 37.06.020. - Unincorporated community capital project matching grant program.

(a) The unincorporated community capital project matching grant program is established in the department. Grants to unincorporated communities under the program shall be administered as provided in this section.

(b) The unincorporated community capital project matching grant fund is established in the department and consists of appropriations to the fund. Appropriations to the fund do not lapse except as provided in (h) of this section. The money in the fund is held by the department in custody under this subsection for each unincorporated community eligible for an allocation under this subsection. The department shall establish an individual grant account within the fund for each unincorporated community that was entitled to receive state aid under AS 29.60.140 during the preceding fiscal year. As provided in this subsection, each fiscal year the department shall allocate, to the individual grant accounts, appropriations to the fund. An unincorporated community is eligible for an allocation in a fiscal year if the community was eligible to receive state aid under AS 29.60.140 during the preceding fiscal year. The department shall credit interest earned on money in an individual grant account to that account. Except as provided in (c) of this section, the amount allocated under this subsection to an individual grant account in a fiscal year is determined by dividing the total amount appropriated to the fund during that fiscal year by the number of unincorporated communities eligible for an allocation during that fiscal year.

(c) A minimum of $25,000 shall be allocated to each eligible unincorporated community's grant account each fiscal year under (b) of this section. If appropriations are not sufficient to fully fund the minimum amount for each eligible unincorporated community, the amount appropriated shall be allocated equally among the eligible unincorporated communities.

(d) The department shall designate, in each eligible unincorporated community, an incorporated nonprofit entity or a Native village council that agrees to receive and spend grant money allocated to the unincorporated community's individual grant account under (b) of this section. If there is more than one qualified entity in a community, the department shall designate the entity that the department finds most qualified to make draws from that unincorporated community's individual grant account and spend the money. If there is no qualified incorporated nonprofit entity or Native village council in an unincorporated community that will agree to receive and spend money allocated to the community under (b) of this section, draws may not be made from the unincorporated community's individual grant account and the amount allocated to the account lapses into the general fund.

(e) By October 1 of each fiscal year, the incorporated nonprofit entity or Native village council designated by the department under (d) of this section shall submit to the governor a prioritized list of capital projects and estimated costs to be financed with money from the community's individual grant account established under (b) of this section. The list must include the amount and source of the local share required by AS 37.06.030 . The governor shall include in the capital improvements program presented to the legislature under AS 37.07.060 the projects submitted by designated entities under this subsection that the governor recommends for funding. If, in the capital improvements program, the governor includes projects in other than the priority order submitted by a designated entity, the governor shall provide the legislature with a written statement of the reasons for that action.

(f) The legislature may make appropriations, from an unincorporated community's individual grant account established under (b) of this section, for the unincorporated community for capital projects under this section. Subject to appropriations under this subsection and to the local share requirements of AS 37.06.030 , an entity designated by the department under (d) of this section may draw, on behalf of the unincorporated community, amounts from that community's individual grant account for a capital project in accordance with an appropriation for that project. In accepting a draw, an entity designated by the department under (d) of this section acknowledges that the state is not responsible for operating or maintaining a capital project for which the draw is used, or for paying for its operation or maintenance. The acknowledgment does not apply to use of money from a draw for repair or improvement of an existing facility that is operated or maintained by the state at the time that the draw is made if the repair or improvement for which the draw is used will not substantially increase the operating or maintenance costs to the state. No more than 10 percent of the total amount of money from a draw for land acquisition, or planning, design, construction, or repair of a facility may be used for administrative expenses. No more than five percent of the total amount of money from a draw for equipment or equipment repairs may be used for administrative expenses. The designated entity and its agents, contractors, and subcontractors shall comply with the hiring preferences under AS 36.10 in hiring employees to be paid wholly or in part with money from a draw.

(g) An entity designated by the department under (d) of this section that is a Native village council may not draw money from an unincorporated community's individual grant account unless the council waives immunity from suit for claims arising out of activities of the council related to the draw. A waiver of immunity from suit under this subsection must be on a form provided by the Department of Law. Neither this subsection nor any action taken under it enlarges or diminishes the governmental authority or jurisdiction of a Native village council.

(h) An entity designated by the department under (d) of this section shall repay to the department money it has drawn from an unincorporated community's individual grant account if substantial, ongoing work on the project is not started within five years after the effective date of the appropriation from which the draw is funded. Money repaid shall be deposited into the general fund. Money from an allocation to an unincorporated community's individual grant account that has not been drawn out by a designated entity within five years after the effective date of the appropriation from which the allocation is funded lapses into the general fund.

(i) The limitations of AS 44.33.745 do not apply to a grant made under this section.

(j) The provisions of AS 37.05.321 apply to a grant and draws made under this section, and to earnings from the grant and draws.

(k) Before the department may pay a draw under this section to an entity, the department shall have evidence acceptable to the department that the entity

(1) has a preventive maintenance plan that

(A) includes a computerized maintenance management program, cardex system, or other formal systematic means of tracking the timing and costs associated with planned and completed maintenance activities, including scheduled preventative maintenance;

(B) addresses energy management for public buildings owned or operated by the entity;

(C) includes a regular custodial care program for public buildings owned or operated by the entity;

(D) includes preventive maintenance training for managers of public facilities owned or operated by the entity and maintenance employees;

(E) includes renewal and replacement schedules for electrical, mechanical, structural, and other components of public facilities owned or operated by the entity; and

(2) is adequately adhering to the preventive maintenance plan.

(l) In this section, unless specified otherwise, "department" means the Department of Commerce, Community, and Economic Development.



Sec. 37.06.030. - Local share requirements.

(a) For each draw made by a municipality under AS 37.06.010 , the municipality shall contribute a local share to the cost of the capital project for which the draw is made. The amount of the local share equals the local share percentage as calculated under (1) of this subsection, divided by the state share percentage as calculated under (2) of this subsection, multiplied by the amount of the draw. For purposes of this subsection,

(1) the local share percentage is

(A) 30 percent for a municipality with a population of 5,000 or more;

(B) for a municipality with a population of 1,000 - 4,999, the greater of

(i) 15 percent; or

(ii) the percentage obtained by dividing the amount that would be received by the municipality from a property tax levy of 1/1000th of a mill per $1,000 of grant funds received by the sum of that first amount plus the amount of the grant or draw, but not more than 30 percent;

(C) for a municipality with a population of under 1,000, the greater of

(i) five percent; or

(ii) the percentage obtained by dividing the amount that would be received by the municipality from a property tax levy of 1/1000th of a mill per $1,000 of grant funds received by the sum of that first amount plus the amount of the grant or draw, but not more than 30 percent;

(2) the state share percentage equals one minus the local share percentage;

(3) the local share to be contributed by a municipality may be satisfied with (A) federal, municipal, or local money; (B) labor, materials, or equipment used directly in the construction of the project, or land, including land transferred by the state to the municipality; the department shall determine the value of a contribution under this subparagraph; (C) money from another nonstate source; (D) money received by the municipality under AS 29.60.010 - 29.60.375; (E) state taxes refunded or reimbursed to the municipality whose use for the purposes of this subsection is not prohibited; (F) allocations of state aid for the costs of school construction debt under AS 14.11.100 ; and (G) money obtained from the sale or lease of land or other assets transferred by the state to the municipality; except as provided in this paragraph, the local share may not be satisfied with money from, or with the portion of an asset that was obtained with money from, an appropriation, allocation, entitlement, grant, or other payment from the state.

(b) For each draw made by an entity or council under AS 37.06.020 , the incorporated entity or Native village council that makes the draw shall contribute a local share of the cost of the capital project for which the draw is made. The amount of the local share equals the local share percentage as calculated under (1) of this subsection, divided by the state share percentage as calculated under (2) of this subsection, multiplied by the amount of the draw. For purposes of this subsection,

(1) the local share percentage is five percent;

(2) the state share percentage equals one minus the local share percentage;

(3) the local share may be satisfied from (A) federal or local money; (B) labor, materials, or equipment used directly in the construction of the project, or land, including land transferred by the state; the department shall determine the value of a contribution under this subparagraph; (C) money from another nonstate source; (D) money received by the unincorporated community under AS 29.60.010 - 29.60.375; or (E) money obtained from the sale or lease of land or other assets transferred by the state; except as provided in this paragraph, the local share may not be satisfied with money from, or with the portion of an asset that was obtained with money from, an appropriation, allocation, entitlement, grant, or other payment from the state.

(c) For purposes of (a) of this section, in calculating the population of a borough the population of each city in the borough is excluded. The determination of population shall be based upon data used by the Department of Commerce, Community, and Economic Development under AS 29.60.020.



Sec. 37.06.040. - Municipalities organized under federal law.

An entity organized under federal law as an Indian reserve that existed before enactment of 43 U.S.C. 1618(a) and is continued in existence under that subsection is a municipality for purposes of AS 37.06.010 - 37.06.090 and may not receive a grant under AS 37.06.020 . In addition to other eligibility requirements applicable to municipalities, to qualify to receive a grant under AS 37.06.010 , a municipality organized under federal law as an Indian reserve shall form a community development corporation with authority to determine how the grant money will be used. The corporation's charter must require that the governing board of the corporation shall be elected at an annual election open to all residents of the municipality who are registered and qualified to vote in state elections. The Department of Commerce, Community, and Economic Development may distribute money for the municipality only to a corporation organized in accordance with this section and only after the corporation has delivered a written waiver of sovereign immunity from legal action by the state to recover all or a portion of the money distributed under AS 37.06.010 .



Sec. 37.06.080. - Adoption of regulations.

The Department of Commerce, Community, and Economic Development

(1) may adopt regulations that impose additional requirements or procedures to implement, interpret, make specific, or otherwise carry out the provisions of this chapter;

(2) shall adopt regulations providing for periodic audits of the use of money for grants under this chapter, including audit of the department's determination of the value of, and adequacy of the verification of the actual use of, locally funded or contributed labor on projects funded by a grant under this chapter.



Sec. 37.06.090. - Definition of "capital project.".

In this chapter, "capital project" means a project with a cost exceeding $10,000 to acquire or improve an asset with an anticipated life exceeding one year and includes land acquisition, construction, repair or structural improvement of a facility, engineering and design for a facility, and acquisition or repair of equipment.






Chapter 37.07. - EXECUTIVE BUDGET ACT

Sec. 37.07.010. - Statement of policy.

It is the purpose of this chapter to establish a comprehensive system for state program and financial management that furthers the capacity of the governor and legislature to plan and finance the services that they determine the state will provide for its citizens. The system must include procedures for

(1) the orderly establishment, continuing review, and periodic revision of the program goals and policies of state agencies and financial goals and policies of the state;

(2) the development, coordination, and review of long-range program and financial plans that will implement established state goals and policies;

(3) the preparation, coordination, analysis, and enactment of a budget that is organized to focus on the services provided by state agencies and on the cost of those services and that provides for implementation of policies and plans, in the succeeding budget period;

(4) the evaluation of alternatives to existing policies, plans, and procedures that offer potential for more efficient state services;

(5) the regular appraisal and reporting of program performance;

(6) public participation in the development of the annual budget, including opportunity for the public to review and comment upon the plans and programs of the Office of the Governor and all state agencies in the executive branch, the legislature, the judicial system, the University of Alaska, and the public corporations of the state.



Sec. 37.07.014. - Responsibilities of the legislature.

(a) To carry out its legislative power under art. II, sec. 1, Constitution of the State of Alaska, and to promote results-based government, the legislature shall issue a mission statement for each agency and the desired results the agency should achieve. The legislature may issue a separate mission statement for a subunit of an agency. A mission statement and desired results should promote the efficient, measured use of the state's resources. A mission statement and desired results constitute policy under which an agency shall operate, and, where appropriate, the mission statement may be implemented by statute.

(b) The legislature shall provide for a budget review function that promotes results-based government. The legislature shall adopt a method of measuring results for each agency, and measurements shall be reported semi-annually by each agency to the legislature. The reports shall be used by the legislature to evaluate whether the mission and desired results for that agency or subunit of the agency are being achieved.

(c) The legislature shall analyze the comprehensive operating and capital improvements programs and financial plans recommended by the governor.

(d) To foster results-based government, to carry out the mission statements, and to obtain desired results, the legislature shall authorize the comprehensive operating and capital improvements programs and financial plans. The legislature shall allocate the state's resources for effective and efficient delivery of public services by

(1) clearly identifying desired results;

(2) setting priorities;

(3) assigning accountability; and

(4) using methods for measuring, reporting, and evaluating results.

(e) The legislature shall

(1) provide for a post-audit function to cover financial transactions, program accomplishment, and compliance with legislative intent;

(2) adopt or revise the estimate of receipts required to balance the succeeding fiscal year's budget in order that proposed expenditures do not exceed estimated receipts for that fiscal year;

(3) adopt, revise, or initiate revenue measures in order to balance the succeeding fiscal year's budget and the capital improvements section of the budget for the succeeding six years.

(f) To help fulfill the legislature's responsibilities under this section and achieve results-based government, each agency shall

(1) allocate resources to achieve the mission and desired results established by the legislature;

(2) express desired results established by the legislature and other program results in measurable terms;

(3) measure progress towards mission statements and desired results established by the legislature and other results;

(4) promote activities consistent with mission statements and desired results established by the legislature that reduce or avoid future costs;

(5) plan for the short-term and the long-term using consistent assumptions for major demographic and other trends; and

(6) require accountability at all levels for meeting program mission statements and desired results established by the legislature.



Sec. 37.07.016. - Governor's primary duty.

Sec. 37.07.016. Governor's primary duty.

To carry out the executive power under art. III, sec. 1 and sec. 16, Constitution of the State of Alaska, the governor shall use the mission statements and desired results issued by the legislature as a guide to implement and execute the law. The governor shall assure that each agency complies with the mission statement and achieves the desired results identified by the legislature.



Sec. 37.07.020. - Responsibilities of the governor.

(a) The governor shall prepare a budget for the succeeding fiscal year that must cover all estimated receipts, including all grants, loans, and money received from the federal government and all proposed expenditures of the state government. The budget shall be organized so that the proposed expenditures for each agency are presented separately. The budget must be accompanied by the information required under AS 37.07.050 and by the following separate bills: (1) an appropriation bill authorizing the operating and capital expenditures of the state's integrated comprehensive mental health program under AS 37.14.003(a); (2) an appropriation bill authorizing state operating expenditures other than those included in the state's integrated comprehensive mental health program; (3) an appropriation bill authorizing capital expenditures other than those included in the state's integrated comprehensive mental health program; and (4) a bill or bills covering recommendations, if any, in the budget for new or additional revenue. The budget for the succeeding fiscal year and each of the bills shall become public information on December 15 at which time the governor shall submit copies to the legislature and make copies available to the public. The bills, identical in content to the copies released on December 15, shall be delivered to the rules committee of each house before the fourth legislative day of the next regular session for introduction.

(b) In addition to the budget and bills submitted under (a) of this section, the governor shall submit a capital improvements program and financial plan covering the succeeding six fiscal years.

(c) Proposed expenditures may not exceed estimated revenue for the succeeding fiscal year. The expenditures proposed in the six-year capital improvements program and financial plan may not exceed the estimated revenue and bond authorizations passed and proposed.

(d) [Repealed, Sec. 35 ch 126 SLA 1994].

(e) The budget prepared under (a) of this section must present the proposed operating expenditures for each agency for annual facility operations, annual maintenance and repair, and periodic renewal and replacement for components of public buildings and facilities separately from the other proposed operating expenditures by the agency. Proposed annual appropriations for an agency's facility operations, maintenance and repair, and renewal and replacement for components of public buildings and facilities contained in an appropriation bill prepared under (a) of this section must be presented separately from appropriations for other proposed operating expenditures by the agency.



Sec. 37.07.030. - Responsibilities of the legislature. [Repealed, Sec. 9 ch 27 SLA 1998].

Repealed or Renumbered



Sec. 37.07.040. - Office of management and budget.

The Alaska office of management and budget shall

(1) assist the governor in the preparation and explanation of the proposed comprehensive program and financial plan, including the coordination and analysis of state agency goals and objectives, plans, and budget requests;

(2) prepare for submission to the governor an annually updated six-year capital improvements program and the proposed capital improvements budget for the coming fiscal year, the latter to include individual project justification with documentation of estimated project cost;

(3) develop procedures to produce the information needed for effective policy decision making, including procedures to provide for the dissemination of information about plans, programs, and budget requests to be included in the annual budget and opportunity for public review and comment during the period of budget preparation;

(4) assist state agencies in their statement of goals and objectives to achieve, among other things, the legislature's mission and desired results, preparation of plans, assessments of the extent to which missions and desired results have been achieved, budget requests, and reporting of program performance; all documents forwarded by the office to a state agency containing instructions for the preparation of program plans and budget requests and the reporting of program performance are public information after the date they are forwarded;

(5) administer its responsibilities under the program execution provisions of this chapter so that the policy decisions and budget determinations of the governor and the legislature are implemented;

(6) provide the legislative finance division with the budget information it may request;

(7) provide the legislative finance division with an advance copy of the governor's budget workbooks by the first Monday in January of each year, except that following a gubernatorial election year the advance copy shall be provided by the second Monday in January;

(8) prepare the proposed capital improvements budget for the coming fiscal year evaluating both state and local requests from the standpoint of need, equity, and priorities of the jurisdiction; other factors such as project amounts, population, local financial match, federal funds being used for local match, municipality or unincorporated community acceptance of the facility, and all associated costs of the facility may be considered;

(9) for each department in the executive branch, report to the legislature by the 45th day of each regular session the amount of money appropriated to the department that is expected to lapse into the general fund at the end of the current fiscal year;

(10) establish and administer a state agency program performance management system involving planning, performance budgeting, performance measurement, and program evaluation; the office shall ensure that information generated under this system is useful for managing and improving the efficiency and effectiveness of agency operations.



Sec. 37.07.050. - Agency program and financial plans; mission statements.

(a) The agencies shall assure the development of a statewide system of results-based government designed to increase efficiency and effectiveness of state programs and services. Toward that end, each state agency shall, on a semi-annual basis, identify results-based measures that have been used to work toward achievement of the mission statement and desired results issued by the legislature and of other goals of the agency, and set out the results as measured. Each state agency shall also prepare information that shall be compiled and submitted on December 15 each year to the office, the legislature, and the legislative finance division; this information must

(1) identify the agency mission and desired results established by the legislature;

(2) identify the goals and objectives the agency will use to achieve the legislature's mission and desired results;

(3) set out the results of any user group surveys and, if the results do not agree with the mission and desired results, goals, and objectives, explain why;

(4) include written, defined methods of measuring results that apply to the responsibilities, products, and services of the agency;

(5) identify results-based measures that have been used to work toward achievement of the mission statement and desired results issued by the legislature and other goals of the agency and set out the results as measured;

(6) identify surveys or other methods of gathering user group opinions that have been used by the agency to identify ways to improve its programs;

(7) identify methods of measuring performance when the mission statement and desired results issued by the legislature involve more than one agency and make recommendations to eliminate duplication of government functions and waste;

(8) identify ways in which the agency has involved its employees in the development of methods of measuring results, including opportunities for employee representatives to participate in committees established to develop methods of measuring results;

(9) include the budget requested to carry out the agency's proposed plans in the succeeding fiscal year, including information reflecting the expenditures during the last fiscal year, the expenditures authorized for the current fiscal year, the expenditures proposed for the succeeding fiscal year, an explanation of the services to be provided, the number of total positions for all persons employed or under contract by the agency for personal services including those rendered for capital improvement projects, the need for the services, the cost of the services, and other information requested by the office;

(10) include a report of agency receipts during the last fiscal year, an estimate of receipts during the current fiscal year, and an estimate of receipts for the succeeding fiscal year;

(11) identify legislation required to implement the proposed programs and financial plans;

(12) include an evaluation of the advantages and disadvantages of specific alternatives to existing or proposed agency activities or administrative methods;

(13) prioritize the activities of the agency from the most important to the least important.

(b) The state agency proposals prepared under (a) of this section must describe the relationships of their program services to those of other agencies, of other governments, and of nongovernmental bodies.

(c) The office shall assist agencies in the preparation of their proposals under (a) of this section. This assistance may include technical assistance, organization of materials, centrally collected accounting, budgeting and personnel information, standards and guidelines formulation, population and other required data, and any other assistance that will help the state agencies produce the information necessary for efficient agency management and effective decision-making by the governor and the legislature.

(d) If any state agency fails to transmit the program and financial information provided under (a) of this section on the specified date, the office may prepare the information.

(e) The office shall compile and submit to the governor-elect in any year when a new governor has been elected, not later than November 20, a summary of the program and financial information prepared by state agencies.

(f) Budget requests for boards and commissions and for those agency programs for the fiscal year following termination under AS 44.66 shall be prepared and submitted. The recommended appropriation request must include

(1) an identification of the objectives intended for the program and the problem or need that the activities and operations of the board, commission, or program is intended to address;

(2) an assessment of the degree to which the original objectives of the program have been achieved expressed in terms of performance, effects, or accomplishments of the program and of the program or need that it was intended to address;

(3) a statement of the performance and accomplishments of the program in each of the last four completed fiscal years and of the costs incurred in the operation of the program;

(4) a statement of the number and types of persons affected by operation of the program;

(5) a summary statement, for each of the last three completed fiscal years, of the number of personnel employed in carrying out the program and a summary of the cost of personnel employed under contract in carrying out the program;

(6) an assessment of the effect of the program on the economy of the state;

(7) an assessment of the degree to which the overall policies of the program, as expressed in regulations adopted by the agency, board, or commission and its decisions, meet the objectives of the legislature in establishing the program;

(8) an analysis of the services and performance estimated to be achieved if the life of the agency, board, or commission were to be continued;

(9) a prioritized list of the activities the agency, board, or commission would be expected to perform if the life of the agency, board, or commission were to be continued, from the most important to the least important.

(g) All goals and objectives, plans, programs, estimates, budgets, and other documents forwarded to the office of management and budget by a state agency under this section are public information after the date they are forwarded.

(h) Each agency shall, with participation of its employees, develop methods for measuring agency results. A group or committee established by an agency to develop methods of measuring results shall include a representative of each of the bargaining units that represents employees of the agency.



Sec. 37.07.060. - Governor's recommendation.

Sec. 37.07.060. Governor's recommendation.

(a) The governor shall formulate the operating and capital improvements programs and financial plans required to be recommended to the legislature by AS 37.07.020 after considering the state agency proposed program and financial plans, and other programs and alternatives that the governor considers appropriate. The plans must include the governor's recommended missions and results, recommended strategies to implement the missions and results, recommended measures for determining whether the missions and desired results are achieved, including an assessment of whether prior year missions and desired results have been achieved, recommended operating program for the succeeding fiscal year, recommended capital improvements program for the succeeding six fiscal years, recommended programs for the upgrading of public buildings and facilities prepared in accordance with AS 35.10.015, and recommended revenue measures to support the programs.

(b) The governor shall present the proposed comprehensive operating and capital improvements programs and financial plans in a message to a joint session of the legislature before the fourth legislative day following the convening of the legislature in regular session. The message must be accompanied by an explanatory report that summarizes recommended goals, plans, and appropriations. The report must contain

(1) the coordinated program goals and objectives which the governor recommends to guide the decisions on the proposed program plans and budget appropriations;

(2) the governor's operating program and budget recommendations for the succeeding fiscal year organized by agency as required by AS 37.07.020(a);

(3) the governor's capital improvements program and budget recommendations for the succeeding fiscal year and capital improvements program for the succeeding six fiscal years which must include

(A) a description of each project, its estimated cost for the year construction is to start and the estimated cost of the project adjusted for inflation over the estimated period of construction, and the source of financing for the project; the project description for a new building or a new facility or for a major addition to a building or facility should include a site plan, preliminary drawings, and architect's or engineer's total cost estimate for the project;

(B) a summary of projects previously authorized and not yet completed;

(C) a summary, listed by agency, of all previously proposed projects that have been deferred beyond the six years covered by the plan and the year in which construction has been rescheduled to begin;

(D) a forecast of the debt structure of the state and the various debt ratios over the life of the state's bonds outstanding, bonds authorized and to be issued, and bond authorizations recommended in the plan;

(E) a description of additional revenue measures needed to finance the plan in lieu of debt;

(F) bond election bills to authorize the bonds required to fund the projects scheduled for the first three years of the plan;

(G) projections of population of the state and its regions and communities;

(H) economic data and projections necessary for the evaluation of the plan;

(4) a summary of state receipts in the last fiscal year, a revised estimate for the current fiscal year, and an estimate for the succeeding fiscal year;

(5) a summary of expenditures during the last fiscal year, those authorized for the current fiscal year, and an estimate for the succeeding fiscal year;

(6) any additional information that will facilitate understanding of the governor's proposed programs and financial plans by the legislature and the public.



Sec. 37.07.062. - Capital budget.

(a) Each appropriation bill authorizing capital expenditures required to be submitted to the legislature in AS 37.07.020 (a) must be accompanied by documents supporting the expenditures for each of the capital projects funds (AS 44.42.080 ). The documents must list, for each project, the (1) project identification number; (2) project title; (3) source of funding; (4) amount expended on the project during the preceding fiscal year, the amount authorized for the current fiscal year, and the amount proposed to be expended during the succeeding fiscal year; (5) estimated start for construction; (6) schedule of bond elections pertaining to the appropriation, including elections previously held. The total appropriation to each capital projects fund must be reflected in the balance sheet of each fund as of June 30 of each fiscal year.

(b) Upon the effective date of each appropriation bill authorizing capital expenditures, the amounts appropriated by the bill for capital outlay shall be paid into the appropriate capital project funds established under AS 44.42.080 .

(c) The balance sheet of each capital projects fund (AS 44.42.080 ) shall, at the end of each fiscal year, contain the following items so as to reflect the status of each fund and that the appropriations to each fund are not based upon a fiscal year:

(1) cash with treasury - shows a normal debit balance;

(2) bonds authorized and unissued - shows a normal debit balance; these are assets of each fund and shall be sold in accordance with the election date of each authorization; the proceeds are expended on a first-in, first-out basis;

(3) bonds to be authorized - shows a normal debit balance; these shall be reflected in general obligation bond or revenue bond act proposals accompanying each year's capital improvements program revision; the general obligation bond act proposals are to provide funding for the three fiscal years following the general election date;

(4) [Repealed, Sec. 62 ch 14 SLA 1987].

(5) general fund; other - shows a normal debit balance; additional appropriations from the general fund above those required by law for capital outlay;

(6) other funds - shows a normal debit balance; appropriations from other state funds for capital outlay;

(7) federal aid - shows a normal debit balance; includes funds expected to be received from federal sources for capital projects;

(8) expenditures, prior fiscal year - shows a normal credit balance;

(9) encumbrances - shows a normal debit balance;

(10) reserve for encumbrances - shows a normal credit balance;

(11) fund balance - shows a normal zero balance.

(d) The annual financial report of the state must contain the following statements for each capital projects fund:

(1) balance sheet;

(2) analysis of changes in bonds authorized and unissued;

(3) analysis of changes in bonds to be authorized;

(4) analysis of changes in funds to be provided by others;

(5) statement of expenditures and encumbrances compared to appropriations.



Sec. 37.07.070. - Legislative review.

The legislature shall consider the governor's proposed comprehensive operating and capital improvements programs and financial plans, evaluate alternatives to the plans, make program selections among the various alternatives and determine, subject to available revenues, the level of funding required to support authorized state services. The operating and capital budgets of each agency shall be separately reviewed. During each regular session of the legislature, legislative review of the governor's supplemental appropriation bills and the governor's budget amendments shall be governed by the following time limits:

(1) requests by the governor for supplemental appropriations for state agency operating and capital budgets for the current fiscal year may be introduced by the rules committee only through the 30th legislative day;

(2) requests by the governor for budget amendments to state agency budgets for the budget fiscal year may be received and reviewed by the finance committees only through the 45th legislative day.



Sec. 37.07.080. - Program execution.

(a) Except as limited by executive decisions of the governor, the mission statements and desired results issued by the legislature, appropriations by the legislature, and other provisions of law, the several state agencies have full authority for administering their program service assignments and are responsible for their proper management.

(b) Each state agency shall prepare an annual plan for the operation of each of its assigned programs except for programs that are exempted from this requirement by the office. The operations plan shall be prepared in the form and content and be transmitted on the date prescribed by the office.

(c) The office shall

(1) review each operations plan to determine that it is consistent with the executive decisions of the governor, the mission statement and desired results issued by the legislature, appropriations by the legislature, and other provisions of law, that it reflects proper planning and efficient management methods, and that appropriations have been made for the legislatively established purpose and will not be exhausted before the end of the fiscal year;

(2) approve the operations plan if satisfied that it meets the requirements under (1) of this subsection; otherwise, the office shall require revision of the operations plan in whole or in part.

(d) A state agency may not increase the salaries of its employees, employ additional employees, or expend money or incur obligations except in accordance with law and properly approved operations plan.

(e) Transfers or changes between objects of expenditures or between allocations may be made by the head of an agency upon approval of the office. Transfers may not be made between appropriations, including transfers made through the use of a reimbursable service agreement or other agreement, except as provided in an act making the transfers between appropriations. However, a reimbursable service agreement or other agreement may be used to finance the provision of a service if

(1) the agency that requires the service has, by law, the authority to obtain or provide the service and has an appropriation that may be used for that purpose; and

(2) the agency that provides the service bills the agency administering the available funds based on

(A) the actual cost to provide the service; or

(B) a cost allocation method approved by the office.

(f) The office shall report quarterly to the governor and the legislature on the operations of each state agency, relating actual accomplishments to those planned and modifying, if necessary, the operations plan of any agency for the balance of the fiscal year.

(g) The governor may direct the withholding or reduction of appropriations to a state agency at any time during the fiscal year only if the governor determines that the planned expenditures can no longer be made due to factors outside the control of the state which make the expenditure factually impossible.

(h) The increase of an appropriation item based on additional federal or other program receipts not specifically appropriated by the full legislature may be expended in accordance with the following procedures:

(1) the governor shall submit a revised program to the Legislative Budget and Audit Committee for review;

(2) 45 days shall elapse before commencement of expenditures under the revised program unless the Legislative Budget and Audit Committee earlier recommends that the state take part in the federally or otherwise funded activity;

(3) should the Legislative Budget and Audit Committee recommend within the 45-day period that the state not initiate the additional activity, the governor shall again review the revised program and if the governor determines to authorize the expenditure, the governor shall provide the Legislative Budget and Audit Committee with a statement of the governor's reasons before commencement of expenditures under the revised program.



Sec. 37.07.090. - Performance reporting. [Repealed, Sec. 9 ch 27 SLA 1998].

Repealed or Renumbered



Sec. 37.07.100. - Proposed supplemental or special appropriations.

The governor from time to time may transmit to the legislature proposed supplemental or special appropriations in accordance with AS 37.07.070 which in the governor's judgment are necessary. However, if the governor finds that an emergency situation necessitates the proposal of supplemental or special appropriations, the governor may transmit them to the legislature at any time. The governor shall accompany each proposal with a statement of the reasons for it, including the reasons for its omission from the budget.



Sec. 37.07.110. - Interpretation of chapter.

This chapter shall be construed as supplemental to all other state laws not in conflict with it. If a section or part of a section of this chapter is in conflict with federal requirements for a program for which federal grant-in-aid funds are available, the section or part, to the extent of the conflict, is inoperative.



Sec. 37.07.120. - Definitions.

In this chapter,

(1) "agency" means a department, officer, institution, board, commission, bureau, division, or other administrative unit forming the state government and includes the Alaska Pioneers' Home, the Alaska Veterans' Home, and the University of Alaska, but does not include the legislature or the judiciary;

(2) "allocation" means an amount set out as a legislative guideline for expenditure by a state agency for a stated purpose within the total amount of an appropriation;

(3) "appropriation" means a maximum amount available for expenditure by a state agency for a stated purpose set out in an appropriation act;

(4) "capital projects" and "capital improvements" mean an allocation or appropriation item for an asset with an anticipated life exceeding one year and a cost exceeding $25,000 and include land acquisition, construction, structural improvement, engineering and design for the project, and equipment and repair costs;

(5) "facility operations" means activities and expenses relating to the day-to-day operations of a building or facility, including utilities, janitorial service, security service, snow removal, and direct supervision of related maintenance activities;

(6) "fiscal year" means a year beginning on July 1 of one calendar year and ending on June 30 of the following calendar year;

(7) "maintenance and repair" means the day-to-day scheduled and preventive maintenance effort, including minor repair work, required to keep a building or facility operational and in a continuous state of readiness;

(8) "object of expenditure" means a line item of expenditure within an allocation or an appropriation;

(9) "office" means the Alaska office of management and budget established in the Office of the Governor by AS 44.19.141 ;

(10) "renewal and replacement" means the scheduled replacement of worn-out major building components and the replacement or retrofitting of obsolete or inefficient building systems in order to maintain or extend the life of a building or facility.



Sec. 37.07.130. - Short title.

This chapter may be cited as the Executive Budget Act.






Chapter 37.10. - PUBLIC FUNDS

Article 01 - CUSTODIANS OF STATE FUNDS

Sec. 37.10.010. - Disbursements.

The Department of Administration shall

(1) disburse money only upon vouchers certified by the department, establishment, or agency concerned, or an officer or employee of it authorized in writing to certify the vouchers;

(2) make an examination of vouchers necessary to ascertain whether they are in proper form, certified and approved, computed on the basis of the facts certified; and

(3) be held accountable accordingly.



Sec. 37.10.020. - Vouchers to be approved by administrative officer.

A voucher arising from the conduct of an office or administration of the state shall be approved by the administrative officer before reference to the Department of Administration for payment.



Sec. 37.10.030. - Responsibility of officer or employee approving or certifying voucher.

(a) The officer or employee approving or certifying a voucher

(1) is responsible for the existence and correctness of the facts recited in the certificate or stated on the voucher or its supporting papers and for the legality of the proposed payment under the appropriation or fund involved;

(2) shall give bond in the form and manner prescribed by AS 39.15 to the state, and approved by the Department of Administration, in an amount fixed by the head of the department, agency, or establishment concerned, under standards prescribed by the Department of Administration; the premium on the bond shall be paid from funds made available for the administrative costs of the department, agency, or establishment concerned; officers already bonded under other provisions of law for the faithful performance of their duties are not required to give additional bond; and

(3) shall be held accountable for and required to make good to the state the amount of an illegal, improper, or incorrect payment resulting from a false, inaccurate, or misleading certificate made by the officer or employee, or a payment prohibited by law or which does not represent a legal obligation under the appropriation or fund involved.

(b) In (a) of this section, an approval or certification of a voucher is effective when an authorized person uses a password assigned by the department if the certification or the voucher itself is prepared and recorded by using an electronic accounting device that is a part of the computerized state accounting systems.



Sec. 37.10.040. - Enforcement of liability.

The liability of a certifying officer or employee is enforced in the same manner as provided by law with respect to enforcement of the liability of a disbursing and other accountable officer.






Article 02 - CHARGES FOR STATE SERVICES; ACCOUNTING

Sec. 37.10.050. - Charges by state agencies; collection, accounting, and deposit of state money.

(a) A state agency may not charge a fee for the provision of state services unless the fee (1) is set or otherwise authorized by statute; and (2) where a regulation is necessary, is set by or provided for in a regulation that meets the standards of AS 44.62.020 and 44.62.030. Unless specifically exempted by statute, a state agency authorized to collect or receive fees, licenses, taxes, or other money belonging to the state shall account for and remit the receipts, less fees to which the collector is entitled by statute or regulation, to the Department of Revenue at least once each month. The commissioner of administration shall separately account under AS 37.05.142 for receipts deposited under this subsection. A fee or other charge that is set by regulation may not exceed the estimated actual costs of the state agency in administering the activity or providing the service unless otherwise provided by the statute under which the regulation is adopted; however, this limitation does not apply to sale or lease of property by a state agency, fees charged by a resource agency for a designated regulatory service as defined in AS 37.10.058 , or fees adopted by the Department of Natural Resources under AS 44.37.025 or 44.37.027.

(b) Money collected for the state shall be deposited by the collector in the nearest bank to the account of the Department of Revenue when the Department of Revenue directs this to be done.

(c) Except as provided in AS 37.10.052 (a), each state agency shall annually review fees collected by the agency. By October 1, each state agency shall submit a report to the office of management and budget regarding existing fee levels set by the agency by regulation and adjustments made to fee levels by the agency during the previous fiscal year, and recommended adjustments in fees set by statute that the agency collects. Each year by December 15, the office of management and budget shall submit a report to the Legislative Budget and Audit Committee summarizing the reports and recommendations and the extent to which the fee adjustments have been incorporated in the governor's budget. Within 30 days after the convening of each regular session of the legislature, the committee shall prepare a report on the status of fee regulations and making recommendations for changes in regulations or statutes as appropriate. The committee shall notify the legislature that the report is available.



Sec. 37.10.052. - Fees levied by resource agencies for designated regulatory services; negotiated service agreements.

(a) Each resource agency shall, by regulation, establish a list of fixed fees for standard designated regulatory services that it provides. A fixed fee adopted under this subsection may not exceed the estimated average reasonable direct cost incurred by the resource agency in providing the standard designated regulatory service. The resource agency shall provide an explanation of the basis for the fixed fee. The resource agency shall review the list of fixed fees at least once every four years, identify any changes in the average actual and reasonable direct cost of providing each standard designated regulatory service for which a fixed fee has been established, and, by regulation, adjust the fees accordingly. The agency shall include the results of its review in the report submitted under AS 37.10.050 (c).

(b) In the case of a designated regulatory service for which a resource agency has not established a fixed fee under (a) of this section, a resource agency shall, at the request of the person who will be billed for a designated regulatory service, attempt to reach a negotiated service agreement for provision of that service. A negotiated service agreement that is reached under this subsection is a contract that is enforceable by either party under generally applicable contract remedies provided by law. A negotiated service agreement reached under this subsection may include

(1) the amount of the fee;

(2) the structure or methodology by which the fee will be charged;

(3) deadlines, sequences, or milestones for the provision of the regulatory service; and

(4) other matters reasonably related to the cost of, or procedures for, the provision of the regulatory service.

(c) A person requiring more than one regulatory service, at least one of which is a designated regulatory service, for an activity may petition the resource agency that will provide the services or, if more than one resource agency will provide a regulatory service, the office of management and budget to establish a single fee for all regulatory services that are required for that class of activities. The resource agency or office of management and budget, as appropriate, shall grant the petition if it finds that the proposed fee meets the applicable requirements of this subsection and is likely to be used by the resource agency or office of management and budget more than once. If a petition under this subsection is granted, the resource agency or the office of management and budget shall make available to the public information concerning the single fee, including a list of regulatory services to be provided and the amount of the fee. If the resource agency or the office of management and budget denies the petition, the agency or office shall provide to the petitioner a statement setting out the agency's or office's reasons for denial. The single fee under this subsection must be

(1) confined to the distinct economic sector in which the petitioner is or proposes to be engaged;

(2) where necessary, limited by geography, facility size or capacity, or other relevant factors so as to provide a reasonable assurance that only similarly situated activities, with respect to cost, are included within the fixed fee; and

(3) based on the estimated average reasonable direct cost of each designated regulatory service required for the activity and the average fee customarily charged for a regulatory service other than a designated regulatory service discounted by the amount of savings that may be achieved by avoiding regulatory overlap and, where applicable, coordinating multi-agency review of the activity to the maximum extent possible.

(d) Except for fees determined under (a), (b), or (c) of this section or in AS 37.10.056 , a fee levied by a resource agency for a designated regulatory service must be based solely on the actual and reasonable direct cost incurred by the resource agency in providing the designated regulatory service to the person on whom that fee is levied, computed on a time-and-expense basis.

(e) Nothing in this section authorizes or requires a resource agency to charge a fee for a designated regulatory service.

(f) No action taken by a resource agency or the office of management and budget under (c) of this section is subject to AS 44.62 (Administrative Procedure Act).



Sec. 37.10.054. - Invoices for designated regulatory services.

(a) Unless a negotiated service agreement reached under AS 37.10.052(b) or (c) provides otherwise, a resource agency charging a fee for providing a designated regulatory service other than a standard designated regulatory service for which a fixed fee has been established under AS 37.10.052 (a) shall, on a monthly basis, provide the person who will be billed for the service with an invoice for services performed during that month. The invoice must be reasonably convenient to the reader, and reasonably susceptible to audit. The invoice must set out, in time increments of not greater than one-quarter hour for each employee, and separately for each expenditure, the purpose of the time or expenditure in sufficient detail to permit a reasonable person to determine whether the time or cost was an actual and reasonable direct cost.

(b) If a person believes that an invoice rendered under (a) of this section exceeds the actual and reasonable direct cost of providing the designated regulatory service, the person may, within 30 days after receiving the invoice, request that the resource agency review the invoice. The resource agency shall review the invoice under the standards of this section and issue its final decision on the invoice within 30 days of receipt of a request for review.



Sec. 37.10.056. - Petitions to adopt regulations.

A person requiring a designated regulatory service from a resource agency may petition the resource agency under AS 44.62.220 and 44.62.230 to adopt regulations that would establish, for a category of designated regulatory services, a fixed fee that is

(1) confined to the distinct economic sector in which the petitioner is or proposes to be engaged;

(2) where necessary, limited by geography, facility size or capacity, or other relevant factors so as to provide a reasonable assurance that only similarly situated regulatory services, with respect to cost, are included within the fixed fee;

(3) likely to be used by the resource agency more than once; and

(4) based on the average reasonable direct cost incurred by the agency in providing the designated regulatory service.



Sec. 37.10.058. - Definitions.

In AS 37.10.050 - 37.10.058,

(1) "agency" means a board, commission, or agency in the legislative, judicial, or executive branch, but does not include the University of Alaska or a public corporation;

(2) "designated regulatory service" means a regulatory service provided under the following regulatory programs:

(A) control of solid waste facilities under AS 46.03.020 (10)(D) and (E);

(B) regulation of the disposal of waste into waters of the state under AS 46.03.100 ;

(C) certification of federal permits or authorizations under 33 U.S.C. 1341 (sec. 401, Clean Water Act);

(D) a coastal management consistency determination relating to a permit or authorization issued under a program listed in (A) - (C) of this paragraph, if the determination is made by the agency issuing the permit or authorization;

(E) any authorization for the use or appropriation of water under AS 46.15;

(F) administration of emission control permits for the air quality control program under AS 46.14; and

(G) regulation of pesticides and broadcast chemicals registered under AS 46.03.320 (a)(4).

(3) "direct cost" means the hourly rate of salary and benefits of each agency employee, including clerical staff, directly involved in providing a regulatory service, multiplied by the number of hours spent in performing the service, together with the expenditures for goods or third-party services made in providing that service; "direct cost" does not include

(A) the costs and salaries of administrative, support, or supervisory personnel who are not directly engaged in providing the service;

(B) other budgeted overhead expenses, including rent and utilities;

(C) interagency charges that would not meet the requirements of AS 37.10.052 - 37.10.058 if those charges had been incurred or invoiced by the agency providing the designated regulatory service;

(D) public consultation costs when the consultation is not required by law;

(E) costs related to an appeal of permit issuance by a person other than the applicant for that permit;

(F) expenses that are not reasonably necessary to comply with the law under which the service is provided; or

(G) travel expenses for inspecting businesses having not more than 20 employees;

(4) "distinct economic sector" means a commercial or industrial segment, or other category of land or water use, that, because of common operational, environmental, or other factors, tends to require similar designated regulatory services; each of the following is an example of a "distinct economic sector": (A) oil and gas exploration, development, and production; (B) oil and gas processing and refining; (C) mineral exploration, development, and production; (D) coal exploration, development, and production; (E) commercial fishing; (F) seafood processing; (G) timber harvest; (H) timber processing; and (I) residential development; nothing in this paragraph precludes a resource agency from further subdividing activities listed in (A) - (I) of this paragraph into more appropriate subcategories;

(5) "fee" means a charge assessed or requested by a state agency for the provision of a service to, the incurring of a burden or cost because of, or the conferring of a benefit upon, a person; "fee" does not include charges assessed or requested by the Department of Natural Resources associated with pipeline right-of-way leases granted under AS 38.35;

(6) "hourly rate of salary and benefits" means the hourly increment of salary due the state employee under the salary schedule applicable to that employee, multiplied by 149 percent to account for the cost of employment benefits paid by the state to or on behalf of the employee;

(7) "permit" means a permit, license, certificate, approval, or coastal management consistency determination;

(8) "regulatory service" includes the following services provided by a resource agency:

(A) an analysis, deliberation, testing, inspection, approval, or other review related to the application for or issuance, modification, extension, or revocation of a permit; and

(B) an inspection, testing, monitoring, or compliance review undertaken under law or the terms of a permit;

(9) "resource agency" means the Department of Environmental Conservation, the Department of Fish and Game, and the Department of Natural Resources;

(10) "standard designated regulatory service" means designated regulatory services for categories of activities that do not generally raise complex or controversial legal, technical, or policy issues.



Sec. 37.10.060. - Department of Revenue to deposit money in state treasury.

All fees and receipts received by the Department of Revenue from any source shall be deposited in the state treasury at least once each month, and credited by the department to the proper fund.






Article 03 - INVESTMENT AND DEPOSIT OF STATE FUNDS

Sec. 37.10.065. - Investment of the Alaska Permanent Fund. [Repealed, Sec. 10 ch 18 SLA 1980. For current law see AS 37.13].

Repealed or Renumbered



Sec. 37.10.070. - Investment of residual money.

(a) The commissioner shall invest, as set out in AS 37.10.071 , the money in the state treasury above an amount sufficient to meet immediate expenditure needs. In managing the invested assets, the commissioner shall

(1) consider the status of the assets and liabilities on both a current and a probable future basis;

(2) determine the appropriate investment objectives;

(3) establish investment policies to achieve the objectives; and

(4) act only in regard to the best financial interests of the state.

(b) The commissioner may invest on the basis of probable total rate of return without regard to the distinction between principal and income and without regard to the generation of income.

(c) In this section, "commissioner" means the commissioner of revenue.



Sec. 37.10.071. - Investment powers and duties.

(a) In making investments under this section, the fiduciary of a state fund shall

(1) act as official custodian of cash and investments by securing adequate and safe custodial facilities for them;

(2) receive all items of cash and investments;

(3) collect and deposit the principal of and income from owned or acquired investments;

(4) invest and reinvest the assets in accordance with this section;

(5) receive and spend appropriations to cover the cost of the exercise of duties under this section;

(6) exercise the powers of an owner with respect to the assets;

(7) perform all acts, not prohibited by this section, whether or not expressly authorized, that the fiduciary considers necessary or proper in administering the assets;

(8) maintain accounting records in accordance with generally accepted accounting principles;

(9) engage an independent certified public accountant to conduct an annual audit of the financial condition and investment transactions;

(10) enter into and enforce contracts or agreements considered necessary, convenient, or desirable for the investment purposes of this section; and

(11) when choosing to acquire or dispose of investments, secure competitive national or international market rates or prices, or the equivalence of those rates or prices in the judgment of the fiduciary.

(b) Under this section, the fiduciary of a state fund or the fiduciary's designee may

(1) delegate investment, custodial, or depository authority on a discretionary or nondiscretionary basis to officers or employees of the state or to independent firms, banks, financial institutions, or trust companies by designation through appointments, contracts, or letters of authority;

(2) acquire or dispose of investments either directly, indirectly, or through investment pools or trusts, by competitive or negotiated agreements, contracts, or auctions, in public or private markets;

(3) concentrate or diversify investments as the fiduciary considers appropriate to increase the probable total rate of return or to decrease the overall exposure to potentially adverse market value risks;

(4) protect the market value or the rate of return of the investments by entering into forward agreements to buy or sell assets at a future date as a hedge against existing held assets or as a precommitment of future cash flows;

(5) lend assets, under an agreement and for a fee, against deposited collateral of equivalent market value;

(6) borrow assets on a short-term basis, under an agreement and for a fee, against the deposit of collateral consisting of other assets in order to accommodate temporary cash or investment needs;

(7) hold investments in bearer or registered form in the name of the state, a fund, or nominees authorized by the fiduciary;

(8) utilize consultants, advisors, custodians, investment services, and legal counsel for assistance in investment matters on either a continuing or a limited-term basis and with or without compensation;

(9) declare records to be confidential and exempt from AS 40.25.110 and 40.25.120 if the records contain information that discloses the particulars of the business or the affairs of a private enterprise, investor, borrower, advisor, consultant, counsel, or manager.

(c) In exercising investment, custodial, or depository powers or duties under this section, the fiduciary of a state fund shall apply the prudent investor rule and exercise the fiduciary duty in the sole financial best interest of the fund entrusted to the fiduciary. Among beneficiaries of a fund, the fiduciaries shall treat beneficiaries with impartiality.

(d) In exercising investment, custodial, or depository powers or duties under this section, the fiduciary or the fiduciary's designee is liable for a breach of a duty that is assigned or delegated under this section, or under AS 14.40.255 , 14.40.280(c), 14.40.400(b), AS 37.10.070, AS 37.14.110 (c), 37.14.160, or 37.14.170. However, the fiduciary or the designee is not liable for a breach of a duty that has been delegated to another person if the delegation is prudent under the applicable standard of prudence set out in statute or if the duty is assigned by law to another person, except to the extent that the fiduciary or designee

(1) knowingly participates in, or knowingly undertakes to conceal, an act or omission of another person knowing that the act or omission is a breach of that person's duties under this chapter;

(2) by failure to comply with this section in the administration of specific responsibilities, enables another person to commit a breach of duty; or

(3) has knowledge of a breach of duty by another person, unless the fiduciary or designee makes reasonable efforts under the circumstances to remedy the breach.

(e) The state shall defend and indemnify the fiduciary or an officer or employee of the state against liability under (d) of this section to the extent that the alleged act or omission was performed in good faith and was prudent under the applicable standard of prudence.

(f) In this section, "fiduciary of a state fund" or "fiduciary" means

(1) the commissioner of revenue for investments under AS 37.10.070 ;

(2) with respect to the Alaska Retirement Management Board, for investments of the collective funds that it manages and administers,

(A) each trustee who serves on the board of trustees; and

(B) any other person who exercises control or authority with respect to management or disposition of assets for which the board is responsible or who gives investment advice to the board; or

(3) the person or body provided by law to manage the investments for investments not subject to AS 37.10.070 .



Sec. 37.10.075. - Deposit of state funds.

(a) When the commissioner of revenue determines that there are funds in the state treasury that are not being used for the purposes provided for in AS 37.10.070 , they may be deposited in financial institutions. Collateral may be required by the commissioner to secure state deposits provided for under this section.

(b) The commissioner of revenue may require the banks in which state funds are deposited under a time deposit agreement to pay at least a minimum interest rate to be fixed by the Department of Revenue, and this interest when paid shall be deposited in the general fund or in the other funds that are established by law.

(c) This section does not prohibit the Department of Revenue from depositing the funds that it considers necessary for the proper conduct of the office in solvent banks outside the state under the terms and conditions provided in this section.

(d) The Department of Revenue may deposit funds in banks inside or outside the state without requiring those banks in which the funds are deposited to pay interest on the deposits. It is the intention of the legislature that the department may compensate the banks for handling state disbursements in a manner determined by the commissioner of revenue to be in the best interests of the state.

(e) Banks holding state deposits shall, as a condition of retaining those deposits, submit all information concerning the deposits and other relevant matters that may be requested by the commissioner.



Sec. 37.10.078. - Prohibited deposits and investments in certain banks.

The commissioner of revenue may not make investments or deposits with a bank doing business in Alaska that has a general practice of

(1) charging a fee for handling disbursements issued by the state; or

(2) refusing to handle disbursements issued by the state.



Sec. 37.10.079. - , 37.10.080l Purchase and sale of bonds. [Repealed, Sec. 33 ch 141 SLA 1988].

Repealed or Renumbered



Sec. 37.10.085. - Financial aid to corporations by state or political subdivision.

(a) Except as provided in (c) or (d) of this section, neither the state nor a political subdivision of the state may

(1) make a subscription to the capital stock of a corporation;

(2) lend its credit for the use of a corporation; or

(3) borrow money for the use of a corporation.

(b) This section does not apply to debt issued by a municipality or a municipal joint insurance arrangement under AS 21.76.120 .

(c) To the extent that the political subdivision is authorized to acquire, own, or operate a public utility, it may exercise that power by acquiring and owning, in a manner consistent with law, all of the capital stock of a corporation that owns or operates a public utility. The political subdivision's authority with respect to lending its credit and borrowing money for the use of the corporation is the same as if the political subdivision had acquired the assets of the corporation.

(d) This section does not apply to

(1) the financial assistance program established under AS 37.17.500 - 37.17.690; or

(2) investments of the assets of the public employees' retirement system established under AS 39.35 or the teachers' retirement system established under AS 14.25, to the extent the investments are made in the stocks, bonds, and other securities of

(A) a corporation licensed under AS 10.13; or

(B) a corporation attempting to become licensed under AS 10.13 if the corporation intends to use the proceeds to fulfill the tasks necessary to become licensed under AS 10.13.



Sec. 37.10.087. - Loans to bond construction funds.

(a) When a construction fund or account established to receive the proceeds of state general obligation bonds is temporarily exhausted the commissioner of administration on recommendation of the state bond committee, and with the approval of the Legislative Budget and Audit Committee, may temporarily transfer money from the general fund to the bond construction fund or account.

(b) Transfers under (a) of this section may be made only when the commissioner of revenue determines and certifies to the state bond committee that there is in the general fund an amount sufficient to meet current cash expenditure needs of the state.

(c) The amount transferred to a construction fund or account under (a) of this section may not exceed anticipated receipts from the unsold general obligation bonds to be issued and the federal programs receipts estimated to be received for the general obligation bond construction program financed from the construction fund or account.

(d) Money transferred from the general fund under (a) of this section shall be immediately returned to the general fund as soon as sufficient money has been received in the bond construction fund or account to which the transfer was made.



Sec. 37.10.088. - Department of Administration authorized to make advances to the University.

(a) During any fiscal year the Department of Administration may make advances to the University of Alaska against verified receivables from appropriations for grants and contracts from federal or private sources of the university and upon condition that the university reimburse the fund for these advances from funds received by the university from federal or private sources. The advances may not exceed 80 percent of the verified receivables from grants and contracts appropriated from federal or private sources.

(b) The total of advances in a fiscal year may not exceed 10 percent of the total of grants and contracts from federal and private sources appropriated to the university for that fiscal year. The amounts advanced in a fiscal year shall be repaid in full to the department within 120 days following the close of that fiscal year. If the repayment is not made on a timely basis, the department may withhold amounts due from state fund appropriations for the university.

(c) The commissioner of administration shall submit a quarterly report of all advances and reimbursements under this section to the Legislative Budget and Audit Committee.

(d) The department shall establish the procedure for making advances to the university and for securing reimbursement from the university.






Article 04 - RECOVERY OF MONEY OR PROPERTY ILLEGALLY PAID OR DIVERTED

Sec. 37.10.090. - Action by attorney general.

Whenever money, funds, or property of a city, school district, municipal government, or the state are illegally paid or are diverted for an illegal purpose, or paid to a person not authorized by law to receive them, they may be recovered by an action instituted by the attorney general. When it appears to the attorney general that it is more advantageous to begin or conduct the action with additional counsel, the attorney general may choose and authorize additional counsel to bring the suit in the name of the proper party.



Sec. 37.10.100. - Costs of action and disposition of amount recovered.

(a) The necessary and reasonable costs of the suit and of the additional counsel shall be advanced by the state, and a sum recovered in the suit shall be deposited in the state treasury.

(b) If the sum recovered as described in (a) of this section belongs to a city, school district, or municipal government, the sum shall be transferred to it, less sums advanced by the state in the suit and not already repaid to it. The Department of Administration may disburse to the city, school district, or municipal corporation the sums belonging to it. The disbursements must be based upon vouchers approved by the attorney general.

(b) However if the sum recovered belongs to a city, school district, or municipal government, the sum shall be transferred to it, less sums advanced by the state in the suit, and not already repaid to it. The Department of Administration may pay to the city, school district, or municipal corporation the sums belonging to it, upon warrants drawn as provided by law. The warrants must be based upon vouchers approved by the attorney general.






Article 05 - ALASKA RETIREMENT MANAGEMENT BOARD

Sec. 37.10.210. - Alaska Retirement Management Board.

(a) The Alaska Retirement Management Board is established in the Department of Revenue. The board's primary mission is to serve as the trustee of the assets of the state's retirement systems, the State of Alaska Supplemental Annuity Plan, and the deferred compensation program for state employees. Consistent with standards of prudence, the board has the fiduciary obligation to manage and invest these assets in a manner that is sufficient to meet the liabilities and pension obligations of the systems, plan, and program. The board may, with the approval of the commissioner of revenue and upon agreement with the responsible fiduciary, manage and invest other state funds so long as the activity does not interfere with the board's primary mission. In making investments, the board shall exercise the powers and duties of a fiduciary of a state fund under AS 37.10.071 .

(b) The Alaska Retirement Management Board consists of nine trustees, as follows:

(1) two members, consisting of the commissioner of administration and the commissioner of revenue;

(2) seven trustees appointed by the governor who meet the eligibility requirements for an Alaska permanent fund dividend and who are professionally credentialed or have recognized competence in investment management, finance, banking, economics, accounting, pension administration, or actuarial analysis as follows:

(A) two trustees who are members of the general public; the trustees appointed under this subparagraph may not hold another state office, position, or employment and may not be members or beneficiaries of a retirement system managed by the board;

(B) one trustee who is employed as a finance officer for a political subdivision participating in either the public employees' retirement system or the teachers' retirement system;

(C) two trustees who are members of the public employees' retirement system, selected from a list of four nominees submitted from among the public employees' retirement system bargaining units;

(D) two trustees who are members of the teachers' retirement system selected from a list of four nominees submitted from among the teachers' retirement system bargaining units;

(E) the lists of the nominees shall be submitted to the governor under (C) and (D) of this paragraph within the time period specified in regulations adopted under AS 37.10.240 (a).

(c) The trustees, other than the two commissioners, shall serve for staggered terms of four years and may be reappointed to the board.

(d) The governor may, by written notice to the trustee, remove an appointed trustee for cause. After an appointed trustee receives written notice of removal, the trustee may not participate in board business and may not be counted for purposes of establishing a quorum.

(e) A vacancy on the board of trustees shall be promptly filled. A person filling a vacancy holds office for the balance of the unexpired term of the person's predecessor. A vacancy on the board does not impair the authority of a quorum of the board to exercise all the powers and perform all the duties of the board.

(f) Five trustees constitute a quorum for the transaction of business and the exercise of the powers and duties of the board.

(g) A trustee may not designate another person to serve on the board in the absence of the trustee.

(h) The board shall provide annual training to its members on the duties and powers of a fiduciary of a state fund and other training as necessary to keep the members of the board educated about pension management and investment.

(i) The board shall elect a trustee to serve as chair and a trustee to serve as vice-chair for one-year terms. A trustee may be reelected to serve additional terms as chair or vice-chair.



Sec. 37.10.215. - Attorney general.

The attorney general is the legal counsel for the board and shall advise the board and represent it in a legal proceeding.



Sec. 37.10.220. - Powers and duties of the board.

(a) The board shall

(1) hold regular and special meetings at the call of the chair or of at least five members; meetings are open to the public, and the board shall keep a full record of all its proceedings;

(2) after reviewing recommendations from the Department of Revenue, adopt investment policies for each of the funds entrusted to the board;

(3) determine the appropriate investment objectives for the defined benefit plans established under the teachers' retirement system under AS 14.25 and the public employees' retirement system under AS 39.35;

(4) assist in prescribing the policies for the proper operation of the systems and take other actions necessary to carry out the intent and purpose of the systems in accordance with AS 37.10.210 - 37.10.390;

(5) provide a range of investment options and establish the rules by which participants can direct their investments among those options with respect to accounts established under

(A) AS 14.25.340 - 14.25.350 (teachers' retirement system defined contribution individual accounts);

(B) AS 39.30.150 - 39.30.180 (State of Alaska Supplementary Annuity Plan);

(C) AS 39.35.730 - 39.35.750 (public employees' retirement system defined contribution individual accounts); and

(D) AS 39.45.010 - 39.45.060 (public employees' deferred compensation program);

(6) establish the rate of interest that shall be annually credited to each member's individual contribution account in accordance with AS 14.25.145 and AS 39.35.100 and the rate of interest that shall be annually credited to each member's account in the health reimbursement arrangement plan under AS 39.30.300 - 39.30.495; the rate of interest shall be adopted on the basis of the probable effective rate of interest on a long-term basis, and the rate may be changed from time to time;

(7) adopt a contribution surcharge as necessary under AS 39.35.160(c);

(8) coordinate with the retirement system administrator to have an annual actuarial valuation of each retirement system prepared to determine system assets, accrued liabilities, and funding ratios and to certify to the appropriate budgetary authority of each employer in the system

(A) an appropriate contribution rate for normal costs; and

(B) an appropriate contribution rate for liquidating any past service liability;

(9) review actuarial assumptions prepared and certified by a member of the American Academy of Actuaries and conduct experience analyses of the retirement systems not less than once every four years, except for health cost assumptions, which shall be reviewed annually; the results of all actuarial assumptions prepared under this paragraph shall be reviewed and certified by a second member of the American Academy of Actuaries before presentation to the board;

(10) contract for an independent audit of the state's actuary not less than once every four years;

(11) contract for an independent audit of the state's performance consultant not less than once every four years;

(12) obtain an external performance review to evaluate the investment policies of each fund entrusted to the board and report the results of the review to the appropriate fund fiduciary;

(13) by the first day of each regular legislative session, report to the governor, the legislature, and the individual employers participating in the state's retirement systems on the financial condition of the systems in regard to

(A) the valuation of trust fund assets and liabilities;

(B) current investment policies adopted by the board;

(C) a summary of assets held in trust listed by the categories of investment;

(D) the income and expenditures for the previous fiscal year;

(E) the return projections for the next calendar year;

(F) one-year, three-year, five-year, and 10-year investment performance for each of the funds entrusted to the board; and

(G) other statistical data necessary for a proper understanding of the financial status of the systems;

(14) submit quarterly updates of the investment performance reports to the Legislative Budget and Audit Committee; and

(15) develop an annual operating budget.

(b) The board may

(1) employ outside investment advisors to review investment policies;

(2) enter into an agreement with the fiduciary of another state fund in order to assume the management and investment of those assets;

(3) contract for other services necessary to execute the board's powers and duties;

(4) enter into confidentiality agreements that would exempt records from AS 40.25.110 and 40.25.120 if the records contain information that could affect the value of investment by the board or that could impair the ability of the board to acquire, maintain, or dispose of investments.

(c) Expenses for the board and the operations of the board shall be paid from the retirement fund.



Sec. 37.10.230. - Conflicts of interest.

(a) Trustees are subject to the provisions of AS 39.50.

(b) If a trustee acquires, owns, or controls an interest, direct or indirect, in an entity or project in which assets under the control of the board are invested, the trustee shall immediately disclose the interest to the board. The disclosure is a matter of public record and shall be included in the minutes of the board meeting next following the disclosure. The board shall adopt regulations to restrict trustees from having a substantial interest in an entity or project in which assets under the control of the board are invested.



Sec. 37.10.240. - Regulations and open meetings.

(a) The board may adopt regulations to implement AS 37.10.210 - 37.10.390. Regulations adopted by the board are not subject to the Administrative Procedure Act (AS 44.62). The board shall adopt regulations required by AS 36.30.015 (f) relating to procurement. The board shall comply with the requirements of AS 44.62.310 - 44.62.312.

(b) Notwithstanding (a) of this section, a regulation adopted under AS 37.10.210 - 37.10.390 shall be published in the Alaska Administrative Register and Alaska Administrative Code for informational purposes. A regulation adopted under this section shall conform to the style and format requirements of the drafting manual for administrative regulations that is published under AS 44.62.050 .

(c) At least 30 days before the adoption, amendment, or repeal of a regulation under this chapter, the board shall provide notice of the action that is being considered. The notice must include publication in one or more newspapers of general circulation in each judicial district of the state.

(d) A regulation adopted under this chapter takes effect 30 days after adoption by the board unless a later effective date is stated in the regulation.

(e) Notwithstanding the other provisions of this section, a regulation may be adopted, amended, or repealed, effective immediately, as an emergency regulation. For an emergency regulation to be effective the board must find that the immediate adoption, amendment, or repeal of the regulation is necessary. The board shall, within 10 days after adoption of an emergency regulation, give notice of the adoption under (c) of this section. An emergency regulation adopted under this subsection may not remain in effect past the date of the next regular meeting of the board unless the board complies with the procedures set out in this section and adopts the regulation as a permanent regulation.

(f) In this section, "regulation" has the meaning given in AS 44.62.640(a).



Sec. 37.10.250. - Compensation of trustees.

Trustees, other than trustees who are employees of the state, a political subdivision of the state, or a school district or regional educational attendance area in the state, receive an honorarium of $400 for each day spent at a meeting of the board or at a meeting of a subcommittee of the board or at a public meeting as a representative of the board, including a day in which a trustee travels to or from a meeting. Trustees who are state employees are entitled to administrative leave for service as a trustee. Trustees who are employees of a political subdivision of the state or a school district or regional educational attendance area in the state are entitled to leave benefits provided by their employers comparable to those provided to state employees for service as a trustee. Trustees are entitled to per diem and travel expenses authorized for boards and commissions under AS 39.20.180 .



Sec. 37.10.260. - Staff.

(a) The Department of Revenue shall provide staff for the board.

(b) The board may designate a trustee or an officer or employee of the Department of Revenue to be responsible for signing on behalf of the board a deed, contract, or other document that must be executed by or on behalf of the board.



Sec. 37.10.270. - Investment advisory council.

(a) The board may appoint an investment advisory council composed of at least three and not more than five members. Members of the council shall possess experience and expertise in financial investments and management of investment portfolios for public, corporate, or union pension benefit funds, foundations, or endowments.

(b) Members of the council serve at the pleasure of the board for staggered terms of three years.

(c) The board shall establish the compensation of members of the council. Members of the council are entitled to per diem and travel expenses authorized for boards and commissions under AS 39.20.180 .

(d) The council shall

(1) review the investments made by the board;

(2) make recommendations to the board concerning the board's investment policies, investment strategy, and investment procedures;

(3) advise the board on selection of performance consultants and on the form and content of annual reports;

(4) provide other advice as requested by the board.

(e) With approval of the board, the council may contract with other state agencies to provide investment advice.



Sec. 37.10.280. - Insurance.

The board shall ensure that trusteed assets and its own services are protected. The board may purchase insurance or provide for self-insurance retention in amounts recommended by the commissioner of revenue and approved by the board to cover the acts, including fiduciary acts, errors, and omissions of its board members and agents. Insurance must protect the board and the state from liability to others and from loss of trusteed assets due to the acts or omissions of the trustees.



Sec. 37.10.290. - Exemption from taxation.

Except as provided in AS 29.45.030 (a) for property acquired through foreclosure or deed in lieu of foreclosure, the board and all properties at any time owned by it, managed by it, or held by it in trust, and the income from those activities, are exempt from all taxes and assessments in the state. All security instruments issued by the board and income from them are exempt from all taxes and assessments in the state, including transfer taxes.



Sec. 37.10.300. - Limitations.

The board may not engage in commercial banking activity or private trust activity. The board may not act as a depository or trustee for a private person, association, or corporation. The board may not act as a lender to a private person, association, or corporation of money from any source except state funds under management by the board.



Sec. 37.10.390. - Definitions.

In AS 37.10.210 - 37.10.390, unless the context otherwise requires,

(1) "board" means the board of trustees of the Alaska Retirement Management Board;

(2) "fund" means the fund or funds composed of the assets of each of the retirement systems administered and managed by the board;

(3) "recognized competence" means a minimum of 10 years' professional experience working or teaching in the field of investment management, finance, banking, economics, accounting, pension administration, or actuarial analysis;

(4) "retirement systems" or "systems" means the teachers' retirement system, the judicial retirement system, the Alaska National Guard and Alaska Naval Militia retirement system, the public employees' retirement system, the State of Alaska Teachers' and Public Employees' Retiree Health Reimbursement Arrangement Plan, and the elected public officers' retirement system under former AS 39.37.






Article 06 - CONSTITUTIONAL BUDGET RESERVE FUND

Sec. 37.10.410. - "Administrative proceedings involving taxes" defined.

(a) The following money received by the state is considered to be received as a result of the termination of an administrative proceeding for purposes of applying art. IX, sec. 17(a), Constitution of the State of Alaska:

(1) past due taxes that are received by the state for each tax year for which a request for an informal conference under AS 43.05.240 is made to the Department of Revenue, together with penalties and interest on the taxes;

(2) past due taxes that are received by the state after a request for a formal hearing under AS 43.05.241 is made to the Department of Revenue, together with penalties and interest on the taxes.

(b) Money received by the state under the following conditions is not considered to be received as the result of the termination of an administrative proceeding for purposes of applying art. IX, sec. 17(a), Constitution of the State of Alaska:

(1) taxes that are not due at the time the request for the proceeding was made under AS 43.05.240 , 43.05.241, or 43.05.242;

(2) taxes set out in a return not audited by the Department of Revenue at the date of collection; or

(3) taxes collected for a tax year for which the taxpayer did not give notice of appeal of an assessment made by the Department of Revenue.



Sec. 37.10.420. - "Money available for appropriation" defined.

(a) For purposes of applying art. IX, sec. 17(b), Constitution of the State of Alaska,

(1) "the amount available for appropriation" or "funds available for appropriation" means

(A) the unrestricted revenue accruing to the general fund during the fiscal year;

(B) general fund program receipts as defined in AS 37.05.146 ;

(C) the unreserved, undesignated general fund balance carried forward from the preceding fiscal year that is not subject to the repayment obligation imposed by art. IX, sec. 17(d), Constitution of the State of Alaska; and

(D) the balance in the statutory budget reserve fund established in AS 37.05.540 ;

(2) "the amount appropriated for the previous fiscal year" means the amount appropriated from the

(A) constitutional budget reserve fund under the authority granted in art. IX, sec. 17, Constitution of the State of Alaska; and

(B) same revenue sources used to calculate the money available for appropriation for the current fiscal year; and

(3) "the amount of appropriations made in the previous calendar year for the previous fiscal year" means appropriations made from sources identified in (2) of this subsection for a fiscal year that were enacted during the calendar year that ends on December 31 of that same fiscal year.

(b) If the amount appropriated from the budget reserve fund has not been repaid under art. IX, sec. 17(d), Constitution of the State of Alaska, the Department of Administration shall transfer to the budget reserve fund the amount of money comprising the unreserved, undesignated general fund balance to be carried forward as of June 30 of the fiscal year, or as much of it as is necessary to complete the repayment. The transfer shall be made on or before December 16 of the following fiscal year.

(c) In this section, "unrestricted revenue accruing to the general fund" or "unreserved, undesignated general fund balance carried forward" is money not restricted by law to a specific use that accrues to the general fund according to accepted principles of governmental or fund accounting adopted for the state accounting system established under AS 37.05.150 in effect on July 1, 1990.

(d) An appropriation under art. IX, sec. 17(b), Constitution of the State of Alaska, requires an affirmative vote of the majority of the members of each house of the legislature. An appropriation under art. IX, sec. 17(c) requires an affirmative vote of three-fourths of the members of each house of the legislature.



Sec. 37.10.430. - Management of the budget reserve fund.

(a) The Department of Revenue may transfer management responsibility over all or a portion of the budget reserve fund (art. IX, sec. 17, Constitution of the State of Alaska) to the Alaska Permanent Fund Corporation.

(b) By March 15 of each year, the Department of Revenue shall, after consulting with the Alaska Permanent Fund Corporation, prepare a report setting out the balance in the budget reserve fund (art. IX, sec. 17, Constitution of the State of Alaska) on January 1 and on December 31 of the previous calendar year. The report shall state the nominal, real, and realized return on the budget reserve fund compared to the nominal, real, and realized return on the permanent fund and the general fund during the previous calendar year.

(c) A special subaccount is established in the budget reserve fund (art. IX, sec. 17, Constitution of the State of Alaska). Money in the subaccount shall be invested to yield higher returns than might be feasible to obtain with other money in the budget reserve fund. In establishing or modifying the investment policy for the subaccount in the constitutional budget reserve fund, the commissioner of revenue shall assume that those funds will not be needed for at least five years. Income earned on money in the subaccount shall be retained in the subaccount by the department.









Chapter 37.11. - RENEWABLE RESOURCES FUNDS



Chapter 37.12. - ALASKA RESOURCES CORPORATION



Chapter 37.13. - ALASKA PERMANENT FUND AND CORPORATION

Article 01 - ALASKA PERMANENT FUND

Sec. 37.13.010. - Alaska permanent fund.

(a) [See conditional amendment note]. Under art. IX, sec. 15, of the state constitution, there is established as a separate fund the Alaska permanent fund. The Alaska permanent fund consists of

(1) 25 percent of all mineral lease rentals, royalties, royalty sale proceeds, net profit shares under AS 38.05.180 (f) and (g), 25 percent of federal mineral revenue sharing payments received by the state from mineral leases, and 25 percent of all bonuses received by the state from mineral leases; and

(2) any other money appropriated to or otherwise allocated by law or former law to the Alaska permanent fund.

(b) Payments due the Alaska permanent fund under (a) of this section shall be made to the fund within three banking days after the day the amount due to the fund reaches at least $3,000,000 and at least once each month.

(c) The Alaska permanent fund shall be managed by the Alaska Permanent Fund Corporation established in this chapter.



Sec. 37.13.020. - Findings.

The people of the state, by constitutional amendment, have required the placement of at least 25 percent of all mineral lease rentals, royalties, royalty sale proceeds, and federal mineral revenue sharing payments and bonuses received by the state into a permanent fund. The legislature finds with respect to the fund that

(1) the fund should provide a means of conserving a portion of the state's revenue from mineral resources to benefit all generations of Alaskans;

(2) the fund's goal should be to maintain safety of principal while maximizing total return;

(3) the fund should be used as a savings device managed to allow the maximum use of disposable income from the fund for purposes designated by law.



Sec. 37.13.030. - Purpose.

It is the purpose of AS 37.13.010 - 37.13.190 to provide a mechanism for the management and investment of those fund assets by the Alaska Permanent Fund Corporation in a manner consistent with the findings in AS 37.13.020 .



Sec. 37.13.040. - Alaska Permanent Fund Corporation.

There is established the Alaska Permanent Fund Corporation. The corporation is a public corporation and government instrumentality in the Department of Revenue managed by the board of trustees. The purpose of the corporation is to manage and invest the assets of the permanent fund and other funds designated by law in accordance with AS 37.13.010 - 37.13.190.



Sec. 37.13.050. - Composition and qualifications of board of trustees.

(a) The Board of Trustees of the Alaska Permanent Fund Corporation consists of six members appointed by the governor. Two of the members must be heads of principal departments of state government, one of whom shall be the commissioner of revenue. Four members shall be appointed by the governor from the public and may not hold any other state or federal office, position or employment, either elective or appointive, except as a member of the armed forces of either the United States or of this state.

(b) The four public members of the board must have recognized competence and wide experience in finance, investments, or other business management-related fields.

(c) The board shall annually elect a chairman from among its members.



Sec. 37.13.060. - Term of office.

The public members of the board shall be appointed for terms of four years, and they may be reappointed. The terms of the public members shall be staggered so that no more than one term of a public member expires each year.



Sec. 37.13.070. - Removal and vacancies.

(a) The governor may remove a public member of the board from office only for cause. A removal by the governor must be in writing and must state the reason for the removal. A member who is removed by the governor may not participate in board business and may not be counted for purposes of establishing a quorum after the member receives written notice of removal from the governor.

(b) A vacancy on the board shall be promptly filled by appointment by the governor. An appointee to a vacancy shall hold office for the balance of the term for which the appointee's predecessor on the board was appointed.

(c) A vacancy on the board does not impair the authority of a quorum of the board to exercise all the powers and perform all the duties of the board.



Sec. 37.13.080. - Quorum and voting.

Four members of the board constitute a quorum for the transaction of business and the exercise of the powers and duties of the board. Action may be taken only upon affirmative vote of a majority of the full membership of the board.



Sec. 37.13.090. - Compensation of board members.

Public members of the board receive an honorarium of $400 for each day spent at a meeting of the board or at a meeting of a subcommittee of the board or at a public meeting as a representative of the board. Members of the board are entitled to per diem and travel allowances as provided by law for members of state boards and commissions.



Sec. 37.13.100. - Corporation staff.

The board may employ and determine the salary of an executive director. The executive director may, with the approval of the board, select and employ additional staff as necessary. An employee of the corporation, including the executive director, may not be a member of the board. The executive director and the other employees of the board are in the exempt service under AS 39.25.



Sec. 37.13.110. - Conflicts of interest.

(a) Members of the board, the executive director, and investment officers of the corporation are subject to the provisions of AS 39.50.

(b) If a member of the board or an employee of the corporation acquires, owns, or controls an interest, direct or indirect, in an entity or project in which fund assets are invested, the member shall immediately disclose the interest to the board. The disclosure is a matter of public record and shall be included in the minutes of the board meeting next following the disclosure.



Sec. 37.13.120. - Investment responsibilities.

(a) The board shall adopt regulations specifically designating the types of income-producing investments eligible for investment of fund assets. When adopting regulations authorized by this section or managing and investing fund assets, the prudent-investor rule shall be applied by the corporation. The prudent-investor rule as applied to investment activity of the fund means that the corporation shall exercise the judgment and care under the circumstances then prevailing that an institutional investor of ordinary prudence, discretion, and intelligence exercises in the designation and management of large investments entrusted to it, not in regard to speculation, but in regard to the permanent disposition of funds, considering preservation of the purchasing power of the fund over time while maximizing the expected total return from both income and the appreciation of capital.

(b) The corporation may not borrow money or guarantee from principal of the fund the obligations of others, except as provided in this subsection. With respect to investments of the fund, the corporation may, either directly or through an entity in which the investment is made, borrow money if the borrowing is nonrecourse to the corporation and the fund.

(c) The board shall maintain a reasonable diversification among investments unless, under the circumstances, it is clearly prudent not to do so. The board shall invest the assets of the fund in in-state investments to the extent that in-state investments are available and if the in-state investments

(1) have a risk level and expected return comparable to alternate investment opportunities; and

(2) are eligible for investment of fund assets under (a) of this section.

(d) The corporation may enter into and enforce all contracts necessary, convenient, or desirable for managing the fund's assets and corporate operations, including contracts for future delivery to implement asset allocation strategies or to hedge an existing equivalent ownership position in an investment.

(e) Before adoption of a regulation under (a) of this section, the regulation, in electronic format, shall be provided to the Legislative Budget and Audit Committee for review and comment. The board shall submit investment reports to the committee at least quarterly.



Sec. 37.13.130. - Gains and losses. [Repealed, Sec. 13 ch 81 SLA 1982].

Repealed or Renumbered



Sec. 37.13.140. - Income.

Net income of the fund includes income of the earnings reserve account established under AS 37.13.145 . Net income of the fund shall be computed annually as of the last day of the fiscal year in accordance with generally accepted accounting principles, excluding any unrealized gains or losses. Income available for distribution equals 21 percent of the net income of the fund for the last five fiscal years, including the fiscal year just ended, but may not exceed net income of the fund for the fiscal year just ended plus the balance in the earnings reserve account described in AS 37.13.145 .



Sec. 37.13.145. - Disposition of income.

(a) The earnings reserve account is established as a separate account in the fund. Income from the fund shall be deposited by the corporation into the account as soon as it is received. Money in the account shall be invested in investments authorized under AS 37.13.120 .

(b) At the end of each fiscal year, the corporation shall transfer from the earnings reserve account to the dividend fund established under AS 43.23.045 , 50 percent of the income available for distribution under AS 37.13.140 .

(c) After the transfer under (b) of this section, the corporation shall transfer from the earnings reserve account to the principal of the fund an amount sufficient to offset the effect of inflation on principal of the fund during that fiscal year. However, none of the amount transferred shall be applied to increase the value of that portion of the principal attributed to the settlement of State v. Amerada Hess, et al., 1JU-77-847 Civ. (Superior Court, First Judicial District) on July 1, 2004. The corporation shall calculate the amount to transfer to the principal under this subsection by

(1) computing the average of the monthly United States Consumer Price Index for all urban consumers for each of the two previous calendar years;

(2) computing the percentage change between the first and second calendar year average; and

(3) applying that rate to the value of the principal of the fund on the last day of the fiscal year just ended, including that portion of the principal attributed to the settlement of State v. Amerada Hess, et al., 1JU-77-847 Civ. (Superior Court, First Judicial District).

(d) Notwithstanding (b) of this section, income earned on money awarded in or received as a result of State v. Amerada Hess, et al., 1JU-77-847 Civ. (Superior Court, First Judicial District), including settlement, summary judgment, or adjustment to a royalty-in-kind contract that is tied to the outcome of this case, or interest earned on the money, or on the earnings of the money shall be treated in the same manner as other income of the Alaska permanent fund, except that it is not available for distribution to the dividend fund or for transfers to the principal under (c) of this section, and shall be annually deposited into the Alaska capital income fund (AS 37.05.565 ).



Sec. 37.13.150. - Corporation budget.

The revenue generated by the fund's investments must be identified as the source of the operating budget of the corporation in the state's operating budget under AS 37.07 (Executive Budget Act). The unexpended balance of the corporation's annual operating budget does not lapse at the end of the fiscal year but shall be treated as income under AS 37.13.140.



Sec. 37.13.160. - Audits.

The Legislative Budget and Audit Committee may provide for an annual post audit and annual operational and performance evaluations of the fund's investments and investment programs.



Sec. 37.13.170. - Reports and publications.

By September 30 of each year, the board shall publish a report of the fund for distribution to the governor and the public. The board shall notify the legislature that the report is available. The report shall be written in easily understandable language. The report must include financial statements audited by independent outside auditors, a statement of the amount of money received by the fund from each investment during the period covered, a statement of investments of the fund including an appraisal at market value, a description of fund investment activity during the period covered by the report, a comparison of the fund performance with the intended goals contained in AS 37.13.020 , an examination of the effect of the investment criteria of this chapter on the fund portfolio with recommendations of any needed changes, and any other information the board believes would be of interest to the governor, the legislature, and the public. The annual income statement and balance sheet of the fund shall be published in at least one newspaper in each judicial district. The income statement and balance sheet for the two fiscal years preceding the publication of the election pamphlet under AS 15.58 shall be included in that pamphlet.



Sec. 37.13.180. - Tax exemption.

The corporation and the fund are exempt from all taxes and assessments in the state. All security instruments issued by the corporation or the fund, their transfer, and their income are exempt from all taxes and assessments in the state.



Sec. 37.13.190. - Political activities.

The resources of the corporation or the fund may not be used to finance or influence political activities.



Sec. 37.13.200. - Public access to information.

Information in the possession of the corporation is a public record, except that information that discloses the particulars of the business or affairs of a private enterprise or investor is confidential and is not a public record. Confidential information may be disclosed only for the purposes of an official law enforcement investigation or when its production is required in a court proceeding. These restrictions do not prohibit the publication of statistics presented in a manner that prevents the identification of particular reports, items, persons, or enterprises.



Sec. 37.13.205. - Regulations. [Repealed, Sec. 3 ch 46 SLA 2005].

Repealed or Renumbered



Sec. 37.13.206. - Regulations.

(a) The board may adopt regulations to carry out the purposes of this chapter and shall adopt regulations under AS 37.13.120 (a). The provisions of AS 44.62 (Administrative Procedure Act) regarding the adoption of regulations do not apply to regulations of the corporation.

(b) The board may adopt regulations under this section by motion, by resolution, or in any other manner permitted by the bylaws of the corporation.

(c) Except as provided in (f) of this section, at least 15 days before the adoption, amendment, or repeal of a regulation, the corporation shall give public notice of the proposed action by

(1) publishing the notice in a newspaper of general circulation or trade or industry publication that the corporation prescribes;

(2) posting the notice on the Alaska Online Public Notice System;

(3) furnishing the notice, by electronic format, to all legislators; and

(4) providing a copy of the notice to every person who has filed a request for notice of proposed regulation with the corporation.

(d) The public notice must include a statement of the time, place, and nature of the proceedings for the adoption, amendment, or repeal of the regulation and an informative summary of the subject of the proposed action.

(e) On the date and at the time and place designated in the notice, the corporation shall give each interested person or the person's authorized representative, or both, the opportunity to present statements, arguments, or contentions in writing, with or without opportunity to present them orally. The board may accept material presented by any form of communication and shall consider all factual, substantive, and other relevant matter presented to it before adopting, amending, or repealing a regulation. A regulation adopted, amended, or repealed by the board may vary from the informative summary specified in (d) of this section if the subject of the action taken on the regulation remains the same and if the original notice of the proposed action was written so as to ensure that members of the public are reasonably notified of the subject of the proposed action in order for members of the public to determine whether their interests could be affected by the board's proposed action on that subject.

(f) A regulation or order of repeal of a regulation under this section may be made as an emergency regulation if, in the order of adoption, the board states the facts constituting the emergency and makes a finding that the adoption of the regulation or repeal is necessary for the immediate preservation of the orderly operation of the corporation. The requirements of (c) - (e) of this section do not apply to the initial adoption of an emergency regulation or repeal under this subsection; however, upon adoption of an emergency regulation or repeal under this subsection, the corporation shall, within 10 days after that adoption, comply with the notice procedures specified in (c) - (e) of this section. An emergency regulation or repeal adopted under this subsection does not remain in effect for more than 120 days unless, before the expiration of that period, the corporation complies with the procedures specified in (c) - (e) of this section.

(g) A regulation adopted under this section takes effect immediately upon its adoption by the board or at another time specified in the order of adoption. The regulation shall be submitted to the lieutenant governor for publication in the Alaska Administrative Code and Register. Within 45 days after adoption of a regulation under this section, the corporation shall provide a copy of the adopted regulation to the chair of the Administrative Regulation Review Committee (AS 24.20.400).



Sec. 37.13.210. - [Renumbered as AS 37.13.900 ].

Repealed or Renumbered






Article 02 - MANAGEMENT OF OTHER ASSETS

Sec. 37.13.300. - Corporation to manage certain assets of the mental health trust.

(a) The corporation shall manage the mental health trust fund.

(b) The corporation shall

(1) hold and invest the mental health trust fund subject to AS 37.13.120;

(2) at least quarterly, prepare, publish, and distribute to the Board of Trustees of the Alaska Mental Health Trust Authority a financial report showing investment revenue and expenditures, including the allocation of the cash assets of the mental health trust fund among investments;

(3) annually prepare, publish, and distribute to the Board of Trustees of the Alaska Mental Health Trust Authority financial statements prepared in accordance with generally accepted accounting principles consistently applied, and an audit report prepared by a certified public accountant;

(4) periodically advise the Board of Trustees of the Alaska Mental Health Trust Authority when revisions to long-range investment policy, including asset allocation changes, are contemplated, and provide an opportunity for consultation and comment on the changes before they are implemented; and

(5) transfer to the mental health trust settlement income account the net income available for distribution attributable to the mental health trust fund at the end of each fiscal year.

(c) Net income from the mental health trust fund may not be included in the computation of net income available for distribution under AS 37.13.140.






Article 03 - GENERAL PROVISIONS

Sec. 37.13.900. - Definitions.

In this chapter,

(1) "board" means the Board of Trustees of the Alaska Permanent Fund Corporation;

(2) "corporation" means the Alaska Permanent Fund Corporation;

(3) "fund" means the Alaska permanent fund established under art. IX, sec. 15, Constitution of the State of Alaska.









Chapter 37.14. - TRUST FUNDS

Article 01 - MENTAL HEALTH TRUST

Sec. 37.14.001. - Mental health trust.

In carrying out its trust obligations under the Mental Health Enabling Act of 1956, the state acts through the governor, the legislature, and the Alaska Mental Health Trust Authority (AS 47.30.011 ).



Sec. 37.14.003. - Responsibilities of the governor.

(a) The governor shall, at the time the governor submits the proposed comprehensive operating and capital improvements program and financial plan under AS 37.07.060 (b), submit to the legislature a separate appropriation bill limited to appropriations for the state's integrated comprehensive mental health program.

(b) If the appropriations in the bill submitted by the governor under (a) of this section differ from those proposed by the authority, the bill must be accompanied by a report explaining the reasons for the differences between the proposed appropriations in the governor's bill and the authority's recommendations for expenditures from the general fund for the state's integrated comprehensive mental health program.

(c) If the governor vetoes all or a part of an appropriation for the integrated comprehensive mental health program, the governor's veto message must explain the vetoes in light of the authority's recommendations for expenditures from the general fund for the state's integrated comprehensive mental health program.



Sec. 37.14.005. - Responsibilities of the legislature.

(a) The legislature shall annually pass and transmit to the governor a bill making appropriations of money for the state's integrated comprehensive mental health program.

(b) The legislature shall make appropriations for the state's integrated comprehensive mental health program in a separate appropriation bill limited to appropriations for the state's integrated comprehensive mental health program.

(c) If the appropriations in the bill passed by the legislature differ from those proposed by the authority, the bill must be accompanied by a report explaining the reasons for the differences between the appropriations in the bill and the authority's recommendations for expenditures from the general fund for the state's integrated comprehensive mental health program.



Sec. 37.14.007. - Authority as trustee.

(a) The Alaska Mental Health Trust Authority, established by AS 47.30.011, is the trustee of the trust established under the Alaska Mental Health Enabling Act of 1956, P.L. 84-830, 70 Stat. 709.

(b) In exercising the powers, duties, and responsibilities as trustee, the authority is under a duty to the public and the trust beneficiaries to

(1) administer the trust consistent with AS 37.14.009 in the interest of the beneficiaries;

(2) keep and render clear and accurate accounts with respect to the administration of the trust;

(3) make public and available complete and accurate information as to the nature and amount of the trust property;

(4) exercise a high degree of care in administering the trust;

(5) take reasonable steps to take and keep control of the trust property;

(6) use care and skill to preserve the trust property;

(7) take reasonable steps to realize on claims that are held in trust;

(8) defend against actions that may result in a loss to the trust estate, unless under all the circumstances, considering the other duties owed to the trust, it is reasonable not to make the defense;

(9) separately account for trust property;

(10) ensure that trust property is designated as property of the trust;

(11) use care and skill to make the trust property productive; however, nothing in this paragraph shall prevent the state from using trust property directly or indirectly, by contractual stipulation or otherwise, as a component of the state's mental health trust program; and

(12) deal impartially with the different trust beneficiaries as provided in AS 47.30.056 .



Sec. 37.14.009. - Trust management.

(a) The Alaska Mental Health Trust Authority

(1) has a fiduciary obligation to ensure that the assets of the trust are managed consistent with the requirements of the Alaska Mental Health Enabling Act, P.L. 84-830, 70 Stat. 709 (1956);

(2) shall contract with the Department of Natural Resources to manage the land assets of the trust; the contract must provide for the recording of at least one conveyance to the authority by quitclaim deed of mental health trust land in each recording district in the state in which mental health trust land is located; a conveyance to the authority is exempt from the platting and surveying requirements of AS 38.04.045(b) and municipal ordinances adopted under AS 29.40; when the Department of Natural Resources manages land assets of the trust under a contract entered into under this paragraph, the department shall

(A) manage in conformity with AS 38.05.801 ;

(B) consult with the authority before adopting regulations under AS 38.05.801(c);

(C) provide notice to, and consult with, the authority regarding all proposed actions subject to public notice under AS 38.05.945 before giving that public notice;

(D) annually provide the authority with a report including

(i) a description of all land management activities undertaken under this section during the prior year;

(ii) an accounting of all income and proceeds generated from mental health trust land;

(iii) an explanation of the manner in which the income and proceeds were allocated between the mental health trust fund and the mental health trust settlement income account; and

(E) obtain the approval of the authority before exchanging mental health trust land under AS 38.05.801 (b)(2); and

(3) shall contract with Alaska Permanent Fund Corporation for management of the mental health trust fund.

(b) [Repealed, Sec. 39 ch 5 FSSLA 1994].



Sec. 37.14.010. - Mental health fund established. [Repealed, Sec. 13 ch 48 SLA 1987].

Repealed or Renumbered



Sec. 37.14.011. - Mental health trust income account. [Repealed, Sec. 12 ch 1 SSSLA 1994].

Repealed or Renumbered



Sec. 37.14.013. - Mental health trust income and proceeds account. [Repealed, Sec. 49 ch 5 FSSLA 1994; Sec. 9 ch 1 SSSLA 1994].

Repealed or Renumbered



Sec. 37.14.020. - Mental Health Fund Advisory Board created. [Repealed, Sec. 13 ch 48 SLA 1987].

Repealed or Renumbered



Sec. 37.14.021. - Utilization of the mental health trust income account. [Repealed, Sec. 39 ch 5 FSSLA 1994].

Repealed or Renumbered



Sec. 37.14.023. - Utilization of the mental health trust income and proceeds account. [Repealed, Sec. 49 ch 5 FSSLA 1994; Sec. 9 ch 1 SSSLA 1994].

Repealed or Renumbered



Sec. 37.14.030. - Powers and duties of board. [Repealed, Sec. 13 ch 48 SLA 1987].

Repealed or Renumbered



Sec. 37.14.031. - Trust fund established.

(a) The mental health trust fund is established as a separate fund of the Alaska Mental Health Trust Authority.

(b) The fund consists of the cash assets of the principal of the trust, and includes

(1) money appropriated to the fund;

(2) the proceeds of sale or other disposals of mental health trust land, and the fees, charges, income earned, royalty proceeds, and other money received from the management of mental health trust land attributable to principal; and

(3) gifts, bequests, and contributions from other sources.

(c) The net income of the fund shall be determined by the Alaska Permanent Fund Corporation in the same manner the corporation determines the net income of the Alaska permanent fund under AS 37.13.140.

(d) The authority shall adopt regulations providing for the determination of amounts attributable to principal under (b)(2) of this section. The regulations must provide for the allocation between principal and income of money received from the management of mental health trust land, and the manner of allocation must be in the long-term best interest of the trust and its beneficiaries.



Sec. 37.14.033. - Management of trust fund.

The mental health trust fund shall be managed by the Alaska Permanent Fund Corporation under AS 37.13.300 .



Sec. 37.14.035. - Trust fund utilization.

(a) The cash principal of the mental health trust fund shall be retained perpetually in the fund for investment by the Alaska Permanent Fund Corporation, as specified in AS 37.13.300 .

(b) The net income of the fund shall be transferred by the corporation to the mental health trust settlement income account at the end of each fiscal year.

(c) The net income of the fund may only be utilized by the Alaska Mental Health Trust Authority for the purposes listed in AS 37.14.041 .



Sec. 37.14.036. - Trust settlement income account established.

(a) The mental health trust settlement income account is established as a separate account of the Alaska Mental Health Trust Authority. The mental health trust settlement income account consists of

(1) fees, charges, income earned on assets, and other money received by the trust that is not attributable to the principal of the trust under AS 37.14.031 (d); and

(2) money deposited in the account in accordance with appropriations or allocations made by law.

(b) The authority may establish subaccounts within the mental health trust settlement income account.

(c) [Repealed, Sec. 39 ch 5 FSSLA 1994].



Sec. 37.14.039. - Trust settlement income account administration.

(a) The mental health trust settlement income account shall be administered by the Alaska Mental Health Trust Authority.

(b) If the authority determines that there is a surplus of money in the account above the amount sufficient to meet current and projected cash expenditure needs of the authority, the surplus shall be invested by the authority as provided in AS 37.10.071 for the making of investments by the fiduciary of a state fund. Income earned on investments made under this subsection may be retained by the authority and expended under AS 37.14.041 .



Sec. 37.14.040. - Fund utilization. [Repealed, Sec. 13 ch 48 SLA 1987].

Repealed or Renumbered



Sec. 37.14.041. - Use of trust settlement income account.

(a) Money in the mental health trust settlement income account may only be used for the following purposes:

(1) the awarding of grants and contracts in fulfillment of the authority's purpose to ensure an integrated comprehensive mental health program for the state;

(2) obtaining private and federal grants for a purpose described in (1) of this subsection;

(3) soliciting gifts, bequests, and contributions for a purpose described in (1) of this subsection;

(4) reimbursement to

(A) the Alaska Permanent Fund Corporation for the costs of managing the principal of the mental health trust fund; and

(B) the Department of Natural Resources for the cost of managing mental health trust land;

(5) offsetting the effect of inflation on the value of the principal of the mental trust fund; and

(6) subject to AS 37.07 (Executive Budget Act), meeting the necessary administrative expenses of the authority that are required for it to properly discharge its responsibilties.

(b) If money in the mental health trust settlement income account is not needed to meet the necessary expenses of the state's integrated comprehensive mental health program, the authority shall transfer the money to the unrestricted general fund for expenditure through legislative appropriation for other public purposes.



Sec. 37.14.045. - Limitation on grants and contracts paid for from mental health trust settlement income account.

(a) The authority may award grants and contracts that are paid for from money in the mental health trust settlement income account only in futherance of its purpose to ensure an integrated comprehensive mental health program.

(b) In awarding grants and contracts that are paid for from money in the mental health trust settlement income account, the authority shall consider proposals only from applicants submitting a detailed proposal in the form prescribed by the authority.

(c) The authority may not award a grant or contract that is to be paid for from money in the mental health trust settlement income account unless the authority makes written findings explaining that

(1) the grant or contract awarded will further the authority's purpose to ensure an integrated comprehensive mental health program;

(2) the applicant has submitted an adequate plan for project implementation, including both financial feasibility and project effectiveness;

(3) the applicant has demonstrated that sufficient expertise is available to accomplish the objectives of the proposed program or project; and

(4) the applicant has identified operating, maintenance, and other costs associated with the project, including those ancillary to the project, and future obligations associated with the project.

(d) The authority may establish other requirements for the award of grants and contracts under this section to ensure an integrated comprehensive mental health program.

(e) The authority shall award grants and contracts that are paid for from money in the mental health trust settlement income account in amounts that

(1) are appropriate to the conditions of the applicant and the proposed program or project; and

(2) will make the most effective use of the funds in the mental health trust settlement income account that are available for expenditure.



Sec. 37.14.050. - Contributions. [Repealed, Sec. 13 ch 48 SLA 1987].

Repealed or Renumbered



Sec. 37.14.099. - Definitions.

In AS 37.14.001 - 37.14.099,

(1) "authority" means the Alaska Mental Health Trust Authority established under AS 47.30.011 ;

(2) "board" means the board of trustees of the authority;

(3) "enabling Act" means the Alaska Mental Health Enabling Act of 1956, P.L. 84-830, 70 Stat. 709.






Article 02 - PUBLIC SCHOOL TRUST FUND

Sec. 37.14.110. - Public school trust fund established.

(a) There is established as a separate endowment trust fund the public school trust fund.

(b) The principal of the fund established in (a) of this section consists of

(1) the balance of the public school permanent fund on July 1, 1978; and

(2) sums transferred under AS 37.14.150 .

(c) The commissioner of revenue shall determine the net income of the fund in accordance with investment accounting principles and in a manner that preserves the distinction between principal and income and that excludes capital gains or losses realized on principal. The principal of the fund and the capital gains or losses realized on principal shall be perpetually retained in the fund for investment purposes.



Sec. 37.14.120. - Public School Fund Advisory Board created.

(a) There is created in the Department of Revenue the Public School Fund Advisory Board composed of the commissioner of education and early development, three members elected by the Board of Education and Early Development from among its membership, and the commissioner of revenue.

(b) The board created in (a) of this section shall elect a chairman from the membership of the board. Members serve without compensation but are entitled to per diem and travel expenses authorized by law for other boards.



Sec. 37.14.130. - Powers and duties of board.

The board created in AS 37.14.120 has the following powers and duties:

(1) to hold regular meetings and special meetings considered necessary; and

(2) to have prepared an annual accounting of the principal and income of the fund established in AS 37.14.110 .

(3) [Repealed, Sec. 33 ch 141 SLA 1988].



Sec. 37.14.140. - Utilization of income.

The net income of the fund may not be appropriated for a purpose other than the support of the state public school program. The commissioner of revenue shall invest realized net income that has not been appropriated or that has been appropriated but not expended until the income is appropriated and expended.



Sec. 37.14.150. - Contributions.

During each fiscal year the commissioner of revenue shall transfer to the fund created in AS 37.14.110 a sum equal to one-half of one percent of the total receipts derived from the management of state land, including amounts paid to the state as proceeds of sale or annual rent of surface rights, mineral lease rentals, royalties, royalty sale proceeds, and federal mineral revenue-sharing payments or bonuses.



Sec. 37.14.160. - Duties of the commissioner of revenue.

The commissioner of revenue is the treasurer of the trust fund created in AS 37.14.110 and shall

(1) in carrying out investment duties under this section, exercise the same powers and duties established for the Alaska Retirement Management Board in AS 37.10.220 ;

(2) deposit the principal and income from investments in separate principal and income accounts for the fund;

(3) invest and maintain accounting records that distinguish between the principal and income of the fund;

(4) provide reports to the board established under AS 37.14.120 on the condition and investment performance of the fund.



Sec. 37.14.170. - Investments.

The commissioner of revenue is the fiduciary of the trust fund and shall invest the fund to provide increasing net income over long-term periods to the fund's income beneficiaries. The commissioner may invest the money in the fund on the basis of probable total rate of return to promote the long-term generation of income. In managing the trust fund, the commissioner shall

(1) consider the status of the fund's capital and the income generated on both a current and a probable future basis;

(2) determine the appropriate investment objectives;

(3) establish investment policies to achieve the objectives; and

(4) act only in regard to the financial interests of the fund's beneficiaries.






Article 03 - ALASKA CHILDREN'S TRUST

Sec. 37.14.200. - Alaska children's trust established.

Sec. 37.14.200. Alaska children's trust established.

(a) The Alaska children's trust is established as a separate endowment trust of the state.

(b) The principal of the trust consists of

(1) legislative appropriations to the trust; and

(2) gifts, bequests, and contributions of cash or other assets from a person.

(c) The net income of the trust shall be determined by the commissioner of revenue in accordance with investment accounting principles and in a manner that preserves the distinction between principal and income.



Sec. 37.14.210. - Powers and duties of the commissioner of revenue.

The commissioner of revenue is the treasurer of the trust and has the power and duty to

(1) act as official custodian of the cash and investments belonging to the trust by securing adequate and safe custodial facilities;

(2) receive all items of cash and investments belonging to the trust;

(3) collect the principal and income from investments owned or acquired by the trust and deposit the amounts in separate principal and income accounts for the trust;

(4) invest and reinvest the assets of the trust as provided in this section and as provided for the investment of funds under AS 37.14.170 ;

(5) exercise the powers of an owner with respect to the assets of the trust;

(6) maintain accounting records of the trust in accordance with investment accounting principles and with distinction between the principal and income accounts of the trust;

(7) engage an independent firm of certified public accountants to annually audit the financial condition of the trust's investments and investment transactions;

(8) enter into and enforce contracts or agreements considered necessary for the investment purposes of the trust;

(9) report to the board the condition and investment performance of the trust;

(10) do all acts, whether or not expressly authorized, that the commissioner of revenue considers necessary or proper in administering the assets of the trust.



Sec. 37.14.220. - Administration of the trust.

The trust shall be administered by the Alaska Children's Trust Board.



Sec. 37.14.225. - Trust board established.

The Alaska Children's Trust Board is established in the Office of the Governor. The board is composed of

(1) the governor or a designee of the governor;

(2) the commissioner of health and social services or the commissioner's designee;

(3) the commissioner of education and early development or the commissioner's designee; and

(4) four public members appointed by the governor; in appointing the public members, the governor shall give a preference to persons who have experience and expertise in

(A) children's or prevention programs; or

(B) private sector finance.



Sec. 37.14.230. - Powers and duties of the board.

When acting as administrator of the trust, the board shall

(1) hold regular and special meetings it considers necessary; the board may hold meetings by teleconference;

(2) award grants from the net income of the trust to community-based programs and projects that the board finds will aid in the prevention of child abuse and neglect;

(3) monitor approved programs and projects for compliance with AS 37.14.200 - 37.14.270;

(4) before providing assistance to a program or project, approve written findings on the program or project that include a consideration of the means of measuring the effectiveness of the program or project;

(5) apply for, and use net income from the trust to obtain, private and federal grants for the prevention of child abuse and neglect;

(6) solicit contributions, gifts, and bequests to the trust;

(7) keep audio tape recordings of each meeting of the board to be made available on request; and

(8) submit to the governor and make available to the legislature by February 1 each year a report describing

(A) the child abuse and neglect prevention services that were provided by the programs and projects to which the board awarded grants; and

(B) the annual level of contributions, income, and expenses of the trust.



Sec. 37.14.240. - Fund utilization.

(a) Except as provided in (d) of this section, the principal of the trust and any capital gains or losses realized on the principal shall be retained perpetually in the trust for investment as specified in AS 37.14.210, and may not be used for the awarding of grants.

(b) The net income of the trust may be appropriated only for the following purposes:

(1) the awarding of grants;

(2) obtaining private and federal grants for the trust;

(3) soliciting contributions, gifts, and bequests for the trust; and

(4) reimbursement to the Department of Revenue for the costs of establishing the trust.

(c) Realized net income that has not been appropriated, or that has been appropriated but not expended, shall be invested until appropriated and expended.

(d) Up to $150,000 per year may be appropriated from the principal of the trust for the administrative expenses of the board relating to AS 37.14.200 - 37.14.270.



Sec. 37.14.250. - Grants.

(a) In awarding grants from the net income of the trust, the board shall consider the proposals of a qualified applicant only after the applicant has submitted a detailed proposal in the form prescribed by the board. The board may not award a grant unless the board makes written findings that

(1) the proposed project, if successful, will help prevent child abuse or neglect;

(2) the application for financial assistance contains an adequate plan for project implementation, including both financial feasibility and project effectiveness;

(3) the applicant demonstrates that sufficient technical expertise is available to accomplish the objectives of the proposed program or project;

(4) the applicant has identified costs associated with and ancillary to the project, additional governmental costs, future obligations generated by the program or project, and necessary operating, maintenance, or other support costs for the life of the program or project; and

(5) the applicant has included in the program or project proposal a plan for sustainability and self-sufficiency after the grant period.

(b) The board may establish other requirements for the award of grants under this section if necessary to carry out the purpose of the trust.

(c) The board shall award grants in amounts that

(1) are appropriate to the conditions of the applicant and the proposed program or project; and

(2) will make the most effective use of the money available.

(d) The board may not award grants to a single project or program for more than four years. The grant amount awarded by the board under this section may not exceed the following amounts for the years specified:

(1) for the first year for which the program or project receives a grant, 75 percent of the first-year costs of the program or project;

(2) for the second year of the project or program, 50 percent of the project's or program's first-year costs; and

(3) for the third and fourth years of the project or program, 25 percent of the project's or program's first-year costs.

(e) A recipient of a grant may not use more than 10 percent of the grant for administration of the program or project.

(f) To the extent consistent with the terms or conditions of the grant, a private or federal grant awarded to the board shall be distributed in the same manner as provided for grants under this section and AS 37.14.260 .

(g) The board may reduce or discontinue a grant awarded or distributed under this section at any time during the grant period if the project is not being successful in accomplishing its objectives, as determined by the board.



Sec. 37.14.260. - Eligibility for grants.

The board may award a grant to an applicant if

(1) the applicant has submitted a proposal that is acceptable to the board; and

(2) programs and projects, if any, of the applicant that have previously received a grant from the board have complied with all requirements of that assistance and have performed with sufficient success or promise to warrant further financial assistance.



Sec. 37.14.270. - Definitions.

In AS 37.14.200 - 37.14.270

(1) "board" means the Alaska Children's Trust Board;

(2) "child abuse and neglect" has the meaning given "child abuse or neglect" in AS 47.17.290 ;

(3) "prevention of child abuse and neglect" includes primary and secondary prevention programs; in this paragraph

(A) "primary prevention program" means an educational or training program intended to raise the awareness of and change attitudes concerning child abuse and neglect and its prevention;

(B) "secondary prevention program" means a service intended to reach high-risk groups and to prevent the occurrence or recurrence of child abuse and neglect;

(4) "trust" means the Alaska children's trust established in AS 37.14.200.






Article 04 - INVESTMENT LOSS TRUST FUND

Sec. 37.14.300. - Investment loss trust fund.

(a) There is established as a separate fund in the state treasury the investment loss trust fund. The trust fund consists of money appropriated to it by the legislature. The Department of Revenue is the custodian of the trust fund and shall invest the trust fund in accordance with AS 37.10.071 . Subject to appropriation, the amount earned on money in the trust fund shall be retained in the trust fund. The trust fund shall be held in trust for the benefit of participants in the supplemental annuity plan established under AS 39.30.150 - 39.30.180 and for other purposes authorized by this section, subject to the conditions set out in this section.

(b) The Department of Administration shall spend money from the trust fund as necessary to

(1) hold participants in the plan and annuity holders harmless from a loss on investments in guaranteed investment and annuity contracts issued by Executive Life Insurance Company of California;

(2) pursue a right to recover amounts from persons who may have unlawfully caused or contributed to the loss on investments; and

(3) protect the interest of participants in the plan and annuity holders during proceedings to conserve or liquidate the assets of Executive Life Insurance Company of California.

(c) If the plan or an annuity holder does not incur a loss on investments, or, if after compensating the plan and annuity holders for the loss on investments, a balance remains in the trust fund, the trust fund created in (a) of this section is terminated and the balance of the trust fund lapses pro rata into the funds from which the appropriations to the trust fund were made. The state is subrogated to a right of claim held by participants in the plan and annuity holders to the extent of amounts spent from the trust fund.

(d) In this section,

(1) "annuity holder" means

(A) a plan participant who elects to receive an annuity contract acquired by the Department of Administration and issued by Executive Life Insurance Company of California; and

(B) members of the Unlicensed Vessel Personnel Annuity Retirement Plan who receive an annuity contract acquired by the Department of Administration and issued by Executive Life Insurance Company of California;

(2) "loss on investments" means

(A) the difference between the principal amount plus accrued interest earned through May 3, 1991, on the guaranteed investment contracts issued by Executive Life Insurance Company of California, according to the terms of the contracts, and a lesser amount received by the plan upon maturity, sale, or other termination of the contracts; plus

(B) accrued earnings on the amount described in (A) of this subsection, beginning May 4, 1991, and continuing until the earlier of a participant's benefit commencement date or the maturity, sale, or other termination of the contracts, at a rate equal to the rate, less one percent to be used for the purposes of (b)(2) - (3) of this section, earned each month on the investment loss trust fund; or

(C) any unpaid annuity amounts due to annuity holders under an annuity contract issued by Executive Life Insurance Company of California;

(3) "plan" means the supplemental annuity plan established under AS 39.30.150 - 39.30.180;

(4) "trust fund" means the investment loss trust fund established under this section.






Article 05 - EXXON VALDEZ OIL SPILL TRUST

Sec. 37.14.400. - Trust recognized.

The trust established under the Memorandum of Agreement and Consent Decree entered into by the United States and the state in settlement of claims to money received for injury, loss, or destruction of the natural resources affected by the March 24, 1989, Exxon Valdez oil spill, and approved by the United States District Court on August 28, 1991, is recognized. It shall be managed as provided in the Memorandum of Agreement and Consent Decree that established it.



Sec. 37.14.405. - Appropriations required.

(a) Notwithstanding any other provision of law, a state agency may not expend money received from the trust unless the expenditure is in accordance with an appropriation made by law.

(b) Appropriations made to satisfy the requirement of (a) of this section may be made by general appropriations of program receipts conditioned on compliance with the program review provisions of AS 37.07.080(h).

(c) The provisions of (b) of this section do not apply to amounts paid as reimbursements to the state, as authorized by the Memorandum of Agreement and Consent Decree establishing the trust, for expenses that are

(1) related to the Exxon Valdez oil spill; and

(2) incurred by the state on or before December 31, 1992.



Sec. 37.14.410. - Reimbursed expenditures.

(a) Amounts received by the state as reimbursement for expenses related to the Exxon Valdez oil spill incurred by the state on or before December 31, 1992, shall be deposited in the general fund and, except as required under (b) of this section, may not be credited to an oil and hazardous substance release mitigation account under AS 46.04.010 or to an account established in AS 46.08.020 or 46.08.025.

(b) A percentage of each payment deposited in the general fund under (a) of this section shall be credited to the prevention account established in AS 46.08.010 (a)(1). That percentage is determined by dividing

(1) the amount of the expenses for which the state may be reimbursed under (a) of this section that were paid from the oil and hazardous substance release response fund established under AS 46.08.010 , by

(2) the total amount of expenses for which the state may be reimbursed under (a) of this section.



Sec. 37.14.415. - Budget and reports.

The state trustees shall

(1) submit to the governor and the legislature by December 15 of each year a report setting out, for each object or purpose of expenditure, the amounts approved for expenditure from the trust during the preceding fiscal year and the amounts actually expended during the preceding fiscal year;

(2) prepare and submit, under AS 37.07 (Executive Budget Act), a budget for the next fiscal year setting out, for each object or purpose of expenditure, the trustees' estimate of the amounts that are, during the next fiscal year, to be funded by the trust and expended by state agencies; and

(3) prepare and submit to the legislature at the same time the budget for state agency expenditures is submitted under (2) of this section, a proposal setting out, for each object or purpose of expenditure, the trustees' estimate of the amounts that are to be funded by the trust in the next fiscal year and that are not included in the budget submitted under (2) of this section.



Sec. 37.14.420. - Payments to persons other than governments.

The state trustees may not agree to an expenditure of money from the trust to a person or entity other than an agency of the state or federal government unless the expenditure is for administrative expenses of the trust and is consistent with the competitive principles of AS 36.30 (State Procurement Code). This section does not prevent an agency receiving trust money from expending the money in accordance with procurement or other law applicable to that agency.



Sec. 37.14.425. - Public records.

For purposes of AS 40.25.120 , records of the trust in the custody of or subject to the control of state officers and agencies are public records.



Sec. 37.14.430. - Applicability of open meetings law.

(a) The provisions of AS 44.62.310 and 44.62.312 apply to a meeting related to the trust in which

(1) one or more of the state trustees and one or more of the federal trustees participate, except to the extent that applicable federal law conflicts with AS 44.62.310 or 44.62.312, in which case the applicable federal law governs; or

(2) two or more of the state trustees, but none of the federal trustees, participate.

(b) Notwithstanding (a) of this section, the provisions of AS 44.62.310 and 44.62.312 do not apply to a discussion between the trustees outside of a formal meeting about matters related to the trust if, during the discussion, no decision is made and none of the trustees agrees to vote in a particular way.

(c) The state trustees may discuss the establishment of an official common state position regarding the trust in executive session under AS 44.62.310(b) and (c)(1).

(d) For the purposes of this section,

(1) a person to whom a state trustee has delegated any of the trustee's authority related to the trust is considered a state trustee; and

(2) a person to whom a federal trustee has delegated any of the trustee's authority related to the trust is considered a federal trustee.



Sec. 37.14.450. - Definitions.

In AS 37.14.400 - 37.14.450,

(1) "federal trustee" means a person appointed by the President of the United States to serve as a co-trustee of the trust;

(2) "state trustee" means a state officer designated by the governor to serve as a co-trustee of the trust;

(3) "trust" means the trust established for natural resource damage recoveries under the Memorandum of Agreement and Consent Decree entered into by the United States and the state in settlement of claims to money received by the state and federal governments for injury, loss, or destruction to the natural resources affected by the March 24, 1989, Exxon Valdez oil spill, and approved by the court on August 28, 1991.






Article 06 - ALASKA HERITAGE ENDOWMENT FUND

Sec. 37.14.500. - Alaska heritage endowment fund established.

The Alaska heritage endowment fund is established as a separate endowment trust fund of the state. The principal of the fund consists of

(1) legislative appropriations to the fund; and

(2) gifts, bequests, and contributions of cash or other assets made by a person who has specified their placement in the fund principal.



Sec. 37.14.510. - Net income account.

(a) The net income account is established in the Alaska heritage endowment fund. The net income account of the fund consists of

(1) money and other assets given by persons to the fund whose placement in the principal of the fund is not required by AS 37.14.500(2); and

(2) amounts earned on the investment of gifts, bequests, and contributions of cash or other assets whose placement in the principal of the fund is required under AS 37.14.500 (2).

(b) The legislature may appropriate from the net income account to the principal of the fund under AS 37.14.500 (1).

(c) The net income of the fund shall be determined by the commissioner of revenue in accordance with investment accounting principles and in a manner that preserves the distinction between principal and income.

(d) Unless otherwise provided by the act making an appropriation under (b) of this section, an amount appropriated to the net income account under (b) of this section does not lapse.



Sec. 37.14.520. - Powers and duties of the commissioner of revenue.

The commissioner of revenue is the treasurer of the fund and has the power and duty to

(1) act as official custodian of the cash and investments belonging to the fund by securing adequate and safe custodial facilities;

(2) receive all items of cash and investments belonging to the fund;

(3) collect the principal and income from investments owned or acquired by the fund and deposit the amounts in separate principal and income accounts for the fund;

(4) invest and reinvest the assets of the fund as provided in this section and as provided for the investment of funds under AS 37.14.170 ;

(5) exercise the powers of an owner with respect to the assets of the fund;

(6) maintain accounting records of the fund in accordance with investment accounting principles and with distinction between the principal and income accounts of the fund;

(7) engage an independent firm of certified public accountants to annually audit the financial condition of the fund's investments and investment transactions;

(8) enter into and enforce contracts or agreements considered necessary for the investment purposes of the fund;

(9) report to the commission the condition and investment performance of the fund;

(10) do all acts, whether or not expressly authorized, that the commissioner of revenue considers necessary or proper in administering the assets of the fund.



Sec. 37.14.530. - Use of fund.

(a) The principal of the fund and any capital gains or losses realized on the principal shall be retained perpetually in the fund for investment as specified in AS 37.14.520 .

(b) The net income account of the fund may be appropriated for the following purposes:

(1) reimbursement to the Department of Revenue for the costs of establishing and managing the fund;

(2) the administrative expenses of the Museum Collection Advisory Committee relating to acquisitions from the fund, as determined by the legislature;

(3) acquisitions authorized by AS 14.57.100 - 14.57.199; and

(4) reimbursement of other costs of administration of the fund.

(c) The balance remaining in the net income account that, at the end of the fiscal year, has not been appropriated, or that has been appropriated but not expended, shall be invested until appropriated or expended.



Sec. 37.14.540. - Definition.

In AS 37.14.500 - 37.14.540, "fund" means the Alaska heritage endowment fund established by AS 37.14.500 .






Article 07 - ARCTIC WINTER GAMES TEAM ALASKA TRUST

Sec. 37.14.600. - Arctic Winter Games Team Alaska trust fund established.

(a) The Arctic Winter Games Team Alaska trust fund is established as a separate endowment trust of the state consisting of

(1) appropriations to the trust;

(2) donations to the trust; and

(3) income earned on investments of trust assets.

(b) The commissioner of revenue shall manage the trust as an endowment, with the goal of ensuring that the purchasing power of the trust will not diminish over time without regard to additional contributions that may be made to the trust.

(c) Nothing in this section creates a dedicated fund.



Sec. 37.14.610. - Duties of the commissioner.

The commissioner of revenue has the power and duty to

(1) act as official custodian of the cash and investments belonging to the Arctic Winter Games Team Alaska trust by securing adequate and safe custodial facilities;

(2) exercise the same powers and duties as those established for the Alaska Retirement Management Board in AS 37.10.220 ;

(3) invest the assets of the trust in a manner likely to yield at least five percent real rate of return over time;

(4) maintain accounting records of the trust in accordance with investment accounting principles;

(5) enter into and enforce contracts or agreements considered necessary for the investment purposes of the trust;

(6) report annually to the board of directors of the Arctic Winter Games Team Alaska the condition and performance of the trust;

(7) monitor use of trust money by the Arctic Winter Games Team Alaska; and

(8) do all acts that the commissioner of revenue considers necessary or proper in administering the assets of the trust.



Sec. 37.14.620. - Transfers from the trust fund.

(a) As soon as practicable after July 1 of each year, the commissioner of revenue shall determine the average month-end market value of the Arctic Winter Games Team Alaska trust fund for the immediately preceding three fiscal years. Five percent of that amount shall be identified by the commissioner as available for appropriation to the Department of Revenue for

(1) costs to the department of administering the trust; and

(2) transfers to Arctic Winter Games Team Alaska, a nonprofit corporation, in amounts requested by the corporation for purposes authorized in AS 37.14.630 .

(b) As soon as practicable after July 1 of each fiscal year that the Arctic Winter Games are held in the state, the commissioner of revenue shall determine whether more money may be made available to support the state's participation in the games from the Arctic Winter Games Team Alaska trust fund than the amount determined under (a) of this section. The determination of the amount of additional money available shall be based on consideration of AS 37.14.600 (b) and any amounts identified during prior fiscal years as available for appropriation under (a) of this section that were never transferred from the trust fund. The additional amount shall be identified by the commissioner and is available for appropriation to the Department of Revenue for transfers to Arctic Winter Games Team Alaska.



Sec. 37.14.630. - Use of trust money.

The board of directors of the Arctic Winter Games Team Alaska may use money transferred from the Arctic Winter Games Team Alaska trust fund only for

(1) equipment, uniforms, travel, and food and lodging for Arctic Winter Games Team Alaska athletes, coaches, staff, and directors;

(2) staging tryouts for Arctic Winter Games Team Alaska in events;

(3) costs of athletic skill clinics;

(4) grants to youth sports organizations for equipment;

(5) providing for cultural performers and exhibitions to accompany the Arctic Winter Games Team Alaska sports delegation;

(6) costs incurred by the Arctic Winter Games Host Society for expenses associated with holding the Arctic Winter Games in the state; and

(7) administrative expenses related solely to the state's participation in the Arctic Winter Games.






Article 08 - ALASKA VETERANS' MEMORIAL ENDOWMENT FUND

Sec. 37.14.700. - Alaska veterans' memorial endowment fund established.

Sec. 37.14.700. Alaska veterans' memorial endowment fund established.

(a) The Alaska veterans' memorial endowment fund is established as a separate endowment trust fund of the state. The fund consists of

(1) appropriations to the fund;

(2) donations to the fund; and

(3) income earned on investments of fund assets.

(b) The commissioner of revenue shall manage the fund as an endowment, with the goal that the purchasing power of the fund will not diminish over time without regard to additional contributions that may be made to the fund. The commissioner shall invest the assets of the fund in a manner likely to yield at least a five percent real rate of return over time.

(c) Nothing in this section creates a dedicated fund.



Sec. 37.14.720. - Powers and duties of the commissioner of revenue.

In carrying out the investment duties under AS 37.14.700 - 37.14.740, the commissioner of revenue has the powers and duties set out in AS 37.10.071. The commissioner shall provide reports to the adjutant general of the Department of Military and Veterans' Affairs on the condition and investment performance of the fund.



Sec. 37.14.730. - Use of fund.

(a) As soon as practicable after July 1 of each year, the commissioner of revenue shall determine the average month-end market value of the fund for the immediately preceding three fiscal years. The commissioner shall identify five percent of that amount as available for appropriation by the legislature for uses described in (b) of this section.

(b) Appropriations of the amount identified in (a) of this section may be used for the following purposes:

(1) grants for the maintenance, repair, replacement, and enhancement of, or addition to, veterans' memorials or monuments to the military;

(2) grants for the development and construction of new veterans' memorials or monuments to the military if the adjutant general determines that the purposes set out in (1) of this subsection have been met in a fiscal year;

(3) reimbursement of the costs of establishment, management, and administration of the fund.

(c) After consultation with appropriate veterans' organizations, the adjutant general of the Department of Military and Veterans' Affairs shall administer the grant program and award grants from the money appropriated from the fund. The adjutant general may adopt regulations under AS 44.62 (Administrative Procedure Act) to establish procedures and standards to administer the grant program and for the award of grants. The standards may include requirements for recipients to match grant awards, if appropriate.



Sec. 37.14.740. - Definition.

In AS 37.14.700 - 37.14.740, "fund" means the Alaska veterans' memorial endowment fund established in AS 37.14.700 .






Article 09 - MINE RECLAMATION TRUST FUND

Sec. 37.14.800. - Mine reclamation trust fund established.

(a) The mine reclamation trust fund is established as a separate trust fund of the state. The principal and earnings of the fund shall be held by the state for the purpose of protecting the public interest in reclaiming mine sites in the state. The fund is composed of the mine reclamation trust fund income account and the mine reclamation trust fund operating account.

(b) The mine reclamation trust fund income account consists of payments and deposits made by miners to satisfy the miners' reclamation bonding or financial assurance obligation under AS 27.19.040 or AS 27.21.160 and earnings on the income account. The mine reclamation trust fund operating account consists of appropriations by the legislature of the annual balance of the mine reclamation trust fund income account and any earnings on those appropriations while in the operating account.

(c) Before payments are accepted into the mine reclamation trust fund income account for a particular mining operation, the commissioner of natural resources and the miner may execute a memorandum of understanding that outlines a schedule of expected payments into the trust fund and the relationship of the payments and accumulated earnings in the trust fund to reclamation obligations of the miner under AS 27.19.040 or AS 27.21.160 . The memorandum of understanding may also address expected use of the fund under AS 37.14.820 . If the memorandum of understanding addresses investment of the fund with respect to payments made by the miner, the commissioner of revenue must also sign the memorandum.

(d) Nothing in this section creates a dedicated fund.



Sec. 37.14.810. - Powers and duties of the commissioner of revenue.

The commissioner of revenue is a fiduciary to the fund. The commissioner shall manage both the mine reclamation trust fund income account and the mine reclamation trust fund operating account and shall invest their assets in accordance with AS 37.10.071 .



Sec. 37.14.820. - Use of the mine reclamation trust fund operating account.

(a) The commissioner of natural resources may make expenditures from the mine reclamation trust fund operating account for the following purposes:

(1) reclamation of mining operations for which a payment or deposit has been made into the fund;

(2) maintenance of dams and other permanent features related to a mining operation;

(3) monitoring of site stability and water quality related to a mining operation;

(4) control and treatment of acid rock drainage and other leachate related to a mining operation;

(5) protection and treatment of surface water and groundwater related to a mining operation;

(6) long-term site management of a mining operation;

(7) refunds to miners of the deposits to the fund upon satisfactory completion of reclamation tasks as determined by the Department of Natural Resources.

(b) Subject to appropriation, the mine reclamation trust fund operating account may be used to pay the expenses incurred by the commissioner of revenue in managing the fund and administrative expenses incurred by the Department of Natural Resources in administering the fund and programs under AS 27.19 and AS 27.21.

(c) The Department of Natural Resources may not spend money deposited in the fund for one mining operation at another mining operation.

(d) In accordance with AS 37.14.800 (b), and except as provided in (b) of this section, earnings on the mine reclamation trust fund operating account are added to that account and are available for expenditure without further appropriation.



Sec. 37.14.830. - Regulations.

The commissioner of natural resources may adopt regulations necessary to carry out the purposes of AS 37.14.800 and 37.14.820 - 37.14.840.



Sec. 37.14.840. - Definition.

Unless the context otherwise requires, in AS 37.14.800 - 37.14.840, "fund" means the mine reclamation trust fund established in AS 37.14.800.









Chapter 37.15. - BONDING

Article 01 - STATE BONDING ACT

Sec. 37.15.010. - Full faith and credit for general obligation bonds.

The full faith, credit and resources of the state are hereby pledged to the payment of the principal of and interest and redemption premium, if any, on all general obligation bonds of the state authorized pursuant to art. IX, Sec. 8 of the constitution.



Sec. 37.15.011. - Alaska debt retirement fund.

(a) The Alaska debt retirement fund is established as a separate fund in the general fund. The fund consists of all money appropriated to it.

(b) The Alaska debt retirement fund shall be invested by the Department of Revenue so as to yield competitive market rates, as provided in AS 37.10.071 . Money in the fund may be appropriated

(1) for the purposes set out in AS 37.15.012 ;

(2) to reimburse municipalities for obligations authorized under AS 14.11.100;

(3) to finance the acquisition of state facilities through lease-purchase agreements; and

(4) if an unobligated balance remains, to finance the design and construction of capital projects.



Sec. 37.15.012. - Continuing debt service appropriation.

The amounts required annually to pay the principal, interest, and redemption premium on all issued and outstanding general obligation bonds of the state are appropriated each fiscal year from the Alaska debt retirement fund to the state bond committee to make all required payments of principal, interest, and redemption premium. If the balance of the Alaska debt retirement fund is insufficient to fully pay these amounts, the necessary additional amounts are appropriated from the general fund to the state bond committee to make all required payments of principal, interest, and redemption premium.



Sec. 37.15.015. - Notice before election.

(a) Before a general or special election in which a bond issue is offered for ratification, the state bond committee shall publish a notice of existing state bonded indebtedness at least once a week for three consecutive weeks in a newspaper of general circulation in each of the four judicial districts of the state. The first notice shall be published at least 20 days before the date of the election. A notice must contain

(1) the current total bonded indebtedness of the state;

(2) the cost of the debt service on the current indebtedness;

(3) the projected amount of state general obligation debt principal that could be issued and paid for from the Alaska debt retirement fund;

(4) the estimated debt service requirements for the bond issue offered for ratification; and

(5) whether the bond issue offered for ratification will be repaid with amounts from the Alaska debt retirement fund.

(b) Neither the failure to publish the notice of existing state bonded indebtedness nor a defect in the publication affects the validity of the bond issue offered for ratification or of a general or special election in which a bond issue is offered for ratification.



Sec. 37.15.020. - Manner and amounts of sale.

The state bond committee shall sell the bonds of each authorization in the amounts or series and at the times which it finds are for the best interests of the state and its inhabitants.



Sec. 37.15.030. - Interest rate and maturity.

Each issue or series of bonds must bear interest at an effective rate over the life of the bonds not to exceed 11 percent a year or that rate of interest that is 110 percent of the rate of the Bond Buyer Index of 20 Municipal Bond Average Yields for the week previous to the date of sale of the bonds, whichever is higher. The bonds must mature in not more than 30 years from date of issue, unless a longer period is specifically authorized by statute.



Sec. 37.15.040. - Sale of bonds.

Before selling an issue or series of bonds, the state bond committee shall give notice inviting sealed bids in a manner that it may prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If the state bond committee determines that the bids received are not satisfactory as to price or responsibility of the bidders, it may reject all bids received.



Sec. 37.15.050. - Redemption.

The state bond committee may determine whether the bonds are subject to redemption before their fixed maturities and may fix the premium for and all other terms of the redemption. A bond is not subject to redemption before its fixed maturity date unless the right to so redeem the bond is expressly mentioned on the face of the bond.



Sec. 37.15.060. - Form and registration of bonds.

An issue or series of bonds may be issued in coupon form payable to bearer or in fully registered form, and bonds in coupon form may be made registrable as to principal or principal and interest, as determined by the state bond committee.



Sec. 37.15.070. - Place of payment.

The state bond committee may fix the place or places of payment of the principal, interest and redemption premium, if any.



Sec. 37.15.080. - Signatures and seal.

(a) Each bond shall be signed on behalf of the state by the governor and attested by the lieutenant governor, which signatures may be facsimile signatures. The seal of the state shall be impressed, imprinted or otherwise reproduced on each bond. Each interest coupon attached to the bond shall be signed by the facsimile signatures of the governor and lieutenant governor. If an officer whose signature appears on the bonds or coupons ceases to be an officer before delivery of the bonds, the signature is, nevertheless, valid and sufficient for all purposes, as if the officer had remained in office until delivery.

(b) A signature required on a bond issued by a political subdivision of the state may be a facsimile signature.



Sec. 37.15.090. - Terms and conditions.

Each issue or series of bonds shall be issued under and subject to the terms, conditions, and covenants providing for the payment of the principal and the interest and other terms, conditions, covenants, and protective provisions safeguarding the payment as found reasonably necessary by the state bond committee for the most advantageous sale. The terms, conditions, and covenants may include the setting aside and maintaining of certain reserves to secure the payment of principal and interest.



Sec. 37.15.100. - Trustee.

If the state bond committee finds it necessary to accomplish the most advantageous sale of the bonds, the committee shall select a trustee for the owners and holders of the bonds or for the safeguarding and disbursement of the proceeds of the sale of the bonds for the use and purpose for which issued, and shall fix the rights, duties, powers, and obligations of the trustee.



Sec. 37.15.110. - Creation and membership of state bond committee.

There is created a committee known as the "state bond committee," the members of which are the commissioner of commerce, community, and economic development, the commissioner of administration, and the commissioner of revenue. If a member of the committee is absent or otherwise unable to act, the member's designee in the department shall act as a member of the committee in the member's place.



Sec. 37.15.120. - Regulations.

The state bond committee may adopt regulations for the performance of its duties and may designate by resolution one of its members to perform any act necessary to effectuate its duties not required by statute to be performed by the state bond committee in meeting or by resolution, or by another officer of the state.



Sec. 37.15.130. - Officers, records, and proceedings.

The commissioner of commerce, community, and economic development is the chairman of the state bond committee and the commissioner of revenue is the secretary. A majority of the members of the committee constitute a quorum. The committee shall keep a full, complete, and permanent record of its proceedings. All records and correspondence of the committee shall be kept in the office of the commissioner of revenue.



Sec. 37.15.140. - Duties of state bond committee.

The state bond committee shall adopt the resolution and prepare the documents necessary for the issuance, sale, and delivery of bonds.



Sec. 37.15.150. - Committee may employ special services.

If the state bond committee considers it necessary and advisable, it may procure architectural or engineering, fiscal agent or municipal investment, legal and other expert or specialized services at reasonable and customary fees to assist it in accomplishing the most advantageous sale of the bonds. The fees may be paid from the proceeds of the sale or advanced from the contingency fund in the office of the governor or otherwise.



Sec. 37.15.155. - Prohibited bidding on bonds and anticipation notes.

(a) A person who provides financial programming or marketing assistance to the state bond committee in connection with the issuance or sale of general obligation bonds, revenue bonds, or bond anticipation notes of the state may not bid on the bonds.

(b) The sale of general obligation bonds, revenue bonds, or bond anticipation notes of the state to a person who is prohibited from bidding on the bonds or notes under (a) of this section is against public policy and the sale is void.

(c) In this section "person" means an individual, firm, agent, factor, intermediary, partnership, corporation, association, bond house, stockbroker, or bond broker.



Sec. 37.15.160. - Contents of resolution.

The resolution adopted by the state bond committee must

(1) fix the principal amount, denominations, date, maturities, place of payment, terms, right of redemption if any, form, conditions, and covenants of the bonds;

(2) fix the date of sale and the form of the notice of sale; and

(3) provide if the notice is to be published elsewhere in addition to the publication required by AS 37.15.040 .



Sec. 37.15.170. - State bond committee to certify annual principal, interest, and reserve requirements.

(a) Before December 1 of each year after bonds are issued, the state bond committee shall certify to the commissioner of administration the amount needed for the following calendar year to meet principal, interest, and reserve requirements on all bonds or issues or series of bonds then outstanding, including reimbursements authorized under AS 14.11.100.

(b) The commissioner of administration shall set aside these amounts or make the necessary provisions for the setting aside of these amounts so that there will be sufficient money to pay the principal and interest on the due date and to meet reserve requirements.

(c) Before December 1 of each year, the state bond committee shall report to the governor the current fund balance in the Alaska debt retirement fund. The report must contain an estimate of the amount of state general obligation debt principal that could be issued and paid for from the fund. The state bond committee shall notify the legislature that the report is available.



Sec. 37.15.180. - Remedies of bondholders.

The owner and holder of each bond or the trustee may by appropriate proceeding require and compel the transfer and payment of money as directed by this chapter.



Sec. 37.15.190. - Negotiability.

General obligation bonds of the state and the coupons attached to the bonds are negotiable instruments.



Sec. 37.15.200. - Bonds as legal investments.

General obligation bonds of the state are legal investments for all state funds, or for funds under state control, and for all funds of a political subdivision of the state.



Sec. 37.15.210. - Refunding bonds.

(a) All or a part of the general obligation bonds of the state, or all or a part of each outstanding issue or series of bonds, may be refunded at or before maturity by the issuance of general obligation refunding bonds of the state if, in the opinion of the state bond committee, refunding is advantageous to and in the best interest of the state and its inhabitants. Money set aside as reserve to secure the payment of the principal and interest of bonds being refunded may be used to pay the principal and interest on these bonds or may be retained by the state to secure the payment of the principal and interest on the refunding bonds to be issued.

(b) Refunding bonds and the coupons attached to them are negotiable instruments. The effective rate of interest over the life of refunding bonds may not exceed 11 percent a year or that rate of interest that is 110 percent of the rate of the Bond Buyer Index of 20 Municipal Bond Average Yields for the week previous to the date of sale of bonds, whichever is higher, and the amount of premium that is paid to effect the redemption of outstanding bonds may not be considered in determining the effective rate of interest.

(c) Refunding bonds may be exchanged for the bonds being refunded or refunding bonds may be sold in the manner and at the prices that the state bond committee determines to be for the best interest of the state and its inhabitants either at public or private sale.

(d) The issuance of refunding bonds need not be authorized by the qualified voters of the state. The state bond committee shall adopt the resolution and prepare the documents necessary for the issuance, exchange or sale, and delivery of refunding bonds. The provisions of this chapter relating to the terms, conditions, covenants, issuance, and sale of general obligation bonds of the state apply to refunding bonds except as otherwise specifically provided in this section.



Sec. 37.15.215. - Official statements.

To the extent practicable the official statements and other documentation issued in connection with an offering of state or local government securities must comply with the guidelines of the Municipal Finance Officers Association or other nationally recognized guidelines.



Sec. 37.15.220. - Short title.

AS 37.15.010 - 37.15.220 may be cited as the State Bonding Act.






Article 02 - BOND ANTICIPATION NOTES

Sec. 37.15.300. - Borrowing in anticipation of sale of bonds permitted.

When the state bond committee considers it in the best interests of the state, it may borrow money in anticipation of the sale of general obligation and revenue bonds if money to be derived from the sale of the bonds has been appropriated by the legislature and

(1) in the case of revenue bonds, the bonds to be sold have been authorized by law; or

(2) in the case of general obligation bonds, the bonds to be sold have been

(A) authorized by law and ratified by a majority vote of the qualified voters of the state who vote on the question; or

(B) authorized by law for the purpose of meeting natural disasters, repelling invasion, suppressing insurrection, or defending the state in war.



Sec. 37.15.310. - Issuance of notes.

The state bond committee shall issue notes for the amounts borrowed with a maturity date not to exceed one year from the date of issue. All the notes are payable at a fixed place, on or before a fixed time, or at a fixed time, from the proceeds of the sale of bonds, in anticipation of which the original note or notes were issued, unless the bonds have not been sold by the maturity date of the notes. Interest on the notes is payable at a fixed place, on or before a fixed time, out of appropriations made for the payment of interest on general obligation notes or bonds of the state.



Sec. 37.15.320. - Issuance of new notes. [Repealed, Sec. 3 ch 41 SLA 1967].

Repealed or Renumbered



Sec. 37.15.330. - Repayment of notes.

Every note shall be payable from the proceeds of the next succeeding sale of bonds or from the proceeds of the sale of new bond anticipation notes.



Sec. 37.15.340. - Security for repayment of general obligation bonds.

Notes issued in anticipation of the sale of general obligation bonds and the interest thereon are secured by the full faith, credit, and resources of the state.



Sec. 37.15.350. - Security for repayment of revenue bonds.

Notes issued in anticipation of the sale of revenue bonds and the interest thereon are secured in the same manner as are the revenue bonds in anticipation of which the notes are issued.



Sec. 37.15.360. - Limitation on issuance of notes.

The total amount of such notes issued and outstanding shall at no time exceed the total amount of bonds authorized to be issued.



Sec. 37.15.370. - Use of proceeds from sale of notes.

The proceeds from the sale of the notes shall be used only for the purposes for which the proceeds from the sale of bonds may be used or to meet payment of outstanding bond anticipation notes.



Sec. 37.15.380. - Sale of notes.

Notes issued under this chapter shall be sold by the state bond committee in the manner and at the price or prices as it shall determine, at either public or private sale; however, a note sold under this chapter may not be sold for less than par and accrued interest or at an interest rate exceeding 11 percent a year or that rate of interest that is 110 percent of the rate of Bond Buyer Index of 20 Municipal Bond Average Yields for the week previous to the date of sale of the notes, whichever is higher.



Sec. 37.15.390. - Execution of notes.

Notes for money borrowed in anticipation of receipts from the sale of bonds shall be signed by the governor and countersigned by the lieutenant governor. The governor's and lieutenant governor's signatures may be facsimile signatures.






Article 03 - INTERNATIONAL AIRPORTS REVENUE BONDS

Sec. 37.15.410. - Bond authorization.

For the purpose of providing part or all of the money to be used, with or without any grants or other money that may become available, the issuance and sale of revenue bonds of the state in a total principal sum not to exceed $812,500,000 is authorized to acquire, equip, construct, and install the additions, improvements, extensions, and facilities authorized in AS 37.15.510 . The principal of and interest on these bonds shall be paid out of and secured by the gross revenue derived by the state from the ownership, lease, use, and operation of the airports, and of all the facilities of them, and out of any other money that may be appropriated for the purpose, excepting only proceeds of any customer facility charge, and unless otherwise contractually required any customer facility maintenance charge, set by the commissioner of transportation and public facilities under AS 02.15.090.



Sec. 37.15.415. - Continuing revenue bond debt service appropriation.

The amounts required annually to pay the principal, interest, and redemption premium on all issued and outstanding international airports revenue bonds of the state are appropriated each fiscal year from the international airports revenue fund to the state bond committee to make all required payments of principal, interest, and redemption premium.



Sec. 37.15.420. - International airports construction fund.

(a) There is established a capital project fund known as the "International Airports Construction Fund," into which shall be paid the proceeds of the sale of the bonds (except any accrued interest paid on them, which shall be paid into the bond redemption fund) and grant or other money that is legally provided for the same purposes for which the bonds are authorized. The money in the construction fund shall be used to pay the costs of acquiring, equipping, constructing and installing additions and improvements to and extensions of and facilities for the airports and costs incidental thereto, including costs of the authorization, issuance and sale of the bonds. To the extent provided in the bond resolution, money in the construction fund may also be used for the payment of interest on the bonds during the period of actual construction, and for a further period, not exceeding one year after the period of construction, that may be provided in the bond resolution. Money in the construction fund may also be transferred to the bond redemption fund, to the extent provided in the bond resolution, to establish a reserve for the payment of the principal of and interest on the bonds.

(b) The bond resolution may provide for the investment of money in the construction fund in a manner that the committee may determine. The interest earned upon or any profits derived from the sale of this investment shall be deposited in and become a part of the construction fund.

(c) By January 1 of each year, the commissioner of transportation and public facilities shall submit to the legislature an annual spending plan that contains information regarding the planned expenditure of money from the construction fund during the next fiscal year and information on certain expenditures made during the previous fiscal year. The spending plan must include

(1) the total amount of money to be spent from the construction fund;

(2) a description of the work to be performed on airport facilities that will be financed with money from the construction fund;

(3) the amount from the construction fund that will be spent under contracts with the private sector and a description of the goods or services to be provided to the state under each of the contracts;

(4) the amounts that the state will spend from the construction fund for purposes other than contract payments and a description of each of those purposes, including financing costs, administrative and other overhead costs, and contingencies;

(5) the amounts spent during the previous fiscal year for cost overruns on projects financed in whole or part with money from the construction fund and the sources of money used for those cost overruns;

(6) identification of time delays that occurred during the previous fiscal year on projects financed in whole or part with money from the construction fund and amounts spent as a result of the delays.



Sec. 37.15.430. - International airports revenue fund.

(a) There is established an enterprise fund known as the "International Airports Revenue Fund," into which shall be paid all revenue, fees, charges, and rentals derived by the state from the ownership, lease, use, and operation of the airports and all of the facilities and improvements of them and facilities and improvements used in connection with them, excepting only proceeds of any customer facility charge, and unless otherwise contractually required any customer facility maintenance charge, set by the commissioner of transportation and public facilities under AS 02.15.090 . The revenue, charges, fees, and rentals may not include the proceeds of any state tax or license. The money in the revenue fund may only be used for the purpose of

(1) paying or securing the payment of the principal of and interest on the bonds and of and on any other revenue bonds issued by authorization of the legislature to provide money to acquire, equip, construct, and install additions and improvements to, and extensions of and facilities for, the airports, and to be payable out of the revenue fund;

(2) paying the normal and necessary costs of maintaining and operating the airports and all of the improvements and facilities of them;

(3) paying the costs of renewals, replacements, and extraordinary repairs to the airports and all of the improvements and facilities of them;

(4) redeeming before their fixed maturities any and all revenue bonds issued for the purposes of the airports;

(5) providing money to acquire, construct, and install necessary additions and improvements to and extensions of and facilities for the airports and all of their facilities; and

(6) providing money to pay any and all other costs relating to the ownership, use, and operation of the airports.

(b) The investment of money in the revenue fund may be made in the manner that the committee may determine. The interest earned upon or any profits derived from the sale of this investment shall be deposited in and become a part of the revenue fund.

(c) For proceeds of a customer facility charge set by the commissioner of transportation and public facilities under AS 02.15.090 but required to be collected from customers by occupants or users of, or persons under contract to occupy or use, all or a portion of a facility that is or will be acquired, constructed, equipped, installed, or improved for state ownership with the proceeds of indebtedness incurred other than by the state on behalf of the Department of Transportation and Public Facilities,

(1) the Department of Transportation and Public Facilities shall by regulation or contract require that the proceeds of the customer facility charge be remitted directly to a trustee or another third party designated to receive the proceeds and to use the proceeds as provided under AS 02.15.090 (h); and

(2) the proceeds are not revenue of the state securing any indebtedness other than the indebtedness described in AS 02.15.090 (h).

(d) For proceeds of a customer facility maintenance charge set by the commissioner of transportation and public facilities under AS 02.15.090 but required to be collected from customers by occupants or users of, or persons under contract to occupy or use, all or a portion of a facility that is or will be acquired, constructed, equipped, installed, or improved with proceeds of indebtedness incurred other than by the state on behalf of the Department of Transportation and Public Facilities,

(1) the Department of Transportation and Public Facilities shall by regulation or contract require that the proceeds of the customer facility maintenance charge be remitted directly to a trustee or another third party designated to receive the proceeds and to pay some or all of the costs, fees, and expenses as determined by the commissioner of transportation and public facilities under AS 02.15.090(i); and

(2) the proceeds are not, unless otherwise contractually required, revenue of the state securing any indebtedness.



Sec. 37.15.440. - International airports revenue bond redemption fund.

There is another special fund of the state, known as the "International Airports Revenue Bond Redemption Fund," which is a trust fund for paying and securing the payment of the principal of and interest and redemption premium, if any, on the bonds and which shall be at all times completely segregated and set apart from all other funds of the state. The committee, on behalf of the state, shall obligate and bind the state to set aside and pay into the bond redemption fund any part or parts of, or all of, or a fixed proportion of, or a fixed amount of the money in the revenue fund sufficient to pay the principal of and interest and redemption premium, if any, on the bonds as the payments become due and, if it considers it necessary, to set aside and maintain reserves for this purpose. The bond redemption fund shall be drawn upon for the purpose of paying the principal of and interest and redemption premium, if any, on the bonds, and the bonds do not constitute a general obligation of the state.



Sec. 37.15.450. - Bond terms.

(a) The bonds may be sold at public or private sale in the manner, in the amounts or series, and at the time or times that the committee determines. However, the bonds, or each series of them, shall be sold at such a price so that the effective interest rate over the life of the bonds does not exceed 11 percent per year or that rate of interest that is 125 percent of the rate of the Bond Buyer Index of 20 Municipal Bond Average Yields for the week previous to the date of sale of the bonds, whichever is higher. Interest shall be payable annually or semiannually.

(b) The bonds mature at the time or times fixed by the committee. The bonds may be subject to redemption before their fixed maturities as determined by the committee and with a premium or premiums fixed by the committee, but a bond is not subject to redemption before its fixed maturity date unless the right so to redeem that bond is expressly mentioned on the face of the bond. The bonds may be in denominations determined by the committee; may be issued in coupon form or in fully registered form, and may be registrable as to principal or both principal and interest, all under regulations and conditions that the committee shall provide; shall be payable as to principal and interest at such place or places as may be determined by the committee; shall be signed on behalf of the state by the governor and shall be attested by the lieutenant governor, both of which signatures may be facsimile signatures; shall have the seal of the state impressed, printed, or lithographed on them, and each of the interest coupons attached to them shall be signed by the facsimile signatures of these officials; shall be issued under and subject to such terms, conditions, and covenants providing for the payment of the principal of them and interest on them and such other terms, conditions, covenants, and protective features safeguarding this payment and relating to the maintenance, operation, and improvement of the airports as found necessary by the committee, which covenants may include a provision requiring the setting aside and maintenance of certain reserves to secure the payment of this principal and interest. The committee may provide that any additional bonds authorized after June 27, 1972 by the legislature to be payable out of the same source or sources as the bonds authorized as of that date may later be issued on a parity with the bonds authorized as of that date upon compliance with any conditions which the committee may prescribe.

(c) If found reasonably necessary, the committee may select a trustee or trustees for the holders of the bonds or any series of them, for the safeguarding and disbursement of any of the money in any of the funds created by AS 37.15.420 , 37.15.430, and 37.15.440, or for duties with respect to the authentication, delivery, and registration of the bonds as the committee may determine, and shall fix the rights, duties, powers, and obligations of the trustee or trustees.

(d) In its determination of all of the matters and questions relating to the issuance and sale of the bonds and the fixing of the maturities, terms, conditions, and covenants of them as provided in (a), (b), and (c) of this section, the decisions of the committee shall be those found to be reasonably necessary for the best interests of the state and its inhabitants, and those that will accomplish the most advantageous sale of the bonds, with due regard, however, to necessary or normal costs of maintenance and operation, renewals, and replacements of and repairs to the airports and to all improvements to them and facilities of them owned, used, operated, or leased in connection with them, the future growth and expansion of the airports and all of such facilities, and the possibility of additional revenue bond financing for airports purposes. Any such decisions of the committee, as expressed in any bond resolution, are final and conclusive when any bonds have been issued pursuant to the bond resolution.

(e) A bond resolution may provide that the bonds issued must contain a recital that they are issued under AS 37.15.410 - 37.15.550, and a bond containing this recital shall be conclusively considered to be valid and to have been issued in conformity with AS 37.15.410 - 37.15.550.

(f) The validity of the authorization and issuance of bonds is not affected by any proceedings for the acquisition or construction of the additions, improvements, extensions, or facilities for which the bonds have been issued or by any contracts in connection with the acquisition or construction.



Sec. 37.15.460. - Bond resolution.

The committee shall adopt the bond resolution and prepare all other documents and proceedings necessary for the issuance, sale, and delivery of the bonds or any part or series of them. The bond resolution must fix the principal amount, denomination, date, maturities, place or places of payment, rights of redemption, if any, terms, form, conditions, and covenants of the bonds or each series of them. The committee shall also determine and provide for the date and manner of sale of the bonds, and shall provide whether the notice of sale is to be published elsewhere in addition to the publication required by AS 37.15.450 .



Sec. 37.15.470. - Enforcement by holder.

The holder of any bonds or the trustee for the holders of the bonds or any series of them may, by appropriate proceedings in the courts of record of the state, require and compel the transfer, setting aside, and payment of money and the enforcement of all of the terms, conditions, and covenants as required and provided in AS 37.15.410 - 37.15.550 and in the bond resolution.



Sec. 37.15.480. - Amounts required for payments.

The committee shall, before December 31 of each year, commencing with the year in which the bonds are issued, certify to the commissioners of revenue and transportation and public facilities the amounts required in the next ensuing calendar year by the bond resolution or resolutions to be paid out of the revenue fund into the bond redemption fund and to be paid into and maintained in any reserve fund or account or any other fund or account created by the bond resolution or resolutions, and shall also certify to the commissioners the last date or dates upon which payments may be made.



Sec. 37.15.490. - Bond negotiability.

The bonds and the coupons attached to them are fully negotiable instruments under the laws of the state.



Sec. 37.15.500. - Airport charges.

As provided in AS 02.15.090 (a), the commissioner of transportation and public facilities shall fix and collect the fees, charges, and rentals derived by the state from the ownership, lease, use, and operation of the airports and all of the facilities and improvements that will provide revenue sufficient to comply with all of the covenants of the bond resolution.



Sec. 37.15.510. - State improvements to airports.

The state is authorized to acquire, equip, construct, and install additions and improvements to and extensions of the airports, facilities for the landing, parking, loading, storing, repairing, safety, and utility of aircraft at the airports and passenger, freight, and terminal facilities, including safety equipment and devices at the airports, found to be necessary by the commissioner of transportation and public facilities.



Sec. 37.15.520. - Refunding.

(a) The bonds or any part of them may be refunded at or before their maturity by the issuance of refunding revenue bonds of the state if in the opinion of the committee refunding is advantageous to and in the best interests of the state and its inhabitants.

(b) The issuance of refunding bonds need not be authorized by an Act of the legislature, and the committee shall adopt the resolution or resolutions and prepare all other documents and proceedings necessary for the issuance, exchange, or sale, and delivery of such bonds. All provisions of AS 37.15.410 - 37.15.550 applicable to revenue bonds are applicable to the refunding bonds and to the issuance, sale, or exchange of them, except as otherwise provided in this section.

(c) Refunding bonds may be issued in a principal amount sufficient to provide funds for the payment of all bonds to be refunded by them, and, in addition, for the payment of all expenses incident to the calling, retiring, or paying of the outstanding bonds, and the issuance of the refunding bonds. These expenses include the difference in amount between the par value of the refunding bonds and any amount less than par for which the refunding bonds are sold, any amount necessary to be made available for the payment of interest upon the refunding bonds from the date of sale of them to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid pursuant to the call of them or agreement with the holders of them, and the premium, if any, necessary to be paid in order to call or retire the outstanding bonds and the interest accruing on them to the date of the call or retirement.



Sec. 37.15.530. - Bonds as legal investments.

The bonds are legal investments for all banks, trust companies, savings banks, savings and loan associations, and other persons carrying on a banking business, all insurance companies and other persons carrying on an insurance business, and all executors, administrators, trustees, and other fiduciaries. The bonds may be accepted as security for deposits of all funds of the state and its political subdivisions.



Sec. 37.15.540. - Statutory construction.

AS 37.15.410 - 37.15.550 shall be liberally construed in order to carry out the purposes for which they were enacted, and all existing laws in conflict with any of these sections are superseded insofar as necessary to accomplish the purposes of and carry out the provisions of these sections.



Sec. 37.15.550. - Definitions.

In AS 37.15.410 - 37.15.550, unless the context otherwise requires,

(1) "airports" means the international airports owned and operated by the state and located at or near the cities of Anchorage and Fairbanks;

(2) "bond redemption fund" means the International Airports Revenue Bond Redemption Fund created by AS 37.15.440 , including any accounts that are created in that fund after June 27, 1972;

(3) "bond resolution" means the resolution or resolutions authorizing the issuance of bonds, adopted by the committee under AS 37.15.460 ;

(4) "bonds" means the international airports revenue bonds authorized by AS 37.15.410 - 37.15.550;

(5) "commissioner of revenue" means the principal executive officer of the Department of Revenue of the state as provided in AS 44.25.010 , or a successor;

(6) "commissioner of transportation and public facilities" means the principal executive officer of the Department of Transportation and Public Facilities of the state as provided in AS 44.42.010 , or a successor;

(7) "committee" means the state bond committee created by AS 37.15.110, or any other committee, body, department, or officer of the state which or who succeeds to the rights, powers, duties, and obligations of the state bond committee by lawful Act of the legislature;

(8) "construction fund" means the International Airports Construction Fund created by AS 37.15.420 ;

(9) "revenue fund" means the International Airports Revenue Fund created by AS 37.15.430 .






Article 04 - ALASKA CLEAN WATER FUND AND DRINKING WATER FUND BONDS

Sec. 37.15.560. - Bond authorization.

(a) For purposes of providing part of the money to be used to provide financial assistance to municipalities and other qualified entities under AS 46.03.032 and 46.03.036, including the costs of bond issuance and administration, the issuance and sale of revenue bonds of the state is authorized subject to (b) of this section. The bonds are to be issued by the state bond committee, as provided in AS 37.15.560 - 37.15.605, as part of the Alaska clean water fund and the Alaska drinking water fund revolving loan fund programs (AS 46.03.032 and 46.03.036), public enterprises of the state. The net proceeds of the sale of the bonds remaining after any payment of costs of issuance and administration shall be paid into the Alaska clean water fund or the Alaska drinking water fund, as appropriate. Accrued interest paid on the bonds shall be paid into the Alaska clean water fund or the Alaska drinking water fund for transfer to the Alaska clean water fund revenue bond redemption fund or the Alaska drinking water fund revenue bond redemption fund (AS 37.15.565 ), as appropriate.

(b) The state bond committee may not issue more than $15,000,000 in revenue bonds under AS 37.15.560 - 37.15.605 during a fiscal year for each revolving loan fund program referred to in (a) of this section, excluding refunding bonds. The total unpaid principal amount of revenue bonds, including refunding bonds, but excluding refunded bonds, issued under AS 37.15.560 - 37.15.605 may not exceed $150,000,000 for each program.

(c) The bonds do not constitute a general obligation of the state. Authorization by the voters of the state or the legislature is not required.

(d) The state bond committee may enter into agreements with other state agencies as necessary or convenient to implement AS 37.15.560 - 37.15.605.

(e) The state bond committee may contract for the services of underwriters, paying agents, trustees, bond printers, rating agencies, bond insurance, credit enhancement providers, accountants, financial advisors, and bond counsel, and other services as are necessary to accomplish the bond issuance and sale.



Sec. 37.15.565. - Bond redemption funds.

(a) There are established special funds of the state, known as the "Alaska clean water fund revenue bond redemption fund " and the "Alaska drinking water fund revenue bond redemption fund," which are trust funds for paying and securing the payment of the principal of and interest and redemption premium, if any, on the bonds and which shall be at all times completely segregated and set apart from all other funds of the state. The committee, on behalf of the state, may obligate and bind the state to set aside and pay into the bond redemption funds, on a monthly or other periodic basis, any part or parts of, or all of, or a fixed proportion of, or a fixed amount of the money in the Alaska clean water fund (AS 46.03.032 ) or the Alaska drinking water fund (AS 46.03.036) sufficient to pay the principal of and interest and redemption premium, if any, on the bonds and, if it considers it necessary, to set aside and maintain reserves for this purpose. The bond redemption funds shall be drawn upon only for the purpose of paying the principal of and interest and redemption premium, if any, on the bonds, together with related trustee fees, if any.

(b) Money in the bond redemption funds may be invested in the same manner and on the same conditions as permitted for investment of money belonging to the state or held in the treasury under AS 37.10.070 ; however, the committee may agree with the bondholders to further limit these investments. Earnings on investments must be retained in the bond redemption funds.

(c) Separate accounts may be created in the bond redemption funds for the purposes of paying and securing the bonds. The accounts may be combined for purposes of investment and for financial support to achieve the purposes of AS 37.15.570 (c).



Sec. 37.15.570. - Bond terms.

(a) The bonds may be issued and sold at public or negotiated sale in the manner, in the amounts or series, and at the time or times that the committee determines. The bonds, or each series of them, shall be sold at the price and upon the terms, conditions, and covenants set by the committee after considering market conditions. Interest rates may be fixed or variable.

(b) The bonds mature at the time or times fixed by the committee. The bonds may be subject to redemption before their fixed maturities, as determined by the committee, with or without a premium or premiums. The bonds may be in denominations determined by the committee; may be issued in fully or partially registered form; must be payable as to principal and interest at the place or places determined by the committee; must be signed on behalf of the state in the manner provided by the committee; must be issued under and subject to the terms, conditions, covenants, and protective features safeguarding payment of the bonds and relating to the funding of projects as found necessary by the committee, including covenants requiring the setting aside and maintenance of certain reserves to secure the payment of principal and interest, all under regulations and conditions of the committee.

(c) The committee may pledge to the payment of the principal of and interest on bonds issued by the committee part or all of the legally available money or other assets on hand in the Alaska clean water fund (AS 46.03.032 ) or the Alaska drinking water fund (AS 46.03.036 ); part or all of the revenue of the Alaska clean water fund or the Alaska drinking water fund, including federal capitalization grants, the proceeds of loan repayments, and interest on money in the funds; the proceeds of the sale of bonds; and money on hand in the bond redemption funds. Revenue of the Alaska clean water fund or the Alaska drinking water fund, if so pledged, must be paid into the Alaska clean water fund or the Alaska drinking water fund, as appropriate. The committee may provide for the issuance of additional bonds, secured by a pledge of such money and revenue, ranking junior to, senior to, or on a parity with, outstanding bonds, upon conditions prescribed in the bond resolution. A pledge of loan repayments securing bonds may be made applicable to specific loans from the Alaska clean water fund or the Alaska drinking water fund, or, on a pooled basis, to all loan repayments received.

(d) If the committee finds it reasonably necessary, the committee may select a trustee or trustees for the holders of the bonds, or any series of them, for the safeguarding and disbursement of any of the money in the bond redemption funds created by AS 37.15.565 , or for duties with respect to the enforcement, authentication, delivery, payment, and registration of the bonds as the committee may determine. The committee shall fix the rights, duties, powers, and obligations of the trustee or trustees.

(e) In its determination of all matters and questions relating to the issuance and sale of the bonds and the fixing of their maturities, terms, conditions, and covenants as provided in (a) - (d) of this section, the decisions of the committee shall be those that are reasonably necessary for the best interests of the state and its inhabitants and that will accomplish the most advantageous sale of the bonds, with due regard, however, for the continued funding under AS 46.03.032 and AS 46.03.036 of the categories of projects identified in AS 46.03.032 (d) and 46.03.036(b). Decisions of the committee, as expressed in a bond resolution, are final and are conclusively considered to comply with the requirements of AS 37.15.560 - 37.15.605, AS 46.03.032 , and 46.03.036.

(f) A bond resolution may provide that the bonds issued must contain a recital that they are issued under AS 37.15.560 - 37.15.605 and under AS 46.03.032 or 46.03.036, as appropriate, and a bond containing this recital is conclusively considered to be valid and to have been issued in conformity with AS 37.15.560 - 37.15.605 and with AS 46.03.032 or 46.03.036, as appropriate.



Sec. 37.15.573. - Bond resolution.

The committee shall authorize the issuance of bonds by adopting a resolution and shall prepare all other documents and proceedings necessary for the issuance, sale, and delivery of the bonds or any part or series of them. The bond resolution must fix the principal amount, denominations, date, maturities, manner of sale, place or places of payment, rights of redemption, if any, terms, form, conditions, and covenants of the bonds or each series of them. A bond resolution may state terms, conditions, amounts, and other limitations on loans to be made from the Alaska clean water fund (AS 46.03.032 ) or the Alaska drinking water fund (AS 46.03.036 ), as appropriate, from the relevant bond proceeds.



Sec. 37.15.575. - State aid intercept.

If a municipality is in default on the payment of principal or interest on a loan from the Alaska clean water fund (AS 46.03.032 ) or the Alaska drinking water fund (AS 46.03.036 ), the committee may provide written notice of default to any state agency that is the custodian of money that is payable to the municipality. If the committee determines to provide notice, a separate written notice shall be given in each instance of default. Notwithstanding any other provision of law, at any time after receipt of written notice of default, the agency head shall withhold payment of the money from the municipality. The agency head shall pay over the withheld money to the committee for deposit in the Alaska clean water fund or the Alaska drinking water fund, as appropriate, for the purpose of paying or securing the principal and interest on the loan.



Sec. 37.15.580. - Pledge of the state.

The state pledges to and agrees with the holders of bonds issued by the committee under AS 37.15.560 - 37.15.605 and under AS 46.03.032 or 46.03.036, as appropriate, that the state will not limit or alter the rights and powers vested in the committee by AS 37.15.560 - 37.15.605 and by AS 46.03.032 or 46.03.036, as appropriate, to fulfill the terms of any contract made by the committee with the holders, or in any way impair the rights and remedies of the holders until the principal amount of the bonds, together with the interest on them with interest on unpaid installments of interest, are fully met and discharged. The committee may include this pledge and agreement of the state in a contract with the holders.



Sec. 37.15.583. - Enforcement by bond owner.

(a) The owner or owners of not less than 10 percent of the aggregate principal amount of any series or issue of bonds or the trustee for the owners of the bonds or any series of them may, by appropriate proceedings in state court, require and compel the transfer, setting aside, and payment of money and the enforcement of all of the terms, conditions, and covenants as required and provided in AS 37.15.560 - 37.15.605, AS 46.03.032 or 46.03.036, as appropriate, and the bond resolution.

(b) A proceeding under (a) of this section may be commenced and conducted only in the Superior Court for the State of Alaska, First Judicial District at Juneau.



Sec. 37.15.585. - Amounts required for payments.

The committee shall, before June 30 of each year or from time to time within the year, as appropriate, commencing with the year in which the bonds are issued, certify to the commissioners of revenue and environmental conservation the amounts required in the current fiscal year and the next ensuing fiscal year by the bond resolution or resolutions to be paid out of the Alaska clean water fund or the Alaska drinking water fund into the appropriate bond redemption fund and to be paid into and maintained in any reserve fund or account or other fund or account created by the bond resolution or resolutions, and shall also certify to the commissioners the last date or dates upon which payments may be made.



Sec. 37.15.587. - Purposes and sufficiency of revenue.

The proceeds of bonds may be used for the purposes described in AS 46.03.032 or 46.03.036, as appropriate. Bonds may not be issued unless the committee first finds that revenue to be derived from repayment of loans from the Alaska clean water fund or the Alaska drinking water fund, as appropriate, will be sufficient, together with other available money, to comply with all covenants of the bond resolutions.



Sec. 37.15.590. - Refunding.

(a) The committee may refund the bonds or any part of them at or before their maturities or redemption dates by the issuance of refunding revenue bonds of the state if, in the opinion of the committee, refunding is advantageous to and in the best interest of the state and its inhabitants.

(b) The issuance of refunding bonds need not be authorized by the voters of the state or by an act of the legislature. The committee shall adopt the resolution or resolutions and prepare all other documents and proceedings necessary for the issuance, exchange or sale, and delivery of the refunding bonds. All provisions of AS 37.15.560 - 37.15.605 and of AS 46.03.032 and 46.03.036, as appropriate, applicable to revenue bonds are applicable to the refunding bonds and to the issuance, sale, or exchange of them, except as otherwise provided in this section.

(c) Refunding bonds may be issued in a principal amount sufficient to provide money for the advance or current refunding of all bonds to be refunded and interest on the refunded bonds and, in addition, for the payment of all costs of issuance and administration of the refunding bonds. These expenses also include the difference in amount between the par value of the refunding bonds and any amount less than par for which the refunding bonds are sold; the premium, if any, necessary to be paid in order to call or retire the outstanding bonds and the interest accruing on them to date of the call or retirement; and other such costs. The committee is authorized to incur such expenses.

(d) The committee may contract with a refunding trustee to hold the proceeds of refunding bonds in trust until the proceeds, together with earnings on the proceeds, are applied to pay the principal of, premium, if any, and interest on the bonds to be refunded. Until the refunding bond proceeds are applied, the proceeds may be invested in direct obligations of, or obligations guaranteed by, the United States or an agency or corporation of the United States whose obligations constitute direct obligations of, or obligations guaranteed by the United States.



Sec. 37.15.595. - Bonds as legal investments.

The bonds are legal investments for all banks, trust companies, savings banks, savings and loan associations, and other persons carrying on a banking business, all insurance companies and other persons carrying on an insurance business, and all executors, administrators, trustees, and other fiduciaries. The bonds may be accepted as security for deposits of all money of the state and its political subdivisions.



Sec. 37.15.600. - Statutory construction.

AS 37.15.560 - 37.15.605 shall be liberally construed in order to carry out the purposes for which they were enacted.



Sec. 37.15.603. - Regulations.

The committee may adopt regulations necessary to implement the provisions of AS 37.15.560 - 37.15.605.



Sec. 37.15.605. - Definitions.

In AS 37.15.560 - 37.15.605,

(1) "bond redemption funds " means the Alaska clean water fund revenue bond redemption fund and the Alaska drinking water fund revenue bond redemption fund established in AS 37.15.565 , as applicable;

(2) "bond resolution" means the resolution or resolutions adopted by the committee under AS 37.15.573 authorizing the issuance of bonds;

(3) "bonds" means the Alaska clean water fund revenue bonds or the Alaska drinking water fund revenue bonds authorized in AS 37.15.560 - 37.15.605, as applicable;

(4) "commissioner of revenue" means the principal executive officer of the Department of Revenue as provided in AS 44.25.010 , or a successor;

(5) "commissioner of environmental conservation" means the principal executive officer the Department of Environmental Conservation as provided in AS 44.46.010 , or a successor;

(6) "committee" means the state bond committee created in AS 37.15.110 or any other committee, body, department, or officer of the state that succeeds to the rights, powers, duties, and obligations of the state bond committee by lawful act of the legislature;

(7) "costs of issuance and administration" means all costs associated with issuance and administration of Alaska clean water fund revenue bonds or the Alaska drinking water fund revenue bonds, as applicable, and refunding bonds, including costs of bond printing, official statements, financial advisors, travel costs, rating agencies, bond insurance, letters and lines of credit for credit enhancement, underwriters, legal services, paying agents, bonds registrars, bond and escrow trustees, arbitrage rebate, and all other costs, including administrative costs, both direct and indirect.






Article 05 - TOLL FACILITIES REVENUE BONDS

Sec. 37.15.610. - Bond authorization.

For the purpose of providing part or all of the money to be used, with or without any grants or other money that may become available, the issuance and sale of revenue bonds of the state in the total principal sum of not to exceed $500,000,000 is authorized to acquire, construct, equip, and install the additions, improvements, extensions, and facilities authorized in AS 37.15.720 and 37.15.730. The principal of and interest on these bonds are paid out of and secured by the gross revenue derived by the state from the ownership, use, and operation of the toll facilities, and out of any other revenue or money that the state legislature may provide exclusive of any state tax or license. Bonds may not be issued to assist in the acquisition, financing, or operation of projects without prior approval from the legislature.



Sec. 37.15.620. - Construction fund.

(a) The toll facilities construction fund is established for deposit of proceeds of the sale of the bonds authorized by AS 37.15.610 and any grant or other money that is legally provided for the same purposes for which the bonds are authorized except for any accrued interest paid on the bonds by the purchaser. The money in the construction fund is used to pay the cost of acquiring, constructing, and equipping facilities authorized in AS 37.15.720 and 37.15.730 and costs incidental to those activities, including costs of the authorization, issuance, and sale of the bonds. To the extent allowed in the bond resolution, money in the construction fund may also be used for the payment of interest on the bonds during the time of actual construction, and for any additional time, not exceeding one year after construction is completed. Money in the construction fund may also be transferred to the bond redemption fund, as permitted by the bond resolution, to establish a reserve for the payment of the principal and interest on the bonds.

(b) The bond resolution may provide for the investment of money in the construction fund as the committee determines. The interest earned upon or any profit derived from the sale of the investment is deposited in the construction fund.



Sec. 37.15.630. - Revenue fund.

(a) The toll facilities revenue fund is established and shall be set apart from all other money of the state. The toll facilities revenue fund is a trust fund for the purposes under AS 37.15.610 - 37.15.760, where all revenue, fees, tolls, charges, and rentals are deposited that are derived by the state from the ownership, lease, use, and operation of the facilities authorized by AS 37.15.720 and 37.15.730. The revenue, fees, tolls, charges, and rentals may not include the proceeds of any state tax or license. The money in the revenue fund may only be used to

(1) pay or secure the payment of the principal of and interest on the toll facilities bonds and principal of and interest on any other revenue bonds issued by authorization of the legislature to provide money to acquire, construct, and equip facilities authorized by AS 37.15.720 and 37.15.730 and to be payable out of the revenue fund;

(2) pay the normal and necessary costs of maintaining and operating the facilities acquired, constructed, or equipped under AS 37.15.610 - 37.15.760;

(3) pay the costs of renewals, replacements, and extraordinary repairs to facilities acquired, constructed, or equipped under AS 37.15.610 - 37.15.760;

(4) redeem before their fixed maturities any and all revenue bonds issued for the purpose of acquiring, constructing, and equipping facilities authorized by AS 37.15.720 and 37.15.730;

(5) provide money to acquire, construct, and equip necessary additions and improvements to facilities authorized by AS 37.15.720 and 37.15.730; and

(6) provide money to pay any and all other costs relating to the ownership, use, and operation of the facilities.

(b) The investment of money in the revenue fund may be made as the committee determines. The interest earned upon or any profits derived from the sale of an investment under this subsection shall be deposited in the revenue fund.



Sec. 37.15.640. - Bond redemption fund.

The toll facilities revenue bond redemption fund is established for deposit in trust of money for paying and securing the payment of principal of and interest and redemption premium, if any, on bonds and is set apart from all other money of the state. The committee, on behalf of the state, shall obligate the state to set aside and pay into the bond redemption fund from the revenue fund an amount of money sufficient to pay the principal of and interest and redemption premium, if any, on the bonds as the payments become due and, if the committee considers it necessary, to set aside and maintain a reserve for this purpose. The bond redemption fund is drawn upon for the purpose of paying the principal of and interest and redemption premium, if any, on the bonds, and the bonds do not constitute a general obligation of the state.



Sec. 37.15.650. - Bond terms.

(a) The toll facilities bonds are sold in the amounts or series and at the time as determined by the committee. Before selling a series of bonds, the committee shall give notice inviting sealed bids. If satisfactory bids are received, the bonds offered for sale are awarded to the highest responsible bidder. If the committee determines that a bid received is not satisfactory as to price or responsibility of the bidder, the committee may reject the bid received. Bonds, or a series of bonds, may not be sold if the effective interest rate over the life of the bonds exceeds 11 percent per year or that rate of interest that is 125 percent of the rate of the Bond Buyer Index of 20 Municipal Bond Average Yields for the week previous to the date of sale of the bonds, whichever is higher. Interest is payable annually or semiannually.

(b) The bonds mature at the time fixed by the committee. The bonds may be subject to redemption before their fixed maturities as determined by the committee and with the premium fixed by the committee, but a bond may not be subject to redemption before its fixed maturity date unless the right to redeem that bond is expressly mentioned on the face of the bond. The bonds

(1) may be in denominations determined by the committee;

(2) may be issued in coupon form or in fully registered form, and may be registrable as to principal or both principal and interest, all under regulations and conditions the committee provides;

(3) are payable as to principal and interest at the place determined by the committee;

(4) shall be signed on behalf of the state by the governor and shall be attested to by the lieutenant governor, both of which signatures may be facsimile signatures, and each of the interest coupons attached to them shall be signed by the facsimile signatures of these officials;

(5) shall have the seal of the state impressed, printed, or lithographed on them; and

(6) shall be issued under and subject to the terms, conditions, and covenants, providing for the payment of the principal of and interest on the bonds and the other terms, conditions, covenants, and protective features safeguarding this payment and relating to the maintenance, operation, and improvement of the toll facilities as found necessary by the committee, which covenants may include a provision requiring the setting aside and maintenance of certain reserves to secure the payment of the principal and interest.

(c) If found reasonably necessary, the committee may select a trustee or trustees for the holders of the bonds or any series of the bonds, for the safeguarding and disbursement of any of the money in any of the funds created by AS 37.15.620 , 37.15.630, and 37.15.640, or for the duties for authentication, delivery, and registration of the bonds as the committee may determine. The committee shall also fix the rights, duties, powers, and obligations of the trustee or trustees.

(d) In the committee's determination of all of the matters and questions relating to the issuance and sale of the bonds and the fixing of the maturities, terms, conditions, and covenants of the bonds as provided in (a) - (c) of this section, the decisions of the committee shall be those found to be reasonably necessary for the best interests of the state and its inhabitants, and those that will accomplish the most advantageous sale of the bonds, with due regard, however, (1) to necessary or normal costs of maintenance and operation; (2) to renewals and replacements of and repairs to the toll facilities; (3) to all improvements to toll facilities and property of toll facilities owned, used, operated, or leased in connection with toll facilities; and (4) to the future growth and expansion of all of the facilities and the possibility of additional revenue bond financing for toll facilities purposes. A decision of the committee, as expressed in any bond resolution, is final when any bonds have been issued under the bond resolution.

(e) A bond resolution may provide that the bonds issued contain a recital that they are issued under AS 37.15.610 - 37.15.760, and any bonds containing this recital are conclusively considered to be valid and to have been issued in conformity with AS 37.15.610 - 37.15.760.

(f) The validity of the authorization and issuance of bonds is not affected by any proceeding for the acquisition or construction of the additions, improvements, or facilities for which the bonds have been issued or by any contract in connection with the acquisition or construction.



Sec. 37.15.660. - Bond resolution.

The committee is authorized and directed to adopt the bond resolution and prepare all other documents and proceedings necessary for the issuance, sale, and delivery of the bonds or any part or series of them. The bond resolution shall fix the principal amount, denomination, date, maturities, place or places of payment, rights of redemption, if any, terms, form, conditions, and covenants of the bonds or each series of them. The committee shall also determine and provide for the date and manner of sale of the bonds, and shall provide whether the notice of sale is to be published elsewhere in addition to the publication required by AS 37.15.650 .



Sec. 37.15.670. - Enforcement by holder.

The holder of any bonds or the trustee for the holders of the bonds or any series of them, may, by appropriate proceedings in the courts of record of the state, compel the transfer, setting aside, and payment of money and the enforcement of all of the terms, conditions, and covenants as required and provided in AS 37.15.610 - 37.15.760 and in the bond resolution.



Sec. 37.15.680. - Amounts required for payments.

The committee shall, before December 31 of each year, commencing with the year in which the bonds are issued, certify to the commissioner of revenue and the commissioner of transportation and public facilities the amounts required in the next ensuing calendar year by a bond resolution to be paid out of the revenue fund into the bond redemption fund and to be paid into and maintained in any reserve fund or account or any other fund or account created by a bond resolution. The committee shall also certify to the commissioners the last date upon which payments may be made.



Sec. 37.15.690. - Bond negotiability.

The bonds and the coupons attached to them are fully negotiable instruments under the laws of the state.



Sec. 37.15.700. - Refunding.

(a) The bonds or any part of them may be refunded at or before their maturity by the issuance of refunding revenue bonds of the state if in the opinion of the committee refunding is advantageous to and in the best interest of the state and its inhabitants.

(b) The issuance of refunding bonds need not be authorized by an act of the legislature, and the committee shall adopt the resolution and prepare all other documents and proceedings necessary for the issuance, exchange or sale, and delivery of the bonds. All provisions of AS 37.15.610 - 37.15.760 applicable to revenue bonds are applicable to the refunding bonds and to the issuance, sale, or exchange of the bonds, except as otherwise provided in this section.

(c) Refunding bonds may be issued in a principal amount sufficient to provide money for the payment of all bonds to be refunded by them, and, in addition, for the payment of all expenses incident to the calling, retiring, or paying of the outstanding bonds, and the issuance of the refunding bonds. These expenses include the difference in amount between the par value of the refunding bonds and any amount less than par for which the refunding bonds are sold, any amount necessary to be made available for the payment of interest on the refunding bonds from the date of sale of them to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid under the call of the bonds or agreement with the holders of them, and the premium, if any, necessary to be paid in order to call or retire the outstanding bonds and the interest accruing on the outstanding bonds to the date of the call or retirement.



Sec. 37.15.710. - Bonds as legal investments.

Toll facilities bonds are legal investments for all banks, trust companies, savings banks, savings and loan associations, and other persons carrying on a banking business, all insurance companies and other persons carrying on an insurance business, and all executors, administrators, trustees, and other fiduciaries. The bonds may be accepted as security for deposits of all money of the state and its political subdivisions.



Sec. 37.15.720. - State toll facilities.

The state is authorized to acquire, construct, equip, and maintain toll bridges, tunnels, highways, roads, crossings, and causeways found to be necessary by the commissioner of transportation and public facilities.



Sec. 37.15.730. - Review of toll facility projects.

A toll facility may be financed under AS 37.15.610 - 37.15.760 if the following conditions are met for that toll facility:

(1) the department submits to the governor and the legislature a feasibility study that finds that the toll facility is financially feasible and able to produce revenue adequate to repay the bonds with which it is financed;

(2) if financing in addition to revenue bonds is required to finance the toll facility, the department submits to the governor and legislature a finance plan that includes an estimate of the total cost of the toll facility and a description of the sources of money that will be used to finance the total cost of the toll facility; and

(3) the office of management and budget reviews the feasibility study and the finance plan, if required, and reports its findings and recommendations to the governor and legislature not later than 90 days after the study and plan are received by the office.



Sec. 37.15.740. - Toll facility charges.

The commissioner of transportation and public facilities shall fix and collect the fees, charges, tolls, and rentals derived by the state from the ownership, lease, use, and operation of the facilities authorized by AS 37.15.720 and 37.15.730 and improvements of the facilities as will provide revenue sufficient to comply with all of the covenants of the bond resolution.



Sec. 37.15.750. - Statutory construction.

AS 37.15.610 - 37.15.760 shall be liberally construed in order to carry out the purposes for which the provisions were enacted, and all existing laws in conflict with AS 37.15.610 - 37.15.760 are superseded as necessary to accomplish the purposes of AS 37.15.610 - 37.15.760.



Sec. 37.15.760. - Definitions.

In AS 37.15.610 - 37.15.760, unless the context requires otherwise

(1) "bond redemption fund" means the toll facilities revenue bond redemption fund created by AS 37.15.640 , including any accounts that are created in that fund after October 4, 1984;

(2) "bond resolution" means the resolution authorizing the issuance of bonds, adopted by the committee under AS 37.15.660 ;

(3) "bonds" means the toll facilities revenue bonds authorized by AS 37.15.610 - 37.15.760;

(4) "committee" means the state bond committee created by AS 37.15.110, or any other committee, body, department, or officer of the state that or who succeeds to the rights, powers, duties, and obligations of the state bond committee by act of the legislature;

(5) "construction fund" means the toll facilities construction fund created by AS 37.15.620 ;

(6) "revenue fund" means the toll facilities revenue fund created by AS 37.15.630 ;

(7) "toll facilities" means highways, roads, bridges, tunnels, crossings, and causeways upon which tolls, charges, rentals, or other user fees are placed by the commissioner of transportation and public facilities.






Article 06 - PRIVATE ACTIVITY BONDS

Sec. 37.15.800. - Private activity bonds.

(a) As authorized under 26 U.S.C. 146(e), the state bond committee shall allocate the private activity bond volume limit for the state. Each year at least 25 percent of the limit shall be allocated to municipalities. If the committee determines that a portion of the limit allocated to municipalities will not be used by a municipality during that year, the committee may reallocate that portion.

(b) The committee may make a carry-forward election under 26 U.S.C. 146(f) with respect to all or a portion of the private activity bond volume limit, including allocations that lapse under (c) or (d) of this section.

(c) An amount allocated under (a) of this section lapses on December 30 of the year in which the allocation was made unless

(1) the entity that received the allocation uses it before that date; or

(2) the amount allocated is the subject of a carry-forward election under 26 U.S.C. 146(f).

(d) The committee may adopt regulations relating to the lapsing of amounts under (c) of this section. Regulations adopted under this subsection may establish times when allocated amounts will lapse in addition to the time provided in (c) of this section.

(e) In this section,

(1) "private activity bond" means a bond described in 26 U.S.C. 141;

(2) "private activity bond volume limit" means the maximum amount of private activity bonds that may be issued under 26 U.S.C. 146 during a calendar year in the state by all issuers, including the state, municipalities in the state, and public corporations that are agencies of either the state or a municipality in the state.









Chapter 37.17. - ALASKA BIDCO ASSISTANCE PROGRAM

Sec. 37.17.010. - 37.17.110 - l Alaska Science and Technology Foundation. [Repealed, Sec. 8 ch 2 SLA 2004].

Repealed or Renumbered



Sec. 37.17.200. - 37.17.390 - l BIDCO Assistance Program. [Repealed, Sec. 8 ch 2 SLA 2004].

Repealed or Renumbered



Sec. 37.17.400. - 37.17.430 - l Science and engineering research; science education. [Repealed, Sec. 8 ch 2 SLA 2004].

Repealed or Renumbered



Sec. 37.17.440. - International trade and business endowment. [Repealed, Sec. 8 ch 2 SLA 2004].

Repealed or Renumbered



Sec. 37.17.500. - Purposes of Alaska BIDCO assistance program.

The purposes of AS 37.17.500 - 37.17.690 include

(1) administering the Alaska BIDCO assistance program related to loans and other financial assistance made or provided under AS 37.17.500 - 37.17.690;

(2) assisting in the formation and capitalization of one or more BIDCOs that have a highly qualified management team and a good business plan, and that are designed to operate in a profit-oriented, market-disciplined manner, with excellent prospects for long-term financial success and viability;

(3) promoting economic development by providing a new source of risk capital and management assistance for businesses, especially small- and medium-sized businesses, in geographic areas throughout the state, including businesses in rural areas and distressed areas, and including minority-owned businesses;

(4) using state resources to attract other capital resources; and

(5) promoting the successful operation of BIDCOs.



Sec. 37.17.510. - Alaska BIDCO fund.

The Alaska BIDCO fund is established in the general fund. The fund consists of appropriations made to the fund by the legislature and repayments of loans made under AS 37.17.500 - 37.17.690. The fund is administered by the department under AS 37.17.500 - 37.17.690.



Sec. 37.17.520. - Use of money in Alaska BIDCO fund.

(a) From the money in the Alaska BIDCO fund, the department may make loans or other financial assistance, as authorized under AS 37.17.520 - 37.17.690, to assist in the formation, capitalization, and operation of corporations that are licensed under AS 10.13.

(b) The department may not authorize new financial assistance under AS 37.17.500 - 37.17.690 without the approval of the legislature.



Sec. 37.17.530. - BIDCO capitalization loans.

Subject to AS 37.17.520 (b), a BIDCO capitalization loan for the initial capitalization of a BIDCO shall be made under the terms and conditions that the department determines to be appropriate and that are consistent with AS 37.17.500 - 37.17.690.



Sec. 37.17.540. - Loan commitment conditions.

(a) When issuing a commitment to make a BIDCO capitalization loan, the department shall make the loan closing contingent on

(1) the BIDCO's receiving a license under AS 10.13, which may occur simultaneously with the loan closing;

(2) the BIDCO's satisfying the capitalization requirements of AS 37.17.550; and

(3) other conditions that the department may impose.

(b) The department may not issue a loan commitment under this section unless the department determines that the prospective BIDCO satisfies high quality evaluation standards as determined by the department. The evaluation standards must include the following findings:

(1) the loan is likely to substantially promote the purposes of AS 37.17.500 - 37.17.690;

(2) the BIDCO's prospective management team is highly qualified to manage the BIDCO;

(3) the BIDCO's business plan is a good business plan that, together with the management team, promotes confidence in the prospects for the long-term financial success and viability of the BIDCO; and

(4) if the department issues a loan commitment to the BIDCO, it is probable that the BIDCO will be able to satisfy the capitalization requirements of AS 37.17.550 .



Sec. 37.17.550. - Initial capitalization of BIDCO.

(a) Subject to AS 37.17.520 (b), the initial capitalization of a BIDCO to which the department makes a BIDCO capitalization loan must include

(1) at least $500,000 in equity investment in the BIDCO, in addition to any organization costs paid for or owed by the BIDCO;

(2) the BIDCO capitalization loan; and

(3) additional capital in an amount required by the department and on terms and conditions acceptable to the department; the additional capital may be in the form of debt, grants, equity investment in addition to the minimum equity investment requirement of $500,000 under (1) of this subsection, or a combination of debt, grants, and the equity investment.

(b) The minimum equity investment under (a)(1) of this section must be fully received by the BIDCO before or at closing of the BIDCO capitalization loan. The BIDCO capitalization loan shall be fully disbursed to the BIDCO at closing. The additional capital shall also be fully disbursed at closing; however, if the department is satisfied that there is a firm commitment for the additional capital on terms acceptable to the department, that the source for the additional capital will deliver on the firm commitment, and that the documents evidencing the additional capital have been executed and include terms acceptable to the department, the additional capital may be disbursed to the BIDCO on a phased-in basis on terms acceptable to the department.



Sec. 37.17.560. - Subordination of BIDCO capitalization loan.

A BIDCO capitalization loan may be subordinated to the additional capital required under AS 37.17.550 (a)(3).



Sec. 37.17.570. - BIDCO capitalization loan repayment and interest.

(a) A BIDCO capitalization loan must be structured so that the full amount of the principal is due in a lump sum at the end of the loan term.

(b) Interest on a BIDCO capitalization loan accrues during the loan term and is due at the end of the loan term.



Sec. 37.17.580. - BIDCO capitalization loan credits.

(a) A BIDCO capitalization loan must include a formula that allows the BIDCO to earn credits to reduce the interest and principal owed on the loan. The formula shall be based on increasing jobs and sales in some or all of the businesses financed by the BIDCO and on sustaining the increases. To the extent the department determines appropriate, the department may also provide credits in situations where the BIDCO clearly demonstrates to the department that jobs would have been lost if the BIDCO had not provided financing assistance.

(b) The department shall establish procedures and guidelines for the certification by the department of credits earned by a BIDCO under this section, including the circumstances under which the department may deny the credits. Within the guidelines, the specific decisions regarding the granting or denial of the credits are left to the discretion of the department.



Sec. 37.17.590. - Implementation of BIDCO capitalization loan program.

(a) The department shall implement the program for making BIDCO capitalization loans under AS 37.17.500 - 37.17.690 in a manner designed to encourage financing assistance by BIDCOs to businesses throughout the state. Through the use of one or more formulas designed under AS 37.17.580 , the department shall provide special incentives to encourage the financing of businesses located in distressed areas, including distressed rural areas, and the financing of minority-owned businesses. In this subsection,

(1) "member of a minority" includes a person who is black, Hispanic, or Alaska Native;

(2) "minority-owned business" means a business that is owned, controlled, and operated by an individual who is a member of a minority and in which more than 50 percent of the net profit or loss attributable to the business accrues to a member of a minority.

(b) When determining under (a) of this section whether an area is distressed or how distressed an area is, the department may use, individually or in combination, factors that may include unemployment, poverty, lack of access to the state highway system, lack of access to a marine transportation system, or other factors the department determines to be appropriate.



Sec. 37.17.600. - Terms of BIDCO capitalization loans.

When determining the amount or range of amount for a BIDCO capitalization loan, the term to maturity of the loan, the interest rate for the loan, the additional capital requirements for the loan, and the formula for earning credits under the loan, the department shall consider the following objectives:

(1) that the BIDCO will have adequate capitalization to support a highly qualified management team, to implement a business plan that, when combined with the management team, will promote confidence in the prospects of the BIDCO for long-term financial success and viability, and to otherwise promote the purposes of AS 37.17.500 - 37.17.690;

(2) that the additional capital requirement is in an amount that encourages the BIDCO to raise as much capital as feasible from sources other than the BIDCO capitalization loan, without unduly hindering the ability of the BIDCO to become operational;

(3) that the formula for earning credits under AS 37.17.580 , combined with the other terms and conditions of the loan, will be designed so that, with a reasonable performance by the BIDCO, the BIDCO will be able to earn sufficient credits to reduce the amount of principal and interest owed on the loan to zero by or before the end of the loan term; and

(4) that the formula for earning credits under AS 37.17.580 , combined with the other terms and conditions of the loan, is sufficiently challenging that the special incentives provided by the credits allowed under AS 37.17.580 remain in effect for the longest feasible time during the loan term as is consistent with meeting the other objectives identified in this section.



Sec. 37.17.610. - Access to meetings and information.

While a BIDCO loan is outstanding and the obligations of the BIDCO to the department remain undischarged, the BIDCO shall allow the department to have a representative present at all meetings of the BIDCO's board of directors and of the BIDCO's shareholders, to receive all notices and information sent to the board of directors or the shareholders, to have the same access to information about the BIDCO as the directors have and as the shareholders have, and to receive additional reports or information from the BIDCO that the department reasonably requests.



Sec. 37.17.620. - BIDCO operation limitation.

While a BIDCO loan is outstanding and the obligations of the BIDCO to the department remain undischarged, the BIDCO may not provide financing assistance to businesses located outside the state. If a business assisted by the BIDCO has multi-state or multi-national operations, the location of the business is where the largest economic benefit of the financing assistance transaction made by the BIDCO to the business is likely to occur.



Sec. 37.17.630. - Surrender of BIDCO license.

While a BIDCO loan is outstanding and the obligations of the BIDCO to the department are not discharged, the BIDCO may not surrender its license under AS 10.13 without the written consent of the department.



Sec. 37.17.640. - Closing assistance.

If determined by the department to be advisable, the department may use money in the Alaska BIDCO fund to provide assistance to a person to complete the tasks necessary for the person to achieve a closing on a BIDCO capitalization loan. The department may provide the assistance on the terms and conditions that the department determines appropriate.



Sec. 37.17.650. - Confidentiality.

In order to promote the purposes of AS 37.17.500 - 37.17.690, the department may establish policies under which it will keep confidential proprietary information submitted to the department by an applicant for a loan or other financial assistance under AS 37.17.500 - 37.17.690 and by a BIDCO that has received a loan or other financial assistance under AS 37.17.500 - 37.17.690. The information that is determined to be confidential under this section is not a public record under AS 40.25.110 - 40.25.220.



Sec. 37.17.660. - Subsequent loans.

Subject to the provisions of AS 37.17.520 (b), if the department determines that a BIDCO, after receiving a BIDCO capitalization loan, has performed well financially and in promoting the purposes of AS 37.17.500 - 37.17.690, and if more than four years have elapsed since the loan was made, the department may make an additional loan to the BIDCO, on the terms and conditions that the department considers appropriate.



Sec. 37.17.690. - Definitions.

In AS 37.17.500 - 37.17.690,

(1) "additional capital" means the additional capital required under AS 37.17.550 (a)(3);

(2) "BIDCO" means a corporation licensed under AS 10.13;

(3) "BIDCO capitalization loan" means a loan made under AS 37.17.530 for the initial capitalization of a BIDCO;

(4) "BIDCO loan" means a BIDCO capitalization loan or a subsequent loan made under AS 37.17.660 ;

(5) "department" means the Department of Commerce, Community, and Economic Development.






Chapter 37.20. - ACCEPTANCE OF FEDERAL FUNDS

Sec. 37.20.010. - Acceptance of federal grants and transfers of property.

The governor is authorized to accept on behalf of the state all federal grants and transfers of property of an emergency, transitional, or omnibus nature upon conditions imposed by the federal government.



Sec. 37.20.020. - Federal Transitional Grants Account. [Repealed, Sec. 12 ch 42 SLA 1997].

Repealed or Renumbered



Sec. 37.20.030. - Jurisdiction of accepted property.

(a) All chattels accepted under the provisions of AS 37.20.010 are subject to the jurisdiction of the Department of Administration for distribution to the appropriate department.

(b) All land accepted under the provisions of AS 37.20.010 is subject to the jurisdiction of the Department of Natural Resources.

(c) All public buildings accepted under the provisions of AS 37.20.010 are subject to the jurisdiction of the Department of Transportation and Public Facilities.



Sec. 37.20.040. - Alaska Native Fund. [Repealed, Sec. 64 ch 14 SLA 1987].

Repealed or Renumbered






Chapter 37.23. - INVESTMENT POOLS FOR PUBLIC ENTITIES

Sec. 37.23.010. - Investment pool participation.

(a) Subject to this chapter, a public entity may enter into an agreement with other public entities to form and manage an investment pool under which funds of the participating public entities are administered and invested jointly. A public entity, by itself or with other public entities, may form a nonprofit corporation for the purpose of managing an investment pool.

(b) A public entity participating in an investment pool or a nonprofit corporation formed under (a) of this section may spend money reasonably necessary for the management of the pool, including the employment of staff. Income from investments of the pool may be used for management costs.

(c) The registration requirements of AS 45.55 do not apply to an investment pool formed under this chapter or to participating public entities with respect to activities of the pool.



Sec. 37.23.020. - Authorized investments.

An investment pool may invest only in securities that have a final maturity date within 13 months after the date of purchase, except that floating rate securities with a final maturity date that is longer than 13 months may be purchased if they are subject to at least an annual reset. Investments may only include

(1) obligations of the United States and of an agency or instrumentality of the United States;

(2) repurchase and reverse repurchase agreements secured by the Treasury of the United States and obligations of an agency or instrumentality of the United States;

(3) certificates of deposit, bankers acceptances, and other similar obligations of a bank domiciled in the United States that has

(A) outstanding debt rated A or higher by at least one of the nationally recognized rating services, including dollar-denominated obligations issued by a United States branch of a foreign bank if the debt of the parent is rated A or higher; and

(B) a combined capital and surplus aggregating at least $500,000,000;

(4) commercial paper and other short-term taxable instruments that, at the time of investment, maintain the highest rating by at least two nationally recognized rating services;

(5) obligations of a corporation domiciled in the United States or obligations of a municipality that are taxable under federal law if the obligations are rated A or higher by at least two nationally recognized rating services at the time of investment;

(6) certificates of deposit that are issued by a state or federally chartered financial institution that is a commercial or mutual bank, savings and loan association, or credit union and if the institution's accounts are insured through the appropriate federal insuring agency of the United States, regardless of whether the institution meets the requirements of (3) of this section;

(7) money market funds in which the securities of the fund consist of obligations listed in this section and otherwise meet the requirements of this chapter;

(8) other cash equivalent investments with a maturity date of one year or less after date of the investment that are of similar quality to those listed in (1) - (7) of this section, are rated A or higher by at least one of the nationally recognized rating services, and are approved by the public entities participating in that investment pool.



Sec. 37.23.030. - Collateralization.

Investment in certificates of deposit under AS 37.23.020 (6) and the entire amount of principal and interest payable upon maturity of the certificates must be collateralized by a combination of securities that are marked to market at least monthly and have maturity dates that do not exceed five years. Only the following securities may serve as collateral:

(1) obligations of the United States with a maturity date of five years or less after the date of the pool's investment transaction, and with a market value of at least 102 percent;

(2) securities in United States agencies or instrumentalities that are actively traded, other than mortgage pass-through securities, with a maturity date of

(A) one year or less after the date of the pool's investment transaction, and with a market value of at least 103 percent;

(B) more than one year and less than five years after the date of the pool's investment transaction, and with a market value of at least 107 percent;

(3) mortgage pass-through securities issued by the Government National Mortgage Association with a market value of at least 120 percent;

(4) obligations of the state or its political subdivisions secured by the full faith, credit, and taxing power of the state or its political subdivisions, rated A or higher by at least one of the nationally recognized rating services, with a maturity date of

(A) one year or less after the date of the pool's investment transaction, and with a market value of at least 102 percent;

(B) more than one and less than five years after the date of the pool's investment transaction, and with a market value of at least 107 percent.



Sec. 37.23.035. - Securities lending.

Securities held by an investment pool may be loaned if the securities are fully collateralized and the collateral is, for safekeeping, in the possession of a person who is independent of the borrowers. The collateral must meet institutional and prudent investor standards. All pool proceeds from securities lending must inure to the benefit of investment pool participants.



Sec. 37.23.040. - Portfolio restrictions.

The portfolio of an investment pool under this chapter may not contain

(1) more than five percent of total investments in securities of one issuer unless the securities are an obligation of or guaranteed by the United States; or

(2) transactions in futures, options, derivative securities, or short sales.



Sec. 37.23.050. - Investment management.

The public entities participating in an investment pool under this chapter shall provide for management of investments in the pool by contracting for investment management and related services with

(1) a securities broker-dealer registered under AS 45.55.030 and under 15 U.S.C. 78o (Securities Exchange Act of 1934);

(2) a state investment adviser registered under AS 45.55.030 or a federal covered adviser that has made a notice filing under AS 45.55.040(h);

(3) the Department of Revenue; or

(4) a financial institution that is a state or federally chartered commercial or mutual bank, savings and loan association, or credit union if the institution's accounts are insured through the appropriate federal insuring agency of the United States and if the institution has trust powers under state or federal law.



Sec. 37.23.060. - Investment responsibilities.

The management and investment of assets by investment pools shall be done with the care, skill, prudence, and diligence under the circumstances then prevailing that an institutional investor would use in the conduct of an enterprise of a like character and with like aims.



Sec. 37.23.070. - Reports; disclosure statement.

(a) The manager of an investment pool shall provide to the participating public entities a monthly report on the allocation of income of investments of the pool and describing activities of the pool. At least annually, the manager of an investment pool shall provide a disclosure statement on the management and operation of the pool to each public entity participating in the pool. The disclosure statement must include a copy of the annual audit required under AS 37.23.080.

(b) A public entity participating in an investment pool that is an organization composed of political subdivisions of the state shall promptly provide a copy of each report or statement received under (a) of this section to its members who are participating in the investment pool.

(c) The manager of an investment pool shall provide to a prospective participant in the pool copies of monthly reports prepared under (a) of this section for the past year, and a copy of the most recent disclosure statement prepared under (a) of this section.



Sec. 37.23.080. - Annual audit.

By September 30 of each year, the manager of an investment pool shall submit to the participating public entities an audit of the pool's investments as of June 30 of that year. The audit must be performed by a certified public accountant licensed under AS 08.04 who is not

(1) an employee of a public entity participating in the investment pool; or

(2) a contractor or an employee of a contractor who performed investment services for the investment pool.



Sec. 37.23.090. - Limitation of liability.

The state, except when providing investment management and related services under AS 37.23.050 (3), and participating public entities are not liable for any acts or omissions of an investment manager with whom the participating entities have contracted for investment management and related services under AS 37.23.050 .



Sec. 37.23.900. - Definition of "public entity.".

In this chapter, "public entity" means a political subdivision of the state, including a municipality and its subdivisions, a school district, a regional educational attendance area, or an organization composed of political subdivisions of the state.






Chapter 37.25. - APPROPRIATIONS

Sec. 37.25.010. - Unexpended balances of one-year appropriations.

(a) The unexpended balance of a one-year appropriation authorized in an appropriation bill lapses on June 30 of the fiscal year for which appropriated. However, a valid obligation (encumbrance) existing on June 30 is automatically reappropriated for the fiscal year beginning on the succeeding July 1 if it is recorded with the Department of Administration by August 31 of the succeeding fiscal year.

(b) A valid approved claim arising from a prior year for which the appropriation has lapsed shall be paid from the current year's appropriations if this claim does not exceed the balance lapsed.

(c) University receipts received on or before June 30 of a fiscal year in excess of the amount expended for that year may be expended in the succeeding fiscal year if an appropriation of university receipts has been made for the succeeding fiscal year. The amount of university receipts expended in a fiscal year may not exceed the amount of university receipts appropriated for that year.

(d) The University of Alaska shall, in the report required under AS 14.40.190, report the amount of university receipts received in one year and expended in the succeeding fiscal year.

(e) In this section, "university receipts" has the meaning given in AS 14.40.491.



Sec. 37.25.020. - Unexpended balances of appropriation for capital projects.

An appropriation made for a capital project is valid for the life of the project and the unexpended balance shall be carried forward to subsequent fiscal years. Between July 1 and August 31 of each fiscal year, a statement supporting the amount of the unexpended balance required to complete the projects for which the initial appropriation was made and the amount that may be lapsed shall be recorded with the Department of Administration.



Sec. 37.25.030. - Appropriations for projects of the Alaska energy center. [Repealed, Sec. 65 ch 14 SLA 1987].

Repealed or Renumbered



Sec. 37.25.040. - [Renumbered as AS 37.05.530 ].

Repealed or Renumbered



Sec. 37.25.050. - Methods of disbursement.

(a) Except as provided in (b) of this section, unless federal law requires otherwise, a state agency may not disburse money unless the disbursement is made

(1) by an electronic funds transfer to an account in a financial institution; or

(2) from an account established by the state agency by contract with a financial institution under which a person uses an electronic payment card issued by the financial institution to access the money.

(b) A state agency is not required to use the disbursement methods described in (a) of the section if

(1) another state law or federal law requires that disbursement be made by another disbursement method;

(2) use of the disbursement methods would cause substantial hardship to the recipient of the disbursement;

(3) not more than five disbursements will be made to a recipient, or, on average, to each recipient entitled to disbursement under the program for which the disbursements are made;

(4) a vendor or grantee elects not to be paid by the disbursement methods;

(5) the disbursement is to a state employee and

(A) is the only disbursement that the state agency will make to the employee for the employment; or

(B) it is in the best interests of the state agency or the employee to use another disbursement method to pay the employee; or

(6) use of another disbursement method is in the best interests of the state agency.

(c) The commissioner of administration shall adopt regulations to implement (b) of this section.

(d) A state agency is not liable to pay a fee imposed by a recipient's financial institution for a disbursement made under (a) of this section.

(e) In this section,

(1) "disbursement" includes wages and other employment benefits;

(2) "state agency" means a department, institution, board, commission, division, authority, public corporation, committee, or other administrative unit of the executive branch of state government, including the University of Alaska.






Chapter 37.30. - LOCAL GOVERNMENT BONDING

Sec. 37.30.010. - 37.30.090 - l Anticipatory borrowing. [Repealed, Sec. 1 ch 118 SLA 1972].

Repealed or Renumbered



Sec. 37.30.100. - Prohibited bidding on bonds.

(a) A person who provides financial programming or marketing assistance to a political subdivision of the state, whether home rule or otherwise, in connection with the issuance or sale of general obligation bonds, revenue bonds, or bond anticipation notes of the political subdivision may not bid on the bonds or notes if offered at public sale, or negotiate for their purchase if sold at private sale.

(b) The sale of general obligation, revenue bonds, or bond anticipation notes of a political subdivision to a person prohibited from bidding on, or negotiating for the sale of bonds or notes under (a) of this section is against public policy and the sale is void.

(c) In this section "person" means an individual, firm, agent, factor, intermediary, partnership, corporation, association, bond house, stockbroker, or bond broker.






Chapter 37.35. - ALASKA PAPERWORK REDUCTION AND SIMPLIFICATION ACT






Title 38 - PUBLIC LAND

Chapter 38.04. - POLICY FOR USE AND CLASSIFICATION OF STATE LAND SURFACE

Article 01 - PUBLIC AND PRIVATE LAND USE

Sec. 38.04.005. - Policy.

(a) In order to provide for maximum use of state land consistent with the public interest, it is the policy of the State of Alaska to plan and manage state-owned land to establish a balanced combination of land available for both public and private purposes. The choice of land best suited for public and private use shall be determined through the inventory, planning, and classification processes set out in AS 38.04.060 - 38.04.070.

(b) In classifying and making state land available for private use and settlement purposes, the director shall consider the natural resources and conditions present on the land and shall seek to minimize the adverse effect of private settlement on wildlife, fishery, mineral, timber, and other significant resources of the land; the director shall also make adequate provision for public open space which is accessible to communities so that natural areas are easily reached from all communities and settled areas. The amount of that land shall be sufficient to meet existing and projected needs for accessible public recreation land. Special care shall be taken to preserve public access to public water and to retain state ownership of sufficient land which combine high value for recreation and other public purposes with accessibility to settled areas. This classification for public purposes does not constitute dedication to open space, but the division's management of land so classified shall be in a manner to preserve the identified values.

(c) In allocating land for private use and public retention, the requirements of future generations shall be considered. To this end, a supply of state land of a variety of types and locations shall be reserved to provide an opportunity for future decisions.

(d) Private land use rights are integral to the material well-being of the people of Alaska and our society.

(e) The involvement of a proximately located municipality and of local residents is essential in classifying and making state land available for private use and settlement. The director shall, when appropriate, hold public meetings in the communities most affected by the disposal to solicit the views of the residents of the communities affected.

(f) Land owned by the Board of Regents of the University of Alaska is not subject to the provisions of this chapter.



Sec. 38.04.010. - Public interest in making land available for private use.

(a) The primary public interest in conveying rights to state land surface to private parties is to make them available to individuals and other persons for direct use in areas classified as suitable for these purposes. In making state land available for private use, the director shall seek to guide year-round settlement to areas where public services already exist, or can be extended with reasonable economy, or where development of a viable economic base is probable.

(b) State land that is located beyond the range of existing schools and other necessary public services, or that is located where development of sources of employment is improbable, may be made available for seasonal recreational purposes or for low density settlement. The seasonal recreation use or low density settlement shall have sufficient separation between residences so that public services will not be necessary or expected. The availability of timber, firewood, and water resources shall be considered in determining separation between residences. By considering the availability of timber, firewood, and water under this subsection or in making any disposal decision, the state does not by virtue of that consideration imply any right of the person receiving the disposal to an exclusive or other right to the timber, firewood, or water, that the state will not make any other disposals in the area, or that any disposals made will be limited in type or any other manner.



Sec. 38.04.015. - Public interest in retaining state land in public ownership.

The primary public interests in retaining areas of state land surface in public ownership are

(1) to make them available on a sustained-yield basis for a variety of beneficial uses including subsistence, energy development, aquaculture, forestry, grazing, sport hunting and fishing, hiking, snowmobiling, skiing, and other activities of a type which can generally be made available to more people and conducted more successfully if the land is in public rather than private ownership;

(2) to facilitate mining and mineral leasing by managing appropriate public land for surface uses which are compatible with subsurface uses;

(3) to protect critical wildlife habitat and areas of special scenic, recreational, scientific, or other environmental concern;

(4) to restrict development in hazardous locations such as floodplains and avalanche zones; and

(5) to guide the location of settlement and development to minimize public costs and maximize social and economic benefits.






Article 02 - LAND AVAILABILITY FOR PRIVATE USE

Sec. 38.04.020. - Land disposal bank.

(a) The commissioner shall establish a land disposal bank containing state land classified for disposal into private ownership.

(b) The land disposal bank does not include

(1) land nominated for selection or selected by a municipality to satisfy a general grant land entitlement under AS 29.65 or former AS 29.18.201 - 29.18.213;

(2) land retained in state ownership for multiple-use management;

(3) land where less than a fee simple title has been conveyed;

(4) land retained in state ownership under an enactment of the legislature or by the governor or a state agency under authority of law.

(c) Land to be retained in state ownership may be classified by the commissioner into multiple-use management categories under AS 38.05.300. Land outside a municipality to be retained in state ownership consists of land classified for retention in state ownership by the commissioner by July 1, 1985. Land conveyed to the state by the federal government that is to be retained in state ownership consists of land classified by the commissioner within two years of receipt of tentative approval or patent, whichever occurs first. State land not classified for retention in state ownership or selected by a municipality under this section shall be classified and included in the land disposal bank. The commissioner shall ensure that the bank includes at least 500,000 acres.

(d) By January 15 of the first session of each legislature, the commissioner shall notify the legislature that the commissioner has available a report on the status of land in the land disposal bank under the following categories:

(1) land suitable for homestead disposal;

(2) land suitable for subdivision disposal;

(3) land suitable for agricultural, commercial, or industrial disposal; and

(4) land suitable for other purposes.

(e) The commissioner shall annually submit to the governor an appropriation request for funding estimated to be necessary for the next two years to allow

(1) survey and disposal of land proposed to be made available for homestead staking, with the general location of the land;

(2) survey and disposal of land to be offered as agricultural, commercial, industrial, or other uses under AS 38.05.055 or 38.05.057, with the general location of the land;

(3) the survey and disposal of land proposed to be offered as subdivisions, with the general location of the land;

(4) preliminary feasibility studies, engineering design work, right-of-way acquisition, and construction of access roads and capital improvements required by municipal subdivision ordinance or regulation of the platting authority;

(5) identification of land that will be proposed for disposal under this subsection in future fiscal years.

(f) The request of the commissioner under (e) of this section shall include an analysis and an assessment of the market demand for the land proposed for disposal.

(g) After July 1 of each year, the commissioner shall direct the expenditure of money appropriated for the disposal of land in response to requests made under (e) and (f) of this section for the following:

(1) land designated as suitable for homestead disposal shall be classified and surveyed under this chapter and AS 38.05 and made available for staking and lease under AS 38.09;

(2) land designated as suitable for subdivision and homesite disposal shall be surveyed, subdivided, classified, and disposed of under this chapter, AS 38.05, and AS 38.08;

(3) land designated commercial, industrial, or suitable for other disposal shall be sold under AS 38.05.055 or 38.05.057;

(4) land designated agricultural shall be disposed of under AS 38.05.055 - 38.05.065, except the Board of Agriculture and Conservation (AS 03.09.010 ) shall receive notice of each proposed disposal and be given an opportunity to comment before the final disposal decision is made.

(h) Individual parcels disposed of in subdivisions intended for private residential or recreational use may not exceed five acres unless the commissioner determines that a larger size is necessary to comply with municipal ordinances; to permit the design of a viable subdivision because of topographical features, soil conditions, on-site sewage disposal requirements, or water drainage or supply considerations that are unique to the subdivision; to increase the return to the state from the sale of the parcels; to minimize adverse effect on wildlife, fishery, public recreation, timber, or other significant resources in the area; or to minimize adverse effect on other residential uses in the area.

(i) Nothing in this section prevents the disposal of other land by the commissioner in accordance with AS 38.05.055 , 38.05.057, 38.05.070, the issuance of remote recreational cabin site leases or sales under AS 38.05.600, AS 38.08, AS 38.09, or other law.

(j) A person or an agency of the state may nominate land retained in state ownership for inclusion in the land disposal bank or may nominate land in the land disposal bank for retention in state ownership. The commissioner shall hold public hearings semiannually to take nominations under this subsection. A transfer of land from retention in state ownership to the land disposal bank or from the land disposal bank to retention in state ownership shall be accomplished through a classification order under AS 38.05.300 and with notice under AS 38.05.945. The commissioner shall make a written determination within six months after receipt of a nomination if the commissioner determines that the land nominated will not be classified or reclassified as requested.

(k) The commissioner may withdraw from the land disposal bank state land that has been offered for disposal but not conveyed within five years after the inclusion in the land disposal bank. State land withdrawn from the land disposal bank under this section must be reclassified under AS 38.04.065 .



Sec. 38.04.021. - Disposal of municipal grant land entitlements. [Repealed, Sec. 38 ch 91 SLA 1997].

Repealed or Renumbered



Sec. 38.04.022. - State land disposal income fund.

(a) The revenue from the state land disposal program shall be deposited in the state land disposal income fund in the state treasury. On June 30 of each fiscal year, the portion of that fund that exceeds $5,000,000 shall be deposited in the state general fund. The legislature may appropriate money from the state land disposal income fund for expenditure by the Department of Natural Resources for necessary costs incurred by the commissioner in the implementation of state land disposal programs authorized under this title or for any other public purpose.

(b) Within 30 days after the legislature convenes in regular session, the Department of Natural Resources shall notify the legislature that a report reflecting all money deposited in the fund established under (a) of this section during the prior fiscal year is available.



Sec. 38.04.025. - Variety of uses. [Repealed, Sec. 88 ch 152 SLA 1984].

Repealed or Renumbered



Sec. 38.04.030. - Land availability programs.

Programs that may be used by the director to make the state's land surface available for private use under AS 38.04.020 - 38.04.055 include sale of whole or partial rights to the fee simple estate, including conveyance of agricultural use rights; leasing; open-to-entry; homesiting; homesteading; permitting for construction and occupation of cabins in isolated locations on land retained in state ownership; and other methods as provided by law. However, agricultural use rights may be conveyed only after consulting with the Board of Agriculture and Conservation.



Sec. 38.04.035. - Criteria for program selection.

In determining which land availability program is appropriate for state land in different locations, the director shall be guided by the following criteria:

(1) to cover public costs associated with private land use and to provide the public with a fair return for publicly owned property, conveyance of state land to private parties shall be at fair market value except where otherwise authorized by statute, or by an administrative regulation the adoption of which is specifically permitted by statute;

(2) sale or lease programs should be used where land is readily accessible to a major community center or where, because of a prime location on waterfront or a transportation route or some other location characteristic, land has relatively high real estate value;

(3) sale programs are preferred but lease programs may be used

(A) where special land use controls are required and there is a high public interest in having certain types of land used for particular purposes;

(B) when the intended use is a temporary one;

(C) in commercial or industrial situations when a leasehold can provide cash flow advantages to the lessee;

(D) when a unique location with special public values is involved, as in a deep water port, hydroelectric site, or aquaculture facility;

(E) where current demand for private use is high, but projections suggest that, in the future, the land may be more valuable for public use, as in accessible waterfront recreation areas;

(4) limited or conditional title may be granted when the state's best interest so dictates; among other things, title limitations may include grants of agricultural interest only, retention of development rights, and retention of scenic or other easements; a conditional title may be tied to a development schedule or other standards of performance.



Sec. 38.04.040. - Availability of university land. [Repealed, Sec. 88 ch 152 SLA 1984].

Repealed or Renumbered



Sec. 38.04.045. - Survey and subdivision.

(a) [Repealed, Sec. 88 ch 152 SLA 1984].

(b) Before the issuance of a long-term lease under AS 38.05.070 or of a patent for state land, an official cadastral survey shall be accomplished, unless a comparable, approved survey exists that has been conducted by the federal Bureau of Land Management. Before land may be offered under AS 38.08 or AS 38.09, or before land may be offered under AS 38.05.055 or 38.05.057, except land that is classified for agricultural uses, an official rectangular survey grid shall be established. The rectangular survey section corner positions shall be monumented and shown on a cadastral survey plat approved by the state. For those areas where the state may wish to convey surface estate outside of an official rectangular survey grid, the commissioner may waive monumentation of individual section corner positions and substitute an official control survey with control points being monumented and shown on control survey plats approved by the state. The commissioner may not issue more than one conveyance for each section within a township outside of an official rectangular survey grid. Land to be conveyed may not be located more than two miles from an official survey control monument except that the commissioner may waive this requirement on a determination that a single purpose use does not justify the requirement if the existing status of the land is known with reasonable certainty. The lots and tracts in state subdivisions shall be monumented and the cadastral survey and plats for the subdivision shall be approved by the state. Where land is located within a municipality with planning, platting, and zoning powers, plats for state subdivisions shall comply with local ordinances and regulations in the same manner and to the same extent as plats for subdivisions by other landowners. State subdivisions shall be filed and recorded in the district recorder's office. The requirements of this section do not apply to land made available for material sales, for short-term leases, for parcels adjoining a surveyed right-of-way, or for land that has been open to random staking under the homestead program in the past; however, for short-term leases, the lessee shall comply with local subdivision ordinances unless waived by the municipality under procedures specified by ordinance. In this subsection, "a single purpose use" includes a communication site, an aid to navigation, and a park site.



Sec. 38.04.050. - Access to private use areas.

Wherever state land is surveyed for purposes of private use, legal rights-of-way and easements shall be reserved for access and, where appropriate, for utility services to each parcel of land. A right-of-way or easement shall be located to assure adequate and feasible access for the purposes for which the right-of-way or easement was intended. Where necessary and appropriate for the use intended or where required by local subdivision ordinances, the director shall arrange for the development of surface access as part of the land availability program. The direct cost of local access development shall be borne by the recipient of the land unless otherwise provided by state statutes or regulations.



Sec. 38.04.055. - Access through private use areas.

The commissioner shall reserve easements and rights-of-way on and across land that is made available for private use as necessary to reach or use public water and public and private land. An easement or right-of-way reserved under this section shall include trails that have an established history of use for commerce, recreation, transportation, or providing access to a traditional outdoor activity. In this section, "traditional outdoor activity" has the meaning given in AS 38.04.200 .



Sec. 38.04.058. - Restrictions on easement or right-of-way use.

The commissioner may, under terms agreed to in writing by a grantee, lessee, or interest holder of state land, restrict the use of an easement or right-of-way reserved under AS 38.04.050 , 38.04.055, or other law in order to protect public safety or property. The commissioner may not agree to or enforce a restriction under this section unless the restriction is narrowly tailored to achieve the protection of public safety and property while preserving access to the maximum extent practicable and the commissioner makes a written finding identifying how the restriction will protect public safety and public or private property.






Article 03 - INVENTORY, PLANNING, AND CLASSIFICATION

Sec. 38.04.060. - Inventory.

(a) The commissioner shall prepare and maintain on a continuing basis an inventory of all state land and water and their resource and other values, giving priority to areas of potential settlement, economic development, and critical environmental concern. This inventory shall be kept current so as to reflect changes in conditions and to identify new and emerging resource and other values.

(b) The commissioner's inventory must include land and water under interagency assignment of land management authority and land and water proposed for such an assignment. That land and water must be reviewed at regular intervals to analyze current and proposed uses as these uses relate to alternative uses for all or part of the land and to determine the uses which best provide for the public interest.

(c) As funds and manpower are made available, the commissioner shall provide local and federal governments and major private landowners with data from the inventory for the purpose of planning and managing the uses of land in proximity to state land.



Sec. 38.04.062. - Identification of state submerged land.

(a) Except as provided in (f) of this section, the state owns all submerged land underlying navigable water to which title passed to the state at the time the state achieved statehood under the equal footing doctrine or 43 U.S.C. 1301 - 1315 (Submerged Lands Act of 1953).

(b) The commissioner shall compile, maintain, and make public a list and map of all water in the state that the commissioner, the United States Department of the Interior, Bureau of Land Management, or a state or federal court determines was navigable water at the time the state achieved statehood. The submerged land underlying that navigable water shall be included in the inventory of state land prepared under AS 38.04.060 .

(c) The commissioner shall also maintain and make public a list of all water in the state that the commissioner determines, in consultation with the commissioner of fish and game, was nonnavigable at the time the state achieved statehood.

(d) Water not included on the lists described in (b) or (c) of this section is not considered either navigable or nonnavigable until the commissioner has made a determination as to its navigability at the time the state achieved statehood. In addition, the commissioner may make corrections and alterations to the lists described in (b) and (c) of this section to maintain the accuracy of each list.

(e) A determination made by the commissioner under this section

(1) does not create an interest in or right of entry onto any real property that does not otherwise exist under state law;

(2) may not be recorded; and

(3) does not constitute final agency action.

(f) Submerged land that the state conveyed under AS 38.05.820 and 38.05.825 is not subject to the state's assertion of ownership under (a) of this section.

(g) In this section,

(1) "navigable water" means water that, at the time the state achieved statehood, was used, or was susceptible of being used, in its ordinary condition as a highway for commerce over which trade and travel were or could have been conducted in the customary modes of trade and travel on water; the use or potential use does not need to have been without difficulty, extensive, or long and continuous;

(2) "nonnavigable water" means surface water that was not navigable water at the time the state achieved statehood.



Sec. 38.04.065. - Land use planning and classification.

(a) Except as provided in (d) and (h) of this section, the commissioner shall, with local governmental and public involvement under AS 38.05.945 , adopt, maintain, and, when appropriate, revise regional land use plans that provide for the use and management of state-owned land.

(b) In the adoption and revision of regional and site-specific land use plans, the commissioner shall

(1) use and observe the principles of multiple use and sustained yield;

(2) consider physical, economic, and social factors affecting the area and involve other agencies and the public in achieving a systematic interdisciplinary approach;

(3) give priority to planning and classification in areas of potential settlement, renewable and nonrenewable resource development, and critical environmental concern;

(4) rely, to the extent that it is available, on the inventory of the state land, its resources, and other values;

(5) consider present and potential uses of state land;

(6) consider the supply, resources, and present and potential use of land under other ownership within the area of concern;

(7) plan for compatible surface and mineral land use classifications; and

(8) provide for meaningful participation in the planning process by affected local governments, state and federal agencies, adjacent landowners, and the general public.

(c) The commissioner shall adopt regional land use plans for state land. Each regional land use plan must identify and delineate

(1) areas of settlement and settlement impact, where land must be classified for various private uses, renewable and nonrenewable resource development, and for public recreation, open space, and other public uses desirable in and around settlement; and

(2) areas that must be retained in state ownership and planned and classified for various uses and purposes under AS 38.04.015 .

(d) The commissioner may adopt as a land use plan a comprehensive plan adopted by a municipality having planning and zoning powers or a land management plan adopted by another governmental entity if the commissioner determines that the plan adequately recognizes and protects state interests. A decision to adopt the plan must be preceded by public hearings in affected and interested communities and by a draft decision, available for public review, that describes the state's interests and how the state will implement the plan.

(e) Land shall be classified as provided in AS 38.05.300 .

(f) Each decision about the location of easements and rights-of-way, other than for minor access, shall be integrated with land use planning and classification.

(g) Each land use plan adopted by the commissioner under this section shall be consistent with municipal land use plans to the maximum extent determined consistent with the state interests and the purposes of this chapter.

(h) Before the commissioner adopts a regional land use plan, a land classification may be made on the basis of a site-specific land use plan. After adoption of a regional land use plan, land classifications shall be made under the plan.

(i) An oil and gas lease sale or gas only lease sale is not subject to this section. Oil and gas lease sales and gas only lease sales are subject to the planning process established under AS 38.05.180 .



Sec. 38.04.070. - Management categories.

State land classified for uses and purposes involving retention in public ownership may be included in the following management categories:

(1) state public reserve land: areas of public land to be managed for a wide variety of compatible uses and purposes in accordance with the principles of multiple use and sustained yield; land designated to this category may include, but need not be limited to, state forest reserves and state wildlife reserves as well as land classified for public purposes within settlement impact areas;

(2) state parks: areas with special recreational, scenic, cultural, historical, wilderness, or similar values, to be managed primarily for the public use and enjoyment of these values;

(3) state trails: a system of public historic or recreational trails;

(4) wild and scenic rivers: a system of rivers and adjacent state land with special natural, scenic, and recreational values located within or adjacent to a wild and scenic river area managed as part of the national system of wild and scenic rivers in accordance with 16 U.S.C. 1271 - 1287 (Wild and Scenic Rivers Act);

(5) state public domain: land within areas designated on regional plans as settlement and settlement impact which are not part of the management categories listed in (1) - (4) of this section; through classification, this land may be made available for private use, settlement, and development as well as for public uses associated with settlement and development.






Article 04 - ACCESS TO STATE LAND

Sec. 38.04.200. - Traditional means of access.

(a) The commissioner may not manage state land, water, or land and water so that a traditional means of access for traditional outdoor activities is restricted for the purpose of protecting aesthetic values of the land, water, or land and water or is prohibited unless the restriction or prohibition is

(1) for an area of land, water, or land and water that encompasses 640 contiguous acres or less;

(2) temporary in nature and effective cumulatively less than eight months in a three-year period;

(3) for the protection of public safety and public or private property;

(4) for the development of natural resources and a reasonable alternative for the traditional means of access across the land, water, or land and water for traditional outdoor activities on other land, water, or land and water is available and approved by the commissioner; or

(5) authorized by act of the legislature.

(b) In this section,

(1) "aesthetic values" means those values that exist as an expression of the social or cultural viewpoint held by a portion of the population;

(2) "traditional means of access" means those types of transportation on, to, or in the state land, water, or land and water, for which a popular pattern of use has developed; the term includes flying, ballooning, boating, using snow vehicles, operation of all-terrain vehicles, horseback riding, mushing, skiing, snowshoeing, and walking;

(3) "traditional outdoor activities" means those types of activities that people may use for sport, exercise, subsistence, including the harvest of foodstuffs, or personal enjoyment, including hunting, fishing, trapping, gathering, or recreational mining, and that have historically been conducted as part of an individual, family, or community life pattern on or in the state land, water, or land and water.






Article 05 - GENERAL PROVISIONS

Sec. 38.04.900. - Regulations.

(a) The commissioner shall adopt under the Administrative Procedure Act (AS 44.62) regulations believed necessary to carry out the purposes of this chapter.

(b) A municipality has standing to petition the commissioner for the adoption of a regulation, or for the amendment or repeal of an existing regulation, or to appeal a decision of the commissioner with respect to classification, management, or disposal of land made under authority of a regulation adopted under (a) of this section with respect to state land outside the corporate boundaries of the municipality to protect any interest which the municipality is authorized to regulate outside its boundaries under AS 29.35.020 .

(c) If the regulations adopted by the commissioner under (a) of this section fail to provide for a process by which decisions of the commission may be appealed, an interested person may petition for reconsideration of a decision. The petition shall contain the information required to be submitted by AS 44.62.220 and shall be acted upon by the commissioner in the manner provided in AS 44.62.230 . For purposes of this subsection, a municipality is an interested person with respect to its interests in land defined in (b) of this section.



Sec. 38.04.910. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "commissioner" means the commissioner of natural resources;

(2) "director" means the director of the division of lands of the Department of Natural Resources;

(3) "fair market value" means the price at which a willing seller and a willing buyer will trade;

(4) "long-term lease" means a lease for a term of more than 10 years;

(5) "multiple use" means the management of state land and its various resource values so that it is used in the combination that will best meet the present and future needs of the people of Alaska, making the most judicious use of the land for some or all of these resources or related services over areas large enough to provide sufficient latitude for periodic adjustments in use to conform to changing needs and conditions; it includes

(A) the use of some land for less than all of the resources; and

(B) a combination of balanced and diverse resource uses that takes into account the short-term and long-term needs of present and future generations for renewable and nonrenewable resources, including, but not limited to, recreation, range, timber, minerals, watershed, wildlife and fish, and natural scenic, scientific, and historic values;

(6) "official cadastral survey" means a United States public land survey or a survey executed under survey instructions issued by the division for the purpose of preparing a cadastral survey plat, and approved and accepted by the division for the state's official records;

(7) "official control survey" means a position marked on the ground by triangulation or traverse stations established in conformity with standards adopted by United States Coastal and Geodetic Survey for first, second and third order work, whose geodetic positions have been rigidly adjusted on the North American datum of 1927 and approved by the division;

(8) "short-term lease" means a lease for a term of 10 years or less;

(9) "state park" means an area of state land designated by law to be managed for public use and enjoyment of recreational, scenic, cultural, historical, wilderness, and similar values, and includes roadside rests and recreational beaches, state monuments and historic sites, state recreation areas and state parks, including marine parks;

(10) "state trail" means an area designated by law to be managed as a public historic or recreational trail including but not limited to

(A) trails designated under AS 41.21.850 - 41.21.860, wilderness trails and campsites; and

(B) trails and footpaths designated under AS 41.21.864 - 41.21.872;

(11) "subdivision" has the meaning given in AS 40.15.900 ;

(12) "sustained yield" means the achievement and maintenance in perpetuity of a high level annual or regular periodic output of the various renewable resources of the state land consistent with multiple use;

(13) "wild and scenic river" means a free-flowing river or stream designated as provided in 16 U.S.C. 1271-1287 (Wild and Scenic Rivers Act, 82 Stat. 906).









Chapter 38.05. - ALASKA LAND ACT

Article 01 - ADMINISTRATION

Sec. 38.05.005. - Division of lands.

The commissioner shall control and supervise the division of lands created and established under the Department of Natural Resources. The director has administrative powers and other delegated duties, as prescribed by law or regulation.



Sec. 38.05.010. - Appointment of director.

The commissioner shall appoint a director. The director is the executive officer of the division of lands.



Sec. 38.05.015. - Director serves at pleasure of commissioner.

The director serves at the pleasure of the commissioner.



Sec. 38.05.020. - Authority and duties of the commissioner.

(a) The commissioner shall supervise the administration of the division of lands.

(b) The commissioner may

(1) establish reasonable procedures and adopt reasonable regulations necessary to carry out this chapter and, whenever necessary, issue directives or orders to the director to carry out specific functions and duties; regulations adopted by the commissioner shall be adopted under AS 44.62 (Administrative Procedure Act); orders by the commissioner classifying land, issued after January 3, 1959, are not required to be adopted under AS 44.62 (Administrative Procedure Act);

(2) enter into agreements considered necessary to carry out the purposes of this chapter, including agreements with federal and state agencies;

(3) review any order or action of the director;

(4) exercise the powers and do the acts necessary to carry out the provisions and objectives of this chapter;

(5) notwithstanding the provisions of any other section of this chapter, grant an extension of the time within which payments due on any exploration license, lease, or sale of state land, minerals, or materials may be made, including payment of rental and royalties, on a finding that compliance with the requirements is or was prevented by reason of war, riots, or acts of God;

(6) classify tracts for agricultural uses;

(7) after consulting with the Board of Agriculture and Conservation (AS 03.09.010 ), waive, postpone, or otherwise modify the development requirements of a contract for the sale of agricultural land if

(A) the land is inaccessible by road; or

(B) transportation, marketing, and development costs render the required development uneconomic;

(8) reconvey or relinquish land or an interest in land to the federal government if

(A) the land is described in an amended application for an allotment under 43 U.S.C. 1617; and

(B) the reconveyance or relinquishment is

(i) for the purposes provided in 43 U.S.C. 1617; and

(ii) in the best interests of the state;

(9) lead and coordinate all matters relating to the state's review and authorization of resource development projects.



Sec. 38.05.025. - Continuing regulations, agreements, etc.

All rules, regulations, procedures, funds, contracts, and agreements established or entered into by the Department of Lands before May 2, 1959, under the authority of ch. 126, SLA 1953, as amended, and ch. 184, SLA 1957, are continued, and are subject to amendment by the commissioner except where inconsistent with this chapter.



Sec. 38.05.027. - Cooperative resource management or development agreements.

(a) Consistent with the authority of the commissioner under law, the commissioner, after determining that the agreement is in the best interests of the public and the state, may enter into cooperative resource management or development agreements with the federal government, a state agency, a village or municipality, or a person. Specific guidelines to protect the state and public interest shall be established, if necessary, by the commissioner before entering into an agreement under this section.

(b) A summary of agreements entered into under this section shall be submitted to the legislature within 30 days of the beginning of each regular session.



Sec. 38.05.030. - Exceptions.

(a) [Repealed, Sec. 88 ch 152 SLA 1984].

(b) The provisions of this chapter do not apply to any power, duty or authority now or in the future granted to the Department of Transportation and Public Facilities in the name of the state, to acquire, use, lease, dispose of, or exchange real property, or any interest in real property. Land assigned by the division of lands to the Department of Transportation and Public Facilities shall be returned to the management of the division of lands when it is no longer needed for the purposes assigned.

(c) In addition to the requirements specified in AS 38.50.090 , the agencies referred to in (b) of this section and other state agencies with authority to acquire or dispose of land shall give written notification of the fact of acquisition, lease, disposal, or exchange to the commissioner within three months after the date that they make the acquisition, lease, disposal, or exchange.

(d) Except for land that is required to be returned to the department under (b) of this section, the Department of Transportation and Public Facilities may dispose of real property acquired by it under AS 02.15.070, AS 19.05.040 (1) and (2), 19.05.080 - 19.05.120, AS 35.05.040(1) and (2), and AS 35.20.010 - 35.20.050. Land conveyed under this section to a municipality for less than fair market value shall be credited against the municipality's entitlement under AS 29.65.

(e) [Repealed, Sec. 20 ch 182 SLA 1978].

(f) Land owned by the Board of Regents of the University of Alaska is not subject to this chapter.

(g) This chapter does not authorize the commissioner or any employee of the department to acquire title to real property through the use of lease-purchase agreements or lease-financing agreements in which the department is the lessor. For purposes of this section, "lease-purchase agreement" and "lease-financing agreement" have the meanings given those terms in AS 36.30.990 .



Sec. 38.05.032. - School land disposition procedures. [Repealed, Sec. 20 ch 182 SLA 1978].

Repealed or Renumbered



Sec. 38.05.035. - Powers and duties of the director.

(a) The director shall

(1) have general charge and supervision of the division and may exercise the powers specifically delegated to the director; may employ and fix the compensation of assistants and employees necessary for the operations of the division; and is the certifying officer of the division, with the consent of the commissioner, and may approve vouchers for disbursements of money appropriated to the division;

(2) manage, inspect, and control state land and improvements on it belonging to the state and under the jurisdiction of the division;

(3) execute laws, rules, regulations, and orders adopted by the commissioner;

(4) prescribe application procedures and practices for the sale, lease, or other disposition of available land, resources, property, or interest in them;

(5) prescribe fees or service charges, with the consent of the commissioner, for any public service rendered;

(6) under the conditions and limitations imposed by law and the commissioner, issue deeds, leases or other conveyances disposing of available land, resources, property or any interests in them;

(7) have jurisdiction over state land, except that land acquired by the Alaska World War II Veterans Board and the Agricultural Loan Board or the departments or agencies succeeding to their respective functions through foreclosure or default; to this end the director possesses the powers and, with the approval of the commissioner, shall perform the duties necessary to protect the state's rights and interest in state land, including the taking of all necessary action to protect and enforce the state's contractual or other property rights;

(8) [Repealed, Sec. 20 ch 182 SLA 1978].

(9) maintain such records as the commissioner considers necessary, administer oaths, and do all things incidental to the authority imposed; the following records and files shall be kept confidential upon request of the person supplying the information:

(A) the name of the person nominating or applying for the sale, lease, or other disposal of land by competitive bidding;

(B) before the announced time of opening, the names of the bidders and the amounts of the bids;

(C) all geological, geophysical, and engineering data supplied, whether or not concerned with the extraction or development of natural resources;

(D) except as provided in AS 38.05.036 , cost data and financial information submitted in support of applications, bonds, leases, and similar items;

(E) applications for rights-of-way or easements;

(F) requests for information or applications by public agencies for land which is being considered for use for a public purpose;

(10) account for the fees, licenses, taxes, or other money received in the administration of this chapter including the sale or leasing of land, identify their source, and promptly transmit them to the proper fiscal department after crediting them to the proper fund; receipts from land application filing fees and charges for copies of maps and records shall be deposited immediately in the general fund of the state by the director;

(11) select and employ or obtain at reasonable compensation cadastral, appraisal, or other professional personnel the director considers necessary for the proper operation of the division;

(12) be the certifying agent of the state to select, accept, and secure by whatever action is necessary in the name of the state, by deed, sale, gift, devise, judgment, operation of law, or other means any land, of whatever nature or interest, available to the state; and be the certifying agent of the state, to select, accept, or secure by whatever action is necessary in the name of the state any land, or title or interest to land available, granted, or subject to being transferred to the state for any purpose;

(13) [Repealed, Sec. 15 ch 181 SLA 1978; Sec. 20 ch 182 SLA 1978].

(14) [Repealed, Sec. 88 ch 152 SLA 1984].

(b) The director may

(1) delegate the administrative duties, functions, or powers imposed upon the director to a responsible employee in the division;

(2) grant preference rights for the lease or purchase of state land without competitive bid in order to correct errors or omissions of a state or federal administrative agency when inequitable detriment would otherwise result to a diligent claimant or applicant due to situations over which the claimant or applicant had no control; the exercise of this discretionary power operates only to divest the state of its title to or interests in land and may be exercised only

(A) with the express approval of the commissioner; and

(B) if the application for the preference right is filed with the director within three years from

(i) the occurrence of the error or omission;

(ii) the date of acquisition by the state of the land; or

(iii) the date of a court decision or settlement nullifying a disposal of state land;

(3) grant a preference right to a claimant who shows bona fide improvement of state land or of federal land subsequently acquired by the state and who has in good faith sought to obtain title to the land but who, through error or omission of others occurring within the three years before (A) the application for the preference right, (B) the date of acquisition by the state of the land, or (C) the date of a court decision or settlement nullifying a disposal of state land, has been denied title to it; upon a showing satisfactory to the commissioner, the claimant may lease or purchase the land at the price set on the date of original entry on the land or, if a price was not set at that time at a price determined by the director to fairly represent the value of unimproved land at the time the claim was established, but in no event less than the cost of administration including survey; the error or omission of a predecessor in interest or an agent, administrator, or executor which has clearly prejudiced the claimant may be the basis for granting a preference right;

(4) sell land by lottery for less than the appraised value when, in the judgment of the director, past scarcity of land suitable for private ownership in any particular area has resulted in unrealistic land values;

(5) when the director determines it is in the best interest of the state and will avoid injustice to a person or the heirs or devisees of a person, dispose of land, by direct negotiation to that person who presently uses and who used and made improvements to that land before January 3, 1959, or to the heirs or devisees of the person; the amount paid for the land shall be its fair market value on the date that the person first entered the land, as determined by the director; a parcel of land disposed of under this paragraph shall be of a size consistent with the person's prior use, but may not exceed five acres;

(6) after consulting with the Board of Agriculture and Conservation (AS 03.09.010 ), dispose of an interest in land limited to use for agricultural purposes by lottery;

(7) convey to an adjoining landowner for its fair market value a remnant of land that the director considers unmanageable or a parcel of land created by a highway right-of-way alignment or realignment, or a parcel created by the vacation of a state-owned right-of-way if

(A) the director determines that it is in the best interests of the state;

(B) the parcel does not exceed the minimum lot size under an applicable zoning code; and

(C) the director and the platting authority having land use planning jurisdiction agree that conveyance of the parcel to the adjoining landowner will result in boundaries that are convenient for the use of the land by the landowner and compatible with municipal land use plans;

(8) for good cause extend for up to 90 days the time for rental or installment payments by a lessee or purchaser of state land under this chapter if reasonable penalties and interest set by the director are paid;

(9) quitclaim land or an interest in land to the federal government on a determination that the land or the interest in land was wrongfully or erroneously conveyed by the federal government to the state;

(10) negotiate the sale or lease of state land at fair market value to a person who acquired by contract, purchase, or lease rights to improvements on the land from another state agency or who leased the land from another state agency.

(c) A parcel of land may be conveyed under (b) of this section without classification or reclassification under AS 38.05.300 .

(d) A parcel of land described in (b)(7) of this section must be sold at its fair market value as determined by the director on the basis of an appraisal completed as provided in AS 38.05.840 . Nothing in this subsection prevents the sale of land under AS 38.05.055 or 38.05.057 to a person not qualifying as an adjoining landowner if the adjoining landowner declines to purchase the land.

(e) Upon a written finding that the interests of the state will be best served, the director may, with the consent of the commissioner, approve contracts for the sale, lease, or other disposal of available land, resources, property, or interests in them. In approving a contract under this subsection, the director need only prepare a single written finding. In addition to the conditions and limitations imposed by law, the director may impose additional conditions or limitations in the contracts as the director determines, with the consent of the commissioner, will best serve the interests of the state. The preparation and issuance of the written finding by the director are subject to the following:

(1) with the consent of the commissioner and subject to the director's discretion, for a specific proposed disposal of available land, resources, or property, or of an interest in them, the director, in the written finding,

(A) shall establish the scope of the administrative review on which the director's determination is based, and the scope of the written finding supporting that determination; the scope of the administrative review and finding may address only reasonably foreseeable, significant effects of the uses proposed to be authorized by the disposal;

(B) may limit the scope of an administrative review and finding for a proposed disposal to

(i) applicable statutes and regulations;

(ii) the facts pertaining to the land, resources, or property, or interest in them, that the director finds are material to the determination and that are known to the director or knowledge of which is made available to the director during the administrative review; and

(iii) issues that, based on the statutes and regulations referred to in (i) of this subparagraph, on the facts as described in (ii) of this subparagraph, and on the nature of the uses sought to be authorized by the disposal, the director finds are material to the determination of whether the proposed disposal will best serve the interests of the state; and

(C) [See delayed amendment note]. may, if the project for which the proposed disposal is sought is a multiphased development, limit the scope of an administrative review and finding for the proposed disposal to the applicable statutes and regulations, facts, and issues identified in (B)(i) - (iii) of this paragraph that pertain solely to the disposal phase of the project when

(i) the only uses to be authorized by the proposed disposal are part of that phase;

(ii) the disposal is a disposal of oil and gas, or of gas only, and, before the next phase of the project may proceed, public notice and the opportunity to comment are provided under regulations adopted by the department unless the project is subject to a consistency review under AS 46.40 and public notice and the opportunity to comment are provided under AS 46.40.096 (c);

(iii) the department's approval is required before the next phase of the project may proceed; and

(iv) the department describes its reasons for a decision to phase;

(2) the director shall discuss in the written finding prepared and issued under this subsection the reasons that each of the following was not material to the director's determination that the interests of the state will be best served:

(A) facts pertaining to the land, resources, or property, or an interest in them other than those that the director finds material under (1)(B)(ii) of this subsection; and

(B) issues based on the statutes and regulations referred to in (1)(B)(i) of this subsection and on the facts described in (1)(B)(ii) of this subsection;

(3) a written finding for an oil and gas lease sale or gas only lease sale under AS 38.05.180 is subject to (g) of this section;

(4) a contract for the sale, lease, or other disposal of available land or an interest in land is not legally binding on the state until the commissioner approves the contract, but if the appraised value is not greater than $50,000 in the case of the sale of land or an interest in land, or $5,000 in the case of the annual rental of land or interest in land, the director may execute the contract without the approval of the commissioner;

(5) public notice requirements relating to the sale, lease, or other disposal of available land or an interest in land for oil and gas, or for gas only, proposed to be scheduled in the five-year oil and gas leasing program under AS 38.05.180 (b), except for a sale under (6)(F) of this subsection, are as follows:

(A) before a public hearing, if held, or in any case not less than 180 days before the sale, lease, or other disposal of available land or an interest in land, the director shall make available to the public a preliminary written finding that states the scope of the review established under (1)(A) of this subsection and includes the applicable statutes and regulations, the material facts and issues in accordance with (1)(B) of this subsection, and information required by (g) of this section, upon which the determination that the sale, lease, or other disposal will serve the best interests of the state will be based; the director shall provide opportunity for public comment on the preliminary written finding for a period of not less than 60 days;

(B) after the public comment period for the preliminary written finding and not less than 90 days before the sale, lease, or other disposal of available land or an interest in land for oil and gas or for gas only, the director shall make available to the public a final written finding that states the scope of the review established under (1)(A) of this subsection and includes the applicable statutes and regulations, the material facts and issues in accordance with (1) of this subsection, and information required by (g) of this section, upon which the determination that the sale, lease, or other disposal will serve the best interests of the state is based;

(6) before a public hearing, if held, or in any case not less than 21 days before the sale, lease, or other disposal of available land, property, resources, or interests in them other than a sale, lease, or other disposal of available land or an interest in land for oil and gas or for gas only under (5) of this subsection, the director shall make available to the public a written finding that, in accordance with (1) of this subsection, sets out the material facts and applicable statutes and regulations and any other information required by statute or regulation to be considered upon which the determination that the sale, lease, or other disposal will best serve the interests of the state was based; however, a written finding is not required before the approval of

(A) a contract for a negotiated sale authorized under AS 38.05.115 ;

(B) a lease of land for a shore fishery site under AS 38.05.082 ;

(C) a permit or other authorization revocable by the commissioner;

(D) a mineral claim located under AS 38.05.195 ;

(E) a mineral lease issued under AS 38.05.205 ;

(F) an exempt oil and gas lease sale or gas only lease sale under AS 38.05.180(d) of acreage subject to a best interest finding issued within the previous 10 years or a reoffer oil and gas lease sale or gas only lease sale under AS 38.05.180 (w) of acreage subject to a best interest finding issued within the previous 10 years, unless the commissioner determines that substantial new information has become available that justifies a supplement to the most recent best interest finding for the exempt oil and gas lease sale or gas only lease sale acreage and for the reoffer oil and gas lease sale or gas only lease sale acreage; however, for each oil and gas lease sale or gas only lease sale described in this subparagraph, the director shall call for comments from the public; the director's call for public comments must provide opportunity for public comment for a period of not less than 30 days; if the director determines that a supplement to the most recent best interest finding for the acreage is required under this subparagraph,

(i) the director shall issue the supplement to the best interest finding not later than 90 days before the sale;

(ii) not later than 45 days before the sale, the director shall issue a notice describing the interests to be offered, the location and time of the sale, and the terms and conditions of the sale; and

(iii) the supplement has the status of a final written best interest finding for purposes of (i) and (l) of this section;

(G) a surface use lease under AS 38.05.255 ;

(H) a permit, right-of-way, or easement under AS 38.05.850 ;

(7) the director shall include in

(A) a preliminary written finding, if required, a summary of agency and public comments, if any, obtained as a result of contacts with other agencies concerning a proposed disposal or as a result of informal efforts undertaken by the department to solicit public response to a proposed disposal, and the department's preliminary responses to those comments; and

(B) the final written finding a summary of agency and public comments received and the department's responses to those comments.

(f) The director shall grant a preference right to the purchase or lease without competitive bid of up to five acres of state land to an individual who has erected a building on the land and used the land for bona fide business purposes for five or more years under a federal permit or without the need for a permit and, after selection by the state, under a state use permit or lease, if the business produced no less than 25 percent of the total income of the applicant for the five years preceding the application to purchase or lease the land. The director shall sell or lease the land at a price determined by the director to represent the current fair market value of the unimproved land but in no event less than the cost of administration including survey if required. If the director determines in a written finding that the purchase or lease of the land would interfere with public use by residents of the area, the director may condition the purchase or lease to mitigate the adverse effects on the public use or may reject the application for the preference right. A lease granted under this subsection may not be for a period in excess of 50 years. In this subsection, "business purposes" means a purpose permitted under the classification of the land at the time the land was entered.

(g) Notwithstanding (e)(1)(A) and (B) of this section, when the director prepares a written finding required under (e) of this section for an oil and gas lease sale or a gas only lease sale scheduled under AS 38.05.180 , the director shall consider and discuss

(1) in a preliminary or final written finding facts that are known to the director at the time of preparation of the finding and that are

(A) material to issues that were raised during the period allowed for receipt of public comment, whether or not material to a matter set out in (B) of this paragraph, and within the scope of the administrative review established by the director under (e)(1) of this section; or

(B) material to the following matters:

(i) property descriptions and locations;

(ii) the petroleum potential of the sale area, in general terms;

(iii) fish and wildlife species and their habitats in the area;

(iv) the current and projected uses in the area, including uses and value of fish and wildlife;

(v) the governmental powers to regulate the exploration, development, production, and transportation of oil and gas or of gas only;

(vi) the reasonably foreseeable cumulative effects of exploration, development, production, and transportation for oil and gas or for gas only on the sale area, including effects on subsistence uses, fish and wildlife habitat and populations and their uses, and historic and cultural resources;

(vii) lease stipulations and mitigation measures, including any measures to prevent and mitigate releases of oil and hazardous substances, to be included in the leases, and a discussion of the protections offered by these measures;

(viii) the method or methods most likely to be used to transport oil or gas from the lease sale area, and the advantages, disadvantages, and relative risks of each;

(ix) the reasonably foreseeable fiscal effects of the lease sale and the subsequent activity on the state and affected municipalities and communities, including the explicit and implicit subsidies associated with the lease sale, if any;

(x) the reasonably foreseeable effects of exploration, development, production, and transportation involving oil and gas or gas only on municipalities and communities within or adjacent to the lease sale area; and

(xi) the bidding method or methods adopted by the commissioner under AS 38.05.180 ; and

(2) the basis for the director's preliminary or final finding, as applicable, that, on balance, leasing the area would be in the state's best interest.

(h) In preparing a written finding under (e)(1) of this section, the director may not be required to speculate about possible future effects subject to future permitting that cannot reasonably be determined until the project or proposed use for which a written best interest finding is required is more specifically defined, including speculation about

(1) the exact location and size of an ultimate use and related facilities;

(2) except as otherwise provided in AS 38.05.073 for land suitable for recreational facilities development leasing, the economic feasibility of ultimate development; and

(3) future environmental or other laws that may apply at the time of any future development.

(i) A person who is eligible to file an administrative appeal or a request for reconsideration, as appropriate, under this subsection and who is aggrieved by the final written finding of the director entered under (e)(5) or (6) of this section may, within 20 days after the issuance of the final written finding, file an administrative appeal or request reconsideration of the decision by the commissioner. A person is eligible to file an administrative appeal or a request for reconsideration if the person

(1) meaningfully participated in the process set out in this chapter for receipt of public comment by

(A) submitting written comment during the period for receipt of public comment; or

(B) presenting oral testimony at a public hearing, if a public hearing was held; and

(2) is affected by the final written finding.

(j) An administrative appeal or a request for reconsideration submitted under (i) of this section must specify the written finding complained of and the specific basis upon which it is challenged. The commissioner shall grant or deny the administrative appeal or reconsideration request within 30 days after issuance of the final written finding. Failure of the commissioner to act on the request for reconsideration within this period is a denial of the request for reconsideration and a final administrative decision for purposes of appeal to the superior court.

(k) If an administrative appeal or a request for reconsideration is granted, the commissioner may order the director to issue a new final written finding as may be required under the circumstances.

(l) A person may appeal a final written finding issued under (e)(5) or (6) of this section to the superior court, but only if the person was eligible to request, and did request, an administrative appeal or reconsideration of that finding under (i) of this section. The person shall initiate the appeal within 30 days from the date that the decision on administrative appeal or reconsideration is mailed or otherwise distributed, or the date the request for reconsideration is considered denied by the commissioner's failure to act on the request, whichever is earlier. The points on appeal are limited to those presented to the commissioner in the person's administrative appeal or request for reconsideration.

(m) For purposes of appeal under (l) of this section, the burden is upon the party seeking review to establish the invalidity of the finding.



Sec. 38.05.036. - Audit of royalty and net profit payments and costs.

(a) The department may conduct audits regarding royalty and net profits under oil and gas contracts, agreements, or leases under this chapter and regarding costs related to exploration licenses entered into under AS 38.05.131 - 38.05.134 and exploration incentive credits under this chapter or under AS 41.09. For purposes of audit under this section,

(1) the department may examine the books, papers, records, or memoranda of a person regarding matters related to the audit; and

(2) the records and premises where a business is conducted shall be open at all reasonable times for inspection by the department.

(b) The Department of Revenue may obtain from the department information relating to royalty and net profits payments and to exploration incentive credits under this chapter or under AS 41.09, whether or not that information is confidential. The Department of Revenue may use the information in carrying out its functions and responsibilities under AS 43, and shall hold that information confidential to the extent required by an agreement with the department or by AS 38.05.035 (a)(9), AS 41.09.010 (d), or AS 43.05.230 .

(c) The department may obtain from the Department of Revenue all information obtained under AS 43 relating to royalty and net profits and to exploration incentive credits. The department may use the information for purposes of carrying out its responsibilities and functions under this chapter and AS 41.09. Information made available to the department that was obtained under AS 43 is confidential and subject to the provisions of AS 43.05.230 .

(d) [Repealed, Sec. 8 ch 92 SLA 2003].

(e) [Repealed, Sec. 8 ch 92 SLA 2003].

(f) Except as otherwise provided in this section or in connection with official investigations or proceedings of the department, it is unlawful for a current or former officer, employee, or agent of the state to divulge information obtained by the department as a result of an audit under this section that is required by an agreement with the department or by AS 38.05.035 (a)(9) or AS 41.09.010 (d) to be kept confidential.

(g) Nothing in this section prohibits the publication of statistics in a manner that maintains the confidentiality of information to the extent required by an agreement with the department or by AS 38.05.035(a)(9) or AS 41.09.010 (d).

(h) A person who knowingly violates (f) of this section commits the crime of misuse of confidential information under AS 11.56.860 . In this subsection, "knowingly" has the meaning given in AS 11.81.900 .

(i) In the course of carrying out its responsibilities under this section, the department may subpoena any person to appear and produce books, records, papers, or memoranda bearing upon matters relating to an audit under this section and to give testimony or answer interrogatories under oath regarding those matters. The department may administer oaths to persons who are so subpoenaed. A subpoena issued under this section may compel attendance of a witness or production of a document or thing, located inside or outside the state, to the maximum extent permitted by law. The authority to issue a subpoena under this section may not be delegated by the commissioner.

(j) A subpoena may be served by the commissioner of public safety or a peace officer designated by the commissioner of public safety, by a person designated by the department, or as otherwise provided by law. A subpoena may also be served by registered or certified mail for delivery restricted only to the person subpoenaed. The return delivery receipt must be addressed so that the receipt is returned to the department.

(k) If a person who is subpoenaed neglects or refuses to obey the subpoena issued as provided in this section, the department may report the fact to the superior court or the appropriate court of another jurisdiction, and may seek an order from the court compelling obedience to the subpoena. The court, to the maximum extent permitted by law, may compel obedience to the subpoena to the same extent as witnesses may be compelled to obey the subpoenas of the court.

(l) The department may conduct audits under this section concurrently with Department of Revenue audits or investigations under AS 43.



Sec. 38.05.037. - Zoning regulations in the unorganized borough.

(a) In areas of the state outside first, second, or third class boroughs where there is no municipality with a zoning power, the division of lands shall exercise the zoning power by adopting zoning regulations.

(b) The division of lands may exercise its zoning power

(1) within federal land in the unorganized borough only at the times and in the areas it is requested to do so by the Secretary of the Interior to facilitate sales of federal land within the unorganized borough under P.L. 88-608, 78 Stat. 988;

(2) [Repealed, Sec. 44 ch 24 SLA 2003].

(c) Any zoning done by the division of lands under (b) of this section is final unless disapproved by concurrent resolution at the next regular session of the legislature.



Sec. 38.05.040. - Director shall be bonded. [Repealed, Sec. 38 ch 91 SLA 1997].

Repealed or Renumbered






Article 02 - SALE OF LAND

Sec. 38.05.045. - Generally.

All land owned in fee by the state or to which the state may become entitled, excepting tide, submerged, or shoreland, and timber or grazing land, may be sold as provided in AS 38.05.045 - 38.05.069 and AS 38.08. However, this section does not prevent the disposition of land as provided in AS 38.05.300 , 38.05.321, 38.05.810 - 38.05.870, 38.05.920, 38.05.945 and 38.05.946.



Sec. 38.05.047. - Classification and sale of state land in municipalities. [Repealed, Sec. 45 ch 113 SLA 1981. For current law see AS 38.04.020].

Repealed or Renumbered



Sec. 38.05.050. - Disposal of land for private ownership.

The commissioner shall determine the land to be disposed of for private use. The commissioner shall determine the time and place of disposal. An auction sale, a lottery sale, or a disposal of land for homesites may be held in a community that is near the land to be sold or disposed of.



Sec. 38.05.055. - Auction sale procedures.

Unless another method of sale is required under this chapter, AS 38.08, or AS 38.09, the sale of state land shall be made at public auction to the highest qualified bidder as determined by the director. The director may accept bids and sell state land under this section at no less than 70 percent of the appraised fair market value of the land. To qualify to participate under this section in a public auction of state land that is other than commercial, industrial, or agricultural land, a bidder shall have been a resident of the state for at least one year immediately preceding the date of the auction and submit proof of that fact, as the commissioner requires by regulation. A bidder may be represented by an attorney or agent at the auction. An aggrieved bidder may appeal to the commissioner within five days after the sale for a review of the director's determination. The sale shall be conducted by the director, and, at the time of sale, the successful bidder shall deposit an amount equal to five percent of the purchase price. The director shall immediately issue a receipt containing a description of the land or property purchased, the price bid, and the amount deposited. The receipt shall be acknowledged in writing by the bidder.



Sec. 38.05.057. - Disposal of land by lottery.

(a) The commissioner may dispose of land, including land limited to use for agricultural purposes, by lottery. The purchase price of land sold by lottery shall be the fair market value of the land as determined by the commissioner. The commissioner may sell land by lottery for less than the fair market value of the land on a determination that scarcity of land for private use in the area of the land to be sold has resulted in unrealistic land values. The lottery shall be conducted in public by the commissioner. A purchaser selected by lot shall deposit an amount equal to five percent of the purchase price within 30 days after receiving notification of the selection.

(b) To qualify to participate in a lottery under (a) of this section, an applicant shall

(1) at the time of application have attained the age of 18;

(2) have been a resident of the state for not less than one year immediately preceding the date of application and submit proof of that fact as required by regulation;

(3) not have purchased land at a sale by lottery in the state within eight years immediately preceding the sale date and certify that fact in the application.

(c) The commissioner, after consulting with the Board of Agriculture and Conservation (AS 03.09.010 ), may adopt regulations under the Administrative Procedure Act (AS 44.62) that specify qualifications for lottery participants different from those specified in (b) of this section if

(1) an interest in land limited to agricultural purposes is to be sold under (a) of this section;

(2) the sale is a part of a program to develop agricultural land as a renewable resource of the state; and

(3) the regulations include residency, skill, experience, and financial requirements necessary to qualify persons who are competent and financially able to develop the land as a successful agricultural enterprise.

(d) To apply for participation in a lottery under this section an applicant shall

(1) be qualified under the applicable provisions of this section and certify that fact in the application; and

(2) pay a nonrefundable application fee of not more than $25 for each application.

(e) The director shall accept applications to purchase particular parcels under the following procedures and conditions:

(1) the application period may not be less than 45 days;

(2) no application may be accepted less than 15 days before each lottery;

(3) notice of the application period and the date of the lottery shall be given in accordance with AS 38.05.945 ; and

(4) the application shall be made on a form provided by the department.

(f) If only one application for a parcel is received, the commissioner shall offer the parcel to the applicant who applied for the parcel if the applicant is qualified to participate in the lottery. If more than one application is received for a parcel, the commissioner shall select the applicant who is entitled to receive a conveyance of the land by lottery. If the commissioner does not receive an application for a parcel of state land or if a purchaser fails to sign a lease agreement or contract of sale, the parcel shall be offered to the first eligible person to apply for the parcel. If the parcel was designated as a homesite and offered to the public under former AS 38.05.047 (f), the parcel shall be disposed of under the terms required by AS 38.08.

(g) [Repealed, Sec. 38 ch 91 SLA 1997].

(h) An aggrieved lottery participant may appeal to the commissioner within five days after the lottery is conducted for a review of the lottery procedures.

(i) The director may include in contracts for sale of land under this section terms which

(1) require purchasers to use or occupy, or both, the land purchased for a reasonable period of time after a sale;

(2) prohibit the resale of land purchased by the initial purchaser until the requirements imposed under (1) of this subsection, if any, are satisfied.

(j) The commissioner may require a participant in a lottery under this section for the sale of land that is part of an agricultural development project under former AS 44.33.475 to submit a single application for that land. Immediately following the drawing of an applicant's name in the lottery, the applicant shall be given an opportunity to select for purchase one parcel of the land that is offered in the lottery. The names of alternate applicants shall be drawn after all parcels have been selected. If the applicant who originally selected a parcel unequivocally rejects the offer to purchase the parcel or fails to sign the contract of sale within the period of time specified by the commissioner, the parcel shall be offered for sale to alternate applicants in the order in which their names were drawn.



Sec. 38.05.058. - Land discount program. [Repealed, Sec. 19 ch 67 SLA 1983].

Repealed or Renumbered



Sec. 38.05.059. - Sale of agricultural land.

The commissioner, after consulting with the Board of Agriculture and Conservation (AS 03.09.010 ), may provide for the sale of land classified under AS 38.05.020 (b)(6) for agricultural uses in parcels or tracts described by aliquot parts. The parcels or tracts are subject to state subdivision requirements and municipal ordinances. Money from a sale of agricultural land shall be separately accounted for and may be appropriated to the agricultural revolving loan fund (AS 03.10.040 ).



Sec. 38.05.060. - Rejection of bids.

Before the signing of the formal conveyance by the director, the commissioner may reject all bids when the best interests of the state justify this action. Land offered at public sale but not sold may be made available at private sale for not less than its appraised value.



Sec. 38.05.063. - Sales for pipeline purposes. [Repealed, Sec. 31 ch 3 FSSLA 1973].

Repealed or Renumbered



Sec. 38.05.065. - Terms of contract of sale.

(a) The contract of sale for land sold at public auction under AS 38.05.055 shall require the remainder of the purchase price to be paid in monthly, quarterly, or annual installments over a period of not more than 20 years, with interest at the rate provided in (i) of this section. Installment payments plus interest shall be set on the level-payment basis.

(b) The contract of sale for land sold under AS 38.05.057 or under former AS 38.05.078 shall require the remainder of the purchase price to be paid in monthly, quarterly, or annual installments over a period of not more than 20 years. Installment payments plus interest shall be set on the level-payment basis. The interest rate to be charged on installment payments is the rate provided in (i) of this section.

(c) The director shall, for contracts under (a), (b), or (h) of this section, set out in the contract for each sale the period for the payment of installments and the total purchase price plus interest. The director, with the consent of the commissioner, may also include in contracts under this section conditions, limitations, and terms considered necessary and proper to protect the interest of the state. Violations of any provision of this chapter or the terms of the contract of sale subject the purchaser to appropriate administrative and legal action, including but not limited to specific performance, foreclosure, ejectment, or other legal remedies in accordance with applicable state law.

(d) If a contract for a sale of state land has been breached, the director may issue a decision to foreclose and terminate the contract at any time 31 days after delivering by certified mail a written notice of the breach to the address of record of the purchaser. A breach caused by the failure to make payments required by the contract may be cured within 30 days after the notice of the breach has been received by the purchaser by payment of the sum in default together with the larger of a fee of $50 or five percent of the sum in default. If there are material facts in dispute between the state and the purchaser, the purchaser may submit a written request for a public hearing for the review of the facts within 30 days after the notice of the breach has been received.

(e) On a determination that there has been a breach of the contract based on the administrative record and the evidence presented at a hearing, the director shall issue a decision foreclosing the interest of the purchaser and terminating the contract. The obligation to make payments under the contract continues through the date of the decision to foreclose by the director.

(f) The director shall deliver the decision to foreclose and terminate personally to the purchaser or send it certified mail, return receipt requested, to the address of record of the purchaser. If the breach is a failure to make payments required by the contract, the decision shall include a notice to the purchaser that if within 30 days the purchaser pays to the state the full amount of the unpaid contract price, including all accrued interest, and any fees assessed under (d) of this section, the department shall issue to the purchaser a deed to the land. If full payment is not made within 30 days or the breach is for other than failure to make payment, the decision forecloses and terminates all legal and equitable rights the purchaser has in the land.

(g) The purchaser may appeal the director's decision to the commissioner within 30 days. The final decision by the department is reviewable under AS 44.62.560 .

(h) The commissioner, after consulting with the Board of Agriculture and Conservation (AS 03.09.010 ),

(1) shall provide that, notwithstanding (a) and (b) of this section, in a contract for the sale of land classified under AS 38.05.020 (b)(6) for agricultural uses, the interest rate to be charged on installment payments may not exceed 9.5 percent; and

(2) may declare a moratorium of up to five years on payments on land sold under this section for land classified under AS 38.05.020 (b)(6) for agricultural uses if

(A) the commissioner determines that the moratorium is in the best interest of the state;

(B) the commissioner certifies and the contract purchaser agrees to perform farm development, crop production, and harvesting, not including land clearing or related activity, requiring the expenditure of amounts equivalent to the payments that would otherwise be made during the moratorium;

(C) the sale of the agricultural land takes place after July 1, 1979; and

(D) the contract purchaser is in compliance with the development plan specified in the purchase contract at the time the purchaser applies for a moratorium under this subsection and remains in compliance with the development plan during the moratorium; for the payments subject to the moratorium declared under this paragraph, interest payments are subject to the moratorium but interest continues to accrue during the moratorium.

(i) The interest rate for contracts under this section is the prime rate as reported in the Wall Street Journal on the first business day of the month in which the contract is sent to the purchaser for signature, plus three percent; however, the total rate of interest may not exceed

(1) 9.5 percent, in contracts for the sale of land classified under AS 38.05.020 (b)(6) for agricultural uses; or

(2) 13.5 percent, in other contracts for the sale of land.



Sec. 38.05.066. - Preference to persons for fishery purposes. [Repealed, Sec. 34 ch 94 SLA 1980].

Repealed or Renumbered



Sec. 38.05.067. - Preference for veterans for unoccupied residential land.

(a) Except as provided in (d) of this section, before offering to the general public any unoccupied residential land, the director shall offer the land at a restricted sale at which only veterans may buy.

(b) The director may not sell the land under this section at less than the fair appraised market value. The director shall adopt regulations necessary to ensure that land sold under this section is for bona fide residential use and not for speculation.

(c) When not in conflict with this section, other provisions of AS 38.05.045 - 38.05.067 apply to sales under this section.

(d) This section does not apply to the sale of state land under AS 38.05.057, AS 38.08, or AS 38.09.

(e) In this section, "veteran" means a person with 90 days or more of active service in the armed forces of the United States who has been honorably discharged or a person with 90 days or more of service in the Alaska Territorial Guard.



Sec. 38.05.068. - Forest Service permittees' sales preference.

Sec. 38.05.068. Forest Service permittees' sales preference.

(a) Before offering to the public any land which is subject to a valid existing United States Forest Service permit in effect on the day before that land is tentatively approved for patent to the state, or which is subject to a lease issued under AS 38.05.087 , the director shall offer the land for sale to the permittee or a successor in title, if the permittee or a successor in title of the permittee can be found.

(b) When not in conflict with this section, the provisions of AS 38.05.045 - 38.05.069 apply to sales under this section.

(c) If the permit described in (a) of this section is for a recreational cabin, recreational residence, nonrecreational residence, or a residence of a community nature and the land is used for noncommercial residential or recreational purposes, the purchase price offered to a permittee or the successor of a permittee shall be an amount determined by the commissioner which is equal to the state money required to be spent in order to sell the land plus the cost of survey or resurvey, if the survey or resurvey is made by the department or a contractor of the department.

(d) If the permit described in (a) of this section is for a use other than a use listed in (c) of this section, the purchase price offered to a permittee or the successor of a permittee shall be not less than the appraised fair market value of the land.



Sec. 38.05.069. - Preference to persons for agricultural purposes.

(a) After consulting with the Board of Agriculture and Conservation (AS 03.09.010 ), on a determination that the highest and best use of unoccupied land is for agricultural purposes and that it is in the best interests of the state to sell or lease the land, the commissioner shall grant to an Alaska resident owning and using or leasing and using land for agricultural purposes a first option at the auction to purchase or lease the unoccupied land situated adjacent to land presently held by the Alaska resident for the amount of the high bid received at public auction. If more than one Alaska resident qualifies for a first option under this section, eligibility for the first option shall be determined by lot and the option must be exercised on the conclusion of the public auction. A parcel of agricultural land sold under this section may not be less than 20 acres, and a parcel of agricultural land that is acquired by exercise of the option granted in this subsection may not exceed 320 acres. Agricultural land that is acquired under this section must be used for agricultural purposes as required by law.

(b) [Repealed, Sec. 88 ch 152 SLA 1984].

(c) Under this section

(1) the director may transfer state land classified for agriculture only for agricultural purposes;

(2) the sale or lease shall be at public auction.

(d) When not in conflict with this section, the provisions of AS 38.05.045 - 38.05.105 apply to disposals under this section.

(e) In this section,

(1) "adjacent" means that a tract of land has one common boundary point with presently held land or is separated from the presently held land only by a physical barrier such as a road or stream.

(2) "agricultural purposes" includes farming, ranching, grazing, and storage or control of agricultural crops or livestock;

(f) Nothing in (c) of this section affects the disposal of minerals under AS 38.05.135 - 38.05.183.






Article 03 - LEASING OF LAND OTHER THAN FOR THE EXTRACTION OF NATURAL RESOURCES

Sec. 38.05.070. - Generally.

(a) Land, including tide, submerged, or shoreland, to which the state holds title or to which it may become entitled, may be leased, except for the extraction of natural resources, in the manner provided in AS 38.05.070 - 38.05.105.

(b) The director, with the approval of the commissioner, shall determine the land to be leased and the limitations, conditions, and terms of the lease. The director shall preserve reasonable and traditional access to state land and water. If the appraised value of the transaction is $5,000 a year or less the director may negotiate a lease for a period not to exceed 10 years, and on the limitations, conditions, and terms that the director considers are in the best interests of the state. A lease negotiated under this subsection is not eligible for a preference under AS 38.05.102 .

(c) A lease may be issued for a period up to 55 years, if the commissioner determines it to be in the best interests of the state. The commissioner shall consider the useful life of any improvements proposed and approved under AS 38.05.075 in determining the term of the lease. If the commissioner determines that the land or a part of it which is the subject of a grazing lease is not being used for the purpose issued, the lease may be declared void.



Sec. 38.05.073. - Recreational facilities development leasing.

(a) To identify land suitable for recreational facilities development leasing, the commissioner shall make the identification through a regional land use plan or a site-specific land use plan adopted under AS 38.04.065 . The identification of land for leasing under this section shall be consistent with any existing regional recreational management plan. The commissioner may request proposals from potential lessees under this section if consistent with an adopted land use plan that expressly allows the specific type of development under consideration. Consistent with AS 38.04.065 , the development of a land use plan used to identify land suitable for recreational facilities development leasing must consider the supply of recreational opportunities and alternatives, economic and social factors, and fish, wildlife, and other resources affected by the specific type and location of recreational facilities development under consideration.

(b) AS 38.05.070 (a), 38.05.085(c), 38.05.090, and 38.05.103 apply to leasing under this section. The other provisions of AS 38.05.070 - 38.05.105 do not apply to leasing under this section.

(c) If the commissioner identifies land for recreational facilities development leasing under (a) of this section, at least 30 days before the commissioner decides to solicit proposals from potential lessees, the commissioner shall provide public notice of the location and the specific type of recreational facilities development being considered and request comments. The notice shall be provided to (1) a municipality if the land is entirely or partially within the boundaries of the municipality; (2) a regional corporation organized under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act) if the boundaries of the corporation established by 43 U.S.C. 1606(a) encompass part or all of the land and the land encompassed by the corporation's boundaries is entirely or partially outside the municipality; (3) a village corporation organized under 43 U.S.C. 1601 if all or part of the land is within 40 miles of the village for which the corporation was established and the land is located entirely or partially outside a municipality; (4) other persons affected by the specific recreational facility development; and (5) persons who have specifically requested to be notified. Public notice identifying the location and the specific type of recreational facilities development under consideration must also be published at least twice in a newspaper of general circulation in the state and in a local newspaper in general circulation in the region where the land is located. The comments received under this subsection become part of the public record for the consideration of the commissioner.

(d) If the commissioner decides to solicit proposals, the commissioner shall prepare a written request for proposals that includes

(1) the specific type of recreational facilities development for which the land may be leased;

(2) the form of compensation that the commissioner intends to require for the lease under (1) of this subsection;

(3) the selection criteria that the commissioner will use to determine the eligibility of a developer, including the developer's financial backing and capability, experience in the proposed undertaking, ability to meet bonding or insurance requirements, and ability to comply with resource and environmental analysis requirements; and

(4) the criteria that the commissioner will use to determine the suitability of proposals.

(e) After preparing a request for proposals under (d) of this section, the commissioner may issue the request to solicit proposals from persons who are interested in leasing the land for recreational facilities development. The request for proposals must be advertised at least three times in a newspaper of general circulation in the state and in a local newspaper in general circulation in the region where the land is located. The proposals submitted to the commissioner must include the specific facts on which the potential lessee bases its ability to develop the land, including its ability to comply with the items identified in (d)(1) - (4) of this section.

(f) After soliciting proposals under (e) of this section, if the commissioner determines that only one potential lessee is acceptable, the commissioner may begin negotiations with the potential lessee to develop the terms and conditions for the lease.

(g) After soliciting proposals under (e) of this section, if the commissioner determines that two or more potential lessees are acceptable, the commissioner may select the potential lessee who submits the highest bid during an auction or by sealed bids, whichever method the commissioner chooses. The minimum bid must equal the amount established by the commissioner plus the administrative fee established under (k) of this section. The commissioner shall also require the potential lessee to make an earnest money deposit under AS 38.05.860(b). After the commissioner selects a potential lessee, the commissioner may begin negotiations with the potential lessee to develop the terms and conditions for the lease.

(h) After developing proposed lease terms and conditions with a potential lessee under (f), (g), or (j) of this section, the commissioner may issue a preliminary decision under AS 38.05.035 (e) that leasing the land to the potential lessee on the proposed terms and conditions serves the best interests of the state. During preparation of the preliminary decision, the commissioner shall consult with affected state agencies regarding issues within the agencies' areas of responsibility and expertise. The commissioner shall give public notice of the preliminary decision under AS 38.05.945 and request comments from the public and state agencies. A public hearing shall be held in the region where the land proposed for lease is located if the commissioner determines there is sufficient local interest. The preliminary decision must include

(1) a statement of the specific type of recreational facilities development for which the land will be leased;

(2) an analysis of alternative sites;

(3) a statement of the terms and conditions to be required in the proposed lease agreement;

(4) a statement of the compensation that the state may require under the proposed lease agreement;

(5) a statement of the potential economic, social, and environmental effects of the proposed development, including the effect on water quality and the traditional and recreational uses of the land;

(6) a statement of the long-term commitments of fish, wildlife, and other natural resources that would be involved in the proposed development;

(7) a statement of alternatives to the commitments identified under (6) of this subsection and alternatives or measures that may reduce or eliminate the effects identified under (5) of this subsection;

(8) an identification of any studies, including economic feasibility studies, or plans to be required by the commissioner; and

(9) for a large project, a preliminary assessment of the project's economic feasibility based on available information.

(i) After reviewing the comments received under (h) of this section, the commissioner shall make a final determination whether the proposed lease will serve the best interests of the state. If the commissioner determines that the proposed lease will serve the best interests of the state, the commissioner shall offer the lease to the proposed lessee subject to the terms, conditions, and study requirements the commissioner determines to be necessary. If a study or plan is required, the potential lessee may be required to provide and pay for the study or plan. For a large project where the commissioner has determined under (h) of this section that there may be significant economic, social, or environmental effects or long-term commitments of fish, wildlife, or other natural resources, the commissioner shall require the potential lessee to prepare and submit a comprehensive economic feasibility study to be completed no later than 18 months after the execution of the lease. State agencies with pertinent expertise or responsibilities shall be involved in the review of required plans and studies. If the plan or study involves fish, game, or customary and traditional use of natural resources, the Department of Fish and Game shall review the methodology and scope of the plan or study. If the Department of Fish and Game determines that the methodology and scope are appropriate for the plan or study, the methodology and scope may be used for the plan or study.

(j) If a potential lessee who was selected under (g) of this section declines the lease offer made under (i) of this section, the commissioner may begin negotiations with the potential lessee who provided the next highest bid under (g) of this section to develop under (g) of this section the terms and conditions for a lease.

(k) The commissioner shall require the potential lessee awarded the right to negotiate a lease under (f), (g), or (j) of this section to pay a nonrefundable administrative fee of at least $250.

(l) The commissioner shall reject all proposals or bids for a lease when it is in the best interest of the state.

(m) The compensation to be paid to the state for a lease issued under this section may include, in the discretion of the commissioner,

(1) a percentage of the annual gross receipts as reported to the United States Internal Revenue Service;

(2) a guaranteed annual minimum rent or a percentage of gross receipts, whichever is greater;

(3) the fair market rental value;

(4) a fixed annual rent that is not less than the fair market rental value of the land;

(5) a fee for each user;

(6) other compensation acceptable to the commissioner; or

(7) a combination of the above.

(n) The annual compensation paid to the state for a recreational facilities development lease shall be reevaluated and adjusted at five-year intervals. The annual compensation for each five-year period after the initial five years of the lease shall be calculated by the same method used to establish the compensation for the initial five-year period.

(o) Before a lease is issued under this section, the land to be covered by the lease shall be surveyed. The survey must be adequate to describe the land to be covered by the lease.

(p) Before entering into a lease under this section, the commissioner shall require the lessee to post a performance bond or provide other security acceptable to the commissioner to cover the costs to the department of one or more of the following, as determined by the commissioner:

(1) completing the development, including site planning, under the terms and conditions of the lease;

(2) maintaining the development under the terms and conditions of the lease;

(3) restoring the lease site if the lease is abandoned or terminated.

(q) The term of the lease may not exceed 55 years. At the expiration of the lease, the commissioner may offer the lessee a right of first refusal on a new lease under this section for the same land if the commissioner determines that leasing the land for an additional term serves the best interests of the state.

(r) The lessee's violation of a provision of this section or of a term or provision of a lease issued under this section subjects the lessee to appropriate legal action and penalties, including a forfeiture of the lease.

(s) [Repealed, Sec. 28 ch 90 SLA 1991].

(t) In this section, "recreational facilities development" includes the development of lodges, resorts, and other tourism and recreation-related facilities.



Sec. 38.05.075. - Leasing procedures.

(a) Except as provided in AS 38.05.035 , 38.05.070, 38.05.073, 38.05.082, 38.05.083, 38.05.087, 38.05.102, 38.05.600, 38.05.810, and this section, leasing shall be made at public auction to the highest qualified bidder as determined by the commissioner. In the public notice of a lease to be offered at public auction, the commissioner shall specify a minimum acceptable bid and the lease compensation method. The lease compensation method shall be designed to maximize the return on the lease to the state and shall be a form of compensation set out in AS 38.05.073 (m). An aggrieved bidder may appeal to the commissioner within five days for a review of the determination. The leasing shall be conducted by the commissioner and the successful bidder shall deposit at the auction the first year's rental or other lease compensation as specified by the commissioner, or that portion of it that the commissioner requires in accordance with the bid. The commissioner shall require, under AS 38.05.860 , qualified bidders to deposit a sum equal to any survey or appraisal costs reasonably incurred by another qualified bidder acting in accordance with the regulations of the commissioner or incurred by the department under AS 38.04.045 and AS 38.05.840 . If a bidder making a deposit of survey or appraisal costs is determined by the commissioner to be the highest qualified bidder under this subsection, the deposit shall be paid to the unsuccessful bidder who incurred those costs or to the department if the department incurred the costs. All costs for survey and appraisal shall be approved in advance in writing by the commissioner. The commissioner shall immediately issue a receipt containing a description of the land or interest leased, the price bid, and the terms of the lease to the successful qualified bidder. If the receipt is not accepted in writing by the bidder under this subsection, the commissioner may offer the land for lease again under this subsection. A lease, on a form approved by the attorney general, shall be signed by the successful bidder and by the commissioner within the period specified in the auction notice.

(b) When a valid existing federal grazing lease is cancelled to allow state selection of the area under lease, the lessee of the land has the preference right to lease the land without competitive bidding for a term equal to that originally granted in the cancelled federal lease and upon terms as favorable to the lessee as those contained in the cancelled federal lease.

(c) The owner or lessee of land that fronts on shoreland, tideland, or submerged land of the state may be granted a preference right to a lease for the shoreland, tideland, or submerged land without competitive bidding if the director determines that

(1) the lease of the shoreland, tideland, or submerged land is necessary to facilitate water transportation of goods, services, or resources to or from the owned or leased upland or for another water-dependent purpose;

(2) the proposed use of the shoreland, tideland, or submerged land is compatible with the classification of the land and with any applicable land use plan adopted under AS 38.04.065 ; and

(3) issuance of the lease to the shoreland, tideland, or submerged land will not interfere with prior existing rights to the leased land.

(d) If the commissioner issues a lease under (c) of this section, the right of access to the shoreland, tideland, or submerged land shall be nonexclusive in the lessee unless the commissioner grants the lessee the exclusive right to use the shoreland, tideland, or submerged land.

(e) The commissioner may require prequalification of bidders for a lease to be issued under AS 38.05.070 . If the commissioner determines to require prequalification, the procedures established by this section and the notice including pre-qualification requirements required to be given under AS 38.05.945 shall be completed within 75 days of the receipt of the first lease application unless the commissioner grants additional time for the completion of the procedures. Within the 75-day period or the additional time granted by the commissioner, the commissioner shall complete

(1) classification under AS 38.05.300 ;

(2) the procedures required by AS 38.05.035 (e);

(3) any other action required by law for the disposal of the lease to a bidder except survey, appraisal, and the auction.

(f) If, after completion of the procedures required by (e) of this section, the commissioner determines that there is only one qualified bidder, the commissioner may issue a lease without competitive bidding at the approved, appraised market value of the land determined under AS 38.05.840 or by another form of lease compensation specified by the commissioner from among those set out in AS 38.05.073 (m) and designed to maximize the return on the lease to the state. The commissioner may establish terms and conditions for entry to the land pending survey and appraisal of the land. The commissioner shall issue the lease as soon as is practicable following the survey and appraisal of the land subject to the provisions of AS 38.05.035 (e).

(g) Notice of an auction required under this section shall be made by certified mail to all prequalified bidders.

(h) A person aggrieved by a decision of the commissioner under this section may appeal to the commissioner within five days of the prequalification decision. The decision of the commissioner under this subsection may be appealed to the superior court.



Sec. 38.05.076. - Leases for pipeline purposes. [Repealed, Sec. 31 ch 3 FSSLA 1973].

Repealed or Renumbered



Sec. 38.05.077. - and 38.05.078. Classification, disposal, and sale of remote parcels. [Repealed, Sec. 7 ch 103 SLA 1983. For current law see AS 38.09].

Repealed or Renumbered



Sec. 38.05.079. - Remote cabin permit. [Repealed, Sec. 38 ch 91 SLA 1997].

Repealed or Renumbered



Sec. 38.05.080. - Rejection of bids.

Before the director signs the lease, the commissioner may reject all bids for leases when the best interest of the state justifies this action.



Sec. 38.05.082. - Leases for shore fisheries development; account.

(a) The director, with the approval of the commissioner, may lease tide and submerged land for fisheries development. Fisheries development includes the utilization of shore gill nets or set nets for the taking of fish. Every lease issued under this section shall reserve to the public a right-of-way for access to navigable waters and other tide and submerged land.

(b) The director may classify land as subject to leases for fisheries development and publicly invite applications for lease of the selected areas. Each application shall be accompanied by an affidavit to the effect that the applicant presently intends to personally utilize the leased area for fishing purposes the following season. If two or more applications are received for the same shore area, the director shall award the lease to the most qualified applicant. In determining the qualifications of applicants, the director shall consider the length of time during which the applicant has been engaged in set netting, the proximity of the past fishing sites of the applicant to the land to be leased, the present ability of the applicant to utilize the location to its maximum potential, and other factors relevant to the equitable assignment of the disputed area. If the director cannot determine a preference between conflicting applicants for the same lease site on the basis of qualifications, the director shall select between the applicants by lot. An aggrieved applicant may appeal to the commissioner within 30 days for a review of the director's determination.

(c) A lease for set net fishing may be issued for any period not exceeding 10 years. If the commissioner determines that the land is not being utilized for the purpose for which the lease is issued, the lease may be declared void. The director shall establish a reasonable rental for the lease, equal to the administrative costs involved in processing the leasehold applications.

(d) Subleasing and renewals of leases are governed by AS 38.05.095 and 38.05.102.

(e) The lease of submerged land conveys no interest in the water above the land or in the fish in the water.

(f) The shore fisheries development lease program account is established in the state treasury. The rents, fees, and other proceeds received by the department in connection with the issuance of shore fisheries development leases under this section shall be deposited into the account. The legislature may appropriate money deposited into the account for the operation of the shore fisheries development lease program by the department or for any other public purpose.



Sec. 38.05.083. - Aquatic farming and hatchery site leases.

(a) The commissioner may offer to the public for lease at public auction under AS 38.05.075 or by negotiation under AS 38.05.070 a site for aquatic farming or related hatchery operations. Before a final decision to issue or renew a lease under this section, the commissioner shall give notice and allow opportunity for comment in accordance with AS 38.05.945 and may hold a hearing to take testimony. Before a final decision to issue or renew a lease under this section, the commissioner shall consider all relevant comment or testimony submitted under this section, AS 38.05.945 , or 38.05.946.

(b) The commissioner, for good cause, may deny an application for issuance or renewal of a lease under this section but shall provide the applicant with written findings that explain the reasons for the denial.

(c) A site may be leased under this section for not less than the appraised fair market value of the lease. The value of the lease shall be reappraised every five years.

(d) A lease under this section may be assigned, but, if the assignee changes the use of the site, the lease reverts to the state.

(e) Before entering into a lease under this section, the commissioner shall require the lessee to post a performance bond or provide other security to cover the costs to the department of restoring the leased site in the event the lessee abandons the site.

(f) The commissioner shall adopt regulations establishing criteria for the approval or denial of leases under this section and for limiting the number of sites for which leases may be issued in an area in order to protect the environment and natural resources of the area. The regulations must provide for the consideration of upland management policies and whether the proposed use of a site is compatible with the traditional and existing uses of the area in which the site is located.



Sec. 38.05.085. - Term of lease.

(a) [Repealed, Sec. 37 ch 2 FSSLA 1992].

(b) [Repealed, Sec. 37 ch 2 FSSLA 1992].

(c) The lessee shall make advance payments of the annual rent or other form of lease compensation specified by the commissioner or that portion of it the commissioner may require.

(d) A preference right lessee of grazing or forest land may follow the payment schedule established in the cancelled federal lease or grazing permit if the lessee so desires.

(e) Notice of all actions by the department affecting the rights of a lease or lessee shall be given to the lessee.

(f) A violation of a provision of this chapter or of a term or provision of a lease subjects the lessee to appropriate legal action, including, but not limited to, a forfeiture of the lease.

(g) [Repealed, Sec. 37 ch 2 FSSLA 1992].



Sec. 38.05.087. - Forest Service permittees' leasing preference.

Sec. 38.05.087. Forest Service permittees' leasing preference.

(a) Before offering to the public any land for lease which is subject to a valid existing United States Forest Service permit in effect in a state-selected area on the day before the area was tentatively approved for patent to the state, the director shall offer the land for leasing to the permittee at not less than its fair appraised market value before offering it to the general public.

(b) When not in conflict with this section, the provisions of AS 38.05.070 - 38.05.105 apply to leases under this section.



Sec. 38.05.090. - Removal or reversion of improvements upon termination of leases.

(a) Unless otherwise agreed to in writing by the commissioner, a lessee shall remove from a former leasehold

(1) all personal property, including above-ground tanks, transportable buildings, equipment, machinery, tools, and other goods, not belonging to the state, within 30 days after termination of the lease; and

(2) all buildings and fixtures, including gravel pads, and below-ground tanks, foundations, and slabs, not belonging to the state, within 60 days after termination of the lease.

(b) Unless otherwise agreed to in writing by the commissioner, the lessee shall restore the leasehold to a good and marketable condition, acceptable to the commissioner, within 120 days after termination of the lease.

(c) If the lessee does not remove personal property, buildings, and fixtures as required within the time specified under (a) of this section, title to the personal property, buildings, and fixtures that remain automatically vests in the state unless the commissioner elects to remove and dispose of the remaining personal property, buildings, and fixtures of the lessee. The commissioner may assess upon the lessee the cost of removing and disposing of personal property, buildings, and fixtures remaining upon the land.

(d) If the lessee does not restore the land within the time period specified under (b) of this section, the commissioner may have the land restored and assess the costs upon the lessee.

(e) As part of a lease agreement, and in order to protect the public interest, the commissioner may require terms for removal or reversion of improvements additional to those specified in (a) - (d) of this section.

(f) Private residential improvements of a lessee that have become fixtures of the land and that are not removed by that lessee upon termination of the lease shall be purchased by the subsequent purchaser of the land if the improvements were authorized in the former lease or by permit from the director and if they have a net value of more than $10,000. The net value is the value of the improvements as determined by an appraisal approved by the commissioner, less all rents due the department, all costs of restoration under (d) of this section, and all department expenses estimated to be incurred in making the sale. After termination of the former lessee's lease, and at additional times as determined necessary by the commissioner, the value of the authorized residential fixtures shall be determined by an independent appraisal made at the cost of the former lessee. A notice or offer by the state to sell formerly leased land under this subsection must state (1) the appraised value of authorized residential fixtures remaining on the land that must be purchased, and (2) that that cost is included in the purchase price. Out of the proceeds of the sale, the department shall pay to the former lessee the appraised value of the residential improvements, less all rents due the department, all costs of restoration due the department under (d) of this section, and all department expenses incurred in making the sale.

(g) Personal property described in (c) of this section is not subject to AS 34.45 (Uniform Unclaimed Property Act).



Sec. 38.05.095. - Subleases.

(a) Except as provided in (b) of this section, a lessee may sublease or assign the leased land or a portion of it if, after application to the director, the director issues a permit. The director may issue a permit upon a finding that it is in the best interests of the state to do so.

(b) A nonprofit organization that is exempted from paying rent on state land under AS 38.05.810 may not sublease or assign the land or a portion of it on which it has a lease.



Sec. 38.05.097. - Exemption from rental payments on land leased by nonprofit organizations.

(a) A nonprofit organization using state land leased by it under AS 38.05.070 - 38.05.105 and 38.05.810 for a youth encampment or similar recreational purpose is exempt from lease rental payments on that land. The nonprofit organization shall meet all other terms and conditions of the lease specified under AS 38.05.070 - 38.05.105 and 38.05.810.

(b) A nonprofit organization which satisfies the requirements of this section that is using land under a lease in effect before July 1, 1978 may convert its lease to a new lease with terms exempting it from the payment of rent by submitting a written request to the director.

(c) In this section, "nonprofit organization" means nonprofit corporations, associations, clubs, or societies organized and operated exclusively for charitable, religious, scientific, or educational purposes or for the promotion of social welfare and which have received an exemption from the payment of federal income tax.



Sec. 38.05.098. - Senior citizens exemption.

(a) The real property occupied as a permanent place of abode by a resident 65 years of age or over and leased by that resident from the state in accordance with AS 38.05.070 - 38.05.105 is exempt from the payment of annual lease rent. Only one exemption may be granted for the same property, and, if two or more persons are eligible for an exemption for the same property the parties shall decide between or among themselves which shall receive the benefit of the exemption. An exemption may not be granted for a portion of the leased real property which is used for a purpose other than as the permanent place of abode of the leaseholder.

(b) An exemption may not be granted under this section unless a written application for the exemption on a form provided for by the commissioner is submitted. The leaseholder must submit the application not later than 60 days before the anniversary date of the lease, and shall file a separate application for each lease year for which the exemption is sought. If an application is submitted within the required time and is approved by the commissioner, the commissioner shall allow a rental exemption for the lease year commencing on the anniversary date. The commissioner may at any time require proof of the right to an exemption claimed under this section.



Sec. 38.05.100. - Renewal of lease. [Repealed, Sec. 15 ch 257 SLA 1976].

Repealed or Renumbered



Sec. 38.05.102. - Lessee preference.

If land within a leasehold created under AS 38.05.070 - 38.05.105 is offered for sale or long-term lease at the termination of the existing leasehold, the director may, upon a finding that it is in the best interest of the state, allow the holder in good standing of that leasehold to purchase or lease the land for its appraised fair market value at the time of the sale or long-term lease.



Sec. 38.05.103. - Rights of holder of security interest.

(a) If there is a breach or default of a term of a lease or of the provisions of this chapter relating to a lease, the division shall provide written notice of the breach or default by personal service or by registered or certified mail to the lessee and to any holder of record having a security interest in the leased property. The notice shall also make demand upon the lessee to cure or remedy the breach or default within 60 days from the date of receipt of the notice and demand. If a lessee fails to cure or remedy the breach or default within 60 days, or within the additional time which the division may allow for good cause, the state may, subject to (b) of this section, exercise any right which it may have at law or as set out in the lease.

(b) If a lessee fails to cure or remedy a breach or default within the time allowed in (a) of this section, a holder of a security interest who has received notice under (a) of this section may cure or remedy the breach or default if the breach or default can be cured by the payment of money or, if this cannot be done, by performing or undertaking in writing to perform the terms, covenants, restrictions and conditions of the lease capable of performance by the holder. The holder shall act within 60 days from the date of receipt of notice under (a) of this section, or within an additional period as the director may allow for good cause.



Sec. 38.05.105. - Periodic rent adjustments.

(a) Each lease shall stipulate that at five-year intervals as specified in the lease the annual rent payment or other form of lease compensation specified by the commissioner is subject to adjustment. Changes or adjustments shall be based primarily on changes in the lease's fair market value. However, if the commissioner determines that single-family residential development is the best use of the land, the reappraisal period may be lengthened or the readjustment waived in accordance with regulations adopted by the department. Before a waiver of rent adjustment is issued, the land shall have a current reappraisal. A waiver is valid only if single-family residential development actually occurs. The regulations adopted under this section shall ensure that the state receives a fair return from the land.

(b) [Repealed, Sec. 37 ch 2 FSSLA 1992].

(c) Changes or adjustments of annual rent on land under lease and used for single-family residential purposes in an area zoned for commercial or other nonresidential uses shall be based on an adjusted fair market value determined by reference to the actual use of the property and not by reference to the other uses permissible under the zoning ordinance.



Sec. 38.05.107. - Compensation relating to easements or rights-of-way across state leases. [Repealed, Sec. 1 ch 203 SLA 1975].

Repealed or Renumbered






Article 04 - DISPOSAL OF TIMBER AND MATERIALS

Sec. 38.05.110. - Sale of timber and materials; account.

(a) The commissioner shall provide for cruises of timber and appraisals of other materials in or upon state land and shall assess the supply of and current markets for timber on and other materials in privately owned land in close proximity to state land to determine

(1) the timber and other materials that should be offered for sale; and

(2) the terms of sale of the timber or other materials.

(b) The timber receipts account is established in the state treasury. The revenue from the sale of timber from state lands shall be deposited in the timber receipts account. The legislature may appropriate money deposited into the timber receipts account for implementation of the state timber disposal program by the department or for any other public purpose.



Sec. 38.05.112. - Forest land use plans.

(a) The department may not authorize the harvest of timber, except for harvests of 10 acres or less or timber salvaged from land cleared for a nonforest use, until a site-specific forest land use plan has been adopted. A forest land use plan is required whether or not a regional or area land use plan under AS 38.04.065 (a) or a forest management plan under AS 41.17.230 has been adopted. The requirements of AS 38.04.065(b) shall apply to a land use plan adopted under this section only if a regional or area land use plan under AS 38.04.065 (a) or a forest management plan under AS 41.17.230 has not been adopted.

(b) In adopting a forest land use plan, the commissioner shall consider the best available data, including information provided by other agencies.

(c) In adopting a forest land use plan on lands not covered by a forest management plan under AS 41.17.230 , the commissioner shall consider non-timber uses and resources within the sale area.



Sec. 38.05.113. - Five-year sale schedule.

(a) Every two years, the department shall prepare a five-year schedule of timber sales planned on all land managed by the department. The timber sale schedule must provide a time line that identifies timber sales, their volumes, and their locations and must contain sufficient information to provide the public and the forest products industry with a basis to comment on proposed sale offerings.

(b) Except as provided in (c) of this section, a proposed sale may not be held unless it has been included in one of the two five-year schedules immediately preceding the sale.

(c) Sales of 160 acres or less and emergency sales are exempt from the requirements of this section.

(d) [Repealed, Sec. 16 ch 153 SLA 2003].



Sec. 38.05.115. - Limitations and conditions of sale.

(a) The commissioner shall determine the timber and other materials to be sold, and the limitations, conditions, and terms of sale. The limitations, conditions, and terms shall include the utilization, development, and maintenance of the sustained yield principle, subject to preference among other beneficial uses. The commissioner may negotiate sales of timber or materials without advertisement and on the limitations, conditions, and terms that are considered to be in the best interests of the state. Within a one-year period, the commissioner may not negotiate a sale without advertisement to the same purchaser of

(1) more than 500 M.B.M. or equivalent other measure of timber;

(2) except as provided in (3) of this subsection, more than 25,000 cubic yards of materials; or

(3) more than 100,000 cubic yards of materials to a common carrier holding a lease under AS 38.35.

(b) Negotiated sales not exceeding 50 M.B.M. or the equivalent other measure of timber or 2,500 cubic yards of materials are exempt from the provisions of AS 34.15.150 .

(c) The limitations of this section are not applicable to timber which becomes state property under the provisions of AS 45.50.210 - 45.50.235.



Sec. 38.05.117. - Salvage sales.

Notwithstanding the provisions of AS 38.05.113 , the commissioner, after making a written finding that the disposal will serve the best interests of the state, may offer for salvage sale timber stands that will lose substantial economic value because of insect or disease epidemics or fire, if not salvaged within two years. Timber on land to be cleared for conversion to nonforest uses also may be offered as a salvage sale.



Sec. 38.05.118. - Negotiated sales.

(a) Notwithstanding any other provision of AS 38.05.110 - 38.05.120, the commissioner may negotiate a sale of timber to a local manufacturer at appraised value. The period of a contract for a sale of timber negotiated under this section may not exceed 25 years. The contract shall provide that the appraised value of timber remaining to be harvested under the provisions of the contract shall be redetermined at least once every five years.

(b) Notice of intent to negotiate a contract authorized by (a) of this section shall be given in accordance with AS 38.05.945 .

(c) A sale of timber may not be negotiated by the commissioner under this section except on a finding that, within an area proximate to the business site that the manufacturer may economically serve, there exists, or will exist within two years,

(1) a high level of local unemployment;

(2) an underutilized timber manufacturing capacity; and

(3) an underutilized allowable cut of state timber, timber that will lose substantial economic value due to insects, disease, or fire, or timber to be cleared for the conversion of land to nonforest uses.



Sec. 38.05.120. - Disposal procedure.

Timber and other materials shall be sold either by sealed bids or public auction, depending on which method is determined by the commissioner to be in the best interests of the state, to the highest qualified bidder as determined by the commissioner. An aggrieved bidder may appeal to the commissioner within five days after the sale for a review of the determination. The sale shall be conducted by the commissioner, and at the time of sale the successful bidder shall deposit the amount specified in the terms of sale. The means by which the amount of deposit is determined shall be prescribed by appropriate regulation. The commissioner shall immediately issue a receipt containing a description of the timber or materials purchased, the price bid, and the terms of sale. The receipt shall be accepted in writing by the bidder. A contract of sale, on a form approved by the attorney general, shall be signed by the purchaser and the contract shall be signed by the commissioner on behalf of the state. The commissioner may impose conditions, limitations, and terms considered necessary and proper to protect the interests of the state. Violation of any provision of this chapter or the terms of the contract of sale subjects the purchaser to appropriate legal action.



Sec. 38.05.123. - Negotiated timber sales for local manufacture of wood products.

(a) Notwithstanding the provisions of AS 38.05.115 and 38.05.120, and upon a finding that the sale is in the best interest of the state, the commissioner may negotiate a sale of timber for use in the local manufacture of high value-added wood products. A timber sale contract entered into under this section may provide for a harvest of up to 10,000,000 board feet of timber each year, consistent with sustained yield principles, and may be for a term of up to 10 years. Initial stumpage rates for a contract under this section shall be determined by negotiation but may not be less than the base price for the area as established under regulations adopted by the commissioner. A contract under this section must provide that stumpage rates shall be redetermined by negotiation at least once every three years during the term of the contract, to reflect changes in market conditions; the redetermined rates may not be less than the base price for the area as established under regulations adopted by the commissioner. The commissioner shall by regulation set a maximum number of contracts, but not less than two, per region of the state that may be negotiated each year under this section.

(b) Notice of intent to negotiate a contract under this section shall be given in accordance with AS 38.05.945 .

(c) The commissioner may negotiate a sale of timber under this section if the prospective purchaser agrees to use to the maximum extent commercially practicable the timber subject to the sale for the local manufacture of high value-added wood products. The commissioner shall determine the maximum amount of the timber being sold that is commercially practicable to use for those purposes and make the use of that percentage of the timber for those purposes a term of the contract. In evaluating proposals, the commissioner shall take into account the proposed manufacture of other value-added wood products to be produced under a negotiated contract.

(d) Before a sale may be negotiated under this section,

(1) the area of the sale must be designated for forestry purposes or other purposes that permit forestry uses by a valid existing area plan adopted under AS 38.04; and

(2) the requirements of AS 38.05.112 and 38.05.113 must be met.

(e) In making the best interest finding required by AS 38.05.035 (e) and this section, the commissioner shall consider, in addition to other factors,

(1) the direct economic benefit from the local manufacture of high value-added wood products as a result of the sale;

(2) the direct economic benefit from other local processing of the timber to be undertaken by the purchaser as a result of the sale, including the manufacture of other value-added wood products in addition to high value-added wood products;

(3) the likelihood of commercial success of the locally manufactured high value-added wood products and other value-added wood products;

(4) the extent to which the sale is likely to result in the creation and maintenance of a stable local job base;

(5) the existence of adequate protection measures to ensure the sustainability of fish and wildlife habitat and populations and continuation of other uses of the area subject to the negotiated sale;

(6) the stumpage return to the state; and

(7) any other reasonably foreseeable benefits to the state and local economies from the sale.

(f) As part of the timber sale negotiations authorized by this section, the commissioner may require a prospective purchaser negotiating a timber sale contract to submit financial and technical data that demonstrates that the requirements of this section have been or will be met. Upon the prospective purchaser's request, the commissioner shall keep data provided by the purchaser confidential in accordance with the requirements of AS 38.05.035 (a)(9).

(g) If the commissioner determines that additional analysis is necessary in order to complete the best interest finding for a sale under this section, the commissioner may require the prospective purchaser to retain and pay for the services of a contractor to assist the commissioner in evaluating the proposed negotiated sale and financial and technical data relating to the proposed sale. The contractor shall be selected by the prospective purchaser from a list of consultants in forestry and timber economics provided by the commissioner. If the commissioner requires a prospective purchaser to retain the services of a contractor under this subsection, the commissioner shall determine the scope of the work to be performed by the contractor.

(h) Under this section, a performance review shall be completed not more than five years after a timber sale contract is entered into by the department to ensure that the purchaser is performing in accordance with the terms of the contract. If the commissioner determines that the purchaser is not performing in accordance with the contract, the commissioner may terminate the contract.

(i) A timber sale negotiated under this section does not affect other timber harvest programs under AS 38.05.110 - 38.05.120.

(j) In this section,

(1) "high value-added wood product" means interior finish paneling, trim molding, flooring, doors, windows, cabinet stock, furniture, musical instruments or parts of instruments, toys, tools and implements, ready-to-assemble building kits, veneer, plywood, finger-jointed lumber, faced house logs, dissolving pulp, engineered wood products, paneled wood products, kiln-dried lumber, and other similar finished wood products as determined by the commissioner to have received processing beyond sawing and planing that adds high value to the wood product;

(2) "other value-added wood product" means round house logs, chips, green lumber, flitches, cants, rough planks, and other similar wood products as determined by the commissioner.






Article 05 - RESERVATION OF RIGHTS TO ALASKA

Sec. 38.05.125. - Reservation.

(a) Each contract for the sale, lease, or grant of state land, and each deed to state land, properties, or interest in state land, made under AS 38.05.045 - 38.05.120, 38.05.321, 38.05.810 - 38.05.825, AS 38.08, or AS 38.50 except as provided in AS 38.50.050 is subject to the following reservations: "The party of the first part, Alaska, hereby expressly saves, excepts and reserves out of the grant hereby made, unto itself, its lessees, successors, and assigns forever, all oils, gases, coal, ores, minerals, fissionable materials, geothermal resources, and fossils of every name, kind or description, and which may be in or upon said land above described, or any part thereof, and the right to explore the same for such oils, gases, coal, ores, minerals, fissionable materials, geothermal resources, and fossils, and it also hereby expressly saves and reserves out of the grant hereby made, unto itself, its lessees, successors, and assigns forever, the right to enter by itself, its or their agents, attorneys, and servants upon said land, or any part or parts thereof, at any and all times for the purpose of opening, developing, drilling, and working mines or wells on these or other land and taking out and removing therefrom all such oils, gases, coal, ores, minerals, fissionable materials, geothermal resources, and fossils, and to that end it further expressly reserves out of the grant hereby made, unto itself, its lessees, successors, and assigns forever, the right by its or their agents, servants and attorneys at any and all times to erect, construct, maintain, and use all such buildings, machinery, roads, pipelines, powerlines, and railroads, sink such shafts, drill such wells, remove such soil, and to remain on said land or any part thereof for the foregoing purposes and to occupy as much of said land as may be necessary or convenient for such purposes hereby expressly reserving to itself, its lessees, successors, and assigns, as aforesaid, generally all rights and power in, to, and over said land, whether herein expressed or not, reasonably necessary or convenient to render beneficial and efficient the complete enjoyment of the property and rights hereby expressly reserved."

(b) The provisions of (a) of this section do not apply to a quitclaim of land or a transfer of an interest in land made under AS 38.05.035(b)(9).

(c) Notwithstanding (a) of this section, the transfer of ownership and management of University of Alaska trust land from the Department of Natural Resources to the Board of Regents of the University of Alaska under ch. 22, SLA 1983 includes the mineral estate of the state in the land.



Sec. 38.05.126. - Navigable and public water.

(a) The people of the state have a constitutional right to free access to and use of the navigable or public water of the state.

(b) The state has full power and control of all of the navigable or public water of the state, both meandered and unmeandered, and the state holds and controls all navigable or public water in trust for the use of the people of the state.

(c) Ownership of land bordering navigable or public water does not grant an exclusive right to the use of the water and a right of title to the land below the ordinary high water mark is subject to the rights of the people of the state to use and have access to the water for recreational purposes or other public purposes for which the water is used or capable of being used consistent with the public trust.

(d) This section may not be construed to affect or abridge valid existing rights or create a right or privilege of the public to cross or enter private land.



Sec. 38.05.127. - Access to navigable or public water.

(a) Before the sale, lease, grant, or other disposal of any interest in state land adjacent to a body of water or waterway, the commissioner shall,

(1) determine if the body of water or waterway is navigable water, public water, or neither;

(2) upon finding that the body of water or waterway is navigable or public water, provide for the specific easements or rights-of-way necessary to ensure free access to and along the body of water, unless the commissioner finds that regulating or limiting access is necessary for other beneficial uses or public purposes.

(b) The department shall adopt regulations implementing this section.

(c) Nothing in this section affects valid existing rights or limits in any way the constitutional right of the public to use and have free access to the navigable or public waters of the state.

(d) Upon application by a municipality or an affected owner of land, the department may vacate, release, modify, or relocate an easement and right-of-way for public access to or along navigable or public waters reserved by the department in a patent issued under AS 29.65 or former AS 29.18, if the commissioner determines the action is consistent with the public interest.

(e) The establishment of easements or rights-of-way for oil and gas, gas only, and mineral leases under (a) of this section need not be made until the leases are ready to be developed.

(f) Rights-of-way or easements to waterways established under (a)(2) of this section shall be established approximately once each mile unless the commissioner makes a written finding that regulating or limiting access is necessary for other beneficial uses or public purposes.

(g) The commissioner may exchange land under AS 38.50 to create access to public water of the state.



Sec. 38.05.128. - Obstructions to navigable water.

(a) A person may not obstruct or interfere with the free passage or use by a person of any navigable water unless the obstruction or interference is

(1) authorized by a federal agency and a state agency;

(2) authorized under a federal or state law or permit;

(3) exempt under 33 U.S.C. 1344(f) (Clean Water Act);

(4) caused by the normal operation of freight barging that is otherwise consistent with law; or

(5) authorized by the commissioner after reasonable public notice.

(b) An unauthorized obstruction or interference is a public nuisance and is subject to abatement. The cost of abatement shall be borne by the violator and is in addition to any penalty imposed by the court.

(c) This section may not be construed to affect or abridge valid existing rights.

(d) Free passage or use of any navigable water includes the right to use land below the ordinary high water mark to the extent reasonably necessary to use the navigable water consistent with the public trust.

(e) Free passage or use of any navigable water includes the right to enter adjacent land above the ordinary high water mark as necessary to portage around obstacles or obstructions to travel on the water, provided

(1) entry is made without injury or damage to the land;

(2) entry is made in the least obtrusive manner possible;

(3) there is no reasonable alternative available to avoid the use of the adjacent land above the ordinary high water mark; and

(4) the navigable water is reentered immediately below the obstacle or obstruction at the nearest point where it is safe to do so.

(f) A violation of (a) of this section is a class B misdemeanor.



Sec. 38.05.130. - Damages and posting of bond.

Rights may not be exercised by the state, its lessees, successors, or assigns under the reservation as set out in AS 38.05.125 until the state, its lessees, successors, or assigns make provision to pay the owner of the land full payment for all damages sustained by the owner, by reason of entering upon the land. If the owner for any cause refuses or neglects to settle the damages, the state, its lessees, successors, assigns, or an applicant for a lease or contract from the state for the purpose of prospecting for valuable minerals, or option, contract, or lease for mining coal or lease for extracting geothermal resources, petroleum, or natural gas, may enter upon the land in the exercise of the reserved rights after posting a surety bond determined by the director, after notice and an opportunity to be heard, to be sufficient as to form, amount, and security to secure to the owner payment for damages, and may institute legal proceedings in a court where the land is located, as may be necessary to determine the damages which the owner may suffer.






Article 06 - OIL AND GAS EXPLORATION LICENSES; LEASES

Sec. 38.05.131. - Applicability; determination; regulations.

(a) Unless specifically provided otherwise in AS 38.05.132 - 38.05.134, the provisions of AS 38.05.005 - 38.05.037, 38.05.140(f), 38.05.180, 38.05.182 - 38.05.184, and 38.05.920 - 38.05.990 apply to the issuance of exploration licenses and leases for oil and gas, or for gas only, as appropriate, under AS 38.05.132 - 38.05.134.

(b) The provisions of AS 38.05.131 - 38.05.134 do not apply to land

(1) north of the Umiat baseline; and

(2) in the vicinity of Cook Inlet that is within the area bounded by

(A) the north boundary of Township 17 North, Seward Meridian;

(B) the Seward Meridian;

(C) the south boundary of Township 7 South, Seward Meridian; and

(D) the west boundary of Range 19 West, Seward Meridian.

(c) The commissioner shall make preliminary written determinations of the state land that may be subject to the provisions of AS 38.05.132 . The determinations shall be given public notice using the methods described in AS 38.05.945 (b). After completion of the comment period and evaluation of the comments received, the commissioner shall issue a written determination of the state land that is subject to the provisions of AS 38.05.132 .

(d) The commissioner may adopt regulations necessary to implement AS 38.05.131 - 38.05.134.

(e) The commissioner may not issue exploration licenses to a licensee so that, at any one time, the licensee holds exploration licenses on more than 2,000,000 acres.



Sec. 38.05.132. - Exploration license for oil and gas or gas only.

(a) To encourage exploration for oil and gas on state land, the commissioner may issue exploration licenses. The commissioner may limit the exploration licenses under AS 38.05.132 - 38.05.134 to exploration for and recovery of gas only. The commissioner may not issue an exploration license on land that is held under an existing coal lease entered into under AS 38.05.150 that has an active permit for exploration or mining unless the licensee under this subsection is also the lessee under AS 38.05.150 of that land.

(b) An exploration license issued under this section gives the licensee

(1) the exclusive right to explore, for a term not to exceed 10 years, on unleased state land described in the exploration license for deposits of oil and gas, or for deposits of gas only, as appropriate, unless the exploration license is terminated under (d)(1) of this section or the land is earlier relinquished, removed, or deleted under (d)(2) of this section; and

(2) unless the exploration license is terminated under (d)(1) of this section, the option to convert the exploration license for all or part of the state land, except the land that is deleted or removed from the land described in the exploration license under (d)(2) of this section, into an oil and gas lease, or a gas lease only, as appropriate, upon fulfillment of the work commitments contained in the exploration license.

(c) An exploration license awarded under this section

(1) is not subject to the acreage limitations imposed by AS 38.05.140(c) or 38.05.180(m);

(2) may cover, subject to the maximum acreage limitation on exploration licenses by one licensee under AS 38.05.131 (e), an area of not less than 10,000 acres and not more than 500,000 acres, that must be reasonably compact and contiguous;

(3) must be conditioned upon an obligation to perform a specified work commitment, in total for the term of the license, expressed in dollars of direct exploration expenditures; the specified work commitment

(A) may include a provision that adjusts the total amount of work commitment, expressed in dollars of direct exploration expenditures, to account for inflation;

(B) must include a requirement that the licensee complete at least 25 percent of the licensee's total specified work commitment by the fourth anniversary of the effective date of the issuance of the exploration license;

(4) must be conditioned upon the posting of a bond or other security acceptable to the commissioner, in favor of the state and subject to the following requirements:

(A) the bond or other security must be renewed annually;

(B) the annual bond or other security shall be calculated as the entire work commitment expressed in dollars, less the cumulative direct exploration expenditures of the licensee as of the last day of the most recent project year, divided by the number of years remaining in the term of the exploration license;

(5) is subject to an annual review and revocation if the commissioner determines that the licensee has failed to provide or maintain in effect the bond or other security required by (4) of this subsection;

(6) must be conditioned upon the licensee's payment to the state of a nonrefundable exploration license fee of $1 for each acre of land or fraction of each acre that is subject to the exploration license; and

(7) must be conditioned upon an agreement that exploration expenditures are subject to audit by the commissioner.

(d) If, on the fourth anniversary of the effective date of the issuance of the exploration license awarded under this section,

(1) the licensee has not completed at least 25 percent of the licensee's total specified work commitment, as measured by the licensee's direct exploration expenditures, the exploration license terminates;

(2) the licensee has completed at least 25 percent but has not completed at least 50 percent of the licensee's total specified work commitment, as measured by the licensee's direct exploration expenditure, the commissioner shall remove or delete or shall require the licensee to relinquish a portion of the area within the exploration license; relinquishment, removal, or deletion of an area from the state land described in the exploration license terminates the licensee's rights under AS 38.05.131 - 38.05.134 in the area that is relinquished, removed, or deleted; a relinquishment, removal, or deletion of a portion of the area described in the exploration license must be in areas that are reasonably compact and contiguous; the areas relinquished from the state land described in the exploration license must be areas identified by the licensee but, if the licensee fails to identify sufficient area, the commissioner may identify any additional acreage required to be removed or deleted from the area under license to meet the requirements of this subsection; within the area described in the exploration license issued under (a) - (c) of this section,

(A) 25 percent must be relinquished, removed, or deleted not later than the fourth anniversary of the effective date of the issuance of the exploration license;

(B) an additional 10 percent of the acreage remaining after relinquishment, removal, or deletion of acreage required by (A) of this paragraph and by previous relinquishments, removals, or deletions under this paragraph must be removed or deleted on each of the succeeding anniversaries of the effective date of the issuance of the exploration license;

(C) the cumulative total of the acreage relinquished, removed, or deleted under (A) and (B) of this paragraph may not be required to exceed 50 percent of the area awarded within the original exploration license area.

(e) If, immediately before the beginning of the period for annual renewal of the bond or other security under (c)(4)(A) of this section, the licensee fails to provide or maintain in effect the bond or other security required by (c) of this section for the period covered by the annual renewal and the commissioner revokes the exploration license, the bond or other security then in effect for the licensee's obligations under the exploration license is forfeited to the state.

(f) In this section,

(1) "direct exploration expenditure" means cash expenses undertaken in performance of a specified work commitment under the provisions of AS 38.05.131 - 38.05.134 and necessarily incurred by the licensee in the permitting, mobilization, conducting, demobilization, and evaluation of geophysical and geological surveys, or the drilling, logging, coring, testing, and evaluation of oil and gas or gas only wells; the term

(A) includes direct labor costs, including the cost of benefits, for employees directly associated with the work commitment programs, the cost of renting or leasing equipment from parties not affiliated with the licensee, the reasonable costs of maintaining and operating equipment, payments to consultants and independent contractors not affiliated with the licensee, and costs of materials and supplies;

(B) does not include noncash expenses such as depreciation and reserves, interest or other costs of borrowed funds, return on investment, overhead, insurance or bond premiums, or any other expense that is unreasonable or that the licensee has not incurred to satisfy the licensee's work commitment;

(2) "work commitment" includes the drilling of one or more exploration wells or the gathering of data from activities described in (1) of this subsection, or both.



Sec. 38.05.133. - License procedures.

(a) The procedures in this section apply to the issuance of an exploration license under AS 38.05.132 .

(b) The licensing process is initiated by the commissioner preparing, or a prospective licensee submitting to the commissioner, a proposal that identifies a specific area to be subject to the exploration license, proposes specific minimum work commitments, and states the minimum qualifications for a licensee as established by regulations adopted by the commissioner. A prospective licensee may initiate a proposal only in response to a call for proposals by the commissioner or during a period specified in regulations adopted by the commissioner. The regulations must provide for at least one period for that purpose during each calendar year.

(c) If the commissioner initiates the licensing process under (b) of this section, the commissioner shall publish notice of the commissioner's proposal in order to solicit comments and competing proposals.

(d) Within 30 days after receipt of a proposal from a prospective licensee under (b) of this section, the commissioner shall either reject it in a written decision or give public notice of the intent to evaluate the acceptability of the proposal. The commissioner shall solicit comments on a proposal for which public notice is given under this subsection, and shall request competing proposals.

(e) The commissioner may make a written request to a prospective licensee for additional information on the prospective licensee's proposal. The commissioner shall keep confidential information described in AS 38.05.035 (a)(9) that is voluntarily provided if the prospective licensee has made a written request that the information remain confidential.

(f) After considering proposals not rejected under (d) of this section and public comment on those proposals, the commissioner shall issue a written finding addressing all matters set out in AS 38.05.035 (e) and (g), except for AS 38.05.035 (g)(1)(B)(xi). If the finding concludes that the state's best interests would be served by issuing an exploration license, the finding must (1) describe the limitations, stipulations, conditions, or changes from the initiating proposal or competing proposals that are required to make the issuance of the exploration license conform to the best interests of the state, and (2) if only one proposal was submitted, identify the prospective licensee whom the commissioner finds should be issued the exploration license. The commissioner shall attach to the finding a copy of the exploration license to be issued and the form of lease that will be used for any portion of the exploration license area subsequently converted to a lease under AS 38.05.134 .

(g) If only one prospective licensee submits a proposal and the finding under (f) of this section concludes that an exploration license should be issued to that prospective licensee, the prospective licensee has 30 days after issuance of the finding within which to accept or reject the issuance of the exploration license, as limited or conditioned by the terms contained in the finding. The exploration license to be issued and the form of lease that will be used must be attached to that finding. The prospective licensee must accept or reject the issuance of the exploration license in writing.

(h) If competing proposals are submitted, and the commissioner's finding under (f) of this section concludes that an exploration license should be issued, the commissioner shall issue a request for competitive sealed bids, under procedures adopted by the commissioner by regulation, to determine which prospective licensee should be issued the exploration license. The finding provided to the prospective licensees and the public under (f) of this section must contain notice that (1) the commissioner intends to request competitive sealed bids, (2) a prospective licensee who intends to participate in the bidding must notify the commissioner in writing by the date specified in the notice, and (3) a prospective licensee's notice of intent to participate in the bidding constitutes acceptance of issuance of the exploration license, as limited or conditioned by the terms contained in the finding and by the exploration license to be issued and the form of lease to be used that have been attached to that finding, if the prospective licensee is the successful bidder. The successful bidder is the prospective licensee who submits the highest bid in terms of the minimum work commitment dollar amount.



Sec. 38.05.134. - Conversion to lease.

If the licensee requests and the commissioner determines that the work commitment obligation set out in an exploration license issued under AS 38.05.132 has been met, the commissioner shall convert to one or more leases all or part, as the licensee may indicate, of the area described in the exploration license that remains after the relinquishments, removals, or deletions required by AS 38.05.132 (d)(2). A lease issued under this section

(1) is subject to the acreage limitations imposed by AS 38.05.140 (c);

(2) is subject to AS 38.05.180 (j) - (m), (o) - (u), and (x) - (z);

(3) must be conditioned upon a royalty in amount or value of not less than 12.5 percent of production, except that the lessee who, proceeding under AS 38.05.131 - 38.05.134, under a lease issued in the Cook Inlet sedimentary basin who is the first to file with the commissioner a nonconfidential sworn statement claiming to be the first to have drilled a well discovering oil or gas in a previously undiscovered oil or gas pool and who is certified by the commissioner within one year of completion of that discovery well to have drilled a well in that pool that is capable of producing in paying quantities shall pay a royalty of five percent on all production of oil or gas from that pool attributable to that lease for a period of 10 years following the date of discovery of that pool, and thereafter the royalty payable on all production of oil or gas from the pool attributable to that lease shall be determined and payable as specified in the lease; the payment of the five percent royalty under this paragraph is authorized only to a holder of a lease who meets the requirements of AS 38.05.180 (f)(4);

(4) must include an annual rent of $3 per acre or fraction of an acre initially paid to the state at inception of the lease and payable annually after that until the income to the state from royalty under that lease exceeds the rental income to the state under that lease for that year; and

(5) is subject to other conditions and obligations that are specified in the lease.






Article 07 - LEASING OF MINERAL LAND

Sec. 38.05.135. - Leasing generally; royalty and net profit share payments and interest.

(a) Except as otherwise provided, valuable mineral deposits in land belonging to the state shall be open to exploration, development, and the extraction of minerals. All land, together with tide, submerged, or shoreland, to which the state holds title to or to which the state may become entitled, may be obtained by permit or lease for the purpose of exploration, development, and the extraction of minerals. Except as specifically limited by AS 38.05.131 - 38.05.181, land may be withheld from lease application on a first-come, first-served basis, and offered only on a competitive bid basis when determined by the commissioner to be in the best interests of the state.

(b) When mineral land is to be leased, in addition to any other notice given, notice must also be given as provided in AS 38.05.945 .

(c) Payment of a royalty or a net profit share payment to the state under a lease issued under AS 38.05.135 - 38.05.181 becomes due on the date and in the manner specified in the lease or in a regulation adopted by the commissioner.

(d) If a royalty or net profit share payment to which the state is entitled under AS 38.05.135 - 38.05.181 is not paid or is underpaid when it becomes due under (c) of this section, the unpaid amount of the royalty or net profit share payment bears interest in a calendar quarter at the rate of five percentage points above the annual rate charged member banks for advances by the 12th Federal Reserve District as of the first day of that calendar quarter, or at the annual rate of 11 percent, whichever is greater, compounded quarterly as of the last day of that quarter.

(e) If a royalty or net profit share payment to which the state is entitled under AS 38.05.135 - 38.05.181 is overpaid, interest at the rate and compounded in the manner provided in (d) of this section shall be allowed and paid on the overpayment. The interest allowance is subject to the following:

(1) if the state grants a credit against future payments for the overpayment, the state shall pay interest on the overpayment

(A) from the date that is the later of the date the overpayment was

(i) due; or

(ii) received;

(B) to the date that is the earlier of the date

(i) of notice to the lessee of the credit; or

(ii) on which the lessee actually takes the credit;

(2) if the state refunds the overpayment, the state shall pay interest on the overpayment

(A) from the date that is the later of the date the overpayment was

(i) due; or

(ii) received;

(B) to the date the state issues the refund.

(f) The issuance by the state and acceptance by a lessee of a credit or refund of an overpayment under (e) of this section does not affect any right of the state or lessee to claim an adjustment and interest on the overpayment.

(g) [Repealed, Sec. 1 ch 37 SLA 2001].



Sec. 38.05.137. - Leasing agreements.

The commissioner is authorized to enter into cooperative mineral leasing agreements with the United States regarding land which is the subject of a title dispute between federal and state authorities. Any such lease need not conform to the provisions of state law applicable to state leases issued under the authority of this chapter.



Sec. 38.05.140. - Limitations.

(a) A person may not take or hold coal leases or permits during the life of coal leases on state land exceeding an aggregate of 92,160 acres, except that a person may apply for coal leases or permits for acreage in addition to 92,160 acres, not exceeding a total of 5,120 additional acres of state land. The additional area applied for shall be in multiples of 40 acres, and the application shall contain a statement that the granting of a lease for additional land is necessary for the person to carry on business economically and is in the public interest. On the filing of the application, except as provided by AS 38.05.180(ff)(3) or 38.05.180(gg), the coal deposits in the land covered by the application shall be temporarily set aside and withdrawn from all other forms of disposal provided under AS 38.05.135 - 38.05.181.

(b) The commissioner shall, after posting notice of the pending application in the local land office, conduct public hearings on the application for additional acreage. After public hearings, to the extent the commissioner finds to be in the public interest and necessary for the applicant in order to carry on business economically, the commissioner may, under regulations adopted by the commissioner, permit the person to take or hold coal leases or permits for an additional aggregate acreage of not more than 5,120 acres.

(c) A person may not take or hold at one time phosphate leases on state land exceeding in the aggregate 10,240 acres. A person may not take or hold sodium leases or permits during the life of sodium leases on state land exceeding in the aggregate acreage 5,120 acres, except that the commissioner may, where it is necessary in order to secure the economic mining of sodium compounds, permit a person to take or hold sodium leases or permits for up to 15,360 acres. A person may not take or hold at any one time oil or gas leases exceeding in the aggregate 500,000 acres granted on tide and submerged land, including leases held both as lessee and under option or operating agreement from others. A person may not take or hold at any one time oil or gas leases exceeding in the aggregate 750,000 acres on all land other than tide and submerged land, of which not more than 500,000 acres may be located north of the Umiat baseline, including leases held both as lessee and under option or operating agreement from others. Where more than a single person holds an interest in an oil or gas lease, each person shall be charged only with that percentage of the total acreage that corresponds to its percentage share of the total beneficial interest in the lease.

(d) The commissioner, for the purpose of encouraging the greatest ultimate recovery of coal, oil shale, phosphate, sodium, potassium, sulphur, and geothermal resources and in the interest of conservation of natural resources, after public hearing, or, when the state's title to land beneath navigable waters has been legally challenged by the United States and litigation initiated, may waive, suspend, refund, or reduce the rental, or minimum royalty, or reduce the royalty on an entire leasehold, or on any tract or portion of a leasehold segregated for royalty purposes, whenever the commissioner determines that it is necessary to do so in order to promote development, or that the lease cannot be successfully operated under its terms. If the commissioner, in the interest of conservation, directs or assents to the suspension of operations and production under a lease granted, the payment of acreage rental or of minimum royalty prescribed by the lease may be suspended during the period of suspension of operations and production. The term of the lease shall be extended by adding the period of suspension to the lease.

(e) The provisions of (d) of this section that apply to waiver, suspension, refund, or reduction of rental of minimum royalty apply to rental or minimum royalty paid before or after June 19, 1970, on any lease covering land beneath navigable waters which, according to the records of the division of lands, is in effect on June 19, 1970.

(f) The submerged and shoreland lying north of 57 degrees, 30 minutes, North latitude and east of 159 degrees, 49 minutes, West longitude within the Bristol Bay drainage are designated as the Bristol Bay Fisheries Reserve. Within the Bristol Bay Fisheries Reserve, a surface entry permit to develop an oil or gas lease or an exploration license under AS 38.05.131 - 38.05.134 may not be issued on state owned or controlled land until the legislature by appropriate resolution specifically finds that the entry will not constitute danger to the fishery.



Sec. 38.05.145. - Leasing procedure.

(a) Deposits of coal, phosphates, oil shale, sodium, potassium, oil, gas, geothermal resources and state land containing these deposits are subject to disposition under regulations, recommended by the director and adopted by the commissioner, and the provisions of AS 38.05.145 - 38.05.181. In applying the acreage limitations the commissioner may apply the rule of approximation. The uses of the rule of approximation made before March 31, 1960, by the commissioner are ratified.

(b) [Repealed, Sec. 6 ch 155 SLA 1978].



Sec. 38.05.150. - Coal.

(a) The commissioner may, and upon the petition of a qualified applicant, shall divide coal land or the deposits of coal owned by the state into leasing tracts of 40 acres each, or multiples of 40 acres, and in the form which will permit the economical mining of the coal in the tract.

(b) Thereafter the commissioner may, upon the request of a qualified applicant or otherwise, from time to time, offer the land or deposits of coal for leasing. Each lease shall be awarded to a qualified applicant by competitive bidding or by the method prescribed by regulation.

(c) Where prospecting or exploration work is necessary to determine the existence or workability of coal deposits in an unclaimed and undeveloped area, the commissioner may issue to qualified applicants prospecting permits for a term of three years, covering not more than 5,120 acres with each permit. The commissioner shall grant a two-year extension of the initial three-year term of the permit if the permittee has conducted reasonably diligent prospecting or exploration activities in the area covered by the permit, has not been able to determine the existence and workability of coal deposits in the area, and wishes to continue prospecting or exploring in the area. The commissioner may grant up to three two-year extensions of the initial three-year term of the permit. At any time during the period of the permit, the permittee is entitled to a lease after submitting a mining plan satisfactory to the commissioner for that portion of the land in the permit as is shown to the satisfaction of the commissioner to contain coal in commercial quantities or to be needed for mining, reclamation, or processing the coal.

(d) For the privilege of mining or extracting the coal in the land covered by the lease, the lessee

(1) shall pay to the state the royalties specified in the lease; the royalties shall be fixed before offering the lease, and shall be effective for a period of not more than 20 years; the royalties shall be not less than five cents a ton of 2,000 pounds; the royalty payment is subject to the exploration incentive credit authorized by AS 27.30;

(2) shall also pay an annual rental, payable at the date of the lease and annually thereafter, on the land or coal deposits covered by the lease, at a rate fixed by the commissioner before offering the lease; the annual rental shall be effective for a period of not more than 20 years; the annual rental shall be not less than 25 cents an acre for the first year of the lease, not less than 50 cents an acre for the second year, third year, fourth year and fifth year, and not less than $1 an acre for each year thereafter during the continuance of the lease; the rental for each year shall be credited against the royalties as they accrue for that year; each lease shall provide that the annual rental payment is subject to adjustment at intervals of no more than 20 years and adjustments shall be based on the current rates for properties similarly situated.

(e) Each lease shall be for an indeterminate period upon condition of diligent development and continued operation of the mine, except when operation is interrupted by strikes, the elements, or casualties not attributed to the lessee.

(f) Notwithstanding AS 38.05.132 (a), 38.05.180(ff), or 38.05.180(gg), a lease entered into under this section gives the lessee the right to vent or remove methane and other gas held in association with the coal in the land covered by the lease to ensure safe coal mining operations.



Sec. 38.05.155. - Phosphates.

(a) The commissioner may lease to qualified applicants land belonging to the state which contains deposits of phosphates and associated and related minerals, when it is in the public interest to do so. The commissioner may lease land through advertisement, competitive bidding, or other methods prescribed by regulation. The land shall be leased in units reasonably compact in form and not exceeding 2,560 acres in each unit.

(b) Each lease shall be conditioned upon the payment to the state of the royalties specified in the lease. The commissioner shall fix the royalties in advance of offering the lease. The royalties shall be not less than five percent of the gross value, at the point of shipment to market, of the output of phosphates or phosphate rock, and associated or related minerals. Each lease shall provide for the payment of a rental payable at the date of the lease and annually thereafter. The rental shall be not less than 25 cents an acre for the first year, 50 cents an acre for the second year and third year, and $1 an acre for each year thereafter. The rental paid for any year shall be credited against the royalties for that year. Each lease shall be for a term of 20 years and so long thereafter as the lessee complies with the terms and conditions of the lease.



Sec. 38.05.160. - Oil shale.

(a) The commissioner may lease to a qualified person deposits of oil shale belonging to the state and the surface of as much of the land containing these deposits, or land adjacent to it, as may be required for the extraction and reduction of the lease minerals. The lease may not exceed 5,120 acres of land, and the terms of the lease shall be limited to the extraction of minerals from the oil shale so leased. The lease may be for indeterminate periods upon the conditions imposed by the commissioner.

(b) For the privilege of mining, extracting, and disposing of the oil or other minerals covered by the lease, the lessee shall pay to the state the royalties specified in the lease and an annual rental at the rate of 50 cents an acre for the land included in the lease. The rental paid for any one year shall be credited against the royalties accruing for that year. For the purpose of encouraging the production of petroleum products from shales, the commissioner may waive the payment of royalty and rental during the first five years of the lease.



Sec. 38.05.165. - Sodium.

(a) The commissioner may grant a prospecting permit to a qualified applicant. The permit gives the exclusive right to prospect for chlorides, sulphates, carbonates, borates, silicates, or nitrates of sodium in land belonging to the state for a period of not exceeding two years. The area included in a prospecting permit may not exceed 2,560 acres of land in reasonably compact form. Upon showing to the satisfaction of the commissioner that valuable deposits of sodium minerals have been discovered by the permittee within the area covered by the permit, and that the land is chiefly valuable for these deposits, the permittee is entitled to a lease for all or a part of the land embraced in the prospecting permit at a royalty of not less than two percent of the quantity or gross value of the output of sodium compounds and other related products at the point of shipment to market. The commissioner may lease land known to contain valuable deposits of sodium compounds that is not covered by permits or leases through advertisement, competitive bidding, or other methods prescribed by regulation. The area covered by a lease may not exceed 2,560 acres.

(b) Each lease shall be conditioned upon the same royalty payment specified in (a) of this section and the payment in advance of a rental of 25 cents an acre for the first calendar year or fraction of it, 50 cents an acre for the second calendar year, third calendar year, fourth calendar year, and fifth calendar year, and $1 an acre a year thereafter during the continuance of the lease. The rental for any one year shall be credited against royalties accruing for that year.

(c) A lease shall be for a period of 20 years with preferential right in the lessee to renew for successive periods of 10 years upon terms and conditions prescribed by the commissioner.



Sec. 38.05.170. - Sulphur.

(a) Under regulations adopted by the commissioner, the commissioner shall grant a prospecting permit for sulphur to a qualified applicant. The permit gives the applicant the exclusive right to prospect for sulphur, in land belonging to the state, for a period not exceeding two years. The area included in a permit may not exceed 2,560 acres of land in reasonably compact form. Upon showing to the satisfaction of the commissioner that valuable deposits of sulphur have been discovered by the permittee within the area covered by the permit, and that the land is chiefly valuable for these deposits, the permittee is entitled to a lease for all or a part of the land embraced in the prospecting permit, at a royalty of five percent of the quantity or gross value of the output of sulphur at the point of shipment to market. The commissioner may lease land known to contain valuable deposits of sulphur that is not covered by permits or leases through advertisement, competitive bidding, or other methods prescribed by regulation. The area covered by the lease may not exceed 2,560 acres.

(b) Each lease shall be conditioned upon the payment by the lessee of the royalty fixed in the lease and the payment in advance of a rental of 50 cents an acre a year. The rental for any one year shall be credited against the royalties accruing for that year.



Sec. 38.05.175. - Potassium.

(a) Under regulations adopted by the commissioner, the commissioner may grant a prospecting permit to a qualified applicant. The permit gives the applicant the exclusive right to prospect for chlorides, sulphates, carbonates, borates, silicates, or nitrates of potassium, in land belonging to the state, for a period not exceeding two years. The area included in a permit may not exceed 2,560 acres of land in reasonably compact form. Upon showing to the satisfaction of the commissioner that valuable deposits of potassium compounds have been discovered by the permittee within the area covered by the permit, and that the land is chiefly valuable for these deposits, the permittee is entitled to a lease for all or a part of the land embraced in the prospecting permit, at a royalty of not less than two percent of the quantity or gross value of the output of potassium compounds and other related products, except sodium, at the point of shipment to market. The commissioner may lease land known to contain valuable deposits of potassium compounds that is not covered by permits or leases through advertisement, competitive bidding, or other methods prescribed by regulation. The area covered by the lease may not exceed 2,560 acres.

(b) Each lease shall be conditioned upon payment by the lessee of a royalty of not less than two percent of the quantity or gross value of the output of potassium compounds and other related products, except sodium, at the point of shipment to market, and the payment in advance of a rental of 25 cents an acre for the first calendar year or fraction of it, 50 cents an acre for the second calendar year, third calendar year, fourth calendar year, and fifth calendar year, and $1 an acre a year thereafter during the continuance of the lease. The rental for any one year shall be credited against royalties accruing for that year.

(c) Each lease shall be for a term of 20 years and so long thereafter as the lessee complies with the terms and conditions of the lease.



Sec. 38.05.177. - Nonconventional gas leases.

(a) The provisions of this section apply to nonconventional gas.

(b) [Repealed, Sec. 58 ch 49 SLA 2004].

(c) [Repealed, Sec. 58 ch 49 SLA 2004].

(d) A lease

(1) shall be automatically extended if and for so long thereafter as gas is produced in paying quantities from the lease and the lessee continues to meet all requirements of the lease; a lease issued under this section covering land on which there is a well capable of producing gas in paying quantities does not expire because the lessee fails to produce gas unless the lessee is allowed reasonable time to place the well on a producing status; if drilling has commenced on the expiration date of the primary term of the lease and is continued with reasonable diligence, including such operations as redrilling, sidetracking, or other means necessary to reach the originally proposed bottom hole location, the lease is extended for one year and for so long thereafter as gas is produced in paying quantities; a gas lease issued under this section that is subject to termination by reason of cessation of production does not terminate if, within 90 days after production ceases or a longer period determined at the discretion of the director, reworking or drilling operations are commenced on the land under lease and are thereafter conducted with reasonable diligence during the period of nonproduction; on application by the lessee, the director may extend the lease issued under this section for a period of not more than 10 years if the gas produced from the lease is to be used by the lessee solely for its mining operations;

(2) issued under former (c) of this section before January 1, 2004, may be extended at the discretion of the director; a lease may be extended under this paragraph upon application by the lessee; the director may once extend the lease for a period of not more than three years; in exercising discretion to extend a lease under this paragraph, the director may not extend the lease unless the director considers

(A) the extent of the shallow natural gas exploration activity already conducted on the lease and on adjacent areas;

(B) the probability that further shallow natural gas exploration activity will occur on the lease and will lead to shallow natural gas development and production; and

(C) whether extension of the lease's primary term will accelerate the eventual production of shallow natural gas from the lease.

(e) [Repealed, Sec. 58 ch 49 SLA 2004].

(f) [Repealed, Sec. 58 ch 49 SLA 2004].

(g) [Repealed, Sec. 58 ch 49 SLA 2004].

(h) [Repealed, Sec. 58 ch 49 SLA 2004].

(i) [Repealed, Sec. 58 ch 49 SLA 2004].

(j) [Repealed, Sec. 58 ch 49 SLA 2004].

(k) [Repealed, Sec. 58 ch 49 SLA 2004].

(l) A lessee holding a lease modified under AS 38.05.180(n)(2)(A) may exercise the rights authorized by this section and the lease. The rights granted by the lease must be exercised in a manner that does not unreasonably interfere with eventual development of other mineral deposits on the land leased. However, in a lease entered into under AS 38.05.150 for land that is already subject to a lease covered under this section, coal may not be mined or extracted by the coal lessee from the coal lease without prior agreement with the lessee holding the lease covered under this section.

(m) [Repealed, Sec. 58 ch 49 SLA 2004].

(n) [Repealed, Sec. 58 ch 49 SLA 2004].

(o) [Repealed, Sec. 58 ch 49 SLA 2004].



Sec. 38.05.180. - Oil and gas and gas only leasing.

(a) The legislature finds that

(1) the people of Alaska have an interest in the development of the state's oil and gas resources to

(A) maximize the economic and physical recovery of the resources;

(B) maximize competition among parties seeking to explore and develop the resources;

(C) maximize use of Alaska's human resources in the development of the resources;

(2) it is in the best interests of the state

(A) to encourage an assessment of its oil and gas resources and to allow the maximum flexibility in the methods of issuing leases to

(i) recognize the many varied geographical regions of the state and the different costs of exploring for oil and gas in these regions;

(ii) minimize the adverse impact of exploration, development, production, and transportation activity; and

(B) to offer acreage for oil and gas leases or for gas only leases, specifically including

(i) state acreage that has been the subject of a best interest finding at annual areawide lease sales; and

(ii) land in areas that, under (d) of this section, may be leased without having been included in the leasing program prepared and submitted under (b) of this section.

(b) The commissioner shall annually prepare and, before February 1 of each calendar year notify the legislature of a five-year program of proposed oil and gas lease sales and proposed gas only lease sales, specifying as precisely as practicable the location of tracts to be offered for leasing during the calendar year of the notification and the following four calendar years. The commissioner may, at any time, notify the legislature of revisions, including additions, to the program. Notification to each legislator, by electronic message or other written means, constitutes notification to the legislature under this subsection.

(c) Except as provided in (d) and (w) of this section, an oil and gas lease sale or gas only lease sale may not be held unless it was included in the proposed leasing programs submitted to the legislature during the two calendar years preceding the year in which the sale is held. A lease sale, whether for oil and gas or for gas only, may not be held before the date it is scheduled in the proposed oil and gas leasing program.

(d) The commissioner

(1) may annually offer leases for oil and gas or leases for gas only of the acreage described in AS 38.05.035 (e)(6)(F);

(2) may issue leases in an area that has not been included in a leasing program prepared, in accordance with (b) of this section, if the land to be leased

(A) was previously subject to a valid state oil and gas lease, a valid state gas lease, or a valid federal oil and gas lease;

(B) is contiguous to land already under state, federal, or private lease and the commissioner makes a written finding, after hearing, that leasing of the land would result in a substantial probability of early evaluation and development of the land to be leased;

(C) is adjacent to land owned or controlled by another party on which a discovery of commercial quantities of oil or gas has been made, and the commissioner finds, after hearing, that there is a reasonable probability that the land to be leased contains oil or gas in communication with the oil or gas discovered on the land of the other party;

(D) is adjacent to land included in the federal five-year Outer Continental Shelf leasing program under 43 U.S.C. 1344, and the commissioner makes a written finding, after hearing, that coordinated or simultaneous leasing with the federal government is in the public interest; or

(E) is the subject of an exploration license issued under AS 38.05.131 - 38.05.134; however, if the license issued was for exploration for and recovery of gas only, then the lease issued under this subsection shall be limited to exploration for and recovery of gas only.

(e) The commissioner shall annually prepare and notify the legislature of the availability of a report containing the following:

(1) the schedule of all lease sales held during the preceding calendar year, the bidding method or methods utilized, and an analysis of the results of the bidding;

(2) if determined, a description of the bidding methods to be used for all lease sales to be held during the current and next two succeeding calendar years;

(3) the reasons a particular bidding method has been selected.

(f) Except as provided by AS 38.05.131 - 38.05.134, the commissioner may issue oil and gas leases or leases for gas only on state land to the highest responsible qualified bidder as follows:

(1) the commissioner shall issue an oil and gas lease or a gas only lease, as appropriate, to the successful bidder determined by competitive bidding under regulations adopted by the commissioner; bidding may be by sealed bid or according to any other bidding procedure the commissioner determines is in the best interests of the state;

(2) whenever, under any of the leasing methods listed in this subsection, a royalty share is reserved to the state, it shall be delivered in pipeline quality and free of all lease or unit expenses, including but not limited to separation, cleaning, dehydration, gathering, salt water disposal, and preparation for transportation off the lease or unit area;

(3) following a pre-sale analysis, the commissioner may choose at least one of the following leasing methods:

(A) a cash bonus bid with a fixed royalty share reserved to the state of not less than 12.5 percent in amount or value of the production removed or sold from the lease;

(B) a cash bonus bid with a fixed royalty share reserved to the state of not less than 12.5 percent in amount or value of the production removed or sold from the lease and a fixed share of the net profit derived from the lease of not less than 30 percent reserved to the state;

(C) a fixed cash bonus with a royalty share reserved to the state as the bid variable but no less than 12.5 percent in amount or value of the production removed or sold from the lease;

(D) a fixed cash bonus with the share of the net profit derived from the lease reserved to the state as the bid variable;

(E) a fixed cash bonus with a fixed royalty share reserved to the state of not less than 12.5 percent in amount or value of the production removed or sold from the lease with the share of the net profit derived from the lease reserved to the state as the bid variable;

(F) a cash bonus bid with a fixed royalty share reserved to the state based on a sliding scale according to the volume of production or other factor but in no event less than 12.5 percent in amount or value of the production removed or sold from the lease;

(G) a fixed cash bonus with a royalty share reserved to the state based on a sliding scale according to the volume of production or other factor as the bid variable but not less than 12.5 percent in amount or value of the production removed or sold from the lease;

(4) notwithstanding a requirement in the leasing method chosen of a minimum fixed royalty share, on and after March 3, 1997, the lessee under a lease issued in the Cook Inlet sedimentary basin who is the first to file with the commissioner a nonconfidential sworn statement claiming to be the first to have drilled a well discovering oil or gas in a previously undiscovered oil or gas pool and who is certified by the commissioner within one year of completion of that discovery well to have drilled a well in that pool that is capable of producing in paying quantities shall pay a royalty of five percent on all production of oil or gas from that pool attributable to that lease for a period of 10 years following the date of discovery of that pool, and thereafter the royalty payable on all production of oil or gas from the pool attributable to that lease shall be determined and payable as specified in the lease; for purposes of this paragraph, the reduced royalty authorized by this paragraph is subject to the following:

(A) only one reduction of royalty authorized by this paragraph may be allowed on each lease that qualifies for reduction of royalty under this paragraph;

(B) if, under this paragraph, application is made for a royalty reduction for a lease that was entered into before March 3, 1997, the commissioner may approve the application only if, on that date, the lease was a nonproducing lease that was not committed to a unit approved by the commissioner under (m) of this section, that is not part of a unit under (p) or (q) of this section, and that has not been made part of a unit under AS 31.05;

(C) if application for a royalty reduction is made under this paragraph for a lease on which a discovery royalty was claimed or may be claimed under the discovery royalty provisions of former AS 38.05.180(a) in effect before May 6, 1969, the commissioner shall disallow the application under this paragraph unless the applicant waives the right to claim the right to a reduced royalty under the discovery royalty provisions of former AS 38.05.180 (a) in effect before May 6, 1969; and

(D) the commissioner shall adopt regulations setting out the standards, criteria, and definitions of terms that apply to implement the filing of applications for, and the review and certification of, discovery certifications under this paragraph;

(5) notwithstanding and in lieu of a requirement in the leasing method chosen of a minimum fixed royalty share, or the royalty provision of a lease, for leases unitized as described in (p) of this section, leases subject to an agreement described in (s) or (t) of this section, or interests unitized under AS 31.05, the lessee of all or part of an oil or gas field identified in this section that has been granted approval of a written plan submitted to the Alaska Oil and Gas Conservation Commission under AS 31.05.030 (i) shall, subject to (dd) of this section, pay a royalty of five percent on the first 25,000,000 barrels of oil and the first 35,000,000,000 cubic feet of gas produced for sale from that field that occurs in the 10 years following the date on which the production for sale commences; the fields eligible for royalty reduction under this paragraph, all of which are located within the Cook Inlet sedimentary basin, were discovered before January 1, 1988, and have been undeveloped or shut in from at least January 1, 1988, through December 31, 1997, are

(A) Falls Creek;

(B) Nicolai Creek;

(C) North Fork;

(D) Point Starichkof;

(E) Redoubt Shoal; and

(F) West Foreland;

(6) notwithstanding and in lieu of a requirement in the leasing method chosen of a minimum fixed royalty share, or the royalty provision of a lease, for leases unitized as described in (p) of this section, leases subject to an agreement described in (s) or (t) of this section, or interests unitized under AS 31.05, the lessee of all or part of an oil field located offshore in Cook Inlet on which an oil production platform specified in (A), (C), or (E) of this paragraph operates, or the lessee of all or part of the field located offshore in Cook Inlet and described in (G) of this paragraph,

(A) shall pay a royalty of five percent on oil produced from the platform if oil production that equaled or exceeded a volume of 1,200 barrels a day declines to less than that amount for a period of at least one calendar quarter, as certified by the Alaska Oil and Gas Conservation Commission, for as long as the volume of oil produced from the platform remains less than 1,200 barrels a day; the provisions of this subparagraph apply to

(i) Dolly;

(ii) Grayling;

(iii) King Salmon;

(iv) Steelhead; and

(v) Monopod;

(B) shall pay a royalty calculated under this subparagraph if the volume of oil produced from the platform that was certified by the Alaska Oil and Gas Conservation Commission under (A) of this paragraph later increases to 1,200 or more barrels a day and remains at 1,200 or more barrels a day for a period of at least one calendar quarter; until the royalty rate determined under this subparagraph applies, the royalty continues to be calculated under (A) of this paragraph; on and after the first day of the month following the month the increased production exceeds the period specified in this subparagraph, the royalty payable under this subparagraph is

(i) for production of at least 1,200 barrels a day but not more than 1,300 barrels a day - seven percent;

(ii) for production of more than 1,300 barrels a day but not more than 1,400 barrels a day - 8.5 percent;

(iii) for production of more than 1,400 barrels a day but not more than 1,500 barrels a day - 10 percent; and

(iv) for production of more than 1,500 barrels a day - 12.5 percent;

(C) shall pay a royalty of five percent on oil produced from the platform if oil production that equaled or exceeded a volume of 975 barrels a day declines to less than that amount for a period of at least one calendar quarter, as certified by the Alaska Oil and Gas Conservation Commission, for as long as the volume of oil produced from the platform remains less than 975 barrels a day; the provisions of this subparagraph apply to

(i) Baker;

(ii) Dillon;

(iii) XTO.A; and

(iv) XTO.C;

(D) shall pay a royalty calculated under this subparagraph if the volume of oil produced from the platform that was certified by the Alaska Oil and Gas Conservation Commission under (C) of this paragraph later increases to 975 or more barrels a day and remains at 975 or more barrels a day for a period of at least one calendar quarter; until the royalty rate determined under this subparagraph applies, the royalty continues to be calculated under (C) of this paragraph; on and after the first day of the month following the month the increased production exceeds the period specified in this subparagraph, the royalty payable under this subparagraph is

(i) for production of at least 975 barrels a day but not more than 1,100 barrels a day - seven percent;

(ii) for production of more than 1,100 barrels a day but not more than 1,200 barrels a day - 8.5 percent;

(iii) for production of more than 1,200 barrels a day but not more than 1,350 barrels a day - 10 percent; and

(iv) for production of more than 1,350 barrels a day - 12.5 percent;

(E) shall pay a royalty of five percent on oil produced from the platform if oil production that equaled or exceeded a volume of 750 barrels a day declines to less than that amount for a period of at least one calendar quarter, as certified by the Alaska Oil and Gas Conservation Commission, for as long as the volume of oil produced from the platform remains less than 750 barrels a day; the provisions of this subparagraph apply to

(i) Granite Point;

(ii) Anna; and

(iii) Bruce;

(F) shall pay a royalty calculated under this subparagraph if the volume of oil produced from the platform that was certified by the Alaska Oil and Gas Conservation Commission under (E) of this paragraph later increases to 750 or more barrels a day and remains at 750 or more barrels a day for a period of at least one calendar quarter; until the royalty rate determined under this subparagraph applies, the royalty continues to be calculated under (E) of this paragraph; on and after the first day of the month following the month the increased production exceeds the period specified in this subparagraph, the royalty payable under this subparagraph is

(i) for production of at least 750 barrels a day but not more than 850 barrels a day - seven percent;

(ii) for production of more than 850 barrels a day but not more than 1,000 barrels a day - 8.5 percent;

(iii) for production of more than 1,000 barrels a day but not more than 1,200 barrels a day - 10 percent; and

(iv) for production of more than 1,200 barrels a day - 12.5 percent;

(G) shall pay a royalty of five percent on oil produced from the field if oil production that equaled or exceeded a volume of 750 barrels a day declines to less than that amount for a period of at least one calendar quarter, as certified by the Alaska Oil and Gas Conservation Commission, for as long as the volume of oil produced from the field remains less than 750 barrels a day; the provisions of this subparagraph apply to the West McArthur River field;

(H) shall pay a royalty calculated under this subparagraph if the volume of oil produced from the field that was certified by the Alaska Oil and Gas Conservation Commission under (G) of this paragraph later increases to 750 or more barrels a day and remains at 750 or more barrels a day for a period of at least one calendar quarter; until the royalty rate determined under this subparagraph applies, the royalty continues to be calculated under (G) of this paragraph; on and after the first day of the month following the month the increased production exceeds the period specified in this subparagraph, the royalty payable under this subparagraph is

(i) for production of at least 750 barrels a day but not more than 850 barrels a day - seven percent;

(ii) for production of more than 850 barrels a day but not more than 1,000 barrels a day - 8.5 percent;

(iii) for production of more than 1,000 barrels a day but not more than 1,200 barrels a day - 10 percent; and

(iv) for production of more than 1,200 barrels a day - 12.5 percent; and

(I) may obtain the benefits of the royalty adjustments set out in (A) - (H) of this paragraph only if the commissioner determines that the reduction in production from the platform or the field is

(i) based on the average daily production during the calendar quarter based on reservoir conditions; and

(ii) not the result of short-term production declines due to mechanical or other choke-back factors, temporary shutdowns or decreased production due to environmental or facility constraints, or market conditions.

(g) The share of the net profit derived from a lease reserved to the state under (f) of this section is royalty sale proceeds for the purposes of the Alaska permanent fund under AS 37.13.010 .

(h) The commissioner may include terms in any lease imposing a minimum work commitment on the lessee. These terms shall be made public before the sale, and may include appropriate penalty provisions to take effect in the event the lessee does not fulfill the minimum work commitment. If it is demonstrated that a lease has been proven unproductive by actions of adjacent lease holders, the commissioner may set aside a work commitment. The commissioner may waive for a period not to exceed one two-year period any term of a minimum work commitment if the commissioner makes a written finding either that conditions preventing drilling or exploration were beyond the lessee's reasonable ability to foresee or control or that the lessee has demonstrated through good faith efforts an intent and ability to drill or develop the lease during the term of the waiver.

(i) The commissioner may provide for the establishment of an exploration incentive credit system under which a lessee of state land drilling an exploratory well on that land may earn credits based upon the footage drilled and the region in which the well is situated. The commissioner may also provide for credits to be earned by persons performing geophysical work on state land, if that work is performed during the two seasons immediately preceding an announced lease sale and on land included within the sale area and the geophysical information is made public following the sale. Credits may not exceed 50 percent of the cost of the drilling or geophysical work. Credits may be used during a limited period established by the commissioner and may be assigned during that period. Credits may be applied against (1) royalty and rental payments for oil and gas or for gas only payable to the state or (2) taxes payable under AS 43.55. A credit may not exceed 50 percent of the payment toward which it is being applied. Amounts due the Alaska permanent fund (AS 37.13.010 ) shall be calculated before the application of credits under this subsection.

(j) The commissioner

(1) may provide for modification of royalty on individual leases, leases unitized as described in (p) of this section, leases subject to an agreement described in (s) or (t) of this section, or interests unitized under AS 31.05

(A) to allow for production from an oil or gas field or pool if

(i) the oil or gas field or pool has been sufficiently delineated to the satisfaction of the commissioner;

(ii) the field or pool has not previously produced oil or gas for sale; and

(iii) oil or gas production from the field or pool would not otherwise be economically feasible;

(B) to prolong the economic life of an oil or gas field or pool as per barrel or barrel equivalent costs increase or as the price of oil or gas decreases, and the increase or decrease is sufficient to make future production no longer economically feasible; or

(C) to reestablish production of shut-in oil or gas that would not otherwise be economically feasible;

(2) may not grant a royalty modification unless the lessee or lessees requesting the change make a clear and convincing showing that a modification of royalty meets the requirements of this subsection and is in the best interests of the state;

(3) shall provide for an increase or decrease or other modification of the state's royalty share by a sliding scale royalty or other mechanism that shall be based on a change in the price of oil or gas and may also be based on other relevant factors such as a change in production rate, projected ultimate recovery, development costs, and operating costs;

(4) may not grant a royalty reduction for a field or pool

(A) under (1)(A) of this subsection if the royalty modification for the field or pool would establish a royalty rate of less than five percent in amount or value of the production removed or sold from a lease or leases covering the field or pool;

(B) under (1)(B) or (1)(C) of this subsection if the royalty modification for the field or pool would establish a royalty rate of less than three percent in amount or value of the production removed or sold from a lease or leases covering the field or pool;

(5) may not grant a royalty reduction under this subsection without including an explicit condition that the royalty reduction is not assignable without the prior written approval, which may not be unreasonably withheld, by the commissioner; the commissioner shall, in the preliminary and final findings and determinations, set out the conditions under which the royalty reduction may be assigned;

(6) shall require the lessee or lessees to submit, with the application for the royalty reduction, financial and technical data that demonstrate that the requirements of this subsection are met; the commissioner

(A) may require disclosure of only the financial and technical data related to development, production, and transportation of oil and gas or gas only from the field or pool that are reasonably available to the applicant; and

(B) shall keep the data confidential under AS 38.05.035 (a)(9) at the request of the lessee or lessees making application for the royalty reduction; the confidential data may be disclosed by the commissioner to legislators and to the legislative auditor and as directed by the chair or vice-chair of the Legislative Budget and Audit Committee to the director of the division of legislative finance, the permanent employees of their respective divisions who are responsible for evaluating a royalty reduction, and to agents or contractors of the legislative auditor or the legislative finance director who are engaged under contract to evaluate the royalty reduction, if they sign an appropriate confidentiality agreement;

(7) may

(A) require the lessee or lessees making application for the royalty reduction under (1)(A) of this subsection to pay for the services of an independent contractor, selected by the lessee or lessees from a list of qualified consultants compiled by the commissioner, to evaluate hydrocarbon development, production, transportation, and economics and to assist the commissioner in evaluating the application and financial and technical data; if, under this subparagraph, the commissioner requires payment for the services of an independent contractor, the total cost of the services to be paid for by the lessee or lessees may not exceed $150,000 for each application, and the commissioner shall determine the relevant scope of the work to be performed by the contractor; selection of an independent contractor under this subparagraph is not subject to AS 36.30;

(B) with the mutual consent of the lessee or lessees making application for the royalty reduction under (1)(B) or (1)(C) of this subsection, request payment for the services of an independent contractor, selected from a list of qualified consultants to evaluate hydrocarbon development, production, transportation, and economics by the commissioner to assist the commissioner in evaluating the application and financial and technical data; if, under this subparagraph, the commissioner requires payment for the services of an independent contractor, the total cost of the services that may be paid for by the lessee or lessees may not exceed $150,000 for each application, and the commissioner shall determine the relevant scope of the work to be performed by the contractor; selection of an independent contractor under this subparagraph is not subject to AS 36.30;

(8) shall make and publish a preliminary findings and determination on the royalty reduction application, give reasonable public notice of the preliminary findings and determination, and invite public comment on the preliminary findings and determination during a 30-day period for receipt of public comment;

(9) shall offer to appear before the Legislative Budget and Audit Committee, on a day that is not earlier than 10 days and not later than 20 days after giving public notice under (8) of this subsection, to provide the committee a review of the commissioner's preliminary findings and determination on the royalty reduction application and administrative process; if the Legislative Budget and Audit Committee accepts the commissioner's offer, the committee shall give notice of the committee's meeting to all members of the legislature;

(10) shall make copies of the preliminary findings and determination available to

(A) the presiding officer of each house of the legislature;

(B) the chairs of the legislature's standing committees on resources; and

(C) the chairs of the legislature's special committees on oil and gas, if any;

(11) shall, within 30 days after the close of the public comment period under (8) of this subsection,

(A) prepare a summary of the public response to the commissioner's preliminary findings and determination;

(B) make a final findings and determination; the commissioner's final findings and determination prepared under this subparagraph regarding a royalty reduction is final and not appealable to the court;

(C) transmit a copy of the final findings and determination to the lessee;

(D) with the applicant's consent, amend the applicant's lease or unitization agreement consistent with the commissioner's final decision; and

(E) make copies of the final findings and determination available to each person who submitted comment under (8) of this subsection and who has filed a request for the copies;

(12) is not limited by the provisions of AS 38.05.134 (3) or (f) of this section in the commissioner's determination under this subsection.

(k) The commissioner shall define all terms and adopt all regulations necessary for a reasonable understanding and evaluation of a particular bidding method before the public announcement of the terms of proposed sale employing that method.

(l) Subject to the provisions of AS 31.05, the commissioner has discretion to enter into an agreement whereby, with the consent of the lessee, the state's royalty share of production of oil and gas or gas only may be stored or retained in storage by the lessee, or the commissioner may enter into an agreement with one or more of the affected field lease holders to trade current royalty production from a field for a like amount, kind, and quality of future production, on the condition that the state receives back its stored or traded royalty share during the first half of the estimated field life or no later than 15 years after start of production, whichever is sooner.

(m) An oil and gas lease or a gas only lease must cover a reasonably compact area not exceeding 5,760 acres, and may be for a maximum period of 10 years, except that the commissioner may issue a lease for a period not less than five years upon a finding that it is in the best interests of the state. An oil and gas lease shall be automatically extended if and for so long thereafter as oil or gas is produced in paying quantities from the lease or if the lease is committed to a unit approved by the commissioner, and a gas only lease shall be automatically extended if and for so long thereafter as gas is produced in paying quantities from the lease or if the lease is committed to a unit approved by the commissioner. A lease issued under this section covering land on which there is a well capable of producing oil or gas in paying quantities does not expire because the lessee fails to produce oil or gas unless the lessee is allowed reasonable time to place the well on a producing status. Upon extension, the commissioner may increase lease rentals so long as the increased rental rate does not exceed 150 percent of the rate for the preceding year. If drilling has commenced on the expiration date of the primary term of the lease and is continued with reasonable diligence, including such operations as redrilling, sidetracking, or other means necessary to reach the originally proposed bottom hole location, the lease continues in effect until 90 days after drilling has ceased and for so long thereafter as oil or gas is produced in paying quantities. An oil and gas lease or a gas only lease issued under this section which is subject to termination by reason of cessation of production does not terminate if, within 60 days after production ceases, reworking or drilling operations are commenced on the land under lease and are thereafter conducted with reasonable diligence during the period of nonproduction.

(n) The commissioner may establish by regulation that after a well has been plugged and abandoned, the rental rate which was in effect during the year of abandonment is maintained for the remainder of the term. Rental is payable in advance and continues until income to the state from royalty or net profit share exceeds rental income to the state for that year. Under this subsection,

(1) leases for oil and gas or for gas only shall provide for payment to the state of rental on the following basis:

(A) for the first year, $1.00 per acre;

(B) for the second year, $1.50 per acre;

(C) for the third year, $2.00 per acre;

(D) for the fourth year, $2.50 per acre;

(E) for the fifth and following years, $3.00 per acre;

(2) if the lessee under a gas only lease demonstrates to the commissioner that the potential resources underlying the lease are reasonably estimated to be only nonconventional gas,

(A) the rental payment is $1.00 per acre until the lease expires or paying quantities of conventional oil or gas are discovered underlying the lease; and

(B) if the nonconventional gas produced will not be in direct competition with gas on which a royalty at a rate of at least 12.5 percent is payable, then the royalty share payable to the state on all production of gas from the pool attributable to that lease shall be 6.25 percent based upon production delivered in pipeline quality and free of all lease expenses, including separation, cleaning, dehydration, gathering, salt water disposal, and preparation for transportation off the lease.

(o) Upon timely application as provided by regulation, the state may issue to the holder of a federal or private lease, a state shoreland lease covering land within the exterior boundaries of the federal or private lease which has been excluded on the basis of navigability or which is later administratively or judicially determined to be shoreland. The term of such a state shoreland lease shall be the same as the term of the federal or private lease.

(p) To conserve the natural resources of all or a part of an oil or gas pool, field, or like area, the lessees and their representatives may unite with each other, or jointly or separately with others, in collectively adopting or operating under a cooperative or a unit plan of development or operation of the pool, field, or like area, or a part of it, when determined and certified by the commissioner to be necessary or advisable in the public interest. The commissioner may, with the consent of the holders of leases involved, establish, change, or revoke drilling, producing, and royalty requirements of the leases and adopt regulations with reference to the leases, with like consent on the part of the lessees, in connection with the institution and operation of a cooperative or unit plan as the commissioner determines necessary or proper to secure the proper protection of the public interest. The commissioner may not reduce royalty on leases in connection with a cooperative or unit plan except as provided in (j) of this section. The commissioner may require a lease issued under this section to contain a provision requiring the lessee to operate under a reasonable cooperative or unit plan, and may prescribe a plan under which the lessee must operate. The plan must adequately protect all parties in interest, including the state.

(q) A plan authorized by (p) of this section, which includes land owned by the state, may contain a provision vesting the commissioner, or a person, committee, or state agency, with authority to modify from time to time the rate of prospecting and development and the quantity and rate of production under the plan. All leases operated under a plan approved or prescribed by the commissioner are excepted in determining holdings or control under AS 38.05.140 . The provisions of this section concerning cooperative or unit plans are in addition to and do not affect AS 31.05.

(r) Producing acreage on a known geologic structure of a producing oil or gas field is excluded from chargeability as against the acreage limitation provisions of AS 38.05.140 .

(s) When separate tracts cannot be individually developed and operated in conformity with an established well-spacing or development program, a lease, or a portion of a lease, may be pooled with other land, whether or not owned by the state, under a communitization or drilling agreement providing for an apportionment of production or royalties among the separate tracts of land comprising the drilling or spacing unit when determined by the commissioner to be in the public interest. Operations or production under the agreement are considered as operations or production as to each lease committed to the agreement. The commissioner may not reduce royalty on leases in connection with a communitization or drilling agreement except as provided in (j) of this section.

(t) The commissioner may prescribe conditions and approve, on conditions, drilling, or development contracts made by one or more lessees of oil or gas leases, with one or more persons, when, in the discretion of the commissioner, the conservation of natural resources or the public convenience or necessity requires it or the interests of the state are best served. All leases operated under approved drilling or development contracts and interests under them, are excepted in determining holding or control under AS 38.05.140 . The commissioner may not reduce royalty on a lease or leases that are subject to a drilling or development contract except as provided in (j) of this section.

(u) To avoid waste or to promote conservation of natural resources, the commissioner may authorize the subsurface storage of oil or gas whether or not produced from state land, in land leased or subject to lease under this section. This authorization may provide for the payment of a storage fee or rental on the stored oil or gas, or, instead of the fee or rental, for a royalty other than that prescribed in the lease when the stored oil or gas is produced in conjunction with oil or gas not previously produced. A lease on which storage is so authorized shall be extended at least for the period of storage and so long thereafter as oil or gas not previously produced is produced in paying quantities.

(v) [Repealed, Sec. 36 ch 94 SLA 1980].

(w) Notwithstanding any other provisions of this section, land that was subject to a best interest finding issued within the previous 10 years may be, at the discretion of the commissioner, immediately offered for lease, under regulations adopted by the commissioner, upon terms appearing most advantageous to the state; however, noncompetitive leasing is prohibited. The commissioner shall establish a royalty determined to be in the public interest but not less than 12 1/2 percent. A lease must provide for payment to the state of rental but need not adhere to the rental schedule in (n) of this section nor to the 5,760-acres-per-lease limitation in (m) of this section. The lease term may not exceed 10 years, except as provided in (o) of this section.

(x) A lessee conducting or permitting any exploration for, or development or production of, oil or gas on state land shall provide the commissioner access to all noninterpretive data obtained from that lease and shall provide copies of that data, as the commissioner may request. The confidentiality provisions of AS 38.05.035 apply to the information obtained under this subsection.

(y) A noncompetitive lease existing at October 10, 1978, shall be extended for a period of two years and so long thereafter as oil and gas is produced in paying quantities. A noncompetitive lease extended under this subsection is subject to the regulations in force at the expiration of the initial five-year term of the lease. No extension may be granted, however, unless within a period of 90 days before the expiration date an application for extension is filed by the record title holder or an assignee whose assignment has been filed for approval, or an operator whose operating agreement has been filed for approval.

(z) No leases may be issued under this section without the inclusion of the following language: "The landowners' royalty share of the unit production allocated to each separately owned tract shall be regarded as royalty to be distributed to and among, or the proceeds of it paid to, the landowners, free and clear of all unit expense and free of any lien for it." Leases issued in violation of this subsection shall, for all purposes, be construed as containing the language required by this subsection.

(aa) Within 90 days after the written request of a lessee of a lease issued under this section or of a lessee of federal land from which the state is entitled under applicable federal law to receive a share of the royalty on gas production, the commissioner shall enter into an agreement with the lessee to use or accept, as the value of the state's royalty share of gas production, the price for the gas established in the contract between the lessee and a gas or electric utility sold by the lessee under the contract or the transfer price between the lessee and a gas or electric utility for a transfer by the lessee under an order establishing the transfer price

(1) but only if the primary function of the utility with which the lessee has entered into the contract or transfer is to provide, either directly or by selling at wholesale to another utility, gas or electricity to the general public, including residential consumers, within the utilities' service areas, and the utility with which the lessee has entered into

(A) the contract is not an affiliated interest, as that term is defined in AS 42.05.990 , with the lessee or with a subsequent purchaser of more than 10 percent of the utility's gas or electricity; or

(B) the transfer is an affiliated interest, as that term is defined in AS 42.05.990 , and the transfer price between the lessee and the utility is established by an order of the Regulatory Commission of Alaska; and

(2) unless the commissioner makes a written finding, based on clear and convincing evidence, that

(A) the contract price or transfer price is unreasonably low;

(B) the prospective reduction in royalty receipts would not be balanced by increased benefits to in-state gas and electric consumers;

(C) the lessee and the utility are related in management, ownership, or other aspect and, in the case of a transfer price, that relationship is not regulated under AS 42.05; and

(D) the contract price or transfer price is not in the best interest of the state.

(bb) In (aa) and (ee) of this section,

(1) "gas or electric utility" includes an electric cooperative organized under AS 10.25, a municipal utility, and a gas or electric utility regulated under AS 42.05; provided that, if the contract gas is transmitted to consumers through a pipeline and the gas utility either owns the pipeline or is related in ownership to the owner of the pipeline, then the gas utility qualifies as a "gas or electric utility" within the meaning of this paragraph only if it is bound or agrees to be bound by the covenants set out in AS 38.35.120 ;

(2) "manufacturer of agricultural chemicals" means a person that is a business entity primarily engaging in the manufacturing of nitrogenous and phosphatic based fertilizers, mixed fertilizers, pesticides, and similar chemicals for agricultural purposes;

(3) "price for the gas established in the contract" includes tax reimbursement amounts, deliverability and other charges, and other forms of consideration paid by the gas or electric utility or by the manufacturer of agricultural chemicals, as appropriate, under the contract;

(4) "state's royalty share of gas production"

(A) includes payments on federal leases made to the state under 30 U.S.C. 191;

(B) does not include the state's royalty share of gas production from land patented to the state under

(i) P.L. 84-830, 70 Stat. 709 (Alaska Mental Health Enabling Act);

(ii) 38 Stat. 1214 (Act of March 4, 1915); or

(iii) 43 U.S.C. 1635 in settlement of the claims of the state under 38 Stat. 1214.

(cc) The provisions of (aa) and (ee) of this section do not prohibit the commissioner from accepting any payment on a federal lease tendered by the federal agency responsible for determination and transmittal of the payment to the state under 30 U.S.C. 191 or otherwise due the state as the state's royalty share of gas production irrespective of the state's acceptance of an amount that is different than the amount due under the lease for purposes of determining royalty share on gas production under that subsection.

(dd) A lessee is eligible for the royalty in (f)(5) of this section only if production of oil or gas for sale begins from the eligible field before January 1, 2004. However, if the state or an agency of the state is a party to a suit, other than a suit brought by the lessee or agent of the lessee, and if the suit challenges (f)(5) of this section or AS 31.05.030 (i) or an act under (f)(5) of this section or AS 31.05.030(i), the January 1, 2004, deadline is extended by the number of days the state or agency of the state is a party to the suit, including any appeals.

(ee) For a contract that is entered into on or after September 9, 2003, within 90 days after the written request of a lessee of a lease issued under this section or of a lessee of federal land from which the state is entitled under applicable federal law to receive a share of the royalty on gas production, in order to establish the value of the state's royalty share of gas production sold by the lessee under the contract, the commissioner may enter into an agreement with the lessee to use or accept as a price for the gas an amount that is not less than the price established in the contract between the lessee and a manufacturer of agricultural chemicals, not to exceed the amount that would otherwise be due under the lease. The commissioner may enter into the agreement if it is in the best interest of the state

(1) only if the primary function of the manufacturer is to engage in the production of a value-added product, and the manufacturer with which the lessee has entered into the contract is not affiliated with the lessee or with a subsequent purchaser of more than 10 percent of the manufacturer's value-added product; for purposes of this paragraph, the parties to a contract or purchase are affiliated if, in the judgment of the commissioner, one of the parties to the contract or purchase exercises substantial influence over the policies and actions of the other as evidenced by relationship based on common ownership or family interest or by action taken in concert without regard to whether that influence is based upon stockholdings, stockholders, officers, or directors;

(2) unless the commissioner makes a written finding, based on clear and convincing evidence, that

(A) the contract price is unreasonably low; or

(B) the prospective reduction in royalty receipts would not be balanced by employment opportunities or other tangible benefits to the state.

(ff) The provisions of this section that authorize oil and gas leases also apply to authorize the commissioner to issue leases for the production of gas only, subject to the following:

(1) in authorizing and managing leases under this subsection, the terms "oil and gas" or "oil or gas" as they are used in this chapter may be read and applied as appropriate as referring to gas only;

(2) when a lease is authorized as a gas only lease, the lease does not give the lessee the right to produce oil; if a well drilling for gas under a gas only lease authorized by this subsection penetrates a formation capable of producing oil, the owner or operator

(A) shall notify the department and the Alaska Oil and Gas Conservation Commission; and

(B) may not conduct further operations in the drilled well until the facility complies with all applicable laws and regulations relating to oil and gas exploration and production; however, this subparagraph does not prevent the owner or operator from conducting activities that may be required by the Alaska Oil and Gas Conservation Commission to plug, plug-back, or abandon a well;

(3) the provisions of this subsection do not apply to authorize a lease for the recovery of nonconventional gas on land that is held under an existing coal lease entered into under AS 38.05.150 that has an active permit for exploration or mining unless the lessee under this subsection is also the lessee under AS 38.05.150 of that land.

(gg) For an activity or operation related to the extraction of coal bed methane,

(1) for which the department by regulation requires submission and approval of a plan of operations before activities or operations may be undertaken, the director shall, as a condition for determining a bond requested under AS 38.05.130 , after notice and an opportunity to be heard, review the plan of operations to determine if use of the owner's land is reasonably necessary to extract the coal bed methane; a bond determined under AS 38.05.130 and this paragraph may, at the discretion of the director, be imposed against a statewide bond that has been posted by the person initiating the request for determination of the bond if the statewide bond remains in effect, and an additional bond is not required;

(2) before approving operations for the development of coal bed methane under AS 38.05.134 , 38.05.177, or this section, the director shall ensure that the approval is conditioned upon reasonable and appropriate

(A) setbacks governing the placement by the operator of compressor stations; setbacks approved under this subparagraph must be determined with reference to the population density and general character of the parcels surrounding the proposed compressor station site; and

(B) measures to mitigate the noise of compressors, engines, and other noise generating equipment operated by the operator on the lease or license; measures approved under this subparagraph must be determined with reference to the population density and general character of the parcels surrounding the proposed compressor, engine, or other noise-generating equipment.



Sec. 38.05.181. - Geothermal resources.

(a) The commissioner may, under regulations adopted by the commissioner, grant prospecting permits and leases to a qualified person to explore for, develop, or use geothermal resources. When title to the surface parcel is held by a person other than the state, that person shall have a preferential right to a geothermal prospecting permit or lease for the area underlying the surface parcel. The surface owner must exercise the preference right within 30 days after receiving notice of the application for a permit, or by agreeing to meet the terms of a bid within 60 days after receiving notice of the acceptance of the bid for a lease.

(b) The commissioner may designate a geothermal area or portion of it a competitive geothermal area. A designation as a competitive geothermal area must be on the basis of substantial geologic indications of geothermal resources or on the basis of competitive interest in geothermal resources of the area.

(c) On state land that has not been declared a competitive geothermal area or withdrawn from geothermal prospecting, the commissioner may issue a prospecting permit to the first qualified applicant. The permit conveys an exclusive right, for a period of two years, to prospect for geothermal resources on state land included under the permit. The commissioner has discretion to renew the permit for an additional one-year term. A holder of a prospecting permit has the right, upon the showing of a discovery of geothermal resources in commercial quantities and the submission of a development plan acceptable to the commissioner, to convert the permit to a noncompetitive lease at a royalty rate under (g) of this section. The conversion privilege must be exercised not later than 30 days after the expiration of the permit. If the land included within the permit is designated a competitive geothermal area during the permit term, the permittee must apply for a noncompetitive lease within 30 days after notification of the designation or forfeit the conversion privileges and the exclusive right to prospect.

(d) On state land that is designated a competitive geothermal area and is not subject to an existing prospecting permit, the commissioner may issue geothermal leases to the highest bidder by competitive bidding procedures established by regulations adopted by the commissioner. At the discretion of the commissioner, competitive lease sales may be by oral or sealed bid, on the basis of a cash bonus, profit share, or royalty share.

(e) Prospecting permits and geothermal leases granted under this section must, except in the case of parcels subject to a preference right under (b) of this section, be issued for at least 40 acres but not more than 2,560 acres. A person may not own, or hold an interest in, geothermal leases covering more than 51,200 acres. However, geothermal leases in commercial production, individually or under a unit operation or well spacing or pooling arrangement, do not count against the acreage limitation. All prospecting permits and geothermal leases are subject to an annual rental, payable in advance, of $3 per acre. The rental for a year shall be credited against royalties accruing for that year.

(f) A geothermal lease shall be issued for a primary term of 10 years and may be renewed for an additional term of five years if the lessee is actively engaged in drilling operations. A geothermal lease is valid for the duration of commercial production. Beginning 20 years after the initiation of commercial production and at 10-year intervals thereafter, the commissioner may renegotiate the rentals and royalties due on a geothermal lease.

(g) Each geothermal lease shall be conditioned upon payment by the lessee of a royalty of not less than 10 percent but not more than 15 percent of the gross revenues derived from the production, sale, or use of geothermal resources under the lease. Royalties may be taken in kind rather than in value if the commissioner determines that taking in kind would be in the best interest of the state.

(h) Regulations adopted by the commissioner to implement this section shall be adopted in accordance with the Administrative Procedure Act (AS 44.62).



Sec. 38.05.182. - Royalty on natural resources.

(a) Any royalty provided for in AS 38.05.135 - 38.05.181 may be taken in kind rather than in money if the commissioner determines that the taking in kind would be in the best interest of the state. However, royalties on oil and gas shall be taken in kind unless the commissioner determines that the taking in money would be in the best interest of the state.

(b) The commissioner shall submit a determination to take royalty in money to the legislature at the first opportunity during a current session or, if the legislature is not in session, at the next regular session. The legislature, within 60 days or by the adjournment of the session, whichever comes sooner, may revoke the determination by concurrent resolution.



Sec. 38.05.183. - Sale of royalty.

(a) The sale, exchange, or other disposal of a mineral obtained by the state as a royalty under AS 38.05.182 , or the sale, exchange, or other disposal in whole or in part of a right to receive future mineral production under a state lease under this chapter, shall be by competitive bid and the sale, exchange, or other disposal made to the highest responsible bidder, except that competitive bidding is not required when the commissioner, after prior written notice to the Alaska Royalty Oil and Gas Development Advisory Board under AS 38.06.050, determines that the best interest of the state does not require it or that no competition exists.

(b) When competitive bids are required, the commissioner, after prior written notice to the Alaska Royalty Oil and Gas Development Advisory Board, may reject all bids on a determination that because of the amount of the bids, the lack of responsibility on the part of the bidders, or for reasons consistent with the criteria set out in AS 38.06.070, the acceptance of the bids would not be in the best interest of the state.

(c) If the commissioner determines that a sale, exchange, or other disposal of a mineral obtained by the state as a royalty under AS 38.05.182 or of a right to receive future mineral production under a state lease under this chapter shall be made otherwise than by competitive bid, and the Alaska Royalty Oil and Gas Development Advisory Board has been notified in writing of that determination, the commissioner shall make public in writing the specific findings and conclusions upon which that determination is based.

(d) Oil or gas taken in kind by the state as its royalty share may not be sold or otherwise disposed of for export from the state until the commissioner determines that the royalty-in-kind oil or gas is surplus to the present and projected intrastate domestic and industrial needs. The commissioner shall make public, in writing, the specific findings and reasons on which the determination is based.

(e) When a sale, exchange, or other disposal of oil or gas taken in kind by the state as its royalty share, or a sale, exchange, or other disposal in whole or in part of a right to receive future royalty oil or gas, under a state lease under this chapter is made other than by competitive bid, the sale, exchange, or other disposal shall be awarded by the commissioner to the prospective buyer whose proposal offers the maximum benefits to citizens of the state. The commissioner shall consider

(1) the cash value offered;

(2) the projected effects of the sale, exchange, or other disposal on the economy of the state;

(3) the projected benefits of refining or processing the oil or gas in the state;

(4) the ability of the prospective buyer to provide refined products or by-products for distribution and sale in the state with price or supply benefits to the citizens of the state; and

(5) the criteria listed in AS 38.06.070 (a).

(f) The commissioner may not enter into a contract for the sale of royalty oil unless the contract provides that any material amendment to the contract that appreciably reduces the consideration received by the state requires prior approval of the legislature.

(g) AS 38.05.035 (e) does not apply to a sale, exchange, or other disposal of oil or gas under this section.

(h) Upon legislative approval, the commissioner may enter into a contract to sell royalty gas taken in kind by the state to a gas or electric utility at a negotiated price for the gas if the commissioner, after considering the consumer benefits, other benefits, and detriments of the sale, makes a written finding that the sale is in the best interest of the state. In this subsection,

(1) "gas or electric utility" has the meaning given in AS 38.05.180(bb);

(2) "royalty gas taken in kind by the state" does not include royalty gas taken in kind by the state from gas production on land patented to the state under

(A) P.L. 84-830, 70 Stat. 709 (Alaska Mental Health Enabling Act);

(B) 38 Stat. 1214 (Act of March 4, 1915); or

(C) 43 U.S.C. 1635 in settlement of the claims of the state under 38 Stat. 1214.



Sec. 38.05.184. - Limitation on oil and gas leases in Kachemak Bay.

(a) The legislature finds that Kachemak Bay is an area of extraordinary abundance and diversity of marine life that has provided, and will continue to provide in the future, a basis for one of the state's most important commercial fisheries; that recent information discloses that even minute quantities of oil released into the marine environment may be harmful to the larval forms of crabs and other marine life and that the existence of gyral currents within the bay may increase the likelihood of oil coming into contact with these valuable commercial fish and shellfish species; and that therefore oil and gas development in the bay, at this time, presents an undue hazard to this valuable state renewable resource.

(b) No additional oil or gas leases may be issued by the department or any other state agency for the exploration for or the development or production of oil and gas on state-owned land and waters seaward of the mean higher high water line, beginning at Anchor Point; then around the perimeter of Kachemak Bay, to Point Pogibshi; then west to the three mile limit of state land and waters; then north to a point three miles west of Anchor Point; then east to the mean higher high water line of Anchor Point, the point of beginning.

(c) [Repealed, Sec. 61 ch 50 SLA 1989].

(d) [Repealed, Sec. 61 ch 50 SLA 1989].

(e) [Repealed, Sec. 61 ch 50 SLA 1989].

(f) [Repealed, Sec. 61 ch 50 SLA 1989].

(g) [Repealed, Sec. 61 ch 50 SLA 1989].






Article 08 - MINING RIGHTS

Sec. 38.05.185. - Generally.

(a) The acquisition and continuance of rights in and to deposits on state land of minerals, which on January 3, 1959, were subject to location under the mining laws of the United States, shall be governed by AS 38.05.185 - 38.05.275. Nothing in AS 38.05.185 - 38.05.275 affects the law pertaining to the acquisition of rights to mineral deposits owned by any other person or government. The director, with the approval of the commissioner, shall determine that land from which mineral deposits may be mined only under lease, and, subject to the limitations of AS 38.05.300 , that land that shall be closed to location under AS 38.05.185 - 38.05.275. State land may not be closed to location under AS 38.05.185 - 38.05.275 except as provided in AS 38.05.300 and unless the commissioner makes a finding that mining would be incompatible with significant surface uses on the state land. State land may not be restricted to mining under lease unless the commissioner determines that potential use conflicts on the state land require that mining be allowed only under written leases issued under AS 38.05.205 or the commissioner has determined that the land was mineral in character at the time of state selection. The determinations required under this subsection shall be made in compliance with land classification orders and land use plans developed under AS 38.05.300 .

(b) The failure on the part of a mining lessee or a locator to comply strictly with AS 38.05.185 - 38.05.275 and regulations adopted under those sections does not invalidate the rights of a mining lessee or a locator if it appears to the satisfaction of the commissioner that the mining lessee or the locator complied as nearly as possible under the circumstances of the case, and that no conflicting rights are asserted by any other person.

(c) Unless otherwise provided, the usages and interpretations applicable to the mining laws of the United States as supplemented by state law apply to AS 38.05.185 - 38.05.275.



Sec. 38.05.190. - Qualifications.

(a) The right to acquire exploration and mining rights under AS 38.05.185 - 38.05.275 may be acquired or held only by

(1) citizens of the United States at least 18 years of age;

(2) legal guardians or trustees of citizens of the United States under 18 years of age on behalf of the citizens;

(3) persons at least 18 years of age who have declared their intention to become citizens of the United States;

(4) aliens at least 18 years of age if the laws of their country grant like privileges to citizens of the United States;

(5) corporations organized under the laws of the United States or of any state or territory of the United States and qualified to do business in this state;

(6) associations of persons described in (1) - (5) of this subsection.

(b) An unqualified person who acquires an interest in exploration or mining rights by operation of law shall be allowed two years in which to become qualified or to dispose of the interest to a qualified person.



Sec. 38.05.195. - Mining claims.

(a) Rights to deposits of minerals subject to AS 38.05.185 - 38.05.275 in or on state land that is open to claim staking may be acquired by discovery, location, and recording as prescribed in AS 38.05.185 - 38.05.275. The locator has the exclusive right of possession and extraction of the minerals subject to AS 38.05.185 - 38.05.275 lying within the boundaries of the claim.

(b) The locator may locate a claim using one of the following methods:

(1) a locator may locate a claim based on the ground location of a complete quarter section or quarter-quarter section of a township on a rectangular survey system approved by the commissioner; a claim established in this manner may be known as the meridian, township, range, section, and claim system location, or MTRSC location; a locator using the MTRSC system to locate a claim shall in good faith mark the corners of a location as closely as practical to the existing quarter section or quarter-quarter section of the rectangular survey system approved by the commissioner; the corners marked on the ground of a claim established in accordance with this paragraph and regulations of the commissioner control in the event of a conflict over boundaries for the quarter section or quarter-quarter section on the protracted or actual survey approved by the commissioner; or

(2) a locator may locate a claim based on the staking of a ground location in which the claim may not exceed 1,320 feet in its longest dimension; the boundaries of a claim based on staking and located after January 1, 1985, shall run in the four cardinal directions unless the claim is a fractional claim or the commissioner determines that staking in compliance with this paragraph is impractical because of local topography or because of the location of other claims; a claim established in this manner may be known as a non-MTRSC location.

(c) A location's corners shall be distinctly marked on the ground in the manner prescribed by the commissioner, and a notice of location shall be attached to a monument at the claim's northeast corner in the manner and containing the information required by the commissioner. Within 45 days after the date of attaching the notice of location on the monument, the locator shall record a certificate of location in the recording district where the claim is located. The certificate of location must contain the information required by the commissioner.

(d) Locations may be amended in the manner and with the effect prescribed in AS 38.05.200 . Annual labor shall be performed and statements of annual labor recorded as prescribed in AS 38.05.210 - 38.05.235.



Sec. 38.05.200. - Changes in locations and amended notices.

Notices may be amended at any time and monuments changed to correspond with the amended location but a change may not be made that interferes with the rights of others. Whenever monuments are changed or an error is made in the notice or in the certificate of location, an amended certificate of location shall be recorded in the same manner and with the same effect as the original certificate.



Sec. 38.05.205. - Mining leasing.

(a) Prior discovery, location, and recording shall initiate prior rights to mineral deposits subject to AS 38.05.185 - 38.05.275 in or on state land, other than submerged land, which is open to mining leasing. Locations shall be made and certificates of location recorded in accordance with AS 38.05.195 . If the located land is available only for leasing, the director shall publish in a paper of general circulation in the area of the location, notice of the recording of the location and notice that a mineral lease will be issued. The notice may be combined with notices of locations either in the same general area or statewide. Unless a conflicting location exists, no later than two weeks after publication of the notice, an application form for a mining lease shall be mailed to the locator by the director. A lease application shall be filed with the director by the locator within 90 days after receipt of the form. If the located land is not available for leasing, notice shall be given the locator by the director and the locator's prior rights shall terminate. A mining lessee has the exclusive rights of possession and extraction of all minerals subject to AS 38.05.185 - 38.05.275 lying within the boundaries of the lease or location. Mining leases may be issued for one location or for a group of contiguous locations held in common. Minerals may not be mined and marketed or used until a lease is issued, except for limited amounts necessary for sampling or testing.

(b) [Repealed, Sec. 10 ch 101 SLA 1989].

(c) A mining lease shall be for any period up to 55 years, and is renewable if requirements for the lease remain satisfied. Annual rental and production royalties shall be paid as required under AS 38.05.211 and 38.05.212. A valid mining claim located and held under AS 38.05.195 may be converted to a lease at any time upon application by the owner, and issuance by the commissioner. Rights granted by a mining lease may not be exercised until the lease has been filed for record in the recording district where the land is located.



Sec. 38.05.207. - Production license. [Repealed, Sec. 19 ch 56 SLA 1997].

Repealed or Renumbered



Sec. 38.05.210. - Annual labor.

(a) Labor shall be performed or improvements made annually on or for the benefit or development of each mining claim, leasehold location, and mining lease on state land except that, where adjacent claims, leasehold locations, or mining leases are held in common, the expenditure may be made on any one claim, leasehold location, or mining lease. The commissioner shall establish the date of the commencement of the year during which the labor or improvements are to be performed. Labor shall be performed at the following annual rates: (1) $100 per claim, leasehold location, or lease if the claim, leasehold location, or lease is a quarter-quarter section MTRSC claim, leasehold location, or lease; (2) $400 for each quarter section MTRSC claim, leasehold location, or lease; and (3) $100 for each partial or whole 40 acres of each mining claim, leasehold location, or lease not established using the MTRSC system. If more work is performed than is required by this section to be performed in any one year, the excess value may be applied against labor required to be done during the subsequent year or years, for as many as four years. Instead of performing annual labor, the holder of a claim, leasehold location, or mining lease may make a cash payment to the state equal to the value of the labor required by this subsection.

(b) During the year in which annual labor is required or within 90 days after the close of that year, the owner of the mining claim, leasehold location, or mining lease, or some other person having knowledge of the facts shall record with the recorder of the district in which the claim, leasehold location, or mining lease is located a signed statement setting out the information, as may be required by the commissioner, concerning the annual labor of the preceding year, any labor in excess of that required for the preceding year, and any payment of cash instead of annual labor. The statement, properly recorded, is prima facie evidence of the performance of the labor. The failure of one of several co-owners to contribute the proportion of the expenditures required for annual labor from the co-owner shall be treated in accordance with AS 38.05.215 - 38.05.235.

(c) The statement of annual labor required in (b) of this section may be amended within two years of the date by which the annual labor statement was required to be recorded. An amended statement shall be recorded for record in the same manner as the original statement. Additional labor claimed in an amended statement may not be applied against labor required to be done during a subsequent year.

(d) [Repealed, Sec. 10 ch 101 SLA 1989].



Sec. 38.05.211. - Annual rental.

(a) The holder of each mining claim, leasehold location, prospecting site, and mining lease, including a mining lease under AS 38.05.250 , shall pay, in advance, rental for the right to continue to hold the mining claim, leasehold location, prospecting site, and mining lease, including a mining lease under AS 38.05.250 . Rental is due and payable as follows:

(1) the rental amount for a prospecting site is fixed at $200 for the two-year term of the site;

(2) annual rental for a mining claim, leasehold location, or mining lease shall be based on the number of years since a mining claim, a leasehold location, or a mining lease's predecessor claim or leasehold location was first located; the annual rental amounts for a mining claim, leasehold location, or mining lease are as follows:

Number of Years Rental Amount Per Rental Amount

Since Acre for Mining for Each Mining

First Located Leases Claim or Leasehold

Location Including

Each

Quarter-Quarter

Section MTRSC

System

0 - 5 $ .50 $ 20

6 - 10 $1.00 40

11- or more $2.50 100;

(3) the annual rental in any year for each quarter section claim, leasehold location, or lease based on the MTRSC system is four times the rental amount for a quarter-quarter section mining claim, leasehold location, or lease in that year.

(b) A claim, leasehold location, or mining lease located on or before August 31, 1989, is considered to have been first located on August 31, 1989, for purposes of determining the amount of rental under this section.

(c) The rental for each year shall be credited against the production royalty under AS 38.05.212 as it accrues for that year.

(d) The rental amount established under this section shall be revised by the commissioner as provided in this section based on changes in the Consumer Price Index for all urban consumers, Anchorage Metropolitan Area (Semi-Annual Average) compiled by the Bureau of Labor Statistics, United States Department of Labor, as revised, rebased, or replaced by that bureau. The reference base index is the index for January - June 1989, as revised or rebased by that bureau. The rental amount shall be increased or decreased, as appropriate, by an amount equal to the change in the index described in this subsection rounded to the nearest whole $5 unit. The commissioner shall calculate the change in the rental amount each 10 years and, if the rental amount must be revised, shall adopt a regulation establishing the revised rental amount. A revised rental amount applies to a rental payment if the regulation establishing the revised rental amount took effect at least 90 days before the date the rental payment is due.

(e) The locator of a new claim or leasehold location in accordance with the MTRSC system or the locator of a non-MTRSC location claim or leasehold location who amends the claim or leasehold location in accordance with the MTRSC system is entitled to a reduced rental under this section for the rental year following establishment of the new location or amendment of a non-MTRSC location. The reduced annual rental is 50 percent of the annual rental that would otherwise be due in the following rental year.



Sec. 38.05.212. - Production royalty.

(a) In exchange for and to preserve the right to extract and possess the minerals produced, the holder of a mining claim, leasehold location, or mining lease, including a mining lease under AS 38.05.250 , shall pay a royalty on all minerals produced from land subject to the claim, leasehold location, or mining lease during each calendar year.

(b) The production royalty

(1) is three percent of net income as determined under AS 43.65; and

(2) is subject to the exploration incentive credit authorized by AS 27.30.

(c) The commissioner shall adopt regulations to implement this section and to provide for combined reporting and paying of production royalties for mining operations that include more than one mining claim, leasehold location, or mining lease.



Sec. 38.05.215. - Notice to co-owners to contribute to cost of annual labor or improvements and forfeiture for failure to contribute.

If one of several co-owners fails to contribute the proportion of the expenditures required for annual labor from the co-owner, the co-owners who have performed the labor or made the improvements may, at the expiration of the annual labor year, give the delinquent co-owner personal notice in writing, or notice by publication in the newspaper published nearest the claim for at least once a week for 90 days. If at the expiration of 90 days after the service of the notice in writing, or 90 days after the completion of the publication the delinquent fails or refuses to contribute the required proportion of the expenditures, the interest of the delinquent co-owner in the claim is forfeited to the co-owners who have made the expenditures.



Sec. 38.05.220. - Recording the notice to contribute and affidavits.

(a) Within 120 days after personal service, or within 120 days after the completion of publication of the notice provided for in AS 38.05.215, the co-owner who claims the forfeiture shall record in the office of the recorder of the recording district in which the claim is located a copy of the notice with the following affidavits attached:

(1) an affidavit of the person serving the notice giving the time, place, and manner of service and by whom and upon whom the service was made or, if service was made by publication in a newspaper, an affidavit of the editor, publisher, printer, or foreman of the newspaper giving the name of the newspaper, the place where, and the time during which the notice was published and the number of insertions;

(2) an affidavit of the co-owner who claims the forfeiture stating that neither the delinquent co-owner nor any person acting for the delinquent co-owner has paid or tendered to the affiant the delinquent's proportion of the expenditures for annual labor or improvements.

(b) The record of the notice and affidavits or a certified copy of it is prima facie evidence of the facts contained in it.



Sec. 38.05.225. - Lienholder may perform the annual labor.

A person who holds a claim to or lien upon an unpatented mining claim under a certificate of sale, mortgage, attachment, levy, judgment, or other lien may, when necessary for the protection of the lien or claim, go upon the mining claim and perform or cause to be performed the annual labor required by law to prevent forfeiture. Before performing the labor the claimant or lien holder shall mail a written notice of intent to perform the annual labor on the claim to the owner of the claim at the last known address of the owner of the claim.



Sec. 38.05.230. - Lien for performance of annual labor.

(a) The person performing or causing to be performed annual labor upon an unpatented mining claim as provided in AS 38.05.225 shall have a lien upon the claim for the assessment work, including the reasonable cost of transportation to and from the claim incurred in doing the work. The lien is enforced either as in other suits for the foreclosure of liens upon real property or as supplemental accruing costs in an action, if any, then pending in which the claim has been levied upon by attachment, execution, or other court process.

(b) A person claiming a lien under this section shall, within 90 days after the completion of the annual labor for which the lien is claimed, record in the office of the recorder of the recording district in which the property on which the lien is claimed is situated a notice of claim of lien, verified by the oath of the person claiming the lien or that of some other person having knowledge of the facts, and stating the name of the owner or reputed owner of the property, the amount of the claim, the time of the performance of the annual labor for which the lien is claimed, the nature of the labor done or improvements made, and the amount of the claim, including costs of transportation, after deducting all just credits and offsets.

(c) An independent suit or action brought to enforce a lien under this section shall be commenced within six months after the recording of the notice of claim of lien.



Sec. 38.05.235. - Lien for annual labor is independent of other liens.

The lien given for the performance of annual labor by AS 38.05.230 , if the work is done in good faith and necessarily for the protection either of possession under a certificate of sale or of an attachment, levy, mortgage, judgment, or other lien, remains in effect notwithstanding the contemporaneous or subsequent vacation, dissolution, or setting aside of, or redemption from, the certificate of sale, attachment, levy, mortgage, judgment, or other lien.



Sec. 38.05.240. - Labor defined for AS 38.05.210 - 38.05.235.

In AS 38.05.210 - 38.05.235, "labor" includes geological, geochemical, geophysical, and airborne surveys conducted by qualified experts and verified by a detailed report filed in the recording district office in which the claim, leasehold location, or mining lease is located which sets out fully (1) the location of the work performed in relation to the point of discovery and boundaries of the claim, leasehold location, or mining lease, (2) the nature, extent, and cost of it, and (3) the name, address, and professional background of the person conducting the work. The commissioner, by regulation, shall define the nature of acceptable survey work and the qualifications of a person competent to perform this work. The airborne surveys, however, may not be applied as labor for more than two consecutive years or for more than a total of five years on any one mining claim, leasehold location, or mining lease, and each of those surveys shall be nonrepetitive of any previous survey on the same claim, leasehold location, or mining lease.



Sec. 38.05.242. - Definitions for AS 38.05.210 - 38.05.240.

In AS 38.05.210 - 38.05.240

(1) "airborne survey" means a survey from the air for mineral deposits by the proper application of magnetometers, electromagnetic input systems, infrared detectors, side-looking radar, vertical and panoramic cameras, and other devices as they relate to the search for and discovery of mineral deposits;

(2) "geochemical surveys" means surveys on the ground for mineral deposits by the proper application of the principles and techniques of the science of chemistry as they relate to the search for and discovery of mineral deposits;

(3) "geological surveys" means surveys on the ground for mineral deposits by the proper application of the principles and techniques of the science of geology as they relate to the search for and discovery of mineral deposits;

(4) "geophysical surveys" means surveys on the ground for mineral deposits through the employment of generally recognized equipment and methods for measuring physical differences between rock types or discontinuances in geological formations;

(5) "MTRSC system" means the system described in AS 38.05.195 (b)(1) based on the ground location of a complete quarter section or quarter-quarter section of a township on a rectangular survey system;

(6) "qualified expert" means an individual qualified by education or experience to conduct geological, geochemical, or geophysical surveys, as the case may be.



Sec. 38.05.245. - Prospecting sites.

(a) Before the discovery of valuable minerals, an exclusive right to prospect by geophysical, geochemical, and similar methods may be acquired by establishing a prospecting site in accordance with the MTRSC system and regulations prescribed by the commissioner. A certificate of location shall be recorded in the recording district where the prospecting site is located within 45 days after posting the notice of location. The locator of a prospecting site has the exclusive right to stake mining claims or leasehold locations within the boundaries of the site. In this subsection, "MTRSC system" means the system described in AS 38.05.195 (b)(1) based on the ground location of a complete quarter section or quarter-quarter section of a township.

(b) A prospecting site location may not include within its exterior boundaries, nor shall its boundaries be coincident with more than one boundary of any mining claim, mining leasehold location, or land under a mining lease, unless the locator of the prospecting site is also the owner, optionee, or lessee of said mining property. If such mining property or area is so included or bounded, the prospecting site is void.

(c) A prospecting site remains in effect for two years after the notice of location is attached to a monument at the northeast corner of the site if the one-time rental payment is made within 45 days of location and the work requirements are met. The two-year term begins on the date the notice of location is attached to the monument and may not be extended. During each year, work of a type compatible with the purpose of this section and acceptable to the director shall be done. The minimum expenditure for the work shall be established by the commissioner uniformly for all prospecting sites. Where adjacent prospecting sites are held in common, the expenditure may be made on any one or more locations. If a prospecting site expires, neither the locator nor a successor in interest of the locator may again hold the same prospecting site or any portion of it, as a prospecting site, for a period of one year following the date of expiration or abandonment.



Sec. 38.05.250. - Prospecting permits and leases on tide and submerged land.

(a) The exclusive right to prospect for deposits of minerals subject to AS 38.05.185 - 38.05.275 in or on tide and submerged state land may be granted by a permit issued by the director. Permits shall be granted to the first qualified applicant. A permit may not include an area larger than 2,560 acres, subject to the rule of approximation. Land subject to a prospecting permit shall be as compact in form as possible taking into consideration the area involved. The term of the permit shall be 10 years. Prospecting permits shall be conditioned upon payment of rental against which credit shall be given for useful expenditures on land covered by the permit or group of contiguous permits under common ownership or assignment. Excess expenditures may be applied against rentals due for the following four years. The rental shall be $3 per acre for the first two-year period of the permit, payable on the second anniversary of the permit and $3 per acre for each following year, payable annually on the anniversary date of the permit. Minerals from land under a prospecting permit may not be mined and marketed or used, except for limited amounts necessary for sampling or testing. A person may not take or hold prospecting permits for minerals on state land under this section exceeding in the aggregate 300,000 acres. A person may not take or hold leases for minerals on state land under this section exceeding in the aggregate 100,000 acres.

(b) A noncompetitive lease shall be granted to a holder of a prospecting permit for so much of the land subject to the permit as is shown to the satisfaction of the director to contain workable mineral deposits. Submerged land containing known deposits of minerals subject to AS 38.05.185 - 38.05.275 may, in the discretion of the director, be offered by competitive bid. The land shall be leased to the qualified person offering the highest amount of cash bonus.

(c) Each submerged land mining lease shall be for a period of up to 20 years and for so long as there is production in paying quantities from the leased area.

(d) The commissioner may, on the request of the lessee, assent to the suspension of operation and production under a lease whenever in the judgment of the commissioner the suspension is necessary to promote development of the lease or the lease cannot be successfully operated under its terms. The payment of acreage rental may be suspended during the period of suspension of operation and production. The suspension of the lease shall extend the term of the lease by adding the period of suspension to the lease. The commissioner may extend the term of a nonproducing lease on an application by the lessee accompanied by a showing that the lessee is reasonably close to attaining production and that, despite diligent good faith efforts by the lessee, the lessee is not able to produce due to force majeure, depressed market conditions, or other situations beyond the reasonable control of the lessee. A suspension or extension granted under this subsection may not exceed two years.



Sec. 38.05.252. - Extralateral rights under shore, tide, and submerged land.

(a) Extralateral rights under shoreland, tideland, and submerged land are confirmed and granted to an owner of a lode mining claim located before January 3, 1959, under the mining laws of the United States.

(b) In this section, "extralateral rights" means rights given to an owner of a mining claim under 30 U.S.C. 26 to follow, and mine, any vein or lode the apex of which lies within the boundaries of the location of the surface of the mining claim, notwithstanding that the course of the vein or lode on its dip or downward direction may so far depart from the perpendicular as to extend beyond the planes which would be formed by the vertical extension downwards of the sidelines of the location.



Sec. 38.05.255. - Surface use of land or water.

(a) Surface uses of land or water included within a mining property by the owners, lessees, or operators shall be limited to those necessary for the prospecting for, extraction of, or basic processing of minerals and shall be subject to reasonable concurrent uses. Leases for millsites, tailings disposal, and other mine related facilities may be issued by the director. The leases shall be conditioned upon payment of a reasonable annual rent for the lease and restricted to uses approved by the director. Timber from land open to mining without lease, except timberland, may be used by a mining claimant or prospecting site locator for the mining or development of the location or adjacent claims under common ownership. On other land, timber may be acquired as provided in this chapter. Use of water shall be made in accordance with AS 46.15.

(b) A lease issued under this section is exempt from the provisions of AS 38.05.075 - 38.05.080.



Sec. 38.05.260. - Water rights where claim includes both banks of a stream. [Repealed, Sec. 2 ch 50 SLA 1966. For current law see AS 46.15].

Repealed or Renumbered



Sec. 38.05.265. - Abandonment.

(a) Failure to properly record a certificate of location or a statement of annual labor, pay any required annual rental, or pay any required production royalty as required by AS 38.05.185 - 38.05.200, 38.05.210 - 38.05.245, 38.05.252 - 38.05.275, and by regulations adopted under these sections constitutes abandonment of all rights acquired under the mining claim, leasehold location, or prospecting site involved, and the claim, leasehold location, or prospecting site is subject to relocation by others, unless the failure constituting the abandonment is cured under (b) of this section. A locator or claimant of an abandoned location or a successor in interest may not relocate the claim, leasehold location, or prospecting site until one year after abandonment. The locator of an abandoned prospecting site may locate a claim or leasehold location on that site at any time. A statement of annual labor that does not accurately set out the essential facts is void and of no effect. If an annual rental or a royalty payment is deficient but is otherwise timely paid, abandonment does not result if full payment is made within

(1) the period prescribed by a deficiency notice from the commissioner; or

(2) 30 days after a final judgment establishing the amount due if the deficiency amount due was contested.

(b) Unless another person has located a mining claim or leasehold location that includes all or part of the mining claim or leasehold location abandoned under (a) of this section or the area is closed to mineral location under AS 38.05.185 - 38.05.275, a person may cure the failure to record or pay that constituted the abandonment and cure the abandonment by

(1) properly recording a certificate of location or a statement of annual labor, paying any required annual rental, and paying any required production royalty; and

(2) paying a penalty equal to the annual rent for the mining claim or leasehold location that was abandoned under (a) of this section.



Sec. 38.05.270. - Transfers.

The sale, lease, or other transfer of mining property or interest in mining property shall be recorded or shall be approved by the director in compliance with such regulations as the commissioner may adopt. The heirs and assigns of mining property or interest in mining property have the same rights and duties as their predecessors.



Sec. 38.05.275. - Recognition of locations.

(a) Mining locations made on state land, including shoreland, tideland, or submerged land, or state selected land, under AS 38.05.185 - 38.05.275 or in the manner described in AS 27.10, acquire for the locator mining rights under AS 38.05.185 - 38.05.275, subject to existing claims and to any denial of or restriction in the tentative approval of state selection or patent of the land to the state. If shoreland, tideland, or submerged land is included in a mining location or within the projected boundaries of a mining location made in accordance with this section, the locator shall record a certificate of location under AS 38.05.195 . The certificate of location must identify the position of the mining location in the system of rectangular or protracted surveys. If the mining location is made in the manner described in AS 27.10, the commissioner may require that the locator amend the mining location to conform with AS 38.05.185 - 38.05.275 and thereafter to comply with the requirements of AS 38.05.185 - 38.05.275.

(b) In this section, "state selected land"

(1) means land for which the state has filed a selection application with the United States under Sec. 6 of the Alaska Statehood Act, as amended, regardless of the validity or effect of the application, if the selection described in the application has not been rejected or relinquished;

(2) does not include land described in (1) of this subsection for which a regional corporation organized under 43 U.S.C. 1606(a), as amended, a village corporation organized under 43 U.S.C. 1607(a), as amended, a Native group corporation that qualifies for a land conveyance under 43 U.S.C. 1613(h)(2), as amended, or a Native urban corporation that qualifies for a land conveyance under 43 U.S.C. 1613(h)(3), as amended, has filed a valid selection application with the United States under 43 U.S.C. 1601 - 1641, as amended, if the selection of the corporation or group has not been rejected or relinquished.

(c) Subsection (b) of this section may not be construed to limit the director in the exercise of authority granted by AS 38.05.035 (a)(12).



Sec. 38.05.280. - [Renumbered as AS 38.05.242 ].

Repealed or Renumbered






Article 09 - MULTIPLE USE OF STATE LAND

Sec. 38.05.285. - Multiple use.

Disposal and use of state land shall conform to the constitution of the State of Alaska and the principles of multiple purpose use consistent with the public interest.






Article 10 - LAND SELECTION

Sec. 38.05.290. - Selection practice.

(a) The selection of grant, lieu and indemnity land shall conform to this chapter and the policy, orders and regulations adopted by the commissioner. The commissioner shall give preference of selection to the land which will provide the maximum benefits to the people of the state.

(b) Consistent with the best interests of the state, in the selection of general grant land it is the policy of the state to make available the maximum land area from which municipalities may fulfill land entitlements under AS 29.65 or former AS 29.18.201 - 29.18.213.






Article 11 - PARKS AND RECREATION AREAS

Sec. 38.05.295. - Parks and recreation areas.

The commissioner shall establish a policy and adopt regulations by which parks and recreation areas, including public scenic overlooks and cultural sites, shall be developed and managed in a manner that will best serve the interests of the people of the state. The commissioner may classify public land as parks, scenic overlooks, cultural sites, and recreation areas as long as the general intent of this chapter is maintained.






Article 12 - CLASSIFICATION OF LAND

Sec. 38.05.300. - Classification of land.

(a) The commissioner shall classify for surface use land in areas considered necessary and proper. This section does not prevent reclassification of land where the public interest warrants reclassification, nor does it preclude multiple purpose use of land whenever different uses are compatible. If the area involved contains more than 640 contiguous acres, state land, water, or land and water area may not, except by act of the state legislature, (1) be closed to multiple purpose use, or (2) be otherwise classified by the commissioner so that mining, mineral entry or location, mineral prospecting, or mineral leasing is precluded or is designated an incompatible use, except when the classification is necessary for a land disposal or exchange or is for the development of utility or transportation corridors or projects or similar projects or infrastructure, or except as allowed under (c) of this section.

(b) [Repealed, Sec. 35 ch 126 SLA 1994].

(c) Notwithstanding (a)(2) of this section, if the commissioner considers it necessary and proper, the commissioner may provide by order for an interim classification that precludes, or designates as an incompatible use, mining, mineral entry or location, mineral prospecting, or mineral leasing. Within 10 days after the convening of each regular legislative session, the commissioner shall transmit to the legislature for consideration all the interim classification orders issued under this subsection during the preceding calendar year. Unless the legislature approves by law an interim classification contained in an order transmitted under this subsection, that order expires on the 90th day of that legislative session or upon adjournment of that session, whichever occurs first. Approval by the legislature of an interim classification satisfies the requirement of (a) of this section for an act of the state legislature.



Sec. 38.05.301. - [Renumbered as AS 38.05.830 ].

Repealed or Renumbered



Sec. 38.05.305. - Notice and review. [Repealed, Sec. 45 ch 113 SLA 1981. For current law see AS 38.05.945 ].

Repealed or Renumbered



Sec. 38.05.310. - [Renumbered as AS 38.05.840 ].

Repealed or Renumbered



Sec. 38.05.315. - [Renumbered as AS 38.05.810 ].

Repealed or Renumbered



Sec. 38.05.320. - [Renumbered as AS 38.05.820 ].

Repealed or Renumbered



Sec. 38.05.321. - Restriction on sale, lease, or other disposal of agricultural land.

(a) The department shall include in a document that conveys state land classified as agricultural land

(1) a perpetual covenant for the benefit of all Alaska residents and running with the land that restricts or limits the use of the land for agricultural purposes; and

(2) one of the following, as appropriate:

(A) a perpetual covenant for the benefit of all Alaska residents and running with the land permitting the owner of land that had been obtained under homestead entry to subdivide and convey the land in parcels of not less than 40 acres each; or

(B) a perpetual covenant for the benefit of all Alaska residents and running with the land permitting the owner of land that had been obtained by purchase to subdivide and convey not more than four parcels of the land of not less than 40 acres each, subject to the restriction that a subdivided parcel may not be further subdivided.

(b) Subject to (a) of this section, state land classified as agricultural land that has been selected by a municipality under former AS 29.18.190 - 29.18.200 or former AS 29.18.205 (e) may be approved by the director for patent under AS 29.65.050 (c). Agricultural land approved for patent to a municipality shall be credited, acre for acre, toward fulfillment of that municipality's entitlement under AS 29.65.010 - 29.65.030 or former AS 29.18.201 - 29.18.203.

(c) The provisions of this section do not apply to

(1) state land classified as agricultural land that has been selected by a municipality under the provisions of former AS 29.18.190 - 29.18.200 if the selection is an approved selection before April 1, 1978 and is otherwise valid under AS 29.65.050 (b) or former AS 29.18.205(b); or

(2) a quitclaim of the interest of the state to the federal government under AS 38.05.035 (b)(9).

(d) For state land classified as agricultural land that is conveyed under (a) of this section,

(1) the commissioner may require the landowner to cooperate with the appropriate soil and water conservation district under AS 41.10 in the development and implementation of soil conservation plans as authorized by AS 41.10.110 (6);

(2) as a condition of the conveyance, the commissioner may not require preparation and implementation of a schedule of planned agricultural development or a farm development plan specified in a land purchase contract unless the commissioner permits modification of a plan in cases of economic hardship or other extenuating circumstances;

(3) the commissioner may not

(A) limit the right of the landowner to use the land and improvements for purposes that are incidental to and not inconsistent with the primary use of the land for agricultural purposes;

(B) except as provided by (i) of this section, limit the right of a landowner to construct housing for the landowner and farm laborers, to construct improvements for animals, or to construct improvements that are reasonably required for or related to agricultural use on the original parcel and on additional subdivided parcels, not to exceed the limits and restrictions set by (a)(2) of this section; and

(C) limit the right of the landowner to subdivide and convey the land if the resulting parcels are not in violation of the limits and restrictions set out in (a)(2) of this section.

(e) A landowner may subdivide land classified for agricultural use and for which the landowner obtained a patent under a homestead entry permit issued under AS 38.09 so long as the resulting parcels are not in violation of the minimum parcel size set out in (a) of this section. A landowner may subdivide other land classified for agricultural use as authorized under (d)(3)(C) of this section. If the subdivision involves land classified for agricultural use and for which the landowner obtained a patent under a homestead entry permit issued under AS 38.09, or if the subdivision of land authorized under (d)(3)(C) of this section results only in parcels of 640 acres or more, the landowner may subdivide without payment as required by this subsection. If subdivision of land authorized by (d)(3)(C) of this section would result in one or more parcels of less than 640 acres, the landowner may subdivide only if the landowner first tenders payment to the department for the right to construct housing in each subdivided parcel of less than 640 acres. Payments collected under this subsection shall be separately accounted for and may be appropriated to the agricultural revolving loan fund (AS 03.10.040 ). For purposes of this subsection, the value of the right to construct housing in a subdivided parcel

(1) is $4,000 for the parcel, subject to adjustment under (h) of this section; or

(2) shall be determined by an appraisal made by an appraiser under contract to the landowner owning the parcel, and the appraisal must include the value, determined as of the date of subdivision, of the right to construct housing by the landowner under (d)(3) of this section.

(f) Notwithstanding (e) of this section, the landowner is not required to pay an amount due under (e) of this section until the subdivided parcel is conveyed by the owner to a person not a member of the person's immediate family. The department has a lien on the parcel as security for payment of the amount due. For purposes of this subsection, "immediate family" means

(1) the spouse of the person; or

(2) a parent, child, including a stepchild and an adoptive child, or sibling of the person if the parent, child, or sibling resides with the person, is financially dependent on the person, or shares a substantial financial interest with the person.

(g) A perpetual covenant described in (a) of this section may be enforced only by a civil action brought by the state, a municipality, or a resident. If a municipality or a resident brings an action under this subsection, the municipality or resident shall also serve a copy of the summons and complaint on the state in the manner prescribed by the Alaska Rules of Civil Procedure for service on the state. An action may be maintained under this subsection only if

(1) commenced within six years after the cause of action has accrued; and

(2) the plaintiff has first notified in writing the appropriate soil and water conservation district under AS 41.10 of the violation of the covenant at least 90 days before the civil action is filed.

(h) The value of the right to construct housing determined under (e) of this section shall be adjusted to correspond with the change in the consumer price index for all urban consumers for the Anchorage Metropolitan Area compiled by the Bureau of Labor Statistics, United States Department of Labor. The base year for the computation shall be the calendar year in which the process of conveyance of state land authorized by (a) of this section is initiated under this section.

(i) The authority given in (d)(3)(B) of this section to construct housing and the payment required under (e) of this section for the right to construct housing do not permit the landowner the right to construct condominiums under AS 34.07 or other common interest ownership communities under AS 34.08.

(j) In this section, "agricultural purposes" means

(1) the production, for commercial or personal use, of useful plants and animals;

(2) the construction of

(A) housing for landowners and farm laborers;

(B) improvements for animals; or

(C) improvements that are reasonably required for or related to agricultural use;

(3) the use of gravel reasonably required or related to agricultural production on the parcel conveyed; and

(4) removal and disposition of timber in order to bring agricultural land into use.



Sec. 38.05.323. - [Renumbered as AS 38.05.821 ].

Repealed or Renumbered



Sec. 38.05.325. - Homestead entry. [Repealed, Sec. 45 ch 85 SLA 1979. For current law see AS 38.09].

Repealed or Renumbered



Sec. 38.05.330. - [Renumbered as AS 38.05.850 ].

Repealed or Renumbered



Sec. 38.05.335. - [Renumbered as AS 38.05.860 ].

Repealed or Renumbered



Sec. 38.05.340. - [Renumbered as AS 38.05.920 ].

Repealed or Renumbered



Sec. 38.05.345. - [Renumbered as AS 38.05.945 ].

Repealed or Renumbered



Sec. 38.05.346. - [Renumbered as AS 38.05.946 ].

Repealed or Renumbered



Sec. 38.05.347. - Transfer of state land to cities. [Repealed, Sec. 6 ch 218 SLA 1976; Sec. 15 ch 257 SLA 1976].

Repealed or Renumbered



Sec. 38.05.348. - [Renumbered as AS 38.05.870 ].

Repealed or Renumbered



Sec. 38.05.349. - [Renumbered as AS 38.05.872 ].

Repealed or Renumbered



Sec. 38.05.350. - [Renumbered as AS 38.05.910 ].

Repealed or Renumbered



Sec. 38.05.351. - [Renumbered as AS 38.05.930 ].

Repealed or Renumbered



Sec. 38.05.355. - [Renumbered as AS 38.05.950 ].

Repealed or Renumbered



Sec. 38.05.360. - Waste or injury to land. [Repealed, Sec. 21 ch 166 SLA 1978. For current law see AS 11.46].

Repealed or Renumbered



Sec. 38.05.362. - Agricultural land classification. [Repealed, Sec. 88 ch 152 SLA 1984].

Repealed or Renumbered



Sec. 38.05.365. - [Renumbered as AS 38.05.965 ].

Repealed or Renumbered



Sec. 38.05.370. - [Renumbered as AS 38.05.990 ].

Repealed or Renumbered






Article 13 - STATE CONTROL OF CERTAIN LAND

Sec. 38.05.500. - Electorate determinations.

The people of the State of Alaska determine that:

(1) the intent of the framers of the Constitution of the United States was to guarantee to each of the states sovereignty over all matters within its boundaries except for those powers specifically granted to the United States as agent of the states;

(2) the attempted imposition upon the State of Alaska by the Congress of the United States of a requirement in the Statehood Act that the State of Alaska and its people "disclaim all right and title to any land or other property not granted or confirmed to the state or its political subdivisions by or under the authority of this Act, the right or title to which is held by the United States or is subject to disposition by the United States," as a condition precedent to acceptance of Alaska into the Union, was an act beyond the power of the Congress of the United States and is thus void;

(3) the purported right of ownership and control of the public land in the State of Alaska by the United States is without foundation and violates the clear intent of the Constitution of the United States; and

(4) the exercise of that dominion and control of the public land in the State of Alaska by the United States works a severe, continuous and debilitating hardship upon the people of the State of Alaska.



Sec. 38.05.501. - Management.

(a) The Department of Natural Resources shall manage the land which is the subject of AS 38.05.500 - 38.05.505. The department will use the provisions of this chapter for the management of the land except to the extent that the provisions of AS 38.05.500 - 38.05.505 provide to the contrary.

(b) The department shall manage the land in an orderly and beneficial manner.

(c) The department may adopt regulations for the management of the land. No regulation which imposes a limitation upon the people of the state is effective until approved by the legislature.

(d) The department may sell, lease, exchange, or encumber the land when specifically authorized to do so by law and under the terms and conditions established by the law.



Sec. 38.05.502. - Property of the people.

Subject to valid existing rights of applicants for land, upon February 21, 1983, all land in the state and all minerals not previously appropriated are the exclusive property of the people of the state and the state holds title to the land and minerals in trust for the people of the state.



Sec. 38.05.503. - Treaties and compacts.

Land in the state which has been administered by the United States under international treaties and interstate compacts will continue to be administered by the state in conformity with those treaties and compacts.



Sec. 38.05.504. - Proceeds to the general fund.

The proceeds of sales, fees, rents, royalties or other receipts from the land paid to the state under the provisions of AS 38.05.500 - 38.05.505 shall be deposited in the general fund, and the legislature may provide for payments in lieu of taxes to local governments.



Sec. 38.05.505. - Exclusive enforcement.

(a) The state has exclusive jurisdiction to enforce the provisions of AS 38.05.500 - 38.05.505.

(b) An individual may institute a civil action to recover damages for injury or loss sustained as the result of a violation of the provisions of AS 38.05.500 - 38.05.505 or for the failure of the state to enforce its trust responsibilities to the people of the state.






Article 14 - REMOTE RECREATIONAL CABIN SITE SALES AND LEASES

Sec. 38.05.600. - Remote recreational cabin sites.

(a) The commissioner may provide for the sale or lease of state land for remote recreational cabin sites. Sales under this section shall be at fair market value determined as of the time of entry, and the purchaser shall reimburse the state for the appraisal, survey, and platting costs for the recreational cabin site.

(b) The annual fee for a remote recreational cabin site lease shall be set by the commissioner so as to ensure that the state receives a fair return for the use granted by the lease for the term of the lease. The commissioner shall establish regulations that specify the application procedures for and the terms and conditions of a remote recreational cabin site lease. A lease must be for a term of not more than five years, and may be renewed for one additional five-year period. At any time during the lease, the lessee may purchase the remote recreational cabin site by having the site appraised and surveyed in a manner acceptable to the department and by paying to the state the fair market value for the site determined as of the time of entry. The lease may not be assigned by the original lessee during the term of the lease.

(c) A remote recreational cabin site lease may be terminated by the commissioner before the expiration of the term of the lease if a lessee fails to use the land under lease in the manner required by the terms of the lease. After termination of a remote recreational cabin site lease, improvements or personal property on the land subject to the lease shall be managed in the same manner as required by AS 38.05.090 .






Article 15 - MISCELLANEOUS PROVISIONS

Sec. 38.05.800. - Reconstitution and administration of mental health land trust. [Repealed, Sec. 39 ch 5 FSSLA 1994].

Repealed or Renumbered



Sec. 38.05.801. - Management of mental health trust land.

(a) Mental health trust land shall be managed consistent with the trust principles imposed on the state by the Alaska Mental Health Enabling Act, P.L. 84-830, 70 Stat. 709 (1956).

(b) Subject to (a) of this section, the department

(1) shall manage mental health trust land under those provisions of law applicable to other state land;

(2) may exchange other state land for mental health trust land under the procedures set out in AS 38.50; and

(3) may correct errors or omissions in the legal descriptions of mental health trust land.

(c) The commissioner shall adopt regulations under AS 44.62 (Administrative Procedure Act) to implement this section. The regulations adopted under this subsection must, at a minimum, address

(1) maintenance of the trust land base;

(2) management for the benefit of the trust;

(3) management for long-term sustained yield of products from the land; and

(4) management for multiple use of trust land.



Sec. 38.05.810. - Public and charitable use.

(a) Except as otherwise provided in AS 38.05.183 (h), the (1) lease, sale, or other disposal of state land or resources may be made to a state or federal agency or political subdivision, (2) lease, sale, or disposal of coal deposits suitable for mining may be made to a utility owned and operated by a government agency or nonprofit cooperative association organized to participate under the Federal Rural Electrification Act for the purpose of generating electric power and energy or the production of process steam, or both, (3) sale or other disposal of state land may be made to a tax-exempt, nonprofit corporation, association, club, or society organized and operated for the management of a cemetery or a solid waste or other public facility, or (4) sale or other disposal of land within a state subdivision may be made to that subdivision's nonprofit, tax-exempt homeowners' association, for less than the appraised value as determined by the director and approved by the commissioner to be fair and proper and in the best interests of the public, with due consideration given to the nature of the public services or function rendered by the applicant, and of the terms of the grant under which the land was acquired by the state. The commissioner shall ensure, by regulation, deed restriction, covenant, or otherwise, that disposals of land under this subsection serve a public purpose and are in the public interest.

(b) Notwithstanding AS 38.05.070 - 38.05.080 and 38.05.095, the director, upon application filed by an applicant eligible under (b) - (d) of this section, may, by negotiation and without public auction in the manner prescribed in (b) - (d) of this section, lease state land for a term of not more than 55 years. Before leasing, the director shall prepare a land use plan and a land classification to insure that the proposed use is compatible with area utilization. Before the land may be leased under (b) - (d) of this section, it must be shown to the satisfaction of the director that the land is to be used for an established or definitely proposed project, and that the eligible applicant has the financial ability to carry out the project. The commissioner may establish limitations on the acreage which may be leased under (b) - (d) of this section to an applicant.

(c) Eligible applicants under (b) - (d) of this section are limited to nonprofit corporations, associations, clubs, or societies organized and operated exclusively for charitable, religious, scientific, or educational purposes, or for the promotion of social welfare, if the project for which the land is desired conforms to those objectives and not commercial development. No lease of land may be granted under this section for a project closed to the use and enjoyment of the general public. In every case the applicant shall submit evidence that it is exempt from payment of federal income tax. As a condition of and in consideration of the rights acquired under a lease granted under (b) - (d) of this section, each eligible organization and its parent or subsidiary organizations shall (1) maintain and preserve books, accounts, and records that the director prescribes by regulation as necessary and appropriate; and (2) accord at all reasonable times to the state and its authorized agents and auditors the right of access to those books, accounts and records for the purpose of inspecting, examining and copying them. Any information provided the state in the course of an audit becomes a matter of public record.

(d) The director may lease the land to an eligible applicant at a reasonable annual rental, taking into consideration the purposes for which the land is to be used and the financial resources of the applicant. The rental may not be less than one percent of the fair market value on land acquired primarily for development, or less than five percent of the fair market value on acquired land. Rent may not be charged for state land leased for a youth encampment. For the purposes of this subsection, "youth encampment" shall be defined by the commissioner by regulation. Renewal leases may be issued at the discretion of the director upon the expiration of a primary or renewal term. Each lease shall contain a provision for its termination as to all or part of the land upon a finding by the director that the land or a part of it has not been used by the lessee for the purpose specified in the lease for a period of two years. No lease may be assigned or subleased except with the consent of the director, and in any case may only be transferred to an applicant eligible under (b) - (d) of this section. A lessee may not change the use specified in the lease to another or additional use except with the consent of the director. If, at any time after the land is leased, the lessee attempts to assign the lease or transfer control over the land to another, or if the land is devoted to a use other than that for which the land was leased without the consent of the director, the lease automatically terminates.

(e) The lease, sale, or other disposal of state land at appraised fair market value may be negotiated with a licensed public utility or a licensed common carrier by the director with the approval of the commissioner if the utility or carrier reasonably requires the land for the conduct of its business under its license.

(f) The commissioner shall lease state land for telephone or electric transmission and distribution lines for less than the appraised value of the land if the lessee is a nonprofit cooperative association organized under AS 10.25. The commissioner may lease state land that is not located within the boundary of a municipality for the disposal of garbage, refuse, trash, or other waste material for less than the appraised value of the land if the lessee is a licensed public utility authorized to collect and dispose of garbage, refuse, trash, or other waste material outside the boundaries of a municipality. Before determining the annual rental, the commissioner shall consider the nature of the public service rendered by the nonprofit cooperative association or licensed public utility and the terms of the grant under which the land was acquired by the state. A nonprofit cooperative association may not construct improvements other than transmission or distribution lines and substations on land leased under this subsection. A licensed public utility may not construct permanent improvements on land leased under this subsection that are not related to the purpose of the lease.

(g) The commissioner shall retain a reversionary interest on each sale or other disposal granted under (a) or (e) of this section. The commissioner may waive the reversionary interest on a written determination that the waiver is in the public interest.

(h) The commissioner may issue permits to the Alaska Aerospace Development Corporation for purposes of down range space vehicle or payload overflight, booster retrieval, and recovery. The commissioner may, if it is in the best interests of the state, lease land to the Alaska Aerospace Development Corporation for other space-related purposes for, or at less than the appraised market value.

(i) Subject to AS 38.05.820 , the commissioner may lease undeveloped state land, including tideland, to a port authority established under AS 29.35.600 - 29.35.730, if the state land is within the physical boundaries of the authority and is needed by the authority for purposes provided in AS 29.35.600 - 29.35.730. The commissioner may lease developed state land, including tideland, to a port authority established under AS 29.35.600 - 29.35.730 only if, (1) the developed state land is within the physical boundaries of the authority; (2) the developed state land is needed by the authority for purposes provided in AS 29.35.600 - 29.35.730; and (3) the legislature approves the lease. A lease of state land under this subsection may be for less than the appraised market value.



Sec. 38.05.820. - Occupied tide and submerged land.

(a) It is the policy of the state to allow preference rights for the acquisition of tide and submerged land occupied or developed for municipal business, residential or other beneficial purposes on or before the date of admission of Alaska into the Union. Nothing in this section vests the right in a person to acquire the land until a conveyance from the state is delivered to the grantee.

(b) Home rule cities and cities of the first class incorporated on or before April 1, 1964, may apply, in the manner prescribed by the director, and in accordance with such regulations as the director may adopt, for a conveyance to them of all land seaward of the home rule cities and cities of the first class which is between the mean high tide line in, or forming the boundary of, the home rule cities and cities of the first class, and a line to be shown on a plat made a part of the application which shall be the pierhead line established under the Act of September 7, 1957, or the harbor line established under the Act of March 3, 1899, or if no pierhead line or harbor line is established then a line subject to approval by the director, with the concurrence of the commissioner, which shall be seaward of all tide and submerged land occupied or suitable for occupation and development without unreasonable interference with navigation. The director shall convey that tide and submerged land to home rule cities and cities of the first class. Applications by preference right claimants filed with the director before June 30, 1964, shall continue to be processed to a final determination and conveyance, if any, by the director, if such preference right claimants are entitled to a conveyance from the director under the laws existing previous to July 22, 1964.

(1) Each home rule city and city of the first class granted a conveyance shall prepare an official subdivision plat of the area conveyed showing all structures and improvements and the boundaries of each tract occupied or developed, together with the name of the owner or claimant. The subdivisional plat shall include within the boundaries of each tract occupied or developed such surrounding tide and submerged land as is reasonably necessary in the opinion of the governing body of the home rule cities and cities of the first class for the use and enjoyment of the structures and improvements by the owner or claimant, but shall not include tide or submerged land which if granted to the occupant would unjustly deprive an occupant of adjoining land from reasonable use and enjoyment of it.

(2) An occupant of land included in the conveyance to home rule cities and cities of the first class, who occupied or developed the land on and before September 7, 1957, has a class I preference right to the land from the home rule cities and cities of the first class upon the execution of a waiver to the state and the home rule cities and cities of the first class of all rights the occupant may have acquired under Public Law 85-303 (71 Stat. 623).

(3) An occupant of land included in the conveyance to home rule cities and cities of the first class, who has a class II preference right by reason of the conveyance to home rule cities and cities of the first class, and is unwilling to waive the right has a preference right to the land which it is mandatory for the home rule cities and cities of the first class to expeditiously honor upon application from the occupant after the Secretary of the Army has submitted to the Secretary of the Interior and the governor of the state maps showing the pierhead line established by the Corps of Engineers with respect to the tract so granted.

(4) An occupant of land included in the conveyance to home rule cities and cities of the first class, who occupied or developed the land after September 7, 1957, and before January 3, 1959, and who continued to occupy it on January 3, 1959, has a class III preference right to the land from the home rule cities and cities of the first class.

(5) In making a conveyance to an occupant, the home rule cities and cities of the first class shall include as a part of the tract conveyed and in addition to the occupied or developed land, such additional tide and submerged land as is reasonably necessary in the opinion of the governing body of the home rule cities and cities of the first class for the occupant's use and enjoyment of the occupied or developed land, but the conveyance shall not include any area which would unjustly deprive an occupant of adjoining land from reasonable use and enjoyment of it or which, if developed, will interfere with navigation.

(6) Each home rule city and city of the first class receiving conveyances shall by ordinance provide for reasonable regulations governing the filing and processing of applications, publication of notices, and the adjudication of disputes between claimants by the governing body of the home rule cities and cities of the first class. A party aggrieved by its determination may appeal to the superior court.

(7) When no preference right has been granted to purchase or lease tideland, the home rule cities and cities of the first class may sell or lease the tideland conveyed to them, and may impose terms or conditions for the sale or lease. Such terms and conditions shall include such reservation of rights-of-way as are necessary to provide reasonable access to public waters.

(c) An occupant of tide or submerged land which is not seaward of a municipal corporation, who occupied or developed it on and prior to September 7, 1957, has a class I preference right to the land from the state. However, if the land is seaward of a surveyed townsite, the occupant shall execute a waiver to the state of all rights which the occupant may have acquired under Public Law 85-303 (71 Stat. 623), before the preference right may be exercised.

(1) A person who has a class II preference right in the disposition of land by the state not provided for under (b)(3) of this section, and who is unwilling to waive that right, has a preference right to the land which it is mandatory for the director to expeditiously honor upon application from the occupant after the Secretary of the Army has submitted to the Secretary of the Interior and the governor of the state maps showing the pierhead line established by the Corps of Engineers with respect to the tract so granted.

(2) An occupant of tide or submerged land which is not seaward of a municipal corporation, who occupied or developed it after September 7, 1957, and before January 3, 1959, and who continued to occupy it on January 3, 1959, has a class III preference right to the land from the state.

(3) The preference right granted an occupant in (c) of this section is lost unless the occupant of tide or submerged land not seaward of a home rule or first class city makes application to the director to exercise the preference right by July 1, 1967.

(4) Each occupant shall furnish at the cost of the occupant a plat showing the exterior boundaries of the tide and submerged land covered by the application, in form and with proof of accuracy as set out in regulations of the director, and shall show the location and nature of all fill material, buildings, structures and improvements, which form the basis of the application and which are situated upon the tract applied for. The applicant may include within the boundaries of the tract applied for such surrounding tide and submerged land as is reasonably necessary in the opinion of the applicant for the use and enjoyment of the structures and improvements by the occupant, but may not include any tide or submerged land which if granted to the occupant would unjustly deprive an occupant of adjoining land from reasonable use and enjoyment of it.

(5) In making a conveyance to an occupant, the director shall include as a part of the tract conveyed, and in addition to the occupied or developed land, such additional tide and submerged land as is reasonably necessary in the opinion of the director for the occupant's use and enjoyment of the occupied or developed land, but the conveyance shall not include any area which would unjustly deprive an occupant of adjoining land from reasonable use and enjoyment of it or which, if developed, will interfere with navigation.

(6) The director shall by regulation provide for reasonable procedures governing the filing and processing of applications, the publication of notices and the adjudication of disputes between claimants. A party aggrieved by an adjudication may appeal to the superior court.

(7) The holder of a valid Corps of Engineers permit issued before November 15, 1959, may be given a preference to a lease or permit by the state if justified in accordance with the policy of this chapter and if in the best interests of the state. This preference is subordinate to all other preferences recognized under this chapter.

(d) For the purposes of this section, unless the context otherwise requires,

(1) "class I preference right" means the right of an occupant to acquire tide and submerged land for a consideration not exceeding the costs of surveying, transferring, and conveying the title to it;

(2) "class II preference right" means the right to acquire tide or submerged land as defined in Public Law 85-303 (71 Stat. 623) for a consideration not exceeding the costs of surveying, transferring, and conveying the title to it;

(3) "class III preference right" means the right of an occupant to acquire tide and submerged land for a consideration not exceeding the cost of appraisal, administration, and transfer plus the appraised fair market value, exclusive of value accruing from improvements or development, such as fill material, buildings, or structures, by the occupant or predecessor in interest of the occupant or reflecting, equities of the occupant;

(4) "home rule cities and cities of the first class" do not include a borough;

(5) "occupant" means a person or the successor in interest of a person, who actually occupied for business, residential, or other beneficial purpose, tideland, or tide and submerged land contiguous to tideland, in the state, on and before January 3, 1959, with substantial permanent improvements; the holder of a permit or clearance in respect to interference of navigation, or of a special use permit from a government agency does not qualify as an "occupant" unless entry on the land had, through exercise of reasonable diligence, resulted in occupancy and substantial permanent improvements; no person is an occupant by reason of having (A) placed a fish trap in position for operation or upon the tide or submerged land for storage, (B) placed a set net or piling for a set net, or any other device or facility for taking fish, (C) placed pilings or dolphins for log storage or other moorage, (D) placed floats or vessels upon the tide or submerged land, (E) placed telephone, power or other transmission facilities, roads, trails or other improvements not requiring exclusive use or possession of tide or submerged land, or (F) claimed the land by virtue of some form of constructive occupancy; where land is occupied by a person other than the owner of the improvements on it, the owner of the improvements is, for the purposes of this section, the occupant of the land;

(6) "occupied or developed" means the use, occupancy, and control of tide or submerged land by the establishment on it of substantial permanent improvements other than those uses, facilities, and improvements not qualifying a person to be an occupant;

(7) "person" means a person, firm, corporation, cooperative association, partnership, or other entity legally capable of owning land or an interest in land;

(8) "preference right," subject to the classification of preference right established in this section, means the right of an occupant to acquire, by lease, purchase, or otherwise, at the election of the occupant, except as otherwise limited or prescribed in this chapter, a tract of tideland, or tide and submerged land contiguous to tideland, occupied or developed by the occupant on and before January 3, 1959.



Sec. 38.05.821. - Tideland seaward of public recreational sites.

(a) Notwithstanding any other provision of law, a home rule or general law municipality that accepts by conveyance or other disposition from the state a public recreation area facility developed under the terms of P.L. 84-507, 70 Stat. 130, upon application, shall receive by conveyance from the director all land owned by the state seaward of the public recreation area facility that is between the mean high tide line and the mean low tide line. The director may adopt necessary regulations providing for the conveyance of land under this section.

(b) Interests obtained by lease for shore fisheries development, sale, permit, or lease for mineral exploration, development, or extraction, or for any other purpose, before August 13, 1974, are affected by this section only on the date of their expiration or termination.



Sec. 38.05.825. - Conveyance of tide and submerged land to municipalities.

(a) Unless the commissioner finds that the public interest in retaining state ownership of the land clearly outweighs the municipality's interest in obtaining the land, the commissioner shall convey to a municipality tide or submerged land requested by the municipality that is occupied or suitable for occupation and development if the

(1) land is within or contiguous to the boundaries of the municipality;

(2) use of the land would not unreasonably interfere with navigation or public access;

(3) municipality has applied to the commissioner for conveyance of the land under this section;

(4) land is not subject to a shore fisheries lease under AS 38.05.082, or, if the land is subject to a shore fisheries lease, the commissioner determines it is in the best interests of the state to convey the land;

(5) land is classified for waterfront development or for another use that is consistent or compatible with the use proposed by the municipality, or the proposed use of the land is consistent or compatible with a land use plan adopted by the municipality or the department; and

(6) land

(A) is required for the accomplishment of a public or private development approved by the municipality;

(B) is the subject of a lease from the state to the municipality; or

(C) has been approved for lease to the municipality.

(b) The commissioner may not convey land under this section that has been designated by statute unless the commissioner determines that the proposed use is consistent or compatible with the purpose of the statutory designation. Land designated as a state game refuge, game sanctuary, or critical habitat area may not be conveyed unless the commissioner of fish and game also determines that the proposed use is consistent or compatible with the purpose of the designation. If land designated by statute is conveyed, uses of the land after conveyance are restricted to those uses determined by the commissioner of natural resources to be consistent or compatible with the purpose of the designation.

(c) Upon receipt of an application, the commissioner shall determine whether the requested conveyance meets the requirements of this section and issue a written decision regarding that determination. Upon a determination that the requirements have been met, the commissioner shall approve the conveyance of the land to the municipality. After conveyance to the municipality is approved, the municipality has management authority of the land and may lease the land, but may not sell it. The cost of the survey and all subdivision or other platting required for conveyance shall be borne by the municipality.

(d) A conveyance under this section may contain only those restrictions required by law, including AS 38.05.127 and (b) of this section, or required to support a finding that the conveyance is in the best interest of the state. Land conveyed is subject to the public trust doctrine that may be enforced by the state in a court of competent jurisdiction. The municipality shall be required to ensure that reasonable access to public waters and tidelands is provided. The municipality may not lease land conveyed under this section for shore fisheries, but after conveyance, the land may be leased by the state for shore fisheries under AS 38.05.082 if the commissioner determines that the lease is compatible with the municipality's use of the land. Title to land conveyed under this section that is retained by the municipality reverts to the state upon the dissolution of the municipality.

(e) This section does not enlarge or diminish the general grant land entitlement of a municipality under AS 29.65, nor is a conveyance under this section counted against the municipality's general grant land entitlement.



Sec. 38.05.830. - Land disposal in the unorganized borough.

Before a sale, lease under AS 38.05.070 - 38.05.105, or other disposal of state land in the unorganized borough, the commissioner shall consider the effect that the sale, lease, or other disposal may be expected to have on the density of the population in the vicinity of the land, and potential for conflicts with the traditional uses of the land that could result from the sale, lease, or disposal. If necessary, the commissioner shall develop a plan to resolve or mitigate the conflicts in a manner consistent with the public interest and the provisions of this chapter.



Sec. 38.05.840. - Appraisal.

(a) Land may not be sold or leased, or a renewal lease issued, except in the case of an oil or gas or mineral lease, unless it has been appraised within two years before the date fixed for the sale or lease. When land is offered at public sale but is not sold and is available at private sale, a reappraisal is not required unless the director considers that a change in value of the land may have occurred. A grazing lease may be granted to a lessee of federal grazing land without prior appraisal if the federal lease was cancelled to allow the state to select the land under lease. Land may not be sold or leased for less than the approved, appraised market value, except as provided in AS 38.05.055 , 38.05.057, 38.05.075 - 38.05.085, 38.05.097, 38.05.810, and 38.05.820.

(b) Appraisals required by this section may be made by employees of the department who are qualified to determine the value of land under standards set by the commissioner.



Sec. 38.05.850. - Permits.

(a) The director, without the prior approval of the commissioner, may issue permits, rights-of-way, or easements on state land for roads, trails, ditches, field gathering lines or transmission and distribution pipelines not subject to AS 38.35, telephone or electric transmission and distribution lines, log storage, oil well drilling sites and production facilities for the purposes of recovering minerals from adjacent land under valid lease, and other similar uses or improvements, or revocable, nonexclusive permits for the personal or commercial use or removal of resources that the director has determined to be of limited value. The commissioner, upon recommendation of the director, shall establish a reasonable rate or fee schedule to be charged for these uses, subject to the exception for nonprofit cooperative associations specified in (b) of this section. In the granting, suspension, or revocation of a permit or easement of land, the director shall give preference to that use of the land that will be of greatest economic benefit to the state and the development of its resources. However, first preference shall be granted to the upland owner for the use of a tract of tideland, or tideland and contiguous submerged land, that is seaward of the upland property of the upland owner and that is needed by the upland owner for any of the purposes for which the use may be granted.

(b) The fee charged for a right-of-way approved under (a) of this section shall be waived by the commissioner if the right-of-way is for a transmission or distribution line established by a nonprofit cooperative association organized under AS 10.25 for the purpose of supplying electric energy and power, or telephone service, to its members, and the waiver is considered by the commissioner to be in the best interests of the state.

(c) If the director determines, by evaluation of the nature and duration of the intended use, that an easement or right-of-way issued under this section will not be functionally revocable, the director shall provide public notice before issuing the easement or right-of-way.



Sec. 38.05.855. - , 38.05.856. Identification of sites for aquatic farms and hatcheries; tideland and land use permits for aquatic farming. [Repealed, Sec. 38 ch 91 SLA 1997].

Repealed or Renumbered



Sec. 38.05.860. - Deposits.

(a) The commissioner may require an applicant seeking the sale, lease, or other disposal of land or an interest in land, other than under an oil and gas lease, gas only lease, or mineral lease, to deposit an amount covering the estimated cost of an appraisal, survey, and other costs necessary to offer the land or interest in land, including advertising. All deposited funds not expended shall be refunded to the applicant. If the land or interest in land is awarded to a person other than the applicant making the deposit, the person awarded the land shall pay the total actual cost incurred by the department in making the disposal, and the deposit shall be returned to the original applicant. In lieu of requiring the deposit under this subsection, the commissioner may enter into an agreement with an applicant seeking land or an interest in land requiring the applicant to reimburse the department for costs incurred in the disposal if the applicant is awarded the land or interest in land.

(b) Except as provided in (c) of this section, if a competitive sale or lease of state land, minerals, timber, or materials is to be made by sealed bid, the director may require each bidder to submit an earnest money deposit with each bid. If the sale or lease is by public auction, the director may require each person desiring to bid to make an earnest money deposit before bidding. The earnest money deposit of the highest qualified bidder shall be applied toward the sale or lease price. If the successful bidder defaults in the payment of the amount bid, the deposit shall be forfeited to the state. All other earnest money deposits shall be returned unless the commissioner decides to award the contract to the second highest qualified bidder upon default by the highest bidder rather than call for new bids, in which case the commissioner may retain the deposit of the second highest qualified bidder until final disposition of the land is made. A successful bidder for a mineral lease who can prove to the satisfaction of the commissioner within 45 days after notification of the lease award that there is a reasonable doubt as to the ability of the state to grant a valid lease to the land may withdraw the amount bid and have the earnest money deposit returned.

(c) The commissioner shall require each bidder for the competitive leasing of land for oil and gas, or for gas only, to submit with each bid a deposit of money equal to 20 percent of the bonus.



Sec. 38.05.870. - Grants of land after natural disaster.

(a) The director may make grants of state land to persons and municipal corporations to replace land which is rendered unusable by a natural disaster for the purposes for which it was used before the natural disaster. The director shall designate state land which is available to replace land rendered unusable.

(b) Only a person who is the owner of land rendered unusable that was used or leased before the natural disaster for private residential, business, or commercial purposes is eligible for a grant of state land. A person who incurred a binding obligation to purchase land before the natural disaster shall be considered the owner of the land for the purposes of this section.

(c) An application for a grant of state land shall be filed with the director, and shall contain

(1) the name and address of the applicant;

(2) a legal description of the land rendered unusable;

(3) proof of ownership of the land; and

(4) a statement of the purpose for which the land was used before the natural disaster rendered it unusable.

(d) The director shall, within 30 days of receipt of the application, approve or disapprove the application. The director's determination of eligibility for a grant of state land is final. Upon approval of the application or as soon thereafter as possible, the director shall specify the land which shall be granted to an eligible applicant. In making the designation the director shall consider the value, size and use of the land rendered unusable as a result of the natural disaster, and shall as nearly as possible grant land of equal size, or value or of equal utility.

(e) The applicant shall pay costs, not to exceed the administrative cost of transferring the property and the cost of surveying the land. In addition, the state may require a quitclaim deed to the unusable land in exchange for the grant of state land.

(f) In this section "natural disaster" means a flood, drought, fire, storm, earthquake, or other catastrophe which, in the determination of the governor, is or threatens to be of sufficient severity to warrant state assistance to persons and municipal corporations to alleviate damage, suffering, and hardship caused by the catastrophe.



Sec. 38.05.872. - Disposition of state land for flood control projects.

The division of lands may make conveyances of title or other interests in state land, provide for exchange of land, or make other arrangements with respect to state land, as necessary to meet federally established requirements of flood control projects authorized inside the state by the United States before or after June 6, 1971.



Sec. 38.05.874. - Public access fund created.

(a) The public access fund is established as a special account in the general fund and funds may be deposited into the special account and withdrawn from it as provided in this section. The fund consists of money contributed to it by individuals and corporations and interest derived from those contributions. The fund shall be invested by the commissioner of revenue. The Department of Revenue may be reimbursed for actual administrative costs incurred under this subsection by appropriation from the public access fund.

(b) Except as provided in (a) of this section, the commissioner shall administer the fund. The commissioner, after public hearings and in concurrence with the commissioner of fish and game, may use money in the fund to develop recreational access, including the purchase and lease of land, easements, and rights-of-way to enhance public access to recreational areas.

(c) The title to rights of public access to recreational areas obtained by the commissioner vests in the state. The commissioner shall include in the instrument transferring title to the state a clause requiring that the land be used for public access. If the land ceases to be available for public access, the state shall either

(1) pay to the fund the assessed value of the land at that time; or

(2) if the land was purchased with funds derived under 16 U.S.C. 777-777k (Sport Fish Restoration Act), as amended, reimburse the sport fish restoration program.

(d) The legislature may appropriate to the fund. The interest earned on funds appropriated to the public access fund by the legislature shall be deposited in the general fund. The commissioner of administration shall separately account for the interest deposited in the general fund under this subsection. The annual estimated balance in the account may be appropriated by the legislature to the public access fund.



Sec. 38.05.875. - Administration of land acquired under former AS 34.10.

The department may sell, lease, or administer all real property to which the state obtained title under former AS 34.10 in the same manner as it is authorized to sell, lease, or administer other state land. Proceeds derived from the sales, leases, or administration shall be remitted to the Department of Revenue and deposited into the general fund of the state.






Article 16 - GENERAL PROVISIONS

Sec. 38.05.910. - Policy.

It is the policy of the state to encourage the settlement of its land and the development of its resources by making them available for maximum use consistent with the public interest.



Sec. 38.05.920. - Assignment.

(a) Except as provided in (b) of this section, all contracts of purchase or lease of land or interest in land may be, on the affirmative approval of the director, assigned or subleased in whole or in part in writing by the contract holder or lessee, and the assignee or sublessee is subject to the provisions of laws and regulations applicable to the contract or lease.

(b) A nonprofit organization that is exempted from paying rent on state land under AS 38.05.097 may not assign or sublease the land or a portion of it on which it has a lease.



Sec. 38.05.930. - Bona fide purchasers.

The right, title, or interest of a bona fide purchaser of any lease, interest in a lease, or option to acquire a lease or an interest in it, acquired after the effective date of issuance of the lease and held by a qualified person, association, or corporation in conformity with this chapter may not be canceled or forfeited or otherwise adversely affected by reason of the fact that the holding of the person, association, or corporation from which the lease, interest, or option was acquired, or of a predecessor in title, including the original lessee of the state, may have been canceled or forfeited, or may be or have been subject to cancellation or forfeiture. If, in any proceeding for cancellation or forfeiture, an underlying lease, interest, or option is canceled or forfeited to the state and there are valid interests therein or valid options to acquire the lease or an interest therein which are not subject to cancellation or forfeiture, the underlying lease, interest, or option shall be sold by the director to the highest responsible qualified bidder by competitive bidding under general competitive leasing regulations subject to all outstanding valid interests therein and valid options pertaining thereto. Likewise if, in any such proceeding, less than the whole interest in a lease, interest, or option is canceled or forfeited to the state, the partial interests so canceled or forfeited shall be sold by the director to the highest responsible qualified bidder under general competitive leasing regulations.



Sec. 38.05.940. - Land purchase price discount for veterans.

(a) An eligible veteran is entitled to a discount of 25 percent on the purchase price of state land sold under this title and classified under AS 38.05.005 - 38.05.270 for a use other than commercial or industrial use.

(b) To be eligible for a discount under this section, a veteran shall submit proof, as required by regulation, that the veteran

(1) is 18 years of age or older on the date of sale;

(2) has been a state resident for a period of not less than one year immediately preceding the date of sale; and

(3) has served

(A) in the Alaska Territorial Guard for at least 90 days, unless the service was shortened due to a service connected disability; or

(B) on active duty in the U.S. Armed Forces at least 90 days, unless tenure was shortened due to a service connected disability or due to receiving an early separation upon return from a tour of duty overseas, and has received an honorable discharge or a general discharge under honorable conditions.

(c) A veteran is entitled to only one discount under this section during the veteran's lifetime.

(d) A discount under this section may be applied only to the acquisition of surface rights to state land. A discount under this section may not be applied to survey costs, road development costs, utility assessments, or other costs that the commissioner determines are reimbursable to the state.

(e) A discount under this section may not be used toward the purchase of land offered at a restricted sale under AS 38.05.067 .



Sec. 38.05.945. - Notice.

(a) This section establishes the requirements for notice given by the department for the following actions:

(1) classification or reclassification of state land under AS 38.05.300 and the closing of land to mineral leasing or entry under AS 38.05.185;

(2) zoning of land under applicable law;

(3) issuance of a

(A) preliminary written finding under AS 38.05.035 (e)(5)(A) regarding the sale, lease, or disposal of an interest in state land or resources for oil and gas, or for gas only, subject to AS 38.05.180 (b);

(B) written finding for the sale, lease, or disposal of an interest in state land or resources under AS 38.05.035 (e)(6), except a lease sale described in AS 38.05.035 (e)(6)(F) for which the director must provide opportunity for public comment under the provisions of that subparagraph;

(4) a competitive disposal of an interest in state land or resources after final decision under AS 38.05.035 (e);

(5) a preliminary finding under AS 38.05.035 (e) concerning sites for aquatic farms and related hatcheries;

(6) a decision under AS 38.05.132 - 38.05.134 regarding the sale, lease, or disposal of an interest in state land or resources.

(b) When notice is required to be given under this section,

(1) the notice must contain sufficient information in commonly understood terms to inform the public of the nature of the action and the opportunity of the public to comment on it;

(2) if the notice is of a preliminary written finding described in (a)(3)(A) of this section, the department shall give notice at the beginning of the public comment period for the preliminary written finding, notifying the public of the right to submit comments; the department shall give notice by

(A) publication of a legal notice in newspapers of statewide circulation and in newspapers of general circulation in the vicinity of the proposed action at least once a week for two consecutive weeks;

(B) publication of a notice in display advertising form in the newspapers described in (A) of this paragraph at least once a week for two consecutive weeks;

(C) public service announcements on the electronic media serving the area to be affected by the proposed action; and

(D) one or more of the following methods:

(i) posting in a conspicuous location in the vicinity of the action;

(ii) notification of parties known or likely to be affected by the action; or

(iii) another method calculated to reach affected parties;

(3) if the notice is of an action described in (a) of this section, other than notice of an action under (a)(3)(A) of this section, the department shall give notice at least 30 days before the action by publication in newspapers of statewide circulation and in newspapers of general circulation in the vicinity of the proposed action and one or more of the following methods:

(A) publication through public service announcements on the electronic media serving the area affected by the action;

(B) posting in a conspicuous location in the vicinity of the action;

(C) notification of parties known or likely to be affected by the action; or

(D) another method calculated to reach affected persons.

(c) Notice at least 30 days before action under (a) of this section shall also be given to the following:

(1) to a municipality if the land is within the boundaries of the municipality, to a coordinating body established by community councils in a municipality if the coordinating body or a community council within the area served by a coordinating body requests notice in writing: if there is no coordinating body within the municipality, notice shall be provided to each community council established by the charter or ordinance of the municipality if the land is located within the boundaries of the municipality and if the community council requests notice in writing;

(2) to a regional corporation if the boundaries of the corporation as established by 43 U.S.C. 1606(a) (sec. 7(a), Alaska Native Claims Settlement Act) encompass the land and the land is outside a municipality;

(3) to a village corporation organized under 43 U.S.C. 1607(a) (sec. 8(a), Alaska Native Claims Settlement Act) if the land is within 25 miles of the village for which the corporation was established and the land is located outside a municipality;

(4) to the postmaster of a permanent settlement of more than 25 persons located within 25 miles of the land if the land is located outside a municipality, with a request that the notice be posted in a conspicuous location;

(5) to a nonprofit community organization or a governing body that has requested notification in writing and provided a map of its boundaries, if the land is within the boundaries.

(d) Notice at least 30 days before action under (a) (5) of this section shall be given to appropriate

(1) regional fish and game councils established under AS 16.05.260 ; and

(2) coastal resource service areas organized under AS 46.40.110 - 46.40.210.

(e) Notice is not required under this section for a permit or other authorization revocable by the department.

(f) The provisions of this section do not apply to a lease issued under AS 38.05.205 .

(g) [Repealed, Sec. 19 ch 56 SLA 1997].

(h) Failure to give notice under this section to a community council, a coordinating body established by community council, or an organization listed in (c)(5) of this section does not constitute a legal basis for invalidation or delay of the action.



Sec. 38.05.946. - Hearings.

(a) A municipality or a corporation entitled to receive notice under AS 38.05.945 (c) may hold a hearing within 30 days after receipt of the notice. If a hearing is held, the commissioner shall attend the hearing. The commissioner has discretion to hold a public hearing.

(b) [Repealed, Sec. 38 ch 91 SLA 1997].



Sec. 38.05.950. - Interference with bidding prohibited; penalties.

A person who bargains, contracts, or agrees, or attempts to bargain, contract, or agree with another that the other may not bid freely upon or purchase any parcel of land of the state offered at public sale; or by intimidation, combination, or unfair management, hinders, prevents, or attempts to hinder or prevent, a person from bidding upon or purchasing a tract of land offered for sale is punishable by a fine of not more than $1,000 or by imprisonment for not more than one year, or by both.



Sec. 38.05.965. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "acquired land" means land belonging to the state including tide, submerged, and shoreland which has been obtained by escheat, purchase, or any means other than by general land grant;

(2) "agricultural land" means land chiefly valuable for agricultural purposes;

(3) "commissioner" means the commissioner of natural resources;

(4) "department" means the Department of Natural Resources;

(5) "director" means the director of the division of lands of the Department of Natural Resources;

(6) "geothermal resources" means the natural heat of the earth at temperatures greater than 120 degrees Celsius, measured at the point where the highest-temperature resources encountered enter or contact a well or other resource extraction device, and includes

(A) the energy, including pressure, in whatever form present in, resulting from, created by, or that may be extracted from that natural heat;

(B) the material medium, including the geothermal fluid naturally present, as well as substances artificially introduced to serve as a heat transfer medium; and

(C) all dissolved or entrained minerals and gases that may be obtained from the material medium, but excluding hydrocarbon substances and helium;

(7) "grazing land" means land chiefly valuable for grazing purposes;

(8) "industrial and commercial land" means land chiefly valuable for industrial trade, manufacturing, or business use;

(9) "lieu and indemnity land" means land which the state is entitled to select under the provisions of the Act of March 4, 1915, 38 Stat. 1214 (48 U.S.C. 353), as amended, or a similar statute to compensate for land in place of surveyed rectangulars, which have been lost to the state by reason of deficient sections, prior rights, claims, withdrawals, reservations, and other appropriations;

(10) "material" includes sand, stone, gravel, pumice, and common clay.

(11) "mineral land" means land prospectively valuable for mineral deposits;

(12) "multiple use" has the meaning given in AS 38.04.910 ;

(13) "navigable water" means any water of the state forming a river, stream, lake, pond, slough, creek, bay, sound, estuary, inlet, strait, passage, canal, sea or ocean, or any other body of water or waterway within the territorial limits of the state or subject to its jurisdiction, that is navigable in fact for any useful public purpose, including but not limited to water suitable for commercial navigation, floating of logs, landing and takeoff of aircraft, and public boating, trapping, hunting waterfowl and aquatic animals, fishing, or other public recreational purposes;

(14) "nonconventional gas" means coal bed methane, gas contained in shales, or gas hydrates;

(15) "park and recreation land" means land chiefly valuable for public park and recreation use;

(16) "preference right forest lease" means a lease granted to a lessee whose United States Forest Service term special use permit was cancelled to allow the land under permit to be selected by the state;

(17) "preference right grazing lease" means a grazing lease granted to a lessee whose federal grazing lease was cancelled to allow the land under lease to be selected by the state;

(18) "public water" means navigable water and all other water, whether inland or coastal, fresh or salt, that is reasonably suitable for public use and utility, habitat for fish and wildlife in which there is a public interest, or migration and spawning of fish in which there is a public interest;

(19) "rule of approximation" is the rule which is applied in determining whether or not a lease complies with the area limits set forth in this chapter and regulations adopted under it and in keeping the boundaries of leased land coincidental with legal subdivisions; under the rule, if the area covered by a lease in excess of the permitted maximum is smaller than the area of any deficiency that would result by eliminating from the lease the smallest legal subdivision covered by the lease or application for lease, the excess area will be permitted to remain in the lease; if the excess area is greater than the deficient area would be, then the smallest legal subdivision will be eliminated from the lease;

(20) "shoreland" means land belonging to the state which is covered by nontidal water that is navigable under the laws of the United States up to ordinary high water mark as modified by accretion, erosion, or reliction;

(21) "state land" or "land" means all land, including shore, tide, and submerged land, or resources belonging to or acquired by the state;

(22) "submerged land" means land covered by tidal water between the line of mean low water and seaward to a distance of three geographical miles or further as may hereafter be properly claimed by the state;

(23) "tideland" means land that is periodically covered by tidal water between the elevation of mean high water and mean low water;

(24) "timber land" means state land chiefly valuable for timber and other forest products;

(25) "university land"

(A) means

(i) all sections 33 reserved to the university under the Act of March 4, 1915, 38 Stat. 1214, as amended;

(ii) all land granted to or reserved for the benefit of the university that retains its designation as university land;

(iii) all other land owned in fee by the University of Alaska including land transferred in fee to the Board of Regents of the University of Alaska to replace land formerly designated as university land;

(B) does not include former university land that has been conveyed to the department under the settlement approved by the legislature in ch. 22, SLA 1983.



Sec. 38.05.990. - Short title.

This chapter may be cited as the Alaska Land Act.









Chapter 38.06. - ALASKA ROYALTY OIL AND GAS DEVELOPMENT ADVISORY BOARD

Sec. 38.06.010. - Purpose.

It is the purpose of this chapter to facilitate the wise development of Alaska's oil and gas royalty interests by providing means and procedures for sales, exchanges, or other disposition of those interests in ways calculated to promote private economic growth consistent with applicable environmental standards and public fiscal stability, and in accordance with AS 38.05.183 .



Sec. 38.06.020. - Establishment.

There is established in the Department of Natural Resources the Alaska Royalty Oil and Gas Development Advisory Board.



Sec. 38.06.025. - Membership; vacancies.

(a) The board consists of the commissioner of commerce, community, and economic development; the commissioner of revenue; the commissioner of natural resources, who is a nonvoting member; and five public members.

(b) The public members shall be appointed by the governor to serve at the pleasure of the governor for five-year staggered terms and confirmed by a vote of a majority of the members of the legislature in joint session. The public members may not be state officers or employees. Four of the public members may not be, nor have been in the past five years, employed by a person whose primary business is, or who owns a controlling interest in a corporation whose primary business is, the exploration for or development, production, transportation, sale, refining, or processing of petroleum products. One of the public members shall possess experience in petroleum-related fields in such areas as exploration, development, production, or economics.

(c) A chairman shall be elected by the board from among the public members.

(d) A public member shall continue in office at the expiration of a term until a successor is appointed and qualifies.

(e) Vacancies in public membership shall be filled in the same manner as original appointment. Except as provided in AS 39.05.080 (4), an appointee to fill a vacancy shall hold office for the balance of the term for which the predecessor on the board was appointed. A vacancy in board membership does not impair the authority of a quorum of the board members to exercise all the powers and duties of the board.



Sec. 38.06.030. - Compensation; per diem, travel expenses.

Members of the board are in the exempt service under AS 39.25.110 and shall receive per diem and travel allowances as provided by law for other boards and commissions.



Sec. 38.06.035. - Meetings, rules, quorum, votes required; conflict of interest.

(a) The board shall prescribe its own rules of procedure. It shall meet at a time and place determined by the chairman, and at other times and places as the chairman, or a majority of the board members, considers necessary. A quorum is a majority of the voting members of the board. The votes of the board members shall be recorded. Effective action to carry out the powers granted under this chapter requires the affirmative vote of a majority of the board members. A board member may not, with respect to a matter before the board, vote for or on behalf of another member of the board.

(b) A member of the board may not act upon a matter in which the relationship of a member of the board with any person creates a conflict of interest. A board member may not have an official connection with or hold stock or securities in, or have a pecuniary interest in, a corporation, company, or association engaged in the production or transportation of oil or gas.



Sec. 38.06.040. - Powers and duties of the board.

(a) The board shall

(1) in accordance with the criteria set out in AS 38.06.070 , develop a plan for the wise development of the state's oil and gas royalty interests; the plan of development shall be consistent with

(A) growth of the private sector of the economy;

(B) environmental standards required by law; and

(C) public fiscal stability;

(2) hold public hearings on proposed sales, exchanges, or other disposals of royalty oil or gas to determine whether the proposals comply with AS 38.06.070 ;

(3) examine proposed sales, exchanges, or other disposal of, and recommend to the legislature that it approve or disapprove a proposed sale, exchange, or other disposal of

(A) the oil or gas that is obtained by the state as royalty under AS 38.05.182; or

(B) the rights to receive future oil or gas production under state leases; and

(4) recommend to the commissioner of natural resources the conditions relating to the sale, delivery, transportation, refining, or processing of oil or gas which the commissioner may include in the offer and sale of oil or gas obtained by the state as royalty under AS 38.05.182 .

(b) The board may

(1) direct the commissioner of natural resources to solicit development plans or bids consistent with the criteria set out in AS 38.06.070 for

(A) the sale, exchange, or other disposal of oil or gas obtained by the state as royalty under AS 38.05.182 ; or

(B) the sale, exchange, or other disposal of all or a portion of the rights to receive future oil or gas production under a state lease;

(2) employ an executive director, and contract for the services of professionals, persons with knowledge of economics and other disciplines, and persons with technical skills who may be necessary to assist the board in the exercise of its powers and duties; and

(3) adopt regulations under the Administrative Procedure Act (AS 44.62) that are necessary for the exercise of its powers and duties.



Sec. 38.06.050. - Board review and recommendation required.

(a) If legislative approval is required by AS 38.06.055 , a sale, exchange, encumbrance, or other disposition of oil or gas or of the rights or waiver of the rights to receive future production of royalty oil or gas may not be made by the commissioner of natural resources under AS 38.05.183 without prior review of the proposed sale, exchange, encumbrance, or other disposition by the board. A written recommendation of the board on the proposed sale, exchange, encumbrance, or other disposition of oil or gas or of the rights or waiver of the rights to receive future production of royalty oil or gas shall be submitted to the legislature at the time a bill approving the proposed sale, exchange, encumbrance, or other disposition is introduced in the legislature.

(b) Bids or applications for the purchase of royalty oil or gas may be rejected by the commissioner of natural resources if prior written notice of the proposed disapproval is given to the board.

(c) Competitive bidding in a sale, exchange, or other disposition described in (a) of this section may not be waived by the commissioner of natural resources under AS 38.05.183 unless prior written notice of proposed waiver is given to the board.

(d) [Repealed, Sec. 5 ch 112 SLA 1980].



Sec. 38.06.055. - Legislative approval.

(a) In addition to the recommendation by the board required under AS 38.06.050, the commissioner of natural resources may not enter into a sale, exchange, or other disposition of oil or gas or of the rights or waiver of the rights to receive future production of royalty oil or gas under AS 38.05.183 without the prior approval of the legislature. The legislature may approve a sale, exchange, or other disposition of oil or gas or of the rights or of a waiver of the rights to receive future production of royalty oil or gas only by enacting legislation.

(b) The provisions of (a) of this section do not apply to

(1) the sale, exchange, or other disposition of oil or gas for one year or less if the sale, exchange, or other disposition is entered into to relieve storage or market conditions;

(2) contracts for the sale of state-owned royalty gas or oil that specify the sale and delivery of not more than

(A) 400 barrels of crude oil per day;

(B) 460 barrels of natural gas liquids per day; and

(C) 2,400 Mcf of natural gas per day.

(c) A sale, exchange, or other disposition of oil or gas under (b)(1) of this section may not be continued after the end of one year or renewed with the same party without the prior approval of the legislature under (a) of this section. This subsection does not apply to a sequential competitively bid sale of oil or gas made with the same party under (b)(1) of this section.



Sec. 38.06.060. - Confidentiality.

Notwithstanding AS 40.25.110 - 40.25.120, the board may provide by regulation for the confidentiality of those documents and records in its possession or control which contain confidential business or marketing information the protection of which is essential to the person who has submitted them to the board or in the judgment of the board is essential to the best interest of the state. Such confidentiality, however, shall not preclude the proper review by the legislature.



Sec. 38.06.070. - Criteria.

(a) In the exercise of its powers under AS 38.06.040 (a) and 38.06.050 the board shall consider

(1) the revenue needs and projected fiscal condition of the state;

(2) the existence and extent of present and projected local and regional needs for oil and gas products and by-products, the effect of state or federal commodity allocation requirements which might be applicable to those products and by-products, and the priorities among competing needs;

(3) the desirability of localized capital investment, increased payroll, secondary development and other possible effects of the sale, exchange, or other disposition of oil and gas or both;

(4) the projected social impacts of the transaction;

(5) the projected additional costs and responsibilities which could be imposed upon the state and affected political subdivisions by development related to the transaction;

(6) the existence of specific local or regional labor or consumption markets or both which should be met by the transaction;

(7) the projected positive and negative environmental effects related to the transaction; and

(8) the projected effects of the proposed transaction upon existing private commercial enterprise and patterns of investments.

(b) When it is economically feasible and in the public interest, the board may recommend to the commissioner of natural resources, as a condition of the sale of oil or gas obtained by the state as royalty, that

(1) the oil or gas be refined or processed in the state;

(2) the purchaser be a refiner who supplies products to the Alaska market with price or supply benefits to state citizens; or

(3) the purchaser construct a processing or refining facility in the state.

(c) The board shall make a full report to the legislature on each criterion specified in (a) or (b) of this section for any disposition of royalty oil or gas that requires legislative approval. The board's report shall be submitted for legislative review at the time a bill for legislative approval of a proposed disposition of royalty oil or gas is introduced in the legislature.



Sec. 38.06.080. - Definitions.

In this chapter,

(1) "board" means the Alaska Royalty Oil and Gas Development Advisory Board;

(2) "state lease" means an oil and gas lease or gas only lease on state land.






Chapter 38.07. - CLEARING AND DRAINING OF AGRICULTURAL LAND

Sec. 38.07.010. - Selection and lease.

(a) The commissioner may select areas of state land classified as agricultural and contract for the land to be cleared or drained or both at state expense. In this selection and contracting, the commissioner shall be guided by the recommendations of the U.S. Soil Conservation Service.

(b) The land that is cleared or drained under (a) of this section shall be put up for competitive lease in lots of not less than 320 acres each. Lease payments shall be separately accounted for and may be appropriated to the agricultural revolving loan fund (AS 03.10.040 ).



Sec. 38.07.020. - Provisions of lease.

(a) A lease under AS 38.07.010 (b) shall be for 10 years with an option for a five-year renewal.

(b) Before a lessee can apply for ownership of the land, the lessee must crop the land for at least seven years. If a lessee does not crop the land for at least seven years during the lease, the land shall be open again for competitive lease.

(c) All rent the lessee has paid on the lease less interest on appraised value is to be applied toward the purchase price.

(d) There shall be included in the lease agreement a provision prohibiting more than one farm unit on each half section of land.



Sec. 38.07.030. - Owners and lessees included.

(a) An owner of agricultural land, or a lessee from the state of agricultural land, in the general vicinity of the land to be cleared or drained under AS 38.07.010 (a) may apply to the commissioner to have the land cleared or drained or both along with the state land. The applicant's land shall be included in the contract of land to be cleared or drained if, in the discretion of the commissioner, the inclusion is feasible and furthers the agricultural policies of the division of agriculture.

(b) The cost of clearing privately-owned land shall be borne by the landowner. For this purpose, the landowner may borrow money according to the requirements and provisions of AS 03.10 (Alaska Agricultural Loan Act).

(c) The cost of clearing land leased from the state, including but not limited to school land, shall be borne by the state. The lessee shall repay the cost over a 10-year period at five percent interest.



Sec. 38.07.040. - Land certificates.

A contract under AS 38.07.010 (a) may provide for payment by the state in the form of land certificates which shall be equivalent to cash in the purchase of land credit from the state. The use of land credit certificates may be applied in the manner prescribed by AS 19.30.090 and regulations adopted under that section.



Sec. 38.07.050. - Regulations.

The commissioner shall, guided by recommendations of the U.S. Soil Conservation Service, adopt regulations necessary to carry out the purpose of this chapter.



Sec. 38.07.060. - Definitions.

In this chapter

(1) "cleared," "clear," and "clearing" mean the preparation of the land for planting;

(2) "commissioner" means the commissioner of the Department of Natural Resources;

(3) "cropped" means the management of a domestic planting including harvest.






Chapter 38.08. - HOMESITES

Sec. 38.08.010. - Classification of land for homesite entry.

(a) The director shall designate, classify, and make available for homesite entry state land in amounts and at times as required in AS 38.04.020 or as may otherwise be required by law.

(b) Land classified as homesite entry land shall be divided into parcels not exceeding five acres in reasonably compact form, with boundaries conforming as nearly as practicable to natural geologic and topographic features. However, a parcel may exceed five acres if the director determines that the larger parcel is necessary to

(1) comply with local zoning ordinances; or

(2) permit the design of a subdivision because of topographical features, soil conditions, on-site sewage disposal requirements, or water drainage or supply considerations unique to the subdivision.

(c) [Repealed, Sec. 45 ch 85 SLA 1979].

(d) The director shall, to as great an extent as possible, classify land for homesite entry based upon the distribution of population in the state.



Sec. 38.08.020. - Public notice.

The director shall publish notice of the availability of the land in the same manner as provided in AS 38.05.945 .



Sec. 38.08.030. - Applications for homesite entry; fees.

(a) To qualify for a homesite entry permit, an applicant shall

(1) at the time of application have attained the age of 18;

(2) submit proof acceptable to the commissioner that the applicant is a resident of the state at the time of application, and that the applicant has been a resident of the state for not less than one year immediately preceding the date the application was submitted;

(3) agree to comply with the requirements for obtaining a patent to land set out under AS 38.08.060 .

(b) Fees for filing an application may not exceed $25.



Sec. 38.08.040. - Issuance of entry permit.

(a) An applicant meeting the qualifications for homesite entry under AS 38.08.030 and selected under (f) of this section shall be issued a revocable permit to occupy and improve the homesite in order to qualify for issuance of patent as provided in this chapter. The holder of a homesite entry permit shall pay, in advance, an annual rental fee of $100.

(b) [Repealed, Sec. 19 ch 67 SLA 1983].

(c) The permit may not be assigned, conveyed, or in any manner transferred except by testate or intestate succession, to a spouse during marriage, by order of a court as part of a divorce or dissolution of marriage settlement, or to either a member of the immediate family or a grantee of the applicant in the case of an extreme emergency or illness that disables the applicant. An attempt to assign, convey, transfer, or acquire a permit except as permitted by this subsection or by (e) of this section is void and constitutes a substantial breach of the permit.

(d) An applicant may apply for more than one available homesite. Except as provided in (e) of this section,

(1) a person holding a homesite patent may not apply for a homesite entry permit;

(2) a person may not simultaneously hold more than one homesite entry permit; and

(3) a person who is a member of the homesite entry permit holder's household may not be issued a homesite entry permit while a member of the homesite entry permit holder's household.

(e) The limitations against applying for or holding a homesite patent or homesite entry permit set out in (c) and (d) of this section do not apply to a homesite patent or homesite entry permit

(1) transferred by testate or intestate succession; or

(2) transferred with the approval of the director in the case of an extreme emergency involving a person applying for or holding a patent or permit or in the case of an illness that disables the person.

(f) If only one application for a homesite parcel is received, the commissioner shall offer an entry permit for the parcel to the applicant provided the applicant is otherwise qualified. If more than one application is received for a parcel, the commissioner shall select by lottery the applicant who is entitled to receive the permit for the parcel. The lottery shall be conducted under regulations adopted by the commissioner that are to the maximum extent practicable consistent with the provisions of AS 38.05.057 and the regulations adopted under that section.



Sec. 38.08.050. - Revocation of entry permit.

(a) The entry permit may only be revoked for failure to erect a dwelling as required under AS 38.08.060 , or for other substantial breach of the terms and conditions of the homesite entry permit.

(b) Upon revocation and termination of a permit, improvements or chattels upon the homesite shall be managed, and subsequent issuance of a permit for entry on the homesite shall be conditioned, in the same manner as provided in AS 38.05.090 for removal or reversion of improvements upon termination of leases of state land.



Sec. 38.08.060. - Issuance of patent.

(a) A person who enters upon homesite entry land under a permit issued by the director shall be issued a patent to the land conveying an unencumbered title if that person

(1) occupies the land for a cumulative total of 35 months within the seven-year period following issuance of the homesite entry permit;

(2) erects a habitable, permanent, single-family dwelling on the homesite, that meets all applicable state and local regulations, within five years of the date of issuance of the homesite entry permit; for the purposes of this paragraph, a mobile home is not considered to be a permanent dwelling unless it is placed on and permanently attached to a permanent foundation;

(3) reimburses the state for the survey and platting undertaken in accordance with this chapter; the director shall provide by regulation for installment payments of this requirement.

(b) Nothing in this chapter shall be construed to prohibit a person issued a homesite entry permit from residing in a temporary habitable dwelling on the homesite until revocation of the homesite entry permit.

(c) Except as provided in (f) and (g) of this section, a person

(1) may not be issued more than one patent during a lifetime;

(2) who is a member of a patent holder's household may not be issued a permit while a member of the patent holder's household.

(d) If a dwelling is found to have been substantially completed under AS 38.08.100 (1), patent shall be issued upon completion of the dwelling if that completion meets the requirements of AS 38.08.100 (2), notwithstanding (a)(2) of this section.

(e) A permit holder who meets each of the provisions of (a) of this section except for (a)(1) and who tenders the commissioner an amount equal to five percent of the purchase price of the land within seven years of the issuance of the permit may purchase the land under AS 38.05.065. The purchase price of the land is the fair market value of the land at the time of purchase.

(f) Notwithstanding (c) of this section, an applicant who inherits the homesite entry permit of another applicant may

(1) qualify under this section for each homesite entry;

(2) use the efforts of the deceased applicant to qualify for the patent to the inherited entry; and

(3) be issued a patent under this section.

(g) The limitations against applying for or holding a homesite patent or homesite entry permit set out in this section do not apply to a homesite patent or permit

(1) transferred by testate or intestate succession; or

(2) transferred with the approval of the director in the case of an extreme emergency involving a person holding a patent or permit or in the case of an illness that disables the person.



Sec. 38.08.070. - 38.08.080 - l Required planning authority and zoning approval of land within municipality. [Repealed, Sec. 45 ch 85 SLA 1979].

Repealed or Renumbered



Sec. 38.08.090. - Disclaimer of intent to provide services. [Repealed, Sec. 38 ch 91 SLA 1997].

Repealed or Renumbered



Sec. 38.08.100. - Revocation of entry permit.

The director may revoke a homesite entry permit for failure to

(1) erect a dwelling in the time required under AS 38.08.060 (a)(2) unless the director finds that erection of the dwelling has been substantially completed and progress toward completion is being made at the expiration of the time required; or

(2) convert a substantially completed dwelling for which an exception has been made under (1) of this section into a habitable permanent dwelling within one year after the deadline set out in AS 38.08.060(a)(2).



Sec. 38.08.110. - Regulations.

The commissioner shall adopt regulations in accordance with AS 44.62.180 - 44.62.290 to carry out the purposes of this chapter, including, but not limited to, regulations relating to easements and access routes.



Sec. 38.08.120. - Definitions.

In this chapter

(1) "commissioner" means the commissioner of natural resources;

(2) "habitable dwelling" means a dwelling of a permanent nature, together with fixtures and facilities, including sanitary facilities, required or customary in the vicinity of the land made available for homesite entry;

(3) "resident" means a person who is not claiming residence in another state and shows by all attending circumstances an intent to maintain a permanent residence in the state.






Chapter 38.09. - HOMESTEAD ACT

Sec. 38.09.010. - Designation of land for homestead entry.

(a) The commissioner shall designate and make available for homestead entry state land, including, after consulting with the Board of Agriculture and Conservation (AS 03.09.010 ), land classified for agricultural use. State land made available for homestead entry under this chapter shall be distributed throughout the state.

(b) The commissioner shall complete a rectangular survey grid of homestead entry state land under AS 38.04.045 before disposing of state land for homestead entry. A homestead entry parcel shall be established in aliquot parts of a surveyed section or as lots or tracts that are fractions of aliquot parts of a surveyed section. The commissioner shall ensure practical access to each homestead entry parcel but the commissioner may waive the rectangular survey grid if no more than one conveyance is made for each section within a township.

(c) Notice of the designation and offering of land for homestead entry shall be given by the commissioner under AS 38.05.945 .

(d) Land designated for homestead entry is not subject to a preference right under AS 38.05.

(e) The commissioner shall prescribe a homestead entry procedure for each area designated under (a) of this section. The homestead entry procedure shall establish

(1) the minimum distance between homestead entries in the area;

(2) the dimensions, configuration, orientation, or other design requirements for a homestead entry in the area;

(3) a description of land within the area that may not be included in a homestead entry;

(4) a requirement that a landmark, monument, or other point be used as a point of reference for the measurement of distances within an area;

(5) a specification of the type of stakes to be used to mark the corners of a homestead entry;

(6) the time within which a homestead entry must be staked.

(f) The commissioner shall establish the maximum size of a homestead entry that may be selected in each area designated under (a) of this section except that the commissioner may not permit an entry on more than

(1) 160 acres of land classified for agricultural use; or

(2) 40 acres of land not classified for agricultural use.

(g) The commissioner may limit the number of persons permitted to obtain homestead entries within an area designated under (a) of this section by a lottery of qualified applicants.



Sec. 38.09.020. - Homestead entry permits.

(a) A homestead entry permit entitles an applicant to enter land within an area designated under AS 38.09.010 and to survey, occupy, and improve the land in order to qualify for a patent under this chapter.

(b) An applicant for a homestead entry permit shall personally stake the corners and flag the boundaries of the land entered under this chapter and shall personally file with the commissioner a description of the land entered. A homestead entry shall be described by aliquot parts unless otherwise permitted by the commissioner. The commissioner may require the applicant to establish a deposit for the costs of survey before issuing the homestead entry permit.



Sec. 38.09.030. - Qualification for homestead entry.

(a) An applicant for a homestead entry permit shall

(1) submit proof acceptable to the commissioner that the applicant is at least 18 years of age and has been a resident of the state for not less than one year immediately before the date of application;

(2) pay a fee of $5 per acre according to the description provided by the applicant if the entry is on land classified agricultural, or $10 per acre if the entry is on land not classified agricultural;

(3) agree to comply with the requirements of AS 38.09.050 ;

(4) certify that the corners of the land entered have been staked and the boundaries have been flagged;

(5) assume full responsibility for the accuracy of the description of the land filed with the commissioner under AS 38.09.020 (b).

(b) Except as provided in (c) of this section, an applicant may not hold more than one homestead entry permit at one time and may not receive a patent to more than one homestead entry in a lifetime.

(c) The homestead entry permit may not be assigned, conveyed, or in any manner transferred except

(1) by testate or intestate succession;

(2) to a spouse during marriage;

(3) by order of a court as part of a divorce settlement;

(4) to either a member of the immediate family or a grantee of the applicant in the case of an extreme emergency or illness which disables the applicant; or

(5) after the approval of the commissioner, by an exchange between parties in the same homestead area.



Sec. 38.09.040. - Revocation of entry permits.

(a) A homestead entry permit may be revoked by the commissioner for a substantial breach of the permit conditions or the requirements of this chapter, including

(1) an assignment, conveyance, or transfer of the permit not authorized under AS 38.09.030 (c);

(2) failure of the permit holder to submit an aliquot parts description of the homestead entry or, a plat of survey where the commissioner waived the requirement of a rectangular survey grid to the commissioner within five years after the issuance of the permit;

(3) [Repealed, Sec. 38 ch 91 SLA 1997].

(4) failure to brush the boundaries of the land not described by aliquot parts or as a lot of record within 90 days after issuance of the homestead entry permit;

(5) failure to clear and either put into production or prepare for cultivation either 25 percent of the land classified for agricultural use or 50 percent of the cropland soils, whichever is less, within five years after the issuance of the permit.

(b) [Repealed, Sec. 20 ch 75 SLA 1987].

(c) If a homestead entry permit is revoked under (a) of this section, improvements or personal property upon the land shall be managed under AS 38.05.090 and the state land remains available for homestead entry under this chapter.



Sec. 38.09.050. - Issuance of patent.

(a) The commissioner shall issue a patent to homestead entry land if the permit holder

(1) resides and lives on the homestead entry land for not less than 25 months within five years after the issuance of the homestead entry permit;

(2) submits an aliquot parts description or completes an approved survey of the land in an area where the commissioner waives the rectangular survey grid within five years after the issuance of the permit;

(3) [Repealed, Sec. 38 ch 91 SLA 1997].

(4) brushes the boundaries of the land not described by aliquot parts or as a lot of record within 90 days after the issuance of the permit;

(5) clears and either puts into production or prepares for cultivation either 25 percent of the land classified for agricultural use or 50 percent of the cropland soils, whichever is less, within five years after issuance of the permit.

(b) Nothing in this chapter prohibits a homestead entry permit holder from residing in a temporary dwelling on the homestead.

(c) The commissioner may reserve or exclude from a patent easements or rights-of-way for roads, trails, trap lines, public access ways, utility corridors, and transportation facilities.

(d) [Repealed, Sec. 38 ch 91 SLA 1997].

(e) [Repealed, Sec. 38 ch 91 SLA 1997].



Sec. 38.09.060. - Marking boundaries.

If it is impractical to brush the boundaries of a homestead entry, an applicant shall flag the boundaries.



Sec. 38.09.070. - Priority of applications.

The commissioner shall issue a homestead entry permit to the first applicant for land to comply with AS 38.09.020 (b).



Sec. 38.09.080. - Land within municipalities.

(a) If a municipality has filed a selection of state land under AS 29.65 or former AS 29.18.201 - 29.18.213 with the commissioner, the state land selected may not be designated for homestead entry; if the commissioner determines that land selected by a municipality is not available for patent to the municipality under AS 29.65 or former AS 29.18.201 - 29.18.213, the state land is available for designation by the commissioner for homestead entry under AS 38.09.010 .

(b) The disposal of homestead entry land is subject to local platting, recording, or subdivision requirements established under AS 29.35.180 and AS 40.15.



Sec. 38.09.090. - Purchase.

(a) If an applicant complies with the requirements of AS 38.09.050(a)(2), (4), and (5) and pays to the commissioner an amount equal to five percent of the fair market value within two years of the issuance of an entry permit, an applicant may purchase the land under AS 38.05.065 . The purchase price is the fair market value of the land at the issuance of the entry permit as determined by the commissioner.

(b) An applicant who complies with AS 38.09.050 (a) (2), (4), and (5), and who tenders the commissioner an amount equal to five percent of the present fair market value of the land within five years of the issuance of the permit may purchase the land under AS 38.05.065 . The purchase price is the fair market value of the land at the time of the purchase.



Sec. 38.09.100. - Lessees of remote parcels.

(a) A lessee of a remote parcel under former AS 38.05.077 may elect to obtain title to the remote parcel under AS 38.09.050 . If a lessee of a remote parcel elects to obtain title under AS 38.09.050 , July 28, 1983, shall be considered the date of the issuance of the homestead entry permit.

(b) Except as provided in (a) of this section, nothing in this chapter affects the rights and obligations of lessees of remote parcels under former AS 38.05.077 .

(c) Notwithstanding the provisions of former AS 38.05.077 and 38.05.078, the heirs or devisees of a deceased lessee of a remote parcel may sell their interest in the lease of the remote parcel. The sellers shall notify the commissioner of the sale.



Sec. 38.09.105. - Removal of conditions on remote parcel and homestead entry land.

(a) The commissioner may not include the conditions of former AS 38.05.078(d) in a remote parcel purchase contract issued on or after July 1, 1997.

(b) The commissioner shall amend a remote parcel or homestead entry land purchase contract or patent issued before July 1, 1997 to remove the conditions of former AS 38.05.078 (d) or former AS 38.09.050 (e) if the holder of the purchase contract or patent

(1) requests the amendment;

(2) pays the reasonable administrative costs of the amendment as determined by the commissioner; and

(3) pays the difference, as established by the commissioner, between the land's fair market value before the amendment and the estimated fair market value after the amendment.



Sec. 38.09.110. - Regulations.

The commissioner shall adopt regulations to implement this chapter.



Sec. 38.09.900. - Definitions.

In this chapter

(1) "brush" means to clear a swath along the boundary lines of a homestead entry so that the boundary lines may be identified from the ground;

(2) "commissioner" means the commissioner of natural resources;

(3) [Repealed, Sec. 38 ch 91 SLA 1997].

(4) [Repealed, Sec. 38 ch 91 SLA 1997].

(5) "resident" means an individual who has resided in the state for one year, is a U.S. citizen and does not claim residence in another state, and shows by all attending circumstances an intent to make this state the individual's permanent residence.






Chapter 38.10. - TRANSFER OF TIDE AND SUBMERGED LAND

Sec. 38.10.010. - Application for transfer.

Upon application by a municipal corporation with a population of less than 5,000 persons according to the latest United States census entitled to a conveyance of tide and submerged land under AS 38.05.820(b), the director of the division of lands of the Department of Natural Resources may make or provide for the making of surveys that may be required for the transfer of tide and submerged land to the municipal corporation, and as may be required for subsequent conveyance of the tide and submerged land by the municipal corporations to occupants of the land who hold preference rights. When the application by the municipal corporation is accepted, the governing body of the municipal corporation shall execute a contract on a form approved by the attorney general providing for the survey under the sole management and supervision of the director and for repayment according to the provisions of this chapter.



Sec. 38.10.020. - Surveys.

The survey provided for in AS 38.10.010 shall define the outside boundary of the land to be conveyed to the municipal corporation and shall, on the same or separate plats, show all structures and improvements and the boundaries of each tract occupied or developed, together with the name of the owner or claimant, and shall contain sufficient data to permit preparation of adequate legal descriptions of the tracts to be conveyed. The plats shall provide the same information as to all tracts adjoining the outside boundary of the land to be conveyed to the municipal corporation. A sketch plat, sufficient for its purpose in the opinion of the director, shall indicate the boundaries of each occupied or developed tract as determined by the governing body of the municipal corporation and the sketch plat shall be prepared and submitted to the director before actual surveying shall begin. Nothing in this chapter and nothing in a plat or sketch showing interior subdivision of the land to be conveyed to the municipal corporation shall be construed as a determination of any preference right, nor shall it prohibit adjustment and re-survey of the interior subdivision.



Sec. 38.10.030. - Costs and expenses of surveys.

Money shall be appropriated from the general fund in an amount to be determined from time to time by the legislature to facilitate such work. Accounting of all costs and expenses of the surveys shall be made to the municipal corporation by the director periodically and a final accounting shall be made upon patent of the land to the municipal corporation. Costs and expenses chargeable to the city shall include the actual amount expended for the survey and a reasonable allocation of overhead, travel, and equipment expense. The total amount of costs and expenses shall be repaid to the fund through the director by the municipal corporation for whom the survey was made, with interest at six percent a year from the date of patent. The actual cost of survey of each interior subdivision shall be determined by the director. For tracts conveyed to a preference right holder, the state shall be reimbursed by the municipal corporation in the amount of the survey costs of that tract as determined by the director within 30 days after the transfer of each tract. For tracts conveyed, leased, or otherwise disposed of by the municipal corporation, the fund shall be reimbursed by the municipal corporation in an amount equal to 90 percent of the gross proceeds of the sale, lease, or other disposal of each tract until the total amount of the costs and expenses of the survey, with interest, due the state is paid. The total amount, with interest, shall be reimbursed to the state within five years from the date of patent.



Sec. 38.10.040. - Conveyances.

Conveyances by the municipal corporation to a preference right holder, or any other conveyance, lease, or disposal by the municipality under this chapter shall be in accordance with AS 38.05 except as otherwise provided in this chapter.



Sec. 38.10.050. - Regulations and procedures.

The commissioner of natural resources, upon recommendation of the director, may establish reasonable procedures and adopt reasonable regulations necessary to carry out this chapter.






Chapter 38.12. - PRESERVATION OF SITES OF HISTORICAL OR SCIENTIFIC INTEREST



Chapter 38.15. - MISCELLANEOUS PROVISIONS



Chapter 38.20. - THE ALASKA COORDINATE SYSTEM

Sec. 38.20.010. - Adoption.

The systems of rectangular plane coordinates established by the National Geodetic Survey, National Ocean Service for defining and stating the positions or locations of points on the surface of the earth in this state are adopted. The systems are to be known as the "Alaska Coordinate System of 1927" and the "Alaska Coordinate System of 1983."



Sec. 38.20.020. - Zones.

For the purpose of the use of this system the state is divided into ten zones, numbered 1 - 10, which are defined as follows:

(1) Zone 1: that part of Alaska lying east of meridian 141 00' west of Greenwich;

(2) Zone 2: that part of Alaska lying between meridians 141 00' and 144 00' west of Greenwich;

(3) Zone 3: that part of Alaska lying between meridians 144 00' and 148 00' west of Greenwich and in addition all of Perry Island and all of Esther Island, but excluding all of Latouche Island, all of Evans Island, and all of the Kenai Peninsula;

(4) Zone 4: that part of Alaska lying between meridians 148 00' and 152 00' west of Greenwich and in addition all of Latouche Island, all of Evans Island, and all of the Kenai Peninsula, but excluding Marmot Island, all of Afognak Island, all of the Barren Islands, all of Kalgin Island, all of Perry Island, and all of Esther Island;

(5) Zone 5: that part of Alaska lying between meridians 152 00' and 156 00' west of Greenwich and in addition Marmot Island, all of Afognak Island, all of the Barren Islands, and all of Kalgin Island;

(6) Zone 6: that part of Alaska lying between meridians 156 00' and 160 00' west of Greenwich and in addition Andronica Island and all of Nagai Island;

(7) Zone 7: that part of Alaska lying between meridians 160 00' and 164 00' west of Greenwich and in addition all of Unimak Island, but excluding Andronica Island and all of Nagai Island;

(8) Zone 8: that part of Alaska lying between meridians 164 00' and 168 00' west of Greenwich and in addition King Island, Little Diomede Island, and all of Cape Prince of Wales, but excluding all of the Aleutian Islands;

(9) Zone 9: all islands in the Bering Sea lying west of meridian 168 00' west of Greenwich, excluding all of the Aleutian Islands, King Island, and Little Diomede Island;

(10) Zone 10: all of the Aleutian Island group lying west and south of Unimak Pass.



Sec. 38.20.030. - Designation of zones.

In any land description in which a coordinate system is used a zone of the coordinate system is designated the "Alaska Coordinate System of 1927, Zone ...................." or the "Alaska Coordinate System of 1983, Zone ...................."



Sec. 38.20.040. - Use of coordinate system.

The plane coordinates of a point on the earth's surface, to be used in expressing the position or location of the point in the appropriate zone of this system, consist of two distances, expressed in feet and decimals of a foot when using the Alaska Coordinate System of 1927 and expressed in meters and decimals of a meter when using the Alaska Coordinate System of 1983. One of these distances, known as the "x-coordinate," gives the position in an east-and-west direction; the other known as the "y-coordinate" gives the position in a north-and-south direction. These coordinates shall be made to depend upon and conform to the coordinates of the North American Horizontal Geodetic Control Network as determined by the National Geodetic Survey, National Ocean Service.



Sec. 38.20.050. - Land lying in two zones.

When a tract of land to be defined by a single description extends from one coordinate zone into another, the positions of all points on its boundaries may be referred to either of the two zones, the zone which is used being specifically named in the description.



Sec. 38.20.060. - Characteristics of zones.

(a) The zones of the Alaska Coordinate System of 1927 have the following characteristics:

(1) Zone 1 is an oblique Mercator projection of the Clarke spheroid of 1866, having an origin at the intersection of parallel 57 00 minutes north latitude and meridian 133 40 minutes west of Greenwich, at which the scale is set one part in 10,000 too small, and through which the axis of symmetry is in geodetic azimuth arc tangent-3/4, reckoned clockwise from south. The origin is assigned values such that all final coordinates will be positive.

(2) Zone 2 is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 142 00 minutes west of Greenwich, on which meridian the scale is set one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian 142 00 minutes west of Greenwich and the parallel of 54 00 minutes north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet.

(3) Zone 3 is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 146 00 minutes west of Greenwich, on which meridian the scale is set at one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian 146 00 minutes west of Greenwich and the parallel 54 00 minutes north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet.

(4) Zone 4 is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 150 00 minutes west of Greenwich, on which meridian the scale is set at one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian 150 00 minutes west of Greenwich and the parallel 54 00 minutes north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet.

(5) Zone 5 is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 154 00 minutes west of Greenwich, on which meridian the scale is set at one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian 154 00 minutes west of Greenwich and the parallel 54 00 minutes north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet.

(6) Zone 6 is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 158 00 minutes west of Greenwich, on which meridian the scale is set at one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian 158 00 minutes west of Greenwich and the parallel 54 00 minutes north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet.

(7) Zone 7 is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 162 00 minutes west of Greenwich, on which meridian the scale is set at one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian 162 00 minutes west of Greenwich and the parallel 54 00 minutes north latitude. This origin is given the coordinates: x = 700,000 feet and y = 0 feet.

(8) Zone 8 is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 166 00 minutes west of Greenwich, on which meridian the scale is set at one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian 166 west of Greenwich and the parallel 54 00 minutes north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet.

(9) Zone 9 is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 170 00 minutes west of Greenwich, on which meridian the scale is set at one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian 170 00 minutes west of Greenwich and the parallel 54 00 minutes north latitude. This origin is given the coordinates: x = 600,000 feet and y = 0 feet.

(10) Zone 10 is a Lambert conformal conic projection of the Clarke spheroid of 1866, having standard parallels at north latitude 51 degrees 50 minutes and 53 degrees 50 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 176 degrees 00 minutes west of Greenwich and the parallel 51 degrees 00 minutes north latitude. This origin is given the coordinates: x = 3,000,000 feet and y = 0 feet.

(b) The zones of the Alaska Coordinate System of 1983 have the following characteristics:

(1) Zone 1 is an oblique Mercator projection of the World Reference Ellipsoid, having an origin at the intersection of parallel 57 00 minutes north latitude and meridian 133 40 minutes west of Greenwich, at which the scale is set one part in 10,000 too small, and through which the axis of symmetry is in geodetic azimuth arc tangent-3/4, reckoned clockwise from south. The origin is assigned values such that all final coordinates will be positive.

(2) Zone 2 is a transverse Mercator projection of the World Reference Ellipsoid, having a central meridian 142 00 minutes west of Greenwich, on which meridian the scale is set one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian 142 00 minutes west of Greenwich and the parallel of 54 00 minutes north latitude. This origin is given the coordinates: x = 500,000 meters and y = 0 meters.

(3) Zone 3 is a transverse Mercator projection of the World Reference Ellipsoid, having a central meridian 146 00 minutes west of Greenwich, on which meridian the scale is set at one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian 146 00 minutes west of Greenwich and the parallel 54 00 minutes north latitude. This origin is given the coordinates: x = 500,000 meters and y = 0 meters.

(4) Zone 4 is a transverse Mercator projection of the World Reference Ellipsoid, having a central meridian 150 00 minutes west of Greenwich, on which meridian the scale is set at one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian 150 00 minutes west of Greenwich and the parallel 54 00 minutes north latitude. This origin is given the coordinates: x = 500,000 meters and y = 0 meters.

(5) Zone 5 is a transverse Mercator projection of the World Reference Ellipsoid, having a central meridian 154 00 minutes west of Greenwich, on which meridian the scale is set at one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian 154 00 minutes west of Greenwich and the parallel 54 00 minutes north latitude. This origin is given the coordinates: x = 500,000 meters and y = 0 meters.

(6) Zone 6 is a transverse Mercator projection of the World Reference Ellipsoid, having a central meridian 158 00 minutes west of Greenwich, on which meridian the scale is set at one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian 158 00 minutes west of Greenwich and the parallel 54 00 minutes north latitude. This origin is given the coordinates: x = 500,000 meters and y = 0 meters.

(7) Zone 7 is a transverse Mercator projection of the World Reference Ellipsoid, having a central meridian 162 00 minutes west of Greenwich, on which meridian the scale is set at one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian 162 00 minutes west of Greenwich and the parallel 54 00 minutes north latitude. This origin is given the coordinates: x = 500,000 meters and y = 0 meters.

(8) Zone 8 is a transverse Mercator projection of the World Reference Ellipsoid, having a central meridian 166 00 minutes west of Greenwich, on which meridian the scale is set at one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian 166 west of Greenwich and the parallel 54 00 minutes north latitude. This origin is given the coordinates: x = 500,000 meters and y = 0 meters.

(9) Zone 9 is a transverse Mercator projection of the World Reference Ellipsoid, having a central meridian 170 00 minutes west of Greenwich, on which meridian the scale is set at one part in 10,000 too small. The origin of coordinates is at the intersection of the meridian 170 00 minutes west of Greenwich and the parallel 54 00 minutes north latitude. This origin is given the coordinates: x = 500,000 meters and y = 0 meters.

(10) Zone 10 is a Lambert conformal conic projection of the World Reference Ellipsoid, having standard parallels at north latitude 51 degrees 50 minutes and 53 degrees 50 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 176 degrees 00 minutes west of Greenwich and the parallel 51 degrees 00 minutes north latitude. This origin is given the coordinates: x = 1,000,000 meters and y = 0 meters.



Sec. 38.20.070. - Position of system.

(a) The position of the Alaska Coordinate System of 1927 shall be as marked on the ground by triangulation or traverse stations established in conformity with the standards adopted by the National Geodetic Survey, National Ocean Service whose geodetic positions have been rigidly adjusted on the North American datum of 1927 and whose coordinates have been computed on the system defined in this chapter.

(b) The position of the Alaska Coordinate System of 1983 shall be as marked on the ground by triangulation or traverse stations established in conformity with the standards adopted by the National Geodetic Survey, National Ocean Service whose geodetic positions have been rigidly adjusted on the North American datum of 1983 and whose plane coordinates have been computed on the system defined in this chapter.



Sec. 38.20.080. - Limitation.

Coordinates based on the Alaska Coordinate System, purporting to define the position of a point on a land boundary, may not be presented to be recorded in any public land records or deed records unless the point is within two miles of a horizontal control station established in conformity with National Geodetic Survey, National Ocean Service standards and specifications for first-order, second-order, or third-order work. The two-mile limitation may be modified by a state agency to meet local conditions.



Sec. 38.20.090. - Use of system name.

(a) The use of the term "Alaska Coordinate System of 1927" on a map, report of survey, or other document is limited to coordinates based on the Alaska Coordinate System of 1927 as defined in this chapter.

(b) The use of the term "Alaska Coordinate System of 1983" on a map, report of survey, or other document is limited to coordinates based on the Alaska Coordinate System of 1983 as defined in this chapter.



Sec. 38.20.100. - Use of public land survey descriptions.

When coordinates based on the Alaska Coordinate System of 1927 or the Alaska Coordinate System of 1983 are used to describe a tract of land which in the same document is also described by reference to a subdivision, line, or corner of the United States public land surveys, the description by coordinates shall be construed as supplemental to the basic description of the subdivision, line, or corner contained in the official plats and field notes recorded, and in the event of a conflict the description by reference to the subdivision, line, or corner of the United States public land surveys prevails over the description by coordinates.



Sec. 38.20.110. - Use of system not required.

Nothing in this chapter requires a purchaser or mortgagee to rely on a description, any part of which depends exclusively upon the Alaska Coordinate System of 1927 or the Alaska Coordinate System of 1983.






Chapter 38.25. - HISTORICAL SITES AND MONUMENTS



Chapter 38.30. - ALASKA NATIVE CLAIMS STATE SETTLEMENT ACT OF 1968



Chapter 38.35. - RIGHT-OF-WAY LEASING ACT

Sec. 38.35.010. - Legislative declaration of policy.

(a) The natural resources of this state in crude oil and natural gas and in its land for transportation of these resources and their products by pipeline toward markets both in and out of the state are capable of making a significant contribution to the general welfare of the people of this state. It is the policy of this state that the development, use, and control of a pipeline transportation system be directed to make the maximum contribution to the development of the human resources of this state, the increase in the standard of living for all of its residents, the advancement of existing and potential sectors of its economy, the strengthening of free competition in its private enterprise system, and the careful protection of its incomparable natural environment.

(b) The State of Alaska reserves unto itself all rights, powers, privileges, and immunities not preempted by federal interstate commerce laws and regulations in the right-of-way leasing of any state land for pipeline construction, transmission, or operation within its boundaries.



Sec. 38.35.015. - Powers of the commissioner.

The commissioner has all powers necessary and proper to implement the policy, purposes, and provisions of this chapter, so as to subserve, as the exercise of reasoned discretion determines, the public interest, convenience and necessity, including but not limited to

(1) granting leases of state land for pipeline right-of-way purposes;

(2) leasing, purchasing, or otherwise acquiring (including condemning by declaration of taking) easements or other interests in land in this state for the purpose of utilizing or granting leases of the land, easements, or interests for pipeline right-of-way purposes;

(3) purchasing interests in pipelines in accordance with options included in right-of-way leases;

(4) investigating any matters concerning any lessee with a view to assuring compliance by it with its right-of-way lease, this chapter, and any other applicable state or federal law;

(5) developing from time to time and maintaining a comprehensive master plan for pipeline transportation development;

(6) developing and promoting programs to foster efficient, economical, and safe pipeline transportation services in the state;

(7) coordinating the activities of the commissioner under this chapter with the transportation and other relevant activities of other public agencies and authorities;

(8) constructing, extending, enlarging, improving, repairing, acquiring, operating, or engaging in transportation, service, or sale by any pipeline or providing for these by contract, lease, or other arrangement on those terms that the commissioner may consider necessary, convenient, or desirable with any agency, corporation, or person, including but not limited to any carrier or any state agency, when the commissioner determines that a lessee carrier is not willing to undertake and complete the action within a reasonable time, and to sell, lease, grant, and dispose of any property constructed or acquired in the exercise of this power.



Sec. 38.35.017. - Limitation on leases in or adjacent to the Beaufort Sea.

(a) Consistent with and in furtherance of the statements of general state policy guiding resource development set out in art. VIII, sec. 1, Constitution of the State of Alaska, that the resources of the state be developed "by making them available for maximum use consistent with the public interest" and in art. VIII, sec. 2, Constitution of the State of Alaska, directing that provision shall be made by the legislature for "the utilization, development, and conservation of all natural resources belonging to the State . . . for the maximum benefit of its people," and consistent with and in furtherance of the general legislative declaration of policy for this chapter set out in AS 38.35.010, it is the policy of this state that the overall strategy for development, use, and control of a pipeline or pipelines to develop the state's substantial North Slope natural gas resources be directed

(1) to enhance the standard of living of state residents by

(A) ensuring that, in conjunction with out-of-state market driven commercial demand for North Slope natural gas, state residents and businesses will have access, directly or indirectly, to that portion of the gas that will meet the reasonably foreseeable in-state demands for it, including substitution of the North Slope natural gas for depleting gas reserves in Southcentral Alaska in order to maintain a vital domestic and industrial energy source, and ensuring that the pipeline or pipelines for the transportation of North Slope natural gas will be designed and located to be responsive to these requirements;

(B) making the maximum contribution to the development of job opportunities in this state by

(i) providing direct short-term construction and long-term operation- and maintenance-related employment on the pipeline or pipelines, to the end that the resources be developed with qualified contractors and firms in this state for work to be performed, including the fabrication and installation of required facilities, and that state residents be employed, consistent with law; for purposes of this sub-subparagraph, a person is considered a resident if the person is physically present in the state with the intent to remain in the state indefinitely and has a home in the state, and a contractor or firm is considered as qualified if the contractor or firm qualifies as an Alaska bidder under AS 36.30.170 (b); and

(ii) providing necessary support services; and

(C) adding significant long-term property value to the tax base of the state and local governments, thereby providing the means to support public education, public health, transportation, and other essential state and local government projects and services;

(2) to ensure that the design, location, and construction of a pipeline or pipelines for delivery of North Slope natural gas to North American markets through connection to the North American natural gas pipeline network enhance opportunities for implementing gas deliveries using alternative technologies and the construction of other pipelines to deliver North Slope natural gas to foreign and domestic markets; and

(3) to ensure construction of the pipeline or pipelines consistent with careful protection of the state's natural environment, with minimum environmental degradation, to the greatest extent possible, and with protection of fish, wildlife, and biotic resources for the use of persons who depend upon them by using available transportation infrastructure to initiate and complete project construction and maintenance and by avoiding duplication of facilities.

(b) Consistent with the legislative policy and goals set out in (a) of this section, the commissioner may not grant a lease across state land that is in or adjacent to the Beaufort Sea for pipeline right-of-way purposes to authorize construction and operation of a natural gas pipeline following a "northern" or "over-the-top" route running east from the North Slope to Canada's Mackenzie River Valley, then south to link to existing pipeline networks to transport North Slope natural gas to North American markets.

(c) The limitation on leasing set out in (b) of this section does not apply on and after the date on which a natural gas pipeline following a "southern" route that parallels the Trans Alaska Pipeline System and the Alaska Highway to transport North Slope natural gas to North American markets or Alaska tidewater for delivery to foreign and domestic markets has been completed and has begun operation.



Sec. 38.35.020. - Grant of right-of-way lease.

(a) Rights-of-way on state land including rights-of-way over, under, along, across, or upon the right-of-way of a public road or highway or the right-of-way of a railroad or other public utility, or across, upon, over, or under a river or other body of water or land belonging to or administered by the state may be granted by noncompetitive lease by the commissioner for pipeline purposes for the transportation of oil, products, or natural gas under those conditions prescribed by law or by administrative regulation. Except to the extent authorized by an oil and gas lease, a gas only lease, or an oil and gas or gas only unit agreement approved by the state, no person may engage in any construction or operation of any part of an oil, products, or natural gas pipeline, which in whole or in part is or is proposed to be on state land unless that person has obtained from the commissioner a right-of-way lease of the land under this chapter.

(b) The commissioner may by regulation exempt the construction or operation of field gathering lines or any reasonable classification of them from the requirement of a right-of-way lease under this chapter.

(c) The commissioner may provide in a lease issued under this section that a lessee may, with the approval of the commissioner, use materials from state land when necessary to protect state land and resources from the dangers or hazards resulting from damage caused by a pipeline disaster or emergency. If the commissioner approves the use of state materials under this subsection, the materials remain the property of the state until the material is sold to the lessee in accordance with the provisions of the lease. However, the approval does not transfer responsibility for clean up of the materials to the state.



Sec. 38.35.030. - Abandonment, reduction, or impairment of service of pipeline.

A lessee may not abandon any portion of a pipeline that is subject to a lease granted under this chapter, or operation or transportation, service, or sale by it, or reduce or impair service, except in accordance with the terms of the lease or AS 38.35.040 .



Sec. 38.35.040. - Temporary or emergency service or temporary abandonment, reduction, or impairment of service by lessee.

The commissioner may, either upon a request made in the form required by regulation, or in the exercise of discretion without request, authorize or require temporary or emergency rendering of service or temporary or emergency abandonment, reduction, or impairment of service by a pipeline of a lessee without compliance with AS 38.35.050 - 38.35.100. Nothing in this section prevents a carrier from temporarily suspending operations in the event of an emergency which threatens public health or safety; however, notice shall be given the commissioner as soon as possible.



Sec. 38.35.050. - Applications for right-of-way leases.

(a) A person or persons desiring to own a pipeline which is proposed to be located in whole or in part on state land, shall apply for a noncompetitive right-of-way lease of the state land.

(b) Applications under (a) of this section shall be made in a form and manner prescribed by regulation, and shall include any and all data, information, plans, and exhibits which the commissioner determines are necessary to prepare the analysis required by AS 38.35.080 and to make a decision under AS 38.35.100 .

(c) Any amendment to an application filed under this section that constitutes a substantial change in the application is subject to all provisions of this chapter applying to an original application. For purposes of this subsection,

(1) an amendment constitutes a substantial change in the application only if the amendment proposes

(A) a net increase in the amount of state acreage to be leased for the right-of-way that exceeds by at least 10 percent the amount of the acreage in the applicant's original application;

(B) a change in the design of the pipeline that would use less effective environmental or safety mitigation measures or less advanced technology than proposed in the original application; or

(C) a fundamental change in the general route, which would include the origin or terminus, as set out in the original application;

(2) in calculating the percentage increase in acreage under (1)(A) of this subsection, each of the following must be excluded:

(A) the acreage attributable to an amendment of a right-of-way originally issued by the federal government, whether administered by the state or the federal government; and

(B) land subject to an existing federal right-of-way grant held by the applicant that is transferred to the state for its administration.

(d) All persons owning or planning to own an interest in a pipeline or proposed pipeline subject to a lease must join in the application under (a) of this section. Any person employed by the lessee in operating the pipeline is bound by the covenants of the lease applicable to functions within the scope of employment as if the person were an applicant under the lease and the state may enforce any breach of a covenant directly against an operator who is not in compliance with the covenant.



Sec. 38.35.060. - Application for certificate to abandon or diminish service. [Repealed, Sec. 6 ch 3 FSSLA 1973].

Repealed or Renumbered



Sec. 38.35.070. - Notice of application.

Upon receiving an application under AS 38.35.050 , the commissioner shall

(1) cause notice of it to appear in a daily newspaper of general circulation published in the vicinity of the location of the proposed pipeline, the notice to include:

(A) a general description of the land involved;

(B) a summary of the substance of the application;

(2) file copies of the application with each coordinate agency;

(3) furnish at cost copies of a notice or application to persons requesting them; and

(4) provide other publication and notice the commissioner considers reasonable and appropriate to inform the public of the application.



Sec. 38.35.080. - Analysis and public hearing.

(a) The commissioner shall, within a reasonable time after receiving the application, prepare an analysis of the application or of the matter of which the commissioner was notified, including a proposal for action if feasible; a proposed lease and a general statement of the basis and purpose of the commissioner, if favorable action is proposed; or, when a proposal for action is not feasible before a hearing, a description of the subjects and issues involved.

(b) Upon completion of the analysis but not less than 30 days before the date set for hearing an application or an amendment to an application that, under AS 38.35.050 (c), constitutes a substantial change in the application, the commissioner shall publish notice, and make copies available as provided in AS 38.35.070 .

(c) The commissioner shall set all applications for public hearing as soon as practicable, if a public hearing on an application is requested by any person within 30 days of publication of notice under AS 38.35.070(1) or if the proposed action being considered involves a substantial public interest. The commissioner shall set the application for public hearing and publish notice of the time and place of the public hearing at least 30 days before the hearing.

(d) The provisions of the Administrative Procedure Act (AS 44.62) do not apply to hearings held under this section.



Sec. 38.35.090. - Multiple applications for same lease.

When the commissioner receives within a 30-day period two or more applications relating to the same or substantially the same subject matter, the commissioner shall consider the applications upon a comparative basis. The commissioner may extend the time within which a carrier may submit an application for consideration upon a comparative basis with a previously filed application.



Sec. 38.35.100. - Decision on application.

(a) The commissioner shall promptly determine, in a written finding, on an application filed under AS 38.35.050 , whether the applicant is fit, willing, and able to perform the transportation or other acts proposed in a manner that will be required by the present or future public interest. In making a determination the commissioner shall consider whether or not

(1) the proposed use of the right-of-way will unreasonably conflict with existing uses of the land involving a superior public interest;

(2) the applicant has the technical and financial capability to protect state and private property interests;

(3) the applicant has the technical and financial capability to take action to the extent reasonably practical to

(A) prevent any significant adverse environmental impact, including but not limited to erosion of the surface of the land and damage to fish and wildlife and their habitat;

(B) undertake any necessary restoration or revegetation; and

(C) protect the interests of individuals living in the general area of the right-of-way who rely on fish, wildlife, and biotic resources of the area for subsistence purposes;

(4) the applicant has the financial capability to pay reasonably foreseeable damages for which the applicant may become liable on claims arising from the construction, operation, maintenance, or termination of the pipeline;

(5) the applicant has agreed that in the construction and operation of a pipeline within the right-of-way the applicant will comply with, and require contractors and their subcontractors to comply with, applicable and valid laws and regulations regarding the hiring of residents of the state then in effect or that take effect subsequently.

(b) If the commissioner makes the determinations under (a) of this section favorably to the applicant, then the commissioner may grant the whole or part of the application. If the commissioner makes the determinations under (a)(1) - (5) of this section favorably to the applicant but determines that the applicant is not then fit, willing, and able to perform under the application, the commissioner may grant the application under a conditional lease subject to conditions established by the commissioner that will ensure that the applicant will, within a prescribed period of time not exceeding 10 years, establish that the applicant is fit, willing, and able, under (a) of this section, to perform the transportation or other acts that will be required by the present or future public interest. An applicant is not entitled to a notice or authorization to proceed to construction, or its equivalent, under a conditional lease until the commissioner determines in writing that the applicant has satisfactorily established that the applicant is then fit, willing, and able to perform under (a) of this section. Otherwise, the commissioner shall deny the application.

(c) The commissioner may offer the applicant a lease or a conditional lease under this section. If the applicant does not accept a lease offered under this section within 30 days, the lease offered is withdrawn.

(d) The commissioner shall include in a conditional lease each requirement and condition of the covenants established under AS 38.35.120. The commissioner may also require that the lessee agree to additional conditions that the commissioner finds to be in the public interest. In place of the covenant established under AS 38.35.120(a)(9), the commissioner shall require the lessee to agree that it will not transfer, assign, pledge, or dispose of in any manner, directly or indirectly, its interest in a conditional right-of-way lease or a pipeline subject to the conditional lease, unless the commissioner, after considering the public interest and issuing written findings to substantiate a decision to allow the transfer, authorizes the transfer. The commissioner shall also require the lessee to agree not to allow the transfer of control of the lessee without the approval of the commissioner; as used in this subsection, "transfer of control of the lessee" means the transfer of 30 percent or more, in the aggregate, of ownership interest in the lessee in one or more transactions to one or more persons by one or more persons.

(e) The commissioner shall require a conditional lessee to agree that

(1) in the absence of the approval of the commissioner, a transfer may not relieve the lessee of an obligation assumed under the lease;

(2) a transfer, including the transfer of lessee, that occurs without the approval of the commissioner is ineffective to transfer interests in and obligations under the lease; and

(3) a transfer constitutes a default under the lease.

(f) In an application for the approval under (d) of this section of a transfer of an interest, the commissioner shall consider whether the proposed transferee will be fit, willing, and able to perform the transportation or other acts proposed under the conditions established in the conditional lease and whether the transfer is in the public interest. In approving the transfer of an interest under (d) of this section and this subsection, the commissioner may impose any condition on the transfer that the commissioner considers in the public interest.

(g) If, during the term of a conditional lease, the commissioner determines under (a) of this section that the applicant is fit, willing, and able to perform the transportation or other acts proposed in a manner that will be required by the present or future public interest, the commissioner may amend the conditional right-of-way lease to insert the covenant established in AS 38.35.120 (a)(9) in place of the covenant against a transfer established under (d) and (e) of this section.

(h) The issuance of a conditional lease does not prevent the commissioner from issuing other conditional or unconditional leases for the same right-of-way. A conditional lease may be revoked at any time that the commissioner determines that the applicant or conditional lessee will not be fit, willing, and able to perform during the term of the lease or when another applicant or conditional lessee is determined to be fit, willing, and able to perform under an application or lease for all or part of the right-of-way. An applicant or conditional lessee accrues no rights, including preference or priority rights, to a particular right-of-way until the commissioner makes a determination that the applicant or conditional lessee is then fit, willing, and able to perform the transportation or other acts proposed under (a) of this section.

(i) The commissioner shall insert a provision implementing the requirements of (a)(5) of this section into each agreement entered into by the commissioner for the construction and operation of a pipeline within the state.



Sec. 38.35.110. - Term of lease; continuation.

(a) Each lease of state land for pipeline right-of-way purposes must contain a provision that the lease shall run for a specified term of not greater than 30 years, and shall be renewable for additional periods of up to 30 years each, so long as the lessee is in commercial operation and is in full compliance with all state law, including but not limited to state law pertaining to regulation and taxation of the pipeline facility, and is in compliance with all terms of the lease. In making this determination, the commissioner shall take into consideration the cost of the proposed pipeline, its useful life, and the probable financing requirement for the proposed pipeline.

(b) If the lessee has timely requested and is pursuing renewal and the determination on the renewal has not been issued before expiration of the existing lease term, the commissioner shall continue the lease subject to the terms and conditions that were applicable to the lease in effect at the time of expiration of the lease's term until the commissioner issues a final determination on the renewal.



Sec. 38.35.120. - Covenants required to be included in lease.

(a) A noncompetitive lease of state land for a right-of-way for an oil or natural gas pipeline valued at $1,000,000 or more may be granted only upon the condition that the lessee expressly covenants in the lease, in consideration of the rights acquired by it under the lease, that

(1) it assumes the status of and will perform all of its functions undertaken under the lease as a common carrier and will accept, convey, and transport without discrimination crude oil or natural gas, depending on the kind of pipeline involved, delivered to it for transportation from fields in the vicinity of the pipeline subject to the lease throughout its route both on state land obtained under the lease and on the other land; it will accept, convey, and transport crude oil or natural gas without unjust or unreasonable discrimination in favor of one producer or person, including itself, as against another but will take the crude oil or natural gas, depending on the kind of pipeline involved, delivered or offered, without unreasonable discrimination, that the Regulatory Commission of Alaska shall, after a full hearing with due notice to the interested parties and a proper finding of facts, determine to be reasonable in the performance of its duties as a common carrier; however, a lessee that owns or operates a natural gas pipeline

(A) subject to regulation either under the Natural Gas Act (15 U.S.C. 717 et seq.) of the United States or by the state or political subdivisions with respect to rates and charges for the sale of natural gas, is, to the extent of that regulation, exempt from the common carrier requirement in this paragraph;

(B) that is a North Slope natural gas pipeline (i) is required to operate as a common carrier only with respect to the intrastate transportation of North Slope natural gas, as that term is defined in AS 42.06.630 , and (ii) is not required to operate as a common carrier as to a liquefied natural gas facility or a marine terminal facility associated with the pipeline, and is not otherwise required to perform its functions under the lease as a common carrier; for purposes of this subparagraph, "North Slope natural gas pipeline" means all the facilities of a total system of pipe, whether owned or operated under a contract, agreement, or lease, used by a carrier for transportation of North Slope natural gas, as defined by AS 42.06.630 , for delivery, for storage, or for further transportation, and including all pipe, pump, or compressor stations, station equipment, tanks, valves, access roads, bridges, airfields, terminals and terminal facilities, including docks and tanker loading facilities, operations control centers for both the upstream part of the pipeline and the terminal, tanker ballast treatment facilities, fire protection system, communication system, and all other facilities used or necessary for an integral line of pipe, taken as a whole, to carry out transportation, including an extension or enlargement of the line;

(2) it will interchange crude oil or natural gas, depending on the kind of pipeline involved, with each like common carrier and provide connections and facilities for the interchange of crude oil or natural gas at every locality reached by both pipelines when the necessity exists, subject to rates and regulations made by the appropriate state or federal regulatory agency;

(3) it will maintain and preserve books, accounts, and records and will make those reports that the state may prescribe by regulation or law as necessary and appropriate for purposes of administration of this chapter;

(4) it will accord at all reasonable times to the state and its authorized agents and auditors the right of access to its property and records, of inspection of its property, and of examination and copying of records;

(5) it will provide connections, as determined by the Regulatory Commission of Alaska under AS 42.06.340 , to facilities on the pipeline subject to the lease, both on state land and other land in the state, for the purpose of delivering crude oil or natural gas, depending on the kind of pipeline involved, to persons (including the state and its political subdivisions) contracting for the purchase at wholesale of crude oil or natural gas transported by the pipeline when required by the public interest;

(6) it shall, notwithstanding any other provision, provide connections and interchange facilities at state expense at such places the state considers necessary if the state determines to take a portion of its royalty or taxes in oil or natural gas;

(7) it will construct and operate the pipeline in accordance with applicable state laws and lawful regulations and orders of the Regulatory Commission of Alaska;

(8) it will, at its own expense, during the term of the lease,

(A) maintain the leasehold and pipeline in good repair;

(B) promptly repair or remedy any damage to the leasehold;

(C) promptly compensate for any damage to or destruction of property for which the lessee is liable resulting from damage to or destruction of the leasehold or pipeline;

(9) it will not transfer, assign, or dispose of in any manner, directly or indirectly, or by transfer of control of the carrier corporation, its interest in a right-of-way lease, or any rights under the lease or any pipeline subject to the lease to any person other than another owner of the pipeline (including subsidiaries, parents, and affiliates of the owners), except to the extent that the commissioner, after consideration of the protection of the public interest (including whether the proposed transferee is fit, willing, and able to perform the transportation or other acts proposed in a manner that will reasonably protect the lives, property, and general welfare of the people of Alaska), authorizes; the commissioner shall not unreasonably withhold consent to the transfer, assignment, or disposal;

(10) it will file with the commissioner a written appointment of a named permanent resident of the state to be its registered agent in the state and to receive service of notices, regulations, decisions, and orders of the commissioner; if it fails to appoint an agent for service, service may be made by posting a copy in the office of the commissioner, filing a copy in the office of the lieutenant governor, and mailing a copy to the lessee's last known address;

(11) the applicable law of this state will be used in resolving questions of interpretation of the lease;

(12) the granting of the right-of-way lease is subject to the express condition that the exercise of the rights and privileges granted under the lease will not unduly interfere with the management, administration, or disposal by the state of the land affected by the lease, and that the lessee agrees and consents to the occupancy and use by the state, its grantees, permittees, or other lessees of any part of the right-of-way not actually occupied or required by the pipeline for the full and safe utilization of the pipeline, for necessary operations incident to land management, administration, or disposal;

(13) it will be liable to the state for damages or injury incurred by the state caused by the construction, operation, or maintenance of the pipeline and it will indemnify the state for the liabilities or damages;

(14) it will procure and furnish liability and property damage insurance from a company licensed to do business in the state or furnish other security or undertaking upon the terms and conditions the commissioner considers necessary if the commissioner finds that the net assets of the lessee are insufficient to protect the public from damage for which the lessee may be liable arising out of the construction or operation of the pipeline.

(b) For a right-of-way lease granted under this chapter for an oil or natural gas pipeline valued at $1,000,000 or more to be valid and of legal effect, it must contain the terms required to be inserted under the provisions of AS 38.35.110 - 38.35.140. An oil or natural gas pipeline right-of-way lease granted under this chapter that does not contain the required terms is null and void and without legal effect and does not vest any interest in state land or any authority in the carrier granted the lease.

(c) The commissioner may insert in any right-of-way lease other reasonable provisions and conditions required by the public interest.

(d) The lease will also contain terms and conditions that are reasonably necessary to obligate the lessee, to the extent reasonably practicable, to

(1) prevent conflicts with other existing uses of the land involving a superior public interest;

(2) protect state and private property interests;

(3) prevent any significant adverse environmental impact, including but not limited to the erosion of the surface of the land, and damage to fish and wildlife and their habitat;

(4) restore and revegetate during the term and at termination of the lease; and

(5) protect the interests of individuals living in the general area of the right of way who rely on the fish, wildlife, and biotic resources of the area for subsistence purposes.

(e) In the event the commissioner proposes to offer a lease or leases to two or more lessees for the same pipeline, the commissioner may include terms in the lease or leases which establish the limit of the obligations and liabilities of each lessee arising under this chapter or under the lease or leases.



Sec. 38.35.122. - Products pipeline leases.

The commissioner has discretion to include any or all of the terms set out in AS 38.35.120 in leases of state land for products pipeline right-of-way purposes.



Sec. 38.35.130. - Right-of-way easements or leases acquired from others.

(a) The lessee may, if the commissioner delegates the function to it, condemn, by declaration of taking, under AS 09.55.420 - 09.55.450, real property and acquire leases of or easements or rights-of-way on land in the state required for right-of-way purposes for a pipeline subject to the lease on behalf of and as agent for the state in which title to or interest in the land shall vest.

(b) The lease shall contain a covenant that the land, right-of-way, or easement acquired under this section is or will form part of the land leased to the lessee.



Sec. 38.35.140. - Payment of rental and costs.

(a) The lease price for a right-of-way lease shall be the annual fair market rental of the state land included in the right-of-way based on the appraised fair market value of the land. The lease price is payable annually in advance on or before the anniversary of the lease. The appraised fair market rental value shall be adjusted at five-year intervals and charges or adjustments shall be based on a reappraised annual rental value. Rental may not be charged for any land acquired by the lessee under AS 38.35.130 (b) and conveyed without cost to the state.

(b) The lease applicant or lessee shall reimburse the state for all reasonable costs incurred in processing an application filed under AS 38.35.050 and in monitoring the construction, operation, maintenance, and termination of the pipeline on the right-of-way. The commissioner shall use best efforts to reach agreement with the lessee addressing the details of cost reimbursement under this subsection and shall provide the lessee with an annual estimate of the projected costs and scope of the work.



Sec. 38.35.145. - Agreement to provide for payment of preapplication costs.

(a) To accommodate preliminary work in advance of the receipt of an application for a lease under this chapter, the department may enter into an agreement with a prospective lessee desiring to own an oil or natural gas pipeline that is proposed to be located in whole or in part on state land. The agreement must provide that the prospective lessee reimburse the department for the reasonable costs of work incurred in preparing for activities before receipt of an application.

(b) Expenditure of amounts received by the department under (a) of this section is subject to appropriation by the legislature. Appropriations made to satisfy the requirement of (a) of this section may be made by general appropriations of program receipts conditioned on compliance with the program review provisions of AS 37.07.080 (h).

(c) [Repealed, Sec. 1 ch 21 SLA 2004].



Sec. 38.35.150. - Additional provisions of lease. [Repealed, Sec. 14 ch 3 FSSLA 1973].

Repealed or Renumbered



Sec. 38.35.160. - Transfer of right-of-way lease, certificates, or pipeline. [Repealed, Sec. 15 ch 3 FSSLA 1973].

Repealed or Renumbered



Sec. 38.35.170. - Forfeiture of lease.

Failure to begin construction of the pipeline facility within a reasonable time of the granting of a right-of-way lease under this chapter for reasons within the control of the lessee or failure of an owner of an interest in the granted right-of-way substantially to comply with the terms of the right-of-way shall be grounds for forfeiture of the right-of-way interest of the lessee or owner in an action brought by the commissioner in the superior court. Before the commencement of any action for forfeiture of an interest in a right-of-way under this section, the commissioner shall give the lessee or owner of the interest notice in writing of the alleged default and shall not commence the proceeding unless the lessee or owner of the interest has failed to initiate good faith efforts to cure the default within 60 days of the notice of the alleged default.



Sec. 38.35.180. - Suits to enjoin or recover damages for defaults.

(a) When in the judgment of the commissioner a person has violated or is about to violate a provision of this chapter or an obligation, condition, or provision of a right-of-way lease, the attorney general, on advice of the commissioner, shall seek a prohibition or mandatory injunction from the superior court to remedy the violation.

(b) A penalty imposed by the provisions of a right-of-way lease issued under this chapter may be enforced in the superior court by proceedings in personam against the lessee carrier, or, in the case of a lien, by proceedings in rem against any of the lessee carrier's property.

(c) Neither this section nor the state's obtaining an injunction or recovering penalties extinguishes any civil cause of action arising out of a violation of this chapter or the provisions of a right-of-way lease.



Sec. 38.35.190. - Application of the Administrative Procedure Act.

(a) AS 44.62.010 - 44.62.320, 44.62.640 and 44.62.950 apply to regulations adopted by the commissioner under the authority of this chapter.

(b) [Repealed, Sec. 18 ch 3 FSSLA 1973].

(c) [Repealed, Sec. 18 ch 3 FSSLA 1973].

(d) [Repealed, Sec. 18 ch 3 FSSLA 1973].



Sec. 38.35.200. - Judicial review of decisions of commissioner on application.

(a) An applicant or competing applicant or a person who has a direct financial interest affected by the lease who raises objections within 60 days of the publication of notice under AS 38.35.070 are the only persons with standing to seek judicial review of a decision of the commissioner under AS 38.35.100 .

(b) The only grounds for judicial review of a decision of the commissioner are

(1) failure to follow the procedures set out in this chapter; or

(2) abuse of discretion so capricious, arbitrary, or confiscatory as to constitute a denial of due process.



Sec. 38.35.205. - Lease savings clause.

A judicial finding that any term or condition of a right-of-way lease issued under this chapter is unlawful or invalid may not operate to invalidate the lease or any other term or condition of the lease.



Sec. 38.35.210. - Delegation of commissioner's authority.

Sec. 38.35.210. Delegation of commissioner's authority.

The commissioner may delegate to an employee of the Department of Natural Resources or the Department of Law the authority granted under this chapter, except for the authority to execute leases.



Sec. 38.35.220. - Continued operation of certain carriers.

(a) Natural gas carriers holding easements, rights-of-way or permits for pipelines on state public land on May 20, 1972, are unaffected by this chapter within the scope of their existing operations, normal expansions and extensions thereof so long as their original or present purpose and function remains unchanged.

(b) Subject to (a) of this section, if an existing right-of-way is revocable or for a term of years, then upon revocation or expiration this chapter applies.

(c) Applications for pipeline permits which have been filed with the division of lands before May 20, 1972, shall be considered as filed under this chapter but this does not otherwise restrict the authority of the commissioner in acting on these applications under this chapter; however, if the division of lands has, before May 20, 1972, granted right-of-entry to an applicant or issued a letter of no-objection to an applicant, and the applicant thereafter fully complies with all of the terms and conditions originally specified by the division of lands or other agency, these applications are existing valid permits or easements on May 20, 1972.

(d) [Repealed by Sec. 21 ch 3 FSSLA 1973].



Sec. 38.35.225. - Binding effect of covenants.

By entering into a lease under this chapter, the lessee is bound by all the covenants provided for in the lease to the full extent of the power of the state to impose those covenants under its authority as owner of the land to be leased or under its police or regulatory powers or otherwise; provided that the right of the lessee to challenge the power of the state to require such a covenant as owner of the land to be leased or under its police or regulatory powers or otherwise is preserved until such time as action to enforce the covenant is taken by the state.



Sec. 38.35.230. - Definitions.

In this chapter

(1) "commissioner" means the commissioner of natural resources;

(2) "coordinate agencies" includes Department of Labor and Workforce Development, Department of Transportation and Public Facilities, Department of Environmental Conservation, and the Regulatory Commission of Alaska;

(3) "lease" means the instrument or extension of an instrument issued under this chapter granting a leasehold interest in state land for pipeline right-of-way purposes to a person and authorizing the construction or operation of, or transportation, service or sale by a pipeline for crude oil, natural gas, or products;

(4) "lessee" means a person or persons holding a valid lease issued by the commissioner;

(5) "natural gas" includes all hydrocarbons produced at the wellhead not defined as oil;

(6) "oil" includes crude petroleum oil and other hydrocarbons regardless of gravity which are produced at the wellhead in liquid form and the liquid hydrocarbons known as distillate or condensate recovered or extracted from gas, other than gas produced in association with oil and commonly known as casinghead gas;

(7) "pipeline" or "pipeline facility" means all the facilities of a total system of pipe, whether owned or operated under a contract, agreement, or lease, used by a carrier for transportation of crude oil, natural gas, or products for delivery, for storage, or for further transportation, and including all pipe, pump or compressor stations, station equipment, tanks, valves, access roads, bridges, airfields, terminals and terminal facilities, including docks and tanker loading facilities, operations control center for both the upstream part of the pipeline and the terminal, tanker ballast treatment facilities, and fire protection system, communication system, and all other facilities used or necessary for an integral line of pipe, taken as a whole, to effectuate transportation, including an extension or enlargement of the line;

(8) "product" means refined crude oil, crude tops, topped crude, processed crude petroleum, residue from crude petroleum, cracking stock, uncracked fuel oil, fuel oil, treated crude oil, residuum, gas oil, casinghead gasoline, natural gas gasoline, naphtha, distillate, gasoline, kerosene, benzine, wash oil, waste oil, blended gasoline, lubricating oil, blends or mixtures of petroleum and any liquid product or by-product derived from crude petroleum oil or natural gas;

(9) "state land" means

(A) "state land" as defined in AS 38.05.965 ;

(B) public land of the United States selected by the state under sec. 6 of the Alaska Statehood Act of 1958 (P.L. 85-508; 72 Stat. 399), as amended, and real property of the United States transferred to the state under secs. 21, 35, and 45 of the Alaska Omnibus Act of 1959 (P.L. 86-70; 73 Stat. 141), as amended;

(C) any interest owned by the state in land if the interest is sufficient to permit the state to lease it under the authority of this chapter;

(10) "transportation" means the shipment or carriage by a pipeline of crude oil, natural gas, or products from an upstream terminus in one or more fields or points of production or supply of the minerals to a downstream terminus in one or more points for delivery of the minerals to a purchaser or consignee, for storage, or for further carriage or shipment, including shipment or carriage within the state that may be classified as interstate or foreign transportation to the extent that the transportation may constitutionally be subjected to the provisions of this chapter, as well as all services necessary to effectuate shipment or carriage, including, among other things, the receipt, storage, processing, handling, transfer in transit, forwarding, and delivery of the minerals.



Sec. 38.35.260. - Short title.

This chapter may be cited as the Alaska Right-of-Way Leasing Act.






Chapter 38.40. - LOCAL HIRE UNDER STATE LEASES



Chapter 38.50. - EXCHANGE OF STATE LAND

Sec. 38.50.010. - Authorization.

Subject to the requirements of this chapter, the director, with the concurrence of the commissioner, is authorized to dispose of state land or interest in land by exchanging it for land, interest in land, or other consideration. Exchanges shall be for the purpose of consolidating state land holdings, creating land ownership and use patterns which will permit more effective administration of the state public domain, facilitating the objectives of state programs, or other public purposes.



Sec. 38.50.020. - Value of properties exchanged.

(a) The land, interest in land, and other consideration which the state receives in an exchange made under this chapter shall be equal to or exceed the appraised fair market value of the land, interest in land or property exchanged by the state; however, the director may accept cash from, or pay cash to, any other party to an exchange in order to equalize the value of the property or other consideration conveyed and received by the state. If the director determines that the property to be exchanged is not equal in appraised fair market value or if the value cannot be ascertained with reasonable certainty, the director may enter into an exchange on a finding that the appraised fair market value of the property to be received, together with the value of other public benefits, equals or exceeds the value of the property which the state will relinquish. An exchange or a final agreement to exchange is subject to legislative review under AS 38.50.140 if the exchange or a final agreement to exchange involves state land having an appraised or estimated fair market value of more than $5,000,000, or is for other than equal appraised fair market value.

(b) An appraisal required by this section is presumed accurate and valid for a period of one year from the time the appraisal is completed. After that time, or if the director has reason to believe that the value of the appraised property has changed significantly during the original one year period, a reappraisal of the property is required.



Sec. 38.50.030. - Parties.

(a) The director may exchange land and interests in land with a government agency, organization, corporation, individual, or other person. At the beginning of discussions concerning a proposed exchange, the director shall require proof that each party to the negotiations is the owner of, or is legally entitled to, the property which the party desires to exchange and proof that a person acting as an agent for a principal has the authority to negotiate an exchange in behalf of the principal.

(b) The director may negotiate an exchange involving more than one party; however, in order to ascertain whether the equal value requirements of this chapter have been met, the director shall consider only the land and other consideration which the state would convey and receive if the exchange were executed.



Sec. 38.50.040. - Land subject to exchange.

Except as otherwise provided in this chapter, the director is authorized to convey for purposes of exchange any state land or interest in land regardless of the authority under which the land or interest was obtained by the state.



Sec. 38.50.050. - Conveyance of mineral rights.

Subject to the requirements of this chapter, the director is authorized to exchange mineral rights in state land to the extent that the conveyance is authorized by the state constitution and applicable federal law. The director may not exchange or receive the surface estate of land or the mineral rights in it, one without the other, unless the separation of estate is necessitated by a prior separation of ownership or by restrictions in applicable law, or the director otherwise finds that the conveyance or receipt of the surface or mineral estates, one without the other, is necessary to achieve a significant public purpose.



Sec. 38.50.060. - Reservations and covenants.

The director may include in any patent or other instrument issued under this chapter any reservations and covenants relating to the land which the director considers necessary to protect or promote the public interest. Reservations and covenants may include, but are not limited to, those relating to access, environmental protection, and use or development rights. The director may receive land which is subject to reservations and covenants if the director finds that the reservations and covenants are consistent with the public interest.



Sec. 38.50.070. - Valid existing rights.

Conveyances made by the state under this chapter are subject to valid existing rights, including, but not limited to, contracts, permits, leases, rights-of-way, and easements. Unless jurisdiction is waived, the appropriate state agency shall continue to administer valid existing rights as long as any revenues derived from the rights are distributed as provided in the exchange agreement.



Sec. 38.50.080. - Prohibition against future considerations and alienation of selection rights.

(a) The director may not negotiate or enter into a land exchange agreement which requires the identification of land, interest in land, or other consideration, except for the performance of necessary survey work, at any time after the agreement is initially executed.

(b) The director, in implementing the provisions of this chapter, may not alienate or agree not to exercise selection rights granted to the state in the Alaska Statehood Act or other applicable law authorizing the state to select land or interest in land.



Sec. 38.50.090. - Coordination with other state agencies.

(a) During the negotiation of a land exchange, the director shall consult with other departments and other divisions of the Department of Natural Resources relative to matters which are within their jurisdiction. If land under the jurisdiction of a state agency other than the Department of Natural Resources may be involved in a proposed exchange, the director shall afford the head of that agency an opportunity to participate in the discussions respecting the land.

(b) The director shall be afforded an opportunity to review and comment on any land exchange proposed by a state agency other than the Department of Natural Resources and the University of Alaska.



Sec. 38.50.100. - Finding requirement as to alternatives.

Before circulating notice under AS 38.50.110 , the director shall consider other alternatives to achieve the objectives of the proposed exchange in an effort to determine whether the proposed exchange will best serve the public interest. In making this determination, the director shall consider, among other things, the advantages and disadvantages of acquiring the land or interest in land for the state by means of purchase, lease, or selection under the Alaska Statehood Act, or condemnation. In addition, the director shall consider alternatives to the disposal through exchange of the state land or interest in land, including, but not limited to, lease or sale.



Sec. 38.50.110. - Notice of proposed exchange.

(a) Not more than 60 days nor less than 30 days before a public hearing is scheduled under AS 38.50.120 the director shall circulate a notice containing the information specified in (b) of this section except as provided in (c) of this section. The director shall

(1) publish or post the notice as provided in AS 38.05.945 , except as otherwise specified in this section; the director shall publish the notice in a newspaper of general circulation in the vicinity of the land which the state will receive and in the three most populated cities of the state;

(2) mail the notice to any person who has filed a request for notice of proposed exchanges;

(3) mail the notice to each member of the legislature;

(4) mail the notice to each municipality the boundaries of which encompass or are located within six linear miles of land involved in the proposed exchange;

(5) circulate the notice to the Office of the Governor and to all state departments;

(6) mail the notice to any corporation organized under the Alaska Native Claims Settlement Act, which corporation owns or has selected land located within a radius of 15 linear miles from land or property involved in the proposed exchange; and

(7) mail the notice to any other party, including an organization of land users, that the director considers appropriate.

(b) The notice of proposed exchange shall include the following information:

(1) a statement of the proposed action and a legal or other appropriate description of the tracts and potential uses of land involved in the proposed exchange;

(2) a map of sufficient scale to allow identification of each tract in relationship to reference points which are easily identified by laymen;

(3) the name and post office address of each party to the proposed exchange;

(4) a statement that any person asserting a claim to the property involved or desiring to comment or to obtain further information concerning the exchange should contact the office designated in the notice;

(5) the date, time, and place of a public hearing which has been scheduled in connection with the proposed exchange.

(c) The director shall provide the information required under (b) of this section in the notice required under AS 38.05.945 (b) for exchanges of

(1) less than 500 acres of state land; or

(2) state land having an appraised or estimated fair market value of less than $100,000.



Sec. 38.50.120. - Public hearings.

(a) The commissioner may hold as many public hearings as is considered appropriate. For an exchange of state land having an appraised or estimated fair market value of more than $5,000,000, there shall be at least three public hearings in one or more municipalities close to the state land proposed for exchange before it is submitted to the legislature for approval.

(b) A person who desires to testify at a hearing shall be provided an opportunity to do so, subject to reasonable time limits. In addition, the director shall hold the hearing record open for at least two weeks following the conclusion of a hearing in order to receive supplemental or additional statements.



Sec. 38.50.130. - Report on proposed exchange.

(a) In conjunction with the public notice required by AS 38.50.110 , the director shall prepare and distribute the report required by this section to the parties listed in AS 38.50.110 (a)(2) - (7) and to any other party who requests it. The report shall contain, among other things, a copy of the notice required by AS 38.50.110 and a discussion in a concise format designed to facilitate public understanding of the issues of

(1) the physical characteristics of the land involved, including the surface and mineral resources associated with the land;

(2) the appraised fair market value of each tract involved in the exchange or, if the exchange is for other than equal appraised fair market value, the nonmonetary values which are involved;

(3) the benefits and detriments which can be expected to accrue, including possible social, economic, and environmental impacts; and

(4) alternatives to the proposed exchange.

(b) Upon termination of the period provided for agency and public comment, the report and the proposed land exchange may be revised, if appropriate, to reflect comments or other information which has come to the director's attention. A brief summary of all comments and information received shall be appended to the report.



Sec. 38.50.140. - Legislative review.

Within 10 days of the convening of a regular legislative session, the governor shall transmit to the president of the senate and the speaker of the house of representatives any proposal for a land exchange required to be submitted to the legislature for approval under AS 38.50.020(a) that is scheduled to occur before the next legislative session. If exigent circumstances seriously affecting state interests so require, the governor may submit the proposed exchange to the legislature at some other time. A finding of exigent circumstances shall be carefully documented in the letter of transmittal. The director is authorized to conclude a proposed exchange agreement upon approval by the legislature of the proposed exchange agreement. A decision by the legislature to disapprove a proposed exchange shall be accompanied by a recommendation to the governor with respect to future actions which the director should take concerning the exchange.



Sec. 38.50.150. - Execution of exchange.

If a deed, contract of exchange, or other instrument of conveyance which the director receives to effectuate an exchange is properly executed, acknowledged, and authorized by the appropriate party, the director shall accept conveyance of title to the land and other property which the state is to receive as consideration, and shall issue a patent, contract of exchange, or other instrument of conveyance to the appropriate party for the property which the director is then obligated to convey. Before acceptance by the director of a deed, contract of exchange, or other instrument, no action taken by the director or by any other state official creates a right against the state with respect to state land.



Sec. 38.50.160. - Regulations.

The commissioner may adopt regulations under the Administrative Procedure Act (AS 44.62) necessary to carry out the purposes of this chapter.



Sec. 38.50.170. - Definitions.

In this chapter, unless otherwise specified,

(1) "commissioner" means the commissioner of natural resources;

(2) "director" means the director of the division of lands;

(3) "state land" means all land including shore, tide, and submerged land or unsevered resources belonging to or acquired by the state excluding interests in land severed or constructively severed from the land.






Chapter 38.95. - MISCELLANEOUS PROVISIONS

Article 01 - MANNER OF CONVEYING STATE'S INTEREST IN LAND UNDER ITS JURISDICTION

Sec. 38.95.010. - State's interest may not be obtained by adverse possession or prescription.

Sec. 38.95.010. State's interest may not be obtained by adverse possession or prescription.

No prescription or statute of limitations runs against the title or interest of the state to land under the jurisdiction of the state. No title or interest to land under the jurisdiction of the state may be acquired by adverse possession or prescription, or in any other manner except by conveyance from the state.






Article 02 - CONTRACTS WITH NATIVE CORPORATIONS

Sec. 38.95.050. - Land management contracts with Native corporations.

A corporation organized under state law pursuant to 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act) may contract with the Department of Natural Resources for the management of land; however, a sale, lease, exchange or other disposal of this land may not be made without the approval of the corporation owning it. The contract is terminable upon reasonable notice by either party to it; it may cover all or a portion of the land of the corporation, and shall provide for the terms of management by reference to law or regulation or otherwise. The Department of Natural Resources is authorized to receive and expend, subject to appropriation, funds necessary to carry out its functions under this section.



Sec. 38.95.060. - Exchange of land. [Repealed, Sec. 4 ch 240 SLA 1976. For current law, see AS 38.50].

Repealed or Renumbered






Article 03 - TRAPPING CABINS

Sec. 38.95.075. - Permits for the use of trapping cabins.

Except where a resource management conflict exists, the commissioner shall issue a nonexclusive, nontransferable permit to an individual for the use of a trapping cabin when the applicant provides to the commissioner a verified statement by the local fish and game advisory committee of the area in which the cabin is located that states that

(1) the applicant had used the cabin on a regular basis for trapping before August 1, 1984;

(2) the past, present, and intended use of the cabin is for temporary shelter while trapping; and

(3) the applicant is the owner of the cabin or has the concurrence of the owner of the cabin or there is no owner of the cabin.



Sec. 38.95.080. - Trapping cabin construction permits.

(a) The commissioner may issue a nontransferable permit for the construction of a trapping cabin on state land to a person who meets the following qualifications:

(1) the person must have an established trapline with proof of regular use;

(2) the person must have a trapline of sufficient length to justify the need for cabin construction.

(b) Nothing in (a) of this section prevents the director from issuing a permit to more than one qualified person for the construction and use of the same trapping cabin.

(c) The director shall establish, by regulation, conditions attaching to the permit issued under (a) and (b) of this section. These conditions shall include the following:

(1) permits shall be issued for a period of not more than 10 years, with succeeding 10-year renewal options, if periodic use and occupancy is established, and the qualifications of (a) of this section continue to be met;

(2) a cabin shall be constructed and maintained according to reasonable specifications established by the director; one cabin constructed under a permit may contain not more than 400 square feet; however, in no case may another cabin constructed under the same permit exceed 192 square feet;

(3) a permit shall specify the number of cabins allowed to be constructed and indicate their specific geographical location; the director may establish a maximum number of cabins per person or otherwise limit their number because of the probability of adverse consequences;

(4) adequate provision must be made for waste and garbage disposal, as determined by the director;

(5) the payment of a trapping cabin permit fee of $10.

(d) A permit issued under (a) and (b) of this section entitles its holder to use timber in the immediate vicinity of the cabin for personal noncommercial purposes only. No ownership rights to the land are conveyed by the issuance of a trapping cabin permit under this section.

(e) A person who makes a false statement as to any material fact relating to a permit issued under this section is guilty of a misdemeanor. A person who violates this subsection or any of the terms and conditions of a permit issued under this section may have the permit immediately revoked and is subject to payment of all costs required in dismantling the cabin structure.



Sec. 38.95.085. - Definitions for AS 38.95.075 - 38.95.085.

In AS 38.95.075 - 38.95.085,

(1) "commissioner" means the commissioner of natural resources;

(2) "director" means the director of the division of lands.






Article 04 - STEERING COUNCIL FOR ALASKA LANDS

Sec. 38.95.100. - 38.95.140 - l Steering Council for Alaska Lands. [Repealed, Sec. 13 ch 43 SLA 1994].

Repealed or Renumbered






Article 05 - SURVEY AND IMPROVEMENT OF STATE LAND

Sec. 38.95.150. - Survey of state land.

A professional land surveyor registered to practice under AS 08.48 shall certify the location and monumentation of boundaries and the platting and subdivision of state land. This section does not apply to surveys, monumentation, platting, or subdivision performed by the federal government.



Sec. 38.95.160. - Improvements on state land.

(a) The location and design of a publicly financed improvement on state land that costs more than $100,000 shall be supervised by a professional registered to practice under AS 08.48. A lease, easement, right-of-way, or other similar agreement that permits the use and improvement of state land under this section shall be documented by a recorded plat.

(b) In this section

(1) "publicly financed improvement" means an improvement financed with state or federal money that is constructed by the state or an instrumentality of the state and includes, but is not limited to, onshore or offshore oil drilling or pumping operations, roads, bridges, pipelines, seismic lines, logging and mining operations, dams, buildings, and electric power transmission lines;

(2) "state land" does not include land owned by the Board of Regents of the University of Alaska.






Article 06 - REAL PROPERTY ESCHEATED TO STATE

Sec. 38.95.200. - Real property subject to escheat.

(a) Real property in an intestate estate for which no taker can be found and real property devised by will for which no devisee, heir, or other claimant can be found escheats to the state.

(b) Real property of a defunct organization or corporation, for which no proceeding for distribution has been instituted within four years after the organization becomes defunct, escheats to the state.



Sec. 38.95.210. - Enforcement of rights by department.

(a) When the Department of Natural Resources is informed or has reason to believe that real property has escheated to the state, the department shall bring an action in superior court to establish whether the property has escheated to the state.

(b) The department may maintain an action to recover the possession of escheated property, or for the enforcement of the state's right to the property.



Sec. 38.95.220. - Judgment of escheat.

(a) If the superior court determines that the real property has escheated to the state, the superior court shall issue a judgment of escheat.

(b) A court order approving settlement of an estate that distributes real property to the state is a judgment of escheat.



Sec. 38.95.230. - Management of escheated real property by department.

(a) After a judgment of escheat under AS 38.95.220 , the department may sell, lease, exchange, assign, or otherwise manage real property that has escheated to the state. In determining the proper disposition of escheated real property the department shall, within two years after the judgment of escheat under AS 38.95.220 , make a written finding that it is in the best interests of the state either to

(1) obtain an appraisal of the fair market value of the real property and sell, lease, exchange, assign, or otherwise manage the property, including retention in state management; or

(2) retain the real property in state management without obtaining an appraisal.

(b) The appraised value of property handled under (a)(1) of this section, or the selling price from a sale under AS 38.05.055 if it is lower, less the expenses of sale or appraisal, is the established value of the property for purposes of redemption by an heir or other taker under AS 38.95.240 (c).

(c) Seven years after the judgment of escheat, real property that has not been otherwise disposed of by the department becomes general state land for classification, disposal, and use.



Sec. 38.95.240. - Time within which to claim escheated real property.

(a) Within seven years after a judgment of escheat under AS 38.95.220 , a person who is not a party to the escheat proceeding may bring an action in the superior court to prove the person's claim to the real property. If the plaintiff establishes the claim and establishes that the plaintiff had no knowledge of the prior escheat proceeding, the court shall award the plaintiff the property if it has been managed under AS 38.95.230 (a)(2), or the appraised value of the property under AS 38.95.230 (b) if the property has been managed under AS 38.95.230(a)(1).

(b) If it is determined that the plaintiff is entitled to the property, the department shall deliver the property to the plaintiff. The rents, profits, interest, or dividends that accrue to the state during its possession of the property are the property of the state and may not be recovered.

(c) If it is determined that the plaintiff is entitled to the appraised value of property that has been disposed of under AS 38.95.230(a)(1), at the department's discretion it may offer to the plaintiff land owned by the state and available for disposal that is of comparable value to the appraised value under AS 38.95.230 (a)(1). If the department does not offer land of comparable value, or if the plaintiff refuses the department's offer, the plaintiff is entitled to the established value of the property under AS 38.95.230 (b).

(d) The time limitation of seven years does not apply to a minor or an incapacitated person as defined by AS 13.26.005 , but such a person must bring an action to prove the person's claim to the real property within one year after the incapacity ceases.

(e) This section does not prevent the state from transferring escheated real property to a person who provides proof satisfactory to the department that the person is the owner of the real property when the department determines the transfer to be appropriate.



Sec. 38.95.250. - Proceeds of sale or redemption.

(a) The department shall deposit the proceeds of real property sold under AS 38.95.230 (a)(1) less the expenses of sale, including attorney fees and appraisal and publication costs, in an escheated real property trust account. The department shall maintain the proceeds in the account for a period of at least seven years after the date of the judgment of escheat. The department may use money in the trust account to pay claims made under AS 38.95.240 .

(b) All money collected under (a) of this section not required to be kept in the escheated real property trust account shall be deposited in the general fund.



Sec. 38.95.260. - Disposition of sale proceeds seven years after the judgment of escheat.

Seven years after the judgment of escheat, net proceeds from the sale of escheated real property may be transferred from the escheated real property trust account to the general fund and credited to the land disposal income account under AS 38.04.022 , unless a person who was the owner or one of the owners of the property when the property escheated to the state has outstanding child support obligations, in which case the proportion of the net proceeds that is attributable to the ownership interest of the person shall be applied to the satisfaction of the child support obligations and the balance remaining after the satisfaction shall be credited to the land disposal income account.



Sec. 38.95.270. - Definition.

In AS 38.95.200 - 38.95.270, "department" means the Department of Natural Resources.






Article 07 - NO OBLIGATION TO PROVIDE SERVICES TO DISPOSALS OF STATE LAND; NO LIMITATION ON FURTHER DISPOSALS

Sec. 38.95.300. - Disclaimer applicable to state land disposals.

Except as otherwise specifically provided, nothing in this title

(1) obligates the state to provide services to land that is disposed of by the state, or any grantee of the state, or is the subject of any disposal program;

(2) limits the authority of the state to dispose of land or any interest in land or resources in the area of the current disposal, provides any exclusive right or interest in the area of the disposal, or implies or requires that any disposals made will be limited in type or any other manner.












Title 39 - PUBLIC OFFICERS AND EMPLOYEES

Chapter 39.05. - QUALIFICATIONS, APPOINTMENT, AND TENURE

Sec. 39.05.010. - Employment of persons not citizens prohibited. [Repealed, Sec. 29 ch 208 SLA 1975].

Repealed or Renumbered



Sec. 39.05.020. - Appointment of department heads.

The governor shall appoint the head of each principal executive department in the state government. Each appointment is subject to confirmation by a majority of the members of the legislature in joint session.



Sec. 39.05.030. - Service at governor's pleasure.

Sec. 39.05.030. Service at governor's pleasure.

Each principal executive officer serves at the pleasure of the governor.



Sec. 39.05.035. - Commission of office.

After each appointment of a state officer, the governor shall execute a commission, which states that the person to whom it is issued is appointed and sets out the office to and the term for which the officer is appointed. The attorney general shall prescribe the form of the commission.



Sec. 39.05.040. - Oaths for executive officers, boards.

The principal executive officer of each department and the member of each board within the state government shall take, sign, and file the oath of office required by the constitution before entering upon the duties of office.



Sec. 39.05.045. - Oaths for other employees.

A public officer or employee of the state, before entering upon the duties of office, shall take and sign the following oath or affirmation:

"I do solemnly swear (or affirm) that I will support and defend the Constitution of the United States and the Constitution of the State of Alaska, and that I will faithfully discharge my duties as . . . . . . . . . . . . . . . to the best of my ability."



Sec. 39.05.050. - Surety bonds.

The principal executive officer of each department and subordinate officials shall furnish corporate surety bonds in the instance and amount required by law or determined by the governor upon recommendation of the commissioner of administration. The state shall pay the cost of the bond. The attorney general shall approve the form of the bond.



Sec. 39.05.053. - Terms of office.

The term of office of a position or membership ends on March 1 of the year when the position's or membership's term expires except as otherwise provided in a law relating to positions or memberships on a specific board or commission.



Sec. 39.05.055. - Staggered initial terms.

The terms of the initially appointed members of a board, commission, council, or other multi-member body that will have a continuing existence shall be set by the governor as follows:

(1) in the case of three-member boards, for one, two and three years;

(2) in the case of four-member boards, for one, two, three and four years;

(3) in the case of five-member boards, for one, two, three, four and five years;

(4) in the case of six-member boards, two members serve for one year, two for two years, and two for three years;

(5) in the case of seven-member boards, two members serve for one year, two for two years, and three for three years;

(6) in the case of eight-member boards, two members serve for one year, two for two years, two for three years, and two for four years;

(7) in the case of nine-member boards, three members serve for one year, three for two years, and three for three years;

(8) in the case of 10-member boards, two members serve for one year, two for two years, two for three years, two for four years, and two for five years.



Sec. 39.05.060. - Appointment, qualifications, and terms of office of members of departmental boards, councils, or commissions.

(a) Each member of the following shall be a citizen of the United States:

(1) Local Boundary Commission;

(2) Alcoholic Beverage Control Board;

(3) [Repealed, Sec. 23 ch 61 SLA 1995].

(4) [Repealed, Sec. 13 ch 43 SLA 1994].

(b) The governor shall appoint each member on the basis of interest in public affairs, good judgment, knowledge and ability in the field of action of the department for which appointed, and with a view to providing diversity of interest and points of view in the membership. Appointments are subject to confirmation by a majority of the members of the legislature in joint session.

(c) [Repealed, Sec. 56 ch 21 SLA 1985].

(d) A vacancy occurring during a term of office is filled in the same manner as the original appointment is made and, except as provided in AS 39.05.080 (4), is filled for the balance of the unexpired term. Except as otherwise provided by law, each member holds office at the pleasure of the governor notwithstanding the member's term.



Sec. 39.05.065. - Qualifications of members of the Board of Education and Early Development.

(a) Each member of the Board of Education and Early Development shall be a citizen of the United States and have been a resident of Alaska for at least three years.

(b) A member of the Board of Education and Early Development may also be a member of a district school board.



Sec. 39.05.070. - Purpose of AS 39.05.070 - 39.05.200.

It is the purpose of AS 39.05.070 - 39.05.200 to provide procedural uniformity in the exercise of appointive powers conferred by the legislature to eliminate, insofar as possible, recess or interim appointments except in the event of death, resignation, inability to act or other removal from office and the exercise, insofar as possible, of appointive powers only when the legislature is in session.



Sec. 39.05.080. - Procedure for all appointments.

Except as otherwise provided in a law relating to the positions or memberships on a specific board or commission, appointment to a position or membership shall be made in the following manner:

(1) Each governor shall present to the legislature the names of the persons appointed by that governor; each governor may present the name of a person appointed by a previous governor; only presentment that occurs during the time that the legislature is in regular session constitutes presentment under this section. The governor shall, within the first 30 days after the legislature convenes in regular session, present to the legislature for confirmation the names of the following persons: (A) persons appointed to a position or membership who have not previously been confirmed by the legislature, and (B) persons to be appointed to fill a position or membership the term of which will expire on or before March 1 during that session of the legislature. If an appointment is made after the first 30 days of the convening of the regular session but while the legislature is in regular session, the governor shall immediately present to the legislature for confirmation the name of the person appointed.

(2) When appointments are presented to the legislature for confirmation,

(A) the presiding officer of each house shall assign the name of each appointee to a standing committee of that house for a hearing, report, and recommendation; standing committees of the two houses assigned the same person's name for consideration may meet jointly to consider the qualifications of the person appointed and may issue either a separate or a joint report and recommendation concerning that person; then

(B) the legislature shall, before the end of the regular session in which the appointments are presented, in joint session assembled, act on the appointments by confirming or declining to confirm by a majority vote of all of the members the appointments presented.

(3) When the legislature declines to confirm an appointment, the legislature shall notify the governor of its action and a vacancy in the position or membership exists which the governor shall fill by making a new appointment. The governor may not appoint again the same person whose confirmation was refused for the same position or membership during the regular session of the legislature at which confirmation was refused. The person whose name is refused for appointment by the legislature may not thereafter be appointed to the same position or membership during the interim between regular legislative sessions. Failure of the legislature to act to confirm or decline to confirm an appointment during the regular session in which the appointment was presented is tantamount to a declination of confirmation on the day the regular session adjourns.

(4) Pending confirmation or rejection of appointment by the legislature, persons appointed shall exercise the functions, have the powers, and be charged with the duties prescribed by law for the appointive positions or membership. However, the duration of an appointment made during the time period between regular sessions of the legislature by a person who is not still the governor on the first day of the next regular session ends on the date during the next regular session that the sitting governor presents for confirmation an appointment to the office. For the purpose of applying laws that limit the number of terms or parts of terms that may be served by a member of a board or commission, the part of the term of office that is served under an interim appointment immediately before the member is reappointed under this paragraph is considered to be merged with the part of the term of office that is served immediately after reappointment so that the two periods of service constitute only one part of a term. The duration of an appointment made during a regular session of the legislature and not presented to the legislature by the governor during that session ends no later than the last day of that session. The duration of an appointment made during an interim by a governor who is not in office at the beginning of the next regular session of the legislature ends no later than the last day of that regular session unless the governor who is in office during that session presents the person's name for confirmation. The same governor may not appoint the same person to the same position or membership if the person's appointment ends because of the governor's failure to present the person's name for confirmation.



Sec. 39.05.090. - Time limits in AS 39.05.080 .

The time limitations concerning the submission and resubmission of names as prescribed in AS 39.05.080 do not apply to those appointments that by law require recommendations by professional groups.



Sec. 39.05.100. - Qualifications for appointment.

(a) A person appointed to a board or commission of the state government shall be and have been before the last general election, (1) a registered voter in the state, if the appointment is made at large or (2) a registered voter from the judicial district, if the appointment is made from a specific judicial district. The student member of the Board of Regents of the University of Alaska appointed under AS 14.40.150(b), the student member of the Alaska Commission on Postsecondary Education appointed under AS 14.42.015 (e), and a member of the Alaska Human Relations Commission appointed under AS 44.19.600 , are exempt from the requirement of this subsection if the member was not old enough to be a registered voter in the last general election.

(b) A member of a board or commission of the state government who ceases to reside in the state during the member's term terminates membership on the board or commission. For the purposes of this section, the acceptance of employment outside the state for a six-month period or longer, or physical absence from the state for one year or longer, or registration as a voter in a municipal, county, district, state, or national election in a voting precinct outside the state is considered as discontinuing residence in the state.



Sec. 39.05.150. - Information not to be requested of or volunteered by applicant for state employment. [Repealed, Sec. 2 ch 237 SLA 1970].

Repealed or Renumbered



Sec. 39.05.200. - Definitions.

In this chapter

(1) "confirmation" means confirmation or approval by the legislature of a name submitted for appointment to a position or membership;

(2) "position or membership" means an executive position or membership on a state board, commission, authority, council, or committee that by law requires appointment by the governor and confirmation by the legislature.






Chapter 39.10. - CONDUCT OF OFFICE

Sec. 39.10.010. - [Renumbered as AS 39.90.020 ].

Repealed or Renumbered






Chapter 39.15. - OFFICIAL BONDS

Sec. 39.15.010. - Form, amount, and conditions.

The official bond of an officer or employee of the state required by statute or regulation under authority of law shall be in a form joint and several, and made payable to the state in the penal sum and with the conditions required by law.



Sec. 39.15.020. - Obligation and effect.

Bonds of state officers and employees are in force and obligatory upon the principal and sureties for breach of the condition of the bond committed during the time the officer or employee discharges the duties of or holds the office or appointment. Each bond is considered in force and obligatory upon the principal and sureties for the faithful discharge of all duties required of the officer or employee by any law enacted after the execution of the bond and this condition shall be set out in the bond.



Sec. 39.15.030. - Action on bond.

An official bond executed by a state officer or employee is in force and obligatory upon the principal and sureties to and for the state, and for the use and benefit of all persons injured or aggrieved by the wrongful act or default of the officer or employee in the official capacity or employment of the official or employee. A person injured or aggrieved may bring suit on the bond in the person's name.



Sec. 39.15.040. - Recovery on defective bond.

If a bond does not contain the matter or condition required by law, or there is a defect in the approval or filing of the bond, the bond is not void and the obligor and the obligor's sureties are bound to the state or party interested, and the state or party may, by action instituted in any court of competent jurisdiction, suggest the defect and recover a proper and equitable demand from the obligor and surety.



Sec. 39.15.050. - Procedure when bond becomes insufficient.

(a) If a surety on the bond dies, removes from the state, becomes insolvent or insufficient, or the penalty of the bond becomes insufficient, the Department of Administration shall, on its own motion or on the showing of a person supported by an affidavit, summon the officer or employee to appear before it at a stated time, not less than 15 days after service of the summons, and show cause why the officer or employee should not execute a new bond with good and sufficient sureties.

(b) If the officer or employee after notice fails to appear at the time appointed, the department shall hear and determine the matter in the absence of the officer or employee. If the department is of the opinion that the bond is insufficient, it shall require a new bond with sureties and in the amount considered necessary.

(c) The new bond shall be executed and filed within the time the department orders. If the officer or employee fails to execute and file a new bond within the time prescribed, the office or appointment of the officer or employee becomes vacant as provided by AS 39.15.100 . The new bond has the same force and obligation upon the principal and surety and subjects the officer and the surety to the same liabilities prescribed for an original bond of an officer and employee.



Sec. 39.15.060. - Number of sureties.

Unless expressly provided otherwise, each official bond shall have at least two individual sureties or one corporate surety.



Sec. 39.15.070. - Justification of sureties.

The officer charged with the duty of approving official bonds of officers and employees may not approve a bond unless the surety on the bond is a surety company qualified to do business in the state, or unless each individual surety justifies before an officer authorized to administer oaths that the surety is

(1) a resident and freeholder within the state; and

(2) worth double the amount for which the surety becomes surety over and above all debts and liabilities in property located in the state that is not exempt from seizure and sale under execution.



Sec. 39.15.080. - Release of sureties.

A surety on an official bond may be released from liability accruing after proceedings are taken under AS 39.15.090 .



Sec. 39.15.090. - Proceedings for release of sureties.

A surety desiring to be released from liability on a bond shall file with the Department of Administration a statement in writing, signed by the surety or someone on the surety's behalf, setting out the name of the principal and the office, position, or appointment of the principal, the amount for which the surety is liable, and the surety's desire to be released from further liability. A notice containing a copy of the statement shall be served personally on the officer or employee. If the officer or employee is not in the state, the notice may be served by publication for 30 days in a newspaper printed at the capital.



Sec. 39.15.100. - Failure to file new bond.

(a) If a state officer or employee fails to file a new bond within 15 days from the date of personal service or within 30 days from the date of the first insertion of a publication, the office becomes vacant and the officer or employee forfeits the office.

(b) The office shall be filled as in other cases of vacancy. The person applying for release from liability on the bond is not liable on it after the office becomes vacant.






Chapter 39.20. - COMPENSATION, ALLOWANCES, AND LEAVE

Article 01 - SALARIES

Sec. 39.20.010. - Annual salary of governor.

(a) The annual salary of the governor is $125,000.

(b) [Repealed, Sec. 7 ch 53 SLA 2005].

(c) [Repealed, Sec. 7 ch 53 SLA 2005].



Sec. 39.20.020. - Date of entitlement of governor's salary.

Sec. 39.20.020. Date of entitlement of governor's salary.

The governor is entitled to receive the salary established for the office effective from the date on which the oath of office is taken by the governor.



Sec. 39.20.030. - Annual salary of lieutenant governor.

(a) The annual salary of the lieutenant governor is $100,000.

(b) [Repealed, Sec. 7 ch 53 SLA 2005].

(c) [Repealed, Sec. 7 ch 53 SLA 2005].



Sec. 39.20.040. - Date of entitlement of lieutenant governor's salary.

Sec. 39.20.040. Date of entitlement of lieutenant governor's salary.

The lieutenant governor is entitled to receive the salary established for the office effective from the date on which the oath of office is taken by the lieutenant governor.



Sec. 39.20.050. - Exclusive compensation.

The compensation fixed by law for the governor and lieutenant governor is in full for all services rendered by each of them in any official capacity or employment whatsoever during their respective terms of office, and shall be paid throughout their respective terms of office unless the office becomes vacant.



Sec. 39.20.060. - Exclusion of governor and lieutenant governor from personnel laws.

Notwithstanding the provisions of any other law, the governor and lieutenant governor are not considered employees of the state for the purpose of state personnel laws relating to hours of employment, annual leave, sick leave, overtime, compensatory time, and travel allowances. This section does not deprive the governor and lieutenant governor of the right to participate in the state retirement system or in state group insurance plans.



Sec. 39.20.070. - Subsequent legislation relating to AS 39.20.050 and 39.20.060.

AS 39.20.050 and 39.20.060 are not superseded or modified by any subsequent legislation except to the extent that the legislation does so expressly.



Sec. 39.20.080. - Salary of executive department head and deputy.

(a) The monthly salary of the head of each principal executive department of the state is not less than Range 28 nor more than Range 30 of the salary schedule in AS 39.27.011 (a) for Juneau, Alaska.

(b) The monthly salary of a deputy head of a principal executive department of the state is not less than Step A nor more than Step F, Range 28 of the salary schedule in AS 39.27.011 (a) for Juneau, Alaska.

(c) Except as provided by a general law applicable to all officers of the state, the compensation of the head of each principal executive department of the state may not be reduced during the executive's tenure in office.



Sec. 39.20.090. - Salaries and expenses.

The salaries and expenses of officers, boards, commissions, and bureaus established by the laws of the state shall be paid from appropriations made for that purpose, as other expenses of the state are paid.



Sec. 39.20.100. - Fees, mileage or compensation. [Repealed, Sec. 75 ch 59 SLA 1982].

Repealed or Renumbered






Article 02 - TRAVEL REGULATIONS

Sec. 39.20.110. - Per diem allowance.

Officials and employees of the state agencies, while traveling on official business and away from their designated post of duty, shall be allowed, instead of their actual expenses for subsistence and all fees or tips, a per diem allowance to be prescribed by the commissioner of administration under the regulatory authority set out in AS 39.20.160 , and in consultation with the head of the agency concerned.



Sec. 39.20.120. - Allowable expenses.

Except as provided in AS 39.20.110 - 39.20.170, only actual and necessary traveling expenses shall be allowed to an official or employee.



Sec. 39.20.130. - Mileage allowance.

Officials and employees of state agencies shall, under regulations adopted by the commissioner of administration, and whenever the mode of transportation is authorized or approved as more advantageous to the state, be paid an amount, instead of actual expenses of transportation, not to exceed a mileage allowance set by the commissioner of administration for the use of privately-owned automobiles or airplanes, when engaged in official travel inside or outside their designated posts of duty or places of service. In addition to the mileage allowance, there may be allowed reimbursement for the actual cost of ferry fares, and bridge, road, and tunnel tolls. When two or more officials or employees are traveling in the same direction, and it is possible to share a privately-owned automobile or airplane, the mileage permitted shall be allowed only once.



Sec. 39.20.140. - Travel costs and travel outside the state.

(a) The Department of Administration may not pay an official or employee for per diem or transportation costs unless the travel is clearly necessary to benefit the state.

(b) The Department of Administration may not reimburse an official or employee or pay for more than the lowest tourist class fare for the most direct route unless

(1) tourist class accommodation is not available;

(2) waiting for tourist class accommodation would occasion a delay harmful to the state; or

(3) the Department of Administration finds that travel by tourist class accommodation is not in the best interest of the state, and authorizes other accommodation.

(c) When the Department of Administration authorizes more expensive travel under (b)(3) of this section, it shall file a justification for that authorization with the travel voucher. When fares other than tourist class are authorized under (b) of this section, the Department of Administration may not reimburse the official or employee or pay for more than the lowest first class fare available.

(d) Officials and employees are authorized to travel only the least number of days necessary to transact the business involved, to secure return passage, and to return.

(e) Every official and employee shall, unless otherwise authorized by law to travel outside the state, obtain prior approval for travel outside the state from the head of the official's or employee's department or from an immediate supervisor, or from the Department of Administration if the official or employee is not within a department or is not under the direct supervision of an official or supervisor. If an employee deviates materially from the travel authorized under this section, the employee must obtain approval for the deviation from the person who approved the travel before the Department of Administration may reimburse the employee for the travel.



Sec. 39.20.150. - Advances and recovery.

(a) An agency may advance, through proper disbursing methods, to a person entitled to per diem or mileage allowance under AS 39.20.110 - 39.20.170 the sums considered advisable considering the character and probable duration of the travel to be performed.

(b) Sums advanced and not used for allowable travel expense are recoverable by setoff against salary due, or otherwise, from the person to whom advanced, or the person's estate, by deduction from any amount due from the state, or by other legal methods of recovery that may be necessary.



Sec. 39.20.160. - Regulations.

The fixing and payment under AS 39.20.110 - 39.20.170 of travel and per diem allowances and of advances and recovery and reimbursement of travel expenses shall be in accordance with regulations adopted by the commissioner of administration. The regulations shall be uniform for all officials and employees, and all agencies and departments. The regulations shall also govern the use of public transportation facilities by officials and employees. The regulations relate to the internal management of state agencies and their adoption is not subject to AS 44.62 (Administrative Procedure Act).



Sec. 39.20.170. - Construction of AS 39.20.110 - 39.20.170.

AS 39.20.110 - 39.20.170 may not be construed to modify or repeal a law providing for the travel expenses of the governor, or members of the legislature, or members of boards or commissions of the state government.



Sec. 39.20.180. - Transportation and per diem expenses for members of boards, commissions, etc.

Except as otherwise provided by law, the provisions in this section relating to per diem and transportation govern exclusively with respect to a member of a state board, commission, committee, judicial council, or other similar body of persons of the state organized or established under the authority of law, but excluding any other state employee other than a legislator, who is otherwise entitled by law to receive from the state payments for expenses of transportation, and for reimbursement or for per diem in lieu of reimbursement for other expenses incident to duties as such member:

(1) for transportation, the member is entitled either to the use of state transportation requests, or to be reimbursed for expenses of transportation to the same extent, in the same manner, and under the same conditions as provided for state officials and employees by the provisions of AS 39.20.110 - 39.20.170;

(2) for reimbursement for other expenses, the member is entitled to a per diem allowance prescribed by the commissioner of administration under the regulatory authority set out in AS 39.20.160 for each day or portion of a day spent in actual meeting or on authorized official business incident to duties as a member.



Sec. 39.20.185. - Per diem prohibited in community of residence.

A state official or employee who is a member of the judicial council or a state official or employee appointed by the governor to a state board, commission, or committee established under the authority of law is not entitled to per diem when the meeting or other business takes place in the community of which the member is a resident.



Sec. 39.20.190. - Definitions.

In AS 39.20.110 - 39.20.190

(1) "employee" or "state employee" means a person employed by a state agency;

(2) "official" or "state official" means the appointive head of a state agency;

(3) "official travel" means travel inside or outside the state on official business of the state, for which payment or reimbursement is expected or authorized;

(4) "per diem allowance" means a daily flat rate of payment instead of actual expenses;

(5) "state agency," "agency," or "department" means department, office, institution, board, commission, bureau, division, or other administrative unit forming the state government;

(6) "subsistence" means lodging, meals, and other necessary expenses incidental to the personal sustenance or comfort of the traveler;

(7) "traveler" means the official or employee engaged in official travel for the state.






Article 03 - LEAVES OF ABSENCE

Sec. 39.20.200. - Computation of personal leave.

(a) Officers and employees of the state are entitled to personal leave with pay that accrues as follows:

(1) two days for each full monthly pay period in the case of officers and employees with less than two years of service;

(2) two and one-quarter days for each full monthly pay period in the case of officers and employees with two but less than five years of service;

(3) two and one-half days for each full monthly pay period in the case of officers and employees with five but less than 10 years of service;

(4) three days for each full monthly pay period in the case of officers and employees with 10 years or more service.

(b) Personal leave accrued by an officer or employee during each pay period shall be converted monthly to a cash value by multiplying the hours accrued during the pay periods in that month by the officer's or employee's annualized hourly rate of pay for the pay period. The resulting amount shall be added to the cash value amounts calculated for previous pay periods. The total of all of the cash values is the cash value of the officer's or employee's personal leave balance.



Sec. 39.20.210. - Determining years of service.

In determining years of service for the purpose of computing personal leave, all service with the Territory and State of Alaska is included. A change in the rate of accrual of personal leave by an officer or employee takes effect upon the beginning of the monthly pay period following the monthly pay period in which the officer or employee completes the prescribed period of service.



Sec. 39.20.220. - Requirement that employment be continuous.

Notwithstanding AS 39.20.200 , an officer or employee is entitled to personal leave only after having been employed currently for a continuous period of 30 days under one or more appointments without break in service. When an officer or employee completes a period of continuous employment of 30 days, an amount of personal leave is credited to the officer or employee equal to the amount which, but for this section, would have accrued under AS 39.20.200 during the period.



Sec. 39.20.225. - Use of personal leave.

(a) An officer or employee may take personal leave at any time business permits upon permission by the head of the department or agency for which the officer or employee works.

(b) An officer or employee may take personal leave for medical reasons, regardless of whether business permits, upon permission by the head of the department or agency for which the officer or employee works. A department or agency head shall grant personal leave for medical reasons if the department or agency head is satisfied that the officer or employee is absent for medical reasons. The taking of personal leave for medical reasons shall be reduced by the amount of wage continuation payments made under AS 23.30 (Alaska Workers' Compensation Act). The following constitute "medical reasons" and are subject to the conditions noted:

(1) medical disability of an officer or employee is a medical reason for taking personal leave. A department or agency head may require a doctor's certificate showing the disability if the absence exceeds three consecutive working days;

(2) medical disability of a member of an officer's or employee's immediate family is a medical reason for taking personal leave if the disability is such that the attendance of the officer or employee is required. A department or agency head may require a doctor's certificate showing the disability if the absence exceeds three consecutive working days;

(3) a medical condition of an officer or employee that makes presence at work a danger to the health of fellow employees is a medical reason for taking personal leave. A department or agency head may require a doctor's certificate showing the condition if the absence exceeds three consecutive working days;

(4) pregnancy and childbirth or the placement of a child, other than the employee's stepchild, with the employee for adoption is a medical reason for an officer or employee to take personal leave;

(5) death of a member of an officer's or employee's immediate family is a medical reason for taking personal leave. No more than five days of personal leave may be taken for this purpose.

(c) Each officer and employee shall, during each 12-month period, take at least five days of personal leave. If the officer or employee does not take at least five days of personal leave during a 12-month period, the difference between five days and the amount of personal leave taken shall be canceled without pay unless the department or agency head certifies in writing that the officer or employee was denied the opportunity to take five days of personal leave during the 12-month period.



Sec. 39.20.230. - When annual leave may be taken. [Repealed, Sec. 15 ch 136 SLA 1978. For current law see AS 39.20.225 ].

Repealed or Renumbered



Sec. 39.20.240. - Accumulation of personal leave.

Except as provided in AS 39.20.225 (c) personal leave that is not taken by an officer or employee during a 12-month period accumulates for use in succeeding 12-month periods.



Sec. 39.20.245. - Donation of leave.

(a) An officer or employee may donate one or more days of personal leave a year to the memorial education revolving loan fund, or to an education loan account in the fund, under AS 14.43.250 - 14.43.325. The commissioner of administration shall pay to the account of the memorial education revolving loan fund, or to an education loan account in the fund, an amount equal to the value of the day or days of personal leave contributed by the officer or employee.

(b) An officer or employee, with the approval of the person authorizing the employment, may donate accrued personal or annual leave to another officer or employee only for use as leave for medical reasons. The official responsible for employee accounts shall debit the donor's personal or annual leave account and credit the donee's personal leave account, or sick leave account, as appropriate, for medical reasons only, by converting the donated leave into cash value at the donor's rate of pay and reconverting the cash value to hours of leave at the donee's rate of pay. Leave donated under this subsection is not leave taken by the donor for purposes of AS 39.20.225 (c). An employee who is covered by a collective bargaining agreement may donate leave to or receive donations of leave from an employee or officer who is not covered by a collective bargaining agreement, notwithstanding AS 39.20.310(8) and (9).



Sec. 39.20.250. - Terminal leave.

(a) Terminal leave for unused personal leave shall be allowed upon separation from service. The payment equals the cash value of the officer's or employee's personal leave balance at the time of separation from state service.

(b) [Repealed, Sec. 20 ch 4 FSSLA 1996].

(c) The payment authorized by this section is not considered salary or compensation except for purposes of taxation.



Sec. 39.20.255. - Conversion of accrued annual leave to personal leave.

An officer or employee who has accrued annual leave shall have that annual leave transferred to the officer's or employee's personal leave account.



Sec. 39.20.256. - Transfer of accrued medical leave.

(a) An officer or employee who has accrued medical leave shall have 40 percent of that medical leave transferred to the officer's or employee's personal leave account and 60 percent of that medical leave transferred to a medical leave bank. Banked medical leave may be taken only in accordance with this section.

(b) An officer or employee may not take any banked medical leave unless the officer or employee

(1) has no accrued personal leave; and

(2) has a medical disability exceeding 10 consecutive working days in duration; or

(3) has a medical disability exceeding 30 consecutive working days in duration.

(c) Once the requirements of (b) and (d) of this section have been met, an officer or employee may take banked medical leave until the medical disability is terminated or the banked medical leave is exhausted. If an officer or employee qualifies for banked medical leave under (b)(3) of this section, the banked medical leave may be taken for all working days of the medical disability following the 10th working day of the disability.

(d) When leave is taken under (b)(1) and (2) of this section, a department or agency head may require a doctor's certificate showing the disability. When leave is taken under (b)(3) of this section, the officer or employee must submit a doctor's certificate showing the disability.

(e) The taking of leave under this section shall be reduced by the amount of wage continuation payments made under AS 23.30 (Alaska Workers' Compensation Act).

(f) Upon an officer's or employee's separation from state service, the officer's or employee's banked medical leave shall be canceled without pay.



Sec. 39.20.260. - Medical leave. [Repealed, Sec. 15 ch 136 SLA 1978. For current law see AS 39.20.225 (b)].

Repealed or Renumbered



Sec. 39.20.270. - Court leave.

Notwithstanding AS 39.20.310 (7), court leave shall be granted to an employee who is classified as full time, whether permanent, nonpermanent, or temporary. An officer or employee called to serve as a juror or subpoenaed as a witness is entitled to administrative leave with pay, but compensation received by the employee or to which the employee is entitled, whichever is greater, for service as a juror or witness shall be deducted from pay to which the employee is entitled as a state officer or employee.



Sec. 39.20.280. - Maternity leave. [Repealed, Sec. 2 ch 67 SLA 1974. For current law see AS 39.20.225 (b)(4)].

Repealed or Renumbered



Sec. 39.20.290. - Definition of days of leave.

The days of leave provided for in AS 39.20.200 - 39.20.330 mean days upon which an officer or employee would otherwise work and receive pay, and are exclusive of holidays.



Sec. 39.20.295. - Special regulations on leave period.

In accord with the procedures established in AS 39.20.320 , the Department of Administration shall adopt regulations defining and establishing a uniform beginning and a uniform concluding date for the 12-month periods applicable to leave use and accumulation by officers and employees of state government.



Sec. 39.20.300. - Personal and banked medical leave transfers with officer or employee.

When an officer or employee terminates employment with one department, office, institution, or agency of the state government and is employed by another department, office, institution, or agency of the state government without break in service, accumulated personal leave and banked medical leave also transfer and shall be credited to the officer or employee in the employing department, office, institution, or agency.



Sec. 39.20.305. - Family and health leave.

(a) An officer or employee of the state who is otherwise qualified to take leave of absence may take family leave because of a serious health condition for a total of 18 workweeks during any 24-month period. An otherwise qualified officer or employee may take family leave because of pregnancy and childbirth or adoption for a total of 18 workweeks within a 12-month period; the right to take leave for this reason expires on the date one year after the birth or placement of the child. An officer or employee taking leave under this section shall use accrued paid leave until the officer or employee has only five days of paid leave remaining. The officer or employee may choose whether to retain a balance of five days of paid leave and take the remaining leave as unpaid leave or whether to exhaust the paid leave balance. After reducing accrued paid leave as required by this subsection, the officer or employee may take leave without pay for the balance of the family leave. If the employee is entitled to a longer period of time under AS 39.20.500 , then the longer period applies. An eligible employee is entitled to take family leave

(1) because of pregnancy and the birth of a child of the employee or the placement of a child, other than the employee's stepchild, with the employee for adoption; the department or agency may require that an employee using family leave under this paragraph take the leave in a single block of time;

(2) in order to care for the employee's child, spouse, or parent who has a serious health condition; in this paragraph, "child" includes the employee's biological, adopted, or foster child, stepchild, or legal ward; and

(3) because of the employee's own serious health condition.

(b) If the necessity for family leave under (a) of this section is foreseeable based on an expected birth or adoption or on planned medical treatment or supervision, the employee shall provide the employee's department or agency head with prior notice of the expected need for leave in a manner that is reasonable and practicable. If the necessity for leave under this section is foreseeable based on planned medical treatment or supervision, the employee shall also make a reasonable effort to schedule the treatment or supervision so as not to disrupt unduly the operations of the state department or agency, subject to the approval of the health care provider of the employee or the employee's child, spouse, or parent.

(c) Notwithstanding (a) of this section, if a parent or child of two employees employed by the state has a serious health condition, the state is not required to grant family leave to both employees simultaneously.

(d) In this section, "child," "health care provider," "parent," and "serious health condition" have the meanings given in AS 39.20.550 .



Sec. 39.20.310. - Exceptions.

AS 39.20.200 - 39.20.330 do not apply to

(1) members of the state legislature, the governor, the lieutenant governor, and justices and judges of the supreme and superior courts and of the court of appeals, but nothing in AS 39.20.200 - 39.20.330 may be construed to diminish the salaries fixed by law for these officers by reason of absence from duty on account of illness or otherwise;

(2) magistrates serving the state on less than a full-time basis;

(3) officers, members of the teaching staff, and employees of the University of Alaska;

(4) [Repealed by Sec. 76 ch 59 SLA 1982].

(5) persons employed in a professional capacity to make a temporary and special inquiry, study, or examination as authorized by the governor, the legislature, or a legislative committee;

(6) members of boards, commissions, and authorities who are not otherwise employed by the state;

(7) temporary employees hired for periods of less than 12 consecutive months;

(8) persons employed by the division of marine transportation as masters and members of the crews operating the state ferry system who are covered by collective bargaining agreements as provided in AS 23.40.040, except as expressly provided by law;

(9) persons employed by the state who are covered by collective bargaining agreements as provided in AS 23.40.210 , except as expressly provided by law.



Sec. 39.20.320. - Adoption of regulations.

The director of the division of personnel in the Department of Administration shall prepare and submit regulations necessary to carry out the intent of AS 39.20.200 - 39.20.330. These regulations must include provisions for crediting and, if necessary, converting accrued leave when an officer or employee transfers, without break in service, between a department or agency of the state government where the officer or employee is subject to AS 39.20.200 - 39.20.330 and a department or agency of the state government where the officer or employee is not subject to AS 39.20.200 - 39.20.330. These regulations shall be submitted to the commissioner of administration. The commissioner of administration shall review the regulations and submit them to the personnel board. The regulations, or any part of the regulations, have the force and effect of law 30 days after they are submitted to the personnel board if not disapproved by the personnel board. Amendments to the regulations shall be prepared and submitted in the same manner, and have the force and effect of law 30 days after they are submitted to the personnel board, if not disapproved by the personnel board. The regulations adopted under AS 39.20.200 - 39.20.330 relate to the internal management of state agencies and their adoption is not subject to the provisions of AS 44.62 (Administrative Procedure Act).



Sec. 39.20.330. - Departments to keep leave records.

Each department, office, institution, or agency of the state government shall keep for its files a complete leave record, covering each of its officers and employees, on forms prepared and supplied by the Department of Administration. These records are subject to annual audit and approval by the director of personnel of the Department of Administration.



Sec. 39.20.340. - Leave of absence for reserve or auxiliary members of armed forces.

(a) An employee of the state, or a political subdivision, with the approval of the city council or borough assembly, who is a member of a reserve or auxiliary component of the United States Armed Forces is entitled to a leave of absence without loss of pay, time or efficiency rating on all days during which the employee is ordered to training duty, as distinguished from active duty, with troops or at field exercises, or for instruction, or when under direct military control in the performance of a search and rescue mission. The leave of absence may not exceed 16 1/2 working days in any 12-month period.

(b) If an employee is called to active duty by the governor, an employee otherwise qualified under (a) of this section is entitled to five days leave of absence without loss of pay, time, or efficiency rating.



Sec. 39.20.345. - Continuation of pay and benefits for certain members of the reserve and auxiliary units of the armed forces.

(a) Notwithstanding any contrary provision of law, the governor, through the issuance of an administrative order, may authorize state employees who are members of a reserve or auxiliary component of the armed forces of the United States, including the organized militia of Alaska, consisting of the Alaska National Guard, the Alaska Naval Militia, and the Alaska State Defense Force, and who are called to active duty by the appropriate state or federal authority to continue to receive the equivalent of their state compensation and some or all of their state benefits.

(b) The Department of Administration shall implement an order issued by the governor under this section. The Department of Administration may adopt emergency regulations to implement an order issued by the governor under this section, including regulations regarding the scope of compensation and benefits and any allocation between the state and the state employee of contributions relating to the benefits. Emergency regulations adopted under this section

(1) are not subject to AS 44.62 (Administrative Procedure Act); and

(2) take effect immediately unless the Department of Administration specifies another date.

(c) In this section, "benefits" includes credited service in a state retirement system, membership in the supplemental employee benefits system under AS 39.30.150 - 39.30.180, and group life and health insurance provided under AS 39.30.090 - 39.30.095 or under a collective bargaining agreement.



Sec. 39.20.350. - Restoration of reserve members to former positions.

A member of a reserve component of the United States Armed Forces employed by the state, a political subdivision, or a municipal corporation with the approval of the city council, who is ordered to duty by proper authority, shall, when relieved from duty, be restored to the position the employee held when ordered to duty.






Article 04 - PAYMENTS DUE TO DECEASED STATE EMPLOYEES

Sec. 39.20.360. - Order of payment.

All unpaid compensation due to a deceased employee of the state at the time of death shall be paid to the person or persons surviving at the date of death, in the following order of precedence, and the payment is a bar to recovery by any other person of amounts so paid:

(1) to the beneficiary or beneficiaries designated by the employee in writing to receive the compensation filed with Department of Administration at the time of death; if more than one beneficiary is designated, each shall share equally unless the employee specifies a different allocation or preference;

(2) if there is no beneficiary designated, to the surviving spouse;

(3) if there is no beneficiary or surviving spouse, to the employee's child or children and descendants of deceased children by representation;

(4) if none of the above, to the employee's parents, or the survivor of them;

(5) if none of the above, to the legal representative of the employee's estate, or if there is none, to the person determined to be entitled under the laws of the employee's domicile.



Sec. 39.20.370. - Inapplicability of provisions to certain benefits, funds, or interest.

AS 39.20.360 - 39.20.400 do not apply to any benefit, refund, or interest payable under the Public Employees' Retirement System applicable to the decedent's service or to an amount the disposition of which is otherwise expressly prescribed by state law.



Sec. 39.20.380. - Change or revocation of designation.

The employee may change or revoke a designation made under AS 39.20.360 - 39.20.400 at any time without notice to the beneficiary by written notice filed with the Department of Administration.



Sec. 39.20.390. - Employees to be informed.

Each department shall inform its employees of the provisions of AS 39.20.360 - 39.20.400.



Sec. 39.20.400. - Definitions.

In AS 39.20.360 - 39.20.400

(1) "employee" means a person entitled to receive unpaid compensation from the state;

(2) "unpaid compensation" means the pay, salary, or allowances, or other compensation due on account of the services of the decedent for the state.






Article 05 - PREGNANCY, CHILDBIRTH, AND FAMILY LEAVE FOR PUBLIC EMPLOYEES

Sec. 39.20.500. - Employment benefits and privileges for health and family care.

(a) An employer shall grant an employee whose health is affected by pregnancy, childbirth, or a related medical condition the same employment benefits and privileges that the employer grants to other employees with similar ability to work who are not so affected, including allowing the employee to take disability or sick leave or other accrued leave that the employer makes available to temporarily disabled employees.

(b) An employee is eligible to take family leave if the employee has been employed by the employer for at least 35 hours a week for at least six consecutive months or for at least 17 1/2 hours a week for at least 12 consecutive months immediately preceding the leave. The leave may be unpaid leave. However, the employee may choose to substitute, or the employer may require the employee to substitute, accrued paid leave to which the employee is entitled. An employer shall permit an eligible employee to take family leave because of a serious health condition for a total of 18 workweeks during any 24-month period. An employer shall permit an eligible employee to take family leave because of pregnancy and childbirth or adoption for a total of 18 workweeks within a 12-month period; the right to take leave for this reason expires on the date one year after the birth or placement of the child. If the employee is entitled to a longer period of time under (a) of this section, then the longer period applies. An eligible employee is entitled to take family leave

(1) because of pregnancy and the birth of a child of the employee or the placement of a child, other than the employee's stepchild, with the employee for adoption; an employer may require that an employee using family leave under this paragraph take the leave in a single block of time;

(2) in order to care for the employee's child, spouse, or parent who has a serious health condition; in this paragraph, "child" includes the employee's biological, adopted, or foster child, stepchild, or legal ward; and

(3) because of the employee's own serious health condition.

(c) Notwithstanding (b) of this section, if a parent or child of two employees employed by the same employer has a serious health condition, the employer is not required to grant family leave to both employees simultaneously.

(d) During the time that an employee is on leave under this section, the employer shall maintain coverage under any group health plan at the level and under the conditions that coverage would have been provided if the employee had been employed continuously from the date the leave began to the date the employee returns from leave under (e) of this section. However, the employer may require that the employee pay all or part of the costs for maintaining health insurance coverage during a period of unpaid leave.

(e) Unless the employer's business circumstances have changed to make it impossible or unreasonable, when an employee returns from leave under this section, the employer shall restore the employee

(1) to the position of employment held by the employee when the leave began; or

(2) to a substantially similar position with substantially similar benefits, pay, and other terms and conditions of employment.

(f) This section does not apply to an employer's small employment facility if the total number of employees employed within 50 road miles of the small employment facility, including those employed at the facility, was fewer than 21 during the 20 consecutive workweeks in which the employer employed at least 21 employees at all business facilities.



Sec. 39.20.510. - Employee notice.

If the necessity for leave under AS 39.20.500 is foreseeable based on an expected birth or adoption or on planned medical treatment or supervision, the employee shall provide the employer with prior notice of the expected need for leave in a manner that is reasonable and practicable. If the necessity for leave under that section is foreseeable based on planned medical treatment or supervision, the employee shall also make a reasonable effort to schedule the treatment or supervision so as not to disrupt unduly the operations of the employer, subject to the approval of the health care provider of the employee or the employee's child, spouse, or parent.



Sec. 39.20.520. - Employee transfer.

(a) A pregnant employee may request a transfer to a suitable position under this section. An employer may not fill the position with a person other than the requesting employee until the employer has offered the position to the employee and the employee has refused the offer. A position is suitable if

(1) it is an existing unfilled position in the same administrative division in which the employee is currently employed and is less strenuous or less hazardous than the employee's current position;

(2) transfer to the position is recommended by a licensed health care provider;

(3) the employee is qualified and immediately able to perform the duties of the position; and

(4) the transfer will not subject the employer to legal liability under a collective bargaining contract or employment contract.

(b) An employer shall compensate an employee who receives a transfer under this section at a rate at least equal to the lesser of the rate, as adjusted by changes to compensation that apply generally to the work force, at which

(1) the employee was compensated immediately before requesting the transfer; or

(2) the position into which the employee transfers is compensated.



Sec. 39.20.530. - Application to other laws.

(a) The provisions of AS 39.20.500 - 39.20.550 do not affect any other provision of law relating to sex discrimination, pregnancy, or parenthood.

(b) The provisions of AS 39.20.500 - 39.20.550 are subject to collective bargaining. However, except as provided in (c) of this section, a collective bargaining contract that does not contain benefit provisions at least as beneficial to the employee as those provided by AS 39.20.500 - 39.20.550 shall be considered to contain the benefit provisions of those statutes.

(c) The commissioner of education and early development may approve a collective bargaining agreement entered into between a school district or a regional educational attendance area and a bargaining organization representing certificated employees that does not meet the leave requirements of AS 39.20.500 - 39.20.550, if the district or attendance area establishes to the satisfaction of the commissioner that a variance from the requirements of AS 39.20.500 - 39.20.550 is necessary to avoid a hardship on the school district based on the lack of qualified, available substitute teachers to replace teachers on leave under AS 39.20.500 - 39.20.550 or the lack of available housing for replacement teachers who do not live in the community.



Sec. 39.20.540. - Investigation and conciliation of complaints.

(a) A person aggrieved by a denial of a right or privilege granted by AS 39.20.500 - 39.20.540 may file a complaint with the Department of Labor and Workforce Development.

(b) The Department of Labor and Workforce Development shall informally, promptly, and impartially investigate the matters set out in a filed complaint. If the investigator determines that the allegations are supported by substantial evidence, the investigator shall immediately try to eliminate the denial of rights or privileges by conference, conciliation, and persuasion.



Sec. 39.20.550. - Definitions.

In AS 39.20.500 - 39.20.550,

(1) "child" means an individual who is

(A) under 18 years of age; or

(B) 18 years of age or older and incapable of self-care because of mental or physical disability;

(2) "employer" means the state and a political subdivision of the state that employed at least 21 employees in the state for each working day during any period of 20 consecutive workweeks in the preceding two calendar years; "employer" does not include a regional Native housing authority created under AS 18.55.995 - 18.55.998;

(3) "health care provider" means a dentist licensed under AS 08.36, a physician licensed under AS 08.64, or a psychologist licensed under AS 08.86;

(4) "parent" means a biological or adoptive parent, a parent-in-law, or a stepparent;

(5) "serious health condition" means an illness, injury, impairment, or physical or mental condition that involves

(A) inpatient care in a hospital, hospice, or residential health care facility; or

(B) continuing treatment or continuing supervision by a health care provider;

(6) "small employment facility" means a facility of an employer that did not employ 21 or more employees during any period of 20 consecutive workweeks in the preceding two calendar years;

(7) "state" includes the University of Alaska, the Alaska Railroad, and the executive, legislative, and judicial branches of state government including public and quasi-public corporations and authorities established by law.









Chapter 39.23. - STATE OFFICERS COMPENSATION COMMISSION

Sec. 39.23.010. - 39.23.130 - l Alaska Salary Commission. [Repealed, Sec. 37 ch 3 SLA 1980].

Repealed or Renumbered



Sec. 39.23.200. - Compensation commission established.

(a) [See effect of amendments note]. The State Officers Compensation Commission is established. The commission is composed of seven members appointed by the governor subject to confirmation by a majority of the legislature in joint session. Members serve for staggered terms of four years. Commission membership shall include at least one business executive, one representative of a nonpartisan voters' organization, one person with experience in public administration, and one representative of a labor organization. Except as provided in AS 39.05.080 (4), a vacancy shall be filled for the balance of the unexpired term. A commission member may serve no more than two complete consecutive terms.

(b) The commission shall elect a member to chair its meetings. A majority of the commission members constitutes a quorum to transact business. The affirmative vote of four members is required to approve the commission's recommendations on compensation.

(c) The commission shall meet every other year at the call of the chair. Notice of a meeting shall be mailed to each member at least 15 days before the date scheduled for the meeting.

(d) The commission shall hold a public hearing to discuss its findings and recommendations before submitting its final report to the legislature.

(e) The commission shall be established in the Office of the Governor.



Sec. 39.23.210. - Prohibitions against state or municipal service.

A member of the commission may not be employed by the state, including the University of Alaska, serve as a member of another state board, commission, or authority, or hold elective state or municipal office during membership on the commission.



Sec. 39.23.220. - Compensation.

Members of the commission serve without compensation but are entitled to per diem and travel expenses authorized for members of boards and commissions under AS 39.20.180 .



Sec. 39.23.230. - Staff.

(a) If requested by the commission, the Legislative Affairs Agency shall provide staff for the commission.

(b) If requested by the commission, the director of personnel in the Department of Administration shall serve as secretary to the commission.



Sec. 39.23.240. - Duties of the commission.

(a) The commission shall review the salaries, benefits, and allowances of members of the legislature and prepare a report on its findings at least once every two years, but not more frequently than every year. The commission shall notify the legislature that the report is available.

(b) The commission may review the compensation, benefits, and allowances of the governor, lieutenant governor, justices and judges of the court system, and the heads of the principal departments and shall prepare a report of its recommendations for the legislature. The commission shall notify the legislature that the report is available.

(c) The commission shall prepare its preliminary findings and recommendations for the compensation of state officers by November 15. The commission shall give reasonable public notice of its preliminary findings and recommendations, solicit public comments, and give due regard to the public comments, before submitting a final report under (d) of this section.

(d) The commission shall make available a final report of its findings and recommendations as to the rate and form of compensation, benefits, and allowances for legislators during the first 10 days of a legislative session.

(e) The commission may prepare amendments to the report submitted under (d) of this section and notify the legislature that the amendments are available.

(f) A commission member who does not concur in the proposed or final recommendations may attach written objections to the commission's report of its findings and recommendations.



Sec. 39.23.250. - Filing with lieutenant governor and certification. [See contingent effective date note]..

The commission shall, upon transmitting its final recommendations for the compensation of legislators to the legislature, file the recommendations in the office of the lieutenant governor. When the recommendations become effective, the commission shall certify the copy of the recommendations on file in the office of the lieutenant governor.



Sec. 39.23.260. - Policy of the legislature.

It is the policy of the legislature that the commission determine an equitable rate and form of compensation, benefits, and allowances for legislators.



Sec. 39.23.270. - Administrative Procedure Act.

The regulation-making provisions of AS 44.62 (Administrative Procedure Act) do not apply to proceedings of the commission.



Sec. 39.23.400. - Definition.

In this chapter "commission" means the State Officers Compensation Commission.






Chapter 39.25. - STATE PERSONNEL ACT

Article 01 - ADMINISTRATION

Sec. 39.25.010. - Purpose of chapter.

(a) It is the purpose of this chapter to establish a system of personnel administration based upon the merit principle and adapted to the requirements of the state to the end that persons best qualified to perform the functions of the state will be employed, and that an effective career service will be encouraged, developed and maintained.

(b) The merit principle of employment includes the following:

(1) recruiting, selecting, and advancing employees on the basis of their relative ability, knowledge, and skills, including open consideration of qualified applicants for initial appointment;

(2) regular integrated salary programs based on the nature of the work performed;

(3) retention of employees with permanent status on the basis of the adequacy of their performance, reasonable efforts of temporary duration for correction in inadequate performance, and separation for cause;

(4) equal treatment of applicants and employees with regard only to consideration within the merit principles of employment; and

(5) selection and retention of an employee's position secure from political influences.



Sec. 39.25.020. - Appointing authorities.

(a) The authority to appoint to positions in the state service is as follows:

(1) the legislature is the appointing authority for all officers and employees of the legislature and the legislative agencies, but the authority to make appointments may be delegated;

(2) the governor is the appointing authority for all officers and employees of the executive branch, but the authority to make appointments may be delegated;

(3) the chief justice of the supreme court is the appointing authority for all administrative and clerical personnel of the state judicial system, but the authority to make appointments may be delegated;

(4) the board of regents is the appointing authority for all employees of the University of Alaska, but the authority to make appointments may be delegated.

(b) Unless a waiver is granted by the commissioner of administration, an appointing authority may not appoint a person to state service if the person has been convicted under AS 11.56.845 . Before granting a waiver under this subsection, the commissioner shall give notice in writing to the Legislative Budget and Audit Committee of the intent to grant a waiver.



Sec. 39.25.030. - Division of personnel and board.

There is established within the Department of Administration a division of personnel. There is established within the division of personnel a personnel board.



Sec. 39.25.040. - Director of personnel.

The head of the division of personnel is the director of personnel appointed by the commissioner of administration and responsible to the commissioner of administration for the execution of the duties and responsibilities imposed by this chapter and the rules adopted under this chapter. The director of personnel shall have at least three years of practical working experience in the field of personnel administration.



Sec. 39.25.050. - Powers and duties.

(a) The director of personnel shall direct and supervise the administrative and technical activities of the division of personnel. In addition to the other duties imposed on the director, the director shall

(1) administer this chapter and the personnel rules;

(2) encourage and exercise leadership in the development of effective personnel administration in the state government;

(3) develop, in cooperation with appointing authorities and others, programs for the improvement of employee effectiveness and morale;

(4) attend meetings of the personnel board and serve as secretary for the board;

(5) establish and maintain a roster of employees subject to this chapter;

(6) prepare the rules, not inconsistent with this chapter, that are required to implement and administer this chapter;

(7) perform other lawful acts that the director considers necessary or desirable to carry out the purposes of this chapter;

(8) administer the equal employment opportunity program under AS 39.28.

(b) The director of personnel may contract with municipalities, private organizations, and other persons to provide personnel research or personnel training services for them and charge a fee for doing so.



Sec. 39.25.060. - Personnel board.

(a) The personnel board is composed of three members appointed by the governor and confirmed by the legislature meeting in joint session. The term of office of a member is six years. A vacancy in an unexpired term shall be filled by appointment by the governor for the remainder of the term. The appointment is subject to confirmation in the same manner as a full-term appointment.

(b) Members of the board may not be employees of the state. Not more than two members of the board may be members of the same political party.

(c) A board member may be removed by the governor only for cause.

(d) A member of the board may receive a per diem allowance and transportation expenses incurred in carrying out the member's duties.



Sec. 39.25.070. - Powers and duties of personnel board.

In addition to the other duties imposed by this chapter, the personnel board shall

(1) approve or disapprove amendments to the personnel rules in accordance with AS 39.25.140 ;

(2) consider and act upon recommendations for the extension of the partially exempt service and the classified service as provided in AS 39.25.130;

(3) hear and determine appeals by employees in the classified service as provided in AS 39.25.170 ;

(4) establish its own rules of procedure; two members constitute a quorum for the transaction of business and two affirmative votes are required for final action on matters acted upon by the board;

(5) elect a chair from its membership;

(6) have the power to administer oaths, subpoena witnesses, and compel the production of books and papers pertinent to a hearing authorized by this chapter;

(7) employ staff members, who shall be in the classified service;

(8) carry out its powers and duties under AS 39.52.



Sec. 39.25.080. - Personnel records confidential; exceptions.

(a) State personnel records, including employment applications and examination and other assessment materials, are confidential and are not open to public inspection except as provided in this section.

(b) The following information is available for public inspection, subject to reasonable regulations on the time and manner of inspection:

(1) the names and position titles of all state employees;

(2) the position held by a state employee;

(3) prior positions held by a state employee;

(4) whether a state employee is in the classified, partially exempt, or exempt service;

(5) the dates of appointment and separation of a state employee;

(6) the compensation authorized for a state employee; and

(7) whether a state employee has been dismissed or disciplined for a violation of AS 39.25.160 (l) (interference or failure to cooperate with the Legislative Budget and Audit Committee).

(c) A state employee has the right to examine the employee's own personnel files and may authorize others to examine those files.

(d) An applicant for state employment who appeals an examination score may review written examination questions relating to the examination unless the questions are to be used in future examinations.

(e) In addition to any access to state personnel records authorized under (b) of this section, state personnel records shall promptly be made available to the child support services agency created in AS 25.27.010 or the child support enforcement agency of another state. If the record is prepared or maintained in an electronic data base, it may be supplied by providing the requesting agency with access to the data base or a copy of the information in the data base and a statement certifying its contents. The agency receiving information under this subsection may use the information only for child support purposes authorized under law.






Article 02 - COVERAGE OF PERSONNEL

Sec. 39.25.090. - Coverage of chapter.

This chapter and the rules adopted under it apply to all positions in

(1) the classified service; and

(2) the exempt and partially exempt service as specifically provided.



Sec. 39.25.100. - Classified service.

The classified service consists of all positions in the state service not included in the exempt service or in the partially exempt service.



Sec. 39.25.110. - Exempt service.

Unless otherwise provided by law, the following positions in the state service constitute the exempt service and are exempt from the provisions of this chapter and the rules adopted under it:

(1) persons elected to public office by popular vote or appointed to fill vacancies in elected offices;

(2) justices, judges, magistrates, and employees of the judicial branch including employees of the judicial council;

(3) employees of the state legislature and its agencies;

(4) the head of each principal department in the executive branch;

(5) officers and employees of the University of Alaska;

(6) certificated teachers and noncertificated employees employed by a regional educational attendance area established and organized under AS 14.08.031 - 14.08.041 to teach in, administer, or operate schools under the control of a regional educational attendance area school board;

(7) certificated teachers employed by the Department of Education and Early Development as correspondence teachers, teachers in skill centers operated by the Department of Education and Early Development or by the Department of Labor and Workforce Development, or in Mt. Edgecumbe School;

(8) patients and inmates employed in state institutions;

(9) persons employed in a professional capacity to make a temporary or special inquiry, study or examination as authorized by the governor;

(10) members of boards, commissions, or authorities;

(11) the officers and employees of the following boards, commissions, and authorities:

(A) [Repealed, Sec. 13 ch 43 SLA 1994].

(B) Alaska Permanent Fund Corporation;

(C) Alaska Industrial Development and Export Authority;

(D) Alaska Commercial Fisheries Entry Commission;

(E) Alaska Commission on Postsecondary Education;

(F) Alaska Aerospace Development Corporation;

(G) Alaska Natural Gas Development Authority;

(12) the executive secretary and legal counsel of the Alaska Municipal Bond Bank Authority;

(13) the state medical examiner, deputy medical examiner, and assistant medical examiners appointed under AS 12.65.015 and physicians licensed to practice in this state and employed by the division of mental health and developmental disabilities in the Department of Health and Social Services or by the Department of Corrections;

(14) petroleum engineers and petroleum geologists employed in a professional capacity by the Department of Natural Resources and by the Oil and Gas Conservation Commission, except for those employed in the division of geological and geophysical surveys in the Department of Natural Resources;

(15) [Repealed, Sec. 1 ch 32 SLA 1999].

(16) persons employed by the division of marine transportation as masters and members of the crews of vessels who operate the state ferry system and who are covered by a collective bargaining agreement provided in AS 23.40.040 ;

(17) officers and employees of the state who reside in foreign countries;

(18) employees of the Alaska Seafood Marketing Institute;

(19) emergency fire-fighting personnel employed by the Department of Natural Resources for a fire emergency or for fire prevention and related activities conducted under AS 41.15.030 ;

(20) employees of the Office of the Governor and the office of the lieutenant governor, including the staff of the governor's mansion;

(21) [Repealed, Sec. 47 ch 99 SLA 2004].

(22) youth employed by the Department of Natural Resources under the Youth Employment and Student Intern programs;

(23) [Repealed, Sec. 6 ch 28 SLA 2003].

(24) students employed by the state institutions in which the students are enrolled;

(25) [Repealed, Sec. 8 ch 2 SLA 2004].

(26) investment officers in the Department of Revenue;

(27) [Repealed, Sec. 10 ch 29 SLA 1999].

(28) persons engaged in employment or pre-employment training programs operated by the Department of Military and Veterans' Affairs;

(29) [Repealed, Sec. 9 ch 115 SLA 1989].

(30) a person employed as an actuary or assistant actuary by the division of insurance in the Department of Commerce, Community, and Economic Development;

(31) [Repealed, Sec. 91 ch 163 SLA 2004].

(32) a participant in the Alaska temporary assistance program under AS 47.27 who holds a temporary position with the state in order to obtain job training or experience;

(33) a person employed as a convener under AS 44.62.730 or as a facilitator under AS 44.62.760 related to a negotiated regulation making process under AS 44.62.710 - 44.62.800;

(34) the chief executive officer and employees of the Alaska Mental Health Trust Authority employed under AS 47.30.026 (b);

(35) the assistant adjutant general for space and missile defense appointed under AS 26.05.185 ;

(36) the victims' advocate established under AS 24.65.010 and the advocate's staff;

(37) employees of the Alaska mental health trust land unit established under AS 44.37.050 ;

(38) the executive director and staff of the Council on Domestic Violence and Sexual Assault established under AS 18.66.010 ;

(39) the executive director and employees of the Knik Arm Bridge and Toll Authority under AS 19.75.051 and 19.75.061;

(40) the chair of the Workers' Compensation Appeals Commission (AS 23.30.007).



Sec. 39.25.120. - Partially exempt service.

(a) Positions in the partially exempt service are included in the position classification plan established under this chapter and are compensated according to the pay plan under AS 39.27.011 .

(b) A person holding a position in the partially exempt service is not required to complete an assessment and is not eligible for a hearing by the personnel board in case of dismissal, demotion, or suspension. Positions in the partially exempt service are specifically exempt from the rules established under AS 39.25.150 (3) - (10), (12), (13), and (16).

(c) The following positions in the state service constitute the partially exempt service:

(1) deputy and assistant commissioners of the principal departments of the executive branch, including the assistant adjutant general of the Department of Military and Veterans' Affairs;

(2) the directors of the major divisions of the principal departments of the executive branch and the regional directors of the Department of Transportation and Public Facilities;

(3) attorney members of the staff of the Department of Law, of the public defender agency, and of the office of public advocacy in the Department of Administration;

(4) one private secretary for each head of a principal department in the executive branch;

(5) employees of councils, boards, or commissions established by statute in the Office of the Governor or the office of the lieutenant governor, unless a different classification is provided by statute;

(6) not more than two special assistants to the commissioner of each of the principal departments of the executive branch, but the number may be increased if the partially exempt service is extended under AS 39.25.130 to include the additional special assistants;

(7) the principal executive officer of the following boards, councils, or commissions:

(A) Alaska Public Broadcasting Commission;

(B) Professional Teaching Practices Commission;

(C) Parole Board;

(D) Board of Nursing;

(E) Real Estate Commission;

(F) Alaska Royalty Oil and Gas Development Advisory Board;

(G) Alaska State Council on the Arts;

(H) Alaska Police Standards Council;

(I) Alaska Commission on Aging;

(J) Alaska Mental Health Board;

(K) State Medical Board;

(L) Governor's Council on Disabilities and Special Education;

(M) Advisory Board on Alcoholism and Drug Abuse;

(N) Statewide Suicide Prevention Council;

(O) the State Board of Registration for Architect, Engineers, and Land Surveyors;

(8) Alaska Pioneers' Home and Alaska Veterans' Home managers;

(9) hearing examiners in the Department of Revenue;

(10) the comptroller in the division of treasury, Department of Revenue;

(11) airport managers in the Department of Transportation and Public Facilities employed at the Anchorage and Fairbanks International Airports;

(12) the deputy director of the division of insurance in the Department of Commerce, Community, and Economic Development;

(13) the executive director and staff of the Alaska Public Offices Commission;

(14) the rehabilitation administrator of the division of workers' compensation;

(15) guards employed by the Department of Public Safety for emergencies;

(16) marine pilot coordinator of the Board of Marine Pilots;

(17) guards employed by the Department of Corrections, other than in state correctional facilities, to carry out the responsibility of the commissioner of Corrections under AS 33.30.071 (b);

(18) hearing officers and administrative law judges of the Regulatory Commission of Alaska;

(19) the compact administrator appointed under AS 33.36.130 ;

(20) the chief administrative law judge and administrative law judges of the office of administrative hearings.



Sec. 39.25.130. - Extension of partially exempt and classified services.

(a) The personnel board, upon written recommendation of the commissioner of administration, may extend the partially exempt service to include any position in the classified service that, in the judgment of the board,

(1) involves principal responsibility for the determination of policy;

(2) involves principal responsibility for the way in which policies are carried out; or

(3) involves responsibilities and duties of a type not susceptible to the ordinary recruiting and assessment procedures.

(b) Positions may not be included in the partially exempt service under this section if the inclusion is inconsistent with federal requirements for state agencies supported in whole or in part by federal funds.

(c) The personnel board, upon written recommendation of the commissioner of administration, may extend the classified service to include any position in the partially exempt service.






Article 03 - PERSONNEL RULES

Sec. 39.25.140. - Amendment of personnel rules.

(a) The director of personnel shall prepare and submit to the commissioner of administration any proposed amendments to the personnel rules for all positions and employees subject to this chapter.

(b) The commissioner of administration shall review the amendments and submit them to the personnel board.

(c) At least 30 days before the adoption, amendment, or repeal of a personnel rule, the secretary to the personnel board shall provide notice that the personnel board has the proposed action under consideration. The notice shall be

(1) posted in public buildings throughout the state;

(2) published in one or more newspapers of general circulation throughout the state;

(3) mailed to each person or group that filed a request for notice of proposed action with the secretary to the personnel board;

(4) furnished to each member of the legislature and to the Legislative Affairs Agency.

(d) The rules may provide for exemptions and modifications that are necessary to assure the continuity of federal grants to agencies supported in whole or in part by federal contributions.

(e) The rules adopted under this chapter relate to the internal management of state agencies and their adoption is not subject to the Administrative Procedure Act. The rules shall be published in the Alaska Administrative Register and Code for informational purposes.

(f) Failure to mail notice to a person as required in this section does not invalidate an action taken by the personnel board.

(g) An amendment to the personnel rules takes effect 30 days after it is approved by the personnel board. The board, if requested to do so, may hold a public hearing on a proposed amendment.



Sec. 39.25.150. - Scope of the rules.

The personnel rules must provide for

(1) the preparation, maintenance, and revision by the director of personnel, subject to approval of the commissioner of administration and the personnel board, of a position classification plan for all positions in the classified and partially exempt services; the position classification plan shall include

(A) a grouping together of all positions into classes on the basis of duties and responsibilities;

(B) an appropriate title, a description of the duties and responsibilities, training and experience qualifications, and other necessary specifications for each class of positions;

(2) the preparation, maintenance, revision and administration by the director of personnel of a pay plan for all positions in the classified and partially exempt services; the pay plan (A) shall be based upon the position classification plan; (B) shall provide for fair and reasonable compensation for services rendered, and reflect the principle of like pay for like work; (C) may be amended, approved, or disapproved by the legislature in regular or special session; after the pay plan is in effect, a salary or wage payment may not be made to a state employee covered by the plan unless the payment is in accordance with this chapter and the rules adopted under this chapter or unless the payment is in accordance with a valid agreement entered into in accordance with AS 23.40;

(3) the use of employee selection methods, including open competitive assessment devices, when appropriate, that will fairly evaluate the capacity and fitness of the person assessed to discharge the duties of the position in which employment is sought;

(4) the formulation of a list for appointment and promotion to a position;

(5) the procedure for filling positions; the rule adopted under this paragraph may include procedures providing a preference for local residents when appropriate;

(6) promotions from within the state service when there are qualified candidates in the state service; vacancies shall be filled by promotion whenever practicable and in the best interest of the state service, and promotion shall be by competitive assessment whenever possible; in considering promotions, the applicants' qualifications, performance records, seniority, and conduct shall be evaluated;

(7) a period of probation not to exceed one year before an appointment to a position becomes permanent, unless the period of probation is extended as set out in a collective bargaining agreement under AS 23.40; however, a permanent employee receiving a promotional appointment retains permanent status in the service and job class from which appointed for the duration of the probationary period and may be demoted to a former class without right of appeal, notwithstanding AS 39.25.170, but, if the employee is dismissed from the service, the appeal rights under AS 39.25.170 apply;

(8) nonpermanent and emergency appointments to positions in the state service in accordance with AS 39.25.195 - 39.25.200;

(9) provisional appointment without competitive assessment when the recruitment and assessment procedures have not identified qualified candidates in sufficient number;

(10) transfers from one department to another and from another merit system jurisdiction to the state service;

(11) transfers from one area of the state to another;

(12) the reinstatement of a person who resigns in good standing;

(13) layoffs for reason of lack of money or work, abolition of positions, or material changes in duties or organization; both performance and seniority records shall be considered in the development of layoff orders;

(14) the development, maintenance, and use of employee performance records;

(15) the establishment of disciplinary measures, which may include disciplinary suspension without pay;

(16) the procedures for review of disputed personnel actions, for resolving employee and interagency grievances, and for resolving grievances of the general public concerning the operation of the state personnel system;

(17) hours of work for all employees in the state service;

(18) methods and procedures covering overtime work and pay;

(19) the granting of employment preference rights, not within the area of promotion, to a veteran or former prisoner of war under AS 39.25.159;

(20) the employment of persons in permanent positions on a part-time basis of 15 hours or more a week, including the employment of two persons to fill one permanent full-time position; these employees shall be designated as permanent part-time employees;

(21) the granting of employment preference to individuals with severe disabilities; this includes the right to provisional appointment without competitive assessment for periods of up to four months and the granting of eligibility to an individual with a severe disability provisionally appointed under the rules who demonstrates ability to perform the job for permanent appointment without competitive assessment; provisional employment under this paragraph may not exceed four months during a 12-month period; "individual with a severe disability," as used in this paragraph, means an individual certified by the director of the division of vocational rehabilitation to be severely disabled;

(22) the establishment of programs facilitating the employment of disadvantaged persons;

(23) the delegation, when feasible, of personnel responsibilities and duties to the principal departments of the executive branch;

(24) the establishment of a transition period of up to 12 months for an employee to be reappointed to a classified position if the employee's position is withdrawn from the partially exempt or exempt service and placed in the classified service;

(25) other rules and administrative regulations, not inconsistent with this chapter, that are necessary for its enforcement.



Sec. 39.25.153. - Departmental personnel officers.

(a) If a principal department of the executive branch has a personnel officer, the personnel officer shall be employed by and located within that department.

(b) [Repealed, Sec. 16 ch 111 SLA 2000].

(c) [Repealed, Sec. 16 ch 111 SLA 2000].

(d) [Repealed, Sec. 16 ch 111 SLA 2000].



Sec. 39.25.155. - Vocational substitution program.

(a) It is the purpose of this section to establish a liberal system under which Alaskan residents not employed by the state who do not meet the minimum educational or experience criteria for state employment may demonstrate their abilities and achieve temporary or permanent state employee status. This program is intended for use primarily in remote or underemployed areas where the opportunity to gain required hiring qualifications does not exist, but where there is a local need for employees with certain vocational skills. The provisions of this section apply notwithstanding the provisions of AS 39.25.150 (3).

(b) The director of personnel shall establish vocational standards as alternatives for educational or experience levels now required for nonprofessional occupational areas under the state personnel system and incorporate these alternatives into the state classification plan.

(c) Applicants shall be placed on lists for the vocational classification indicated in their applications based on an assessment of their vocational ability and place of residence.

(d) The director of personnel shall establish rates of pay for the selected vocational substitution classifications in relation to the beginning entry classification pay rates. However, vocational substitution personnel may not be classified lower than one pay range below the range to which the classified position is allocated.

(e) The director of personnel shall embody a concept combined of vocational ability, place of residence, local hire, and area unemployment in the personnel rules to accomplish the intent of this section.

(f) Applicants selected under this section are subject to the provisions of AS 39.25.160 .

(g) [Repealed, Sec. 19 ch 67 SLA 1983].



Sec. 39.25.157. - Position descriptions.

The division of personnel, in consultation with the appropriate department or agency, shall require the preparation of and shall maintain a position description for each position in the classified service. The position description shall describe the essential functions of the position and the actual skills and abilities required to perform the tasks assigned to the position. A general requirement for physical abilities may not be imposed on a job classification unless each position within the class requires the use of the physical ability.



Sec. 39.25.158. - Reemployment rights for injured state employees.

(a) An injured employee is eligible for reemployment rights under this section if the employee requests to return to work for the state within 30 days after receipt of a release from a physician indicating that the employee is able to return to full or modified work.

(b) After an employee requests to return to work, the reemployment benefits administrator of the division of workers' compensation or the director of vocational rehabilitation in the Department of Labor and Workforce Development shall review the request and certify that the employee is able to return to work under (c), (d), (e), or (f) of this section, or defer certification until the employee completes retraining under (f) of this section.

(c) If the reemployment benefits administrator or the director of vocational rehabilitation certifies that the employee is able to perform the tasks assigned to the employee's former position, the agency shall reemploy the employee within 30 days after receipt of the certification unless the position no longer exists. If a permanent, probationary or provisional employee is currently employed in the position, the agency shall cause a vacancy under the layoff provisions of AS 39.25.150 (13).

(d) If the employee is not eligible for reemployment under (c) of this section but is able to perform the essential functions of the position, then the agency shall reemploy the employee in the position after making a reasonable accommodation to the physical and mental limitations of the employee unless the position no longer exists. Reasonable accommodation may include imposing work restrictions on the tasks performed by the employee, making job or site modifications necessary to permit the employee to perform the tasks of the position, removing institutional and architectural barriers, and providing additional support services.

(e) If the employee is not eligible for reemployment under (c) or (d) of this section and if the agency has a vacant position for which the employee is qualified that is comparable in wage to the position the employee previously held, then the agency shall offer the employee the position. If the employee is unable to perform the essential functions of a comparable position within the agency, then the employee is entitled to reemployment in a comparable position for which the employee is qualified with another agency if the position is vacant and the employee is able to perform the essential functions of that position.

(f) If the agency and other agencies in the state are unable to reemploy the employee in a position at a wage comparable to the employee's previous wage, the employee may request reemployment at a lower wage or accept retraining under AS 23.30.041 . After completing the training the employee may request reemployment in a position for which the employee has been retrained in the agency. If the agency cannot offer reemployment, the employee may request reemployment in a position for which the employee has been retrained with another agency.

(g) An agency may refuse to reemploy or continue the employment of a former employee if reasonable accommodation imposes an undue hardship on the operation of the agency's program or if, after reasonable efforts at accommodation, the injured employee cannot perform the essential functions of the position in a manner that would not endanger the health or safety of

(1) the employee because the job imposes an imminent and substantial degree of risk to the employee; or

(2) others to a greater extent than if a nonhandicapped person performed the job.

(h) Factors an agency may consider in determining undue hardship under (g) of this section include the current number of employees in the section or office, number and type of facilities, size of budget, nature and cost of the accommodation needed, and the type, composition, and structure of the work force.

(i) Notwithstanding any other provision of law, if an injured employee requests reemployment under (e) or (f) of this section and if the employee is able to perform the essential functions of the position, the state may not hire another person for that position except an employee in layoff status for that job class.

(j) A collective bargaining agreement under AS 23.40.070 - 23.40.260 may not include terms contrary to this section.

(k) In this section

(1) "agency" includes a department, division, office, agency, board, commission, authority, or other organizational unit of the executive branch of state government;

(2) "comparable wage" means a wage equivalent to at least the state minimum wage under AS 23.10.065 or 75 percent of the worker's gross hourly wage at the time of injury, whichever is greater;

(3) "injured employee" or "employee" means a permanent, probationary, or provisional employee of an agency in the classified service whose injury is a compensable injury or condition under AS 23.30.



Sec. 39.25.159. - Employment preference for veterans and former prisoners of war.

(a) A veteran or former prisoner of war who possesses the necessary qualifications for a position or job classification applied for under this chapter is entitled to a preference under this subsection. In an assessment using numerical ratings, points equal to five percent of the points available from the assessment device or devices shall be added to the passing score of a veteran, and points equal to 10 percent of the points available from the assessment device or devices shall be added to the passing score of a disabled veteran or former prisoner of war. In an assessment not using numerical ratings, consideration shall be afforded to a veteran; additionally, an opportunity to interview for the position shall be afforded to a disabled veteran or a former prisoner of war. A person may receive preference under only one of the categories described in this subsection or in (c) of this section. A person may use the preference without limitation when being considered for a position for which persons who are not currently state employees are being considered. If the recruitment for a position is limited to state employees, preference under this subsection may not be counted. If a position in the classified service is eliminated, employees shall be released in accordance with rules adopted under AS 39.25.150 (13). In the case of a comparison of employees with equal qualifications on the factors adopted under AS 39.25.150 (13), a veteran or former prisoner of war shall be given preference over a person who is not a veteran or former prisoner of war, and the veteran or former prisoner of war shall be kept on the job. This subsection may not be interpreted to amend the terms of a collective bargaining agreement.

(b) [Repealed, Sec. 2 ch 56 SLA 1993].

(c) A member of the national guard who possesses the necessary qualifications for a position or job classification applied for under this chapter is entitled to a preference under this subsection. In an assessment using numerical ratings, points equal to five percent of the points available from the assessment device or devices shall be added to the passing score of a member of the national guard. In an assessment not using numerical ratings, consideration shall be afforded to a member of the national guard. A person may use the preference without limitation when being considered for a position for which persons who are not currently state employees are being considered. If the recruitment for a position is limited to state employees, preference under this subsection may not be counted. If a position in the classified service is eliminated, employees shall be released in accordance with rules adopted under AS 39.25.150 (13). In the case of a comparison of employees with equal qualifications on the factors adopted under AS 39.25.150 (13), a member of the national guard shall be given preference over a person who is not a veteran, a former prisoner of war, or a member of the national guard. This subsection may not be interpreted to amend the terms of a collective bargaining agreement. In this subsection, "member of the national guard" means a person who is presently serving as a member of the Alaska National Guard and who has at least eight years of service in the Alaska National Guard.

(d) In this section,

(1) "consideration" means reviewing a person's entire application in order to determine whether the person should be selected, rejected, or admitted to further steps in the assessment or selection process.

(2) "disabled veteran" means a veteran who is entitled to compensation under laws administered by the United States Department of Veterans Affairs, a person who was honorably discharged or released from active duty because of a service-connected disability, or a person who was disabled in the line of duty while serving in the Alaska Territorial Guard;

(3) "prisoner of war" means a person who has been a prisoner of war during a declared war or other conflict as determined by the Department of Defense under federal regulations;

(4) "veteran" means a person

(A) with 181 days or more active service in the armed forces of the United States who has been honorably discharged after having served during any period

(i) between April 6, 1917, and December 1, 1919, between September 16, 1940, and December 31, 1947, or between June 27, 1950, and October 14, 1976; or

(ii) in which the person was awarded a campaign badge, expedition medal, the Purple Heart, or an award or decoration for heroism or gallantry in action;

(B) who served 181 days or more in the Alaska Territorial Guard.






Article 04 - PROHIBITIONS

Sec. 39.25.160. - Prohibitions generally.

(a) A classified employee may not take an active part in the management of a political party above the precinct level.

(b) A person may not give, render, pay, offer, solicit, or accept money, services, or other valuable thing in connection with securing or making an appointment, promotion, or advantage in a position in the classified service.

(c) A person may not require an assessment, subscription, contribution, or service for a political party from a state employee.

(d) A person may not seek or attempt to use a political party endorsement in connection with an appointment or promotion in the classified service.

(e) An employee in the classified, partially exempt, or exempt service who seeks nomination or becomes a candidate for state or national elective political office shall immediately resign any position held in the state service. The employee's position becomes vacant on the date the employee files a declaration of candidacy for state or national elective office. This subsection applies to employees in the exempt service, except those listed below, notwithstanding AS 39.25.110 . This subsection does not apply to

(1) a justice, judges, magistrates, and employees of the judicial branch, including employees of the judicial council;

(2) the governor or the lieutenant governor;

(3) a member of the legislature;

(4) an employee seeking election as a delegate to a constitutional convention;

(5) officers and employees of the University of Alaska;

(6) certificated teachers and noncertificated employees employed by a regional educational attendance area established and organized under AS 14.08.031 - 14.08.041 to teach in, administer, or operate schools under the control of a regional educational attendance area school board;

(7) certificated teachers employed as correspondence teachers, teachers in skill centers operated by the Department of Education and Early Development, or teachers at Mt. Edgecumbe School;

(8) members of boards and commissions and authorities if the member is not entitled to compensation other than per diem and travel for service on the board, commission, or authority;

(9) emergency fire-fighting personnel employed by the Department of Natural Resources for a fire emergency or for fire prevention and related activities conducted under AS 41.15.030 ;

(10) youth employed by the Department of Natural Resources under the Youth Employment and Student Intern programs;

(11) students employed by the state institutions in which the students are enrolled;

(12) persons engaged in employment or pre-employment training programs operated by the Department of Military and Veterans' Affairs;

(13) a participant in the Alaska temporary assistance program under AS 47.27 who holds a temporary position with the state in order to obtain job training or experience.

(f) Action affecting the employment status of a state employee or an applicant for state service, including appointment, promotion, demotion, suspension, or removal, may not be taken or withheld on the basis of unlawful discrimination due to race, religion, color, or national origin, age, handicap, sex, marital status, change in marital status, pregnancy, or parenthood. In addition, action affecting the employment status of an employee in the classified service, including appointment, promotion, demotion, suspension, or removal, may not be taken or withheld for a reason not related to merit.

(g) Action affecting the employment status of an employee in the classified service or an applicant for a position in the classified service, including appointment, promotion, demotion, suspension, or removal, may not be taken or withheld on the basis of unlawful discrimination due to political beliefs.

(h) A person may not knowingly make a false statement, mark, rating, or report with regard to an assessment, certification, or appointment made under this chapter or in any manner commit a fraud preventing the impartial execution of this chapter and the personnel rules adopted under this chapter.

(i) A person may not obstruct the right of another person to assessment, eligibility, certification, appointment, or promotion under this chapter.

(j) A state employee, whether in the classified, partially exempt, or exempt service, may not campaign on behalf of a political candidate on government time. This subsection does not prohibit the employees of the division of elections from carrying out duties related to elections or the members and employees of the commission on judicial conduct from carrying out duties relating to the evaluation of justices and judges. This subsection does not apply to the governor and lieutenant governor and members of the legislature.

(k) A person may not be employed in the classified, partially exempt, or exempt service unless the person has complied with the military selective service registration requirements imposed under 50 U.S.C. App. 453 (Military Selective Service Act), if those requirements were applicable to the person. Notwithstanding AS 39.25.110 , this subsection applies to employees in the exempt service except

(1) a justice, a judge, or a magistrate;

(2) the governor or the lieutenant governor;

(3) a member of the legislature;

(4) a person appointed under art. III, sec. 25, or art. III, sec. 26, Constitution of the State of Alaska.

(l) A state employee may not intentionally (1) fail to give, or (2) direct, order, threaten, restrain, coerce, force, or prevent another person from giving, full cooperation to the legislative auditor or the legislative fiscal analyst in assembling or furnishing requested information to the Legislative Budget and Audit Committee or its staff if the person did not reasonably believe that the action or failure to act was legally justified. Violation of this subsection constitutes just cause for dismissal or other appropriate disciplinary action.






Article 05 - HEARINGS

Sec. 39.25.170. - Hearings and appeals upon dismissal, demotion or suspension.

(a) An employee in the classified service who is dismissed, demoted, or suspended for more than 30 working days in a 12-month period shall be notified in writing by the employer of the action and the reason for it and may be heard publicly by the personnel board and may be represented by counsel at the hearing. In order to be heard, the complainant shall request a hearing within 15 days of dismissal, demotion or suspension.

(b) If the board finds that the action complained of was taken for a political, racial or religious reason, or in violation of this chapter or the rules adopted under this chapter, the officer or employee shall be reinstated to the position without loss of pay or leave benefit for the period of dismissal, demotion, or suspension. In all other cases, the board shall report its findings and recommendations to both parties.



Sec. 39.25.175. - Subpoena authority.

A subpoena shall be issued at the request of a party to a proceeding begun under AS 39.25.170 .



Sec. 39.25.176. - Effect of failure to respond or obey.

(a) If a person refuses to respond to a subpoena issued under AS 39.25.175, or refuses to testify at a hearing authorized by AS 39.25.170, the personnel board may apply to the superior court for an order requiring the person to respond to the subpoena or to testify.

(b) Failure to obey the order of the superior court requiring response to a subpoena or testimony at a hearing may be punished as contempt of court.






Article 06 - POLITICAL RIGHTS

Sec. 39.25.178. - Employee political rights.

A state employee may

(1) be a member of a national, state, or local political party;

(2) take part in a political campaign;

(3) express political opinions; however, while engaged on official business, a state employee may not display or distribute partisan political material;

(4) register party preference;

(5) serve as a voting or nonvoting delegate to a party convention;

(6) be appointed, nominated, or elected to nonpartisan public office in a local government unit; and

(7) make contributions to a political party or a candidate for public office.



Sec. 39.25.180. - Status of present employees. [Repealed, Sec. 78 ch 59 SLA 1982; Sec. 20 ch 112 SLA 1982].

Repealed or Renumbered



Sec. 39.25.181. - [Renumbered as AS 39.25.990 ].

Repealed or Renumbered



Sec. 39.25.190. - [Renumbered as AS 39.25.910 ].

Repealed or Renumbered






Article 07 - NONPERMANENT EMPLOYEES

Sec. 39.25.195. - Appointment of nonpermanent employees.

(a) An individual may not be appointed as a nonpermanent employee in the state service without prior written approval of the director except as an emergency employee.

(b) An appointment to state service, except an emergency appointment, shall be made from the list of applicants qualified for the position unless, in appropriate circumstances, the director has waived this requirement.

(c) An appointment of a nonpermanent employee may not be made unless the request for authorization is approved by the director, adequate money is available for the anticipated duration of the appointment, and the director determines that the hiring department or agency has certified that

(1) the legislature has appropriated money for the work in question knowing that it is to be performed by a nonpermanent employee;

(2) there is an immediate need to fill an authorized, permanent position and it is impractical either to establish or recruit for the position within a reasonable time;

(3) an immediate need exists and the director determines that the hiring department or agency could not reasonably have been expected to anticipate and meet that need through the creation of a permanent position; or

(4) a program or project exists and the director determines that the need for employees can most appropriately be met through the use of program or project employees.

(d) The director may not authorize the appointment of a nonpermanent employee if the director determines that

(1) the need for the nonpermanent employee can practicably be met through establishing and filling an authorized permanent position;

(2) the need for the nonpermanent employee would be more appropriately met through an emergency appointment; or

(3) the need for the nonpermanent employee is not immediate and could reasonably have been anticipated and met by the appointing authority through the creation and filling of a permanent position.

(e) A nonpermanent employee may not be placed on the state payroll unless the director has first approved the personnel action for the employee's appointment.

(f) This section does not prevent the director from adopting regulations to provide for timely substitution for permanent employees on medical or personal leave or other situations in which the appointment of an emergency or permanent employee would be inappropriate or when delay in making a temporary replacement would cause serious disruption.

(g) A department or agency may not use nonpermanent employees to perform a given work assignment for more than 120 calendar days in a 12-month period. A department or agency may not employ any individual as a nonpermanent employee for more than 120 calendar days in a 12-month period. In appropriate circumstances the director may authorize an extension of the limit imposed by this subsection if the director finds that there is an immediate need for the extension. The limit imposed by this subsection does not apply to program or project employees or to substitutes appointed under (f) of this section.

(h) A hiring department or agency shall certify to the director within 15 working days following the appointment its reasons for appointing an emergency employee.



Sec. 39.25.196. - Local hiring exception.

(a) Notwithstanding the provisions of AS 39.25.195 , a hiring department or agency may grant a preference to local residents in the appointment of nonpermanent employees or in the appointment of permanent employees to perform seasonal work assignments of 180 calendar days or less in a 12-month period. If there are no local residents on the applicable list of applicants qualified for a nonpermanent or a permanent seasonal position or if the local residents on the applicable list of applicants qualified for the position are unavailable, the hiring department or agency may obtain referrals of qualified job applicants for these positions from the job service office of the Department of Labor and Workforce Development serving the area and, from those applicants, select a qualified person who is a local resident for the position.

(b) Appointment of a nonpermanent employee in accordance with (a) of this section does not require the prior written approval of the director under AS 39.25.195 .



Sec. 39.25.197. - Termination of nonpermanent employees.

When the director determines that an employee has been appointed as a result of a false certification under AS 39.25.195 , the director shall immediately notify the head of the affected department or agency in writing and the department or agency shall terminate the employee from state service within one working day after receipt of notice.



Sec. 39.25.198. - Civil liability.

A person who makes a false certificate under AS 39.25.195 is personally liable in a civil action to an individual terminated under AS 39.25.197 for any resultant damages and for punitive damages of an amount not to exceed three times the gross monthly salary at which the nonpermanent employee was appointed.



Sec. 39.25.200. - Definitions.

In AS 39.25.195 - 39.25.200

(1) "certified" means signed by the head of a department or agency or by a responsible person designated by the head of a department or agency;

(2) "director" means the director of the division of personnel;

(3) "emergency employee" means an employee appointed for a period not to exceed 30 calendar days, whose appointment was made under conditions requiring immediate action to carry on work that is required in the public interest;

(4) "nonpermanent employee" means a person who is employed in state service in a position that is not in the exempt or partially exempt service and who is not a permanent or an emergency employee;

(5) "permanent employee" means an employee who has been appointed to an authorized, permanent full-time or part-time or permanent seasonal position in the classified service and who is in the process of completing or has successfully completed the required probationary service in that position;

(6) "program or project employee" means a nonpermanent employee, including a student intern, who is employed in state service with prior written understanding that employment in that position will continue for at most the duration of a specified program or project that is not a regular and continuing function of a department or agency and that has an established probable date of termination.



Sec. 39.25.210. - [Renumbered as AS 39.25.900 ].

Repealed or Renumbered



Sec. 39.25.220. - [Renumbered as AS 39.25.995 ].

Repealed or Renumbered






Article 08 - GENERAL PROVISIONS

Sec. 39.25.900. - Penalties.

(a) A person who wilfully violates a provision of this chapter or of the personnel rules adopted under this chapter is guilty of a misdemeanor.

(b) A state employee who is convicted of a misdemeanor under this chapter or the personnel rules adopted under this chapter immediately forfeits the employee's office or position.



Sec. 39.25.910. - Conflict with federal requirements.

If any part of this chapter conflicts with federal requirements that are a condition precedent to the allocation of federal funds to the state, the conflicting part of this chapter is inoperative solely to the extent of the conflict and with respect to the agency directly affected, and does not affect the operation of the remainder of this chapter in its application.



Sec. 39.25.990. - Definitions.

In this chapter

(1) "fraud" means for a person to knowingly

(A) create or confirm another's false impression which the person does not believe to be true, including false impressions as to law or value and false impressions as to intention or other state of mind;

(B) fail to correct another's false impression which the person previously has created or confirmed;

(C) prevent another from acquiring pertinent information;

(2) "knowingly" means for a person to be aware with respect to conduct or to a circumstance described by a provision of law that the person's conduct is of that nature or that the circumstance exists; when knowledge of the existence of a particular fact is required, that knowledge is established if a person is aware of a substantial probability of its existence, unless the person actually believes it does not exist;

(3) "precinct" means the territory within which resident voters may cast votes at one polling place;

(4) "state employee" means a person employed by the state who is paid a wage or salary, but does not include a person hired by the state to work as an independent contractor or a person who is in the custody of the state.



Sec. 39.25.995. - Short title.

This chapter may be cited as the State Personnel Act.









Chapter 39.26. - RIGHTS OF STATE EMPLOYEES

Sec. 39.26.010. - State employees protected against certain conduct.

(a) A department, agency, official, officer, or person employed by the state may not directly or indirectly

(1) require or coerce any employee of the state to participate in any way in any activity or undertaking unless the activity or undertaking is related to the performance of official duties;

(2) require or coerce any employee of the state to make any report concerning any of the employee's activities or undertakings unless the activity or undertaking is related to the performance of the employee's official duties;

(3) except as directly related to the performance of the employee's official duties, require or coerce any employee of the state to submit to any interrogation or examination or psychological test which is designed to elicit information concerning

(A) the employee's personal relationship with any person connected by blood or marriage,

(B) the employee's religious beliefs or practices,

(C) sexual matters,

(D) the employee's political affiliation or philosophy;

(4) coerce any employee of the state to invest or contribute earnings in any manner or for any purpose;

(5) restrict or attempt to restrict after-working-hour statements, pronouncements or other activities, not otherwise prohibited by law or personnel rule, of any employee of the state, if the employee does not purport to speak or act in an official capacity.

(b) The heads of the administrative departments of the state may adopt internal management regulations for their respective departments, specifying exceptions to (a)(5) of this section. These regulations shall be submitted for approval to the personnel board provided for in AS 39.25.060 .

(c) The provisions of (a) of this section do not diminish the authority of an authorized law enforcement agency to conduct criminal investigations of state employees suspected of being involved in criminal activity.



Sec. 39.26.015. - Required regulations for dress codes and appearance standards.

Dress codes and appearance standards adopted by a department, division, agency, official, or other employee of the state, that are to be applied to state employees shall be in the form of a regulation subject to legislative review under AS 44.62 (Administrative Procedure Act).



Sec. 39.26.020. - Application of chapter.

This chapter applies to those state employees in the classified and partially exempt services.






Chapter 39.27. - PAY PLAN FOR STATE EMPLOYEES

Sec. 39.27.010. - Basic salary schedule. [Repealed, Sec. 12 ch 80 SLA 1978].

Repealed or Renumbered



Sec. 39.27.011. - Salary schedule.

(a) The following monthly basic salary schedule is approved as the pay plan for classified and partially exempt employees in the executive branch of the state government who are not members of a collective bargaining unit established under the authority of AS 23.40.070 - 23.40.260 (Public Employment Relations Act), and for employees of the legislature under AS 24:

Range Step Step Step Step Step Step

No. A B C D E F

05 1724 1773 1822 1874 1929 1981

06 1822 1874 1929 1981 2038 2098

07 1929 1981 2038 2098 2163 2230

08 2038 2098 2163 2230 2294 2366

09 2163 2230 2294 2366 2440 2510

10 2294 2366 2440 2510 2587 2663

11 2440 2510 2587 2663 2753 2840

12 2587 2663 2753 2840 2936 3035

13 2753 2840 2936 3035 3142 3255

14 2936 3035 3142 3255 3368 3496

15 3142 3255 3368 3496 3608 3744

16 3368 3496 3608 3744 3878 4015

17 3608 3744 3878 4015 4152 4295

18 3878 4015 4152 4295 4429 4597

19 4152 4295 4429 4597 4740 4914

20 4429 4597 4740 4914 5061 5249

21 4740 4914 5061 5249 5410 5606

22 5061 5249 5410 5606 5788 5997

23 5410 5606 5788 5997 6196 6426

24 5788 5997 6196 6426 6641 6866

25 6196 6426 6641 6866 7115 7379

26 6426 6641 6866 7115 7379 7645

27 6641 6866 7115 7379 7645 7932

28 6866 7115 7379 7645 7932 8209

29 7115 7379 7645 7932 8209 8498

30 7379 7645 7932 8209 8498 8797

(b) [Repealed, Sec. 38 ch 3 SLA 1980].

(c) If a state officer or employee is appointed a deputy department head or a division director and, at the time of appointment, the officer or employee is receiving a salary higher than that set for the position to which appointment has been made, the officer or employee is entitled to continue receiving the higher salary. This subsection does not apply to the salary of a person appointed to a position other than a deputy department head or a division director.

(d) The commissioner of administration shall adopt the regulations required under AS 22.05.140 (d), AS 22.07.090 (c), AS 22.10.190 (d), and AS 22.15.220 (e). The regulations relate to the internal management of state agencies and their adoption is not subject to AS 44.62 (Administrative Procedure Act). The regulations shall be published in the Alaska Administrative Register and Code for informational purposes.

(e) Effective July 1, 2005, the amounts set out in the salary schedule contained in (a) of this section are increased by two percent.

(f) Effective July 1, 2006, the amounts set out in the salary schedule contained in (a) of this section, as increased under (e) of this section, are increased by two percent.

(g) [Repealed, Sec. 8 ch 2 TSSLA 2000].



Sec. 39.27.012. - Temporary salary schedules.

The director of the division of personnel may establish salary schedules providing lesser amounts than those in the basic salary schedule in order to meet salary limit requirements for receipt and expenditure of federal funds. Salary rates established under authority of this section do not affect the salaries of employees provided for by a collective bargaining agreement negotiated under the authority of AS 23.40.070 - 23.40.260 (Public Employment Relations Act).



Sec. 39.27.015. - Cost-of-living adjustments. [Repealed, Sec. 12 ch 80 SLA 1978].

Repealed or Renumbered



Sec. 39.27.020. - Pay step differentials by election district and in other states.

(a) The following pay step differentials are approved as an amendment to the basic salary schedules provided in AS 39.27.011 :

Election District Pay Steps Above

Basic

Salary Schedule

1 0

2 1

3 1

4 0

5 2

6a (excluding Valdez Duty Station) 4

6b (Valdez Duty Station) 5

7 1

8 0

9 2

10 2

11 2

12 7

13 7

14 8

15a (excluding Nenana Duty Station) 9

15b (Nenana Duty Station) 8

16a (south of Arctic Circle) 4

16b (north of Arctic Circle) 9

17 9

18 9

19 8

In other states minus 6

(b) For purposes of (a) of this section, "election district" means an election district designated in the governor's proclamation of reapportionment and redistricting of December 7, 1961.

(c) The director of the division of personnel shall establish salary differentials for positions in foreign countries. The differentials shall be adjusted annually, effective July 1, to maintain equitable relationships between salaries for positions in foreign countries and salaries for positions in Alaska.



Sec. 39.27.022. - Pay increments for longevity in state service.

(a) Pay increments, computed at the rate of 3.75 percent of the employee's base salary, shall be provided after an employee has remained in the final step within a given range for two years, provided that the employee has worked continuously for the state for seven years and provided that the current annual rating by the employee's supervisors is designated as "good" or higher.

(b) Additional increments, each computed at the rate of 3.75 percent of the employee's base salary, shall be provided under the same restrictions as provided in (a) of this section when the employee has remained in the final step for four, nine and thirteen years.

(c) Longevity pay increments provided for in (a) and (b) of this section are approved under AS 39.25.150 (2) as an amendment to the pay plan for employees of the state.

(d) This section applies to employees of the legislature only if the committee responsible for adopting employment policies concerning the employee adopts a written policy that the section applies. This section applies to the employees of the office of the ombudsman only if the ombudsman adopts a policy that the section applies. This section applies to the employees of the office of victims' rights only if the victims' advocate adopts a policy that the section applies.



Sec. 39.27.025. - Swing and graveyard shift differentials.

(a) Classified and partially exempt state employees who regularly work a "swing" shift beginning between 12:00 noon and 7:59 p.m. are entitled to a one-step increase over their normal pay established by this chapter.

(b) Classified and partially exempt state employees who regularly work a "graveyard" shift beginning between 8:00 p.m. and 3:59 a.m. are entitled to a two-step increase over their normal pay established by this chapter.



Sec. 39.27.030. - Cost-of-living survey.

Subject to an appropriation for this purpose, the director shall conduct a survey, at least every five years, to review the pay differentials established in AS 39.27.020 . The survey may address factors, as determined by the director, that are also relevant in review of state salary schedules, entitlement for beneficiaries of state programs, and payments for state service providers. The survey must reflect the costs of living in various election districts of the state, and Seattle, Washington, by using the cost of living in Anchorage as a base. In this section, "election district" has the meaning given in AS 39.27.020 (b).



Sec. 39.27.035. - Preparation and submission of pay schedules. [Repealed, Sec. 20 ch 4 FSSLA 1996].

Repealed or Renumbered



Sec. 39.27.040. - University salary survey. [Repealed, Sec. 20 ch 4 FSSLA 1996].

Repealed or Renumbered



Sec. 39.27.045. - Definition.

In AS 39.27.020 - 39.27.030, "director" means the director of the division of personnel.






Chapter 39.28. - EQUAL EMPLOYMENT OPPORTUNITY PROGRAM

Sec. 39.28.010. - Administration of equal employment opportunity program.

The director of personnel shall administer the equal employment opportunity program for the executive branch of state government to assure compliance with this chapter.



Sec. 39.28.020. - Powers and duties of the director of personnel regarding the administration of the equal employment opportunity program.

(a) The director of the division of personnel shall

(1) assist state officials to carry out their equal employment opportunity responsibilities, including promoting the recruitment, employment, training, and retention of members of protected classes, and recommend solutions to any problems identified;

(2) train state managers and supervisors in their equal employment opportunity and affirmative action responsibilities and offer orientation programs to employees to inform them of their rights and responsibilities under this chapter;

(3) monitor records of personnel actions, develop auditing and reporting systems to acquire statistical information, and prepare federal and state reports concerning the composition of the work force;

(4) prepare and submit the affirmative action plan for employment in the executive branch of state government to the governor;

(5) prepare guidelines for the affirmative action programs of agencies and review, audit, and make recommendations concerning the programs;

(6) ensure that agencies comply with the affirmative action plan and with the agency affirmative action program;

(7) implement standards by which performance evaluations of supervisors reflect compliance with affirmative action plans and objectives, including the granting or denial of merit increases;

(8) assist the division of labor relations in collective bargaining negotiations between the state and employee bargaining organizations to ensure that each collective bargaining agreement negotiated by the state ensures equal employment opportunity;

(9) file quarterly reports with the governor and the legislature concerning agency compliance with and progress in its affirmative action program, the affirmative action plan, state and federal equal employment opportunity laws and regulations;

(10) accept, investigate, and resolve complaints of discrimination from employees, previous employees, or applicants for employment;

(11) serve as primary liaison between the executive branch and state and federal agencies, minority and women's organizations, and community groups concerned with equal employment opportunity; and

(12) prepare and submit an annual report to the governor and the legislature by February 15 on the progress and problem areas in the equal employment opportunity program and the implementation of the affirmative action plan.

(b) The director of personnel may

(1) recommend legislative or administrative action to the governor, through the commissioner of administration, relating to equal employment opportunity and affirmative action matters;

(2) require the purging of the records of a complaint of unlawful discrimination from the personnel file of an employee who has filed a complaint of unlawful discrimination;

(3) forbid an agency to hire or promote employees based on a discriminatory employment practice;

(4) require an agency to reverse a personnel action including a hiring decision if the director finds that the action was based on a discriminatory employment practice;

(5) require an agency to change its selection procedures if the director finds that the procedures violate state or federal laws prohibiting employment discrimination; and

(6) when there is reason to believe that an employee has violated this subsection, require the agency to investigate and to impose discipline if the investigation reveals facts warranting it.

(c) A collective bargaining agreement adopted under AS 23.40.070 - 23.40.260 (Public Employment Relations Act) must be consistent with principles of equal employment opportunity and affirmative action. This chapter supersedes the provisions of AS 39.25 (State Personnel Act).



Sec. 39.28.030. - Administrative regulations.

The department shall adopt regulations under AS 44.62 (Administrative Procedure Act) to carry out the division of personnel's duties under this chapter.



Sec. 39.28.040. - Affirmative action plan.

The department shall establish an equal employment opportunity program and adopt annually an affirmative action plan for the executive branch of state government. The plan remains in effect until the department establishes a subsequent plan. The director of personnel shall work with each agency to enhance equal employment opportunity.



Sec. 39.28.050. - Compliance with affirmative action plan.

(a) Each agency shall comply with the affirmative action plan. Each commissioner or executive head of an agency shall adopt an affirmative action program to implement the plan within the agency. At the request of the director of personnel, a state official shall report to the director of personnel about agency employment practices and activities to implement and comply with the plan or program.

(b) When the director of personnel finds that an agency has violated the affirmative action plan or its affirmative action program, the director of personnel may

(1) suspend the hiring authority of the agency; and

(2) impose mandatory affirmative action measures on the agency to bring the agency into compliance.



Sec. 39.28.060. - Employment discrimination complaints.

(a) The division of personnel shall accept complaints of employment discrimination in the executive branch of state government and shall confer with the complainant and the agency involved to bring about an informal resolution of a complaint.

(b) An agency shall notify the division of personnel when the agency receives a complaint alleging employment discrimination.

(c) The director of personnel may not make public the records of a complaint or investigation under this chapter.



Sec. 39.28.070. - Retaliation prohibited.

(a) An agency, officer, or state employee may not directly or indirectly refuse to hire, transfer, or promote, or dismiss, demote, suspend, lay off, or otherwise discipline a person for filing a complaint with the division of personnel for a failure to comply with affirmative action or equal employment opportunity or for assisting the division of personnel in an investigation of a complaint.

(b) A person who knowingly violates this section is liable for a civil penalty of not more than $1,000.



Sec. 39.28.080. - Access to confidential records.

The director of personnel may have access to all data, records, and reports necessary to carry out its functions under this chapter. The director of personnel may not make public information designated as confidential by AS 39.25.080 or another law. However, the director of personnel may make public statistical information compiled from confidential records.



Sec. 39.28.200. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "agency" means a department, office, agency, public corporation, board, commission, authority, or other organizational unit of the executive branch;

(2) "department" means the Department of Administration;

(3) "director of personnel" means the director of personnel appointed under AS 39.25.040 ;

(4) "division of personnel" means the division of personnel established by AS 39.25.030 ;

(5) "employment in the executive branch of state government" includes employment as a permanent, probationary, provisional, nonpermanent, or temporary employee in the classified, partially exempt, or exempt services in the executive branch of state government;

(6) "member of a protected class" means a person protected by federal or state laws that prohibit discrimination in employment or a person who experiences or has experienced difficulty in obtaining employment or advancement in employment because of another factor not related to merit.






Chapter 39.30. - INSURANCE AND SUPPLEMENTAL EMPLOYEE BENEFITS

Article 01 - OLD AGE AND SURVIVORS INSURANCE

Sec. 39.30.010. - Federal territorial agreement.

(a) The director of finance, with the approval of the governor, may on behalf of the territory enter into an agreement with the Federal Security Administrator, consistent with AS 39.30.010 - 39.30.080, for the purpose of extending the benefits of the federal old age and survivors insurance system to employees of the territory or a political subdivision with respect to services specified in the agreement that constitute employment.

(b) The agreement may contain provisions relating to coverage, benefits, contributions, effective date, modification and termination of the agreement, administration, and other appropriate provisions that the parties agree upon, but, except as may be otherwise required under the Social Security Act as to the services to be covered, the agreement shall provide in effect that

(1) benefits will be provided for employees whose services are covered by the agreement, and their dependents and survivors, on the same basis as though the services constituted employment within the meaning of 42 U.S.C. 401 - 433 (Title II, Social Security Act);

(2) the territory will pay to the secretary of the treasury, as may be prescribed under 42 U.S.C. 301 - 1397f (Social Security Act), contributions with respect to wages equal to the sum of the taxes that would be imposed by 26 U.S.C. 3101 and 3111 (Federal Insurance Contributions Act) if the services covered by the agreement constituted employment within the meaning of that act;

(3) the agreement shall be effective with respect to services in employment covered by the agreement performed from the date specified in it or, as to services to which the agreement is extended by a modification to it, from the date specified in the modification;

(4) all services that constitute employment and are performed in the employ of the territory by employees of the territory shall be covered by the agreement; and

(5) all services which (A) constitute employment, (B) are performed in the employ of a political subdivision of the territory, and (C) are covered by a plan which conforms to the agreement and is approved as set out in AS 39.30.030 shall be covered by the agreement.



Sec. 39.30.020. - Contributions by employees.

(a) An employee whose services are covered by an agreement under AS 39.30.010 shall pay for the period of coverage, into the state treasury, contributions equal to the amount of tax that would be imposed by 26 U.S.C. 3101 (Federal Insurance Contributions Act) if the services constituted employment within the meaning of that Act.

(b) The contribution shall be collected by deducting the amount of the contribution from wages. Failure to make deduction does not relieve the employee from liability for the contribution.

(c) If more or less than the correct amount of the contribution is paid or deducted, an adjustment or, if adjustment is impracticable, a refund shall be made without interest, in the manner prescribed by the department.



Sec. 39.30.030. - Plans for coverage of employees of political subdivisions.

(a) A political subdivision of the state may submit for approval by the department a plan for extending the benefits of 42 U.S.C. 401 - 433 (Title II, Social Security Act) to its employees. A plan and an amendment to the plan shall be approved by the department if it finds that the plan or amendment

(1) conforms with the requirements prescribed in regulations of the department;

(2) conforms with the requirements of the Social Security Act and with the agreement entered into under AS 39.30.010 ;

(3) provides that services that constitute employment and are performed in the employ of the political subdivision by employees are covered by it;

(4) specifies the source from which the funds necessary to make the payments required by (d) and (e) of this section are expected to be derived and contains reasonable assurance that the source will be adequate for the purpose;

(5) provides for those methods of administration of the plan by the political subdivision that the department finds are necessary for the proper and efficient administration of the plan;

(6) provides that the political subdivision will make reports that the department requires, and will comply with requirements of the department or the Federal Security Administrator to assure the correctness and verification of the reports; and

(7) authorizes the department to terminate the plan in its entirety in its discretion if it finds that there is a failure to comply substantially with a provision in the plan at the time and upon the notice and conditions provided by regulations of the department that are consistent with the Social Security Act.

(b) The department may not refuse to approve a plan submitted by a political subdivision under (a) of this section, and may not terminate an approved plan, without reasonable notice and opportunity for hearing to the political subdivision affected.

(c) A political subdivision that has an approved plan shall pay contributions into the state treasury at the rates specified in the agreement and at the time which the department prescribes by regulation.

(d) A political subdivision required to make payments under (c) of this section may, in consideration of the employee's retention in, or entry into, employment after March 23, 1951, impose upon each of its employees, as to services that are covered by an approved plan, a contribution with respect to the employee's wages, not exceeding the amount of tax that would be imposed by 26 U.S.C. 3101 (Federal Insurance Contributions Act) if the services constituted employment within the meaning of that act, and may deduct the amount of this contribution from the employee's wages. Contributions so collected shall be paid into the state treasury in partial discharge of the liability of the political subdivision or instrumentality under (c) of this section. Failure to deduct the contribution does not relieve the employee or employer of liability for it.

(e) A delinquent payment due under (c) of this section, with interest at the rate of six percent a year, may be recovered by action against the political subdivision liable for it or may, at the request of the department, be deducted from any other money payable to the political subdivision by a department or agency of the state.



Sec. 39.30.040. - Deposits and withdrawals.

(a) Unless otherwise provided by law, there shall be deposited in the state treasury in trust all contributions collected under AS 39.30.010 - 39.30.080.

(b) The department has power, authority, and jurisdiction over this trust and may perform all acts whether or not specifically designated that are necessary to the administration of this trust.

(c) This trust shall be used and administered exclusively for the purpose of AS 39.30.010 - 39.30.080. Withdrawals may be made only for

(1) payment of amounts required to be paid to the secretary of the treasury by an agreement entered into under AS 39.30.010 ;

(2) payment of the refunds provided for in AS 39.30.020 (c); and

(3) refunds of overpayments, not otherwise adjustable, made by a political subdivision or instrumentality.



Sec. 39.30.050. - Administrative costs.

The department shall collect from each participating political subdivision its respective pro rata share of the expenses incurred in the administration of AS 39.30.010 - 39.30.080. The amounts collected from participating political subdivisions, together with money appropriated by the state for covering the state's share of administrative costs, shall be deposited in an FICA administration fund and are not allocable to any other purpose. Expenditures from the FICA administration fund shall be included in the governor's budget for each fiscal year and are subject to appropriation by the legislature. At the time of preparation of the governor's annual budget the department shall review the FICA administration fund and adjust the rate of assessment on political subdivisions so as to prevent the accumulation of more money than is needed to administer AS 39.30.010 - 39.30.080.



Sec. 39.30.060. - Regulations.

The department shall adopt and publish the regulations not inconsistent with AS 39.30.010 - 39.30.080 that it finds necessary or appropriate to the efficient administration of its functions under AS 39.30.010 - 39.30.080.



Sec. 39.30.070. - Studies and reports. [Repealed, Sec. 35 ch 126 SLA 1994].

Repealed or Renumbered



Sec. 39.30.080. - Definitions.

In AS 39.30.010 - 39.30.080

(1) "department" means the Department of Administration;

(2) "employee" includes an officer of a political subdivision of the state;

(3) "employment" means any service performed by an employee of a political subdivision of the state, except (A) service that in the absence of an agreement entered into under AS 39.30.010 - 39.30.080 would constitute "employment" as defined in the Social Security Act; or (B) service that under the Social Security Act may not be included in an agreement between the state and the Federal Security Administrator entered into under AS 39.30.010 - 39.30.080;

(4) "Federal Insurance Contributions Act" means subchapter A of chapter 9 of the Federal Internal Revenue Code as amended;

(5) "Federal Security Administrator" includes an individual to whom the Federal Security Administrator has delegated any functions under the Social Security Act with respect to coverage under that act of employees of states and territories and their political subdivisions;

(6) "political subdivision" includes an instrumentality of the state or of a political subdivision, or of the state and a political subdivision, but only if the instrumentality is a juristic entity legally separate and distinct from the state or the political subdivision and only if its employees are not, by virtue of their relation to the juristic entity, employees of the state or the political subdivision;

(7) "Social Security Act" means the Act of Congress approved August 14, 1935, chapter 531, 49 Stat. 620, cited as the "Social Security Act," including regulations and requirements issued under it, and its amendments;

(8) "wages" means remuneration for employment, including the cash value of remuneration paid in any medium other than cash, except that "wages" does not include that part of remuneration that, even if it were for "employment" within the meaning of the Federal Insurance Contributions Act, would not constitute "wages" within the meaning of that Act.






Article 02 - GROUP LIFE AND HEALTH INSURANCE

Sec. 39.30.090. - Procurement of group insurance.

(a) The Department of Administration may obtain a policy or policies of group insurance covering state employees, persons entitled to coverage under AS 14.25.168 , 14.25.480, AS 22.25.090 , AS 39.35.535 , 39.35.880, or former AS 39.37.145 , employees of other participating governmental units, or persons entitled to coverage under AS 23.15.136 , subject to the following conditions:

(1) A group insurance policy shall provide one or more of the following benefits: life insurance, accidental death and dismemberment insurance, weekly indemnity insurance, hospital expense insurance, surgical expense insurance, dental expense insurance, audiovisual insurance, or other medical care insurance.

(2) Each eligible employee of the state, the spouse and the unmarried children chiefly dependent on the eligible employee for support, and each eligible employee of another participating governmental unit shall be covered by the group policy, unless exempt under regulations adopted by the commissioner of administration.

(3) A governmental unit may participate under a group policy if

(A) its governing body adopts a resolution authorizing participation, and payment of required premiums;

(B) a certified copy of the resolution is filed with the Department of Administration; and

(C) the commissioner of administration approves the participation in writing.

(4) In procuring a policy of group health or group life insurance as provided under this section or excess loss insurance as provided in AS 39.30.091, the Department of Administration shall comply with the dual choice requirements of AS 21.86.310 , and shall obtain the insurance policy from an insurer authorized to transact business in the state under AS 21.09, a hospital or medical service corporation authorized to transact business in this state under AS 21.87, or a health maintenance organization authorized to operate in this state under AS 21.86. An excess loss insurance policy may be obtained from a life or health insurer authorized to transact business in this state under AS 21.09 or from a hospital or medical service corporation authorized to transact business in this state under AS 21.87.

(5) The Department of Administration shall make available bid specifications for desired insurance benefits or for administration of benefit claims and payments to (A) all insurance carriers authorized to transact business in this state under AS 21.09 and all hospital or medical service corporations authorized to transact business under AS 21.87 who are qualified to provide the desired benefits; and (B) to insurance carriers authorized to transact business in this state under AS 21.09, hospital or medical service corporations authorized to transact business under AS 21.87, and third-party administrators licensed to transact business in this state and qualified to provide administrative services. The specifications shall be made available at least once every five years. The lowest responsible bid submitted by an insurance carrier, hospital or medical service corporation, or third-party administrator with adequate servicing facilities shall govern selection of a carrier, hospital or medical service corporation, or third-party administrator under this section or the selection of an insurance carrier or a hospital or medical service corporation to provide excess loss insurance as provided in AS 39.30.091 .

(6) If the aggregate of dividends payable under the group insurance policy exceeds the governmental unit's share of the premium, the excess shall be applied by the governmental unit for the sole benefit of the employees.

(7) A person receiving benefits under AS 14.25.110 , AS 22.25, AS 39.35, or former AS 39.37 may continue the life insurance coverage that was in effect under this section at the time of termination of employment with the state or participating governmental unit.

(8) A person electing to have insurance under (7) of this subsection shall pay the cost of this insurance.

(9) For each permanent part-time employee electing coverage under this section, the state shall contribute one-half the state contribution rate for permanent full-time state employees, and the permanent part-time employee shall contribute the other one-half.

(10) A person receiving benefits under AS 14.25, AS 22.25, AS 39.35, or former AS 39.37 may obtain auditory, visual, and dental insurance for that person and eligible dependents under this section. The level of coverage for persons over 65 shall be the same as that available before reaching age 65 except that the benefits payable shall be supplemental to any benefits provided under the federal old age, survivors, and disability insurance program. A person electing to have insurance under this paragraph shall pay the cost of the insurance. The commissioner of administration shall adopt regulations implementing this paragraph.

(11) A person receiving benefits under AS 14.25, AS 22.25, AS 39.35, or former AS 39.37 may obtain long-term care insurance for that person and eligible dependents under this section. A person who elects insurance under this paragraph shall pay the cost of the insurance premium. The commissioner of administration shall adopt regulations to implement this paragraph.

(12) Each licensee holding a current operating agreement for a vending facility under AS 23.15.010 - 23.15.210 shall be covered by the group policy that applies to governmental units other than the state.

(b) In this section

(1) "eligible employee" means

(A) an employee who has served in permanent full-time or part-time employment with the same governmental unit for 30 days or more, except an emergency or temporary employee;

(B) an elected or appointed official of a governmental unit, effective upon taking the oath of office; and

(C) a contractual employee of the legislative branch of state government under AS 24.10.060 (f) if the employee's personal services contract provides that the employee is entitled to coverage;

(2) "governmental unit" means the state, a municipality, school district, or other political subdivision of the state, and the North Pacific Fishery Management Council;

(3) "insurance", "insurance carrier" and "insurance policy" include health care services, health care service contractors and contracts, and health maintenance organizations.



Sec. 39.30.091. - Authorization for self-insurance and excess loss insurance.

Notwithstanding AS 21.86.310 or AS 39.30.090 , the Department of Administration may provide, by means of self-insurance, one or more of the benefits listed in AS 39.30.090 (a)(1) for state employees eligible for the benefits by law or under a collective bargaining agreement and for persons receiving benefits under AS 14.25, AS 22.25, AS 39.35, or former AS 39.37, and their dependents. The department shall procure any necessary excess loss insurance under AS 39.30.090 .



Sec. 39.30.095. - Group health and life benefits fund.

(a) The commissioner of administration shall establish the group health and life benefits fund as a special account in the general fund to provide for group life and health insurance under AS 39.30.090 and 39.30.160 or for self-insurance arrangements under AS 39.30.091 . The commissioner shall maintain accounts and records for the fund. The fund consists of employer contributions, employee contributions, appropriations from the legislature, and income earned on investment of the fund as provided in (d) of this section.

(b) After obtaining the advice of an actuary, the commissioner of administration shall determine the amount necessary to provide benefits under AS 39.30.090 , 39.30.091, and 39.30.160 and, subject to (e) of this section, shall set the rate of employer contribution and employee contribution, if any. With money in the fund, the commissioner of administration shall pay premiums, claims, and administrative costs required under the insurance policies in effect under AS 39.30.090 and 39.30.160, or required under self-insurance arrangements in effect under AS 39.30.091 .

(c) The commissioner of administration or the designee of the commissioner is administrator of the fund. The commissioner may contract with

(1) an insurer authorized to transact business in this state under AS 21.09, or a hospital or medical service corporation authorized to transact business in this state under AS 21.87 to reimburse the state for the cost of administering group insurance provided under AS 39.30.090 and 39.30.160; and

(2) a life or health insurer authorized to transact business in the state under AS 21.09, a hospital or medical service corporation authorized to transact business in this state under AS 21.87, or a third-party administrator licensed to transact business in this state for the administration of benefit claims and payments under AS 39.30.091.

(d) If the commissioner of administration determines that there is more money in the fund than the amount needed to pay premiums, benefits, and administrative costs for the current fiscal year, the surplus, or so much of it as the commissioner of administration considers advisable, may be invested by the commissioner of revenue in the same manner as retirement funds are invested under AS 37.10.220 .

(e) Notwithstanding (b) of this section, the rate of employer contribution to provide hospital, surgical, dental, audiovisual, and other medical care benefits under AS 39.30.091 is $515 monthly beginning July 1, 2000; $575 monthly beginning July 1, 2001; and $630 monthly beginning July 1, 2002, for the following employees and officials:

(1) employees in the executive branch of the state government, including the governor and lieutenant governor, who are not members of a collective bargaining unit established under the authority of AS 23.40.070 - 23.40.260 (Public Employment Relations Act);

(2) officials and employees of the legislative branch of state government under AS 24;

(3) employees in the judicial branch of state government, including magistrates and other judicial officers, who are not members of a collective bargaining unit established under AS 23.40.070 - 23.40.260 (Public Employment Relations Act).

(f) In this section, "fund" means the group health and life benefits fund.



Sec. 39.30.096. - Accounting and disposition of fees. [Repealed, Sec. 28 ch 90 SLA 1991].

Repealed or Renumbered



Sec. 39.30.100. - [Renumbered as AS 39.30.090 (b)].

Repealed or Renumbered






Article 03 - SPECIAL HAZARD INSURANCE

Sec. 39.30.130. - Special hazard insurance.

Upon the request of any state department, the Department of Administration may procure insurance, in addition to workers' compensation insurance, for employees of the department against accidental death or dismemberment occasioned by special hazards in connection with their employment.






Article 04 - SUPPLEMENTAL EMPLOYEE BENEFITS ON WITHDRAWAL FROM SOCIAL SECURITY

Sec. 39.30.150. - Contributions.

(a) In place of contributions to the federal social security system that would have been required on behalf of an employee had the participating employer belonged to the social security system, the participating employer shall contribute an amount equal to 6.13 percent of the wages of the employee up to the taxable wage base then in effect in the social security system. This contribution shall be paid into an individual employee annuity account in the Department of Administration under the terms of the State of Alaska Supplemental Annuity Plan. The department shall pay 6.13 percent of the wages of the employee up to the taxable wage base then in effect in the social security system into the individual employee annuity account established under this subsection. This wage reduction shall be treated as an employer contribution under 26 U.S.C. 414(h)(2). All costs of establishing and administering the programs established under AS 39.30.150 - 39.30.180 shall be paid from the contributions made to the individual employee annuity accounts under this section.

(b) Employees of the division of marine transportation included in AS 39.35.095 - 39.35.680 through the process of collective bargaining under AS 39.35.680 (22)(D) may, under the terms of a collective bargaining agreement, utilize contributions made under (a) of this section on their behalf to offset the costs of inclusion in the public employees' retirement system; however,

(1) the state is placed under no obligation to continue making contributions under this section if the state resumes participation in the federal social security system;

(2) the bargaining agreement must provide a mechanism for satisfying any residual liabilities that might exist if the state resumes participation in the federal social security system; and

(3) funds contributed under (a) of this section on behalf of employees who are not covered by maritime union contracts may not be obligated or expended to pay any costs associated with the inclusion of marine transportation employees in AS 39.35.095 - 39.35.680.

(c) An employee may voluntarily elect additional wage reductions to be paid into special individual employee benefit accounts in the Department of Administration. Money in these accounts may only be used to purchase benefits selected by the employee under the supplemental benefits plan established by the administrator.



Sec. 39.30.151. - Administrator.

The commissioner of administration or the commissioner's designee is the administrator of the system.



Sec. 39.30.153. - Repayment of contributions.

Upon termination of employment the amount held on behalf of a terminating employee in the employee's individual employee annuity account shall be paid to the employee under the terms of the State of Alaska Supplemental Annuity Plan.



Sec. 39.30.154. - Powers and duties of the administrator.

The administrator has the same powers and duties with regard to the plan as those set out in AS 14.25.004 .



Sec. 39.30.155. - Management and investment of fund.

The Alaska Retirement Management Board is the fiduciary of the fund and has the same powers and duties under this section in regard to the fund as are provided under AS 37.10.220 .



Sec. 39.30.160. - Benefits.

(a) The Department of Administration shall, in accordance with policies prescribed by regulations of the Alaska Retirement Management Board, provide to employees for whom special individual employee benefit accounts are established under AS 39.30.150 (c) the following benefit options:

(1) supplemental health benefits;

(2) supplemental death benefits;

(3) supplemental disability benefits; and

(4) supplemental dependent care benefits.

(b) An employee may select the types and amounts of supplemental benefits to be purchased with the money deposited in the employee's special individual employee benefit accounts under AS 39.30.150 . The selection for employees described in AS 39.30.150 (a) must be from the benefit options listed in (a) of this section.

(c) [Repealed, Sec. 9 ch 55 SLA 1988].

(d) [Repealed, Sec. 40 ch 146 SLA 1980].

(e) Regulations adopted by the board implementing AS 39.30.150 and this section are not subject to AS 44.62 (Administrative Procedure Act).



Sec. 39.30.162. - Safeguard of money.

(a) Except as provided in the State of Alaska Supplemental Annuity Plan, amounts held on behalf of, or payable to, an employee or other person who is or who might become eligible for benefits under the plan are not subject to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or charge of any kind, either voluntary or involuntary, before being received by the person entitled to the amount under the terms of the plan. An attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber, charge, or otherwise dispose of a right to amounts held under the plan is void.

(b) Except as provided in AS 09.38.065 , amounts held on behalf of, or payable to, an employee or other person who is or who might become eligible for benefits under the plan are exempt from garnishment, execution, or levy.



Sec. 39.30.170. - Participation in program.

(a) An employer may become a participating employer in the employee benefits program under AS 39.30.150 - 39.30.180, if

(1) the employer participates as an employer in the public employees' retirement system under AS 39.35; and

(2) the employer

(A) is eligible for membership in but has never elected to become a member of the federal social security system; or

(B) withdraws from membership in the federal social security system.

(b) In order to become a participating employer, the employer shall file a request with the commissioner. The request may be made only after adoption of a resolution by the legislative body of a municipality, if the employer is a municipality, or by the board of directors, if the employer is a public organization, and after approval of the resolution by the official required by law to approve the resolution. A certified copy of the resolution shall be filed with the commissioner.

(c) The commissioner shall approve the request if the commissioner finds that the employer has never participated in the federal social security system or has withdrawn from participation in the federal social security system.

(d) The employer may begin participation as a participating employer covered by AS 39.30.150 - 39.30.180 on the date designated by the commissioner.



Sec. 39.30.175. - Investment of benefit program receipts.

(a) The board is the fiduciary of the mandatory receipts, under AS 39.30.150(a), of the employee benefits program established under AS 39.30.150 - 39.30.180 and has the same powers and duties concerning the management and investment in regard to those receipts as are provided under AS 37.10.220 .

(b) The board may provide a range of investment options and permit a participant or beneficiary of the program to exercise control over the assets in the individual employee annuity account established under AS 39.30.150(a). If the board offers investment options, and if a participant or beneficiary exercises control over the assets in the individual employee annuity account,

(1) the participant or beneficiary is not considered a fiduciary for any reason on the basis of exercising that control; and

(2) a person who is otherwise a fiduciary is not liable under this section for any loss, or by reason of any breach, that results from the individual's exercise of control.

(c) If the board is considering entering into a contract or modifying an existing contract concerning the management or investment of the mandatory receipts of the supplemental employee benefits program, the board shall consult with the commissioner of administration before making a decision on the issue.

(d) The board shall develop a contingency plan that addresses the board's response to possible future investment problems.

(e) Except to the extent clearly set out in the terms of the plan document offered by the employer to the employee, the employer is not liable to the employee for investment losses if the prudent investment standard has been met.

(f) [Repealed, Sec. 132 ch 9 FSSLA 2005].



Sec. 39.30.180. - Definitions.

In AS 39.30.150 - 39.30.180

(1) "board" means the board of trustees of the Alaska Retirement Management Board established under AS 37.10.210 ;

(2) "commissioner" means the commissioner of the Department of Administration;

(3) "participating employer" means

(A) the State of Alaska; and

(B) an employer

(i) who is an employer as defined in AS 39.35.680 ;

(ii) who has never participated in or has withdrawn from participation in the federal social security system; and

(iii) whose participation in the supplemental employee benefit program has been approved by the commissioner.






Article 05 - STATE OF ALASKA TEACHERS' AND PUBLIC EMPLOYEES' RETIREE HEALTH REIMBURSEMENT ARRANGEMENT PLAN

Sec. 39.30.300. - State of Alaska Teachers' and Public Employees' Retiree Health Reimbursement Arrangement Plan established.

Sec. 39.30.300. State of Alaska Teachers' and Public Employees' Retiree Health Reimbursement Arrangement Plan established.

The State of Alaska Teachers' and Public Employees' Retiree Health Reimbursement Arrangement Plan is established for teachers who first become members of the defined contribution plan of the teachers' retirement system under AS 14.25.310 - 14.25.590 on or after July 1, 2006, and employees of the state, political subdivisions of the state, and public organizations of the state who first become members of the defined contribution plan of the public employees' retirement system under AS 39.35.700 - 39.35.990 on or after July 1, 2006.



Sec. 39.30.310. - Purpose and effective date.

(a) The purpose of the plan is to allow medical care expenses to be reimbursed from individual savings accounts established for eligible persons.

(b) The plan becomes effective July 1, 2006, at which time contributions by employers begin.



Sec. 39.30.320. - Attorney general.

The attorney general of the state is the legal counsel for the plan and shall advise the administrator and represent the plan in a legal proceeding.



Sec. 39.30.330. - Administrator.

The commissioner of administration or the commissioner's designee is the administrator of the plan.



Sec. 39.30.340. - Powers and duties of the administrator.

The administrator shall establish a teachers' and public employees' retiree health reimbursement arrangement plan trust fund in which the assets of the plan shall be deposited and held. The administrator has the same powers and duties with regard to the plan and the trust fund as provided in AS 14.25.004 .



Sec. 39.30.350. - Employer contribution fund.

The fund established under AS 39.30.340 is an employer contribution fund. The value of the fund reflects employer contributions, expenses, and investment gains and losses. Employee contributions to the fund are not permitted.



Sec. 39.30.360. - Management and investment of the fund.

The Alaska Retirement Management Board is the fiduciary of the fund and has the same powers and duties under this section in regard to the fund as are provided under AS 37.10.220 .



Sec. 39.30.370. - Contributions by employers.

For each member of the plan, an employer shall contribute to the teachers' and public employees' retiree health reimbursement arrangement plan trust fund an amount equal to three percent of the employer's average annual employee compensation. The administrator shall maintain a record for each member to account for employer contributions on behalf of that member. The board shall establish by regulation the rate of interest to be applied annually to the amount in a member's individual account.



Sec. 39.30.380. - Termination of employment.

A person who terminates employment before meeting the eligibility requirements of AS 14.25.470 or AS 39.35.870 loses any right to the contributions made on behalf of the person to the teachers' and public employees' retiree health reimbursement arrangement trust fund. If a person returns to employment with a participating employer by December 31 of the year in which the person reaches 65 years of age, the person's account balance shall be restored in the amount recorded on the date of termination from the trust, adjusted for inflation at the rate of the Consumer Price Index for Anchorage, Alaska. The earlier period of employment with a participating employer shall be credited toward eligibility for medical benefits.



Sec. 39.30.390. - Eligibility and reimbursement.

Persons who meet the eligibility requirements of AS 14.25.470 and AS 39.35.870 are eligible for reimbursements from the individual account established for a member under the plan, except members do not have to retire directly from the system. A person who is the dependent child of an eligible member is eligible for reimbursements if the eligible member and surviving spouse have both died so long as the person meets the definition of dependent child.



Sec. 39.30.400. - Benefits payable from the individual account.

(a) The administrator may deduct the cost of monthly premiums from the individual account for retiree major medical insurance on behalf of an eligible person who elected retiree major medical insurance under AS 14.25.480 or AS 39.35.880 .

(b) Upon application of an eligible person, the administrator shall reimburse to the eligible person the costs for medical care expenses as defined in 26 U.S.C. 213(d). Reimbursement is limited to the medical expenses of

(1) an eligible member, the spouse of an eligible member, and the dependent children of an eligible member; or

(2) a surviving spouse and the dependent children of an eligible member dependent on the surviving spouse.

(c) When the member's individual account balance is exhausted, the insurance premium deductions under (a) of this section and the reimbursement of medical care expenses under (b) of this section end.

(d) If all eligible persons die before exhausting the member's individual account, the account balance shall revert to the plan.



Sec. 39.30.410. - Exemption from taxation and process.

(a) Contributions and other amounts held in the plan on behalf of a member or other person who is or may become eligible for benefits under the plan may be used only to reimburse eligible medical expenses, are exempt from Alaska state and municipal taxes and federal taxes to the extent allowed under the Internal Revenue Code, and are not subject to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or charge of any kind, either voluntary or involuntary, before they are received by the person entitled to the amount under the terms of the plan. Any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber, charge, or otherwise dispose of any right to amounts accrued in the plan is void. However, a member's right to receive benefits may be assigned

(1) under a qualified domestic relations order; or

(2) to a trust or similar legal device that meets the requirements for a Medicaid-qualifying trust under AS 47.07.020 (f) and 42 U.S.C. 1396p(d)(4).

(b) Notwithstanding AS 09.38.065 , contributions and other amounts held in the plan and benefits payable under this plan are exempt from garnishment, execution, or levy.



Sec. 39.30.420. - Amendment and termination of plan.

(a) The state has the right to amend the plan at any time and from time to time, in whole or in part, including the right to make retroactive amendments referred to in 26 U.S.C. 401(b).

(b) The plan administrator may not modify or amend the plan retroactively in such a manner as to reduce the benefits of any member accrued to date under the plan by reason of contributions made before the modification or amendment except to the extent that the reduction is permitted by the Internal Revenue Code.

(c) The state may, in its discretion, terminate the plan in whole or part at any time without liability for the termination. If the plan is terminated, all investments remain in force until all individual accounts have been completely distributed under the plan, and, after all plan liabilities are satisfied, excess assets revert to the employer.

(d) Any contribution made by an employer to the plan because of a mistake of fact must be returned to the employer by the administrator within one year after the contribution or discovery, whichever is later.



Sec. 39.30.430. - Exclusive benefit.

(a) The corpus or income of the assets held in trust as required by the plan may not be diverted or used for other than the exclusive benefit of the participants.

(b) The assets of the plan may not be used to pay premiums or contributions of the employer under another plan maintained by the employer.



Sec. 39.30.440. - Report to the Legislature on Health Care Cost-Saving Measures.

The Department of Administration shall provide an annual report to the legislature regarding the cost-saving measures it has implemented by regulation appropriate to current and future retirees in the health care system.



Sec. 39.30.495. - Definitions.

Unless the context requires otherwise, in AS 39.30.300 - 39.30.495,

(1) "administrator" means the commissioner of administration or the commissioner's designee;

(2) "board" means the Alaska Retirement Management Board established under AS 37.10.210 ;

(3) "compensation" has the meaning given in AS 14.25.590 ;

(4) "dependent child" has the meaning given in AS 39.35.680 ;

(5) "eligible person" means a person who meets the eligibility requirements of AS 14.25.470 or AS 39.35.870 ;

(6) "employer" has the meaning given in AS 14.25.590 for employers of teachers in the defined contribution plan established in AS 14.25.310 - 14.25.590 and has the meaning given in AS 39.35.990 for employers of public employees in the defined contribution plan established in AS 39.35.700 - 39.35.990;

(7) "fund" means the assets of the teachers' and public employees' retiree health reimbursement arrangement plan trust fund;

(8) "individual account" means the record established by the administrator for individual employees under the teachers' and public employees' retiree health reimbursement arrangement plan;

(9) "member" means a member of the defined contribution plan of the teachers' retirement system in AS 14.25.310 - 14.25.590 or a member of the public employees' retirement system in AS 39.35.700 - 39.35.990;

(10) "plan" means the State of Alaska Teachers' and Public Employees' Retiree Health Reimbursement Arrangement Plan established in AS 39.30.300;

(11) "qualified domestic relations order" has the meaning given in AS 14.25.220.









Chapter 39.35. - PUBLIC EMPLOYEES' RETIREMENT SYSTEM OF ALASKA

Article 01 - ADMINISTRATION OF THE PUBLIC EMPLOYEES' RETIREMENT SYSTEM OF ALASKA

Sec. 39.35.001. - Purpose.

The purpose of this chapter is to encourage qualified personnel to enter and remain in service with participating employers by establishing plans for the payment of retirement, disability, and death benefits to or on behalf of the members.



Sec. 39.35.002. - Attorney general.

The attorney general of the state is the legal counsel for the system and shall advise the administrator and represent the system in a legal proceeding.



Sec. 39.35.003. - Administrator.

(a) The commissioner of administration or the commissioner's designee is the administrator of the system.

(b) The commissioner of administration shall adopt regulations to govern the operation of the system.



Sec. 39.35.004. - Powers and duties of the administrator.

(a) The administrator shall

(1) establish and maintain an adequate system of accounts;

(2) transmit the funds deposited in the system to the retirement fund established and maintained by the Alaska Retirement Management Board;

(3) approve or disapprove claims for retirement benefits;

(4) make payments for the various purposes specified;

(5) submit periodic reports or statements of account that are needed;

(6) issue a statement of account to an employee not less than once each year showing the amount of the employee's contributions to the applicable plan in the system;

(7) formulate and recommend to the commissioner of administration regulations to govern the operation of the system;

(8) as soon as possible after the close of each fiscal year, and not later than six months after the close of each fiscal year, send to the governor and the legislature an annual statement on the operations of each of the plans in the system containing

(A) a balance sheet;

(B) a statement of income and expenditures for the year;

(C) a report on valuation of trust fund assets;

(D) a summary of assets held in the trust fund listed by the categories of investment, as provided by the Alaska Retirement Management Board;

(E) other statistical financial data that are necessary for proper understanding of the financial condition of the system as a whole and each plan in the system and the result of its operations;

(9) engage an independent certified public accountant to conduct an annual audit of each plan's accounts and the annual report of the system's financial condition and activity;

(10) report to the Legislative Budget and Audit Committee concerning the condition and administration of each plan and distribute the report to the members of each plan in the system;

(11) publish an information handbook for each plan in the system at intervals that the administrator considers appropriate;

(12) meet at least annually with the board to review the condition and management of the retirement systems and to review significant changes to policies, regulations or benefits; and

(13) do whatever else may be necessary to carry out the purposes of each plan in the system.

(b) The administrator is authorized to charge uniform fees to members' accounts to cover the ongoing cost of operating each plan in the system.

(c) The administrator is authorized to contract with public and private entities to provide record keeping, benefits payments, and other functions necessary for the administration of each plan in the system.



Sec. 39.35.005. - Regulations.

(a) Regulations adopted by the commissioner of administration under this chapter relate to the internal management of state agencies, and the adoption of these regulations is not subject to AS 44.62 (Administrative Procedure Act).

(b) Notwithstanding (a) of this section, a regulation adopted under this chapter shall be published in the Alaska Administrative Register and Code for informational purposes.

(c) Each regulation adopted under this chapter must conform to the style and format requirements of the drafting manual for administrative regulations that is published under AS 44.62.050 .

(d) At least 30 days before the adoption, amendment, or repeal of a regulation under this chapter, the commissioner shall provide notice of the action that is being considered. The notice shall be

(1) posted in public buildings throughout the state;

(2) published in one or more newspapers of general circulation in each judicial district of the state;

(3) mailed to each person or group that has filed a request for notice of proposed action with the commissioner; and

(4) furnished to each member of the legislature and to the Legislative Affairs Agency.

(e) Failure to mail notice to a person as required under (d)(3) of this section does not invalidate an action taken by the commissioner.

(f) The commissioner may hold a public hearing on a proposed regulation.

(g) A regulation adopted under this chapter takes effect 30 days after adoption by the commissioner.

(h) Notwithstanding the other provisions of this section, a regulation may be adopted, amended, or repealed, effective immediately, as an emergency regulation by the commissioner. For an emergency regulation to be effective, the commissioner must find that the adoption, amendment, or repeal of the regulation is necessary for the immediate preservation of the orderly operation of the system. The commissioner shall, within 10 days after adoption of an emergency regulation, give notice of the adoption under (d) of this section.

(i) In this section, "regulation" has the meaning given in AS 44.62.640(a).



Sec. 39.35.006. - Appeals.

An employer, member, annuitant, or beneficiary may appeal a decision made by the administrator to the office of administrative hearings established under AS 44.64. An aggrieved party may appeal a final decision to the superior court.



Sec. 39.35.007. - Investment management of retirement system funds.

The Alaska Retirement Management Board established under AS 37.10.210 is the fiduciary of the system funds.



Sec. 39.35.008. - Definitions.

In AS 39.35.001 - 39.35.008,

(1) "commissioner" means the commissioner of administration;

(2) "plan" means the retirement plan established in AS 39.35.095 - 39.35.680 or the retirement plan established in AS 39.35.700 - 39.35.990;

(3) "system" means all retirement plans established under the public employees' retirement system.



Sec. 39.35.010. - Purpose and effective date; federal qualification requirements. [Repealed, Sec. 132 ch 9 FSSLA 2005].

Repealed or Renumbered



Sec. 39.35.011. - Exclusive benefit.

The corpus or income of the assets held in trust as required by the plan may not be diverted to or used for other than the exclusive benefit of the members or their beneficiaries.



Sec. 39.35.020. - 39.35.047 - l Administration; Public Employees Retirement Board; Powers and duties of board; Regulations; Hearings. [Repealed, Sec. 132 ch 9 FSSLA 2005].

Repealed or Renumbered



Sec. 39.35.050. - Administrator.

(a) The commissioner shall appoint an administrator in charge of the public employees' retirement system and the supplemental employee benefit program (AS 39.30.150 - 39.30.180).

(b) [Repealed, Sec. 50 ch 13 SLA 1980].



Sec. 39.35.060. - Duties of the administrator. [Repealed, Sec. 132 ch 9 FSSLA 2005].

Repealed or Renumbered



Sec. 39.35.070. - Duty of employers to furnish records.

Each employer shall furnish the administrator with records concerning the periods of service, dates of birth, compensation, new entrants into service, death, withdrawals, and other employee data necessary for the proper and effective operation of the system.



Sec. 39.35.080. - , 39.35.090l Duties of the Alaska State Pension Investment Board; Attorney general. [Repealed, Sec. 132 ch 9 FSSLA 2005].

Repealed or Renumbered






Article 02 - PUBLIC EMPLOYEES' DEFINED BENEFIT RETIREMENT PLAN

Sec. 39.35.095. - Applicability of AS 39.35.095 - 39.35.680.

The following provisions of this chapter apply only to members first hired before July 1, 2006: AS 39.35.095 - 39.35.680.



Sec. 39.35.100. - Accounting.

(a) The commissioner of administration shall establish and maintain an adequate system of accounts and records for the plan. The accounts and records shall be integrated with the accounts, records, and procedures of the employers to the end that they operate most effectively and at minimum expense, and that duplication of records and accounts is avoided.

(b) All income of the pension fund and all disbursements made by the fund shall be credited or charged, whichever is appropriate, to the following accounts:

(1) An individual account shall be maintained for each employee to record the amount of the employee's mandatory contributions collected under AS 39.35.160 (a). As of the last day of each calendar year and each fiscal year beginning with June 30, 1969, this account shall be credited with interest, by applying the prescribed rate of interest as determined by the board to the balance in the account as of that date. Within one year following retirement, the amount actuarially determined as necessary to fully fund the benefits to be received shall be transferred first from the employee contribution account and, after the employee contribution account has been exhausted, then from the employer contribution account into the retirement reserve account.

(2) An individual account shall be maintained for each employee to record the amount of the employee's voluntary contributions. As of the last day of each calendar year and each fiscal year beginning with June 30, 1969, this account shall be credited with interest, by applying the prescribed rate of interest as determined by the board to the balance in the account as of that date. Amounts that, before termination of employment, are withdrawn by an employee from the employee's savings account shall be charged to that account. Upon retirement, the amount actuarially determined as necessary to fully fund the benefits to be received shall be transferred first from the employee savings account and, after the employee savings account has been exhausted, then from the employer contribution account into the retirement reserve account.

(3) A separate account for each employer shall be maintained. The account shall be credited with contributions of the employer. This account shall be charged with the employer's actuarial charge for pension, death benefits, and other benefits paid under this plan to or on behalf of the employee of the employer. After an allowance for interest credited to employee contribution accounts and employee savings accounts, the investment income of the pension fund shall be allocated to the retirement reserve account and to each employer asset share account according to the ratio that the average of the assets in the account as of the beginning and as of the end of the fiscal year bears to the total of the average balance of the retirement reserve account and all employer accounts.

(4) An expense account shall be maintained for the plan. This account shall be charged with all disbursements representing administrative expenses incurred by the plan. At the end of the year the expense account shall be allocated to each employer in accordance with (3) of this subsection. Expenditures from this account shall be included in the governor's budget for each fiscal year and are subject to approval by the legislature.



Sec. 39.35.110. - Investments. [Repealed, Sec. 33 ch 141 SLA 1988].

Repealed or Renumbered



Sec. 39.35.115. - Defined benefit retirement plan.

(a) A defined benefit retirement plan for employees of the state, political subdivisions, and public organizations is created. The plan becomes effective January 1, 1961, at which time contributions by the employers and members begin.

(b) The retirement plan established by AS 39.35.095 - 39.35.680 is intended to qualify under 26 U.S.C. 401(a) and 414(d) (Internal Revenue Code) as a qualified retirement plan established and maintained by the state for its employees and for the employees of political subdivisions, public corporations, and public organizations of the state, and for the employees of other employers whose participation is authorized by AS 39.35.095 - 39.35.680 and who participate in this plan.

(c) An amendment to AS 39.35.095 - 39.35.680 does not provide a person with a vested right to a benefit if the Internal Revenue Service determines that the amendment will result in disqualification of the plan under the Internal Revenue Code.






Article 03 - MEMBERSHIP

Sec. 39.35.120. - Commencement of participation.

(a) An employee of the state shall be included in this plan upon commencement of employment with the state, or on January 1, 1961, whichever is later. Unless an employee participates in a university retirement program under AS 14.40.661 - 14.40.799, an employee of a political subdivision or public organization that becomes an employer shall be included in the plan on the effective date of the employer's participation or the date of the employee's commencement of employment with the employer, whichever is later.

(b) Inclusion in the plan is a condition of employment for an employee except as otherwise provided for

(1) an elected official;

(2) an employee making an election under AS 39.35.150 (b); and

(3) an employee of the university who participates in a university retirement program under AS 14.40.661 - 14.40.799.



Sec. 39.35.125. - Participation of elected officials.

(a) An elected official of the state or of a political subdivision of the state if the political subdivision has elected under AS 39.35.550 - 39.35.650 to designate elected officials in the classifications of employees entitled to participate in the plan is included in the plan unless the official files a written waiver of coverage with the administrator. A waiver under this subsection waives coverage of future employment as an elected official, regardless of any change of employer. An elected official may file a waiver under this subsection at any time after election to office, including the period before taking the oath of office. An elected official may revoke a waiver under this subsection by filing a written revocation with the administrator. A revocation under this subsection operates prospectively only, and the elected official may not receive credited service for service as an elected official while the waiver was in effect. There is no limit on the number of times an elected official may file a waiver or revocation under this subsection.

(b) Service as an elected official before January 1, 1981, with an employer may be included retroactively as credited service with the plan if the elected official or former elected official makes retroactive contributions equal to what the official would have made if the elected official or former elected official had been included in the plan when the oath of office as an elected official was taken, plus accrued interest from July 1, 1984. The rate used to calculate the retroactive contributions may not be less than the rate in effect on January 1, 1961. An elected official or former elected official may not receive credited service under this subsection for any period in which the elected official or former elected official was receiving a retirement benefit from the plan. An elected official or former elected official receiving a retirement benefit from the plan on January 1, 1981, is not eligible to claim credited service under this subsection unless the elected official or former elected official is reemployed as an active member. Service as an elected official with an employer constitutes employment as an active member as long as a waiver of coverage under (a) of this section is not in effect.

(c) An elected official included in the plan and that person's employer are liable for contributions whenever that person is an elected official unless a waiver of coverage under (a) of this section is in effect.



Sec. 39.35.127. - Participation of village public safety officers. [Repealed, Sec. 30 ch 92 SLA 2004].

Repealed or Renumbered



Sec. 39.35.130. - Termination of participation. [Repealed, Sec. 55 ch 128 SLA 1977].

Repealed or Renumbered



Sec. 39.35.131. - Membership in teachers' and public employees' retirement systems.

Sec. 39.35.131. Membership in teachers' and public employees' retirement systems.

(a) A person who is employed at least half-time in the plan during the same period that the person is employed at least half-time in a position in the teachers' retirement plan under AS 14.25.009 - 14.25.220 shall receive credited service under each plan for half-time employment. However, the amount of credited service a person receives under the plan during a school year may not exceed the amount necessary, when added to the amount of credited service earned during the school year under the teachers' retirement plan, to equal one year of credited service.

(b) A person who was employed at least half-time in a position in the teachers' retirement plan under AS 14.25.009 - 14.25.220 in the same period that the person was employed at least half-time in a position in this plan may claim credited service in both plans for employment before May 31, 1989. To obtain this credited service, the person shall claim the service and verify the period of half-time employment. When eligibility for half-time service credit has been established, an indebtedness shall be determined to the retirement plan in which the person did not participate. The amount of the indebtedness is the full actuarial cost of providing benefits for the credited service claimed. Interest as prescribed by regulation accrues on that indebtedness beginning on the later of July 1, 1989, or the date on which the member is first eligible to claim the service. Any outstanding indebtedness existing at the time the person retires will require an actuarial adjustment to the benefits payable based on that service.



Sec. 39.35.140. - Re-employment of former employees. [Repealed, Sec. 55 ch 128 SLA 1977].

Repealed or Renumbered



Sec. 39.35.150. - Re-employment of retired employees.

(a) If a retired employee subsequently becomes an active member, benefit payments may not be made during the period of re-employment unless the member makes an election under (b) of this section. During the period of re-employment, deductions from the employee's salary shall be made in accordance with AS 39.35.160 . Upon subsequent retirement, the retired employee is entitled to receive an additional pension based on the credited service and the average monthly compensation earned during the period of re-employment in accordance with AS 39.35.370 .

(b) A member who retired under AS 39.35.370 (a) and subsequently becomes an active member may, within 30 days of the date of reemployment, elect to continue receiving benefit payments during the period of reemployment by filing an election with the administrator on a form provided by the administrator. An election under this subsection waives coverage for the period of reemployment and is irrevocable during the period of reemployment. The period of reemployment is considered to end when this subsection is repealed or the person stops working, whichever occurs first. A member hired to work as a full-time employee who makes the election to continue to receive benefit payments may not receive retirement medical benefits during reemployment but, instead, shall be covered under the medical coverage provided by the employer to active employees. A member hired to work as a less than full-time employee who makes the election to continue to receive benefit payments may continue to receive retirement medical benefits. During the period of reemployment, deductions from the member's salary may not be made under AS 39.35.160 and the member may not receive credited service. A member who participated in a retirement incentive program under ch. 26, SLA 1986; ch. 89, SLA 1989; ch. 65, SLA 1996; ch. 4, FSSLA 1996; or ch. 92, SLA 1997, is not eligible to make an election under this subsection unless the member is reemployed as a commissioner.

(c) A member who has not made an election under (b) of this section is subject to AS 39.35.120 and 39.35.160.

(d) If the initial benefit payments to which the retired member is eligible have been reduced because the member retired early under AS 39.35.370(b) or increased because the member elected to receive a level income option benefit under former AS 39.35.460 , the member shall also receive an incremental benefit based on the amount of the reduction imposed by AS 39.35.370 (b) or the increase under former AS 39.35.460 on the first benefit and the length of time that the employee was reemployed and not receiving retirement benefits. The amount of the incremental benefit is equal to the difference between the normal retirement benefit to which the member would have been entitled had the member taken a normal retirement and the early retirement benefit or benefit under the level income option that the member has been receiving based on the member's initial period of employment multiplied by the total number of months that the member did not receive retirement benefits because of reemployment and that amount actuarially adjusted to be paid over the expected lifetime of the member. In the case of a member who selected benefits under the level income option, the total number of months may not include any month in which the member was 65 years of age or older.

(e) A member who retired under AS 39.35.370 (a) and participated in a retirement incentive program under ch. 26, SLA 1986; ch. 89, SLA 1989; ch. 65, SLA 1996; ch. 4, FSSLA 1996; or ch. 92, SLA 1997, who is subsequently reemployed as a commissioner may become an active member without losing the incentive credit provided under the applicable retirement incentive plan and is not subject to any related reemployment indebtedness.

(f) Notwithstanding (b) of this section, a member employed by a political subdivision or a public organization may not make the election provided in (b) of this section unless the member's employer has adopted a policy that permits the employment of retired employees in accordance with (g) of this section. The administrator shall accept the election of a member subject to this subsection if the governing body or the person with hiring authority for the political subdivision or public organization certifies that the appointment to the position being filled by the retired member was the result of the competitive hiring process required under (g) of this section.

(g) In accordance with this section, a political subdivision or a public organization that has or anticipates having a shortage of employees qualified for particular job classes may, by resolution, adopt a policy that permits the employment of employees who retired under AS 39.35.370 (a), who have been separated from employment for at least 30 days, and who are qualified for particular job classes. The policy adopted by resolution must describe the circumstances that constitute the shortage. The policy must require recruitment procedures similar to the procedure described in (h) of this section for any position filled by a retired employee under (f) of this section. If a shortage of qualified employees exists as described in the policy, the political subdivision or the public organization shall notify the administrator that it is hiring retired members under (f) of this section and shall provide a copy of the resolution and policy adopted by the resolution to the administrator of the public employees' retirement system (AS 39.35).

(h) Notwithstanding (b) of this section, an employer in the executive branch of state government may not allow a member hired to fill a position that requires recruitment to make the election provided in (b) of this section unless

(1) the employer conducted an initial recruitment for at least 15 days for the position to be filled by the member making an election under (b) of this section that resulted in fewer than five qualified, eligible, and available applicants, including the retired member; and

(2) the employer then conducted an additional recruitment and the additional recruitment resulted in fewer than five qualified, eligible, and available applicants, including the retired member; this additional recruitment period added to the initial recruitment period must be at least 30 days total.



Sec. 39.35.153. - Army and air national guard employees.

A regular full-time civilian employee of the Alaska Army National Guard and Air National Guard, whose entire salary is paid from allotted federal funds, is included in this system, if the federal or state government pays the employer's contributions. If the amount that the federal government may legally contribute to the system is lower than the required employer's contribution, the state government shall contribute the difference. If the employer's contributions are not paid when due, service credit for the period of delinquency may not be granted until the contributions are paid.



Sec. 39.35.154. - North Pacific Fishery Management Council employees.

An employee of the North Pacific Fishery Management Council appointed under 16 U.S.C. 1852(f)(1) (Sec. 302(f)(1) of P. L. 94-265), whose compensation is paid from allotted federal funds, is included in the system if the council pays the employer's contributions. If the employer's contributions are not paid when due, credited service for the period of delinquency may not be granted until the contributions are paid.



Sec. 39.35.155. - and 39.35.157. Former magistrates; Tokyo office employees. [Repealed, Sec. 60 ch 21 SLA 1985].

Repealed or Renumbered



Sec. 39.35.158. - Administrative director of courts.

An administrative director of the Alaska court system who withdraws from the judicial retirement system under AS 22.25.012 is eligible for membership in the plan and shall receive credited service in the plan for service rendered as administrative director. To be eligible for membership in the plan under this subsection, the administrative director must contribute to the plan

(1) the amount the director would have contributed if the director had been a member during the director's period of membership in the judicial retirement system; and

(2) any contributions for services as administrative director refunded by the plan at the time the director became a member of the judicial retirement system.






Article 04 - CONTRIBUTIONS BY EMPLOYEES

Sec. 39.35.160. - Amount of employee contributions.

(a) Beginning January 1, 1987, each peace officer or fire fighter shall contribute to the plan an amount equal to seven and one-half percent of the peace officer's or fire fighter's compensation. Except as provided in (d) of this section, beginning January 1, 1987, each other employee shall contribute to the plan an amount equal to six and three-quarters percent of the employee's compensation. The contributions shall be deducted by the employer at the end of each payroll period. The contributions shall be deducted from employee compensation before computation of applicable federal taxes, and the contributions shall be treated as employer contributions under 26 U.S.C. 414(h)(2). A member may not have the option of making the payroll deduction directly instead of having the contribution picked up by the employer.

(b) [Repealed, Sec. 6 ch 135 SLA 1980 and Sec. 39 ch 146 SLA 1980].

(c) An employee who has made an election under AS 39.35.300 (c) or 39.35.310(c) to have the employee's years of service as a noncertificated employee of a state boarding school, of a school district or regional educational attendance area, of the special education service agency, or of the Alaska Vocational Technical Center determined by reference to AS 14.25.220 shall pay a contribution surcharge for that service. The amount of the surcharge is the difference between the amount the employer would have had to contribute under AS 39.35.250 - 39.35.290 for the employee when treating the employee's credited service as service earned under AS 39.35.300 (c) or 39.35.310(c) less the amount the employer would have had to contribute under AS 39.35.250 - 39.35.290 without treating the employee's credited service as service earned under AS 39.35.300 (c) or 39.35.310(c).

(d) The employer of a member who is employed by a school district, a regional educational attendance area, or a state boarding school who is assaulted while on the job and who, as a result of a physical injury from the assault, is placed on unpaid leave of absence or is receiving benefits under AS 23.30, shall pay the member's contributions under this section while the member is, as a result of the on-the-job injury, on unpaid leave or receiving the benefits under AS 23.30.



Sec. 39.35.165. - Purchase of credited service.

(a) An employee who is eligible to purchase credited service under AS 39.35.310, 39.35.330, 39.35.340, 39.35.342, 39.35.345, 39.35.350, 39.35.360, or 39.35.370, a member who is eligible to purchase credited service under AS 39.35.375 , or an elected public official who is eligible to purchase credited service under AS 39.35.381 is an employee for purposes of this section. An employee may, in lieu of making payments directly to the plan, elect to have the employee's employer make payments as provided in this section.

(b) An employee may elect to have the employer make payments for all or any portion of the amounts payable for the employee's purchase of credited service through a salary reduction program as follows:

(1) the amounts paid under a salary reduction program are in lieu of contributions by the employee making the election; the electing employee's salary or other compensation shall be reduced by the amount paid by the employer under this subsection;

(2) the employee shall make an irrevocable election under this section to purchase credited service as permitted in AS 39.35.310 , 39.35.330, 39.35.340, 39.35.342, 39.35.345, 39.35.350, 39.35.360, 39.35.370, 39.35.375, or 39.35.381 and before the employee's termination of employment; the irrevocable election must specify the number of payroll periods that deductions will be made from the employee's compensation and the dollar amount of deductions for each payroll period during the specified number of payroll periods; the deductions made under this paragraph cease upon the earlier of the member's termination of employment with the employer or the member's death; amounts paid by an employer under (f) of this section may not be applied toward the payment of the dollar amount of the deductions representing the portion of the credited service that is being purchased by the member through payroll deduction in accordance with the member's irrevocable election under this subsection;

(3) amounts paid by an employer under this subsection shall be treated as employer contributions for the purpose of determining tax treatment under the Internal Revenue Code; the amounts paid by the employer under this section may not be included in the member's gross income for income tax purposes until those amounts are distributed by refund or retirement benefit payments.

(c) Unless otherwise provided, employee contributions paid by the employer under this section are treated for all other purposes under the plan in the same manner and to the same extent as employee contributions that are not paid by an employer under this section and AS 39.35.160 . The plan may assess interest or administrative charges attributable to any salary reduction election made under this section. The interest or administrative charges shall be added to the contribution that is made to the plan by the employee each payroll period, and that is paid by the employer. The interest or administrative charges may not be treated as employee contributions for any purposes under AS 39.35.095 - 39.35.680, and an employee or an employee's beneficiary does not have a right to the return of the interest or administrative charges. Interest assessed under this section shall be at the rate specified by regulations adopted by the board.

(d) For plan fiscal years beginning on or after July 1, 2001, the requirements of AS 39.35.370 (i) may not be applied to reduce the amount of credited service that may be purchased under this section by an employee who first becomes an employee of the plan before July 1, 2001, to an amount that is less than the amount of credited service allowed to be purchased with the application of any of the limits prescribed in 26 U.S.C. 415.

(e) Contributions to the plan to purchase credited service do not qualify for treatment under this section if recognition of that service would cause an employee to receive a retirement benefit for the same service from the plan and from one or more other retirement plans or systems of the state.

(f) The board may accept rollover contributions from a member and direct transfers, as described in this subsection, for the purchase, in whole or in part, of credited service for the reinstatement, in whole or in part, of forfeited credited service under AS 39.35.350 . A rollover contribution or transfer as described in this subsection shall also be treated as employer contributions for the purpose of determining tax treatment under the Internal Revenue Code and may be made by any one or a combination of the following methods:

(1) subject to the limitations prescribed in 26 U.S.C. 401(a)(3) and 26 U.S.C. 402(c), accepting eligible rollover distributions directly from one or more retirement programs of another employer that are qualified under 26 U.S.C. 401(a) or accepting rollovers directly from a member;

(2) subject to the limitations prescribed in 26 U.S.C. 408(d)(3)(A)(ii), accepting from a member conduit rollover contributions that are received by the employee from one or more conduit rollover individual retirement accounts previously established by the member;

(3) subject to the limitations prescribed in 26 U.S.C. 403(b)(13), accepting direct trustee-to-trustee transfers of all or a portion of the accounts of the member, on or after January 1, 2002, from a tax sheltered annuity described in 26 U.S.C. 403(b);

(4) subject to the limitations prescribed in 26 U.S.C. 457(e)(17), accepting direct trustee-to-trustee transfers of all or a portion of the accounts of the member, on or after January 1, 2002, from an eligible deferred compensation plan of a tax-exempt organization or a state or local government described in 26 U.S.C. 457(b);

(5) accepting direct trustee-to-trustee transfer from an account established for the benefit of the member in AS 39.30.150 - 39.30.180 (Alaska Supplemental Annuity Plan).

(g) Payments made under this section shall be applied to reduce the employee's outstanding indebtedness described in AS 39.35.310 , 39.35.330, 39.35.340, 39.35.342, 39.35.345, 39.35.350, 39.35.360, 39.35.370, 39.35.375, or 39.35.381 at the time that the contributions are received by the plan.

(h) If an employee retires before all payments are made under this section, the plan shall calculate the employee's benefits based only on the payments actually made with respect to the credited service purchased.

(i) On satisfaction of the eligibility requirements of AS 39.35.310 , 39.35.330, 39.35.340, 39.35.341, 39.35.345, 39.35.350, 39.35.360, 39.35.370, 39.35.375, or 39.35.381, the requirements of this section, and the administrative filing requirements specified by the board, the plan shall adjust the employee's credited service history and add any additional service credits acquired.

(j) After an election is made under this section, the election is binding on and irrevocable for the employee and the employee's employer during the employee's remaining period of current employment, and the employee does not have the option of choosing to receive the contributed amounts directly in cash.



Sec. 39.35.170. - Employment contributions mandatory.

Contributions of employees shall be made by payroll deductions. Every included employee shall be considered to consent to payroll deductions. It is of no consequence that a payroll deduction may cause the compensation paid in cash to an employee to be reduced below the minimum required by law. Payment of an employee's compensation, less payroll deductions, is a full and complete discharge and satisfaction of all claims and demands by the employee relating to remuneration of services during the period covered by the payment, except with respect to the benefits provided under the plan.



Sec. 39.35.180. - Voluntary contributions by employee.

In addition to the mandatory contributions required of an employee under AS 39.35.170 , an employee may, during each calendar year of participating in the plan, voluntarily contribute to an employee savings account an amount not to exceed five percent of the employee's compensation for that year.



Sec. 39.35.190. - Disposition of contributions. [Repealed, Sec. 55 ch 128 SLA 1977].

Repealed or Renumbered



Sec. 39.35.195. - Rollover distributions and rollover contributions.

(a) A distributee may elect, at the time and in the manner prescribed by the administrator, to have all or part of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in the direct rollover.

(b) Except as provided by AS 39.35.165 (f)(5), the plan does not accept contributions of eligible rollover distributions.

(c) In this section,

(1) "direct rollover" means the payment of an eligible rollover distribution by the plan to an eligible retirement plan specified by a distributee who is eligible to elect a direct rollover;

(2) "distributee" means a member or a beneficiary who is the surviving spouse of the member;

(3) "eligible retirement plan"

(A) means

(i) an individual retirement account described in 26 U.S.C. 408(a);

(ii) an individual retirement annuity defined in 26 U.S.C. 408(b);

(iii) an annuity plan described in 26 U.S.C. 403(a);

(iv) a qualified trust described in 26 U.S.C. 401(a);

(v) on and after January 1, 2002, an annuity plan described in 26 U.S.C. 403(b); or

(vi) on or after January 1, 2002, a governmental plan described in 26 U.S.C. 457(b); and

(B) notwithstanding (A) of this paragraph, means, with respect to distributions made before January 1, 2002, an individual retirement account or an individual retirement annuity account described or defined in 26 U.S.C. 408 in the case of an eligible rollover distribution to a beneficiary who is the surviving spouse of a member;

(4) "eligible rollover distribution" means a distribution of all or part of a total account to a distributee, except for

(A) a distribution that is one of a series of substantially equal installments payable not less frequently than annually over the life expectancy of the distributee or the joint and last survivor life expectancy of the distributee and the distributee's designated beneficiary, as defined in 26 U.S.C. 401(a)(9);

(B) a distribution that is one of a series of substantially equal installments payable not less frequently than annually over a specified period of 10 years or more;

(C) a distribution that is required under 26 U.S.C. 401(a)(9);

(D) the portion of any distribution that is not includable in gross income;

(E) a distribution made on or after January 1, 2002, that is on account of hardship; and

(F) other distributions that are reasonably expected to total less than $200 during a year.



Sec. 39.35.200. - Refund upon termination of employment for reason other than death.

(a) Except as provided in (c) of this section, an inactive employee, not on leave-without-pay status or layoff status, is entitled to receive a refund of the balance of the employee contribution account.

(b) An employee who is reemployed with an employer and whose contributions have not been refunded before reemployment is not eligible for a refund.

(c) An employee who is terminated and is a vested employee, deferred vested employee, or who is entitled to benefits under AS 39.35.385 , and who is married at the time of application for a refund or whose rights to a refund are subject to a qualified domestic relations order is entitled to receive a refund of the balance of the employee contribution account only if the employee's present spouse and each person entitled under the order consent to the refund in writing on a form provided by the administrator. The administrator may waive written consent from the person entitled to benefits under the order if the administrator determines that the person cannot be located or for other reasons established by regulation. The administrator may waive written consent from the spouse if the administrator determines that

(1) the employee was not married to the spouse during any period of the employee's employment with an employer;

(2) the spouse has no rights under AS 39.35.095 - 39.35.680 because of the terms of a qualified domestic relations order;

(3) the spouse cannot be located;

(4) the employee and spouse have been married for less than two years and the member establishes that they are not cohabiting; or

(5) other reasons established by regulation exist.

(d) [Effective June 30, 2010]. An employee who receives a refund of contributions in accordance with this section forfeits corresponding credited service under AS 39.35.095 - 39.35.680.



Sec. 39.35.210. - , 39.35.220. Refunds. [Repealed, Sec. 55 ch 128 SLA 1977].

Repealed or Renumbered



Sec. 39.35.230. - Refund upon death of retired employee.

Upon the death of a retired employee, the employee's beneficiary shall be paid

(1) the excess of the balance in the employee contribution account of the deceased employee as of the date of the beginning of the employee's pension payments over the sum of the pension payments previously received by the employee, but this amount may not be paid if a joint and survivor option under AS 39.35.450 is in effect or if a surviving spouse's pension under AS 39.35.440 is payable; and

(2) the remaining payments purchased by the balance in the employee savings account of the deceased employee as of the date the employee retired.



Sec. 39.35.240. - Withdrawal of voluntary contributions.

An active employee may withdraw a savings account only if the employee receives the consent of the administrator. The administrator may permit a withdrawal before termination of employment only in cases of financial need.






Article 05 - CONTRIBUTIONS BY EMPLOYERS

Sec. 39.35.250. - Calculation of employer's contribution rate.

Sec. 39.35.250. Calculation of employer's contribution rate.

(a) An employer shall make contributions to the plan in amounts determined in accordance with this section. For the purposes of this section, the past service date for each employer is the entry date of the employer or December 31, 1972, whichever is later. After December 31, 1972, if amendments to AS 39.35.095 - 39.35.680 are enacted that substantially affect benefits accrued before the effective date of the amendment, the past service date will be changed to December 31 of the year immediately preceding that in which the amendment is enacted. The contribution rate is the sum of the consolidated employer rate and the past service rate.

(b) In (a) of this section, "consolidated employer rate" means the percentage of compensation of all active employees in the plan which, if paid over the period of their credited service after their past service date and when combined with all employee contributions, is sufficient to provide the benefits earned after such past service dates. This percentage is uniformly determined for all employers and is applicable to each employer.

(c) In (a) of this section, "past service rate" means the percentage of compensation of all active employees in the plan necessary to provide the annual amount required to amortize the unfunded obligations of the employer for benefits earned before the employer's past service date over a period not to exceed 40 years. The period of amortization begins at the past service date of each employer. The percentage is separately determined for each employer.



Sec. 39.35.260. - Annual calculation.

The contribution rate for each employer shall be calculated every fiscal year, using the information available at the time the computation is made. The computation shall be completed in time to be considered in the state budget. Each employer shall provide in its budget for the payment of contributions according to its current contribution rate.



Sec. 39.35.270. - Amount of employer's contributions.

Sec. 39.35.270. Amount of employer's contributions.

(a) The amount of each employer's contributions shall be determined by applying the employer's contribution rate, as certified by the board, to the total compensation paid to the active employees of the employer for each payroll period and by including any adjustments to contributions required by AS 39.35.520 (a). This amount shall be remitted by the employer to the administrator in accordance with AS 39.35.610.

(b) The employer contribution rate may not be less than the rate required, after subtracting the member contribution rate, to fully fund the actuarially calculated benefits expected to be earned by active members during a fiscal year.

(c) Each employer of a retired member rehired under the authority of AS 39.35.150 (b) shall make contributions to the unfunded liability of the plan on behalf of that retired member at the rate that the employer is making contributions to the unfunded liability of the plan for that employer's other members.



Sec. 39.35.280. - Determination and payment of state contributions.

The total amount of contributions required under AS 39.35.250 - 39.35.290 to be made by the state into the plan shall be ascertained by the Department of Administration as soon as practicable after the end of each calendar month and shall be paid from the general fund of the state, except as provided in this section. If an employee is paid wages by the state during the month from a special or administrative fund provided by law, the payment to the plan shall be made from that special or administrative fund. If the wages of an employee include both wages for state employment paid from the general fund of the state and wages for state employment paid from special or administrative funds, the amount to be paid into the plan shall be prorated among the state funds in proportion to the wages paid to the individuals from each fund. However, payment may not be made from the special or administrative fund if the statute covering the special or administrative funds prohibits it.



Sec. 39.35.285. - Employers of village public safety officers. [Repealed, Sec. 30 ch 92 SLA 2004].

Repealed or Renumbered



Sec. 39.35.290. - Regulations governing transmittal of employer contributions.

The commissioner shall adopt regulations to ensure the orderly and efficient transmittal of employer contributions.






Article 06 - SERVICE

Sec. 39.35.300. - Employment with the state.

(a) An active employee is entitled to credited service for periods of employment with the state after January 1, 1961, regardless of the office, department, division, or agency of the state in which the person was employed. For purposes of AS 39.35.095 - 39.35.680, the University of Alaska is not an office, department, division, or agency of the state. Service credit may not be granted under AS 39.35.095 - 39.35.680 for service that is creditable under the teachers' retirement system, AS 14.25.

(b) A permanent part-time employee of the state receives credited service on a pro rata basis to that which would have been earned as a permanent full-time employee.

(c) A noncertificated employee of the Alaska Vocational Technical Center or a state boarding school who first becomes a member of the plan on or after July 1, 1999, may, within 90 days after the employee first joins the plan, make an election under this subsection to have the years of service that the employee earns as a noncertificated employee determined using the table for service on or after July 1, 1969, that is set out in the definition of "year of service" in AS 14.25.220. A noncertificated employee of the Alaska Vocational Technical Center or a state boarding school who is an active member of the plan on July 1, 1999, may, within 180 days after July 1, 1999, make the election. A member of the plan who is an inactive member on July 1, 1999, and who is later employed as a noncertificated employee of the Alaska Vocational Technical Center or a state boarding school may, within 90 days after beginning the subsequent employment, make the election. An election under this subsection is irrevocable except as provided in (d) of this section and shall be made in writing on a form provided by the administrator. The election applies to the employee's service earned for the school year in which the election is accepted by the administrator and applies to all subsequent employment as a noncertificated employee of a state boarding school, a school district or regional educational attendance area, the special education service agency, or the Alaska Vocational Technical Center. An employee who makes an election under this subsection shall pay the contribution surcharge as set out in AS 39.35.160 (c).

(d) A noncertificated employee who has made an election under (c) of this section and who thereafter changes employment status from working for less than a full year, whether part-time or full time, to working for a full year, whether part-time or full-time, may, between July 1 and September 30, revoke the election and cease payment of the contribution surcharge. A revocation under this subsection is retroactive to July 1 of the school year, as defined in AS 14.25.220 , in which the revocation is made.

(e) A noncertificated employee who has not made an election under (c) of this section who changes employment status from working for a full year, whether part-time or full-time, to working for less than a full year, whether part-time or full-time, may, between July 1 and September 30, make the election and begin paying the contribution surcharge. The election is retroactive to July 1 of the school year, as defined in AS 14.25.220, in which the election is made.



Sec. 39.35.310. - Employment with other employers.

(a) An active employee is entitled to credited service for periods of employment with a political subdivision or a public organization beginning with the effective date of the employer's participation in the plan. The employee is also entitled to credited service for periods of employment as designated in the employer's participation agreement.

(b) A permanent part-time employee of a political subdivision or a public organization receives credited service on a basis proportionate to that which would have been earned as a permanent full-time employee.

(c) A noncertificated employee of a school district, a regional educational attendance area, or the special education service agency who first becomes a member of the plan on or after July 1, 1999, may, within 90 days after the employee first joins the plan, make an election under this subsection to have the years of service that the employee earns as a noncertificated employee determined using the table for service on or after July 1, 1969, that is set out in the definition of "year of service" in AS 14.25.220 . A noncertificated employee of a school district, a regional educational attendance area, or the special education service agency who is an active member of the plan on July 1, 1999, may, within 180 days after July 1, 1999, make the election. A member of the plan who is an inactive member on July 1, 1999, and who later is employed as a noncertificated employee of a school district, a regional educational attendance area, or the special education service agency may, within 90 days after beginning the subsequent employment, make the election. An election under this subsection is irrevocable except as provided in (d) of this section and shall be made in writing on a form provided by the administrator. The election applies to the employee's service earned for the school year in which the election is accepted by the administrator and applies to all subsequent employment as a noncertificated employee of a state boarding school, a school district or regional educational attendance area, the special education service agency, or the Alaska Vocational Technical Center. An employee who makes an election under this subsection shall pay the contribution surcharge as set out in AS 39.35.160 (c).

(d) A noncertificated employee who has made an election under (c) of this section and who thereafter changes employment status from working for less than a full year, whether part-time or full-time, to working for a full year, whether part-time or full-time, may, between July 1 and September 30, revoke the election and cease payment of the contribution surcharge. A revocation under this subsection is retroactive to the beginning of the school year, as defined in AS 14.25.220, in which the revocation was made.

(e) A noncertificated employee who has not made an election under (c) of this section who changes employment status from working for a full year, whether part-time or full-time, to working for less than a full year may, between July 1 and September 30, make the election and begin paying the contribution surcharge. The election is retroactive to July 1 of the school year, as defined in AS 14.25.220 , in which the election was made.



Sec. 39.35.320. - Transfers between employers. [Repealed, Sec. 55 ch 128 SLA 1977].

Repealed or Renumbered



Sec. 39.35.330. - Leave of absence.

(a) A leave of absence with pay authorized by an employer is not considered as interrupting employment. If the employee is a permanent part-time employee, credited service shall be granted on a basis proportionate to that which would have been earned as a permanent full-time employee.

(b) A leave or leaves of absence without pay exceeding 10 accumulated working days in any calendar year or layoff status authorized by an employer shall be considered as an interruption of employment and credited service may not be granted.

(c) Notwithstanding (b) of this section, an employee who takes more than 10 days leave of absence without pay in a calendar year because the employee is unable to work due to an on-the-job injury or occupational illness for which the employee is receiving benefits under AS 23.30 may elect to receive credited service for the time on leave of absence without pay status. When an employee elects to receive credited service under this subsection, an indebtedness is established. The amount of the indebtedness is equal to the contributions that the employee would have made if the employee had been working, less the sum of contributions that the employee made for those periods of time and an amount equal to contributions that would have been made for the first 10 days of leave without pay. Interest as prescribed by regulation accrues on the indebtedness beginning on the date that the employee returns to work or terminates employment. If there is an outstanding indebtedness at the time the employee is appointed to retirement, benefits shall be actuarially adjusted.

(d) An employee of a school district, a regional educational attendance area, or a state boarding school who is assaulted while on the job and who, as a result of a physical injury from the assault, is placed on leave without pay, whether or not the employee receives workers' compensation benefits under AS 23.30 for the injury, is entitled to accrue credited service while the employee, because of the injury, is on leave-without-pay status or is receiving the benefits under AS 23.30. Entitlement to credited service under this subsection ends when the employee is eligible to receive benefits under AS 39.35.370(a) or 39.35.410(a).



Sec. 39.35.340. - Military service.

(a) A vested employee is entitled to credited service for active military service in the armed forces of the United States, either by enlistment or induction, if the employee received a discharge under honorable conditions and is not entitled to receive retirement benefits from the United States government for the same service. The credited service allowed may not exceed an aggregate period of five years. Benefits are not payable on credited service for military service unless the employee makes retroactive contributions to the plan for the period of time that service credit is claimed. However, if the employee was in the employ of an employer on the date of entry into the armed forces and returned to the employ of an employer within 90 days after the date of discharge from military service, the employee is not required to make retroactive contributions under this plan for the period of credited service.

(b) In order to obtain credited service under this section, an employee shall make an election to do so and shall verify the period of military service. When eligibility for credited service for military service has been established, an indebtedness shall be determined as follows: (1) the employee's actual compensation, or the calculated annual compensation for those employees working less than 12 months, during the calendar year 1976 or the year in which an employee first becomes vested under AS 39.35.095 - 39.35.680, whichever is later, multiplied by (2) the number of years of military service credited under this section, and this product multiplied by (3) six percent for members who are first eligible to claim this military service before January 1, 1987, or eight and one-half percent for members who are first eligible to claim this military service on or after January 1, 1987. Interest as prescribed by regulation accrues on this indebtedness beginning on July 1, 1977, or one year following the date a person first becomes vested, whichever is later. Any outstanding indebtedness that exists at the time a person is appointed to retirement necessitates an actuarial adjustment to the benefits payable based upon that military service.

(c) A retired employee on July 1, 1976, is eligible to receive increased benefits based upon military service as described in (a) of this section. To receive credited service for military service, a retired employee shall verify the military service. When verified, a retired employee is entitled to receive an increased benefit that shall be actuarially adjusted to reflect the employee's indebtedness for that credit. The indebtedness shall be calculated in the same manner as described in (b) of this section except that it shall be based on the average monthly compensation used in calculating the benefit. The effective date of this increased benefit is the beginning of the month following that in which eligibility has been established.

(d) The credited service granted under this section may not be used to satisfy the credited service requirements for normal retirement.

(e) A deferred vested employee on July 1, 1976, is eligible to claim credited service under (a) of this section. In order to obtain credited service under this section, such an employee shall make an election to do so and shall verify the period of military service. When eligibility for military service has been established, an indebtedness shall be determined as follows: the employee's actual compensation, or the calculated annual compensation for those employees working less than 12 months, during the calendar year the employee terminated, shall be multiplied by six percent; this product shall then be multiplied by the number of years of military service credit under this section. Interest as prescribed by regulation accrues on this indebtedness commencing July 1, 1978. Any outstanding indebtedness that exists at the time a person is appointed to retirement necessitates an actuarial adjustment to the benefits payable based upon that military service.

(f) An employee may not be credited with a period of active military service in the armed forces of the United States under this section if credit for that military service was granted under AS 14.25.009 - 14.25.220.

(g) A surviving spouse receiving or entitled to receive benefits under AS 39.35.420 (b), 39.35.430, or 39.35.440 or benefits under a joint and survivor option filed under AS 39.35.450 is eligible to receive increased benefits based on military service as described in (a) of this section. To receive credited service for military service, the surviving spouse shall verify the employee's military service. When verified, the surviving spouse is entitled to receive an increased benefit which shall be actuarially adjusted to reflect the indebtedness for that credit. The indebtedness shall be calculated in the same manner as described in (b) of this section except that it shall be based on the average monthly compensation used in calculating the benefit. Benefits payable under this subsection are effective the first day of the month following that in which eligibility has been established.

(h) The combined period of military service claimed under this section and under AS 14.25.009 - 14.25.220 may not exceed five years.

(i) Credited service under (a) of this section includes service as a

(1) foreign service officer, a foreign service reserve officer, or a limited foreign service reserve officer with the United States Department of State in Vietnam, Cambodia, or Laos from August 4, 1964, through November 7, 1975; and

(2) member of the United States Merchant Marine Service from December 7, 1941, through September 30, 1945.



Sec. 39.35.342. - Village public safety officer service.

(a) A vested employee is entitled to credited service for employment as a village public safety officer under the program established under AS 18.65.670 for which the employee has not otherwise received credited service under this plan. An employee is not entitled to credited service for employment as a village public safety officer unless the employee was employed as a village public safety officer for at least one year. The credited service claimed under this section may not exceed five years. Benefits are not payable on credited service for village public safety officer service under this section unless the employee makes retroactive contributions to the plan for the period of time that service credit is claimed.

(b) In order to obtain credited service under this section, an employee shall make an election to do so and shall verify the period of service as a village public safety officer. When eligibility for credited service for village public safety officer service has been established, an indebtedness shall be determined. The amount of the indebtedness is equal to the full actuarial cost of providing benefits based on the service as a village public safety officer. Interest as prescribed by regulation accrues on this indebtedness beginning on the date the actuarial cost is established. Any outstanding indebtedness that exists at the time a person is appointed to retirement necessitates an actuarial adjustment to the benefits payable based upon service as a village public safety officer.

(c) The credited service granted under this section may not be used to satisfy the credited service requirements for normal retirement.

(d) An employee is not entitled to credited service under this section if the employee is entitled to receive retirement benefits from another employer for the same service under a retirement plan that provides benefits based on defined benefits.



Sec. 39.35.345. - Temporary service credit.

(a) A vested employee is entitled to credited service for periods in which the employee regularly rendered full-time personal service to an employer but was not qualified to participate in the plan because of the exclusion of temporary workers as described in AS 39.35.680(22)(C)(iii). Benefits are not payable on this credited service unless the employee makes retroactive contributions to the plan for the period of time that credited service is claimed. The retroactive contribution is the full actuarial cost of providing benefits for the credited service claimed.

(b) To obtain credited service under this section, an employee shall elect to do so and shall verify the period of temporary service. When eligibility for temporary service credit has been established, an indebtedness shall be determined as provided in (a) of this section. Any outstanding indebtedness existing at the time an employee retires requires an actuarial adjustment to the benefits payable based on the temporary service. Interest as prescribed by regulation accrues on the indebtedness beginning

(1) July 1, 1981, or one year following the date the employee first becomes vested, whichever is later, for an employee who claims temporary service credit no more than one year after the employee becomes vested;

(2) the date of vesting, for an employee who becomes vested after June 30, 1980, who is claiming temporary service credit more than one year after vesting for service performed before the employee vested;

(3) July 1, 1980, for an employee who became vested before July 1, 1980, who is claiming temporary service credit after June 30, 1981, for service performed before July 1, 1980;

(4) one year after completing the temporary service, for an employee who was vested on the last day of employment as a temporary employee and who claims the temporary service no more than one year after completing the service;

(5) on the date of completing the temporary service, for an employee who was vested on the last day of employment as a temporary employee and who claims temporary service more than one year after completing the service.

(c) A deferred vested employee on July 1, 1980, is eligible to claim credited service under (a) of this section. To obtain credited service under this section, a deferred vested employee shall elect to do so and shall verify the period of temporary service. When eligibility for temporary service credit has been established, an indebtedness shall be determined as provided in (a) of this section. Interest as prescribed by regulation accrues on that indebtedness beginning July 1, 1981. Any outstanding indebtedness existing at the time a deferred vested employee retires requires an actuarial adjustment to the benefits payable based on the temporary service.

(d) An employee may choose whether the credited service granted under this section is used to satisfy the credited service requirements for normal retirement under AS 39.35.370 (a)(2) or (3) or 39.35.385(f) or is only used for the calculation of benefits. An election under this subsection is irrevocable and applies to all temporary credited service that the employee has accrued when the employee retires. An election under this subsection does not change the date that an employee is considered to have commenced participation in the plan under AS 39.35.120.

(e) Notwithstanding the requirement in (a) of this section that an employee be vested to claim credited service under this section, for purposes of a conditional service retirement benefit under AS 39.35.385(f), an employee may claim credited service under this section for temporary legislative employment before July 1, 1979, for which the employee has not received credited service under AS 39.35.360 (g).



Sec. 39.35.350. - Reinstatement of credited service.

(a) An employee who receives a refund of contributions in accordance with AS 39.35.200 forfeits corresponding credited service under AS 39.35.095 - 39.35.680.

(b) An employee may reinstate credited service associated with a refund by repaying the total amount of the refund. A former member who received a total refund of the former member's contribution account balance because of a levy under AS 09.38.065 or a federal tax levy may reinstate credited service in the same manner as an employee. Interest accrues from the date of the refund until repayment of the refund or retirement, whichever occurs first. Payments shall be applied first to accrued interest and then to principal.

(c) Any outstanding indebtedness that exists at the time an employee is appointed to retirement necessitates an actuarial adjustment to the benefits payable based on service reinstated under this section.



Sec. 39.35.360. - Earlier service.

(a) An employee who completes three years of credited service with the state after January 1, 1961, for which the employee makes contributions required by AS 39.35.095 - 39.35.680 is entitled to credited service for service rendered (1) before January 1, 1961, as an employee of the state and former Territory of Alaska; (2) before January 1, 1961, as an employee of the United States government in Alaska, excluding service in the armed forces of the United States; (3) after January 1, 1961, as a peace officer, correctional officer, or fire fighter of a participating political subdivision of the state if the employee is vested and is an active peace officer, correctional officer, or fire fighter in the plan on or before January 1, 1983; or (4) after January 1, 1961, as a special officer commissioned by the state troopers if the employee has not otherwise received credit for the service and if the employee was employed on or before January 1, 1983, is vested, and has been an active special officer, peace officer, correctional officer, or fire fighter in the plan. The retirement benefits payable to an employee under this section shall be reduced by the amount of the retirement pension benefits paid to the employee by the United States government for the same period of service.

(b) An employee who, under (a) of this section, is entitled to credited service for employment before January 1, 1961, is not required to make retroactive contributions under AS 39.35.095 - 39.35.680.

(c) [Repealed, Sec. 41 ch 146 SLA 1980].

(d) [Repealed, Sec. 2 ch 26 SLA 1974].

(e) An employee of a detention facility provided by a local government unit to the territorial or state government under AS 33.30.031 or former AS 33.30.060 , who continues in state employment upon transfer of the facility to the state, is entitled to credited service for prior service with the facility if the employee remains in continuous employment with the state until July 1, 1976. To obtain credited service the employee is required to make retroactive contributions for the period of service between January 1, 1961, and the effective date of the transfer of the facility to the state.

(f) A surviving spouse receiving or entitled to receive a surviving spouse's pension under AS 39.35.440 or benefits under a joint and survivor option filed under AS 39.35.450 is eligible for increased benefits for any service credit authorized under (a) of this section, but not claimed or authorized by law before the employee's death.

(g) An employee is eligible to receive up to 10 years of credited service for service rendered before July 1, 1979, as a temporary employee of the legislature of the state or territory during legislative sessions. To receive retroactive credited service under this subsection, an employee shall claim the service before July 1, 2003, or before retiring, whichever occurs first. When the employee claims the service, an indebtedness of the employee to the plan shall be established. For benefits that do not vary based on the amount of retroactive credited service, the indebtedness shall be established on the date the employee claims the credit, with interest accruing on the indebtedness beginning July 1, 2003. For benefits that vary based on the amount of retroactive credited service, the indebtedness shall be established on the date the employee retires, with interest accruing on the indebtedness beginning on the date of retirement. Any outstanding indebtedness that exists at the time the employee retires requires an actuarial adjustment to the benefits that are based upon retroactive credited service under this subsection.

(h) An employee of the state is eligible to receive credited service under AS 39.35.300 (b) for service rendered as a permanent part-time employee before January 1, 1976. When the employee claims retroactive credited service, an indebtedness of the employee to the plan shall be established. The amount of this indebtedness is equal to the contributions the employee would have made if the employee had been eligible for membership in the plan. The rate used to calculate the contributions may not be less than the rate in effect on January 1, 1961. Interest as prescribed by regulation accrues on the indebtedness beginning July 1, 1981, for employees claiming the service before that date, and beginning July 1, 1980, for employees claiming the service on or after July 1, 1981. Any outstanding indebtedness that exists at the time the employee retires requires an actuarial adjustment to the benefits that are based on retroactive credited service under this subsection.

(i) An employee who completes three years of credited service with an employer, for which the employee makes contributions required by AS 39.35.095 - 39.35.680, is entitled to credited service on a year-for-year basis for service credited in the Civil Service Retirement System, rendered as an employee of an Alaska Bureau of Indian Affairs (BIA) school, other than service as a teacher. When eligibility for retroactive credited service under this subsection has been established, an indebtedness of the employee to the plan shall be determined as follows: (1) the employee's actual annual compensation, or the calculated annual compensation for an employee who works fewer than 12 months, for the most recent calendar year in which service is rendered to an employer before the calendar year in which the employee first becomes eligible to claim service under this subsection, multiplied by (2) the number of years of service in Alaska BIA schools that is credited under this subsection, and this product multiplied by (3) six percent for employees first eligible to claim this service before January 1, 1987, or eight and one-half percent for employees first eligible to claim this service on or after January 1, 1987. Interest as prescribed by regulation accrues on the indebtedness beginning on the date the employee may first claim the retroactive credited service. Any outstanding indebtedness that exists at the time the employee retires requires an actuarial adjustment to the benefits that are based on retroactive credited service under this subsection. A retirement benefit payable under this subsection for Alaska BIA service shall be reduced by an amount equal to the retirement benefits paid to the member by the United States government for the same service.

(j) An employee who has not completed three years of credited service with an employer may claim credited service as an employee of an Alaska Bureau of Indian Affairs (BIA) school, other than service as a teacher under (i) of this section if, on the date of transfer of the Alaska BIA school to the state, the employee is employed at the school and needs fewer than three additional years of continuous full-time employment for normal retirement in the federal Civil Service Retirement System, and the employee completes a period of service with an employer, for which the employer makes contributions required by AS 39.35.095 - 39.35.680, equal to the additional period of service that would have been required for that employee's normal retirement under the federal Civil Service Retirement System. An employee who claims credited service under this subsection shall provide federal government verification of the employee's federal Civil Service Retirement System status when the claim is filed.

(k) A vested member is eligible to receive credited service for employment after January 1, 1961, as a peace officer or fire fighter in a municipality that is an employer under this plan but that was not an employer at the time of the employment. A vested member who claims retroactive credited service on or after July 1, 1988, is indebted to the plan. The amount of the indebtedness is the full actuarial cost of providing benefits for the credited service claimed. Interest as established by regulation accrues on the indebtedness under this subsection beginning the first of the month following establishment of the indebtedness. Any outstanding indebtedness that exists at the time the officer or fire fighter retires requires an actuarial adjustment to the benefits that are based on retroactive credited service under this subsection.

(l) An administrative director of the Alaska Court System who withdraws from the judicial retirement system under AS 22.25.012 (b) is eligible for membership in the plan and shall receive credited service in this plan for service rendered as administrative director. To be eligible for membership in this plan under this subsection, the administrative director must contribute to the plan

(1) the amount that would have been contributed if the administrative director had been a member during the period of the membership in the judicial retirement system; and

(2) any contributions for service as administrative director refunded from the plan at the time the administrative director became a member of the judicial retirement system.






Article 07 - BENEFITS

Sec. 39.35.370. - Retirement benefits.

(a) Subject to AS 39.35.450 , a terminated employee is eligible for a normal retirement benefit

(1) at age 60 with at least five years credited service;

(2) with at least 20 years of credited service as a peace officer or fire fighter; or

(3) with at least 30 years of credited service for all other employees.

(b) Subject to AS 39.35.450 , a terminated employee is eligible for an early retirement benefit at age 55 with at least five years credited service. An actuarial adjustment shall be made to retirement benefits paid under this section for an early retirement benefit. The monthly amount of a retirement benefit that would be due under (c) of this section shall be reduced by multiplying one-half of one percent times the number of months, to the nearest month, by which the retirement date of the employee falls short of the date that the employee reaches age 60.

(c) The monthly amount of a retirement benefit for a peace officer or fire fighter is two percent of the average monthly compensation times the years of credited service through 10 years, plus two and one-half percent of the average monthly compensation times the years of service over 10 years. For all other employees it is

(1) two percent of the average monthly compensation times all years of service before July 1, 1986, and for years of service through a total of 10 years; plus

(2) two and one-quarter percent of the average monthly compensation times all years of service after June 30, 1986, over 10 years of total service through 20 years; plus

(3) two and one-half percent of the average monthly compensation times all years of service after June 30, 1986, over 20 years of total service.

(d) The monthly amount of a retirement benefit for a deferred vested member shall be determined in accordance with (c) of this section as it was in effect on the date of the employee's termination of employment.

(e) Benefits payable under this section accrue from the first day of the month after which all of the following requirements are met: (1) the member meets the eligibility requirements of this section; (2) the member terminates employment; and (3) the member applies for retirement. The benefits are payable the last day of the month. If payment is delayed, a retroactive payment shall be made to cover the period of deferment. The last payment shall be made for the month in which a benefit is payable under this section.

(f) A member who is vested in the plan as a peace officer or fire fighter at the time the member incurs a permanent disability of at least 33 1/3 percent under workers' compensation and who (1) undergoes retraining because of the disability; and (2) is subsequently employed with the state or other employer in a position other than peace officer or fire fighter, is eligible for a normal retirement benefit as a peace officer or fire fighter under (a) and (c) of this section upon completing 20 years of credited service.

(g) When an employee who was employed as a dispatcher in a state trooper office or in a police or fire department in the plan applies for appointment to retirement, the employee may convert the credited service for that position to credited service as a peace officer by claiming the service as peace officer service. An employee who has converted credited service to peace officer service under this subsection shall be treated as a peace officer for purposes of AS 39.35.095 - 39.35.680. When the member claims this credited service as peace officer service, an indebtedness of the member to the plan shall be established. The indebtedness is equal to the full actuarial cost of the conversion of the credited service to treatment as peace officer service. Any outstanding indebtedness that exists at the time the member is appointed to retirement shall require an actuarial adjustment to the benefits payable based upon the conversion of the credited service.

(h) When an employee applies for appointment to retirement in the plan, the employee may convert the credited service to which this subsection applies to credited service as a peace officer by claiming the service as peace officer service. This subsection applies to credited service as an employee of a state correctional facility, other than as a correctional officer or correctional superintendent. This subsection also applies to credited service as an employee of the Department of Corrections in a management position in the division that has responsibility for institutions or the division that has responsibility for community corrections if the employee also has at least five years of credited service as a probation officer, correctional officer, assistant correctional superintendent, or correctional superintendent at a state correctional facility. An employee who has converted credited service to peace officer service under this subsection shall be treated as a peace officer for purposes of AS 39.35.095 - 39.35.680. When the member claims this credited service as peace officer service, an indebtedness of the member to the plan shall be established. The indebtedness is equal to the full actuarial cost of the conversion of the credited service to treatment as peace officer service. Any outstanding indebtedness that exists at the time the member is appointed to retirement will require an actuarial adjustment to the benefits payable based upon the conversion of the credited service. In this subsection,

(1) "correctional facility" has the meaning given in AS 33.30.901 ; and

(2) "management position" includes positions as division director, deputy director, and assistant director.

(i) For plan fiscal years beginning after December 31, 1975, and notwithstanding any other provision of AS 39.35.095 - 39.35.680, the projected annual benefit provided by AS 39.35.095 - 39.35.680 and the benefit from all other defined benefit plans required to be aggregated with the benefits from this plan under the provisions of 26 U.S.C. 415 may not increase to an amount in excess of the amount permitted under 26 U.S.C. 415 at any time. In the event that any projected annual benefit of a member exceeds the limitation of 26 U.S.C. 415(g) for a limitation year, the plan shall take any necessary remedial action to correct an excess accrued annual benefit. The provisions of 26 U.S.C. 415, and the regulations adopted under that statute, as applied to qualified defined benefit plans of governmental employers are incorporated as part of the terms and conditions of the plan. This subsection applies to any member of this plan.

(j) Notwithstanding (c) of this section,

(1) for the plan fiscal years beginning on or after January 1, 1996, the annual compensation of a member who joined the plan after the first day of the first plan fiscal year beginning after December 31, 1995, that is used to calculate the member's average monthly compensation may not exceed $150,000, as adjusted for the cost of living in accordance with 26 U.S.C. 401(a)(17)(B);

(2) for the plan fiscal years beginning on or after January 1, 2002, the annual compensation limitation for such a member, which is so taken into account for such a member which is so taken into account for such purposes, may not exceed $200,000, as adjusted for the cost of living in accordance with 26 U.S.C. 401(a)(17)(B);

(3) the cost-of-living adjustment in effect for a calendar year applies in this subsection to a determination period beginning in the calendar year.

(k) Notwithstanding the definition of "compensation" in AS 39.35.680 , in (j) of this section, for plan fiscal years beginning on or after January 1, 1998, and for purposes of 26 U.S.C. 415(b)(3) and the regulations adopted under that statute,

(1) "annual compensation"

(A) includes any amount that is contributed by the employer under a salary reduction agreement and that is not includable in the member's gross income under 26 U.S.C. 125, 132(f)(4), 402(e)(3), 402(h), or 403(b); and

(B) is limited to compensation that is actually paid to a member during the determination period;

(2) "determination period" means the plan fiscal year.



Sec. 39.35.371. - Distribution requirements.

(a) The entire interest of a member must be distributed or must begin to be distributed not later than the member's required beginning date.

(b) If a member dies after the distribution of the member's interest has begun but before the distribution has been completed, the remaining portion of the interest shall continue to be distributed at least as rapidly as under the method of distribution being used before the member's death.

(c) If a member has made a distribution election and dies before the distribution of the member's interest begins, distribution of the member's entire interest shall be completed by December 31 of the calendar year containing the fifth anniversary of the member's death. However, if any portion of the member's interest is payable to a designated beneficiary, distributions may be made over the life of the designated beneficiary or over a period not greater than the life expectancy of the designated beneficiary, commencing on or before December 31 of the calendar year immediately following the calendar year in which the member died, and if the designated beneficiary is the member's surviving spouse, the date distributions are required to begin may not be earlier than the later of December 31 of the calendar year (1) immediately following the calendar year in which the member died, or (2) in which the member would have attained 70 1/2 years of age, whichever is earlier. If the surviving spouse dies after the member but before payments to the spouse have begun, the provisions of this subsection apply as if the surviving spouse were the member. An amount paid to a child of the member will be treated as if it were paid to the surviving spouse if the amount becomes payable to the surviving spouse when the child reaches the age of majority.

(d) If a member has not made a distribution election before the member's death, the member's designated beneficiary must elect the method of distribution not later than December 31 of the calendar year (1) in which distributions would be required to begin under this section, or (2) that contains the fifth anniversary of the date of death of the member, whichever is earlier. If the member does not have a designated beneficiary or if the designated beneficiary does not elect a method of distribution, distribution of the member's entire interest must be completed by December 31 of the calendar year containing the fifth anniversary of the member's death.

(e) For purposes of (c) of this section, distribution of a member's interest is considered to begin (1) on the member's required beginning date, or (2) if the designated beneficiary is the member's surviving spouse and the surviving spouse dies after the member but before payments to the spouse have begun, on the date distribution is required to begin to the surviving spouse. If distribution in the form of an annuity irrevocably commences to the member before the required beginning date, the date distribution is considered to begin is the date that the distribution actually commences.

(f) Notwithstanding any contrary provisions of AS 39.35.095 - 39.35.680, the requirements of this section apply to all distributions of a member's interest and take precedence over any inconsistent provisions of AS 39.35.095 - 39.35.680.

(g) All distributions required under this section are determined and made in accordance with 26 U.S.C. 401(a)(9) and regulations adopted under that statute, including any minimum distribution incidental benefit requirement.

(h) Unless otherwise specified, the provisions of this section apply to calendar years beginning on or after January 1, 1983.

(i) In this section,

(1) "designated beneficiary" means the individual who is designated as the beneficiary under the plan in accordance with 26 U.S.C. 401(a)(9) and regulations adopted under that statute;

(2) "required beginning date" means the first day of April of the calendar year following the calendar year in which the member either attains 70 1/2 years of age or actually retires, whichever is later.



Sec. 39.35.375. - Public service benefit.

(a) An active or inactive member who has never been vested in this plan or in the teachers' retirement plan under AS 14.25.009 - 14.25.220, who has at least two years of credited service in this plan, and who has membership service in the teachers' retirement system may claim credited service in this plan in an amount equal to the membership service the member has in the teachers' retirement system. The claimed credited service may be added to service earned under AS 39.35.095 - 39.35.680 to enable the member to qualify for a public service benefit under this section. The member may not claim credited service for membership service for which the member has received a refund under AS 14.25.150 unless the member fully pays the indebtedness as established under AS 14.25.063 . The member may not claim credited service in this plan based on unused sick leave under AS 14.25.115 .

(b) To claim credited service under this section, the member shall file a written request with the administrator when the member applies to retire. The administrator shall determine the full actuarial cost of benefits based on the member's total credited service and shall transfer from the teachers' retirement system to this plan an amount equal to the sum of the member contributions and any indebtedness payments to the teachers' retirement system and the employer contributions to the teachers' retirement system made on behalf of the employee together with interest earned on those contributions and indebtedness payments. If the amount to be transferred, when combined with the amount of employee contributions and indebtedness payments to this plan and the amount of employer contributions on behalf of the employee in this plan, and interest earned on contributions and indebtedness payments for the employee, is less than the full actuarial cost computed under this subsection, an indebtedness to the plan equal to the amount of the difference is established. Interest as prescribed by regulation accrues on the indebtedness. The member must pay any outstanding indebtedness existing at the time the member applies for retirement in full before the member is appointed to retirement under this section.

(c) A member is entitled to receive a public service benefit under this section if the member has at least a total of five years credited service under AS 39.35.095 - 39.35.680 and credited service from the teachers' retirement plan under AS 14.25.009 - 14.25.220 claimed under this section. A public service benefit shall be calculated using the higher of the average monthly compensation for service in this plan or the average base salary for service in the teachers' retirement plan under AS 14.25.009 - 14.25.220. The amount of the benefit shall be calculated in accordance with AS 39.35.370 (c).

(d) Credited service earned under either this plan or the teachers' retirement system that has been claimed for a public service benefit under this section may not be used for any other purpose. A member who claims credited service under this section loses all rights to benefits under AS 14.25 based on the claimed credited service. A member may not claim credited service under this section unless the member claims all of the membership service the member has in the teachers' retirement system. A public service benefit does not constitute a normal or early retirement benefit for purposes of qualifying for a conditional service retirement benefit under AS 14.25.125 or AS 39.35.385 .

(e) A member whose rights to benefits under AS 14.25 are subject to a qualified domestic relations order may claim credited service under this section. However, the credited service claimed remains subject to the terms of the order.

(f) [See delayed amendment note]. Notwithstanding AS 14.25.063 and AS 39.35.350 , a former member of the teachers' retirement system who is an active member or inactive member of this plan may reinstate, under this section, membership service earned under AS 14.25 for which the member received a refund of contributions.

(g) If a member retires under this section and subsequently returns to work for an employer under this plan or the teachers' retirement system, benefits under this section shall cease during the period of reemployment and shall recommence when the reemployment is ended. The credited service earned during the period of reemployment may not be added to the credited service claimed for a public service benefit under this section. If a member vests and meets the other eligibility requirements under this system or the teachers' retirement system during the reemployment, the member is entitled to a benefit under AS 14.25.009 - 14.25.220 or AS 39.35.095 - 39.35.680, as appropriate.

(h) In this section,

(1) "teachers' retirement system" and "teachers' retirement system under AS 14.25" mean the teachers' retirement plan established in AS 14.25.009 - 14.25.220;

(2) "membership service earned under AS 14.25" means membership service earned under AS 14.25.009 - 14.25.220.



Sec. 39.35.380. - Early retirement benefits. [Repealed, Sec. 55 ch 128 SLA 1977].

Repealed or Renumbered



Sec. 39.35.381. - Alternate benefit for elected public officers.

(a) An elected public officer is eligible for a public officer benefit if the officer is retired under AS 14.25.009 - 14.25.220. Only fully paid credited service as an elected public officer of a municipality or other political subdivision, earned while the municipality or political subdivision was an employer under this plan and while the person was employed full-time under AS 14.25.009 - 14.25.220, may be counted under this section.

(b) Credited service for which contributions were refunded is not creditable under this section unless the refunded contributions have been repaid. For purposes of (a) of this section, a member or former member does not have to be reemployed under this plan in order to pay refunded contributions. Compound interest at the rate prescribed by regulation shall be added to the reinstatement indebtedness from the date of the refund to the date of repayment.

(c) The amount of the monthly elected public officer benefit is two percent of the average monthly compensation for service eligible under this section times those years of service.

(d) When an elected public officer eligible to receive credited service under this section dies, the officer's designated beneficiary is entitled to the balance in the officer's employee contribution account.

(e) A person who retires under this section is not entitled to disability or death benefits under AS 39.35.400 - 39.35.440, a minimum benefit under AS 39.35.485 , or to medical benefits under AS 39.35.535 . Service earned under this section may not be used for vesting under AS 39.35.095 - 39.35.680.

(f) Benefits payable under this section accrue from the first day of the month after which all of the following requirements are met: (1) the elected public officer meets the eligibility requirements of this section; (2) the officer terminates employment under AS 39.35.095 - 39.35.680; and (3) the officer applies for retirement. The benefits are payable the last day of the month. If payment is delayed, a retroactive payment shall be made to cover the period of the delay.

(g) An elected public officer may claim credit under this section for service performed as an elected public officer before May 31, 1989. To claim the service, the elected public officer must have been an elected public officer of a municipality or political subdivision that was an employer under this plan during the elected service and must have been employed full-time under AS 14.25 during that time. When the elected public officer claims that service, an indebtedness to the plan is established. The amount of the indebtedness is the full actuarial cost of providing benefits for the service claimed. Interest as prescribed by regulation accrues on that indebtedness beginning on July 1, 1989. Any outstanding indebtedness existing at the time the person retires requires an actuarial adjustment to the benefits payable based on that service.



Sec. 39.35.385. - Conditional service retirement benefits.

(a) Subject to AS 39.35.450 , an employee is eligible for a normal retirement benefit at age 60 with at least two years of credited service if the employee also is eligible for a normal retirement salary under AS 14.25 (teachers' retirement system).

(b) Subject to AS 39.35.450 , an employee is eligible for an early retirement benefit at age 55 with at least two years of credited service if the employee also is eligible for an early retirement salary under AS 14.25 (teachers' retirement system).

(c) Credited service for which contributions were refunded is not creditable under this section unless the refunded contributions have been repaid. For purposes of (a) and (b) of this section, a member or former member does not have to be reemployed under this plan in order to pay refunded contributions. Compound interest at the rate prescribed by regulation shall be added to the reinstatement indebtedness from the date of the refund to the date of repayment.

(d) The monthly amount of a conditional service retirement benefit shall be calculated on the years of fully paid credited service in accordance with AS 39.35.370 (c), except that the member may irrevocably elect to substitute one-twelfth of the "average base salary" as defined in AS 14.25.220 (5) in place of average monthly compensation.

(e) Benefits payable under this section accrue from the first day of the month (1) in which the member meets the eligibility requirements of this section, (2) following the date of termination, and (3) following application for retirement, and are payable the last day of the month. If payment is delayed, a retroactive payment shall be made to cover the period of deferment. The last payment shall be made for the month in which the member dies or is no longer eligible for a benefit under this section.

(f) Subject to AS 39.35.450 , an employee is eligible for a normal retirement benefit at age 60 or an early retirement benefit at age 55 if the employee was first hired as a legislative employee before May 30, 1987, and has at least 60 days of credited service as an employee of the legislature, other than as an employee of the Office of the Ombudsman or the office of victims' rights, during each of five legislative sessions. An employee who was first hired as a legislative employee on or after May 30, 1987, and is otherwise eligible under this subsection must have at least 80 days of credited service during each of five legislative sessions to receive benefits under this subsection.



Sec. 39.35.389. - Alternate benefits for EPORS members.

(a) Notwithstanding former AS 39.37.050 , a former member of the Alaska Territorial Legislature who is receiving a benefit on June 5, 1989 under the Elected Public Officers Retirement System and who has at least 30 years of credited service in the territorial and state legislatures may elect a benefit under this subsection instead of the benefit under former AS 39.37.050 . The monthly amount of a benefit under this subsection is the greater of the member's years of credited service multiplied by

(1) the member's average monthly compensation and that amount multiplied by two percent; or

(2) $100.

(b) Notwithstanding former AS 39.37.060 , a surviving spouse receiving a benefit under the Elected Public Officers Retirement System whose spouse met the requirements of (a) of this section at the time of the spouse's death may elect a benefit under this subsection instead of the benefit under former AS 39.37.060 . The amount of a benefit under this subsection is 50 percent of the amount calculated for the deceased spouse under (a) of this section.

(c) Benefits payable under this section accrue from the first day of the month following receipt of an application for benefits under this section and are payable on the last day of the month.



Sec. 39.35.390. - Deferred retirement benefit. [Repealed, Sec. 55 ch 128 SLA 1977].

Repealed or Renumbered



Sec. 39.35.395. - Voluntary contribution benefit.

The balance of the employee's savings account shall be paid in one of the following options as elected by the employee:

(1) a lump sum payment; or

(2) a life annuity on a full cash refund or term-certain basis; or

(3) installments over a designated period of time.



Sec. 39.35.400. - Nonoccupational disability benefits.

(a) An employee is eligible for a nonoccupational disability benefit if the employee's employment is terminated because of a total and apparently permanent nonoccupational disability, as defined in AS 39.35.680, before the employee's normal retirement date and after five or more years of credited service. A member is not entitled to a nonoccupational disability benefit under this section unless the member files an application for the benefit with the administrator within 90 days after the member terminated employment. The board may waive a filing deadline if there are extraordinary circumstances that resulted in the inability to meet the deadline. The board may delegate the authority to waive a filing deadline under this subsection to the administrator.

(b) The nonoccupational disability benefits accrue beginning the first day of the month following termination of employment as a result of the disability and are payable the last day of the month. If a final determination granting the benefit is not made in time to pay the benefit when due, a retroactive payment shall be made to cover the period of deferment. The last payment shall be for the first month in which the disabled employee

(1) dies;

(2) recovers from disability;

(3) fails to meet the requirements under (e) of this section or under AS 39.35.415 ; or

(4) reaches normal retirement age.

(c) If the disabled employee becomes ineligible to receive nonoccupational disability benefits, the employee is entitled to receive a normal or early retirement benefit if the employee would have been eligible for the benefit had employment continued during the period of disability. However, the period of disability does not constitute credited service.

(d) The monthly amount of the nonoccupational disability benefit shall be determined in accordance with AS 39.35.370 (c), considering the employee's credited service and compensation before termination of employment.

(e) A disabled employee receiving a nonoccupational disability benefit shall provide the administrator, one year after appointment to disability benefits and once each year thereafter until disability benefits cease, proof of continuing eligibility to receive disability payments under the Social Security Act. If the disabled employee is otherwise ineligible for a social security payment, the employee shall provide the administrator with sufficient medical evidence once each year to demonstrate that disability payments under the Social Security Act would be payable had the employee been otherwise eligible. If the disabled employee fails to provide the administrator with evidence of continuing eligibility for disability payments under the Social Security Act or other medical evidence required by the administrator within 30 days following each anniversary date, the disability benefits from the plan shall cease. If that information is subsequently provided to the administrator, benefit payments will resume beginning for the month following that in which the information is provided. When disability payments under the Social Security Act cease, it is the responsibility of the disabled employee to notify the administrator immediately.

(f) A disabled employee's nonoccupational disability benefit terminates when the employee first attains eligibility for normal retirement. At that time, retirement benefits will be calculated under AS 39.35.370 (c).



Sec. 39.35.410. - Occupational disability benefits.

(a) An employee is eligible for an occupational disability benefit if employment is terminated because of a total and apparently permanent occupational disability, as defined in AS 39.35.680 , before the employee's normal retirement date.

(b) The occupational disability benefits accrue beginning the first day of the month following termination of employment as a result of the disability and are payable the last day of the month. If a final determination granting the benefit is not made in time to pay the benefit when due, a retroactive payment shall be made to cover the period of deferment. The last payment shall be for the first month in which the disabled employee

(1) dies;

(2) recovers from disability;

(3) fails to meet the requirements under (g) of this section or under AS 39.35.415 ; or

(4) reaches normal retirement age.

(c) If the disabled employee becomes ineligible to receive occupational disability benefits before the normal retirement date, the disabled employee shall then be entitled to receive an early retirement benefit if the employee would have been eligible for the benefit had employment continued during the period of disability. The period of disability constitutes credited service.

(d) The monthly amount of an occupational disability benefit is 40 percent of the disabled employee's gross monthly compensation at the time of termination due to disability.

(e) [Repealed, Sec. 12 ch 123 SLA 1976].

(f) An employee is not entitled to an occupational disability benefit unless the employee files an application for it with the administrator within 90 days of the date of terminating employment. If the employee is unable to meet a filing requirement of this subsection, it may be waived by the commissioner if there are extraordinary circumstances that resulted in the employee's inability to meet the filing requirement.

(g) A disabled employee receiving an occupational disability benefit shall undergo a medical examination as often as the administrator considers advisable but not more frequently than once each year. The administrator shall determine the place of the examination and engage the physician or physicians. If, in the judgment of the administrator, the examination indicates that the retired employee is no longer incapacitated because of a total and apparently permanent occupational disability, the administrator may not issue further disability benefits to the employee.

(h) A disabled employee's occupational disability benefit terminates when the disabled employee first attains eligibility for normal retirement. At that time, the employee's retirement benefit shall be calculated under the provisions of AS 39.35.370 (c).

(i) Notwithstanding (h) of this section, at the time a peace officer or fire fighter receiving occupational disability benefits under this section first attains eligibility for normal retirement, the employee shall irrevocably elect to receive retirement benefits in the amount calculated as the

(1) monthly occupational disability benefit calculated under (d) of this section; or

(2) employee's retirement benefit calculated under the provisions of AS 39.35.370 (c).

(j) Notwithstanding (b)(3) of this section, a peace officer or fire fighter who retires under (i) of this section is not subject to the requirements of (g) of this section or AS 39.35.415 during retirement.



Sec. 39.35.415. - Reemployment of disabled employees.

An employee appointed to disability benefits under AS 39.35.400 or 39.35.410 shall apply to the division of vocational rehabilitation within 30 days of the date disability benefits commence. The employee shall be enrolled in a rehabilitation program if the employee meets the eligibility requirements of the division of vocational rehabilitation. Unless the employee demonstrates cause, benefits shall terminate at the end of the first month in which a disabled employee

(1) fails to report to the division of vocational rehabilitation;

(2) is certified by the division of vocational rehabilitation as failing to cooperate in a vocational rehabilitation program;

(3) fails to interview for a job; or

(4) fails to accept a position offered.



Sec. 39.35.420. - Nonoccupational death benefits.

(a) If the death of an employee occurs from nonoccupational causes after completing less than one year of credited service, the employee's designated beneficiary shall be paid the balance of the employee contribution account. If the death of an employee occurs from nonoccupational causes after completing at least one year but less than five years of credited service, a death benefit shall be paid to the employee's designated beneficiary. The amount of the death benefit shall be the amount set out in (c) of this section.

(b) If the death of a vested member or deferred vested member occurs from nonoccupational causes and the member designated no person other than the surviving spouse as beneficiary to receive nonoccupational death benefits, the surviving spouse may elect to receive either the amounts set out in (c) of this section or a 50 percent joint and survivor option based on credited service to the date of the employee's death or termination. Benefits accrue from the first day of the month following the employee's death and are payable the last day of the month.

(c) If, under AS 39.35.490 , a vested or deferred vested member designates as beneficiary to receive nonoccupational benefits someone other than the surviving spouse to whom the member has been married for at least one year, the administrator shall pay the designated beneficiary: (1) the balance of the deceased member's employee contribution account; and (2) a lump-sum death benefit. The amount of the lump-sum death benefit is $100 times the years of credited service of the deceased member plus $1,000.



Sec. 39.35.430. - Occupational death benefit.

(a) [Repealed, Sec. 16 ch 123 SLA 1976].

(b) If (1) the death of an employee occurs before the employee's retirement and before the employee's normal retirement date, and (2) the proximate cause of death is a bodily injury sustained or a hazard undergone while in the performance and within the scope of the employee's duties, and (3) the injury or hazard is not the proximate result of wilful negligence of the employee, a monthly survivor's pension shall be paid to the surviving spouse. If there is no surviving spouse or if the spouse later dies, the monthly survivor's pension shall be paid in equal parts to the dependent children of the employee. On the date the normal retirement of the employee would have occurred if the employee had lived, monthly payments shall equal the monthly amount of the normal retirement benefit to which the employee, had the employee lived and continued employment until the employee's normal retirement date, would have been entitled with an average monthly compensation as existed at death and the credited service to which the employee would have been entitled.

(c) The first payment of the surviving spouse's pension or of a dependent child's pension shall be made for the month following the month in which the employee dies and payment shall cease to be made beginning with the month in which there is no surviving spouse or no dependent child.

(d) [Repealed, Sec. 19 ch 123 SLA 1976].

(e) [Repealed, Sec. 19 ch 123 SLA 1976].

(f) If the death of an employee occurs from occupational causes but no surviving spouse or dependent children exist at the time of the death or if the employee designates as beneficiary under AS 39.35.490 someone other than the surviving spouse or dependent children, the employee's designated beneficiary is entitled to receive those benefits available to a beneficiary under AS 39.35.420 (c) and an occupational death benefit may not be paid to the surviving spouse or dependent children.

(g) The monthly survivor's pension in (b) of this section for survivors of employees who were not peace officers or fire fighters is 40 percent of the employee's monthly compensation in the month in which the employee dies. The monthly survivor's pension in (b) of this section for survivors of employees who were peace officers or fire fighters is the greater of

(1) 50 percent of the monthly compensation in the month in which the employee dies; or

(2) 75 percent of the employee's retirement benefit calculated under the provisions of AS 39.35.370 (c) if the employee had survived to normal retirement age.

(h) If an employee's death is caused by an act of assault, assassination, or terrorism directly related to the person's status as an employee, whether the act occurs on or off the employee's job site, the death shall be considered to have occurred in the performance of and within the scope of the employee's duties for purposes of (b)(2) of this section. If the expressed or apparent motive and intent of the perpetrator of the harm inflicted upon the employee was due to the performance of the employee's job duties or employment, the death shall be considered to be directly related to the employee's status as an employee. An employee's job duties are those performed within the course and scope of the person's employment with an employer.



Sec. 39.35.440. - Death after occupational disability.

(a) [Repealed, Sec. 19 ch 123 SLA 1976].

(b) Upon the death of a disabled employee who is receiving or is entitled to receive an occupational disability benefit, the administrator shall pay the surviving spouse a surviving spouse's pension, equal to 40 percent of the employee's monthly compensation at the termination of employment because of occupational disability. If there is no surviving spouse, the administrator shall pay the survivor's pension in equal parts to the dependent children of the employee. On the date the normal retirement of the employee would have occurred if the employee had lived, the administrator shall adjust the monthly payments to equal the monthly amount of the normal retirement benefit to which the employee, had the employee lived and continued employment until the employee's normal retirement date, would have been entitled with an average monthly compensation as existed at death and the credited service to which the employee would have been entitled. If the death of an employee occurs from occupational causes but no surviving spouse or dependent children exist at the time of the death, or if the employee designates as beneficiary under AS 39.35.490 someone other than the surviving spouse or dependent children, the administrator shall pay the employee's designated beneficiary those benefits available to a beneficiary under AS 39.35.420 (c) and may not pay an occupational death benefit to the surviving spouse or dependent children.

(c) The first payment of the surviving spouse's pension or of a dependent child's pension shall accrue from the first day of the month following the employee's death and is payable the last day of the month. The last payment shall be made for the last month in which there is an eligible surviving spouse or child.

(d) [Repealed, Sec. 55 ch 128 SLA 1977].



Sec. 39.35.450. - Joint and survivor option.

(a) Benefits payable under this section are in place of benefits payable under AS 39.35.370 , 39.35.385, and former AS 39.35.460 . Upon filing an application with the administrator or when a disabled employee first attains eligibility for normal retirement under AS 39.35.400(f) or 39.35.410(h), the employee shall designate the person who is the employee's spouse at the time of appointment to retirement as the contingent beneficiary. However, if the designation of the spouse is revoked under (c) of this section, the employee may designate a dependent approved by the administrator as the contingent beneficiary or may take normal or early retirement under AS 39.35.370 or 39.35.385 or, if the employee was first hired before July 1, 1996, benefit payments under the level income option under former AS 39.35.460 . The administrator shall pay benefits under the option elected by the employee. The employee may elect an option that provides that the employee is entitled to receive a reduced benefit payable for life, and, after the employee's death, the contingent beneficiary is entitled to payments in the amount of

(1) 75 percent of the reduced benefit payable for life; or

(2) 50 percent of the reduced benefit payable for life.

(b) The aggregate of the pension payments expected to be paid to an employee and the contingent beneficiary under the options set out in (a) of this section shall be the actuarial equivalent of the pension that the employee is otherwise entitled to receive upon retirement.

(c) An employee may elect or change an option without the approval of the administrator if the election or change is filed in writing with the administrator before the effective date of the employee's retirement. An employee may revoke a joint and survivor option if the employee files with the administrator before the effective date of the employee's retirement a revocation and consent to the revocation signed by the employee's present spouse and each person entitled to benefits under a qualified domestic relations order on forms provided by the administrator. The administrator may waive the requirement for written consent from

(1) a person entitled under the order if the person cannot be located or for another reason established by regulation; or

(2) the spouse if

(A) the employee is not married;

(B) the employee was not married to the spouse during any period of the employee's employment with an employer;

(C) the spouse has no rights to the option because of the terms of a qualified domestic relations order;

(D) the spouse cannot be located;

(E) the employee and the spouse have been married for less than two years and the employee establishes that they are not cohabiting; or

(F) another reason is established under regulations of the administrator.

(d) A member, including a deferred vested member, may, regardless of age, elect a joint and survivor option any time before appointment to receive a retirement benefit.

(e) If either the employee or contingent beneficiary dies before the employee is appointed to retirement, the election becomes inoperative. Once the employee is appointed to retirement, the election is irrevocable. If a retired employee is reemployed and is subsequently reappointed to retirement, those benefits earned during the period of reemployment are subject to the initial election made under this section, unless the contingent beneficiary is deceased. If the contingent beneficiary is deceased, the benefits earned during the period of reemployment are subject to AS 39.35.370 or this section if another contingent beneficiary was elected during the period of reemployment. All other benefits earned during prior periods of employment are subject to the election at the time the employee was appointed to retirement. If death occurs from nonoccupational causes during the period of reemployment, those benefits earned while reemployed are subject to AS 39.35.420 (b). All other benefits earned during prior periods of employment are subject to the election at the time the employee was appointed to retirement. If death occurs from occupational causes during the period of reemployment, all benefits earned during all periods of employment are subject to AS 39.35.430 (b) and (c).

(f) The employee and any person claiming to be a contingent beneficiary shall file with the administrator a marriage certificate, divorce or dissolution judgment, or other evidence necessary to determine the applicability of this section and the identity of any contingent beneficiary.

(g) If the administrator determines, based on the affidavit of the employee and other evidence that an employee is eligible to elect a form of payment other than a joint and survivor option under this section, and no contrary evidence is presented to the administrator within 60 days after the effective date of the employee's retirement, a claim under this section, made by a spouse or former spouse of the member, may not be paid if payment would result in an increase in actuarial liability to the plan.

(h) If an employee fails to elect an option under this section, and if no effective revocation is filed with the administrator, the employee is considered to have elected the option provided in (a)(2) of this section.



Sec. 39.35.451. - Spouse survivor benefits under Public Employees Retirement Act of 1949. [Repealed, Sec. 47 ch 59 SLA 2002].

Repealed or Renumbered



Sec. 39.35.455. - Rights under qualified domestic relations order.

A former spouse shall be treated as a spouse or surviving spouse to the extent required by a qualified domestic relations order. Rights under the order do not take effect until the order is filed with the administrator.



Sec. 39.35.460. - Level income option. [Repealed, Sec. 20 ch 4 FSSLA 1996].

Repealed or Renumbered



Sec. 39.35.470. - Other forms of payment. [Repealed, Sec. 85 ch 59 SLA 1982; Sec. 75 ch 137 SLA 1982].

Repealed or Renumbered



Sec. 39.35.475. - Post-retirement pension adjustment.

(a) Once each year the administrator shall increase benefit payments to eligible disabled members, to persons age 60 or older receiving benefits under this plan in the preceding calendar year, and to persons who have received benefits under this plan for at least five years who are not otherwise eligible for an increase under this section.

(b) The increase in benefit payments applies to total benefit payments except for the cost-of-living allowance under AS 39.35.480 . The amount of the increase is a percentage of the current benefit equal to

(1) the lesser of 75 percent of the increase in the cost of living in the preceding calendar year or nine percent, for recipients who on July 1 are at least 65 years old and for members receiving disability benefits; and

(2) the lesser of 50 percent of the increase in the cost of living in the preceding calendar year or six percent, for recipients who on July 1 are at least 60 but less than 65 years old or for recipients who are less than 60 years old on July 1 but who have received benefits from the plan for at least five years.

(c) If a recipient was not receiving benefits during the entire preceding calendar year, the increase in benefits under this section shall be adjusted by multiplying it by the fraction whose numerator is the number of months for which benefits were received in the preceding calendar year and whose denominator is 12.

(d) If at the time of first receiving a retirement benefit a member was receiving a disability benefit under this plan, the administrator shall, at the time the member is appointed to retirement, increase the retirement benefit by a percentage equal to the total cumulative percentage increase that has been applied to the member's disability benefit under this section.

(e) When computing an occupational death benefit under AS 39.35.430 or 39.35.440 or a survivor's benefit under AS 39.35.450 , adjustments granted to the deceased member or survivor under this section shall be included.

(f) An increase in benefit payments under this section is effective July 1 of each year and is based on the percentage increase in the consumer price index for urban wage earners and clerical workers for Anchorage, Alaska during the previous calendar year as determined by the United States Department of Labor, Bureau of Labor Statistics.



Sec. 39.35.480. - Cost-of-living allowance.

(a) While residing in the state, a person receiving a benefit under AS 39.35.095 - 39.35.680 who is 65 years of age or older or who is receiving a disability benefit is entitled to receive a monthly cost-of-living allowance in addition to the basic benefit. The amount of this allowance shall be $50 or 10 percent of the basic benefit, whichever is greater.

(b) A person receiving a cost-of-living allowance under this section shall notify the administrator when the person expects to be absent from the state for a continuous period that exceeds 90 days. After that notification, the person is no longer entitled to receive the monthly cost-of-living allowance, except that a person may be absent from the state for not more than six months without loss of the cost-of-living allowance if the absence is the result of illness and required by order of a licensed physician. Upon returning to the state, and upon notification to the administrator, the person is again entitled to receive the monthly cost-of-living allowance, commencing with the first monthly benefit payment made after notification of the person's return.

(c) While residing in the state, a public employee of the Territory of Alaska who participated in the Public Employees' Retirement Act established by ch. 41 SLA 1949, and who retired before June 22, 1951, is entitled to the cost-of-living allowance equal to 25 percent of the amount received under ch. 41 SLA 1949.

(d) For purposes of this section, "residing in the state" means domiciled and physically present in the state. A person's status as "residing in the state" does not change if the person is absent from the state for a continuous period of

(1) 90 days or less;

(2) six months or less, when ordered by a physician to be absent from the state; or

(3) any length of time while the person is a member of a reserve or auxiliary component of the armed forces of the United States, including the organized militia of Alaska, consisting of the Alaska National Guard, the Alaska Naval Militia, and the Alaska State Defense Force, and is called to active duty by the appropriate state or federal authority.



Sec. 39.35.485. - Minimum benefit.

(a) An employee who is eligible for a benefit calculated in accordance with AS 39.35.370 (c) is entitled to a benefit of at least $25 a month for each year of credited service, not including adjustments made under AS 39.35.340 for military service, AS 39.35.350 for reinstatement of credited service, AS 39.35.360 for credit for earlier service, AS 39.35.370(c) for early retirement, AS 39.35.420 for nonoccupational death benefits, AS 39.35.450 for the survivor's option, former AS 39.35.460 for the level income option, AS 39.35.475 for the post-retirement pension adjustment, and AS 39.35.480 for the cost of living.

(b) [Repealed, Sec. 55 ch 128 SLA 1977].



Sec. 39.35.490. - Designation of beneficiary.

(a) Each employee shall designate the beneficiary or beneficiaries to whom the administrator shall distribute benefits payable under AS 39.35.095 - 39.35.680 as a consequence of the employee's death. Notwithstanding a previous designation of beneficiary, a person who is the spouse of an employee at the time of the employee's death automatically becomes the designated beneficiary if the spouse was married to the employee during part of the employee's employment for an employer

(1) except to the extent a qualified domestic relations order filed with the administrator provides for payment to a former spouse or other dependent of the employee; or

(2) unless the employee files a revocation of beneficiary accompanied by a written consent to the revocation signed by the present spouse and each person entitled under the order; however, consent of the present spouse is not required if the member and the present spouse had been married for less than two years on the date of the member's death and if the member established when filing the revocation that the member and the present spouse were not cohabiting.

(b) Except as provided in (a) of this section, the designation may be changed or revoked by the employee without notice to the beneficiary or beneficiaries at any time. If an employee designates more than one beneficiary, each shares equally unless the employee specifies a different allocation or preference. The designation of beneficiary, a change or revocation of a beneficiary, or a consent to a revocation of a beneficiary shall be made on a form provided by the administrator and is not effective until filed with the administrator.

(c) If an employee fails to designate a beneficiary, or if no designated beneficiary survives the employee, the administrator shall pay the death benefit

(1) to the surviving spouse or, if there is none surviving,

(2) to the surviving children in equal parts or, if there is none surviving,

(3) to the surviving parents in equal parts or, if there is none surviving,

(4) to the employee's estate.

(d) A person claiming entitlement to benefits payable under AS 39.35.095 - 39.35.680 as a consequence of an employee's death shall provide the administrator with a marriage certificate, divorce or dissolution decree, or other evidence of entitlement. Documents establishing entitlement may be filed with the administrator immediately after a change in the employee's marital status. If the administrator does not receive notification of a claim before the date 10 days after the employee's death, the person claiming entitlement to the benefits is not entitled to receive from the division of retirement and benefits any benefit already paid by the administrator.



Sec. 39.35.495. - Time limit for application.

If no application for benefits or for refund has been filed with the administrator by July 1 following the date on which an inactive member, except an employee on leave-without-pay status or on layoff status, would attain age 75, or if no application for benefits or for refund has been filed with the administrator within the 50 years following the most recent date on which the employee was an active member, benefits or refunds may not be paid under AS 39.35.095 - 39.35.680 and the member's records may be destroyed.



Sec. 39.35.500. - Safeguard of employee funds held by the plan; transfer to other plans.

(a) Except as provided in AS 29.45.030 (a)(1) or in (b) of this section, employee contributions and other amounts held in the plan are exempt from Alaska state and local taxes. Except as provided in this subsection and in (b) of this section, amounts held on behalf of, or payable to, any employee or other person who is or may become eligible for benefits under the plan are not subject to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or charge of any kind, either voluntary or involuntary, before being received by the person entitled to the amount under the terms of the plan. An attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber, charge, or otherwise dispose of a right to amounts held under the plan is void. However, an employee's right to receive benefits or the member's employee contribution account may be assigned

(1) under a qualified domestic relations order; or

(2) to a trust or similar legal device that meets the requirements for a Medicaid-qualifying trust under AS 47.07.020 (f) and 42 U.S.C. 1396p(d)(4).

(b) An inactive member may elect to have the taxable portion of an inactive employee contribution account transferred directly to another plan or an individual retirement arrangement qualified under the federal Internal Revenue Code that accepts the transfer.



Sec. 39.35.505. - Exemption of employee funds and benefits.

Employee contributions and other amounts held in the plan and retirement benefits payable under AS 39.35.095 - 39.35.680 are exempt from levy to enforce the collection of a debt as provided in AS 09.38 (exemptions).



Sec. 39.35.510. - Voluntary waiver of benefits.

A retired employee may, in writing, request the administrator to suspend, for any period of time, payment of all or part of the benefits to which the employee is entitled. The administrator shall grant the request and may not require the retired employee to disclose a reason for desiring the suspension. Amounts that are suspended pursuant to the request are forfeited. The retired employee may subsequently terminate the suspension by filing a written notice with the administrator that states a desire to revoke the suspension. Upon receipt of the notice, the administrator shall authorize resumption of the retired employee's regular pension payments.



Sec. 39.35.520. - Adjustments.

(a) When a change or error is made in the records maintained by the plan or in the contributions made on behalf of an employee or an error is made in computing a benefit, and, as a result, an employee or beneficiary is entitled to receive from the plan more or less than the employee would have been entitled to receive had the records or contributions been correct or had the error not been made, (1) the records, contributions, or error shall be corrected, and (2) as far as practicable, future payments or benefit entitlement shall be adjusted so that the actuarial equivalent of the pension or benefit to which the employee or beneficiary was correctly entitled shall be paid. An adjustment to contributions shall be picked up by the employer under AS 39.35.160 or treated as an adjustment to the employer's contributions under AS 39.35.270 , depending upon the nature of the adjustment. If no future payment is due, a person who was paid any amount to which the person was not entitled is liable for repayment of that amount, and a person who was not paid the full amount to which the person was entitled shall be paid the balance of that amount.

(b) An adjustment that requires the recovery of benefits may not be made under this section if

(1) the incorrect benefit was first paid two years or more before the member or beneficiary was notified of the error;

(2) the error was not the result of erroneous information supplied by the member or beneficiary; and

(3) the member or beneficiary did not have reasonable grounds to believe that the amount of the benefit was in error.

(c) At least quarterly, the administrator shall report to the commissioner of administration on all situations since the administrator's last report in which an adjustment has been prohibited under (b) of this section. If the commissioner of administration finds that there is reason to believe that one or more of the conditions set out in (b) of this section have not been met, the administrator shall notify the member or beneficiary that an adjustment will be made to recover the overpayment. A member or beneficiary who receives notice of adjustment under this subsection may file a request with the commissioner of administration for a waiver of the adjustment under AS 39.35.522. An adjustment may not be required while the waiver request is pending.

(d) The plan shall pay interest on amounts owed to a member or beneficiary. Interest shall be charged on amounts owed to the plan by a member or beneficiary if the amount owed is the result of erroneous information supplied by the member or beneficiary, or the member or beneficiary had reasonable grounds to believe the amount of the benefit was in error. The interest paid under this subsection is at the rate established by regulation for indebtedness contributions owed. Interest accrues from the date on which the correct payment was due and continues until an actuarial adjustment to the benefit is effective or the amount owed is paid. Accrued interest in amounts less than the limit established in regulation for writing off small indebtedness and refund balances may not be collected or paid under this subsection.



Sec. 39.35.522. - Waiver of adjustments.

(a) Upon request by an affected member or beneficiary under (b) of this section, the commissioner of administration may waive an adjustment or any portion of an adjustment made under AS 39.35.520 if, in the opinion of the commissioner of administration,

(1) the adjustment or portion of the adjustment will cause undue hardship to the member or beneficiary;

(2) the adjustment was not the result of erroneous information supplied by the member or beneficiary;

(3) before the adjustment was made, the member or beneficiary received confirmation from the administrator that the employee's or beneficiary's records were correct; and

(4) the member or beneficiary had no reasonable grounds to believe the employee's or beneficiary's records were incorrect before the adjustment was made.

(b) In order to obtain consideration of a waiver under this section, the affected member or beneficiary must appeal to the commissioner of administration in writing within 30 days after receipt of notice that the records have been adjusted.

(c) [Repealed, Sec. 132 ch 9 FSSLA 2005].

(d) The commissioner of administration may impose conditions on the granting of a waiver which it considers equitable. These conditions may include requiring the member or beneficiary to make additional contributions to the plan.

(e) [Repealed, Sec. 132 ch 9 FSSLA 2005].

(f) [Repealed, Sec. 57 ch 68 SLA 2000].

(g) [Repealed, Sec. 57 ch 68 SLA 2000].



Sec. 39.35.525. - Limitation on use of credited service as peace officer or fireman. [Repealed, Sec. 37 ch 106 SLA 1988].

Repealed or Renumbered



Sec. 39.35.527. - Election to terminate coverage as a peace officer or fire fighter.

(a) Any active member may elect to irrevocably relinquish peace officer or fire fighter status with the plan and to retain all credited service as if it had been acquired as a member other than a peace officer or fire fighter.

(b) In order to relinquish peace officer or fire fighter status with the plan, a person must be an active member and must file a written request with the administrator by July 1, 1984, or within six months after employment as a peace officer or fire fighter, whichever occurs later. No person has more than one opportunity to exercise this option.

(c) As soon as possible after the relinquishment, the administrator shall refund to a person who relinquishes peace officer or fire fighter status under this section a refund equal to the amount by which the balance of the person's accumulated mandatory contributions plus interest exceeds the balance which would exist if all service credit had been acquired as a member other than a peace officer or fire fighter.

(d) A written request to relinquish peace officer or fire fighter status is irrevocable upon filing with the administrator.



Sec. 39.35.530. - Limit on pension.

An employee may not simultaneously receive a pension under more than one section of AS 39.35.095 - 39.35.680. However, benefits under AS 39.35.420(b), 39.35.430, 39.35.440 or 39.35.450 shall be paid in addition to the benefits or service credit a person is entitled to receive because of the person's own membership in the retirement plan. An employee may not (1) receive duplicate credit under this plan for the same period of service, (2) receive more than one year of service credit in the course of any calendar year, or (3) receive a benefit while accruing service credit under this plan, except as provided in this section.



Sec. 39.35.535. - Medical benefits.

(a) Except as provided in (d) of this section, the following persons are entitled to major medical insurance coverage under this section:

(1) for employees first hired before July 1, 1986,

(A) an employee who is receiving a monthly benefit from the plan and who has elected coverage;

(B) the spouse and dependent children of the employee described in (A) of this paragraph;

(C) the surviving spouse of a deceased employee who is receiving a monthly benefit from the plan and who has elected coverage;

(D) the dependent children of a deceased employee who are dependent on the surviving spouse described in (C) of this paragraph;

(2) for members first hired on or after July 1, 1986,

(A) an employee who is receiving a monthly benefit from the plan and who has elected coverage for the employee;

(B) the spouse of the employee described in (A) of this paragraph if the employee elected coverage for the spouse;

(C) the dependent children of the employee described in (A) of this paragraph if the employee elected coverage for the dependent children;

(D) the surviving spouse of a deceased employee who is receiving a monthly benefit from the plan and who has elected coverage;

(E) the dependent children of a deceased employee who are dependent on the surviving spouse described in (D) of this paragraph if the surviving spouse has elected coverage for the dependent children.

(b) Except as provided in (d) of this section, after an election of coverage under this section, major medical insurance coverage takes effect on the same date that benefits begin, and stops when the member or survivor is no longer eligible to receive a monthly benefit. The coverage for persons age 65 or older is the same coverage available for a person under 65 years of age. The benefits payable to persons age 65 or older supplement any benefits provided under the federal old age, survivors and disability insurance program. The medical premium and optional insurance premiums owed by a member or survivor shall be deducted from the benefit owed to the member or survivor before payment of the benefit.

(c) A benefit recipient may elect major medical insurance coverage in accordance with regulations and under the following conditions:

(1) a person, other than a disabled member or a disabled member who is appointed to normal retirement, must pay an amount equal to the full monthly group premium for retiree major medical insurance coverage if the person is

(A) younger than 60 years of age and has less than

(i) 25 years of credited service as a peace officer under AS 39.35.360 and 39.35.370; or

(ii) 30 years of credited service under AS 39.35.360 and 39.35.370 that is not service as a peace officer; or

(B) of any age and has less than 10 years of credited service;

(2) a person is not required to make premium payments for retiree major medical coverage if the person

(A) is a disabled member;

(B) is a disabled member who is appointed to normal retirement;

(C) is 60 years of age or older and has at least 10 years of credited service; or

(D) has at least

(i) 25 years of credited service as a peace officer under AS 39.35.360 and 39.35.370; or

(ii) 30 years of credited service under AS 39.35.360 and 39.35.370 not as a peace officer.

(d) Receipt under a qualified domestic relations order of a monthly benefit from the plan does not entitle a person or the person's spouse or child to insurance coverage under (a) of this section. However, a member's former spouse who receives a monthly benefit under a qualified domestic relations order is entitled to receive major medical insurance coverage if the former spouse

(1) elects the coverage within 60 days after the first monthly benefit paid under the order is mailed first class or otherwise delivered; and

(2) pays the premium established by the administrator for the coverage.

(e) The administrator shall inform members who have requested appointment to retirement that the health insurance coverage available to retired members may be different from the health insurance coverage provided to employees. The administrator shall also notify those members of time limits for selecting optional health insurance coverage and whether the election is irrevocable. A member who has requested appointment to retirement shall indicate in writing on a form provided by the administrator that the member has received the information required by this subsection and whether the member has chosen to receive optional health insurance coverage.



Sec. 39.35.540. - Minimum benefit. [Repealed, Sec. 75 ch 137 SLA 1982].

Repealed or Renumbered



Sec. 39.35.541. - Actuarial reduction of benefit.

If, as a result of service credit claimed for which there is a corresponding indebtedness existing at retirement, the member's retirement benefit is actuarially reduced and the resultant benefit is less than it would have been if the service credit had not been claimed, the retirement benefit shall be equal to the amount it would have been had the service credit not been claimed.



Sec. 39.35.545. - Duplicate benefits. [Repealed, Sec. 6 ch 81 SLA 1976].

Repealed or Renumbered



Sec. 39.35.546. - State and federal taxation of benefits.

(a) Benefits of AS 39.35.095 - 39.35.680 are exempt from Alaska state and municipal income taxes.

(b) Benefits paid under AS 39.35.095 - 39.35.680 may be subject to federal income taxes as provided in 26 U.S.C. 72.



Sec. 39.35.547. - Effect of amendments.

(a) An amendment of AS 39.35.095 - 39.35.680 is not retroactive unless its retroactivity is expressly stated in the amendment.

(b) The monthly amount of a benefit payable under AS 39.35.095 - 39.35.680 shall be determined in accordance with the provisions of AS 39.35.095 - 39.35.680 in effect on the date of termination of the member's last segment of employment.






Article 08 - PARTICIPATION BY POLITICAL SUBDIVISIONS AND PUBLIC ORGANIZATIONS

Sec. 39.35.550. - Request by political subdivision to participate and adoption of resolution.

A municipality or other political subdivision of the state may request to become an employer in this plan. The request shall be made after adoption of a resolution by the legislative body of the political subdivision and after approval of the resolution by the person required by law to approve the resolution. A certified copy of the resolution shall be filed with the administrator. If the administrator approves the request for participation, the political subdivision is an employer of the plan.



Sec. 39.35.560. - Request by public organization to participate and adoption of resolution.

A public organization may request to become an employer in this plan. The request shall be made after adoption of a resolution by the governing body of the public organization. A certified copy of the resolution shall be filed with the administrator. If the administrator approves the request for participation, the public organization is an employer of the plan.



Sec. 39.35.570. - Survey to determine estimated cost.

A political subdivision or public organization contemplating participation in this plan may request a preliminary survey to determine the estimated cost of participation, the benefits derived, and other information that is appropriate. The political subdivision or public organization requesting the survey shall pay the cost of it.



Sec. 39.35.580. - Effective date of participation.

The effective date of participation in the plan by a political subdivision or public organization is the first day of any month acceptable to the governing body of the political subdivision or public organization and to the commissioner of administration.



Sec. 39.35.590. - Designation of eligible employees and agreement to contribute.

The political subdivision or public organization shall designate the departments, groups, or other classifications of employees eligible to participate in the plan, and shall agree to make contributions each year that are sufficient to meet the normal cost attributable to inclusion of its employees and to amortize the past service cost for its employees over a period not exceeding 40 years.



Sec. 39.35.600. - Eligible employees bound to plan.

The eligible employees of a participating political subdivision or public organization are bound by the provisions of this plan and are entitled to the benefits provided under it.



Sec. 39.35.610. - Transmittal of contributions to administrator.

The contributions of an employer and the contributions of its employees shall be transmitted to the administrator as soon as practicable after the close of the payroll period for which the contributions are made. If an employer is delinquent in transferring the contributions for more than 15 days, interest shall be assessed on the outstanding contributions at one and one-half times the most recent actuarially determined rate of earnings for the retirement plan from the date that the contributions were originally due.



Sec. 39.35.615. - Effect of termination by amendment of agreement.

(a) A political subdivision or public organization may request that its participation agreement be amended. The request may be made only after adoption of a resolution by the legislative body of the political subdivision and approval of the resolution by the person required by law to approve the resolution, or, in the case of a public organization, after adoption of a resolution by the governing body of that public organization. A certified copy of the resolution shall be filed with the administrator. If a political subdivision or public organization amends its participation agreement so as to terminate coverage of a department, group, or other classification of employees, each employee whose coverage is so terminated, regardless of the employee's employment status at the date of termination, shall be considered fully vested in actuarially adjusted accrued retirement benefits as of the date of termination, unless

(1) the employee's contributions have been refunded; or

(2) the political subdivision or public organization amended its participation agreement to exclude coverage for the affected department, group, or other classification of employees at the written request of a majority of the employees employed in that department, group, or other classification at the time the request was made.

(b) Each employee whose coverage is terminated must, within 60 days after the date of termination, inform the administrator, in writing, whether the employee wishes to obtain a refund or a vested benefit.

(c) Each employee who elects to obtain a refund shall receive a refund of the balance of the employee contribution account. The vesting in accrued benefits for each employee who elects to obtain a refund is voided upon receipt of the refund, and the corresponding credited service may not be reinstated under AS 39.35.095 - 39.35.680. A partial refund may not be allowed under this section.

(d) For each employee who elects to obtain a vested benefit, the amount actuarially determined as necessary to fully fund the benefits to be received shall be transferred first from the employee contribution account and, after the employee contribution account has been exhausted, then from the employer contribution account into the retirement reserve account.

(e) After all of the employees whose coverage is terminated have either received refunds or have been vested in their accrued benefits, the remaining funds in the employer contribution account attributable to those employees shall be refunded to the employer.

(f) Termination of coverage of a department, group, or other classification of employees does not bar future coverage of that department, group, or classification. If coverage of a department, group, or classification is terminated under (a) of this section and the employer later amends its participation agreement to provide renewed coverage of that department, group, or classification, an affected employee may be credited only with future service.



Sec. 39.35.620. - Termination of participation.

(a) If the contributions are not transmitted to the commissioner of administration within the prescribed time limit, the commissioner may grant an extension. If the political subdivision or public organization is in default at the end of the extension, participation in the plan is terminated, and it shall be sent notice of termination.

(b) All employees of the terminating employer whose contributions have not been refunded, regardless of their employment status at the date of termination, shall be considered fully vested in their adjusted accrued retirement benefits as of the date of termination of the employer.

(c) If the terminating employer has not liquidated past service liability on the date of termination, the accrued vested benefits of all employees of the terminating employer to which the employees are entitled because of service before July 1, 1973, or the date of entry of the employer, whichever is later, shall be reduced by an amount derived by multiplying the accrued vested benefit by a fraction, the numerator of which is the remaining unfunded past service liability and the denominator of which is the actuarially calculated value of benefits earned before July 1, 1973, or the entry date of the employer, whichever is later.

(d) Each employee of a terminating employer must, within 60 days of the employer's termination of participation, inform the administrator, in writing, whether the employee wishes to obtain a refund or a vested benefit.

(e) Each employee who elects to obtain a refund shall receive a refund of the balance, determined as of the date of the employer's termination of participation, of the employee contribution account. The vesting in accrued benefits for each employee who elects to receive a refund is voided upon receipt of the refund and corresponding credited service may not be reinstated under AS 39.35.095 - 39.35.680. A partial refund may not be allowed under this section.

(f) For each employee who elects to obtain a vested benefit, the amount actuarially determined as necessary to fully fund the benefits to be received shall be transferred first from the employee contribution account and, after the employee contribution account has been exhausted, then from the employer contribution account into the retirement reserve account.

(g) After all of the employees of the terminating employer have either received refunds or have been vested in their accrued benefits, the remaining funds in the employer contribution account shall be refunded to the employer and the employer contribution account shall be closed.

(h) Termination of an employer's participation in the plan does not bar future participation in the plan by that employer. If a previously terminated employer returns to the plan employees may be credited only with service subsequent to the date of return. Adjustments made to the accrued benefits of the employees of the previously terminated employer at the time of the termination may not be altered by that employer's return to participation in the plan.



Sec. 39.35.630. - Distribution.

A distribution made as a result of termination of participation by an employer may, to the extent that no discrimination in value results, be paid in cash or in annuity contracts, in the discretion of the board.



Sec. 39.35.640. - Conclusiveness of action taken upon termination.

In making a distribution, the determinations, divisions, appraisals, apportionments, and allotments made are final and conclusive and not subject to question.



Sec. 39.35.650. - Refunds to employers.

An employer may not receive an amount from the plan, except as provided under AS 39.35.615 (e) and 39.35.620(g).






Article 09 - PROVISIONS GENERALLY APPLICABLE TO AS 39.35.095 - 39.35.680

Sec. 39.35.660. - Nonguarantee of employment.

AS 39.35.095 - 39.35.680 is not a contract of employment between an employer and an employee, nor does it confer a right of an employee to be continued in the employment of an employer, nor is it a limitation of the right of an employer to discharge an employee with or without cause.



Sec. 39.35.670. - Fraud.

A person who knowingly makes a false statement, or falsifies or permits to be falsified a record of this plan, in an attempt to defraud the plan is guilty of a class A misdemeanor.



Sec. 39.35.675. - Inclusion of cost-of-living differentials in compensation and benefits.

(a) An employee shall make contributions to the plan based on compensation including a cost-of-living differential.

(b) The amount of a cost-of-living differential may not be included in the employee's compensation for purposes of calculating benefits paid under AS 39.35.095 - 39.35.680 unless the employee has received a cost-of-living differential for at least 50 percent of the employee's credited service.

(c) When an employee receives a benefit, and if the employee's compensation for purposes of calculating the benefit does not include a cost-of-living differential, then the administrator shall refund to the employee the amount of contributions the employee made based on the differential.

(d) In this section "cost-of-living differential" means an adjustment to salary based on the cost of living in the geographic region where the employee works and includes a pay step differential under AS 39.27.020.



Sec. 39.35.677. - Special rules for treatment of qualified military service.

Notwithstanding any contrary provisions of AS 39.35.095 - 39.35.680, with respect to qualified military service, contributions shall be made and benefits and service credit shall be provided in accordance with 26 U.S.C. 414(u).



Sec. 39.35.680. - Definitions.

In AS 39.35.095 - 39.35.680, unless the context otherwise requires,

(1) "active member" means an employee who is employed by an employer, is receiving compensation for seasonal, permanent full-time, or permanent part-time services, and is making contributions to the plan;

(2) "actuarial adjustment" means the adjustment necessary to obtain equality in value of the aggregate expected payments under two different forms of pension payments, considering expected mortality and interest earnings on the basis of assumptions, factors, and methods specified in regulations issued under this plan that are formally adopted by the board that clearly preclude employer discretion in the determination of the amount of any member's benefit;

(3) "administrator" means the person appointed by the commissioner of administration under AS 39.35.050 ;

(4) "average monthly compensation" means the result obtained by dividing the compensation earned by an employee during a considered period by the number of months, including fractional months, for which compensation was earned; an employee must have at least 115 days of credited service in the last payroll year in order for that year to be used as part of the consecutive payroll years; the considered period consists of

(A) for employees first hired before July 1, 1996, the three consecutive payroll years during the period of credited service that yield the highest average;

(B) for employees first hired on or after July 1, 1996, the five consecutive payroll years during the period of credited service that yield the highest average;

(C) if the employee does not have the number of consecutive payroll years required by (A) or (B) of this paragraph, the actual number of months, including fractional months, that the employee worked;

(D) for an employee who has made an election under AS 39.35.300 (c) or 39.35.310(c), the actual number of months, including fractional months, that the employee worked;

(E) for a peace officer or fire fighter hired at any time, the three consecutive payroll years during the period of credited service that yield the highest average;

(5) "beneficiary" means a person designated by an employee to receive benefits that may be due from the plan upon the employee's death;

(6) "board" means the Alaska Retirement Management Board;

(7) "calendar year" means the period beginning on January 1 and ending on December 31;

(8) "commissioner" means the commissioner of administration;

(9) "compensation" means the remuneration earned by an employee for personal services rendered to an employer, including employee contributions under AS 39.35.160 , cost-of-living differentials only as provided in AS 39.35.675 , payments for leave that is actually used by the employee, the amount by which the employee's wages are reduced under AS 39.30.150 (c), and any amount deferred under an employer-sponsored deferred compensation plan, but does not include retirement benefits, severance pay or other separation bonuses, welfare benefits, per diem, expense allowances, workers' compensation payments, or payments for leave not used by the employee whether those leave payments are scheduled payments, lump-sum payments, donations, or cash-ins; for a member first hired on or after July 1, 1996, compensation does not include remuneration in excess of the limitations set out in 26 U.S.C. 401(a)(17) (Internal Revenue Code);

(10) "credited service" means the number of years, including fractional years, recognized for computing benefits that may be due from the plan;

(11) "deferred vested member" means an inactive member who meets the five-year credited service requirement to qualify for a retirement benefit;

(12) "dependent child" means an unmarried child of an employee, including one adopted, who is dependent upon the employee for support and who is either (A) under 19 years old or (B) under 23 years old and registered at and attending on a full-time basis an accredited educational or technical institution recognized by the Department of Education and Early Development; age restrictions set out in this paragraph do not apply to a child who is totally and permanently disabled;

(13) "disabled member" means an employee who is terminated, who has not received a refund from the plan and is receiving a disability benefit from the plan;

(14) "early retirement" means retirement for a member who is not eligible for normal retirement and who is at least 55 years old and is eligible to receive benefits under AS 39.35.370 (b) or under AS 39.35.385(b) or (f);

(15) "elected official" means a person whose compensation results from personal services rendered to an employer as an elected representative;

(16) "employee contribution account" means the total maintained by the plan of the employee's mandatory contributions, voluntary contributions, indebtedness principal, and interest contributions, interest credited to each of those accounts, and adjustments to the accounts in accordance with AS 39.35.100 ;

(17) "employee savings account" means the account maintained by the plan to record the voluntary contributions of each employee, including interest and adjustments to the account in accordance with AS 39.35.100;

(18) "employer" means

(A) the State of Alaska; or

(B) a political subdivision or public organization of the state that participates in the plan;

(19) "fiscal year" means the period beginning on July 1 and ending on June 30 of the following calendar year;

(20) "former member" means an employee who is terminated and who has received a total refund of the balance of the employee contribution account, or who has requested in writing a refund of the balance in the employee contribution account, or who is eligible for a refund under AS 39.35.200(b);

(21) "inactive member" means an employee who is terminated and who has not received a refund from the plan or an employee on leave-without-pay status or layoff status;

(22) "member" or "employee"

(A) means a person eligible to participate in the plan and who is covered by the plan;

(B) includes

(i) an active member;

(ii) an inactive member;

(iii) a vested member;

(iv) a deferred vested member;

(v) a nonvested member;

(vi) a disabled member;

(vii) a retired member;

(viii) an elected public officer under AS 39.35.381 ;

(C) does not include

(i) former members;

(ii) persons compensated on a contractual or fee basis;

(iii) casual or emergency workers or nonpermanent employees as defined in AS 39.25.200 ;

(iv) persons covered by the Alaska Teachers' Retirement System except as provided under AS 39.35.131 and 39.35.381, or persons covered by a university retirement program;

(v) employees of the division of marine transportation engaged in operating the state ferry system who are covered by a union or group retirement system to which the state makes contributions;

(vi) justices of the supreme court or judges of the court of appeals or of the superior or district courts of Alaska;

(vii) the administrative director of courts appointed under art. IV, sec. 16 of the state constitution unless the director becomes a member under AS 39.35.158 ;

(viii) members of the elected public officers' retirement system (former AS 39.37); and

(ix) contractual employees of the legislative branch of state government under AS 24.10.060 (f);

(D) may include employees of the division of marine transportation excluded under (C)(v) of this paragraph provided that

(i) the State of Alaska formally agrees to their inclusion through the process of collective bargaining; and

(ii) no collective bargaining agreement has the effect of obligating contributions made by the state under AS 39.30.150 in the event the state resumes participation in the federal social security system;

(23) "military service" means active duty service in the armed forces of the United States;

(24) "nonoccupational disability" means a physical or mental condition that, in the judgment of the administrator, presumably permanently prevents an employee from satisfactorily performing the employee's usual duties for an employer or the duties of another position or job that an employer makes available and for which the employee is qualified by training or education, not including a condition resulting from a cause that the board, in its regulations has excluded;

(25) "non-vested member" means an active or inactive member who does not meet the five-year credited service requirement to qualify for a retirement benefit;

(26) "normal retirement" means retirement for a member who is eligible to receive benefits under AS 39.35.370 (a) or under 39.35.385(a) or (f);

(27) "occupational disability" means a physical or mental condition that, in the judgment of the administrator, presumably permanently prevents an employee from satisfactorily performing the employee's usual duties for an employer or the duties of another comparable position or job that an employer makes available and for which the employee is qualified by training or education; however, the proximate cause of the condition must be a bodily injury sustained, or a hazard undergone, while in the performance and within the scope of the employee's duties and not the proximate result of the wilful negligence of the employee;

(28) "payroll year" means the period that includes the first pay period ending in January of a year through the last pay period ending in December of that year;

(29) "peace officer" or "fire fighter" means an employee occupying a position as a peace officer, chief of police, regional public safety officer, correctional officer, correctional superintendent, fire fighter, fire chief, or probation officer, but does not include a village public safety officer employed by a village public safety officer program established under AS 18.65.670 ;

(30) "pension fund" or "fund" means the fund in which the assets of the plan, including income and interest derived from the investment of money, are deposited and held;

(31) "permanent full-time" means an employee who is occupying a permanent position that regularly requires working 30 or more hours a week;

(32) "permanent part-time" means an employee who is occupying a permanent position that regularly requires working at least 15 hours but less than 30 hours a week;

(33) "plan" means the retirement plan established in AS 39.35.095 - 39.35.680;

(34) "prescribed rate of interest" means the rate of interest used for computing employer contributions, for preparing actuarial tables used by the plan and for crediting interest to employee contributions and savings accounts, and for charging interest on employee indebtedness accounts;

(35) "public organization" means an organization or entity

(A) created by the constitution or laws of the state for the purpose of administering state programs;

(B) whose officers and employees are paid by a method other than by the state payroll prepared by the Department of Administration; and

(C) whose employees are not required by law to participate in the plan;

(36) "qualified domestic relations order" means a divorce or dissolution judgment under AS 25.24, including an order approving a property settlement, that

(A) creates or recognizes the existence of an alternate payee's right to, or assigns to an alternate payee the right to, receive all or a portion of employee contribution account or the benefits payable with respect to an employee;

(B) sets out the name and last known mailing address, if any, of the employee and of each alternate payee covered by the order;

(C) sets out the amount or percentage of the employee's benefit, or of any survivor's benefit, to be paid to the alternate payee, or sets out the manner in which that amount or percentage is to be determined;

(D) sets out the number of payments or period to which the order applies;

(E) sets out the retirement plan to which the order applies;

(F) does not require any type or form of benefit or any option not otherwise provided by AS 39.35.095 - 39.35.680;

(G) does not require an increase of benefits in excess of the amount provided by AS 39.35.095 - 39.35.680, determined on the basis of actuarial value; and

(H) does not require the payment to an alternate payee of benefits that are required to be paid to another alternate payee under another order previously determined to be a qualified domestic relations order;

(37) "retired member" means an employee who is terminated, who has not received a refund from the plan and is receiving a benefit other than disability, from the plan;

(38) "retirement" means that period of time from the first day of the month following (A) the date of termination and (B) application for retirement, in which a person is appointed to receive a retirement benefit, other than occupational or nonoccupational disability benefit;

(39) "seasonal" refers to an employee who is occupying a position for less than 12 months each year where it is anticipated that the same employee will return to the position when needed and includes a temporary employee of the legislature if part of the service for the legislature during each calendar year is performed during a legislative session;

(40) "surviving spouse" means the spouse of an employee who has been married to the employee for at least one year at the time of the employee's death; the one-year marriage requirement does not apply when the employee's death was an occupational or accidental death;

(41) "system" means the Public Employees' Retirement System of Alaska;

(42) "vested member" is an active member who meets the five-year credited service requirement to qualify for a retirement benefit.



Sec. 39.35.690. - [Renumbered as AS 39.35.995 ].

Repealed or Renumbered






Article 10 - EMPLOYEES FIRST HIRED ON OR AFTER JULY 1, 2006

Sec. 39.35.700. - Applicability of AS 39.35.700 - 39.35.990.

The provisions of AS 39.35.700 - 39.35.990 apply only to members first hired on or after July 1, 2006, or to members who transfer into the defined contribution plan under AS 39.35.940 .



Sec. 39.35.710. - Defined contribution retirement plan established; federal qualification requirements.

(a) A defined contribution retirement plan is established for employees of the state or a political subdivision or public organization of the state.

(b) The defined contribution retirement plan is a plan in which savings are accumulated in an individual retirement account for the exclusive benefit of the member or beneficiaries. The plan is established effective July 1, 2006, at which time contributions by employers and members begin.

(c) The retirement plan established by AS 39.35.700 - 39.35.990 is intended to qualify under 26 U.S.C. 401(a) and 414(d) (Internal Revenue Code) as a qualified retirement plan established and maintained by the state for its employees, for the employees of political subdivisions, public corporations, and public organizations of the state, and for the employees of other employers whose participation is authorized by AS 39.35.700 - 39.35.990 and who participate in the plan set out in AS 39.35.700 - 39.35.990.

(d) An amendment to AS 39.35.700 - 39.35.990 does not provide a person with a vested right to a benefit if the Internal Revenue Service determines that the amendment will result in disqualification of the plan under the Internal Revenue Code.



Sec. 39.35.720. - Membership.

An employee who becomes a member on or after July 1, 2006, shall participate in the plan set out in AS 39.35.700 - 39.35.990.



Sec. 39.35.730. - Contributions by members.

(a) Each member shall contribute to the member's individual account an amount equal to eight percent of the member's compensation from July 1 to the following June 30.

(b) Subject to the limitations on contributions under AS 39.35.780 , a member may elect to make additional contributions to the member's individual account.

(c) The employer shall deduct the contribution from the member's compensation at the end of each payroll period, and the contribution shall be credited by the plan to the member's individual account. The contributions shall be deducted from the member's compensation before the computation of applicable federal taxes and shall be treated as employer contributions under 26 U.S.C. 414(h)(2). A member may not have the option of making the payroll deduction directly in cash instead of having the contribution picked up by the employer.



Sec. 39.35.740. - Employment contributions mandatory.

Contributions of employees shall be made by payroll deductions. Every included employee shall be considered to consent to payroll deductions. It is of no consequence that a payroll deduction may cause the compensation paid in cash to an employee to be reduced below the minimum required by law. Payment of an employee's compensation, less payroll deductions, is a full and complete discharge and satisfaction of all claims and demands by the employee relating to remuneration of services during the period covered by the payment, except with respect to the benefits provided under the plan.



Sec. 39.35.750. - Contributions by employers.

(a) An employer shall contribute to each member's individual account an amount equal to five percent of the member's compensation from July 1 to the following June 30.

(b) An employer shall also contribute an amount equal to a percentage, as certified by the board, of each member's compensation from July 1 to the following June 30 to pay for retiree major medical insurance. This contribution shall be paid into the group health and life benefits fund established by the commissioner of administration under AS 39.30.095 and shall be accounted for in accordance with regulations established by the commissioner.

(c) Notwithstanding (b) of this section, the employer contribution for retiree major medical insurance for fiscal year 2007 shall be 1.75 percent of each member's compensation from July 1 to the following June 30.

(d) An employer shall also make contributions to the health reimbursement arrangement plan under AS 39.30.300 .

(e) An employer shall make annual contributions to the plan in an amount determined by the board to be actuarially required to fully fund the cost of providing occupational disability and occupational death benefits under AS 39.35.890 and 39.35.892. The contribution required under this subsection for peace officers and fire fighters and the contribution required under this subsection for other employees shall be separately calculated based on the actuarially calculated costs for each group of employees.



Sec. 39.35.760. - Rollover contributions and distributions.

(a) An employee entering the plan may elect, at the time and in the manner prescribed by the administrator, to have all or part of a direct rollover distribution from an eligible retirement plan owned by the member paid directly into the member's individual account.

(b) Rollover contributions do not count as a purchase of membership service for the purpose of determining years of service.

(c) A distributee may elect, at the time and in the manner prescribed by the administrator, to have all or part of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in the direct rollover.

(d) In this section,

(1) "direct rollover" means the payment of an eligible rollover distribution by the plan to an eligible retirement plan specified by a distributee who is eligible to elect a direct rollover;

(2) "distributee" means a member, or a beneficiary who is the surviving spouse of the member, or an alternate payee;

(3) "eligible retirement plan" means

(A) a conduit individual retirement account described in 26 U.S.C. 408(d)(3)(A);

(B) an annuity plan described in 26 U.S.C. 403(a);

(C) a qualified trust described in 26 U.S.C. 401(a);

(D) an annuity plan described in 26 U.S.C. 403(b); or

(E) a governmental plan described in 26 U.S.C. 457(b);

(4) "eligible rollover distribution" means a distribution of all or part of a total account to a distributee, except for

(A) a distribution that is one of a series of substantially equal installments payable not less frequently than annually over the life expectancy of the distributee or the joint and last survivor life expectancy of the distributee and the distributee's designated beneficiary, as defined in 26 U.S.C. 401(a)(9);

(B) a distribution that is one of a series of substantially equal installments payable not less frequently than annually over a specified period of 10 years or more;

(C) a distribution that is required under 26 U.S.C. 401(a)(9);

(D) the portion of any distribution that is not includable in gross income;

(E) a distribution that is on account of hardship; and

(F) other distributions that are reasonably expected to total less than $200 during a year.



Sec. 39.35.770. - Transmittal of contributions.

All contributions deducted in accordance with AS 39.35.700 - 39.35.990 shall be transmitted to the plan for deposit in the trust fund as soon as administratively feasible, but in no event later than 15 days following the close of the payroll period.



Sec. 39.35.780. - Limitations on contributions.

Notwithstanding any other provisions of this plan, the annual additions to each member's individual account under this plan and under all defined contribution plans of the employer required to be aggregated with the contributions from this plan under the provisions of 26 U.S.C. 415 may not exceed, for any limitation year, the amount permitted under 26 U.S.C. 415 at any time. If the amount of a member's defined contribution plan contributions exceeds the limitation of 26 U.S.C. 415(c) for any limitation year, the administrator shall take any necessary remedial action to correct an excess contribution. The provisions of 26 U.S.C. 415, and the regulations adopted under that statute, as applied to qualified defined contribution plans of governmental employees are incorporated as part of the terms and conditions of the plan.



Sec. 39.35.790. - Vesting.

(a) A participating member is immediately and fully vested in that member's contributions and related earnings.

(b) A member shall be fully vested in the employer contributions made on that member's behalf, and related earnings, after five years of service. A member is partially vested in the employer contributions made on that member's behalf, and the related earnings, in the ratio of

(1) 25 percent with two years of service;

(2) 50 percent with three years of service; and

(3) 75 percent with four years of service.



Sec. 39.35.800. - Investment of individual accounts.

(a) The board shall provide a range of investment options and permit a participant to exercise investment control over the participant's assets in the member's individual account as provided in this section. If a participant exercises control over the assets in the individual account, the participant is not considered a fiduciary for any reason on the basis of exercising that control.

(b) A participant may direct investment of plan funds held in an account among available investment funds in accordance with rules established by the board.

(c) A participant may elect to change or transfer all or a portion of the participant's existing account balance among available investment funds not more often than once each day in accordance with the rules established by the administrator. Only the last election received by the administrator before the transmittal of contributions to the trust fund for allocation to the individual account shall be used to direct the investment of the contributions received.

(d) Except to the extent clearly set out in the terms of the investment plans offered by the employer to the employee, the employer is not liable to the participant for investment losses if the prudent investment standard has been met.

(e) The employer, administrator, state, board, or a person or entity who is otherwise a fiduciary is not liable by reason for any participant's investment loss that results from the participant's directing the investment of plan assets allocated to the participant's account.

(f) To the extent that a member's individual account has been divided as provided in a qualified domestic relations order between participants, each participant shall be treated as the holder of a separate individual account for purposes of investment yields, decisions, transfers, and time limitations imposed by this section.



Sec. 39.35.810. - Distribution election at termination.

(a) A member is eligible to elect distribution of the member's account in accordance with this section 60 days after termination of employment.

(b) Notwithstanding (a) of this section, distribution of all or a portion of the individual account of a member may take place before the 60th day after the termination of employment with the approval of the administrator if the member makes a written request for a distribution under this subsection. The member's spouse must consent to the request in writing if the member is married. Distribution of an individual account may only be made on account of an immediate and heavy financial need of the member for the following reasons and in the amount the need is demonstrated for

(1) medical care described in 26 U.S.C. 213(d) incurred by the member, the member's spouse, or the member's dependent, or necessary to obtain that medical care;

(2) the purchase of a principal residence for the member;

(3) postsecondary education tuition and related educational fees for the next 12-month period for the member, the member's spouse, or a dependent of the member; in this paragraph, "dependent" has the meaning given in 26 U.S.C. 152;

(4) prevention of the eviction of the member from the member's principal residence or foreclosure on the mortgage of the member's principal residence; or

(5) any need prescribed by the United States Department of the Treasury, Internal Revenue Service, in a revenue ruling, notice, or other document of general applicability that satisfies the safe harbor definition of hardship under regulations adopted under 26 U.S.C. 401(k).

(c) If a member dies before benefits commence, the member's beneficiary is immediately eligible to elect distribution of the member's share of the member's individual account.

(d) Distributions are payable to an alternate payee in accordance with the terms and conditions of a qualified domestic relations order that is received and approved by the administrator as specified in AS 39.35.860.

(e) Distributions that are being paid to a member may not be affected by the member's subsequent reemployment with the employer. Upon reemployment, a new individual account shall be established for the member to which any future contributions shall be allocated. Upon subsequent termination of employment, the member's new individual account shall be distributed in accordance with this section.



Sec. 39.35.820. - Forms of distribution.

(a) A participant may elect to receive the participant's share of the individual account in a

(1) lump sum payment, which is a single payment of the entire balance in the account;

(2) periodic lump sum payment, which is a payment of a portion of the balance in the account, not more than twice each year;

(3) period certain annuity payment, which is an annuity payable in a fixed number of monthly installments for a duration of 60, 120, or 180 months;

(4) life annuity with a period certain payment, which is an annuity payable until the later of the first day of the month in which the annuitant's death occurs, or the date on which the payment of a fixed number of monthly installments is completed; the period certain for installments is 120 or 180 months;

(5) single life annuity payment, which is an annuity payable monthly until the first of the month in which the annuitant's death occurs; or

(6) joint and survivor annuity payment, which is an annuity payable monthly to the member until the first of the month in which the member's death occurs; after the member's death, a survivor annuity equal to 50 percent or 100 percent of the member's benefit, as previously elected by the member, shall be paid monthly to the joint annuitant for the remainder of the survivor's lifetime.

(b) Upon the death of an annuitant whose payments have commenced, an annuitant's beneficiary shall receive further payments only to the extent provided in accordance with the form of payment that was being made to the annuitant. The remaining portion of the interest shall continue to be distributed at least as rapidly as under the method of distribution being used before the annuitant's death.

(c) If a participant dies before the distribution commencement date, distribution of the participant's entire interest to a beneficiary shall be payable in any form other than a joint and survivor annuity.

(d) If an unmarried member or other participant fails to elect a form of payment before the distribution commencement date, the account shall be paid to a beneficiary in the form of a lump sum to the extent required by the minimum distribution requirements set out in the Internal Revenue Code. If a married member fails to elect a form of payment before the distribution commencement date, the account shall be paid in the form of a 50 percent joint and survivor annuity, with the member's spouse as the joint annuitant.



Sec. 39.35.830. - Manner of electing distributions.

(a) Any election or any alteration or revocation of a prior election by a participant for any purpose under this plan shall be on forms or made in a manner prescribed for that purpose by the plan administrator. To be effective, the forms required or the required action for any purpose under this plan must be completed and received in accordance with regulations adopted by the commissioner of administration.

(b) At any time, but not less than seven days before the benefit commencement date, a member, alternate payee, or beneficiary may change

(1) the form of payment election;

(2) an election to commence benefits; or

(3) the joint annuitant designation.

(c) Changes in elections are not allowed on or after seven days before the benefit commencement date.



Sec. 39.35.840. - Distribution requirements.

(a) Payments to a participant shall commence as soon as administratively feasible following the distribution commencement date. The distribution commencement date is the first date on which one of the following occurs:

(1) a member meets the requirements of AS 39.35.810 and has made a complete application for payment under AS 39.35.830 ;

(2) a participant has elected to defer receipt of the account to a date specified, the date has been attained, and the participant has made a complete application for payment;

(3) a member attains normal retirement age and has not made an application for payment or elected to defer receipt of the account to a date later than normal retirement age;

(4) a member's beneficiary does not make an application for benefits, and five years have elapsed since the member's death;

(5) notwithstanding (1) - (4) of this subsection, a participant whose account has a balance of $1,000 or less meets the requirements of AS 39.35.810, at which time the participant must take payment of the participant's account.

(b) The entire interest of a member must be distributed or must begin to be distributed not later than the member's required beginning date.

(c) If a member dies after the distribution of the member's interest has begun but before the distribution has been completed, the remaining portion of the interest shall continue to be distributed at least as rapidly as under the method of distribution being used before the member's death.

(d) If a member has made a distribution election and dies before the distribution of the member's interest begins, distribution of the member's entire interest shall be completed by December 31 of the calendar year containing the fifth anniversary of the member's death. However, if any portion of the member's interest is payable to a designated beneficiary, distributions may be made over the life of the designated beneficiary or over a period certain not greater than the life expectancy of the designated beneficiary, commencing on or before December 31 of the calendar year immediately following the calendar year in which the member died, and, if the designated beneficiary is the member's surviving spouse, the date distributions are required to begin may not be earlier than the later of December 31 of the calendar year (1) immediately following the calendar year in which the member died, or (2) in which the member would have attained 70 1/2 years of age, whichever is earlier. If the surviving spouse dies after the member but before payments to the spouse have begun, the provisions of this subsection apply as if the surviving spouse were the member. An amount paid to a child of the member shall be treated as if it were paid to the surviving spouse if the amount becomes payable to the surviving spouse when the child reaches the age of majority.

(e) If a member has not made a distribution election before the member's death, the member's designated beneficiary must elect the method of distribution not later than December 31 of the calendar year (1) in which distributions would be required to begin under this section, or (2) that contains the fifth anniversary of the date of death of the member, whichever is earlier. If the member does not have a designated beneficiary or if the designated beneficiary does not elect a method of distribution, distribution of the member's entire interest must be completed by December 31 of the calendar year containing the fifth anniversary of the member's death.

(f) For purposes of (b) of this section, distribution of a member's interest is considered to begin (1) on the member's required beginning date, or (2) if the designated beneficiary is the member's surviving spouse and the surviving spouse dies after the member but before payments to the spouse have begun, on the date distribution is required to begin to the surviving spouse. If distribution in the form of an annuity irrevocably commences to the member before the required beginning date, the date distribution is considered to begin is the date that the distribution actually commences.

(g) Notwithstanding any contrary provisions of AS 39.35.700 - 39.35.990, the requirements of this section apply to all distributions of a member's interest and take precedence over any inconsistent provisions of AS 39.35.700 - 39.35.990.

(h) All distributions required under this section are determined and made in accordance with 26 U.S.C. 401(a)(9) and regulations adopted under that statute, including any minimum distribution incidental benefit requirement.

(i) In this section,

(1) "designated beneficiary" means the individual who is designated as the beneficiary under the plan in accordance with 26 U.S.C. 401(a)(9) and regulations adopted under that statute;

(2) "required beginning date" means the first day of April of the calendar year following the calendar year in which the member either attains 70 1/2 years of age or actually terminates employment, whichever is later.



Sec. 39.35.850. - Designation of beneficiary.

(a) Each participant shall have the right to designate a beneficiary and shall have the right, at any time, to revoke the designation or to substitute another beneficiary, subject to the following limitation: if a married member elects a nonspouse beneficiary, the value of the benefit payable to the beneficiary may not exceed 50 percent of the member's portion of the account balance, and the member's spouse shall automatically be considered the beneficiary for the remaining 50 percent of the account balance, unless the spouse consents to the beneficiary designation in a writing that is notarized or witnessed by the administrator. If the spouse consents in this manner, a married member may designate a nonspouse beneficiary for the entire benefit or any portion the benefit as part of an available form of payment contained in this plan,

(1) except to the extent a qualified domestic relations order filed with the administrator provides for payment to a former spouse or other dependent of the member; or

(2) unless the member filed a revocation of beneficiary accompanied by a written consent to the revocation from the present spouse and each person entitled under the order; however, consent of the present spouse is not required if the member and the present spouse had been married for less than one year on the date of the member's death and if the member established when filing the revocation that the member and the present spouse were not cohabiting.

(b) Except as provided in (a) of this section, the member may change or revoke the designation without notice to the beneficiary or beneficiaries at any time. If a member designates more than one beneficiary, each shares equally unless the member specifies a different allocation or preference. The designation of a beneficiary, a change or revocation of a beneficiary, and a consent to revocation of a beneficiary shall be made on a form provided by the administrator and is not effective until filed with the administrator.

(c) If a member fails to designate a beneficiary, or if no designated beneficiary survives the member, the death benefit shall be paid

(1) to the surviving spouse or, if there is none surviving;

(2) to the surviving children of the member in equal parts or, if there are none surviving;

(3) to the surviving parents in equal parts or, if there are none surviving;

(4) to the estate.

(d) A person claiming entitlement to benefits payable under AS 39.35.700 - 39.35.990 as a consequence of a member's death shall provide the administrator with a marriage certificate, divorce or dissolution judgment, or other evidence of entitlement. Documents establishing entitlement may be filed with the administrator immediately after a change in the member's marital status. If the administrator does not receive notification of a claim before the date 10 days after the member's death, the person claiming entitlement is not entitled to receive from the division of retirement and benefits any benefit already paid by the administrator.



Sec. 39.35.860. - Rights under qualified domestic relations order.

(a) Notwithstanding the nonalienation provisions in AS 39.35.900 (a), the plan administrator may direct that benefits be paid to someone other than a member or beneficiary under a valid qualified domestic relations order that is executed by the judge of a competent court in accordance with applicable state law and that has been accepted by the administrator.

(b) The administrator shall determine whether an order meets the requirements of this section within a reasonable period after receiving an order. The administrator shall notify the member and any alternate payee that an order has been received and indicate to the member and any alternate payee when the order is accepted. A separate account for the alternate payee portion shall be established as soon as administratively feasible after the order has been accepted by the administrator.



Sec. 39.35.870. - Eligibility for retirement and medical benefits.

(a) In order to obtain medical benefits under AS 39.35.880 , an active member must retire directly from the plan. A member is eligible to retire from the plan if the member has been an active member for at least 12 months before application for retirement and

(1) the member has at least 25 years of membership service as a peace officer or fire fighter or at least 30 years of membership service for all other employees; or

(2) the member reaches the normal retirement age and has at least 10 years of membership service.

(b) The normal retirement age is the age set for Medicare eligibility at the time the member retires.

(c) A member's surviving spouse is eligible to elect medical benefits under AS 39.35.880 if the member had retired, or was eligible for retirement and medical benefits at the time of the member's death.

(d) Members shall apply for retirement and medical benefits on the forms and in the manner prescribed by the administrator.

(e) Participation in the retiree major medical insurance plan is not required in order to participate in the health reimbursement arrangement.

(f) A person eligible for retirement and medical benefits is not required to participate in the health reimbursement arrangement in order to participate in the retiree major medical insurance plan.

(g) An eligible person must make the irrevocable election to participate or not participate in the retiree major medical insurance plan by reaching 70 1/2 years of age, or upon application for retirement and medical benefits, whichever is later.



Sec. 39.35.880. - Medical benefits.

(a) The medical benefits available to eligible persons are access to the retiree major medical insurance plan and to the health reimbursement arrangement under AS 39.30.300 . Access to the retiree major medical insurance plan means that an eligible person may not be denied insurance coverage except for failure to pay the required premium.

(b) Retiree major medical insurance plan coverage elected by an eligible member under this section covers the eligible member, the spouse of the eligible member, and the dependent children of the eligible member.

(c) Retiree major medical insurance plan coverage elected by a surviving spouse of an eligible member under this section covers the surviving spouse and the dependent children of the eligible member who are dependent on the surviving spouse.

(d) Major medical insurance coverage takes effect on the first day of the month following the date of the administrator's approval of the election and stops when the person who elects coverage dies or fails to make a required premium payment.

(e) The coverage for persons 65 years of age or older is the same as that available for persons under 65 years of age. The benefits payable to those persons 65 years of age or older supplement any benefits provided under the federal old age, survivors and disability insurance program.

(f) The medical and optional insurance premiums owed by the person who elects coverage may be deducted from the health reimbursement arrangement. If the amount of the health reimbursement arrangement becomes insufficient to pay the premiums, the person who elects coverage under (a) of this section shall pay the premiums directly.

(g) The cost of premiums for retiree major medical insurance coverage for an eligible member or surviving spouse who is

(1) not eligible for Medicare is an amount equal to the full monthly group premiums for retiree major medical insurance coverage;

(2) eligible for Medicare is the following percentage of the premium amounts established for retirees who are eligible for Medicare:

(A) 30 percent if the member had 10 or more, but less than 15, years of service;

(B) 25 percent if the member had 15 or more, but less than 20, years of service;

(C) 20 percent if the member had 20 or more, but less than 25, years of service;

(D) 15 percent if the member had 25 or more, but less than 30, years of service;

(E) 10 percent if the member had 30 or more years of service.

(h) The eligibility for retiree major medical insurance coverage for an alternate payee under a qualified domestic relations order shall be determined based on the eligibility of the member to elect coverage. The alternate payee shall pay the full monthly premium for retiree major medical insurance coverage.

(i) A person who is entitled to retiree major medical insurance coverage shall

(1) be informed by the administrator in writing

(A) that the health insurance coverage available to retired members may be different from the health insurance coverage provided to employees;

(B) of time limits for selecting optional health insurance coverage and whether the election is irrevocable; and

(2) indicate in writing on a form provided by the administrator that the person has received the information required by this subsection and whether the person has chosen to receive optional health insurance coverage.

(j) The monthly group premiums for retiree major medical insurance coverage are established by the administrator in accordance with AS 39.30.095. Nothing in AS 39.35.700 - 39.35.990 guarantees a person who elects coverage under (a) of this section a monthly group premium rate for retiree major medical insurance coverage other than the premium in effect for the month in which the premium is due for coverage for that month.

(k) In this section, "health reimbursement arrangement" means the plan established in AS 39.30.300 .



Sec. 39.35.890. - Occupational disability benefits and reemployment of disabled employees.

(a) An employee is eligible for an occupational disability benefit if employment is terminated because of a total and apparently permanent occupational disability before the employee's normal retirement date.

(b) The occupational disability benefits accrue beginning the first day of the month following termination of employment as a result of the disability and are payable the last day of the month. If a final determination granting the benefit is not made in time to pay the benefit when due, a retroactive payment shall be made to cover the period of deferment. The last payment shall be for the first month in which the disabled employee

(1) dies;

(2) recovers from the disability;

(3) fails to meet the requirements under (f) or (j) of this section; or

(4) reaches normal retirement age.

(c) If the disabled employee becomes ineligible to receive occupational disability benefits before the normal retirement date, the disabled employee shall then be entitled to receive retirement benefits if the employee would have been eligible for the benefit had employment continued during the period of disability. The period of disability constitutes membership service in regard to determining eligibility for retirement.

(d) The monthly amount of an occupational disability benefit is 40 percent of the disabled employee's gross monthly compensation at the time of termination due to disability. While an employee is receiving disability benefits, based on the disabled employee's gross monthly compensation at the time of termination due to disability, the employer shall make contributions

(1) to the employee's individual account under AS 39.35.730 on behalf of the employee, without deduction from the employee's disability payments; and

(2) on behalf of the employee under AS 39.35.750 .

(e) An employee is not entitled to an occupational disability benefit unless the employee files an application for an occupational disability benefit with the administrator within 90 days after the date of terminating employment. If the employee is unable to meet a filing requirement of this subsection, the filing requirement may be waived by the administrator if there are extraordinary circumstances that resulted in the employee's inability to meet the filing requirement.

(f) A disabled employee receiving an occupational disability benefit shall undergo a medical examination as often as the administrator considers advisable, but not more frequently than once each year. The administrator shall determine the place of the examination and engage the physician or physicians. If, in the judgment of the administrator, the examination indicates that the retired employee is no longer incapacitated because of a total and apparently permanent occupational disability, the administrator may not issue further disability benefits to the employee.

(g) A disabled employee's occupational disability benefit terminates when the disabled employee first attains eligibility for normal retirement. At that time, the employee's retirement benefit shall be determined under the provisions of AS 39.35.820 - 39.35.840, 39.35.870, and 39.35.880. An employee receiving disability benefits up until eligibility for retirement shall be considered to have retired directly from the plan.

(h) Notwithstanding (g) of this section, at the time a peace officer or fire fighter receiving occupational disability benefits under this section first attains eligibility for normal retirement, the employee shall irrevocably elect to receive retirement benefits in the amount calculated as the

(1) employee's retirement benefit calculated under the provisions of AS 39.35.820 - 39.35.840; or

(2) employee's retirement benefit calculated as if the provisions of AS 39.35.370 (c) were to apply; however, retirement benefits paid under this paragraph may not be made from the trust fund of the public employees' defined benefit retirement plan.

(i) Notwithstanding (b)(3) of this section, a peace officer or fire fighter who retires under (h) of this section is not subject to the requirements of (f) or (j) of this section during retirement.

(j) An employee appointed to disability benefits shall apply to the division of vocational rehabilitation within 30 days after the date disability benefits commence. The employee shall be enrolled in a rehabilitation program if the employee meets the eligibility requirements of the division of vocational rehabilitation. Unless the employee demonstrates cause, benefits shall terminate at the end of the first month in which a disabled employee

(1) fails to report to the division of vocational rehabilitation;

(2) is certified by the division of vocational rehabilitation as failing to cooperate in a vocational rehabilitation program;

(3) fails to interview for a job; or

(4) fails to accept a position offered.

(k) Upon the death of a disabled employee who is receiving or is entitled to receive an occupational disability benefit, the administrator shall pay the surviving spouse a surviving spouse's pension, equal to 40 percent of the employee's monthly compensation at the termination of employment because of occupational disability. If there is no surviving spouse, the administrator shall pay the survivor's pension in equal parts to the dependent children of the employee. The first payment of the surviving spouse's pension or of a dependent child's pension shall accrue from the first day of the month following the employee's death and is payable the last day of the month. The last payment shall be made for the last month in which there is an eligible surviving spouse or child. On the date the normal retirement of the employee would have occurred if the employee had lived, the retirement benefit shall be determined under the provisions of AS 39.35.820 - 39.35.840, 39.35.870, and 39.35.880. An employee who died while receiving disability benefits shall be considered to have retired directly from the plan on the date the normal retirement of the employee would have occurred if the employee had lived.

(l) In this section, "occupational disability" has the meaning given in AS 39.35.680 .



Sec. 39.35.892. - Occupational death benefit.

(a) If (1) the death of an employee occurs before the employee's retirement and before the employee's normal retirement date, (2) the proximate cause of death is a bodily injury sustained or a hazard undergone while in the performance and within the scope of the employee's duties, and (3) the injury or hazard is not the proximate result of wilful negligence of the employee, a monthly survivor's pension shall be paid to the surviving spouse. If there is no surviving spouse or if the spouse later dies, the monthly survivor's pension shall be paid in equal parts to the dependent children of the employee.

(b) The first payment of the surviving spouse's pension or of a dependent child's pension shall be made for the month following the month in which the employee dies, and payment shall cease to be made beginning with the month in which the employee would have first qualified for retirement.

(c) The monthly survivor's pension in (b) of this section for survivors of employees who were not peace officers or fire fighters is 40 percent of the employee's monthly compensation in the month in which the employee dies. The monthly survivor's pension in (b) of this section for survivors of employees who were peace officers or fire fighters is 50 percent of the monthly compensation in the month in which the employee dies. While the monthly survivor's pension is being paid, the employer shall make contributions on behalf of the employee's beneficiaries based on the deceased employee's gross monthly compensation at the time of occupational death

(1) to the employee's individual account under AS 39.35.730 , without deduction from the survivor's pension; and

(2) to the appropriate accounts and funds under AS 39.35.750 .

(d) If an employee's death is caused by an act of assault, assassination, or terrorism directly related to the person's status as an employee, whether the act occurs on or off the employee's job site, the death shall be considered to have occurred in the performance of and within the scope of the employee's duties for purposes of (a)(2) of this section. If the expressed or apparent motive and intent of the perpetrator of the harm inflicted upon the employee was due to the performance of the employee's job duties or employment, the death shall be considered to be directly related to the employee's status as an employee. An employee's job duties are those performed within the course and scope of the person's employment with an employer.

(e) On the date the normal retirement of the employee would have occurred if the employee had lived, the retirement benefit shall be determined under the provisions of AS 39.35.820 - 39.35.840, 39.35.870, and 39.35.880. An employee who died and whose survivors receive occupational death benefits under this section shall be considered to have retired directly from the plan on the date the normal retirement of the employee would have occurred if the employee had lived.



Sec. 39.35.895. - Amendment and termination of plan.

(a) The state has the right to amend the plan at any time and from time to time, in whole or in part, including the right to make retroactive amendments referred to in 26 U.S.C. 401(b).

(b) The plan administrator may not modify or amend the plan retroactively in such a manner as to reduce the benefits of any member accrued to date under the plan by reason of contributions made before the modification or amendment except to the extent that the reduction is permitted by the Internal Revenue Code.

(c) The state may, in its discretion, terminate the plan in whole or part at any time without liability for the termination. If the plan is terminated, all investments remain in force until all individual accounts have been completely distributed under the plan, and, after all plan liabilities are satisfied, excess assets revert to the employer.

(d) Any contribution made by an employer to the plan because of a mistake of fact must be returned to the employer by the administrator within one year after the contribution or discovery, whichever is later.



Sec. 39.35.900. - Exclusive benefit.

(a) The corpus or income of the assets held in trust as required by the plan may not be diverted or used for other than the exclusive benefit of the participants.

(b) If plan benefits are provided through the distribution of annuity or insurance contracts, any refunds or credits in excess of plan benefits due to dividends, earnings, or other experience rating credits, or surrender or cancellation credits, shall be paid to the trust fund.

(c) The assets of the plan may not be used to pay premiums or contributions of the employer under another plan maintained by the employer.



Sec. 39.35.910. - Nonguarantee of returns, rates, or benefit amounts.

The plan created by AS 39.35.700 - 39.35.990 is a defined contribution plan, not a defined benefit plan. The amount of money in the account of a participant depends on the amount of contributions and the rate of return from investments of the account that varies over time. If benefits are paid in the form of an annuity, the benefit amount payable is dependent on the amount of money in the account and the interest rates applied and service fees charged by the annuity payor at the time benefits are first paid. Nothing in this plan guarantees a participant

(1) a rate of return or interest rate other than that actually earned by the account of the participant, less applicable administrative expenses; or

(2) an annuity based on interest rates or service charges other than interest rates available from and service charges by the annuity payor in effect at the time the annuity is paid.



Sec. 39.35.920. - Nonguarantee of employment.

The provisions of AS 39.35.700 - 39.35.990 are not a contract of employment between an employer and an employee, nor do they confer a right of an employee to be continued in the employment of an employer, nor are they a limitation of the right of an employer to discharge an employee with or without cause.



Sec. 39.35.930. - Fraud.

(a) A person who knowingly makes a false statement or falsifies or permits to be falsified a record of this plan in an attempt to defraud the plan is guilty of a class A misdemeanor.

(b) In this section, "knowingly" has the meaning given in AS 11.81.900(a).



Sec. 39.35.940. - Transfer into defined contribution plan by nonvested members of defined benefit plan.

(a) Subject to (i) of this section, an active member of the defined benefit retirement plan of the public employees' retirement system is eligible to participate in the defined contribution retirement plan established under AS 39.35.700 - 39.35.990 if that member has not vested. Participation in the defined contribution retirement plan is in lieu of participation in the defined benefit retirement plan established under AS 39.35.095 - 39.35.680.

(b) A member who has vested in a defined benefit retirement plan is not eligible to transfer under this section.

(c) Each eligible member who elects to participate in the defined contribution retirement plan shall have transferred to a new account the employee contribution account balance held in trust for the member under the defined benefit retirement plan of the public employees' retirement system. A matching employer contribution shall be made on behalf of that employee to the new account. The employer shall make the matching contribution from funds other than the trust funds of the defined benefit retirement plan established under AS 39.35.095 - 39.35.680.

(d) Upon a transfer, all membership service previously earned under the defined benefit retirement plan shall be nullified for purposes of entitlement to a future benefit under the defined benefit retirement plan but shall be credited for purposes of eligibility to elect medical benefits under AS 39.35.870 . Membership service allowed for credit toward medical benefits does not include any service credit purchased for employment by an employer who is not a participating employer in this chapter.

(e) An eligible member whose accounts are subject to a qualified domestic relations order may not make an election to participate in the defined contribution retirement plan under this subsection unless the qualified domestic relations order is amended or vacated and court-certified copies of the order are received by the administrator.

(f) As directed by the participant, the board shall transfer or cause to be transferred the appropriate amounts to the designated account. The board shall establish transfer procedures by regulation, but the actual transfer may not be later than 30 days after the effective date of the member's participation in the defined contribution retirement plan unless the major financial markets for securities available for a transfer are seriously disrupted by an unforeseen event that also causes the suspension of trading on any national securities exchange in the country where the securities were issued. In that event, the 30-day period of time may be extended by a resolution of the board of trustees. Transfers are not commissionable or subject to other fees and may be in the form of securities or cash as determined by the board. Securities shall be valued as of the date of receipt in the participant's account.

(g) If the board or the administrator receives notification from the United States Department of the Treasury, Internal Revenue Service, that this section or a portion of this section will cause the retirement system under this chapter, or a portion of the retirement system under this chapter, to be disqualified for tax purposes under the Internal Revenue Code, the portion that will cause the disqualification does not apply, and the board and the administrator shall notify the presiding officers of the legislature.

(h) The election to participate in the defined contribution retirement plan must be made in writing on forms and in the manner prescribed by the administrator. Before accepting an election to participate in the defined contribution retirement plan, the administrator must provide the employee planning on making an election to participate in the defined contribution retirement plan with information, including calculations to illustrate the effect of moving the employee's retirement plan from the defined benefit retirement plan to the defined contribution retirement plan as well as other information to clearly inform the employee of the potential consequences of the employee's election. An election made under this subsection to participate in the defined contribution retirement plan is irrevocable. Upon making the election, the participant shall be enrolled as a member of the defined contribution retirement plan, the member's participation in the plan shall be governed by the provisions of AS 39.35.700 - 39.35.990, and the member's participation in the defined benefit retirement plan under AS 39.35.115 shall terminate. The participant's enrollment in the defined contribution retirement plan shall be effective the first day of the month after the administrator receives the completed enrollment forms. An election made by an eligible member who is married is not effective unless the election is signed by the individual's spouse.

(i) A member may make an election under this section only if the member's employer participates in both the defined benefit retirement plan and the defined contribution retirement plan and consents to transfers under this section. The employer shall notify the administrator if the employer consents to allowing the employer's members to choose to transfer from the defined benefit retirement plan to the defined contribution retirement plan under this section. An employer's notice to allow transfers is irrevocable and applicable to all eligible employees of the employer.

(j) In this section,

(1) "defined benefit retirement plan" means the retirement plan established in AS 39.35.095 - 39.35.680;

(2) "defined contribution retirement plan" means the retirement plan established in AS 39.35.700 - 39.35.990.



Sec. 39.35.950. - Request by political subdivision to participate and adoption of resolution.

A municipality or other political subdivision of the state may request to become an employer in this plan. The request shall be made after adoption of a resolution by the legislative body of the political subdivision and after approval of the resolution by the person required by law to approve the resolution. A certified copy of the resolution shall be filed with the administrator. If the administrator approves the request for participation, the political subdivision is an employer of the plan.



Sec. 39.35.955. - Request by public organization to participate and adoption of resolution.

A public organization may request to become an employer in this plan. The request shall be made after adoption of a resolution by the governing body of the public organization. A certified copy of the resolution shall be filed with the administrator. If the administrator approves the request for participation, the public organization is an employer of the plan.



Sec. 39.35.960. - Membership in teachers' and public employees' retirement systems.

Sec. 39.35.960. Membership in teachers' and public employees' retirement systems.

A person who is employed at least half-time in the public employees' defined contribution retirement plan (AS 39.35.700 - 39.35.990) during the same period that the person is employed at least half-time in a position in the teachers' defined contribution retirement plan (AS 14.25.310 - 14.25.590) shall receive credited service under each plan for half-time employment. However, the amount of credited service a person receives under the public employees' defined contribution retirement plan during a school year may not exceed the amount necessary, when added to the amount of credited service earned during the school year under the teachers' defined contribution retirement plan, to equal one year of credited service.



Sec. 39.35.965. - Army and air national guard employees.

A regular full-time civilian employee of the Alaska Army National Guard and Air National Guard whose entire salary is paid from allotted federal funds is included in the public employees' defined contribution retirement plan (AS 39.35.700 - 39.35.990) if the federal or state government pays the employer's contributions. If the amount that the federal government may legally contribute to the plan is lower than the required employer's contribution, the state government shall contribute the difference. If the employer's contributions are not paid when due, service credit for the period of delinquency may not be granted until the contributions are paid.



Sec. 39.35.970. - North Pacific Fishery Management Council employees.

An employee of the North Pacific Fishery Management Council appointed under 16 U.S.C. 1852(f)(1)(Sec. 302(f)(1) of P.L. 94-265) whose compensation is paid from allotted federal funds is included in the public employees' defined contribution retirement plan (AS 39.35.700 - 39.35.990) if the council pays the employer's contributions. If the employer's contributions are not paid when due, credited service for the period of delinquency may not be granted until the contributions are paid.



Sec. 39.35.990. - Definitions.

In AS 39.35.700 - 39.35.990, unless the context requires otherwise,

(1) "administrator" means the commissioner of administration or the commissioner's designee;

(2) "alternate payee" means the person for whom an amount has been separated into an account under a qualified domestic relations order;

(3) "annuitant" means a member, beneficiary, or alternate payee who is receiving a benefit under this plan;

(4) "beneficiary" means the person or persons entitled under the provisions of this plan to receive benefits after the death of a member or alternate payee;

(5) "board" has the meaning given in AS 39.35.680 ;

(6) "calendar year" has the meaning given in AS 39.35.680 ;

(7) "compensation"

(A) means

(i) the total remuneration earned by an employee for personal services rendered, including cost-of-living differentials, as reported on the employee's Federal Income Tax Withholding Statement (Form W-2) from the employer for the calendar year;

(ii) the member contribution to the public employees' retirement system under AS 39.35.730 , employee deferrals under AS 39.45.010 , the wage reduction amount contributed to the Alaska Supplemental Annuity Plan under AS 39.30.150 (a), and the wage reduction amount contributed to the Alaska Supplemental Benefit Plan under AS 39.30.150 (c), as those statutes may be amended from time to time;

(B) does not include retirement benefits, severance pay or other separation bonuses, welfare benefits, per diem, expense allowances, workers' compensation payments, payments for leave not used whether those leave payments are scheduled payments, lump-sum payments, donations, or cash-ins, any remuneration contributed by the employer for or on account of the employee under this plan or under any other qualified or nonqualified employee benefit plan, any remuneration not specifically included above which would have been excluded under 26 U.S.C. 3121(a) (Internal Revenue Code) if the employer had remained in the Federal Social Security System, or any remuneration paid by the employer in excess of the Social Security Taxable Wage Base for the calendar year;

(C) notwithstanding (B) of this paragraph, includes any amount that is contributed by the employer under a salary reduction agreement and that is not includible in the gross income of the employee under 26 U.S.C. 125, 132(f)(4), 402(e)(3), 402(h)(1)(B) or 403(b) (Internal Revenue Code); the annual compensation limitation for the member, which is so taken into account for those purposes, may not exceed $200,000, as adjusted for the cost of living in accordance with 26 U.S.C. 401(a)(17)(B) (Internal Revenue Code), with the limitation for a fiscal year being the limitation in effect for the calendar year within which the fiscal year begins;

(8) "dependent child" has the meaning given in AS 39.35.680 ;

(9) "distribution commencement date" has the meaning given in AS 39.35.840(a);

(10) "employer" means

(A) the State of Alaska; or

(B) a political subdivision or public organization of the state that participates in the plan;

(11) "fund" means the assets of the plan;

(12) "individual account" means the total maintained by the plan in an investment account within the trust fund, established for each member for the purposes of allocation of the member's contributions, the employer's contributions on behalf of the member, and earnings credited to each of those contributions, investment gains and losses, and expenses; as well as reporting of the member's benefit under the plan;

(13) "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended;

(14) "investment funds" means those separate funds that are provided within and that make up the trust fund and that are established for the purpose of directing investment through the exercise of the sole control of a member, beneficiary, or alternate payee under the terms of the plan and trust agreement;

(15) "limitation year" means the year for which contributions are made to a member's individual account as reported to the Internal Revenue Service and as meets the limits described in 26 U.S.C. 415(c);

(16) "member" means an employee of an employer or former employee of an employer who retains a right to benefits under the plan, but does not include full-time or part-time instructors of the Department of Labor and Workforce Development;

(17) "membership service" means full-time or part-time employment with an employer in the plan;

(18) "normal retirement age" means the age set for Medicare eligibility at the time the member retires;

(19) "participant" means the person who has a vested right to an individual account, such as a member, an alternate payee if the account is subject to a qualified domestic relations order, the member's beneficiary if the member is deceased, or an alternate payee's beneficiary if the alternate payee is deceased;

(20) "peace officer" or "fire fighter" has the meaning given in AS 39.35.680;

(21) "plan" means the retirement plan established in AS 39.35.700 - 39.35.990;

(22) "prudent investment standard" means the degree of care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims;

(23) "qualified domestic relations order" means a divorce or dissolution judgment under AS 25.24, including an order approving a property settlement, that

(A) creates or recognizes the existence of an alternate payee's right to, or assigns to an alternate payee the right to, receive all or a portion of an individual account or the benefits payable with respect to a member;

(B) sets out the name and last known mailing address, if any, of the member and of each alternate payee covered by the order;

(C) sets out the amount or percentage of the member's benefit, or of any survivor's benefit, to be paid to the alternate payee, or sets out the manner in which that amount or percentage is to be determined;

(D) sets out the number of payments or period to which the order applies;

(E) sets out the retirement plan to which the order applies;

(F) does not require any type or form of benefit or any option not otherwise provided by AS 39.35.700 - 39.35.990;

(G) does not require an increase of benefits in excess of the amount provided by AS 39.35.700 - 39.35.990; and

(H) does not require the payment to an alternate payee of benefits that are required to be paid to another alternate payee under another order previously determined to be a qualified domestic relations order;

(24) "retiree" means an eligible person who has elected to receive medical benefits under AS 39.35.880 ;

(25) "surviving spouse" means the spouse of an employee who has been married to the employee for at least one year at the time of the employee's death;

(26) "system" has the meaning given in AS 39.35.680 ;

(27) "year of service" means the equivalent of 52 weeks of permanent full-time employment, which may consist of a combination of permanent full-time or permanent part-time membership service; in this paragraph, "permanent full-time" and "permanent part-time" have the meanings given in AS 39.35.680 .






Article 11 - GENERAL PROVISIONS APPLICABLE TO TITLE

Sec. 39.35.995. - Short title.

This chapter may be cited as the Public Employees' Retirement System of Alaska.









Chapter 39.36. - PUBLIC EMPLOYEES' AND TEACHERS' DISABILITY REVIEW



Chapter 39.40. - UNITED STATES SAVINGS BONDS PURCHASE PLAN

Sec. 39.40.010. - Authorization.

An employee of the state may give written authorization to permit an employer to deduct a sum of money each month from the employee's wages for the purchase of United States savings bonds. The United States savings bonds purchased shall be made payable to the person specified by the employee.



Sec. 39.40.020. - Administration.

(a) The wage deductions withheld under AS 39.40.010 shall be held in trust until a United States savings bond is purchased by the Department of Administration. After the purchase of the bond, it shall be turned over to the employee.

(b) The Department of Administration shall adopt regulations to carry out this chapter.






Chapter 39.45. - PUBLIC EMPLOYEES' DEFERRED COMPENSATION PROGRAM

Sec. 39.45.010. - Authority.

The state or a political subdivision of the state may, by contract, agree with an employee to defer, in whole or in part, that employee's salary or wages.



Sec. 39.45.020. - Administration of program.

(a) The administration of the deferred compensation program for state employees is under the direction of the Department of Administration. A political subdivision coming under the provisions of this chapter shall designate the office or official to administer its program.

(b) Payroll deductions are authorized by this chapter and shall be made by the appropriate payroll officer.

(c) The administrator of a deferred compensation program may contract with a private person for providing consolidated billing and other administrative services. The administrator may contract with an insurance carrier to reimburse the state or political subdivision of the state for the cost of administering the deferred compensation program.



Sec. 39.45.021. - Accounting and disposition of fees. [Repealed, Sec. 28 ch 90 SLA 1991].

Repealed or Renumbered



Sec. 39.45.025. - Duties of the Public Employees Retirement Board. [Repealed, Sec. 132 ch 9 FSSLA 2005].

Repealed or Renumbered



Sec. 39.45.030. - Investment authority.

(a) The Alaska Retirement Management Board is authorized, subject to contracts with individual employees, to invest the funds held under a deferred compensation program. The board has the same powers and duties concerning the management and investment in regard to those funds as are provided under AS 37.10.220 .

(b) [Repealed, Sec. 24 ch 31 SLA 1992].

(c) The board may provide a range of investment options and permit a participant or beneficiary of the program to exercise control over the assets in the individual's account. If the board offers investment options, and if a participant or beneficiary exercises control over the assets in the individual's account,

(1) the participant or beneficiary is not considered a fiduciary for any reason on the basis of exercising that control; and

(2) a person who is otherwise a fiduciary is not liable under this section for any loss, or by reason of any breach, that results from the individual's exercise of control.

(d) If the board is considering entering into a contract or modifying an existing contract concerning the management or investment of funds of the deferred compensation program, the board shall consult with the commissioner of administration before making a decision on the issue.

(e) The board shall develop a contingency plan that addresses the board's response to possible future investment problems.

(f) Except to the extent clearly set out in the terms of the plan document offered by the employer to the employee, the employer is not liable to the employee for investment losses if the prudent investment standard has been met.

(g) In this section, "board" means the Alaska Retirement Management Board.



Sec. 39.45.040. - Additional benefits.

The deferred compensation program established under this chapter exists and serves in addition to any existing retirement, pension, or benefit system established by the state or its political subdivisions and may not effect a reduction in benefits receivable under an existing system.



Sec. 39.45.050. - Tax deferred investments.

The administrator of a deferred compensation program under this chapter shall invest only in contracts that allow for deferment of the state and federal income tax until benefits are receivable under the program and shall make appropriate withholding adjustments in each participating employee's payroll.



Sec. 39.45.060. - Definitions.

In this chapter,

(1) "board" means the trustees of the Alaska Retirement Management Board established under AS 37.10.210 ;

(2) "employee" means a person, whether appointed, elected, or under contract, who provides services for the state or a political subdivision of the state for which compensation is given.






Chapter 39.50. - PUBLIC OFFICIAL FINANCIAL DISCLOSURE

Sec. 39.50.010. - Findings and purpose.

(a) It is declared by the people of the State of Alaska that the purposes of this chapter are:

(1) to discourage public officials from acting upon a private or business interest in the performance of a public duty;

(2) to assure that public officials in their official acts are free of the influence of undisclosed private or business interests;

(3) to develop public confidence in persons seeking or holding public office, enhance the dignity of the offices and make them attractive to citizens who are motivated to public service; and

(4) to develop accountability in government by permitting public access to information necessary to judge the credentials and performance of those who seek and hold public office.

(b) The people of the State of Alaska declare that:

(1) public office is a public trust that should be free from the danger of conflict of interest;

(2) the public has a right to know of the financial and business interests of persons who seek or hold public office;

(3) a compelling state interest requires that candidates for office and office holders disclose their personal and business financial interests;

(4) reasonable disclosure requirements do not violate an individual's right to privacy when the individual seeks or holds public office and a compelling state interest in the disclosure exists; and

(5) reasonable disclosure requirements do not have the effect of chilling the exercise of the right of a qualified person to seek or hold public office.



Sec. 39.50.020. - Report of financial and business interests.

(a) A public official other than the governor or the lieutenant governor shall file a statement giving income sources and business interests, under oath and on penalty of perjury, within 30 days after taking office as a public official. Candidates for state elective office other than a candidate who is subject to AS 24.60 shall file the statement with the director of elections at the time of filing a declaration of candidacy or a nominating petition or becoming a candidate by any other means. Candidates for elective municipal office shall file the statement at the time of filing a nominating petition, declaration of candidacy, or other required filing for the elective municipal office. Refusal or failure to file within the time prescribed shall require that the candidate's filing fees, if any, and filing for office be refused or that a previously accepted filing fee be returned and the candidate's name removed from the filing records. A statement shall also be filed by public officials no later than March 15 in each following year. Persons who are members of boards or commissions not named in AS 39.50.200 (b) are not required to file financial statements.

(b) A public official other than an elected or appointed municipal officer shall file the statement with the Alaska Public Offices Commission. Candidates for the office of governor and lieutenant governor and, if the candidate is not subject to AS 24.60, the legislature shall file the statement under AS 15.25.030 or 15.25.180. Municipal officers, and candidates for elective municipal office, shall file with the municipal clerk or other municipal official designated to receive their filing for office. All statements required to be filed under this chapter are public records.



Sec. 39.50.025. - Notification to candidates for legislature. [Repealed, Sec. 42 ch 127 SLA 1992].

Repealed or Renumbered



Sec. 39.50.030. - Contents of statements.

(a) Each statement must be an accurate representation of the financial affairs of the public official or candidate and must contain the same information for each member of the person's family, as specified in (b) and (d) of this section, to the extent that it is ascertainable by the public official or candidate.

(b) Each statement filed by a public official or candidate under this chapter must include the following:

(1) the source of all income over $5,000 during the preceding calendar year, including taxable and nontaxable capital gains, received by the person, the person's spouse or domestic partner, or the person's dependent child, except that a source of income that is a gift must be included if the value of the gift exceeds $250;

(2) the identity, by name and address, of each business in which the person, the person's spouse or domestic partner, or the person's dependent child has an interest or was a stockholder, owner, officer, director, partner, proprietor, or employee during the preceding calendar year, except that an interest of less than $5,000 in the stock of a publicly traded corporation need not be included;

(3) the identity and nature of each interest in real property, including an option to buy, owned at any time during the preceding calendar year by the person, the person's spouse or domestic partner, or the person's dependent child;

(4) the identity of each trust or other fiduciary relation in which the person, the person's spouse or domestic partner, or the person's dependent child held a beneficial interest exceeding $5,000 during the preceding calendar year, a description and identification of the property contained in each trust or relation, and the nature and extent of the beneficial interest in it;

(5) any loan or loan guarantee of more than $5,000 made to the person, the person's spouse or domestic partner, or the person's dependent child, and the identity of the maker of the loan or loan guarantor and the identity of each creditor to whom the person, the person's spouse or domestic partner, or the person's dependent child owed more than $5,000; this paragraph requires disclosure of a loan, loan guarantee, or indebtedness only if the loan or guarantee was made, or the indebtedness incurred, during the preceding calendar year, or if the amount still owing on the loan, loan guarantee, or indebtedness was more than $5,000 at any time during the preceding calendar year;

(6) a list of all contracts and offers to contract with the state or an instrumentality of the state during the preceding calendar year held, bid, or offered by the person, the person's spouse or domestic partner, or the person's dependent child, a partnership or professional corporation of which the person is a member, or a corporation in which the person or the person's spouse, domestic partner, or dependent children, or a combination of them, hold a controlling interest; and

(7) a list of all mineral, timber, oil, or any other natural resource lease held, or lease offer made, during the preceding calendar year by the person, the person's spouse or domestic partner, or the person's dependent child, a partnership or professional corporation of which the person is a member, or a corporation in which the person or the person's spouse or domestic partner or dependent children, or a combination of them, holds a controlling interest.

(c) [Repealed, Sec. 26 ch 25 SLA 1975].

(d) In addition to the requirements of (b) of this section, each statement filed under this chapter by a public official in the executive branch of state government other than the chair or a member of a state commission or board must include a disclosure of the formation or maintenance of a close economic association involving a substantial financial matter as required by this subsection. The disclosure must be sufficiently detailed so that a reader can ascertain the nature of the association. A public official shall disclose a close economic association with

(1) a legislator;

(2) a public official who is not an elected or appointed municipal officer;

(3) a lobbyist; or

(4) a public officer if the person required to make the disclosure is the governor or the lieutenant governor.

(e) If a public official required to disclose a close economic association under (d) of this section forms a close economic association after the date on which the public official files the financial disclosure statement required by (a) of this section, disclosure of the association must be made to the commission within 60 days after the formation of the association.

(f) When making a disclosure under (d) of this section concerning a relationship with a lobbyist to whom the public official is married or who is the public official's domestic partner, the public official shall also disclose the name and address of each employer of the lobbyist and the total monetary value received from the lobbyist's employer. The public official shall report changes in the employers of the spouse or domestic partner within 48 hours after the change. In this subsection, "employer of the lobbyist" means the person from whom the lobbyist received money, or goods or services having a monetary value, for engaging in lobbying on behalf of the person.

(g) The requirements in this section for disclosures related to a person's domestic partner do not apply to an elected or appointed municipal officer.

(h) In this section,

(1) [Repealed, Sec. 41 ch 108 SLA 2003].

(2) "close economic association" means a financial relationship that exists between a public official required to disclose a close economic association under (d) of this section and some other person or entity, including a relationship where the public official serves as a consultant or advisor to, is a member or representative of, or has a financial interest in an association, partnership, business, or corporation;

(3) "lobbyist" has the meaning given in AS 24.60.990 (a);

(4) "public officer" has the meaning given in AS 39.52.960 .



Sec. 39.50.035. - Exemptions.

A person subject to this chapter is not exempt from any of its provisions except to the extent state courts determine that legally privileged professional relationships preclude complete compliance.



Sec. 39.50.040. - Blind trusts.

(a) A public official may transfer all or a portion of the official's assets to a blind trust for the duration of service in public office. The original assets placed in the blind trust shall be listed by the official in the statement required to be filed under this chapter. The instrument creating the blind trust must be included with the statement.

(b) For a trust to qualify under this section,

(1) assets transferred to the trust shall be marketable;

(2) the trustee shall be a bank or other institutional fiduciary;

(3) the trustee shall have full authority to manage the trust, including the purchase, sale, and exchange of its assets in accordance with fiduciary principles;

(4) information regarding the identity and the nature of its assets shall be confidential from the trustor for the duration of the trust;

(5) the trustee shall be required to report any known breach of confidentiality or the termination of the trust to the office where the trustor is required to file statements under this chapter; and

(6) [Repealed, Sec. 26 ch 25 SLA 1975].



Sec. 39.50.050. - Administration and inspection.

(a) The Alaska Public Offices Commission created under AS 15.13.020 (a) shall administer the provisions of this chapter. The commission shall prepare and keep available for distribution standardized forms on which the reports required by this chapter shall be filed. The commission shall print the forms provided under this section so that the front and back of each page have the same orientation when the page is rotated on the vertical axis of the page. The commission may request that the information required under this chapter be submitted electronically but shall accept any information required under this chapter that is typed in clear and legible black typeface or hand-printed in dark ink on paper in a format approved by the commission or on forms provided by the commission and that is filed with the commission.

(b) The commission shall adopt regulations to implement and interpret the provisions of this chapter. Regulations or interpretation shall be within the intent and purpose of this chapter and are subject to judicial review under the Administrative Procedure Act (AS 44.62).

(c) Reports filed under this chapter shall be kept on file for at least six years and are public records.

(d) [Repealed, Sec. 35 ch 126 SLA 1994].



Sec. 39.50.060. - Penalty for wilful violation of disclosure requirements.

(a) A person required to file a report of financial or business interests under this chapter who refuses or knowingly fails to disclose required information within the time required in this chapter, or who provides false or misleading information, knowing it to be false or misleading, is guilty of a misdemeanor and upon conviction is punishable by a fine of not less than $100 nor more than $1,000, or by imprisonment for a period of not more than six months, or by both.

(b) Any person failing or refusing to comply with the requirements of this chapter, in addition to the penalties prescribed, shall forfeit nomination to office and may not be seated or installed in office if the person has not complied. Nominated, hired, or appointed officials, commissioners, chairs, or members of commissions or boards specified in AS 39.50.200 (b) may not be confirmed by the legislature if compliance has not been made. In the case of elected officials, the lieutenant governor, or other certifying authority, may not certify a person's nomination for office or the person's election to office if compliance was not made within the time required. The nomination to office or election to office shall be certified to the highest vote getter for that nomination for that office or election to that office who has complied within the times required and who shall be declared nominated or elected. For purposes of this subsection, a person is considered to have complied within the time required if the person complies within 30 days after the due date established by this chapter.



Sec. 39.50.070. - Failure to report by certain public officials.

A public official in the executive branch of state government, other than the governor or lieutenant governor or a chair or member of a state board or commission, who refuses or fails to file a report of financial interests required under this chapter when due may not hold office, and the person's name may not be submitted to the legislature for confirmation, until the person complies. The person may not be confirmed, hired, or appointed, and the person forfeits and may not be paid any salary, per diem, or travel expenses, until the person complies. If, after installation in office or beginning employment in the position, the person refuses or fails to file the required statement when due, the person is guilty of a misdemeanor and upon conviction is punishable by a fine of not less than $100 nor more than $1,000 and shall be removed from office if compliance is not made within 30 days after the due date of the report.



Sec. 39.50.080. - Failure to report by a commission or board chairman or member.

A person hired or appointed as a commissioner, chairman or member of a state commission or board specified in AS 39.50.200 (b) who fails to file a report of financial interests required under this chapter when due may not hold office, and the person's name may not be submitted to the legislature until the person complies. The person may not be confirmed, and the person forfeits and may not be paid any salary, per diem or travel expenses until the person complies. If, after being seated as commissioner, chairman or member of such a commission or board the person refuses or fails to file the required statement when due, the person is guilty of a misdemeanor and upon conviction is punishable by a fine of not less than $100 nor more than $1,000 and shall be removed from office if compliance is not made within 30 days after the due date.



Sec. 39.50.090. - Prohibited acts.

(a) A public official may not use the official position or office for the primary purpose of obtaining personal financial gain or financial gain for a spouse, dependent child, mother, father, or business with which the official is associated or in which the official owns stock. A public official other than an elected or appointed municipal official may not use the official's position or office for the primary purpose of obtaining financial gain for the official's domestic partner.

(b) A person may not offer or pay to a public official, and a public official may not solicit or receive money for legislative advice or assistance, or for advice or assistance given in the course of the official's public employment or relating to the public employment. However, this prohibition does not apply to a chair or member of a state commission or board or municipal officer if the subject matter of the legislative advice or assistance is not related directly to the function of the commission, board, or municipal body served by the municipal officer; this exception from the general prohibition does not apply to one whose service on a state commission or board constitutes the person as a full-time state employee under this title.

(c) A public official may not represent a client before a state agency for a fee. However, this prohibition does not apply to a municipal officer, or chairman or member of a state commission or board except with regard to representation before that commission or board; this exception from the general prohibition does not apply to one whose service on the commission or board constitutes the person as a full-time state employee under this title.

(d) A municipal officer may not represent a client for a fee before the municipal body the officer serves.

(e) Violation of this section is a misdemeanor, punishable upon conviction by a fine of not less than $500 nor more than $2,000, by imprisonment up to one year, or by both.

(f) In this section, "public official" includes, in addition to the persons specified in AS 39.50.200 (a), chairmen and members of all commissions and boards created by statute or administrative action as agencies of the state.



Sec. 39.50.100. - Enforcement by private citizens.

A qualified Alaska voter may bring a civil action to enforce any of the sections of this chapter.



Sec. 39.50.110. - Report of financial interests of judicial officers.

Each judicial officer as defined in AS 39.50.200 (a) shall file reports of financial and business interests required by this chapter. A judicial officer who refuses or fails to file a report when it is due forfeits and may not be paid salary, per diem, or travel expenses after the due date, until compliance, and is guilty of a misdemeanor and upon conviction is punishable by a fine of not less than $100 nor more than $1,000. The indicted officer may not be appointed by the governor or other authority until compliance. Upon failure or refusal to comply within 30 days of the due date, the judicial officer forfeits office and shall be removed from office.



Sec. 39.50.120. - Report of financial interests of legislators. [Repealed, Sec. 42 ch 127 SLA 1992].

Repealed or Renumbered



Sec. 39.50.130. - Report of financial interests of governor and lieutenant governor.

The governor and lieutenant governor shall each file a report of financial interests required by this chapter. If the governor or lieutenant governor fails to file the report when due, salary, per diem, and travel expenses after the due date are forfeited and may not be paid until compliance, and the person is guilty of a misdemeanor and upon conviction is punishable by a fine of not less than $100 nor more than $1000.



Sec. 39.50.135. - Civil penalty: Late filing of required reports.

A person who fails to file a properly completed and certified report within the time required by this chapter is subject to a civil penalty of not more than $10 a day for each day the delinquency continues as the commission determines subject to appeal to the superior court. An affidavit stating facts in mitigation may be submitted to the commission by a person against whom a civil penalty is assessed. However, the imposition of the penalties prescribed in this section or in AS 39.50.060 - 39.50.130 does not excuse that person from filing reports required by this chapter.



Sec. 39.50.140. - Accepting bribe. [Repealed, Sec. 26 ch 25 SLA 1975].

Repealed or Renumbered



Sec. 39.50.145. - Participation by municipalities.

A municipality may exempt its municipal officers from the requirements of this chapter if a majority of the voters voting on the question at a regular election, as defined by AS 29.71.800 (20), or a special municipality-wide election, vote to exempt its municipal officers from the requirements of this chapter. The question of exemption from the requirements of this chapter may be submitted by the city council or borough assembly by ordinance or by initiative election.



Sec. 39.50.150. - Initial filing date for public officials. [Repealed, Sec. 60 ch 21 SLA 1985].

Repealed or Renumbered



Sec. 39.50.200. - Definitions.

(a) In this chapter

(1) "assistant to the governor or the lieutenant governor" includes any executive, legislative, special, administrative, or press assistant to the governor or lieutenant governor, and any person similarly employed in a policy-making position;

(2) "child" includes a biological child, an adoptive child, and a stepchild;

(3) "commission" means the Alaska Public Offices Commission created under AS 15.13.020 (a);

(4) "domestic partner" means a person who is cohabiting with another person in a relationship that is like a marriage but that is not a legal marriage;

(5) "instrumentality of the state" means a state department or agency, whether in the legislative, judicial, or executive branch, including the University of Alaska;

(6) "judicial officer" means a person appointed as a justice to the supreme court or as a judge to the court of appeals, superior court, district court, or magistrate court;

(7) "mother or father" includes a biological parent, an adoptive parent, and a step-parent;

(8) "municipal officer" includes a borough or city mayor, borough assemblyman, city councilman, school board member, elected utility board member, city or borough manager, members of a city or borough planning or zoning commission within a home rule or general law city or borough, or a unified municipality;

(9) "public official" means

(A) a judicial officer;

(B) the governor or the lieutenant governor;

(C) a person hired or appointed in a department in the executive branch as

(i) the head or deputy head of the department;

(ii) the director or deputy director of a division;

(iii) a special assistant to the head of the department;

(iv) a person serving as the legislative liaison for the department;

(D) an assistant to the governor or the lieutenant governor;

(E) the chair or a member of a state commission or board;

(F) state investment officers and the state comptroller in the Department of Revenue;

(G) the chief procurement officer appointed under AS 36.30.010 ;

(H) the executive director of the Alaska Workforce Investment Board; and

(I) each appointed or elected municipal officer;

(10) "source of income" means the entity for which service is performed or that is otherwise the origin of payment; if the person whose income is being reported is employed by another, the employer is the source of income; but if the person is self-employed by means of a sole proprietorship, partnership, professional corporation, or a corporation in which the person, the person's spouse or domestic partner, or the person's dependent children, or a combination of them, hold a controlling interest, the "source" is the client or customer of the proprietorship, partnership, or corporation, but, if the entity that is the origin of payment is not the same as the client or customer for whom the service is performed, both are considered the source.

(b) In this chapter "state commission or board" means the

(1) [Repealed, Sec. 30 ch 81 SLA 2000].

(2) Alaska State Council on the Arts (AS 44.27.040 );

(3) Alcoholic Beverage Control Board (AS 04.06.010 );

(4) State Assessment Review Board (AS 43.56.040 );

(5) [Repealed, Sec. 1 ch 54 SLA 1981].

(6) Board of Education and Early Development (AS 14.07.075 );

(7) Alaska Public Broadcasting Commission (AS 44.21.256 );

(8) Alaska Public Offices Commission (AS 15.13.020 );

(9) [Repealed, Sec. 16 ch 61 SLA 1995].

(10) Alaska Commercial Fisheries Entry Commission (AS 16.43.020 );

(11) Fishermen's Fund Advisory and Appeals Council (AS 23.35.010 );

(12) [Repealed, Sec. 140 ch 4 FSSLA 1992].

(13) State Commission for Human Rights (AS 18.80.010 );

(14) [Repealed, Sec. 86 ch 59 SLA 1982].

(15) Alaska Judicial Council (art. IV, Sec. 8, Alaska Constitution);

(16) Commission on Judicial Conduct (art. IV, Sec. 10, Alaska Constitution);

(17) [Repealed, Sec. 24 ch 22 SLA 2001].

(18) Local Boundary Commission (AS 44.33.810 );

(19) Occupational Safety and Health Review Board (AS 18.60.057 );

(20) Board of Parole (AS 33.16.020 );

(21) State Personnel Board (AS 39.25.060 );

(22) [Repealed, Sec. 20 ch 110 SLA 1981].

(23) [Repealed, Sec. 132 ch 9 FSSLA 2005].

(24) Regulatory Commission of Alaska (AS 42.04.010 );

(25) University of Alaska Board of Regents (AS 14.40.120 );

(26) Alaska Royalty Oil and Gas Development Advisory Board (AS 38.06.020);

(27), (28) [Repealed, Sec. 86 ch 59 SLA 1982].

(29) [Repealed, Sec. 132 ch 9 FSSLA 2005].

(30) [Repealed, 1983 Initiative Proposal No. 2, Sec. 6].

(31) Workers' Compensation Board (AS 23.30.005 ) and Workers' Compensation Appeals Commission (AS 23.30.007 );

(32) Alaska Commission on Postsecondary Education (AS 14.42.015 );

(33) Alaska Municipal Bond Bank Authority (AS 44.85.020 );

(34) [Repealed, Sec. 1 ch 54 SLA 1981].

(35) Alaska Medical Facility Authority (AS 18.26);

(36) Alaska Oil and Gas Conservation Commission (AS 31.05);

(37) Alaska Housing Finance Corporation (AS 18.56.010 - 18.56.900);

(38) [Repealed, Sec. 44 ch 24 SLA 2003].

(39) [Repealed, Sec. 4 ch 75 SLA 1979].

(40) Board of Fisheries (AS 16.05.221 (a));

(41) Board of Game (AS 16.05.221 (b));

(42) Board of Trustees, executive director, and investment officers of the Alaska Permanent Fund Corporation (AS 37.13.040 );

(43) [Repealed, Sec. 69 ch 14 SLA 1987].

(44) Alaska Seafood Marketing Institute (AS 16.51.010 );

(45) Council on Domestic Violence and Sexual Assault (AS 18.66.010 );

(46) [Repealed, Sec. 27 ch 18 SLA 1993].

(47) [Repealed, Sec. 38 ch 168 SLA 1990].

(48) [Repealed, Sec. 16 ch 33 SLA 1996].

(49) [Repealed, Sec. 10 ch 29 SLA 1999].

(50) [Repealed, Sec. 9 E.O. No. 84 (1993)].

(51) [Repealed, Sec. 102 ch 21 SLA 2000].

(52) Correctional Industries Commission (AS 33.32.070 );

(53) the board of directors and the executive director of the Alaska Aerospace Development Corporation (AS 14.40.821 );

(54) Alaska Retirement Management Board (AS 37.10.210 );

(55) Alaska Workforce Investment Board (AS 23.15.550 );

(56) Board of Agriculture and Conservation (AS 03.09.010 );

(57) the board of directors and chief executive officer of the Alaska Natural Gas Development Authority (AS 41.41.020 );

(58) Big Game Commercial Services Board (AS 08.54.591 ).






Chapter 39.51. - INCENTIVE AWARD PROGRAM AND MISCELLANEOUS PROVISIONS

Sec. 39.51.010. - Misuse of confidential information. [Repealed, Sec. 21 ch 166 SLA 1978. For current law see AS 12.56.860 ].

Repealed or Renumbered



Sec. 39.51.020. - , 39.51.030. [Renumbered as AS 39.90.010 and 39.90.020].

Repealed or Renumbered



Sec. 39.51.110. - 39.51.200. - Incentive awards program. [Repealed, Sec. 3 ch 60 SLA 1989].

Repealed or Renumbered






Chapter 39.52. - ALASKA EXECUTIVE BRANCH ETHICS ACT

Article 01 - DECLARATIONS

Sec. 39.52.010. - Declaration of policy.

(a) It is declared that

(1) high moral and ethical standards among public officers in the executive branch are essential to assure the trust, respect, and confidence of the people of this state;

(2) a code of ethics for the guidance of public officers will

(A) discourage those officers from acting upon personal or financial interests in the performance of their public responsibilities;

(B) improve standards of public service; and

(C) promote and strengthen the faith and confidence of the people of this state in their public officers;

(3) holding public office or employment is a public trust and that as one safeguard of that trust, the people require public officers to adhere to a code of ethics;

(4) a fair and open government requires that executive branch public officers conduct the public's business in a manner that preserves the integrity of the governmental process and avoids conflicts of interest;

(5) in order for the rules governing conduct to be respected both during and after leaving public service, the code of ethics must be administered fairly without bias or favoritism;

(6) no code of conduct, however comprehensive, can anticipate all situations in which violations may occur nor can it prescribe behaviors that are appropriate to every situation; in addition, laws and regulations regarding ethical responsibilities cannot legislate morality, eradicate corruption, or eliminate bad judgment; and

(7) compliance with a code of ethics is an individual responsibility; thus all who serve the state have a solemn responsibility to avoid improper conduct and prevent improper behavior by colleagues and subordinates.

(b) The legislature declares that it is the policy of the state, when a public employee is appointed to serve on a state board or commission, that the holding of such offices does not constitute the holding of incompatible offices unless expressly prohibited by the Alaska Constitution, this chapter and any opinions or decisions rendered under it, or another statute.






Article 02 - CODE OF ETHICS

Sec. 39.52.110. - Scope of code.

(a) The legislature reaffirms that each public officer holds office as a public trust, and any effort to benefit a personal or financial interest through official action is a violation of that trust. In addition, the legislature finds that, so long as it does not interfere with the full and faithful discharge of an officer's public duties and responsibilities, this chapter does not prevent an officer from following other independent pursuits. The legislature further recognizes that

(1) in a representative democracy, the representatives are drawn from society and, therefore, cannot and should not be without personal and financial interests in the decisions and policies of government;

(2) people who serve as public officers retain their rights to interests of a personal or financial nature; and

(3) standards of ethical conduct for members of the executive branch need to distinguish between those minor and inconsequential conflicts that are unavoidable in a free society, and those conflicts of interests that are substantial and material.

(b) Unethical conduct is prohibited, but there is no substantial impropriety if, as to a specific matter, a public officer's

(1) personal or financial interest in the matter is insignificant, or of a type that is possessed generally by the public or a large class of persons to which the public officer belongs; or

(2) action or influence would have insignificant or conjectural effect on the matter.

(c) The attorney general, designated supervisors, hearing officers, and the personnel board must be guided by this section when issuing opinions and reaching decisions.



Sec. 39.52.120. - Misuse of official position.

(a) A public officer may not use, or attempt to use, an official position for personal gain, and may not intentionally secure or grant unwarranted benefits or treatment for any person.

(b) A public officer may not

(1) seek other employment or contracts through the use or attempted use of official position;

(2) accept, receive, or solicit compensation for the performance of official duties or responsibilities from a person other than the state;

(3) use state time, property, equipment, or other facilities to benefit personal or financial interests;

(4) take or withhold official action in order to affect a matter in which the public officer has a personal or financial interest;

(5) attempt to benefit a personal or financial interest through coercion of a subordinate or require another public officer to perform services for the private benefit of the public officer at any time; or

(6) use or authorize the use of state funds, facilities, equipment, services, or another government asset or resource for partisan political purposes; this paragraph does not prohibit use of the governor's residence for meetings to discuss political strategy and does not prohibit use of the communications equipment in the governor's residence so long as there is no special charge to the state for the use; in this paragraph, "for partisan political purposes"

(A) means having the intent to differentially benefit or harm a

(i) candidate or potential candidate for elective office; or

(ii) political party or group;

(B) but does not include having the intent to benefit the public interest at large through the normal performance of official duties.

(c) In addition to other provisions of this section, a public officer who is a member of the Board of Fisheries or the Board of Game may not act on a matter before the board if the public officer has not disclosed in the manner set out in AS 39.52.220 all personal or financial interests in a business or organization relating to fish or game resources.

(d) In this section, when determining whether a public officer is considered to be performing a task on government time, the attorney general and personnel board shall consider the public officer's work schedule as set by the public officer's immediate supervisor, if any. A public officer other than the governor and lieutenant governor who, during the work days, engages in political campaign activities other than minor, inconsequential, and unavoidable campaign activities shall take approved leave for the period of campaigning.

(e) Except for supplying information requested by the hearing officer or the entity with authority to make the final decision in the case, or when responding to contacts initiated by the hearing officer or the individual, board, or commission with authority to make the final decision in the case, a public officer may not attempt to influence the outcome of an administrative hearing by directly or indirectly contacting or attempting to contact the hearing officer or individual, board, or commission with authority to make the final decision in the case assigned to the hearing officer unless the

(1) contact is made in the presence of all parties to the hearing or the parties' representatives and the contact is made a part of the record; or

(2) fact and substance of the contact is promptly disclosed by the public officer to all parties to the hearing and the contact is made a part of the record.



Sec. 39.52.130. - Improper gifts.

(a) A public officer may not solicit, accept, or receive, directly or indirectly, a gift, whether in the form of money, service, loan, travel, entertainment, hospitality, employment, promise, or in any other form, that is a benefit to the officer's personal or financial interests, under circumstances in which it could reasonably be inferred that the gift is intended to influence the performance of official duties, actions, or judgment.

(b) Notice of the receipt by a public officer of a gift with a value in excess of $150, including the name of the giver and a description of the gift and its approximate value, must be provided to the designated supervisor within 30 days after the date of its receipt

(1) if the public officer may take or withhold official action that affects the giver; or

(2) if the gift is connected to the public officer's governmental status.

(c) In accordance with AS 39.52.240 , a designated supervisor may request guidance from the attorney general concerning whether acceptance of a particular gift is prohibited.

(d) The restrictions relating to gifts imposed by this section do not apply to a campaign contribution to a candidate for elective office if the contribution complies with laws and regulations governing elections and campaign disclosure.

(e) A public officer who, on behalf of the state, accepts a gift from another government or from an official of another government shall, within 60 days after its receipt, notify the Office of the Governor in writing. The Office of the Governor shall determine the appropriate disposition of the gift. In this subsection, "another government" means a foreign government or the government of the United States, another state, a municipality, or another jurisdiction.

(f) A public officer who knows or reasonably ought to know that a family member has received a gift because of the family member's connection with the public office held by the public officer shall report the receipt of the gift by the family member to the public officer's designated supervisor if the gift would have to be reported under this section if it had been received by the public officer or if receipt of the gift by a public officer would be prohibited under this section.



Sec. 39.52.140. - Improper use or disclosure of information.

(a) A current or former public officer may not disclose or use information gained in the course of, or by reason of, the officer's official duties that could in any way result in the receipt of any benefit for the officer or an immediate family member, if the information has not also been disseminated to the public.

(b) A current or former public officer may not disclose or use, without appropriate authorization, information acquired in the course of official duties that is confidential by law.



Sec. 39.52.150. - Improper influence in state grants, contracts, leases, or loans.

(a) A public officer, or an immediate family member, may not attempt to acquire, receive, apply for, be a party to, or have a personal or financial interest in a state grant, contract, lease, or loan if the public officer may take or withhold official action that affects the award, execution, or administration of the state grant, contract, lease, or loan.

(b) The prohibition in (a) of this section does not apply to a state grant, contract, or lease competitively solicited unless the officer

(1) is employed by the administrative unit awarding the grant, contract, or lease or is employed by the administrative unit for which the grant, contract, or lease is let; or

(2) takes official action with respect to the award, execution, or administration of the grant, contract, or lease.

(c) The prohibition in (a) of this section does not apply to a state loan if

(1) the public officer does not take or withhold official action that affects the award, execution, or administration of the loan held by the officer, or an immediate family member;

(2) the loan is generally available to members of the public; and

(3) the loan is subject to fixed eligibility standards.

(d) A public officer shall report in writing to the designated supervisor a personal or financial interest held by the officer, or an immediate family member, in a state grant, contract, lease, or loan that is awarded, executed, or administered by the agency the officer serves.



Sec. 39.52.160. - Improper representation.

(a) A public officer may not represent, advise, or assist a person in any matter pending before the administrative unit that the officer serves, if the representation, advice, or assistance is

(1) for compensation, unless the representation, advice, assistance, and compensation are required by statute, regulation, or court rule, or is otherwise customary; or

(2) without compensation, but rendered to benefit a personal or financial interest of the public officer.

(b) This section does not prohibit activities related to collective bargaining.

(c) This section does not preclude a nonsalaried member of a board or commission from representing, advising, or assisting in any matter in which the member has a personal or financial interest regulated by the board or commission on which the member serves, except that the member must act in accordance with AS 39.52.220 .



Sec. 39.52.170. - Outside employment restricted.

(a) A public employee may not render services to benefit a personal or financial interest or engage in or accept employment outside the agency which the employee serves, if the outside employment or service is incompatible or in conflict with the proper discharge of official duties.

(b) A public employee rendering services for compensation, or engaging in employment outside the employee's agency, shall report by July 1 of each year the outside services or employment to the employee's designated supervisor. During the year, any change in an employee's outside service or employment activity must be reported to the designated supervisor as it occurs.

(c) The head of a principal executive department of the state may not accept employment for compensation outside the agency that the executive head serves.



Sec. 39.52.180. - Restrictions on employment after leaving state service.

(a) A public officer who leaves state service may not, for two years after leaving state service, represent, advise, or assist a person for compensation regarding a matter that was under consideration by the administrative unit served by that public officer, and in which the officer participated personally and substantially through the exercise of official action. For the purposes of this subsection, "matter" includes a case, proceeding, application, contract, or determination, but does not include the proposal or consideration of legislative bills, resolutions and constitutional amendments, or other legislative measures; or the proposal, consideration, or adoption of administrative regulations.

(b) This section does not prohibit an agency from contracting with a former public officer to act on a matter on behalf of the state.

(c) The head of an agency may waive application of (a) of this section after determining that representation by a former public officer is not adverse to the public interest. The waiver must be in writing and a copy of the waiver must be provided to the attorney general for approval or disapproval.

(d) A former governor, lieutenant governor, or head of a principal department in the executive branch may not engage in activity as a lobbyist under AS 24.45 for a period of one year after leaving service as the governor, lieutenant governor, or department head, as appropriate. This subsection does not prohibit service as a volunteer lobbyist described in AS 24.45.161 (a)(1) or a representational lobbyist as defined under regulations of the Alaska Public Offices Commission.



Sec. 39.52.190. - Aiding a violation prohibited.

It is a violation of this chapter for a public officer to knowingly aid another public officer in a violation of this chapter.






Article 03 - DISCLOSURE AND ACTION TO PREVENT VIOLATIONS

Sec. 39.52.210. - Declaration of potential violations by public employees.

(a) A public employee who is involved in a matter that may result in a violation of AS 39.52.110 - 39.52.190 shall

(1) refrain from taking any official action relating to the matter until a determination is made under this section; and

(2) immediately disclose the matter in writing to the designated supervisor and the attorney general.

(b) A public employee's designated supervisor shall make a written determination whether an employee's involvement violates AS 39.52.110 - 39.52.190 and shall provide a copy of the written determination to the public employee and to the attorney general. If the supervisor determines that a violation could exist or will occur, the supervisor shall,

(1) reassign duties to cure the employee's potential violation, if feasible; or

(2) direct the divestiture or removal by the employee of the personal or financial interests that give rise to the potential violation.

(c) A designated supervisor may request guidance from the attorney general, in accordance with AS 39.52.240 , when determining whether a public employee is involved in a matter that may result in a violation of AS 39.52.110 - 39.52.190.



Sec. 39.52.220. - Declaration of potential violations by members of boards or commissions.

(a) A member of a board or commission who is involved in a matter that may result in a violation of AS 39.52.110 - 39.52.190 shall disclose the matter on the public record and in writing to the designated supervisor and to the attorney general. The supervisor shall determine whether the member's involvement violates AS 39.52.110 - 39.52.190 and shall provide a copy of the written determination to the board or commission member and to the attorney general. If a member of the board or commission objects to the ruling of the supervisor, or if the supervisor discloses an involvement requiring a determination, the members present at a meeting, excluding the involved member, shall vote on the matter. If the supervisor or a majority of the members voting determine that a violation will exist if the member continues to participate, the member shall refrain from voting, deliberating, or participating in the matter.

(b) The designated supervisor or the board or commission may request guidance from the attorney general, in accordance with AS 39.52.240 , when determining whether a member of a board or commission is involved in a matter that may result in a violation of AS 39.52.110 - 39.52.190.



Sec. 39.52.230. - Reporting of potential violations.

A person may report to a public officer's designated supervisor, under oath and in writing, a potential violation of AS 39.52.110 - 39.52.190 by the public officer. The supervisor shall provide a copy of the report to the officer who is the subject of the report and to the attorney general, and shall review the report to determine whether a violation may exist. The supervisor shall act in accordance with AS 39.52.210 or 39.52.220 if the supervisor determines that the matter may result in a violation of AS 39.52.110 - 39.52.190.



Sec. 39.52.240. - Advisory opinions.

(a) Upon the written request of a designated supervisor or a board or commission, the attorney general shall issue opinions interpreting this chapter. The requester must supply any additional information requested by the attorney general in order to issue the opinion. Within 60 days after receiving a complete request, the attorney general shall issue an advisory opinion on the question.

(b) The attorney general may offer oral advice if delay would cause substantial inconvenience or detriment to the requesting party.

(c) The designated supervisor or a board or commission shall make a written determination based on the advice of the attorney general. If the advice of the attorney general provides more than one way for a public officer to avoid or correct a problem found under AS 39.52.110 - 39.52.190, the designated supervisor or the board or commission shall, after consultation with the officer, determine the alternative that is most appropriate and advise the officer of any action required of the officer to avoid or correct the problem.

(d) A public officer is not liable under this chapter for any action carried out in accordance with a determination made under AS 39.52.210 - 39.52.240 if the officer fully disclosed all relevant facts reasonably necessary to the determination.

(e) The attorney general may reconsider, revoke, or modify an advisory opinion at any time, including upon a showing that material facts were omitted or misstated in the request for the opinion.

(f) A person may rely on an advisory opinion that is currently in effect.

(g) A request for advice made under (a) of this section is confidential.

(h) The attorney general shall post on the Alaska Online Public Notice System (AS 44.62.175 ), with sufficient deletions to prevent disclosure of the persons whose identities are confidential under (g) of this section, the advisory opinions issued under this section that the attorney general determines to be of major import because of their general applicability to executive branch officers.



Sec. 39.52.250. - Advice to former public officers.

(a) A former public officer may request, in writing, an opinion from the attorney general interpreting this chapter. The attorney general shall give advice in accordance with AS 39.52.240 (a) or (b) and publish opinions in accordance with AS 39.52.240 (h).

(b) A former public officer is not liable under this chapter for any action carried out in accordance with the advice of the attorney general issued under this section, if the public officer fully disclosed all relevant facts reasonably necessary to the issuance of the advice.



Sec. 39.52.260. - Designated supervisor's report and attorney general review.

Sec. 39.52.260. Designated supervisor's report and attorney general review.

(a) A designated supervisor shall quarterly submit a report to the attorney general which states the facts, circumstances, and disposition of any disclosure made under AS 39.52.210 - 39.52.240.

(b) The attorney general shall review determinations reported under this section. The attorney general may request additional information from a supervisor concerning a specific disclosure and its disposition.

(c) The report prepared under this section is confidential and not available for public inspection unless formal proceedings under AS 39.52.350 are initiated based on the report. If formal proceedings are initiated, the relevant portions of the report are public documents open to inspection. The attorney general shall, however, make available to the public a summary of the reports received under this section, with sufficient deletions to prevent disclosure of a person's identity.

(d) The attorney general shall submit to the personnel board a copy of the quarterly reports received from designated supervisors under (a) of this section together with a report on the attorney general's review conducted under (b) of this section.



Sec. 39.52.270. - Disclosure statements.

(a) A public officer required to file a disclosure statement under this chapter shall meet the requirements of this subsection in making the disclosure. When the public officer files a disclosure statement under this chapter, the public officer signing the disclosure shall certify that, to the best of the public officer's knowledge, the statement is true, correct, and complete. The disclosure must state that, in addition to any other penalty or punishment that may apply, a person who submits a false statement that the person does not believe to be true is punishable under AS 11.56.200 - 11.56.240.

(b) A designated supervisor who receives a disclosure statement under AS 39.52.110 - 39.52.220 shall review it. If the designated supervisor believes that there is a possibility that the activity or situation reported in a disclosure statement filed under AS 39.52.110 - 39.52.190 may result in a violation of this chapter, the designated supervisor shall take appropriate steps under AS 39.52.210 - 39.52.240. Failure of the designated supervisor to proceed under AS 39.52.210 - 39.52.240 does not relieve the public officer of the public officer's obligations under those statutes.

(c) In this section, "disclosure statement" means a report or written notice filed under AS 39.52.110 - 39.52.220.






Article 04 - COMPLAINTS; HEARING PROCEDURES

Sec. 39.52.310. - Complaints.

(a) The attorney general may initiate a complaint, or elect to treat as a complaint, any matter disclosed under AS 39.52.210 , 39.52.220, 39.52.250, or 39.52.260. The attorney general may not, during a campaign period, initiate a complaint concerning the conduct of the governor or lieutenant governor who is a candidate for election to state office.

(b) A person may file a complaint with the attorney general regarding the conduct of a current or former public officer. A complaint must be in writing, be signed under oath, and contain a clear statement of the details of the alleged violation.

(c) If a complaint alleges a violation of AS 39.52.110 - 39.52.190 by the governor, lieutenant governor, or the attorney general, the matter shall be referred to the personnel board. The personnel board shall return a complaint concerning the conduct of the governor or lieutenant governor who is a candidate for election to state office as provided in (j) of this section if the complaint is initiated during a campaign period. The personnel board shall retain independent counsel who shall act in the place of the attorney general under (d) - (i) of this section, AS 39.52.320 - 39.52.350, and 39.52.360(c) and (d). Notwithstanding AS 36.30.015 (d), the personnel board may contract for or hire independent counsel under this subsection without notifying or securing the approval of the Department of Law.

(d) The attorney general shall review each complaint filed, to determine whether it is properly completed and contains allegations which, if true, would constitute conduct in violation of this chapter. The attorney general may require the complainant to provide additional information before accepting the complaint. If the attorney general determines that the allegations in the complaint do not warrant an investigation, the attorney general shall dismiss the complaint with notice to the complainant and the subject of the complaint.

(e) The attorney general may refer a complaint to the subject's designated supervisor for resolution under AS 39.52.210 or 39.52.220.

(f) If the attorney general accepts a complaint for investigation, the attorney general shall serve a copy of the complaint upon the subject of the complaint, for a response. The attorney general may require the subject to provide, within 20 days after service, full and fair disclosure in writing of all facts and circumstances pertaining to the alleged violation. Misrepresentation of a material fact in a response to the attorney general is a violation of this chapter. Failure to answer within the prescribed time, or within any additional time period that may be granted in writing by the attorney general, may be considered an admission of the allegations in the complaint.

(g) If a complaint is accepted under (f) of this section, the attorney general shall investigate to determine whether a violation of this chapter has occurred. At any stage of an investigation or review, the attorney general may issue a subpoena under AS 39.52.380 .

(h) A violation of this chapter may be investigated within two years after discovery of the alleged violation.

(i) The unwillingness of a complainant to assist in an investigation, the withdrawal of a complaint, or restitution by the subject of the complaint may, but need not in and of itself, justify termination of an investigation or proceeding.

(j) The personnel board shall return a complaint concerning the conduct of the governor or lieutenant governor who is a candidate for state office received during a campaign period to the complainant unless the governor or lieutenant governor, as appropriate, permits the personnel board to assume jurisdiction under this subsection. If the personnel board receives a complaint concerning the conduct of the governor or lieutenant governor who is a candidate during the campaign period, the personnel board shall immediately notify the subject of the complaint of the receipt of the complaint, of the suspension of the personnel board's jurisdiction during the campaign period, and of the candidate's right to waive the suspension of jurisdiction under this subsection. The candidate may, within 11 days after the personnel board mails or otherwise sends notice of the complaint to the candidate, notify the personnel board that the candidate chooses to have the personnel board proceed with the complaint under this section. If the candidate does not act within that time or if the candidate notifies the personnel board that the candidate is not waiving the suspension of jurisdiction, the personnel board shall return the complaint to the complainant with notice of the suspension of jurisdiction under this subsection and of the right of the complainant to file the complaint after the end of the campaign period.

(k) A campaign period under this section begins on the later of 45 days before a primary election in which the governor or lieutenant governor is a candidate for state office or the day on which the individual files as a candidate for state office and ends at the close of election day for the general or special election in which the individual is a candidate or on the day that the candidate withdraws from the election, if earlier. For a candidate who loses in the primary election, the campaign period ends on the day that results of the primary election showing that another individual won the election are certified.



Sec. 39.52.320. - Dismissal before formal proceedings.

If, after investigation, it appears that there is no probable cause to believe that a violation of this chapter has occurred, the attorney general shall dismiss the complaint. The attorney general shall communicate disposition of the matter promptly to the complainant under AS 39.52.335 (c) and to the subject of the complaint.



Sec. 39.52.330. - Corrective or preventive action.

After determining that the conduct of the subject of a complaint does not warrant a hearing under AS 39.52.360 , the attorney general shall recommend action to correct or prevent a violation of this chapter. The attorney general shall communicate the recommended action to the complainant and the subject of the complaint. The subject of the complaint shall comply with the attorney general's recommendation.



Sec. 39.52.335. - Summary of disposition of complaints and review by personnel board.

(a) When the attorney general initiates or receives a complaint under AS 39.52.310 , the attorney general shall immediately forward a copy of the complaint to the personnel board.

(b) Each month, the attorney general shall file a report with the personnel board concerning the status of each pending complaint and the resolution of complaints that have been closed since the previous report.

(c) If a complaint is dismissed under AS 39.52.320 or resolved under AS 39.52.330 , the attorney general shall promptly prepare a summary of the matter and provide a copy of the summary to the personnel board and the complainant. The summary is confidential unless the

(1) dismissal or resolution agreed to under AS 39.52.320 or 39.52.330 is public; or

(2) superior court makes the matter public under (h) of this section.

(d) Within 15 days after receipt of a summary under this section, a complainant may file comments with the personnel board regarding the disposition of the complaint.

(e) At its next regular meeting that begins more than 15 days after receipt of a summary under this section, the personnel board shall review the summary and comments, if any, filed by the complainant. The personnel board may compel the attendance of the subject of the complaint or the complainant at the meeting and may compel the production of documents. Attendance may be by teleconference. The attorney general or the attorney general's designee shall be available to respond to questions from the personnel board concerning the disposition of the complaint.

(f) After review of the summary, the personnel board may issue a report on the disposition of the complaint. If the matter is confidential and the board determines that publication of the name of the subject is in the public interest, the report may include a recommendation that the matter be made public.

(g) If the summary is confidential under (c) of this section,

(1) comments filed by the complainant, if any, are confidential;

(2) the personnel board shall conduct the review of the summary in executive session; and

(3) the personnel board report, if any, is confidential; the personnel board shall make available to the public an expurgated copy of a confidential report with sufficient deletions and editing to prevent disclosure of the identity of the persons involved in the matter.

(h) If the disposition of a complaint is not made public and the personnel board report under (f) of this section includes a recommendation that the matter be made public, an interested party may file an action against the state in superior court requesting that the court make public the complaint, the attorney general's disposition of the complaint, and the personnel board report. The court may order the matter or portions of the matter made public if the court determines that

(1) the dismissal or resolution of the complaint was clearly contrary to the requirements of this chapter;

(2) one or more of the allegations in the information to be released is supported by substantial evidence;

(3) the matter concerns the public interest; and

(4) release of the information will not infringe on any protected rights or liberties of the subject.



Sec. 39.52.340. - Confidentiality.

(a) Except as provided in AS 39.52.335 , before the initiation of formal proceedings under AS 39.52.350 , the complaint and all other documents and information regarding an investigation conducted under this chapter or obtained by the attorney general during the investigation are confidential and not subject to inspection by the public. In the case of a complaint concerning the governor, lieutenant governor, or attorney general, all meetings of the personnel board concerning the complaint and investigation before the determination of probable cause are closed to the public. If, in the course of an investigation or probable cause determination, the attorney general finds evidence of probable criminal activity, the attorney general shall transmit a statement and factual findings limited to that activity to the appropriate law enforcement agency. If the attorney general finds evidence of a probable violation of AS 15.13, the attorney general shall transmit a statement to that effect and factual findings limited to the probable violation to the Alaska Public Offices Commission. The attorney general and all persons contacted during the course of an investigation shall maintain confidentiality regarding the existence of the investigation.

(b) It is not a violation of this section for a person to contact an attorney or to participate in a criminal investigation.

(c) The subject of the complaint may, in writing, waive the confidentiality protection of this section.



Sec. 39.52.350. - Probable cause for hearing.

(a) If the attorney general determines that there is probable cause to believe that a knowing violation of this chapter or a violation that cannot be corrected under AS 39.52.330 has occurred, or that the subject of a complaint failed to comply with a recommendation for corrective or preventive action, the attorney general shall initiate formal proceedings by serving a copy of an accusation upon the subject of the accusation. The accusation shall specifically set out the alleged violation. After service, the accusation is a public document open to inspection. Except as provided in AS 39.52.370 (c), all subsequent proceedings are open to the public.

(b) The subject of the accusation shall file an answer with the attorney general within 20 days after service of the accusation, or at a later time specified by the attorney general. If the subject of the accusation fails to timely answer, the allegations are considered admitted.

(c) If the subject of the accusation denies that a violation of this chapter has occurred, the attorney general shall refer the matter to the personnel board, which shall notify the chief administrative law judge (AS 44.64.010 ), who shall appoint an administrative law judge to serve as a hearing officer to conduct a hearing.

(d) If the subject of the accusation admits a violation of this chapter, the attorney general shall refer the matter to the personnel board to impose penalties under AS 39.52.410 , 39.52.440, and 39.52.450, as appropriate.



Sec. 39.52.360. - Hearings.

(a) The hearing officer may convene a prehearing conference to set a time and place for the hearing, and for stipulation as to matters of fact and to simplify issues, identify and schedule prehearing matters, and resolve other similar matters before the hearing.

(b) The hearing officer may administer oaths, hold hearings, and take testimony. Upon application by a party to the hearing, the hearing officer may issue subpoenas under AS 39.52.380 .

(c) The attorney general shall present the charges before the hearing officer. At a hearing, the attorney general has the burden of demonstrating by a preponderance of the evidence that the subject of the accusation has, by act or omission, violated this chapter.

(d) The parties to a hearing are the attorney general and the subject of the accusation. The subject of an accusation may be represented by counsel. Each party has an opportunity to be heard and cross-examine witnesses, who shall testify under oath.

(e) The Administrative Procedure Act does not apply to hearings under this section, except as provided in AS 39.52.380 .

(f) Technical rules of evidence do not apply, but the hearing officer's findings must be based upon reliable and relevant evidence. All testimony and other evidence taken at the hearing must be recorded and the evidence maintained. Copies of transcripts of the hearing record are available to the subject of the accusation at the subject's expense; however, upon request, a copy of the recording of the hearing must be furnished without charge to the subject of the accusation.

(g) At the conclusion of the formal hearing, the hearing officer may direct either or both parties to submit proposed findings of fact, conclusions of law, and recommendation to be filed within 10 days after the conclusion of the hearing.

(h) Within 30 days after the conclusion of a formal hearing, the hearing officer shall serve a written report on the personnel board and the parties, unless the personnel board grants an extension of time. The report must contain the officer's findings of fact, conclusions of law, and recommendation. The hearing officer shall submit the record to the personnel board.



Sec. 39.52.370. - Personnel board action.

(a) Within 10 days after receipt of the hearing officer's report, either party may protest the officer's findings of fact, conclusions of law, and recommendation, and, if a protest is filed, shall serve a copy on the other party. Oral argument before the personnel board must be provided only if requested by either party. The board chair shall set the deadline for submission of requests for oral argument, and set the dates for submission of briefs and oral argument before the board, if requested.

(b) The board may issue subpoenas under AS 39.52.380 , and may, for good cause shown, augment the hearing record, in whole or in part, or hold a hearing de novo.

(c) The personnel board shall review each report submitted by a hearing officer and shall either adopt or amend the findings of fact, conclusions of law, and recommendation of the officer. Deliberations of the personnel board must be conducted in sessions not open to the public.

(d) If the personnel board determines that a violation occurred, it may impose the penalties in AS 39.52.410 , 39.52.440, and 39.52.450, as appropriate. If the board determines that no violation occurred, the board shall issue a written order of dismissal.

(e) The personnel board secretary shall promptly notify the parties and the public officer's designated supervisor of the board's action.

(f) The subject of the accusation may appeal the personnel board's decision by filing an appeal in the superior court as provided in the Alaska Rules of Appellate Procedure.



Sec. 39.52.380. - Subpoenas.

(a) As provided in AS 39.52.310 (g), 39.52.360(b), and 39.52.370(b), the attorney general, independent counsel retained under AS 39.52.310(c), a hearing officer, the subject of an accusation, and the personnel board may summon witnesses and require the production of records, books, and papers by the issuance of subpoenas.

(b) Subpoenas must be served in the manner prescribed by AS 44.62.430 and Rule 45 of the Alaska Rules of Civil Procedure. Failure or refusal to obey a subpoena issued under this chapter is punishable as contempt in the manner provided by law and court rule. The superior court may compel obedience to the subpoena in the same manner as prescribed for obedience to a subpoena issued by the court.



Sec. 39.52.390. - Service.

Service of an accusation must be accomplished in accordance with Rule 4 of the Alaska Rules of Civil Procedure. Service of any other pleading, motion, or other document must be accomplished in accordance with Rule 5 of the Alaska Rules of Civil Procedure.






Article 05 - ENFORCEMENT; REMEDIES

Sec. 39.52.410. - Violations; penalties for misconduct.

(a) If the personnel board determines that a public employee has violated this chapter, it

(1) shall order the employee to stop engaging in any official action related to the violation;

(2) may order divestiture, establishment of a blind trust, restitution, or forfeiture; and

(3) may recommend that the employee's agency take disciplinary action, including dismissal.

(b) If the personnel board determines that a nonsalaried member of a board or commission has violated this chapter, it (1) shall order the member to refrain from voting, deliberating, or participating in the matter; (2) may order restitution; and (3) may recommend to the appropriate appointing authority that the member be removed from the board or commission. A violation of this chapter is grounds for removal of a board or commission member for cause. If the personnel board recommends that a board or commission member be removed from office, the appointing authority shall immediately act to remove the member from office.

(c) If the personnel board determines that a former public officer has violated this chapter, it shall

(1) issue a public statement of its findings, conclusions, and recommendation; and

(2) request the attorney general to exercise all legal and equitable remedies available to the state to seek whatever relief is appropriate.

(d) If the personnel board finds a violation of this chapter by a public officer removable from office only by impeachment, it shall file a report with the president of the Senate, with its finding. The report must contain a statement of the facts alleged to constitute the violation.



Sec. 39.52.420. - Disciplinary action for violation.

(a) In addition to any other cause an agency may have to discipline a public employee, an agency may reprimand, demote, suspend, discharge, or otherwise subject an employee to agency disciplinary action commensurate with the violations of this chapter. This section does not prohibit the review of a disciplinary action in the manner prescribed by an applicable collective bargaining agreement or personnel statute or rule.

(b) An agency may initiate appropriate disciplinary action in the absence of an accusation under this chapter or during the pendency of a hearing or personnel board action.



Sec. 39.52.430. - Actions voidable.

(a) In addition to any other penalty provided by law, a state grant, contract, or lease entered into in violation of this chapter is voidable by the state. In a determination under this section of whether to void a grant, contract, or lease, the interests of third parties who could be damaged may be taken into account. The attorney general shall give notice of intent to void a state grant, contract, or lease under this section no later than 30 days after the personnel board's determination of a violation under this chapter.

(b) In addition to any other penalty provided for by law, the state may require a state loan received in violation of this chapter to become immediately payable.

(c) Any state action taken in violation of this chapter is voidable, except that the interests of third parties and the nature of the violation may be taken into account. The attorney general may pursue any other available legal and equitable remedies.

(d) The attorney general may recover any fee, compensation, gift, or benefit received by a person as a result of a violation of this chapter by a current or former public officer. Action to recover under this subsection must be brought within two years after discovery of the violation.



Sec. 39.52.440. - Civil penalties.

The personnel board may impose on a current or former public officer civil penalties not to exceed $5,000 for a violation of this chapter. A penalty imposed under this section is in addition to and not instead of any other penalty that may be imposed according to law.



Sec. 39.52.450. - Payment of twice the financial benefit.

The personnel board may, in addition to the civil penalties described in this chapter, require a current or former public officer who has financially benefited a person in violation of this chapter to pay to the state up to twice the amount that the person realized from the violation.



Sec. 39.52.460. - Criminal sanctions additional.

To the extent that violations under this chapter are punishable in a criminal action, that sanction is in addition to the civil remedies set out in this chapter.






Article 06 - GENERAL PROVISIONS

Sec. 39.52.910. - Applicability.

(a) Except as specifically provided, this chapter applies to all public officers within executive-branch agencies, including members of boards or commissions. This chapter does not apply to

(1) a former public officer of an executive-branch agency unless a provision specifically states that it so applies;

(2) legislators covered by AS 24.60; or

(3) the University of Alaska and an employee of the University of Alaska as to activities or employment under a contract between the employee and the university described in AS 14.40.210 (a)(4).

(b) The provisions of this chapter supersede the common law on conflicts of interests that may apply to a public officer of an executive-branch agency and any personnel rules relating to conflicts of interests, excluding nepotism, adopted under AS 39.25. However, nothing in this chapter precludes a prosecution under an applicable criminal statute nor prevents enforcement of any other state law that imposes a stricter standard of ethical conduct on public officers.

(c) The provisions of this chapter are not subject to negotiation by collective bargaining under AS 23.40.



Sec. 39.52.920. - Agency policies.

Subject to the review and approval of the attorney general, an agency may adopt a written policy that, in addition to the requirements of this chapter, limits the extent to which a public officer in the agency or an administrative unit of the agency may

(1) acquire a personal interest in an organization or a financial interest in a business or undertaking that may benefit from official action taken or withheld by the agency or unit;

(2) have a personal or financial interest in a state grant, contract, lease, or loan administered by the agency or unit; or

(3) accept a gift.



Sec. 39.52.930. - Cooperation.

All agencies and instrumentalities of the state shall cooperate fully with the attorney general and the personnel board in the performance of their duties under this chapter.



Sec. 39.52.940. - Construction.

This chapter shall be construed to promote high standards of ethical conduct in state government.



Sec. 39.52.950. - Regulations.

The attorney general may adopt regulations under the Administrative Procedure Act necessary to interpret and implement this chapter.



Sec. 39.52.960. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "administrative unit" means a branch, bureau, center, committee, division, fund, office, program, section, or any other subdivision of an agency;

(2) "agency" means a department, office of the governor, or entity in the executive branch, including but not limited to the University of Alaska, public or quasi-public corporations, boards or commissions, and the Alaska Railroad Corporation;

(3) "benefit" means anything that is to a person's advantage or self-interest, or from which a person profits, regardless of the financial gain, including any dividend, pension, salary, acquisition, agreement to purchase, transfer of money, deposit, loan or loan guarantee, promise to pay, grant, contract, lease, money, goods, service, privilege, exemption, patronage, advantage, advancement, or anything of value;

(4) "board or commission" means a board, commission, authority, or board of directors of a public or quasi-public corporation, established by statute in the executive branch, including the Alaska Railroad, but excluding members of a negotiated regulation making committee under AS 44.62.710 - 44.62.800;

(5) "business" includes a corporation, company, firm, partnership, sole proprietorship, trust or foundation, or any other individual or entity carrying on a business, whether operated for profit or non-profit;

(6) "child" includes a biological child, an adoptive child, and a stepchild;

(7) "compensation" means any money, thing of value, or economic benefit conferred on or received by a person in return for services rendered or to be rendered by the person for another;

(8) "designated supervisor" or "supervisor" means

(A) the commissioner of each department in the executive branch, for public employees within the department;

(B) the president of the University of Alaska, for university employees;

(C) the attorney general, for the governor and lieutenant governor;

(D) the executive director of a board or commission for the staff of the board or commission;

(E) the chair or acting chair of the board or commission, for the members and the executive director of a board or commission; and

(F) the governor, for commissioners and for other public officers not included in (A) - (E) of this paragraph; or

(G) a public officer designated by a commissioner, the university president, or the governor to act as the supervisor if the name and position of the officer designated has been reported to the attorney general;

(9) "financial interest" means

(A) an interest held by a public officer or an immediate family member, which includes an involvement or ownership of an interest in a business, including a property ownership, or a professional or private relationship, that is a source of income, or from which, or as a result of which, a person has received or expects to receive a financial benefit;

(B) holding a position in a business, such as an officer, director, trustee, partner, employee, or the like, or holding a position of management;

(10) "gain" includes actual or anticipated gain, benefit, profit, or compensation;

(11) "immediate family member" means

(A) the spouse of the person;

(B) another person cohabiting with the person in a conjugal relationship that is not a legal marriage;

(C) a child, including a stepchild and an adoptive child, of the person;

(D) a parent, sibling, grandparent, aunt, or uncle of the person; and

(E) a parent or sibling of the person's spouse;

(12) "instrumentality of the state" means a state agency or administrative unit, whether in the legislative, judicial, or executive branch, including such entities as the University of Alaska, the Alaska Railroad, and any public or quasi-public corporations, boards, or commissions; the term includes municipalities;

(13) "nonsalaried member of a board or commission" means a member of a board or commission who is not a public employee by virtue of membership on a board or commission; receipt of per diem, nominal compensation for attendance at meetings, and travel expense reimbursement does not make a member of a board or commission a public employee for purposes of this chapter;

(14) "official action" means a recommendation, decision, approval, disapproval, vote, or other similar action, including inaction, by a public officer;

(15) "organization" includes a group, association, society, political party, or other entity made up of two or more persons, whether operated for profit or nonprofit;

(16) "parent" includes a biological parent, an adoptive parent, and a step-parent of the public officer;

(17) "person" includes a natural person, a business, and an organization;

(18) "personal interest" means an interest held or involvement by a public officer, or the officer's immediate family member or parent, including membership, in any organization, whether fraternal, nonprofit, for profit, charitable, or political, from which, or as a result of which, a person or organization receives a benefit;

(19) "personnel board" or "board" means the personnel board established in AS 39.25.060 ;

(20) "public employee" or "employee" means a permanent, probationary, seasonal, temporary, provisional, or nonpermanent employee of an agency, whether in the classified, partially exempt, or exempt service;

(21) "public officer" or "officer" means

(A) a public employee;

(B) a member of a board or commission; and

(C) a state officer designated by the governor to act as trustee of the trust or a person to whom the trustee has delegated trust duties; in this paragraph, "trust" has the meaning given in AS 37.14.450 ;

(22) "source of income" means an entity for which service is performed for compensation or which is otherwise the origin of payment; if the person whose income is being reported is employed by another, the employer is the source of income; if the person is self-employed by means of a sole proprietorship, partnership, professional corporation, or a corporation in which the person, the person's spouse or child, or a combination of them, holds a controlling interest, the "source" is the client or customer of the proprietorship, partnership, or corporation; if the entity which is the origin of payment is not the same as the client or customer for whom the service is performed, both are considered the source.









Chapter 39.90. - MISCELLANEOUS PROVISIONS

Article 01 - MISCELLANEOUS PROHIBITED ACTS

Sec. 39.90.010. - Obstruction of access to public information.

(a) A public employee may not be dismissed, demoted, suspended, laid off or otherwise made subject to any disciplinary action for communicating matters of public record or information under AS 40.25.110 and 40.25.120.

(b) In this section, "public employee" means any employee receiving compensation for services provided to the state, including the University of Alaska, or any political subdivision of the state.

(c) A violation of this section is a misdemeanor.



Sec. 39.90.020. - Nepotism prohibited.

It is unlawful for a person who is the spouse of or is related by blood within and including the second degree of kindred to the executive head of a principal state department or agency to be employed in that department or agency.






Article 02 - PROTECTION FOR WHISTLEBLOWERS

Sec. 39.90.100. - Persons protected.

(a) A public employer may not discharge, threaten, or otherwise discriminate against an employee regarding the employee's compensation, terms, conditions, location, or privileges of employment because

(1) the employee, or a person acting on behalf of the employee, reports to a public body or is about to report to a public body a matter of public concern; or

(2) the employee participates in a court action, an investigation, a hearing, or an inquiry held by a public body on a matter of public concern.

(b) A public employer may not disqualify a public employee or other person who reports a matter of public concern or participates in a proceeding connected with a matter of public concern before a public body or court, because of the report or participation, from eligibility to

(1) bid on contracts with the public employer;

(2) receive land under a law of the state or an ordinance of the municipality; or

(3) receive another right, privilege, or benefit.

(c) The provisions of AS 39.90.100 - 39.90.150 do not

(1) require an employer to compensate an employee for participation in a court action or in an investigation, hearing, or inquiry by a public body;

(2) prohibit an employer from compensating an employee for participation in a court action or in an investigation, hearing, or inquiry by a public body;

(3) authorize the disclosure of information that is legally required to be kept confidential; or

(4) diminish or impair the rights of an employee under a collective bargaining agreement.

(d) An employer shall post notices and use other appropriate means to inform employees of their protections and obligations under AS 39.90.100 - 39.90.150.



Sec. 39.90.110. - Limitation to protections.

(a) A person is not entitled to the protections under AS 39.90.100 - 39.90.150 unless the person

(1) reasonably believes that the information reported is or is about to become a matter of public concern; and

(2) reports the information in good faith.

(b) A person is entitled to the protections under AS 39.90.100 - 39.90.150 only if the matter of public concern

(1) is not the result of conduct by the person seeking protection; or

(2) is the result of conduct by the person that was required by the person's employer.

(c) As part of its written personnel policy, a public employer may require that, before an employee initiates a report on a matter of public concern under AS 39.90.100 , the employee shall submit a written report concerning the matter to the employer. However, the employee is not required to submit a report if the employee

(1) reasonably believes that reports to the employer will not result in prompt action to remedy the matter of public concern;

(2) believes with reasonable certainty that the activity, policy, or practice is already known to one or more supervisors;

(3) reasonably believes that an emergency is involved; or

(4) reasonably fears reprisal or discrimination as a result of disclosure.



Sec. 39.90.120. - Relief and penalties.

(a) A person who alleges a violation of AS 39.90.100 may bring a civil action and the court may grant appropriate relief, including punitive damages.

(b) A person who violates or attempts to violate AS 39.90.100 is also liable for a civil fine of not more than $10,000. The attorney general may enforce this subsection.

(c) A person who attempts to prevent another person from making a report or participating in a matter under AS 39.90.100 (a) with intent to impede or prevent a public inquiry on the matter is liable for a civil fine of not more than $10,000.



Sec. 39.90.130. - Exemption for municipalities.

A municipality is not required to comply with the provisions of AS 39.90.100 - 39.90.150 if the municipality has adopted an ordinance that provides protections for its employees and other persons that are substantially similar to the protections under AS 39.90.100 - 39.90.150. Notwithstanding AS 29.25.070 , the ordinance may provide for a civil penalty for violation of the ordinance not to exceed $10,000.



Sec. 39.90.140. - Definitions.

In AS 39.90.100 - 39.90.150

(1) "employee" or "public employee" means a person who performs a service for wages or other remuneration under a contract of hire, written or oral, express or implied, for a public employer;

(2) "employer" or "public employer" includes the state, a public or quasi-public corporation or authority established by state law, the University of Alaska, and a political subdivision of the state including a municipality, school district, and regional educational attendance area;

(3) "matter of public concern" means

(A) a violation of a state, federal, or municipal law, regulation, or ordinance;

(B) a danger to public health or safety;

(C) gross mismanagement, a substantial waste of funds, or a clear abuse of authority;

(D) a matter accepted for investigation by the office of the ombudsman under AS 24.55.100 or 24.55.320; or

(E) interference or any failure to cooperate with an audit or other matter within the authority of Legislative Budget and Audit Committee;

(4) "public body" includes an officer or agency of

(A) the federal government;

(B) the state;

(C) a political subdivision of the state including

(i) a municipality;

(ii) a school district; and

(iii) a regional educational attendance area;

(D) a public or quasi-public corporation or authority established by state law including the Alaska Railroad Corporation; and

(E) the University of Alaska.



Sec. 39.90.150. - Short title.

AS 39.90.100 - 39.90.150 may be cited as the Alaska Whistleblower Act.












Title 40 - PUBLIC RECORDS AND RECORDERS

Chapter 40.05. - RECORDS AFFECTING MINING CLAIMS

Sec. 40.05.010. - Purpose.

The purpose of this chapter is to enable the Department of Natural Resources to accumulate and disseminate information on the status of mining ground in the performance of its prescribed duties.



Sec. 40.05.020. - Reports of instruments affecting mining properties.

The recorder of each recording district shall prepare and forward to the Department of Natural Resources, by the 10th day of each month, a copy of each new mining claim, mining leasehold, prospecting site location certificate, or other document indexed by the recorder as a mining document recorded during the preceding month.



Sec. 40.05.030. - Duplicate copies required. [Repealed, Sec. 14 ch 119 SLA 1996].

Repealed or Renumbered






Chapter 40.10. - UNIFORM FOREIGN ACKNOWLEDGMENT ACT



Chapter 40.15. - SUBDIVISIONS AND DEDICATIONS

Article 01 - RECORDING OF PLATS

Sec. 40.15.010. - Approval, filing, and recording of subdivisions.

Before the lots or tracts of any subdivision or dedication may be sold or offered for sale, the subdivision or dedication shall be approved by the authority having jurisdiction, as prescribed in this chapter and shall be filed and recorded in the office of the recorder. The recorder may not accept a subdivision or dedication for filing and recording unless it shows this approval.



Sec. 40.15.020. - Plats to be acknowledged and contain certificate that taxes and assessments are paid.

Every plat shall be acknowledged before an officer authorized to take acknowledgment of deeds. A certificate of acknowledgment shall be endorsed on or annexed to the plat and recorded with it. A person filing and recording a plat, map, subdivision, or replat of property, or vacating the whole or any portion of an existing plat, map, subdivision, or replat shall file and record with it a certificate from the tax-collecting official or officials of the area in which the land is located that all taxes levied against the property at that date are paid.



Sec. 40.15.030. - Dedication of streets, alleys and thoroughfares.

When an area is subdivided and a plat of the subdivision is approved, filed, and recorded, all streets, alleys, thoroughfares, parks and other public areas shown on the plat are considered to be dedicated to public use.



Sec. 40.15.040. - Certified copy of plat as evidence.

A copy of a plat certified by the recorder of the recording district in which it is filed or recorded as a true and complete copy of the original filed or recorded in the recording office for the district is admissible in evidence in all courts in the state with the same effect as the original.



Sec. 40.15.050. - Plats legalized.

All plats filed or recorded with the recorder before March 30, 1953, whether executed and acknowledged in accordance with this chapter or not, are validated and all streets, alleys, or public thoroughfares shown on these plats are considered to be dedicated to public use. The last plat of the area of record on March 30, 1953, is the official plat of the area as of that date, and the streets, alleys, or thoroughfares shown on it are considered to be dedicated to public use. The streets, alleys, or thoroughfares shown on an earlier plat of the same area, or any part of it, that are in conflict with those shown on the official plat are considered to be abandoned and vacated.



Sec. 40.15.060. - Missing plats.

When a filed or recorded plat is missing and a present record is not available except by reference to the missing plat, a counterpart copy, approved by the platting authority, may be filed and recorded as of the original date of the missing plat and after filing and recording has the same legal effect and notice as the original missing plat.






Article 02 - CONTROL OF PLATS, SUBDIVISIONS, AND DEDICATIONS

Sec. 40.15.070. - Platting authority.

(a) If land proposed to be subdivided or dedicated is situated within a municipality that has the power of land use regulation and that is exercising platting authority, the proposed subdivision or dedication shall be submitted to the municipal platting authority for approval. A subdivision may not be filed and recorded until it is approved by the platting authority.

(b) The Department of Natural Resources is the platting authority in the areas of the state not described in (a) of this section.



Sec. 40.15.075. - Authority in the unorganized borough and third class boroughs. [Repealed, Sec. 12 ch 40 SLA 1998].

Repealed or Renumbered



Sec. 40.15.080. - , 40.15.090l Procedure on plats; waiver. [Repealed, Sec. 69 ch 69 SLA 1970].

Repealed or Renumbered



Sec. 40.15.100. - 40.15.180 - l Information required; penalties; vacation and change of plats and streets. [Repealed, Sec. 1 ch 118 SLA 1972].

Repealed or Renumbered






Article 03 - APPLICABILITY

Sec. 40.15.190. - [Renumbered as AS 40.15.290 ].

Repealed or Renumbered



Sec. 40.15.200. - Application to state and political subdivisions.

All subdivisions of land made by the state, its agencies, instrumentalities, and political subdivisions are subject to the provisions of AS 40.15.010 - 40.15.200 and AS 29.40.070 - 29.40.160, or home rule ordinances or regulations governing subdivisions, and shall comply with ordinances and other local regulations adopted under AS 40.15.010 - 40.15.200 and AS 29.40.070 - 29.40.160 or former AS 29.33.150 - 29.33.240, or under home rule authority, in the same manner and to the same extent as subdivisions made by other landowners.



Sec. 40.15.290. - Definitions. [Repealed, Sec. 12 ch 40 SLA 1998].

Repealed or Renumbered






Article 04 - PLATTING IN AREAS OUTSIDE CERTAIN MUNICIPALITIES

Sec. 40.15.300. - Purposes of AS 40.15.300 - 40.15.380.

The purposes of AS 40.15.300 - 40.15.380 are to provide the public with an improved mechanism for the recording of plats for subdivisions in areas of the state identified in AS 40.15.305 (a) and to ensure that provision has been made for access to those subdivisions. AS 40.15.300 - 40.15.380 are not intended to provide the state with any authority to establish engineering or other standards for subdivisions beyond those expressly set out in AS 40.15.300 - 40.15.380.



Sec. 40.15.305. - Examination of plats before recording.

(a) The commissioner shall exercise the platting authority for the state except within a municipality that has the power of land use regulation and that is exercising platting authority.

(b) The commissioner shall review and approve each plat under AS 40.15.300 - 40.15.380 before the plat is recorded under AS 40.17. The approval by the commissioner shall be affixed to the plat in the form of the following statement:

PLAT APPROVAL

This plat is approved by the commissioner of natural resources, or

the commissioner's designee, in accordance with AS 40.15.

____________________ ____________

Commissioner Date

(c) The recorder may not accept for filing and recording a plat for which the commissioner's approval is required under this section without the approval of the commissioner endorsed on the plat.

(d) Within 45 days after a plat is filed, the commissioner shall approve the plat or return it to the applicant for modification or correction. Unless the applicant for plat approval consents to an extension of time, the plat is approved and a certificate of approval shall be issued by the commissioner if the commissioner fails to act within that period. The commissioner shall state in writing reasons for disapproval of a plat.

(e) A recorded plat may not be altered or replatted except on petition of the state, a municipality, a public utility, or the owner of a majority of the land affected by the proposed alteration or replat. The petition shall be filed with the commissioner and shall be accompanied by a copy of the existing plat showing the proposed alteration or replat. The provisions of AS 29.40.130 and 29.40.140(a) apply to an alteration or replat submitted under this subsection. The provisions of (d) of this section do not apply to an alteration or replat petition, but the commissioner shall state in writing reasons for disapproval of the petition.

(f) In the case of a vacation of a street, right-of-way, or other public area, the provisions of AS 29.40.140 (b) and 29.40.160(a) and (b) apply. When applying these provisions to land outside a municipality, the word "municipality" should be read as "state" when the context requires.

(g) Notwithstanding another provision of AS 40.15.300 - 40.15.380, the commissioner shall approve, without review under AS 40.15.300 - 40.15.380, a plat under AS 38.04.045 that consists solely of land owned by the state. The commissioner may not charge a fee for the approval under this subsection.



Sec. 40.15.310. - Requirements for plat approval.

(a) Each plat must show on its face a certificate of ownership, with the names and addresses of each owner listed. Each owner of record shall sign the certificate, and the signatures shall be acknowledged.

(b) The surveyor preparing the plat shall sign and affix the seal of the surveyor.



Sec. 40.15.320. - Monuments.

(a) In a subdivision with five or fewer lots, the existence of at least a 5/8 inch by 24 inch rebar and cap monument at controlling exterior corners of the subdivision shall be established by the surveyor.

(b) In a subdivision of more than five lots, each interior corner shall be monumented with at least a 5/8 inch by 24 inch rebar and cap.

(c) If a monument of record does not lie on the parcel or tract boundary, the plat shall reflect a boundary survey and tie to a monument of record.



Sec. 40.15.330. - Plat standards.

The commissioner shall establish plat standards by regulation.



Sec. 40.15.340. - Engineering standards.

Except for subdivisions of state land, the commissioner may not establish engineering standards for subdivisions.



Sec. 40.15.350. - Certified copy of plat as evidence.

A copy of a plat certified by the recorder of the recording district in which it is filed or recorded as a true and complete copy of the original filed or recorded in the recording office for the district is admissible in evidence in all courts in the state with the same effect as the original.



Sec. 40.15.360. - Applicability.

The provisions of AS 40.15.300 - 40.15.380 do not apply to maps, site plans, or other graphic representations prepared for

(1) the purpose of transferring a leasehold interest; the extraction of natural resources; or solely for the issuance of licenses or permits; or

(2) disposing of land by aliquot part descriptions of 40 acres or more within surveyed sections provided that the least aliquot part unit shall be not less than a 1/4 1/4 section.



Sec. 40.15.370. - Regulations.

The commissioner may adopt regulations to implement the provisions of AS 40.15.300 - 40.15.380, but only those that are necessary and that are in accordance with the purposes stated in AS 40.15.300 .



Sec. 40.15.380. - Applicability to governmental bodies; right-of-way acquisition plats.

(a) Except as provided in this section and AS 40.15.300 (g), AS 40.15.300 - 40.15.380 apply to the state, its agencies, instrumentalities, and political subdivisions in the same manner and to the same extent that they apply to other landowners.

(b) A plat for a subdivision created by the acquisition by the state, its agencies, instrumentalities, or political subdivisions, of a right-of-way, airport parcel, or land for a similar public purpose in an area outside a municipality that has the power of land use regulation and that is exercising platting authority, is subject only to the approval provisions of this section and any provision of AS 40.15.300 - 40.15.380 not in conflict with this section.

(c) A right-of-way acquisition plat must contain the

(1) location and name of the acquisition project;

(2) approximate timetable for the acquisition and construction;

(3) dimensions and area of the proposed tract, parcel, or parcels to be acquired and the remainder of the parcel or parcels;

(4) name of the record owner or owners of the subject parcels;

(5) signature and seal of the surveyor preparing the plat.

(d) The commissioner shall review each right-of-way acquisition plat for compliance with this section. If the plat does not meet the requirements of this section, it shall be returned to the submitting agency with an explanation of the deficiencies. A plat for which the commissioner's approval is required under AS 40.15.305 may not be recorded under AS 40.17 without the commissioner's approval endorsed on the plat.

(e) After approval by the commissioner, the original plat shall be filed with the appropriate district recorder within 30 days by the submitting agency.

(f) The minimum monumentation requirements for

(1) right-of-way acquisition subdivisions are a 5/8 inch by 24 inch reinforcement bar with appropriate identification cap set points from which the right-of-way may be defined, not exceeding 1,320 feet or, when line of sight permits, 2,640 feet; all recovered monumented property corners of records, the lines of which are intersected by a right-of-way acquisition, shall be monumented as part of the right-of-way plat, either on the right-of-way line or at the original monument position;

(2) an airport parcel and land for a similar public purpose subdivision not defined by centerline shall be as provided in AS 40.15.320.

(g) If construction of improvements is scheduled to follow the right-of-way acquisition, the placement of the centerline monuments may be delayed until the improvements have been completed, in which case a statement designating the schedule for placing the monuments must be included on the plat.

(h) The state, its agencies, instrumentalities, or political subdivisions may acquire or obtain conveyances, including dedication of lots or tracts of a right-of-way acquisition plat, before submittal of a right-of-way acquisition plat for approval by the commissioner. A right-of-way acquisition conveyance may be recorded before approval and recording of the right-of-way acquisition plat.






Article 05 - GENERAL PROVISIONS

Sec. 40.15.900. - Definitions.

In this chapter,

(1) "commissioner" means the commissioner of natural resources;

(2) "monument" means a fixed physical object marking a point on the surface of the earth used to commence or control a survey or to establish a lot corner;

(3) "plat" means a map or delineated representation of a tract or parcel of land showing the subdivision of land into lots, blocks, streets, or other divisions;

(4) "street" means an access way in common use including all of the land lying within a dedicated right-of-way as delineated on a plat showing streets, whether improved or unimproved;

(5) "subdivision"

(A) means the division of a tract or parcel of land into two or more lots by the landowner or by the creation of public access, excluding common carrier and public utility access;

(B) does not include cadastral plats or cadastral control plats created by or on behalf of the United States Department of the Interior, Bureau of Land Management, regardless of whether these plats include easements or other public dedications;

(6) "surveyor" means an individual licensed to practice land surveying in the state under AS 08.48.









Chapter 40.17. - RECORDING OF DOCUMENTS

Sec. 40.17.010. - Place of recording and access to records.

(a) The Department of Natural Resources shall provide at each public office designated by the department

(1) the documents and indices or alternative document retrieval system of the recording district or districts served by that public office;

(2) a machine, device, or system with which to retrieve stored documents;

(3) a means for making copies of recorded documents and a person authorized by the recorder to certify the copies;

(4) to the extent money is appropriated for the purpose, a machine, device, or system capable of rapidly transmitting a document eligible for recording to a recorder at one place of recording in the state, and a person to operate the machine, device, or system; if the department determines that it is not feasible to provide a machine, device, or system in an office serving a recording district, it shall provide for transmitting documents from the office by other expeditious means;

(5) instructions that explain to the public the formal requirements that a document must satisfy to be recorded.

(b) The department shall provide the staff and equipment to receive and record documents and to store them permanently.

(c) When rapid recording and retrieval and secure storage of documents can be provided for all recording districts with a single place of recording in the state, the recorder shall record the documents at a single place in the state designated by the department.

(d) The recorder shall provide reasonable public access during business hours to recorded documents, indices, and facilities provided for in this section.



Sec. 40.17.020. - Recording conveyances.

(a) A conveyance that is eligible for recording under AS 40.17.030 and 40.17.110 may be offered for recording only in the recording district in which land affected by the conveyance is located. If land affected by the conveyance is located in more than one recording district, an original conveyance may be offered for recording in the recording district in which part of the land is located and an original or a certified copy may be offered for recording in each other recording district in which part of the land is located. A certified copy recorded has the same effect from the time it is recorded as though it were the original conveyance.

(b) A certified copy of a conveyance that is eligible for recording under AS 40.17.030 and 40.17.110 and that has been recorded or filed in a public recorder's office in another state or in the United States Bureau of Land Management may be offered for recording only in the recording district where land affected by the conveyance is located. When recorded, it has the same effect from the time it is recorded as though it were the original conveyance.



Sec. 40.17.030. - Formal requisites for recording.

(a) Except as provided in (b) and (c) of this section, to be eligible for recording, a document must

(1) contain original signatures;

(2) be legible or capable of being converted into legible form by a machine or device used in the recording office;

(3) be capable of being copied by the method used in the recording office;

(4) contain a title reflecting the overall intent of the document;

(5) contain the information needed to index the document under regulations of the department;

(6) contain a book and page reference or serial number reference if the document amends, corrects, extends, modifies, assigns, or releases a document previously recorded in this state;

(7) contain the name and address of the person to whom the document is to be returned after recording;

(8) if it is a deed, contain the mailing addresses of all persons named in the document who grant or acquire an interest under the document;

(9) be accompanied by or contain the name of the recording district in which it is to be recorded; and

(10) be accompanied by the applicable recording fee set by regulation; if the document is to be recorded for multiple purposes, it must be accompanied by the applicable fee for each of the multiple purposes.

(b) To be eligible for recording, a certified copy of an official document from a governmental office need only meet the requirements of (a) (2), (7), (9), and (10) of this section.

(c) To be eligible for recording, an exact or fully conformed copy of an original document must be accompanied by an affidavit of the person offering the document. The affidavit must meet the requirements of (a) of this section and must state that

(1) the exact or fully conformed copy was received by the person in the course of the transaction;

(2) the original is not in the person's possession; and

(3) the instrument offered for recordation is an exact or fully conformed copy.

(d) The recorder shall prescribe the style, size, form, and quality that a document, plat, plan, or survey map must satisfy for filing and recording under this chapter.



Sec. 40.17.035. - Recording criteria.

When determining whether a document may be recorded, the recorder may not

(1) consider whether the contents of the document are legally sufficient to achieve the purposes of the document;

(2) reject a document because the document

(A) does not satisfy the current requirements for recording if the document satisfied the requirements for recording that existed at the time the document was executed;

(B) serves more than one purpose;

(C) does not state the name of the recording district if the name is given to the recorder at the time the document is offered for recording or if the name is contained in a cover letter accompanying the document;

(D) references an attached exhibit that is not labelled;

(E) is a certified copy of an official document that creates an interest in real property, that meets the requirements of AS 40.17.030(b), and that is from a governmental office; or

(3) require that a document that serves more than one purpose be recorded separately for each of the purposes; this paragraph does not prevent the multiple recording of the document if the person offering the document requests that the document be recorded for more than one of its purposes and the request is accompanied by the applicable recording fee for each of the multiple purposes.



Sec. 40.17.040. - Indexing.

(a) The recorder shall maintain an index system for recorded documents in the manner prescribed by regulations adopted by the department. The system shall be designed so the public may find documents by location and by names of grantors and grantees, and the system may include other means for locating the documents.

(b) [Repealed, Sec. 5 ch 119 SLA 1996].



Sec. 40.17.050. - Incorporation of master form.

A recorded master form, or a numbered paragraph of it, may be incorporated by reference in a recorded document by referring to the form by its recording information and the number of the paragraph to be incorporated. The reference has the same effect as if the master form or the numbered paragraph were reproduced in full in the record at the place where the reference to the form or paragraph is made.



Sec. 40.17.060. - Documents executed under former law.

If a document was executed in accordance with the law in effect at the time the document was executed, the document remains recordable regardless of later amendments to the law changing the manner in which that document is to be executed.



Sec. 40.17.070. - Duties of recorder; time recording is effective.

(a) The recorder shall promptly record all documents presented that are recordable under AS 40.17.030 and 40.17.110.

(b) The recorder shall maintain in the central recording office a daily log and index for recorded documents.

(c) As a document is recorded, the recorder shall indicate on or attach to each document the date, hour, and minute of recording, enter that information and a consecutive serial number in a daily log of documents without delay in the order in which the documents are received, and note the serial number on the document.

(d) If a document presented for recording is reviewed and rejected for recording, the recorder shall indicate on or attach to the document the date, hour, and minute of rejection and a citation of the statute requiring rejection. If the document is later determined to be recordable in the form in which it was earlier presented to the recorder, later recording does not relate back to the time and date of rejection. Recording is effective when the document is accepted for recording, regardless of the cause of the rejection.

(e) The recorder shall promptly copy recorded documents and place them in permanent records and shall note the recording information at the entry of each document in the daily log.

(f) Promptly after recording a document, the recorder shall make the index entries required in this chapter and in the regulations of the department.

(g) After recording, the recorder shall return the document to the person who presented it or a person designated by the person who presented it.

(h) The recorder shall certify copies and provide a certified copy of a recorded document to a person who tenders the proper fee.

(i) The recorder is not required to record part of a document if the part is identified and preceded by the words "From Previously Recorded Master Form-Do Not Record" and the recorded part contains a reference to the master form's recording information.



Sec. 40.17.075. - Account.

Under AS 37.05.146 (c), fees for services of the recorder collected under this chapter shall be accounted for separately, and appropriations from the account are not made from the unrestricted general fund.



Sec. 40.17.080. - Effect of recording on title and rights; constructive notice.

(a) Subject to (c) and (d) of this section, from the time a document is recorded in the records of the recording district in which land affected by it is located, the recorded document is constructive notice of the contents of the document to subsequent purchasers and holders of a security interest in the same property or a part of the property.

(b) A conveyance of real property in the state, other than a lease for a term of less than one year, is void as against a subsequent innocent purchaser in good faith for valuable consideration of the property or a part of the property whose conveyance is first recorded. An unrecorded conveyance is valid as between the parties to it and as against one who has actual notice of it. In this subsection, "purchaser" includes a holder of a consensual interest in real property that secures payment or performance of an obligation.

(c) The recording of an assignment of a security interest is not in itself notice to the debtor. The debtor may pay the assignor unless the debtor has actual notice of the assignment.

(d) A recorded option or agreement to enter into a contract in the future ceases to be constructive notice for any purpose

(1) when six months have elapsed after the date of recording of the option or agreement, if the recorded option or agreement contains no expiration date;

(2) when 30 days have elapsed after the expiration date of the option or agreement, if the recorded option or agreement contains an expiration date.



Sec. 40.17.090. - Conveyances and recorded documents as evidence.

(a) A conveyance that is acknowledged, proven, or certified under AS 34.15.150 - 34.15.250 is admissible as evidence of the conveyance without further proof.

(b) An acknowledged and recorded signed document relating to title to real property creates presumptions with respect to title that

(1) the document is genuine and was executed as the voluntary act of the person purporting to execute it;

(2) the person executing the document and the person on whose behalf it is executed are the persons they are purported to be and the person executing it was neither incompetent nor a minor at any relevant time;

(3) delivery of the document occurred notwithstanding a lapse of time between dates on the document and the date of recording;

(4) any necessary consideration was given;

(5) the grantee, transferee, or beneficiary of an interest created or claimed by the document acted in good faith at all relevant times up to and including the time of the recording;

(6) a person purporting to act as an agent, attorney in fact under a recorded power of attorney or authority, officer of an organization, or in a fiduciary or official capacity, held the position the person purported to hold, acted within the scope of the person's authority, and in the case of an organization, the authorization satisfied all requirements of law; and in the case of an agent, acted for a principal who was neither incompetent nor a minor at any relevant time and who had not revoked the agency;

(7) if the document purports to be executed in accordance with or to be a final determination in a judicial or administrative proceeding, or to be executed under a power of eminent domain, the court, official body, or condemnor acted within its jurisdiction and all steps required for the execution of the title document were taken;

(8) the recitals and other statements of fact in a conveyance are true if the matter stated is relevant to the purpose of the document;

(9) the persons named in, signing, or acknowledging the document and persons named in, signing, or acknowledging another related document in a chain of title are identical, if the persons appear in those documents under identical names, or under variants of the names, including inclusion, exclusion, or use of

(A) commonly recognized abbreviations, contractions, initials, or colloquial or other equivalents;

(B) first or middle names or initials;

(C) simple transpositions that produce substantially similar pronunciations;

(D) articles or prepositions in names or titles;

(E) descriptions of entities as corporations, companies, or abbreviations or contractions of either; or

(F) name suffixes, such as "Senior" or "Junior", unless other information appears of record indicating that they are different persons; and

(10) all other requirements for the execution, delivery, and validity of the document have been satisfied.

(c) The presumptions stated in (b) of this section arise even if the document purports only to release a claim or convey an interest of the person executing it or of the person on whose behalf it is executed.

(d) Facts stated in a recorded certificate of a public official in affidavit form or under the seal of the official's office and derived from information or documents obtained or kept by the official as part of official duties are presumed to be true.

(e) If presumptions created by this section are inconsistent, the presumption applies that is founded upon weightier consideration of policy and logic. If these considerations are of equal weight, neither presumption applies.



Sec. 40.17.100. - Recording a reconveyance.

When the parties to a recorded conveyance absolute in its terms intend it to serve only as security for repayment of a debt, the conveyance is absolute as to all persons who rely upon it in good faith and for value before a reconveyance is recorded.



Sec. 40.17.110. - Documents eligible for recording.

(a) Subject to (b) - (d) of this section, a document that meets the requisites for recording under AS 40.17.030 may be recorded.

(b) If the document to be recorded is a conveyance, power of attorney, contract for the sale or purchase of real property, or option for the purchase of real property, the document must be acknowledged.

(c) If the document to be recorded is a subdivision plat, the document must comply with the requirements of AS 40.15.

(d) If the document is a declaration under AS 34.08, it must comply with the requirements of AS 34.08.090 (b).



Sec. 40.17.120. - Recording memorandum of lease.

(a) Recording a memorandum of lease substantially complying with (b) of this section has the same effect as recording the lease.

(b) A memorandum of lease is a document signed by the lessor and lessee and containing a reference to an unrecorded lease, sublease, or agreement to lease or sublease, and supplying at least the following information:

(1) the names of the parties;

(2) addresses of the parties set out in the lease;

(3) the date of the lease;

(4) a description of the real property leased or subleased;

(5) the commencement and termination dates of the lease if fixed and, if not fixed, the method by which the dates are to be fixed; and

(6) a statement of the conditions upon which a party may exercise a right to extend or renew the lease or to exercise a right to purchase or refuse to purchase the real property or part of it.



Sec. 40.17.130. - Action against recorder and state.

If the recorder fails to record and index a document properly, the recorder may be compelled to record and index the document properly by an action filed in the superior court.



Sec. 40.17.900. - Definitions.

In this chapter,

(1) "acceptance" means the determination by the recorder that a document is recordable under this chapter accompanied by marking an identifying code on the document and entering the document in a daily log;

(2) "certified copy" means a copy of a document certified as correct by the custodian or other person authorized to make the certification;

(3) "conveyance" means a transfer of an interest in real property other than by will or operation of law;

(4) "department" means the Department of Natural Resources;

(5) "document" means a writing, plat, plan, or map, and includes information in a form, such as electronic, mechanical, or magnetic storage; microfilm; or electronic data transmission signals, that can be converted into legible writing, plat, plan, or map form by a machine or device;

(6) "place of recording" means a place designated by the department where documents recordable under this chapter are recorded;

(7) "record" means the acceptance of a document by the recorder that the recorder has determined is recordable under this chapter and that is presented for recording in the place of recording designated for the recording district where affected property is located whether or not the place of recording is in that district, and whether or not under applicable law the recorder is directed to record the document;

(8) "recorder" means the commissioner of the department or the commissioner's designee;

(9) "recording district" means a part of the state designated a recording district under AS 44.37.025 ; and

(10) "recording information" means information needed to find a document in the public records such as book and page, document number, electronic retrieval code, or other specific information.






Chapter 40.18. - PRESERVATION OF PUBLIC RECORDS



Chapter 40.19. - RECORDING FEDERAL LIENS

Sec. 40.19.010. - Applicability.

The provisions of this chapter apply to federal tax liens and to other federal liens notice of which under an Act of Congress or a regulation adopted under the authority of an Act of Congress is required or permitted to be filed or recorded in the same manner as a notice of federal tax lien.



Sec. 40.19.020. - Place of recording.

(a) Notices of liens, certificates, and other notices affecting a federal tax lien or other federal lien shall be recorded under this chapter.

(b) Notices of lien upon real property for obligations payable to the United States and certificates and notices affecting the lien shall be recorded in the records of the recording district in which the real property subject to the lien is situated.

(c) Notices of federal lien upon personal property, whether tangible or intangible, for obligations payable to the United States and certificates and notices affecting the lien shall be recorded in the records of the recording district where the person against whose interest the lien applies resides at the time of recording of the notice of lien.

(d) For purposes of (c) of this section the residence of a corporation or partnership is the place in which the principal executive office of the business is located.



Sec. 40.19.030. - Execution of notices and certificates.

Certification of notices of lien, certificates, or other notices affecting federal liens by the United States Secretary of the Treasury or by the designee of the United States Secretary of the Treasury, or by an official or entity of the United States responsible for filing, recording, or certifying, of notice of any other lien, entitles the notices or certificates to be recorded and further attestation, certification, or acknowledgement is not necessary.



Sec. 40.19.040. - Duties of recorder.

(a) If a notice of federal lien, a rerecording of notice of federal lien, or a notice of revocation of a certificate described in (b) of this section is presented to the recorder under AS 40.17, the recorder shall endorse on the notice an identification and the date and time of recording and enter it first in the daily log of documents and then in an alphabetical index showing the name of the person named in the notice, the date and time of recording, the title of the official or entity certifying the lien, and the total amount appearing on the notice of lien.

(b) If a rerecorded notice of federal lien referred to in (a) of this section or a certificate of release, nonattachment, discharge, or subordination of lien or a revocation of any of these certificates is presented to the recorder for recording, the recorder shall record it in the way a document listed in (a) of this section would be recorded and shall enter the rerecorded notice or the certificate or revocation with the date of recording in the alphabetical index together with a reference to the recording information for the original notice or certificate to which it relates.

(c) A lien on file with records of a recording district on January 1, 1989 is considered to have been recorded at the date and time it was filed.

(d) The provisions of this section apply to a notice of a lien created under AS 14.43.149 (a) and to documents relating to that lien.

(e) In this section "rerecording" includes recording of a lien previously filed.



Sec. 40.19.050. - Uniformity of application and construction.

To the extent the provisions of this chapter follow the Uniform Federal Lien Registration Act (1978) they shall be applied and construed to effectuate their general purpose to make uniform the law with respect to the subject of this chapter among the states enacting it.






Chapter 40.20. - DISPOSAL OF PUBLIC RECORDS



Chapter 40.21. - MANAGEMENT AND PRESERVATION OF PUBLIC RECORDS

Article 01 - PUBLIC RECORDS

Sec. 40.21.010. - Purpose.

The purpose of this chapter is to provide for the orderly management of current state and local public records and to preserve noncurrent public records of permanent value for study and research.



Sec. 40.21.020. - Archival and records management program creation and administration.

There is established in the Department of Education and Early Development the Alaska State Archives. The department shall establish and administer a state archives and records management program. To implement the program and head the Alaska State Archives, the department shall create the position of state archivist, and shall appoint as state archivist a person qualified by special training or experience in archival or historical work. The state archivist shall be the official custodian of the archival resources of the state.



Sec. 40.21.030. - Duties of the state archivist.

(a) In order to carry out the archival program, the state archivist shall

(1) negotiate for, acquire, and receive public records of permanent value including public records of the state and political subdivisions of the state and of defunct public agencies;

(2) establish and operate a state archival depository that shall provide for the preservation, arrangement, repair, rehabilitation, duplication, reproduction, description, and exhibition of permanent public records or other documentary material transferred to, or acquired by the state archivist;

(3) review and approve all agency records retention schedules to identify and to ensure the preservation of those records having permanent value;

(4) make permanent records under the supervision of the archivist, other than those required by AS 40.25.120 to be kept confidential, available for public use at reasonable times;

(5) for a fee established under AS 40.25.110 - 40.25.115, make available to any person copies of archival material under AS 40.25.120 ;

(6) adopt a seal for official use and for certification of record copies which copies shall have the same force and effect as if made by the original custodian of the records;

(7) negotiate payment for the acquisition of public records with the possessor of them;

(8) if negotiations under (7) of this subsection are unsuccessful or if the person in possession of the public records is unwilling to enter into those negotiations, arrange with the person in possession for the microfilming of the records;

(9) accept gifts, bequests, and endowments for purposes consistent with the objectives of this chapter;

(10) prepare inventories, indexes, catalogs, and other finding aids or guides to facilitate the use of the archives;

(11) accept documents, including motion picture film, still pictures, and sound recordings, that are appropriate for preservation by the state as evidence of its organization, functions, policies, decisions, procedures, and transactions.

(b) In order to carry out the records management program, the state archivist shall

(1) analyze, develop, and coordinate the standards and procedures for record making and current record keeping;

(2) ensure the maintenance and security of records;

(3) initiate action to recover state records removed without authorization;

(4) establish and operate state records centers for the purposes of accepting, servicing, storing, and protecting state records that must be preserved for varying periods of time but which are not needed for the transaction of current business;

(5) transfer records considered to have permanent value to the state archives;

(6) institute and maintain a training and information program in all phases of the management of current records for all state agencies;

(7) make continuing surveys of paperwork operations and recommend improvements in current records management practices, including the use of space, equipment, and supplies;

(8) initiate programs for improving the management of correspondence, forms, reports, and directives as integral parts of the overall records management program;

(9) provide centralized microfilm service for state agencies as determined to be necessary by the department;

(10) establish standards for the preparation of records retention schedules providing for the retention of state records of permanent value and for the prompt and orderly disposition of state records no longer possessing administrative, legal, or historical value to warrant their retention;

(11) receive records retention schedules from the agencies and submit them to the attorney general for review and approval;

(12) obtain from agencies reports that are required for the administration of the program.



Sec. 40.21.040. - Gifts, bequests, or endowments of money.

Gifts, bequests, or endowments of money shall be deposited in a separate account in the general fund and may be invested in a manner not inconsistent with the investment of other state funds. Proceeds of invested funds shall be used to carry out the purposes for which the money was given.



Sec. 40.21.050. - Regulations.

The department shall adopt regulations necessary to carry out the purposes of this chapter.



Sec. 40.21.060. - Duties of chief executive officers of state agencies.

The chief executive officer of each state agency shall

(1) make and preserve public records containing adequate and proper documentation of the organization, functions, policies, decisions, procedures, and essential transactions of the agency, and designed to furnish the information necessary to protect the legal and financial rights of the state and of persons directly affected by the agency's activities;

(2) establish and maintain an active, continuing program for the efficient management of the records of the agency under the procedures prescribed by the department, including effective controls over the creation, maintenance, and use of records in the conduct of current business;

(3) submit to the department, in accordance with the standards established by it, records retention schedules proposing the length of time which records having administrative, legal, or historical value shall be retained;

(4) apply the provisions of approved records retention schedules to ensure the orderly disposition of state records including transfer to a state records center;

(5) identify, segregate, and protect records vital to the continuing operation of an agency in the event of natural, man-made, or war-caused disaster;

(6) cooperate with the department in conducting surveys made by it under the provisions of this chapter;

(7) establish safeguards against unauthorized or unlawful removal or loss of state records;

(8) comply with the regulations, standards, and procedures relating to records management and archives established by the department;

(9) appoint a records officer who shall act as a liaison between the department and the agency on all matters relating to the records management program.



Sec. 40.21.070. - Records management for local records.

The governing body of each political subdivision of the state shall promote the principles of efficient records management for local public records kept in accordance with state law. The governing body shall, as far as practical, follow the program established for the management of state records. The department shall, upon request of the governing body of a political subdivision, provide advice and assistance in the establishment of a local records management program.



Sec. 40.21.080. - Disposal of public records by political subdivision.

An official of a political subdivision of the state having legal custody of public records that are considered by the official to be without legal or administrative value or historical interest may compile lists of these records sufficiently detailed to identify them and submit the lists to the governing body of the political subdivision. The governing body may authorize the disposal and the method of disposal of the records in the list that it finds to be without legal or administrative value or historical interest. The governing body may also, upon request of the legal custodian of the records, authorize in advance the periodic disposal of routine records that the governing body considers to have no legal, administrative, or historical value. After receipt of written authorization from the governing body, the legal custodian of the records may dispose of the records. The legal custodian shall file in the office from which the records were drawn a descriptive list of the records disposed of and a record of the disposal itself. Copies of these documents shall be transmitted to the governing body, which shall file and preserve them.



Sec. 40.21.090. - Transfer of public records of political subdivision to department.

The governing body of a political subdivision of the state may authorize the transfer to the department of records that have legal, administrative, or historical value but that are not required for the transaction of current business. The official of the political subdivision having custody of the records shall prepare a list describing the records transferred in sufficient detail to identify them. Copies of the list shall be filed with the department and with the public corporation or political subdivision transferring the records. The department shall acknowledge receipt of the list. Listed records approved by the department for transfer may be transferred to a records center designated by the department. The records center shall transfer any permanent records to the archives. Records transferred remain the property of the political subdivision. The department is the legal custodian of records in its possession.



Sec. 40.21.100. - Assistance to legislative and judicial branches.

Upon request, the department shall assist in the establishment of records management programs in the legislative and judicial branches of the state government and shall provide program services similar to those available to the executive branch of state government.



Sec. 40.21.110. - Care of records.

Except for public records lawfully in the possession of a person other than the state, public records of existing or defunct agencies of the state, territorial, and Russian governments in Alaska are the property of the state and shall be created, maintained, preserved, stored, transferred, destroyed or disposed of, and otherwise managed in accordance with the provisions of this chapter. Records shall be delivered by outgoing officials and employees to their successors, and may not be removed, destroyed or disposed of, except as provided in this chapter.



Sec. 40.21.120. - Standards of clarity, accuracy, and permanency of copies.

When a public officer performing duties under this chapter is required or authorized by law to record, copy, recopy, or replace any public record, the officer may do so by photostatic, photographic, microphotographic, microfilm, or other mechanical or optical disk imaging system process that produces a clear and accurate copy or reproduction of the original record. If a record is considered to be of permanent or archival value, a reproduction of the record must meet archival standards approved by the department.



Sec. 40.21.130. - Alteration and replacement of public records.

An original public record that is worn or damaged may be replaced by a reproduction made in accordance with this chapter. Certification by the agency having custody of the record that the replacement is a true and correct copy of the original shall appear at the end of the reproduction. When original public records are photographed or otherwise mechanically reproduced under the provisions of this chapter and the photographic or other mechanical reproductions are placed in conveniently accessible files and provisions made for preserving and using them, the original records from which they were made may be destroyed only with the approval of the state archivist.



Sec. 40.21.140. - Use of copies and replacements as evidence.

Reproductions or replacements of records made under this chapter are considered original records for all purposes and are admissible in evidence as original records.






Article 02 - GENERAL PROVISIONS

Sec. 40.21.150. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "agency" or "state agency" means a department, office, agency, state board, commission, public corporation, or other organizational unit of or created under the executive branch of the state government; the term does not include the University of Alaska;

(2) "archives" means

(A) the noncurrent records of a state agency or political subdivision of the state preserved, after appraisal, because of their value; also referred to as archival material or archival holdings;

(B) the agency responsible for selecting, preserving, and making available archival material; also referred to as an archival agency; or

(C) the building or part of a building where archival material is located; also referred to as an archival depository;

(3) "department" means the Department of Education and Early Development;

(4) "electronic record" means any information that is recorded in machine readable form;

(5) "local record" means a public record of a city or borough of any class, villages, district, authority, or other political subdivision unless the record is designated or treated as a state record under state law;

(6) "record" means any document, paper, book, letter, drawing, map, plat, photo, photographic file, motion picture film, microfilm, microphotograph, exhibit, magnetic or paper tape, punched card, electronic record, or other document of any other material, regardless of physical form or characteristic, developed or received under law or in connection with the transaction of official business and preserved or appropriate for preservation by an agency or a political subdivision, as evidence of the organization, function, policies, decisions, procedures, operations, or other activities of the state or political subdivision or because of the informational value in them; the term does not include library and museum material developed or acquired and preserved solely for reference, historical, or exhibition purposes, extra copies of documents preserved solely for convenience of reference, or stocks of publications and processed documents;

(7) "records center" means a records depository in the department for the storage and disposition of noncurrent records;

(8) "state record" means a record of a department, office, commission, board, public corporation, or other agency of the state government, including a record of the legislature or a court and any other record designated or treated as a public record under state law.









Chapter 40.25. - PUBLIC RECORD DISCLOSURES

Article 01 - INSPECTION AND COPYING OF PUBLIC RECORDS

Sec. 40.25.100. - Disposition of tax information.

(a) Information in the possession of the Department of Revenue that discloses the particulars of the business or affairs of a taxpayer or other person is not a matter of public record, except as provided in AS 43.05.230(i) or for purposes of investigation and law enforcement. The information shall be kept confidential except when its production is required in an official investigation, administrative adjudication under AS 43.05.405 - 43.05.499, or court proceeding. These restrictions do not prohibit the publication of statistics presented in a manner that prevents the identification of particular reports and items, prohibit the publication of tax lists showing the names of taxpayers who are delinquent and relevant information that may assist in the collection of delinquent taxes, or prohibit the publication of records, proceedings, and decisions under AS 43.05.405 - 43.05.499.

(b) If a copy of a record of tax information is requested under (a) of this section for the purposes of child support administration, the copy may be released only to the child support services agency created in AS 25.27.010 or a child support enforcement agency of another state. The Department of Revenue shall provide the requesting agency with a copy of the record. The requesting agency receiving information under this subsection may use it only for child support purposes authorized under law.



Sec. 40.25.105. - Disclosure of information for compliance with the tobacco product Master Settlement Agreement.

(a) Notwithstanding the provisions of AS 40.25.100 (a), the Department of Revenue may disclose information submitted to the Department of Revenue relating to cigarette and tobacco products, cigarette and tobacco product manufacturers, and cigarette and tobacco product retailers to the attorney general and to other parties as the Department of Revenue determines necessary to monitor and enforce compliance by cigarette and tobacco product manufacturers with the tobacco product Master Settlement Agreement described in AS 45.53.010 - 45.53.100.

(b) A person receiving information under this section shall maintain the confidentiality that the Department of Revenue is required to extend under AS 43.05.230 to the returns, reports, documents, determinations, and workpapers furnished to that person under this section.



Sec. 40.25.110. - Public records open to inspection and copying; fees.

(a) Unless specifically provided otherwise, the public records of all public agencies are open to inspection by the public under reasonable rules during regular office hours. The public officer having the custody of public records shall give on request and payment of the fee established under this section or AS 40.25.115 a certified copy of the public record.

(b) Except as otherwise provided in this section, the fee for copying public records may not exceed the standard unit cost of duplication established by the public agency.

(c) If the production of records for one requester in a calendar month exceeds five person-hours, the public agency shall require the requester to pay the personnel costs required during the month to complete the search and copying tasks. The personnel costs may not exceed the actual salary and benefit costs for the personnel time required to perform the search and copying tasks. The requester shall pay the fee before the records are disclosed, and the public agency may require payment in advance of the search.

(d) A public agency may reduce or waive a fee when the public agency determines that the reduction or waiver is in the public interest. Fee reductions and waivers shall be uniformly applied among persons who are similarly situated. A public agency may waive a fee of $5 or less if the fee is less than the cost to the public agency to arrange for payment.

(e) Notwithstanding other provisions of this section to the contrary, the Bureau of Vital Statistics and the library archives in the Department of Education and Early Development may continue to charge the same fees that they were charging on September 25, 1990, for performing record searches, and may increase the fees as necessary to recover agency expenses on the same basis that was used by the agency immediately before September 25, 1990. Notwithstanding other provisions of this section to the contrary, the Department of Commerce, Community, and Economic Development may continue to charge the same fees that the former Department of Commerce and Economic Development was charging on July 1, 1999, for performing record searches for matters related to banking, securities, and corporations, and may increase the fees as necessary to recover agency expenses on the same basis that was used by the former Department of Commerce and Economic Development immediately before July 1, 1999.

(f) Notwithstanding other provisions of this section to the contrary, the Board of Regents of the University of Alaska may establish reasonable fees for the inspection and copying of public records, including record searches.

(g) Notwithstanding other provisions of this section to the contrary, the board of directors of the Alaska Railroad Corporation may establish reasonable fees for the inspection and copying of public records, including record searches.

(h) Notwithstanding other provisions of this section to the contrary, the judicial branch may establish by court rule reasonable fees for the inspection and copying of public records, including record searches.

(i) Electronic information that is provided in printed form shall be made available without codes or symbols, unless accompanied by an explanation of the codes or symbols.



Sec. 40.25.115. - Electronic services and products.

(a) Notwithstanding AS 40.25.110 (b) - (d) to the contrary, upon request and payment of a fee established under (b) of this section, a public agency may provide electronic services and products involving public records to members of the public. A public agency is encouraged to make information available in usable electronic formats to the greatest extent feasible. The activities authorized under this section may not take priority over the primary responsibilities of a public agency.

(b) The fee for electronic services and products must be based on recovery of the actual incremental costs of providing the electronic services and products, and a reasonable portion of the costs associated with building and maintaining the information system of the public agency. The fee may be reduced or waived by the public agency if the electronic services and products are to be used for a public purpose, including public agency program support, nonprofit activities, journalism, and academic research. Fee reductions and waivers shall be uniformly applied among persons who are similarly situated.

(c) Notwithstanding (b) of this section, the fee for duplicating a public record in the electronic form kept by a public agency may not exceed the actual incremental costs of the public agency.

(d) Public agencies shall include in a contract for electronic services and products provisions that

(1) protect the security and integrity of the information system of the public agency and of information systems that are shared by public agencies; and

(2) limit the liability of the public agency providing the services and products.

(e) Each public agency shall notify the state library distribution and data access center established under AS 14.56.090 of the electronic services and products offered by the public agency to the public under this section. The notification must include a summary of the available format options and the fees charged.

(f) When offering on-line access to an electronic file or data base, a public agency also shall provide without charge on-line access to the electronic file or data base through one or more public terminals.

(g) Each public agency shall establish the fees for the electronic services and products provided under this section. The governor may cancel the fees established by a public agency in the executive branch, except the fees of the University of Alaska and the Alaska Railroad Corporation, if the governor determines that the fees are unreasonably high.

(h) A public agency may not make electronic services and products available to one member of the public and withhold them from other members of the public.

(i) A public agency other than a municipality or the Alaska Railroad Corporation shall separately account for the fees received by the agency under this section and deposited in the general fund. The annual estimated balance in the account may be used by the legislature to make appropriations to the agency to carry out the activities of the agency.



Sec. 40.25.120. - Public records; exceptions; certified copies.

(a) Every person has a right to inspect a public record in the state, including public records in recorders' offices, except

(1) records of vital statistics and adoption proceedings, which shall be treated in the manner required by AS 18.50;

(2) records pertaining to juveniles unless disclosure is authorized by law;

(3) medical and related public health records;

(4) records required to be kept confidential by a federal law or regulation or by state law;

(5) to the extent the records are required to be kept confidential under 20 U.S.C. 1232g and the regulations adopted under 20 U.S.C. 1232g in order to secure or retain federal assistance;

(6) records or information compiled for law enforcement purposes, but only to the extent that the production of the law enforcement records or information

(A) could reasonably be expected to interfere with enforcement proceedings;

(B) would deprive a person of a right to a fair trial or an impartial adjudication;

(C) could reasonably be expected to constitute an unwarranted invasion of the personal privacy of a suspect, defendant, victim, or witness;

(D) could reasonably be expected to disclose the identity of a confidential source;

(E) would disclose confidential techniques and procedures for law enforcement investigations or prosecutions;

(F) would disclose guidelines for law enforcement investigations or prosecutions if the disclosure could reasonably be expected to risk circumvention of the law; or

(G) could reasonably be expected to endanger the life or physical safety of an individual;

(7) names, addresses, and other information identifying a person as a participant in the Alaska Higher Education Savings Trust under AS 14.40.802 or the advance college tuition savings program under AS 14.40.803 - 14.40.817;

(8) public records containing information that would disclose or might lead to the disclosure of a component in the process used to execute or adopt an electronic signature if the disclosure would or might cause the electronic signature to cease being under the sole control of the person using it;

(9) [See delayed repeal note]. reports submitted under AS 05.25.030 concerning certain collisions, accidents, or other casualties involving boats;

(10) records or information pertaining to a plan, program, or procedures for establishing, maintaining, or restoring security in the state, or to a detailed description or evaluation of systems, facilities, or infrastructure in the state, but only to the extent that the production of the records or information

(A) could reasonably be expected to interfere with the implementation or enforcement of the security plan, program, or procedures;

(B) would disclose confidential guidelines for investigations or enforcement and the disclosure could reasonably be expected to risk circumvention of the law; or

(C) could reasonably be expected to endanger the life or physical safety of an individual or to present a real and substantial risk to the public health and welfare;

(11) the written notification regarding a proposed regulation provided under AS 24.20.105 to the Department of Law and the affected state agency and communications between the Legislative Affairs Agency, the Department of Law, and the affected state agency under AS 24.20.105.

(b) Every public officer having the custody of records not included in the exceptions shall permit the inspection, and give on demand and on payment of the fees under AS 40.25.110 - 40.25.115 a certified copy of the record, and the copy shall in all cases be evidence of the original.

(c) Recorders shall permit memoranda, transcripts, and copies of the public records in their offices to be made by photography or otherwise for the purpose of examining titles to real estate described in the public records, making abstracts of title or guaranteeing or insuring the titles of the real estate, or building and maintaining title and abstract plants; and shall furnish proper and reasonable facilities to persons having lawful occasion for access to the public records for those purposes, subject to reasonable rules and regulations, in conformity to the direction of the court, as are necessary for the protection of the records and to prevent interference with the regular discharge of the duties of the recorders and their employees.



Sec. 40.25.121. - Copies of public records for veterans.

When a copy of a public record is required by the Department of Military and Veterans' Affairs, the Department of Commerce, Community, and Economic Development, or by the United States Department of Veterans Affairs to be used in determining the eligibility of a person to participate in benefits, the official custodian of the public record shall, without charge, provide the applicant for the benefits, a person acting on behalf of the applicant, or an authorized representative of the department or the United States Department of Veterans Affairs with a certified copy of the record.



Sec. 40.25.122. - Litigation disclosure.

A public record that is subject to disclosure and copying under AS 40.25.110 - 40.25.120 remains a public record subject to disclosure and copying even if the record is used for, included in, or relevant to litigation, including law enforcement proceedings, involving a public agency, except that with respect to a person involved in litigation, the records sought shall be disclosed in accordance with the rules of procedure applicable in a court or an administrative adjudication. In this section, "involved in litigation" means a party to litigation or representing a party to litigation, including obtaining public records for the party.



Sec. 40.25.123. - Supervision and regulation.

(a) The Department of Administration shall supervise and adopt regulations for the operation and implementation of AS 40.25.110 - 40.25.140 by public agencies in the executive branch, except the Alaska Railroad Corporation.

(b) The legislative council shall supervise and adopt procedures for the operation and implementation of AS 40.25.110 - 40.25.140 by public agencies in the legislative branch.

(c) The administrative director of courts shall supervise and adopt procedures for the operation and implementation of AS 40.25.110 - 40.25.140 by public agencies in the judicial branch.

(d) The Board of Regents of the University of Alaska shall supervise and adopt procedures for the operation and implementation of AS 40.25.110 - 40.25.140 by the University of Alaska.

(e) The regulations and procedures adopted under this section must include the establishment of procedures for making an administrative appeal of public agency action that is taken under AS 40.25.110 - 40.25.140.

(f) In this section,

(1) "action" includes the calculation of a fee, the denial of a fee reduction or waiver, and the denial of a request to inspect or copy a public record;

(2) "public agency" does not include a municipality.



Sec. 40.25.124. - Appeals.

A person may appeal to the superior court the final administrative order made by a public agency under AS 40.25.110 - 40.25.140.



Sec. 40.25.125. - Enforcement: Injunctive relief.

A person having custody or control of a public record who denies, obstructs, or attempts to obstruct, or a person not having custody or control who aids or abets another person in denying, obstructing, or attempting to obstruct, the inspection of a public record subject to inspection under AS 40.25.110 or 40.25.120 may be enjoined by the superior court from denying, obstructing, or attempting to obstruct, the inspection of public records subject to inspection under AS 40.25.110 or 40.25.120. A person may seek injunctive relief under this section without exhausting the person's remedies under AS 40.25.123 - 40.25.124.



Sec. 40.25.140. - Confidentiality of library records.

(a) Except as provided in (b) of this section, the names, addresses, or other personal identifying information of people who have used materials made available to the public by a library shall be kept confidential, except upon court order, and are not subject to inspection under AS 40.25.110 or 40.25.120. This section applies to libraries operated by the state, a municipality, or a public school, including the University of Alaska.

(b) Records of a public elementary or secondary school library identifying a minor child shall be made available on request to a parent or guardian of that child.



Sec. 40.25.151. - Confidentiality of retirement records.

(a) Except as provided in (b) - (d) of this section, public records, including electronic services and products involving public records, containing information about a person and maintained under AS 14.25, AS 22.25, AS 26.05.222 - 26.05.229, AS 39.35, or former AS 39.37 shall be kept confidential and are not subject to inspection or copying under AS 40.25.110 - 40.25.120.

(b) Records described in (a) of this section concerning a person who is a member or former member of a state retirement system who is still living may only be released to

(1) the person or the person's guardian;

(2) the person's employer or former employer;

(3) a state agency authorized to obtain confidential information;

(4) another person if the person has

(A) written authorization for release from the affected member or former member or the member's or former member's guardian; or

(B) a court order or subpoena to obtain the information.

(c) Records described in (a) of this section concerning a member or former member of a state retirement system who is deceased or a deceased member's named beneficiary may only be released to

(1) the member's named beneficiary or the beneficiary's guardian;

(2) the member's or former member's former employer;

(3) a state agency authorized to obtain confidential information;

(4) the personal representative of the member's or former member's estate;

(5) another person if the person has

(A) written authorization for release from the member or former member, the member's named beneficiary, or the personal representative of the member's or former member's estate; or

(B) a court order or subpoena to secure the information.

(d) The name and address of a living person who is a member or former member of a state retirement system may be released to a retirement organization representing persons receiving benefits under a state retirement system if the retirement organization is affiliated with an organization representing employees of the employer under AS 23.40.070 - 23.40.260 (Public Employment Relations Act).

(e) In this section, "state retirement system" means the teachers' retirement system under AS 14.25, the judicial retirement system under AS 22.25, the retirement system for members of the national guard under AS 26.05.222 - 26.05.229, the public employees' retirement system under AS 39.35, or the elected public officers retirement system under former AS 39.37.



Sec. 40.25.220. - Definitions for AS 40.25.100 - 40.25.220.

In AS 40.25.100 - 40.25.220, unless the context otherwise requires,

(1) "electronic services and products" means computer-related services and products provided by a public agency, including

(A) electronic manipulation of the data contained in public records in order to tailor the data to the person's request or to develop a product that meets the person's request;

(B) duplicating public records in alternative formats not used by a public agency, providing periodic updates of an electronic file or data base, or duplicating an electronic file or data base from a geographic information system;

(C) providing on-line access to an electronic file or data base;

(D) providing information that cannot be retrieved or generated by the existing computer programs of the public agency;

(E) providing functional electronic access to the information system of the public agency; in this subparagraph, "functional access" includes the capability for alphanumeric query and printing, graphic query and plotting, nongraphic data input and analysis, and graphic data input and analysis;

(F) providing software developed by a public agency or developed by a private contractor for a public agency;

(G) generating maps or other standard or customized products from an electronic geographic information system;

(2) "public agency" means a political subdivision, department, institution, board, commission, division, authority, public corporation, council, committee, or other instrumentality of the state or a municipality; "public agency" includes the University of Alaska and the Alaska Railroad Corporation;

(3) "public records" means books, papers, files, accounts, writings, including drafts and memorializations of conversations, and other items, regardless of format or physical characteristics, that are developed or received by a public agency, or by a private contractor for a public agency, and that are preserved for their informational value or as evidence of the organization or operation of the public agency; "public records" does not include proprietary software programs;

(4) [Repealed, E.O. No. 113 Sec. 18 (2005)].






Article 02 - PERSONAL INFORMATION IN STATE PUBLIC RECORDS

Sec. 40.25.300. - Notice regarding personal information.

(a) When a state agency requests personal information that may be included in a public record directly from the person who is the subject of the information, the agency shall give the person a written notice at the time of the request that states

(1) the name and address of the agency;

(2) the citation of the statute or regulation that authorizes the agency to request the information;

(3) a statement indicating whether the person is required to supply the information;

(4) the consequences to the person, if any, of not providing all or part of the requested information;

(5) a statement of the agency's anticipated uses of the information, including the agency's internal uses of the information and disclosure of the information to other state agencies;

(6) the fact that the information may be subject to inspection and copying under AS 40.25.110 - 40.25.120; and

(7) a statement summarizing how a person may challenge under AS 40.25.310 the accuracy or completeness of personal information maintained by a state agency.

(b) An agency may provide the written notice required under (a) of this section by

(1) placing the notice on the form used to request the information from the person;

(2) giving the person the notice on a separate sheet that accompanies the form used to request the information from the person;

(3) giving the person a statement in a pamphlet, booklet, manual, or other printed matter at the time the information on the person is requested; or

(4) prominently posting a sign containing the notice in a prominent location so that the sign can be easily observed and read by the person at the time the information is requested.

(c) This section does not apply to a request for information on a person if

(1) the request is made by a peace officer; in this paragraph, "peace officer" has the meaning given in AS 01.10.060 ;

(2) the person is the agency's employee;

(3) the information is related to litigation;

(4) the information is being collected by a public agency when investigating a possible violation of law; or

(5) the information is not subject to inspection and copying under AS 40.25.110 - 40.25.120, even if the information is eventually subject to inspection and copying under AS 18.50.310 (f).



Sec. 40.25.310. - Information accuracy and completeness.

(a) A person who is the subject of personal information that is maintained by a state agency and subject to public disclosure under AS 40.25.110 - 40.25.140 may challenge the accuracy or completeness of the personal information.

(b) To challenge the accuracy or completeness of personal information under (a) of this section, the person must file with the state agency a written request that the personal information be changed. The request must provide

(1) a description of the challenged personal information;

(2) the changes necessary to make the personal information accurate or complete; and

(3) the person's name and the address where the department may contact the person.

(c) Within 30 days after receiving a written request made under (b) of this section, the state agency may request verification of the disputed personal information from the person who made the request.

(d) Within 30 days after receiving the written request under (b) of this section or the verification under (c) of this section, the state agency shall review the request and

(1) change the personal information according to the request and notify the person in writing of the change; or

(2) deny the request and notify the person in writing of the reasons for the decision and the name, title, and business address of the person who denied the request.

(e) If a request is denied under (d) of this section, the person may provide to the state agency a concise written statement that states the person's reasons for disagreeing with the decision. The state agency shall maintain in its records the request made under (b) of this section and the statement provided by the person under this subsection. On all of the state agency's records that contain the disputed information, the state agency shall clearly note which portions of the records are disputed. If the record is in electronic form, the state agency may note the dispute in one field of the electronic form and maintain the other information about the dispute in paper form.

(f) This section does not apply to criminal intelligence or criminal investigative records, criminal justice information under AS 12.62, state agency personnel or retirement system records, records of applicants for employment with the state agency, or information in documents recorded under AS 40.17.



Sec. 40.25.350. - Definitions.

In AS 40.25.300 - 40.25.350,

(1) "person" means an individual;

(2) "personal information" means information that can be used to identify a person and from which judgments can be made about a person's character, habits, avocations, finances, occupation, general reputation, credit, health, or other personal characteristics, but does not include a person's name, address, or telephone number, if the number is published in a current telephone directory, or information describing a public job held by a person;

(3) "state agency"

(A) means a department, institution, board, commission, division, authority, public corporation, committee, or other administrative unit of the executive, judicial, or legislative branch of state government, including the University of Alaska;

(B) does not include the Alaska Railroad Corporation.












Title 41 - PUBLIC RESOURCES

Chapter 41.03. - ENVIRONMENTAL QUALITY CONTROL COMMISSION



Chapter 41.05. - RESOURCE DEVELOPMENT

Sec. 41.05.010. - 41.05.030 - l Hydrological data. [Repealed, Sec. 4 ch 41 SLA 1977. For current law, see AS 41.08.017 , 41.08.020(b) and 41.08.035].

Repealed or Renumbered



Sec. 41.05.040. - 41.05.100 - l Mineral resources. [Renumbered as AS 41.98.010 - 41.98.100].

Repealed or Renumbered






Chapter 41.06. - GEOTHERMAL RESOURCES

Sec. 41.06.010. - Waste prohibited.

The waste of geothermal resources in the state is prohibited.



Sec. 41.06.020. - Application.

(a) The commissioner has jurisdiction over all persons and property, public and private, necessary to carry out the purposes and intent of this chapter.

(b) The authority of the commissioner applies to all private, municipal, state, and federal land in the state lawfully subject to the police power of the state. When any of that land is committed to a unit agreement involving land subject to federal jurisdiction, the operation of this chapter or a part of this chapter may be suspended, if the unit operations are regulated by the United States and if the conservation of geothermal resources is accomplished under the unit agreement.

(c) The provisions of this chapter apply

(1) when a person engaged in drilling activity not subject to the provisions of this chapter encounters geothermal fluid or water of sufficient heat or pressure to constitute a threat to human life or health, unless the drilling operation is subject to oil and gas drilling regulation under AS 31.05;

(2) in areas and under conditions in which the commissioner determines that drilling activity may encounter geothermal fluid or water of sufficient heat or pressure to constitute a threat to human life or health.



Sec. 41.06.030. - Reservoir management.

(a) The commissioner shall require the filing and approval of a plan of development and operation on each producing geothermal system and may issue well-spacing and pooling orders, limits on production, and reinjection requirements, in order to prevent waste, promote maximum economic recovery, and protect correlative rights.

(b) Lessees of all or part of a geothermal system may enter into a unit agreement for cooperative development, with the approval of the commissioner. The commissioner may suspend or modify the approved development plan in accordance with the unit agreement.

(c) If the owners of at least two-thirds of the leasehold interests in a geothermal system ratify a unit agreement approved by the commissioner, the commissioner may enforce the agreement as to lessees not a party to the agreement by allocating production under the principle of correlative rights and by apportioning costs and revenues.

(d) Lease operations under an approved development plan or unit agreement are considered to be in compliance with individual lease requirements.



Sec. 41.06.040. - Drilling regulations.

(a) The commissioner shall adopt regulations in accordance with AS 44.62 (Administrative Procedure Act) relating to the siting, spacing, drilling, casing, cementing, testing, logging, operating, producing, and abandonment of geothermal wells so as to prevent

(1) geothermal resources, water or other fluids, and gases from escaping into strata other than that in which they are found, unless in accordance with an approved reinjection program;

(2) contamination of surface and groundwater;

(3) premature degradation of a geothermal system by water encroachment or otherwise;

(4) blowouts, cavings, and seepage; and

(5) unreasonable disturbance or injury to neighboring properties, prior water rights, human life, health, and the natural environment.

(b) The commissioner shall cause the operator of a geothermal well or wells to file adequate individual or blanket surety bonds to ensure compliance with regulations adopted under this section.

(c) The commissioner shall require a geothermal operator to notify the department if the operator discovers significant quantities of hydrocarbon substances, helium, or fissionable materials.

(d) The commissioner may enter upon any property, public or private, to inspect a geothermal operation for compliance with regulations adopted under this section.

(e) Geothermal fluid and water of sufficient heat or pressure to constitute a threat to human life or health that are regulated by the commissioner under this chapter are exempt from the jurisdiction of the Alaska Oil and Gas Conservation Commission under AS 31.05.030 (g).



Sec. 41.06.050. - Relationship of geothermal resources to water.

(a) An operator shall, before drilling or constructing a geothermal well or group of wells to be operated in concert, file an application with the commissioner for approval to drill the well or wells. The date of filing of the application establishes priority as to later appropriators of nongeothermal fluids. The application must contain sufficient information to enable the commissioner to determine whether the operation of the well or wells will interfere with or impair a prior water right.

(b) An operator may not begin well drilling or construction without the approval of the commissioner. The commissioner shall approve the well construction upon the conditions necessary to protect the public interest, if

(1) the proposed geothermal operation will not significantly interfere with or substantially impair a prior water right;

(2) the geothermal owner has acquired through purchase or condemnation adequate water rights to offset the potential interference or impairment; or

(3) the geothermal owner has obtained and dedicated to the affected party or parties an equivalent amount of replacement water of comparable quality.

(c) Geothermal fluid is not subject to appropriation under AS 46.15 and priority may not be established among geothermal owners in a geothermal system.



Sec. 41.06.060. - Definitions.

In this chapter

(1) "correlative rights" means the right of each geothermal owner in a geothermal system to produce without waste a just and equitable share of the geothermal resources in the geothermal system;

(2) "geothermal fluid" means liquids and steam at temperatures greater than 120 degrees Celsius naturally present in a geothermal system;

(3) "geothermal resources" means the natural heat of the earth at temperatures greater than 120 degrees Celsius, measured at the point where the highest-temperature resources encountered enter or contact a well or other resource extraction device, and includes

(A) the energy, including pressure, in whatever form present in, resulting from, created by, or that may be extracted from that natural heat;

(B) the material medium, including the geothermal fluid naturally present, as well as substances artificially introduced to serve as a heat transfer medium; and

(C) all dissolved or entrained minerals and gases that may be obtained from the material medium, but excluding hydrocarbon substances and helium;

(4) "geothermal system" means a stratum, pool, reservoir, or other geologic formation containing geothermal resources;

(5) "operator" means a person drilling, maintaining, operating, producing, or in control of a well;

(6) "owner" means a person who, by reason of an interest in real property, has the right to drill into, produce, and make use of geothermal resources;

(7) "waste" means an inefficient, excessive, or improper production, use, or dissipation of geothermal resources, including, but not limited to,

(A) drilling, transporting, or storage methods that cause or tend to cause unnecessary surface loss of geothermal resources;

(B) locating, spacing, drilling, equipping, operating, producing, or venting of a well in a manner that results or tends to result in reducing the ultimate economic recovery of geothermal resources;

(8) "well" means a well drilled, converted, or reactivated for the discovery, testing, production, or subsurface injection of geothermal resources.






Chapter 41.07. - GEOLOGICAL SURVEY



Chapter 41.08. - GEOLOGICAL AND GEOPHYSICAL SURVEYS

Sec. 41.08.010. - Division of geological and geophysical surveys.

There is established in the department a division of geological and geophysical surveys under the direction of the state geologist.



Sec. 41.08.015. - State geologist.

The commissioner shall appoint the state geologist, who must be qualified by education and experience to direct the activities of the division.



Sec. 41.08.017. - Hydrological and seismic hazard data declared to be of public interest.

(a) Systematic collection, recording, evaluation, and distribution of data on the quantity, location, and quality of water of the state in the ground, on the surface of the ground, or along the coasts, are in the public interest and necessary to the orderly domestic and industrial development of the state.

(b) Systematic collection, evaluation, archival, and distribution of geologic data and information on earthquakes, volcanic eruptions, and engineering geology and identification of potential seismic, volcanic, and other geological hazards throughout the state are in the public interest and necessary to orderly, safely, and cost-effective development in the state.



Sec. 41.08.020. - Powers and duties.

(a) The state geologist shall conduct geological and geophysical surveys to determine the potential of Alaskan land for production of metals, minerals, fuels, and geothermal resources; the locations and supplies of groundwater and construction materials; the potential geologic hazards to buildings, roads, bridges, and other installations and structures; and shall conduct such other surveys and investigations as will advance knowledge of the geology of the state. With the approval of the commissioner, the state geologist may acquire, by gift or purchase, geological and geophysical reports, surveys, and similar information.

(b) In addition, the division of geological and geophysical surveys shall:

(1) collect, record, evaluate, and distribute data on the quantity, quality, and location of underground, surface, and coastal water of the state;

(2) publish or have published data on the water of the state;

(3) require the filing with it of the results and findings of surveys of water quality, quantity, and location;

(4) require of water well contractors, the filing with it of basic water and aquifer data normally obtained, including but not limited to well location, estimated elevation, well driller's logs, pumping tests and flow measurements, and water quality determinations;

(5) accept and spend funds for the purposes of this section, AS 41.08.017, and 41.08.035 and enter into agreements with individuals, public or private agencies, communities, private industry, state agencies, and agencies of the federal government;

(6) collect, evaluate, and distribute geologic data on seismic events and engineering geology of the state;

(7) identify potential seismic hazards that might affect development in the state;

(8) inform public officials and industry about potential seismic hazards that might affect development in the state.



Sec. 41.08.025. - Accounting and disposition of receipts. [Repealed, Sec. 28 ch 90 SLA 1991. For current law, see AS 37.05.142 - 37.05.144].

Repealed or Renumbered



Sec. 41.08.030. - Printing and distribution of reports.

The state geologist shall print and publish an annual report and such other special and topical reports and maps as may be desirable for the benefit of the state, including the printing or reprinting of reports and maps made by other persons or agencies, where authorization to do so is obtained. Reports and maps may be sold and all money received from these sales shall be paid into the general fund.



Sec. 41.08.035. - Regulations.

The department may adopt regulations relating to and providing for the systematic collection, recording, and distribution of data on the water of the state.



Sec. 41.08.040. - Cooperation with other agencies.

The state geologist, with the consent of the commissioner, may enter into cooperative agreements with federal, state, and local governmental agencies to perform geological and geophysical surveys, studies, investigations, and services.






Chapter 41.09. - OIL AND GAS EXPLORATION INCENTIVE CREDITS

Sec. 41.09.010. - Exploration incentive credits.

(a) Under an incentive program distinct from the exploration incentive credit authorized by AS 38.05.180 (i), the commissioner may extend to a qualified applicant an exploration incentive credit for each of the following activities performed on land in the state, regardless of whether the land is state-owned land:

(1) geophysical work on land that is not subject to a credit under AS 38.05.180(i);

(2) drilling a stratigraphic test well; and

(3) drilling an exploratory well.

(b) An exploration incentive credit extended under (a) of this section may be applied against

(1) a payment or obligation against which a credit authorized by AS 38.05.180(i) may be claimed;

(2) taxes payable under AS 43.20; and

(3) oil and gas bonus payments due the state under AS 38.05.180 (f).

(c) An exploration incentive credit may be extended under (a) of this section to a qualified applicant if

(1) application for the exploration incentive credit is made by the qualified applicant to the commissioner and is approved before drilling or geophysical work commences;

(2) all geophysical work is performed, and all stratigraphic test wells or exploratory wells are drilled, after August 7, 1994, and before July 1, 2007; and

(3) copies of all raw and processed data derived from drilling a stratigraphic test well or exploratory well or performing geophysical work are provided by the qualified applicant to the commissioner within 30 days after the completion, abandonment, or suspension of the well or completion of the geophysical work.

(d) Data derived from drilling a stratigraphic test well or exploratory well that is provided to the commissioner under (c)(3) of this section shall be kept confidential for 24 months after receipt by the commissioner unless the owner of the well gives written permission to the state to release the well data at an earlier date, and, notwithstanding AS 31.05.035 (c), confidentiality may not be extended beyond 24 months. The provisions of AS 38.05.035 (a)(9)(C) apply to other data provided to the commissioner under (c)(3) of this section, except that the commissioner, under appropriate confidentiality provisions and without preference or discrimination, may display to all interested third parties, but may not distribute or transfer in hard copy or electronic form, those data with respect to all land if the commissioner determines that the limited disclosure is necessary to further the interest of the state in evaluating or developing its land.

(e) The amount of an exploration incentive credit extended under (a) of this section is determined by the commissioner and shall be based on eligible costs, approved by the commissioner, of performing geophysical work, drilling a stratigraphic test well, and drilling an exploratory well. The amount of an exploration incentive credit may not exceed 50 percent of eligible costs relating to activities performed on state-owned land and 25 percent of eligible costs relating to activities performed on land in the state not owned by the state.

(f) The amount of an exploration incentive credit extended under (a) of this section may not exceed $5,000,000 per eligible project, as defined by the commissioner by regulation. The total of all credits extended by the commissioner under (a) of this section may not exceed $30,000,000.

(g) An exploration incentive credit must be used within five years after it is extended under (a) of this section, and may be assigned by the qualified applicant to another person for the purposes described in (b) of this section.

(h) Amounts due the permanent fund under AS 37.13.010 shall be calculated before the application of a credit extended under (a) of this section.

(i) The commissioner may not allow to a qualified applicant the claim of an exploration incentive credit under this chapter for an activity of the qualified applicant that occurs in any year in which the qualified applicant owes a liquidated debt to a state agency or to a public corporation of the state. The applicant's failure to obtain the claim of the exploration incentive credit under this subsection waives the credit for those activities in any subsequent year. In this subsection, "liquidated debt" means a debt that is immediately and unconditionally due, either by agreement of the state and the qualified applicant or by law, and that involves an obligation or payment against which the exploration incentive credit may be claimed under (b) of this section.



Sec. 41.09.020. - Regulations.

The commissioner shall adopt regulations necessary to implement this chapter.



Sec. 41.09.030. - Relationship to AS 38.05.

Nothing in this chapter affects the exploration incentive credit system provided for in AS 38.05.180 (i).



Sec. 41.09.090. - Definitions.

In this chapter,

(1) "eligible costs" means those direct costs incurred for activities in support of an exploration program, based upon the footage drilled or miles surveyed, that are reasonable in amount for the area of the state in which a well is drilled or geophysical activity is conducted;

(2) "exploratory well" means a well drilled for the purpose of oil and gas exploration that is

(A) located three or more miles from another well drilled for oil and gas, with all distances measured as the horizontal distance between exploration targets, also known as bottom hole distance; or

(B) within three miles of a well drilled for oil and gas, but tests potential hydrocarbon traps that the commissioner, after analyzing evidence submitted by the qualified applicant and any other information, determines constitute a distinctly separate exploration target;

(3) "geophysical work"

(A) means all geophysical data gathering methods used in hydrocarbon exploration;

(B) includes seismic, gravity, magnetic, and electromagnetic measurements;

(4) "qualified applicant" means

(A) a natural person who is at least 18 years of age;

(B) a corporation qualified to do business in the state;

(C) a legal guardian or trustee of a qualified natural person described in (A) of this paragraph;

(D) any association of persons listed in (A) - (C) of this paragraph;

(5) "stratigraphic test well" means a well that is not intended to encounter an oil or gas accumulation and that is drilled to a sufficient depth to measure the geological, geophysical, and engineering parameters used for determining an area's oil and gas potential.






Chapter 41.10. - SOIL AND WATER CONSERVATION

Sec. 41.10.010. - Declaration of policy.

The farm, forest, and grazing land of the state is a basic asset of the state. It is the policy of this chapter, in the interest of the health, safety, and general welfare of the people of the state, to provide for the development, use, and conservation of this land in accordance with its capabilities.



Sec. 41.10.020. - Creation and boundaries of soil conservation district. [Repealed, Sec. 14, ch 69 SLA 1983].

Repealed or Renumbered



Sec. 41.10.030. - Purpose of chapter.

The purpose of this chapter is to provide for the orderly development of land, for guiding settlement, and for conserving soil and water and soil resources and controlling and preventing soil erosion.



Sec. 41.10.040. - Natural Resource Conservation and Development Board.

The Alaska Natural Resource Conservation and Development Board is composed of five members. The commissioner or, in the absence of the commissioner, the director of agriculture, serves ex officio but without a vote on the board.



Sec. 41.10.045. - Executive director.

The commissioner shall appoint an executive director and clerical staff to assist the board.



Sec. 41.10.050. - Appointment.

The governor shall appoint members of the board subject to confirmation by a majority of the members of the legislature in joint session.



Sec. 41.10.060. - Qualifications of board members.

Members of the board shall be resident bona fide users of land selected from the five major land areas of the state.



Sec. 41.10.065. - Major land areas of the state.

The five major land areas of the state are:

(1) the Arctic and northwest Alaska;

(2) the Yukon and Tanana Valleys;

(3) southwest Alaska and the Kenai Peninsula;

(4) southcentral Alaska; and

(5) southeast Alaska.



Sec. 41.10.070. - Term of office.

The term of office of members is three years.



Sec. 41.10.075. - Board meetings.

The board shall hold one regular meeting annually at the state capital and one or more additional meetings at a time and place in the state selected by the board.



Sec. 41.10.080. - Vacancies.

The governor shall fill vacancies by appointment for the unexpired term.



Sec. 41.10.090. - Compensation and per diem.

Members receive no salary but receive the same per diem and travel expenses authorized for members of state boards.



Sec. 41.10.100. - Duties of board.

(a) At the request of the commissioner, the board shall meet and advise the commissioner in the exercise of the powers, duties, and functions of the commissioner.

(b) The board shall also

(1) receive and review reports concerning the use of soil resources of the state;

(2) hold public hearings and meetings to determine whether land in the state is being used in a manner consistent with sound soil and water conservation practices;

(3) make recommendations for specific action necessary to provide for the effective and orderly development of agricultural, forest, and grazing land in the state;

(4) review an appeal by an applicant or lessee from a decision of the director of the division of lands concerning a sale or lease of state agricultural or grazing land and submit its recommendations to the commissioner or hearing officer;

(5) act in an advisory capacity to the soil and water conservation districts in the state;

(6) act in an advisory capacity to the commissioner and director of the division of agriculture in the review of farm conservation plans for all state agricultural land sales in the state.



Sec. 41.10.110. - Powers of commissioner.

The commissioner has the power to

(1) conduct land capability surveys and investigations of potential agricultural areas and of soil conservation and erosion control, including necessary preventative and control measures, in the state; to publish the results of these surveys and investigations and to disseminate information concerning the results of the surveys and investigations to prospective settlers and the general public;

(2) make technical guidance and other assistance available to settlers of new land to assure the development of the land in a manner that will permit it to be used in accordance with its capabilities and treated in accordance with its needs;

(3) carry out measures for soil conservation and erosion control within the state, including engineering operations, methods of cultivation, the growing of vegetation, and changes in use of land, with the consent and cooperation of the land user or agency having jurisdiction of the land;

(4) cooperate with, furnish assistance to, and enter into agreements with, a user of land or agency within the state;

(5) construct, improve, and maintain soil erosion control and conservation structures as are necessary and practical for carrying out the purposes of this chapter;

(6) develop comprehensive plans for the conservation of soil and control of soil erosion within the state, cropping programs, tillage practices and changes in land use, and publish plans and information and bring them to the attention of users of land within the state;

(7) accept contributions in money, services, materials, or equipment from the United States or its agencies, from an agency of the state, and from any other source, for use in carrying out the purposes of this chapter.



Sec. 41.10.120. - Approval of land user.

A survey, investigation or plan for land may not be undertaken by the commissioner and measures for soil conservation and erosion control may not be carried out without the prior approval of the user of the land.



Sec. 41.10.130. - Creation and boundaries of soil and water conservation districts.

(a) The commissioner may, on the recommendation of the board, create soil and water conservation districts in the state upon petition signed by 25 or more land users setting out the proposed boundaries of the proposed district. The commissioner shall fix a time for and give notice of a public hearing based on the petition at a convenient location or locations within the boundaries of the proposed district. The commissioner may fix the boundaries of the district created, supervise the election of, prescribe the duties of, and install a governing body of five land users to be known as district supervisors for each district created, and delegate to the district supervisors powers as the commissioner considers necessary to accomplish the purposes of this chapter within the district boundaries.

(b) The area of the state that is not located within a district organized under (a) of this section shall be governed by the board.



Sec. 41.10.140. - Definitions.

In this chapter,

(1) "board" means the Alaska Natural Resource Conservation and Development Board;

(2) "land user" or "user of land" means a person who

(A) is a producer of renewable resources, including farming and forestry; and

(B) has a current cooperative agreement with a soil and water conservation district.



Sec. 41.10.150. - Short title. [Repealed, Sec. 14 ch 69 SLA 1983].

Repealed or Renumbered






Chapter 41.12. - WESTERN INTERSTATE NUCLEAR COMPACT



Chapter 41.14. - RIVERS, LAKES, AND STREAMS

Article 01 - ENFORCEMENT

Sec. 41.14.150. - Enforcement authority.

The following persons are peace officers of the state and they shall enforce this chapter:

(1) an employee of the department authorized by the deputy commissioner;

(2) a police officer in the state;

(3) any other person authorized by the deputy commissioner.



Sec. 41.14.160. - Duty to arrest.

Each peace officer designated in AS 41.14.150 shall arrest a person violating a provision of this chapter, or any regulation adopted under this chapter, in the peace officer's presence or view, and shall take the person for examination or trial before an officer or court of competent jurisdiction unless in the judgment of the peace officer it would be in the state's best interest to issue a warning or a citation under AS 41.14.165 .



Sec. 41.14.165. - Form and issuance of citation.

(a) When a peace officer stops or contacts a person concerning a violation of this chapter or of a regulation adopted under this chapter that is a misdemeanor, the peace officer may, in the officer's discretion, issue a citation to the person as provided in AS 12.25.180 .

(b) The supreme court shall specify by rule or order those misdemeanors that are appropriate for disposition without court appearance, and shall establish a schedule of bail amounts. Before establishing or amending the schedule of bail amounts required by this subsection, the supreme court shall appoint and consult with an advisory committee consisting of two officers of the division of fish and wildlife protection of the Department of Public Safety, two representatives of the department, two district court judges, and the chairpersons of the House and Senate Judiciary Committees of the legislature. The maximum bail amount for an offense may not exceed the maximum fine specified by law for that offense. If the misdemeanor for which the citation is issued may be disposed of without court appearance, the issuing peace officer shall write on the citation the amount of bail applicable to the violation.

(c) A person cited for a misdemeanor for which a bail amount has been established under (b) of this section may, within 15 days after the date of the citation, mail or personally deliver to the clerk of the court in which the citation is filed by the peace officer

(1) the amount of bail indicated on the citation for that offense; and

(2) a copy of the citation indicating that the right to an appearance is waived, a plea of no contest is entered and the bail is forfeited.

(d) When bail has been forfeited under (c) of this section, a judgment of conviction shall be entered. Forfeiture of bail and all seized items is a complete satisfaction for the misdemeanor. The clerk of the court accepting the bail shall provide the offender with a receipt stating that fact if requested.

(e) If the person cited fails to pay the bail amount established under (b) of this section or to appear in court as required, the citation is considered a summons for a misdemeanor.

(f) Notwithstanding other provisions of law, if a person cited for a misdemeanor for which a bail amount has been established under (b) of this section appears in court and is found guilty, the penalty that is imposed for the offense may not exceed the bail amount for that offense established under (b) of this section.



Sec. 41.14.170. - Power to execute warrant.

Each peace officer designated in AS 41.14.150 may execute a warrant or other process issued by an officer or court of competent jurisdiction for the enforcement of this chapter, and may, with a search warrant, search any place at any time. The judge of a court having jurisdiction may, upon proper oath or affirmation showing probable cause, issue a warrant in all cases.



Sec. 41.14.180. - Power to search without warrant.

Each peace officer designated in AS 41.14.150 may without a warrant search any thing or place if the search is reasonable or is not protected from searches and seizures without warrant within the meaning of art. I, sec. 14, Alaska Constitution, which specifically enumerates "persons, houses and other property, papers, and effects." However, before a search without warrant is made a signed written statement by the person making the search shall be submitted to the person in control of the property or object to be searched, stating the reason the search is being conducted. A written receipt shall be given by the person conducting the search for property which is taken as a result of the search. The enumeration of specific things does not limit the meaning of words of a general nature.



Sec. 41.14.190. - Seizure and disposition of equipment.

Boats, aircraft, automobiles or other vehicles, sleds, and other paraphernalia used in or in aid of a violation of this chapter or a regulation adopted under this chapter may be seized under a valid search, and all fish and game, or parts of fish and game, or nests or eggs of birds, taken, transported, or possessed contrary to the provisions of this chapter or a regulation adopted under this chapter shall be seized by any peace officer designated in AS 41.14.150 . Upon conviction of the offender or upon judgment of the court having jurisdiction that the item was taken, transported, or possessed in violation of this chapter or a regulation adopted under this chapter, all fish and game, or parts of them are forfeited to the state and shall be disposed of as directed by the court. If sold, the proceeds of the sale shall be transmitted to the proper state officer for deposit in the general fund. Boats, aircraft, or other vehicles, sleds, and other paraphernalia seized under the provisions of this chapter or a regulation adopted under this chapter, unless forfeited by order of the court, shall be returned, after completion of the case and payment of the fine, if any.



Sec. 41.14.195. - Forfeiture of equipment.

(a) Vessels, aircraft, other motor vehicles, sleds, and other paraphernalia or gear used in or in aid of a violation of this chapter, or regulations adopted under this chapter, and all fish and game or parts of fish and game or nests or eggs of birds taken, transported, or possessed contrary to the provisions of this chapter, or regulations adopted under this chapter, may be forfeited to the state

(1) upon conviction of the offender in a criminal proceeding of a violation of this chapter in a court of competent jurisdiction; or

(2) upon judgment of a court of competent jurisdiction in a proceeding in rem that an item specified above was used in or in aid of a violation of this chapter or a regulation adopted under this chapter.

(b) Items specified in (a) of this section may be forfeited under this section regardless of whether they were seized before instituting the forfeiture action.

(c) An action for forfeiture under this section may be joined with an alternative action for damages brought by the state to recover damages for the value of fish and game or parts of them or nests or eggs of birds taken, transported, or possessed contrary to the provisions of this chapter or a regulation adopted under it.

(d) It is no defense that the person who had the item specified in (a) of this section in possession at the time of its use and seizure has not been convicted or acquitted in a criminal proceeding resulting from or arising out of its use.

(e) Forfeiture may not be made of an item subsequently sold to an innocent purchaser in good faith. The burden of proof as to whether the purchaser purchased the item innocently and in good faith shall be on the purchaser.

(f) An item forfeited under this section shall be disposed of at the discretion of the department. Before the department disposes of an aircraft it shall consider transfer of ownership of the aircraft to the Alaska Wing, Civil Air Patrol.



Sec. 41.14.200. - Power to administer oaths.

Each peace officer designated in AS 41.14.150 may administer to or take from any person, an oath, affirmation, or affidavit when it is for use in a prosecution or proceeding under or in the enforcement of this chapter.






Article 02 - FISHWAYS AND HATCHERIES

Sec. 41.14.840. - Fishway required.

If the deputy commissioner considers it necessary, every dam or other obstruction built by any person across a stream frequented by salmon or other fish shall be provided by that person with a durable and efficient fishway and a device for efficient passage for downstream migrants. The fishway or device or both shall be maintained in a practical and effective manner in the place, form, and capacity the deputy commissioner approves, for which plans and specifications shall be approved by the deputy commissioner upon application. The fishway or device shall be kept open, unobstructed, and supplied with a sufficient quantity of water to admit freely the passage of fish through it.



Sec. 41.14.850. - Hatchery required.

If a fishway over a dam or obstruction is considered impracticable by the deputy commissioner because of cost, the owner of the dam or obstruction, in order to compensate for the loss resulting from the dam or obstruction shall, at the owner's option

(1) pay a lump sum acceptable to the deputy commissioner to the state fish and game fund;

(2) convey to the state a site of a size satisfactory to the deputy commissioner at a place mutually satisfactory to both parties, and erect on it a fish hatchery, rearing ponds, necessary buildings, and other facilities according to plans and specifications furnished by the commissioner of fish and game, and give a good and sufficient bond to furnish water, lights, and necessary money to operate and maintain the hatchery and rearing ponds; or

(3) enter into an agreement with the deputy commissioner, secured by good and sufficient bond, to pay to the fish and game fund the initial amount of money and annual payments thereafter that the commissioner of fish and game considers necessary to expand, maintain, and operate additional facilities at existing hatcheries within a reasonable distance of the dam or obstruction.



Sec. 41.14.860. - Penalty for violating fishway and hatchery requirements.

(a) The owner of a dam or obstruction who fails to comply with AS 41.14.840 or 41.14.850 or a regulation adopted under AS 41.14.840 or 41.14.850 within a reasonable time specified by written notice from the deputy commissioner is guilty of a misdemeanor, and is punishable by a fine of not more than $1,000. Each day the owner fails to comply constitutes a separate offense.

(b) In addition to the fine, the dam or other obstruction managed, controlled, or owned by a person violating AS 41.14.840 or 41.14.850 or a regulation adopted under AS 41.14.840 or 41.14.850 is a public nuisance and is subject to abatement.



Sec. 41.14.870. - Protection of fish and game.

(a) The deputy commissioner shall, in accordance with AS 44.62 (Administrative Procedure Act), specify the various rivers, lakes, and streams or parts of them that are important for the spawning, rearing, or migration of anadromous fish.

(b) If a person or governmental agency desires to construct a hydraulic project, or use, divert, obstruct, pollute, or change the natural flow or bed of a specified river, lake, or stream, or to use wheeled, tracked, or excavating equipment or log-dragging equipment in the bed of a specified river, lake, or stream, the person or governmental agency shall notify the deputy commissioner of this intention before the beginning of the construction or use.

(c) The deputy commissioner shall acknowledge receiving the notice by return first class mail. If the deputy commissioner determines that the following information is required, the letter of acknowledgement shall require the person or governmental agency to submit to the deputy commissioner:

(1) full plans and specifications of the proposed construction or work;

(2) complete plans and specifications for the proper protection of fish and game in connection with the construction or work, or in connection with the use; and

(3) the approximate date the construction, work, or use will begin.

(d) The deputy commissioner shall approve the proposed construction, work, or use in writing unless the deputy commissioner finds the plans and specifications insufficient for the proper protection of fish and game. Upon a finding that the plans and specifications are insufficient for the proper protection of fish and game, the deputy commissioner shall notify the person or governmental agency that submitted the plans and specifications of that finding by first class mail. The person or governmental agency may, within 90 days of receiving the notice, initiate a hearing under AS 44.62.370 . The hearing is subject to AS 44.62.330 - 44.62.630.



Sec. 41.14.880. - Construction without approval prohibited.

If a person or governmental agency begins construction on a work or project or use for which notice is required by AS 41.14.870 without first providing plans and specifications subject to the approval of the deputy commissioner for the proper protection of fish and game, and without first having obtained written approval of the deputy commissioner as to the adequacy of the plans and specifications submitted for the protection of fish and game, the person or agency is guilty of a misdemeanor. If a person or governmental agency is convicted of violating AS 41.14.870 - 41.14.895 or continues a use, work, or project without fully complying with AS 41.14.870 - 41.14.895, the use, work, or project is a public nuisance and is subject to abatement. The cost of restoring a specified river, lake, or stream to its original condition shall be borne by the violator and shall be in addition to the penalty imposed by the court.



Sec. 41.14.890. - Exemption for emergency situations.

In an emergency arising from weather or stream flow conditions, the deputy commissioner, through authorized representatives, shall issue oral permits to a riparian owner for removing obstructions or for repairing existing structures without the necessity of submitting prepared plans and specifications as required by AS 41.14.870 .



Sec. 41.14.895. - Penalty for causing material damage.

If a person or governmental agency fails to notify the deputy commissioner of any construction or use that causes material damage to the spawning beds or prevents or interferes with the migration of anadromous fish, or by neglect or noncompliance with plans and specifications required and approved by the deputy commissioner causes material damage to the spawning beds or prevents or interferes with the migration of anadromous fish, the person or governmental agency shall be guilty of a misdemeanor.



Sec. 41.14.900. - Penalty for violations of AS 41.14.870 - 41.14.895.

(a) A person who violates AS 41.14.870 - 41.14.895 is guilty of a class A misdemeanor.

(b) The court shall transmit the proceeds of all fines to the proper state officer for deposit in the general fund of the state.






Article 03 - GENERAL PROVISIONS

Sec. 41.14.990. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "commissioner" means the commissioner of natural resources;

(2) "department" means the Department of Natural Resources;

(3) "deputy commissioner" means the deputy commissioner of natural resources appointed under AS 44.37.055 ;

(4) "fish" has the meaning given in AS 16.05.940 ;

(5) "game" has the meaning given in AS 16.05.940 ;

(6) "take" has the meaning given in AS 16.05.940 .









Chapter 41.15. - FORESTS

Article 01 - PROTECTION OF FORESTED LAND

Sec. 41.15.010. - Intent.

It is the intent of AS 41.15.010 - 41.15.170 to provide protection, commensurate with the value of the resources at risk, for the natural resources and watersheds on land that is owned privately, by the state, or by a municipality.



Sec. 41.15.020. - Regulations.

The commissioner shall, by regulation, make provision for the protection of forested land in the state from fire and other destructive agents.



Sec. 41.15.025. - Fire protection on mental health trust land.

Land that is in the mental health trust is, for the purpose of wild fire suppression, land owned by the state.



Sec. 41.15.030. - Contracts for forest protection; emergency fire-fighters.

(a) The commissioner may enter into necessary protection contracts.

(b) The commissioner may hire emergency fire-fighting personnel, and shall establish classifications and rates of pay for the emergency fire-fighting personnel consistent with the compensation paid by other fire-fighting agencies. The commissioner may adjust the classifications and rates based on findings of the federal Bureau of Land Management for Alaska. The commissioner may assign emergency fire-fighting personnel to conduct fire suppression, hazard reduction, fire prevention, habitat restoration or improvement, and other related activities in emergency and nonemergency circumstances. The assignment of emergency fire-fighting personnel to nonemergency activities may not be used to replace permanent or seasonal state employees. The commissioner may not use appropriations to the department from state general funds for emergency fire-fighting personnel engaged in nonemergency activities under this section.



Sec. 41.15.040. - Right of entry to control and suppress fires.

Upon approval by the commissioner or an authorized agent, employees of the division of lands, or of any organization authorized to prevent, control, or suppress fires or destructive agents, and others assisting in the control or suppression of fires upon request of an officer or employee of the United States or the state may at any time enter upon any land, whether publicly or privately owned, for the purpose of preventing, suppressing, or controlling forest fires and destructive agents.



Sec. 41.15.045. - Civil immunity.

(a) Notwithstanding other provisions of law, a person may not bring a civil action for damages for death, personal injury, or property damage that results from an act or omission in performing or failing to perform activities or duties arising out of prevention, monitoring, control, or suppression of fires authorized to be performed under AS 41.15.010 - 41.15.170 against

(1) the state or its officers, agents, and employees;

(2) a political subdivision of the state or its officers, agents, and employees;

(3) any organization authorized to prevent, control, or suppress fires; or

(4) others assisting in the control or suppression of fires at the request of an officer or employee of the United States or the state.

(b) This section does not apply to a civil action for damages as a result of intentional misconduct within the course and scope of employment or agency and with complete disregard for the safety and property of others.



Sec. 41.15.050. - Fire season.

The period from May 1 to September 30, inclusive, of each year is designated the fire season. The commissioner may designate other periods as fire season. The commissioner may proclaim an additional period for all or any portion of the state when weather or other conditions require action for the protection of forested land. The commissioner may also, during the fire season, prohibit, or allow only by permit, the setting of fires, smoking, entry, or other use on the land, when, in the judgment of the commissioner, the activities would unduly increase the fire danger.



Sec. 41.15.060. - Permits.

The commissioner shall, by regulation, prescribe the conditions of and the manner for obtaining a permit. Failure to obtain the required permit, or violation of a condition of the permit is a misdemeanor.



Sec. 41.15.070. - Disposal of burning materials.

A person who, during the fire season, throws away lighted tobacco, cigar, cigarette, match, firecracker, or other burning material on forested land, whether public or private, is guilty of a misdemeanor.



Sec. 41.15.080. - Equipment and notice required.

A conveyance operated through or above forested land shall be equipped at all times in each compartment with a suitable receptacle for the disposition or reception of burning material mentioned in AS 41.15.070 . The owner or operator of a public conveyance operated through or above forested land shall post and keep displayed at all times a copy of AS 41.15.050 - 41.15.080 and 41.15.140 in a conspicuous place within the smoking compartment of the conveyance. A person owning or operating a sawmill or logging camp or other commercial plant or operation in forested land shall post and keep displayed at all times a copy of AS 41.15.050 - 41.15.080 and 41.15.140 in a conspicuous place upon the building or ground of the milling, logging or commercial operation. A person may not deface or destroy the notices required under this section. A violation of this section is a misdemeanor.



Sec. 41.15.090. - Building or leaving fires.

A person who builds a fire in or near timber, brush, grass, or other inflammable material without first clearing the ground immediately around it free from materials that will carry fire or who leaves the fire before totally extinguishing it, is guilty of a misdemeanor.



Sec. 41.15.100. - Setting fires without consent.

A person who sets on fire timber, brush, grass, or other inflammable material located or growing on land that is not owned, possessed, or controlled by the person, without the consent of the owner or lawful occupant of the land, is guilty of a misdemeanor.



Sec. 41.15.110. - Uncontrolled spread of fire; leaving fire unattended.

(a) A person who knows of a fire or sets a fire on forested land owned, possessed, or controlled by the person, shall exercise due care to prevent the uncontrolled spread of the fire. A person failing to exercise due care which results in spread of the fire and damage to property of another is guilty of a misdemeanor.

(b) A person who neglects to make every effort possible to extinguish a fire the person knowingly sets on forested land or who leaves such a fire unattended is guilty of a misdemeanor.

(c) In a criminal action brought under this section, the escape of the fire is presumptive evidence of negligence by the person responsible for starting the fire and unless rebutted is sufficient to sustain a conviction.



Sec. 41.15.120. - Failure to assist in preventing or suppressing fires.

If an officer or employee of the United States or the state who is authorized to prevent or suppress fires requests a person to assist in the prevention or suppression of a fire and informs the person of the officer or employee's official status, and the person fails to assist the officer or employee in the performance of duties, the person is guilty of a misdemeanor.



Sec. 41.15.130. - Backfires excluded.

AS 41.15.010 - 41.15.170 do not apply to the setting of a backfire under the direction of an officer or employee of the United States or the state who is authorized to prevent or suppress fires.



Sec. 41.15.140. - Penalty.

A person who is convicted of a misdemeanor under AS 41.15.010 - 41.15.170 is punishable by a fine of not less than $25 nor more than $500, or by imprisonment in jail for not less than 10 days nor more than six months, or by both.



Sec. 41.15.150. - Criminal penalty for setting fires.

A person who maliciously or wantonly sets on fire timber, brush, grass, or other inflammable material located or growing on land that is not owned, possessed, or controlled by the person is guilty of a felony and upon conviction is punishable by a fine of not less than $100 or not more than $1,000, or by imprisonment for not less than one year nor more than 10 years, or by both.



Sec. 41.15.160. - Double damages in civil actions.

In addition to the criminal punishment provided for by AS 41.15.010 - 41.15.170, the United States, the state, a municipality, or any person may recover in a civil action double the amount of damages sustained as a consequence of a violation of AS 41.15.010 - 41.15.170. In a civil action brought under AS 41.15.010 - 41.15.170 or any other law relating to the subject matter of AS 41.15.010 - 41.15.170, the escape of a fire is presumptive evidence of negligence by the person responsible for starting the fire and unless rebutted is sufficient to sustain the recovery.



Sec. 41.15.170. - Definitions.

In AS 41.15.010 - 41.15.170

(1) "damages" includes costs incurred in suppressing, controlling, or extinguishing a fire;

(2) "forested land" includes all land on which grass, brush, timber, and other natural vegetative material grows;

(3) "forest fire" includes the uncontrolled burning of grass, brush, timber, and other natural vegetative material.






Article 02 - FOREST RESERVE FUND

Sec. 41.15.180. - National forest income.

(a) When the commissioner of commerce, community, and economic development receives national forest income under 16 U.S.C. 500, the commissioner shall immediately pay to each organized borough in which national forest land is located a share of the income from that forest; an organized borough's share of income from a national forest shall be proportional to the area of the national forest located within its boundaries.

(b) There is created as a separate account in the general fund the unorganized borough national forest receipts fund. The fund consists of national forest income received by the Department of Commerce, Community, and Economic Development under 16 U.S.C. 500 for the percentage of a national forest located within the unorganized borough. Seventy-five percent of the fund shall be allocated for public schools and 25 percent for public roads.

(c) From the percentage of the unorganized borough national forest receipts fund allocated to the public schools under (b) of this section, the commissioner shall pay to each home rule or first class city located within the unorganized borough and within a national forest or within 20 miles of a national forest, or regional educational attendance area that has a school located within the unorganized borough and within a national forest or within 20 miles of a national forest, a share of the income from the public schools allocation of the fund. A home rule city, first class city, or regional educational attendance area's share shall be calculated as the proportion of the number of children in average daily membership of the city school district or regional educational attendance area compared to the total number of children in average daily membership in city school districts located within the unorganized borough and within the national forest or within 20 miles of the national forest and in regional educational attendance areas that have a school located within the unorganized borough and within the national forest or within 20 miles of the national forest.

(d) From the percentage of the unorganized borough national forest receipts fund allocated to public roads under (b) of this section, the commissioner shall pay to each

(1) home rule city, first class city, or second class city that exercises road powers, that is located within the unorganized borough and within a national forest or within 20 miles of a national forest, a share of the income from the roads allocation of the fund; a home rule city, first class city, or second class city's share shall be calculated as the proportion of the number of road miles within municipal boundaries over which the community exercises road powers plus the number of state road miles maintained by the municipality under agreement with the state compared to the total number of road miles maintained by state or local governments in the unorganized borough and within the national forest or within 20 miles of the national forest;

(2) municipality organized under federal law as an Indian reserve that existed before the enactment of 43 U.S.C. 1618(a) and is continued in existence under that subsection and that has formed a community development corporation under AS 29.60.365 , that exercises road powers and that is located within the unorganized borough and within the national forest or within 20 miles of the national forest a share of the income from the roads allocation of the fund; the share due a municipality organized under federal law that exercises road powers shall be calculated as the proportion of the number of road miles within municipal boundaries over which the community exercises road powers plus the number of state road miles maintained by the municipality under agreement with the state compared to the total number of road miles maintained by state or local governments in the unorganized borough and within the national forest or within 20 miles of the national forest; however, the commissioner may pay income from national forest receipts under this paragraph only after the corporation has delivered a written waiver of sovereign immunity from legal action by the state to recover all or a portion of the money distributed under this section.

(e) A distribution made under (a) of this section shall be expended for public schools and public roads. A distribution made under (c) of this section shall be expended for public schools. A distribution made under (d) of this section shall be expended for public roads.

(f) For the purpose of making distributions from the fund, the commissioner of commerce, community, and economic development shall consult with the commissioner of education and early development, for purposes of determining the number of children in average daily membership in the public schools affected by this section, and the commissioner of transportation and public facilities, to determine the total number of road miles in the unorganized borough affected by this section.

(g) An organized borough, home rule city, first class city, second class city, regional educational attendance area, or a municipality organized under federal law that receives a national forest income payment or distribution under 16 U.S.C. 500 or this section shall annually report and account to the commissioner of commerce, community, and economic development its use of the payment or distribution for the purposes provided in (a) - (e) of this section. The commissioner of commerce, community, and economic development may not distribute national forest income under this section to an entity in the unorganized borough that has previously failed to report and account as required under this subsection.

(h) For purposes of this section, if a portion of a home rule city, first class city, or second class city, or municipality organized under federal law in the unorganized borough is located within the national forest or within 20 miles of a national forest or if a regional educational attendance area has a school located within the national forest or within 20 miles of the national forest, the entire home rule city, first class city, or second class city, regional educational attendance area, or municipality organized under federal law is considered to be within the national forest.

(i) A payment or distribution made under this section shall be made under an appropriation for the purpose.

(j) That portion of the unorganized borough national forest receipts fund remaining in the account unobligated and unexpended on June 30 of a fiscal year shall be deposited into the unrestricted portion of the general fund and shall be used to offset expenses of the general fund for school and road maintenance in the affected areas of the unorganized borough for which direct distribution of funds has not been made.

(k) The department may adopt regulations necessary to implement this section that are consistent with federal law.

(l) If any provision of this section is determined by the department to be in conflict with federal requirements regarding the allocation of money received by the state from the federal government under (a) of this section, the provision that is in conflict is inoperative to the extent of the conflict. The determination does not affect the operation of any other provision of this section. Upon a determination that a provision of this section is in conflict with federal requirements regarding the allocation of money received from the federal government, the department may adopt regulations that modify the requirements of that provision to the extent necessary to comply with the federal requirements.

(m) In this section, "number of children in average daily membership" means the number of full-time equivalent students enrolled in the city school district or regional educational attendance area, excluding correspondence students residing outside the school district's or regional educational attendance area's boundaries, that receives a share of the income from the public schools allocation of the fund created in (b) of this section.






Article 03 - FIRE SUPPRESSION FUND

Sec. 41.15.200. - Statement of purpose.

The purpose of AS 41.15.200 - 41.15.230 is to provide a readily available fund for the payment of expenses incurred by the department in suppressing fires.



Sec. 41.15.210. - Fire suppression fund.

A fire suppression fund is established in the state treasury for the use of the department. The fund shall be used for actual expenses incurred in the suppression of fires. The fund may not be used

(1) for capital expenditures; or

(2) to fund nonemergency activities of emergency fire-fighting personnel under AS 41.15.030 .



Sec. 41.15.220. - Composition of fund.

The legislature may appropriate from the following sources to the fire suppression fund:

(1) money received in settlement of a claim or loss caused by damage as a consequence of a violation of AS 41.15.010 - 41.15.170;

(2) money received from federal, state, or other governmental unit, or from a private donor for actual fire suppression work;

(3) money received from other sources as the legislature may consider appropriate and necessary to satisfy the purpose of the fund.



Sec. 41.15.230. - Disbursement.

Upon authorization of the governor, disbursements from the fire suppression fund shall be paid by the proper state officer on presentation of vouchers signed by the governor or the governor's authorized representative.



Sec. 41.15.240. - Records of fire suppression fund.

The department shall maintain accounting records showing the income and expenses of the fire suppression fund.






Article 04 - HAINES STATE FOREST RESOURCE MANAGEMENT AREA

Sec. 41.15.300. - Haines State Forest Resource Management Area.

(a) The purpose of AS 41.15.300 - 41.15.330 is to establish the land and water presently owned by the state and all land and water acquired in the future by the state lying within the boundaries described in AS 41.15.305(a) as the Haines State Forest Resource Management Area. The primary purposes for the establishment of the Haines State Forest Resource Management Area are the utilization, perpetuation, conservation, and production of the land and water including but not limited to the use of renewable and nonrenewable resources through multiple-use management and the continuation of other beneficial uses including traditional uses and other recreational activities.

(b) The responsibility for the management, control, development, and maintenance of the Haines State Forest Resource Management Area established under AS 41.15.300 - 41.15.330 is assigned to the department.



Sec. 41.15.305. - Establishment and boundaries.

(a) Subject to valid existing rights, the land and water presently owned by the state and all land and water acquired in the future by the state lying within the following described parcels are designated as the Haines State Forest Resource Management Area:

(1) all land encompassed by U.S. Survey 3708, Tracts A, B and C but excluding U.S.M.S. 2206;

(2) that mental health land (MH-153) approved in the state selection letter from the United States Bureau of Land Management dated August 26, 1974, described as follows: Beginning at corner No. 1 of this tract which is common to angle point No. 5 of U.S. Survey 3708, then north 0213'51" west 52.639 chains along the survey line to corner No. 2 of this tract which is common to angle point No. 6 of U.S. Survey 3708, then north 1201'18" west 13.346 chains to corner No. 3 of this tract which is common to angle point No. 7 of U.S. Survey 3708, then north 5357'42" west 537.070 chains to corner No. 4 of this tract which is common to angle point No. 7-A of U.S. Survey 3708, then south 00'30" east 63.06 chains to corner No. 5 of this tract, then south 5357'42" east 542.00 chains to corner No. 1 of this tract and angle point No. 5, U.S. Survey 3708, the point of beginning;

(3) Township 28 South, Range 56 East, Copper River Meridian

Section 29: that portion of the N1/2 lying east of U.S.S. 3708

Section 34: NW1/4, SE1/4;

(4) Township 28 South, Range 57 East, Copper River Meridian;

(5) Township 28 South, Range 58 East, Copper River Meridian;

(6) Township 29 South, Range 57 East, Copper River Meridian

Section 36: that portion of Lots 1, 5, 6, and 10 lying east of U.S.S. 3708;

(7) Township 29 South, Range 58 East, Copper River Meridian;

(8) Township 29 South, Range 59 East, Copper River Meridian;

(9) Township 29 South, Range 60 East, Copper River Meridian

Sections 19 - 36;

(10) Township 29 South, Range 61 East, Copper River Meridian

Sections 19 - 36;

(11) Township 29 South, Range 62 East, Copper River Meridian

Sections 19 and 20

Sections 29 - 32;

(12) Township 30 South, Range 57 East, Copper River Meridian

Section 1: that portion of Lot 1 lying east of U.S.S. 3708;

(13) Township 30 South, Range 58 East, Copper River Meridian

That portion lying east and south of U.S.S. 3708;

(14) Township 30 South, Range 59 East, Copper River Meridian

Sections 1 - 10

Section 12

Sections 14 - 23

Section 27: that portion lying west of the Haines Corporation boundary

Sections 28 - 31

Section 33;

(15) Township 30 South, Range 60 East, Copper River Meridian;

(16) Township 30 South, Range 61 East, Copper River Meridian;

(17) Township 30 South, Range 62 East, Copper River Meridian

Sections 5 - 8

Sections 17 - 20

Sections 29 - 32;

(18) Township 31 South, Range 58 East, Copper River Meridian;

(19) Township 31 South, Range 59 East, Copper River Meridian

Sections 6 - 8

Sections 16 - 22

Sections 27 - 34;

(20) Township 31 South, Range 60 East, Copper River Meridian

Sections 1 - 4

Sections 9 - 15

Sections 22 - 24

Sections 35 and 36;

(21) Township 31 South, Range 61 East, Copper River Meridian

Sections 1 - 30;

(22) Township 31 South, Range 62 East, Copper River Meridian

Sections 5 - 8

Sections 17 - 20

Sections 31 and 32;

(23) Township 32 South, Range 59 East, Copper River Meridian

Sections 3 - 33

Sections 34 - 36: that portion lying north of the Tongass National Forest boundary.

(b) Private land, University of Alaska grant land, existing transportation corridors, and borough selections within the Haines State Forest Resource Management Area are excluded from the Haines State Forest Resource Management Area. The commissioner may not acquire private land or University of Alaska grant land located within the Haines State Forest Resource Management Area by eminent domain for any purpose.

(c) Approved or pending Native allotment applications located partially or completely within the Haines State Forest Resource Management Area are not adversely affected by the establishment of the Haines State Forest Resource Management Area and all approved allotments and all pending allotments shall be treated as private land.



Sec. 41.15.310. - Coordinated management.

(a) The division of forestry shall consult with the division of parks, the Department of Fish and Game, including each local fish and game advisory committee with jurisdiction in the area, and the Alaska Chilkat Bald Eagle Preserve Advisory Council to promote effective, efficient, and coordinated administration of the Haines State Forest Resource Management Area and the Alaska Chilkat Bald Eagle Preserve for the values for which each is established.

(b) Resource studies undertaken by the department shall be designed to benefit the management and administration of the Haines State Forest Resource Management Area and the Alaska Chilkat Bald Eagle Preserve.



Sec. 41.15.315. - Multiple-use management.

(a) The Haines State Forest Resource Management Area shall be managed under the principles of multiple use and sustained yield and under AS 41.17.

(b) The Department of Fish and Game is responsible for the management of fish and game resources in the Haines State Forest Resource Management Area under applicable law and in a manner consistent with AS 41.15.300 - 41.15.330 except that an opportunity for continued traditional use of the Haines State Forest Resource Management Area at levels and by traditional methods and means is guaranteed. The traditionally compatible uses include but are not limited to fishing, hunting, trapping, berry picking, subsistence, and recreational uses, operation of motorized vehicles, and the harvest of personal-use firewood.

(c) The control of highway access within the Haines State Forest Resource Management Area is the responsibility of the department except that the Department of Transportation and Public Facilities is responsible for the repair and maintenance of public roads in the Haines State Forest Resource Management Area.

(d) The state land and water described in AS 41.15.305 (a) are closed to sale under state land disposal laws. The commissioner may lease the land described in AS 41.15.305 (a) under AS 38.05.070 - 38.05.105 for a purpose consistent with AS 41.15.300 (a) and a municipality may select land in the Haines State Forest Resource Management Area under law.



Sec. 41.15.320. - Management plan and regulations.

In adopting a forest management plan for the Haines State Forest Resource Management Area under AS 41.17.230 , the department shall consult with the Department of Fish and Game and the governing bodies of each municipality in the general area. The Department of Fish and Game shall consult with the department and local fish and game advisory committees, if any, before adopting regulations governing fish and wildlife management in the Haines State Forest Resource Management Area. Regulations may not be adopted by either department without prior review at a public hearing in Haines and Klukwan.



Sec. 41.15.325. - Cooperative management agreements.

The department may enter into cooperative management agreements with a person who holds title to or has a valid entry on land within or adjoining the boundaries of the Haines State Forest Resource Management Area.



Sec. 41.15.330. - Existing rights.

The establishment of the Haines State Forest Resource Management Area does not affect the terms and conditions of an existing permit or contract involving use of the land, water, or other resources of the Haines State Forest Resource Management Area.






Article 05 - MISCELLANEOUS PROVISIONS

Sec. 41.15.900. - Observance of Arbor Day.

To increase public awareness of the vital importance of the conservation and propagation of trees and forests to the everyday life of the citizens of Alaska, the third Monday in May of each year is designated "Arbor Day." It shall be observed by appropriate school assemblies and programs and shall be the occasion for other suitable observances and exercises by civic groups and the public in general.






Article 06 - GENERAL PROVISIONS

Sec. 41.15.950. - Enforcement authority.

(a) The following persons are peace officers of the state and they shall enforce the provisions of this chapter and the regulations adopted under this chapter:

(1) solely for the purpose of enforcing this chapter, an employee of the department, or other person, authorized by the commissioner;

(2) a police officer in the state.

(b) A person designated in (a) of this section may, when enforcing the provisions of this chapter or a regulation adopted under this chapter,

(1) execute a warrant or other process issued by an officer or court of competent jurisdiction;

(2) administer or take an oath, affirmation or affidavit; and

(3) arrest a person who violates a provision of this chapter or a regulation adopted under this chapter.









Chapter 41.17. - FOREST RESOURCES AND PRACTICES

Article 01 - ADMINISTRATION AND MANAGEMENT

Sec. 41.17.010. - Declaration of intent.

The legislature declares that

(1) the forest resources of Alaska are among the most valuable natural resources of the state, and furnish timber and wood products, fish and wildlife, tourism, outdoor recreation, water, soil, air, minerals, and general health and welfare;

(2) economic enterprises and other activities and pursuits derived from forest resources warrant the continuing recognition and support of the state;

(3) the state has a fundamental obligation to ensure that management of forest resources guarantees perpetual supplies of renewable resources, provides nonrenewable resources in a manner consistent with that obligation, and serves the needs of all Alaska for the many products, benefits, and services obtained from them;

(4) government administration of forest resources should combine professional management services, regulatory measures, and economic incentives in a complementary fashion, and should draw upon the expertise of professional foresters in conjunction with other disciplines;

(5) under the leadership of the Department of Environmental Conservation as lead agency, the state should exercise its full responsibility and authority for control of nonpoint source pollution with respect to the Federal Water Pollution Control Act, as amended;

(6) subject to AS 41.17.098 (c), the provisions of this chapter, and regulations adopted under this chapter, with the approval of the Department of Environmental Conservation, establish the nonpoint source pollution requirements under state law and sec. 319 of the Clean Water Act for activities subject to this chapter;

(7) except for activities subject to AS 41.14.840 or 41.14.870 and regulations authorized by those sections, this chapter and regulations adopted under this chapter establish the fish habitat protection standards, policies, and review processes under state law.



Sec. 41.17.020. - Division of forestry established.

(a) The governor may establish, within the department, a division of forestry to carry out this chapter and other appropriate duties designated by the governor.

(b) The division shall be headed by a director who shall be the state forester, appointed to the partially exempt service in accordance with law by the commissioner, from a list of two or more candidates submitted by the board. The commissioner shall solicit and consider recommendations of the Alaska Fire Chiefs Association or successor organization when reviewing the candidates submitted by the board. The commissioner may reject all candidates, in which case the board shall submit a new list. The state forester shall have

(1) a bachelor's or higher degree in forest management and at least three years of field experience in forestry; or

(2) at least eight years of professional work experience as a forester.

(c) The commissioner shall administer this chapter and is authorized and encouraged to delegate responsibilities for carrying out this chapter to the state forester.



Sec. 41.17.030. - Responsibilities of division.

(a) The division shall manage state forests and, as directed by the commissioner, provide technical advice to the division of lands on sound forest practices necessary to ensure the continuous growing and harvesting of commercial forest species on other state land.

(b) The division shall regulate operations on private forest land as authorized by the provisions of this chapter or state law.

(c) The division shall provide public information and assistance regarding forest practices and timber management generally.



Sec. 41.17.041. - Board of Forestry.

(a) The Board of Forestry is established in the division.

(b) The board is composed of nine members appointed by the governor:

(1) a representative of a commercial fishermen's organization;

(2) a representative of a Native corporation established under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act);

(3) a representative of an environmental organization;

(4) a representative of a forest industry trade association;

(5) a professional fish or wildlife biologist who is not employed in that capacity by a state, municipal, or federal government agency, except for university employment;

(6) a professional forester who is not employed in that capacity by a state, municipal, or federal government agency, except for university employment;

(7) a representative of a mining organization;

(8) a representative of a recreational organization; and

(9) the state forester, who serves ex officio and without a vote.

(c) The state forester is the presiding officer of the board and shall, in consultation with the board, establish procedures for scheduling and organizing board meetings. Seven voting members of the board constitute a quorum. Each decision of the board requires the affirmative vote of each voting member present less one.

(d) A board member who is unable to attend a meeting may designate an alternate who possesses the same qualifications as the board member.

(e) The division shall serve as staff to the board. The department, the deputy commissioner, and the Department of Environmental Conservation shall provide technical staffing and information as needed by the board.



Sec. 41.17.043. - Terms of office.

The term of office of a member of the board is three years. The state forester serves an indefinite term, ex officio.



Sec. 41.17.045. - Removal of members.

(a) The governor may initiate the removal of a board member for inefficiency, neglect of duty, or misconduct in office by delivering to the member a written copy of the charges and giving the member an opportunity to be heard in person or by counsel at a public hearing before the governor or the governor's designee on at least 10 days' written notice by registered mail. The member has a right of confrontation and cross-examination of witnesses testifying.

(b) The removal is effective 15 days after the governor files a complete statement of all charges made against the member and the findings on those charges, in the main office of the board, except that a member may appeal the findings to the superior court. The court shall limit its review to a determination of whether the findings on the charges are substantiated by the evidence presented. The removal is suspended for any period of time during which an appeal from the findings of the governor or the governor's designee is pending.



Sec. 41.17.047. - Powers and duties of board.

(a) The board shall review and comment to the commissioner on regulations proposed for adoption under this chapter.

(b) The board shall provide a forum for representatives of affected interests to discuss and attempt to resolve issues relevant to this chapter and to the forest resources of the state.

(c) The board, working with the division, the Department of Environmental Conservation, the deputy commissioner, other affected agencies and parties, and the forest-dependent industries, shall conduct an annual survey of research needs related to forest practices. The board shall review research proposals and shall make recommendations to promote research projects that would address these needs to the governor and the legislature.

(d) The board shall coordinate the monitoring of the implementation and effectiveness of this chapter, the regulations, and best management practices adopted under this chapter in meeting state water quality standards, fish and wildlife habitat requirements, and other forestry objectives. The board shall report annually to the governor on the effectiveness of this chapter and regulations adopted under it, with its recommendations for changes and for needed research and monitoring. The board shall notify the legislature that the annual report is available. The state forester, the deputy commissioner, and the Department of Environmental Conservation shall each present an annual report, independently, to the board on the effectiveness of this chapter, the regulations, and best management practices adopted under this chapter that protect the resources for which they have statutory responsibility, and shall make recommendations for changes to correct procedural or substantive problems. The board shall include the reports as part of its annual report. The board shall hold hearings at least once annually in southeast, southcentral, and interior Alaska for purposes of taking public testimony on the subjects.



Sec. 41.17.055. - Powers and duties of the state forester.

(a) The state forester may designate and operate experimental and research forests on state land consistent with the limitations of AS 38.05.300. Laboratories and other facilities may be employed in conjunction with those forests.

(b) The state forester may establish and maintain forest vegetation nurseries and greenhouses for planting stock to be made available, with or without charge, to organizations, institutions, government agencies, individuals, and businesses for reforestation, afforestation, and related purposes.

(c) The state forester is authorized to undertake cooperative forestry programs, extension services, and education programs, and to otherwise offer a full range of professional management services to the interested public. When the state forester considers it beneficial, the state forester may participate in federal assistance programs by accepting assistance in whatever form offered.

(d) The state forester may develop regulations under this chapter as part of the state program for control of nonpoint source pollution under the Federal Water Pollution Control Act, as amended. However, the Department of Environmental Conservation is the lead agency for water quality and control of nonpoint source pollution under that Act, and the regulations are therefore subject to the approval of the commissioner of environmental conservation.

(e) In the administration of this chapter, the state forester shall consult with and draw upon the expertise of interested organizations, enterprises, individuals, government agencies, educational institutions, and landowners. The state forester may enter into cooperative agreements and contracts with them to carry out this chapter.

(f) The state forester shall locate department personnel with forestry expertise throughout the state to facilitate public access to professional management services and other forest resources programs.

(g) The state forester may take other actions necessary and proper for the administration of this chapter, including the adoption of regulations under AS 44.62 (Administrative Procedure Act) and AS 41.17.047.



Sec. 41.17.060. - Regulatory and administrative standards.

(a) All regulations, administrative actions, and other activities and duties undertaken under this chapter shall be in full accordance with the standards set out in this section.

(b) With respect to state, municipal, and private forest land, the following standards apply:

(1) to the maximum extent possible, all applicable data and information of applicable disciplines shall be updated and used in making decisions relative to the management of forest resources;

(2) environmentally sensitive areas shall be recognized in the development of regulations and best management practices that are designed to implement nonpoint source pollution control measures authorized under this chapter;

(3) administration of forest land shall consider marketing conditions and other economic constraints affecting the forest landowner, timber owner, or the operator;

(4) to the fullest extent practicable, harvested forest land shall be reforested, naturally or artificially, so as to result in a sustained yield of merchantable timber from that land; if artificial planting is required, silviculturally acceptable seedlings must first be available for planting at an economically fair price in the state; and

(5) significant adverse effects of soil erosion and mass wasting on water quality and fish habitat shall be prevented or minimized.

(c) With respect to state and municipal forest land only, the following standards also apply:

(1) forest land shall be administered for the multiple use of the renewable and nonrenewable resources and for the sustained yield of the renewable resources of the land in the manner that best provides for the present needs and preserves the future options of the people of the state;

(2) a system of allocating predominant uses or values to particular units within a contiguous area of land shall reflect in reasonable proportion the various resources and values present in that area;

(3) to the extent its capacity permits, forest land shall be administered so as to provide for the continuation of businesses, activities, and lifestyles that are dependent upon or derived from forest resources;

(4) timber harvesting is limited to areas where data and information demonstrate that natural or artificial reforestation techniques will result in the production of a sustained yield of merchantable timber from that area;

(5) there may not be significant impairment of the productivity of the land and water with respect to renewable resources;

(6) allowance shall be made for scenic quality in or adjacent to areas of substantial importance to the tourism and recreation industry; and

(7) allowance shall be made for important fish and wildlife habitat.



Sec. 41.17.070. - Administrative plan and report.

(a) The state forester shall develop and continually maintain a long-range plan for the administration of this chapter that demonstrates that the provisions of AS 41.17.010 are being recognized and that the standards of AS 41.17.060 are being met. The state forester shall maintain a current inventory or assessment of timber on forest land to assist in meeting the requirements of this section.

(b) To maintain a record of division decision making for public and agency review, the state forester shall compile and index each decision made under this chapter regarding directives, stop work orders, waivers from requirements, decisions of hearing officers, and decisions on appeals. The state forester shall submit a summary of this record annually to the board.

(c) [Repealed, Sec. 108 ch 6 SLA 1984].

(d) [Repealed, Sec. 108 ch 6 SLA 1984].



Sec. 41.17.080. - Regulations.

(a) The state forester may adopt regulations necessary to accomplish the purposes of this chapter under AS 44.62 (Administrative Procedure Act) regarding forest practices such as

(1) road construction and maintenance, including

(A) road location, construction, maintenance, and post-operation management or removal;

(B) landing location and construction;

(C) drainage structures;

(D) material sources and spoil disposal sites;

(2) timber harvesting, including

(A) timber harvest unit planning and design;

(B) felling and bucking;

(C) cable yarding, shovel, tractor, and wheeled skidder systems;

(D) landing clean-up;

(E) slash disposal;

(3) log transfer, sort yards, and storage facilities, including

(A) location, design, and construction;

(B) maintenance;

(C) closure;

(D) log storage, rafting, and identification;

(4) reforestation, including

(A) site preparation and rehabilitation;

(B) prescribed burning;

(C) exemptions from reforestation requirements;

(5) prevention and suppression of forest insects and diseases;

(6) salvage logging;

(7) vegetative management; and

(8) fire and flood hazard management.

(b) The state forester shall adopt regulations specifying the information to be submitted under AS 41.17.090 (c) in the detailed plan of operations to enable the division to determine whether the activities comply with the requirements of this chapter.

(c) The state forester may establish regions, districts, or other subdivisions of forest land in the state in which different regulations apply to reflect varying conditions in the state or to facilitate administration. In adopting regulations, the state forester shall make appropriate distinctions between public and private land.

(d) The state forester shall adopt only those regulations necessary to accomplish the purposes of this chapter and shall avoid regulations that increase operating costs without yielding significant benefits to public resources.



Sec. 41.17.081. - Civil immunity.

(a) Notwithstanding other provisions of law, a person may not bring a civil action for damages for death, personal injury, or property damage that results from an act or omission in performing or failing to perform activities or duties arising out of prevention, monitoring, control, or suppression of fires authorized to be performed under regulations adopted under AS 41.17.080 (a)(8) against

(1) the state or its officers, agents, and employees;

(2) a political subdivision of the state or its officers, agents, and employees;

(3) any organization authorized to prevent, control, or suppress fires; or

(4) others assisting in the control or suppression of fires at the request of an officer or employee of the United States or the state.

(b) This section does not apply to a civil action for damages as a result of intentional misconduct within the course and scope of employment or agency and with complete disregard for the safety and property of others.



Sec. 41.17.082. - Control of infestations and disease.

(a) All forest clearing operations and silvicultural systems shall be designed to reduce the likelihood of increased insect infestation and disease infections that threaten forest resources.

(b) A forest landowner may not conduct or approve timber clearing activities that create conditions fostering outbreaks of infestation or infection that threaten forest resources on forest land belonging to another person. If the commissioner finds, after notice and hearing, that there has been a violation of this subsection, the commissioner may require the forest landowner, at that person's expense, to

(1) remove promptly or cure the conditions fostering outbreaks of infestation or infection; and

(2) undertake environmentally sound, effective, and cost-efficient actions to control the infestation or infection in the immediate vicinity of the improper timber clearing activity.

(c) If a forest landowner does not comply with a final order of the commissioner under (b)(1) or (b)(2) of this section, the commissioner may enter onto the land and undertake the actions ordered and the landowner is liable for the cost of the actions. The commissioner shall deliver to the landowner an itemized statement of expenses incurred.

(d) The commissioner may undertake surveys and appraisals to obtain data on regional insect infestations and disease conditions. Upon a determination that an area is infested with forest insects or infected with diseases injurious to forest resources and that the infestation or infection threatens the forest land or timber of adjacent owners, the commissioner may establish the boundaries of an infestation or infection zone. The commissioner may enter into an agreement with an owner or with a governmental agency to control or suppress infestation or infection within the zone. Upon a determination by the commissioner that insect and disease control work within the zone is no longer necessary or feasible, the commissioner shall terminate the zone.



Sec. 41.17.083. - Clearing of forest land for non-timber purposes.

A state agency, municipality, or public utility shall determine whether the timber to be removed has significant salvage value before approving or conducting clearing of forest land for purposes other than timber harvest. If the timber has significant salvage value, the agency or utility shall salvage the timber as part of the clearing process.



Sec. 41.17.085. - Permit applications.

(a) [Repealed, Sec. 4, ch 23 SLA 2003].

(b) Where practicable and desirable, the commissioner may enter into cooperative agreements with federal agencies authorizing the department to serve as a collection point for federal permit applications.



Sec. 41.17.087. - Variation from requirements.

(a) A forest landowner, timber owner, or operator may propose for a particular activity a variation from a requirement imposed by this chapter or the regulations adopted under this chapter. If the state forester determines that the harm intended to be avoided by the requirement is not likely to occur because of site-specific circumstances relating to the particular activity and is not likely to cause significant harm to fish habitat or water quality, the state forester shall agree to the proposed variation. If the state forester does not agree to the proposed variation, a forest landowner, timber owner, or operator may appeal to the commissioner. The appellants shall conform to the requirement during the pendency of the appeal.

(b) The state forester shall adopt regulations that specify the standards under which a variation will be granted for harvesting timber within the riparian area of

(1) a low gradient Type I-A water body with a width of five feet or less; and

(2) other appropriate water body types.

(c) A determination by the state forester under (a) of this section and regulations by the state forester under (b) of this section shall give due deference under AS 41.17.098 .



Sec. 41.17.090. - Notification of plans to harvest timber.

(a) Operations on forest land shall be reviewed under this section for consistency with the policies and provisions of this chapter and regulations adopted under this chapter.

(b) A forest landowner, timber owner, or operator may provide to the state forester a voluntary plan of operations that describes the long-term plans for timber harvesting. The purpose of a voluntary plan is to give the division and the public an early opportunity to review plans, to identify areas of concern, and to allow the agencies and the public to provide local knowledge and early notice of potential problems to the forest landowner, timber owner, or operator.

(c) Before beginning operations on municipal or private forest land or on state land not managed by the division, the operator shall provide the state forester with a detailed plan of operations. The detailed plan of operations must include

(1) a description of the proposed operations, identifying the land involved and the action proposed in sufficient detail to inform the public of the nature and location of the proposed operations; the description must include a map and must be in a form suitable for duplication;

(2) the name, address, and approving signature of the forest landowner, timber owner, and operator; and

(3) other information required in the regulations adopted under this chapter.

(d) Within five days after receipt of a detailed plan of operations under (c) of this section, the state forester shall distribute the information received under (c) of this section to the deputy commissioner, affected state agencies, and coastal districts, and shall distribute the information received under (c)(1) of this section to each member of the public who has asked to receive copies of notifications for the affected area.

(e) Within 30 days after receipt of a detailed plan of operations, the state forester shall review the plan to determine if the operations are consistent with this chapter and regulations adopted under this chapter. Operations may begin under the plan upon the expiration of the 30-day period or upon notice from the state forester that the review has been completed, whichever occurs first, unless the division has issued a stop work order for a particular portion of the plan or has notified the operator that a one-time, 10-day extension is necessary for agency review under AS 41.17.098 (f). The operator may proceed with operations not covered by the stop work order, notice of field inspection, or the agency review. During the review of a detailed plan of operations, if a question arises concerning the proper classification of water body type for purposes of the standards in AS 41.17.116(a), the deputy commissioner may resolve the question.

(f) If the state forester determines that a field inspection is necessary to determine consistency of the detailed plan of operations or a portion of the plan with applicable standards, the state forester shall notify the operator. The notice of field inspection may not cover more than the minimum area necessary to determine compliance with this chapter and applicable regulations. The operator shall inform the state forester when the site will be available for an inspection. The state forester shall conduct the field inspection within 21 days after the date that the site will be accessible and available unless the operator otherwise agrees, and the operator may begin operations at the conclusion of the 21-day period unless the state forester has issued a stop work order under AS 41.17.138 .

(g) During the review of a detailed plan of operations, modifications to accommodate comments may be made without requiring the operator to resubmit the plan. After the review of the detailed plan of operations made under (e) and (f) of this section, an operator shall notify the state forester of a proposed substantial change in operations by following the procedures specified in (c) - (f) of this section.

(h) Information and paperwork required of the operator under this section is limited to that necessary to accomplish the purposes of this section.

(i) An operator shall renew a detailed plan of operations annually.



Sec. 41.17.098. - Interagency coordination and reevaluation.

(a) In administering this chapter, the state forester shall coordinate with other agencies, the deputy commissioner, and affected coastal districts that have jurisdiction over activities subject to regulation under this chapter.

(b) In a review or implementation of a detailed plan of operations under AS 41.17.090 and in a decision on a proposed variation from requirements under AS 41.17.087 , the state forester shall consider the comments of the deputy commissioner, each affected state agency and, where applicable, coastal districts.

(c) The state forester shall give due deference to the Department of Environmental Conservation in decisions concerning water quality. The commissioner of environmental conservation retains the authority to adopt nonpoint source pollution regulations for activities subject to this chapter to the extent that regulations are not adopted by the state forester and approved by the commissioner of environmental conservation under this chapter. The commissioner of environmental conservation may withdraw approval of regulations adopted by the state forester under this chapter by following the procedure for the adoption, amendment, and repeal of regulations under AS 44.62.180 - 44.62.290.

(d) The state forester shall recognize the expertise of the deputy commissioner with regard to fish and wildlife habitat. On private land, the state forester shall give due deference to the deputy commissioner regarding effects on fish habitat from timber operations including variations to riparian standards, designation of alternative site-specific riparian protection plans, and road location decisions within riparian areas. On public land, the state forester shall give due deference to the deputy commissioner regarding effects on fish and wildlife habitat from timber operations including timber harvest in riparian areas, variations to riparian standards, and road location decisions within riparian areas. In making decisions under AS 41.17.087, the state forester shall recognize fish habitat as the primary value in riparian areas.

(e) In this section, "due deference" means that deference that is appropriate in the context of the agency's or deputy commissioner's expertise and area of responsibility and all the evidence available to support a factual assertion. Where due deference is given, if the state forester does not agree with a commenting agency or the deputy commissioner, the state forester shall prepare a written statement of the reasons for the disagreement.

(f) If a disagreement described in (e) of this section exists, an officer of an agency may require reevaluation of the disagreement at a higher level within the agencies, or by the governor if necessary, before a decision is made by the commissioner.



Sec. 41.17.100. - Deployment of broadcast chemicals.

The commissioner of environmental conservation, in consultation with the commissioner, shall formulate necessary plans and measures to ensure that application of broadcast chemicals and other substances foreign to the state's forest ecosystem do not lead to results contrary to the objectives and provisions of this chapter and other applicable laws and regulations relating to renewable resources. Regulations adopted by the commissioner of environmental conservation may include requirements for advance testing, posting of security, written reports, and other matters.



Sec. 41.17.110. - Conversion of forest land to other uses.

An intention to convert forest land to other uses after timber harvesting may be stated in the notification submitted under AS 41.17.090. In that event, reforestation requirements adopted under this chapter do not apply, except that conversion shall be completed during the time set by regulation for minimum reforestation of the land, and other requirements for revegetation may be imposed to the extent permitted by law. If the state forester finds at any time that the responsible party has failed to conform to the intent to convert as stated in the notification, the state forester shall revoke approval of the conversion and require full compliance with reforestation requirements.






Article 02 - RIPARIAN MANAGEMENT

Sec. 41.17.115. - Management of riparian areas; regulations.

(a) The state forester shall protect riparian areas from the significant adverse effects of timber harvest activities on fish habitat and water quality. The management intent for riparian areas is the adequate preservation of fish habitat by maintaining a short- and long-term source of large woody debris, stream bank stability, channel morphology, water temperatures, stream flows, water quality, adequate nutrient cycling, food sources, clean spawning gravels, and sunlight.

(b) The state forester shall adopt regulations for the protection of riparian areas; the regulations may include higher standards of protection for fish and other public resources on land managed by the department than on other public land or private land. The regulations may vary by region of the state and must take into consideration reasonable classification of water bodies and the economic feasibility of timber operations.



Sec. 41.17.116. - Riparian standards for private land.

(a) Private forest land adjacent to the following types of waters and located in Region I is subject to the riparian protection standards established in this subsection:

(1) along a Type I-A water body,

(A) operations within 100 feet of the water body or to the break of the slope, whichever area is smaller, shall be conducted in compliance with slope stability standards established in regulations adopted under this chapter; and

(B) harvest of timber may not be undertaken within 66 feet of the water body;

(2) along a Type I-B water body,

(A) operations within 100 feet of the water body or to the break of the slope, whichever area is smaller, shall be conducted in compliance with slope stability standards established in regulations adopted under this chapter; and

(B) harvest of timber may not be undertaken within 66 feet of the water body or to the break of the slope, whichever area is smaller;

(3) along a Type I-C water body,

(A) operations within 100 feet of the water body or to the break of the slope, whichever area is smaller, shall be conducted in compliance with slope stability standards established in regulations adopted under this chapter; and

(B) the operator shall, where prudent, retain low value timber within 25 feet of the water body or to the limit of the area described in (A) of this paragraph, whichever area is greater, where the width of the water body is

(i) greater than 13 feet at the ordinary high water mark; or

(ii) greater than eight feet at the ordinary high water mark if the channel is incised;

(4) along a Type I-D water body,

(A) operations within 50 feet of the water body or to the break of the slope, whichever area is smaller, shall be conducted in compliance with slope stability standards established in regulations adopted under this chapter; and

(B) the operator shall, where prudent, retain low value timber within 25 feet of the water body or to the limit of the area described in (A) of this paragraph, whichever area is greater, where the width of the water body is

(i) greater than 13 feet at the ordinary high water mark; or

(ii) greater than eight feet at the ordinary high water mark if the channel is incised.

(b) Private forest land adjacent to the following types of waters and located in Region III is subject to the riparian protection standards established in this subsection:

(1) along a Type III-A water body, harvest of timber may not be undertaken within 66 feet of the water body;

(2) along a Type III-B water body, harvest of timber may not be undertaken within 33 feet of the water body; between 33 feet and 66 feet from the water body, up to 50 percent of standing white spruce trees having at least a nine-inch diameter at breast height may be harvested without requiring a variation;

(3) along a Type III-C water body, harvest of timber within 100 feet of the water body must be located and designed primarily to protect fish habitat and surface water quality as determined by the state forester with due deference to the deputy commissioner.

(c) The state forester shall adopt regulations for private land in Region II that designate the areas that are subject to riparian protection standards and the restrictions on timber harvesting operations within those areas that are necessary for their protection under the management goals established in AS 41.17.115 .

(d) In this section,

(1) "low value timber" means timber that the owner or operator determines, at the time of harvest, to be uneconomic to harvest and market;

(2) "prudent" means that the requirement can be met using reasonably available means or technology, that complying with the requirement is not likely to create significant impairment of the productivity of the land and water, and that the cost of achieving the requirement is not out of proportion to the benefits that can reasonably be expected to be achieved in the particular situation.



Sec. 41.17.118. - Riparian standards for state land.

(a) The riparian standards for state land are as follows:

(1) on state forest land managed by the department that is located in Region III,

(A) along a Type III-A water body, harvest of timber may not be undertaken within 100 feet of the water body, except that, between 66 feet and 100 feet from the water body, harvest of timber may be undertaken where consistent with the maintenance of important fish and wildlife habitat as determined by the state forester with the concurrence of the deputy commissioner;

(B) along a Type III-B water body, harvest of timber may not be undertaken within 50 feet of the water body; between 50 feet and 100 feet from the water body, up to 50 percent of standing white spruce trees having at least a nine-inch diameter at breast height may be harvested;

(C) along a Type III-C water body, harvest of timber within 100 feet of the water body must be consistent with the maintenance of important fish and wildlife habitat as determined by the state forester with due deference to the deputy commissioner;

(2) on state forest land managed by the department that is in Region I or Region II,

(A) harvest of timber may not be undertaken within 100 feet immediately adjacent to an anadromous or high value resident fish water body;

(B) between 100 and 300 feet from the water body, harvest of timber may occur but must be consistent with the maintenance of important fish and wildlife habitat as determined by the state forester with due deference to the deputy commissioner.

(b) The department may impose additional riparian protection standards for timber harvest operations through the adoption of land use plans under AS 38.04.065 . Within a state forest established under AS 41.17.200 - 41.17.230, riparian standards adopted by the commissioner under this subsection may not exceed the standards established under (a) of this section unless the commissioner makes a finding of compelling state interest.

(c) In the absence of a site-specific determination by the deputy commissioner, the state forester shall presume for planning purposes that a stream is anadromous if it is connected to anadromous waters that are without department documentation of a physical blockage and has a stream gradient of 8 percent or less.



Sec. 41.17.119. - Minimum riparian standards for other public land.

The riparian standards for other public land are as follows:

(1) in Regions I and II, harvest of timber may not be undertaken within 100 feet of an anadromous or high value resident fish water body;

(2) in Region III, the standards are the same as for state land under AS 41.17.118 and regulations adopted under this chapter.






Article 03 - ENFORCEMENT

Sec. 41.17.120. - Inspections and investigations.

The state forester may inspect and investigate forest land and activities on it and may enter upon it in conjunction with any operations as necessary to ensure compliance with applicable regulations and requirements and to otherwise enforce the provisions of this chapter. Other state agencies and the deputy commissioner have this same authority to the extent necessary to enforce their own laws and regulations on forest land. Those agencies, the deputy commissioner, and the state forester shall coordinate their actions under this section.



Sec. 41.17.125. - Enforcement coordination.

All state agencies with enforcement authority over an activity subject to regulation under this chapter shall establish a uniform enforcement strategy that avoids duplication and inconsistencies. All participating agencies shall agree to and comply with the contents of the uniform strategy. In developing and implementing the uniform strategy, each state agency retains its authority to determine the appropriate remedies under the statutes and regulations it administers.



Sec. 41.17.131. - Penalties for violations.

(a) An operator, forest landowner, or timber owner who violates or permits a violation of this chapter, a regulation adopted under this chapter, a directive issued under AS 41.17.136 , or a stop work order issued under AS 41.17.138 is liable, after notice and hearing, for a civil fine in an amount not to exceed $10,000 to be assessed by the commissioner. In determining the amount of civil fine, the commissioner shall consider

(1) the character and degree of injury to forest resources and values;

(2) the degree of intent or negligence of the respondent in causing or permitting the violation;

(3) the character and number of past violations caused or permitted by the respondent; and

(4) if the information is available, the net economic savings realized by the respondent through the violation.

(b) An operator, forest landowner, or timber owner that, with criminal negligence, violates or permits a violation of this chapter, a regulation adopted under this chapter, a directive issued under AS 41.17.136, or a stop work order issued under AS 41.17.138 is guilty of a class A misdemeanor. In this subsection, "criminal negligence" has the meaning given in AS 11.81.900 (a).

(c) Each day that a violation described in this section occurs is a separate violation.

(d) If a respondent violates a directive issued under AS 41.17.136 or a stop work order issued under AS 41.17.138 , the attorney general, at the request of the commissioner, may seek an injunction requiring the respondent to suspend all or part of the operations until the respondent complies with the directive or stop work order, and requiring the respondent to repair or correct damage resulting from the violation.

(e) If a respondent violates a directive issued under AS 41.17.136 that requires the respondent to repair or correct damage, the commissioner may proceed to repair or correct the damage using state agency employees or contractors and the respondent is liable for the cost of the repair. The commissioner shall deliver to the respondent an itemized statement of expenses incurred.



Sec. 41.17.133. - , 41.17.135. Notice and hearing; final orders; civil fines. [Repealed, Sec. 33 ch 34 SLA 1990].

Repealed or Renumbered



Sec. 41.17.136. - Directives.

(a) Upon a determination that a planned or ongoing activity violates or would violate this chapter or a regulation adopted under it, the state forester shall notify the respondent in writing and direct the respondent to halt or avoid the violation or to repair or correct any damage resulting from the violation. The written notification must include a summary of the basis for the directive.

(b) The respondent may either comply with the directive or request a hearing under AS 41.17.139 within 15 days of receipt of the notification. If a hearing is requested, the respondent may continue with the activity unless the state forester issues a stop work order under AS 41.17.138 . If the directive is affirmed by the hearing officer, the respondent shall cease the activity unless a stay is issued under AS 41.17.143 (c) or by the superior court.



Sec. 41.17.137. - Temporary orders. [Repealed, Sec. 33 ch 34 SLA 1990].

Repealed or Renumbered



Sec. 41.17.138. - Stop work orders.

(a) Upon a determination that a violation of this chapter or a regulation adopted under it is occurring or is likely to occur and that significant harm to public resources is likely to occur if work is not halted before a hearing can be held, the state forester may issue a stop work order requiring the respondent to stop the violation or otherwise halt the threatened harm. A stop work order must be in writing and must state the facts on which it is based.

(b) The state forester shall immediately refer the matter to a hearing officer for determination of the validity of the stop work order under AS 41.17.139 . The hearing officer shall consider any arguments and evidence presented by the respondent within five workdays after receipt of the stop work order and shall then make an immediate decision sustaining or reversing the stop work order. The stop work order is of no further effect if it is not sustained by the hearing officer within the five-workday period. A stop work order may be sustained only upon the same grounds on which it was originally issued.



Sec. 41.17.139. - Hearing procedures.

(a) Unless otherwise specified, proceedings under AS 41.17.131 - 41.17.139 are not subject to AS 44.62 (Administrative Procedure Act). A hearing under AS 41.17.136 or 41.17.138 shall be held before the state forester, a regional forester, or another employee of the division with similar qualifications acting as a hearing officer. A hearing on an appeal under AS 41.17.087 and a hearing under AS 41.17.082 (b) shall be held before the commissioner or the commissioner's designee. A person who has assisted in the preparation of the division's case is ineligible. Hearings are not limited by common law, statutory, or judicial rules of evidence; however, the hearing officer may admit only that evidence that appears to be reliable and trustworthy. All hearings shall be open to the public. Written or oral testimony may be submitted. A party to a hearing may make written or oral argument, secure the issuance of a subpoena under AS 44.62.430 , offer testimony or other evidence, and cross-examine witnesses. The hearing officer shall endeavor, in conducting any hearing, to ensure that the respondent understands the proceedings and that the facts supporting the position of each party have been adequately presented.

(b) If the respondent notifies the commissioner within five days before the hearing provided for in (a) of this section, the following rules and procedures apply to the hearing:

(1) the hearing shall be a nonadversary proceeding, with the hearing officer fully and impartially representing the interests of the state and the respondent;

(2) the hearing officer shall thoroughly investigate the facts and circumstances relating to the alleged violation, including taking testimony from appropriate persons, collecting and examining documents and other evidence, and performing other actions consistent with due process of law; and

(3) the hearing officer shall issue a decision in accordance with the applicable procedures of (a) of this section.

(c) The hearing officer shall select the location of the hearing, giving consideration to the convenience of the parties and witnesses. The hearing officer may permit witnesses to testify through teleconferencing.



Sec. 41.17.141. - Enforcement of orders. [Repealed, Sec. 33 ch 34 SLA 1990].

Repealed or Renumbered



Sec. 41.17.143. - Appeals and judicial review.

(a) A decision by a hearing officer under AS 41.17.136 or 41.17.138 or by the commissioner under AS 41.17.082 (b), 41.17.087, or 41.17.131(a) constitutes final agency action that may be appealed to the superior court within 30 days after it is issued. Judicial review shall be as provided in AS 44.62.560 and 44.62.570.

(b) An operator, forest landowner, or timber owner may request the commissioner to reconsider the decision of a hearing officer within 30 days after it is issued. Reconsideration is not a precondition of judicial review under (a) of this section. If reconsideration is requested, the final agency action for purposes of judicial review is a decision by the commissioner to affirm, modify, or reverse the hearing officer or to deny the request for reconsideration.

(c) The commissioner may stay or modify a directive or order pending administrative or judicial review. A stay or modification may not be appealed separately from an appeal of the substantive decision.

(d) A person, except the aggrieved forest landowner, timber owner, or operator, may not maintain an administrative or judicial appeal, or other action or proceeding of any kind, challenging a decision or failure to act by the department with respect to the compliance of a timber operation on private forest land with this chapter or a regulation, standard, directive, or order issued under this chapter. This subsection does not prohibit the maintenance of an action

(1) for an alleged violation of a constitutional right; or

(2) against the department regarding a regulation, standard, or systematic course of conduct that does not involve a challenge to, or attempt to enjoin, stay, modify, or otherwise affect a timber operation on private forest land subject to this chapter.






Article 04 - STATE FOREST SYSTEM

Sec. 41.17.200. - State forest purposes and management.

(a) The purpose of AS 41.17.200 - 41.17.230 is to permit the establishment of designated state-owned or acquired land and water areas as state forests. The primary purpose in the establishment of state forests is timber management that provides for the production, utilization, and replenishment of timber resources while allowing other beneficial uses of public land and resources.

(b) In managing a state forest, the commissioner shall, consistent with the primary purpose of a state forest under (a) of this section, restrict the public use of the land and its resources, including timber, fish and wildlife, and minerals, only when necessary to carry out the purposes of this chapter.



Sec. 41.17.210. - State forests.

(a) The governor may propose to the legislature the establishment of state forests consisting primarily of commercially valuable forest land determined by the governor to be necessary for retention in state ownership for management under the principles of multiple use and sustained yield and consistent with AS 38.04.005 . The proposal of the governor must include a report and recommendations of the commissioner including

(1) a preliminary forest inventory;

(2) a summary of the testimony offered at public hearings held on the management of the proposed state forest in communities proximately located to a proposed state forest;

(3) [Repealed, Sec. 16 ch 153 SLA 2003].

(4) [Repealed, Sec. 16 ch 153 SLA 2003].

(5) an estimate of the cost of a full implementation of an operational level forest inventory and the management plan.

(b) A state forest established by the legislature shall be retained in state ownership.



Sec. 41.17.220. - Management of state forests.

Land within a state forest or within a unit of a state forest shall be managed under

(1) the sustained yield principle;

(2) this chapter; and

(3) a forest management plan prepared by the department.



Sec. 41.17.230. - Management plans.

(a) The commissioner shall prepare a forest management plan consistent with AS 38.04.005 and this chapter for each state forest and for each unit of a state forest to assist in meeting the requirements of this chapter. An operational level forest inventory shall be completed before a forest management plan for the state forest or the unit of a state forest is adopted. The forest management plan shall be adopted, implemented, and maintained within three years of the establishment of a state forest by the legislature. To the extent they are found to be compatible with the primary purpose of state forests under AS 41.17.200, the forest management plan must consider and permit uses of forest land for nontimber purposes, including recreation, tourism, mining, mineral exploration, mineral leasing, material extraction, consumptive and nonconsumptive uses of wildlife and fish, grazing and other agricultural activities, and other traditional uses. If the commissioner finds that a permitted use is incompatible with one or more other uses in a portion of a state forest, the commissioner shall affirmatively state in the management plan that finding of incompatibility for the specific area where the incompatibility is anticipated to exist and the time period when the incompatibility is anticipated to exist together with the reasons and benefits for each finding.

(b) The commissioner shall review and revise a forest management plan when necessary.

(c) A management plan may not be adopted or revised after the establishment of the state forest without prior review by the Board of Forestry and by other appropriate state agencies or without prior public hearings held in a community proximately located to the state forest or to a unit of a state forest.

(d) [Repealed, Sec. 16 ch 153 SLA 2003].

(e) [Repealed, Sec. 34 ch 34 SLA 1990].

(f) [Repealed, Sec. 34 ch 34 SLA 1990].






Article 05 - STATE LAND REFORESTATION

Sec. 41.17.300. - State land reforestation fund.

A state land reforestation fund is established in the department. The money in the state land reforestation fund may be used only for the reforestation of state land, including site preparation, seed and seedling acquisition and cultivation, planting, and other reforestation measures, timber stand improvement, and the development of materials and techniques for the reforestation of state land.



Sec. 41.17.310. - Appropriations to state land reforestation fund.

(a) The state land reforestation fund consists of money appropriated by the legislature and contributions from private donors. It is the intent of the legislature that the appropriations made to the fund equal no less than 25 percent of the revenues from the sale of timber and other forest products from state land as well as the total revenues from

(1) compensation for loss or damage to land within a state forest; and

(2) the federal government and other governmental units for reforestation.

(b) Money appropriated to or paid into the state land reforestation fund does not lapse.



Sec. 41.17.320. - Report.

The commissioner shall prepare an annual report on the uses of the money in the state land reforestation fund, the proposed uses of the fund in the following fiscal year, and the balance in the fund. The commissioner shall notify the legislature within the first 10 days of each session of the legislature that the report is available.






Article 06 - TANANA VALLEY STATE FOREST

Sec. 41.17.400. - Tanana Valley State Forest.

(a) Subject to valid existing rights and except for land owned by or transferred to the University of Alaska under a settlement agreement between the state and the university, the state-owned or acquired land and water lying within the parcels described in (d) of this section is designated as the Tanana Valley State Forest.

(b) The commissioner shall prepare a management plan for the Tanana Valley State Forest under AS 41.17.230 .

(c) The commissioner may establish transportation corridors within the Tanana Valley State Forest.

(d) The Tanana Valley State Forest includes the state-owned or acquired land and water lying within the following described parcels:

(1) Township 1 North, Range 2 East, Fairbanks Meridian

Sections 1 - 3

Sections 10 - 12

Sections 13 - 15, N1/2;

(2) Township 1 North, Range 3 East, Fairbanks Meridian

Section 1, E1/2, E1/2SW1/4, SW1/4SW1/4, SE1/4NW1/4

Section 2, NW1/4, NW1/4SW1/4

Sections 3 - 5

Section 6, N1/2

Section 7, E1/2E1/2

Sections 8 - 9

Section 10, NW1/4SW1/4, N1/2NW1/4, SW1/4NW1/4

Section 11, E1/2, S1/2SW1/4

Sections 12 - 14

Section 15, S1/2NE1/4, NE1/4NE1/4, S1/2;

(3) Township 1 North, Range 4 East, Fairbanks Meridian

Sections 1 - 12

Sections 16 - 18;

(4) Township 1 North, Range 5 East, Fairbanks Meridian

Sections 6 - 10

Sections 15 - 16;

(5) Township 1 North, Range 4 West, Fairbanks Meridian

Section 5, W1/2

Sections 6 - 11

Section 15

Sections 16 - 24

Section 27

Section 28, NE1/4, NE1/4SE1/4

Section 29, S1/2, W1/2NW1/4

Sections 30 - 32

Section 33, W1/2;

(6) Township 1 North, Range 5 West, Fairbanks Meridian;

(7) Township 1 North, Range 8 West, Fairbanks Meridian

Sections 17 - 20

Sections 29 - 34

Section 35, W1/2;

(8) Township 1 North, Range 9 West, Fairbanks Meridian

Sections 13 - 36;

(9) Township 1 North, Range 10 West, Fairbanks Meridian

Sections 13 - 36;

(10) Township 1 North, Range 11 West, Fairbanks Meridian

Sections 5 - 7

Sections 18 - 19

Sections 30 - 36;

(11) Township 1 North, Range 12 West, Fairbanks Meridian;

(12) Township 1 North, Range 13 West, Fairbanks Meridian

Sections 1 - 3

Sections 10 - 15

Sections 22 - 26

Sections 35 - 36;

(13) Township 2 North, Range 2 East, Fairbanks Meridian

Sections 34 - 36;

(14) Township 2 North, Range 3 East, Fairbanks Meridian

Sections 13 - 16

Sections 21 - 29

Sections 31 - 36;

(15) Township 2 North, Range 4 East, Fairbanks Meridian

Sections 5 - 8

Sections 17 - 19

Section 30, N1/2;

(16) Township 2 North, Range 3 West, Fairbanks Meridian

Section 11, S1/2

Section 12, S1/2

Sections 13 - 17

Sections 19 - 24;

(17) Township 2 North, Range 5 West, Fairbanks Meridian

Section 1

Section 2, N1/2

Section 3, N1/2

Sections 4 - 8

Section 9, N1/2

Section 11, S1/2

Sections 12 - 14

Section 15, S1/2

Section 17, N1/2

Sections 18 - 19

Sections 21 - 36;

(18) Township 2 North, Range 10 West, Fairbanks Meridian

Sections 4 - 7;

(19) Township 2 North, Range 11 West, Fairbanks Meridian

Sections 1 - 12

Sections 16 - 21

Sections 28 - 33;

(20) Township 2 North, Range 12 West, Fairbanks Meridian;

(21) Township 2 North, Range 13 West, Fairbanks Meridian

Sections 1 - 30

Sections 33 - 36;

(22) Township 2 North, Range 14 West, Fairbanks Meridian

Sections 23 - 26;

(23) Township 3 North, Range 2 West, Fairbanks Meridian

Section 7, Tract E, ASLS 81-20

Section 8, Tracts H,J,K,L, ASLS 81-20

Section 17, Tracts M,N,O, ASLS 81-20

Section 18, Tracts A,B, ASLS 81-20

Section 19;

(24) Township 3 North, Range 3 West, Fairbanks Meridian

Section 13

Sections 19 - 36;

(25) Township 3 North, Range 4 West, Fairbanks Meridian

Section 3, west of Washington Creek

Sections 4 - 7

Section 8, west of Washington Creek

Sections 9 - 10, west of Washington Creek

Section 17, west of Washington Creek

Sections 18 - 36;

(26) Township 3 North, Range 5 West, Fairbanks Meridian

Section 1

Sections 4 - 5, north of left limit of Tatalina River

Sections 6 - 7

Sections 11 - 36;

(27) Township 3 North, Range 6 West, Fairbanks Meridian

Sections 1 - 12;

(28) Township 3 North, Range 7 West, Fairbanks Meridian

Sections 1 - 3

Sections 10 - 12;

(29) Township 3 North, Range 10 West, Fairbanks Meridian

Sections 1 - 10

Sections 15 - 33;

(30) Township 3 North, Range 11 West, Fairbanks Meridian

Sections 1 - 3

Sections 10 - 15

Sections 19 - 36;

(31) Township 3 North, Range 12 West, Fairbanks Meridian

Sections 19 - 21, east of right limit of Hutlitakwa Creek

Sections 22 - 29

Section 30, east of right limit of Hutlitakwa Creek

Sections 31 - 36;

(32) Township 3 North, Range 13 West, Fairbanks Meridian

Sections 3 - 4

Section 9

Sections 16 - 17

Sections 19 - 20

Section 21, W1/2

Sections 25 - 26, east of right limit of Hutlitakwa Creek

Sections 29 - 32

Sections 34 - 35, east of right limit of Hutlitakwa Creek

Section 36;

(33) Township 3 North, Range 14 West, Fairbanks Meridian

Section 25, E1/2

Section 36;

(34) Township 4 North, Range 5 West, Fairbanks Meridian

Section 1, west of left limit of Tatalina River

Sections 2 - 10

Sections 11 - 12, west of left limit of Tatalina River

Sections 14 - 15, west of left limit of Tatalina River

Sections 16 - 21

Section 22, west of left limit of Tatalina River

Sections 27 - 28, west of left limit of Tatalina River

Sections 29 - 32

Section 33, west of left limit of Tatalina River;

(35) Township 4 North, Range 6 West, Fairbanks Meridian

Section 1

Sections 10 - 15

Sections 22 - 36;

(36) Township 4 North, Range 7 West, Fairbanks Meridian

Sections 25 - 29

Sections 32 - 36;

(37) Township 4 North, Range 13 West, Fairbanks Meridian

Section 27

Section 33, SE1/4

Section 34;

(38) Township 5 North, Range 5 West, Fairbanks Meridian

Sections 1 - 2, west of Slate Creek

Sections 3 - 5

Section 6, E1/2

Section 7, E1/2

Sections 8 - 11

Section 12, west of Slate Creek

Sections 13 - 17

Section 18, E1/2

Sections 19 - 36;

(39) Township 6 North, Range 4 West, Fairbanks Meridian

Section 5, west of Alyeska Pipeline right-of-way and north of left limit of Slate Creek

Section 6, west of Alyeska Pipeline right-of-way

Sections 7 - 8, west of left limit of Slate Creek

Sections 18 - 19, west of left limit of Slate Creek;

(40) Township 6 North, Range 5 West, Fairbanks Meridian

Sections 1 - 4

Section 5, E1/2

Section 8, E1/2

Sections 9 - 16

Section 17, E1/2

Sections 20 - 23

Sections 24 - 26, west of left limit of Slate Creek

Sections 27 - 29

Sections 32 - 34

Section 35, west of left limit of Slate Creek;

(41) Township 7 North, Range 4 West, Fairbanks Meridian

Sections 30 - 31, west of Alyeska Pipeline right-of-way;

(42) Township 7 North, Range 5 West, Fairbanks Meridian

Section 15, west of Alyeska Pipeline right-of-way

Section 16, E1/2

Section 21, E1/2

Sections 22 - 23, west of Alyeska Pipeline right-of-way

Sections 25 - 26, west of Alyeska Pipeline right-of-way

Section 27

Section 28, E1/2

Section 33, E1/2

Sections 34 - 36;

(43) Township 15 North, Range 11 East, Copper River Meridian

Sections 1 - 2

Section 3, excl. ASLS 78-42

Sections 4 - 8

Sections 17 - 19

Section 30

Section 31;

(44) Township 16 North, Range 11 East, Copper River Meridian

Sections 1 - 3

Sections 10 - 15

Sections 22 - 36;

(45) Township 16 North, Range 12 East, Copper River Meridian

Sections 1 - 12

Sections 14 - 22

Sections 28 - 32;

(46) Township 17 North, Range 11 East, Copper River Meridian

Sections 1 - 3

Sections 10 - 15;

(47) Township 17 North, Range 12 East, Copper River Meridian

Sections 5 - 6, west of Eagle Trail

Sections 7 - 8

Section 9, west of Eagle Trail

Sections 15 - 16, west of Eagle Trail

Sections 17 - 21

Sections 22 - 23, west of Eagle Trail

Section 26, west of Eagle Trail

Sections 27 - 34

Section 35, west of Eagle Trail;

(48) Township 18 North, Range 11 East, Copper River Meridian

Section 26, west of Eagle Trail

Sections 27 - 33

Sections 34 - 36, west of Eagle Trail;

(49) Township 19 North, Range 8 East, Copper River Meridian

Sections 1 - 2, east of left limit of Tanana River

Sections 12 - 13, east of left limit of Tanana River

Sections 24 - 25, east of left limit of Tanana River;

(50) Township 19 North, Range 9 East, Copper River Meridian

Sections 1 - 21

Sections 22 - 25, north of left limit of Tanana River

Sections 28 - 32, north of left limit of Tanana River;

(51) Township 19 North, Range 13 East, Copper River Meridian

Sections 1 - 4

Sections 5 - 6, excl. FO28758

Sections 7 - 16

Section 17, northeast of Tanana River

Section 18, north of Tanana River

Section 20, northeast of Tanana River

Section 21, north of Tanana River

Sections 22 - 27

Section 28, north of Tanana River

Section 29, east of Tanana River

Section 34, north and east of Tanana River

Section 35, north of Tanana River

Section 36;

(52) Township 19 North, Range 14 East, Copper River Meridian;

(53) Township 19 North, Range 15 East, Copper River Meridian;

(54) Township 20 North, Range 8 East, Copper River Meridian

Sections 1 - 2

Section 3, east of Alaska Highway

Section 10, east of Alaska Highway

Sections 11 - 13

Section 14, east of Alaska Highway

Section 23, east of Alaska Highway

Sections 24 - 25

Section 26, east of Alaska Highway

Section 35, east of Alaska Highway

Section 36;

(55) Township 20 North, Range 9 East, Copper River Meridian;

(56) Township 20 North, Range 10 East, Copper River Meridian;

(57) Township 20 North, Range 11 East, Copper River Meridian

Sections 1 - 16

Section 17, excl. NA, Par. C, F12548

Section 18

Sections 20 - 23

Sections 28 - 29

Section 32

Section 33, excl. USS 4377, NA Par. A, F12549, NA, Par. B, F-14422;

(58) Township 20 North, Range 12 East Copper River Meridian

Sections 20 - 23

Section 24, excl. NA, F-12107

Sections 25 - 29

Sections 34 - 36;

(59) Township 20 North, Range 13 East, Copper River Meridian;

(60) Township 21 North, Range 8 East, Copper River Meridian

Sections 8 - 17

Sections 21 - 25

Sections 26 - 27, excl. USS 3620

Section 34, excl. USS 5622A

Section 36;

(61) Township 21 North, Range 9 East, Copper River Meridian;

(62) Township 21 North, Range 10 East, Copper River Meridian;

(63) Township 22 North, Range 5 East, Copper River Meridian

Sections 1 - 12

Sections 13 - 18, north of Alaska Highway;

(64) Township 22 North, Range 8 East, Copper River Meridian

Sections 1 - 5

Sections 8 - 18

Sections 20 - 24

Sections 27 - 32

Sections 34 - 36;

(65) Township 22 North, Range 9 East, Copper River Meridian;

(66) Township 23 North, Range 5 East, Copper River Meridian

Sections 1 - 3

Sections 10 - 15

Sections 21 - 24;

(67) Township 23 North, Range 6 East, Copper River Meridian

Sections 5 - 7;

(68) Township 23 North, Range 7 East, Copper River Meridian

Sections 1 - 30;

(69) Township 23 North, Range 8 East, Copper River Meridian;

(70) Township 24 North, Range 5 East, Copper River Meridian

Sections 1 - 5

Sections 8 - 17

Sections 20 - 29

Sections 34 - 36;

(71) Township 24 North, Range 6 East, Copper River Meridian;

(72) Township 24 North, Range 7 East, Copper River Meridian

Sections 1 - 30

Sections 32 - 36;

(73) Township 25 North, Range 6 East, Copper River Meridian;

(74) Township 25 North, Range 8 East, Copper River Meridian;

(75) Township 26 North, Range 5 East, Copper River Meridian;

(76) Township 26 North, Range 6 East, Copper River Meridian;

(77) Township 1 South, Range 3 East, Fairbanks Meridian

Section 1

Sections 11 - 14

Section 15, S1/2, S1/2N1/2

Section 16

Section 23, NE1/4

Section 24, N1/2;

(78) Township 1 South, Range 4 East, Fairbanks Meridian

Sections 1 - 2

Section 4, S1/2

Section 5, S1/2, NW1/4

Sections 6 - 7

Section 8, north of Chena River

Section 9, the NW1/4 north of Chena River, N1/2NE1/4

Section 10, NE1/4

Section 11

Section 12, N1/2

Section 17, north of Chena River

Section 18;

(79) Township 1 South, Range 5 East, Fairbanks Meridian

Section 6;

(80) Township 1 South, Range 3 West, Fairbanks Meridian

Section 26, S1/2 south of Parks Highway

Sections 27 - 28, south of Parks Highway

Section 29, west of Old Nenana Highway and south of Parks Highway

Sections 31 - 34, south of Parks Highway

Section 35;

(81) Township 1 South, Range 4 West, Fairbanks Meridian

Section 4, SW1/4

Sections 7 - 8

Section 9, NW1/4

Section 18, N1/2

Section 23, SE1/4, SE1/4NE1/4

Sections 24 - 29

Section 32, N1/2N1/2

Section 34, excl. NW1/4NW1/4

Sections 35 - 36;

(82) Township 1 South, Range 5 West, Fairbanks Meridian

Sections 2 - 12

Section 13, N1/2

Sections 14 - 23

Sections 28 - 30

Section 31, N1/2, N1/2S1/2

Section 32, N1/2, N1/2S1/2;

(83) Township 1 South, Range 6 West, Fairbanks Meridian

Sections 1 - 4

Sections 9 - 16

Sections 21 - 28

Sections 32 - 34

Section 35, E1/2

Section 36, N1/2;

(84) Township 1 South, Range 8 West, Fairbanks Meridian

Sections 3 - 10

Sections 15 - 22

Sections 27 - 34;

(85) Township 1 South, Range 10 West, Fairbanks Meridian

Sections 1 - 6;

(86) Township 1 South, Range 11 West, Fairbanks Meridian

Sections 1 - 24

Sections 27 - 34;

(87) Township 1 South, Range 12 West, Fairbanks Meridian

Sections 1 - 2

Sections 11 - 14

Section 21, south of the unnamed creek

Sections 22 - 28

Sections 31 - 32, south of right limit of Tanana River

Sections 33 - 36;

(88) Township 1 South, Range 13 West, Fairbanks Meridian

Section 27, north of a branch of Tanana River

Sections 34 - 36, north of a branch of Tanana River;

(89) Township 2 South, Range 3 West, Fairbanks Meridian

Section 2, N1/2, tract F, ASLS 80 - 118

Sections 3 - 10

Section 13, Lots A and C

Section 14, Lots 5 - 7, NE1/4, SW1/4

Section 15, west of left limit of Tanana River

Sections 16 - 19

Sections 20 - 24, north of military reservation

Sections 28 - 29, north of military reservation

Sections 30 - 31

Section 32, north of military reservation;

(90) Township 2 South, Range 4 West, Fairbanks Meridian

Sections 1 - 3

Section 7, SE1/4SE1/4

Section 8, south of Parks Highway

Section 9, south of Parks Highway

Sections 10 - 16

Section 17, south of Parks Highway

Section 18, south of Parks Highway

Section 19, south of Parks Highway

Sections 20 - 36;

(91) Township 2 South, Range 5 West, Fairbanks Meridian

Sections 1 - 2

Sections 7 - 23

Section 24, north of Parks Highway

Section 26, north of Parks Highway

Section 27, north of Parks Highway;

(92) Township 2 South, Range 6 West, Fairbanks Meridian

Section 3

Section 4, N1/2, SE1/4, SW1/4SW1/4

Section 5

Sections 10 - 12

Section 16;

(93) Township 2 South, Range 7 West, Fairbanks Meridian

Section 35, SE1/4SE1/4

Section 36, SE1/4, SE1/4NE1/4, E1/2SW1/4, SW1/4SW1/4;

(94) Township 2 South, Range 11 West, Fairbanks Meridian

Section 6;

(95) Township 2 South, Range 12 West, Fairbanks Meridian

Sections 1 - 24

Sections 27 - 34;

(96) Township 2 South, Range 13 West, Fairbanks Meridian

Sections 1 - 6

Section 7, Tracts A, B and C, ASLS 81-54 SW1/4

Section 8, NE1/4, Tracts D, E, F, ASLS 81-54

Sections 9 - 30

Sections 33 - 36;

(97) Township 3 South, Range 3 West, Fairbanks Meridian

Sections 6 - 7, north of military reservation;

(98) Township 3 South, Range 4 West, Fairbanks Meridian

Sections 1 - 11

Section 12, north of military reservation

Sections 14 - 15, north of military reservation

Section 16

Section 17, north of military reservation

Sections 20 - 22, north of military reservation;

(99) Township 3 South, Range 5 West, Fairbanks Meridian

Section 1

Sections 11 - 12 Section 13, NW1/4NW1/4, Lots 2 - 4

Sections 14 - 15, north of left limit of Tanana River

Section 19, north of left limit of Tanana River, excl. NE1/4NE1/4

Section 20, north of left limit of Tanana River, excl. Lot 3

Section 21, north of left limit of Tanana River

Section 31, Lot 2;

(100) Township 3 South, Range 6 West, Fairbanks Meridian

Sections 13 - 36;

(101) Township 3 South, Range 7 West, Fairbanks Meridian

Section 1

Section 2, E1/2, E1/2SW1/4, SW1/4SW1/4

Section 3, SE1/4SE1/4

Section 9, south of Parks Highway

Section 10, that portion of NE1/4 which lies south of Parks Highway: SW1/4SE1/2

Section 11, N1/2, N1/2SE1/4

Section 12, N1/2, N1/2S1/2

Section 20, S1/2

Sections 22 - 29

Section 31 - 36;

(102) Township 3 South, Range 12 West, Fairbanks Meridian

Sections 3 - 10

Sections 15 - 19

Section 30;

(103) Township 3 South, Range 13 West, Fairbanks Meridian

Section 12, E1/2

Section 13

Section 14, E1/2

Sections 24 - 25

Section 26, E1/2

Sections 35 - 36;

(104) Township 4 South, Range 4 East, Fairbanks Meridian

Sections 30 - 32, west of Richardson Highway;

(105) Township 4 South, Range 6 West, Fairbanks Meridian

Sections 1 - 12

Sections 14 - 18;

(106) Township 4 South, Range 7 West, Fairbanks Meridian

Sections 1 - 12

Sections 13 - 14, north of left limit of Tanana River

Section 18, Lots 3-6;

(107) Township 4 South, Range 13 West, Fairbanks Meridian

Sections 1 - 2

Sections 3 - 4, east of left limit of Kantishna River

Sections 8 - 10, east of left limit of Kantishna River

Section 11

Section 15

Sections 16 - 17, east of left limit of Kantishna River

Sections 20 - 21, east of left limit of Kantishna River

Section 22

Sections 27 - 29, east of left limit of Kantishna River

Sections 33 - 34, east of left limit of Kantishna River;

(108) Township 5 South, Range 4 East, Fairbanks Meridian

Sections 5 - 6

Section 7, east of military reservation

Section 8

Section 17

Sections 18 - 19, east of military reservation

Section 20

Section 29

Section 30, east of military reservation

Section 31

Section 32, excl. NE1/4SE1/4, Lots 1-4;

(109) Township 5 South, Range 5 East, Fairbanks Meridian

Sections 25 - 29

Sections 33 - 36;

(110) Township 5 South, Range 6 East, Fairbanks Meridian

Sections 28 - 29

Section 30, S1/2

Sections 31 - 34

Section 36, S1/2;

(111) Township 5 South, Range 8 East, Fairbanks Meridian

Sections 1 - 6

Sections 8 - 17

Sections 20 - 30

Sections 32 - 36;

(112) Township 5 South, Range 9 East, Fairbanks Meridian

Sections 4 - 9

Sections 13 - 36;

(113) Township 6 South, Range 4 East, Fairbanks Meridian

Section 5, excl. Lots 1, 2

Sections 6 - 7, east of military reservation

Section 8

Section 9, excl. N1/2NE1/4SE1/4, S1/2S1/2NE1/4, GL-5

Section 14, Lot 4

Section 15, south of Tanana River

Section 16

Section 21, east of military reservation

Section 22

Section 23, NE1/4NE1/4, that portion west of Richardson Highway

Section 25, south of Richardson Highway

Section 26, excl. Lot 1

Section 27, east of military reservation

Section 35

Section 36, W1/2SW1/4;

(114) Township 6 South, Range 5 East, Fairbanks Meridian

Sections 1 - 4

Sections 9 - 15

Section 16, S1/2, NE1/4

Section 20, S1/2

Sections 21 - 28

Section 29, N1/2

Section 36;

(115) Township 6 South, Range 6 East, Fairbanks Meridian

Section 1

Sections 3 - 9

Section 10, W1/2

Section 11, E1/2

Sections 12 - 36;

(116) Township 6 South, Range 7 East, Fairbanks Meridian

Sections 3 - 36;

(117) Township 6 South, Range 8 East, Fairbanks Meridian;

(118) Township 6 South, Range 9 East, Fairbanks Meridian;

(119) Township 6 South, Range 10 East, Fairbanks Meridian;

(120) Township 7 South, Range 6 East, Fairbanks Meridian

Sections 1 - 5

Sections 8 - 15

Sections 21 - 24

Sections 25 - 27, north of left limit of Tanana River

Section 28

Section 29, S1/2

Section 30, S1/2

Sections 31 - 32

Section 33, north of left limit of Tanana River;

(121) Township 7 South, Range 7 East, Fairbanks Meridian

Sections 1 - 18

Sections 23 - 26

Sections 35 - 36, excl. ASLS 81-213 except Tract A;

(122) Township 7 South, Range 8 East, Fairbanks Meridian

Sections 1 - 12

Sections 15 - 21

Sections 28 - 34;

(123) Township 7 South, Range 9 East, Fairbanks Meridian

Sections 3 - 10

Sections 15 - 16, N1/2;

(124) Township 7 South, Range 10 East, Fairbanks Meridian

Sections 24 - 25

Sections 35 - 36;

(125) Township 7 South, Range 11 East, Fairbanks Meridian

Sections 1 - 2

Sections 11 - 14

Sections 19 - 36;

(126) Township 7 South, Range 12 East, Fairbanks Meridian;

(127) Township 8 South, Range 7 East, Fairbanks Meridian

Section 1;

(128) Township 8 South, Range 8 East, Fairbanks Meridian

Sections 4 - 6;

(129) Township 8 South, Range 10 East, Fairbanks Meridian

Section 1

Sections 12 - 13;

(130) Township 8 South, Range 11 East, Fairbanks Meridian

Sections 1 - 18

Sections 22 - 27

Section 36;

(131) Township 8 South, Range 12 East, Fairbanks Meridian

Sections 1 - 10

Sections 15 - 22

Sections 27 - 34;

(132) Township 8 South, Range 13 East, Fairbanks Meridian

Sections 25 - 26

Sections 33 - 36;

(133) Township 9 South, Range 11 East, Fairbanks Meridian

Section 3, S1/2

Sections 4 - 5

Sections 8 - 11

Sections 13 - 16

Section 17, E1/2, NE1/4SW1/4, SW1/4NW1/4

Sections 21 - 27

Section 28, excl. FO2662;

(134) Township 9 South, Range 12 East, Fairbanks Meridian

Sections 19 - 21

Sections 28 - 36;

(135) Township 9 South, Range 13 East, Fairbanks Meridian

Sections 1 - 3

Section 10, E1/2

Sections 11 - 13

Sections 24 - 25

Section 26, S1/2

Section 27

Sections 34 - 36;

(136) Township 9 South, Range 14 East, Fairbanks Meridian;

(137) Township 9 South, Range 16 East, Fairbanks Meridian;

(138) Township 10 South, Range 12 East, Fairbanks Meridian

Sections 1 - 3

Sections 4 - 6, north of left limit of Tanana River

Sections 10 - 12, north of left limit of Tanana River;

(139) Township 10 South, Range 13 East, Fairbanks Meridian

Sections 1 - 6

Sections 7 - 8, north of left limit of Tanana River

Sections 9 - 12

Sections 14 - 15, N1/2;

(140) Township 10 South, Range 14 East, Fairbanks Meridian

Sections 1 - 20

Section 21, NE1/4SE1/4, W1/2, N1/2NE1/4

Sections 22 - 24

Section 25, excl. Tract C

Section 26, excl. SW1/4SW1/4

Section 27, N1/2NE1/4, NE1/4NW1/4

Section 28, W1/2

Section 29

Section 30, NE1/4NE1/4

Section 32, excl. Tract U, Delta I

Section 33, W1/2;

(141) Township 10 South, Range 16 East, Fairbanks Meridian

Sections 1 - 35;

(142) Township 11 South, Range 14 East, Fairbanks Meridian

Section 4, NW1/4, Tracts A,B,E

Section 5, excluding Tract U, Delta Barley I

Section 9, Tracts A,B,E1/2

Section 10, Tracts B,C

Section 15, Tracts B,C

Section 16, E1/2, Tracts A,B

Section 21, Tracts A,B

Section 22, NW1/4, Tracts A,B,D

Section 23, Tracts A,B,D,E

Section 26, Tracts A,B,C,D

Section 35, E1/2, Tracts A,B

Section 36, Tracts A,B,C,D,E;

(143) Township 11 South, Range 16 East, Fairbanks Meridian;

(144) Township 12 South, Range 14 East, Fairbanks Meridian

Section 1, excl. USS 4013

Section 2, excl. ASLS 79-93

Section 11, excl. ASLS 79-93

Sections 12 - 13

Section 14, excl. ASLS 79-93

Sections 23 - 25, excl. ASLS 79-93

Section 36, excl. ASLS 79-93;

(145) Township 12 South, Range 15 East, Fairbanks Meridian

Sections 2 - 6

Section 7, excl. SE1/4SW1/4

Sections 8 - 14

Section 15, E1/2, E1/2NE1/4

Sections 18 - 19, W1/2W1/2

Section 21, S1/2SE1/4

Section 22, excl. N1/2NW1/4

Sections 23 - 30

Section 31, SW1/4

Section 32, SE1/4, S1/2SW1/4

Sections 33 - 36;

(146) Township 12 South, Range 16 East, Fairbanks Meridian

Sections 1 - 5

Sections 9 - 16

Sections 21 - 28

Sections 34 - 36;

(147) Township 13 South, Range 15 East, Fairbanks Meridian

Sections 1 - 3

Section 4, N1/2SE1/4, NE1/4, N1/2NW1/4, SW1/4NW1/4, NW1/4SW1/4

Section 5, Tracts A and C

Section 6, north of Alaska Highway

Section 11, Tracts D and F

Section 12

Section 13, Tracts B and C;

(148) Township 13 South, Range 16 East, Fairbanks Meridian

Section 1

Sections 6 - 7

Section 12, excl. George Lake Subdivision

Sections 16 - 18

Sections 19 - 20, north of left limit of Tanana River

Section 21

Section 27

Sections 28 - 29, north of left limit of Tanana River

Sections 32 - 33, north of left limit of Tanana River

Sections 34 - 35;

(149) Township 14 South, Range 16 East, Fairbanks Meridian

Sections 1 - 3

Section 4, north of left limit of Tanana River

Sections 10 - 11, north of left limit of Tanana River

Section 12.

(e) The wildlife management objective of the Tanana Valley State Forest is the production of wildlife for a high level of sustained yield for human use through habitat improvement techniques to the extent consistent with the primary purpose of a state forest under AS 41.17.200.






Article 07 - GENERAL PROVISIONS

Sec. 41.17.900. - Applicability of chapter; relationship to other law.

(a) Unless otherwise specified, this chapter applies to forest land under state, municipal, or private ownership.

(b) For federal land,

(1) the degree of resource protection may not be less than that established by this chapter for state land except that AS 41.17.119 establishes the minimum riparian standard;

(2) a timber harvest activity subject to this chapter shall satisfy the requirement to be consistent to the maximum extent practicable with the Alaska coastal zone management program if the federal land management plans, guidelines, and standards applicable to that timber harvest activity provide no less resource protection than the standards that are established in this chapter provide for state land except that

(A) AS 41.17.119 establishes the minimum riparian standards; and

(B) this paragraph does not apply to a timber harvest activity that requires a state or federal authorization under a provision of law other than this chapter.

(c) The state forester shall exempt by regulation from the provisions of this chapter

(1) minor, small scale, or incidental commercial operations of little significance with respect to the purposes of this chapter; and

(2) operations for primarily noncommercial purposes, including but not limited to the harvesting of timber for personal use.

(d) Notwithstanding any other provision of this chapter, the state forester and the commissioner may not employ the authority vested by this chapter so as to duplicate or preempt the statutory authority of other state agencies to adopt regulations or undertake other administrative actions governing resources, values, or activities on forest land except for

(1) regulations under the Coastal Management Act; and

(2) regulations, if authorized by the commissioner of environmental conservation, relating to control of nonpoint source pollution.

(e) Subject to 16 U.S.C. 1456(f) (Sec. 307(f) of the Coastal Zone Management Act of 1972, P.L. 92-583) as to private land, this chapter and the regulations adopted under this chapter establish the forest management standards, policies, and review processes under AS 46.40 (Alaska Coastal Management Act). This subsection does not apply to timber harvest activity that requires a state or federal authorization under a provision of law other than this chapter.

(f) This chapter does not diminish the rights, privileges, or immunities of Alaska Natives or Alaska Native corporations with respect to land conveyed under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act), and does not alter or diminish the authority of the Department of Fish and Game under AS 16, of the Department of Environmental Conservation under AS 46, or of a state agency under other law.



Sec. 41.17.905. - Independent authority.

With respect to matters governed by this chapter, the deputy commissioner does not have supervisory authority over the state forester.



Sec. 41.17.910. - Wildlife habitat on private land.

(a) The deputy commissioner and the state forester shall work cooperatively with private forest landowners and timber owners to protect, maintain, and enhance wildlife habitat to the maximum extent practicable, consistent with the interests of the owners in the use of their timber resources.

(b) The deputy commissioner shall provide educational and technical assistance and extension services to owners of private forest land or timber to assist in identifying important wildlife habitat and to assist in designing voluntary management techniques that minimize adverse effects on wildlife habitat.

(c) The deputy commissioner and the landowner shall cooperate in identifying areas of important wildlife habitat on private forest land and in developing methods for their protection. Methods of protection for wildlife habitat may include, with the agreement of the landowner, the purchase of fee title, purchase of conservation easements, and land exchanges.

(d) This section does not alter or diminish the authority and responsibility of the state over wildlife on private land.



Sec. 41.17.950. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "anadromous water body" means the portion of a fresh water body or estuarine area that

(A) is cataloged under AS 41.14.870 as important for anadromous fish; or

(B) is not cataloged under AS 41.14.870 as important for anadromous fish but has been determined by the deputy commissioner to contain or exhibit evidence of anadromous fish in which event the anadromous portion of the stream or waterway extends up to the first point of physical blockage;

(2) "backwater slough" means a water body that

(A) has sluggish flow, is warm in summer, and is typically only connected to the main stem or a side channel at one end of the water body;

(B) carries river current only under high water conditions; and

(C) may have only a seasonal connection to the main stem or side channel;

(3) "board" means the Board of Forestry established in AS 41.17.041 ;

(4) "broadcast chemicals" includes pesticides, herbicides, fungicides, fertilizers, poisons, and any other substances

(A) used for silvicultural management or related purposes;

(B) not native to the ecosystem in which they are being applied; and

(C) having a foreseeable adverse impact on the welfare of renewable resources, as determined by the commissioner of environmental conservation;

(5) "deputy commissioner" means the deputy commissioner of natural resources appointed under AS 44.37.055 .

(6) "division" means the division of forestry;

(7) "forest land" means land stocked or having been stocked with forest trees of any size and not currently developed for nonforest use, regardless of whether presently available or accessible for commercial purposes, and includes any such land under state, municipal, or private ownership;

(8) "forest landowner" means a person who owns forest land, but does not include the owner of mineral or subsurface rights only;

(9) "glacial," with respect to a water body, as used in the phrases "glacial high value resident fish water body" and "glacial anadromous water body," means that, under normal conditions, a water body receives significant surface flow from a glacier; "glacial," with respect to a water body, includes a water body that receives a mix of glacial water and water from other sources;

(10) "high value resident fish" means resident fish populations that are used for recreational, personal use, commercial, or subsistence purposes;

(11) "multiple use" means

(A) the management of all the various resources of forest land so that they are used in the combination that will best meet the needs of the citizens of the state, making the most judicious use of the land for some or all of these resources or related values, benefits, and services over areas large enough to provide sufficient latitude for periodic adjustments in use to conform to changing needs and conditions;

(B) that some land will be used for less than all of the resources; and

(C) harmonious and coordinated management of the various resources, each with the other, without significant impairment of the productivity of the land and water, with consideration being given to the relative values of the various resources, and not necessarily the combination of uses that will give the greatest dollar return or the greatest unit output;

(12) "nonglacial," with respect to a water body, as used in the phrases "nonglacial high value resident fish water body" and "nonglacial anadromous water body," means that, under normal conditions, a water body does not receive significant surface flow from a glacier;

(13) "operations" means timber harvesting or activates associated with timber harvesting or forest development unless exempted under AS 41.17.900(a) - (c).

(14) "operator" means a person who is engaged in timber harvesting or activities associated with timber harvesting or forest development, or who contracts with others to conduct operations for that person, except a person who is engaged in an operation as an employee with wages or piecework as the sole compensation;

(15) "ordinary high water mark" means the mark along the bank or shore up to which the presence and action of the tidal or nontidal water are so common and usual, and so long continued in all ordinary years, as to leave a natural line impressed on the bank or shore and indicated by erosion, shelving, changes in soil characteristics, destruction of terrestrial vegetation, or other distinctive physical characteristics;

(16) "other public land" means state land managed by state agencies other than the department, land owned by a municipality, and land owned by the University of Alaska;

(17) "person" has the meaning given in AS 01.10.060 and also includes a joint venture;

(18) "Region I" means all land in Southeast Alaska, plus all land that is south of the crest of the Chugach Mountains and Saint Elias Mountains and east of a line running from the crest of the Chugach Mountains to O'Malley Peak, then southerly to Gull Rock, then southwesterly to the eastern junction of Skilak Lake Road and the Sterling Highway, then southwesterly to the mouth of the Fox River, then southwesterly through Kachemak Bay to Mt. Douglas, plus all land on the Alaska Peninsula between Mt. Douglas and Cape Kumliun that is east of the crest of the Aleutian Range, plus all islands in the Gulf of Alaska north of 56 degrees 23 minutes North latitude;

(19) "Region II" means all land in the state south of the Nutzotin Mountains and Mentasta Mountains, south of the Alaska Range, and east of the Aleutian Range, except for the area within Region I and peninsular and island land south of Cape Kumliun;

(20) "Region III" means all land in the state outside of Regions I and II;

(21) "riparian area" means

(A) the areas subject to riparian protection standards in AS 41.17.116(a) and (b) on private land in Regions I and III;

(B) the areas subject to riparian protection standards in regulations adopted by the state forester under AS 41.17.116 (c) on private land in Region II;

(C) the area 100 feet from the shore or bank of an anadromous or high value resident fish water body on state land managed by the department and on other public land;

(22) "significant impairment of the productivity of the land and water" means an activity that may foreseeably result in prolonged or substantial damage to renewable resources or prolonged or substantial reduction of the continuing capability of the land or water to produce renewable resources at their natural or historic levels;

(23) "silviculture" means the art of producing and tending a forest, the application of the knowledge of silvics in the treatment of a forest, and the theory and practice of controlling and managing forest establishment, composition, and growth;

(24) "state forest" means an area designated by the legislature and retained in state ownership in order to

(A) provide a base for sustained yield management of renewable resources; and

(B) permit a variety of beneficial uses;

(25) "sustained yield" means the achievement and maintenance in perpetuity of a high level annual or regular periodic output of the various renewable resources of forest land and water without significant impairment of the productivity of the land and water, but does not require that timber be harvested in a non-declining yield basis over a rotation period;

(26) "timber owner" means a person who owns timber on forest land or who has the rights to timber, but does not own the land itself;

(27) "Type I-A water body" means, in Region I, an anadromous water body that

(A) is a stream or river of any size having an average gradient of eight percent or less, with banks held in place by vegetation, channels that are not incised, and a substrate composed of rubble, gravel, sand, or silt;

(B) consists of wetlands and lakes, including their outlets; and

(C) is an estuarine area delimited by the presence of salt-tolerant vegetation;

(28) "Type I-B water body" means, in Region I, an anadromous water body that does not meet the definition of a Type I-A water body;

(29) "Type I-C water body" means, in Region I, a water body that is not anadromous, that is a tributary to a Type I-A or Type I-B water body, and that has a gradient of 12 percent or less;

(30) "Type I-D water body" means, in Region I, a water body that is not anadromous, that is tributary to a Type I-A or Type I-B water body, and that has a gradient greater than 12 percent.

(31) "Type III-A water body" means, in Region III, a

(A) nonglacial high value resident fish water body greater than three feet in width at the ordinary high water mark;

(B) nonglacial anadromous water body; or

(C) backwater slough;

(32) "Type III-B water body" means, in Region III, a glacial high value resident fish water body or a glacial anadromous water body; "Type III-B water body" does not include a glacial backwater slough;

(33) "Type III-C water body" means, in Region III, a nonglacial high value resident fish water body that is less than or equal to three feet in width at the ordinary high water mark and that does not contain anadromous fish.



Sec. 41.17.955. - Short title.

This chapter may be cited as the Forest Resources and Practices Act.









Chapter 41.20. - PARKS AND RECREATIONAL FACILITIES



Chapter 41.21. - PARKS AND RECREATIONAL FACILITIES

Article 01 - ADMINISTRATION

Sec. 41.21.010. - Purpose.

It is the purpose of AS 41.21.010 - 41.21.040 to foster the growth and development of a system of parks and recreational facilities and opportunities in the state, for the general health, welfare, education, and enjoyment of its citizens and for the attraction of visitors to the state.



Sec. 41.21.020. - Duties and powers of Department of Natural Resources; limitations.

(a) The department shall

(1) develop a continuing plan for the conservation and maximum use in the public interest of the scenic, historic, archaeologic, scientific, biological, and recreational resources of the state;

(2) plan for and develop a system of state parks and recreational facilities, to be established as the legislature authorizes and directs;

(3) acquire by gift, purchase, or transfer from state or federal agencies, or from individuals, corporations, partnerships, or associations, land necessary, suitable, and proper for roadside, picnic, recreational, or park purposes;

(4) develop, manage, and maintain state parks and recreational areas;

(5) provide for the acquisition, care, management, supervision, improvement, development, extension, and maintenance of public recreational land, and make necessary arrangements, contracts, or commitments for the improvement and development of land acquired under AS 41.21.010 - 41.21.040; contracting for improvement and development under this paragraph is governed by AS 36.30 (State Procurement Code);

(6) adopt, in accordance with this section and AS 44.62 (Administrative Procedure Act), regulations governing the use and designating incompatible uses within the boundaries of state park and recreational areas to protect the property and to preserve the peace;

(7) cooperate with the United States and its agencies and local subdivisions of the state to secure the effective supervision, improvement, development, extension, and maintenance of state parks, state monuments, state historical areas, and state recreational areas and secure agreements or contracts for the purpose of AS 41.21.010 - 41.21.040;

(8) encourage the organization of state public park and recreational activities in the local political subdivisions of the state;

(9) provide for consulting service designed to develop local park and recreation facilities and programs;

(10) provide clearinghouse services for other state agencies concerned with park and recreation matters;

(11) perform other duties as are prescribed by executive order or by law;

(12) maintain memorials to Alaska veterans located in state parks;

(13) adopt, in accordance with AS 44.62 (Administrative Procedure Act), regulations governing the use of the Chena River State Recreation Area and designating incompatible uses within the boundaries of the Chena River State Recreation Area in accordance with AS 41.21.490 ; and

(14) annually, by the first day of each regular session of the legislature, submit a report to the legislature on each designation of an incompatible use under this chapter, or other action, that prohibits or restricts a traditional means of access in or to a park, area, or preserve established under this chapter for a traditional recreational activity on or within the park, area, or preserve; for each prohibition or restriction, the report must state reasons for the designation of incompatibility or prohibition or restriction of a traditional means of access, the specific area of the prohibition or restriction, and the time period during which the incompatibility or prohibition or restriction is expected to exist; in this paragraph,

(A) "traditional means of access" means those types of transportation on, to, or in the state land, water, or land and water, for which a popular pattern of use has developed; the term includes general or commercial aviation, ballooning, motorized and nonmotorized boating, snowmachining, operation of all-terrain vehicles, mushing, use of pack animals, skiing, snowshoeing, and walking;

(B) "traditional recreational activity" means those personal or commercial types of activities that people may use for sport, exercise, subsistence, or personal enjoyment, including hunting, fishing, trapping, or gathering, and that have historically been conducted as part of an individual, family, or community life pattern on or in the state land, water, or land and water.

(b) In adopting regulations under (a)(6) of this section, the department shall consider whether the use of dogs, horses, and other animals for packing gear, pulling sleds, or for other recreational use is a compatible use within a state park or recreational area.

(c) The department may accept cash and other donations from public or private sources to assist and support the department in carrying out the purposes of this chapter.

(d) Notwithstanding (a)(3) of this section, the department may not manage as part of a park, area, or preserve established under AS 41.21.110 - 41.21.630, land, water, or land and water that is not within the boundaries, as designated by the legislature, of the park, area, or preserve.

(e) Except for reasons which create an immediate threat to public safety or as otherwise provided in AS 41.21.110 - 41.21.630, the department may not close or restrict traditional access to land, water, or land and water, managed under this chapter unless the closure or restriction (1) is limited to a period of not more than 90 days in a calendar year, or (2) is submitted to the legislature for approval at the next regular session of the legislature. A closure or restriction under (1) of this subsection may not be repeated in the subsequent calendar year unless the closure or restriction is approved by the legislature under (2) of this subsection. If the legislature fails to approve a closure or restriction under (2) of this subsection by the last day of that regular session, the closure or restriction ends and cannot be enforced after the last day of that regular session.



Sec. 41.21.022. - Discharge of firearms.

The discharge of firearms during lawful hunting, trapping, and fishing is permitted within the boundaries of: (1) Caines Head State Recreation Area; (2) Chena River State Recreation Area; (3) Chugach State Park; (4) Denali State Park; (5) Kachemak Bay State Park; (6) Kachemak Bay State Wilderness Park; (7) Marine Parks established in AS 41.21.300 - 41.21.306; (8) Quartz Lake State Recreation Area; and (9) Wood-Tikchik State Park, except that all or part of a state park, marine park, wildlife preserve, or recreation area may be closed to the discharge of firearms by regulations adopted by the department for purposes of public safety or, with the concurrence of the Board of Game, for limited areas of Chugach State Park for public display of local wildlife under AS 41.21.121 .



Sec. 41.21.024. - Easements and rights-of-way for access to private land.

The department may grant a public easement or public right-of-way within a state park unit for access to private property if the commissioner determines that the easement or right-of-way

(1) will not unduly affect park resources; and

(2) is in the public interest.



Sec. 41.21.025. - Zoning of private land within state parks.

(a) The department may adopt, under AS 44.62 (Administrative Procedure Act), zoning regulations governing private property within the boundaries of state parks established under this chapter.

(b) Land patented to or under interim conveyance to a regional or village Native corporation under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act) that falls within a state park boundary is subject to the zoning regulations provided for under (a) of this section only if the affected regional or village Native corporation consents to or fails to reject the zoning regulations within 60 days from the date they are submitted to the affected corporation.

(c) Uses existing on June 25, 1976 are not affected by zoning regulations adopted after June 25, 1976.



Sec. 41.21.026. - Fees for the use of state park system facilities.

(a) Notwithstanding (b) of this section, the department may charge or collect a fee in a park unit for

(1) rental of public use cabins or other overnight lodgings;

(2) overnight use of a developed campsite;

(3) special park use permits;

(4) competitive and exclusive commercial use permits;

(5) noncompetitive and nonexclusive commercial use permits;

(6) use of a sewage holding tank dump station;

(7) admission to or guided tours of visitor centers and historic sites;

(8) use of an improved boat ramp in a park facility developed principally for boat launching;

(9) sale of firewood;

(10) sale of merchandise for informational or educational purposes related to public use and understanding of parks, including maps, plans, and other graphic materials;

(11) use of a developed facility that has developed parking and rest rooms; and

(12) presentation or attendance at programs related to natural or cultural history, outdoor skills or education, or other topics concerned with public use, enjoyment, or understanding of parks.

(b) The department may not charge or collect a fee for an ordinary use of a park unit or the use of a restroom in a park unit.

(c) The department shall establish the fees that may be charged or collected under (a) of this section by regulation. Before setting the fees, the department shall consider at public hearings

(1) the cost to the state of operating the facility or managing the activity;

(2) the normal fees charged for similar facilities or activities by governmental and nongovernmental entities;

(3) the cost of administering a fee collection program for the facility or activity; and

(4) the public interest.

(d) The department shall issue free of charge to disabled veterans of this country an annual state park developed campsite permit. The permit shall allow a disabled veteran to use a state park developed campsite for personal recreation use without a charge or fee under (a)(2) of this section. While utilizing a developed campsite without charge under this subsection, the disabled veteran shall comply with all other statutes or regulations pertaining to the use of the developed campsite. The department shall provide a form for use by a disabled veteran when applying for a permit under this section. Not later than February 1 of each year, the department shall prepare a report on the number of permits issued to disabled veterans under this subsection during the previous calendar year and notify the legislature that the report is available.

(e) In this section, "developed campsite" means a campsite having access to the following public facilities:

(1) restrooms;

(2) a picnic table;

(3) an outdoor cooking facility; and

(4) an approved water source.



Sec. 41.21.027. - Concession contracts in the state park system.

(a) Subject to the restrictions in this section, the state may enter into concession contracts under AS 36 to provide services or construct facilities in a park unit.

(b) The state may not enter into a concession contract under (a) of this section if the proposed contract involves estimated annual gross receipts of more than $100,000, construction of facilities, a term longer than four years, or the provision of services other than those normally provided at similar facilities managed by the state, unless the commissioner finds that the proposed concession contract

(1) will implement the purposes of the park unit and is authorized by the park management plan, if any, that applies to the park unit;

(2) will enhance public use and enjoyment of the park unit while maintaining a high quality environment and the opportunity for high quality recreational experiences;

(3) will provide services or facilities that are not feasible or affordable for the state to provide directly;

(4) will not create unacceptable adverse environmental effects;

(5) is based on a need and desire of the public;

(6) recognizes and accommodates, at no cost, ordinary uses in a park unit;

(7) requires the contractor to hire residents of the state, to the extent available and qualified, when hiring persons to work in the park under the contract;

(8) provides the state with a fair and equitable portion, in money or services, of the contractor's receipts from the provision of the service or the operation of the facility;

(9) provides that the department retains control over the level of fees and the design and appearance of any facility to be constructed;

(10) encourages the contractor to accommodate visitors with special circumstances, including handicapped persons, senior citizens, and school children; and

(11) provides that the contract may be terminated if the contractor fails to fulfill the requirements of this section or the contract.

(c) Before bids or proposals are sought or contract negotiations begun for a concession contract under (b) of this section, the commissioner shall

(1) make a preliminary inquiry at the local level to identify community concerns;

(2) if it is appropriate to proceed further, make a preliminary decision that includes the findings required by (b) of this section and

(A) an assessment of existing visitor uses that may be affected by the activities of the contractor;

(B) an assessment of the potential conflicts or significant effects on park wildlife, water, scenic values, or other resources;

(C) an identification of the types of services or goods that the contractor is to provide;

(D) the terms and conditions of the contract;

(E) a determination of whether the contract activity would be more appropriately located on land outside of the park or on private land within the park; and

(F) the views and comments of the park advisory board, when one exists, for the park unit in which the activity is being considered;

(3) after making a preliminary decision under (2) of this subsection,

(A) seek public comment on the preliminary decision through reasonable public notice and, if facilities may be built under the concession contract, conduct public hearings;

(B) after considering the public comment obtained under this paragraph, issue a final decision on whether or not the state will proceed into a concession contract award process.

(d) The commissioner shall provide for public review and comment before a concession contract under this section is renewed or extended.

(e) The commissioner may adopt regulations to implement this section.

(f) A person who enters into a concession contract with the state under this section may not charge or collect a fee for an ordinary use of a park unit or for the use of a restroom in a park unit.

(g) With the exception of guided tours and noncompetitive commercial use permits, concessions or commercial activities are not permitted within the Alaska Chilkat Bald Eagle Preserve.



Sec. 41.21.028. - Definitions.

In AS 41.21.026 - 41.21.028,

(1) "ordinary use" means a use that is not generally associated with developed facilities, including fishing, hunting, walking, swimming in a natural body of water, picnicking, or automobile parking associated with another ordinary use;

(2) "park unit" means a unit of the state park system.



Sec. 41.21.030. - Disposition of funds.

(a) All money received from the operation of parks and recreational facilities, including money from concessions, rentals, or donations, shall be deposited in the general fund of the state.

(b) [Repealed, Sec. 28 ch 90 SLA 1991].

(c) In (a) of this section, "money from concessions" means, for a concession contract under AS 41.21.027 , the consideration received by the state from the contract.



Sec. 41.21.040. - Division within department.

The commissioner may establish within the department a separate division to perform the functions relative to parks and recreational facilities specified in AS 41.21.010 - 41.21.040 and related or additional functions as are otherwise assigned to the department by law.






Article 02 - STATE PARKS

Sec. 41.21.110. - Purpose of AS 41.21.110 - 41.21.113.

The purpose of AS 41.21.110 - 41.21.113 is to empower the governor to restrict state-owned land and water described in AS 41.21.111 to use as a state park. Under AS 38.05.300 , state land, water, or land and water containing more than 640 acres may be closed to multiple purpose use only by act of the legislature. Because the area described in AS 41.21.111 exceeds 640 acres, AS 41.21.110 - 41.21.113 are intended to provide for the closing of the described land and water to multiple purpose use in conformity with AS 38.05.300 and its subsequent designation as a special purpose site in accordance with art. VIII, Sec. 7, of the Constitution of the State of Alaska.



Sec. 41.21.111. - Authority to designate Chilkat State Park.

The governor may designate by proclamation the state-owned land and water and all that acquired in the future by the state, lying within the parcels described in this section, as the Chilkat State Park. The proclamation may include the entire area or portions of the area at different times, shall reserve the areas included from all uses incompatible with their primary function as public recreation land and water, and shall assign them to the department for control, development, and maintenance. Land covered by AS 41.21.110 - 41.21.113 has a total acreage of 6,056.30 acres, including approximately 610 acres of federal land, and is described as follows:

(1) Township 31 South, Range 60 East, Copper River Meridian

U.S.S. 1599: the portions of Sections 6-8 known as Battery Point Light House Reserve;

(2) Township 31 South, Range 59 East, Copper River Meridian

Section 1, excluding the portions of Lots 2 and 3 within the Chilkoot Inlet Alaska Subdivision

Section 12: NW1/4, NE1/4, SE1/4

Township 31 South, Range 60 East, Copper River Meridian

Section 6: Lots 1-3

Section 7: Lots 1-7

Section 8: Lot 1

Sections 17 and 18

Section 19: NE1/4NW1/4, N1/2NE1/4;

(3) Township 31 South, Range 60 East, Copper River Meridian

Section 30: Lots 8 and 9

Section 31

Section 32: SW1/4, W1/2NW1/4SE1/4,

W1/2SE1/4NW1/4SE1/4, Lots 9 - 16 including

W1/2SW1/4SE1/4SE1/4;

(4) Township 32 South, Range 60 East, Copper River Meridian

Section 5: W1/2, W1/2SE1/4

Sections 6-9, 15-17, 21 and 22, excluding Tongass National Forest; and

(5) the following particularly described parcels:

(A) approximately 6.49 acres in U.S. Survey 1243, Haines Recording District, described as: begin on the South line of said survey South 88 degrees 31 minutes 45 seconds East 1950.84 feet from Southwest corner (corner 4 M.C.) of said survey, said point being the Southeast corner of the tract in said survey excepted in the decree in Case No. 68-328 of the Superior Court at Juneau, in which the distance is recited as being 29.55 chains (1950.30 feet), run thence North 01 degree 12 minutes 00 seconds East, on the East line of said excepted tract, 1028.77 feet, recited as 15.59 chains (1028.94 feet) in said decree, to the Northeast corner of said excepted tract; thence North 88 degrees 31 minutes 45 seconds West 24.38 feet; thence North 01 degree 27 minutes 45 seconds East 1.85 feet; thence on a 126.92 foot radius curve to the left through a central angle of 72 degrees 04 minutes 30 seconds a distance of 159.57 feet, the chord of which bears North 34 degrees 34 minutes 30 seconds West 149.27 feet; thence North 70 degrees 25 minutes 15 seconds West 119.52 feet; thence on a 208.11 foot radius curve to the right through a central angle of 62 degrees 04 minutes 00 seconds a distance of 225.48 feet, the chord of which bears North 39 degrees 23 minutes 15 seconds West 214.61 feet to the South line of "Mud Bay Road"; thence North 86 degrees 46 minutes 30 seconds East, on said line of "Mud Bay Road," 230.54 feet; thence South 70 degrees 25 minutes 15 seconds East 90.95 feet; thence on a 326.92 foot radius curve to the right through a central angle of 71 degrees 57 minutes 00 seconds a distance of 410.55 feet, the chord of which bears South 34 degrees 30 minutes 45 seconds 384.10 feet; thence South 01 degree 27 minutes 45 seconds West 1030.62 feet to the South line of said survey; thence North 88 degrees 31 minutes 45 seconds West 175.38 feet to the point of beginning;

(B) approximately 92 acres in Tract "D," C. McRae Subdivision according to Plat 77-12, Haines Recording District, described as: begin at the Southwest corner of said Tract "D" which is also the Southwest corner of the North one-half of the Southwest one-quarter of the Northwest one-quarter of Section 32, Township 31 South, Range 60 East of the Copper River Meridian, which bears North 01 degree 26 minutes 00 seconds West (Alaska State Plane Grid Bearings) 660.00 feet from the one-quarter corner on the West line of said section and South 01 degree 26 minutes 00 seconds East 660.00 feet from the North one-sixteenth corner on the West line of said section, run thence North 01 degree 26 minutes 00 seconds East, on the West line of said section, 347.81 feet to the Northeasterly line of Chilkat State Park Roadway; thence South 32 degrees 56 minutes 15 seconds East 70.04 feet to a point of curve; thence Southerly on a 0 degrees 58 minutes 58 seconds curve to the right (Radius = 5,829.65 feet) through an arc of 03 degrees 23 minutes 12 seconds (344.58 feet), the chord of which bears South 31 degrees 14 minutes 45 seconds East 344.53 feet, to the South line of said tract and the South line of the North one-half of the Southwest one-quarter of the Northwest one-quarter of said section; thence North 88 degrees 34 minutes 00 seconds West 225.56 feet to the point of beginning;

(C) approximately 3.44 acres in Tract "E," C. McRae Subdivision according to Plat 77-12, Haines Recording District, described as: begin at the Northwest corner of said tract which is also the one-sixty-fourth corner on the West line of said section which bears North 01 degree 26 minutes 00 seconds East (Alaska State Plane Grid Bearings) 660.00 feet from the one-quarter corner on the West line of Section 32, Township 31 South, Range 60 East of the Copper River Meridian and South 01 degree 26 minutes 00 seconds West 660.00 feet from the North one-sixteenth corner of said section, run thence South 88 degrees 34 minutes 00 seconds East, on the North line of said tract which is also the South line of the North one-half of the Southwest one-quarter of the Northwest one-quarter of said section, 225.56 feet to a point on the Easterly line of Chilkat State Park Roadway; thence Southerly on a 0 degrees 58 minutes 58 seconds curve to the right (Radius = 5,829.65 feet) through an arc of 01 degree 46 minutes 48 seconds (181.10 feet), the chord of which bears South 28 degrees 39 minutes 39 seconds East 181.10 feet, to a point of tangency; thence South 27 degrees 46 minutes 15 seconds East 268.21 feet to a point of curve; thence on a 14 degrees 16 minutes 06 seconds curve to the right (Radius = 401.56) through an arc of 40 degrees 06 minutes 37 seconds (281.12 feet), the chord of which bears South 07 degrees 43 minutes 00 seconds East 275.41 feet to the South line of said tract which is also the South line of the Southwest one-quarter of the Northwest one-quarter of said section; thence North 88 degrees 15 minutes 00 seconds West, on said South line, to the Westerly line of Chilkat State Park Roadway; thence Northerly on a 28 degrees 25 minutes 34 seconds curve to the left (Radius = 201.56 feet) through an arc of 50 degrees 59 minutes 51 seconds (179.40 feet), the chord of which bears North 02 degrees 15 minutes 15 seconds West 173.54 feet to a point of tangency; thence North 27 degrees 46 minutes 15 seconds West 268.21 feet to a point of curve; thence on a 01 degree 01 minute 04 seconds curve to the left (Radius = 5,629.65 feet) through an arc of 02 degrees 50 minutes 00 seconds (278.39 feet), the chord of which bears North 29 degrees 11 minutes 15 seconds West 278.37 feet to the West line of said section; thence North 01 degree 26 minutes 00 seconds East 14.72 feet to the point of beginning.



Sec. 41.21.112. - Incompatible uses.

The commissioner shall designate by regulation incompatible uses within the boundaries of the Chilkat State Park in accordance with AS 41.21.110, and those incompatible uses designated shall be prohibited or restricted, as provided by regulation. Nothing in this section affects the rights and uses of water and facilities of the city of Haines located within the boundaries of this area.



Sec. 41.21.113. - Eminent domain prohibited.

The state may not acquire by eminent domain privately owned land for inclusion in Chilkat State Park.



Sec. 41.21.120. - Purpose of AS 41.21.120 - 41.21.125.

The purpose of AS 41.21.120 - 41.21.125 is to restrict state-owned land and water described in AS 41.21.121 to use as a state park. Under AS 38.05.300, state land, water, or land and water containing more than 640 acres may be closed to multiple purpose use only by act of the legislature. Because the area described in AS 41.21.121 exceeds 640 acres, AS 41.21.120 - 41.21.125 are intended to provide for the closing of the described land and water to multiple purpose use in conformity with AS 38.05.300 and its subsequent designation as a special purpose site in accordance with art. VIII, Sec. 7, of the Constitution of the State of Alaska.



Sec. 41.21.121. - Chugach State Park established.

The presently state-owned land and water, and all that acquired in the future by the state, lying within the parcels described in this section are designated as the Chugach State Park. The park is established to protect and supply a satisfactory water supply for the use of the people, to provide recreational opportunities for the people by providing areas for specified uses and constructing the necessary facilities in those areas, to protect areas of unique and exceptional scenic value, to provide areas for the public display of local wildlife and to protect the existing wilderness characteristics of the easterly interior area. The eastern area of the park shall be operated as a wilderness area, the central area as a scenic area, and the periphery areas as recreational areas. The land and water designated as the Chugach State Park and reserved from all uses incompatible with its primary function as a state park is that within the following described parcels excluding valid entries:

(1) Township 11 North, Range 3 West, Seward Meridian

Section 10: Lots 19 - 22, 24, 25, 28, 29, 33, 34, 37; and SE1/4, and E1/2 SW1/4

Section 14: SW1/4

Sections 15, 22, 23, 25 and 26

Section 24: S1/2 and NE1/4;

(2) Township 10 North, Range 2 West, Seward Meridian

Sections 1 - 4;

(3) Township 11 North, Range 2 West, Seward Meridian

Sections 1 - 3

Section 4: Lots 1 - 4, and S1/2N1/2, SE1/4, NW1/4 SW1/4, NE1/4 SW1/4, and SE1/4 SW1/4

Section 5: Lots 1, 2, 4, and S1/2 NE1/4, SW1/4 NW1/4, W1/2 SW1/4 and SE1/4 SW1/4

Section 7: E1/2 NE1/4 and SE1/4

Section 8: S1/2, NW1/4, and N1/2 NE1/4

Section 9: N1/2 N1/2, SW1/4, and S1/2 SE1/4

Section 10 - 17

Section 18: Lot 4; and NE1/4, SE1/4, and E1/2 SW1/4

Section 19, except Lot 1 USS 4909

Section 20, except Lot 2 USS 4909

Sections 21 - 26

Section 27: E1/2, NW1/4, and SE1/4 SW1/4

Section 28: NE1/4 NE1/4, NW1/4, and E1/2 SW1/4

Sections 29 - 32

Section 33 except USS 2891 and USS 3384

Sections 34 - 36;

(4) Township 12 North, Range 2 West, Seward Meridian

Section 3: W1/2, SE1/4, and SW1/4 NE1/4

Sections 4, 5, and 7 - 10

Section 11: SW1/4, W1/2 NW1/4, SE1/4 NW1/4, and SW1/4 SE1/4

Section 13: SW1/4 NW1/4, SW1/4, and SW1/4 SE1/4

Sections 14 - 29

Section 31: S1/2 SE1/4 and SE1/4 NE1/4

Sections 32 - 36;

(5) Township 14 North, Range 2 West, Seward Meridian

Section 11: Lots 74 and 75

Section 13

Section 14: Lots 1 - 3, 13 - 16, 31, 32; and NE1/4 NE1/4 NE1/4, SE1/4 NE1/4 NE1/4, and SW1/4 NE1/4 NE1/4

Section 24: N1/2 N1/2;

(6) Township 10 North, Range 1 West, Seward Meridian

Sections 1 - 4

Section 5, except USS 3215 and Indian Valley Subdivision

Section 6, except USS 1868 and USS 3200

Section 8

Section 9, except USS 3680, USS 3382, and USS 1069

Section 10, except USS 3201, USS 3202, and USS 3382

Sections 11 - 14 and 23 - 25

USS 3680: Lot 1;

(7) Township 11 North, Range 1 West, Seward Meridian

Sections 1 - 30

Section 31, except USS 3200, USS 1868 and First Addition Indian Valley Subdivision

Sections 32 - 36;

(8) Township 12 North, Range 1 West, Seward Meridian, except lands covered by PLO 2029;

(9) Township 13 North, Range 1 West, Seward Meridian;

(10) Township 14 North, Range 1 West, Seward Meridian

Sections 1 - 4

Section 5: Lots 1 - 4; and S1/2 NE1/4, SE1/4 NW1/4, N1/2 SW1/4 NW1/4, SE1/4 SW1/4 NW1/4, E1/2 SW1/4 SW1/4 NW1/4, E1/2 SE1/4, and N1/2 NW1/4 SE1/4

Section 6: Lots 1 - 3

Section 9: E1/2

Sections 10 - 13

Section 14 N1/2, E1/2 SE1/4, and N1/2 SW1/4

Section 15: NE1/4, N1/2 NW1/4, SE1/4 NW1/4, and SW1/4 SW1/4

Section 16: SW1/4, S1/2 SE1/4, and NW1/4 SE1/4

Section 17: S1/2

Section 18: S1/2

Section 19: N1/2 N1/2

Section 20: N1/2 and SW1/4

Section 21, except NW1/4 SW1/4

Section 22, except E1/2 NE1/4

Section 23: SW1/4 NW1/4, SW1/4, SW1/4 SE1/4, SW1/4 NE1/4 SE1/4, and S1/2 SE1/4 SE1/4

Section 24: N1/2 E1/2 SE1/4, NW1/4 SE1/4, W1/2 SW1/4 SW1/4 SW1/4, SE1/4 SW1/4 SW1/4 SW1/4, and W1/2 NW1/4 SW1/4

Section 25: S1/2 except N1/2 NE1/4 NE1/4 SE1/4; and SW1/4 SW1/4 NE1/4, SW1/4 SE1/4 SW1/4 NE1/4, SW1/4 NW1/4 SW1/4 NE1/4, S1/2 NW1/4, NW1/4 NW1/4, SW1/4 NE1/4 NW1/4, S1/2 SE1/4 NE1/4 NW1/4, and SW1/4 NW1/4 NE1/4 NW1/4

Sections 26 - 36;

(11) Township 15 North, Range 1 West, Seward Meridian

Section 1

Section 2: SE1/4

Section 11: E1/2, N1/2 SW1/4, E1/2 NW1/4, and SW1/4 NW1/4

Sections 12 and 13

Section 14: S1/2, NE1/4, E1/2 NW1/4, and SW1/4 NW1/4

Section 15: SE1/4 and S1/2 NE1/4

Sections 21 - 28

Section 29: E1/2, E1/2 SW1/4, and SW1/4 SW1/4

Section 31: E1/2 and E1/2 SW1/4

Section 32: N1/2, E1/2 SE1/4, and S1/2 SW1/4

Sections 33 - 36;

(12) Township 16 North, Range 1 West, Seward Meridian

Section 25: NE1/4SE1/4SE1/4 and N1/2SE1/4SE1/4SE1/4; and Tract B, Thunderbird Heights Subdivision, as shown on Plat 77-226, Anchorage Recording District, October 10, 1977;

(13) Township 10 North, Range 1 East, Seward Meridian;

(14) Township 11 North, Range 1 East, Seward Meridian;

(15) Township 12 North, Range 1 East, Seward Meridian;

(16) Township 13 North, Range 1 East, Seward Meridian;

(17) Township 14 North, Range 1 East, Seward Meridian

Sections 1 - 29

Section 30: Lots 2, 4; and N1/2, N1/2 SE1/4, N1/2 SE1/4 SE1/4, N1/2 NE1/4 SW1/4, SW1/4 SW1/4 SW1/4 SE1/4, S1/2 SE1/4 SW1/4, S1/2 NW1/4 SE1/4 SW1/4, and NW1/4 NW1/4 SE1/4 SW1/4

Section 31: Lots 1, 2, 3, 5; and E1/2 W1/2, SE1/4, S1/2 NE1/4, S1/2 NW1/4 NE1/4, NW1/4 NW1/4, NE1/4, W1/2 NE1/4 NW1/4 NE1/4, SE1/4 NE1/4 NW1/4 NE1/4, SW1/4 NE1/4 NE1/4, and SW1/4 SE1/4 NE1/4 NE1/4

Section 32: N1/2 NE1/4, W1/2 SE1/4 NE1/4, NE1/2 SE1/4 NE1/4, SW1/4 SW1/4, S1/2 SE1/4 SW1/4, S1/2 NE1/4 SE1/4 SW1/4, W1/2 NW1/4 SE1/4 SW1/4, SE1/4 NW1/4 SE1/4 SW1/4, SW1/4 SW1/4 SE1/4, SW1/4 SE1/4 SW1/4 SE1/4, W1/2 SW1/4 NW1/4 SE1/4 SE1/4, S1/2 NW1/4 SW1/4, NW1/4 NW1/4 SW1/4, W1/2 NE1/4 NW1/4 SW1/4, SE1/4 NE1/4 NW1/4 SW1/4, SW1/4 SW1/4 NW1/4, SW1/4 NW1/4 SW1/4 NW1/4, and W1/2 SE1/4 SW1/4 NW1/4

Section 33: N1/2 NE1/4, NE1/4 NW1/4, and N1/2 NW1/4 NW1/4

Sections 34 - 36;

(18) Township 15 North, Range 1 East, Seward Meridian;

(19) Township 16 North, Range 1 East, Seward Meridian

Sections 26 - 29 and 31 - 36

Section 30: SW1/4 SW1/4;

(20) Township 10 North, Range 2 East, Seward Meridian

Sections 4 - 6, except Chugach National Forest

Section 7

Section 8: W1/2, W1/2 NE1/4, NE1/4 NE1/4, and N1/2 SE1/4 NE1/4, except USS 3045

Section 9: N1/2

Section 18: N1/2 and SW1/4, except USS 3043 and USS 3042;

(21) Township 11 North, Range 2 East, Seward Meridian

Sections 1 - 7, 18, 19, 30, and 31, except Chugach National Forest;

(22) Township 12 North, Range 2 East, Seward Meridian;

(23) Township 13 North, Range 2 East, Seward Meridian;

(24) Township 14 North, Range 2 East, Seward Meridian;

(25) Township 15 North, Range 2 East, Seward Meridian

Sections 1 - 4, 6, 7, and 10 - 36

Section 9: E1/2;

(26) Township 16 North, Range 2 East, Seward Meridian

Section 1: S1/2 except USS 3527, USS 3914, USS 4789, and USS 3282

Sections 2 and 9 - 11: that portion south of the Glenn Highway

Sections 12 - 16

Section 17: that portion of the E1/2 south of the Glenn Highway

Section 19: S1/2

Section 20: NE1/4

Sections 21 - 28

Sections 30 and 31

Sections 33 - 36;

(27) Township 11 North, Range 3 East, except Chugach National Forest;

(28) Township 12 North, Range 3 East, Seward Meridian;

(29) Township 13 North, Range 3 East, Seward Meridian;

(30) Township 14 North, Range 3 East, Seward Meridian;

(31) Township 15 North, Range 3 East, Seward Meridian.



Sec. 41.21.122. - Management responsibility.

The state land and water described in AS 41.21.121 as the Chugach State Park is assigned to the department for control, development and maintenance, except that the Department of Transportation and Public Facilities is responsible for the repair and maintenance of all existing public roads within the park. The control of highway access and roadside structures within the Chugach State Park is the responsibility of the department. The Department of Fish and Game shall cooperate with the department to provide for those purposes under AS 41.21.121 relevant to the duties of the Department of Fish and Game. If, in the exercise of management responsibility under this section, conflicts of land ownership, jurisdiction, or authority are unreconcilable or unmanageable other than at an unreasonable cost and expense to the state, the commissioner after public hearing in accordance with AS 44.62 may modify, subject to the approval of the legislature, the boundaries of the Chugach State Park not to exceed 20 percent of the total acreage described in AS 41.21.121 .



Sec. 41.21.123. - Incompatible uses.

(a) The commissioner shall designate by regulation, adopted in accordance with AS 44.62 (Administrative Procedure Act), incompatible uses within the boundaries of the Chugach State Park in accordance with AS 41.21.120 - 41.21.125, and those incompatible uses designated are prohibited or restricted as provided by regulation.

(b) In adopting regulations under this section and in complying with AS 44.62.210 , the commissioner shall provide the opportunity for the oral presentation of statements, arguments or contentions.



Sec. 41.21.124. - Discharge of firearms. [Repealed, Sec. 2 ch 126 SLA 1984].

Repealed or Renumbered



Sec. 41.21.125. - Purchase authorized.

The commissioner may acquire, by purchase in the name of the state, title to or interest in real property lying within or abutting the boundaries of the Chugach State Park.



Sec. 41.21.130. - Purpose of AS 41.21.130 - 41.21.142.

The purpose of AS 41.21.130 - 41.21.142 is to restrict state-owned land and water described in AS 41.21.131 to use as a state park. Under AS 38.05.300, state land, water, or land and water containing more than 640 acres may be closed to multiple purpose use only by act of the legislature. Because the area described in AS 41.21.131 exceeds 640 acres, AS 41.21.130 - 41.21.142 are intended to provide for the closing of the described land and water to multiple purpose use in conformity with AS 38.05.300 and its subsequent designation as a special purpose site in accordance with art. VIII, Sec. 7, of the Constitution of the State of Alaska.



Sec. 41.21.131. - Kachemak Bay State Park established.

(a) The presently state-owned land and water, and all that acquired in the future by the state, lying within the parcels described in this section are designated as the Kachemak Bay State Park. In order to protect and preserve this land and water for its unique and exceptional scenic value, the park is established and shall be managed as a scenic park. The land and water lying within the following described parcels is reserved from all uses incompatible with its primary function as a scenic park and is assigned to the department for control, development, and maintenance:

(1) Township 5 South, Range 10 West, Seward Meridian Chugachik Island

Sections 31 - 32;

(2) Township 5 South, Range 11 West, Seward Meridian

Section 2: Lot 1, excluding Tract A

Section 3: Lots 1 - 8, SW1/4NE1/4, S1/2NW1/4, N1/2SW1/4

Section 4: Lots 1 - 4, S1/2N1/2, SE1/4, E1/2SW1/4

Section 8: E1/2NE1/4, SE1/4

Section 9: Lots 1 and 2, NW1/4NE1/4, NE1/4NW1/4, W1/2NW1/4, N1/2NE1/4SW1/4, SW1/4NE1/4SW1/4, excluding Lot 6

Section 10: Lot 1

Section 16: Lot 1

Section 17: Lots 1, 3, 4, NW1/4SW1/4, S1/2NW1/4

Section 18: Lot 4, SE1/4, E1/2NE1/4

Section 19: Lots 1 - 6, NW1/4NE1/4, NE1/4NW1/4

Section 20: Lot 1

Sections 24 - 25, excluding tide and submerged land within the Kachemak Bay Critical Habitat Area

Section 26: SE1/4, excluding tide and submerged land within the Kachemak Bay Critical Habitat Area

Section 35, excluding tide and submerged land within the Kachemak Bay Critical Habitat Area

Section 36;

(3) Township 6 South, Range 11 West, Seward Meridian;

(4) Township 7 South, Range 11 West, Seward Meridian

Sections 1 - 4

Section 5: N1/2

Sections 7 - 36;

(5) Township 7 South, Range 12 West, Seward Meridian

Section 12, except N1/2NE1/4

Section 13

Sections 19 - 36;

(6) Township 7 South, Range 13 West, Seward Meridian

Sections 25 - 26

Sections 35 - 36;

(7) Township 8 South, Range 11 West, Seward Meridian

Sections 1 - 8

Section 9: N1/2

Section 10: N1/2

Section 11: N1/2

Section 12: N1/2

Sections 17 - 18;

(8) Township 8 South, Range 12 West, Seward Meridian;

(9) Township 8 South, Range 13 West, Seward Meridian

Sections 1 - 2

Sections 10 - 14

Section 15: E1/2

Section 23: N1/2 and SE1/4

Sections 24 - 25

Section 26: E1/2

Section 35: E1/2

Section 36;

(10) Township 9 South, Range 8 West, Seward Meridian

Section 2: W1/2

Section 3 - 10

Sections 15 - 22

Sections 27 - 34;

(11) Township 9 South, Range 9 West, Seward Meridian;

(12) Township 9 South, Range 10 West, Seward Meridian

Sections 10 - 15

Sections 22 - 27

Sections 34 - 36;

(13) Township 9 South, Range 12 West, Seward Meridian

Sections 1 - 6

Section 8: NE1/4

Sections 9 - 12

Section 13: N1/2

Section 14: N1/2;

(14) Township 9 South, Range 13 West, Seward Meridian

Sections 1 - 2;

(15) Township 10 South, Range 8 West, Seward Meridian

Sections 4 - 8

Sections 17 - 19;

(16) Township 10 South, Range 9 West, Seward Meridian

Sections 1 - 4

Sections 10 - 15

Sections 22 - 24.

(b) The following public domain land shall be selected by the state, and classified as scenic park land and designated as part of Kachemak Bay State Park immediately upon receipt of management authority by the state:

(1) Township 6 South, Range 10 West, Seward Meridian: W1/2;

(2) Township 7 South, Range 10 West, Seward Meridian: W1/2;

(3) Township 8 South, Range 10 West, Seward Meridian

Section 6

Section 7: N1/2.

(c) Land lying within the parcels described in (a) and (b) of this section upon which there are valid entries or upon which there are valid applications for lease filed under AS 38.05 before May 9, 1970, is excepted from (a) and (b) of this section. However, if any land excepted under this subsection is subsequently relinquished to the state, it shall be included as part of Kachemak Bay State Park.



Sec. 41.21.132. - Incompatible uses.

The commissioner shall designate by regulation incompatible uses within the boundaries of the Kachemak Bay State Park in accordance with the requirements of AS 41.21.130 - 41.21.142, and those incompatible uses designated shall be prohibited or restricted, as provided by regulation.



Sec. 41.21.133. - Discharge of firearms. [Repealed, Sec. 2 ch 126 SLA 1984].

Repealed or Renumbered



Sec. 41.21.134. - Purchase authorized; eminent domain prohibited.

The commissioner may acquire, by purchase in the name of the state, title to or interest in real property lying within the boundaries of the Kachemak Bay State Park. The state may not acquire by eminent domain privately owned land for inclusion in the Kachemak Bay State Park.



Sec. 41.21.140. - Kachemak Bay State Wilderness Park established.

(a) The presently state-owned land and water, and all that acquired in the future by the state, lying within the parcels described in this section are designated as the Kachemak Bay State Wilderness Park. In order to protect and preserve this land and water for its unique and exceptional wilderness value, the park is established and shall be managed as a wilderness park. The land and water lying within the following described parcels is reserved from all uses incompatible with its primary function as a wilderness park and is assigned to the department for control and maintenance:

(1) Township 8 South, Range 11 West, Seward Meridian

Section 9: S1/2

Section 10: S1/2

Section 11: S1/2

Section 12: S1/2

Sections 13 - 16

Sections 19 - 36;

(2) Township 9 South, Range 10 West, Seward Meridian

Sections 1 - 3;

(3) Township 9 South, Range 12 West, Seward Meridian

Section 7

Section 8: S1/2 and NW1/4

Section 13: S1/2

Section 14: S1/2

Sections 15 - 36;

(4) Township 9 South, Range 13 West, Seward Meridian

Section 11: NE1/4

Sections 12 - 13;

(5) Township 10 South, Range 9 West, Seward Meridian

Sections 5 - 7;

(6) Township 10 South, Range 10 West, Seward Meridian;

(7) Township 10 South, Range 11 West, Seward Meridian;

(8) Township 10 South, Range 12 West, Seward Meridian;

(9) Township 11 South, Range 10 West, Seward Meridian;

(10) Township 11 South, Range 11 West, Seward Meridian;

(11) Township 11 South, Range 12 West, Seward Meridian

Sections 1 - 10

Section 11: W1/2 and E1/2

Sections 12 - 17

Sections 21 - 24.

(b) The following public domain land shall be selected by the state, and classified as wilderness park land and designated as part of Kachemak Bay State Park immediately upon receipt of management authority by the state:

(1) Township 8 South, Range 10 West, Seward Meridian

Sections 4 - 5

Section 7: S1/2

Sections 8 - 9

Sections 16 - 21

Sections 28 - 33;

(2) Township 9 South, Range 10 West, Seward Meridian: W1/2;

(3) Township 9 South, Range 11 West, Seward Meridian.



Sec. 41.21.141. - Certain land excepted.

Land lying within the parcels described in AS 41.21.140 upon which there are valid entries or upon which there are valid applications for leases filed under AS 38.05 before March 9, 1972 or that is withdrawn for or selected by Native village or regional corporations under 43 U.S.C. 1610, 1611 and 1613 (P.L. 92-203, Sec. 11, 12 and 14 of the Alaska Native Claims Settlement Act), is excepted from AS 41.21.140 . However, if any land excepted under this subsection is subsequently relinquished to the state, it shall be included as part of Kachemak Bay State Wilderness Park.



Sec. 41.21.142. - Stream rehabilitation permitted.

Nothing in AS 41.21.140 - 41.21.142 prohibits the Department of Fish and Game from engaging in stream rehabilitation enhancement and development under AS 16.05.092 on land lying within the parcels described in AS 41.21.140 .



Sec. 41.21.143. - Discharge of firearms. [Repealed, Sec. 2 ch 126 SLA 1984].

Repealed or Renumbered



Sec. 41.21.150. - Purpose of AS 41.21.150 - 41.21.152.

The purpose of AS 41.21.150 - 41.21.152 is to restrict state-owned land and water described in AS 41.21.151 to use as a state park. Under AS 38.05.300, state land, water, or land and water containing more than 640 acres may be closed to multiple use only by act of the legislature. Because the area described in AS 41.21.151 exceeds 640 acres, AS 41.21.150 - 41.21.152 are intended to provide for the closing of the described land and water to multiple use in conformity with AS 38.05.300 and its designation as a special purpose area in accord with art. VIII, Sec. 7 of the Constitution of the State of Alaska.



Sec. 41.21.151. - Denali State Park established.

The state-owned land and water and that acquired in the future by the state lying within the parcels described in this section are designated as the Denali State Park. This land and water is reserved from all uses incompatible with its primary function as park area. Land covered by AS 41.21.150 - 41.21.152 is that within the following described parcels:

(1) Township 29N Range 6W, Range 5W, and that portion of Range 4W lying north and west of the Alaska Railroad right-of-way; Township 30N Range 5W and that portion of Range 3W and 4W lying north and west of the Alaska Railroad right-of-way; Township 31N Range 5W, Range 4W and that portion of Range 3W and Range 2W lying north and west of the Alaska Railroad right-of-way; Township 32N Range 4W, Range 3W and that portion of Range 2W lying north and west of the Alaska Railroad right-of-way; and Township 33N Range 4W, Range 3W and that portion of Range 2W lying west of the Alaska Railroad right-of-way, all in the Seward Meridian;

(2) Township 29N, Range 7W; Sections 1-27 and 34-36, Township 29N, Range 8W; containing approximately 42,240 acres, all in the Seward Meridian.



Sec. 41.21.152. - Eminent domain prohibited.

The state may not acquire by eminent domain privately owned land for inclusion in the Denali State Park.



Sec. 41.21.160. - Purpose of AS 41.21.160 - 41.21.167.

The purpose of AS 41.21.160 - 41.21.167 is to establish the state-owned land and water areas described in AS 41.21.161 as the Wood-Tikchik State Park. The primary purposes of creating the Wood-Tikchik State Park are to protect the area's fish and wildlife breeding and support systems and to preserve the continued use of the area for subsistence and recreational activities. The state park is also created to protect the area's recreational and scenic resources. AS 41.21.160 - 41.21.167 are intended to close the described land and water to multiple-purpose use in conformity with AS 38.05.300 and to dedicate it as a special purpose site in accordance with art. VIII, Sec. 7 of the Constitution of the State of Alaska.



Sec. 41.21.161. - Wood-Tikchik State Park established.

(a) The state-owned or acquired land and water lying within the following parcel, containing approximately 1,428,320 acres, is designated as the Wood-Tikchik State Park: beginning at the SE corner of T7S, R54W, S.M., which is the true point of beginning; thence westerly to the NE corner of T8S, R58W, S.M.; thence southerly to the SE corner of T8S, R58W, S.M.; thence westerly to the SW corner of T8S, R58W, S.M.; thence northerly to the NW corner of T5S, R58W, S.M.; thence westerly to the SW corner of Section 34, T4S, R58W, S.M.; thence northerly to the NE corner of Section 4, T1S, R58W, S.M.; thence westerly to the SW corner of T1N, R57W, S.M.; thence northerly to the NW corner of T2N, R57W, S.M.; thence easterly to the NE corner of T2N, R57W, S.M.; thence northerly to the NW corner of T4N, R56W, S.M.; thence easterly to the SW corner of T5N, R55W, S.M.; thence northerly to the NW corner of T5N, R55W, S.M.; thence easterly to the NE corner of T5N, R55W, S.M.; thence southerly to the SE corner of T5N, R55W, S.M.; thence easterly to the NE corner of T4N, R54W, S.M.; thence southerly to the SE corner of T4N, R54W, S.M.; thence easterly to the NE corner of T3N, R53W, S.M.; thence southerly to the SE corner of T3N, R53W, S.M.; thence easterly to the NE corner of T2N, R52W, S.M.; thence southerly to the SW corner of T1N, R51W, S.M.; thence easterly to the NE corner of T1S, R52W, S.M.; thence southerly to the SE corner of T2S, R52W, S.M.; thence easterly to the NE corner of T3S, R51W, S.M.; thence southerly to the SE corner of T3S, R51W, S.M.; thence westerly to the NE corner of T4S, R53W, S.M.; thence southerly to the SE corner of T4S, R53W, S.M.; thence westerly to the NE corner of T5S, R54W, S.M.; thence southerly to the SE corner of T7S, R54W, S.M., which point is the true point of beginning.

(b) All or part of the state-owned or acquired land and water within the following adjacent parcel, containing approximately 126,720 acres may be added to the Wood-Tikchik State Park by proclamation of the governor: beginning at the SE corner of T7S, R54W, S.M., which point is the true point of beginning; thence southerly to the SE corner of T8S, R54W, S.M.; thence westerly to the NE corner of T9S, R55W, S.M.; thence southerly to the SE corner of the NE quarter of T9S, R55W, S.M.; thence westerly to the SW corner of the NW quarter of T9S, R57W, S.M.; thence northerly to the NW corner of T9S, R57W, S.M.; thence westerly to the SE corner of T8S, R58W, S.M.; thence northerly to the NE corner of T8S, R58W, S.M.; thence easterly to the SE corner of T7S, R54W, S.M., which point is the true point of beginning.

(c) Land lying within the parcels described in (a) or (b) of this section upon which there are valid entries or that is withdrawn for or selected by Native village or regional corporations under 43 U.S.C. 1610, 1611 and 1613 (P.L. 92-203, Sec. 11, 12 and 14 of the Alaska Native Claims Settlement Act), is excepted from (a) and (b) of this section. However, if any land excepted under this subsection is subsequently relinquished to the state, it shall be included as part of the Wood-Tikchik State Park.



Sec. 41.21.162. - Designation of management responsibility.

The land and water described in AS 41.21.161 is assigned to the department for control, maintenance, and development consistent with the purposes and provisions of this chapter. The Department of Fish and Game is responsible for the management of fish and game resources in the Wood-Tikchik State Park, consistent with the purposes and provisions of this chapter.



Sec. 41.21.163. - Management Council created.

A seven-member Wood-Tikchik State Park Management Council is created and shall be appointed by the governor. Management council members may, subject to appropriations, receive the same per diem and travel expenses authorized for members of state boards. The governor shall appoint one member of the council from three nominations submitted to the governor by each of the following:

(1) the village council of Koliganek;

(2) the village council of New Stuyahok;

(3) the village council of Aleknagik;

(4) the city council of Dillingham;

(5) the Bristol Bay Native Association, Inc.;

(6) the commissioner of natural resources;

(7) the commissioner of fish and game.



Sec. 41.21.164. - Management plan.

The Wood-Tikchik State Park Management Council shall develop a management plan for the park with the advice and assistance of the department. The management plan shall be presented at a public meeting before approval and implementation.



Sec. 41.21.165. - Regulations.

The department shall consult with Department of Fish and Game and the management council before adoption of regulations governing the public use of the park. The Department of Fish and Game shall consult with the department and the management council before adoption of regulations governing fish and wildlife management in the park. Regulations may not be adopted by either department without prior review at public hearings.



Sec. 41.21.166. - Fish and wildlife breeding areas.

The fish and wildlife habitat breeding areas in the Wood-Tikchik State Park shall be managed to sustain the fish and wildlife resources of the park in perpetuity.



Sec. 41.21.167. - Incompatible uses.

(a) The land and water areas described in AS 41.21.161 are not open to mineral entry under AS 38.05.135 - 38.05.275.

(b) The regulations adopted under AS 41.21.165 shall recognize that the current practice of traditional subsistence and recreational activities includes the use of small outboard motors and snow machines. Reasonable access by aircraft for recreational purposes shall be permitted.

(c) Development and operation of a hydroelectric site at Lake Elva or Grant Lake is not considered an incompatible use.

(d) Development and operation of campsites on or adjacent to major spawning and breeding areas are incompatible uses unless it can be shown by a preponderance of evidence that the fishery and wildlife habitat and breeding areas will not be adversely affected to a significant degree by the development and operation.



Sec. 41.21.170. - Declaration of purpose.

(a) The purpose of AS 41.21.170 - 41.21.178 is to establish, subject to valid existing rights, the state-owned or acquired land and water described in AS 41.21.172 as the Shuyak Island State Park. In accordance with the covenants and deed restrictions set by the Kodiak Island Borough that support the basic tenets of the Alaska lifestyle, the primary purpose of establishing the Shuyak Island State Park is to preserve, protect, and enhance traditional public access to and use of the area's natural resources for various activities including sport and subsistence hunting, sport, subsistence, and commercial fishing, and trapping.

(b) Under the provisions of AS 38.05.300 , state land, water, or land and water containing more than 640 acres may be closed to multiple purpose use only by act of the legislature. Because the area described in AS 41.21.172 exceeds 640 acres, AS 41.21.170 - 41.21.178 are intended to close the described land and water to multiple purpose use in conformity with AS 38.05.300 and to dedicate them as a special purpose site in accordance with art. VIII, Sec. 7, Constitution of the State of Alaska.



Sec. 41.21.172. - Designated state land and water.

The upland, shoreland, tideland, land underlying tidally influenced inland water, and water overlying this land, including both the surface and subsurface estate, owned or acquired by the state within the following described parcels are designated as the Shuyak Island State Park:

(1) Township 17 South, Range 19 West, Seward Meridian

Section 18

Section 19

Section 30;

(2) Township 17 South, Range 20 West, Seward Meridian

Section 24

Section 25;

(3) Township 18 South, Range 18 West, Seward Meridian

Section 6

Section 7

Section 20

Section 28

Section 29;

(4) Township 18 South, Range 19 West, Seward Meridian

Section 1

Section 2

Section 4

Section 5

Sections 7-36;

(5) Township 18 South, Range 20 West, Seward Meridian

Section 2

Section 3

Sections 9-11

Sections 13-17

Sections 19-36;

(6) Township 18 South, Range 21 West, Seward Meridian

Section 36;

(7) Township 19 South, Range 19 West, Seward Meridian

Sections 1-24

Sections 26-34;

(8) Township 19 South, Range 20 West, Seward Meridian

Sections 1-30

Section 32: N1/2

Sections 33-36;

(9) Township 19 South, Range 21 West, Seward Meridian

Section 1

Sections 12-14

Section 24

Section 25;

(10) Township 20 South, Range 19 West, Seward Meridian

Section 4

Section 5

Section 6: N1/2, N1/2S1/2;

(11) Township 20 South, Range 20 West, Seward Meridian

Section 1: N1/2, N1/2S1/2

Section 2: N1/2

Section 3: N1/2.



Sec. 41.21.174. - Designation of management responsibility.

(a) The state land and water described in AS 41.21.172 are assigned to the department for control, maintenance, and development consistent with the purposes and provisions of AS 41.21.170 - 41.21.178.

(b) The Department of Fish and Game is responsible for the management of fish and game resources in the Shuyak Island State Park, consistent with the sustained yield principle and the purposes and provisions of this chapter. The Board of Fisheries, the Board of Game, and the commissioner of fish and game are responsible for adopting regulations governing uses of fish and game in accordance with AS 16. The fish and game habitat and breeding areas shall be managed to ensure that the fish and game resources of the park continue on a sustained yield basis. In managing the fish and game resources of the Shuyak Island State Park and adopting regulations governing uses of the fish and game, the Board of Fisheries, the Board of Game, or the commissioner of fish and game may not permanently close any fishing, hunting, or trapping within the park unless the closure is implemented because of a biological emergency. A closure implemented because of a biological emergency (1) may continue in effect only as long as the biological emergency continues to exist, and (2) must be reevaluated on a regular basis, not less than annually, to justify that the closure continues to be necessary.

(c) The department shall consult with the Department of Fish and Game before adoption of regulations governing public use of the Shuyak Island State Park.

(d) The Department of Fish and Game shall consult with the department before adoption of regulations governing fish and game management in Shuyak Island State Park.

(e) The regulations established under this section shall be adopted in accordance with AS 44.62 (Administrative Procedure Act).

(f) The commissioner shall permit reasonable camping within the Shuyak Island State Park on an extended basis on request.

(g) Nothing in AS 41.21.170 - 41.21.178 prohibits the Department of Fish and Game from engaging in rehabilitation, enhancement, and development of fish and game habitat under AS 16.05 on land and water within the Shuyak Island State Park.

(h) The Department of Public Safety and the Department of Fish and Game shall have necessary access for fish and game management, research, and enforcement purposes.



Sec. 41.21.176. - Incompatible uses; access.

(a) Except as provided in this section, the commissioner may designate by regulation incompatible uses within the land and water of the Shuyak Island State Park.

(b) Possession and use of a weapon in the Shuyak Island State Park shall be allowed at all times and use of the weapon may be restricted only under extraordinary circumstances and only in such areas where public safety is threatened.

(c) The commissioner may not restrict lawful sport, subsistence, or commercial fishing, sport or subsistence hunting, or trapping permitted under law or under a regulation of the Board of Fisheries or the Board of Game within the Shuyak Island State Park.

(d) The commissioner shall allow traditional access to

(1) Shuyak Island State Park for recreational purposes and for lawful sport, subsistence, and commercial fishing, sport and subsistence hunting, and trapping;

(2) private land within the park.

(e) If the commissioner determines that a use is incompatible with one or more other uses in a portion of the Shuyak Island State Park, the commissioner shall state

(1) each determination of incompatibility;

(2) the specific area where the incompatibility is determined to exist;

(3) the time within which the incompatibility is determined to exist; and

(4) the reasons for each determination of incompatibility.



Sec. 41.21.178. - Additions to park.

Land and water outside of the boundaries established in AS 41.21.172 may be added to the Shuyak Island State Park only by an act of the legislature. The commissioner may not acquire land and water within the boundaries of the Shuyak Island State Park by eminent domain.



Sec. 41.21.180. - Purpose of AS 41.21.180 - 41.21.183.

(a) The purpose of AS 41.21.180 - 41.21.183 is to establish, subject to valid existing rights, the state-owned or acquired land described in AS 41.21.181 as the Point Bridget State Park. The primary purposes of establishing the Point Bridget State Park are to protect the area's recreational and scenic resources and to preserve and enhance the continued use of the area for hunting and fishing and recreational activities.

(b) The legislature recognizes the rights of the owners of the private land that adjoin the Point Bridget State Park established in AS 41.21.180 - 41.21.183. The legislature further recognizes the value of the services provided by the owners of the adjacent land to the residents of the state. The establishment of the park will not impair the use of the private land by the owners of the private land or the right of a riparian owner of private land to seek title to accreted land.



Sec. 41.21.181. - Point Bridget State Park established.

The state-owned land and water within the following described parcels and any land acquired by the state under AS 41.21.182 are established as the Point Bridget State Park:

All state land lying within the following unsurveyed sections:

Township 37 South, Range 63 East, Copper River Meridian

Section 10: E1/2

Section 11: excluding Native Allotment A-061005

Section 12: W1/2, excluding USS 2925, Interim Conveyance 408, and Native Allotment A-061005

Section 13: W1/2 and W1/2E1/2, excluding USS 1154, USS 1157, and Interim Conveyance 408

Section 14

Section 15: E1/2

Section 23: N1/2

Section 24: NE1/4, excluding Interim Conveyance 408 and the Glacier Highway right-of-way.



Sec. 41.21.182. - Purchase or exchange authorized.

If requested by an owner of land, the department may purchase or enter into an exchange under AS 38.50 if the purchase or exchange will improve access to the park, consolidate the ownership of land, or otherwise enhance the purposes of the park as expressed in AS 41.21.180. Land acquired by the department under this subsection becomes a part of the Point Bridget State Park.



Sec. 41.21.183. - Designation of management responsibility.

(a) The state-owned land and water described in AS 41.21.181 is assigned to the department for control, maintenance, and development consistent with the purposes and provisions of AS 41.21.180 - 41.21.183.

(b) The Department of Fish and Game is responsible for the management of fish and game resources in the Point Bridget State Park, consistent with the sustained-yield principle and the purposes and provisions of this chapter. The Board of Fisheries, the Board of Game, and the commissioner of fish and game are responsible for adopting regulations governing uses of fish and game under AS 16. The fish and game habitat and breeding areas shall be managed to ensure that the fish and game resources of the park continue on a sustained-yield basis.

(c) The department shall consult with the Department of Fish and Game before adoption of regulations governing public use of the Point Bridget State Park.

(d) The Department of Fish and Game shall consult with the department before adoption of regulations governing fish and game management in the Point Bridget State Park.



Sec. 41.21.185. - Purpose of AS 41.21.185 - 41.21.189.

(a) The purpose of AS 41.21.185 - 41.21.189 is to establish, subject to valid existing rights including those rights created by the Afognak Island Road Use Agreement executed on July 24, 1991, and as amended from time to time, the state-owned or acquired land and water described in AS 41.21.186 as the Afognak Island State Park. The primary purposes of establishing the Afognak Island State Park are to protect the area's recreational and scenic resources; to protect the area's fish and wildlife habitat; to preserve and enhance the continued use of the area for sport and subsistence hunting and fishing, personal use fishing, trapping, recreational activities, and commercial fishing; and to restore and enhance resources and services injured by the Exxon Valdez oil spill.

(b) Under the provisions of AS 38.05.300 , state land, water, or land and water containing more than 640 acres may be closed to multiple purpose use only by act of the legislature. Because the area described in AS 41.21.186 exceeds 640 acres, AS 41.21.185 - 41.21.189 are intended to close the described land and water to multiple purpose use in conformity with AS 38.05.300 and to dedicate them as a special purpose site in accordance with art. VIII, sec. 7, Constitution of the State of Alaska.

(c) The legislature recognizes the rights of the owners of the private land that adjoins the Afognak Island State Park established in AS 41.21.185 - 41.21.189. The status of the land as a park will not impair the uses to which private land that adjoins the park may be put in the future.



Sec. 41.21.186. - Afognak Island State Park established.

The upland, shoreland, tideland, land underlying tidally influenced inland water, and water overlying this land, including both the surface and subsurface estate, owned or acquired by the state within the following described parcels are established as the Afognak Island State Park:

(1) Township 21 South, Range 16 West, Seward Meridian according to the United States of America, Department of the Interior, Bureau of Land Management plat accepted December 6, 1989, and filed December 22, 1989

Section 19: Lots 1 - 3

Sections 30 - 31: (fractional) all;

(2) Township 22 South, Range 16 West, Seward Meridian according to the United States of America, Department of the Interior, Bureau of Land Management plat accepted December 6, 1989, and filed December 22, 1989

Section 6: (fractional) all

Section 7: Lots 1 - 2

Sections 18 - 19: (fractional) all

Section 31: (fractional) all;

(3) Township 20 South, Range 17 West, Seward Meridian according to the United States of America, Department of the Interior, Bureau of Land Management plat accepted December 6, 1989, and filed December 22, 1989

Section 32: (fractional) all;

(4) Township 21 South, Range 17 West, Seward Meridian according to the United States of America, Department of the Interior, Bureau of Land Management plat accepted December 6, 1989, and filed December 22, 1989

Sections 6 - 8: (fractional) all

Section 13: (fractional) all

Section 17: (fractional) all

Section 18: all

Sections 19 - 20: (fractional) all

Sections 23 - 24: (fractional) all

Section 25: all

Section 26: (fractional) all

Sections 29 - 31: (fractional) all

Sections 33 - 35: (fractional) all

Section 36: all;

(5) Township 22 South, Range 17 West, Seward Meridian according to the United States of America, Department of the Interior, Bureau of Land Management plat accepted December 6, 1989, and filed December 22, 1989

Section 1: all

Sections 2 - 5: (fractional) all

Sections 8 - 9: (fractional) all

Section 11: all

Section 12: (fractional) all

Sections 13 - 14: all

Section 17: (fractional) all

Sections 19 - 20: (fractional) all

Section 23: all

Sections 24 - 25: (fractional) all

Sections 26 - 29: all

Sections 30 - 31: (fractional) all

Sections 32 - 35: all

Section 36: (fractional) all;

(6) All of Township 23 South, Range 17 West, Seward Meridian according to the United States of America, Department of the Interior, Bureau of Land Management plat accepted December 6, 1989, and filed December 22, 1989; and the supplemental plat for Section 3 accepted April 11, 1990, and filed April 19, 1990, and the supplemental plat for Section 19 accepted November 9, 1990, and filed November 23, 1990;

(7) Township 21 South, Range 18 West, Seward Meridian according to the United States of America, Department of the Interior, Bureau of Land Management plat accepted December 6, 1989, and filed December 22, 1989

Section 1: Lots 1 - 3

Sections 11 - 12: (fractional) all

Section 13: all

Section 14: (fractional) all

Section 15: Lots 1 and 2

Section 16: Lots 1 and 2

Section 17: Lot 1, excepting the property described as follows:

Commencing at the monument set for the northwest corner of Section 6, Township 21 South, Range 18 West, Seward Meridian, proceed South a distance of 10,560 feet along the westerly boundaries of Sections 6 and 7; thence proceed East along the section line common to Sections 7 and 18 a distance of 4,999 feet, more or less, to the protracted section corner common to Sections 7, 8, 17, and 18, said corner being the True Point of Beginning; thence continuing East a distance of 1,320 feet along the north boundary of Lot 1 of Section 17; thence South a distance of 2,640 feet; thence West a distance of 1,320 feet, more or less, to the westerly boundary of Lot 1 of Section 17; thence North a distance of 2,640 feet, more or less, along the westerly boundary of said Lot 1 of Section 17 to the True Point of Beginning; the foregoing exception having an area of 80 acres, more or less

Section 17: Lot 2: all

Sections 20 - 22: (fractional) all

Sections 23 - 29: all

Sections 31 - 36: all;

(8) Township 22 South, Range 18 West, Seward Meridian according to the United States of America, Department of the Interior, Bureau of Land Management plat accepted December 6, 1989, and filed December 22, 1989

Section 36: Lot 2;

(9) Township 23 South, Range 18 West, Seward Meridian according to the United States of America, Department of the Interior, Bureau of Land Management plat accepted December 6, 1989, and filed December 22, 1989

Section 1: Lot 1

Section 12: Lot 1

Section 13: Lots 1, 2, and 3

Sections 24 - 25: (fractional) all;

(10) Township 21 South, Range 19 West, Seward Meridian according to the United States of America, Department of the Interior, Bureau of Land Management plat accepted December 6, 1989, and filed December 22, 1989

Sections 35 - 36: all

All of plat no. 93-40 within portions of Sections 26, 27, and 34, as filed in the Kodiak Recording District October 19, 1993;

(11) All of Alaska Tideland Survey No. 1474.



Sec. 41.21.187. - Designation of management responsibility.

(a) The state land and water described in AS 41.21.186 is assigned to the department as a unit of the state park system for control, maintenance, and development consistent with the purposes and provisions of AS 41.21.185 - 41.21.189.

(b) The Department of Fish and Game is responsible for the management of fish and game resources in the Afognak Island State Park, consistent with the sustained yield principle and the purposes and provisions of this chapter. The Board of Fisheries, the Board of Game, and the commissioner of fish and game are responsible for adopting regulations governing uses of fish and game in accordance with AS 16. The fish and game habitat and breeding areas shall be managed to ensure that the fish and game resources of the park and habitat are maintained or enhanced.

(c) The Department of Natural Resources shall consult with the Department of Fish and Game before adoption of regulations governing public use of the Afognak Island State Park.

(d) The Board of Fisheries, the Board of Game, and the commissioner of fish and game shall consult with the Department of Natural Resources before adoption of regulations governing fish and game use in the Afognak Island State Park.

(e) Regulations under this section shall be adopted under AS 44.62 (Administrative Procedure Act).

(f) The Department of Public Safety and the Department of Fish and Game shall have necessary access to the Afognak Island State Park for fish and game management, research, and enforcement purposes.



Sec. 41.21.188. - Incompatible uses.

(a) The commissioner may designate by regulation incompatible uses within the land and water of the Afognak Island State Park.

(b) Lawful use of a weapon in the Afognak Island State Park shall be allowed except in areas that may be closed for purposes of public safety by regulation by the commissioner.

(c) The regulations governing public use of the Afognak Island State Park must provide reasonable access for lawful sport and subsistence hunting and fishing, personal use fishing, trapping, recreational uses, and commercial fishing. Except to protect public safety, the commissioner may not restrict the exercise of sport or subsistence hunting or fishing, personal use fishing, trapping, or commercial fishing permitted under law or under a regulation of the Board of Fisheries or the Board of Game within the Afognak Island State Park.

(d) The commissioner may not designate as an incompatible use a use permitted by the Afognak Island Road Use Agreement executed on July 24, 1991, as amended.



Sec. 41.21.189. - Additions to park.

Land and water outside of the boundaries established under AS 41.21.186 may be added to the Afognak Island State Park only by an act of the legislature. The commissioner may acquire land and water within the boundaries of the Afognak Island State Park except by eminent domain.






Article 03 - ALASKA MARINE PARKS

Sec. 41.21.300. - Declaration of purpose.

(a) The purpose of AS 41.21.300 - 41.21.306 is to establish, subject to valid existing rights, the state-owned or acquired land and water described in AS 41.21.304 as marine park units of the Alaska state park system. The primary purposes in establishing the land and water areas described in AS 41.21.304 as marine park units of the Alaska state park system are to

(1) maintain natural, cultural, and scenic values;

(2) maintain fish and wildlife resources and lawful existing uses of these resources;

(3) promote and support recreation and tourism in the state.

(b) The land and water described in AS 41.21.304 is dedicated as special purpose sites under art. VIII, Sec. 7 of the state constitution.



Sec. 41.21.302. - Management of marine parks.

(a) The state land and water described in AS 41.21.304 is assigned to the department for control, maintenance, and development consistent with the purposes and provisions of AS 41.21.300 - 41.21.306.

(b) The Department of Fish and Game is responsible for the management of fish and game resources on the state land and water described in AS 41.21.304 consistent with the purposes of AS 41.21.300 - 41.21.306. The Department of Fish and Game shall give written notice to and consult with the department before adoption of regulations governing fish and game management in a marine park unit of the Alaska state park system.

(c) The department shall develop a management plan for each marine park unit of the Alaska state park system to determine the specific purposes and uses for the unit. The commissioner shall give written notice and consult with the Department of Fish and Game, proximately located municipalities of the state, proximately located private landowners, the United States Forest Service, organizations concerned with conservation, recreation, and tourism, and other interested parties during the preparation of a management plan for a marine park unit of the Alaska state park system. A management plan required under this subsection shall be completed by June 14, 1995, for each marine park unit established before June 14, 1990, and within five years of the establishment of the unit for units established after June 13, 1990.

(d) The commissioner may not restrict the exercise of fishing, hunting, or trapping rights permitted under law or under a regulation of the Board of Fisheries or the Board of Game within a marine park unit of the Alaska state park system.

(e) The commissioner shall allow the development of aquaculture facilities within a marine park unit of the Alaska state park system under terms and conditions that ensure that the development is compatible with AS 41.21.300 - 41.21.306.

(f) The commissioner may enter into a cooperative agreement for

(1) the management of a marine park unit of the Alaska state park system with a federal agency, a municipality of the state, or a proximately located private landowner for a purpose stated under AS 41.21.020(a)(7); or

(2) the management of proximately located federal, municipal, or private land as part of a marine park unit of the Alaska state park system.

(g) In the management of a marine park unit of the Alaska state park system the commissioner shall consult and cooperate with a Native corporation that owns an historical or cultural site granted under 43 U.S.C. 1613(h)(1) (sec. 14(h)(1) of the Alaska Native Claims Settlement Act) and that is proximately located to a marine park unit of the Alaska state park system. In the management of a marine park unit of the Alaska state park system the commissioner shall address the potential conflicts with the cultural and historical values of land granted to a Native corporation under 43 U.S.C. 1613(h)(1) (sec. 14(h)(1) of the Alaska Native Claims Settlement Act) and shall provide for appropriate protection to these values.

(h) Nothing in AS 41.21.300 - 41.21.306 precludes the use of or access to land proximately located to a marine park unit of the Alaska state park system or to mineral claims and leases. The commissioner shall permit adequate and feasible access across state land within a marine park unit of the Alaska state park system to and from private and public land within or outside a unit. In the granting of such access the commissioner may adopt reasonable regulations to protect the natural and other values of the marine park unit land and water.

(i) The commissioner may enter into a concession contract under AS 41.21.027 and AS 36 to provide services or construct facilities in a marine park unit of the Alaska state park system.



Sec. 41.21.304. - Designated land and water.

The state-owned land and water and that land and water acquired by the state in the future lying within the following described parcels are designated as marine park units of the Alaska state park system:

(1) Bettles Bay

Township 10 North, Range 6 East, Seward Meridian

Section 12: S1/2 SW1/4, SW1/4 SE1/4

Section 13: NW1/4, W1/2 NE1/4, N1/2 SW1/4, NW1/4 SE1/4

Section 14: N1/2 SE1/4, S1/2 NE1/4, NE1/4 NE1/4;

(2) Oliver Inlet

Township 43 South, Range 68 East, Copper River Meridian

Section 28: SW1/4

Section 32: E1/2 E1/2

Section 33: NW1/4, W1/2 SW1/4;

(3) Sawmill Bay

Township 9 South, Range 9 West, Copper River Meridian

Section 22: E1/2 SE1/4, SW1/4 SE1/4

Section 23: SW1/4, S1/2 NW1/4, NE1/4 NW1/4, W1/2 NE1/4

Section 26: W1/2

Section 27: E1/2, S1/2 SW1/4

Section 28: E1/2 SE1/4

Section 33: NE1/4 NE1/4

Section 34: N1/2, SE1/4, N1/2 SW1/4, SE1/4 SW1/4

Section 35: W1/2

Township 10 South, Range 9 West, Copper River Meridian

Section 3: N1/2 NE1/4;

(4) Shoup Bay

Township 8 South, Range 7 West, Copper River Meridian

Section 30: W1/2 W1/2

Section 31: W1/2 W1/2

Township 8 South, Range 8 West, Copper River Meridian

Section 25: All

Section 26: All

Section 27: E1/2

Section 34: E1/2

Section 35: All

Section 36: All

Township 9 South, Range 8 West, Copper River Meridian

Section 1: N1/2 NW1/4

Section 2: N1/2

Section 3: All;

(5) South Esther Island

Township 8 North, Range 8 East, Seward Meridian

Section 3: W1/2, W1/2 SE1/4, SW1/4 NE1/4

Section 4: E1/2 E1/2, SW1/4 SE1/4

Section 5: E1/2 SW1/4, SW1/4 SW1/4, SE1/4 NW1/4

Section 6: E1/2 SW1/4, S1/2 SE1/4, NW1/4 SE1/4

Section 7: N1/2 NE1/4, SE1/4 NE1/4

Section 8: E1/2, NW1/4, N1/2 SW1/4, SE1/4 SW1/4

Section 9: All

Section 10: N1/2 NW1/4, SW1/4 NW1/4

Section 16: N1/2

Section 17: NE1/4, E1/2 NW1/4

Township 9 North, Range 8 East, Seward Meridian

Section 33: S1/2 NW1/4, SW1/4 NE1/4, E1/2 SW1/4, W1/2 SE1/4;

(6) Surprise Cove

Township 8 North, Range 6 East, Seward Meridian

Section 21: SE1/4, E1/2 SW1/4

Section 22: SE1/4, S1/2 SW1/4, SE1/4 NE1/4

Section 23: W1/2 SW1/4, SW1/4 NW1/4

Section 26: W1/2 W1/2

Section 27: All

Section 28: S1/2, NE1/4, E1/2 NW1/4

Section 29: SE1/4 SE1/4

Section 34: N1/2 N1/2

Section 35: NW1/4 NW1/4;

(7) Chilkat Islands

Township 32 South, Range 60 East, Copper River Meridian

Section 22: SE1/4

Section 23: All

Section 26: All

Section 27: All

Section 34: All

Section 35: All

Township 33 South, Range 61 East, Copper River Meridian

Section 4: All

Section 5: All

Section 8: All

Section 9: All

Section 16: All;

(8) Ziegler Cove

Township 9 North, Range 6 East, Seward Meridian

Section 25: SW1/4, W1/2 SE1/4

Section 26: E1/2

Section 36: N1/2 N1/2;

(9) Horseshoe Bay

Township 1 South, Range 9 East, Seward Meridian

Section 32: SE1/4

Township 2 South, Range 9 East, Seward Meridian

Section 4: S1/2 SW1/4 excluding amended Iron Mountain Lode No. 2 and Iron Mountain Lode

Section 5: All

Section 8: N1/2 excluding Iron Mountain Lode No. 11 and Iron Mountain Lode No. 10

Section 9: NW1/4 NW1/4 excluding amended Iron Mountain Lode No. 2 and Iron Mountain Lode;

(10) Sullivan Island

Township 34 South, Range 60 East, Copper River Meridian

Section 12: SE1/4

Township 34 South, Range 61 East, Copper River Meridian

Section 7: All

Section 18: All

Section 19: All

Section 30: All;

(11) Shelter Island

Township 39 South, Range 64 East, Copper River Meridian

Section 29: All

Section 31: All

Section 32: All

Section 33: All;

(12) Saint James Bay

Township 37, South, Range 62 East, Copper River Meridian

Section 27: All

Section 28: All

Section 29: All

Section 30: SE1/4, SE1/4 SW1/4

Section 31: E1/2 NW1/4, NE1/4 SW1/4, E1/2

Section 32: All

Section 33: All

Section 34: All

Section 35: W1/2

Township 38 South, Range 62 East, Copper River Meridian

Section 2: W1/2

Section 3: All

Section 4: All

Section 5: All

Section 6: NE1/4, E1/2 SE1/4

Section 8: N1/2, NE1/4 SW1/4, SE1/4

Section 9: All

Section 10: All

Section 11: W1/2

Section 14: NW1/4

Section 15: N1/2

Section 16: N1/2

Section 17: N1/2 NE1/4, SE1/4 NE1/4;

(13) Taku Harbor

U.S. Mineral Survey No. 2192

Township 44 South, Range 70 East, Copper River Meridian

Section 5: W1/2 SW1/4, W1/2 E1/2 SW1/4

Section 6: E1/2 SE1/4

Section 7: NE1/4, NE1/4 SE1/4, S1/2 SE1/4

Section 8: W1/2, excluding ILMT 33289 (ATS682) and excluding a parcel of land described as: Beginning at the record corner for Cor. No. 2, U.S. Survey No. 370; thence east along line 2-3 of U.S. Survey No. 370 a distance of 125'; thence north a distance of 350'; thence west approximately 90' to the intersection of this line within the mean high tide line of the Taku Harbor; thence meander along the mean high tide line of Taku Harbor in a southwesterly and southern direction approximately 355' to Cor. No. 2, U.S. Survey No. 370, the true point of beginning

Section 17: W1/2 W1/2

Section 18: E1/2, excluding tideland permit 100597;

(14) Funter Bay

Township 42 South, Range 64 East, Copper River Meridian

Sections 1 and 12: The following described tracts, excluding U.S. Surveys Nos. 2448 and 3149:

(A) Beginning at Corner No. 4, Lone Star Lode claim, U.S. Mineral Survey No. (M.S.) 1492 proceed N. 70 degrees 00 feet E. along the north boundary of said claim a distance of 359.15 feet more or less to Corner No. 3, Otter Lode claim, M.S. 1492; thence N. 5 degrees 50 feet E. a distance of 666.60 feet more or less along the west boundary of the Otter Lode claim to Corner No. 4 of said claim; thence N. 70 degrees 00 feet E. a distance of 1,500.00 feet more or less along the north boundary of the Otter Lode claim, M.S. 1492 to Corner No. 1 of said claim, said Corner being common to Corner No. 2, Mill Site claim, M.S. 2191; thence N. 5 degrees 27 feet W. to an intersect with the southwest boundary of ISH NIC claim, M.S. 2191; thence N. 44 degrees 00 feet W. along said boundary to Corner No. 4 of ISH NIC claim; thence N. 46 degrees 00 feet E. along the northwest boundary of ISH NIC claim a distance of 321.62 feet more or less to Corner No. 3 of Beach No. 4 claim, M.S. 2191, common with Corner No. 2 of Beach No. 1 claim, M.S. 2191; thence N. 44 degrees 00 feet W. along the southwest boundary of Beach No. 4 claim a distance of 600.00 feet more or less to Corner No. 4 of Beach No. 4 claim; thence N. 46 degrees 00 feet E. along the northwest boundary of Beach No. 4 claim a distance of 1,099.47 feet more or less to Corner No. 1 of Beach No. 4 claim, common with Corner No. 1 of Beach No. 5 claim, M.S. 2191; thence N. 44 degrees 00 feet W. along the southwest boundaries of Beach No's. 6 and 7 claims, M.S. 2191 a distance of 1,200.00 feet more or less to Corner No. 1 of Beach No. 7 claim; thence N. 46 degrees 00 feet E. along the northwest boundary of Beach No. 7 claim a distance of 135.10 feet more or less to Corner No. 4 U.S. Survey No. (U.S.S.) 3149; thence continue N. 46 degrees 00 feet E. along the northwest boundaries of Beach No's. 7 and 8 claims, M.S. 2191 a distance of 2,864.90 feet more or less to Corner No. 2, Beach No. 8 claim; thence due west a distance of 3,300 feet more or less to an intersection of a line projected due north from Meander Corner (M.C.) No. 3, U.S.S. 2448; thence due south a distance of 1,214 feet more or less to M.C. No. 3, U.S.S. 2448; thence meander along the mean high water line of the northeast shore of Funter Bay in a southwesterly, easterly, southeasterly, southwesterly direction a distance of 1.11 miles more or less to a point lying S. 70 degrees 00 feet W. from Corner No. 4, Lone Star Lode claim, M.S. 1492 on the mean high water line of the easterly shore of Funter Bay; thence N. 70 degrees 00 feet E. to Corner No. 4, Lone Star Lode claim; the point of beginning.

(B) That portion of Mill Site, Mineral Survey (M.S.) No. 2191, described as follows: beginning at Corner No. 1, Mill Site, on line 2-3, Beach No. 1, M.S. 2191, thence S. 5 degrees 27 feet E., 57.26 feet, to the intersection of line 1-4, ISH NIC, M.S. 2191; thence S. 46 degrees 00 feet W., 264.36 feet, along a portion of line 1-4, of ISH NIC, to Corner No. 4, ISH NIC, M.S. 2191; thence S. 44 degrees 00 feet E., 331.75 feet, along a portion of line 4-3 of ISH NIC, to the intersection of line 1-2, Mill Site; thence S. 5 degrees 27 feet E., 137.55 feet, along a portion of line 1-2 of Mill Site, to Corner No. 2, Mill Site, identical to Corner No. 1 of Otter, M.S. 1492; thence S. 70 degrees 00 feet W., 1,500.00 feet, on line 2-3, Mill Site, identical to line 1-4 of Otter, M.S. 1492, to Corner No. 3, Mill Site, M.S. 2191, identical to Corner No. 4 of Otter, M.S. 1492; thence N. 5 degrees 27 feet W., 497.70 feet, on line 3-4, along the mean-high tide line of Funter Bay, to Corner No. 4, Mill Site; thence N. 30 degrees 07 feet E., 183.08 feet, on line 4-5, along the mean-high tide line of Funter Bay, to Corner No. 5, Mill Site, identical to Corner No. 3, Beach No. 1, M.S. 2191; thence N. 70 degrees 00 feet E., 1,390.00 feet, on line 5-1, Mill Site, identical to a portion of line 3-2, Beach No. 1, to Corner No. 1, the point of beginning.

(C) That portion of Beach No. 1, Mineral Survey (M.S.) No. 2191, described as follows: beginning at Corner No. 2, Beach No. 1, identical with Corner No. 3, Beach No. 4, M.S. 2191, on line 4-1 of ISH NIC, M.S. 2191, thence S. 70 degrees 00 feet W., 1,500.00 feet on line 2-3, Beach No. 1, identical to a portion of line 1-5, Mill Site, M.S. 2191, to Corner No. 3, Beach No. 1, identical to Corner No. 5, Mill Site; thence N. 12 degrees 43 feet E., 460.00 feet, along the mean-high tide line of Funter Bay to Corner No. 4, Beach No. 1; thence N. 47 degrees 23 feet E., 157.50 feet, along the mean-high tide line of Funter Bay, to Corner No. 5, Beach No. 1; thence N. 14 degrees 02 feet E., 183.33 feet, along the mean-high tide line of Funter Bay, to Corner No. 6, Beach No. 1, identical to Corner No. 4, Beach No. 2, M.S. 2191; thence N. 70 degrees 00 feet E., 874.74 feet, on line 6-1, Beach No. 1, identical to a portion of line 4-3 of Beach No. 2, to the intersection of line 4-1, Beach No. 4, M.S. 2191; thence S. 46 degrees 00 feet W., 126.34 feet, along a portion of line 4-1 of Beach No. 4, to Corner No. 4, Beach No. 4; thence S. 44 degrees 00 feet E., 600.00 feet, on line 4-3, Beach No. 4, to Corner No. 3, Beach No. 4, identical to Corner No. 2, Beach No. 1, the point of beginning.

(D) That portion of Beach No. 2, Mineral Survey (M.S.) No. 2191, described as follows: beginning at the true point for Corner No. 1, Beach No. 2, thence N. 70 degrees 00 feet E., 1,197.45 feet, along a portion of line 1-2 of Beach No. 2, to the intersection of line 1-4 of Beach No. 6, M.S. 2191; thence S. 44 degrees 00 feet E., 223.40 feet, along a portion of line 1-4 of Beach No. 6, to Corner No. 4, Beach No. 6, identical with Corner No. 1, Beach No. 5, M.S. 2191; thence S. 46 degrees 00 feet W., 973.13 feet, along a portion of line 1-4 of Beach No. 4, to the intersection of line 3-4 of Beach No. 2; thence S. 70 degrees 00 feet W., 874.74 feet, along a portion of line 3-4 of Beach No. 2, to Corner No. 4, Beach No. 2, identical with Corner No. 6, Beach No. 1; thence N. 14 degrees 03 feet E., 478.00 feet, along the mean-high tide line of Funter Bay, to Corner No. 5, Beach No. 2; thence N. 25 degrees 33 feet E., 291.00 feet, along the mean-high tide line of Funter Bay, to Corner No. 1, Beach No. 2, the point of beginning.

(E) That portion of Beach No. 3, Mineral Survey (M.S.) No. 2191, described as follows: beginning at Corner No. 1, Beach No. 3, thence N. 70 degrees 00 feet E., 637.07 feet, along a portion of line 1-2, to the intersection of line 1-4, Beach No. 7, M.S. 2191; thence S. 44 degrees 00 feet E., 279.27 feet, along a portion of line 1-4 of Beach No. 7, to Corner No. 4, Beach No. 7, identical to Corner No. 1, Beach No. 6, M.S. 2191, thence continue S. 44 degrees 00 feet E., 376.60 feet, along a portion of line 1-4 of Beach No. 6, to the intersection of line 3-4, Beach No. 3; thence S. 70 degrees 00 feet W., 1,139.45 feet, along a portion of line 3-4 of Beach No. 3, to Corner No. 4, Beach No. 3; thence N. 1 degree 30 feet E., 644.00 feet, along the mean-high tide line of Funter Bay, on line 4-1, to Corner No. 1, Beach No. 3, to point of beginning. Containing 12.22 acres.

Section 2: W1/2

Section 3: S1/2 SW1/4, NW1/4 SW1/4

Section 4: S1/2 NE1/4, E1/2 SE1/4

Section 10: N1/2 N1/2, S1/2 NE1/4

Section 11: NW1/4, NW1/4 NE1/4, including all tide and submerged land;

(15) Joe Mace Island

Township 64 South, Range 75 East, Copper River Meridian Lot 4, U.S. Survey 3854 and adjacent tideland;

(16) Thoms Place

Township 65 South, Range 86 East, Copper River Meridian

Section 32: S1/2

Township 66 South, Range 86 East, Copper River Meridian

Section 4: SW1/4, S1/2 NW1/4, NW1/4 NW1/4, S1/2 SE1/4, NW1/4SE1/4

Section 5: All except for land within ASLS 81-234

Section 8: NE1/4

Section 9: N1/2, SE1/4;

(17) Beecher Pass

Township 61 South, Range 79 East, Copper River Meridian

Section 1: NE1/4SW1/4, Lots 5 - 8

Section 10: Lots 1 - 2, including all adjacent tideland

Section 11: Lots 1 - 11, including all adjacent tideland

Section 12: Lots 3 - 11, including all adjacent tideland

Section 14: Lot 2, including all adjacent tideland

Section 15: Lot 1, including all adjacent tideland

Township 61 South, Range 80 East, Copper River Meridian

Section 6: Lot 11, including all adjacent tideland

Section 7: Lots 1 - 2, including all adjacent tideland;

(18) Dall Bay

Township 77 South, Range 91 East, Copper River Meridian

Section 29: W1/2 SW1/4, SW1/4 NW1/4

Section 30: SE1/4, E1/2 SW1/4

Section 31: NE1/4, N1/2 SE1/4, NE1/4 SW1/4, E1/2 NW1/4 subject to USS 3525 and A.T.S. 155

Section 32: NW1/4, N1/2 SW1/4;

(19) Security Bay

Township 58 South, Range 70 East, Copper River Meridian

Section 1: SW1/4 SW1/4

Section 2: S1/2

Section 11: N1/2, SE1/4, E1/2 SW1/4

Section 12: W1/2 W1/2, E1/2 SW1/4 subject to Forest Service Preference 103521

Section 13: All subject to Historic Place Application AA-6569, Parcel A

Section 14: NE1/4;

(20) Boswell Bay Beaches

Township 17 South, Range 5 West, Copper River Meridian

Section 10: Above the mean high tide line

Section 15: Above the mean high tide line, except South of Point Bentinck South of a line bearing South 68 degrees East, below the mean high tide line

Sections 19 - 22;

(21) Canoe Passage

Township 15 South, Range 5 West, Copper River Meridian

Section 31: E1/2E1/2

Section 32

Township 16 South, Range 4 West, Copper River Meridian

Section 6: S1/2, S1/2N1/2

Township 16 South, Range 5 West, Copper River Meridian

Section 3: The land South and West of the mid-channel of Canoe Passage

Section 4: The land and water south of the mid-channel of Canoe Passage in N1/2

Section 5: N1/2N1/2, SE1/4NE1/4

Section 10: N1/2NE1/4

Sections 11 - 12: N1/2N1/2;

(22) Decision Point

Township 8 North, Range 6 East, Seward Meridian

Section 5: SW1/4SW1/4

Section 6: S1/2S1/2

Section 7: N1/2, N1/2S1/2

Section 8: W1/2NW1/4, NW1/4SW1/4;

(23) Driftwood Bay

Township 3 South, Range 1 East, Seward Meridian

Section 14: SW1/4

Section 15

Section 16: E1/2E1/2

Section 21: NE1/4NE1/4

Section 22: N1/2

Section 23: NW1/4;

(24) Entry Cove

Township 8 North, Range 6 East, Seward Meridian

Section 2: S1/2

Section 3: SE1/4, S1/2SW1/4

Sections 10 - 11: N1/2;

(25) Granite Bay

Township 9 North, Range 8 East, Seward Meridian

Sections 4 - 6: S1/2

Sections 7 - 8

Section 9: N1/2, SW1/4

Section 17: W1/2W1/2

Section 18: E1/2, E1/2NW1/4;

(26) Kayak Island

Township 22 South, Range 5 East, Copper River Meridian

Section 25

Section 36: N1/2, SW1/4, W1/2SE1/4

Township 22 South, Range 6 East, Copper River Meridian

Section 16: N1/2, SW1/4, N1/2SE1/4, SW1/4SE1/4

Section 20

Section 21: NW1/4, NW1/4SW1/4

Section 29: NW1/4

Section 30: W1/2

Township 23 South, Range 5 East, Copper River Meridian

Section 1: N1/2NW1/4, SW1/4NW1/4

Section 2

Sections 10 - 11;

(27) Jack Bay

Township 9 South, Range 7 West, Copper River Meridian

Section 31: S1/2SW1/4

Township 9 South, Range 8 West, Copper River Meridian

Section 35: SE1/4SE1/4

Section 36: S1/2S1/2

Township 10 South, Range 7 West, Copper River Meridian

Section 6: N1/2NW1/4

Township 10 South, Range 8 West, Copper River Meridian

Section 1

Section 2: N1/2, N1/2N1/2S1/2

Section 3: NE1/4NE1/4

Section 12: E1/2NE1/4, E1/2W1/2NE1/4;

(28) Safety Cove

Township 2 South, Range 1 East, Seward Meridian

Section 23: S1/2

Section 24: SW1/4

Section 25: NW1/4

Section 26: N1/2;

(29) Sandspit Point

Township 3 South, Range 1 East, Seward Meridian

Section 5: SW1/4, S1/2SE1/4

Section 8: N1/2;

(30) Sunny Cove

Township 3 South, Range 1 East, Seward Meridian

Section 19

Section 20: W1/2W1/2

Township 3 South, Range 1 West, Seward Meridian

Section 24: E1/2E1/2;

(31) Thumb Cove

Township 2 South, Range 1 East, Seward Meridian

Section 16: W1/2, W1/2NE1/4

Section 17: E1/2;

(32) Magoun Islands

Township 54 South, Range 62 East, Copper River Meridian

Section 20: S1/2NE1/4, SE1/4

Section 21: Excluding Krestof Island

Section 22: W1/2SW1/4, excluding Krestof Island

Section 28: N1/2, N1/2SW1/4, excluding Krestof Island

Section 29

Section 32: N1/2, N1/2S1/2;

(33) Big Bearaby Bear Bays

Township 51 South, Range 61 East, Copper River Meridian

Section 13: S1/2N1/2, S1/2

Section 14: SE1/4SE1/4

Section 23: E1/2

Section 24: W1/2E1/2, W1/2

Section 25: NW1/4NE1/4, NW1/4, NW1/4SW1/4

Section 26: N1/2, N1/2S1/2.



Sec. 41.21.306. - Incompatible uses.

(a) The commissioner may prohibit or restrict by regulation except as provided in AS 41.21.302 (d) incompatible uses within the state-owned land and water described in AS 41.21.304 .

(b) [Repealed, Sec. 2 ch 126 SLA 1984].

(c) Nothing in AS 41.21.300 - 41.21.306 prohibits the Department of Fish and Game from engaging in rehabilitation, enhancement, and development under AS 16.05.092 within an area described in AS 41.21.304.

(d) Reasonable access shall be permitted to and across a marine park unit of the Alaska state park system for lawful hunting, fishing, trapping and recreational purposes, and other lawful purposes.

(e) The Department of Public Safety and the Department of Fish and Game shall be allowed reasonable access for fish and game management, research, and enforcement purposes.






Article 04 - STATE RECREATION AREAS

Sec. 41.21.410. - Purpose of AS 41.21.410 - 41.21.425.

The purpose of AS 41.21.410 - 41.21.425 is to empower the governor to restrict state owned land and water described in AS 41.21.415 to use as a public recreation area. Under AS 38.05.300 , state land, water or land and water containing more than 640 acres may be closed to multiple purpose use only by act of the legislature. Because the area described in AS 41.21.415 exceeds 640 acres, AS 41.21.410 - 41.21.425 are intended to provide for the closing of the described land and water to multiple purpose use in conformity with AS 38.05.300 and its subsequent designation as a special purpose site in accordance with article VIII, Sec. 7, of the Constitution of the State of Alaska.



Sec. 41.21.415. - Authority to designate Captain Cook State Recreation Area.

The governor may designate by proclamation the state-owned land and water and all that acquired in the future by the state, lying within the parcels described in this section, as the Captain Cook State Recreation Area. The proclamation may include the entire area or portions of the area at different times, shall reserve the areas included from all uses incompatible with their primary function as public recreation land and water, and shall assign them to the department for control, development and maintenance. Land covered by AS 41.21.410 - 41.21.425 is that within the following described parcels:

Township 8 North, Range 10 West, Seward Meridian

Section 3

Section 9

Section 10: NW1/4, NE1/4, SW1/4, W1/2 SE1/4

Section 15: W1/2 W1/2

Sections 16 and 17

All tideland abutting the above and all of Stormy Lake.



Sec. 41.21.420. - Incompatible uses.

The commissioner shall designate by regulation incompatible uses within the boundaries of the Captain Cook State Recreation Area in accordance with AS 41.21.410 , and those incompatible uses designated shall be prohibited or restricted, as provided by regulation.



Sec. 41.21.425. - Negotiated purchase authorized.

The commissioner may acquire, by negotiated purchase only in the name of the state, title to or interest in real property lying within the boundaries of the Captain Cook State Recreation Area.



Sec. 41.21.430. - Purpose of AS 41.21.430 - 41.21.445.

The purpose of AS 41.21.430 - 41.21.445 is to empower the governor to restrict state-owned land and water described in AS 41.21.435 to use as a public recreation area. Under AS 38.05.300 , state land, water, or land and water containing more than 640 acres may be closed to multiple purpose use only by act of the legislature. Because the area described in AS 41.21.435 exceeds 640 acres, AS 41.21.430 - 41.21.445 are intended to provide for the closing of the described land and water to multiple purpose use in conformity with AS 38.05.300 and its subsequent designation as a special purpose site in accordance with art. VIII, Sec. 7, of the Constitution of the State of Alaska.



Sec. 41.21.435. - Authority to designate Caines Head State Recreation Area.

The governor may designate by proclamation the state-owned land and water and all that acquired in the future by the state, lying within the parcels described in this section, as the Caines Head State Recreation Area. The proclamation may include the entire area or portions of the area at different times, shall reserve the areas included from all uses incompatible with their primary function as public recreation land and water, and shall assign them to the department for control, development and maintenance. Land covered by (1) - (4) of this section has a total acreage of 1801.11 acres, including approximately 221.11 acres of federal land. Land covered by (5) of this section has a total acreage of approximately 4,160 acres. Land covered by AS 41.21.430 - 41.21.445 is that within the following described parcels:

(1) U.S.S. 2742: portions of Sections 22 and 27 T2S, R1W, Seward Meridian;

(2) U.S.S. 2744: in Section 14 T2S, R1W, Seward Meridian;

(3) U.S.S. 4830: portions of Sections 14, 23 and 24 T2S, R1W, Seward Meridian (E.O. 3406 Lighthouse Reserve);

(4) Section 10 T2S, R1W, Seward Meridian E1/2; Section 11 T2S, R1W, Seward Meridian SW1/4; Section 14 T2S, R1W, Seward Meridian NW1/4, SW1/4, SE1/4 and portions of NE1/4 above mean low tide; Section 15 T2S, R1W, Seward Meridian E1/2; Section 22 T2S, R1W, Seward Meridian E1/2; Section 23 T2S, R1W, Seward Meridian NW1/4, NE1/4 and portions of SW1/4 above mean low tide and portions of SE1/4 above mean low tide; Section 24 T2S, R1W, Seward Meridian W1/2 portion above mean low tide; Section 27 T2S, R1W, Seward Meridian N1/2, NE1/4 above mean low tide;

(5) Section 9, T2S, R1W, Seward Meridian; Section 10, T2S, R1W, Seward Meridian, West 1/2; Section 15, T2S, R1W, Seward Meridian, West 1/2; Section 16, T2S, R1W, Seward Meridian; Section 21, T2S, R1W, Seward Meridian; Section 22, T2S, R1W, Seward Meridian, West 1/2; Section 27, T2S, R1W, Seward Meridian; Section 28, T2S, R1W, Seward Meridian.



Sec. 41.21.440. - Incompatible uses.

The commissioner shall designate by regulation incompatible uses within the boundaries of the Caines Head State Recreation Area in accordance with AS 41.21.435 , and those incompatible uses designated are prohibited or restricted, as provided by regulation.



Sec. 41.21.445. - Purchase authorized; eminent domain prohibited.

The commissioner may acquire, by purchase in the name of the state, title to or interest in real property lying within the boundaries of the Caines Head State Recreation Area. The state may not acquire by eminent domain privately owned land for inclusion in the Caines Head State Recreation Area.



Sec. 41.21.450. - Purpose of AS 41.21.450 - 41.21.465.

The purpose of AS 41.21.450 - 41.21.465 is to restrict state-owned land and water within the boundaries described in AS 41.21.455 to use as a public recreation area. Under the provisions of AS 38.05.300 , state land, water, or land and water containing more than 640 acres may be closed to multiple purpose use only by act of the legislature. Inasmuch as the area described in AS 41.21.455 exceeds 640 acres, AS 41.21.450 - 41.21.465 are intended to except the area described from the provisions of AS 38.05.300 .



Sec. 41.21.455. - Nancy Lake State Recreation Area established.

(a) The presently state-owned land and water and all that acquired in the future by the state, lying within the following described boundary, are hereby designated as the Nancy Lake State Recreation Area, are reserved from all uses incompatible with their primary function as public recreation land, and are assigned to the department for control, development, and maintenance:

Beginning at the brass capped monument marking the one quarter corner position, common to Section 34 and Section 35, Township 19 North, Range 5 West, Seward Meridian, Alaska, which is the true point of beginning; thence easterly along the 1/4 line of Section 35 to the west shore of an unnamed lake; thence meandering said lake clockwise in a northerly and southerly direction to a point where said meanders intersect the east-west 1/4 line of Section 35; thence easterly along the 1/4 line of Section 35 to the west shore of an unnamed lake; thence meandering said lake clockwise in a northerly and easterly direction to a point where said meanders intersect the east-west 1/4 line of Section 35; thence easterly along the 1/4 line of Section 35 to the 1/4 corner position common to Section 35 and Section 36; thence southerly along the section line common to Sections 35 and 36 to the common corner between Sections 35 and 36, Township 19 North, Range 5 West, Seward Meridian and Sections 1 and 2, Township 18 North, Range 5 West, Seward Meridian; thence easterly along the common line between said Sections 1 and 36 to the common corner of Section 1, Township 18 North, Range 5 West and Section 36, Township 19 North, Range 5 West and Section 31, Township 19 North, Range 4 West and Section 6, Township 18 North, Range 4 West; thence easterly along the common line between said Sections 31 and 6 to the 1/4 corner position common to Sections 31 and 6; thence northerly along the 1/4 line of Section 31 to the C 1/4 corner positions; thence easterly along the 1/4 line of Section 31 and Section 32 to the C 1/4 corner position of Section 32, Township 19 North, Range 4 West; thence northerly along the 1/4 line of Section 32 and Section 29 to the C-N-S 1/64th corner position of Section 29, Township 19 North, Range 4 West; thence easterly along the N-S 1/64th line of said Section 29 to the N-S 1/64th corner position common to Section 29 and Section 28; thence southerly along the east section line of Section 29 and Section 32 to the S-N-N 1/256th corner position of said Section 32; thence westerly along the S-N-N 1/256th line to the SE-NE-NE 1/256th corner positions; thence southerly along the E-E-E 1/256th line to the NE-SE-NE 1/256th corner position; thence easterly along the N-S-N 1/256th line to the N-S-N 1/256th corner position; thence southerly along the east boundary of Section 32 to the S-N 1/64th corner position of said Section 32; thence westerly along the S-N 1/64th line to the C-E-SE-NE 1/256th corner position; thence southerly along the E-E-E 1/256th line to the north shore of Nancy Lake; thence meandering said lake clockwise in an easterly, northerly, and southerly direction to a point where said meander line intersects the north line of Section Lot 41, Section 33, Township 19 North, Range 4 West; thence easterly along said north line to the NE corner of said Lot 41; thence southerly along the east line of said Lot 41 to the north shore of Nancy Lake; thence meandering said lake in an easterly, northerly, southerly, and westerly direction to a point where said meander line intersects the east line of Section Lot 54, Section 33, Township 19 North, Range 4 West; thence southerly along said east line of said Lot 54 to the east shore of Nancy Lake; thence meandering said lake in an easterly, northerly, southerly, and westerly direction to a point where said meander line intersects the N-N-N 1/256th line of Section 4, Township 18 North, Range 4 West; thence westerly along said N-N-N 1/256th line to the NE-NW-NW 1/256th corner position; thence southerly along the E-W-W 1/256th line to the SE-NW-NW 1/256th corner position; thence easterly along the S-N-N 1/256th line to the C-S-N-NW 1/256th corner position; thence along the W 1/16th line to the C-W 1/16th corner position; thence westerly along the 1/4 line to the 1/4 corner position common to Section 4 and Section 5; thence southerly along the east section line of Sections 5, 8, 17, 20, 29, 32, and 5, to the section corner common to Sections 4, 5, 8, and 9, Township 17 North, Range 4 West; thence westerly along the section line common to Section 5 and Section 8 to the E 1/16th corner position; thence southerly along the E 1/16th line to the SE 1/16th corner position of said Section 8; thence westerly along the S 1/16th line to the C-S 1/16th corner position of Section 7, Township 17 North, Range 4 West; thence northerly along the 1/4 line to the C 1/4 corner position of Section 6, Township 17 North, Range 4 West; thence westerly along the 1/4 line of said Section 6 to the east shore of Butterfly Lake; thence meandering said lake clockwise in a southerly, northerly,and westerly direction to a point on the west shore of Butterfly Lake where said meander line intersects the north section line of Section 1, Township 17 North, Range 5 West; thence westerly along the north section line of Section 1 and Section 2 to the point of intersection with line 9-10 of U.S. Survey No. 4638; thence south to Corner No. 4, Lot 3 of said U.S. Survey No. 4638; thence west along the north line of said Lot 3 to the point of intersection with the north-south section line common to Section 2 and Section 3; thence northerly along the west section line of Sections 2, 35, and 26, to the point of intersection with line 3-4 of U.S. Survey No. 3869, Township 18 North, Range 5 West; thence west along said line 3-4 of U.S. Survey No. 3869 to the point of intersection with the E 1/16th line of Section 27; thence northerly along said E 1/16th line to the point of intersection with line 1-2 of U.S. Survey No. 3869; thence west along said line 1-2 to Corner No. 1 of said U.S. Survey No. 3869; thence N 20 to 06' E along line 2-3 of Lot 31, U.S. Survey No. 3868 for a distance of 268.62 ft. to Corner No. 2 of said Lot 31; thence N 69 54' W along line 1-2 of said Lot 31, to the east shore of Red Shirt Lake; thence meandering said lake clockwise in a southerly, westerly, easterly, and northerly direction to a point where said meander line intersects line 3-4 of Lot 3, U.S. Survey No. 3868; thence west along said line 3-4 to Corner No. 3 of Lot 3, U.S. Survey No. 3868; thence south along line 2-3 of said Lot 3 to the point of intersection with the east-west section line common to Section 21 and Section 28, Township 18 North, Range 5 West; thence westerly along said section line to the section corner position common to Sections 20, 21, 28, and 29, Township 18 North, Range 5 West; thence northerly along the section line common to Section 20 and Section 21 to the section corner position common to Sections 16, 17, 20, and 21; thence easterly along the section line common to Section 16 and Section 21 to the 1/4 corner position common to said Sections 16 and 21; thence northerly along the 1/4 line of Section 16 to the C 1/4 corner position of said Section 16; thence easterly along the 1/4 line of Section 16 to the 1/4 corner position common to Section 15 and Section 16; thence northerly along the section line common to Section 15 and Section 16 to the section corner position common to Sections 9, 10, 15, and 16; thence easterly along the section line common to Section 10 and Section 15 to the 1/4 corner position common to said Sections 10 and 15; thence northerly along the 1/4 line of Section 10 to the 1/4 corner position common to Section 3 and Section 10; thence easterly along the section line common to Sections 3 and 10 to the section corner position common to Sections 2, 3, 10, and 11; thence northerly along the section line common to Section 2 and Section 3, Township 18 North, Range 5 West, and Section 34 and Section 35, Township 19 North, Range 5 West to the brass capped monument marking the 1/4 corner position common to said Sections 34 and 35 which is the true point of beginning.

(b) Nothing in this section affects the right of an organized borough to extract gravel from land that is located within the recreation area and that has been selected by the borough before April 22, 1970 under former AS 07.10.150 - 07.10.160.



Sec. 41.21.460. - Incompatible uses.

The commissioner shall designate by regulation incompatible uses within the boundaries of the Nancy Lake State Recreation Area in accordance with the requirements of AS 41.21.450 , and those incompatible uses designated shall be prohibited or restricted, as provided by regulation.



Sec. 41.21.465. - Purchase authorized.

The commissioner may acquire, by purchase in the name of the state, title to or interest in real property lying within the boundaries of the Nancy Lake State Recreation Area.



Sec. 41.21.470. - Purpose of AS 41.21.470 - 41.21.490.

The purpose of AS 41.21.470 - 41.21.490 is to restrict all vacant and unappropriated state-owned land, water, and stream crossings within the boundaries described in AS 41.21.475 to use as a public recreation area. Under the provisions of AS 38.05.300 , state land, water, or land and water containing more than 640 acres may be closed to multiple purpose use only by act of the legislature. Inasmuch as the area described in AS 41.21.475 exceeds 640 acres, AS 41.21.470 - 41.21.490 are intended to except the area described from the provisions of AS 38.05.300.



Sec. 41.21.475. - Chena River State Recreation Area established.

The presently state-owned land and water, vacant and unappropriated, and all that acquired in the future by the state, lying within the following described boundary, are hereby designated as the Chena River State Recreation Area, are reserved from all uses incompatible with their primary function as public recreation land, and are assigned to the department for control, development and maintenance:

(1) Protracted Sections and Townships. - Township 1 North, Range 6 East, Fairbanks Meridian, Section 24; Township 1 North, Range 7 East, Fairbanks Meridian, Sections 1, 2, 3, 8, 9, 10, 11, 12, 15, 16, 17, 19, 20 and 21; Township 2 North, Range 7 East, Fairbanks Meridian, Sections 12, 13, 24, 25, 35, and 36; Township 2 North, Range 8 East, Fairbanks Meridian, Sections 6, 7, and 18;

(2) Beginning at the N.W. corner of the area designated in (1) of this section, said point being the N.W. corner of Section 6, T2N, R8E, Fairbanks Meridian; thence north along the section line to the N.E. corner of Section 25, T3N, R7E; thence west along the section line to the S.W. corner of the S.E. 1/4 of Section 20, T3N, R7E; thence north along the 1/4 section line to the N.E. corner of the N.W. 1/4, Section 17, T3N, R7E; thence west along the section line to the N.W. corner of Section 16, T3N, R6E; thence south along the section line to the N.W. corner of Section 16, T2N, R6E; thence west along the section line to the N.W. corner of Section 14, T2N, R5E; thence south along the section line to the N.W. corner of Section 23, T1N, R5E; thence west along the section line to the N.W. corner of Section 20, T1N, R5E; thence south along the section line to the S.W. corner of Section 32, T1N, R5E; thence east to the N.W. corner of Section 2, T1S, R5E; thence south along the section line to the S.W. corner of Section 11, T1S, R5E; thence east along the section line to the S.W. corner of Section 10, T1S, R6E; thence south along the section line to the S.W. corner of Section 10, T2S, R6E; thence east along the section line to the S.W. corner of Section 7, T2S, R9E; thence north along the section line to the N.W. corner of Section 6, T1S, R9E; thence east to the S.E. corner of Section 36, T1N, R8E; thence north along the section line to the N.E. corner of Section 12, T2N, R8E; thence west along the section line to the N.E. corner of Section 7, T2N, R8E; thence north along the section line to the N.E. corner of Section 6, T2N, R8E; thence west along the section line to the point of beginning, containing approximately 254,080 acres.



Sec. 41.21.480. - Eminent domain authorized to acquire necessary access.

The state may not acquire by eminent domain privately owned land within the Chena River State Recreation Area unless it is for the purpose of providing necessary access to state land.



Sec. 41.21.485. - Zoning of private land.

The department may adopt, in accordance with AS 44.62 (Administrative Procedure Act), zoning regulations governing privately owned land in the Chena River State Recreation Area.



Sec. 41.21.490. - Incompatible uses.

The commissioner shall designate by regulation incompatible uses within the boundaries of the Chena River State Recreation Area in accordance with the requirements of AS 41.21.020 (a)(13) and 41.21.470, and those incompatible uses designated shall be prohibited or restricted, as provided by regulation. The regulations may not prohibit

(1) work on valid mineral leases or mining claims;

(2) the legal taking of fur-bearing animals;

(3) the traditional use of roads and trails by any means of transportation, including a vehicle propelled by machinery, if the use occurred regularly in the area of the state recreation area before June 18, 1967;

(4) the cutting of dead and down or burnt timber.



Sec. 41.21.491. - Willow Creek state recreation area.

(a) The surface estate in the land and water owned by the state as of June 9, 1987 and all land and water acquired by the state in the future, including shore and submerged land, lying within the parcels described in this subsection is designated as the Willow Creek State Recreation Area:

(1) Township 19 North, Range 4 West, Seward Meridian

Section 5: Lot 3, Lot 4, S1/2NE1/4NE1/4, SE1/4NW1/4NE1/4, SW1/4NE1/4, N1/2NW1/4SE1/4, S1/2NW1/4

Section 6: Lot 3, Lot 4, Lot 5, SE1/4NW1/4;

(2) Township 19 North, Range 5 West, Seward Meridian

Section 1: SE1/4, W1/2, Tract A, Tract B, Tract C

Section 2

Section 3: N1/2;

(3) Township 20 North, Range 5 West, Seward Meridian

Section 34

Section 35

Section 36: S1/2.

(b) The department may agree to manage land owned by the Matanuska-Susitna Borough that is within the parcels described in (a) of this section and that is designated by ordinance or resolution of the borough as a part of the Willow Creek State Recreation Area.

(c) Subject to valid existing rights, the land and water described in (a) of this section is designated as a special purpose area under art. VIII, sec. 7, Constitution of the State of Alaska.

(d) Except for oil and gas leasing under AS 38.05.180 , the mineral estate in the state-owned land and water described in (a) of this section is closed to mineral entry under AS 38.05.181 - 38.05.275.



Sec. 41.21.492. - Designation of management responsibilities.

(a) The land and water described in AS 41.21.491 (a), including land and water owned by the Matanuska-Susitna Borough and designated by the borough in a management agreement under AS 41.21.491 (b), is assigned to the department for control, maintenance, and development, consistent with the purposes of AS 41.21.491 - 41.21.495.

(b) Nothing in AS 41.21.491 - 41.21.495 affects the responsibilities of

(1) the Department of Fish and Game, the Board of Fisheries, or the Board of Game under AS 16 and AS 41.99.010 ;

(2) the Department of Environmental Conservation under AS 46.03; or

(3) state agencies and municipalities under AS 46.39.010 and AS 46.40.100.



Sec. 41.21.493. - Comprehensive management plan.

The commissioner shall develop and adopt a comprehensive management plan for the Willow Creek State Recreation Area with the concurrence of the Matanuska-Susitna Borough.



Sec. 41.21.494. - Regulations.

The commissioner shall adopt regulations under AS 44.62 (Administrative Procedure Act) that are necessary to achieve the purposes of AS 41.21.491 - 41.21.495 and to implement the plan adopted under AS 41.21.493. The regulations must

(1) designate incompatible uses and prohibit or restrict them;

(2) allow road, railroad, and utility crossing of Willow Creek so as to minimize disturbance to the river's habitat and scenic and recreation values;

(3) allow fishery rehabilitation or enhancement practices under terms that are compatible with AS 41.21.491 - 41.21.495;

(4) allow the legal taking of fur-bearing animals; and

(5) allow for hunting, except where it must be prohibited for reasons of public safety.



Sec. 41.21.495. - Cooperative management agreements.

The commissioner may enter into cooperative management agreements with a federal agency, a municipality, another state agency, or a private landowner to achieve the purposes of AS 41.21.491 - 41.21.495.






Article 05 - SPECIAL MANAGEMENT AREAS

Sec. 41.21.500. - Purpose of AS 41.21.500 - 41.21.514.

The purpose of AS 41.21.500 - 41.21.514 is

(1) to designate as a unit of the state park system under this chapter the land and water described in AS 41.21.502 (a);

(2) to protect and perpetuate the fishery and wildlife resources and habitat in the unit and adjacent area; and

(3) to manage recreational uses and development activities in the unit and adjacent area.



Sec. 41.21.502. - Lots 9 and 10.

(a) The surface estate in the land and water presently owned by the state and all land and water acquired by the state in the future, including shore, tide, and submerged land, lying within the parcels described in this section is designated as the Kenai River Special Management Area:

(1) the Kenai River at the common section line of Sections 16 and 17, Township 5 North, Range 11 West, Seward Meridian, upstream to and including the waters of the Kenai and Skilak Lakes;

(2) the Moose River from its confluence with the Kenai River upstream to the Sterling Highway Bridge;

(3) the Funny River from its confluence with the Kenai River upstream to the Funny River Road Bridge;

(4) the state land in the Kenai Recording District that is located within the following parcels:

(A) Kenai Keys

Township 5 North, Range 8 West, Seward Meridian

Section 26: General Land Office Lot 9

Section 36:

According to the Stephenkie Alaska Subdivision,

Alaska State Land Survey No. 73-146:

Lots 2, 3, 5 - 8 and 12 - 33 of Block 2

Tract B

A small un-meandered island located within the

SE1/4SE1/4 of Section 36

General Land Office Lots 2, 3

SW1/4NE1/4

NE1/4NW1/4

Excluding the Kenai Keys Road Right-of-Way and Stephenkie Alaska Subdivision, Alaska State Land Survey No. 73-146

(B) Bing's Landing

Township 5 North, Range 8 West, Seward Meridian

Section 16: Portion of W1/2W1/2 lying south of the Sterling Highway

Section 20: Lot 1

Section 21: Lot 3

(C) Izaak Walton

Township 5 North, Range 8 West, Seward Meridian

Section 7:

Parcel #1: Starting at the Southwest corner of Lot 6, Section 7, T5N, R8W, go South 0 08' East a distance of 888.1 feet to the center of road to corner no. 1, which is the true point of beginning; then North 73 5' West along the center of the road a distance of 727 feet to corner no. 2; then in a southwesterly direction a distance of 515.6 feet plus or minus, along the line of mean high water of Moose River to point no. 3; then a distance of 108 feet plus or minus, to point no. 4 along the line of mean high water of Moose River to Kenai River; then a distance of 75.3 feet plus or minus, to point no. 5 along that river; then upstream a distance of 808.6 feet plus or minus, at mean high water along Kenai River to point no. 6; then North 0 8' West 150 feet to point no. 7; then south 89 57' East a distance of 208 feet to point no. 8; then North 0 08' West 213.9 feet to point no. 1, which is the true point of beginning.

Parcel #2: Starting at the Southwest corner of Lot 6, Section 7, T5N, R8W, go South 0 08' East a distance of 1102.0 feet to corner no. 1, which is the true point of beginning; then North 89 57' West 208.0 feet to corner no. 2; then South 0 08' East 150 feet plus or minus to corner no. 3, which is a point at mean high water of the Kenai River, then Southeasterly a distance of 238 feet plus or minus, along the line of high water of that river to corner no. 4, which is a point 268 feet plus or minus, South 0 08' East of corner no. 1, then North 0 08' West 268 feet plus or minus to corner no. 1, which is the true point of beginning, containing one acre plus or minus.

(D) Nilnunqa

Township 5 North, Range 8 West, Seward Meridian

Section 7: Lot 10

(E) Funny River

Township 5 North, Range 9 West, Seward Meridian

Section 28: SE1/4SE1/4

Tract 6, Heistand Subdivision,

Addition No. 2

Section 33: Lots 1, 3

SE1/4NW1/4

portion of NE1/4 lying west of the Funny River Road

(F) Morgan's Landing

Township 5 North, Range 9 West, Seward Meridian

Section 21: SW1/4SE1/4

Section 28: Lots 2, 3, 7 - 9, 14, 15

NE1/4NW1/4

NW1/4SW1/4

Section 33: Lot 2

(G) Kenai River Islands

Township 5 North, Range 8 West, Seward Meridian

Section 27: Lots 10, 17

Township 5 North, Range 10 West, Seward Meridian

Section 6: Lots 9 - 10

Section 7: Lots 2 - 4, 8, 11, 16

Section 18: Lots 2, 3, 14

Section 19: Lots 3, 17

Section 30: Lots 2, 8

Section 31: Lots 7, 10

Section 32: Lot 7

Section 33: Lots 5, 8

Section 34: Lot 10

Township 5 North, Range 11 West, Seward Meridian

Section 36: Lot 2 within NE1/4

(H) Slikok Creek

Township 5 North, Range 11 West, Seward Meridian

Section 36: Tract "A", Slikok Creek Alaska Subdivision

(I) Big Eddy

Township 5 North, Range 11 West, Seward Meridian

Section 24: Lots 14, 15

NW1/4NE1/4SE1/4

(J) Ciechanski

Township 5 North, Range 11 West, Seward Meridian

Section 24: Lot 1

(K) Kenai River Flats

Township 5 North, Range 11 West, Seward Meridian

Section 15: Lot 8

NW1/4SE1/4

N1/2SW1/4

N1/2S1/2SW1/4

(L) Other Lower River Land

Township 5 North, Range 9 West, Seward Meridian

Section 22: Lots 4, 9, 10, NE1/4SW1/4

Township 5 North, Range 10 West, Seward Meridian

Section 6: Lot 8

Section 7: Lots 5 - 7, 15

Section 18: Lots 1, 2, 4 - 6, Tract A, Larry's Fishing Hole Subdivision, Plat No. 90-42 Government Lots 4 - 7, 10 - 13

NE1/4SW1/4

E1/2NW1/4

Section 19:

Tracts A and B, Timberland Terrace Phase 1 Subdivision, Plat 97-26

Lot 4, Kobylarz Subdivision, according to the official plat filed under Plat No. 92-24, Kenai Recording Office

Beginning at the section corner common to Sections 19, 20, 29, and 30, Township 5 North, Range 10 West, Seward Meridian, traverse west along the section line common to Sections 19 and 30 a distance of 1320 feet, thence north along the 1/16 section line a distance of 1420 feet to Corner No. 1 and the point of beginning, thence west 100 feet to Corner No. 2, thence north to the thalweg of the Kenai River and Corner No. 3, thence east along the thalweg of the Kenai River to the point of intersection with 1/16 section line and Corner No. 4, thence south along the 1/16 section line to Corner No. 1, and the point of beginning, located in the Kenai Recording District, as may be modified by a record of survey accepted by the state

Lot 16

Section 30: Tracts A, J, and K, Channel Shores Subdivision, Plat No. 85-102

Section 31: Lots 2, 3, and 11, excluding the following subdivisions, as shown in record of survey no. 96-7: Halcyon Subdivision, Lot 1, Block 1, plat of survey no. K-1706; Halcyon Subdivision Lot 5, Block 1, plat of survey no. 73-9; Halcyon Subdivision plat of survey no. 76-75; Halcyon Subdivision Addition No. 4, plat of survey no. 77-47; Halcyon Subdivision Addition No. 5, plat of survey no. 77-82; Halcyon Subdivision No. 3, plat of survey no. 78-25; Halcyon Subdivision Amended Plat Lot 1-B, Block 1, plat of survey no. 78-96; Halcyon Subdivision Addition No. 7, plat of survey no. 79-155; Halcyon Subdivision Addition No. 8, plat of survey no. 83-174; Halcyon Subdivision Addition No. 9, plat of survey no. 84-47; Halcyon Subdivision No. 10, plat of survey no. 84-244; Halcyon Subdivision No. 9, plat of survey no. 86-98RS; Halcyon Subdivision No. 9, plat of survey no. 86-99RS; Halcyon Subdivision No. 11, plat of survey no. 92-41; Halcyon Subdivision No. 8 Amended, plat of survey no. 92-72; and Halcyon Subdivision No. 12, plat of survey no. 93-8; and excluding that portion of Government Lot 3 east of Daisy Drive conveyed by warranty deed recorded March 10, 1989, in book 343, page 15, Kenai Recording Office.

Section 32: Lot 1-B-1, ASLS No. 97-25, a subdivision of Lot 1-B, Fisherman's Square Subdivision, Addition No. 1, within the W1/2SW1/4;

Section 33: Lot 6-B, Mullen Homestead River Addition Phase 1, Plat No. 97-89;

Section 34: Lot 7, NE1/4SE1/4

Township 5 North, Range 11 West, Seward Meridian

Section 1: Lots 9 and 10

Section 11: Tract A-1A, Cone Tracts; Lot 3, excluding that portion north of the south right-of-way boundary of the Beaver Loop Road and all land west of and including the Cone Tracts A-1A and A-1B Subdivision and SE1/4NW1/4, and the N1/2NW1/4, excluding that portion of the south right-of-way boundary of the Beaver Loop Road and all land west of and including the Cone Tracts A-1A and A-1B Subdivision

Section 12: Lots 1 - 3, 7 - 10, 13

N1/2SE1/4

SE1/4NE1/4

NE1/4SW1/4

N1/2SW1/4SE1/4

Section 13: Lot 1

SW1/4NW1/4

Section 14: Lots 2, 7

Section 16: Lots 1 - 10

SE1/4

NW1/4NW1/4

SE1/4SW1/4

Section 24: That portion of Lot 11 within LSH 148

Section 25: Lot 3

Section 36: That strip of land between the line of ordinary high water of the Kenai River and EPF 21-11, Block 1.

(b) Subject to valid existing rights, the land and water described in (a) of this section is designated as a special purpose area under art. VIII, Sec. 7, of the Alaska Constitution.

(c) The mineral estate in the state-owned land and water described in (a) of this section is open to oil and gas leasing under AS 38.05.180 . The mineral estate in the state-owned land and water described in (a) of this section is closed to mineral entry under AS 38.05.181 - 38.05.275.



Sec. 41.21.504. - Designation of management responsibilities.

(a) The land and water described in AS 41.21.502 (a) is assigned to the department for control, maintenance, and development consistent with the purposes of AS 41.21.500 - 41.21.514.

(b) Nothing in AS 41.21.500 - 41.21.514 affects the applicability of

(1) AS 41.99.010 and AS 16 regarding the responsibilities of the Department of Fish and Game or the Board of Fisheries or the Board of Game;

(2) AS 46.03 regarding the responsibilities of the Department of Environmental Conservation; or

(3) AS 46.39.010 and AS 46.40.100 regarding the responsibilities of state agencies and municipalities.



Sec. 41.21.506. - Comprehensive management plan; regulations.

(a) The commissioner shall develop and adopt a comprehensive management plan for the Kenai River Special Management Area in consultation with the Kenai Peninsula Borough. The plan may include the land adjacent to the rivers described in AS 41.21.502 (a)(1) - (3) whether the land is owned by the state or privately owned and may include other land considered appropriate by the commissioner and the Kenai Peninsula Borough. The commissioner shall periodically review the plan and adopt changes to the plan in consultation with the Kenai Peninsula Borough.

(b) The commissioner shall adopt regulations under AS 44.62 (Administrative Procedure Act) that are necessary to achieve the purposes of AS 41.21.500 - 41.21.514 and to implement the plan adopted under (a) of this section. The regulations must

(1) designate incompatible uses and prohibit or restrict them, and

(2) establish a registration, licensing, or comparable procedure for professional fishing guides and such additional fishing guide controls as the commissioner considers necessary.

(c) Until regulations adopted under AS 41.21.500 - 41.21.514 take effect, existing state regulations otherwise applicable to the Kenai River Special Management Area remain in effect.

(d) A regulation adopted under this section applies to land owned by the state but does not apply to land not owned by the state that is located within the boundaries of a municipality unless the regulation has been approved by the municipality.

(e) The provisions of AS 41.21.025 (b) and (c) do not apply to the land and water described in AS 41.21.502 (a).



Sec. 41.21.508. - Acquisition of additional land; adjustment of boundaries.

(a) The commissioner may acquire title to or an interest in land or improvements on land that is adjacent to or within the boundaries of the Kenai River Special Management Area in the name of the state in order to achieve the purposes of AS 41.21.500 - 41.21.514, by lease, purchase, exchange under AS 38.50, bequest, gift, or other lawful means but not by eminent domain.

(b) The commissioner may adjust the boundaries of the Kenai River Special Management Area under AS 38.05.295 - 38.05.300 by adding state-owned land and water to the Kenai River Special Management Area to achieve the purposes of AS 41.21.500 - 41.21.514.



Sec. 41.21.510. - Advisory committee.

(a) In developing and implementing the management plan required by AS 41.21.506(a), the commissioner shall appoint an advisory board. The commissioner and the advisory board shall jointly hold public meetings during development of the management plan in the areas affected. The commissioner shall consult with and solicit recommendations from the advisory board and from federal and state agencies, interest groups, and other interested members of the public.

(b) The advisory board appointed under this section shall be representative of user groups, resident property owners, municipalities adjacent to the Kenai River and other interest groups. Unless appointed as a representative of a user group, resident property owners, a municipality adjacent to the Kenai River, or another interest group, an employee, elected official, or other representative of a federal or state government may be appointed to the advisory board only as an ex officio member serving without a vote. A majority of the voting members of the advisory group shall be residents of the Kenai Peninsula Borough.



Sec. 41.21.512. - Cooperative management agreements.

The commissioner may enter into cooperative management agreements with a federal agency, a municipality, another state agency, or a private landowner to achieve the purposes of AS 41.21.500 - 41.21.514.



Sec. 41.21.514. - Civil enforcement.

In addition to any other remedy provided by law, the attorney general may seek an injunction and damages at the request of the commissioner for a violation of a regulation adopted under AS 41.21.500 - 41.21.514 or a regulation that is applicable to the Kenai River Special Management Area established under AS 41.21.502 .



Sec. 41.21.518. - Business Park Wetlands Special Management Area established.

The present and future state-owned land and water within the parcels described in this section, are designated as the Business Park Wetlands Special Management Area. The special management area is established to protect and preserve this land and water for its unique and exceptional fishery and wildlife resources and habitat and recreational and scenic resource values, and to designate it as a special purpose site in accordance with art. VIII, sec. 7, of the Constitution of the State of Alaska. The state-owned land and water within the following parcels is reserved from all uses incompatible with its primary function as a special management area, except for utility easements, and is assigned to the department:

Township 13 North, Range 3 West, Seward Meridian

Section 31: N1/2SW1/4NW1/4 Parcel 25

N1/2SE1/4NW1/4 Tract A Doubletree Center Subdivision

N1/2S1/2NW1/4NW1/4 Parcel 28

South 375 feet of Government Lot 1 except that portion included within the boundaries of the Pyhala Subdivision according to plat P - 197.



Sec. 41.21.520. - Incompatible uses.

(a) The commissioner may designate by regulation incompatible uses for the state-owned land and water within the Business Park Wetlands Special Management Area in accordance with the requirements of AS 41.21.518 - 41.21.522.

(b) In designating incompatible uses by regulation under (a) of this section, the commissioner shall consult with the public, the Business Park Wetlands Coalition, or any successor organization.



Sec. 41.21.522. - Acquisitions authorized; eminent domain prohibited.

The commissioner may acquire by gift or purchase in the name of the state title to or interest in real property within the Business Park Wetlands Special Management Area. The state may not acquire by eminent domain privately owned land for inclusion in the Business Park Wetlands Special Management Area.






Article 06 - ALASKA CHILKAT BALD EAGLE PRESERVE

Sec. 41.21.610. - Purpose of AS 41.21.610 - 41.21.630.

(a) The purpose of AS 41.21.610 - 41.21.630 is to establish the state-owned land and water described in AS 41.21.611 (b) as the Alaska Chilkat Bald Eagle Preserve as part of the state park system. The primary purpose for establishing the Alaska Chilkat Bald Eagle Preserve is to protect and perpetuate the Chilkat bald eagles and their essential habitats within the Alaska Chilkat Bald Eagle Preserve in recognition of their statewide, nationally, and internationally significant values in perpetuity.

(b) The Alaska Chilkat Bald Eagle Preserve is also established to

(1) protect and sustain the natural salmon spawning and rearing areas of the Chilkat River and Chilkoot River systems within the preserve in perpetuity;

(2) provide continued opportunities for research, study and enjoyment of bald eagles and other wildlife;

(3) ensure to the maximum extent practicable water quality and necessary water quantity under applicable laws;

(4) provide for other public uses consistent with the primary purpose for which the Alaska Chilkat Bald Eagle Preserve is established; and

(5) provide an opportunity for the continued traditional and natural resource based lifestyle of the people living in the general areas described in AS 41.21.611 (b), consistent with the other purposes of this subsection and (a) of this section.

(c) It is the intent of the legislature in enacting AS 41.21.610 - 41.21.630 to provide sufficient protection for the purposes for which the Alaska Chilkat Bald Eagle Preserve is established. Accordingly, the establishment of the Alaska Chilkat Bald Eagle Preserve and the Haines State Forest Resource Management Area under AS 41.15.305 is determined to represent a proper balance between the reservation of state public domain land and water for bald eagle preserve purposes and state public domain land and water more appropriate for multiple use. Therefore, the legislature determines that there is no need for legislation expanding or contracting the boundary of the Alaska Chilkat Bald Eagle Preserve in the future; the legislature further determines that study by a state agency of the expansion or contracting of the boundary of the preserve shall be conducted under AS 41.21.621 .

(d) Inasmuch as the area described in AS 41.21.611 (b) exceeds 640 acres, AS 41.21.610 - 41.21.630 are intended to close the area to multiple use in conformity with AS 38.05.300 and the land is dedicated as a special purpose site under art. VIII, Sec. 7 of the state constitution.



Sec. 41.21.611. - Alaska Chilkat Bald Eagle Preserve established.

(a) Subject to valid existing rights, the land and water presently owned by the state and all land and water acquired in the future by the state lying within the boundaries described in (b) of this section are designated the Alaska Chilkat Bald Eagle Preserve and assigned to the department for control, development, and maintenance.

(b) Except for University of Alaska grant land, the land and water owned by the state and all land and water acquired by the state in the future lying within the following described parcels are designated as the Alaska Chilkat Bald Eagle Preserve:

(1) Township 26 South, Range 55 East, Copper River Meridian

Section 12: that portion within USS 3708

Section 13: that portion within USS 3708

Section 23: SE1/4NE1/4, NE1/4SE1/4, E1/2NW1/4SE1/4, S1/2SE1/4

Sections 24 and 25

Section 26: E1/2

Section 33: SE1/4SE1/4SE1/4

Section 34: E1/2NE1/4, E1/2SW1/4NE1/4, SE1/4NE1/4SW1/4, E1/2SW1/4SW1/4, SW1/4SW1/4SW1/4, SE1/4SW1/4, SE1/4

Section 35

Section 36: NE1/4NW1/4NE1/4, W1/2W1/2NE1/4, NW1/4, N1/2SW1/4, N1/2SW1/4SW1/4, SW1/4SW1/4SW1/4, NW1/4SE1/4SW1/4, NW1/4SE1/4;

(2) Township 26 South, Range 56 East, Copper River Meridian

Section 7: SW1/4NE1/4, that portion of the S1/2NW1/4 within USS 3708, S1/2

Section 8: SE1/4SW1/4NW1/4, SE1/4NW1/4, SW1/4, that portion of the S1/2NE1/4 within USS 3708

Section 17: W1/2NW1/4

Section 18

Section 19: W1/2, SW1/4SE1/4

Section 30: NE1/4NW1/4NE1/4, W1/2NW1/4NE1/4, NW1/4, W1/2SW1/4;

(3) Township 27 South, Range 55 East, Copper River Meridian

Section 2: NW1/4, W1/2NE1/4SW1/4, NW1/4SW1/4, N1/2SW1/4SW1/4, SW1/4SW1/4SW1/4, NW1/4SE1/4SW1/4, except USS 3744

Section 3

Section 4: NE1/4NE1/4NE1/4, S1/2NE1/4NE1/4, E1/2SW1/4NE1/4, SE1/4NE1/4, E1/2SE1/4SW1/4, SE1/4

Section 8: SE1/4SE1/4SW1/4, S1/2S1/2SE1/4, N1/2SE1/4SE1/4

Section 9: E1/2, E1/2NW1/4, N1/2NE1/4SW1/4, SE1/4NE1/4SW1/4, NW1/4SW1/4SW1/4, S1/2S1/2SW1/4

Section 10: W1/2W1/2NE1/4, W1/2

Section 15: NW1/4NW1/4NE1/4, S1/2NW1/4NE1/4, SW1/4NE1/4, W1/2, W1/2SE1/4

Section 16: E1/2, NW1/4, N1/2SW1/4, NW1/4SE1/4SW1/4, E1/2SE1/4SW1/4

Section 17: N1/2NE1/4, NE1/4SW1/4NE1/4, SE1/4NE1/4, E1/2NE1/4NW1/4, N1/2NE1/4SE1/4, SE1/4NE1/4SE1/4

Section 21: E1/2, E1/2E1/2NW1/4, SW1/4SE1/4NW1/4, E1/2SW1/4, SE1/4SW1/4SW1/4

Section 22: SW1/4NE1/4NE1/4, W1/2E1/2, W1/2SE1/4NE1/4, W1/2, W1/2E1/2SE1/4

Section 26: NW1/4NW1/4NW1/4, S1/2NW1/4NW1/4, SW1/4NW1/4, W1/2E1/2SW1/4, W1/2SW1/4

Section 27

Section 28: E1/2, E1/2W1/2, E1/2W1/2W1/2

Section 33: N1/2NE1/4, E1/2SW1/4NE1/4, NW1/4SW1/4NE1/4, SE1/4NE1/4, E1/2NE1/4NW1/4, NE1/4SE1/4, E1/2NW1/4SE1/4, N1/2SE1/4SE1/4, SE1/4SE1/4SE1/4

Section 34

Section 35: NW1/4NW1/4NE1/4, S1/2NW1/4NE1/4, SW1/4NE1/4, NW1/4SE1/4NE1/4, S1/2SE1/4NE1/4, W1/2, SE1/4

Section 36: W1/2SW1/4SW1/4;

(4) Township 28 South, Range 55 East, Copper River Meridian

Section 1: S1/2SW1/4NW1/4, SW1/4

Section 2

Section 3: NE1/4, N1/2NW1/4, N1/2SW1/4NW1/4, SE1/4NW1/4, NE1/4NE1/4SW1/4, N1/2SE1/4, SE1/4SE1/4

Section 4: E1/2NE1/4NE1/4

Section 10: that portion of Mosquito Lake within the NE1/4

Section 11: N1/2, N1/2SE1/4, NE1/4SW1/4SE1/4, SE1/4SE1/4, except USS 3431

Section 12

Section 13: E1/2, NE1/4NW1/4, E1/2NW1/4NW1/4, NW1/4NW1/4NW1/4, NW1/4SE1/4NW1/4, E1/2SE1/4NW1/4

Section 19: Lot 13

Section 24: E1/2E1/2, NE1/4NW1/4NE1/4

Section 25: except that portion north of the Haines Highway

Section 26: that portion south of the Haines Highway except Lots 2, 3, and the SW1/4SW1/4

Section 27: that portion south of the Haines Highway except S1/2S1/2

Section 28: except S1/2S1/2, the south 660 feet of Lots 5 - 7, and that portion north of the Haines Highway

Section 29: except S1/2S1/2S1/2, NE1/4SE1/4SE1/4, and Lots 9, 14, 15, and 18

Section 30: E1/2NE1/4, N1/2NE1/4SE1/4

Section 33: SE1/4SE1/4SE1/4

Section 34: S1/2S1/2S1/2

Section 35: except NW1/4NE1/4, S1/2NE1/4, NW1/4, S1/2

Section 36: except SW1/4NW1/4, S1/2, and the south 660 feet of Lots 3 - 4;

(5) Township 28 South, Range 56 East, Copper River Meridian

Section 7: SW1/4NW1/4NW1/4, SW1/4NW1/4, SW1/4SE1/4NW1/4, W1/2NE1/4SW1/4, SE1/4NE1/4SW1/4, NW1/4SW1/4, S1/2SW1/4, SW1/4SW1/4SE1/4

Section 17: W1/2SW1/4SW1/4, SE1/4SW1/4SW1/4

Section 18: W1/2W1/2NE1/4, E1/2SW1/4NE1/4, SW1/4SE1/4NE1/4, W1/2, SE1/4

Section 19

Section 20: W1/2W1/2

Section 29: except USS 948, USS 991, Lots 1, 2, and 4 - 7, NE1/4, E1/2NW1/4

Section 30: except Lots 1, 4, 5, 8, 15-17, and the NE1/4SW1/4

Section 31

Section 32: except USS 991, USS 2455, and Lots 1, 2, and 24

Section 33: S1/2 except USS 2455 and Lots 18 - 21

Section 34: W1/2SW1/4SE1/4, SE1/4SW1/4SE1/4, SW1/4 except NE1/4SW1/4 and Lots 1 and 2;

(6) Township 28 South, Range 57 East, Copper River Meridian

Section 22: NE1/4SW1/4, E1/2SE1/4SW1/4, W1/2NW1/4SE1/4, SW1/4SE1/4, NW1/4SE1/4SE1/4, S1/2SE1/4SE1/4

Section 26: W1/2SW1/4NW1/4, W1/2W1/2SW1/4

Section 27: E1/2E1/2, N1/2NW1/4NE1/4, SE1/4NW1/4NE1/4

Section 34: NE1/4NE1/4, NE1/4SE1/4NE1/4

Section 35: SW1/4SW1/4NE1/4, NW1/4NW1/4NW1/4, S1/2NW1/4NW1/4, S1/2NW1/4, E1/2SW1/4, NW1/4NW1/4SE1/4, S1/2NW1/4SE1/4, S1/2SE1/4, SW1/4NE1/4SE1/4;

(7) Township 29 South, Range 55 East, Copper River Meridian

Section 1: S1/2NE1/4NE1/4, E1/2SW1/4NE1/4, N1/2SE1/4NE1/4, SW1/4SE1/4NE1/4, NW1/4NE1/4SE1/4, NE1/4NW1/4SE1/4;

(8) Township 29 South, Range 56 East, Copper River Meridian

Section 1

Section 2: N1/2NE1/4, E1/2SE1/4NE1/4, NE1/4NW1/4, E1/2NE1/4SE1/4, NE1/4SE1/4SE1/4

Section 4: W1/2NW1/4, W1/2SE1/4NW1/4, SE1/4SE1/4NW1/4, SW1/4, W1/2NW1/4SE1/4, SE1/4NW1/4SE1/4, SW1/4SE1/4, W1/2SE1/4SE1/4, SE1/4SE1/4SE1/4

Section 5: E1/2, N1/2NW1/4, SE1/4NE1/4SW1/4, E1/2SE1/4SW1/4

Section 6: N1/2N1/2NE1/4, NE1/4NW1/4, S1/2NW1/4NW1/4, N1/2SW1/4NW1/4, NW1/4SE1/4NW1/4

Section 8: except SW1/4SW1/4 and S1/2SE1/4SW1/4

Section 9

Section 10: S1/2S1/2NE1/4, SW1/4NE1/4NW1/4, NW1/4NW1/4, S1/2NW1/4, S1/2

Section 11: S1/2NE1/4, S1/2S1/2NW1/4, NE1/4SW1/4NW1/4, N1/2SE1/4NW1/4, S1/2

Sections 12 - 14

Section 15: N1/2, N1/2N1/2SW1/4, E1/2SE1/4, NW1/4SE1/4, E1/2SW1/4SE1/4

Section 16: E1/2NE1/4, E1/2W1/2NE1/4, W1/2NW1/4NE1/4, NW1/4SW1/4NE1/4, N1/2N1/2NW1/4, SE1/4NE1/4NW1/4, NE1/4SE1/4NW1/4

Section 17: N1/2NE1/4NE1/4

Section 22: N1/2NE1/4NE1/4, NE1/4NW1/4NE1/4

Section 23: that portion of the N1/2NW1/4 lying west of Chilkat Lake;

(9) Township 29 South, Range 57 East, Copper River Meridian

Section 4: NW1/4NW1/4SW1/4, S1/2NW1/4SW1/4, SW1/4SW1/4, NW1/4SE1/4SW1/4, S1/2SE1/4SW1/4

Section 5: except Lots 2 - 4, N1/2NE1/4, NE1/4SE1/4NE1/4

Section 6: except Lots 1 and 9

Sections 7 and 8

USS 907

Section 9: W1/2W1/2NE1/4, SE1/4SW1/4NE1/4, SW1/4SE1/4NE1/4, NW1/4, S1/2

Section 10: Lots 1 - 4, W1/2NE1/4SW1/4, NW1/4SE1/4SW1/4, E1/2SW1/4SE1/4SW1/4

Section 14: that portion west of the Haines Highway

Section 15: except NE1/4NE1/4 and Lots 7 - 10, 13 - 14

Sections 16 - 18

USS 786

Section 19: NE1/4NE1/4NE1/4

Section 20: NE1/4, E1/2NW1/4, NW1/4NW1/4, E1/2SW1/4NW1/4, NE1/4SE1/4, N1/2NW1/4SE1/4, SE1/4NW1/4SE1/4, NE1/4SE1/4SE1/4

Sections 21 and 22

Section 23: that portion west of the Haines Highway

Section 25: that portion west of the Haines Highway

Section 26: that portion west of the Haines Highway

Section 27

Section 28: NE1/4, NE1/4NW1/4, N1/2NW1/4NW1/4, N1/2SE1/4NW1/4, NE1/4SE1/4, N1/2NW1/4SE1/4, SE1/4NW1/4SE1/4, NE1/4SE1/4SE1/4

Section 34: NE1/4, NE1/4NW1/4, NE1/4SE1/4NW1/4, NE1/4SE1/4, NE1/4NW1/4SE1/4, E1/2SE1/4SE1/4

Section 35

Section 36: that portion west of the Haines Highway;

(10) Township 29 South, Range 58 East, Copper River Meridian

Section 3: S1/2SW1/4NW1/4, SW1/4NE1/4SW1/4, W1/2SW1/4, SE1/4SW1/4, S1/2SW1/4SE1/4

Section 4: SW1/4NE1/4NE1/4, W1/2NE1/4, SE1/4NE1/4, NW1/4, NE1/4SW1/4, SE1/4

Section 9: NE1/4NE1/4

Section 10: N1/2, E1/2SW1/4, E1/2W1/2SW1/4, NW1/4NW1/4SW1/4, SE1/4

Section 31: that portion south of the Haines Highway;

(11) Township 30 South, Range 57 East, Copper River Meridian

Section 1

Section 2: NE1/4, NE1/4NW1/4, N1/2NW1/4NW1/4, SE1/4NW1/4NW1/4, N1/2SE1/4NW1/4, SE1/4SE1/4NW1/4, N1/2SE1/4, N1/2SE1/4SE1/4

Section 3: NE1/4NE1/4NE1/4

Section 12: NE1/4, NE1/4NW1/4, NE1/4NW1/4NW1/4, NE1/4SE1/4NW1/4, W1/2NE1/4SE1/4, NE1/4NW1/4SE1/4, E1/2E1/2SE1/4, NW1/4SE1/4SE1/4;

(12) Township 30 South, Range 58 East, Copper River Meridian

Section 6: that portion west of the Haines Highway

Section 7: that portion west of the Haines Highway

Section 8: that portion west of the Haines Highway

Section 16: that portion west of the Haines Highway

Section 17: that portion west of the Haines Highway

Section 18: Lots 1 - 3 and 5, SW1/4NE1/4, N1/2SE1/4NW1/4, SE1/4SE1/4NW1/4, SE1/4.



Sec. 41.21.612. - Land excluded.

(a) Private land, approved or pending Native allotments, pending and approved land selections made by the Haines Borough under state law on July 1, 1982, University of Alaska grant land not located within the Chilkat River Critical Habitat Area established by AS 16.20.585 , and existing transportation and utility corridors located partially or completely within the Alaska Chilkat Bald Eagle Preserve are excluded from the Alaska Chilkat Bald Eagle Preserve.

(b) University of Alaska grant land located within the boundary of the Chilkat River Critical Habitat Area established under AS 16.20.585 is excluded from the Alaska Chilkat Bald Eagle Preserve.



Sec. 41.21.613. - Eminent domain prohibited.

The commissioner may not acquire private land or University of Alaska grant land located partially or completely within the Alaska Chilkat Bald Eagle Preserve by eminent domain for any purpose.



Sec. 41.21.614. - Native allotments.

Approved or pending Native allotments located partially or completely within the Alaska Chilkat Bald Eagle Preserve are not adversely affected by the establishment of the Alaska Chilkat Bald Eagle Preserve and all approved allotments and all pending allotments located partially or completely within the preserve shall be treated as private land.



Sec. 41.21.615. - Fish and game management.

The Department of Fish and Game is responsible for the management of fish and game resources in the Alaska Chilkat Bald Eagle Preserve

(1) under applicable law and consistent with the purposes of AS 41.21.610 - 41.21.630;

(2) subject to the authority of the Secretary of the Interior to permit the taking of bald eagles for the religious purposes of an Indian tribe under 16 U.S.C. 668a (Sec. 2, Bald Eagle Protection Act).



Sec. 41.21.616. - Regulations.

The department shall consult with the Department of Fish and Game, the United States Fish and Wildlife Service, a local governing body of a municipality, any local fish and game advisory committees, and the Alaska Chilkat Bald Eagle Preserve Advisory Council established by AS 41.21.625 before adoption of reasonable regulations governing public use and protection of the Alaska Chilkat Bald Eagle Preserve. The Department of Fish and Game shall consult with the department and the Alaska Chilkat Bald Eagle Preserve Advisory Council in proposing regulations governing fish and game management in the Alaska Chilkat Bald Eagle Preserve for adoption by the Board of Fisheries or the Board of Game. The Department of Fish and Game and the department shall cooperate with the United States Fish and Wildlife Service in its administration of federal law governing the conservation of bald eagles.



Sec. 41.21.617. - Other uses generally.

The state land and water described in AS 41.21.611 (b) is closed to mineral entry under AS 38.05.135 - 38.05.275, to commercial harvest of timber, and to sale under state land disposal laws. The commissioner may lease the land described in AS 41.21.611 (b) under AS 38.05.070 - 38.05.105 for a purpose consistent with AS 41.21.610 (a) and (b). A municipality may select land within the Alaska Chilkat Bald Eagle Preserve under law.



Sec. 41.21.618. - Traditional uses.

Continued opportunities for traditional uses of the Alaska Chilkat Bald Eagle Preserve at levels and by methods and means that are compatible with the protection of the bald eagle population are guaranteed. These historically compatible uses include but are not limited to hunting, trapping, fishing, berry picking, other subsistence and recreational uses, operation of motorized vehicles, and the harvesting of personal-use firewood. The level and method or means of traditional use may continue subject to reasonable regulation unless the director of the division of parks of the department, after consultation with the Alaska Chilkat Bald Eagle Preserve Advisory Council, makes a finding that the level or method and means of use is causing significant resource damage that is inconsistent with AS 41.21.610 (a) and (b). The director of the division of parks shall hold a public hearing in Haines and Klukwan before restricting a traditional use permitted under this section.



Sec. 41.21.619. - Access and rights-of-way.

If privately owned land, University of Alaska grant land, a valid mining right, an existing mineral lease, a subsurface right on private land, or other valid occupancy is surrounded by state land of the Alaska Chilkat Bald Eagle Preserve or if privately owned land, University of Alaska grant land, federal land, municipal land, or state land not described in AS 41.21.611 (b), a valid mining claim, subsurface right, or other valid occupancy on land not described in AS 41.21.611(b) does not have reasonable, timely, and economically feasible access and egress by means other than crossing land designated as Alaska Chilkat Bald Eagle Preserve land in AS 41.21.611 (b), the director of the division of parks shall grant a private landowner, the University of Alaska, a holder of a valid existing right to land, or a state agency, municipality, or federal agency the rights necessary to assure reasonable, timely, and economically feasible access and egress. A permittee or licensee of an owner of land or the holder of a valid existing right to land may use access and egress granted under this subsection. The rights of access and egress granted under this subsection are subject to reasonable regulation and stipulations established by the director of the division of parks after consulting with the Alaska Chilkat Bald Eagle Preserve Advisory Council to protect the purposes and values of the Alaska Chilkat Bald Eagle Preserve and to minimize adverse environmental impacts in the preserve. As used in this subsection, "valid existing right" includes but is not limited to a valid mining right, an existing mineral right, and a subsurface right. The director of the division of parks shall give favorable consideration to applications for utility rights-of-way that are compatible with AS 41.21.610 (a) and (b).



Sec. 41.21.620. - Management plan.

(a) The director of the division of parks and the Alaska Chilkat Bald Eagle Advisory Council established under AS 41.21.625 , in written consultation with the United States Fish and Wildlife Service, the Department of Fish and Game, the Chilkat Indian Village, the Chilkoot Indian Association, and other appropriate groups, may use information gained through cooperative resource studies in the development of the management plan for the Alaska Chilkat Bald Eagle Preserve and in decisions affecting the management and administration of the preserve. The director of the division of parks and the advisory council shall investigate the need for additional research to increase the knowledge and understanding of the natural and cultural resources of the area and to enhance the effective management of the Alaska Chilkat Bald Eagle Preserve.

(b) The director of the division of parks and the director of the division of forestry shall consult in the preparation of the management plan prepared under (a) of this section to promote effective, efficient, and coordinated administration of the Haines State Forest Resource Management Area and the Alaska Chilkat Bald Eagle Preserve for the purposes and values for which each is established.



Sec. 41.21.621. - Additions or deletions to preserve.

An agency of the state may not participate or cooperate with a federal or private study considering additions to or deletions from the area of the Alaska Chilkat Bald Eagle Preserve without giving 90 days' prior notice to the Alaska Chilkat Bald Eagle Preserve Advisory Council. The director of the division of parks may waive the notice required by this subsection on the director's determination in writing to the advisory council that an emergency necessitates immediate study or a shorter period of notice to the advisory council.



Sec. 41.21.622. - Historical, cultural and burial sites.

Historical, cultural, and burial sites identified in the Alaska Chilkat Bald Eagle Preserve management plan are not available for surface disposal under AS 41.21.617 and shall be managed by the director of the division of parks to prevent vandalism, destruction, and desecration.



Sec. 41.21.625. - Alaska Chilkat Bald Eagle Preserve Advisory Council.

(a) A 12-member Alaska Chilkat Bald Eagle Preserve Advisory Council is established. The members of the advisory council shall be selected under this section.

(b) The governor shall appoint individuals to the Alaska Chilkat Bald Eagle Preserve Advisory Council representing the following interests for a two-year term:

(1) a resident of the Haines Borough representing a conservation organization;

(2) a representative of the United States Fish and Wildlife Service; and

(3) a member of the Upper Lynn Canal fish and game advisory committee.

(c) The mayor of the City of Haines, the mayor of the Haines Borough, the president of Klukwan, Inc., the chairman of the Council of the Chilkat Indian Village, and the chairman of the Chilkoot Indian Association are ex officio members of the Alaska Chilkat Bald Eagle Preserve Advisory Council. The mayor of the Haines Borough may recommend to the governor for appointment to the advisory council the name of a resident of the Haines Borough for the representation of commercial or industrial interests.

(d) The commissioner of fish and game, the director of the division of parks, and the director of the division of forestry, or their designees, serve ex officio as members of the Alaska Chilkat Bald Eagle Preserve Advisory Council.

(e) The Alaska Chilkat Bald Eagle Preserve Advisory Council shall assist the department in the development and monitoring of a management plan for the Alaska Chilkat Bald Eagle Preserve. The management plan shall be presented at public hearings in Haines and Klukwan before approval and implementation by the department.

(f) Members of the Alaska Chilkat Bald Eagle Preserve Advisory Council selected under (b) - (d) of this section may select alternates to act as members of the advisory council in their absence.



Sec. 41.21.630. - Existing rights.

The establishment of the Alaska Chilkat Bald Eagle Preserve under AS 41.21.610 - 41.21.630 does not enlarge, diminish, add to, or waive a requirement of law otherwise applicable to the management or use of the state land of the Haines State Forest Resource Management Area (AS 41.15.300 - 41.15.330) or private land. An activity allowed under law on land not described in AS 41.21.611 (b), including but not limited to an activity described in AS 41.21.618 , timber harvest, mining, resource development, and recreation, is permitted so long as the activity is conducted in compliance with law.






Article 07 - HISTORIC OR SCENIC SITES, ROADSIDE RESTS, AND BEACHES

Sec. 41.21.800. - Selection of sites.

The department and the Department of Transportation and Public Facilities shall jointly select sites of ten acres or less for their historic or scenic value, or for recreation beaches along waterways, roadside rests for travelers resting, camping, or parking, and determine what facilities are necessary or desirable at these sites. Selection of the sites for roadside rests and recreation beaches shall be based upon the flow of traffic and distances to and between facilities otherwise provided. Insofar as possible, sites shall be located on, or adjacent to, highway rights-of-way and small boat waterways. The department may acquire the sites jointly selected by grant, gift, purchase, lease, dedication, or prescription and hold them in the name of the state.



Sec. 41.21.805. - Construction and maintenance of facilities.

The Department of Transportation and Public Facilities may construct and maintain facilities at scenic sites, recreation beaches or roadside rests as are determined to be necessary and desirable. Facilities may include, but are not limited to, access roads, camp facilities, including picnic tables, fireplaces and toilets, camping areas or other facilities that are considered necessary and desirable for the convenience and benefit of travelers and small boat operators.






Article 08 - TRAILS, FOOTPATHS, AND CAMPSITES

Sec. 41.21.850. - Wilderness trails and campsites.

There is established in the state a system of wilderness trails and campsites.



Sec. 41.21.852. - Selection.

The department, in consultation with the Departments of Fish and Game and Transportation and Public Facilities, shall designate a system of wilderness trails and campsites throughout the state. Significant in the selection shall be the scenic, historic, natural, or cultural qualities of the areas through which the trails may pass. The department may acquire the trail sites jointly selected by grant, gift, purchase, lease, dedication, or prescription and hold them in the name of the state.



Sec. 41.21.854. - Uniform marker.

The commissioner shall establish a uniform marker for the wilderness trails system.



Sec. 41.21.856. - Regulations.

The commissioner shall adopt regulations concerning the use, management, development, and administration of the trails.



Sec. 41.21.858. - Campsites; work by prisoners.

(a) The Department of Transportation and Public Facilities may construct and maintain campsites throughout the wilderness trails system. Campsites may include any type of shelter or camp facility considered necessary and desirable for the benefit and convenience of travelers.

(b) As an aid to the construction and maintenance of trails and campsites under (a) of this section, the commissioner of corrections is authorized to establish a program that would allow prisoners to volunteer for work on the trails and campsites. The commissioner is authorized to grant remuneration for the work, either in money or reduction of sentence, which the commissioner considers sufficient.



Sec. 41.21.860. - Federal financial assistance.

The commissioner is authorized to consider the feasibility of any form of financial assistance available to the state for the planning, acquisition or development of trails under 16 U.S.C. 460d, 460l-4 to 460l-11 and 23 U.S.C. 120 (note) (P.L. 88-578, Land and Water Conservation Fund Act of 1965).



Sec. 41.21.864. - Grants for the establishment of trails and footpaths.

(a) Within the limits of available appropriations, a city or borough of any class is entitled to state grants for the purpose of acquiring land or rights-of-way over land and establishing and maintaining trails and footpaths on that land or those rights-of-way.

(b) Within the limits of available appropriations, the Department of Transportation and Public Facilities is entitled to state grants for the establishment and maintenance of footpaths and trails along certain designated existing highways or when a highway, road or street is being constructed, reconstructed or relocated after June 7, 1972.

(c) Before a grant is awarded under this section, application shall be submitted to the commissioner of natural resources, accompanied by a comprehensive plan for the establishment of trails and paths. The plan may provide for ski trails, dog sled trails, motorized vehicle trails, bicycle paths, bridle paths, footpaths and other trails and paths, and designate separate and incompatible uses of these trails and paths.

(d) Upon approval of the plan, funds shall be utilized and disbursed to cities and boroughs and to the Department of Transportation and Public Facilities according to regulations adopted by the commissioner of natural resources.

(e) Before the distribution of funds by the commissioner, consideration shall be given to the extent of funding available under other federal, local and state aid programs.

(f) Nothing in AS 41.21.864 - 41.21.872 prohibits a city or borough for which a grant is authorized from entering into an agreement with the Department of Natural Resources for the establishment and maintenance of trails and footpaths outside cities and boroughs.



Sec. 41.21.866. - Paths and trails along highways.

The commissioner of transportation and public facilities shall administer the plan and program providing for the establishment and maintenance of footpaths, bridle paths, bicycle paths, ski trails, dog sled trails, motorized vehicle trails, and other paths and trails along certain designated existing highways, or when a highway, road or street is being constructed, reconstructed, or relocated after June 7, 1972. Trails established under an approved plan submitted by the Department of Transportation and Public Facilities may be used for those types of uses written into the plan. A uniform system of marking the paths and trails established under this section shall be established by the commissioner of transportation and public facilities.



Sec. 41.21.868. - Authorization of funds.

(a) An amount of not less than three-eighths of one percent nor more than one percent of the total yearly state and federal matching sum combined, under the federal-aid highways program (23 U.S.C.), shall be appropriated annually from the general fund to the department for the purposes of providing grants to eligible cities and boroughs for trails, footpaths, and shelter construction and maintenance in appropriate areas, including but not limited to existing park and recreation areas and for the purpose of providing grants to the Department of Transportation and Public Facilities for developing the program specified in AS 41.21.864 (b) and 41.21.866.

(b) Except as provided in (c) of this section, the sums appropriated under this section shall continue to be available for expenditure by the departments or by eligible cities and boroughs for a period of three years after the close of the fiscal year for which the sums are authorized, unless they are obligated for expenditure, in which case they shall remain available until spent. Any amounts not obligated remaining unexpended at the end of the three-year period lapse.

(c) The amount expended by a city or borough under AS 41.21.864 (a) or by the Department of Transportation and Public Facilities under AS 41.21.864(b) and 41.21.866, may not in any one fiscal year be less than 10 percent of the total amount of the funds it receives in that year for the purposes authorized in AS 41.21.864 - 41.21.872.



Sec. 41.21.870. - Use and marking of trails and footpaths.

Trails established under AS 41.21.864 (a) may be used for more than one type of transportation, motorized or nonmotorized, as considered appropriate by the commissioner. Except along highways within the jurisdiction of the Department of Transportation and Public Facilities, the department shall provide a uniform system of marking trails and footpaths.



Sec. 41.21.872. - Reports.

Cities and boroughs receiving grants under AS 41.21.864 - 41.21.872 shall submit to the commissioner complete reports covering their expenditures relating to the establishment of trails and footpaths. Reports shall be submitted annually on projects extending over 12 months. Reports on shorter projects shall be submitted at the completion of the project.






Article 09 - CONSERVATION ACTION CORPS; YOUTH HOSTEL SYSTEM

Sec. 41.21.900. - Purpose of AS 41.21.900 - 41.21.908.

The purpose of AS 41.21.900 - 41.21.908 is to provide avenues of action for youth in the state interested in the preservation of a healthy environment by establishing a volunteer corps to teach and practice conservation on all levels of activities which are environment related. The aim is to foster and supplement programs on the local and state level and provide some of the manpower needed to successfully accomplish the goal of a healthy and pleasant environment in which to live.



Sec. 41.21.902. - Alaska Conservation Action Corps created.

There is created in the division of parks of the department the Alaska Conservation Action Corps.



Sec. 41.21.904. - Activities of corps.

The corps may be assigned

(1) to provide staff services for public agencies involved in planning for the future of our environment;

(2) tasks of cleaning litter from city streets, highways, local parks, neighborhoods, beaches, natural forests, rivers, creeks, state and national parks on a continuing basis;

(3) to participate in neighborhood improvement programs including the creation of neighborhood parks and playgrounds, supplementing local government efforts on a voluntary basis on request;

(4) to fire prevention activities in forest land, including the cleaning of brush and deadfalls and the construction and maintenance of fire trails and firebreaks and firefighting in time of need;

(5) the task of building and maintaining hiking and riding trails and campsites, improving wildlife habitats and protection of wildlife refuges and wilderness areas under supervision of the Department of Fish and Game;

(6) to participate in drainage and erosion control improvements on public land and the reforestation of fire-devastated areas;

(7) the task of conducting conservation summer camp programs for youths to learn and practice conservation skills;

(8) monitoring duties in areas of environmental concern where control and enforcement are maintained such as the monitoring of air and water pollution levels or checking on how well developers are meeting subdivision regulations.



Sec. 41.21.906. - Compensation.

(a) Part-time corps members shall be paid on an hourly basis, to be determined by the commissioner.

(b) Compensation for corps members who are involved in continuous service in an away-from-home situation shall be set on a weekly or monthly basis to be determined by the commissioner.



Sec. 41.21.908. - Nonapplicability of child labor laws.

AS 23.10.325 - 23.10.370 do not apply to AS 41.21.900 - 41.21.908.



Sec. 41.21.910. - Alaska Youth Hostel System established.

There is established the Alaska youth hostel system administered by the division of parks of the department.



Sec. 41.21.912. - Duties of division.

The division shall

(1) after consultation with community organizations or individuals and after maximum utilization of existing local effort, plan and facilitate the implementation of a statewide system of youth hostel facilities;

(2) administer a program of grants to eligible nonprofit corporations, municipalities, and organizations for construction, maintenance, and operation of youth hostels;

(3) cooperate and consult with national or international organizations established for the purpose of establishing or regulating youth hostel facilities and follow, where appropriate, the specific guidelines established by the American Youth Hostel Association and the International Youth Hostel Association;

(4) adopt, in accordance with AS 44.62 (Administrative Procedure Act), regulations governing the establishment and administration of youth hostel facilities.



Sec. 41.21.914. - Hostel locations.

In developing the statewide system of Alaska youth hostels, the division shall, within the limits of available funding, and after receiving the recommendations of the coordinator of the Alaska youth hostel program, establish at least one youth hostel in each of the five following major regions of the state: arctic, southcentral, interior, southwestern, and southeastern. Hostel facilities shall be located, when possible, within major population areas within those regions. Other hostels may be established within the five regions as funding permits.



Sec. 41.21.916. - Hostel facility.

Each youth hostel facility shall be equipped with suitable toilet and kitchen facilities. Each facility shall be supervised under regulations adopted by the division of parks.



Sec. 41.21.918. - Duties of coordinator.

The director of the division of parks shall designate a member of the division staff as coordinator of the Alaska youth hostel program. The coordinator shall

(1) recommend to the division of parks locations for the construction of youth hostels;

(2) advise the division on use policy for the Alaska youth hostel system;

(3) render other assistance considered necessary and appropriate by the division;

(4) establish criteria for the grant programs authorized under AS 41.21.912(2) and have approval authority for grants made under AS 41.21.912(2).






Article 10 - GENERAL PROVISIONS

Sec. 41.21.950. - Penalty.

A person who violates a provision of this chapter or a regulation adopted under this chapter is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $1,000, or by imprisonment for not more than six months, or by both.



Sec. 41.21.955. - Enforcement authority.

(a) For offenses committed within parks and recreational facilities subject to the department's supervision, the following persons are peace officers of the state and they shall enforce the provisions of this chapter and the regulations adopted under this chapter:

(1) an employee of the department authorized by the commissioner;

(2) a police officer in the state;

(3) any other person authorized by the commissioner.

(b) Each person designated in (a) of this section may, when enforcing the provisions of this chapter or a regulation adopted under this chapter,

(1) execute a warrant or other process issued by an officer or court of competent jurisdiction;

(2) administer or take an oath, affirmation, or affidavit; and

(3) arrest or issue a citation to a person who violates a provision of this chapter or a regulation adopted under this chapter.



Sec. 41.21.960. - Form and issuance of citation.

(a) When a peace officer stops or contacts a person concerning the commission of a misdemeanor offense committed within a park or recreational facility subject to the department's supervision, the officer may issue a citation to the person, subject to the provisions of AS 12.25.180 - 12.25.230. The person receiving the citation may not be required to endorse the citation.

(b) The state supreme court shall identify those offenses that are amenable to disposition without court appearance and shall establish by rule or order a schedule of bail amounts, not to exceed fines prescribed by law, for those offenses. Before establishing or amending the schedule of bail amounts required by this subsection, the supreme court shall appoint and consult with an advisory committee consisting of two persons from the department, two district court judges, one member of the House Resources Committee, and one member of the Senate Resources Committee of the legislature. If the offense for which the citation is issued is one that may be disposed of without court appearance, the citing officer shall write on the citation the amount of bail applicable to the cited offense.

(c) A person cited for an offense for which a bail amount has been established under (b) of this section may, within 15 days from the date of the citation, mail or personally deliver to the clerk of the court having jurisdiction over the place where the offense occurred

(1) the amount of bail indicated on the citation for that offense; and

(2) a copy of the citation indicating the offender's waiver of appearance, plea of no contest, and direction to forfeit the bail and any items seized from the offender.

(d) When bail has been forfeited under this section, a judgment of conviction shall be entered. Forfeiture under this section of bail and items seized from the offender is a complete satisfaction for the offense, and the clerk of the court shall provide the offender with a receipt stating that fact if requested.

(e) If the person cited fails to pay the bail amount or appear in court as required, the citation shall be considered a summons for a misdemeanor charge and the offender shall be proceeded against in the manner prescribed by law.

(f) Notwithstanding other provisions of law, if a person cited for a misdemeanor for which a bail amount has been established under (b) of this section appears in court and is found guilty, the penalty that is imposed for the offense may not exceed the bail amount for that offense established under (b) of this section.



Sec. 41.21.990. - Definitions.

In this chapter,

(1) "scenic park" means relatively spacious areas of outstanding natural significance, where major values are in their natural geological, faunal or floral characteristics, the purpose of which is directed primarily toward the preservation of its outstanding natural features and where development is minimal and only for the purpose of making the areas available for public enjoyment in a manner consistent with the preservation of the natural values such as camping, picnicking, sightseeing, nature study, hiking, riding and related activities which involve no major modification of the land, forests or waters, and without extensive introduction of artificial features or forms of recreational development that are primarily of urban character;

(2) "wilderness park" means an area whose predominant character is the result of the interplay of natural processes, large enough and so situated as to be unaffected, except in minor ways, by what takes place in the nonwilderness around it, a physical condition which activates the innermost emotions of the observer and where development of man-made objects will be strictly limited and depend entirely on good taste and judgment so that the wilderness values are not lost.









Chapter 41.22. - OUTDOOR RECREATIONAL, OPEN SPACE, AND HISTORIC PROPERTIES DEVELOPMENT



Chapter 41.23. - MULTIPLE USE MANAGEMENT OF PUBLIC RESOURCES

Article 01 - PUBLIC USE AREAS

Sec. 41.23.010. - Purpose of AS 41.23.010 - 41.23.040.

The purpose of AS 41.23.010 - 41.23.040 is to establish the area described in AS 41.23.040 as the Nelchina Public Use Area. The Nelchina Public Use Area is established to

(1) protect and maintain fish and wildlife habitat, particularly caribou calving areas, trumpeter swan nesting areas, and other important habitats for moose, Dall sheep, and brown bear so that traditional public uses of fish and wildlife populations may continue;

(2) perpetuate and enhance public enjoyment of fish and wildlife and their habitat including fishing, hunting, trapping, viewing, and photography;

(3) perpetuate and enhance general public recreation in a quality environment;

(4) perpetuate and enhance additional public uses described in the Susitna Area Plan;

(5) allow additional public uses of the area in a manner compatible with the purposes specified in (1) - (4) of this section.



Sec. 41.23.020. - Management.

(a) Management of the surface and subsurface estate of the Nelchina Public Use Area is the responsibility of the department. After adequate public hearings the commissioner may designate incompatible uses and shall adopt and may revise a management plan for the Nelchina Public Use Area. With regard to the management of land within the central caribou calving area described in AS 41.23.040 (b), the commissioner shall obtain the concurrence of the Department of Fish and Game in the adoption and revision of the management plan. With regard to the management of land within the public use area described in AS 41.23.040(c), the commissioner shall consult with the Department of Fish and Game in the adoption and revision of the management plan.

(b) The Department of Fish and Game is responsible for the management of fish and game resources and public use of fish and wildlife in the Nelchina Public Use Area consistent with the purposes of AS 41.23.010 .

(c) The Nelchina Public Use Area shall be open to mineral entry under AS 38.05.185 - 38.05.275, and the commissioner may adopt regulations to achieve the purposes specified in AS 41.23.010 . Each valid existing right or permit shall remain valid and continue in full force and effect according to its terms. Exploration, development, and extraction of subsurface resources shall be allowed in a manner that is compatible with the purposes specified in AS 41.23.010 (1) - (4).

(d) The state may not acquire by eminent domain privately owned land within or abutting state-owned land described in AS 41.23.040 but may acquire privately owned land by purchase, exchange, or otherwise for inclusion in the Nelchina Public Use Area.

(e) The commissioner may not manage the Nelchina Public Use Area as a unit of the state park system.



Sec. 41.23.030. - Incompatible uses.

(a) Except as provided in this section, the commissioner may prohibit or restrict incompatible uses under the management plan adopted under AS 41.23.020 within the state-owned land and water described in AS 41.23.040.

(b) Nothing in AS 41.23.010 - 41.23.040 prohibits the Department of Fish and Game from engaging in rehabilitation, enhancement, and development of fish and wildlife habitat within an area described in AS 41.23.040.

(c) The commissioner may not restrict lawful sport and subsistence fishing, hunting, or trapping rights allowed under a regulation of the Board of Fisheries or the Board of Game within the Nelchina Public Use Area.

(d) The commissioner shall allow traditional access to the Nelchina Public Use Area by motorized or nonmotorized means of transportation to private land, interests in private land, and for lawful sport and subsistence hunting, fishing, trapping, and recreational purposes in a manner that is compatible with purposes specified in AS 41.23.010 (1) - (4).

(e) The Department of Public Safety and the Department of Fish and Game shall have necessary access for fish and game management, research, and enforcement purposes.

(f) If the commissioner determines that a use is incompatible with one or more other uses in a portion of the Nelchina Public Use Area, the commissioner shall state in the management plan adopted or revised under AS 41.23.020

(1) each determination of incompatibility;

(2) the specific area where the incompatibility is determined to exist;

(3) the time within which the incompatibility is determined to exist; and

(4) the reasons for each determination of incompatibility.



Sec. 41.23.040. - Nelchina Public Use Area.

(a) The vacant and unappropriated state-owned land and water and the state land and water acquired in the future that lie within the boundaries described in this section are designated as the Nelchina Public Use Area, are reserved for all uses compatible with their primary function as public use land, and are assigned to the department for control and management.

(b) The land described in this subsection is the central caribou calving area:

(1) Township 5 North, Range 10 West, Copper River Meridian,

Section 5

Section 8

Section 17;

(2) Township 6 North, Range 10 West, Copper River Meridian,

Sections 4 - 5

Sections 8 - 9

Sections 16 - 17

Sections 20 - 21

Sections 28 - 29

Sections 32 - 33;

(3) Township 7 North, Range 10 West, Copper River Meridian,

Sections 4 - 5

Sections 8 - 9

Sections 16 - 17

Sections 20 - 21

Sections 28 - 29

Sections 32 - 33;

(4) Township 8 North, Range 10 West, Copper River Meridian,

Sections 4 - 5

Sections 8 - 9

Sections 16 - 17

Sections 20 - 21

Sections 28 - 29

Sections 32 - 33;

(5) Township 9 North, Range 10 West, Copper River Meridian,

Sections 20 - 22

Sections 27 - 29

Sections 32 - 34;

(6) Township 10 North, Range 10 West, Copper River Meridian, those portions of Sections 2 - 4 and 11 lying south of the Tyone River and

Sections 9 - 10

Sections 14 - 16;

(7) Township 23 North, Range 8 East, Seward Meridian,

Sections 1 - 6

Sections 8 - 12;

(8) Township 23 North, Range 9 East, Seward Meridian,

Sections 1 - 14;

(9) Township 23 North, Range 10 East, Seward Meridian,

Sections 3 - 9

Sections 17 - 20;

(10) Township 23 North, Range 11 East, Seward Meridian,

Sections 1 - 4;

(11) Township 23 North, Range 12 East, Seward Meridian,

Section 6;

(12) Township 24 North, Range 7 East, Seward Meridian,

Section 1

Sections 12 - 13

Sections 24 - 25;

(13) Township 24 North, Range 8 East, Seward Meridian;

(14) Township 24 North, Range 9 East, Seward Meridian;

(15) Township 24 North, Range 10 East, Seward Meridian;

(16) Township 24 North, Range 11 East, Seward Meridian;

(17) Township 24 North, Range 12 East, Seward Meridian,

Sections 1 - 23

Sections 26 - 31;

(18) Township 25 North, Range 7 East, Seward Meridian,

Sections 1 - 2

Sections 11 - 13

Sections 24 - 25

Section 36;

(19) Township 25 North, Range 8 East, Seward Meridian;

(20) Township 25 North, Range 9 East, Seward Meridian;

(21) Township 25 North, Range 10 East, Seward Meridian;

(22) Township 25 North, Range 11 East, Seward Meridian;

(23) Township 25 North, Range 12 East, Seward Meridian;

(24) Township 26 North, Range 7 East, Seward Meridian,

Sections 1 - 17

Sections 20 - 28

Sections 35 - 36;

(25) Township 26 North, Range 8 East, Seward Meridian;

(26) Township 26 North, Range 9 East, Seward Meridian;

(27) Township 26 North, Range 10 East, Seward Meridian;

(28) Township 26 North, Range 11 East, Seward Meridian;

(29) Township 26 North, Range 12 East, Seward Meridian;

(30) Township 27 North, Range 6 East, Seward Meridian,

Sections 1 - 3

Sections 11 - 13;

(31) Township 27 North, Range 7 East, Seward Meridian;

(32) Township 27 North, Range 8 East, Seward Meridian;

(33) Township 27 North, Range 9 East, Seward Meridian;

(34) Township 27 North, Range 10 East, Seward Meridian;

(35) Township 27 North, Range 11 East, Seward Meridian;

(36) Township 27 North, Range 12 East, Seward Meridian;

(37) Township 28 North, Range 6 East, Seward Meridian,

Sections 1 - 6

Sections 8 - 17

Sections 21 - 28

Sections 33 - 36;

(38) Township 28 North, Range 7 East, Seward Meridian;

(39) Township 28 North, Range 8 East, Seward Meridian;

(40) Township 28 North, Range 9 East, Seward Meridian;

(41) Township 28 North, Range 10 East, Seward Meridian;

(42) Township 28 North, Range 11 East, Seward Meridian;

(43) Township 28 North, Range 12 East, Seward Meridian;

(44) Township 29 North, Range 5 East, Seward Meridian,

Section 13

Sections 23 - 26

Section 36;

(45) Township 29 North, Range 6 East, Seward Meridian;

(46) Township 29 North, Range 7 East, Seward Meridian;

(47) Township 29 North, Range 8 East, Seward Meridian;

(48) Township 29 North, Range 9 East, Seward Meridian;

(49) Township 29 North, Range 10 East, Seward Meridian;

(50) That portion of Township 29 North, Range 11 East, Seward Meridian, lying south of the Susitna River;

(51) Township 29 North, Range 12 East, Seward Meridian,

Sections 3 - 9

Sections 16 - 21

Sections 28 - 34;

(52) Township 30 North, Range 6 East, Seward Meridian,

Sections 13 - 14

Sections 20 - 29

Sections 32 - 36;

(53) Township 30 North, Range 7 East, Seward Meridian,

Sections 1 - 3

Sections 8 - 36;

(54) Township 30 North, Range 8 East, Seward Meridian;

(55) That portion of Township 30 North, Range 9 East, Seward Meridian, lying southeast of the Susitna River;

(56) That portion of Township 30 North, Range 10 East, Seward Meridian, lying south of the Susitna River;

(57) That portion of Township 30 North, Range 11 East, Seward Meridian, lying south of the Susitna River;

(58) That portion of Township 30 North, Range 12 East, Seward Meridian, lying south of the Susitna and Tyone Rivers;

(59) Township 31 North, Range 7 East, Seward Meridian,

Sections 13 - 14

Sections 22 - 27

Sections 34 - 36;

(60) That portion of Township 31 North, Range 8 East, Seward Meridian, lying south of the Susitna River;

(61) That portion of Township 31 North, Range 9 East, Seward Meridian, lying south of the Susitna River;

(62) Township 31 North, Range 10 East, Seward Meridian, that portion of section 31 lying southeast of the Susitna River.

(c) The land described within this subsection is the area of the Nelchina Public Use Area that is outside of the central caribou calving area:

(1) Township 21 North, Range 6 East, Seward Meridian,

Section 1

Sections 3, W1/2

Sections 4 - 9

Sections 11, E1/2

Sections 12 - 13

Sections 14, E1/2

Sections 16 - 20

Sections 23, E1/2

Sections 24 - 27

Section 30;

(2) Township 21 North, Range 7 East, Seward Meridian,

Sections 1 - 26

Sections 29 - 30

Sections 33, S1/2

Sections 34, S1/2

Sections 35 - 36;

(3) Township 21 North, Range 8 East, Seward Meridian;

(4) Township 21 North, Range 9 East, Seward Meridian;

(5) Township 21 North, Range 10 East, Seward Meridian;

(6) Township 22 North, Range 6 East, Seward Meridian,

Sections 1 - 22

Sections 24 - 25

Sections 27 - 34

Section 36;

(7) Township 22 North, Range 7 East, Seward Meridian;

(8) Township 22 North, Range 8 East, Seward Meridian;

(9) Township 22 North, Range 9 East, Seward Meridian;

(10) Township 22 North, Range 10 East, Seward Meridian;

(11) Township 22 North, Range 11 East, Seward Meridian;

(12) Township 22 North, Range 12 East, Seward Meridian,

Sections 1 - 24

Sections 27 - 34;

(13) Township 23 North, Range 6 East, Seward Meridian;

(14) Township 23 North, Range 7 East, Seward Meridian;

(15) Township 23 North, Range 8 East, Seward Meridian,

Section 7

Sections 13 - 36;

(16) Township 23 North, Range 9 East, Seward Meridian,

Sections 15 - 36;

(17) Township 23 North, Range 10 East, Seward Meridian,

Sections 1 - 2

Sections 10 - 16

Sections 21 - 36;

(18) Township 23 North, Range 11 East, Seward Meridian,

Sections 5 - 36;

(19) Township 23 North, Range 12 East, Seward Meridian,

Sections 1 - 5

Sections 7 - 36;

(20) Township 24 North, Range 6 East, Seward Meridian;

(21) Township 24 North, Range 7 East, Seward Meridian,

Sections 2 - 11

Sections 14 - 23

Sections 26 - 36;

(22) Township 24 North, Range 12 East, Seward Meridian,

Sections 24 - 25;

Sections 32 - 36;

(23) Township 25 North, Range 4 East, Seward Meridian;

(24) Township 25 North, Range 5 East, Seward Meridian;

(25) Township 25 North, Range 6 East, Seward Meridian;

(26) Township 25 North, Range 7 East, Seward Meridian,

Sections 3 - 10

Sections 14 - 23

Sections 26 - 35;

(27) Township 26 North, Range 3 East, Seward Meridian;

(28) Township 26 North, Range 4 East, Seward Meridian;

(29) Township 26 North, Range 5 East, Seward Meridian;

(30) Township 26 North, Range 6 East, Seward Meridian;

(31) Township 26 North, Range 7 East, Seward Meridian,

Sections 18 - 19

Sections 29 - 34;

(32) Township 27 North, Range 3 East, Seward Meridian;

(33) Township 27 North, Range 4 East, Seward Meridian;

(34) Township 27 North, Range 5 East, Seward Meridian;

(35) Township 27 North, Range 6 East, Seward Meridian,

Sections 4 - 10

Sections 14 - 36;

(36) Township 28 North, Range 3 East, Seward Meridian;

(37) Township 28 North, Range 4 East, Seward Meridian;

(38) Township 28 North, Range 5 East, Seward Meridian;

(39) Township 28 North, Range 6 East, Seward Meridian,

Section 7

Sections 18 - 20

Sections 29 - 32;

(40) Township 29 North, Range 3 East, Seward Meridian;

(41) Township 29 North, Range 4 East, Seward Meridian;

(42) Township 29 North, Range 5 East, Seward Meridian,

Sections 1 - 12

Sections 14 - 22

Sections 27 - 35;

(43) Township 29 North, Range 12 East, Seward Meridian,

Sections 1 - 2

Sections 10 - 15

Sections 22 - 27

Sections 35 - 36;

(44) Township 30 North, Range 3 East, Seward Meridian;

(45) Township 30 North, Range 4 East, Seward Meridian;

(46) Township 30 North, Range 5 East, Seward Meridian;

(47) Township 30 North, Range 6 East, Seward Meridian,

Sections 1 - 12

Sections 15 - 19

Sections 30 - 31;

(48) Township 30 North, Range 7 East, Seward Meridian,

Sections 4 - 7;

(49) That portion of Township 31 North, Range 3 East, Seward Meridian, lying south of the Susitna River;

(50) That portion of Township 31 North, Range 4 East, Seward Meridian, lying south of the Susitna River;

(51) Township 31 North, Range 5 East, Seward Meridian;

(52) Township 31 North, Range 6 East, Seward Meridian;

(53) Township 31 North, Range 7 East, Seward Meridian, those portions of Sections 2 - 4 and Sections 11 - 12 lying south of the Susitna River, and

Sections 5 - 10

Sections 15 - 21

Sections 28 - 33;

(54) That portion of Township 32 North, Range 4 East, Seward Meridian, lying south of the Susitna River;

(55) That portion of Township 32 North, Range 5 East, Seward Meridian, lying south of the Susitna River;

(56) That portion of Township 32 North, Range 6 East, Seward Meridian, lying south of the Susitna River;

(57) That portion of Township 32 North, Range 7 East, Seward Meridian, lying south of the Susitna River;

(58) Township 3 North, Range 9 West, Copper River Meridian,

Sections 1 - 30

Sections 33 - 34;

(59) Township 3 North, Range 10 West, Copper River Meridian;

(60) Township 3 North, Range 11 West, Copper River Meridian;

(61) Township 4 North, Range 9 West, Copper River Meridian, all sections except for portions of sections 20 and 29 described as John Lake Subdivision (ASLS-82-190);

(62) Township 4 North, Range 10 West, Copper River Meridian;

(63) Township 4 North, Range 11 West, Copper River Meridian;

(64) Township 5 North, Range 9 West, Copper River Meridian;

(65) Township 5 North, Range 10 West, Copper River Meridian,

Sections 1 - 4

Sections 9 - 16

Sections 19 - 36;

(66) Township 6 North, Range 9 West, Copper River Meridian;

(67) Township 6 North, Range 10 West, Copper River Meridian,

Sections 1 - 3

Sections 10 - 15

Sections 22 - 27

Sections 34 - 36;

(68) Township 7 North, Range 9 West, Copper River Meridian;

(69) Township 7 North, Range 10 West, Copper River Meridian,

Sections 1 - 3

Sections 10 - 15

Sections 22 - 27

Sections 34 - 36;

(70) Township 8 North, Range 9 West, Copper River Meridian;

(71) Township 8 North, Range 10 West, Copper River Meridian,

Sections 1 - 3

Sections 10 - 15

Sections 22 - 27

Sections 34 - 36;

(72) That portion of Township 9 North, Range 9 West, Copper River Meridian, lying southwest of the Tyone River;

(73) Township 9 North, Range 10 West, Copper River Meridian,

Sections 1 - 4

Sections 9 - 16

Sections 23 - 26

Sections 35 - 36;

(74) That portion of Township 10 North, Range 9 West, Copper River Meridian, lying southwest of the Tyone River;

(75) Township 10 North, Range 10 West, Copper River Meridian, that portion of Sections 12 and 13 south of the Tyone River, and

Sections 21 - 28

Sections 33 - 36.



Sec. 41.23.050. - Purpose of AS 41.23.050 - 41.23.080.

The purpose of AS 41.23.050 - 41.23.080 is to establish the area described in AS 41.23.080 as the Ernie Haugen Public Use Area. The Ernie Haugen Public Use Area is established to

(1) protect and maintain fish and wildlife habitat so that traditional public uses may continue;

(2) perpetuate and enhance public enjoyment of fishing, hunting, trapping, viewing, and photography;

(3) perpetuate and enhance general public recreation in a quality environment; and

(4) allow additional public uses of the area, including personal use wood cutting, when determined compatible with the purposes specified in (1) - (3) of this section.



Sec. 41.23.060. - Management.

(a) Management of the surface and subsurface estate of the Ernie Haugen Public Use Area is the responsibility of the department. After adequate public hearings the commissioner may designate incompatible uses and shall adopt and may revise a management plan for the Ernie Haugen Public Use Area. With regard to the management of land within the public use area described in AS 41.23.080 (a), the commissioner shall consult with the Department of Fish and Game in the adoption and revision of the management plan.

(b) The state may not acquire by eminent domain privately owned land within or abutting state-owned land described in AS 41.23.080 but may acquire privately owned land by purchase, exchange, donation, or otherwise for inclusion in the Ernie Haugen Public Use Area.

(c) The commissioner may not manage the Ernie Haugen Public Use Area as a unit of the state park system.



Sec. 41.23.070. - Incompatible uses.

(a) Except as provided in this section, the commissioner may prohibit or restrict incompatible uses under the management plan adopted under AS 41.23.060 within the state-owned land described in AS 41.23.080 .

(b) The commissioner shall allow traditional access to or through the Ernie Haugen Public Use Area by motorized or nonmotorized means of transportation to private land, interests in private land, and for lawful sport and subsistence hunting, fishing, trapping, and recreational purposes in a manner that is compatible with purposes specified in AS 41.23.050 (1) - (3).

(c) If the commissioner determines that a use is incompatible with one or more other uses in a portion of the Ernie Haugen Public Use Area, the commissioner shall state in the management plan adopted or revised under AS 41.23.060

(1) each determination of incompatibility;

(2) the specific area where the incompatibility is determined to exist;

(3) the time within which the incompatibility is determined to exist; and

(4) the reasons for each determination of incompatibility.



Sec. 41.23.080. - Ernie Haugen Public Use Area.

(a) The state-owned land above the mean low water line and land above the mean low water line acquired by the state in the future lying within the parcels described in this subsection are designated as the Ernie Haugen Public Use Area:

Township 61 South, Range 82 East, Copper River Meridian

Section 28: that portion in the W1/2W1/2, SW1/4SE1/4NW1/4, W1/2E1/2SW1/4 that is south of the right-of-way of the Mitkof Highway

Section 29: that portion south of the right-of-way of the Mitkof Highway

Section 30: that portion south of the right-of-way of the Mitkof Highway

Section 31: that portion south of the right-of-way of the Mitkof Highway

Section 32: N1/2NW1/4.

(b) Subject to valid existing rights, the land described in (a) of this section is designated as a special purpose area under art. VIII, sec. 7, Constitution of the State of Alaska.

(c) Subject to a finding of public need by the Department of Natural Resources, the development of transportation facilities including roads, expansion of the existing boat launching ramp and related parking, highways, and ferry terminals by the Department of Transportation and Public Facilities and electric power transmission facilities and other public utilities within the land described in (a) of this section is consistent with the purposes of AS 41.23.050 - 41.23.080.



Sec. 41.23.100. - Purpose of AS 41.23.100 - 41.23.130.

(a) The purpose of AS 41.23.100 - 41.23.130 is to establish the area described in AS 41.23.130 as the Hatcher Pass Public Use Area.

(b) The Hatcher Pass Public Use Area is established to

(1) provide for public recreation activities;

(2) protect and enhance the fishery, waterfowl, and wildlife resources and habitat and provide for public use of the fishery and wildlife resources, including fishing, grazing, hunting, and trapping;

(3) protect the water quality and scenic resources within the Hatcher Pass Public Use Area.



Sec. 41.23.110. - Management.

(a) The commissioner is responsible for the management of the surface and subsurface estate within the Hatcher Pass Public Use Area consistent with the purposes of AS 41.23.100 .

(b) The commissioner of fish and game, the Board of Fisheries, and the Board of Game are responsible for the management of fish and game resources and public use of fish and wildlife in the Hatcher Pass Public Use Area consistent with the purposes of AS 41.23.100 .

(c) After adequate public hearings and in consultation with the commissioner of fish and game, the commissioner shall adopt and may revise a management plan for the Hatcher Pass Public Use Area in consultation with local governments and other affected state agencies. The management plan adopted under this section must be consistent with the purposes stated in AS 41.23.100 . A management plan adopted or revised by the commissioner under this section shall be submitted to the legislature within the first 10 days of the first regular session of the legislature to convene after its adoption or revision by the commissioner.

(d) The provisions of AS 41.23.100 - 41.23.130 do not restrict a responsibility within the Hatcher Pass Public Use Area of the commissioner of fish and game, the Board of Fisheries, the Board of Game, the commissioner of environmental conservation, or the commissioner of public safety.

(e) The Hatcher Pass Public Use Area is closed to mineral entry under AS 38.05.185 - 38.05.275 from September 1, 1986.

(f) Each valid existing mining claim on September 1, 1986 remains valid and shall continue in full force and effect according to its terms.

(g) Except for road construction, the state may not acquire by eminent domain privately owned land within or abutting state-owned land described in AS 41.23.130 but may acquire privately owned land by purchase, exchange, or otherwise for inclusion in the Hatcher Pass Public Use Area from willing landowners.

(h) Except for valid existing rights on September 1, 1986, the commissioner may not sell state land within the Hatcher Pass Public Use Area.



Sec. 41.23.120. - Incompatible uses.

(a) Except as provided in this section, the commissioner may prohibit or restrict incompatible uses under the management plan adopted under AS 41.23.110 within the state-owned land and water described in AS 41.23.130.

(b) Nothing in AS 41.23.100 - 41.23.130 prohibits the Department of Fish and Game from engaging in rehabilitation, enhancement, and development of fish and wildlife habitat within an area described in AS 41.23.130 that is consistent with the purposes stated in AS 41.23.100 .

(c) The commissioner may not restrict lawful fishing, hunting, or trapping rights allowed under a regulation of the Board of Fisheries or the Board of Game within the Hatcher Pass Public Use Area.

(d) The commissioner shall designate routes for motorized and nonmotorized access within or across the Hatcher Pass Public Use Area.

(e) The commissioner of public safety and the commissioner of fish and game shall have necessary access for fish and game management, research, and enforcement purposes.

(f) If the commissioner determines that a use is incompatible with one or more other uses in a portion of the Hatcher Pass Public Use Area, the commissioner shall state in the management plan adopted or revised under AS 41.23.110

(1) each determination of incompatibility;

(2) the specific area where the incompatibility is determined to exist;

(3) the time within which the incompatibility is determined to exist; and

(4) the reasons for each determination of incompatibility.



Sec. 41.23.130. - Hatcher Pass Public Use Area.

The vacant and unappropriated state-owned land and water and the state land and water acquired in the future that lie within the boundaries described in this section are designated as the Hatcher Pass Public Use Area, are reserved for all uses compatible with their primary function as public use land, and are assigned to the department for control and management:

Township 19 North, Range 1 East, Seward Meridian

Section 1: NW1/4NW1/4, NW1/4NE1/4NW1/4, W1/2SW1/4NW1/4, NE1/4SW1/4NW1/4

Section 2: NE1/4, SE1/4NW1/4, SE1/4NE1/4NW1/4, SE1/4SW1/4NW1/4, SW1/4, NW1/4SE1/4, SW1/4SE1/4, NW1/4SE1/4SE1/4, W1/2NE1/4SE1/4, NE1/4NE1/4SE1/4

Section 10: E1/2E1/2

Section 11: W1/2, NW1/4NE1/4

Section 14: W1/2

Section 15: E1/2E1/2

Section 22: E1/2E1/2

Section 23: W1/2

Section 26: W1/2SW1/4, SW1/4NW1/4

Section 27: E1/2E1/2

Township 20 North, Range 1 East, Seward Meridian

Section 25: S1/2S1/2SE1/4

Section 35: SE1/4, SE1/4SE1/4NE1/4

Section 36: NE1/4, SW1/4, E1/2NW1/4, SW1/4NW1/4, SE1/4NW1/4NW1/4, NW1/4SE1/4, NW1/4NE1/4SE1/4, NW1/4SW1/4SE1/4

Township 20 North, Range 2 East, Seward Meridian

Section 9: E1/2SE1/4, E1/2SW1/4SE1/4, SE1/4SE1/4NE1/4

Section 10: W1/2SW1/4, E1/2NW1/4, SW1/4NW1/4, E1/2NW1/4NW1/4, W1/2NE1/4SW1/4, NW1/4NE1/4, NW1/4SW1/4NE1/4

Section 15: W1/2W1/2NW1/4

Section 16: SE1/4, E1/2NE1/4, E1/2W1/2NE1/4

Section 21: E1/2SW1/4, E1/2SW1/4SW1/4, SW1/4SW1/4SW1/4, SE1/4NW1/4SW1/4, NW1/4SE1/4, W1/2SW1/4SE1/4, NE1/4SW1/4SE1/4, W1/2NE1/4, W1/2NE1/4NE1/4, NW1/4SE1/4NE1/4, SE1/4NW1/4, E1/2NE1/4NW1/4, SW1/4NE1/4NW1/4

Section 28: NW1/4, W1/2NW1/4NE1/4, NW1/4SW1/4, NW1/4SW1/4SW1/4, NW1/4NE1/4SW1/4

Section 29: E1/2SE1/4, SE1/4NE1/4, SW1/4SE1/4, S1/2 NW1/4SE1/4, NE1/4NW1/4SE1/4, S1/2SW1/4, S1/2NE1/4SW1/4

Section 30: S1/2S1/2S1/2, S1/2SE1/4

Section 31: NW1/4, N1/2NE1/4, N1/2S1/2NE1/4

Section 32: N1/2NW1/4, N1/2SW1/4NW1/4, NW1/4NW1/4NE1/4.



Sec. 41.23.140. - Purpose of AS 41.23.140 - 41.23.170.

The purpose of AS 41.23.140 - 41.23.170 is to protect, maintain, enhance, and perpetuate the present use of the area described in AS 41.23.170 as the Goldstream Public Use Area. The Goldstream Public Use Area is established to

(1) protect, maintain, perpetuate, and enhance year-round general public recreation;

(2) protect, maintain, perpetuate, and enhance public enjoyment and use of fish and wildlife;

(3) allow additional public uses of the area in a manner compatible with the purposes specified in (1) - (2) of this section.



Sec. 41.23.150. - Management.

(a) The commissioner is responsible for the management of the surface and subsurface estate of the Goldstream Public Use Area. After adequate public hearings, the commissioner shall adopt and may revise a management plan for the Goldstream Public Use Area. The commissioner shall provide a copy of the management plan and each revision to the chairs of the resource committees of the legislature within 30 days of its adoption or revision. The commissioner shall consult with the Department of Fish and Game in the adoption and revision of the management plan.

(b) Subject to valid existing rights, the commissioner may not dispose of the surface estate in state land within the Goldstream Public Use Area.

(c) Consistent with the purposes of AS 41.23.140 (1) - (3), the commissioner shall allow uses within the Goldstream Public Use Area, including but not limited to horseback riding, hiking, mining, all terrain vehicle driving, bicycling, dog sledding, cross-country skiing, skijoring, snowmachining, camping, and other traditional public uses of fish and wildlife populations such as fishing, hunting, trapping, viewing, and photographing of moose, trumpeter swan and other waterfowl, otter, beaver, mink, muskrat, and fox.

(d) The Goldstream Public Use Area is open to mineral entry under AS 38.05.185 - 38.05.275, and the commissioner may adopt regulations to achieve the purposes specified in AS 41.23.140 (1) - (2). Each valid existing right or permit remains valid and continues in full force and effect according to its terms. The commissioner shall permit the exploration, development, and extraction of subsurface resources in a manner that is compatible with the purposes specified in AS 41.23.140(1) - (2).

(e) The state may not acquire by eminent domain privately-owned land within the boundaries described in AS 41.23.170 but may acquire privately-owned land located within the boundaries described in AS 41.23.170 by purchase, exchange, or otherwise for inclusion in the Goldstream Public Use Area.

(f) The commissioner may not manage the Goldstream Public Use Area as a unit of the state park system.



Sec. 41.23.160. - Incompatible uses.

(a) Except as provided in this section, the commissioner may prohibit or restrict uses determined to be incompatible with the purposes of the Goldstream Public Use Area under AS 41.23.140 (1) - (2) within the state-owned land and water described in AS 41.23.170 .

(b) Consistent with AS 41.23.140 - 41.23.170, the Department of Fish and Game may engage in rehabilitation, enhancement, and development of fish and wildlife habitat within the area described in AS 41.23.170 .

(c) The commissioner may not restrict fishing, hunting, or trapping rights allowed under a regulation of the Board of Fisheries or the Board of Game within the Goldstream Public Use Area.

(d) The commissioner shall allow access to the Goldstream Public Use Area by motorized or nonmotorized means of transportation to private land, interests in private land, and for hunting, fishing, trapping, mining, and recreational purposes in a manner that is compatible with purposes specified in AS 41.23.140 (1) - (2). Existing trails remain open to public use.

(e) The Department of Public Safety and the Department of Fish and Game may have necessary access for fish and game management, research, and enforcement purposes.

(f) If the commissioner determines that a use is incompatible with one or more other uses in a portion of the Goldstream Public Use Area, the commissioner shall state in the management plan adopted or revised under AS 41.23.150

(1) each determination of incompatibility;

(2) the specific area where the incompatibility is determined to exist;

(3) the time within which the incompatibility is determined to exist; and

(4) the reasons for each determination of incompatibility.



Sec. 41.23.170. - Goldstream public use area.

Subject to valid existing rights, the vacant and unappropriated state-owned land and water and the state land and water acquired in the future that lie within the boundaries described in this section are designated as the Goldstream Public Use Area, are reserved for all uses compatible with their primary function as public use land, and are assigned to the department for control and management:

(1) Township 1 North, Range 1 West, Fairbanks Meridian

Section 2: Lots 7 - 8 west of the centerline of Goldstream Road, Lot 11

Lots 9 - 10

Section 3: Lots 5 - 13

Section 4: Lots 9 - 11

Section 5: SW1/4SW1/4

Section 7: Lot 4, S1/2NE1/4, NE1/4SE1/4, S1/2SE1/4

Section 8: E1/2, NE1/4NW1/4, S1/2NW1/4, SW1/4

Section 9: Lots 1 - 2, E1/2NE1/4, SW1/4NE1/4, W1/2NW1/4, SE1/4NW1/4, SW1/4, W1/2NE1/4SE1/4, NW1/4SE1/4

Section 10: NW1/4NW1/4

Section 11: Lots 1 - 5

Section 12: Lots 2 - 3

Section 17: NW1/4NW1/4

Section 18: N1/2NE1/4, SW1/4NE1/4, W1/2SE1/4NE1/4, NE1/4SE1/4SE1/4NE1/4, SE1/4NW1/4, NE1/4SW1/4, SE1/4;

(2) Township 1 North, Range 2 West, Fairbanks Meridian

Section 13: SE1/4, E1/2E1/2E1/2SW1/4

Section 23: NE1/4SW1/4, W1/2SE1/4, W1/2SE1/4SE1/4, SE1/4SE1/4SE1/4, W1/2NE1/4SE1/4SE1/4

Section 24: E1/2

Section 26: W1/2W1/2NW1/4NW1/4

Section 27: N1/2NE1/4NE1/4, SE1/4NE1/4NE1/4, E1/2SW1/4NE1/4NE1/4.






Article 02 - RECREATION RIVERS

Sec. 41.23.400. - Purposes.

(a) The purpose of AS 41.23.400 - 41.23.510 is to establish as recreation rivers the land and water now owned by the state and the land and water acquired in the future by the state that lies within the recreation rivers and the river corridors described in AS 41.23.500 .

(b) The primary purpose for the establishment of the six recreation rivers is the maintenance and enhancement of the land and water described in AS 41.23.500 for recreation.

(c) The primary purposes for the management of the six recreation rivers are

(1) the management, protection, and maintenance of the fish and wildlife populations and habitat on a sustained-yield basis;

(2) continued recreation and economic use, including the uses described in (3) and (4) of this subsection, and enjoyment by the public and individuals of recreational activities that include hunting, fishing, trapping, camping, boating, hiking, snowmachining, skiing, dog mushing, and wildlife viewing, while ensuring the scenic and natural integrity of the recreation river;

(3) multiple use management of upland activities within the recreation river corridor to ensure that mitigation measures to alleviate potential adverse effects on water quality and stream flow will take place; and

(4) accommodation of access for resource uses, including recreation and tourism, within or adjacent to the river corridor.



Sec. 41.23.410. - Compatible activities.

The commissioner shall allow the following activities on a recreation river or within a recreation river corridor when they are compatible with AS 41.23.400 and consistent with a management plan adopted under AS 41.23.440 :

(1) the use of aircraft, powerboats, snowmachines, all-terrain vehicles, motorized transportation, and transportation by animal;

(2) the sale and harvest of wood products under AS 41.23.470 (b);

(3) sand and gravel extraction under AS 41.23.470 (b);

(4) the construction and operation of recreation facilities; and

(5) other uses permitted in the management plan required by AS 41.23.440, including mining and mineral development.



Sec. 41.23.420. - General management of recreation rivers and corridors.

(a) The state-owned land and water within the area established as a recreation river under AS 41.23.500 , including the recreation river corridor, is assigned to the commissioner for management consistent with the purposes of AS 41.23.400 .

(b) The commissioner shall reserve to the state under AS 46.15.145 an instream flow or level for the water in the rivers described in AS 41.23.500 that is adequate to achieve the purposes of AS 41.23.400 .

(c) The commissioner may regulate boating, if necessary, under the management plan adopted under AS 41.23.440 .

(d) The provisions of AS 41.23.400 - 41.23.510 do not affect the authority of

(1) the Department of Fish and Game, the Board of Fisheries, the Board of Game, or the Big Game Commercial Services Board under AS 08.54, AS 16, or AS 41.99.010 ;

(2) the Department of Environmental Conservation under AS 46.03; or

(3) state agencies and municipalities under AS 46.39.010 and AS 46.40.100.

(e) The commissioner may not restrict the use of weapons, including firearms, within a recreation river and a recreation river corridor except in sites of high public use such as picnic areas, boat ramps, camping grounds, and parking areas when the commissioner determines that the use of weapons constitutes a threat to public safety. Except as provided in this subsection, the commissioner may not restrict fishing, hunting, or trapping within a recreation river and its recreation river corridor.

(f) The authority of the commissioner under AS 41.23.400 - 41.23.510 ceases where the land and water established as a recreation river under AS 41.23.400 - 41.23.510 meets land and water that is not established as a recreation river.



Sec. 41.23.430. - Advisory board.

(a) A 13-member Recreation Rivers Advisory Board is established. Board members serve without compensation and are not entitled to per diem and travel expenses authorized by law for boards and commissions under AS 39.20.180. The governor shall appoint members representing

(1) commercial fishing;

(2) sport fishing;

(3) sport hunting;

(4) conservation;

(5) subsistence;

(6) forest products;

(7) mining;

(8) powerboat users;

(9) recreationally-oriented commercial users;

(10) other recreational users;

(11) private property owners within the recreation river corridor;

(12) the Matanuska-Susitna Borough Planning Commission from the membership of the planning commission; and

(13) the mayor of the Matanuska-Susitna Borough or the designee of the mayor.

(b) The commissioner shall consult with the advisory board in preparing, adopting, and revising the recreation river management plan and regulations affecting use and management of the recreation rivers.



Sec. 41.23.440. - Management plan.

(a) The commissioner, in consultation with representatives of affected municipalities, shall prepare and adopt and may revise a management plan for each of the six recreation rivers and their recreation river corridors. In preparing or revising the plan, the commissioner and each affected municipality shall consult with the public and state agencies, including the commissioner of fish and game and the advisory board established under AS 41.23.430 . In preparation or revision of the plan, the commissioner shall comply with the notice requirements of AS 38.05.945 and provide written notice by first-class mail to private property owners in the recreation river corridors and shall hold at least two public hearings in municipalities and communities near the recreation river and the recreation river corridor. The management plan shall establish long-range guidelines and management practices consistent with AS 41.23.400 to

(1) establish guidelines and restrictions, if necessary, for an activity occurring under AS 41.23.410 to implement the purposes of AS 41.23.400;

(2) protect, maintain, or enhance the fish and wildlife habitat and the free-flowing nature of the river;

(3) identify special recreation values and manage the level of intensity and types of recreation uses;

(4) designate management guidelines for development activities;

(5) designate management guidelines for commercial recreation activities or development, including recreation services;

(6) provide for necessary public services, such as transportation and utility corridors, crossing or fording corridors, public safety, and law enforcement;

(7) allow reasonable access to public land and private inholdings, including municipal land that is offered for sale or lease, and to land beyond or adjacent to the recreation river and the recreation river corridor;

(8) establish criteria and expedient timelines to review future proposed uses for compatibility with AS 41.23.400 .

(b) The commissioner shall adopt regulations necessary to implement the management plan. The commissioner may not adopt regulations before a management plan takes effect. The commissioner may designate employees of the department as peace officers to enforce the provisions of AS 41.23.400 - 41.23.510.

(c) A management plan proposed by the commissioner under (a) of this section shall be submitted to the legislature for review within the first 10 days of the first regular session of the legislature to convene after completion of the plan by the commissioner. The plan takes effect 100 days after submission of the plan to the legislature unless rejected by an act of the legislature.



Sec. 41.23.450. - Management of municipal land.

If a municipality commits land for inclusion in a recreation river corridor described in AS 41.23.500 , the commissioner shall obtain the concurrence of the municipality to the management plan proposed under AS 41.23.440 as it applies to municipal land. The commissioner shall cooperate, at the request of a municipality, in planning for municipal land adjacent to a recreation river corridor. Municipal land not committed by a municipality for inclusion in a recreation river corridor is excluded from the operation of the management plan.



Sec. 41.23.460. - Acquisition of additional land.

(a) The commissioner may acquire in the name of the state land that is adjacent to or located within the land described in AS 41.23.500 by purchase, lease, gift, or exchange for inclusion within a recreation river corridor.

(b) The commissioner may not acquire land for inclusion in a recreation river corridor by eminent domain.



Sec. 41.23.470. - Application of public land laws.

(a) The provisions of AS 38.04, AS 38.05, AS 38.35, and AS 38.95 apply to land described in AS 41.23.500 except to the extent that a provision of AS 41.23.400 - 41.23.510 is inconsistent.

(b) The commissioner may conduct only a negotiated timber or material sale under AS 38.05.115 to provide for personal use, including house logs and firewood, or for a use incidental to the construction of access, or for habitat enhancement.

(c) The commissioner may permit mining leasing under AS 38.05.205 on upland within a recreation river corridor if leasing is allowed under a management plan that has been adopted by the commissioner. The commissioner shall establish appropriate conditions for permits, operating plans, and leases to mitigate the effects of mineral development activities on the environment and to prevent to the extent practicable degradation of the recreation uses of the river.

(d) To enhance public use and enjoyment of a recreation river corridor under a management plan adopted under AS 41.23.440 , the commissioner may provide for the construction and operation of commercial facilities such as lodges, campgrounds, and boat launches by

(1) leasing land under AS 38.05.070 , including competitive leasing to a prequalified bidder; and

(2) contracting for the construction and operation of a facility under AS 36.30 so long as the facility is not in competition with a private facility or enterprise.

(e) The annual estimated balance in the account maintained by the commissioner of administration under AS 37.05.142 may be appropriated by the legislature to the department to carry out the purposes of AS 41.23.400 - 41.23.510.



Sec. 41.23.480. - Cooperative management agreements.

(a) The commissioner may enter into a cooperative management agreement for the management of land and water described in AS 41.23.500 or of other adjacent land and water with a federal agency, a municipality, another agency of the state, or a private landowner.

(b) The commissioner may transfer the management of a specific site within a recreation river corridor described in AS 41.23.500 to a state agency, a municipality, or a private entity to carry out a program authorized by law or to enhance the objectives of the management plan adopted under AS 41.23.440 .

(c) The commissioner may not manage a recreation river corridor described in AS 41.23.500 as a unit of the state park system or as a game refuge, game sanctuary, or a critical habitat. The commissioner may assign management of a recreation facility or site such as a campground or a boat launch to the division of parks.



Sec. 41.23.490. - Limitation on establishment.

State-owned land and water may be established as a recreation river corridor only by the legislature.



Sec. 41.23.500. - Establishment of recreation rivers and recreation river corridors.

Subject to valid existing rights, the state-owned land and water and all land and water acquired by the state in the future, including shore and submerged land that lies within the following described parcels, are established as recreation rivers and reserved as special purpose areas under art. VIII, sec. 7, Constitution of the State of Alaska and shall be retained by the state and be managed under AS 41.23.400 - 41.23.510;

(1) Alexander Creek State Recreation River

(A) Township 16 North, Range 7 West, Seward Meridian

Sections 6 - 7

Sections 18 - 19

(B) Township 17 North, Range 7 West, Seward Meridian

Section 6: Otter Lake, Weenie Lake, and the remaining state-owned land in the SW1/4

Section 7: Otter Lake and Tracts F-2 and F-3 of ASLS 79-147

Section 18: S1/2, W1/2NW1/4

Section 19

Sections 30 - 31

Section 32: W1/2

(C) Township 17 North, Range 8 West, Seward Meridian

Section 1

Section 2: E1/2, N1/2NW1/4

Section 3: N1/2N1/2

Section 4: N1/2, N1/2SE1/4

Section 11: NE1/4, E1/2SE1/4

Section 12

Section 13: E1/2, E1/2NW1/4

Section 24: NE1/4, E1/2SE1/4

(D) Township 18 North, Range 8 West, Seward Meridian

Section 4: W1/2

Section 5

Section 6: NE1/4

Section 8: N1/2, SE1/4

Section 9

Section 10: SW1/4

Section 14: W1/2SW1/4, SE1/4SW1/4

Section 15: W1/2, SE1/4, S1/2NE1/4

Section 16: N1/2, SE1/4

Section 22: N1/2, N1/2S1/2, S1/2SE1/4

Section 23: W1/2, W1/2SE1/4

Section 26: W1/2, W1/2E1/2, E1/2SE1/4

Section 27: E1/2NE1/4

Section 33: SW1/4, S1/2SE1/4

Section 34: S1/2S1/2

Section 35

Section 36: W1/2

(E) Township 19 North, Range 8 West, Seward Meridian

Section 19: W1/2, W1/2E1/2

Section 29: W1/2W1/2

Section 30

Section 31: E1/2, E1/2W1/2

Section 32

(F) Township 19 North, Range 9 West, Seward Meridian

Sections 3 - 4

Sections 9 - 10

Section 13: S1/2

Section 14: S1/2

Sections 15 - 16

Section 22: N1/2

Section 23: N1/2

Section 24;

(2) Kroto Creek and Moose Creek State Recreation River

(A) Township 19 North, Range 6 West, Seward Meridian

Section 2: SW1/4

Section 3

Section 10: E1/2

Section 11

Section 14

Section 15: E1/2E1/2

Section 22: E1/2E1/2

Section 23

Section 25: that portion west of the easternmost bank of the Susitna River

Section 26

Section 27: E1/2E1/2

Section 34: NE1/4NE1/4

Section 35

Section 36: that portion west of the easternmost bank of the Susitna River

(B) Township 20 North, Range 6 West, Seward Meridian

Section 4

Section 5: E1/2

Section 8: NE1/4, E1/2SE1/4

Section 9

Section 15: W1/2

Section 16

Section 21: E1/2, N1/2NW1/4, SE1/4NW1/4

Section 22: NW1/4, S1/2

Section 27

Section 34

(C) Township 21 North, Range 6 West, Seward Meridian

Section 3

Section 9: E1/2SE1/4, SE1/4NE1/4

Section 10

Section 15: W1/2, W1/2NE1/4

Section 16

Section 20: E1/2

Section 21

Section 28

Section 29: E1/2

Section 32: E1/2E1/2, NW1/4NE1/4

Section 33

Section 34: SW1/4

(D) Township 22 North, Range 6 West, Seward Meridian

Sections 4 - 5

Section 6: E1/2, E1/2W1/2

Sections 7 - 9

Sections 16 - 18

Sections 20 - 21

Section 27

Section 28: N1/2, SE1/4, E1/2SW1/4

Section 29: E1/2NE1/4

Section 33: N1/2NE1/4, SE1/4NE1/4

Section 34

(E) Township 23 North, Range 6 West, Seward Meridian

Section 4

Section 7: W1/2

Section 9

Section 16

Section 17: SW1/4SW1/4

Sections 18 - 19

Section 20: W1/2NW1/4

Section 21

Section 28

Sections 30 - 31

Section 32: S1/2

Section 33

(F) Township 23 North, Range 7 West, Seward Meridian

Section 1

Section 2: E1/2

Sections 12 - 13

Section 24

Section 25: N1/2, SE1/4

Section 36: N1/2NE1/4

(G) Township 24 North, Range 6 West, Seward Meridian

Section 4: W1/2

Section 5

Section 6: NE1/4, E1/2SE1/4

Section 8: N1/2, SE1/4, E1/2SW1/4

Section 9

Section 15: SW1/4, SW1/4NW1/4

Section 16

Section 17: NE1/4, N1/2SE1/4

Section 21: E1/2, SE1/4SW1/4

Section 22: NW1/4, N1/2SW1/4, SW1/4SW1/4

Section 28: E1/2W1/2, E1/2

Section 33

(H) Township 24 North, Range 7 West, Seward Meridian

Section 6: S1/2, NW1/4

Section 7

Section 8: S1/2SW1/4

Section 16: W1/2, W1/2E1/2

Section 17

Section 18: N1/2N1/2, SE1/4NW1/4, S1/2NE1/4, N1/2SE1/4, SE1/4SE1/4

Section 19: NE1/4NE1/4

Section 20: N1/2

Section 21: W1/2, SE1/4, W1/2NE1/4

Section 27

Section 28: E1/2

Section 33: NE1/4NE1/4

Section 34: E1/2, E1/2W1/2, NW1/4NW1/4

Section 35: W1/2, SE1/4, S1/2NE1/4

Section 36: SW1/4

(I) Township 24 North, Range 8 West, Seward Meridian

Section 1: E1/2

Section 12: NE1/4, E1/2SE1/4

Section 13: NE1/4NE1/4

(J) Township 25 North, Range 6 West, Seward Meridian

Section 5

Section 8

Section 17

Section 18: SE1/4

Section 19: E1/2, E1/2W1/2

Section 20: W1/2W1/2

Section 29: W1/2W1/2

Section 30: E1/2, E1/2W1/2

Section 31: E1/2

Section 32: W1/2W1/2, SE1/4SW1/4

(K) Township 25 North, Range 7 West, Seward Meridian

Section 5

Section 6: SE1/4, S1/2NE1/4

Section 7: E1/2, SW1/4, E1/2NW1/4

Section 8: NW1/4, W1/2SW1/4

Sections 18 - 19

Sections 30 - 31

(L) Township 25 North, Range 8 West, Seward Meridian

Section 13: E1/2SE1/4

Section 24: E1/2NE1/4

(M) Township 26 North, Range 6 West, Seward Meridian

Section 5

Section 8

Section 17: N1/2, SE1/4, N1/2SW1/4, SE1/4SW1/4

Section 19: SE1/4

Section 20: E1/2, SW1/4, S1/2NW1/4, NE1/4NW1/4

Section 29: E1/2, NW1/4

Section 30: S1/2, NE1/4, SE1/4NW1/4

Section 31: E1/2NE1/4, that portion of NW1/4NE1/4 within retained easement (50' each side of MHWM)

Section 32: Land within 150' of MHWM

(N) Township 26 North, Range 7 West, Seward Meridian

Section 4: W1/2

Section 5: E1/2, S1/2SW1/4

Section 7: SE1/4

Section 8

Section 9: NW1/4, N1/2SW1/4

Section 17

Section 18: E1/2

Section 19

Section 20: W1/2

Section 29: S1/2, NW1/4

Section 30

Section 31: NE1/4

Section 32

(O) Township 27 North, Range 6 West, Seward Meridian

Section 4

Section 5: E1/2

Section 8: E1/2

Section 9

Section 16

Section 17: E1/2

Section 20: E1/2

Section 21

Section 28: W1/2

Section 29: E1/2

Section 32: E1/2

Section 33: W1/2

(P) Township 27 North, Range 7 West, Seward Meridian

Section 7

Section 8: S1/2, NW1/4

Section 9: W1/2

Section 16

Section 17: N1/2, SE1/4

Section 20: E1/2

Section 21

Section 28: N1/2, SW1/4

Section 29: E1/2

Section 32: E1/2

Section 33: W1/2

(Q) Township 27 North, Range 8 West, Seward Meridian

Section 12: NE1/4

(R) Township 28 North, Range 6 West, Seward Meridian

Section 32: S1/2SE1/4

Section 33: S1/2S1/2;

(3) Lake Creek State Recreation River

(A) Township 21 North, Range 9 West, Seward Meridian

Section 3

Section 4: Excluding Tracts A, B, C and D

Section 9: N1/2 Excluding Tracts A and B

Section 10

Section 15

(B) Township 22 North, Range 9 West, Seward Meridian

Section 4: NW1/4, S1/2

Section 5: N1/2, E1/2SE1/4

Section 9: N1/2, SE1/4, E1/2SW1/4

Section 10: W1/2SW1/4, SW1/4NW1/4

Section 15: W1/2

Section 16: E1/2, E1/2W1/2

Section 21: E1/2

Section 22: W1/2

Section 27: W1/2, W1/2SE1/4

Section 28: E1/2

Section 34

(C) Township 23 North, Range 9 West, Seward Meridian

Section 3: W1/2W1/2

Section 4

Section 5: E1/2, E1/2SW1/4

Section 7: SE1/4, SE1/4NE1/4, E1/2SW1/4

Section 8: S1/2, NE1/4, S1/2NW1/4, NE1/4NW1/4

Section 9: N1/2NW1/4, SW1/4NW1/4, NW1/4SW1/4

Section 17: W1/2, W1/2E1/2

Section 18: E1/2

Section 19: N1/2, SE1/4, E1/2SW1/4

Section 20: W1/2, SE1/4, S1/2NE1/4, NW1/4NE1/4

Section 29

Section 30: NE1/4, E1/2NW1/4, NE1/4SW1/4, SE1/4

Section 32

Section 33: S1/2SW1/4, NW1/4SW1/4

(D) Township 24 North, Range 9 West, Seward Meridian

Section 28: S1/2SW1/4, SW1/4SE1/4

Section 29: NW1/4, S1/2

Section 30

Section 31: N1/2

Section 32: NW1/4, E1/2

Section 33

Section 34: SW1/4SW1/4

(E) Township 24 North, Range 10 West, Seward Meridian

Section 3

Section 4: E1/2

Section 10

Section 11: W1/2, W1/2SE1/4, SW1/4NE1/4

Section 13: W1/2W1/2

Section 14

Section 15: NE1/4

Section 23: N1/2, SE1/4

Section 24: W1/2, S1/2SE1/4, NW1/4SE1/4

Section 25

Section 36: NE1/4, E1/2NW1/4

(F) Township 25 North, Range 10 West, Seward Meridian

Sections 6 - 7

Section 8: S1/2, NW1/4

Section 16: W1/2

Section 17

Section 18: E1/2

Section 20: SE1/4, N1/2

Section 21

Section 22: W1/2

Section 25: SW1/4

Section 26: S1/2

Section 27

Section 28: E1/2, NW1/4

Sections 34 - 35

Section 36: W1/2

(G) Township 25 North, Range 11 West, Seward Meridian

Section 1: E1/2

(H) Township 26 North, Range 10 West, Seward Meridian

Section 31

(I) Township 26 North, Range 11 West, Seward Meridian

Sections 3 - 4

Section 9: E1/2

Section 10

Section 14: W1/2

Section 15

Section 22: E1/2, E1/2NW1/4

Section 23

Section 25: S1/2, NW1/4

Section 26

Section 27: NE1/4

Section 35: NE1/4

Section 36

(J) Township 27 North, Range 11 West, Seward Meridian

Section 6: SW1/4

Section 7

Section 8: SW1/4

Sections 17 - 18

Section 19: N1/2, SE1/4

Section 20

Section 21: SW1/4

Sections 28 - 29

Section 30: NE1/4

Section 32: E1/2

Section 33

Section 34: W1/2

(K) Township 27 North, Range 12 West, Seward Meridian

Sections 1 - 3

Section 10: N1/2, SE1/4

Sections 11 - 14

Section 15: NE1/4

Section 23: NE1/4

Section 24: N1/2

(L) Township 28 North, Range 12 West, Seward Meridian

Sections 1 - 5

Sections 8 - 12

Sections 13 - 17

Sections 21 - 24

Sections 25 - 28

Sections 33 - 36;

(4) Little Susitna State Recreation River: the water column of the main stream of the Little Susitna River from mean high water mark to mean high water mark, from the point at which the river crosses the section line dividing Sections 23 and 26 in Township 19 North, Range 1 East, Seward Meridian downstream to the point at which the river crosses the section line between Sections 15 and 22 in Township 16 North, Range 5 West, Seward Meridian; the water column of Lake Creek from mean high water mark to mean high water mark, from the point at which the creek crosses the section line dividing Sections 10 and 11, Township 18 North, Range 4 West, Seward Meridian downstream to the confluence with the Little Susitna River; and

(A) Township 16 North, Range 5 West, Seward Meridian

Section 3

Section 4: E1/2NE1/4

Section 10: E1/2, E1/2W1/2

Section 15: E1/2, E1/2W1/2

(B) Township 17 North, Range 4 West, Seward Meridian

Section 4

Section 6: SW1/4

Section 7: W1/2, S1/2SW1/4

Section 8: E1/2, S1/2SW1/4

Section 17: NW1/4

Section 18: N1/2, N1/2SW1/4

(C) Township 17 North, Range 5 West, Seward Meridian

Sections 12 - 15

Section 22

Section 23: N1/2N1/2, SW1/4NW1/4, W1/2SW1/4

Section 26: W1/2W1/2

Section 27

Section 34

(D) Township 18 North, Range 1 East, Seward Meridian

Section 8: NW1/4, SW1/4NE1/4, S1/2NE1/4NE1/4

(E) Township 18 North, Range 1 West, Seward Meridian

Section 15: N1/2NE1/4

Section 16: NW1/4, N1/2NE1/4, SE1/4NE1/4

(F) Township 18 North, Range 2 West, Seward Meridian

Section 15: NW1/4, N1/2NE1/4, NW1/4SW1/4

Section 16: S1/2

Section 17: S1/2

Section 19: NW1/4, W1/2NE1/4, E1/2SW1/4

(G) Township 18 North, Range 3 West, Seward Meridian

Section 19

Section 20: SW1/4, W1/2SE1/4, SE1/4NE1/4, W1/2NW1/4

Section 28: N1/2NW1/4, SW1/4NW1/4

Section 29: NE1/4

Section 30

(H) Township 18 North, Range 4 West, Seward Meridian

Section 11: SW1/4, SW1/4SE1/4, SW1/4NW1/4

Section 13: S1/2, SW1/4NE1/4

Section 14

Section 24

Section 25: N1/2

Section 26

Section 27: S1/2

Section 33: S1/2, S1/2NE1/4

Section 34

Section 35: NW1/4, W1/2NE1/4;

(5) Talachulitna State Recreation River

(A) Township 16 North, Range 10 West, Seward Meridian

Section 6: W1/2

Section 7: NW1/4, N1/2SW1/4

(B) Township 16 North, Range 11 West, Seward Meridian

Section 1: E1/2, SW1/4

Section 2: S1/2, NW1/4

Section 3

Section 11: N1/2, N1/2S1/2

Section 12: N1/2, N1/2S1/2

(C) Township 17 North, Range 10 West, Seward Meridian

Section 6: W1/2, W1/2SE1/4

Section 7

Sections 18 - 19

Sections 30 - 31

(D) Township 17 North, Range 11 West, Seward Meridian

Section 1: E1/2E1/2

Section 3: W1/2

Sections 4 - 5

Section 6: S1/2

Sections 7 - 8

Section 9: N1/2, SE1/4

Section 10

Section 14: W1/2

Section 15

Section 17: NW1/4

Section 18: N1/2, SW1/4

Section 19: NW1/4NW1/4

Section 22

Section 23: W1/2

Section 25: E1/2E1/2

Section 26: W1/2

Section 27

Section 34

Section 35: W1/2

(E) Township 17 North, Range 12 West, Seward Meridian

Section 7: S1/2

Section 12: S1/2

Section 13

Section 14: S1/2

Section 15: S1/2

Section 16: S1/2

Sections 17 - 18

Section 20: E1/2

Sections 21 - 23

Section 24: N1/2, N1/2S1/2

(F) Township 17 North, Range 13 West, Seward Meridian

Section 9: S1/2

Section 10: S1/2

Section 11: S1/2

Section 12: S1/2

Sections 13 - 16

Section 24: N1/2

(G) Township 18 North, Range 10 West, Seward Meridian

Section 18: SW1/4SW1/4

Section 19: NW1/4, S1/2NE1/4, E1/2SW1/4, SE1/4

Section 20: S1/2, NE1/4

Section 21

Section 22: W1/2W1/2

Section 26: W1/2SW1/4, SW1/4NW1/4

Section 27: S1/2, S1/2N1/2

Sections 28 - 29

Section 30: E1/2, E1/2W1/2

Section 31: NE1/4, S1/2NW1/4, NE1/4NW1/4, SW1/4, W1/2SE1/4

Section 33: NE1/4NE1/4

Section 34: N1/2NW1/4

(H) Township 18 North, Range 11 West, Seward Meridian

Section 6: W1/2, W1/2E1/2, E1/2SE1/4

Section 7

Section 11: E1/2SE1/4

Section 12: SW1/4SW1/4

Section 13: NW1/4, E1/2SW1/4, SE1/4

Section 16: SW1/4

Sections 17 - 18

Section 19: NE1/4

Section 20: N1/2, SE1/4

Section 21: W1/2

Section 24: E1/2NE1/4

Section 28

Section 29: E1/2

Section 32: E1/2

Section 33

Section 36: E1/2SE1/4SE1/4SE1/4

(I) Township 18 North, Range 12 West, Seward Meridian

Sections 1 - 2

Section 12: N1/2, SE1/4

(J) Township 19 North, Range 12 West, Seward Meridian

Section 3: N1/2, SW1/4

Section 4: E1/2E1/2, W1/2SE1/4, SE1/4SW1/4

Section 9: E1/2, SW1/4, E1/2NW1/4, SW1/4NW1/4

Section 10: NW1/4

Section 15: W1/2SW1/4, SW1/4NW1/4

Section 16

Section 21

Section 22: W1/2W1/2, E1/2SW1/4, SW1/4SE1/4

Sections 27 - 28

Section 34

Section 35: S1/2, NW1/4

(K) Township 20 North, Range 11 West, Seward Meridian

Section 18: W1/2

Section 19: W1/2

(L) Township 20 North, Range 12 West, Seward Meridian

Section 1

Section 2: N1/2

Section 11: E1/2

Sections 12 - 13

Section 14: E1/2

Sections 23 - 24

Section 25: N1/2

Section 26

Section 27: E1/2

Section 34: S1/2, NE1/4, SE1/4NW1/4

Section 35: NW1/4

(M) Township 21 North, Range 11 West, Seward Meridian

Section 31: W1/2

(N) Township 21 North, Range 12 West, Seward Meridian

Section 25: SW1/4, SW1/4SE1/4

Section 26: E1/2SE1/4, SW1/4SE1/4

Section 35: E1/2, SW1/4

Section 36;

(6) Talkeetna State Recreation River: the water column of the Talkeetna River from mean high water mark to mean high water mark from the point at which it crosses the line dividing Townships 28 and 29 North, Seward Meridian, downstream to its confluence with the Susitna River; the water column of Chunilna Creek from mean high water mark to mean high water mark from the point at which it crosses the line dividing Townships 27 and 28 North, Seward Meridian, downstream to its confluence with the Talkeetna River; and

(A) Township 26 North, Range 3 West, Seward Meridian

Sections 1 - 2: north of the left bank of the Sheep River

Section 3: all land north of the left bank of the Talkeetna River and Tract B of ASLS 81 - 196

Section 4: all land north of the left bank of the Talkeetna River and Tract A of ASLS 81 - 196

Section 5: all land north of the left bank of the Talkeetna River and Tract C of ASLS 80 - 94

Section 6: all land north of the left bank of the Talkeetna River and Tract A of ASLS 80 - 84

(B) Township 26 North, Range 4 West, Seward Meridian

Sections 1 - 3: exclusive of ASLS 79 - 149

Section 4: E1/2, SW1/4 exclusive of ASLS 79 - 149

Section 7: S1/2

Section 8: S1/2 exclusive of ASLS 79 - 149

Section 9: E1/2, E1/2W1/2

Section 17: that portion north of the left bank of the Talkeetna River

Section 18: exclusive of DOT 200642

(C) Township 26 North, Range 5 West, Seward Meridian

Section 12: E1/2SE1/4

Section 13: E1/2, E1/2SW1/4, SW1/4SW1/4

Section 23: that portion northeast of the left bank of the Susitna River

Section 24: that portion east of the left bank of the Susitna River and west of the right bank of the main channel of the Talkeetna River (that channel of the river that runs diagonally through the NE1/4 and SW1/4 of Sec. 24)

(D) Township 27 North, Range 1 West, Seward Meridian

Section 1

Section 2: S1/2, NE1/4, S1/2NW1/4

Section 3: SW1/2, S1/2N1/2

Section 4: SE1/4

Sections 7 - 10

Section 11: N1/2

Section 12: NW1/4

Section 15: NW1/4

Section 16: N1/2

Section 17: N1/2

Section 18: N1/2

(E) Township 27 North, Range 2 West, Seward Meridian

Section 2: SW1/4

Section 3: S1/2

Section 4: S1/2

Section 5: SE1/4, E1/2SW1/4

Section 7: SE1/4

Sections 8 - 12

Section 13: N1/2

Section 14: N1/2NE1/4

Section 17

Section 18: E1/2, SW1/4

Section 19

Section 20: N1/2, SW1/4

Section 30: W1/2

(F) Township 27 North, Range 3 West, Seward Meridian

Section 24: E1/2

Section 25

Section 26: SE1/4

Section 31: S1/2

Section 32: S1/2 exclusive of ASLS 79 - 149

Section 33: S1/2S1/2 exclusive of ASLS 79 - 149

Section 34: S1/2S1/2 exclusive of ASLS 79 - 149 and ASLS 76-138

Sections 35 - 36

(G) Township 27 North, Range 4 West, Seward Meridian

Section 36: S1/2SE1/4 exclusive of ASLS 74 - 77 and ASLS 74 - 78

(H) Township 27 North, Range 1 East, Seward Meridian

Section 5: NW1/4

Section 6

(I) Township 28 North, Range 1 West, Seward Meridian

Section 36: SE1/4SE1/4

(J) Township 28 North, Range 1 East, Seward Meridian

Section 2

Section 3: SE1/4

Section 9: SE1/4

Section 10

Section 11: NW1/4, W1/2NE1/4, W1/2SW1/4

Section 15: N1/2, SW1/4

Section 16: E1/2SW1/4

Section 20: SE1/4

Section 21

Section 22: NW1/4

Section 28: N1/2, SW1/4

Section 29: E1/2, SW1/4, SE1/4NW1/4

Section 31: SW1/4, E1/2

Section 32

Section 33: NW1/4.



Sec. 41.23.510. - Definition.

In AS 41.23.400 - 41.23.510,

"recreation river corridor" means the uplands within a recreation river established under AS 41.23.500 .






Article 03 - RECREATIONAL MINING AREAS

Sec. 41.23.600. - Purpose.

The purpose of AS 41.23.600 - 41.23.620 is to establish the area described in AS 41.23.620 as the Caribou Creek Recreational Mining Area. The Caribou Creek Recreational Mining Area is established to provide for a public recreational mining area to permit public recreational activities and to allow other multiple use activities to continue as long as the activities do not detract from the primary purpose for the establishment of the Caribou Creek Recreational Mining Area.



Sec. 41.23.610. - Management and regulations.

(a) The commissioner is responsible for the management of the surface and subsurface estate within the Caribou Creek Recreational Mining Area necessary to carry out the purposes of AS 41.23.600 . The commissioner shall adopt and may revise a management plan and shall adopt regulations for the management, use, and development of the Caribou Creek Recreational Mining Area.

(b) The management plan, including any revisions, and regulations adopted by the commissioner shall be developed in consultation with the commissioner of fish and game and the commissioner of transportation and public facilities. The management plan and regulations shall address, but not be limited to,

(1) the methods of mining permitted within the Caribou Creek Recreational Mining Area;

(2) the types of mining equipment that may be used within the Caribou Creek Recreational Mining Area;

(3) the protection of habitat within the Caribou Creek Recreational Mining Area; and

(4) other restrictions consistent with the purposes stated in AS 41.23.600.

(c) Except as provided in this subsection, the Caribou Creek Recreational Mining Area is open to recreational mining under AS 41.23.600 - 41.23.620. The commissioner of fish and game is responsible for the management of the fish and game resources and the public use of fish and wildlife resources within the Caribou Creek Recreational Mining Area consistent with the purposes stated in AS 41.23.600. The commissioner of fish and game shall issue a general permit to the public authorizing recreational mining activities subject to seasonal restrictions on the mining activities within specified waterbody areas necessary to maintain fishery resources within the Caribou Creek Recreational Mining Area.

(d) The Caribou Creek Recreational Mining Area is closed to mineral entry under AS 38.05.185 - 38.05.275.

(e) The commissioner shall permit the construction and realignment of the Glenn Highway by the commissioner of transportation and public facilities within the Caribou Creek Recreational Mining Area as follows:

(1) Township 20 North, Range 10 East, Seward Meridian

Section 29: The centerline of the realigned Glenn Highway is described as commencing at the Southwest corner of Section 29; thence on a state plane, Zone 4 bearing of North 2 degrees 09'55" West, along the West boundary of Section 29, 1481.55 feet to proposed centerline Station 692+58.19 and the True Point of Beginning; thence South 85 degrees 52'40" East, a distance of 3395.32 feet to proposed centerline Station 726+53.51; thence along a curve to the left, having a radius of 916.73 feet, through an arc of 121 degrees 37'14", a distance of 1945.93 feet to P.C.C. Station 745+99.44; thence along a compound curve to the left, having a radius of 1637.02 feet, through an arc of 30 degrees 01'50", a distance of 858.01 feet to Point of Tangent Station 754+57.45; thence North 57 degrees 31'44" West, a distance of 453.00 feet to P.C. Station 759+10.45; thence along a curve to the right, having a radius of 996.45 feet, through an arc of 144 degrees 30'28", a distance of 2513.18 feet to Point of Tangent Station 784+23.63 BACK = 741+49.55 AHEAD; thence North 86 degrees 58'44" East, a distance of 1347.13 feet to Station 754+96.68, a point on the east boundary of Section 29, said point is South 2 degrees 09'55" East, a distance of 115.88 feet from the Northeast corner of Section 29;

(2) the right-of-way lines that cross Caribou Creek Recreational Mining Area extend varying distances from the centerline as follows:

(A) from Station 760+00 to Station 765+00 the right-of-way extends 300 feet on the left of centerline and 150 feet on the right;

(B) from Station 765+00 to Station 780+00, the right-of-way extends 300 feet on each side of the centerline;

(C) from Station 780+00 to P.T. Station 784+23.63 the right-of-way extends 300 feet on the left and 400 feet to the right of the centerline.



Sec. 41.23.620. - Caribou Creek Recreational Mining Area.

The vacant and unappropriated state-owned land and water and the state land and water acquired in the future that lie within 100 feet of either ordinary high water or mean high tide of the banks of the creeks or rivers described in this section are designated as the Caribou Creek Recreational Mining Area, are reserved from all uses incompatible with the purposes of AS 41.23.600 , and are assigned to the department for control and management:

Township 20 North, Range 10 East, Seward Meridian

(1) That portion of Caribou Creek located in

Section 28: W1/2

Section 29: E1/2

(2) That portion of the Matanuska River located in

Section 32: SE1/4

Section 33: NE1/4, NW1/4, SW1/4.



Sec. 41.23.630. - Petersville Recreational Mining Area.

(a) The purpose of this section is to establish the area described in (f) of this section as the Petersville Recreational Mining Area. The Petersville Recreational Mining Area is established to provide for a public recreational mining area to permit public recreational activities and to allow other multiple-use activities to continue as long as the activities do not detract from the primary purpose for the establishment of the Petersville Recreational Mining Area.

(b) The commissioner is responsible for the management of the surface and subsurface estate within the Petersville Recreational Mining Area necessary to carry out the purposes of this section. The commissioner shall adopt and may revise a management plan and shall adopt regulations for the management, use, and development of the Petersville Recreational Mining Area. The management plan, including any revisions, and regulations adopted by the commissioner shall be developed in consultation with the commissioner of fish and game and the commissioner of transportation and public facilities. The management plan and regulations must address, but not be limited to,

(1) the methods of mining permitted within the Petersville Recreational Mining Area;

(2) the types of mining equipment that may be used within the Petersville Recreational Mining Area;

(3) the protection of habitat within the Petersville Recreational Mining Area; and

(4) other restrictions consistent with the purposes stated in this section.

(c) Except as provided in this subsection, the Petersville Recreational Mining Area is open to recreational mining under this section. The commissioner of fish and game is responsible for the management of the fish and game resources and the public use of fish and wildlife resources within the Petersville Recreational Mining Area consistent with the purposes stated in this section. The commissioner of fish and game shall issue a general permit to the public authorizing recreational mining activities subject to seasonal restrictions on the mining activities within specified waterbody areas necessary to maintain fishery resources within the Petersville Recreational Mining Area.

(d) The Petersville Recreational Mining Area is closed to mineral entry under AS 38.05.185 - 38.05.275.

(e) The commissioner shall permit the construction and realignment of the Petersville Road within the Petersville Recreational Mining Area as is determined necessary by the commissioner of transportation and public facilities.

(f) The vacant and unappropriated state-owned land and water and the state land and water acquired in the future that lie within the following described mining claims described in United States Mineral Survey No. 2384 are reserved from all uses incompatible with the purposes of this section and are assigned to the department for control and management as the Petersville Recreational Mining Area:

(1) Township 28 North, Range 8 West, Seward Meridian

Sections 6 - 8: Daisy No. 2; Hidden Treasure No. 1; Hidden Treasure No. 2; Flora No. 1; Flora No. 2; Moose No. 1; Beaver No. 1; Alexander No. 1; Alexander No. 2; Lost Shovel No. 1; Lost Shovel No. 2; Peters Creek No. 8; Peters Creek No. 9; Peters Creek No. 10; Peters Creek No. 11;

Sections 21 and 28: Alder No. 1; Alder No. 2; Cottonwood No. 3; Cottonwood No. 4; Seattle No. 1; Seattle No. 2; Contact No. 1; Contact Claim No. 2; Willow Claim; Korter Bench.

(2) Township 28 North, Range 9 West, Seward Meridian

Section 1: Daisy No. 2; Hidden Treasure No. 1.









Chapter 41.25. - TOURIST DEVELOPMENT



Chapter 41.30. - AREA REDEVELOPMENT



Chapter 41.35. - HISTORIC PRESERVATION

Article 01 - ALASKA HISTORIC PRESERVATION ACT

Sec. 41.35.010. - Declaration of policy.

It is the policy of the state to preserve and protect the historic, prehistoric, and archeological resources of Alaska from loss, desecration, and destruction so that the scientific, historic, and cultural heritage embodied in these resources may pass undiminished to future generations. To this end, the legislature finds and declares that the historic, prehistoric, and archeological resources of the state are properly the subject of concerted and coordinated efforts exercised on behalf of the general welfare of the public in order that these resources may be located, preserved, studied, exhibited, and evaluated.



Sec. 41.35.020. - Title to historic, prehistoric, and archeological resources; local display.

(a) The state reserves to itself title to all historic, prehistoric, and archeological resources situated on land owned or controlled by the state, including tideland and submerged land, and reserves to itself the exclusive right of field archeology on state-owned or controlled land. However, nothing in AS 41.35.010 - 41.35.240 diminishes the cultural rights and responsibilities of persons of aboriginal descent or infringes upon their right of possession and use of those resources that may be considered of historic, prehistoric, or archeological value.

(b) Although title to historic, prehistoric, and archeological resources is in the state, local cultural groups may obtain from the state, or retain, for study or display, artifacts and other items of these resources from their respective cultures or areas if the commission created in AS 41.35.300 finds that

(1) the group has a durable building with weatherproof and fireproof construction and humidity control and other factors necessary to serve as a museum which will assure safe preservation of the items, (2) the item sought to be obtained is not one for which there is an undue risk of damage during transportation, and (3) the item sought to be obtained or retained is not one requiring special treatment or care beyond the ability or means of the group requesting it. A group retaining such an item or obtaining one from the state shall house it in the museum building and shall make every reasonable effort to assure its safe preservation. If the commission finds that a local cultural group is not properly taking care of an item the group shall return it to the department.



Sec. 41.35.030. - Designation of monuments and historic sites.

Upon the recommendation of the commission, the governor may declare by public order any particular historic, prehistoric, or archeological structure, deposit, site, or other object of scientific or historic interest that is situated on land owned or controlled by the state to be a state monument or historic site, and the governor may designate as a part of the monument or site as much land as is considered necessary for the proper access, care, and management of the object or site to be protected. When an object or site is situated on land held in private ownership, it may be declared a state monument or historic site in the same manner, with the written consent of the owner.



Sec. 41.35.040. - Administration and financial support of monuments and historic sites.

State-owned monuments, sites, and other historic, prehistoric, or archeological properties owned or purchased by the state are under the control of the department, and their maintenance shall be covered in the appropriations made to the department. Privately owned state monuments or historic sites are eligible to receive state support for their maintenance, restoration, and rehabilitation if they are kept accessible to the general public and application for support is made in conformity with regulations adopted by the commissioner.



Sec. 41.35.045. - Fees for guided tours through historical sites. [Repealed, Sec. 3 ch 89 SLA 1987].

Repealed or Renumbered



Sec. 41.35.050. - Regulations.

The commissioner shall adopt regulations to carry out the purposes of AS 41.35.010 - 41.35.240.



Sec. 41.35.060. - Power to acquire historic, prehistoric, or archeological properties.

(a) The department, with the recommendation of the commission, may acquire real and personal properties that have statewide historic, prehistoric, or archeological significance by gift, purchase, devise, or bequest. The department shall preserve and administer property so acquired. The department may acquire property adjacent to the property having historic, prehistoric, or archeological significance when it is determined to be necessary for the proper use and administration of the significant property.

(b) If an historic, prehistoric, or archeological property which has been found by the department, upon the recommendation of the commission, to be important for state ownership is in danger of being sold or used so that its historic, prehistoric, or archeological value will be destroyed or seriously impaired, or is otherwise in danger of destruction or serious impairment, the department may establish the use of the property in a manner necessary to preserve its historic, prehistoric, or archeological character or value. If the owner of the property does not wish to follow the restrictions of the department, the department may acquire the property by eminent domain under AS 09.55.240 - 09.55.460.



Sec. 41.35.070. - Preservation of historic, prehistoric, and archeological resources threatened by public construction.

(a) The department shall locate, identify, and preserve in suitable records information regarding historic, prehistoric, and archeological sites, locations, and remains. The information shall be submitted to the heads of the executive departments of the state.

(b) Before public construction or public improvement of any nature is undertaken by the state, or by a governmental agency of the state or by a private person under contract with or licensed by the state or governmental agency of the state, the department may survey the affected area to determine if the area contains historic, prehistoric, or archeological values.

(c) If the department determines that historic, prehistoric, or archeological sites, locations, or remains will be adversely affected by the public construction or improvement, the proposed public construction or improvement may not be commenced until the department has performed the necessary investigation, recording, and salvage of the site, location, or remains. All investigation, recording, and salvage work shall be performed as expeditiously as possible so that no state construction project will be unduly impaired, impeded, or delayed.

(d) If in the course of performing public construction or improvements, historic, prehistoric, or archeological sites, locations, remains, or objects are discovered, the department shall be notified and its concurrence shall be requested in continuing the construction or improvement. Upon receipt of this notice, the department shall survey the area to determine whether the area contains historic, prehistoric, or archeological data which should be preserved in the public interest. The survey shall be conducted as expeditiously as possible. If, as a result of the survey, it is determined that (1) this data exists in the area, (2) the data has exceptional historic, prehistoric, or archeological significance, and should be collected and preserved in the public interest, and (3) it is feasible to collect and preserve the data, the department shall perform the necessary work to collect and preserve the data. This work shall be performed as expeditiously as possible.

(e) If the concurrence of the department required under (b) and (c) of this section is not obtained after 90 days from the filing of a request for its concurrence to proceed with the project, the agency or person performing the construction or improvement may apply to the governor for permission to proceed without that concurrence, and the governor may take the action the governor considers best in overruling or sustaining the department.

(f) The costs of investigation, recording, and salvage of the site shall be reimbursed by the agency sponsoring the construction project.

(g) Notwithstanding (a) - (f) of this section, all actions to stop any project shall first be approved in writing by the commissioner.



Sec. 41.35.080. - Permits.

The commissioner may issue a permit for the investigation, excavation, gathering, or removal from the natural state, of any historic, prehistoric, or archeological resources of the state. A permit may be issued only to persons or organizations qualified to make the investigations, excavations, gatherings, or removals and only if the results of these authorized activities will be made available to the general public through institutions and museums interested in disseminating knowledge on the subjects involved. If the historic, prehistoric, or archeological resource involved is one which is, or is located on a site which is, sacred, holy, or of religious significance to a cultural group, the consent of that cultural group must be obtained before a permit may be issued under this section.



Sec. 41.35.090. - Notice required of private persons.

Before any construction, alteration, or improvement of any nature is undertaken on a privately owned, officially designated state monument or historic site by any person, the person shall give the department three months notice of intention to construct on, alter, or improve it. Before the expiration of the three-month notification period, the department shall either begin eminent domain proceedings under AS 41.35.060(b) or undertake or permit the recording and salvaging of any historic, prehistoric, or archeological information considered necessary.



Sec. 41.35.100. - Excavation and removal of historic, prehistoric, or archeological remains on private land.

Before any historic, prehistoric, or archeological remains are excavated or removed from private land by the department, the written approval of the owner shall first be secured. When the value of the private land is diminished by the excavation or removal, the owner of the land shall be compensated for the loss at a monetary sum mutually agreed on by the department and the owner or at a monetary sum set by the court.



Sec. 41.35.110. - 41.35.190. - Historic sites advisory committee. [Repealed, E.O. No. 83, Sec. 20 (1993)].

Repealed or Renumbered



Sec. 41.35.200. - Unlawful acts.

(a) A person may not appropriate, excavate, remove, injure, or destroy, without a permit from the commissioner, any historic, prehistoric, or archeological resources of the state.

(b) A person may not possess, sell, buy, or transport within the state, or offer to sell, buy, or transport within the state, historic, prehistoric, or archeological resources taken or acquired in violation of this section or 16 U.S.C. 433.

(c) [Repealed, Sec. 3 ch 83 SLA 2001].

(d) An historic, prehistoric, or archeological resource that is taken in violation of this section shall be seized by any person designated in AS 41.35.220 wherever found and at any time. Objects seized may be disposed of as the commissioner determines by deposit in the proper public depository.



Sec. 41.35.210. - Criminal penalties.

A person who is convicted of violating a provision of AS 41.35.010 - 41.35.240 is guilty of a class A misdemeanor.



Sec. 41.35.215. - Civil penalties.

In addition to other penalties and remedies provided by law, a person who violates a provision of AS 41.35.010 - 41.35.240 is subject to a maximum civil penalty of $100,000 for each violation.



Sec. 41.35.220. - Enforcement authority.

The following persons are peace officers of the state and shall enforce AS 41.35.010 - 41.35.240:

(1) an employee of the department authorized by the commissioner;

(2) a peace officer in the state;

(3) any other person authorized by the commissioner.



Sec. 41.35.230. - Definitions.

In AS 41.35.010 - 41.35.240, unless the context otherwise requires,

(1) "commission" means the Alaska Historical Commission established in AS 41.35.300 ;

(2) "historic, prehistoric, and archeological resources" includes deposits, structures, ruins, sites, buildings, graves, artifacts, fossils, or other objects of antiquity which provide information pertaining to the historical or prehistorical culture of people in the state as well as to the natural history of the state.



Sec. 41.35.240. - Short title.

AS 41.35.010 - 41.35.240 may be cited as the Alaska Historic Preservation Act.






Article 02 - ALASKA HISTORICAL COMMISSION

Sec. 41.35.300. - Creation.

There is created in the department the Alaska Historical Commission.



Sec. 41.35.310. - Composition of commission.

The Alaska Historical Commission consists of the following persons:

(1) the lieutenant governor;

(2) the state liaison officer appointed under 16 U.S.C. 470-470n (P.L. 89-665, National Historic Preservation Act of 1966);

(3) three persons with professionally relevant backgrounds appointed from each of the following fields: history, architecture, and archeology;

(4) one person appointed to represent indigenous ethnic groups;

(5) two persons appointed from a list of recommended nominees, containing at least four names, submitted each year by the Alaska Historical Society;

(6) one other person.



Sec. 41.35.320. - Appointment of members.

Members of the commission are appointed by the governor and confirmed by the legislature meeting in joint session. The members of the commission serve at the pleasure of the governor.



Sec. 41.35.330. - Term of office.

The term of office for a member of the commission is three years, except for those who are members by virtue of their positions with the state, who serve for as long as they remain in the position by virtue of which they are members of the commission. Except as provided in AS 39.05.080(4), a member appointed to fill a vacancy serves for the unexpired term of the member succeeded.



Sec. 41.35.340. - Compensation.

The members of the commission serve without compensation but are entitled to per diem and travel expenses authorized by law for other boards and commissions.



Sec. 41.35.345. - Officers.

At the first meeting of each year, the commission shall elect a chair from among its members.



Sec. 41.35.347. - Meetings and quorum.

The commission shall meet at least twice a year. Additional meetings may be called by the chair or by petition of at least five members. Five members of the commission constitutes a quorum.



Sec. 41.35.350. - Duties of the commission.

(a) The duties of the commission are to

(1) survey, evaluate, and catalog Alaska prehistory and history materials now in print;

(2) ascertain and register what Alaska prehistory and history work is now in progress;

(3) identify the existing gaps in the coverage of Alaska's past in presently available published works and establish priorities for bridging them;

(4) prepare a thematic study of Alaska's history for historic preservation;

(5) identify the sources of Alaska's history;

(6) coordinate the production and publication of works that will adequately present all aspects of Alaska's past;

(7) cooperate with the federal government in programs relating to history and archaeology;

(8) develop criteria for the evaluation of state monuments and historic sites and all real and personal property that may be considered to be of historic, prehistoric, or archeological significance as would justify their acquisition and ownership by the state;

(9) cooperate with the department in formulating and administering a statewide historic sites survey under 16 U.S.C. 470-470n (P.L. 89-665, National Historic Preservation Act of 1966);

(10) review those surveys and historic preservation plans that may be required, and approve properties for nomination to the National Register as provided for in 16 U.S.C. 470-470n (P.L. 89-665, National Historic Preservation Act of 1966);

(11) provide necessary assistance to the governor and the legislature for achieving balanced and coordinated state policies and programs for the preservation of the state's historic, prehistoric, and archeological resources;

(12) consult with local historical district commissions regarding the establishment of historical districts under AS 29.55.010 - 29.55.020 and the approval of project alterations under AS 45.98.040 ; recommend, if appropriate, the formulation of additional criteria for the designation of historical districts under AS 29.55.020 (b); approve plans for and evaluate the suitability of specific structures for purposes of loan eligibility and continuance under the historical district revolving loan fund (AS 45.98); and consult with the Department of Commerce, Community, and Economic Development relative to the adoption of regulations for historical district loans under AS 45.98;

(13) determine the correct and most appropriate names of the lakes, streams, places, and other geographic features in the state and their spelling;

(14) pass upon and give names to lakes, streams, places, and other geographic features in the state for which no single generally acceptable name has been in use;

(15) cooperate with local subdivisions of government and, with their approval, change the names of lakes, streams, places, and other geographic features to eliminate duplication of names in the state;

(16) prepare and publish an official state dictionary of geographic names and publish it for sale, either as a complete whole or in parts when ready; and

(17) serve as the state representatives of the United States Board on Geographic Names and cooperate with that board so that there is no conflict between the state and federal designations of geographic features in the state.

(b) In carrying out its duties to name geographic features under this section, the commission shall consider using Alaska Native place names for geographic features in the state that have not previously been named, using Native language writing systems accepted by the Alaska Native Language Center of the University of Alaska at Fairbanks.

(c) When the commission gives a name to a lake, stream, place, or other geographic feature in the state, the name is the official name of the geographic feature and shall be used in all maps, records, documents, and other publications issued by the state or its departments and political subdivisions.

(d) A person may not attempt to modify local usage or name an unnamed geographic feature in an advertisement or publication without first obtaining the approval of the commission. If a person violates this section, the commission shall promptly announce its disapproval and shall adopt an official name for the feature.



Sec. 41.35.360. - Reports. [Repealed, Sec. 35 ch 126 SLA 1994].

Repealed or Renumbered



Sec. 41.35.370. - Executive director. [Repealed, E.O. No. 83 Sec. 20 (1993)].

Repealed or Renumbered



Sec. 41.35.375. - Powers of chairman.

Subject to available appropriations, the chair may, with the concurrence of a majority of the commission, employ necessary personnel and may contract for the services of experts and other persons who may be needed.



Sec. 41.35.380. - Gifts and income.

(a) There is established in the state general fund a special Alaska Historical Commission receipts account into which shall be paid:

(1) all monetary gifts, grants, and bequests received by the commission;

(2) all royalties and other income that the commission receives from its projects.

(b) The legislature may appropriate funds from this account for commission projects.









Chapter 41.37. - CITIZENS' ADVISORY COMMISSION ON FEDERAL AREAS IN ALASKA



Chapter 41.40. - THE JOINT FEDERAL-STATE LAND USE PLANNING COMMISSION FOR ALASKA



Chapter 41.41. - ALASKA NATURAL GAS DEVELOPMENT AUTHORITY

Article 01 - ESTABLISHMENT OF THE AUTHORITY

Sec. 41.41.010. - Establishment of the authority.

(a) There is established the Alaska Natural Gas Development Authority, the purpose of which is to provide one or more of the following services and functions in order to bring natural gas from the North Slope to market, including

(1) the acquisition and conditioning of North Slope natural gas;

(2) the design and construction of the pipeline system;

(3) the operation and maintenance of the pipeline system;

(4) the design, construction, operation, of other facilities necessary for delivering the gas to market and to Southcentral Alaska; and

(5) the acquisition of natural gas market share sufficient to ensure the long-term feasibility of the pipeline system project.

(b) The authority is a public corporation and an instrumentality of the state within the Department of Revenue.

(c) The authority has a legal existence independent of and separate from the state.

(d) The acquisition of natural gas from the North Slope and its delivery to tidewater for shipment to market by the authority is an essential government function of the state.

(e) The authority may not be terminated as long as it has bonds, notes, or other obligations outstanding.



Sec. 41.41.020. - Authority governing body.

(a) The authority shall be governed by a board of directors consisting of seven members from the general public appointed by the governor and confirmed by the legislature.

(b) The board shall annually elect a chair, and may elect other officers, from among its members.



Sec. 41.41.030. - Term of office.

(a) The members of the board shall be appointed for terms of three years, and they may be reappointed.

(b) The terms of the members shall be staggered.



Sec. 41.41.040. - Removal and vacancies.

(a) The governor may remove a member of the board from office. A removal must be in writing and must state the reason for the removal. A member who is removed may not participate in board business and may not be counted for purposes of establishing a quorum after the member receives written notice of removal. A member who is removed is not entitled to honoraria, per diem, or travel expenses authorized under AS 41.41.060 for work performed after the member receives the written notice of removal.

(b) The governor shall promptly fill a vacancy on the board by appointment. An appointee to a vacancy shall hold office for the balance of the term for which the appointee's predecessor on the board was appointed.

(c) A vacancy on the board does not impair the authority of a quorum of the board to exercise all the powers and perform all the duties of the board.



Sec. 41.41.050. - Quorum and voting.

Four members of the board constitute a quorum for the transaction of business and the exercise of the powers and duties of the board. Action may be taken only upon the affirmative vote of a majority of the full membership of the board.



Sec. 41.41.060. - Compensation of board members; per diem and travel expenses.

Members of the board are entitled to per diem and travel expenses authorized for boards and commissions under AS 39.20.180 .



Sec. 41.41.070. - Authority staff.

(a) The board may employ and determine the salary of a chief executive officer.

(b) The chief executive officer may, with the approval of the board, select and employ additional staff as necessary.

(c) An employee of the authority, including the chief executive officer, may not be a member of the board. The chief executive officer and the other employees of the board are in the exempt service under AS 39.25.110.

(d) In addition to its employees, the authority may contract for and engage the services of bond counsel, consultants, experts, and financial advisors the authority considers necessary for the purpose of developing information, furnishing advice, or conducting studies, investigations, hearings, or other proceedings.



Sec. 41.41.080. - Legal counsel.

The attorney general

(1) is the legal counsel for the authority;

(2) shall advise the authority in legal matters; and

(3) shall represent the authority in legal actions.



Sec. 41.41.090. - Conflicts of interest.

(a) Members of the board and the chief executive officer of the authority are subject to the provisions of AS 39.50.

(b) If a member of the board or an employee of the authority acquires, owns, or controls an interest, direct or indirect, in an entity or project in which assets of the authority are invested, the member shall immediately disclose the interest to the board. The disclosure is a matter of public record and shall be included in the minutes of the first board meeting following the disclosure.



Sec. 41.41.100. - Budget.

The revenue earned by operations of the authority must be identified as the source of the operating budget of the authority in the state's operating budget under AS 37.07 (Executive Budget Act).



Sec. 41.41.110. - Audits.

The Legislative Budget and Audit Committee may provide for an annual post audit and annual operational and performance evaluations of the authority's operations and budget.



Sec. 41.41.120. - Reports and publications.

(a) By September 30 of each year, the board shall publish a report of the authority for distribution to the governor and the public. The board shall notify the legislature that the report is available.

(b) The report must include financial statements audited by independent outside auditors and a statement of the amount of money received by the authority from its operations during the period covered.



Sec. 41.41.130. - Tax exemption.

The security instruments issued by the authority, the transfer of the security instruments, and the income on the security instruments are exempt from all taxes and assessments in the state.



Sec. 41.41.140. - Political activities.

The resources of the authority may not be used to finance or influence political activities.



Sec. 41.41.150. - Public access to information.

(a) Information in the possession of the authority is a public record, except that information that discloses the particulars of the business or affairs of a private enterprise or investor is confidential and is not a public record for purposes of AS 40.25.110 - 40.25.140. Confidential information may be disclosed only for the purposes of an official law enforcement investigation or when its production is required in a court proceeding.

(b) The restrictions of (a) of this section do not prohibit the publication of statistics presented in a manner that prevents the identification of particular reports, items, persons, or enterprises.






Article 02 - POWERS OF THE AUTHORITY

Sec. 41.41.200. - Powers of the authority.

In furtherance of its corporate purposes, in addition to its other powers, the authority may

(1) sue and be sued;

(2) adopt a seal;

(3) adopt, amend, and repeal bylaws and regulations;

(4) make and execute contracts and other instruments;

(5) in its own name acquire property, lease, rent, convey, or acquire real and personal property; a project site or part of a project site may be acquired by eminent domain;

(6) acquire natural gas supplies;

(7) issue bonds and otherwise incur indebtedness in accordance with AS 41.41.300 - 41.41.410 in order to pay the cost of a project;

(8) accept gifts, grants, or loans from and enter into contracts or other transactions regarding gifts, grants, or loans with a federal agency or an agency or instrumentality of the state, a municipality, private organization, or other source;

(9) enter into contracts or agreements with a federal agency, agency or instrumentality of the state, municipality, or public or private individual or entity, with respect to the exercise of its powers;

(10) charge fees or other forms of remuneration for the use of authority properties and facilities;

(11) defend and indemnify a current or former member of the board or an employee or agent of the authority against the costs, expenses, judgments, and liabilities as a result of actions taken in good faith on behalf of the authority; and

(12) purchase insurance to protect its assets, services, and employees against liabilities that may arise from authority operations and activities.






Article 03 - REVENUE BONDS AND NOTES

Sec. 41.41.300. - Bonds and notes of the authority.

(a) The authority, by resolution, may issue revenue bonds and bond anticipation notes in order to provide funds to carry out the purposes set out in AS 41.41.010 (a).

(b) The principal and interest on the revenue bonds or notes authorized and issued under (a) of this section are payable from authority funds. Bond anticipation notes may be payable from the proceeds of the sale of bonds or from the proceeds of the sale of other bond anticipation notes or, in the event bond or bond anticipation note proceeds are not available, the notes may be paid from other funds or assets of the authority.

(c) Bonds or notes may be additionally secured by a pledge of a grant or contribution from the federal government, or a corporation, association, institution, or person, or a pledge of money, income, or revenues of the authority from any source.

(d) Bonds or bond anticipation notes of the authority may be issued in one or more series and shall be dated, bear interest at the rate or rates per year or within the maximum rate, be in the denomination, be in the form, either coupon or registered, carry the conversion or registration provisions, have the rank or priority, be executed in the manner and form, be payable at the times, from the sources, and in the medium of payment and place or places within or outside the state, be subject to authentication by a trustee or fiscal agent, and be subject to the terms of redemption with or without premium, as the resolution of the authority may provide. Bond anticipation notes shall mature at the time or times that are determined by the authority. Bonds shall mature at a time not exceeding a number of years from their date that is determined by the authority. Before the preparation of definitive bonds or bond anticipation notes, the authority may issue interim receipts or temporary bonds or bond anticipation notes, with or without coupons, exchangeable for bonds or bond anticipation notes when these definitive bonds or bond anticipation notes have been executed and are available for delivery.

(e) Bonds or bond anticipation notes may be sold in the manner and on the terms the authority determines.

(f) If an officer whose signature or a facsimile of whose signature appears on a bond, note, or coupon attached to them ceases to be an officer before the delivery of the bond, note, or coupon, the signature or facsimile is valid to the same extent as if the officer had remained in office until delivery.



Sec. 41.41.310. - Covenants.

In a resolution of the authority authorizing or relating to the issuance of bonds or bond anticipation notes, the authority has power by provisions in the resolution that will constitute covenants of the authority and contracts with the holders of the bonds or bond anticipation notes to

(1) pledge to a payment or purpose all or a part of its revenues to which its right then exists or may thereafter come into existence, and the money derived from the revenues, and the proceeds of bonds or notes;

(2) covenant as to the use and disposition of payments of principal or interest received by the authority on loans or other investments held by the authority;

(3) covenant as to establishment of reserves or sinking funds and the making of provision for and the regulation and disposition of the reserves or sinking funds;

(4) covenant with respect to or against limitations on a right to sell or otherwise dispose of property of any kind;

(5) covenant as to bonds and notes to be issued, and their limitations, terms, and conditions, and as to the custody, application, and disposition of the proceeds of the bonds and notes;

(6) covenant as to the issuance of additional bonds or notes, or as to limitations on the issuance of additional bonds or notes and the incurring of other debts;

(7) covenant as to the payment of the principal of or interest on the bonds or notes, as to the sources and methods of the payment, as to the rank or priority of the bonds or notes with respect to a lien or security, or as to the acceleration of the maturity of the bonds or notes;

(8) provide for the replacement of lost, stolen, destroyed, or mutilated bonds or notes;

(9) covenant as to the redemption of bonds or notes and privileges of their exchange for other bonds or notes of the authority;

(10) covenant to create or authorize the creation of special funds of money to be held in pledge or otherwise for operating expenses, payment or redemption of bonds or notes, reserves, or other purposes;

(11) establish the procedure, if any, by which the terms of a contract or covenant with or for the benefit of the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent to amendment or abrogation, and the manner in which the consent may be given;

(12) covenant as to the custody of property or investments, their safekeeping and insurance, and the use and disposition of insurance money;

(13) agree with a corporate trustee that may be a trust company or bank having the powers of a trust company within or outside the state as to the pledging or assigning of revenue or funds to which or in which the authority has rights or an interest; the agreement may further provide for other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of a bond or note of the authority and not otherwise in violation of law and may provide for the restriction of the rights of an individual holder of bonds or notes of the authority;

(14) appoint and provide for the duties and obligations of a paying agent or paying agents or other fiduciaries as the resolution may provide within or outside the state;

(15) limit the rights of the holders of a bond or note to enforce a pledge or covenant securing the bonds or notes;

(16) make covenants other than and in addition to the covenants expressly authorized in this section of like or different character, and to make covenants to do or refrain from doing acts and things as may be necessary or convenient and desirable in order to better secure bonds or notes or that, in the absolute discretion of the authority, will tend to make bonds or notes more marketable, notwithstanding that the covenants, acts, or things may not be enumerated in this section.



Sec. 41.41.320. - Limitations of issuance of bonds.

(a) The authority may not issue bonds in an amount that exceeds the amount of bonds authorized to be issued by the legislature.

(b) This section does not apply to the issuance by the authority of refunding bonds or to the issuance by the authority of bonds the proceeds of which are intended to be used to refinance the loans held by the authority.



Sec. 41.41.330. - Independent financial advisor.

In negotiating the private sale of bonds or bond anticipation notes to an underwriter, the authority may retain a financial advisor. A financial advisor retained under this section must be independent from the underwriter.



Sec. 41.41.340. - Validity of pledge.

(a) The pledge of assets or revenue of the authority to the payment of the principal of or interest on an obligation of the authority is valid and binding from the time the pledge is made, and the assets or revenue become immediately subject to the lien of the pledge without physical delivery or further act. The lien of a pledge is valid and binding against all parties having claims in tort, contract, or otherwise against the authority, irrespective of whether those parties have notice of the lien of the pledge.

(b) This section does not prohibit the authority from selling assets subject to a pledge, except that a sale may be restricted by the trust agreement or resolution providing for the issuance of the obligations.



Sec. 41.41.350. - Capital reserve funds.

(a) For the purpose of securing one or more issues of its obligations, the authority may establish one or more special funds, called "capital reserve funds," and shall pay into those capital reserve funds (1) money appropriated and made available by the state for the purpose of those funds, (2) proceeds of the sale of its obligations, to the extent provided in the resolution or resolutions of the authority authorizing their issuance, and (3) other money that may be made available to the authority for the purpose of those funds from another source. All money held in a capital reserve fund, except as provided in this section, shall, subject to appropriation, be used as required solely for the payment of the principal of obligations or of the sinking fund payments with respect to those obligations; the purchase or redemption of obligations; the payment of interest on obligations; or the payment of a redemption premium required to be paid when those obligations are redeemed before maturity. However, money in a fund may not be withdrawn from that fund at any time in an amount that would reduce the amount of that fund to less than the capital reserve requirement set out in (b) of this section, except for the purpose of making, with respect to those obligations, payment, when due, of principal, interest, redemption premiums, and the sinking fund payments for the payment of which other money of the authority is not available. Income or interest earned by, or increment to, a capital reserve fund due to the investment of the fund or other amounts in it may be transferred by the authority to other funds or accounts of the authority to the extent that the transfer does not reduce the amount of the capital reserve fund below the capital reserve fund requirement.

(b) If the authority decides to issue obligations secured by a capital reserve fund, the obligations may not be issued if the amount in the capital reserve fund is less than a percent, not exceeding 10 percent, of the principal amount of all of those obligations secured by that capital reserve fund then to be issued and then outstanding in accordance with their terms, as may be established by resolution of the authority, called the "capital reserve fund requirement," unless the authority, at the time of issuance of the obligations, deposits in the capital reserve fund from the proceeds of the obligations to be issued or from other sources an amount that, together with the amount then in the fund, will not be less than the capital reserve fund requirement.

(c) In computing the amount of a capital reserve fund for the purpose of this section, securities in which all or a portion of the funds are invested shall be valued at par or, if purchased at less than par, at amortized costs as the term is defined by resolution of the authority authorizing the issue of the obligations or by some other reasonable method established by the authority by resolution. Valuation on a particular date must include the amount of interest earned or accrued to that date.

(d) To assure the continued operation and solvency of the authority for the carrying out of its corporate purposes, provision is made in (a) of this section for the accumulation in capital reserve funds of an amount equal to their capital reserve fund requirement.

(e) The chair of the authority shall annually, not later than January 2, make and deliver to the governor and chairs of the house and senate finance committees a certificate stating the sum, if any, required to restore a capital reserve fund to the capital reserve fund requirement. The legislature may appropriate that sum, and all sums appropriated during the current fiscal year by the legislature for the restoration shall be deposited by the authority in the appropriate capital reserve fund.

(f) This section does not create a debt or liability of the state.



Sec. 41.41.360. - Remedies.

A holder of obligations or coupons attached to them issued under the provisions of this chapter, and a trustee under a trust agreement or resolution authorizing the issuance of the obligations, except as restricted by a trust agreement or resolution, either at law or in equity, may enforce all rights granted hereunder or under the trust agreement or resolution, or under another contract executed by the authority under this chapter, and may enforce and compel the performance of all duties required by this chapter or by the trust agreement or resolution to be performed by the authority or by an officer of it.



Sec. 41.41.370. - Negotiable instruments.

All obligations and interest coupons attached to them are negotiable instruments under the laws of this state, subject only to applicable provisions for registration.



Sec. 41.41.380. - Obligations eligible for investment.

Obligations issued under the provisions of this chapter are securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. These obligations may be deposited with a state or municipal officer of an agency or political subdivision of the state for a purpose for which the deposit of bonds, notes, or obligations of the state is authorized by law.



Sec. 41.41.390. - Refunding bonds.

(a) The authority may provide for the issuance of refunding bonds for the purpose of refunding an obligation then outstanding that has been issued under the provisions of this chapter, including the payment of redemption premium on them and interest accrued or to accrue to the date of redemption of the obligations. The issuance of the bonds, the maturities and other details of them, the rights of the holders of them, and the rights, duties, and obligations of the authority in respect of them are governed by the provisions of this chapter that relate to the issuance of obligations insofar as those provisions may be appropriate.

(b) Refunding bonds may be sold or exchanged for outstanding bonds issued under this chapter, and, if sold, the proceeds may be applied, subject to appropriation and in addition to another authorized purpose, to the purchase, redemption, or payment of the outstanding obligations. Pending the application of the proceeds of refunding bonds, with any other available funds, to the payment of the principal of, accrued interest on, and redemption premium on the obligations being refunded, and, if so provided or permitted in the resolution authorizing the issuance of the refunding bonds or in the trust agreement securing them, to the payment of any interest on the refunding bonds and expenses in connection with the refunding, the proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States that mature or that will be subject to redemption, at the option of the holders of them, not later than the respective dates when the proceeds, together with the interest accruing on them, will be required for the purposes intended.



Sec. 41.41.400. - Credit of state not pledged.

(a) Obligations issued under the provisions of this chapter do not constitute a debt, liability, or obligation of the state or of a political subdivision of the state or a pledge of the faith and credit of the state or of a political subdivision of the state but are payable solely from the revenue or assets of the authority. Each obligation issued under this chapter must contain on its face a statement that the authority is not obligated to pay it or the interest on it except from the revenue or assets of the authority and that neither the faith and credit nor the taxing power of the state or of a political subdivision of the state is pledged to the payment of the principal of or the interest on the obligation.

(b) Expenses incurred by the authority in carrying out the provisions of this chapter are payable from funds provided under this chapter, and liability may not be incurred by the authority in excess of these funds.



Sec. 41.41.410. - Officers not liable.

A member or other officer of the authority is not subject to personal liability or accountability by reason of having executed or issued an obligation.






Article 04 - PROPERTY OF THE AUTHORITY

Sec. 41.41.450. - Property of the authority.

The authority may acquire, by purchase, lease, or gift, upon terms that it considers proper, land, structures, real or personal property rights, rights-of-way, franchises, easements, and other interests in land it considers necessary or convenient for the financing of the project or a part of the project.






Article 05 - PROJECT CONSTRUCTION

Sec. 41.41.500. - Contract terms relating to use of Alaska resources.

(a) The authority shall enter into one or more prehire project term agreements with labor organizations that

(1) contain no-strike clauses; and

(2) secure timely completion of the project and maximum employment opportunities for state residents.

(b) To maximize the economic benefits of the project to Alaskan businesses, the authority shall use Alaska contractors and suppliers to the maximum extent possible to take advantage of the Alaska experience in Arctic engineering and construction.






Article 06 - GENERAL PROVISIONS

Sec. 41.41.900. - Tax exemption.

All obligations issued under this chapter are declared to be issued by a body corporate and public of the state and for an essential public and governmental purpose, and the obligations, and the interest and income on and from the obligations, and all fees, charges, funds, revenues, income, and other money pledged or available to pay or secure the payment of the obligations, or interest on the obligations, are exempt from state taxation except for transfer, inheritance, and estate taxes.



Sec. 41.41.990. - Definitions.

In this chapter,

(1) "authority" means the Alaska Natural Gas Development Authority;

(2) "board" means the board of directors of the Alaska Natural Gas Development Authority;

(3) "project" means the gas transmission pipeline, together with all related property and facilities, to extend from the Prudhoe Bay area on the North Slope of Alaska either to tidewater at a point on Prince William Sound and the spur line from Glennallen to the Southcentral gas distribution grid or to tidewater at a point on Cook Inlet, and includes planning, design, and construction of the pipeline and facilities as described in AS 41.41.010 (a)(1) - (5).









Chapter 41.45. - ALASKA SURFACE COAL MINING CONTROL AND RECLAMATION ACT



Chapter 41.98. - MISCELLANEOUS PROVISIONS; NUCLEAR COMPACT

Sec. 41.98.010. - 41.98.100 - l Mineral Resource Fund. [Repealed, Sec. 12 ch 42 SLA 1997].

Repealed or Renumbered



Sec. 41.98.110. - Western Interstate Nuclear Compact.

The Western Interstate Nuclear Compact, hereinafter called "the compact," is hereby enacted into law and entered into with all other states legally joining therein, in the form substantially as follows:

Article I. Policy and Purpose.

The party states recognize that the proper employment of scientific and technological discoveries and advances in nuclear and related fields and direct and collateral application and adaptation of processes and techniques developed in connection therewith, properly correlated with the other resources of the region, can assist substantially in the industrial progress of the West and the further development of the economy of the region. They also recognize that optimum benefit from nuclear and related scientific or technological resources, facilities and skills require systematic encouragement, guidance, assistance, and promotion from the party states on a cooperative basis. It is the policy of the party states to undertake this cooperation on a continuing basis. It is the purpose of this compact to provide the instruments and framework for such a cooperative effort in nuclear and related fields, to enhance the economy of the West and contribute to the individual and community well-being of the region's people.

Article II. The Board.

(a) There is hereby created an agency of the party states to be known as the "Western Interstate Nuclear Board" (hereinafter called the board). The board shall be composed of one member from each party state designated or appointed in accordance with the law of the state which the member represents and serving and subject to removal in accordance with such law. A member of the board may provide for the discharge of the member's duties and the performance of the member's functions thereon (either for the duration of the term of the member or for any lesser period of time) by a deputy or assistant, if the laws of the member's state make specific provisions for this. The federal government may be represented without vote if provision is made by federal law for such representation.

(b) The board members of the party states are each entitled to one vote on the board. No action of the board is binding unless taken at a meeting at which a majority of all members representing the party states are present and unless a majority of the total number of votes on the board are cast in favor of it.

(c) The board shall have a seal.

(d) The board shall elect annually, from among its members, a chairman, a vice-chairman, and a treasurer. The board shall appoint and fix the compensation of an executive director who shall serve at its pleasure and who shall also act as secretary, and who, together with the treasurer, and such other personnel as the board may direct, shall be bonded in such amounts as the board may require.

(e) The executive director, with the approval of the board, shall appoint and remove or discharge such personnel as may be necessary for the performance of the board's functions irrespective of the civil service, personnel or other merit system laws of any of the party states.

(f) The board may establish and maintain, independently or in conjunction with any one or more of the party states, or its institutions or subdivisions, a suitable retirement system for its full-time employees. Employees of the board are eligible for social security coverage in respect of old age and survivors insurance if the board takes such steps as are necessary under federal law to participate in such a program of insurance as a governmental agency or unit. The board may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g) The board may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.

(h) The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm, or corporation, and may receive, utilize, and dispose of them. The nature, amount and conditions, if any, attendant upon any donation or grant accepted under this paragraph or upon any borrowing under paragraph (g) of this Article, together with the identity of the donor, grantor or lender, shall be detailed in the annual report of the board.

(i) The board may establish and maintain such facilities as may be necessary for the transacting of its business. The board may acquire, hold, and convey real and personal property and any interest therein.

(j) The board shall adopt bylaws, rules, and regulations for the conduct of its business, and has the power to amend and rescind these bylaws, rules and regulations. The board shall publish its bylaws, rules, and regulations in convenient form and shall file a copy of them, and shall also file a copy of any amendments to them, with the appropriate agency or officer in each of the party states.

(k) The board annually shall make to the governor of each party state, a report covering the activities of the board for the preceding year, and embodying such recommendations as may have been adopted by the board, which report shall be transmitted to the legislature of the state. The board may issue such additional reports as it considers desirable.

Article III. Finances.

(a) The board shall submit to the governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to its legislature.

(b) Each of the board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. Each of the board's requests for appropriations under a budget of estimated expenditures shall be apportioned equally among the party states. Subject to appropriation by their respective legislatures, the board shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the board.

(c) The board may meet any of its obligations in whole or in part with funds available to it under Article II (h) of this compact, if the board takes specific action setting aside such funds prior to the incurring of any obligations to be met in whole or in part in this manner. Except where the board makes use of funds available to it under Article II (h) of this compact, the board may not incur any obligation before the allotment of funds by the party jurisdictions adequate to meet the obligation.

(d) Any expenses and any other costs for each member of the board in attending board meetings shall be met by the board.

(e) The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the board shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become a part of the annual report of the board.

(f) The accounts of the board shall be open at any reasonable time for inspection to persons authorized by the board, and duly designated representatives of governments contributing to the board's support.

Article IV. Advisory Committees.

The board may establish such advisory and technical committees as it considers necessary, membership on which may include but is not limited to private citizens, expert and lay personnel, representatives of industry, labor, commerce, agriculture, civic associations, medicine, education, voluntary health agencies, and officials of local, state and federal government, and may cooperate with and use the services of any of these committees and the organizations which they represent in furthering any of its activities under this compact. Article V. Powers.

The board has power to

(1) encourage and promote cooperation among the party states in the development and utilization of nuclear and related technologies and their application to industry and other fields;

(2) ascertain and analyze on a continuing basis the position of the West with respect to the employment in industry of nuclear and related scientific findings and technologies;

(3) encourage the development and use of scientific advances and discoveries in nuclear facilities, energy, materials, products, by-products, and all other appropriate adaptations of scientific and technological advances and discoveries;

(4) collect, correlate, and disseminate information relating to the peaceful uses of nuclear energy, materials, and products, and other products and processes resulting from the application of related science and technology;

(5) encourage the development and use of nuclear energy, facilities, installations, and products as part of a balanced economy;

(6) conduct, or cooperate in conducting, programs of training for state and local personnel engaged in any aspects of:

(A) nuclear industry, medicine, or education, or the promotion or regulation thereof;

(B) applying nuclear scientific advances or discoveries, and any industrial, commercial or other processes resulting therefrom;

(C) the formulation or administration of measures designed to promote safety in any matter related to the development, use or disposal of nuclear energy, materials, products, by-products, installations, or wastes, or to safety in the production, use and disposal of any substances peculiarly related thereto;

(7) organize and conduct, or assist and cooperate in organizing and conducting, demonstrations or research in any of the scientific, technological or industrial fields to which this compact relates;

(8) undertake such nonregulatory functions with respect to nonnuclear sources of radiation as may promote the economic development and general welfare of the West;

(9) study industrial, health, safety, and other standards, laws, codes, rules, regulations, and administrative practices in or related to nuclear fields;

(10) recommend such changes in, or amendments or additions to the laws, codes, rules, regulations, administrative procedures and practices or local laws or ordinances of the party states or their subdivisions in nuclear and related fields, as in its judgment may be appropriate; any such recommendations shall be made through the appropriate state agency, with due consideration of the desirability of uniformity but shall also give appropriate weight to any special circumstances which may justify variations to meet local conditions;

(11) consider and make recommendations designed to facilitate the transportation of nuclear equipment, materials, products, by-products, wastes, and any other nuclear or related substances, in such manner and under such conditions as will make their availability or disposal practicable on an economic and efficient basis;

(12) consider and make recommendations with respect to the assumption of and protection against liability actually or potentially incurred in any phase of operations in nuclear and related fields;

(13) advise and consult with the federal government concerning the common position of the party states or assist party states with regard to individual problems where appropriate in respect to nuclear and related fields;

(14) cooperate with the Atomic Energy Commission, the National Aeronautics and Space Administration, the Office of Science and Technology, or any agencies successor to these, any other officer or agency of the United States, and any other governmental unit or agency or officer thereof, and with any private persons or agencies in any of the fields of its interest;

(15) act as licensee, contractor or sub-contractor of the United States government or any party state with respect to the conduct of any research activity requiring a license or contract and operate the research facility or undertake any program pursuant thereto; however this power shall be exercised only in connection with the implementation of one or more other powers conferred upon the board by this compact;

(16) prepare, publish and distribute (with or without charge) such reports, bulletins, newsletters or other materials as it considers appropriate;

(17) ascertain from time to time such methods, practices, circumstances, and conditions as may bring about the prevention and control of nuclear incidents in the area comprising the party states, to coordinate the nuclear incident prevention and control plans and the work relating thereto of the appropriate agencies of the party states and to facilitate the rendering of aid by the party states to each other in coping with nuclear incidents; the board may formulate and, in accordance with need from time to time, revise a regional plan or regional plans for coping with nuclear incidents within the territory of the party states as a whole or within any subregion or subregions of the geographic area covered by this compact; a nuclear incident plan in force under this paragraph shall designate the official or agency in each party state covered by the plan who shall coordinate requests for aid under Article VI of this compact and the furnishing of aid in response to the requests; unless the party states concerned expressly otherwise agree, the board shall not administer the summoning and dispatching of aid, but this function shall be undertaken directly by the designated agencies and officers of the party states; however, the plan or plans of the board in force pursuant to this paragraph shall provide for reports to the board concerning the occurrence of nuclear incidents and the requests for aid on account of them, together with summaries of the actual working and effectiveness of mutual aid in particular instances; from time to time, the board shall analyze the information gathered from reports of aid under Article VI and such other instances of mutual aid as may have come to its attention, so that experience in the rendering of this aid may be available;

(18) prepare, maintain, and implement a regional plan or regional plans for carrying out the duties, powers, or functions conferred upon the board by this compact;

(19) undertake responsibilities imposed or necessarily involved with regional participation under such cooperative programs of the federal government as are useful in connection with the fields covered by this compact.

Article VI. Mutual Aid.

(a) When a party state, or any state or local governmental authorities in a party state, request aid from any other party state under this compact in coping with a nuclear incident, it shall be the duty of the requested state to render all possible aid to the requesting state which is consonant with the maintenance of protection of its own people.

(b) When the officers or employees of any party state are rendering outside aid pursuant to the request of another party state under this compact, the officers or employees of such a state shall, under the direction of the authorities of the state to which they are rendering aid, have the same powers, duties, rights, privileges and immunities as comparable officers and employees of the state to which they are rendering aid.

(c) No party state or its officers or employees rendering outside aid under this compact shall be liable on account of any act or omission on their part while so engaged, or on account of the maintenance or use of any equipment or supplies in connection with rendering the aid.

(d) All liability that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

(e) Any party state rendering outside aid under this compact shall be reimbursed by the party state receiving the aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries and maintenance of officers, employees and equipment incurred in connection with such requests; however, nothing contained in this compact prevents any assisting party state from assuming the loss, damage, expense or other cost or from loaning the equipment or from donating the services to the receiving party state without charge or cost.

(f) Each party state shall provide for the payment of compensation and death benefits to injured officers and employees and the representatives of deceased officers and employees in case officers or employees sustain injuries or death while rendering outside aid under this compact, in the same manner and on the same terms as if the injury or death were sustained within the state by or in which the officer or employee was regularly employed.

Article VII. Supplementary Agreements.

(a) To the extent that the board has not undertaken an activity or project which would be within its power under the provisions of Article V of this compact, any two or more of the party states (acting by their duly constituted administrative officials) may enter into supplementary agreements for the undertaking and continuance of such an activity or project. Any such agreement shall specify the purpose or purposes, its duration and the procedure for termination of it or withdrawal from it, the method of financing and allocating the costs of the activity or project, and other matters that may be necessary or appropriate. No supplementary agreement entered into under this article becomes effective before its submission to and approval by the board. The board shall give this approval unless it finds that the supplementary agreement or activity or project contemplated by the agreement is inconsistent with the provisions of this compact or a program or activity conducted by or participated in by the board.

(b) Unless all of the party states participate in a supplementary agreement, any cost or costs of it shall be borne separately by the states which are parties to it. However, the board may administer or otherwise assist in the operation of any supplementary agreement.

(c) No party to a supplementary agreement entered into under this article may be relieved by it of any obligation or duty assumed by that party state under or pursuant to this compact, except that timely and proper performance of the obligation or duty by means of the supplementary agreement may be offered as performance pursuant to the compact.

(d) The provisions of this article apply to supplementary agreements and activities under them, but may not be construed to repeal or impair any authority which officers or agencies of party states may have under other laws to undertake cooperative arrangements or projects.

Article VIII. Other Laws and Relations.

Nothing in this compact may be construed to

(1) permit or require any person or other entity to avoid or refuse compliance with any law, rule, regulation, order or ordinance of a party state or subdivision thereof now or hereafter made, enacted or in force;

(2) limit, diminish, or otherwise impair jurisdiction exercised by the Atomic Energy Commission, any agency successor to it, or any other federal department, agency or officer pursuant to and in conformity with any valid and operative act of Congress; nor limit, diminish, affect, or otherwise impair jurisdiction exercised by any officer or agency of a party state, except to the extent that the provisions of this compact may provide therefor;

(3) alter the relations between and respective internal responsibilities of the government of a party state and its subdivisions;

(4) permit or authorize the board to own or operate any facility, reactor, or installation for industrial or commercial purposes.

Article IX. Eligible Parties, Entry Into Force and Withdrawal.

(a) Any or all of the states of Alaska, Arizona, California, Colorado, Hawaii, Idaho, Montana, Nevada, New Mexico, Oregon, Utah, Washington, and Wyoming are eligible to become party to this compact.

(b) As to any eligible party state, this compact becomes effective when its legislature enacts it into law. However, it does not become initially effective until enacted into law by five states.

(c) Any party state may withdraw from this compact by enacting a statute repealing it, but no such withdrawal may take effect until two years after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal affects any liability already incurred by or chargeable to a party state before the time of the withdrawal.

(d) Guam and American Samoa, or either of them, may participate in the compact to such extent as may be mutually agreed by the board and the duly constituted authorities of Guam or American Samoa, as the case may be. However, this participation may not include the furnishing or receipt of mutual aid under Article VI, unless that article has been enacted or otherwise adopted so as to have the full force and effect of law in the jurisdiction affected. Neither Guam nor American Samoa is entitled to voting participation on the board, unless it has become a full party to the compact.

Article X. Severability and Construction.

The provisions of this compact and of any supplementary agreement entered into under it are severable and if any phrase, clause, sentence or provision of this compact or such a supplementary agreement is declared to be contrary to the constitution of any participating state or of the United States or the applicability of it to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact or such a supplementary agreement and the applicability of it to any government, agency, person or circumstance is not affected thereby. If this compact or any supplementary agreement entered into under it is held contrary to the constitution of any state participating in it, the compact or the supplementary agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact and of any supplementary agreement entered into under it shall be liberally construed to effectuate the purposes thereof.



Sec. 41.98.120. - Appointment of board member.

The member of the Western Interstate Nuclear Board representing this state shall be appointed by the governor.



Sec. 41.98.130. - Appointment of deputy or assistant board member.

The deputy or assistant board member who may be appointed under art. II(a) of the compact shall be appointed by and shall serve at the pleasure of the principal board member representing this state, with the approval of the governor.



Sec. 41.98.140. - Filing copies of bylaws.

The Western Interstate Nuclear Board shall file copies of its bylaws as required by art. II(j) of the compact with the lieutenant governor.



Sec. 41.98.150. - Workers' compensation coverage.

Sec. 41.98.150. Workers' compensation coverage.

The provisions of AS 23.30 (Alaska Workers' Compensation Act) and any benefits payable under AS 23.30 apply and are payable to persons dispatched to another state under art. VI of the compact. If the aiding personnel are officers or employees of a subdivision of this state, they are entitled to the same workers' compensation or other benefits in case of injury or death to which they would have been entitled if injured or killed while engaged in coping with a nuclear incident in their jurisdiction of regular employment.



Sec. 41.98.170. - 41.98.180 - l Outdoor Recreational, Open Space, and Historic Properties Development Fund. [Repealed, Sec. 12 ch 42 SLA 1997].

Repealed or Renumbered






Chapter 41.99. - GENERAL PROVISIONS

Sec. 41.99.010. - Fish and game management and enforcement.

Nothing in this title denies the Department of Fish and Game or the Board of Fisheries and the Board of Game their management and enforcement responsibilities related to the fish and game of this state.



Sec. 41.99.900. - Definitions for title.

In this title, unless the context requires otherwise,

(1) "commissioner" means the commissioner of natural resources;

(2) "department" means the Department of Natural Resources.









Title 42 - PUBLIC UTILITIES AND CARRIERS

Chapter 42.04. - REGULATORY COMMISSION OF ALASKA

Article 01 - COMMISSION AND STAFF

Sec. 42.04.010. - Regulatory Commission of Alaska created.

(a) There is created within the Department of Commerce, Community, and Economic Development as an independent agency of the state the Regulatory Commission of Alaska.

(b) The commission shall annually elect one of its members to serve as chair for the following fiscal year. When a vacancy occurs in the office of chair, the commission shall elect one of its members to serve the remaining term as chair. The term as chair is one year. The chair may be elected to not more than three successive terms as chair. After a year of not serving as chair, the commissioner is eligible for election as chair again.



Sec. 42.04.020. - Commissioners.

(a) The commission consists of five commissioners appointed by the governor and confirmed by the legislature in joint session. To qualify for appointment as a commissioner, a person must be a member in good standing of the Alaska Bar Association or have a degree from an accredited college or university with a major in engineering, finance, economics, accounting, business administration, or public administration. Actual experience for a period of five years in the practice of law or in the field of engineering, finance, economics, accounting, business administration, or public administration is equivalent to a degree.

(b) The term of office of each member is six years. A commissioner, upon the expiration of a term, shall continue to hold office until a successor is appointed and qualified.

(c) A vacancy arising in the office of a commissioner shall be filled by appointment by the governor and confirmed by the legislature in joint session, and, except as provided in AS 39.05.080 (4), an appointee selected to fill a vacancy shall hold office for the balance of the full term for which the predecessor on the commission was appointed.

(d) A vacancy in the commission does not impair the authority of a quorum of commissioners to exercise all the powers and perform all the duties of the commission.

(e) The governor may remove a commissioner from office for cause, including incompetence, neglect of duty, inability to serve, or misconduct in office or because the member, while serving on the commission, is convicted of a misdemeanor for violating a statute or regulation related to public utilities or is convicted of a felony. A commissioner, to be removed for cause, shall be given a copy of the charges and afforded an opportunity to be publicly heard in person or by counsel in the commissioner's own defense upon not less than 10 days' notice. If a commissioner is removed for cause, the governor shall file with the lieutenant governor a complete statement of all charges made against the commissioner and the governor's finding based on the charges, together with a complete record of the proceedings.

(f) Members of the commission are in the exempt service and are entitled to a monthly salary equal to Step C, Range 26, of the salary schedule in AS 39.27.011 (a) for Juneau, Alaska. The chair of the commission is entitled to a monthly salary equal to Step C, Range 27, of the salary schedule in AS 39.27.011 (a) for Juneau, Alaska.

(g) Each commissioner, before entering upon the duties of office, shall take and subscribe to the oath prescribed for principal officers of the state.



Sec. 42.04.030. - Principal office; seal.

(a) The commission shall establish a principal office and branch offices necessary to discharge its business efficiently. For the convenience of the public or of parties to a proceeding, the commission may hold meetings, hearings, or other proceedings at other locations.

(b) The commission shall have an official seal.



Sec. 42.04.040. - Legal counsel.

(a) The Department of Law shall provide full-time legal counsel to the commission.

(b) The commission may, subject to the approval of the attorney general, contract for the services of specialized legal counsel or legal consultants.



Sec. 42.04.050. - Employment of commission personnel.

(a) The chair of the commission is responsible for directing the administrative functions of the commission and carrying out the policies as set by the commission. The commission chair may employ engineers, hearing examiners, administrative law judges, arbitrators, mediators, experts, clerks, accountants, and other agents and assistants considered necessary. Employees of the commission who are not in the exempt service under AS 39.25.110 or the partially exempt service under AS 39.25.120 are in the classified service under AS 39.25.100.

(b) The chair of the commission may enter into a contract for no more than $5,000 to engage the services of a consultant or expert the chair considers necessary. The commission may contract for and engage the services of consultants and experts the commission considers necessary.

(c) At the request of the Alaska Oil and Gas Conservation Commission and to the extent workload permits, the Regulatory Commission of Alaska shall make available to the Alaska Oil and Gas Conservation Commission the services of a hearing examiner.



Sec. 42.04.060. - Restrictions on members and employees.

(a) A member of the commission or an employee of the commission may not have an official connection with, hold stock or securities in, or have a pecuniary interest in a public utility or pipeline carrier within the state. Membership in a cooperative association is not a "pecuniary interest" within the meaning of this section; however, a member or employee of the commission may not be an officer, board member, or employee of a cooperative association. A member or employee may not act upon a matter in which a relationship of the member or employee with any person creates a conflict of interest.

(b) A member or employee of the commission may not, after leaving the position as a member or employee of the commission, act as agent for or on behalf of a public utility in any matter before the commission that was before the commission during the employee's employment or the member's term of office. A violation of this subsection is a class A misdemeanor.

(c) Members and employees of the commission, except clerical and secretarial staff, are subject to AS 39.50. Members and employees of the commission are subject to AS 39.52.

(d) A member of the commission is disqualified from voting upon any matter before the commission in which the member has a conflict of interest.



Sec. 42.04.070. - Powers and duties of commission chair.

(a) The chair of the commission shall

(1) employ the commission staff;

(2) establish and implement a time management system for the commission;

(3) assign the work of the commission to members and staff of the commission so that matters before the commission are resolved as expeditiously and competently as possible; when assigning a matter, the chair shall also set a date by which time the matter should be completed.

(b) The chair of the commission may appoint a hearing examiner or an administrative law judge to hear a matter that has come before the commission; a member of the commission may serve as hearing examiner or, if qualified, as an administrative law judge.

(c) The chair of the commission shall request the attorney general to participate as a party in a matter when the commission believes that it is in the public interest for the attorney general to do so.



Sec. 42.04.080. - Decision-making procedures.

(a) Except as provided in AS 42.05.171 or AS 42.06.140 , when a matter comes for decision before the commission under AS 42.05 or AS 42.06, the chair shall appoint a hearing panel composed of three or more members to hear, or if a hearing is not required, to otherwise consider, and decide the case. The panel shall exercise the powers of the commission with respect to the matter.

(b) The commission shall adopt regulations by December 31, 1999, that establish standards of timeliness for the types of cases that come before the commission. The commission shall establish standards based in part on degrees of complexity of the cases.



Sec. 42.04.090. - Impartial decision-making. [Repealed, Sec. 6 ch 2 TSSLA 2002].

Repealed or Renumbered






Article 02 - COMMUNICATIONS CARRIERS SECTION

Sec. 42.04.100. - Communications carriers section.

There is established within the commission a communications carriers section that shall develop, recommend, and administer policies and programs with respect to the regulation of rates, services, accounting, and facilities of communications common carriers within the state involving the use of wire, cable, radio, and space satellites.



Sec. 42.04.150. - Public advocacy section. [Repealed, E.O. 111, Sec. 4 (2003). For current law, see AS 44.23.020 (e)].

Repealed or Renumbered









Chapter 42.05. - ALASKA PUBLIC UTILITIES REGULATORY ACT

Article 01 - POWERS AND DUTIES OF THE COMMISSION

Sec. 42.05.010. - 42.05.131 - l Establishment of Public Utilities Commission. [Repealed, Sec. 5 ch 113 SLA 1970; Sec. 24 ch 25 SLA 1999].

Repealed or Renumbered



Sec. 42.05.141. - General powers and duties of the commission.

(a) The Regulatory Commission of Alaska may do all things necessary or proper to carry out the purposes and exercise the powers expressly granted or reasonably implied in this chapter, including

(1) regulate every public utility engaged or proposing to engage in a utility business inside the state, except to the extent exempted by AS 42.05.711;

(2) investigate, upon complaint or upon its own motion, the rates, classifications, rules, regulations, practices, services, and facilities of a public utility and hold hearings on them;

(3) make or require just, fair, and reasonable rates, classifications, regulations, practices, services, and facilities for a public utility;

(4) prescribe the system of accounts and regulate the service and safety of operations of a public utility;

(5) require a public utility to file reports and other information and data;

(6) appear personally or by counsel and represent the interests and welfare of the state in all matters and proceedings involving a public utility pending before an officer, department, board, commission, or court of the state or of another state or the United States and to intervene in, protest, resist, or advocate the granting, denial, or modification of any petition, application, complaint, or other proceeding;

(7) examine witnesses and offer evidence in any proceeding affecting the state and initiate or participate in judicial proceedings to the extent necessary to protect and promote the interests of the state.

(b) The commission shall perform the duties assigned to it under AS 42.45.100 - 42.45.190.

(c) In the establishment of electric service rates under this chapter the commission shall promote the conservation of resources used in the generation of electric energy.



Sec. 42.05.145. - Telecommunications regulation policy.

A utility that provides local exchange or interexchange telecommunications service in the state affects the public interest. Regulation of these utilities shall, consistent with this chapter, seek to maintain and further the efficiency, availability, and affordability of universal basic telecommunications service.



Sec. 42.05.150. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.151. - Regulations and hearing procedures.

(a) The commission may adopt regulations, not inconsistent with the law, necessary or proper to exercise its powers and to perform its duties under this chapter.

(b) The commission shall adopt regulations governing practice and procedure, consistent with due process of law, including the conduct of formal and informal investigations, pre-hearing conferences, hearings, and proceedings, and the handling of procedural motions by a single commissioner. The regulations must provide for the hearing or, when a hearing is not required, other consideration of a matter in accordance with AS 42.04.080 . Technical rules of evidence need not apply to investigations, pre-hearing conferences, hearings, and proceedings before the commission. The commission shall provide for representation by out-of-state attorneys substantially in accordance with Rule 81, Alaska Rules of Civil Procedure.

(c) The commission, each commissioner, or an employee authorized by the commission may administer oaths, certify to all official acts, and issue subpoenas, subpoenas duces tecum, and other process to compel the attendance of witnesses and the production of testimony, records, papers, accounts, and documents in an inquiry, investigation, hearing, or proceeding before the commission in any part of the state. Each commissioner is authorized to issue orders on procedural motions. The commission may petition a court of this state to enforce its subpoenas, subpoenas duces tecum, or other process.



Sec. 42.05.160. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.161. - Application of Administrative Procedure Act.

(a) The administrative adjudication procedures of AS 44.62 (Administrative Procedure Act) do not apply to adjudicatory proceedings of the commission except that final administrative determinations by the commission are subject to judicial review under that Act as provided in AS 42.05.551 (a).

(b) AS 44.62 (Administrative Procedure Act) applies to regulations adopted by the commission.



Sec. 42.05.170. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.171. - Formal hearings.

A formal hearing that the commission has power to hold may be held by or before a hearing panel appointed under AS 42.04.080 , a hearing examiner, or an administrative law judge designated for the purpose by the chair of the commission. In appropriate cases, a formal hearing may be held before an arbitrator or mediator designated for the purpose by the commission. The testimony and evidence in a formal hearing may be taken by the panel, by the hearing examiner, by the arbitrator, by the mediator, or by the administrative law judge to whom the hearing has been assigned. A decision of a hearing examiner, an arbitrator, a mediator, or an administrative law judge is not final until approved by the commission. A commissioner who has not heard or read the testimony, including the argument, may not participate in making a decision of a hearing panel. A party may file a petition for reconsideration of, or an administrative appeal of, a decision by a hearing examiner, an arbitrator, a mediator, or an administrative law judge that has been approved by the commission, or a decision of a hearing panel. The full commission shall act on the petition for reconsideration or the appeal. In determining the place of a hearing, the commission shall give preference to holding the hearing at a place most convenient for those interested in the subject of the hearing.



Sec. 42.05.175. - Timelines for issuance of final orders.

(a) The commission shall issue a final order not later than six months after a complete application is filed for an application

(1) for a certificate of public convenience and necessity;

(2) to amend a certificate of public convenience and necessity;

(3) to transfer a certificate of public convenience and necessity; and

(4) to acquire a controlling interest in a certificated public utility.

(b) Notwithstanding a suspension ordered under AS 42.05.421 , the commission shall issue a final order not later than nine months after a complete tariff filing is made for a tariff filing that does not change the utility's revenue requirement or rate design.

(c) Notwithstanding a suspension ordered under AS 42.05.421 , the commission shall issue a final order not later than 15 months after a complete tariff filing is made for a tariff filing that changes the utility's revenue requirement or rate design.

(d) The commission shall issue a final order not later than 12 months after a complete formal complaint is filed against a utility or, when the commission initiates a formal investigation of a utility without the filing of a complete formal complaint, not later than 12 months after the order initiating the formal investigation is issued.

(e) The commission shall issue a final order in a rule-making proceeding not later than 24 months after a complete petition for adoption, amendment, or repeal of a regulation under AS 44.62.180 - 44.62.290 is filed or, when the commission initiates a rule-making docket, not later than 24 months after the order initiating the proceeding is issued.

(f) The commission may extend a timeline required under (a) - (e) of this section if all parties of record consent to the extension or if, for one time only, before the timeline expires, the

(1) commission reasonably finds that good cause exists to extend the timeline;

(2) commission issues a written order extending the timeline and setting out its findings regarding good cause; and

(3) extension of time is 90 days or less.

(g) The commission shall file quarterly reports with the Legislative Budget and Audit Committee identifying all extensions ordered under (f) of this section during the previous quarter and including copies of the written orders issued under (f)(2) of this section.

(h) If the commission does not issue and serve a final order regarding an application or suspended tariff under section (a), (b), or (c) of this section within the applicable timeline specified, and if the commission does not extend the timeline in accordance with (f) of this section, the application or suspended tariff filing shall be considered approved and shall go into effect immediately.

(i) For purposes of this section, "final order" means a dispositive administrative order that resolves all matters at issue and that may be the basis for a petition for reconsideration or request for judicial review.

(j) For purposes of this section, an application, tariff filing, formal complaint, or petition is complete if it complies with the filing, format, and content requirements established by statute, regulation, and forms adopted by the commission under regulation.



Sec. 42.05.180. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.181. - Notice and hearing before final orders.

A final order of the commission compelling affirmative action, denying a right or privilege, or granting a right or privilege over protest of the public utility or any party of record may not be entered without giving the interested party reasonable notice and an opportunity to be heard.



Sec. 42.05.190. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.191. - Contents and service of orders.

Every formal order of the commission shall be based upon the facts of record. However, the commission may, without a hearing, issue an order approving any settlement supported by all the parties of record in a proceeding, including a compromise settlement. Every order entered pursuant to a hearing must state the commission's findings, the basis of its findings and conclusions, together with its decision. These orders shall be entered of record and a copy of them shall be served on all parties of record in the proceeding.



Sec. 42.05.200. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.201. - Publication of reports, orders, decisions, and regulations.

All reports, orders, decisions, and regulations of the commission shall be in writing. The commission shall apprise all affected utilities and interested parties of these reports, orders, decisions, and regulations as they are issued and adopted, and, when appropriate to do so, shall publish them in a manner that will reasonably inform the public or the affected consumers of any public utility service. The commission may set charges for costs of printing or reproducing and furnishing copies of its reports, orders, decisions and regulations. The publication requirement, as it pertains to regulations, does not supersede the requirements of AS 44.62 (Administrative Procedure Act).



Sec. 42.05.210. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.211. - Annual report.

The commission shall, by February 15 of each year, publish an annual report reviewing its work and notify the legislature that the report is available. The report must contain information and data that bear a significant relationship to the development and regulation of public utility services in the state and include an outline of the commission's program for the development and regulation of public utility services in the forthcoming year.



Sec. 42.05.220. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered






Article 02 - CERTIFICATE OF PUBLIC CONVENIENCE AND NECESSITY

Sec. 42.05.221. - Certificates required.

(a) A public utility may not operate and receive compensation for providing a commodity or service without first having obtained from the commission under this chapter a certificate declaring that public convenience and necessity require or will require the service. Where a public utility provides more than one type of utility service, a separate certificate of convenience and necessity is required for each type. A certificate must describe the nature and extent of the authority granted in it, including, as appropriate for the services involved, a description of the authorized area and scope of operations of the public utility.

(b) All certificates of convenience and necessity issued to a public utility before July 1, 1970, remain in effect but they are subject to modification where there are areas of conflict with public utilities that have not previously been required to have a certificate or where there is a substantial change in circumstances.

(c) A certificate shall be issued to a public utility that was not required to have one before July 1, 1970, and that is required to have one after that date, if it appears to the commission that the utility was actually operating in good faith on that date. Such a certificate is subject to modification where there are areas of conflict with other public utilities or where there has been a substantial change in circumstances.

(d) In an area where the commission determines that two or more public utilities are competing to furnish identical utility service and that this competition is not in the public interest, the commission shall take appropriate action to eliminate the competition and any undesirable duplication of facilities. This appropriate action may include, but is not limited to, ordering the competing utilities to enter into a contract that, among other things, would:

(1) delineate the service area boundaries of each in those areas of competition;

(2) eliminate existing duplication and paralleling to the fullest reasonable extent;

(3) preclude future duplication and paralleling;

(4) provide for the exchange of customers and facilities for the purposes of providing better public service and of eliminating duplication and paralleling; and

(5) provide such other mutually equitable arrangements as would be in the public interest.

(e) If the commission employs professional consultants to assist it in administering this section, it may apportion the expenses relating to their employment among the competing utilities.

(f) [Repealed, Sec. 12 ch 136 SLA 1980].



Sec. 42.05.230. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.231. - Application.

Application for a certificate shall be in writing and shall be in the form and contain the information required by the commission by regulation.



Sec. 42.05.240. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.241. - Conditions of issuance.

A certificate may not be issued unless the commission finds that the applicant is fit, willing, and able to provide the utility services applied for and that the services are required for the convenience and necessity of the public. The commission may issue a certificate granting an application in whole or in part and attach to the grant of it the terms and conditions it considers necessary to protect and promote the public interest including the condition that the applicant may or shall serve an area or provide a necessary service not contemplated by the applicant. The commission may, for good cause, deny an application with or without prejudice.



Sec. 42.05.250. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.251. - Use of streets in municipalities.

Public utilities have the right to a permit to use public streets, alleys, and other public ways of a municipality upon payment of a reasonable permit fee and on reasonable terms and conditions and with reasonable exceptions the municipality requires. The fee may not exceed the actual cost to the municipality of the utility's use of the public way and of administering the permit program. A dispute as to whether fees, terms, conditions, or exceptions are reasonable shall be decided by the commission. The commission may require a utility to add the amount of any permit fee paid as a pro rata surcharge to its bills for service rendered at locations within the boundaries of any municipality that requires payment of a permit fee.



Sec. 42.05.253. - Public utility regulatory cost charge. [Repealed, Sec. 36 ch 2 FSSLA 1992].

Repealed or Renumbered



Sec. 42.05.254. - Public utility regulatory cost charge.

(a) A regulated public utility operating in the state shall pay to the commission an annual regulatory cost charge in an amount not to exceed the maximum percentage of adjusted gross revenue that applies to the utility sector of which the utility is a part. The regulatory cost charges that the commission expects to collect from all regulated utilities may not exceed the sum of the following percentages of the total adjusted gross revenue of all regulated public utilities derived from operations in the state: (1) not more than .7 percent to fund the operations of the commission, and (2) not more than .17 percent to fund operations of the public advocacy function under AS 42.04.070 (c) and AS 44.23.020(e) within the Department of Law. An exempt utility shall pay the actual cost of services provided to it by the commission.

(b) The commission shall by regulation establish a method to determine annually the amount of the regulatory cost charge for a public utility. If the amount the commission expects to collect under (a) of this section and under AS 42.06.286 (a) exceeds the authorized budgets of the commission and the Department of Law public advocacy function under AS 42.04.070(c) and AS 44.23.020 (e), the commission shall, by order, reduce the percentages determined under (h) of this section so that the total amount of the fees collected approximately equals the authorized budgets of the commission and the Department of Law public advocacy function under AS 42.04.070 (c) and AS 44.23.020 (e) for the fiscal year.

(c) In determining the amount of the regulatory cost charge imposed under (a) of this section,

(1) a utility selling utility services at wholesale shall modify its gross revenue by deducting payments it receives for wholesale sales;

(2) a local exchange telephone utility shall modify its gross revenue by deducting payments received from other carriers for settlements or access charges;

(3) an electric utility shall reduce its gross revenue by subtracting the cost of power; in this paragraph, "cost of power" means the costs of generation and purchased power reported to the commission.

(d) The commission shall calculate the total regulatory cost charges to be levied against all regulated electric utilities under this section. The commission shall allocate the total amount among the regulated electric utilities by using an equal charge per kilowatt hour sold at retail.

(e) The commission shall administer the charge imposed under this section. The Department of Revenue shall collect and enforce the charge imposed under this section. The Department of Administration shall identify the amount of the operating budgets of the commission and the Department of Law public advocacy function under AS 42.04.070 (c) and AS 44.23.020(e) that lapse into the general fund each year. The legislature may appropriate an amount equal to the lapsed amount to the commission and to the Department of Law public advocacy function under AS 42.04.070 (c) and AS 44.23.020 (e) for operating costs for the next fiscal year. If the legislature does so, the commission shall reduce the total regulatory cost charge collected for that fiscal year by a comparable amount.

(f) The commission shall allow a public utility to recover all payments made to the commission under this section. The commission may not require a public utility to file a rate case in order to be eligible to recover the regulatory cost charge.

(g) The commission may adopt regulations under AS 44.62 (Administrative Procedure Act) necessary to administer this section, including requirements and procedures for reporting information and making quarterly payments. The Department of Revenue may adopt regulations under AS 44.62 (Administrative Procedure Act) for investigating the accuracy of filed information, and for collecting required payments.

(h) The commission shall by regulation establish a method to determine annually the maximum percentage of adjusted gross revenue that will apply to each regulated public utility sector and the maximum percentage of gross revenue that will apply to the regulated pipeline carrier sector. Other than the cost of services provided to exempt utilities, the method established shall allocate the commission's costs, and the Department of Law's certified costs of its public advocacy function under AS 42.04.070 (c) and AS 44.23.020 (e), among the regulated public utility sectors and the regulated pipeline carrier sector based on the relative amount of the commission's annual costs and the Department of Law's certified costs that is attributable to regulating each sector. For purposes of this subsection, the Department of Law shall annually certify to the commission the costs of its public advocacy function under AS 42.04.070 (c) and AS 44.23.020 (e).

(i) In this section,

(1) "adjusted gross revenue" means the gross revenue of a utility as modified under (c) of this section, if appropriate.

(2) "exempt utility" means a public utility that is certificated by the commission under AS 42.05.221 - 42.05.281 but, in accordance with AS 42.05.711 , is exempt from other regulatory requirements of this chapter;

(3) "gross revenue" means the total operating revenue from intrastate services, as shown in a utility's annual report required by the commission by regulation;

(4) "regulated utility" means a public utility that is certificated by the commission under AS 42.05.221 - 42.05.281 and that is subject to the other regulatory requirements of this chapter;

(5) "wholesale sales" means sales to another utility for resale under circumstances that make revenue from the resale subject to the regulatory cost charge imposed under this section.



Sec. 42.05.260. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.261. - Discontinuance, suspension, or abandonment of certificated service.

(a) Except as otherwise provided in this section, a public utility may not discontinue or abandon a service for which a certificate has been issued by the commission unless upon the application of the public utility and if, after notice and opportunity for hearing, the commission finds that the continued service is not required by public convenience and necessity. Any interested person may file with the commission a protest or memorandum of opposition to or in support of discontinuance or abandonment. The commission may authorize temporary suspension of a service or of part of a service.

(b) Upon complaint or upon its own motion, the commission may reinvestigate a previously authorized discontinuance, abandonment, or suspension of a service of an operating public utility. If, after providing notice and an opportunity for a hearing, the commission finds that the public convenience and necessity require the service to be resumed, it may order the public utility to again provide the service.



Sec. 42.05.270. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.271. - Modification, suspension, or revocation of certificates.

Upon complaint or upon its own motion the commission, after notice and opportunity for hearing and for good cause shown, may amend, modify, suspend, or revoke a certificate, in whole or in part. Good cause for amendment, modification, suspension, or revocation of a certificate includes

(1) the requirements of public convenience and necessity;

(2) misrepresentation of a material fact in obtaining the certificate;

(3) unauthorized discontinuance or abandonment of all or part of a public utility's service;

(4) wilful failure to comply with the provisions of this chapter or the regulations or orders of the commission; or

(5) wilful failure to comply with a term, condition, or limitation of the certificate.



Sec. 42.05.280. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.281. - Transfer of certificate.

A certificate may not be sold or leased, rented, transferred or inherited without the prior approval of the commission.



Sec. 42.05.290. - [Repealed, 5 ch 113 SLA 1970].

Repealed or Renumbered






Article 03 - SERVICES AND FACILITIES

Sec. 42.05.291. - Standards of service and facilities.

(a) Each public utility shall furnish and maintain adequate, efficient, and safe service and facilities. This service shall be reasonably continuous and without unreasonable interruption or delay.

(b) Subject to the provisions of this chapter and the regulations or orders of the commission, a public utility may establish reasonable rules and regulations governing the conditions under which it will render service.

(c) The commission may upon its own motion or upon complaint, after providing reasonable notice and opportunity for hearing, adopt as to service and facilities, including the crossing of facilities, just and reasonable standards, classifications, regulations, and practices to be furnished, imposed, observed, and followed by public utilities; adopt adequate and reasonable standards for the measurement of quantity, quality, pressure, initial voltage, or other conditions pertaining to the supply of the service of public utilities; adopt reasonable regulations for the examination and testing of the service, and for the measurement of it; adopt or approve reasonable regulations, specifications, and standards to secure the accuracy of meters and appliances for measurement; and provide for the examination and testing of appliances used for the measurement of a service of a public utility. In doing so, the commission shall conform to the standard practices of the industry.

(d) If the commission upon its own motion or upon complaint, after providing reasonable notice and opportunity for hearing, finds that the service or facilities of a public utility are unreasonable, unsafe, inadequate, insufficient, or unreasonably discriminatory, or otherwise in violation of this chapter, the commission shall prescribe, by regulation or order, the reasonable, safe, adequate, sufficient service or facilities to be observed, furnished, enforced, or employed, including all repairs, changes, alterations, extensions, substitutions, or improvements in facilities that are reasonably necessary and proper for the safety, accommodation, and convenience of the public.



Sec. 42.05.296. - Telephone services for certain impaired subscribers.

(a) The commission shall adopt regulations to require telephone utilities to provide service to deaf, hard of hearing, and speech impaired subscribers that permits the subscriber to communicate by telephone with persons of normal hearing and that makes available reasonable access of all phases of public telephone service to deaf, hard of hearing, and speech impaired telephone subscribers. The regulations must provide for cost recovery through surcharges added to the basic local exchange rate. The commission shall hold hearings to determine the most cost-effective method of providing this service.

(b) A telephone subscriber is eligible for the service required by (a) of this section if the subscriber is certified as deaf, hard of hearing, or speech impaired by a licensed physician, a speech-language pathologist licensed under AS 08.11, an audiologist, or the Department of Health and Social Services or if the subscriber is an organization representing the deaf, hard of hearing, or speech impaired as determined by the commission.



Sec. 42.05.300. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.301. - Discrimination in service.

Except as provided in AS 42.05.306 , a public utility may not, as to service, make or grant an unreasonable preference or advantage to any person or subject any person to an unreasonable prejudice or disadvantage. A public utility may not establish or maintain or provide an unreasonable difference as to service, either as between localities or as between classes of service, but nothing in this section prohibits the establishment of reasonable classifications of service or requires unreasonable investment in facilities.



Sec. 42.05.306. - Discounted service and reduced rate.

A public utility may provide a discounted service or a reduced rate for essential local exchange telecommunication services to individuals who receive benefits from a means test social services assistance program administered by the state or federal government. The commission may not require a utility to provide a discounted service or reduced rate or to incur uncompensated costs or administrative burdens for services provided under this section.



Sec. 42.05.310. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.311. - Joint use and interconnection of facilities.

(a) A public utility having sewers, conduits, utilidors, poles, pole lines, pipes, pipelines, mains, or other distribution or transmission facilities shall, for a reasonable compensation, permit another public utility to use them when the public convenience and necessity require this use and the use will not result in substantial injury to the owner, or in substantial detriment to the service to the customers of the owners. The cost of modifications or additions necessary to a joint use shall be at the expense of the public utility requesting the use of the facilities.

(b) A telecommunications utility shall permit connection to be made and service to be furnished between a system operated by it and the system or toll facilities operated by another public utility or with the communications facility or system of a nonutility, or between its toll facilities and the toll facilities of another public utility, when public convenience and necessity require the connection and the connection will not result in substantial injury to the owner or other users of the facilities of either public utility or in substantial detriment to the service of either public utility.

(c) The tariff of a public utility shall include rules setting out the terms and conditions under which it will construct, or permit its customers or subscribers to construct, and install lines, cables, radio links, or pipes from its existing facilities to the premises of applicants for service.



Sec. 42.05.320. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.321. - Failure to agree upon joint use or interconnection.

(a) In case of failure to agree upon the joint use or interconnection of facilities or the conditions or compensation for joint use or interconnections, the public utility, including any municipality, or an interested person may apply to the commission for an order requiring the interconnection. If, after investigation and opportunity for hearing, the commission finds that public convenience and necessity require the joint use or connection, and that the use or connection will not result in substantial injury to the owner utility or its customers, or in substantial detriment to the services furnished by the owner utility, or in the creation of safety hazards, it shall

(1) order that the use be permitted;

(2) prescribe reasonable conditions and compensation for the joint use;

(3) order the interconnection to be made;

(4) determine the time and manner of the interconnection;

(5) determine the apportionment of costs and responsibility for operation and maintenance of the interconnection.

(b) This section and AS 42.05.311 apply to all utilities whether or not they are exempt from other regulation under AS 42.05.711 .



Sec. 42.05.325. - Registration and regulation of alternate operator services.

(a) An alternate operator service may not operate in the state until it has registered and filed its tariffs with the commission. The application for registration must include the service's name, the address of its principal place of business, and the name and address of each of the officers of the service.

(b) An alternate operator shall identify the entity that is providing the alternate operator service and the cost of the service before the consumer incurs a charge for the call. If requested, the alternate operator shall transfer or assist in the transfer of the consumer's call to the consumer's carrier of choice. The consumer may not be charged for the transfer. The service shall also post on or near the telephone instruments subject to the alternate operator service information indicating that the consumer may have access to the carrier the consumer prefers to use at no additional charge.

(c) In this section, "alternate operator service"

(1) means a connection to intrastate or interstate long-distance telecommunications facilities from a nonresidential location in the state including a hotel, motel, hospital, or customer-owned pay telephone, or from a place where business from consumers is aggregated, by a person that does not own any of the telecommunications facilities being connected through the service;

(2) does not include an intrastate or interstate long-distance carrier that contracts for operator services and charges rates for those services that are no greater than the rates charged by long-distance carriers regulated by the Regulatory Commission of Alaska or by the Federal Communications Commission.



Sec. 42.05.330. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.331. - Standards for measurement.

The commission shall establish by regulation adequate, fair, and realistic standards for the measurement of quality, pressure, voltage, or other conditions of utility services and shall prescribe reasonable regulations for examination and testing of the service and the accuracy of the devices used to measure it.



Sec. 42.05.340. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.341. - Testing of meter standards.

The commission shall provide by regulation for the periodic testing and certification of meter standards by laboratories acceptable to the commission. The commission shall also provide by regulation for the taking of appeals to the commission from the findings of a utility that tests its own meters or appliances for measurement.



Sec. 42.05.350. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.351. - Testing of appliances.

The commission shall provide for the examination and testing of appliances used for the measuring of a service of a public utility and may purchase equipment, apparatus, and standards required for this purpose. The commissioner of transportation and public facilities may assign the examination and testing function to appropriate staff of the Department of Transportation and Public Facilities under AS 45.75. Upon the payment of a reasonable fee established by the commission, a consumer may have an appliance that is used by the consumer tested. The commission shall establish by regulation allowable tolerances with respect to the functioning or operation of the appliance. If the measuring appliance does not perform within these tolerances, the utility concerned shall pay the costs of the test by reimbursing the person requesting the test for the fee paid by that person. This reimbursement shall be made no later than at the time of the next regular billing following the test.



Sec. 42.05.360. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered






Article 04 - RATES AND RATE SCHEDULES

Sec. 42.05.361. - Tariffs, contracts, filing, and public inspection.

(a) Under regulations the commission shall adopt, every public utility shall file with the commission, within the time and in the form the commission designates, its complete tariff showing all rates, including joint rates, tolls, rentals, and charges collected and all classifications, rules, regulations, and terms and conditions under which it furnishes its services and facilities to the general public, or to a regulated or municipally owned utility for resale to the public, together with a copy of every special contract with customers which in any way affects or relates to the serving utility's rates, tolls, charges, rentals, classifications, services, or facilities. The public utility shall clearly print, or type, its complete tariff and keep an up-to-date copy of it on file at its principal business office and at a designated place in each community served. The tariffs shall be made available to, and subject to inspection by, the general public on demand.

(b) The tariffs of a public utility which are also subject to the jurisdiction of a federal regulatory body shall correspond, so far as practicable, to the form of those prescribed by the federal regulatory body.

(c) The commission may reject the filing of all or part of a tariff that does not comply with the form or filing regulations of the commission. A tariff or provision so rejected is void. If the commission rejects a filing, it shall issue a statement of the reasons for the rejection. Unless the utility and the commission agree to an extension of time, the commission may not reject a filing under this subsection after 45 days have elapsed from the date of filing.



Sec. 42.05.365. - Interest on deposits.

(a) A public utility may collect and retain a deposit for contracted recurring monthly service. A public utility that collects and retains a deposit of over $100 for recurring monthly service shall pay interest on that deposit at or before the time it is returned. Interest paid under this section shall be at the legal rate of interest at the time the deposit is made. However, if the deposit is placed in an interest bearing account, the utility shall pay the interest rate of the interest bearing account.

(b) If delinquent payments result in interruption of service, a public utility is not required to pay interest under (a) of this section for 12 months after reestablishment of service.



Sec. 42.05.370. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.371. - Adherence to tariffs.

The terms and conditions under which a public utility offers its services and facilities to the public shall be governed strictly by the provisions of its currently effective tariffs. A legally filed and effective tariff rate, charge, toll, rental, rule, regulation, or condition of service may not be changed except in the manner provided in this chapter. If more than one tariff rate or charge can reasonably be applied for billing purposes the one most advantageous to the customer shall be used.



Sec. 42.05.380. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.381. - Rates to be just and reasonable.

(a) All rates demanded or received by a public utility, or by any two or more public utilities jointly, for a service furnished or to be furnished shall be just and reasonable; however, a rate may not include an allowance for costs of political contributions, or public relations except for reasonable amounts spent for

(1) energy conservation efforts;

(2) public information designed to promote more efficient use of the utility's facilities or services or to protect the physical plant of the utility;

(3) informing shareholders and members of a cooperative of meetings of the utility and encouraging attendance; or

(4) emergency situations to the extent and under the circumstances authorized by the commission for good cause shown.

(b) In establishing the revenue requirements of a municipally owned and operated utility the municipality is entitled to include a reasonable rate of return.

(c) A utility, whether subject to regulation by the commission or exempt from regulation, may not charge a fee for connection to, disconnection from, or transfer of services in an amount in excess of the actual cost to the utility of performing the service plus a profit at a reasonable percentage of that cost not to exceed the percentage established by the commission by regulation.

(d) A utility shall provide for a reduced fee or surcharge for standby water for fire protection systems approved under AS 18.70.081 which use hydraulic sprinklers.

(e) The commission shall adopt regulations for electric cooperatives and for local exchange telephone utilities setting a range for adjustment of rates by a simplified rate filing procedure. A cooperative or telephone utility may apply for permission to adjust its rates over a period of time under the simplified rate filing procedure regulations. The commission shall grant the application if the cooperative or telephone utility satisfies the requirements of the regulations. The commission may review implementation of the simplified rate filing procedure at reasonable intervals and may revoke permission to use the procedure or require modification of the rates to correct an error.

(f) A local exchange telephone utility may adjust its rates in conformance with changes in jurisdictional cost allocation factors required by either the Federal Communications Commission or the Regulatory Commission of Alaska upon a showing to the Regulatory Commission of Alaska of

(1) the order requiring the change in allocation factors;

(2) the aggregate shift in revenue requirement, segregated by service classes or categories, caused by the change in allocation factors; and

(3) the rate adjustment required to conform to the required shift in local revenue requirement.

(g) The commission shall allow, as a necessary and reasonable expense, all payments made to the Department of Environmental Conservation under AS 46.14.240 - 46.14.250. The commission shall allow the public utility to recover these fees through a periodic fuel surcharge rate adjustment.

(h) An electric or telephone utility that has overhead utility distribution lines and that provides services in a municipality with a population of more than 200,000 must spend at least one percent of the utility's annual gross revenue from retail customers in that municipality to place existing overhead utility distribution lines in that municipality underground. In determining the annual gross revenue under this subsection, only revenue derived from the utility's distribution lines in the municipality shall be considered.

(i) An electric or telephone utility that is implementing a program to place existing overhead utility distribution lines located in a municipality underground may amend its rates for services provided to customers in the municipality to enable the utility to recover the full actual cost of placing the lines underground. Notwithstanding AS 42.05.411 - 42.05.431, an amendment to a utility's rates under this subsection is not subject to commission review or approval. A utility amending its rates under this subsection shall notify the commission of the amendment. This subsection applies to an undergrounding program to the extent that the costs do not exceed two percent of the utility's annual gross revenue. If an undergrounding program's costs exceed two percent, the commission may regulate rate increases proposed for the recovery of the amount above two percent.

(j) When an electric utility or a telephone utility is implementing a program to place existing overhead utility distribution lines located in a municipality underground, any other overhead line or cable in the same location shall be placed underground at the same time. Each entity whose lines or cables are placed underground shall pay the cost of placing its own lines or cables underground.



Sec. 42.05.385. - Charges for water and sewer line extensions.

(a) A water or sewer line extension may not be constructed unless the legislative body of each municipality through which the extension passes has approved the extension. This subsection does not apply to an extension that will not create any charges or assessments against the adjacent property.

(b) Except as provided in (e) of this section, when utility service is available to a property owner as a result of a water or sewer line extension, the utility offering the service through the extension shall notify the property owner, according to the procedure set forth for service of process in the Alaska Rules of Civil Procedure, of the charges and interest due the utility if the property owner elects to obtain the utility service through the extension. The property owner does not owe the charge for the extension until the property owner connects to the extension.

(c) Except as provided in (e) of this section, and unless the property owner connects to the extension,

(1) charges do not accrue against the property for construction of the extension;

(2) interest does not accrue against the property for the construction of the extension; and

(3) a lien or encumbrance may not be levied against the property for the construction of the extension.

(d) If the costs of constructing a water or sewer line extension have been paid by charges collected under this chapter, a utility may not charge for connection to the extension an amount greater than the actual cost of the connection.

(e) The provisions of this section do not apply to a water or sewer line extension constructed by a municipality under AS 29.46.



Sec. 42.05.390. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.391. - Discrimination in rates.

(a) Except as provided in AS 42.05.306 , a public utility may not, as to rates, grant an unreasonable preference or advantage to any of its customers or subject a customer to an unreasonable prejudice or disadvantage. A public utility may not establish or maintain an unreasonable difference as to rates, either as between localities or between classes of service. A municipally owned utility may offer uniform or identical rates for a public utility service to customers located in different areas within its certificated service area who receive the same class of service. Any uniform or identical rate shall, upon complaint, be subject to review by the commission and may be set aside if shown to be unreasonable.

(b) A rate charged by a municipality for a public utility service furnished beyond its corporate limits is not considered unjustly discriminatory solely because a different rate is charged for a similar service within its corporate limits.

(c) A public utility may not directly or indirectly refund, rebate or remit in any manner, or by any device, any portion of the rates and charges or charge, demand, or receive a greater or lesser compensation for its services than is specified in its effective tariff. A public utility may not extend to any customer any form of contract, agreement, inducement, privilege, or facility, or apply any rule, regulation, or condition of service except such as are extended or applied to all customers under like circumstances. A public utility may not offer or pay any compensation or consideration or furnish any equipment to secure the installation or adoption of the use of utility service unless it conforms to a tariff approved by the commission, and the compensation, consideration, or equipment is offered to all persons in the same classification using or applying for the public utility service; in determining the reasonableness of such a tariff filed by a public utility the commission shall consider, among other things, evidence of consideration or compensation paid by a competitor, regulated or nonregulated, of the public utility to secure the installation or adoption of the use of the competitor's service.

(d) Nothing in this section prevents a public utility from charging reduced rates to customers transferred to it from a competing utility provided the reduction is an integral part of a contract, arrangement, or plan to eliminate the overlapping of service areas or to minimize duplication of facilities and competition between public utilities.



Sec. 42.05.400. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.401. - Apportionment of joint rates.

(a) If public utilities share in a joint rate the apportionment of receipts shall be just and reasonable. The method of apportionment shall be approved by the commission and the commission may, if it considers it to be in the public interest, establish the portion to which each public utility shall be entitled.

(b) If the commission does not have professional staff to investigate, evaluate, and testify regarding any proceeding under (a) of this section it may employ qualified professional consultants for this purpose at the direct expense of the parties to the dispute and divide the cost among the parties in the proportion of their respective operating revenues before commencement of the proceeding. The cost allocation to each party shall be determined before employment of the consultants and after giving the parties reasonable notice and opportunity to be heard.



Sec. 42.05.410. - [Repealed, Sec. 5 ch 13 SLA 1970].

Repealed or Renumbered



Sec. 42.05.411. - New or revised tariffs.

(a) A public utility may not establish or place in effect any new or revised rates, charges, rules, regulations, conditions of service or practices except after 45 days' notice to the commission and 30 days' notice to the public. Notice shall be given to the commission by filing with the commission and keeping open for public inspection the revised tariff provisions which shall plainly indicate the changes to be made in the schedules then in force and the time when the changes will go into effect. The commission shall prescribe means by regulation whereby notice is given to the public before or no later than 15 days after the filing that is reasonably adequate to notify customers affected by the filing. The commission, for good cause shown, may allow changes to take effect on less than 45 days' notice to the commission or 30 days' notice to the public under conditions the commission prescribes.

(b) New and revised tariffs shall be filed in the manner provided in AS 42.05.361 (a).

(c) Upon the filing of a new or revised tariff, the commission upon complaint or upon its own motion, without notice, may initiate an investigation of the reasonableness and lawfulness of the change.



Sec. 42.05.420. - [Repealed, Sec. 5 ch 13 SLA 1970].

Repealed or Renumbered



Sec. 42.05.421. - Suspension of tariff filing.

(a) When a tariff filing is made containing a new or revised rate, classification, rule, regulation, practice, or condition of service the commission may, either upon written complaint or upon its own motion, after reasonable notice, conduct a hearing to determine the reasonableness and propriety of the filing. Pending the hearing the commission may, by order stating the reasons for its action, suspend the operation of the tariff filing. For a tariff filing that does not change the utility's revenue requirement or rate design, the suspension may last for a period not longer than six months beyond the effective date established in the tariff filing unless the commission extends the period for good cause. For a tariff filing that changes the utility's revenue requirement or rate design, the suspension may last, unless the commission extends the period for good cause, for a period not longer than

(1) six months before an interim rate equal to the requested rate goes into effect and not longer than 12 months before a permanent rate goes into effect if the annual gross revenues of the utility making the filing are more than $3,000,000; and

(2) 150 days before an interim rate equal to the requested new rate goes into effect and not longer than one year before a permanent rate goes into effect if the annual gross revenues of the utility making the filing are $3,000,000 or less.

(b) An order suspending a tariff filing may be vacated if, after investigation, the commission finds that it is in all respects proper. Otherwise the commission shall hold a hearing on the suspended filing and issue its order, before the end of the suspension period, granting, denying or modifying the suspended tariff in whole or in part.

(c) In the case of a proposed increased rate, the commission may by order require the interested public utility or utilities to place in escrow in a financial institution approved by the commission and keep accurate account of all amounts received by reason of the increase, specifying by whom and in whose behalf the amounts are paid. Upon completion of the hearing and decision the commission may by order require the public utility to refund to the persons in whose behalf the amounts were paid, that portion of the increased rates which was found to be unreasonable or unlawful. Funds may not be released from escrow without the commission's prior written consent and the escrow agent shall be so instructed by the utility, in writing, with a copy to the commission. The utility may, at its expense, substitute a bond in lieu of the escrow requirement.

(d) One who initiates a change in existing tariffs shall bear the burden to prove the reasonableness of the change.



Sec. 42.05.430. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.431. - Power of commission to fix rates.

(a) When the commission, after an investigation and hearing, finds that a rate demanded, observed, charged, or collected by a public utility for a service subject to the jurisdiction of the commission, or that a classification, rule, regulation, practice, or contract affecting the rate, is unjust, unreasonable, unduly discriminatory or preferential, the commission shall determine a just and reasonable rate, classification, rule, regulation, practice, or contract to be observed or allowed and shall establish it by order. A municipality may covenant with bond purchasers regarding rates of a municipally owned utility, and the covenant is valid and enforceable and is considered to be a contract with the holders from time to time of the bonds. The financial covenants contained in mortgages and other debt instruments of cooperative utilities organized under AS 10.25 are also valid and enforceable, and rates set by the commission must be adequate to meet those covenants. However, a cooperative utility that is negotiating to enter a mortgage or other debt instrument that provides for a times-interest-earned ratio (TIER) greater than the ratio the commission most recently approved for that cooperative shall submit the mortgage or debt instrument to the commission before the instrument takes effect. The commission may disapprove the instrument within 60 days after its submission. If the commission has not acted within 60 days, the instrument is considered to be approved.

(b) A wholesale power agreement between public utilities is subject to advance approval of the commission. After a wholesale power agreement is in effect, the commission may not invalidate any purchase or sale obligation under the agreement. However, if the commission finds that rates set in accordance with the agreement are not just and reasonable, the commission may order the parties to negotiate an amendment to the agreement and if the parties fail to agree, to use the dispute resolution procedures contained in the contract.

(c) Notwithstanding (b) of this section,

(1) a wholesale agreement for the sale of power from a project licensed by the Federal Energy Regulatory Commission on or before January 1, 1987, and related contracts for the wheeling, storage, regeneration, or wholesale repurchase of power purchased under the agreement, entered into between the Alaska Energy Authority and one or more other public utilities or among the utilities after October 31, 1987, and before January 1, 1988, and amendments to the wholesale agreement or related contract, and the wholesale agreement or related contract assigned by the Alaska Energy Authority to a joint action agency formed under AS 42.45.310 that purchases the project from the Alaska Energy Authority, are not subject to review or approval by the commission until all long-term debt incurred for the project is retired, or, for a wholesale agreement or related contract assigned to a joint action agency formed under AS 42.45.310 , until all long-term debt incurred to pay the purchase price to the Alaska Energy Authority is retired; and

(2) a wholesale agreement or related contract described in (1) of this subsection may contain a covenant for the public utility to establish, charge, and collect rates sufficient to meet its obligations under the contract; the rate covenant is valid and enforceable.

(d) Meetings between the Alaska Energy Authority and public utilities concerning a wholesale agreement for the sale of power or other matter exempted from review of the commission under (c) of this section must comply with AS 44.62.310 .

(e) Validated costs incurred by a utility in connection with the related contracts described in (c)(1) of this section must be allowed in the rates charged by the utility. In this subsection, "validated costs" are the actual costs that a utility uses, under the formula set out in related contracts described in (c) of this section, to establish rates, charges for services and rights, and the payment of charges for services and rights. This subsection does not grant the commission jurisdiction to alter or amend the formula set out in those related contracts.

(f) In the establishment of rates of a utility furnishing solid waste material collection and disposal service, the commission shall permit recovery of reasonable, net capital and operating costs relating to solid waste recovery and recycling services after considering the utility's recovery of revenue associated with the service.

(g) In the establishment of rates under this chapter, the commission shall promote cost-effective solid waste recovery and recycling services.

(h) When setting or reviewing rates for a public utility that sends or receives power over the power transmission interties between Fairbanks and Healy or between Anchorage and the Kenai Peninsula, the commission shall consider those costs that have not been directly assigned to other individual generating utilities by the utility responsible for the construction of the intertie to have been incurred for the system existing on August 11, 1993.



Sec. 42.05.440. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.441. - Valuation of property of a public utility.

(a) The commission may, after providing reasonable notice and opportunity to be heard, ascertain and set the fair value of the whole or any part of the property of a public utility, insofar as it is material to the exercise of the jurisdiction of the commission. The commission may make revaluations from time to time and ascertain the fair value of all new construction, extensions, and additions to the property of a public utility. If a public utility furnishes more than one classification of utility service the utility shall allocate the investment and expenses associated with the property used and useful in furnishing service among the utility services and it may not solely consider the utility's total investment and expenses in fixing rates for a particular service.

(b) In determining the value for rate-making purposes of public utility property used and useful in rendering service to the public, the commission shall be guided by acquisition cost or, if lower, the original cost of the property to the person first devoting it to public service, less accrued depreciation, plus materials and supplies and a reasonable allowance for cash working capital when required.

(c) For rate-making purposes, indebtedness, debt service, and payments by a regulated public utility to a person having an ownership interest of more than 70 percent in the utility shall be considered to be ownership equity, profits, or dividends except to the extent that there is a clear and convincing showing that

(1) the indebtedness was incurred, or the payments made, for goods or services that were reasonably necessary for the operation of the utility; and

(2) the goods or services were provided at a cost that was competitive with the price at which they could have been obtained from a person having no ownership interest.



Sec. 42.05.450. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered






Article 05 - ACCOUNTS, RECORDS, AND REPORTS

Sec. 42.05.451. - System of accounts and reports.

(a) The commission may classify the public utilities under its jurisdiction and prescribe a uniform system of accounts for each class and the manner in which the accounts and supporting records shall be kept.

(b) A public utility shall maintain its accounts on a calendar year basis unless specifically authorized by the commission to maintain its accounts on a fiscal year basis. Within 90 days after the close of its authorized annual accounting period, or additional time granted upon a showing of good cause, a public utility shall file with the commission a verified annual report of its operations during the period reported, on forms prescribed by the commission.



Sec. 42.05.460. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.461. - Continuing property records.

The commission may require a public utility to establish, provide, and maintain as a part of its system of accounts, continuing property records segregated by the year of placement in service, including a list or inventory of all the units of tangible property used or useful in the public service, identifying the property by location and project. The commission may require a public utility to keep accounts and records in a manner that shows the original cost of the property when first devoted to the public service, and the current related reserve for depreciation. A public utility with annual revenues exceeding $100,000 shall keep continuing property records.



Sec. 42.05.470. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.471. - Depreciation rates and accounts.

(a) To provide for the loss in service value of its property, not restored by current maintenance, a utility shall charge adequate, but not excessive, depreciation expense for each major class of utility property used and useful in serving the public. From time to time the commission shall determine the proper and adequate rates of depreciation for each major class of property of a public utility. The commission shall accept rates of depreciation and depreciation accounts prescribed and maintained under regulations of a federal agency or the terms of a bond ordinance. The commission shall determine and allow depreciation expense in fixing the rates, tolls, and charges to be paid for the services of a public utility.

(b) The commission is not bound in rate proceedings to accept, as just and reasonable for rate-making purposes, estimates of annual or accrued depreciation established under the provisions of this section, or to allow annual or accrued depreciation on utility property directly or indirectly contributed by customers or others.



Sec. 42.05.480. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.481. - Subsidiary business accounts.

A public utility engaged, directly or indirectly, in another business, including another utility business or a subsidiary business, shall keep separate accounts relating to that business. Except as the commission provides, property, expense, or revenue used in or derived from that business may not be considered in establishing the rates and charges of the utility for its public services.



Sec. 42.05.490. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.491. - Records and accounts to be kept in state.

A public utility shall keep the books, accounts, papers, and records required by the commission, in an office within this state, and may not remove them from the state, except upon the terms and conditions that may be prescribed by the commission. The provisions of this section do not apply to a public utility whose accounts are kept at its principal place of business outside the state, in the manner prescribed by a federal regulatory body; however, such a public utility shall at its option, either furnish to the commission, within a reasonable time fixed by the commission, certified copies of its books, accounts, papers, and records relating to the business done by the public utility within this state, or agree to pay the actual expenses incurred by the commission in sending personnel to examine the utility's books and records at the place where they are kept.



Sec. 42.05.500. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.501. - Inspection of books and records.

(a) The commission shall at all reasonable times have access to, and may designate any of its employees, agents, or consultants to inspect and examine, the accounts, records, books, maps, inventories, appraisals, valuations, or other reports and documents, kept by public utilities or their affiliated interests, or prepared or kept for them by others, that relate to any contract or transaction between them. The commission may require a public utility or its affiliated interest to file with the commission, copies of any or all of these accounts, records, books, maps, inventories, appraisals, valuations, or other reports and documents.

(b) When participating as a party under AS 42.04.070 (c) or AS 44.23.020(e), the attorney general shall, at all reasonable times, have the right to reasonable access to, and may designate any of the attorney general's employees, agents, or consultants to inspect and examine, the accounts, records, books, maps, inventories, appraisals, valuations, or other reports and documents kept by public utilities that are relevant to the issues presented in any adjudicatory matter before the commission in which the attorney general has appeared as a party under AS 42.04.070 (c) or AS 44.23.020 (e). This access is subject to reasonable notice to all parties with an opportunity to object before the commission. Included under this subsection is access to records or other documents under the custody or control of an affiliated interest of a public utility that relate to any contract or transaction between the public utility and the affiliated interest.



Sec. 42.05.510. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered






Article 06 - FINANCIAL AND MANAGEMENT REGULATION

Sec. 42.05.511. - Unreasonable management practices.

(a) The commission may investigate the management of a public utility, including but not limited to staffing patterns, wage and salary scales and agreements, investment policies and practices, purchasing and payment arrangements with affiliated interests, for the purpose of determining inefficient or unreasonable practices that adversely affect the cost or quality of service of the public utility.

(b) Where unreasonable practices are found to exist, the commission may, after providing reasonable notice and opportunity for hearing, take appropriate action to protect the public from the inefficient or unreasonable practices and may order the public utility to take the corrective action the commission may require to achieve effective development and regulation of public utility services.

(c) In a rate proceeding the utility involved has the burden of proving that any written or unwritten contract or arrangement it may have with any of its affiliated interests for the furnishing of any services or for the purchase, sale, lease, or exchange of any property is necessary and consistent with the public interest and that the payment made therefor, or consideration given, is reasonably based, in part, upon the submission of satisfactory proof as to the cost to the affiliated interest of furnishing the service or property and, in part, upon the estimated cost the utility would have incurred if it furnished the service or property with its own personnel and capital.



Sec. 42.05.520. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.521. - Impaired capital.

When the commission finds that the capital of a public utility corporation is impaired, or might become impaired, it may, after investigation and hearing, issue an order directing the public utility to cease paying dividends on its common stock until the impairment has been removed.



Sec. 42.05.530. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.531. - Distribution of surplus and profits.

The surplus and profits of a public utility shall be distributed in accordance with the bylaws or ordinances controlling the utility.



Sec. 42.05.540. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered






Article 07 - JUDICIAL REVIEW, PENALTIES, AND ENFORCEMENT

Sec. 42.05.541. - Effect of regulations.

Regulations adopted and issued by the commission in accordance with this chapter have the effect of law.



Sec. 42.05.550. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.551. - Review and enforcement.

(a) All final orders of the commission are subject to judicial review in accordance with AS 44.62.560 - 44.62.570.

(b) If an appeal is not taken from a final order of the commission, the commission may apply to the superior court for enforcement of this chapter, the regulations adopted under it, and the orders of the commission. The court shall enforce the order by injunction or other process.



Sec. 42.05.560. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.561. - Injunctions and monetary sanctions.

(a) A person who violates a provision of AS 42.05.291 insofar as it governs the safety of pipeline facilities and the transportation of gas, or of any regulation issued under AS 42.05.291 is subject to a civil penalty of not more than $1,000 for each violation for each day that the violation persists. However, the maximum civil penalty may not exceed $200,000 for any related series of violations.

(b) A civil penalty may be compromised by the commission. In determining the amount of the penalty, or the amount agreed upon in compromise, the appropriateness of the penalty to the size of the business of the person charged, the gravity of the violation, and the good faith of the person charged in attempting to achieve compliance, after notification of a violation, shall be considered. The amount of the penalty, when finally determined, or the amount agreed upon in compromise, may be deducted from any sums owing by the state to the person charged or may be recovered in a civil action in the state courts.

(c) A person may be enjoined by the superior court from committing any violation mentioned in this section.



Sec. 42.05.570. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.571. - Civil penalties.

(a) In addition to all other penalties and remedies provided by law, a public utility and every person, and their lessees or receivers appointed by a court in any way subject to the provisions of this chapter, together with their officers, managers, agents, or employees that either violate or procure, aid, or abet the violation of any provision of this chapter, or of any order, regulation, or written requirement of the commission are subject to a maximum penalty of $100 for each violation. Each act of omission as well as each act of commission shall be considered a violation subject to the penalty.

(b) A penalty may not be assessed unless the commission first issues an order to show cause why the penalty should not be levied. The order shall describe each violation with reasonable particularity and designate the maximum penalty that may be assessed for each violation. The order shall be served on the alleged violator named in the order. The order must state a time and place for the hearing.

(c) After a hearing the commission shall enter its findings of fact and final order which shall state when the penalties, if any, are payable.



Sec. 42.05.580. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.581. - Each violation a separate offense.

Each violation of a provision of this chapter or of an order, decision, regulation, or written requirement of the commission is a separate and distinct offense, and in case of a continuing violation each day's continuance is a separate and distinct offense.



Sec. 42.05.590. - 42.05.600 - l [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.601. - Actions to recover penalties; disposition.

(a) Actions to recover penalties under this chapter shall be brought by the attorney general in a court of competent jurisdiction.

(b) All penalties recovered under the provisions of this chapter shall be paid to the commission and deposited by it in the general fund of the state.



Sec. 42.05.610. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.611. - Penalties cumulative.

(a) All penalties imposed under this chapter are cumulative and an action for the recovery of a civil penalty is not a bar to any criminal prosecution. A criminal prosecution is not a bar to an action for the recovery of a civil penalty.

(b) Neither a criminal prosecution nor an action to recover a civil penalty is a bar to an enforcement proceeding to require compliance, or to any other remedy provided by this chapter.



Sec. 42.05.620. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.621. - Joinder of actions.

Under the applicable court rules, appeals from orders of the commission, applications for enforcement of commission orders, and actions for recovery of a penalty may be joined. The court may, in the interests of justice, separate the action.



Sec. 42.05.630. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered






Article 08 - MISCELLANEOUS PROVISIONS

Sec. 42.05.631. - Eminent domain.

A public utility may exercise the power of eminent domain for public utility uses. This section does not authorize the use of a declaration of taking.



Sec. 42.05.640. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.641. - Regulation by municipality.

The commission's jurisdiction and authority extend to public utilities operating within a municipality, whether home rule or otherwise. In the event of a conflict between a certificate, order, decision, or regulation of the commission and a charter, permit, franchise, ordinance, rule, or regulation of such a local governmental entity, the certificate, order, decision, or regulation of the commission shall prevail.



Sec. 42.05.650. - [Repealed, Sec. 5 ch 113 SLA 1970].

Repealed or Renumbered



Sec. 42.05.651. - Expenses of investigation or hearing.

(a) During a hearing or investigation held under this chapter, the commission may allocate the costs of the hearing or investigation among the parties, including the commission, as is just under the circumstances. In allocating costs, the commission shall consider the regulatory cost charge paid by a utility under AS 42.05.254 and may consider the results, ability to pay, evidence of good faith, other relevant factors, and mitigating circumstances. Notwithstanding an intervening party's ability to pay, if the commission determines that an intervening party has conducted its intervention in a frivolous manner, the commission shall allocate all costs associated with the intervention to that party. The costs allocated may include the costs of any time devoted to the investigation or hearing by hired consultants, whether or not the consultants appear as witnesses or participants. The costs allocated may also include any out-of-pocket expenses incurred by the commission in the particular proceeding. The commission shall provide an opportunity for any person objecting to an allocation to be heard before the allocation becomes final.

(b) [Repealed, Sec. 28 ch 90 SLA 1991].

(c) Notwithstanding the commission's discretion under (a) of this section to allocate costs to parties, the commission may not require a state agency to pay any costs allocated to the state agency.



Sec. 42.05.661. - Application fees.

With each application relating to a certificate the applicant shall pay the commission a fee set by the commission by regulation that shall be deposited in the general fund of the state.



Sec. 42.05.671. - Public records.

(a) Except as provided in (b) of this section, records in the possession of the commission are open to public inspection at reasonable times.

(b) The commission may, by regulation, classify the records submitted to it by regulated utilities as privileged records that are not open to the public for inspection. However, if a record involves an application or tariff filing pending before the commission, the commission shall release the record for the purpose of preparing for or making a presentation to the commission in the proceeding if the record or information derived from the record will be used by the commission in the proceeding.

(c) A person may make written objection to the public disclosure of information contained in a record under the provisions of this chapter or of information obtained by the commission or by the attorney general under the provisions of this chapter, stating the grounds for the objection. When an objection is made, the commission may not order the information withheld from public disclosure unless the information adversely affects the interest of the person making written objection and disclosure is not required in the interest of the public.

(d) In this section, "record" means a report, file, book, account, paper, or application, and the facts and information contained in it.



Sec. 42.05.681. - Validity of certain certificates.

A certificate issued before July 29, 1968, to a public utility for the generation, transmission, or distribution of electric energy and power, or for the furnishing of telecommunications may not be considered as terminated or voided for the sole reason that the utility did not or would not produce an annual gross income in excess of $25,000.



Sec. 42.05.691. - Utility classes.

The commission may by regulation provide for the classification of public utilities based upon differences in annual revenue, assets, nature of ownership, and other appropriate distinctions and as between these classifications, by regulation, provide for different reporting, accounting, and other regulatory requirements.



Sec. 42.05.701. - [Renumbered as AS 42.05.720 ].

Repealed or Renumbered



Sec. 42.05.711. - Exemptions.

(a) The provisions of this chapter do not apply to a person who furnishes water, gas or petroleum or petroleum products by tank, wagon, or similar conveyance, unless the person is thereby supplying water, gas, petroleum or petroleum products to a public utility in which the person has an "affiliated interest".

(b) Except as otherwise provided in this subsection and in (o) of this section, public utilities owned and operated by a political subdivision of the state, or electric operating entities established as the instrumentality of two or more public utilities owned and operated by political subdivisions of the state, are exempt from this chapter, other than AS 42.05.221 - 42.05.281 and 42.05.385. However,

(1) the governing body of a political subdivision may elect to be subject to this chapter; and

(2) a utility or electric operating entity that is owned and operated by a political subdivision and that directly competes with another utility or electric operating entity is subject to this chapter and any other utility or electric operating entity owned and operated by the political subdivision is also subject to this chapter; this paragraph does not apply to a utility or electric operating entity owned and operated by a political subdivision that competes with a telecommunications utility.

(c) The ownership in whole or part, of the corporate stock of a public utility does not make the owner a public utility.

(d) The commission may exempt a utility, a class of utilities, or a utility service from all or a portion of this chapter if the commission finds that the exemption is in the public interest.

(e) Notwithstanding any other provisions of this chapter, any electric or telephone utility that does not gross $50,000 annually is exempt from regulation under this chapter unless the subscribers petition the commission for regulation under AS 42.05.712 (h).

(f) Notwithstanding any other provisions of this chapter, an electric or telephone utility that does not gross $500,000 annually may elect to be exempt from the provisions of this chapter other than AS 42.05.221 - 42.05.281 under the procedure described in AS 42.05.712 .

(g) A utility, other than a telephone or electric utility, that does not gross $150,000 annually may elect to be exempt from the provisions of this chapter other than AS 42.05.221 - 42.05.281 under the procedure described in AS 42.05.712 .

(h) A cooperative organized under AS 10.25 may elect to be exempt from the provisions of this chapter, other than AS 42.05.221 - 42.05.281, under the procedure described in AS 42.05.712 .

(i) A utility that furnishes collection and disposal service of garbage, refuse, trash, or other waste material and has annual gross revenues of $300,000 or less is exempt from the provisions of this chapter, other than the certification provisions of AS 42.05.221 - 42.05.281, unless the subscribers petition the commission for regulation under AS 42.05.712 (h). Notwithstanding AS 42.05.712 (b) and (g), if subscribers representing 25 percent of the gross revenue of the utility petition the commission for regulation, the utility is subject to the provisions of this chapter.

(j) The provisions of this chapter do not apply to sales, exchanges, or gifts of energy to an electric utility certificated under this chapter when the energy which is the subject of the sale, exchange, or gift is waste heat, electricity, or other energy which is surplus or the by-product of an industrial process. In an area in which no electric utility is certificated for service, energy provided by sale, exchange, or gift may be provided to any utility which is certificated for service to that area. A contract for the sale, exchange, or gift of energy exempt under this subsection does not make the supplier a public utility and does not transfer the responsibility to provide utility services from a certificated utility to any other person.

(k) A utility that furnishes cable television service is exempt from the provisions of this chapter other than AS 42.05.221 - 42.05.281 unless the subscribers petition the commission for regulation under the procedure described in AS 42.05.712 .

(l) A person, utility, joint action agency established under AS 42.45.310, or cooperative that is exempt from regulation under (a), (d) - (k), or (o) of this section is not subject to regulation by a municipality under AS 29.35.060 and 29.35.070.

(m) The collection and disposal, under AS 29.35.050 (c), by a municipality of waste material deposited at an intermediate transfer site is exempt from this chapter.

(n) Except as provided by AS 42.06.370 (c), the provisions of this chapter do not apply to a person who owns or operates a natural gas pipeline as a North Slope natural gas pipeline carrier, as that term is defined in AS 42.06.630 .

(o) A joint action agency established under AS 42.45.310 is exempt from regulation under this chapter, including the requirement to obtain a certificate of public convenience and necessity under AS 42.05.221 , for the operation of, sale of power from, and other activities related to the power project the joint action agency purchases from the Alaska Energy Authority until the wholesale agreement and any related contract assigned by the authority becomes subject to review or approval by the commission under AS 42.05.431 . The exemption provided by this subsection extends to repairs and improvements to the power project the joint action agency purchases from the authority but does not extend to any other power project or other activity of the joint action agency.



Sec. 42.05.712. - Deregulation ballot.

(a) A utility or cooperative that may elect to be exempt from the provisions of this chapter shall poll its subscribers or members in the manner described in this section.

(b) The votes of a majority of those voting in an election in which at least 15 percent of the eligible subscribers or members return ballots are required for a utility or cooperative to elect exemption under (a) of this section.

(c) Each subscriber or member of the utility or cooperative shall receive notice of an election under this section with the subscriber's or member's regular bill for service at least 60 days before the date set for the election. The notice shall contain impartial language informing the subscribers or members that an election on the option of deregulation or regulation by the Regulatory Commission of Alaska will be held within 60 days and that a ballot to participate in that election will be mailed or delivered to each subscriber or member of the utility or cooperative with the regular bill for service. The notice shall also state that a subscriber or member of the cooperative is entitled to vote in the election without regard to whether the subscriber's or member's account with the utility or cooperative is current and that the ballot must be postmarked or returned to the commission within 30 days after it was mailed or otherwise delivered to the subscriber or member. The notice shall also announce the schedule for one or more public meetings which shall provide an opportunity for the subscribers or members to discuss this election. The public meeting or meetings shall be held not more than 30 days before the ballots are mailed or distributed to those eligible to vote. A cooperative may satisfy this requirement by including a discussion of this election on the agenda of an annual meeting if the annual meeting is scheduled to be held not more than 30 days before the election.

(d) A ballot with return postage paid shall be mailed or delivered to

each subscriber or member of the utility or cooperative with the

subscriber's or member's bill for service and shall contain only the

following language:

'Shall. . . . . . . . . . (name of utility or cooperative) be exempt

from regulation by the Regulatory Commission of Alaska?

YES NO'

(e) The results of an election under this section shall be certified by the commission within 60 days after the ballots are mailed or delivered to the subscribers or members.

(f) During the 60 days immediately preceding an election under this section a list of subscribers or members of the utility or cooperative shall be made available at cost to any subscriber or member of the utility or cooperative who requests one. The list shall be in the same form that is available to the utility or cooperative.

(g) The board of directors of a utility or cooperative may call an election under this section on its own initiative and shall call an election upon receipt of a valid petition from its subscribers or members. A petition shall be considered valid if it is signed by not less than the number of subscribers or members equal to ten percent of the first 5,000 subscribers or members and three percent of the subscribers or members in excess of 5,000. An election under this section may only be held once every two years.

(h) A utility or cooperative that is already exempt from regulation under this section or that is exempt from regulation under AS 42.05.711(e), (i), or (k) may elect to terminate its exemption in the same manner.



Sec. 42.05.720. - [Renumbered as AS 42.05.990 ].

Repealed or Renumbered



Sec. 42.05.721. - [Renumbered as AS 42.05.995 ].

Repealed or Renumbered






Article 09 - COMPETITIVE INTRASTATE LONG DISTANCE TELEPHONE SERVICE

Sec. 42.05.800. - Findings.

The legislature finds that

(1) modern, affordable, efficient, and universally available local and long distance telephone service is essential to the people of the state;

(2) facilities based, long distance telephone service should be provided competitively wherever possible;

(3) technological advances, reduced costs, and increased consumer choices for long distance telephone service, resulting from the adoption of an appropriate competitive market structure, will enhance the state's economic development;

(4) the benefits of competition in long distance telephone service should be shared by consumers throughout the state;

(5) the commission should oversee competition in long distance telephone service to ensure that the competition is fair to consumers and competitors;

(6) the commission should provide for competition in a timely manner and should adopt regulations that eliminate inappropriate impediments to entry for long distance carriers fit, willing, and able to provide service.



Sec. 42.05.810. - Competition.

(a) By February 14, 1991, the commission shall adopt regulations that authorize and establish conditions governing competition in long distance telephone service.

(b) Beginning February 15, 1991, the commission shall accept applications to provide competitive long distance telephone service and shall approve or reject applications within 90 days after the filing of a complete application. The commission shall approve an application upon a finding that the applicant is fit, willing, and able. The authority granted to a fit, willing, and able applicant shall include the authority to provide intrastate long distance telephone service using any facilities that the applicant owned and operated on May 1, 1990, to provide interstate long distance message telephone service to the public.

(c) Except as provided in (b) of this section, the commission may prohibit installation of facilities for origination or termination of long distance service in a given location only if it determines that installation of the facilities in that location is not in the public interest.



Sec. 42.05.820. - No municipal regulation.

A long distance telephone company that is exempted in whole or in part from complying with all or a portion of this chapter may not be regulated by a municipality under AS 29.35.060 and 29.35.070.



Sec. 42.05.830. - Exchange access charges.

In providing for competition under AS 42.05.800 - 42.05.890, the commission shall establish a system of access charges to be paid by long distance carriers to compensate local exchange carriers for the cost of originating and terminating long distance services.



Sec. 42.05.840. - Universal service fund.

The commission may establish a universal service fund or other mechanism to be used to ensure the provision of long distance telephone service at reasonable rates throughout the state and to otherwise preserve universal service.



Sec. 42.05.850. - Exchange carrier association.

The commission may require the local exchange carriers to form an association to assist in administering the system of access charges and may require the association to file tariffs and to engage in pooling of exchange access costs and revenue if necessary to achieve the purposes of AS 42.05.800 - 42.05.890.



Sec. 42.05.860. - Restrictions on resale of telecommunications services prohibited.

A telephone company may not prohibit or restrict the resale of telecommunications service. If an interexchange telecommunications service is resold, the reseller shall receive credit in an appropriate amount for an applicable exchange access charge if the credit is necessary to prevent double payment of the access charges.



Sec. 42.05.890. - Definitions.

In AS 42.05.800 - 42.05.890,

(1) "local exchange carrier" means any carrier certificated to provide local telephone services;

(2) "long distance carrier" or "long distance telephone company" means any carrier certificated to provide long distance telephone services;

(3) "long distance telephone service" or "long distance service" means intrastate, interexchange telephone service.






Article 10 - GENERAL PROVISIONS

Sec. 42.05.990. - Definitions.

In this chapter

(1) "affiliated interest" includes:

(A) a person owning or holding directly or indirectly five percent or more of the voting securities of a public utility engaged in intrastate business in this state;

(B) a person, other than those specified in (A) of this paragraph, in a chain of successive ownership of five percent or more of voting securities, the chain beginning with the holder of the voting securities of such public utility;

(C) a corporation five percent or more of whose voting securities are owned by a person owning five percent or more of the voting securities of the public utility or by a person in such a chain of successive ownership of five percent or more of the voting securities;

(D) a corporation five percent or more of whose voting securities are owned or held by a public utility;

(E) a person with whom the public utility has a management or service contract;

(F) a person who is an officer or director of such a public utility or of a corporation in a chain of successive ownership of five percent or more of voting securities;

(G) a corporation which has one or more officers or directors in common with a public utility;

(H) a person or corporation who or which the commission determines as a matter of fact, after investigation and hearing, actually is exercising such substantial influence over the policies and actions of a utility in conjunction with one or more other corporations or persons with whom they are related by ownership or blood, or by action in concert, that together they are affiliated with the utility within the meaning of this section even though none of them alone is so affiliated; or

(I) a person or corporation who or which the commission determines as a matter of fact after investigation and hearing actually is exercising substantial influence over the policies and actions of a utility even though such influence is not based upon stockholdings, stockholders, officers or directors to the extent specified in this section;

(2) "commission" means the Regulatory Commission of Alaska;

(3) "public" or "general public" means

(A) a group of 10 or more customers that purchase the service or commodity furnished by a public utility;

(B) one or more customers that purchase electrical service for use within an area that is certificated to and presently or formerly served by an electric utility if the total annual compensation that the electrical utility receives for sales of electricity exceeds $50,000; and

(C) a utility purchasing the product or service or paying for the transmission of electric energy, natural or manufactured gas, or petroleum products that are re-sold to a person or group included in (A) or (B) of this paragraph or that are used to produce the service or commodity sold to the public by the utility;

(4) "public utility" or "utility" includes every corporation whether public, cooperative, or otherwise, company, individual, or association of individuals, their lessees, trustees, or receivers appointed by a court, that owns, operates, manages, or controls any plant, pipeline, or system for

(A) furnishing, by generation, transmission, or distribution, electrical service to the public for compensation;

(B) furnishing telecommunications service to the public for compensation;

(C) furnishing water, steam, or sewer service to the public for compensation;

(D) furnishing by transmission or distribution of natural or manufactured gas to the public for compensation;

(E) furnishing for distribution or by distribution petroleum or petroleum products to the public for compensation when the consumer has no alternative in the choice of supplier of a comparable product and service at an equal or lesser price;

(F) furnishing collection and disposal service of garbage, refuse, trash, or other waste material to the public for compensation;

(5) "rate" includes each rate, toll, fare, rental, charge, or other form of compensation demanded, observed, charged, or collected by a public utility for its services;

(6) "service" means, unless the context indicates otherwise, every commodity, product, use, facility, convenience, or other form of service that is offered for and provided by a public utility for the convenience and necessity of the public;

(7) "tariff" means a rate, charge, toll, rule, or regulation of a utility relating to services furnished by the utility to the general public for compensation and every map, page, adoption notice, instrument, or other document filed with the commission setting out the terms and conditions under which utility services are offered to the public and instruments of concurrence and all other documents and data setting out the terms of a utility's business relations with another utility insofar as they affect the general public either directly or indirectly;

(8) "telecommunications" means the transmission and reception of messages, impressions, pictures, and signals by means of electricity, electromagnetic waves, and any other kind of energy, force variations, or impulses whether conveyed by cable, wire, radiated through space, or transmitted through other media within a specified area or between designated points.



Sec. 42.05.995. - Short title.

This chapter may be cited as the Alaska Public Utilities Regulatory Act.









Chapter 42.06. - PIPELINE ACT

Sec. 42.06.010. - 42.06.120 - l Legislative policy; Alaska Pipeline Commission. [Repealed, Sec. 20 ch 110 SLA 1981].

Repealed or Renumbered



Sec. 42.06.130. - [Renumbered as AS 42.06.605 ].

Repealed or Renumbered






Chapter 42.07. - ALASKA TRANSPORTATION COMMISSION ACT



Chapter 42.10. - ALASKA MOTOR FREIGHT CARRIER ACT



Chapter 42.15. - BUS TRANSPORTATION



Chapter 42.20. - TELEGRAPH AND TELEPHONE SYSTEMS AND CABLE LINES

Article 01 - OWNERSHIP

Sec. 42.20.010. - Establishment by foreigners prohibited.

Telegraph or cable lines owned or operated or controlled by persons not citizens of the United States, or by any foreign corporation or government, may not be established in or permitted to enter Alaska.






Article 02 - OFFENSES RELATING TO UTILITIES

Sec. 42.20.020. - [Renumbered as AS 42.20.085 ].

Repealed or Renumbered



Sec. 42.20.030. - Civil liability for taking utility service and for damages to or interference with a utility line.

(a) A person is civilly liable to the utility whose property is damaged in a sum equal to three times the amount of the actual damages sustained and three times the value of the service taken if the person intentionally or in the exercise of gross negligence

(1) damages a pole, tree, pipeline, or other object used in a utility line;

(2) damages an insulator in use in the line or damages or removes from its insulator any wire used in a utility line;

(3) damages the insulation of the line or interrupts the transmission of the service through it or damages the protective wrapping of a water, oil, or gas pipeline;

(4) damages property or materials belonging to a utility;

(5) interferes with the use of a utility line, or obstructs or postpones the transmission of service over a utility line;

(6) procures or advises damage to any utility line;

(7) interferes with or alters a meter or other device for the measuring of service from a utility; or

(8) without the permission of the utility takes service from the utility or taps a wire or line used for the transmission of service or procures or advises this to be done.

(b) A person is civilly liable to the utility whose property is negligently damaged under (a)(1), (2), (3), (4), or (5) of this section in a sum equal to the amount of the damages sustained.



Sec. 42.20.032. - Presumption from use of nonmetered utility service.

It is presumed that a person intended to deprive a utility of compensation for service from the utility if

(1) the person possesses or has access to a utility service metering device which is being used to meter utility service and has been interfered with, avoided, or altered to inhibit or prevent the accurate measurement of utility service without the permission of the utility or the person has access to a utility line which has been tapped without the permission of the utility; and

(2) the person enjoys the use or receives the economic benefit of the unmetered utility service.



Sec. 42.20.035. - Jurisdiction.

The district court has jurisdiction of civil actions filed under AS 42.20.030.



Sec. 42.20.038. - Definitions.

In AS 42.20.030 - 42.20.038,

(1) "service" means a commodity, product, use, facility, convenience, or other form of service that is offered and provided by a utility;

(2) "utility" means an enterprise, whether publicly or privately owned or operated, that provides gas, electric, steam, water, sewer, or telecommunications service.



Sec. 42.20.040. - Removal of instrument or meter or disconnecting of wire.

An agent or employee of a telephone or electric light company may not remove any instrument or meter or disconnect any wire connected to the instrument or meter without notifying the owner, agent, or tenant of the building or room where the instrument or meter is installed. A notice in writing of the intention to remove the instrument or meter or to disconnect a wire is sufficient if delivered to the owner, agent, or tenant of the building or room before removal or disconnection, or in case of the absence of the owner, agent, or tenant, either by depositing the notice in the post office with postage prepaid, or by posting in a conspicuous place upon the building or room 24 hours before removal or disconnection. An agent or employee of a telephone or electric light company may not enter a building or room to examine, remove, or disconnect an instrument or meter without first announcing the agent's or employee's presence to the occupant. A person violating this section is guilty of a misdemeanor, and upon conviction, is punishable by a fine of not more than $200, or by imprisonment for not more than 30 days, or by both.






Article 03 - OFFENSES RELATING TO TELEGRAPHS

Sec. 42.20.050. - Altering message; punishment.

(a) A person is guilty of a misdemeanor and is punishable by a fine of not more than $1,000, or by imprisonment for not more than one year, or by both if the person wilfully alters a message by adding to it or omitting from it a word or figure so as to materially change the sense, purport, or meaning of the message, to the injury of the person sending or desiring to send it, or to whom it was directed.

(b) When numerals or words of number occur in a message the operator or clerk sending or receiving may express them in words or figures, or in both words and figures, and this may not be considered an alteration of the message or to affect its genuineness, force, or validity.



Sec. 42.20.060. - Sending or delivering false or forged message; punishment.

A person is guilty of a misdemeanor and is punishable by a fine of not more than $1,000, or by imprisonment for not more than one year, or by both if the person

(1) knowingly and wilfully sends by telegraph a false or forged message;

(2) wilfully delivers, or has delivered, a false or forged message, falsely purporting to have been received by telegraph; or

(3) furnishes or conspires to furnish, or have furnished, to an agent, operator, or employee in a telegraph office, to be sent by telegraph, or to be delivered, a false or forged message, knowing that it is false or forged, with the intention to deceive, injure, or defraud any person.



Sec. 42.20.070. - Punishment and civil liability for use by employee of information derived from message.

An agent, operator, or employee in a telegraph office who uses or appropriates information derived by that person from a private message passing through the person's hands and addressed to another, or information acquired by reason of the person's trust as agent, operator, or employee, or who trades or speculates upon this information, or who turns or attempts to turn it to personal account, profit, or advantage is guilty of a misdemeanor and is punishable by a fine of not more than $1000, or by imprisonment for not more than one year, or by both, and is liable in treble damages to the party aggrieved for loss or injury sustained.



Sec. 42.20.080. - Delaying or refusing to send or deliver message; punishment.

(a) An agent, operator, or employee in a telegraph office who unreasonably and wilfully refuses or neglects to send a message received at the office for transmission, or who unreasonably or wilfully postpones the message out of its order, or unreasonably and wilfully refuses or neglects to deliver a message received by telegraph is guilty of a misdemeanor and is punishable by a fine of not more than $500, or by imprisonment for not more than six months, or by both.

(b) This section does not require a person to receive, transmit, or deliver a message unless the charges are paid, or to require the sending, receiving, or delivery of a message counseling, aiding, abetting, or encouraging treason against the government of the United States, or other resistance to the lawful authority, or a message calculated to further a fraudulent plan or purpose, or to instigate or encourage the perpetration of an unlawful act, or to facilitate the escape of a criminal or person accused of crime.



Sec. 42.20.085. - Priority of official communications; penalty for refusal, delay, or alteration of transmission.

On application of an officer of the state in case of war, insurrection, riot, civil commotion, or resistance of public authority, for the prevention and punishment of crime, or for the arrest of persons suspected or charged with crime, a telegraph company shall give immediate dispatch to the communication of the officer at the price of ordinary communications of the same length. An officer, agent, operator, or employee of the company who refuses or wilfully omits to transmit the communication, or designedly alters it or falsifies it is, upon conviction, punishable by a fine of not more than $1000, or by imprisonment in jail for not more than one year, or by both.



Sec. 42.20.090. - Punishment and civil liability for opening or obtaining message addressed to another.

A person not connected with a telegraph office who, without the authority or consent of the person to whom the message is directed, wilfully opens a sealed envelope enclosing a telegraph message, and addressed to another, with the purpose of learning the contents of the message, or who fraudulently represents another person, and thereby procures to receive a telegraph message addressed to another, with the intent to use, destroy, or detain it from the person entitled to receive the message, is guilty of a misdemeanor and is punishable by a fine of not more than $1000, or by imprisonment for not more than one year, or by both and is liable in damages to the party injured for all loss and damage sustained by reason of the wrongful act.



Sec. 42.20.100. - Taking information from wire. [Repealed, Sec. 30 ch 133 SLA 1986].

Repealed or Renumbered



Sec. 42.20.110. - Bribing operator or employee to disclose private message; punishment.

A person who, by the payment or promise of a bribe, inducement, or reward, procures or attempts to procure a telegraph agent, operator, or employee to disclose a private message, or the contents, purport, substance, or meaning of a private message, or who offers to an agent, operator, or employee a bribe, compensation, or reward for the disclosure of private information received by reason of the position of trust as agent, operator, or employee, or who uses or attempts to use the information so obtained, is guilty of a misdemeanor and is punishable by a fine of not more than $1000, or by imprisonment for not more than one year, or by both.






Article 04 - EMERGENCY CALLS ON PARTY LINES

Sec. 42.20.120. - Refusal to yield to emergency calls; penalties.

A person who wilfully refuses to yield or surrender the use of a party line to another person for the purpose of permitting the other person to report a fire or summon police, medical, or other aid in case of emergency, is guilty of a misdemeanor and is punishable by a fine of not less than $50 nor more than $500, or by imprisonment for not more than 30 days, or by both.



Sec. 42.20.130. - Pretext of emergency.

A person who asks for or requests the use of a party line on pretext that an emergency exists, knowing that no emergency in fact exists, is guilty of a misdemeanor and is punishable by a fine of not less than $50 nor more than $500 or by imprisonment for not more than 30 days, or by both.



Sec. 42.20.140. - Publication in telephone directory.

Every telephone directory published for distribution to the members of the general public shall contain a notice which explains AS 42.20.120 - 42.20.150. The notice shall be printed in type which is no smaller than any other type on the same page and shall be preceded by the word "warning." This section does not apply to directories distributed solely for business advertising purposes, commonly known as classified directories.



Sec. 42.20.150. - Definitions.

In AS 42.20.120 - 42.20.150,

(1) "emergency" means a situation in which property or human life is in jeopardy and the prompt summoning of aid is essential;

(2) "party line" means a subscriber's line telephone circuit, consisting of two or more main telephone stations connected with it, each station with a distinctive ring or telephone number.






Article 05 - COMMUNICATIONS, EAVESDROPPING, AND WIRETAPPING

Sec. 42.20.300. - Unauthorized publication or use of communications.

(a) Except for a party to a private conversation, a person who receives or assists in receiving, or who transmits or assists in transmitting, a private communication may not divulge or publish the existence, contents, substance, purport, effect, or meaning of the communication, except through authorized channels of transmission or reception

(1) to the addressee or the agent or attorney of the addressee;

(2) to a person employed or authorized to forward a communication to its destination;

(3) to proper accounting or distributing officers of the various communicating centers over which the communication may be passed;

(4) to the master of a ship under whom the person is serving;

(5) to another on demand of lawful authority; or

(6) in response to a subpoena issued or order entered by a court of competent jurisdiction.

(b) Except as provided in AS 12.37, a person not authorized by a party to the communication may not intentionally intercept a private communication or divulge or publish the existence, contents, substance, purport, effect, or meaning of the intercepted communication to any person.

(c) A person who is not entitled to a communication but who has received the communication may not use it or any information contained in it for personal benefit or another's benefit.

(d) A person who has received a communication and who knows or reasonably should know that the communication and the information contained in it was obtained in violation of this section may not divulge or publish the existence, contents, substance, purport, effect, or meaning of the communication or any part of the communication.

(e) A person who has become acquainted with a communication or the information contained in it, and who is not entitled to the communication, may not use the same for personal benefit or another's benefit, or divulge or publish the existence, contents, substance, purport, effect, or meaning of the communication or any part of the communication.



Sec. 42.20.310. - Eavesdropping.

(a) A person may not

(1) use an eavesdropping device to hear or record all or any part of an oral conversation without the consent of a party to the conversation;

(2) use or divulge any information which the person knows or reasonably should know was obtained through the illegal use of an eavesdropping device for personal benefit or another's benefit;

(3) publish the existence, contents, substance, purport, effect, or meaning of any conversation the person has heard through the illegal use of an eavesdropping device;

(4) divulge, or publish the existence, contents, substance, purport, effect, or meaning of any conversation the person has become acquainted with after the person knows or reasonably should know that the conversation and the information contained in the conversation was obtained through the illegal use of an eavesdropping device.

(b) In this section "eavesdropping device" means any device capable of being used to hear or record oral conversation whether the conversation is conducted in person, by telephone, or by any other means; provided that this definition does not include devices used for the restoration of the deaf or hard-of-hearing to normal or partial hearing.



Sec. 42.20.320. - Exemptions.

(a) The following activities are exempt from the provisions of AS 42.20.300 and 42.20.310:

(1) listening to a radio or wireless communications of any sort where the same are publicly made;

(2) hearing conversation when heard by employees of a common carrier by wire incidental to the normal course of their employment in the operation, maintenance, or repair of the equipment of the common carrier by wire, provided the information obtained is not used or divulged in any manner by the hearer;

(3) a broadcast by radio or other means whether it is a live broadcast or recorded for the purpose of later broadcasts of any function where the public is in attendance and the conversations that are overheard are incidental to the main purpose for which the broadcast is then being made;

(4) recording or listening with the aid of any device to an emergency communication made in the normal course of operations by a federal, state, or local law enforcement agency or institutions dealing in emergency services, including hospitals, clinics, ambulance services, fire fighting agencies, a public utility emergency repair facility, civilian defense establishment, or military installations;

(5) inadvertent interception of telephone conversations over party lines;

(6) a peace officer, or a person acting at the direction or request of a peace officer, engaging in conduct authorized by or under AS 12.37;

(7) interception, listening, or recording of communications by a peace officer, or a person acting under the direction or request of a peace officer, in an emergency where the communications are received from a device that intercepts the communications of a person

(A) barricaded and not exiting or surrendering at the direction or request of a peace officer, in circumstances where there is an imminent risk of harm to life or property;

(B) holding another person hostage; or

(C) threatening the imminent illegal use of an explosive;

(8) the interception by a peace officer of an oral communication by use of an electronic, mechanical, or other eavesdropping device that is concealed on or carried on the person of the peace officer and that transmits that oral communication by means of radio to a receiving unit that is monitored by other peace officers, if

(A) the interception and monitoring occurs

(i) during the investigation of a crime or the arrest of a person for a crime; and

(ii) for the purpose of ensuring the safety of the peace officer conducting the investigation or making the arrest;

(B) the peace officer who intercepts the oral communication is a party to the communication and has consented to the interception; and

(C) the communication intercepted is not recorded.

(b) Notwithstanding any other provision of law, a person who inadvertently intercepts a private communication that appears to pertain to the commission of a crime may report the information to a law enforcement agency.

(c) In this section, "explosive" has the meaning given in AS 11.81.900.



Sec. 42.20.325. - Duty to report.

A person who is an employee of a communications common carrier or of an electronic communication service or of a private investigation agency, and has knowledge of the probable occurrence of conduct that violates a provision of AS 42.20.300 or 42.20.310 shall report the conduct, in writing, to the commissioner of public safety within 30 days after learning of the conduct.



Sec. 42.20.330. - Penalty.

A person who violates any of the provisions of AS 42.20.300 and 42.20.310 is guilty of a class A misdemeanor.



Sec. 42.20.340. - [Renumbered as AS 42.20.310 (b)].

Repealed or Renumbered



Sec. 42.20.390. - Definitions.

In AS 42.20.300 - 42.20.390,

(1) "communications common carrier" means a business or person engaged as a common carrier for hire in the transmission of communications by wire, cable, satellite, electromagnetic waves, or radio, not including radio broadcasting;

(2) "contents" includes information obtained from a private communication concerning the existence, substance, purport, or meaning of the communication, or the identity of a party of the communication;

(3) "eavesdropping device" means a device or apparatus, including an induction coil, that can be used to intercept an oral, wire, or electronic communication, other than

(A) a hearing aid or similar device used for the restoration of subnormal hearing to not better than normal; or

(B) a telephone or telegraph instrument, equipment, or facility, or any component of such an instrument, equipment, or facility

(i) being used by a provider of wire or electronic communication service in the ordinary course of its business; or

(ii) furnished to a subscriber or user by a provider of wire or electronic communication service in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business;

(4) "electronic communication" means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic or photo-optical system, including a cellular or cordless telephone communication, but does not include

(A) wire or oral communications;

(B) communications made through a tone-only paging device;

(C) communications made through a tracking device consisting of an electronic or mechanical device that permits the tracking of the movement of a person or object; or

(D) communications that are disseminated by the sender with the intent or expectation, or through a method of transmission that is so configured, that the communication is readily accessible to the general public;

(5) "electronic communication service" means a service that provides to users of the service the ability to send or receive wire or electronic communications;

(6) "employee" includes a person who is an officer, agent, or employee of, or a person under contract with, a business or a government entity;

(7) "intercept" means the aural or other acquisition of the contents of an oral, wire, or electronic communication through the use of any electronic, mechanical, or other device, including the acquisition of the contents by simultaneous transmission or by recording;

(8) "oral communication" means human speech used to communicate information from one party to another;

(9) "private communication" means an oral, wire, or electronic communication uttered or transmitted by a person who has a reasonable expectation that the communication is not subject to interception;

(10) "wire communication" means human speech used to communicate information from one party to another in whole or in part through the use of facilities for the transmission of communications by wire, cable, or other similar connection between the point of origin and the point of reception furnished or operated by a telephone, telegraph, or radio company for hire as a communications common carrier, but does not include the radio portion of a cordless telephone communication that is transmitted between the cordless telephone handset and the base unit.









Chapter 42.25. - ALASKA FERRY TRANSPORTATION ACT



Chapter 42.30. - MISCELLANEOUS REGULATIONS GOVERNING PUBLIC UTILITIES AND CARRIERS

Article 01 - RIGHTS AND OBLIGATIONS OF PUBLIC UTILITIES OPERATING IN CITIES

Sec. 42.30.010. - Use of streets and public places.

A person may not use the streets, alleys, or other public places of a city for public service except under AS 42.30.010 - 42.30.050. AS 42.30.010 - 42.30.050 do not apply to or affect a franchise granted before August 2, 1923, and may not be construed to legalize a franchise claimed to have been granted by a city.



Sec. 42.30.020. - Duty to serve without discrimination and adopt regulations.

(a) Every person operating a public service plant or undertaking wholly or partially in a city for the furnishing of telephone service, water, power, lighterage, wharfage, dockage, storage, heat or light or kindred public service shall serve everybody alike without discrimination, and without denial, except for good and sufficient cause. Every person undertaking to supply this public service shall adopt reasonable rules and regulations for the conduct of the business and the operation of the public service plant. The rules and rates of charges for service shall be given fair and reasonable publicity.

(b) A person operating a public service plant may not furnish the service cheaper than at rates lawfully established by charter, city ordinance, or otherwise, or grant or give a rebate from any sum due, owing, or earned for the service.

(c) A person violating this section is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $1000, or by imprisonment for not more than 90 days, or by both.



Sec. 42.30.030. - Books of account.

Every person installing, operating, or maintaining a public service plant for the purpose of supplying the city or the inhabitants of the city with telephone service, water, power, lighterage, wharfage, dockage, storage, heat or light, or rendering other kindred public service shall keep correct books of account in permanent convenient form showing in detail the volume of business done, the character of the business done, the quantity and kind of service rendered, rates charged, and all expenses incurred in connection with the operation of the enterprise, showing the items of expense in detail. The books shall be open to inspection by the mayor and the city council and by an accredited agent, auditor or representative appointed by the mayor and city council.



Sec. 42.30.040. - Annual statement.

(a) During April of each year, each person engaged in furnishing a public service, except a rural electrification or telephone cooperative or nonprofit association receiving financial assistance from the federal government under the Rural Electrification Act, shall file with the city council a written statement under oath, sworn to by the person having the management and control of the business or other person familiar with all the facts. The statement must contain a detailed list of all property used in connection with the enterprise and give the valuation of each piece of property listed. It must also contain a statement of the receipts and disbursements during the year, and the profits or losses. The statement of disbursements must show to whom each item was paid and what for. The statement shall be for the calendar year preceding and shall be for the use of the city council.

(b) The city council is not bound by the statement but may inquire into its truth.



Sec. 42.30.050. - Penalty for failure to file annual report.

A person, firm, or corporation operating a public service plant or public utility, who wilfully fails, refuses, or neglects to file the report required by AS 42.30.040 within the time specified is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $1,000.






Article 02 - TRANSPORTATION OF EXPLOSIVES

Sec. 42.30.060. - Prohibition of explosives on vessels or vehicles carrying passengers.

A person may not transport, carry, or convey dynamite, gunpowder, nitroglycerine, naphtha, benzine, gasoline, crude or refined petroleum, or similar explosive burning fluid, or similar dangerous article on a vessel or vehicle operating in the state, or on the waters of the state, when the vessel or vehicle is carrying passengers for hire. Refined petroleum may be carried on a vessel or vehicle if it is put in good iron-bound casks, barrels, or boxes, in metallic cans, or vessels carefully packed in boxes and if it will not ignite at a temperature of less than 110 degrees Fahrenheit. Each cask, barrel, or box shall be plainly marked upon its head with the name of the manufacturer, the name of the article, and the temperature at which it will ignite. The empty containers in which the refined oil is carried may be returned to the place of shipment by the vessel or vehicle which transported it.



Sec. 42.30.070. - Marking packages containing explosives.

The contents of every package containing an explosive or other dangerous article when presented to the master, conductor, or proprietor of a vessel or vehicle for shipment shall be plainly marked on the outside. A person may not deliver, or have delivered, to a vessel or vehicle engaged in commerce by land or water in the state, or carry upon the vessel or vehicle, an explosive or other dangerous article under false or deceptive marking, description, invoice, shipping order, or other declaration, or without informing the agent of the carrier of its character at or before the time delivery or carriage is made.



Sec. 42.30.080. - Penalty for violation.

A person who knowingly violates AS 42.30.060 or 42.30.070 is guilty of a misdemeanor, and is punishable by a fine of not more than $2,000, or by imprisonment for not more than 18 months, or by both.



Sec. 42.30.090. - Penalty for violation causing death or injury.

When death or bodily injury is caused by the explosion of an article referred to in AS 42.30.060 - 42.30.100 while it is being placed on a vessel or vehicle for transportation in violation of AS 42.30.060 - 42.30.100, or while it is being transported or removed from a vessel or vehicle, the person knowingly placing, or aiding, or permitting the placing of the article upon the vessel or vehicle, upon conviction, is punishable by imprisonment for not less than one year nor more than 10 years.



Sec. 42.30.100. - Transportation of motor fuel not prohibited.

Nothing in AS 42.30.060 - 42.30.090 prohibits the transportation of gasoline or petroleum products on a motorboat or vessel for use as a source of motive power on the motorboat or vessel.






Article 03 - SAFETY REGULATIONS GOVERNING TRANSPORTATION OF PASSENGERS IN VEHICLES

Sec. 42.30.110. - Escape doorway.

A person engaged in business in the state as a common carrier may not use in the transportation of passengers on land a bus or other closed vehicle unless it has at least one escape doorway other than at the main entrance. The escape door shall be located at the rear of the vehicle or on the side opposite the regular entrance, and shall be kept and maintained in working order and free of obstacles without locks at all times when passengers are being carried. AS 42.30.110 - 42.30.140 do not apply to vehicles now in use in the state on March 14, 1949.



Sec. 42.30.120. - Standing passengers.

Every passenger bus operating as a common carrier may transport standing passengers in numbers that do not endanger the safe operation of the bus. A passenger bus operating as a common carrier on a route exceeding 15 miles from the center of a municipality may not carry standing passengers greater than 25 percent of the rated seating capacity of the bus.



Sec. 42.30.130. - Enforcement.

The Department of Public Safety and every peace officer and municipal law enforcement agency shall enforce AS 42.30.110 - 42.30.140.



Sec. 42.30.140. - Penalties.

A person who violates AS 42.30.110 - 42.30.140, upon conviction, is punishable for each offense by a fine of not more than $300.






Article 04 - INJURY TO LIVESTOCK BY RAILROADS

Sec. 42.30.150. - Liability of railroad for injury to or death of livestock.

A person or the lessee or agent of a person owning or operating a railroad in the state is liable for the value of or injury to a horse, mule, colt, cow, bull, calf, hog, sheep, or other domesticated animal killed or injured upon or near an unfenced track of a railroad in the state, whenever the death or injury is caused by a moving train, engine, or car upon a track.



Sec. 42.30.160. - When railroad track considered fenced.

A railroad track is not fenced within the meaning of AS 42.30.150 - 42.30.190 unless the track is guarded against the entrance of the livestock on either side and not more than 100 feet distant from the track by a fence constructed as required by law. Complete natural defenses against the entrance of stock, such as natural walls or deep ditches, are lawful fences within the meaning of AS 42.30.150 - 42.30.190 when they form, in connection with other legal fences, a continuous guard and defense against the entrance of livestock upon the track.



Sec. 42.30.170. - Notice and filing of killing or injury.

Whenever livestock mentioned in AS 42.30.150 is killed or injured upon an unfenced railroad track, the person owning or operating the railroad, or that person's lessee or agent, or an authorized agent or employee, shall immediately have a notice of killing or injury filed by filing a concise description of the animal killed or injured, including brand, earmark, or other marks of ownership with the railroad agents at the two extremities of the section on which the killing or injury took place. If the animal is injured, the notice must describe the nature of the injury. The description shall be open to inspection at all reasonable hours of each week day for one month after the killing or injury.



Sec. 42.30.180. - Penalty for failure to file notice.

A person who neglects or fails to file or have filed the notice provided for in AS 42.30.170 is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $200 for each offense.



Sec. 42.30.190. - Action for killing or injury.

In an action for the recovery of the value of livestock referred to in AS 42.30.150 , proof of death or injury is conclusive evidence of negligence upon the part of the person or the person's lessee or agent owning or operating the railroad. Contributory negligence on the part of the plaintiff in the action is a defense. However, allowing stock to run at large upon common unfenced range or upon enclosed land owned or in possession of the owner is not contributory negligence. Proof of wilful intent on the part of the plaintiff to procure the death or injury of stock defeats the recovery of damages for death or injury.






Article 05 - RESPONSIBILITIES OF AIR CARRIERS

Sec. 42.30.200. - 42.30.380 - l Responsibilities of Air Carriers. [Repealed, E.O. No. 98, Sec. 16 (1997). For current law, see AS 02.40].

Repealed or Renumbered






Article 06 - LOCATING UNDERGROUND FACILITIES

Sec. 42.30.400. - Excavator's notice of proposed excavation.

Sec. 42.30.400. Excavator's notice of proposed excavation.

(a) Before beginning an excavation, an excavator shall give notice of the proposed excavation to each underground facility operator who has an underground facility in the area of the proposed excavation and request the operator to field mark the location of its underground facility. The excavator shall notify an underground facility operator who subscribes to a notification center by giving notice to the center. The excavator shall notify an underground facility operator listed in the applicable telephone directory who is not a subscriber to a notification center by giving notice directly to the operator.

(b) Except in the case of an emergency locate request or a request to locate in a remote, unstaffed, or inaccessible location, the excavator shall notify an underground facility operator who may have a facility in the area of a proposed excavation at least two but not more than 15 working days before the date scheduled for beginning the excavation. In the case of a request to locate in a remote or unstaffed location, the excavator shall notify the operator at least 10 but not more than 20 working days before the scheduled date for beginning excavation.

(c) In an emergency, the excavator shall immediately notify each underground facility operator in the area of the emergency and of the need for the excavation and request prompt location of underground facilities.



Sec. 42.30.410. - Operator's response to request to locate; immunity related to unmarked or inaccurately marked facilities.

Sec. 42.30.410. Operator's response to request to locate; immunity related to unmarked or inaccurately marked facilities.

(a) An underground facility operator shall accept requests to locate underground facilities during the operator's regular business hours. An operator who receives a request to locate shall maintain for at least one year an accurate record of the request and responses to the request.

(b) When an underground facility operator receives a request to locate, it shall notify the excavator of the location of the underground facilities that the operator is able to field mark with reasonable accuracy and field mark those facilities. If the operator owns, uses, or operates an underground facility that is identified as being in the area of the proposed excavation but that the operator cannot field mark with reasonable accuracy, the operator shall provide the excavator with the best information available to the operator about its location and shall provide on-site assistance until the facility is located or until the excavator no longer needs assistance in locating that facility.

(c) The field marks for an underground facility buried 10 feet deep or less must be located within 24 horizontal inches of the outside dimensions of the facility. For a facility buried deeper than 10 feet, the operator shall locate the field marks within 30 horizontal inches of the outside dimensions of the facility. The operator shall use stakes, paint, or other clearly identifiable material to show the field location of the underground facility. The marker used to designate the approximate location of an underground facility must follow the current color code standard used by the American Public Works Association.

(d) Except for an underground facility in a remote, unstaffed, or inaccessible location, an underground facility operator shall respond to a request to locate promptly. A response is considered to be prompt if it is made within two working days after the operator receives the request or at a later time so long as the response occurs before the beginning of the excavation. For an underground facility in an accessible remote or unstaffed location, the operator shall respond within 10 working days after the operator receives the request or at a later time so long as the response occurs before the beginning of excavation.

(e) After an operator has field marked an underground facility, the excavator is responsible for maintaining the markings.

(f) An excavator may not begin to excavate until each underground facility has been field marked.

(g) When an operator has field marked an underground facility once at the request of an excavator, the operator has the right to receive compensation from the excavator for costs incurred in responding to subsequent requests to locate the same underground facility during the same excavation project if the excavator failed to maintain the original marking.

(h) If an excavator discovers an underground facility that was not field marked or was inaccurately field marked, the excavator shall immediately stop excavating in the vicinity of the facility and shall notify the operator of the discovery. The excavator may notify the operator by means of a notification center. The operator shall treat the notification as a request to locate in an emergency and shall respond accordingly. An excavator may not be held liable for inadvertent damage caused to an unmarked or an inaccurately marked underground facility.

(i) Unless the request to locate is made in response to an emergency, an underground facility operator has the right to receive compensation for costs incurred in responding to a request to locate that gives the operator less notice than the minimum notice required by this section. This subsection may not be interpreted to require the operator to respond to the request to locate within the time requested in the notice.



Sec. 42.30.420. - Responsibility of construction project owners.

The owner of a construction project that will require excavation shall indicate in bid documents or contracts for construction the existence of underground facilities that the project owner knows are located inside of the proposed area of excavation. This requirement does not release the excavator from the excavator's responsibility under AS 42.30.400 - 42.30.490.



Sec. 42.30.430. - Obligations concerning the conduct of excavations.

(a) An excavator shall use reasonable care to avoid damaging an underground facility. The excavator shall

(1) determine, without damage to the facility, the precise location of an underground facility whose location has been marked;

(2) plan the excavation to avoid damage to and minimize interference with an underground facility in or near the excavation area; and

(3) to the extent necessary to protect a facility from damage, provide support for an underground facility in and near the construction area during the excavation.

(b) An excavator who, in the course of excavation, contacts or damages an underground facility shall notify the operator. If the damage causes an emergency, the excavator shall also alert appropriate local public safety agencies and take reasonable steps to ensure public safety. A damaged underground facility may not be reburied until it is repaired or relocated to the satisfaction of the operator. The operator of an underground facility that was damaged during excavation shall arrange for repair or relocation of the facility as soon as practical.



Sec. 42.30.440. - Penalties; injunctive relief.

(a) In addition to all other remedies provided by law, a person who violates a provision of AS 42.30.400 - 42.30.490 is subject to a civil penalty of not less than $50 nor more than $1,000 for each offense if the violation results in or significantly contributes to damage to an underground facility.

(b) If the court finds that an excavator is violating or threatening to violate a provision of AS 42.30.400 - 42.30.490 and the violation may result in damage to an underground facility, the court may grant injunctive relief to the underground facility operator.



Sec. 42.30.450. - Waiver of requirements by written agreement.

An operator and an excavator may, by written agreement, waive the requirements of AS 42.30.400 - 42.30.490 that the excavator notify the operator of planned excavations and that the operator locate underground facilities. The agreement must identify the geographic areas to which the waiver applies and the time period for which the waiver is valid.



Sec. 42.30.460. - Underground facility owner.

If the operator of an underground facility is not the owner of the facility and if the operator cannot be identified or has been identified but cannot be reached in a reasonable amount of time, the excavator may give the notice required by AS 42.30.400 - 42.30.490 to the owner of the underground facility and the owner shall assume the duties and responsibilities of the operator under AS 42.30.400 - 42.30.490.



Sec. 42.30.490. - Definitions.

In AS 42.30.400 - 42.30.490,

(1) "damage" means

(A) the substantial weakening of structural or lateral support of an underground facility;

(B) penetration, impairment, or destruction of any underground protective coating, housing, or other protective device; and

(C) the partial or complete severance of an underground facility to the extent that the project owner or facility operator determines that repairs are required;

(2) "emergency" means

(A) a condition that constitutes a clear and present danger to life, health, or property; or

(B) an unplanned service interruption;

(3) "excavation" means

(A) an activity in which earth, rock, or other material on or below the ground is moved or otherwise displaced by any means;

(B) road maintenance that changes the original road grade;

(C) demolition or movement of earth by equipment, tools, or explosive device except tilling of the soil less than 12 inches in depth for agricultural purposes;

(4) "excavator" means a person who conducts excavation in the state;

(5) "inaccessible" means impossible or unreasonably difficult to reach due to conditions beyond the control of the underground facility operator;

(6) "notification center" or "center" means a service through which a person is able to call one number to notify member operators of underground facilities that an excavation is proposed and to request the operators to mark facilities located inside of the proposed excavation area;

(7) "operator" means a person who supplies a service for commercial or public use by means of an underground facility;

(8) "person" means any individual, public or private corporation, political subdivision, government agency, municipality, industry, partnership, copartnership, association, firm, trust, estate, or any other entity whatsoever;

(9) "remote" means not accessible by road;

(10) "underground facility" means a pipe, sewer, conduit, cable, valve, line, or wire, including attachments and those parts of poles or anchors that are below ground, for use in connection with the storage or conveyance of water, sewage, telecommunications, cable television, electricity, petroleum, petroleum products, hazardous liquids, or flammable, toxic, or corrosive gas;

(11) "unstaffed" means not normally staffed with employees;

(12) "working day" means a day on which an underground facility operator is open for regular business.









Chapter 42.35. - PUBLIC UTILITY DISTRICTS



Chapter 42.40. - ALASKA RAILROAD CORPORATION

Article 01 - ESTABLISHMENT AND ORGANIZATION

Sec. 42.40.010. - Establishment of the corporation.

There is established the Alaska Railroad Corporation. The corporation is a public corporation and is an instrumentality of the state within the Department of Commerce, Community, and Economic Development. The corporation has a legal existence independent of and separate from the state. The continued operation of the Alaska Railroad by the corporation as provided in this chapter is considered an essential government function of the state.



Sec. 42.40.020. - Board of directors.

(a) The powers of the corporation are vested in the board of directors. The board consists of the commissioner of commerce, community, and economic development, the commissioner of transportation and public facilities, and five members appointed by the governor. The five appointed members must be registered voters in the state except as provided in (1) and (2) of this subsection. Except for the commissioners and the member appointed under (5) of this subsection, a member may not be a state officer or employee. Appointed members shall have the following qualifications:

(1) one member of the board shall be a person who has at least 10 years of experience in railroad management; a person who is not a resident of the state may be appointed under this paragraph;

(2) one member of the board shall be or have been an executive official of a United States railroad and shall be selected in accordance with any requirements imposed under 49 U.S.C. (Interstate Commerce Act); a person who is not a resident of the state may be appointed under this paragraph;

(3) at least one member shall be from each judicial district directly served by the Alaska Railroad;

(4) one member shall have at least five years experience as an owner or manager of a business in the state;

(5) one member shall be an employee who is a member of a bargaining unit representing employees of the corporation.

(b) Except for the commissioners, the members of the board shall be confirmed by a majority of the members of the legislature in joint session. A member appointed by the governor has the full powers and responsibilities of a confirmed board member until the member is rejected by the legislature or the legislature adjourns without confirming the member.



Sec. 42.40.030. - Term of office.

Except for the commissioner of commerce, community, and economic development and the commissioner of transportation and public facilities, members of the board serve for staggered terms of five years each at the pleasure of the governor.



Sec. 42.40.040. - Vacancies.

(a) Except for the commissioner of commerce, community, and economic development and the commissioner of transportation and public facilities, a vacancy on the board is filled by appointment by the governor, and the appointment must be confirmed by the members of the legislature in joint session. Except as provided in AS 39.05.080 (4), a member appointed to fill a vacancy holds office for the balance of the term for which the member's predecessor was appointed.

(b) A vacancy on the board does not impair the authority of a quorum of members to exercise the powers and perform the duties of the board.

(c) A member of the board whose term has expired shall serve until a successor has been appointed.



Sec. 42.40.050. - Compensation and expenses.

(a) An appointed member of the board is entitled to compensation at a rate of $400 for each day the member is engaged in the actual performance of duties as a member of the board. The board may provide by rule for compensation for partial days during which an appointed member is engaged in actual performance of duties as a member of the board.

(b) In addition to compensation under (a) of this section, an appointed member of the board is entitled to per diem and travel expenses authorized by law for state boards and commissions.



Sec. 42.40.060. - Board officers.

(a) The board shall elect from its membership a chairman and vice-chairman and prescribe their duties by rule.

(b) The board shall appoint a secretary and prescribe the duties of the secretary.






Article 02 - MANAGEMENT

Sec. 42.40.100. - Management by the board.

The board is responsible for the management of the corporation but shall delegate certain powers and duties to the chief executive officer in accordance with AS 42.40.120 . In managing the corporation the board shall

(1) be responsible for the management of the financial and legal obligations of the Alaska Railroad;

(2) operate the Alaska Railroad as a common carrier subject to the jurisdiction of the United States Interstate Commerce Commission consistent with 45 U.S.C. 1207;

(3) generally manage the corporation on a self-sustaining basis;

(4) apply to the legislature for an appropriation with the concurrence of the governor to be used to provide a particular service that is not otherwise self-sustaining if a subsidy is required to maintain that service;

(5) provide for safe, efficient, and economical transportation to meet the overall needs of the state;

(6) raise needed capital by issuing bonds of the corporation upon approval by the legislature while ensuring that borrowing by the corporation does not directly or indirectly endanger the state's own borrowing capacity;

(7) review all state and other land disposal proposals to aid in planning for future development or expansion of transportation services;

(8) ensure that the procurement procedures of the corporation meet accepted railroad industry standards;

(9) ensure that the accounting procedures of the corporation meet generally accepted accounting principles consistent with industry standards for comparable railroads.



Sec. 42.40.110. - Executive officers.

(a) The board shall appoint the chief executive officer of the corporation who serves at the pleasure of the board. The board shall fix compensation for the chief executive officer.

(b) The chief executive officer of the corporation shall appoint and fix the compensation for other executive officers. The compensation for an executive officer appointed under this subsection is subject to board approval.



Sec. 42.40.120. - Delegation.

(a) The board shall by rule delegate to the chief executive officer powers and duties necessary or appropriate for the management of the daily affairs and operations of the corporation. The board may by rule require the exercise of a delegated power or duty to be subject to board approval.

(b) Within 60 days after its first meeting, the board shall delegate the following activities of the corporation to the chief executive officer or other executive officers designated by the board:

(1) leasing subject to AS 42.40.285 and 42.40.350(b) and (d), granting easements in, issuing permits for the use of, or conveying other interests in property that do not constitute a transfer of the corporation's entire interest in land;

(2) establishing specific rates, tariffs, divisions, and contract rate agreements;

(3) making routine changes in service levels;

(4) establishing procurement and accounting procedures for the corporation; and

(5) performing procurement activities.

(c) Notwithstanding (a) and (b) of this section, specific board approval is required for the following:

(1) issuing bonds upon approval by the legislature;

(2) mortgaging or pledging corporation assets;

(3) donating property or other assets belonging to the corporation;

(4) acting as a surety or guarantor;

(5) adopting a long-range capital improvement and program plan;

(6) adopting annual reports;

(7) effecting general, comprehensive increases and decreases in rates;

(8) expanding or reducing services in a major way;

(9) expanding the main or branch rail lines including spur, industrial, team, switching, or side tracks, other than performing routine track alignment as necessary to maintain existing service levels;

(10) selecting independent auditors and accountants;

(11) entering into collective bargaining agreements;

(12) adopting annual budgets;

(13) beginning a capital project with an estimated completion cost of more than $500,000 or an estimated completion time of more than one year;

(14) exchanging, donating, selling, or otherwise conveying its entire interest in land subject to approval by the legislature;

(15) exercising the power of eminent domain.






Article 03 - ADMINISTRATIVE PROVISIONS

Sec. 42.40.150. - Meetings of the board.

(a) The chairman of the board shall call meetings of the board at least once every three months. The chairman or a majority of the members of the board may call other meetings of the board as necessary. The chairman shall preside at meetings.

(b) Except for executive sessions, the meetings of the board are public. The board shall provide by rule for a method of providing reasonable notice to the public of its meetings.

(c) The board shall keep minutes of each meeting.



Sec. 42.40.160. - Quorum and voting.

(a) Four voting members of the board constitute a quorum for the transaction of business.

(b) Four affirmative votes are required for board action. The board shall provide by rule for the manner of voting, except that the board may not provide for voting by proxy. The rules may provide for voting and conferring by telecommunication devices.



Sec. 42.40.170. - Executive sessions.

(a) The question of holding an executive session shall be determined in accordance with AS 42.40.160 . A subject may not be considered at an executive session unless it is mentioned in the motion calling for the executive session or is auxiliary to a subject mentioned. An action may not be taken at an executive session.

(b) Only the following subjects may be discussed in an executive session:

(1) matters, the immediate knowledge of which would clearly have an adverse effect upon the finances of the corporation;

(2) unless the person has requested to have the subjects discussed in public, subjects that tend to prejudice the reputation and character of a person;

(3) matters that, by law or municipal charter or ordinance, are permitted to be kept confidential from public disclosure;

(4) matters pertaining to personnel;

(5) matters pertaining to the corporation's legal position;

(6) land acquisition or disposal; and

(7) proprietary or other information of a type treated as confidential under the standards and practices of the United States Interstate Commerce Commission, including practices that protect information associated with specific shippers, divisions, and contract rate agreements.



Sec. 42.40.180. - Rules.

(a) The board shall adopt rules to carry out its functions and the purposes of this chapter, including rules to safeguard property owned, managed, or transported by the corporation and to protect employees and persons using the corporation's property or services. At least 15 days before the adoption of a rule, the board shall give public notice of the proposed action by publishing a notice in at least three newspapers of general circulation in the state and by mailing a copy of the notice to each person who has requested notice of proposed changes to rules. The notice must state the time, place, and nature of the proceedings and must contain a summary of the subject of the proposed rule.

(b) On the date and at the time and place designated in the notice required under (a) of this section the board shall provide each interested person an opportunity to present statements in writing concerning the proposed rule and shall give members of the public an opportunity to present oral statements for a total period of at least one hour.

(c) The board shall consider all relevant matters presented to it before adopting a rule. The board may take action on a rule that varies in content from the summary provided with the notice of the proposed rule if the subject of the rule was reflected in the summary and it provided reasonable notice to the public as to whether their interests could be affected by the board's action on that subject.

(d) The board shall establish in the bylaws of the corporation additional procedures for adopting rules if necessary.



Sec. 42.40.190. - Emergency rules.

(a) The board shall establish in the bylaws of the corporation a procedure for the adoption of a rule on an emergency basis. An emergency rule may be adopted only when necessary for the orderly operation of the corporation's facilities or programs. The requirements of AS 42.40.180 do not apply to actions taken under this section. However, within 10 days after the adoption of a rule on an emergency basis the board shall give notice of its action that substantially complies with the notice requirements of AS 42.40.180 (a).

(b) An action taken under this section remains in effect for not more than 120 days. To prevent an emergency rule from lapsing the board may adopt the same rule under AS 42.40.180 before the end of the 120-day period.



Sec. 42.40.200. - Validity of rules.

(a) Failure to mail notice to a person under AS 42.40.180 (a) or 42.40.190(a) does not invalidate an action taken by the board.

(b) An interested person may challenge a rule adopted by the board by bringing an action in the superior court. In addition to other grounds, a court may declare a change invalid

(1) for substantial failure by the board to comply with AS 42.40.180 or 42.40.190; or

(2) if the rule was adopted under AS 42.40.190 , upon the grounds that the emergency rule was not necessary for the orderly operation of the corporation's facilities or programs.



Sec. 42.40.205. - Application of AS 42.40.180 and 42.40.190.

Adoption of a rule is not subject to AS 42.40.180 or 42.40.190 if it

(1) relates only to the internal management of the corporation;

(2) relates to specific rates, tariffs, divisions, and contract rate agreements;

(3) relates to service schedules of the railroad;

(4) is directed to a specifically named person or to a group of persons and does not apply to the general public; or

(5) relates to the use of public works under the jurisdiction of the corporation if the effect of the order is indicated to the public by means of signs or signals.



Sec. 42.40.210. - Previously adopted rules and orders.

The board may provide by resolution that rules and orders in effect on the date of transfer remain in effect until amended or repealed by the board. AS 42.40.180 does not apply to actions taken under this section.



Sec. 42.40.220. - Public disclosure of information.

(a) Except as provided under (b) of this section, information in the possession of the corporation is public and is open to public inspection at reasonable times.

(b) The corporation may by rule designate and withhold public disclosure of matters of a privileged or proprietary nature. Those matters include personnel records, communications with and work product of legal counsel, and, consistent with the standards and practices of the United States Interstate Commerce Commission for the protection of these matters, other information including proprietary information associated with specific shippers, divisions, and contract rate agreements.



Sec. 42.40.230. - Conflicts of interest. [Repealed, Sec. 103, 198 ch 74 SLA 1998].

Repealed or Renumbered






Article 04 - POWERS AND DUTIES

Sec. 42.40.250. - General powers.

In addition to the exercise of other powers authorized by law, the corporation may

(1) adopt a seal;

(2) adopt bylaws governing the business of the corporation;

(3) sue and be sued;

(4) appoint trustees and agents of the corporation and prescribe their powers and duties;

(5) hire legal counsel to represent the corporation;

(6) make contracts and execute instruments necessary or convenient in the exercise of its powers and duties;

(7) acquire by purchase, lease, bequest, devise, gift, exchange, the satisfaction of debts, the foreclosure of mortgages, or otherwise, personal property, rights, rights-of-way, franchises, easements, and other interests in land, and acquire by appropriation water rights that are located in the state, taking title to the property in the name of the corporation;

(8) hold, maintain, use, operate, improve, lease, exchange, donate, convey, alienate, encumber, or otherwise grant a security interest in, or authorize use or dispose of, land or personal property, subject to other provisions of this chapter;

(9) contract with and accept transfers, gifts, grants, or loans of funds or property from the United States and the state or its political subdivisions, subject to other provisions of federal or state law or municipal ordinances;

(10) undertake and provide for the management, operation, maintenance, use, and control of all of the property of the corporation, including all land and personal property of the Alaska Railroad transferred under 45 U.S.C. 1203(a) and described in the report dated July 14, 1983, as amended, submitted to Congress and the legislature under 45 U.S.C. 1204(a);

(11) recommend to the legislature and the governor any tax, financing, or financial arrangement the corporation considers appropriate for expansion or extension and operation of the Alaska Railroad;

(12) maintain offices and facilities at places it designates;

(13) apply to the state, the United States, and foreign countries or other proper agencies for the permits, licenses, rights-of-way, or approvals necessary to construct, maintain, and operate transportation and related services, and obtain, hold, and reuse the licenses and permits in the same manner as other railroad operators;

(14) prescribe rates to be charged for services provided by the Alaska Railroad consistent with 45 U.S.C. 1201 - 1214 (Alaska Railroad Transfer Act of 1982);

(15) determine the routes, schedules, and types of service to be provided by the Alaska Railroad;

(16) enter into contracts, leases, and other agreements with connecting carriers, shippers, and other persons concerning the services, activities, operations, property, and facilities of the corporation, including agreements that contain provisions to preserve and expand the railroad's traffic base;

(17) plan for and undertake expansion of the railroad and railroad activities, including extension of the rail system, and contract with other modes of transportation service connecting to the rail system;

(18) hire and discharge railroad personnel and determine benefits and other terms and conditions of employment;

(19) assume all rights, liabilities, and obligations of the Alaska Railroad in accordance with 45 U.S.C. 1201 - 1214 (Alaska Railroad Transfer Act of 1982);

(20) maintain a security force to enforce municipal ordinances, state laws, and the corporation's rules with respect to violations that occur on or to property owned, managed or transported by the corporation;

(21) issue its bonds upon approval of the legislature and provide for and secure their payment, provide for the rights of their holders and hold or dispose of them;

(22) purchase the corporation's bonds at a price not more than the principal amount of them plus interest;

(23) cancel bonds of the corporation purchased by the corporation;

(24) secure the payment of its bonds by pledge, mortgage, or other lien on its contracts, revenues, income, or property;

(25) consent to the modification of the rate of interest, time of payment of an installment of principal or interest, or other term of a loan, contract, or agreement to which the corporation is a party;

(26) borrow money, including the amounts necessary to establish reasonable reserves, and pay financing charges and interest on bonds for a reasonable period after which the corporation estimates other money will be available to pay the interest, consultant, advisory, and legal fees, and other expenses necessary or incident to borrowing;

(27) acquire, hold, and dispose of stocks, memberships, contracts, bonds, general or limited partnership interests or other interests in another corporation, association, partnership, joint venture, or other legal entity, and exercise the powers or rights in connection with these interests that are provided in contracts or agreements and that are allowed by law concerning the satisfaction of debts;

(28) undertake and provide for the acquisition, construction, maintenance, equipping, and operation of connecting, switching, terminal, or other railroads and railroad facilities;

(29) enter into agreements with a state agency or other instrumentality of the state;

(30) do all things necessary or desirable to carry out the powers and duties of the corporation granted or necessarily implied in this chapter or other laws of the state or the laws or regulations of the federal government.

(31) [Renumbered as AS 42.40.560 ].



Sec. 42.40.260. - Annual report.

(a) Within 90 days following the end of the fiscal year of the Alaska Railroad, the board shall present to the governor a report describing the operations and financial condition of the corporation during the preceding fiscal year. The report may include suggestions for legislation relating to the structure, powers, or duties of the corporation or to the operation or facilities of the corporation. Subject to AS 42.40.220 , the report shall itemize the cost of providing each category of service offered by the railroad and the income generated by each category. The board shall notify the legislature that the report is available.

(b) The annual report must include an analysis of potential sale arrangements whereby the corporation may be transferred into private ownership.

(c) As part of complying with its annual reporting requirements under this section, the board shall file a travel and compensation report with the Department of Administration by January 21 of each year as required by AS 37.05.210 .



Sec. 42.40.270. - Audits.

(a) The board shall have the financial records of the corporation audited annually by an independent certified public accountant experienced in railroad accounting. The board shall have an annual performance audit conducted by a recognized railroad management expert to assure that the railroad is being managed and operated effectively and efficiently in accordance with the requirements of this chapter and that each appropriation is used to directly support those services for which the appropriation was requested. Auditors shall use the standards required under AS 42.40.100 (9) and determine whether appropriations received for a service that is not self-sustaining were calculated in accordance with United States Interstate Commerce Commission standards for determining rail service subsidies.

(b) The corporation shall make all of its financial records available to an auditor appointed by the governor and to the legislative audit division for examination. Disclosure to the public by the auditor or legislative audit division of this information is subject to AS 42.40.220 and rules implementing that section.



Sec. 42.40.280. - State oversight reports.

(a) The board shall provide a state oversight report to the governor and the legislature before undertaking

(1) expansion, reduction, or diversification of services provided by the railroad upon the date of transfer or as provided under this chapter that the board determines would represent a significant and permanent change in the level and nature of services provided; or

(2) an application for an appropriation to be used for providing any service that is not self-sustaining.

(b) The report under (a) of this section shall be in writing, describe the proposed undertaking in detail, and specify

(1) its financial impact on the corporation;

(2) its impact on the level and nature of services provided by the corporation;

(3) the reasons the action is necessary or desirable to achieve the purposes of this chapter;

(4) whether and when the undertaking or service is expected to be self-sustaining financially; and

(5) if the undertaking requires an appropriation to be used for providing a service that is not self-sustaining, that the amount of the appropriation has been strictly calculated in accordance with United States Interstate Commerce Commission standards for determining rail service subsidies.



Sec. 42.40.285. - Legislative approval required.

Unless the legislature approves the action by law, the corporation may not

(1) exchange, donate, sell, or otherwise convey its entire interest in land;

(2) issue bonds;

(3) extend railroad lines; this paragraph does not apply to a spur, industrial, team, switching, or side track;

(4) lease land for a period in excess of 55 years unless the corporation reserves the right to terminate the lease if the land is needed for railroad purposes;

(5) apply for or accept a grant of federal land within a municipality; before approving an action under this paragraph, the legislature must determine that the federal land is required for essential railroad purposes; this paragraph does not apply to the application for or acceptance of a grant of federal land associated with

(A) the Anchorage-Wasilla line change project on Elmendorf Air Force Base and Fort Richardson;

(B) the Fairbanks intermodal rail yard expansion project;

(C) a conveyance of rail properties of the Alaska Railroad under the original Alaska Railroad Transfer Act of 1982 as set out in Title VI, P.L. 97-468; in this subparagraph, "rail properties of the Alaska Railroad" has the meaning given in 45 U.S.C. 1202(10).



Sec. 42.40.290. - Long-range capital improvement and program plan.

(a) The corporation shall prepare and the board shall adopt a long-range capital improvement and program plan. The plan must explain the manner in which the corporation intends to accomplish the purposes of this chapter and the corporation's anticipated capital improvements during each of the five years after the plan is adopted.

(b) The board shall annually review and approve revisions to the long-range capital improvement and program plan. The board shall provide copies of the updated plan to the governor and the legislature by December 1 of each year.



Sec. 42.40.300. - Use of corporation assets.

The corporation shall apply all money, property, other assets, and credit of the corporation toward activities authorized by this chapter. The corporation may not issue shares of stock, pay dividends, make private distributions of assets, make loans to board members or employees, or engage in business for private benefit. The use of money, property, another asset, or credit of the corporation for a purpose not authorized by law by a person having the possession or control of it is prohibited.



Sec. 42.40.310. - Indemnification.

(a) The corporation may defend and indemnify a current or former member of the board, employee, or agent of the corporation against all costs, expenses, judgments, and liabilities, including attorney's fees, incurred by or imposed upon that person in connection with a civil or criminal action in which the person is involved by affiliation with the corporation, if the person acted in good faith on behalf of the corporation and within the scope of official duties or powers.

(b) The corporation may purchase insurance to protect and hold personally harmless its employees, agents, and board members from an action, claim, or proceeding arising out of the performance, purported performance, or failure of performance, in good faith, of duties for, or employment with, the corporation and to hold them harmless from expenses connected with the defense, settlement, or monetary judgments from that action, claim, or proceeding. The purchase of insurance is discretionary with the board and insurance is not considered to be compensation to the insured person.






Article 05 - CORPORATION PROPERTY

Sec. 42.40.350. - Land.

(a) The corporation shall receive from the United States and, in its own name, take title to all rail property transferred under 45 U.S.C. 1201 - 1214 (Alaska Railroad Transfer Act of 1982). All land that is transferred or acquired by the corporation is designated as follows:

(1) railroad rights-of-way are railroad utility corridors;

(2) land outside railroad utility corridors is rail land.

(b) Railroad utility corridors shall be of a width at least 100 feet on both sides of the centerline of the extended main or branch line, unless the corporation does not own or control sufficient land to allow a corridor of that width. Railroad utility corridors may be surveyed by the metes and bounds method. The corporation may not convey its entire interest in land within a utility corridor except as provided in AS 42.40.285, 42.40.370(d) and 42.40.400. However, the corporation may lease, subject to AS 42.40.285 and (d) of this section, grant easements in or permits for, or otherwise authorize use of portions of a utility corridor for transportation, communication, and transmission purposes and support functions associated with those purposes, and for commercial and other uses authorized under this chapter if the use does not restrict other parallel uses of the utility corridor.

(c) The corporation may lease, subject to AS 42.40.285 and (d) of this section, grant easements in or permits for, or otherwise authorize use of portions of rail land. However, the corporation may not convey its entire interest in rail land except as provided in AS 42.40.285 , 42.40.370(d) and 42.40.400.

(d) A lease or disposal of land approved by the legislature under AS 42.40.285 by the corporation to a party other than the state shall be made at fair market value as determined by a qualified appraiser or by competitive bid.



Sec. 42.40.355. - Prohibition.

Notwithstanding any other provision in this chapter, the state-owned railroad as defined under 45 U.S.C. 1202(14) may not apply for a right-of-way across, or exercise eminent domain in, the western (Kobuk River) unit of the Gates of the Arctic National Preserve under 16 U.S.C. 410hh(4)(b)-(e).



Sec. 42.40.360. - Request for land.

(a) The board may nominate federal land it determines may be useful for present or future railroad purposes for selection under the Alaska Statehood Act (P.L. 85 - 508, 72 Stat. 339), as amended, and request the commissioner of natural resources to select the land for the state through the federal land selection process.

(b) The board may identify and request the commissioner of natural resources to convey land necessary or useful for present or future railroad purposes owned by or tentatively approved for transfer to the state, including land not contiguous with a railroad utility corridor or rail land. The request must include a statement of and justification for the present or future railroad use. Upon receipt of a request, the commissioner shall temporarily reserve the land identified in the request for railroad purposes and defer disposal or lease of that land under other laws to a party other than the corporation. The temporary reservation of land is subject to valid existing rights and remains in effect for 180 days.



Sec. 42.40.370. - Conveyance of land.

(a) Within 90 days after receiving a request under AS 42.40.360 (b) the commissioner of natural resources shall by written decision

(1) designate the identified land for railroad purposes and, subject to valid existing rights, convey the state's interests in the land to the corporation;

(2) notify the corporation of reasons for refusal to designate the identified land for railroad purposes; or

(3) approve the request in part and deny it in part and convey as appropriate.

(b) A conveyance of land under this section may be for less than its appraised value as determined by the commissioner of natural resources.

(c) In the absence of a reservation to the contrary, a conveyance of land under this section vests in the corporation ownership, control of the surface, material and mineral estate, including the right to extract or use timber and other construction materials, sand, gravel, rock, and the right to tunnel, ditch, recontour, excavate, or otherwise use the land for railroad, transportation, transmission, communication, and related purposes.

(d) The corporation may reconvey to the state land received under this section that the corporation and the commissioner of natural resources jointly identify as unnecessary or unsuitable for the corporation's purposes.



Sec. 42.40.380. - Use of state land.

When emergency conditions require that track or other right-of-way fixtures of the corporation be moved from the existing location and relocated on state land adjacent to or in the vicinity of the existing right-of-way and the chief executive officer determines that relocation is necessary to maintain safe and adequate rail operations, the corporation may effect the relocation and notify the Department of Natural Resources. The relocation must affect only the amount of state land necessary to adequately restore or continue safe rail operations at a normal level.



Sec. 42.40.385. - Eminent domain.

(a) The corporation may exercise the power of eminent domain under AS 09.55.240 - 09.55.460 to acquire land for railroad transportation purposes consistent with this chapter. Notwithstanding AS 09.55.250 , the corporation may acquire a fee simple title whenever, in the judgment of the board, ownership of a fee simple title is necessary to carry out the purposes of this chapter.

(b) The corporation may file a declaration of taking in the manner provided for the state under AS 09.55.420 .

(c) The power of eminent domain conferred under this section includes the power to obtain clay, gravel, sand, timber, rock, or other material for the operation of the railroad, the land necessary to obtain the material, and access to the land and material.

(d) The exercise of the power of eminent domain requires the prior approval of the governor.



Sec. 42.40.390. - Land use rules.

The board may adopt exclusive rules governing land use by parties having interests in or permits for land owned or managed by the corporation. The power conferred by this section is exercised for the common health, safety, and welfare of the public and to the extent constitutionally permissible, may not be limited by the terms and conditions of leases, contracts, or other transactions.



Sec. 42.40.400. - Vacation of easements.

The corporation may vacate an easement acquired under this chapter by executing and filing a deed in the appropriate recording district. If the easement was acquired by the corporation under 45 U.S.C. 1201 - 1214 (Alaska Railroad Transfer Act of 1982), the state shall acquire the easement for use in conformity with those laws.



Sec. 42.40.410. - Federal land.

Except as provided in AS 42.40.285 (5), the corporation may submit applications on its own behalf as an instrumentality of the state for acquisition of federal land available under federal law that will enhance the operations of the corporation if it is available under a federal law other than the Alaska Statehood Act of 1958 (P.L. 85 - 508, 72 Stat. 339), as amended. The corporation may receive in its own name conveyances of all interests in federal land.



Sec. 42.40.420. - Public use of railroad land.

Upon request of a municipality or the state, the corporation may authorize use of railroad land for public purposes. Subject to AS 42.40.350(b), the corporation shall authorize a walkway or a trail if the board first finds in writing that the proposed walkway or trail will not create a safety hazard and will not unreasonably interfere with continued or expanded operations in the utility corridor. Before authorizing a use under this section, the board shall require the municipality or state to execute an agreement in a form approved by the board to

(1) agree to restrictions, limitations, and conditions on the proposed use required by the corporation and reasonably calculated to reduce the risk of a safety hazard or interference with authorized uses in the utility corridor;

(2) hold the corporation harmless from and indemnify the corporation for liability and claims arising from any use authorized under this section including

(A) defending the corporation in a cause of action brought against the corporation as a result of the use; and

(B) indemnifying the corporation for the amount of a judgment, including prejudgment and postjudgment interest, rendered against the corporation, and for all costs and attorney's fees incurred by the corporation in settling or defending the claim; and

(3) stop the use upon request of the corporation if the use interferes with expansion or replacement of railroad facilities, creates a safety hazard, or interferes with railroad operations.



Sec. 42.40.430. - Acquisition of government property.

The corporation, as an instrumentality of the state, may acquire in its own name from the United States under 40 U.S.C. 471 et seq. (Federal Property and Administrative Services Act of 1949) or other law, property under the control of a federal department or agency that is useful for the corporation's purposes. The corporation may acquire from the Department of Administration property of the state made available under AS 44.68.110 - 44.68.140.



Sec. 42.40.435. - Exchange of land.

The corporation may exchange land subject to AS 42.40.285 . The corporation is an instrumentality and agency of the state for purposes of exchanging land with the United States, municipalities, corporations including corporations formed under 43 U.S.C. 1601 - 1628 (Alaska Native Claims Settlement Act), and individuals.



Sec. 42.40.440. - Use of pesticides and herbicides.

Vegetation control involving the use of pesticides or herbicides on land owned or managed by the corporation may be conducted only in compliance with state requirements applicable to other state pesticide or herbicide use.



Sec. 42.40.450. - Adverse possession.

No prescription or statute of limitations runs against the title or interest of the corporation to or in land owned by the corporation or under its jurisdiction. Title to or interest in land owned by the corporation or under its jurisdiction may not be acquired by adverse possession or prescription, or in any other manner except by conveyance from or formal vacation by the corporation.



Sec. 42.40.460. - Extension of the Alaska Railroad.

(a) The corporation may delineate a proposed transportation corridor between the existing railroad utility corridor of the Alaska Railroad and the border of Alaska and Canada. The transportation corridor shall be 500 feet wide except where, in the corporation's discretion, physical obstacles or private land ownership patterns make a narrower transportation corridor appropriate. The transportation corridor may be designated for a use identified under AS 38.35.020 (a) or AS 42.40.350(b), and, subject to this section, other transportation and utility uses. The corporation may also identify land for use as rail land that can be developed for terminal, station, and maintenance facilities, switching yards, and other purposes associated with the transportation corridor. The corporation shall prepare a complete legal description of the proposed transportation corridor and the rail land identified under this subsection.

(b) In performing the work authorized by (a) of this section, the corporation, in consultation with interested parties, shall consider the following factors:

(1) safety;

(2) grade and alignment standards that are commensurate with rail and utility construction standards and that minimize the prospect of at-grade railroad and highway crossings;

(3) availability of construction materials;

(4) effects on and service to adjacent communities and potential intermodal transportation connections;

(5) environmental concerns;

(6) use of public land to the maximum degree possible;

(7) minimization of probable construction costs;

(8) the location of and the opportunity to obtain access to identified natural resources that could contribute significantly to the economic development of the state and Canada;

(9) avoidance of possibly unstable ground due to thawing of frozen soils; and

(10) prior and established traditional uses.

(c) If the corporation identifies all or a portion of the proposed transportation corridor or associated rail land and if the Department of Natural Resources, after consultation with the corporation and potentially affected parties, finds that the location of the proposed transportation corridor and associated rail land minimizes adverse effects on existing and potential rights-of-way and land uses associated with the location, construction, and operation of a gas pipeline in a manner that is in the best interest of the state,

(1) the Department of Natural Resources shall reserve the transportation corridor and associated rail land across state land identified by the corporation, subject to valid existing rights and provisions of this section;

(2) the department shall continue to manage the land reserved under (1) of this subsection; the department shall consult with the corporation before disposing of an interest in land within the transportation corridor and associated rail land; the department shall condition authorizations for activities on the reserved land to protect the right of the corporation to construct the railroad or other uses identified for the land;

(3) the department and the corporation shall cooperate to identify, on a continuing basis and to the extent practicable, the potential crossings for economic development and public access along the land reserved for the transportation corridor and associated rail land; and

(4) while the land is reserved for the transportation corridor and associated rail land under this subsection, the department may retain money received from disposal or third-party use of the land.

(d) If the corporation notifies the Department of Natural Resources that the corporation will begin construction of a railroad improvement on a segment of the transportation corridor or associated rail land and the corporation has identified a source of funding for the construction, then, as of the beginning of construction of that segment, the department shall delegate authority to manage land within that segment of the transportation corridor and associated rail land to the corporation, including the authority to authorize or permit use of the land by third parties under the provisions of this chapter, subject to

(1) valid existing rights; and

(2) the authority of the department

(A) to identify and reserve rights-of-way for potential future crossings under (g) of this section; and

(B) after consultation with the corporation, to identify, reserve, authorize, and manage land within the transportation corridor and associated rail land for future right-of-way leases and uses under AS 38.35.

(e) Upon completion of construction of the railroad improvement on all or a portion of the reserved transportation corridor or associated rail land,

(1) the corporation shall, without cost to the Department of Natural Resources, provide the department with a survey of the state land within a 200-foot corridor, 100 feet on each side of the as-built centerline of track, and the associated rail land;

(2) the Department of Natural Resources shall convey the state's entire interest in the land within the boundaries of the survey to the corporation, subject to valid existing rights, and reserving to the state (A) the interests required by AS 38.05.125 ; (B) the right of the department to identify and reserve rights-of-way for potential future crossings under (g) of this section; and (C) the authority of the department to identify, reserve, authorize, and manage land within the transportation corridor and associated rail land for future right-of-way leases and uses under AS 38.35; the conveyance of land under this paragraph shall be without cost to the corporation except for the direct administrative costs of the department;

(3) the Department of Natural Resources shall assign any existing contracts within that segment of the transportation corridor and associated rail land to the corporation; the corporation may thereafter retain the revenue from the conveyed land; the department shall prorate revenue from contracts affecting both conveyed and unconveyed land;

(4) the remaining state land in a segment of the transportation corridor in which the corporation has received a conveyance under this section shall be managed by the Department of Natural Resources as a transportation corridor unless the department determines the land is no longer needed for that purpose; and

(5) the remaining segments of the transportation corridor in which the corporation has not completed construction and any associated state land designated as rail land shall continue to be managed by the Department of Natural Resources as a transportation corridor and associated rail land under (c) and (d) of this section.

(f) Notwithstanding other provisions of this section, before the Department of Natural Resources grants a gas pipeline right-of-way lease under AS 38.35.020 (a) across a transportation corridor or associated rail land delineated, identified, reserved, or conveyed under this section, the department shall consult with the corporation; if a railroad improvement has not been constructed on a segment of the transportation corridor or associated rail land that is crossed by the proposed gas pipeline right-of-way, the department may adjust the location of the transportation corridor or associated rail land if the department finds that relocation of the transportation corridor or associated rail land to accommodate the proposed gas pipeline right-of-way is in the best interest of the state.

(g) In delegating management authority over or conveying all or a portion of state land to the corporation, the Department of Natural Resources shall reserve the right to authorize, by lease, permit, or other method, a person to cross or construct access across the transportation corridor and associated rail land; however, before authorizing a crossing or construction of access, the department shall obtain concurrence from the corporation that the proposed crossing or construction is consistent with applicable safety standards and, to the extent practical, minimizes effects on railroad operating efficiency. Neither the corporation nor the state is liable for claims arising from public use of the transportation corridor and associated rail land, except to the extent the claims arise from the gross negligence of the state, the corporation, their employees, or their contractors, respectively. The department shall indemnify the corporation consistent with AS 42.40.420 (1) - (3) for claims or related litigation arising from an authorization issued by the department under this section, except to the extent the claims arise from the gross negligence of the corporation, its employees, or its contractors.

(h) The corporation shall,

(1) as the corporation considers appropriate, exercise its authority under this chapter to acquire rights-of-way across land within the transportation corridor and associated rail land that is subject to the corporation's power of eminent domain;

(2) upon delineation of the transportation corridor and identification of associated rail land, expeditiously work with federal officials to secure reclassification and withdrawal of federal land for reservations and rights-of-way across the federal land for use as transportation corridor and rail land; and

(3) before undertaking acquisition of federal land, prepare a report evaluating the effects of construction of an extension of the Alaska Railroad across federal land; the statement must satisfy the requirements for an environmental impact statement under 42 U.S.C. 4332.

(i) The requirements of AS 38.04.065 and 38.05.300, relating to classification and reclassification of land, are inapplicable to actions taken by the Department of Natural Resources under this section.

(j) The Department of Natural Resources shall retain the classifications and reservations of land identified for use as a proposed utility corridor and railroad right-of-way under former AS 19.05.122 until the corporation informs the department in writing that the land is not needed by the corporation for a utility corridor. If, under (a) of this section, the corporation includes land identified under former AS 19.05.122 as part of the proposed transportation corridor, the department shall manage that land under provisions of this section.

(k) To complete the work authorized by this section, the corporation may enter into agreements relating to the work with the federal government, an agency or instrumentality of the state, a municipality, or a private organization.



Sec. 42.40.465. - Extension of the Alaska Railroad to connect with the North American railroad system.

(a) The corporation may investigate extension of the Alaska Railroad from the border of Alaska and Canada to connect with the North American railroad system. The corporation may acquire land or interests in land in Canada as the corporation considers appropriate for the development, construction, and operation of an extension of the Alaska Railroad to connect with the North American railroad system.

(b) In performing the work authorized by (a) of this section, the corporation shall consider the following factors:

(1) safety;

(2) grade and alignment standards that are commensurate with rail and utility construction standards and that minimize the prospect of at-grade railroad and highway crossings;

(3) availability of construction materials;

(4) effects on and service to adjacent communities and potential intermodal transportation connections;

(5) environmental concerns;

(6) use of public land to the maximum degree possible;

(7) minimization of probable construction costs;

(8) the location of and the opportunity to obtain access to identified natural resources that could contribute significantly to the economic development of the state and Canada;

(9) avoidance of possibly unstable ground due to thawing of frozen soils; and

(10) prior and established traditional uses.






Article 06 - FINANCIAL PROVISIONS

Sec. 42.40.500. - Limitation of liability.

A liability incurred by the corporation shall be satisfied exclusively from the assets or revenue of the corporation and no creditor or other person has a right of action against the state because of a debt, obligation, or liability of the corporation.



Sec. 42.40.510. - Fidelity bond.

The corporation shall obtain a fidelity bond in an amount determined by the board for board members and each executive officer responsible for accounts and finances. A bond must be in effect during the entire tenure in office of the bonded person.



Sec. 42.40.520. - Insurance.

Except as provided in AS 42.40.310 (b), the corporation shall protect its assets, services, and employees by purchasing insurance or providing for certain self-insurance retentions. The corporation shall also maintain casualty, property, business interruption, marine, boiler and machinery, pollution liability, and other insurance in amounts reasonably calculated to cover potential claims against the corporation or state for bodily injury, death or disability and property damage that may arise from or be related to corporation operations and activities.



Sec. 42.40.530. - Revenue.

Revenue generated by or appropriated to the corporation shall be retained and managed by the corporation for railroad and related purposes in accordance with 45 U.S.C. 1207(a)(5) (Alaska Railroad Transfer Act of 1982).



Sec. 42.40.540. - Appropriations.

The corporation may request, with the concurrence of the governor, a direct appropriation or grant from the legislature to assist in carrying out the provisions of this chapter.






Article 07 - SPECIFIC PROJECTS

Sec. 42.40.550. - Extension of railroad to Fort Greely.

The corporation may acquire a transportation corridor between the existing railroad corridor and Fort Greely, Alaska, and construct a rail line within the corridor to provide rail service to the Fort Greely area and points between. The transportation corridor may be designated for a use identified under AS 42.40.350 (b) and other transportation and utility uses. The corporation may also acquire land along the corridor for use as rail land that can be developed for terminal, station, and maintenance facilities, switching yards, and any other purposes associated with the railroad utility corridor. The corporation may provide financing for the acquisition, construction, improvement, maintenance, equipping, and operation of the rail line and related facilities between the existing railroad corridor and Fort Greely, Alaska.



Sec. 42.40.560. - North Slope natural gas pipeline.

The corporation may provide financing for the acquisition, construction, improvement, maintenance, equipping, and operation of a natural gas pipeline and related facilities for the transportation of natural gas recovered from the North Slope of this state without regard to whether the facilities are or will be owned in whole or in part by the corporation or located on land owned by the corporation.






Article 08 - BONDS

Sec. 42.40.600. - General provisions.

(a) Upon receiving legislative approval under AS 42.40.285 the corporation may issue bonds by resolution to provide money to carry out its purposes.

(b) Bonds may be issued in one or more series and shall, as provided by the resolution of the board,

(1) be dated;

(2) bear fixed or variable interest at a specified rate or rates per year or within a maximum rate;

(3) be in a specified denomination;

(4) be in a coupon or registered form;

(5) carry conversion or registration provisions;

(6) have a specified rank or priority;

(7) be executed in the specified manner and form;

(8) be payable as specified from the sources, in the medium of payment, and place or places inside or outside the state;

(9) be subject to authentication by a trustee or fiscal agent; and

(10) be subject to terms of redemption with or without premium.

(c) Bonds may be sold in the manner, on the terms, and at the price the board determines. Notes shall mature at the time or times determined by the board. Except for bond anticipation notes, notes, or other obligations, bonds shall mature at the time, not exceeding 50 years from their date, determined by the board.



Sec. 42.40.610. - Negotiable instruments.

Bonds issued under this chapter and interest coupons attached to them are negotiable instruments under the laws of this state, subject only to applicable provisions for registration.



Sec. 42.40.620. - Bonds eligible for investment.

Bonds issued under this chapter are securities in which all public officers and public bodies of the state and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. These bonds may be deposited with a state or municipal officer of an agency or political subdivision of the state for any purpose for which the deposit of bonds of the state is authorized by law.



Sec. 42.40.630. - Payment of bonds.

(a) The principal and interest on bonds of the corporation is payable from corporation money or assets. Bonds may be additionally secured by a pledge of a grant or contribution from the federal or state government, a municipality, a corporation, an association, an institution, or a person, or a pledge of money, income, or revenue of the corporation from any source.

(b) Before issuing bonds to provide the financing described in AS 42.40.560 for a facility to be owned in whole or in part by an entity other than the corporation, the corporation shall enter into a contract, lease, or other form of agreement that will, in the judgment of the corporation, provide sufficient consideration to

(1) pay the principal of and interest on the bonds as they become due;

(2) create and maintain the reserves for the bond payments that the corporation considers necessary or desirable; and

(3) pay all costs necessary to service or additionally secure the bonds, including trustee's fees and bond insurance premiums, unless these costs are to be paid by a party other than the corporation.



Sec. 42.40.640. - Security for bonds.

In the discretion of the board, an issue of bonds may be secured by a trust indenture, which may be a trust company, bank or national banking association, with corporate trust powers, located inside or outside the state, or by a secured loan agreement or other instrument or under resolution giving powers to a corporate trustee by means of which the corporation may

(1) make and enter into any and all the covenants and agreements with the trustees or the holders of the bonds that the corporation may determine to be necessary or desirable, including covenants, provisions, limitations, and agreements as to

(A) the application, investment, deposit, use, and disposition of the proceeds of bonds of the corporation or of money or other property of the corporation or in which it has an interest;

(B) the fixing and collection of rentals, charges, fees, or other consideration for, and the other terms to be incorporated in, contracts with respect to the use of any of the corporation's property;

(C) the fixing and collection of tariffs, fees, charges, or other consideration for the use or service of the Alaska Railroad by passengers, and other users and freight;

(D) the terms and conditions upon which additional bonds of the corporation may be issued;

(E) the vesting in the trustee of rights and remedies exercisable by the trustee for the protection of the holders of bonds of the corporation and not otherwise in violation of law and the restriction of the rights of an individual holder of bonds of the corporation;

(2) pledge, mortgage, or assign money, leases, agreements, assets, or property of the corporation either presently in hand or to be received in the future, or both; and

(3) provide for any other matters of like or different character that in any way affect the security or protection of the bonds.



Sec. 42.40.650. - Independent financial advisor.

In negotiating the private or public sale of bonds to an underwriter, the board shall retain a financial advisor who is independent from the underwriter.



Sec. 42.40.660. - Validity of signatures.

If an officer of the corporation whose signature or a facsimile of whose signature appears on bonds or coupons attached to them ceases to be an officer before the delivery of the bond or coupon, the signature or facsimile is valid the same as if the person had remained in office until delivery.



Sec. 42.40.670. - Validity of pledge.

(a) The pledge of assets or revenue of the corporation to the payment of the principal or interest on bonds of the corporation is valid and binding from the time the pledge is made and the assets or revenue are immediately subject to the lien of the pledge without physical delivery or further act. The lien of a pledge is valid and binding against all parties having claims of any kind against the corporation, irrespective of whether those parties have notice of the lien of the pledge.

(b) Nothing in this section prohibits the corporation from selling assets subject to a pledge, except that a sale may be restricted by the trust agreement or resolution providing for the issuance of the bonds.



Sec. 42.40.675. - Pledge of the state.

The state pledges to and agrees with the holders of bonds issued under this chapter and with the federal agency that loans or contributes funds in respect to a project, that the state will not limit or alter the rights and powers vested in the corporation by this chapter to fulfill the terms of a contract made by the corporation with the holders or federal agency, or in any way impair the rights and remedies of the holders until the bonds together with the interest on them with interest on unpaid installments of interest, and all costs and expenses in connection with an action or proceeding by or on behalf of the holders, are fully met and discharged. The corporation is authorized to include this pledge and agreement of the state, insofar as it refers to holders of bonds of the corporation, in a contract with the holders and insofar as it relates to a federal agency, in a contract with the federal agency.



Sec. 42.40.680. - Remedies.

A holder of bonds issued under this chapter or of coupons attached to them, and a trustee under a trust agreement or resolution authorizing the issuance of the bonds, except as restricted by a trust agreement or resolution, either at law or in equity, may

(1) enforce all rights granted under this chapter, the trust agreement or resolution, or any other contract executed by the corporation under this chapter; and

(2) compel the performance of all duties of the corporation required by this chapter or by the trust agreement or resolution.



Sec. 42.40.690. - Credit of state not pledged.

(a) The state and its political subdivisions are not liable for the debts of the corporation. Bonds issued under this chapter are payable solely from the revenue or assets of the corporation and do not constitute a

(1) debt, liability, or obligation of the state or of a political subdivision of the state; or

(2) pledge of the faith and credit of the state or of a political subdivision of the state.

(b) The corporation may not pledge the credit or the taxing power of the state or its political subdivisions. Each bond issued under this chapter shall contain on its face a statement that

(1) the corporation is not obligated to pay it or the interest on it except from the revenue or assets pledged for it; and

(2) neither the faith and credit nor the taxing power of the state or of a political subdivision of the state is pledged to the payment of it.



Sec. 42.40.695. - Public purpose of bonds.

Bonds of the corporation issued to finance facilities described in AS 42.40.560 and bonds of the corporation issued to finance facilities described in AS 42.40.550 are issued by a public corporation and an instrumentality of the state for an essential public and governmental purpose.



Sec. 42.40.700. - Limitation on personal liability.

A board member or employee of the corporation is not subject to personal liability or accountability because of the execution or issuance of bonds.






Article 09 - PERSONNEL AND LABOR RELATIONS

Sec. 42.40.705. - Political activities.

(a) Money, assets, or property of the corporation may not be used for political activities. However, board members and employees may communicate with and appear before committees of Congress, the state legislature, and municipal governing bodies in connection with matters directly affecting the corporation.

(b) A board member or employee who violates the provisions of this section is personally subject to a civil penalty assessed by a judge of the superior court in an amount not to exceed $5,000. An action to enforce this section may be brought by any person.



Sec. 42.40.710. - Corporation employees.

(a) Employees of the Alaska Railroad are employees of the corporation and not of the state. However, employees of the corporation shall be treated as employees of the state for the purposes of AS 39.52. The provisions of AS 39, other than AS 39.52, do not apply to employees of the corporation.

(b) Except as provided in this subsection, employees of the corporation are covered by AS 23.10.050 - 23.10.150 (Alaska Wage and Hour Act). If the terms of a collective bargaining agreement that was mutually agreed upon by an organization representing train or engine service employees and the corporation so provide, AS 23.10.050 - 23.10.150 do not apply to train or engine service employees to the extent set out in the collective bargaining agreement.



Sec. 42.40.720. - Collective bargaining rights.

The provisions of AS 23.40.070 - 23.40.260 do not apply to the corporation or to its employees. However, employees who are not executive officers may organize and form, join, or assist an organization to engage in collective bargaining through representatives of their own choosing and engage in concerted activities for the purpose of collective bargaining or other mutual aid or protection.



Sec. 42.40.730. - Railroad labor relations agency.

(a) The Alaska labor relations agency, established in AS 23.05.360 , is the sole railroad labor relations agency.

(b) The Alaska labor relations agency shall carry out the provisions of AS 42.40.730 - 42.40.890.



Sec. 42.40.740. - Collective bargaining unit.

The railroad labor relations agency shall decide in each case, in order to ensure employees the fullest freedom in exercising the rights guaranteed by AS 42.40.710 - 42.40.890 the unit appropriate for the purposes of collective bargaining, based on such factors as community of interest, wages, hours, and other working conditions of the employees involved, the history of collective bargaining, and the desires of the employees. Bargaining units shall be as large as is reasonable, and unnecessary fragmenting shall be avoided.



Sec. 42.40.750. - Representatives and elections.

(a) The railroad labor relations agency shall investigate a petition if it is submitted in a manner prescribed by the railroad labor relations agency by

(1) an employee or group of employees or an organization acting in their behalf alleging that 30 percent of the employees of a proposed bargaining unit

(A) want to be represented for collective bargaining by a labor or employee organization as exclusive representative; or

(B) assert that the organization that has been certified or is currently being recognized by the corporation as bargaining representative is no longer the representative of the majority of employees in an appropriate unit; or

(2) the corporation alleging that one or more organizations have presented to it a claim to be recognized as a representative of a majority of employees in an appropriate unit.

(b) If the railroad labor relations agency has reasonable cause to believe that a question of representation exists, it shall provide for a hearing upon due notice. If the railroad labor relations agency finds that there is a question of representation, it shall direct an election by secret ballot to determine whether or by which organization the employees desire to be represented and shall certify the results of the election. Nothing in this subsection prohibits the waiving of hearings by stipulation for the purpose of a consent election in conformity with the regulations of the railroad labor relations agency or an election in a bargaining unit agreed upon by the parties.

(c) The railroad labor relations agency shall determine who is eligible to vote in an election held under this section and shall adopt regulations governing the election. In an election in which none of the choices on the ballot receives a majority of the votes cast, a runoff election shall be conducted, the ballot providing for selection between the two choices receiving the largest number of valid votes cast in the election. If an organization receives the majority of the votes cast in the election, it shall be certified by the railroad labor relations agency as exclusive representative of all the employees in the bargaining unit. An election may not be held in a bargaining unit or in a subdivision of a bargaining unit if a valid election has been held within the preceding 12 months.

(d) Nothing in this chapter prohibits recognition of an organization as the exclusive representative by the corporation by mutual consent.

(e) An election may not be directed by the railroad labor relations agency in a bargaining unit in which there is in force a valid collective bargaining agreement, except during a 90-day period preceding the expiration date. However, a collective bargaining agreement may not bar an election upon petition of employees in the bargaining unit if

(1) the petitioners are not parties to the agreements; and

(2) more than three years have elapsed since the execution of the agreement or its last timely renewal, whichever was later.



Sec. 42.40.760. - Unfair labor practices.

(a) The corporation or its agent may not

(1) interfere, restrain, or coerce an employee in the exercise of the rights guaranteed in AS 42.40.720 ;

(2) dominate or interfere with the formation, existence, or administration of an organization;

(3) discriminate in regard to hire or tenure of employment or a term or condition of employment to encourage or discourage membership in an organization;

(4) discharge or discriminate against an employee because the employee has signed or filed an affidavit, petition, or complaint or given testimony under AS 42.40.710 - 42.40.890;

(5) refuse to bargain collectively in good faith with an organization that is the exclusive representative of employees in an appropriate unit, including the discussing of grievances with the exclusive representative.

(b) Nothing in AS 42.40.710 - 42.40.890 prohibits the corporation from making an agreement with an organization to require as a condition of employment

(1) membership in the organization that represents the unit on or after the 30th day following the beginning of employment or on the effective date of the agreement, whichever is later; or

(2) payment by the employee to the exclusive bargaining agent of a service fee to reimburse the exclusive bargaining agency for the expense of representing the members of the bargaining unit.

(c) An organization or its agents may not

(1) restrain or coerce

(A) an employee in the exercise of the rights guaranteed in AS 42.40.720; or

(B) the corporation in the selection of a representative for the purposes of collective bargaining or the adjustment of grievances;

(2) refuse to bargain collectively in good faith with the corporation, if it has been designated in accordance with AS 42.40.710 - 42.40.890 as the exclusive representative of employees in an appropriate unit.



Sec. 42.40.770. - Investigation and conciliation of complaints.

If a verified written complaint by or for a person claiming to be aggrieved by a practice prohibited by AS 42.40.760 or a written accusation that a person subject to AS 42.40.710 - 42.40.890 has engaged in a prohibited practice, is filed with the railroad labor relations agency, it shall investigate the complaint or accusation. If it determines after a preliminary investigation that probable cause exists in support of the complaint or accusation, it shall try to eliminate the prohibited practice by informal methods of conference, conciliation, and persuasion. Nothing said or done during this endeavor may be used as evidence in a subsequent proceeding.



Sec. 42.40.780. - Complaint and accusation.

If the railroad labor relations agency fails to eliminate the prohibited practice by conciliation and to obtain voluntary compliance with AS 42.40.710 - 42.40.890 or before it attempts conciliation, it may serve a copy of the complaint or accusation upon the respondent. The complaint or accusation and the subsequent procedures shall be handled in accordance with the administrative adjudication portion of AS 44.62 (Administrative Procedure Act).



Sec. 42.40.790. - Orders and decisions.

If the railroad labor relations agency finds that a person named in the written complaint or accusation has engaged in a prohibited practice, the railroad labor relations agency shall issue and serve on the person an order or decision requiring the person to cease and desist from the prohibited practice and to take affirmative action that will carry out the provisions of AS 42.40.710 - 42.40.890. If the railroad labor relations agency finds that a person named in the complaint or accusation has not engaged or is not engaging in a prohibited practice, the railroad labor relations agency shall state its findings of fact and issue an order dismissing the complaint or accusation.



Sec. 42.40.800. - Enforcement by injunction.

The railroad labor relations agency may apply to the superior court in the judicial district in which the prohibited practice occurred for an order enjoining the prohibited acts specified in the order or decision of the railroad labor relations agency. Upon showing by the railroad labor relations agency that the person has engaged or is about to engage in the practice, an injunction, restraining order, or other order that is appropriate may be granted by the court and shall be without bond.



Sec. 42.40.810. - Power to investigate and compel testimony.

(a) For the purpose of the investigations, proceedings, or hearings that the railroad labor relations agency considers necessary to carry out AS 42.40.710 - 42.40.890, the railroad labor relations agency may issue subpoenas requiring the attendance and testimony of witnesses and the production of relevant evidence.

(b) The railroad labor relations agency may administer oaths, examine witnesses, and receive evidence.

(c) The attendance of witnesses and the production of evidence may be required from any place in the state at any designated place of hearing.

(d) If a person refuses to obey a subpoena issued under AS 42.40.710 - 42.40.890, the superior court in the district in which the person resides or is found may, upon application by the railroad labor relations agency, issue an order requiring the person to comply with the subpoena.



Sec. 42.40.820. - Regulations.

The railroad labor relations agency shall adopt regulations under AS 44.62 (Administrative Procedure Act) to carry out AS 42.40.710 - 42.40.890.



Sec. 42.40.830. - Penalty for violation of order or decision.

A person who violates a provision of an order or decision of the railroad labor relations agency is guilty of a misdemeanor and is punishable by a fine of not more than $500.



Sec. 42.40.840. - Mediation.

(a) If, after a reasonable period of negotiation over the terms of a collective bargaining agreement, an impasse as determined by the railroad labor relations agency exists between the corporation and an organization, the railroad labor relations agency shall appoint a person mutually agreeable to the parties from a list of seven qualified mediators or arbitrators knowledgeable in railway labor agreements to act as mediator in the dispute.

(b) Before the determination of an impasse under this section, the parties may also select a mediator by mutual consent.

(c) It shall be the function of the mediator to bring the parties together to effectuate a settlement of the dispute, but neither the mediator nor the railroad labor relations agency has any power of compulsion in mediation proceedings.



Sec. 42.40.850. - Strikes.

(a) Following a decision by the mediator to end the mediation proceedings, employees of a collective bargaining unit may engage in a strike for a limited time if a majority of the employees in that collective bargaining unit vote by secret ballot to do so. The limit of the strike is determined by the interest of the health, safety, or welfare of the public.

(b) The corporation may apply to the superior court in the judicial district in which the strike is occurring for an order enjoining the strike. A strike may not be enjoined unless it can be shown that it has begun to threaten, or is about to threaten, the health, safety, or welfare of the public. A court, in deciding whether to enjoin the strike, shall consider the total equities in the particular case, including the impact of a strike on the public and the extent to which an employee organization and the corporation have met their statutory obligations.

(c) If an impasse or deadlock still exists after the issuance of an injunction, the parties shall submit the dispute to binding arbitration. The railroad labor relations agency shall appoint an arbitrator selected by the parties by mutual consent. If the parties are unable to agree on an arbitrator, the railroad labor relations agency shall appoint an arbitrator from a list of arbitrators knowledgeable in railroad labor agreements. The arbitrator shall fashion the award the arbitrator considers equitable.

(d) Notwithstanding (a) - (c) of this section, an organization and the corporation may mutually agree to submit a dispute to binding arbitration at any time.



Sec. 42.40.860. - Agreements.

(a) The Department of Administration may participate in labor negotiations between the corporation and an organization. The corporation may seek advice of the Department of Administration before entering into a collective bargaining agreement concerning wages, hours, and other terms and conditions of employment. However, the final decision regarding collective bargaining agreements shall be made by the board.

(b) Upon the completion of negotiations between an organization and the corporation, if a settlement is reached, the corporation shall reduce it to writing in the form of an agreement. The agreement shall include a grievance procedure that shall have binding arbitration as its final step. Either party to the agreement has a right of action to enforce the agreement by petition to the railroad labor relations agency.

(c) The parties to an agreement under this section may agree to terms that specify an expiration date for the agreement.

(d) Notwithstanding any provision of AS 42.40.710 - 42.40.890 to the contrary, an agreement between the corporation and an employee bargaining organization that does not contain benefit provisions at least as beneficial to the employee as those provided by AS 39.20.500 - 39.20.550 shall be considered to contain the benefit provisions of those statutes.



Sec. 42.40.870. - Organization dues and employee benefits; deduction and authorization.

Upon written authorization of an employee within a bargaining unit, the corporation shall deduct from the payroll of the employee the monthly amount of dues, fees, and other employee benefits as certified by the secretary of the exclusive bargaining representative and shall deliver it to the chief fiscal officer of the exclusive bargaining representative.



Sec. 42.40.880. - Exemption.

Notwithstanding the provisions of AS 42.40.870 , a collective bargaining settlement reached, or agreement entered into, under AS 42.40.860 that incorporates union security provisions, including a union shop or agency shop provision or agreement, shall safeguard the rights of nonassociation of employees having bona fide religious convictions based on tenets or teachings of a church or religious body of which an employee is a member. Upon submission of proper proof of religious conviction to the railroad labor relations agency, the agency shall declare the employee exempt from becoming a member of an organization. The employee shall pay an amount of money equivalent to regular organization dues, initiation fees, and assessments to the organization. Nonpayment of this money subjects the employee to the same penalty as if it were nonpayment of dues. The receiving organization shall contribute an equivalent amount of money to a charity of its choice not affiliated with a religious, labor, or employee organization. The organization shall submit to the railroad labor relations agency proof of contribution.



Sec. 42.40.885. - Prohibited acts.

(a) The corporation or an employee may not directly or indirectly

(1) require or coerce an employee to participate in any way in any activity or undertaking unless the activity or undertaking is related to the performance of official duties;

(2) require or coerce an employee to make any report concerning an activity or undertaking of the employee unless the activity or undertaking is related to the performance of official duties;

(3) except as directly related to the performance of official duties, require or coerce an employee to submit to an interrogation, examination, or psychological test that is designed to elicit information concerning

(A) a personal relationship with a person connected with the employee by blood or marriage;

(B) the employee's religious beliefs or practices;

(C) sexual matters;

(D) the employee's political affiliation or philosophy;

(4) coerce an employee to invest or contribute earnings in any manner or for any purpose;

(5) restrict or attempt to restrict after-working-hour statements, pronouncements, or other activities, not otherwise prohibited by law or personnel rule, of an employee, if the employee does not purport to speak or act in an official capacity.

(b) The provisions of (a) of this section do not diminish the authority of an authorized law enforcement agency to conduct criminal investigations of employees suspected of being involved in criminal activity or to investigate other activity directly related to official railroad business.



Sec. 42.40.890. - Definitions for AS 42.40.710 - 42.40.890.

In AS 42.40.710 - 42.40.890,

(1) "election" means a proceeding conducted by the labor relations agency in which the employees in a collective bargaining unit cast a secret ballot for collective bargaining representatives, or for any other purpose specified in AS 42.40.710 - 42.40.890;

(2) "organization" means a labor or employee organization of any kind in which employees participate and that exists for the primary purpose of dealing with the corporation concerning grievances, labor disputes, wages, rates of pay, hours of employment, and conditions of employment.

(3) "railroad labor relations agency" means the Alaska labor relations agency established in AS 23.05.360 .






Article 10 - GENERAL PROVISIONS

Sec. 42.40.900. - Claims.

(a) All claims and lawsuits involving activities of the railroad, including suits in contract, quasi-contract, or tort, shall be brought against the corporation and not against the state.

(b) For the purposes of actionable claims, undertakings, payments of judgments, execution, interest, punitive damages, statutes of limitations, bonds, costs, and similar matters related to the presentation and prosecution of claims by and against the corporation, the corporation and its board members and employees enjoy the same rights, privileges, and immunities as the state and state officers.

(c) Claims against the corporation are not subject to the provisions of AS 44.77 regarding claims against the state.

(d) The corporation is not subject to the provisions of AS 44.80.010 , regarding the state as a party to an action.



Sec. 42.40.905. - Notice of legal actions.

(a) The corporation shall notify the Department of Law within 30 days before initiating legal action unless special circumstances exist that require immediate legal action to protect the corporation assets or to continue existing service.

(b) If notice of legal action is not given under (a) of this section, within seven days of taking action the board shall notify the Department of Law of the action taken and of the special circumstances that exempted the action from the requirements of (a) of this section.



Sec. 42.40.910. - Exemption from taxation.

(a) The exercise of the powers granted by this chapter shall be in all respects for the benefit of the people of the state, for their well-being and prosperity, and for the improvement of their social and economic conditions. Subject to (b) of this section, the real and personal property of the corporation and its assets, income, and receipts are exempt from all taxes and special assessments of the state or a political subdivision of the state.

(b) Bonds and notes issued under this chapter are issued by a body corporate and public of the state and for an essential public and governmental purpose. Therefore, the bonds and notes, the interest and income from them, and all fees, charges, funds, revenue, income, and other money pledged or available to pay or secure the payment of the bonds and notes or interest on them, are exempt from taxation except for inheritance, transfer, and estate taxes.

(c) This section does not affect or limit an exemption from license fees, property taxes, or excise, income, or other taxes, provided under any other law, nor does it create a tax exemption with respect to the interest of any business enterprise or other person, other than the corporation.



Sec. 42.40.915. - Transportation of members of the Alaska organized militia.

To the extent that space is available, the corporation shall provide free transportation on the Alaska Railroad for a member of the Alaska National Guard, the Alaska Naval Militia, or the Alaska State Defense Force who is en route to or from drill, training, or other official militia activities.



Sec. 42.40.920. - Application of existing laws.

(a) [Repealed, Sec. 38 ch 168 SLA 1990].

(b) Unless specifically provided otherwise in this chapter, the following laws do not apply to the operations of the corporation:

(1) AS 19;

(2) AS 30.15;

(3) AS 35;

(4) AS 36.30, except as specifically provided in that chapter;

(5) AS 37.05, except as specifically provided in AS 37.05.210 ;

(6) AS 37.07;

(7) AS 37.10.010 - 37.10.060;

(8) AS 37.10.085 ;

(9) AS 37.20;

(10) AS 37.25;

(11) AS 38;

(12) AS 44.62.010 - 44.62.320.



Sec. 42.40.930. - Conflicting laws inapplicable.

If provisions of this chapter conflict with the provisions of other state law, the provisions of this chapter prevail. Provisions of this chapter shall be construed so that they do not conflict with 45 U.S.C. 1201 - 1214 (Alaska Railroad Transfer Act of 1982).



Sec. 42.40.935. - Railroad facilities code compliance.

(a) Not later than two years after the date of transfer the corporation in consultation with the Department of Labor and Workforce Development shall develop and adopt a plan to achieve compliance with AS 18.60. The plan shall be implemented and compliance achieved within five years after it is adopted.

(b) No later than two years after the date of transfer, the corporation in consultation with the Department of Public Safety and appropriate municipal officials, shall develop and adopt a plan to achieve compliance with building and related safety codes applicable to facilities of the corporation. The plan shall be implemented and compliance achieved within five years after it is adopted. In the sole determination of the commissioner of public safety, any existing building owned or controlled by the corporation that does not present a serious safety hazard and for which compliance would be uneconomical in consideration of its remaining useful life shall be exempted from compliance with state or municipal safety codes.



Sec. 42.40.940. - Sale or lease of the railroad.

(a) The governor may provide for the sale or lease of the Alaska Railroad and dissolve the corporation if

(1) it can be assured that the railroad will continue to operate after the sale or lease; and

(2) under the terms of the sale or lease, the state will receive the amount of money it has spent in connection with the Alaska Railroad.

(b) A sale under this section is subject to approval by law.



Sec. 42.40.950. - Reversion of assets.

Except as provided in AS 42.40.940 , if the corporation ceases to exist its assets revert to the state.



Sec. 42.40.980. - Definitions.

In this chapter unless the context otherwise requires,

(1) "board" means the board of directors of the Alaska Railroad Corporation;

(2) "bonds" means bonds, bond anticipation notes, notes, refunding bonds, or other obligations;

(3) "collective bargaining" means the performance of the mutual obligation of the corporation or its designated representatives and the representatives of the employees to meet at reasonable times, including meetings in advance of the budget making process, and negotiating in good faith with respect to wages, hours, and other terms and conditions of employment, or the negotiation of an agreement, or negotiation of a question arising under an agreement and the execution of a written contract incorporating an agreement reached if requested by either party, but these obligations do not compel either party to agree to a proposal or require the making of a concession;

(4) "corporation" means the Alaska Railroad Corporation;

(5) "date of transfer" means the date on which the United States Secretary of Transportation delivers the transfer documents under 45 U.S.C. 1201 - 1214 (Alaska Railroad Transfer Act of 1982);

(6) "employees" means all persons employed by the corporation including executive officers;

(7) "executive officer" means the corporation's chief executive officer, assistant chief executive officer, assistant to the chief executive officer, chief of administration, superintendent of transportation, manager of marketing and sales, chief engineer, chief mechanical officer, manager of industrial development and real estate, manager of budget and accounting, manager of planning, manager of personnel, manager of supply and procurement, chief of security, manager of operating rules, manager of data processing, manager of strategy, manager of operations planning, manager of supply, manager of procurement, manager of safety, manager of administrative procedure, chief counsel, or, if so designated by the board, any employee who fulfills these management functions under a different title or who exercises a similar or comparable level of responsibility or supervision;

(8) "land" means any interest in real property, including tide and submerged land, and any right appurtenant to the interest;

(9) "rule" means a standard of general application or the amendment, supplement, revision, or repeal of a standard adopted by the corporation to implement, interpret, or make specific the law enforced or administered by it or to govern its procedure;

(10) "terms and conditions of employment" means the hours of employment, the compensation and fringe benefits, and the employer's personnel policies affecting the working conditions of the employees, but does not mean the general policies describing the function and purposes of an employer.



Sec. 42.40.990. - Short title.

This chapter may be referred to as the Alaska Railroad Corporation Act.









Chapter 42.45. - RURAL AND STATEWIDE ENERGY PROGRAMS

Article 01 - POWER ASSISTANCE PROGRAMS

Sec. 42.45.010. - Power project fund.

(a) The power project fund is established as a separate fund. The fund shall be distinct from any other money or funds of the authority and includes only money appropriated by the legislature and money deposited under (g) of this section.

(b) The authority may make loans from the power project fund

(1) to electric utilities, regional electric authorities, municipalities, regional and village corporations, village councils, independent power producers, and nonprofit marketing cooperatives to pay the costs of

(A) reconnaissance studies, feasibility studies, license and permit applications, preconstruction engineering, and design of power projects;

(B) constructing, equipping, modifying, improving, and expanding small-scale power production facilities that are designed to produce less than 10 megawatts of power, bulk fuel storage facilities, and transmission and distribution facilities, including energy production, transmission and distribution, waste energy, energy conservation, energy efficiency, and alternative energy facilities and equipment; and

(C) reconnaissance studies, preconstruction engineering, design, construction, equipping, modification, and expansion of potable water supply including surface storage and groundwater sources and transmission of water from surface storage to existing distribution systems;

(2) to a borrower for a power project or for bulk fuel, waste energy, energy conservation, energy efficiency, or alternative energy facilities or equipment if

(A) the loan is entered into under a leveraged lease financing arrangement;

(B) the party that will be responsible for the power project is an electric utility, regional electric authority, municipality, regional or village corporation, village council, independent power producer, or nonprofit marketing cooperative; and

(C) the borrower seeking the loan demonstrates to the authority that the financing arrangement for the power project will reduce project financing costs below costs of comparable public power projects.

(c) Before making a loan from the power project fund, the authority shall, by regulation, specify

(1) standards for the eligibility of borrowers and the types of projects to be financed with loans;

(2) standards regarding the technical and economic viability and revenue self-sufficiency of eligible projects;

(3) collateral or other security required for loans;

(4) the terms and conditions of loans;

(5) criteria to establish financial feasibility and to measure the amount of state assistance necessary for particular projects to meet the financial feasibility criteria; and

(6) other relevant criteria, standards, or procedures.

(d) A loan made by the authority shall be made according to the standards, criteria, and procedures established by regulation under this section.

(e) Repayment of the loans shall be secured in any manner that the authority determines is feasible to assure prompt repayment under a loan agreement entered into with the borrower. The authority may make an unsecured loan from the power project fund to a borrower regulated by the Regulatory Commission of Alaska under AS 42.05 if the borrower has a substantial history of repaying long-term loans and the capacity to repay the loan. Under a loan agreement, repayment may be deferred for 10 years or until the project for which the loan is made has achieved earnings from its operations sufficient to pay the loan, whichever is earlier.

(f) Power projects are subject to the following limitations on interest and specific restrictions:

(1) power projects for which loans are outstanding from the former water resources revolving loan fund (former AS 45.86) on July 13, 1978, may receive additional financing from the power project fund; if granted,

(A) the term of the additional financing may not exceed 50 years;

(B) the interest of the additional financing must be at a rate of not less than three or more than five percent a year on the unpaid balance;

(C) the grant of the additional financing must be conditioned on the repayment of loan principal and interest to begin on the earlier of

(i) the date of the start of commercial operation of the project; or

(ii) 10 years from the date the loan is granted;

(2) a loan for a power project

(A) may not be granted for a term that exceeds 50 years; and

(B) shall be granted at an interest rate that is not less than zero percent and that is the lesser of

(i) a rate equal to the percentage that is the average weekly yield of municipal bonds for the 12 months preceding the date of the loan, as determined by the authority from municipal bond yield rates reported in the 30-year revenue index of the Weekly Bond Buyer; or

(ii) a rate determined by the authority that allows the project to meet criteria of financial feasibility established under (c) of this section.

(g) Loan repayments and interest earned by loans from the power project fund shall be deposited in the power project fund unless an appropriation to fund the loan directs otherwise.

(h) The legislature may forgive the repayment of a loan made from the power project fund for a reconnaissance study or a feasibility study when the authority finds that the power project for which the loan was made is not feasible.

(i) Money in the power project fund may be used by the legislature to make appropriations for costs of administering the fund.

(j) The authority may not enter into a loan from the power project fund for a major project unless it has legislative approval of the project and the amount. An appropriation for the loan that names the project constitutes approval required by this subsection. A major project is a project in which the cumulative state monetary involvement, through loans, grants, and bonds, is at least $5,000,000 or a project for which a loan of more than $5,000,000 has been requested.



Sec. 42.45.020. - Rural electrification revolving loan fund.

(a) The rural electrification revolving loan fund is established in the authority. The fund consists of

(1) appropriations made to the fund; and

(2) repayments of principal and interest on loans made under this section.

(b) The authority may make loans from the rural electrification revolving loan fund to electric utilities certified under AS 42.05. A loan from the fund may be made only for the purpose of extending new electric service into an area of the state that an electric utility may serve under a certificate of public convenience and necessity issued under AS 42.05. A loan may be made from the fund to an electric utility if the utility invests the money necessary to provide one pole, one span of line, one transformer, and one service drop for each consumer for whom immediate service would be provided by the extension of electric service. However, a loan may not be made from the fund unless the extension of electric service would provide immediate service to at least three consumers.

(c) A loan from the rural electrification revolving loan fund shall bear an annual rate of interest of two percent of the unpaid balance of the loan.

(d) When the authority makes a loan under this section, the electric utility receiving the loan shall,

(1) in addition to the rates that it is authorized to charge, charge the consumers served by the electric service extended with the loan proceeds an amount sufficient to pay the interest costs of the loan;

(2) pay to the authority annually an amount equal to

(A) interest of two percent on the unpaid balance of the loan; and

(B) payments on the unpaid balance of the principal of the loan for each new consumer served by the electric service extended with the loan proceeds; payments on the unpaid balance of the principal of the loan shall be made at a rate equal to the difference between the actual cost of making the service connection to the consumers and the minimum investment per consumer required of the utility before a loan is made under (b) of this section.

(e) The authority shall

(1) adopt regulations necessary to carry out the provisions of this section; and

(2) administer the rural electrification revolving loan fund.

(3) [Repealed, Sec. 19 ch 6 SLA 1998].

(f) Money in the rural electrification revolving loan fund may be used by the legislature to make appropriations for costs of administering the fund.

(g) On June 30 of each fiscal year the unexpended and unobligated cash balance of the fund that is attributable to loans owned by the fund lapses into the general fund.

(h) In this section,

(1) "consumer" means a person or a governmental agency, if the person or governmental agency requests and offers to pay for electrical service to a facility or part of a facility; the authority shall consider a person who, or a governmental agency that, offers to pay for electrical service to several facilities to be a separate consumer for each facility, if each facility is physically separate from another facility, other than through electric service lines, and if the person or governmental agency requests and offers to pay for electrical service to each facility;

(2) "facility" means a structure capable of receiving and using electrical energy; and

(3) "governmental agency" includes, with respect to the state or federal government or a municipal government, a legislative body, board of regents, administrative body, board, commission, committee, subcommittee, authority, council, agency, public corporation, school board, department, division, bureau, or other subordinate unit, whether advisory or otherwise, of the state, federal, or municipal government.



Sec. 42.45.030. - Loan advisory committee. [Repealed, Sec. 84 ch 58 SLA 1999].

Repealed or Renumbered



Sec. 42.45.040. - Southeast energy fund.

The Southeast energy fund is established as a separate fund. The fund consists of money transferred to it under former AS 42.45.050 . The authority may make grants from the Southeast energy fund to utilities participating in the power transmission intertie between the Swan Lake and Tyee Lake hydroelectric projects for power projects, for repayment of loans, and for payments on bonds.



Sec. 42.45.050. - Four dam pool transfer fund. [Repealed, Sec. 12 ch 60 SLA 2000].

Repealed or Renumbered



Sec. 42.45.060. - Approval by loan committee and legislature. [Repealed, Sec. 11 ch 36 SLA 2004].

Repealed or Renumbered



Sec. 42.45.065. - Reimbursement for costs of power projects.

(a) Subject to appropriations for the purpose, during each fiscal year, the authority shall allocate to each entity listed in (b) of this section an amount to reimburse the cost paid by the entity during the immediately preceding fiscal year for the principal and interest on outstanding debt for the project listed. An allocation may be made to an entity only if

(1) the debt was incurred before July 1, 2005; and

(2) the power project financed with the debt proceeds is owned and operated by the entity.

(b) The authority may make an allocation to an entity under (a) of this section only for reimbursement of costs incurred for construction and renovation of the following power projects and only for reimbursement of total project costs incurred up to the following amounts:

PROJECT

Kodiak Electric Association, Inc. (Nyman Combined $ 6,000,000

Cycle Cogeneration Plant)

Cordova Electric Cooperative (Power Creek Hydropower 12,000,000

Station)

Golden Valley Electric Association (Rock Creek line 700,000

extension)

Copper Valley Electric Association, Inc., Valdez 10,000,000

(cogeneration projects)

The Four Dam Pool Power Agency (Southeast Intertie, 20,000,000

Swan Lake to Tyee Lake)

Metlakatla Power and Light (utility plant and capital

additions) 3,000,000






Article 02 - POWER COST EQUALIZATION ENDOWMENT FUND

Sec. 42.45.070. - Power cost equalization endowment fund established.

(a) The power cost equalization endowment fund is established as a separate fund of the authority. The fund consists of

(1) legislative appropriations to the fund that are not designated for annual expenditure for the purpose of power cost equalization;

(2) accumulated earnings of the fund;

(3) gifts, bequests, contributions of money and other assets, and federal money given to the fund that are not designated for annual expenditure for power cost equalization; and

(4) [Repealed, Sec. 13 ch 60 SLA 2000].

(b) Nothing in this section creates a dedicated fund.

(c) [Repealed, Sec. 13 ch 60 SLA 2000].



Sec. 42.45.080. - Powers and duties of the commissioner of revenue.

(a) The commissioner of revenue is the fiduciary of the fund. In managing the fund, the commissioner shall

(1) have the same powers and duties as are provided in AS 37.10.071 ; and

(2) invest the fund in a manner likely to achieve at least a seven percent nominal return over time.

(b) In managing the fund, the commissioner shall

(1) consider the status of the fund's capital and the income generated on both current and probable future bases;

(2) determine the appropriate investment objectives;

(3) establish investment policies to achieve the objectives; and

(4) act only in regard to the best financial interests of the fund.

(c) On July 1 of each year, the commissioner shall determine the monthly average market value of the fund for the previous three fiscal years.



Sec. 42.45.085. - Use of the power cost equalization endowment fund.

(a) Seven percent of the amount determined by the commissioner of revenue on July 1 of each year under AS 42.45.080 (c) may be appropriated for the fiscal year beginning the following July 1 for the following purposes:

(1) funding the power cost equalization and rural electric capitalization fund (AS 42.45.100 );

(2) reimbursement to the Department of Revenue for the costs of establishing and managing the fund; and

(3) reimbursement of other costs of administration of the fund.

(b) Nothing in this section creates a dedicated fund.



Sec. 42.45.099. - Definition.

In AS 42.45.070 - 42.45.099, "fund" means the power cost equalization endowment fund established in AS 42.45.070 .






Article 03 - POWER COST EQUALIZATION AND RURAL ELECTRIC CAPITALIZATION

Sec. 42.45.100. - Power cost equalization and rural electric capitalization fund.

(a) The power cost equalization and rural electric capitalization fund is established as a separate fund for the purpose of

(1) equalizing power cost per kilowatt-hour statewide at a cost close to or equal to the mean of the cost per kilowatt-hour in Anchorage, Fairbanks, and Juneau by paying money from the fund to eligible electric utilities in the state; and

(2) making grants to eligible utilities under AS 42.45.180 to improve the performance of the utility.

(b) The fund shall be administered by the authority as a fund distinct from the other funds of the authority. The fund is composed of

(1) money appropriated to provide power cost equalization to eligible electric utilities and to provide grants for utility improvements;

(2) money appropriated from the National Petroleum Reserve - Alaska special revenue fund under AS 37.05.530 (g);

(3) money appropriated from the power cost equalization endowment fund (AS 42.45.070 ) under AS 42.45.085 (a);

(4) gifts, bequests, contributions from other sources, and federal money; and

(5) interest earned on the fund balance.

(c) The fund is not a dedicated fund.



Sec. 42.45.110. - Entitlement to power cost equalization.

(a) The costs used to calculate the amount of power cost equalization for all electric utilities eligible under AS 42.45.100 - 42.45.150 include all allowable costs, except return on equity, used by the Regulatory Commission of Alaska to determine the revenue requirement for electric utilities subject to rate regulation under AS 42.05. The costs used in determining the power cost equalization per kilowatt-hour shall exclude any other type of assistance that reduces the customer's costs of power on a kilowatt-hour basis and that is provided to the electric utility within 60 days before the commission determines the power cost equalization per kilowatt-hour of the electric utility. In calculating power cost equalization, the commission may not consider validated costs or kilowatt-hour sales associated with a United States Department of Defense facility.

(b) An eligible electric utility is entitled to receive power cost equalization

(1) for sales of power to local community facilities, calculated in the aggregate for each community served by the electric utility, for actual consumption of not more than 70 kilowatt-hours per month for each resident of the community; the number of community residents shall be determined under AS 29.60.020 ; and

(2) for actual consumption of not more than 500 kilowatt-hours per month sold to each residential customer.

(c) The amount of power cost equalization provided per kilowatt-hour under subsection (b) of this section may not exceed 95 percent of the power costs, or the average rate per eligible kilowatt-hour sold, whichever is less, as determined by the commission. However,

(1) during the state fiscal year that began July 1, 1999, the power costs for which power cost equalization were paid to an electric utility were limited to minimum power costs of more than 12 cents per kilowatt-hour and less than 52.5 cents per kilowatt-hour;

(2) during each following state fiscal year, the commission shall adjust the power costs for which power cost equalization may be paid to an electric utility based on the weighted average retail residential rate in Anchorage, Fairbanks, and Juneau; however, the commission may not adjust the power costs under this paragraph to reduce the amount below the lower limit set out in (1) of this subsection; and

(3) the power cost equalization per kilowatt-hour may be determined for a utility without historical kilowatt-hour sales data by using kilowatt-hours generated.

(d) An electric utility whose customers receive power cost equalization under AS 42.45.100 - 42.45.150 shall set out in its tariff the rates without the power cost equalization and the amount of power cost equalization per kilowatt-hour sold. The rate charged to the customer shall be the difference between the two amounts. Power cost equalization paid under AS 42.45.100 - 42.45.150 shall be used to reduce the cost of all power sold to local community facilities, in the aggregate, to the extent of 70 kilowatt-hours per month per resident of the community, and to reduce the cost of the first 500 kilowatt-hours per residential customer per month.

(e) The power cost equalization program shall be administered by the authority based on a determination by the commission under (a) and (c) of this section of power cost equalization per kilowatt-hour for each eligible electric utility.

(f) The authority may not deny an eligible electric utility power cost equalization because complete cost information is not available. The commission shall assist an eligible electric utility that is exempt from rate regulation under AS 42.05 to provide the cost information the commission considers necessary to comply with AS 42.45.100 - 42.45.150. Only power costs that are supportable may be considered in calculating power cost equalization. Each electric utility is responsible for keeping records that provide the information necessary to comply with AS 42.45.100 - 42.45.150 including records of monthly kilowatt-hour sales or generation, monthly fuel balances, fuel purchases, and monthly utility fuel consumption.

(g) The commission shall determine the cost of fuel for each eligible electric utility using the procedure for approving fuel cost rate adjustments of electric utilities subject to rate regulation under AS 42.05.

(h) Each electric utility receiving power cost equalization approved by the commission shall

(1) report monthly to the authority within the time and in the form the authority requires; and

(2) use operational equipment designed to meter individual utility customer power consumption and to determine and record the utility's overall fuel consumption.

(i) The authority shall review the report required under (h) of this section. After review and approval of the report, the authority shall, subject to appropriation, pay to each eligible electric utility an amount equal to the power cost equalization per kilowatt-hour determined under (a) and (c) of this section, multiplied by the number of kilowatt-hours eligible for power cost equalization that were sold during the preceding month to all customers of the utility under (b) of this section. Payment shall be made by the authority within 30 days after receipt from the utility of the report required under (h) of this section. If appropriations that have been made for the purpose by July 1 of a fiscal year are insufficient for payment in full, the amount paid to each electric utility shall be reduced on a pro rata basis. In making the pro rata reductions required by this subsection, the authority may not consider any potential supplemental appropriation until the appropriation has been enacted.



Sec. 42.45.115. - Exclusion from eligibility.

(a) Notwithstanding the definition of "eligible electric utility" in AS 42.45.150 , an electric utility whose primary source of power for sale to customers is one or more of the power projects that were part of the former initial project may not be considered an eligible electric utility.

(b) In this section, "former initial project" includes the Tyee Lake, Swan Lake, Solomon Gulch, and Terror Lake hydroelectric facilities.



Sec. 42.45.120. - Notice to customers.

If an electric utility receives power cost equalization under AS 42.45.100 - 42.45.150, the utility shall either give to its electric service customers eligible under this program, for each period for which the payment is received,

(1) the following notice:

NOTICE TO CUSTOMER

For the most recent monthly reporting period under the State of

Alaska's power cost equalization program, this utility's actual fuel

efficiency for your community was kilowatt-hours a gallon. The

applicable fuel efficiency standard set out in regulations for the

power cost equalization program is kilowatt-hours a gallon.

For the current billing period, the utility will be paid under the

State of Alaska's power cost equalization program (AS 42.45.100 ) to

assist the utility and its customers in reducing the high cost of

generation of electric energy.

Your total electrical service cost $ .......

Less state equalization $ .......

Your charge $ .......; or

(2) a notice approved by the authority that provides electric

service customers the same information provided by the notice in (1)

of this section.



Sec. 42.45.130. - Cost minimization.

(a) In order to qualify for power cost equalization, each electric utility shall make every reasonable effort to minimize administrative, operating, and overhead costs, including using the best available technology consistent with sound utility management practices. In reviewing applications for power cost equalization, the commission may require the elimination of unnecessary operating expenses. Each eligible electric utility shall cooperate with appropriate state agencies to implement cost-effective energy conservation measures and to plan for and implement feasible alternatives to diesel generation.

(b) In this section, "energy conservation measures" include weatherization and other insulating methods, utilization of waste heat, appropriate sizing of new generating equipment, and other programs of the state or federal government intended and available for energy conservation.



Sec. 42.45.140. - Customer petitions.

If the authority receives a petition requesting power cost equalization, signed by at least 25 percent of the customers of an electric utility that is subject to rate regulation under AS 42.05 and that has not applied for power cost equalization under AS 42.45.100 - 42.45.150, the authority shall require the utility to submit a power cost equalization application. Upon a determination of eligibility for power cost equalization, the utility, as a part of its service, shall receive power cost equalization and pass power cost equalization benefits to its customers under AS 42.45.100 - 42.45.150.



Sec. 42.45.150. - Definitions for AS 42.45.100 - 42.45.150.

In AS 42.45.100 - 42.45.150,

(1) "community facility" means a water and sewer facility, public outdoor lighting, charitable educational facility, or community building whose operations are not paid for by the state, the federal government, or private commercial interests;

(2) "eligible electric utility" or "electric utility" means a public, cooperative, or other corporation, company, individual, or association of individuals, and includes the lessees, trustees, or receivers appointed by a court, that

(A) owns, operates, manages, or controls a plant or system for the furnishing, by generation, transmission, or distribution, of electric service to the public for compensation;

(B) during calendar year 1983, had a residential consumption level of power eligible for power cost equalization under former AS 44.83 of less than 7,500 megawatt hours or had a residential consumption level of power eligible for power cost equalization under former AS 44.83 of less than 15,000 megawatt hours if the utility served two or more municipalities or unincorporated communities; and

(C) during calendar year 1984, used diesel fired generators to produce more than 75 percent of the electrical consumption of the utility; an electric utility that is a subsidiary of another electric utility is an "eligible electric utility" if the operations of the subsidiary, considered separately, meet the eligibility requirements of AS 42.45.100 - 42.45.150; if an electric utility did not receive power cost assistance in 1983 but is otherwise eligible for power cost equalization under AS 42.45.100 - 42.45.150, the utility is an "eligible electric utility";

(3) "power costs" means costs used in determining power cost equalization under AS 42.45.110 (a) and (c).



Sec. 42.45.160. - Adjustments to power cost equalization.

(a) The commission may adjust the power cost equalization per kilowatt-hour, determined under AS 42.45.100 - 42.45.150, payable to an electric utility that is subject to rate regulation under AS 42.05 if the

(1) commission has approved a fuel cost rate adjustment caused by an increase or decrease in the electric utility's cost of fuel;

(2) commission has approved a permanent or interim rate increase or decrease that establishes a higher or lower power cost;

(3) authority has discovered, in reviewing the monthly data submitted by the electric utility, discrepancies that require adjustment of the power cost equalization; or

(4) authority determines that appropriations are insufficient to finance full payments to eligible electric utilities.

(b) An electric utility that is eligible to receive power cost equalization under this section and that receives power cost equalization per kilowatt-hour approved by the commission shall report monthly to the authority within the time and in the form the authority requires. An electric utility shall report

(1) the power cost equalization per kilowatt-hour approved by the commission;

(2) the total kilowatt-hours sold to each class of customer during the preceding month;

(3) the total kilowatt-hours eligible for power cost equalization under this section sold to each class of customer during the preceding month;

(4) the total kilowatt-hours generated during the preceding month, if available;

(5) any commission approved amendments to the schedule of rates in effect during the preceding month; and

(6) an increase or decrease in the current unit price of fuel from the base price used by the commission in determining power costs if the change is expected to result in a subsequent power cost equalization adjustment.

(c) The provisions of AS 42.45.100 - 42.45.150 relating to the determination of the amount of power cost equalization and payment of the equalization assistance apply to equalization assistance under this section.



Sec. 42.45.170. - Equalization assistance to unregulated utilities.

(a) An electric utility that is not subject to rate regulation by the Regulatory Commission of Alaska under AS 42.05 may receive power cost equalization if the utility is otherwise eligible for equalization assistance under AS 42.45.100 - 42.45.150 and if the utility

(1) files with the commission financial data necessary to determine the power cost equalization per kilowatt-hour as prescribed by the commission and that is in compliance with AS 42.45.100 - 42.45.150;

(2) reports monthly to the authority, within the time and in the form required, the information required in (b) of this section;

(3) sets rates

(A) that consider the power cost equalization provided under AS 42.45.100 - 42.45.150 by subtracting from its revenue requirements for electric services the power cost equalization per kilowatt-hour that it is eligible to receive; and

(B) under which the power cost equalization provided in AS 42.45.070 - 42.45.110 is applied as a credit only against the cost of kilowatt-hours eligible for equalization assistance under AS 42.45.100 - 42.45.150 that are consumed by each customer in any month;

(4) allows audits that the commission determines are necessary to ensure compliance with this section; and

(5) furnishes its electric service customers eligible under this program a notice as specified in AS 42.45.120 .

(b) An electric utility that is eligible to receive power cost equalization under this section shall report in accordance with (a)(2) of this section

(1) the power cost equalization per kilowatt-hour approved by the commission;

(2) the total kilowatt-hours sold to each class of customer during the preceding month;

(3) the total kilowatt-hours eligible for power cost equalization under this section sold to each class of customer during the preceding month;

(4) the total kilowatt-hours generated during the preceding month, if available;

(5) any amendments to the schedule of rates in effect during the preceding month; and

(6) an increase or decrease in the current unit price of fuel from the base price used by the commission in determining power costs if the change is expected to result in a subsequent equalization assistance level adjustment.

(c) An electric utility that is eligible to receive power cost equalization under this section may have its power cost equalization per kilowatt-hour determination changed by the commission if the

(1) commission has verified an increase or decrease in the electric utility's cost of fuel;

(2) commission has verified an increase in rates based on an increase in costs;

(3) authority has discovered, in reviewing the monthly data submitted by the electric utility, discrepancies that require adjustment of the power cost equalization; or

(4) authority determines that appropriations are insufficient to finance full payments to eligible electric utilities.

(d) The provisions of AS 42.45.100 - 42.45.150 relating to the determination of the amount of power cost equalization and payment of the equalization assistance apply to equalization assistance under this section.

(e) An application for power cost equalization by an electric utility that is eligible to receive power cost under this section does not extend the jurisdiction of the Regulatory Commission of Alaska beyond that established by AS 42.05.



Sec. 42.45.180. - Grants for utility improvements.

(a) The authority may make a grant from the fund for an eligible utility for a small power project that will reduce the cost of generating or transmitting power to the customers of the utility. The amount of the grant may not exceed 75 percent of the cost of the project. The authority may not make a grant under this section unless the eligible utility has secured financing for 25 percent of the cost of the project from a source other than the power cost equalization and rural electric capitalization fund, as provided under (c) of this section.

(b) The authority may not allocate more than three percent of the balance in the fund to grants under this section in a fiscal year.

(c) In determining whether an eligible utility has secured financing for 25 percent of the cost of the project from a source other than the power cost equalization and rural electric capitalization fund, the authority shall accept solicited and unsolicited proposals for third party financing or for a joint venture between the utility and an entity from the private sector provided that the private sector participant has

(1) a valid state business license;

(2) a resolution or letter of agreement executed by the eligible utility agreeing to participation by the private sector participant;

(3) a business plan that illustrates how the proposed project will reduce the cost of generating or transmitting power to the customers of the utility.

(d) In this section,

(1) "eligible utility" has the meaning given in AS 42.45.150 ;

(2) "project" includes

(A) power generation systems;

(B) transmission systems;

(C) distribution systems;

(D) metering systems;

(E) energy store systems;

(F) energy conservation programs; and

(G) bulk fuel storage facilities;

(3) "small power project" means a new or modified project that will either generate, store, or conserve no more than 1.5 megawatts of power or provide a metering system, transmission system, distribution system, or bulk fuel storage facility that has an estimated cost of less than $3,000,000.



Sec. 42.45.190. - Definition for AS 42.45.100 - 42.45.190.

In AS 42.45.100 - 42.45.190, "fund" means the power cost equalization and rural electric capitalization fund established under AS 42.45.100 .






Article 04 - ELECTRICAL SERVICE EXTENSION FUND

Sec. 42.45.200. - Electrical service extension fund established. [Repealed, Sec. 12 ch 36 SLA 2004].

Repealed or Renumbered






Article 05 - BULK FUEL REVOLVING LOAN FUND

Sec. 42.45.250. - Bulk fuel revolving loan fund.

(a) The bulk fuel revolving loan fund is established in the authority to assist communities, utilities providing power in communities, and fuel retailers in communities in purchasing bulk fuel to generate power or supply the public with fuel for use in communities. A community, or a person generating power or selling fuel in a community who has written endorsement from the governing body of each community for which a loan from the fund is sought, is eligible for a loan from the bulk fuel revolving loan fund for a purchase of an emergency supply or a semiannual or annual supply of bulk fuel to be used in the community.

(b) Money in the fund may be used by the legislature to make appropriations for costs of administering this section.

(c) The foreclosure expense account is established as a special account within the bulk fuel revolving loan fund. This account is established as a reserve from fund equity.

(d) The authority may spend money credited to the foreclosure expense account when necessary to protect the state's security interest in collateral on loans made under this section or to defray expenses incurred during foreclosure proceedings after a default by an obligor.

(e) Loans made from the bulk fuel revolving loan fund to one borrower in any fiscal year

(1) may not exceed $300,000;

(2) shall be repaid in one year or less; and

(3) may not exceed 90 percent of the wholesale price of the fuel purchased.

(f) Interest may be charged on a loan made from the bulk fuel revolving loan fund. Interest shall be charged on a loan at a rate equal to the percentage of the average weekly yield of municipal bonds for the 12 months preceding the date of the loan, as determined by the authority from municipal bond yield rates reported in the 30-year revenue index of the Weekly Bond Buyer. However, if the authority finds that a community cannot afford to repay a portion of interest on a loan, and makes a determination in writing, the authority may reduce or eliminate the interest rate applicable to the loan.

(g) Repayments of the principal, the interest, and the money chargeable to principal or interest that is collected through liquidation by foreclosure or other process on a loan made under this section shall be paid into the bulk fuel revolving loan fund. The fund is not a dedicated fund.

(h) The authority may contract for the administration of the bulk fuel loan program established in this section.

(i) The authority shall dispose of property acquired through default or foreclosure of a loan made under this section. Disposal shall be made in a manner that serves the best interests of the state, and may include the amortization of payments over a period of years.

(j) The authority may adopt regulations necessary to carry out the provisions of this section, including regulations to establish reasonable fees for services provided and charges for collecting the fees.

(k) The authority may collect the fees and collection charges established under (j) of this section and shall deposit the money in the general fund.

(l) In this section,

(1) "community" means an organized municipality or an unincorporated village that is a social unit, with a population of less than 2,000 people.

(2) "person" has the meaning given in AS 01.10.060 and includes a corporation, a cooperative, a joint venture, and a governmental entity.






Article 06 - JOINT ACTION AGENCIES

Sec. 42.45.300. - Joint action agencies.

Two or more public utilities may form a joint action agency for the purpose of participation in the design, construction, operation, and maintenance of a generating or transmission facility and to secure financing for carrying out the design, construction, operation, and maintenance of the facility. A joint action agency may request the Alaska Industrial Development and Export Authority to issue revenue bonds for projects of the agency. A joint action agency has the powers of a public utility under AS 42.05.



Sec. 42.45.310. - Acquisition of power project.

(a) Two or more public utilities that purchase power from a power project acquired or constructed as part of the former energy program for Alaska and owned by the Alaska Energy Authority under AS 44.83.396 may form a joint action agency under AS 42.45.300 and under this section to purchase the power project from the Alaska Energy Authority if the purchase and sale of the project has first been authorized by law.

(b) The agency may

(1) acquire, own, operate, and manage one or more power projects or generating or transmission facilities; and

(2) participate in the design, development, construction, operation, and maintenance of a generating or transmission facility.

(c) The agency is a body corporate and politic and an instrumentality of the public utilities that form the agency, but has a separate and independent legal existence from the public utilities. A debt, obligation, or liability of the agency does not constitute a debt, obligation, or liability of a public utility or the state. A liability incurred by the agency shall be satisfied exclusively from the assets or revenue of the agency, and a creditor of the agency or any other person does not have any right of action or claim against a public utility or the state, because of a debt, obligation, or liability of the agency. The agency has the powers of a public utility under AS 42.05 and the immunities of a public utility. In addition to the powers granted to the agency under AS 42.45.300 and this section, the agency has the power

(1) to adopt bylaws of the agency;

(2) to sue and be sued;

(3) to carry out the authorized purposes of the agency;

(4) subject to (e) of this section, to issue revenue bonds and other obligations that are not obligations of either the state or the public utilities that are parties to the agency agreement to provide financing to carry out the authorized purposes of the agency;

(5) in addition to the powers of eminent domain in AS 42.05.631 , to exercise the powers of eminent domain and a declaration of taking to acquire land or materials within the boundaries of the power project purchased by the agency from the Alaska Energy Authority under the procedures set out in AS 09.55.240 - 09.55.460 to carry out the authorized purposes of a joint action agency; and

(6) to use facilities, projects, and related assets owned, leased, or operated by the joint action agency as security in accordance with applicable law.

(d) The agency is created by a written agreement among the public utilities forming the agency. Each public utility forming the agency shall adopt the terms of the agreement by ordinance or resolution. After the public utilities that are parties to the agency agreement adopt and execute the agreement, the board of directors of the agency shall file the agency agreement with the Department of Commerce, Community, and Economic Development. Subject to (c) of this section, the agency agreement may define the powers, functions, and activities of the agency and specify the means by which they shall be performed. The agency agreement may establish the rights and responsibilities of the public utilities that form the agency. If applicable, the agency agreement must provide for

(1) apportionment between the public utilities that are parties to the agency agreement of responsibility for expenses incurred in the performance of the functions or activities;

(2) apportionment of fees or other revenue derived from the functions or activities and the manner in which the revenue shall be accounted for;

(3) the transfer of personnel and the preservation of employment benefits; and

(4) the rights of the public utilities that are parties to the agency agreement to terminate the agreement, subject to (e) of this section, including resolving disputes if the public utilities are unable, upon termination of the agency agreement, to agree on the transfer of personnel or the division of assets and liabilities between the parties to the agreement.

(e) The public utilities that are parties to the agency agreement shall pledge and agree with the holders of revenue bonds or other obligations issued by the agency, including with a state entity that provides financing to the agency, that the public utilities and the agency will not terminate the agency or take any other action that would limit or alter the rights and powers vested in the agency by this section to fulfill the terms of a contract made by the agency with the holders of the bonds or other obligations and that the public utilities and the agency will not in any way impair the rights and remedies of the holders until the bonds or other obligations, together with the interest on them with interest on unpaid installments of interest, and all costs and expenses in connection with an action or proceeding by or on behalf of the holders of the bonds or other obligations are fully met and discharged. The agency may include this pledge and agreement of the public utilities and the agency, insofar as it refers to holders of bonds and other obligations of the agency, in a contract with the holders and, insofar as it relates to a state entity, in a contract with the state entity.

(f) Bonds and other obligations issued by the agency and all interest and income from them and all fees, charges, funds, revenue, income, and other money pledged or available to pay or secure the payment of the bonds or obligations or interest on them are exempt from taxation. The real and personal property of the agency and the assets, income, and receipts of the agency are exempt from all taxes and special assessments of the state or a political subdivision of the state, except that electricity sold at retail by an agency is subject to the electric cooperative tax (AS 10.25.540 - 10.25.570).

(g) A loan to, investment in, or other financial assistance provided to the agency by the state or any political subdivision of the state does not constitute a violation of AS 37.10.085 .

(h) An agency formed by, and that continues to include, one or more municipal public utilities is a political subdivision for purposes of AS 38.05.810 , and functions as a political subdivision in the acquisition and ownership of the power project under the agreement authorized by this section. Except as provided in this subsection, the agency is not a political subdivision of the state.

(i) The agency may not sell a project owned by the agency to any purchaser without the approval of the legislature in advance of the effective date of the sale, except that a sale made to a public utility that is a party to the agreement does not require legislative approval.

(j) Notwithstanding (i) of this section, the project and related assets may be transferred in connection with a foreclosure or other enforcement of a lien or security interest to a party holding a lien or security interest acquired under (c)(6) of this section or to another party without legislative approval. A party obtaining a property interest under this subsection may transfer that interest without legislative approval.

(k) In this section,

(1) "agency" means a joint action agency formed under this section;

(2) "agency agreement" or "agreement" means the written agreement described in (d) of this section between or among the public utilities creating a joint action agency;

(3) "parties to the agency agreement" means those public utilities that initially form the agency and,

(A) in the event of a permitted withdrawal of a public utility from the agency in accordance with the terms of the agency agreement, those public utilities that remain parties to the agency agreement; and

(B) if authorized by law, includes an additional public utility that becomes a party to the agency agreement;

(4) "public utility" has the meaning given the term in AS 42.05.990 ;

(5) "state entity" means a state department, authority, or other administrative unit of the executive branch of state government.



Sec. 42.45.320. - Liability, indemnification, and insurance.

(a) A protected person is not individually liable for conduct performed within the scope of the person's duties for the agency. However, the protected person may be held individually liable for conduct if it was not reasonable for the person to believe that the conduct was in, or not contrary to, the best interests of the agency.

(b) Unless prohibited by the agency agreement, the agency shall indemnify a protected person who is or may be made a party to a contested matter arising out of acts or omissions within the scope of the person's duties for the agency against expenses actually and reasonably incurred in connection with the contested matter. However, the agency may not indemnify the protected person if the person did not reasonably believe the conduct to be in, or not opposed to, the best interests of the agency. With respect to a criminal action or proceeding, the agency shall indemnify a protected person unless the person had reasonable cause to believe that the conduct was unlawful.

(c) An agency may purchase and maintain insurance on behalf of a protected person against liability asserted against the protected person and incurred in an official capacity or arising out of the person's status.

(d) In this section,

(1) "agency" means a joint action agency formed under AS 42.45.310 ;

(2) "conduct" includes action, inaction, and omission;

(3) "contested matter" means a proposed, pending, or completed action or proceeding, whether civil, criminal, administrative, or investigative;

(4) "expenses" include attorney fees, judgments, fines, and amounts paid in settlement;

(5) "protected person" means a director, officer, employee, or agent of an agency.






Article 07 - WATER-POWER DEVELOPMENT PROJECTS

Sec. 42.45.350. - Licensing of water-power development projects.

(a) The Regulatory Commission of Alaska shall adopt regulations to establish a regulatory program for water-power development projects that qualify under this section.

(b) The regulatory program established under this section must

(1) protect the public interest, the purposes listed in (2) of this subsection, and the environment to the same extent provided by the requirements for licensing and regulation by the Federal Energy Regulatory Commission under 16 U.S.C. 792 - 823c and other applicable federal laws, including 16 U.S.C. 1531 et seq. (Endangered Species Act) and 16 U.S.C. 661 et seq. (Fish and Wildlife Coordination Act);

(2) give equal consideration to

(A) energy conservation;

(B) the protection of, mitigation of damage to, and enhancement of, fish and wildlife, including related spawning grounds and habitat;

(C) the protection of recreational opportunities;

(D) the preservation of other aspects of environmental quality;

(E) the interests of resident Alaska Natives;

(F) other beneficial public uses, including irrigation, flood control, water supply, navigation; and

(G) the interest of Alaska residents and landowners; and

(3) require, as a condition of a license for any qualifying project work,

(A) the construction, maintenance, and operation by a licensee at the licensee's own expense of the lights and signals that may be directed by the secretary of the department of the United States government in which the United States Coast Guard is operating and the fishways that are prescribed by the Secretary of the Interior or the Secretary of Commerce, as appropriate;

(B) the operation of any navigation facilities that may be constructed as part of any project to be controlled at all times by the reasonable rules and regulations that are adopted by the Secretary of the Army; and

(C) conditions for the protection of, mitigation of damage to, and enhancement of fish and wildlife based on recommendations received under 16 U.S.C. 661 et seq. (Fish and Wildlife Coordination Act) from the National Marine Fisheries Service, the United States Fish and Wildlife Service, and the state Department of Fish and Game.

(c) For purposes of this section, the term "qualifying project work" means a project work

(1) that is not part of a project licensed under 16 U.S.C. 792 - 823c or exempted from licensing under 16 U.S.C. 792 - 823c or under 16 U.S.C. 2705 (sec. 405 of the Public Utility Regulatory Policies Act of 1978) before November 9, 2000;

(2) for which a preliminary permit, a license application, or an application for an exemption from licensing has not been accepted for filing by the Federal Energy Regulatory Commission before November 9, 2000, unless the application is withdrawn at the election of the applicant;

(3) that is part of a project that has a power production capacity of 5,000 kilowatts or less;

(4) that is located entirely within the boundaries of the state; and

(5) that is not located in whole or in part on an Indian reservation, a conservation system unit as defined in 16 U.S.C. 3102 (sec. 102, Alaska National Interest Lands Conservation Act), or on a segment of a river designated for study for addition to the National Wild and Scenic Rivers System.

(d) In the case of nonqualifying project work that would be qualifying project work but for the fact that the project has been licensed or exempted from licensing by the Federal Energy Regulatory Commission before November 9, 2000, the licensee of the project may elect to make the project subject to licensing and regulation by the state under this section.

(e) With respect to projects located in whole or in part on a reservation, a conservation system unit, or federal public land, a state license or exemption from licensing is subject to

(1) the approval of the secretary of the federal department having jurisdiction over those lands; and

(2) the conditions that the secretary may prescribe.

(f) The Regulatory Commission of Alaska shall notify the Federal Energy Regulatory Commission not later than 30 days after making any significant modification to its regulatory program under this section.

(g) In this section,

(1) "federal public land" means the land and interest in land owned by the United States that is subject to private appropriation and disposal under public land laws, but does not include a reservation;

(2) "licensee" means any person, state, or municipality licensed under the provisions of 16 U.S.C. 797 and any assignee or successor in interest of the licensee thereof;

(3) "project" means, notwithstanding the definition in AS 42.45.990 , a complete unit of improvement or development, consisting of a power house, all water conduits, all dams and appurtenant works and structures, including navigation structures, that are a part of the unit, and all storage, diverting, or forebay reservoirs directly connected with the unit, the primary line or lines transmitting power from the unit to the point of junction with the distribution system or with the interconnected primary transmission system, all miscellaneous structures used and useful in connection with the unit or any part of the unit, and all water rights, rights-of-way, ditches, dams, reservoirs, land, or interests in land the use and occupancy of which are necessary or appropriate in the maintenance and operation of the unit;

(4) "project work" means the physical structure of a project;

(5) "reservation"

(A) means a national forest; tribal land embraced within an Indian reservation; a military reservation; other land and an interest in land owned by the United States and withdrawn, reserved, or withheld from private appropriation and disposal under the public land laws; and land and an interest in land acquired and held for any public purposes;

(B) does not include a national monument or national park.






Article 08 - MISCELLANEOUS PROVISIONS

Sec. 42.45.400. - Assistance to rural utilities.

(a) The authority shall provide technical assistance to rural utilities including catastrophe prevention programs and other training programs for utility projects. The authority shall provide rural utilities with the technical assistance and training that the utilities need to improve the efficiency, safety, and reliability of their power systems and to prevent emergency situations from developing. At a minimum, the assistance and training must include information on

(1) reducing distribution line losses;

(2) installation of generators that are more fuel efficient;

(3) preventative maintenance programs;

(4) safety inspections;

(5) installing and maintaining waste heat systems;

(6) improved metering systems;

(7) improved management and administration; and

(8) coordinating regional activities, including circuit rider maintenance programs.

(b) In providing rural utilities with technical assistance and training, the authority shall give priority to contracting with the private sector for these services.

(c) This section does not create a duty in tort, and may not be the basis for an action against the state, the authority, or the officers, employees, agents, or contractors of either for damages, injury, or death.



Sec. 42.45.410. - Relationship with private sector.

The authority shall, to the maximum extent feasible, carry out its powers and duties under this chapter by entering into contracts with appropriate entities in the private sector.






Article 09 - GENERAL PROVISIONS

Sec. 42.45.990. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "authority" means the Alaska Energy Authority.

(2) "feasibility study"

(A) means a study conducted to establish the economic and environmental practicality of completing a proposed power project;

(B) includes engineering and design work to meet the requirements for submission of a license application for a proposed new project to the Federal Energy Regulatory Commission;

(3) "power" includes electrical energy generated, distributed, bought, or sold for lighting, heating, power, and every other useful purpose;

(4) "power project" or "project" means a plant, works, system, or facility, together with related or necessary facilities and appurtenances, including a divided or undivided interest in or a right to the capacity of a power project or project, that is used or is useful for the purpose of

(A) electrical or thermal energy production other than nuclear energy production;

(B) waste energy utilization and energy conservation; or

(C) transmission, purchase, sale, exchange, and interchange of electrical or thermal energy, including district heating or interties;

(5) "reconnaissance study" means a study conducted to assess the present and future electrical and thermal energy needs of an area.












Title 43 - REVENUE AND TAXATION

Chapter 43.05. - ADMINISTRATION OF REVENUE LAWS

Article 01 - DEPARTMENT OF REVENUE

Sec. 43.05.010. - Duties of commissioner.

The commissioner of revenue shall

(1) exercise general supervision and direct the activities of the Department of Revenue;

(2) supervise the fiscal affairs and responsibilities of the department;

(3) prescribe uniform rules for investigations and hearings;

(4) keep a record of all departmental proceedings, record and file all bonds, and assume custody of returns, reports, papers, and documents of the department;

(5) adopt a seal and affix it to each order, process, or certificate issued by the commissioner;

(6) keep a record of each order, process, and certificate issued by the commissioner, and keep the record open to public inspection at all reasonable times;

(7) hold hearings and investigations necessary for the administration of state tax and revenue laws;

(8) except as provided in AS 43.05.405 - 43.05.499 and in AS 44.64.030, hear and determine appeals of a matter within the jurisdiction of the Department of Revenue and enter orders on the appeals that are final unless reversed or modified by the courts;

(9) issue subpoenas to require the attendance of witnesses and the production of necessary books, papers, documents, correspondence, and other things;

(10) order the taking of depositions before a person competent to administer oaths;

(11) administer oaths and take acknowledgments;

(12) request the attorney general for rulings on the interpretation of the tax and revenue laws administered by the department;

(13) call upon the attorney general to institute actions for recovery of unpaid taxes, fees, excises, additions to tax, penalties, and interest;

(14) issue warrants for the collection of unpaid tax penalties and interest and take all steps necessary and proper to enforce full and complete compliance with the tax, license, excise, and other revenue laws of the state;

(15) [Repealed, Sec. 8 ch 92 SLA 2003].



Sec. 43.05.020. - Collection agencies.

The commissioner may employ a collection agency outside the state to assist in the collection of revenue owed to the state. The commissioner may pay for these services by entering into contingent fee agreements the commissioner considers reasonable, or by the payment of amounts out of the proper appropriation for the department the commissioner considers reasonable.



Sec. 43.05.025. - Audit agents.

The commissioner may employ agents outside the state to assist in the audit of books and records located outside the state. Agents employed under this section are subject to the restrictions of AS 43.05.230 .



Sec. 43.05.030. - Branch offices.

The department may establish branch offices essential for the efficient administration of its duties.



Sec. 43.05.040. - Inspection of records or premises and issuance of subpoenas.

(a) The department may examine the books, papers, records, or memoranda of any person to ascertain the correctness of a return filed or to determine whether a tax is due, or in an investigation or inspection in connection with tax matters. The records and the premises where a business is conducted shall be open at all reasonable times for official inspection, and the department may subpoena any person to appear and produce books, records, papers, or memoranda bearing upon tax matters and to give testimony or answer interrogatories under oath respecting tax matters. The department may administer oaths to persons who are so subpoenaed. A subpoena issued under this section may compel attendance of a witness or production of a document or thing, located either inside or outside the state, to the maximum extent permitted by law.

(b) A subpoena may be served by the commissioner of public safety or a peace officer designated by the commissioner of public safety, by a person designated by the Department of Revenue, or as otherwise provided by law. A subpoena may also be served by registered or certified mail for delivery restricted only to the person subpoenaed. The return delivery receipt must be addressed so that the receipt is returned to the department.

(c) If a person who is subpoenaed neglects or refuses to obey the subpoena issued as provided in this section, the department may report the fact to the superior court or the appropriate court of another jurisdiction, and may seek an order from the court compelling obedience to the subpoena. The court, to the maximum extent permitted by law, may compel obedience to the subpoena to the same extent as witnesses may be compelled to obey the subpoenas of the court.



Sec. 43.05.050. - Return by department upon failure to make return or making false or fraudulent return.

If a person fails to file a return at the time prescribed by law or by regulation, or makes, wilfully or otherwise, a false or fraudulent return, the department shall make the return from the information it obtains. A return made by the department is prima facie good and sufficient for all legal purposes.



Sec. 43.05.060. - Agreements with department respecting liability.

The department may enter into an agreement with a person relating to the liability of the person, or of a person or estate the person represents, for a tax, license fee, or excise tax for a period ending before the date of the agreement. If the agreement is approved by the attorney general, the agreement is final and conclusive and, except upon a showing of fraud or malfeasance, or misrepresentation of a material fact, the case may not be reopened as to the matters agreed upon or the agreement modified. In a suit or proceeding relating to the tax liability of the taxpayer the agreement may not be annulled, modified, set aside, or disregarded.



Sec. 43.05.070. - Compromise of tax or penalty.

(a) If in the opinion of the department there is doubt as to the liability of the taxpayer for or the collectibility of a tax, license fee, or excise tax, the department, with the approval of the attorney general, may compromise the tax.

(b) The department, with the approval of the attorney general, may, for cause shown, compromise a penalty accruing under the state tax, license, or excise tax laws.



Sec. 43.05.075. - Concealing or falsifying evidence.

A person may not knowingly, in connection with a compromise or offer of a compromise under AS 43.05.070 or in connection with a closing agreement or offer to enter a closing agreement under AS 43.05.060 ,

(1) conceal from an officer or employee of the state property belonging to the estate of the taxpayer or other person liable for the tax; or

(2) receive, destroy, mutilate, or falsify a book, document, or record or make a false statement under oath relating to the estate or the financial condition of the taxpayer or other person liable for the tax.



Sec. 43.05.080. - Adoption of regulations.

The department shall adopt and publish regulations necessary for the enforcement of the tax, license, or excise tax laws administered by it. The department shall prepare and distribute all forms necessary or useful in the administration of tax, license, and excise tax laws.



Sec. 43.05.085. - List of contributions.

The commissioner shall prepare and furnish to the Alaska Public Offices Commission by July 1 of each year a list containing the total amount of contributions received by each candidate and group for which a credit was received by an individual under AS 43.20.013 (a). The commissioner shall also mail a copy of the list to each of the candidates and groups which were recipients of those credited contributions. The list becomes public information under AS 40.25.110 - 40.25.120 on its delivery to the Alaska Public Offices Commission.



Sec. 43.05.090. - Preparation and publication of statistics.

The department shall prepare and annually publish statistics of the revenues derived under the tax laws administered by it.



Sec. 43.05.100. - Designation of depositories and deposit of money.

(a) [Repealed, Sec. 3 ch 149 SLA 1978].

(b) The department may designate banks in the state as depositaries of tax revenues and may deposit tax revenues in these banks.



Sec. 43.05.110. - Property in possession of deceased employee.

The personal representative of a deceased employee of the department who has possession or control of a tax list, record, return, paper, document, or book or money collected shall deliver it to the department.



Sec. 43.05.120. - Concealing property or evidence. [Repealed, Sec. 38 ch 168 SLA 1990].

Repealed or Renumbered



Sec. 43.05.130. - Penalty.

A person who, by conduct not described in AS 43.05.290 , violates a provision of AS 43.05.010 - 43.05.130 or a regulation adopted under those provisions is subject to a civil penalty of not more than $1,000 for each violation.






Article 02 - FISCAL RESPONSIBILITIES

Sec. 43.05.140. - Bond of commissioner.

Before taking office, the commissioner shall furnish a bond to the state. The bond shall be approved by the attorney general and filed with the Department of Administration, and a copy of it shall be filed in the attorney general's office. The bond shall be conditioned that the principal will faithfully discharge the duties of the office, keep a strict, true and correct account of all money disbursed, and that the principal will properly account for it and will pay over to a successor or other person entitled by law to receive it all money or property in the hands or possession of the principal, in accordance with law; or, in default, that the parties executing the bond will pay to the state and others injured all damages, costs, and expenses resulting from the default. The surety on the bond shall be a surety company authorized to transact business in the state. All premiums for the commissioner's bond shall be paid by the state. The amount of the bond shall be $200,000, but if the funds in the treasury of the state exceed the amount of the bond given by the commissioner, or if for any reason the governor and the Department of Administration consider the bond insufficient they shall notify the commissioner of that fact, and the commissioner shall give the additional bond with sufficient sureties, within the time and in the amount that the governor and the Department of Administration consider necessary for the safety of the state.



Sec. 43.05.150. - Collection of money.

(a) The department shall demand, sue for, collect, receive, and safely keep all money of the state that is not by law entrusted to the care and custody of some other office.

(b) [Repealed, Sec. 53 ch 32 SLA 1971].

(c) [Repealed, Sec. 53 ch 32 SLA 1971].

(d) [Repealed, Sec. 53 ch 32 SLA 1971].

(e) [Repealed, Sec. 9 ch 218 SLA 1976].



Sec. 43.05.170. - Payment and negotiability of warrants.

A warrant drawn by the Department of Administration against the state treasury must be a negotiable instrument. Upon presentation for payment, the department shall pay all warrants drawn by the Department of Administration against the state treasury that have been properly endorsed and have not been cancelled by law. The commissioner may designate one or more agents for the purpose of redeeming state warrants and may require that these agents be used exclusively for the purpose of redeeming state warrants. Warrants made payable to two or more persons in an amount less than $50 may be paid if endorsed by only one of the designated payees. In this section, "negotiable instrument" has the meaning given in AS 45.03.104 (a).



Sec. 43.05.180. - Accounting for state funds.

The department shall keep an account of money received, money disbursed, and money and investments in its custody.



Sec. 43.05.190. - Embezzlement. [Repealed, Sec. 112 ch 6 SLA 1984. For current law see AS 11.46.210 ].

Repealed or Renumbered



Sec. 43.05.200. - Application for and receipt of funds due from United States.

The department shall apply to the federal government for money which is due to the state. The department may receive the money and deposit it in the state treasury to be expended in accordance with the law.



Sec. 43.05.210. - Funds received under the Federal Mineral Leasing Act. [Repealed, Sec. 70 ch 14 SLA 1987].

Repealed or Renumbered






Article 03 - REMEDIES, PROCEDURE, INTEREST, AND PENALTIES

Sec. 43.05.220. - Civil penalties.

(a) Five percent shall be added to a tax for each 30-day period or fraction of the period during which the taxpayer fails to file at the time or times required by law or regulation a return or report, or pay the full amount of the tax, or a portion or a deficiency of the tax, as finally determined by the department and required by this title, unless it is shown that the failure is due to a reasonable cause and not to wilful neglect. The penalty may not exceed 25 percent in the aggregate. The penalty is computed only on the unpaid balance of the tax liability as determined by the department. The department shall prescribe by regulation circumstances which constitute reasonable cause for purposes of this section.

(b) If a tax deficiency or part of a tax deficiency is due to negligence or intentional disregard of law or regulation without intent to defraud, five percent of the total amount of the tax deficiency shall be assessed, collected, and paid in the same manner as a tax deficiency.

(c) If a tax deficiency or part of a tax deficiency is due to fraud, a civil fraud penalty equal to 50 percent of the tax due or $500, whichever is greater, shall be added to the tax. This penalty is in addition to penalties determined under (a) or (b) of this section.

(d) A person required to collect or account for a tax imposed by this title who wilfully fails to collect the tax or to truthfully account for and pay over the tax, or wilfully attempts to evade payment of the tax is, in addition to other penalties provided by law, liable for a civil penalty equal to the total amount of the tax not collected, not accounted for, not paid over, or evaded. The penalty imposed by this subsection is in place of the tax not paid to the state. This penalty shall be paid upon demand by the commissioner or a designee of the commissioner, and shall be assessed and collected in the same manner as taxes are assessed and collected under this title.

(e) A penalty imposed by this section shall be collected at the same time, in the same manner, and as a part of the original tax. However, if the original tax is paid before neglect or fraud is discovered, the penalty shall be collected in the same manner as the original tax. Interest may not be collected on a penalty imposed by this section.



Sec. 43.05.225. - Interest.

Unless otherwise provided,

(1) when a tax levied in this title becomes delinquent, it bears interest in a calendar quarter at the rate of five percentage points above the annual rate charged member banks for advances by the 12th Federal Reserve District as of the first day of that calendar quarter, or at the annual rate of 11 percent, whichever is greater, compounded quarterly as of the last day of that quarter;

(2) the interest rate is 12 percent a year for

(A) delinquent fees payable under AS 05.15.095 (c);

(B) [Repealed, Sec. 46 ch 107 SLA 1996]. and

(C) unclaimed property that is not timely paid or delivered, as allowed by AS 34.45.470 (a).



Sec. 43.05.230. - Disclosure of tax returns and reports.

(a) It is unlawful for a current or former officer, employee, or agent of the state to divulge the amount of income or the particulars set out or disclosed in a report or return made under this title, except

(1) in connection with official investigations or proceedings of the department, whether judicial or administrative, involving taxes due under this title;

(2) in connection with official investigations or proceedings of the child support enforcement agency, whether judicial or administrative, involving child support obligations imposed or imposable under AS 25 or AS 47;

(3) as provided in AS 38.05.036 pertaining to audit functions of the Department of Natural Resources;

(4) as provided in AS 43.05.405 - 43.05.499; and

(5) as otherwise provided in this section.

(b) The department, upon written request, shall furnish to the taxpayer a copy of the taxpayer's tax return upon payment of a fee of $1 per page.

(c) The department may permit the proper officer of the United States or of a state, territory or possession of the United States or of Canada or of a province or territory of Canada, or the officer's authorized representative, to inspect tax returns or reports filed with the department, or may furnish to the officer or representative a copy of the tax return, if the other jurisdiction grants substantially similar privileges to the department or its representative or to counsel for the state, and if the department determines that the other jurisdiction provides adequate safeguards for the confidentiality of the returns and reports, and that the returns and reports will be used for tax purposes only. The department may also permit the employment security division of the state Department of Labor and Workforce Development to inspect tax returns or reports filed with the department or may furnish a copy of the tax returns for tax purposes only.

(d) The commissioner may furnish to the Multistate Tax Commission or other authorized agent information contained in the tax returns, reports, related schedules and documents filed under an audit or investigation of a multistate business made by the department. This information may be furnished for tax purposes only. The Multistate Tax Commission or other authorized agent may make the information available to the tax officials of other states, the District of Columbia, and the United States and its territories for tax purposes only.

(e) Nothing in this section prohibits the publication of statistics so classified as to prevent the identification of particular returns or reports or the publication of delinquent lists showing the names of taxpayers who have failed to pay their taxes at the time and in the manner provided by law, together with other relevant information which in the opinion of the department may assist in the collection of delinquent taxes.

(f) A wilful violation of the provisions of this section is punishable by a fine of not more than $5,000, or by imprisonment for not more than two years, or by both.

(g) The information contained in a license issued by the commissioner of revenue or the commissioner of commerce, community, and economic development under AS 43.50, AS 43.60, AS 43.65, AS 43.70, and AS 43.75 is public information.

(h) The commissioner shall, upon request, furnish to the Department of Natural Resources copies of tax returns, reports, documents filed under AS 43.65, and the Department of Revenue's determinations and workpapers. The Department of Natural Resources shall maintain the confidentiality that the Department of Revenue is required to extend to the returns, reports, documents, determinations, and workpapers furnished to the Department of Natural Resources under this subsection.

(i) The commissioner shall, upon request, furnish to the Department of Environmental Conservation or the Department of Fish and Game all names and addresses of businesses that are required to file confidential reports under AS 43.75.015 . The Department of Environmental Conservation and the Department of Fish and Game shall maintain the confidentiality that the Department of Revenue is required to extend to the names and addresses furnished under this subsection.



Sec. 43.05.240. - Taxpayer remedies.

(a) A taxpayer aggrieved by the action of the department in fixing the amount of a tax or penalty may apply to the department within 60 days after the date of mailing of the notice required to be given to the taxpayer by the department, giving notice of the grievance, and requesting an informal conference to be scheduled with an appeals officer. The taxpayer shall be given access to the taxpayer's file in the department in the matter for preparation for the informal conference. At the informal conference, the taxpayer may present to the appeals officer arguments and evidence relevant to the amount of tax or penalty due the state. If the department determines that a correction is warranted, the department shall make the correction.

(b) A party who believes that the appeals officer is unduly delaying a hearing process may notify the commissioner in writing. Within 30 days after being notified by a party, the commissioner may issue an order prescribing a schedule for the appeals officer to complete the informal conference or setting a meeting at which that schedule will be discussed and prescribed. The schedule may be subsequently modified by consent of the parties. If the commissioner fails to issue an order within 30 days after receiving notice of a party's belief of undue delay, the department's action in fixing the amount of tax or penalty shall be considered to have been summarily affirmed by the appeals officer the same as if an informal conference decision to that effect were issued on the last day of that 30-day period.



Sec. 43.05.241. - Administrative appeal.

For a matter within the jurisdiction of the office of administrative hearings (AS 44.64) under AS 43.05.405 , the taxpayer aggrieved by an informal conference decision entered under AS 43.05.240 may file with the office of administrative hearings a notice of appeal for formal hearing, as provided in AS 43.05.430 , no later than 30 days after service of the decision resulting from an informal conference.



Sec. 43.05.242. - Judicial appeal challenging validity of tax.

(a) Within 30 days after a decision resulting from the informal conference, a person aggrieved by the action of the department under AS 43.05.240 on a ground specified in this section may appeal to the superior court.

(b) An appeal under this section may be taken from an informal conference decision only with respect to an issue in the assessment for tax, interest, and penalties that the taxpayer raises upon the ground that a tax statute or tax regulation is

(1) violative of the United States Constitution;

(2) violative of the state constitution; or

(3) preempted by federal statute, regulation, or treaty.

(c) An appeal of an issue under this section may not be taken from an informal conference decision if

(1) there is a dispute of material fact;

(2) a factual record is necessary to decide the question of law raised;

(3) development of a factual record will render it unnecessary to reach the question of law raised; or

(4) the taxpayer challenges the assessment of the tax related to the issue on a ground other than one listed in (b) of this section.

(d) An issue may not be presented to the superior court unless the issue first has been presented in writing to the department at or before the informal conference. The department shall prepare a record of that portion of the informal conference relevant to the issue on appeal. The superior court shall

(1) resolve a question of law in the exercise of the independent judgment of the superior court judge;

(2) defer to the department on a question of law for which discretion is legally vested in the department unless not supported by a reasonable basis.

(e) An appeal of the informal conference decision under this section is exclusive as to the issue raised. The taxpayer electing to appeal under this section may not pursue an appeal of the issue under AS 43.05.241 or pursue any other action under another statute on the issue.

(f) When an appeal is taken under this section, the taxpayer shall be given access to the file of the department in the matter for preparation of the appeal.

(g) In an appeal under this section, the amount due shall be paid within 30 days after the date of the service of the informal conference decision. In place of payment of the amount due, the taxpayer may file a bond with the court or otherwise obtain relief from payment in accordance with the Alaska Rules of Appellate Procedure.

(h) Venue for an appeal filed under this section shall be set under rules adopted by the supreme court.

(i) If it is determined that appeal was improperly filed under this section, the appeal shall be transferred to the office of administrative hearings (AS 44.64) for further proceedings under AS 43.05.405 - 43.05.499.



Sec. 43.05.245. - Assessment and collection of tax, penalties, and interest.

If a taxpayer fails to file a return or report required by this title in the time required by law or regulation, or makes an erroneous or fraudulent return, the department shall proceed to assess the license fees, tax, penalties, or interest and make a return from information that it obtains. An assessment or a return subscribed by the department in accordance with this section is presumed sufficient for all legal purposes. However, nothing prevents a taxpayer from presenting evidence or other information in an informal conference under AS 43.05.240 or in an appeal under AS 43.05.241 in order to rebut the presumed sufficiency of an assessment or return subscribed by the department, nor does the presumption of sufficiency alter the parties' respective burdens of proof once the taxpayer has presented evidence or other material information to rebut that presumption. The assessment of license fees, tax, penalties, or interest under this section occurs when the department issues a notice and demand for payment of the license fees, tax, penalties, or interest. The notice and demand for payment is issued when the notice and demand is delivered to the taxpayer in person or placed in the United States mail, addressed to the last known address of the taxpayer. Penalties and interest assessed under this title shall be collected in the same manner as provided in this title for the collection of tax or license fees.



Sec. 43.05.250. - Payment of taxes.

(a) If a tax is required under this title to be paid on or before a certain date, the date fixed is the last day for the payment.

(b) In addition to money, the department may receive bank drafts, checks, cashier's checks, or money orders for the payment of taxes under regulations adopted by the department.

(c) The department may adopt other methods of payment including the use of bank depositories, bank and wire transfers, stamps, or other methods necessary or helpful in securing a complete and timely collection of the tax.



Sec. 43.05.255. - Definition. [Repealed, E.O. No. 68 Sec. 8 (1988)].

Repealed or Renumbered



Sec. 43.05.260. - Limitation on assessment.

(a) Except as provided in (c) of this section and AS 43.20.200 (b), the amount of a tax imposed by this title must be assessed within three years after the return was filed, whether or not a return was filed on or after the date prescribed by law. If the tax is not assessed before the expiration of the three-year period, proceedings may not be instituted in court for the collection of the tax.

(b) For purposes of this section, a return filed before the last day prescribed by law or regulation is considered as filed on the last day.

(c) The following exceptions apply to the limitation period in (a) of this section:

(1) in the case of a false or fraudulent return with the intent to evade tax, the tax may be assessed, or a proceeding in court for collection of the tax may be begun without assessment, at any time;

(2) in the case of a failure to file a return, the tax may be assessed, or a proceeding in court for the collection of the tax may be begun without assessment, at any time;

(3) if, before the expiration of the time prescribed in this section for the assessment of a tax imposed by this title, both the department and the taxpayer have consented in writing to the assessment after the expiration of the time, the tax may be assessed at any time before the expiration of the period agreed upon; however, the period agreed upon may be extended by a subsequent agreement in writing made before the expiration of the period previously agreed upon.



Sec. 43.05.270. - Collection after assessment.

(a) When the assessment of a tax imposed by this title has been made within the period of limitation under AS 43.05.260 , the tax may be collected by levy or by a proceeding in court, but only if the levy is made or the proceeding is begun:

(1) within six years after the assessment of the tax; or

(2) before the expiration of a period for collection agreed upon in writing by the department and the taxpayer before the expiration of the six-year period; a period agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon; the period provided by this paragraph during which a tax may be collected by levy may not be extended or curtailed because of a judgment against the taxpayer.

(b) The date on which a levy on property or right to property is made is the date on which the notice of seizure is given.



Sec. 43.05.275. - Credit and refund claims.

(a) Except as provided in AS 43.20.021 , a claim for credit or refund of a tax under this title for which a taxpayer is required to file a return or pay a tax may be filed by the taxpayer

(1) before the later of

(A) three years from the time the return was filed; or

(B) two years from the time the tax was paid; or

(2) within two years from the time the tax was paid, if no return was filed.

(b) If the department and the taxpayer have consented to extend the period for assessment of tax as provided in AS 43.05.260 (c)(3), a tax refund claim may be filed at any time before the expiration of the period agreed upon.

(c) A taxpayer who has filed a return, paid the full amount due on the return, and made a claim under this section may, without exhausting administrative remedies, file an action in superior court to recover on the claim if the sole ground for appeal is that a tax statute is

(1) violative of the United States Constitution;

(2) violative of the state constitution; or

(3) preempted by federal statute, regulation, or treaty.

(d) An action may not be brought under (c) of this section if

(1) there is a dispute of material fact;

(2) a factual record is necessary to decide the appeal;

(3) development of a factual record will render it unnecessary to reach a question of constitutional law or federal preemption; or

(4) the taxpayer challenges the assessment of the tax on a ground other than one listed in (c) of this section.



Sec. 43.05.280. - Interest on overpayments.

(a) Interest shall be allowed and paid on an overpayment of a tax under this title at the rate and in the manner provided in AS 43.05.225(1).

(b) Interest shall be allowed and paid as follows:

(1) in the case of a credit, from the date of the overpayment to the due date of the amount against which the credit is taken;

(2) in the case of a refund, from the date of the overpayment to a date, as determined by the department, preceding the date of the refund check by not more than 30 days, whether or not the refund check is accepted by the taxpayer after tender of the check to the taxpayer; the acceptance of the refund check does not affect the right of the taxpayer to claim an additional overpayment and interest on the overpayment.

(c) If an overpayment of a tax imposed by this title is refunded within 90 days after the last date prescribed for filing the return of the tax, determined without regard to an extension of time for filing the return, or if the return is filed after the last filing date and the overpayment is refunded within 90 days after the date the return is filed, interest may not be allowed under (a) of this section on that overpayment.



Sec. 43.05.290. - Criminal penalties.

(a) A person who wilfully attempts to evade a tax imposed by this title is, in addition to other penalties provided by this title, guilty of a class C felony.

(b) A person required under this title to collect, account for, and pay over a tax imposed by this title who wilfully fails to collect or truthfully account for and pay over the tax at the time or times required by law or regulation is, in addition to other penalties provided by this title, guilty of a class C felony.

(c) A person required under this title to pay a tax, make a return, keep records, or supply information, who wilfully fails to pay the tax or estimated tax, make the return, keep the records, or supply the information at the time or times required by law or regulation is, in addition to other penalties provided by this title, guilty of a class A misdemeanor.

(d) A person who wilfully makes and subscribes a return or other document required under this title which contains or is verified by a written declaration that it is made under the penalties of perjury which the person does not believe to be true and correct as to every material matter is, in addition to other penalties provided by this title, guilty of a felony and, upon conviction, punishable by a fine of not more than $25,000, or by imprisonment for not more than three years, or by both.

(e) A person who wilfully and knowingly aids or assists in, or procures, or counsels the preparation or presentation in connection with a matter arising under this title of a return, affidavit, claim, or other document that is fraudulent or is false as to a material matter is guilty of a felony whether or not the falsity or fraud is with the knowledge or consent of the person required to present the return, affidavit, claim, or document. Upon conviction, the person is punishable by a fine of not more than $25,000, or by imprisonment for not more than three years, or by both.

(f) A person who wilfully delivers or discloses to the commissioner or the department a list, return, account, statement, or other document known by the person to be fraudulent or to be false as to a material matter is guilty of a class A misdemeanor.

(g) [Repealed, Sec. 114 ch 6 SLA 1984].

(h) A person engaging in or attempting to engage in a business, trade, profession, or occupation for which a license is required under this title, who wilfully fails to obtain the license, is guilty of a misdemeanor, and, upon conviction, is punishable by a fine of not more than $2,000, or by imprisonment for not more than six months, or by both.

(i) In this section "person" includes, but is not limited to, an officer or employee of a corporation or a member or employee of a partnership, who, as officer, employee, or member, is under a duty to perform the act in respect to which the violation occurs.






Article 04 - OFFICE OF TAX APPEALS

Sec. 43.05.400. - Office of tax appeals established. [See delayed repeal note]..

The office of tax appeals is established within the department.



Sec. 43.05.405. - Jurisdiction.

The office has original jurisdiction to hear formal appeals from informal conference decisions of the Department of Revenue under AS 43.05.240. Appeal to the office may be taken only from an informal conference decision under AS 43.05.240 . AS 44.64.060 does not apply to an administrative hearing under the jurisdiction of the office under this section. Jurisdiction of the office under this section is limited to, and AS 43.05.405 - 43.05.499 and AS 44.64.070 apply to and govern, an administrative appeal regarding

(1) electric and telephone cooperative taxes under AS 10.25;

(2) a seafood marketing assessment under AS 16.51;

(3) all taxes levied under AS 43, except the property tax assessed under AS 43.56; and

(4) any other taxes administered by the Department of Revenue.



Sec. 43.05.410. - Appointment; term; reappointment. [See delayed repeal note]..

(a) The governor shall appoint a chief administrative law judge of the office of tax appeals from among two or more persons nominated as most qualified for that position by the Alaska Judicial Council. If one or more additional administrative law judges are established in the office of tax appeals, the governor shall appoint additional administrative law judges from among two or more persons nominated as most qualified for each position by the judicial council.

(b) The initial term for an administrative law judge, including the chief administrative law judge, is three years. The governor may reappoint a person appointed to serve as an administrative law judge, including the chief administrative law judge, to subsequent terms of four years each.

(c) A reappointment of a person appointed to serve as an administrative law judge, including the chief administrative law judge, shall be made as follows:

(1) if an administrative law judge seeks reappointment, the governor shall notify the judicial council of the impending end of the administrative law judge's term at least 150 days before the end of the term;

(2) in reviewing the performance of the administrative law judge, the judicial council shall collect and review sufficient information to thoroughly evaluate the administrative law judge; the review by the judicial council must include a published notice requesting written comments on the administrative law judge whose performance is being evaluated;

(3) the judicial council shall review the performance of the administrative law judge and submit by at least 60 days before the vacancy a recommendation to the governor on whether the administrative law judge should be reappointed;

(4) the governor has discretion to reappoint or not reappoint an administrative law judge whom the judicial council recommends for reappointment; however, the governor may not reappoint a person as administrative law judge if the judicial council recommends against that reappointment.

(d) Upon notice of an administrative law judge opening and request by the governor for nominations under this section, including a vacancy caused by the decision of a sitting administrative law judge to not seek reappointment, a vacancy caused by the removal or resignation of an administrative law judge, or an administrative law judge opening resulting from the decision to add an additional administrative law judge position to the office, the judicial council shall advertise and invite applications for the position. The judicial council shall meet and make nominations under this section for the position within 120 days of the governor's notice and request for nominations, unless the 120-day period is extended by the judicial council with the concurrence of the governor.

(e) Nominations made by the Alaska Judicial Council under this section shall be made after the judicial council has reviewed the qualifications of applicants for administrative law judges. The judicial council shall collect and review sufficient information to thoroughly evaluate each applicant. The review by the judicial council must include a published notice requesting written comments on the list of applicants for an administrative law judge opening.

(f) In reviews by the Alaska Judicial Council under this section,

(1) comments, references, or survey responses that request confidentiality, or for which the judicial council promises confidentiality, shall be kept confidential, but the judicial council shall provide the applicant for administrative law judge or administrative law judges seeking reappointment a summary of the concerns raised in the comments, references, and survey responses that are kept confidential;

(2) the judicial council has authority to review confidential Alaska Bar Association files, including bar complaint files, on applicants for administrative law judge and on administrative law judges seeking reappointment whose applications or reappointment evaluations are under review; the judicial council shall maintain the confidentiality of these files; and

(3) the judicial council shall send to the governor with its nominees or reappointment recommendations copies of all nonconfidential materials that it gathers on applicants for administrative law judge and administrative law judges seeking reappointment whose applications or reappointment evaluations are under review, and shall provide the governor with summaries of concerns raised in the comments, references, and survey responses that are kept confidential.



Sec. 43.05.415. - Removal. [See delayed repeal note]..

(a) The chief administrative law judge may be disciplined or removed from office by the commissioner only for good cause.

(b) An administrative law judge other than the chief administrative law judge may be disciplined or removed from office by the chief administrative law judge only for good cause.

(c) In this section, "good cause" includes

(1) violation of the Alaska code of judicial conduct adopted by the Alaska Supreme Court;

(2) conviction of a crime of moral turpitude;

(3) unjustified failure to handle the caseload assigned or similar nonfeasance of office;

(4) failure to meet the requirements of AS 43.05.425 relating to qualification for office; and

(5) unreasonable failure to comply with the statutes or regulations regarding the confidentiality of taxpayer information.



Sec. 43.05.420. - Administration..

(a) [See delayed repeal note]. The chief administrative law judge

(1) shall exercise general supervision of the office; and

(2) may select and hire staff for the office.

(b) [See delayed amendment note]. An administrative law judge, including the chief administrative law judge, may preside over a proceeding and carry out any procedures authorized under AS 43.05.400 - 43.05.499.

(c) [See delayed amendment note]. The chief administrative law judge may adopt regulations implementing or interpreting AS 43.05.400 - 43.05.499, including rules of procedure and evidence for proceedings before the office.



Sec. 43.05.425. - Qualifications; code of conduct. [See delayed repeal note]..

(a) An administrative law judge, including the chief administrative law judge, at the time of appointment, must

(1) be licensed to practice law in this state or another state; and

(2) have experience in the field of tax law or tax administration.

(b) A person appointed as an administrative law judge under AS 43.05.410 who is not licensed to practice law in this state at the time of appointment must become licensed to practice law in this state within 12 months after appointment or shall cease to hold office.

(c) An administrative law judge, including the chief administrative law judge, shall comply with the Alaska code of judicial conduct and, except as provided in (b) of this section, shall be and remain licensed to practice law in this state.



Sec. 43.05.430. - Notice of appeal from informal conference decision.

An appeal under the jurisdiction of the office is initiated by filing with the office, and serving upon the commissioner of revenue, a notice of appeal from an informal conference decision of the Department of Revenue under AS 43.05.240 . A notice of appeal from the informal conference decision may be filed or amended after the time for filing has expired only if good cause is shown.



Sec. 43.05.435. - Scope and standards for decision.

The administrative law judge shall hear all questions de novo under AS 43.05.405 - 43.05.499. The administrative law judge shall

(1) resolve a question of fact by a preponderance of the evidence or, if a different standard of proof has been set by law for a particular question, by that standard of proof;

(2) resolve a question of law in the exercise of the independent judgment of the administrative law judge;

(3) defer to the Department of Revenue as to a matter for which discretion is legally vested in the Department of Revenue, unless not supported by a reasonable basis.



Sec. 43.05.440. - Service of documents.

Service of documents required under AS 43.05.405 - 43.05.499 may be accomplished in any manner authorized under the Alaska Rules of Civil Procedure. If service is done only by mail, the date of service is determined by the date of mailing. If service is done by both mail and hand delivery, the date of service is determined by the earlier of the date of mailing or actual receipt of the documents.



Sec. 43.05.445. - Discovery.

(a) In an appeal under AS 43.05.405 , discovery may take place only under a plan for discovery approved by the administrative law judge. The administrative law judge shall approve a plan for discovery to the extent consistent with the efficient, just, and speedy conduct of the appeal. The plan may limit or set conditions on discovery and must include provisions for stipulations of fact by the Department of Revenue and the taxpayer. Discovery shall be limited to information that is relevant to the determination of the correct tax or penalty, unless the Department of Revenue or the taxpayer makes a showing that the discovery is reasonably calculated to lead to admissible information.

(b) Requests by the taxpayer for disclosure of public records relating to the appeal are governed by, and the records are disclosed only in accordance with, the plan approved under this section.

(c) Legislative history, reported court decisions, statutes, regulations, or similar documents available for public inspection at a library or the office of the lieutenant governor or through a publicly accessible database must be obtained through those means and may not be sought through discovery.



Sec. 43.05.450. - Subpoenas.

An administrative law judge may issue a subpoena to compel attendance of a witness or the production of a document or thing. A subpoena may compel attendance of a witness or production of a document or thing, located either inside or outside the state, to the maximum extent permitted by law. A subpoena may be used for the purpose of discovery or for the purpose of presenting evidence at a formal hearing. A subpoena shall issue upon request of a party, subject to reasonable limitation or conditions set in the subpoena. A subpoena may be enforced by petition to or other appropriate legal proceeding brought in a court of this state or another jurisdiction.



Sec. 43.05.455. - Formal hearing.

(a) At or before the formal hearing, a party may present argument and evidence relevant to the amount of the tax or penalty. The administrative law judge shall administer oaths and permit inquiry necessary to determine the proper amount of the tax or penalty.

(b) Each party and witness shall be present during the formal hearing, except that

(1) with the consent of the taxpayer, the administrative law judge may conduct all or part of the hearing by telephone, audio or video teleconference, or other electronic medium; and

(2) with the consent of the parties and the administrative law judge, all or part of the hearing may be conducted through correspondence.

(c) The taxpayer bears the burden of proof on questions of fact by a preponderance of the evidence unless a different standard of proof has been set by law for a particular question.

(d) The formal hearing before the administrative law judge is not required to be conducted with strict adherence to the Alaska Rules of Evidence. Relevant evidence must be admitted if it is probative of a material fact in controversy. Irrelevant and unduly repetitious evidence shall be excluded. Hearsay evidence is admissible if it is the kind of evidence on which responsible persons are accustomed to rely in the conduct of serious affairs, regardless of the existence of a common law or statutory rule that makes improper the admission of the evidence over objection in a civil action. Oral evidence may be taken only on oath or affirmation. The rules of privilege are effective to the same extent that they are recognized in a civil action in the courts of this state, except that relevant documents and other material items that are public records under AS 40.25.100 - 40.25.220 shall be admissible.

(e) The administrative law judge shall make a record of the proceedings of the appeal, including recordation of the proceedings of a formal hearing by electronic or stenographic means.

(f) The administrative law judge may grant exceptions to the requirements of this section in the interest of justice.



Sec. 43.05.460. - Enforcement.

(a) The administrative law judge and each party is responsible for the efficient, just, and speedy conduct of the formal hearing. The administrative law judge may impose sanctions on the parties for failure to comply with a subpoena, an order respecting discovery, and any other matter regarding conduct of the appeal. In imposing sanctions, the administrative law judge shall be guided by the practices of the courts of this state in imposing sanctions for similar offenses in civil proceedings.

(b) The administrative law judge may

(1) remand the matter for consideration of material new information or material information withheld by a party;

(2) prohibit a party from introducing information previously withheld without good cause, and any other evidence dependent upon the information;

(3) enter an order, upon a showing of good cause,

(A) barring a designated claim or defense;

(B) striking part or all of a pleading of a party; or

(C) dismissing part or all of the appeal; or

(4) grant any other relief that the administrative law judge considers appropriate.

(c) In addition to the remedies of (a) and (b) of this section, a party may seek enforcement of a subpoena or other order of an administrative law judge by the superior court under AS 44.62.590 .



Sec. 43.05.465. - Decision; reconsideration; finality.

(a) Within 180 days after the record on the appeal is closed, the administrative law judge shall issue a decision in writing. The decision must contain a concise statement of reasons for the decision, including findings of fact and conclusions of law. In the decision, the administrative law judge may grant relief, provide remedies, and issue any order that is appropriate. The administrative law judge shall serve each party in the case with a copy of the decision. Unless reconsideration is ordered under (c) of this section, the decision under this subsection is the final administrative decision.

(b) A party may request reconsideration of a decision issued under (a) of this section within 30 days after the date of service shown in the certificate of service of the decision. The request must state specific grounds for reconsideration. Reconsideration may be granted if, in reaching the decision, the administrative law judge has

(1) overlooked, misapplied, or failed to consider a statute, regulation, court or administrative decision, or legal principle directly controlling;

(2) overlooked or misconceived some material fact or proposition of law;

(3) misconceived a material question in the case; or

(4) applied law in the ruling that has subsequently changed.

(c) The administrative law judge may issue an order for reconsideration of all or part of the decision upon request of a party. Reconsideration is based on the record, unless the administrative law judge allows additional evidence and argument. A hearing on reconsideration at which additional evidence or argument is offered or received is subject to the procedures applicable to a hearing under AS 43.05.455.

(d) The power to order reconsideration expires 60 days after the date of service, as shown on the certificate of service, of a decision issued under (a) of this section. If the administrative law judge does not issue an order for reconsideration within the time allowed for ordering reconsideration, a motion for reconsideration is considered denied.

(e) Within 60 days after the close of the record on reconsideration, the administrative law judge shall issue a written decision upon reconsideration. The administrative law judge shall serve each party in the case with a copy of the decision upon reconsideration. The decision upon reconsideration is the final administrative decision.

(f) A final administrative decision becomes final either on the date

(1) 60 days after the date of service of a decision issued under (a) of this section if an order for reconsideration is not issued; or

(2) the decision upon reconsideration is served, as shown by the certificate of service executed by the administrative law judge under (e) of this section.



Sec. 43.05.470. - Public proceedings and records.

(a) Records, proceedings, and decisions under AS 43.05.405 - 43.05.499 are confidential, except that the records, proceedings, and decisions become public records and open to the public when the final administrative decision is issued and becomes final.

(b) Upon a showing of good cause, an administrative law judge shall issue a protective order requiring that specified parts of the records, proceeding, or decision shall be kept confidential in a particular appeal. If a protective order is issued, the final administrative decision shall be made public after redacting by deletion or substitution of information as required by the protective order.

(c) The department, in consultation with the chief administrative law judge, shall maintain, index, and make available for public inspection the final administrative decisions, proceedings, and records of the office made public under this section.



Sec. 43.05.475. - Consistency of decisions.

(a) As to questions of law, a final administrative decision issued under AS 43.05.405 - 43.05.499, unless reversed or overruled, has the force of legal precedent.

(b) To promote consistency among legal determinations issued under AS 43.05.405 - 43.05.499, the chief administrative law judge may review and circulate among the other administrative law judges the drafts of formal decisions, decisions upon reconsideration, and other legal opinions of the other administrative law judges in the office. The drafts are confidential documents and are not subject to disclosure under AS 40.25.100 - 40.25.220 or this chapter.



Sec. 43.05.480. - Judicial review.

(a) Judicial review by the superior court of a final administrative decision may be had by a party to the appeal under AS 43.05.405 - 43.05.499 by filing a notice of appeal in accordance with the applicable rules of court governing appeals to that court in civil matters. The notice of appeal shall be filed within 30 days after an administrative decision becomes final under AS 43.05.465 . The right to judicial review under this subsection is not affected by the failure to seek reconsideration before the administrative law judge.

(b) The amount due must be paid or refunded within 30 days after the date that the final administrative decision becomes final under AS 43.05.465. In place of payment of the amount due, a taxpayer who has appealed a final administrative decision may file a bond with the court or otherwise obtain relief from payment in accordance with the Alaska Rules of Appellate Procedure.

(c) Appeals under this section are reviewed under AS 44.62.560 and 44.62.570.

(d) If, after the appeal is heard, it appears that the final administrative decision was correct, the court shall affirm the decision. If the final administrative decision is incorrect, the court shall determine the amount due. If the taxpayer is entitled to a refund, the court shall order the repayment and the Department of Revenue shall pay the amount due and attach a certified copy of the judgment to the payment. If the court determines that the taxpayer owes an additional amount, the court shall order the payment and the taxpayer shall pay the amount due and attach a certified copy of the judgment to the payment. Any payment required under this subsection shall be paid by the 30th day following the expiration of the time within which an appeal from the superior court decision may be filed, unless the party appealing files a bond or otherwise obtains relief from payment in accordance with the Alaska Rules of Appellate Procedure.



Sec. 43.05.499. - Definitions.

In AS 43.05.405 - 43.05.499, unless the context otherwise requires,

(1) "administrative law judge" means an administrative law judge employed or retained by the office;

(2) "commissioner" means the commissioner of administration;

(3) "department" means the Department of Administration;

(4) "discovery" means the use of subpoenas, subpoenas duces tecum, interrogatories, requests for production, requests for admission, depositions, and other methods of civil procedure by which one party to an action may discover information within the knowledge and control of another person;

(5) "legislative history" means the documents of the legislature recording the background and events, including draft bills, correspondence and memoranda, committee reports, tapes and transcripts of hearings, and tapes and transcripts of floor debate concerning consideration of a bill;

(6) "office" means office of administrative hearings (AS 44.64);

(7) "party" means the Department of Revenue or the taxpayer;

(8) "proceeding" means only a proceeding under the jurisdiction of the office;

(9) "subpoena" means a command to appear at a certain time and place to testify, or to appear at a certain time and place to produce books, papers, and other things, and testify;

(10) "tax" means a tax described in AS 43.05.405 , including a seafood marketing assessment under AS 16.51;

(11) "taxpayer" means a person required to pay a tax, including a person required to pay a seafood marketing assessment under AS 16.51.









Chapter 43.08. - BORROWING IN ANTICIPATION OF REVENUES

Sec. 43.08.010. - Borrowing in anticipation of revenues permitted.

The commissioner is hereby authorized to borrow money on behalf of the state, when in the judgment of the commissioner it becomes necessary in order to meet appropriations for any fiscal year in anticipation of the collection of the revenues for that year. Money borrowed shall be used only for the purposes and within the amounts of appropriations authorized.



Sec. 43.08.020. - Issuance and payment of notes.

The commissioner shall issue notes for the amounts borrowed in anticipation of the collection of revenues, direct or indirect, for that year. The notes issued by the commissioner under this chapter may be renewed from time to time but all such notes and renewals thereof and the interest thereon shall be paid from revenues by the end of the fiscal year next succeeding the year in which the notes were issued.



Sec. 43.08.030. - Security and payment.

Notes issued under this chapter shall, with interest thereon, be paid from revenues in anticipation of the collection of which the same were issued and the full faith, credit, resources, and taxing power of the state are hereby pledged to the payment. To further secure the payment of the notes the commissioner may pledge on behalf of the state such collateral as in the discretion of the commissioner may be necessary to effect such borrowing most advantageous to the state.



Sec. 43.08.035. - Annual appropriation.

(a) There is appropriated each fiscal year from the general fund the amount necessary for the payment of interest on revenue anticipation notes issued under this chapter when the term of those notes measured from the date of issuance to the date of first maturity does not exceed nine months.

(b) The commissioner shall obtain approval of the Legislative Budget and Audit Committee for the expenditure of appropriations made under (a) of this section.

(c) The commissioner shall make available to the legislature by the third Monday of each January a report setting out in detail the amount appropriated from the general fund under this section for the previous fiscal year, the amount anticipated during the current fiscal year, and an amount forecast for the next fiscal year. The commissioner shall notify the legislature that the report is available.



Sec. 43.08.040. - Sale of notes.

Notes authorized to be issued under this chapter shall be sold by the commissioner in the manner and at the price or prices as the commissioner shall determine, at either public or private sale; however, a note may not be sold at less than par and accrued interest.



Sec. 43.08.050. - Execution of notes.

Notes for money borrowed in anticipation of revenues shall be signed by the governor and countersigned by the lieutenant governor. The governor's signature may be a facsimile signature.



Sec. 43.08.060. - Decision.

The commissioner has discretion to determine the necessity for time, amount, and terms of such borrowing. The reasonable exercise of such discretion shall be final and conclusive.






Chapter 43.10. - ENFORCEMENT AND COLLECTION OF TAXES

Article 01 - LEGAL ACTIONS AND LIENS

Sec. 43.10.010. - Attorney general to prosecute violation of revenue laws.

(a) The attorney general shall prosecute every civil and criminal action growing out of state revenue laws. The costs of the action shall be paid out of the proper appropriation for the Department of Law.

(b) The attorney general with the approval of the commissioner may retain the services of attorneys to assist in the collection of revenue where it is necessary to prosecute an action for the collection of the revenue or make efforts to collect revenue outside the state. The commissioner may compensate the attorneys on a direct fee or contingent fee basis at a rate that the commissioner considers fair and reasonable. If the compensation is for a direct fee the commissioner shall pay for the services from the proper appropriation for the Department of Revenue.



Sec. 43.10.015. - Bad checks.

If a check or money order is presented to the department in payment of any amount due, and is not paid when presented to the payor, there shall be paid as a penalty by the person who tendered the check or money order, upon notice and demand by the commissioner or a delegate, the sum of $10 or an amount equal to one percent of the amount of the check or money order, whichever is greater. This penalty is in addition to other penalties provided by law and is applicable each time the check or money order is presented to the department or the department is requested by the person tendering the check or money order to present it to the payor. This section does not apply if the person tendered the check in good faith and with reasonable cause to believe that it would be duly paid.



Sec. 43.10.020. - Disposition of money collected from actions.

All money derived from civil and criminal actions growing out of state revenue laws shall be deposited in the general fund.



Sec. 43.10.030. - Distraint on property extended to all state revenue statutes.

The remedy of distraint on property, set out in AS 43.20.270 , applies to all state revenue statutes existing or hereafter enacted for the collection of taxes and license fees.



Sec. 43.10.032. - Enforcement.

(a) Each of the following is a debt to the state:

(1) a tax levied under this title that is due and unpaid;

(2) the interest, penalty, additional amount, or addition to a tax under (1) of this subsection;

(3) a tax levied under this title that has been erroneously refunded; and

(4) the interest, penalty, additional amount or addition to a tax that has been erroneously refunded.

(b) A debt under (a) of this section may be

(1) collected by lien foreclosure; or

(2) recovered in a civil action brought by the state.



Sec. 43.10.035. - Lien.

(a) If a person who is liable to pay a tax or license fee under this title neglects or refuses to pay the tax or license fee after demand, the amount, including interest, additional amount, or assessable penalty, together with costs, is a lien in favor of the state upon all property and right to property, real or personal, belonging to that person.

(b) Unless specifically provided otherwise by law, the lien imposed by this section arises at the time the assessment is made and continues until the amount assessed is paid or a judgment against the taxpayer arising out of the liability is satisfied.



Sec. 43.10.037. - Accounting and disposition of fees. [Repealed, Sec. 28 ch 90 SLA 1991].

Repealed or Renumbered



Sec. 43.10.040. - Recording and filing of state tax liens. [Repealed, Sec. 45 ch 113 SLA 1980].

Repealed or Renumbered



Sec. 43.10.042. - Recording lien and certificate of discharge.

(a) A lien imposed under AS 43.10.010 - 43.10.060 is not valid as against a mortgagee or other lien holder, pledgee, purchaser, or judgment creditor until notice of it is recorded in the records of the recording district where the property subject to the lien is situated. However, regardless of the date the liens are recorded, a lien arising out of a tax due under AS 43.56 and 43.75, including the penalties and interest on the tax, is a lien prior, paramount, and superior to all other liens, mortgages, hypothecations, conveyances, and assignments, upon all the real and personal property of the person liable for the tax, and upon all the real and personal property used with the permission of the owner to carry on the business that is subject to the tax.

(b) AS 40.19.040 applies to a notice of state tax lien and documents relating to a state tax lien as well as to a notice of federal lien and documents relating to a federal lien.



Sec. 43.10.045. - Suspension of licenses.

In addition to the other penalties imposed in this title, if a person who is authorized to conduct a business by a license issued under the laws of the state fails to pay a tax levied under this title, the license of the person is suspended until the tax imposed by this title, together with interest and penalties, is paid in full.



Sec. 43.10.050. - Contents of index. [Repealed, Sec. 45 ch 113 SLA 1980].

Repealed or Renumbered



Sec. 43.10.060. - Use as evidence.

The recording of a state tax lien certified by the recorder is evidence in all courts in the state and has the same effect as the original.






Article 02 - RECIPROCITY

Sec. 43.10.070. - Reciprocity in collection of taxes.

(a) The courts of the state shall recognize and enforce the liability for taxes lawfully imposed by the laws of every state or territory which extends a like comity in respect to the liability for taxes lawfully imposed by the laws of this state. The officials of a state or territory may bring action in the courts of this state for the collection of their taxes. The certificate of the secretary of state of the other state or territory that the officials have the authority to collect the taxes sought to be collected by the action is conclusive proof of that authority.

(b) The attorney general may bring action in the courts of other states or territories to collect taxes due the state.



Sec. 43.10.080. - Definition of taxes.

In AS 43.10.070 "taxes" includes

(1) tax and license assessments lawfully made, whether they are based upon a return or other disclosure of the taxpayer, upon the information and belief of the taxing authority, or otherwise;

(2) penalties lawfully imposed under a taxing or licensing statute;

(3) interest charges lawfully added to the tax liability which constitutes the subject of the action.



Sec. 43.10.090. - 43.10.150 - l Uniform Federal Tax Lien Registration Act. [Repealed, Sec. 43 ch 161 SLA 1988. For current law see, AS 40.19].

Repealed or Renumbered






Article 03 - SERVICE OF PROCESS ON NONRESIDENT BUSINESSES

Sec. 43.10.160. - Filing statement and tax bond with department. [Repealed, Sec. 2 ch 93 SLA 1997].

Repealed or Renumbered



Sec. 43.10.170. - Agent for service of process.

(a) Every nonresident person shall, as a condition precedent to severing or taking resources or transacting or doing business in the state, file with the commissioner of commerce, community, and economic development a duly executed and notarized instrument appointing the commissioner of commerce, community, and economic development the agent upon whom all original process may be served in any action or legal proceeding resulting from the taxpayer's failure or neglect to pay state taxes or license fees, and agreeing that service of the original process against the nonresident taxpayer is of the same effect as if personally served on the nonresident taxpayer in the state.

(b) The service of process shall be made by leaving a copy with the commissioner of commerce, community, and economic development. If legal action is instituted against the nonresident taxpayer, the commissioner of commerce, community, and economic development shall immediately notify the nonresident by sending a copy of the process by registered letter to the last known address of the taxpayer.

(c) If a nonresident taxpayer fails to appoint the commissioner of commerce, community, and economic development as agent for service of process, service may nevertheless be made upon the commissioner of commerce, community, and economic development, who shall then transmit a copy of the process by registered mail to the last known address of the taxpayer, and this service is binding to the same effect as if personally served on the nonresident taxpayer in the state.



Sec. 43.10.180. - 43.10.200 - l Proceedings against bond; intent of AS 43.10.160 - 43.10.200; penalties. [Repealed, Sec. 2 ch 93 SLA 1997].

Repealed or Renumbered






Article 04 - REFUNDS OF TAXES AND LICENSE FEES

Sec. 43.10.210. - Recovery of overpayments and protested payments.

(a) The Department of Administration shall, with the approval of the attorney general and the Department of Revenue, refund to a taxpayer the amount of a tax paid to the Department of Revenue under protest and deposited in the treasury if

(1) the taxpayer recovers judgment against the Department of Revenue for the return of the tax; or

(2) in the absence of a judgment, it is obvious to the Department of Revenue that the taxpayer would obtain judgment if legal proceedings were prosecuted by the taxpayer.

(b) The Department of Administration shall refund the amount of an overpayment to a taxpayer if the Department of Revenue, on audit of the account in question, determines that a remittance by the taxpayer exceeds the amount due.

(c) If the department and the attorney general determine that a licensee has paid a license tax and is prevented from using the license by court order, administrative decision, or other cause beyond the control of the taxpayer, the Department of Administration shall refund the amount of the license tax to the licensee.









Chapter 43.15. - REFUNDS OF TAXES AND LICENSES



Chapter 43.18. - STATE AID TO LOCAL GOVERNMENTS

Sec. 43.18.010. - 43.18.045 - l State aid to local governments. [Repealed, Sec. 11 ch 155 SLA 1980. For current law, see AS 29.60].

Repealed or Renumbered



Sec. 43.18.050. - Specific expenditures. [Repealed, Sec. 3 ch 265 SLA 1976].

Repealed or Renumbered



Sec. 43.18.100. - 43.18.135. - [Renumbered as AS 14.11.100 - 14.11.135].

Repealed or Renumbered



Sec. 43.18.300. - [Renumbered as AS 29.89.110 ].

Repealed or Renumbered



Sec. 43.18.400. - 43.18.460. - [Renumbered as AS 05.35.010 - 05.35.070].

Repealed or Renumbered



Sec. 43.18.500. - [Renumbered as AS 44.33.401 - 44.33.417].

Repealed or Renumbered






Chapter 43.19. - MULTISTATE TAX COMPACT

Sec. 43.19.010. - Compact.

The Multistate Tax Compact is hereby enacted into law and entered into with all jurisdictions legally joining in it, in the form substantially as follows: Article I. Purposes.

The purposes of this compact are to:

1 Facilitate proper determination of state and local tax liability of multistate taxpayers, including the equitable apportionment of tax bases and settlement of apportionment disputes.

2 Promote uniformity or compatibility in significant components of tax systems.

3 Facilitate taxpayer convenience and compliance in the filing of tax returns and in other phases of tax administration.

4 Avoid duplicative taxation. Article II. Definitions.

As used in this compact:

1 "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or possession of the United States.

2 "Subdivision" means any governmental unit or special district of a state.

3 "Taxpayer" means any corporation, partnership, firm, association, governmental unit or agency or person acting as a business entity in more than one state.

4 "Income tax" means a tax imposed on or measured by net income including any tax imposed on or measured by an amount arrived at by deducting expenses from gross income, one or more forms of which expenses are not specifically and directly related to particular transactions.

5 "Capital stock tax" means a tax measured in any way by the capital of a corporation considered in its entirety.

6 "Gross receipts tax" means a tax, other than a sales tax, which is imposed on or measured by the gross volume of business, in terms of gross receipts or in other terms, and in the determination of which no deduction is allowed which would constitute the tax an income tax.

7 "Sales tax" means a tax imposed with respect to the transfer for a consideration of ownership, possession or custody of tangible personal property or the rendering of services measured by the price of the tangible personal property transferred or services rendered and which is required by state or local law to be separately stated from the sales price by the seller, or which is customarily separately stated from the sales price, but does not include a tax imposed exclusively on the sale of a specifically identified commodity or article or class of commodities or articles.

8 "Use tax" means a nonrecurring tax, other than a sales tax, which (a) is imposed on or with respect to the exercise or enjoyment of any right or power over tangible personal property incident to the ownership, possession or custody of that property or the leasing of that property from another including any consumption, keeping, retention, or other use of tangible personal property and (b) is complementary to a sales tax.

9 "Tax" means an income tax, capital stock tax, gross receipts tax, sales tax, use tax, and any other tax which has a multistate impact, except that the provisions of Articles III, IV and V of this compact shall apply only to the taxes specifically designated therein and the provisions of Article IX of this compact shall apply only in respect to determinations pursuant to Article IV. Taxpayers Option, State and Local Taxes.

Article III. Elements of Income Tax Laws.

1 Any taxpayer subject to an income tax whose income is subject to apportionment and allocation for tax purposes pursuant to the laws of a party state or pursuant to the laws of subdivisions in two or more party states may elect to apportion and allocate the taxpayer's income in the manner provided by the laws of such state or by the laws of such states and subdivisions without reference to this compact, or may elect to apportion and allocate in accordance with Article IV. This election for any tax year may be made in all party states or subdivisions thereof or in any one or more of the party states or subdivisions thereof without reference to the election made in the others. For the purposes of this paragraph, taxes imposed by subdivisions shall be considered separately from state taxes and the apportionment and allocation also may be applied to the entire tax base. In no instance wherein Article IV is employed for all subdivisions of a state may the sum of all apportionments and allocations to subdivisions within a state be greater than the apportionment and allocation that would be assignable to that state if the apportionment or allocation were being made with respect to a state income tax. Taxpayer Option, Short Form.

2 Each party state or any subdivision thereof which imposes an income tax shall provide by law that any taxpayer required to file a return, whose only activities within the taxing jurisdiction consist of sales and do not include owning or renting real estate or tangible personal property, and whose dollar volume of gross sales made during the tax year within the state or subdivision, as the case may be, is not in excess of $100,000 may elect to report and pay any tax due on the basis of a percentage of such volume, and shall adopt rates which shall produce a tax which reasonably approximates the tax otherwise due. The Multistate Tax Commission, not more than once in five years, may adjust the $100,000 figure in order to reflect such changes as may occur in the real value of the dollar, and such adjusted figure, upon adoption by the commission, shall replace the $100,000 figure specifically provided herein. Each party state and subdivision thereof may make the same election available to taxpayers additional to those specified in this paragraph. Coverage.

3 Nothing in this Article relates to the reporting or payment of any tax other than an income tax. Article IV. Division of Income.

1 As used in this Article, unless the context otherwise requires:

(a) "Business income" means income arising from transactions and activity in the regular course of the taxpayer's trade or business and includes income from tangible and intangible property if the acquisition, management, and disposition of the property constitute integral parts of the taxpayer's regular trade or business operations.

(b) "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

(c) "Compensation" means wages, salaries, commissions and any other form of remuneration paid to employees for personal services.

(d) "Financial organization" means any bank, trust company, savings bank, industrial bank, land bank, safe deposit company, private banker, savings and loan association, credit union, cooperative bank, small loan company, sales finance company, investment company, or any type of insurance company.

(e) "Nonbusiness income" means all income other than business income.

(f) "Public utility" means any business entity (1) which owns or operates any plant, equipment, property, franchise, or license for the transmission of communications, transportation of goods or persons, except by pipe line, or the production, transmission, sale, delivery, or furnishing of electricity, water or steam; and (2) whose rates of charges for goods or services have been established or approved by a federal, state or local government or governmental agency.

(g) "Sales" means all gross receipts of the taxpayer not allocated under paragraphs of this Article.

(h) "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof.

(i) "This state" means the state in which the relevant tax return is filed or, in the case of application of this Article to the apportionment and allocation of income for local tax purposes, the subdivision or local taxing district in which the relevant tax return is filed.

2 Any taxpayer having income from business activity which is taxable both within and outside this state, other than activity as a financial organization or public utility or the rendering of purely personal services by an individual, shall allocate and apportion net income as provided in this Article. If a taxpayer has income from business activity as a public utility but derives the greater percentage of income from activities subject to this Article, the taxpayer may elect to allocate and apportion the taxpayer's entire net income as provided in this Article.

3 For purposes of allocation and apportionment of income under this Article, a taxpayer is taxable in another state if (1) in that state the taxpayer is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax, or (2) that state has jurisdiction to subject the taxpayer to a net income tax regardless of whether, in fact, the state does or does not.

4 Rents and royalties from real or tangible personal property, capital gains, interest, dividends or patent or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as provided in paragraphs 5 through 8 of this Article.

5.(a) Net rents and royalties from real property located in this state are allocable to this state.

(b) Net rents and royalties from tangible personal property are allocable to this state: (1) if and to the extent that the property is utilized in this state, or (2) in their entirety if the taxpayer's commercial domicile is in this state and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized.

(c) The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession.

6.(a) Capital gains and losses from sales of real property located in this state are allocable to this state.

(b) Capital gains and losses from sales of tangible personal property are allocable to this state if (1) the property had a situs in this state at the time of the sale, or (2) the taxpayer's commercial domicile is in this state and the taxpayer is not taxable in the state in which the property had a situs.

(c) Capital gains and losses from sales of intangible personal property are allocable to this state if the taxpayer's commercial domicile is in this state.

7 Interest and dividends are allocable to this state if the taxpayer's commercial domicile is in this state.

8.(a) Patent and copyright royalties are allocable to this state: (1) if and to the extent that the patent or copyright is utilized by the payer in this state, or (2) if and to the extent that the patent or copyright is utilized by the payer in a state in which the taxpayer is not taxable and the taxpayer's commercial domicile is in this state.

(b) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayer's commercial domicile is located.

(c) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayer's commercial domicile is located.

9 All business income shall be apportioned to this state by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus the sales factor, and the denominator of which is three.

10 The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the tax period.

11 Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals.

12 The average value of property shall be determined by averaging the values at the beginning and ending of the tax period but the tax administrator may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property.

13 The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation and the denominator of which is the total compensation paid everywhere during the tax period.

14 Compensation is paid in this state if:

(a) the individual's service is performed entirely within the state;

(b) the individual's service is performed both inside and outside the state, but the service performed outside the state is incidental to the individual's service within this state; or

(c) some of the service is performed in the state and (1) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the state, or (2) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state.

15 The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period.

16 Sales of tangible personal property are in this state if:

(a) the property is delivered or shipped to a purchaser, other than the United States Government, within this state regardless of the f.o.b. point or other conditions of the sale; or

(b) the property is shipped from an office, store, warehouse, factory, or other place of storage in this state and (1) the purchaser is the United States Government or (2) the taxpayer is not taxable in the state of the purchaser.

17 Sales, other than sales of tangible personal property, are in this state if:

(a) the income-producing activity is performed in this state; or

(b) the income-producing activity is performed both in and outside this state and a greater proportion of the income-producing activity is performed in this state than in any other state, based on costs of performance.

18 If the allocation and apportionment provisions of this Article do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for or the tax administrator may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(a) separate accounting;

(b) the exclusion of any one or more of the factors;

(c) the inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this state; or

(d) the employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income. Tax Credit.

Article V. Elements of Sales and Use Tax Laws.

1 Each purchaser liable for a use tax on tangible personal property shall be entitled to full credit for the combined amount or amounts of legally imposed sales or use taxes paid by the purchaser with respect to the same property to another state and any subdivision thereof. The credit shall be applied first against the amount of any use tax due the state, and any unused portion of the credit shall then be applied against the amount of any use tax due a subdivision. Exemption Certificates, Vendors May Rely.

2 Whenever a vendor receives and accepts in good faith from a purchaser a resale or other exemption certificate or other written evidence of exemption authorized by the appropriate state or subdivision taxing authority, the vendor shall be relieved of liability for a sales or use tax with respect to the transaction. Organization and Management.

Article VI. The Commission.

1.(a) The Multistate Tax Commission is hereby established. It shall be composed of one "member" from each party state who shall be the head of the state agency charged with the administration of the types of taxes to which this compact applies. If there is more than one such agency the state shall provide by law for the selection of the commission member from the heads of the relevant agencies. State law may provide that a member of the commission be represented by an alternate but only if there is on file with the commission written notification of the designation and identity of the alternate. The attorney general of each party state or the designee of the attorney general, or other counsel if the laws of the party state specifically provide, shall be entitled to attend the meetings of the commission, but shall not vote. Such attorneys general, designees, or other counsel shall receive all notices of meetings required under paragraph 1 (e) of this Article.

(b) Each party state shall provide by law for the selection of representatives from its subdivisions affected by this compact to consult with the commission member from that state.

(c) Each member shall be entitled to one vote. The commission shall not act unless a majority of the members are present, and no action shall be binding unless approved by a majority of the total number of members.

(d) The commission shall adopt an official seal to be used as it may provide.

(e) The commission shall hold an annual meeting and such other regular meetings as its bylaws may provide and such special meetings as its executive committee may determine. The commission bylaws shall specify the dates of the annual and any other regular meetings, and shall provide for the giving of notice of annual, regular and special meetings. Notices of special meetings shall include the reasons therefor and an agenda of the items to be considered.

(f) The commission shall elect annually, from among its members, a chairman, a vice-chairman and a treasurer. The commission shall appoint an executive director who shall serve at its pleasure, and it shall fix the duties and compensation of the executive director. The executive director shall be secretary of the commission. The commission shall make provision for the bonding of such of its officers and employees as it may deem appropriate.

(g) Irrespective of the civil service, personnel or other merit system laws of any party state, the executive director shall appoint or discharge such personnel as may be necessary for the performance of the functions of the commission and shall fix their duties and compensation. The commission bylaws shall provide for personnel policies and programs.

(h) The commission may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental entity.

(i) The commission may accept for any of its purposes and functions any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any governmental entity, and may utilize and dispose of the same.

(j) The commission may establish one or more offices for the transacting of its business.

(k) The commission shall adopt bylaws for the conduct of its business. The commission shall publish its bylaws in convenient form, and shall file a copy of the bylaws and any amendments thereto with the appropriate agency or officer in each of the party states.

(l) The commission annually shall make to the governor and legislature of each party state a report covering its activities for the preceding year. Any donation or grant accepted by the commission or services borrowed shall be reported in the annual report of the commission, and shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender. The commission may make additional reports as it may deem desirable. Committees.

2.(a) To assist in the conduct of its business when the full commission is not meeting, the commission shall have an executive committee of seven members, including the chairman, vice-chairman, treasurer and four other members elected annually by the commission. The executive committee, subject to the provisions of this compact and consistent with the policies of the commission, shall function as provided in the bylaws of the commission.

(b) The commission may establish advisory and technical committees, membership on which may include private persons and public officials, in furthering any of its activities. Such committees may consider any matter of concern to the commission, including problems of special interest to any party state and problems dealing with particular types of taxes.

(c) The commission may establish such additional committees as its bylaws may provide. Powers.

3. In addition to powers conferred elsewhere in this compact, the commission shall have power to:

(a) Study state and local tax systems and particular types of state and local taxes.

(b) Develop and recommend proposals for an increase in uniformity or compatibility of state and local tax laws with a view toward encouraging the simplification and improvement of state and local tax law and administration.

(c) Compile and publish information as in its judgment would assist the party states in implementation of the compact and taxpayers in complying with state and local tax laws.

(d) Do all things necessary and incidental to the administration of its functions pursuant to this compact. Finance.

4.(a) The commission shall submit to the governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

(b) Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amounts to be appropriated by each of the party states. The total amount of appropriations requested under any such budget shall be apportioned among the party states as follows: one-tenth in equal shares; and the remainder in proportion to the amount of revenue collected by each party state and its subdivisions from income taxes, capital stock taxes, gross receipts, taxes, sales and use taxes. In determining such amounts, the commission shall employ such available public sources of information as, in its judgment, present the most equitable and accurate comparisons among the party states. Each of the commission's budgets of estimated expenditures and requests for appropriations shall indicate the sources used in obtaining information employed in applying the formula contained in this paragraph.

(c) The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under paragraph 1 (i) of this Article: provided that the commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it under paragraph 1 (i), the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(f) Nothing contained in this Article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission. Article VII. Uniform Regulations and Forms.

1 Whenever any two or more party states, or subdivisions of party states, have uniform or similar provisions of law relating to an income tax, capital stock tax, gross receipts tax, sales or use tax, the commission may adopt uniform regulations for any phase of the administration of such law, including assertion of jurisdiction to tax, or prescribing uniform tax forms. The commission may also act with respect to the provisions of Article IV of this compact.

2 Prior to the adoption of any regulation, the commission shall:

(a) As provided in its bylaws, hold at least one public hearing on due notice to all affected party states and subdivisions thereof and to all taxpayers and other persons who have made timely request of the commission for advance notice of its regulation-making proceedings.

(b) Afford all affected party states and subdivisions and interested persons an opportunity to submit relevant written data and views, which shall be considered fully by the commission.

3 The commission shall submit any regulations adopted by it to the appropriate officials of all party states and subdivisions to which they might apply. Each such state and subdivision shall consider any such regulations for adoption in accordance with its own laws and procedures. Article VIII. Interstate Audits.

1 This Article shall be in force only in those party states that specifically provide therefor by statute.

2 Any party state or subdivision thereof desiring to make or participate in an audit of any accounts, books, papers, records or other documents may request the commission to perform the audit on its behalf. In responding to the request, the commission shall have access to and may examine, at any reasonable time, such accounts, books, papers, records, and other documents and any relevant property or stock of merchandise. The commission may enter into agreements with party states or their subdivisions for assistance in performance of the audit. The commission shall make charges, to be paid by the state or local government or governments for which it performs the service, for any audits performed by it in order to reimburse itself for the actual costs incurred in making the audit.

3 The commission may require the attendance of any person within the state where it is conducting an audit or part thereof at a time and place fixed by it within such state for the purpose of giving testimony with respect to any account, book, paper, document, other record, property or stock of merchandise being examined in connection with the audit. If the person is not within the jurisdiction, the person may be required to attend for such purpose at any time and place fixed by the commission within the state of which the person is a resident: provided that such state has adopted this Article.

4 The commission may apply to any court having power to issue compulsory process for orders in aid of its powers and responsibilities pursuant to this Article and any and all such courts shall have jurisdiction to issue such orders. Failure of any person to obey any such order shall be punishable as contempt of the issuing court. If the party or subject matter on account of which the commission seeks an order is within the jurisdiction of the court to which application is made, such application may be to a court in the state or subdivision on behalf of which the audit is being made or a court in the state in which the object of the order being sought is situated. The provisions of this paragraph apply only to courts in a state that has adopted this Article.

5 The commission may decline to perform any audit requested if it finds that its available personnel or other resources are insufficient for the purpose or that, in the terms requested, the audit is impracticable of satisfactory performance. If the commission, on the basis of its experience, has reason to believe that an audit of a particular taxpayer, either at a particular time or on a particular schedule, would be of interest to a number of party states or their subdivisions, it may offer to make the audit or audits, the offer to be contingent on sufficient participation therein as determined by the commission.

6 Information obtained by any audit pursuant to this Article shall be confidential and available only for tax purposes to party states, their subdivisions or the United States. Availability of information shall be in accordance with the laws of the states or subdivisions on whose account the commission performs the audit, and only through the appropriate agencies or officers of such states or subdivisions. Nothing in this Article shall be construed to require any taxpayer to keep records for any period not otherwise required by law.

7 Other arrangements made or authorized pursuant to laws for cooperative audit by or on behalf of the party states or any of their subdivisions are not superseded or invalidated by this Article.

8 In no event shall the commission make any charge against a taxpayer for an audit.

9 As used in this Article, "tax," in addition to the meaning ascribed to it in Article II, means any tax or license fee imposed in whole or in part for revenue purposes. Article IX. Arbitration.

1 Whenever the commission finds a need for settling disputes concerning apportionments and allocations by arbitration, it may adopt a regulation placing this Article in effect, notwithstanding the provisions of Article VII.

2 The commission shall select and maintain an arbitration panel composed of officers and employees of state and local governments and private persons who shall be knowledgeable and experienced in matters of tax law and administration.

3 Whenever a taxpayer who has elected to employ Article IV, or whenever the laws of the party state or subdivision thereof are substantially identical with the relevant provisions of Article IV, the taxpayer, by written notice to the commission and to each party state or subdivision thereof that would be affected, may secure arbitration of an apportionment or allocation, if the taxpayer is dissatisfied with the final administrative determination of the tax agency of the state or subdivision with respect thereto on the ground that it would subject the taxpayer to double or multiple taxation by two or more party states or subdivisions thereof. Each party state and subdivision thereof hereby consents to the arbitration as provided herein, and agrees to be bound thereby.

4 The arbitration board shall be composed of one person selected by the taxpayer, one by the agency or agencies involved, and one member of the commission's arbitration panel. If the agencies involved are unable to agree on the person to be selected by them, such person shall be selected by lot from the total membership of the arbitration panel. The two persons selected for the board in the manner provided by the foregoing provisions of this paragraph shall jointly select the third member of the board. If they are unable to agree on the selection, the third member shall be selected by lot from among the total membership of the arbitration panel. No member of a board selected by lot shall be qualified to serve if the member is an officer or employee or is otherwise affiliated with any party to the arbitration proceeding. Residence within the jurisdiction of a party to the arbitration proceeding shall not constitute affiliation within the meaning of this paragraph.

5 The board may sit in any state or subdivision party to the proceeding, in the state of the taxpayer's incorporation, residence or domicile, in any state where the taxpayer does business, or in any place that it finds most appropriate for gaining access to evidence relevant to the matter before it.

6 The board shall give due notice of the times and places of its hearings. The parties shall be entitled to be heard, to present evidence, and to examine and cross-examine witnesses. The board shall act by majority vote.

7 The board shall have power to administer oaths, take testimony, subpoena and require the attendance of witnesses and the production of accounts, books, papers, records, and other documents, and issue commissions to take testimony. Subpoenas may be signed by any member of the board. In case of failure to obey a subpoena, and upon application by the board, any judge of a court of competent jurisdiction of the state in which the board is sitting or in which the person to whom the subpoena is directed may be found may make an order requiring compliance with the subpoena, and the court may punish failure to obey the order as a contempt. The provisions of this paragraph apply only in states that have adopted this Article.

8 Unless the parties otherwise agree the expenses and other costs of the arbitration shall be assessed and allocated among the parties by the board in such manner as it may determine. The commission shall fix a schedule of compensation for members of arbitration boards and of other allowable expenses and costs. No officer or employee of a state or local government who serves as a member of a board shall be entitled to compensation therefor unless the member is required on account of the service as a board member to forego the regular compensation attaching to the public employment, but any such board member shall be entitled to expenses.

9 The board shall determine the disputed apportionment or allocation and any matters necessary thereto. The determinations of the board shall be final for purposes of making the apportionment or allocation, but for no other purpose.

10 The board shall file with the commission and with each tax agency represented in the proceeding: the determination of the board; the board's written statement of its reasons therefor; the record of the board's proceedings; and any other documents required by the arbitration rules of the commission to be filed.

11 The commission shall publish the determinations of boards together with the statements of the reasons therefor.

12 The commission shall adopt and publish rules of procedure and practice and shall file a copy of such rules and of any amendment thereto with the appropriate agency or officer in each of the party states.

13 Nothing contained herein shall prevent at any time a written compromise of any matter or matters in dispute, if otherwise lawful, by the parties to the arbitration proceedings. Article X. Entry Into Force and Withdrawal.

1 This compact shall enter into force when enacted into law by any seven states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof. The commission shall arrange for notification of all party states whenever there is a new enactment of the compact.

2 Any party state may withdraw from this compact by enacting a statute repealing the same. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

3 No proceeding commenced before an arbitration board prior to the withdrawal of a state and to which the withdrawing state or any subdivision thereof is a party shall be discontinued or terminated by the withdrawal, nor shall the board thereby lose jurisdiction over any of the parties to the proceeding necessary to make a binding determination therein. Article XI. Effect on Other Laws and Jurisdiction.

Nothing in this compact shall be construed to:

(a) Affect the power of any state or subdivision thereof to fix rates of taxation, except that a party state shall be obligated to implement Article III 2 of this compact.

(b) Apply to any tax or fixed fee imposed for the registration of a motor vehicle or any tax on motor fuel, other than a sales tax: provided that the definition of "tax" in Article VIII 9 may apply for the purposes of that Article and the commission's powers of study and recommendation pursuant to Article VI 3 may apply.

(c) Withdraw or limit the jurisdiction of any state or local court or administrative officer or body with respect to any person, corporation or other entity or subject matter, except to the extent that such jurisdiction is expressly conferred by or pursuant to this compact upon another agency or body.

(d) Supersede or limit the jurisdiction of any court of the United States. Article XII. Construction and Severability.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.



Sec. 43.19.020. - Commissioner of revenue to represent department.

(a) The commissioner of revenue shall represent this state on the Multistate Tax Commission.

(b) The member representing this state on the multistate commission may be represented by an alternate designated by the commissioner.



Sec. 43.19.030. - Consulting committee.

The governor shall appoint a consulting committee consisting of three persons who are representative of subdivisions affected or likely to be affected by the Multistate Tax Compact, none of whom may be members of the legislature. The member of the commission representing this state, and any alternate designated by the member shall consult regularly with this committee, in accordance with Article VI, 1 (b) of the compact.



Sec. 43.19.040. - Advisory committee.

There is established the Multistate Tax Compact Advisory Committee composed of the member of the Multistate Tax Commission representing this state, any alternate designated by the member, the attorney general or the designee of the attorney general, the members of the consulting committee, two members of the senate to be appointed by the president, and two members of the house of representatives to be appointed by the speaker. The chairman shall be the member of the commission representing this state. The committee shall meet on the call of its chairman or at the request of a majority of its members, but in any event it shall meet not less than three times in each year. The committee may consider all matters relating to recommendations of the Multistate Tax Commission and the activities of the members in representing this state on the commission.



Sec. 43.19.050. - Interstate audits.

Article VIII of the compact relating to interstate audits shall be in force in and with respect to this state.






Chapter 43.20. - ALASKA NET INCOME TAX ACT

Article 01 - PERSONS SUBJECT TO TAX

Sec. 43.20.010. - Tax on individuals, fiduciaries, and corporations. [Repealed, Sec. 13 ch 70 SLA 1975].

Repealed or Renumbered



Sec. 43.20.011. - Tax on corporations.

(a) [Repealed, Sec. 10 ch 1 SSSLA 1980].

(b) [Repealed, Sec. 10 ch 1 SSSLA 1980].

(c) [Repealed, Sec. 10 ch 1 SSSLA 1980].

(d) [Repealed, Sec. 10 ch 1 SSSLA 1980].

(e) There is imposed for each taxable year upon the entire taxable income of every corporation derived from sources within the state a tax computed as follows:

If the taxable income is Then the tax is:

Less than $10,000 1 percent of the taxable income

$10,000 but less than $20,000 $100 plus 2 percent of the taxable

income over $10,000

$20,000 but less than $30,000 $300 plus 3 percent of the taxable

income over $20,000

$30,000 but less than $40,000 $600 plus 4 percent of the taxable

income over $30,000

$40,000 but less than $50,000 $1,000 plus 5 percent of the taxable

income over $40,000

$50,000 but less than $60,000 $1,500 plus 6 percent of the taxable

income over $50,000

$60,000 but less than $70,000 $2,100 plus 7 percent of the taxable

income over $60,000

$70,000 but less than $80,000 $2,800 plus 8 percent of the taxable

income over $70,000

$80,000 but less than $90,000 $3,600 plus 9 percent of the taxable

income over $80,000

$90,000 or more $4,500 plus 9.4 percent of the

taxable income over $90,000.

(f) [Repealed, Sec. 10 ch 1 SSSLA 1980].



Sec. 43.20.012. - Limitation on application of chapter; credits.

The tax imposed by this chapter does not apply to individuals or to fiduciaries. However, an individual may file a return under this chapter in order to receive a tax credit under AS 43.20.013 .



Sec. 43.20.013. - Individual tax credits.

(a) A resident individual is entitled to a tax credit not to exceed $100 for

(1) a contribution made in a calendar year to a person or organization for use exclusively

(A) for a political campaign for a candidate for

(i) President or Vice President of the United States, whether or not the candidate will be voted on in a primary election in Alaska;

(ii) United States senator from Alaska;

(iii) United States representative from Alaska;

(iv) governor or lieutenant governor of Alaska;

(v) the Alaska legislature;

(vi) delegate to an Alaska constitutional convention;

(vii) electoral confirmation as a judge or justice of a court in Alaska; or

(viii) municipal office in Alaska; or

(B) by a group seeking to influence the outcome of a ballot proposition or question in Alaska; and

(2) dues paid in a calendar year to a nonprofit organization organized primarily for the purpose of influencing elections in Alaska.

(b) A resident individual is entitled to a tax credit equal to 16 percent of the tax credit claimed by the individual on the federal income tax return of the individual for household and dependent care services necessary for gainful employment.

(c) The commissioner shall pay the amount of a tax credit allowed by this section to a resident individual who makes a return as provided in AS 43.20.012 . A credit under this section shall be paid in the manner provided in AS 43.20.030 (e) for the payment of refunds and payment may not be made without an appropriation for that purpose.



Sec. 43.20.014. - Income tax education credit.

(a) For cash contributions accepted for direct instruction, research, and educational support purposes, including library and museum acquisitions, and contributions to endowment, by an Alaska university foundation or by a nonprofit, public or private, Alaska two-year or four-year college accredited by a regional accreditation association, a taxpayer is allowed as a credit against the tax due under this chapter

(1) 50 percent of contributions of not more than $100,000; and

(2) 100 percent of the next $100,000 of contributions.

(b) [Repealed, Sec. 12 ch 71 SLA 1991].

(c) Each public college and university shall include in its annual operating budget request contributions received and how the contributions were used.

(d) A contribution claimed as a credit under this section may not

(1) be claimed as a credit under another provision of this title;

(2) also be allowed as a deduction under 26 U.S.C. 170 against the tax imposed by this chapter; and

(3) when combined with credits taken during the taxpayer's tax year under AS 21.89.070 , 21.89.075, AS 43.55.019 , AS 43.56.018 , AS 43.65.018, AS 43.75.018 , or AS 43.77.045 , exceed $150,000.



Sec. 43.20.015. - Individual tax credit. [Repealed, Sec. 10 ch 1 SSSLA 1980].

Repealed or Renumbered



Sec. 43.20.016. - Sharing of corporate income tax revenue with municipalities. [Repealed, Sec. 88 ch 74 SLA 1985].

Repealed or Renumbered



Sec. 43.20.017. - Individual tax exemptions. [Repealed, Sec. 10 ch 1 SSSLA 1980].

Repealed or Renumbered



Sec. 43.20.018. - Alaska veterans' memorial endowment fund contribution credit. [Repealed, Sec. 25 ch. 46 SLA 2002].

Sec. 43.20.018. Alaska veterans' memorial endowment fund contribution credit. [Repealed, Sec. 25 ch. 46 SLA 2002].

Repealed or Renumbered



Sec. 43.20.020. - Exemptions. [Repealed, Sec. 13 ch 70 SLA 1975].

Repealed or Renumbered



Sec. 43.20.021. - Internal Revenue Code adopted by reference.

(a) Sections 26 U.S.C. 1 - 1399 and 6001 - 7872 (Internal Revenue Code), as amended, are adopted by reference as a part of this chapter. These portions of the Internal Revenue Code have full force and effect under this chapter unless excepted to or modified by other provisions of this chapter. However, nothing in this chapter or in AS 43.19 (Multistate Tax Compact) may be construed as an exception to or modification of 26 U.S.C. 883.

(b) For purposes of calculating the federal tax payable on personal holding companies provided for in the provisions of 26 U.S.C. 541 (Internal Revenue Code), the rate is 12.6 percent.

(c) For purposes of calculating the alternative tax on capital gains provided for in the provisions of 26 U.S.C. 1201 (Internal Revenue Code), the rate is 4.5 percent for corporations.

(d) Where a credit allowed under the Internal Revenue Code is also allowed in computing Alaska income tax, it is limited to 18 percent for corporations of the amount of credit determined for federal income tax purposes which is attributable to Alaska. This limitation does not apply to a special industrial incentive tax credit under AS 43.20.042 .

(e) [Repealed, Sec. 10 ch 1 SSSLA 1980].

(f) For the purpose of calculating the alternative minimum tax on tax preferences provided for in 26 U.S.C. 55 - 59 (Internal Revenue Code), the tax is 18 percent for corporations of the applicable alternative minimum federal tax.

(g) For purposes of calculating the accumulated earnings tax as provided in 26 U.S.C. 531 (Internal Revenue Code), the rate is 4.95 percent of the first $100,000 of accumulated taxable income and 6.93 percent of accumulated taxable income in excess of $100,000.



Sec. 43.20.030. - Returns and payment of taxes.

(a) If a corporation, or a partnership that has a corporation as a partner, is required to make a return under the provisions of the Internal Revenue Code, it shall file with the department, within 30 days after the federal return is required to be filed, a return setting out

(1) the amount of tax due under this chapter, less credits claimed against the tax; and

(2) other information for the purpose of carrying out the provisions of this chapter that the department requires.

(b) The return shall either be on oath or contain a written declaration that it is made under penalty of perjury, and the department shall prescribe forms accordingly.

(c) Notwithstanding (a) of this section, the total amount of tax imposed by this chapter is due and payable to the department at the same time and in the same manner as the tax payable to the United States Internal Revenue Service.

(d) A taxpayer, upon request by the department, shall furnish to the department a true and correct copy of the tax return which the taxpayer has filed with the United States Internal Revenue Service. Every taxpayer shall notify the department in writing of any alteration in, or modification of, the taxpayer's federal income tax return and of a recomputation of tax or determination of deficiency, whether with or without assessment. A full statement of the facts must accompany this notice. The notice shall be filed within 60 days after the final determination of the modification, recomputation or deficiency, and the taxpayer shall pay the additional tax or penalty under this chapter. For purposes of this section, a final determination shall mean the time that an amended federal return is filed or a notice of deficiency or an assessment is mailed to the taxpayer by the Internal Revenue Service, except that in no event will there be a final determination for purposes of this section until the taxpayer has exhausted rights of appeal under federal law.

(e) The department may credit or refund overpayments of taxes, taxes erroneously or illegally assessed or collected, penalties collected without authority, and taxes that are found unjustly assessed or excessive in amount, or otherwise wrongfully collected. The department shall set limitations, specify the manner in which claims for credits or refunds are made, and give notice of allowance or disallowance. When a refund is allowed to a taxpayer, it shall be paid out of the general fund by a disbursement issued under a voucher approved by the department.

(f) [Repealed, Sec. 10 ch 1 SSSLA 1980].

(g) [Repealed, Sec. 10 ch 1 SSSLA 1980].



Sec. 43.20.031. - Deduction of taxes; consolidated returns; accounting methods.

(a) [Repealed, Sec. 10 ch 1 SSSLA 1980].

(b) [Repealed, Sec. 10 ch 1 SSSLA 1980].

(c) In computing the tax under this chapter, the taxpayer is not entitled to deduct any taxes based on or measured by net income.

(d) [Repealed, Sec. 1 ch 98 SLA 1984].

(e) An affiliated group of corporations may make or the commissioner may require them to make a consolidated return for the taxable year in place of separate returns. For purposes of calculating the amount of tax payable by the group under a consolidated filing, 26 U.S.C. 1501 - 1552 (Internal Revenue Code), as amended, apply.

(f) [Repealed, Sec. 10 ch 1 SSSLA 1980].

(g) [Repealed, Sec. 10 ch 1 SSSLA 1980].

(h) [Repealed, Sec. 10 ch 1 SSSLA 1980].

(i) A corporation which is a member of a group of unitary corporations which collectively has income from business activity taxable both inside and outside the state, or income from other sources both inside and outside the state, shall determine its income from sources in this state by use of the combined method of accounting.



Sec. 43.20.033. - , 43.20.035. Taxable income of fiduciaries, nonresidents, and part-year residents. [Repealed, Sec. 10 ch 1 SSSLA 1980].

Repealed or Renumbered



Sec. 43.20.036. - Federal tax deductions and credits.

(a) For purposes of calculating the income tax payable under this chapter, the taxpayer may not apply as a credit against tax liability the foreign tax credit allowed as to federal taxes under 26 U.S.C. 27 (Internal Revenue Code).

(b) For purposes of calculating the income tax payable under this chapter, the taxpayer may apply as a credit against tax liability the investment credit allowed as to federal taxes under 26 U.S.C. 38 (Internal Revenue Code) upon only the first $20,000,000 of qualified investment, other than qualified investment for a special industrial incentive investment tax credit under AS 43.20.042 , put into use in the state for each taxable year. This limitation does not apply to the amounts invested in equipment that meets the definition of a certified pollution control facility as defined in 26 U.S.C. 169 (Internal Revenue Code) as in effect on June 19, 1975, except that the date specified in 26 U.S.C. 169(d) (Internal Revenue Code) as a condition of qualifying a certified pollution control facility for a deduction does not apply.

(c) For purposes of calculating the income tax payable under this chapter, the taxpayer may apply as an exemption from tax liability the tax exemption for domestic international sales corporations under 26 U.S.C. 991 (Internal Revenue Code), except those taxpayers who are engaged in the exportation of nonrenewable resources.

(d) [Repealed, Sec. 10 ch 1 SSSLA 1980].

(e) [Repealed, Sec. 10 ch 1 SSSLA 1980].

(f) [Repealed, Sec. 10 ch 1 SSSLA 1980].

(g) [Repealed, Sec. 10 ch 1 SSSLA 1980].

(h) [Repealed, Sec. 10 ch 1 SSSLA 1980].

(i) [Repealed, Sec. 10 ch 1 SSSLA 1980].

(j) For purposes of calculating the tax payable under this chapter, a deduction under 26 U.S.C. 170 may only be taken if payment is made on or before the last day of the taxable year.



Sec. 43.20.037. - [Repealed, Sec. 50 ch 83 SLA 1980].

Repealed or Renumbered



Sec. 43.20.038. - 43.20.039. - Residential fuel and residential fuel conservation credits. [Repealed, Sec. 10 ch 1 SSSLA 1980].

Repealed or Renumbered



Sec. 43.20.040. - Income from sources in the state.

(a) In this chapter, income from sources in the state includes

(1) income from real or tangible personal property located in the state;

(2) income of whatever nature from a business, trade or profession having a business situs in the state and compensation for services rendered in the state;

(3) income from stocks, bonds, notes, bank deposits, and other intangible personal property having a taxable or business situs in the state;

(4) rentals and royalties for the use of or for the privilege of using, in the state, patents, copyrights, secret processes and formulas, good will, marks, trade brands, franchises, and other property having a taxable or business situs in the state.

(b) In this section, income is from a source having a taxable or business situs in the state if it is derived from

(1) owning or operating business facilities or property in the state;

(2) conducting business, farming, or fishing operations in the state;

(3) [Repealed, Sec. 10 ch 1 SSSLA 1980].

(4) a partnership which transacts business in the state;

(5) a corporation which transacts business in the state which has elected to file federal returns under subchapter S of the Internal Revenue Code;

(6) [Repealed, Sec. 10 ch 1 SSSLA 1980].

(7) engaging in any other activity from which income is received, realized or derived in the state.

(c) The receipt of income derived solely from interest earned on property in the state does not alone establish a taxable or business situs in the state.



Sec. 43.20.042. - Special industrial incentive investment tax credits.

(a) Subject to (c) of this section, for purposes of calculating eligible taxes the taxpayer may apply as a credit against eligible taxes the following percentage of the investment credit allowed as to federal taxes under 26 U.S.C. 38 (Internal Revenue Code) on only the first $250,000,000 of qualified investment in the state for each taxable year after December 31, 1984, for a gas processing project: (1) 100 percent on the first $50,000,000 of qualified investment; (2) 80 percent on qualified investment over $50,000,000 but not exceeding $100,000,000; (3) 70 percent on qualified investment over $100,000,000 but not exceeding $150,000,000; (4) 60 percent on qualified investment over $150,000,000 but not exceeding $200,000,000; and (5) 40 percent on qualified investment over $200,000,000 but not exceeding $250,000,000. A credit may not be allowed under this subsection for an investment credit that is allowed as to federal taxes for leased property by reason of 26 U.S.C. 168(f)(8) (Internal Revenue Code). In this subsection, "gas processing project" means the integrated plant, facilities, and equipment, including pollution control equipment, used for preparation of consumer or transportation gas, or for conditioning, fractionation, storage, handling or processing of a product, other than crude oil, of an oil or gas well, into liquefied natural gas, methanol, ammonia, urea, olefins, propanes, butanes, polymers and intermediate hydrocarbon products; it does not include a pipeline from oil and gas wells to or from a plant and facilities.

(b) Subject to (c) of this section, for purposes of calculating eligible taxes the taxpayer may apply as a credit against eligible taxes the following percentage of the investment credit allowed as to federal taxes under 26 U.S.C. 38 (Internal Revenue Code) on only the first $250,000,000 of qualified investment in the state for each taxable year after December 31, 1984, for exploration, drilling of wells, development, or mining of the minerals and other natural deposits listed in 26 U.S.C. 613(b) (Internal Revenue Code) other than sand or gravel unless the mining of sand or gravel is ancillary to a mining development involving a qualified natural deposit other than sand or gravel: (1) 100 percent on the first $50,000,000 of qualified investment; (2) 80 percent on qualified investment over $50,000,000 but not exceeding $100,000,000; (3) 70 percent on qualified investment over $100,000,000 but not exceeding $150,000,000; (4) 60 percent on qualified investment over $150,000,000 but not exceeding $200,000,000; and (5) 40 percent on qualified investment over $200,000,000 but not exceeding $250,000,000. A credit may not be allowed under this subsection for any investment credit that is allowed as to federal taxes for leased property by reason of 26 U.S.C. 168(f)(8) (Internal Revenue Code). In this subsection, "mining" has the meaning given in 26 U.S.C. 613(c)(2) (Internal Revenue Code).

(c) A taxpayer may not claim an investment tax credit under (a) or (b) of this section unless the gas processing project or mining project began operation and production after December 31, 1984. A gas processing or mining project is considered to have begun operation and production when the first product or mineral is produced that is ultimately either sold or transferred for further processing or ultimate use.

(d) A taxpayer may not claim an additional investment tax credit under AS 43.20.036 (b) for an investment for which a special industrial incentive investment tax credit is claimed under (a) or (b) of this section.

(e) If a taxpayer making an investment that qualifies for the investment tax credit under this section is a member of a group of affiliated corporations filing a consolidated return under the provisions of this chapter, the amount of the investment tax credit that may be claimed on the consolidated return is limited to the amount the taxpayer making the qualified investment would have been eligible to claim had a consolidated return not been filed.

(f) The investment tax credit per taxable year allowed by (a) and (b) of this section may not exceed 60 percent of the eligible tax liability. Any unused portion of the investment tax credit shall be subject to the carry forward provisions in 26 U.S.C. 46(b)(3) (Internal Revenue Code) except that the unused credit may not be carried forward to tax years beginning after December 31, 1999.

(g) Except as provided in (f) of this section, a tax credit under this section may not be claimed on investments made after December 31, 1994.

(h) In this section "eligible taxes" means the total tax liability of a taxpayer for the annual taxes due under the provisions of this chapter and AS 43.65.



Sec. 43.20.043. - Gas exploration and development tax credit.

(a) Subject to the terms and conditions of this section, and in addition to any other credit authorized to the taxpayer by this chapter, a taxpayer that is an operator or working interest owner directly engaging in the exploration for and development of gas may apply as a credit against the state tax liability that may be imposed on the taxpayer under this chapter, for a tax year beginning after December 31, 2002,

(1) 10 percent of the taxpayer's qualified capital investment; and

(2) 10 percent of the annual cost incurred by the taxpayer for qualified services in the state during each tax year for which a credit is allowable for a qualified capital investment under (1) of this subsection.

(b) Expenditures qualifying for the taxpayer's qualified investment credit under (a)(1) of this section must be

(1) cash expenditures or binding payment agreements entered into after June 30, 2003; and

(2) made for assets first placed in service in the state in or before the tax year in which the credit is claimed through the date the reserves produce gas for sale and delivery; for purposes of this paragraph, "placed in service in the state" means that the first use of the qualified investment is in this state; if the property on which the claim of the credit is based has been used elsewhere in the tax year of acquisition and is brought to this state during that year or a subsequent year, the property does not qualify for the investment credit.

(c) The credit per tax year allowed by (a) of this section may not exceed 50 percent of the taxpayer's total tax liability under this chapter, but shall be calculated before the application of any other credits allowed under this chapter. An unused portion of the credit for the tax year

(1) may be carried forward into one or more of the following tax years, except that the unused credit from one tax year may not be carried forward for more than five following tax years;

(2) shall be applied to the taxpayer's tax liability under this chapter during the following tax year before allowance of a credit allowed by (a) of this section for that following tax year.

(d) To obtain the credit allowed by this section, the taxpayer shall, with the taxpayer's tax return, submit, on a form prescribed by the department, information that demonstrates that the taxpayer is eligible for the credit and evidence of the expenses that are the basis of the claim of the credit. The taxpayer has the burden of demonstrating compliance with the requirements of this section to entitle the taxpayer to the claim of and the amount of the credit.

(e) A taxpayer entitled to a credit under this section

(1) may not convey, assign, or transfer the credit to another taxpayer or business entity unless the conveyance, assignment, or transfer of the credit is part of the conveyance, assignment, or transfer of the taxpayer's business;

(2) forfeits the credit to which the taxpayer is entitled during the tax year and any carryover of it under (c) of this section, but does not forfeit the portion of the credit that accrued in a previous taxable year that may be carried over under (c) of this section, if the taxpayer

(A) disposes of the qualified capital investment;

(B) takes the qualified investment out of service; or

(C) transfers the qualified investment out of this state.

(f) A taxpayer is not entitled to a credit under this section for expenditures that are made or incurred for the qualified capital investment or for qualified services made for exploration and development of gas that occur in the area of Alaska lying north of 68 degrees North latitude or that are made or incurred to transport gas from reserves located in the area of Alaska lying north of 68 degrees North latitude.

(g) A taxpayer who obtains a credit under this section may not claim a tax credit or royalty modification provided for under any other title. However, a taxpayer may, at the taxpayer's election, forgo a credit under this section in order to continue to qualify for a credit provided for in another title.

(h) For purposes of determining allowable credits under this section, the department shall allow only expenditures and payments that are not inconsistent with the expenditures authorized under 26 U.S.C. (Internal Revenue Code) for exploration and development of natural resources.

(i) In this section,

(1) "qualified capital investment" means a cash expenditure or binding payment agreement, as described in (b)(1) of this section, for real property or tangible personal property used in this state in the exploration and development of gas reserves in a gas reservoir for which there has not been commercial production if the reserves produce gas for sale and delivery; in this paragraph, "property" includes

(A) property used in the operation or maintenance of facilities for exploration or development of gas;

(B) property that is placed in use under a capitalized lease or an operating lease; and

(C) the following property used for the exploration and development of gas:

(i) machinery, appliances, supplies, and equipment;

(ii) drilling rigs, wells, gathering lines and transmission lines, pumping stations, compressor stations, power plants, topping plants, and processing units;

(iii) roads, docks and other port facilities, and helicopter pads;

(iv) maintenance equipment and facilities, and maintenance camps and other related facilities; and

(v) communications facilities owned by a person whose principal business in the state is the exploration for or development of gas and whose operation of the communications facilities directly relates to the conduct of that business;

(2) "qualified services"

(A) means expenditures for labor, seismic, and other services that are directly applicable to a qualified capital investment;

(B) does not include lease operating expenses.



Sec. 43.20.044. - Exploration incentive credit.

(a) A taxpayer may apply as a credit against the tax levied under this chapter the exploration incentive credit authorized by AS 27.30.

(b) In a tax year in which a taxpayer applies against the tax levied under this chapter the exploration incentive credit authorized by AS 27.30, the commissioner shall require the taxpayer to submit the accounting of mining operation activities form required by AS 27.30.030(b).



Sec. 43.20.045. - Proration of part-year resident and nonresident individual credits. [Repealed, Sec. 10 ch 1 SSSLA 1980].

Repealed or Renumbered






Article 02 - ALLOCATION AND APPORTIONMENT

Sec. 43.20.050. - Taxpayer liable. [Repealed, Sec. 13 ch 70 SLA 1975].

Repealed or Renumbered



Sec. 43.20.051. - Income from sources in the state of nonresident partners.

In determining the source of a nonresident partner's income, effect may not be given to a provision in the partnership agreement that

(1) characterizes payments to the partner as being for services or for the use of capital;

(2) allocates to the partner, as income or gain from sources outside the state, a greater proportion of the partner's distributive share of partnership income or gain than the ratio of partnership income or gain from sources outside the state to partnership income or gain from all sources; or

(3) allocates to the partner a greater proportion of a partnership item of loss or deduction connected to Alaska sources than the partner's proportionate share, for federal income tax purposes of partnership loss or education generally.



Sec. 43.20.060. - Direct allocation. [Repealed, Sec. 13 ch 70 SLA 1975].

Repealed or Renumbered



Sec. 43.20.061. - Credit for taxes paid another state. [Repealed, Sec. 10 ch 1 SSSLA 1980].

Repealed or Renumbered



Sec. 43.20.065. - Allocation and apportionment.

A taxpayer who has income from business activity that is taxable both inside and outside the state or income from other sources both inside and outside the state shall allocate and apportion net income as provided in AS 43.19 (Multistate Tax Compact), or as provided by this chapter.



Sec. 43.20.070. - Employees of interstate carriers. [Repealed, Sec. 13 ch 70 SLA 1975].

Repealed or Renumbered



Sec. 43.20.071. - Transportation carriers.

(a) All business income of water transportation carriers shall be apportioned to this state in accordance with AS 43.19 (Multistate Tax Compact) as modified by the following:

(1) the numerator of the property factor is the sum of the value for property in a fixed location, including buildings and land used in the business, and intrastate equipment and personal property determined according to AS 43.19 (Multistate Tax Compact), and the value of interstate mobile property determined on a days-spent-in-ports basis as provided in (4) of this subsection; the denominator of the property factor is determined according to AS 43.19 (Multistate Tax Compact);

(2) the numerator of the payroll factor is the sum of the wages and salaries of employees assigned to fixed locations determined according to AS 43.19 (Multistate Tax Compact) and the wages and salaries of employees assigned to interstate mobile property determined on a days-spent-in-ports basis as provided in (4) of this subsection; the denominator of the payroll factor is determined in accordance with AS 43.19 (Multistate Tax Compact);

(3) the numerator of the sales factor is the sum of all revenues from intrastate activities and revenues from interstate activities determined on a days-spent-in-ports basis as provided in (4) of this subsection; the denominator is determined in accordance with AS 43.19 (Multistate Tax Compact);

(4) the portions of the numerator of the property, payroll, and sales factors which are directly related to interstate mobile property operations are determined by a ratio which the number of days spent in ports inside the state bears to the total number of days spent in ports inside and outside the state; the term "days spent in ports" does not include periods when ships are tied up because of strikes or withheld from Alaska service for repairs, or because of seasonal reduction of service; days in port are computed by dividing the total number of hours in all ports by 24.

(b) The department shall, by regulation, adopt formulas to ensure that the total income subject to apportionment under this chapter has been apportioned only to those states having jurisdiction to tax the income. Transportation carriers other than water carriers shall apportion their income to the state by means of the formulas adopted by the department.



Sec. 43.20.072. - Oil and gas producers and pipelines.

(a) All business income of a taxpayer engaged in the production of oil or gas from a lease or property in this state or engaged in the transportation of oil or gas by pipeline in this state shall be apportioned to this state in accordance with AS 43.19 (Multistate Tax Compact) as modified by this section.

(b) A taxpayer's business income to be apportioned under this section to the state shall be the federal taxable income of the taxpayer's consolidated business for the tax period, except that

(1) taxes based on or measured by net income that are deducted in the determination of the federal taxable income shall be added back;

(2) intangible drilling and development costs that are deducted as expenses under 26 U.S.C. 263(c) (Internal Revenue Code) in the determination of the federal taxable income shall be capitalized and depreciated as if the option to treat them as expenses under 26 U.S.C. 263(c) (Internal Revenue Code) had not been exercised;

(3) depletion deducted on the percentage depletion basis under 26 U.S.C. 613 (Internal Revenue Code) in the determination of the federal taxable income shall be recomputed and deducted on the cost depletion basis under 26 U.S.C. 612 (Internal Revenue Code) and

(4) depreciation shall be computed on the basis of 26 U.S.C. 167 (Internal Revenue Code) as that section read on June 30, 1981.

(c) A taxpayer's business income shall be apportioned to this state by multiplying the taxpayer's income determined under (b) of this section by the apportionment factor applicable to the taxpayer among the following factors:

(1) the apportionment factor of a taxpayer subject to this section but not engaged in the production of oil and gas, or of gas only, as appropriate, from a lease or property in this state during the tax period is a fraction, the numerator of which is the sum of the property factor under AS 43.19 (Multistate Tax Compact) and the sales factor under (d) of this section for the taxpayer for that tax period, and the denominator of which is two;

(2) the apportionment factor of a taxpayer subject to this section but not engaged in the pipeline transportation of oil or gas in this state during the tax period is a fraction, the numerator of which is the sum of the property factor under (e) of this section and the extraction factor under (f) of this section for the taxpayer for the tax period, and the denominator of which is two;

(3) the apportionment factor of a taxpayer engaged both in the production of oil or gas from a lease or property in this state and in the pipeline transportation of oil or gas in this state during the tax period is a fraction, the numerator of which is the sum of the sales factor under (d) of this section, the property factor under (e) of this section, and the extraction factor under (f) of this section for the taxpayer for the tax period, and the denominator of which is three.

(d) The sales factor of a taxpayer subject to this section is a fraction,

(1) the numerator of which is the sum of the following for the tax period:

(A) the tariffs allowed and received by or for the taxpayer for transporting oil or gas by pipeline in this state, regardless of whether the tariffs are paid by third parties or by entities within the taxpayer's consolidated business; and

(B) the total sales of the taxpayer in this state, determined in accordance with AS 43.19 (Multistate Tax Compact), but excluding those sales already included in the tariffs described in (A) of this paragraph; and

(2) the denominator of which is the sum of the following for the tax period:

(A) the tariffs allowed and received by or for the taxpayer's consolidated business for transporting oil or gas by pipeline everywhere, regardless of whether the tariffs are paid by third parties or by entities within the taxpayer's consolidated business; and

(B) the total sales of the taxpayer's consolidated business everywhere, determined in accordance with AS 43.19 (Multistate Tax Compact), but excluding those sales already included in the tariffs described in (A) of this paragraph.

(e) Unless otherwise specified in this section, the property factor of a taxpayer subject to this section is a fraction,

(1) the numerator of which is the sum of the following for the tax period:

(A) the average value, determined under AS 43.19 (Multistate Tax Compact), of the taxpayer's real and tangible personal property owned or rented and used in this state during the tax period; and

(B) the cumulative intangible drilling and development costs capitalized or expensed for federal income tax purposes under 26 U.S.C. 263(c) (Internal Revenue Code), for the taxpayer's producing oil and gas wells in this state; and

(2) the denominator of which is the sum of the following for the tax period:

(A) the average value, determined under AS 43.19 (Multistate Tax Compact), of the real and tangible personal property everywhere owned or rented and used by the taxpayer's consolidated business during the tax period; and

(B) the cumulative intangible drilling and development costs capitalized or expensed for federal income tax purposes under 26 U.S.C. 263(c) (Internal Revenue Code), for the producing oil and gas wells everywhere of the taxpayer's consolidated business.

(f) The extraction factor of a taxpayer subject to this section is a fraction,

(1) the numerator of which is the sum of the following for the tax period:

(A) the number of barrels of the taxpayer's oil (net of royalty to an unrelated party) produced from or allocated to leases or properties of the taxpayer in this state; and

(B) one-sixth of the number of Mcf of the taxpayer's gas (net of royalty to an unrelated party) produced from or allocated to leases or properties of the taxpayer in this state, excluding reinjected gas; and

(2) the denominator of which is the sum of the following for the tax period:

(A) the number of barrels of oil of the taxpayer's consolidated business (net of royalty to an unrelated party) produced from or allocated to leases or properties of the taxpayer's consolidated business everywhere; and

(B) one-sixth of the number of Mcf of gas of the taxpayer's consolidated business (net of royalty to an unrelated party) produced from or allocated to leases or properties of the taxpayer's consolidated business everywhere, excluding reinjected gas.

(g) A taxpayer that has signed a contract approved by the legislature as a result of submission of a proposed contract developed under AS 43.82 or as a result of acts by the legislature in implementing the purposes of AS 43.82, providing for payments in lieu of the tax under this chapter and that has nexus with the state solely as the result of the taxpayer's participation in the approved qualified project that is subject to the contract or would not, but for such participation, be engaged in the production of oil or gas from a lease or property in this state or engaged in the transportation of oil or gas by pipeline in this state, is not required to file a return under this section unless required to do so by the contract.

(h) In this section,

(1) "barrel" means the quantity of oil contained in 42 United States gallons of 231 cubic inches each, measured at a temperature of 60 degrees Fahrenheit and an absolute pressure of 14.65 pounds per square inch;

(2) "consolidated business" means a corporation or group of corporations having more than 50 percent common ownership, direct or indirect, or a group of corporations in which there is common control, either direct or indirect, as evidenced by any arrangement, contract, or agreement; the requirements of this chapter apply whether or not the taxpayer is the parent or controlling corporation;

(3) "federal taxable income" means taxable income as the term is used in AS 43.20.011 - 43.20.065;

(4) "gas" means all hydrocarbons produced that are not defined as oil, including all liquid hydrocarbons extracted at a gas processing plant;

(5) "lease or property" has the meaning given it by the department in its regulations;

(6) "Mcf " means the quantity of gas contained in 1,000 cubic feet of space, measured at a temperature of 60 degrees Fahrenheit and an absolute pressure of 14.65 pounds per square inch; and

(7) "oil" means crude petroleum oil and other hydrocarbons, regardless of API gravity, which are produced in liquid form, including the liquid hydrocarbons sometimes known as distillate or condensate which are recovered by separation from gas other than at a gas processing plant.



Sec. 43.20.073. - Affiliated groups.

(a) A corporation that is a member of an affiliated group shall file a return using the water's edge combined reporting method. A return under this section must include the following corporations if the corporations are part of a unitary business with the filing corporation:

(1) an affiliated corporation that is eligible to be included in a federal consolidated return under 26 U.S.C. 1501 - 1505 (Internal Revenue Code) if the corporation's property, payroll, and sales factors in the United States average

(A) 20 percent or more; or

(B) under 20 percent, if the corporation does not meet the requirements of 26 U.S.C. 861(c);

(2) a domestic international sales corporation; in this paragraph, "domestic international sales corporation" has the meaning given in 26 U.S.C. 992(a);

(3) a foreign sales corporation; in this paragraph, "foreign sales corporation" has the meaning given to the term "FSC" in 26 U.S.C. 922(a);

(4) a corporation, regardless of the place where the corporation was incorporated, if the corporation's property, payroll, and sales factors in the United States average 20 percent or more;

(5) a corporation that is incorporated in or does business in a country that does not impose an income tax, or that imposes an income tax at a rate lower than 90 percent of the United States income tax rate on the income tax base of the corporation in the United States, if

(A) 50 percent or more of the sales, purchases, or payments of income or expenses, exclusive of payments for intangible property, of the corporation are made directly or indirectly to one or more members of a group of corporations filing under the water's edge combined reporting method;

(B) the corporation does not conduct significant economic activity.

(b) When computing taxable income for a corporation under (a) of this section, the following amounts shall be excluded:

(1) 80 percent of dividend income received from foreign corporations;

(2) an amount treated as a dividend under 26 U.S.C. 78;

(3) 80 percent of the royalties accrued or received from a foreign corporation.

(c) In (b)(1) and (3) of this section, a payment is considered to be received from a corporation that is part of the unitary business if the payment is received

(1) by a member of an affiliated group included in a water's edge combined report filed under this section; and

(2) from a corporation in which the recipient owns 50 percent or more of the stock of the corporation.

(d) Dividends and royalties taxable to a corporation using the water's edge combined reporting method are in lieu of an expense attribution for income excluded under (b) of this section.

(e) The department may require a corporation that files under (a) of this section to file a report under AS 43.20.065 - 43.20.071 prepared without regard to this section if the corporation or an affiliated corporation

(1) fails to comply with regulations adopted under this chapter, including domestic disclosure spread sheet filing requirements; or

(2) does not provide information that is requested by the department that is necessary for the department to audit the taxpayer's corporate return in a reasonable period of time.

(f) This section does not apply to taxpayers subject to AS 43.20.072 engaged in

(1) the production of oil or gas from a lease or property in the state; or

(2) the transportation of oil or gas by regulated pipeline in the state.

(g) A corporation that has signed a contract approved by the legislature as a result of submission of a proposed contract developed under AS 43.82 or as a result of acts by the legislature in implementing the purposes of AS 43.82, providing for payments in lieu of the tax under this chapter and that has nexus with the state solely as the result of the corporation's participation in the approved qualified project that is subject to the contract is not required to file a return under this section unless required to do so by the contract.

(h) In this section,

(1) "affiliated corporation" means a member of an affiliated group to which the taxpayer filing a return under (a) of this section belongs;

(2) "affiliated group" means a group of two or more corporations in which 50 percent or more of the voting stock of each member of the group is directly or indirectly owned by one or more corporate or noncorporate common owners, or by one or more of the members of the group;

(3) "foreign corporation" means a corporation created or organized outside of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a possession of the United States;

(4) "water's edge combined reporting method" means a reporting method in which the only corporations besides the taxpayer that may be included in the return are the corporations listed in (a) of this section.



Sec. 43.20.080. - 43.20.140. - Allocation of nonbusiness income; net rents and royalties; capital gains and losses; interests and dividends; patent and copyright royalties; allocation of business income; apportionment by commissioner. [Repealed, Sec. 13 ch 70 SLA 1975].

Repealed or Renumbered



Sec. 43.20.150. - Definitions. [Repealed, Sec. 45 ch 113 SLA 1980].

Repealed or Renumbered






Article 03 - ADMINISTRATION

Sec. 43.20.160. - Administration.

(a) The department shall administer this chapter.

(b) [Repealed, Sec. 45 ch 113 SLA 1980].

(c) The department shall prescribe and furnish all necessary forms, and adopt and publish all necessary regulations in plain and concise language conformable with this chapter for the assessment and collection of the taxes imposed by this chapter. The department shall apply as far as practicable the administrative and judicial interpretations of the federal income tax law. The department shall also prepare a concise statement of the contents of the code sections referred to in this chapter for the information of the taxpayer and make them available to the taxpayer making a return.

(d) All money collected by the department under this chapter shall be deposited in the general fund of the state.

(e) [Repealed, Sec. 10 ch 1 SSSLA 1980].



Sec. 43.20.170. - Collection of income tax at source. [Repealed, Sec. 11 ch 1 SSSLA 1980].

Repealed or Renumbered



Sec. 43.20.172. - Information required of fish processors and buyers. [Repealed, Sec. 16 ch 82 SLA 1982].

Repealed or Renumbered



Sec. 43.20.173. - Collection of income tax at source for fish and fish products. [Repealed, Sec. 1 ch 28 SLA 1965].

Repealed or Renumbered



Sec. 43.20.180. - Credits against tax. [Repealed, Sec. 10 ch 1 SSSLA 1980].

Repealed or Renumbered



Sec. 43.20.190. - Publicity. [Repealed, Sec. 3 ch 166 SLA 1976. For law on disclosure of tax returns and reports, see AS 43.05.230 ].

Repealed or Renumbered



Sec. 43.20.200. - Review and assessment.

(a) As soon as practicable after a return is filed, the department may examine it and determine the correct amount of the tax. If an error is disclosed by the examination, the department shall so notify the taxpayer by first-class mail. The taxpayer may petition for redetermination of deficiency as provided in AS 43.05.240 .

(b) The same period of limitation upon the assessment and collection of taxes imposed under this chapter and the same exceptions to it shall apply as provided in 26 U.S.C. 6501 - 6503 (Internal Revenue Code). In the case of additional tax due by reason of a modification, recomputation, or determination of deficiency in a taxpayer's federal income tax return, the period of limitation on assessment commences from the date that the notice required in AS 43.20.030 (d) is filed, and if no notice is filed the tax may be assessed at any time.



Sec. 43.20.210. - Additional penalty tax. [Repealed, Sec. 3 ch 166 SLA 1976. For civil penalty, see AS 43.05.220 ].

Repealed or Renumbered



Sec. 43.20.215. - Penalty for late payment of refund. [Repealed, Sec. 10 ch 1 SSSLA 1980].

Repealed or Renumbered






Article 04 - ENFORCEMENT

Sec. 43.20.220. - Enforcement. [Repealed, Sec. 45 ch 113 SLA 1980. For current law, see AS 43.10.032 ].

Repealed or Renumbered



Sec. 43.20.230. - Lien. [Repealed, Sec. 4 ch 94 SLA 1976. For current law, see AS 43.10.035 ].

Repealed or Renumbered



Sec. 43.20.240. - Recording lien and certificate of discharge. [Repealed, Sec. 45 ch 113 SLA 1980. For current law, see AS 43.10.042 ].

Repealed or Renumbered



Sec. 43.20.250. - Action to enforce lien.

In a case where there is a refusal or neglect to pay a tax, including interest, penalty, additional amount, or addition to the tax, together with additional costs that accrue, the attorney general, at the request of the department may file an action in the superior court to enforce the lien of the state for the tax upon property and rights to property, real or personal, or to subject the property and rights to property owned by the delinquent, or in which the delinquent has a right, title, or interest to the payment of the tax. The action shall be commenced and pursued in the manner provided for the foreclosure of liens in AS 09.45.170 - 09.45.220, which are applicable to tax liens arising under this chapter to the extent that the provisions are not inconsistent with other provisions of this chapter. The action may be started at any time within six years after the lien arises.



Sec. 43.20.260. - Suspension of licenses. [Repealed, Sec. 45 ch 113 SLA 1980. For current law, see AS 43.10.045 ].

Repealed or Renumbered



Sec. 43.20.270. - Distraint on property.

(a) The department may collect taxes, with interest, penalties, and other additional amounts permitted by law, by distraint and sale, in the manner provided in this section, of the property of a person liable to pay the taxes, interest, penalties, or other additional amounts, who neglects or refuses to pay them within 10 days from the mailing of notice and demand for payment of them, and who has not appealed from the assessment of the taxes, interest, penalties, and other additional amounts determined under AS 43.05.240 or following appeal taken under AS 43.05.241 or 43.05.242.

(b) Notwithstanding the provisions of AS 09.38 or any other provision of law exempting property from execution, only the following property, if it belongs to the head of a family, is exempt from distraint and sale under this chapter:

(1) the schoolbooks and wearing apparel necessary for the family;

(2) arms for personal use;

(3) one cow, two hogs, five sheep and their wool, but the aggregate market value of the sheep may not exceed $50;

(4) the necessary food for the exempt cow, hogs, and sheep, for not more than 30 days;

(5) fuel to an amount not greater than $25;

(6) provisions to an amount not greater than $50;

(7) household furniture kept for use to an amount not greater than $300; and

(8) the books, tools, or implements of a trade or profession, to an amount not greater than $100.

(c) In case of neglect or refusal to pay taxes or deficiencies as provided in this chapter, the department may levy, or, by warrant issued by it, authorize a deputy or agent to levy upon, seize and sell all property, except exempt property belonging to the person, for the payment of the amount due, with interest and penalty for nonpayment, and also of a further amount sufficient for the fees, costs, and expenses of the levy.

(d) When distraint is made, as provided in this section

(1) the deputy or agent charged with the collection shall make or have made an account of the property distrained, a copy of which, signed by the deputy or agent making the distraint, shall be left with the owner or possessor of the property, or at the dwelling or usual place of business of the owner or possessor, with a person of suitable age and discretion, if a person of suitable age and discretion can be found, or if the taxpayer is a corporation, with an officer, manager, general agent, or agent for process, with a note of the amount demanded and the time and place of sale;

(2) the deputy or agent shall immediately publish a notice of the time and place of sale, together with a description of the property distrained, in a newspaper within the judicial district in which the distraint is made, and in the discretion of the department have the notice publicly posted in three public places within five miles of the place where the sale is to be held, one of the notices to be posted at the post office nearest to the place where the sale is to be made; and

(3) the time of sale may not be less than 10 nor more than 60 days from the date of the notification to the owner or possessor of the property, and the place proposed for the sale may not be more than five miles from the place of making the distraint; the sale may be adjourned from time to time by the deputy or agent, if the deputy or agent considers it advisable, but not for more than 90 days in all.

(e) When property is advertised for sale under distraint, the deputy or agent making the seizure shall proceed to sell the property at public auction, offering the property at not less than a fair minimum price, including the expenses of making the seizure and of advertising the sale, and if the amount bid for the property at the sale is not equal to the fair minimum price so fixed, the agent or deputy conducting the sale may declare the property to be purchased by the agent or deputy for the state. The property so purchased may be sold by the deputy or agent under regulations prescribed by the department.

(f) The property distrained shall be restored to the owner or possessor if, before the sale, payment of the amount due is made to the deputy or agent charged with the collection, together with the fees and other charges; but in case of nonpayment, the deputy or agent shall proceed to sell the property at public auction. The owner of real property sold under this section, the owner's heir, executor, or administrator, or a person in behalf of the owner may redeem the property sold or a particular tract of the property at any time within 120 days after the sale of the property or tract. The property or tract may be redeemed upon payment to the purchaser or, if the purchaser cannot be found in the state, then to the commissioner of revenue for the use of the purchaser, the purchaser's heirs, or assigns, the amount paid by the purchaser and interest on it at the rate of 12 percent a year. If land sold is redeemed under this subsection, the commissioner shall cause entry of the fact to be made upon the record mentioned in (g)(6) of this section and the entry shall be evidence of such redemption.

(g) The following provisions apply to sale of property under this section.

(1) In the case of property sold under this section, the deputy or agent conducting the sale shall give to the purchaser a certificate of sale upon payment in full of the purchase price. In the case of real property, the certificate shall set out the real property purchased, for whose taxes the same was sold, the name of the purchaser, and the price paid for it.

(2) In the case of real property sold under this section and not redeemed in the manner and within the time provided in (f) of this section, the commissioner shall execute to the purchaser of the real property at the sale a deed of the real property so purchased, reciting the facts set out in the certificate.

(3) If real property is declared purchased by the deputy or agent for the state at a sale under (e) of this section, the deputy or agent shall at the proper time execute a deed for it after its preparation and the endorsement of approval as to its form by the attorney general and, without delay, cause the deed to be duly recorded in the proper registry of deeds.

(4) In all cases of sale of property under this section other than real property, the certificate of sale

(A) is prima facie evidence of the right of the deputy or agent to make the sale, and conclusive evidence of the regularity of the proceedings in making the sale;

(B) transfers to the purchaser all right, title, and interest of the delinquent in and to the property sold;

(C) where the property consists of stock, is notice, when received, to a corporation, company, or association of the transfer, and is authority to the corporation, company, or association to record the transfer on their books and records in the same manner as if the stock was transferred or assigned by the party holding the stock in lieu of an original or prior certificate, which is void, whether cancelled or not; and

(D) where the subject of sale is security or other evidence of debt, is a good and valid receipt to the person holding it, as against a person holding or claiming to hold possession of the security or other evidence of debt.

(5) In the case of the sale of real property under this section

(A) the deed of sale given under (2) of this subsection is prima facie evidence of the facts stated in it; and

(B) if the proceedings of the commissioner or a deputy or agent of the commissioner as set out have been substantially in accordance with the provisions of law, the deed is considered and operates as a conveyance of all the right, title, and interest the party delinquent had in and to the real property thus sold at the time the lien of the state attached to it.

(6) The commissioner or a deputy or agent of the commissioner shall keep a record of all sales of real property under this section and of redemption of the property. The record shall set out the tax for which the sale was made, the date of seizure and sale, the name of the party assessed and all proceedings in making the sale, the amount of expenses, the names of the purchasers, and the date of the deed. A copy of the record or a part of it certified by the commissioner is evidence in any court of the truth of the facts stated in it.

(h) When property liable to distraint for taxes is not divisible, so as to enable the department by sale of a part of it to raise the whole amount of the tax or deficiency, with all costs and charges, the whole of the property shall be sold, and the surplus of the proceeds of the sale, after making allowance for the amount of the tax or deficiency, interest, penalties, and additions to it and for the costs and charges of the distraint and sale, shall be surrendered to the owner of the property.

(i) If property seized and sold under this section is not sufficient to satisfy the claim of the state for which distraint or seizure is made, the deputy or agent may, thereafter, and as often as is necessary, proceed to seize and sell in like manner any other property liable to seizure of the taxpayer against whom the claim exists until the amount due from the taxpayer, together with all expenses, is fully paid.

(j) A person in possession of property, or rights to property, which is subject to distraint, upon which a levy is made, shall, upon demand by the deputy or agent making the levy, surrender the property or rights to the deputy or agent, unless the property or right is, at the time of the demand, subject to an attachment under judicial process. A person who fails or refuses to so surrender the property or rights is personally liable to the state in a sum equal to the value of the property or rights not so surrendered, but not exceeding the amount of the taxes or deficiencies, including penalties, and interest, for the collection of which levy is made, together with costs and interest from the date of the levy.

(k) All persons shall, on demand of an agent or deputy about to distrain or having distrained on property, or rights of property, exhibit all books containing evidence or statements relating to the subject of distraint, or the property or rights of property liable to distraint for the tax due.

(l) The department shall by regulation determine the fees and charges to be allowed in cases of distraint, and may determine whether an expense incurred in making a distraint or seizure is necessary.

(m) The period of limitation upon distraint is the same as provided under 26 U.S.C. 6501(c), 6502(a), and 6503(a) (Internal Revenue Code). In determining the running of a period of limitation in respect of distraint, the distraint is considered to begin when the levy upon property is made.

(n) The provisions of this chapter are not exclusive but are in addition to all other existing remedies provided by law for the enforcement of the revenue laws of the state.

(o) The department may be made a party defendant in an action by a person aggrieved by the unlawful seizure or sale of the person's property, but only the state is responsible for a final money judgment secured against the department, and the judgment shall be satisfied out of the general fund of the state treasury.

(p) The department shall adopt and publish all necessary regulations for the enforcement of this section.

(q) In this section "person" includes an officer or employee of a corporation or a member or employee of a partnership, who as an officer, employee, or member is under a duty to perform the act in respect of which the violation occurs.

(r) In AS 43.20.250 - 43.20.270

(1) "property" means all property, real and personal, tangible and intangible, a right, title, or interest to property, and, without limitation, stocks, securities, bank accounts, and evidences of debt.

(2) "taxes" includes deficiencies in respect to the taxes.






Article 05 - GENERAL PROVISIONS

Sec. 43.20.280. - Taxpayers' remedies. [Repealed, Sec. 3 ch 166 SLA 1976. For current law, see AS 43.05.240 ].

Sec. 43.20.280. Taxpayers' remedies. [Repealed, Sec. 3 ch 166 SLA 1976. For current law, see AS 43.05.240 ].

Repealed or Renumbered



Sec. 43.20.290. - Exclusive state authority.

No tax may be levied and collected upon the net income of resident or nonresident individuals by a general law city or by a home rule city or any other political subdivision of the state.



Sec. 43.20.300. - References to Internal Revenue Code.

(a) The provisions of the Internal Revenue Code as now in effect or hereafter amended mentioned in this chapter are incorporated in this chapter by reference and have effect as though fully set out in this chapter.

(b) When portions of the Internal Revenue Code incorporated by reference as provided in (a) of this section refer to rules and regulations adopted by the United States Commissioner of Internal Revenue, or hereafter adopted, they are regarded as regulations adopted by the department under and in accord with the provisions of this chapter, unless and until the department adopts specific regulations in place of them conformable with this chapter.



Sec. 43.20.310. - , 43.20.320. Taxable years to which applicable; arrangement and classification. [Repealed, Sec. 62 ch 21 SLA 1991].

Repealed or Renumbered



Sec. 43.20.330. - Penalties. [Repealed, Sec. 3 ch 169 SLA 1972].

Repealed or Renumbered



Sec. 43.20.335. - Penalties. [Repealed, Sec. 46 ch 113 SLA 1980. For current law, see AS 43.05.220 and 43.05.290].

Repealed or Renumbered



Sec. 43.20.340. - Definitions.

In this chapter,

(1) "bank" means a financial institution including a national banking association;

(2) "corporation" includes an association, joint-stock company, and an insurance company;

(3) [Repealed, Sec. 38 ch 168 SLA 1990].

(4) "fiscal year" means an accounting period of 12 months ending on the last day of a month other than December;

(5) "includes" and "including" when used in a definition do not exclude other things otherwise within the meaning of the word defined;

(6) "Internal Revenue Code" means the Internal Revenue Code of the United States (26 U.S.C.) as the code exists now or as hereafter amended, as the code and amendments apply to the normal taxes and surtax on net incomes, which amendments are operative for the purposes of this chapter as of the time they became operative or will become operative under federal law;

(7) "part-year resident" means an individual who enters or leaves the state during the taxable year and who has resided or was domiciled in the state for a period of less than 12 months during the taxable year;

(8) "person" means an individual, a trust or estate, or partnership, or a corporation;

(9) "taxable year" means the calendar year or the fiscal year ending during the calendar year upon the basis of which the net income is computed under this chapter; "taxable year" includes, in the case of a return made for a fractional part of a year under this chapter, the period for which the return is made;

(10) "taxpayer" means a person subject to a tax imposed by this chapter;

(11) "trade or business" includes the engaging in or carrying on of a trade, business, profession, vocation, employment, and rendition of services or commercial activity and includes the performance of the function of a public office.



Sec. 43.20.350. - Short title.

This chapter may be cited as the Alaska Net Income Tax Act.









Chapter 43.21. - OIL AND GAS CORPORATE INCOME TAX



Chapter 43.23. - PERMANENT FUND DIVIDENDS

Sec. 43.23.005. - Eligibility.

(a) An individual is eligible to receive one permanent fund dividend each year in an amount to be determined under AS 43.23.025 if the individual

(1) applies to the department;

(2) is a state resident on the date of application;

(3) was a state resident during the entire qualifying year;

(4) has been physically present in the state for at least 72 consecutive hours at some time during the prior two years before the current dividend year;

(5) is

(A) a citizen of the United States;

(B) an alien lawfully admitted for permanent residence in the United States;

(C) an alien with refugee status under federal law; or

(D) an alien that has been granted asylum under federal law;

(6) was, at all times during the qualifying year, physically present in the state or, if absent, was absent only as allowed in AS 43.23.008 ; and

(7) was in compliance during the qualifying year with the military selective service registration requirements imposed under 50 U.S.C. App. 453 (Military Selective Service Act), if those requirements were applicable to the individual, or has come into compliance after being notified of the lack of compliance.

(b) [Repealed, Sec. 18 ch 4 SLA 1992].

(c) A parent, guardian, or other authorized representative may claim a permanent fund dividend on behalf of an unemancipated minor or on behalf of a disabled or an incompetent individual who is eligible to receive a payment under this section. Notwithstanding (a)(2) - (4) of this section, a minor is eligible for a dividend if, during the two calendar years immediately preceding the current dividend year, the minor was born to or adopted by an individual who is eligible for a dividend for the current dividend year.

(d) Notwithstanding the provisions of (a) - (c) of this section, an individual is not eligible for a permanent fund dividend for a dividend year when

(1) during the qualifying year, the individual was sentenced as a result of conviction in this state of a felony;

(2) during all or part of the qualifying year, the individual was incarcerated as a result of the conviction in this state of a

(A) felony; or

(B) misdemeanor if the individual has been convicted of

(i) a prior felony as defined in AS 11.81.900 ; or

(ii) two or more prior misdemeanors as defined in AS 11.81.900 .

(e) [Repealed, Sec. 64 ch 21 SLA 1991].

(f) The commissioner may waive the requirement of (a)(4) of this section for an individual absent from the state

(1) in a time of national military emergency under military orders while serving in the armed forces of the United States, or for the spouse and dependents of that individual; or

(2) while in the custody of the Department of Health and Social Services in accordance with a court order under AS 47.10 or AS 47.12 and placed outside of the state by the Department of Health and Social Services for purposes of medical or behavioral treatment.

(g) For purposes of applying (d)(1) of this section, the date the court imposes a sentence or suspends the imposition of sentence shall be treated as the date of conviction. For purposes of applying (d)(2)(B) of this section, multiple convictions arising out of a single criminal episode shall be treated as a single conviction.

(h) If an individual who would otherwise have been eligible for a permanent fund dividend dies after applying for the dividend but before the dividend is paid, the department shall pay the dividend to a personal representative of the estate or to a successor claiming personal property under AS 13.16.680 . If an individual who would otherwise have been eligible for a dividend and who did not apply for the dividend dies during the application period, a personal representative of the estate or a successor claiming personal property under AS 13.16.680 may apply for and receive the dividend. Notwithstanding AS 43.23.011 , the application for the dividend may be filed by the personal representative or the successor at any time before the end of the application period for the next dividend year.



Sec. 43.23.008. - Allowable absences.

(a) Subject to (b) and (c) of this section, an otherwise eligible individual who is absent from the state during the qualifying year remains eligible for a current year permanent fund dividend if the individual was absent

(1) receiving secondary or postsecondary education on a full-time basis;

(2) receiving vocational, professional, or other specific education on a full-time basis for which, as determined by the Alaska Commission on Postsecondary Education, a comparable program is not reasonably available in the state;

(3) serving on active duty as a member of the armed forces of the United States or accompanying, as that individual's spouse, minor dependent, or disabled dependent, an individual who is

(A) serving on active duty as a member of the armed forces of the United States; and

(B) eligible for a current year dividend;

(4) serving under foreign or coastal articles of employment aboard an oceangoing vessel of the United States merchant marine;

(5) receiving continuous medical treatment recommended by a licensed physician or convalescing as recommended by the physician that treated the illness if the treatment or convalescence is not based on a need for climatic change;

(6) providing care for a parent, spouse, sibling, child, or stepchild with a critical life-threatening illness whose treatment plan, as recommended by the attending physician, requires travel outside the state for treatment at a medical specialty complex;

(7) providing care for the individual's terminally ill family member;

(8) settling the estate of the individual's deceased parent, spouse, sibling, child, or stepchild, provided the absence does not exceed 220 cumulative days;

(9) serving as a member of the United States Congress;

(10) serving on the staff of a member from this state of the United States Congress;

(11) serving as an employee of the state in a field office or other location;

(12) accompanying a minor who is absent under (5) of this subsection;

(13) accompanying another eligible resident who is absent for a reason permitted under (1), (2), (5) - (12), or (14) of this subsection as the spouse, minor dependent, or disabled dependent of the eligible resident;

(14) for any reason consistent with the individual's intent to remain a state resident, provided the absence or cumulative absences do not exceed

(A) 180 days in addition to any absence or cumulative absences claimed under (3) of this subsection if the individual is not claiming an absence under (1), (2), or (4) - (13) of this subsection;

(B) 120 days in addition to any absence or cumulative absences claimed under (1) - (3) of this subsection if the individual is not claiming an absence under (4) - (13) of this subsection but is claiming an absence under (1) or (2) of this subsection; or

(C) 45 days in addition to any absence or cumulative absences claimed under (1) - (13) of this subsection if the individual is claiming an absence under (4) - (13) of this subsection.

(b) An individual may not claim an allowable absence under (a)(1) - (13) of this section unless the individual was a resident of the state for at least six consecutive months immediately before leaving the state.

(c) An otherwise eligible individual who has been eligible for the immediately preceding 10 dividends despite being absent from the state for more than 180 days in each of the related 10 qualifying years is only eligible for the current year dividend if the individual was absent 180 days or less during the qualifying year. This subsection does not apply to an absence under (a)(9) or (10) of this section or to an absence under (a)(13) of this section if the absence is to accompany an individual who is absent under (a)(9) or (10) of this section.

(d) For purposes of (a)(7) of this section, "family member" means a person who is

(1) legally related to the individual through marriage or guardianship; or

(2) the individual's sibling, parent, grandparent, son, daughter, grandson, granddaughter, uncle, aunt, niece, nephew, or first cousin.



Sec. 43.23.010. - Eligibility for permanent fund dividend. [Repealed, Sec. 22 ch 102 SLA 1982].

Repealed or Renumbered



Sec. 43.23.011. - Application period.

(a) An application for a permanent fund dividend shall be filed during the period that begins January 2 and ends March 31 of that dividend year.

(b) An otherwise eligible individual may apply for a current year dividend after March 31 of that year if the individual was eligible during the application period under (a) of this section for hostile fire or imminent danger pay while serving on active duty as a member of the armed forces of the United States. The individual must apply under this subsection within 90 days after the last day the individual was eligible for hostile fire or imminent danger pay. If the individual was eligible for hostile fire or imminent danger pay on March 31 of the current dividend year, the 90-day application period extension begins on the first day after March 31 that the individual was no longer eligible for the pay.

(c) The commissioner may permit an individual to apply for a permanent fund dividend for any year after the application deadline under (a) or (b) of this section if the individual

(1) at any time during the application period for that dividend established in (a) or (b) of this section,

(A) served on active duty as a member of the armed forces of the United States; and

(B) was eligible for hostile fire or imminent danger pay; and

(2) demonstrates a reasonable cause for the delay in applying for that dividend.



Sec. 43.23.015. - Application and proof of eligibility.

(a) The commissioner shall adopt regulations under the Administrative Procedure Act (AS 44.62) for determining the eligibility of individuals for permanent fund dividends. The commissioner may require an individual to provide proof of eligibility, and the commissioner may use other information available from other state departments or agencies to determine the eligibility of an individual. The commissioner shall consider all relevant circumstances in determining the eligibility of an individual. However, the residency of an individual's spouse may not be the principal factor relied upon by the commissioner in determining the residency of the individual.

(b) The department shall prescribe and furnish an application form for claiming a permanent fund dividend. The application must include notice of the penalties provided for under AS 43.23.035 and contain a statement of eligibility and a certification of residency.

(c) Except as provided in (d) of this section or as may be provided by regulations adopted by the department, an individual must personally sign the application for permanent fund dividends, including the certification of residency required under (b) of this section.

(d) The application and certification of residency of an unemancipated individual under 18 years of age or of a disabled or an incompetent individual must be signed by the individual's parent, legal guardian, or other authorized representative. An individual may complete, sign, and file an application on behalf of a member of the armed forces of the United States who is serving on active duty outside of the United States if the individual has a power of attorney from the member of the armed forces that authorizes, in specific or general terms, the individual to file that application.

(e) If a public agency claims a permanent fund dividend on behalf of an individual, the public agency shall hold the dividend in trust for the individual. Money held in trust under this subsection shall be invested by the commissioner in accordance with AS 37.10.070 .

(f) A minor or a disabled or an incompetent individual may not maintain a claim against the state or an officer or employee of the state based on the manner in which the parent, guardian, or authorized representative other than a public agency of the state managed or disposed of permanent fund dividends received on behalf of the minor or disabled or incompetent individual.

(g) If an individual is aggrieved by a decision of the department determining the individual's eligibility for a permanent fund dividend or the individual's authority to claim a permanent fund dividend on behalf of another, the individual may, upon payment of a $25 appeal fee, request the department to review its decision. Within 12 months after the administrative appeal is filed, the department shall provide the individual with a final written decision. If the individual is aggrieved by the decision of the department after all administrative proceedings, the individual may appeal that decision to the superior court in accordance with AS 44.62.560 . An appeal to the court under this section does not entitle the aggrieved individual to a trial de novo. The appeal shall be based on the record of the administrative proceeding from which appeal is taken and the scope of appeal is limited to matters contained in the record of the administrative proceeding. If, as a result of an administrative proceeding or a court appeal, the individual prevails, the $25 appeal fee shall be returned to the individual by the department.

(h) The penalty and enforcement provisions of AS 43.23.035 apply to an individual who claims a permanent fund dividend on behalf of another.

(i) An indigent individual may apply for a waiver of the appeal fee required under (g) of this section. The department shall prescribe and furnish a form for that purpose. The department shall grant the waiver if, during the year immediately preceding the year the form is submitted to the department, the individual was a member of a family with an income equal to or less than the federal poverty guidelines for Alaska set by the United States Department of Health and Human Services.



Sec. 43.23.016. - Voter registration.

The commissioner shall include, at the department's expense, voter registration forms prepared under AS 15.07.070 (b) in the permanent fund dividend application packet. The forms must include a notice that an individual is not required to register to vote in order to be eligible to receive a permanent fund dividend. For purposes of maintaining accurate voter registration records, the commissioner shall provide the director of elections with the mailing addresses of all applicants for a permanent fund dividend.



Sec. 43.23.017. - Applicant information confidential.

Information on each permanent fund dividend application, except the applicant's name, is confidential. The department may only release information that is confidential under this section

(1) to a local, state, or federal government agency;

(2) in compliance with a court order;

(3) to the individual who or agency that files an application on behalf of another;

(4) to a banking institution to verify the direct deposit of a permanent fund dividend or correct an error in that deposit;

(5) as directed to do so by the applicant; and

(6) to a contractor who has a contract with a person entitled to obtain the information under (1) - (5) of this section to receive, store, or manage the information on that person's behalf; a contractor receiving data under this paragraph may only use the data as directed by and for the purposes of the person entitled to obtain the information.



Sec. 43.23.020. - Proof of eligibility. [Repealed, Sec. 22 ch 102 SLA 1982].

Repealed or Renumbered



Sec. 43.23.025. - Amount of dividend.

(a) By October 1 of each year, the commissioner shall determine the value of each permanent fund dividend for that year by

(1) determining the total amount available for dividend payments, which equals

(A) the amount of income of the Alaska permanent fund transferred to the dividend fund under AS 37.13.145 (b) during the current year;

(B) plus the unexpended and unobligated balances of prior fiscal year appropriations that lapse into the dividend fund under AS 43.23.045(d);

(C) less the amount necessary to pay prior year dividends from the dividend fund in the current year under AS 43.23.005 (h) and under AS 43.23.055(3) and (7);

(D) less the amount necessary to pay dividends from the dividend fund due to eligible applicants who, as determined by the department, filed for a previous year's dividend by the filing deadline but who were not included in a previous year's dividend computation;

(E) less appropriations from the dividend fund during the current year, including amounts to pay costs of administering the dividend program and the hold harmless provisions of AS 43.23.075 ;

(2) determining the number of individuals eligible to receive a dividend payment for the current year and the number of estates and successors eligible to receive a dividend payment for the current year under AS 43.23.005 (h); and

(3) dividing the amount determined under (1) of this subsection by the amount determined under (2) of this subsection.

(b) [Repealed, Sec. 5 ch 68 SLA 1991].



Sec. 43.23.028. - Public notice.

(a) By October 1 of each year, the commissioner shall give public notice of the value of each permanent fund dividend for that year and notice of the information required to be disclosed under (3) of this subsection. In addition, the stub attached to each individual dividend disbursement advice must

(1) disclose the amount of each dividend attributable to income earned by the permanent fund from deposits to that fund required under art. IX, sec. 15, Constitution of the State of Alaska;

(2) disclose the amount of each dividend attributable to income earned by the permanent fund from appropriations to that fund and from amounts added to that fund to offset the effects of inflation;

(3) disclose the amount by which each dividend has been reduced due to each appropriation from the dividend fund, including amounts to pay the costs of administering the dividend program and the hold harmless provisions of AS 43.23.075 ;

(4) include a statement that an individual is not eligible for a dividend when

(A) during the qualifying year, the individual was convicted of a felony;

(B) during all or part of the qualifying year, the individual was incarcerated as a result of the conviction of a

(i) felony; or

(ii) misdemeanor if the individual has been convicted of a prior felony or two or more prior misdemeanors;

(5) include a statement that the legislative purpose for making individuals listed under (4) of this subsection ineligible is to

(A) obtain reimbursement for some of the costs imposed on the state criminal justice system related to incarceration or probation of those individuals;

(B) provide funds for services for and payments to crime victims and for grants for the operation of domestic violence and sexual assault programs;

(6) disclose the total amount that would have been paid during the previous fiscal year to individuals who were ineligible to receive dividends under AS 43.23.005 (d) if they had been eligible;

(7) disclose the total amount appropriated for the current fiscal year under (b) of this section for each of the funds and agencies listed in (b) of this section.

(b) To the extent that amounts appropriated for a fiscal year do not exceed the total amount that would have been paid during the previous fiscal year to individuals who were ineligible to receive dividends under AS 43.23.005 (d) if they had been eligible, the notice requirements of (a)(3) of this section do not apply to appropriations from the dividend fund to

(1) the crime victim compensation fund established under AS 18.67.162 for payments to crime victims;

(2) the council on domestic violence and sexual assault established under AS 18.66.010 for grants for the operation of domestic violence and sexual assault programs;

(3) the Department of Corrections for incarceration and probation programs;

(4) the office of victims' rights; or

(5) nonprofit victims' rights organizations for grants for services to crime victims.



Sec. 43.23.030. - Amount of dividend. [Repealed, Sec. 22 ch 102 SLA 1982].

Repealed or Renumbered



Sec. 43.23.033. - Subpoena power.

(a) The commissioner or the commissioner's designee at the director level may issue subpoenas to compel the production of books, papers, correspondence, memoranda, and other records considered necessary as evidence in connection with an investigation under or the administration of this chapter.

(b) In case of refusal to obey a subpoena issued to any person under (a) of this section, the superior court may, upon application by the department, issue an order requiring the person to appear before the department to produce evidence if ordered. Failure to obey the order of the court is punishable as contempt.

(c) A person who, without just cause, fails or refuses to produce books, papers, correspondence, memoranda, and other records, if it is in the person's power to do so, in obedience to a subpoena of the department or an authorized representative of it, upon conviction, is punishable by a fine of not more than $200, or by imprisonment for not more than 60 days, or by both. Each day the failure or refusal continues is a separate offense.



Sec. 43.23.035. - Penalties and enforcement.

(a) In addition to any criminal penalties imposed by state law, if an individual is convicted of a crime in connection with a false statement made in a certification required under AS 43.23.015 , and the conviction is not reversed, that individual forfeits all permanent fund dividends paid and is not eligible for a future permanent fund dividend.

(b) If the commissioner determines that a permanent fund dividend should not have been claimed by or paid to an individual, the commissioner may use all collection procedures or remedies available for collection of taxes under this title to recover the payment of a permanent fund dividend that was improperly made. A notice of an improperly paid dividend must be sent to the individual within

(1) three years after the improper payment is sent; or

(2) six years after the improper payment is sent if the commissioner determines that the individual exercised gross negligence or recklessly disregarded a material fact in connection with a false statement made in an application.

(c) An individual who, in claiming a permanent fund dividend, or an individual who, in certifying another person's eligibility, wilfully misrepresents, exercises gross negligence, or recklessly disregards a material fact pertaining to eligibility forfeits the dividend, is subject to a civil fine of up to $5,000, and loses eligibility to receive the next five dividends following the forfeited dividends. The commissioner may commence proceedings in court to enforce this subsection.

(d) If notice is not sent within the time required under (b) of this section, administrative or judicial proceedings may not be commenced for recovery of an improperly paid dividend. The time limitations of (b) of this section do not apply if a dividend is forfeited under (a) of this section or if it is more probable than not that an individual has committed a crime in connection with a false statement made in an application.



Sec. 43.23.040. - Penalties and enforcement. [Repealed, Sec. 22 ch 102 SLA 1982].

Repealed or Renumbered



Sec. 43.23.045. - Dividend fund.

(a) The dividend fund is established as a separate fund in the state treasury. The dividend fund shall be administered by the commissioner and shall be invested by the commissioner in the same manner as provided in AS 37.10.070 .

(b) [Repealed, Sec. 29 ch 134 SLA 1992].

(c) [Repealed, Sec. 24 ch 99 SLA 1985].

(d) Unless specified otherwise in an appropriation act, the unexpended and unobligated balance of an appropriation to implement this chapter lapses into the dividend fund on June 30 of the fiscal year for which the appropriation was made and shall be used in determining the amount of and paying the subsequent year's dividend as provided in AS 43.23.025(a)(1)(B).

(e) [Repealed, Sec. 29 ch 134 SLA 1992].



Sec. 43.23.050. - Dividend fund established. [Repealed, Sec. 22 ch 102 SLA 1982].

Repealed or Renumbered



Sec. 43.23.055. - Duties of the department.

The department shall

(1) annually pay permanent fund dividends from the dividend fund;

(2) subject to AS 43.23.011 and paragraph (8) of this section, adopt regulations under AS 44.62 (Administrative Procedure Act) that establish procedures and time limits for claiming a permanent fund dividend; the department shall determine the number of eligible applicants by October 1 of the year for which the dividend is declared and pay the dividends by December 31 of that year;

(3) adopt regulations under AS 44.62 (Administrative Procedure Act) that establish procedures and time limits for an individual upon emancipation or upon reaching majority to apply for permanent fund dividends not received during minority because the parent, guardian, or other authorized representative did not apply on behalf of the individual;

(4) assist residents of the state, particularly in rural areas, who because of language, disability, or inaccessibility to public transportation need assistance to establish eligibility and to apply for permanent fund dividends;

(5) use a list of individuals ineligible for a dividend under AS 43.23.005(d) provided annually by the Department of Corrections and the Department of Public Safety to determine the number and identity of those individuals;

(6) adopt regulations that are necessary to implement AS 43.23.005(d);

(7) adopt regulations that establish procedures for the parent, guardian, or other authorized representative of a disabled individual to apply for prior year permanent fund dividends not received by the disabled individual because no application was submitted on behalf of the individual;

(8) adopt regulations that establish procedures for an individual to apply to have a dividend disbursement under AS 37.25.050 (a)(2) reissued if it is not collected within two years after the date of its issuance; however, the department may not establish a time limit within which an application to have a disbursement reissued must be filed;

(9) provide any information, upon request, contained in permanent fund dividend records to the child support services agency created in AS 25.27.010 , or the child support enforcement agency of another state, for child support purposes authorized under law; if the information is contained in an electronic data base, the department shall provide the requesting agency with either

(A) access to the data base; or

(B) a copy of the information in the data base and a statement certifying its contents.



Sec. 43.23.060. - Duties of the department. [Repealed, Sec. 22 ch 102 SLA 1982].

Repealed or Renumbered



Sec. 43.23.065. - Exemption of and levy on permanent fund dividends.

(a) Except as provided in (b) of this section, 20 percent of the annual permanent fund dividend payable to an individual is exempt from levy, execution, garnishment, attachment, or any other remedy for the collection of debt. No other exemption applies to a dividend. Notwithstanding other laws, a writ of execution upon a dividend that has not been delivered to the debtor may be served on the commissioner by certified mail, return receipt requested. Upon receipt of a writ by certified mail, return receipt requested, the commissioner shall deliver that portion of the dividend executed upon to the court along with the case name and number.

(b) An exemption is not available under this section for permanent fund dividends taken to satisfy

(1) child support obligations required by court order or decision of the child support services agency under AS 25.27.140 - 25.27.220;

(2) court ordered restitution under AS 12.55.045 - 12.55.051, 12.55.100, or AS 47.12.120 (b)(4);

(3) claims on defaulted education loans under AS 43.23.067 ;

(4) court ordered fines;

(5) writs of execution under AS 09.35 of a judgment that is entered

(A) against a minor in a civil action to recover damages and court costs;

(B) under AS 34.50.020 against the parent, parents, or legal guardian of an unemancipated minor;

(6) a debt owed by an eligible individual to an agency of the state, including the University of Alaska, unless the debt is contested and an appeal is pending, or the time limit for filing an appeal has not expired;

(7) a debt owed to a person for a program for the rehabilitation of perpetrators of domestic violence required under AS 12.55.101 , AS 18.66.100(c)(15), AS 25.20.061 (3), or AS 33.16.150 (f)(2).

(c) Claims listed in (b) of this section have priority in the order listed over other claims on a permanent fund dividend whether payments are sought through legal actions for the collection of debts or through assignments from the debtor.

(d) An assignment of or levy, execution, garnishment, attachment, or other remedy for the collection of debt applied to a dividend for a year may not be accepted by the department before April 1 of that same year. AS 09.38.080 (c) and 09.38.085 do not apply to a levy on a permanent fund dividend. The department shall include the case number with a dividend or portion of a dividend transmitted to the court in response to a writ of execution or other court order. At the time payment is made to the court, the department shall send to the individual at the address provided in the individual's dividend application and to the court that issued the writ or order a notice that contains

(1) notification that all or part of the individual's dividend has been seized under a writ of execution or court order;

(2) the name and address of the court that issued the writ or order;

(3) the case number for which the writ or order was issued;

(4) the amount seized under the writ or order; and

(5) notification that the individual has 30 days from the date the notice is mailed in which to file with the court an objection to the seizure if a mistake has been made.



Sec. 43.23.066. - Claims on reimbursement for court-ordered treatment.

(a) AS 09.38 does not apply to permanent fund dividends taken under AS 47.12.155(c). Notwithstanding AS 09.35, execution on a dividend claimed under AS 47.12.155 (c) is accomplished by delivering a certified claim to the department containing the following information:

(1) the name and social security number of the individual whose dividend is being claimed;

(2) the amount the individual owes on the reimbursement claim; and

(3) a statement that

(A) the Department of Health and Social Services has notified the individual that future permanent fund dividends of the individual will be taken to satisfy the reimbursement claim;

(B) the individual was notified of the right to request a hearing and allowed 30 days after the date of the notice described in (A) of this paragraph to request the Department of Health and Social Services to hold a hearing on the reimbursement claim;

(C) the reimbursement claim has not been contested, or, if contested, that the issue has been resolved in favor of the Department of Health and Social Services; and

(D) if the reimbursement claim has been contested and resolved in favor of the Department of Health and Social Services, no appeal is pending, the time limit for filing an appeal has expired, or the appeal has been resolved in favor of the Department of Health and Social Services.

(b) The Department of Health and Social Services shall notify the individual if a dividend is claimed under (a) of this section. The notice shall be sent to the address provided in the individual's permanent fund dividend application and must provide the following information:

(1) the amount of the reimbursement claim;

(2) notice that the permanent fund dividend, or that portion of the permanent fund dividend that does not exceed the amount of the reimbursement claim, shall be paid to the Department of Health and Social Services; and

(3) notification that the individual has a right to request a hearing and has 30 days after the date the notice is mailed in which to file with the Department of Health and Social Services an objection to the dividend claim if a mistake has been made.

(c) AS 44.62.330 - 44.62.630 apply to a hearing requested by an individual under (b)(3) of this section.



Sec. 43.23.067. - Claims of defaulted education loans.

(a) AS 09.38 does not apply to a permanent fund dividend taken under AS 14.43.145 . Notwithstanding AS 09.35, the Alaska Commission on Postsecondary Education may take a permanent fund dividend under AS 14.43.145 by delivering a claim to the department certifying the following information:

(1) the name and social security number of the individual whose dividend is being claimed;

(2) the amount the individual owes on a loan awarded under AS 14.43; and

(3) a statement that the loan is in default under AS 14.43.145 , or, if the individual has requested review of the status of the loan under AS 14.43.145 (c), that a final determination has been made that the loan is in default.

(b) The Alaska Commission on Postsecondary Education shall notify the individual of a claim under (a) of this section. The notice shall be sent to the address provided in the individual's permanent fund dividend application and must provide the following information:

(1) the amount of the claim;

(2) notice that the amount of the permanent fund dividend up to the amount of the claim shall be paid to the Alaska Commission on Postsecondary Education to be credited against the individual's loan balance; and

(3) the individual's right to a hearing under (c) of this section.

(c) Within 30 days after the date of the notice under (b) of this section, the individual may request a hearing. AS 44.62.330 - 44.62.630 apply to a hearing under this section. At the hearing, the borrower has the burden to show that

(1) the commission has not sent a notice of default in compliance with AS 14.43.145 (b);

(2) the notice of default has been rescinded after review under AS 14.43.145(c); or

(3) the amount owed by the borrower is less than the amount claimed from the permanent fund dividend.

(d) If the amount owed by the borrower is determined under (c) of this section to be some amount greater than $0, but less than the amount claimed, the commission may amend its claim to the amount determined to be owing.



Sec. 43.23.068. - Claims on defaulted public assistance overpayment.

(a) AS 09.38 does not apply to permanent fund dividends taken under AS 47.05.080(b). Notwithstanding AS 09.35, execution on a dividend claimed under AS 47.05.080 (b) is accomplished by delivering a certified claim to the department containing the following information:

(1) the name and social security number of the individual whose dividend is being claimed;

(2) the amount the individual owes on the overpayment claim; and

(3) a statement that

(A) the Department of Health and Social Services has notified the individual that future permanent fund dividends of the individual will be taken to satisfy the overpayment claim;

(B) the individual was notified of the right to request a hearing and allowed 30 days from the date of the notice under (A) of this paragraph to request the Department of Health and Social Services to hold a hearing on the overpayment claim;

(C) the overpayment claim has not been contested, or, if contested, that the issue has been resolved in favor of the Department of Health and Social Services; and

(D) if the overpayment claim has been contested and resolved in favor of the Department of Health and Social Services, no appeal is pending, the time limit for filing an appeal has expired, or the appeal has been resolved in favor of the Department of Health and Social Services.

(b) The Department of Health and Social Services shall notify the individual if a dividend is claimed under (a) of this section. The notice shall be sent to the address provided in the individual's permanent fund dividend application and must provide the following information:

(1) the amount of the overpayment claim;

(2) notice that the amount of the permanent fund dividend that does not exceed the amount of the overpayment claim shall be paid to the Department of Health and Social Services; and

(3) notification that the individual has a right to request a hearing and has 30 days from the date the notice is mailed in which to file with the Department of Health and Social Services an objection to the dividend claim if a mistake has been made.

(c) AS 44.62.330 - 44.62.630 apply to a hearing requested by an individual under (b)(3) of this section.



Sec. 43.23.069. - Assignments.

(a) Except as provided in (b) of this section, a person eligible to receive a permanent fund dividend may not assign the right to the dividend. An attempted assignment of the right to receive a permanent fund dividend is against public policy and is void.

(b) A person may assign the right to receive a permanent fund dividend to a federal, state, or municipal government agency or to a court.

(c) For purposes of this section, "state agency" includes a regional housing authority created under AS 18.55.996 .



Sec. 43.23.070. - Exemption of permanent fund dividends. [Repealed, Sec. 22 ch 102 SLA 1982].

Repealed or Renumbered



Sec. 43.23.071. - Fees for processing claims and assignments.

The department shall by regulation adopted under AS 44.62 (Administrative Procedure Act) establish fees for processing claims on dividends received by the department under AS 43.23.065 , 43.23.067, or 43.23.072 and for processing assignments of dividends received by the department under AS 43.23.069 (b). The fees shall cover the administrative expenses of the department associated with the claims and assignments. Fees shall be deducted from the amount of the dividend remaining after payment of the portion claimed or assigned, or, if the entire dividend is claimed or assigned, the fees shall be deducted before the dividend is paid to the creditor or assignee.



Sec. 43.23.072. - Claims for amounts owed under the Alaska Employment Security Act.

(a) AS 09.38 does not apply to permanent fund dividends taken by the Department of Labor and Workforce Development for a claim for payment of money owed under AS 23.20 (Alaska Employment Security Act). Notwithstanding AS 09.35, execution on a dividend claimed under this section is accomplished by delivering a certified claim to the Department of Revenue containing the following information:

(1) the name and social security number of the individual whose dividend is being claimed; if the Department of Labor and Workforce Development does not have access to the individual's social security number for this purpose, the department may supply other identification information authorized under regulations to make a claim under AS 43.23.065;

(2) the amount the individual owes on the claim under AS 23.20;

(3) a statement that

(A) the Department of Labor and Workforce Development has notified the individual that future permanent fund dividends of the individual will be taken to satisfy the claim under AS 23.20;

(B) the individual was notified of the right to request a hearing under AS 23.20 and the Department of Labor and Workforce Development has allowed the individual at least 30 days after the date of the notice described in (A) of this paragraph to request a hearing on the claim;

(C) the claim under AS 23.20 has not been contested, or, if contested, the issue has been resolved in favor of the Department of Labor and Workforce Development; and

(D) if the claim under AS 23.20 has been contested and resolved in favor of the Department of Labor and Workforce Development, an appeal is not pending, the time limit for filing an appeal has expired, or the appeal has been resolved in favor of the department.

(b) The Department of Labor and Workforce Development shall notify the individual if a dividend is claimed under (a) of this section. The notice shall be sent to the mailing address provided in the individual's permanent fund dividend application and must provide the following information:

(1) the amount of the claim under AS 23.20;

(2) notice that the permanent fund dividend, or that portion of the permanent fund dividend that does not exceed the amount of the claim under AS 23.20, shall be paid to the Department of Labor and Workforce Development in accordance with priorities established in state law;

(3) notice that the individual has a right to request a hearing and has a specific time after the date that the notice is mailed in which to file with the Department of Labor and Workforce Development an objection to paying the claim from the individual's permanent fund dividend.

(c) Except as provided in (d) of this section, AS 44.62.330 - 44.62.630 apply to a hearing requested by an individual under (b) of this section. The hearing

(1) is limited to issues of identity of the individual and whether an amount is still owing in the claim under AS 23.20; and

(2) may be conducted telephonically or in writing.

(d) If the Department of Labor and Workforce Development has a notification or hearing procedure established in statute or regulation, the department may instead use that notification and hearing procedure so long as

(1) the procedure provides at least the minimum time for notice specified in (a)(3)(B) of this section for the individual to request a hearing;

(2) the notice includes the statements required by (b) of this section; and

(3) the hearing is limited to the issues specified in (c)(1) of this section.

(e) The Department of Labor and Workforce Development may adopt regulations to implement this section under AS 44.62 (Administrative Procedure Act).

(f) In a claim for payment under this section, the Department of Labor and Workforce Development may include only fines, penalties, overpayments, attorney fees, costs, and other amounts that

(1) are owed the department under other provisions of state law under which the claim under AS 23.20 is being made; and

(2) have been established by court judgment or administrative order.



Sec. 43.23.073. - Claims of the University of Alaska.

(a) AS 09.38 does not apply to a permanent fund dividend taken under AS 14.40.251 . Notwithstanding AS 09.35, the University of Alaska may take a permanent fund dividend under AS 14.40.251 by delivering a claim to the department certifying the following information:

(1) the name and social security number of the individual whose dividend is being claimed;

(2) the amount the individual owes the university; and

(3) a statement that

(A) the amount claimed is in default under AS 14.40.251 ;

(B) the university has notified the individual that future permanent fund dividends will be taken to satisfy the claim;

(C) the individual was notified of the right to request a hearing and allowed 30 days after the date of the notice described in (B) of this paragraph to request the university to hold a hearing on the claim;

(D) the claim has not been contested or, if contested, the issue has been resolved in favor of the university; and

(E) if the claim has been contested and resolved in favor of the university, no appeal is pending, the time limit for filing an appeal has expired, or the appeal has been resolved in favor of the university.

(b) The University of Alaska shall notify the individual of a claim under (a) of this section. The notice shall be sent to the address provided in the individual's permanent fund dividend application and must provide the following information:

(1) the amount of the claim;

(2) notice that the amount of the permanent fund dividend up to the amount of the claim shall be paid to the university to be credited against the individual's default balance; and

(3) notice of the individual's right to a hearing under (c) of this section.

(c) Within 30 days after the date of the notice under (b) of this section, the individual may request a hearing. AS 44.62.330 - 44.62.630 apply to a hearing under this subsection. At the hearing, the individual has the burden to show that

(1) the university has not sent a notice of default in compliance with AS 14.40.251 (b);

(2) the notice of default has been rescinded after review under AS 14.40.251(c); or

(3) the amount owed by the individual is less than the amount claimed from the permanent fund dividend.

(d) If the amount owed is determined under (c) of this section to be some amount greater than $0, but less than the amount claimed, the University of Alaska may amend its claim to the amount determined to be owing.



Sec. 43.23.075. - Eligibility for public assistance.

(a) In determining the eligibility of an individual under a public assistance program administered by the Department of Health and Social Services in which eligibility for assistance is based on financial need, the Department of Health and Social Services may not consider a permanent fund dividend as income or resources received by the recipient of public assistance or by a member of the recipient's household unless required to do so by federal law or regulation. The Department of Health and Social Services shall notify all recipients of public assistance of the effects of receiving a permanent fund dividend.

(b) An individual who is denied medical assistance under 42 U.S.C. 1396 - 1396p (Social Security Act, Title XIX) solely because of the receipt of a permanent fund dividend by the individual or by a member of the individual's household is eligible for state-funded medical assistance under AS 47.25.120 - 47.25.300 (general relief assistance program). The individual is entitled to receive, for a period not to exceed four months, the same level of medical assistance as the individual would have received under 42 U.S.C. 1396 - 1396p (Social Security Act, Title XIX) had there been no permanent fund dividend program.

(c) An individual who is denied assistance solely because permanent fund dividends received by the individual or by a member of the individual's household are counted as income or resources under federal law or regulation is eligible for cash assistance under AS 47.25.120 - 47.25.300 (general relief assistance program). Notwithstanding the limit in AS 47.25.130 , the individual is entitled to receive, for a period not to exceed four months, the same amount as the individual would have received under other public assistance programs had there been no permanent fund dividend program.



Sec. 43.23.080. - Eligibility for state public assistance payments. [Repealed, Sec. 22 ch 102 SLA 1982].

Repealed or Renumbered



Sec. 43.23.085. - Eligibility for state programs.

A program administered by the state or any of its instrumentalities or municipalities, the eligibility for which is based on financial need, may not consider a permanent fund dividend as income or resources unless required to do so by federal law or regulation.



Sec. 43.23.090. - Tax exemption. [Repealed, Sec. 22 ch 102 SLA 1982].

Repealed or Renumbered



Sec. 43.23.095. - Definitions.

In this chapter,

(1) "Alaska permanent fund" means the fund established by art. IX, Sec. 15 of the state constitution;

(2) "disabled" means physically or mentally unable to complete and sign an application due to a serious emotional disturbance, visual, orthopedic, or other health impairment, or developmental disability that is attributable to mental retardation, cerebral palsy, epilepsy, autism or other cause; "disabled" does not mean "incompetent";

(3) "dividend fund" means the fund established by AS 43.23.045 ;

(4) "individual" means a natural person;

(5) "permanent fund dividend" means a right to receive a payment from the dividend fund;

(6) "qualifying year" means the year immediately preceding January 1 of the current dividend year;

(7) "state resident" means an individual who is physically present in the state with the intent to remain indefinitely in the state under the requirements of AS 01.10.055 or, if the individual is not physically present in the state, intends to return to the state and remain indefinitely in the state under the requirements of AS 01.10.055 ;

(8) "year" means a calendar year.



Sec. 43.23.100. - Definitions. [Repealed, Sec. 22 ch 102 SLA 1982].

Repealed or Renumbered






Chapter 43.25. - ALASKA INDUSTRIAL INCENTIVE ACT



Chapter 43.26. - INDUSTRIAL INCENTIVE TAX CREDITS



Chapter 43.30. - INHERITANCE AND TRANSFER TAXES



Chapter 43.31. - ESTATE TAX LAW OF ALASKA

Sec. 43.31.011. - Tax upon estates of resident decedents.

A tax is imposed upon the transfer of the estate of a person who, at the time of death, was a resident of this state, the amount of which shall be computed as follows:

(1) Determine the amount of the credit allowable under the applicable federal revenue Act for estate, inheritance, legacy, and succession taxes actually paid to the several states.

(2) Determine for each of the other states the amount of all constitutionally valid estate, inheritance, legacy, and succession taxes, actually paid to each of the other states in respect to property owned by the decedent or subject to these taxes as a part of or in connection with the decedent's estate.

(3) Determine for each other state in which property is located that is owned by the decedent or subject to estate, inheritance, legacy, or succession taxes as a part of or in connection with the decedent's estate the proportion of the amount of the credit allowable under the applicable federal revenue Act for estate, inheritance, legacy, and succession taxes actually paid to the several states, as the value of the property taxable in that state bears to the value of the entire gross estate wherever situated.

(4) The amount of the tax is the amount of the allowable credit as determined in (1) of this section less the sum of the smaller figures of (2) or (3) of this section for each of the other states in which the decedent's property is situated. For example: The amount of allowable credit under the federal Act is $10,000 (relating to (1) in this section)

Amount of Tax Proportion of Credit Smaller of

Actually Paid from Situs of Property (2) of (3)

(relating to (2) of (relating to (3) of of this

this section) this section) section

State X $3,000 10%-$1,000

$1,000

State Y $1,000 15%-$1,500

$1,000

________

$2,000

The Alaska estate tax is $10,000 minus $2,000 equalling $8,000.



Sec. 43.31.021. - Tax upon estates of nonresident decedents.

A tax is imposed upon the transfer of real property situated in this state, upon tangible personal property having an actual situs in this state, upon intangible personal property having a business situs in this state and upon stocks, bonds, debentures, notes and other securities or obligations of corporations organized under the laws of this state, of a person who at the time of death was not a resident of this state but was a resident of the United States, the amount of which shall be a sum equal to that proportion of the amount of the credit allowable under the applicable federal revenue Act for estate, inheritance, legacy and succession taxes actually paid to the several states, as the value of the property taxable in this state bears to the value of the entire gross estate wherever situated.



Sec. 43.31.031. - Tax upon estates of alien decedents.

(a) A tax is imposed upon the transfer of real property situated and tangible personal property having an actual situs in this state and upon intangible personal property physically present in this state of a person who at the time of death was not a resident of the United States, the amount of which is a sum equal to that proportion of the credit allowable under the applicable federal revenue Act for estate, inheritance, legacy, and succession taxes actually paid to the several states, as the value of the property taxable in this state bears to the value of the estate taxable by the United States wherever situated.

(b) For the purpose of this section, stock in a corporation organized under the laws of this state shall be considered physically present in this state. The amount receivable as insurance upon the life of a decedent who at the time of death was not a resident of the United States, and any money deposited with a person carrying on the banking business by or for the decedent who was not engaged in business in the United States at the time of death, is not for the purpose of this section, considered to be physically present in this state.



Sec. 43.31.041. - Administration by Department of Revenue.

The department, except as otherwise provided, has jurisdiction and is charged with the administration and enforcement of the provisions of this chapter.



Sec. 43.31.051. - Examination of books, papers, records, etc.

(a) The department, for the purpose of ascertaining the correctness of a return, or for the purpose of making a return where none has been made, may examine books, papers, records, or memoranda, bearing upon the matter required to be included in the return; may require the attendance of persons rendering the return or of an officer or employee of those persons, or of any person having knowledge in the premises, at a convenient place in the superior court in the judicial district in which the person resides, and may take testimony with reference to the matter required by law to be included in the return, and may administer oaths to these persons.

(b) If a person subpoenaed to appear under this chapter to testify, or to produce books, papers, or other data, refuses to do so, the superior court in the judicial district in which the person resides has jurisdiction by appropriate process to compel the attendance, testimony, or production of books, papers, or other data.



Sec. 43.31.061. - Appointment, bonds and credentials of agents.

(a) The department may appoint and remove examiners and appraisers it considers necessary, these persons to have those duties and powers the department prescribes. The compensation of these examiners and appraisers shall be as the department prescribes, and they shall be reimbursed for travel expenses as provided for state employees.

(b) The department may require the examiners, appraisers, and employees as it designates to give bond payable to the state for the faithful performance of their duties in that form and with those sureties as it determines, and all premiums on these bonds shall be paid by the state.

(c) All officers empowered by law to administer oaths or employees, examiners, and appraisers appointed by the department may administer an oath to persons giving testimony before them or to take the acknowledgment of a person in respect to the returns or reports required under this chapter.

(d) All employees, examiners, and appraisers appointed by the department shall have for identification purposes proper credentials issued by the department and exhibit them upon demand.



Sec. 43.31.071. - Regulations.

The department may adopt regulations not inconsistent with this chapter as it considers necessary to enforce its provisions, and may adopt regulations as are or may be promulgated with respect to the estate tax provisions of the revenue Act of the United States insofar as they are applicable. The department may prescribe forms it considers proper for the administration of this chapter.



Sec. 43.31.081. - Information confidential. [Repealed, Sec. 3 ch 166 SLA 1976. For current law, see AS 43.05.230 ].

Repealed or Renumbered



Sec. 43.31.091. - Actions by or against department.

The department may sue and be sued but may not be required to give supersedeas or other bond in any cause or court of this state.



Sec. 43.31.101. - Special appraisers. [Repealed, Sec. 56 ch 32 SLA 1971].

Repealed or Renumbered



Sec. 43.31.111. - Notice of death or tax return.

The executor, within two months after the decedent's death, or within a like period after qualifying as executor, shall give written notice of the death to the department on the form prepared and published by the department known as the preliminary notice and report. If a federal estate tax return is required by the applicable federal revenue Act, a copy of the preliminary notice filed with the federal government may be filed with the department in place of the preliminary notice and report.



Sec. 43.31.121. - Tax return in certain cases.

The executor of an estate required by the laws of the United States to file a federal estate tax return shall file with the department within 15 months from the date of death a return consisting of an executed copy of the federal estate tax return, and shall file with this return all supplemental data, if any, as may be necessary to determine and establish the correct tax under this chapter. This return shall be made in the case of every decedent who at the time of death was not a resident of the United States and whose gross estate includes any real property situated and tangible personal property having an actual situs in the state and intangible personal property physically present in the state.



Sec. 43.31.131. - Failure to make return and extension.

If the federal taxing authorities grant an extension of time for filing a return the department shall allow a like extension of time for filing upon the filing by the executor of a copy of the federal extension with the department. An extension of time for filing a return does not operate to extend the time for payment of the tax. If a person fails to file a return at the time prescribed by law or files, wilfully or otherwise, a false or fraudulent return, the department shall make the return from its own knowledge and from information it can obtain through testimony or otherwise. A return so made by the department shall be prima facie good and sufficient for all legal purposes.



Sec. 43.31.141. - When tax due, extension and interest.

The tax imposed by this chapter is due and payable 15 months after the decedent's death and shall be paid by the executor to the department. If the department finds that the payment on the due date of tax or any part of the tax would impose undue hardship upon the estate, the department may extend the time for payment of any part, but no extension may be for more than one year and the aggregate of extensions with respect to an estate may not exceed five years from the due date. In that case, the amount in respect of which the extension is granted shall be paid on or before the date of the expiration of the period of the extension unless a further extension is granted. If the time for the payment is extended, there shall be collected, as part of this amount, interest on the tax as provided in AS 43.05.225 (1) from the due date of the tax to the date the tax is paid.



Sec. 43.31.151. - Notice of deficiency in federal estate tax.

It is the duty of the executor to file with the department within 60 days after a final determination of a deficiency in federal estate tax has been made, written notice of the deficiency. If, based upon this deficiency and the ground for it, it appears that the amount of tax previously paid is less than the amount of tax owing, the difference together with interest at the rate of seven percent a year from the due date of the tax shall be paid upon notice and demand by the department. If the executor fails to give the notice required by this section, any additional tax owing may be assessed, or a proceeding in court for the collection of the tax may be begun without assessment at any time before the filing of notice or within 30 days after the delinquent filing of notice, notwithstanding the provisions of AS 43.05.260 .



Sec. 43.31.161. - Deficiency, hearing, and procedure. [Repealed, Sec. 3 ch 166 SLA 1976. For taxpayer remedies, see AS 43.05.240 ].

Repealed or Renumbered



Sec. 43.31.171. - Civil penalties. [Repealed, Sec. 45 ch 113 SLA 1980. For current law, see AS 43.05.220 ].

Repealed or Renumbered



Sec. 43.31.181. - Receipts for taxes.

The department shall issue to the executor, upon payment of the tax imposed by this chapter, receipts in triplicate, any of which is sufficient evidence of payment, and shall entitle the executor to be credited and allowed the amount of the receipt by a court having jurisdiction to audit or settle the accounts of the executor. If the executor files a complete return and makes written application to the department for determination of the amount of the tax and discharge from personal liability, the department, as soon as possible, and in any event within one year after receipt of the application, shall notify the executor of the amount of the tax, and upon payment of the tax the executor shall be discharged from personal liability for any additional tax thereafter found to be due, and is entitled to receive from the department a receipt in writing showing the discharge; however, the discharge does not operate to release the gross estate of the lien of additional tax that may thereafter be found to be due, while the title to the gross estate remains in the executor or in the heirs, devisees, or distributees; but after the discharge is given, no part of the gross estate is subject to lien or to any claim or demand for tax after the title to the estate has passed to a bona fide purchaser for value.



Sec. 43.31.191. - Failure to pay tax.

(a) If a tax imposed by this chapter or any portion of the tax is unpaid within 90 days after it becomes due, and the time for payment is not extended, the department shall collect the tax, penalty and interest by using the remedy of distraint on real and personal property as set out in AS 43.20.270 or by issuing a warrant directed to the commissioner of public safety commanding the commissioner to

(1) levy upon and sell the real and personal property of the estate found in the state for the payment of the amount of the unpaid tax with interest and penalties, if any, as may have accrued or been assessed against it, together with the cost of executing the warrant; and

(2) return the warrant to the department and pay to it the money collected under it by a time to be specified in the warrant, not less than 60 days from the date of the warrant.

(b) The commissioner of public safety shall proceed upon the warrant in all respects, with like effect, in the manner prescribed by law for executions issued against property upon judgments of a court of record. Alias and pluries warrants may issue from time to time as the department considers proper until the entire amount of the tax, deficiency, interest, penalties and costs have been recovered.



Sec. 43.31.201. - Tax payable from entire estates and third persons.

If the tax or a part of the tax is paid or collected out of that part of the estate passing to or in possession of a person other than the executor in the capacity of executor, the person is entitled to a reimbursement out of a part of the estate still undistributed or by a just and equitable contribution by the person whose interest in the estate of the decedent would have been reduced if the tax had been paid before the distribution of the estate or whose interest in the estate is subject to an equal or prior liability for the payment of tax, debts, or other charges against the estate, it being the purpose and intent of this section that so far as is practical and unless otherwise directed by the will of the decedent, the tax shall be paid out of the estate before its distribution; but the department is not charged with enforcing contribution from a person.



Sec. 43.31.211. - Lien for unpaid taxes. [Repealed, Sec. 4 ch 94 SLA 1976. For current law, see AS 43.10.035 (a)].

Repealed or Renumbered



Sec. 43.31.221. - Personal liability of executor.

If an executor makes distribution either in whole or in part of any of the property of an estate to the heirs, next of kin, distributees, legatees or devisees without having paid or secured the tax due the state under this chapter, or obtained the release of the property from the lien of the tax the executor becomes personally liable for the tax so due the state, or so much of it as remains due and unpaid, to the full extent of the full value of any property belonging to the person or estate which may come into the hands, custody, or control of the executor.



Sec. 43.31.230. - Sale of real estate by executor to pay tax.

Every executor has the same right and power to take possession of or sell, convey and dispose of real estate as assets of the estate for the payment of the tax imposed by this chapter as the executor may have for the payment of the debts of the decedent.



Sec. 43.31.240. - Actions to enforce payment.

Actions may be brought within the time or times specified in this chapter by the department to recover the amount of taxes, penalties and interest due under this chapter. The action shall be brought in the superior court where the estate is being or has been administered, or if no administration is had in this state, then in the appropriate court of the jurisdiction where any of the property of the estate is situated.



Sec. 43.31.250. - No discharge of executor until tax paid.

No final account of an executor of the estate of a nonresident, nor of the estate of a resident where the value of the gross estate wherever situated exceeds $60,000 may be allowed by any court until the account shows, and the judge of the court finds, that the tax imposed by the provisions of this chapter upon the executor, which has become payable, has been paid. The certificate of the department of nonliability for tax or its receipt for the amount of tax certified is conclusive in proceedings as to the liability or the payment of the tax to the extent of the certificate.



Sec. 43.31.260. - Agreements as to tax due.

For the purpose of facilitating the settlement and distribution of estates held by executors, the department may, on behalf of the state, agree upon the amount of taxes at any time due or to become due from the executor under the provisions of this chapter, and payment in accordance with the agreement is full satisfaction of the taxes to which the agreement relates.



Sec. 43.31.270. - Time for assessment of tax. [Repealed, Sec. 4 ch 94 SLA 1976. For current law, see AS 43.05.260 ].

Repealed or Renumbered



Sec. 43.31.280. - Refunds of excess tax paid.

(a) When it appears upon the examination of a return made under this chapter or upon proof submitted to the department by the executor, that an amount of estate tax has been paid in excess of the tax legally due under this chapter, then the amount of overpayment, together with any overpayment of interest on it shall be refunded to the executor and this refund shall be made by the department as a matter of course regardless of whether the executor has filed a written claim for it, except that upon request of the department, the executor shall file with the department a conformed copy of any written claim for refund of federal estate tax which has been filed with the United States.

(b) Notwithstanding (a) of this section, no refund of estate tax may be made nor is any executor entitled to bring an action for refund of estate tax after the expiration of two years from the date of payment of the tax to be refunded unless there has been filed with the department written notice of administrative or judicial determination of the federal estate tax liability of the estate, whichever occurs last, and notice shall have been so filed not later than 60 days after determination has become final.

(c) In this section, an administrative determination shall be considered to have become final on the date of receipt by the executor or other interested party of the final payment to be made refunding federal estate tax or upon the last date on which the executor or any other interested party receives notice from the United States that an overpayment of federal estate tax has been credited by the United States against any liability other than federal estate tax of the estate. A final judicial determination shall be considered to have occurred on the date on which a judgment entered by a court of competent jurisdiction and determining that there has been an overpayment of federal estate tax becomes final.

(d) Nothing in this section prevents an executor from bringing or maintaining an action in a court of competent jurisdiction within a period otherwise prescribed by law to determine any question bearing upon the taxable situs of property, the domicile of a decedent, or otherwise affecting the jurisdiction of the state to impose an inheritance or estate tax with respect to a particular item of property.



Sec. 43.31.290. - Superior court judge to furnish names of decedents.

Each superior court judge shall, on or before the 10th day of every month, notify the department of the names of all decedents, the names and addresses of the respective executors, administrators or curators appointed, the amount of the bonds, if any, required by the court, and the probable value of the estates, in all estates of decedents whose wills have been probated or propounded for probate before the judge or upon which letters testamentary or upon whose estates letters of administration or curatorship have been sought or granted, during the preceding months. The report shall contain any other information which the judge may have concerning the estate of these decedents. The judge shall also furnish immediately further information, from the records and files of the judge's office in regard to the estates, which the department may from time to time require.



Sec. 43.31.300. - Corporate executors of nonresident decedents.

If the executor of the estate of a nonresident is a corporation duly authorized, qualified, and acting as an executor in the jurisdiction of the domicile of the decedent, it is under the duties and obligations as to the giving of notices and filing of returns required by this chapter, and may bring and defend actions and suits as authorized or permitted by this chapter, to the same extent as an individual executor, notwithstanding that the corporation may be prohibited from exercising, in this state, any powers as executor, but nothing in this section authorizes corporations not authorized to do business in this state to qualify or act as executor, administrator, or in any other fiduciary capacity, if otherwise prohibited by the laws of this state, except to the extent expressly provided.



Sec. 43.31.310. - Prima facie liability for tax.

The estate of each decedent whose property is subject to the laws of the state is considered prima facie liable for estate taxes under this chapter, and is subject to a lien for them in an amount which may be later determined to be due and payable on the estate as provided in this chapter. The presumption of liability begins on the date of the death of the decedent and continues until the full settlement of all taxes which may be found to be due under this chapter, the settlement to be shown by receipts for all taxes due to be issued by the department as provided for in this chapter. Whenever it appears to the department that an estate is not subject to a tax under this chapter the department shall issue to the executor, administrator, curator or other personal representative, or to the heirs, devisees, or legatees of the decedent, a certificate in writing to that effect, showing nonliability to tax, which certificate of nonliability has the same effect as a receipt showing payment. The certificate of nonliability is subject to record and admissible in evidence in like manner as receipts showing payment of taxes. There shall be paid to the department a fee of $2.50 for each certificate so issued.



Sec. 43.31.320. - Discharge of estate; notice of lien, limitation, etc.

(a) If no receipt for the payment of taxes, or no receipt of nonliability for taxes has been issued or recorded as provided for in this chapter, the property constituting the estate of the decedent in this state shall be considered fully acquitted and discharged of all liability for estate and inheritance taxes under this chapter after a lapse of 10 years from the date of the filing with the department of notice of the decedent's death, or after a lapse of 10 years from the date of the filing with the department of an estate tax return, whichever date is earlier, unless the department makes out, files and has recorded with the appropriate recorder wherein any part of the estate of the decedent may be situated in this state, a notice of lien against the property of the estate, specifying the amount or approximate amount of taxes claimed to be due to the state under this chapter, which notice of lien continues the lien in force for an additional period of five years or until payment is made. Notice of lien shall be filed and recorded; however, if no receipt for the payment of taxes, or no certificate of nonliability for taxes, has been issued or recorded as provided for in this chapter, the property constituting the estate of the decedent in this state, if the decedent was a resident of this state at the time of death, shall be considered fully acquitted and discharged of all liability for tax under this chapter after a lapse of 10 years from the date of the death of the decedent, unless the department makes out, files and has recorded notice of lien as provided in this chapter, which notice continues the lien in force against the property of the estate for an additional period of five years or until payment is made.

(b) Notwithstanding anything to the contrary in this section or this chapter, no lien for estate and inheritance taxes under this chapter may continue for more than 20 years from the date of death of the decedent, whether the decedent is a resident or nonresident of this state.



Sec. 43.31.330. - Disposition of proceeds.

All taxes and fees levied and collected under this chapter shall be paid into the general fund.



Sec. 43.31.340. - Interpretation and construction.

When not otherwise provided for in this chapter, the rules of interpretation and construction applicable to the estate and inheritance tax laws of the United States apply to and shall be followed in the interpretation of this chapter.



Sec. 43.31.350. - Failure to produce records.

A person who fails to comply with any duty imposed upon the person by this chapter, or who, having possession or control of any record, file or paper, containing or supposed to contain information concerning the estate of the decedent, or having possession or control of any property comprised in the gross estate of the decedent, fails to exhibit it upon request to the department or an examiner or appraiser, appointed under this chapter, who desires to examine it in the performance of official duties under this chapter, is liable to a penalty of not more than $1,000, with costs of suit, in a civil action in the name of the state.



Sec. 43.31.360. - 43.31.390 - l Failure to make return; false return or return statement; tax evasion. [Repealed, Sec. 46 ch 113 SLA 1980. For criminal penalties, see AS 43.05.290 ].

Repealed or Renumbered



Sec. 43.31.400. - Effectiveness of chapter.

This chapter shall remain in force and effect so long as the government of the United States retains in full force and effect as a part of the revenue laws of the United States a federal estate tax, and this chapter shall cease to be operative when the government of the United States ceases to impose an estate tax of the United States.



Sec. 43.31.410. - Exemptions.

The tax imposed under the inheritance and estate tax laws of this state in respect to personal property, except tangible property having an actual situs in this state, is not payable

(1) if the transferer at the time of death was a resident of a state or territory of the United States, or the District of Columbia, which at the time of death did not impose a death tax of any character in respect to property of residents of this state, except tangible personal property having an actual situs in the state, territory or district; or

(2) if the laws of the state, territory or district of the residence of the transferer at the time of death contained a reciprocal exemption provision under which nonresidents were exempted from death taxes of every character in respect to personal property, except tangible personal property having an actual situs therein, and if the state, territory or district of the residence of the nonresident decedent allowed a similar exemption to residents of the state, territory or district of residence of the decedent.



Sec. 43.31.420. - Definitions.

In this chapter,

(1) "decedent" includes the testator, intestate grantor, bargainor, vendor, or donor;

(2) "executor" means the executor, administrator, or curator of the decedent, or if there is no executor, administrator, or curator appointed qualified and acting, then any person who is in the actual or constructive possession of any property included in the gross estate of the decedent;

(3) "gross estate" means the gross estate as determined under the provisions of the applicable federal revenue Act;

(4) "intangible personal property" means incorporeal personal property including deposits in banks, negotiable instruments, mortgages, debts, receivables, shares of stock, bonds, notes, credits, evidences of an interest in property, evidences of debt, and choses in action generally;

(5) "net estate" means the net estate as determined under the provisions of the applicable federal revenue Act;

(6) "nonresident" means a natural person domiciled outside the state;

(7) "person" means persons, corporations, associations, joint stock companies, and business trusts;

(8) "real property" means real property as it is commonly understood and includes real property whose legal title is in the decedent but which is subject to a contract of sale to a third party;

(9) "resident" means a natural person domiciled in the state;

(10) "tangible personal property" means corporeal personal property, including money;

(11) "transfer" includes the passing of property or any interest in property, in possession or enjoyment, present or future, by inheritance, descent, devise, succession, bequest, grant, deed, bargain, sale, gift, or appointment in the manner described in this chapter;

(12) "United States" used in a geographical sense includes only the 50 states and the District of Columbia.



Sec. 43.31.430. - Short title.

This chapter may be cited as the Estate Tax Law of Alaska.






Chapter 43.35. - COIN-OPERATED DEVICES AND PUNCHBOARDS

Sec. 43.35.010. - 43.35.070. - Amount of tax; administration; distributor fees; operation by a minor; distribution of tax; orders and regulations; gambling not legalized. [Repealed, Sec. 2 ch 39 SLA 1998].

Repealed or Renumbered



Sec. 43.35.080. - Penalties. [Repealed, Sec. 46 ch 113 SLA 1980. For current law, see AS 43.05.220 and 43.05.290].

Repealed or Renumbered



Sec. 43.35.090. - Definitions. [Repealed, Sec. 2 ch 39 SLA 1998].

Repealed or Renumbered



Sec. 43.35.100. - 43.35.150. - License tax; regulations and orders; manner of paying tax; refund to local governments; gambling not legalized; violations and penalties. [Repealed, Sec. 2 ch 39 SLA 1998].

Repealed or Renumbered






Chapter 43.40. - MOTOR FUEL TAX

Sec. 43.40.010. - Tax on transfers or consumption of motor fuel and expenditure of proceeds.

(a) There is levied a tax of eight cents a gallon on all motor fuel sold or otherwise transferred within the state, except that

(1) the tax on aviation gasoline is four and seven-tenths cents a gallon;

(2) the tax on motor fuel used in and on watercraft of all descriptions is five cents a gallon;

(3) the tax on all aviation fuel other than gasoline is three and two-tenths cents a gallon; and

(4) the tax rate on motor fuel that is blended with alcohol is the same tax rate a gallon as other motor fuel; however,

(A) in an area and during the months in which fuel containing alcohol is required to be sold, transferred, or used in an effort to attain air quality standards for carbon monoxide as required by federal or state law or regulation, the tax rate on motor fuel that is blended with alcohol is six cents a gallon less than the tax on other motor fuel not described in (1) - (3) of this subsection;

(B) notwithstanding (A) of this paragraph, through June 30, 2004, the tax on motor fuel sold or otherwise transferred within the state is eight cents a gallon less than the tax on other motor fuel not described in (1) - (3) of this subsection if the motor fuel

(i) is at least 10 percent alcohol by volume, has been produced from the processing of lignocellulose derived from wood, and was produced in a facility that processes lignocellulose from wood, but this reduction in the rate of tax applies to motor fuel sold or transferred that contains alcohol that was produced only during the first five years of the facility's processing of lignocellulose from wood; or

(ii) is at least 10 percent alcohol by volume, has been produced from the processing of waste seafood, and was produced in a facility that processes alcohol from waste seafood, but this reduction in the rate of tax applies to motor fuel sold or transferred that contains alcohol that was produced only during the first five years of the facility's processing of alcohol from waste seafood.

(b) There is levied a tax of eight cents a gallon on all motor fuel consumed by a user, except that

(1) the tax on aviation gasoline consumed is four and seven-tenths cents a gallon;

(2) the tax on motor fuel used in and on watercraft of all descriptions is five cents a gallon;

(3) the tax on all aviation fuel other than gasoline is three and two-tenths cents a gallon; and

(4) the tax rate on motor fuel that is blended with alcohol is the same tax rate a gallon as other motor fuel; however,

(A) in an area and during the months in which fuel containing alcohol is required to be sold, transferred, or used in an effort to attain air quality standards for carbon monoxide as required by federal or state law or regulation, the tax rate on motor fuel that is blended with alcohol is six cents a gallon less than the tax on other motor fuel not described in (1) - (3) of this subsection;

(B) notwithstanding (A) of this paragraph, through June 30, 2004, the tax on motor fuel consumed by a user within the state is eight cents a gallon less than the tax on other motor fuel not described in (1) - (3) of this subsection if the motor fuel

(i) is at least 10 percent alcohol by volume, has been produced from the processing of lignocellulose derived from wood, and was produced in a facility that processes lignocellulose from wood, but this reduction in the rate of tax applies to motor fuel consumed by a user that contains alcohol that was produced only during the first five years of the facility's processing of lignocellulose from wood; or

(ii) is at least 10 percent alcohol by volume, has been produced from the processing of waste seafood, and was produced in a facility that processes alcohol from waste seafood, but this reduction in the rate of tax applies to motor fuel consumed by a user that contains alcohol that was produced only during the first five years of the facility's processing of alcohol from waste seafood.

(c) Every dealer who sells or otherwise transfers motor fuel in the state shall collect the tax at the time of sale, and remit the total tax collected during each calendar month of each year to the department by the last day of each succeeding month. Every user shall likewise remit the tax accrued on motor fuel actually used by the user during each month. If the monthly tax return is timely filed, one percent of the total monthly tax due, limited to a maximum of $100, may be deducted and retained to cover the expense of accounting and filing the monthly tax return. At the time the remittance is made, each dealer or user shall submit a statement to the department showing all fuel which the dealer or user has distributed or used during the month.

(d) [Repealed, Sec. 3 ch 166 SLA 1976].

(e) Sixty percent of the proceeds of the revenue from the taxes on aviation fuel, excluding the amount determined to have been spent by the state in its collection, shall be refunded to a municipality owning and operating or leasing and operating an airport in the proportion that the revenue was collected at the municipal airport. All other proceeds of the taxes on aviation fuel shall be paid into a special aviation fuel tax account in the state general fund. The legislature may appropriate funds from this account for aviation facilities.

(f) The proceeds from the revenue from the tax on motor fuel used in boats and watercraft of all descriptions shall be deposited in a special watercraft fuel tax account in the general fund. The legislature may appropriate from this account for water and harbor facilities.

(g) The proceeds of the revenue from the tax on all motor fuels, except as provided in (e), (f) and (j) of this section, shall be deposited in a special highway fuel tax account in the state general fund. The legislature may appropriate funds from it for expenditure by the Department of Transportation and Public Facilities directly or as matched with available federal-aid highway money for maintenance of highways, construction of highway projects and ferries included in the program provided for in AS 19.10.150 , including approaches, appurtenances and related facilities and acquisition of rights-of-way or easements, and other highway costs including surveys, administration, and related matters. All departments of the state government authorized to spend funds collected from taxes imposed by this chapter shall perform, when feasible, all construction or reconstruction projects by contract after the projects have been advertised for competitive bids, except that, when feasible, arrangements shall be made with political subdivisions to carry out the construction or reconstruction projects. If it is not feasible for the work to be performed by state engineering forces, the commissioner of transportation and public facilities may contract on a professional basis with private engineering firms for road design, bridge design, and services in connection with surveys. If more than one private engineering firm is available for the work the contracts shall be entered into on a negotiated basis.

(h) All motor fuel tax receipts shall be paid into the general fund and distributed to the proper accounts in the general fund. Valid motor fuel tax refund claims shall be paid from the highway fuel tax account in the general fund.

(i) [Repealed, Sec. 35 ch 126 SLA 1994].

(j) The proceeds from the tax on motor fuel used in snow vehicles and, unless a tax refund is applied for under AS 43.40.050 (a), other internal combustion engines not used in or in conjunction with a motor vehicle licensed to be operated on public ways shall be deposited in a special nonpublic highway use account in the general fund. The legislature may appropriate from this account to the Department of Transportation and Public Facilities for trail staking and shelter construction and maintenance.

(k) The tax on the transfer or consumption of motor fuel provided for in this section does not apply to liquified petroleum gas.

(l) [Repealed, Sec. 3 ch 182 SLA 1990].



Sec. 43.40.015. - Exemption from collection of tax.

(a) A dealer who has a reasonable belief at the time of sale or transfer that fuel that is sold or transferred is not to be used as motor fuel need not collect the motor fuel tax. However, as to fuel for which the tax was not collected and for which a certificate of use was not obtained, if the department determines that the fuel was put to a use that is taxable under this chapter, the dealer is liable for the tax and subject to a civil penalty under AS 43.05.220 (a) whether or not the dealer's belief that the fuel sold or transferred would not be used as motor fuel was reasonable.

(b) Except for sale or transfer of fuel under (d) of this section, if the motor fuel tax is not collected, the dealer shall obtain a certificate of use from the buyer or transferee at the time of the first sale or transfer of the fuel stating that the fuel that has been or will be purchased or received is not intended for use as motor fuel. The form of the certificate of use shall be prescribed by the department by regulation. The department may not collect the motor fuel tax from a dealer for fuel for which a certificate of use has been properly obtained under this subsection.

(c) A certificate of use must be renewed annually for exemptions listed under AS 43.40.100 (2).

(d) A certificate of use is not required

(1) for fuel exempted under AS 43.40.100 (2)(C) or (J); and

(2) for fuel exempted under AS 43.40.100 (2)(I) other than fuel sold or transferred under this exemption to a person who is engaged in construction or mining activity.



Sec. 43.40.020. - Penalty for violation. [Repealed, Sec. 46 ch 113 SLA 1980. For criminal penalties, see AS 43.05.290 ].

Repealed or Renumbered



Sec. 43.40.025. - Handling of tax in sales or transfers of motor fuel in certain credit transactions.

(a) This section applies when a dealer who sells or otherwise transfers motor fuel in one or more credit transactions in the state subsequently determines that the person to whom the motor fuel was sold or transferred in the credit transaction

(1) has become a debtor under 11 U.S.C. (Federal Bankruptcy Act); or

(2) has ceased to pay the person's debts in the ordinary course of business or cannot pay the person's debts as they become due, and the dealer treats the person's debt as a worthless debt or partially worthless debt under 26 U.S.C. 166.

(b) A dealer is entitled to a credit in an amount equal to the tax remitted to the department for the tax due on sales or transfers of motor fuel in circumstances described in (a) of this section if

(1) under this chapter, the sales or transfers result in a tax liability in the aggregate of $500 or more; and

(2) the dealer has submitted a statement and remitted the tax due on the transactions under AS 43.40.010 (c).

(c) The dealer may not claim or obtain a refund of the amount of a credit to which the dealer is entitled under (b) of this section. The dealer may apply the credit authorized by (b) of this section against the motor fuel tax payable under this chapter by the dealer to the state

(1) during the month in which the dealer provides written notification to the department of the claim of the credit accompanied by a copy of the bankruptcy petition filed by the person to whom the motor fuel was sold or transferred; or

(2) in the first month after the dealer reports to the Internal Revenue Service that the debt of the person to whom the motor fuel was sold or transferred is a worthless debt or partially worthless debt by claiming the debt as a deduction under 26 U.S.C. 166.

(d) If, as to a credit transaction described in (a) of this section for which a credit was claimed and allowed under (b) and (c) of this section, the person to whom the motor fuel was sold or transferred later makes payment to the dealer of

(1) all of the debt due on the transactions, the dealer shall remit payment to the department of the tax as required by AS 43.40.010 ;

(2) a portion of the debt due on the transactions, the dealer shall remit payment to the department of a proportional part of the tax as required by AS 43.40.010 .

(e) The commissioner may not allow a dealer a credit under this section for the credit transaction debt of a person if the dealer claiming the credit has, within the five-year period immediately before making the claim of the credit, previously submitted a statement under (c)(2) of this section that a credit transaction debt of that person is a worthless debt or partially worthless debt under (c)(2) of this section.

(f) This section does not apply to a credit transaction by a dealer who sells or otherwise transfers motor fuel in a credit transaction after the dealer knows that the person to whom the motor fuel was sold in the credit transaction has become a debtor under 11 U.S.C. (Federal Bankruptcy Act).

(g) In this section, "credit transaction" means a transaction by which the payment for motor fuel subject to the tax levied under this chapter is to be made at a future date.



Sec. 43.40.030. - Refund for nonhighway use.

(a) Except as specified in AS 43.40.010 (j), a person who uses motor fuel to operate an internal combustion engine is entitled to a refund of six cents a gallon if

(1) the tax on the motor fuel has been paid;

(2) the motor fuel is not aviation fuel, or motor fuel used in or on watercraft; and

(3) the internal combustion engine is not used in or in conjunction with a motor vehicle licensed to be operated on public ways.

(b) The entire tax levied by this chapter shall be refunded to the purchaser on that part of the motor fuel used in a foreign country on which the tax has been paid when the fuel is sold and delivered in the state for non-highway use in a foreign country.

(c) The department shall establish the necessary regulations and prescribe the appropriate forms to prove that the motor fuel is taken to and used in foreign countries.

(d) If a person obtains motor fuel on which the tax levied by this chapter has been paid and the motor fuel is exempt from the tax, the person is entitled to a refund of the tax paid.



Sec. 43.40.035. - Other refunds and credits.

(a) A person who resells fuel on which the tax under AS 43.40.010 (a) or (b) was previously paid is entitled to a credit or refund of the tax if (1) the resold fuel is not motor fuel and the requirements of AS 43.40.015 have been fulfilled; or (2) the amount of tax previously paid exceeds the tax due on the resale. The amount of the credit or refund under this section is equal to the amount of tax previously paid on the resold fuel less the amount of tax prescribed by AS 43.40.010 (a) or (b).

(b) A reseller may elect, with the express written consent of the supplier of the reseller, to receive the credit or refund under this section directly from the supplier rather than by filing a claim for the credit or refund with the department. When an election is properly made under this subsection, the supplier may claim the credit or refund from the department. To be effective an election under this subsection must be signed in quadruplicate by the reseller and by the supplier. The reseller and the supplier shall each file one copy of the election, with original signatures, with the department. The reseller and supplier shall each retain a copy of the election with original signatures for audit review by the department. If an election is made under this subsection, it may not be revoked without the express written consent of the supplier.

(c) For fuel sold to federal, state, and local government agencies for official use and purchased with a government credit card, the credit card issuer may apply for a refund of any motor fuel tax assessed on the purchase if the tax is not billed by the credit card issuer to the government agency making the purchase.



Sec. 43.40.040. - Applications and permits for refund. [Repealed, Sec. 45 ch 113 SLA 1980. For current law, see AS 43.40.050 (a)].

Repealed or Renumbered



Sec. 43.40.050. - Refund claim by affidavit or other documentation.

(a) A person who claims a refund under AS 43.40.030 shall present the claim for the refund to the commissioner by affidavit upon a form provided by the commissioner. The claim shall include the name, address, and occupation of the applicant, the nature of the business of the applicant, and a description sufficient to identify the machinery or equipment in which the motor fuel for which the refund is claimed was used. The claim shall be accompanied by each invoice issued to the claimant at the time the motor fuel was purchased. The commissioner may require any additional information that the commissioner considers necessary for the administration of this subsection.

(b) A claim for refund under AS 43.40.030 or 43.40.035 shall be filed within one year from the date of the purchase of the motor fuel as indicated on the invoice, and failure to file within the one-year period is a waiver of the right to the refund. A claim is considered to be filed when the claim is mailed or personally presented to an office of the department.

(c) A reseller who claims a refund or credit under AS 43.40.035 shall present the refund claim to the department or to the supplier of that reseller by affidavit on a form provided by the department. The claim shall include the name, address, and occupation of the applicant, the nature of the business of the applicant, and a description sufficient to identify the reason for the refund or credit. The claim shall be supported by documentation required by the department.

(d) A credit card issuer who claims a refund under AS 43.40.035 shall present the refund claim to the department on a form prescribed by the department together with documentation of the claim required by the department.



Sec. 43.40.060. - Separate invoices.

The department may require the issuance of separate invoices for fuel sold, distributed, or transferred when the invoices will be the basis for a refund claim.



Sec. 43.40.070. - Refund warrants.

Upon approval of a refund claim by the department, a disbursement shall be made from the highway fuel tax account in the general fund in favor of the applicant in the amount of the claim.



Sec. 43.40.080. - Examination of books and records.

(a) To determine the validity of a claim for refund, the department may examine the books and records of the claimant and the books and records of a distributor of motor fuel. The department may cancel the refund permit of the claimant relying upon a fraudulent invoice for a period of not more than one year.

(b) [Repealed, Sec. 46 ch 113 SLA 1980].



Sec. 43.40.085. - Preservation of books and records.

Dealers and users shall preserve for three years all books and records pertaining to sales, transfers, and uses of motor fuel that are taxed under this chapter.



Sec. 43.40.090. - Criminal violation. [Repealed, Sec. 46 ch 113 SLA 1980].

Repealed or Renumbered



Sec. 43.40.092. - Disallowance of exemption from motor fuel tax for certain fuel sold for use in jet propulsion aircraft operating in flights that continue from foreign countries.

(a) The provisions of this section apply to disallow the exemption for motor fuel sold for use by a dealer or used by a user in jet propulsion aircraft operating in flights that continue from foreign countries if, for motor fuel produced by a refiner,

(1) the refiner determines, on or after July 1, 1997, that the refiner will expand capacity or expand the refinery to produce more residual fuel oil used in watercraft;

(2) on or after the July 1, 1997, the refiner has voluntarily committed by agreement entered into with the commissioner that, if the refiner expands its oil refining capacity in order to produce additional supplies of fuel for use in jet propulsion aircraft that qualify for the tax exemption, when the refiner expands capacity, the refiner will

(A) use the refiner's best efforts to advertise for, recruit, and employ in the construction activities associated with expanding refinery capacity resident workers who have experience in the specific fields in which they are hired to work;

(B) contract with licensed Alaska firms to prepare materials that are used in construction activities and to provide services in conjunction with activities associated with expanded refinery capacity and, in contracting with those firms, to encourage the refiner's contractors to employ and, when necessary, train state residents; and

(C) enter into contracts with Alaska-licensed vendors, contractors, and suppliers for the provision of supplies and services used in conjunction with activities associated with expanding refinery capacity; and

(3) the commissioner determines that a dealer or user claiming the exemption for motor fuel acquired from a refiner who has entered into an agreement described in (2) of this subsection acquired the motor fuel for which the exemption is claimed from a refiner who has not complied with the requirements of the agreement in completing expansion of its oil refining capacity under the agreement described in (1) of this subsection.

(b) For purposes of this section,

(1) the term "resident worker" means an individual who

(A) is physically present in the state with the intent to remain in the state indefinitely and has a home in the state;

(B) demonstrates that intent by maintaining a residence in the state;

(C) possesses a resident fishing, trapping, or hunting license, or receives a permanent fund dividend; and

(D) may be required to state under oath that the individual is not claiming residency outside of the state or obtaining benefits under a claim of residency outside of the state;

(2) the phrases "Alaska-licensed contractors" and "Alaska firms" mean a contractor or firm that

(A) has held an Alaska business license for one year before performing any work in connection with the commitment described in (a) of this section;

(B) has maintained for one year a place of business within the state that deals in the supplies, services, or construction of the nature required for the commitment described in (a) of this section; and

(C) is

(i) a sole proprietorship and the proprietor is an Alaska resident;

(ii) a partnership and more than 50 percent of the partners are Alaska residents;

(iii) a corporation that has been incorporated in the state or is authorized to do business in the state; or

(iv) a joint venture composed entirely of ventures that qualify under this subparagraph.



Sec. 43.40.100. - Definitions.

In this chapter,

(1) "dealer" means a person who sells or otherwise transfers in this state motor fuel upon which the taxes imposed by this chapter have not been paid;

(2) "motor fuel" means fuel used in an engine for the propulsion of a motor vehicle or aircraft, and fuel used in and on watercraft for any purpose, or in a stationary engine, machine, or mechanical contrivance that is run by an internal combustion motor; "motor fuel" does not include

(A) fuel consigned to foreign countries;

(B) fuel sold for use in jet propulsion aircraft operating in flights

(i) to foreign countries; or

(ii) that continue from foreign countries, unless exemption of the motor fuel from taxation is disallowed because of the refiner's failure to comply with the provisions of a voluntary agreement under AS 43.40.092 in conjunction with expansion of refinery capacity;

(C) fuel used in stationary power plants operating as public utility plants and generating electrical energy for sale to the general public;

(D) fuel used by nonprofit power associations or corporations for generating electric energy for resale;

(E) fuel used by charitable institutions;

(F) fuel sold or transferred between qualified dealers;

(G) fuel sold to federal, state, and local government agencies for official use;

(H) fuel used in stationary power plants that generate electrical energy for private residential consumption;

(I) fuel used to heat private or commercial buildings or facilities;

(J) fuel used for other nontaxable purposes as prescribed by regulations adopted by the department;

(K) fuel used in stationary power plants of 100 kilowatts or less that generate electrical power for commercial enterprises not for resale; or

(L) residual fuel oil used in and on watercraft if the residual fuel oil is sold or transferred in the state or consumed by a user; for purposes of this subparagraph, "residual fuel oil" means the heavy refined hydrocarbon known as number 6 fuel oil that is the residue from crude oil after refined petroleum products have been extracted by the refining process and that may be consumed or used only when sufficient heat is provided to the oil to reduce its viscosity rated by kinetic unit and to give it fluid properties sufficient for pumping and combustion;

(3) "qualified dealer" means a person who (A) refines, (B) imports, (C) manufactures, (D) produces, (E) compounds, or (F) wholesales motor fuel, who satisfies criteria for qualified dealers established by the department by regulation and who obtains a qualified dealer's license from the department;

(4) "user" means a person consuming or using motor fuel, who

(A) purchases the fuel out of the state and ships it into the state for personal use in the state;

(B) manufactures the fuel in the state; or

(C) purchases or receives fuel in the state that is not taxed at the time of purchase or receipt or is taxed at a rate that is less than the rate prescribed by AS 43.40.010 .



Sec. 43.40.110. - 43.40.120 - l Additional tax levy on transfers or consumption of motor fuel. [Repealed, Sec. 8 ch 158 SLA 1970].

Repealed or Renumbered






Chapter 43.43. - DISASTER TAXES

Sec. 43.43.010. - 43.43.060 - l Disaster relief tax. [Repealed, Sec. 1 ch 48 SLA 1969].

Repealed or Renumbered



Sec. 43.43.110. - 43.43.160 - l Disaster severance tax. [Repealed, Sec. 2 ch 247 SLA 1970].

Repealed or Renumbered






Chapter 43.45. - SCHOOL TAX



Chapter 43.50. - TOBACCO TAXES AND SALES

Article 01 - CIGARETTE TAX ACT

Sec. 43.50.010. - License.

(a) A person may not sell, purchase, possess, or acquire cigarettes as a manufacturer, distributor, direct-buying retailer, vending machine operator, or buyer without a license.

(b) The department, upon application and payment of the fee, shall issue a license to each manufacturer, distributor, direct-buying retailer, vending machine operator, or buyer. The department shall adopt reasonable regulations that it considers necessary in respect to the application for and the issuance of licenses.

(c) The department may refuse to issue a license if there is reasonable cause to believe that the applicant has wilfully withheld information requested to determine the applicant's eligibility to receive a license, or if there is reasonable cause to believe that information submitted in the application is false or misleading and is not made in good faith.

(d) A license required by AS 43.50.010 - 43.50.180 is in addition to any other license required by law.

(e) A license issued under AS 43.50.010 - 43.50.180 must include

(1) the name and address of the licensee;

(2) the type of business to be conducted; and

(3) the year for which the license is issued.



Sec. 43.50.020. - Separate licenses.

If a person operates more than one place of business, the person must obtain a separate license for each place of business, except that a person operating one or more cigarette vending machines is considered to have only one place of business for the purpose of a license under AS 43.50.010 - 43.50.180. A person licensed only as a manufacturer, distributor, direct-buying retailer, vending machine operator, or buyer may not operate in another capacity unless the appropriate license for it is first secured. Each license shall be exhibited at the place of business for which it is issued and in the manner prescribed by the department.



Sec. 43.50.030. - License fees.

(a) For each license issued to a manufacturer, and for each renewal, the fee is $50.

(b) For each license issued to a distributor or wholesaler-distributor, and for each renewal, the fee is $50.

(c) For each license issued to a vending machine operator, and for each renewal, the fee is $50.

(d) For each license issued to a direct-buying retailer, and for each renewal, the fee is $50.

(e) For each license issued to a buyer, and for each renewal, the fee is $25.

(f) A license may not be issued except upon the payment of the fee notwithstanding a statute or exemption to the contrary.



Sec. 43.50.035. - Wholesaler-distributor license.

(a) A person outside of this state who sells or distributes cigarettes into this state and is not required to be licensed under AS 43.50.010 may apply for a wholesaler-distributor license.

(b) A person outside of this state who sells or distributes cigarettes into this state, who is not required to be licensed under AS 43.50.010 , and who wishes to purchase stamps under this chapter is required to be licensed as a wholesaler-distributor.

(c) The department shall adopt reasonable regulations necessary for the collection of cigarette taxes on cigarette sales or distributions made by a wholesaler-distributor licensee into this state and standards for

(1) application and issuance of the license; and

(2) refusal to issue the license.



Sec. 43.50.040. - Expiration of licenses.

A license issued under AS 43.50.010 or 43.50.035 expires on June 30 following the date of issue. If a license is revoked, or the business for which the license is issued changes ownership or the licensee changes the place of business from the premises covered by the license, the licensee shall immediately return the license to the department. If the licensee moves the business to another location in the state, the license shall, upon the payment of a fee of 50 cents, be reissued for the new location for the balance of the unexpired term. Before a license issued under AS 43.50.010 or 43.50.035 expires, the licensee may apply to renew the license for one year from the expiration date of the license. The renewal fee required by AS 43.50.030 must accompany the application. The department shall adopt reasonable regulations that it considers necessary regarding the renewal of licenses.



Sec. 43.50.050. - Transfer of licenses.

A license is not assignable or transferable. However in the case of death, bankruptcy, receivership, or incompetency of the licensee, or if the business of the licensee is transferred to another by operation of law, the department may extend the license for a limited time to the executor, administrator, trustee, receiver, or the transferee.



Sec. 43.50.060. - Refunds.

The department may not refund the license fee upon the surrender or revocation of a license. The department may refund a license fee that is paid or collected in error. If a license is lost, destroyed, or defaced, the department may issue a duplicate license upon payment of a fee of 50 cents.



Sec. 43.50.070. - Suspension or revocation of or refusal to renew a license.

(a) The department may suspend, revoke, or refuse to renew a license issued under this chapter (1) for a negligent violation of AS 11.76.100, 11.76.106, 11.76.107, or a violation of this chapter or a regulation of the department adopted under this chapter; (2) if a licensee ceases to act in the capacity for which the license was issued; or (3) if a licensee negligently sells tobacco or products containing tobacco to a person who is required to, but does not, hold a license endorsement under AS 43.70.075 or whose license endorsement under AS 43.70.075 has been suspended. A person whose license is suspended or revoked may not sell cigarettes or tobacco products, or permit cigarettes or tobacco products to be sold, during the period of the suspension or revocation on the premises occupied or controlled by that person. A disciplinary proceeding or action is not barred or abated by the expiration, transfer, surrender, renewal, or extension of a license issued under this chapter. The department shall comply with the provisions of AS 44.62 (Administrative Procedure Act), except that a hearing officer of the department, rather than a hearing officer assigned under AS 44.62.350 , may conduct hearings.

(b) In this section, "licensee" means a person licensed under AS 43.50.010 - 43.50.180 or 43.50.300 - 43.50.390.



Sec. 43.50.080. - Returns. [Repealed, Sec. 20 ch 109 SLA 2003].

Repealed or Renumbered



Sec. 43.50.090. - Tax imposed.

(a) There is levied an excise tax of 38 mills on each cigarette imported or acquired in the state. The tax shall be paid through the use of stamps as provided in AS 43.50.500 - 43.50.700. A person who imports or acquires cigarettes in the state upon which a stamp required by this chapter has not been affixed in accordance with AS 43.50.500 - 43.50.700, who fails to apply to purchase stamps as required by AS 43.50.540(a), and who fails to pay the tax through the use of stamps is not relieved of the obligation to pay taxes due under this chapter. The person shall still pay the tax, and the tax is due on or before the end of the month following the month in which cigarettes were manufactured, imported, acquired, or sold in this state. Cigarettes upon which the excise is imposed are not again subject to the excise when acquired by another person.

(b) It is the intent and purpose of this section to provide for the collection of this excise from the person who first acquires the cigarettes in this state.

(c) The tax imposed under (a) of this section does not apply to cigarettes imported or acquired in the state by an exchange, commissary, or ship's stores operated by one of the uniformed services of the United States as defined in 5 U.S.C. 2101.

(d) The tax imposed under (a) of this section does not apply to the first 400 cigarettes personally transported into the state by an individual for that individual's personal consumption during the calendar month.



Sec. 43.50.100. - Unlicensed possession or sale.

(a) [Repealed, Sec. 45 ch 113 SLA 1980].

(b) [Repealed, Sec. 3 ch 166 SLA 1976].

(c) [Repealed, Sec. 45 ch 113 SLA 1980].

(d) A person or licensee who is in control or possession of cigarettes contrary to this chapter or who offers to sell or dispose of cigarettes to others for the purpose of resale without being licensed to do so is considered to have possession of the cigarettes as a consumer and is personally liable for the cigarette taxes imposed by this chapter, plus a penalty of 100 percent.

(e) [Repealed, Sec. 45 ch 113 SLA 1980].



Sec. 43.50.105. - Restrictions on shipping or transporting cigarettes.

(a) A person who is not licensed under this chapter may not ship or cause to be shipped cigarettes to a person in this state unless the person receiving the cigarettes is

(1) licensed under this chapter;

(2) an operator of a customs bonded warehouse under 19 U.S.C. 1311 or 19 U.S.C. 1555; or

(3) an instrumentality of the federal government or an Indian tribal organization authorized by law to possess cigarettes not taxed under this chapter.

(b) A person who is licensed under this chapter may not ship or cause to be shipped cigarettes to a person in this state unless the person receiving the cigarettes

(1) is licensed under this chapter;

(2) holds a tobacco endorsement under AS 43.70.075 ;

(3) is an operator of a customs bonded warehouse under 19 U.S.C. 1311 or 19 U.S.C. 1555;

(4) is an instrumentality of the federal government or an Indian tribal organization authorized by law to possess cigarettes not taxed under this chapter; or

(5) is an individual 19 years of age or older receiving the cigarettes for personal consumption and the tax imposed on the cigarettes under this chapter has been paid.

(c) A common or contract carrier may not knowingly transport cigarettes to a person in this state unless the person

(1) shipping the cigarettes is licensed under this chapter and, before shipment, provides the common or contract carrier with a copy of the person's current license issued by the department and an affidavit from the intended recipient certifying that the person receiving the cigarettes is a person described under (b)(1) - (5) of this section; or

(2) receiving the cigarettes is a person described under (a)(2) or (3) of this section or is licensed under this chapter and, before receipt, provides the common or contract carrier with a copy of the person's current license issued by the department.

(d) If the cigarettes are transported by a common or contract carrier to a home or residence, it is rebuttably presumed that the common or contract carrier knew that the person receiving the cigarettes was not a person described under (b)(1) - (5) of this section, unless the person shipping the cigarettes has satisfied the requirements in (c)(1) of this section.

(e) A person, other than a common or contract carrier, may not knowingly transport cigarettes to a person in this state, unless the person receiving the cigarettes is a person described under (b)(1) - (5) of this section.

(f) A person who ships or causes to be shipped cigarettes to a person in this state shall plainly and visibly mark the container or wrapping with the word "cigarettes" if the cigarettes are shipped in a container or wrapping other than the cigarette manufacturer's original container or wrapping.

(g) A person who violates the provisions of this section is guilty of a

(1) class A misdemeanor if the person unlawfully ships, causes to be shipped, or transports at least one but fewer than 5,000 cigarettes;

(2) class C felony if the person unlawfully ships, causes to be shipped, or transports 5,000 or more cigarettes.

(h) In addition to the criminal penalty under (g) of this section, the department may assess a civil fine of not more than $5,000 for each violation of this section.

(i) A person who violates the provisions of this section is jointly and severally liable for the taxes imposed by AS 43.50.090 and 43.50.190. To the fullest extent permitted by the Constitution of the United States, a person who violates the provisions of this section is required to collect the taxes and pay them to the department.



Sec. 43.50.110. - Taxpayer's remedies. [Repealed, Sec. 3 ch 166 SLA 1976. For current law, see AS 43.05.240 ].

Sec. 43.50.110. Taxpayer's remedies. [Repealed, Sec. 3 ch 166 SLA 1976. For current law, see AS 43.05.240 ].

Repealed or Renumbered



Sec. 43.50.120. - Lien. [Repealed, Sec. 4 ch 94 SLA 1976. For current law, see AS 43.10.035 ].

Repealed or Renumbered



Sec. 43.50.130. - Records.

(a) A licensee shall keep a complete and accurate record of all cigarettes manufactured, purchased, or acquired. The records, except in the case of a manufacturer, must include a written statement containing the name and address of the seller and the purchaser, the date of delivery, the quantity of cigarettes, the trade name and brand, and the price paid for each brand of cigarettes purchased. The licensee shall keep such other records as the department prescribes. All statements and records required by this section shall be in the form prescribed by the department, shall be preserved for three years, and shall be offered for inspection upon demand by the department.

(b) A licensee may not issue or accept a written statement that falsely indicates the name of the customer, the type of merchandise, the price, the discounts, or the terms of sale.

(c) Where an invoice is given or accepted by a licensee

(1) a statement that makes the invoice a false record of the transaction may not be inserted in the invoice; and

(2) a statement that should be included in the invoice may not be omitted from the invoice if the invoice does not reflect the transaction involved without the statement.

(d) An invoice for the sale of cigarettes given or accepted by a licensee under this chapter must state whether the taxes imposed by this chapter have been paid.



Sec. 43.50.140. - Disposition of proceeds.

The proceeds derived from the payment of taxes, fees, and penalties under AS 43.50.010 - 43.50.180, and the license fees received by the department shall be paid into a state fund entitled "School Fund," and shall be used exclusively to rehabilitate, construct, and repair the state's school facilities, and for costs of insurance on buildings comprising school facilities during the rehabilitation, construction, and repair, and for the life of the buildings.



Sec. 43.50.145. - Notification of noncompliance; confiscation of noncomplying cigarettes. [Repealed, Sec. 4 ch 103 SLA 2003].

Repealed or Renumbered



Sec. 43.50.150. - Administration.

(a) The department shall

(1) administer this chapter; and

(2) collect, supervise, and enforce the collection of taxes due under this chapter and penalties as provided in AS 43.05.

(b) The department may adopt regulations necessary for the administration of this chapter.



Sec. 43.50.160. - Criminal penalties. [Repealed, Sec. 46 ch 113 SLA 1980. For current law, see AS 43.05.290 ].

Repealed or Renumbered



Sec. 43.50.170. - Definitions.

In AS 43.50.010 - 43.50.190, unless the context otherwise requires,

(1) "buyer" means a person who imports or acquires cigarettes for the person's own consumption from any source other than a manufacturer, distributor, direct-buying retailer, retailer, or wholesaler-distributor;

(2) "cigarette" means a roll for smoking of any size or shape, made wholly or partly of tobacco, whether the tobacco is flavored, adulterated, or mixed with another ingredient, if the wrapper or cover of the roll is made of paper or a material other than tobacco;

(3) "direct-buying retailer" means a person who is engaged in the sale of cigarettes at retail in this state and who brings cigarettes or causes cigarettes to be brought into the state that are not purchased from a wholesaler-distributor;

(4) "distributor" means a person who brings cigarettes that are not purchased from a wholesaler-distributor, or has cigarettes that are not purchased from a wholesaler-distributor brought, into the state, and who sells or distributes at least 75 percent of the cigarettes to others for resale in the state;

(5) "licensee" means a person licensed under AS 43.50.010 - 43.50.180;

(6) "manufacturer" means a person who makes, fashions, or produces cigarettes for sale to distributors or other persons;

(7) "person" includes an individual, company, partnership, limited liability partnership, joint venture, joint agreement, limited liability company, association, mutual or otherwise, corporation, estate, trust, business trust, receiver, trustee, syndicate, or political subdivision of this state, or combination acting as a unit;

(8) "place of business" means a place where cigarettes are sold, or where cigarettes are brought or kept for the purpose of sale or consumption, including a vessel, vehicle, airplane, or train;

(9) "retailer" means a person in the state who is engaged in the business of selling cigarettes at retail;

(10) "sale" includes a sale, barter, exchange, and every other manner of transferring the ownership of personal property;

(11) "tobacco product" has the meaning given in AS 43.50.390 ;

(12) "wholesaler-distributor" means a person outside this state who sells or distributes cigarettes into this state, who is not required to be licensed under AS 43.50.010 , and who is licensed under AS 43.50.035 .



Sec. 43.50.180. - Short title.

AS 43.50.010 - 43.50.180 may be cited as the Cigarette Tax Act.






Article 02 - ADDITIONAL CIGARETTE TAXES

Sec. 43.50.190. - Additional tax levy on cigarettes.

(a) There is levied an excise tax on each cigarette imported or acquired in this state,

(1) after December 31, 2004, but before July 1, 2006, 42 mills;

(2) after June 30, 2006, but before July 1, 2007, 52 mills;

(3) after June 30, 2007, 62 mills.

(b) The tax levied by this section is in addition to the tax levied by AS 43.50.010 - 43.50.180. The tax shall be administered and collected in the same manner as the tax levied by AS 43.50.010 - 43.50.180, except that receipts from the tax shall be deposited in the general fund. The penalties provided in AS 43.05 and this chapter apply to the tax levied in this section.

(c) The tax imposed under (a) of this section does not apply to the first 400 cigarettes personally transported into the state by an individual for that individual's personal consumption during the calendar month.

(d) A portion of the annual proceeds of the tax levied under (a) of this section equal to 8.9 percent of the total proceeds of the tax shall be deposited into the tobacco use education and cessation fund established in AS 37.05.580 . This deposit shall be in addition to any sums deposited into the fund under AS 37.05.580 (a).



Sec. 43.50.200. - Nonparticipating manufacturer equity excise tax.

(a) There is levied an excise tax of 12.5 mills on each cigarette imported or acquired in this state from a nonparticipating manufacturer.

(b) The tax levied by this section is in addition to the taxes levied by AS 43.50.010 - 43.50.190. The tax shall be administered and collected in the same manner as the taxes levied by AS 43.50.010 - 43.50.180, except that receipts from the tax shall be deposited in the general fund. The penalties provided in AS 43.05 and this chapter apply to the tax levied in this section.

(c) In this section, "nonparticipating manufacturer" means a tobacco product manufacturer as defined in AS 45.53.100 that is not a participating manufacturer as that term is defined in sec. II(jj) of the Master Settlement Agreement.






Article 03 - EXCISE TAX ON CERTAIN TOBACCO PRODUCTS

Sec. 43.50.300. - Excise tax levied.

An excise tax is levied on tobacco products in the state at the rate of 75 percent of the wholesale price of the tobacco products. The tax is levied when a person

(1) brings, or causes to be brought, a tobacco product into the state from outside the state for sale;

(2) makes, manufactures, or fabricates a tobacco product in the state for sale in the state; or

(3) ships or transports a tobacco product to a retailer in the state for sale by the retailer.



Sec. 43.50.310. - Exemptions.

(a) A facility operated by one of the uniformed services of the United States is exempt from the tax. In this subsection, "uniformed services" has the meaning given in 5 U.S.C. 2101.

(b) The tax does not apply to a tobacco product if the United States Constitution or other federal laws prohibit the levying of the tax on the product by the state.



Sec. 43.50.320. - Licensing.

(a) Except as provided in (g) of this section, a person must be licensed by the department if the person engages in business as a distributor for a tobacco product that is subject to the tax.

(b) The department, upon application and payment of a fee of $50, shall issue a license for one year to a person who applies for a license under (a) of this section.

(c) The department may refuse to issue a license under this section if there is reasonable cause to believe the information submitted in the application is false or misleading and is not made in good faith.

(d) A license issued under this section must include the name and address of the licensee, the type of business to be conducted, and the year for which the license is issued.

(e) The department may renew a license issued under this section for a fee of $50.

(f) The department may suspend, revoke, or refuse to renew a license issued under this section as provided in AS 43.50.070 .

(g) A license required by this section is in addition to any other license required by law, except that a person who is licensed under AS 43.50.010 - 43.50.180 is exempt from the licensing requirements of this section.

(h) A license issued under this section is not assignable or transferable, except that in the case of death, bankruptcy, receivership, or incompetency of the licensee, or if the business of the licensee is transferred to another by operation of law, the department may extend the license for a limited time to the executor, administrator, trustee, receiver, or the transferee.



Sec. 43.50.330. - Returns.

(a) On or before the last day of each calendar month, a licensee shall file a return with the department. The return must state the number or amount of tobacco products sold by the licensee during the preceding calendar month, the selling price of the tobacco products, and the amount of tax imposed on the tobacco products.

(b) The licensee shall remit with the return the tax due under AS 43.50.300 for the month covered by the return, after deducting four-tenths of one percent of the tax due, which the licensee shall retain to cover the expense of accounting and filing the return.



Sec. 43.50.335. - Tax credits and refunds.

The department shall adopt procedures for a refund or credit to a licensee of the tax paid for tobacco products that have become unfit for sale, are destroyed, or are returned to the manufacturer for credit or replacement if the licensee provides proof acceptable to the department that the tobacco products have not been and will not be consumed in this state.



Sec. 43.50.340. - Records.

A licensee shall keep a complete and accurate record of all tobacco products of the licensee subject to the tax, including purchase prices, sales prices, the names and addresses of the sellers and the purchasers, the dates of delivery, the quantities of tobacco products, and the trade names and brands. Statements and records required by this section must be in the form prescribed by the department, preserved for three years, and available for inspection upon demand by the department.



Sec. 43.50.350. - Disposition of proceeds.

The tax collected by the department shall be deposited in the general fund. The annual estimated balance in the account maintained by the commissioner of administration under AS 37.05.142 may be used by the legislature to make appropriations for health care, health research, health promotion, and health education programs.



Sec. 43.50.360. - Annual report. [Repealed, Sec. 35 ch 126 SLA 1994].

Repealed or Renumbered



Sec. 43.50.370. - Regulations.

The department shall adopt under the Administrative Procedure Act (AS 44.62) reasonable regulations that it considers necessary to carry out the provisions of AS 43.50.300 - 43.50.390.



Sec. 43.50.390. - Definitions.

In AS 43.50.300 - 43.50.390,

(1) "distributor" means a person who

(A) brings, or causes to be brought, a tobacco product into the state from outside the state for sale;

(B) makes, manufactures, or fabricates a tobacco product in the state for sale in the state; or

(C) ships or transports a tobacco product to a retailer in the state for sale by the retailer;

(2) "licensee" means a distributor who is

(A) licensed under AS 43.50.320 ; or

(B) exempted by AS 43.50.320 (g) from licensing under AS 43.50.320 ;

(3) "the tax" means the tax levied by AS 43.50.300 ;

(4) "tobacco product" means

(A) a cigar;

(B) a cheroot;

(C) a stogie;

(D) a perique;

(E) snuff and snuff flour;

(F) smoking tobacco, including granulated, plug-cut, crimp-cut, ready-rubbed, and any form of tobacco suitable for smoking in a pipe or cigarette;

(G) chewing tobacco, including cavendish, twist, plug, scrap, and tobacco suitable for chewing; or

(H) an article or product made of tobacco or a tobacco substitute, but not including a cigarette as defined in AS 43.50.170 ;

(5) "wholesale price" means

(A) the established price for which a manufacturer sells a tobacco product to a distributor after deduction of a discount or other reduction received by the distributor for quantity or cash if the manufacturer's established price is adequately supported by bona fide arm's length sales as determined by the department; or

(B) the price, as determined by the department, for which tobacco products of comparable retail price are sold to distributors in the ordinary course of trade if the manufacturer's established price does not meet the standards of (A) of this paragraph.






Article 04 - COMPLIANCE WITH FEDERAL LAWS RELATING TO CIGARETTES

Sec. 43.50.400. - Sale or distribution of cigarettes; prohibitions.

A person may not

(1) sell or distribute to consumers in this state, acquire, hold, own, possess, or transport for sale or distribution in this state, or import or cause to be imported into this state for sale or distribution in this state cigarettes

(A) the package of which

(i) bears a statement, label, stamp, sticker, or notice indicating that the manufacturer did not intend the cigarettes to be sold, distributed, or used in the United States, including labels stating, "for export only," "U.S. tax-exempt," "for use outside U.S.," or similar wording; or

(ii) does not comply with all requirements of federal law regarding health warnings and other information on packages of cigarettes manufactured, packaged, or imported for sale, distribution, or use in the United States, including the warning labels required by 15 U.S.C. 1333 (Federal Cigarette Labeling and Advertising Act), and all federal trademark and copyright laws;

(B) imported into the United States on or after January 1, 2000, in violation of 26 U.S.C. 5754; or

(C) for which a list of the ingredients added to tobacco in the manufacture of those cigarettes has not been submitted to the Secretary of the United States Department of Health and Human Services as required under 15 U.S.C. 1335a (Federal Cigarette Labeling and Advertising Act);

(2) alter a package of cigarettes before sale or distribution to the consumer so as to remove, conceal, or obscure

(A) a statement, label, stamp, sticker, or notice described in (1)(A)(i) of this section; or

(B) any health warning, including a health warning that is specified in 15 U.S.C. 1333 (Federal Cigarette Labeling and Advertising Act).



Sec. 43.50.410. - Imported cigarettes: requirements.

A person that imports into this state for sale or distribution in this state cigarettes manufactured outside of the United States shall file with the department, on or before the last day of each calendar quarter, for the cigarettes that the person imported into this state in the preceding calendar quarter, a statement signed by the person under penalty of perjury that the commissioner shall treat as confidential and that shall not be considered a public record under AS 40.25.110 , identifying the brand and brand styles of the cigarettes, the quantity of each brand style of cigarettes, and the person or persons to whom the cigarettes have been shipped. In this section, "calendar quarter" means each of the three-month periods ending March 31, June 30, September 30, and December 31.



Sec. 43.50.420. - Enforcement.

For the purpose of enforcing AS 43.50.400 - 43.50.450, the commissioner may share information with any local, state, or federal government agency.



Sec. 43.50.430. - Applicability.

AS 43.50.400 - 43.50.450 do not apply to cigarettes

(1) imported into the United States for personal use free of federal tax or duty, or voluntarily abandoned to the United States Secretary of the Treasury at the time of entry; or

(2) sold or intended to be sold as duty-free merchandise by a duty-free sales enterprise in accordance with the provisions of 19 U.S.C. 1555(b); however, AS 43.50.400 - 43.50.450 apply to duty-free cigarettes that are brought back into the customs territory for resale within the customs territory.



Sec. 43.50.450. - Definitions.

In AS 43.50.400 - 43.50.450, unless the context otherwise requires,

(1) "cigarette" has the meaning given in AS 43.50.170 ;

(2) "manufacturer" has the meaning given in AS 43.50.170 .






Article 05 - COMPLIANCE WITH STATUTORY REQUIREMENTS REGARDING CIGARETTE SALES

Sec. 43.50.460. - Tobacco product manufacturer certifications.

(a) Every tobacco product manufacturer whose cigarettes are sold in this state, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, shall execute and deliver on a form or in the manner prescribed by the commissioner a certification to the commissioner, no later than April 30 of each year, certifying, under penalty of perjury, that, as of the date of the certification, the tobacco product manufacturer is either a participating manufacturer or is in full compliance with AS 45.53.

(b) A participating manufacturer shall include in its certification a list of its brand families. The participating manufacturer shall update the list 30 days before any addition or modification to its brand families by executing and delivering a supplemental certification to the commissioner.

(c) A nonparticipating manufacturer shall include in its certification a complete list of all of its brand families. The nonparticipating manufacturer shall update the list 30 days before any addition or modification to its brand families by executing and delivering a supplemental certification to the commissioner. A nonparticipating manufacturer's certification must

(1) separately list brand families of cigarettes and the number of units sold for each brand family that was sold in the state during the preceding calendar year;

(2) list all of its brand families that have been sold in the state at any time during the current calendar year;

(3) indicate by an asterisk any brand family sold in the state during the preceding calendar year that is no longer being sold in the state as of the date of the certification; and

(4) identify by name and address any other manufacturer of the listed brand families in the preceding calendar year.

(d) For a nonparticipating manufacturer, the certification required by (a) of this section must additionally certify that the nonparticipating manufacturer

(1) is registered to do business in the state or has appointed a resident agent for service of process and provided notice of the appointment as required by AS 43.50.475 ;

(2) has

(A) established and continues to maintain a qualified escrow fund; and

(B) executed a qualified escrow agreement that has been reviewed and approved by the Department of Law and that governs the qualified escrow fund; and

(3) is in full compliance with AS 45.53 and this section, and any regulations adopted under those statutes.

(e) For a nonparticipating manufacturer, the certification must also include the

(1) name, address, telephone number, and electronic mail address of the financial institution where the nonparticipating manufacturer has established the qualified escrow fund required under AS 45.53 and the regulations adopted under that chapter;

(2) account number of the qualified escrow fund and sub-account number for the State of Alaska;

(3) amount that the non-participating manufacturer placed in the qualified escrow fund for cigarettes sold in the state during the preceding calendar year, the date and amount of each such deposit, and the evidence or verification considered necessary by the commissioner to confirm the information submitted under this section; and

(4) amounts of and dates of any withdrawal or transfer of money the nonparticipating manufacturer made at any time from the qualified escrow fund or from any other qualified escrow fund into which the nonparticipating manufacturer ever made escrow payments in accordance with AS 45.53 and the regulations adopted under that chapter.

(f) A tobacco product manufacturer may not include a brand family in its certification unless

(1) for a participating manufacturer, the participating manufacturer affirms that the brand family is to be considered to be its cigarettes for purposes of calculating its payments under the Master Settlement Agreement for the relevant year, in the volume and shares determined under the Master Settlement Agreement; and

(2) for a nonparticipating manufacturer, the nonparticipating manufacturer affirms that the brand family is to be considered to be its cigarettes for purposes of AS 45.53.

(g) Nothing in this section shall be construed as limiting or otherwise affecting the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of AS 45.53.

(h) A tobacco product manufacturer shall maintain all invoices and documentation of sales of cigarettes and other information relied upon for the certification for a period of five years, unless otherwise required by law to maintain them for a greater period of time.



Sec. 43.50.465. - Directory of cigarettes approved for sale and importation.

Not later than July 30 of each year, the commissioner shall develop and make available for public inspection a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of AS 43.50.460 and all brand families that are listed in those certifications, except as follows:

(1) the commissioner may not include or retain in the directory the name or brand families of any nonparticipating manufacturer that fails to provide the required certification or whose certification the commissioner determines is not in compliance with AS 43.50.460 , unless the commissioner has determined that the violation has been cured to the satisfaction of the commissioner;

(2) neither a tobacco product manufacturer nor brand family shall be included or retained in the directory if the commissioner concludes that

(A) for a nonparticipating manufacturer, all escrow payments required under AS 45.53 for any period for any brand family, regardless of whether listed by the nonparticipating manufacturer, have not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the Department of Law; or

(B) all outstanding final judgments, including interest on those judgments, for violations of AS 45.53 have not been fully satisfied for the brand family and the manufacturer;

(3) the commissioner shall update the directory as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand families to keep the directory in conformity with the requirements of AS 43.50.460 - 43.50.495;

(4) every licensee shall provide to the commissioner, and update as necessary, an electronic mail address for the purpose of receiving any notifications that may be required by AS 43.50.460 - 43.50.495.



Sec. 43.50.470. - Prohibition against sale or importation of cigarettes not in the directory.

(a) A person may not sell, offer, or possess for sale in this state, or import for personal consumption in this state, cigarettes of a tobacco product manufacturer or brand family not included in the directory.

(b) Under regulations adopted by the department, the department may allow a licensee a credit for the tax paid under this chapter on cigarettes that the licensee destroys or returns to the manufacturer or distributor to avoid a violation of this section if

(1) the tobacco product manufacturer and brand family of the cigarettes were included in the directory at the time the licensee came into possession of the cigarettes; and

(2) the tobacco product manufacturer or brand family was subsequently removed from the directory while the licensee was still in possession of the cigarettes.



Sec. 43.50.475. - Agent for service of process.

(a) A nonresident or foreign nonparticipating manufacturer that has not registered to do business in the state as a foreign corporation or business entity shall, as a condition precedent to having its brand families listed or retained in the directory, appoint and continually engage without interruption the services of an agent in this state to act as agent for the service of process on whom all process and an action or proceeding against the nonparticipating manufacturer concerning or arising out of the enforcement of AS 43.50.460 - 43.50.495 and AS 45.53 may be served in any manner authorized by law. The nonparticipating manufacturer shall provide the name, address, telephone number, electronic mail address, and proof of the appointment and availability of the agent to and to the satisfaction of the commissioner and the Department of Law.

(b) The nonparticipating manufacturer shall provide notice to the commissioner and the Department of Law 30 calendar days before termination of the authority of an agent and shall additionally provide proof to the satisfaction of the Department of Law of the appointment of a new agent no less than five calendar days before the termination of an existing agent appointment. If an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the commissioner and the Department of Law of the termination within five calendar days and shall include proof to the satisfaction of the Department of Law of the appointment of a new agent.

(c) Any nonparticipating manufacturer whose products are sold in this state without appointing or designating an agent as required by this section is considered to have appointed the commissioner of commerce, community, and economic development as its agent and may be proceeded against in courts of this state by service of process upon the commissioner of commerce, community, and economic development in the manner described by AS 10.06.175 (b), regardless of whether the nonparticipating manufacturer is a corporation; however, the appointment of the commissioner of commerce, community, and economic development as the agent does not satisfy the condition precedent to having the nonparticipating manufacturer's brand families listed or retained in the directory.



Sec. 43.50.480. - Reporting and disclosure of information; escrow installments.

(a) Not later than the end of the month following the month in which cigarettes were imported or sold in the state, each licensee shall submit the information the commissioner requires to facilitate compliance with AS 43.50.460 - 43.50.495, including a list by brand family of the total number of cigarettes or, in the case of roll-your-own cigarettes, the equivalent stick count for which the licensee, during the previous calendar month, paid the tax due for the cigarettes. For a period of five years, the licensee shall maintain and make available to the commissioner all invoices and documentation of sales of cigarettes of all nonparticipating manufacturers and any other information relied upon in reporting to the commissioner.

(b) The commissioner is authorized to disclose to the Department of Law any information received under this chapter and requested by the Department of Law for purposes of determining compliance with and enforcing the provisions of this chapter. The commissioner and the Department of Law shall share with each other the information received under this chapter, and may share the information with other federal, state, or local agencies only for purposes of enforcement of AS 43.50.460 - 43.50.495, AS 45.53, or corresponding laws of other states.

(c) The commissioner or Department of Law may require at any time that the nonparticipating manufacturer provide proof from the financial institution in which the manufacturer has established a qualified escrow fund for the purpose of compliance with AS 45.53 of the amount of money in the fund being held on behalf of the state and the dates of deposits, and listing the amounts of all withdrawals from the fund and the dates of withdrawals.

(d) In addition to the information required to be submitted under (a) of this section, the commissioner or the Department of Law may require a licensee or tobacco product manufacturer to submit any additional information, including samples of the packaging or labeling of each brand family, necessary to enable the commissioner or the Department of Law to determine whether a tobacco product manufacturer is in compliance with AS 43.50.460 - 43.50.495.

(e) To promote compliance with the provisions of AS 43.50.460 - 43.50.495, the commissioner may adopt regulations requiring a tobacco product manufacturer subject to the requirements of AS 43.50.460 to make the escrow deposits required in quarterly installments during the year in which the sales covered by the deposits are made. The commissioner may require production of information sufficient to determine the adequacy of the amount of the installment deposit.



Sec. 43.50.485. - Penalties and other remedies.

(a) In addition to or in place of any other civil or criminal remedy provided by law, upon a determination that a licensee has violated AS 43.50.470(a) or any regulation adopted under that statute, the commissioner may revoke or suspend the license issued under AS 43.50.010, 43.50.035, or 43.50.320 of any licensee. The department shall comply with the provisions of AS 44.62 (Administrative Procedure Act). Each offer to sell cigarettes in violation of AS 43.50.470 (a) constitutes a separate violation. The commissioner also may impose a civil penalty in an amount not to exceed the greater of 500 percent of the retail value of the cigarettes sold or $5,000 upon a determination of violation of a provision of AS 43.50.470 (a) or any regulations adopted under that statute. The penalty shall be imposed in the manner provided by AS 43.05.245 .

(b) Any cigarettes that have been sold, offered for sale, or possessed for sale in this state, or imported for personal consumption in this state in violation of AS 43.50.470 (a) are contraband, regardless of whether the violation was knowing, and the cigarettes are subject to seizure and forfeiture; seized and forfeited cigarettes shall be destroyed and may not be resold. The department shall comply with the provisions of AS 44.62 (Administrative Procedure Act).

(c) The Department of Law, on behalf of the commissioner, may seek an injunction to restrain a threatened or actual violation of AS 43.50.460, 43.50.470(a), or 43.50.480 by a licensee and to compel the licensee to comply with those provisions.



Sec. 43.50.490. - Miscellaneous provisions.

(a) A determination of the commissioner not to list in, or to remove from, the directory a brand family or tobacco product manufacturer is subject to administrative review under AS 44.62.330 - 44.62.630.

(b) A person may not be issued a license or granted a renewal of a license under AS 43.50.010 , 43.50.035, or 43.50.320 unless the person has certified in writing, under penalty of perjury, that the person will comply fully with AS 43.50.460 - 43.50.495.

(c) The department shall adopt under AS 44.62 (Administrative Procedure Act) reasonable regulations that it considers necessary to carry out the provisions of AS 43.50.460 - 43.50.495.

(d) If a court determines that a person has violated the provisions of AS 43.50.460 - 43.50.495, the court shall order any profits, gain, gross receipts, or other benefit from the violation to be disgorged and paid to the state for deposit in the general fund. Unless otherwise expressly provided, the remedies or penalties provided by AS 43.50.460 - 43.50.495 are cumulative to each other and to the remedies or penalties available under all other laws of this state.



Sec. 43.50.495. - Definitions.

In AS 43.50.460 - 43.50.495, unless the context otherwise requires,

(1) "brand family" means all styles of cigarettes sold under the same trade mark and differentiated from one another by means of additional modifiers or descriptors, including menthol, lights, kings, and 100s; "brand family" includes any brand name, alone or in conjunction with any other word, trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicium of product identification identical or similar to, or identifiable with, a previously known brand of cigarettes;

(2) "cigarette" has the meaning given in AS 45.53.100 ;

(3) "commissioner" means the commissioner of revenue;

(4) "department" means the Department of Revenue;

(5) "directory" means the directory developed and made available under AS 43.50.465 ;

(6) "licensee" means a person licensed or required to be licensed under AS 43.50.010 , 43.50.035, or 43.50.320;

(7) "Master Settlement Agreement" has the meaning given in AS 45.53.100;

(8) "nonparticipating manufacturer" means a tobacco product manufacturer that is not a participating manufacturer;

(9) "participating manufacturer" has the meaning given in Section II(jj) of the Master Settlement Agreement and all amendments to that agreement;

(10) "qualified escrow fund" has the meaning given in AS 45.53.100 ;

(11) "roll-your-own" has the meaning given in AS 45.53.100 (4)(B);

(12) "tobacco product manufacturer" has the meaning given in AS 45.53.100;

(13) "units sold" has the meaning given in AS 45.53.100 .






Article 06 - CIGARETTE TAX STAMPS

Sec. 43.50.500. - Tax payment by use of stamps.

A licensee shall pay the tax imposed under AS 43.50.090 (a), 43.50.190(a), and 43.50.200 through the use of stamps issued under AS 43.50.500 - 43.50.700.



Sec. 43.50.510. - Stamp design; manner of affixing.

(a) The department shall design and furnish stamps of sizes and denominations as determined by the department.

(b) Notwithstanding the packaging requirements of AS 43.70.075 (g)(1), a stamp required under AS 43.50.500 - 43.50.700 must be affixed

(1) on the smallest package that will be handled, sold, used, consumed, or distributed in this state; and

(2) in a denomination equal to the amount of tax due under this chapter on the cigarettes in the package.

(c) A stamp required under AS 43.50.500 - 43.50.700 shall be affixed to the bottom of each individual package of cigarettes in a manner so that the stamp cannot be removed from the package without being mutilated or destroyed.

(d) For purposes of this section, a stamp is considered affixed only if more than 80 percent of the stamp is attached to the individual package in accordance with (c) of this section and regulations adopted by the department.



Sec. 43.50.520. - Stamp required before sale, distribution, or consumption.

(a) Except as provided in AS 43.50.580 , a licensee or the authorized agent or designee of the licensee shall affix a stamp, in the manner required by AS 43.50.510 , to each package of cigarettes immediately upon the opening of the shipping container containing the package and before sale, distribution, or consumption in this state.

(b) Except as provided in AS 43.50.580 and 43.50.610, a person may not engage in the following activities in this state unless the package containing the cigarettes is affixed with the required stamp:

(1) sell or distribute cigarettes to a person who is a consumer in this state;

(2) acquire, hold, own, possess, or transport cigarettes for sale or distribution in this state;

(3) import or cause to be imported cigarettes into this state for sale, distribution, or consumption; or

(4) place or store cigarette packages in a vending machine in this state.



Sec. 43.50.530. - Sale of stamps.

(a) The department shall furnish stamps for sale to licensees.

(b) The department may enter into agreements with financial institutions to permit the sale of stamps by those institutions. The department shall make a list of financial institutions authorized to sell stamps under this section available to the public.

(c) The department may limit the number of stamps sold to a licensee during the three months immediately preceding the effective date of a tax increase under AS 43.50.090 , 43.50.190, or 43.50.200 to minimize the amount of cigarette stockpiling by a licensee. The department may not set the limit of stamps that a licensee may purchase during that three-month period below an amount equal to three times the average monthly stamp purchases made by the licensee during the 12-month period immediately preceding that three-month period.



Sec. 43.50.540. - Purchase of and payment for stamps.

(a) A licensee shall apply to the department or a financial institution authorized under AS 43.50.530 (b) to purchase stamps required by AS 43.50.500 - 43.50.700.

(b) A licensee may authorize an agent or designee to purchase stamps for the licensee at a location where stamps are sold. The licensee's authorization of an agent or designee must be in writing and must be signed by the licensee. The licensee shall provide a copy of the authorization to the department. The authorization continues in effect until the department receives the licensee's written notice of revocation of the authorization.

(c) Except as otherwise provided in this subsection, each stamp shall be sold to a licensee at its denominated value less the discount provided in this subsection. The discount under this subsection is provided as compensation for affixing stamps to packages as required by AS 43.50.500 - 43.50.700. The department may reduce or eliminate the discount to a licensee under this subsection if the licensee fails to meet the requirements of AS 43.50.500 - 43.50.700. The discount under this subsection is equal to the sum of the amounts calculated using the following percentages of denominated value of stamps purchased by a licensee under this section in a calendar year:

(1) $1,000,000 or less, three percent;

(2) the amount that is more than $1,000,000 but not more than $2,000,000, two percent;

(3) the amount that is over $2,000,000, zero percent.

(d) Payment for stamps shall be made at the time of purchase, except that the department may permit a licensee to defer payments as provided in AS 43.50.550 .

(e) The licensee or the licensee's agent or designee must obtain the stamps in person from the department or a financial institution authorized to sell stamps under AS 43.50.530 (b). Alternatively, the licensee may request in writing that the stamps be shipped or transported in a manner specified by the licensee that is acceptable to the department. The department may accept only United States mail or common or private carrier as a shipping or transportation method.

(f) Title to the stamps passes immediately to the licensee at the time the stamps are obtained in person or, if the stamps are shipped or transported, at the time the stamps are placed in the United States mail or received by the common or private carrier. The licensee bears all costs associated with shipping or transporting the stamps. The department may replace stamps lost or damaged in transit if the licensee provides proof acceptable to the department verifying that the loss or damage occurred while the stamps were in the possession of the shipping company and the shipping company substantiates the loss or damage. Damaged stamps must be returned to the department before the department may replace them.

(g) Loss, destruction, or theft of stamps does not absolve the licensee of its obligation to make payment for the stamps, including payment on a deferred-payment basis under AS 43.50.550 .

(h) For purposes of the discount provided in (c) of this section, "stamps purchased by a licensee" includes stamps purchased by affiliated licensees.



Sec. 43.50.550. - Deferred-payment basis for stamps.

(a) A licensee may apply to the department to purchase stamps on a deferred-payment basis. Upon receipt of the application and the bond required under (b) of this section, the department may set the maximum dollar amount of stamps that the licensee is authorized to purchase on a deferred-payment basis in a calendar month.

(b) A licensee who submits an application for the purchase of stamps on a deferred-payment basis shall, as a condition of approval of the application, post a bond acceptable to the department in an amount equal to

(1) 200 percent of the maximum dollar amount of allowed monthly purchases under this section; or

(2) 100 percent of the maximum dollar amount of allowed monthly purchases under this section if the licensee

(A) holds a license issued under AS 43.50.010 for a physical location in this state; and

(B) has been in full compliance with the provisions of this title and regulations adopted under this title during the preceding 60 months.

(c) Amounts owing for stamps purchased on a deferred-payment basis in a calendar month are due on or before the last day of the next calendar month. Payment shall be made by a remittance acceptable to the department that is made payable to the department.

(d) The department may designate the sales locations where the licensee may make purchases of stamps on a deferred-payment basis and fix the dollar amount of purchases that the licensee may make under this section at each designated sales location each month.



Sec. 43.50.560. - Suspension of deferred-payment basis privilege.

The department may suspend, without prior notice, a licensee's privilege to purchase stamps on a deferred-payment basis or may reduce the monthly dollar amount of purchases the licensee may make under AS 43.50.550 if

(1) the licensee fails to pay for stamps when payment is due;

(2) the licensee's bond is cancelled or becomes void, impaired, or unenforceable;

(3) the department determines that the collection of an amount unpaid or due from the licensee under this chapter is jeopardized; or

(4) the licensee violates a state statute or regulation related to the collection of taxes under this chapter.



Sec. 43.50.570. - Interest.

A licensee who fails to pay an amount due for the purchase of stamps within the time required

(1) is considered to have failed to pay the cigarette taxes due under this chapter; and

(2) shall pay interest at the rate established under AS 43.05.225 from the date on which the amount became due until the date of payment.



Sec. 43.50.580. - Possession of unstamped cigarettes.

(a) Except as provided in (b) of this section and in AS 43.50.610 , a person may not possess unstamped cigarettes in this state.

(b) A licensee may possess unstamped cigarettes in this state if

(1) the licensee posts a surety bond in an amount satisfactory to the department to ensure performance of its duties under this chapter; and

(2) unstamped cigarettes are necessary for the conduct of the licensee's business in making sales or distributions to

(A) an instrumentality of the federal government or an Indian tribal organization authorized by law to possess cigarettes not taxed under this chapter; or

(B) customers outside the state and the licensee provides proof acceptable to the department that the licensee is properly licensed in the jurisdictions outside the state where the sales or distributions are made.

(c) At the time of shipping or delivering cigarettes to an instrumentality of the federal government or an Indian tribal organization authorized by law to possess cigarettes not taxed under this chapter, a licensee shall make a duplicate invoice showing complete details of the shipment or other distribution and a statement indicating whether stamps were affixed to each cigarette package in accordance with AS 43.50.500 - 43.50.700. The licensee shall transmit the duplicate invoice to the department as an attachment to the monthly report required under AS 43.50.630 .

(d) If a licensee who is authorized to possess unstamped cigarettes under (b) of this section fails to comply with the requirements of this section, the licensee is no longer authorized to and may not possess unstamped cigarettes under this section and is subject to the imposition of any applicable penalty under this title or other law.

(e) For purposes of (a) of this section, "person" does not include entities to whom sales or distributions are made as described in (b)(2) of this section.



Sec. 43.50.590. - Refunds or credits for unused stamps and for unsalable, destroyed, or certain returned cigarette packages.

(a) The department shall adopt procedures for a refund or credit to a licensee in the amount of the denominated value, less the discount given under AS 43.50.540 , for

(1) unused or damaged stamps;

(2) stamps affixed to cigarette packages that have become unfit for use or sale, are destroyed, or are returned to the manufacturer for credit or replacement if the licensee provides proof acceptable to the department that the cigarettes have not been and will not be consumed in this state; or

(3) stamps affixed to cigarette packages that are sold or distributed outside the state if the licensee provides proof acceptable to the department that the cigarettes have not been and will not be consumed in this state and the licensee is properly licensed in the jurisdictions outside the state where the sales or distributions are made.

(b) A refund or credit under (a) of this section may not be allowed for stamps affixed to cigarette packages in violation of this chapter or AS 45.53.



Sec. 43.50.600. - Stamps prohibited on cigarette packages not complying with federal and state laws.

A licensee or the licensee's authorized agent or designee may not affix a stamp to a cigarette package if the cigarettes

(1) may not be acquired, held, owned, imported, possessed, sold, or distributed in this state under AS 43.50.400 ; or

(2) are not in compliance with other state or federal laws.



Sec. 43.50.610. - Unstamped cigarettes as contraband; seizure.

Unstamped cigarettes found in this state are contraband and may be seized by the commissioner or an agent or employee of the commissioner or by any peace officer of the state, unless

(1) the cigarettes are

(A) in the possession of a licensee or are in transit from outside the state and are consigned to a licensee; and

(B) in the original and unopened shipping container; or

(2) possession of the unstamped cigarettes is not a violation of this chapter.



Sec. 43.50.620. - Forfeiture and destruction of seized cigarettes.

Cigarettes seized under AS 43.50.500 - 43.50.700 are forfeited to the state. After notice and an opportunity for a hearing, the commissioner shall destroy the cigarettes forfeited under this section.



Sec. 43.50.625. - Forfeiture of other property.

(a) Upon a showing of probable cause that a person has committed the crime of misconduct involving unstamped cigarettes or stamps in the first degree under AS 43.50.640 , the following are subject to forfeiture:

(1) material and equipment used in the manufacture, sale, offering for sale, or possession for sale of cigarettes in this state in violation of AS 43.50.500 - 43.50.640 or 43.50.660 - 43.50.700;

(2) aircraft, vehicles, or vessels used to transport or facilitate the transportation of cigarettes manufactured, sold, offered for sale, or possessed for sale in this state in violation of AS 43.50.500 - 43.50.640 or 43.50.660 - 43.50.700;

(3) money, securities, negotiable instruments, or other things of value used in financial transactions derived from activity prohibited under AS 43.50.500 - 43.50.640 or 43.50.660 - 43.50.700.

(b) Property subject to forfeiture under this section may be actually or constructively seized under an order issued by the superior court upon a showing of probable cause that the property is subject to forfeiture under this section. Constructive seizure is effected upon posting a signed notice of seizure on the item to be forfeited, stating the violation and the date and place of seizure. Seizure without a court order may be made if

(1) the seizure is incident to a valid arrest or search;

(2) the property subject to seizure is the subject of a prior judgment in favor of the state; or

(3) there is probable cause to believe that the property is subject to forfeiture under (a) of this section; property seized under this paragraph may be held for not more than 48 hours unless an order of forfeiture is issued by the court before the end of that time period.

(c) Within 30 days after a seizure under this section, the Department of Public Safety shall make reasonable efforts to ascertain the identity and whereabouts of any person holding an interest, or an assignee of a person holding an interest, in the property seized, including a right to possession, or a lien, mortgage, or conditional sales contract. The Department of Public Safety shall notify the person ascertained to have an interest in the seized property of the impending forfeiture, and, before forfeiture, the Department of Public Safety shall publish, once a week for four consecutive calendar weeks, a notice of the impending forfeiture in a newspaper of general circulation in the judicial district in which the seizure was made, or if a newspaper is not published in that judicial district, in a newspaper published in the state and distributed in that judicial district.

(d) Property subject to forfeiture under (a) of this section may be forfeited

(1) upon conviction of a person for a violation of AS 43.50.640 ; or

(2) upon judgment by the superior court in a proceeding in rem that the property was used in a manner subjecting it to forfeiture under (a) of this section.

(e) The owner of property subject to forfeiture under (a) of this section is entitled to relief from the forfeiture in the nature of remission of the forfeiture if, in an action under (d) of this section, the owner shows that the owner

(1) was not a party to the violation;

(2) did not have actual knowledge or reasonable cause to believe that the property was used or was to be used in violation of the law; and

(3) did not have actual knowledge or reasonable cause to believe that the person committing the violation had, within the last 10 years,

(A) a criminal record for violating this chapter; or

(B) committed other violations of this chapter.

(f) The court may allow the owner of property that is subject to forfeiture under (a) of this section to redeem the property by paying an amount determined by the court to be the fair market value of the property.

(g) A person other than the owner holding, or the assignee of, a lien, mortgage, or conditional sales contract on, or the right to possession of, property subject to forfeiture under (a) of this section is entitled to relief from the forfeiture in the nature of remission of the forfeiture if, in an action under (d) of this section, the person shows that the person

(1) was not a party to the violation subjecting the property to forfeiture;

(2) did not have actual knowledge or reasonable cause to believe that the property was used or was to be used in violation of the law; and

(3) did not have actual knowledge or reasonable cause to believe that the person committing the violation had, within the last 10 years,

(A) a criminal record for violating this chapter; or

(B) committed other violations of this chapter.

(h) It is not a defense in an in rem forfeiture proceeding brought under (d)(2) of this section that a criminal proceeding is pending or has resulted in conviction or acquittal of a person charged with violating AS 43.50.640 .

(i) Property forfeited under this section shall be placed in the custody of the commissioner of public safety for disposition according to an order entered by the court. The court shall order destroyed any property forfeited under this section that is harmful to the public and may order any property forfeited under this section that was seized in a municipality to be transferred to the municipality in which the property was seized or to another municipality affected by the crime for which the property was forfeited. The state shall notify all municipalities affected by the crime of the forfeiture proceeding. Other property shall be ordered sold and the proceeds used for payment of expenses of the proceedings for forfeiture and sale, including expenses of seizure, custody, and court costs. The remainder of the proceeds shall be deposited in the general fund.

(j) The title to a vehicle or vessel forfeited to the state under this section may be transferred by the state to a municipality or the local governing body of a village for official use by the municipality or village, on condition that the vehicle or vessel not be available for use by the defendant.



Sec. 43.50.630. - Monthly reports; records retention; inspection of records.

(a) On or before the last day of each calendar month, a licensee shall file the following information for each place of business with the department, on a form or in a format prescribed by the department:

(1) the quantity and brands of cigarettes manufactured, imported, acquired, or sold in the state during the preceding calendar month;

(2) the number and dollar amount of stamps

(A) purchased during the preceding calendar month;

(B) affixed to cigarette packages during the preceding calendar month;

(C) not affixed to cigarette packages and on hand at the end of the preceding calendar month; and

(D) refunded or credited to a licensee under AS 43.50.590 ; and

(3) any other information that the department requires to carry out its duties under this chapter.

(b) If a licensee ceases to manufacture, import, acquire, or sell cigarettes in this state, the licensee shall immediately file the form required under (a) of this section with the department, for the period ending with the cessation.

(c) All statements and other records required by AS 43.50.500 - 43.50.700 must be

(1) in a form or format prescribed by the department;

(2) preserved by a licensee for a period of three years; and

(3) available for inspection at any time upon oral or written demand by the department or its authorized agent.

(d) A summary of information filed under (a) of this section shall be prepared by the department and released to the public upon request.



Sec. 43.50.640. - Misconduct involving unstamped cigarettes or stamps in the first degree.

(a) A person commits the crime of misconduct involving unstamped cigarettes or stamps in the first degree if the person

(1) with reckless disregard that the cigarettes are unstamped

(A) sells or distributes 5,000 or more unstamped cigarettes in a single transaction;

(B) owns or possesses 5,000 or more unstamped cigarettes with the intent to sell; or

(C) acquires, holds, transports, imports, or possesses 10,000 or more unstamped cigarettes; or

(2) with reckless disregard that the stamp was previously affixed to another cigarette package

(A) affixes a previously used stamp to a cigarette package; or

(B) possesses, sells, or distributes a previously used stamp.

(b) Misconduct involving unstamped cigarettes or stamps in the first degree is a class C felony.



Sec. 43.50.650. - Misconduct involving unstamped cigarettes or stamps in the second degree.

(a) A person commits the crime of misconduct involving unstamped cigarettes or stamps in the second degree if the person

(1) with reckless disregard that the cigarettes are unstamped

(A) sells or distributes at least one but fewer than 5,000 unstamped cigarettes in a single transaction;

(B) owns or possesses at least one but fewer than 5,000 unstamped cigarettes, with intent to sell;

(C) acquires, holds, transports, imports, or possesses at least 601 but fewer than 10,000 unstamped cigarettes; or

(D) acquires, holds, transports, imports, or possesses at least one but fewer than 601 unstamped cigarettes that are not for personal consumption; or

(2) is not licensed under this chapter or otherwise authorized by the department to possess stamps and possesses a stamp that is not affixed to a cigarette package.

(b) Misconduct involving unstamped cigarettes or stamps in the second degree is a class A misdemeanor.



Sec. 43.50.660. - Construction of criminal statutes.

(a) The provisions of AS 11.16, AS 11.81.600 , 11.81.610, and 11.81.900 apply to AS 43.50.640 and 43.50.650.

(b) For purposes of AS 43.50.640 and 43.50.650, display of cigarettes by a person, or possession other than in the original and unopened shipping container of cigarettes by a person who holds a business license endorsement under AS 43.70.075 , is prima facie evidence of possession with intent to sell cigarettes. In this subsection, "display" means to openly exhibit.



Sec. 43.50.670. - Unauthorized transfer of unaffixed stamps.

(a) A licensee may not sell, exchange, or otherwise transfer stamps not affixed to a package of cigarettes in accordance with this chapter to another person without the prior written approval of the department.

(b) After notice and opportunity for a hearing, the department may assess a civil fine of not less than $1,000 nor more than $10,000 for a violation of (a) of this section. The fine assessed is in addition to any other penalty available under the law.



Sec. 43.50.700. - Definitions.

In AS 43.50.500 - 43.50.700, unless the context otherwise requires,

(1) "affiliated licensees" means two or more licensees in which the same person holds, directly or indirectly, at least a 50 percent ownership interest;

(2) "carton" means a box or container originating from the manufacturer that contains packages of that manufacturer's cigarettes;

(3) "cigarette" has the meaning given in AS 43.50.170 ;

(4) "licensee" means a person licensed by the department under AS 43.50.010 or 43.50.035 to sell, distribute, purchase, possess, or acquire cigarettes;

(5) "package" means the individual packet, box, or other container, originating from the manufacturer, in which retail sales of cigarettes are normally made or intended to be made; "package" does not include containers that are cartons, cases, bales, or boxes that contain packages of cigarettes;

(6) "person" has the meaning given in AS 43.50.170 ;

(7) "shipping container" means the case, box, parcel, or other container in which cartons or packages of cigarettes are placed for shipment or transportation from one place to another; "shipping container" does not include a package in which retail sales of cigarettes are normally made or intended to be made;

(8) "stamp" means a stamp or other indicium that is

(A) printed, manufactured, or made under authorization of the department under this chapter;

(B) issued, sold, or circulated by the department; and

(C) used to pay the cigarette taxes levied under this chapter;

(9) "unstamped cigarettes" means a package containing cigarettes that is not affixed with the stamp required by AS 43.50.500 - 43.50.700 or is affixed with a stamp in a denomination less than the tax levied under this chapter.






Article 07 - UNFAIR CIGARETTE SALES

Sec. 43.50.710. - Sale at less than cost; rebate in price.

(a) A wholesaler or retailer may not, with intent to injure competitors or destroy or substantially lessen competition,

(1) advertise, offer to sell, or sell, at retail or wholesale, cigarettes at less than actual cost to the wholesaler or retailer; or

(2) offer a rebate in price, give a rebate in price, offer a concession of any kind, or give a concession of any kind or nature in connection with the sale of cigarettes.

(b) A retailer may not induce or attempt to induce or procure or attempt to procure

(1) the purchase of cigarettes at a price less than the actual cost to a wholesaler;

(2) a rebate or concession of any kind or nature in connection with the purchase of cigarettes.

(c) Evidence of advertisement, offering to sell, or sale of cigarettes by a wholesaler or retailer at less than actual cost, or evidence of an offer of a rebate in the price, the giving of a rebate in price, offer of a concession, or the giving of a concession of any kind or nature in connection with the sale of cigarettes, or the inducing, attempt to induce, the procuring, or the attempt to procure the purchase of cigarettes at a price less than actual cost to a wholesaler or retailer is prima facie evidence of intent to injure competitors and to destroy or substantially lessen competition.

(d) Nothing in this section prohibits a manufacturer from offering promotions to a wholesaler or a retailer if the wholesale promotion is the same for all participating wholesalers and the retail promotion is the same for all participating retailers.

(e) A wholesaler or retailer who violates the provisions of this section is guilty of a class B misdemeanor.



Sec. 43.50.720. - Sale at less than cost; with gift or concession.

In all advertisements, offers for sale, or sales involving two or more items when at least one of the items is cigarettes at a combined price, and in all advertisements, offers for sale, or sales involving the giving of any gift, concession, or coupon of any kind in conjunction with the sale of cigarettes, the wholesaler's or retailer's combined selling price may not be below the actual cost to the wholesaler or the actual cost to the retailer, respectively, of the total of all articles, products, commodities, gifts, and concessions included in the transactions, except that, if any articles, products, commodities, gifts, or concessions are not cigarettes, the actual cost shall be determined as provided under AS 43.50.800 .



Sec. 43.50.730. - Sale to another wholesaler.

When one wholesaler sells cigarettes to another wholesaler, the seller is not required to include the actual cost of the selling wholesaler. Upon resale to a retailer, the purchasing wholesaler is required to include the actual cost of the purchasing wholesaler or the actual cost of the selling wholesaler, whichever is greater, in the selling price.



Sec. 43.50.740. - Sales at price to meet competition.

(a) A wholesaler may advertise, offer to sell, or sell cigarettes at a price made in good faith to meet the price of a competitor who is rendering the same type of service and is selling the same article at cost to a competing wholesaler. A retailer may advertise, offer to sell, or sell cigarettes at a price made in good faith to meet the price of a competitor who is selling the same article at cost to a competing retailer.

(b) [Repealed, Sec. 43 ch 1 FSSLA 2004].

(c) A manufacturer whose product is sold in the state directly or through an intermediary shall provide the department with a current price list for all brands of cigarettes of the manufacturer and shall notify the department at least 10 days before a price increase takes effect.



Sec. 43.50.750. - Contracts in violation of law are illegal.

A contract, express or implied, made by a person in violation of the provisions of AS 43.50.710 - 43.50.849 is illegal and void.



Sec. 43.50.760. - Determination of cost.

(a) In determining actual cost to the wholesaler or retailer, a court shall consider as establishing the cost evidence tending to show that a wholesaler or retailer complained against under a provision of AS 43.50.710 - 43.50.849 purchased the cigarettes involved in the complaint at a fictitious price, or upon terms, in a manner, or under invoices, in a manner that conceals the true cost, discounts, or terms of purchase. The court shall also consider evidence of the normal, customary, and prevailing terms and discounts in connection with other sales of a similar nature in the state.

(b) The presumptive actual cost of cigarettes as determined by the department under AS 43.50.800 is considered competent evidence in a court action or proceeding as tending to prove actual cost to the wholesaler or retailer complained against. A party against whom the presumptive actual cost as determined by the department is introduced in evidence has the right to offer evidence tending to prove any inaccuracy of the presumptive actual cost or any statement of facts that would impair its probative value.



Sec. 43.50.770. - Determination of cost of cigarettes purchased outside of ordinary channels of trade.

In establishing the actual cost of cigarettes to a wholesaler or retailer, the invoice cost of cigarettes purchased at a forced, bankrupt, or closeout sale, or other sale outside the ordinary channels of trade may not be used.



Sec. 43.50.780. - Injunction.

(a) The department or a person injured by a violation or who would suffer from any threatened violation of AS 43.50.710 - 43.50.849 may maintain an action to prevent, restrain, or enjoin the violation or threatened violation. If, in the action, a violation or threatened violation of AS 43.50.710 - 43.50.849 is established, the court may enjoin and restrain or otherwise prohibit the violation or threatened violation, and the court shall assess the costs of reasonable attorney fees against the defendant. In the action, it is not necessary that actual damages to the plaintiff be alleged or proved, but, if actual damages are alleged and proved, the plaintiff, in addition to injunctive relief and costs, including reasonable attorney fees, may recover actual damages.

(b) If injunctive relief is not requested or required, a person injured by a violation of AS 43.50.710 - 43.50.849 may maintain an action for damages in the appropriate court.



Sec. 43.50.790. - Administration of AS 43.50.710 - 43.50.849.

(a) The department

(1) shall administer AS 43.50.710 - 43.50.849;

(2) may adopt regulations relating to the administration and enforcement of AS 43.50.710 - 43.50.849;

(3) may determine the actual cost of cigarettes to a wholesaler or retailer as provided in AS 43.50.800 ;

(4) may, after reasonable notice and hearing, revoke or suspend a license issued under AS 43.50.010 or 43.50.035 to a person who refuses or neglects to comply with a provision of AS 43.50.710 - 43.50.849.

(b) The Department of Commerce, Community, and Economic Development may, after reasonable notice and hearing, revoke or suspend a license issued under AS 43.70.075 to a person who refuses or neglects to comply with a provision of AS 43.50.710 - 43.50.849.



Sec. 43.50.800. - Presumptions applicable to determination of cost.

(a) The presumptive actual cost of cigarettes to a wholesaler is, for purposes of AS 43.50.710 - 43.50.849, the presumptive wholesale cost as calculated by the department plus an amount equal to four and one-half percent of the presumptive wholesale cost to account for business costs. For purposes of this section, the presumptive wholesale cost is the manufacturer's list price, less trade discounts, plus the full face value of all cigarette taxes.

(b) The presumptive actual cost of cigarettes to a retailer is, for purposes of AS 43.50.710 - 43.50.849, the presumptive actual cost of cigarettes to the wholesaler as calculated by the department under (a) of this section, plus an amount equal to six percent of the presumptive actual cost of cigarettes to the wholesaler to account for business costs.

(c) A wholesaler or retailer that wishes to advertise, offer to sell, or sell cigarettes at less than the presumptive actual cost to the wholesaler or retailer as calculated under (a) or (b) of this section must first obtain approval from the department. The department may grant approval only if the wholesaler or retailer provides proof satisfactory to the department that the wholesaler's or retailer's actual cost is lower than presumed. Approval for cigarette sales at less than the presumptive actual cost as determined under (a) or (b) of this section may not be granted for a period longer than one year. In reviewing proof of actual wholesale or retail cost, the department may consider the costs reflected on the actual invoice, but may not consider cash discounts. In reviewing proof of actual costs, the department may consider the standards and methods of accounting regularly employed, and must include labor costs, rent, depreciation, selling costs, maintenance of equipment, delivery costs, all types of licenses, taxes, insurance, advertising, preopening expenses, provision for impaired assets and closing costs, interest expenses, and provision for merger and restructuring expenses. The department shall adopt regulations to determine the actual costs for the wholesaler and retailer for the purposes of AS 43.50.710 - 43.50.849.



Sec. 43.50.845. - Short title for AS 43.50.710 - 43.50.849.

AS 43.50.710 - 43.50.849 may be known as the Unfair Cigarette Sales Tax Act.



Sec. 43.50.849. - Definitions.

In AS 43.50.710 - 43.50.849,

(1) [Repealed, Sec. 43 ch 1 FSSLA 2004].

(2) "cigarette" has the meaning given in AS 43.50.170 ;

(3) "department" means the Department of Revenue;

(4) "direct-buying retailer" has the meaning given in AS 43.50.170 ;

(5) "person" has the meaning given in AS 43.50.170 ;

(6) [Repealed, Sec. 43 ch 1 FSSLA 2004].

(7) [Repealed, Sec. 43 ch 1 FSSLA 2004].

(8) "retailer" has the meaning given in AS 43.50.170 and includes a person licensed or required to be licensed as a direct-buying retailer under this chapter and a person who holds or is required to hold a license endorsement under AS 43.70.075 ;

(9) "sale" has the meaning given in AS 43.50.170 ;

(10) "sell at retail," "sale at retail," or "retail sales" means a sale for consumption or use made in the ordinary course of trade or usual conduct of the seller's business;

(11) "sell at wholesale," "sale at wholesale," or "wholesale sales" means a sale made in the ordinary course of trade or usual conduct by a wholesaler to a retailer for the purpose of resale;

(12) "trade discount" means a price reduction that is offered by a cigarette manufacturer on the date of sale, is reflected on the invoice as a deduction from the manufacturer's list price, and is fully earned and determinable on the date of sale;

(13) "wholesaler" means a person licensed or required to be licensed under AS 43.50.010 or AS 43.50.035 and who sells cigarettes to a retailer for the purpose of resale.









Chapter 43.52. - VEHICLE RENTAL TAXES

Sec. 43.52.010. - Levy of passenger vehicle rental tax.

There is imposed an excise tax on the charge for the lease or rental of a passenger vehicle in this state if the lease or rental of the passenger vehicle does not exceed a period of 90 consecutive days.



Sec. 43.52.020. - Rate of passenger vehicle rental tax.

The rate of the tax levied in AS 43.52.010 is 10 percent of the total fees and costs charged for the lease or rental of the passenger vehicle.



Sec. 43.52.030. - Levy of recreational vehicle rental tax.

There is imposed an excise tax on the charge for the lease or rental of a recreational vehicle in this state if the lease or rental of the recreational vehicle does not exceed a period of 90 consecutive days.



Sec. 43.52.040. - Rate of recreational vehicle rental tax.

The rate of the tax levied in AS 43.52.030 is three percent of the total fees and costs charged for the lease or rental of the recreational vehicle.



Sec. 43.52.050. - Liability for payment of vehicle rental taxes.

(a) The taxes imposed by this chapter shall be collected and paid to the department

(1) by the person who provides the leased or rented vehicle; and

(2) in the manner and at the times required by the department by regulation.

(b) The tax shall be stated as a separate item on the lease or rental contract or other document invoicing payment.



Sec. 43.52.060. - Applicability of the tax.

The provisions of this chapter apply to a passenger or recreational vehicle whether or not the vehicle is registered and licensed in this state.



Sec. 43.52.070. - Relationship to municipal levies.

The taxes imposed by this chapter are in addition to taxes that may be imposed on vehicle rentals by a municipality under AS 29.45.



Sec. 43.52.080. - Administration of tax.

(a) The department shall administer the taxes imposed by this chapter and may adopt necessary regulations.

(b) The proceeds of the vehicle rental taxes imposed by this chapter shall be deposited into a special vehicle rental tax account in the general fund.

(c) The legislature may appropriate the actual balance of the vehicle rental tax account for tourism development and marketing. This section is not intended to create a dedicated fund.



Sec. 43.52.090. - Exemption.

The tax imposed in this chapter does not apply to leases or rentals for official use to federal, state, or local government agencies or employees.



Sec. 43.52.099. - Definitions.

In this chapter,

(1) "fees and costs" means all charges incurred by the renter before the tax imposed under this chapter except

(A) fees from the sale of automobile liability insurance, loss damage waiver insurance, and personal accident insurance;

(B) parking tickets;

(C) sales or excise taxes;

(D) payment for damages to the vehicle during the rental period;

(E) concession fees paid to an airport;

(F) customer facility charges set by the commissioner of transportation and public facilities under AS 02.15.090 ; and

(G) customer facility maintenance charges set by the commissioner of transportation and public facilities under AS 02.15.090 ;

(2) "passenger vehicle" means a motor vehicle as defined in AS 28.40.100 that is driven or moved on a highway or other public right-of-way in the state, but does not include

(A) a commercial motor vehicle as that term is defined in AS 28.40.100;

(B) emergency or fire equipment that is necessary to the preservation of life or property;

(C) a farm vehicle that is controlled and operated by a farmer, used to transport agricultural products, farm machinery, or farm supplies to or from that farmer's farm, not used in the operations of a common or contract motor carrier, and used within 150 miles of the farmer's farm;

(D) a recreational vehicle; or

(E) a taxicab;

(3) "recreational vehicle" means

(A) a motor vehicle or trailer for recreational dwelling purposes;

(B) a motor home or other vehicle with a motor home body style;

(C) a one-piece camper vehicle; and

(D) any other self-propelled vehicle with living quarters;

(4) "tax" means the excise tax levied under this chapter on the charge made for the rental of a passenger or recreational vehicle;

(5) "vehicle" means a device in, upon, or by which a person or property may be transported or drawn upon or immediately over a highway or vehicular way or area; "vehicle" does not include

(A) devices used exclusively upon stationary rails or tracks;

(B) mobile homes; or

(C) watercraft.






Chapter 43.55. - OIL AND GAS PRODUCTION TAXES AND OIL SURCHARGE

Article 01 - OIL AND GAS PROPERTIES PRODUCTION TAXES

Sec. 43.55.010. - Gross production tax. [Repealed, Sec. 9 ch 136 SLA 1977].

Repealed or Renumbered



Sec. 43.55.011. - Oil production tax.

(a) There is levied upon the producer of oil a tax for all oil produced from each lease or property in the state, less any oil the ownership or right to which is exempt from taxation. The tax is equal to either the percentage-of-value amount calculated under (b) of this section or the cents-per-barrel amount calculated under (c) of this section, whichever is greater, multiplied by the economic limit factor determined for the oil production of the lease or property under AS 43.55.013. If the amounts calculated under (b) and (c) of this section are equal, the amount calculated under (b) of this section shall be treated as if it were the greater for purposes of this section.

(b) The percentage-of-value amount equals 12.25 percent of the gross value at the point of production of taxable oil produced on or before June 30, 1981, from the lease or property and 15 percent of the gross value at the point of production of taxable oil produced from the lease or property after June 30, 1981; except that for a lease or property coming into commercial oil production after June 30, 1981, the percentage-of-value amount equals 12.25 percent of the gross value at the point of production of taxable oil produced from the lease or property in the first five years after the start of commercial oil production and equals 15 percent of the gross value at the point of production of taxable oil produced thereafter from the lease or property.

(c) The cents-per-barrel amount equals $0.60 per barrel of taxable old crude oil produced from the lease or property, and $0.80 per barrel for all other taxable oil produced from the lease or property, both as adjusted by AS 43.55.012 .

(d) [Repealed, Sec. 18 ch 116 SLA 1981].



Sec. 43.55.012. - Adjustment in tax rates.

(a) [Repealed, Sec. 18 ch 116 SLA 1981].

(b) The cents-per-barrel amount set out in AS 43.55.011 (c) applies to oil of 27 degrees API gravity. For each degree of API gravity less than 27 degrees the cents-per-barrel amount shall be reduced by $.005 and for each degree of API gravity greater than 27 degrees the cents-per-barrel amount shall be increased by $.005 except that oil above 40 degrees API gravity shall be taxed as 40 degree oil. In applying the gravity adjustment under this subsection, fractional degrees of API gravity shall be disregarded.



Sec. 43.55.013. - Economic limit factor.

(a) [Repealed, Sec. 18 ch 116 SLA 1981].

(b) The economic limit factor for oil production of a lease or property shall be computed according to the following formula:

(1-[PEL/TP]) exp ([150,000/(TP/Days)] exp [(460 X WD)/PEL])

where:

PEL = the monthly production rate at the economic limit;

TP = the total production during the month for which the tax is to

be paid;

WD = the total number of well days in the month for which the tax

is to be paid;

Days = the number of days in the month for which the tax is to be

paid; and

exp = exponent.

(c) The economic limit factor for gas production of a lease or property equals one minus the ratio of the monthly production rate at the economic limit to the production during the month for which the tax is to be paid.

(d) The monthly production rate at the economic limit for a lease or property is 300 barrels times the number of well days for the lease or property during the month for which the tax is to be paid.

(e) [Repealed, Sec. 3 ch 25 SLA 1989].

(f) [Repealed, Sec. 3 ch 25 SLA 1989].

(g) The monthly production at the economic limit for a lease or property is presumed to be 3,000 Mcf times the number of well days for the lease or property during that month for which the tax is to be paid. The taxpayer may rebut this presumption by providing clear and convincing evidence of a different monthly production rate at the economic limit for the lease or property. The hearing shall be held before February 15 of the year or within six months after commencement of gas production for a lease or property. The monthly production rate at the economic limit for the lease or property based upon the clear and convincing evidence of the taxpayer shall be calculated by dividing the value determined under (i) of this section into the average monthly direct operating cost determined under (h) of this section.

(h) The average monthly direct operating cost for gas production operations of the lease or property shall be determined based on a period of not less than four consecutive months. The direct operating costs include only royalty actually and currently paid, production supplies, purchased fuel, routine maintenance, and wages and benefits of employees working on the production operations. Additional direct operating costs not listed in this section may be included only after their inclusion in a regulation adopted by the department. The direct operating costs do not include capital expenditures, tangible or intangible drilling expenses, costs of well workovers, costs for replacement or repairs (other than routine maintenance), depreciation or amortization, taxes, insurance, overhead, money paid or set aside (or booked as being paid or set aside) to cover the cost of terminating the gas production operations of the lease or property, or any other cost not directly related to the gas production operations of the lease or property.

(i) For the purpose of calculating the economic limit, the value at the point of production of gas produced from the lease or property shall be determined on the basis of the volume weighted average price paid for gas of like quality and pressure in the same field.

(j) The department may aggregate two or more leases or properties (or portions of them), for purposes of determining economic limit factors under this section and applying them to AS 43.55.011 or AS 43.55.016 , when economically interdependent oil or gas production operations are not confined to a single lease or property. The department may also segregate a lease or property into two or more parts, for purposes of determining economic limit factors under this section and applying them under AS 43.55.011 or AS 43.55.016 , when two or more economically independent oil or gas production operations are being conducted on it, or when old crude oil is produced from the same lease or property as other oil.

(k) A determination of the monthly production rate at the economic limit for a lease or property is retroactive to January 1 of the current year. For production of a lease or property commencing after January 1, the determination of the monthly production rate at the economic limit for that lease or property made within six months after the commencement of production is retroactive to the commencement of production.



Sec. 43.55.015. - Tax per barrel of oil. [Repealed, Sec. 9 ch 136 SLA 1977].

Repealed or Renumbered



Sec. 43.55.016. - Gas production tax.

(a) There is levied upon the producer of gas a tax for all gas produced from each lease or property in the state, less any gas the ownership or right to which is exempt from taxation. The tax is equal to either the percentage-of-value amount calculated under (b) of this section or the cents-per-Mcf amount calculated under (c) of this section, whichever is greater, multiplied by the economic limit factor determined for gas production of the lease or property under AS 43.55.013. If the amounts calculated under (b) and (c) of this section are equal, the amount calculated under (b) of this section shall be treated as if it were the greater for purposes of this section.

(b) The percentage-of-value amount equals 10 percent of the gross value at the point of production of the taxable gas produced from the lease or property.

(c) The cents-per-Mcf amount equals $.064 per 1,000 cubic feet of taxable gas produced from the lease or property.



Sec. 43.55.017. - Relation to other taxes.

(a) Except as provided in this chapter, the taxes imposed by this chapter are in place of all taxes now imposed by the state or any of its municipalities, and neither the state nor a municipality may impose a tax upon

(1) producing oil or gas leases;

(2) oil or gas produced or extracted in the state;

(3) the value of intangible drilling and exploration expenses.

(b) The taxes imposed by this chapter are in place of all taxes imposed by a municipality upon oil or gas in place or nonproducing oil or gas leases or properties.

(c) The taxes imposed by this chapter are not in place of the tax imposed by income taxes, franchise taxes, or taxes upon the retail sale of oil or gas products.



Sec. 43.55.018. - Credit against tax. [Repealed, Sec. 18 ch 116 SLA 1981].

Repealed or Renumbered



Sec. 43.55.019. - Oil or gas producer education credit.

(a) For cash contributions accepted for direct instruction, research, and educational support purposes, including library and museum acquisitions, and contributions to endowment, by an Alaska university foundation or by a nonprofit, public or private, Alaska two-year or four-year college accredited by a regional accreditation association, a producer of oil or gas is allowed as a credit against the tax due under this chapter

(1) 50 percent of contributions of not more than $100,000; and

(2) 100 percent of the next $100,000 of contributions.

(b) [Repealed, Sec. 12 ch 71 SLA 1991].

(c) Each public college and university shall include in its annual operating budget request contributions received and how the contributions were used.

(d) A contribution claimed as a credit under this section may not

(1) be claimed as a credit under another provision of this title; and

(2) when combined with credits taken during the taxpayer's tax year under AS 21.89.070 , 21.89.075, AS 43.20.014 , AS 43.56.018 , AS 43.65.018, AS 43.75.018 , or AS 43.77.045 , exceed $150,000.

(e) The department may, by regulation, establish procedures by which a taxpayer may allocate a pro rata share of a credit claimed under this section against monthly tax payments made during the tax year.



Sec. 43.55.020. - Payment of tax.

(a) The production tax on oil or gas shall be paid monthly. The tax is due on the 20th day of each calendar month on oil or gas produced from each lease or property during the preceding month. If the tax is not paid before the end of the month in which it becomes due, the tax becomes delinquent.

(b) The production tax on oil or gas shall be paid by or on behalf of the producer.

(c) [Repealed, Sec. 7 ch 101 SLA 1972].

(d) In making settlement with the royalty owner the producer may deduct the amount of the tax paid on royalty oil or gas, or may deduct royalty oil or gas equivalent in value at the time the tax becomes due to the amount of the tax paid.

(e) Gas produced in excess of that needed for safety purposes, except gas used in the operation of a lease or property in drilling for or producing oil or gas, or for repressuring, is considered, for the purpose of AS 43.55.011 - 43.55.150 and in the amount used, as gas produced from a lease or property. Gas flared beyond the amount authorized for safety by the Alaska Oil and Gas Conservation Commission under AS 31.05 is considered as gas produced, except that it is subject to a penalty equal to the tax computed under AS 43.55.016 per 1,000 cubic feet of gas for the month in which the gas was flared.

(f) If oil or gas is sold under circumstances where the sale price does not represent the prevailing value for oil or gas of like kind, character, or quality in the field or area from which the product is produced, the department may require the tax to be paid upon the basis of the value of oil or gas of the same kind, quality, and character prevailing during the calendar month of production for that field or area.



Sec. 43.55.021. - Alaska veterans' memorial endowment fund contribution credit. [Repealed, Sec. 25 ch 46 SLA 2002].

Sec. 43.55.021. Alaska veterans' memorial endowment fund contribution credit. [Repealed, Sec. 25 ch 46 SLA 2002].

Repealed or Renumbered



Sec. 43.55.025. - Tax credit for oil and gas exploration or gas only exploration.

(a) Subject to the terms and conditions of this section, on oil and gas produced on or after July 1, 2004, from an oil and gas lease, or on gas produced from a gas only lease, a credit against the production tax due under this chapter is allowed for exploration expenditures that qualify under (b) of this section in an amount equal to one of the following:

(1) 20 percent of the total exploration expenditures that qualify only under (b) and (c) of this section;

(2) 20 percent of the total exploration expenditures for work performed before July 1, 2007, and that qualify only under (b) and (d) of this section;

(3) 40 percent of the total exploration expenditures that qualify under (b), (c), and (d) of this section; or

(4) 40 percent of the total exploration expenditures that qualify only under (b) and (e) of this section.

(b) To qualify for the production tax credit under (a) of this section, an exploration expenditure must be incurred for work performed on or after July 1, 2003, and before July 1, 2007, except that an exploration expenditure for a Cook Inlet prospect must be incurred for work performed on or after July 1, 2005, and before July 1, 2010, and except that an exploration expenditure, in whole or in part, south of 68 degrees, 15 minutes, North latitude, and not part of a Cook Inlet prospect must be incurred for work performed on or after July 1, 2003, and before July 1, 2010, and

(1) may be for seismic or geophysical exploration costs not connected with a specific well;

(2) if for an exploration well,

(A) must be incurred by an explorer that holds an interest in the exploration well for which the production tax credit is claimed;

(B) may be for either an oil or gas discovery well or a dry hole; and

(C) must be for goods, services, or rentals of personal property reasonably required for the surface preparation, drilling, casing, cementing, and logging of an exploration well, and, in the case of a dry hole, for the expenses required for abandonment if the well is abandoned within 18 months after the date the well was spudded;

(3) may not be for testing, stimulation, or completion costs; administration, supervision, engineering, or lease operating costs; geological or management costs; community relations or environmental costs; bonuses, taxes, or other payments to governments related to the well; or other costs that are generally recognized as indirect costs or financing costs; and

(4) may not be incurred for an exploration well or seismic exploration that is included in a plan of exploration or a plan of development for any unit on May 13, 2003.

(c) To be eligible for the 20 percent production tax credit authorized by (a)(1) of this section or the 40 percent production tax credit authorized by (a)(3) of this section, exploration expenditures must

(1) qualify under (b) of this section; and

(2) be for an exploration well, subject to the following:

(A) for an exploration well other than a well that is described in (B) of this paragraph, the well must be located and drilled in such a manner that the bottom hole is located not less than three miles away from the bottom hole of a preexisting suspended, completed, or abandoned oil or gas well; in this subparagraph, "preexisting" means a well that was spudded more than 150 days but less than 35 years before the exploration well was spudded;

(B) for an exploration well that explores a Cook Inlet prospect, the well must be located at least three miles from any other well drilled for oil and gas with all distances measured as the horizontal distance between exploration targets, except that the exploration well that is located within three miles of a well drilled for oil and gas qualifies for the tax credit authorized by this subsection if the exploration well tests potential hydrocarbon traps that the commissioner of natural resources determines, after analyzing evidence submitted by the explorer and from other information that the commissioner of natural resources determines relevant, constitute a distinctly separate exploration target.

(d) To be eligible for the 20 percent production tax credit authorized by (a)(2) of this section or the 40 percent production tax credit authorized by (a)(3) of this section, an exploration expenditure must

(1) qualify under (b) of this section; and

(2) be for an exploration well that is located not less than 25 miles outside of the outer boundary, as delineated on July 1, 2003, of any unit that is under a plan of development, except that for an exploration well for a Cook Inlet prospect to qualify under this paragraph, the exploration well must be located not less than 10 miles outside the outer boundary, as delineated on July 1, 2003, of any unit that is under a plan of development.

(e) To be eligible for the 40 percent production tax credit authorized by (a)(4) of this section, the exploration expenditure must

(1) qualify under (b) of this section;

(2) be for seismic exploration; and

(3) have been conducted outside the boundaries of a production unit or an exploration unit; however, the amount of the expenditure that is otherwise eligible under this subsection is reduced proportionately by the portion of the seismic exploration activity that crossed into a production unit or an exploration unit.

(f) For a production tax credit under this section,

(1) an explorer shall, in a form prescribed by the department and within six months of the completion of the exploration activity, claim the credit and submit information sufficient to demonstrate to the department's satisfaction that the claimed exploration expenditures qualify under this section;

(2) an explorer shall agree, in writing,

(A) to notify the Department of Natural Resources, within 30 days after completion of seismic or geophysical data processing, completion of a well, or filing of a claim for credit, whichever is the latest, for which exploration costs are claimed, of the date of completion and submit a report to that department describing the processing sequence and providing a list of data sets available; if, under (c)(2)(B) of this section, an explorer submits a claim for a credit for expenditures for an exploration well that is located within three miles of a well already drilled for oil and gas, in addition to the submissions required under (1) of this subsection, the explorer shall submit the information necessary for the commissioner of natural resources to evaluate the validity of the explorer's claim that the well is directed at a distinctly separate exploration target, and the commissioner of natural resources shall, upon receipt of all evidence sufficient for the commissioner to evaluate the explorer's claim, make that determination within 60 days;

(B) to provide to the Department of Natural Resources, within 30 days after the date of a request, specific data sets, ancillary data, and reports identified in (A) of this paragraph;

(C) that, notwithstanding any provision of AS 38, information provided under this paragraph will be held confidential by the Department of Natural Resources for 10 years following the completion date, at which time that department will release the information after 30 days' public notice;

(3) if more than one explorer holds an interest in a well or seismic exploration, each explorer may claim an amount of credit that is proportional to the explorer's cost incurred;

(4) the department may exercise the full extent of its powers as though the explorer were a taxpayer under this title, in order to verify that the claimed expenditures are qualified exploration expenditures under this section; and

(5) if the department is satisfied that the explorer's claimed expenditures are qualified under this section, the department shall issue to the explorer a production tax credit certificate for the amount of credit to be allowed against production taxes due under this chapter; however, notwithstanding any other provision of this section, the department may not issue to an explorer a production tax credit certificate if the total of production tax credits submitted for Cook Inlet production, based on exploration expenditures for work performed during the period described in (b) of this section for that production, that have been approved by the department exceeds $20,000,000.

(g) An explorer may transfer, convey, or sell its production tax credit certificate to any person, and any person who receives a production tax credit certificate may also transfer, convey, or sell the certificate.

(h) A producer that purchases a production tax credit certificate may apply the credits against its production tax liability under this chapter. Regardless of the price the producer paid for the certificate, the producer may receive a credit against its production tax liability for the full amount of the credit, but for not more than the amount for which the certificate is issued. A production tax credit allowed under this section may not be applied more than once.

(i) For a production tax credit under this section,

(1) the amount of the credit that may be applied against the production tax for each tax month may not exceed the total production tax liability of the taxpayer applying the credit for the same month; and

(2) an amount of the production tax credit that is greater than the total tax liability of the taxpayer applying the credit for a tax month may be carried forward and applied against the taxpayer's production tax liability in one or more immediately following months.

(j) Notwithstanding any other provision of this title, of AS 31.05, or of AS 40.25.100 , the department shall provide to the Department of Natural Resources information submitted with a claim under this section to support the eligibility of an exploration expenditure, including seismic exploration data and well data, and any information described in (f)(2) of this section received by the department.

(k) In this section,

(1) "Cook Inlet production" means oil or gas production from the Cook Inlet sedimentary basin, as that term is defined by regulation adopted to implement AS 38.05.180 (f)(4);

(2) "Cook Inlet prospect" means a location within the Cook Inlet sedimentary basin, as that term is defined by regulation adopted to implement AS 38.05.180 (f)(4);

(3) "explorer" means a person who, in exploring for new oil or gas reserves, incurs expenditures.



Sec. 43.55.030. - Filing of statements.

(a) The tax shall be paid to the department and the person paying the tax shall file with the department at the time the tax is required to be paid a statement, under oath, on forms prescribed by or acceptable to the department, giving with other information required, the following:

(1) a description of the lease or property from which the oil or gas was produced, by name, legal description, lease number or by accounting code numbers assigned by the department;

(2) the names of the producer and the person paying the tax;

(3) the gross amount of oil or gas produced from the lease or property, and the percentage of the gross amount owned by each producer for whom the tax is paid;

(4) the total value of the oil or gas produced from the lease or property owned by each producer for whom the tax is paid; and

(5) the name of the first purchaser and the price received for the oil or gas if sold in the state.

(b) [Repealed, Sec. 11 ch 101 SLA 1972].

(c) [Repealed, Sec. 11 ch 101 SLA 1972].

(d) Reports by or on behalf of the producer are delinquent the first day following the day the tax is due. Each producer is subject to a penalty of $25 a day for each lease or property upon which the report is not filed. The penalty for failure to file a report is in addition to the penalty for delinquent taxes, and is a lien against the assets of the producer.



Sec. 43.55.040. - Powers of Department of Revenue.

Except as provided in AS 43.05.405 - 43.05.499, the department may

(1) require a person engaged in production and the agent or employee of the person, and the purchaser of oil or gas, or the owner of a royalty interest in oil or gas to furnish additional information that is considered by the department as necessary to compute the amount of the tax;

(2) examine the books, records, and files of such a person;

(3) conduct hearings and compel the attendance of witnesses and the production of books, records, and papers of any person; and

(4) make an investigation or hold an inquiry that is considered necessary to a disclosure of the facts as to

(A) the amount of production from any oil or gas location, or of a company or other producer of oil or gas; and

(B) the rendition of the oil and gas for taxing purposes.



Sec. 43.55.050. - Incorrect returns.

The department may determine whether or not a return required by this chapter to be filed with it is correct. If a person makes an untrue or incorrect return of the gross production or the value of it, or fails or refuses to make a return, the department shall, under regulations adopted by it, determine the correct amount of gross production or the value of it, and compute the tax.



Sec. 43.55.060. - Delinquency.

When the tax provided for in this chapter becomes delinquent, it bears interest as provided in AS 43.05.225 (1). If any person fails to make a report required by this chapter, within the time prescribed by law for the report, the department shall examine the books, records and files of the person to determine the amount and value of the production to compute the tax, and the department shall add to the tax the cost of the examination, together with any penalties accrued.



Sec. 43.55.070. - Lien for tax. [Repealed, Sec. 4 ch 94 SLA 1976. For current law, see AS 43.10.035 ].

Repealed or Renumbered



Sec. 43.55.080. - Collection and deposit of revenue.

The department shall deposit in the general fund the money collected by it under AS 43.55.011 - 43.55.150.



Sec. 43.55.090. - Refunds.

In case of overpayment, duplicate payment or payment made in error, the department may refund the amount of the overpayment under AS 43.10.210 .



Sec. 43.55.100. - Acceptance of deductions. [Repealed, Sec. 15 ch 101 SLA 1972].

Repealed or Renumbered



Sec. 43.55.110. - Administration.

(a) The department may adopt regulations for the purpose of making and filing reports required by this chapter and otherwise necessary to the enforcement of this chapter.

(b) The department may require a sufficient bond from every person charged with the making and filing of reports and the payment of the tax. The bond shall run to the state and shall be conditioned upon the making and filing of reports as required by law, upon compliance with the regulations of the department, and for the prompt payment, by the principal on the bond, of all taxes due the state by virtue of this chapter.

(c) If reports required have not been filed, or are insufficient to furnish the information required by the department, the department shall institute, in the name of the state upon relation of the department, the necessary action or proceedings to enjoin the person from continuing operations until the reports are filed.

(d) Upon showing that the state is in danger of losing its claims or the property is being mismanaged, dissipated or concealed, a receiver shall be appointed at the suit of the state.



Sec. 43.55.120. - 43.55.130 - l Noncompliance and false reports. [Repealed, Sec. 46 ch 113 SLA 1980. For criminal penalties, see AS 43.05.290].

Repealed or Renumbered



Sec. 43.55.135. - Measurement.

For the purposes of AS 43.55.011 - 43.55.150, oil shall be measured in terms of a "barrel of oil" and gas shall be measured in terms of a "cubic foot of gas."



Sec. 43.55.140. - [Renumbered as AS 43.55.900 ].

Repealed or Renumbered



Sec. 43.55.150. - Determination of gross value.

(a) For the purposes of AS 43.55.011 - 43.55.150, the gross value shall be calculated using the reasonable costs of transportation of the oil or gas. The reasonable costs of transportation shall be the actual costs, except

(1) when the parties to the transportation of oil or gas are affiliated;

(2) when the contract for the transportation of oil or gas is not an arm's length transaction or is not representative of the market value of that transportation;

(3) when the method of transportation of oil or gas is not reasonable in view of existing alternative methods of transportation.

(b) If the department finds that the conditions in (a)(1), (2), and (3) of this section are present, the department shall determine the reasonable costs of transportation, using the fair market value of like transportation, the fair market value of equally efficient and available alternative modes of transportation, or other reasonable methods. Transportation costs fixed by tariff rates properly on file with the Regulatory Commission of Alaska or other regulatory agency shall be considered prima facie reasonable.

(c) In determining the gross value of oil under (a) of this section, the department may not allow as reasonable costs of transportation

(1) the amount of loss of or damage to, or of expense incurred due to the loss of or damage to, a vessel used to transport oil if the loss, damage, or expense is incurred in connection with a catastrophic oil discharge from the vessel into the marine or inland waters of the state;

(2) the incremental costs of transportation of the oil that are attributable to temporary use of or chartered or substituted service provided by another vessel due to the loss of or damage to a vessel regularly used to transport oil and that are incurred in connection with a catastrophic oil discharge into the marine or inland waters of the state; and

(3) the costs incurred to charter, contract, or hire vessels and equipment used to contain or clean up a catastrophic oil discharge.






Article 02 - CONSERVATION SURCHARGE ON OIL

Sec. 43.55.200. - Surcharge levied. [Repealed, Sec. 43 ch 128 SLA 1994].

Repealed or Renumbered



Sec. 43.55.201. - Surcharge levied.

(a) Every producer of oil shall pay a surcharge of $.02 per barrel of oil produced from each lease or property in the state, less any oil the ownership or right to which is exempt from taxation.

(b) The surcharge imposed by (a) of this section is in addition to and shall be paid in the same manner as the tax imposed by AS 43.55.011 - 43.55.150; and is in addition to the surcharge imposed by AS 43.55.300 - 43.55.310.

(c) A producer of oil shall make reports of production in the same manner and under the same penalties as required under AS 43.55.011 - 43.55.150.



Sec. 43.55.210. - Disposition of proceeds of surcharge. [Repealed, Sec. 43 ch 128 SLA 1994].

Repealed or Renumbered



Sec. 43.55.211. - Use of revenue derived from surcharge.

The legislature may appropriate the annual estimated balance of the account maintained under AS 37.05.142 for deposits into the general fund of the proceeds of the surcharge levied under AS 43.55.201 to the response account in the oil and hazardous substance release prevention and response fund established by AS 46.08.010 .



Sec. 43.55.220. - Use of revenue derived from surcharge. [Repealed, Sec. 43 ch 128 SLA 1994].

Repealed or Renumbered



Sec. 43.55.221. - Suspension and reimposition of the surcharge.

(a) Not later than 30 days after the end of each calendar quarter, the commissioner of administration shall determine, as of the end of that quarter, the fiscal year's

(1) unreserved and unobligated balance in the response account of the oil and hazardous substance release prevention and response fund established in AS 46.08.010 ; for purposes of this paragraph, the "unreserved and unobligated balance in the response account" means the cash balance of the account less the sum of

(A) reserves for outstanding appropriations from the account;

(B) encumbrances of money in the account; and

(C) other liabilities of the account;

(2) balance of the account maintained under AS 37.05.142 that accounts for the proceeds of the surcharge that are deposited in the general fund;

(3) the balance of the response mitigation account established by AS 46.08.025(b) that originated from the sources described in AS 46.08.025(a)(3) and that is available for appropriation to the response account of the fund established in AS 46.08.010 .

(b) Within 15 days after making the determinations required by (a) of this section, the commissioner of administration shall

(1) add the amounts determined under (a)(1) - (3) of this section; and

(2) report the sum calculated under (1) of this subsection to the commissioner of revenue.

(c) In making the determination required by (a) of this section, the commissioner of administration may not consider money described in (a) of this section that is subject to a dedication imposed by law that restricts the use of the money to a specific purpose for which the response account of the oil and hazardous substance release prevention and response fund established in AS 46.08.010 may not be lawfully expended.

(d) If the commissioner of administration reports that the sum reported under (b) of this section equals or exceeds $50,000,000, the commissioner of revenue shall suspend imposition and collection of the surcharge levied and collected under AS 43.55.201 . Suspension of the imposition and collection of the surcharge begins on the first day of the calendar quarter next following the commissioner's receipt of the commissioner of administration's report under (b) of this section. Before the first day of a suspension authorized by this subsection, the commissioner shall make a reasonable effort to notify all persons who are known to the department to be paying the surcharge under AS 43.55.201 that the surcharge will be suspended.

(e) Except as provided in AS 43.55.231 , if the commissioner of administration reports that the sum reported under (b) of this section is less than $50,000,000, the commissioner of revenue shall require imposition and collection of the surcharge authorized under AS 43.55.201. If the surcharge is not in effect, reimposition of the surcharge begins on the first day of the calendar quarter next following the commissioner's receipt of the commissioner of administration's report under (b) of this section. Before the first day of reimposition of the surcharge authorized by this subsection, the commissioner shall make a reasonable effort to notify all persons who are known to the department to be required to pay the surcharge under AS 43.55.201 that the surcharge will be reimposed.



Sec. 43.55.230. - Suspension and reimposition of the surcharge. [Repealed, Sec. 43 ch 128 SLA 1994].

Repealed or Renumbered



Sec. 43.55.231. - Surcharge not imposed.

(a) The surcharge authorized by AS 43.55.201 is not levied during any fiscal year for which

(1) the legislature does not, during the regular or a special legislative session preceding the first day of the fiscal year, appropriate at least an amount equal to the amount determined under (b) of this section from the general fund to the response account in the oil and hazardous substance release prevention and response fund; or

(2) the legislature, during the regular or a special legislative session preceding the first day of the fiscal year, appropriates at least the amount of money equal to the amount determined under (b) of this section from the general fund to the response account in the oil and hazardous substance release prevention and response fund and that appropriation is vetoed or reduced by the governor.

(b) The amount of money required to be appropriated from the general fund to the response account in the oil and hazardous substance release prevention and response fund by (a) of this section is the amount, determined for the last day of the preceding fiscal year, that is the sum of the actual or estimated balance of

(1) the account maintained under AS 37.05.142 to account for all proceeds of the surcharge that are deposited into the general fund; and

(2) the portion of the balance of the response mitigation account established by AS 46.08.025 (b) that originated from the recovery of money described in AS 46.08.025 (a)(3).



Sec. 43.55.240. - Surcharge not imposed. [Repealed, Sec. 43 ch 128 SLA 1994].

Repealed or Renumbered



Sec. 43.55.299. - Definitions.

In AS 43.55.201 - 43.55.299,

(1) "response account" means the oil and hazardous substance release response account established in AS 46.08.010 (a)(2);

(2) "response mitigation account" means the oil and hazardous substance release response mitigation account established in AS 46.08.025(b).






Article 03 - ADDITIONAL CONSERVATION SURCHARGE ON OIL

Sec. 43.55.300. - Surcharge levied.

(a) Every producer of oil shall pay a surcharge of $.03 per barrel of oil produced from each lease or property in the state, less any oil the ownership or right to which is exempt from taxation.

(b) The surcharge imposed by (a) of this section is in addition to and shall be paid in the same manner as the tax imposed by AS 43.55.011 - 43.55.150; and is in addition to the surcharge imposed by AS 43.55.201 - 43.55.231.

(c) A producer of oil shall make reports of production in the same manner and under the same penalties as required under AS 43.55.011 - 43.55.150.



Sec. 43.55.310. - Use of revenue derived from surcharge.

The legislature may appropriate the annual estimated balance of the account maintained under AS 37.05.142 for deposits into the general fund of the proceeds of the surcharge levied under AS 43.55.300 to the oil and hazardous substance release prevention account in the oil and hazardous substance release prevention and response fund established by AS 46.08.010 .






Article 04 - GENERAL PROVISIONS

Sec. 43.55.900. - Definitions.

In this chapter,

(1) "API gravity" means the specific gravity of oil measured in degrees on the American Petroleum Institute scale;

(2) "barrel of oil" means 42 United States gallons of oil of 231 cubic inches a gallon computed at a temperature of 60 degrees Fahrenheit;

(3) "catastrophic oil discharge" has the meaning given in AS 46.04.900;

(4) "cubic foot of gas" means the volume of gas contained in one cubic foot of space measured at a pressure base of 14.65 pounds per square inch absolute and a temperature base of 60 degrees Fahrenheit;

(5) [Repealed, Sec. 38 ch 168 SLA 1990].

(6) "gas" means all natural, associated or casinghead gas, all hydrocarbons produced at the wellhead not defined as oil, and all liquid hydrocarbons extracted at a gas processing plant;

(7) "gross value at the point of production" means

(A) for oil, the value of the oil at the point where it is metered or measured (by automatic custody transfer meter, tank gauge, or other method approved by the commissioner) in a condition of pipeline quality on the premises of the lease or property from which it is recovered; however, if the oil is not of pipeline quality when it is removed from the premises of the lease or property from which it is recovered, or if the oil recovered from a lease or property is not metered or measured (by automatic custody transfer meter, tank gauge, or other method approved by the commissioner) on the premises of the lease or property from which it is recovered, then the gross value at the point of production is the value of that oil at the off-premises location where the oil is first metered or measured (by automatic custody transfer meter, tank gauge, or other method approved by the commissioner) in a condition of pipeline quality;

(B) for gas recovered from or in association with oil, the value of the gas at the point where it is accurately metered or measured after separation from the oil; for gas run through a gas processing plant, the gross value at the point of production is the full consideration received by the producer for the gas if sold in an arm's length transaction or, in the absence of an arm's length transaction, is the sum of the value of the liquids extracted from the gas at the plant and the value of the residue gas, less a reasonable allowance for processing the gas at the plant and for transporting the gas to the plant from the premises upon which the oil production operation is conducted; and

(C) for gas not recovered from or in association with oil, the value of the gas at the point where it is accurately metered or measured or the value of the gas at the point of sale, if any, on the premises of the lease or property from which the gas is recovered, whichever is the higher value; for gas run through a gas processing plant, the gross value at the point of production is the full consideration received by the producer for the gas if sold in an arm's length transaction or, in the absence of an arm's length transaction, is the sum of the value of the liquids extracted from the gas at the plant and the value of the residue gas, less a reasonable allowance for processing the gas at the plant and for transporting the gas to the plant from the point where it was accurately metered or measured;

(8) "intangible drilling expenses" as defined in 26 U.S.C. 263(c) (Internal Revenue Code) as defined on January 1, 1974;

(9) "lease or property" means any right, title, or interest in or the right to produce or recover oil or gas including:

(A) a mineral interest;

(B) a leasehold interest;

(C) a working interest, royalty interest, overriding royalty interest, production payment, net profit interest, or any other interest in a lease, concession, joint venture, or other agreement for exploration, development, or production of oil and gas or of gas only;

(D) a working interest, royalty interest, overriding royalty interest, production payment, net profit interest or any other interest in an agreement for unitization or pooling under the provisions of 26 U.S.C. 614(b)(3) (Internal Revenue Code) as defined on January 1, 1974;

(10) "oil" means crude petroleum oil and other hydrocarbons regardless of gravity which are produced at the wellhead in liquid form and the liquid hydrocarbons known as distillate or condensate recovered by separation from gas other than at a gas processing plant;

(11) "oil production operation" means the operation by which oil is recovered from a lease or property and rendered into oil of pipeline quality, and includes any gathering done before the oil is finally rendered into oil of pipeline quality;

(12) "old crude oil" means crude oil production classified as "old crude oil" in 10 CFR Chapter II Part 212-72 on May 1, 1977, and which is also classified as "old crude oil" on the date of production;

(13) "ownership or right to which is exempt from taxation" means any ownership interest of the federal government or the state;

(14) "pipeline quality" means good and merchantable condition;

(15) "surcharge" means

(A) when used in AS 43.55.201 - 43.55.299, the surcharge levied by AS 43.55.201;

(B) when used in AS 43.55.300 - 43.55.310, the surcharge levied by AS 43.55.300;

(16) "well days" means the number of days in which a well is operating during a month.









Chapter 43.56. - OIL AND GAS EXPLORATION, PRODUCTION, AND PIPELINE TRANSPORTATION PROPERTY TAXES

Sec. 43.56.010. - Levy of tax.

(a) An annual tax of 20 mills is levied each tax year beginning January 1, 1974, on the full and true value of taxable property taxable under this chapter.

(b) A municipality may levy and collect a tax under AS 29.45.080 at the rate of taxation that applies to other property taxed by the municipality. The tax shall be levied at a rate no higher than the rate applicable to other property taxable by the municipality. A municipality may not exempt from taxation property authorized to be taxed under this chapter. Exemptions shall be limited to those in AS 29.45.030, 29.45.050, and AS 43.56.020 .

(c) If the total value of assessed property of a municipality taxing under AS 29.45.080 (c) exceeds the product of 225 percent of the average per capita assessed full and true value of property in the state, to be determined by the department and reported to each municipality by January 15 of each year, multiplied by the number of residents of the taxing municipality, the department shall designate the portion of the tax base against which the local tax may be applied.

(d) A tax paid to a municipality under AS 29.45.080 or former AS 29.53.045 on or before June 30 of the tax year shall be credited against the tax levied under (a) of this section for that tax year. If, however, a tax is not paid to a municipality until after June 30 of the taxable year, the department upon application shall refund to the taxpayer the amount of tax paid to the municipality under AS 29.45.080 or former AS 29.53.045 . The credit or refund of taxes paid to a municipality may not exceed the total amount of tax levied by the department upon the taxpayer for the tax year, under (a) of this section.



Sec. 43.56.018. - Oil or gas property education credit.

(a) For cash contributions accepted for direct instruction, research, and educational support purposes, including library and museum acquisitions, and contributions to endowment, by an Alaska university foundation or by a nonprofit, public or private, Alaska two-year or four-year college accredited by a regional accreditation association, the owner of property taxable under this chapter is allowed as a credit against the tax due under this chapter

(1) 50 percent of contributions of not more than $100,000; and

(2) 100 percent of the next $100,000 of contributions.

(b) [Repealed, Sec. 12 ch 71 SLA 1991].

(c) Each public college and university shall include in its annual operating budget request contributions received and how the contributions were used.

(d) A contribution claimed as a credit under this section may not

(1) be claimed as a credit under another provision of this title; and

(2) when combined with credits taken during the taxpayer's tax year under AS 21.89.070 , 21.89.075, AS 43.20.014 , AS 43.55.019 , AS 43.65.018, AS 43.75.018 , or AS 43.77.045 , exceed $150,000.

(e) The department may, by regulation, establish procedures by which a taxpayer may allocate a pro rata share of a credit claimed under this section against monthly tax payments made during the tax year.



Sec. 43.56.019. - Alaska veterans' memorial endowment fund contribution credit. [Repealed, Sec. 25 ch 46 SLA 2002].

Sec. 43.56.019. Alaska veterans' memorial endowment fund contribution credit. [Repealed, Sec. 25 ch 46 SLA 2002].

Repealed or Renumbered



Sec. 43.56.020. - Exemptions.

(a) The following are exempt from local taxes levied or authorized under AS 43.56.010 (b):

(1) property rights attached to or inherent in the right to explore for or produce oil or gas;

(2) oil or gas leases or properties, whether producing or not;

(3) oil or gas in place;

(4) oil or gas produced or extracted in the state;

(5) the value of intangible drilling expenses and exploration expenses;

(6) an interest in property described in AS 43.55.017 (a).

(b) There is exempt from state taxes levied or authorized under AS 43.56.010(a), before the construction commencement date, property that is committed by contract or other agreement for use in this state primarily for the production or pipeline transportation of gas or unrefined oil, or in the operation or maintenance of facilities for the production or pipeline transportation of gas or unrefined oil.

(c) In (a) (2) of this section, "properties" means mineral interests in oil and gas and working interests, royalty interests, and overriding royalty interests in oil and gas leases.



Sec. 43.56.030. - In place of other taxes.

Except for those taxes imposed under AS 43.55, the taxes levied or authorized under AS 43.56.010 (b) are in place of

(1) all other ad valorem taxes or other taxes imposed by a municipality on property subject to tax under this chapter or exempted from taxation by AS 43.56.020 ; and

(2) all other taxes imposed by a municipality on or with respect to the property subject to tax under this chapter or exempted from taxation by AS 43.56.020 , including, but not limited to,

(A) taxes on the retail sale or use of the property except for the retail sales tax on the first $1,000 of each sale;

(B) taxes on the sale or use of gas or unrefined oil;

(C) taxes on the sale or use of services used in or associated with the property or in its maintenance or operation except for the sales tax on the first $1,000 of each sale;

(D) taxes on or measured by gross or net income from the property, including income from the exploration for, production of, or pipeline transportation of gas or unrefined oil or property; and

(E) any license, excise, fee, charge or other tax on or pertaining to the property or services.



Sec. 43.56.040. - State Assessment Review Board.

The State Assessment Review Board is created within the department. The board consists of five persons appointed by the governor to serve at the pleasure of the governor, each of whom must be knowledgeable of assessment procedures. Each board member is subject to confirmation by a majority of the members of the legislature in joint session.



Sec. 43.56.050. - Per diem and expenses.

Members of the board shall receive per diem and expenses authorized by law for boards and commissions.



Sec. 43.56.060. - Assessment.

(a) The department shall assess property for the tax levied under AS 43.56.010(b) and AS 29.45.080 on property used or committed by contract or other agreement for use for the pipeline transportation of gas or unrefined oil or for the production of gas or unrefined oil at its full and true value as of January 1 of the assessment year.

(b) The department shall assess property for the taxes levied under AS 43.56.010(a) at its full and true value as of January 1 of the assessment year except that in the case of taxable property used or committed by contract or other agreement for the pipeline transportation of gas or unrefined oil or for the production of gas or unrefined oil to be transported by that pipeline, the first assessment date shall be the construction commencement date. If the construction commencement date is used as the assessment date, the tax payable shall be prorated on the basis of the assessment year remaining.

(c) The full and true value of taxable property used or committed by contract or other agreement for use in the exploration for gas or unrefined oil, or in the operation or maintenance of facilities for the exploration for gas or unrefined oil, is the estimated price that the property would bring in an open market and under the then prevailing market conditions in a sale between a willing seller and a willing buyer both conversant with the property and with prevailing general price levels.

(d) The full and true value of taxable property used or committed by contract or other agreement for the production of gas or unrefined oil or in the operation or maintenance of facilities for the production of gas or unrefined oil is:

(1) on the construction commencement date the actual cost incurred or accrued with respect to the property as of the date of assessment;

(2) determined on each January 1 thereafter on the basis of replacement cost less depreciation based on the economic life of proven reserves.

(e) The full and true value of taxable property used or committed by contract or other agreement for pipeline transportation of gas or unrefined oil or in the operation or maintenance of facilities for the pipeline transportation of gas or unrefined oil is:

(1) on the construction commencement date and until January 1 following the date the pipeline begins to transport gas or unrefined oil, the actual cost incurred or accrued with respect to the property as of the date of assessment;

(2) determined on each January 1 thereafter with due regard to the economic value of the property based on the estimated life of the proven reserves of gas or unrefined oil then technically, economically, and legally deliverable into the transportation facility; however, if the proven reserves of gas or unrefined oil then technically, economically, and legally deliverable indicate an economic life materially shorter than the estimated physical life of the transportation facility, the full and true value is the actual cost reduced by an annual allowance for depreciation on a straight line basis over an economic life based on the actual elapsed life from the commencement of full operation to the date of assessment plus the estimated remaining life of the proven reserves of gas and unrefined oil then technically, economically, and legally deliverable into the transportation facility as of the date of the assessment;

(3) on the assessment date next following inability to use or construct all or a substantial part of the facility for a period of 90 or more consecutive days because of natural disaster or legal prohibition, or other events beyond the control of a person having ownership or control of the property, adjusted to take into account any diminution in value.

(f) For purposes of this section, "actual cost" and "replacement cost" do not include interest capitalized before or during the period of construction nor the value of intangible drilling expenses. In the case of taxable property under construction, "actual cost" for purposes of this section means the costs incurred or accrued with respect to the property as of the date of assessment.

(g) The department may enter into agreements with a municipality for the cooperative or joint administration of the assessing authority conferred on the department by this section.



Sec. 43.56.070. - Returns.

(a) The department may require by notice every person having ownership or control of an interest in property taxable under this chapter to submit a return in the form prescribed by the department, based on property values existing on January 1 of each year, except as otherwise provided in this chapter.

(b) The department by written notice may require a person to provide additional information within 30 days of the notice.



Sec. 43.56.080. - Investigation.

(a) The department may make an investigation of property on which a return has been filed or of taxable property upon which no return has been filed. In either case, the department may make its own valuation of the taxable property, which is prima facie evidence of full and true value.

(b) An employee or agent of the department may enter any premise necessary for the investigation during reasonable hours and may examine property and appropriate records. The owner of the taxable property upon request shall furnish to the employee or agent of the department reasonable assistance required for the investigation. If refused entry, the department may seek a court order to compel entry.

(c) For the purpose of the investigation the owner of the taxable property or a representative of the owner may be required to appear for examination under oath by the department.



Sec. 43.56.090. - Assessment roll.

The department shall prepare annually the assessment roll for taxation under this chapter. The roll must contain:

(1) a description of all taxable property;

(2) the assessed value of all taxable property;

(3) the names and addresses of persons owning property subject to assessment and taxation.



Sec. 43.56.100. - Assessment notice.

(a) On or before March 1 of each year, the department shall send to every owner of taxable property named in the assessment roll a notice of assessment, showing the assessed value of the property. Notice of assessment is effective on the date of mailing.

(b) The department shall send to a municipality a copy of the notice of assessment on any taxable property that is assessed under the provisions of this chapter and that is located in the municipality and on which a tax is authorized under AS 43.56.010 (b).



Sec. 43.56.110. - Appeal to the department.

(a) An owner of taxable property or a municipality receiving an assessment notice may object to the assessment by advising the department in writing of the objections to the assessment within 20 days of the effective date of the notice.

(b) The department shall provide by regulation for notices of appeals to interested persons and municipalities.

(c) Following an objection the department may adjust the assessment and the assessment roll. An adjustment based on an objection from an owner of taxable property or a municipality shall be made within 30 days of the effective date of the notice of assessment.



Sec. 43.56.120. - Appeal to the board.

(a) After a ruling by the department on an appeal made under AS 43.56.110, the owner or a municipality may further appeal to the board. The appeal must be filed in writing within 50 days of the effective date of the notice of assessment.

(b) The board shall provide by regulation for notices of appeals to interested persons and municipalities.



Sec. 43.56.130. - Hearings of the board.

(a) The board shall hear appeals filed under AS 43.56.120 (a).

(b) A majority of the board constitutes a quorum required to transact business.

(c) The board shall provide by regulation for notices of hearings to interested persons and municipalities.

(d) If an appellant fails to appear at the hearing, the board may proceed with the hearing in the absence of the appellant.

(e) The appellant bears the burden of proof at the hearing.

(f) The only grounds for adjustment of assessed value is proof of unequal, excessive, or improper valuation or valuation not determined in accordance with the standards set out in this chapter, based on facts stated in a written appeal timely filed or proved at the hearing.

(g) The board shall certify its determinations to the department within seven days of the hearing.

(h) [Repealed, Sec. 5 ch 107 SLA 1976].

(i) An owner or municipality may appeal to the superior court for, and is entitled to, trial de novo of the board's action.



Sec. 43.56.135. - Certification.

No later than June 1 of each year, the department shall certify the final assessment roll and mail to the owner of the taxable property or an authorized agent a statement of the amount of tax due.



Sec. 43.56.140. - Supplementary assessment rolls.

The department shall include property omitted from the assessment roll on a supplementary roll, using the procedures set out in this chapter for the original roll.



Sec. 43.56.150. - Collection and deposit.

(a) The tax levied by AS 43.56.010 (a) is payable to the department on or before June 30 of the taxable year.

(b) The department may provide for voluntary prepayment and for payment by installments.

(c) The tax levied under AS 43.56.010 (a), interest and penalties collected with respect to this levy shall be deposited in the general fund.



Sec. 43.56.160. - Interest and penalty.

When the tax levied by AS 43.56.010 (a) becomes delinquent, a penalty of 10 percent shall be added. Interest on the delinquent taxes, exclusive of penalty, shall be assessed at a rate of eight percent a year.



Sec. 43.56.170. - Lien for tax. [Repealed, Sec. 4 ch 84 SLA 1976. For current law, see AS 43.10.035 ].

Repealed or Renumbered



Sec. 43.56.180. - Remedy.

The remedy of distraint of property set out in AS 43.20.270 applies to the tax levied by AS 43.56.010 (a). However, only property subject to the tax may be distrained.



Sec. 43.56.190. - Penalties. [Repealed, Sec. 46 ch 113 SLA 1980. For current law, see AS 43.05.290 ].

Repealed or Renumbered



Sec. 43.56.200. - Regulations.

The board and the department may adopt regulations under AS 44.62 (Administrative Procedure Act) as appropriate to carry out their respective duties under this chapter.



Sec. 43.56.210. - Definitions.

In this chapter,

(1) "board" means State Assessment Review Board;

(2) "construction commencement date" means the earlier of April 1, 1974 or the date the following occur:

(A) there has been issued to the owner or an agent of the owner right-of-way permits, leases, and title and other rights in land, and other approvals, permits, licenses, and certificates, by federal, state and local agencies that a reasonable and prudent person would consider adequate to commence construction of the facilities in the expectation that all other approvals, permits, licenses, and certificates necessary for the completion of facilities will be obtained;

(B) all approvals, permits, licenses, and certificates are in full force and effect, unrevoked, and without any modification that might jeopardize the completion or continued construction of the facilities; and

(C) no order, judgment, decree, determination, or award of a federal, state, or local court or administrative or regulatory agency enjoining, either temporarily or permanently, the construction or the continuation of construction of the facilities is in effect;

(3) "gas" includes all natural gas and all hydrocarbons produced at the wellhead not defined as oil;

(4) "intangible drilling expenses" means those expenses defined in 26 U.S.C. 263(c) (Internal Revenue Code) as defined on January 1, 1974;

(5) "taxable property"

(A) means real and tangible personal property used or committed by contract or other agreement for use within this state primarily in the exploration for, production of, or pipeline transportation of gas or unrefined oil (except for property used solely for the retail distribution or liquefaction of natural gas), or in the operation or maintenance of facilities used in the exploration for, production of, or pipeline transportation of gas or unrefined oil; "taxable property" includes

(i) machinery, appliances, supplies, and equipment;

(ii) drilling rigs, wells (whether producing or not), gathering lines and transmission lines, pumping stations, compressor stations, power plants, topping plants, and processing units;

(iii) roads, tank farms, tanker terminals, docks and other port facilities, and air strips;

(iv) aircraft and motor vehicles owned by a person whose principal business in the state is the exploration for, production of, or pipeline transportation of gas or unrefined oil and whose operation of the aircraft or motor vehicle directly relates to the conduct of that business;

(v) maintenance equipment and facilities, and maintenance camps and other related facilities; and

(vi) communications facilities owned by a person whose principal business in the state is the exploration for, production of, or pipeline transportation of gas or unrefined oil and whose operation of the communications facilities directly relates to the conduct of that business;

(B) does not include

(i) permanent residences;

(ii) office buildings requiring substantial local government services;

(iii) oil and gas pipeline systems owned and operated by a public utility that is certificated under AS 42.05.221 and is regulated by the Regulatory Commission of Alaska;

(iv) aircraft and motor vehicles, except aircraft and motor vehicles taxable under (A)(iv) of this paragraph; and

(v) communications facilities, except communications facilities taxable under (A)(vi) of this paragraph;

(6) "unrefined oil" includes crude petroleum oil and other hydrocarbons regardless of gravity that are produced at the wellhead in liquid form and the liquid hydrocarbons known as distillate or condensate recovered or extracted from gas other than gas produced in association with oil and commonly known as casinghead gas.






Chapter 43.57. - OIL AND GAS CONSERVATION TAX



Chapter 43.58. - OIL AND GAS RESERVES AD VALOREM TAX



Chapter 43.60. - EXCISE TAX ON ALCOHOLIC BEVERAGES

Sec. 43.60.010. - Alcoholic beverage tax.

(a) Except as provided in (c) of this section, every brewer, distiller, bottler, jobber, retailer, wholesaler, or manufacturer who sells alcoholic beverages in the state or who consigns shipments of alcoholic beverages into the state, whether or not the alcoholic beverages are brewed, distilled, bottled, or manufactured in the state, shall pay on all malt beverages (alcoholic content of one percent or more by volume), wines, and hard or distilled alcoholic beverages, the following taxes:

(1) malt beverages at the rate of $1.07 a gallon or fraction of a gallon;

(2) cider with at least 0.5 percent alcohol by volume but not more than seven percent alcohol by volume, at the rate of $1.07 a gallon or fraction of a gallon;

(3) wine or other beverages, other than beverages described in (1) or (2) of this subsection, of 21 percent alcohol by volume or less, at the rate of $2.50 a gallon or fraction of a gallon; and

(4) other beverages having a content of more than 21 percent alcohol by volume at the rate of $12.80 a gallon.

(b) [Repealed, Sec. 3 ch 235 SLA 1976].

(c) A brewer shall pay a tax at the rate of 35 cents a gallon on sales of the first 60,000 barrels of beer sold in the state each fiscal year beginning July 1, 2001, for beer produced in the United States if the producing brewery meets the qualifications of 26 U.S.C. 5051(a)(2). To qualify for the tax rate under this subsection, the brewer must file with the department a copy of a Bureau of Alcohol, Tobacco and Firearms acknowledged copy of the brewer's notice of intent to pay reduced rate of tax required under 27 C.F.R. 25.167 for the calendar year in which the fiscal year begins for which the partial exemption is sought. If proof of eligibility is not received by the department before June 1, the tax rate under this subsection does not apply until the first day of the second month after the month the notice is received by the department. For purposes of applying this subsection, a barrel of beer may contain no more than 31 gallons.



Sec. 43.60.011. - Consigned beverage inventories.

The tax imposed in AS 43.60.010 may not be levied on consigned shipments of alcoholic beverages into the state if the consignments are to state licensed bonded warehouses in this state until the alcoholic beverage is removed from the warehouse for sale or consignment to retailers.



Sec. 43.60.020. - Monthly statement and payments.

(a) Each brewer, distiller, bottler, jobber, wholesaler, manufacturer, or other consignor shall send a statement by airmail, postage prepaid, to the department on or before the last day of each calendar month. The statement must contain an account of the alcoholic beverages sold or consigned to buyers or consignees in the state during the preceding month, setting out

(1) the total number of gallons, including fractional gallons sold or consigned;

(2) the names and Alaska address of each buyer and consignee; and

(3) the gallonage of each kind of beverage sold or consigned to the respective buyers or consignees.

(b) The brewer, distiller, bottler, jobber, wholesaler, manufacturer, or other consignor shall pay monthly to the department, all taxes, computed at the rates prescribed in this chapter, on the respective total quantities of the classes of beverage sold or consigned during the preceding month. The monthly return shall be filed and the tax paid on or before the last day of each month to cover the preceding month.

(c) [Repealed, Sec. 1 ch 72 SLA 1971].

(d) [Repealed, Sec. 1 ch 72 SLA 1971].

(e) [Repealed, Sec. 1 ch 72 SLA 1971].



Sec. 43.60.030. - Delinquency. [Repealed, Sec. 3 ch 166 SLA 1976. For civil penalty, see AS 43.05.220 ].

Repealed or Renumbered



Sec. 43.60.040. - Administration and enforcement of tax.

(a) Each brewer, distiller, bottler, jobber, wholesaler, or manufacturer is primarily liable for the payment of the excise taxes on alcoholic beverages sold, and shall furnish a good and sufficient surety bond of $25,000 payable to the department and approved by the Department of Law. If a wholesaler fails to pay the tax to the state the wholesaler forfeits the bond and the wholesaler's license shall be revoked. The department, in its discretion, may issue permits in place of bonds to resident holders of wholesale, malt beverage, and wine licenses doing business wholly in the state who pay the tax before shipment.

(b) Upon receipt of the bond and its subsequent approval, the department shall issue a license certificate authorizing the brewer, distiller, bottler, jobber, wholesaler, or manufacturer, liable for the payment of the tax, to sell alcoholic beverages in the state or to consign shipments of alcoholic beverages to the state. It is unlawful for a brewer, distiller, bottler, jobber, wholesaler, or manufacturer to sell alcoholic beverages in the state or to consign shipments of alcoholic beverages into the state without first furnishing the required bond and obtaining the license certificate or permit from the department. The license certificate does not constitute permission to sell alcoholic beverages in the state or to consign them to the state without having complied with other requirements of state or federal law.

(c) The retailer or buyer is secondarily liable for the taxes on alcoholic beverages that are sold to the retailer or buyer. The state has a lien upon the beverages, and may seize, confiscate, and sell them to satisfy the payment of the taxes and the costs of the proceedings, without regard to where or in whose possession the beverages are found. If the beverages are not found or not identifiable, the state may seize, confiscate, and sell an equal quantity of the same kind of beverage found in the possession of the retailer or other buyer to whom the beverages on which the taxes were not paid were sold.

(d) [Repealed, Sec. 46 ch 113 SLA 1980].

(e) [Repealed, Sec. 46 ch 113 SLA 1980].

(f) [Repealed, Sec. 46 ch 113 SLA 1980].

(g) A license issued under this section must include

(1) the name and address of the licensee;

(2) the nature or type of alcoholic beverage business to be conducted; and

(3) the year for which the license is issued.

(h) In this section "person" includes an officer, agent, or employee of a corporation or a member, agent, or employee of a partnership, who, as officer, agent, employee, or member, is under duty to perform the act in respect to which the violation occurs.



Sec. 43.60.050. - Disposition of proceeds; alcohol and other drug abuse treatment and prevention fund.

(a) The alcohol and other drug abuse treatment and prevention fund is established in the general fund. The Department of Administration shall separately account for 50 percent of the tax collected under AS 43.60.010 and deposit it into the alcohol and other drug abuse treatment and prevention fund.

(b) The legislature may use the annual estimated balance in the fund to make appropriations to the Department of Health and Social Services to establish and maintain programs for the prevention and treatment of alcoholism, drug abuse, and misuse of hazardous volatile materials and substances by inhalant abusers under AS 47.37.030 .

(c) Nothing in this section creates a dedicated fund.






Chapter 43.65. - MINING LICENSE TAX

Sec. 43.65.010. - Mining license.

(a) A person prosecuting or attempting to prosecute, or engaging in the business of mining in the state shall obtain a license from the department. All new mining operations are exempt from the tax levied by this chapter for three and one-half years after production begins. The tax exemption granted to new mining operations does not extend or apply to the mining of sand and gravel.

(b) The Department of Natural Resources shall certify to the department the date upon which production begins, and the department shall issue a certificate of exemption to the producer accordingly.

(c) The license tax on mining is as follows: upon the net income of the taxpayer from the property in the state, computed with allowable depletion, plus royalty received in connection with mining property in the state

over $40,000 and not over $50,000 ....................... 3 percent

over $50,000 and not over $100,000 ................... $1,500 plus

5 percent of the excess over

$50,000

over $100,000 ........................................ $4,000 plus

7 percent of the excess over $100,000.

(d) Where mining operations are conducted in two or more places by one person the operations are considered a single mining operation and the tax under this chapter is computed upon the aggregate income derived from all the mining operations. The lessor of a mine operated under a lease is considered to be engaged in mining within this chapter, and the royalties received by the lessor are considered to be the net income of the lessor's mining operations. If the lessor receives royalties from more than one mine or mining operation, the tax payable under this chapter by the lessor is computed upon the aggregate royalties received by the lessor from all the mines or mining operations as though they were a single mining operation.

(e) The allowance for depletion included as an allowable deduction from gross income is a percentage of the gross income from the property during the taxable year, excluding from the gross income an amount equal to the rents or royalties paid by the taxpayer in respect to the property, as follows:

(1) coal mines: 10 percent;

(2) metal mines, fluorspar, flake graphite, vermiculite, beryl, feldspar, mica, talc, lepidolite, spodumene, varite, ball and sagger clay, or rock asphalt mines and potash mines or deposits: 15 percent; and

(3) sulphur mines or deposits: 23 percent.

(f) The allowance for depletion may not exceed 50 percent of the net income of the taxpayer, computed without allowance for depletion, from the property, except that in no case may the depletion allowable be less than it would be if computed on a reasonable cost basis.

(g) Deductions that are not directly attributable to particular properties or processes shall be fairly allocated. To illustrate: If the taxpayer engages in activities in addition to mineral extraction in the state and to ordinary treatment processes, deductions for depreciation, taxes, general expenses, and overhead, which cannot be directly attributed to a specific activity, shall be fairly apportioned between (1) the mineral extraction and ordinary treatment processes, and (2) the additional activities, taking into account the ratio which the operating expenses directly attributable to the mineral extraction and ordinary treatment processes bear to the operating expenses directly attributable to the additional activities. If more than one mineral property is involved, the deductions apportioned to the mineral extraction and ordinary treatment processes shall, in turn, be fairly apportioned to the several properties taking into account their relative production.

(h) Taxes upon royalties shall be paid by the taxpayer receiving the royalties and no deduction, excepting depletion, is allowed.

(i) A license issued under this section must include

(1) the name and address of the licensee;

(2) the nature or type of mining activity to be conducted; and

(3) the year for which the license is issued.



Sec. 43.65.018. - Mining business education credit.

(a) For cash contributions accepted for direct instruction, research, and educational support purposes, including library and museum acquisitions, and contributions to endowment, by an Alaska university foundation or by a nonprofit public or private, Alaska two-year or four-year college accredited by a regional accreditation association, a person engaged in the business of mining in the state is allowed as a credit against the tax due under this chapter

(1) 50 percent of contributions of not more than $100,000; and

(2) 100 percent of the next $100,000 of contributions.

(b) [Repealed, Sec. 12 ch 71 SLA 1991].

(c) Each public college and university shall include in its annual operating budget request contributions received and how the contributions were used.

(d) A contribution claimed as a credit under this section may not

(1) be claimed as a credit under another provision of this title; and

(2) when combined with credits taken during the taxpayer's tax year under AS 21.89.070 , 21.89.075, AS 43.20.014 , AS 43.55.019 , AS 43.56.018, AS 43.75.018 , or AS 43.77.045 , exceed $150,000.



Sec. 43.65.019. - Alaska veterans' memorial endowment fund contribution credit. [Repealed, Sec. 25 ch 46, SLA 2002].

Sec. 43.65.019. Alaska veterans' memorial endowment fund contribution credit. [Repealed, Sec. 25 ch 46, SLA 2002].

Repealed or Renumbered



Sec. 43.65.020. - Taxpayer's duties.

Sec. 43.65.020. Taxpayer's duties.

(a) A person subject to tax under this chapter shall make a return stating specifically the items of gross income from the property, including royalty received and the deductions and credits allowed by this chapter and the exploration incentive credit authorized by AS 27.30, and other information for carrying out this chapter that the department prescribes. The return must show the mining license number and must be signed by the taxpayer or an authorized agent of the taxpayer, under penalty of unsworn falsification. If receivers, trustees, or assigns are operating the property or business, they shall make returns for the person engaged in mining, or the recipient of royalty in connection with mining property. The tax due on the basis of the returns shall be collected in the same manner as if collected from the person of whose business they have custody and control. In a tax year in which a taxpayer applies against the tax levied under this chapter the exploration incentive credit authorized by AS 27.30, the commissioner shall require the taxpayer to submit the accounting of mining operation activities form required by AS 27.30.030 (b).

(b) A return made on the basis of the calendar year shall be made before May 1 of the next year. A return made on the basis of a fiscal year shall be made before the first day of the fifth month of the next fiscal year.

(c) The department may grant a reasonable extension of time for filing returns, under regulations adopted by it. Except in the case of a taxpayer going abroad, an extension may not be made for more than six months.

(d) A taxpayer's return shall be made to the department at Juneau. A taxpayer shall make a return either on a calendar year or fiscal year basis, in conformance with the basis used in making the taxpayer's return for federal income tax purposes.

(e) The total amount of tax imposed by this chapter shall be paid on the 30th day of April of the next calendar year, or, if the return is made on the basis of the fiscal year, then on the last day of the fourth month of the next fiscal year.

(f) Every person prosecuting or attempting to prosecute or engaging in the business of mining in the state shall comply with the department's regulations and shall keep such records, give such statements under oath, and make such returns as the department prescribes.

(g) When the department considers it necessary, it may require a person, by notice served upon the person, to make a return, give statements under oath, or keep records as it considers sufficient to show whether or not the person is liable to tax under this chapter. If a person fails to file a return at the time prescribed by law or regulation, or makes, wilfully or otherwise, a false or fraudulent return, the department shall make the return from its own knowledge and from such information as it can obtain through testimony or otherwise. A return so made and subscribed by the department is prima facie good and sufficient for all legal purposes.



Sec. 43.65.030. - Application for renewals.

Application for renewal of a mining license shall be made before May 1 of each year.



Sec. 43.65.040. - Limitation. [Repealed, Sec. 4 ch 94 SLA 1976. For current law, see AS 43.05.260 ].

Repealed or Renumbered



Sec. 43.65.050. - Violations and penalties. [Repealed, Sec. 4 ch 94 SLA 1976; Sec. 3 ch 166 SLA 1976; Sec. 45, 46 ch 113 SLA 1980. For current law, see AS 43.05.220 and 43.05.290].

Repealed or Renumbered



Sec. 43.65.060. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "gross income from property" means the gross income from mining in the state;

(2) "mining" means an operation by which valuable metals, ores, minerals, asbestos, gypsum, coal, marketable earth, or stone, or any of them are extracted, mined, or taken from the earth; "mining"includes the ordinary treatment processes normally applied by mine owners or operators to obtain the commercially marketable product, but does not include the extraction or production of oil and gas;

(3) "net income of the taxpayer (computed without allowances for depletion) from the property" means the gross income from the property, less allowable deductions attributable to the mineral property upon which the depletion is claimed and the allowable deductions attributable to ordinary treatment processes insofar as they relate to the product of the property, including overhead and operating expenses, development costs properly charged to expense, depreciation, taxes, losses sustained, etc., but excluding allowances for depletion, and deductions for federal income taxes, or for the tax imposed by this chapter;

(4) "new mining operations" means mining operations which began production after January 1, 1953, or which have not been liable to pay a mining license tax under this chapter on net income since January 1, 1948;

(5) "ordinary treatment processes" includes

(A) in the case of coal: cleaning, breaking, sizing, and loading for shipment,

(B) in the case of sulphur: pumping to vats, cooling, breaking, and loading for shipment,

(C) in the case of iron ore, bauxite, ball and sagger clay, rock asphalt, and minerals which are customarily sold in the form of crude mineral product: sorting, concentrating, and sintering to bring to shipping grade and form, and loading for shipment, and

(D) in the case of lead, zinc, copper, gold, silver, platinum metals or fluorspar ores, potash and ores which are not customarily sold in the form of the crude mineral product: crushing, grinding, and beneficiation by concentration (gravity, flotation, amalgamation, electrostatic, or magnetic), cyanidation, leaching, crystallization, precipitation (but excluding electrolytic deposition roasting, thermal or electric smelting or refining), or by substantially equivalent processes or combination of processes used in the separation or extraction of a product from the ore, including the furnacing or quicksilver ore;

(6) "production" means the date on which the initial shipment of products from mining operations is made.






Chapter 43.70. - ALASKA BUSINESS LICENSE ACT

Sec. 43.70.010. - Exemptions. [Repealed, Sec. 5 ch 144 SLA 1978].

Repealed or Renumbered



Sec. 43.70.020. - Application for license.

(a) For the privilege of engaging in a business in the state, a person shall first apply, upon forms prescribed by the commissioner, and obtain a license, and pay the license fee provided for in AS 43.70.030 . A license issued to a firm for a particular line of business covers all its operations in the state in the line of business regardless of the number of its establishments. A license issued under this subsection must include

(1) the name and address of the licensee;

(2) the line of business to be conducted;

(3) the dates for which the license is issued; and

(4) the business name to be used by the licensee.

(b) [Repealed, Sec. 10 ch 45 SLA 1988].

(c) [Repealed, Sec. 10 ch 45 SLA 1988].

(d) A person engaging in a business subject to licensing provisions of a regulatory nature (for example, the requirement of posting a bond before beginning business as a collection agency) must, in addition to filing the regular application required by this section, comply with those regulatory provisions before being entitled to a license under this chapter.



Sec. 43.70.030. - Levy and computation of license fee.

(a) The fee for each business license is $100 per year, except that the fee is $50 if

(1) the business is a sole proprietorship; and

(2) the sole proprietor is 65 years of age or older when the sole proprietor applies for the license or will reach 65 years of age at any time during the year for which the license is issued.

(b) [Repealed, Sec. 1 ch 98 SLA 1984].

(c) The license for the privilege of taking orders through use of catalogs and by mail order offices in the state is the same as set out in this chapter for business generally.

(d) [Repealed, Sec. 72 ch 14 SLA 1987].



Sec. 43.70.040. - Review and determination of license tax. [Repealed, Sec. 72 ch 14 SLA 1987].

Repealed or Renumbered



Sec. 43.70.050. - Appeals. [Repealed, Sec. 3 ch 166 SLA 1976. For current law, see AS 43.05.240 ].

Repealed or Renumbered



Sec. 43.70.060. - Civil penalty. [Repealed, Sec. 45 ch 113 SLA 1980. For current law, see AS 43.05.220 ].

Repealed or Renumbered



Sec. 43.70.070. - Security. [Repealed, Sec. 4 ch 94 SLA 1976; Sec. 5 ch 144 SLA 1978].

Repealed or Renumbered



Sec. 43.70.075. - License endorsement.

(a) Unless a person has a business license endorsement issued under this section for each location or outlet in a location where the person offers tobacco products for sale, a person may not sell or allow a vending machine to sell in its location or outlet cigarettes, cigars, tobacco, or other products containing tobacco as a retailer at that location or outlet. Each endorsement required under this section is in addition to any other license or endorsement required by law. A person may not apply for an endorsement under this section for a location or outlet if an endorsement issued for the same location or outlet is currently suspended or revoked. An endorsement issued for a location or outlet to a person in violation of this subsection is void.

(b) The department, upon payment of a fee of $100, shall issue a business license endorsement to a person who applies for a business license under this chapter, and may renew the endorsement issued under this subsection for a fee of $100. The endorsement expires at the same time as the license to which it attaches. Upon issuance of an endorsement, the department shall also issue to the person receiving the endorsement notice of the penalties that may be imposed under this section.

(c) The department may refuse to issue an endorsement under this section if there is reasonable cause to believe that the information submitted in the application is false or misleading and is not made in good faith.

(d) If a person who holds an endorsement issued under this section, or an agent or an employee of a person who holds an endorsement issued under this section acting within the scope of the agency or employment, has been convicted of violating AS 11.76.100 , 11.76.106, or 11.76.107, the department shall suspend the endorsement for a period of

(1) 20 days and impose a civil penalty of $300 if the person has not been previously convicted of violating AS 11.76.100 , 11.76.106, or 11.76.107 and is not otherwise subject to the sanctions described in (2) - (4) of this subsection;

(2) 45 days and impose a civil penalty of $500 if, within the 24 months before the date of the department's notice under (m) of this section, the person, or an agent or employee of the person while acting within the scope of the agency or employment of the person, was convicted once of violating AS 11.76.100 , 11.76.106, or 11.76.107;

(3) 90 days and impose a civil penalty of $1,000 if, within the 24 months before the date of the department's notice under (m) of this section, the person, or an agent or employee of the person while acting within the scope of the agency or employment of the person, was convicted twice of violating AS 11.76.100 , 11.76.106, or 11.76.107, or a provision of this section or a regulation implementing this section adopted under AS 43.70.090 ; or

(4) one year and impose a civil penalty of $2,500 if, within the 24 months before the date of the department's notice under (m) of this section, the person, or an agent or employee of the person while acting within the scope of the agency or employment of the person, was convicted more than twice of violating AS 11.76.100 , 11.76.106, or 11.76.107.

(e) If a person who receives an endorsement under this section has multiple retail locations or outlets in a location, a suspension or revocation imposed under this section applies only to the retail outlet in the location in which the violation occurs.

(f) A person who holds a license endorsement issued under this section shall post on the licensed premises a warning sign as described in this subsection. A warning sign required by this subsection must be at least 6 inches by 18 inches and must read, in lettering at least 1.25 inches high: "The sale of tobacco products to persons under age 19 is illegal." A person holding an endorsement issued under this section shall display the sign in a manner conspicuous to a person purchasing or consuming tobacco products on the licensed premises. The department shall, without charge, furnish warning signs required under this section to a person who holds an endorsement issued under this section or a person who requests the sign with the intention of displaying it.

(g) A person who is required to hold a business license endorsement under this section, or who is required to be licensed or agrees to be licensed under AS 43.50.010 , or an agent or employee of the person, may not

(1) sell cigarettes to another person unless the cigarettes are sold in groups of at least 20 and the cigarettes are in the manufacturer's original cigarette pack or contained in a cigarette carton or box; or

(2) sell or possess cigarettes if the cigarette package

(A) differs in any respect from the requirements of 15 U.S.C. 1331 - 1341 (Federal Cigarette Labeling and Advertising Act) for the placement of warnings or of any other information upon a package of cigarettes that is sold within the United States;

(B) is labeled "For Export Only," "U.S. Tax Exempt," "For Use Outside U.S.," or with similar wording indicating that the manufacturer did not intend that the product be sold in the United States; this subparagraph does not apply to cigarettes sold or intended to be sold as duty-free merchandise by a duty-free sales enterprise under 19 U.S.C. 1555(b); however, this subparagraph does apply to duty-free cigarettes that are brought back into the state for resale in the state;

(C) has been altered by adding, masking, or deleting wording described in (B) of this paragraph.

(h) A violation of (g) of this section is an unfair or deceptive act or practice under AS 45.50.471 .

(i) The commissioner or the commissioner of revenue may seize cigarettes that do not comply with this section. After notice and an opportunity for a hearing, the commissioner or the commissioner of revenue shall destroy cigarettes seized under this subsection.

(j) A person who violates (g) of this section is guilty of a class B misdemeanor.

(k) If a person, or an agent or employee of the person while acting within the scope of the agency or employment of the person, violates a provision of (a) or (g) of this section, the department may suspend the person's business license endorsement or right to obtain a business license endorsement for a period of not more than

(1) 45 days; or

(2) 90 days if, within the 24 months before the date of the department's notice under (m) of this section, the person, or an agent or employee of the person while acting within the scope of the agency or employment of the person, violates a provision of (a) or (g) of this section.

(l) Notwithstanding (a) of this section, a person owning vending machines that offer tobacco products for sale need obtain only one business license endorsement under this section even if the person has vending machines in more than one outlet or location in the state. The person who owns a vending machine that offers tobacco products for sale and the person who owns the premises where the vending machine is located are both required to obtain a business license endorsement issued under this section. If the endorsement of the person owning the vending machine is suspended or revoked, the person may not sell cigarettes, cigars, or other products containing tobacco during the period of suspension or revocation through the use of vending machines at the location or outlet where the violation occurred. During the period of suspension or revocation, the person owning that vending machine may not use that machine to sell tobacco products at another location or outlet.

(m) The department may initiate suspension of a business license endorsement or the right to obtain a business license endorsement under this section by sending the person subject to the suspension a notice by certified mail, return receipt requested, or by delivering the notice to the person. The notice must contain information that informs the person of the grounds for suspension, the length of any suspension sought, and the person's right to administrative review. A suspension begins 30 days after receipt of notice described in this subsection unless the person delivers a timely written request for a hearing to the department in the manner provided by regulations of the department. If a hearing is requested under this subsection, a hearing officer of the office of administrative hearings (AS 44.64.010 ) shall determine the issues by using the preponderance of the evidence test and shall, to the extent they do not conflict with regulations adopted under AS 44.64.060, conduct the hearing in the manner provided by regulations of the department. A hearing under this subsection is limited to the following questions:

(1) was the person holding the business license endorsement, or an agent or employee of the person while acting within the scope of the agency or employment of the person, convicted by plea or judicial finding of violating AS 11.76.100 , 11.76.106, or 11.76.107;

(2) if the department does not allege a conviction of AS 11.76.100 , 11.76.106, or 11.76.107, did the person, or an agent or employee of the person while acting within the scope of the agency or employment of the person, violate a provision of (a) or (g) of this section;

(3) within the 24 months before the date of the department's notice under this subsection, was the person, or an agent or employee of the person while acting within the scope of the agency or employment of the person, convicted of violating AS 11.76.100 , 11.76.106, or 11.76.107 or adjudicated for violating a provision of (a) or (g) of this section.

(n) The commissioner may

(1) adopt the proposed decision of a hearing officer under this section;

(2) remand the matter for further proceedings; or

(3) reject the proposed decision, review the record, and issue a decision based on the record.

(o) After notice and a hearing, the department may revoke a business license endorsement or increase a period of suspension if the department finds that, during a period of suspension, a person continues the conduct for which the endorsement or the right to obtain an endorsement was suspended. A person whose endorsement or right to obtain an endorsement is revoked or suspended under this subsection may not apply for or obtain an endorsement under this chapter. A period of revocation or suspension imposed under this subsection may not exceed two years.

(p) If a person who holds an endorsement issued under this section violates (f) of this section, the department may impose a civil penalty not to exceed $250 for each day of the violation, but the department may not suspend or revoke a business license endorsement. The total civil penalty imposed under this subsection for each violation may not exceed $5,000.

(q) The department may adopt regulations that do not conflict with regulations adopted under AS 44.64.010 to establish an administrative hearing process for actions taken under this section. AS 44.62 (Administrative Procedure Act) does not apply to a hearing under this section.

(r) For purposes of this section, the sale of a product containing tobacco by an agent or employee of a person who holds or is required to hold a business license endorsement under this section at the location or outlet in a location for which the endorsement was or was required to be issued is rebuttably presumed to have been a sale within the person's scope of agency or employment.

(s) If a person violates (a) of this section, the department may impose a civil penalty not to exceed $250 for each day of the violation. The total civil penalty imposed under this subsection for each violation may not exceed $5,000. The civil penalty described in this subsection may be imposed in addition to a suspension of a business license endorsement or the right to obtain a business license endorsement ordered by the department under (k) or (o) of this section.



Sec. 43.70.080. - Disposal of money.

All money collected by the department under this chapter shall be deposited in the general fund.



Sec. 43.70.090. - Regulations.

The department may adopt regulations necessary to implement this chapter.



Sec. 43.70.100. - Penal provisions. [Repealed, Sec. 46 ch 113 SLA 1980. For current provisions, see AS 43.05.290 ].

Repealed or Renumbered



Sec. 43.70.105. - Exemptions.

(a) This chapter does not apply to

(1) a fisheries business;

(2) the sale of liquor under a license issued under AS 04.11;

(3) an insurance business;

(4) a mining business;

(5) supplying services as an employee;

(6) furnishing goods or services by a person who does not represent to be regularly engaged in furnishing goods or services;

(7) the activities of an investment club; in this paragraph,

(A) "investment club" means a group of individuals, incorporated or otherwise organized, that engages primarily in investing in securities, that does not sell investment services to another person, that does not advertise, and the primary purpose of which is educational;

(B) "security" has the meaning given in AS 45.55.990 .

(b) Notwithstanding an exemption provided by (a) of this section, a person who sells cigarettes, cigars, tobacco, or other products containing tobacco as a retailer must have a business license under AS 43.70.020 and a business license endorsement required under AS 43.70.075.



Sec. 43.70.110. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "business" means a for profit or nonprofit entity engaging or offering to engage in a trade, a service, a profession, or an activity with the goal of receiving a financial benefit in exchange for the provision of services, or goods or other property;

(2) "commissioner" means the commissioner of commerce, community, and economic development;

(3) "department" means the Department of Commerce, Community, and Economic Development;

(4) "person" includes an individual, firm, partnership, joint venture, association, corporation, estate trust, business trust, receiver, or any group or combination acting as a unit.



Sec. 43.70.120. - Short title.

This chapter may be cited as the Alaska Business License Act.






Chapter 43.75. - FISHERIES BUSINESS LICENSE AND TAXES

Article 01 - TAXES AND LICENSES

Sec. 43.75.010. - Fisheries business licenses. [Repealed, Sec. 13 ch 79 SLA 1979].

Repealed or Renumbered



Sec. 43.75.011. - Fisheries business license.

(a) A person engaging or attempting to engage in a fisheries business or in an activity described in AS 43.75.100 shall first apply for and obtain a license as provided in AS 43.75.020 .

(b) The commissioner may assess a civil penalty against a person required to have a license under (a) of this section who fails to obtain the license. The civil penalty for a violation of (a) of this section may not exceed $5,000 the first time a civil penalty is assessed, $10,000 for a second assessment, $15,000 for a third assessment, $20,000 for a fourth assessment, and $25,000 for a fifth or subsequent assessment. The commissioner may not assess a person more than one civil penalty for a violation of (a) of this section in a 30-day period.

(c) Proceedings to suspend or revoke a license under AS 43.75.020(b)(3)(B) are governed by AS 44.62.



Sec. 43.75.015. - Fisheries business tax.

(a) A person engaged in a fisheries business is liable for and shall pay the tax levied by this section on the value of each of the following fisheries resources processed during the year at the rate set out after each:

(1) salmon canned at a shore-based fisheries business - four and one-half percent;

(2) salmon processed by a shore-based fisheries business, except salmon for which the tax is due under (1) of this subsection, and all other fisheries resources processed by a shore-based fisheries business - three percent;

(3) fisheries resources processed by a floating fisheries business - five percent.

(b) Instead of the taxes levied by (a) of this section, a person who processes a developing commercial fish species is liable for and shall pay a tax equal to

(1) one percent of the value of the developing commercial fish species processed by a shore-based fisheries business during the year; and

(2) three percent of the value of the developing commercial fish species processed by a floating fisheries business during the year.

(c) A person engaging or attempting to engage in a fisheries business who first actually and physically processes the fishery resource, or a person who purchases a fishery resource that is processed from a person excluded by AS 43.75.017 from liability for the tax, is liable for and shall pay to the department the entire tax imposed by this section. In determining this tax liability, the person may deduct from the value of the fishery resources processed the value of fishery resources that are canned or processed for other fisheries businesses. A person taking the deduction authorized by this subsection shall report all information relating to the deduction in accordance with regulations adopted by the department.

(d) Instead of the taxes levied under (a) or (b) of this section, a person who processes a fishery resource under a direct marketing fisheries business license is liable for and shall pay a tax equal to

(1) one percent of the value of the developing commercial fish species processed during the year; and

(2) three percent of the value of a commercial fish species not subject to (1) of this subsection.

(e) For purposes of determining the value of a fishery resource on which a tax is levied under this section, the department may establish a presumption of market value for a fishery resource in a region or market area based on a volume weighted average of market values for the fishery resource reported on returns filed under this chapter by fisheries businesses operating in the region or market area. A taxpayer who appeals an assessment of taxes based on a presumption of market value determined by the department under this subsection may rebut the presumption with substantial evidence of

(1) the prevailing price paid to fishermen for the fishery resource of the same kind and quality by fisheries businesses in the same region or market area where the fishery resource was taken, if the taxpayer holds a direct marketing fisheries business license under AS 43.75.020(c) and the fishery resource on which the tax is levied is processed under that license; or

(2) the true market value of the fishery resources if the taking of the fishery resource is done in a company-owned or company-subsidized boat operated by employees of a fisheries business, a subsidiary of the fisheries business, or a parent company of the fisheries business.



Sec. 43.75.017. - Exclusion from fisheries business tax.

A person is not liable for the fisheries business tax under AS 43.75.015 when the fishery resource is processed aboard a fishing vessel if

(1) the vessel is operated as a commercial fishing vessel under a valid commercial fishing license;

(2) the fishery resource is not processed beyond heading, gutting or cleaning, freezing, and glazing;

(3) the fishery resource was caught by the vessel; and

(4) the fishery resource is sold to a fisheries business licensed under this chapter.



Sec. 43.75.018. - Fisheries business education credit.

(a) For cash contributions accepted for direct instruction, research, and educational support purposes, including library and museum acquisitions and contributions to endowment, by an Alaska university foundation or by a nonprofit, public or private, Alaska two-year or four-year college accredited by a regional accreditation association, a person engaged in a fisheries business is allowed as a credit against the tax due under this chapter

(1) 50 percent of contributions of not more than $100,000; and

(2) 100 percent of the next $100,000 of contributions.

(b) [Repealed, Sec. 12 ch 71 SLA 1991].

(c) Each public college and university shall include in its annual operating budget request contributions received and how the contributions were used.

(d) A contribution claimed as a credit under this section may not

(1) be claimed as a credit under another provision of this title; and

(2) when combined with credits taken during the taxpayer's tax year under AS 21.89.070 , 21.89.075, AS 43.20.014 , AS 43.55.019 , AS 43.56.018, AS 43.65.018 , or AS 43.77.045 , exceed $150,000.



Sec. 43.75.019. - Alaska veterans' memorial endowment fund contribution credit. [Repealed, Sec. 25 ch 46 SLA 2002].

Sec. 43.75.019. Alaska veterans' memorial endowment fund contribution credit. [Repealed, Sec. 25 ch 46 SLA 2002].

Repealed or Renumbered



Sec. 43.75.020. - Application for license.

(a) Application for a license shall be filed with the department and accompanied by an annual fee of $25. A separate annual fee is required for each plant specified in the application covered by the license. The application must contain the name of the applicant, the line of business to be licensed, place of business, and other facts that the department prescribes. The applicant shall state that the applicant, as a condition of obtaining and maintaining the license, agrees to pay

(1) the taxes levied under this title, and that the applicant will make a return and pay the taxes at the time provided by law;

(2) any seafood marketing assessment levied under AS 16.51;

(3) contributions imposed under AS 23.20 (Alaska Employment Security Act);

(4) any administrative penalties assessed under AS 18.60.093 for a violation of a provision of AS 18.60.010 - 18.60.105; and

(5) any applicable fishery sales, use, or severance taxes imposed by a municipality in the state.

(b) Upon receipt of an application in proper form under (a) or (c) of this section, accompanied by the annual fee, the department shall issue the license if the

(1) applicant has paid in full, including interest and penalties, the following:

(A) taxes levied under this title; and

(B) any assessments under AS 16.51;

(2) department has not received notification from the Department of Labor and Workforce Development that the applicant has failed to pay in full

(A) an assessment of delinquent contributions that is final under AS 23.20.205(c) or 23.20.220(c); or

(B) an administrative penalty that is final under AS 18.60.093 or 18.60.097; and

(3) department has not received a copy of

(A) a final judgment obtained against the applicant for unpaid fishery sales, use, or severance taxes imposed by a municipality in the state; or

(B) a final administrative determination against the applicant from a municipality in the state for unpaid fishery sales, use, or severance taxes imposed by the municipality; the administrative determination must be accompanied by a certification by the municipality that the municipal administrative process is consistent with constitutional requirements of due process and that the applicant has exhausted all administrative remedies under the applicable municipal administrative process.

(c) Instead of a license issued under (a) of this section, the department may issue a direct marketing fisheries business license to a licensed commercial fisherman who processes fishery resources caught using a vessel that does not exceed 65 feet in overall length and is owned or leased by the commercial fisherman. The licensee may place into commerce in the state and outside of the state processed or unprocessed fishery resources caught using the vessel described in the license. Fishery resources that are caught using the vessel and owned by the licensee from the time of harvest through sale, as defined by the department by regulation, may be processed by the licensee on the vessel, at a shore-based facility, or by means of custom processing services obtained by the licensee. An application for a direct marketing fisheries business license shall be filed with the department and accompanied by an annual fee of $25. A separate direct marketing fisheries business license and annual license fee are required for each vessel on which processing is performed. The application must state the name and address of the applicant, the fishery resources for which the applicant holds a commercial fishing entry permit or interim-use permit or quota share, a description of the vessel and each shore-based facility where the applicant will process fishery resources, and other information that the department prescribes by regulation. The application must state that the applicant, as a condition of obtaining and maintaining the license, agrees to pay the taxes, assessment, employment security contributions, and penalties as set out in (a)(1) - (5) of this section. A person who holds a direct marketing fisheries business license may not under that license (1) purchase fishery resources for resale or processing for sale; or (2) process fishery resources for another licensed commercial fisherman or for a fisheries business licensed under this chapter. In this subsection, "licensed commercial fisherman" means a natural person who holds a commercial fishing entry permit or interim-use permit issued under AS 16.43 or a quota share issued under federal law.



Sec. 43.75.030. - Filing return and payment of tax.

(a) A person subject to the tax shall file a return stating the value of fisheries resources processed during the license year, computed as required by this chapter, and such other information as the department prescribes by regulation. The return must show the license number and must be signed by the taxpayer or an authorized agent, under penalty of unsworn falsification. If a receiver, trustee, or assign is operating the property or business, that person shall file the return for the person. A tax due on the basis of such a return shall be collected in the same manner as if collected from the person of whose business the receiver, trustee, or assign has custody and control.

(b) The return shall be made on the basis of the calendar year to the department at Juneau before April 1 after the close of the calendar year.

(c) The department may adopt regulations for the granting of a reasonable extension of time for filing and may grant an extension of time for filing.

(d) Except for tax paid monthly under AS 43.75.055 (c)(1), the tax shall be paid before April 1 after the close of the calendar year.

(e) Every person engaging or attempting to engage in a business for which a license is required under this chapter shall keep records, make statements under oath, file returns, and comply with all regulations that the commissioner may adopt.

(f) When the department considers it is necessary, it may require a person, by notice served upon the person, to file a return, make such statements under oath, or keep and display to it such records as it considers sufficient to show the tax for which the person is liable. If a person fails to file a return as prescribed by law or by regulation, or makes, wilfully or otherwise, a false or fraudulent return, the department shall make the return from the information that it can obtain. A return made by the department is prima facie good and sufficient for all legal purposes.



Sec. 43.75.032. - Tax credit for scholarship contributions.

(a) A fisheries business is entitled to a credit of not more than five percent of the business tax liability under AS 43.75.015 for contributions made during the tax year to the A. W. "Winn" Brindle memorial education loan account (AS 14.43.250 ). A tax credit under this section may not be approved for more than 100 percent of an education loan contribution.

(b) The department may not approve a tax credit under this section if the fisheries business claiming the credit is in arrears in the payment of a fisheries business tax under AS 43.75.015 ; for purposes of this subsection, a taxpayer is not in arrears if the payment is under administrative or judicial appeal.

(c) The department shall prepare an application form for a credit under this section.

(d) The department shall approve or disapprove an application for a credit under this section not later than 60 days after receiving the application.



Sec. 43.75.034. - Tax credit report. [Repealed, Sec. 8 ch 79 SLA 1986].

Repealed or Renumbered



Sec. 43.75.035. - Salmon product development tax credit.

(a) A taxpayer that is a fisheries business may claim a salmon product development tax credit of 50 percent of qualified investment in new property first placed into service in a shore-based plant or on a vessel in the state in the tax year.

(b) The amount of the tax credit applied against taxes under this section may not

(1) exceed 50 percent of the taxpayer's tax liability incurred under this chapter for processing of salmon during the tax year; or

(2) be claimed for property first placed into service after December 31, 2005.

(c) If the property for which a tax credit is claimed is installed on a vessel, the amount of qualified investment under (a) of this section is determined by multiplying the investment cost of the qualified investment property by a fraction, the numerator of which is the weight of raw salmon processed on the vessel by the taxpayer in the state in the tax year in which the property is first placed into service, and the denominator of which is the weight of raw salmon processed on the vessel by the taxpayer in and outside of the state in the tax year in which the property is first placed into service.

(d) An unused credit under this section may be carried forward and applied against the tax liability incurred on salmon in the following three tax years.

(e) Qualified investment costs upon which a tax credit is claimed under this section may not be considered for another tax credit in this title. A tax credit applied under this section together with a tax credit applied under AS 43.75.036 may not exceed 50 percent of the taxpayer's tax liability incurred for the processing of salmon during the tax year.

(f) A taxpayer may not claim the tax credit allowed under this section if the taxpayer is in arrears in the payment of assessments under AS 16.51.120, contributions under AS 23.20, or taxes or assessments collected or owed under this title. For purposes of this subsection, a taxpayer is not in arrears if the liability for the assessment, contribution, or tax is under administrative or judicial appeal.

(g) If, during a tax year, property for which a credit was claimed under this section is disposed of by the taxpayer, ceases to be qualified investment property, or is removed from service in the state, the tax due under this chapter is increased by the recapture percentage of the aggregate decrease in the credit allowed under this section for all prior tax years that would have resulted solely from reducing to zero the credit allowed for the qualified investment property under this section. The amount of tax credit attributable to the qualified investment that is carried forward from prior tax years is terminated as of the first day of the tax year in which the qualified investment property is disposed of by the taxpayer, ceases to be qualified investment property, or is removed from service in the state. For purposes of this subsection,

(1) the recapture percentage during the year in which the property is first placed into service or during the first year following the year in which the property is first placed into service is 100 percent;

(2) the recapture percentage during the second year following the year in which the property is first placed into service is 75 percent;

(3) the recapture percentage during the third year following the year in which the property is first placed into service is 50 percent;

(4) the recapture percentage during the fourth or subsequent year following the year in which the property is first placed into service is zero percent;

(5) qualified investment property used on a vessel is considered to have been removed from the state on the first day of a tax year in which the proportion of raw salmon processed in the state on the vessel is less than 50 percent of total weight of raw salmon processed on the vessel in and outside of the state.

(h) The amount of a tax credit recaptured under (g)(1) - (3) of this section may not be included in the determination of the amount of that tax credit that is allowable under this section or AS 43.75.036 .

(i) In this section,

(1) "first placed into service" means the moment when property is first used for its intended purpose;

(2) "new property" means property whose original use commences with the taxpayer and does not include property first used by another person;

(3) "qualified investment" means the investment cost in depreciable tangible personal property with a useful life of three years or more to be used predominantly to produce value-added salmon products beyond gutting of the salmon; in this paragraph, "property" includes filleting, skinning, portioning, mincing, forming, extruding, stuffing, injecting, mixing, marinating, preserving, drying, smoking, brining, packaging, blast freezing, or pin bone removal equipment;

(4) "tax liability" means the liability for all taxes under this chapter before all credits allowed by this chapter;

(5) "useful life" means the useful life of the property that is or would be applicable for purposes of depreciation.



Sec. 43.75.036. - Salmon utilization tax credit.

(a) A taxpayer that is a fisheries business may claim a salmon utilization tax credit of 50 percent of the amount of the qualified expenditure in the state in the tax year for full utilization of salmon.

(b) The amount of the tax credit applied against taxes under this section may not

(1) exceed 50 percent of the taxpayer's tax liability incurred under this chapter for salmon during the tax year; or

(2) be claimed for property first placed into service, or for expenditures incurred, after December 31, 2005.

(c) If the tax credit is claimed for installation or operation of new equipment on a vessel, the amount of the qualified expenditure under (a) of this section is determined by multiplying the cost of the installation or operation of the equipment by a fraction, the numerator of which is the weight of raw salmon processed on the vessel by the taxpayer in the state in the tax year in which the equipment is first placed into service, and the denominator of which is the weight of raw salmon processed on the vessel by the taxpayer in and outside of the state in the tax year in which the equipment is first placed into service.

(d) An unused credit under this section may be carried forward and applied against the tax liability incurred on salmon in the following three tax years.

(e) Qualified expenditures for which a tax credit is claimed under this section may not be considered for another tax credit in this title. A tax credit applied under this section together with a tax credit applied under AS 43.75.035 may not exceed 50 percent of the taxpayer's tax liability incurred for the processing of salmon during the tax year.

(f) A taxpayer may not claim the tax credit allowed under this section if the taxpayer is in arrears in the payment of assessments under AS 16.51.120, contributions under AS 23.20, or taxes or assessments collected or owed under this title. For purposes of this subsection, a taxpayer is not in arrears if the liability for the assessment, contribution, or tax is under administrative or judicial appeal.

(g) If, during a tax year, equipment for which a credit was claimed under this section is disposed of by the taxpayer, ceases to be a qualified expenditure, or is removed from service in the state, the tax due under this chapter is increased by the recapture percentage of the aggregate decrease in the credit allowed under this section for all prior tax years that would have resulted solely from reducing to zero the credit allowed for the qualified expenditure under this section. The amount of tax credit attributable to the qualified expenditure that is carried forward from prior tax years is terminated as of the first day of the tax year in which the equipment is disposed of by the taxpayer, ceases to be a qualified expenditure, or is removed from service in the state. For purposes of this subsection,

(1) the recapture percentage during the year in which the equipment is first placed into service or during the first year following the year in which the equipment is first placed into service is 100 percent;

(2) the recapture percentage during the second year following the year in which the equipment is first placed into service is 75 percent;

(3) the recapture percentage during the third year following the year in which the equipment is first placed into service is 50 percent;

(4) the recapture percentage during the fourth or subsequent year following the year in which the equipment is first placed into service is zero percent;

(5) equipment used on a vessel is considered to have been removed from the state on the first day of a tax year in which the proportion of raw salmon processed in the state on the vessel is less than 50 percent of total weight of raw salmon processed on the vessel in and outside of the state.

(h) The amount of a tax credit recaptured under (g)(1) - (3) of this section may not be included in the determination of the amount of that tax credit that is allowable under this section or AS 43.75.035 .

(i) In this section,

(1) "first placed into service" means the moment when equipment is first used for its intended purpose;

(2) "new equipment" means tangible, depreciable personal property with a useful life of three years or more whose original use commences with the taxpayer and does not include property first used by another person;

(3) "qualified expenditure" means

(A) the direct and incremental cost of the development, manufacture, or purchase of new equipment by a taxpayer to produce marketable products in the state using salmon waste;

(B) reasonable custom processing or disposal fees paid to another fisheries business in the state that does not claim a credit under this section or AS 43.75.035 and that produces marketable products from salmon waste, less the market value of the products produced for the taxpayer; or

(C) the direct and incremental cost of transporting salmon waste to a facility in the state that produces a marketable product from salmon waste;

(4) "tax liability" means the liability for all taxes under this chapter before all credits allowed by this chapter;

(5) "useful life" means the useful life of equipment that is or would be applicable for purposes of depreciation.



Sec. 43.75.050. - Violations and penalties. [Repealed, Sec. 4 ch 94 SLA 1976; Sec. 3 ch 166 SLA 1976; Sec. 45, 46 ch 113 SLA 1980. For current law, see AS 43.05.220 and 43.05.290].

Repealed or Renumbered



Sec. 43.75.055. - Security for collection of taxes.

(a) An applicant for a license under this chapter shall, in or with the application, state under oath the amount of each of the products that the applicant expects to produce during the license year. The applicant shall further state the extent of lienable real property owned by the applicant in the state against which the tax may be collected and other information with respect to description, location, and value of the property that the department prescribes.

(b) Except as provided in (c) and (e) of this section, if the lienable value of the property is not equal to three times the amount of the tax for which the applicant will probably be liable under this section, the department may not issue the license until the applicant files with the department a surety bond approved by the attorney general in a penal sum equal to twice the probable amount of the tax for which the applicant will be liable, conditioned upon payment of the tax in full when due, with interest and penalties if not paid before delinquency.

(c) An applicant may elect to avoid the requirements of (a) and (b) of this section if the applicant

(1) files a report as prescribed by the department and pays the taxes due under this chapter on or before the 15th day of the month following the month in which liability for the payment of the taxes was incurred;

(2) pays the taxes and assessments for which the applicant is liable under AS 16.51, AS 43.76, and AS 43.77 on or before the 15th day of the month following the month in which the liability for the payment of the taxes or assessments was incurred;

(3) remits to the department the taxes and assessments that the applicant is required to collect under AS 43.76 on or before the 15th day of the month following the month in which the taxes or assessments were required to be collected; and

(4) either

(A) files a bond in the amount of $50,000; or

(B) provides the department with proof that the applicant is the owner of lienable real property in the state of a value of at least $100,000.

(d) A bond filed under (c) of this section must be conditioned upon the payment of the taxes under (c)(1) of this section in full when due.

(e) The department may waive the bond requirement under (b) or (c) of this section if the applicant posts other security in the form of collateral acceptable to the department or prepays the estimated tax.

(f) An applicant that fails to pay amounts due under this section is subject to civil penalties set out under AS 43.05.220 .

(g) Real property, a surety bond, or other security being used to secure payment of the tax for the year preceding the application year may also be used to secure payment of the estimated tax for the application year if the security is acceptable to the department and the applicant has not failed to pay a tax under this chapter in a timely manner during any of the three years preceding the application year.



Sec. 43.75.060. - 43.75.095 - l Cold storage and other fish processors. [Repealed, Sec. 13 ch 79 SLA 1979].

Repealed or Renumbered






Article 02 - FISHERIES PRODUCTS SOLD OUTSIDE TAXING JURISDICTION

Sec. 43.75.100. - Tax imposed on taking of fishery resource.

(a) A person taking, purchasing, or otherwise acquiring a fishery resource that has not been subject to the tax imposed in AS 43.75.015 is subject to the tax levied in AS 43.75.015 on the value of the fishery resource if the person

(1) transports the fishery resource to a point outside the taxing jurisdiction of the state for subsequent processing or sale outside the taxing jurisdiction of the state;

(2) sells the fishery resource outside the taxing jurisdiction of the state; or

(3) has the fishery resource processed by a fisheries business in the state.

(b) The rate of tax that shall be paid by a person whose liability for the tax is established by this section is the rate of tax that would have been due under AS 43.75.015 if the fisheries business that first actually and physically processed the fish had been liable to pay the tax.



Sec. 43.75.110. - Duty of taxpayer and payment of tax.

A person subject to taxes under AS 43.75.100 shall make a return stating the value of fisheries resources taken, purchased, or otherwise acquired during the license year for sale to fisheries businesses outside of the taxing jurisdiction of the state computed as required by AS 43.75.100 , and other information to carry out the provisions of AS 43.75.100 as may be prescribed by the department. The return must contain the license number and must be signed by the taxpayer or an authorized agent, under penalty of unsworn falsification. If a receiver, trustee, or assign is operating the property or business, that person shall make the return for the person. A tax due on the basis of such return shall be collected in the same manner as if collected from the person of whose business the receiver, trustee, or assign has custody and control. The requirements for time and place of payment of tax, and the obligation to keep records and make the records available to the commissioner are the same as those prescribed in AS 43.75.011 - 43.75.050.



Sec. 43.75.120. - Violations and penalties. [Repealed, Sec. 46 ch 113 SLA 1980. For current law, see AS 43.05.220 and 43.05.290].

Repealed or Renumbered






Article 03 - REFUNDS TO LOCAL GOVERNMENTS

Sec. 43.75.130. - Refund to local governments.

(a) Except as provided in (d) of this section, the commissioner shall pay

(1) to each unified municipality and to each city located in the unorganized borough, 50 percent of the amount of tax revenue collected in the municipality from taxes levied under this chapter;

(2) to each city located within a borough, 25 percent of the amount of tax revenue collected in the city from taxes levied under this chapter; and

(3) to each borough

(A) 50 percent of the amount of tax revenue collected in the area of the borough outside cities from taxes levied under this chapter; and

(B) 25 percent of the amount of tax revenue collected in cities located within the borough from taxes levied under this chapter.

(b) For purposes of this section, tax revenue collected under AS 43.75.015 from a person entitled to a credit under AS 43.75.032 shall be calculated as if the person's tax had been collected without applying the credit.

(c) [Repealed, Sec. 7 ch 79 SLA 1986].

(d) Notwithstanding the provisions of (a)(2) and (a)(3)(B) of this section, the commissioner shall pay

(1) to each city that is located in a borough incorporated after June 16, 1987 the following percentages of the tax revenue collected in the city from taxes levied under this chapter:

(A) 45 percent of the taxes collected during the calendar year in which the borough is incorporated;

(B) 40 percent of the taxes collected during the first calendar year after the calendar year in which the borough is incorporated;

(C) 35 percent of the taxes collected during the second calendar year after the calendar year in which the borough is incorporated; and

(D) 30 percent of the taxes collected during the third calendar year after the calendar year in which the borough is incorporated; and

(2) to each borough that is incorporated after June 16, 1987 the following percentages of the tax revenue collected in the cities located within the borough from taxes levied under this chapter:

(A) 5 percent of the taxes collected during the calendar year in which the borough is incorporated;

(B) 10 percent of the taxes collected during the first calendar year after the calendar year in which the borough is incorporated;

(C) 15 percent of the taxes collected during the second calendar year after the calendar year in which the borough is incorporated; and

(D) 20 percent of the taxes collected during the third calendar year after the calendar year in which the borough is incorporated.

(e) Notwithstanding the provisions of (d) of this section, a city may adopt an ordinance to transfer a portion of the funds received under (d)(1) of this section to the borough in which the city is located.

(f) For purposes of this section, tax revenue collected under AS 43.75.015 from a person entitled to a credit under AS 43.75.035 or 43.75.036 shall be calculated as if the person's tax were collected without applying the credit; tax revenue collected does not include the amount of a tax credit recaptured under AS 43.75.035 (g) or 43.75.036(g).

(g) In this section, "tax revenue collected" includes the amount credited against taxes under AS 43.75.018 .



Sec. 43.75.133. - Provision of information to municipalities.

(a) If the mayor, manager, or administrator of a municipality makes a written request, the department shall furnish the mayor, manager, or administrator of the municipality the names of all fisheries businesses that have filed tax returns under this chapter in which the fisheries business listed the municipality as the location in which the fisheries business processed a fisheries resource subject to the tax imposed under this chapter.

(b) If the mayor, manager, or administrator of a municipality makes a written request, the department shall verify that, as to a tax levied and collected by the municipality that is based on the value of fisheries resource processed in or transported to or within the municipality, the value of the fisheries resources reported by a fisheries business to the municipality and the value of the fisheries resources reported by the fisheries business to the department under this chapter are substantially the same. If the values are not substantially the same, the department shall permit the mayor, manager, or administrator of the municipality to inspect tax returns filed by the fisheries business with the department under this chapter, or shall furnish to the municipal officer a copy of the tax returns, if the department determines that the municipality provides adequate safeguards for the confidentiality of the returns and that the returns will be used by the municipality only for purposes of collection of its tax levied and collected on fisheries resources. In this subsection, the value of the fisheries resources reported by the fisheries business to the department and the value reported to the municipality are substantially the same if the values are equal or the variance between them does not exceed one percent of the greater value.



Sec. 43.75.135. - Additional refund to boroughs and cities. [Repealed, Sec. 13 ch 79 SLA 1979].

Repealed or Renumbered



Sec. 43.75.136. - Appropriations to Commercial Fishing and Agriculture Bank. [Repealed, Sec. 20 ch 117 SLA 1981].

Repealed or Renumbered



Sec. 43.75.137. - Additional refund.

To the extent that appropriations are available for the purpose, and notwithstanding the requirement of AS 37.07.080 (e) that approval of the office of management and budget is required, an amount equal to 50 percent of the tax revenue that is collected under this chapter from fisheries businesses and is not subject to division with a municipality under AS 43.75.130 shall be transmitted each fiscal year, without the approval of the office of management and budget, by the department to the Department of Commerce, Community, and Economic Development for disbursal to eligible municipalities under AS 29.60.450 .



Sec. 43.75.140. - [Renumbered as AS 43.75.290 ].

Repealed or Renumbered






Article 04 - GENERAL PROVISIONS

Sec. 43.75.290. - Definitions.

In this chapter,

(1) "developing commercial fish species" means those species of fish and shellfish annually designated by the commissioner of fish and game under AS 16.05.050 (a)(10);

(2) "fisheries business" means a person who engages in processing fisheries resources for sale by freezing, cooking, salting, or other method and includes but is not limited to canneries, cold storages, freezer ships, and processing plants;

(3) "fishery resource" means finfish, shellfish, and fish by-products, including but not limited to salmon, halibut, herring, flounder, crab, clam, cod, shrimp, and pollock;

(4) "floating fisheries business" means a fisheries business which is not a shore-based fisheries business; the term includes, but is not limited to, a shore-based fisheries business as defined in (5)(B) of this section when it is removed from the state;

(5) "shore-based fisheries business" means a fisheries business

(A) operated from a facility which is permanently attached to the land; or

(B) operated from a facility which remains in the same location in the state for the entire tax year;

(6) "taking" means pursuing, fishing, capturing, or harvesting a fisheries resource in any manner;

(7) "value" means

(A) the market value of the fishery resource as determined by the prevailing price paid to fishermen for the unprocessed fishery resource of the same kind and quality by fisheries businesses in the same region or market area where the fishery resource was taken if

(i) the taking of the fishery resource is done in a boat owned or leased by a person who holds a direct marketing fisheries business license under AS 43.75.020 (c); and

(ii) the fishery resource was sold to a buyer other than a fishery business licensed under AS 43.75.020 (a);

(B) for fisheries resources other than those described in (A) of this paragraph, the market value of the fishery resource if the taking of the fishery resource is done in company-owned or company-subsidized boats operated by employees of the company or in boats that are operated under lease to or from the company or other arrangement with the company and if the fishery resource is delivered to the company; in this subparagraph, "company" means a fisheries business, a subsidiary of a fisheries business, or a subsidiary of a parent company of a fisheries business; "company" does not include a direct marketing fisheries business licensed under AS 43.75.020 (c); or

(C) for fishery resources other than those described in (A) or (B) of this paragraph, the actual price paid for the fishery resource by the fisheries business to the fisherman, including indirect consideration and bonus amounts paid for fuel, supplies, gear, ice, handling, tender fees, or delivery, whether paid at the time of purchase of the fishery resource or tendered as a deferred or delayed payment; in this subparagraph, "delivery" means

(i) transportation of the fishery resource from the boat or vessel on which the product was taken to a tender; or

(ii) if delivery was not to a tender, transportation of the fishery resource from the boat or vessel on which the product was taken to a shore-based facility in which delivery of the fishery resource is normally accepted.









Chapter 43.76. - FISHERIES TAXES AND ASSESSMENTS

Article 01 - SALMON ENHANCEMENT TAX

Sec. 43.76.001. - Thirty percent salmon enhancement tax.

(a) A person holding a limited entry permit under AS 16.43 shall pay a salmon enhancement tax at the rate of 30 percent of the value of salmon, as defined in AS 43.75.290 , that the person removes from the state or transfers to a buyer in the state. The buyer shall collect the salmon enhancement tax at the time the salmon is acquired by the buyer.

(b) A 30 percent salmon enhancement tax may only be levied or collected under (a) of this section

(1) in a region designated by the commissioner of fish and game for the purpose of salmon production under AS 16.10.375 ;

(2) if there exists in that region an association determined by the commissioner of fish and game to be a qualified regional association under AS 16.10.380 ; and

(3) if the qualified regional association approves the 30 percent salmon enhancement tax under AS 43.76.015 .



Sec. 43.76.002. - Twenty percent salmon enhancement tax.

(a) A person holding a limited entry permit under AS 16.43 shall pay a salmon enhancement tax at the rate of 20 percent of the value of salmon, as defined in AS 43.75.290 , that the person removes from the state or transfers to a buyer in the state. The buyer shall collect the salmon enhancement tax at the time the salmon is acquired by the buyer.

(b) A 20 percent salmon enhancement tax may only be levied or collected under (a) of this section

(1) in a region designated by the commissioner of fish and game for the purpose of salmon production under AS 16.10.375 ;

(2) if there exists in that region an association determined by the commissioner of fish and game to be a qualified regional association under AS 16.10.380 ; and

(3) if the qualified regional association approves the 20 percent salmon enhancement tax under AS 43.76.015 .



Sec. 43.76.003. - Ten percent salmon enhancement tax.

(a) A person holding a limited entry permit under AS 16.43 shall pay a salmon enhancement tax at the rate of 10 percent of the value of salmon, as defined in AS 43.75.290 , that the person removes from the state or transfers to a buyer in the state. The buyer shall collect the salmon enhancement tax at the time the salmon is acquired by the buyer.

(b) A 10 percent salmon enhancement tax may only be levied or collected under (a) of this section

(1) in a region designated by the commissioner of fish and game for the purpose of salmon production under AS 16.10.375 ;

(2) if there exists in that region an association determined by the commissioner of fish and game to be a qualified regional association under AS 16.10.380 ; and

(3) if the qualified regional association approves the 10 percent salmon enhancement tax under AS 43.76.015 .



Sec. 43.76.004. - Nine percent salmon enhancement tax.

(a) A person holding a limited entry permit under AS 16.43 shall pay a salmon enhancement tax at the rate of nine percent of the value of salmon, as defined in AS 43.75.290 , that the person removes from the state or transfers to a buyer in the state. The buyer shall collect the salmon enhancement tax at the time the salmon is acquired by the buyer.

(b) A nine percent salmon enhancement tax may only be levied or collected under (a) of this section

(1) in a region designated by the commissioner of fish and game for the purpose of salmon production under AS 16.10.375 ;

(2) if there exists in that region an association determined by the commissioner of fish and game to be a qualified regional association under AS 16.10.380 ; and

(3) if the qualified regional association approves the nine percent salmon enhancement tax under AS 43.76.015 .



Sec. 43.76.005. - Eight percent salmon enhancement tax.

(a) A person holding a limited entry permit under AS 16.43 shall pay a salmon enhancement tax at the rate of eight percent of the value of salmon, as defined in AS 43.75.290 , that the person removes from the state or transfers to a buyer in the state. The buyer shall collect the salmon enhancement tax at the time the salmon is acquired by the buyer.

(b) An eight percent salmon enhancement tax may only be levied or collected under (a) of this section

(1) in a region designated by the commissioner of fish and game for the purpose of salmon production under AS 16.10.375 ;

(2) if there exists in that region an association determined by the commissioner of fish and game to be a qualified regional association under AS 16.10.380 ; and

(3) if the qualified regional association approves the eight percent salmon enhancement tax under AS 43.76.015 .



Sec. 43.76.006. - Seven percent salmon enhancement tax.

(a) A person holding a limited entry permit under AS 16.43 shall pay a salmon enhancement tax at the rate of seven percent of the value of salmon, as defined in AS 43.75.290 , that the person removes from the state or transfers to a buyer in the state. The buyer shall collect the salmon enhancement tax at the time the salmon is acquired by the buyer.

(b) A seven percent salmon enhancement tax may only be levied or collected under (a) of this section

(1) in a region designated by the commissioner of fish and game for the purpose of salmon production under AS 16.10.375 ;

(2) if there exists in that region an association determined by the commissioner of fish and game to be a qualified regional association under AS 16.10.380 ; and

(3) if the qualified regional association approves the seven percent salmon enhancement tax under AS 43.76.015 .



Sec. 43.76.007. - Six percent salmon enhancement tax.

(a) A person holding a limited entry permit under AS 16.43 shall pay a salmon enhancement tax at the rate of six percent of the value of salmon, as defined in AS 43.75.290 , that the person removes from the state or transfers to a buyer in the state. The buyer shall collect the salmon enhancement tax at the time the salmon is acquired by the buyer.

(b) A six percent salmon enhancement tax may only be levied or collected under (a) of this section

(1) in a region designated by the commissioner of fish and game for the purpose of salmon production under AS 16.10.375 ;

(2) if there exists in that region an association determined by the commissioner of fish and game to be a qualified regional association under AS 16.10.380 ; and

(3) if the qualified regional association approves the six percent salmon enhancement tax under AS 43.76.015 .



Sec. 43.76.008. - Five percent salmon enhancement tax.

(a) A person holding a limited entry permit under AS 16.43 shall pay a salmon enhancement tax at the rate of five percent of the value of salmon, as defined in AS 43.75.290 , that the person removes from the state or transfers to a buyer in the state. The buyer shall collect the salmon enhancement tax at the time the salmon is acquired by the buyer.

(b) A five percent salmon enhancement tax may only be levied or collected under (a) of this section

(1) in a region designated by the commissioner of fish and game for the purpose of salmon production under AS 16.10.375 ;

(2) if there exists in that region an association determined by the commissioner of fish and game to be a qualified regional association under AS 16.10.380 ; and

(3) if the qualified regional association approves the five percent salmon enhancement tax under AS 43.76.015 .



Sec. 43.76.009. - Four percent salmon enhancement tax.

(a) A person holding a limited entry permit under AS 16.43 shall pay a salmon enhancement tax at the rate of four percent of the value of salmon, as defined in AS 43.75.290 , that the person removes from the state or transfers to a buyer in the state. The buyer shall collect the salmon enhancement tax at the time the salmon is acquired by the buyer.

(b) A four percent salmon enhancement tax may only be levied or collected under (a) of this section

(1) in a region designated by the commissioner of fish and game for the purpose of salmon production under AS 16.10.375 ;

(2) if there exists in that region an association determined by the commissioner of fish and game to be a qualified regional association under AS 16.10.380 ; and

(3) if the qualified regional association approves the four percent salmon enhancement tax under AS 43.76.015 .



Sec. 43.76.010. - Three percent salmon enhancement tax.

(a) A person holding a limited entry permit under AS 16.43 shall pay a salmon enhancement tax at the rate of three percent of the value of salmon, as defined in AS 43.75.290 , that the person removes from the state or transfers to a buyer in the state. The buyer shall collect the salmon enhancement tax at the time the salmon is acquired by the buyer.

(b) A three percent salmon enhancement tax may only be levied or collected under (a) of this section

(1) in a region designated by the commissioner of fish and game for the purpose of salmon production under AS 16.10.375 ;

(2) if there exists in that region an association determined by the commissioner of fish and game to be a qualified regional association under AS 16.10.380 ; and

(3) if the qualified regional association approves the three percent salmon enhancement tax under AS 43.76.015 .



Sec. 43.76.011. - Two percent salmon enhancement tax.

(a) A person holding a limited entry permit under AS 16.43 shall pay a salmon enhancement tax at the rate of two percent of the value of salmon, as defined in AS 43.75.290 , that the person removes from the state or transfers to a buyer in the state. The buyer shall collect the salmon enhancement tax at the time the salmon is acquired by the buyer.

(b) A two percent salmon enhancement tax may only be levied or collected under (a) of this section

(1) in a region designated by the commissioner of fish and game for the purpose of salmon production under AS 16.10.375 ;

(2) if there exists in that region an association determined by the commissioner of fish and game to be a qualified regional association under AS 16.10.380 ; and

(3) if the qualified regional association approves the two percent salmon enhancement tax under AS 43.76.015 .



Sec. 43.76.012. - One percent salmon enhancement tax.

(a) A person holding a limited entry permit under AS 16.43 shall pay a salmon enhancement tax at the rate of one percent of the value of salmon, as defined in AS 43.75.290 , that the person removes from the state or transfers to a buyer in the state. The buyer shall collect the salmon enhancement tax at the time the salmon is acquired by the buyer.

(b) A one percent salmon enhancement tax may only be levied or collected under (a) of this section

(1) in a region designated by the commissioner of fish and game for the purpose of salmon production under AS 16.10.375 ;

(2) if there exists in the region an association determined by the commissioner of fish and game to be a qualified regional association under AS 16.10.380 ; and

(3) if the qualified regional association approves the one percent salmon enhancement tax under AS 43.76.015 .



Sec. 43.76.013. - Fifteen percent salmon enhancement tax.

(a) A person holding a limited entry permit under AS 16.43 shall pay a salmon enhancement tax at the rate of 15 percent of the value of salmon, as defined in AS 43.75.290 , that the person removes from the state or transfers to a buyer in the state. The buyer shall collect the salmon enhancement tax at the time the salmon is acquired by the buyer.

(b) A 15 percent salmon enhancement tax may only be levied or collected under (a) of this section

(1) in a region designated by the commissioner of fish and game for the purpose of salmon production under AS 16.10.375 ;

(2) if there exists in that region an association determined by the commissioner of fish and game to be a qualified regional association under AS 16.10.380 ; and

(3) if the qualified regional association approves the 15 percent salmon enhancement tax under AS 43.76.015 .



Sec. 43.76.015. - Election to approve or terminate salmon enhancement tax.

(a) A qualified regional association may conduct an election under this section after the commissioner of commerce, community, and economic development approves

(1) the notice to be published by the qualified regional association;

(2) the ballot to be used in the election; and

(3) the registration and voting procedure for the approval or termination of the salmon enhancement tax.

(b) The salmon enhancement tax is levied under AS 43.76.001 - 43.76.013 in a region on the effective date stated on the ballot if

(1) it is approved by a majority vote of the eligible interim-use permit and entry permit holders voting in an election held under this section in the region; and

(2) the election results are certified by the commissioner of commerce, community, and economic development.

(c) In conducting an election under this section, a qualified regional association shall adopt the following procedures:

(1) the qualified regional association for the region shall hold at least one public meeting not less than 30 days before the date on which ballots must be postmarked to be counted in the election to explain the reason for the proposed salmon enhancement tax and to explain the registration and voting procedure to be used in the election; the qualified regional association shall provide notice of the meeting by

(A) mailing the notice to each eligible interim-use permit and entry permit holder;

(B) posting the notice in at least three public places in the region; and

(C) publishing the notice in at least one newspaper of general circulation in the region at least once a week for two consecutive weeks before the meeting;

(2) the qualified regional association shall mail two ballots to each eligible interim-use permit and entry permit holder; the first ballot shall be mailed not more than 45 days before the dates ballots must be postmarked to be counted in the election; the second ballot shall be mailed not less than 15 days before the date ballots must be postmarked to be counted in the election; the qualified regional association shall adopt procedures to ensure that only one ballot from each eligible interim-use permit and entry permit holder is counted in the election;

(3) the ballot must

(A) indicate whether the election relates to a salmon enhancement tax under AS 43.76.001 , 43.76.002, 43.76.003, 43.76.004, 43.76.005, 43.76.006, 43.76.007, 43.76.008, 43.76.009, 43.76.010, 43.76.011, 43.76.012, or 43.76.013;

(B) ask the question whether the salmon enhancement tax shall be levied;

(C) indicate the boundaries of the region in which the salmon enhancement tax will be levied;

(D) provide an effective date for the levy of the salmon enhancement tax; and

(E) indicate the date on which returned ballots must be postmarked in order to be counted;

(4) the ballots shall be returned by mail and shall be counted by the commissioner of commerce, community, and economic development or by a person approved by the commissioner of commerce, community, and economic development.

(d) The commissioner of commerce, community, and economic development shall certify the results of an election under this section if the commissioner determines that the requirements of (a) and (c) of this section have been satisfied.

(e) Except as provided in AS 43.76.020 (b)(2), an election to terminate a salmon enhancement tax shall be conducted under the same procedures established under (a), (c) and (d) of this section for an election to approve a salmon enhancement tax.

(f) In this section, "eligible interim-use permit and entry permit holder" means an individual who, 90 days before the date ballots must be postmarked to be counted in an election under this section, is listed in the records of the Alaska Commercial Fisheries Entry Commission as the legal owner of an interim-use permit or an entry permit which authorizes the individual to fish commercially in an administrative area established by the Alaska Commercial Fisheries Entry Commission under AS 16.43.200 , which is included, in whole or in part, in the region in which the election is held.



Sec. 43.76.020. - Termination of salmon enhancement tax.

(a) The salmon enhancement tax levied under AS 43.76.001 - 43.76.013 may be terminated by the commissioner of revenue upon majority vote at an election held under AS 43.76.015 in the region in which the salmon enhancement tax is levied.

(b) A salmon enhancement tax shall be terminated by the commissioner of revenue under (a) of this section following an election in a region if

(1) a petition is presented to the commissioner of commerce, community, and economic development requesting termination of the salmon enhancement tax which is signed by at least 25 percent of the number of persons who voted under AS 43.76.015 in the election approving the salmon enhancement tax in the region;

(2) the commissioner of commerce, community, and economic development determines that there are no outstanding loans to the qualified regional association under AS 16.10.510 that are secured by the tax;

(3) an election is held in accordance with AS 43.76.015 ; the ballot must ask the question whether the salmon enhancement tax for the region shall be terminated; the ballot must be worded so that a "yes" vote is for continuation of the salmon enhancement tax and a "no" vote is for termination of the salmon enhancement tax;

(4) a majority of the eligible interim-use permit and entry permit holders who vote in the election cast a ballot for the termination of the salmon enhancement tax; and

(5) the qualified regional association provides notice of the election in accordance with AS 43.76.015 within two months after receiving notice from the commissioner of commerce, community, and economic development that a valid petition under (1) of this subsection has been received.



Sec. 43.76.025. - Collection of tax and disposition of proceeds.

(a) Except as otherwise provided under (d) of this section, a buyer who acquires fishery resources that are subject to a salmon enhancement tax imposed under AS 43.76.001 - 43.76.013 shall collect the salmon enhancement tax at the time of purchase, and shall remit the total salmon enhancement tax collected during each month to the Department of Revenue by the last day of the next month.

(b) A buyer who collects the salmon enhancement tax shall

(1) maintain records reflecting the region designated under AS 16.10.375 in which the fishery resource was caught; and

(2) report to the Department of Revenue by March 1 of each year the total value, as defined in AS 43.75.290 , of the salmon caught in each region designated under AS 16.10.375 which the buyer has acquired during the preceding year.

(c) The salmon enhancement tax collected under AS 43.76.001 - 43.76.028 shall be deposited in the general fund. The legislature may make appropriations based on this revenue to the Department of Commerce, Community, and Economic Development for the purpose of providing financing for qualified regional associations. The legislature may base an appropriation for a qualified regional association operating within a region designated under AS 16.10.375 on the value of the fisheries resources caught in that region rather than the value of the fisheries resources sold in that region if those values differ.

(d) A direct marketing fisheries business licensed under AS 43.75.020(c) or a commercial fisherman who transfers possession of salmon to a buyer who is not a fisheries business licensed under AS 43.75 is liable for the payment of a salmon enhancement tax imposed by AS 43.76.001 , 43.76.002, 43.76.003, 43.76.004, 43.76.005, 43.76.006, 43.76.007, 43.76.008, 43.76.009, 43.76.010, 43.76.011, 43.76.012, or 43.76.013 if, at the time possession of the salmon is transferred to a buyer, the salmon enhancement tax payable on the salmon has not been collected. If a direct marketing fisheries business or commercial fisherman is liable for payment of the salmon enhancement tax under this subsection, the direct marketing fisheries business or commercial fisherman shall comply with the requirements of (b) of this section to maintain records and to report the liability for payment of the tax. Notwithstanding (a) of this section, a person subject to this subsection shall remit the total salmon enhancement tax payable during the calendar year to the Department of Revenue before April 1 after close of the calendar year.



Sec. 43.76.028. - Liability for tax on salmon shipped from state.

(a) The owner of salmon removed from the state is liable for payment of a salmon enhancement tax imposed under AS 43.76.001 - 43.76.013 if, at the time the salmon are removed from the state, the tax payable on the salmon has not been collected by a buyer.

(b) If the owner of salmon is liable for payment of the salmon enhancement tax under (a) of this section, the owner shall comply with the requirement of AS 43.76.025 (b) to report the owner's liability for payment of the tax.



Sec. 43.76.030. - Accounting of financing received as a result of the salmon enhancement tax. [Repealed, Sec. 19 ch 6 SLA 1998].

Repealed or Renumbered



Sec. 43.76.035. - Exemption.

AS 43.76.001 - 43.76.040 do not apply to salmon harvested under a special harvest area entry permit issued under AS 16.43.400 .



Sec. 43.76.040. - Definition.

In AS 43.76.001 - 43.76.040, unless the context otherwise requires, "buyer" means a person who acquires possession of salmon from the person who caught the salmon regardless of whether there is an actual sale of the salmon but excluding a transfer to a person engaged solely in interstate transportation of goods for hire.






Article 02 - SALMON MARKETING TAX

Sec. 43.76.110. - 43.76.130. - Salmon marketing tax; Collection of tax; Definition. [Repealed, Sec. 9, ch. 55, SLA 1993, as amended by Sec. 1, ch. 111, SLA 1998, Sec. 3, ch. 136, SLA 2002, and Sec. 16, ch. 31, SLA 2004].

Repealed or Renumbered






Article 03 - DIVE FISHERY MANAGEMENT ASSESSMENT

Sec. 43.76.150. - Dive fishery management assessment.

(a) A dive fishery management assessment on fishery resources taken by dive gear shall be levied on the value of the fishery resource taken in a dive gear fishery. The species of fishery resources subject to the assessment and the rate of the assessment, as determined under (b) - (h) of this section, shall be determined by an election under AS 43.76.160.

(b) A person holding a limited entry permit for dive gear or an interim-use permit for dive gear issued under AS 16.43 shall pay a dive fishery management assessment of one percent on a species of fishery resources that is subject to the assessment as determined by an election under AS 43.76.160 , that is taken by dive gear, and that the person removes from the state or transfers to a buyer in the state.

(c) A person holding a limited entry permit for dive gear or an interim-use permit for dive gear issued under AS 16.43 shall pay a dive fishery management assessment of two percent on a species of fishery resources that is subject to the assessment as determined by an election under AS 43.76.160 , that is taken by dive gear, and that the person removes from the state or transfers to a buyer in the state.

(d) A person holding a limited entry permit for dive gear or an interim-use permit for dive gear issued under AS 16.43 shall pay a dive fishery management assessment of three percent on a species of fishery resources that is subject to the assessment as determined by an election under AS 43.76.160 , that is taken by dive gear, and that the person removes from the state or transfers to a buyer in the state.

(e) A person holding a limited entry permit for dive gear or an interim-use permit for dive gear issued under AS 16.43 shall pay a dive fishery management assessment of four percent on a species of fishery resources that is subject to the assessment as determined by an election under AS 43.76.160 , that is taken by dive gear, and that the person removes from the state or transfers to a buyer in the state.

(f) A person holding a limited entry permit for dive gear or an interim-use permit for dive gear issued under AS 16.43 shall pay a dive fishery management assessment of five percent on a species of fishery resources that is subject to the assessment as determined by an election under AS 43.76.160 , that is taken by dive gear, and that the person removes from the state or transfers to a buyer in the state.

(g) A person holding a limited entry permit for dive gear or an interim-use permit for dive gear issued under AS 16.43 shall pay a dive fishery management assessment of six percent on a species of fishery resources that is subject to the assessment as determined by an election under AS 43.76.160 , that is taken by dive gear, and that the person removes from the state or transfers to a buyer in the state.

(h) A person holding a limited entry permit for dive gear or an interim-use permit for dive gear issued under AS 16.43 shall pay a dive fishery management assessment of seven percent on a species of fishery resources that is subject to the assessment as determined by an election under AS 43.76.160 , that is taken by dive gear, and that the person removes from the state or transfers to a buyer in the state.

(i) A dive fishery management assessment may only be levied or collected on a fishery resource in an administrative area if

(1) there exists in that administrative area an association determined by the commissioner of fish and game to be a qualified regional dive fishery development association under AS 16.40.240 ; and

(2) the species of fishery resource subject to the dive fishery management assessment and the rate of the dive fishery management assessment, as provided under (b) - (h) of this section, is approved by an election under AS 43.76.160 .



Sec. 43.76.160. - Election to approve, amend, or terminate dive fishery management assessment.

(a) A qualified regional dive fishery development association may conduct an election under this section after the commissioner of fish and game approves

(1) the notice to be published by the qualified regional dive fishery development association; the notice must describe the species of fishery resources subject to the dive fishery management assessment and the rate of the dive fishery management assessment to be approved, amended, or terminated at the election;

(2) the ballot to be used in the election; and

(3) the registration and voting procedure for the approval, amendment, or termination of the dive fishery management assessment.

(b) The dive fishery management assessment is levied under AS 43.76.150(b), (c), (d), (e), (f), (g), or (h) in an administrative area on the effective date stated on the ballot if

(1) the assessment is approved by a majority vote of the eligible interim-use permit and entry permit holders voting in an election held in the administrative area under this section; and

(2) the election results are certified by the commissioner of fish and game.

(c) In conducting an election under this section, a qualified regional dive fishery development association shall adopt the following procedures:

(1) the qualified regional dive fishery development association in the administrative area shall hold at least one public meeting not less than 30 days before the date on which ballots must be postmarked to be counted in the election to explain, as appropriate, the reason for approval or amendment of the proposed dive fishery management assessment, the reason for the proposed rate of the dive fishery management assessment, or the reason for termination of the dive fishery management assessment and to explain the registration and voting procedure to be used in the election; the qualified regional dive fishery development association shall provide notice of the meeting by

(A) mailing the notice to each eligible interim-use permit and entry permit holder;

(B) posting the notice in at least three public places in the administrative area; and

(C) publishing the notice in at least one newspaper of general circulation in the administrative area at least once a week for two consecutive weeks before the meeting;

(2) the qualified regional dive fishery development association shall mail two ballots to each eligible interim-use permit and entry permit holder; the first ballot shall be mailed not more than 45 days before the date ballots must be postmarked to be counted in the election; the second ballot shall be mailed not less than 15 days before the date ballots must be postmarked to be counted in the election; the qualified regional dive fishery development association shall adopt procedures to ensure that only one ballot from each eligible interim-use permit and entry permit holder is counted in the election;

(3) the ballot must

(A) indicate the species of fishery resources subject to the dive fishery management assessment;

(B) indicate whether the election relates to a dive fishery management assessment under AS 43.76.150 (b), (c), (d), (e), (f), (g), or (h);

(C) ask the question whether the dive fishery management assessment on the fishery resources addressed on the ballot shall be approved, amended, or terminated, as appropriate;

(D) indicate the boundaries of the administrative area in which the dive fishery management assessment will be levied or terminated;

(E) provide an effective date for the approval, amendment, or termination of the dive fishery management assessment; and

(F) indicate the date on which returned ballots must be postmarked in order to be counted;

(4) the ballots shall be returned by mail and shall be counted by an auditor selected by the qualified regional dive fishery development association and approved by the commissioner of fish and game; the qualified regional dive fishery development association shall pay the costs of counting the ballots.

(d) The commissioner of fish and game shall certify the results of an election under this section if the commissioner determines that the requirements of (a) and (c) of this section have been satisfied.

(e) A qualified regional dive fishery development association may employ or contract with another person to administer an election under this section subject to the supervision of the association.

(f) Except as otherwise provided under AS 43.76.170 and 43.76.180, an election to amend the rate of a dive fishery management assessment or to terminate a dive fishery management assessment shall be conducted under the same procedures established under (a), (c), and (d) of this section for an election to approve a dive fishery management assessment.

(g) In this section, "eligible interim-use permit and entry permit holder" means an individual who, 90 days before the date ballots must be postmarked to be counted in an election under this section, is listed in the records of the Alaska Commercial Fisheries Entry Commission as the legal holder of an interim-use permit for dive gear or an entry permit for dive gear that authorizes the individual to fish commercially in the administrative area for the species of fishery resource for which the dive fishery management assessment is to be approved, amended, or terminated.



Sec. 43.76.170. - Amendment of dive fishery management assessment.

(a) The rate of the dive fishery management assessment levied on a species of fishery resources under AS 43.76.150 (b), (c), (d), (e), (f), (g), or (h) may be amended by the commissioner of revenue upon majority vote at an election held under AS 43.76.160 in the administrative area in which the dive fishery management assessment is levied.

(b) The commissioner of revenue shall amend the rate of a dive fishery management assessment under (a) of this section following an election in an administrative area if

(1) a petition, that is signed by at least 25 percent of the number of persons who voted under AS 43.76.160 in the most recent election approving or amending the dive fishery management assessment on the species of fishery resources in the administrative area that are the subject of the petition, is presented to the commissioner of fish and game requesting amendment of the rate of the dive fishery management assessment on a species of fishery resources; the petition must state whether the proposed rate of the dive fishery management assessment is to be levied under AS 43.76.150 (b), (c), (d), (e), (f), (g), or (h); only a person who would be eligible to vote in an election to amend the rate of the assessment may validly sign the petition;

(2) an election is held in accordance with AS 43.76.160 ; the ballot must ask the question whether the dive fishery management assessment on a species of fishery resources taken in the administrative area shall be amended and must state whether the dive fishery management assessment on the species of fishery resources is to be levied under AS 43.76.150(b), (c), (d), (e), (f), (g), or (h) if the assessment is amended; the ballot must be worded so that a "yes" vote is for amendment of the dive fishery management assessment and a "no" vote is for continuation of the current dive fishery management assessment;

(3) a majority of the eligible interim-use permit and entry permit holders who vote in the election cast a ballot for the amendment of the dive fishery management assessment; in this paragraph, "eligible interim-use permit and entry permit holders" has the meaning given in AS 43.76.160 ; and

(4) the qualified regional dive fishery development association provides notice of the election in accordance with AS 43.76.160 within two months after receiving notice from the commissioner of fish and game that a valid petition under (1) of this subsection has been received.



Sec. 43.76.180. - Termination of dive fishery management assessment.

(a) The dive fishery management assessment levied on a species of fishery resources under AS 43.76.150 (b), (c), (d), (e), (f), (g), or (h) shall be terminated by the commissioner of revenue upon majority vote at an election held under AS 43.76.160 in the administrative area in which the dive fishery management assessment is levied.

(b) The commissioner of revenue shall terminate a dive fishery management assessment under (a) of this section following an election in an administrative area if

(1) a petition, that is signed by at least 25 percent of the number of persons who voted under AS 43.76.160 in the most recent election approving or amending the dive fishery management assessment on the species of fishery resources in the administrative area that are the subject of the petition, is presented to the commissioner of fish and game requesting termination of the dive fishery management assessment on a species of fishery resources; only a person who would be eligible to vote in an election to repeal the assessment may validly sign the petition;

(2) an election is held in accordance with AS 43.76.160 ; the ballot must ask the question whether the dive fishery management assessment on a species of fishery resources taken in the administrative area shall be terminated; the ballot must be worded so that a "yes" vote is for continuation of the dive fishery management assessment and a "no" vote is for termination of the dive fishery management assessment;

(3) a majority of the eligible interim-use permit and entry permit holders who vote in the election cast a ballot for the termination of the dive fishery management assessment; in this paragraph, "eligible interim-use permit and entry permit holders" has the meaning given in AS 43.76.160 ; and

(4) the qualified regional dive fishery development association provides notice of the election in accordance with AS 43.76.160 within two months after receiving notice from the commissioner of fish and game that a valid petition under (1) of this subsection has been received.



Sec. 43.76.190. - Collection of assessment.

(a) Except as otherwise provided under (e) of this section, a buyer who acquires a fishery resource that is subject to a dive fishery management assessment levied under AS 43.76.150 (b), (c), (d), (e), (f), (g), or (h) shall collect the dive fishery management assessment at the time of purchase and shall remit the total dive fishery management assessment collected during each calendar quarter to the Department of Revenue by the last day of the month following the end of the calendar quarter. In this subsection, "calendar quarter" means each of the three-month periods ending March 31, June 30, September 30, and December 31.

(b) A buyer who collects the dive fishery management assessment shall maintain records of the value of each species of fishery resources that is subject to an assessment that is purchased in each administrative area of the state.

(c) The owner of fishery resources removed from the state is liable for payment of the dive fishery management assessment levied under AS 43.76.150(b), (c), (d), (e), (f), (g), or (h) if, at the time the fishery resource is removed from the state, the assessment payable on the fishery resource has not been collected by a buyer. If the owner of the fishery resource is liable for payment of the dive fishery management assessment under this subsection, the owner shall comply with the requirements under (a) and (b) of this section to remit the assessment to the Department of Revenue and to maintain records.

(d) The dive fishery management assessment collected under this section shall be deposited in the state treasury. Under AS 37.05.146(c), assessment receipts shall be accounted for separately, and appropriations from the account are not made from the unrestricted general fund.

(e) A direct marketing fisheries business licensed under AS 43.75.020(c) or a commercial fisherman who transfers possession of a fishery resource to a buyer who is not a fisheries business licensed under AS 43.75 is liable for payment of a dive fishery management assessment levied under AS 43.76.150 (b), (c), (d), (e), (f), (g), or (h) if, at the time possession of the fishery resource is transferred to a buyer, the dive fishery management assessment payable on the fishery resource has not been collected. If a direct marketing fisheries business or commercial fisherman is liable for payment of a dive fishery management assessment under this subsection, the direct marketing fisheries business or commercial fisherman shall comply with the requirement to maintain records under (b) of this section. Notwithstanding (a) of this section, a person subject to this subsection shall remit the total dive fishery management assessment payable during the calendar year to the Department of Revenue before April 1 after close of the calendar year.



Sec. 43.76.200. - Funding for qualified regional dive fishery development associations.

(a) The legislature may make appropriations of revenue collected under AS 43.76.190 to the Department of Fish and Game for funding of the qualified regional dive fishery development association in the administrative area in which the assessment was collected. Appropriations under this section are not made from the unrestricted general fund. Funds received under this section by a qualified regional dive fishery development association may be expended in accordance with the annual operating plan developed under (b) of this section.

(b) The Department of Fish and Game shall develop an annual operating plan with the cooperation of the regional dive fishery development association and the Department of Environmental Conservation on or before a date specified by the Department of Fish and Game. The qualified regional dive fishery development association and the Department of Environmental Conservation shall cooperate with the Department of Fish and Game in the development of the annual operating plan. The annual operating plan must describe the activities for which the funding will be expended, including identification of species and areas for which bioassessment surveys will be conducted, a description of management and research activities to be performed, planning for dive fisheries, and administrative activities of the association. Funds appropriated to the Department of Fish and Game for funding of qualified regional dive fishery development associations may not be disbursed by the department or expended by the association, except for administration of the association, unless the annual operating plan has been approved by the association and the Department of Fish and Game. If an annual operating plan has not been approved by the association and the Department of Fish and Game, the Department of Fish and Game may not disburse and the association may not expend funds received from the department for administration of the association in an amount that exceeds the amount of administrative expenses authorized under the annual operating plan for the prior fiscal year.

(c) A qualified regional dive fishery development association receiving funding under this section shall submit an annual financial report to the Department of Fish and Game on a form provided by the Department of Fish and Game. The Department of Fish and Game may, by regulation, require that a qualified regional dive fishery development association use a uniform system of accounting and may audit the use of funding received under this section by the association.

(d) This section does not establish a dedication of a state tax or license.

(e) This section does not restrict or qualify the authority of the Department of Fish and Game or the Board of Fisheries under AS 16.



Sec. 43.76.210. - Definitions.

In AS 43.76.150 - 43.76.210,

(1) "administrative area" means an area established by the Alaska Commercial Fisheries Entry Commission under AS 16.43.200 for regulating and controlling entry into fisheries using dive gear;

(2) "buyer" means a person who acquires possession of a fishery resource from the person who caught the fishery resource, regardless of whether there is an actual sale of the fishery resource, but does not include a person engaged solely in interstate transportation of goods for hire;

(3) "fishery resource" means fish, shellfish, or marine invertebrates taken or landed under the authority of a limited entry permit or interim-use permit issued under AS 16.43 for dive gear;

(4) "qualified regional dive fishery development association" means an association that is qualified under AS 16.40.240 ;

(5) "value" has the meaning given in AS 43.75.290 .






Article 04 - SALMON FISHERY ASSESSMENT

Sec. 43.76.220. - Salmon fishery assessment.

(a) A salmon fishery assessment shall be levied on the value of the salmon sold in a salmon fishery. The rate of the assessment, not to exceed five percent, and the termination date of the assessment shall be determined by an election under AS 43.76.230 .

(b) A salmon fishery assessment may only be levied or collected on salmon sold in a fishery if

(1) there exists for that fishery an association determined by the commissioner of fish and game to be a qualified salmon fishery association under AS 16.40.250 ; and

(2) the rate of the salmon fishery assessment is determined by an election under AS 43.76.230 .



Sec. 43.76.230. - Election to approve, amend, or terminate salmon fishery assessment.

(a) A qualified salmon fishery association may conduct an election under this section after the commissioner of fish and game approves

(1) the notice to be published by the qualified salmon fishery association; the notice must state that all salmon sold in the fishery are subject to the salmon fishery assessment, the rate of the salmon fishery assessment to be approved, amended, or terminated at the election, and the date on which the assessment would terminate under AS 43.76.250(a);

(2) the ballot to be used in the election; and

(3) the registration and voting procedure for the approval, amendment, or termination of the salmon fishery assessment.

(b) The salmon fishery assessment is levied under AS 43.76.220 in a fishery on the effective date stated on the ballot if

(1) the assessment is approved by a two-thirds majority vote of the eligible interim-use permit and entry permit holders in the fishery; and

(2) the election results are certified by the commissioner of fish and game.

(c) In conducting an election under this section, a qualified salmon fishery association shall adopt the following procedures:

(1) the qualified salmon fishery association for the fishery shall make copies of the articles of incorporation and bylaws of the association available to all interim-use permit and entry permit holders in the fishery;

(2) the qualified salmon fishery association for the fishery shall hold at least one public meeting not less than 30 days before the date on which ballots must be postmarked to be counted in the election to explain, as appropriate, the reason for approval or amendment of the proposed salmon fishery assessment, the reason for the proposed rate and the proposed termination date of the salmon fishery assessment, or the reason for termination of the salmon fishery assessment, and to explain the registration and voting procedure to be used in the election; the qualified salmon fishery association shall provide notice of the meeting by

(A) mailing the notice to each eligible interim-use permit and entry permit holder;

(B) posting the notice in at least three public places in the administrative area in which the fishery occurs; and

(C) publishing the notice in at least one newspaper of general circulation in the administrative area in which the fishery occurs at least once a week for two consecutive weeks before the meeting;

(3) the qualified salmon fishery association shall mail two ballots to each eligible interim-use permit and entry permit holder; the first ballot shall be mailed not more than 45 days before the date ballots must be postmarked to be counted in the election; the second ballot shall be mailed not less than 15 days before the date ballots must be postmarked to be counted in the election; the qualified salmon fishery association shall adopt procedures to ensure that only one ballot from each eligible interim-use permit and entry permit holder is counted in the election;

(4) the ballot must

(A) state that all salmon sold in the fishery are subject to the salmon fishery assessment;

(B) state the rate of the assessment to be levied under AS 43.76.220 and the date on which the assessment would terminate under AS 43.76.250(a);

(C) ask the question whether the salmon fishery assessment addressed on the ballot shall be approved, amended, or terminated, as appropriate;

(D) indicate the fishery for which the salmon fishery assessment will be levied or terminated;

(E) provide an effective date for the approval, amendment, or termination of the salmon fishery assessment; and

(F) indicate the date on which returned ballots must be postmarked in order to be counted;

(5) the ballots shall be returned by mail and shall be counted by an auditor selected by the qualified salmon fishery association and approved by the commissioner of fish and game; the qualified salmon fishery association shall pay the costs of counting the ballots.

(d) The commissioner of fish and game shall certify the results of an election under this section if the commissioner determines that the requirements of (a) and (c) of this section have been satisfied.

(e) A qualified salmon fishery association may employ or contract with another person to administer an election under this section subject to the supervision of the association.

(f) Except as otherwise provided under AS 43.76.240 and 43.76.250, an election to amend the rate or termination date of a salmon fishery assessment or to terminate a salmon fishery assessment shall be conducted under the same procedures established under (a), (c), and (d) of this section for an election to approve a salmon fishery assessment.

(g) In this section, "eligible interim-use permit and entry permit holder" means an individual who, 90 days before the date ballots must be postmarked to be counted in an election under this section, is listed in the records of the Alaska Commercial Fisheries Entry Commission as the legal holder of an interim-use permit for salmon fishing gear or an entry permit for salmon fishing gear that authorizes the individual to fish commercially in the salmon fishery for which the salmon fishery assessment is to be approved, amended, or terminated.



Sec. 43.76.240. - Amendment of salmon fishery assessment.

(a) The rate or termination date of the salmon fishery assessment levied on salmon under AS 43.76.220 may be amended by the commissioner of revenue upon a two-thirds majority vote at an election held under AS 43.76.230 among the eligible permit holders for the fishery in which the salmon fishery assessment is levied.

(b) The commissioner of revenue shall amend the rate or termination date of a salmon fishery assessment under (a) of this section following an election among the eligible permit holders for the fishery if

(1) a petition that is signed by at least 25 percent of the interim-use permit and entry permit holders in the fishery that is the subject of the petition is presented to the commissioner of fish and game requesting amendment of the rate or termination date of the salmon fishery assessment; the petition must state, as appropriate, the proposed rate or termination date of the salmon fishery assessment to be levied under AS 43.76.220 ; only a person who holds an interim-use permit or entry permit for the fishery at the time of signing the petition may validly sign the petition;

(2) an election is held in accordance with AS 43.76.230 ; a ballot to amend the rate of the salmon fishery assessment must ask the question whether the rate of the salmon fishery assessment on salmon sold in the fishery shall be amended and must state the salmon fishery assessment to be levied under AS 43.76.220 and the termination date of the assessment if the assessment is amended; a ballot to amend the termination date of the salmon fishery assessment must ask the question whether the termination date of the salmon fishery assessment on salmon sold in the fishery shall be amended and must state the termination date of the salmon fishery assessment if the termination date is amended; the ballot must be worded so that a "yes" vote is for amendment of the salmon fishery assessment and a "no" vote is for continuation of the current salmon fishery assessment;

(3) a two-thirds majority of the eligible interim-use permit and entry permit holders in the fishery casts a ballot for the amendment of the salmon fishery assessment; in this paragraph, "eligible interim-use permit and entry permit holder" has the meaning given in AS 43.76.230 ; and

(4) the qualified salmon fishery association provides notice of the election in accordance with AS 43.76.230 within six months after receiving notice from the commissioner of fish and game that a valid petition under (1) of this subsection has been received.



Sec. 43.76.250. - Termination of salmon fishery assessment.

(a) The salmon fishery assessment levied under AS 43.76.220 shall be terminated by the commissioner of revenue on the termination date determined at an election held under AS 43.76.230 to establish or amend the assessment.

(b) Notwithstanding (a) of this section, the commissioner of revenue shall terminate the salmon fishery assessment before the termination date determined at an election held under AS 43.76.230 to establish or amend the assessment, upon a two-thirds majority vote at an election held under AS 43.76.230 among the eligible permit holders for the fishery in which the salmon fishery assessment is levied.

(c) The commissioner of revenue shall terminate a salmon fishery assessment under (b) of this section following an election among the eligible permit holders for the fishery if

(1) a petition that is signed by at least 25 percent of the interim-use permit and entry permit holders in the fishery that is the subject of the petition is presented to the commissioner of fish and game requesting termination of the salmon fishery assessment; only a person who holds an interim-use permit or entry permit for the fishery at the time of signing the petition may validly sign the petition;

(2) an election is held in accordance with AS 43.76.230 ; the ballot must ask the question whether the salmon fishery assessment shall be terminated; the ballot must be worded so that a "yes" vote is for continuation of the salmon fishery assessment and a "no" vote is for termination of the salmon fishery assessment;

(3) a two-thirds majority of the eligible interim-use permit and entry permit holders in the fishery casts a ballot for the termination of the salmon fishery assessment; in this paragraph, "eligible interim-use permit and entry permit holder" has the meaning given in AS 43.76.230; and

(4) the qualified salmon fishery association provides notice of the election in accordance with AS 43.76.230 within six months after receiving notice from the commissioner of fish and game that a valid petition under (1) of this subsection has been received.



Sec. 43.76.260. - Collection of assessment.

(a) Except as otherwise provided under (f) of this section, a buyer who acquires salmon that is subject to a salmon fishery assessment levied under AS 43.76.220 shall collect the salmon fishery assessment at the time of purchase and shall remit the total salmon fishery assessment collected during each month to the Department of Revenue by the last day of the next month.

(b) A buyer who collects the salmon fishery assessment shall maintain records of the value of salmon that is subject to the assessment that is purchased in each salmon fishery of the state.

(c) The owner of salmon removed from the state is liable for payment of the salmon fishery assessment levied under AS 43.76.220 if, at the time the salmon is removed from the state, the assessment payable on the salmon has not been collected by a buyer. If the owner of the salmon is liable for payment of the salmon fishery assessment under this subsection, the owner shall comply with the requirements under (a) and (b) of this section to remit the assessment to the department and to maintain records.

(d) The salmon fishery assessment collected under this section shall be deposited in the state treasury.

(e) The provisions of AS 43.05 and AS 43.10 apply to the enforcement and collection of a salmon fishery assessment levied under AS 43.76.220 - 43.76.280.

(f) A direct marketing fisheries business licensed under AS 43.75.020(c) or a commercial fisherman who transfers possession of salmon to a buyer who is not a fisheries business licensed under AS 43.75 is liable for the payment of a salmon fishery assessment levied under AS 43.76.220 if, at the time possession of the fishery resource is transferred to a buyer, the salmon fishery assessment payable on the salmon has not been collected. If a direct marketing fisheries business or commercial fisherman is liable for payment of the salmon fishery assessment under this subsection, the direct marketing fisheries business or commercial fisherman shall comply with the requirement under (b) of this section to maintain records. Notwithstanding (a) of this section, a person subject to this subsection shall remit the total salmon fishery assessment payable during the calendar year to the Department of Revenue before April 1 after close of the calendar year.



Sec. 43.76.270. - Funding for qualified salmon fishery associations.

(a) The legislature may make appropriations of revenue collected under AS 43.76.260 to the Department of Fish and Game for funding of the qualified salmon fishery association for the fishery in which the assessment was collected. Funds received under this section by a qualified salmon fishery association may be expended in accordance with the annual operating plan developed under (b) of this section.

(b) The Department of Fish and Game may assist a salmon fishery association in developing an annual operating plan. The annual operating plan must describe the activities for which the association intends to expend the funding received under this section, including consolidation of the fishing fleet in the salmon fishery, financial assistance to permit holders in the fishery to promote consolidation of the fishing fleet for the fishery, and administrative activities of the association.

(c) A qualified salmon fishery association receiving funding under this section shall submit an annual report to the Department of Fish and Game and to the members of the association describing the activities of the association and how those activities are consistent with the articles of incorporation and bylaws of the association.

(d) This section does not establish a dedication of a state tax or license.

(e) This section does not restrict or qualify the authority of the Department of Fish and Game or the Board of Fisheries under AS 16.



Sec. 43.76.280. - Definitions.

In AS 43.76.220 - 43.76.280,

(1) "administrative area" means an area established by the Alaska Commercial Fisheries Entry Commission under AS 16.43.200 for regulating and controlling entry into salmon fisheries;

(2) "buyer" has the meaning given in AS 43.76.040 ;

(3) "fishery" has the meaning given in AS 16.43.990 ;

(4) "qualified salmon fishery association" means an association that is qualified under AS 16.40.250 ;

(5) "salmon" means salmon sold under the authority of a limited entry permit or interim-use permit issued under AS 16.43 for salmon;

(6) "sold" means the transfer of ownership of salmon from an interim-use permit or entry permit holder to a buyer at the first point of sale;

(7) "value" has the meaning given in AS 43.75.290 .






Article 05 - PERMIT BUY-BACK ASSESSMENT

Sec. 43.76.300. - Permit buy-back assessment.

A person holding a limited entry permit or interim-use permit under AS 16.43 for a fishery subject to a permit buy-back assessment established by the Alaska Commercial Fisheries Entry Commission under AS 16.43.310 shall pay the permit buy-back assessment at the rate established by the commission on the value, as defined in AS 43.75.290 , of fish that the person removes from the state or transfers to a buyer in the state under the authority conferred by the limited entry permit or interim-use permit. The buyer shall collect the permit buy-back assessment at the time the fish is acquired by the buyer.



Sec. 43.76.310. - Collection of assessment.

(a) Except as otherwise provided under (f) of this section, a buyer who acquires fish that are subject to a permit buy-back assessment imposed by AS 43.76.300 shall collect the permit buy-back assessment at the time of purchase and shall remit the total permit buy-back assessment collected during each month to the Department of Revenue by the last day of the next month.

(b) A buyer who collects a permit buy-back assessment shall

(1) maintain records of the value of fish purchased in the state that were subject to a permit buy-back assessment;

(2) report the total value, as defined in AS 43.75.290 , of the fish acquired during the preceding year that were subject to a permit buy-back assessment to the department by March 1 of each year.

(c) The owner of fish removed from the state is liable for payment of a permit buy-back assessment imposed by AS 43.76.300 if, at the time the fish is removed from the state, the assessment payable on the fish has not been collected by a buyer. If the owner of the fish is liable for payment of the permit buy-back assessment under this subsection, the owner shall comply with the requirements under (a) and (b) of this section to remit the assessment to the department, to maintain records, and to report to the department.

(d) A permit buy-back assessment collected under this section shall be deposited in the state treasury. The department shall separately account for the amounts collected and interest accrued on the amounts collected for each permit buy-back assessment imposed under AS 43.76.300. The legislature may appropriate revenue generated by a permit buy-back assessment and interest accrued on the assessment to the buy-back fund established for the fishery in which the assessment was collected for the purpose of supporting the buy-back program for that fishery under AS 16.43.310 and 16.43.320.

(e) The provisions of AS 43.05 and AS 43.10 apply to the enforcement and collection of a permit buy-back assessment levied under AS 43.76.300 - 43.76.320.

(f) A direct marketing fisheries business licensed under AS 43.75.020(c) or a commercial fisherman who transfers possession of fish to a buyer who is not a fisheries business licensed under AS 43.75 is liable for the payment of a permit buy-back assessment imposed by AS 43.76.300 if, at the time possession of the fish is transferred to a buyer, the permit buy-back assessment payable on the fish has not been collected. If a direct marketing fisheries business or commercial fisherman is liable for payment of a permit buy-back assessment under this subsection, the direct marketing fisheries business or commercial fisherman shall comply with the requirements under (b) of this section to maintain records and report the value of fish acquired during the preceding year. Notwithstanding (a) of this section, a person subject to this subsection shall remit the total permit buy-back assessment payable during the calendar year to the Department of Revenue before April 1 after close of the calendar year.



Sec. 43.76.320. - Definition.

In AS 43.76.300 - 43.76.320, "buyer" means a person who acquires possession of fish from the person who caught the fish regardless of whether there is an actual sale of the fish, but does not include a person engaged solely in interstate transportation of goods for hire.






Article 06 - SEAFOOD DEVELOPMENT TAX

Sec. 43.76.350. - Two percent seafood development tax.

(a) A person holding a limited entry permit or interim-use permit under AS 16.43 shall pay a seafood development tax at the rate of two percent of the value, as defined in AS 43.75.290 , of fishery resources taken in a fishery that the person removes from the state or transfers to a buyer in the state.

(b) A two percent seafood development tax on fishery resources taken in a fishery may only be levied and collected under (a) of this section if

(1) the commissioner of commerce, community, and economic development has designated an organization to be the qualified regional seafood development association for the seafood development region in which the fishery occurs; and

(2) the two percent seafood development tax for the fishery is approved under AS 43.76.370 .



Sec. 43.76.355. - One and one-half percent seafood development tax.

(a) A person holding a limited entry permit or interim-use permit under AS 16.43 shall pay a seafood development tax at the rate of 1.5 percent of the value, as defined in AS 43.75.290 , of fishery resources taken in a fishery that the person removes from the state or transfers to a buyer in the state.

(b) A 1.5 percent seafood development tax on fishery resources taken in a fishery may only be levied and collected under (a) of this section if

(1) the commissioner of commerce, community, and economic development has designated an organization to be the qualified regional seafood development association for the seafood development region in which the fishery occurs; and

(2) the 1.5 percent seafood development tax for the fishery is approved under AS 43.76.370 .



Sec. 43.76.360. - One percent seafood development tax.

(a) A person holding a limited entry permit or interim-use permit under AS 16.43 shall pay a seafood development tax at the rate of one percent of the value, as defined in AS 43.75.290 , of fishery resources taken in a fishery that the person removes from the state or transfers to a buyer in the state.

(b) A one percent seafood development tax on fishery resources taken in a fishery may only be levied and collected under (a) of this section if

(1) the commissioner of commerce, community, and economic development has designated an organization to be the qualified regional seafood development association for the seafood development region in which the fishery occurs; and

(2) the one percent seafood development tax for the fishery is approved under AS 43.76.370 .



Sec. 43.76.365. - One-half percent seafood development tax.

(a) A person holding a limited entry permit or interim-use permit under AS 16.43 shall pay a seafood development tax at the rate of 0.5 percent of the value, as defined in AS 43.75.290 , of fishery resources taken in a fishery that the person removes from the state or transfers to a buyer in the state.

(b) A 0.5 percent seafood development tax on fishery resources taken in a fishery may only be levied or collected under (a) of this section if

(1) the commissioner of commerce, community, and economic development has designated an organization to be the qualified regional seafood development association for the seafood development region in which the fishery occurs; and

(2) the 0.5 percent seafood development tax for the fishery is approved under AS 43.76.370 .



Sec. 43.76.370. - Election to approve, amend, or terminate seafood development tax.

(a) A qualified regional seafood development association for a seafood development region may conduct an election under this section to approve, amend, or terminate a seafood development tax in one or more fisheries in a seafood development region after

(1) the association pays a fee of $500 for each fishery in which an election is held; and

(2) the commissioner of commerce, community, and economic development approves

(A) the notice to be published by the qualified regional seafood development association;

(B) the ballot to be used in the election; and

(C) the registration and voting procedure for the approval, amendment, or termination of the seafood development tax.

(b) The seafood development tax is levied under AS 43.76.350 , 43.76.355, 43.76.360, or 43.76.365 on fishery resources taken in a fishery, or is amended or terminated, on the effective date stated on the ballot if

(1) the levy, amendment, or termination of the tax is approved by a majority vote of the eligible interim-use permit and entry permit holders in the fishery who vote in an election held under this section;

(2) at least 30 percent of the eligible interim-use permit and entry permit holders in the fishery cast a ballot in the election to levy, amend, or terminate the tax; and

(3) the election results are certified by the commissioner of commerce, community, and economic development under (d) of this section.

(c) In conducting an election under this section, the qualified regional seafood development association shall adopt the following procedures:

(1) the association shall hold at least one public meeting, not less than 30 days before the date on which ballots must be postmarked to be counted in the election, to explain the reason for the proposed seafood development tax, the amendment of the tax, or the termination of the tax and to explain the registration and voting procedure to be used in the election; the association shall provide notice of the meeting by

(A) mailing the notice to each eligible interim-use permit and entry permit holder;

(B) posting the notice in at least three public places in the seafood development region in which the fishery occurs; and

(C) publishing the notice in at least one newspaper of general circulation in the region at least once a week for two consecutive weeks before the meeting;

(2) the association shall mail two ballots to each eligible interim-use permit and entry permit holder; the first ballot shall be mailed not more than 45 days before the date ballots must be postmarked to be counted in the election; the second ballot shall be mailed not less than 15 days before the date ballots must be postmarked to be counted in the election; the association shall adopt procedures to ensure that only one ballot from each eligible interim-use permit and entry permit holder is counted in the election;

(3) the ballot must

(A) indicate whether the election relates to a seafood development tax under AS 43.76.350 , 43.76.355, 43.76.360, or 43.76.365;

(B) indicate the fishery that is or will be subject to the seafood development tax to be levied or amended;

(C) ask the question whether the seafood development tax shall be levied or amended, as appropriate;

(D) indicate the geographic boundaries of the seafood development region in which the seafood development tax will be levied;

(E) provide an effective date for the levy or amendment of the seafood development tax in the fishery; and

(F) indicate the date on which returned ballots must be postmarked in order to be counted;

(4) the ballots shall be returned by mail and shall be counted by the commissioner of commerce, community, and economic development or by a person approved by the commissioner of commerce, community, and economic development.

(d) The commissioner of commerce, community, and economic development shall certify the results of an election under this section if the commissioner determines that the requirements of (a) - (c) of this section have been satisfied.

(e) The rate of the seafood development tax levied in a seafood development region shall be uniform for all fisheries and fishery resources in the region.

(f) If a seafood development tax has not been levied on a fishery resource in a seafood development region, the initial tax levied in any fishery in the region may be set at a rate set under AS 43.76.350 , 43.76.355, 43.76.360, or 43.76.365 in accordance with procedures set out in this section. If a seafood development tax is currently levied on fishery resources in any fishery in a seafood development region, an election to approve the initial levy of a seafood development tax in another fishery in the region shall be for a levy of the tax at the current rate in the region. The election to approve the levy of a seafood development tax within a fishery shall be conducted among the eligible interim-use permit and entry permit holders in the fishery.

(g) An election to amend the current rate of the seafood development tax within a seafood development region shall be conducted among the eligible interim-use permit holders and entry permit holders in each fishery within the region that has approved the levy of the tax under this section. In an election to amend the current rate of the seafood development tax within a region, a person shall receive, and may cast and have counted, a separate ballot for each fishery in the seafood development region that is subject to the tax for which the person is an eligible interim-use permit or entry permit holder.

(h) Except as provided in AS 43.76.375 , an election to terminate a seafood development tax within one or more fisheries in a seafood development region shall be conducted under the same procedures established under (a) - (d) of this section for an election to approve or amend a seafood development tax.

(i) In this section, "eligible interim-use permit and entry permit holder" means an individual who, 90 days before the date ballots must be postmarked to be counted in an election under this section, is listed in the records of the Alaska Commercial Fisheries Entry Commission as the legal owner of an interim-use permit or an entry permit that authorizes the individual to operate commercial fishing gear in the fishery that is or will be subject to the seafood development tax that is the subject of the election.



Sec. 43.76.375. - Termination of seafood development tax.

(a) The seafood development tax levied under AS 43.76.350 , 43.76.355, 43.76.360, or 43.76.365 may be terminated by the commissioner of revenue upon majority vote of eligible permit holders who vote in an election held under AS 43.76.370 in which at least 30 percent of the eligible permit holders cast a ballot. The seafood development tax may be terminated in one or more fisheries within a seafood development region under this section.

(b) The commissioner of revenue shall terminate a seafood development tax under (a) of this section following an election conducted by the qualified seafood development association for the seafood development region if

(1) a petition is presented to the commissioner of commerce, community, and economic development requesting termination of the seafood development tax in a fishery that is signed by at least 10 percent of the number of persons who are eligible to vote in an election under AS 43.76.370 to approve the levy of the seafood development tax in the fishery;

(2) an election is held in accordance with AS 43.76.370 ; the ballot must ask the question whether the seafood development tax for the fishery shall be terminated; the ballot must be worded so that a "yes" vote is for continuation of the seafood development tax and a "no" vote is for termination of the seafood development tax;

(3) a majority of the votes cast in the election by eligible interim-use permit and entry permit holders are for the termination of the seafood development tax;

(4) at least 30 percent of the permit holders who are eligible to vote in the election cast a ballot in the election; and

(5) the qualified regional seafood development association for the fishery provides notice of the election in accordance with AS 43.76.370 within two months after receiving notice from the commissioner of commerce, community, and economic development that a valid petition under (1) of this subsection has been received.



Sec. 43.76.380. - Liability for tax on fishery resources sold to a buyer.

(a) Except as provided under (c) of this section, a buyer who acquires a fishery resource that is subject to a seafood development tax levied under AS 43.76.350 , 43.76.355, 43.76.360, or 43.76.365 shall collect the seafood development tax at the time of purchase, and shall remit the total tax collected during each month to the department by the last day of the next month.

(b) A buyer who collects the seafood development tax shall

(1) maintain records reflecting the fishery in which the fishery resource was caught; and

(2) report to the Department of Revenue by March 1 of each year the total value, as defined in AS 43.75.290 , of the fishery resources caught in each fishery that the buyer has acquired during the preceding year.

(c) A commercial fisherman who transfers possession of a fishery resource to a buyer who is not a fisheries business licensed under AS 43.75 is liable for the payment of a seafood development tax levied under AS 43.76.350 , 43.76.355, 43.76.360, or 43.76.365 if, at the time possession of the fishery resource is transferred to a buyer, the seafood development tax payable on the fishery resource has not been collected. If a commercial fisherman is liable for payment of the seafood development tax under this subsection, the commercial fisherman shall comply with the requirements under (b) of this section to maintain records and to make reports to the Department of Revenue. Notwithstanding (a) of this section, a person subject to this subsection shall remit the total seafood development tax payable during the calendar year to the Department of Revenue before April 1 after close of the calendar year.

(d) The Department of Revenue shall deposit the seafood development tax collected under AS 43.76.350 - 43.76.399 in the general fund. The legislature may make appropriations based on this revenue to the Department of Commerce, Community, and Economic Development for the purpose of providing financing for qualified regional seafood development associations.



Sec. 43.76.385. - Liability for tax on fishery resources shipped from the state.

(a) The owner of fishery resources removed from the state is liable for payment of a seafood development tax levied under AS 43.76.350 , 43.76.355, 43.76.360, or 43.76.365 if, at the time the fishery resources are removed from the state, the seafood development tax payable on the fishery resources has not been collected by a buyer.

(b) If the owner of fishery resources is liable for payment of the seafood development tax under (a) of this section, the owner shall comply with the requirement of AS 43.76.380 (b) to report the owner's liability for payment of the tax.



Sec. 43.76.390. - Exemption.

AS 43.76.350 - 43.76.399 do not apply to salmon harvested under a special harvest area entry permit issued under AS 16.43.400 .



Sec. 43.76.399. - Definitions.

In AS 43.76.350 - 43.76.399, unless the context otherwise requires,

(1) "buyer" means a person who acquires possession of fishery resources from the person who caught the fishery resources regardless of whether there is an actual sale of the fishery resources but excluding a transfer to a person engaged solely in interstate transportation of goods for hire;

(2) "fishery" has the meaning given in AS 16.43.990 .









Chapter 43.77. - FISHERY RESOURCE LANDING TAX

Sec. 43.77.010. - Landing tax.

A person who engages or attempts to engage in a floating fisheries business in the state and who owns a fishery resource that is not subject to AS 43.75 but that is brought into the jurisdiction of, and first landed in, this state is liable for and shall pay a landing tax on the value of the fishery resource. The amount of the landing tax is

(1) for a developing commercial fish species, as defined under AS 43.75.290, one percent of the value of the fishery resource at the place of landing;

(2) for a fish species other than a developing commercial fish species, three percent of the value of the fishery resource at the place of the landing.



Sec. 43.77.015. - Obligations and payments under fishery cooperative contracts.

(a) The department shall deposit a payment made to the state under a contract subject to sec. 210(f), American Fisheries Act, P.L. 105-277, into the separate account established under AS 43.77.050 (b).

(b) An obligation imposed by a contract subject to sec. 210(f), American Fisheries Act, P.L. 105-277, shall be treated as if it were a tax under this chapter for purposes of AS 43.77.020 . A payment made to satisfy the obligation imposed by the contract shall be treated as if it were tax revenue collected under this chapter for purposes of AS 43.77.060.



Sec. 43.77.020. - Filing return and payment of tax.

(a) A person subject to the tax under this chapter shall file a return stating the value of fishery resources landed in the state that are subject to the tax, the point of landing of the fishery resource, and other information the department requires by regulation.

(b) The return shall be made on the basis of the calendar year and is due before April 1 after the close of the calendar year, and any unpaid tax shall be paid with the return.

(c) The department may, under regulations it adopts, grant a reasonable extension of time for the filing. A grant of an extension of time for filing does not extend the time for payment of the tax.

(d) A person subject to the tax under this chapter shall make quarterly payments of the tax estimated to be due for the year, as required under regulations adopted by the department. A taxpayer will be subject to an estimated tax penalty, determined by applying the interest rate specified in AS 43.05.225 to the underpayment for each quarter, unless the taxpayer makes estimated tax payments in equal installments that total either

(1) at least 90 percent of the taxpayer's tax liability under this chapter for the tax year; or

(2) at least 100 percent of the taxpayer's tax liability under this chapter for the prior tax year.



Sec. 43.77.030. - Credit for other taxes paid.

The department shall grant a credit, not to exceed the taxpayer's liability for the tax under this chapter on a fishery resource, to a taxpayer for taxes equivalent in nature to those imposed under AS 43.75 and AS 43.76 that are paid to another jurisdiction in which the fishery resource was either caught, processed, or sold.



Sec. 43.77.035. - Tax credit for scholarship contributions.

(a) A fisheries business is entitled to a credit of not more than five percent of the landing tax liability under AS 43.77.010 for contributions made during the tax year to the A. W. "Winn" Brindle memorial education loan account under AS 14.43.250 . A tax credit under this section may not be approved for more than 100 percent of an education loan contribution.

(b) The department may not approve a tax credit under this section if the fisheries business claiming the credit is in arrears in the payment of the landing tax under AS 43.77.010 . For purposes of this subsection, a taxpayer is not in arrears if the payment is under administrative or judicial appeal.

(c) The department shall prepare an application form for a credit under this section.

(d) The department shall approve or disapprove an application for a credit under this section not later than 60 days after receiving the application.



Sec. 43.77.040. - Credit for approved contributions.

(a) A taxpayer who harvests a fishery resource under the provisions of a community development quota may claim as a credit, against not more than 45.45 percent of the tax under this chapter that is due on the value of the fishery resource harvested under the community development quota, the taxpayer's contributions made during the tax year to a nonprofit corporation incorporated under the laws of the state that are used by the recipient for one or more of the following purposes:

(1) scholarships for study in the state in the disciplines of fisheries management, fisheries business administration, or another related course or discipline;

(2) training in the state for employment in the seafood industry;

(3) making contributions of capital, in the form of loans or grants, to construct or improve

(A) transportation facilities in the state such as airports and docks that are used for the unloading, transferring, or shipment of fisheries products; or

(B) facilities in the state at which fisheries products are canned, frozen, or otherwise processed for inventory, including floating facilities that are documented under the laws of the United States as defined in 46 U.S.C. App. 801;

(4) awarding grants for research projects relating to Alaska fisheries.

(b) A taxpayer who makes a contribution that qualifies for the credit authorized by (a) of this section must apply to obtain the credit. The taxpayer shall apply to the department in the manner provided by the department by regulation, and shall provide to the commissioner all information relating to the contribution that may be required by the department. Upon receipt of a complete application, the department, in consultation with the Department of Commerce, Community, and Economic Development, shall approve or disapprove the application for the credit within 60 days.

(c) The department shall revoke a prior approval of a tax credit and may not allow a tax credit under this section if (1) the department determines that the contribution does not qualify under (a) of this section; or (2) the taxpayer claiming the credit is in arrears in the payment of a tax levied in this title. For purposes of this subsection, a taxpayer is not in arrears if the payment is under administrative or judicial appeal.

(d) A contribution allowed as a credit under this section may not be claimed as a credit under another provision of this title.



Sec. 43.77.045. - Fisheries resource landing tax education credit.

(a) In addition to the credit allowed under AS 43.77.040 , for cash contributions accepted for direct instruction, research, and educational support purposes, including library and museum acquisitions and contributions to endowment, by an Alaska university foundation or by a nonprofit, public or private, Alaska two- year or four-year college accredited by a regional accreditation association, a person engaged in a floating fisheries business is allowed as a credit against the tax due under this chapter

(1) 50 percent of contributions of not more than $100,000; and

(2) 100 percent of the next $100,000 of contributions.

(b) Each public college and university shall include in its annual operating budget request contributions received and how the contributions were used.

(c) A contribution claimed as a credit under this section may not

(1) be claimed as a credit under another provision of this title; and

(2) when combined with credits taken during the taxpayer's tax year under AS 21.89.070 , 21.89.075, AS 43.20.014 , AS 43.55.019 , AS 43.56.018, AS 43.65.018 , or AS 43.75.018 , exceed $150,000.



Sec. 43.77.046. - Alaska veterans' memorial endowment fund contribution credit. [Repealed, Sec. 25 ch 46 SLA 2002].

Sec. 43.77.046. Alaska veterans' memorial endowment fund contribution credit. [Repealed, Sec. 25 ch 46 SLA 2002].

Repealed or Renumbered



Sec. 43.77.050. - Separate accounting.

(a) [Repealed, Sec. 28 ch 81 SLA 1996].

(b) The tax collected under this chapter shall be paid into a separate account in the general fund. The annual balance in the account may be appropriated by the legislature for revenue sharing under AS 43.77.060 . The amount of all tax credits approved by the commissioner under AS 43.77.040(b) shall be deducted from amounts paid to municipalities under AS 43.77.060 (a) - (c).



Sec. 43.77.060. - Revenue sharing.

(a) Subject to appropriation by the legislature and except as provided in (b) of this section, the commissioner shall pay to each

(1) unified municipality and to each city located in the unorganized borough, 50 percent of the amount of tax revenue collected from taxes levied under this chapter on the fishery resource landed in the municipality and accounted for under AS 43.77.050 (b);

(2) city located within a borough, 25 percent of the amount of the tax revenue collected from taxes levied under this chapter on fishery resources landed in the city and accounted for under AS 43.77.050 (b); and

(3) borough

(A) 50 percent of the amount of the tax revenue collected from taxes levied under this chapter on fishery resources landed in the area of the borough outside cities and accounted for under AS 43.77.050 (b); and

(B) 25 percent of the amount of the tax revenue collected from taxes levied under this chapter on fishery resources landed in cities located within the borough and accounted for under AS 43.77.050 (b).

(b) Notwithstanding the provisions of (a)(2) and (a)(3)(B) of this section, and subject to appropriation by the legislature, the commissioner shall pay to each

(1) city that is located in a borough incorporated after January 1, 1994, the following percentages of the tax revenue collected from taxes levied under this chapter on fishery resources landed in the city and accounted for under AS 43.77.050 (b):

(A) 45 percent of the tax revenue collected during the calendar year in which the borough is incorporated;

(B) 40 percent of the tax revenue collected during the first calendar year after the calendar year in which the borough is incorporated;

(C) 35 percent of the tax revenue collected during the second calendar year after the calendar year in which the borough is incorporated; and

(D) 30 percent of the tax revenue collected during the third calendar year after the calendar year in which the borough is incorporated; and

(2) borough that is incorporated after January 1, 1994, the following percentages of the tax revenue collected from taxes levied under this chapter on fishery resources landed in the cities located within the borough and accounted for under AS 43.77.050 (b):

(A) five percent of the tax revenue collected during the calendar year in which the borough is incorporated;

(B) 10 percent of the tax revenue collected during the first calendar year after the calendar year in which the borough is incorporated;

(C) 15 percent of the tax revenue collected during the second calendar year after the calendar year in which the borough is incorporated; and

(D) 20 percent of the tax revenue collected during the third calendar year after the calendar year in which the borough is incorporated.

(c) Notwithstanding the provisions of (b) of this section, a city may adopt an ordinance to transfer a portion of the funds received under (b)(1) of this section to the borough in which the city is located.

(d) To the extent that appropriations are available for the purpose, and notwithstanding the requirement of AS 37.07.080 (e) that approval of the office of management and budget is required, an amount equal to 50 percent of the tax revenue that is collected under this chapter and is not subject to division with a municipality under (a) - (c) of this section shall be transmitted each fiscal year, without the approval of the office of management and budget, by the department to the Department of Commerce, Community, and Economic Development for disbursal to eligible municipalities under AS 29.60.450 .

(e) For purposes of this section, tax revenue collected under AS 43.77.010 from a person entitled to a credit under AS 43.77.035 or 43.77.045 shall be calculated as if the person's tax had been collected without applying the credits.



Sec. 43.77.070. - Regulations.

The department shall adopt regulations to implement and interpret this chapter.



Sec. 43.77.200. - Definitions.

In this chapter,

(1) "community development quota" has the meaning given that term in a regulation adopted by the Office of the Governor, under authority granted by art. III, secs. 1 and 24, Constitution of the State of Alaska, to implement a program of the North Pacific Fishery Management Council to set aside fisheries resources for community development purposes in western Alaska;

(2) "engages or attempts to engage in a floating fishery business in the state" means conducting in the state an activity as part of an integrated mobile business involving the harvesting or taking, processing, transportation, or delivery of a fishery resource, including transfer of fishery resources or processed products, taking on and disembarking crew, taking on fuel or supplies, obtaining vessel or gear repairs, discharging wastes, seeking protection in sheltered waters, and any other related activity that makes a claim on the resources of the state.

(3) "fishery resource" means finfish, shellfish, and fish by-products, including salmon, halibut, herring, flounder, crab, clams, cod, shrimp, and pollock;

(4) "landing" means the act of unloading or transferring a fishery resource;

(5) "process"

(A) means any activity that modifies the physical condition of the resource, including butchering, freezing, salting, cooking, canning, dehydrating, or smoking;

(B) does not include decapitating shrimp, or gutting, gilling, sliming, washing, or icing a resource solely for the purpose of maintaining the quality of the fresh resource;

(6) "tax" means the fishery resource landing tax levied and collected under this chapter;

(7) "value" means the unprocessed value of the fishery resource based on the statewide average price paid for the fisheries resource as reported during the year to the Department of Fish and Game under AS 16.05.690.






Chapter 43.80. - SALMON PRICE REPORTS

Sec. 43.80.010. - [Renumbered as AS 43.99.010 ].

Repealed or Renumbered



Sec. 43.80.015. - [Renumbered as AS 43.98.015 ]

Repealed or Renumbered



Sec. 43.80.020. - Prosecution for failure to secure license. [Repealed, Sec. 46 ch 113 SLA 1980. For current law, see AS 43.05.290 (h)].

Repealed or Renumbered



Sec. 43.80.030. - Production of license. [Repealed, Sec. 45 ch 113 SLA 1980].

Repealed or Renumbered



Sec. 43.80.035. - Reporting of salmon prices. [Repealed, Sec. 2 ch 49 SLA 1983].

Repealed or Renumbered



Sec. 43.80.040. - [Renumbered as AS 43.99.950 ].

Repealed or Renumbered



Sec. 43.80.050. - Reporting of wholesale salmon prices.

(a) A fish processor engaged in the business of selling salmon products at wholesale and whose business sells more than 1,000,000 pounds of salmon products at wholesale during a calendar year shall submit to the department during the following calendar year, on a form provided by the department, reports of the prices received for and quantity of salmon products sold at wholesale by the processor or an affiliate of the processor. Not later than May 31 of each reporting year, a processor shall submit a report for the period January 1 through April 30 of the reporting year. Not later than September 30 of each reporting year, a processor shall submit a report for the period May 1 through August 31 of the reporting year. Not later than January 31 of each reporting year, a processor shall submit a report for the period September 1 through December 31 of the reporting year.

(b) A report submitted by a processor under (a) or (c) of this section must include

(1) the requested information for the following salmon product forms:

(A) thermally processed salmon products;

(B) fresh headed and gutted salmon products;

(C) fresh fillet salmon products;

(D) frozen headed and gutted salmon products;

(E) frozen fillet salmon products;

(F) salmon roe products;

(2) the requested information regarding the total quantity of each salmon product form sold by providing the total number of

(A) each size of container in which thermally processed salmon products were sold by the processor or its affiliate; and

(B) pounds for each of the other salmon product forms sold by the processor or its affiliate; and

(3) for sales to buyers that are not affiliates of the processor, the total quantity of each salmon product form sold by area of production by species, and the wholesale price received.

(c) A sale to an affiliate of the processor may not be included in a report submitted under this section by a processor. However, the processor shall report sales by an affiliate at wholesale of salmon products that were obtained from the processor. The report must include a description of the products and the total quantity of each salmon product form sold by the affiliate by area of production by species and the wholesale prices received by the affiliate.

(d) Information shall be reported for each size of the container in which the salmon is sold.

(e) A person excluded from the fisheries business tax under AS 43.75.017 is exempt from the requirements of this section.

(f) Each fish processor who submits a report under (a) of this section during a reporting year shall also submit an annual report of the quantity of salmon products produced by the processor or an affiliate of the processor between January 1 and December 31 of the reporting year. The report shall be submitted to the department not later than January 31 of the following reporting year. The report must include

(1) a description of the products and the total quantity of each salmon product form produced by area of production by species for each of the salmon product forms listed in (b)(1) of this section; and

(2) the requested information regarding the total quantity of each salmon product form produced by providing the total number of

(A) each size of container in which thermally processed salmon products were produced by the processor or its affiliate; and

(B) pounds for each of the other salmon product forms produced by the processor or its affiliate.



Sec. 43.80.055. - Wholesale price averages; Alaska salmon price report.

(a) Based on the information provided in reports submitted under AS 43.80.050, the department shall determine the average wholesale prices paid to fish processors and their affiliates for the sale of salmon products.

(b) The department shall determine under this section the monthly and annual wholesale price averages for

(1) each species of salmon for each size of the container in which thermally processed salmon products are sold;

(2) each pound of other salmon products by area of production by species by product form.

(c) The department shall publish the average wholesale prices paid for salmon products in a report entitled the "Alaska Salmon Price Report."



Sec. 43.80.060. - Report to the legislature.

Not later than March 15 of each year, the department shall make available to the legislature a report of average wholesale prices paid for salmon products and a report of the quantity of salmon products produced during the preceding calendar year. The department shall notify the legislature that the report is available.



Sec. 43.80.065. - Confidentiality of reports.

Information in reports submitted under AS 43.80.050 , and price averages calculated by the department from the information in the reports, are public information, except that information that identifies or could be used to identify a particular fish processor is confidential.



Sec. 43.80.095. - Penalty.

The department may levy and collect a civil penalty of $50 per day on a fish processor that fails to submit a report as required under AS 43.80.050.



Sec. 43.80.100. - Definitions.

In AS 43.80.050 - 43.80.100,

(1) "affiliate of the processor" means a person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with, the processor;

(2) "area of production" means the area in which a salmon product was processed by a fish processor; in this paragraph, "area" means one of the following areas:

(A) Southeastern and Yakutat;

(B) Prince William Sound;

(C) Cook Inlet;

(D) Kodiak;

(E) Chignik;

(F) Aleutian Islands, Atka-Amlia Islands, and Alaska Peninsula;

(G) Bristol Bay; or

(H) Kuskokwim, Yukon-Northern, Norton Sound-Port Clarence, and Kotzebue;

(3) "container" means the can, pouch, or other similar container in which the salmon is thermally processed;

(4) "control" means

(A) owning directly or indirectly, or having the power to vote, not less than 10 percent of any class of voting securities of a corporation; or

(B) influencing or affecting in any substantive manner the election of a majority of the directors or trustees of a corporation;

(5) "fish processor" means a person engaging or attempting to engage in a business for which a license is required under AS 43.75.010 - 43.75.055;

(6) "produce" means to process salmon into a salmon product;

(7) "reporting year" means the calendar year after the calendar year in which a fish processor's business sells more than 1,000,000 pounds of salmon products at wholesale;

(8) "thermally processed" means processed by the application of heat to render the salmon free of microorganisms that are capable of reproducing in the salmon under normal nonrefrigerated conditions of storage or distribution.

(9) "wholesale" means the first sale of a salmon product at wholesale after the fishery business tax was paid or became payable on the salmon from which the salmon product was produced.

(10) "wholesale price" includes all receipts, whether in the form of money, credits, or other consideration, from the sale of a salmon product at wholesale, without deduction for the costs of property sold, materials used, insurance, labor, services, labeling, transportation, storage, interest, taxes, losses, or any other expense.






Chapter 43.82. - ALASKA STRANDED GAS DEVELOPMENT ACT

Article 01 - CONTRACTS FOR PAYMENTS IN LIEU OF OTHER TAXES

Sec. 43.82.010. - Purpose.

The purpose of this chapter is to

(1) encourage new investment to develop the state's stranded gas resources by authorizing establishment of fiscal terms related to that new investment without significantly altering tax and royalty methodologies and rates on existing oil and gas infrastructure and production;

(2) allow the fiscal terms applicable to a qualified sponsor or the members of a qualified sponsor group, with respect to a qualified project, to be tailored to the particular economic conditions of the project and to establish those fiscal terms in advance with as much certainty as the Constitution of the State of Alaska allows; and

(3) maximize the benefit to the people of the state of the development of the state's stranded gas resources.



Sec. 43.82.020. - Contracts for payments in lieu of other taxes and for royalty adjustments.

The commissioner may, under this chapter, negotiate terms for inclusion in a proposed contract with a qualified sponsor or qualified sponsor group providing for

(1) periodic payment in lieu of one or more taxes that otherwise would be imposed by the state or a municipality on the qualified sponsor or members of the qualified sponsor group as a consequence of the sponsor's or group's participation in an approved qualified project under this chapter; and

(2) certain adjustments regarding royalty under AS 43.82.220 .






Article 02 - QUALIFICATION AND APPLICATION PROCEDURES

Sec. 43.82.100. - Qualified project.

Based on information available to the commissioner, the commissioner may determine that a proposal for new investment is a qualified project under this chapter if the project

(1) principally involves

(A) the transportation of natural gas by pipeline to one or more markets, together with any associated processing or treatment;

(B) the export of liquefied natural gas from the state to one or more other states or countries; or

(C) any other technology that commercializes the shipment of natural gas within the state or from the state to one or more other states or countries;

(2) would produce at least 500,000,000,000 cubic feet of stranded gas within 20 years from the commencement of commercial operations; and

(3) is capable, subject to applicable commercial regulation and technical and economic considerations, of making gas available to meet the reasonably foreseeable demand in this state for gas within the economic proximity of the project.



Sec. 43.82.110. - Qualified sponsor or qualified sponsor group.

The commissioner may determine that a person or group is a qualified sponsor or qualified sponsor group if the person or a member of the group

(1) intends to own an equity interest in a qualified project, intends to commit gas that it owns to a qualified project, or holds the permits that the department determines are essential to construct and operate a qualified project; and

(2) meets one or more of the following criteria:

(A) owns a working interest in at least 10 percent of the stranded gas proposed to be developed by a qualified project;

(B) has the right to purchase at least 10 percent of the stranded gas proposed to be developed by a qualified project;

(C) has the right to acquire, control, or market at least 10 percent of the stranded gas proposed to be developed by a qualified project;

(D) has a net worth equal to at least 10 percent of the estimated cost of constructing a qualified project;

(E) has an unused line of credit equal to at least 15 percent of the estimated cost of constructing a qualified project.



Sec. 43.82.120. - Applications.

(a) A qualified sponsor or qualified sponsor group may submit to the department an application for development of a contract under AS 43.82.020 evidencing that the requirements of AS 43.82.100 and 43.82.110 are met. The application must be submitted in the manner and form and contain the information required by the department.

(b) Along with an application submitted under (a) of this section, an applicant shall submit a proposed project plan for a qualified project that contains the following information based on the information known to the applicant at the time of application:

(1) a description of the work accomplished as of the date of the application to further the project;

(2) a schedule of proposed development activity leading to the projected commencement of commercial operations of the project;

(3) a description of the development activity proposed to be accomplished under the proposed project plan;

(4) a description of each lease or property that the applicant believes to contain the stranded gas that would be developed if the project was built;

(5) a description of the methods and terms under which the applicant is prepared to make gas available to meet the reasonably foreseeable demand in this state for gas within the economic proximity of the project during the term of the proposed contract, including proposed pipeline transportation and expansion rules if pipeline transportation is a part of the proposed project;

(6) a detailed description of options to mitigate the increased demand for public services and other negative effects caused by the project;

(7) a detailed description of options for the safe management and operation of the project once it is constructed;

(8) other information that the commissioner of revenue, in consultation with the commissioner of natural resources, considers necessary to make a determination that

(A) the work accomplished as of the date of application, the schedule of proposed development activity, and the development activity proposed to be accomplished under the proposed project plan reflect a proposal for diligent development on the part of the applicant;

(B) the proposed project plan does not materially conflict with the obligations of a lessee to the state under a lease or under a pool, unit, or other agreement with the state; and

(C) the proposed project plan describes satisfactory methods and terms for accommodating reasonably foreseeable demand for gas in this state within the economic proximity of the project during the term of the proposed contract.

(c) The requirements of (b) of this section do not diminish the obligations of a qualified sponsor or member of a qualified sponsor group to the state or restrict the authority of the commissioner of revenue or the commissioner of natural resources under any other law or agreement relating to a plan of development for a lease, pool, or unit.



Sec. 43.82.130. - Qualified project plan.

A proposed project plan submitted under AS 43.82.120 may be approved as a qualified project plan under AS 43.82.140 if the proposed project plan

(1) reflects a proposal for diligent development of the project on the part of the applicant;

(2) does not materially conflict with the obligations of a lessee to the state under a lease or under a pool, unit, or other agreement with the state; and

(3) describes satisfactory methods and terms for making gas available to meet the reasonably foreseeable demand in this state for gas within the economic proximity of the project during the term of the proposed contract.



Sec. 43.82.140. - Review of applications and determination of qualifications.

(a) The commissioner shall review an application submitted under AS 43.82.120 to determine whether the provisions of AS 43.82.100 concerning a qualified project and AS 43.82.110 concerning a qualified sponsor or qualified sponsor group have been met. The commissioner may approve an application only if those provisions have been met.

(b) If the commissioner approves an application under (a) of this section, the commissioner and the commissioner of natural resources shall review the proposed project plan submitted with the application to determine whether the provisions of AS 43.82.130 have been met. The commissioner may approve the proposed project plan as a qualified project plan only if the commissioner of natural resources concurs in the approval.

(c) The commissioner shall send to the applicant written notice of and the reasons for the determinations made under (a) and (b) of this section.



Sec. 43.82.150. - Actions challenging determinations on applications.

(a) Only an applicant under AS 43.82.120 who is aggrieved by a determination of the commissioner of revenue or the commissioner of natural resources under AS 43.82.140 may seek judicial review of the determination.

(b) The only grounds for judicial review of a determination made under AS 43.82.140 are

(1) failure to follow the qualification and application procedures set out in AS 43.82.100 - 43.82.180; or

(2) abuse of discretion that is so capricious, arbitrary, or confiscatory as to constitute a denial of due process.



Sec. 43.82.160. - Multiple applications for similar or competing qualified projects.

Nothing in this chapter prohibits different qualified sponsors or different qualified sponsor groups from submitting applications under AS 43.82.120 relating to similar or competing qualified projects or prohibits the commissioner of revenue or the commissioner of natural resources from reviewing and approving applications and proposed project plans under AS 43.82.140 relating to similar or competing qualified projects.



Sec. 43.82.170. - Application deadline.

The commissioner of revenue or the commissioner of natural resources may not act on an application for a contract submitted under AS 43.82.120 unless the application is received by the Department of Revenue no later than March 31, 2005.



Sec. 43.82.180. - Withdrawal of applications.

Subject to the terms of a reimbursement agreement under AS 43.82.240 or other agreement with the Department of Revenue, the Department of Natural Resources, the commissioner of revenue, or the commissioner of natural resources affecting the withdrawal of an application, a qualified sponsor or qualified sponsor group may withdraw an application submitted under AS 43.82.120 at any time before the date that the commissioner of revenue submits a contract to the governor under AS 43.82.430 without further obligation under this chapter.






Article 03 - CONTRACT DEVELOPMENT

Sec. 43.82.200. - Contract development.

If the commissioner approves an application and proposed project plan under AS 43.82.140 , the commissioner may develop a contract that may include

(1) terms concerning periodic payment in lieu of one or more taxes as provided in AS 43.82.210 ;

(2) terms developed under AS 43.82.220 relating to

(A) timing and notice of the state's right to take royalty in kind or in value; and

(B) royalty value;

(3) terms regarding the hiring of Alaska residents and contracting with Alaska businesses under AS 43.82.230 ;

(4) terms regarding periodic payment to, or an equity or other interest in a project for, municipalities under AS 43.82.500 ;

(5) terms regarding arbitration or alternative dispute resolution procedures;

(6) terms and conditions for administrative termination of a contract under AS 43.82.445 ; and

(7) other terms or conditions that are

(A) necessary to further the purposes of this chapter; or

(B) in the best interests of the state.



Sec. 43.82.210. - Contract terms relating to payment in lieu of one or more taxes.

(a) If the commissioner approves an application and proposed project plan under AS 43.82.140 , the commissioner may develop proposed terms for inclusion in a contract under AS 43.82.020 for periodic payment in lieu of one or more of the following taxes that otherwise would be imposed by the state or a municipality on the qualified sponsor or member of a qualified sponsor group as a consequence of participating in an approved qualified project:

(1) oil and gas production taxes and oil surcharges under AS 43.55;

(2) oil and gas exploration, production, and pipeline transportation property taxes under AS 43.56;

(3) [Repealed, Sec. 6 ch 34 SLA 1999].

(4) Alaska net income tax under AS 43.20;

(5) municipal sales and use tax under AS 29.45.650 - 29.45.710;

(6) municipal property tax under AS 29.45.010 - 29.45.250 or 29.45.550 - 29.45.600;

(7) municipal special assessments under AS 29.46;

(8) a comparable tax or levy imposed by the state or a municipality after June 18, 1998;

(9) other state or municipal taxes or categories of taxes identified by the commissioner.

(b) If the commissioner chooses to develop proposed terms under (a) of this section, the commissioner shall, if practicable and consistent with the long-term fiscal interests of the state, develop the terms in a manner that attempts to balance the following principles:

(1) the terms should, in conjunction with other factors such as cost reduction of the project, cost overrun risk reduction of the project, increased fiscal certainty, and successful marketing, improve the competitiveness of the approved qualified project in relation to other development efforts aimed at supplying the same market;

(2) the terms should accommodate the interests of the state, affected municipalities, and the project sponsors under a wide range of economic conditions, potential project structures, and marketing arrangements;

(3) the state's and affected municipalities' combined share of the economic rent of the approved qualified project under the contract should be relatively progressive; that is, the state's and affected municipalities' combined annual share of the economic rent of the approved qualified project generally should not increase when there are decreases in project profitability, or decrease when there are increases in project profitability;

(4) the state's and affected municipalities' combined share of the economic rent of the approved qualified project under the contract should be relatively lower in the earlier years than in the later years of the approved qualified project;

(5) the terms should allow the project sponsors to retain a share of the economic rent of the approved qualified project that is sufficient to compensate the sponsors for risks under a range of economic circumstances;

(6) the terms should provide the state and affected municipalities with a significant share of the economic rent of the approved qualified project, when discounted to present value, under favorable price and cost conditions;

(7) the method for calculating the periodic payment in lieu of certain taxes under the contract should be clear and unambiguous; and

(8) while cost calculations for the approved qualified project under the contract should be based on amounts that closely approximate actual costs, agreed-upon formulas reflecting reasonable economic assumptions should be used if possible to promote administrative certainty and efficiency.

(c) Except as provided in (b) of this section, the commissioner's discretion under this section in developing proposed terms for a contract under AS 43.82.020 is not limited to consideration of the economic rent of the approved qualified project.



Sec. 43.82.220. - Contract terms relating to royalty.

(a) Notwithstanding any contrary provisions of AS 38, the commissioner of natural resources, with the concurrence of the commissioner of revenue and the affected parties holding a state lease or unit agreement, may develop proposed terms for inclusion in a contract under AS 43.82.020 that modify the timing and notice provisions of the applicable oil and gas leases and unit agreements pertaining to the state's rights to receive its royalty on gas in kind or in value if

(1) the viability of the approved qualified project depends on long-term gas purchase and sale agreements;

(2) certainty over time regarding the quantity of royalty gas that the state may be taking in kind is needed to secure the long-term purchase and sale agreements;

(3) the specified period of the state's commitment to take its royalty share in value or in kind does not exceed the term of the purchase and sale agreements; and

(4) the modification does not impair the ability of the approved qualified project or the state to meet the reasonably foreseeable demand in this state for gas within economic proximity of the project during the term of the contract developed under AS 43.82.020 .

(b) Notwithstanding any contrary provisions of AS 38, the commissioner of natural resources, with the concurrence of the commissioner of revenue and the affected parties holding a state lease or unit agreement, may develop proposed terms for inclusion in a contract under AS 43.82.020 that establish a valuation method for the state's royalty share of the gas production from an approved qualified project.

(c) The commissioner of revenue shall include any proposed terms relating to royalty developed in accordance with this section in the proposed contract under AS 43.82.400 .

(d) Nothing in this chapter permits modification of the state's rights that relate to timing, notice, and rights to receive oil royalty in kind or in value under oil and gas leases or unit agreements.



Sec. 43.82.230. - Contract terms relating to hiring of Alaska residents and contracting with Alaska businesses.

(a) The commissioner shall include in a contract under AS 43.82.020 a term requiring the qualified sponsor or qualified sponsor group and contractors of the qualified sponsor or qualified sponsor group to comply with all valid federal, state, and municipal laws relating to hiring Alaska residents and contracting with Alaska businesses to work in the state on the approved qualified project and not to discriminate against Alaska residents or Alaska businesses. Within the constraints of law, the commissioner shall also include in a contract under AS 43.82.020 a term that requires the qualified sponsor or qualified sponsor group and contractors of the qualified sponsor or qualified sponsor group to employ Alaska residents and to contract with Alaska businesses to work in the state on the approved qualified project to the extent the residents and businesses are available, competitively priced, and qualified.

(b) The commissioner shall include in a contract under AS 43.82.020 a term requiring the qualified sponsor or qualified sponsor group and contractors of the qualified sponsor or qualified sponsor group to

(1) advertise for available positions in newspapers in the location where the work is to be performed and in other publications distributed throughout the state, including in rural areas; and

(2) use Alaska job service organizations located throughout the state and not just in the location where the work is to be performed in order to notify Alaskans of work opportunities on the approved qualified project.

(c) Subject to the voluntary agreement of the qualified sponsor, the commissioner may include a term in the contract providing for incentives to encourage training and hiring of Alaska residents.

(d) This section does not create or abridge individual rights and does not create a private right of action for any person.

(e) For purposes of this section,

(1) "Alaska business" means a firm or contractor that

(A) has held an Alaska business license for the preceding 12 months;

(B) maintains, and has maintained for the preceding 12 months, a place of business in the state that competently and professionally deals in supplies, services, or construction of the nature required for the approved qualified project; and

(C) is

(i) a sole proprietorship and the proprietor is an Alaska resident;

(ii) a partnership and more than 50 percent of the partnership interest is held by Alaska residents;

(iii) a limited liability company and more than 50 percent of the membership interest is held by Alaska residents;

(iv) a corporation that has been incorporated in the state or is authorized to do business in the state; or

(v) a joint venture and a majority of the venturers qualify as Alaska businesses under this paragraph;

(2) "Alaska job service organizations" means those offices maintained by the state and recommended by the Department of Labor and Workforce Development whose functions are to aid the unemployed or underemployed in finding employment;

(3) "Alaska resident" means a natural person who

(A) receives a permanent fund dividend under AS 43.23; or

(B) is registered to vote under AS 15 and qualifies for a resident fishing, hunting, or trapping license under AS 16;

(4) "available," as applied to an Alaska resident or Alaska business, means that the resident or business is available for employment at the time required and is located anywhere in the state, not just in the area of the state where the work is to be performed;

(5) "qualified," as applied to an Alaska resident or Alaska business, means that the resident or business possesses the requisite education, training, skills, certification, or experience to perform the work necessary for a particular position or to perform a particular service.



Sec. 43.82.240. - Use of an independent contractor.

(a) The commissioner may use independent contractors to assist in the evaluation of an application or in the development of contract terms under AS 43.82.200 . The commissioner may condition the development of a contract under AS 43.82.020 on an agreement by the applicant to reimburse the state for the reasonable expenses of independent contractors under this section. A reimbursement of expenses that is required in an agreement authorized by this subsection may not exceed $1,500,000 for each application.

(b) An independent contractor selected under this section must sign an agreement regarding confidentiality and disclosures consistent with the determinations made under AS 43.82.310 before the contractor may review information that is determined confidential under AS 43.82.310 .

(c) Selection of an independent contractor under this section is not subject to AS 36.30 (State Procurement Code).



Sec. 43.82.250. - Term of contract; effective date.

The term of a contract developed under AS 43.82.020 may be for no longer than is necessary to develop the stranded gas that is subject to the contract; however, the term of the contract may not exceed 35 years from the commencement of commercial operations of the approved qualified project.



Sec. 43.82.260. - Change of parties to an application or a contract; assignment of interests.

(a) A qualified sponsor or member of a qualified sponsor group may assign an interest in or add or withdraw a party to an application under AS 43.82.120 only if the commissioner has

(1) made a finding that the assignment, addition, or withdrawal is consistent with the requirements of AS 43.82.110 ; and

(2) given prior written approval for the assignment, addition, or withdrawal.

(b) A contract developed under this chapter may provide for the assignment to or withdrawal of a qualified sponsor or member of a qualified sponsor group.

(c) Upon being added to an application under this section, a party becomes a qualified sponsor or a member of a qualified sponsor group, as appropriate, for the relevant project.

(d) The commissioner may not unreasonably withhold approval under (a) of this section, but may condition the approval in any way reasonably necessary to protect the fiscal interests of the state and to further the purposes of this chapter.

(e) For purposes of this section, an assignment includes a transfer of stock or a partnership interest in a manner that changes control of a qualified sponsor or member of a qualified sponsor group.



Sec. 43.82.270. - Project plans and work commitments.

A contract under AS 43.82.020 must include the qualified project plan approved under AS 43.82.140 and provisions for updating the plan at reasonable intervals until the commencement of commercial operations of the approved qualified project. The commissioner of revenue, in consultation with the commissioner of natural resources, may, as a term in a contract under AS 43.82.020 , include work commitments or other obligations in the contract to be accomplished before the commencement of commercial operations of the approved qualified project.






Article 04 - REQUESTS FOR INFORMATION; CONFIDENTIALITY; DISCLOSURE OF INFORMATION

Sec. 43.82.300. - Requests for information.

The commissioner of revenue or the commissioner of natural resources may request from an applicant information that the respective commissioner determines is necessary to perform the respective commissioner's responsibilities under AS 43.82.140 . If the application is approved under AS 43.82.140 , the respective commissioner shall require the successful applicant to provide financial, technical, and market information regarding the qualified project that the respective commissioner determines is necessary for the purpose of developing contract terms for the qualified project under AS 43.82.200 . If requested information is not provided, the commissioner of revenue may not continue to review the application under AS 43.82.140 or develop the contract under AS 43.82.200 - 43.82.270, as applicable.



Sec. 43.82.310. - Disclosure of information; confidentiality.

(a) An applicant may request confidential treatment of information that the applicant provides under AS 43.82.300 by clearly identifying the information and the reasons supporting the request for confidential treatment. The commissioner of revenue or the commissioner of natural resources, as appropriate, shall keep the information confidential until the commissioner determines whether the requirements of (b) of this section are met. If the commissioner of revenue or the commissioner of natural resources has not made a determination under (b) of this section within 14 days after receiving a request for confidential treatment, the request is considered denied. If the appropriate commissioner determines that the information does not meet the requirements of (b) of this section or if the commissioner fails to make a determination within 14 days, the commissioner shall return the information and any copies of it at the request of the applicant. If the commissioner of revenue or the commissioner of natural resources, as appropriate, returns information under this subsection, the commissioner shall cease review of the application or cease contract development under AS 43.82.200 - 43.82.270, as appropriate, unless the commissioner determines that the returned information is unnecessary to make a determination on the application or to develop contract terms under AS 43.82.200 - 43.82.270.

(b) If requested by the applicant, information provided to the commissioner of revenue or the commissioner of natural resources under AS 43.82.300 shall be kept confidential if the commissioner receiving the information determines, upon an adequate showing by the applicant, that the information

(1) is a trade secret or other proprietary research, development, or commercial information that the applicant treats as confidential;

(2) affects the applicant's competitive position; and

(3) has commercial value that may be significantly diminished by public disclosure or that public disclosure is not in the long-term fiscal interests of the state.

(c) Information determined to be confidential under (b) of this section is confidential under that subsection only so long as is necessary to protect the competitive position of the applicant, to prevent the significant diminution of the commercial value of the information, or to protect the long-term fiscal interests of the state. The commissioner of revenue or the commissioner of natural resources, as appropriate, may not release information that the commissioner has previously determined to be confidential under (b) of this section without providing the applicant notice and an opportunity to be heard.

(d) Notwithstanding the limitation in (c) of this section, the Department of Revenue and the Department of Natural Resources may provide to one another, to the Department of Law, to the legislature, and to the Office of the Governor any information provided under AS 43.82.300 relevant to the implementation of this chapter or to the enforcement of state or federal laws. Information that is exchanged under this subsection that was determined to be confidential under (b) of this section remains confidential except as provided in (c) of this section. The portions of the records and files of the Department of Revenue, the Department of Natural Resources, the Department of Law, the legislature, and the Office of the Governor that reflect, incorporate, or analyze information that is determined to be confidential under (b) of this section are not public records except as provided in (c) of this section.

(e) Notwithstanding the limitation in (c) of this section, information that is determined to be confidential under (b) of this section shall be disclosed on request by the commissioner of revenue, the commissioner of natural resources, or the attorney general to a legislator; to the legislative auditor; and, as directed by the chair or vice-chair of the Legislative Budget and Audit Committee, to the director of legislative finance, to the permanent employees of those divisions who are responsible for evaluating a contract under AS 43.82.020, and to agents or contractors of the legislative auditor or the director of legislative finance who are engaged to evaluate a contract under AS 43.82.020 . Information that is determined to be confidential under (b) of this section may also be disclosed by the commissioner of revenue or the commissioner of natural resources to an independent contractor under AS 43.82.240 or to a municipal advisory group established under AS 43.82.510 . Before confidential information is disclosed under this subsection, the person receiving the information must sign an appropriate confidentiality agreement.

(f) If the commissioner of revenue chooses to develop a contract under AS 43.82.020 , the portions of the records and files of the Department of Revenue, the Department of Natural Resources, the Department of Law, and a municipal advisory group established under AS 43.82.510 that reflect, incorporate, or analyze information that is relevant to the development of the position or strategy of the commissioner of revenue, the commissioner of natural resources, or the attorney general with respect to a particular provision that may be incorporated into the contract are not public records until the commissioner of revenue gives public notice under AS 43.82.410 of the commissioner's preliminary findings and determination under AS 43.82.400 . Nothing in this subsection

(1) makes a record or file of the Department of Revenue, the Department of Natural Resources, or the Department of Law a public record that otherwise would not be a public record under AS 40.25.100 - 40.25.220;

(2) affects the confidentiality provisions of (a) - (e) of this section; or

(3) abridges a privilege recognized under the laws of this state, whether at common law or by statute or by court rule.






Article 05 - CONTRACT REVIEW, APPROVAL, AND TERMINATION

Sec. 43.82.400. - Preliminary findings and determination regarding the contract.

(a) If the commissioner develops a proposed contract under AS 43.82.200 - 43.82.270, the commissioner shall

(1) make preliminary findings and a determination that the proposed contract terms are in the long-term fiscal interests of the state and further the purposes of this chapter; and

(2) prepare a proposed contract that includes those terms and shall submit the contract to the governor.

(b) To make the preliminary findings and determination required by (a)(1) of this section, the commissioner shall compare the projected public revenue anticipated from the approved qualified project with the estimated operating and capital costs of the additional state and municipal services anticipated to arise from the construction and operation of the approved qualified project. The commissioner shall address the reasonably foreseeable effects of the proposed contract on the public revenue.

(c) In conjunction with the making of preliminary findings and determination required by (a)(1) of this section, the commissioner shall describe the principal factors, including the projected price of gas, projected production rate or volume of gas, and projected recovery, development, construction, and operating costs, upon which the determination made under (a)(1) of this section is based. If the commissioner has previously submitted a proposed contract to the governor, the commissioner shall describe any material differences between the terms of the currently proposed contract and the previously proposed contract.



Sec. 43.82.410. - Notice and comment regarding the contract.

The commissioner shall

(1) give reasonable public notice of the preliminary findings and determination made under AS 43.82.400 ;

(2) make copies of the proposed contract, the commissioner's preliminary findings and determination, and, to the extent the information is not required to be kept confidential under AS 43.82.310 , the supporting financial, technical, and market data, including the work papers, analyses, and recommendations of any independent contractors used under AS 43.82.240 available to the public and to

(A) the presiding officer of each house of the legislature;

(B) the chairs of the finance and resources committees of the legislature; and

(C) the chairs of the special committees on oil and gas, if any, of the legislature;

(3) offer to appear before the Legislative Budget and Audit Committee to provide the committee a review of the commissioner's preliminary findings and determination, the proposed contract, and the supporting financial, technical, and market data; if the Legislative Budget and Audit Committee accepts the commissioner's offer, the committee shall give notice of the committee's meeting to the public and all members of the legislature; if the financial, technical, and market data that is to be provided must be kept confidential under AS 43.82.310 , the commissioner may not release the confidential information during a public portion of a committee meeting; and

(4) establish a period of at least 30 days for the public and members of the legislature to comment on the proposed contract and the preliminary findings and determination made under AS 43.82.400 .



Sec. 43.82.420. - Coordination of public and legislative review.

To the extent practicable, the commissioner shall coordinate the public comment opportunity provided under AS 43.82.410 (4) with a review by the Legislative Budget and Audit Committee under AS 43.82.410 (3).



Sec. 43.82.430. - Final findings, determination, and proposed amendments; execution of the contract.

(a) Within 30 days after the close of the public comment period under AS 43.82.410 (4), the commissioner of revenue shall

(1) prepare a summary of the public comments received in response to the proposed contract and the preliminary findings and determination;

(2) after consultation with the commissioner of natural resources, if appropriate, and with the pertinent municipal advisory group established under AS 43.82.510 , prepare a list of proposed amendments, if any, to the proposed contract that the commissioner of revenue determines are necessary to respond to public comments;

(3) make final findings and a determination as to whether the proposed contract and any proposed amendments prepared under (2) of this subsection meet the requirements and purposes of this chapter.

(b) After considering the material described in (a) of this section and securing the agreement of the other parties to the proposed contract regarding any proposed amendments prepared under (a) of this section, if the commissioner determines that the contract is in the long-term fiscal interests of the state, the commissioner shall submit the contract to the governor.

(c) The commissioner's final findings and determination under (a) of this section are final agency decisions under this chapter.



Sec. 43.82.435. - Legislative authorization.

The governor may transmit a contract developed under this chapter to the legislature together with a request for authorization to execute the contract. A contract developed under this chapter is not binding upon or enforceable against the state or other parties to the contract unless the governor is authorized to execute the contract by law. The state and the other parties to the contract may execute the contract within 60 days after the effective date of the law authorizing the contract.



Sec. 43.82.440. - Judicial review.

A person may not bring an action challenging the constitutionality of a law authorizing a contract enacted under AS 43.82.435 or the enforceability of a contract executed under a law authorizing a contract enacted under AS 43.82.435 unless the action is commenced within 120 days after the date that the contract was executed by the state and the other parties to the contract.



Sec. 43.82.445. - Administrative termination of a contract.

(a) The commissioner shall include terms in a contract developed under AS 43.82.020 that provide for administrative termination of a party's rights under the procedures and conditions set out in this section if the party has

(1) ceased to meet the requirements of AS 43.82.110 as a qualified sponsor or qualified sponsor group;

(2) intentionally or fraudulently misrepresented, in whole or in part, material facts or circumstances upon which the contract was made;

(3) failed to comply with a condition or material term of the contract or a provision of this chapter; or

(4) failed to comply with the approved qualified project plan or any updated project plan.

(b) Before administrative termination of a contract under this section, the commissioner shall give notice to the parties of the commissioner's intent to terminate the contract and an opportunity to be heard. The commissioner may also provide the parties an opportunity to cure any deficiency that is the basis for the termination if the commissioner determines that curing the deficiency is appropriate under the circumstances.

(c) Notwithstanding (a) and (b) of this section, the commissioner may not administratively terminate a contract after the party has committed full project funding except as provided in (e) of this section.

(d) A party to a contract who is affected by the commissioner's action to terminate under (a) of this section may file an appeal with the superior court under the Alaska Rules of Appellate Procedure.

(e) The commissioner may provide terms and conditions in a contract developed under AS 43.82.020 upon which a party's rights under the contract may be administratively terminated after the party commits full project funding.






Article 06 - MUNICIPAL PARTICIPATION

Sec. 43.82.500. - Obligation to share payments with municipalities.

If the commissioner develops a contract under AS 43.82.020 that includes terms that exempt a party to the contract, and the property, gas, products, and activities associated with the approved qualified project that is subject to the contract, from a municipal tax or assessment in accordance with AS 29.45.810 or AS 29.46.010 (b), or AS 43.82.200 and 43.82.210, the commissioner shall include a term in the contract that the party pay a portion of the periodic payments due under the contract to the revenue-affected municipality.



Sec. 43.82.505. - Payments to economically affected municipalities.

If the commissioner executes a contract under AS 43.82.020 that will produce one or more economically affected municipalities, the commissioner shall include a term in the contract that provides for a portion of the periodic payments to the economically affected municipalities under the principles in AS 43.82.520 .



Sec. 43.82.510. - Municipal advisory group.

(a) If the commissioner approves an application and proposed project plan under AS 43.82.140 and decides to develop a contract under AS 43.82.020 and 43.82.200, the commissioner shall notify each revenue-affected municipality and economically affected municipality.

(b) The mayor of a municipality notified by the commissioner under (a) of this section may appoint one representative to a municipal advisory group in relation to the application.

(c) Each municipal advisory group serves until a final action is taken on the application for which the group was appointed.

(d) Each municipal advisory group shall elect a chair.



Sec. 43.82.520. - Duties of the commissioner of revenue in relation to municipal participation.

(a) The commissioner shall meet with each municipal advisory group periodically to report on the development of the contract provisions that affect the municipalities.

(b) In developing a contract under AS 43.82.200 - 43.82.270, the commissioner shall ensure that each revenue-affected municipality and economically affected municipality receives a fair and reasonable share of the payments provided under AS 43.82.210 in accordance with the following principles:

(1) the share of the payments to revenue-affected municipalities should be given priority over payments to economically affected municipalities with due regard to the anticipated size of the tax base that the contract would exempt from municipal taxation by revenue-affected municipalities;

(2) the share of the payments to municipalities should be determined with due regard to the anticipated economic and social burdens that would be imposed on the municipality by construction and operation of the project;

(3) the respective shares of the total payments to the state and to municipalities should be fixed in a manner to ensure that their respective interests are aligned;

(4) to the extent practicable, the periodic amounts paid to each of the municipalities should be stable and predictable; and

(5) to the extent practicable, the provisions for sharing payments with municipalities should be consistent with the principles established in AS 43.82.210 (b).

(c) In establishing the municipal shares under (b) of this section, the commissioner shall consult with the pertinent municipal advisory group.






Article 07 - MISCELLANEOUS PROVISIONS

Sec. 43.82.600. - Governing law.

If a provision of this chapter conflicts with another provision of state or municipal law, the provision of this chapter governs.



Sec. 43.82.610. - Regulations.

The commissioner of revenue, the commissioner of natural resources, and the commissioner of labor and workforce development may adopt regulations to carry out their respective duties under this chapter.



Sec. 43.82.620. - Procedures for collection of amounts due; security.

(a) The commissioner may adopt procedures for the collection of amounts due the state under a contract developed under AS 43.82.020 , including the collection of interest and penalties.

(b) The commissioner may require a party to a contract developed under AS 43.82.020 to provide security sufficient to guarantee amounts due under the contract.



Sec. 43.82.630. - Reports and audits.

The commissioner may require periodic reports from and may at reasonable intervals conduct audits and inspect the books of a party that has entered into a contract developed under AS 43.82.020 to ensure compliance with the provisions of this chapter and the regulations adopted under this chapter and of the terms of the contract.



Sec. 43.82.640. - Annual report of the commissioner of labor and workforce development.

On an annual basis, the commissioner of labor and workforce development shall prepare and present to the legislature a comprehensive report on each party to a contract with the state developed under AS 43.82.020 , and its contractors, regarding the state residency of the employees working in this state on the approved qualified project that is subject to the contract. The commissioner of labor and workforce development shall use state data bases, including data from the quarterly reports by a party to the contract developed under AS 43.82.020 and its contractors for unemployment insurance purposes, to determine state residency of employees regarding compliance with AS 43.82.230 .






Article 08 - GENERAL PROVISIONS

Sec. 43.82.900. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "affected municipality" means an economically affected municipality or a revenue-affected municipality;

(2) "commencement of commercial operations" means the start of regular deliveries of marketable products from an approved qualified project;

(3) "cubic foot of gas" means the quantity of gas contained in a volume of one cubic foot at a standard temperature of 60 degrees Fahrenheit and a standard absolute pressure of 14.65 pounds per square inch;

(4) "economically affected municipality" means a municipality the commissioner of revenue determines will be reasonably required to provide additional public services under the terms proposed in an application approved under AS 43.82.140 (a); the commissioner may consider historical data from construction of the Trans Alaska Pipeline System, and information submitted by a municipality in making the determination;

(5) "economic proximity" means the distance within which a person may be willing to design, construct, and operate a gas line to provide service to a local consumer;

(6) "economic rent" means the estimated total gross revenue less estimated total costs for a qualified project over the term of a contract under AS 43.82.020 , measured in undiscounted nominal dollars; for purposes of this paragraph, total costs do not include a rate of return on capital, financing costs, or any payments to governments;

(7) "full project funding" means full approval by a party to a contract under AS 43.82.020 for the expenditure of the capital necessary for construction and operation of the approved qualified project that is subject to the contract;

(8) "gas" has the meaning given in AS 43.55.900 ;

(9) "group" means two or more persons;

(10) "lease or property" has the meaning given in AS 43.55.900 ;

(11) "periodic payment" means payment made in lieu of one or more other taxes under a contract under AS 43.82.020 ;

(12) "revenue-affected municipality" means a municipality that the commissioner of revenue reliably expects will be restricted from imposing a tax, or a portion of a tax, as a result of implementation of a contract developed under this chapter;

(13) "stranded gas" means gas that is not being marketed due to prevailing costs or price conditions as determined by an economic analysis by the commissioner for a particular project.



Sec. 43.82.990. - Short title.

This chapter may be cited as the Alaska Stranded Gas Development Act.









Chapter 43.85. - BORROWING IN ANTICIPATION OF REVENUES



Chapter 43.98. - MISCELLANEOUS PROVISIONS

Sec. 43.98.015. - Taxation under P.L. 92-203.

(a) The receipt of the original issue of shares of stock in a corporation organized under Alaska law pursuant to 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act) by or on behalf of a Native (as defined in the federal Act) is not subject to any form of state or local taxation.

(b) The receipt of land or an interest in it under the federal Act or of cash in order to equalize the values of property exchanged under 43 U.S.C. 1621(f) or AS 38.50 is not subject to any form of state or local taxation. The basis for computing gain or loss on subsequent sale or other disposition of this land or interest in land for purposes of a state or local tax imposed on or measured by income is the fair value of the land or interest in land at the time of receipt.

(c) A real property interest conveyed under the federal Act, AS 38.50, or AS 38.95.050 , including land received in an exchange under Sec. 22(f) of the federal Act or AS 38.50, to a Native individual or corporation incorporated under Alaska law pursuant to the federal Act, which interest is not developed or leased to third parties, is exempt from state and local real property taxes and local assessments until December 18, 1991. However, municipal taxes, local real property taxes, or local assessments may, under the laws of the state, be imposed upon leased or developed real property within the jurisdiction of any governmental unit organized under the laws of the state. Easements, rights-of-way, leaseholds, and similar interests in real property may be taxed in accordance with state or local law. All rents, royalties, profits, and other revenues or proceeds derived from property interests are taxable to the same extent as these revenues or proceeds are taxable when received by a non-native individual or corporation. In Sec. 21(d) of the federal Act, the exemption of real property interests from local real property taxes includes exemption from local assessments and extends to land received in an exchange under Sec. 22(f) of the federal Act or AS 38.50.

(d) Use of the terms "corporate funds" and "dividends", in Sec. 7(j) and (m) of the federal Act, does not determine whether the money is a dividend, distribution to shareholders, funds which are property, surplus or capital of a regional corporation for the purposes of this title or AS 10.06 or other applicable state law, the provisions of Sec. 8, ch 70, SLA 1972 notwithstanding.



Sec. 43.98.025. - Tire fees.

(a) A fee of $2.50 a tire is imposed on the retail sale of new tires for motor vehicles designed for use on a highway.

(b) In addition to the fee imposed under (a) of this section, a fee of $5 a tire is imposed on the retail sale in the state on or after July 1, 2004, of tires for motor vehicles designed for use on a highway that are studded with metal studs or spikes weighing more than 1.1 grams each embedded in the periphery of the tire surface and protruding beyond the tread surface of the tire, or on the installation in the state on or after July 1, 2004, for a fee of metal studs or spikes weighing more than 1.1 grams each on a tire for a motor vehicle designed for use on a highway.

(c) A seller shall add the amount of the fees imposed by this section to the total price of the tire or service subject to the fees, and the fees shall be stated separately on any sales receipt, invoice, or other record of the sale or other transfer or of the installation of studs. That portion of the total price of the tire or service consisting of the fees imposed by this section is not subject to a sales tax or a use tax imposed by the state or a subdivision of the state.

(d) A seller shall collect the fees from the purchaser. A seller shall file a return on a form prescribed by the department and remit the fees collected to the department not later than 30 days following the last day of the calendar quarter of the sale or installation.

(e) A seller remitting the fees collected under this section to the department within 30 days after the last day of the preceding calendar quarter may retain five percent of the amount collected, not to exceed $900 a quarter, to cover expenses associated with collecting and remitting the fees.

(f) The provisions of AS 43.05 and AS 43.10 apply to this section.

(g) The fees imposed in this section do not apply to the following tires and services if the purchaser provides the seller with a certificate of use on a form prescribed by the department:

(1) tires or services sold to federal, state, or local government agencies for official use; or

(2) tires for resale.

(h) In this section,

(1) "highway" has the meaning given in AS 28.40.100 ;

(2) "motor vehicle" has the meaning given in AS 28.40.100 ;

(3) "seller" means a seller of tires or a person who installs studs on motor vehicle tires for a fee.






Chapter 43.99. - GENERAL PROVISIONS

Sec. 43.99.010. - Accounts to be kept by persons subject to tax.

A person subject to a tax shall keep in permanent form at the person's principal place of business or occupation within the state correct accounts in a manner that will readily disclose, upon examination, the amount of tax due the state. The department may adopt regulations for the making and keeping of these records.



Sec. 43.99.950. - Definitions.

Except in AS 43.70, in this title,

(1) "commissioner" means the commissioner of revenue; and

(2) "department" means the Department of Revenue.









Title 44 - STATE GOVERNMENT

Chapter 44.03. - SOVEREIGNTY OF STATE

Sec. 44.03.010. - Offshore water and land.

The jurisdiction of the state extends to water offshore from the coast of the state as follows:

(1) the marginal sea to its outermost limits as those limits are from time to time defined or recognized by the United States of America by international treaty or otherwise;

(2) the high seas to the extent that jurisdiction is claimed by the United States of America, or to the extent recognized by the usages and customs of international law or by agreement to which the United States of America or the state is a party;

(3) submerged land including the subsurface of submerged land, lying under the water mentioned in this section.



Sec. 44.03.020. - Ownership of water and submerged land.

The ownership of the water and submerged land described in AS 44.03.010 is in the state unless ownership of a parcel or area is held by a person or entity by a valid and effective instrument of conveyance or by operation of law.



Sec. 44.03.030. - Construction of chapter.

This chapter does not limit or restrict

(1) the jurisdiction of the state over a person or subject inside or outside the state that is exercisable by reason of citizenship, residence, or another reason recognized by law;

(2) jurisdiction over or ownership of other water or land under other water inside or forming part of the boundaries of the state;

(3) legislative jurisdiction of the United States over an area to which legislative jurisdiction is ceded by the state and which remains in the ownership of the United States.



Sec. 44.03.040. - Reconciliation with other statutes.

This chapter does not alter the geographic area to which a statute of the state applies if the statute specifies the area precisely in miles or by another numerical designation of distance or position. Nothing in the statute or in this chapter is a waiver or relinquishment of jurisdiction over or ownership by the state of an area to which jurisdiction or ownership extends under another provision or rule of law.






Chapter 44.06. - CAPITAL

Sec. 44.06.010. - Site of capital.

The capital of the state is at the city of Juneau, Alaska.



Sec. 44.06.050. - Purpose of AS 44.06.050 - 44.06.060.

The purpose of AS 44.06.050 - 44.06.060 is to guarantee to the people their right to know and to approve in advance all costs of relocating the capital or the legislature; to insure that the people will have an opportunity to make an informed and objective decision on relocating the capital or the legislature with all pertinent data concerning the costs to the state; and to insure that the costs of relocating the capital or the legislature will not be incurred by the state without the approval of the electorate.



Sec. 44.06.055. - Relocation expenditures.

State money may be expended to relocate physically the capital or the legislature from the present location only after a majority of those voting in a statewide election have approved a bond issue that includes all bondable costs to the state of the relocation of a functional state legislature or capital to the new site over the twelve-year period following such approval. The commission established in AS 44.06.060 shall determine all bondable costs and total costs including, but not limited to, the costs of moving personnel and offices to the relocation site; the social, economic, and environmental costs to the present and relocation sites; and the costs to the state of planning, building, furnishing, using, and financing facilities at least equal to those provided by the present capital city.



Sec. 44.06.060. - Commission.

The legislature shall establish a commission composed of nine members, including a chairperson and two persons from each judicial district, appointed by the governor and confirmed by the legislature, to determine the costs required by initiatives or legislative enactments authorizing relocation of any of the present functions of state government.



Sec. 44.06.100. - 44.06.299 - l Capital relocation, expenditures, planning. [Repealed, Sec. 1 ch 54 SLA 1981].

Repealed or Renumbered






Chapter 44.08. - RELOCATION INDEMNIFICATION



Chapter 44.09. - STATE SEAL, FLAG, AND EMBLEMS

Sec. 44.09.010. - State seal.

The official seal of the State of Alaska is comprised of two concentric circles between which appear the words "The Seal of the State of Alaska" and within the inner circle is the design of the seal corresponding to the representation in this section.

REFER TO THE BOOK FOR THE PROPER FORMS



Sec. 44.09.015. - Use of seal without permission prohibited.

(a) A person may not use or make a die or impression of the state seal for any advertising or commercial purpose, unless written permission has first been obtained from the lieutenant governor.

(b) Violation of this section is a misdemeanor, and upon conviction is punishable by a fine of not more than $500, or by imprisonment for not more than six months, or by both.



Sec. 44.09.017. - Commemorative gold and silver medallions.

(a) The Department of Administration shall contract or otherwise arrange for the minting and sale of Alaska commemorative medallions minted only from .999 fine gold and silver in weights determined by the commissioner of administration. Gold and silver mined in Alaska shall be used in the production of the medallions. The state shall receive a royalty from the sale of the medallions. The amount of the royalty shall be determined by the commissioner of administration.

(b) One side of the commemorative medallions minted under this section shall contain the state seal. The design for the other side shall be determined in an annual contest conducted by the contractor under the supervision of the Department of Administration. Only designs using an Alaska theme and submitted by an Alaska resident may be considered in the contest. Payment for the winning design may not exceed $1,000.

(c) [Repealed, Sec. 35 ch 126 SLA 1994].



Sec. 44.09.020. - State flag.

The design of the official flag is eight gold stars in a field of blue, so selected for its simplicity, its originality, and its symbolism. The blue, one of the national colors, typifies the evening sky, the blue of the sea and of mountain lakes, and of wild flowers that grow in Alaskan soil, the gold being significant of the wealth that lies hidden in Alaska's hills and streams.

The stars, seven of which form the constellation Ursa Major, the Great Bear, the most conspicuous constellation in the northern sky, contains the stars which form the "Dipper," including the "Pointers" which point toward the eighth star in the flag, Polaris, the North Star, the ever constant star for the mariner, the explorer, hunter, trapper, prospector, woodsman, and the surveyor. For Alaska the northernmost star in the galaxy of stars and which at some future time will take its place as the forty-ninth star in the national emblem.

The flag of the Territory of Alaska is the official flag of the state. The standard proportions and size graphically delineated herein shall be used in the manufacture of the official flag of Alaska. The stars shall be the color of natural yellow gold and the field of blue shall be of the same shade of blue used in the official manufacture of the national emblem of the United States. The design, standard proportions, and size are as follows:

REFER TO THE BOOK FOR THE PROPER FORM



Sec. 44.09.030. - Display of flags.

(a) The official flag of the state shall be displayed with the flag of the United States only from sunrise to sunset, or between the hours designated by proper authority. However, the flag may be displayed after sunset upon special occasions when it is desired to produce a patriotic effect.

(b) The flag of the United States and the flag of the State of Alaska shall be displayed daily, weather permitting, in the following places:

(1) on or near the main administration building of every institution under the authority or control of the state government;

(2) in or near every schoolhouse during school days.



Sec. 44.09.040. - State song.

The song "Alaska's Flag," with music composed by Elinor Dusenbury and words by Marie Drake, is the official song of the state. The words of the official song are as follows: Alaska's Flag

Eight stars of gold on a field of blue -

Alaska's flag. May it mean to you

The blue of the sea, the evening sky,

The mountain lakes, and the flow'rs nearby;

The gold of the early sourdough's dreams,

The precious gold of the hills and streams;

The brilliant stars in the northern sky,

The "Bear" - the "Dipper" - and, shining high,

The great North Star with its steady light,

Over land and sea a beacon bright.

Alaska's flag - to Alaskans dear,

The simple flag of a last frontier.



Sec. 44.09.045. - State motto.

The official motto of the State of Alaska is: North to the Future.



Sec. 44.09.050. - State flower.

The wild native forget-me-not is the state flower and floral emblem.



Sec. 44.09.060. - State bird.

The Alaska Willow Ptarmigan (Lagopus lagopus alascensis Swarth) is the official bird of the state.



Sec. 44.09.070. - State tree.

The Sitka spruce (picea sitchenensis), which is recognized as the most valuable tree species in Alaska and which is found in both national forests of the state, is the official tree of the state.



Sec. 44.09.075. - State marine mammal.

The bowhead whale is the state marine mammal.



Sec. 44.09.078. - State land mammal.

The moose (Alces alces) is the state land mammal.



Sec. 44.09.080. - State fish.

The king salmon (Oncorhynchus tshawytscha) is the official fish of the state.



Sec. 44.09.085. - State sport.

Dog mushing is the official sport of Alaska.



Sec. 44.09.090. - State medal for heroism.

(a) The governor is authorized to award a state medal for heroism directly or posthumously to any citizen of the state in recognition of a valorous and heroic deed performed in the saving of a life or for injury or death or threat of injury or death incurred in the service of the state or the citizen's community or on behalf of the health, welfare, or safety of other persons. The medal shall be awarded by the governor with an appropriate ceremony.

(b) The governor shall make arrangements for the designing of the medal for heroism through a statewide design competition participated in by the school children of the state.



Sec. 44.09.100. - State gem.

Jade is the official state gem.



Sec. 44.09.110. - State mineral.

Gold is the official state mineral.



Sec. 44.09.120. - State fossil.

The woolly mammoth (Mammuthus primigenius) is the official state fossil.



Sec. 44.09.130. - State insect.

The four spot skimmer dragonfly is the official state insect.






Chapter 44.12. - HOLIDAYS, AGENCY OFFICE HOURS, AND OFFICIAL LANGUAGE

Article 01 - LEGAL HOLIDAYS

Sec. 44.12.010. - Legal holidays.

(a) The following days are legal holidays:

(1) the first of January, known as New Year's Day;

(2) the third Monday of January, known as Martin Luther King, Jr.'s Birthday as provided in (b) of this section;

(3) the third Monday in February, known as Presidents' Day;

(4) the last Monday of March, known as Seward's Day;

(5) the last Monday in May, known as Memorial Day;

(6) the fourth of July, known as Independence Day;

(7) the first Monday in September, known as Labor Day;

(8) the 18th of October, known as Alaska Day;

(9) the 11th of November, known as Veterans' Day;

(10) the fourth Thursday in November, known as Thanksgiving Day;

(11) the 25th of December, known as Christmas Day;

(12) every Sunday;

(13) every day designated by public proclamation by the President of the United States or the governor of the state as a legal holiday.

(b) For employment purposes, Martin Luther King, Jr.'s Birthday is a legal holiday for state employees who

(1) are not covered by a collective bargaining agreement; or

(2) are covered by a collective bargaining agreement whose terms

(A) include by name Martin Luther King, Jr.'s Birthday; or

(B) have been amended to substitute a holiday on the third Monday of January for Martin Luther King, Jr.'s Birthday in place of another paid holiday.



Sec. 44.12.020. - Holiday falling on Sunday.

If a holiday listed in AS 44.12.010 , except AS 44.12.010 (a)(12), falls on a Sunday, Sunday and the following Monday are both legal holidays.



Sec. 44.12.025. - Holiday falling on Saturday.

If a holiday listed in AS 44.12.010 falls on a Saturday, the Saturday and the preceding Friday are both legal holidays for officers and employees of the state.






Article 02 - DESIGNATED DAYS OF HONOR

Sec. 44.12.030. - Wickersham Day.

August 24 is designated Wickersham Day in honor of James Wickersham, and is the occasion for school assemblies with appropriate programs, and other suitable observances and exercises by civic groups and the public in general.



Sec. 44.12.040. - Anthony J. Dimond Day.

November 30 is designated Anthony J. Dimond Day in honor of "Tony" Dimond, and shall be observed by appropriate school assemblies and programs, and other suitable observances and exercises by civic groups and the public at large.



Sec. 44.12.045. - Martin Luther King Day. [Repealed, Sec. 3 ch 109 SLA 1989].

Repealed or Renumbered



Sec. 44.12.050. - Ernest Gruening Day.

Ernest Gruening Day is established on February 6 of each year to honor Ernest Gruening, doctor, editor, and statesman, for a lifetime of service to the territory and state of Alaska and the nation. Ernest Gruening Day may be observed by suitable observances and exercises by civic groups and the public.



Sec. 44.12.055. - Bob Bartlett Day.

Bob Bartlett Day is established on April 20 of each year to honor E.L. "Bob" Bartlett, the "architect of Alaska statehood," for a lifetime of public service to Alaska and the nation. Bob Bartlett Day may be observed by suitable observances and exercises by civic groups and the public.



Sec. 44.12.060. - William A. Egan Day.

William A. Egan Day is established on October 8 of each year to honor William "Bill" Egan, the first governor of the state of Alaska, for a lifetime of service to the territory and state of Alaska. William A. Egan Day may be observed by suitable observances and exercises by civic groups and the public.



Sec. 44.12.065. - Elizabeth Peratrovich Day.

Elizabeth Peratrovich Day is established on February 16 of each year to honor Elizabeth Peratrovich, past Grand President of the Alaska Native Sisterhood, for her courageous, unceasing efforts to eliminate discrimination and bring about equal rights in Alaska. Elizabeth Peratrovich Day may be observed by suitable observances and exercises by civic groups and the public.



Sec. 44.12.070. - Alaska Flag Day.

Alaska Flag Day is established on July 9 of each year to honor the creation of the design of the official flag of the state by Benny Benson and its importance as a symbol of the state. Alaska Flag Day may be observed by suitable observances and exercises by civic groups and the public.



Sec. 44.12.072. - Alaska Day of Prayer.

The Alaska Day of Prayer is established on the first Thursday in May each year as an opportunity for residents of all faiths to join in united prayer to give thanks for blessings received, to request healing for wounds endured, to ask divine guidance for our leaders, and to bring wholeness to the citizens of our state and our nation.



Sec. 44.12.075. - Family day and family preservation month.

Family Day is established on May 1 of each year to celebrate the institution of the family. The month of May each year is established as Preservation of the Family Month to encourage the preservation of the institution of the family. Family Day and Preservation of the Family Month may be observed by suitable observances by families, such as a family discussion of the role of families, the rights and responsibilities of children and parents, and appropriate methods for the resolution of violent feelings in family conflict, and by exercises by civic groups and the public. In observance of Family Preservation Month, the Department of Health and Social Services shall encourage the prevention of child abuse and neglect in Alaska families.



Sec. 44.12.076. - Prisoners of War and Missing in Action Recognition Days.

(a) Former Prisoners of War Recognition Day is established on April 9 of each year to recognize and honor all former prisoners of war (POWs) from our nation's wars who have returned home. These POWs repeatedly demonstrated their devotion to duty, honor, and country, despite enduring captivity and sometimes brutal treatment by their captors. The governor shall issue a proclamation to commemorate the day, and the POW/MIA flag shall be flown that day at sites identified by the governor. Former POW Recognition Day may be observed by suitable observances and exercises by civic groups and the public.

(b) Prisoners of War and Missing in Action Recognition Day is established on the third Friday of September each year to honor all prisoners of war (POWs) and those missing in action (MIAs), unaccounted for from all our nation's wars or who died in captivity. These POWs and MIAs repeatedly demonstrated their devotion to duty, honor, and country, despite enduring captivity and sometimes brutal treatment by their captors. The fate of those unaccounted for and missing in action from our nation's wars causes considerable uncertainty for their families, friends, fellow soldiers, and veterans. This day is also an occasion for Alaskans to remember our country's enormous responsibility to do everything possible to account for those still missing in action. The governor shall issue a proclamation to commemorate the day, and the POW/MIA flag shall be flown that day at sites identified by the governor. POW and MIA Recognition Day may be observed by suitable observances and exercises by civic groups and the public.



Sec. 44.12.078. - Women Veterans Day.

Women Veterans Day is established on November 9 of each year to acknowledge and commemorate the sacrifices endured and valor displayed by American women veterans and to recognize their increasing role in the military. The governor shall issue a proclamation to commemorate Women Veterans Day. The day may be observed by suitable observances and exercises by civic groups and the public.



Sec. 44.12.080. - Pearl Harbor Remembrance Day.

Pearl Harbor Remembrance Day is established on December 7 of each year to commemorate the attack on Pearl Harbor on December 7, 1941, and to honor the individuals who died as a result of the attack. The governor shall issue a proclamation to commemorate the day and shall direct that the Alaska flag be flown at half-mast on that day. Pearl Harbor Remembrance Day may be observed by suitable observances and exercises by civic groups and the public.



Sec. 44.12.083. - Alaska Territorial Guard Day.

Alaska Territorial Guard Day is established on October 18 of each year to acknowledge and commemorate the service of the members of the Alaska Territorial Guard in defense of Alaska and the United States during World War II. The governor shall issue a proclamation to commemorate Alaska Territorial Guard Day. The day may be observed by suitable observances and exercises by civic groups and the public.



Sec. 44.12.085. - Dutch Harbor Remembrance Day.

Dutch Harbor Remembrance Day is established on June 3 of each year to commemorate the attack on Dutch Harbor on June 3, 1942, and to honor the individuals who died as a result of the attack and those inhabitants of Attu and Kiska who fell into enemy hands three days later and were held captive in Japan until the end of World War II. On Dutch Harbor Remembrance Day the many servicemen who died in 1943 while recapturing Attu and Kiska from the Japanese are also honored for their diligent service to the United States and to the state. The governor shall issue a proclamation to commemorate Dutch Harbor Remembrance Day and shall direct that the Alaska flag be flown at half-mast on that day. The day may be observed by suitable observances and exercises by civic groups and the public.



Sec. 44.12.090. - Juneteenth Day.

Juneteenth Day is established on the third Saturday in June each year to commemorate the abolition of slavery throughout the United States and its territories in 1865. The governor shall issue a proclamation to commemorate the day. On Juneteenth Day, citizens of the state are urged to reflect on the suffering endured by early African-Americans and to appreciate the unique freedom and equality enjoyed by all state citizens today.



Sec. 44.12.095. - Drunk Driving Victims Remembrance Day.

Drunk Driving Victims Remembrance Day is established on July 3 of each year to commemorate the victims of drunk driving. The governor shall issue a proclamation to commemorate the day. The day may be observed by suitable observances and exercises by civic groups and the public.



Sec. 44.12.098. - Avalanche Awareness Month.

The month of November each year is established as Avalanche Awareness Month. Avalanche Awareness Month may be observed by schools, community groups, and other public and private agencies and individuals with appropriate activities that increase the public's awareness of avalanche dangers, how to respond to avalanches, and the use of appropriate equipment in avalanche areas.






Article 03 - STATE AGENCY OFFICE HOURS

Sec. 44.12.200. - State agency office hours.

(a) It is the policy of the state that, to the extent practicable, state agency offices that are intended to provide services directly to the public shall schedule the hours of work of their employees so that the offices are open at the times most convenient to the individuals being served and staffed by employees working 40 hours per week. Each office shall review the preferences and needs of its clientele and shall recommend to the commissioner or other executive head of the state agency the most suitable hours of operation for that specific location. Each office shall periodically review its hours of operation.

(b) In this section, "state agency" means a department, institution, board, commission, division, authority, public corporation, committee, or other administrative unit of the executive branch of state government, including the University of Alaska, the Alaska Railroad Corporation, and the Alaska Aerospace Development Corporation.






Article 04 - OFFICIAL LANGUAGE

Sec. 44.12.300. - Findings and purpose.

The people of the State of Alaska find that English is the common unifying language of the State of Alaska and the United States of America, and declare a compelling interest in promoting, preserving and strengthening its use.



Sec. 44.12.310. - Official language.

The English language is the official language of the State of Alaska.



Sec. 44.12.320. - Scope.

The English language is the language to be used by all public agencies in all government functions and actions. The English language shall be used in the preparation of all official public documents and records, including all documents officially compiled, published or recorded by the government.



Sec. 44.12.330. - Applicability.

AS 44.12.300 - 44.12.390 apply to the legislative and executive branches of the State of Alaska and all political subdivisions, including all departments, agencies, divisions and instrumentalities of the State, the University of Alaska, all public authorities and corporations, all local governments and departments, agencies, divisions, and instrumentalities of local governments, and all government officers and employees.



Sec. 44.12.340. - Exceptions.

(a) The government, as defined in AS 44.12.330 , may use a language other than English when necessary for the following purposes:

(1) to communicate health and safety information or when an emergency requires the use of a language other than English;

(2) to teach another language to students proficient in English;

(3) to teach English to students of limited English proficiency;

(4) to promote international relations, trade, commerce, tourism or sporting events;

(5) to protect the constitutional and legal rights of criminal defendants;

(6) to serve the needs of the judicial system in civil and criminal cases in compliance with court rules and orders;

(7) to investigate criminal activity and protect the rights of crime victims;

(8) to the extent necessary to comply with federal law, including the Native American Languages Act;

(9) to attend or observe religious ceremonies;

(10) to use non-English terms of art, names, phrases, or expressions included as part of communications otherwise in English; and

(11) to communicate orally with constituents by elected public officials and their staffs, if the public official or staff member is already proficient in a language other than English.

(b) An individual may provide testimony or make a statement to the government in a language other than English, if the individual is not an officer or employee of the government, and if the testimony or statement is translated into English and included in the records of the government.



Sec. 44.12.350. - Public accountability.

All costs related to the preparation, translation, printing, or recording of documents, records, brochures, pamphlets, flyers, or other material in languages other than English shall be defined as a separate line item in the budget of every governmental agency, department, or office.



Sec. 44.12.360. - Non-denial of employment or services.

(a) No governmental entity shall require knowledge of a language other than English as a condition of employment unless the requirements of the position fall within one of the exceptions provided in AS 44.12.340, and facility in another language is a bona fide job qualification required to fulfill a function included within one of the exceptions.

(b) No person may be denied services, assistance, benefits, or facilities, directly or indirectly provided by the government, because that person communicates only in English.



Sec. 44.12.370. - Private sector excluded.

AS 44.12.300 - 44.12.390 shall not be construed in any way that infringes upon the rights of persons to use languages other than English in activities or functions conducted solely in the private sector, and the government may not restrict the use of language other than English in such private activities or functions.



Sec. 44.12.380. - Private cause of action authorized.

Any person may bring suit against any governmental entity to enforce the provisions of AS 44.12.300 - 44.12.390.



Sec. 44.12.390. - Severability.

The provisions of AS 44.12.300 - 44.12.390 are independent and severable, and if any provision of AS 44.12.300 - 44.12.390, or the applicability of any provision to any person or circumstance, shall be held to be invalid by a court of competent jurisdiction, the remainder of AS 44.12.300 - 44.12.390 shall not be affected and shall be given effect to the fullest extent practicable.









Chapter 44.15. - ORGANIZATION OF EXECUTIVE BRANCH



Chapter 44.17. - ORGANIZATION AND ADMINISTRATION OF DEPARTMENTS

Sec. 44.17.005. - Offices and departments.

There are in the state government the following principal offices and departments:

(1) Office of the Governor

(2) Department of Administration

(3) Department of Law

(4) Department of Revenue

(5) Department of Education and Early Development

(6) Department of Health and Social Services

(7) Department of Labor and Workforce Development

(8) Department of Commerce, Community, and Economic Development

(9) Department of Military and Veterans' Affairs

(10) Department of Natural Resources

(11) Department of Fish and Game

(12) Department of Public Safety

(13) Department of Transportation and Public Facilities

(14) Department of Environmental Conservation

(15) Department of Corrections.



Sec. 44.17.010. - Delegation of functions.

The principal executive officer of each state department may assign the functions vested in the department to subordinate officers and employees.



Sec. 44.17.020. - Divisions.

The principal executive officer of each department may, with the approval of the governor, establish divisions or other administrative or organization units within the department in the interests of economy and efficiency and in accord with sound administrative principles and practices.



Sec. 44.17.030. - Regulations.

The principal executive officer of each department may adopt regulations, consistent with law or regulations established by the governor, for

(1) the administration of the department;

(2) the conduct of employees;

(3) the distribution and performance of business; and

(4) the custody, use, and preservation of the records, documents, and property pertaining to department business.



Sec. 44.17.040. - Department staffs.

The principal executive officer of each department may establish necessary subordinate positions, make appointments to these positions, and remove persons appointed within the limitations of appropriations and subject to state personnel laws. Each person appointed to a subordinate position established by the principal executive officer is under the supervision, direction, and control of the officer.



Sec. 44.17.050. - Continuation of functions.

Each department exercising the functions, powers, and duties of a former department or agency is, for the purpose of succession to all rights, powers, duties, and obligations of the former department or agency, considered a continuation of the former department or agency. If a former agency is referred to by law, contract, or document, the reference is considered to apply to the department now exercising the functions of the former agency.



Sec. 44.17.060. - Unassigned functions.

Administrative functions established by law that are not assigned by law to any department shall be assigned by the governor to that department which, in accordance with the organization of state government, can most appropriately and effectively perform the activity.



Sec. 44.17.070. - Reorganization by department heads.

Subject to state personnel laws and the approval of the commissioner of administration, the principal executive officer of each department may, in the interest of improved management, abolish unnecessary offices and positions, transfer officers and employees between positions, and change the duties, titles, and compensation of existing offices and positions.



Sec. 44.17.080. - Appearance before the legislature.

The principal executive officer of each department and each employee of a department of the state government may not appear before the legislature to present requests or information pertaining to appropriations or revenue bills unless called upon to do so by the legislature or by a committee of the legislature.






Chapter 44.19. - OFFICE OF THE GOVERNOR

Article 01 - POWERS AND DUTIES

Sec. 44.19.010. - Office of the Governor.

The Office of the Governor includes the lieutenant governor, the budget officer, and the staff that the governor finds necessary to administer the executive powers of the state.



Sec. 44.19.015. - State budget.

The governor shall direct the preparation and administration of the state budget.



Sec. 44.19.017. - International trade.

(a) The Office of the Governor is authorized to foster the growth of

(1) trade between Alaska and foreign countries; and

(2) international trade within the state and administer Alaska foreign offices.

(b) The governor shall maintain foreign offices, including an office located in Tokyo, Japan and Seoul, Republic of Korea. The foreign offices shall serve as outlets for information related to economic development, resources, and trade and as contact points for government and private industry of Alaska and the Pacific Rim nations of Asia and other foreign countries to promote and maintain trade between the state and those countries.

(c) The governor shall staff the foreign offices with persons the governor selects based on their experience, training, and linguistic ability. The governor shall solicit ideas from the legislature regarding desirable staff qualifications and its recommendations of persons to staff the offices. The governor may hire additional personnel as necessary.

(d) The governor shall direct all state agencies, and request the federal government and private industry, to provide necessary reports, brochures, and information requested by the governor.

(e) The governor shall prepare a report annually on the activities and accomplishments of the Office of the Governor under this section and notify the legislature that the report is available.

(f) The expenses of operating the activities of the Office of the Governor under this section, including its foreign offices, shall be included in appropriations made to the Office of the Governor.



Sec. 44.19.020. - Duties of the lieutenant governor.

The lieutenant governor shall

(1) administer state election laws;

(2) appoint notaries public;

(3) adopt regulations under AS 44.62 (Administrative Procedure Act) that establish for the broadcasting of notices under AS 44.62.190 and 44.62.310(e) the frequency of the broadcasts, appropriate broadcast times, and the locations for the broadcasts; the regulations must be reasonably calculated to provide the widest possible exposure of the notices.



Sec. 44.19.022. - Custodian of state seal.

The lieutenant governor is the custodian of the state seal.



Sec. 44.19.023. - State museum managementl [Repealed, E.O. No. 34 (1974)].

Repealed or Renumbered



Sec. 44.19.024. - Fees for issuing certificate.

For issuing each certificate with the seal of the state affixed, the lieutenant governor shall collect a fee of $5 for each certificate.



Sec. 44.19.025. - [Renumbered as AS 44.99.001 ].

Repealed or Renumbered



Sec. 44.19.026. - Designation of temporary substitute for lieutenant governor.

The lieutenant governor may designate a head of a principal executive department, or more than one such officer in the alternative, who shall temporarily be custodian of the state seal and perform the authenticating functions of the lieutenant governor during such time as the lieutenant governor succeeds to the office of governor, acts as governor, is absent from the state, or otherwise is not available at the state capital to perform the above authenticating functions. The designation shall be in writing, signed by the lieutenant governor, and filed in the office of the lieutenant governor. The designation is effective until revoked by a later designation executed and filed in the same manner.



Sec. 44.19.028. - Interim boards.

The governor may establish the interim advisory boards, councils, and commissions the governor considers necessary. The governor may prescribe the functions and authority of interim boards, councils, and commissions and fix the compensation of their members. An interim board, council, or commission remains in existence only until the adjournment of the next regular or reconvened session of the legislature.



Sec. 44.19.030. - Printing governor's message.

Sec. 44.19.030. Printing governor's message.

The governor shall have the governor's message printed and distributed to each member of the legislature within 24 hours after it is delivered or with all possible speed.



Sec. 44.19.035. - Jones Act repeal.

The governor shall use best efforts and all appropriate means to persuade the United States Congress to repeal 46 U.S.C. 861, et seq., known as the Jones Act.






Article 02 - SUCCESSION

Sec. 44.19.040. - Appointment of successor to lieutenant governor.

After taking an initial term of office, the governor shall appoint, from among the officers who head the principal departments of the state government or otherwise, a person to succeed to the office of lieutenant governor if the office of lieutenant governor becomes vacant. The appointment is subject to confirmation by a majority of the members of the legislature meeting in joint session. The person designated and confirmed is next in line for succession to the office of lieutenant governor, subject to the pleasure of the governor. If the person designated and confirmed is removed from or vacates the appointment, the governor shall appoint a successor subject to confirmation in the same manner as the person initially appointed.



Sec. 44.19.042. - Succession to office.

If a vacancy occurs in the office of governor and the regularly elected lieutenant governor succeeds to the office of governor as provided by art. III, Sec. 11, of the constitution, or if the office of lieutenant governor otherwise becomes vacant, the person designated as next successor to the office of lieutenant governor as provided in AS 44.19.040 succeeds to the office of lieutenant governor for the remainder of the term vacated, or until a special election is held. When the person appointed under AS 44.19.040 succeeds to the office of lieutenant governor, the governor shall appoint a person to succeed to the office of lieutenant governor in case of a subsequent vacancy.



Sec. 44.19.044. - Special election in case of second vacancy in office of governor.

If the regularly elected lieutenant governor succeeds to the office of governor as provided in the constitution and thereafter, during the same regular gubernatorial term, the office of governor again becomes vacant, the appointed lieutenant governor succeeds to the office of acting governor until a special election to elect a governor and lieutenant governor is held.



Sec. 44.19.045. - [Renumbered as AS 44.19.024 ].

Repealed or Renumbered



Sec. 44.19.046. - Simultaneous vacancies.

If vacancies in the office of governor and the office of lieutenant governor occur simultaneously, the person appointed under AS 44.19.040 succeeds directly to the office of acting governor until successors to the respective offices are elected in a special election.



Sec. 44.19.048. - 44.19.052. - Disaster and emergency relief funds. [Repealed, Sec. 18 ch 178 SLA 1990. For current law, see AS 26.23.300 - 26.23.400].

Repealed or Renumbered



Sec. 44.19.054. - 44.19.062. - State Geographic Board. [Repealed, E.O. No. 83, Sec. 20 (1993)].

Repealed or Renumbered



Sec. 44.19.064. - 44.19.068. - International Development Commission. [Repealed, Sec. 2 ch 97 SLA 1986].

Repealed or Renumbered



Sec. 44.19.070. - Administrationl [Repealed, Sec. 2 ch 97 SLA 1986. Former AS 44.19.070 was renumbered as AS 44.19.030 in 1980].

Repealed or Renumbered



Sec. 44.19.072. - Duties of commissionl [Repealed, Sec. 2 ch 97 SLA 1986].

Repealed or Renumbered



Sec. 44.19.074. - Alaska State Office. [Repealed, E.O. No. 57, Sec. 4 (1984)].

Repealed or Renumbered



Sec. 44.19.075. - Alaska foreign offices established. [Repealed, E.O. No. 79, Sec. 5 (1991)].

Repealed or Renumbered



Sec. 44.19.076. - 44.19.078 - l Personnel; information. [Repealed, E.O. No. 57, Sec. 4 (1984)].

Repealed or Renumbered



Sec. 44.19.080. - Annual report. [Repealed, E.O. No. 57, Sec. 4 (1984). Former AS 44.19.080 was renumbered as AS 44.99.002 in 1980].

Repealed or Renumbered



Sec. 44.19.082. - Expenses. [Repealed, E.O. No. 57, Sec. 4 (1984)].

Repealed or Renumbered



Sec. 44.19.084. - 44.19.089 - l Commission for Northern Operations of Rail Transportation and Highways. [Repealed, Sec. 96 ch 59 SLA 1982].

Repealed or Renumbered



Sec. 44.19.090. - Powers and duties. [Repealed, Sec. 96 ch 59 SLA 1982. Former AS 44.19.090 was renumbered as AS 44.99.003 in 1980].

Repealed or Renumbered



Sec. 44.19.100. - Report. [Repealed, Sec. 96 ch 59 SLA 1982. Former AS 44.19.100 was renumbered as AS 44.99.004 in 1980].

Repealed or Renumbered



Sec. 44.19.101. - 44.19.105 - l Rural Affairs Commission. [Repealed, Sec. 13 ch 43 SLA 1994].

Repealed or Renumbered



Sec. 44.19.110. - 44.19.114 - l Establishment of the commission; membership of the commission; compensation and per diem. [Repealed, Sec. 24 ch 22 SLA 2001].

Repealed or Renumbered



Sec. 44.19.115. - [Renumbered as AS 44.99.006 ].

Repealed or Renumbered



Sec. 44.19.116. - 44.19.122 - l Grants and other aid; commission as state planning agency; duties of state planning agency. [Repealed, Sec. 24 ch 22 SLA 2001].

Repealed or Renumbered



Sec. 44.19.123. - 44.19.130 - l Involvement of Young People in Government. [Repealed, Sec. 13 ch 43 SLA 1994].

Repealed or Renumbered



Sec. 44.19.131. - 44.19.135. - Commission on the Conference of the Law of the Sea. [Repealed, Sec. 2 ch 97 SLA 1986].

Repealed or Renumbered



Sec. 44.19.140. - Powers. [Repealed, Sec. 2 ch 97 SLA 1986. Former AS 44.19.140 was renumbered as AS 44.19.044 in 1980].

Repealed or Renumbered






Article 03 - OFFICE OF MANAGEMENT AND BUDGET

Sec. 44.19.141. - Alaska office of management and budget.

There is in the Office of the Governor the Alaska office of management and budget.



Sec. 44.19.142. - Director.

The office of management and budget is administered by a director who is appointed by, and serves at the pleasure of, the governor.



Sec. 44.19.143. - Personnel.

The director shall employ such personnel as may be necessary to carry out the provisions of AS 44.19.141 - 44.19.152 and the relevant provisions of AS 37.07.



Sec. 44.19.144. - Powers and duties of the director.

(a) The director shall

(1) supervise and administer the activities of the office;

(2) advise the governor on matters of comprehensive state planning.

(3) [Repealed, Sec. 35 ch 126 SLA 1994].

(b) The director may

(1) with the written concurrence of the governor, enter into contracts and subcontracts on behalf of the state to carry out the provisions of AS 44.19.141 - 44.19.152; contracting under this paragraph is governed by AS 36.30 (State Procurement Code);

(2) act for the state in the initiation, investigation, evaluation of or participation in any program relative to the stated purpose of AS 44.19.141 - 44.19.152 that may involve more than one government or governmental unit;

(3) on behalf of the state, accept and expend any gifts or grants made to the state with the approval of the governor when the gifts or grants were made for the purposes of furthering the objectives of the office.



Sec. 44.19.145. - Functions and duties of the office; authority to establish coordinating and advisory planning groups.

(a) The office shall

(1) provide technical assistance to the governor and the legislature in identifying long range goals and objectives for the state and its political subdivisions;

(2) prepare and maintain a state comprehensive development plan;

(3) provide information and assistance to state agencies to aid in governmental coordination and unity in the preparation of agency plans and programs;

(4) review planning within state government as may be necessary for receipt of federal, state, or other funds;

(5) participate with other countries, provinces, states, or subdivisions of them in international or interstate planning, and assist the state's local governments, governmental conferences, and councils in planning and coordinating their activities;

(6) encourage educational and research programs that further state planning and development, and provide administrative and technical services for them;

(7) publish statistical information or other documentary material that will further the provisions and intent of AS 44.19.141 - 44.19.152;

(8) assist the governor and the Department of Commerce, Community, and Economic Development in coordinating state agency activities that have an effect on the solution of local and regional development problems;

(9) serve as a clearinghouse for information, data, and other materials that may be helpful or necessary to federal, state, or local governmental agencies in discharging their respective responsibilities or in obtaining federal or state financial or technical assistance;

(10) review all proposals for the location of capital improvements by any state agency and advise and make recommendations concerning location of these capital improvements;

(11) [Repealed, E.O. No. 106, Sec. 15 (2003)].

(12) conduct internal audits of agencies and programs within the executive branch of state government.

(b) The office shall, in carrying out its functions, consult with local, regional, state and federal officials, private groups and individuals, and with officials of other countries, provinces, and states, and may hold public hearings to obtain information for the purpose of carrying out the provisions of AS 44.19.141 - 44.19.152.

(c) The governor may establish coordinating or advisory planning groups.

(d) The office shall

(1) coordinate its services and activities with those of other state departments and agencies to the fullest extent possible to avoid duplication;

(2) [Repealed, Sec. 35 ch 126 SLA 1994].

(3) cooperate with the University of Alaska and other appropriate public and private institutions in research and investigations.



Sec. 44.19.147. - Internal audit records.

The office shall keep a complete file of internal audit reports resulting from audits conducted under AS 44.19.145 (a), and a complete file of the internal audit work papers and other related supportive material. Internal audit work papers and other related supportive material are confidential, and internal audit reports are confidential until released by the governor. However, internal audit work papers and other related supportive material containing information, data, estimates, and statistics obtained during the course of an audit conducted under AS 44.19.145 (a) may be kept confidential only to the extent required by law applicable to the agency from which the material is or was obtained.



Sec. 44.19.150. - [Renumbered as AS 44.19.046 ].

Repealed or Renumbered



Sec. 44.19.152. - Definitions.

In AS 44.19.141 - 44.19.152,

(1) "director" means the director of the office of management and budget;

(2) "office" means the Alaska office of management and budget.



Sec. 44.19.155. - 44.19.162 - l Alaska Coastal Policy Council. [Repealed, E.O. No. 106, Sec. 15 (2003). For current law, see AS 46.39].

Repealed or Renumbered



Sec. 44.19.165. - 44.19.171 - l Alaska Women's Commission. [Repealed, E.O. No. 84, Sec. 9 (1993). For current law, see AS 44.19.601 ].

Sec. 44.19.165. - 44.19.171l Alaska Women's Commission. [Repealed, E.O. No. 84, Sec. 9 (1993). For current law, see AS 44.19.601 ].

Repealed or Renumbered



Sec. 44.19.173. - [Repealed, Sec. 1 ch 63 SLA 1975].

Repealed or Renumbered



Sec. 44.19.175. - Powers and duties. [Repealed, E.O. No. 84, Sec. 9 (1993)].

Repealed or Renumbered



Sec. 44.19.177. - [Renumbered as AS 44.19.049 ].

Repealed or Renumbered



Sec. 44.19.179. - [Renumbered as AS 44.19.052 ].

Repealed or Renumbered



Sec. 44.19.180. - Annual report. [Repealed, E.O. No. 84, Sec. 9 (1993)].

Repealed or Renumbered



Sec. 44.19.181. - 44.19.188 - l Yukon-Taiya Commission. [Repealed, Sec. 13 ch 43 SLA 1994].

Repealed or Renumbered



Sec. 44.19.189. - [Repealed, E.O. No. 46, Sec. 2 (1980)].

Repealed or Renumbered



Sec. 44.19.190. - Commission on transportation. [Repealed, Sec. 2 ch 97 SLA 1986. Former AS 44.19.190 was repealed by Sec. 10 ch 200 SLA 1972].

Repealed or Renumbered



Sec. 44.19.191. - Powers and duties. [Repealed, Sec. 2 ch 97 SLA 1986. Former AS 44.19.191 was renumbered as AS 44.47.160 in 1980].

Repealed or Renumbered



Sec. 44.19.192. - Staff. [Repealed, Sec. 2 ch 97 SLA 1986].

Repealed or Renumbered



Sec. 44.19.200. - 44.19.210 - l Local Affairs Agency. [Repealed, Sec. 10 ch 200 SLA 1972. For current provisions, see generally AS 44.47].

Repealed or Renumbered



Sec. 44.19.220. - 44.19.240 - l Rural Development. [Repealed, Sec. 1 ch 69 SLA 1964. For current provisions, see AS 44.47.130 - 44.47.190].

Repealed or Renumbered



Sec. 44.19.250. - [Renumbered as AS 44.47.565 ].

Repealed or Renumbered



Sec. 44.19.251. - 44.19.265 - l Alaska Research Policy Act. [Repealed, E.O. No. 90 Sec. 5 (1994)].

Repealed or Renumbered



Sec. 44.19.270. - 44.19.340. - [Renumbered as AS 44.47.569 - 44.47.583].

Repealed or Renumbered



Sec. 44.19.350. - 44.19.440. - [Renumbered as AS 44.19.054 - 44.19.072].

Repealed or Renumbered



Sec. 44.19.441. - 44.19.449. - Equal Employment Opportunity. [Repealed, E.O. No. 78, Sec. 4 (1991)].

Repealed or Renumbered



Sec. 44.19.450. - 44.19.458 - l Office of Equal Employment Opportunity. [Repealed, E.O. No. 104, Sec. 4 (2003). For current law, see AS 39.28].

Repealed or Renumbered



Sec. 44.19.460. - [Renumbered as AS 44.31.100 ].

Repealed or Renumbered



Sec. 44.19.461. - , 44.19.466l Alaska Historical Commission. [Repealed, E.O. No. 43, Sec. 2 (1980). For current law, see AS 44.35.300 - 44.35.380].

Repealed or Renumbered



Sec. 44.19.470. - [Renumbered as AS 44.31.110 ].

Repealed or Renumbered



Sec. 44.19.471. - , 44.19.476. [Repealed, E.O. No. 43, Sec. 2 (1980)].

Repealed or Renumbered



Sec. 44.19.480. - [Renumbered as AS 44.31.120 ].

Repealed or Renumbered



Sec. 44.19.481. - , 44.19.486. [Repealed, E.O. No. 43, Sec. 2 (1980)].

Repealed or Renumbered



Sec. 44.19.490. - [Renumbered as AS 44.31.130 ].

Repealed or Renumbered



Sec. 44.19.491. - , 44.19.496. [Repealed, E.O. No. 43, Sec. 2 (1980)].

Repealed or Renumbered



Sec. 44.19.500. - [Renumbered as AS 44.31.140 ].

Repealed or Renumbered



Sec. 44.19.501. - [Repealed, E.O. No. 43, Sec. 2 (1980)].

Repealed or Renumbered






Article 04 - TELECOMMUNICATIONS INFORMATION COUNCIL

Sec. 44.19.502. - 44.19.506 - l Telecommunications Information Council; Powers and duties; Court system. [Repealed, E.O. No. 113 Sec. 18 (2005)].

Repealed or Renumbered



Sec. 44.19.510. - [Renumbered as AS 44.31.150 ].

Repealed or Renumbered



Sec. 44.19.519. - Definitions. [Repealed, E.O. No. 113 Sec. 18 (2005)].

Repealed or Renumbered



Sec. 44.19.520. - [Renumbered as AS 44.31.160 ].

Repealed or Renumbered



Sec. 44.19.521. - 44.19.529. - Alaska Commission on Children and Youth. [Repealed by E.O. No. 84, Sec. 9 (1993). For current law, see AS 44.19.601].

Repealed or Renumbered



Sec. 44.19.530. - 44.19.560. - [Renumbered as AS 44.31.170 - 44.31.200].

Repealed or Renumbered



Sec. 44.19.561. - 44.19.577. - [Repealed, Sec. 3 ch 73 SLA 1990].

Repealed or Renumbered



Sec. 44.19.580. - Rural Development Agency. [Repealed, Sec. 10 ch 200 SLA 1972. For current law, see AS 44.47.130 - 44.47.190].

Repealed or Renumbered



Sec. 44.19.581. - [Renumbered as AS 44.99.009 ].

Repealed or Renumbered



Sec. 44.19.590. - [Repealed, Sec. 10 ch 200 SLA 1972].

Repealed or Renumbered



Sec. 44.19.591. - [Renumbered as AS 44.99.010 ].

Repealed or Renumbered



Sec. 44.19.600. - 44.19.620 - l [Repealed, Sec. 10 ch 200 SLA 1972].

Repealed or Renumbered






Article 05 - ALASKA HUMAN RELATIONS COMMISSION

Sec. 44.19.600. - Creation of commission; composition.

(a) There is created in the Office of the Governor the Alaska Human Relations Commission.

(b) The commission consists of two executive-branch members and seven public members, appointed by the governor, who serve at the pleasure of the governor.

(c) At least one public member must be a person who manages a household that includes the person's spouse and at least one child and who is not otherwise employed. At least one public member must be under the age of 21 at the time of appointment.



Sec. 44.19.602. - Appointment; officers.

(a) The members shall be appointed on a nonpartisan and nondiscriminatory basis by the governor. In making the appointments, the governor shall give due consideration to

(1) the recommendations made by civic organizations, women's organizations, educational and vocational groups, employer groups, labor unions, church groups, homemaker's clubs and organizations, and other groups having an interest in the welfare and status of women;

(2) statewide geographical representation of the commission;

(3) minority and low-income representation;

(4) representation of senior citizens, persons with disabilities, and persons from a variety of occupational categories; and

(5) representation of persons with different marital statuses and persons with various numbers of children.

(b) The commission shall elect one of its members as chair. The chair may appoint other officers as necessary.



Sec. 44.19.604. - Terms of office; compensation.

(a) The term of office of a member of the commission is three years. Terms shall be staggered. A member may not serve more than six consecutive years.

(b) A vacancy shall be filled in the same manner as the original appointment. A person appointed to a vacancy serves for the unexpired portion of a term.

(c) Public members of the commission receive no compensation for their services but are entitled to per diem and travel allowances authorized by law for other boards and commissions.



Sec. 44.19.606. - Meetings.

A majority of the members constitutes a quorum for conducting business and exercising the powers of the commission. The commission shall meet at the call of the chairperson, at the request of the majority of the members, or at a regularly scheduled time as determined by a majority of the members.



Sec. 44.19.608. - Purpose and powers relating to women's issues.

Sec. 44.19.608. Purpose and powers relating to women's issues.

(a) A purpose of the commission is to improve the status of women in the state by conducting research, by serving as a referral service for information and education that will help women avail themselves of existing resources to meet their needs, and by making and implementing recommendations on the opportunities, needs, problems, and contributions of women in the state including

(1) education;

(2) homemaking;

(3) civil and legal rights; and

(4) labor and employment.

(b) To accomplish this purpose, the commission may

(1) act as a clearinghouse and coordinating body for government and nongovernment information relating to the status of women;

(2) cooperate with public and private agencies in joint efforts to study and resolve problems relating to the status of women in Alaska;

(3) accumulate and compile information concerning discrimination against women;

(4) disseminate the results of research and compilation of data acquired under (3) of this subsection by publication and other methods such as public hearings, conferences, and seminars;

(5) study and analyze all facts relating to Alaska laws, regulations, and guidelines with respect to equal protection for women under the state constitution;

(6) recommend legislative and administrative action on equal treatment and opportunities for women;

(7) encourage women to utilize their capabilities and to assume leadership roles;

(8) encourage the development of regional and municipal women's councils or commissions.



Sec. 44.19.610. - Duties relating to children's issues.

Sec. 44.19.610. Duties relating to children's issues.

(a) The commission shall develop a comprehensive statewide plan that identifies the needs of children and youth, individually and as they relate to their families, and make recommendations to enhance their quality of life. In meeting this charge, the commission may

(1) recommend the services and programs that should be available for children and families in the areas of child care, health, social services, education, special education, child protection, parent and staff training, nutrition, poverty, mental health, safety, and employment of youth;

(2) identify the service needs of children and where gaps and overlaps in services exist;

(3) monitor the emerging needs of and problems facing children, and develop effective, comprehensive, and coordinated strategies to address those needs and problems;

(4) develop and recommend adoption of a process for monitoring and evaluating children's programs;

(5) provide opportunities for the public to participate in the planning and development of children's programs and policies;

(6) receive and act upon requests for recommendations from parents, state officials, members of state advisory committees, legislators, representatives of the state court system, and providers of children's services on matters related to children and youth;

(7) meet with and make recommendations to state officials and members of advisory committees who are responsible for the expenditure of state and federal money and provide recommendations to the legislature and the department on structural and procedural changes, contracting of services, establishment of standards, and the consolidation of efforts designed to deliver services in a more cost-effective manner;

(8) serve as a statewide clearinghouse for government and nongovernment programs and resources relating to children, youth, and families;

(9) serve as an advocate for the interests of children by informing the public, including leaders of the business community, educators, local and state officials, the legal system, and the communications media of the nature and scope of problems faced by children;

(10) coordinate efforts and consult and cooperate with persons, departments, organizations, and groups, including other boards and commissions, interested in the problems and concerns of children and youth; and

(11) make recommendations to the governor, legislature, and state officials with respect to legislation, regulations, and appropriations for programs or services that benefit children and youth.



Sec. 44.19.612. - General powers.

The commission may

(1) use voluntary and uncompensated services of private persons and organizations as may be made available to the commission;

(2) select and retain the services of consultants whose advice is considered necessary to assist the commission in obtaining information;

(3) establish standing committees among the members to investigate and make recommendations on various areas of concern;

(4) create task forces composed of commission members and other experts as needed;

(5) hold public hearings;

(6) establish and maintain an office in Anchorage, or at a location determined to be the most appropriate location by a majority vote of the commission, and hire an executive director and technical and clerical staff that are necessary to perform the duties of the commission;

(7) accept monetary gifts or grants from the federal government or an agency of it, from any charitable foundation or professional association or from any other reputable sources for implementation of any program necessary or desirable for carrying out the purposes of the commission;

(8) take other actions reasonably necessary to carry out the duties of the commission.



Sec. 44.19.614. - Methodology.

(a) When conducting research, acting as a referral service, serving as a forum for ideas, and developing recommendations related to the welfare of women, the commission shall solicit and consider information and views from a variety of constituencies in order to represent the broad spectrum of diversity that exists with respect to possible approaches for meeting women's needs in the state.

(b) In formulating the strategy to address the needs of and problems facing children, the commission shall actively solicit advice and information from children and youth of all ages and socioeconomic backgrounds. The commission shall also seek advice and information from parents and children's services providers, including those with expertise in the areas of mental health, health care, prenatal care, adolescent drug and alcohol treatment, education, special education, early childhood education, early childhood special education, nonprofit funding sources, child abuse and neglect, domestic violence, child care, dependence, delinquency and the justice system, minority issues, and family support systems.



Sec. 44.19.616. - Annual report.

The commission shall prepare and publish an annual report on the status of children and women in the state, the commission's proceedings for the previous calendar year, and its recommendations and proposals for change. The commission shall provide the governor with copies of the report by the 15th day of each regular legislative session and notify the legislature that the report is available.



Sec. 44.19.618. - Technical assistance and staff support.

The executive branch departments shall cooperate with the commission and provide technical assistance to the commission upon the request of the commission. The commission may use legal, technical, secretarial, and administrative services as may be provided by the governor.



Sec. 44.19.620. - 44.19.627 - l Establishment of council, appointment, compensation, officers, meetings, council as state planning entity, functions of council, and administration. [Repealed, Sec. 85 ch 58 SLA 1999].

Repealed or Renumbered



Sec. 44.19.635. - 44.19.639 - l Alaska Seismic Hazards Safety Commission. [Repealed, E.O. No. 105, Sec. 4 (2003). For current law, see AS 44.37.065 - 44.37.069].

Repealed or Renumbered



Sec. 44.19.640. - 44.19.680 - l [Renumbered as AS 44.19.074 - 44.19.082].

Repealed or Renumbered



Sec. 44.19.700. - 44.19.714. - [Renumbered as AS 44.19.084 - 44.19.100].

Repealed or Renumbered



Sec. 44.19.720. - 44.19.728. - [Renumbered as AS 44.19.101 - 44.19.105].

Repealed or Renumbered



Sec. 44.19.738. - 44.19.744 - l Governor's Planning Council on the Administration of Criminal Justice. [Repealed, Sec. 2 ch 88 SLA 1971. For current law, see AS 44.19.110 - 44.19.122].

Sec. 44.19.738. - 44.19.744l Governor's Planning Council on the Administration of Criminal Justice. [Repealed, Sec. 2 ch 88 SLA 1971. For current law, see AS 44.19.110 - 44.19.122].

Repealed or Renumbered



Sec. 44.19.746. - 44.19.758. - [Renumbered as AS 44.19.110 - 44.19.122].

Repealed or Renumbered



Sec. 44.19.760. - 44.19.775 - l State-Federal Natural Resources Land Use Planning Commission. [Repealed, Sec. 2 ch 181 SLA 1972].

Repealed or Renumbered



Sec. 44.19.777. - 44.19.787. - [Renumbered as AS 44.19.123 - 44.19.130].

Repealed or Renumbered



Sec. 44.19.789. - 44.19.799. - [Renumbered as AS 44.19.131 - 44.19.140].

Repealed or Renumbered



Sec. 44.19.800. - 44.19.850 - l Alaska Safety Council. [Repealed, Sec. 20 ch 241 SLA 1976].

Repealed or Renumbered



Sec. 44.19.870. - 44.19.881. - [Renumbered as AS 44.19.141 - 44.19.152].

Repealed or Renumbered



Sec. 44.19.890. - [Repealed, Sec. 3 ch 219 SLA 1970].

Repealed or Renumbered



Sec. 44.19.891. - 44.19.894. - [Renumbered as AS 44.19.155 - 44.19.162].

Repealed or Renumbered



Sec. 44.19.900. - 44.19.950 - l Alaska State Council on the Arts. [Repealed, E.O. No. 44 (1980). For current provisions, see AS 44.27.040 - 44.27.060].

Repealed or Renumbered



Sec. 44.19.955. - Commission on the Status of Women. [Repealed, Sec. 11 ch 42 SLA 1972].

Repealed or Renumbered



Sec. 44.19.956. - 44.19.959. - [Renumbered as AS 44.19.165 - 44.19.168].

Repealed or Renumbered



Sec. 44.19.960. - [Repealed, Sec. 11 ch 42 SLA 1972].

Repealed or Renumbered



Sec. 44.19.961. - 44.19.964. - [Renumbered as AS 44.19.169 - 44.19.175].

Repealed or Renumbered



Sec. 44.19.965. - [Repealed, Sec. 11 ch 42 SLA 1972].

Repealed or Renumbered



Sec. 44.19.966. - [Renumbered as AS 44.19.180 ].

Repealed or Renumbered



Sec. 44.19.970. - 44.19.999. - [Repealed, Sec. 11 ch 42 SLA 1972].

Repealed or Renumbered









Chapter 44.20. - YUKON - TAIYA COMMISSION



Chapter 44.21. - DEPARTMENT OF ADMINISTRATION

Article 01 - DEPARTMENT FUNCTIONS

Sec. 44.21.010. - Commissioner of administration.

The principal executive officer of the Department of Administration is the commissioner of administration.



Sec. 44.21.020. - Duties of department.

The Department of Administration shall

(1) make surveys and studies to improve administrative procedures, methods, and organization;

(2) keep general accounts;

(3) approve vouchers and disburse funds for all purposes;

(4) operate centralized purchasing and supply services, and necessary storerooms and warehouses;

(5) allot space in state buildings to the various departments according to need and available space;

(6) supervise telephone, mailing, messenger, duplicating, and similar services adaptable to centralized management;

(7) administer the public employees' retirement system and teachers' retirement system;

(8) administer a statewide personnel program, including central personnel services such as recruitment, assessment, position classification, and pay administration;

(9) administer and supervise a statewide automatic data processing program;

(10) study, design, implement, and manage the telecommunications systems and services of the state under AS 44.21.305 - 44.21.330;

(11) provide administrative services to the Violent Crimes Compensation Board.



Sec. 44.21.025. - Contracts to operate vending facilities in state buildings. [Repealed, Sec. 62 ch 21 SLA 1985].

Repealed or Renumbered



Sec. 44.21.030. - Contracting with United States.

The Department of Administration may contract with the United States for the education, medical activities, agricultural assistance and social welfare, and relief of distress of Indians and Eskimos, and spend money appropriated by Congress for these activities in accordance with the provisions of the Act of Congress approved April 16, 1934.



Sec. 44.21.035. - State veterans' home facilities. [Repealed, E.O. No. 108, Sec. 88 (2003)].

Sec. 44.21.035. State veterans' home facilities. [Repealed, E.O. No. 108, Sec. 88 (2003)].

Repealed or Renumbered



Sec. 44.21.040. - Records or accounts of claims and warrants.

(a) The Department of Administration shall keep books of account in permanent form of the claims presented and of the disbursements made. These records must show

(1) the name of the claimant;

(2) the amount of the claim;

(3) the date of its presentation;

(4) the date of its allowance or disallowance;

(5) the date and number of each disbursement made;

(6) the name of the payee; and

(7) the appropriation from which the disbursement is made.

(b) The Department of Administration shall keep on file all original bills and claims presented, with the vouchers.



Sec. 44.21.045. - Information services fund; charges.

(a) The information services fund is established as an internal services fund in the Department of Administration. The fund consists of money appropriated to it, money transferred to the department by political subdivisions and state agencies as reimbursement for information services provided by the department, and the proceeds from the sale of surplus or other assets of the department used for information services.

(b) Money transferred to the department by a political subdivision or state agency for information services for a fiscal year that exceeds the appropriation to the department for information services provided to the political subdivision or state agency for that fiscal year constitutes program receipts that are subject to the procedures of AS 37.07.080(h).

(c) Except as provided in (b) of this section, money in the fund established under (a) of this section may be expended only in accordance with legislative appropriations. Money appropriated to the fund may be used for

(1) the costs of the commissioner in carrying out the commissioner's duties under AS 44.21.350 - 44.21.390, including the costs of performing reviews and studies considered necessary by the commissioner under AS 44.21.350 ;

(2) necessary expenses of providing information services to political subdivisions and state agencies;

(3) additions, replacements, or improvement of capital equipment for information services; requests by the department for capital equipment expenditures shall be included in the budget submitted by the governor to the legislature under AS 37.07; and

(4) other purposes as specified in an appropriation to the fund.

(d) The department may charge and collect fees and surcharges for information services provided by it to agencies and political subdivisions of the state. The department shall maintain cost accounting records to support rates and billings for information services provided by the department. The department shall submit a report on the operation of the fund to the governor at the time of submission of the departmental budget and notify the legislature that the report is available.

(e) A state agency that receives information services from the department shall include in its annual budget, as an identifiable item, its expected fees and surcharges for information services provided by the Department of Administration.

(f) Fees and surcharges for information services of the department are subject to annual review and approval by the commissioner of the department.

(g) In this section, "information services" includes automatic data processing services provided under AS 44.21.150 - 44.21.170 and telecommunications services and operations described in AS 44.21.305 - 44.21.330.



Sec. 44.21.050. - Penalty for allowance of false, unjust or illegal claims. [Repealed, Sec. 4 ch 51 SLA 1985].

Repealed or Renumbered



Sec. 44.21.060. - Recording. [Repealed, E.O. No. 40, Sec. 6 (1979)].

Repealed or Renumbered



Sec. 44.21.100. - 44.21.130 - l Pioneers' Home Advisory Board. [Repealed, E.O. No. 108, Sec. 88 (2003). For current law, see AS 44.29.500 - 44.29.530].

Sec. 44.21.100. - 44.21.130l Pioneers' Home Advisory Board. [Repealed, E.O. No. 108, Sec. 88 (2003). For current law, see AS 44.29.500 - 44.29.530].

Repealed or Renumbered






Article 02 - AUTOMATIC DATA PROCESSING

Sec. 44.21.150. - Declaration of purpose.

It is the purpose of AS 44.21.150 - 44.21.170 to designate the Department of Administration as the department responsible for the operation and management of automatic data processing resources and activities of the executive branch of state government and the judicial and legislative branches to the extent requested by those branches, and to provide for periodic review of state automatic data processing procedures and mechanisms. It is further the purpose of these sections to encourage cooperation between the state government and local governments in the use of automatic data processing systems.



Sec. 44.21.160. - Powers and duties of department.

(a) Except as otherwise provided in (g) of this section, the department shall comply with the state information systems plan adopted by the commissioner in providing automatic data processing services responsive to the needs of state government.

(b) To carry out (a) of this section the department may, consistent with the state information systems plan adopted by the commissioner and with the departmental information systems plan,

(1) maintain a central staff of systems analysts, computer programmers, and other staff members sufficient to provide systems analysis and computer programming support required by the executive branch of state government;

(2) develop and maintain both short-range and long-range data processing plans for state government and provide managerial leadership in the use of automatic data processing;

(3) review all budget requests for automatic data processing services and recommend to the commissioner and the governor approval, modification, or disapproval;

(4) recommend implementation priorities of requested data processing systems;

(5) determine and satisfy the data processing equipment and supply requirements of the executive branch, departments, and agencies of state government;

(6) provide all facilities, equipment, and staff required to convert data to a form suitable for processing on automatic data processing equipment;

(7) develop and publish systems analysis, computer programming and computer operations standards;

(8) review state automatic data processing systems to encourage effectiveness, measure performance, and assure adherence to the standards developed under AS 44.21.150 - 44.21.170;

(9) develop and conduct an automatic data processing training program designed to serve the technical and managerial needs of state government;

(10) charge a state agency or other governmental agency for the cost of the automatic data processing services provided or procured by the department for the agency.

(c) The department may cooperate with political subdivisions of the state in the development and operation of data processing systems and may allow for the use of state facilities by political subdivisions.

(d) In accordance with the state information systems plan adopted by the commissioner, the department and the University of Alaska may develop and implement a plan for the integration of automatic data processing facilities of the university with the state facilities.

(e) If the action is not contrary to the state information systems plan adopted by the commissioner, this section does not prohibit

(1) the department from obtaining necessary contractual assistance for automatic data processing activities;

(2) the legislature from recruiting and employing data processing personnel or from obtaining necessary contractual assistance for automatic data processing activities;

(3) the judicial branch from establishing independent data processing policies and implementation procedures; however, the policies and procedures must permit information exchange and implementation procedures compatible with other branches of government whenever practical.

(f) The department shall provide for the effective transfer of information by telecommunications through the establishment of compatible systems and common standards.

(g) The department shall provide or procure automatic data processing services under AS 44.21.150 - 44.21.170 for the judicial branch to the extent requested by that branch, and may charge the branch for the services.

(h) [Repealed, Sec. 3 ch 156 SLA 1990].



Sec. 44.21.170. - Definitions.

In AS 44.21.150 - 44.21.170,

(1) "automatic data processing" means

(A) those methods of processing data by using electrical accounting machinery (EAM) or electronic data processing equipment (EDP), including the activities and devices required to prepare data for automatic data processing;

(B) data communications devices and those systems used with automatic data processing equipment in the transmission and reception of data; and

(C) activities related to the design and development of automatic data processing systems;

(2) "commissioner" means the commissioner of administration;

(3) "department" means the Department of Administration.



Sec. 44.21.200. - 44.21.240 - l Alaska Commission on Aging. [Repealed, E.O. No. 108, Sec. 88 (2003). For current law, see AS 47.45.200 - 47.45.290].

Repealed or Renumbered



Sec. 44.21.231. - 44.21.239 - l Long-term care ombudsman. [Repealed, Sec. 10, E.O. No. 102. For current law, see AS 47.62.010 - 47.62.090].

Repealed or Renumbered



Sec. 44.21.241. - 44.21.255. - Alaska Council on Science and Technology. [Repealed, Sec. 63 ch 21 SLA 1985. For current law, see AS 37.17 and AS 44.19.255 ].

Repealed or Renumbered






Article 03 - ALASKA PUBLIC BROADCASTING COMMISSION

Sec. 44.21.256. - Creation of Alaska Public Broadcasting Commission.

There is created within the Department of Administration the Alaska Public Broadcasting Commission.



Sec. 44.21.258. - Membership and term of office.

(a) The commission consists of nine members appointed by the governor, without regard to political affiliation, subject to confirmation by a majority of the members of the legislature in joint session. In making appointments to the commission, the governor shall give due consideration to representation from such fields as higher education, elementary and secondary education, communications, commercial broadcasting, public health, public works, labor, commerce, and the professions. Members may be removed only for cause.

(b) The members of the commission shall serve staggered terms of five years.



Sec. 44.21.260. - Compensation and expenses.

Members of the commission receive no salary, but are entitled to per diem and travel expenses authorized by law for other commissions.



Sec. 44.21.262. - Chairman.

At the first meeting, the commission shall elect a chairman from among its members to serve for one year. A chairman may be elected and serve for more than one consecutive term.



Sec. 44.21.264. - Purpose of the commission.

The commission is created to encourage and supervise the development of an integrated public broadcasting system for the state and for the coordination of all public broadcasting stations. The primary purpose of the commission is the encouragement and support of noncommercial public broadcasting in the state through the provision of operating and capital grants in support of the delivery of noncommercial programs intended for a general audience by locally controlled nonprofit broadcast stations or telecommunications entities. The commission may support stations and entities that also engage in the delivery of instructional, for-credit programs, and the commission may provide funds for those purposes, but the primary purpose of commission funds is the support of activities that result in the delivery of general audience, noncommercial material.



Sec. 44.21.266. - Duties of the commission.

The commission shall

(1) apply for federal and private funds for public broadcasting purposes and receive all federal, state, or private funds, property, or assistance that may be appropriated, granted, or otherwise made available to the commission for public broadcasting purposes, and use and disburse funds and property for purposes consistent with the terms of AS 44.21.256 - 44.21.290, subject to reasonable limitations imposed by the grantor;

(2) provide consultative services in all aspects of public broadcasting to all public or private agencies in the state that request them;

(3) serve as a library and clearinghouse for public broadcasting information;

(4) through grants to qualified entities, develop an integrated public broadcasting network for the state;

(5) through grants to qualified entities, develop and distribute public broadcasting programming in the state;

(6) prepare and submit to the governor and the legislature, in compliance with the state information systems plan adopted by the commissioner of administration, a long-term plan for the development of public broadcasting stations and systems in the state, and biennially update the plan; and

(7) perform all other functions necessary to ensure the orderly and coordinated development of public broadcasting in the state.



Sec. 44.21.268. - Powers of the commission.

(a) The commission may

(1) employ all consultative, technical and clerical personnel necessary for the implementation of AS 44.21.256 - 44.21.290, within the limits of available funds;

(2) employ a director, who shall be directly responsible to the commission in financial and administrative matters;

(3) provide grants to locally controlled non-profit telecommunications entities which lease, purchase, construct, own, operate and manage and are the licensees of public broadcasting stations, production centers, and other related equipment and facilities for the production and transmission of open circuit, closed circuit, 2,500 megahertz, and other transmission means necessary to provide fully effective public broadcasting in the state;

(4) appoint unpaid advisory committees to assist in development of programs for public television broadcasts;

(5) provide assistance to licensed commercial broadcasting stations for the broadcast of public affairs programming.

(b) In performing its duties and exercising its authority under AS 44.21.256 - 44.21.290, the commission may not exercise control over the specific content or airing of any program material.



Sec. 44.21.270. - Commercial broadcasting.

Nothing in AS 44.21.256 - 44.21.290 may be construed to restrict or control commercial broadcast stations or companies operating or licensed in the state.



Sec. 44.21.290. - Definitions.

In AS 44.21.256 - 44.21.290, unless the context otherwise requires,

(1) "commission" means the Alaska Public Broadcasting Commission;

(2) "public broadcasting" includes, but is not limited to, television and radio transmission by 2,500 megahertz, closed circuit or microwave video and audio programming, slow-scan television programming, programming via satellite, teletype or facsimile transmission, and distribution methods, when the transmission, programming, and distribution are intended to serve a noncommercial public purpose.






Article 04 - TELECOMMUNICATIONS SERVICES AND OPERATIONS

Sec. 44.21.300. - Telecommunications divisions. [Repealed, E.O. No. 66, Sec. 6 (1987)].

Repealed or Renumbered



Sec. 44.21.305. - Commissioner's responsibility.

Sec. 44.21.305. Commissioner's responsibility.

The commissioner shall

(1) provide executive direction for the activities of the department related to telecommunications; and

(2) assure that department activities in no way constitute an influence on the content or airing of programming, and report to the governor and the Alaska Public Broadcasting Commission any request or attempt by an employee of the state to influence the content or airing of program material.



Sec. 44.21.310. - Telecommunications powers and duties.

(a) In accordance with the state information systems plan adopted by the commissioner and with the departmental information systems plan, the department shall

(1) advise the commissioner and the governor on matters of policy and comprehensive state planning for telecommunications services;

(2) coordinate, manage, and supervise state programs in telecommunications, including the management of those telecommunication services for the state obtained from common carriers and from the communications industry;

(3) when requested, provide technical and consulting assistance to the executive, judicial, and legislative branches of state government, to the University of Alaska, and to private noncommercial entities which request that assistance in facility procurement and leasing and in identifying long-range goals and objectives for the state and its political subdivisions in all aspects of telecommunications, including public, educational, and instructional telecommunications;

(4) prepare and maintain a state comprehensive telecommunications development plan to further state telecommunications development and to meet state telecommunications needs and prepare and maintain a comprehensive inventory of all state communications facilities;

(5) whenever feasible, procure services from private enterprise or certified and franchised utilities and contract for the construction, management, operation, and maintenance of telecommunications systems, and develop a procurement policy consistent with AS 36.30 (State Procurement Code); the procurement policy must seek to achieve the maximum benefit to the public, and methods of procurement, including lease, purchase, rental, or combinations of lease, purchase, and rental, must be selected on the basis of factors such as the ratio of long-range costs versus benefits, life cycle costing, and the costs to the communications industry to the extent that these costs may affect local and long distance basic telephone rates; procurement, contracting, construction, and maintenance under this paragraph is governed by AS 36.30;

(6) provide information and assistance to state agencies to promote governmental coordination and unity in the preparation of agency plans and programs involving the use of telecommunications;

(7) apply for and accept federal and private money, property, or assistance, that may be appropriated, granted, or otherwise made available to the department and use and disburse money and property for purposes consistent with AS 44.21.305 - 44.21.330 and AS 44.21.256 - 44.21.290, subject to reasonable limitations imposed by the grantor;

(8) participate with other governmental units in planning, and assist local governments and governmental conferences and councils in the state in planning and coordinating their activities relating to telecommunications;

(9) provide for the orderly transition to new telecommunications services and systems by state agencies;

(10) serve as a clearinghouse for information, data, and other materials that may be necessary or helpful to federal, state, or local governmental agencies in the development of telecommunication systems;

(11) coordinate department services and activities with those of other state departments and agencies to the fullest extent possible to avoid unnecessary duplication; and

(12) provide that all activities of the department are responsive to state statutes and regulations, and to the regulations and rulings of the Federal Communications Commission.

(b) The department may

(1) coordinate its functions with local, regional, state, and federal officials, private groups and individuals, and with officials of other countries, provinces, and states;

(2) enter into contracts and subcontracts on behalf of the state to carry out the provisions of AS 44.21.305 - AS 44.21.330 ;

(3) act for the state in the initiation, investigation, and evaluation of, or participation in, programs related to the purposes of the department that involve more than one government or governmental unit;

(4) on behalf of the state, apply for, accept, and expend gifts or grants made to the state if the gifts or grants are for the purposes of furthering the objectives of the department;

(5) hold public hearings to obtain information for the purpose of carrying out the provisions of AS 44.21.305 - 44.21.330; and

(6) provide telecommunication services to commercial entities for television broadcast and charge for those services.

(c) The department may not attempt to influence or affect the content or airing of program material.



Sec. 44.21.315. - Telecommunications services.

(a) In accordance with the state information systems plan adopted by the commissioner and with the departmental information systems plan, the department shall provide

(1) technical consultation to educational and public telecommunications users;

(2) coordination and support to telecommunications services for instruction, including technical assistance and assistance in preparation of applications for grants related to program development as may be requested by

(A) public school districts and the Department of Education and Early Development;

(B) the University of Alaska; and

(C) other state agencies as approved by the commissioner;

(3) coordination and support for health and safety-related functions, including the administrative and client services provided by state, federal, and private agencies;

(4) coordination and support to telecommunications services for public participation in state-financed services, including the public hearing process, as may be statutorily required or otherwise appropriate;

(5) assistance, through design, development, and promotion, to local school districts or other local and regional education agencies for the regionalization of instructional telecommunications services;

(6) establishment of operational policies for public telecommunications services other than public broadcasting; and

(7) assistance to the Alaska Public Broadcasting Commission and any commission-designated subcommitteees, as necessary to perform assigned department functions; the department shall cooperate with the commission and subcommittees in order to develop policies which are responsive to the user groups which are represented on the commission.

(b) Subject to available funding, the department may make grants to educational and public telecommunication users except grants for public broadcasting purposes.

(c) The department shall study, plan, and develop integrated instructional telecommunications services for all residents of the state and, after public hearings, submit to the governor and the legislature an annually updated long-term development plan prepared in consultation with the Department of Education and Early Development, the University of Alaska, local school districts, and other local and regional education areas.

(d) The department shall, after public hearings, submit to the governor an annually updated long-term development plan for teleconferencing facilities and services, including facilities and services used both by state agencies and groups other than state agencies.

(e) The department may not own, operate, or be the licensee of a public noncommercial broadcast station or production center.

(f) Nothing in this section implies department responsibility for programming content. Program design, production, and use are the responsibility of the program-sponsoring agency or other entity, not the department.



Sec. 44.21.320. - Telecommunications operations.

(a) Except as provided in (d) of this section, the department may, consistent with the provisions of AS 44.21.310 (a)(5)

(1) plan, design, construct, manage, and operate all telecommunications systems owned or leased by state agencies;

(2) manage centrex and other telephone-related services of state agencies;

(3) be responsible generally for telecommunications systems and design for state agencies; and

(4) coordinate with state agencies in performing their data and word processing tasks.

(b) Within the limits of available financing, the department shall administer and operate the satellite television project, by

(1) coordinating with the satellite television user groups and entities; and

(2) providing liaison, management support, and technical assistance for the satellite television project.

(c) Decisions and policies relating to programming under the satellite television project, including scheduling and allocation policies, may not be made by the department, but may only be made by a network that is representative of participating rural television users, by commercial broadcast users, or by other affected participating user groups and entities under procedures provided by statute or, if no statute applies, then by agreement of the affected user networks or groups. The department shall assist users in preparing agreements that may be required under this subsection.

(d) The department may not engage in any activity that interferes with a contract or program right relating to commercial television programming, including but not limited to any right protected by copyright.

(e) Nothing in AS 44.21.305 - 44.21.330 prohibits a state agency from developing telecommunications systems within its own agency if the agency is in compliance with the state information systems plan adopted by the commissioner and with the agency's own information systems plan and if the commissioner gives written authorization for the agency to engage in its own design, development, management, or operation. The commissioner may authorize independent development only upon a showing of necessity.

(f) A state agency authorized to develop an internal telecommunications system shall, whenever feasible, coordinate its design development, management, and operation with the department.



Sec. 44.21.330. - Definitions.

In AS 44.21.305 - 44.21.330,

(1) "commissioner" means the commissioner of administration;

(2) "department" means the Department of Administration;

(3) "public broadcasting" means the delivery of radio or television noncommercial programming intended for the general public by any method of telecommunications;

(4) "public telecommunications" means telecommunications which serve public broadcasting, general educational, instructional, medical, safety, emergency, or public participation functions;

(5) "state agencies" means all departments, divisions, and offices in the executive branch of state government; it does not mean an agency of the legislative or judicial branch of government or the University of Alaska;

(6) "telecommunications" means the transmission and reception of messages, impressions, pictures, and signals by means of electromagnetic transmission with or without benefit of a closed transmission medium including all instrumentalities, facilities, apparatus, and services, whether conveyed by cable or wire, radiated through space, or transmitted through other media within a specified area or between designated points;

(7) "telecommunications systems" means those systems in which the principal service and functions are telecommunications.






Article 05 - TELECOMMUNICATIONS INFORMATION

Sec. 44.21.350. - Powers and duties.

(a) The commissioner shall

(1) establish guidelines and prepare a state short-range and long-range information systems plan to meet state needs;

(2) in accordance with the state information systems plan, establish guidelines and direct state agencies to prepare agency information systems plans;

(3) in accordance with statutes governing the availability and confidentiality of information, establish guidelines for the accessing of information by the public.

(b) In addition to the commissioner's duties under (a) of this section, the commissioner may establish information-related policies and engage in information-related activities the commissioner considers necessary or appropriate.

(c) This section does not grant the commissioner responsibility for broadcast programming content. Program design, production, and use are the responsibility of the program-sponsoring agency or other entity.

(d) This section does not prohibit a state agency from developing information systems that are inconsistent with the guidelines established in (a) of this section if the commissioner gives written authorization for the user agency to engage in the independent design, development, management, or operation. The commissioner may authorize independent development only upon a showing of necessity. A description of authorization under this subsection shall be included in the annual report required under this section. Written authorization under this subsection is not required for intra-agency use of microcomputers.

(e) A state agency, including an agency authorized to develop an independent system under (d) of this section, shall coordinate the design, development, management, and operation of its information systems with the commissioner.



Sec. 44.21.390. - Definitions.

In AS 44.21.350 - 44.21.390,

(1) "commissioner" means the commissioner of administration;

(2) "state agencies" means all departments, divisions, and offices in the executive branch of state government; it does not mean the Alaska Railroad Corporation, the University of Alaska, or an agency of the judicial or legislative branches of government.






Article 06 - OFFICE OF PUBLIC ADVOCACY

Sec. 44.21.400. - Public advocacy office established.

There is created in the Department of Administration the office of public advocacy.



Sec. 44.21.410. - Powers and duties.

(a) The office of public advocacy shall

(1) perform the duties of the public guardian under AS 13.26.360 - 13.26.410;

(2) provide visitors and experts in guardianship proceedings under AS 13.26.131;

(3) provide guardian ad litem services to children in child protection actions under AS 47.17.030 (e) and to wards and respondents in guardianship proceedings who will suffer financial hardship or become dependent upon a government agency or a private person or agency if the services are not provided at state expense under AS 13.26.025 ;

(4) provide legal representation in cases involving judicial bypass procedures for minors seeking abortions under AS 18.16.030 , in guardianship proceedings to respondents who are financially unable to employ attorneys under AS 13.26.106 (b), to indigent parties in cases involving child custody in which the opposing party is represented by counsel provided by a public agency, to indigent parents or guardians of a minor respondent in a commitment proceeding concerning the minor under AS 47.30.775 ;

(5) provide legal representation and guardian ad litem services under AS 25.24.310 ; in cases arising under AS 47.15 (Uniform Interstate Compact on Juveniles); in cases involving petitions to adopt a minor under AS 25.23.125 (b) or petitions for the termination of parental rights on grounds set out in AS 25.23.180 (c)(3); in cases involving petitions to remove the disabilities of a minor under AS 09.55.590 ; in children's proceedings under AS 47.10.050 (a) or under AS 47.12.090 ; in cases involving appointments under AS 18.66.100 (a) in petitions for protective orders on behalf of a minor; and in cases involving indigent persons who are entitled to representation under AS 18.85.100 and who cannot be represented by the public defender agency because of a conflict of interests;

(6) develop and coordinate a program to recruit, select, train, assign, and supervise volunteer guardians ad litem from local communities to aid in delivering services in cases in which the office of public advocacy is appointed as guardian ad litem;

(7) provide guardian ad litem services in proceedings under AS 12.45.046 or AS 18.15.355 - 18.15.395;

(8) establish a fee schedule and collect fees for services provided by the office, except as provided in AS 18.85.120 or when imposition or collection of a fee is not in the public interest as defined under regulations adopted by the commissioner of administration;

(9) provide visitors and guardians ad litem in proceedings under AS 47.30.839;

(10) provide legal representation to an indigent parent of a child with a disability; in this paragraph, "child with a disability" has the meaning given in AS 14.30.350 .

(b) The commissioner of administration may

(1) adopt regulations that the commissioner considers necessary to implement AS 44.21.400 - 44.21.470;

(2) report on the operation of the office of public advocacy when requested by the governor or legislature or when required by law;

(3) solicit and accept grants of funds from governments and from persons, and allocate or restrict the use of those funds as required by the grantor.

(c) [Repealed, Sec. 28 ch 90 SLA 1991].



Sec. 44.21.420. - Employment of office personnel.

(a) The commissioner of administration may employ guardians ad litem, public guardians, clerical staff, and other assistants that the commissioner determines are needed to perform the duties set out in AS 44.21.410. Employees under this subsection are in the classified service under AS 39.25.100 .

(b) The commissioner of administration may employ attorneys needed to perform the duties set out in AS 44.21.410 . Attorneys employed by the commissioner of administration in the office of public advocacy are in the partially exempt service under AS 39.25.120 .

(c) The commissioner of administration may contract for services of court-appointed visitors and experts needed to perform the duties set out in AS 44.21.410 . The commissioner may contract with attorneys to provide legal representation, and with other persons to provide guardian ad litem services, as needed to perform the duties set out in AS 44.21.410 . The commissioner may determine the rate of compensation for contractual services, taking into account the time involved, the skill and experience required, and other pertinent factors.



Sec. 44.21.430. - Attorneys engaged by public advocacy office.

(a) Only an attorney admitted to the practice of law in this state may be retained under contract by the office of public advocacy to provide legal representation. A person is not eligible to be an attorney employed by the office unless admitted to the practice of law in this state no later than 10 months following the commencement of the person's employment by the office.

(b) An attorney employed by the office of public advocacy may not engage in the private practice of law unless the attorney provides services to the office as an independent contractor.



Sec. 44.21.440. - Conflicts of interests.

(a) Services and legal representation rendered by the office of public advocacy, whether performed by a person under contract or by an employee of the office, shall be provided in a manner that avoids conflicts of interests.

(b) The office of public advocacy may not use improper pressure to influence the professional judgment of a person who is paid by the office of public advocacy to act as an attorney, a guardian ad litem, or a visitor for a guardianship or conservatorship established under AS 13.26.



Sec. 44.21.450. - Civil liability of volunteer guardians.

(a) A volunteer guardian ad litem under the supervision of the office of public advocacy is not civilly liable for acts or omissions during the good faith performance of duties as a guardian unless the acts or omissions constitute gross negligence.

(b) This section does not affect the civil liability of the office of public advocacy.



Sec. 44.21.460. - Nonattorney volunteer guardians ad litem.

A nonattorney volunteer guardian ad litem may not give legal advice or act in the capacity of attorney for a minor before a court or administrative agency.



Sec. 44.21.470. - Definition.

In AS 44.21.410 - 44.21.460, "volunteer guardian ad litem" means a court-appointed special advocate (CASA).



Sec. 44.21.500. - 44.21.508 - l Office of Equal Employment Opportunity. [Repealed, E.O. No. 91 Sec. 3 (1995)].

Repealed or Renumbered









Chapter 44.23. - DEPARTMENT OF LAW

Sec. 44.23.010. - Attorney general.

The principal executive officer of the Department of Law is the attorney general.



Sec. 44.23.020. - Duties; and powers; waiver of immunity.

(a) The attorney general is the legal advisor of the governor and other state officers.

(b) The attorney general shall

(1) defend the Constitution of the State of Alaska and the Constitution of the United States of America;

(2) bring, prosecute, and defend all necessary and proper actions in the name of the state for the collection of revenue;

(3) represent the state in all civil actions in which the state is a party;

(4) prosecute all cases involving violation of state law, and file informations and prosecute all offenses against the revenue laws and other state laws where there is no other provision for their prosecution;

(5) administer state legal services, including the furnishing of written legal opinions to the governor, the legislature, and all state officers and departments as the governor directs; and give legal advice on a law, proposed law, or proposed legislative measure upon request by the legislature or a member of the legislature;

(6) draft legal instruments for the state;

(7) make available a report to the legislature, through the governor, at each regular legislative session

(A) of the work and expenditures of the office; and

(B) on needed legislation or amendments to existing law;

(8) perform all other duties required by law or which usually pertain to the office of attorney general in a state; and

(9) prepare, publish, and revise as it becomes useful or necessary to do so an information pamphlet on landlord and tenant rights and the means of making complaints to appropriate public agencies concerning landlord and tenant rights; the contents of the pamphlet and any revision shall be approved by the Department of Law before publication.

(c) Before January 1, 1999, the attorney general may, in a case that involves the state's title to submerged lands, or in any case in which the state seeks to allocate fault to the federal government or a federal employee under AS 09.17.080 , waive the state's immunity from suit in federal court provided under the Eleventh Amendment to the Constitution of the United States. The expiration on January 1, 1999, of the attorney general's authority to waive the state's Eleventh Amendment immunity does not affect existing waivers in ongoing cases.

(d) The attorney general may, subject to the power of the legislature to enact laws and make appropriations, settle actions, cases, and offenses under (b) of this section.

(e) There is established within the Department of Law the function of public advocacy for regulatory affairs. The attorney general shall participate as a party in a matter that comes before the Regulatory Commission of Alaska when the attorney general determines that participation is in the public interest.

(f) The attorney general shall designate not less than one-half attorney position in the Department of Law for the purpose of prosecuting actions for fraudulent acts related to workers' compensation under AS 23.30.



Sec. 44.23.025. - Department housing.

The Department of Law may operate state housing in support of its statutory responsibilities and charge rent consistent with applicable collective bargaining agreements, or, if no collective bargaining agreement is applicable, competitive with market conditions.



Sec. 44.23.030. - Promotion of uniform laws.

(a) The Department of Law shall examine, collect, and arrange data as to prevailing laws in the United States and other countries on marriage, divorce, insolvency, wills, executors and administrators, probate practice, taxation, commercial law, civil and criminal practice in the courts, elections, insurance, real property, all phases of corporation law, forms of notarial certificates, vital statistics, attachments, banking, partnership, and other subjects where uniformity is considered important. It shall investigate the best means to assimilate and make uniform the laws of the several states, territories, and districts of the United States, and shall investigate and report upon these matters whenever the governor or the legislature refers them to it for investigation or action.

(b) At least one member of the Department of Law shall attend each meeting of the National Conference on Uniform State Laws.



Sec. 44.23.040. - Records, reports, and recommendations on uniform laws.

The Department of Law shall, not less than 30 days before the beginning of each regular session of the legislature, present to the governor a report of its activities under AS 44.23.030 , together with recommendations that it considers proper. The governor shall notify the legislature when it convenes that the report is available.



Sec. 44.23.050. - Employment of attorney to appear before distant court.

If a matter in which the state is interested is pending in a court distant from the capital, and it is necessary for the state to be represented by counsel, the attorney general, with the approval of the governor, may engage one or more attorneys to appear for the attorney general. The attorney general may pay for these services out of appropriations for the attorney general's office.



Sec. 44.23.060. - Discovery of information and data from transportation business.

(a) In a hearing or proceeding in which the attorney general appears before a board, court, commission, committee, or officer of the United States involving traffic and commerce or rates of transportation between points in intrastate or interstate transportation, the attorney general may

(1) demand from a person engaged in the transportation business between those points, that information which is

(A) pertinent at the hearing or proceeding; or

(B) necessary to prepare for the defense of the interests of the people of the state at the hearing or proceeding; and

(2) may require by notice in writing that the person furnish for inspection, within a reasonable time, books or other records in the possession of the person showing

(A) the amount of freight and passenger traffic to and from or in the state;

(B) the rates charged on each class of freight or passenger;

(C) the carriage expense;

(D) other expense in aggregate and detail including overhead charges;

(E) the bonded and other indebtedness and interest charges;

(F) the gross capital invested and how invested;

(G) amounts charged off for depreciation;

(H) the gross and net income; and

(I) other data, either in detail or the aggregate, necessary or pertinent in the hearing or proceeding.

(b) If the person does not furnish the data, information, books, or records for inspection by the attorney general within a reasonable time, upon a written demand by the attorney general that specifically sets out the information required, and the reason and need for its use in the hearing or proceeding, the attorney general may present to the judge of a state court a petition in the name of the state for the furnishing of the data, information, books, or records for inspection. The petition must set out the nature of the hearing or proceeding for which the information is required, the necessity or materiality of it, and other facts that are pertinent to showing the court the importance of obtaining the information.

(c) If the court is satisfied that the petition is made in good faith to obtain information necessary or important to the state or its people at the hearing or proceeding designated and that the information can or ought to be supplied to the state, the court shall issue an order directing the person to appear before the court on a certain day and hour to show cause why an order should not issue directing the furnishing of the data, records, or books or part of them as the court considers proper. The order shall be served on the person as other process of the court.

(d) At the time set in the order, or at another time set by the court, the court shall hear and determine the issues formed by the petition and the answer to it, if filed, and shall determine whether

(1) the information or data mentioned in the petition is necessary or important to the state in the hearing in which it is proposed to be used;

(2) it can be obtained; and

(3) the person should produce it or a part of it for the purpose designated.

(e) If the court finds that the information or data is important to the petitioner in preparing for the trial or is necessary or important at the hearing and that it should be furnished the attorney general for preparation for use in or production at the hearing, the court shall enter an order setting out the time within which the information or data shall be furnished or produced for inspection and whether in whole or in part and what part.

(f) If the person does not furnish the attorney general with the information for inspection in the manner and within the time set out in the order, the person is guilty of contempt and is punishable by a fine of not more than $5,000. The fine shall be paid to the state treasury.



Sec. 44.23.070. - Victim/witness assistance program.

If the Department of Law maintains a victim/witness assistance program, subject to sufficient appropriations for the purpose, the services of that program shall be extended to victims of criminal offenses committed by persons under 18 years of age so that victims of these offenses may exercise the rights provided to them by law.






Chapter 44.25. - DEPARTMENT OF REVENUE

Article 01 - POWERS AND DUTIES

Sec. 44.25.010. - Commissioner of revenue.

The principal executive officer of the Department of Revenue is the commissioner of revenue.



Sec. 44.25.020. - Duties of department.

The Department of Revenue shall

(1) enforce the tax laws of the state;

(2) collect, account for, have custody of, invest, and manage all state funds and all revenues of the state except revenues incidental to a program of licensing and regulation carried on by another state department, funds managed and invested by the Alaska Retirement Management Board, and as otherwise provided by law;

(3) register cattle brands;

(4) invest and manage the balance of the power development fund in accordance with AS 44.83.386 ;

(5) [Repealed, Sec. 11 ch 36 SLA 2004].

(6) administer the surety bond program for licensure as a fish processor or primary fish buyer.



Sec. 44.25.028. - Conflicts of interest and required disclosures when duties relate to pension investments.

(a) The commissioner of revenue may designate employees of the Department of Revenue who are subject to the provisions of AS 39.50 because of their responsibility for participating in the management or investment of the funds for which the Alaska Retirement Management Board is responsible.

(b) If an officer or employee of the Department of Revenue with responsibility for funds for which the Alaska Retirement Management Board is responsible acquires, owns, or controls an interest, direct or indirect, in an entity or project in which assets under the control of the board are invested, the officer or employee shall immediately disclose the interest to the board. The disclosure is a matter of public record and shall be included in the minutes of the board meeting next following the disclosure. The commissioner shall adopt regulations to restrict officers and employees of the department from having a substantial interest in an entity or project in which assets under the control of the board are invested.

(c) Failure to comply with the requirements of this section or regulations enacted under it is grounds for termination of employment.



Sec. 44.25.030. - 44.25.038 - l Loans for Native corporations. [Repealed, Sec. 72 ch 113 SLA 1982].

Repealed or Renumbered






Article 02 - BOND PROGRAM FOR FISH PROCESSORS AND PRIMARY FISH BUYERS

Sec. 44.25.040. - Security for certain obligations.

(a) A person applying for a license as a fish processor or primary fish buyer shall file with the commissioner of revenue a performance bond, conditioned upon the promise to pay the following:

(1) wages owing to all persons employed by the fish processor or primary fish buyer, including contractual employee benefits;

(2) independent registered commercial fishermen for the price of the raw fishery resource purchased from them;

(3) fees owing for the service of transporting raw fish;

(4) contributions imposed under AS 23.20 (Alaska Employment Security Act).

(b) A fish processor or primary fish buyer that processes more than 30,000 pounds of fish a year or purchases more than $30,000 of fish a year shall file a performance bond with the commissioner in the amount specified in this subsection. The amount of the bond is $10,000 unless, during the five years preceding the application, one of the following has occurred:

(1) a final judgment in excess of $10,000 was awarded against the bond required under this section; if the final judgment against the bond was in excess of $10,000 but less than $50,000, the amount of the bond is increased to a total of $50,000; if the final judgment against the bond was $50,000 or more, the amount of the bond is increased to a total of $100,000;

(2) the commissioner has determined that the fish processor has engaged in the business of fish processor in the state or the primary fish buyer has engaged in the business of primary fish buyer in the state while not in compliance with this section and has not yet satisfied a final judgment entered against the fish processor or primary fish buyer for payment for labor furnished to, raw fishery resources purchased by, or raw fish transportation services provided to the fish processor or primary fish buyer; if the fish processor has engaged in the business of a fish processor or the primary fish buyer has engaged in the business of primary fish buyer while not in compliance with this section and has not yet satisfied a final judgment for payment for labor furnished to, raw fishery resources purchased by, or raw fish transportation services provided to the fish processor or primary fish buyer, the amount of the bond is increased to a total of $100,000; or

(3) the commissioner has determined under (j) of this section that a claim against the bond filed by the Department of Labor and Workforce Development under (i) of this section met the requirements in (i) of this section; if the amount of the claim was in excess of $10,000 but was less than $50,000, the amount of the bond is increased to a total of $50,000; if the amount of the claim was $50,000 or more, the amount of the bond is increased to a total of $100,000; an increase in bond amount under this paragraph may not be imposed until 45 days after the commissioner determines under (j) of this section that the claim of the Department of Labor and Workforce Development met the requirements in (i) of this section.

(c) A fish processor or primary fish buyer that processes 30,000 pounds or less of fish a year and purchases $30,000 or less of fish a year shall file a performance bond with the commissioner in the amount specified in this subsection. The amount of the bond is $2,000 unless, during the preceding five years, one of the following has occurred:

(1) a final judgment in excess of $2,000 was awarded against the bond required under this section; if the final judgment against the bond was in excess of $2,000 but less than $10,000, the amount of the bond is increased to a total of $10,000; if the final judgment against the bond was $10,000 or more, the amount of the bond is increased to a total of $20,000;

(2) the commissioner has determined that the fish processor has engaged in the business of fish processor in the state or that the primary fish buyer has engaged in the business of primary fish buyer in the state while not in compliance with this section and has not yet satisfied a final judgment entered against the fish processor or primary fish buyer for payment for labor furnished to, raw fishery resources purchased by, or raw fish transportation services provided to the fish processor or primary fish buyer; if the fish processor has engaged in the business of fish processor or primary fish buyer has engaged in the business of primary fish buyer while not in compliance with this section and has not yet satisfied a final judgment for payment for labor furnished to, raw fishery resources purchased by, or raw fish transportation services provided to the fish processor or primary fish buyer, the amount of the bond is increased to a total of $20,000; or

(3) the commissioner has determined under (j) of this section that a claim against the bond filed by the Department of Labor and Workforce Development under (i) of this section met the requirements in (i) of this section; if the amount of the claim was in excess of $2,000 but was less than $10,000, the amount of the bond is increased to a total of $10,000; if the amount of the claim was $10,000 or more, the amount of the bond is increased to a total of $20,000; an increase in bond amount under this paragraph may not be imposed until 45 days after the commissioner determines under (j) of this section that the claim of the Department of Labor and Workforce Development met the requirements in (i) of this section.

(d) If a fish processor who has filed a performance bond under (c) of this section processes more than 30,000 pounds of fish in a year or purchases more than $30,000 of fish in a year, the fish processor shall, within seven days after the day on which the 30,000 pound threshold or the $30,000 threshold is exceeded, notify the commissioner and comply with (b) of this section. If a fish processor who has filed a performance bond under (c) of this section processes more than 30,000 pounds of fish in a year or purchases more than $30,000 of fish in a year, and does not comply with (b) of this section within seven days after the date on which the 30,000 pound threshold or the $30,000 threshold is exceeded, the fish processor shall suspend processing fish until a bond has been filed under (b) of this section.

(e) If a primary fish buyer who has filed a performance bond under (c) of this section purchases more than $30,000 of fish in a year, the primary fish buyer shall, within seven days after the day on which the $30,000 threshold is exceeded, notify the commissioner and comply with (b) of this section. If a primary fish buyer who has filed a performance bond under (c) of this section purchases more than $30,000 of fish in a year, and does not comply with (b) of this section within seven days after the date on which the $30,000 threshold is exceeded, the primary fish buyer shall suspend purchases of fish until a bond has been filed under (b) of this section.

(f) A fish processor or primary fish buyer may use only a surety bond, cash deposit, or other negotiable security as a performance bond under this section. The surety must be satisfactory in the determination of the commissioner. The use of other negotiable security as a performance bond must be in a form acceptable to the commissioner. The commissioner shall waive the filing of a performance bond under this section if

(1) the fish processor or primary fish buyer has more than $10,000 in lienable real property located in the state and provides proof of the property in a form satisfactory to the commissioner;

(2) the fish processor or primary fish buyer is not required under (b) or (c) of this section to post a bond in excess of $10,000; and

(3) within the five years preceding the application under AS 43.75.020, an employee, fisherman, or contracted raw fish transporter has not obtained a final judgment against the fish processor's or primary fish buyer's bond under this section.

(g) If an applicant for a license as a fish processor or primary fish buyer has complied with this section, the Department of Revenue may issue that applicant a license to engage in the business of fish processor or primary fish buyer.

(h) A claim against a fish processor or primary fish buyer for failing to pay an employee for wages or contractual benefits owed, for failing to pay an independent registered fisherman for the price of raw fishery resource purchased from the fisherman, or for failing to pay an independent contractor for the transportation of raw fish may be brought upon the bond filed under this section in the superior court of the judicial district in which the work was done or in any judicial district in the state in which jurisdiction may be obtained. If an action is brought upon the bond, a copy of the complaint shall be served by registered or certified mail upon the commissioner at the time the suit is filed. The commissioner shall transmit a copy of the complaint and any judgment to the surety or holder of the negotiable security. If a judgment is entered against cash deposited with the commissioner, the commissioner, upon receipt of a certified copy of a final judgment, shall pay the judgment from the amount of the deposit. The commissioner shall maintain a record, available for public inspection, of all suits commenced under this subsection.

(i) A claim against a fish processor or primary fish buyer for failing to pay contributions imposed under AS 23.20 may be brought by the Department of Labor and Workforce Development against the bond filed under this section by filing a claim against the bond with the commissioner, along with proof, satisfactory to the commissioner, that the fish processor or primary fish buyer

(1) received a notice of assessment under AS 23.20.205 ;

(2) did not pay the amount specified in the notice of assessment within 30 days after receiving the notice of assessment or, if the assessment was contested under AS 23.20.220 , within 30 days after receiving the department's final decision under AS 23.20.220 (c); and

(3) did not file an appeal of the assessment under AS 23.20.220 or filed an appeal but did not initiate a proceeding for judicial review under AS 23.20.445 within 30 days after the department's final decision under AS 23.20.220 (c).

(j) If the commissioner determines that the Department of Labor and Workforce Development has met the claim requirements in (i) of this section, the commissioner shall forward the claim and supporting documents to the surety or holder of the negotiable security. If the fish processor or primary fish buyer has deposited cash with the commissioner, the commissioner shall pay the claim of the Department of Labor and Workforce Development from the amount of the deposit. If the commissioner determines that the Department of Labor and Workforce Development has not met the claim requirements in (i) of this section, the commissioner shall provide the Department of Labor and Workforce Development with written notice of the deficiency of its claim.

(k) If a performance bond is insufficient to satisfy all claims filed against it under this section, claims brought against the bond under (h) of this section have priority over a claim filed against the bond under (i) of this section. The Department of Labor and Workforce Development shall return to the commissioner money received from a claim filed against a fish processor's or primary fish buyer's performance bond under (i) of this section if an employee, fisherman, or contracted raw fish transporter obtains a final judgment under (h) of this section against that fish processor's or primary fish buyer's bond and the

(1) fish processor or primary fish buyer has not replenished the bond after it was used to cover the claim filed under (i) of this section; or

(2) final judgment obtained by the employee, fisherman, or contracted raw fish transporter is more than the amount of the bond available under (b) or (c) of this section.

(l) The term of a performance bond expires two years after the fish processor or primary fish buyer is no longer licensed in this state, except that if, during that two-year period, a claim has been asserted against the bond, the term of the bond is five years. If the surety on the bond wishes to cancel the bond, the surety may do so by giving the commissioner written notice of intention to cancel. The cancellation is effective 30 days after the notice is delivered to the commissioner.



Sec. 44.25.041. - Exemptions from bonding requirement.

(a) A fish processor or primary fish buyer that does not purchase fish or hire employees is exempt from the bonding requirements of AS 44.25.040.

(b) Restaurants, grocery stores, and established fish markets are exempt from the bonding requirement of AS 44.25.040 .



Sec. 44.25.042. - Suspension and revocation of license.

(a) If a final judgment impairs the liability of the surety upon the bond or depletes the cash deposits or other security so that there is not in effect the bond, undertaking, cash deposit, or other security in the full amount prescribed in AS 44.25.040 , the license of the fish processor or primary fish buyer shall be suspended until the liability in the required amount, unimpaired by unsatisfied judgment claims, has been furnished.

(b) If a bonding company cancels its bond of a fish processor or primary fish buyer, the fish processor's or primary fish buyer's license shall be revoked. The fish processor or primary fish buyer may again obtain a license by complying with the requirements of AS 44.25.040.

(c) If a licensed fish processor or primary fish buyer fails to fulfill the obligations as set out in AS 44.25.040 , the license of the processor or buyer shall be suspended for a period of time the commissioner determines is appropriate. After three suspensions the license may be permanently revoked.

(d) Proceedings to suspend or revoke a license are governed by AS 44.62 (Administrative Procedure Act).

(e) If the commissioner determines that a fish processor or primary fish buyer is acting in violation of AS 44.25.040 , the commissioner shall give written notice prohibiting further action by the person as a fish processor or primary fish buyer. The prohibition continues until the person has submitted evidence acceptable to the commissioner showing that the violation has been corrected.

(f) A person affected by an order issued under AS 44.25.040 and this section may seek equitable relief preventing the commissioner from enforcing the order.

(g) In an action instituted in the superior court by the commissioner or a representative of the commissioner, a person acting in the capacity of a fish processor or primary fish buyer in violation of AS 44.25.040 may be enjoined from acting as a fish processor or primary fish buyer.

(h) If the commissioner determines under AS 44.25.040 (j) that a claim filed under AS 44.25.040 (i) is sufficient to allow collection against the performance bond filed under AS 44.25.040 , the fish processor's or primary fish buyer's license shall be suspended until the amount of the claim under AS 44.25.040 (i) is paid in full and the performance bond is replenished.



Sec. 44.25.045. - Penalty for failure to obtain bond.

A person who is required to obtain the bond required by AS 44.25.040 and who fails to obtain that bond is guilty of a class A misdemeanor. Each day a violation occurs constitutes a separate offense.



Sec. 44.25.047. - Regulations.

The commissioner may adopt regulations to carry out the provisions of AS 44.25.040 - 44.25.048.



Sec. 44.25.048. - Definitions for surety bond program.

In AS 44.25.040 - 44.25.048, unless the context otherwise requires,

(1) "commissioner" means the commissioner of revenue;

(2) "established fish market" means a market maintained in a permanent structure exclusively for the sale of seafood to the public at retail;

(3) "fish" means any species of aquatic finfish, invertebrates and amphibians, shellfish, or any other raw fishery resource, in any stage of its life cycle, found in or introduced into the state, and includes fish eggs except fish eggs sold for stock enhancement purposes;

(4) "fish processor" means a person engaging or attempting to engage in a business for which a license is required under AS 43.75;

(5) "grocery store" means a store maintained for the sale of food products exclusively to the public at retail;

(6) "primary fish buyer" means a person, other than a cooperative corporation organized under AS 10.15, engaging or attempting to engage in the business of originally purchasing or buying any fishery resource in intrastate, interstate, or foreign commerce;

(7) "restaurant" includes a place maintained for the sale and on-premise consumption of food, and a street vendor who sells food prepared for immediate consumption.









Chapter 44.27. - DEPARTMENT OF EDUCATION AND EARLY DEVELOPMENT

Article 01 - STATE BOARD OF EDUCATION AND EARLY DEVELOPMENT AND DEPARTMENT OF EDUCATION AND EARLY DEVELOPMENT

Sec. 44.27.010. - Board and commissioner of education.

There is at the head of the Department of Education and Early Development a Board of Education and Early Development. The commissioner of education and early development is the principal executive officer of the department.



Sec. 44.27.020. - Duties of department.

The Department of Education and Early Development shall

(1) administer the state's program of education at the elementary, secondary, and adult levels, including, but not limited to, programs of vocational education and training, library services, and correspondence courses, but not including degree programs of postsecondary education;

(2) administer the historical library; and

(3) plan, finance, and operate related school and educational activities and facilities;

(4) [Repealed, E.O. No. 108, Sec. 88 (2003)].






Article 02 - ALASKA STATE COUNCIL ON THE ARTS

Sec. 44.27.040. - Creation.

There is created in the Department of Education and Early Development an Alaska State Council on the Arts.



Sec. 44.27.041. - Composition.

The Alaska State Council on the Arts consists of 11 members, broadly representative of all fields of the performing, visual, and fine arts, who are widely known for their competence and experience or interest in connection with the performing, visual, and fine arts.



Sec. 44.27.042. - Appointment.

The members are to be appointed by the governor from among citizens of the state. In making the appointments, consideration must be given to the recommendations made by representative civic, educational, and professional associations and groups concerned with or engaged in the production or presentation of the performing, visual, and fine arts generally. In making the appointments consideration must also be given to having statewide geographical representation on the council. The members of the council serve at the pleasure of the governor and their appointments are not subject to legislative confirmation.



Sec. 44.27.043. - Terms of office.

The term of office of each member is three years. All vacancies are to be filled for the balance of the unexpired term in the same manner as original appointments.



Sec. 44.27.044. - Compensation.

The members of the council are not entitled to receive compensation for their services, but they are entitled to receive the same travel pay and per diem as provided by law for board members.



Sec. 44.27.045. - Chairman and vice-chairman.

The governor shall designate a chairman and a vice-chairman from the members of the council to serve as such at the pleasure of the governor. The chairman shall be the chief executive officer of the council.



Sec. 44.27.050. - Duties of council.

The duties of the council are

(1) to stimulate and encourage throughout the state the study and presentation of the performing, visual, and fine arts and public interest and participation;

(2) to make surveys, which are considered advisable, of public and private institutions engaged in the state in artistic and cultural activities, including but not limited to music, theatre, dance, painting, sculpture, architecture, and allied arts and crafts, and to make recommendations concerning appropriate methods to encourage participation in and appreciation of the arts to meet the legitimate needs and aspirations of persons in all parts of the state;

(3) to take steps necessary and appropriate to encourage public interest in the cultural heritage of the state and to expand the state's cultural resources;

(4) to encourage and assist freedom of artistic expression essential for the well being of the arts;

(5) to manage the art in public places fund;

(6) to administer the provisions of AS 45.65 relating to the identification seal for authentic Native handicrafts made in the state and adopt regulations to carry out those provisions.



Sec. 44.27.052. - Powers of council.

(a) The council may

(1) hold public and private hearings;

(2) enter into contracts, within the limit of funds available, with individuals, organizations, and institutions for services furthering the educational objectives of the council's programs;

(3) enter into contracts, within the limit of funds available, with local and regional associations for cooperative endeavors furthering the educational objectives of the council's programs;

(4) accept gifts, contributions, and bequests of unrestricted funds from individuals, foundations, corporations, and other organizations or institutions for the purpose of furthering the educational objectives of the council's programs; and

(5) make and sign agreements and do and perform any acts necessary to carry out the purposes of AS 44.27.040 - 44.27.060.

(b) The council may request and is entitled to receive from any department, division, board, bureau, commission, or agency of the state the assistance and data that will enable it properly to carry out its powers and duties. The council is authorized to receive state funds made available for its purposes.



Sec. 44.27.054. - Powers of chairman.

Subject to available appropriations the chairman may, with the concurrence of a majority of the council, employ necessary personnel and may contract for the services of experts and other persons who may be needed.



Sec. 44.27.056. - Reports.

The council shall report to the governor from time to time. The council shall notify the legislature when its reports are available.



Sec. 44.27.058. - National endowment funds.

The council is the official agency of this state to receive and disburse funds made available by the National Endowment for the Arts.



Sec. 44.27.060. - Art in public places fund.

(a) The art in public places fund is established. The council shall manage the fund.

(b) The commissioner of a department responsible for the design and construction of a building or facility shall deposit into the art in public places fund one percent of the construction cost of a building or facility if the building or facility is exempt from the requirements of AS 35.27 and the exemption is because

(1) the estimated construction cost of the building or facility is less than $250,000; or

(2) the building or facility is not designed for substantial public use.

(c) The council may use the money in the art in public places fund

(1) to commission or purchase a work of art that is to be made a permanent part of, or placed on loan in, a building or facility owned or leased by the state that has substantial public use; and

(2) to meet expenses for a commissioned work of art for a building or facility that has substantial public use if the cost of the work of art exceeds the amount reserved under AS 35.27.020 (c).

(d) In (c) of this section, "building" or "facility" means

(1) a building or facility of the state, as defined by AS 35.27.030 , that is designed for and that is subject to substantial public use; and

(2) a building or facility that is leased by the state and subject to substantial public use.



Sec. 44.27.061. - 44.27.076 - l Alaska Historical Commission. [Repealed, E.O. No. 63, Sec. 3 (1987). For current law, see AS 41.35.300 - 41.35.380].

Repealed or Renumbered









Chapter 44.28. - DEPARTMENT OF CORRECTIONS

Sec. 44.28.010. - Commissioner of corrections.

The principal executive officer of the Department of Corrections is the commissioner of corrections.



Sec. 44.28.020. - Duties of department.

(a) The Department of Corrections shall administer the state programs of corrections, including

(1) state adult penal institutions;

(2) probation and parole supervision; and

(3) extraditions and detainers.

(b) The department shall, with the approval of the Council on Domestic Violence and Sexual Assault, adopt standards, by regulation, for rehabilitation programs for perpetrators of domestic violence as defined in AS 18.66.990 and for the approval of those programs. For purposes of AS 12.55.101 , AS 18.66.100 (c), and AS 33.16.150 (f), the department shall approve a program if the department determines that the program meets the standards. Upon application of a program, the department may waive one or more standards and approve the program if the department determines

(1) there is good cause for the waiver;

(2) the safety of victims and children is not compromised by the waiver;

(3) an acceptable alternative is provided by the program.

(c) The department shall establish an automated inmate information system to allow persons to place surcharge telephone calls to obtain information concerning inmates and where they are incarcerated, bail and bond information, and information concerning visiting hours at institutions. A system established under this subsection shall be designed so that

(1) all the costs of the system are, at a minimum, met by the revenues received from calls to the system; and

(2) the revenues received satisfy or defray the costs of establishing and maintaining an automated victim notification system established under AS 12.61.050 .



Sec. 44.28.030. - Regulations.

The commissioner may adopt regulations to carry out or assist in carrying out the powers and duties of the department.






Chapter 44.29. - DEPARTMENT OF HEALTH AND SOCIAL SERVICES

Article 01 - ORGANIZATION

Sec. 44.29.010. - Commissioner of health and social services.

The principal executive officer of the Department of Health and Social Services is the commissioner of health and social services.



Sec. 44.29.020. - Duties of department.

(a) The Department of Health and Social Services shall administer the state programs of public health and social services, including

(1) maternal and child health services;

(2) preventive medical services;

(3) public health nursing services;

(4) nutrition services;

(5) health education;

(6) laboratories;

(7) mental health treatment and diagnosis;

(8) management of state institutions, except for adult penal institutions;

(9) medical facilities;

(10) adult public assistance;

(11) Alaska temporary assistance program;

(12) child welfare services;

(13) general relief;

(14) a comprehensive smoking education, tobacco use prevention, and tobacco control program; to the maximum extent possible, the department shall administer the program required under this paragraph by grant or contract with one or more organizations in the state; the department's program must include

(A) a community-based tobacco use prevention and cessation component addressing the needs of youth and adults that includes use of cessation aids such as a nicotine patch or a nicotine gum tobacco substitute;

(B) youth-based efforts that involve youth in the design and implementation of tobacco control efforts;

(C) anti-tobacco counter-marketing targeting both youth and adult populations designed to communicate messages to help prevent youth initiation of tobacco use, promote cessation among tobacco users, and educate the public about the lethal effects of exposure to secondhand smoke;

(D) tobacco use surveys of youth and adult populations concerning knowledge, awareness, attitude, and use of tobacco products; and

(E) an enforcement component;

(15) the Alaska Pioneers' Home and the Alaska Veterans' Home;

(16) [Repealed Sec. 25 ch 59 SLA 2004].

(17) licensure and regulation of child care facilities.

(b) The Department of Health and Social Services shall comply with AS 15.07.055 to serve as a voter registration agency to the extent required by state and federal law, including 42 U.S.C. 1973gg (National Voter Registration Act of 1993).



Sec. 44.29.022. - Fees for department services.

(a) The commissioner of health and social services may establish by regulation a schedule of reasonable fees for services provided by the Department of Health and Social Services under AS 44.29.020 (a)(1) - (8), AS 47.10, AS 47.12, AS 47.14, AS 47.30.655 - 47.30.910, and AS 47.80.100 - 47.80.170. The fee established for a service may not exceed the actual cost of providing the service. The commissioner may define or establish the "actual cost of providing a service" by regulation. The Department of Health and Social Services shall charge and collect the fees established under this subsection. The department may waive collection of a fee upon a finding that collection is not economically feasible or in the public interest.

(b) The commissioner of health and social services may establish by regulation and the department may charge reasonable fees for department publications and research data to cover the cost of reproduction, printing, mailing, and distribution.

(c) [Repealed, Sec. 28 ch 90 SLA 1991].

(d) A regulation that establishes a fee for services under AS 44.29.020(a)(7) that are part of the integrated comprehensive mental health program under AS 47.30 may be adopted under this section after consultation with the Alaska Mental Health Trust Authority.



Sec. 44.29.024. - Fees for services of contractors or grantees.

(a) The commissioner of health and social services may establish by regulation a schedule of reasonable fees for services provided by a contractor or grantee of the Department of Health and Social Services under AS 18 or AS 47. The fee established for a service may not exceed the actual cost of providing the service. The commissioner may define or establish the "actual cost of providing a service" by regulation.

(b) The Department of Health and Social Services may require the recipient of a grant or a contractor under a grant to charge the fees established under (a) of this section for services provided by the recipient or contractor and to use the fees collected for the program providing the services.

(c) A regulation that establishes a schedule of reasonable fees for services provided by a contractor or grantee that are part of the integrated comprehensive mental health program established under AS 47.30 may be adopted under this section after consultation with the Alaska Mental Health Trust Authority.



Sec. 44.29.027. - Dental radiological equipment.

This chapter does not authorize the department to register, inspect, test, or otherwise regulate dental radiological equipment or records relating to dental radiological equipment regulated by the Board of Dental Examiners under AS 08.36.075 .



Sec. 44.29.030. - 44.29.090 - l Advisory Board on Alcoholism. [Repealed, Sec. 2 ch 207 SLA 1972].

Repealed or Renumbered






Article 02 - CITATIONS CONCERNING TOBACCO PRODUCTS

Sec. 44.29.092. - Citation for certain offenses concerning tobacco products.

A peace officer or an agent or employee of the Department of Health and Social Services who is authorized by the commissioner of health and social services to enforce this section may issue a citation for a violation of AS 11.76.100 , 11.76.106, or 11.76.107 if there is probable cause to believe a person has violated AS 11.76.100 , 11.76.106, or 11.76.107.



Sec. 44.29.094. - Procedure and form of citation.

(a) A citation issued under AS 44.29.092 must be in writing and must contain a notice to appear in court. A person receiving the citation is not required to sign the notice.

(b) The time specified in the notice to appear in court on the citation shall be at least five days, not including weekends and holidays, after the issuance of the citation, unless the person cited requests an earlier appearance in court.

(c) The department is responsible for issuing to its agents or employees books containing the appropriate form of citations and shall maintain a record of each book issued and each form contained in the book. The department shall require and retain a receipt for each book issued under this subsection to an agent or employee of the department.

(d) The original or a copy of the form of citation shall be deposited with a court having jurisdiction over the alleged offense. Upon deposit with the court, the citation may be disposed of only by trial in the court or other official action taken by the magistrate, judge, or prosecutor. A citation, copies of a citation, or the record of issuance may not be disposed of except as required under this subsection and (e) of this section.

(e) The department shall require the return of a copy of each citation issued by an agent or employee of the department and all copies of the citation that have been spoiled or upon which an entry has been made and not issued to an alleged violator. The department shall also maintain, in connection with each citation issued by an agent or employee, a record of the disposition of the charge by the court where the original copy of the citation is deposited.

(f) If the form of citation conforms to court rules and includes the essential facts constituting the offense charged, and if the citation is sworn to as required under the state laws for a complaint charging commission of the offense alleged in the citation, then the citation, when filed with a court having jurisdiction in this state, is considered to be a lawful complaint for the purpose of prosecution.

(g) In this section, "department" means the Department of Health and Social Services.






Article 03 - ADVISORY BOARD ON ALCOHOLISM AND DRUG ABUSE

Sec. 44.29.100. - Advisory board on alcoholism and drug abuse.

There is established in the Department of Health and Social Services an advisory board on alcoholism and drug abuse.



Sec. 44.29.110. - Composition.

The board consists of 15 members, 14 of whom are public members appointed by the governor, and the 15th who is the commissioner of health and social services ex officio.



Sec. 44.29.115. - Qualifications of board members.

The governor shall appoint the 14 public members so that the board consists of the following public members:

(1) one member who is licensed to practice medicine in the state;

(2) one member who is admitted to practice law in the state;

(3) four members who are chronic alcoholics with psychoses who are recovering;

(4) three members who are substance abuse treatment professionals who represent public and private providers of substance abuse prevention and treatment services; and

(5) five members who have shown an interest in the problems of alcoholism or drug abuse and who have knowledge of the social problems associated with alcoholism or drug abuse.



Sec. 44.29.120. - Term of office.

(a) The governor shall appoint the public members of the board for staggered terms of four years.

(b) The governor shall fill a vacancy of a public member on the board by appointment for the unexpired part of the vacated term.

(c) Public members of the board serve at the pleasure of the governor. The governor shall replace a public member who by poor attendance or lack of contribution to the board's work demonstrates ineffectiveness as a board member. In this subsection, "poor attendance" means the failure to attend three or more consecutive meetings.



Sec. 44.29.130. - Compensation, per diem, and expenses.

The public members of the board are not entitled to a salary, but are entitled to per diem, reimbursement for travel, and other expenses authorized by law for other boards.



Sec. 44.29.135. - Officers and staff.

(a) The board, by a majority of its membership, shall annually elect a presiding officer and other officers it considers necessary from among its membership.

(b) The board shall have a paid staff provided by the department, including an executive director who shall be selected by the board. The executive director is in the partially exempt service and may hire additional employees in the classified service of the state. The department shall provide for the assignment of personnel to the board to ensure the board has the capacity to fulfill its responsibilities. The executive director of the board shall be directly responsible to the board in the performance of the director's duty.



Sec. 44.29.140. - Duties.

(a) The board shall

(1) act in an advisory capacity to the legislature, the governor, and state agencies in the following matters:

(A) special problems affecting mental health that alcoholism or drug abuse may present;

(B) educational research and public informational activities in respect to the problems presented by alcoholism or drug abuse;

(C) social problems that affect rehabilitation of alcoholics and drug abusers;

(D) legal processes that affect the treatment and rehabilitation of alcoholics and drug abusers;

(E) development of programs of prevention, treatment, and rehabilitation for alcoholics and drug abusers; and

(F) evaluation of effectiveness of alcoholism and drug abuse programs in the state;

(2) provide to the Alaska Mental Health Trust Authority for its review and consideration recommendations concerning the integrated comprehensive mental health program for the people who are described in AS 47.30.056 (b)(3), and concerning the use of money in the mental health trust settlement income account in a manner consistent with regulations adopted under AS 47.30.031 .

(b) The board is the planning and coordinating body for purposes of federal and state laws relating to alcohol, drug, and other substance abuse prevention and treatment services.

(c) The board shall prepare and maintain a comprehensive plan of services

(1) for the prevention and treatment of alcohol, drug, and other substance abuse; and

(2) for persons described in AS 47.30.056 (b)(3).



Sec. 44.29.150. - Drug abuse program coordinator. [Repealed, E.O. No. 71, Sec. 23 (1988)].

Repealed or Renumbered



Sec. 44.29.200. - Definition.

In AS 44.29.100 - 44.29.200, "board" means the Advisory Board on Alcoholism and Drug Abuse.






Article 04 - ALCOHOLISM AND DRUG ABUSE REVOLVING LOAN FUND

Sec. 44.29.210. - Creation of an alcoholism and drug abuse revolving loan fund.

(a) There is created in the department an alcoholism and drug abuse revolving loan fund as required under 42 U.S.C. 300x-25 to qualify the state to receive block grant money from the United States Department of Health and Human Services under 42 U.S.C. 300x-21.

(b) The fund consists of money appropriated to it, payments of principal on loans made from it, and money chargeable to principal that is collected through liquidation by foreclosure or other process on loans made from it.

(c) Money in the fund may be used as required under 42 U.S.C. 300x-25 to make loans to private nonprofit organizations for the cost of establishing programs to help pay the living expenses of individuals recovering from alcohol or drug abuse who may reside in groups.



Sec. 44.29.215. - Special account established.

(a) There is established as a special account within the alcoholism and drug abuse revolving loan fund the foreclosure expense account. This account is established as a reserve from fund equity.

(b) The department may expend money credited to the foreclosure expense account when necessary to protect the department's security interest in collateral on loans made under AS 44.29.210 or to defray expenses incurred during foreclosure proceedings after a default by an obligor.



Sec. 44.29.220. - Administration of loan program.

(a) The department may

(1) adopt regulations necessary to carry out its functions under AS 44.29.210 - 44.29.230 and to administer the program required under 42 U.S.C. 300x - 4a, including regulations to establish reasonable fees for services provided, procedures for foreclosure proceedings, and procedures for collecting delinquent accounts;

(2) establish amortization plans for the repayment of loans;

(3) charge and collect the fees established under this subsection; and

(4) contract for the servicing of loans made under AS 44.29.210 .

(b) [Repealed, Sec. 28 ch 90 SLA 1991].



Sec. 44.29.225. - Disposal of property acquired by default or foreclosure.

The department shall dispose of property acquired through default or foreclosure on a loan made under AS 44.29.210 . Disposal shall be made in a manner that serves the best interests of the state and may include the amortization of payments over a period of years.



Sec. 44.29.230. - Definition.

In AS 44.29.210 - 44.29.230, "department" means the Department of Health and Social Services.






Article 05 - STATEWIDE SUICIDE PREVENTION COUNCIL

Sec. 44.29.300. - Council established.

There is established in the Department of Health and Social Services the Statewide Suicide Prevention Council, consisting of 15 members, as follows:

(1) two members of the senate, appointed by the president of the senate, one of whom shall be a member of the majority and one of whom shall be a member of the minority;

(2) two members of the house of representatives, appointed by the speaker of the house of representatives, one of whom shall be a member of the majority and one of whom shall be a member of the minority;

(3) 11 members appointed by the governor, as follows:

(A) two persons who are employed in the executive branch of state government;

(B) one member of the Advisory Board on Alcoholism and Drug Abuse;

(C) one member of the Alaska Mental Health Board;

(D) one person recommended by the Alaska Federation of Natives, Inc.;

(E) one person who is a counselor in a secondary school;

(F) one adult who is active in a statewide youth organization;

(G) one person who has experienced the death by suicide of a member of the person's family;

(H) one person who resides in a rural community in the state that is not connected by road or the Alaska marine highway to the main road system of the state;

(I) one person who is a member of the clergy; and

(J) one person who is under the age of 18.



Sec. 44.29.310. - Term of office.

(a) The governor shall appoint the members of the council under AS 44.29.300(3)(D) - (J) for staggered terms of four years.

(b) The governor shall fill a vacancy of a member on the council appointed under AS 44.29.300 (3)(D) - (J) by appointment for the unexpired part of the vacated term.

(c) Members of the council serve at the pleasure of the governor. The governor shall replace a member who, by poor attendance or lack of contribution to the council's work, demonstrates ineffectiveness as a member. In this subsection, "poor attendance" means the failure to attend three or more consecutive meetings.



Sec. 44.29.320. - Compensation, per diem, and expenses.

The members of the council who are not state employees are not entitled to compensation for service on the council, but are entitled to per diem and travel expenses authorized for boards and commissions under AS 39.20.180.



Sec. 44.29.330. - Officers and staff.

(a) The council, by a majority of its membership, shall annually elect a presiding officer and other officers it considers necessary from among its membership.

(b) The council may employ a coordinator to assist the council. The coordinator is in the partially exempt service. The coordinator shall be directly responsible to the council in the performance of the coordinator's duties. The council shall annually review the performance of the coordinator.

(c) The council may appoint an advisory panel to provide further advice on suicide prevention. The advisory panel serves at the pleasure of the council. Members of the advisory panel are not entitled to compensation, per diem, or reimbursement of travel expenses.



Sec. 44.29.340. - Meetings.

The council may meet, by teleconference or otherwise, as often as considered necessary by the presiding officer of the council.



Sec. 44.29.350. - Duties.

The council shall serve in an advisory capacity to the legislature and the governor with respect to what actions can and should be taken to

(1) improve health and wellness throughout the state by reducing suicide and its effect on individuals, families, and communities;

(2) broaden the public's awareness of suicide and the risk factors related to suicide;

(3) enhance suicide prevention services and programs throughout the state;

(4) develop healthy communities through comprehensive, collaborative, community-based and faith-based approaches;

(5) develop and implement a statewide suicide prevention plan;

(6) strengthen existing and build new partnerships between public and private entities that will advance suicide prevention efforts in the state.



Sec. 44.29.360. - Annual report.

The council shall annually report its findings and recommendations in a report to the governor, the president of the senate, and the speaker of the house of representatives by March 1 of each year.



Sec. 44.29.390. - Definition.

In AS 44.29.300 - 44.29.390, "council" means the Statewide Suicide Prevention Council established under AS 44.29.300 .






Article 06 - STATE VETERANS' HOME FACILITIES

Sec. 44.29.400. - State veterans' home facilities. [Repealed, Sec. 25(a) ch 59 SLA 2004].

Sec. 44.29.400. State veterans' home facilities. [Repealed, Sec. 25(a) ch 59 SLA 2004].

Repealed or Renumbered






Article 07 - PIONEERS' HOMES ADVISORY BOARD

Sec. 44.29.500. - Alaska Pioneers' Homes Advisory Board.

Sec. 44.29.500. Alaska Pioneers' Homes Advisory Board.

There is created the Alaska Pioneers' Homes Advisory Board in the Department of Health and Social Services.



Sec. 44.29.510. - Purpose of the board.

The board shall conduct annual inspections of the property and procedures of the Alaska Pioneers' Homes and recommend to the governor changes and improvements. The board shall meet on an annual basis to review admissions procedures and to consider complaints.



Sec. 44.29.520. - Composition of the board.

(a) The Alaska Pioneers' Homes Advisory Board consists of

(1) five members appointed by the governor from among citizens of the state;

(2) one member appointed by the governor who is a veteran of active service in the armed forces of the United States, including the Alaska National Guard or the Alaska Territorial Guard;

(3) one member who is the chair of the Alaska Commission on Aging established in AS 47.44.200 ; and

(4) one member who is chair of the Alaska Veterans Advisory Council established in AS 44.35.

(b) The term of office of a member of the board appointed under (a)(1) of this section is four years. A member of the board may not serve more than eight consecutive years. A chair shall be elected by the voting members of the board. The members of the board appointed under (a)(1) and (2) of this section serve at the pleasure of the governor.



Sec. 44.29.530. - Compensation, per diem, or expenses.

Members of the advisory board receive no salary, but are entitled to per diem and travel expenses authorized by law for other boards.









Chapter 44.31. - DEPARTMENT OF LABOR AND WORKFORCE DEVELOPMENT

Sec. 44.31.010. - Commissioner of labor and workforce development.

The principal executive officer of the Department of Labor and Workforce Development is the commissioner of labor and workforce development.



Sec. 44.31.020. - Duties of department.

The Department of Labor and Workforce Development shall

(1) enforce the laws and adopt regulations under them concerning employer-employee relationships, including the safety, hours of work, wages, and conditions of workers, including children;

(2) accumulate, analyze, and report labor statistics;

(3) operate systems of workers' compensation and unemployment insurance;

(4) gather data reflecting the cost of living in the various election districts of the state upon request of the director of personnel under AS 39.27.030 ; in this paragraph, "election district" has the meaning given in AS 39.27.020 (b);

(5) operate the federally funded employment and training programs under 29 U.S.C. 2801 - 2945 (Workforce Investment Act of 1998);

(6) administer the state's program of adult basic education and adopt regulations to administer the program; and

(7) administer the programs of the Alaska Vocational Technical Center and adopt regulations to administer the programs, including regulations that set rates for student tuition and room and board and fees for the programs and services provided by the department regarding the Alaska Vocational Technical Center.



Sec. 44.31.025. - Building safety account.

The building safety account is created in the state treasury. The legislature may appropriate money from the account for necessary costs incurred by the Department of Labor and Workforce Development in the administration of AS 05.20, AS 18.60.180 - 18.60.395, 18.60.800 - 18.60.820, and AS 18.62. Nothing in this section creates a dedicated fund or dedicates the money in the account for a specific purpose.



Sec. 44.31.100. - 44.31.200 - l Employment Advisory Commission. [Repealed, Sec. 4 ch 74 SLA 1969].

Repealed or Renumbered






Chapter 44.33. - DEPARTMENT OF COMMERCE, COMMUNITY, AND ECONOMIC DEVELOPMENT

Article 01 - ORGANIZATION

Sec. 44.33.010. - Commissioner of commerce, community, and economic development.

The principal executive officer of the Department of Commerce, Community, and Economic Development is the commissioner of commerce, community and economic development. Except with respect to the commissioner's membership on the board of directors of the Alaska Railroad Corporation, whenever a statute provides that the commissioner is a member of a board, council, or other similar entity, the commissioner may designate an employee of the department to act in the commissioner's place.



Sec. 44.33.020. - Duties of department; regulations.

(a) The Department of Commerce, Community, and Economic Development shall

(1) advise and assist local governments;

(2) advise the governor and other commissioners on the delivery of government services to rural areas, including services relating to public safety, justice, economic development, natural resource management, education, and public health;

(3) make recommendations to the governor and other commissioners about policy changes that would affect rural governments and rural affairs;

(4) serve as staff for the Local Boundary Commission;

(5) conduct studies and carry out experimental and pilot projects for the purpose of developing solutions to community and regional problems;

(6) promote cooperative solutions to problems affecting more than one community or region, including joint service agreements, regional compacts, and other forms of cooperation;

(7) serve as a clearinghouse for information useful in solution of community and regional problems, and channel to the appropriate authority requests for information and services;

(8) advise and assist community and regional governments on matters of finance, including but not limited to bond marketing and procurement of federal funds;

(9) prepare suggested guidelines relating to the content of notice of bond sale advertisements, prospectuses, and other bonding matters issued by local governments;

(10) administer state funds appropriated for the benefit of unorganized regions within the state, allowing for maximum participation by local advisory councils and similar bodies;

(11) as assigned through a delegation by the governor, administer and implement the state's role in the federal community development quota program established under 16 U.S.C. 1855(i) or a successor federal program; the department may adopt regulations under a delegation from the governor to implement duties under this paragraph;

(12) carry out those administrative functions in the unorganized borough that the legislature may prescribe;

(13) study existing and proposed laws and state activities that affect community and regional affairs and submit to the governor recommended changes in those laws and activities;

(14) coordinate activities of the state that affect community and regional affairs;

(15) assist in the development of new communities and serve as the agent of the state for purposes of participation in federal programs relating to new communities;

(16) supervise planning, management, and other activities required for local eligibility for financial aid under those federal and state programs that provide assistance to community and regional governments;

(17) advise and assist municipalities on procedures of assessment, valuation, and taxation, and notify municipalities of major errors in those procedures;

(18) apply for, receive, and use funds from federal and other sources, public or private, for use in carrying out the powers and duties of the department;

(19) request and utilize the resources of other agencies of state government in carrying out the purposes of this chapter to the extent such utilization is more efficient than maintaining departmental staff, reimbursing the other agencies when appropriate;

(20) administer state and, as appropriate, federal programs for revenue sharing, grants, and other forms of financial assistance to community and regional governments;

(21) administer the state programs relating to commerce or community development, enforce the laws relating to these programs, and adopt regulations under these laws;

(22) register corporations;

(23) collect corporation franchise taxes;

(24) enforce state laws regulating public utilities and other public service enterprises, banking and securities, insurance, and other businesses and enterprises touched with a public interest;

(25) make veterans' loans;

(26) furnish the budgeting, clerical, and administrative services for regulatory agencies and professional and occupational licensing boards not otherwise provided for;

(27) conduct studies, enter into contracts and agreements, and make surveys relating to the economic development of the state and, when appropriate, assemble, analyze, and disseminate the findings obtained;

(28) provide factual information and technical assistance for potential industrial and commercial investors;

(29) receive gifts, grants, and other aid that facilitate the powers and duties of the department from agencies and instrumentalities of the United States or other public or private sources;

(30) establish and activate programs to achieve balanced economic development in the state and advise the governor on economic development policy matters;

(31) formulate a continuing program for basic economic development and for the necessary promotion, planning and research that will advance the economic development of the state;

(32) cooperate with private, governmental, and other public institutions and agencies in the execution of economic development programs;

(33) review the programs and annual reports of other departments and agencies as they are related to economic development and prepare an annual report on the economic growth of the state;

(34) administer the economic development programs of the state;

(35) perform all other duties and powers necessary or proper in relation to economic development and planning for the state;

(36) request tourism-related businesses in the state to provide data regarding occupancy levels, traffic flow and gross receipts and to participate in visitor surveys conducted by the department; data collected under this paragraph that discloses the particulars of an individual business is not a matter of public record and shall be kept confidential; however, this restriction does not prevent the department from using the data to formulate tourism economic impact information including expenditure patterns, tax receipts and fees, employment and income attributable to tourism, and other information considered relevant to the planning, evaluation, and policy direction of tourism in the state;

(37) provide administrative and budgetary services to the Real Estate Commission under AS 08.88 as requested by the commission;

(38) sell at cost, to the extent possible, publications and promotional materials developed by the department;

(39) as delegated by the governor, administer under 16 U.S.C. 1856 the internal waters foreign processing permit procedures and collect related fees;

(40) administer state laws relating to the issuance of business licenses;

(41) comply with AS 15.07.055 to serve as a voter registration agency to the extent required by state and federal law, including 42 U.S.C. 1973gg (National Voter Registration Act of 1993);

(42) [Repealed, E.O. No. 112 Sec. 3 (2004)].

(43) carry out other functions and duties, consistent with law, necessary or appropriate to accomplish the purpose of this chapter;

(44) administer the Alaska BIDCO assistance program under AS 37.17.500 - 37.17.690 and adopt regulations to carry out the provisions of those statutes.

(b) The department may adopt regulations necessary to carry out its statutory functions.



Sec. 44.33.022. - Accounting and disposition of fees. [Repealed, Sec. 28 ch 90 SLA 1991].

Repealed or Renumbered



Sec. 44.33.025. - Recording. [Repealed, E.O. No. 47, Sec. 6 (1980)].

Repealed or Renumbered



Sec. 44.33.026. - Alaska regional economic assistance program. [Repealed, Sec. 5 ch 93 SLA 1996. For current provisions, see AS 44.33.895 ].

Repealed or Renumbered



Sec. 44.33.030. - 44.33.060 - l Power development. [Repealed, Sec. 10 ch 79 SLA 1983].

Repealed or Renumbered



Sec. 44.33.065. - Regional seafood development associations.

(a) The Department of Commerce, Community, and Economic Development shall assist in and encourage the formation of a qualified regional seafood development association for each seafood development region identified in (b) of this section for the purpose of promoting and marketing Alaska seafood products harvested in the region. The commissioner shall designate the first organization to apply and qualify under this subsection for recognition as the qualified association for a region to be the qualified regional seafood development association for that seafood development region if the commissioner determines that the organization

(1) is established for the following purposes:

(A) promotion of seafood and seafood by-products that are harvested in the region and processed for sale;

(B) promotion of improvements to the commercial fishing industry and infrastructure in the seafood development region;

(C) establishment of education, research, advertising, or sales promotion programs for seafood products harvested in the region;

(D) preparation of market research and product development plans for the promotion of seafood and their by-products that are harvested in the region and processed for sale;

(E) cooperation with the Alaska Seafood Marketing Institute and other public or private boards, organizations, or agencies engaged in work or activities similar to the work of the organization, including entering into contracts for joint programs of consumer education, sales promotion, quality control, advertising, and research in the production, processing, or distribution of seafood harvested in the region;

(F) cooperation with commercial fishermen, fishermen's organizations, seafood processors, the Alaska Fisheries Development Foundation, the Fisheries Industrial Technology Center, state and federal agencies, and other relevant persons and entities to investigate market reception to new seafood product forms and to develop commodity standards and future markets for seafood products;

(2) provides for representation of commercial fishing permit holders for each fishery in the region that is subject to a seafood development tax levied under AS 43.76.350 - 43.76.399 on the board of directors of the organization;

(3) provides for membership in the organization by any commercial fisherman who holds a commercial fishing permit for a fishery that is conducted in the region and by other persons and groups in the region who wish to be members of the organization; and

(4) is organized as a nonprofit corporation under the laws of the state for the purpose of marketing and promoting seafood products taken in the region and seafood products taken in fisheries subject to a seafood development tax levied under AS 43.76.350 - 43.76.399.

(b) Seafood development regions are established for each of the following regions of the state and are made up of the designated commercial fishing management areas established by the Board of Fisheries in accordance with the boundaries of those areas as adopted by the Board of Fisheries:

(1) Southeast Alaska seafood development region - Southeastern Alaska area and Yakutat area;

(2) Prince William Sound seafood development region - Prince William Sound area;

(3) Cook Inlet seafood development region - Cook Inlet area;

(4) Kodiak seafood development region - Kodiak area;

(5) Alaska Peninsula seafood development region - Alaska Peninsula area;

(6) Aleutian Islands seafood development region - Aleutian Islands area;

(7) Chignik seafood development region - Chignik area;

(8) Atka-Amlia Islands seafood development region - Atka-Amlia Islands area;

(9) Bristol Bay seafood development region - Bristol Bay area;

(10) Kuskokwim seafood development region - Kuskokwim area;

(11) Yukon-Northern seafood development region - Yukon-Northern area and Kotzebue area;

(12) Norton Sound-Port Clarence seafood development region - Norton Sound-Port Clarence area.

(c) An organization may be designated as the qualified regional seafood development association for more than one seafood development region.

(d) A qualified regional seafood development association for a fishery may request state financial assistance from the department to aid the seafood development programs of the association.

(e) A qualified regional seafood development association requesting state financial assistance shall submit an annual financial report to the department on a form provided by the department. The department may require that a qualified regional seafood development association use a uniform system of accounting. A qualified regional seafood development association requesting state assistance shall submit an annual budget to the department on or before a date specified by the department.

(f) The department may adopt regulations necessary to implement this section.

(g) In this section, "fishery" has the meaning given in AS 16.43.990 .



Sec. 44.33.110. - Civil Air Patrol. [Repealed, E.O. No. 33 (1968). For current provisions, see AS 18.60.146 ].

Repealed or Renumbered



Sec. 44.33.112. - Fees for publications, research data, and other services.

The commissioner may establish by regulation and the department may charge reasonable fees for department publications, research data, and other centralized administrative services to cover the cost of reproduction, printing, mailing, distribution, and other centralized administrative services.



Sec. 44.33.113. - Charges for community development quota program.

(a) If the governor delegates duties as described in AS 44.33.020(a)(11) to the department, the department shall determine and assess an annual administrative cost charge for the administration of the state's role in the federal community development quota program. The department shall by regulation establish the method for implementing the charge in accordance with the provisions of this section. The department shall assess the charges on community development quota groups with approved community development plans for the fiscal year for which the charge is applicable. The community development quota group shall pay the charge.

(b) The administrative cost charge under this section for a CDQ group shall be determined by the department no later than the June 30 immediately preceding the start of the applicable fiscal year. The department shall promptly notify the CDQ group of the amount of the charge. The CDQ group shall pay the charge no later than 45 days after the department provides notice to the CDQ group of the amount of the charge.

(c) The aggregate total of administrative cost charges to all CDQ groups for a fiscal year shall approximately equal, but may not exceed, the appropriations authorized for that fiscal year for the state's role under AS 44.33.020 (a)(11), less

(1) appropriations from sources of program receipts under AS 37.05.146(b) and (c) not collected under this section; and

(2) any reappropriations of charges collected under this section.

(d) Fifty percent of the aggregate total of administrative cost charges assessed on all CDQ groups for a fiscal year shall be recovered through the standard portion of the charges and 50 percent of the aggregate total shall be recovered through the variable portion of the charges. The administrative cost charge assessed on a CDQ group for a fiscal year shall consist of a standard portion and a variable portion. The CDQ group's standard portion is calculated by dividing the aggregate total amount to be recovered through this portion by the number of CDQ groups to be assessed a charge. The CDQ group's variable portion is calculated by multiplying the aggregate total amount to be recovered through this portion by a percentage that represents the ratio of the value of the CDQ group's fisheries resource quota allocation to the total value of fisheries resources allocated under the CDQ program for the applicable year.

(e) Notwithstanding any contrary provision of this section, the department may adjust the variable portion of the administrative cost charge for a fiscal year to one or more CDQ groups if the department finds that an inequitable result will occur absent the adjustment, but the aggregate total of the charges to be paid by all CDQ groups after the adjustment must equal the amount originally calculated for that fiscal year under (c) of this section.

(f) The department may not assess or collect administrative charges under this section from new CDQ groups representing communities that are not eligible for the CDQ program on June 30, 2000, for a period of two years from the actual award of a fisheries quota to that newly formed CDQ group.

(g) The department shall collect and enforce the administrative cost charge assessed under this section. The receipts from the charge assessed under this section shall be deposited in the community development quota program account in the state treasury. Under AS 37.05.146(c), receipts from charges collected under this section shall be accounted for separately, and appropriations from the account are not made from the unrestricted general fund. The legislature may appropriate money from the community development quota program account for expenditures by the department for necessary costs incurred by the department in implementing any assigned role under AS 44.33.020 (a)(11) or for any other public purpose.

(h) The Department of Administration shall identify the amount of the appropriations for the state's role under AS 44.33.020 (a)(11) that lapses into the general fund each year. The legislature may appropriate an amount equal to the lapsed amount to the community development quota program for its operating costs for the next fiscal year.

(i) The department may adopt regulations under AS 44.62 (Administrative Procedure Act) to interpret or implement its duties under this section.

(j) In this section,

(1) "CDQ group" or "community development quota group" means an applicant under 16 U.S.C. 1855(i), or a successor program, with an approved community development plan;

(2) "CDQ program" or "community development quota program" means the federal community development quota program established under 16 U.S.C. 1855(i), or a successor federal program approved by the United States Secretary of Commerce;

(3) "fiscal year" has the meaning given in AS 37.05.920 ;

(4) "value" has the meaning given in AS 43.75.290 .



Sec. 44.33.115. - Exxon Valdez oil spill unincorporated rural community grant fund.

There is created in the department the Exxon Valdez oil spill unincorporated rural community grant fund. The fund consists of money appropriated to the fund from the Exxon Valdez oil spill restoration fund, the Alyeska settlement fund, and other sources. Appropriations to the fund do not lapse unless otherwise provided by the legislature in the bill making the appropriation to the fund. The department may use the fund to make grants to unincorporated rural communities in the area affected by the Exxon Valdez oil spill for capital projects for purposes of restoring, replacing, or enhancing subsistence resources or services or other services damaged or lost as the result of the Exxon Valdez oil spill. In this section,

(1) "Alyeska settlement fund" means the trust fund established in the state treasury for the purpose of receiving, holding, and disbursing the settlement proceeds received by the state under the Agreement and Consent Decree in re: The Exxon Valdez, United States District Court, District of Alaska, Case No. A92-175 Civil, decree entered November 25, 1992;

(2) "Exxon Valdez oil spill restoration fund" means the fund established by the Department of Revenue to implement the judgment entered by the United States District Court for Alaska in the criminal case United States of America v. Exxon Shipping Company and Exxon Corporation, No. A90-015 CR.



Sec. 44.33.118. - Definitions.

In AS 44.33.010 - 44.33.118,

(1) "commissioner" means the commissioner of commerce, community, and economic development;

(2) "department" means the Department of Commerce, Community, and Economic Development.






Article 02 - ALASKA DIVISION OF TOURISM

Sec. 44.33.119. - Purposes.

The purposes of AS 44.33.119 - 44.33.135 are to

(1) encourage the expansion and growth of the state's visitor industry for the benefit of the citizens of the state;

(2) ensure that the economic benefits to be derived from tourism in the state are retained in the state, to the greatest extent possible;

(3) ensure that a maximum number of residents of the state are employed in the tourism industry;

(4) ensure that consideration is given in the development and implementation of the tourism program to local community goals and objectives, to impacts on existing private enterprises, and to impacts on recreational and subsistence opportunities for the residents of the state;

(5) promote the development of tourism opportunities throughout the state, including along the highway system of the state, the marine highway, and in rural areas of the state.



Sec. 44.33.120. - Tourism duties.

(a) [Repealed, Sec. 84 ch 58 SLA 1999].

(b) The Department of Commerce, Community, and Economic Development shall

(1) cooperate with organizations in the private sector for the promotion and development of tourism into and within the state;

(2) coordinate with municipal, state, and federal agencies for the development of tourism resources in the state;

(3) promote and develop the state's tourist industry;

(4) cooperate with the private sector in the planning and execution of a destination tourism marketing campaign under AS 44.33.125 that is in the public interest;

(5) promote the development of visitor industry facilities, both in the public sector and the private sector, through the use of state resources as appropriate;

(6) plan and advocate for tourism and tourism development in coordination with the private sector, municipalities, state, and federal agencies;

(7) administer and evaluate the tourism marketing contract program under AS 44.33.125 ;

(8) administer a visitor information center located in Tok; and

(9) conduct research related to tourism.

(c) [Repealed, Sec. 28 ch 90 SLA 1991].

(d) During the term of a contract with a qualified trade association under AS 44.33.125 (a), the Department of Commerce, Community, and Economic Development may not execute another tourism marketing campaign except as provided under AS 44.33.125 (b), (c), or (d).



Sec. 44.33.122. - Establishment of Tourism Coordinating Committee. [Repealed, Sec. 33 ch 23 SLA 1995].

Repealed or Renumbered



Sec. 44.33.124. - Membership of the Tourism Coordinating Committee. [Repealed, Sec. 33 ch 23 SLA 1995].

Repealed or Renumbered



Sec. 44.33.125. - Tourism marketing contracts.

(a) Subject to appropriations for the purpose, the Department of Commerce, Community, and Economic Development shall, on or before April 1 of each fiscal year, contract with a single qualified trade association for the purpose of planning and executing a destination tourism marketing campaign during the next fiscal year. The contract may be awarded only if the qualified trade association provides matching funds equal to at least 50 percent of the costs of the marketing campaign described in the contract. The marketing campaign may promote distinct segments of tourism, such as highway tourism, seasonal tourism, ecotourism, cultural tourism, regional tourism, and rural tourism. Before the contract is executed, the marketing campaign plan must be approved by the department.

(b) The tourism marketing contract awarded under (a) of this section must include essential components identified by the department and may include media advertising, establishing and operating a system for responding to visitor inquiries, publishing and distributing information regarding vacation planning, establishing and maintaining Internet sites that provide tourism information, conducting market research, and other activities related to tourism that the department may designate in the contract. If the qualified trade association refuses a contract component requested by the department, the department may award a contract to another person to perform that component but only if the terms are not materially different from those offered to the qualified trade association.

(c) A qualified trade association that has been awarded a tourism marketing contract under (a) of this section has, while the contract is in effect, the right of first refusal for every other tourism marketing contract offered by the department. The qualified trade association is required to provide matching funds for a contract awarded under this subsection only if matching funds are required by the contract offer. If the qualified trade association refuses a contract offer under this subsection or fails to accept the offer within a reasonable time, the department may award the contract to another person but only under terms not materially different from those offered to the qualified trade association.

(d) If, during the term of a contract awarded under (a) of this section, funds from any source are appropriated to the department for tourism marketing activities in addition to the funds already committed under the contract, the contract may be amended to include the additional funds and the additional tourism marketing activities. The department may require the qualified trade association to provide matching funds in any amount for the additional funds, or the department may impose no matching requirement for the additional funds. If the qualified trade association refuses the additional funds, the department may use the additional funds to award a contract to another person but only under terms not materially different from those offered to the qualified trade association.

(e) The marketing campaign conducted under a tourism marketing contract awarded under (a) of this section must be directed by a group within the qualified trade association that is broadly representative of the various sectors of the visitor industry in the state and whose members are

(1) involved in a visitor industry business or have experience in tourism marketing; or

(2) officers or senior staff members of a state agency, a local government, or a nonprofit enterprise established to promote the visitor industry.

(f) Materials produced and marketing information and tourism related data generated by the qualified trade association under a contract awarded under (a) or (c) of this section are the joint property of the qualified trade association and the department. However, the qualified trade association may, but only for the purpose of promoting the state, use, sell, or lease the materials, information, and data. In addition, the qualified trade association may only permit the use by or sale to another person of the materials, information, or data if the use by the other person is also for the purpose of promoting the state. The qualified trade association may impose other restrictions on the right of another person to use the materials, information, or data. If a qualified trade association provides the right to use a mailing list generated under a contract awarded under (a) or (c) of this section, the list must be made available to every person at the same price, except that a person who is not a participant in the qualified trade association's marketing program may be charged an additional amount based on the amount of the qualified trade association's participation fee attributable to a participant's right of access to mailing lists. The qualified trade association retains all revenue generated by the association under a contract awarded under (a) or (c) of this section.

(g) A qualified trade association shall provide to the department, on request, materials produced and marketing information and tourism related data generated by the qualified trade association under a contract awarded under (a) or (c) of this section. The information and tourism related data provided to the department under this subsection are not public records under AS 40.25.100 - 40.25.220.

(h) A qualified trade association may not use money from a contract awarded under (a) or (c) of this section

(1) to lobby a municipality or an agency of a municipality or to lobby the state or an agency of the state, as those terms are defined in AS 44.99.030 (b);

(2) to raise funds that will be used to lobby a municipality or an agency of a municipality or to lobby the state or an agency of the state, as those terms are defined in AS 44.99.030 (b); or

(3) for administrative or overhead costs that directly support any effort to lobby a municipality or an agency of a municipality or to lobby the state or an agency of the state, as those terms are defined in AS 44.99.030 (b).

(i) A qualified trade association may, pursuant to the performance of a tourism marketing contract awarded under (a) or (c) of this section, award a subcontract only on a competitive basis after providing adequate notice of the availability of the subcontract and considering all responses.

(j) In this section, "qualified trade association" means a private, nonprofit organization whose primary purposes include the promotion of tourism within the state and encouraging tourists to visit the state and that has a statewide membership consisting of representatives of all major sectors of the visitor industry, including hotels, airlines, cruise lines, wholesale and retail travel agencies, visitor attractions, convention and visitors bureaus, bed and breakfast enterprises, wilderness lodges and outfitters, and charter operations.



Sec. 44.33.130. - Division contract. [Repealed, Sec. 11 ch 78 SLA 1988].

Repealed or Renumbered



Sec. 44.33.135. - Grants for promotion or development of visitor travel.

(a) A municipality, a nonprofit corporation formed under AS 10.20, or a bona fide nonprofit civic, fraternal, or service organization may receive, as a grant, matching money from the state for up to 50 percent of the costs of a program or project that the commissioner of commerce, community, and economic development determines is consistent with the purposes of AS 44.33.119 and is likely to promote or develop visitor travel, including

(1) the promotion of conventions;

(2) the construction, improvement, or operation of visitor destination facilities and tourist attractions; and

(3) the development and preservation of attractions of historical, contemporary, recreational, or cultural interest.

(b) The commissioner of commerce, community, and economic development shall adopt regulations to carry out the provisions of this section.

(c) A grant awarded under this section may not be used for tourism marketing.



Sec. 44.33.140. - 44.33.180 - l Grants; matching money; limitations; administration. [Repealed, Sec. 11 ch 78 SLA 1988].

Repealed or Renumbered



Sec. 44.33.190. - 44.33.230. - Tourism Advisory Board. [Repealed, Sec. 2 ch 97 SLA 1986].

Repealed or Renumbered






Article 03 - CHILD CARE FACILITY REVOLVING LOAN FUND

Sec. 44.33.240. - Child care facility revolving loan fund.

(a) There is in the Department of Commerce, Community, and Economic Development the child care facility revolving loan fund to carry out the purposes of AS 44.33.240 - 44.33.275. Except as provided in (b) and (c) of this section, the fund may not be used for any other purpose.

(b) The department may use money in the fund for costs of administering AS 44.33.240 - 44.33.275.

(c) On June 30 of each fiscal year the unexpended and unobligated cash balance of the fund that is attributable to loans owned by the fund lapses into the general fund.



Sec. 44.33.242. - Special account established.

(a) There is established as a special account within the child care facility revolving loan fund the foreclosure expense account. This account is established as a reserve from fund equity.

(b) The commissioner of commerce, community, and economic development may expend money credited to the foreclosure expense account when necessary to protect the state's security interest in collateral on loans made under AS 44.33.245 or to defray expenses incurred during foreclosure proceedings after a default by an obligor.



Sec. 44.33.245. - Powers and duties of the department in administering the fund.

(a) The department may

(1) make loans for the construction, renovation, and equipping of child care facilities, including private nonprofit child care facilities;

(2) adopt regulations necessary to carry out the provisions of AS 44.33.240 - 44.33.275, including regulations to establish reasonable fees for services provided and charges for collecting the fee; and

(3) collect the fees and charges established under this subsection.

(b) The department shall

(1) develop eligibility standards for loans to child care facilities;

(2) adopt guidelines for the determination of loan terms.



Sec. 44.33.250. - Conditions of loans. [Repealed, Sec. 9 ch 112 SLA 1981].

Repealed or Renumbered



Sec. 44.33.255. - Loan terms.

(a) A loan to a child care facility under AS 44.33.240 - 44.33.275 may not exceed $50,000.

(b) The rate of interest charged shall be seven percent a year on the unpaid balance of the loan.

(c) The duration for repayment of a loan may not exceed 20 years.

(d) All principal and interest payments, and any money chargeable to principal or interest that is collected through liquidation by foreclosure or other process on loans made under AS 44.33.240 - 44.33.275, shall be paid into the child care facility revolving loan fund.

(e) If a child care facility ceases operation, any loan to the facility from the fund is due on the date the facility ceases operation.



Sec. 44.33.260. - Eligibility for loans.

A child care facility is eligible for a loan under AS 44.33.240 - 44.33.275 if

(1) the applicant submits to the department a plan for the use of the loan funds that is approved by the commissioner;

(2) [Repealed, Sec. 9 ch 112 SLA 1981].

(3) [Repealed, Sec. 7 ch 153 SLA 1978].

(4) [Repealed, Sec. 7 ch 153 SLA 1978].

(5) the applicant meets additional eligibility standards established by the department under AS 44.33.245 (b)(1).



Sec. 44.33.265. - Certificate of need. [Repealed, Sec. 7 ch 153 SLA 1978].

Repealed or Renumbered



Sec. 44.33.270. - Sale or transfer of mortgages and notes.

(a) The commissioner of commerce, community, and economic development may sell or transfer at par value or at a premium to a bank or other private purchaser for cash or other consideration the mortgages and notes held by the department as security for loans made under AS 44.33.240 - 44.33.275.

(b) [Repealed, Sec. 14 ch 122 SLA 1980].



Sec. 44.33.272. - Disposal of property acquired by default or foreclosure.

The department shall dispose of property acquired through default or foreclosure of a loan made under AS 44.33.240 - 44.33.275. Disposal shall be made in a manner that serves the best interests of the state, and may include the amortization of payments over a period of years.



Sec. 44.33.275. - Definitions.

In AS 44.33.240 - 44.33.275,

(1) "child care facility" means an establishment the principal purpose of which is to provide care for children not related by blood, marriage, or legal adoption, including but not limited to day care centers, family day care homes, and schools for preschool age children;

(2) "department" means the Department of Commerce, Community, and Economic Development.






Article 04 - AREAS IMPACTED BY ECONOMIC DISASTER

Sec. 44.33.285. - Action by governor.

The governor may, upon recommendation of the commissioner of commerce, community, and economic development, designate by proclamation an area as an area impacted by an economic disaster. When an area is so designated, the legislature may appropriate money for assistance grants and the governor may recommend in the governor's budget submission that capital projects planned for the area be accelerated and that new projects be funded for the area. The proclamation may provide that waivers of capital projects requirements, as authorized in AS 44.33.300, become effective only to the extent set out in the proclamation.



Sec. 44.33.290. - Employment preference.

(a) In the performance of contracts awarded by the state in an area impacted by an economic disaster, residents of the area shall be employed where they are available and qualified so that the economic effects of alleviating the disaster will be maximized. If resident labor is not available, the contractor shall inform the Department of Labor and Workforce Development of the number of additional workers needed, the positions to be filled, and the efforts made at recruitment in the area. If the Department of Labor and Workforce Development is satisfied that a good faith effort has been made by the contractor to hire residents of the area, it may issue a certificate allowing other hire for designated positions. A clause requiring these provisions shall be part of each state contract awarded.

(b) Wages paid for employment under this section shall be in conformance with the minimum rates of pay schedule published by the Department of Labor and Workforce Development in accordance with AS 36.05.030.



Sec. 44.33.295. - Contractors' preference.

Sec. 44.33.295. Contractors' preference.

If the department determines that there are contractors in an area designated as an area impacted by an economic disaster and who are qualified to perform a contract, preference to the extent feasible shall be given to those contractors under regulations adopted by the department.



Sec. 44.33.300. - Waiver of certain provisions.

When the governor has by proclamation declared an area impacted by an economic disaster, the following provisions regarding public contracts may be waived to the extent specified in the proclamation:

(1) the requirement of a contractor's bond as prescribed in AS 36.25.010 may be waived if the contract amount does not exceed $100,000;

(2) the public bid requirements as contained in AS 19.10.170 , AS 19.30.191(b), AS 35.15.010 - 35.15.020, and AS 36.30 (State Procurement Code) may be waived if the contract is to be performed by a contractor whose principal office is in the designated area and the contract amount does not exceed $50,000;

(3) the general policy to require all construction to be under bid contract as contained in AS 19.10.170 , AS 35.15.010 , and AS 36.30 (State Procurement Code) may be waived if the contract is to be performed by the state, another governmental entity, or a nonprofit entity.



Sec. 44.33.305. - Regulations.

The department, after consultation with the Department of Labor and Workforce Development, may adopt regulations to implement AS 44.33.285 - 44.33.310.



Sec. 44.33.310. - Definitions.

In AS 44.33.285 - 44.33.310,

(1) "base period" means any 10 years after 1950, not necessarily continuous, and if the economic disaster is caused by a fisheries failure the period shall consist of years during which a fishery produced at economically representative levels as determined by the Department of Fish and Game;

(2) "department" means the Department of Commerce, Community and Economic Development;

(3) "economic disaster" means that the annual income to workers in the designated area dropped below the average annual income for the base period for workers in the designated area and the drop in income is of such magnitude that the average family income of all residents of the designated area as determined by the department is below the poverty guidelines issued by the federal Department of Health and Human Services, adjusted by the department to reflect subsistence economic patterns and appropriate cost-of-living differentials; the availability of alternate employment shall be considered in determining whether an economic disaster has occurred under this paragraph.



Sec. 44.33.320. - 44.33.380 - l Residential Care Facility Revolving Loan Fund. [Repealed, Sec. 72 ch 113 SLA 1982].

Repealed or Renumbered



Sec. 44.33.401. - 44.33.430 - l Cultural Facilities Grants. [Repealed, Sec. 2 ch 97 SLA 1986].

Repealed or Renumbered






Article 05 - ALASKA MINERALS COMMISSION

Sec. 44.33.431. - Alaska Minerals Commission established.

(a) The Alaska Minerals Commission is established in the Department of Commerce, Community, and Economic Development.

(b) The commission is composed of 11 members. The commission shall be composed of individuals who have at least five years' experience in the various aspects of the minerals industries in the state. The governor shall appoint five members of the commission, one of whom must reside in a rural community. The president of the Senate shall appoint three members of the commission. The speaker of the House of Representatives shall appoint three members of the commission. Each member serves at the pleasure of the appointing authority.

(c) The commission shall make recommendations to the governor and to the legislature on ways to mitigate the constraints, including governmental constraints, on development of minerals, including coal, in the state.

(d) The commission shall report its recommendations each year to the governor during the first 10 days of the regular session of the legislature. The commission shall notify the legislature that the report is available.



Sec. 44.33.436. - 44.33.438 - l Neighborhood revitalization and development fund; powers and duties; definitions. [Repealed, Sec. 12 ch 42 SLA 1997].

Repealed or Renumbered



Sec. 44.33.450. - 44.33.500 - l Alaska Agricultural Action Council. [Repealed, Sec. 4 ch 75 SLA 1979].

Repealed or Renumbered






Article 06 - NATIVE ART COMPETITIONS

Sec. 44.33.501. - Program of competitions.

(a) The Department of Commerce, Community, and Economic Development shall direct a continuing program of competitions. The competitions shall be held each summer to select outstanding examples of Alaskan Native arts and crafts.

(b) The Department of Commerce, Community and Economic Development, after consulting with a committee from the Alaska Native Brotherhood and Sisterhood appointed by their councils from among the memberships of those organizations, shall adopt regulations for the competitions, providing for, but not limited to the following:

(1) eligibility requirements for entrants;

(2) categories for entry, such as basketwork, wood carving, pottery, stone work, white work, painting, etc.;

(3) criterion for selecting category winners and grand prize winners;

(4) transportation and display of entries;

(5) prizes and awards for winning entrants which are restricted to ribbons, cups, plaques, etc.;

(6) preparation of entry forms that

(A) give the name and mailing address of the entrant,

(B) show that each entry is the work of the entrant,

(C) give the minimum price that the entrant will accept for the entry,

(D) provide the entrant with a choice of having the entry sold, retained for display by the state, or returned to the entrant, and

(E) identify and describe the entry; and

(7) restricting the entrant from entering competitions in more than one region.



Sec. 44.33.502. - Regional competitions.

Four regional competitions shall be held each summer in the Southeastern, Southcentral, Central, and Northwestern Senatorial Districts. First place and honorable mention awards shall be made in each category and one grand prize award and one honorable mention award shall be made for each region.



Sec. 44.33.503. - Place of competition.

The Department of Commerce, Community, and Economic Development shall solicit invitations from the larger communities in each of the regions for holding the regional competition. The community in each region which offers the best facilities and the greatest measure of cooperation for conducting the competition shall be selected as the location of the regional competition.



Sec. 44.33.504. - Judges.

Judges at the regional competitions shall be selected by the Department of Commerce, Community, and Economic Development and composed of a panel of five, two of whom shall be selected from nominees of the Alaska Native Brotherhood and Sisterhood and three of whom shall be selected by the department on the basis of their knowledge and appreciation of Alaskan Native arts and crafts and of art in general.



Sec. 44.33.505. - Sale of entries.

If authorized by the entrant, an entry not selected for display may be sold for not less than the price set by the entrant on the entry form. The entry shall be transferred to the purchaser by competition officials on receipt of a money order or cashier's check made out to the entrant.



Sec. 44.33.506. - Other displays.

The Department of Commerce, Community, and Economic Development may display or authorize the display of entries at places other than the regional competitions.



Sec. 44.33.507. - Grants and assistance.

The Department of Commerce, Community, and Economic Development may accept grants of money and other assistance from private persons or groups, from political subdivisions of the state, or from others to conduct and promote annual competitions and displays.



Sec. 44.33.512. - Temporary custody.

In order that the competitions may be held without undue disruption and in order that winning items may be displayed at other places, all entries submitted for judging shall be held in temporary custody by the state until they are no longer needed for display, at which time they shall be disposed of in accordance with the wishes of the entrant as set out on the entry form.



Sec. 44.33.530. - 44.33.550. - Alaska Foreign Offices. [Repealed, E.O. No. 65, Sec. 3 (1987)].

Repealed or Renumbered



Sec. 44.33.600. - 44.33.630 - l Power Development Revolving Loan Fund. [Repealed, E.O. No. 75, Sec. 5 (1989). For current law, see AS 44.83.500 - 44.83.530].

Repealed or Renumbered



Sec. 44.33.700. - 44.33.735 - l Alaska Tourism Marketing Council. [Repealed, Sec. 10 ch 29 SLA 1999].

Repealed or Renumbered






Article 07 - RURAL DEVELOPMENT

Sec. 44.33.740. - Powers and duties.

To promote development of rural areas of the state, the department is authorized to

(1) investigate social and economic conditions of rural areas to determine the need to expand economic opportunities and improve living conditions;

(2) formulate a coordinated program to broaden and diversify the economic base of rural areas;

(3) coordinate administration of emergency relief, surplus food distribution, or other public assistance programs, except the regular relief and assistance programs of the federal government in rural areas;

(4) formulate and conduct a program of construction of basic facilities to improve health, welfare, and economic security and provide employment and income in the rural areas;

(5) promote training and educational programs designed to expand employment opportunities for residents of rural areas;

(6) enter into agreements with other state agencies and departments to provide for the distribution in rural communities of surplus electrical power from state-owned power sources located in those communities and to expend funds for this purpose;

(7) make grants to communities for bulk fuel storage facilities;

(8) cooperate with the Department of Environmental Conservation and other agencies to provide technical assistance to communities in the installation, operation, and management of bulk fuel storage facilities.



Sec. 44.33.745. - Limitations.

A program of the department under AS 44.33.740 in a rural area may not exceed $100,000 in cost a year.



Sec. 44.33.750. - Bulk fuel storage facilities grant fund.

(a) There is established in the department the bulk fuel storage facilities grant fund. Grants may be made by the department from this fund to a community to acquire and install community bulk storage facilities.

(b) Grants made under this section for the acquisition and installation of a bulk fuel storage facility may not exceed $100,000 per community.

(c) If the governing body of two or more communities determine that their fuel requirements may be served by a single bulk fuel storage facility, the communities may jointly apply for grants to acquire and install a single bulk fuel storage facility. When communities apply jointly under this subsection, the limitation in (b) of this section is multiplied by the number of communities that submit the joint application.

(d) Before a grant is made under this section, the city council or, if the community is not incorporated, a reasonable representative body in the community shall agree in writing to maintain and operate the bulk storage facility to be constructed with the proceeds of the grant.



Sec. 44.33.755. - Land conveyed in trust.

(a) The commissioner

(1) shall accept, administer, and dispose of land conveyed to the state in trust by village corporations under 43 U.S.C. 1613(c)(3) (Sec. 14(c)(3) of the Alaska Native Claims Settlement Act) for the purposes specified in that section;

(2) may, with the concurrence of an appropriate village entity recognized by the commissioner under (b) of this section or, in the absence of an appropriate village entity, under procedures prescribed by regulations of the commissioner, accept, administer, and dispose of land conveyed in trust by a state or federal agency and by the dissolution of a municipality under AS 29.06.450 - 29.06.530.

(b) Transfer of land by sale, lease, right-of-way, easement, or permit, including transfer of surface resources, may be made by the commissioner only after approval of an appropriate village entity such as the traditional council, a village meeting, or a village referendum. This approval shall be by resolution filed with the department.

(c) Within one complete state fiscal year after the incorporation of a municipality in the village or of a municipality that includes all or part of the village, land acquired under this section shall be conveyed without cost to the municipality, and the municipality shall succeed to all the entrusted interest in the land.

(d) Separate accounts shall be maintained in the name of each village for the land, including the revenue from the land, acquired from each village corporation under this section.

(e) Upon the conveyance of land to a municipality under this section, the commissioner shall account to the municipality for all profits including interest generated from the land. The municipality may then request the governor to submit a request to the legislature for an appropriation for the amount due the municipality.

(f) Title to or an interest in land acquired by the department under this section may not be acquired by adverse possession or prescription. Notwithstanding (a) - (e) of this section, on the dissolution of a municipality under AS 29.06.450 - 29.06.530, unimproved land that was owned by the municipality on the date of its dissolution and received by the municipality from the state under a municipal land grant entitlement program is transferred to the commissioner of natural resources.

(g) For the purposes of this section, "municipality" includes only first and second class cities incorporated under the laws of the state.



Sec. 44.33.760. - Loan information officers.

(a) The department may provide itinerant loan information officers to serve persons who reside outside the major population centers of the state.

(b) The loan information officers shall be trained, to the extent that the department considers necessary, in a program administered by the department and approved by the Alaska Housing Finance Corporation, the Alaska Industrial Development and Export Authority, and the principal departments of the executive branch that administer loan programs.

(c) A majority of the loan information officers shall be persons who are conversant in Alaska Native languages that are spoken by a significant number of Alaska Natives. The department shall provide brochures and other printed materials, written in easily understandable English and in the Alaska Native languages that are spoken by a significant number of Alaska Natives, for distribution by the loan information officers. The brochures and printed materials must explain the purposes of the various state loan programs, the minimum qualifications under the programs, the method for obtaining assistance in the completion of applications for the programs, and other information the department determines will improve the access of persons in rural areas to the state's loan programs.

(d) The department shall coordinate its efforts under this section with local financial institutions and community groups to determine the proper itinerary and travel schedule of the loan information officers and to provide adequate notice to persons in rural areas of the itinerary and travel schedule of the loan information officers.

(e) The department shall assign the loan information officers to rural areas based on the current and potential future demands for loans in those areas and shall establish offices for the loan information officers in rural areas if the department determines it is necessary to provide familiarity with the area served by the loan information officers and to reduce travel costs.



Sec. 44.33.765. - 44.33.775 - l Rural development initiative fund; rural development loans; disposal of property acquired by default or foreclosure. [Repealed, Sec. 15 ch 117 SLA 2000].

Repealed or Renumbered



Sec. 44.33.780. - Definitions.

In AS 44.33.740 - 44.33.780,

(1) "commissioner" means the commissioner of commerce, community, and economic development;

(2) "department" means the Department of Commerce, Community, and Economic Development.






Article 08 - PLANNING ASSISTANCE

Sec. 44.33.781. - Planning assistance for development and maintenance of district coastal management plans.

The department shall conduct a program of research, training, and technical assistance to coastal resource districts necessary for the development, implementation, and maintenance of district coastal management plans under AS 46.40. The technical assistance shall include the direct granting to the coastal resource districts of a portion of any funds received by the state from the federal coastal zone management program, in amounts to be individually determined for each coastal resource district by the commissioner of commerce, community, and economic development. State agencies shall assist the department in carrying out the purposes of this section.



Sec. 44.33.782. - Planning assistance to platting authorities.

To facilitate planning in municipalities that exercise planning and zoning authority, the department may provide planning assistance, including but not limited to surveys, land use studies, urban renewal plans, technical services, model acts that include regulations designed to encourage development and use of energy systems not dependent on oil or gas, and other planning work to a city, borough, or other platting authority. In an area under the jurisdiction, for planning purposes, of a city, borough, or other platting authority, the department may not perform the planning work except at the request or with the consent of the local authority.



Sec. 44.33.784. - Assistance by cities and platting authorities.

A city or platting authority may make funds under its control available to the department for the purposes of obtaining planning work or planning assistance, or both, for its area. The department may contract for, accept, and expend the funds for urban planning for the local jurisdiction.



Sec. 44.33.786. - Land use planning and state facility procurement plan.

The department shall make recommendations to the Department of Transportation and Public Facilities and to appropriate program agencies concerning the effect upon the comprehensive plan or other land use plans or proposals of municipalities and unincorporated communities with respect to the facility procurement plan required to be prepared in accordance with AS 35.10.170 .



Sec. 44.33.788. - Other planning powers.

The department may accept and expend grants from the federal government and other public or private sources, may contract with reference to them, and may enter into contracts and exercise all other powers necessary to carry out AS 44.33.781 - 44.33.788.



Sec. 44.33.790. - Definition.

In AS 44.33.781 - 44.33.790, "department" means the Department of Commerce, Community, and Economic Development.






Article 09 - LOCAL BOUNDARY COMMISSION

Sec. 44.33.800. - International trade. [Repealed, E.O. No. 112 Sec. 3 (2004). For current law, see AS 44.19.017 ].

Repealed or Renumbered



Sec. 44.33.810. - Local Boundary Commission.

There is in the Department of Commerce, Community, and Economic Development a Local Boundary Commission. The Local Boundary Commission consists of five members appointed by the governor for overlapping five-year terms. One member shall be appointed from each of the four judicial districts described in AS 22.10.010 and one member shall be appointed from the state at large. The member appointed from the state at large is the chair of the commission.



Sec. 44.33.812. - Powers and duties.

(a) The Local Boundary Commission shall

(1) make studies of local government boundary problems;

(2) adopt regulations providing standards and procedures for municipal incorporation, annexation, detachment, merger, consolidation, reclassification, and dissolution;

(3) consider a local government boundary change requested of it by the legislature, the commissioner of commerce, community, and economic development, or a political subdivision of the state; "boundary change" may not be construed to include a borough incorporation; and

(4) develop standards and procedures for the extension of services and ordinances of incorporated cities into contiguous areas for limited purposes upon majority approval of the voters of the contiguous area to be annexed and prepare transition schedules and prorated tax mill levies as well as standards for participation by voters of these contiguous areas in the affairs of the incorporated cities furnishing services.

(b) The Local Boundary Commission may

(1) conduct meetings and hearings to consider local government boundary changes and other matters related to local government boundary changes, including extensions of services by incorporated cities into contiguous areas and matters related to extension of services; and

(2) present to the legislature during the first 10 days of a regular session proposed local government boundary changes, including gradual extension of services of incorporated cities into contiguous areas upon a majority approval of the voters of the contiguous area to be annexed and transition schedules providing for total assimilation of the contiguous area and its full participation in the affairs of the incorporated city within a period not to exceed five years.



Sec. 44.33.814. - Meetings and hearings.

The chair of the commission or the commissioner of commerce, community, and economic development with the consent of the chair may call a meeting or hearing of the Local Boundary Commission. All meetings and hearings shall be public.



Sec. 44.33.816. - Minutes and records.

The Local Boundary Commission shall keep minutes of all meetings and hearings. If the proceedings are transcribed, minutes shall be made from the transcription. The minutes are a public record. All votes taken by the commission shall be entered in the minutes.



Sec. 44.33.818. - Notice of public hearings.

Public notice of a hearing of the Local Boundary Commission shall be given in the area in which the hearing is to be held at least 15 days before the date of the hearing. The notice of the hearing must include the time, date, place, and subject of the hearing. The commissioner of commerce, community, and economic development shall give notice of the hearing at least three times in the press, through other news media, or by posting in a public place, whichever is most feasible.



Sec. 44.33.820. - Quorum.

Three members of the commission constitute a quorum for the conduct of business at a meeting. Two members constitute a quorum for the conduct of business at a hearing.



Sec. 44.33.822. - Boundary change.

A majority of the membership of the Local Boundary Commission must vote in favor of a proposed boundary change before it may be presented to the legislature.



Sec. 44.33.824. - Expenses.

Members of the Local Boundary Commission receive no pay but are entitled to the travel expenses and per diem authorized for members of boards and commissions under AS 39.20.180 .



Sec. 44.33.826. - Hearings on boundary changes.

A local government boundary change may not be proposed to the legislature unless a hearing on the change has been held in or in the near vicinity of the area affected by the change.



Sec. 44.33.828. - When boundary change takes effect.

When a local government boundary change is proposed to the legislature during the first 10 days of any regular session, the change becomes effective 45 days after presentation or at the end of the session, whichever is earlier, unless disapproved by a resolution concurred in by a majority of the members of each house.






Article 10 - BOROUGH FEASIBILITY STUDIES

Sec. 44.33.840. - Borough feasibility studies.

The commissioner may contract for studies of the feasibility of establishing boroughs in the unorganized borough. A study may be conducted under this section only if

(1) appropriations are available for that purpose; and

(2) the study is requested by a person residing in the area to be studied or by a city located in the area to be studied.



Sec. 44.33.842. - Requests for studies.

A request for a study of the feasibility of establishing a borough in the unorganized borough shall be submitted to the commissioner in writing and must include

(1) a description of the boundaries of the area of the proposed study; and

(2) an indication of local interest in the proposed study consisting of either

(A) a petition requesting the study containing the signatures and addresses of five percent of the voters residing in the area of the proposed study based on the number of voters who voted in the area in the last statewide election; or

(B) resolutions requesting the study adopted by the governing bodies of at least five percent of the cities within the area of the proposed study.



Sec. 44.33.844. - Boundaries.

The boundaries of an area studied shall conform to the boundaries indicated in the request for the study under AS 44.33.842 unless the commissioner, after a public hearing held in the area of the proposed study, determines that the boundaries should be altered. In determining the boundaries of an area to be studied, the commissioner shall consider

(1) the standards applicable to the incorporation of boroughs under AS 29.05.031 ;

(2) boundaries of regional corporations established under 43 U.S.C. 1606;

(3) census divisions of the state used for the 1980 census;

(4) boundaries of the regional educational attendance areas established under AS 14.08.031 ; and

(5) boundaries of coastal resource service areas organized under AS 46.40.110 - 46.40.210.



Sec. 44.33.846. - Contracts.

(a) The commissioner shall contract for a study of the feasibility of establishing a borough in the unorganized borough by following the procedures under AS 36.30 (State Procurement Code). The commissioner shall include terms in the contract that provide for

(1) public participation in the preparation of the study;

(2) completion of the study not later than June 30 of the third year after the year the contract is executed.

(b) A study under this section must include

(1) a recommendation for or against incorporation of a borough containing all or part of the area studied;

(2) an evaluation of the economic development potential of the area studied;

(3) an evaluation of capital facility needs of the area studied;

(4) an evaluation of demographic, social, and environmental factors affecting the area studied;

(5) an evaluation of the relationships among regional educational attendance areas, coastal resource service areas, and other regional entities responsible for providing services in the area studied;

(6) an evaluation of the relationships between the existing cities within the area studied and regional entities responsible for providing services in the area; and

(7) specific recommendations for

(A) organization of a home rule or general law borough government if one is recommended;

(B) changes in organization of cities in the area studied; or

(C) the improvement of the delivery of services to the public by the state in the area studied.



Sec. 44.33.849. - Definition.

In AS 44.33.840 - 44.33.849, "commissioner" means the commissioner of commerce, community, and economic development.






Article 11 - ALASKA REGIONAL ECONOMIC ASSISTANCE PROGRAM

Sec. 44.33.895. - Alaska regional economic assistance program. [See delayed repeal note]..

(a) The department shall

(1) encourage the formation of regional development organizations by providing assistance in forming organizations to interested individuals, including information on how to qualify and apply for regional development grants and federal funding under 42 U.S.C. 3121 - 3246 (Public Works and Economic Development Act of 1965), as amended;

(2) assist an interested individual in establishing boundaries for a proposed organization to ensure that the region

(A) is of sufficient geographic size and contains a large enough population to form an economically viable unit with shared interests, resources, traditions, and goals;

(B) contains at least one municipality that serves as a regional center; and

(C) contains the entire area of each municipality included in the region;

(3) gather information about regional economic issues, international trade, and tourism from organizations;

(4) serve as liaison between organizations and other state agencies and encourage other agencies to make resources available to help accomplish goals of the organizations;

(5) assist each organization to

(A) provide services designed to encourage economic development to local communities and businesses;

(B) collect and distribute economic information relevant to the region;

(C) participate in state marketing campaigns and join state trade missions that are relevant to the region; and

(D) develop and implement strategies to attract new industry, expand international trade opportunities, and encourage tourism within the region.

(b) Subject to (c) of this section, the department may make regional development grants to organizations for projects the department determines will be of value in encouraging economic development. During a fiscal year, the department may make no more than 15 grants and may only make grants to one organization from a particular region. An organization that is designated an economic development district under 42 U.S.C. 3171 qualifies for grants under this subsection. The department shall by regulation adopt procedures for applying for regional development grants, including application deadlines. The department may by regulation establish additional grant eligibility requirements.

(c) To qualify for a grant, a regional development organization must match the grant by providing an amount of money from nonstate sources. The department shall establish by regulation a formula that determines the amount of the match required under this subsection based on the capability of each organization to generate money from nonstate sources. The amount of match required may not exceed the amount of grant money and may not be less than 20 percent of the grant. The total amount of grant money provided to an organization during a fiscal year may not exceed $100,000.

(d) There is established in the department the regional development fund consisting of appropriations to the fund. Money from the fund may be used only for regional development grants.

(e) In this section,

(1) "department" means the Department of Commerce, Community and Economic Development;

(2) "regional development organization" or "organization" means a nonprofit organization or nonprofit corporation formed to encourage economic development within a particular region of the state that includes the entire area of each municipality within that region and that has a board of directors that represents the region's economic, political, and social interests.






Article 12 - ALASKA FOREST PRODUCTS RESEARCH AND MARKETING PROGRAM

Sec. 44.33.900. - Alaska forest products research and marketing program.

(a) The Alaska Forest Products Research and Marketing Program is established in the Department of Commerce, Community, and Economic Development.

(b) The program is established to provide a statewide information clearinghouse and coordinator to gather and disseminate information relating to research and development, including technical, logistical, financing, marketing, and other relevant information regarding the manufacture of specific value-added wood products and the establishment of new high value-added manufacturing facilities in the state, and to assist in coordinating existing research and development efforts by state and federal agencies and other public and private entities.

(c) The program coordinator shall identify unfilled needs and problems impeding the development of a high value-added wood products industry in the state, gather information and conduct analyses, and propose solutions by exploring successful models in other states and nations.









Chapter 44.35. - DEPARTMENT OF MILITARY AND VETERANS' AFFAIRS

Article 01 - DEPARTMENT FUNCTIONS

Sec. 44.35.010. - Adjutant general.

The principal executive officer of the Department of Military and Veterans' Affairs is the adjutant general.



Sec. 44.35.020. - Duties and powers of department.

(a) The Department of Military and Veterans' Affairs shall

(1) conduct the military affairs of the state as prescribed by the Military Code;

(2) cooperate with the federal government in matters of mutual concern pertaining to the welfare of Alaskan veterans, including establishing, extending, or strengthening services for veterans in the state; and

(3) annually, not later than February 1, make available a report to the legislature, through the governor, outlining the department's activities during the previous calendar year; the department shall notify the legislature that the report is available.

(b) The Department of Military and Veterans' Affairs may administer training and pre-employment training programs.



Sec. 44.35.030. - Construction of memorials to Alaska veterans.

The Department of Military and Veterans' Affairs may construct memorials to Alaska veterans. A memorial constructed under this section is not subject to AS 35.15 or AS 35.27.



Sec. 44.35.040. - Fees for certain training.

The Department of Military and Veterans' Affairs may adopt regulations establishing reasonable fees for training provided by the department to persons relating to the transportation, storage, or other management of hazardous substances, and establishing procedures for the collection of the fees.






Article 02 - ALASKA VETERANS ADVISORY COUNCIL

Sec. 44.35.105. - Alaska Veterans Advisory Council.

There is created in the Department of Military and Veterans' Affairs the Alaska Veterans Advisory Council.



Sec. 44.35.110. - Purpose.

The council shall advise the Department of Military and Veterans' Affairs and, through the governor, other departments and agencies of the state on matters concerning state veterans, their dependents, and their survivors.



Sec. 44.35.120. - Duties.

(a) The council shall annually make recommendations to the governor and the Department of Military and Veterans' Affairs concerning the needs of and benefits for the state's veterans, for developing public and private partnerships to meet those needs, for providing information regarding veterans' benefits and services, for improving recognition of state veterans, and on other matters concerning state veterans, their dependents, and their survivors.

(b) The council shall hold meetings and establish committees and internal procedures as necessary and appropriate to carry out its duties. Meetings shall be held quarterly or less frequently as the council determines is appropriate. To the extent possible, the council shall use teleconferencing or other electronic means to minimize the costs of meeting and to maximize public participation.



Sec. 44.35.130. - Composition.

(a) The council consists of 13 members who are appointed by and serve at the pleasure of the governor. The council shall include one or more persons from a veterans organization, one or more persons from a state agency that manages programs affecting veterans, and one or more persons from the general public who are familiar with veterans' issues.

(b) Members of the council who are not state officers or employees are appointed for staggered three-year terms and serve until a successor is appointed. A member appointed to fill a vacancy on the council serves for the remainder of the unexpired term of the member whose vacancy is being filled.

(c) The council shall elect a chair from among its members who are not state officers or employees.



Sec. 44.35.140. - Compensation, per diem, and expenses.

Members of the council receive no salary as council members. Members of the council who are not state officers or employees are entitled to per diem and travel expenses authorized by law for other boards and commissions.






Article 03 - GENERAL PROVISIONS

Sec. 44.35.900. - Definition.

In this chapter, "veteran" includes a person who served in the Alaska Territorial Guard.









Chapter 44.37. - DEPARTMENT OF NATURAL RESOURCES

Article 01 - DEPARTMENT FUNCTIONS

Sec. 44.37.010. - Commissioner of natural resources.

The principal executive officer of the Department of Natural Resources is the commissioner of natural resources.



Sec. 44.37.011. - Additional procedures for administrative appeals and petitions for reconsideration to the commissioner of natural resources.

(a) This section applies to administrative appeals or petitions for reconsideration of a decision in an administrative appeal to the commissioner of natural resources, except for those administrative appeals or petitions done under AS 38.35 or AS 43.82. If a conflict occurs between this section and other state law existing at the time of enactment of this section, the provisions of this section control.

(b) If a person is aggrieved by a decision of the Department of Natural Resources not made by the commissioner and is otherwise eligible to seek the commissioner's review of the decision, the person may appeal to the commissioner. The person may not file a petition for reconsideration of the commissioner's decision on the appeal. The commissioner's decision on the administrative appeal is a final administrative order for purposes of filing an appeal of the administrative decision to the court.

(c) If a person is aggrieved by a decision of the department made by the commissioner and is otherwise eligible to seek the commissioner's review of the decision, the person may not appeal that decision to the commissioner; however, the person may petition the commissioner for reconsideration of the commissioner's decision. The commissioner's decision made upon reconsideration or the commissioner's failure to act on the petition for reconsideration is a final administrative order for purposes of filing an appeal of the administrative decision to the court.

(d) If a person has a right to petition for reconsideration under AS 44.62.540 or this section, the person has a total of 20 days, including the time available under AS 44.62.540 , in which to file a petition for reconsideration with the commissioner.

(e) The department may adopt regulations to implement and interpret this section.



Sec. 44.37.020. - Duties of department with respect to natural resources.

(a) The Department of Natural Resources shall administer the state program for the conservation and development of natural resources, including forests, parks, and recreational areas, land, water, agriculture, soil conservation, and minerals including petroleum and natural gas, but excluding commercial fisheries, sport fish, game, and fur-bearing animals in their natural state.

(b) The Department of Natural Resources shall administer and maintain a recording system established under the laws of this state.



Sec. 44.37.025. - Recording.

(a) The Department of Natural Resources shall adopt regulations establishing, modifying, or discontinuing recording districts or precincts and prescribing the records to be maintained and the instruments to be recorded, consistent with AS 40.17. A regulation may not impose a restriction on document recording unless the restriction is required by statute or furthers a legitimate administrative need of the recorder; a "legitimate administrative need" includes ensuring the legibility of the documents and identifying the parties, the capacity of each party, and the affected property.

(b) The department shall prescribe by regulation and account for recording fees and do all other things necessary to maintain the recording systems established under the laws of this state. For a document that is to be recorded for multiple purposes, the department may collect the applicable recording fee for each of the multiple purposes.

(c) The department, with the concurrence of the administrative director of courts, may appoint judicial employees to perform services in connection with recording, providing access to, and copying documents in locations where the department has not otherwise designated a public office to perform those functions.

(d) [Repealed, Sec. 14 ch 119 SLA 1996].

(e) In addition to the recording system established under AS 40.17, the commissioner of natural resources may by regulation establish a system for recording and filing documents to enable members of the public to safeguard documents. Recording or filing a document in the system established under this subsection does not provide constructive notice for any purpose.

(f) Under AS 37.05.146 (c), fees for services of the Department of Natural Resources for recording and related services under this section shall be accounted for separately, and appropriations from the account are not made from the unrestricted general fund.



Sec. 44.37.027. - Uniform commercial code filing.

(a) The Department of Natural Resources shall maintain a central filing office for the filing of documents relating to secured transactions under AS 45.29.

(b) The Department of Natural Resources may adopt regulations prescribing the records to be maintained and the documents to be filed, consistent with AS 45.29.

(c) The Department of Natural Resources shall prescribe in regulation, and account for, filing fees and shall do all other things necessary to maintain the central filing office. For a document that is to be filed for multiple purposes, the department may collect the applicable filing fee for each of the multiple purposes.

(d) To keep the filing office regulations and practices of the filing office in harmony with the regulations and practices of filing offices in other jurisdictions that enact laws that are substantially similar to AS 45.29.501 - 45.29.525, and to keep the technology used by the filing office compatible with the technology used by filing offices in those other jurisdictions, the Department of Natural Resources, so far as is consistent with the purposes, policies, and provisions of AS 44.37.010 - 44.37.050, in adopting, amending, and repealing filing office regulations, shall

(1) consult with filing offices in other jurisdictions that enact laws that are substantially similar to AS 45.29.501 - 45.29.525; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the regulations and practices of, and the technology used by, filing offices in other jurisdictions that enact laws that are substantially similar to AS 45.29.501 - 45.29.525.

(e) The Department of Natural Resources shall report annually on or before January 15 to the governor on the operation of the filing office described in AS 45.29.501 (a)(2). The report must contain a statement of the extent to which the filing office regulations are not in harmony with

(1) the regulations of filing offices in other jurisdictions that enact laws that are substantially similar to AS 45.29.501 - 45.29.525 and the reasons for these variations; and

(2) the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators, or any successor organization, and the reasons for these variations.

(f) Under AS 37.05.146 (c), fees for services of the Department of Natural Resources related to uniform commercial code filing under this section shall be accounted for separately, and appropriations from the account are not made from the unrestricted general fund.



Sec. 44.37.030. - Duties of department with respect to agriculture.

The Department of Natural Resources shall

(1) get and distribute information on subjects connected with agriculture;

(2) control and regulate the entry and transportation of seeds, plants, and other horticultural products;

(3) control and eradicate the spread of pests injurious to plants, trees, vegetables, livestock, poultry;

(4) aid in developing used and unused agricultural resources; and

(5) experiment and determine practical methods of growing, processing, soil analysis, eradication of obnoxious weeds, control of insects, and cheaper and more satisfactory methods of land clearing.



Sec. 44.37.040. - Duties of department with respect to historic preservation and archeology.

The Department of Natural Resources shall

(1) sponsor, engage in, and direct fundamental research into the archeology of the state and encourage and coordinate archeological research and investigation undertaken in the state;

(2) cooperate with the Alaska Historical Commission in performing their functions under AS 41.35;

(3) ensure that historic, prehistoric, and archeological resources are properly reported by persons or agencies engaged in public construction work, and protect sites and objects of significance discovered at state sites or discovered during the course of public construction, and encourage the protection of sites and objects discovered during the course of any other construction work;

(4) investigate reported historic, prehistoric, or archeological resources and appraise them for any future excavation, preservation, and interpretation;

(5) serve as a central clearinghouse for information on all historic, prehistoric, and archeological resource excavation in the state.



Sec. 44.37.050. - Duties of department with respect to management of mental health trust land.

(a) To carry out its duties under AS 38.05.801 , the Department of Natural Resources shall establish a separate unit with responsibility for management of the mental health trust land.

(b) The employees of the unit established under this section are in the exempt service under AS 39.25.110 .



Sec. 44.37.055. - Deputy commissioner.

The commissioner of natural resources shall appoint a deputy commissioner of natural resources.



Sec. 44.37.060. - Certain powers and duties of the deputy commissioner.

The deputy commissioner of natural resources appointed under AS 44.37.055 has, but not by way of limitation, the following powers and duties regarding functions under AS 41.14 and AS 41.17:

(1) to adopt regulations to carry out the purposes of AS 41.14.840 - 41.14.900;

(2) to enter into cooperative agreements with agencies of the federal government, educational institutions, or other agencies or organizations, when in the public interest, to carry out the purposes of AS 41.14.840 - 41.14.900;

(3) to initiate or conduct research necessary or advisable to carry out the purposes of AS 41.14.840 - 41.14.900;

(4) to perform the functions assigned in AS 41.17.






Article 02 - ALASKA SEISMIC HAZARDS SAFETY COMMISSION

Sec. 44.37.065. - Commission established; membership.

(a) The Alaska Seismic Hazards Safety Commission is established in the Department of Natural Resources. The Department of Natural Resources shall provide staff support to the commission.

(b) The commission is composed of nine members appointed by the governor for terms of three years. A member holds office until a successor is appointed. A vacancy is filled for the unexpired term.

(c) The governor shall appoint to the commission

(1) a representative from the University of Alaska;

(2) a representative from local government;

(3) a representative from the Department of Natural Resources;

(4) a representative from the Department of Military and Veterans' Affairs;

(5) a representative from an appropriate federal agency;

(6) a representative of the insurance industry; and

(7) three members from members of the public who are expert in the fields of geology, seismology, hydrology, geotechnical engineering, structural engineering, emergency services, or planning.

(d) The commission shall elect annually from its members a chair and vice-chair. A majority of the commission may vote to replace an officer of the commission.

(e) Six members constitute a quorum.

(f) Members of the Alaska Seismic Hazards Safety Commission serve without compensation but are entitled to per diem and travel expenses authorized for boards and commissions under AS 39.20.180 .



Sec. 44.37.067. - Powers and duties.

(a) The commission shall

(1) recommend goals and priorities for seismic hazard mitigation to the public and private sectors;

(2) recommend policies to the governor and the legislature, including needed research, mapping, and monitoring programs;

(3) offer advice on coordinating disaster preparedness and seismic hazard mitigation activities of government at all levels, review the practices for recovery and reconstruction after a major earthquake, and recommend improvements to mitigate losses from similar future events;

(4) gather, analyze, and disseminate information of general interest on seismic hazard mitigation;

(5) establish and maintain necessary working relationships with other public and private agencies;

(6) review predictions and warnings issued by the federal government, research institutions, and other organizations and persons and suggest appropriate responses at the state and local levels; and

(7) review proposed seismic hazard notifications and supporting information from state agencies, evaluate possible socioeconomic consequences, recommend that the governor issue formal seismic hazard notifications when appropriate, and advise state and local agencies of appropriate responses.

(b) The commission may

(1) advise the governor and the legislature on disaster preparedness and seismic hazard mitigation and on budgets for those activities and may recommend legislation or policies to improve disaster preparedness or seismic hazard mitigation;

(2) conduct public hearings;

(3) appoint committees from its membership and appoint external advisory committees of ex-officio members; and

(4) accept grants, contributions, and appropriations from public agencies, private foundations, and individuals.



Sec. 44.37.069. - Definitions.

In AS 44.37.065 - 44.37.069,

(1) "commission" means the Alaska Seismic Hazards Safety Commission;

(2) "disaster preparedness" means establishing plans and programs for responding to and distributing funds to alleviate losses from a disaster as defined in AS 26.23.900 ;

(3) "seismic hazard mitigation" or "mitigation" mean activities that prevent or alleviate the harmful effects of seismic hazards to persons and property, including identification and evaluation of the seismic hazards, assessment of the risks, and implementation of measures to reduce potential losses before a damaging event occurs.



Sec. 44.37.100. - 44.37.180 - l Northwestern Alaska Development Commission. [Repealed, Sec. 99 ch 59 SLA 1982].

Repealed or Renumbered



Sec. 44.37.190. - State archeologist and duties. [Repealed, Sec. 10 ch 112 SLA 1974].

Repealed or Renumbered






Article 03 - CARBON SEQUESTRATION

Sec. 44.37.200. - Carbon sequestration studies and recommendations. [See conditional effective date note]..

(a) The commissioner of natural resources, in consultation with the commissioner of environmental conservation, shall conduct research, surveys, and appropriate studies relating to carbon sequestration.

(b) The commissioner of natural resources, in consultation with the commissioner of environmental conservation, shall

(1) prepare the reports required by AS 44.37.200 - 44.37.220 and conduct the assessment described in AS 44.37.210 ;

(2) recommend policies or programs to enhance the ability of the state to participate in systems of carbon trading; the recommendations may include potential policies or programs designed to optimize economic benefits to private landowners participating in carbon transactions; the policies or programs may include identifying existing nonprofit organizations or other public or private entities or the potential of creating nonprofit organizations or other public or private entities capable of serving as assemblers of carbon credits or as intermediaries on behalf of producers in carbon-trading systems;

(3) encourage the production of educational and advisory materials regarding carbon sequestration on state and private land and participation in systems of carbon emissions trading;

(4) identify and recommend areas of research needed to better understand and quantify the process of carbon sequestration; and

(5) review the carbon sequestration programs and policies of other states.



Sec. 44.37.210. - Assessment by the commissioner. [See conditional effective date note]..

(a) In consultation with the commissioner of environmental conservation, the commissioner shall make efforts to assess state and private land in the state for past carbon sequestration and future carbon sequestration potential. The assessment shall seek to quantify carbon sequestration associated with agricultural, forest, soil, and land management systems in this state. From time to time, the commissioner may update the findings as advancements in understanding of the processes of carbon sequestration and new data become available.

(b) The assessment described in this section shall be conducted in a manner that provides a means for the state and owners of private land to estimate past and future net carbon sequestration resulting from agricultural and forestry practices, conservation measures, management systems, and land uses.



Sec. 44.37.220. - Definitions. [See conditional effective date note]..

In AS 44.37.200 - 44.37.220,

(1) "carbon sequestration" means the long-term storage of carbon in forests, soils, the ocean, and other carbon sinks;

(2) "commissioner" means the commissioner of natural resources.









Chapter 44.39. - DEPARTMENT OF FISH AND GAME

Sec. 44.39.010. - Commissioner of fish and game.

The principal executive officer of the Department of Fish and Game is the commissioner of fish and game.



Sec. 44.39.020. - Duties of department.

The Department of Fish and Game shall administer the state program for the conservation and development of the state's commercial fisheries, sport fish, birds, game, and fur-bearing animals. The Department of Fish and Game shall issue fish and game licenses, collect fish and game license revenue, and do all other acts incidental to the performance of these functions.



Sec. 44.39.030. - Appointment of commissioner.

The governor shall appoint the commissioner of fish and game from a list of qualified persons nominated by the Board of Fisheries and the Board of Game meeting in joint session, subject to the right of the governor to request additional nominations. The appointment shall be confirmed by a majority of the members of the legislature in joint session. The commissioner of fish and game serves at the pleasure of the governor and may not be appointed for a fixed term.



Sec. 44.39.040. - Vacancy.

If a vacancy occurs in the office of the commissioner of fish and game, the governor shall appoint a successor for the unexpired term in the manner provided for the regular appointment.



Sec. 44.39.050. - Removal of commissioner.

The Board of Fisheries or the Board of Game may submit a resolution to the governor requesting the removal of the commissioner. The resolution shall set out the grounds for the request and the governor shall give the commissioner and both boards an opportunity to be heard. The final decision to remove or retain the commissioner shall be made by the governor. The governor may also remove the commissioner without being requested to do so by a board.






Chapter 44.41. - DEPARTMENT OF PUBLIC SAFETY

Sec. 44.41.010. - Commissioner of public safety.

The principal executive officer of the Department of Public Safety is the commissioner of public safety.



Sec. 44.41.020. - Powers and duties of department.

(a) The Department of Public Safety shall administer functions relative to the protection of life and property, including functions relating to transfer of a firearm. The department may enter into agreements with nonprofit organizations and federal and local government agencies to train personnel of those agencies in the protection of life and property. The department may charge a reasonable fee for services provided under a training agreement or for services relating to transfer of a firearm.

(b) The department may enter into agreements with federal and local government agencies to provide a statewide criminal justice information system. Reasonable fees may be charged by the department to cover the costs of providing services under these agreements, including maintenance of terminal hardware and network connect charges.

(c) The department shall establish, and may require state and local law enforcement agencies to use, standardized methods of collecting and recording law enforcement and crime statistics.

(d) The Department of Public Safety may operate state housing in support of the department's statutory responsibilities and charge rent consistent with applicable collective bargaining agreements, or, if no collective bargaining agreement is applicable, competitive with market conditions.

(e) The Department of Public Safety shall supply necessary clerical and administrative services for the Alcoholic Beverage Control Board.



Sec. 44.41.021. - Grant authority.

The Department of Public Safety may award grants necessary or incidental to the performance of the duties and execution of the powers of the division of fire prevention.



Sec. 44.41.025. - Fingerprints.

(a) The Department of Public Safety may maintain an automated fingerprint system.

(b) The commissioner of public safety may establish by regulation and the Department of Public Safety may charge a reasonable fee to be paid by a person requesting information from the Alaska automated fingerprint system and by a person submitting fingerprints under (d) of this section.

(c) The department may enter into the Alaska automated fingerprint identification system the fingerprints of a minor whose fingerprints are taken under AS 47.12.210 .

(d) Each of the following may submit a complete set of fingerprints of the person designated for inclusion in the Alaska automated fingerprint system:

(1) a person may submit the person's own fingerprints;

(2) the parent or guardian of a minor who is two years of age or older may submit the minor's fingerprints; and

(3) the guardian or conservator of a person under AS 13.26 may submit the fingerprints of the person protected by the guardian or conservator.

(e) The commissioner may maintain the fingerprint sets of minors who are under 14 years of age submitted under (d)(2) of this section in a file separate from the general file for all other fingerprints maintained under (a) of this section.

(f) Upon request by a person who is 18 years of age or older, the commissioner shall remove from the records of the Alaska automated fingerprint system the complete set of the person's fingerprints submitted by the parent or guardian of the person under (d)(2) of this section. The regulations must establish a procedure for the submission of a request under this subsection and for notification that the fingerprint set has been removed from the records in response to the request.



Sec. 44.41.030. - Report to division of personnel. [Repealed, Sec. 35 ch 126 SLA 1994].

Repealed or Renumbered



Sec. 44.41.035. - DNA identification system.

(a) To support criminal justice services in this state, the Department of Public Safety shall establish a deoxyribonucleic acid (DNA) identification registration system.

(b) The Department of Public Safety shall collect for inclusion into the DNA registration system a blood sample, oral sample, or both, from (1) a person convicted in this state of a crime against a person or a felony under AS 11 or AS 28.35 or a law or ordinance with elements similar to a crime against a person or a felony under AS 11 or AS 28.35, (2) a minor 16 years of age or older, adjudicated as a delinquent in this state for an act that would be a crime against a person or a felony under AS 11 or AS 28.35 if committed by an adult or for an act that would violate a law or ordinance with elements similar to a crime against a person or a felony under AS 11 or AS 28.35 if committed by an adult, (3) a voluntary donor, (4) an anonymous DNA donor for use in forensic validation, forensic protocol development, quality control, or population or statistical data bases, and (5) a person required to register as a sex offender or child kidnapper under AS 12.63. The department also may collect for inclusion into the DNA registration system a blood sample, oral sample, or tissue sample from crime scene evidence or from unidentified human remains. The DNA identification registration system consists of the blood, oral, or tissue samples drawn under this section, any DNA or other blood grouping tests done on those samples, and the identification data related to the samples or tests. Blood samples, oral samples, and tissue samples not subject to testing under this section, and test or identification data related to those samples, may not be entered into, or made a part of, the DNA identification registration system.

(c) The Department of Public Safety may

(1) analyze DNA for law enforcement agencies; and

(2) assist law enforcement officials and prosecutors in the preparation and use of DNA evidence for presentation in court.

(d) Except as provided in (e) of this section, a local law enforcement agency may not establish or operate a DNA identification registration system unless

(1) the equipment and the DNA typing method of the local system are compatible with that of the state system under (a) of this section;

(2) the local system is equipped to receive and answer inquiries from the department's DNA identification registration system and transmit data to the department's DNA identification registration system; and

(3) procedure and rules for the collection, analysis, storage, expungement, and use of DNA identification data do not conflict with this section and procedures and rules applicable to the department's DNA identification registration system.

(e) Nothing in (d) of this section prohibits a local law enforcement agency from performing DNA identification analysis in individual cases to assist law enforcement officials and prosecutors in the preparation and use of DNA evidence for presentation in court.

(f) The DNA identification registration system is confidential, is not a public record under AS 40.25.110 - 40.25.140, and may be used only for

(1) providing DNA or other blood grouping tests for identification analysis;

(2) criminal investigations, prosecutions, and identification of human remains;

(3) statistical blind analysis;

(4) improving the operation of the system; or

(5) exoneration of the innocent.

(g) A person from whom a sample has been collected under this section may inspect and obtain a copy of the identification data regarding the person contained within the DNA identification registration system.

(h) The Department of Public Safety shall adopt reasonable procedures

(1) for the collection, analysis, storage, expungement, and use of the DNA identification registration system; and

(2) to protect the DNA identification registration system established under this section from unauthorized access and from accidental or deliberate damage by theft, sabotage, fire, flood, wind, or power failure.

(i) The Department of Public Safety shall, upon receipt of a court order, destroy the material in the system relating to a person. The court shall issue the order if it determines that

(1) the conviction or adjudication that subjected the person to having a sample taken under this section is reversed; and

(2) the person

(A) is not retried or readjudicated for the crime; or

(B) after retrial, is acquitted of the crime or after readjudication for the crime is not found to be a delinquent.

(j) The Department of Public Safety may adopt regulations to carry out the purposes of this section.

(k) The provisions of this section apply to a person from another state that this state has accepted under any interstate corrections or probation agreement or compact, regardless of whether the person is confined or released, if the person was convicted of an offense that is similar to an offense described in (b) of this section.

(l) The Department of Public Safety may not include in the DNA registration system a blood sample, oral sample, or tissue sample of the victim of a crime, unless that person would otherwise be included under (b)(1) - (5) of this section.

(m) The commissioner of public safety shall notify the president of the senate and the speaker of the house of representatives if, at any time after July 1, 2003, the federal government fails to pay the costs of the DNA identification registration system.

(n) A juvenile or adult correctional, probation, or parole officer or a peace officer may use reasonable force to collect an oral sample for inclusion into the DNA registration system from a person required to submit to collection of a sample under this section, AS 12.55.015 (h), 12.55.100(d), AS 33.16.150 (a), or another law.

(o) A person may not bring a civil action against the state or a municipality, or their employees or agents, for actions arising out of DNA collection in conformity with this section.

(p) In this section,

(1) "convicted" means that an adult, or a juvenile charged as an adult under AS 47.12 or a similar procedure in another jurisdiction, has entered a plea of guilty, guilty but mentally ill, or nolo contendere, or has been found guilty, or guilty but mentally ill, by a court or jury, regardless of whether the judgment was set aside under AS 12.55.085 or a similar procedure in another jurisdiction or was the subject of a pardon or other executive clemency; a person is not "convicted" if the judgment against the person was reversed or vacated by a court;

(2) "crime against a person" means an offense, or an attempt or solicitation to commit an offense, under AS 11.41;

(3) "oral sample" means a sample taken from the mouth of a person that consists of saliva or tissue, or both, as is determined by the Department of Public Safety to be necessary to obtain an accurate DNA identification and to otherwise achieve the purposes of this section.



Sec. 44.41.040. - Criminal history fee. [Repealed, Sec. 4 ch 118 SLA 1994. For current law, see AS 12.62].

Repealed or Renumbered



Sec. 44.41.050. - Uniform homicide reporting.

(a) A law enforcement agency shall report each homicide or suspected homicide committed within the jurisdiction of the agency to the Department of Public Safety within 25 days of the homicide's discovery. The report shall be on a form approved by the commissioner of public safety and must contain information as determined by the commissioner to be necessary to aid law enforcement personnel in comparing homicides and suspected homicides and discovering those that exhibit similar characteristics. If the Department of Public Safety determines that a homicide or suspected homicide meets the Violent Criminals Apprehension Program criteria, the department shall notify the law enforcement agency that submitted the report, and the agency shall complete and forward to the department within 30 days a Federal Bureau of Investigation Violent Criminals Apprehension Program form.

(b) The Department of Public Safety shall enter the information submitted under (a) of this section into a file and shall compare the information to information on other homicides or suspected homicides for the purpose of discovering similarities in criminal methods and suspect descriptions. If the Department of Public Safety finds homicides exhibiting similar criminal methods or suspect descriptions, the department shall notify the concerned law enforcement agencies of the discoveries.

(c) If a law enforcement agency terminates active investigation of a homicide or suspected homicide due to the arrest of a suspect, death of the primary suspect, or other reason, the agency shall notify the Department of Public Safety of the termination and the reason for the termination within 30 days following the termination.

(d) The Department of Public Safety shall participate in the Federal Bureau of Investigation, Violent Criminals Apprehension Program. The Department of Public Safety shall transmit each Violent Criminals Apprehension Program report received under (a) of this section concerning homicides or suspected homicides, discoveries under (b) of this section of homicides exhibiting similar criminal methods or suspect descriptions, and notices of and reasons for termination of investigations of homicides received under (c) of this section to the Federal Bureau of Investigation, Violent Criminals Apprehension Program manager, at least on a quarterly basis.



Sec. 44.41.100. - 44.41.130. - Alaska state fire commission. [Repealed, Sec. 21 ch 6 SLA 1993].

Repealed or Renumbered






Chapter 44.42. - DEPARTMENT OF TRANSPORTATION AND PUBLIC FACILITIES

Article 01 - DEPARTMENT ORGANIZATION AND FUNCTIONS

Sec. 44.42.010. - Commissioner of transportation and public facilities.

The principal executive officer of the Department of Transportation and Public Facilities is the commissioner of transportation and public facilities.



Sec. 44.42.020. - Powers and duties.

(a) The department shall

(1) plan, design, construct, and maintain all state modes of transportation and transportation facilities and all docks, floats, breakwaters, buildings, and similar facilities;

(2) study existing transportation modes and facilities in the state to determine how they might be improved or whether they should continue to be maintained;

(3) study alternative means of improving transportation in the state with regard to the economic costs of each alternative and its environmental and social effects;

(4) develop a comprehensive, long-range, intermodal transportation plan for the state;

(5) study alternatives to existing modes of transportation in urban areas and develop plans to improve urban transportation;

(6) cooperate and coordinate with and enter into agreements with federal, state, and local government agencies and private organizations and persons in exercising its powers and duties;

(7) manage, operate, and maintain state transportation facilities and all docks, floats, breakwaters, and buildings, including all state highways, vessels, railroads, pipelines, airports, and aviation facilities;

(8) study alternative means of transportation in the state, considering the economic, social, and environmental effects of each alternative;

(9) coordinate and develop state and regional transportation systems, considering deletions, additions, and the absence of alterations;

(10) develop facility program plans for transportation and state buildings, docks, and breakwaters required to implement the duties set out in this section, including but not limited to functional performance criteria and schedules for completion;

(11) supervise and maintain all state automotive and mechanical equipment, aircraft, and vessels, except vessels and aircraft used by the Department of Fish and Game or the Department of Public Safety; for state vehicles maintained by the department, the department shall every five years evaluate the cost, efficiency, and commercial availability of alternative fuels for automotive purposes, and the purpose for which the vehicles are intended to be used, and convert or purchase vehicles to use alternative fuels whenever practicable; the department may participate in joint ventures with public or private partners that will foster the availability of alternative fuels for all automotive fuel consumers;

(12) supervise aeronautics inside the state, under AS 02.10;

(13) implement the safety and financial responsibility requirements for air carriers under AS 02.40;

(14) inspect weights and measures;

(15) at least every four years study alternatives available to finance transportation systems in order to provide an adequate level of funding to sustain and improve the state's transportation system.

(b) The department may

(1) engage in experimental projects relating to available or future modes of transportation and any means of improving existing transportation facilities and service;

(2) exercise the power of eminent domain, including the declaration of taking as provided in AS 09.55;

(3) publish plans, schedules, directories, guides, and manuals for distribution, with or without charge, to private or public entities or persons;

(4) operate state housing in support of the department's statutory responsibilities and charge rent that is consistent with applicable collective bargaining agreements, or, if no collective bargaining agreement is applicable, competitive with market conditions;

(5) charge reasonable fees to cover the costs of issuing easements, licenses, and permits and to cover the costs of reproduction, printing, mailing, and distribution of contract and bid documents and design and construction standards manuals;

(6) charge and collect fees for training services and technical assistance provided by department personnel.



Sec. 44.42.025. - Accounting and disposition of receipts. [Repealed, Sec. 92 ch 36 SLA 1990].

Repealed or Renumbered



Sec. 44.42.030. - Regulations.

The department may adopt regulations under AS 44.62 (Administrative Procedure Act) to implement, interpret, or make more specific its powers and duties.



Sec. 44.42.040. - Departmental organization.

The commissioner shall establish regions within the state. The functions of the department within each region shall be performed, to the maximum extent feasible, through a regional office. Each regional office shall be directed by a regional transportation and public facilities director appointed by the commissioner.



Sec. 44.42.050. - State transportation plan.

(a) The commissioner shall develop a comprehensive, intermodal, long-range transportation plan for the state. The plan may be developed in multiple documents that address logical components, including geographic areas, modes of transportation, transportation corridors, systems, and other distinct subjects relevant to transportation planning. The components of the plan shall be revised as the commissioner determines appropriate. In developing and revising the state plan, the commissioner shall conform to the requirements for the eligibility and use of federal and other funds, as applicable. Upon approval of each component of the plan by the commissioner, the commissioner shall transmit notice of the approval of that component to the governor and to the legislature.

(b) In developing and revising the plan, the commissioner shall seek public review and evaluation by any reasonable means and may

(1) consult and cooperate with officials and representatives of the federal government, other governments, interstate commissions and authorities, local agencies and authorities, interested corporations and other organizations concerning problems affecting transportation in the state; and

(2) request from an agency or other unit of the state government or of a political subdivision of it, or from a public authority, the assistance and data that may be necessary to enable the commissioner to carry out responsibilities under this section; every such entity shall provide the assistance and data requested.

(c) Copies of the plan, as revised, shall be kept on file as a public document in the office of the commissioner and at each regional office of the department.

(d) The commissioner shall develop a list of projects scheduled for design, construction, or other necessary activities for a period of not less than two years that is consistent with the plan developed under (a) of this section. The list of projects is in addition to the long-range plan required by (a) of this section. The list of projects must include an estimate of federal, state, and other funds anticipated to be received to fund the projects and a description, location, and itemization of the estimated cost for each project and the total cost of all projects.

(e) In evaluating new highways, airports, terminals, ferries, and other major components for inclusion in the plan, the commissioner shall prepare a cost-effectiveness analysis using a consistent methodology. A cost-effectiveness analysis is not required for a project that involves the rehabilitation and maintenance of an existing transportation system or that primarily serves local transportation needs.



Sec. 44.42.055. - State public facilities plan. [Repealed, Sec. 19 ch 6 SLA 1998].

Repealed or Renumbered



Sec. 44.42.060. - Grants to the department.

The commissioner may apply for and accept, on behalf of the state, grants from the federal government or an agency of it, or from another state, a foundation, or any person, for any of the functions or purposes of the department.



Sec. 44.42.065. - Conservation of energy in public buildings.

(a) The department shall, at least once every seven years, perform an energy audit of each public building.

(b) The department shall include in each energy audit required by (a) of this section recommendations for corrective measures to improve the energy efficiency and to minimize the life-cycle cost of the public building surveyed. These measures may include (1) energy conservation measures, (2) measures involving solar technology and other alternative energy systems, (3) energy management, and (4) maintenance and operating procedures and energy-related modifications. In recommending the corrective measures, the department shall give priority to changes in maintenance and operating procedures over measures requiring substantial structural modification or installation of equipment.

(c) In this section, "energy audit" means a determination of

(1) the energy consumption characteristics of a building, including the size, type, and rate of energy consumption of major energy-consuming systems of the building and the climate characterizing the region where the building is located; and

(2) a determination of the energy conservation and cost savings likely to result from appropriate energy-conserving maintenance and operating procedures and modifications, including the purchase and installation of energy-related fixtures.



Sec. 44.42.070. - Limitation on transportation facilities.

The department shall consult with the appropriate officials of other departments regarding environmental risks and economic and social considerations that may arise by reason of the location, design, construction, or reconstruction of a transportation facility.



Sec. 44.42.080. - Capital projects funds.

There is created within the department the following capital projects funds:

(1) educational, cultural, and related facilities;

(2) transportation and related facilities;

(3) public institutions and related facilities;

(4) public safety, justice, and related facilities;

(5) health and related facilities;

(6) natural resource development facilities;

(7) general purpose facilities.






Article 02 - AVIATION ADVISORY BOARD

Sec. 44.42.200. - Aviation Advisory Board.

The Aviation Advisory Board is established in the department.



Sec. 44.42.210. - Purpose of the board.

(a) The purpose of the board is to advise and provide recommendations to the commissioner on public policy related to the department's exercise of its aviation functions assigned by law.

(b) Before filling, on a permanent basis, the position of chief administrative officer of the Ted Stevens Anchorage International Airport or the Fairbanks International Airport, the commissioner shall consult with the board concerning candidates to fill the position.



Sec. 44.42.220. - Meetings; hearings; records.

(a) The board shall meet at least once each year as requested by the commissioner, or more frequently as determined appropriate by the chair of the board, to carry out its advisory functions. The board may hold public hearings and use other means to solicit information from the public and other interested persons necessary to carry out its advisory functions. Meetings of the board are subject to AS 44.62.310 - 44.62.312.

(b) Records of the board are subject to AS 40.25.110 - 40.25.120.



Sec. 44.42.230. - Composition of the board.

(a) The Aviation Advisory Board consists of the following 11 members, who are appointed by and serve at the pleasure of the governor:

(1) a member who represents a statewide trade association of air carriers doing business in diverse regions of the state and serving both rural and international airports;

(2) a member who represents a statewide membership organization of pilots, aircraft owners, and other aviation supporters, organized to promote noncommercial aviation in the state;

(3) a member who represents air carriers signatory to the Alaska international airport system operating agreement;

(4) a member who owns or is employed by a regional air carrier in the state;

(5) a member who is a community leader residing in the unorganized borough of the state;

(6) a member who represents the mayor of the Municipality of Anchorage;

(7) a member who jointly represents the mayors of the City of Fairbanks and the Fairbanks North Star Borough;

(8) a member who represents the tenants of the Alaska international airport system, but does not represent an air carrier;

(9) a member who represents an air carrier engaged exclusively in the air cargo business in the state; and

(10) two members who represent other interests that the governor determines appropriate to advise on aviation activities in the state.

(b) To provide geographic balance on the board, the governor shall appoint at least one member from each of the four judicial districts of the state.

(c) The governor shall designate a member of the board to serve as chair of the board, or, at the governor's request, the board shall elect a chair from among its members who are not state officers or employees.

(d) Members of the board are appointed for staggered three-year terms and serve until a successor is appointed. A member appointed to fill a vacancy on the board serves for the remainder of the unexpired term of the member whose vacancy is being filled.



Sec. 44.42.240. - Compensation, transportation expenses, and per diem.

Board members receive no compensation as members of the board. Board members who are not state officers or employees are entitled to transportation expenses and per diem as provided in AS 39.20.180 for members of state boards and commissions.



Sec. 44.42.290. - Definitions.

In AS 44.42.200 - 44.42.290,

(1) "Alaska international airport system" means the Ted Stevens Anchorage International Airport and the Fairbanks International Airport;

(2) "board" means the Aviation Advisory Board established in AS 44.42.200.






Article 03 - GENERAL PROVISIONS

Sec. 44.42.900. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "commissioner" means the commissioner of transportation and public facilities;

(2) "department" means the Department of Transportation and Public Facilities;

(3) "transportation" or "transportation mode" includes, but is not limited to, the following means of conveyance or travel, including their related or auxiliary structures, facilities, or services: air, rail, water, highway and pipeline.









Chapter 44.43. - DEPARTMENT OF PUBLIC WORKS



Chapter 44.44. - DEPARTMENT OF HIGHWAYS



Chapter 44.45. - DEPARTMENT OF ECONOMIC DEVELOPMENT AND PLANNING



Chapter 44.46. - DEPARTMENT OF ENVIRONMENTAL CONSERVATION

Article 01 - ORGANIZATION

Sec. 44.46.010. - Commissioner of environmental conservation.

The principal executive officer of the Department of Environmental Conservation is the commissioner of environmental conservation.



Sec. 44.46.020. - Duties of department.

(a) The Department of Environmental Conservation shall

(1) have primary responsibility for coordination and development of policies, programs, and planning related to the environment of the state and of the various regions of the state;

(2) have primary responsibility for the adoption and enforcement of regulations setting standards for the prevention and abatement of all water, land, subsurface land, and air pollution, and other sources or potential sources of pollution of the environment, including by way of example only, petroleum and natural gas pipelines;

(3) promote and develop programs for the protection and control of the environment of the state;

(4) take actions that are necessary and proper to further the policy declared in AS 46.03.010 ;

(5) adopt regulations for

(A) the prevention and control of public health nuisances;

(B) the regulation of sanitation and sanitary practices in the interest of public health;

(C) standards of cleanliness and sanitation in connection with the construction, operation, and maintenance of a camp, cannery, food handling establishment, food manufacturing plant, mattress manufacturing establishment, industrial plant, school, barbershop, hairdressing, manicuring, esthetics, tattooing and permanent cosmetic coloring, body piercing, or ear piercing establishment, soft drink establishment, beer and wine dispensaries, and for other similar establishments in which lack of sanitation may create a condition that causes disease;

(D) the regulation of quality and purity of commercially compressed air sold for human respiration.

(b) The department's regulations for tattooing and permanent cosmetic coloring shops and for body piercing shops must include requirements that

(1) the shop be equipped with appropriate sterilizing equipment, with availability of hot and cold running water, and with an appropriate waste receptacle;

(2) the owner of the shop is responsible for ensuring that case history cards are kept for each client for a period of three years after the client's most recent tattooing and permanent cosmetic coloring or body piercing;

(3) a practitioner in the shop may use only instruments for tattooing and permanent cosmetic coloring or body piercing that have been sterilized in accordance with methods approved by the department.



Sec. 44.46.025. - Fees for services.

(a) Except as otherwise provided in AS 37.10.050 - 37.10.056, the Department of Environmental Conservation may adopt regulations that prescribe reasonable fees, and establish procedures for the collection of those fees, to cover the applicable direct costs, not including travel except in the case of a designated regulatory service, as that term is defined in AS 37.10.058 , of inspections, permit preparation and administration, plan review and approval, and other services provided by the department relating to

(1) agriculture and animals under AS 03.05; food, drugs, and cosmetics under AS 17.20; and public accommodations and facilities under AS 18.35;

(2) certificates of inspection for motor vehicles under AS 46.14.400 or 46.14.510;

(3) drinking water systems under AS 46.03.720 ;

(4) water and wastewater operator training under AS 46.30;

(5) waste management and disposal authorizations under AS 46.03.100 ;

(6) certification of laboratories conducting environmental analyses of public drinking water systems or of oil or hazardous substances, or conducting other analyses required by the department;

(7) certification of federal permits or authorizations under 33 U.S.C. 1341 (sec. 401, Clean Water Act);

(8) regulation of point source discharges of pollutants under the program authorized by AS 46.03.020 (12);

(9) regulation of pesticides and broadcast chemicals registered under AS 46.03.320 (a)(4), with a reasonable fee not to exceed $120;

(10) licensing of pesticide applicators under AS 46.03.320 (b), with a reasonable fee not to exceed $25.

(b) The department may not charge a fee for a service that is provided by a municipality under a delegation by the department to the municipality.

(c) The department may adopt regulations that prescribe reasonable fees to cover the direct and indirect costs of air quality permit programs under AS 46.14 and may establish procedures for the collection of those fees.

(d) Notwithstanding (a) of this section, the department may not charge a fee for inspection, permit preparation and administration, plan review and approval, or other services provided by the department under AS 03.05 or AS 44.46.020 (5) to a school. In this subsection, "school" means a public school or private school for children of school age, as defined in AS 14.03.070 , or a head start center that receives federal financial assistance under 42 U.S.C. 9835.

(e) In (a)(9) and (10) of this section, "reasonable fee" means a fee that does not unduly interfere in the conduct of commerce in the state.



Sec. 44.46.028. - Flow-through hot springs.

(a) A flow-through hot springs, whether natural or modified, when used for perceived medicinal or esthetic purposes, is exempt from further water quality regulation by the Department of Environmental Conservation while the fecal coliform count is maintained at 100 colonies or less per 100 milliliters and the body of water is free from dangerous levels of disease-causing pathogens or chemicals.

(b) In this section, "flow-through hot springs" means a body of water in which naturally occurring geothermal water enters the body of water to replace an equal amount of water constantly being drained from the body of water.



Sec. 44.46.029. - Dental radiological equipment.

This chapter does not authorize the department to register, inspect, test, or otherwise regulate dental radiological equipment or records relating to dental radiological equipment regulated by the Board of Dental Examiners under AS 08.36.075 .






Article 02 - ENVIRONMENTAL ADVISORY BOARD

Sec. 44.46.030. - 44.46.050. - Environmental Advisory Board. [Repealed, Sec. 13 ch 43 SLA 1994].

Repealed or Renumbered



Sec. 44.46.070. - 44.46.110 - l Alaska Council on Science and Technology. [Repealed, E.O. No. 48, Sec. 6 (1981). For current law, see AS 37.17].

Repealed or Renumbered









Chapter 44.47. - DEPARTMENT OF COMMUNITY AND REGIONAL AFFAIRS



Chapter 44.50. - NOTARIES PUBLIC

Sec. 44.50.010. - Notary public commission; term.

(a) The lieutenant governor may commission for the state

(1) notaries public without limitation, who are authorized to use the notary seal for all legal purposes; and

(2) limited governmental notaries public, who are state, municipal, or federal employees authorized to use the notary seal only for official government business.

(b) The term of a notary public commission is four years, except that the term of a limited governmental notary public commission coincides with the term of government employment.

(c) A person who is a state, municipal, or federal employee commissioned as a limited governmental notary public may also be commissioned as a notary public without limitation.



Sec. 44.50.020. - Qualifications.

To be commissioned as a notary public, a person

(1) shall submit an application under AS 44.50.032 ;

(2) shall be at least 18 years of age;

(3) shall have established residency in this state under AS 01.10.055;

(4) shall reside legally in the United States;

(5) may not, within 10 years before the commission takes effect, have been convicted of a felony or incarcerated in a correctional facility for a felony conviction;

(6) may not, within 10 years before the commission takes effect,

(A) have had the person's notary public commission revoked under AS 44.50.068(a)(2) or (4) or under the notary public laws of another jurisdiction for a substantially similar reason;

(B) have had the person's notary public commission revoked under AS 44.50.068(a)(3), unless the person has reestablished residency in this state under AS 01.10.055 before the person submits the application;

(C) have been disciplined under AS 44.50.068 if, at the time the person applies for a notary public commission under this chapter, the disciplinary action prohibits the person from holding a notary public commission; or

(D) have been disciplined under the notary public laws of another jurisdiction if, at the time the person applies for a notary public commission under this chapter, the disciplinary action prohibits the person from holding a notary public commission; and

(7) shall meet the other requirements in this chapter to be commissioned as a notary public.



Sec. 44.50.030. - Term of office. [Repealed, Sec. 14 ch 60 SLA 2005].

Repealed or Renumbered



Sec. 44.50.032. - Application.

(a) A person applying for a commission as a notary public shall submit a completed application as required by this section, using the forms or format required by the lieutenant governor.

(b) A completed application for a commission under AS 44.50.010 (a)(1) must include

(1) an affirmation that the applicant meets the qualifications set out in AS 44.50.020 (2) - (6);

(2) the applicant's mailing and physical addresses; the applicant's telephone number, if any; the applicant's employer or business; the physical address and telephone number of the applicant's employer or business at the location where the applicant works; and an electronic mailing address, if any, where the applicant can be contacted;

(3) information concerning any denial, suspension, revocation, or restriction of the applicant's commission as a notary public in this state or another jurisdiction; that information must include

(A) identification of the jurisdiction;

(B) the date the jurisdiction issued the denial, suspension, revocation, or restriction;

(C) the reasons for the denial, suspension, revocation, or restriction; and

(D) information concerning final resolution of the matter;

(4) the applicant's notarized signature on the portion of the application that contains the oath or affirmation required by AS 44.50.035;

(5) the fee required by AS 44.50.033 ; and

(6) the bond required by AS 44.50.034 .

(c) A completed application for a commission under AS 44.50.010 (a)(2) must include

(1) a signed statement by the applicant's government employer that the commission is needed for the purpose of conducting official government business;

(2) the applicant's mailing and physical addresses; the applicant's telephone number, if any; the applicant's employer; the name, address, and telephone number for the employer where the applicant works; and an electronic mailing address, if any, where the applicant can be contacted;

(3) the affirmation, information, and signature required by (b)(1), (3), and (4) of this section; and

(4) the fee required by AS 44.50.033 .



Sec. 44.50.033. - Application fee.

A person applying for a commission as a notary public shall pay a nonrefundable application fee of $40. However, an applicant for a limited governmental notary public commission under AS 44.50.010 (a)(2) who is employed by the state may not be required to pay an application fee.



Sec. 44.50.034. - Bond.

(a) A person applying for a commission as a notary public without limitation under AS 44.50.010 (a)(1) shall execute an official bond of $1,000 and submit the bond with the application under AS 44.50.032 . The bond must be for a term of four years from the date of commission.

(b) The lieutenant governor shall keep a bond submitted under this section for two years after the end of the term of the commission for which the bond was issued. Disposition of the bond after the end of the commission does not affect the time for commencing an action on the bond.



Sec. 44.50.035. - Oath.

The application required by the lieutenant governor under AS 44.50.032 must contain an oath or affirmation, in the form set out in AS 39.05.045, to be signed by the applicant. A signed oath or affirmation submitted in an application under AS 44.50.032 takes effect on the date of the applicant's commission as a notary public under this chapter.



Sec. 44.50.036. - Denial of applications.

The lieutenant governor shall deny an application for a notary public commission if the

(1) applicant does not meet the requirements of this chapter;

(2) application is not complete or contains a material misstatement or omission of fact relating to the requirements for a commission under this chapter;

(3) applicant has, within 10 years before the commission is to take effect, been convicted of a felony or incarcerated in a correctional facility for a felony conviction; or

(4) applicant's commission as a notary public has been revoked, within 10 years before the commission is to take effect, in

(A) this state for a reason stated in

(i) AS 44.50.068 (a)(2) or (4);

(ii) AS 44.50.068 (a)(3), unless the person has reestablished residency in this state under AS 01.10.055 before the person submits the application; or

(B) another jurisdiction for a reason substantially similar to AS 44.50.068(a)(2) or (4).



Sec. 44.50.037. - Certificate of commission.

Upon commission of a notary public under this chapter, the lieutenant governor shall provide to the notary public a certificate of commission indicating the commission and the dates of the term of the commission.



Sec. 44.50.038. - Subsequent commissions.

A notary public whose term of commission is ending may apply for a new notary public commission by submitting a new application under AS 44.50.032 and complying with the requirements of this chapter. The lieutenant governor's approval of a new application for a commission for a notary public without limitation under AS 44.50.010 (a)(1) terminates an applicant's existing commission under that paragraph.



Sec. 44.50.039. - Limited governmental notaries public.

A state, municipal, or federal employee commissioned as a notary public under AS 44.50.010 (a)(2)

(1) is designated a limited governmental notary public;

(2) may perform notarial acts only in the conduct of official government business; and

(3) may not charge or receive a fee or other consideration for notarial services provided under this chapter.



Sec. 44.50.040. - Fees. [Repealed, Sec. 14 ch 60 SLA 2005].

Repealed or Renumbered



Sec. 44.50.050. - [Renumbered as AS 44.50.180 (d)].

Repealed or Renumbered



Sec. 44.50.060. - Duties.

A notary public may

(1) administer oaths and affirmations;

(2) take the acknowledgment of or proof of execution of instruments in writing, and give a notarial certificate of the proof or acknowledgment, included in or attached to the instrument; the notarial certificate shall be signed by the notary public in the notary public's own handwriting or by electronic means as authorized by regulations adopted by the lieutenant governor.



Sec. 44.50.061. - Unauthorized practice.

(a) A notary public who is not an attorney may complete but may not select notarial certificates, and may not assist another person in drafting, completing, selecting, or understanding a document or transaction requiring a notarial act.

(b) This section does not prohibit a notary public who is qualified in and, if required, licensed to practice, a particular profession from giving advice relating to matters in that professional field.

(c) A notary public may not make representations to have powers, qualifications, rights, or privileges that the office of notary public does not have.



Sec. 44.50.062. - Prohibited acts.

A notary public may not

(1) violate state or federal law in the performance of acts authorized by this chapter;

(2) influence a person to enter into or avoid a transaction involving a notarial act by the notary public;

(3) affix the notary public's signature or seal on a notarial certificate that is incomplete;

(4) charge a fee for a notarial act unless a fee schedule has been provided to the signer before the performance of the notarial act;

(5) affix the notary public's official seal to a document unless the person who is to sign the document

(A) appears and signs the document before the notary public or, for an acknowledgment, appears and indicates to the notary public that the person voluntarily affixed the person's signature on the document for the purposes stated within the document;

(B) gives an oath or affirmation if required under law or if the notarial certificate states that the document was signed under oath or affirmation; and

(C) is personally known to the notary public, produces government-issued identification containing the photograph and signature of the person signing, or produces

(i) government-issued identification containing the signature of the person signing, but without a photograph; and

(ii) another valid identification containing the photograph and signature of the person signing;

(6) perform a notarial act if the notary public

(A) is a signer of or named in the document that is to be notarized; or

(B) will receive directly from a transaction connected with the notarial act a commission, fee, advantage, right, title, interest, cash, property, or other consideration exceeding in value the normal fee charged by the notary for the notarial act.



Sec. 44.50.063. - Official signature.

(a) When performing a notarization, a notary public shall

(1) sign in the notary public's own handwriting, on the notarial certificate, exactly and only the name indicated on the notary public's commission certificate, or sign an electronic document by electronic means as authorized by regulations adopted by the lieutenant governor; and

(2) affix the official signature only at the time the notarial act is performed.

(b) A notary public shall comply in a timely manner with a request by the lieutenant governor to supply a current sample of the notary public's official handwritten signature and information regarding the notary public's electronic signature.

(c) Within 10 days after the security of a notary public's electronic signature has been compromised, the notary public shall provide the lieutenant governor with written notification that the signature has been compromised. After the notary public has provided the lieutenant governor with the notification, the notary public shall provide the lieutenant governor with any additional information that the lieutenant governor requests about the compromise of the signature.



Sec. 44.50.064. - Official seal.

(a) A notary public shall keep an official seal, which is the exclusive property of the notary public, and shall ensure that another person does not possess or use the official seal.

(b) A notary public's official seal

(1) must contain

(A) the notary public's name exactly as indicated on the notary public's commission certificate;

(B) the words "Notary Public" and "State of Alaska"; and

(2) may be a circular form not over two inches in diameter, may be a rectangular form not more than one inch in width by two and one-half inches in length, or may be an electronic form as authorized by regulations adopted by the lieutenant governor.

(c) When not in use, a notary public's official seal shall be kept secure and under the exclusive control of the notary public.

(d) Within 10 days after a notary public's official seal is stolen or lost, or the security of the notary public's official electronic seal is compromised, the notary public shall provide the lieutenant governor with written notification of the theft, loss, or compromised security. After the notary public has provided the lieutenant governor with the notification, the notary public shall provide the lieutenant governor with any additional information that the lieutenant governor requests about the compromise of the seal.

(e) In order to avoid misuse, a notary public's official seal shall be destroyed or defaced

(1) upon the notary public's resignation or death;

(2) upon the revocation or termination by the lieutenant governor of the notary public's commission; or

(3) when the notary public's term of commission ends if the notary public has not received a new commission under this chapter.



Sec. 44.50.065. - Seal impression or depiction.

(a) With regard to each paper document being notarized, a sharp, legible, photographically reproducible impression or depiction of a notary public's official seal shall be affixed

(1) on the notarial certificate near the notary public's official signature; and

(2) only at the time the notarial act is performed.

(b) For a notarized paper document, illegible information within a seal impression or depiction may be typed or printed legibly by the notary public adjacent to, but not within, the impression or depiction.

(c) An embossed seal impression that is not photographically reproducible may be used in addition to, but not in place of, the seal impression or depiction required by (a) of this section.

(d) A notary public may use a seal in electronic form on electronic documents notarized by the notary public as authorized by regulations adopted by the lieutenant governor. The seal shall be affixed only at the time the notarial act is performed.



Sec. 44.50.066. - Notary public's status notification.

Sec. 44.50.066. Notary public's status notification.

(a) Within 30 days after change of a notary public's name, mailing address, or physical address, the notary public shall, on a form provided by the lieutenant governor, submit written notification of the change, signed by the notary public.

(b) The lieutenant governor may require limited governmental notaries public commissioned under AS 44.50.010 (a)(2) who change departmental or agency employers to submit written notification of the change on a form provided by the lieutenant governor.

(c) A notary public commissioned under AS 44.50.010 (a)(1) reporting a name change shall submit to the lieutenant governor payment of the fee under AS 44.19.024 for the issuance of a replacement certificate of commission.

(d) A notary public reporting a name change under (a) and (c) of this section shall use the person's former name for the performance of notarial acts until the person has

(1) provided written notification of the name change to the surety for any bond required under AS 44.50.034 ;

(2) received a replacement certificate of commission reflecting the name change from the lieutenant governor; and

(3) obtained a new seal reflecting the name change.

(e) The lieutenant governor may require a notary public to update the information required under AS 44.50.032 , including the notary public's current notarized signature and information regarding the notary public's electronic signature.



Sec. 44.50.067. - Resignation.

(a) To resign a commission, a notary public shall notify the lieutenant governor in writing of the resignation and the date that it is effective. The notary public shall sign the notification.

(b) A notary public who does not any longer meet the requirements of this chapter to be a notary public shall immediately resign the commission.



Sec. 44.50.068. - Disciplinary action; complaint; appeal; hearing; delegation.

(a) The lieutenant governor may suspend or revoke a notary public's commission or reprimand a notary public for good cause shown, including

(1) a ground on which an application for a commission may be denied;

(2) failure to comply with this chapter;

(3) failure to maintain residency in this state under AS 01.10.055 ; and

(4) incompetence or malfeasance in carrying out the notary public's duties under this chapter.

(b) A person harmed by the actions of a notary public may file a complaint with the lieutenant governor. The complaint shall be filed on a form prescribed by the lieutenant governor and shall be signed and verified by the person alleging misconduct by the notary public.

(c) If the lieutenant governor determines that the allegations in the complaint do not warrant formal disciplinary action, the lieutenant governor may decline to act on the complaint or may advise the notary public of the appropriate conduct and the applicable statutes and regulations governing the conduct. The lieutenant governor shall notify the notary public and the complainant of the determination in writing.

(d) If the lieutenant governor determines that the complaint alleges sufficient facts to constitute good cause for disciplinary action, the lieutenant governor shall serve the notary public with a copy of the complaint as provided in Rule 4, Alaska Rules of Civil Procedure. The notary public may file a written response to the complaint with the lieutenant governor within 20 days after receipt of the complaint. The lieutenant governor may extend the time for the notary public's response. The lieutenant governor shall provide a copy of the notary public's response to the complainant.

(e) The lieutenant governor shall review the complaint and the response to determine whether formal disciplinary action may be warranted. The lieutenant governor may determine that the allegations in the complaint do not warrant formal disciplinary action, in which case the lieutenant governor may determine not to take further action on the complaint or may determine to advise the notary public of the appropriate conduct and the applicable statutes and regulations governing the conduct. If the lieutenant governor determines that formal disciplinary action is not warranted, the lieutenant governor shall provide the complainant and the notary public with a written statement of the basis for the determination.

(f) If the lieutenant governor finds that formal disciplinary action may be warranted, the lieutenant governor may suspend or revoke a notary public's commission or reprimand a notary public. If the lieutenant governor suspends or revokes the commission or issues a reprimand, the lieutenant governor shall provide, by certified mail, the notary public with a written statement of the lieutenant governor's decision, including a written statement of the basis for the determination.

(g) A person who is issued a reprimand, suspension, or revocation under (f) of this section may appeal the reprimand, suspension, or revocation by requesting a hearing within 15 days after receiving the statement provided under (f) of this section. If a hearing is requested, the lieutenant governor shall deny or grant the request under AS 44.64.060 (b) and refer the matter to the office of administrative hearings under AS 44.64.060 (b).

(h) The lieutenant governor may delegate the powers under this section.



Sec. 44.50.070. - Presence and identification required. [Repealed, Sec. 14 ch 60 SLA 2005].

Repealed or Renumbered



Sec. 44.50.071. - Confidentiality.

(a) An address, telephone number, and electronic mail address of a notary public or an applicant that is submitted under AS 44.50.032 or 44.50.038 and that is designated by the notary public or applicant as confidential shall be kept confidential. However, a notary public shall provide a nonconfidential address and telephone number at which the notary public can be contacted.

(b) Compilations and data bases of those addresses, telephone numbers, and electronic mail addresses of notaries public that are confidential under (a) of this section shall be kept confidential, except that the lieutenant governor may disclose compilations and data bases if the lieutenant governor determines that disclosure is in the public interest.

(c) A complaint filed under AS 44.50.068 shall be kept confidential unless the lieutenant governor determines under AS 44.50.068 (d) that the complaint alleges sufficient facts to constitute good cause for disciplinary action.



Sec. 44.50.072. - Regulations.

The lieutenant governor may adopt regulations under AS 44.62 (Administrative Procedure Act) to carry out the purposes of this chapter.



Sec. 44.50.073. - Published summary.

The lieutenant governor may publish by electronic means for commissioned notaries public a summary of the provisions of this chapter and the regulations adopted under this chapter. The lieutenant governor shall, upon request, distribute the summary to each person who is commissioned a notary public under this chapter.



Sec. 44.50.080. - 44.50.140 - l Seal; Protest of bill or note; Return of papers to lieutenant governor; Application of Administrative Procedure Act to revocation of notary commission; Bond; Filing oath and bond; Disposition of bond. [Repealed, Sec. 14 ch 60 SLA 2005].

Repealed or Renumbered



Sec. 44.50.150. - Copy of bond as evidence.

A certified copy of the record of the official bond with all affidavits, acknowledgments, endorsements, and attachments may be read in evidence with the same effect as the original, without further proof.



Sec. 44.50.160. - Misconduct or neglect.

A notary and the sureties on the official bond are liable to persons injured for the damages sustained on account of misconduct or neglect of the notary.



Sec. 44.50.170. - State employees as notaries. [Repealed, Sec. 14 ch 60 SLA 2005].

Repealed or Renumbered



Sec. 44.50.180. - Postmasters as notaries.

(a) Each postmaster in the state may perform the functions of a notary public in the state.

(b) Each official act of a postmaster as a notary public shall be signed by the postmaster, with a designation of the person's title as postmaster, shall have the cancellation stamp of the post office affixed, and shall state the name of the post office and the date on which the act was done.

(c) [Repealed, Sec. 14 ch 60 SLA 2005].

(d) Nothing in this chapter requires a postmaster to post a bond or to have a commission.



Sec. 44.50.190. - Savings clause. [Repealed, Sec. 14 ch 60 SLA 2005].

Repealed or Renumbered



Sec. 44.50.200. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "convicted" or "conviction" means that the person has entered a plea of guilty, guilty but mentally ill, or nolo contendere, or has been found guilty or guilty but mentally ill by a court or jury;

(2) "notarial act" means an act that is identified as a notarial act under AS 09.63.120 and an act that a notary public is directed to perform under AS 44.50.060 ;

(3) "notary public" means a person commissioned to perform notarial acts under this chapter.






Chapter 44.53. - FOREIGN COMMISSIONERS FOR ACKNOWLEDGMENTS



Chapter 44.54. - COMMERCIAL FISHING AND AGRICULTURE BANK



Chapter 44.55. - ALASKA GAS PIPELINE FINANCING AUTHORITY



Chapter 44.56. - ALASKA POWER AUTHORITY



Chapter 44.57. - ALASKA TOLL BRIDGE AUTHORITY



Chapter 44.58. - ALASKA MUNICIPAL BOND BANK AUTHORITY



Chapter 44.59. - STATE DEVELOPMENT CORPORATION



Chapter 44.60. - SMALL BUSINESS DEVELOPMENT CORPORATION OF ALASKA



Chapter 44.61. - ALASKA INDUSTRIAL DEVELOPMENT AUTHORITY



Chapter 44.62. - ADMINISTRATIVE PROCEDURE ACT

Article 01 - APPLICATION AND EFFECT

Sec. 44.62.010. - Application to State Organization Act of 1959.

Rule-making power conferred by ch 64 SLA 1959 is subject to this chapter.



Sec. 44.62.020. - Authority to adopt, administer, or enforce regulations.

Except for the authority conferred upon the lieutenant governor in AS 44.62.130 - 44.62.170, AS 44.62.010 - 44.62.320 do not confer authority upon or augment the authority of a state agency to adopt, administer, or enforce a regulation. To be effective, each regulation adopted must be within the scope of authority conferred and in accordance with standards prescribed by other provisions of law.



Sec. 44.62.030. - Consistency between regulation and statute.

If, by express or implied terms of a statute, a state agency has authority to adopt regulations to implement, interpret, make specific or otherwise carry out the provisions of the statute, a regulation adopted is not valid or effective unless consistent with the statute and reasonably necessary to carry out the purpose of the statute.






Article 02 - SUBMISSION, FILING, AND PUBLICATION OF REGULATIONS

Sec. 44.62.040. - Submitting regulations.

(a) Subject to (c) of this section, every state agency that by statute possesses regulation-making authority shall submit to the lieutenant governor for filing a certified original and one duplicate copy of every regulation or order of repeal adopted by it, except one that

(1) establishes or fixes rates, prices, or tariffs;

(2) relates to the use of public works, including streets and highways, under the jurisdiction of a state agency if the effect of the order is indicated to the public by means of signs or signals; or

(3) is directed to a specifically named person or to a group of persons and does not apply generally throughout the state.

(b) Citation of the general statutory authority under which a regulation is adopted, as well as citation of specific statutory sections being implemented, interpreted, or made clear, must follow the text of each regulation submitted under (a) of this section.

(c) Before submitting the regulations and orders of repeal to the lieutenant governor under (a) of this section, every state agency that by statute possesses regulation making authority, except boards and commissions, the office of victims' rights, and the office of the ombudsman, shall submit to the governor for review a copy of every regulation or order of repeal adopted by the agency, except regulations and orders of repeal identified in (a)(1) - (2) of this section. The governor may review the regulations and orders of repeal received under this subsection. The governor may return the regulations and orders of repeal to the adopting agency before they are submitted to the lieutenant governor for filing under (a) of this section (1) if they are inconsistent with the faithful execution of the laws, or (2) to enable the adopting agency to respond to specific issues raised by the Administrative Regulation Review Committee. The governor may not delegate the governor's review authority under this subsection to a person other than the lieutenant governor.



Sec. 44.62.050. - Style and forms.

The Department of Law shall prepare and shall revise when necessary a drafting manual for administrative regulations that prescribes the style and forms for submitting regulations under AS 44.62.040 .



Sec. 44.62.060. - Preparation and filing.

(a) Every state agency that by statute possesses regulation-making authority shall work with the Department of Law, under AS 44.62.125 , in the preparation and revision of its regulations and shall adhere to the drafting manual for administrative regulations prepared by the Department of Law under AS 44.62.050 .

(b) In the performance of duties under AS 44.62.125 , the Department of Law shall advise the agencies on legal matters relevant to the adoption of regulations and may advise the agencies on the need for and the policy involved in particular regulations. In addition, the department shall prepare a written statement of approval or disapproval after each regulation has been reviewed in order to determine

(1) its legality, constitutionality, and consistency with other regulations;

(2) the existence of statutory authority and the correctness of the required citation of statutory authority following each section;

(3) its clarity, simplicity of expression, and absence of possibility of misapplication;

(4) compliance with the drafting manual for administrative regulations.

(c) The lieutenant governor may not accept for filing a regulation, amendment, or order of repeal required by AS 44.62.040 unless it is accompanied by the written statement specified in (b) of this section and the statement approves the regulation, amendment, or order of repeal.



Sec. 44.62.070. - Fees.

A state officer or public official may not charge a fee to perform an official act in connection with the certification, submission, or filing of regulations under AS 44.62.040 - 44.62.120.



Sec. 44.62.080. - Endorsement and filing.

(a) The lieutenant governor shall

(1) endorse on the certified copy of each regulation or order of repeal filed, the time and date of filing; and

(2) maintain, for five years after filing, a permanent file of the certified copies of regulations and orders of repeal for public inspection; after the certified copies have been on file for five years, the lieutenant governor shall transfer the permanent file of the copies to the state archivist (AS 40.21.020 ) annually, on or before January 1 of each year.

(b) The state archivist shall have and maintain, for public inspection, the permanent file of the certified copies of regulations and orders of repeal transferred to the archivist by the lieutenant governor under (a)(2) of this section.



Sec. 44.62.090. - Filing with local government unit clerks. [Repealed, Sec. 2 ch 57 SLA 1969].

Repealed or Renumbered



Sec. 44.62.100. - Presumptions from filing.

(a) The filing of a certified copy of a regulation or an order of repeal by the lieutenant governor raises the rebuttable presumptions that

(1) it was duly adopted;

(2) it was duly filed and made available for public inspection at the day and hour endorsed on it;

(3) all requirements of this chapter and the regulations relative to the regulation have been complied with;

(4) the text of the certified copy of a regulation or order of repeal is the text of the regulation or order of repeal as adopted.

(b) The courts shall take judicial notice of the contents of the certified copy of each regulation and of each order of repeal duly filed.



Sec. 44.62.110. - Presumptions from publication.

(a) The publication of a regulation in the Alaska Administrative Code or register raises a rebuttable presumption that the text of the regulation as so published is the text of the regulation adopted.

(b) The courts shall take judicial notice of the contents of each regulation or notice of the repeal of a regulation printed in the Alaska Administrative Code or Alaska Administrative Register.



Sec. 44.62.120. - Voluntary submitting and publication.

With the approval of the lieutenant governor, a state agency may submit to the lieutenant governor for filing a regulation or order of repeal of a regulation not required by AS 44.62.040 to be submitted. If the lieutenant governor accepts the regulation or order of repeal, the lieutenant governor shall endorse and file it as required in AS 44.62.080, and may publish the regulation or order of repeal in the manner the lieutenant governor considers proper.



Sec. 44.62.125. - Regulations attorney.

(a) In the Department of Law a particular attorney, called the regulations attorney, shall be assigned, as the attorney's primary responsibility, the functions relating to the handling of administrative regulations.

(b) The department shall

(1) advise all state administrative agencies of the nature and use of administrative regulations;

(2) alert the agencies to statutes that need to be implemented, interpreted, or made clear by regulation;

(3) continually review the regulations, make recommendations to the respective agencies concerning deficiencies, conflicts, and obsolete provisions in and the need for reorganization or revision of the regulations, and prepare regulations to be adopted by the agencies, correcting or removing the deficiencies, conflicts, and obsolete provisions;

(4) work with all administrative agencies possessing regulation-making power in drafting all new regulations, advising the agencies of legal problems encountered, and ensuring compliance with the drafting manual for administrative regulations prepared by the Department of Law under AS 44.62.050 ;

(5) assist the agencies in holding public hearings under AS 44.62.210;

(6) to the extent necessary after regulations have been filed by the lieutenant governor, edit and revise them for consolidation into the Alaska Administrative Code in the manner provided for the revisor of statutes under AS 01.05.031 ;

(7) draft bills for consideration by the governor to transfer matter that should be statutory law from the Alaska Administrative Code to the Alaska Statutes and to clarify agency regulatory power when clarification is needed.






Article 03 - THE ALASKA ADMINISTRATIVE REGISTER AND CODE

Sec. 44.62.130. - Codification and publication.

(a) The lieutenant governor shall provide for the continuing compilation, codification, and publication, with periodic supplements, of all regulations filed by the lieutenant governor's office, or of appropriate references to any regulations the printing of which the lieutenant governor finds to be impractical, such as detailed schedules or forms otherwise available to the public, or which are of limited or particular application. The publication of compiled regulations is the Alaska Administrative Code. The periodic supplements to it are the Alaska Administrative Register. The code and register must contain appropriate annotations to judicial decisions and opinions of the attorney general.

(b) The Department of Law shall prescribe a uniform system of indexing, numbering, arrangement of text, and citation of authority and history notes for the Alaska Administrative Code.



Sec. 44.62.140. - Distribution of code and register.

The lieutenant governor shall supply a complete set of the Alaska Administrative Code, and of the Alaska Administrative Register, and of each supplement to the code or register to the clerk of each local government unit, or if the authority to accept filings is delegated, to the person to whom this authority is delegated.



Sec. 44.62.150. - Price. [Repealed, Sec. 49 ch 127 SLA 1974].

Repealed or Renumbered



Sec. 44.62.160. - Date and content of register.

(a) The Alaska Administrative Register shall be published quarterly on the first day of the month. All regulations required to be submitted under AS 44.62.040 that are filed by the first day of the month preceding publication shall be published in the register for that quarter.

(b) If during a quarter no regulation, amendment, or order of repeal has been filed the regular quarterly register shall be published reflecting that fact.



Sec. 44.62.170. - Form of publication. [Repealed, Sec. 2 ch 57 SLA 1969].

Repealed or Renumbered



Sec. 44.62.175. - Alaska Online Public Notice System.

(a) The lieutenant governor shall develop and supervise the Alaska Online Public Notice System, to be maintained on the state's site on the Internet. The lieutenant governor shall prescribe the form of notices posted on the system by state agencies. The Alaska Online Public Notice System must include

(1) notices of proposed actions given under AS 44.62.190 (a);

(2) notices of state agency meetings required under AS 44.62.310 (e), even if the meeting has been held;

(3) notices of solicitations to bid issued under AS 36.30.130 ;

(4) notices of state agency requests for proposals issued under AS 18.55.255, 18.55.320; AS 36.30.210 ; AS 37.05.316 ; AS 38.05.120 ; and AS 43.40.010;

(5) executive orders and administrative orders issued by the governor;

(6) written delegations of authority made by the governor or the head of a principal department under AS 44.17.010 ;

(7) the text or a summary of the text of a regulation or order of repeal of a regulation for which notice is given under AS 44.62.190 (a), including an emergency regulation or repeal regardless of whether it has taken effect;

(8) notices required by AS 44.62.245 (b) regarding an amended version of a document or other material incorporated by reference in a regulation;

(9) a summary of the text of recently issued formal opinions and memoranda of advice of the attorney general;

(10) a list of vacancies on boards, commissions, and other bodies whose members are appointed by the governor; and

(11) in accordance with AS 39.52.240 (h), advisory opinions of the attorney general.

(b) The issuer of the notice, order, delegation, text, summary, or list in (a) of this section shall post on the Alaska Online Public Notice System the notice, order, delegation, text, summary, or list, prepared in the format required by the lieutenant governor.

(c) A request for a printed copy of a required posting on the Alaska Online Public Notice System may be made under AS 40.25.110 - 40.25.220 to any state employee designated by the lieutenant governor to receive requests.

(d) The lieutenant governor shall provide for a permanent, electronic archive system of notices posted on the Alaska Online Public Notice System under this section. Access to the electronic archive system shall be made available to the public.

(e) The lieutenant governor may delegate duties under this section to qualified state employees.

(f) A person may not maintain an action based on a posting or lack of posting on the Alaska Online Public Notice System.






Article 04 - PROCEDURE FOR ADOPTING REGULATIONS

Sec. 44.62.180. - Effective date.

A regulation or an order of repeal filed by the lieutenant governor becomes effective on the 30th day after the date of filing unless

(1) otherwise specifically provided by the statute under which the regulation or order of repeal is adopted, in which event it becomes effective on the day prescribed by the statute;

(2) it is a regulation prescribing the organization or procedure of an agency, in which event it becomes effective upon filing by the lieutenant governor or upon a later date specified by the state agency in a written instrument submitted with, or as part of, the regulation or order of repeal;

(3) it is an emergency regulation or order of repeal adopted under AS 44.62.250, in which case the finding and the statement of the facts constituting the emergency shall be submitted to the lieutenant governor, together with the emergency regulation or order of repeal, which, in that event only, becomes effective upon filing by the lieutenant governor or upon a later date specified by the state agency in a written instrument submitted with, or as part of, the regulation or order of repeal;

(4) a later date is prescribed by the state agency in a written instrument submitted with, or as part of, the regulation or order of repeal.



Sec. 44.62.190. - Notice of proposed action.

(a) At least 30 days before the adoption, amendment, or repeal of a regulation, notice of the proposed action shall be

(1) published in the newspaper of general circulation or trade or industry publication that the state agency prescribes and posted on the Alaska Online Public Notice System; in the discretion of the state agency giving the notice, the requirement of publication in a newspaper or trade or industry publication may be satisfied by using a combination of publication and broadcasting; when broadcasting the notice, an agency may use an abbreviated form of the notice if the broadcast provides the name and date of the newspaper or trade or industry journal and the Internet address of the Alaska Online Public Notice System where the full text of the notice can be found;

(2) furnished to every person who has filed a request for notice of proposed action with the state agency;

(3) if the agency is within a department, furnished to the commissioner of the department;

(4) when appropriate in the judgment of the agency,

(A) furnished to a person or group of persons whom the agency believes is interested in the proposed action; and

(B) published in the additional form and manner the state agency prescribes;

(5) furnished to the Department of Law together with a copy of the proposed regulation, amendment, or order of repeal for the department's use in preparing the opinion required after adoption and before filing by AS 44.62.060 ;

(6) furnished by electronic format, if the state agency has the technological capability, to all incumbent State of Alaska legislators, and furnished to the Legislative Affairs Agency; if the state agency does not have the technological capability to furnish the notice by electronic format to the legislators, the state agency shall furnish the notice to the legislators by other means;

(7) furnished by electronic format, along with a copy of the proposed regulation, amendment, or order of repeal, as required by AS 24.20.105(c).

(b) If the form or manner of notice is prescribed by statute, in addition to the requirements of filing and furnishing notice under AS 44.62.010 - 44.62.300, or in addition to the requirements of filing and mailing notice under other sections of this chapter, the notice shall be published, posted, mailed, filed, or otherwise publicized as prescribed by the statute.

(c) The failure to furnish notice to a person as provided in this section does not invalidate an action taken by an agency under AS 44.62.180 - 44.62.290.

(d) Along with a notice furnished under (a)(2), (4)(A), or (6) of this section, the state agency shall include the reason for the proposed action, the initial cost to the state agency of implementation, the estimated annual costs to the state agency of implementation, the name of the contact person for the state agency, and the origin of the proposed action.

(e) Notwithstanding (a) of this section, if a person who is to receive a notice under (a) of this section requests that the state agency mail the notice, the state agency shall furnish the notice to the person by mail.



Sec. 44.62.195. - Fiscal notes on regulations.

If the adoption, amendment, or repeal of a regulation would require increased appropriations by the state, the department or agency affected shall prepare an estimate of the appropriation increase for the fiscal year following adoption, amendment, or repeal of the regulation and for at least two succeeding fiscal years.



Sec. 44.62.200. - Contents of notice.

(a) The notice of proposed adoption, amendment, or repeal of a regulation must include

(1) a statement of the time, place, and nature of proceedings for adoption, amendment, or repeal of the regulation;

(2) reference to the authority under which the regulation is proposed and a reference to the particular code section or other provisions of law that are being implemented, interpreted, or made specific;

(3) an informative summary of the proposed subject of agency action;

(4) other matters prescribed by a statute applicable to the specific agency or to the specific regulation or class of regulations;

(5) a summary of the fiscal information required to be prepared under AS 44.62.195 .

(b) A regulation that is adopted, amended, or repealed may vary in content from the summary specified in (a)(3) of this section if the subject matter of the regulation remains the same and the original notice was written so as to assure that members of the public are reasonably notified of the proposed subject of agency action in order for them to determine whether their interests could be affected by agency action on that subject.

(c) An agency that issues a notice under this section shall assure that the notice is prepared in a form adequate for posting on the Alaska Online Public Notice System.



Sec. 44.62.210. - Public proceedings.

(a) On the date and at the time and place designated in the notice the agency shall give each interested person or the person's authorized representative, or both, the opportunity to present statements, arguments, or contentions in writing, with or without opportunity to present them orally. The state agency may accept material presented by any form of communication authorized by this chapter and shall consider all factual, substantive, and other relevant matter presented to it before adopting, amending, or repealing a regulation. When considering the factual, substantive, and other relevant matter, the agency shall pay special attention to the cost to private persons of the proposed regulatory action.

(b) At a hearing under this section the agency or its authorized representative may administer oaths or affirmations, and may continue or postpone the hearing to the time and place which it determines.



Sec. 44.62.215. - Record of public comment.

In the drafting, review, or other preparation of a proposed regulation, amendment, or order of repeal, an agency, other than a board or commission, the office of victims' rights, and the office of the ombudsman, shall keep a record of its use or rejection of factual or other substantive information that is submitted in writing as public comment and that is relevant to the accuracy, coverage, or other aspect of the proposed regulatory action.



Sec. 44.62.218. - Regulations affecting small businesses.

(a) Before a designated state agency adopts a proposed regulation that may govern the conduct of small businesses, or when a person petitions a designated state agency under AS 44.62.220 to adopt a proposed regulation that may govern the conduct of small businesses, the designated state agency shall

(1) notify the department that the designated state agency intends to adopt the proposed regulation or has received a petition under AS 44.62.220 to adopt the proposed regulation;

(2) prepare an economic effect statement under (b) and (c) of this section; and

(3) prepare a regulatory flexibility analysis under (d) and (e) of this section.

(b) A designated state agency shall use the information received under AS 44.62.210 and 44.62.215, information provided by the department under (f) of this section, and other information in the files of the designated state agency to prepare the economic effect statement required by (a) of this section.

(c) The economic effect statement required by (a) of this section must provide, if available from the information gathered under (b) of this section,

(1) a general description of small businesses that would be subject to the proposed regulation;

(2) the projected reporting, record keeping, and other administrative costs that small businesses would be required to incur in order to comply with the proposed regulation, including an identification of the type of professional skills necessary to prepare the report or record or to take the administrative action;

(3) a statement of the probable economic effect that the proposed regulation would have on the small businesses whose conduct would be governed by the proposed regulation; and

(4) a description of any alternative methods of achieving the purpose of the proposed regulation that would be less intrusive or less costly for the small businesses whose conduct would be governed by the proposed regulation.

(d) In the regulatory flexibility analysis required by (a) of this section, a designated state agency shall consider using regulatory methods that

(1) minimize the effects of the proposed regulation on small businesses without compromising the objectives of statutes authorizing the proposed regulation; and

(2) are consistent with health, safety, environmental welfare, and economic welfare.

(e) When preparing the regulatory flexibility analysis under (d) of this section, the designated state agency shall consider

(1) the establishment of less stringent compliance or reporting requirements for small businesses;

(2) the establishment of less stringent schedules or deadlines for compliance or reporting requirements for small businesses;

(3) the consolidation or simplification of compliance or reporting requirements for small businesses;

(4) the establishment of performance standards to replace design or operational standards for small businesses; and

(5) the exemption of small businesses from all or any part of the requirements contained in the proposed regulation.

(f) The department shall advise and assist a designated state agency to comply with this section.

(g) This section does not apply to regulations

(1) of a board or commission whose members are subject to confirmation by the legislature;

(2) of the Alaska Energy Authority;

(3) of the Department of Environmental Conservation that are adopted under the authority of AS 46.03.050 - 46.03.900, AS 46.04, AS 46.08, AS 46.09, AS 46.11, AS 46.14, AS 46.35, or AS 46.45;

(4) of the Local Boundary Commission;

(5) mandated by federal law as a condition for participating in or implementing a federally subsidized or assisted program, or for obtaining or maintaining state primacy in a federal program;

(6) that address standards, requirements, or conditions for reimbursement by the designated state agency for services to be rendered on behalf of the designated state agency, that address amounts or rates of that reimbursement, or that adjust those amounts or rates to contain costs within the amount of appropriations from the legislature for a state fiscal year; or

(7) that establish standards, requirements, or conditions for the eligibility of an individual for assistance under AS 18 or AS 47, or that establish standards for determining the amount of assistance that an eligible person is entitled to receive.

(h) This section does not create a private cause of action. If a designated state agency fails to comply with this section, the failure does not establish a ground on which to invalidate a regulation that has been filed by the lieutenant governor under AS 44.62.080 . This subsection is not intended to prevent judicial review of a regulation under AS 44.62.300 for a reason unrelated to this section.

(i) In this section,

(1) "department" means the Department of Commerce, Community, and Economic Development;

(2) "designated state agency" means the

(A) Department of Commerce, Community, and Economic Development;

(B) Department of Environmental Conservation;

(C) Department of Health and Social Services; or

(D) Department of Labor and Workforce Development;

(3) "governs the conduct" means regulates the manner in which a small business conducts its business activities but does not include the imposition of a fee to cover the cost of a state service if the fee is charged uniformly to all users of the service;

(4) "proposed regulation" means a proposal for a new regulation or for a change in or an addition to an existing regulation but does not include the repeal of an existing regulation;

(5) "regulation" has the meaning given in AS 44.62.640 but does not include an emergency regulation under AS 44.62.250 - 44.62.260;

(6) "small business" means

(A) a business entity, including its affiliates, that

(i) is independently owned and operated; and

(ii) employs fewer than 100 employees;

(B) a village corporation that employs fewer than 100 employees; in this subparagraph, "village corporation" has the meaning given in 43 U.S.C. 1602(j); or

(C) a nonprofit utility that employs fewer than 100 employees; in this subparagraph, "utility" has the meaning given in AS 42.05.990 .



Sec. 44.62.220. - Right to petition.

Unless the right to petition for adoption of a regulation is restricted by statute to a designated group or the procedure for the petition is prescribed by statute, an interested person may petition an agency for the adoption or repeal of a regulation as provided in AS 44.62.180 - 44.62.290. The petition must state clearly and concisely

(1) the substance or nature of the regulation, amendment, or repeal requested;

(2) the reasons for the request;

(3) reference to the authority of the agency to take the action requested.



Sec. 44.62.230. - Procedure on petition.

Upon receipt of a petition requesting the adoption, amendment, or repeal of a regulation under AS 44.62.180 - 44.62.290, a state agency shall, within 30 days, deny the petition in writing or schedule the matter for public hearing under AS 44.62.190 - 44.62.215. However, if the petition is for an emergency regulation, and the agency finds that an emergency exists, the requirements of AS 44.62.040 (c) and 44.62.190 - 44.62.215 do not apply, and the agency may submit the regulation to the lieutenant governor immediately after making the finding of emergency and putting the regulation into proper form.



Sec. 44.62.240. - Limitation on retroactive action.

If a regulation adopted by an agency under this chapter is primarily legislative, the regulation has prospective effect only. A regulation adopted under this chapter that is primarily an "interpretative regulation" has retroactive effect only if the agency adopting it has adopted no earlier inconsistent regulation and has followed no earlier course of conduct inconsistent with the regulation. Silence or failure to follow any course of conduct is considered earlier inconsistent conduct.



Sec. 44.62.245. - Material incorporated by reference.

(a) In adopting a regulation that incorporates a document or other material by reference, a state agency may incorporate future amended versions of the document or other material if the adopted regulation identifies or refers to the document or other material followed by the phrase "as may be amended," the phrase "as amended from time to time," or a similar provision and the

(1) document consists of a regulation of another agency of the state; or

(2) incorporation of a future amended version of the document or other material is explicitly authorized by a statute.

(b) When the amended version of a document or other material incorporated by reference in a regulation as described in (a) of this section becomes available, the state agency shall

(1) make the amended version of the document or other material available to the public for review; and

(2) post on the Alaska Online Public Notice System and publish in a newspaper of general circulation or trade or industry publication or in a regularly published agency newsletter or similar printed publication, not later than 15 days after the amended version of the document or other material becomes available, a notice that describes the affected regulation, the effective date of the amended version of the document or other material, and how a copy of the amended version may be obtained or reviewed.

(c) The state agency shall also send the notice described in (b)(2) of this section to

(1) a person who has placed the person's name on a distribution list kept by the agency that lists persons who want to receive the notice; the agency may allow a person to request that distribution of the notice be by electronic means and shall honor that request if appropriate means are available; and

(2) the regulations attorney in the Department of Law.

(d) A change in the form, format, or title in a future amended or revised version of a document or material incorporated by reference in a regulation under this section does not affect the validity of the regulation or the state agency's ability to enforce or implement the regulation. The state agency shall notify the regulations attorney in the Department of Law if the title of the document or other material changes. The regulations attorney shall correct the title in the Alaska Administrative Code under AS 44.62.125 .



Sec. 44.62.250. - Emergency regulations.

A regulation or order of repeal may be adopted as an emergency regulation or order of repeal if a state agency makes a written finding, including a statement of the facts that constitute the emergency, that the adoption of the regulation or order of repeal is necessary for the immediate preservation of the public peace, health, safety, or general welfare. The requirements of AS 44.62.040 (c), 44.62.060, and 44.62.190 - 44.62.215 do not apply to the initial adoption of emergency regulations; however, upon adoption of an emergency regulation the adopting agency shall immediately submit a copy of it to the lieutenant governor for filing and for publication in the Alaska Administrative Register, and within five days after filing by the lieutenant governor the agency shall give notice of the adoption in accordance with AS 44.62.190 (a). Failure to give the required notice by the end of the 10th day automatically repeals the regulation.



Sec. 44.62.260. - Limitation on effective period of emergency regulations.

(a) A regulation adopted as an emergency regulation does not remain in effect more than 120 days unless the adopting agency complies with AS 44.62.040(c), 44.62.060, and 44.62.190 - 44.62.215 either before submitting the regulation to the lieutenant governor or during the 120-day period.

(b) Before the expiration of the 120-day period, the agency shall transmit to the lieutenant governor for filing a certification that AS 44.62.040(c), 44.62.060, and 44.62.190 - 44.62.215 were complied with before submitting the regulation to the lieutenant governor, or that the agency complied with those sections within the 120-day period. Failure to so certify repeals the emergency regulation; it may not be renewed or refiled as an emergency regulation.



Sec. 44.62.270. - State policy.

It is the state policy that emergencies are held to a minimum and are rarely found to exist.



Sec. 44.62.280. - Purpose of AS 44.62.180 - 44.62.290.

It is the purpose of AS 44.62.180 - 44.62.290 to establish basic minimum procedural requirements for the adoption, amendment, or repeal of administrative regulations. Except as provided in AS 44.62.250 , AS 44.62.180 - 44.62.290 apply to the exercise of quasi-legislative power conferred by a statute, but nothing in AS 44.62.180 - 44.62.290 repeals or diminishes additional requirements imposed by the statute. AS 44.62.180 - 44.62.290 are not superseded or modified by subsequent legislation except to the extent that the legislation does so expressly.



Sec. 44.62.290. - Limits of the application of AS 44.62.180 - 44.62.290.

(a) AS 44.62.180 - 44.62.290 do not apply to a regulation not required to be submitted to the lieutenant governor under AS 44.62.010 - 44.62.320.

(b) Only this section and AS 44.62.180 apply to a regulation that prescribes the organization or procedure of an agency.






Article 05 - JUDICIAL REVIEW

Sec. 44.62.300. - Judicial review of validity.

An interested person may get a judicial declaration on the validity of a regulation by bringing an action for declaratory relief in the superior court. In addition to any other ground the court may declare the regulation invalid

(1) for a substantial failure to comply with AS 44.62.010 - 44.62.320; or

(2) in the case of an emergency regulation or order of repeal, upon the ground that the facts recited in the statement do not constitute an emergency under AS 44.62.250 .



Sec. 44.62.305. - Judicial relief in administrative matters.

(a) Notwithstanding any other provision of law to the contrary and except as provided in (f) and (g) of this section, a person may obtain judicial relief in an administrative matter from the superior court before the state agency handling the administrative proceeding on the matter issues a final administrative decision if

(1) the person is a party to the administrative proceeding;

(2) the person has satisfied the procedural requirements of the administrative proceeding up to the time that the person petitions for judicial relief under (b) of this section;

(3) the state agency has unreasonably delayed the progress of the administrative proceeding; and

(4) further delay in reaching a final administrative decision will cause the person immediate and irreparable damage.

(b) A person may seek judicial relief under (a) of this section by filing a petition in the superior court. A person may not file the petition until 30 days after the person has filed with the state agency handling the administrative proceeding a written notice that the person intends to file the petition.

(c) In a proceeding begun under (b) of this section, if the superior court determines that the person is eligible for judicial relief under (a) of this section, the superior court may

(1) enjoin the administrative proceeding and determine the administrative matter in the superior court;

(2) order that the administrative matter be handled by another form of dispute resolution; or

(3) establish a deadline for the state agency to issue a final administrative decision.

(d) After a person files a petition under (b) of this section, the state agency shall continue with the administrative proceeding unless the superior court

(1) enjoins the administrative proceeding under (c)(1) of this section; or

(2) issues an order under (c)(2) of this section.

(e) If the superior court decides that a person is not eligible for judicial relief under (a) of this section, a party to the administrative proceeding may exercise any right of appeal allowed under law for the final administrative decision as if the person had not filed a petition under (b) of this section.

(f) A person may not obtain judicial relief under this section in a personnel proceeding by a state agency. In this subsection, "personnel proceeding" includes a proceeding under AS 39.25 (State Personnel Act) and a proceeding in a grievance arbitration procedure under a collective bargaining agreement.

(g) This section does not apply to an administrative proceeding of a state agency if another statute of this state establishes a deadline for the state agency to make a final decision in the administrative proceeding.

(h) In this section,

(1) "administrative matter" means the subject matter of an administrative proceeding;

(2) "administrative proceeding" means

(A) a proceeding subject to AS 44.62.330 - 44.62.630; and

(B) a proceeding that is not subject to AS 44.62.330 - 44.62.630, that is authorized by statute for the adjudication of a state agency matter by the state agency handling the matter or by a person appointed by the state agency, and that involves a matter that directly affects the personal, professional, or business interests of a specific person who is named in the adjudication;

(3) "damage" means damage to the personal, professional, or business interests of a person;

(4) "party" means a specific person whose personal, professional, or business interests are the subject of an administrative proceeding and who is named in the administrative proceeding;

(5) "person" does not include a state agency or other governmental agency;

(6) "state agency" means a department, an institution, a board, a commission, a division, an authority, and any other administrative unit of the executive branch of state government, except a public corporation; the term includes the University of Alaska.






Article 06 - OPEN MEETINGS OF GOVERNMENTAL BODIES

Sec. 44.62.310. - Government meetings public.

(a) All meetings of a governmental body of a public entity of the state are open to the public except as otherwise provided by this section or another provision of law. Attendance and participation at meetings by members of the public or by members of a governmental body may be by teleconferencing. Agency materials that are to be considered at the meeting shall be made available at teleconference locations if practicable. Except when voice votes are authorized, the vote shall be conducted in such a manner that the public may know the vote of each person entitled to vote. The vote at a meeting held by teleconference shall be taken by roll call. This section does not apply to any votes required to be taken to organize a governmental body described in this subsection.

(b) If permitted subjects are to be discussed at a meeting in executive session, the meeting must first be convened as a public meeting and the question of holding an executive session to discuss matters that are listed in (c) of this section shall be determined by a majority vote of the governmental body. The motion to convene in executive session must clearly and with specificity describe the subject of the proposed executive session without defeating the purpose of addressing the subject in private. Subjects may not be considered at the executive session except those mentioned in the motion calling for the executive session unless auxiliary to the main question. Action may not be taken at an executive session, except to give direction to an attorney or labor negotiator regarding the handling of a specific legal matter or pending labor negotiations.

(c) The following subjects may be considered in an executive session:

(1) matters, the immediate knowledge of which would clearly have an adverse effect upon the finances of the public entity;

(2) subjects that tend to prejudice the reputation and character of any person, provided the person may request a public discussion;

(3) matters which by law, municipal charter, or ordinance are required to be confidential;

(4) matters involving consideration of government records that by law are not subject to public disclosure.

(d) This section does not apply to

(1) a governmental body performing a judicial or quasi-judicial function when holding a meeting solely to make a decision in an adjudicatory proceeding;

(2) juries;

(3) parole or pardon boards;

(4) meetings of a hospital medical staff;

(5) meetings of the governmental body or any committee of a hospital when holding a meeting solely to act upon matters of professional qualifications, privileges or discipline;

(6) staff meetings or other gatherings of the employees of a public entity, including meetings of an employee group established by policy of the Board of Regents of the University of Alaska or held while acting in an advisory capacity to the Board of Regents; or

(7) meetings held for the purpose of participating in or attending a gathering of a national, state, or regional organization of which the public entity, governmental body, or member of the governmental body is a member, but only if no action is taken and no business of the governmental body is conducted at the meetings.

(e) Reasonable public notice shall be given for all meetings required to be open under this section. The notice must include the date, time, and place of the meeting and if, the meeting is by teleconference, the location of any teleconferencing facilities that will be used. Subject to posting notice of a meeting on the Alaska Online Public Notice System as required by AS 44.62.175 (a), the notice may be given using print or broadcast media. The notice shall be posted at the principal office of the public entity or, if the public entity has no principal office, at a place designated by the governmental body. The governmental body shall provide notice in a consistent fashion for all its meetings.

(f) Action taken contrary to this section is voidable. A lawsuit to void an action taken in violation of this section must be filed in superior court within 180 days after the date of the action. A member of a governmental body may not be named in an action to enforce this section in the member's personal capacity. A governmental body that violates or is alleged to have violated this section may cure the violation or alleged violation by holding another meeting in compliance with notice and other requirements of this section and conducting a substantial and public reconsideration of the matters considered at the original meeting. If the court finds that an action is void, the governmental body may discuss and act on the matter at another meeting held in compliance with this section. A court may hold that an action taken at a meeting held in violation of this section is void only if the court finds that, considering all of the circumstances, the public interest in compliance with this section outweighs the harm that would be caused to the public interest and to the public entity by voiding the action. In making this determination, the court shall consider at least the following:

(1) the expense that may be incurred by the public entity, other governmental bodies, and individuals if the action is voided;

(2) the disruption that may be caused to the affairs of the public entity, other governmental bodies, and individuals if the action is voided;

(3) the degree to which the public entity, other governmental bodies, and individuals may be exposed to additional litigation if the action is voided;

(4) the extent to which the governing body, in meetings held in compliance with this section, has previously considered the subject;

(5) the amount of time that has passed since the action was taken;

(6) the degree to which the public entity, other governmental bodies, or individuals have come to rely on the action;

(7) whether and to what extent the governmental body has, before or after the lawsuit was filed to void the action, engaged in or attempted to engage in the public reconsideration of matters originally considered in violation of this section;

(8) the degree to which violations of this section were wilful, flagrant, or obvious;

(9) the degree to which the governing body failed to adhere to the policy under AS 44.62.312 (a).

(g) Subsection (f) of this section does not apply to a governmental body that has only authority to advise or make recommendations to a public entity and has no authority to establish policies or make decisions for the public entity.

(h) In this section,

(1) "governmental body" means an assembly, council, board, commission, committee, or other similar body of a public entity with the authority to establish policies or make decisions for the public entity or with the authority to advise or make recommendations to the public entity; "governmental body" includes the members of a subcommittee or other subordinate unit of a governmental body if the subordinate unit consists of two or more members;

(2) "meeting" means a gathering of members of a governmental body when

(A) more than three members or a majority of the members, whichever is less, are present, a matter upon which the governmental body is empowered to act is considered by the members collectively, and the governmental body has the authority to establish policies or make decisions for a public entity; or

(B) the gathering is prearranged for the purpose of considering a matter upon which the governmental body is empowered to act and the governmental body has only authority to advise or make recommendations for a public entity but has no authority to establish policies or make decisions for the public entity;

(3) "public entity" means an entity of the state or of a political subdivision of the state including an agency, a board or commission, the University of Alaska, a public authority or corporation, a municipality, a school district, and other governmental units of the state or a political subdivision of the state; it does not include the court system or the legislative branch of state government.



Sec. 44.62.312. - State policy regarding meetings.

(a) It is the policy of the state that

(1) the governmental units mentioned in AS 44.62.310 (a) exist to aid in the conduct of the people's business;

(2) it is the intent of the law that actions of those units be taken openly and that their deliberations be conducted openly;

(3) the people of this state do not yield their sovereignty to the agencies that serve them;

(4) the people, in delegating authority, do not give their public servants the right to decide what is good for the people to know and what is not good for them to know;

(5) the people's right to remain informed shall be protected so that they may retain control over the instruments they have created;

(6) the use of teleconferencing under this chapter is for the convenience of the parties, the public, and the governmental units conducting the meetings.

(b) AS 44.62.310 (c) and (d) shall be construed narrowly in order to effectuate the policy stated in (a) of this section and to avoid exemptions from open meeting requirements and unnecessary executive sessions.






Article 07 - LEGISLATIVE REVIEW OF RULES

Sec. 44.62.320. - Legislative annulment of regulations and review.

(a) [Repealed, Sec. 7 ch 164 SLA 2004].

(b) At the same time a regulation is filed by the lieutenant governor, the lieutenant governor shall submit the regulation to the chairman and all members of the Administrative Regulation Review Committee for review under AS 24.20.400 - 24.20.460 together with the fiscal information required to be prepared under AS 44.62.195 .






Article 08 - ADMINISTRATIVE ADJUDICATION

Sec. 44.62.330. - Application of AS 44.62.330 - 44.62.630.

(a) The procedure of the state boards, commissions, and officers listed in this subsection or of their successors by reorganization under the constitution shall be conducted under AS 44.62.330 - 44.62.630. This procedure, including, but not limited to, accusations and statements of issues, service, notice and time and place of hearing, subpoenas, depositions, matters concerning evidence and decisions, conduct of hearing, judicial review and scope of judicial review, continuances, reconsideration, reinstatement or reduction of penalty, contempt, mail vote, oaths, impartiality, and similar matters shall be governed by this chapter, notwithstanding similar provisions in the statutes dealing with the state boards, commissions, and officers listed. Where indicated, the procedure that shall be conducted under AS 44.62.330 - 44.62.630 is limited to named functions of the agency.

(1) Board of Chiropractic Examiners;

(2) Board of Dental Examiners;

(3) State Board of Registration for Architects, Engineers, and Land Surveyors;

(4) Board of Examiners in Optometry;

(5) State Medical Board;

(6) Division of Lands under Alaska Land Act where applicable;

(7) Board of Nursing functions, except those related to findings of abuse, neglect, or misappropriation of property contained in the registry of certified nurse aides under AS 08.68.333 ;

(8) Board of Pharmacy;

(9) Board of Public Accountancy;

(10) Department of Labor and Workforce Development as to functions relating to employment security only as provided in (c) of this section;

(11) Real Estate Commission;

(12) Alaska Workers' Compensation Board, where procedures are not otherwise expressly provided by the Alaska Workers' Compensation Act;

(13) Department of Transportation and Public Facilities, as to functions relating to aeronautics and communications;

(14) Department of Public Safety, as to suspension or revocation of a security guard's license under AS 18.65.400 - 18.65.490;

(15) [Repealed, Sec. 47 ch 57 SLA 2005].

(16) Department of Health and Social Services and Department of Environmental Conservation under AS 17.20 (Alaska Food, Drug, and Cosmetic Act), and Department of Commerce, Community, and Economic Development in connection with the licensing of embalmers and funeral directors under AS 08.42;

(17) [Repealed, Sec. 47 ch 57 SLA 2005].

(18) Department of Environmental Conservation, under AS 18.35.010 - 18.35.090, concerning the regulation of tourist and trailer camps, motor courts, and motels;

(19) Board of Marine Pilots;

(20) Alaska Police Standards Council;

(21) Big Game Commercial Services Board;

(22) Board of Dispensing Opticians;

(23) Alaska Public Offices Commission;

(24) Board of Fisheries;

(25) Board of Game;

(26) the Department of Education and Early Development and the Professional Teaching Practices Commission with regard to proceedings to revoke or suspend a teacher's certificate under AS 14.20.030 - 14.20.040 and AS 14.20.470 (a)(4);

(27) Alaska Commission on Postsecondary Education under AS 14.48 as to denial of applications and revocation of authorizations and permits;

(28) Department of Environmental Conservation, except to the extent that AS 44.62.360 - 44.62.400 are inconsistent with the manner in which proceedings are initiated under the provisions of AS 46.03 and AS 46.14;

(29) Board of Psychologist and Psychological Associate Examiners;

(30) the Department of Natural Resources as to functions relating to the protection of fish and game under AS 41.14.870 ;

(31) Board of Veterinary Examiners;

(32) Department of Commerce, Community, and Economic Development concerning the licensing and regulation of nursing home administrators;

(33) Board of Barbers and Hairdressers;

(34) Department of Natural Resources concerning the Alaska grain reserve program under former AS 03.12;

(35) Department of Commerce, Community, and Economic Development concerning the licensing and regulation of audiologists and speech-language pathologists under AS 08.11;

(36) Department of Commerce, Community, and Economic Development concerning the licensing and regulation of hearing aid dealers under AS 08.55;

(37) Board of Certified Real Estate Appraisers;

(38) Department of Labor and Workforce Development as to functions related to employment rights of the organized militia under AS 26.05.075;

(39) Board of Certified Direct-Entry Midwives;

(40) Board of Marital and Family Therapy;

(41) [Repealed, Sec. 47 ch 57 SLA 2005].

(42) the Department of Revenue for administrative review of actions taken under AS 43.50 relating to a tobacco product manufacturer's compliance with statutory requirements regarding cigarette sales;

(43) the Department of Commerce, Community, and Economic Development as to the licensing and regulation of private professional guardians and conservators under AS 08.26;

(44) Department of Commerce, Community, and Economic Development relating to the licensing and regulation of persons making deferred deposit advances under AS 06.50;

(45) Department of Health and Social Services relating to the centralized registry under AS 47.05.330 - 47.05.390.

(b) The procedure of an agency not listed in (a) of this section shall be conducted under AS 44.62.330 - 44.62.630 only as to those functions to which AS 44.62.330 - 44.62.630 are made applicable by the statutes relating to that agency.

(c) Judicial review and scope of judicial review of all final decisions of the commissioner of labor and workforce development on an appeal relating to employment security shall be in accord with this chapter notwithstanding anything to the contrary in AS 23.20 (Alaska Employment Security Act). All other procedures of the Department of Labor and Workforce Development relating to employment security shall be as provided in AS 23.20 and the regulations under AS 23.20.

(d) Except in a case of reinstatement or reduction of penalty, the provisions of this chapter do not affect statutory provisions concerning

(1) civil or criminal penalties;

(2) additional relief by injunction or restraining order;

(3) penalty provisions relating to suspension, revocation, reissuance, and other similar matters of licenses, permits, leases, concessions, and other similar matters;

(4) related matters that in their context do not relate to procedure.



Sec. 44.62.340. - Delegation of power by agencies.

(a) An agency listed in AS 44.62.330 may delegate the power to act, to hear, and to decide, unless expressly prohibited by law.

(b) In a law enacted after April 29, 1959, where the word "agency" alone is used, the power to act may be delegated by the agency, and where the words "agency itself" are used, the power to act may not be delegated unless a statute relating to that agency authorizes the delegation of its power to hear and decide.



Sec. 44.62.350. - Appointment of hearing officers.

(a) The governor shall assign a qualified, unbiased, and impartial hearing officer, with experience in the general practice of law, to conduct hearings under this chapter that are not conducted by the office of administrative hearings (AS 44.64.010 ). A hearing officer may perform other duties in connection with the administration of this chapter and other laws.

(b) An agency with hearing officers may continue their employment as hearing officers on an unbiased and impartial basis within the particular agency and may hire additional officers and prescribe additional qualifications.

(c) Except for a hearing officer hired to conduct hearings under AS 23.20 (Alaska Employment Security Act), a hearing officer shall have been admitted to practice law for at least two years immediately before the appointment.



Sec. 44.62.360. - Accusation.

A hearing to determine whether a right, authority, license, or privilege should be revoked, suspended, limited, or conditioned is initiated by filing an accusation. The accusation must

(1) be a written statement of charges setting out in ordinary and concise language the acts or omissions with which the respondent is charged, so that the respondent is able to prepare a defense;

(2) specify the statute and regulation that the respondent is alleged to have violated, but may not consist merely of charges phrased in the language of the statute and regulation; and

(3) be verified, unless made by a public officer acting in an official capacity or by an employee of the agency on whose behalf the proceeding is to be held; the verification may be on information and belief.



Sec. 44.62.370. - Statement of issues.

(a) A hearing to determine whether a right, authority, license, or privilege should be granted, issued, or renewed is initiated by filing a statement of issues. The statement of issues is a written statement specifying

(1) the statute and regulation with which the respondent must show compliance by producing proof at the hearing; and

(2) particular matters that have come to the attention of the initiating party and that would authorize a denial of the agency action sought.

(b) The statement of issues shall be verified unless made by a public officer acting in an official capacity or by an employee of the agency before which the proceeding is to be held. The verification may be on information and belief.

(c) The statement of issues, together with the form for notice of defense and other information described in AS 44.62.380 , shall be delivered to the respondent or sent by certified mail to the latest address on file with the agency, except that if a hearing has already been requested by the respondent,

(1) AS 44.62.380 and 44.62.390 do not apply; and

(2) the statement of issues together with the notice of hearing shall be delivered or mailed to the parties as provided in AS 44.62.420 .



Sec. 44.62.380. - Service of accusation.

(a) Upon filing the accusation, the agency

(1) shall serve a copy of the accusation on the respondent as provided in (c) of this section;

(2) shall include with the accusation a post card or other form entitled "Notice of Defense" that, when signed by or on behalf of the respondent and returned to the agency, acknowledges service of the accusation and constitutes a notice of defense under AS 44.62.390 ;

(3) shall include in or with the copy of the accusation a statement that respondent may request a hearing by filing a notice of defense as provided in AS 44.62.390 within 15 days after the accusation is served on the respondent and that failure to do so constitutes a waiver of the right to a hearing;

(4) may include with the accusation any information that it considers appropriate.

(b) The statement to respondent must be substantially in the following form:

Unless a written request for a hearing signed by or on behalf of the person named as respondent in the accompanying accusation is delivered or mailed to the agency within 15 days after the accusation was personally served on you or mailed to you, (here insert name of agency) may proceed upon the accusation without a hearing. The request for a hearing may be made by delivering or mailing the enclosed form entitled "Notice of Defense," or by delivering or mailing a notice of defense as provided by AS 44.62.390 to: (here insert name and address of agency).

(c) The accusation and all accompanying information may be sent to the respondent by any means selected by the agency. However, the agency may not make an order adversely affecting the rights of the respondent unless the respondent is served personally or by certified mail, files a notice of defense, or otherwise appears. Service may be proved in the manner authorized in civil actions. Service by certified mail is effective if a statute or agency regulation requires the respondent to file an address with the agency and to notify the agency of a change, and if a certified letter containing the accusation and accompanying material is mailed, addressed to respondent at the latest address on file with the agency.



Sec. 44.62.390. - Notice of defense.

(a) Within 15 days after service upon the respondent of the accusation, the respondent may file with the agency a notice of defense. In the notice the respondent may

(1) request a hearing;

(2) object to the accusation upon the ground that it does not state acts or omissions upon which the agency may proceed;

(3) object to the form of the accusation on the ground that it is so indefinite or uncertain that the respondent cannot identify the transaction or prepare a defense;

(4) admit the accusation in whole or in part;

(5) present new matter by way of defense.

(b) Within the time specified the respondent may file one or more notices of defense upon any or all of the grounds set out in (a) of this section but all of the notices shall be filed within that period unless the agency in its discretion authorizes the filing of a later notice.

(c) The respondent is entitled to a hearing on the merits if the respondent files a notice of defense, and the notice of defense is considered a specific denial of all parts of the accusation not expressly admitted. Failure to file the notice constitutes a waiver of the respondent's right to a hearing, but the agency in its discretion may nevertheless grant a hearing. Unless objection is taken as provided in (a) (3) of this section, all objections to the form of the accusation are waived.

(d) The notice of defense must be in writing, signed by or on behalf of the respondent, and must state the respondent's mailing address. It need not be verified or follow a particular form.



Sec. 44.62.400. - Amended or supplemental accusation.

At any time before the matter is submitted for decision the agency may file or permit the filing of an amended or supplemental accusation. All parties shall be notified of the filing. If the amended or supplemental accusation presents new charges the agency shall give the respondent a reasonable opportunity to prepare a defense to it, but the respondent is not entitled to file a further pleading unless the agency in its discretion so orders. New charges are considered controverted. Objections to the amended or supplemental accusation may be made orally and shall be noted in the record.



Sec. 44.62.410. - Time and place of hearing.

(a) The agency shall determine the time and place of hearing. The hearing shall be held in Juneau or Ketchikan, whichever is closer to the place where the transaction occurred or where the respondent resides, if the transaction occurred in or the respondent resides in the First Judicial District; in Anchorage if the transaction occurred or the respondent resides within the Third Judicial District; in Fairbanks or Nome, whichever is closer to the place where the transaction occurred or where the respondent resides, if the transaction occurred in or the respondent resides in the Second or Fourth Judicial District. The agency may, if the transaction occurred in a judicial district other than that of respondent's residence, select an appropriate place of hearing in either district. The agency may select a different place nearer the place where the transaction occurred or where the respondent resides, or the parties by agreement may select any place in the state.

(b) A party may request that the party or a witness participate by telephone in a hearing. The requesting party shall pay the costs of the telephonic participation. Unless a finding is made that the telephonic participation would substantially prejudice the rights of an opposing party, the agency shall grant the request for that party or witness to participate telephonically if

(1) no party objects;

(2) the witness lives more than 30 miles one way from the hearing site;

(3) the party lives more than 100 miles one way from the hearing site; or

(4) other good cause is shown to the satisfaction of the agency.



Sec. 44.62.420. - Form of notice of hearing.

(a) The agency shall deliver or mail a notice of hearing to all parties at least 10 days before the hearing. The hearing may not be held before the expiration of the time within which the respondent is entitled to file a notice of defense.

(b) The notice to respondent must be substantially in the following form but may include other information:

You are notified that a hearing will be held before (here insert name of agency) at (here insert place of hearing) upon the . . . . . . . . . . . . . day of . . . . . . . . . . . . . . . ., 2 . . ., at the hour of . . . . . . . . . . . ., upon the charges made in the accusation served upon you. You may be present at the hearing, may be but need not be represented by counsel, may present any relevant evidence, and will be given full opportunity to cross-examine all witnesses testifying against you. You may have subpoenas issued to compel the attendance of witnesses and the production of books, documents or other things by applying to (here insert appropriate office or agency).



Sec. 44.62.430. - Subpoenas; witness fees.

(a) Before the hearing begins the agency shall issue subpoenas and subpoenas duces tecum at the request of a party in accordance with the rules of civil procedure. After the hearing begins the agency hearing a case or a hearing officer sitting alone may issue subpoenas and subpoenas duces tecum.

(b) A subpoena issued under (a) of this section extends to all parts of the state and shall be served in accordance with the rules of civil procedure. A witness is not obliged to attend at a place out of the house district in which the witness resides unless the distance is less than 100 miles from the place of residence, except that the agency, upon affidavit of a party showing that the testimony of the witness is material and necessary, may endorse on the subpoena an order requiring the attendance of the witness.

(c) A witness who is not a party and who appears under a subpoena is entitled to receive

(1) fees as prescribed for a witness in court actions, unless the witness is an officer or employee of the state or a political subdivision of the state;

(2) reimbursement of transportation expenses in accordance with standards established by the Department of Administration under AS 39.20.160, for required travel in excess of 30 miles round trip from the witness's residence; and

(3) reimbursement of food and lodging expenses in accordance with standards established by the Department of Administration under AS 39.20.160 for each day of actual attendance and for each day of reasonable and necessary travel to and from the place of the hearing if the witness attends a hearing or deposition at a point so distant from the residence of the witness that a return to the residence from day to day is not practicable.

(d) Fees, transportation expenses, and food and lodging expenses shall be paid by the party at whose request the witness is subpoenaed.



Sec. 44.62.440. - Depositions.

(a) Upon a motion with good cause shown or upon stipulation of the parties, an agency may order discovery, including a deposition to perpetuate testimony, by any reasonable method including those methods prescribed by law in civil actions.

(b) If the witness resides outside the state and if the agency orders the taking of the testimony of the witness by deposition, the agency shall obtain an order of court to that effect by filing a petition for the taking of the deposition in the superior court nearest to the principal office of the agency. The proceedings on this order shall be in accordance with provisions governing the taking of depositions in the superior court in a civil action.



Sec. 44.62.450. - Hearings.

(a) A hearing in a contested case shall be presided over by a hearing officer. Unless the hearing is conducted by the office of administrative hearings (AS 44.64.010 ), the agency itself shall determine whether the hearing officer hears the case alone or whether the agency hears the case with the hearing officer.

(b) If the agency hears the case the hearing officer shall preside at the hearing, rule on the admission and exclusion of evidence, and advise the agency on matters of law. The agency shall exercise all other powers relating to the conduct of the hearing, but may delegate any or all of these other powers to the hearing officer. If the hearing officer hears a case alone, the hearing officer shall exercise all powers relating to the conduct of the hearing.

(c) A hearing officer or agency member shall voluntarily seek disqualification and withdraw from a case in which the hearing officer or agency member cannot accord a fair and impartial hearing or consideration. A party may request the disqualification of a hearing officer or agency member by filing an affidavit, before the taking of evidence at a hearing, stating with particularity the grounds upon which it is claimed that a fair and impartial hearing cannot be accorded. If the request concerns an agency member the issue shall be determined by the other members of the agency. If the request concerns the hearing officer, the issue shall be determined by the agency when the agency hears the case with the hearing officer, and by the hearing officer when the officer hears the case alone. An agency member may not withdraw voluntarily or be disqualified if the disqualification would prevent the existence of a quorum qualified to act in the particular case.

(d) The proceedings at the hearing shall be reported by a phonographic reporter or recorder, or other adequate means of assuring an accurate record.



Sec. 44.62.460. - Evidence rules.

(a) Oral evidence may be taken only on oath or affirmation.

(b) Each party may

(1) call and examine witnesses;

(2) introduce exhibits;

(3) cross-examine opposing witnesses on matter relevant to the issues, even though that matter was not covered in the direct examination;

(4) impeach a witness regardless of which party first called the witness to testify; and

(5) rebut the adverse evidence.

(c) If the respondent does not testify in behalf of the respondent, the respondent may be called and examined as if under cross-examination.

(d) The hearing need not be conducted according to technical rules relating to evidence and witnesses. Relevant evidence shall be admitted if it is the sort of evidence on which responsible persons are accustomed to rely in the conduct of serious affairs, regardless of the existence of a common law or statutory rule that makes improper the admission of the evidence over objection in a civil action. Hearsay evidence may be used to supplement or explain direct evidence but is not sufficient by itself to support a finding unless it would be admissible over objection in a civil action. The rules of privilege are effective to the same extent that they are recognized in a civil action. Irrelevant and unduly repetitious evidence shall be excluded.

(e) Unless a different standard of proof is stated in applicable law, the

(1) petitioner has the burden of proof by a preponderance of the evidence if an accusation has been filed under AS 44.62.360 or if the renewal of a right, authority, license, or privilege has been denied;

(2) respondent has the burden of proof by a preponderance of the evidence if a right, authority, license, or privilege has been initially denied or not issued.



Sec. 44.62.470. - Evidence by affidavit.

(a) At any time 10 or more days before a hearing or a continued hearing, a party may mail or deliver to the opposing party a copy of an affidavit that the party proposes to introduce in evidence, together with a notice as provided in (b) of this section. Unless the opposing party, within seven days after that mailing or delivery, mails or delivers to the proponent a request to cross-examine an affiant, the party's right to cross-examine the affiant is waived and the affidavit, if introduced in evidence, shall be given the same effect as if the affiant had testified orally. If an opportunity to cross-examine an affiant is not given after request for it is made, the affidavit may be introduced in evidence, but shall be given only the same effect as other hearsay evidence.

(b) The notice referred to in (a) of this section must be substantially in the following form:

The accompanying affidavit of (here insert name of affiant) will be introduced as evidence at the hearing in (here insert title of proceeding). (Here insert name of affiant) will not be called to testify orally and you may not question the affiant unless you notify (here insert name of proponent or the proponent's attorney) at (here insert address) that you wish to cross-examine the affiant. To be effective your request must be mailed or delivered to (here insert name of proponent or the proponent's attorney) before (here insert a date eight days after the date of mailing or delivering the affidavit to the opposing party).



Sec. 44.62.480. - Official notice.

In reaching a decision official notice may be taken, either before or after submission of the case for decision, of a generally accepted technical or scientific matter within the agency's special field, and of a fact that is judicially noticed by the courts of the state. Parties present at the hearing shall be informed of the matters to be noticed, and those matters shall be noted in the record, referred to in the record, or appended to it. A party present at the hearing shall, upon request, be given a reasonable opportunity to refute the officially noticed matters by evidence or by written or oral presentation of authority. The agency shall determine the manner of this refutation.



Sec. 44.62.490. - Amendment of accusation after submission.

The agency may order amendment of the accusation after submission of the case for decision. Each party shall be given notice of the intended amendment and opportunity to show that the party will be prejudiced by it unless the case is reopened to permit the introduction of additional evidence in behalf of the party. If prejudice is shown, the agency shall reopen the case to permit the introduction of additional evidence.



Sec. 44.62.500. - Decision in a contested case.

(a) If a contested case is heard before an agency

(1) the hearing officer who presided at the hearing shall be present during the consideration of the case and, if requested, shall assist and advise the agency; and

(2) a member of the agency who has not heard the evidence may not vote on the decision.

(b) If a contested case is heard by a hearing officer alone, the hearing officer shall prepare a proposed decision in a form that may be adopted as the decision in the case. A copy of the proposed decision shall be filed by the agency as a public record with the lieutenant governor, and a copy of the proposed decision shall be served by the agency on each party in the case and the party's attorney. Except as otherwise provided in AS 44.64.060 (e), for a hearing conducted by the office of administrative hearings, the agency itself may adopt the proposed decision in its entirety, or may reduce the proposed penalty and adopt the balance of the proposed decision.

(c) If the proposed decision is not adopted as provided in (b) of this section the agency may decide the case upon the record, including the transcript, with or without taking additional evidence, or may refer the case to the same or another hearing officer to take additional evidence. If the case is so assigned the hearing officer shall prepare a proposed decision as provided in (b) of this section upon the additional evidence and the transcript and other papers that are part of the record of the earlier hearing. A copy of the proposed decision shall be furnished to each party and the party's attorney as prescribed by (b) of this section. The agency may not decide a case provided for in this subsection without giving the parties the opportunity to present either oral or written argument before the agency. If additional oral evidence is introduced before the agency, an agency member may not vote unless that member has heard the additional oral evidence. This subsection does not apply to a hearing conducted by the office of administrative hearings.



Sec. 44.62.510. - Form and retroactivity of decision.

(a) A decision shall be written and must contain findings of fact, a determination of the issues presented, and the penalty, if any. The findings may be stated in the language of the pleadings or by reference to them. Copies of the decision shall be delivered to the parties personally or sent to them by certified mail.

(b) A decision in a primarily judicial proceeding has retroactive effect in the same manner as a decision of a state court.



Sec. 44.62.520. - Effective date of decision; stay.

(a) A decision becomes effective 30 days after it is delivered or mailed to the respondent unless

(1) a reconsideration is ordered within that time;

(2) the agency itself orders that the decision become effective sooner; or

(3) a stay of execution is granted for a particular purpose and not to postpone judicial review.

(b) A stay of execution may be included in the decision or, if not included in it, may be granted by the agency at any time before the decision becomes effective. The stay of execution may be accompanied by an express condition that the respondent comply with specified terms of probation. The terms of probation shall be just and reasonable in the light of the findings and decision.

(c) If the respondent was required to register with a public officer, a notification of suspension or revocation shall be sent to that officer after the decision becomes effective.



Sec. 44.62.530. - Default.

If the respondent does not file a notice of defense or does not appear at the hearing, the agency may take action based upon the respondent's express admissions or upon other evidence, and affidavits may be used as evidence without notice to the respondent. If the burden of proof is on the respondent to establish that the respondent is entitled to the agency action sought, the agency may act without taking evidence. Nothing in this chapter may be construed to deprive the respondent of the right to make a showing by way of mitigation.



Sec. 44.62.540. - Reconsideration.

(a) The agency may order a reconsideration of all or part of the case on its own motion or on petition of a party. To be considered by the agency, a petition for reconsideration must be filed with the agency within 15 days after delivery or mailing of the decision. The power to order a reconsideration expires 30 days after the delivery or mailing of a decision to the respondent. If no action is taken on a petition within the time allowed for ordering reconsideration, the petition is considered denied.

(b) The case may be reconsidered by the agency on all the pertinent parts of the record and the additional evidence and argument that are permitted, or may be assigned to a hearing officer. A reconsideration assigned to a hearing officer is subject to the procedure provided in AS 44.62.500 . If oral evidence is introduced before the agency, an agency member may not vote unless that member has heard the evidence.



Sec. 44.62.550. - Petition for reinstatement or reduction of penalty.

A person whose license is revoked or suspended may petition the agency for reinstatement or reduction of penalty after one year from the effective date of the decision or from the date of the denial of a similar petition. The agency shall give notice to the attorney general of the filing of the petition, and the attorney general and the petitioner shall be given an opportunity to present either oral or written argument before the agency. The agency shall decide the petition, and the decision must include the reasons for the decision. This section does not apply if the statutes dealing with the particular agency contain different provisions for reinstatement or reduction of penalty.



Sec. 44.62.560. - Judicial review.

(a) Judicial review by the superior court of a final administrative order may be had by filing a notice of appeal in accordance with the applicable rules of court governing appeals in civil matters. Except as otherwise provided in this section, the notice of appeal shall be filed within 30 days after the last day on which reconsideration can be ordered, and served on each party to the proceeding. The right to appeal is not affected by the failure to seek reconsideration before the agency.

(b) The complete record of the proceedings, or the parts of it which the appellant designates, shall be prepared by the agency. A copy shall be delivered to all parties participating in the appeal. The original shall be filed in the superior court within 30 days after the appellant pays the estimated cost of preparing the complete or designated record or files a corporate surety bond equal to the estimated cost.

(c) The complete record includes

(1) the pleadings;

(2) all notices and orders issued by the agency;

(3) the proposed decision by a hearing officer;

(4) the final decision;

(5) a transcript of all testimony and proceedings;

(6) the exhibits admitted or rejected;

(7) the written evidence; and

(8) all other documents in the case.

(d) Upon order of the superior court, appeals may be taken on the original record or parts of it. The record may be typewritten or duplicated by any standard process. Analogous rules of court governing appeals in civil matters shall be followed where this chapter is silent, and when not in conflict with this chapter.

(e) The superior court may enjoin agency action in excess of constitutional or statutory authority at any stage of an agency proceeding. If agency action is unlawfully withheld or unreasonably withheld, the superior court may compel the agency to initiate action.



Sec. 44.62.570. - Scope of review.

(a) An appeal shall be heard by the superior court sitting without a jury.

(b) Inquiry in an appeal extends to the following questions: (1) whether the agency has proceeded without, or in excess of jurisdiction; (2) whether there was a fair hearing; and (3) whether there was a prejudicial abuse of discretion. Abuse of discretion is established if the agency has not proceeded in the manner required by law, the order or decision is not supported by the findings, or the findings are not supported by the evidence.

(c) The court may exercise its independent judgment on the evidence. If it is claimed that the findings are not supported by the evidence, abuse of discretion is established if the court determines that the findings are not supported by

(1) the weight of the evidence; or

(2) substantial evidence in the light of the whole record.

(d) The court may augment the agency record in whole or in part, or hold a hearing de novo. If the court finds that there is relevant evidence which, in the exercise of reasonable diligence, could not have been produced or which was improperly excluded at the hearing, the court may

(1) enter judgment as provided in (e) of this section and remand the case to be reconsidered in the light of that evidence; or

(2) admit the evidence at the appellate hearing without remanding the case.

(e) The court shall enter judgment setting aside, modifying, remanding, or affirming the order or decision, without limiting or controlling in any way the discretion legally vested in the agency.

(f) The court in which proceedings under this section are started may stay the operation of the administrative order or decision until

(1) the court enters judgment;

(2) a notice of further appeal from the judgment is filed; or

(3) the time for filing the notice of appeal expires.

(g) A stay may not be imposed or continued if the court is satisfied that it is against the public interest.

(h) If further appeal is taken, the supreme court may, in its discretion, stay the superior court judgment or agency order.

(i) If a final administrative order or decision is the subject of a proceeding under this section, and the appeal is filed while the penalty imposed is in effect, finishing or complying with the penalty imposed by the administrative agency during the pendency of the proceeding does not make the determination moot.



Sec. 44.62.580. - Continuances.

The agency may grant continuances. If a hearing officer is assigned to a hearing, a continuance may not be granted except by the hearing officer for good cause shown.



Sec. 44.62.590. - Contempt.

(a) In a proceeding before an agency, the agency shall certify the facts to the superior court in the judicial district where the proceeding is held if a person in the proceeding

(1) disobeys or resists a lawful order;

(2) refuses to respond to a subpoena;

(3) refuses to take oath or affirmation as a witness;

(4) refuses to be examined; or

(5) is guilty of misconduct at a hearing or so near the hearing as to obstruct the proceeding.

(b) Upon certification under (a) of this section, the court shall issue an order directing the person to appear before the court and show cause why the person should not be punished for contempt. The order and a copy of the certified statement shall be served on the person.

(c) After service under (b) of this section, the court has jurisdiction of the matter.

(d) The law applicable to contempt committed by a person in the trial of a civil action before the superior court applies to contempt under this section as to

(1) the proceeding taken;

(2) the penalties imposed; and

(3) the way the person charged may be purged of the contempt.



Sec. 44.62.600. - Voting procedure.

A member of an agency qualified to vote on a question may vote by mail or by teleconferencing. A vote by teleconferencing shall be recorded in a manner that identifies each person who has voted and how the person voted.



Sec. 44.62.610. - Charge.

A sum authorized to be spent under AS 44.62.330 - 44.62.630 by an agency is a legal charge against the appropriations of the agency.



Sec. 44.62.620. - Power to administer oaths.

In a proceeding under AS 44.62.330 - 44.62.630 an agency, agency member, secretary of an agency, or hearing officer may administer oaths and affirmations and certify official acts.



Sec. 44.62.630. - Impartiality.

The functions of hearing officers and those officers participating in decisions shall be conducted in an impartial manner with due regard for the rights of all parties and the facts and the law, and consistent with the orderly and prompt dispatch of proceedings. These officers, except to the extent required for the disposition of ex parte matters authorized by law, may not engage in interviews with, or receive evidence or argument from, a party, directly or indirectly, except upon opportunity for all other parties to be present. Copies of all communications with these officers shall be served upon all parties.






Article 09 - DEFINITIONS FOR AS 44.62.010 - 44.62.630

Sec. 44.62.635. - [Renumbered as AS 44.62.930 ].

Repealed or Renumbered



Sec. 44.62.640. - Definitions for AS 44.62.010 - 44.62.630.

(a) In AS 44.62.010 - 44.62.320, unless the context otherwise requires,

(1) "lieutenant governor" means the office of the lieutenant governor in the executive branch of the state government, or another agency designated by executive order under the constitution;

(2) "order of repeal" means a resolution, order, or other official act of a state agency that expressly repeals a regulation in whole or in part;

(3) "regulation" means every rule, regulation, order, or standard of general application or the amendment, supplement, or revision of a rule, regulation, order, or standard adopted by a state agency to implement, interpret, or make specific the law enforced or administered by it, or to govern its procedure, except one that relates only to the internal management of a state agency; "regulation" does not include a form prescribed by a state agency or instructions relating to the use of the form, but this provision is not a limitation upon a requirement that a regulation be adopted under this chapter when one is needed to implement the law under which the form is issued; "regulation" includes "manuals," "policies," "instructions," "guides to enforcement," "interpretative bulletins," "interpretations," and the like, that have the effect of rules, orders, regulations, or standards of general application, and this and similar phraseology may not be used to avoid or circumvent this chapter; whether a regulation, regardless of name, is covered by this chapter depends in part on whether it affects the public or is used by the agency in dealing with the public;

(4) "state agency" means a department, office, agency, or other organizational unit of the executive branch, except one expressly excluded by law, but does not include an agency in the judicial or legislative branches of the state government.

(b) In AS 44.62.330 - 44.62.630, unless the context otherwise requires,

(1) "agency" includes the state boards, commissions, and officers listed in AS 44.62.330 and those to which this chapter is made applicable by law or executive order involving reorganization under the constitution;

(2) "agency member" means a person who is a member of an agency to which AS 44.62.330 - 44.62.630 apply, and includes a person who individually is an agency;

(3) "hearing officer" means a hearing officer qualified under AS 44.62.350;

(4) "party" includes the agency, the respondent, and a person, other than an officer or an employee of the agency in an official capacity, who has been allowed to appear in the proceeding;

(5) "respondent" means a person against whom an accusation is filed under AS 44.62.360 or against whom a statement of issues is filed under AS 44.62.370 .

(c) In this chapter "teleconferencing" means information exchange by audio or video medium.



Sec. 44.62.650. - [Renumbered as AS 44.62.950 ].

Repealed or Renumbered






Article 10 - NEGOTIATED REGULATION MAKING

Sec. 44.62.710. - Purpose and applicability of AS 44.62.710 - 44.62.800.

(a) The purpose of AS 44.62.710 - 44.62.800 is to establish a framework for the conduct of negotiated regulation making consistent with AS 44.62.010 - 44.62.320. Negotiated regulation making is not a substitute for the requirements of AS 44.62.010 - 44.62.320 but may be used as a supplemental procedure to permit the direct participation of affected interests in the development of new regulations or the amendment or repeal of existing regulations. A consensus agreement reached by a negotiated regulation making committee may be modified by an agency head as a result of the subsequent regulation making process. AS 44.62.710 - 44.62.800 may not be construed as an attempt to limit innovation and experimentation with the negotiated regulation making process or to limit other means to obtain public participation in the regulation making process.

(b) The provisions of AS 44.62.710 - 44.62.800 may be used by an agency even if other provisions of this chapter do not apply to that agency.



Sec. 44.62.720. - Determination of need for negotiated regulation making committee.

(a) In addition to the regulation adoption requirements under AS 44.62.010 - 44.62.320, an agency head may determine that the use of a negotiated regulation making committee to negotiate and develop a proposed regulation is in the public interest. In making that determination, the agency head is advised to consider whether

(1) there is a need for a regulation, including whether any legal action is pending that might resolve the need;

(2) there are a limited number of identifiable interests that are held by more than one person and that will be significantly affected by the regulation;

(3) there is a reasonable likelihood that a committee can be convened with a balanced representation of persons who

(A) can adequately represent the interests identified under (2) of this section; and

(B) are willing to negotiate in good faith to reach a consensus on the proposed regulation;

(4) there is a reasonable likelihood that a committee will reach a consensus on the proposed regulation within a fixed period of time;

(5) the negotiated regulation making procedure will not unreasonably delay the adoption of the final regulation;

(6) the agency has adequate resources and is willing to commit those resources, including technical assistance, to the committee; and

(7) the agency head, to the maximum extent possible consistent with the legal or other obligations of the agency, will use the consensus of the committee as the basis for the regulation proposed by the agency under AS 44.62.010 - 44.62.320.

(b) Upon determining that a negotiated regulation making committee will be formed, an agency head shall notify the public so that interested persons can apply to be appointed to the committee.



Sec. 44.62.730. - Use of convener.

(a) An agency head may use the services of an impartial person as a convener to assist in making the determination of need under AS 44.62.720 and to assist the agency to

(1) identify the persons who will be significantly affected by a proposed regulation; and

(2) conduct discussions with affected persons on the issues of concern and determine whether the establishment of a negotiated regulation making committee is feasible and appropriate for the particular proposed regulation.

(b) A person acting as a convener may also be named as a facilitator under AS 44.62.760 . The convener shall report findings and make recommendations to the agency. The report and recommendations of the convener shall be made available to the public upon request.



Sec. 44.62.740. - Establishment, time line, support, and termination of committee.

(a) The agency head may establish a negotiated regulation making committee to assist in the formulation of a proposed regulation. The agency head should strive to achieve and maintain throughout the negotiated regulation making process the balanced committee representation described under AS 44.62.720 (a)(3). Members of the committee serve at the pleasure of the agency head. If a committee member is unable to attend a meeting, the agency head may select a designee to serve in that member's place for a meeting.

(b) Before notifying the public under AS 44.62.720 (b), the agency head shall establish a time line for the work of the committee. The time line must include a completion date for the transmission to the agency of the report described in AS 44.62.750 (d) or (e). The agency shall provide the time line to persons who apply for appointment to the committee. At its first meeting, the committee shall review the time line and recommend to the agency head any revisions to the time line. The agency head shall consider any recommendations and revise the time line if necessary to further the purposes of the negotiated regulation making process.

(c) The agency head may expand the membership of the negotiated regulation making committee if necessary to facilitate the workings of the committee.

(d) The agency shall make available administrative support to the negotiated regulation making committee, including technical support, that the agency head determines necessary.

(e) A negotiated regulation making committee terminates upon adoption under AS 44.62.010 - 44.62.320 of the final regulation under consideration unless the agency head specifies an earlier termination date.



Sec. 44.62.750. - Committee duties, procedures, and report.

(a) A negotiated regulation making committee shall consider the matter proposed by the agency head for consideration and shall attempt to reach consensus concerning a proposed regulation and any other matter on which the agency head requests assistance and that is relevant to the proposed regulation.

(b) The person representing the agency on a negotiated regulation making committee shall participate in the deliberations of the committee with the same rights and responsibilities of other members of the committee and is authorized to fully represent the agency in the discussions and negotiations of the committee.

(c) An agency head may adopt procedures for the operation of the negotiated regulation making committee. The agency head shall appoint the chair of the committee.

(d) If a negotiated regulation making committee achieves consensus on a proposed regulation on or before the completion date established under AS 44.62.740 (b), the committee shall transmit to the agency head that established the committee a report containing the proposed regulation.

(e) If a negotiated regulation making committee does not reach a consensus on the proposed regulation on or before the completion date established under AS 44.62.740 (b), the committee shall transmit to the agency head a report specifying areas in which the committee reached consensus and the issues that remain unresolved. The committee may include in the report other information, recommendations, or materials that the committee considers appropriate. A member of the committee may include as an addendum to the report additional information, recommendations, or materials.

(f) AS 44.62.310 - 44.62.312 apply to meetings of a negotiated regulation making committee.



Sec. 44.62.760. - Facilitator selection, duties, and authority.

(a) An agency head may appoint a person who is impartial to serve as a facilitator for the negotiations of a negotiated regulation making committee. A person designated to represent the agency on substantive issues may not serve as facilitator.

(b) A facilitator appointed or selected under (a) of this section shall

(1) preside at the meetings of the committee in an impartial manner, unless the agency head has designated another person as chair;

(2) impartially assist the members of the committee to conduct discussions and negotiations and to achieve consensus;

(3) coordinate with the agency head regarding the management of records of the committee; and

(4) perform other duties related to the negotiated regulation making committee that are assigned by the agency head.

(c) A facilitator does not have decision-making authority for the committee.



Sec. 44.62.770. - Employees, contractors, and funding.

(a) An agency head may appoint an agency employee or obtain the services of another state employee or a private contractor to serve as a convener or facilitator for a negotiated regulation making committee.

(b) Before appointing or selecting a convener under AS 44.62.730 or a facilitator under AS 44.62.760 , an agency head shall determine whether a person being considered has a financial or other interest that would prevent the person from serving in an impartial and independent manner. A person disqualified under this criterion may not be considered further.

(c) A member of a negotiated regulation making committee shall disclose to the agency and other members of the committee a grant, gift, or other financial benefit that exceeds $150 and that has been accepted by the disclosing member to finance the disclosing member's participation on the negotiated regulation making committee.



Sec. 44.62.780. - Judicial review.

An agency action relating to establishing, assisting, or terminating a negotiated regulation making committee under AS 44.62.710 - 44.62.800 is not subject to judicial review. Nothing in this section bars judicial review if the judicial review is otherwise provided by law. A regulation that is the product of negotiated regulation making and is later subject to judicial review may not be given greater deference by a court for that reason than a regulation that is not the product of negotiated regulation making.



Sec. 44.62.790. - Relationship to other requirements.

The negotiated regulation making authorized by AS 44.62.710 - 44.62.800 is in addition to the procedures required under AS 44.62.010 - 44.62.320 for adopting, amending, or repealing regulations, and, if an agency head decides to use negotiated regulation making, the negotiated regulation making shall, where possible, occur before the procedures under AS 44.62.010 - 44.62.320 begin.



Sec. 44.62.795. - Confidentiality of certain records and documents.

Notwithstanding AS 40.25.100 - 40.25.220, records from private persons that are requested or used by a negotiated regulation making committee and working documents prepared by the committee that analyze or incorporate information from the records shall be kept confidential if the records or working documents contain proprietary information and the owner of the records or working documents requests that the records or working documents be kept confidential.



Sec. 44.62.800. - Definitions.

In AS 44.62.710 - 44.62.800,

(1) "agency" means a department, an institution, or a division or other administrative unit of the executive branch of state government authorized or required by law to make regulations, except that "agency" does not include

(A) a board, a commission, a council, an authority, or a public corporation of the executive branch of state government authorized or required by law to make regulations; or

(B) the Department of Corrections;

(2) "agency head" means

(A) the commissioner or other head of an agency who has the authority to adopt regulations for the agency; or

(B) [Repealed, Sec. 44 ch 24 SLA 2003].

(3) "consensus" means unanimous concurrence among the interests represented on a negotiated regulation making committee;

(4) "convener" means a person who is impartial and performs the services identified under AS 44.62.730 for an agency;

(5) "facilitator" means a person who is impartial and performs the services identified under AS 44.62.760 (b) for a negotiated regulation making committee;

(6) "negotiated regulation making" means regulation making through the use of a negotiated regulation making committee;

(7) "negotiated regulation making committee" means an advisory committee to consider and discuss issues for the purpose of reaching a consensus in the development of a proposed regulation;

(8) "person" has the meaning given in AS 01.10.060 , and expressly includes a public organization of any character;

(9) "regulation" has the meaning given in AS 44.62.640 and includes the amendment or repeal of a regulation.






Article 11 - GENERAL PROVISIONS

Sec. 44.62.930. - Teleconferencing.

(a) An agency may use teleconferencing for the benefit or convenience of the parties, the public, or the agency, in connection with a proceeding or act authorized under this chapter if all statutory and constitutional rights of the parties are waived or adequately protected.

(b) Teleconferencing may be used to establish quorums, receive public input, and, if all voting individuals have an opportunity to evaluate all testimony and evidence, to vote on actions.



Sec. 44.62.950. - Short title.

This chapter may be cited as the Administrative Procedure Act.









Chapter 44.64. - HEARING OFFICERS AND OFFICE OF ADMINISTRATIVE HEARINGS

Sec. 44.64.010. - Office created.

(a) There is created in the Department of Administration an independent office of administrative hearings under the direction of the chief administrative law judge.

(b) The chief administrative law judge must

(1) be a resident of the state;

(2) have experience in administrative law;

(3) be licensed to practice law in this state and have been admitted to practice law in this state for at least five years; and

(4) have experience representing clients in administrative or judicial proceedings.

(c) The chief administrative law judge is appointed to a five-year term of office by the governor and is subject to confirmation by the legislature. An individual may serve not more than three full or partial terms as chief administrative law judge. The governor may remove the chief administrative law judge from office only for good cause. The basis for removal shall be stated in writing. A vacancy in the office of chief administrative law judge shall be filled by the governor, and the individual appointed serves for the remainder of the term to which appointed.

(d) The chief administrative law judge shall receive a monthly salary that is not less than Step A nor more than Step F, Range 27, of the salary schedule in AS 39.27.011 (a) for Juneau, Alaska. The chief administrative law judge is in the partially exempt service.



Sec. 44.64.020. - Powers and duties of chief administrative law judge.

(a) The chief administrative law judge shall

(1) supervise the office;

(2) employ administrative staff, who shall be in the classified service;

(3) employ administrative law judges, who shall be in the partially exempt service;

(4) preside over administrative hearings handled by the office or, based upon the qualifications and expertise of the administrative law judges, assign administrative law judges to preside over hearings, and protect, support, and enhance the decisional independence of the administrative law judges;

(5) establish and implement performance standards, including provision for timeliness, and peer review programs for administrative law judges employed or retained by the office;

(6) make available and facilitate training and continuing education programs and services in administrative procedure, administrative adjudication, substantive law, alternate dispute resolution, and technical matters for administrative law judges and other administrative adjudicators;

(7) survey administrative hearing participants and use other methods to monitor the quality of administrative hearings held by the office and other state agencies, and submit to the governor and the legislature on January 31 of each year the results of the survey along with a report that includes a description of the activities of the office and recommendations for statutory changes that may be needed in relation to the administrative hearings held by the office or other state agencies;

(8) review and comment on regulations proposed by state agencies to govern procedures in administrative hearings;

(9) enter into contracts as necessary to carry out the functions of the office;

(10) annually prepare and submit to the commissioner of administration a budget for the office for the next fiscal year that shall include and separately identify funding for training and continuing education; a copy of the budget submitted to the commissioner under this paragraph shall also be submitted to the Finance Committee of each house of the legislature;

(11) after consulting with affected agencies, adopt regulations under AS 44.62 (Administrative Procedure Act) to carry out the duties of the office and implement this chapter;

(12) receive and review applications from individuals seeking appointments to the Workers' Compensation Appeals Commission and submit the names of individuals to the governor for appointment as provided in AS 23.30.007 (d); and

(13) appoint a chair pro tempore for the Workers' Compensation Appeals Commission as provided in AS 23.30.007 (m).

(b) In carrying out the responsibilities of the office, the chief administrative law judge shall seek to accomplish the following goals:

(1) provide for the delivery of high quality adjudication services in a timely, efficient, and cost-effective manner;

(2) ensure respect for the privacy and dignity of the individuals whose cases are being adjudicated and protect them from threats, intimidation, and harassment;

(3) foster open and clearly explained agency decisions and improve public access to the process of administrative adjudication;

(4) guarantee protection of all parties' due process rights, increase the public parties' perception of fairness in administrative adjudication, and foster acceptance of final administrative decisions by the public and affected parties;

(5) protect the integrity of the process of administrative adjudication and decisional independence of administrative adjudicators; and

(6) increase consistency in administrative procedures and decisions.



Sec. 44.64.030. - Jurisdiction of the office.

(a) The office shall conduct all adjudicative administrative hearings required under the following statutes or under regulations adopted to implement the statutes:

(1) AS 04.11.510 (b)(1) and (c) (alcoholic beverages license);

(2) AS 05.15 (charitable gaming);

(3) AS 05.20 (recreational devices);

(4) AS 05.90.001 (special racing events);

(5) AS 06 (banks and financial institutions);

(6) AS 08 (occupational licensing), other than AS 08.08 and AS 08.62.046;

(7) AS 10.06 (Alaska Corporations Code);

(8) AS 10.13 (Alaska BIDCO Act);

(9) AS 10.25.375 (Electric and Telephone Cooperative Act);

(10) AS 10.50.408 (limited liability companies);

(11) AS 14.11.016 (education-related facility grants);

(12) AS 14.18 (discrimination in public education);

(13) AS 14.25.006 (teachers' retirement system);

(14) AS 14.48 (postsecondary educational institutions);

(15) AS 17.20 (Alaska Food, Drug, and Cosmetic Act), other than AS 17.20.060 and 17.20.360;

(16) AS 18.35.040 (tourist accommodations);

(17) AS 21.09, AS 21.22.190 , AS 21.27, AS 21.34, AS 21.36, AS 21.69, AS 21.86.200 , AS 21.87, and AS 21.89 (insurance);

(18) AS 25.27 (child support services);

(19) AS 32.06 (Uniform Partnership Act);

(20) AS 34.45 (unclaimed property);

(21) AS 34.55.024 and 34.55.026 (Uniform Land Sales Practices Act);

(22) AS 36.30 (State Procurement Code), other than AS 36.30.627(a)(2);

(23) AS 38.05.065 (contracts for sale of state land);

(24) AS 39.35.006 (public employees' retirement system);

(25) AS 39.52 (Alaska Executive Branch Ethics Act);

(26) AS 43.23 (permanent fund dividends);

(27) AS 43.70 (Alaska Business License Act);

(28) AS 44.50 (notaries public);

(29) AS 44.77 (claims against the state);

(30) AS 45.30.040 (mobile homes);

(31) AS 45.55 (Alaska Securities Act);

(32) AS 45.57 (Takeover Bid Disclosure Act);

(33) AS 47.32 (licensing by the Department of Health and Social Services);

(34) AS 47.45 (longevity bonuses).

(b) An agency may request the office to conduct an administrative hearing or other proceeding of that agency or to conduct several administrative hearings or other proceedings under statutes not listed in (a) of this section. The office may provide the service after entering into a written agreement with the agency describing the services to be provided and providing for reimbursement by the agency to the office of the costs incurred by the office in providing the services.

(c) To the extent otherwise permitted by law, the agency may delegate to the administrative law judge assigned to conduct the hearing on behalf of the agency the authority to make a final agency decision in the matter. The final decision may be appealed to the superior court by any party.

(d) Nothing in this chapter may be construed to create a right to a hearing or to require a hearing that is not required under other law.



Sec. 44.64.040. - Administrative law judges.

(a) An administrative law judge must be admitted to practice law in this state and must have been admitted to practice in this state for at least two years before being employed or retained with the office. The chief administrative law judge shall establish additional qualifications for administrative law judges employed or retained by the office and for those administrative law judges that may be assigned to particular types of cases. An administrative law judge is in the partially exempt service. Notwithstanding AS 39.25.120 (b), full-time administrative law judges employed by the office are subject to the personnel rules adopted under AS 39.25.150 (7), (15), and (16).

(b) An administrative law judge employed or retained by the office may, in conducting an administrative hearing for an agency, exercise the powers authorized by law for exercise by that agency in the performance of its duties in connection with the hearing. An administrative law judge may

(1) engage in alternative dispute resolution under regulations adopted by the chief administrative law judge that is in addition to any alternate dispute resolution procedure used by an agency before the case is referred to the office;

(2) order a party, a party's attorney, or another authorized representative of a party to pay reasonable expenses, including attorney fees, incurred by another party as a result of actions done in bad faith or as a result of tactics used frivolously or solely intended to cause unnecessary delay;

(3) perform other necessary and appropriate acts in the performance of official duties.

(c) An administrative law judge employed by the office must devote full time to the duties of the office unless appointed to a position that is less than full-time. An administrative law judge employed by the office may not perform duties inconsistent with the duties and responsibilities of an administrative law judge.

(d) The office may enter into a contract with an individual who meets the qualifications established in (a) of this section to serve as an administrative law judge in a particular administrative hearing or in several hearings of the same type. The individual is subject to AS 39.52 (Alaska Executive Branch Ethics Act). Notwithstanding AS 36.30.015(d), the office may contract for or hire an administrative law judge without notifying or securing the approval of the Department of Law.



Sec. 44.64.050. - Hearing officer conduct.

(a) An administrative law judge employed full time by the office or a hearing officer employed full time by an agency may not serve in any other judicial or quasi-judicial capacity or engage in the private practice of law.

(b) The chief administrative law judge shall, subject to AS 39.52.920 and by regulation, adopt a code of hearing officer conduct. The code shall apply to the chief administrative law judge, administrative law judges of the office, and hearing officers of each other agency. The following fundamental canons of conduct shall be included in the code: in carrying out official duties, an administrative law judge or hearing officer shall

(1) uphold the integrity and independence of the office;

(2) avoid impropriety and the appearance of impropriety;

(3) perform the duties of the office impartially and diligently;

(4) conduct unofficial activities in ways that minimize the risk of conflict with the obligations of the office; and

(5) refrain from inappropriate activity in seeking employment with another agency or employer or in seeking reappointment.

(c) Except as provided in (e) of this section, the chief administrative law judge shall receive and consider all complaints against administrative law judges or hearing officers employed or retained by the office or another agency alleging violations of (a) of this section or of the code of hearing officer conduct. The chief administrative law judge shall deliver the complaint to the attorney general when the chief administrative law judge determines that the conduct alleged, if true, would constitute a violation of

(1) subsection (a) of this section; or

(2) the code and would warrant disciplinary action under the regulations adopted under (b) of this section.

(d) If the attorney general determines that a violation has occurred, the attorney general shall submit written findings to the agency that employed or retained the administrative law judge or hearing officer who is the subject of the complaint together with recommendations for corrective or disciplinary action. If the administrative law judge is employed or retained by the office, the chief administrative law judge shall take appropriate corrective or disciplinary action.

(e) The attorney general shall, by regulation, establish procedures to implement (d) of this section, including procedures for investigating and holding hearings on complaints. The attorney general shall receive and consider any complaint filed against the chief administrative law judge under this section, and may investigate or hold a hearing on the complaint in compliance with the regulations adopted under this subsection.



Sec. 44.64.055. - Reimbursement agreements.

The office may enter into agreements for reimbursement for services related to an administrative hearing from a school district, municipality, or other governmental entity if the reimbursement is authorized by other law.



Sec. 44.64.060. - Procedure for hearings.

(a) The chief administrative law judge shall, by regulation, establish procedures for administrative hearings conducted by the office. Each administrative hearing under the jurisdiction of the office or that has been transferred to the office by an agency shall be conducted in accordance with statutes that apply to that hearing, including, if applicable, AS 44.62 (Administrative Procedure Act). In case of conflict between this section and another applicable statute establishing procedures for administrative hearings, the other statute prevails. However, to the extent regulations adopted by an agency for the conduct of an administrative hearing conflict with regulations adopted by the chief administrative law judge under this subsection, the regulations adopted by the chief administrative law judge control to the maximum extent possible without conflicting with applicable statutes.

(b) When an agency receives a request for a hearing that is subject to AS 44.64.030 , the agency shall, within 10 days and in writing, deny the request for reasons provided by law or grant the request and refer the case to the office. The agency shall immediately give notice of the denial or referral to the requestors and the office. If the request is denied, the denial may be appealed to the superior court as provided by other law. If the request is granted, the agency shall, within 15 days after receiving the request, compile and transmit to the office a copy of the request for a hearing, the names, addresses, and telephone numbers of all parties and their representatives, and the agency's decision, if any, together with the record relied on to support the decision. Any information provided to the office that is confidential by law shall be identified by the agency as confidential and shall be kept confidential by the office.

(c) The agency may, with materials transmitted under (b) of this section, request the chief administrative law judge to permit the individual, board, or commission that will make the final decision to participate with the assigned administrative law judge in the conduct of the administrative hearing. The chief administrative law judge shall determine the degree and manner of participation and may terminate that participation at any time. However, the individual, board, or commission that participates under this subsection may not serve as the administrative law judge or preside during the hearing and may not take action on behalf of the agency in the agency's capacity as a party to the proceedings.

(d) An administrative law judge employed or retained by the office shall, within 120 days after the date the agency received the request for a hearing, prepare a proposed decision, unless another time period is provided by law or agreed to by the parties and the chief administrative law judge. The administrative law judge shall immediately submit the proposed decision to the agency.

(e) A proposed decision in an administrative hearing shall be in a form that may be adopted as the final decision by the agency with authority to make the final decision. The proposed decision is a public record, except as otherwise provided by statute. A copy of the proposed decision shall be served by the office on each party in the case or on the attorneys representing those parties in the hearing. Unless the office has established a shorter time period or another statute has established a different time period, within 30 days after the proposed decision is served, a party may file with the agency a proposal for action under (1) - (5) of this subsection. The agency with authority to make a final decision in the case retains agency discretion in the final disposition of the case and shall, within 45 days after the date the proposed decision is served or at the next regularly scheduled meeting that occurs at least 45 days after the proposed decision is served, do one or more of the following:

(1) adopt the proposed decision as the final agency decision;

(2) return the case to the administrative law judge to take additional evidence or make additional findings or for other specific proceedings, in which case the administrative law judge shall complete the additional work and return the revised proposed decision to the agency within 45 days after the original decision was returned under this paragraph;

(3) exercise its discretion by revising the proposed enforcement action, determination of best interests, order, award, remedy, sanction, penalty, or other disposition of the case, and adopt the proposed decision as revised;

(4) in writing, reject, modify, or amend a factual finding in the proposed decision by specifying the affected finding and identifying the testimony and other evidence relied on by the agency for the rejection, modification, or amendment of the finding, and issue a final agency decision;

(5) in writing, reject, modify, or amend an interpretation or application in the proposed decision of a statute or regulation directly governing the agency's actions by specifying the reasons for the rejection, modification, or amendment, and issue a final agency decision.

(f) If a final decision is not issued timely in accordance with (e) of this section, the administrative law judge's proposed decision is the final agency decision.



Sec. 44.64.070. - Disqualification of administrative law judge.

(a) The chief administrative law judge or an administrative law judge employed or retained by the office is disqualified from a case in which the administrative law judge cannot accord a fair and impartial hearing or for other reasons established in the code of hearing officer conduct.

(b) A party may request the disqualification of the chief administrative law judge or another administrative law judge by filing an affidavit, before the taking of evidence at a hearing, stating with particularity the grounds upon which it is claimed that a fair and impartial hearing cannot be accorded by that administrative law judge. Notwithstanding AS 44.62.450 (c), upon receipt of the affidavit, the administrative law judge assigned to the administrative hearing shall make a determination. If the affiant objects to the decision, the matter shall be decided by the chief administrative law judge, whose decision is final, or if the hearing is assigned to the chief administrative law judge, by the attorney general, whose decision is final.

(c) In addition to disqualification of an administrative law judge under (a) and (b) of this section, each side is entitled to change the assigned administrative law judge once. Two or more parties aligned on the same side of an action shall be treated as one side for purposes of this subsection, but the chief administrative law judge may allow an additional change to a party whose interests are adverse to the interests of another party on the same side. A party wishing to exercise the right to change the administrative law judge shall give notice to the chief administrative law judge within five days after notice is given that the case has been assigned. A party waives the right to a change in the assigned administrative law judge by participating before that administrative law judge in any proceeding or conference involving the case.



Sec. 44.64.080. - Agency cooperation.

(a) All agencies shall cooperate with the chief administrative law judge and with other administrative law judges of the office in the matters involving the duties of the office.

(b) Except as provided under AS 44.64.070 or by regulation adopted under this chapter, an agency may not select or reject a particular administrative law judge for assignment to an administrative hearing.

(c) After an administrative hearing is referred by an agency to the office for hearing, the agency may not take further adjudicatory action in the case, except as a party litigant or to render a final decision as provided by law. This subsection does not otherwise limit the agency's authority to take action affecting a party to the case.



Sec. 44.64.090. - Administrative hearing records.

(a) The office shall acquire and organize statistical and other information relating to administrative hearings of the office and of other agencies. The office shall acquire and organize copies of proposed and final agency decisions in administrative hearings and copies of court decisions resulting from those administrative hearings. The information and decisions shall be made available to the public, agencies, and the legislature. The office shall make final agency decisions reached after administrative hearings available online through an electronic data base.

(b) This section does not apply to records that are confidential or privileged.



Sec. 44.64.095. - Federal requirements.

Federal requirements applicable to an administrative hearing prevail to the extent they conflict with any provision of AS 44.64.010 - 44.64.200.



Sec. 44.64.200. - Definitions.

In this chapter,

(1) "administrative hearing" means a quasi-judicial hearing before an agency; it does not include an informal conference or review held by an agency before a final decision is issued or a rate-making proceeding or other nonadjudicative public hearing;

(2) "administrative law judge" means a hearing officer who is retained or employed by the office;

(3) "agency" means an agency of the executive branch of state government, including an officer, a division, or another subunit of an agency, a board or commission, a public corporation, and the University of Alaska;

(4) "hearing officer" means an individual who presides over the conduct of an administrative hearing and who is retained or employed by an agency for that purpose;

(5) "office" means the office of administrative hearings established in AS 44.64.010 .






Chapter 44.65. - INTERDEPARTMENT AND INTERAGENCY SERVICES



Chapter 44.66. - REVIEW OF THE ACTIVITIES OF AGENCIES, BOARDS, AND COMMISSIONS

Sec. 44.66.010. - Expiration of state boards and commissions.

(a) Boards and commissions listed in this subsection expire on the date set out after each:

(1) Alcoholic Beverage Control Board (AS 04.06.010 ) - June 30, 2007;

(2) Board of Parole (AS 33.16.020 ) - June 30, 2008;

(3) Regulatory Commission of Alaska (AS 42.04.010 ) - June 30, 2007;

(4) Alaska Commission on Aging (AS 47.45.200 ) - June 30, 2008;

(5) Council on Domestic Violence and Sexual Assault (AS 18.66.010 ) - June 30, 2006;

(6) special education service agency (AS 14.30.600 ) - June 30, 2013;

(7) Board of Storage Tank Assistance (AS 46.03.360 ) - June 30, 2007;

(8) Statewide Suicide Prevention Council (AS 44.29.300 ) - June 30, 2009;

(9) Alaska Seismic Hazards Safety Commission (AS 44.37.065 ) - June 30, 2005.

(b) Upon termination, a commission listed in (a) of this section shall continue in existence until June 30 of the next succeeding year for the purpose of concluding its affairs.

(c) A commission scheduled for termination under this chapter may be continued or reestablished by the legislature for a period not to exceed eight years.

(d) Notwithstanding (b) of this section, the powers and duties of the Regulatory Commission of Alaska in the year following expiration are not reduced or otherwise limited, and the commission shall continue in existence after expiration for one year. The commission shall continue to exercise all its powers and perform its duties and responsibilities under AS 42 during the year following its expiration.



Sec. 44.66.020. - Agency programs.

(a) Agency programs and activities listed in this subsection that are specifically designated as provided in AS 44.66.030 are subject to termination during the regular legislative session convening in the month and year set out after each:

(1) programs in the budget categories of general government, public protection, and administration of justice - January, 1980;

(2) programs in the budget categories of education and the University of Alaska - January, 1981;

(3) programs in the budget categories of health and social services - January, 1982;

(4) programs in the budget categories of natural resources management, development, and transportation - January, 1983;

(5) the Alaska coastal management program (AS 46.40) - January, 2011.

(b) An agency program or activity designated in (a) of this section shall be subject to termination during the regular legislative session convening four years after the preceding review and may be subject to termination at any time upon the recommendation of the Legislative Budget and Audit Committee and the concurrence of the legislature as if under AS 44.66.030 .



Sec. 44.66.030. - Program identification.

During the legislative session preceding each of the years set out in AS 44.66.020 , the Legislative Budget and Audit Committee shall designate, not later than March 1 of those years, the programs and activities within each program category that shall be subject to termination in the next fiscal year. The recommendations of the Legislative Budget and Audit Committee shall be submitted to the respective houses of the legislature in the form of a bill that, if enacted into law, would terminate those designated programs and activities on or before July 1 of the following year.



Sec. 44.66.050. - Legislative oversight.

(a) Before the termination, dissolution, continuation, or reestablishment of a board or commission under AS 08.03.010 or AS 44.66.010, or of an agency program under AS 44.66.020 and 44.66.030, a committee of reference of each house, which shall be the standing committee of legislative jurisdiction as provided in the Uniform Rules of the Legislature, shall hold one or more hearings to receive testimony from the public, the commissioner of the department having administrative responsibility for each named board, commission, or agency program, and the members of the board or commission involved. The hearings may be joint hearings. The committee shall also consider the proposed budget of the board, commission, or agency program, prepared in accordance with AS 37.07.050 (f), and the performance audit of the activities of the board, commission, or agency program, prepared by the legislative audit division as prescribed in AS 24.20.271 (1). The committee may consider any other report of the activities of the board, commission or program, including but not limited to annual reports, summaries prepared by the Legislative Affairs Agency, and any evaluation or general report of the manner of conduct of activities of the board, commission, or agency program prepared by the office of the ombudsman.

(b) During a public hearing, the board, commission or agency shall have the burden of demonstrating a public need for its continued existence or the continuation of the program, and the extent to which any change in the manner of exercise of its functions or activities may increase efficiency of administration or operation consistent with the public interest.

(c) A determination as to whether a board or commission or agency program has demonstrated a public need for its continued existence must take into consideration the following factors:

(1) the extent to which the board, commission, or program has operated in the public interest;

(2) the extent to which the operation of the board, commission, or agency program has been impeded or enhanced by existing statutes, procedures, and practices that it has adopted, and any other matter, including budgetary, resource, and personnel matters;

(3) the extent to which the board, commission, or agency has recommended statutory changes that are generally of benefit to the public interest;

(4) the extent to which the board, commission, or agency has encouraged interested persons to report to it concerning the effect of its regulations and decisions on the effectiveness of service, economy of service, and availability of service that it has provided;

(5) the extent to which the board, commission, or agency has encouraged public participation in the making of its regulations and decisions;

(6) the efficiency with which public inquiries or complaints regarding the activities of the board, commission, or agency filed with it, with the department to which a board or commission is administratively assigned, or with the office of victims' rights or the office of the ombudsman have been processed and resolved;

(7) the extent to which a board or commission that regulates entry into an occupation or profession has presented qualified applicants to serve the public;

(8) the extent to which state personnel practices, including affirmative action requirements, have been complied with by the board, commission, or agency to its own activities and the area of activity or interest;

(9) the extent to which statutory, regulatory, budgeting, or other changes are necessary to enable the agency, board, or commission to better serve the interests of the public and to comply with the factors enumerated in this subsection;

(10) the extent to which the board, commission, or agency has effectively attained its objectives and purposes and the efficiency with which the board, commission, or agency has operated; and

(11) the extent to which the board, commission, or agency duplicates the activities of another governmental agency or the private sector.

(d) As to each board, commission, or agency program assigned to it for purposes of review, the committee of reference shall, not later than the 60th day of the legislative session, submit a report to the presiding officer of the house. The report must contain a summary of the findings of the committee as to the compliance of the board, commission, or program with the factors enumerated in (c) of this section, together with a summary or recommendations of the committee as to each of the following:

(1) an identification of the problems or the needs that the programs and activities of the board, commission, or agency are intended to address;

(2) a statement, to the extent practicable, of the objectives of the program of the board, commission, or agency program, and its anticipated accomplishments;

(3) an identification of any other programs having similar, conflicting, or duplicate objectives;

(4) an assessment of alternative methods of achieving the purposes of the program;

(5) an assessment of the consequences of eliminating the board, commission, or program and consolidating its activities with another program, or of funding it at a lower level;

(6) a justification for the recommended continuation or extension of the board, commission, or program, and an explanation of the manner in which it avoids duplication of or conflict with other efforts; and

(7) any other information that, in the opinion of the committee, would improve the performance of the board, commission, or agency with respect to its representation of and responsiveness to the public interest.

(e) The committee of reference may introduce a bill providing for the reorganization or continuation of the board, commission, or agency program. No more than one board, commission, or agency program may be continued or reestablished in any legislative bill, and the board, commission, or agency program must be mentioned in the title of the bill.



Sec. 44.66.060. - Existing claims.

This chapter does not cause the termination or dismissal of a claim or right of a citizen against a board, commission, or program of an agency terminated under this chapter that is subject to litigation. Claims and rights shall be assumed by the department to which the board or commission terminated under this chapter was attached for administrative purposes.






Chapter 44.68. - STATE PROPERTY

Article 01 - USE OF STATE-OWNED VEHICLES

Sec. 44.68.010. - Authorized uses.

State-owned vehicles may be used only in the conduct of state business. A state officer or employee may not use or permit the use of a state-owned vehicle except in the conduct of state business.



Sec. 44.68.020. - Regulations.

The Department of Transportation and Public Facilities shall adopt regulations that

(1) define what is the use of state-owned automotive and mechanical vehicles in the conduct of state business and distinguish this use from misappropriation for private use;

(2) prescribe use governing the storage of state-owned vehicles in those locations where storage space, under the jurisdiction of the Department of Transportation and Public Facilities, is available for storage of state-owned vehicles;

(3) provide for the marking of state-owned vehicles as property of the state and for the use of distinctive license tags for state-owned vehicles.



Sec. 44.68.030. - Exemptions.

AS 44.68.010 - 44.68.040 do not apply to the use of vehicles by the governor.



Sec. 44.68.040. - Violations.

A state officer or employee who violates AS 44.68.010 - 44.68.040 or a regulation adopted under AS 44.68.010 - 44.68.040 is subject to dismissal from state employment upon hearing as provided for other dismissals for cause.






Article 02 - DISPOSITION OF SURPLUS STATE PROPERTY

Sec. 44.68.110. - Disposition of obsolete or surplus state property.

(a) The Department of Administration shall take possession of obsolete or surplus property of the state, including recyclable property, for which there is no immediate or prospective use, except abandoned or obsolete school buildings and other school property. It shall also take possession of property, including recyclable property, remaining in the control of a commission or board of the state government after the commission or board stops functioning. The Department of Administration shall sell, lease, license, or dispose of the property on the terms it considers for the best interests of the state in conformance with regulations adopted under AS 36.30 (State Procurement Code). In this section, "recyclable property" means property that cannot be used for its intended purpose in its present form, but that can be used to create new property.

(b) Before a state agency transfers obsolete or surplus property to the Department of Administration for sale, lease, licensing, or other disposition under (a) of this section, the state agency shall reconfigure or erase all functions, including electronic functions, of the property as necessary to prevent the property from producing indicators that the property, or a product generated by the property, is property of the state or is generated by a state agency.






Article 03 - ACQUISITION OF FEDERAL SURPLUS PROPERTY

Sec. 44.68.120. - Authority and duty of Department of Administration.

(a) The Department of Administration may

(1) acquire from the United States under The Federal Property and Administrative Services Act of 1949 as amended, referred to in AS 44.68.120 - 44.68.140 as the "Federal Act," and other applicable federal statutes and regulations, (63 Stat. 377 et seq., 40 U.S.C.A. 471 et seq.) property under the control of a department or agency of the United States that is usable and necessary for purposes of education (including educational activities which are of special interest to the armed services), public health or civil defense, and other purposes authorized by federal law;

(2) warehouse property acquired under (a)(1) of this section; and

(3) distribute the property to tax-supported medical institutions, hospitals, clinics, health centers, school systems, colleges, schools, and universities in the state, to other nonprofit medical institutions, hospitals, clinics, health centers, schools, colleges, and universities exempt from taxation under Sec. 501(c)(3) of the United States Internal Revenue Code of 1954, including future amendments, to civil defense organizations of the state established under state law, to organizations or institutions engaged in educational activities which are of special interest to the armed services, and to other types of institutions or activities eligible under federal law to acquire the property.

(b) The Department of Administration may receive applications from the eligible institutions listed in (a)(3) of this section, including the state government and its political subdivisions, for the acquisition of federal surplus real property, investigate the applications, get an expression of views on the applications from the health or educational authorities of the state, make recommendations on applicants, needs for the property, the merits of its proposed program of use, and the suitability of the property for these purposes, and otherwise assist in the processing of applications for acquisition of real and related personal property of the United States under Sec. 203 (k) of the Federal Act.

(c) The Department of Administration may adopt the regulations and prescribe the requirements and take other action considered necessary to administer AS 44.68.120 - 44.68.140 to assure maximum use and benefit to eligible institutions and organizations in the state.

(d) The Department of Administration may take the action, make the expenditures, and enter into contracts, agreements, and undertakings in the name of the state, including cooperative agreements with federal agencies providing for use by and exchange between them of the property, facilities, personnel, and services of each by the other, require the reports and make the investigations required by law or regulation of the United States in connection with the disposal of real property and the receipt, warehousing, and distribution of personal property received by the department from the United States.

(e) The Department of Administration may act as clearinghouse of information for eligible institutions and organizations referred to in (a) of this section and other institutions eligible to acquire federal surplus real property, locate real and personal property available for acquisition from the United States, ascertain the terms and conditions under which the property may be obtained, receive requests from the eligible institutions and organizations, and transmit to them available information in reference to the property, and aid and assist them to acquire federal surplus property under AS 44.68.120 - 44.68.140.

(f) The Department of Administration shall cooperate with the departments or agencies of the United States and shall file a state plan of operation, operate in accordance with it, and take the action necessary to meet the minimum standards prescribed in accordance with the Federal Act, and make the reports in the form and containing the information which the United States or its departments or agencies may require and shall comply with the laws of the United States and the regulations of its departments or agencies governing the allocation, transfer, use, or accounting for property donated to the state.

(g) The Department of Administration may perform functions necessary to carry out the transfer of federal surplus personal property for eligible purposes under Public Law 659, 1954, as amended, and to comply with regulations of the Federal General Services Administration in connection with the Federal Act. In carrying out the purposes of this subsection the department may, upon the governor's request, act as the governor's representative in connection with the function to be performed under AS 44.68.120 - 44.68.140.

(h) The civil defense organization, officials, and contacts throughout the state may be used to assist in carrying out the purposes of AS 44.68.120 - 44.68.140 to the extent that this is feasible and can be done without adversely affecting civil defense. The department may employ the assistants and other workers in the surplus property service necessary to carry out the purposes of AS 44.68.120 - 44.68.140.



Sec. 44.68.130. - Financing surplus property service; special fund.

(a) The functions of the Department of Administration under AS 44.68.120 - 44.68.140 shall be, to the fullest extent possible, self-supporting. Funds to pay for personal services and all other expenses necessary to operate under AS 44.68.120 - 44.68.140 shall be obtained from appropriations authorized under AS 44.68.120 - 44.68.140 and fees charged to users of surplus property. However, charges may not be made when property is transferred for civil defense purposes. The department shall establish the fees to be charged. Charges may be made to reimburse the department for direct costs incurred on behalf of users of surplus property.

(b) The charges or fees imposed by the department for the acquisition, warehousing, distribution, or transfer of federal surplus property for educational, public health, or civil defense purposes, including research, and for purposes eligible under federal law are limited to those reasonably related to the costs of care and handling in respect to acquisition, receipt, warehousing, distribution, or transfer by the department. In the case of real property, the charges and fees shall be limited to the reasonable administrative costs of the department incurred in transferring the property. A reasonable reserve may be considered as a proper cost.

(c) There is a special revolving fund in the state treasury. All fees and other money collected from users and receiving agencies shall be deposited in this fund. Administrative costs and incidental expenses shall be paid from this special fund.



Sec. 44.68.140. - Authorization to accept property.

The governing board, or the executive head of a department, instrumentality, or agency of the state government or of a town, city, school district, or other political subdivision may, by order or resolution, give an officer or employee of it continuing authority to get, certify, and accept the transfer to it of property under AS 44.68.120 - 44.68.140, and to obligate the authority for which the officer or employee acts and its funds to the extent necessary to comply with the terms and conditions of the transfers. This authority of an officer or employee remains in effect until the order or resolution is revoked and written notice of revocation is received by the Department of Administration.






Article 04 - HIGHWAYS EQUIPMENT WORKING CAPITAL FUND

Sec. 44.68.210. - Fund established.

The highways equipment working capital fund is established as an intragovernmental service fund for the use of the Department of Transportation and Public Facilities.



Sec. 44.68.220. - Use of fund.

The Department of Transportation and Public Facilities shall use the highways equipment working capital fund for necessary expenses resulting from the centralization of equipment maintenance and for the operation of supply depots. The annual estimated balance in the fund may be used by the legislature to make appropriations to the department to carry out the purposes of this section.



Sec. 44.68.230. - Rental fees and charges.

(a) Receipts from rental fees and surcharges to the various departments for equipment rental, repair, and supplies shall be deposited in the highways equipment working capital fund. The departments of the state government shall include in their annual budgets the rental fees, equipment repairs, and supplies.

(b) Rental and surcharge rates charged by the department are subject to annual review and approval by the governor.



Sec. 44.68.240. - Records of fund.

The Department of Transportation and Public Facilities shall maintain cost accounting records showing the income and expenses of the highways equipment working capital fund.



Sec. 44.68.250. - Additions and replacements to fund.

Additions to capital equipment, replacements of capital equipment, or improvements paid from the highways equipment working capital fund are subject to annual appropriation by the legislature and must be detailed in the executive budget.






Article 05 - TRANSFERS TO POLITICAL SUBDIVISIONS

Sec. 44.68.270. - Transfer of equipment to political subdivisions.

(a) The commissioner of transportation and public facilities may transfer directly to a political subdivision of the state, including a village organized under 25 U.S.C. 461 - 479, the title to automotive and construction equipment that can be used in the maintenance or construction of roads and airports.

(b) Equipment may not be transferred unless it is in excess of known state requirements in the major senatorial district and is intended for use, to some extent, to maintain and construct airports or roads.

(c) The commissioner may transfer equipment that in the commissioner's judgment is not economically repairable or is obsolete, without regard to (b) of this section.

(d) The commissioner shall determine how the equipment is to be allocated in the best interests of the state. The commissioner may adopt necessary regulations to implement this section and AS 44.68.280 .



Sec. 44.68.280. - Restriction on sales by transferee.

A political subdivision that receives title to automotive and construction equipment may not sell it for a period of two years after the date title is transferred.



Sec. 44.68.290. - Transfer of civil defense property.

(a) Title to personal property received by the state from the federal government for civil defense purposes may be transferred to political subdivisions of the state that have qualified civil defense organizations by the Department of Public Safety with the approval of the state director of civil defense and the approval of the Department of Administration. This section is applicable only when title to the property is held by the Department of Public Safety.

(b) As a condition of title transfer, the political subdivision is responsible for compliance with the federal and state restrictions on the property.

(c) A transfer of title to property may not be made if the transfer is not in compliance with federal law and with the terms of the agreement under which the property has been made available to the state by the federal government.









Chapter 44.71. - SURPLUS PROPERTY



Chapter 44.74. - MANAGEMENT AND DISPOSITION

Sec. 44.74.010. - 44.74.090 - l [Renumbered as AS 44.68.210 - 44.68.290].

Repealed or Renumbered



Sec. 44.74.200. - 44.74.260 - l Department of Fish and Game Working Capital. [Repealed, Sec. 1 ch 77 SLA 1971].

Repealed or Renumbered






Chapter 44.77. - CLAIMS AGAINST THE STATE

Sec. 44.77.010. - Presentation of claims.

(a) Except as provided in (d) of this section, every claim for reimbursement for money expended, or for compensation for labor, materials, or supplies furnished, or services given to or for the state, whether based on a contract or on a ratification, shall be promptly presented to the appropriate administrative or executive officer for approval and payment.

(b) [Repealed, Sec. 14 ch 105 SLA 1986].

(c) [Repealed, Sec. 67 ch 106 SLA 1986].

(d) A claim that is governed by AS 36.30.560 - 36.30.699 is not governed by this chapter.



Sec. 44.77.015. - Claims for medical services.

(a) For the purposes of filing claims for medical services provided under AS 47.07 or AS 47.25.120 - 47.25.300, "promptly," in AS 44.77.010(a), means within 12 months after the date of service or as provided in (b) of this section. Except as provided in (c) of this section, a claim may not be paid if it is not filed promptly; an inference to the contrary may not be drawn from AS 09.10.053 , AS 09.50.250 - 09.50.300, or AS 37.25.010 .

(b) In accordance with (a) of this section, a claim may be considered to be filed promptly if (1) the claim was filed more than 12 months after the date of service because the medical provider had reason to believe that the beneficiary was ineligible for service under AS 47.07 or AS 47.25.120 - 47.25.300; (2) a court of competent jurisdiction or an administrative hearing officer finds that the beneficiary was eligible for service under AS 47.07 or AS 47.25.120 - 47.25.300 on the date of service; and (3) the claim is filed within 12 months after the date that the court or administrative finding is rendered. The beneficiary is responsible for notifying the medical provider of the judicial or administrative finding. The department shall make a good faith effort to notify the medical provider of the judicial or administrative finding if the department has reason to believe that services have been provided to the beneficiary.

(c) The commissioner of health and social services may authorize payment to a medical provider of a claim not promptly filed, upon good cause shown.

(d) In this section,

(1) "beneficiary" means a person who is found to be eligible to receive medical services under AS 47.07 or AS 47.25.120 - 47.25.300;

(2) "medical provider" means a person, firm, corporation, association, or institution that, on the date of service, was approved to provide medical assistance, in accordance with regulations adopted by the Department of Health and Social Services.



Sec. 44.77.020. - Disallowance by officer.

(a) If the administrative or executive officer disallows all or part of the claim, the claimant may obtain a review of the officer's action by applying within 60 days to the Department of Administration, at Juneau, orally or in writing.

(b) When the application is made, the officer who disallowed the claim shall transmit the claim and all papers and memoranda relating to the claim to the Department of Administration.

(c) When it receives the claim, papers, and memoranda, the department shall reexamine the merits of the claim.

(d) The department may adopt procedure consistent with law, and shall make its decision affirming, modifying, or reversing the action of the officer. The decision may be oral or written if made in the presence of the claimant; otherwise it must be written.



Sec. 44.77.030. - Disallowance by department.

(a) If the Department of Administration disallows a claim or demand against the state, the Department of Administration shall give the claimant and the officer who approved the voucher a written notice setting out its reasons for the disallowance.

(b) If the claim or demand is disallowed because the claimant or officer did not submit vouchers in proper form or did not comply with regulations of the Department of Administration for the presentation of claims or demands against the state, the claim or demand may be resubmitted in the proper form.

(c) If the claim or demand is disallowed on its merits, the claimant or the officer who approved the voucher may give written notice of appeal to the Department of Administration from its original decision to disallow. This notice of appeal must be given to the department within 60 days after the claimant or officer receives a written notice of disallowance. Notice of the claimant or the officer to have the decision of the disbursing officer reviewed by the department is sufficient if it shows a desire to have the Department of Administration review its original decision to disallow and may be signed by the claimant, an agent of the claimant, or the officer who approved the voucher.



Sec. 44.77.040. - Hearing and judgment on appeal to department.

(a) The Department of Administration, after consulting with the office of administrative hearings (AS 44.64.010 ), shall fix a time for hearing the appeal and shall notify the claimant and the officer who approved the voucher and give them a reasonable opportunity to be heard. The hearing shall be conducted by the office of administrative hearings.

(b) The department, after the hearing, may affirm, reverse, or modify its original decision. Upon acceptance by the claimant of the decision of the department or if the claimant does not obtain judicial review as set out in (c) of this section, the department shall make a disbursement from the proper appropriation for the sum the department finds due the claimant.

(c) If the claimant does not accept the decision of the Department of Administration, the claimant may obtain judicial review of the decision in accordance with AS 44.62.560 - 44.62.570. A claimant may also bring an action under AS 09.50.250 - 09.50.300 at any time after one year has elapsed since the presentation of the claim under AS 44.77.010 , if no decision has been made by the department.



Sec. 44.77.050. - Witnesses and procedures.

The Department of Administration may hear witnesses on a question of fact involved in an appeal and may authorize the deposition of an absent witness to be taken. The department may adopt regulations governing proceedings on appeal, and may administer oaths to witnesses appearing before it. False testimony before the department is perjury.



Sec. 44.77.060. - Request for attorney general's opinion.

Sec. 44.77.060. Request for attorney general's opinion.

If a question of law is involved in a case before the Department of Administration, it may request a written opinion from the attorney general.



Sec. 44.77.070. - Applicability of AS 44.77.010 - 44.77.060.

AS 44.77.010 - 44.77.060 do not apply to a department in the executive branch or to the legislative or judicial branches if that department or branch has adopted a mandatory claims and appeal procedure.






Chapter 44.80. - LIABILITY OF THE STATE

Sec. 44.80.010. - State as a party to actions.

If a statute or regulation designates a state department, agency, board, commission, or public officer as a necessary or proper party to prosecute or defend an action in a court of the state,

(1) the state is also a proper party to the action;

(2) it is not necessary to name a department, agency, board, commission, or public officer as an additional party to the action; and

(3) the Department of Law may bring, prosecute, or defend the action in any court in the name of the state.



Sec. 44.80.020. - 44.80.050 - l Federal Construction of Flood Control Projects. [Repealed, Sec. 1 ch 77 SLA 1980].

Repealed or Renumbered



Sec. 44.80.070. - Liability of state under special use permits.

When the state, or a department or agency of the state that has control over a highway or vehicular way or area, permits a portion of the highway or vehicular way or area, as defined under AS 28.40.100 , to be used for a special purpose, the state is not subject to legal action or recovery of damages for injury arising out of, or in any manner connected with the special purpose use.






Chapter 44.81. - COMMERCIAL FISHING AND AGRICULTURE BANK

Sec. 44.81.010. - Alaska Commercial Fishing and Agriculture Bank.

(a) There is established the Alaska Commercial Fishing and Agriculture Bank. The exercise by the bank of the powers conferred by this chapter is considered to be for a public purpose. In the exercise of its powers under AS 44.81.215 (11), the bank is acting as an agent under the express authority and reservations of the state as the issuer of limited entry permits under AS 16.43. The bank is exempt from the provisions of AS 06.05 (Alaska Banking Code) and AS 10.15 (Alaska Cooperative Corporation Act) in its structure and operations and in the exercise of powers granted by this chapter, and the bank is exempt from AS 45.45.010 - 45.45.090 when lending money under this chapter.

(b) For the purpose of acquiring and accumulating capital of the bank, the board may issue nonvoting, preferred shares of stock in the bank and determine the value of each share. The state, through the Department of Revenue, may purchase the nonvoting, preferred shares issued by the bank. Shares purchased by the state shall be repurchased by the bank within 20 years after their purchase. If the bank fails to repurchase the shares within 20 years after their purchase by the state, the commissioner of commerce, community, and economic development may appoint a receiver to direct, manage, and operate the bank until the shares have been repurchased. Upon voluntary or involuntary liquidation of the bank, and upon repayment of all legal debts and obligations of the bank, all shares of nonvoting, preferred stock owned by the state have priority for redemption over all other forms and amounts of ownership of the bank.

(c) [Repealed, Sec. 43 ch 85 SLA 1988].



Sec. 44.81.020. - Board of directors.

(a) The bank shall be governed by a board of directors consisting of seven to nine natural persons. The number is determined by the bank's bylaws. Two board members shall be appointed by the governor of the state. The other board members shall be elected by the members of the bank as provided in the bank's bylaws, except that at least one of the elected board members must be a resident farmer.

(b) The members of the board shall serve for terms of three years and may serve successive terms. Terms must be staggered. A member of the board who releases confidential information in violation of AS 44.81.260, commits serious ethical misconduct that relates to the member's fitness to serve as a member of the board, or maintains a chronic substandard borrowing relationship with the bank shall be removed from the board.

(c) A majority of the members of the board constitutes a quorum for the transaction of business and the exercise of the powers and duties of the board.

(d) A member of the board may not vote on a transaction of the bank under this chapter if the member is a party to the transaction.

(e) The members of the board shall annually elect from among themselves a chair and vice-chair and other board officers as may be provided in the bank's bylaws.

(f) Members of the board shall receive compensation not to exceed $250 for each day of a board meeting if they attend the meeting. Directors may also receive compensation for personal time and efforts expended to further the bank's interests or business other than on meeting days as may be determined by the chair under the bank's bylaws.



Sec. 44.81.030. - Articles of incorporation. [Repealed, Sec. 66 ch 21 SLA 1985].

Repealed or Renumbered



Sec. 44.81.031. - Officers and employees.

(a) The board shall employ a president. The president may not be a member of the board and serves at the pleasure of the board. The president is the chief executive officer of the bank.

(b) The board shall appoint those officers of the bank that are provided for in the bank's bylaws and as the board determines to be necessary for the effective operations of the bank. An executive, operating, administrative, or other salaried officer of the bank may not be a member of the board.

(c) The president may hire employees of the bank as may be determined necessary for the efficient performance of the functions of the bank. The board shall approve the compensation of the employees. Employees of the bank are not employees of the state and are not considered to be employees of a public organization for the purposes of AS 39.35.



Sec. 44.81.040. - Bylaws. [Repealed, Sec. 27 ch 34 SLA 1996].

Repealed or Renumbered



Sec. 44.81.041. - Structure and membership of the bank.

(a) The bank shall be structured and operated as a cooperative corporation.

(b) The board shall issue shares of membership stock in the bank in the amounts and with the value determined by the board and stated in the articles of incorporation. The membership stock may be issued under this chapter and under the bylaws of the bank to persons determined to be eligible to transact business with the bank.

(c) The board may establish one or more mechanisms by which persons or entities, or classes of persons or entities, who transact business with the bank are required to provide or establish capital ownership in the bank. The mechanisms may include the issuance of capital stock or other equity instruments or the allocation or retention of net proceeds from the operations of the bank. The mechanisms shall be established and imposed in a manner that the board determines equitably reflects the nature and amount of business transacted with the bank.



Sec. 44.81.050. - Membership meetings. [Repealed, Sec. 27 ch 34 SLA 1996].

Repealed or Renumbered



Sec. 44.81.051. - Bylaws.

The board may adopt bylaws for the bank for the regulation and management of the affairs of the bank, and may alter, amend, or repeal them. The bylaws shall be consistent with this chapter and other laws that apply to the bank.



Sec. 44.81.060. - Membership stock. [Repealed, Sec. 27 ch 34 SLA 1996].

Repealed or Renumbered



Sec. 44.81.061. - Indemnification of directors, officers, and employees.

The bank may indemnify directors, officers, and employees, or may purchase and maintain insurance on behalf of directors, officers, and employees. The indemnification and the insurance purchase and maintenance shall comply with AS 10.06.490 .



Sec. 44.81.070. - President; officers and employees. [Repealed, Sec. 27 ch 34 SLA 1996].

Repealed or Renumbered



Sec. 44.81.080. - Exempt status. [Repealed, Sec. 10 ch 109 SLA 1981].

Repealed or Renumbered



Sec. 44.81.090. - , 44.81.100l Term of office and removal; quorum. [Repealed, Sec. 27 ch 34 SLA 1996].

Repealed or Renumbered



Sec. 44.81.101. - Pledge of the state.

(a) The state pledges to and agrees with any lender to the bank that the state will not limit or alter the rights and powers given to the bank by this chapter to fulfill the terms of a contract made by the bank with the lender to the bank, or in any way impair the rights and remedies of the lender to the bank. The bank is authorized to include this pledge and agreement of the state in a contract with any lender to the bank.

(b) The pledge of the state is limited to the express provisions of (a) of this section and is not a guarantee, surety, promise, undertaking, or assurance of repayment or performance of any obligation of the bank.



Sec. 44.81.110. - Compensation of board members. [Repealed, Sec. 27 ch 34 SLA 1996].

Repealed or Renumbered



Sec. 44.81.120. - 44.81.150 - l Bonds of the bank; trust indentures and trust agreements; validity of pledges; nonliability on bonds. [Repealed, Sec. 10 ch 109 SLA 1981].

Repealed or Renumbered



Sec. 44.81.160. - Pledge of the state. [Repealed, Sec. 27 ch 34 SLA 1996].

Repealed or Renumbered



Sec. 44.81.170. - 44.81.180 - l Exemption from taxation; bonds legal investments for fiduciaries. [Repealed, Sec. 10 ch 109 SLA 1981].

Repealed or Renumbered



Sec. 44.81.190. - Conflicts of interest. [Repealed, Sec. 27 ch 34 SLA 1996].

Repealed or Renumbered



Sec. 44.81.200. - Reports and publications.

The board shall publish an annual report to the bank's members. The report shall be made available to the governor, the legislature, and the public. The report must include financial statements audited by independent outside auditors, a discussion of the bank's circumstances and operations during the period covered by the report, and any other information that the board believes would be of interest to the governor, the legislature, and the public, or that the legislature requests the board to include. The board may publish other reports considered appropriate to its purposes.



Sec. 44.81.210. - General powers of the bank.

The bank may

(1) adopt, alter, and use a corporate seal;

(2) sue and be sued in the name of the bank;

(3) appoint officers, employees, trustees for certificate holders, and agents, and establish their powers and duties;

(4) provide technical services to members of the bank; in this paragraph, "technical services" includes services that will enhance the ability of a member to obtain financial assistance from the bank;

(5) participate with state departments and agencies in formulating policy and in planning for the development of commercial fishing and agriculture in the state;

(6) engage in programs to support the efforts of resident fishers or farmers in order to enhance the further development, efficiency, stability, or profitability of commercial fishing or agriculture in the state;

(7) make contracts and execute instruments necessary to or convenient for the exercise of its corporate powers;

(8) issue bonds to carry out its corporate purposes and powers;

(9) borrow money and issue secured and unsecured evidence of indebtedness for a corporate purpose or to fund, refund, pay, or discharge outstanding obligations, and enter into agreements and contracts relating to these obligations;

(10) secure the payment of its obligations by pledge, mortgage, or other lien on its contracts, revenue, income, or property;

(11) incur secondary liability by guaranty or endorsement of the obligations of a person, except for natural persons, when, in the judgment of the board, the action furthers the bank's corporate purposes;

(12) acquire real or personal property by purchase, lease, bequest, devise, gift, the satisfaction of debts, or the foreclosure of mortgages, and hold, maintain, use, operate, and convey real or personal property;

(13) sell, lease as lessor or lessee, exchange, donate, convey, or encumber in any manner by mortgage or by creation of another security interest, real or personal property owned by it, or in which it has an interest, when, in the judgment of the board, the action furthers its corporate purposes;

(14) establish wholly-owned or majority-owned subsidiary corporations or limited liability companies to acquire, hold, operate, maintain, or liquidate property received by the bank in a foreclosure action or other loan collection process or to provide services to resident fishers or farmers, or other persons, if the services are consistent with the corporate purposes and powers expressed in this chapter;

(15) acquire equity or other ownership interest in a domestic corporation or limited liability company if the purpose of the acquisition is to enhance the further development, efficiency, stability, or profitability of commercial fishing or agriculture in the state;

(16) enter into agreements with public or private lenders or other entities, or with state agencies or agencies of the federal government, to carry out the purposes of this chapter;

(17) do what is necessary or desirable to carry out the corporate purposes and powers expressed or implied in this chapter.



Sec. 44.81.215. - Lending powers of the bank.

The bank may

(1) make loans to individuals, including married couples, who are residents of the state and who are engaged in commercial agriculture or fishing, including harvesters, processors, suppliers, and marketers, if at least one of the primary obligors on the loan is a member of the bank;

(2) make loans to corporations, partnerships, or limited liability companies engaged in commercial agriculture or fishing if the majority interest of the corporation, partnership, or limited liability company is beneficially owned by residents of the state and a majority of the owners are residents of the state, and if at least one of the primary obligors on a loan is a member of the bank; however, the bank may not make a loan under this paragraph to a corporation, partnership, or limited liability company for the purchase of a new or existing fishing boat or for the repair or renovation of an existing fishing boat if the primary purpose of the fishing boat is to commercially harvest fishery resources, unless the corporation, partnership, or limited liability company is wholly owned and controlled by residents of the state, and unless at least one of the primary obligors on the loan is a member of the bank;

(3) make loans for limited entry permits to individuals who fish commercially if the individual is a state resident; loans made under this paragraph are subject to AS 44.81.231 ;

(4) make loans not to exceed $500,000 to individuals, including married couples, who are residents of the state and who will use the loan proceeds to commercially engage in tourism within the state if at least one of the primary obligors on the loan is a member of the bank;

(5) make loans not to exceed $1,000,000 to corporations, partnerships, or limited liability companies that will use the loan proceeds to commercially engage in tourism within the state if the majority interest of the corporation, partnership, or limited liability company is beneficially owned by residents of the state and a majority of the owners are residents of the state, and if at least one of the primary obligors on the loan is a member of the bank;

(6) make loans not to exceed $500,000 to individuals, including married couples, who are residents of the state and who will use the loan proceeds to commercially engage in the development or exploitation of natural resources within the state if at least one of the primary obligors on the loan is a member of the bank;

(7) make loans not to exceed $1,000,000 to corporations, partnerships, or limited liability companies that will use the loan proceeds to commercially engage in the development or exploitation of natural resources within the state if the majority interest of the corporation, partnership, or limited liability company is beneficially owned by residents of the state and a majority of the owners are residents of the state, and if at least one of the primary obligors on the loan is a member of the bank;

(8) make a loan for capital investment or operating capital to a shore-based fish processor, a timber processor, or an agricultural processor or harvester who does not meet the resident ownership requirements of (1) or (2) of this section if a facility of the processor or harvester is located in the state and the majority interest in the processor or harvester is beneficially owned by residents of the United States;

(9) make a loan to a person, regardless of residency, if the board determines that the loan is necessary to preserve the value of property held by the bank as security for a loan that was made under AS 44.81.210 or this section and that is in default;

(10) make loans, as provided in (1), (2), or (4) - (8) of this section, that are secured by liens subordinate to valid first liens and security agreements granted to another creditor;

(11) accept the pledge of a limited entry permit as security for a loan made under this chapter subject to the conditions set out in AS 44.81.236 on pledges of limited entry permits;

(12) make loans in participation with other lenders as provided in (1), (2), or (4) - (8) of this section, whether or not an obligor is a member of the bank;

(13) purchase or acquire participations in loans from other lenders if the participations conform to the provisions of (1), (2), or (4) - (8) of this section, whether or not an obligor is a member of the bank;

(14) issue certificates of loan participation to members and to other individuals, corporations, partnerships, and limited liability companies, but the bank may not issue a certificate of loan participation if the certificate would allow participation by the member, individual, corporation, partnership, or limited liability company in loans that individually or cumulatively involve more than 20 percent of the commercial fishery entry permits issued for one type of gear in a specific fishery resource administrative area.



Sec. 44.81.220. - Transition. [Repealed, Sec. 27 ch 34 SLA 1996].

Repealed or Renumbered



Sec. 44.81.225. - Small loans to nonmembers.

(a) To facilitate the development of commercial fisheries in geographic areas in which factors such as geographic considerations, uncertainties of communication, or limited demands do not encourage normal lending activities, the bank may make small loans to qualified borrowers who are not members of the bank.

(b) The provisions of this chapter apply to loans authorized by this section except that

(1) the borrower is not required to be a member of the bank at the time the loan is approved; and

(2) the principal amount of the portion of the loan made by the bank may not exceed $25,000.

(c) The total amount of money that may be loaned under this section may not exceed eight percent of the total capital of the bank.

(d) To service loans made under this section, the bank may contract or make other arrangements with a public agency or with a legal entity that the bank determines to be responsible and competent to administer the loan.



Sec. 44.81.230. - Loans for purchase of Alaska limited entry permits. [Repealed, Sec. 27 ch 34 SLA 1996].

Repealed or Renumbered



Sec. 44.81.231. - Pledge of permits.

(a) A limited entry permit issued under AS 16.43 may be pledged by the holder as security for a loan authorized under AS 44.81.236 if the certificate for the pledged permit lists the bank as the legal owner of the permit and the pledger as the equitable owner of the permit.

(b) Annual permit cards issued under the pledged permit must be in the name of the equitable owner who shall be responsible for compliance with the laws that govern the permit as if the equitable owner were the holder of the permit.

(c) Co-borrowers or guarantors on a loan secured by one or more pledged permits do not have a right in the pledged permit of the equitable owner, whether by subrogation or other manner.

(d) Upon payment of the loan, the bank shall certify to the Alaska Commercial Fisheries Entry Commission that the loan has been repaid, and the commission shall amend the permit certificate to list the equitable owner as the holder, and the legal interest of the bank shall terminate.

(e) In anticipation of a possible foreclosure under AS 44.81.241 - 44.81.250, the equitable owner of a permit that is pledged as security for the loan may nominate a person to whom the permit may be transferred if the pledge is foreclosed under AS 44.81.245 .



Sec. 44.81.235. - Limitations on pledge of permits. [Repealed, Sec. 27 ch 34 SLA 1996].

Repealed or Renumbered



Sec. 44.81.236. - Limitations on the pledge of permits.

A loan may not be secured by the pledge of a limited entry permit unless the proceeds of the loan are used for

(1) the purchase of a permit;

(2) the purchase or lease of quota shares, individual fishing quotas, or another license, permit, or other grant of commercial fisheries harvesting entitlements that is issued and regulated under state or federal law;

(3) the purchase, construction, maintenance, repair, or improvement of commercial fishing boats, sites, gear, or equipment;

(4) working capital, including insurance premiums, supplies, food, fuel, bait, boat storage, and boat launching;

(5) the payment of obligations whose status places the permit of a borrower in jeopardy of sale as a result of United States Internal Revenue Service enforcement action;

(6) the purchase of the bank's stock or other equity instruments and loan costs; or

(7) refinancing of debts incurred for a purpose listed in (1) - (4) or (6) of this section.



Sec. 44.81.240. - Default and foreclosure of certain loans secured by limited entry permits. [Repealed, Sec. 27 ch 34 SLA 1996].

Repealed or Renumbered



Sec. 44.81.241. - Initial notice of default.

If there is a default on a loan secured by a permit pledged under AS 44.81.231, the bank shall notify the borrowers and guarantors on the loan of the default and of the right to cure the default by sending a notice by certified mail to their last known address or addresses on file with the bank. The notice must include

(1) the date of the notice;

(2) a description of the security given for the loan, including the number assigned by the commission and the name of the equitable owner of each permit pledged to secure the loan;

(3) the date and nature of the default;

(4) the amount of arrearages as of the date of the notice;

(5) the total indebtedness, including interest, penalties, and costs of collection, remaining owing on the loan as of the date of the notice;

(6) the amount of daily interest to accrue from the date of the notice;

(7) a statement that the costs of collection of the loan incurred by the bank after the date of the notice will be added to the total amount of the indebtedness owing on the loan;

(8) a statement that the default may be cured within 60 days from the date of the notice or within an extended time period that is specified in an extension notice provided by the bank within the 60-day period under AS 44.81.249 ;

(9) the place where payment of arrearages or other cure may be made; and

(10) a statement in at least 10 point bold type stating:

"IMPORTANT: UNLESS YOU CURE THE LOAN DEFAULT WITHIN THE TIME SPECIFIED BY THIS NOTICE, THE TOTAL INDEBTEDNESS OWING ON THE LOAN SHALL BE IMMEDIATELY DUE AND PAYABLE TO THE BANK WITHOUT FURTHER NOTICE TO YOU. ALSO, THE BANK SHALL THEN BE ENTITLED TO TAKE ANY LEGAL ACTION AGAINST YOU TO COLLECT THE LOAN, INCLUDING THE INSTITUTION OF LAWSUITS AND THE FORECLOSURE OF THE PLEDGE OF ANY PERMIT PLEDGED TO SECURE THIS LOAN."



Sec. 44.81.243. - Bank remedies after failure to cure.

If the borrowers and guarantors on a loan secured by a permit pledged under AS 44.81.231 fail to cure a default within the time stated in the notice given under AS 44.81.241 , the total indebtedness owing on the loan immediately becomes due and payable to the bank, and the bank shall be entitled to take any legal action to collect the loan, including the foreclosure under AS 44.81.245 of the permit pledge that secures the loan and the institution of legal action. If the bank forecloses the permit pledge, the bank may proceed in the order the bank selects, whether before, after, or concurrent with other action taken to collect the loan.



Sec. 44.81.245. - Foreclosure.

The bank may foreclose on a permit pledge that secures a loan by sending to the equitable owner of the permit pledged and any other borrowers and guarantors on the loan a notice of foreclosure. The notice shall be sent by certified mail to their last known address or addresses on file with the bank and must include

(1) the date of the notice;

(2) a statement that the total indebtedness owing on the loan became due and payable to the bank because the loan default was not cured within the time specified in the notice of default and right to cure provided under AS 44.81.241 , and that as a result the bank is entitled to take legal action to collect the loan, including the forfeiture of a permit pledge that secures the loan and the institution of legal action;

(3) a description of the permit pledge that is being foreclosed by the notice, including an identification of the permit by the number assigned by the commission and the name of the equitable owner;

(4) the amount of the total indebtedness owing as of the date of the notice;

(5) the amount of daily interest that accrues from the date of the notice;

(6) a statement that the costs of collection of the loan incurred by the bank after the date of the notice will be added to the total amount of the indebtedness due on the loan;

(7) a statement that to avoid forfeiture of all rights of the equitable owner of the permit identified in the notice, the loan must be paid in full within 60 days from the date of the notice or within an extended time period that is specified in an extension notice provided by the bank within the 60-day period under AS 44.81.249 ;

(8) a statement that once a forfeiture of all rights of the equitable owner of a permit described in the notice occurs, the permit may not be redeemed;

(9) a statement of the right of the equitable owner to nominate a person to assume the loan under AS 44.81.250 (c);

(10) the place where payment in full may be made; and

(11) a notice in at least 10 point bold type stating:

"IMPORTANT: IF THE LOAN IS NOT PAID IN FULL BY THE DATE SPECIFIED, ALL RIGHTS OF THE EQUITABLE OWNER TO THE PERMIT IDENTIFIED IN THIS NOTICE WILL BE FORFEITED WITHOUT FURTHER NOTICE TO YOU. IN THAT EVENT, THERE WILL NOT BE A RIGHT OF REDEMPTION OF THE PERMIT. IN ADDITION, THE BANK MAY NOW TAKE OTHER ACTION TO COLLECT THE LOAN, INCLUDING THE INSTITUTION OF LEGAL ACTION AGAINST YOU AND THE FORECLOSURE OF OTHER PERMIT PLEDGES THAT SECURE THE LOAN."



Sec. 44.81.247. - Termination of permit interest.

(a) If a loan is not paid in full within the time specified by the notice provided for the loan under AS 44.81.245 , the equitable interest in the permit identified in the notice terminates by operation of law without further notice. The commission shall cancel an entry permit card issued to the equitable owner of the permit immediately upon receipt by the commission of a certificate of termination containing a copy of the notices required by AS 44.81.241 and 44.81.245.

(b) If a limited entry permit that has been pledged as security under AS 44.81.231 is revoked under AS 16.43.970 , the debtor's interest in the permit is terminated by operation of law without further notice as of the date that the revocation takes effect.



Sec. 44.81.249. - Cancellation, extension, and delivery of notices.

(a) The bank may cancel a notice provided under AS 44.81.241 or 44.81.245 by delivering a written notice of cancellation to the persons who were given the cancelled notice. The notice shall be given in the same manner as is required for the cancelled notice.

(b) The bank may extend the 60-day period for curing a default under AS 44.81.243 and the period before a forfeiture occurs under AS 44.81.247 by giving a written notice of extension to the persons who were given the notice. The notice shall be given in the same manner as is required for the giving of the notice being extended.

(c) The bank may give a notice required to be provided in AS 44.81.241, 44.81.245, or 44.81.247 by personal delivery instead of by certified mail.



Sec. 44.81.250. - Transfer of entry permits after foreclosure.

(a) Upon foreclosure of a pledge of an entry permit under AS 44.81.241 - 44.81.249 or the termination of a debtor's interest in an entry permit under AS 44.81.247 (b), the bank shall determine if the permit is subject to a buy-back program under AS 16.43.290 - 16.43.330 and, if it is subject to a buy-back program, shall offer the permit to the commission at a price equal to the outstanding indebtedness on the loan.

(b) If the permit is not subject to a buy-back program, or if the commission fails to buy back the permit within 30 days after the commission receives the offer, the bank shall sell the permit to a person who qualifies as a transferee of an entry permit under AS 16.43 and the regulations adopted by the commission. The bank shall give preference to an offer to purchase a permit made by a state resident if the price offered is equal to or greater than the price offered by a nonresident. If the proceeds of the sale of a permit exceed the amount necessary to pay the indebtedness in full, the bank shall remit the excess to the borrower.

(c) At any time before foreclosure of a pledge of a permit, or within 30 days following foreclosure of a pledge of a permit, the equitable owner or former equitable owner may nominate a person to assume the loan. A person nominated must qualify as a transferee of the permit under AS 16.43 and must qualify to assume the loan under the requirements of the bank. If the person qualifies, the permit shall be transferred to the nominee upon the nominee's assumption of the loan.

(d) This section does not affect the right of the bank to institute legal actions against the borrowers, guarantors, or other sureties for performance to collect the indebtedness owing on the loan and to take other legal action on the collateral securing the loan.



Sec. 44.81.260. - Confidentiality of records.

(a) The records of the bank that are identified with, or identifiable as being derived from the records of, a specific borrower, member of the bank, or applicant for a loan are confidential and may not be disclosed by the bank or by its directors, officers, employees, or agents to a person other than the directors, officers, employees, or agents of the bank, except

(1) when required by a federal or state statute;

(2) under AS 44.81.270 ;

(3) under a search warrant issued under federal law or the law of this state;

(4) under a subpoena or court order issued in a civil action under federal law or the law of this state;

(5) under a subpoena or court order issued in connection with a proceeding before a federal grand jury or grand jury of this state;

(6) under a summons or subpoena issued by an agency or a department of the United States or this state, or an officer, employee, or agent of the agency or department;

(7) under a request by a financial institution, if the request is solely for the stated written purpose of determining the credit worthiness of a member or borrower as an applicant for credit, and if the information disclosed by the bank pertains only to the payment history of the member or borrower;

(8) under a request by a lender that has extended or is considering extending credit to the bank if the credit is or may be secured by the pledge of a loan by the bank;

(9) when disclosed to the attorney general of the United States or to a law enforcement agency of this state if the records may be relevant to a report or investigation of a possible violation of federal law or a law of this state.

(b) The records of the bank that are not subject to (a) of this section may be kept confidential by the bank, subject to the exceptions listed in (a)(1) - (5) of this section.

(c) Notwithstanding (a) - (b) of this section, a borrower, a member of the bank, or an applicant for a loan may authorize the bank in writing to disclose records provided to the bank by the borrower, member, or applicant.

(d) In this section,

(1) "member" includes past and present members;

(2) "records" means financial and other records, including information known to have been derived from the records, in any form, including original documents and copies.



Sec. 44.81.270. - Audits and examinations of bank.

(a) The legislative auditor may cause the bank to be audited in the manner and under the conditions established by AS 24.20.271 for audits performed by the legislative audit division. The legislative audit division has free access to all books and papers of the bank that relate to the business of the bank and books and papers kept by a director, officer, or employee relating to or upon which a record of the business of the bank is kept. The legislative audit division may summon witnesses and administer oaths or affirmations in the examination of directors, officers, or employees of the bank or another person in relation to the affairs, transactions, and conditions of the bank, and may require and compel the production of records, books, papers, contracts, or other documents by court order if not voluntarily produced. At the direction of the Legislative Budget and Audit Committee under AS 24.20.271 , the legislative auditor may conduct an audit of the bank.

(b) The legislative auditor and the auditor's employees may not disclose information acquired by them in the course of an audit of the bank concerning the particulars of the business or affairs of a borrower of the bank or another person, unless the information is required to be disclosed by law or under a court order.

(c) The bank shall be audited annually by independent outside auditors. The legislative auditor may confer with the outside auditors and review the work papers of the audit. The board shall engage the outside auditors, who shall be responsible to the board. The bank shall submit copies of each report of the outside auditors to the legislative auditor within 30 days of the report by the bank.

(d) [Repealed, Sec. 2 ch 27 SLA 2003].



Sec. 44.81.280. - Prohibition on disclosure. [Repealed, Sec. 27 ch 34 SLA 1996].

Repealed or Renumbered



Sec. 44.81.300. - Unclaimed distributions, redemptions, or payments.

The bank may revoke a distribution of net proceeds by the bank or a redemption of or payment based upon an allocation of proceeds or upon capital stock issued by the bank if the distribution, redemption, or payment remains unclaimed six years after the date authorized for payment, redemption, or retirement. The amount revoked may revert to an unallocated capital account of the bank if, at least six months before the declared date of revocation, the bank has mailed to the last known address of the person shown by the bank's records to be entitled to the amount a notice that the payment is available to the person; if the address is unknown, the bank shall publish the notice as provided by law for the publication of a summons. A distribution, redemption, or payment subject to this section is not subject to AS 34.45.110 - 34.45.780.



Sec. 44.81.350. - Definitions.

In this chapter,

(1) "bank" means the Alaska Commercial Fishing and Agriculture Bank;

(2) "commercial agriculture" includes commercially related activity in connection with producing, harvesting, processing, or marketing an agricultural, maricultural, or horticultural commodity, including the breeding, raising, shearing, feeding, caring for, training, and management of livestock, bees, poultry, shellfish, and fur-bearing animals and wildlife, and the planting, cultivating, caring for, harvesting, or processing of forest products on a sustained yield basis;

(3) "commission" means the Alaska Commercial Fisheries Entry Commission under AS 16.43.020 ;

(4) "member of the bank" includes

(A) a holder of a share of membership stock of the bank; or

(B) a patron of the bank with retained patronage earnings, or other form of capital ownership in the bank, of $2,500 or more to the patron's credit;

(5) "natural resources" includes water, coal or other minerals, oil or gas, and geothermal systems; in this paragraph,

(A) "coal" means all forms of coal, including lignite;

(B) "gas" includes all natural gas and all hydrocarbons produced at the wellhead that are not oil;

(C) "geothermal system" means a stratum, pool, reservoir, or other geologic formation containing geothermal resources;

(D) "oil" includes crude petroleum oil and other hydrocarbons regardless of gravity that are produced at the wellhead in liquid form and the liquid hydrocarbons known as distillate or condensate recovered or extracted from gas, other than gas produced in association with oil and commonly known as casinghead gas;

(E) "other minerals" means clay, stone, sand, gravel, metalliferous and non-metalliferous ores, and other solid materials or substances of commercial value excavated in solid form from natural deposits on or in the earth; "other minerals" does not include coal or minerals that occur naturally in liquid or gaseous forms;

(6) "permit" means a limited entry permit issued under AS 16.43;

(7) "resident farmer" means a person who is a resident of the state and who is engaged in commercial agriculture in the state;

(8) "resident fisher" means a person who is a resident of the state and who is engaged in commercial fishing in the state;

(9) "supplier" means a person whose main source of income is from providing goods or services that are directly related to commercial fishing or agriculture to individuals, corporations, partnerships, or joint ventures engaged in commercial fishing or agriculture;

(10) "tourism" means the provision or presentation of goods, supplies, equipment, food and food stuffs, accommodations, entertainment, cultural practices and attractions, natural resource access, or transportation for Alaska tourists;

(11) "water" has the meaning given in AS 46.15.260 .






Chapter 44.82. - ALASKA GAS PIPELINE FINANCING AUTHORITY



Chapter 44.83. - ALASKA ENERGY AUTHORITY

Article 01 - CREATION AND ORGANIZATION

Sec. 44.83.010. - Legislative finding and policy. [Repealed, Sec. 28 ch 18 SLA 1993].

Repealed or Renumbered



Sec. 44.83.020. - Creation of authority.

There is created the Alaska Energy Authority. The authority is a public corporation of the state in the Department of Commerce, Community, and Economic Development but with separate and independent legal existence.



Sec. 44.83.030. - Membership of the authority.

The directors of the Alaska Energy Authority are the members of the Alaska Industrial Development and Export Authority.



Sec. 44.83.040. - Officers; meetings; quorum.

(a) The chair and vice-chair of the Alaska Industrial Development and Export Authority shall serve as officers of the Alaska Energy Authority. The powers of the Alaska Energy Authority are vested in the directors, and three directors of the authority constitute a quorum. Action may be taken and motions and resolutions adopted by the Alaska Energy Authority at a meeting by the affirmative vote of a majority of the directors. The directors of the Alaska Energy Authority serve without compensation, but they shall receive the same travel pay and per diem as provided by law for board members under AS 39.20.180 .

(b) The board may meet and transact business by an electronic medium if

(1) public notice of the time and locations where the meeting will be held by an electronic medium has been given in the same manner as if the meeting were held in a single location;

(2) participants and members of the public in attendance can hear and have the same right to participate in the meeting as if the meeting were conducted in person; and

(3) copies of pertinent reference materials, statutes, regulations, and audio-visual materials are reasonably available to participants and to the public.

(c) A meeting by an electronic medium as provided in this section has the same legal effect as a meeting in person.

(d) A director of the authority may not vote on a resolution of the authority relating to a lease or contract to be entered into by the authority under this chapter if the director is a party to the lease or contract or has a direct ownership or equity interest in a firm, partnership, corporation, or association that is a party to the contract or lease. When abstaining from voting, the director must disclose the reason for the abstention. A director who is a member of an electric cooperative that is organized under or subject to AS 10.25 (Electric and Telephone Cooperative Act) may vote on a resolution relating to a contract or lease to which that cooperative is a party. The director shall disclose the cooperative membership at the time of voting. A resolution of the authority that is approved by a majority of the directors present who are not barred from voting under this subsection is a valid action of the authority for all purposes.



Sec. 44.83.045. - Qualifications, powers, and duties of officers and directors. [Repealed, Sec. 27 ch 18 SLA 1993].

Repealed or Renumbered



Sec. 44.83.050. - Staff. [Repealed, Sec. 23 ch 156 SLA 1978].

Repealed or Renumbered






Article 02 - PURPOSE AND POWERS

Sec. 44.83.070. - Purpose of the authority.

The purpose of the authority is to promote, develop, and advance the general prosperity and economic welfare of the people of the state by providing a means of financing and operating power projects and facilities that recover and use waste energy and by carrying out the powers and duties assigned to it under AS 42.45.



Sec. 44.83.080. - Powers of the authority.

In furtherance of its corporate purposes, the authority has the following powers in addition to its other powers:

(1) to sue and be sued;

(2) to have a seal and alter it at pleasure;

(3) to make and alter bylaws for its organization and internal management;

(4) to adopt regulations governing the exercise of its corporate powers;

(5) to improve, equip, operate, and maintain power projects and bulk fuel, waste energy, energy conservation, energy efficiency, and alternative energy facilities and equipment;

(6) to issue bonds to carry out any of its corporate purposes and powers, including the establishment or increase of reserves to secure or to pay the bonds or interest on them, and the payment of all other costs or expenses of the authority incident to and necessary or convenient to carry out its corporate purposes and powers;

(7) to sell, lease as lessor or lessee, exchange, donate, convey, or encumber in any manner by mortgage or by creation of any other security interest, real or personal property owned by it, or in which it has an interest, when, in the judgment of the authority, the action is in furtherance of its corporate purposes;

(8) to accept gifts, grants, or loans from, and enter into contracts or other transactions regarding them, with any person;

(9) to deposit or invest its funds, subject to agreements with bondholders;

(10) to enter into contracts with the United States or any person and, subject to the laws of the United States and subject to concurrence of the legislature, with a foreign country or its agencies, for the construction, financing, operation, and maintenance of all or any part of a power project or bulk fuel, waste energy, energy conservation, energy efficiency, or alternative energy facilities or equipment, either inside or outside the state, and for the sale or transmission of power from a project or any right to the capacity of it or for the security of any bonds of the authority issued or to be issued for the project;

(11) to enter into contracts with any person and with the United States, and, subject to the laws of the United States and subject to the concurrence of the legislature, with a foreign country or its agencies for the purchase, sale, exchange, transmission, or use of power from a project, or any right to the capacity of it;

(12) to apply to the appropriate agencies of the state, the United States, and a foreign country and any other proper agency for the permits, licenses, or approvals as may be necessary, to maintain and operate power projects in accordance with the licenses or permits, and to obtain, hold, and use the licenses and permits in the same manner as any other person or operating unit;

(13) to enter into contracts or agreements with respect to the exercise of any of its powers, and do all things necessary or convenient to carry out its corporate purposes and exercise the powers granted in this chapter;

(14) to recommend to the legislature

(A) the pledge of the credit of the state to guarantee repayment of all or any portion of revenue bonds issued to assist in construction of power projects;

(B) an appropriation from the general fund

(i) for debt service on bonds or other project purposes; or

(ii) to reduce the amount of debt financing for the project;

(15) to carry out the powers and duties assigned to it under AS 42.45;

(16) to make grants or loans to any person and enter into contracts or other transactions regarding the grants or loans.



Sec. 44.83.090. - Power contracts and the Regulatory Commission of Alaska.

(a) The authority shall, in addition to the other methods that it may find advantageous, provide a method by which municipal electric, rural electric, cooperative electric, or private electric utilities and regional electric authorities, or other persons authorized by law to engage in the distribution of electricity may secure a reasonable share of the power generated by a project, or any interest in a project, or for any right to the power and shall sell the power or cause the power to be sold at the lowest reasonable prices that cover the full cost of the electricity or services, including capital and operating costs, debt coverage as considered appropriate by the authority, and other charges that may be authorized by this chapter. Except for a contract or lease entered into under former AS 44.83.380 - 44.83.425, a contract or lease for the sale, transmission, and distribution of power generated by a project or any right to the capacity of it shall provide:

(1) for payment of all operating and maintenance expenses of a project and costs of renewals, replacements, and improvements of it;

(2) for interest on and amortization charges sufficient to retire bonds of the authority issued for the project and reserves for them, plus a debt service coverage factor as may be determined by the authority to be necessary for the marketability of its bonds;

(3) for monitoring of the project by the authority or its agents;

(4) for full and complete disclosure to the authority of all factors of costs in the transmission and distribution of power, so that rates to any persons may be fixed initially in the contract or lease and may be adjusted from time to time on the basis of true cost data;

(5) for periodic revisions of the service and rates to persons on the basis of accurate cost data obtained by the accounting methods and systems approved by the directors and in furtherance and effectuation of the policy declared in this chapter;

(6) for the cancellation and termination of a contract or lease upon violation of its terms by any person;

(7) for security for performance as the authority may consider practicable and advisable, including provisions assuring the continuance of the distribution and transmission of power generated by a project and the use of its facilities for these purposes; and

(8) other terms not inconsistent with the provisions and policy of this chapter as the authority may consider advisable.

(b) The authority is not subject to the jurisdiction of the Regulatory Commission of Alaska. Nothing in this chapter grants the authority jurisdiction over the services or rates of a public utility or diminishes or otherwise alters the jurisdiction of the Regulatory Commission of Alaska with respect to a public utility, including any right the commission may have to review and approve or disapprove contracts for the purchase of electricity by a public utility other than wholesale agreements and contracts described in AS 42.05.431(c)(1).



Sec. 44.83.092. - Authority for municipalities and utilities to enter into power sales contracts.

The authority and any municipality or public or private entity operating an electric utility, or a municipality or private entity and another municipality or private entity, may enter into a contract providing for or relating to the sale of electric power by the authority to the municipality or entity, or by the municipality or entity to another municipality or entity. The contract may provide

(1) that the amounts payable under the contract are operating expenses of the utility and are valid and binding obligations of the municipality or other entity payable from the gross revenues of the utility;

(2) for one or more appropriations of the amounts payable under the contract;

(3) for the municipality or other entity to assume the obligations of another contracting party in the event of a default by that party;

(4) that after completion of a project the municipality or other entity is obligated to make payments notwithstanding a suspension or reduction in the amount of the power supplied by the project; or

(5) that payments under the contract are not subject to reduction by offset or otherwise.






Article 03 - FINANCIAL PROVISIONS

Sec. 44.83.100. - Bonds of the authority.

(a) The authority may borrow money and may issue bonds, including but not limited to bonds on which the principal and interest are payable (1) exclusively from the income and receipts or other money derived from the project financed with the proceeds of the bonds; (2) exclusively from the income and receipts or other money derived from designated projects whether or not they are financed in whole or in part with the proceeds of the bonds; (3) from its income and receipts or other assets generally, or a designated part or parts of them; or (4) from one or more revenue-producing contracts including a contract providing for the security of the bonds made by the authority with any person. The authority may issue bonds to pay, fund, or refund the principal of, or interest or redemption premiums on, bonds issued by it, whether or not the bonds or interest to be funded or refunded have become due.

(b) Bonds shall be authorized by resolution of the authority, and shall be dated and shall mature as the resolution may provide, except that no bond may mature more than 50 years from the date of its issue. Bonds shall bear interest at the rates, be in the denominations, be in the form, either coupon or registered, carry the registration privileges, be executed in the manner, be payable in the medium of payment, at the places, and be subject to the terms of redemption which the resolution or a subsequent resolution may provide.

(c) All bonds, regardless of form or character, shall be negotiable instruments for all the purposes of AS 45.01 - AS 45.08, AS 45.12, AS 45.14, and AS 45.29 (Uniform Commercial Code).

(d) All bonds may be sold at public or private sale in the manner, for the price or prices, and at the time or times which the authority may determine.



Sec. 44.83.105. - Bonds for power projects under the energy program for Alaska. [Repealed, Sec. 28 ch 18 SLA 1993].

Repealed or Renumbered



Sec. 44.83.110. - Trust indentures and trust agreements.

(a) In the discretion of the authority, an issue of bonds may be secured by a trust indenture or trust agreement between the authority and a corporate trustee (which may be a trust company, bank, or national banking association, with corporate trust powers, located inside or outside the state) or by a secured loan agreement or other instrument or under a resolution giving powers to a corporate trustee by means of which the authority may

(1) make and enter into any and all the covenants and agreements with the trustee or the holders of the bonds that the authority may determine to be necessary or desirable, including, without limitation, covenants, provisions, limitations, and agreements as to

(A) the application, investment, deposit, use, and disposition of the proceeds of bonds of the authority or of money or other property of the authority or in which it has an interest;

(B) the fixing and collection of rentals, charges, fees, or other consideration for, and the other terms to be incorporated in, contracts with respect to a project or to generated power;

(C) the assignment by the authority of its rights in contracts with respect to a project or to generated power or in a mortgage or other security interest created with respect to a project or generated power to a trustee for the benefit of bondholders;

(D) the terms and conditions upon which additional bonds of the authority may be issued;

(E) the vesting in a trustee of rights, powers, duties, funds or property in trust for the benefit of bondholders, including, without limitation, the right to enforce payment, performance, and all other rights of the authority or of the bondholders, under a lease, power of contract, contract of sale, mortgage, security agreement, or trust agreement with respect to a project by injunction or other proceeding or by taking possession of by agent or otherwise and operating a project and collecting rents or other consideration and applying the same in accordance with the trust agreement;

(2) pledge, mortgage, or assign money, leases, agreements, property, or other rights or assets of the authority either presently in hand or to be received in the future, or both; and

(3) provide for any other matters of like or different character that in any way affect the security or protection of the bonds.

(b) Notwithstanding any other provisions of this chapter, the trust indenture, trust agreement, secured loan agreement, or other instrument or the resolution constituting a contract with bondholders shall contain a covenant by the authority that it will at all times maintain rates, fees, or charges sufficient to pay, and that a contract entered into by the authority for the sale, transmission, or distribution of power shall contain rates, fees, or charges sufficient to pay the costs of operation and maintenance of the project, the principal of and interest on bonds issued under the trust agreement as the same severally become due and payable, to provide for debt service coverage as considered necessary by the authority for the marketing of its bonds and to provide for renewals, replacements, and improvements of the project, and to maintain reserves required by the terms of the trust agreement. This subsection does not require a covenant that varies from a covenant entered into in accordance with the provisions of former AS 44.83.380 - 44.83.425.

(c) For the purpose of securing any one or more issues of its bonds, the authority may establish one or more special funds, called "capital reserve funds", and shall pay into those capital reserve funds the proceeds of the sale of its bonds and any other money that may be made available to the authority for the purposes of those funds from any other source. The funds shall be established only if the authority determines that the establishment would enhance the marketability of the bonds. All money held in a capital reserve fund, except as provided in this section, shall be used as required, solely for (1) the payment of the principal of, and interest on, bonds or of the sinking fund payments with respect to those bonds, (2) the purchase or redemption of bonds, or (3) the payment of a redemption premium required to be paid when those bonds are redeemed before maturity; however, money in a fund may not be withdrawn from it at any time in an amount that would reduce the amount of that fund to less than the capital reserve requirement set out in (2) of this subsection, except for the purpose of making, with respect to those bonds, payment, when due, of principal, interest, redemption premiums, and the sinking fund payments for the payment of which other money of the authority is not available. Income or interest earned by, or increment to, a capital reserve fund, due to the investment of the fund or any other amounts in it, may be transferred by the authority to other funds or accounts of the authority to the extent that the transfer does not reduce the amount of the capital reserve fund below the capital reserve fund requirement.

(d) If the authority decides to issue bonds secured by such a capital reserve fund, the bonds may not be issued if the amount in the capital reserve fund is less than such an amount as may be established by resolution of the authority (called the "capital reserve fund requirement"), unless the authority, at the time of issuance of the obligations, deposits in the capital reserve fund from the proceeds of the obligations to be issued or from other sources, an amount which, together with the amount then in the fund, will not be less than the capital reserve fund requirement.

(e) In computing the amount of a capital reserve fund for the purpose of this section, securities in which all or a portion of the funds are invested shall be valued by some reasonable method established by the authority by resolution. Valuation on a particular date shall include the amount of any interest earned or accrued to that date.

(f) The chairman of the authority shall annually, no later than January 2, make and deliver to the governor and the legislature a certificate stating the sum, if any, required to restore any capital reserve fund to the capital reserve fund requirement. The legislature may appropriate such a sum, and all sums appropriated during the then current fiscal year by the legislature for such restoration shall be deposited by the authority in the proper capital reserve fund. Nothing in this section creates a debt or liability of the state.

(g) When the authority has created and established a capital reserve fund, the commissioner of revenue may lend surplus money in the general fund to the authority for deposit in a capital reserve fund in an amount equal to the capital reserve fund requirement. The loans shall be made on such terms and conditions as may be agreed upon by the commissioner of revenue and the authority, including without limitation terms and conditions providing that the loans need not be repaid until the obligations of the authority secured and to be secured by the capital reserve fund are no longer outstanding.

(h) If the authority decides to covenant to issue or to issue bonds secured by a capital reserve fund, the bonds may not be issued until 10 days after the authority has mailed notification to the state bond committee and the Legislative Budget and Audit Committee by certified mail of its intention to establish a capital reserve fund to secure the bond issue. The notification shall include the amount of the capital reserve fund to be established, the amount of bonds proposed to be issued, and the total cost of the project for which the bonds are to be issued. The notification shall be accompanied by an estimate by the authority of the need to withdraw money from the capital reserve fund during the term of the bond issue, the amount that it may be necessary to withdraw, and the time at which withdrawals are estimated to be needed. The authority shall annually prepare a revised estimate, considering the same factors, and a statement of all withdrawals that have occurred from the date of issuance of the bonds to the end of the calendar year. The revised estimate and statement shall be submitted to the state bond committee and the Legislative Budget and Audit Committee by January 30 of the succeeding year.



Sec. 44.83.120. - Validity of pledge.

It is the intention of the legislature that a pledge made in respect of bonds is considered perfected and is valid and binding from the time the pledge is made; that the money or property so pledged and thereafter received by the authority shall immediately be subject to the lien of the pledge without physical delivery or further act; and that the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority irrespective of whether the parties have notice. Neither the resolution, trust agreement, nor any other instrument by which a pledge is created need be recorded or filed under the provisions of AS 45.01 - AS 45.08, AS 45.12, AS 45.14, and AS 45.29 (Uniform Commercial Code) to be perfected or to be valid, binding, or effective against the parties.



Sec. 44.83.130. - Nonliability on bonds.

(a) Neither the members of the authority nor a person executing the bonds is liable personally on the bonds or is subject to personal liability or accountability by reason of the issuance of the bonds.

(b) The bonds issued by the authority do not constitute an indebtedness or other liability of the state or of a political subdivision of the state, except the authority, but shall be payable solely from the income and receipts or other funds or property of the authority. The authority may not pledge the faith or credit of the state or of a political subdivision of the state, except the authority, to the payment of a bond and the issuance of a bond by the authority does not directly or indirectly or contingently obligate the state or a political subdivision of the state to apply money from, or levy or pledge any form of taxation whatever to the payment of the bond.



Sec. 44.83.140. - Pledge of the state.

The state pledges to and agrees with the holders of bonds issued under this chapter and with the federal agency which loans or contributes funds in respect to a project, that the state will not limit or alter the rights and powers vested in the authority by this chapter to fulfill the terms of a contract made by the authority with the holders or federal agency, or in any way impair the rights and remedies of the holders until the bonds, together with the interest on them with interest on unpaid installments of interest, and all costs and expenses in connection with an action or proceeding by or on behalf of the holders, are fully met and discharged. The authority is authorized to include this pledge and agreement of the state, insofar as it refers to holders of bonds of the authority, in a contract with the holders, and insofar as it relates to a federal agency, in a contract with the federal agency.



Sec. 44.83.150. - Tax exemption.

All property of the authority is public property devoted to an essential public and governmental function and purpose and is exempt from all taxes of the state or a political subdivision of the state; however, the authority may make payments in place of taxes in amounts equal to the real and personal property taxes that would be assessed on its real and personal property by each political subdivision in which its property is located to the same extent as if that property were private property and the authority were a non-public corporation. All bonds issued under this chapter are issued by a body corporate and public of this state and for an essential public and governmental purpose and the bonds and the interest and income on and from the bonds and all income of the authority are exempt from taxation except for transfer, inheritance, and estate taxes.



Sec. 44.83.160. - Bonds legal investments for fiduciaries.

The bonds of the authority are securities in which all public officers and bodies of the state and all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on any insurance business, all banks, bankers, trust companies, savings banks, savings associations, including savings and loan associations and building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds including capital in their control or belonging to them. Notwithstanding any other provisions of law, the bonds of the authority are also securities that may be deposited with and may be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized.



Sec. 44.83.162. - 44.83.165. - Power cost equalization. [Repealed, Sec. 28 ch 18 SLA 1993. For present law, see AS 42.45.100 - 42.45.190].

Repealed or Renumbered



Sec. 44.83.170. - Power project fund. [Repealed, Sec. 28 ch 18 SLA 1993. For present law, see AS 42.45.010 ].

Repealed or Renumbered



Sec. 44.83.177. - 44.83.185. - Reconnaissance and feasibility studies. [Repealed, Sec. 28 ch 18 SLA 1993].

Repealed or Renumbered



Sec. 44.83.186. - Final cost estimate and reauthorization by the legislature. [Repealed, Sec. 27 ch 89 SLA 1983].

Repealed or Renumbered



Sec. 44.83.187. - 44.83.189. - Applicability of sections; project construction. [Repealed, Sec. 28 ch 18 SLA 1993].

Repealed or Renumbered



Sec. 44.83.190. - 44.83.240. - [Renumbered as AS 44.83.900 - 44.83.995].

Repealed or Renumbered



Sec. 44.83.300. - 44.83.360. - Susitna River hydroelectric project. [Repealed, Sec. 28 ch 18 SLA 1993].

Repealed or Renumbered



Sec. 44.83.361. - , 44.83.363. Rural electrification revolving loan fund. [Repealed, Sec. 28 ch 18 SLA 1993].

Repealed or Renumbered



Sec. 44.83.370. - Electrical service extension fund established. [Repealed, Sec. 28 ch 18 SLA 1993].

Repealed or Renumbered






Article 04 - POWER PROJECTS

Sec. 44.83.380. - Program established. [Repealed, Sec. 28 ch 18 SLA 1993].

Repealed or Renumbered



Sec. 44.83.382. - Power development fund established.

(a) A power development fund is established in the Alaska Energy Authority to carry out the purposes of former AS 44.83.380 - 44.83.425.

(b) The fund includes money appropriated to it by the legislature.



Sec. 44.83.384. - Use of fund balance.

(a) The fund may be used by the authority to provide money for

(1) the defeasance of bonds, or the payment of debt service on loans for or on an issue of bonds sold in connection with a power project constructed or acquired before August 11, 1993;

(2) the cost of operating and maintaining power projects constructed or acquired before August 11, 1993; and

(3) debt service on power projects constructed or acquired before August 11, 1993.

(b) [Repealed Sec. 28 ch 18 SLA 1993].

(c) [Repealed, Sec. 28 ch 18 SLA 1993].



Sec. 44.83.386. - Investment of fund.

The authority shall invest the money in the fund in the manner provided in AS 37.10.070 , 37.10.071, and 37.10.075. The authority may withdraw money from the fund only after costs have been incurred or amounts in the fund have been otherwise obligated under contracts for the acquisition and construction of a project.



Sec. 44.83.388. - Allotment to projects.

(a) The authority shall maintain records of power project allocations from the fund for each power project

(1) approved in accordance with former AS 44.83.185 ; and

(2) for which an allocation is made from an appropriation made by the legislature without specifying an appropriation to a project.

(b) Income earned from investment of money appropriated to the fund shall be deposited in the general fund and may be appropriated to the fund by the legislature.



Sec. 44.83.390. - , 44.83.392. Reappropriation of fund balance; lapse of excess appropriations. [Repealed, Sec. 28 ch 18 SLA 1993].

Repealed or Renumbered



Sec. 44.83.394. - Revenue requirements. [Repealed, Sec. 27 ch 89 SLA 1983].

Repealed or Renumbered



Sec. 44.83.396. - Operation of power project.

(a) A power project that was acquired or constructed as part of the former energy program for Alaska is owned, and shall be administered, by the authority.

(b) When a power project has been acquired or constructed by the authority, the project may be operated for the authority under a contract or lease entered into by a qualified utility and the authority.

(c) The authority shall enter into a contract or lease under reasonable terms and conditions to permit the applicant utility to operate the power project when the applicant utility is the only wholesale power customer to be served directly by the power project unless the authority determines a utility making application for a contract or lease to operate a power project is not a qualified utility or is not capable of operating that power project efficiently and in a manner that is consistent with national standards for the industry and with agreements with bondholders.

(d) The authority shall adopt regulations to determine the manner of selecting a qualified utility to operate a power project under a contract or lease when there is more than one wholesale power customer to be served directly by the power project.

(e) When the authority permits a power project to be operated by a qualified utility under a contract or lease, the authority shall

(1) review and approve the annual budget for the operation and maintenance of the power project; and

(2) assure that the project is being operated efficiently and in a manner that is consistent with national standards for the industry and agreements with bondholders.



Sec. 44.83.398. - Sale of power from power project. [Repealed, Sec. 13 ch 60 SLA 2000].

Repealed or Renumbered



Sec. 44.83.400. - Energy conservation. [Repealed, Sec. 28 ch 18 SLA 1993].

Repealed or Renumbered



Sec. 44.83.410. - Appropriation for Railbelt energy development. [Repealed, Sec. 317 ch 171 SLA 1984].

Repealed or Renumbered



Sec. 44.83.420. - Continuing appropriation for Bradley Lake hydroelectric project. [Repealed, Sec. 318 ch 171 SLA 1984].

Repealed or Renumbered



Sec. 44.83.425. - Definitions.

In AS 44.83.382 - 44.83.425,

(1) "debt service" means the amounts covenanted with respect to, or pledged to pay, bonds under a trust agreement securing bonds;

(2) "fund" means the power development fund established by AS 44.83.382;

(3) "qualified utility" means an electric utility or an electric operating entity established as an instrumentality of two or more electric utilities certified under AS 42.05 to serve all or part of a market area that is served or will be served by the power project, that the authority determines is capable of operating and maintaining the power project.






Article 05 - POWER DEVELOPMENT REVOLVING LOAN FUND

Sec. 44.83.500. - Creation of fund. [Repealed, Sec. 28 ch 18 SLA 1993].

Repealed or Renumbered



Sec. 44.83.510. - Powers and duties of authority in administering the fund.

(a) Repayment of a loan from the former power development revolving loan fund must be made with the proceeds from the sale of power from projects in the former energy program for Alaska.

(b) [Repealed, Sec. 28 ch 18 SLA 1993].



Sec. 44.83.520. - Loan terms. [Repealed, Sec. 28 ch 18 SLA 1993].

Repealed or Renumbered



Sec. 44.83.525. - Rate reopeners. [Repealed, Sec. 13 ch 60 SLA 2000].

Repealed or Renumbered



Sec. 44.83.530. - Definitions.

In AS 44.83.500 - 44.83.530,

(1) "fund" means the former power development revolving loan fund; and

(2) "power project" means a project acquired or constructed under the former energy program for Alaska, AS 44.83.380 - 44.83.425.



Sec. 44.83.600. - 44.83.650. - Bulk fuel revolving loan fund. [Repealed, Sec. 28 ch 18 SLA 1993. For present law, see AS 42.45.250].

Repealed or Renumbered






Article 06 - MISCELLANEOUS AND GENERAL PROVISIONS

Sec. 44.83.900. - Annual audit.

The authority shall have its financial records audited annually by a certified public accountant. The legislative auditor may prescribe the form and content of the financial records of the authority and shall have access to these records at any time.



Sec. 44.83.910. - Limitations on issuance of bonds by the authority.

The authority may not issue bonds except after 60 days notification of its intent to issue bonds is given to the governor and to the legislature, if the legislature is in session, or to the Legislative Budget and Audit Committee, if the legislature is not in session.



Sec. 44.83.920. - Insurance requirements in construction contracts.

In requesting bids and awarding construction contracts under this chapter the authority may not require a contractor to obtain workers' compensation, general liability, or other required insurance from a particular insurer, agent, or broker and may not agree to provide insurance to a contractor who is awarded a construction contract.



Sec. 44.83.930. - Operation of projects.

(a) When a project is operated by the authority, the authority shall enter into one or more contracts for the sale of electrical power, energy, transmission capacity, or service from the project. Unless the contract is entered into under former AS 44.83.380 - 44.83.425, a contract entered into under this section must meet all requirements of AS 44.83.090 .

(b) [Repealed, Sec. 27 ch 89 SLA 1983].

(c) [Repealed, Sec. 92 ch 36 SLA 1990].



Sec. 44.83.940. - Annual report.

Before March 1 of each year, the authority shall submit to the governor a comprehensive report describing operations, income and expenditures for the preceding 12-month period. The authority shall notify the legislature that the report is available.



Sec. 44.83.950. - Appropriations and reports.

(a) Notwithstanding any other provision in this chapter, the authority is subject to the provisions of AS 37.07 (Executive Budget Act).

(b) The authority shall, by the 15th day of each regular legislative session, prepare a report detailing project status, original costs, and projected costs, particularly highlighting any costs in excess of the original cost estimates submitted for each project when that project was originally approved by the legislature. The authority shall notify the legislature that the report is available.



Sec. 44.83.960. - Long-term energy plan. [Repealed, Sec. 16 ch 134 SLA 1990].

Repealed or Renumbered



Sec. 44.83.970. - Public records; open meetings.

The provisions of AS 40.25.110 - 40.25.120 and AS 44.62.310 - 44.62.312 apply to the authority. The authority shall publish a proposed agenda of its meetings and afford the public an opportunity to be heard in accordance with AS 44.62.312 .



Sec. 44.83.990. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "authority" means the Alaska Energy Authority established by this chapter;

(2) "bonds" means bonds, notes, or other obligations of the authority issued under this chapter;

(3) "feasibility study"

(A) means a study conducted for the purpose of establishing the economic and environmental practicality of completing a proposed power project under former AS 44.83.181 ;

(B) includes engineering and design work to meet the requirements for submission of a license application for a proposed new project to the Federal Energy Regulatory Commission;

(4) "person" includes a public agency in addition to the entities set out in AS 01.10.060 (a)(8);

(5) "power" includes any and all electrical energy generated, distributed, bought, or sold for purposes of lighting, heating, power, and every other useful purpose;

(6) "power project" or "project" means a plant, works, system, or facility, together with related or necessary facilities and appurtenances, including a divided or undivided interest in or a right to the capacity of a power project or project, that is used or is useful for the purpose of

(A) electrical or thermal energy production other than nuclear energy production;

(B) waste energy utilization and energy conservation; or

(C) transmission, purchase, sale, exchange, and interchange of electrical or thermal energy, including district heating or interties;

(7) "public agency" means any city or other municipal corporation, political subdivision, governmental unit, or public corporation created by or under the laws of this state or of another state of the United States, and any state or the United States, and any person, board, or other body declared by the laws of any state or the United States to be a department, agency, or instrumentality of them.



Sec. 44.83.995. - Short title.

This chapter may be cited as the Alaska Energy Authority Act.









Chapter 44.85. - ALASKA MUNICIPAL BOND BANK AUTHORITY

Sec. 44.85.005. - Legislative findings.

The legislature finds that

(1) the rapid growth of municipalities in the state and the incorporation of new municipalities has created a demand for capital improvements that can only be met by these municipalities borrowing money through the issuance of bonds or notes;

(2) many of these municipalities, although creditworthy, either have not issued bonds or notes or have little outstanding debt;

(3) the cost of borrowed money to these municipalities is or may be unnecessarily high due to lack of investor familiarity with the municipalities;

(4) other municipalities in the state pay unnecessarily high borrowing costs because of the distance of the state from capital markets or may find borrowing difficult or impossible because of temporary economic dislocation due to loss of employment or prospective loss of employment.



Sec. 44.85.010. - Legislative policy.

(a) It is the policy of the state

(1) to foster and promote by all reasonable means the provision of adequate capital markets and facilities for borrowing money by municipalities in the state to finance capital improvements or for other authorized purposes, to assist these municipalities in fulfilling their capital needs and requirements by use of borrowed money within statutory interest rate or cost of borrowing limitations, to the greatest extent possible to reduce costs of borrowed money to taxpayers and residents of the state, and equally to encourage continued investor interest in the purchase of bonds or notes of municipalities as sound and preferred securities for investment;

(2) to encourage municipalities to continue their independent undertakings and financing of capital improvements and other authorized purposes and to assist them by making capital funds available at reduced interest costs for orderly financing of capital improvements and other purposes especially during periods of restricted credit or money supply, particularly for those municipalities not otherwise able to borrow for capital needs;

(3) to assist municipalities to provide for adequate insurance coverage by authorizing the Alaska Municipal Bond Bank Authority to issue negotiable or nonnegotiable revenue bonds, notes, or certificates of participation either directly or through an entity it may create for the purpose of providing a self-insurance program for municipalities or municipal joint insurance arrangements organized under AS 21.76.

(b) The legislature further declares that

(1) the exercise of the powers of the state in the interest of its municipalities is required to further and implement the policies declared in (a) of this section by authorizing the creation of a state bond bank authority as a body corporate and politic that will have full powers to borrow money and to issue its bonds and notes to make capital funds available for borrowing by municipalities and by granting broad powers to the bond bank authority to carry out the declared policies, which are in the public interest of the state and its taxpayers and residents;

(2) state funds should be applied or authorized to be paid to a state bond bank authority only to provide adequate assurance and security to the holders of the bonds or notes of the bond bank authority;

(3) the bond bank authority should conduct its operations to provide the lowest rates in terms of borrowing to municipalities as is consistent with a self-supporting operation with no expectation of subsidization with state funds; the legislature does not intend that the bond bank authority be utilized as a means to finance municipalities beyond their capability to meet repayment schedules and debt service requirements of bonds or notes.



Sec. 44.85.020. - Municipal Bond Bank Authority.

There is created the Alaska Municipal Bond Bank Authority. The authority is a public corporation of the state. The corporation is an instrumentality of the state within the Department of Revenue but has a legal existence independent of and separate from the state and has continuing succession until its existence is terminated by law. The exercise by the authority of the powers conferred by this chapter is considered an essential governmental function of the state.



Sec. 44.85.030. - Membership and vacancies.

The bond bank authority consists of the following five directors: the commissioner of revenue, the commissioner of commerce, community, and economic development, who shall each be a director ex officio with voting privileges, and three directors appointed by the governor. The appointment of each director other than the commissioner of revenue and the commissioner of commerce, community, and economic development is subject to confirmation by the legislature. The three directors appointed by the governor serve at the governor's pleasure for four-year terms. They must be residents of the state and qualified voters at the time of appointment and shall comply with the requirements of AS 39.50 (public official financial disclosure). Each director shall hold office for the term of appointment and until a successor has been appointed and qualified. A director is eligible for reappointment. A vacancy in a directorship occurring other than by expiration of term shall be filled in the same manner as the original appointment but for the unexpired term only. Each director before entering upon the duties of office shall take and subscribe to an oath to perform the duties faithfully, impartially, and justly to the best of the director's ability. A record of the oath shall be filed in the office of the governor.



Sec. 44.85.040. - Officers, quorum, and meetings.

(a) The directors shall elect one of their number as chairman. The directors shall elect a secretary and a treasurer who need not be directors, and the same person may be elected to serve both as secretary and treasurer. The powers of the bond bank authority are vested in the directors, and three directors of the bond bank authority constitute a quorum. Action may be taken and motions and resolutions adopted by the bond bank authority at any meeting by the affirmative vote of at least three directors. A vacancy in the directorship of the bond bank authority does not impair the right of a quorum to exercise all the powers and perform all the duties of the bond bank authority.

(b) The bond bank authority may meet and transact business by an electronic medium if (1) public notice of the time and locations where the meeting will be held by an electronic medium has been given in the same manner as if the meeting were held in a single location; (2) participants and members of the public in attendance can hear and have the same right to participate in the meeting as if the meeting were conducted in person; and (3) copies of pertinent reference materials, statutes, regulations, and audio-visual materials are reasonably available to participants and to the public. A meeting by an electronic medium as provided in this subsection has the same legal effect as a meeting in person.



Sec. 44.85.050. - Bonding of members.

Before the issuance of bonds or notes under this chapter, each director shall execute a surety bond in the penal sum of $25,000 and the treasurer shall execute a surety bond in the penal sum of $50,000. Each surety bond shall be conditioned upon the faithful performance of the duties of the office of the director or treasurer, to be executed by a surety company authorized to transact business in the state as surety and filed in the office of the lieutenant governor. After issuance of bonds or notes by the bond bank authority each director shall maintain the surety bond in force. All costs of the surety bonds shall be borne by the bond bank authority.



Sec. 44.85.060. - Compensation and expenses.

The directors of the bond bank authority shall serve without compensation, but the bond bank authority shall reimburse its directors for actual expenses necessarily incurred in the discharge of their duties. Notwithstanding any other law, an officer or employee of the state need not forfeit office or employment or any benefits by reason of acceptance of appointment to the office of director of the bond bank authority.



Sec. 44.85.070. - Staff.

The bond bank authority shall employ an executive secretary who may with the approval of the bond bank authority select and employ additional staff as necessary. Employees and agents of the bond bank authority other than legal counsel and the executive secretary are in the classified service under AS 39.25. In addition to its staff of regular employees, the bond bank authority may contract for and engage the services of the bond counsel, consultants, experts, and financial advisors the bond bank authority considers necessary for the purpose of developing information, or conducting studies, investigations, hearings, or other proceedings.



Sec. 44.85.080. - Powers of bond bank authority.

The bond bank authority may

(1) sue and be sued;

(2) adopt and alter an official seal;

(3) make and enforce bylaws and regulations for the conduct of its business and for the use of its services and facilities;

(4) maintain an office at any place in the state;

(5) acquire, hold, use, and dispose of its income, revenues, funds, and money;

(6) acquire, rent, lease, hold, use, and dispose of other personal property for its purposes;

(7) subject to AS 44.85.100 (b), borrow money and issue its negotiable bonds or notes and provide for and secure their payment, provide for the rights of their holders and purchase, hold and dispose of any of its bonds or notes;

(8) fix and revise from time to time and charge and collect fees and charges for the use of its services or facilities;

(9) accept gifts or grants from the United States, or from any governmental unit or person, firm, or corporation, carry out the terms or provisions or make agreements with respect to the gifts or grants, and do all things necessary, useful, desirable, or convenient in connection with procuring, accepting, or disposing of the gifts or grants;

(10) do anything authorized by this chapter, through its officers, agents, or employees or by contracts with a person;

(11) make, enter into, and enforce all contracts necessary, convenient, or desirable for the purposes of the bond bank authority or pertaining to a loan to a political subdivision, a purchase or sale of municipal bonds or other investments, or the performance of its duties and execution of any of its powers under this chapter;

(12) purchase or hold municipal bonds at prices and in a manner the bond bank authority considers advisable, and sell municipal bonds acquired or held by it at prices without relation to cost and in a manner the bond bank authority considers advisable;

(13) invest funds or money of the bond bank authority not required at the time of investment for loan to political subdivisions for the purchase of municipal bonds, in the same manner as permitted for investment of funds belonging to the state, except as otherwise provided in this chapter;

(14) prescribe the form of application or procedure required of a political subdivision for a loan or purchase of its municipal bonds, fix the terms and conditions of the loan or purchase, and enter into agreements with political subdivisions with respect to loans or purchases;

(15) render services to a political subdivision in connection with a public or private sale of its municipal bonds, including advisory and other services, and charge for services rendered;

(16) charge for its costs and services in review or consideration of a proposed loan to a political subdivision or purchase by the bond bank authority of municipal bonds of the political subdivision, whether or not the loan is made or the municipal bonds purchased;

(17) fix and establish terms and provisions with respect to a purchase of municipal bonds by the bond bank authority, including date and maturities of the bonds, provisions as to redemption or payment before maturity, and any other matters which in connection with the purchase are necessary, desirable, or advisable in the judgment of the bond bank authority;

(18) procure insurance against any losses in connection with its property, operations, or assets in amounts and from insurers as it considers desirable;

(19) to the extent permitted under its contracts with the holders of bonds or notes of the bond bank authority, consent to modification of the rate of interest, time and payment of installment of principal or interest, security or any other term of a bond or note, contract or agreement of any kind to which the bond bank authority is a party;

(20) by regulation, create a new entity for the purpose of issuing negotiable or nonnegotiable revenue bonds, notes, or certificates of participation to finance a self-insurance program for municipalities or municipal joint insurance arrangements organized under AS 21.76; the powers, duties, and membership of the new entity shall be limited to the powers, duties, and membership of the authority and stated in the regulation; the new entity shall be a public corporation and an instrumentality of the state with the same legal existence and continuing succession as the bond bank authority; and

(21) do all acts and things necessary, convenient, or desirable to carry out the powers expressly granted or necessarily implied in this chapter.



Sec. 44.85.090. - Limitations.

Under this chapter the bond bank authority may not

(1) make loans of money to a person, firm, or corporation other than a municipality or purchase securities issued by a person, other than a municipality except for investment as provided in this chapter;

(2) emit bills of credit, accept deposits of money for time or demand deposit, administer trusts, or engage in any form or manner in, or in the conduct of, a private or commercial banking business, or act as a savings bank or savings and loan association;

(3) be or constitute a bank or trust company within the jurisdiction or under the control of a regulatory or supervisory board or department of the state, or the Comptroller of the Currency of the United States, or the Department of the Treasury, or Federal Reserve Board of the United States; or

(4) be or constitute a bank, banker, or dealer in securities within the meaning of or subject to the provisions of securities, securities exchange, or securities dealers law, of the United States or of this state or of another state.



Sec. 44.85.095. - Regulations.

The bond bank authority shall adopt regulations, in accordance with AS 44.62 (Administrative Procedure Act), to implement this chapter.



Sec. 44.85.100. - Annual report and audit.

(a) Before October 1 of each year the bond bank authority shall make a report of its activities for the preceding fiscal year to the governor and notify the legislature that the report is available. The report shall set out a complete operating and financial statement covering its operations during the year. The bond bank authority must have an audit of its books and accounts made at least once in each year by certified public accountants and the cost of the audit shall be considered an expense of the bond bank authority and a copy of the audit shall be filed with the commissioner of revenue and the legislature.

(b) The bond bank authority shall include in the report required by (a) of this section an estimate of the amount of revenue bonds of the bond bank authority to be issued during the fiscal year following the fiscal year in which the report is submitted. The bond bank authority may not issue revenue bonds, other than refunding bonds, in excess of $75,000,000 during any fiscal year beginning after June 30, 1981, unless the legislature, by law, approves the estimate required by this subsection for that fiscal year.



Sec. 44.85.110. - Annual budget.

The bond bank authority shall prepare and submit an annual budget under AS 37.07 (Executive Budget Act).



Sec. 44.85.120. - Care and custody of bonds.

The bond bank authority, in accordance with AS 36.30 (State Procurement Code), may enter into agreements or contracts with a bank, trust company, banking or financial institution inside or outside the state as may be necessary, desirable, or convenient, in the opinion of the bond bank authority, for rendering services in connection with the care, custody, or safekeeping of municipal bonds or other investments held or owned by the bond bank authority, for rendering services in connection with the payment or collection of amounts payable as to principal or interest, and for rendering services in connection with the delivery to the bond bank authority of municipal bonds or other investments purchased by it or sold by it, and to pay the cost of those services. The bond bank authority may also, in connection with any of the services to be rendered by a bank, trust company, or banking or financial institution as to the custody and safekeeping of its municipal bonds or investments, require security in the form of collateral bonds, surety agreements, or security agreements in such form and amount as, in the opinion of the bond bank authority, is necessary or desirable.



Sec. 44.85.130. - Effect of obligations.

(a) Bonds and notes issued under this chapter are not a debt or liability of the state and do not create or constitute an indebtedness, liability, or obligation of the state, nor do they constitute a pledge of the faith and credit of the state. All bonds and notes issued under this chapter, unless funded or refunded by bonds or notes of the bond bank authority, are general obligations of the authority to which the full faith and credit of the authority are pledged to the payments of them, except to the extent provided by the resolution authorizing the issuance of them. Each bond and note must contain on its face a statement to the effect that the bond bank authority is obligated to pay the principal and interest on the instrument only from revenues or funds of the bond bank authority and that the state is not obligated to pay the principal or interest and that neither the faith and credit nor the taxing power of the state is pledged to the payment of the principal of or the interest on the bond or note.

(b) The state pledges to and agrees with the holders of the bonds or notes issued under this chapter that the state will not limit or restrict the rights vested in the bond bank authority to purchase, acquire, hold, sell, or dispose of municipal bonds or other investments or to make loans to political subdivisions or to establish and collect fees or other charges convenient or necessary to produce sufficient revenues to meet the expenses of operation of the bond bank authority and to fulfill the terms of any agreement made with the holders of its bonds or notes or in any way impair the rights or remedies of the holders of the bonds or notes until the bonds or notes, together with the interest on the bonds or notes, and interest on unpaid installments of interest, and all costs and expenses in connection with an action or proceeding by or on behalf of the holders, are fully met, paid and discharged.



Sec. 44.85.140. - Negotiability of bonds or notes.

Notwithstanding other provisions of law, a bond or note issued under this chapter is fully negotiable for all purposes of AS 45.01 - AS 45.08, AS 45.12, AS 45.14, and AS 45.29 (Uniform Commercial Code), and a holder or owner of a bond or note, or of a coupon appurtenant to it, by accepting the bond, note, or coupon is conclusively considered to have agreed that the bond, note, or coupon is fully negotiable for all purposes of AS 45.01 - AS 45.08, AS 45.12, AS 45.14, and AS 45.29.



Sec. 44.85.150. - Bonds or notes as legal investments.

Notwithstanding the restrictions of any other law, all banks, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees, and other fiduciaries, may legally invest sinking funds, money, or other funds belonging to them or within their control in bonds or notes issued under this chapter.



Sec. 44.85.160. - Tax exemption.

All property of the bond bank authority is public property devoted to an essential public and governmental function and purpose and is exempt from all taxes and special assessments of the state or a political subdivision of the state. All bonds or notes issued under this chapter are issued by a body corporate and public of this state and for an essential public and governmental purpose and the bonds and notes, and the interest and income on and from the bonds and notes, and all fees, charges, funds, revenues, income, and other money pledged or available to pay or secure the payment of the bonds or notes, or interest on the bonds or notes, are exempt from taxation except for transfer, inheritance, and estate taxes.



Sec. 44.85.170. - Loans to political subdivisions and joint insurance arrangements.

(a) The bond bank authority, to carry out the purposes and policies of this chapter, may lend money to municipalities through the purchase by the bond bank authority of municipal bonds of municipalities and if the purpose of the loan is to provide financing for a municipal self-insurance program and the loan meets the credit standards of the bond bank authority, may lend money to municipalities, or municipal joint insurance arrangements organized under AS 21.76. Notwithstanding a home rule charter provision requiring public sale by a municipality of its municipal bonds, a municipality may sell its municipal bonds to the bond bank authority at a negotiated, private sale. The bond bank authority, for this purpose, may issue its bonds and notes payable solely from the revenues or funds available to the bond bank authority for such payment and may otherwise assist municipalities as provided in this chapter.

(b) Notwithstanding any other provision of law, to the extent that any department or agency of the state is the custodian of money payable to a municipality, at any time after written notice to the department or agency head from the bond bank authority that the municipality is in default on the payment of principal or interest on municipal bonds then held or owned by the bond bank authority, or amounts due under an agreement between the bond bank authority and a municipality or a municipal joint insurance arrangement organized under AS 21.76, the department or agency shall withhold the payment of that money from that municipality and pay over the money to the bond bank authority for the purpose of paying principal of and interest on the bonds or debt. The notice shall be given in each instance of default.



Sec. 44.85.180. - Issuance of bonds and notes.

(a) Subject to AS 44.85.100 (b), the bond bank authority may issue its bonds or notes in principal amounts that it considers necessary to provide funds for any purposes under this chapter, including

(1) the purchase of municipal bonds;

(2) the making of loans through the purchase of municipal bonds, notes, or certificates of participation secured by an agreement between the bond bank authority and a municipality or a municipal joint insurance arrangement organized under AS 21.76;

(3) the payment, funding, or refunding of the principal of, or interest or redemption premiums on, bonds or notes issued by it whether the bonds or notes or interest to be funded or refunded have or have not become due;

(4) the establishment or increase of reserves to secure or to pay bonds or notes or interest on bonds or notes and all other costs or expenses of the bond bank authority incident to and necessary or convenient to carry out its corporate purposes and powers.

(b) Except as otherwise provided in this chapter or by the bond bank authority, every issue of bonds or notes shall be general obligations payable out of the revenues or funds of the bond bank authority, subject only to agreements with the holders of particular bonds or notes pledging a particular revenue or fund. Bonds or notes may be additionally secured by a pledge of a grant or contributions from the United States or the state or a political subdivision or a person, firm, or corporation, or a pledge of income or revenues, funds or money of the bond bank authority from any source whatsoever.

(c) Notwithstanding the provisions of (a) and (b) of this section, the total amount of bond bank authority bonds and notes outstanding at any one time, except bonds or notes issued to fund or refund bonds or notes, may not exceed $500,000,000.

(d) In deciding to purchase municipal bonds of a municipality, the bond bank authority shall give preference to the municipalities referred to in AS 44.85.005 . In addition, the following, listed in order of preference, are preferred purposes of the municipal bonds that may be considered by the bond bank authority for purchase: schools, waste water treatment facilities, fire protection and public safety facilities, public health facilities, and public transportation facilities.



Sec. 44.85.190. - Form of issuance.

Bonds or notes of the bond bank authority shall be authorized by resolution of the bond bank authority and may be issued in one or more series and shall bear the date, mature at the time, bear interest at the rate of interest each year or within a maximum rate, be in the denomination, be in the form, either coupon or registered, carry the conversion or registration privileges, have the rank or priority, be executed in the manner, be payable from the sources in the medium of payment at the place inside or outside the state, and be subject to the terms of redemption, with or without premium, as the resolution of the bond bank authority provides.



Sec. 44.85.200. - Sale price.

Bonds or notes of the bond bank authority may be sold at public or private sale at the price the bond bank authority determines.



Sec. 44.85.210. - Payment or refunding of notes.

The bond bank authority may from time to time issue its notes under this chapter and pay and retire or fund or refund the notes from proceeds of bonds or of other notes, or from other funds or money of the bond bank authority available for that purpose in accordance with a contract between the bond bank authority and the holders of the notes.



Sec. 44.85.220. - Terms of agreement with the bondholder or noteholder.

In a resolution of the bond bank authority authorizing or relating to the issuance of bonds or notes, the bond bank authority, in order to secure the payment of the bonds or notes and in addition to its other powers, may covenant and contract with the holders of the bonds or notes

(1) to pledge to a payment or purpose all or a part of its revenues to which its right then exists or may thereafter come into existence, and the money derived from the revenues, and the proceeds of any bonds or notes;

(2) to covenant against pledging all or a part of its revenues, or against permitting or suffering a lien on those revenues or its property;

(3) to covenant as to the use and disposition of payments of principal or interest received by the bond bank authority on municipal bonds or other investments held by the bond bank authority;

(4) to covenant as to establishment of reserves or sinking funds, the making of provision for them, and the regulation and disposition of the reserves or sinking funds;

(5) to covenant with respect to or against limitations on a right to sell or otherwise dispose of property of any kind;

(6) to covenant as to bonds or notes to be issued, and their limitations, terms, and conditions, and as to their custody, and as to the application and disposition of the proceeds of the bonds and notes;

(7) to covenant as to issuance of additional bonds or notes or as to limitations on the issuance of additional bonds or notes and on the incurring of other debts by it;

(8) to covenant as to the payment of the principal of or interest on the bonds or notes, as to the sources and methods of payment, as to the rank or priority of bonds or notes with respect to a lien or security, or as to the acceleration of the maturity of any bonds or notes;

(9) to provide for the replacement of lost, stolen, destroyed, or mutilated bonds or notes;

(10) to covenant against extending the time for the payment of bonds or notes or interest on the bonds or notes;

(11) to covenant as to the redemption of bonds or notes and privileges of their exchange for other bonds or notes of the bond bank authority;

(12) to covenant as to charges to be established and charged, the amount to be raised each year or other period of time by charges or other revenues, and as to the use and disposition to be made of the charges or other revenues;

(13) to covenant to create or authorize the creation of special funds or money to be held in pledge or otherwise for operating expenses, payment or redemption of bonds or notes, reserves or other purposes and as to the use and disposition of the money held in those funds;

(14) to establish the procedure, if any, by which the terms of a contract or covenant with or for the benefit of the holders of bonds or notes may be amended or abrogated, the amount of bonds or notes the holders of which must consent to amendment or abrogation, and the manner in which the consent may be given;

(15) to covenant as to the custody of any of its property or investments, their safekeeping and insurance, and the use and disposition of insurance money;

(16) to covenant as to the time or manner of enforcement or restraint from enforcement of any rights of the bond bank authority arising by reason of or with respect to nonpayment of the principal or interest of a municipal bond;

(17) to provide for the rights and liabilities, powers and duties arising upon the breach of any covenant, condition, or obligation and to prescribe the events of default and the terms and conditions upon which any or all of the bonds, notes, or other obligation of the bond bank authority become or may be declared due and payable before maturity and the terms and conditions upon which the declaration and its consequences may be waived;

(18) to vest in a trustee inside or outside the state such property, rights, powers, and duties in trust as the bond bank authority may determine, which may include any of the rights, powers, and duties of a trustee appointed by the holders of the bonds or notes, and to limit or abrogate the right of the holders of the bonds or notes of the bond bank authority to appoint a trustee under this chapter or limit the rights, powers, and duties of the trustee;

(19) to pay the costs or expenses incident to the enforcement of the bonds or notes or of the resolution or of a covenant or agreement of the bond bank authority with the holders of its bonds or notes;

(20) to agree with a corporate trustee which may be a trust company or bank having the powers of a trust company inside or outside the state, as to the pledging or assigning of revenues or funds in which the bond bank authority has a right or interest, and may further provide for such other rights and remedies exercisable by the trustee as may be proper for the protection of the holders of bonds or notes of the bond bank authority and not otherwise in violation of law, and the agreement may also provide for the restriction of the rights of an individual holder of bonds or notes of the bond bank authority;

(21) to appoint and to provide for the duties and obligations of a paying agent or paying agents, or other fiduciaries as the resolution may provide inside or outside the state;

(22) to limit the rights of the holders of bonds or notes to enforce a pledge or covenant securing bonds or notes; and

(23) to make covenants other than and in addition to the covenants expressly authorized in this section, of like or different character, and to make covenants to do or refrain from doing acts and things as may be necessary, or convenient and desirable, in order to better secure bonds or notes or which, in the absolute discretion of the bond bank authority, will tend to make bonds or notes more marketable, notwithstanding that the covenants, acts, or things may not be enumerated in this section.



Sec. 44.85.230. - Purchase and disposition of own obligations.

The bond bank authority may purchase bonds or notes of the bond bank authority out of its funds or money available for the purchase of its own bonds and notes. The bond bank authority may hold, cancel, or resell the bonds or notes subject to and in accordance with agreements with holders of its bonds or notes.



Sec. 44.85.240. - Bond anticipation notes.

Notwithstanding any law applicable to a municipality as to the period for temporary financing of a public improvement or purpose by issuance of its notes in anticipation of the issuance of permanent bonds or as to the renewal of bond anticipation notes, the bond bank authority may purchase and the municipality may issue bond anticipation notes and may renew them from time to time; however, the bond anticipation notes, including renewals, shall mature in such amounts and in such years not exceeding five years from the date of the original issuance as is agreed between the bond bank authority and the municipality. In connection with the transaction and purchase of bond anticipation notes, the bond bank authority may by agreement with the municipality impose any terms, conditions, and limitations as in its opinion are proper for the purposes and security of the bond bank authority and the holders of its bonds or notes. The failure of a municipality to comply with the agreement constitutes a failure of the municipality to pay principal of and interest on the bonds or notes, and the bond bank authority shall enforce all rights, remedies, and provisions of law as it has under this chapter or are elsewhere provided.



Sec. 44.85.250. - Documentation.

All municipal bonds purchased, held, or owned by the bond bank authority, upon delivery to the bond bank authority, must be accompanied by all documentation required by the authority.



Sec. 44.85.260. - Presumption of validity.

After issuance, all bonds or notes of the bond bank authority shall be conclusively presumed to be fully authorized and issued under the laws of the state, and a person or a municipality is estopped from questioning their authorization, sale, issuance, execution, or delivery by the bond bank authority.



Sec. 44.85.270. - Reserve fund.

(a) The bond bank authority shall establish and maintain a special fund called the "Alaska municipal bond bank authority reserve fund" in which there shall be deposited or transferred

(1) all money appropriated by the legislature for the purpose of the fund in accordance with the provisions of (g) of this section;

(2) all proceeds of bonds required to be deposited in the fund by terms of a contract between the bond bank authority and its bondholders or a resolution of the bond bank authority with respect to the proceeds of bonds;

(3) all other money appropriated by the legislature to the reserve fund; and

(4) any other money or funds of the bond bank authority that it decides to deposit in the fund.

(b) Subject to the provisions of (h) of this section, money in the reserve fund shall be held and applied solely to the payment of the interest on and principal of bonds of the bond bank authority as the interest and principal become due and payable and for the retirement of bonds; and the money may not be withdrawn if a withdrawal would reduce the amount in the reserve fund to an amount less than the required debt service reserve except for payment of interest then due and payable on bonds and the principal of bonds then maturing and payable and for the retirement of bonds in accordance with the terms of a contract between the bond bank authority and its bondholders and for which payments of other money of the bond bank authority is not then available. In this subsection, "required debt service reserve" means, as of the date of computation, the amount required to be on deposit in the reserve fund as provided by resolution of the bond bank authority.

(c) Money in the reserve fund in excess of the required debt service reserve as defined in (b) of this section, whether by reason of investment or otherwise, may be withdrawn at any time by the bond bank authority and transferred to another fund or account of the bond bank authority subject to the provision of (h) of this section.

(d) Money in the reserve fund may be invested in the same manner and on the same conditions as permitted for investment of funds belonging to the state or held in the treasury under AS 37.10.070 ; however, the authority may agree with the bondholders to further limit these investments.

(e) For purposes of valuation, investments in the reserve fund shall be valued at par or if purchased at less than par, at cost unless otherwise provided by resolution of the bond bank authority. Valuation on a particular date shall include the amount of interest then earned or accrued to that date on the money or investments in the reserve fund.

(f) Notwithstanding any other provision of this chapter, bonds may not be issued by the bond bank authority unless there is in the reserve fund the required debt service reserve for all bonds then issued and outstanding and for the bonds to be issued; however, the bond bank authority may satisfy this requirement by depositing as much of the proceeds of the bonds to be issued, upon their issuance, as is needed to meet the required debt service reserve. The bond bank authority may at any time issue its bonds or notes for the purpose of increasing the amount in the reserve fund to the required debt service reserve, or to meet whatever higher or additional reserve that may be fixed by the bond bank authority with respect to the fund.

(g) In order to assure the maintenance of the required debt service reserve in the reserve fund, the legislature may appropriate annually to the bond bank authority for deposit in the fund the sum, certified by the chairman of the bond bank authority to the governor and to the legislature, that is necessary to restore the fund to an amount equal to the required debt service reserve. The chairman annually, before January 30, shall make and deliver to the governor and to the legislature a certificate stating the sum required to restore the fund to that amount, and the sum so certified may be appropriated and paid to the bond bank authority during the then current state fiscal year. Nothing in this subsection creates a debt or liability of the state.

(h) All amounts received on account of money appropriated to the reserve fund referred to in (a)(3) of this section shall be held and applied in accordance with (b) of this section; however, at the end of each fiscal year, if the amount in the reserve fund is in excess of the required debt service reserve, any amount representing earnings or income received on account of money appropriated to the reserve fund that exceeds the operating expenses of the authority for that fiscal year shall be transferred to the general fund of the state.

(i) All references to the "reserve fund" in this section include special accounts within the reserve fund which may be created by the authority to secure the payment of particular bonds. The commissioner of revenue may lend surplus money in the general fund to the authority for deposit to any account in the reserve fund in an amount equal to the required debt service reserve. The loans shall be made on such terms and conditions as may be agreed upon by the commissioner of revenue and the authority, including, without limitation, terms and conditions providing that the loans need not be repaid until the obligations of the corporation secured and to be secured by the account in the reserve fund are no longer outstanding.



Sec. 44.85.280. - Additional funds and accounts.

The bond bank authority may establish additional reserves or other funds or accounts as may be, in its discretion, necessary, desirable, or convenient to further the accomplishment of its purposes or to comply with the provisions of any of its agreements or resolutions.



Sec. 44.85.290. - Application of funds.

Money or investments in a fund or account of the bond bank authority established or held for bonds, notes, indebtedness, or liability to be paid, funded, or refunded by issuance of bonds or notes, unless the resolution authorizing the bonds or notes provides otherwise, shall be applied to the payment or retirement of the bonds, notes, indebtedness or liability, and to no other purpose.



Sec. 44.85.300. - Rights of holders paramount.

In order to carry out its purpose under this chapter of making loans to municipalities by purchase of the municipal bonds of those municipalities and by receipt of its income from service charges and from payments of interest on the maturing principal of municipal bonds purchased and held by it, and in order to produce revenues or income to the bond bank authority sufficient at all times to meet its costs and expenses of operation under this chapter and to pay the principal of and interest on its outstanding bonds and notes when due, the bond bank authority must at all times, and to the greatest extent possible, plan to issue its bonds and notes and lend money to political subdivisions so that the purpose is achieved without in any way jeopardizing any rights of the holders of bonds or notes of the bond bank authority or affecting other matters under this chapter.



Sec. 44.85.310. - Default in payment; appointment of trustee.

If the bond bank authority defaults in the payment of principal or interest on an issue of notes or bonds after they become due, whether at maturity or upon call for redemption, and the default continues for 30 days, or if the bond bank authority fails or refuses to comply with this chapter or defaults in an agreement made with the holders of an issue of notes or bonds, the holders of 25 percent in the aggregate principal amount of the outstanding notes or bonds of that issue, by instrument filed in the office of the clerk of the district court of the first judicial district and executed in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of those notes or bonds for the purposes provided in this chapter.



Sec. 44.85.320. - Powers and duties of trustee on default.

(a) A trustee appointed under AS 44.85.310 may, and shall in the trustee's name, upon written request of the holders of 25 percent in principal amount of the outstanding notes or bonds,

(1) by civil action enforce all rights of the noteholders or bondholders, including the right to require the bond bank authority to collect rates, charges, and other fees and to collect interest and amortization payments on municipal bonds and notes held by it adequate to carry out an agreement as to, or pledge of, the rates, charges, and other fees and of the interest and amortization payments, and to require the bond bank authority to carry out any other agreements with the holders of the notes or bonds and to perform its duties under this chapter;

(2) bring a civil action upon the notes or bonds;

(3) by civil action require the bond bank authority to account as if it were the trustee of an express trust for the holders of the notes or bonds;

(4) by civil action enjoin anything that may be unlawful or in violation of the rights of the holders of the notes or bonds;

(5) declare all the notes or bonds due and payable, and if all defaults are made good, then with the consent of the holders of 25 percent of the principal amount of the outstanding notes or bonds, annul the declaration and its consequences;

(6) in addition to the foregoing, exercise all the powers necessary for the exercise of functions specifically set out or incident to the general representation of bondholders or noteholders in the enforcement and protection of their rights.

(b) Before declaring the principal of notes or bonds due and payable, the trustee must first give 30 days' notice in writing to the governor, the bond bank authority, the commissioner of commerce, community, and economic development, and the attorney general of the state.



Sec. 44.85.330. - Personal liability.

Neither a member of the bond bank authority nor a person executing bonds or notes issued under this chapter is liable personally on the bonds or notes.



Sec. 44.85.340. - Exemption from execution and sale.

All property of the bond bank authority is exempt from levy and sale by virtue of an execution and no execution or other judicial process may issue against the property. A judgment against the bond bank authority may not be a charge or lien upon its property; however, nothing in this section applies to or limits the rights of the holder of bonds or notes to pursue a remedy for the enforcement of a pledge or lien given by the bond bank authority on its revenues or other money.



Sec. 44.85.350. - Lien of pledge.

A pledge of revenues or other money made by the bond bank authority is binding from the time the pledge is made. Revenues or other money so pledged and thereafter received by the bond bank authority are immediately subject to the lien of the pledge without any further act, and the lien of a pledge is binding against all parties having claims of any kind in tort, contract, or otherwise against the bond bank authority, regardless of whether the parties have notice of the lien. Neither the resolution nor any other instrument by which a pledge is created needs to be filed or recorded except in the records of the bond bank authority.



Sec. 44.85.360. - Insurance or guaranty.

The bond bank authority may obtain from a department or agency of the United States, or a nongovernmental insurer available insurance or guaranty for the payment or repayment of interest or principal, or both, or any part of interest or principal, on bonds or notes issued by the bond bank authority, or on municipal bonds of municipalities purchased or held by the bond bank authority.



Sec. 44.85.370. - Surety for deposits by bank.

All banks, trust companies, savings banks, investment companies, and other persons carrying on a banking business are authorized to give to the bond bank authority a good and sufficient undertaking with such sureties as are approved by the bank to the effect that the bank or banking institution shall faithfully keep and pay over to the order of or upon the warrant of the bond bank authority or its authorized agent all those funds deposited with it by the bank and agreed interest under or by reason of this chapter, at such times or upon such demands as may be agreed with the bank or in lieu of these sureties, deposit with the bond bank authority or its authorized agent or a trustee or for the holders of bonds, as collateral, those securities as the bond bank authority may approve. The deposits of the bond bank authority may be evidenced by an agreement in the form and upon the terms and conditions that may be agreed upon by the bond bank authority and the depository bank or banking institution.



Sec. 44.85.380. - Expenses of administration.

All expenses incurred in carrying out this chapter are payable solely from revenues or funds appropriated under this chapter and nothing in this chapter authorizes the bond bank authority to incur an indebtedness or liability on behalf of or payable by the state.



Sec. 44.85.390. - Cooperation by government agencies.

All officers, departments, boards, agencies, divisions, and commissions of the state shall render services to the bond bank authority that are within the area of their respective governmental functions and that may be requested by the bond bank authority and must comply promptly with any reasonable request by the bond bank authority relating to making of a study or review as to desirability, need, cost or expense, or financial feasibility with respect to a public project, purpose, or improvement, or the financial or fiscal responsibility or ability of a political subdivision making application for loan to the bond bank authority and for the purchase by the bond bank authority of municipal bonds to be issued by that municipality. The cost and expense of a service requested by the bond bank authority, at the request of the officer, department, board, agency, division, or commission rendering the service, shall be paid by the bond bank authority.



Sec. 44.85.400. - Public records; open meetings.

The provisions of AS 40.25.110 - 40.25.120 (public records) and AS 44.62.310 - 44.62.312 (agency public meetings) apply to the bond bank authority.



Sec. 44.85.410. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "bond bank authority" means the Alaska Municipal Bond Bank Authority established by AS 44.85.020 ;

(2) "bonds" means bonds of the bond bank authority issued under this chapter;

(3) "municipal bond" means a bond or note or evidence of debt that constitutes

(A) a general obligation bond that is a direct and general obligation of a political subdivision of the state, all the taxable property within which is subject to taxation to pay the bond, note, or evidence of debt, and the interest without limitation, as to rate or amount generally to the extent permitted by law or to avoid a default as provided for second class cities under AS 29.45.590 ;

(B) a revenue bond, except a revenue bond for electrical generation purposes other than diesel-powered generation, issued by a municipality or a port authority that pledges the revenue of a revenue-producing capital improvement and that is payable solely from the revenue of the revenue-producing capital improvement;

(C) a general obligation bond or revenue bond combined or additionally secured;

(D) a bond of a borough issued as a general obligation of a service area under AS 29.47.440 or former AS 29.58.340 ; or

(E) an obligation of a municipality secured only by

(i) special assessments on benefited property;

(ii) tax increments and a letter of credit or equal security; or

(iii) a lease for equipment or building improvements if the state is not a lessee;

(4) "notes" means notes of the bond bank authority issued under this chapter;

(5) "public body" means a public body corporate and politic or a political subdivision of the state established under any law of the state which may issue municipal bonds;

(6) "reserve fund" means the Alaska municipal bond bank reserve fund established under AS 44.85.270 ;

(7) "revenues" means all fees, charges, money, profits, payments of principal of or interest on municipal bonds and other investments, gifts, grants, contributions, appropriations, and all other income derived or to be derived by the bond bank authority under this chapter.



Sec. 44.85.420. - Short title.

This chapter may be cited as the Alaska Municipal Bond Bank Authority Act or the Alaska Municipal Bond Bank Act. In transactions involving general obligation bonds of municipalities, the Alaska Municipal Bond Bank Authority created by this chapter may be referred to as the Alaska Municipal Bond Bank with the same legal effect as if the reference were to Alaska Municipal Bond Bank Authority.






Chapter 44.88. - ALASKA INDUSTRIAL DEVELOPMENT AND EXPORT AUTHORITY

Article 01 - CREATION AND ORGANIZATION

Sec. 44.88.010. - Legislative finding and policy.

(a) The legislature finds, determines, and declares that

(1) there exist areas of the state in which seasonal and nonseasonal unemployment exist;

(2) this unemployment is a serious menace to the health, safety, and general welfare, not only to the people in those areas, but also to the people of the entire state;

(3) the state lacks the basic manufacturing, industrial, export, small business, and business enterprises and the other facilities referred to in this subsection necessary to permit adequate development of its natural resources and the balanced growth of its economy;

(4) the establishment and expansion of industrial, manufacturing, export, small business, and business enterprises in Alaska and the other facilities referred to in this subsection are essential to the development of the natural resources and the long-term economic growth of the state, and will directly and indirectly alleviate unemployment in the state;

(5) the expansion of export trade is vital to the health and growth of the state's economy;

(6) many Alaska businesses could benefit from additional financial and technical assistance with respect to the exportation of their products and services;

(7) the United States Export-Import Bank has been mandated by the Export-Import Bank Act Amendments of 1983 to provide technical assistance and export financing support to small businesses in cooperation with state export finance agencies;

(8) Alaska-based exporters can be effectively assisted through the establishment, as part of the Alaska Industrial Development and Export Authority, of an export financing program designed to work with the U.S. Export-Import Bank and other federal, state, and private institutions;

(9) the achievement of the goal of full employment, and of establishment and continuing operation and development of industrial, manufacturing, export, small business, and business enterprises in the state will be accelerated and facilitated by the creation of an instrumentality of the state with powers to incur debt, to own and operate facilities, to make and insure loans to finance and to assist private lenders to make loans to finance the establishment, operation, and development of industrial, manufacturing, export, small business, and business enterprises;

(10) it is in the public interest to promote the prosperity and general welfare of all citizens of the state by

(A) stimulating commercial and industrial growth and expansion by encouraging an increase of private investment by banks, investment houses, insurance companies, and other financial institutions, including pension and retirement funds, to help satisfy the need for economic expansion;

(B) encouraging the production of raw materials and goods for export, the expansion of exports and raw materials and goods, and the rendering of services abroad by residents of the state through the establishment of a program that provides financial assistance in cooperation with federal, state, and private institutions for these purposes in the form provided in this chapter;

(C) creating the Alaska Industrial Development and Export Authority with the powers necessary to accomplish the objectives stated in this paragraph, including the power to issue taxable and tax-exempt bonds and to acquire ownership interests in projects as provided in this chapter;

(11) it is in the state's interest to import private capital to create new economic activity which would not otherwise take place in the state.

(b) It is declared to be the policy of the state, in the interests of promoting the health, security, and general welfare of all the people of the state, and a public purpose, to increase job opportunities and otherwise to encourage the economic growth of the state, including the development of its natural resources, through the establishment and expansion of manufacturing, industrial, export, small business, and business enterprises and the other facilities referred to in (a) of this section by creating the Alaska Industrial Development and Export Authority with the powers, duties, and functions as provided in this chapter.

(c) It is further declared to be the policy of the state, in the interests of promoting the health, security, and general welfare of all the people of the state, and a public purpose of the state, to accomplish the objectives set out in (b) of this section through the provision of financial support to a federal, state, municipal, or private entity.



Sec. 44.88.020. - Creation of authority.

There is created the Alaska Industrial Development and Export Authority. The authority is a public corporation of the state and a body corporate and politic constituting a political subdivision within the Department of Commerce, Community, and Economic Development, but with separate and independent legal existence.



Sec. 44.88.030. - Membership of authority.

(a) The membership of the authority consists of

(1) the commissioner of revenue and the commissioner of commerce, community, and economic development;

(2) one other person appointed by the governor who serves as the head of a principal department of the executive branch; and

(3) two public members appointed by the governor.

(b) If a member described in (a)(1) or (a)(2) of this section is unable to attend a meeting of the authority, the member may by an instrument in writing filed with the authority, designate a deputy or assistant to act in the member's place as a member at the meeting. For all purposes of this chapter, the designee is a member of the authority at the meeting.

(c) Members of the authority described in (a)(2) and (a)(3) of this section serve two-year terms.

(d) If a vacancy occurs in the membership of the authority, the governor shall immediately appoint a member for the unexpired portion of the term.



Sec. 44.88.040. - Chairman and vice-chairman.

The members of the authority shall elect a chairman from among themselves. A vice-chairman may be elected by the authority from among its other members. The vice-chairman presides over all meetings in the absence of the chairman and has other duties which the authority may direct.



Sec. 44.88.050. - Meetings, compensation, officers, and employees.

(a) A majority of the members of the authority constitutes a quorum for the transaction of business or the exercise of a power or function at a meeting of the authority. In case of a tie vote on a motion or resolution pending before the authority the motion or resolution shall be presented to the governor and if approved, is considered adopted by the authority. The authority may meet and transact business by electronic media if (1) public notice of the time and locations where the meeting will be held by electronic media has been given in the same manner as if the meeting were held in a single location; (2) participants and members of the public in attendance can hear and have the same right to participate in the meeting as if the meeting were conducted in person; and (3) copies of pertinent reference materials, statutes, regulations, and audio-visual materials are reasonably available to participants and to the public. A meeting by electronic media as provided in this subsection has the same legal effect as a meeting in person.

(b) The public members of the authority receive $100 compensation for each day spent on official business of the authority and may be reimbursed by the authority for actual and necessary expenses at the same rate paid to members of state boards under AS 39.20.180 .

(c) The authority may appoint persons as officers it considers advisable, including an executive director, and may employ professional advisors, counsel, technical experts, agents, and other employees it considers advisable. The executive director and employees of the authority are in the exempt service under AS 39.25.

(d) The authority shall keep minutes of each meeting and send a certified copy to the governor and to the Legislative Budget and Audit Committee.



Sec. 44.88.060. - Alaska Industrial Development and Export Authority revolving fund.

The Alaska Industrial Development and Export Authority revolving fund is established in the authority. The revolving fund consists of appropriations made to the revolving fund by the legislature, money or other assets transferred to the revolving fund by the authority, and unrestricted payments on loans made or purchased by the authority. Unless otherwise expressly stated, the accounts created in this chapter are accounts in the revolving fund. The authority may create additional accounts either in the revolving fund or outside the revolving fund. Subject to agreements made with the holders of the authority's bonds or with other persons, the authority may transfer amounts in an account in the revolving fund to another account in the revolving fund. Amounts deposited in the revolving fund may be pledged to the payment of bonds of the authority or expended for the purposes of the authority under this chapter. The authority has the powers and responsibilities established in AS 37.10.071 with respect to the investment of amounts held in the revolving fund.






Article 02 - PURPOSE AND POWERS

Sec. 44.88.070. - Purpose of the authority.

The purpose of the authority is to promote, develop, and advance the general prosperity and economic welfare of the people of Alaska, to relieve problems of unemployment, and to create additional employment by

(1) providing various means of financing and means of facilitating the financing, in cooperation with federal, state, and private institutions, of industrial, manufacturing, export, small business, and business enterprises and the other facilities referred to in AS 44.88.010(a) in the state;

(2) owning and operating the enterprises and other facilities described in AS 44.88.172 ;

(3) fostering the expansion of exports of Alaska goods, services, and raw materials;

(4) cooperating and acting in conjunction with other organizations, public and private, the objects of which are the promotion and advancement of export trade activities in the state;

(5) establishing a source of funding credit guarantees and insurance, not otherwise available, to support export development;

(6) providing and cooperating or participating with federal, state, and private institutions to provide actual and potential Alaska exporters, particularly small- and medium-sized exporters, with financial assistance in support of export transactions.



Sec. 44.88.080. - Powers of the authority.

In furtherance of its corporate purposes, the authority has the following powers in addition to its other powers:

(1) to sue and be sued;

(2) to have a seal and alter it at pleasure;

(3) to make and alter bylaws for its organization and internal management;

(4) to adopt regulations governing the exercise of its corporate powers;

(5) to acquire an interest in a project as necessary or appropriate to provide financing for the project, whether by purchase, gift, or lease;

(6) to lease to others a project acquired by it for the rentals and upon the terms and conditions the authority may consider advisable, including, without limitation, provisions for options to purchase or renew;

(7) to issue bonds and otherwise to incur indebtedness, in accordance with AS 44.88.090 , in order to pay the cost of a project or development projects or in order to provide money for the authority's purposes under this chapter; the authority may also secure payment of the bonds or other indebtedness as provided in this chapter;

(8) to sell, by installment sale or otherwise, exchange, donate, convey, or encumber in any manner by mortgage or by creation of any other security interest, real or personal property owned by it, or in which it has an interest, including a project, when, in the judgment of the authority, the action is in furtherance of its corporate purposes;

(9) to accept gifts, grants, or loans from, and enter into contracts or other transactions regarding them, with a federal agency or an agency or instrumentality of the state, a municipality, private organization, or other source;

(10) to deposit or invest its funds, subject to agreements with bondholders;

(11) to enter into contracts or agreements with respect to the exercise of any of its powers, and do all things necessary or convenient to carry out its corporate purposes and exercise the powers granted in this chapter;

(12) to purchase or insure loans to finance the costs of manufacturing, industrial, and business enterprise projects;

(13) to enter into loan agreements with respect to one or more projects upon the terms and conditions the authority considers advisable;

(14) to acquire, manage, and operate projects as the authority considers necessary or appropriate to serve a public purpose;

(15) to assist private lenders to make loans to finance the costs of projects through loan commitments, short-term financing, or otherwise;

(16) to accept gifts, grants, or loans from a federal agency, from an agency or instrumentality of the state or of a municipality, or from any other source;

(17) to enter into contracts or other transactions with a federal agency, with an agency or instrumentality of the state or of a municipality, or with a private organization or other entity consistent with the exercise of any power under this chapter;

(18) to facilitate the expansion of a secondary market for the resale of federally or commercially insured loans made to finance the costs of projects in Alaska held by federal and state chartered financial institutions or by the Alaska Commercial Fishing and Agriculture Bank;

(19) to charge fees or other forms of remuneration for the use or possession of the projects described in (14) of this section in accordance with the agreements described in (11) and (17) of this section, other agreements pertaining to the projects, covenants, or representations made in bond documents pertaining to the projects, or regulations of the authority pertaining to the projects;

(20) to participate with government or private industry in programs for technical assistance, loans, technology, transfer, or other programs related to the exportation of Alaska goods, services, or raw materials with respect to its financing activities;

(21) to provide export finance training for office staff and other individuals involved in export finance assistance, including the training sessions that may be provided by the United States Export-Import Bank or other organizations;

(22) to coordinate to the maximum extent possible its efforts to promote the export of Alaska goods, services, and raw materials with programs and goals of the United States Export-Import Bank, the International Trade Administration of the United States Department of Commerce, the Foreign Credit Insurance Association, and other private and public programs designed to provide export assistance and export-related financing;

(23) to guarantee loans related to qualified export transactions under regulations adopted by the authority;

(24) to provide financing assistance, in cooperation with federal, state, and private institutions, as provided in this chapter for small business enterprises;

(25) to make cooperative agreements with the Department of Transportation and Public Facilities, acting on behalf of the international airports revenue fund established under AS 37.15.430 , to acquire, equip, operate, maintain, construct, or install facilities that will enhance the competitiveness of the international airports, including a cooperative agreement to lend amounts from the international airport revenue fund to finance the development or improvement of utilities serving the airports;

(26) to screen potential applicants for a new business incentive grant and recommend the award of the grants under AS 45.81.020 ;

(27) to oversee the administration of outstanding grants awarded by the Alaska Science and Technology Foundation under former AS 37.17.010 - 37.17.110;

(28) to oversee the administration of outstanding BIDCO assistance grants and loans made by the Alaska Science and Technology Foundation under former AS 37.17.200 - 37.17.390;

(29) to guarantee loans made to the Alaska Insurance Guaranty Association (AS 21.80.040 ), with these guarantees limited to loans necessary to make the association financially able to meet cash flow needs up to a maximum outstanding principal balance at any time of $30,000,000.



Sec. 44.88.085. - Administrative procedure.

(a) Except for AS 44.62.310 and 44.62.312 regarding public meetings, the provisions of the Administrative Procedure Act regarding the adoption of regulations (AS 44.62.040 - 44.62.320) do not apply to the authority. The authority shall make available to members of the public copies of the regulations adopted under this section. Within 45 days after adoption of a regulation under this section, the chairman of the authority shall submit the regulation adopted to the chairman of the Administrative Regulation Review Committee under AS 24.20.400 - 24.20.460.

(b) The authority may adopt regulations under this section by motion or by resolution or in any other manner permitted by its bylaws.

(c) The authority may adopt regulations to carry out the purposes of this chapter and shall adopt regulations as provided in (g) of this section.

(d) Except as provided in (e) of this section, at least 15 days before the adoption, amendment, or repeal of a regulation, the authority shall give public notice of the proposed action by publishing the notice in at least three newspapers of general circulation in the state and by mailing a copy of the notice to every person who has filed a request for notice of proposed regulations with the authority. The public notice must include a statement of the time, place, and nature of the proceedings for the adoption, amendment, or repeal of the regulation and must include an informative summary of the subject of the proposed action. On the date and at the time and place designated in the notice, the authority shall give each interested person or an authorized representative of the person, or both, the opportunity to present statements, arguments, or contentions orally or in writing and shall give members of the public an opportunity to present oral statements, arguments, or contentions for a total period of at least one hour. The authority shall consider all relevant matter presented to it before taking the proposed action on the regulation. At a hearing under this subsection, the authority may continue or postpone the hearing to a time and place determined by the authority and announced at the hearing before taking the action to continue or postpone the hearing. A regulation adopted, amended, or repealed by the authority may vary from the informative summary specified in this subsection if the subject matter of the action taken on the regulation remains the same and if the original notice of the proposed action was written so as to assure that members of the public are reasonably notified of the subject matter of the proposed action in order for them to determine whether their interests could be affected by the authority's proposed action on that subject.

(e) The adoption, amendment, or repeal of a regulation may be made as an emergency regulation if, in the order of adoption, the authority states the facts constituting the emergency and makes a finding that the adoption of the regulation is necessary for the immediate preservation of the orderly operation of the authority's programs. The requirements of (d) of this section do not apply to the initial adoption of an emergency regulation; however, upon adoption of an emergency regulation under this subsection, the authority shall, within 10 days after that adoption, publish notice of the adoption in accordance with the notice procedures specified in (d) of this section. An emergency regulation adopted under this subsection may not remain in effect for more than 120 days unless, before the expiration of that period, the authority adopts that regulation as a permanent regulation in accordance with the procedures specified in (d) of this section.

(f) A regulation adopted under this section takes effect immediately upon its adoption by the authority or at another time specified by the authority in its order of adoption.

(g) The authority shall adopt regulations necessary for the following purposes in connection with its programs for the financing of projects under AS 44.88.155 - 44.88.159:

(1) determination of borrower eligibility;

(2) loan guidelines and terms, including

(A) maximum loan amounts;

(B) required loan-to-value ratios; and

(C) a method for determining loan interest rates;

(3) characteristics of projects eligible for loans or purchase of loans; and

(4) the qualifications of loan originators and servicers and the method of allocating amounts available for the purchase of loans.

(h) [Repealed, Sec. 21 ch 109 SLA 1998].






Article 03 - FINANCIAL PROVISIONS

Sec. 44.88.088. - Payment of dividend to state.

(a) The authority shall adopt a policy for payment of a dividend to the state each fiscal year. The amount of the dividend for a fiscal year may not be less than 25 percent nor more than 50 percent of the net income of the authority for the base fiscal year. In no event, however, shall the dividend for a fiscal year exceed the total unrestricted net income of the authority for the base fiscal year. The dividend for a fiscal year shall be made available by the authority before the end of that fiscal year. The authority shall notify the commissioner of revenue when the dividend for a fiscal year is available for appropriation.

(b) In this section,

(1) "base fiscal year" means the fiscal year ending two years before the end of the fiscal year in which the payment is made;

(2) "net income" means the authority's change in net assets as set out in the audited financial statements of the authority for the base fiscal year, excluding amounts attributable to intergovernmental transfers, capital contributions, grants, or impairment losses on development projects financed under AS 44.88.172 ;

(3) "unrestricted net income" means the authority's unrestricted change in net assets as set out in the audited financial statements of the authority for the base fiscal year, excluding amounts attributable to intergovernmental transfers, capital contributions, grants, or impairment losses on development projects financed under AS 44.88.172 .



Sec. 44.88.090. - Bonds of the authority.

(a) The authority may borrow money and may issue bonds, including but not limited to bonds on which the principal and interest are payable

(1) exclusively from the income and receipts or other money derived from the project or development project financed with the proceeds of the bonds or derived from the exporter or exporting transaction financed, guaranteed, or insured with the proceeds of the bonds;

(2) exclusively from the income and receipts or other money derived from designated projects or development projects or other sources whether or not they are financed, insured, or guaranteed in whole or in part with the proceeds of the bonds; or

(3) from its income and receipts or other assets generally, or a designated part or parts of them.

(b) Bonds shall be authorized by resolution of the authority, and be dated and shall mature as the resolution may provide, except that a bond may not mature more than 40 years from the date of its issue. Bonds shall bear interest at the rate or rates, be in the denominations, be in the form, either coupon or registered, carry the registration privileges, be executed in the manner, be payable in the medium of payment, at the place or places, and be subject to the terms of redemption which the resolution or a subsequent resolution may provide.

(c) All bonds, regardless of form or character, shall be negotiable instruments for all the purposes of AS 45.01 - AS 45.08, AS 45.12, AS 45.14, and AS 45.29 (Uniform Commercial Code).

(d) All bonds may be sold at public or private sale in the manner, for the price or prices, and at the time or times which the authority may determine.

(e) Before issuing bonds, the authority shall provide for consideration at least sufficient, in the judgment of the authority, to pay the principal of and interest on the bonds as they become due and to create and maintain the reserves for the payments that the authority considers necessary or desirable, and to meet all obligations in connection with the lease or agreement and all costs necessary to service the bonds, unless the lease or agreement provides that the obligations are to be met or costs are to be paid by a party other than the authority. If the bonds are being issued to finance a project or projects under AS 44.88.155 - 44.88.159, then the consideration shall be provided by lease or other agreement regarding the project or projects. If the bonds are being issued to finance a development project or development projects under AS 44.88.172 - 44.88.177, then the consideration shall be provided by lease or other agreement regarding the development project or development projects.

(f) The superior court shall have jurisdiction to hear and determine suits, actions, or proceedings relating to the authority, including suits, actions, or proceedings brought to foreclose or otherwise enforce a mortgage, pledge, assignment, or security interest or brought by or for the benefit or security of a holder of its bonds or by a trustee for or other representative of the holders.

(g) [Repealed, Sec. 23 ch 123 SLA 1990].

(h) The authority may combine, for the purposes of a single offering, bonds financing more than one project or development project under AS 44.88.155 - 44.88.159 or 44.88.172 - 44.88.177.

(i) [Repealed, Sec. 23 ch 123 SLA 1990].



Sec. 44.88.095. - Bonding limitations.

(a) The authority may not issue bonds in a 12-month period in an amount that exceeds $400,000,000.

(b) [Repealed, Sec. 24 ch 123 SLA 1990].

(c) Before entering into a lease or other agreement under AS 44.88.090(e) regarding a project for which the authority agrees to issue bonds in an amount in excess of $6,000,000, there must be filed with the authority a certified copy of a resolution of the governing body of the political subdivision of the state, if any, in which the project is to be located, consenting to the location of the project. The consent need only refer to the general nature of the project ultimately to be acquired, as set out in a request of the proposed project applicant. Before entering into a lease or other agreement under AS 44.88.090 (e) regarding a project, the authority shall find, on the basis of all information reasonably available to it, that

(1) the project and its development under this chapter will be economically advantageous to the state and the general public welfare and will contribute to the economic growth of the state;

(2) the project applicant is financially responsible;

(3) provision to meet increased demand upon public facilities that might result from the project is reasonably assured; and

(4) the project will provide, or retain, employment reasonably related to the amount of the financing by the authority, considering the amount of investment per employee for comparable facilities and other relevant factors.

(d) Before adopting a resolution approving a project to be financed under AS 44.88.172 for which bonds must be issued, the authority shall, on the basis of all information reasonably available to it, make findings, with respect to the project, as described in (c)(1) - (4) of this section, and also find that

(1) the project is economically and financially feasible and able to produce revenue adequate to repay the bonds or loans with which it is financed;

(2) the project complies with applicable law; and

(3) issuance of the bonds is not expected to adversely affect the ability of the state or any political subdivision of the state to market other bonds.

(e) Before entering into an agreement to finance or to develop a proposed project financed under AS 44.88.172 for which bonds must be issued, the authority shall obtain the approval of each Regional Resource Advisory Council appointed under AS 44.88.174 or municipality in the area in which the proposed project is to be located. Approval under this subsection must be evidenced by a certified copy of a resolution of the council or of the governing body of the municipality. Before considering a resolution regarding the approval or rejection of the development or financing of a proposed project under this subsection, a Regional Resource Advisory Council shall conduct a public hearing in the region. If a proposed project is located in a municipality, the governing body of the municipality shall conduct a hearing on the proposed project.

(f) Before entering into an agreement to finance or to develop a proposed project financed under AS 44.88.172 for which bonds must be issued, the authority shall compile and make available to the public a document that summarizes the projected economic, social, and environmental effects of the project; and, in conjunction with the Department of Fish and Game, the Department of Natural Resources, the Department of Environmental Conservation, and the Department of Labor and Workforce Development, the authority shall conduct a public hearing on the projected effects of the project.

(g) Before July 1, 2007, the authority may issue bonds in an amount greater than $10,000,000 to assist in the financing of a development project under AS 44.88.172 - 44.88.177 only with legislative approval. Beginning July 1, 2007, and thereafter, without prior legislative approval, the authority may not issue bonds, except refunding and conduit revenue bonds.



Sec. 44.88.100. - Trust indentures and trust agreements.

In the discretion of the authority, an issue of bonds may be secured by a trust indenture or trust agreement between the authority and a corporate trustee (which may be a trust company, bank, or national banking association, with corporate trust powers, located inside or outside the state) or by a secured loan agreement or other instrument or under a resolution giving powers to a corporate trustee (hereinafter in this section referred to as "trust agreement") by means of which the authority may

(1) make and enter into any and all the covenants and agreements with the trustee or the holders of the bonds which the authority may determine to be necessary or desirable, including, without limitation, covenants, provisions, limitations, and agreements as to

(A) the application, investment, deposit, use, and disposition of the proceeds of bonds of the authority or of money or other property of the authority or in which it has an interest;

(B) the fixing and collection of rents or other consideration for and the other terms to be incorporated in a lease or contract of sale of a project or development project financed under AS 44.88.155 - 44.88.159 or 44.88.172 - 44.88.177;

(C) the assignment by the authority of its rights in the lease or contract of sale of a project or development project financed under AS 44.88.155 - 44.88.159 or 44.88.172 - 44.88.177 or in a mortgage or other security interest created with respect to a project or development project financed under AS 44.88.155 - 44.88.159 or 44.88.172 - 44.88.177 to a trustee for the benefit of bondholders;

(D) the terms and conditions upon which additional bonds of the authority may be issued;

(E) the vesting in a trustee of rights, powers, duties, funds, or property in trust for the benefit of bondholders, including, without limitation, the right to enforce payment, performance, and all other rights of the authority or of the bondholders under a lease, contract of sale, mortgage, security agreement, or trust agreement with respect to a project or development project financed under AS 44.88.155 - 44.88.159 or 44.88.172 - 44.88.177 by mandamus or other proceeding or by taking possession of by agent or otherwise and operating a project or facility and collecting rents or other consideration and applying the same in accordance with the trust agreement;

(2) pledge, mortgage, or assign money, leases, agreements, property, or other assets of the authority either presently in hand or to be received in the future, or both; and

(3) provide for any other matters of like or different character which in any way affect the security or protection of the bonds.



Sec. 44.88.105. - Capital reserve funds and capital reserve fund requirement.

(a) For the purpose of securing one or more issues of its bonds, the authority may establish one or more special funds, called "capital reserve funds", and shall pay into those capital reserve funds the proceeds of the sale of its bonds and other money which may be made available to the authority from other sources for the purposes of the capital reserve funds. A capital reserve fund may be established only if the authority determines that the establishment of the fund would enhance the marketability of the bonds. Money in a capital reserve fund, except as provided in this section, may be used as required only for (1) the payment of the principal of, and interest on, bonds or of the sinking fund payments with respect to those bonds; (2) the purchase or redemption of the bonds; or (3) the payment of a redemption premium required to be paid when the bonds are redeemed before maturity. However, money in a capital reserve fund may not be withdrawn if the withdrawal would reduce the amount in the capital reserve fund to less than the capital reserve fund requirement, except for the purpose of making payment, when due, of principal, interest, redemption premiums on the bonds, and sinking fund payments when other money of the authority is not available for the payments. Income or interest earned by, or increment to, a capital reserve fund, from the investment of all or part of the fund, may be transferred by the authority to other funds or accounts of the authority if the transfer does not reduce the amount of the capital reserve fund below the capital reserve fund requirement.

(b) If the authority decides to issue bonds secured by a capital reserve fund, the bonds may not be issued if the amount in the capital reserve fund is less than the capital reserve fund requirement, unless the authority, at the time of issuance of the bonds, deposits in the capital reserve fund from the proceeds of the bonds to be issued or from other sources, an amount which, together with the amount then in the fund, is not less than the capital reserve fund requirement.

(c) In computing the amount of a capital reserve fund for the purpose of this section, securities in which all or a portion of the fund is invested shall be valued by a reasonable method established by the authority by resolution. Valuation shall include the amount of interest earned or accrued as of the date of the valuation.

(d) The chairman of the authority shall annually, no later than January 2, certify in writing to the governor and the legislature the amount, if any, required to restore a capital reserve fund to the capital reserve fund requirement. The legislature may appropriate to the authority the amount certified by the chairman of the authority. The authority shall deposit the amounts appropriated under this subsection during a fiscal year in the proper capital reserve fund. Nothing in this section creates a debt or liability of the state. In this subsection, "capital reserve fund" means a capital reserve fund that

(1) is created under this section on or before January 1, 1989;

(2) secures refunding bonds if the refunding bonds are issued to refund bonds that are secured by a capital reserve fund created under this section on or before January 1, 1989; or

(3) secures bonds issued on or after August 11, 1993 for a power transmission intertie.

(e) [Repealed, Sec. 23 ch 123 SLA 1990].

(f) The authority may establish reserve funds, other than capital reserve funds, to secure one or more issues of its bonds. The authority may deposit in a reserve fund established under this subsection the proceeds of sale of its bonds and other money which may be made available from any other source. A reserve fund established under this subsection must comply with (a) - (c) of this section. The authority may allow a reserve fund established under this subsection to be depleted without complying with (d) of this section.

(g) [Repealed, Sec. 23 ch 123 SLA 1990].

(h) In this section, "capital reserve fund requirement" means the amount required to be on deposit in the capital reserve fund as of the date of computation as determined by resolution of the authority.



Sec. 44.88.110. - Validity of pledge.

It is the intention of the legislature that a pledge made in respect of bonds shall be valid and binding from the time the pledge is made; that the money or property so pledged and thereafter received by the authority shall immediately be subject to the lien of the pledge without physical delivery or further act; and that the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority irrespective of whether the parties have notice. Neither the resolution, trust agreement, nor any other instrument by which a pledge is created need be recorded or filed under the provisions of the Uniform Commercial Code to be valid, binding, or effective against the parties.



Sec. 44.88.120. - Nonliability on bonds.

(a) Neither the members of the authority nor a person executing the bonds are liable personally on the bonds or are subject to personal liability or accountability by reason of the issuance of the bonds.

(b) The bonds issued by the authority do not constitute an indebtedness or other liability of the state or of a political subdivision of the state, except the authority, but shall be payable solely from the income and receipts or other funds or property of the authority. The authority may not pledge the faith or credit of the state or of a political subdivision of the state, except the authority, to the payment of a bond and the issuance of a bond by the authority does not directly or indirectly or contingently obligate the state or a political subdivision of the state to apply money from, or levy or pledge any form of taxation whatever to the payment of the bond.



Sec. 44.88.130. - Pledge of the state.

The state pledges to and agrees with the holders of bonds issued under this chapter and with the federal agency that lends or contributes funds in respect to a project or development project financed under AS 44.88.155 - 44.88.159 or 44.88.172 - 44.88.177 that the state will not limit or alter the rights and powers vested in the authority by this chapter to fulfill the terms of a contract made by the authority with the holders or federal agency and that the state will not in any way impair the rights and remedies of the holders until the bonds, together with the interest on them with interest on unpaid installments of interest, and all costs and expenses in connection with an action or proceeding by or on behalf of the holders are fully met and discharged. The authority is authorized to include this pledge and agreement of the state, insofar as it refers to holders of bonds of the authority, in a contract with the holders and, insofar as it relates to a federal agency, in a contract with the federal agency.



Sec. 44.88.140. - Exemption from taxation.

(a) Except as provided in AS 29.45.030 (a)(1), the real and personal property of the authority and its assets, income, and receipts are declared to be the property of a political subdivision of the state and, together with any project or development project financed under AS 44.88.155 - 44.88.159 or 44.88.172 - 44.88.177, and a leasehold interest created in a project or development project financed under AS 44.88.155 - 44.88.159 or 44.88.172 - 44.88.177, devoted to an essential public and governmental function and purpose, and the property, assets, income, receipts, project, development project, and leasehold interests shall be exempt from all taxes and special assessments of the state or a political subdivision of the state, including, without limitation, all boroughs, cities, municipalities, school districts, public utility districts, and other taxing units. All bonds of the authority are declared to be issued by a political subdivision of the state and for an essential public and governmental purpose and to be a public instrumentality, and the bonds, and the interest on them, the income from them and the transfer of the bonds, and all assets, income, and receipts pledged to pay or secure the payments of the bonds, or interest on them, shall at all times be exempt from taxation by or under the authority of the state, except for inheritance and estate taxes and taxes on transfers by or in contemplation of death. Nothing in this section affects or limits an exemption from license fees, property taxes, or excise, income, or any other taxes, provided under any other law, nor does it create a tax exemption with respect to the interest of any business enterprise or other person, other than the authority, in any property, assets, income, receipts, project, development project, or lease whether or not financed under this chapter. By January 10 of each year, the authority shall submit to the governor a report describing the nature and extent of the tax exemption of the property, assets, income, receipts, project, development project, and leasehold interests of the authority under this section. The authority shall notify the legislature that the report is available.

(b) An applicant or proposed applicant under this chapter and the local political subdivision may enter into agreements providing for payments in lieu of taxes, computed on a formula basis or otherwise. The agreement may provide that the payments be made to the local political subdivision or to any other taxing unit of the state including, without limitation, a borough, city, municipality, school district or public utility district, the area of which is coterminous in whole or in part with that of the local political subdivision.

(c) [Repealed, Sec. 126 ch 6 SLA 1984].

(d) In this section, "local political subdivision" means the political subdivision of the state in which a project or development project financed under AS 44.88.155 - 44.88.159 or 44.88.172 - 44.88.177 is or is to be located.



Sec. 44.88.150. - Bonds legal investments for fiduciaries.

The bonds of the authority are securities in which all public officers and bodies of the state and all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks, savings associations, including savings and loan associations and building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds including capital in their control or belonging to them. Notwithstanding any other provisions of law, the bonds of the authority are also securities which may be deposited with and may be received by all public officers and bodies of this state and all municipalities and municipal subdivisions for any purpose for which the deposit of bonds or other obligations of the state is now or may hereafter be authorized.



Sec. 44.88.155. - Enterprise development account.

(a) The enterprise development account is established in the revolving fund. The enterprise development account is a trust fund for the uses and purposes of this chapter. The enterprise development account consists of money or assets appropriated or transferred to the authority and other money or assets deposited in it by the authority.

(b) The authority may establish in the enterprise development account the accounts it considers appropriate.

(c) Money and other assets of the enterprise development account may be used to secure bonds of the authority issued to finance the purchase of loans for projects or may be used to purchase participation in the loans for projects.

(d) A loan participation purchased by the authority with assets of the enterprise development account or with proceeds of bonds secured by assets of the enterprise development account

(1) may not exceed $20,000,000; however, in the case of a loan participation for a power transmission intertie, the loan participation may exceed $20,000,000 with legislative approval;

(2) may not be purchased unless

(A) the project applicant is not, or, if the applicant is not a single proprietorship, all members of the business enterprise or enterprises constituting the project applicant are not, in default on another loan made by the state or by a public corporation of the state; and

(B) at least 10 percent of the principal amount of the loan is retained by the loan originator;

(3) may not be purchased if the loan to be purchased exceeds 75 percent of the appraised value of the collateral offered as security for the loan unless the amount of the loan in excess of this limit is federally insured or guaranteed or is insured by a qualified mortgage insurance company, except that the loan to be purchased under this paragraph may not exceed the total of loan proceeds used to refinance an existing debt plus the cost of new construction, expansion, or acquisition unless the proceeds from the additional amounts of the loan to be purchased are restricted to uses approved by the authority to finance commercial activity in the state by a business enterprise;

(4) may not be purchased if the participation in the loan to be purchased is for a term longer than the following, except that a loan under (A) or (C) of this paragraph may not have a term longer than three-quarters of the authority's estimate of the life of the collateral offered as security for the loan:

(A) 40 years from the date the loan is made in the case of a loan participation for a project described in AS 44.88.900 (9)(E);

(B) 50 years from the date the loan is made in the case of a loan participation for a power transmission intertie;

(C) 25 years from the date the loan is made in the case of a loan participation for other projects;

(5) may be made only if the participation in the loan to be purchased contains amortization provisions; the amortization provisions

(A) must be complete and satisfactory to the authority and require periodic payments by the borrower;

(B) may allow the loan originator to amortize the portion of the loan retained by the loan originator using a shorter amortization schedule than the amortization schedule for the portion of the loan held by the authority if

(i) in the authority's opinion, the project financed can support the increased debt service; and

(ii) the accelerated amortization schedule is required to induce the originator to make the loan;

(6) may be made only if the participation in the loan to be purchased is in the form and contains the terms and provisions with respect to insurance, repairs, alterations, payment of taxes and assessments, default reserves, delinquency charges, default remedies, acceleration of maturity, secondary liens, and other matters the authority prescribes; and

(7) may be made only if the participation in the loan to be purchased is secured as to repayment by a mortgage or other security instrument in the manner the authority determines is feasible to assure timely repayment under the loan documents entered into with the borrower.

(e) The authority may adopt regulations for the administration of the enterprise development account including, without limitation, provisions for fees and agreements relating to application, loan commitment, servicing, and origination of loans by other lenders.

(f) The authority may enter into agreements as to the use of the money in the enterprise development account, including without limitation, trust or custody arrangements with banks or trust companies. It may also pledge, assign, or grant the agreement, interests under an agreement, or interests in the enterprise development account as may be necessary or appropriate to provide for payment and security for bonds of the authority issued to finance the purchase by the authority of loans for projects.

(g) Notwithstanding any other provision of this section, the authority may waive or modify the requirements of this section as it considers appropriate and prudent in order to finance a project if the authority intends to own the project or in order to finance a power transmission intertie project.

(h) The provisions of this section apply only with respect to a loan participation purchased by the authority for projects under AS 44.88.155 - 44.88.159.



Sec. 44.88.156. - Multi-family housing loan account. [Repealed, Sec. 44 ch 42 SLA 1987].

Repealed or Renumbered



Sec. 44.88.157. - , 44.88.158. Loan insurance and loan insurance account; small business enterprise loan account. [Repealed, Sec. 23 ch 123 SLA 1990].

Repealed or Renumbered



Sec. 44.88.159. - Interest rates.

(a) The interest rate on a loan participation purchased from the proceeds of tax-exempt bonds or expected by the authority to be purchased from the proceeds of tax-exempt bonds shall be determined under the regulations adopted by the authority under AS 44.88.085(g)(2)(C) and shall be not less than the cost of funds to the authority. In this subsection, "cost of funds" means the true interest cost expressed as a rate on tax-exempt bonds of the authority plus an additional percentage as determined by the authority to represent the allocable expenses of operation, costs of issuance, and loan servicing costs.

(b) The interest rate on a loan participation purchased from the proceeds of taxable bonds or expected by the authority to be purchased from the proceeds of taxable bonds shall be determined under the regulations adopted by the authority under AS 44.88.085 (g)(2)(C) and shall be not less than the cost of funds to the authority. In this subsection, "cost of funds" means the true interest cost expressed as a rate on taxable bonds, plus an additional percentage as determined by the authority to represent the allocable expenses of operation, costs of issuance, and loan servicing costs.

(c) [Repealed, Sec. 23 ch 123 SLA 1990].

(d) The provisions of this section apply only to a loan participation purchased under AS 44.88.155 - 44.88.159.

(e) The interest rate on a loan participation purchased directly from the assets of the authority shall be determined under the regulations adopted by the authority under AS 44.88.085 (g)(2)(C). However, the minimum interest rate on a loan participation purchased from assets of the authority may not be less than the minimum interest rate determined

(1) under (a) of this section if the project is of a type that could be funded with tax-exempt bonds; or

(2) under (b) of this section if the project is of a type that could not be funded with tax-exempt bonds.

(f) In determining an interest rate under the regulations adopted by the authority under AS 44.88.085 (g)(2)(C), the authority may determine to disregard the minimum interest rate required under (a), (b), or (e) of this section for a loan participation purchased by the authority to resolve lending limits or reserve restrictions imposed on the financial institution and may instead determine to retain the interest rate existing at the time the authority purchases a portion of the loan.






Article 04 - GENERAL ADMINISTRATIVE PROVISIONS

Sec. 44.88.160. - Findings of the authority. [Repealed, Sec. 23 ch 123 SLA 1990].

Repealed or Renumbered



Sec. 44.88.165. - Delinquent loans.

The authority shall adopt regulations to describe the circumstances under which it will discontinue purchasing loans from a financial institution because of excessive delinquencies among the loans previously purchased by the authority from the financial institution. In adopting the regulations, the authority must consider the authority's delinquency experience with loans it purchased from all financial institutions. The authority may include in the regulations other remedies it considers appropriate as alternatives to the discontinuance of purchasing loans from the financial institution.



Sec. 44.88.170. - Purchase of project and leases.

(a) Nothing in this chapter prevents the inclusion in a lease or other agreement relating to a project of a provision granting the right to purchase the project, or to renew or extend the lease or agreement, upon the terms and conditions which may be provided for in the lease or agreement.

(b) A lease with respect to a project may provide for two or more lessees with the legal relationship between themselves and the authority which the authority may approve, including without limitation, provisions to the effect that the obligations of the lessees under the lease for payment of rental or otherwise between themselves and the authority are several, joint, or joint and several and that the lessees lease the project as tenants-in-common, or otherwise.



Sec. 44.88.172. - Economic development account.

(a) The economic development account is established in the revolving fund. The economic development account consists of money or assets appropriated, loaned, or transferred to the authority for deposit in the account and other money or assets deposited in the account by the authority. While money is on deposit in the economic development account, the money may be used only to finance, acquire, manage, and operate development projects that the authority intends to own and operate. The term "operate" includes operation directly by the authority or by an agent of the authority.

(b) [Repealed, Sec. 23 ch 123 SLA 1990].

(c) [Repealed, Sec. 23 ch 123 SLA 1990].



Sec. 44.88.173. - Finance plan.

(a) Before approving a project financed under AS 44.88.172 , the authority shall prepare a finance plan. The finance plan must include an estimate of the total cost of the project, and a description of the sources of money that will be used to finance the total cost of the project. The finance plan must also include an estimate of the operational costs of the completed project, as well as a description of the source of the money that is to be used to pay the operational costs.

(b) The authority shall give preference to a project that does not require financial assistance from the state. If the authority determines that a project requires state financial assistance, and if the authority further determines that it is desirable to finance the project, the authority shall recommend a method of financing that minimizes cost to the state. A finance plan required under (a) of this section must identify the method of financing that minimizes the cost to the state.

(c) The authority shall submit a finance plan prepared under this section to the state bond committee, the governor, and the legislature before issuing bonds or otherwise incurring debt for the project. If a project requires financial assistance from the state, the state financial assistance must be available before bonds are issued for the project.



Sec. 44.88.174. - Regional resource advisory council.

(a) Within 30 days after the authority adopts a resolution certifying that a project in the unorganized borough is eligible for financing under AS 44.88.172 , the governor shall appoint a Regional Resource Advisory Council in the area of the state where the project is to be located and for which a regional housing authority has been established under AS 18.55.996 . The purpose of a council is to assist the authority in reviewing a project that has been proposed for development in its area of the state.

(b) A Regional Resource Advisory Council consists of five members registered to vote in the region. The governor shall appoint the members to reflect the economic and geographic diversity of the region. Council members serve three-year terms at the pleasure of the governor, except that the initial members may be appointed for less than three years so that the term of at least one of the members expires each year. The governor shall appoint a chairperson who shall call meetings as required and preside over the deliberations of the council. A majority of the council constitutes a quorum for conducting the business of the council.

(c) Members of a Regional Resource Advisory Council do not receive compensation for their services on the council, but are entitled to per diem and travel expenses authorized by law for state boards and commissions under AS 39.20.180 .



Sec. 44.88.175. - Requirements prior to approval of projects. [Repealed, Sec. 23 ch 123 SLA 1990].

Repealed or Renumbered



Sec. 44.88.176. - Hearing to consider proposed project. [Repealed, Sec. 23 ch 123 SLA 1990].

Repealed or Renumbered



Sec. 44.88.177. - Operation of projects.

If a project is financed under AS 44.88.172 , the authority shall solicit the review and advice of the Regional Resource Advisory Council or governing body in the area in which a project is located before the execution of contracts, agreements, resolutions, or other matters that directly concern the development, maintenance, and operation of a project.



Sec. 44.88.180. - Conflicts of interest.

(a) A member of the authority may not vote on a resolution of the authority relating to a lease or contract to be entered into by the authority under this chapter if the member is a party to the lease or contract or has a direct ownership or equity interest in a firm, partnership, corporation, or association that may be a party to the contract or lease. A resolution of the authority that is approved by a majority of the members who are not barred from voting under this subsection is a valid action of the authority for all purposes.



Sec. 44.88.190. - Operation of certain statutes excepted.

(a) The authority may not be considered or constitute (1) a political subdivision of the state as the term is used in AS 37.10.085 , (2) a municipal corporation or political subdivision of the state as the terms are used in AS 29, or (3) except as provided in AS 44.88.205 , a state agency as the term is used in AS 37, but for all other purposes the authority constitutes a political subdivision and an instrumentality of the state as provided in this chapter.

(b) The funds, income, or receipts of the authority may not be considered or constitute money of the state, nor may real property in which the authority has an interest be considered land owned in fee by the state or to which the state may become entitled or in any way land belonging to the state, or state land referred to in Art. VIII of the Alaska Constitution.

(c) A loan participation purchased or financed by the authority is exempt from the provisions of AS 45.45.010 .



Sec. 44.88.200. - Annual audit.

The authority shall have its financial records audited annually by the legislative auditor or by a certified public accountant approved by the legislative auditor. The legislative auditor may prescribe the form and content of the financial records of the authority and shall have access to these records at any time.



Sec. 44.88.205. - Compliance with executive budget act; authority finances.

(a) The operating budget of the authority is subject to AS 37.07 (Executive Budget Act).

(b) To further ensure effective budgetary decision making by the legislature, the authority shall

(1) annually review the authority's assets to determine whether assets of the authority exceed an amount required to fulfill the purposes of the authority as defined in this chapter; in making its review, the authority shall determine whether, and to what extent, assets in excess of the amount required to fulfill the purposes of the authority during at least the next fiscal year are available without

(A) breaching any agreement entered into by the authority;

(B) materially impairing the operations or financial integrity of the authority; or

(C) materially affecting the ability of the authority to fulfill the authority's purposes set out in AS 44.88.070 ; and

(2) make available to the legislature by January 10 of each year a complete accounting of all assets of the authority and a report of the review and determination made under (1) of this subsection; the accounting shall be audited by the auditor who conducts the audit required by AS 44.88.200 and must include a full description of all loan interest and principal payments and program receipts, including

(A) loan commitment fees received by or accrued to the authority during the preceding fiscal year; and

(B) all income earned on assets of the authority during that period.



Sec. 44.88.210. - Reports and publications.

(a) By January 10 of each year, the authority shall publish a report for distribution to the governor, legislature, and the public. The authority shall notify the legislature that the report is available. The report shall be written in easily understandable language. The report must include a financial statement audited by an independent outside auditor, a statement of the authority's investments under this chapter including an appraisal of the investments at market value, a comparison of the authority's performance with the goals of the authority and the levels of bonding and investment activities anticipated in the previous year's report under (b) of this section, and any other information the members of the authority believe would be of interest to the governor, the legislature, and the public. The annual income statement and balance sheet of the authority shall be published in at least one newspaper in each judicial district. The authority may also publish other reports it considers desirable to carry out its purpose.

(b) The authority must include in its annual report under (a) of this section

(1) an estimate of the investment activity of the authority under this chapter for the following 12-month period; and

(2) an estimate of the amount of bonds to be issued during the following 12-month period.



Sec. 44.88.212. - Fees charged by authority; prepayments.

(a) [Repealed, Sec. 23 ch 123 SLA 1990].

(b) The commitment fee for a loan commitment by the authority may not exceed two percent of the principal amount of the loan.

(c) The authority may not limit, or charge a fee or penalty for, prepayment of a loan after five years from the inception of the loan.



Sec. 44.88.215. - Confidentiality of information.

(a) In order to promote the purposes of AS 44.88, unless the records were a matter of public record before submittal to the authority, the following records, files, and information shall be kept confidential upon the request of the person supplying the information or upon the request of the project, bond, loan, or guarantee applicant or borrower:

(1) income tax returns;

(2) financial statements, profit-and-loss statements, and cash flow projections, except the information required by the authority to calculate debt service coverage on the loan;

(3) financial business plans;

(4) credit reports from consumer reporting agencies and other credit information obtained from banks, creditors, or other credit reporting entities;

(5) trade secrets;

(6) appraisals, except the name of the appraiser, the date of the appraisal, and the fair market value determined for the property appraised;

(7) market surveys and marketing strategy information; and

(8) any information required to be kept confidential by a federal law or regulation or by state law.

(b) Information compiled by the authority from information described in (a) of this section shall be kept confidential unless disclosure is authorized by the person supplying the information and by the project, bond, loan, or guarantee applicant or borrower.

(c) The information that is determined to be confidential under (a) or (b) of this section is not a public record under AS 40.25.110 - 40.25.220.

(d) Nothing in this section shall prevent a legislator from reviewing information otherwise confidential under this section if the legislator has a valid legislative purpose for reviewing the information and if the legislator agrees to maintain the confidentiality of the information.



Sec. 44.88.220. - [Renumbered as AS 44.88.900 ].

Repealed or Renumbered



Sec. 44.88.300. - 44.88.370. - Export assistance. [Repealed, Sec. 21 ch 109 SLA 1998].

Repealed or Renumbered



Sec. 44.88.380. - Personal liability.

An officer, employee, or agent of the authority may not be held personally liable in a civil action for damages for an act done or omitted in good faith while performing the functions of office, employment, or agency under this chapter.



Sec. 44.88.390. - Export insurance account. [Repealed, Sec. 21 ch 109 SLA 1998].

Repealed or Renumbered






Article 05 - SMALL BUSINESS ECONOMIC DEVELOPMENT REVOLVING LOAN FUND

Sec. 44.88.400. - Creation of a small business economic development revolving loan fund.

There is created in the authority a small business economic development revolving loan fund to carry out the purposes of AS 44.88.400 - 44.88.430, including the administration of a revolving loan fund qualified to receive revolving loan fund grants from the United States Economic Development Administration (EDA) under Title IX of the Public Works and Economic Development Act of 1965, as amended (42 U.S.C. 3121 et seq.). All money granted to the authority by the United States Economic Development Administration, all money appropriated to the fund, all principal and interest payments, and all money chargeable to principal or interest that is collected through liquidation by foreclosure or other process on loans made under AS 44.88.400 - 44.88.430 shall be paid into the small business economic development revolving loan fund.



Sec. 44.88.410. - Special account established.

(a) There is established as a special account within the small business economic development revolving loan fund the foreclosure expense account. This account is established as a reserve from fund equity.

(b) The authority may expend money credited to the foreclosure expense account when necessary to protect the authority's security interest in collateral on loans made under AS 44.88.420 or to defray expenses incurred during foreclosure proceedings after a default by an obligor.



Sec. 44.88.420. - Powers and duties of the authority.

(a) The authority may

(1) accept United States Economic Development Administration revolving fund grants;

(2) make loans to eligible applicants under the United States Economic Development Administration Long-Term Economic Deterioration (LTED) and Sudden and Severe Economic Dislocation (SSED) programs;

(3) designate agents and delegate powers to them as necessary;

(4) adopt regulations necessary to carry out its functions and to administer programs under United States Economic Development Administration guidelines, including regulations to establish reasonable fees for services provided;

(5) establish amortization plans for the repayment of loans that may include extensions; and

(6) charge and collect the fees established under this subsection.

(b) [Repealed, Sec. 28 ch 90 SLA 1991].



Sec. 44.88.430. - Disposal of property acquired by default or foreclosure.

The authority shall dispose of property acquired through default or foreclosure on a loan made under AS 44.88.400 - 44.88.430. Disposal shall be made in a manner that serves the best interests of the state and may include the amortization of payments over a period of years.






Article 06 - BUSINESS AND EXPORT ASSISTANCE PROGRAM

Sec. 44.88.500. - Business and export assistance guarantees.

Subject to the requirements of AS 44.88.500 - 44.88.599, the authority may

(1) guarantee new business and export assistance loans; and

(2) guarantee new business and export assistance loans made to refinance existing loans.



Sec. 44.88.502. - Effect of guarantee.

(a) A guarantee under AS 44.88.500 - 44.88.599 does not create a debt or liability of the state.

(b) A guarantee under AS 44.88.500 may not be terminated, canceled, or revoked except under its terms. A guarantee held by a participating financial institution is presumed to be valid.

(c) A guarantee or portion of a guarantee under AS 44.88.500 that relates to an export transaction must guarantee against commercial and political loss, in whole or in part, of principal and interest. The authority may require the borrower to obtain insurance against some or all of the loss guaranteed under AS 44.88.500 . In this subsection, "political loss" means a loss incurred as a result of

(1) a political risk that would be insurable under an export credit insurance policy issued by the Export-Import Bank of the United States; or

(2) any other political risk that is actually insured under insurance the authority requires the borrower to obtain.



Sec. 44.88.505. - Qualifications of applicant for new loan guarantee.

(a) A business enterprise may apply for a new loan guarantee under AS 44.88.500(1).

(b) The authority may establish additional applicant qualifications by regulation. These qualifications may vary depending upon the type of business the applicant is engaged in.



Sec. 44.88.510. - Application for new loan guarantee.

An applicant for a new loan guarantee shall provide information that the authority may require by regulation. The authority may require submission of an economic benefit analysis prepared by a person acceptable to the authority.



Sec. 44.88.515. - Qualifications of applicant for debt refinancing guarantee.

A business enterprise may apply under AS 44.88.500 (2) to guarantee the refinancing of existing debt.



Sec. 44.88.520. - Application for debt refinancing guarantee.

An applicant for a debt refinancing guarantee shall provide the information that the authority may require by regulation.



Sec. 44.88.525. - Conditions of debt refinancing guarantee.

The authority may not guarantee refinanced debt

(1) unless the refinancing

(A) is necessary to extend substantial debt payments over a longer period of time, thereby improving the applicant's net cash flow and working capital position consistent with the useful life of the assets being refinanced;

(B) assists with short-term debt or cash expenditures when lenders will not extend reasonable longer terms to the applicant; and

(C) creates additional economic opportunity or improves the viability of the borrower rather than just reducing the liability of the lender; or

(2) unless the refinancing is necessary to place a permanent loan subsequent to an interim loan for financing of the project.



Sec. 44.88.530. - Applicability of AS 44.88.535 - 44.88.560.

AS 44.88.535 - 44.88.560 apply to new loan guarantees and refinancing guarantees under AS 44.88.500 .



Sec. 44.88.535. - Conditions of loan guarantee.

(a) The authority may guarantee a loan under AS 44.88.500 - 44.88.599 if the

(1) loan

(A) is commercially reasonable;

(B) contains payment provisions satisfactory to the authority;

(C) is secured by adequate collateral; however, the authority may waive on a case-by-case basis the requirement of collateral for a loan guarantee of $100,000 or less for which the proposed loan term does not exceed five years, but the ability to waive the requirement of this subparagraph or the grant of a waiver does not prevent the financial institution that holds the loan guaranteed by the authority from requiring reasonable collateral for the loan;

(2) borrower demonstrates the ability to repay the loan from either or both of the following:

(A) net cash flow from the borrower; and

(B) proceeds from the sale of current assets that are collateral for the loan if the sale, or receipt of proceeds from the sale, is an event that creates a payment obligation; in this subparagraph, "current asset" means property that will be or could be converted into cash in the normal operation of a business within one year;

(3) term of the loan does not exceed 20 years;

(4) loan is originated with and serviced by a state chartered or federally chartered financial institution;

(5) portion of the loan not guaranteed by the authority is held by the originating financial institution or another institution approved by the authority;

(6) loan is made to a business with a majority interest held by state residents; and

(7) loan guarantee provides a benefit to the borrower.

(b) The authority may provide a guarantee of up to 80 percent of a loan that qualifies under AS 44.88.500 - 44.88.599. The ratio of the guarantee to the outstanding principal of the loan may not increase over the term of the loan.

(c) The authority may guarantee the payment of interest on the guaranteed portion of a loan

(1) in the manner established by the authority by regulation; and

(2) for a period of time not to exceed

(A) 90 days for loans or parts of loans not made to support an export transaction;

(B) 180 days for loans or parts of loans made for a post-shipment loan guarantee to support an export transaction; in this subparagraph, "post-shipment loan guarantee" means a guarantee, or portion of a guarantee, that becomes effective after the export contract date that shipment of the related goods or raw materials or provision of the related services begins; or

(C) 270 days for loans or parts of loans made for a pre-shipment loan guarantee to support an export transaction; in this subparagraph, "pre-shipment loan guarantee" means a guarantee, or part of a guarantee, that becomes effective before the export contract date that shipment of the related goods or raw materials or provision of the related services begins.



Sec. 44.88.540. - Limitations of guarantees.

The authority may not issue a total of more than

(1) $50,000,000 of loan guarantees;

(2) $25,000,000 of loan guarantees in which the amount of the loan guarantee exceeds $500,000.



Sec. 44.88.542. - Discounted loan purchases. [Repealed, Sec. 21 ch 111 SLA 1996].

Repealed or Renumbered



Sec. 44.88.545. - Limitations of guarantees with respect to borrowers.

The authority may not provide a guarantee

(1) of more than $1,000,000;

(2) to an individual borrower that cumulatively, with the outstanding principal balance of other authority guaranteed indebtedness of that borrower, exceeds $1,000,000.



Sec. 44.88.550. - Interest on guaranteed loan.

(a) The maximum interest rate that may be charged by a financial institution on a loan guaranteed by the authority is two and three-quarters percentage points above the prime rate.

(b) If provision is made in the loan guarantee agreement, the interest rate on a loan guaranteed by the authority may increase or decrease in accordance with the changes in the prime rate.



Sec. 44.88.555. - Servicing of guaranteed loans.

(a) The financial institution that holds a loan guaranteed by the authority under AS 44.88.500 - 44.88.599 shall

(1) service the loan;

(2) exercise diligence in collecting amounts due under the loan; and

(3) comply with all requirements of the loan guarantee agreement.

(b) Amounts received toward satisfaction of a default on a loan guaranteed under AS 44.88.500 - 44.88.599 shall be allocated between the lender and the fund according to the guaranteed percentage of the loan until the principal balance and accrued interest have been repaid.



Sec. 44.88.560. - Powers of the authority.

The authority may

(1) adopt regulations to implement AS 44.88.500 - 44.88.599;

(2) establish terms and conditions for loan guarantees and refinancing agreements subject to the requirements of AS 44.88.500 - 44.88.599;

(3) make and execute contracts and other instruments to implement AS 44.88.500 - 44.88.599;

(4) charge reasonable fees that the authority may establish by regulation for the service it provides under AS 44.88.500 - 44.88.599;

(5) acquire real or personal property by purchase, transfer, or foreclosure when the acquisition is necessary to protect the authority's interest in a loan or a loan guarantee;

(6) exercise any other power necessary to implement AS 44.88.500 - 44.88.599; and

(7) to the extent the authority considers it to be in its best interest to do so, use money to pay expenses relating to the liquidation of collateral securing loans guaranteed by the authority.



Sec. 44.88.570. - Distribution of loans.

The authority shall distribute guarantees of new loans and guarantees of loans made to refinance existing loans under AS 44.88.500 - 44.88.599 to all regions of the state in an equitable manner.



Sec. 44.88.599. - Definitions.

In AS 44.88.500 - 44.88.599

(1) "export transaction" means a contract for the sale of goods, services, or raw materials that includes a term that requires the goods, services, or raw materials, in whole or in part, to be shipped to or provided in a foreign country.

(2) "prime rate" means the lowest United States money center prime rate of interest that is published in the Wall Street Journal.






Article 07 - RURAL DEVELOPMENT INITIATIVE FUND

Sec. 44.88.600. - Rural development initiative fund.

The rural development initiative fund is created in the authority outside of the revolving fund. The rural development initiative fund is a fund for the uses and purposes of AS 44.88.600 - 44.88.620. The rural development initiative fund consists of money or assets appropriated or transferred to the authority for the purposes of this section, and of loan repayments, interest, or other income earned on loans or investments of the fund. In addition, the authority may deposit other assets into the fund if the total value of those deposits does not exceed $2,000,000. The authority, in its discretion, may transfer money or other assets from the rural development initiative fund to the revolving fund.



Sec. 44.88.610. - Rural development loans.

(a) The authority may use money from the rural development initiative fund to make a loan of up to $100,000 to a person, or a loan of up to $200,000 to two or more persons, to be used for working capital, equipment, construction, or other commercial purposes by a business located in a community with a population of 5,000 or less that is not connected by road or rail to Anchorage or Fairbanks, or with a population of 2,000 or less that is connected by road or rail to Anchorage or Fairbanks. A person who has received a loan under this subsection may not be granted another loan until after the original loan is entirely repaid. For purposes of this subsection,

(1) "community" means a city as defined in AS 29.71.800 or an unincorporated community as defined in AS 29.60.140 ; and

(2) "connected by road" does not include a connection by the Alaska marine highway system.

(b) The authority shall require collateral for each loan made under this section and shall require that a reasonable amount of money from other nonstate sources be committed for use on any project or enterprise for which money from a loan will be used. The authority by regulation may establish other conditions for loans. The authority shall by regulation establish rates of interest that are not less than six percent a year and terms of repayment for loans made under this section.



Sec. 44.88.620. - Disposal of property acquired by default or foreclosure.

The authority shall dispose of property acquired through default or foreclosure of a loan made from the rural development initiative fund. Disposal shall be made in a competitive manner that serves the best interests of the state, and may include the amortization of payments over a period of years. Proceeds from the disposal of property under this section shall be deposited into the fund.






Article 08 - GENERAL PROVISIONS

Sec. 44.88.900. - Definitions.

In this chapter,

(1) "authority" means the Alaska Industrial Development and Export Authority created by this chapter;

(2) "business enterprise" means a single proprietorship, cooperative, corporation, firm, partnership, or other association of persons organized in any manner, for any credit worthy business purpose;

(3) "development project" has the meaning given to "project" in (9)(A) and (D) - (F) of this section;

(4) "federal agency" means the United States and any officer, department, agency or instrumentality of the United States;

(5) "governing body of a political subdivision" means, when used with respect to the location of a project, the council of a city if the project is to be located in a city in the unorganized borough, or the assembly if the project is to be located in an organized borough or a unified municipality;

(6) "lease" includes, when used as a noun, an interest in, or when used as a verb, the transfer of an interest in, property less than fee simple title, including, without limitation, when used as a noun, agreements to use or occupy property;

(7) "loan participation" means the purchase of a portion of a loan from a financial institution if

(A) the financial institution has obtained a commitment from the authority to purchase the portion of that loan before the financial institution has disbursed money as part of the loan to the borrower; or

(B) the authority determines that purchasing a portion of a preexisting loan will resolve lending limits or reserve restrictions imposed on the financial institution by law or a state or federal regulatory agency, or by the financial institution if the internal lending limit or reserve restriction is acceptable to the authority;

(8) "plant" or "facility" means real property, whether above or below mean high water, or an interest in it, and the buildings, improvements and structures constructed or to be constructed on or in it, and may include fixtures, machinery, and equipment on it or in it, and tangible personal property, regardless of whether the tangible personal property is attached to or connected with real property, if the owner has agreed not to remove the tangible personal property permanently from the state for the period the authority sets; "plant" or "facility" does not include work in process or stock in trade;

(9) "project" means

(A) a plant or facility used or intended for use in connection with making, processing, preparing, transporting, or producing in any manner, goods, products, or substances of any kind or nature or in connection with developing or utilizing a natural resource, or extracting, smelting, transporting, converting, assembling, or producing in any manner, minerals, raw materials, chemicals, compounds, alloys, fibers, commodities and materials, products, or substances of any kind or nature;

(B) a plant or facility used or intended for use in connection with a business enterprise;

(C) commercial activity by a business enterprise;

(D) a plant or facility demonstrating technological advances of new methods and procedures and prototype commercial applications for the exploration, development, production, transportation, conversion, and use of energy resources;

(E) infrastructure for a new tourism destination facility or for the expansion of a tourism destination facility; in this subparagraph, "tourism destination facility" does not include a hotel or other overnight lodging facility;

(F) a plant or facility, other than a plant or facility described in (D) of this paragraph, for the generation, transmission, development, transportation, conversion, or use of energy resources;

(10) "project applicant" means a business enterprise or enterprises proposing to

(A) use or occupy a project; or

(B) agree to permit others to use or occupy a project;

(11) "project cost" or "cost of a project" means all or any part of the aggregate costs determined by the authority to be necessary to finance the construction, expansion, or acquisition of a project, including without limitation the cost of acquiring real or tangible personal property, and, in connection with real property, the cost of constructing buildings and improvements, the cost of constructing means of access to and from the project, the cost of constructing extensions of utility systems to the site of the project; the cost of a project includes, without limitation, the cost of financing the project, interest charges before, during or after construction, expansion, or acquisition of the project, costs related to the determination of the feasibility, planning, design or engineering of the project and, to the extent determined necessary by the authority, administrative expenses, the cost of machinery or equipment to be used in the operation of the project and expenses of installation, replacement or rehabilitation, and all other costs, charges, fees and expenses which may be determined by the authority to be necessary to finance the construction, expansion, or acquisition;

(12) "real property" means land and rights and interests in land, including, without limitation, interests less than full title such as easements, uses, leases, and licenses;

(13) "revolving fund" means the Alaska Industrial Development and Export Authority revolving fund created in AS 44.88.060 .









Chapter 44.99. - MISCELLANEOUS PROVISIONS AND POLICIES

Article 01 - MISCELLANEOUS PROVISIONS

Sec. 44.99.001. - [Renumbered as AS 28.40.075 ].

Repealed or Renumbered



Sec. 44.99.002. - Employment of radio stations.

The governor may employ one or more radio stations, located south of the Gulf of Alaska and suitable for distribution of news, executive proclamations and inquiries, information concerning the state, general information, and other matters suitable for broadcasting that the governor prescribes and that may be of service and benefit to the people to be served.



Sec. 44.99.003. - Qualifications of radio station.

A radio station used for the purposes set out in AS 44.99.002 shall

(1) be licensed by the appropriate agency of the federal government to operate a broadcasting station of not less than 250 watt capacity in the state;

(2) have operated radio broadcasting continuously for a least one year before the date of its employment by the governor and during this period have broadcast daily radio programs totaling at least 75 hours in each month;

(3) have broadcast programs that have been received by the public over long wave radio receivers over a radius of at least 300 miles from the broadcasting station, and on demand shall furnish letters or telegrams from the radio audience confirming reception within the required area;

(4) have invested at least $20,000 in real estate, buildings, transmitters, power equipment, antenna, radio masts, musical instruments, office equipment and other property, used or useful in the operation of the radio station exclusively.



Sec. 44.99.004. - Prescribing proof of capacity and suitability of station and of service and allotment of radio time.

The governor shall prescribe the proof required of the capacity and suitability of a station for broadcasting. The governor may prescribe the service to be given, except that the state may, at its option, use not less than six hours of the station's time on the air for each $100 paid for the service. The total time to which the state is entitled shall be distributed over the period of one year. Not more than one hour may be used in any one day and not more than one-fifty-second of the total time in any one week. The governor may yield portions of the governor's allotted use of time to the University of Alaska or to state officials. A state official, except the governor, may not be allotted or use time within 30 days before a primary or general election.



Sec. 44.99.005. - Cost of radio service.

The cost of the radio service is a lawful charge against the state treasury if the owner or operator of the station files an affidavit that the station has during the period covered by payment complied with AS 44.99.002 - 44.99.005 and has furnished the service.



Sec. 44.99.006. - Agreement for an Alaska Maritime Academy.

The governor may enter into an agreement with the Federal Maritime Administration to provide for an Alaska Maritime Academy.



Sec. 44.99.007. - Emergency transfer of seat of government.

When, due to an emergency resulting from the effects of enemy attack or an imminent enemy attack, it becomes imprudent, inexpedient, or impossible to conduct the affairs of state government at the normal location of the state capital, the governor shall, as often as the exigencies of the situation require, declare by proclamation an emergency temporary location or locations for the seat of government at a place or places, inside or outside the state, that would not normally be considered military target sites and that the governor may consider advisable under the circumstances. The governor shall take such action and issue such orders as may be necessary for an orderly transition to the emergency temporary location or locations. The temporary location or locations shall remain the emergency seat of government until the emergency is declared to be ended by the governor and the seat of government is returned to its normal location.



Sec. 44.99.008. - Validity of official action.

During the time the seat of government remains at the emergency temporary location or locations, all official acts now or hereafter required by law to be performed at the seat of government by an officer, agency, department, or authority of the state, including the convening and meeting of the legislature in regular or special session, shall be valid and binding when performed at the emergency temporary location or locations as if performed at the permanent location of the seat of government.



Sec. 44.99.009. - Governor as prime sponsor.

(a) The governor is authorized to participate as a prime sponsor in the Comprehensive Employment and Training Act of 1973 (P.L. 93-203) as amended. The governor may delegate the functions as a prime sponsor to such other state agency as, in the exercise of discretion, the governor sees fit.

(b) The governor, or the state agency to which the governor has delegated the functions, may adopt regulations necessary to carry out the functions as a prime sponsor.

(c) The governor shall submit as part of the annual budget submission to the legislature a complete program budget for state participation in the Comprehensive Employment and Training Act of 1973 (P.L. 93-203) as amended.



Sec. 44.99.010. - Alaska Manpower Services Council. [Repealed, Sec. 13 ch 43 SLA 1994].

Repealed or Renumbered



Sec. 44.99.020. - Use of paper.

A state agency shall use both sides of paper when feasible. In this section, "state agency" means a department, institution, board, commission, division, authority, public corporation, or other administrative unit of the executive, legislative, or judicial branch of state government, including the University of Alaska, the Alaska Railroad Corporation, and legislative committees.



Sec. 44.99.030. - Lobbying contracts prohibited.

(a) Notwithstanding other provisions of law, the following entities may not contract with a person to pay the person money or other thing of value to lobby the state, a municipality of the state, or an agency of the state or municipality:

(1) Alaska Aerospace Development Corporation;

(2) Alaska Commercial Fishing and Agriculture Bank;

(3) Alaska Energy Authority;

(4) Alaska Housing Finance Corporation;

(5) Alaska Industrial Development and Export Authority;

(6) Alaska Medical Facility Authority;

(7) Alaska Mental Health Trust Authority;

(8) Alaska Municipal Bond Bank Authority;

(9) Alaska Permanent Fund Corporation;

(10) Alaska Railroad Corporation;

(11) [Repealed, Sec. 8 ch 2 SLA 2004].

(12) Alaska Seafood Marketing Institute;

(13) Alaska Student Loan Corporation.

(b) In this section,

(1) "lobby a municipality or an agency of a municipality" means to engage in an activity for the purpose of influencing municipal legislative or administrative action if the activity is substantially the same as activity that would have required registration under AS 24.45.121 if the activity was for the purpose of influencing state legislative or administrative action;

(2) "lobby the state or an agency of the state" means to engage in an activity for which registration is required under AS 24.45.121 .






Article 02 - GENERAL STATE POLICIES

Sec. 44.99.100. - Declaration of state economic development policy.

(a) To further the goals of a sound economy, stable employment, and a desirable quality of life, the legislature declares that the state has a commitment to foster the economy of Alaska through purposeful development of the state's abundant natural resources and productive capacity. It is the legislature's intent that this development

(1) offer long-term benefits and increased employment to Alaskans by strengthening and diversifying the state's economic base and encouraging new activities;

(2) provide opportunities for increased personal income or reduced living costs by creating activity in economic sectors;

(3) have a positive effect on the revenue needs and fiscal conditions of the state and local communities;

(4) be undertaken after consideration of the social and economic views of citizens impacted by the development, and only after adequate protection is assured for Alaska's environment.

(b) To take advantage of investment opportunities afforded by Alaska's abundant natural resources and productive capacity, the legislature finds that the state should undertake activities that serve as a catalyst to responsible economic development in the state for the benefit of its citizens. It is the policy of the state to

(1) develop and provide information to domestic and foreign investors to use in evaluating project feasibility;

(2) with cooperation from investors, identify constraints to orderly and beneficial economic development and work with government agencies to eliminate unnecessary impediments to economic development;

(3) with cooperation from investors, identify constraints to economic development that would impede the extraction, production, and transport of resources to markets and manufactured products, and implement capital improvement or other programs to resolve the deficiencies;

(4) provide a stable tax and regulatory climate that encourages expansion of the state's economic base;

(5) encourage "value-added" processing in the state;

(6) improve the state's domestic and international competitive position by offering economic incentives that support the constitutional mandates for utilization, development, and conservation of natural resources.



Sec. 44.99.110. - Declaration of state mineral policy.

The legislature, acting under art. VIII, sec. 1 of the Constitution of the State of Alaska, in an effort to further the economic development of the state, to maintain a sound economy and stable employment, and to encourage responsible economic development within the state for the benefit of present and future generations through the proper conservation and development of the abundant mineral resources within the state, including metals, industrial minerals, and coal, declares as the mineral policy of the state that

(1) mineral exploration and development be given fair and equitable consideration with other resource uses in the multiple use management of state land;

(2) mineral development be encouraged through reasonable and consistent nonduplicative regulations and administrative stipulations;

(3) mineral development and the entry into the market place of mineral products be considered in developing a statewide transportation infrastructure system;

(4) mineral development be encouraged through appropriate public information and education, scientific research, technical studies, and University of Alaska program involvement;

(5) economic development with respect to the state mineral industry be encouraged with Pacific Rim nations.



Sec. 44.99.120. - Declaration of nuclear freeze policy.

It is the policy of the State of Alaska

(1) to recognize that the greatest challenge facing the earth is to prevent the occurrence of nuclear war by accident or design;

(2) to recognize that the nuclear arms race is dangerously increasing the risk of a holocaust that would be humanity's final war;

(3) to promote a mutual and verifiable freeze followed by reductions in nuclear warheads, missiles, and other delivery systems in order to halt the nuclear arms race and to reduce the risk of nuclear war.



Sec. 44.99.125. - Implementation of policy.

(a) The governor shall conduct the affairs of state and carry out state programs in conformity with this policy.

(b) The lieutenant governor shall deliver copies of this Act to Congress and the President of the United States.






Article 03 - STATE PUBLICATIONS

Sec. 44.99.200. - Production of publications.

The publications of a state agency shall be produced at a private sector facility located in the state when practicable. The Department of Administration shall establish standards for the production of publications by state agencies, except that the Board of Regents of the University of Alaska shall establish the standards for the university. The standards shall be designed to promote simplicity, low cost, and consistency.



Sec. 44.99.205. - Use of pictures and messages.

(a) A state agency may not place a picture of an elected state official on an application form, a warrant, or a direct deposit notice provided by the agency.

(b) A state agency may not place a message on or with an application form, a warrant, or a direct deposit notice provided by the agency unless the message is

(1) from a state agency employee who is not an elected state official; and

(2) required by law, necessary for the operation of the document, related to seasonal health issues including flu shot reminders, or related to a program or activity of a state agency.

(c) In this section,

(1) "direct deposit notice" means a written notice that a deposit has been made by the state agency;

(2) "elected state official" means the governor, the lieutenant governor, a lieutenant governor who serves as acting governor or who succeeds to the office of the governor, or a legislator, including a person who has been appointed a member of the legislature by the governor to fill a vacancy in the legislature;

(3) "program" includes the permanent fund dividend program under AS 43.23 and the longevity bonus program under AS 47.45;

(4) "state agency" has the meaning given in AS 44.99.240 (2)(A) and (B).



Sec. 44.99.210. - Disclosures on publication.

If the actual annual costs for a publication of a state agency that are paid from the general fund exceed $1,500, or if the actual annual costs of a state agency publication that is a report required by law are paid from a source other than the general fund and exceed $1,500, the publication must include a statement that gives the name of the agency releasing the publication, the purpose of the publication, the cost for each copy of the publication, and the city and state where the printing was done. The statement must read: "This publication was released by... (name of state agency)..., produced at a cost of $..... per copy to... (statement of purpose)..., and printed in...... (city and state where printed)." If the publication is required by law, the statement must also include: "This publication is required by... (appropriate citation to Alaska law)." The statement may include, if applicable, a declaration of the revenue raised by the sale of the publication or from the purchase of advertising in the publication. The statement shall be printed in one conspicuous place in the body of the publication in a type size that is not smaller than 12 points and shall be placed in a box composed of at least two point rule. In this section, "cost for each copy" means the figure that results after dividing the total contract cost of producing the publication by the number of copies produced. This section does not apply to a publication that is intended primarily for foreign or other out-of-state use, to a program for a public ceremony of a state agency, or to materials used by a state agency to develop a market for the agency's services or products.



Sec. 44.99.220. - List of publications.

A state agency shall compile and maintain a list of the publications that it produces each fiscal year.



Sec. 44.99.230. - Standards. [Repealed, Sec. 7 ch 59 SLA 1994].

Repealed or Renumbered



Sec. 44.99.240. - Definitions.

In AS 44.99.200 - 44.99.240,

(1) "publication" means a written document, including books, brochures, flyers, manuals, newsletters, pamphlets, programs, reports, and similar documents, but does not include standard forms, letterhead stationery, letterhead envelopes, election ballots, construction plans and specifications, location and design study reports, the Alaska Statutes, the Alaska Administrative Code, the Alaska Rules of Court, publications produced by the University of Alaska press, and papers that are submitted to a publisher, including a publisher of journals and anthologies, that is not a state agency;

(2) "state agency" means

(A) a department, institution, board, commission, division, authority, public corporation, or other administrative unit of the executive branch, including the University of Alaska and the Alaska Railroad Corporation;

(B) a committee, division, or administrative unit of the legislative branch, including the Alaska Legislative Council, the leadership of each house, the office of victims' rights, and the office of the ombudsman;

(C) an administrative unit of the judicial branch, including the Alaska Judicial Council and the Commission on Judicial Conduct.






Article 04 - COPYRIGHTS BY STATE AGENCIES

Sec. 44.99.300. - 44.99.350. - [Renumbered as AS 40.25.300 - 40.25.350].

Repealed or Renumbered



Sec. 44.99.400. - Software copyrights.

A state agency may hold the copyright for software created by the agency or developed by a private contractor for an agency, and may enforce its rights to protect the copyright. In this section, "state agency" means a department, institution, board, commission, division, authority, public corporation, committee, or other administrative unit of the executive, judicial, or legislative branch of state government, including the University of Alaska, the Alaska Aerospace Development Corporation, and the Alaska Railroad Corporation.












Title 45 - TRADE AND COMMERCE

Chapter 45.01. - GENERAL PROVISIONS

Article 01 - SHORT TITLE, CONSTRUCTION, APPLICATION AND SUBJECT MATTER OF ACT

Sec. 45.01.101. - Short title.

AS 45.01 - AS 45.08, AS 45.12, AS 45.14, and AS 45.29 may be cited as the Uniform Commercial Code.



Sec. 45.01.102. - Purposes; rules of construction; variation by agreement.

(a) The code shall be liberally construed and applied to promote the underlying purposes and policies.

(b) Underlying purposes and policies of the code are:

(1) to simplify, clarify, and modernize the law governing commercial transactions;

(2) to permit the continued expansion of commercial practices through custom, usage, and agreement of the parties;

(3) to make uniform the law among the various jurisdictions.

(c) The effect of provisions of the code may be varied by agreement, except as otherwise provided in the code and except that the obligations of good faith, diligence, reasonableness, and care prescribed by the code may not be disclaimed by agreement, but the parties may by agreement determine the standards by which the performance of the obligations is to be measured if such standards are not manifestly unreasonable.

(d) The presence in certain provisions of the code of the words "unless otherwise agreed" or words of similar import does not imply that the effect of other provisions may not be varied by agreement under (c) of this section.

(e) In the code the rules of construction in AS 01.10.050 (b) - (c) apply, unless the context otherwise requires.



Sec. 45.01.103. - Supplementary general principles of law applicable.

Unless displaced by the particular provisions of the code, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause, supplement the provisions of the code.



Sec. 45.01.104. - Construction against implicit repeal.

Chapter 114, SLA 1962 being a general act intended as a unified coverage of its subject matter, no part of it may be considered to be impliedly repealed by subsequent legislation if that construction can reasonably be avoided.



Sec. 45.01.105. - Territorial application of the act; parties' power to choose applicable law.

Sec. 45.01.105. Territorial application of the act; parties' power to choose applicable law.

(a) Except as provided in this section, when a transaction bears a reasonable relation to this state and also to another state or nation, the parties may agree that the law either of this state or of the other state or nation shall govern their rights and duties. Failing this agreement, the code applies to transactions bearing an appropriate relation to this state.

(b) Where one of the following provisions of the code specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law, including the conflict of laws rules, so specified:

(1) AS 45.02.402 (rights of creditors against sold goods);

(2) AS 45.04.102 (applicability of the chapter on bank deposits and collections);

(3) AS 45.05.116 (applicability of the chapter on letters of credit);

(4) AS 45.08.110 (applicability of the chapter on investment securities);

(5) AS 45.12.105 and 45.12.106 (applicability of the chapter on leases);

(6) AS 45.14 (funds transfers); and

(7) AS 45.29.301 - 45.29.307 (law governing the effect of perfection or nonperfection and the priority of security interests and agricultural liens).



Sec. 45.01.106. - Remedies to be liberally administered.

(a) The remedies provided by the code shall be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed, but neither consequential or special nor penal damages may be had except as specifically provided in the code or by other rule of law.

(b) A right or obligation declared by the code is enforceable by action unless the provision declaring it specifies a different and limited effect.



Sec. 45.01.107. - Waiver or renunciation of claim or right after breach.

A claim or right arising out of an alleged breach can be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.



Sec. 45.01.108. - Severability.

If a provision or clause of the code or application of the clause or provision to a person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the code that can be given effect without the invalid provision or application, and to this end the provisions of the code are severable.



Sec. 45.01.109. - Section captions.

Notwithstanding AS 01.05.006 and 01.05.031(b)(2), section headings are parts of the code.






Article 02 - GENERAL DEFINITIONS AND PRINCIPLES OF INTERPRETATION

Sec. 45.01.201. - General definitions.

Subject to additional definitions contained in the subsequent chapters of the code that are applicable to specific chapters or sections, and unless the context otherwise requires, in the code,

(1) "action" in the sense of a judicial proceeding includes recoupment, counterclaim, setoff, suit in equity, and any other proceedings in which rights are determined;

(2) "aggrieved party" means a party entitled to resort to a remedy;

(3) "agreement" means the bargain of the parties in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in the code (AS 45.01.205 , AS 45.02.208 , and AS 45.12.207 ); whether or not an agreement has legal consequences is determined by the provisions of the code, if applicable; otherwise by the law of contracts (AS 45.01.103 ) (compare "contract");

(4) "bank" means a person engaged in the business of banking;

(5) "bearer" means the person in possession of an instrument, document of title, or certificated security payable to bearer or endorsed in blank;

(6) "bill of lading" means a document evidencing the receipt of goods for shipment issued by a person engaged in the business of transporting or forwarding goods, and includes an airbill; "airbill" means a document serving for air transportation as a bill of lading does for marine or rail transportation, and includes an air consignment note or air waybill;

(7) "branch" includes a separately incorporated foreign branch of a bank;

(8) "burden of establishing" a fact means the burden of persuading the triers of fact that the existence of the fact is more probable than its nonexistence;

(9) "buyer in ordinary course of business" means a person who buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind; a person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices; a person who sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind; a buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale; only a buyer that takes possession of the goods or has a right to recover the goods from the seller under AS 45.02 may be a buyer in ordinary course of business; a person who acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt is not a buyer in ordinary course of business;

(10) "code" means AS 45.01 - AS 45.08, AS 45.12, AS 45.14, and AS 45.29;

(11) "conspicuous": a term or clause is conspicuous when it is so written that a reasonable person against whom it is to operate ought to have noticed it; a printed heading in capitals (as: NONNEGOTIABLE BILL OF LADING) is conspicuous; language in the body of a form is "conspicuous" if it is in larger or other contrasting type or color; but in a telegram any stated term is "conspicuous"; whether a term or clause is "conspicuous" or not is for decision by the court;

(12) "contract" means the total legal obligation that results from the parties' agreement as affected by the code and any other applicable rules of law (compare "agreement");

(13) "creditor" includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate;

(14) "defendant" includes a person in the position of defendant in a cross action or counterclaim;

(15) "delivery" with respect to instruments, documents of title, chattel paper, or certificated securities means voluntary transfer of possession;

(16) "document of title" includes bill of lading, dock warrant, dock receipt, warehouse receipt or order for the delivery of goods, and also any other document which in the regular course of business or financing is treated as adequately evidencing that the person in possession of it is entitled to receive, hold, and dispose of the document and the goods it covers; to be a document of title a document must purport to be issued by or addressed to a bailee and purport to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass;

(17) "fault" means wrongful act, omission, or breach;

(18) "fungible" with respect to goods or securities means goods or securities of which any unit is, by nature or usage of trade, the equivalent of any other like unit; goods that are not fungible shall be deemed fungible for the purposes of the code to the extent that under a particular agreement or document unlike units are treated as equivalents;

(19) "genuine" means free of forgery or counterfeiting;

(20) "good faith" means honesty in fact in the conduct or transaction concerned;

(21) "holder," with respect to a negotiable instrument, means the person in possession if the instrument is payable to bearer or, in the case of an instrument payable to an identified person, if the identified person is in possession; "holder," with respect to a document of title, means the person in possession if the goods are deliverable to bearer or to the order of the person in possession;

(22) to "honor" is to pay or to accept and pay or, where a credit so engages, to purchase or discount a draft complying with the terms of the credit;

(23) "insolvency proceedings" includes any assignment for the benefit of creditors or other proceedings intended to liquidate or rehabilitate the estate of the person involved;

(24) a person is "insolvent" who either has ceased to pay the person's debts in the ordinary course of business or cannot pay the person's debts as they become due or is insolvent within the meaning of the federal bankruptcy law;

(25) "money" means a medium of exchange authorized or adopted by a domestic or foreign government, including a monetary unit of account established by an intergovernmental organization or by agreement between two or more nations;

(26) a person has "notice" of a fact when (A) the person has actual knowledge of it; (B) the person has received a notice or notification of it; or (C) from all the facts and circumstances known to the person at the time in question the person has reason to know that it exists; a person "knows" or has "knowledge" of a fact when the person has actual knowledge of it; "discover" or "learn" or a word or phrase of similar import refers to knowledge rather than to reason to know; the time and circumstances under which a notice or notification may cease to be effective are not determined by the code;

(27) a person "notifies" or "gives" a notice or notification to another by taking such steps as may be reasonably required to inform the other in ordinary course whether or not such other actually comes to know of it; a person "receives" a notice or notification when

(A) it comes to the person's attention; or

(B) it is duly delivered at the place of business through which the contract was made or at any other place held out by the person as the place for receipt of the communications;

(28) notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time when it is brought to the attention of the individual conducting that transaction, and in any event from the time when it would have been brought to that person's attention if the organization had exercised due diligence;

(29) "organization" includes a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, or any other legal or commercial entity;

(30) "party," as distinct from "third party," means a person who has engaged in a transaction or made an agreement within this chapter;

(31) "person" includes an individual or an organization (See AS 45.01.102);

(32) "presumption" or "presumed" means that the trier of fact must find the existence of the fact presumed unless evidence is introduced which would support a finding of its nonexistence;

(33) "purchase" includes taking by sale, discount, negotiation, mortgage, pledge, lien, security interest, issue or re-issue, gift, or any other voluntary transaction creating an interest in property;

(34) "purchaser" means a person who takes by purchase;

(35) "remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal;

(36) "representative" includes an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate, or any other person empowered to act for another;

(37) "rights" includes remedies;

(38) "security interest" means an interest in personal property or fixtures that secures payment or performance of an obligation; the term also includes an interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to AS 45.29; the special property interest of a buyer of goods on identification of the goods to a contract for sale under AS 45.02.401 is not a "security interest," but a buyer may also acquire a "security interest" by complying with AS 45.29; except as otherwise provided in AS 45.02.505 , the right of a seller or lessor of goods under AS 45.02 or AS 45.12 to retain or acquire possession of the goods is not a "security interest," but a seller or lessor may also acquire a "security interest" by complying with AS 45.29; the retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer (AS 45.02.401 ) is limited in effect to a reservation of a "security interest"; whether a transaction creates a lease or security interest is determined by the facts of each case; however,

(A) a transaction creates a security interest if the consideration the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease not subject to termination by the lessee; and

(i) the original term of the lease is equal to or greater than the remaining economic life of the goods;

(ii) the lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(iii) the lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or nominal additional consideration upon compliance with the lease agreement; or

(iv) the lessee has an option to become the owner of the goods for no additional consideration or nominal additional consideration upon compliance with the lease agreement;

(B) a transaction does not create a security interest merely because it provides that

(i) the present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(ii) the lessee assumes risk of loss of the goods, or agrees to pay taxes, insurance, filing, recording, or registration fees, or service or maintenance costs with respect to the goods;

(iii) the lessee has an option to renew the lease or to become the owner of the goods;

(iv) the lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(v) the lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed;

(C) in this paragraph, additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised; additional consideration is not nominal if

(i) when the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(ii) when the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed;

(D) in this paragraph,

(i) "present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain; the discount is determined by the interest rate specified by the parties if the rate is not manifestly unreasonable at the time the transaction is entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into; and

(ii) "reasonably predictable" and "remaining economic life of the goods" are to be determined with reference to the facts and circumstances at the time the transaction is entered into;

(39) "send" in connection with writing or notice means to deposit in the mail, or deliver for transmission by another usual means of communication, with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified on it or otherwise agreed, or if there is none to an address reasonable under the circumstances; the receipt of a writing or notice within the time at which it would have arrived if properly sent has the effect of a proper sending;

(40) "signed" includes a symbol executed or adopted by a party with present intention to authenticate a writing;

(41) "surety" includes guarantor;

(42) "telegram" includes a message transmitted by radio, teletype, cable, a mechanical method of transmission, or the like;

(43) "term" means that portion of an agreement which relates to a particular matter;

(44) "unauthorized" signature means one made without actual, implied, or apparent authority, and includes a forgery;

(45) "value": except as otherwise provided in AS 45.03.303 with respect to negotiable instruments and in AS 45.04.210 and 45.04.211 with respect to bank collections, a person gives "value" for rights if the person acquires them

(A) in return for a binding commitment to extend credit or for the extension of immediately available credit whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

(B) as security for or in total or partial satisfaction of a pre-existing claim;

(C) by accepting delivery under a pre-existing contract for purchase; or

(D) generally, in return for a consideration sufficient to support a simple contract;

(46) "warehouse receipt" means a receipt issued by a person engaged in the business of storing goods for hire;

(47) "written" or "writing" includes printing, typewriting, or any other intentional reduction to tangible form.



Sec. 45.01.202. - Prima facie evidence by third party documents.

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.



Sec. 45.01.203. - Obligation of good faith.

Every contract or duty in the code imposes an obligation of good faith in its performance or enforcement.



Sec. 45.01.204. - Time; reasonable time; "seasonably".

(a) Where the code requires an action to be taken within a reasonable time, a time which is not manifestly unreasonable may be fixed by agreement.

(b) What is a reasonable time for taking an action depends on the nature, purpose, and circumstances of the action.

(c) An action is taken "seasonably" when it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.



Sec. 45.01.205. - Course of dealing and usage of trade.

(a) A course of dealing is a sequence of previous conduct between the parties to a particular transaction which is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(b) A usage of trade is a practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of the usage are to be proved as facts. If it is established that the usage is embodied in a written trade code or similar writing, the interpretation of the writing is for the court.

(c) A course of dealing between parties and a usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware give particular meaning to and supplement or qualify terms of an agreement.

(d) The express terms of an agreement and an applicable course of dealing or usage of trade shall be construed where reasonable as consistent with each other; but, when the construction is unreasonable, express terms control both course of dealing and usage of trade and course of dealing controls usage of trade.

(e) An applicable usage of trade in the place where a part of performance is to occur shall be used in interpreting the agreement as to that part of the performance.

(f) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party such notice as the court finds sufficient to prevent unfair surprise to the other party.



Sec. 45.01.206. - Statute of frauds for kinds of personal property not otherwise covered.

(a) Except in the cases described in (b) of this section, a contract for the sale of personal property is not enforceable by action or defense beyond $5,000 in amount or value of remedy unless there is a writing which indicates that a contract for sale has been made between the parties at a defined or stated price, reasonably identifies the subject matter, and is signed by the party against whom enforcement is sought or by an authorized agent.

(b) Subsection (a) of this section does not apply to contracts for the sale of goods (AS 45.02.201 ) or securities (AS 45.08.113 ), or to security agreements (AS 45.29.203 ).



Sec. 45.01.207. - Performance or acceptance under reservation of rights.

A party who, with explicit reservation of rights, performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient. This section does not apply to an accord and satisfaction.



Sec. 45.01.208. - Option to accelerate at will.

A term providing that one party or a successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when the party considers itself insecure" or in words of similar import shall be construed to mean that the party shall have power to do so only if the party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against whom the power has been exercised.









Chapter 45.02. - SALES

Article 01 - SHORT TITLE, GENERAL CONSTRUCTION, AND SUBJECT MATTER

Sec. 45.02.101. - Short title.

This chapter shall be known and may be cited as Uniform Commercial Code - Sales.



Sec. 45.02.102. - Scope; certain security and other transactions excluded.

Unless the context otherwise requires, this chapter applies to transactions in goods; it does not apply to a transaction which, although in the form of an unconditional contract to sell or present sale, is intended to operate only as a security transaction, nor does this chapter impair or repeal any statute regulating sales to consumers, farmers, or other specified class of buyers.



Sec. 45.02.103. - Definitions and index of definitions.

(a) In this chapter, unless the context otherwise requires,

(1) "buyer" means a person who buys or contracts to buy goods;

(2) "good faith" in the case of a merchant means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade;

(3) "receipt" of goods means taking physical possession of them;

(4) "seller" means a person who sells or contracts to sell goods.

(b) Other definitions applying to this chapter and the sections in which they appear are

(1) "acceptance" (AS 45.02.606 );

(2) "banker's credit" (AS 45.02.325 );

(3) "between merchants" (AS 45.02.104 );

(4) "cancellation" (AS 45.02.106 (d));

(5) "commercial unit" (AS 45.02.105 );

(6) "confirmed credit" (AS 45.02.325 );

(7) "conforming to contract" (AS 45.02.106 );

(8) "contract for sale" (AS 45.02.106 );

(9) "cover" (AS 45.02.712 );

(10) "entrusting" (AS 45.02.403 );

(11) "financing agency" (AS 45.02.104 );

(12) "future goods" (AS 45.02.105 );

(13) "goods" (AS 45.02.105 );

(14) "identification" (AS 45.02.501 );

(15) "installment contract" (AS 45.02.612 );

(16) "letter of credit" (AS 45.02.325 );

(17) "lot" (AS 45.02.105 );

(18) "merchant" (AS 45.02.104 );

(19) "overseas" (AS 45.02.323 );

(20) "person in position of seller" (AS 45.02.707 );

(21) "present sale" (AS 45.02.106 );

(22) "sale" (AS 45.02.106 );

(23) "sale or return" (AS 45.02.326 );

(24) "termination" (AS 45.02.106 ).

(c) The following definitions in other chapters apply to this chapter:

(1) "check" (AS 45.03.104 );

(2) "consignee" (AS 45.07.102 );

(3) "consignor" (AS 45.07.102 );

(4) "consumer goods" (AS 45.29.102 );

(5) "dishonor" (AS 45.03.502 );

(6) "draft" (AS 45.03.104 ).

(d) In addition, AS 45.01 contains general definitions and principles of construction and interpretation applicable throughout this chapter.



Sec. 45.02.104. - Definitions: "merchant"; "between merchants"; "financing agency.".

(a) "Merchant" means a person who deals in goods of the kind or otherwise by occupation holds oneself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom this knowledge or skill may be attributed by the person's employment of an agent or broker or other intermediary who by occupation holds oneself out as having this knowledge or skill.

(b) "Financing agency" means a bank, finance company, or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (AS 45.02.707 ).

(c) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.



Sec. 45.02.105. - Definitions: transferability; "goods"; "future" goods; "lot"; "commercial unit.".

(a) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (AS 45.08) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (AS 45.02.107 ).

(b) Goods must be both existing and identified before an interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of an interest in future goods operates as a contract to sell.

(c) There may be a sale of a part interest in existing identified goods.

(d) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of the bulk or a quantity of the bulk agreed upon by number, weight, or other measure may, to the extent of the seller's interest in the bulk, be sold to the buyer, who then becomes an owner in common.

(e) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(f) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine), or a set of articles (as a suite of furniture or an assortment of sizes), or a quantity (as a bale, gross, or carload), or any other unit treated in use or in the relevant market as a single whole.



Sec. 45.02.106. - Definitions: "contract"; "agreement"; "contract for sale"; "present sale"; "conforming" to contract; "termination"; "cancellation.".

(a) In this chapter, unless the context otherwise requires, "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (AS 45.02.401 ). A "present sale" means a sale which is accomplished by the making of the contract.

(b) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(c) "Termination" occurs when either party, under a power created by agreement or law, puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged, but a right based on a prior breach of performance survives.

(d) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination," except that the cancelling party also retains any remedy for breach of the whole contract or an unperformed balance.



Sec. 45.02.107. - Goods to be severed from realty; recording.

(a) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this chapter if they are to be severed by the seller, but until severance a purported present sale which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(b) A contract for the sale apart from the land of growing crops or other things attached to a realty and capable of severance without material harm to them but not described in (a) of this section or of timber to be cut is a contract for the sale of goods within this chapter, whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(c) This section is subject to third party rights provided by the law relating to realty records. The contract for sale may be executed and recorded as a document transferring an interest in land. It then constitutes notice to third parties of the buyer's rights under the contract for sale.






Article 02 - FORM, FORMATION, AND READJUSTMENT OF CONTRACT

Sec. 45.02.201. - Formal requirements; statute of frauds.

(a) Except as otherwise provided in this section a contract for the sale of goods, including the sale or transfer of a boat or vessel, for the price of $500 or more is not enforceable by action or defense unless there is a writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by an authorized agent or broker of that party. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this subsection beyond the quantity of goods shown in such writing.

(b) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of (a) of this section against the party unless written notice of objection to its contents is given within 10 days after it is received.

(c) A contract which does not satisfy the requirements of (a) of this section but which is valid in other respects is enforceable

(1) if the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement;

(2) if the party against whom enforcement is sought admits in a pleading, testimony, or in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(3) with respect to goods for which payment has been made and accepted or which have been received and accepted (AS 45.02.606 ).



Sec. 45.02.202. - Final written expression; parol or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree, or which are otherwise set out in a writing intended by the parties as a final expression of their agreement with respect to the terms included in the writing, may not be contradicted by evidence of a prior agreement or of a contemporaneous oral agreement, but may be explained or supplemented

(1) by course of dealing or usage of trade (AS 45.01.205 ) or by course of performance (AS 45.02.208 ); and

(2) by evidence of consistent additional terms unless the court finds the writing was intended also as a complete and exclusive statement of the terms of the agreement.



Sec. 45.02.203. - Seals inoperative.

The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not make the writing a sealed instrument and the law with respect to sealed instruments does not apply to the contract or offer.



Sec. 45.02.204. - Formation in general.

(a) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of the contract.

(b) An agreement sufficient to be a contract for sale may be found even though the moment of its making is undetermined.

(c) Even though one or more terms are left open, a contract for sale does not fail for indefiniteness if the parties intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.



Sec. 45.02.205. - Firm offers.

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may the period or irrevocability exceed three months. A term of assurance on a form supplied by the offeree must be separately signed by the offeror.



Sec. 45.02.206. - Offer and acceptance in formation of contract.

(a) Unless otherwise unambiguously indicated by the language or circumstances

(1) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(2) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(b) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.



Sec. 45.02.207. - Additional terms in acceptance or confirmation.

(a) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(b) The additional terms are to be construed as proposals for addition to the contract. Between merchants these terms become part of the contract unless

(1) the offer expressly limits acceptance to the terms of the offer;

(2) they materially alter it; or

(3) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(c) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In this case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with supplementary terms incorporated under other provisions of the code.



Sec. 45.02.208. - Course of performance or practical construction.

(a) If the contract for sale involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, a course of performance accepted or acquiesced in without objection is relevant to determine the meaning of the agreement.

(b) The express terms of the agreement and the course of performance, as well as the course of dealing and usage of trade, shall be construed when reasonable as consistent with each other; but if the construction is unreasonable, express terms control the course of performance and the course of performance controls both the course of dealing and usage of trade (AS 45.01.205 ).

(c) Subject to the provisions of AS 45.02.209 on modification and waiver, the course of performance is relevant to show a waiver or modification of terms inconsistent with the course of performance.



Sec. 45.02.209. - Modification, rescission, and waiver.

(a) An agreement modifying a contract within this chapter needs no consideration to be binding.

(b) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(c) The requirements of the statute of frauds section (AS 45.02.201 ) must be satisfied if the contract as modified is within its provision.

(d) Although an attempt at modification or rescission does not satisfy the requirements of (b) or (c) of this section it can operate as a waiver.

(e) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.



Sec. 45.02.210. - Delegation of performance; assignment of rights.

(a) A party may perform the party's duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having the original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of a duty to perform or a liability for breach.

(b) Unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, increase materially the burden or risk imposed on the other party by the contract, or impair materially the chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of the entire obligation can be assigned despite agreement otherwise.

(c) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of (b) of this section unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller; even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but

(1) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer; and

(2) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(d) Unless the circumstances indicate the contrary, a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(e) An assignment of "the contract" or "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and, unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by the assignee to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(f) The other party may treat an assignment which delegates performance as creating reasonable grounds for insecurity and may, without prejudice to the party's rights against the assignor, demand assurances from the assignee (AS 45.02.609 ).






Article 03 - GENERAL OBLIGATION AND CONSTRUCTION OF CONTRACT

Sec. 45.02.301. - General obligations of parties.

The obligation of the seller is to transfer and deliver, and that of the buyer to accept and pay, in accordance with the contract.



Sec. 45.02.302. - Unconscionable contract or clause.

(a) If the court as a matter of law finds the contract or a clause of the contract was unconscionable at the time it was made, the court may refuse to enforce the contract, enforce the remainder of the contract without the unconscionable clause, or so limit the application of an unconscionable clause as to avoid an unconscionable result.

(b) If it is claimed or appears to the court that the contract or any clause of the contract may be unconscionable, the parties shall be given a reasonable opportunity to present evidence as to its commercial setting, purpose, and effect to aid the court in making the determination.



Sec. 45.02.303. - Allocation or division of risks.

Where this chapter allocates a risk or a burden as between the parties "unless otherwise agreed," the agreement may not only shift the allocation but may also divide the risk or burden.



Sec. 45.02.304. - Price payable in money, goods, realty, or otherwise.

(a) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods, each party is a seller of the goods which the party is to transfer.

(b) Even though all or part of the price is payable in an interest in realty, the transfer of the goods and the seller's obligations with reference to them are subject to this chapter but not the transfer of the interest in realty or the transferor's obligations in connection with the transfer of the real interest.



Sec. 45.02.305. - Open price term.

(a) The parties if they so intend can conclude a contract for sale even though the price is not settled. In this case the price is a reasonable price at the time for delivery if

(1) nothing is said as to price;

(2) the price is left to be agreed by the parties and they fail to agree; or

(3) the price is to be fixed in terms of an agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(b) A price to be fixed by the seller or by the buyer means a price for the party to fix in good faith.

(c) If a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party, the other party has the option to treat the contract as cancelled or fix a reasonable price.

(d) If, however, the parties intend not to be bound unless the price is fixed or agreed and it is not fixed or agreed, there is no contract. In this case the buyer must return goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.



Sec. 45.02.306. - Output, requirements, and exclusive dealings.

(a) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to a stated estimate or, in the absence of a stated estimate, to a normal or otherwise comparable prior output or requirements may be tendered or demanded.

(b) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes, unless otherwise agreed, an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.



Sec. 45.02.307. - Delivery in single lot or several lots.

Unless otherwise agreed, all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on this tender, but, where the circumstances give either party the right to make or demand delivery in lots, the price if it can be apportioned may be demanded for each lot.



Sec. 45.02.308. - Absence of specified place for delivery.

Unless otherwise agreed

(1) the place for delivery of goods is the seller's place of business or if the seller has none the seller's residence; but

(2) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(3) documents of title may be delivered through customary banking channels.



Sec. 45.02.309. - Absence of specific time provisions; notice of termination.

(a) The time for shipment or delivery or any other action under a contract if not provided in this chapter or agreed upon is a reasonable time.

(b) If the contract provides for successive performances but is indefinite in duration, it is valid for a reasonable time, but, unless otherwise agreed, may be terminated at any time by either party.

(c) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party. An agreement dispensing with notification is invalid if its operation would be unconscionable.



Sec. 45.02.310. - Open time for payment or running of credit; authority to ship under reservation.

Unless otherwise agreed,

(1) payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery;

(2) if the seller is authorized to send the goods, the seller may ship them under reservation and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless inspection is inconsistent with the terms of the contract (AS 45.02.513 );

(3) if delivery is authorized and made by way of documents of title otherwise than by (2) of this section then payment is due at the time and place at which the buyer is to receive the documents regardless of where the goods are to be received; and

(4) if the seller is required or authorized to ship the goods on credit, the credit period runs from the time of shipment, but postdating the invoice or delaying its dispatch correspondingly delays the starting of the credit period.



Sec. 45.02.311. - Options and cooperation respecting performance.

(a) An agreement for sale which is otherwise sufficiently definite (AS 45.02.204(c)) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. The specification must be made in good faith and within limits set by commercial reasonableness.

(b) Unless otherwise agreed, specifications relating to assortment of the goods are at the buyer's option and, except as otherwise provided in AS 45.02.319 (a)(3) and (c), specifications or arrangements relating to shipment are at the seller's option.

(c) If the specification would materially affect the other party's performance but is not seasonably made or if one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(1) is excused for a resulting delay in the party's own performance; and

(2) may either proceed to perform in a reasonable manner or, after the time for a material part of the party's own performance, treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.



Sec. 45.02.312. - Warranty of title and against infringement; buyer's obligation against infringement.

Sec. 45.02.312. Warranty of title and against infringement; buyer's obligation against infringement.

(a) Subject to (b) of this section there is in a contract for sale a warranty by the seller that

(1) the title conveyed shall be good, and its transfer rightful; and

(2) the goods shall be delivered free from a security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(b) A warranty under (a) of this section will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in the seller or that the person is purporting to sell only such right or title as the person selling or a third person may have.

(c) Unless otherwise agreed, a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of a third person by way of infringement or the like, but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.



Sec. 45.02.313. - Express warranties by affirmation, promise, description, sample.

(a) Express warranties by the seller are created as follows:

(1) an affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise;

(2) a description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description;

(3) a sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(b) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that the seller have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion of commendation of the goods does not create a warranty.



Sec. 45.02.314. - Implied warranty: Merchantability; usage of trade.

(a) Unless excluded or modified (AS 45.02.316 ), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(b) Goods to be merchantable must at least

(1) pass without objection in the trade under the contract description;

(2) in the case of fungible goods, be of fair average quality within the description;

(3) be fit for the ordinary purposes for which the goods are used;

(4) run, within the variations permitted by the agreement, of even kind, quality, and quantity within each unit and among all units involved;

(5) be adequately contained, packaged, and labeled as the agreement requires; and

(6) conform to the promises or affirmations of fact made on the container or label.

(c) Unless excluded or modified (AS 45.02.316 ), other implied warranties may arise from course of dealing or usage of trade.



Sec. 45.02.315. - Implied warranty: Fitness for particular purpose.

If the seller at the time of contracting has reason to know a particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is, unless excluded or modified under AS 45.02.316, an implied warranty that the goods shall be fit for that purpose.



Sec. 45.02.316. - Exclusion or modification of warranties.

(a) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed where reasonable as consistent with each other; but subject to the provisions on parol or extrinsic evidence (AS 45.02.202 ) negation or limitation is inoperative to the extent that such construction is unreasonable.

(b) Subject to (c) of this section, to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify an implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face of this instrument."

(c) Notwithstanding (b) of this section,

(1) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," "with all faults," or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(2) when the buyer, before entering into the contract, has examined the goods or the sample or model as fully as the buyer desired or has refused to examine the goods, there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to the buyer; and

(3) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(d) Remedies for breach of warranty can be limited in accordance with the provisions on liquidation or limitation of damages and on contractual modification of remedy (AS 45.02.718 and 45.02.719).

(e) Implied warranties of merchantability and fitness are not applicable to a contract for the sale of human blood, blood plasma or other human tissue or organs from a blood bank or reservoir of tissue or organs. The blood, blood plasma, tissue, or organs may not, for the purposes of this chapter, be considered commodities subject to sale or barter, but shall be considered medical services.



Sec. 45.02.317. - Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if that construction is unreasonable the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(1) exact or technical specifications displace an inconsistent sample or model or general language of description;

(2) a sample from an existing bulk displaces inconsistent general language of description;

(3) an express warranty displaces an inconsistent implied warranty other than an implied warranty of fitness for a particular purpose.



Sec. 45.02.318. - Third-party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to a natural person who is in the family or household of the buyer or who is a guest in the buyer's home if it is reasonable to expect that the person may use, consume, or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude or limit the operation of this section.



Sec. 45.02.319. - F.O.B. and F.A.S. terms.

(a) Unless otherwise agreed, the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which,

(1) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in AS 45.02.504 and bear the expense and risk of putting them into the possession of the carrier; or

(2) when the term is F.O.B. the place of destination, the seller must, at the expense and risk of the seller, transport the goods to that place and there tender delivery of them in the manner provided in AS 45.02.503 ;

(3) when under either (1) or (2) of this subsection the term is also F.O.B. vessel, car, or other vehicle, the seller must in addition, at the expense and risk of the seller, load the goods on board; if the term is F.O.B. vessel, the buyer must name the vessel and in an appropriate case the seller must comply with the provisions on the form of bill of lading (AS 45.02.323 ).

(b) Unless otherwise agreed, the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(1) at the expense and risk of the seller deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(2) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(c) Unless otherwise agreed, in a case falling within (a)(1) or (3) or (b) of this section, the buyer must seasonably give needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under AS 45.02.311 . The seller also has the option to move the goods in a reasonable manner preparatory to delivery or shipment.

(d) Under the term F.O.B. vessel or F.A.S., unless otherwise agreed, the buyer must make payment against tender of the required documents and the seller may not tender or the buyer demand delivery of the goods in substitution for the documents.



Sec. 45.02.320. - C.I.F. and C. & F. terms.

Sec. 45.02.320. C.I.F. and C. & F. terms.

(a) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(b) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at the expense and risk of the seller to

(1) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(2) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(3) obtain a policy or certificate of insurance, including war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for war risk insurance; and

(4) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(5) forward and tender with commercial promptness all the documents in due form and with the endorsement necessary to perfect the buyer's rights.

(c) Unless otherwise agreed, the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(d) Under the term C.I.F. or C. & F., unless otherwise agreed, the buyer must make payment against tender of the required documents and the seller may not tender or the buyer demand delivery of the goods in substitution for the documents.



Sec. 45.02.321. - C.I.F. or C. & F.: "Net landed weights"; "payment on arrival"; warranty of conditions on arrival.

Sec. 45.02.321. C.I.F. or C. & F.: "Net landed weights"; "payment on arrival"; warranty of conditions on arrival.

Under a contract containing a term C.I.F. or C. & F.,

(1) if the price is based on or is to be adjusted according to "net landed weights," "delivered weights," "out turn" quantity or quality, or the like, unless otherwise agreed, the seller must reasonably estimate the price; the payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness;

(2) an agreement described in (1) of this section, or a warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage, and the like in transportation, but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss;

(3) unless otherwise agreed, if the contract provides for payment on or after arrival of the goods, the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost, delivery of the documents and payment are due when the goods should have arrived.



Sec. 45.02.322. - Delivery "ex-ship.".

(a) Unless otherwise agreed, a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(b) Under such a term, unless otherwise agreed,

(1) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(2) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.



Sec. 45.02.323. - Form of bill of lading required in overseas shipment; "overseas.".

(a) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller, unless otherwise agreed, must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. &. F., received for shipment.

(b) Where in a case within (a) of this section a bill of lading has been issued in a set of parts, unless otherwise agreed, if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set,

(1) due tender of a single part is acceptable within the provisions on cure of improper delivery (AS 45.02.508 (a)) and

(2) even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith considers adequate.

(c) A shipment by water or by air or a contract contemplating the shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing, or shipping practices characteristic of international deep water commerce.



Sec. 45.02.324. - "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(1) the seller must properly ship conforming goods and if they arrive by any means the seller must tender them on arrival, but the seller assumes no obligation that the goods will arrive unless the seller has caused the nonarrival; and

(2) if without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (AS 45.02.613 ).



Sec. 45.02.325. - "Letter of credit" term; "confirmed credit.".

(a) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(b) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from the buyer.

(c) Unless otherwise agreed, the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, if the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.



Sec. 45.02.326. - Sale on approval and sale or return; rights of creditors.

(a) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(1) a "sale on approval" if the goods are delivered primarily for use; and

(2) a "sale or return" if the goods are delivered primarily for resale.

(b) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(c) An "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section (AS 45.02.201), and as contradicting the sale aspect of the contract within the provisions on parol or extrinsic evidence (AS 45.02.202 ).

(d) Whenever an artist delivers or causes to be delivered a work of fine art of the artist's creation to an art dealer for the purpose of sale, or exhibition and sale to the public on a commission or fee or other basis of compensation, the work of fine art is not subject to the claims of the art dealer's creditors. For the purposes of this subsection,

(1) "art dealer" means a person other than a public auctioneer engaged in the business of selling works of fine art;

(2) "artist" means the creator of a work of fine art;

(3) "fine art" includes a painting, sculpture, drawing, photograph, or work of graphic art.



Sec. 45.02.327. - Special incidents of sale on approval and sale or return.

(a) Under a sale on approval, unless otherwise agreed,

(1) although the goods are identified to the contract, the risk of loss and the title do not pass to the buyer until acceptance;

(2) use of the goods consistent with the purpose of trial is not acceptance, but failure seasonably to notify the seller of election to return the goods is acceptance, and, if the goods conform to the contract, acceptance of any part is acceptance of the whole; and

(3) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow reasonable instructions.

(b) Under a sale or return, unless otherwise agreed,

(1) the option to return extends to the whole or a commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(2) the return is at the buyer's risk and expense.



Sec. 45.02.328. - Sale by auction.

(a) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(b) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid, the auctioneer has discretion to reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(c) A sale by auction is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve, the auctioneer may withdraw the goods at any time until the auctioneer announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract a bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(d) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for the bidding is reserved, the buyer has the option to avoid the sale or take the goods at the price of the last good faith bid before the completion of the sale. This subsection does not apply to a bid at a forced sale.



Sec. 45.02.350. - Sale by door-to-door solicitation.

(a) A contract for the purchase of goods or services in the amount of $10 or more from a person soliciting a door-to-door sale shall require, as a condition of taking effect, that the purchaser may revoke the offer to buy within five business days of entering into the contract, and that the seller, at the time of the sale, give the purchaser written notice of the right to revoke. Revocation is effective either upon the tender of the rejected goods to the seller or an agent of the seller, or upon the posting of a registered letter (marked Deliver to Addressee Only, Return Receipt) of rejection to the seller or an agent of the seller.

(b) The cost of returning rejected goods shall be borne by the seller.

(c) A "door-to-door sale" occurs when the seller, or a representative of the seller, personally solicits the sale and the purchaser's agreement or offer to purchase is made at a place other than the place of business of the seller. The term "door-to-door sale" does not include a transaction

(1) made under prior negotiations in the course of a visit by the buyer to a retail business establishment having a fixed permanent location where the goods are exhibited or the services are offered for sale on a continuing basis;

(2) in which the buyer has initiated the contact and the goods or services are needed to meet a bona fide immediate personal emergency of the buyer;

(3) conducted and consummated entirely by mail;

(4) in which the buyer has initiated the contact and specifically requested the seller to visit the buyer's home for the purpose of repairing or performing maintenance upon the buyer's personal property; or

(5) conducted at the purchaser's place of business.

(d) As used in (c) of this section, "personally" means in person or by telephone.






Article 04 - TITLE, CREDITORS, AND GOOD FAITH PURCHASERS

Sec. 45.02.401. - Passing of title; reservation for security; limited application of this section.

Each provision of this chapter with regard to the rights, obligations, and remedies of the seller, the buyer, purchasers, or other third parties applies irrespective of title to the goods except where the provision refers to the title. Insofar as situations are not covered by the other provisions of this chapter and matters concerning title become material the following rules apply:

(1) title to goods cannot pass under a contract for sale before their identification to the contract (AS 45.02.501 ), and, unless otherwise explicitly agreed, the buyer acquires by their identification a special property as limited by the code; a retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest; subject to these provisions and to the provisions of AS 45.29, title to goods passes from the seller to the buyer in the manner and on the conditions explicitly agreed on by the parties;

(2) unless otherwise explicitly agreed, title passes to the buyer at the time and place at which the seller completes performance with reference to the physical delivery of the goods, despite a reservation of a security interest and even though a document of title is to be delivered at a different time or place; in particular and despite a reservation of a security interest by the bill of lading,

(A) if the contract requires or authorizes the seller to send the goods to the buyer but does not require the seller to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(B) if the contract requires delivery at destination, title passes on tender there;

(3) unless otherwise explicitly agreed, where delivery is to be made without moving the goods,

(A) if the seller is to deliver a document of title, title passes at the time and place the seller delivers the documents; or

(B) if the goods are at the time of contracting already identified and no documents are to be delivered, title passes at the time and place of contracting;

(4) a rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller; this revesting occurs by operation of law and is not a "sale."



Sec. 45.02.402. - Rights of seller's creditors against sold goods.

Sec. 45.02.402. Rights of seller's creditors against sold goods.

(a) Except as provided in (b) and (c) of this section, rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under AS 45.02.502 and 45.02.716.

(b) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are located, except that retention of possession in good faith and current course of trade by a merchant seller for a commercially reasonable time after a sale or identification is not fraudulent.

(c) Nothing in this chapter may be considered to impair the rights of creditors of the seller

(1) under the provisions of AS 45.29; or

(2) if identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like and is made under circumstances which under any rule of law of the state where the goods are located would, apart from this chapter, constitute the transaction of a fraudulent transfer or voidable preference.



Sec. 45.02.403. - Power to transfer; good faith purchase of goods; "entrusting.".

(a) A purchaser of goods acquires all title which the transferor had or had power to transfer, except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase, the purchaser has such power even though

(1) the transferor was deceived as to the identity of the purchaser;

(2) the delivery was in exchange for a check which was later dishonored;

(3) it was agreed that the transaction was to be a "cash sale"; or

(4) the delivery was procured through fraud punishable as larcenous under the criminal law.

(b) An entrusting of possession of goods to a merchant who deals in goods of that kind gives the merchange power to transfer all rights of the entruster to a buyer in ordinary course of business.

(c) "Entrusting" includes a delivery and an acquiescence in retention of possession regardless of a condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods is larcenous under the criminal law.

(d) The rights of other purchasers of goods and of lien creditors are governed by AS 45.07 and AS 45.29.






Article 05 - PERFORMANCE

Sec. 45.02.501. - Insurable interest in goods; manner of identification of goods.

(a) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and the buyer has an option to return or reject them. Identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs

(1) when the contract is made if it is for the sale of goods already existing and identified;

(2) if the contract is for the sale of future goods other than those described in (3) of this subsection, when goods are shipped, marked, or otherwise designated by the seller as goods to which the contract refers;

(3) when the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within 12 months after contracting or for the sale of crops to be harvested within 12 months or the next normal harvest season after contracting, whichever is longer.

(b) The seller retains an insurable interest in the goods as long as title to or a security interest in the goods remains in the seller and, if the identification is by the seller alone, the seller may, until default or insolvency or notification to the buyer that the identification is final, substitute other goods for those identified.

(c) Nothing in this section impairs an insurable interest recognized under another statute or rule of law.



Sec. 45.02.502. - Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency.

Sec. 45.02.502. Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency.

(a) Subject to (b) and (c) of this section and even though the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which the buyer has a special property under the provisions of AS 45.02.501 may, on making and keeping good a tender of an unpaid portion of their price, recover them from the seller if

(1) in the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or

(2) in all cases, the seller becomes insolvent within 10 days after receipt of the first installment on their price.

(b) The buyer's right to recover the goods under (a)(1) of this section vests upon acquisition of a special property even if the seller had not then repudiated or failed to deliver.

(c) If the identification creating the buyer's special property has been made by the buyer, the buyer acquires the right to recover the goods only if they conform to the contract for sale.



Sec. 45.02.503. - Manner of seller's tender of delivery.

Sec. 45.02.503. Manner of seller's tender of delivery.

(a) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable the buyer to take delivery. The manner, time, and place for tender are determined by the agreement and this chapter, and, in particular,

(1) tender must be at a reasonable hour and, if it is of goods, they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(2) unless otherwise agreed, the buyer must furnish facilities reasonably suited to the receipt of the goods.

(b) If the case is within AS 45.02.504 respecting shipment, tender requires that the seller comply with its provisions.

(c) If the seller is required to deliver at a particular destination, tender requires that the seller comply with (a) of this section and also in an appropriate case tender documents as described in (d) and (e) of this section.

(d) If goods are in the possession of a bailee and are to be delivered without being moved,

(1) tender requires that the seller either tender a negotiable document of title covering the goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(2) tender to the buyer of a nonnegotiable document of title or of a written direction to the bailee to deliver is sufficient tender unless the buyer seasonably objects, and receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of a failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(e) If the contract requires the seller to deliver documents,

(1) the seller must tender all such documents in correct form except as provided in AS 45.02.323 (b) with respect to bills of lading in a set; and

(2) tender through customary banking channels is sufficient, and dishonor of a draft accompanying the documents constitutes nonacceptance or rejection.



Sec. 45.02.504. - Shipment by seller.

(a) If the seller is required or authorized to send the goods to the buyer and the contract does not require the seller to deliver them at a particular destination, then, unless otherwise agreed, the seller must

(1) put the goods in the possession of such a carrier and make such a contract for their transportation as is reasonable, having regard to the nature of the goods and other circumstances of the case;

(2) obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(3) promptly notify the buyer of the shipment.

(b) Failure to notify the buyer under (a)(3) of this section or to make a proper contract under (a)(1) of this section is a ground for rejection only if material delay or loss ensues.



Sec. 45.02.505. - Seller's shipment under reservation.

Sec. 45.02.505. Seller's shipment under reservation.

(a) If the seller has identified goods to the contract by or before shipment,

(1) the seller's procurement of a negotiable bill of lading to the seller's order or otherwise reserves in the seller a security interest in the goods; the seller's procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named;

(2) a nonnegotiable bill of lading to the seller or the nominee of the seller reserves possession of the goods as security but, except in a case of conditional delivery (AS 45.02.507 (b)), a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession of the bill of lading.

(b) If shipment by the seller with reservation of a security interest is in violation of the contract for sale, it constitutes an improper contract for transportation within the preceding section but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document.



Sec. 45.02.506. - Rights of financing agency.

(a) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and a document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(b) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to a relevant document which was apparently regular on its face.



Sec. 45.02.507. - Effect of seller's tender; delivery on condition.

Sec. 45.02.507. Effect of seller's tender; delivery on condition.

(a) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to the buyer's duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(b) If payment is due and demanded on the delivery to the buyer of goods or documents of title, the buyer's right as against the seller to retain or dispose of them is conditional upon the buyer's making the payment due.



Sec. 45.02.508. - Cure by seller of improper tender or delivery; replacement.

(a) If a tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of the intent of the seller to cure and may then, within the contract time, make a conforming delivery.

(b) If the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance, the seller may, if the seller seasonably notified the buyer, have a further reasonable time to substitute a conforming tender.



Sec. 45.02.509. - Risk of loss in the absence of breach.

(a) Where the contract requires or authorizes the seller to ship the goods by carrier,

(1) if it does not require the seller to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (AS 45.02.505 ); but

(2) if it does require the seller to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(b) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer

(1) on the buyer's receipt of a negotiable document of title covering the goods;

(2) on acknowledgment by the bailee of the buyer's right to possession of the goods; or

(3) after the buyer's receipt of a nonnegotiable document of title or other written direction to deliver, as provided in AS 45.02.503 (d)(2).

(c) In any case not within (a) or (b) of this section, the risk of loss passes to the buyer on the buyer's receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(d) This section is subject to contrary agreement of the parties and to the provisions on sale on approval (AS 45.02.327 ), and on effect of breach on risk of loss (AS 45.02.510 ).



Sec. 45.02.510. - Effect of breach on risk of loss.

(a) If a tender or delivery of goods so fails to conform to the contract as to give a right of rejection, the risk of their loss remains on the seller until cure or acceptance.

(b) If the buyer rightfully revokes acceptance, the buyer may, to the extent of a deficiency in the buyer's effective insurance coverage, treat the risk of loss as having rested on the seller from the beginning.

(c) If the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to the buyer, the seller may, to the extent of a deficiency in the seller's effective insurance coverage, treat the risk of loss as resting on the buyer for a commercially reasonable time.



Sec. 45.02.511. - Tender of payment by buyer; payment by check.

(a) Unless otherwise agreed, tender of payment is a condition to the seller's duty to tender and complete a delivery.

(b) Tender of payment is sufficient when made by a means or in a manner current in the ordinary course of business unless the seller demands payment in legal tender and gives an extension of time reasonably necessary to procure it.

(c) Subject to the provisions of the code on the effect of an instrument on an obligation (AS 45.03.310 ), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.



Sec. 45.02.512. - Payment by buyer before inspection.

(a) If the contract requires payment before inspection, nonconformity of the goods does not excuse the buyer from so making payment unless

(1) the nonconformity appears without inspection; or

(2) despite tender of the required documents, the circumstances would justify injunction against honor under AS 45.05.109 (b).

(b) Payment under (a) of this section does not constitute an acceptance of goods or impair the buyer's right to inspect or any of the buyer's remedies.



Sec. 45.02.513. - Buyer's right to inspection of goods.

Sec. 45.02.513. Buyer's right to inspection of goods.

(a) Unless otherwise agreed and subject to (c) of this section, if goods are tendered, delivered or identified to the contract for sale, the buyer may before payment or acceptance inspect them at a reasonable place and time and in a reasonable manner. If the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(b) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(c) Unless otherwise agreed and subject to the provisions on C.I.F. contracts (AS 45.02.321 ), the buyer is not entitled to inspect the goods before payment of the price if the contract provides

(1) for delivery "C.O.D." or on other like terms; or

(2) for payment against documents of title, except where the payment is due only after the goods are to become available for inspection.

(d) A place or method of inspection fixed by the parties is presumed to be exclusive but, unless otherwise expressly agreed, it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection is as provided in this section unless the place or method fixed was clearly intended as an indispensable condition, failure of which avoids the contract.



Sec. 45.02.514. - When documents deliverable on acceptance; when on payment.

Unless otherwise agreed, documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.



Sec. 45.02.515. - Preserving evidence of goods in dispute.

In furtherance of the adjustment of a claim or dispute,

(1) either party, on reasonable notification to the other and to ascertain the facts and preserve evidence, may inspect, test, and sample the goods, including the goods in the possession or control of the other; and

(2) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in a subsequent litigation or adjustment.






Article 06 - BREACH, REPUDIATION, AND EXCUSE

Sec. 45.02.601. - Buyer's rights on improper delivery.

Sec. 45.02.601. Buyer's rights on improper delivery.

Subject to the provisions on breach in installment contracts (AS 45.02.612) and unless otherwise agreed under the sections on contractual limitations of remedy (AS 45.02.718 and 45.02.719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may

(1) reject the whole;

(2) accept the whole; or

(3) accept any commercial unit and reject the rest.



Sec. 45.02.602. - Manner and effect of rightful rejection.

(a) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(b) Subject to the provisions of AS 45.02.603 and 45.02.604 on rejected goods,

(1) after rejection, an exercise of ownership by the buyer with respect to a commercial unit is wrongful as against the seller; and

(2) if the buyer has, before rejection, taken physical possession of goods in which the buyer does not have a security interest under AS 45.02.711(c), the buyer is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(3) the buyer has no further obligations with regard to goods rightfully rejected.

(c) The seller's rights with respect to goods wrongfully rejected are governed by the provisions on seller's remedies in general (AS 45.02.703).



Sec. 45.02.603. - Merchant buyer's duties as to rightfully rejected goods.

Sec. 45.02.603. Merchant buyer's duties as to rightfully rejected goods.

(a) Subject to a security interest in the buyer (AS 45.02.711 (c)), if the seller has no agent or place of business at the market of rejection, a merchant buyer is under a duty after rejection of goods in the buyer's possession or control to follow reasonable instructions received from the seller with respect to the goods and, in the absence of the instructions, to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(b) If the buyer sells goods under (a) of this section, the buyer is entitled to reimbursement from the seller, or out of the proceeds, for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding 10 percent on the gross proceeds.

(c) In complying with this section, the buyer is held only to good faith, and good faith conduct here is not acceptance, conversion or the basis of an action for damages.



Sec. 45.02.604. - Buyer's options as to salvage of rightfully rejected goods.

Sec. 45.02.604. Buyer's options as to salvage of rightfully rejected goods.

Subject to the provisions of AS 45.02.603 on perishables, if the seller gives no instructions within a reasonable time after notification of rejection, the buyer may store the rejected goods for the seller's account or reship them to the seller or resell them for the seller's account with reimbursement as provided in AS 45.02.603 . This action is not acceptance or conversion.



Sec. 45.02.605. - Waiver of buyer's objections by failure to particularize.

Sec. 45.02.605. Waiver of buyer's objections by failure to particularize.

(a) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes the buyer from relying on the unstated defect to justify rejection or to establish breach

(1) if the seller could have cured it if stated seasonably; or

(2) between merchants if the seller has, after rejection, made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(b) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent on the face of the documents.



Sec. 45.02.606. - What constitutes acceptance of goods.

(a) Acceptance of goods occurs when the buyer,

(1) after a reasonable opportunity to inspect the goods, signifies to the seller that the goods are conforming or that the buyer will take or retain them in spite of their nonconformity;

(2) fails to make an effective rejection (AS 45.02.602 ), but this acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(3) does an act inconsistent with the seller's ownership; but if this act is wrongful as against the seller it is an acceptance only if ratified by the seller.

(b) Acceptance of a part of a commercial unit is acceptance of that entire unit.



Sec. 45.02.607. - Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

(a) The buyer must pay at the contract rate for any goods accepted.

(b) Acceptance of goods by the buyer precludes rejection of the goods accepted and, if made with knowledge of a nonconformity, cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured, but acceptance does not of itself impair any other remedy provided by this chapter for nonconformity.

(c) If a tender has been accepted,

(1) the buyer must, within a reasonable time after the buyer discovers or should have discovered a breach, notify the seller of the breach or be barred from any remedy; and

(2) if the claim is one for infringement or the like (AS 45.02.312(c)) and the buyer is sued as a result of such a breach, the buyer must so notify the seller within a reasonable time after the buyer receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(d) The burden is on the buyer to establish a breach with respect to the goods accepted.

(e) If the buyer is sued for breach of a warranty or other obligation for which the buyer's seller is answerable over,

(1) the buyer may give the seller written notice of the litigation; if the notice states that the seller may come in and defend and that if the seller does not do so the seller will be bound in an action against the seller by the seller's buyer by a determination of fact common to the two litigations, then, unless the seller, after seasonable receipt of the notice, does come in and defend, the seller is so bound;

(2) if the claim is one for infringement or the like (AS 45.02.312(c)), the original seller may demand in writing that the seller's buyer turn over to the seller control of the litigation including settlement or else be barred from any remedy over, and if the seller also agrees to bear all expense and to satisfy an adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(f) The provisions of (c) - (e) of this section apply to an obligation of a buyer to hold the seller harmless against infringement or the like (AS 45.02.312 (c)).



Sec. 45.02.608. - Revocation of acceptance in whole or in part.

(a) The buyer may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the buyer if the buyer has accepted it

(1) on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(2) without discovery of the nonconformity if the buyer's acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(b) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before a substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(c) A buyer who so revokes has the same rights and duties with regard to the goods involved as if the buyer had rejected them.



Sec. 45.02.609. - Right to adequate assurance of performance.

(a) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. If reasonable grounds for insecurity arise with respect to the performance of either party, the other may in writing demand adequate assurance of due performance and, until the party receives this assurance, may, if commercially reasonable, suspend any performance for which the party has not already received the agreed return.

(b) Between merchants the reasonableness of grounds for insecurity and the adequacy of an assurance offered shall be determined according to commercial standards.

(c) Acceptance of an improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(d) After receipt of a justified demand, failure to provide, within a reasonable time not exceeding 30 days, such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.



Sec. 45.02.610. - Anticipatory repudiation.

When either party repudiates the contract with respect to a performance not yet due, the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(1) for a commercially reasonable time await performance by the repudiating party; or

(2) resort to any remedy for breach (AS 45.02.703 or 45.02.711), even though the aggrieved party has notified the repudiating party that former would await the latter's performance and has urged retraction; and

(3) in either case suspend the aggrieved party's own performance or proceed in accordance with the provisions of this chapter on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (AS 45.02.704 ).



Sec. 45.02.611. - Retraction of anticipatory repudiation.

(a) Until the repudiating party's next performance is due that party can retract the repudiation unless the aggrieved party has, since the repudiation, cancelled or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(b) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of AS 45.02.609.

(c) Retraction reinstates the repudiating party's right under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.



Sec. 45.02.612. - "Installment contract"; breach.

(a) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause, "each delivery is a separate contract," or its equivalent.

(b) The buyer may reject an installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within (c) of this section and the seller gives adequate assurance of its cure, the buyer must accept that installment.

(c) If nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract, there is a breach of the whole. But the aggrieved party reinstates the contract if the party accepts a nonconforming installment without seasonably notifying of cancellation or if the party brings an action with respect only to past installments or demands performance as to future installments.



Sec. 45.02.613. - Casualty to identified goods.

If the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (AS 45.02.324 ), then (1) if the loss is total, the contract is avoided, and (2) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract, the buyer may nevertheless demand inspection and at the buyer's option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.



Sec. 45.02.614. - Substituted performance.

(a) If without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(b) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive, or predatory.



Sec. 45.02.615. - Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section on substituted performance,

(1) delay in delivery or nondelivery in whole or in part by a seller who complies with (2) and (3) of this section is not a breach of the seller's duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency, the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with an applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid;

(2) if the causes mentioned in (1) of this section affect only a part of the seller's capacity to perform, the seller must allocate production and deliveries among the seller's customers, but may at the seller's option include regular customers not then under contract as well as the seller's own requirements for further manufacture; the seller may so allocate in a manner which is fair and reasonable;

(3) the seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under (2) of this section, of the estimated quota thus made available for the buyer.



Sec. 45.02.616. - Procedure on notice claiming excuse.

(a) If the buyer receives notification of a material or indefinite delay or an allocation justified under AS 45.02.615 , the buyer may by written notification to the seller as to any delivery concerned and if the prospective deficiency substantially impairs the value of the whole contract under the provisions relating to breach of installment contracts, AS 45.02.612 , then also as to the whole,

(1) terminate and thereby discharge any unexecuted portion of the contract; or

(2) modify the contract by agreeing to take the buyer's available quota in substitution.

(b) If, after receipt of the notification from the seller, the buyer fails so to modify the contract within a reasonable time not exceeding 30 days, the contract lapses with respect to deliveries affected.

(c) This section may not be negated by agreement except insofar as the seller has assumed a greater obligation under AS 45.02.615 .






Article 07 - REMEDIES

Sec. 45.02.701. - Remedies for breach of collateral contracts not impaired.

Remedies for breach of an obligation or promise collateral or ancillary to a contract for sale are not impaired by this chapter.



Sec. 45.02.702. - Seller's remedies on discovery of buyer's insolvency.

Sec. 45.02.702. Seller's remedies on discovery of buyer's insolvency.

(a) If the seller discovers the buyer is insolvent, the seller may refuse delivery except for cash including payment for all goods previously delivered under the contract, and stop delivery under AS 45.02.705.

(b) If the seller discovers that the buyer has received goods on credit while insolvent, the seller may reclaim the goods upon demand made within 10 days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery the 10-day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(c) The seller's right to reclaim under (b) of this section is subject to the rights of a buyer in ordinary course or other good faith purchaser or lien creditor under AS 45.02.403 . Successful reclamation of goods excludes all other remedies with respect to them.



Sec. 45.02.703. - Seller's remedies in general.

Sec. 45.02.703. Seller's remedies in general.

If the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to goods directly affected and, if the breach is of the whole contract (AS 45.02.612 ), then also with respect to the whole undelivered balance, the aggrieved seller may

(1) withhold delivery of the goods;

(2) stop delivery by a bailee as provided in AS 45.02.705 ;

(3) proceed under AS 45.02.704 respecting goods still unidentified to the contract;

(4) resell and recover damages as provided in AS 45.02.706 ;

(5) recover damages for nonacceptance (AS 45.02.708 ) or in a proper case the price (AS 45.02.709 );

(6) cancel.



Sec. 45.02.704. - Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

Sec. 45.02.704. Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

(a) An aggrieved seller under AS 45.02.703 may

(1) identify to the contract conforming goods not already identified if at the time the seller learned of the breach they are in the seller's possession or control;

(2) treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(b) Where the goods are unfinished, an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.



Sec. 45.02.705. - Seller's stoppage of delivery in transit or otherwise.

Sec. 45.02.705. Seller's stoppage of delivery in transit or otherwise.

(a) The seller may stop delivery of goods in the possession of a carrier or other bailee when the seller discovers the buyer to be insolvent (AS 45.02.702 ) and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(b) As against the buyer the seller may stop delivery until

(1) receipt of the goods by the buyer;

(2) acknowledgment to the buyer by a bailee of the goods except a carrier that the bailee holds the goods for the buyer;

(3) that acknowledgment to the buyer by a carrier by reshipment or as warehouseman; or

(4) negotiation to the buyer of a negotiable document of title covering the goods.

(c) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(d) After that notification the bailee must hold and deliver the goods according to the direction of the seller, but the seller is liable to the bailee for any ensuing charges or damages.

(e) If a negotiable document of title has been issued for goods, the bailee is not obliged to obey a notification to stop until surrender of the document.

(f) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.



Sec. 45.02.706. - Seller's resale including contract for resale.

Sec. 45.02.706. Seller's resale including contract for resale.

(a) Under the conditions stated in AS 45.02.703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance of the goods. If the resale is made in good faith and in a commercially reasonable manner, the seller may recover the difference between the resale price and the contract price together with incidental damages allowed under AS 45.02.710 , but less expenses saved in consequence of the buyer's breach.

(b) Except as otherwise provided in (c) of this section or unless otherwise agreed, resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms, but every aspect of the sale including the method, manner, time, place, and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(c) If the resale is at private sale, the seller must give the buyer reasonable notification of the intention to resell.

(d) If the resale is at public sale,

(1) only identified goods can be sold unless there is a recognized market for a public sale of futures in goods of the kind; and

(2) it must be made at a usual place or market for public sale if one is reasonably available and, except in the case of goods which are perishable or threaten to decline in value speedily, the seller must give the buyer reasonable notice of the time and place of the resale; and

(3) if the goods are not to be within the view of those attending the sale, the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(4) the seller may buy.

(e) A purchaser who buys in good faith at a resale takes the goods free of rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(f) The seller is not accountable to the buyer for a profit made on a resale. A person in the position of a seller (AS 45.02.707 ), or a buyer who has rightfully rejected or justifiably revoked acceptance must account for an excess over the amount of the person's security interest, as defined in AS 45.02.711 (c).



Sec. 45.02.707. - Person in the position of a seller.

(a) A person in the position of a seller includes, as against a principal, an agent who has paid or become responsible for the price of goods on behalf of the principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(b) A person in the position of a seller may withhold or stop delivery (AS 45.02.705 ) and resell (AS 45.02.706 ) and recover incidental damages (AS 45.02.710 ).



Sec. 45.02.708. - Seller's damages for nonacceptance or repudiation.

Sec. 45.02.708. Seller's damages for nonacceptance or repudiation.

(a) Subject to (b) of this section and to the provisions with respect to proof of market price (AS 45.02.723 ), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in AS 45.02.710 , but less expenses saved in consequence of the buyer's breach.

(b) If the measure of damages provided in (a) of this section is inadequate to put the seller in as good a position as performance would have done, then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in AS 45.02.710 , due allowance for costs reasonably incurred, and due credit for payments or proceeds of resale.



Sec. 45.02.709. - Action for the price.

(a) If the buyer fails to pay the price as it becomes due, the seller may recover, together with any incidental damages under AS 45.02.710 , the price

(1) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(2) of goods identified to the contract if the seller is unable, after reasonable effort, to resell them at a reasonable price or the circumstances reasonably indicate that a reasonable effort will be unavailing.

(b) If the seller sues for the price, the seller must hold for the buyer goods which have been identified to the contract and are still in the control of the seller, except that if resale becomes possible the seller may resell them at any time before the collection of the judgment. The net proceeds of this resale must be credited to the buyer and payment of the judgment entitles the buyer to goods not resold.

(c) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (AS 45.02.610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under AS 45.02.708 .



Sec. 45.02.710. - Seller's incidental damages.

Sec. 45.02.710. Seller's incidental damages.

Incidental damages to an aggrieved seller include commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care, and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.



Sec. 45.02.711. - Buyer's remedies in general; buyer's security interest in rejected goods.

Sec. 45.02.711. Buyer's remedies in general; buyer's security interest in rejected goods.

(a) If the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance, then, with respect to goods involved and with respect to the whole if the breach goes to the whole contract (AS 45.02.612 ), the buyer may cancel and, whether or not the buyer has done so, may, in addition to recovering so much of the price as has been paid,

(1) "cover" and have damages under AS 45.02.712 as to all the goods affected, whether or not they have been identified to the contract; or

(2) recover damages for nondelivery as provided in AS 45.02.713 .

(b) If the seller fails to deliver or repudiates, the buyer may also

(1) if the goods have been identified, recover them as provided in AS 45.02.502; or

(2) in a proper case obtain specific performance or replevy the goods as provided in AS 45.02.716 .

(c) On rightful rejection or justifiable revocation of acceptance, a buyer has a security interest in goods in the possession or control of the buyer for payments made on their price and expenses reasonably incurred in their inspection, receipt, transportation, care, and custody and may hold the goods and resell them in like manner as an aggrieved seller (AS 45.02.706 ).



Sec. 45.02.712. - "Cover"; buyer's procurement of substitute goods.

Sec. 45.02.712. "Cover"; buyer's procurement of substitute goods.

(a) After a breach within AS 45.02.711 , the buyer may "cover" by making in good faith and without unreasonable delay a reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(b) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as defined in AS 45.02.715 , but less expenses saved in consequence of the seller's breach.

(c) Failure of the buyer to effect cover within this section does not bar the buyer from any other remedy.



Sec. 45.02.713. - Buyer's damages for nondelivery or repudiation.

Sec. 45.02.713. Buyer's damages for nondelivery or repudiation.

(a) Subject to the provisions with respect to proof of market price (AS 45.02.723 ), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in AS 45.02.715 , but less expenses saved in consequence of the seller's breach.

(b) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.



Sec. 45.02.714. - Buyer's damages for breach in regard to accepted goods.

Sec. 45.02.714. Buyer's damages for breach in regard to accepted goods.

(a) If the buyer has accepted goods and given notification (AS 45.02.607(c)), the buyer may recover as damages for a nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in a reasonable manner.

(b) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(c) In a proper case any incidental and consequential damages under AS 45.02.715 may also be recovered.



Sec. 45.02.715. - Buyer's incidental and consequential damages.

Sec. 45.02.715. Buyer's incidental and consequential damages.

(a) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses, or commissions in connection with effecting cover and other reasonable expense incident to the delay or other breach.

(b) Consequential damages resulting from the seller's breach include

(1) loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(2) injury to person or property proximately resulting from a breach of warranty.



Sec. 45.02.716. - Buyer's right to specific performance or replevin.

Sec. 45.02.716. Buyer's right to specific performance or replevin.

(a) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(b) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court considers just.

(c) The buyer has a right of replevin for goods identified to the contract if after reasonable effort the buyer is unable to effect cover for the goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property even if the seller had not then repudiated or failed to deliver.



Sec. 45.02.717. - Deduction of damages from the price.

The buyer on notifying the seller of the intention to do so may deduct all or any part of the damages resulting from a breach of the contract from any part of the price still due under the same contract.



Sec. 45.02.718. - Liquidation or limitation of damages; deposits.

(a) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(b) If the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of an amount by which the sum of the buyer's payments exceeds

(1) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with (a) of this section, or

(2) in the absence of those terms, 20 percent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(c) The buyer's right to restitution under (b) of this section is subject to offset to the extent that the seller establishes

(1) a right to recover damages under this chapter other than (a) of this section, and

(2) the amount or value of benefits received by the buyer directly or indirectly by reason of the contract.

(d) If a seller has received payment in goods, their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of (b) of this section; but, if the seller has notice of the buyer's breach before reselling goods received in part performance, the resale is subject to the conditions laid down on resale by an aggrieved seller (AS 45.02.706 ).



Sec. 45.02.719. - Contractual modification or limitation of remedy.

(a) Subject to (b) and (c) of this section and AS 45.02.718 on liquidation and limitation of damages,

(1) the agreement may provide for remedies in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(2) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(b) If circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in the code.

(c) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable, but limitation of damages where the loss is commercial is not.



Sec. 45.02.720. - Effect of cancellation or rescission on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of cancellation or rescission of the contract or the like shall not be construed as a renunciation or discharge of a claim in damages for an antecedent breach.



Sec. 45.02.721. - Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this chapter for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods bars or is inconsistent with a claim for damages or other remedy.



Sec. 45.02.722. - Who can sue third parties for injury to goods.

If a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract,

(1) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and, if the goods have been destroyed or converted, a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(2) if at the time of the injury the party plaintiff did not fear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, the party plaintiff's suit or settlement is, subject to the party's own interest, as a fiduciary for the other party to the contract;

(3) either party may with the consent of the other sue for the benefit of whom it may concern.



Sec. 45.02.723. - Proof of market price; time and place.

(a) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, damages based on market price (AS 45.02.708 or 45.02.713) shall be determined according to the price of the goods prevailing at the time the aggrieved party learned of the repudiation.

(b) If evidence of a price prevailing at the times or places described in this chapter is not readily available, the price prevailing within a reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making a proper allowance for the cost of transporting the goods to or from the other place.

(c) Evidence of a relevant price prevailing at a time or place other than the one described in this chapter offered by one party is not admissible until the party has given the other party notice the court finds sufficient to prevent unfair surprise.



Sec. 45.02.724. - Admissibility of market quotations.

When the prevailing price or value of goods regularly bought and sold in an established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of the market are admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.



Sec. 45.02.725. - Statute of limitations in contracts for sale.

(a) An action for breach of a contract for sale must be commenced within four years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.

(b) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that, if a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of performance, the cause of action accrues when the breach is or should have been discovered.

(c) If an action commenced within the time limited by (a) of this section is so terminated as to leave available a remedy by another action for the same breach, the other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(d) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which accrue before midnight, December 31, 1962.









Chapter 45.03. - NEGOTIABLE INSTRUMENTS

Article 01 - SHORT TITLE, FORM, AND INTERPRETATION

Sec. 45.03.101. - Short title.

This chapter may be cited as the Uniform Commercial Code - Negotiable Instruments.



Sec. 45.03.102. - Subject matter.

(a) This chapter applies to negotiable instruments. It does not apply to money or to securities governed by AS 45.08.

(b) If there is conflict between this chapter and AS 45.04 or AS 45.29, AS 45.04 and AS 45.29 govern.

(c) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this chapter to the extent of the inconsistency.



Sec. 45.03.103. - Definitions.

(a) In this chapter,

(1) "acceptor" means a drawee who has accepted a draft;

(2) "drawee" means a person ordered in a draft to make payment;

(3) "drawer" means a person who signs or is identified in a draft as a person ordering payment;

(4) "good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing;

(5) "maker" means a person who signs or is identified in a note as a person undertaking to pay;

(6) "order" means a written instruction to pay money signed by the person giving the instruction; the instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession; an authorization to pay is not an order unless the person authorized to pay is also instructed to pay;

(7) "ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged; in the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this chapter or AS 45.04;

(8) "party" means a party to an instrument;

(9) "promise" means a written undertaking to pay money signed by the person undertaking to pay; an acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation;

(10) "prove" with respect to a fact means to meet the burden of establishing the fact (AS 45.01.201 );

(11) "remitter" means a person who purchases an instrument from the issuer of the instrument if the instrument is payable to an identified person other than the purchaser.

(b) Other definitions applying to this chapter, and the sections in which they appear, are

(1) "acceptance" in AS 45.03.409 ;

(2) "accommodated party" in AS 45.03.419 ;

(3) "accommodation party" in AS 45.03.419 ;

(4) "alteration" in AS 45.03.407 ;

(5) "anomalous endorsement" in AS 45.03.205 ;

(6) "blank endorsement" in AS 45.03.205 ;

(7) "cashier's check" in AS 45.03.104 ;

(8) "certificate of deposit" in AS 45.03.104 ;

(9) "certified check" in AS 45.03.409 ;

(10) "check" in AS 45.03.104 ;

(11) "consideration" in AS 45.03.303 ;

(12) "draft" in AS 45.03.104 ;

(13) "endorsement" in AS 45.03.204 ;

(14) "endorser" in AS 45.03.204 ;

(15) "holder in due course" in AS 45.03.302 ;

(16) "incomplete instrument" in AS 45.03.115 ;

(17) "instrument" in AS 45.03.104 ;

(18) "issue" in AS 45.03.105 ;

(19) "issuer" in AS 45.03.105 ;

(20) "negotiable instrument" in AS 45.03.104 ;

(21) "negotiation" in AS 45.03.201 ;

(22) "note" in AS 45.03.104 ;

(23) "payable at a definite time" in AS 45.03.108 ;

(24) "payable on demand" in AS 45.03.108 ;

(25) "payable to bearer" in AS 45.03.109 ;

(26) "payable to order" in AS 45.03.109 ;

(27) "payment" in AS 45.03.602 ;

(28) "person entitled to enforce" in AS 45.03.301 ;

(29) "presentment" in AS 45.03.501 ;

(30) "reacquisition" in AS 45.03.207 ;

(31) "special endorsement" in AS 45.03.205 ;

(32) "teller's check" in AS 45.03.104 ;

(33) "transfer of instrument" in AS 45.03.203 ;

(34) "traveler's check" in AS 45.03.104 ;

(35) "value" in AS 45.03.303 .

(c) The following definitions in AS 45.04 apply to this chapter:

(1) "bank" (AS 45.04.105 );

(2) "banking day" (AS 45.04.104 );

(3) "clearing house" (AS 45.04.104 );

(4) "collecting bank" (AS 45.04.105 );

(5) "depositary bank" (AS 45.04.105 );

(6) "documentary draft" (AS 45.04.104 );

(7) "intermediary bank" (AS 45.04.105 );

(8) "item" (AS 45.04.104 );

(9) "payor bank" (AS 45.04.105 );

(10) "suspends payments" (AS 45.04.104 ).

(d) In addition, AS 45.01 contains general definitions and principles of construction and interpretation applicable throughout this chapter.



Sec. 45.03.104. - Negotiable instrument.

(a) Except as provided in (c) - (d) of this section, "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if the unconditional promise or order

(1) is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) is payable on demand or at a definite time; and

(3) does not state any other undertaking or instruction by the person promising or ordering payment to do an act in addition to the payment of money, but the promise or order may contain an undertaking or power to give, maintain, or protect collateral to secure payment, an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or a waiver of the benefit of a law intended for the advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of (a)(2) - (3) of this section, and otherwise falls within the definition of "check" in (f) of this section, is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time the promise or order is issued or first comes into possession of a holder, the promise or order contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this chapter.

(e) An instrument is a "note" if the instrument is a promise and a "draft" if the instrument is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat the instrument as either.

(f) "Check" means a draft, other than a documentary draft, payable on demand and drawn on a bank, or a cashier's check or teller's check. An instrument may be a check even though the instrument is described on its face by another term, such as "money order."

(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank

(1) on another bank; or

(2) payable at or through a bank.

(i) "Traveler's check" means an instrument that

(1) is payable on demand;

(2) is drawn on or payable at or through a bank;

(3) is designated by the term "traveler's check" or by a substantially similar term; and

(4) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.



Sec. 45.03.105. - Issue of instrument.

(a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.



Sec. 45.03.106. - Unconditional promise or order.

(a) Except as provided in this section, for the purposes of AS 45.03.104(a), a promise or order is unconditional unless it states an express condition to payment, that the promise or order is subject to or governed by another writing, or that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make a promise or order conditional.

(b) A promise or order is not made conditional

(1) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration; or

(2) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of AS 45.03.104 (a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of AS 45.03.104 (a), but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.



Sec. 45.03.107. - Instrument payable in foreign money.

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.



Sec. 45.03.108. - Payable on demand or at definite time.

(a) A promise or order is payable on demand if it

(1) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder; or

(2) does not state a time of payment.

(b) A promise or order is payable at a definite time if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of

(1) prepayment;

(2) acceleration;

(3) extension at the option of the holder; or

(4) extension to a further definite time at the option of the maker or acceptor, or automatically on or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.



Sec. 45.03.109. - Payable to bearer or to order.

(a) A promise or order is payable to bearer if it

(1) states that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) does not state a payee; or

(3) states that it is payable to or to the order of cash, or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable to the order of an identified person, or to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially endorsed under AS 45.03.205 (a). An instrument payable to an identified person may become payable to bearer if it is endorsed in blank under AS 45.03.205 (b).



Sec. 45.03.110. - Identification of person to whom instrument is payable.

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or on the behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or on the behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) if an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number;

(2) if an instrument is payable to

(A) a trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(B) a person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(C) a fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(D) an office or a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.



Sec. 45.03.111. - Place of payment.

Except as otherwise provided for items in AS 45.04, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.



Sec. 45.03.112. - Interest.

(a) Unless otherwise provided in the instrument, an instrument is not payable with interest, and interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.



Sec. 45.03.113. - Date of instrument.

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after the date. Except as provided in AS 45.04.401 (c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, the date of the instrument is the date of the instrument's issue or, in the case of an unissued instrument, the date the instrument first comes into possession of a holder.



Sec. 45.03.114. - Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.



Sec. 45.03.115. - Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to (c) of this section, if an incomplete instrument is an instrument under AS 45.03.104 , it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under AS 45.03.104 but, after completion, the requirements of AS 45.03.104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under AS 45.03.407 .

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.



Sec. 45.03.116. - Joint and several liability; contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, endorsers who endorse as joint payees, or anomalous endorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in AS 45.03.419 (e), or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under (b) of this section of a party having the same joint and several liability to receive contribution from the party discharged.



Sec. 45.03.117. - Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or a part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.



Sec. 45.03.118. - Statute of limitations.

(a) Except as provided in (e) of this section, an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in (d) or (e) of this section, if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in (d) of this section, an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check, or the issuer of a teller's check, cashier's check, or traveler's check, must be commenced within three years after demand for payment is made to the acceptor or issuer.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced

(1) within six years after the due date stated in the draft or acceptance, if the obligation of the acceptor is payable at a definite time; or

(2) within six years after the date of the acceptance, if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action for conversion of an instrument, for money had and received, or like action based on conversion, for breach of warranty, or to enforce an obligation, duty, or right arising under this chapter and not governed by this section, must be commenced within three years after the cause of action accrues.



Sec. 45.03.119. - Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over under this chapter or AS 45.04, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states that the person notified may come in and defend and that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.



Sec. 45.03.120. - 45.03.122. - Instruments payable through bank; instruments payable at bank; accrual of cause of action. [Repealed, Sec. 127 ch 35 SLA 1993].

Repealed or Renumbered






Article 02 - TRANSFER AND NEGOTIATION

Sec. 45.03.201. - Negotiation.

(a) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes the holder of the instrument.

(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its endorsement by the holder. If an instrument is payable to bearer, the instrument may be negotiated by transfer of possession alone.



Sec. 45.03.202. - Negotiation subject to rescission.

(a) Negotiation is effective even if obtained

(1) from an infant, a corporation exceeding its powers, or a person without capacity;

(2) by fraud, duress, or mistake; or

(3) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.



Sec. 45.03.203. - Transfer of instrument; rights acquired by transfer.

(a) An instrument is transferred when the instrument is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of endorsement by the transferor, the transferee has a specifically enforceable right to the unqualified endorsement of the transferor, but negotiation of the instrument does not occur until the endorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur, and the transferee obtains no rights under this chapter and has only the rights of a partial assignee.



Sec. 45.03.204. - Endorsement.

(a) "Endorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of negotiating the instrument, restricting payment of the instrument, or incurring endorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words are an endorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than endorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) "Endorser" means a person who makes an endorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an endorsement that transfers a security interest in the instrument is effective as an unqualified endorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, endorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.



Sec. 45.03.205. - Special endorsement; blank endorsement; anomalous endorsement.

(a) If an endorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the endorsement identifies a person to whom it makes the instrument payable, it is a "special endorsement." When specially endorsed, an instrument becomes payable to the identified person and may be negotiated only by the endorsement of that person. The principles stated in AS 45.03.110 apply to special endorsements.

(b) If an endorsement is made by the holder of an instrument and it is not a special endorsement, it is a "blank endorsement." When endorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially endorsed.

(c) The holder may convert a blank endorsement that consists only of a signature into a special endorsement by writing, above the signature of the endorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous endorsement" means an endorsement made by a person who is not the holder of the instrument. An anomalous endorsement does not affect the manner in which the instrument may be negotiated.



Sec. 45.03.206. - Restrictive endorsement.

(a) An endorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An endorsement stating a condition to the right of the endorsee to receive payment does not affect the right of the endorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an endorsement described in AS 45.04.201(b), or an endorsement in blank or to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the endorser or for a particular account, the following rules apply:

(1) a person, other than a bank, who purchases the instrument when so endorsed converts the instrument unless the amount paid for the instrument is received by the endorser or applied consistently with the endorsement;

(2) a depositary bank that purchases the instrument or takes it for collection when so endorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the endorser or applied consistently with the endorsement;

(3) a payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the endorser or applied consistently with the endorsement; and

(4) except as otherwise provided in (3) of this subsection, a payor bank or intermediary bank may disregard the endorsement and is not liable if the proceeds of the instrument are not received by the endorser or applied consistently with the endorsement.

(d) Except for an endorsement covered by (c) of this section, if an instrument bears an endorsement using words to the effect that payment is to be made to the endorsee as agent, trustee, or other fiduciary for the benefit of the endorser or another person, the following rules apply:

(1) unless there is notice of breach of fiduciary duty as provided in AS 45.03.307 , a person who purchases the instrument from the endorsee or takes the instrument from the endorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the endorsee without regard to whether the endorsee violates a fiduciary duty to the endorser; and

(2) a subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the endorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of a fiduciary duty.

(e) The presence on an instrument of an endorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under (c) of this section or has notice or knowledge of breach of fiduciary duty as stated in (d) of this section.

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an endorsement to which this section applies and the payment is not permitted by this section.



Sec. 45.03.207. - Reacquisition.

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel endorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An endorser whose endorsement is canceled is discharged, and the discharge is effective against a subsequent holder.



Sec. 45.03.208. - Reacquisition. [Repealed, Sec. 127 ch 35 SLA 1993].

Repealed or Renumbered






Article 03 - RIGHTS OF A HOLDER

Sec. 45.03.301. - Person entitled to enforce instrument.

A person entitled to enforce an instrument is the holder of the instrument, a nonholder in possession of the instrument who has the rights of a holder, or a person not in possession of the instrument who is entitled to enforce the instrument under AS 45.03.309 or 45.03.418(d). A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.



Sec. 45.03.302. - Holder in due course.

(a) Subject to (c) of this section and AS 45.03.106 (d), "holder in due course" means the holder of an instrument, if

(1) the instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) the holder took the instrument

(A) for value;

(B) in good faith;

(C) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series;

(D) without notice that the instrument contains an unauthorized signature or has been altered;

(E) without notice of any claim to the instrument described in AS 45.03.306; and

(F) without notice that any party has a defense or claim in recoupment described in AS 45.03.305 (a).

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under (a) of this section, but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding, by purchase as part of a bulk transaction not in the ordinary course of business of the transferor, or as the successor in interest to an estate or other organization.

(d) If, under AS 45.03.303 (a)(1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) If the person entitled to enforce an instrument has only a security interest in the instrument and the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument that, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.



Sec. 45.03.303. - Value and consideration.

(a) An instrument is issued or transferred for value if

(1) the instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) the transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) the instrument is issued or transferred as payment of, or as security for, an antecedent claim against a person, whether or not the claim is due;

(4) the instrument is issued or transferred in exchange for a negotiable instrument; or

(5) the instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in (a) of this section, the instrument is also issued for consideration.



Sec. 45.03.304. - Overdue instrument.

(a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) on the day after the day demand for payment is duly made;

(2) if the instrument is a check, 90 days after its date; or

(3) if the instrument is not a check, when the instrument has been outstanding for a period of time after the instrument's date that is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time, the following rules apply:

(1) if the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured;

(2) if the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date; and

(3) if a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.



Sec. 45.03.305. - Defenses and claims in recoupment.

(a) Except as stated in (b) of this section, the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) a defense of the obligor based on

(A) infancy of the obligor, to the extent it is a defense to a simple contract;

(B) duress, lack of legal capacity, or illegality of the transaction that, under other law, nullifies the obligation of the obligor;

(C) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms; or

(D) discharge of the obligor in insolvency proceedings;

(2) a defense of the obligor stated in another section of this chapter or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) a claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument, but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing in the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in (a)(1) of this section, but is not subject to defenses of the obligor stated in (a)(2) of this section or claims in recoupment stated in (a)(3) of this section against a person other than the holder.

(c) Except as stated in (d) of this section, in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument under AS 45.03.306 of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under (a) of this section that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.



Sec. 45.03.306. - Claims to an instrument.

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.



Sec. 45.03.307. - Notice of breach of fiduciary duty.

(a) If an instrument is taken from a fiduciary for payment or collection or for value, the taker has knowledge of the fiduciary status of the fiduciary, and the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person;

(2) in the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is

(A) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

(B) taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

(C) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person;

(3) if an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty; and

(4) if an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is

(A) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

(B) taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

(C) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(b) In this section,

(1) "fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument;

(2) "represented person" means the principal, beneficiary, partnership, corporation, or other person to whom a fiduciary duty with respect to an instrument is owed.



Sec. 45.03.308. - Proof of signatures and status as holder in due course.

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings to which a responsive pleading is required. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized, unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under AS 45.03.402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with (a) of this section, a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under AS 45.03.301 , unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.



Sec. 45.03.309. - Enforcement of lost, destroyed, or stolen instrument.

(a) A person not in possession of an instrument is entitled to enforce the instrument if

(1) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred;

(2) the loss of possession was not the result of a transfer by the person or a lawful seizure; and

(3) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person who cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under (a) of this section must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, AS 45.03.308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.



Sec. 45.03.310. - Effect of instrument on obligation for which taken.

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an endorser of the instrument.

(b) Unless otherwise agreed and except as provided in (a) of this section, if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) in the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified; payment or certification of the check results in discharge of the obligation to the extent of the amount of the check;

(2) in the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid; payment of the note results in discharge of the obligation to the extent of the payment;

(3) except as provided in (4) of this subsection, if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation; in the case of an instrument of a third person that is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation; and

(4) if the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended; if the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in (a) or (b) of this section is taken for an obligation, the effect is that stated in (a) if the instrument is one on which a bank is liable as maker or acceptor, or that stated in (b) in any other case.



Sec. 45.03.311. - Accord and satisfaction by use of instrument.

(a) The provisions of this section apply if a person against whom a claim is asserted proves that

(1) the person in good faith tendered an instrument to the claimant as full satisfaction on the claim;

(2) the amount of the claim was unliquidated or subject to a bona fide dispute; and

(3) the claimant obtained payment of the instrument.

(b) Unless (c) of this section applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to (d) of this section, a claim is not discharged under (b) of this section if either of the following applies:

(1) the claimant, if an organization, proves that

(A) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place; and

(B) the instrument or accompanying communication was not received by that designated person, office, or place; or

(2) the claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted, unless the claimant is an organization that sent a statement complying with (1)(A) of this subsection.

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.



Sec. 45.03.312. - Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

Sec. 45.03.312. Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

(a) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if

(1) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check;

(2) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check;

(3) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid; and

(4) the claimant provides reasonable identification if requested by the obligated bank.

(b) Delivery of a declaration of loss under (a)(2) of this section is a warranty of the truth of the statements made in the declaration.

(c) If a claim is asserted in compliance with (a) of this section, the following rules apply:

(1) the claim becomes enforceable at the later of

(A) the time the claim is asserted; or

(B) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check;

(2) until the claim becomes enforceable, it does not have legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check; payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check;

(3) if the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check;

(4) when the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check; subject to AS 45.04.302 (a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(d) If the obligated bank pays the amount of a check to a claimant under (c)(4) of this section and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to

(1) refund the payment to the obligated bank if the check is paid; or

(2) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(e) If a claimant has the right to assert a claim under (a) - (c) of this section and is also a person entitled to enforce a cashier's check, teller's check, or certified check that is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or AS 45.03.309 .

(f) In this section,

(1) "check" means a cashier's check, teller's check, or certified check;

(2) "claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen;

(3) "declaration of loss" means a written statement, made under penalty of perjury, to the effect that

(A) the declarer lost possession of a check;

(B) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check;

(C) the loss of possession was not the result of a transfer by the declarer or a lawful seizure; and

(D) the declarer cannot reasonably obtain possession of the check because the check was destroyed, the check's whereabouts cannot be determined, or the check is in the wrongful possession of an unknown person or a person who cannot be found or is not amenable to service of process;

(4) "obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.






Article 04 - LIABILITY OF PARTIES

Sec. 45.03.401. - Signature.

(a) A person is not liable on an instrument unless

(1) the person signed the instrument; or

(2) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under AS 45.03.402 .

(b) A signature may be made manually or by means of a device or machine, and by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.



Sec. 45.03.402. - Signature by representative.

(a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the authorized signature of the represented person and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) if the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument; and

(2) subject to (c) of this section, if the form of the signature does not show unambiguously that the signature is made in a representative capacity or the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument; with respect to another person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.



Sec. 45.03.403. - Unauthorized signature.

(a) Unless otherwise provided in this chapter or AS 45.04, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this chapter.

(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this chapter that makes the unauthorized signature effective for the purposes of this chapter.



Sec. 45.03.404. - Impostors; fictitious payees.

(a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor or a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an endorsement of the instrument by any person in the name of the payee is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If a person whose intent determines to whom an instrument is payable (AS 45.03.110 (a) or (b)) does not intend the person identified as payee to have an interest in the instrument, or if the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special endorsement:

(1) any person in possession of the instrument is the holder of the instrument; and

(2) an endorsement by any person in the name of the payee stated in the instrument is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under (a) or (b) of this section, an endorsement is made in the name of a payee if

(1) it is made in a name substantially similar to that of the payee; or

(2) the instrument, whether or not endorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which (a) or (b) of this section applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.



Sec. 45.03.405. - Employer's responsibility for fraudulent endorsement by employee.

Sec. 45.03.405. Employer's responsibility for fraudulent endorsement by employee.

(a) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent endorsement of the instrument, the endorsement is effective as the endorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(b) Under (a) of this section, an endorsement is made in the name of the person to whom an instrument is payable if

(1) it is made in a name substantially similar to the name of that person; or

(2) the instrument, whether or not endorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

(c) In this section,

(1) "employee" includes an independent contractor and an employee of an independent contractor retained by the employer;

(2) "fraudulent endorsement" means

(A) in the case of an instrument payable to the employer, a forged endorsement purporting to be that of the employer; or

(B) in the case of an instrument with respect to which the employer is the issuer, a forged endorsement purporting to be that of the person identified as payee;

(3) "responsibility" with respect to instruments means authority to sign or endorse instruments on behalf of the employer; to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition; to prepare or process instruments for issue in the name of the employer; to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer; to control the disposition of instruments to be issued in the name of the employer; or to act otherwise with respect to instruments in a responsible capacity; "responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.



Sec. 45.03.406. - Negligence contributing to forged signature or alteration of instrument.

(a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under (a) of this section, if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under (a) of this section, the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under (b) of this section, the burden of proving failure to exercise ordinary care is on the person precluded.



Sec. 45.03.407. - Alteration.

(a) Except as provided in (b) of this section, an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. Another alteration does not discharge a party, and the instrument may be enforced according to its original terms.

(b) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument according to its original terms or, in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

(c) "Alteration" means

(1) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party; or

(2) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.



Sec. 45.03.408. - Drawee not liable on unaccepted draft.

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts the instrument.



Sec. 45.03.409. - Acceptance of draft; certified check.

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. Acceptance must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification in accordance with instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in (a) of this section or by a writing on the check that indicates that the check is certified. The drawee of a check does not have an obligation to certify the check, and refusal to certify is not dishonor of the check.



Sec. 45.03.410. - Acceptance varying draft.

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and endorser that does not expressly assent to the acceptance is discharged.



Sec. 45.03.411. - Refusal to pay cashier's checks, teller's checks, and certified checks.

Sec. 45.03.411. Refusal to pay cashier's checks, teller's checks, and certified checks.

(a) If the obligated bank wrongfully refuses to pay a cashier's check or certified check, stops payment of a teller's check, or refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(b) Expenses or consequential damages under (a) of this section are not recoverable if

(1) the refusal of the obligated bank to pay occurs because the bank suspends payments;

(2) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument;

(3) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument; or

(4) payment is prohibited by law.

(c) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.



Sec. 45.03.412. - Obligation of issuer of note or cashier's check.

Sec. 45.03.412. Obligation of issuer of note or cashier's check.

The issuer of a note, cashier's check, or other draft drawn on the drawer is obliged to pay the instrument according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder; if the issuer signed an incomplete instrument, the issuer is obligated to pay the instrument according to its terms when completed, to the extent stated in AS 45.03.115 and 45.03.407. The obligation is owed to a person entitled to enforce the instrument or to an endorser who paid the instrument under AS 45.03.415 .



Sec. 45.03.413. - Obligation of acceptor.

(a) The acceptor of a draft is obliged to pay the draft according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms; if the acceptance varies the terms of the draft, the acceptor is obliged to pay the draft according to the terms of the draft as varied; if the acceptance is of a draft that is an incomplete instrument, the acceptor is obliged to pay the draft according to its terms when completed, to the extent stated in AS 45.03.115 and 45.03.407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an endorser who paid the draft under AS 45.03.414 - 45.03.415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If the certification or acceptance does not state an amount, the amount of the instrument is subsequently raised, and the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.



Sec. 45.03.414. - Obligation of drawer.

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder. If the drawer signed an incomplete instrument, the drawer is obliged to pay the draft according to its terms when completed, to the extent stated in AS 45.03.115 and 45.03.407. The obligation is owed to a person entitled to enforce the draft or to an endorser who paid the draft under AS 45.03.415 .

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft, if the draft is dishonored by the acceptor, is the same as the obligation of an endorser under AS 45.03.415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under (b) of this section to pay the draft if the draft is not a check. A disclaimer of the liability stated in (b) of this section is not effective if the draft is a check.

(f) If a check is not presented for payment or given to a depositary bank for collection within 30 days after its date and the drawee suspends payments after expiration of the 30-day period without paying the check and, because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.



Sec. 45.03.415. - Obligation of endorser.

(a) Subject to (b) - (e) of this section and AS 45.03.419 (d), if an instrument is dishonored an endorser is obliged to pay the amount due on the instrument according to the terms of the instrument at the time it was endorsed or, if the endorser endorsed an incomplete instrument, according to its terms when completed to the extent stated in AS 45.03.115 and 45.03.407. The obligation of the endorser is owed to a person entitled to enforce the instrument or to a subsequent endorser who paid the instrument under this section.

(b) If an endorsement states that it is made "without recourse" or otherwise disclaims liability of the endorser, the endorser is not liable under (a) of this section to pay the instrument.

(c) If notice of dishonor of an instrument is required by AS 45.03.503 and notice of dishonor complying with that section is not given to an endorser, the liability of the endorser under (a) of this section is discharged.

(d) If a draft is accepted by a bank after an endorsement is made, the liability of the endorser under (a) of this section is discharged.

(e) If an endorser of a check is liable under (a) of this section and the check is not presented for payment or given to a depositary bank for collection within 30 days after the date the endorsement was made, the liability of the endorser under (a) of this section is discharged.



Sec. 45.03.416. - Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by endorsement, to any subsequent transferee that

(1) the warrantor is a person entitled to enforce the instrument;

(2) all signatures on the instrument are authentic and authorized;

(3) the instrument has not been altered;

(4) the instrument is not subject to a defense or claim in recoupment of any party that can be asserted against the warrantor; and

(5) the warrantor does not know of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) A person to whom the warranties under (a) of this section are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in (a) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under (b) of this section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.



Sec. 45.03.417. - Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that

(1) the warrantor is, or was at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered; and

(3) the warrantor does not know that the signature of the drawer of the draft is unauthorized.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under (a) of this section based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under AS 45.03.404 or 45.03.405, or that the drawer is precluded under AS 45.03.406 or AS 45.04.406 from asserting against the drawee the unauthorized endorsement or alteration.

(d) If a dishonored draft is presented for payment to the drawer or an endorser, or if any other instrument is presented for payment to a party obliged to pay the instrument, and payment is received, the following rules apply:

(1) the person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument;

(2) the person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in (a) and (d) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under (b) or (d) of this section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.



Sec. 45.03.418. - Payment or acceptance by mistake.

(a) Except as provided in (c) of this section, if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that payment of the draft had not been stopped under AS 45.04.403 or that the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in (c) of this section, if an instrument has been paid or accepted by mistake and the case is not covered by (a) of this section, the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, recover the payment from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by (a) or (b) of this section may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by AS 45.03.407 or AS 45.04.407 .

(d) Notwithstanding AS 45.04.215 , if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under (a) or (b) of this section, the instrument is considered not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.



Sec. 45.03.419. - Instruments signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument, the "accommodated party," and another party to the instrument, the "accommodation party," signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation."

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or endorser and, subject to (d) of this section, is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding a statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) If the signature is an anomalous endorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to an instrument, a person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation. Except as provided in AS 45.03.605 , the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if

(1) execution of judgment against the other party has been returned unsatisfied;

(2) the other party is insolvent or in an insolvency proceeding;

(3) the other party cannot be served with process; or

(4) it is otherwise apparent that payment cannot be obtained from the other party.

(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument does not have a right of recourse against, and is not entitled to contribution from, an accommodation party.



Sec. 45.03.420. - Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument, or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by the issuer or acceptor of the instrument, or by a payee or endorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under (a) of this section, the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.






Article 05 - PRESENTMENT, NOTICE OF DISHONOR, AND PROTEST

Sec. 45.03.501. - Presentment.

(a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument

(1) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank; or

(2) to accept a draft made to the drawee.

(b) The following rules are subject to AS 45.04, agreement of the parties, and clearinghouse rules and the like:

(1) presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors;

(2) upon demand of the person to whom presentment is made, the person making presentment must

(A) exhibit the instrument;

(B) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so; and

(C) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made;

(3) without dishonoring the instrument, the party to whom presentment is made may

(A) return the instrument for lack of a necessary endorsement; or

(B) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule; and

(4) the party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment, if the party to whom presentment is made has established a cut-off hour not earlier than two o'clock in the afternoon for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour.



Sec. 45.03.502. - Dishonor.

(a) Dishonor of a note is governed by the following rules:

(1) if the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment;

(2) if the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later; and

(3) if the note is not payable on demand and (2) of this subsection does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of an unaccepted draft, other than a documentary draft, is governed by the following rules:

(1) if a check is duly presented for payment to the payor bank other than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under AS 45.04.301 - 45.04.302, or becomes accountable for the amount of the check under AS 45.04.302 ;

(2) if a draft is payable on demand and (1) of this subsection does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment;

(3) if a draft is payable on a date stated in the draft, the draft is dishonored if presentment for

(A) payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later; or

(B) acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment; and

(4) if a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in (b)(2) - (4) of this section, except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by (b)(2) - (4) of this section.

(d) Dishonor of an accepted draft is governed by the following rules:

(1) if the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment; and

(2) if the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under AS 45.03.504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.



Sec. 45.03.503. - Notice of dishonor.

(a) The obligation of an endorser stated in AS 45.03.415 (a) and the obligation of a drawer stated in AS 45.03.414 (d) may not be enforced unless the endorser or drawer is given notice of dishonor of the instrument complying with this section or notice of dishonor is excused under AS 45.03.504 (b).

(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c) Subject to AS 45.03.504 (c) with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or by another person within 30 days following the day on which the person receives notice of dishonor. With respect to other instruments, notice of dishonor must be given within 30 days following the day on which dishonor occurs.



Sec. 45.03.504. - Excused presentment and notice of dishonor.

(a) Presentment for payment or acceptance of an instrument is excused if

(1) the person entitled to present the instrument cannot with reasonable diligence make presentment;

(2) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings;

(3) by the terms of the instrument presentment is not necessary to enforce the obligation of endorsers or the drawer;

(4) the drawer or endorser whose obligation is being enforced has waived presentment or otherwise does not have a reason to expect or a right to require that the instrument be paid or accepted; or

(5) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.



Sec. 45.03.505. - Evidence of dishonor.

(a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) a document regular in form as provided in (b) of this section that purports to be a protest;

(2) a purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor; or

(3) a book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business, which shows dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice-consul or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. The protest may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.



Sec. 45.03.506. - 45.03.511. - Time for acceptance or payment; dishonor; protest; waiver or excuse. [Repealed, Sec. 127 ch 35 SLA 1993].

Repealed or Renumbered






Article 06 - DISCHARGE

Sec. 45.03.601. - Discharge and effect of discharge.

(a) The obligation of a party to pay the instrument is discharged as stated in this chapter or by an act or agreement with the party that would discharge an obligation to pay money under a simple contract.

(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.



Sec. 45.03.602. - Payment.

(a) Subject to (b) of this section, an instrument is paid to the extent payment is made by or on behalf of a party obliged to pay the instrument and to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under AS 45.03.306 by another person.

(b) The obligation of a party to pay the instrument is not discharged under (a) of this section if

(1) a claim to the instrument under AS 45.03.306 is enforceable against the party receiving payment and

(A) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction; or

(B) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) the person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.



Sec. 45.03.603. - Tender of payment.

(a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an endorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.



Sec. 45.03.604. - Discharge by cancellation or renunciation.

(a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument

(1) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge; or

(2) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b) Cancellation or striking out of an endorsement under (a) of this section does not affect the status and rights of a party derived from the endorsement.



Sec. 45.03.605. - Discharge of endorsers and accommodation parties.

(a) Discharge, under AS 45.03.604 , of the obligation of a party to pay an instrument does not discharge the obligation of an endorser or accommodation party having a right of recourse against the discharged party.

(b) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an endorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the endorser or accommodation party proves that the extension caused loss to the endorser or accommodation party with respect to the right of recourse.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an endorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the endorser or accommodation party with respect to the right of recourse. The loss suffered by the endorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(d) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an endorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or to the extent the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(e) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of a party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under (d) of this section, the party is considered to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(f) Under (d) or (e) of this section, impairing value of an interest in collateral includes

(1) failure to obtain or maintain perfection or recordation of the interest in collateral;

(2) release of collateral without substitution of collateral of equal value;

(3) failure to perform a duty to preserve the value of collateral owed, under AS 45.29 or other law, to a debtor or surety or other person secondarily liable; or

(4) failure to comply with applicable law in disposing of collateral.

(g) An accommodation party is not discharged under (b), (c), or (d) of this section unless the person entitled to enforce the instrument knows of the accommodation or has notice under AS 45.03.419 (c) that the instrument was signed for accommodation.

(h) A party is not discharged under this section if

(1) the party asserting discharge consents to the event or conduct that is the basis of the discharge; or

(2) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

(i) In this section, the term "endorser" includes a drawer having the obligation described in AS 45.03.414 (d).



Sec. 45.03.606. - 45.03.805 - l Impairment of recourse or collateral; advice of international sight draft; miscellaneous provisions. [Repealed, Sec. 127 ch 35 SLA 1993].

Repealed or Renumbered









Chapter 45.04. - BANK DEPOSITS AND COLLECTIONS

Article 01 - GENERAL PROVISIONS AND DEFINITIONS

Sec. 45.04.101. - Short title.

This chapter may be cited as Uniform Commercial Code - Bank Deposits and Collections.



Sec. 45.04.102. - Applicability.

(a) To the extent that items within this chapter are also within AS 45.03 and 45.08, they are subject to those chapters. If there is conflict, this chapter governs AS 45.03, but AS 45.08 governs this chapter.

(b) The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.



Sec. 45.04.103. - Variation by agreement; measure of damages; certain action constituting ordinary care.

(a) The effect of this chapter may be varied by agreement, but the parties to the agreement may not disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if the standards are not manifestly unreasonable.

(b) Federal Reserve regulations and operating circulars, clearinghouse rules, and the like have the effect of agreements under (a) of this section, whether or not specifically assented to by all parties interested in items handled.

(c) Action or nonaction approved by this chapter or under Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearinghouse rules and the like or with a general banking usage not disapproved by this chapter is prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this chapter is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care, and if there is also bad faith it includes any other damages the party suffered as a proximate consequence.



Sec. 45.04.104. - Definitions and index of definitions.

(a) In this chapter, unless the context otherwise requires,

(1) "account" means a deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit;

(2) "afternoon" means the period of a day between noon and midnight;

(3) "banking day" means that part of a day on which a bank is open to the public for carrying on substantially all of its banking functions;

(4) "clearing house" means an association of banks or other payors regularly clearing items;

(5) "customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank;

(6) "documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities under AS 45.08.102, instructions for uncertificated securities under AS 45.08.102, or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft;

(7) "draft" means a draft as defined in AS 45.03.104 or an item, other than an instrument, that is an order;

(8) "drawee" means a person ordered in a draft to make payment;

(9) "item" means an instrument or a promise or order to pay money handled by a bank for collection or payment; the term does not include a credit or debit card slip;

(10) "midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice, or from which the time for taking action commences to run, whichever is later;

(11) "settle" means to pay in cash, by clearinghouse settlement, in a charge or credit or by remittance, or otherwise as agreed; a settlement may be either provisional or final;

(12) "suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this chapter and the sections in which the definitions appear are:

(1) "agreement for electronic presentment" in AS 45.04.110 ;

(2) "bank" in AS 45.04.105 ;

(3) "collecting bank" in AS 45.04.105 ;

(4) "depositary bank" in AS 45.04.105 ;

(5) "intermediary bank" in AS 45.04.105 ;

(6) "payor bank" in AS 45.04.105 ;

(7) "presenting bank" in AS 45.04.105 ;

(8) "presentment notice" in AS 45.04.110 .

(c) The following definitions in AS 45.03 apply to this chapter:

(1) "acceptance" (AS 45.03.409 );

(2) "alteration" (AS 45.03.407 );

(3) "cashier's check" (AS 45.03.104 );

(4) "certificate of deposit" (AS 45.03.104 );

(5) "certified check" (AS 45.03.409 );

(6) "check" (AS 45.03.104 );

(7) "good faith" (AS 45.03.103 );

(8) "holder in due course" (AS 45.03.302 );

(9) "instrument" (AS 45.03.104 );

(10) "notice of dishonor" (AS 45.03.503 );

(11) "order" (AS 45.03.103 );

(12) "ordinary care" (AS 45.03.103 );

(13) "person entitled to enforce" (AS 45.03.301 );

(14) "presentment" (AS 45.03.501 );

(15) "promise" (AS 45.03.103 );

(16) "prove" (AS 45.03.103 );

(17) "teller's check" (AS 45.03.104 );

(18) "unauthorized signature" (AS 45.03.403 ).

(d) In addition, AS 45.01 contains general definitions and principles of construction and interpretation applicable throughout this chapter.



Sec. 45.04.105. - "Bank"; "depositary bank"; "intermediary bank"; "collecting bank"; "payor bank"; "presenting bank.".

In this chapter,

(1) "bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company;

(2) "depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;

(3) "payor bank" means a bank that is the drawee of a draft;

(4) "intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank;

(5) "collecting bank" means a bank handling an item for collection except the payor bank;

(6) "presenting bank" means a bank presenting an item except a payor bank.



Sec. 45.04.106. - Payable through or payable at bank; collecting bank.

(a) If an item states that it is "payable through" a bank identified in the item, the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, the item is equivalent to a draft drawn on the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.



Sec. 45.04.107. - Separate office of a bank.

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders must be given under this chapter and under AS 45.03.



Sec. 45.04.108. - Time of receipt of items.

(a) To allow time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of two o'clock in the afternoon or later as a cutoff hour for the handling of money and items and the making of entries on the books of the bank.

(b) An item or deposit of money received on a day after a cutoff hour so fixed or after the close of the banking day may be treated as received at the opening of the next banking day.



Sec. 45.04.109. - Delays.

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of a person involved, may waive, modify, or extend time limits imposed or permitted by the code for a period not exceeding two additional banking days without discharge of drawers or endorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by the code or by instructions is excused if the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and if the bank exercises the diligence circumstances require.



Sec. 45.04.110. - Electronic presentment.

(a) "Agreement for electronic presentment" means an agreement, clearinghouse rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item, a "presentment notice," rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item under an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this chapter means the presentment notice unless the context otherwise indicates.



Sec. 45.04.111. - Statute of limitations.

An action to enforce an obligation, duty, or right arising under this chapter must be commenced within three years after the cause of action accrues.






Article 02 - COLLECTION OF ITEMS: DEPOSITARY AND COLLECTING BANKS

Sec. 45.04.201. - Status of collecting bank as agent and provisional status of credits; applicability; item endorsed "pay any bank".

(a) Unless a contrary intent clearly appears and before a settlement given by a collecting bank for an item becomes final, the bank, with respect to the item, is an agent or subagent of the owner of the item and a settlement given for the item is provisional. This provision applies regardless of the form of endorsement or lack of endorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and the rights of the owner to proceeds of the item are subject to rights of a collecting bank such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this chapter apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b) After an item has been endorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been

(1) returned to the customer initiating collection; or

(2) specially endorsed by a bank to a person who is not a bank.



Sec. 45.04.202. - Responsibility for collection or return; when action timely.

(a) A collecting bank must exercise ordinary care in

(1) presenting an item or sending it for presentment;

(2) sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3) settling for an item when the bank receives final settlement; and

(4) notifying its transferor of a loss or delay in transit within a reasonable time after discovery of the loss or delay.

(b) A collecting bank exercises ordinary care under (a) of this section by taking proper action before its midnight deadline following receipt of an item, notice, or settlement; taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Subject to (a)(1) of this section, a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.



Sec. 45.04.203. - Effect of instructions.

Subject to the provisions concerning conversion of instruments (AS 45.03.420) and restrictive endorsements (AS 45.03.206 ), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for an action taken under these instructions or in accordance with an agreement with its transferor.



Sec. 45.04.204. - Methods of sending and presenting; sending directly to payor bank.

(a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of the items on hand, the cost of collection involved, and the method generally used by it or others to present the items.

(b) A collecting bank may send an item

(1) directly to the payor bank;

(2) to a nonbank payor if authorized by its transferor; and

(3) other than documentary drafts to a nonbank payor, if authorized by federal reserve regulation or operating circular, clearinghouse rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.



Sec. 45.04.205. - Depositary bank holder of unendorsed item.

If a customer delivers an item to a depositary bank for collection

(1) the depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer endorses the item, and, if the bank satisfies the other requirements of AS 45.03.302, it is a holder in due course; and

(2) the depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.



Sec. 45.04.206. - Transfer between banks.

Any agreed method which identifies the transferor bank is sufficient for the item's further transfer to another bank.



Sec. 45.04.207. - Transfer warranties.

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that

(1) the warrantor is a person entitled to enforce the item;

(2) all signatures on the item are authentic and authorized;

(3) the item has not been altered;

(4) the item is not subject to a defense or claim in recoupment under AS 45.03.305 (a) of any party that can be asserted against the warrantor; and

(5) the warrantor does not have knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item according to the terms of the item at the time it was transferred, or, if the transfer was of an incomplete item, according to its terms when completed as stated in AS 45.03.115 and 45.03.407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an endorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under (a) of this section are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in (a) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.



Sec. 45.04.208. - Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that

(1) the warrantor is, or was at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered; and

(3) the warrantor does not have knowledge that the signature of the purported drawer of the draft is unauthorized.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by a failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor, and if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under (a) of this section based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under AS 45.03.404 or 45.03.405 or the drawer is precluded under AS 45.03.406 or AS 45.04.406 from asserting against the drawee the unauthorized endorsement or alteration.

(d) If a dishonored draft is presented for payment to the drawer or an endorser, or if any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in (a) and (d) of this section may not be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.



Sec. 45.04.209. - Encoding and retention warranties.

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.



Sec. 45.04.210. - Security interest of collecting bank in items, accompanying documents, and proceeds.

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either

(1) in case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) in case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) if it makes an advance on or against the item.

(b) If credit given for several items received at one time or under a single agreement is withdrawn or applied in part, the security interest remains upon all the items, accompanying documents, or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to AS 45.29, but

(1) a security agreement is not necessary to make the security interest enforceable (AS 45.29.203 (b)(3)(A));

(2) filing is not required to perfect the security interest; and

(3) the security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.



Sec. 45.04.211. - When bank gives value for purposes of holder in due course.

To determine its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of AS 45.03.302 on what constitutes a holder in due course.



Sec. 45.04.212. - Presentment by notice of item not payable by, through, or at a bank; liability of drawer or endorser.

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under AS 45.03.501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice, and payment, acceptance, or request for compliance with a requirement under AS 45.03.501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge a drawer or endorser by sending the drawer or endorser notice of the facts.



Sec. 45.04.213. - Medium and time of settlement by bank.

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearinghouse rules, and the like, or by agreement. In the absence of a prescription

(1) the medium of settlement is cash or credit to an account in a Federal Reserve Bank of or specified by the person to receive settlement; and

(2) the time of settlement is with respect to tender of settlement

(A) by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(B) by credit in an account in a Federal Reserve Bank, when the credit is made;

(C) by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(D) by a funds transfer, when payment is made to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by (a) of this section or the time of settlement is not fixed by (a) of this section, settlement does not occur until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline,

(1) presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.



Sec. 45.04.214. - Right of charge back or refund; liability of collecting bank; return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails, by reason of dishonor, suspension of payments by a bank, or otherwise, to receive a settlement for the item that is or becomes final, the bank may revoke the settlement given by it, charge back the amount of a credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the items, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or according to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with AS 45.04.301 , the section governing return of an item received by a payor bank for credit on its books.

(d) The right to charge back is not affected by

(1) previous use of a credit given for the item; or

(2) failure by a bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or another party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of a charge back or refund must be calculated on the basis of the bank offered spot rate for the foreign money prevailing on the day when the person entitled to the charge back or refund learns that it will not receive payment in ordinary course.



Sec. 45.04.215. - Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first

(1) paid the item in cash;

(2) settled for the item without having a right to revoke the settlement under statute, clearinghouse rule, or agreement; or

(3) made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearinghouse rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearinghouse or by debits or credits in an account between them, then, to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the item by the payor bank.

(d) If a collecting bank receives a settlement for an item that is or becomes final, the bank is accountable to its customer for the amount of the item and a provisional credit given for the item in an account with its customer becomes final.

(e) Subject to applicable law stating a time for availability of funds and a right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right if the bank

(1) has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and a right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.



Sec. 45.04.216. - Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item shall be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank, which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and later suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer, which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.






Article 03 - COLLECTION OF ITEMS: PAYOR BANKS

Sec. 45.04.301. - Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank.

(a) If a payor bank settles for a demand item other than a documentary draft presented other than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it

(1) returns the item; or

(2) sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke a credit given or recover the amount of the credit withdrawn by its customer if it acts within the time limit and in the manner specified in (a) of this section.

(c) Unless previous notice of dishonor has been sent, an item is dishonored at the time when, for purposes of dishonor, it is returned or notice is sent in accordance with this section.

(d) An item is returned

(1) as to an item presented through a clearinghouse, when it is delivered to the presenting or last collecting bank or to the clearinghouse or is sent or delivered in accordance with clearinghouse rules; or

(2) in all other cases, when it is sent or delivered to the bank's customer or transferor or under the instructions of the customer or transferor.



Sec. 45.04.302. - Payor bank's responsibility for late return of item.

Sec. 45.04.302. Payor bank's responsibility for late return of item.

(a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of

(1) a demand item, other than a documentary draft, whether properly payable or not, if the bank,

(A) in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it; or

(B) whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item under (a) of this section is subject to defenses based on breach of a presentment warranty under AS 45.04.208 or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.



Sec. 45.04.303. - When items subject to notice, stop-payment order, legal process, or setoff; order in which items may be charged or certified.

(a) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank is too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act on it expires or the setoff is exercised after the earliest of the following:

(1) the bank accepts or certifies the item;

(2) the bank pays the item in cash;

(3) the bank settles for the item without having a right to revoke the settlement under statute, clearinghouse rule, or agreement;

(4) the bank becomes accountable for the amount of the item under AS 45.04.302, which deals with the payor bank's responsibility for late return of items; or

(5) with respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if a cutoff hour is not fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to (a) of this section, items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.






Article 04 - RELATIONSHIP BETWEEN PAYOR BANK AND ITS CUSTOMER

Sec. 45.04.401. - When bank may charge customer's account.

Sec. 45.04.401. When bank may charge customer's account.

(a) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and the bank.

(b) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefitted from the proceeds of the item.

(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in AS 45.04.403(b) for stop-payment orders, and must be received at a time and in a manner that afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in AS 45.04.303 . If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under AS 45.04.402 .

(d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to

(1) the original terms of the altered item; or

(2) the terms of the completed item, even though the bank knows the item has been completed, unless the bank has notice that the completion was improper.



Sec. 45.04.402. - Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account.

Sec. 45.04.402. Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account.

(a) Except as otherwise provided in this chapter, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and the bank does not need to make more than one determination. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.



Sec. 45.04.403. - Customer's right to stop payment; burden of proof of loss.

Sec. 45.04.403. Customer's right to stop payment; burden of proof of loss.

(a) A customer, or any person authorized to draw on the account if there is more than one person, may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty, received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in AS 45.04.303 . If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under AS 45.04.402 .



Sec. 45.04.404. - Bank not obligated to pay check more than six months old.

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer's account for a payment made later in good faith.



Sec. 45.04.405. - Death or incompetence of a customer.

(a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection if otherwise effective is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes this authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b) Even with knowledge a bank may, for 10 days after the date of death, pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.



Sec. 45.04.406. - Customer's duty to discover and report unauthorized signature or alteration.

Sec. 45.04.406. Customer's duty to discover and report unauthorized signature or alteration.

(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items under (a) of this section, the customer must exercise reasonable promptness in examining the statement or the items to determine whether a payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by (c) of this section, the customer is precluded from asserting against the bank the customer's unauthorized signature or

(1) any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) alteration by the same wrongdoer on any other item paid in good faith by the bank, if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

(e) If (d) of this section applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with (c) of this section and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under (d) of this section does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer under (a) of this section discover and report the customer's unauthorized signature on or an alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under AS 45.04.208 with respect to the unauthorized signature or alteration to which the preclusion applies.



Sec. 45.04.407. - Payor bank's right to subrogation on improper payment.

Sec. 45.04.407. Payor bank's right to subrogation on improper payment.

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights

(1) of a holder in due course on the item against the drawer or maker;

(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) of the drawer or maker against the payee or another holder of the item with respect to the transaction out of which the item arose.






Article 05 - COLLECTION OF DOCUMENTARY DRAFTS

Sec. 45.04.501. - Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.

A bank which takes a documentary draft for collection must present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, must seasonably notify its customer of this fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.



Sec. 45.04.502. - Presentment of "on arrival" drafts.

If a draft or the relevant instructions require presentment "on arrival," "when goods arrive," or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of this refusal, but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.



Sec. 45.04.503. - Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.

(a) Unless otherwise instructed and except as provided in AS 45.05, a bank presenting a documentary draft

(1) must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(2) upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from a referee in case of need designated in the draft or, if the presenting bank does not choose to use a referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons for dishonor, and must request instructions.

(b) A presenting bank is under no obligation with respect to goods represented by the documents except to follow reasonable instructions seasonably received; it has a right to reimbursement for expenses incurred in following instructions and to prepayment of or indemnity for these expenses.



Sec. 45.04.504. - Privilege of presenting bank to deal with goods; security interest for expenses.

(a) A presenting bank which, following the dishonor of a documentary draft, seasonably requests instructions but does not receive them within a reasonable time, may store, sell, or otherwise deal with the goods in a reasonable manner.

(b) For its reasonable expenses incurred by action under (a) of this section, the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.









Chapter 45.05. - LETTERS OF CREDIT

Sec. 45.05.101. - Short title.

This chapter shall be known and may be cited as Uniform Commercial Code - Letters of Credit.



Sec. 45.05.102. - Definitions.

(a) In this chapter,

(1) "adviser" means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended;

(2) "applicant" means a person at whose request or for whose account a letter of credit is issued; "applicant" includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer;

(3) "beneficiary" means a person who under the terms of a letter of credit is entitled to have the letter of credit's complying presentation honored; "beneficiary" includes a person to whom drawing rights have been transferred under a transferable letter of credit;

(4) "confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another;

(5) "dishonor" of a letter of credit means the failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit;

(6) "document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion that is

(A) presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in AS 45.05.108 (e);

(B) capable of being examined for compliance with the terms and conditions of the letter of credit; and

(C) not oral;

(7) "good faith" means honesty in fact in the conduct or transaction concerned;

(8) "honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value; unless the letter of credit provides otherwise, "honor" occurs

(A) upon payment;

(B) if the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or

(C) if the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance;

(9) "issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes;

(10) "letter of credit" means a definite undertaking that satisfies the requirements of AS 45.05.104 by an issuer to a beneficiary at the request or for the account of an applicant, or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value;

(11) "nominated person" means a person whom the issuer

(A) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit; and

(B) undertakes by agreement or custom and practice to reimburse;

(12) "presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit;

(13) "presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person;

(14) "record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form;

(15) "successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, an executor, a personal representative, a trustee in bankruptcy, a debtor in possession, a liquidator, and a receiver.

(b) The following definitions that apply to this chapter and the sections in which they appear are

(1) "accept" or "acceptance" (AS 45.03.409 );

(2) "value" (AS 45.03.303 and AS 45.04.211 ).

(c) AS 45.01 contains certain additional general definitions and principles of construction and interpretation applicable throughout this chapter.



Sec. 45.05.103. - Scope.

(a) This chapter applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this chapter does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this chapter.

(c) With the exception of this subsection, (a) and (d) of this section, AS 45.05.102 (a)(9) and (10), 45.05.106(d), and 45.05.114(d), and except to the extent prohibited in AS 45.01.102 (c) and AS 45.05.117(d), the effect of this chapter may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this chapter.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or that underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.



Sec. 45.05.104. - Formal requirements.

A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated

(1) by a signature; or

(2) under the agreement of the parties or the standard practice referred to in AS 45.05.108 (e).



Sec. 45.05.105. - Consideration.

Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.



Sec. 45.05.106. - Issuance, amendment, cancellation, and duration.

(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it provides that it is revocable.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which the beneficiary, applicant, confirmer, or issuer has not consented, except to the extent the letter of credit provides that the letter of credit is revocable or that the issuer may amend or cancel the letter of credit without the consent.

(c) If there is no stated expiration date or other provision that determines the letter of credit's duration, a letter of credit expires one year after its stated date of issuance or, if a date of issuance is not stated, after the date on which the letter of credit is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance or, if a date of issuance is not stated, after the date on which the letter of credit is issued.



Sec. 45.05.107. - Confirmer, nominated person, and adviser.

(a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of the confirmer's confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary to advise accurately as to the terms of the letter of credit, confirmation, amendment, or advice received by the person requested to advise, and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under (c) of this section. The terms in the notice to the transferee beneficiary may differ from the terms in a notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who notifies the transferee beneficiary.



Sec. 45.05.108. - Issuer's rights and obligations.

Sec. 45.05.108. Issuer's rights and obligations.

(a) Except as otherwise provided in AS 45.05.109 , an issuer shall honor a presentation that, as determined by the standard practice referred to in (e) of this section, appears on its face to comply strictly with the terms and conditions of the letter of credit. Except as otherwise provided in AS 45.05.113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of the issuer's receipt of documents,

(1) to honor the presentation;

(2) if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation; or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in (d) of this section, an issuer is precluded from asserting a discrepancy as a basis for dishonor if

(1) timely notice is not given; or

(2) the discrepancy is not stated in the notice, if timely notice is given.

(d) Failure to give the notice specified in (b) of this section or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in AS 45.05.109 (a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe the standard practice of financial institutions that regularly issue letters of credit. A determination of the issuer's observance of the standard practice is a matter of interpretation for a court. A court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for

(1) the performance or nonperformance of the underlying contract, arrangement, or transaction;

(2) an act or omission of others; or

(3) observance or knowledge of the usage of a particular trade, other than the standard practice referred to in (e) of this section.

(g) If an undertaking constituting a letter of credit under AS 45.05.102(a)(10) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h) An issuer that dishonors a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that honors a presentation as permitted or required by this chapter

(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of the payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under AS 45.03.414 - 45.03.415;

(4) except as otherwise provided in AS 45.05.110 and 45.05.117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender that are apparent on the face of the presentation; and

(5) is discharged to the extent of the issuer's performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.



Sec. 45.05.109. - Fraud and forgery.

(a) If a presentation is made that appears on its face to comply strictly with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, the issuer

(1) shall honor the presentation, if honor is demanded by

(A) a nominated person that has given value in good faith and without notice of forgery or material fraud;

(B) a confirmer that has honored its confirmation in good faith;

(C) a holder in due course of a draft that was drawn under the letter of credit and that was taken after acceptance by the issuer or nominated person; or

(D) an assignee of the issuer's or nominated person's deferred obligation if the obligation was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) acting in good faith, may honor or dishonor the presentation in a case not covered by (1) of this subsection.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that the beneficiary, issuer, or nominated person may suffer because the relief is granted;

(3) all of the conditions that entitle a person to the relief under the law of this state are met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud, and the person demanding honor does not qualify for protection under (a)(1) of this section.



Sec. 45.05.110. - Warranties.

(a) If its presentation is honored, the beneficiary warrants to

(1) the issuer, another person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in AS 45.05.109(a); and

(2) the applicant that the drawing does not violate an agreement between the applicant and beneficiary or another agreement intended by them to be augmented by the letter of credit.

(b) The warranties in (a) of this section are in addition to warranties arising under AS 45.03, AS 45.04, AS 45.07, and AS 45.08 because of the presentation or transfer of documents covered by those chapters.



Sec. 45.05.111. - Remedies.

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer is reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation, the claimant does not need to present a document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of the issuer's obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this chapter or an issuer breaches an obligation not covered in (a) or (b) of this section, a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and in (a) and (b) of this section.

(d) An issuer, nominated person, or adviser who is found liable under (a) - (c) of this section shall pay interest on the amount owed under the liability from the date of wrongful dishonor or other appropriate date.

(e) Attorney fees and costs shall be awarded under Rules 79 and 82, Alaska Rules of Civil Procedure, to the prevailing party in an action in which a remedy is sought under this chapter.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this chapter may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.



Sec. 45.05.112. - Transfer of letter of credit.

(a) Except as otherwise provided in AS 45.05.113 , unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with a requirement stated in the letter of credit, or with another requirement that

(A) relates to transfer imposed by the issuer; and

(B) is within the standard practice referred to in AS 45.05.108 (e) or is otherwise reasonable under the circumstances.



Sec. 45.05.113. - Transfer by operation of law.

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in (e) of this section, an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for the successor's predecessor upon compliance with

(1) the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice in AS 45.05.108(e); or

(2) in the absence of the standard practice referred to in AS 45.05.108(e), other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under (a) or (b) of this section has the consequences specified in AS 45.05.108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is not the beneficiary or the successor of the beneficiary are forged documents for the purposes of AS 45.05.109 .

(e) An issuer whose rights of reimbursement are not covered by (d) of this section, or by substantially similar law, and any confirmer or nominated person may decline to recognize a presentation under (b) of this section.

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.



Sec. 45.05.114. - Assignment of proceeds.

(a) In this section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or a nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of the beneficiary's right to receive proceeds contingent upon the beneficiary's compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until the issuer or nominated person consents to the assignment.

(d) An issuer or nominated person does not have an obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and if presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and a person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by AS 45.29 or other law. As against a person other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising on the creation of a security interest and its perfection, or other assignment of a beneficiary's rights to proceeds, are governed by AS 45.29 or other law.



Sec. 45.05.115. - Statute of limitations.

An action to enforce a right or obligation arising under this chapter must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.



Sec. 45.05.116. - Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for an action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in AS 45.05.104 or by a provision in the letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen does not need to bear a relation to the transaction.

(b) Unless (a) of this section applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the issuer, nominated person, or adviser is located. The issuer, nominated person, or adviser is considered to be located at the address indicated in the undertaking of the issuer, nominated person, or adviser. If more than one address is indicated, the issuer, nominated person, or adviser is considered to be located at the address from which the undertaking of the issuer, nominated person, or adviser was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities, and a bank is considered to be located at the place where the bank's relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If this chapter would govern the liability of an issuer, nominated person, or adviser under (a) or (b) of this section, if the relevant undertaking incorporates rules of custom or practice, and if there is conflict between this chapter and those rules as applied to that undertaking, those rules govern except to the extent of a conflict with the nonvariable provisions specified in AS 45.05.103 (c).

(d) If there is conflict between this chapter and AS 45.03, AS 45.04, AS 45.14, or AS 45.29 this chapter governs.

(e) The forum for settling disputes arising out of an undertaking within this chapter may be chosen in the manner and with the binding effect that governing law may be chosen under (a) of this section.



Sec. 45.05.117. - Subrogation of issuer, applicant, and nominated person.

(a) An issuer who honors a beneficiary's presentation is subrogated to the rights of

(1) the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary; and

(2) the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against a beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer, and the applicant has the rights of subrogation of the issuer to the rights of the beneficiary stated in (a) of this section.

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding an agreement or term to the contrary, the rights of subrogation stated in (a) and (b) of this section do not arise until the issuer honors the letter of credit or otherwise pays, and the rights of subrogation stated in (c) of this section do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense, or excuse.



Sec. 45.05.118. - Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under (a) of this section, the security interest continues and is subject to AS 45.29, but

(1) a security agreement is not necessary to make the security interest enforceable under AS 45.29.203 (b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.






Chapter 45.06. - BULK TRANSFERS



Chapter 45.07. - WAREHOUSE RECEIPTS, BILLS OF LADING, AND OTHER DOCUMENTS OF TITLE

Article 01 - GENERAL

Sec. 45.07.101. - Short title.

This chapter may be cited as Uniform Commercial Code - Documents of Title.



Sec. 45.07.102. - Definitions and index of definitions.

(a) In this chapter, unless the context otherwise requires,

(1) "bailee" means the person who by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them;

(2) "consignee" means the person named in a bill to whom or to whose order the bill promises delivery;

(3) "consignor" means the person named in a bill as the person from whom the goods have been received for shipment;

(4) "delivery order" means a written order to deliver goods directed to a warehouseman, carrier, or other person who in the ordinary course of business issues warehouse receipts or bills of lading;

(5) "document" means document of title as defined in the general definitions in AS 45.01.201 ;

(6) "goods" means all things which are treated as movable for the purpose of a contract of storage or transportation;

(7) "issuer" means a bailee who issued a document except that in relation to an unaccepted delivery order it means the person who orders the possessor of goods to deliver; issuer includes any person for whom an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, notwithstanding that the issuer received no goods or that the goods were misdescribed or that in any other respect the agent or employee violated instructions;

(8) "warehouseman" is a person engaged in the business of storing goods for hire.

(b) Other definitions applying to this chapter, or to specified sections within this chapter and the sections in which the definitions appear are:

(1) "duly negotiate" (AS 45.07.501 )

(2) "person entitled under the document" (AS 45.07.403 ).

(c) Definitions in AS 45.02 applying to this chapter and the sections in which the definitions appear are:

(1) "contract for sale" (AS 45.02.106 )

(2) "overseas" (AS 45.02.323 )

(3) "receipt" of goods (AS 45.02.103 ).

(d) In addition, AS 45.01 contains general definitions and principles of construction and interpretation applicable throughout this chapter.



Sec. 45.07.103. - Relation of sections to treaty, statute, tariff, classification, or regulation.

To the extent that a treaty or statute of the United States, regulatory statute of the state, or tariff, classification, or regulation filed or issued under a treaty or statute is applicable, this chapter is subject to it.



Sec. 45.07.104. - Negotiable and nonnegotiable warehouse receipt, bill of lading, or other document of title.

(a) A warehouse receipt, bill of lading, or other document of title is negotiable if

(1) by its terms the goods are to be delivered to bearer or to the order of a named person; or

(2) recognized in overseas trade, if it runs to a named person or assigns.

(b) Any other document is nonnegotiable. - A bill of lading in which it is stated that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against a written order signed by the same or another named person.



Sec. 45.07.105. - Construction against negative implication.

(a) The omission from AS 45.07.201 - 45.07.210 of a provision corresponding to a provision made in AS 45.07.301 - 45.07.309 does not imply that a corresponding rule of law is not applicable.

(b) The omission from AS 45.07.301 - 45.07.309 of a provision corresponding to a provision made in AS 45.07.201 - 45.07.210 does not imply that a corresponding rule of law is not applicable.






Article 02 - WAREHOUSE RECEIPTS: SPECIAL PROVISIONS

Sec. 45.07.201. - Who may issue a warehouse receipt; storage under government bond.

(a) A warehouse receipt may be issued by a warehouseman.

(b) If goods including distilled spirits and agricultural commodities are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods has like effect as a warehouse receipt even though issued by a person who is the owner of the goods and is not a warehouseman.



Sec. 45.07.202. - Form of warehouse receipt; essential terms; optional terms.

(a) A warehouse receipt need not be in any particular form.

(b) Unless a warehouse receipt embodies within its written or printed terms each of the following, the warehouseman is liable for damages caused by the omission to a person injured:

(1) the location of the warehouse where the goods are stored;

(2) the date of issue of the receipt;

(3) the consecutive number of the receipt;

(4) a statement whether the goods received will be delivered to the bearer, to a specified person, or to a specified person or the order of the specified person;

(5) the rate of storage and handling charges, except that, if goods are stored under a field warehousing arrangement, a statement of that fact is sufficient on a nonnegotiable receipt;

(6) a description of the goods or of the packages containing them;

(7) the signature of the warehouseman, which may be made by an authorized agent;

(8) if the receipt is issued for goods of which the warehouseman is owner, either solely or jointly or in common with others, the fact of this ownership; and

(9) a statement of the amount of advances made and of liabilities incurred for which the warehouseman claims a lien or security interest (AS 45.07.209 ); if the precise amount of the advances made or of the liabilities incurred is, at the time of the issue of the receipt, unknown to the warehouseman or to an agent who issues it, a statement of the fact that advances have been made or liabilities incurred and the purpose of making the advances or incurring the liabilities is sufficient.

(c) A warehouseman may insert in the receipt any other terms which are not contrary to the provisions of the code and do not impair the warehouseman's obligation of delivery (AS 45.07.403 ) or duty of care (AS 45.07.204 ). A contrary provision is ineffective.



Sec. 45.07.203. - Liability for nonreceipt or misdescription.

A party to or purchaser for value in good faith of a document of title other than a bill of lading relying in either case upon the description in the document of the goods may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that the document conspicuously indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, as where the description is in terms of marks or labels of kind, quantity, or condition, or the receipt or description is qualified by "contents, condition, and quality unknown," "said to contain," or the like, if this indication is true, or the party or purchaser otherwise has notice.



Sec. 45.07.204. - Duty of care; contractual limitation of warehouseman's liability.

Sec. 45.07.204. Duty of care; contractual limitation of warehouseman's liability.

(a) A warehouseman is liable for damages for loss of or injury to the goods caused by the failure to exercise the care in regard to them that a reasonably careful person would exercise under like circumstances, but, unless otherwise agreed, the warehouseman is not liable for damages which could not have been avoided by the exercise of this care.

(b) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage, and setting out a specific liability per article or item, or value per unit of weight, beyond which the warehouseman shall not be liable; however, this liability may, on written request of the bailor at the time of signing the storage agreement, or within a reasonable time after receipt of the warehouse receipt, be increased on part or all of the goods under the receipt or agreement. In this event, increased rates may be charged based on the increased valuation, but no increase may be permitted contrary to a lawful limitation of liability contained in the warehouseman's tariff. No limitation is effective with respect to the warehouseman's liability for conversion to the warehouseman's own use.

(c) Reasonable provisions as to the time and manner of presenting claims and instituting actions based on the bailment may be included in the warehouse receipt or tariff.



Sec. 45.07.205. - Title under warehouse receipt defeated in certain cases.

A buyer in the ordinary course of business of fungible goods sold and delivered by a warehouseman who is also in the business of buying and selling the goods takes free of a claim under a warehouse receipt even though it has been duly negotiated.



Sec. 45.07.206. - Termination of storage at warehouseman's option.

Sec. 45.07.206. Termination of storage at warehouseman's option.

(a) A warehouseman may, on notifying the person on whose account the goods are held and any other person known to claim an interest in the goods, require payment of charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document, or, if no period is fixed, within a stated period not less than 30 days after the notification. If the goods are not removed before the date specified in the notification, the warehouseman may sell them in accordance with the provisions of the section on enforcement of a warehouseman's lien (AS 45.07.210 ).

(b) If a warehouseman in good faith believes that the goods are about to deteriorate or decline in value to less than the amount of the lien within the time prescribed in (a) of this section for notification, advertisement, and sale, the warehouseman may specify in the notification a reasonable shorter time for removal of the goods and, in case the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c) If, as a result of a quality or condition of the goods of which the warehouseman had no notice at the time of deposit, the goods are a hazard to other property or to the warehouse or to persons, the warehouseman may sell the goods at public or private sale without advertisement on reasonable notification to all persons known to claim an interest in the goods. If the warehouseman after a reasonable effort is unable to sell the goods, the warehouseman may dispose of them in a lawful manner; the warehouseman incurs no liability by reason of this disposition.

(d) The warehouseman must deliver the goods to a person entitled to them under this chapter upon due demand made at any time before sale or other disposition under this section.

(e) The warehouseman may satisfy the lien from the proceeds of a sale or disposition under this section, but must hold the balance for delivery on the demand of a person to whom the warehouseman would have been bound to deliver the goods.



Sec. 45.07.207. - Goods must be kept separate; fungible goods.

(a) Unless the warehouse receipt otherwise provides, a warehouseman must keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods, except that different lots of fungible goods may be commingled.

(b) Fungible goods so commingled are owned in common by the persons entitled to them, and the warehouseman is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts which the warehouseman has issued against it, the persons entitled include all holders to whom overissued receipts have been duly negotiated.



Sec. 45.07.208. - Altered warehouse receipts.

If a blank in a negotiable warehouse receipt has been filled in without authority, a purchaser for value and without notice of the want of authority may treat the insertion as authorized. Any other unauthorized alteration leaves a receipt enforceable against the issuer according to its original tenor.



Sec. 45.07.209. - Lien of warehouseman.

(a) A warehouseman has a lien against the bailor on the goods covered by a warehouse receipt or on the proceeds of the goods in the warehouseman's possession for charges for storage or transportation (including demurrage and terminal charges), insurance, labor, or charges present or future in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale under law. If the person on whose account the goods are held is liable for like charges or expenses in relation to other goods, whenever deposited and it is stated in the receipt that a lien is claimed for charges and expenses in relation to other goods, the warehouseman also has a lien against that person for these charges and expenses whether or not the other goods have been delivered by the warehouseman. But against a person to whom a negotiable warehouse receipt is duly negotiated, a warehouseman's lien is limited to charges in an amount or at a rate specified on the receipt or, if no charges are so specified, then to a reasonable charge for storage of the goods covered by the receipt after the date of the receipt.

(b) The warehouseman may also reserve a security interest against the bailor for a maximum amount specified on the receipt for charges other than those specified in (a) of this section, such as for money advanced and interest. Such a security interest is governed by AS 45.29 on secured transactions.

(c) A warehouseman's lien for charges and expenses under (a) of this section or a security interest under (b) of this section is also effective against a person who so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good faith purchaser for value would have been valid, but is not effective against a person as to whom the document confers no right in the goods covered by it under AS 45.07.503 .

(d) A warehouseman loses the lien on goods that the warehouseman voluntarily delivers or unjustifiably refuses to deliver.



Sec. 45.07.210. - Enforcement of warehouseman's lien.

Sec. 45.07.210. Enforcement of warehouseman's lien.

(a) Except as provided in (b) of this section, a warehouseman's lien may be enforced by public or private sale of the goods in bloc or in parcels, at any time or place, and on terms which are commercially reasonable, after notifying all persons known to claim an interest in the goods. This notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of a public sale. The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the warehouseman is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. If the warehouseman either sells the goods in the usual manner in a recognized market for the goods, or if the warehouseman sells at the price current in the market at the time of the sale, or if the warehouseman has otherwise sold in conformity with commercially reasonable practices among dealers in the type of goods sold, the warehouseman has sold in a commercially reasonable manner. A sale of more goods than apparently necessary to be offered to insure satisfaction of the obligation is not commercially reasonable except in cases covered by the preceding sentence.

(b) A warehouseman's lien on goods other than goods stored by a merchant in the course of the merchant's business may be enforced only as follows:

(1) All persons known to claim an interest in the goods must be notified.

(2) The notification must be delivered in person or sent by registered letter to the last known address of a person to be notified.

(3) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(4) The sale must conform to the terms of the notification.

(5) The sale must be held at the nearest suitable place to that where the goods are held or stored.

(6) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account they are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not less than three conspicuous places in the neighborhood of the proposed sale.

(c) Before a sale under this section, a person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section. In that event the goods must not be sold, but must be retained by the warehouseman subject to the terms of the receipt and this chapter.

(d) The warehouseman may buy at a public sale under this section.

(e) A purchaser in good faith of goods sold to enforce a warehouseman's lien takes the goods free of rights of persons against whom the lien was valid despite noncompliance by the warehouseman with the requirements of this section.

(f) The warehouseman may satisfy the lien from the proceeds of a sale under this section, but must hold the balance, for delivery on demand to a person to whom the warehouseman would have been bound to deliver the goods.

(g) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h) If a lien is on goods stored by a merchant in the course of the merchant's business, the lien may be enforced in accordance with either (a) or (b) of this section.

(i) The warehouseman is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of a wilful violation, is liable for conversion.






Article 03 - BILLS OF LADING: SPECIAL PROVISIONS

Sec. 45.07.301. - Liability for nonreceipt or misdescription; "said to contain"; "shipper's load and count"; improper handling.

Sec. 45.07.301. Liability for nonreceipt or misdescription; "said to contain"; "shipper's load and count"; improper handling.

(a) A consignee of a nonnegotiable bill who has given value in good faith or a holder to whom a negotiable bill has been duly negotiated, relying in either case upon the description in the bill of the goods or upon the date shown in the bill, may recover, from the issuer, damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the document indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, as where the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown," "said to contain," "shipper's weight, load, and count," or the like, if this indication is true.

(b) If goods are loaded by an issuer who is a common carrier, the issuer must count the packages of goods if package freight and ascertain the kind and quantity if bulk freight. In this case "shipper's weight, load, and count" or other words indicating that the description was made by the shipper are ineffective except as to freight concealed by packages.

(c) If bulk freight is loaded by a shipper who makes available to the issuer adequate facilities for weighing the freight, an issuer who is a common carrier must ascertain the kind and quantity within a reasonable time after receiving the written request of the shipper to do so. In this case "shipper's weight" or other words of like purport are ineffective.

(d) The issuer may by inserting in the bill the words "shipper's weight, load, and count" or other words of like purport indicate that the goods were loaded by the shipper; and if the statement is true the issuer is not liable for damages caused by the improper loading. But their omission does not imply liability for the damages.

(e) The shipper is considered to have guaranteed to the issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight as furnished by the shipper; and the shipper shall indemnify the issuer against damage caused by inaccuracies in these particulars. The right of the issuer to this indemnity in no way limits the issuer's responsibility and liability under the contract of carriage to a person other than the shipper.



Sec. 45.07.302. - Through bills of lading and similar documents.

(a) The issuer of a through bill of lading or other document embodying an undertaking to be performed in part by persons acting as the issuer's agents or by connecting carriers is liable to anyone entitled to recover on the document for a breach by the other persons or by a connecting carrier of its obligation under the document, but, to the extent that the bill covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability may be varied by agreement of the parties.

(b) If goods covered by a through bill of lading or other document embodying an undertaking to be performed in part by a person other than the issuer are received by the other person, that person is subject, with respect to the person's performance while the goods are in the person's possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another such person under the document, and does not include liability for breach by another such person or by the issuer.

(c) The issuer of the through bill of lading or other document may recover, from the connecting carrier or other person in possession of the goods when the breach of the obligation under the document occurred, the amount the issuer is required to pay to anyone entitled to recover on the document for the breach, as may be evidenced by a receipt, judgment, or transcript of that amount, and the amount of expense reasonably incurred by the carrier in defending an action brought by anyone entitled to recover on the document for the breach.



Sec. 45.07.303. - Diversion; reconsignment; change of instructions.

(a) Unless the bill of lading otherwise provides, the carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods on instructions from

(1) the holder of a negotiable bill;

(2) the consignor on a nonnegotiable bill notwithstanding contrary instruction from the consignee;

(3) the consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor if the goods have arrived at the billed destination or if the consignee is in possession of the bill; or

(4) the consignee on a nonnegotiable bill if the consignee is entitled as against the consignor to dispose of them.

(b) Unless the instructions are noted on a negotiable bill of lading, a person to whom the bill is duly negotiated can hold the bailee according to the original terms.



Sec. 45.07.304. - Bills of lading in a set.

(a) Except where customary in overseas transportation, a bill of lading must not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

(b) If a bill of lading is lawfully drawn in a set of parts, each of which is numbered and expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c) If a bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to whom the first due negotiation is made prevails as to both the document and the goods even though a later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrender of the later holder's part.

(d) A person who negotiates or transfers a single part of a bill of lading drawn in a set is liable to holders of that part as if it were the whole set.

(e) The bailee is obliged to deliver in accordance with AS 45.07.401 - 45.07.404 against the first presented part of a bill of lading lawfully drawn in a set. This delivery discharges the bailee's obligation on the whole bill.



Sec. 45.07.305. - Destination bills.

(a) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier may, at the request of the consignor, procure the bill to be issued at destination or at any other place designated in the request.

(b) Upon request of anyone entitled as against the carrier to control the goods while in transit and on surrender of an outstanding bill of lading or other receipt covering the goods, the issuer may procure a substitute bill to be issued at any place designated in the request.



Sec. 45.07.306. - Altered bills of lading.

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.



Sec. 45.07.307. - Lien of carrier.

(a) A carrier has a lien on the goods covered by a bill of lading for charges after the date of its receipt of the goods for storage or transportation (including demurrage and terminal charges) and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. But against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs, or if no charges are stated, then to a reasonable charge.

(b) A lien for charges and expenses under (a) of this section on goods which the carrier was required by law to receive for transportation is effective against the consignor or a person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to the charges and expenses. Any other lien under (a) of this section is effective against the consignor and a person who permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked the authority.

(c) A carrier loses the lien on goods that the carrier voluntarily delivers or unjustifiably refuses to deliver.



Sec. 45.07.308. - Enforcement of carrier's lien.

Sec. 45.07.308. Enforcement of carrier's lien.

(a) A carrier's lien may be enforced by public or private sale of the goods, in bloc or in parcels, at any time or place, and on any terms which are commercially reasonable, after notifying all persons known to claim an interest in the goods. This notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of a public sale. The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. If the carrier either sells the goods in the usual manner in a recognized market for them or if the carrier sells at the price current in the market at the time of the sale or if the carrier has otherwise sold in conformity with commercially reasonable practices among dealers in the type of goods sold, the carrier has sold in a commercially reasonable manner. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable except in cases covered by the preceding sentence.

(b) Before a sale under this section, a person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section. In that event the goods must not be sold, but must be retained by the carrier subject to the terms of the bill and this chapter.

(c) The carrier may buy at a public sale under this section.

(d) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of rights of persons against whom the lien was valid, despite noncompliance by the carrier with the requirements of this section.

(e) The carrier may satisfy the lien from the proceeds of a sale under this section, but must hold the balance for delivery on demand to a person to whom the carrier would have been bound to deliver the goods.

(f) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g) A carrier's lien may be enforced in accordance with either (a) of this section or the procedure set out in AS 45.07.210 (b).

(h) The carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of wilful violation, is liable for conversion.



Sec. 45.07.309. - Duty of care; contractual limitation of carrier's liability.

Sec. 45.07.309. Duty of care; contractual limitation of carrier's liability.

(a) A carrier who issues a bill of lading, whether negotiable or nonnegotiable, must exercise the degree of care in relation to the goods which a reasonably careful man would exercise under like circumstances. This subsection does not repeal or change any law or rule of law which imposes liability upon a common carrier for damages not caused by its negligence.

(b) Damages may be limited by a provision that the carrier's liability shall not exceed a value stated in the document if the carrier's rates are dependent upon value and the consignor by the carrier's tariff is afforded an opportunity to declare a higher value or a value as lawfully provided in the tariff, or if no tariff is filed the cosigner is otherwise advised of this opportunity; but no such limitation is effective with respect to the carrier's liability for conversion to its own use.

(c) Reasonable provisions as to the time and manner of presenting claims and instituting actions based on the shipment may be included in a bill of lading or tariff.






Article 04 - WAREHOUSE RECEIPTS AND BILLS OF LADING: GENERAL OBLIGATIONS

Sec. 45.07.401. - Irregularities in issue of receipt or bill or conduct of issuer.

The obligations imposed by this chapter on an issuer apply to a document of title regardless of the fact that

(1) the document may not comply with the requirements of this chapter or of any other law or regulation regarding its issue, form, or content;

(2) the issuer may have violated laws regulating the conduct of the issuer's business;

(3) the goods covered by the document were owned by the bailee at the time the document was issued; or

(4) the person issuing the document does not come within the definition of warehouseman if it purports to be a warehouse receipt.



Sec. 45.07.402. - Duplicate receipt or bill; overissue.

Neither a duplicate nor any other document of title purporting to cover goods already represented by an outstanding document of the same issuer confers a right in the goods, except as provided in the case of bills in a set, overissue of documents for fungible goods, and substitutes for lost, stolen, or destroyed documents. But the issuer is liable for damages caused by the issuer's overissue or failure to identify a duplicate document as such by conspicuous notation on its face.



Sec. 45.07.403. - Obligation of warehouseman or carrier to deliver; excuse.

(a) The bailee must deliver the goods to a person entitled under the document who complies with (b) and (c) of this section, unless and to the extent that the bailee established any of the following:

(1) delivery of the goods to a person whose receipt was rightful as against the claimant;

(2) damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3) previous sale or other disposition of the goods in lawful enforcement of a lien or on warehouseman's lawful termination of storage;

(4) the exercise by a seller of the right to stop delivery under AS 45.02.705;

(5) a diversion, reconsignment, or other disposition under AS 45.07.303 or tariff regulating this right;

(6) release, satisfaction, or any other fact affording a personal defense against the claimant;

(7) any other lawful excuse.

(b) A person claiming goods covered by a document of title must satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c) Unless the person claiming is one against whom the document confers no right under AS 45.07.503 (a), the person must surrender for cancellation or notation of partial deliveries an outstanding negotiable document covering the goods, and the bailee must cancel the document or conspicuously note the partial delivery on the document or be liable to a person to whom the document is duly negotiated.

(d) "Person entitled under the document" means holder in the case of a negotiable document, or the person to whom delivery is to be made by the terms of or under written instructions under a nonnegotiable document.



Sec. 45.07.404. - No liability for good faith delivery pursuant to receipt or bill.

A bailee who in good faith, including observance of reasonable commercial standards, has received goods and delivered or otherwise disposed of them according to the terms of the document of title or under this chapter is not liable for that disposal. This rule applies even though the person from whom the bailee received the goods had no authority to procure the document or to dispose of the goods and even though the person to whom the bailee delivered the goods had no authority to receive them.






Article 05 - WAREHOUSE RECEIPTS AND BILLS OF LADING: NEGOTIATION AND TRANSFER

Sec. 45.07.501. - Form of negotiation and requirements of "due negotiation.".

(a) A negotiable document of title running to the order of a named person is negotiated by that person's endorsement and delivery. After the named person's endorsement in blank or to bearer any person can negotiate it by delivery alone.

(b) A negotiable document of title is also negotiated by delivery alone when by its original terms it runs to bearer. If a document running to the order of a named person is delivered to that person, the effect is the same as if the document had been negotiated.

(c) Negotiation of a negotiable document of title after it has been endorsed to a specified person requires endorsement by the special endorsee as well as delivery.

(d) A negotiable document of title is "duly negotiated" when it is negotiated in the manner stated in this section to a holder who purchases it in good faith without notice of a defense against or claim to it by any person and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a money obligation.

(e) Endorsement of a nonnegotiable document neither makes it negotiable nor adds to the transferee's rights.

(f) The naming in a negotiable bill of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of an interest of the person in the goods.



Sec. 45.07.502. - Rights acquired by due negotiation.

(a) Subject to AS 45.07.503 and to the provisions of AS 45.07.205 on fungible goods, a holder to whom a negotiable document of title has been duly negotiated acquires

(1) title to the document;

(2) title to the goods;

(3) all rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4) the direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of a defense or claim by the issuer except one arising under the terms of the document or under this chapter; in the case of a delivery order the bailee's obligation accrues only upon acceptance, and the obligation acquired by the holder is that the issuer and an endorser will procure the acceptance of the bailee.

(b) Subject to AS 45.07.503 , title and rights so acquired are not defeated by a stoppage of the goods represented by the document or by surrender of the goods by the bailee, and are not impaired even though the negotiation or a prior negotiation constituted a breach of duty or even though a person has been deprived of possession of the document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion, or even though a previous sale or other transfer of the goods or document has been made to a third person.



Sec. 45.07.503. - Document of title to goods defeated in certain cases.

(a) A document of title confers no right in goods against a person who, before issuance of the document, had a legal interest or a perfected security interest in them and who neither

(1) delivered or entrusted them or a document of title covering them to the bailor or the bailor's nominee with actual or apparent authority to ship, store, or sell or with power to obtain delivery under AS 45.07.403 or with power of disposition under AS 45.02.403 and AS 45.29.320 or other statute or rule of law; nor

(2) acquiesced in the procurement by the bailor or the bailor's nominee of a document of title.

(b) Title to goods based upon an unaccepted delivery order is subject to the rights of anyone to whom a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. Such a title may be defeated under AS 45.07.504 to the same extent as the rights of the issuer or a transferee from the issuer.

(c) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of anyone to whom a bill issued by the freight forwarder is duly negotiated; but delivery by the carrier in accordance with AS 45.07.401 - 45.07.404 under its own bill of lading discharges the carrier's obligation to deliver.



Sec. 45.07.504. - Rights acquired in the absence of due negotiation; effect of diversion; seller's stoppage of delivery.

Sec. 45.07.504. Rights acquired in the absence of due negotiation; effect of diversion; seller's stoppage of delivery.

(a) A transferee of a document, whether negotiable or not, to whom the document has been delivered but not duly negotiated acquires the title and rights which the transferor had or had actual authority to convey.

(b) In the case of a nonnegotiable document, until (but not after) the bailee receives notification of the transfer, the rights of the transferee may be defeated

(1) by those creditors of the transferor who could treat the sale as void under AS 45.02.402 ;

(2) by a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights; or

(3) as against the bailee by good faith dealings of the bailee with the transferor.

(c) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver to the consignee defeats the consignee's title to the goods if they have been delivered to a buyer in ordinary course of business and in any event defeats the consignee's rights against the bailee.

(d) Delivery under a nonnegotiable document may be stopped by a seller under AS 45.02.705 , and subject to the requirement of due notification set out in AS 45.02.705 . A bailee honoring the seller's instructions is entitled to be indemnified by the seller against a resulting loss or expense.



Sec. 45.07.505. - Endorser not a guarantor for other parties.

The endorsement of a document of title issued by a bailee does not make the endorser liable for a default by the bailee or by previous endorsers.



Sec. 45.07.506. - Delivery without endorsement; right to compel endorsement.

The transferee of a negotiable document of title has a specifically enforceable right to have the transferor supply a necessary endorsement, but the transfer becomes a negotiation only as of the time the endorsement is supplied.



Sec. 45.07.507. - Warranties on negotiation or transfer of receipt or bill.

If a person negotiates or transfers a document of title for value otherwise than as a mere intermediary under AS 45.07.508 , then, unless otherwise agreed, the person warrants to the immediate purchaser only in addition to any warranty made in selling the goods

(1) that the document is genuine;

(2) that the person has no knowledge of a fact which would impair its validity or worth; and

(3) that the negotiation or transfer is rightful and fully effective with respect to the title to the document and the goods it represents.



Sec. 45.07.508. - Warranties of collecting bank as to documents.

A collecting bank or other intermediary known to be entrusted with documents on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority. This rule applies even though the intermediary has purchased or made advances against the claim or draft to be collected.



Sec. 45.07.509. - Receipt or bill; when adequate compliance with commercial contract.

The question whether a document is adequate to fulfill the obligations of a contract for sale or the conditions of a credit is governed by AS 45.02 on sales and AS 45.05 on letters of credit.






Article 06 - WAREHOUSE RECEIPTS AND BILLS OF LADING: MISCELLANEOUS PROVISIONS

Sec. 45.07.601. - Lost and missing documents.

(a) If a document has been lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may, without liability to any person, comply with the order. If the document was negotiable, the claimant must post security approved by the court to indemnify a person who may suffer loss as a result of nonsurrender of the document. If the document was not negotiable, this security may be required at the discretion of the court. The court may also in its discretion order payment of the bailee's reasonable costs and counsel fees.

(b) A bailee who, without court order, delivers goods to a person claiming under a missing negotiable document is liable to a person injured by the delivery and, if the delivery is not in good faith, is liable for conversion. Delivery in good faith is not conversion if (1) made in accordance with a filed classification or tariff, or (2) no classification or tariff is filed, if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify a person injured by the delivery who files a notice of claim within one year after the delivery.



Sec. 45.07.602. - Attachment of goods covered by a negotiable document.

Except where the document was originally issued upon delivery of the goods by a person who had no power to dispose of them, no lien attaches by virtue of judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless the document is first surrendered to the bailee or its negotiation enjoined, and the bailee may not be compelled to deliver the goods under process until the document is surrendered to the bailee or impounded by the court. One who purchases the document for value without notice of the process or injunction takes free of lien imposed by judicial process.



Sec. 45.07.603. - Conflicting claims; interpleader.

If more than one person claims title or possession of the goods, the bailee is excused from delivery until the bailee has had a reasonable time to ascertain the validity of the adverse claims or to bring an action to compel all claimants to interplead and may compel this interpleader, either in defending an action for nondelivery of the goods or by original action, whichever is appropriate.



Sec. 45.07.650. - Laws not repealed by this chapter.

This chapter does not repeal or modify laws prescribing the form or contents of documents of title or the services or facilities to be afforded by bailees, or otherwise regulating bailees' businesses in respects not specifically dealt with in this chapter; but the fact that the laws are violated does not affect the status of a document of title which otherwise complies with the definition of a document of title (AS 45.01.201).









Chapter 45.08. - INVESTMENT SECURITIES

Article 01 - SHORT TITLE AND GENERAL MATTERS

Sec. 45.08.101. - Short title.

This chapter may be cited as Uniform Commercial Code - Investment Securities.



Sec. 45.08.102. - Definitions.

(a) In this chapter,

(1) "adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset;

(2) "bearer form," as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an endorsement;

(3) "broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity;

(4) "certificated security" means a security that is represented by a certificate;

(5) "clearing corporation" means

(A) a person who is registered as a "clearing agency" under the federal securities laws;

(B) a federal reserve bank; or

(C) any other person who provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority;

(6) "communicate" means to

(A) send a signed writing; or

(B) transmit information by any mechanism agreed upon by the persons transmitting and receiving the information;

(7) "endorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it;

(8) "entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary; if a person acquires a security entitlement by virtue of AS 45.08.501 (a)(2) or (3), that person is the entitlement holder;

(9) "entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement;

(10) "financial asset," except as otherwise provided in AS 45.08.103 , means

(A) a security;

(B) an obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, that is, or is of a type, dealt in or traded on financial markets, or that is recognized in any area in which it is issued or dealt in as a medium for investment; or

(C) any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this chapter; as context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement;

(11) "good faith," for purposes of the obligation of good faith in the performance or enforcement of contracts or duties within this chapter, means honesty in fact and the observance of reasonable commercial standards of fair dealing;

(12) "instruction" means a notification communicated to the issuer of an uncertificated security that directs that the transfer of the security be registered or that the security be redeemed;

(13) "registered form," as applied to a certificated security, means a form in which

(A) the security certificate specifies a person entitled to the security; and

(B) a transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate states that a transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer;

(14) "securities intermediary" means

(A) a clearing corporation; or

(B) a person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity;

(15) "security," except as otherwise provided in AS 45.08.103 , means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer, if the obligation, share, participation, or interest

(A) is represented by a security certificate in bearer or registered form, or if the transfer of the obligation, share, participation, or interest may be registered upon books maintained for that purpose by or on behalf of the issuer;

(B) is one of a class or series or by its terms is divisible into a class or series of shares, participations, obligations, or interests; and

(C) is, or is of a type, dealt in or traded on securities exchanges or securities markets, or is a medium for investment and the terms of the obligation, share, participation, or interest expressly provide that the obligation, share, participation, or interest is a security governed by this chapter;

(16) "security certificate" means a certificate representing a security;

(17) "security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in AS 45.08.501 - 45.08.511;

(18) "uncertificated security" means a security that is not represented by a certificate.

(b) Other definitions applying to this chapter and the sections in which they appear are

(1) "appropriate person" (AS 45.08.107 );

(2) "control" (AS 45.08.106 );

(3) "delivery" (AS 45.08.301 );

(4) "investment company security" (AS 45.08.103 );

(5) "issuer" (AS 45.08.201 );

(6) "overissue" (AS 45.08.210 );

(7) "protected purchaser" (AS 45.08.303 );

(8) "securities account" (AS 45.08.501 ).

(c) In addition, AS 45.01 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

(d) The characterization of a person, business, or transaction for purposes of this chapter does not determine the characterization of the person, business, or transaction for purposes of another law, regulation, or rule.



Sec. 45.08.103. - Rules for determining whether certain obligations and interests are securities or financial assets.

(a) A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.

(b) An investment company security is a security. In this section, "investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under federal investment company laws, an interest in a unit investment trust that is registered as an investment company under federal investment company laws, or a face-amount certificate issued by a face-amount certificate company that is registered as an investment company under federal investment company laws. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this chapter, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by this chapter and not by AS 45.03, even though it also meets the requirements of AS 45.03. However, a negotiable instrument governed by AS 45.03 is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security but is a financial asset.

(f) A commodity contract, as defined in AS 45.29.102 (a), is not a security or a financial asset.



Sec. 45.08.104. - Acquisition of security or financial asset or interest in security or financial asset.

(a) A person acquires a security or an interest in a security under this chapter if the person

(1) is a purchaser to whom a security is delivered under AS 45.08.301; or

(2) acquires a security entitlement to the security under AS 45.08.501.

(b) A person acquires a financial asset other than a security or an interest in a financial asset other than a security, under this chapter if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in AS 45.08.501 - 45.08.511, but is a purchaser of a security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in AS 45.08.503 .

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset under (a) or (b) of this section.



Sec. 45.08.105. - Notice of adverse claim.

(a) A person has notice of an adverse claim if

(1) the person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest in a financial asset is or has been transferred by a representative does not impose a duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest in a financial asset in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than

(1) one year after a date set for presentment or surrender for redemption or exchange; or

(2) six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate

(1) whether in bearer or registered form, has been endorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate does not constitute this statement.

(e) Filing of a financing statement under AS 45.29 is not notice of an adverse claim to a financial asset.



Sec. 45.08.106. - Control.

(a) A purchaser has control of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has control of a certificated security in registered form if the certificated security is delivered to the purchaser, and the certificate is

(1) endorsed to the purchaser or in blank by an effective endorsement; or

(2) registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has control of an uncertificated security if

(1) the uncertificated security is delivered to the purchaser; or

(2) the issuer has agreed that the issuer will comply with instructions originated by the purchaser without further consent by the registered owner.

(d) A purchaser has control of a security entitlement if

(1) the purchaser becomes the entitlement holder;

(2) the securities intermediary has agreed that the securities intermediary will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of (c) or (d) of this section has control even if the registered owner in the case of (c) of this section or the entitlement holder in the case of (d) of this section retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement described in (c)(2) or (d)(2) of this section without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into an agreement even though the registered owner or entitlement holder directs the issuer or securities intermediary to enter into the agreement. An issuer or securities intermediary that has entered into an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder. In this subsection, "agreement" means an agreement described in (c)(2) or (d)(2) of this section.



Sec. 45.08.107. - Whether endorsement, instruction, or entitlement order is effective.

(a) An endorsement, instruction, or entitlement order is effective if

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under AS 45.08.160 (c)(2) or (d)(2); or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(b) An endorsement, instruction, or entitlement order made by a representative is effective even if

(1) the representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including a law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the endorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(c) If a security is registered in the name of or specially endorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an endorsement, instruction, or entitlement order made by the person is effective even though the person no longer serves in the described capacity.

(d) Effectiveness of an endorsement, instruction, or entitlement order is determined as of the date the endorsement, instruction, or entitlement order is made, and an endorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.

(e) In this chapter, "appropriate person" means

(1) with respect to an endorsement, the person specified by a security certificate or by an effective special endorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in (1), (2), or (3) of this subsection is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in (1), (2), or (3) of this subsection lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.



Sec. 45.08.108. - Warranties in direct holding.

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an endorser, if the transfer is by endorsement, warrants to any subsequent purchaser, that

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or endorser does not know of a fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by endorsement, the endorsement is made by an appropriate person, or if the endorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer;

(A) the purchaser will be entitled to the registration of transfer;

(B) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(C) the transfer will not violate any restriction on transfer; and

(D) the requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) A person who endorses a security certificate warrants to the issuer that

(1) there is no adverse claim to the security; and

(2) the endorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer, the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person does not have knowledge of an unauthorized signature in a necessary endorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of an adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under (g) of this section.

(i) Except as otherwise provided in (g) of this section, a broker acting for a customer makes to the issuer and a purchaser the warranties provided in (a) - (f) of this section. A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in (a) or (b) of this section, and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.



Sec. 45.08.109. - Warranties in indirect holding.

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in AS 45.08.108(a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in AS 45.08.108 (a) or (b).



Sec. 45.08.110. - Applicability; choice of law.

(a) The local law of the issuer's jurisdiction, as specified in (f) of this section, governs

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes a duty to an adverse claimant to a security; and

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b) The local law of the securities intermediary's jurisdiction, as specified in (e) of this section, governs

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes a duty to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest in a security entitlement from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) The following rules determine a securities intermediary's jurisdiction for purposes of this section:

(1) if an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of AS 45.08.101 - 45.08.116, this chapter, or this code, that jurisdiction is the securities intermediary's jurisdiction;

(2) if (1) of this subsection does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction;

(3) if neither (1) nor (2) of this subsection applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides specifies that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction;

(4) if none of the preceding paragraphs of this subsection applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located;

(5) if none of the preceding paragraphs of this subsection applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(e) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

(f) In this chapter, "issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in (a)(2) - (5) of this section.



Sec. 45.08.111. - Clearing corporation rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this chapter and affects another party who does not consent to the rule.



Sec. 45.08.112. - Creditor's legal process.

Sec. 45.08.112. Creditor's legal process.

(a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in (d) of this section. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in (d) of this section.

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in (d) of this section.

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.



Sec. 45.08.113. - Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.



Sec. 45.08.114. - Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted;

(2) if the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized;

(3) if signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security;

(4) if it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.



Sec. 45.08.115. - Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset under an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, broker, other agent, or bailee

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process;

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.



Sec. 45.08.116. - Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.






Article 02 - ISSUE - ISSUER

Sec. 45.08.201. - "Issuer".

(a) With respect to obligations on or defenses to a security, "issuer" includes a person who

(1) places or authorizes the placing of the person's name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in the person's property or in an enterprise, or to evidence the person's duty to perform an obligation represented by the certificate;

(2) creates shares, participations, or other interests in that person's property or in an enterprise, or undertakes obligations, if the shares, participations, interests, or obligations are uncertificated securities;

(3) directly or indirectly creates fractional interests in the person's rights or property, if the fractional interests are represented by security certificates; or

(4) becomes responsible for, or in place of, another person described as an issuer in this section.

(b) With respect to obligations on or defenses to a security, a guarantor is an issuer to the extent of the guarantor's guarantee, whether or not the guarantor's obligation is noted on a security certificate.

(c) With respect to registration of a transfer, "issuer" means a person on whose behalf transfer books are maintained.



Sec. 45.08.202. - Issuer's responsibility and defenses; notice of defect or defense.

Sec. 45.08.202. Issuer's responsibility and defenses; notice of defect or defense.

(a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in an instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, under which the security is issued.

(b) The following rules apply if an issuer asserts that a security is not valid:

(1) a security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue;

(2) paragraph (1) of this subsection applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in AS 45.08.205 , lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) This section does not affect the right of a party to cancel a contract for a security "when, as, and if issued" or a "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement under which the security is to be issued or distributed.

(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert a defense that the issuer could not assert if the entitlement holder held the security directly.



Sec. 45.08.203. - Staleness as notice of defects or defenses.

(a) After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in the security's issue or defense of the issuer, if the act or event

(1) requires the payment of money, the delivery of certificated securities, the registration of transfer of uncertificated securities, or any of these on presentation or surrender of the security certificate, the money or securities are available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2) is not covered by (1) of this subsection and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.

(b) [Repealed, Sec. 68 ch 17 SLA 1996].



Sec. 45.08.204. - Effect of issuer's restriction on transfer.

Sec. 45.08.204. Effect of issuer's restriction on transfer.

A restriction on transfer of a security imposed by the issuer, even though otherwise lawful, is ineffective against a person without knowledge of the restriction unless the security

(1) is certificated and the restriction is noted conspicuously on the security certificate; or

(2) is uncertificated and the registered owner has been notified of the restriction.



Sec. 45.08.205. - Effect of unauthorized signature on security certificate.

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by

(1) an authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) an employee of the issuer, or of a person listed in (1) of this section, entrusted with responsible handling of the security certificate.



Sec. 45.08.206. - Completion or alteration of certificated security or initial transaction statement.

(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in another respect,

(1) a person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who takes it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

(c) [Repealed, Sec. 68 ch 17 SLA 1996].

(d) [Repealed, Sec. 68 ch 17 SLA 1996].



Sec. 45.08.207. - Rights and duties of issuer with respect to registered owners and registered pledgees.

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, to receive notifications, and otherwise to exercise all the rights and powers of an owner.

(b) [Repealed, Sec. 68 ch 17 SLA 1996].

(c) [Repealed, Sec. 68 ch 17 SLA 1996].

(d) [Repealed, Sec. 68 ch 17 SLA 1996].

(e) [Repealed, Sec. 68 ch 17 SLA 1996].

(f) [Repealed, Sec. 68 ch 17 SLA 1996].

(g) This chapter does not affect the liability of the registered owner of a security for calls, assessments, or the like.



Sec. 45.08.208. - Effect of signature of authenticating trustee, registar, or transfer agent.

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of the particular defect, that

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under (a) of this section does not assume responsibility for the validity of the security in other respects.



Sec. 45.08.209. - Issuer's lien.

Sec. 45.08.209. Issuer's lien.

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.



Sec. 45.08.210. - Overissue.

(a) Except as otherwise provided in (b) and (c) of this section, the provisions of AS 45.08.201 - 45.08.210 that validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(b) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(c) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

(d) In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.






Article 03 - PURCHASE

Sec. 45.08.301. - Delivery.

(a) Delivery of a certificated security to a purchaser occurs when

(1) the purchaser acquires possession of the security certificate;

(2) another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) a securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is

(A) registered in the name of the purchaser;

(B) payable to the order of the purchaser; or

(C) specially endorsed to the purchaser by an effective endorsement and has not been endorsed to the securities intermediary or in blank.

(b) Delivery of an uncertificated security to a purchaser occurs when

(1) the issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.



Sec. 45.08.302. - Rights of purchaser.

(a) Except as otherwise provided in (b) and (c) of this section, a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.



Sec. 45.08.303. - Protected purchaser.

(a) In this chapter, "protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest in the security, who gives value, does not have notice of an adverse claim to the security, and obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires the interest in the security free of any adverse claim.



Sec. 45.08.304. - Endorsement.

(a) An endorsement may be in blank or special. An endorsement in blank includes an endorsement to bearer. A special endorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank endorsement to a special endorsement.

(b) An endorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the endorsement.

(c) An endorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the endorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary endorsement, the purchaser may become a protected purchaser only when the endorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary endorsement supplied.

(e) An endorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an endorsement assumes only the obligations provided in AS 45.08.108 and not an obligation that the security will be honored by the issuer.



Sec. 45.08.305. - Instruction.

(a) If an instruction has been originated by an appropriate person but is incomplete in another respect, any person may complete the instruction as authorized and the issuer may rely on the instruction as completed, even though the instruction has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by AS 45.08.108 and not an obligation that the security will be honored by the issuer.



Sec. 45.08.306. - Effect of guaranteeing signature, endorsement, or instruction.

(a) A person who guarantees a signature of an endorser of a security certificate warrants that at the time of signing

(1) the signature was genuine;

(2) the signer was an appropriate person to endorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, but the signature guarantor does not make a warranty that the person specified in the instruction as the registered owner was, in fact, the registered owner; and

(3) the signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under (b) of this section and also warrants that at the time the instruction is presented to the issuer

(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under (a) and (b) of this section or a special guarantor under (c) of this section does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an endorsement of a security certificate makes the warranties of a signature guarantor under (a) of this section and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under (c) of this section and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guarantee of signature, a guarantee of endorsement, or a guarantee of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guarantee, and the guarantor is liable to the person for loss resulting from their breach. An endorser or originator of an instruction whose signature, endorsement, or instruction has been guaranteed is liable to a guarantor for loss suffered by the guarantor as a result of breach of the warranties of the guarantor.



Sec. 45.08.307. - Purchaser's right to requisites for registration of transfer.

Sec. 45.08.307. Purchaser's right to requisites for registration of transfer.

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor does not need to comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.



Sec. 45.08.308. - 45.08.321 - l [Repealed, Sec. 68 ch 17 SLA 1996].

Repealed or Renumbered






Article 04 - REGISTRATION

Sec. 45.08.401. - Duty of issuer to register transfer.

(a) If a certificated security in registered form is presented to the issuer with a request to register transfer or an instruction is presented to the issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if

(1) under the terms of the security the person seeking registration of transfer is eligible to have the security registered in the person's name;

(2) the endorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) reasonable assurance is given under AS 45.08.402 that the endorsement or instruction is genuine and authorized;

(4) applicable law relating to the collection of taxes has been complied with;

(5) the transfer does not violate a restriction on transfer imposed by the issuer under AS 45.08.204 ;

(6) a demand that the issuer not register transfer has not become effective under AS 45.08.403 , or the issuer has complied with AS 45.08.403(b) but legal process or indemnity bond is not obtained under AS 45.08.403 (d); and

(7) the transfer is in fact rightful or is to a protected purchaser.

(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from an unreasonable delay in registration or failure or refusal to register the transfer.



Sec. 45.08.402. - Assurance that endorsements and instructions are effective.

(a) An issuer may require the following assurance that each necessary endorsement or each instruction is genuine and authorized:

(1) in all cases, a guarantee of the signature of the person making an endorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) if the endorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) if the endorsement is made or the instruction is originated by a fiduciary under AS 45.08.107 (e)(4) or (5), appropriate evidence of appointment or incumbency;

(4) if there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) if the endorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b) [Repealed, Sec. 68 ch 17 SLA 1996].

(c) In this section,

(1) "appropriate evidence of appointment or incumbency" means

(A) in the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer of the court and dated within 60 days before the date of presentation for transfer; or

(B) in any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by the issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers to be appropriate;

(2) "guarantee of the signature" means a guarantee signed by or on behalf of a person reasonably believed by the issuer to be responsible; an issuer may adopt standards with respect to responsibility if the standards are not manifestly unreasonable.

(d) An issuer may elect to require reasonable assurance beyond that specified in this section.



Sec. 45.08.403. - Demand that issuer not register transfer.

(a) A person who is an appropriate person to make an endorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to the person who initiated the demand at the address provided in the demand and to the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that

(1) the certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

(2) a demand that the issuer not register transfer had previously been received; and

(3) the issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in (b)(3) of this section may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for loss the person suffers as a result of registration of a transfer under an effective endorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either

(1) obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) file with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from a loss the issuer, transfer agent, registrar, or other agent of the issuer may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for registering transfer under an endorsement or instruction that was not effective.



Sec. 45.08.404. - Wrongful registration.

(a) Except as otherwise provided in AS 45.08.406 , an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to the security and the transfer was registered

(1) under an ineffective endorsement or instruction;

(2) after a demand that the issuer not register transfer became effective under AS 45.08.403 (a) and the issuer did not comply with AS 45.08.403(b);

(3) after the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) by an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under (a) of this section on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by AS 45.08.210 .

(c) Except as otherwise provided in (a) of this section or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made under an effective endorsement or instruction.



Sec. 45.08.405. - Lost, destroyed, and stolen certificated securities.

(a) [Repealed, Sec. 68 ch 17 SLA 1996].

(b) If the owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner

(1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity bond; and

(3) satisfies other reasonable requirements imposed by the issuer.

(c) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents the original certificate for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by AS 45.08.210 . In addition to rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or a person taking under that person, except a protected purchaser.



Sec. 45.08.406. - Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate.

If a security certificate has been lost, apparently destroyed, or wrongfully taken, the owner fails to notify the issuer of the loss, destruction, or taking within a reasonable time after the owner has notice of the loss, destruction, or taking, and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under AS 45.08.404 or a claim to a new security certificate under AS 45.08.405.



Sec. 45.08.407. - Authenticating trustee, transfer agent, and registrar.

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.



Sec. 45.08.408. - Statements of uncertificated securities. [Repealed, Sec. 68 ch 17 SLA 1996].

Repealed or Renumbered






Article 05 - SECURITY ENTITLEMENTS

Sec. 45.08.501. - Acquisition of security entitlement from securities intermediary; securities account.

(a) Except as otherwise provided in (b) and (c) of this section, a person acquires a security entitlement if a securities intermediary

(1) indicates by book entry that a financial asset has been credited to the person's securities account;

(2) receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts the asset for credit to the person's securities account; or

(3) becomes obligated under another law, regulation, or rule to credit a financial asset to the person's securities account.

(b) If a condition of (a) of this section has been met, a person has a security entitlement even if the securities intermediary does not itself hold the financial asset.

(c) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially endorsed to the other person, and has not been endorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(d) Issuance of a security is not establishment of a security entitlement.

(e) In this chapter, "securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.



Sec. 45.08.502. - Assertion of adverse claim against entitlement holder.

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under AS 45.08.501 for value and without notice of the adverse claim.



Sec. 45.08.503. - Property interest of entitlement holder in financial asset held by securities intermediary.

(a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in AS 45.08.511 .

(b) An entitlement holder's property interest with respect to a particular financial asset under (a) of this section is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder's property interest with respect to a particular financial asset under (a) of this section may not be enforced against the securities intermediary unless the interest is enforced by exercising the entitlement holder's rights under AS 45.08.505 - 45.08.508.

(d) An entitlement holder's property interest with respect to a particular financial asset under (a) of this section may not be enforced against a purchaser of the financial asset or of an interest in the financial asset, unless

(1) insolvency proceedings have been initiated by or against the securities intermediary;

(2) the securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of the intermediary's entitlement holders to that financial asset;

(3) the securities intermediary violated the intermediary's obligations under AS 45.08.504 by transferring the financial asset or interest in the financial asset to the purchaser; and

(4) the purchaser is not protected under (f) of this section.

(e) Under (d) of this section, the trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or the interest in the financial asset, from the purchaser; if the trustee or other liquidator elects not to pursue this right of recovery, an entitlement holder whose security entitlement remains unsatisfied has the right to recover the entitlement holder's interest in the financial asset from the purchaser.

(f) An action based on the entitlement holder's property interest with respect to a particular financial asset under (a) of this section, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a purchaser of a financial asset or an interest in a financial asset who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under AS 45.08.504 .



Sec. 45.08.504. - Duty of securities intermediary to maintain financial asset.

(a) A securities intermediary shall promptly obtain and maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements the securities intermediary has established in favor of the securities intermediary's entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant a security interest in a financial asset the securities intermediary is obligated to maintain under (a) of this section.

(c) A securities intermediary satisfies the duty in (a) of this section if

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation if the clearing corporation is the obligor of an option or similar obligation to which the entitlement holders of the clearing corporation have security entitlements.



Sec. 45.08.505. - Duty of securities intermediary with respect to payments and distributions.

(a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to the securities intermediary's entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.



Sec. 45.08.506. - Duty of securities intermediary to exercise rights as directed by entitlement holder.

A securities intermediary shall exercise rights with respect to a financial asset if directed by an entitlement holder to exercise the rights. A securities intermediary satisfies the duty if

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.



Sec. 45.08.507. - Duty of securities intermediary to comply with entitlement order.

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset under an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to the entitlement order, and pay or credit payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.



Sec. 45.08.508. - Duty of securities intermediary to change entitlement holder's position to other form of security holding.

Sec. 45.08.508. Duty of securities intermediary to change entitlement holder's position to other form of security holding.

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.



Sec. 45.08.509. - Specification of duties of securities intermediary by other statute, regulation, or rule; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

(a) If the substance of a duty imposed upon a securities intermediary by AS 45.08.504 - 45.08.508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform the duties of the securities intermediary and the entitlement holder shall exercise the rights of the entitlement holder in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by AS 45.08.504 - 45.08.508 is subject to the rights of the securities intermediary

(1) arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) under other law, regulation, rule, or agreement to withhold performance of the duties of the securities intermediary as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) AS 45.08.504 - 45.08.508 do not require a securities intermediary to take action that is prohibited by other statute, regulation, or rule.



Sec. 45.08.510. - Rights of purchaser of security entitlement from entitlement holder.

(a) In a case not covered by the priority rules in AS 45.29 or the rules stated in (c) of this section, an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest in a security entitlement, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under AS 45.08.502 , the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest in a security entitlement, from the entitlement holder.

(c) In a case not covered by the priority rules in AS 45.29, a purchaser for value of a security entitlement, or an interest in a security entitlement, who obtains control has priority over a purchaser of a security entitlement, or an interest in a security entitlement, who does not obtain control. Except as otherwise provided in (d) of this section, purchasers who have control rank according to priority in time of

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried is maintained, if the purchaser obtained control under AS 45.08.106 (d)(1);

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried if the purchaser obtained control under AS 45.08.106 (d)(2); or

(3) if the purchaser obtained control through another person under AS 45.08.106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.



Sec. 45.08.511. - Priority among security interests and entitlement holders.

(a) Except as otherwise provided in (b) and (c) of this section, if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both the securities intermediary's obligations to entitlement holders who have security entitlements to that financial asset and the securities intermediary's obligation to a creditor of the securities intermediary who has a security interest in the financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to the financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both the clearing corporation's obligations to entitlement holders who have security entitlements with respect to a financial asset and the clearing corporation's obligation to a creditor of the clearing corporation who has a security interest in the financial asset, the claim of the creditor has priority over the claims of entitlement holders.









Chapter 45.09. - SECURED TRANSACTIONS; SALES OF ACCOUNTS, CONTRACT RIGHTS, AND CHATTEL PAPER



Chapter 45.10. - ALASKA RETAIL INSTALLMENT SALES ACT

Sec. 45.10.010. - The contract document.

(a) A retail installment contract must be contained in a single document. The document must contain the entire agreement of the parties including promissory notes and other evidences of indebtedness between the parties relating to the transaction, except as provided in AS 45.10.040 , 45.10.050, and 45.10.100.

(b) If the buyer's obligation to pay the time balance is represented by a promissory note secured by a chattel mortgage, a provision of the mortgage by which the buyer undertakes to do something besides pay a sum certain in money is considered to be contained in a separate document for the purpose of determining the negotiability of the note unless the provision is expressly incorporated in the note by reference to the provision of the mortgage.

(c) The contract must be dated, signed by the retail buyer, and completed as to all essential provisions, except as otherwise provided in AS 45.10.050 and 45.10.060.



Sec. 45.10.020. - Buyer's copy.

Sec. 45.10.020. Buyer's copy.

The retail seller shall deliver to the retail buyer, or mail to the buyer at the address shown on the retail installment contract, a copy of the contract as accepted by the seller. Until the seller does so, the buyer is obligated to pay only the cash sale price. An acknowledgment by the buyer of delivery of a copy of the contract must appear directly above the buyer's signature.



Sec. 45.10.030. - Contents of contract.

(a) The retail installment contract must contain the names of the seller and the buyer, the place of business of the seller, the residence or other address of the buyer as named by the buyer, and a description or identification of the goods sold or to be sold or services furnished or rendered or to be furnished or rendered. The contract must also contain the following items:

(1) the cash sale price of each item of goods or services;

(2) the amount of the buyer's down payment, identifying the amounts paid in money and allowed for goods traded in;

(3) the difference between items (1) and (2);

(4) the aggregate amount included for insurance, if a separate identified charge is made for insurance, specifying the types of insurance and the terms of coverage;

(5) the aggregate amount of official fees;

(6) the principal balance, which is the sum of items (3), (4), and (5);

(7) the amount or rate of the service charge;

(8) any other charges;

(9) the amount of the time balance owed by the buyer to the seller, which is the sum of items (6), (7), if (7) is stated in a dollar amount, and (8);

(10) except as provided in (c) of this section, the maximum number of installment payments required and the amount of each installment and the due date of each payment necessary to pay the balance.

(b) Additional items may be included to explain the calculations involved in determining the balance to be paid by the buyer.

(c) If the installment payments other than the final payment are stated as a series of equal scheduled amounts and if the amount of the final installment payment does not substantially exceed the scheduled amount of each preceding installment payment, the maximum number of payments and the amount and due date of each payment need not be separately stated, and the amount of the scheduled final installment payment may be stated as the remaining unpaid balance. The due date of the first installment payment may be fixed by a day or date or may be fixed by reference to the date of the contract or to the time of delivery or installation.



Sec. 45.10.040. - Other documents.

(a) A retail installment contract may be contained in more than one document, if one is an original document signed by the retail buyer stated to be applicable to purchase of goods or services to be made by the retail buyer from time to time. In this case the document, together with the sales slip, account book, or other written statement relating to each purchase, must set out all of the information required by AS 45.10.030 and constitute the retail installment contract for each purchase.

(b) On each succeeding purchase under the original document, the sales slip, account book, or other written statement may at the option of the seller constitute the memorandum required by AS 45.10.100 .



Sec. 45.10.050. - Catalog sales.

(a) A retail installment contract, or retail charge agreement, negotiated and entered into by mail or telephone without personal solicitation by a salesman or representative of the seller and based upon a catalog of the seller or other printed solicitation of business, if the catalog or other printed solicitation clearly sets out the cash sale prices and other terms of sales to be made through this medium, shall be made as provided in this section. The provisions of this chapter with respect to retail installment contracts and retail charge agreements are applicable to these sales, except that the retail installment contract when completed by the buyer need not contain the items required by AS 45.10.030 .

(b) When the retail installment contract is received from the retail buyer, the seller shall prepare a written memorandum containing all of the information required by AS 45.10.030 to be included in a retail installment contract. Instead of delivering a copy of the contract to the retail buyer as provided in AS 45.10.020 , the seller shall deliver to the buyer a copy of the memorandum before the due date of the first installment payable under the contract. If the catalog or other printed solicitation does not set out all of the other terms of sales in addition to the cash sales prices, the memorandum shall be delivered to the buyer before or at the time of delivery of the goods or services.



Sec. 45.10.060. - Signing of incomplete contracts.

The seller may not obtain the signature of the buyer to a contract if it contains blank spaces of items which are essential provisions of the transaction, except as provided in AS 45.10.050 . However, if delivery of the goods is not made at the time of the execution of the contract, the identifying numbers or marks of the goods or similar information and the due date of the first installment may be inserted by the seller in the seller's counterpart of the contract after it has been signed by the buyer.



Sec. 45.10.070. - Prepayment.

(a) A retail installment contract must contain a statement that the buyer may pay the total unpaid balance on the contract at any time. A buyer who prepays in full the unpaid balance at any time before its final due date shall, if the contract is not in default more than two months, receive a refund credit of the unearned portion of the service charge for the prepayment.

(b) Except when the service charge is computed on an add-on or simple interest basis, the amount of the refund credit shall be computed according to the "rule of 78ths"; that is, it shall represent at least as great a proportion of the original service charge over $25 in case of a retail installment sale of a motor vehicle, or $10 in case of a retail installment sales of goods other than a motor vehicle, as (1) the sum of the monthly or other periodic unpaid balances under the schedule of payments in the contract beginning as of the date after the prepayment that is the next succeeding monthly or other periodic anniversary date of the due date of the first installment under the contract, or, if the prepayment is before the due date of the first installment under the contract, then as of the date after the prepayment that is the next succeeding monthly or other periodic anniversary date of the date of the contract bears to (2) the sum of all the monthly or other periodic unpaid balances under the schedule of installment payments in the contract.

(c) If the amount of refund credit is less than $1, no refund credit need be made.



Sec. 45.10.080. - Delivery and collection charges, and other provisions.

(a) If authority to do so is contained in the contract or agreement, the holder of a retail installment contract or retail charge agreement may collect any delinquency, collection or dishonored check charges, attorney fees, court costs, and disbursements. In this case, the charge must be reasonable, and no attorney fee may be recovered unless the contract is referred for collection to an attorney not a salaried employee of the holder.

(b) The contract may contain other provisions not inconsistent with the purposes of this chapter.



Sec. 45.10.090. - Receipts and requests for statements.

(a) A buyer shall be given a written receipt for any payment when made in cash.

(b) Upon written request of the buyer, the holder of a retail installment contract shall give or forward to the buyer a written statement of the dates and amounts of payments and the total amount unpaid under the contract. This statement shall be given the buyer once without charge; if an additional statement is requested by the buyer, it shall be supplied by the holder at a charge not in excess of $1 for each additional statement supplied.



Sec. 45.10.100. - Consolidation of contracts.

(a) If, in a retail installment transaction, a retail buyer makes a purchase of goods or services from a retail seller from whom the buyer has previously purchased goods or services under a retail installment contract, and the amount under the previous contract has not been fully paid, the subsequent purchase may, at the seller's option, be included in and consolidated with the previous contract. This chapter, with respect to a retail installment contract, is applicable to the subsequent purchase. In the event of consolidation, the seller shall furnish to the buyer, before the due date of the first installment of the consolidated contract, the items of information under AS 45.10.030 or 45.10.040 and a memorandum setting out

(1) the outstanding balance of the previous contract or contracts;

(2) the amount of the time balance owed by the buyer to the seller for the subsequent purchase;

(3) the consolidated time balance; and

(4) the revised installments applicable to the consolidated time balance.

(b) The seller shall deliver a copy of the memorandum to the buyer before the due date of the first installment of the consolidated contract.

(c) When the subsequent purchase is made, if the seller has retained title or taken a lien or other security interest in any of the goods purchased under one of the contracts included in the consolidation,

(1) the entire amount of all payments made before the subsequent purchase is considered to have been applied on the previous purchase;

(2) if the amount of each installment payment is not increased in connection with the subsequent purchase, the subsequent payments are considered to be allocated first to the previous purchase;

(3) if the amount of each installment payment is increased in connection with the subsequent purchase, an amount equal to the original periodic payment is allocated first to the previous purchase, and the amount of the increase may, at the seller's option, be considered to be allocated to the subsequent purchase;

(4) the amount of a down payment on the subsequent purchase is allocated in its entirety to the subsequent purchase.

(d) The provisions of (c) of this section do not apply to a case where the previous and subsequent purchases involve equipment, parts, or other goods attached or affixed to goods previously purchased and not fully paid, or to services in connection with goods previously purchased and not fully paid, rendered by the seller at the buyer's request.



Sec. 45.10.110. - Notice of service charge and monthly statement.

(a) At or before the time a retail charge agreement is made, the seller shall advise the buyer in writing on the application form or otherwise, or orally that a service charge will be computed on the outstanding balance for each month (which need not be a calendar month) or other regular period agreed upon, the schedule or rate by which the service charge will be computed, and that the buyer may pay the total unpaid balance at any time. If this information is given orally, the seller shall, upon approval of the buyer's credit, deliver to the buyer or mail to the buyer at the buyer's address a memorandum setting out this information.

(b) The seller or holder of a retail charge agreement shall promptly supply the buyer with a statement as of the end of each monthly period (which need not be a calendar month) or other regular period agreed upon in which there is an unpaid balance. The statement must include the unpaid balance under the retail charge agreement and the amount of a service charge for the period.



Sec. 45.10.120. - Extent of service charge.

(a) Notwithstanding any other law, the service charge included in a retail installment contract, retail charge agreement, revolving charge agreement, or other retail charge agreement must be at the rate agreed upon by the retail seller and the buyer.

(b) This section does not limit or restrict the method of computing the service charge, whether by way of add-on, simple interest, or otherwise, so long as that method is disclosed in the contract and agreed upon by the retail seller and the buyer.



Sec. 45.10.130. - Insurance.

If the cost of insurance is included in the retail installment contract or retail charge agreement and a separate charge is made to the buyer for the insurance,

(1) the contract or agreement must state the nature, purpose, and amount of the insurance, and in connection with the sale of a motor vehicle, the contract must state that the insurance coverage ordered under the terms of this contract does or does not include "bodily injury liability," "public liability," and "property damage liability" coverage, as applicable;

(2) the contract or agreement must state whether the insurance is to be procured by the buyer or the seller;

(3) the amount included for the insurance may not exceed the premiums chargeable in accordance with the rate fixed for the insurance by the insurer except where the amount is less than $1; and if the insurance is cancelled or terminated for any reason, the refund for unearned insurance premiums received by the seller or an assignee of the seller, together with the unearned portion of the service charge applicable to the insurance, shall be credited to the final maturing installments of the retail installment contract or retail charge agreement, and the remaining balance of the unearned insurance premiums shall be refunded to the buyer; however, no cash refund is required if the amount is less than $1;

(4) if the insurance is to be procured by the seller or holder, the seller or holder shall, within 45 days after delivery of the goods or furnishing of the services under the contract, deliver, mail, or cause to be mailed to the buyer at the address as specified in the contract a notice that the insurance is procured, a copy of the policy or policies of insurance, or a certificate of the insurance so procured.



Sec. 45.10.140. - Agreement not to assert claim.

A provision of a retail installment contract or retail charge agreement by which the buyer agrees not to assert a claim or defense arising out of the sale against the seller or an assignee is invalid.



Sec. 45.10.150. - Nonwaiver of chapter.

No act or agreement of the retail buyer before or at the time of the making of a retail installment contract, retail charge agreement, or purchases under the contract or agreement constitutes a valid waiver of any of the provisions of this chapter or of any remedies granted to the buyer by law.



Sec. 45.10.160. - Contracts and agreements executed before 1963.

This chapter does not invalidate or make unlawful a retail installment contract or retail charge agreement executed before January 1, 1963.



Sec. 45.10.170. - Action by attorney general.

The attorney general may bring an action in the name of the state against a person to restrain and prevent a violation of this chapter.



Sec. 45.10.180. - Assurance of discontinuance.

(a) In the enforcement of this chapter, the attorney general may accept an assurance of discontinuance of an act or practice considered in violation of this chapter from a person engaging in or who has engaged in the act or practice. The assurance shall be in writing and be filed with and subject to the approval of the superior court of the district in which the alleged violator resides or in which the principal place of business of the alleged violator is located.

(b) Failure to perform the terms of the assurance is prima facie proof of a violation of this chapter for the purpose of securing an injunction as provided in AS 45.10.170 , and for the purposes of AS 45.10.190.



Sec. 45.10.190. - Barring recovery for noncompliance.

A seller who enters into a contract or agreement which does not comply with the provisions of this chapter or who violates a provision of this chapter except as a result of an accident or bona fide error may not recover a service charge, official fee, or a delinquency or collection charge under or in connection with the related retail installment contract or purchases under a retail charge agreement. The seller or holder may nevertheless recover from the buyer an amount equal to the cash price of the goods or services and the cost to the seller or holder of insurance included in the transaction.



Sec. 45.10.200. - Penalty for violation of order or injunction.

A person who violates an order or injunction issued under this chapter is punishable by a fine of not more than $1,000, or by imprisonment for not more than six months, or by both.



Sec. 45.10.210. - Penalty for violation of chapter.

A person who wilfully and intentionally violates a provision of this chapter is guilty of a misdemeanor and, upon conviction is punishable by a fine of not more than $1,000, or by imprisonment for not more than six months, or by both.



Sec. 45.10.215. - Scope of chapter.

For the purposes of this chapter, a retail installment contract or retail charge agreement is entered into in this state, and is therefore subject to the provisions of this chapter, if either the seller offers or agrees to sell to a resident Alaska buyer in Alaska or if a resident Alaska buyer accepts the offer to sell or makes the offer to buy in Alaska, regardless of any specification in the contract as to its situs.



Sec. 45.10.220. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "cash sale price" means the price for which the seller would have sold or furnished to the buyer and the buyer would have bought or obtained from the seller the goods or services which are the subject matter of a retail installment transaction if the sale had been a sale for cash. The cash sale price may include taxes and charges for transferring vehicle titles, delivery, installation, servicing, repairs, alterations, or improvements;

(2) "goods" means personal chattels purchased primarily for personal, family, or household use and not for commercial or business use, but does not include money or, except as provided in the next phrase, chose in action; "goods" includes but is not limited to merchandise certificates or coupons issued by a retail seller to be used in their face amount instead of cash in exchange for goods or services sold by the seller and goods which, at the time of sale or subsequently, are to be so affixed to real property as to become a part of it, whether or not severable from it;

(3) "official fees" means the amount of the fees set by law for filing, recording, or otherwise perfecting and releasing or satisfying a retained title, lien, or other security interest created by a retail installment transaction or premiums payable for insurance in lieu of perfecting a security interest if the premiums do not exceed the fees that would otherwise normally be incurred for perfecting, filing, recording, or otherwise perfecting and releasing or satisfying a retained title, lien, or other security interest;

(4) "person" means an individual, partnership, joint venture, corporation, association, or any other group, however organized;

(5) "principal balance" means the cash sale price of the goods or services which are the subject matter of a retail installment contract less the amount of the buyer's down payment in money or goods or both, plus the amounts for insurance and official fees included in the contract if a separate identified charge is made and stated in the contract for insurance and official fees;

(6) "rate" means the percentage which, when multiplied times the outstanding balance for each month or other installment period, yields the amount of the service charge for the month or period;

(7) "retail buyer" or "buyer" means a person who buys or agrees to buy goods or obtain services or agrees to have services rendered or furnished from a retail seller;

(8) "retail charge agreement," "revolving charge agreement," or "charge agreement" means an instrument

(A) entered into or performed in the state which sets out the terms of retail installment transactions which may be made under the agreement from time to time; and

(B) under the terms of which a service charge is to be computed from time to time in relation to the buyer's unpaid balance;

(9) "retail installment contract" or "contract" means a contract, other than a retail charge agreement or an instrument reflecting a sale price made under a retail charge agreement, entered into or performed in the state for a retail installment transaction; "retail installment contract" includes

(A) a chattel mortgage;

(B) a conditional sale contract; and

(C) a contract in the form of a bailment or a lease if the bailee or lessee contracts to pay a sum substantially equivalent to or in excess of the value of the goods sold as compensation for their use and if it is agreed that the bailee or lessee is bound to become, or for no other or a merely nominal consideration, has the option of becoming the owner of the goods upon full compliance with the provisions of the bailment or lease;

(10) "retail installment transaction" means a transaction in which a retail buyer purchases goods or services from a retail seller under a retail installment contract or a retail charge agreement which provides for a service charge under which the buyer agrees to pay the unpaid balance in one or more installments;

(11) "retail seller" or "seller" means a person engaged in the business of selling goods or services to retail buyers;

(12) "service charge," however denominated or expressed, means the amount which is paid or payable for the privilege of purchasing goods or services to be paid for by the buyer in installments over a period of time; "service charge" does not include the amount charged for insurance premiums, delinquency charges, attorney fees, court costs, or official fees;

(13) "services" means work, labor, or services of any kind purchased primarily for personal, family, or household use and not for commercial or business use, whether or not furnished in connection with the delivery, installation, servicing, repair, or improvement of goods; "services" includes repairs, alterations, or improvements upon or in connection with real property, but does not include the services of a professional person licensed by the state, or services for which the price charged is required by law to be determined or approved by or to be filed, subject to approval or disapproval, with the United States or a state or a department, division, agency, officer, or official of either as in the case of transportation services;

(14) "time balance" means the principal balance plus the service charge.



Sec. 45.10.230. - Short title.

This chapter may be cited as the Alaska Retail Installment Sales Act.






Chapter 45.12. - LEASES

Article 01 - GENERAL PROVISIONS

Sec. 45.12.101. - Short title.

This chapter may be cited as the Uniform Commercial Code - Leases.



Sec. 45.12.102. - Scope.

This chapter applies to any transaction, regardless of form, that creates a lease.



Sec. 45.12.103. - Definitions and index of definitions.

(a) In this chapter, unless the context otherwise requires

(1) "buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to that person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker; "buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes receiving goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt;

(2) "cancellation" occurs when either party puts an end to the lease contract for default by the other party;

(3) "commercial unit" means a unit of goods that by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use; a commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole;

(4) "conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract;

(5) "consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for personal, family, or household purposes;

(6) "fault" means wrongful act, omission, breach, or default;

(7) "finance lease" means a lease with respect to which

(A) the lessor does not select, manufacture, or supply the goods;

(B) the lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(C) one of the following occurs:

(i) the lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(ii) the lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(iii) the lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(iv) if the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person; that the lessee is entitled under this chapter to the promises and warranties, including those of a third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; and that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies;

(8) "goods" means all things that are movable at the time of identification to the lease contract, or are fixtures under AS 45.12.309, but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction; the term also includes the unborn young of animals;

(9) "installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains the clause "each delivery is a separate lease" or its equivalent;

(10) "lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease; unless the context clearly indicates otherwise, the term includes a sublease;

(11) "lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this chapter; unless the context clearly indicates otherwise, the term includes a sublease agreement;

(12) "lease contract" means the total legal obligation that results from the lease agreement as affected by this chapter and other applicable rules of law; unless the context clearly indicates otherwise, the term includes a sublease contract;

(13) "leasehold interest" means the interest of the lessor or the lessee under a lease contract;

(14) "lessee" means a person who acquires the right to possession and use of goods under a lease; unless the context clearly indicates otherwise, the term includes a sublessee;

(15) "lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to that person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker; "leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes receiving goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt;

(16) "lessor" means a person who transfers the right to possession and use of goods under a lease; unless the context clearly indicates otherwise, the term includes a sublessor;

(17) "lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract;

(18) "lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest;

(19) "lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract;

(20) "merchant lessee" means a lessee who is a merchant with respect to goods of the kind subject to the lease;

(21) "present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain; the discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into;

(22) "purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods;

(23) "sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease;

(24) "supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease;

(25) "supply contract" means a contract under which a lessor buys or leases goods to be leased;

(26) "termination" occurs when either party under a power created by agreement or law puts an end to the lease contract otherwise than for default.

(b) Other definitions applying to this chapter and the sections in which they appear are:

(1) "accessions" in AS 45.12.310 (a);

(2) "construction mortgage" in AS 45.12.309 (j)(5);

(3) "encumbrance" in AS 45.12.309 (j)(1);

(4) "fixtures" in AS 45.12.309 (j)(3);

(5) "fixture filing" in AS 45.12.309 (j)(2);

(6) "purchase money lease" in AS 45.12.309 (j)(4).

(c) The following definitions in AS 45.02 and AS 45.29 apply to this chapter:

(1) "account" (AS 45.29.102 (a));

(2) "between merchants" (AS 45.02.104 (c));

(3) "buyer" (AS 45.02.103 (a)(1));

(4) "chattel paper" (AS 45.29.102 (a));

(5) "consumer goods" (AS 45.29.102 (a));

(6) "document" (AS 45.29.102 (a));

(7) "entrusting" (AS 45.02.403 (c));

(8) "general intangible" (AS 45.29.102 (a));

(9) "good faith" (AS 45.02.103 (a)(2));

(10) "instrument" (AS 45.29.102 (a));

(11) "merchant" (AS 45.02.104 (a));

(12) "mortgage" (AS 45.29.102 (a));

(13) "pursuant to a commitment" (AS 45.29.102 (a));

(14) "receipt" (AS 45.02.103 (a)(3));

(15) "sale" (AS 45.02.106 (a));

(16) "sale on approval" (AS 45.02.326 );

(17) "sale or return" (AS 45.02.326 );

(18) "seller" (AS 45.02.103 (a)(4)).

(d) In addition, AS 45.01 contains general definitions and principles of construction and interpretation applicable throughout this chapter.



Sec. 45.12.104. - Leases subject to other law.

(a) A lease, although subject to this chapter, is also subject to an applicable

(1) certificate of title statute of this state, including AS 28.10.201;

(2) certificate of title statute of another jurisdiction as provided in AS 45.12.105 ;

(3) consumer protection statute of this state, or final consumer protection decision of a court of this state existing on January 1, 1994; or

(4) provision of AS 36.30 (State Procurement Code).

(b) In case of conflict between this chapter, other than AS 45.12.105 , 45.12.304(c), and 45.12.305(c), and a statute or decision referred to in (a) of this section, the statute or decision controls.

(c) Failure to comply with an applicable law has only the effect specified in it.



Sec. 45.12.105. - Territorial application of article to goods covered by certificate of title.

Subject to the provisions of AS 45.12.304 (c) and 45.12.305(c), with respect to goods covered by a certificate of title issued under a statute of this state or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law, including the conflict of laws rules, of the jurisdiction issuing the certificate until the earlier of

(1) surrender of the certificate; or

(2) four months after the goods are removed from that jurisdiction and after that date until a new certificate of title is issued by another jurisdiction.



Sec. 45.12.106. - Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

(a) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days after that date or in which the goods are to be used, the choice is not enforceable.

(b) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.



Sec. 45.12.107. - Waiver or renunciation of claim or right after default or breach.

A claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.



Sec. 45.12.108. - Unconscionability.

(a) If the court as a matter of law finds a lease contract or a clause of a lease contract to have been unconscionable at the time it was made, the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of an unconscionable clause as to avoid an unconscionable result.

(b) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or a clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(c) Before making a finding of unconscionability under (a) or (b) of this section, the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause of the contract, or of the conduct.

(d) Notwithstanding Alaska Rule of Civil Procedure 82, in an action in which the lessee claims unconscionability with respect to a consumer lease

(1) if the court finds unconscionability under (a) or (b) of this section, the court shall award reasonable attorney fees to the lessee;

(2) if the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action the lessee knew to be groundless, the court shall award reasonable attorney fees to the party against whom the claim is made;

(3) in determining attorney fees, the amount of the recovery on behalf of the claimant under (a) and (b) of this section is not controlling.



Sec. 45.12.109. - Option to accelerate at will.

(a) A term providing that one party or the party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when the party considers itself insecure," or in words of similar import, shall be construed to mean that the party has power to do so only if the party in good faith believes that the prospect of payment or performance is impaired.

(b) With respect to a consumer lease, the burden of establishing good faith under (a) of this section is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.






Article 02 - FORMATION AND CONSTRUCTION OF LEASE CONTRACT

Sec. 45.12.201. - Statute of frauds.

(a) A lease contract is not enforceable by way of action or defense unless

(1) the total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000; or

(2) there is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(b) A description of leased goods or of the lease term is sufficient and satisfies (a)(2) of this section, whether or not it is specific, if it reasonably identifies what is described.

(c) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under (a)(2) of this section beyond the lease term and the quantity of goods shown in the writing.

(d) A lease contract that does not satisfy the requirements of (a) of this section, but that is valid in other respects, is enforceable

(1) if the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(2) if the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this paragraph beyond the quantity of goods admitted; or

(3) with respect to goods that have been received and accepted by the lessee.

(e) The lease term under a lease contract referred to in (d) of this section is

(1) if there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term specified;

(2) if the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term admitted; or

(3) a reasonable lease term.



Sec. 45.12.202. - Final written expression: parol or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or that are otherwise set out in a writing intended by the parties as a final expression of their agreement with respect to the terms that are included in the memoranda or other writing may not be contradicted by evidence of a prior agreement or of a contemporaneous oral agreement but may be explained or supplemented

(1) by course of dealing or usage of trade or by course of performance; and

(2) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.



Sec. 45.12.203. - Seals inoperative.

The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument, and the law with respect to sealed instruments does not apply to the lease contract or offer.



Sec. 45.12.204. - Formation in general.

(a) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties that recognizes the existence of a lease contract.

(b) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(c) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.



Sec. 45.12.205. - Firm offers.

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time; however, in no event may the period of irrevocability exceed three months. A term of assurance under this section on a form supplied by the offeree shall be separately signed by the offeror.



Sec. 45.12.206. - Offer and acceptance in formation of lease contract.

(a) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable under the circumstances.

(b) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.



Sec. 45.12.207. - Course of performance or practical construction.

(a) If a lease contract involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection is relevant to determine the meaning of the lease agreement.

(b) The express terms of a lease agreement and any course of performance, as well as any course of dealing and usage of trade, must be construed whenever reasonable as consistent with each other; but if that construction is unreasonable, express terms control course of performance, course of performance controls both course of dealing and usage of trade, and course of dealing controls usage of trade.

(c) Subject to the provisions of AS 45.12.208 on modification and waiver, course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.



Sec. 45.12.208. - Modification, rescission, and waiver.

(a) An agreement modifying a lease contract does not need consideration to be binding.

(b) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(c) Although an attempt at modification or rescission does not satisfy the requirements of (b) of this section, it may operate as a waiver.

(d) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.



Sec. 45.12.209. - Lessee under finance lease as beneficiary of supply contract.

(a) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of a third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising from the warranty or supply contract.

(b) The extension of the benefit of a supplier's promises and of warranties to the lessee under (a) of this section does not

(1) modify the rights and obligations of the parties to the supply contract, whether arising from it or otherwise; or

(2) impose a duty or liability under the supply contract on the lessee.

(c) A modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is considered to have assumed, in addition to the obligations of the lessor under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(d) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under (a) of this section, the lessee retains all rights that the lessee may have against the supplier that arise from an agreement between the lessee and the supplier or under other law.



Sec. 45.12.210. - Express warranties.

(a) Express warranties by the lessor are created as follows:

(1) an affirmation of fact or promise made by the lessor to the lessee that relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise;

(2) a description of the goods that is made part of the basis of the bargain creates an express warranty that the goods will conform to the description;

(3) a sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(b) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.



Sec. 45.12.211. - Warranties against interference and against infringement; lessee's obligation against infringement.

Sec. 45.12.211. Warranties against interference and against infringement; lessee's obligation against infringement.

(a) There is in a lease contract a warranty that for the lease term a person does not hold a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, that will interfere with the lessee's enjoyment of its leasehold interest.

(b) Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(c) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.



Sec. 45.12.212. - Implied warranty of merchantability.

(a) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(b) Goods to be merchantable must be at least goods that

(1) pass without objection in the trade under the description in the lease agreement;

(2) in the case of fungible goods, are of fair average quality within the description;

(3) are fit for the ordinary purposes for which goods of that type are used;

(4) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(5) are adequately contained, packaged, and labeled as the lease agreement may require; and

(6) conform to any promises or affirmations of fact made on the container or label.

(c) Other implied warranties may arise from course of dealing or usage of trade.



Sec. 45.12.213. - Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of a particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.



Sec. 45.12.214. - Exclusion or modification of warranties.

(a) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty shall be construed wherever reasonable as consistent with each other; but, subject to the provisions of AS 45.12.202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(b) Subject to (c) of this section, to exclude or modify the implied warranty of merchantability or a part of it the language must mention "merchantability," be by a writing, and be conspicuous. Subject to (c) of this section, to exclude or modify an implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous, and states, for example, "There is no warranty that the goods will be fit for a particular purpose."

(c) Notwithstanding (b) of this section, but subject to (d) of this section,

(1) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all fault," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(2) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(3) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(d) To exclude or modify a warranty against interference or against infringement described in AS 45.12.211 or a part of the warranty, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.



Sec. 45.12.215. - Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, shall be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(1) exact or technical specifications displace an inconsistent sample or model or general language of description;

(2) a sample from an existing bulk displaces inconsistent general language of description;

(3) express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.



Sec. 45.12.216. - Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this chapter, whether express or implied, extends to any natural person who may reasonably be expected to use, consume, or be affected by the goods and who is injured in person by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited, but an exclusion, modification, or limitation of the warranty, including an exclusion, a modification, or a limitation with respect to rights and remedies, effective against the lessee is also effective against the beneficiary designated under this section.



Sec. 45.12.217. - Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs

(1) when the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(2) when the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers if the lease contract is for a lease of goods that are not existing and identified; or

(3) when the young are conceived if the lease contract is for a lease of unborn young of animals.



Sec. 45.12.218. - Insurance and proceeds.

(a) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(b) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(c) Notwithstanding a lessee's insurable interest under (a) - (b) of this section, the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(d) This section does not impair an insurable interest recognized under another statute or rule of law.

(e) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.



Sec. 45.12.219. - Risk of loss.

(a) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(b) Subject to the provisions of AS 45.12.220 on the effect of default on risk of loss, if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(1) if the lease contract requires or authorizes the goods to be shipped by carrier

(A) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(B) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery;

(2) if the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods;

(3) in a case not covered in (1) or (2) of this subsection, the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.



Sec. 45.12.220. - Effect of default on risk of loss.

(a) Where risk of loss is to pass to the lessee and the time of passage is not stated

(1) if a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance;

(2) if the lessee rightfully revokes acceptance, the lessee, to the extent of a deficiency in the lessee's effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(b) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of a deficiency in the lessor's or supplier's effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.



Sec. 45.12.221. - Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor, or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee under the lease agreement or AS 45.12.219 then, if the loss is

(1) total, the lease contract is avoided; and

(2) partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at the lessee's option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.






Article 03 - EFFECT OF LEASE CONTRACT

Sec. 45.12.301. - Enforceability of lease contract.

Except as otherwise provided in this chapter, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods, and against creditors of the parties.



Sec. 45.12.302. - Title to and possession of goods.

Except as otherwise provided in this chapter, each provision of this chapter applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding a statute or rule of law that possession or the absence of possession is fraudulent.



Sec. 45.12.303. - Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights.

Sec. 45.12.303. Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights.

(a) Except as provided in (d) of this section and AS 45.29.407 , a provision in a lease agreement that does either of the following gives rise to the rights and remedies provided in (e) of this section, but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective:

(1) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of

(A) an interest of a party under the lease contract; or

(B) the lessor's residual interest in the goods; or

(2) makes a transfer under (1) of this subsection an event of default.

(b) [Repealed, Sec. 31 ch 113 SLA 2000].

(c) [Repealed, Sec. 31 ch 113 SLA 2000].

(d) A provision in a lease agreement that does either of the following is not enforceable, and the transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of (e) of this section:

(1) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation; or

(2) makes a transfer under (1) of this subsection an event of default.

(e) Subject to (d) of this section and AS 45.29.407 ,

(1) if a transfer is made that is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies under AS 45.12.501 (b);

(2) if (1) of this subsection is not applicable and if a transfer is made that is prohibited under a lease agreement or that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer, and a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(f) A transfer of "the lease" or of "all my rights under the lease," or a transfer in similar general terms, is a transfer of rights, and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(g) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or any liability for default.

(h) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous.

(i) In this section, "creation of a security interest" includes the sale of a lease contract that is subject to AS 45.29, on secured transactions, by reason of AS 45.29.109 (a)(3).



Sec. 45.12.304. - Subsequent lease of goods by lessor.

(a) Subject to AS 45.12.303 , a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in (b) of this section and AS 45.12.527 (d), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set out in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though

(1) the lessor's transferor was deceived as to the identity of the lessor;

(2) the delivery was in exchange for a check that is later dishonored;

(3) it was agreed that the transaction was to be a "cash sale"; or

(4) the delivery was procured through fraud punishable as larcenous under criminal law.

(b) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(c) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction does not take greater rights than those provided both by this section and by the certificate of title statute. If the certificate of title statute is silent on the issue of transfer, this section controls.



Sec. 45.12.305. - Sale or sublease of goods by lessee.

(a) Subject to the provisions of AS 45.12.303 , a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in (b) of this section and AS 45.12.511 (d), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set out in the preceding sentence. If goods have been delivered under a transaction of lease, the lessee has that power even though

(1) the lessor was deceived as to the identity of the lessee;

(2) the delivery was in exchange for a check that is later dishonored; or

(3) the delivery was procured through fraud punishable as larcenous under criminal law.

(b) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(c) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction does not take greater rights than those provided both by this section and by the certificate of title statute.



Sec. 45.12.306. - Priority of certain liens arising by operation of law.

If a person in the ordinary course of the person's business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this chapter unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.



Sec. 45.12.307. - Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

(a) Except as otherwise provided in AS 45.12.306 , a creditor of a lessee takes subject to the lease contract.

(b) Except as otherwise provided in (c) of this section and in AS 45.12.306 and 45.12.308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(c) Except as otherwise provided in AS 45.29.317 , 45.29.321, and 45.29.323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

(d) [Repealed, Sec. 31 ch 113 SLA 2000].



Sec. 45.12.308. - Special rights of creditors.

(a) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(b) Nothing in this chapter impairs the rights of creditors of a lessor if the lease contract

(1) becomes enforceable, not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security, or the like; and

(2) is made under circumstances that under law apart from this chapter would constitute the transaction a fraudulent transfer or voidable preference.

(c) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent but retention of possession of the goods under a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.



Sec. 45.12.309. - Lessor's and lessee's rights when goods become fixtures.

Sec. 45.12.309. Lessor's and lessee's rights when goods become fixtures.

(a) Under this chapter a lease may be of goods that are fixtures or may continue in goods that become fixtures, but a lease does not exist under this chapter of ordinary building materials incorporated into an improvement on land.

(b) This chapter does not prevent creation of a lease of fixtures under real estate law.

(c) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if

(1) the lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within 10 days after becoming fixtures, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(2) the interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over a conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(d) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if

(1) the fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable;

(2) the conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable;

(3) the encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(4) the lessee has a right to remove the goods as against the encumbrancer or owner; if the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(e) Notwithstanding (c)(1) of this section but otherwise subject to (c) and (d) of this section, the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(f) In cases not within (a) - (e) of this section, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(g) Subject to (h) of this section, if the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrances of the real estate, the lessor or the lessee may remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or the lessee must reimburse an encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed, for the cost of repair of physical injury, but not for a diminution in value of the real estate caused by the absence of the goods removed or by a necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(h) The lessor or the lessee may remove the goods under (g) of this section

(1) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this chapter; or

(2) if necessary to enforce other rights and remedies of the lessor or the lessee under this chapter.

(i) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by recording a financing statement as a fixture filing for leased goods that are or are to become fixtures under the relevant provisions of AS 45.29 on secured transactions.

(j) In this section,

(1) "encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests;

(2) a "fixture filing" is the recording, in the office where a mortgage on the real estate would be recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of AS 45.29.502 (a) and (b);

(3) "fixtures" means goods that become so related to particular real estate that an interest in them arises under real estate law;

(4) a lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable; and

(5) a mortgage is a "construction mortgage" to the extent that it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land if the recorded writing indicates.



Sec. 45.12.310. - Lessor's and lessee's rights when goods become accessions.

Sec. 45.12.310. Lessor's and lessee's rights when goods become accessions.

(a) "Accessions" means goods when they are installed in or affixed to other goods.

(b) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in (d) of this section.

(c) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in (d) of this section but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of those interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(d) The interest of a lessor or a lessee under a lease contract described in (b) or (c) of this section is subordinate to the interest of

(1) a buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(2) a creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(e) When under (b) or (c), and (d) of this section, and subject to (f) of this section, a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may remove the goods from the whole, free and clear of all interests in the whole, but the lessor or lessee must reimburse a holder of an interest in the whole who is not the lessee and who has not otherwise agreed, for the cost of repair of physical injury but not for a diminution in value of the whole caused by the absence of the goods removed or by a necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(f) The lessor or the lessee may remove the goods under (e) of this section

(1) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this chapter; or

(2) if necessary to enforce other rights and remedies of the lessor or lessee under this chapter.



Sec. 45.12.311. - Priority subject to subordination.

Nothing in this chapter prevents subordination by agreement by a person entitled to priority.






Article 04 - PERFORMANCE OF LEASE CONTRACT

Sec. 45.12.401. - Insecurity: adequate assurance of performance.

(a) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

(b) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable, the insecure party may suspend any performance for which the insecure party has not already received the agreed return.

(c) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed 30 days after receipt of a demand by the other party.

(d) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(e) Acceptance of nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.



Sec. 45.12.402. - Anticipatory repudiation.

(a) If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may

(1) for a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(2) make demand under AS 45.12.401 and await assurance of future performance adequate under the circumstances of the particular case; or

(3) resort to any right or remedy upon default under the lease contract or this chapter, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction.

(b) In addition to pursuing the remedies in (a) of this section and whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed under the provisions of this chapter on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods under AS 45.12.524.



Sec. 45.12.403. - Retraction of anticipatory repudiation.

(a) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(b) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under AS 45.12.401 .

(c) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.



Sec. 45.12.404. - Substituted performance.

(a) If without fault of the lessee, the lessor, and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(b) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation

(1) the lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(2) if delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory.



Sec. 45.12.405. - Excused performance.

Subject to AS 45.12.404 on substituted performance, the following rules apply:

(1) delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with (2) and (3) of this section is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with an applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid;

(2) if the causes mentioned in (1) of this section affect only part of the lessor's or the supplier's capacity to perform, the lessor or supplier shall allocate production and deliveries among the customers of the lessor or supplier but at the option of the lessor or supplier may include regular customers not then under contract for sale or lease as well as the requirements of the lessor or supplier for further manufacture; the lessor or supplier may allocate under this paragraph in a manner that is fair and reasonable;

(3) the lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under (2) of this section, of the estimated quota made available for the lessee.



Sec. 45.12.406. - Procedure on excused performance.

(a) If the lessee receives notification of a material or indefinite delay or an allocation justified under AS 45.12.405 , the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired under AS 45.12.510,

(1) terminate the lease contract (AS 45.12.505 (b)); or

(2) except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(b) If, after receipt of a notification from the lessor under AS 45.12.405, the lessee fails to modify the lease agreement as provided in (a)(2) of this section within a reasonable time not exceeding 30 days, the lease contract lapses with respect to deliveries affected.



Sec. 45.12.407. - Irrevocable promises: finance leases.

(a) In the case of a finance lease that is not a consumer lease, the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(b) A promise that has become irrevocable and independent under (a) of this section

(1) is effective and enforceable between the parties, and by or against the third parties including assignees of the parties; and

(2) is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(c) This section does not affect the validity, under another law, of a covenant in a lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.






Article 05 - DEFAULT

Sec. 45.12.501. - Default: procedure.

(a) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this chapter.

(b) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this chapter and, except as limited by this chapter, as provided in the lease agreement.

(c) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, under this chapter.

(d) Except as otherwise provided in AS 45.01.106 (a) or this chapter or the lease agreement, the rights and remedies referred to in (b) and (c) of this section are cumulative.

(e) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under AS 45.12.501 - 45.12.532 as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case AS 45.12.501 - 45.12.532 do not apply.



Sec. 45.12.502. - Notice after default.

Except as otherwise provided in this chapter or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.



Sec. 45.12.503. - Modification or impairment of rights and remedies.

(a) Except as otherwise provided in this chapter, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter.

(b) Resort to a remedy provided under this chapter or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this chapter.

(c) Consequential damages may be liquidated under AS 45.12.504 , or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration, or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(d) Rights and remedies on default by the lessor or the lessee with respect to an obligation or a promise collateral or ancillary to the lease contract are not impaired by this chapter.



Sec. 45.12.504. - Liquidation of damages.

(a) Damages payable by either party for default, or another act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(b) If the lease agreement provides for liquidation of damages, and the provision does not comply with (a) of this section, or the provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this chapter.

(c) If the lessor justifiably withholds or stops delivery of goods under AS 45.12.525 or 45.12.526 because of the lessee's default or insolvency, the lessee is entitled to restitution of any amount by which the sum of the lessee's payments exceeds

(1) the amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages under (a) of this section; or

(2) in the absence of the terms under (1) of this subsection, 20 percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of that amount or $500.

(d) A lessee's right to restitution under (c) of this section is subject to offset to the extent the lessor establishes

(1) a right to recover damages under the provisions of this chapter other than (a) of this section; and

(2) the amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.



Sec. 45.12.505. - Cancellation and termination, and effect of cancellation, termination, rescission, or fraud on rights and remedies.

(a) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the canceling party also retains a remedy for default of the whole lease contract or an unperformed balance.

(b) On termination of the lease contract, all obligations that are still executory on both sides are discharged but a right based on prior default or performance survives.

(c) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission," or the like of the lease contract may not be construed as a renunciation or discharge of a claim in damages for an antecedent default.

(d) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this chapter for default.

(e) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods bars or is inconsistent with a claim for damages or other right or remedy.



Sec. 45.12.506. - Statute of limitations.

(a) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within four years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than one year.

(b) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

(c) If an action commenced within the time limited by (a) of this section is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(d) This section does not alter the law on tolling of the statute of limitations.



Sec. 45.12.507. - Proof of market rent: time and place.

(a) Damages based on market rent under AS 45.12.519 or 45.12.528 are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in AS 45.12.519 or 45.12.528, as appropriate.

(b) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this chapter is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term that in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(c) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this chapter offered by one party is not admissible until the party has given the other party notice the court finds sufficient to prevent unfair surprise.

(d) If the prevailing rent or value of goods regularly leased in an established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.



Sec. 45.12.508. - Lessee's remedies.

Sec. 45.12.508. Lessee's remedies.

(a) If a lessor fails to deliver the goods in conformity with the lease contract (AS 45.12.509 ) or repudiates the lease contract (AS 45.12.402), or a lessee rightfully rejects the goods (AS 45.12.509 ) or justifiably revokes acceptance of the goods under AS 45.12.517 , then with respect to the goods involved, and with respect to all of the goods if under an installment lease contract, the value of the whole lease contract is substantially impaired (AS 45.12.510 ), the lessor is in default under the lease contract and the lessee may

(1) cancel the lease contract under AS 45.12.505 (a);

(2) recover as much of the rent and security as has been paid and as is just under the circumstances;

(3) cover and recover damages under AS 45.12.518 and 45.12.520 as to all goods affected whether or not they have been identified to the lease contract, or recover damages for nondelivery under AS 45.12.519 and 45.12.520;

(4) exercise other rights or pursue other remedies provided in the lease contract.

(b) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also

(1) if the goods have been identified, recover them under AS 45.12.522; or

(2) in a proper case, obtain specific performance or replevy the goods under AS 45.12.521 .

(c) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and AS 45.12.519(c).

(d) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages under AS 45.12.519 (d).

(e) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody, and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to AS 45.12.527(e).

(f) Subject to AS 45.12.407 , a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or part of the damages resulting from a default under the lease contract from a part of the rent still due under the same lease contract.



Sec. 45.12.509. - Lessee's rights on improper delivery; rightful rejection.

Sec. 45.12.509. Lessee's rights on improper delivery; rightful rejection.

(a) Subject to the provisions of AS 45.12.510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(b) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.



Sec. 45.12.510. - Installment lease contracts: rejection and default.

(a) Under an installment lease contract a lessee may reject a delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within (b) of this section and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(b) If nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole, there is a default with respect to the whole. The aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.



Sec. 45.12.511. - Merchant lessee's duties as to rightfully rejected goods.

Sec. 45.12.511. Merchant lessee's duties as to rightfully rejected goods.

(a) Subject to a security interest of a lessee under AS 45.12.508 (e), if a lessor or a supplier does not have an agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in the lessee's possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(b) If a merchant lessee under (a) of this section or another lessee disposes of goods under AS 45.12.512 , the lessee is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses do not include a disposition commission, to the commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding 10 percent of the gross proceeds.

(c) In complying with this section or AS 45.12.512 , the lessee is held only to good faith. Good faith conduct under this provision is neither acceptance or conversion nor the basis of an action for damages.

(d) A purchaser who purchases in good faith from a lessee under this section or AS 45.12.512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this chapter.



Sec. 45.12.512. - Lessee's duties as to rightfully rejected goods.

Sec. 45.12.512. Lessee's duties as to rightfully rejected goods.

(a) Except as otherwise provided under AS 45.12.511 , with respect to goods that threaten to decline in value speedily and subject to a security interest of a lessee under AS 45.12.508 (e),

(1) the lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(2) if the lessor or the supplier does not give instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in AS 45.12.511 ; but

(3) the lessee does not have further obligations with regard to goods rightfully rejected.

(b) Action by the lessee under (a) of this section is not acceptance or conversion.



Sec. 45.12.513. - Cure by lessor of improper tender or delivery; replacement.

(a) If a tender or delivery by the lessor or the supplier is rejected because it is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(b) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if the lessor or supplier seasonably notifies the lessee.



Sec. 45.12.514. - Waiver of lessee's objections.

Sec. 45.12.514. Waiver of lessee's objections.

(a) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default

(1) if, stated seasonably, the lessor or the supplier could have cured it under AS 45.12.513 ; or

(2) between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(b) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent on the face of the documents.



Sec. 45.12.515. - Acceptance of goods.

(a) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(1) the lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(2) the lessee fails to make an effective rejection of the goods under AS 45.12.509 (b).

(b) Acceptance of a part of a commercial unit is acceptance of that entire unit.



Sec. 45.12.516. - Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(a) A lessee must pay rent for goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(b) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair another remedy provided by this chapter or the lease agreement for nonconformity.

(c) If a tender has been accepted

(1) within a reasonable time after the lessee discovers or should have discovered a default, the lessee shall notify the lessor and the supplier, if any, or be barred from a remedy against the party not notified;

(2) except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like under AS 45.12.211 the lessee shall notify the lessor or be barred from a remedy over for liability established by the litigation; and

(3) the burden is on the lessee to establish a default.

(d) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply:

(1) the lessee may give the lessor or the supplier, or both, written notice of the litigation; if the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in an action against that person by the lessee by a determination of fact common to the two litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound;

(2) the lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like under AS 45.12.211 or else be barred from a remedy over; if the demand states that the lessor or the supplier agrees to bear all expense and to satisfy an adverse judgment, then, unless the lessee after seasonable receipt of the demand does turn over control, the lessee is so barred.

(e) Subsections (c) and (d) of this section apply to an obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like under AS 45.12.211 .



Sec. 45.12.517. - Revocation of acceptance of goods.

(a) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it,

(1) except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(2) without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(b) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(c) If the lease agreement provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(d) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before a substantial change in condition of the goods that is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(e) A lessee who revokes under this section has the same rights and duties with regard to the goods involved as if the lessee had rejected them.



Sec. 45.12.518. - Cover; substitute goods.

(a) After a default, by a lessor under the lease contract, of the type described in AS 45.12.508 (a), or, if agreed, after other default by the lessor, the lessee may cover by making a purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(b) Except as otherwise provided under AS 45.12.504 with respect to damages liquidated in the lease agreement or otherwise determined under agreement of the parties under AS 45.01.102 (c) and AS 45.12.503 , if a lessee's cover is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages

(1) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term that is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement; and

(2) incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(c) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under (b) of this section, or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and AS 45.12.519 governs.



Sec. 45.12.519. - Lessee's damages for nondelivery, repudiation, default, and breach of warranty in regard to accepted goods.

Sec. 45.12.519. Lessee's damages for nondelivery, repudiation, default, and breach of warranty in regard to accepted goods.

(a) Except as otherwise provided under AS 45.12.504 with respect to damages liquidated in the lease agreement or otherwise determined under agreement of the parties under AS 45.01.102 (c) and AS 45.12.503 , if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under AS 45.12.518 (b), or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(b) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(c) Except as otherwise agreed, if the lessee has accepted goods and given notification under AS 45.12.516 (c), the measure of damages for non-conforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(d) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.



Sec. 45.12.520. - Lessee's incidental and consequential damages.

Sec. 45.12.520. Lessee's incidental and consequential damages.

(a) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses, or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(b) Consequential damages resulting from a lessor's default include

(1) any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and that could not reasonably be prevented by cover or otherwise; and

(2) injury to person or property proximately resulting from a breach of warranty.



Sec. 45.12.521. - Lessee's right to specific performance or replevin.

Sec. 45.12.521. Lessee's right to specific performance or replevin.

(a) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(b) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court considers just.

(c) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.



Sec. 45.12.522. - Lessee's right to goods on lessor's insolvency.

Sec. 45.12.522. Lessee's right to goods on lessor's insolvency.

(a) Subject to (b) of this section and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract under AS 45.12.217 on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(b) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.



Sec. 45.12.523. - Lessor's remedies.

Sec. 45.12.523. Lessor's remedies.

(a) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to the goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (AS 45.12.510), the lessee is in default under the lease contract and the lessor may

(1) cancel the lease contract (AS 45.12.505 (a));

(2) proceed respecting goods not identified to the lease contract under AS 45.12.524 ;

(3) withhold delivery of the goods and under AS 45.12.525 take possession of goods previously delivered;

(4) stop delivery of the goods by a bailee under AS 45.12.526 ;

(5) dispose of the goods under AS 45.12.527 and recover damages, or retain the goods and recover damages under AS 45.12.528 , or in a proper case recover rent under AS 45.12.529 ;

(6) exercise any other rights or pursue any other remedies provided in the lease contract.

(b) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under (a) of this section, the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(c) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract,

(1) if the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in (a) or (b) of this section; or

(2) if the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in (b) of this section.



Sec. 45.12.524. - Lessor's right to identify goods to lease contract.

Sec. 45.12.524. Lessor's right to identify goods to lease contract.

(a) After default, by the lessee under the lease contract, of the type described in AS 45.12.523 (a) or (c)(1) or, if agreed, after other default by the lessee, the lessor may

(1) identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(2) dispose of goods under AS 45.12.527 (a) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(b) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in another reasonable manner.



Sec. 45.12.525. - Lessor's right to possession of goods.

Sec. 45.12.525. Lessor's right to possession of goods.

(a) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(b) After a default, by the lessee under the lease contract, of the type described in AS 45.12.523 (a) or (c)(1), or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor that is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises under AS 45.12.527 .

(c) The lessor may proceed under (b) of this section without judicial process if it can be done without breach of the peace, or the lessor may proceed by action.



Sec. 45.12.526. - Lessor's stoppage of delivery in transit or otherwise.

Sec. 45.12.526. Lessor's stoppage of delivery in transit or otherwise.

(a) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(b) In pursuing its remedies under (a) of this section, the lessor may stop delivery until

(1) receipt of the goods by the lessee;

(2) acknowledgment to the lessee by a bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(3) such an acknowledgment to the lessee by a carrier via reshipment or as warehouseman.

(c) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(d) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(e) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.



Sec. 45.12.527. - Lessor's rights to dispose of goods.

Sec. 45.12.527. Lessor's rights to dispose of goods.

(a) After a default, by a lessee under the lease contract, of the type described in AS 45.12.523 (a) or (c)(1) or after the lessor refuses to deliver or takes possession of goods under AS 45.12.525 or 45.12.526, or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance of them by lease, sale, or otherwise.

(b) Except as otherwise provided with respect to damages liquidated in the lease agreement under AS 45.12.504 or otherwise determined under agreement of the parties under AS 45.01.102 (c) and AS 45.12.503 , if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages

(1) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement;

(2) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term that is comparable to the then remaining term of the original lease agreement; and

(3) any incidental damages allowed under AS 45.12.530 , less expenses saved in consequence of the lessee's default.

(c) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under (b) of this section, or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and AS 45.12.528 governs.

(d) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this chapter.

(e) The lessor is not accountable to the lessee for profit made on a disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest under AS 45.12.508 (e).



Sec. 45.12.528. - Lessor's damages for nonacceptance, failure to pay, repudiation, or other default.

Sec. 45.12.528. Lessor's damages for nonacceptance, failure to pay, repudiation, or other default.

(a) Except as otherwise provided with respect to damages liquidated in the lease agreement under AS 45.12.504 or otherwise determined under agreement of the parties under AS 45.01.102 (c) and AS 45.12.503 , if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under AS 45.12.527 (b), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default described in AS 45.12.523 (a) or (c)(1), or, if agreed, for other default of the lessee

(1) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor;

(2) the present value as of the date determined under (1) of this subsection of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located, computed for the same lease term; and

(3) any incidental damages allowed under AS 45.12.530 , less expenses saved in consequence of the lessee's default.

(b) If the measure of damages provided in (a) of this section is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under AS 45.12.530 , due allowance for costs reasonably incurred, and due credit for payments or proceeds of disposition.



Sec. 45.12.529. - Lessor's action for the rent.

Sec. 45.12.529. Lessor's action for the rent.

(a) After default, by the lessee under the lease contract, of the type described in AS 45.12.523 (a) or (c)(1) or, if agreed, after other default by the lessee, if the lessor complies with (b) of this section, the lessor may recover from the lessee as damages

(1) for goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee under AS 45.12.219

(A) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;

(B) the present value as of the same date of the rent for the then remaining lease term of the lease agreement; and

(C) any incidental damages allowed under AS 45.12.530 , less expenses saved in consequence of the lessee's default; and

(2) for goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing

(A) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;

(B) the present value as of the same date of the rent for the then remaining lease term of the lease agreement; and

(C) any incidental damages allowed under AS 45.12.530 , less expenses saved in consequence of the lessee's default.

(b) Except as provided in (c) of this section, the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(c) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained under (a) of this section. If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages will be governed by AS 45.12.527 or 45.12.528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available under AS 45.12.527 or 45.12.528.

(d) Payment of the judgment for damages obtained under (a) of this section entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(e) After default, by the lessee under the lease contract, of the type described in AS 45.12.523 (a) or (c)(1) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section shall nevertheless be awarded damages for nonacceptance under AS 45.12.527 or 45.12.528.



Sec. 45.12.530. - Lessor's incidental damages.

Sec. 45.12.530. Lessor's incidental damages.

Incidental damages to an aggrieved lessor include commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care, and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.



Sec. 45.12.531. - Standing to sue third parties for injury to goods.

(a) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract

(1) the lessor has a right of action against the third party; and

(2) the lessee also has a right of action against the third party if the lessee

(A) has a security interest in the goods;

(B) has an insurable interest in the goods; or

(C) bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(b) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, the plaintiff's suit or settlement, subject to the plaintiff's own interest, is as a fiduciary for the other party to the lease contract.

(c) Either party with the consent of the other may sue for the benefit of whom it may concern.



Sec. 45.12.532. - Lessor's rights regarding residual interest.

Sec. 45.12.532. Lessor's rights regarding residual interest.

In addition to any other recovery permitted by this chapter or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.









Chapter 45.14. - FUNDS TRANSFERS

Article 01 - SUBJECT MATTER AND DEFINITIONS

Sec. 45.14.101. - Short title.

This chapter may be cited as Uniform Commercial Code - Funds Transfers.



Sec. 45.14.102. - Subject matter.

Except as otherwise provided in AS 45.14.108 , this chapter applies to funds transfers defined in AS 45.14.104 .



Sec. 45.14.103. - Payment order; definitions.

(a) In this chapter,

(1) "payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if

(A) the instruction does not state a condition to payment to the beneficiary other than time of payment;

(B) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender; and

(C) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank;

(2) "beneficiary" means the person to be paid by the beneficiary's bank;

(3) "beneficiary's bank" means the bank that is identified in a payment order in which an account of the beneficiary is to be credited under an order, or that otherwise is to make payment to the beneficiary if the order does not provide for payment to an account;

(4) "receiving bank" means the bank to which the sender's instruction is addressed;

(5) "sender" means the person giving the instruction to the receiving bank.

(b) If an instruction complying with (a)(1) of this section is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.



Sec. 45.14.104. - Funds transfer; definitions.

In this chapter,

(1) "funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order; the term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order; a funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order;

(2) "intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank;

(3) "originator" means the sender of the first payment order in a funds transfer;

(4) "originator's bank" means

(A) the receiving bank to which the payment order of the originator is issued if the originator is not a bank; or

(B) the originator if the originator is a bank.



Sec. 45.14.105. - Other definitions.

(a) In this chapter,

(1) "authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank; if a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account;

(2) "bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company; a branch or separate office of a bank is a separate bank for purposes of this chapter;

(3) "customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders;

(4) "funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders;

(5) "funds-transfer system" means a wire transfer network, automated clearinghouse, or other communication system of a clearinghouse or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed;

(6) "good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing;

(7) "prove" with respect to a fact means to meet the burden of establishing the fact; "burden of establishing" has the meaning given in AS 45.01.201 .

(b) Other definitions applying to this chapter and the sections in which they appear are

(1) "acceptance" in AS 45.14.209 ;

(2) "executed" in AS 45.14.301 ;

(3) "execution date" in AS 45.14.301 ;

(4) "funds-transfer system rule" in AS 45.14.501 ;

(5) "payment by beneficiary's bank to beneficiary" in AS 45.14.405 ;

(6) "payment by originator to beneficiary" in AS 45.14.406 ;

(7) "payment by sender to receiving bank" in AS 45.14.403 ;

(8) "payment date" in AS 45.14.401 ;

(9) "security procedure" in AS 45.14.201 .

(c) The following definitions in AS 45.04.104 apply to this chapter:

(1) "clearinghouse";

(2) "item";

(3) "suspends payments".

(d) In addition, AS 45.01 contains general definitions and principles of construction and interpretation applicable throughout this chapter.



Sec. 45.14.106. - Time payment order is received.

(a) The time of receipt of a payment order or communication canceling or amending a payment order is determined by the rules applicable to receipt of a notice stated in AS 45.01.201 (27). A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications canceling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication canceling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this chapter refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this chapter.



Sec. 45.14.107. - Federal reserve regulations and operating circulars.

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the federal reserve banks supersede an inconsistent provision of this chapter to the extent of the inconsistency.



Sec. 45.14.108. - Exclusion of consumer transactions governed by federal law.

This chapter does not apply to a funds transfer if a part of the funds transfer is governed by 15 U.S.C. 1693 - 1693r (Electronic Fund Transfer Act of 1978) as amended.






Article 02 - ISSUE AND ACCEPTANCE OF PAYMENT ORDER

Sec. 45.14.201. - Security procedure.

(a) In this chapter, "security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of

(1) verifying that a payment order or communication amending or canceling a payment order is that of the customer; or

(2) detecting error in the transmission or the content of the payment order or communication.

(b) A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, call-back procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.



Sec. 45.14.202. - Authorized and verified payment orders.

(a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified under a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if

(1) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders; and

(2) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer; the bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is considered to be commercially reasonable if

(1) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer; and

(2) the customer expressly agreed in writing to be bound by a payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d) This section applies to amendments and cancellations of payment orders to the same extent that it applies to payment orders.

(e) Except as provided in this section and in AS 45.14.203 (a)(1), rights and obligations arising under this section or AS 45.14.203 may not be varied by agreement.

(f) In this chapter, "sender" includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under (a) of this section, or it is effective as the order of the customer under (b) of this section.



Sec. 45.14.203. - Unenforceability of certain verified payment orders.

(a) If an accepted payment order is not, under AS 45.14.202 (a), an authorized order of a customer identified as sender, but is effective as an order of the customer under AS 45.14.202 (b), the following rules apply:

(1) by express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order;

(2) the receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person

(A) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure; or

(B) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault; in this subparagraph, "information" includes any access device, computer software, or the like.

(b) This section applies to amendments of payment orders to the same extent that it applies to payment orders.



Sec. 45.14.204. - Refund of payment and duty of customer to report with respect to unauthorized payment order.

(a) If a receiving bank accepts a payment order issued in the name of its customer as sender and if the payment order is not authorized and not effective as the order of the customer under AS 45.14.202 , or not enforceable in whole or in part against the customer under AS 45.14.203, the bank shall refund payment of the payment order received from the customer to the extent that the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time under (a) of this section may be fixed by agreement as stated in AS 45.01.204 (a), but the obligation of a receiving bank to refund payment as stated in (a) of this section may not otherwise be varied by agreement.



Sec. 45.14.205. - Erroneous payment orders.

(a) If an accepted payment order was transmitted under a security procedure for the detection of error and the payment order was an erroneous payment order, the following rules apply:

(1) if the sender proves that the sender or a person acting on behalf of the sender under AS 45.14.206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in (2) and (3) of this subsection;

(2) if the funds transfer is completed on the basis of an erroneous payment order described in (d)(1) or (3) of this section, the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution;

(3) if the funds transfer is completed on the basis of an erroneous payment order described in (d)(2) of this section, the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender; in that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If the sender of an erroneous payment order is not obliged to pay all or part of the order, and if the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.

(d) In this section, "erroneous payment order" means a payment order that

(1) erroneously instructed payment to a beneficiary not intended by the sender;

(2) erroneously instructed payment in an amount greater than the amount intended by the sender; or

(3) was an erroneously transmitted duplicate of a payment order previously sent by the sender.



Sec. 45.14.206. - Transmission of payment order through funds-transfer or other communication system.

(a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is considered to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the federal reserve banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent that it applies to payment orders.



Sec. 45.14.207. - Misdescription of beneficiary.

(a) Subject to (b) of this section, if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order, and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) except as otherwise provided in (c) of this section, if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order; the beneficiary's bank does not need to determine whether the name and number refer to the same person;

(2) if the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer; if no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If a payment order described in (b) of this section is accepted, if the originator's payment order described the beneficiary inconsistently by name and number, and if the beneficiary's bank pays the person identified by number as permitted by (b)(1) of this section, the following rules apply:

(1) if the originator is a bank, the originator is obliged to pay its order;

(2) if the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary; proof of notice may be made by any admissible evidence; the originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by (b)(1) of this section, if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) if the originator is obliged to pay its payment order as stated in (c) of this section, the originator has the right to recover;

(2) if the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.



Sec. 45.14.208. - Misdescription of intermediary bank or beneficiary's bank.

Sec. 45.14.208. Misdescription of intermediary bank or beneficiary's bank.

(a) The following rules in this subsection apply to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number:

(1) the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank;

(2) the sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) The following rules in this subsection apply to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons:

(1) if the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons; the receiving bank does not need to determine whether the name and number refer to the same person or whether the number refers to a bank; the sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order;

(2) if the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by (b)(1) of this section, as though the sender were a bank; proof of notice may be made by any admissible evidence; the receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates;

(3) regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons; the receiving bank does not need to determine whether the name and number refer to the same person;

(4) if the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in AS 45.14.302 (a)(1).



Sec. 45.14.209. - Acceptance of payment order.

(a) Subject to (d) of this section, a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to (c) and (d) of this section, a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) when the bank

(A) pays the beneficiary as stated in AS 45.14.405 (a) or (b); or

(B) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) when the bank receives payment of the entire amount of the sender's order under AS 45.14.403 (a)(1) or (2); or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at the opening of the next funds-transfer business day, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender, or the bank has otherwise received full payment from the sender, unless the order was rejected before the opening of the next funds-transfer business day, is rejected within one hour after the opening of the next funds-transfer business day, or, if later, is rejected one hour after the opening of the next business day of the sender following the payment date; if notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day; if the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order may not occur before the order is received by the receiving bank. Acceptance does not occur under (b)(2) or (3) of this section if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled under AS 45.14.211 (b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.



Sec. 45.14.210. - Rejection of payment order.

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection does not need to use particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, means

(1) complying with the agreement are reasonable; and

(2) not complying with the agreement are not reasonable unless significant delay in receipt of the notice did not result from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled under AS 45.14.211(e) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are considered rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.



Sec. 45.14.211. - Cancellation and amendment of payment order.

(a) A communication of the sender of a payment order canceling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified under the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to (a) of this section, a communication by the sender canceling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank. The following rules also apply:

(1) with respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made;

(2) with respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer, if the mistake resulted in the issuance of a payment order that

(A) is a duplicate of a payment order previously issued by the sender;

(B) orders payment to a beneficiary not entitled to receive payment from the originator; or

(C) orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator.

(d) Under (c)(2) of this section, if the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(e) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(f) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has a right or obligation based on the acceptance. Amendment of a payment order is considered to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(g) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the banks' agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(h) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(i) A funds-transfer system rule is not effective to the extent that it conflicts with (c)(2) or (d) of this section.



Sec. 45.14.212. - Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this chapter, but does not otherwise have a duty to accept a payment order or, before acceptance, to take action, or refrain from taking action, with respect to the order except as provided in this chapter or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in AS 45.14.209 , and liability is limited to liability provided in this chapter. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of another party to the funds transfer, and the bank does not owe a duty to a party to the funds transfer except as provided in this chapter or by express agreement.






Article 03 - EXECUTION OF SENDER'S PAYMENT ORDER BY RECEIVING BANK

Sec. 45.14.301. - Execution and execution date.

(a) A payment order is executed by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.



Sec. 45.14.302. - Obligations of receiving bank in execution of payment order.

(a) Except as provided in (b) - (d) of this section, if the receiving bank accepts a payment order under AS 45.14.209 (a), the bank has the following obligations in executing the order:

(1) the receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning

(A) an intermediary bank or funds-transfer system to be used in carrying out the funds transfer; or

(B) the means by which payment orders are to be transmitted in the funds transfer; if the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator; an intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts;

(2) if the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct an intermediary bank accordingly; if a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon after that date as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may

(1) use any funds-transfer system if use of that system is reasonable in the circumstances; and

(2) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank; a receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Unless (a)(2) of this section applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by means as expeditious as the means stated.

(d) Unless instructed by the sender,

(1) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges; and

(2) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.



Sec. 45.14.303. - Erroneous execution of payment order.

(a) If a receiving bank executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or if a receiving bank issues a payment order in execution of the sender's order and then issues a duplicate order, the bank is entitled to payment of the amount of the sender's order under AS 45.14.402 (c) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under AS 45.14.402 (c) if that subsection is otherwise satisfied and the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.



Sec. 45.14.304. - Duty of sender to report erroneously executed payment order.

If the sender of a payment order that is erroneously executed as stated in AS 45.14.303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under AS 45.14.402 (d) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.



Sec. 45.14.305. - Liability for late or improper execution or failure to execute payment order.

(a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of AS 45.14.302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in (c) of this section, additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of AS 45.14.302 results in noncompletion of the funds transfer, failure to use an intermediary bank designated by the originator, or issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by (a) of this section, resulting from the improper execution. Except as provided in (c) of this section, additional damages are not recoverable.

(c) In addition to the amounts payable under (a) and (b) of this section, damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney fees are recoverable if demand for compensation under (a) or (b) of this section is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under (d) of this section and the agreement does not provide for damages, reasonable attorney fees are recoverable if demand for compensation under (d) of this section is made and refused before an action is brought on the claim. Recovery of attorney fees under this subsection is an exception to the general provisions of Alaska Rule of Civil Procedure 82.

(f) Except as stated in this section, the liability of a receiving bank under (a) and (b) of this section may not be varied by agreement.






Article 04 - PAYMENT

Sec. 45.14.401. - Payment date.

"Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.



Sec. 45.14.402. - Obligation of sender to pay receiving bank.

(a) This section is subject to AS 45.14.205 and 45.14.207.

(b) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order. This subsection is subject to (e) of this section and to AS 45.14.303 .

(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in AS 45.14.204 and 45.14.304, interest is payable on the refundable amount from the date of payment.

(e) If a funds transfer is not completed as stated in (c) of this section and an intermediary bank is obliged to refund payment as stated in (d) of this section but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in AS 45.14.302 (a)(1), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in (d) of this section.

(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in (c) of this section or to receive refund under (d) of this section may not be varied by agreement.



Sec. 45.14.403. - Payment by sender to receiving bank.

(a) Payment of the sender's obligation under AS 45.14.402 to pay the receiving bank occurs as follows:

(1) if the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a federal reserve bank or through a funds-transfer system;

(2) if the sender is a bank and the sender

(A) credited an account of the receiving bank with the sender; or

(B) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact;

(3) if the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent that the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(c) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under AS 45.14.402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(d) In a case not covered under (a) of this section, the time when payment of the sender's obligation under AS 45.14.402 (b) or (c) occurs is governed by applicable principles of law that determine when an obligation is satisfied.



Sec. 45.14.404. - Obligation of beneficiary's bank to pay and give notice to beneficiary.

Sec. 45.14.404. Obligation of beneficiary's bank to pay and give notice to beneficiary.

(a) Subject to AS 45.14.211 (f) and 45.14.405(d) and (e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent that the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. Other damages are not recoverable. Notwithstanding Alaska Rule of Civil Procedure 82, reasonable attorney fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in (a) of this section may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in (b) of this section may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.



Sec. 45.14.405. - Payment by beneficiary's bank to beneficiary.

Sec. 45.14.405. Payment by beneficiary's bank to beneficiary.

(a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under AS 45.14.404 (a) occurs when and to the extent that

(1) the beneficiary is notified of the right to withdraw the credit;

(2) the bank lawfully applies the credit to a debt of the beneficiary; or

(3) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under AS 45.14.404 (a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in (d) and (e) of this section, if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, if the beneficiary, the beneficiary's bank, and the originator's bank agreed to be bound by the rule, and if the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and a payment by the originator of the funds transfer to the beneficiary does not occur under AS 45.14.406.

(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that nets obligations multilaterally among participants and has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement under its rules with respect to any payment order in the funds transfer,

(1) the acceptance by the beneficiary's bank is nullified and no person has a right or obligation based on the acceptance;

(2) the beneficiary's bank is entitled to recover payment from the beneficiary;

(3) payment by the originator to the beneficiary does not occur under AS 45.14.406 ; and

(4) subject to AS 45.14.402 (e), each sender in the funds transfer is excused from its obligation to pay its payment order under AS 45.14.402(c) because the funds transfer has not been completed.



Sec. 45.14.406. - Payment by originator to beneficiary; discharge of underlying obligation.

(a) Subject to AS 45.14.211 (f) and 45.14.405(d) and (e), the originator of a funds transfer pays the beneficiary of the originator's payment order

(1) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer; and

(2) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under (a) of this section is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless

(1) the payment under (a) of this section was made by a means prohibited by the contract of the beneficiary with respect to the obligation;

(2) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notifies the originator of the beneficiary's refusal of the payment;

(3) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary; and

(4) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract.

(c) If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under AS 45.14.404(a).

(d) For the purpose of determining whether discharge of an obligation occurs under (b) of this section, if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is considered to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(e) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.






Article 05 - MISCELLANEOUS PROVISIONS

Sec. 45.14.501. - Variation by agreement and effect of funds-transfer system rule.

(a) Except as otherwise provided in this chapter, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b) Except as otherwise provided in this chapter, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this chapter and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system, to the extent stated in AS 45.14.404 (c), 45.14.405(d), and 45.14.507(c) and (d). In this subsection, "funds-transfer system rule" means

(1) a rule of an association of banks governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders; or

(2) a rule of an association of banks, to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a federal reserve bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank.



Sec. 45.14.502. - Creditor process served on receiving bank; setoff by beneficiary's bank.

Sec. 45.14.502. Creditor process served on receiving bank; setoff by beneficiary's bank.

(a) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is considered to be reduced by the amount of the payment order to the extent that the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(b) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1) the bank may credit the beneficiary's account; the amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account;

(2) the bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal;

(3) if creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(c) Creditor process with respect to a payment by the originator to the beneficiary in accordance with a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Another bank served with the creditor process is not obliged to act with respect to the process.

(d) In this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.



Sec. 45.14.503. - Injunction or restraining order with respect to funds transfer.

(a) For proper cause and in compliance with applicable law, a court may restrain

(1) a person from issuing a payment order to initiate a funds transfer;

(2) an originator's bank from executing the payment order of the originator; or

(3) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds.

(b) Except as provided in (a) of this section, a court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.



Sec. 45.14.504. - Order in which items and payment orders may be charged to account; order of withdrawals from account.

(a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.



Sec. 45.14.505. - Preclusion of objection to debit of customer's account.

Sec. 45.14.505. Preclusion of objection to debit of customer's account.

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.



Sec. 45.14.506. - Rate of interest.

(a) If, under this chapter, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined

(1) by agreement of the sender and receiving bank; or

(2) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in (a) of this section, the amount is calculated by multiplying the applicable federal funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable federal funds rate is the average of the federal funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360. The federal funds rate for a day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.



Sec. 45.14.507. - Choice of law.

(a) The following rules apply unless the affected parties otherwise agree or (c) - (d) of this section applies:

(1) the rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located;

(2) the rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located;

(3) the issue of when payment is made under a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each paragraph of (a) of this section have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern

(1) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system; or

(2) the rights and obligations of some or all parties to a funds transfer if a part of the funds transfer is carried out by means of the system.

(d) A choice of law made under (c)(1) of this section is binding on participating banks. A choice of law made under (c)(2) of this section is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected under this subsection or (c) of this section may govern, whether or not that law bears a reasonable relation to the matter in issue.

(e) In the event of inconsistency between an agreement under (b) of this section and a choice-of-law rule under (c) - (d) of this section, the agreement under (b) of this section prevails.

(f) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.









Chapter 45.20. - PURCHASE OF ORE

Sec. 45.20.010. - Claimant in possession considered owner of ores.

A person in the actual and peaceable possession of a mining claim, under claim or color of title, and engaged in the mining, shipment and treatment, or sale of ore from it, shall, as to all persons purchasing the ore in good faith and without notice as provided in this chapter of the title or claim of title, or ownership of another person to it, be considered to be the lawful owner of the ore.



Sec. 45.20.020. - When purchaser considered owner of ore; nonliability to person subsequently adjudged owner.

A person who in good faith and in the usual course of business and without notice, as provided in this chapter, purchases and obtains delivery of ore from a person in possession of the mines or mining claim from which the ore has been mined or extracted, shall be considered the owner of the ore except as provided in this chapter; and the purchaser is not liable to, or subject to an action at law or in equity, for the recovery of the ore or the value of it by a person who is later adjudged to be the owner of the mine, or mining claim.



Sec. 45.20.030. - Notice to purchaser by claimant or owner out of possession.

If a person is or claims to be the owner or entitled to the possession or enjoyment of a mine, mining claim, or premises, then in the possession of another, claiming to be the owner or entitled to the possession and mining, shipping or treating or selling the ore from it, the purchaser may, if the purchaser intends or desires to hold purchasers of or those intending to purchase the ore responsible for the value of the ore, serve upon the purchaser or intending purchaser a notice in writing, which contains the name of the mine, mining claim, or premises, the name of the person claiming or asserting ownership or right to the possession or enjoyment thereof, the name of the person in possession of and mining, shipping and selling ore from it, and warning the purchaser or intending purchaser that the purchaser or intending purchaser will be held liable and responsible for all ore purchased and delivered or to be purchased and delivered from the mine, mining claim, or premises by the person or the heirs, assigns or agents of that person subsequent to the service of the notice. Within 30 days from and after the service of the notice, the person serving it shall institute an action to enforce the person's title against the person in possession of and mining and shipping ore from the mine, mines, mining claim, claims, or premises, and to enjoin the person in possession from the mining or shipment and sale of ores taken from them, pending the action, and at once notify the purchaser or intending purchaser of the ore of the pendency of the action. If the notice is served after the action is started, it is not necessary to begin another under this section.



Sec. 45.20.040. - Failure to bring action.

If a person claiming the title to or right of possession of a mine, mining claim, or premises, not having before then brought action, serves notice upon a purchaser or intending purchaser of ore as provided in AS 45.20.030 , and fails or neglects to begin an action as required in this chapter, the notice shall be considered to have been waived, and the party serving the notice is liable to the parties injured in full damages including costs, and the purchaser or intending purchaser is not bound by anything contained in it.



Sec. 45.20.050. - Liability of purchaser to person adjudged owner or entitled to possession.

A purchaser of ore, who receives the notice provided for in this chapter, followed or preceded by the commencement of an action, as set out in this chapter, and who purchases or continues to purchase and receive ore taken from the mine, mining claim, or premises named in the notice, is liable and responsible for the value of it to the person who is ultimately adjudged to be the owner or entitled to the possession of it.






Chapter 45.25. - MOTOR VEHICLE TRANSACTIONS

Article 01 - APPLICABILITY; VENUE; CORPORATE AFFILIATES

Sec. 45.25.010. - Applicability.

AS 45.25.020 - 45.25.320 apply to franchise contracts between a manufacturer and its new motor vehicle dealers in this state.



Sec. 45.25.020. - Jurisdiction; choice of law.

(a) The courts of this state have jurisdiction over a legal dispute between a manufacturer located in or outside this state and a new motor vehicle dealer located in this state, and the dispute is governed by and interpreted and adjudicated under the law of this state.

(b) Venue for a dispute under (a) of this section is in the judicial district of this state where the new motor vehicle dealer's principal place of business is located.



Sec. 45.25.030. - Corporate affiliates.

(a) A manufacturer may not use a subsidiary corporation, affiliated corporation, partnership, association, or other person to accomplish what would be prohibited for the manufacturer under this chapter.

(b) This section does not limit the right of a person included within the scope of this section to engage in reasonable and appropriate business practices consistent with an existing trade practice that is not prohibited by this chapter.






Article 02 - FRANCHISE AGREEMENTS

Sec. 45.25.100. - Consistency with state law.

The terms and conditions in an agreement between a manufacturer and a new motor vehicle dealer in this state, including a motor vehicle franchise agreement, that are inconsistent with the law of this state do not have any force or effect in this state.



Sec. 45.25.110. - Termination of franchise agreements.

(a) A manufacturer may not terminate a franchise with a new motor vehicle dealer unless

(1) the manufacturer has

(A) satisfied the notice requirements of this chapter;

(B) shown that there is good cause for the termination of the franchise, and, if the reasons underlying the good cause can be corrected by the new motor vehicle dealer, the new motor vehicle dealer has failed for 60 days after delivery of the notice required by AS 45.25.120 to make the corrections; the circumstances identified under AS 45.25.120 (a)(2) for which a 15-day notice of termination is required do not qualify as reasons for which correction is allowed under this paragraph; or

(2) the new motor vehicle dealer has systematically engaged in fraud against consumers or the manufacturer or in the operation of the new motor vehicle dealership.

(b) Notwithstanding (a)(1) of this section, a manufacturer may not terminate a franchise agreement with a new motor vehicle dealer because of the death or incapacity of an owner if the owner is not listed in the franchise as one on whose expertise and abilities the manufacturer relied in the granting of the franchise.

(c) In this section, "good cause" includes when the new motor vehicle dealer fails to comply with or observe a material provision of the franchise agreement. For the purposes of determining good cause under this subsection, reasonable sales and service performance criteria and capital and facility requirements may be considered material provisions only if the criteria or requirements were communicated in writing to the new motor vehicle dealer within a reasonable period before the effective date of the termination or nonrenewal so that a reasonable opportunity was afforded over a period of not less than six months to comply with the criteria or requirements.



Sec. 45.25.120. - Notice of termination.

(a) A manufacturer shall furnish a notice of termination of a franchise agreement to a new motor vehicle dealer at least

(1) 90 days before the effective date of a termination, except as required under (2) or (3) of this subsection;

(2) 15 days before the effective date of a termination when the new motor vehicle dealer

(A) is insolvent or is the subject of a bankruptcy or receivership proceeding;

(B) has failed to conduct its customary sales and service operations during its customary business hours for seven consecutive business days; this subparagraph does not apply to closures due to acts of God or circumstances beyond the direct control of the new motor vehicle dealer; or

(C) is convicted of a felony involving moral turpitude or fraud under the law of this state, another state, the federal government, a territory of the United States, or the District of Columbia;

(3) 180 days before the effective date of the termination if the manufacturer or distributor is discontinuing the sale of the product line.

(b) Notice required under (a) of this section must be in writing, shall be sent by certified mail or personally delivered to the new motor vehicle dealer, and must contain

(1) a statement of intention to terminate the franchise;

(2) a statement of the reasons for the termination; and

(3) the date on which the termination takes effect.



Sec. 45.25.130. - Threat of termination.

(a) A manufacturer or manufacturer representative may not coerce or attempt to coerce a new motor vehicle dealer to enter into an agreement with the manufacturer or a subsidiary of the manufacturer, or to do any other act unfair to the new motor vehicle dealer, by threatening to terminate a franchise agreement between the manufacturer or subsidiary of the manufacturer and the new motor vehicle dealer.

(b) This section does not prohibit a voluntary agreement between a manufacturer and a new motor vehicle dealer or between a distributor and a new motor vehicle dealer to settle legitimate disputes.



Sec. 45.25.140. - Repurchase obligations on termination.

(a) Upon the termination of a new motor vehicle dealer's franchise agreement by the manufacturer or distributor, the manufacturer or distributor shall repurchase from the new motor vehicle dealer at

(1) the new motor vehicle dealer's net acquisition cost, if the motor vehicles have not been materially altered or damaged, all inventory consisting of unsold new motor vehicles that are current models and models that have been acquired from the manufacturer within the past two model years before receipt of the notice of termination;

(2) the new motor vehicle dealer price listed in the current parts catalog, less applicable allowances, new unused undamaged parts in their original, unbroken packaging, listed in the current price catalog and acquired from the manufacturer or distributor;

(3) fair market value, signs, equipment, and furnishings that bear a trademark or trade name, that have not been altered or damaged, and that were required by the manufacturer or distributor within five years preceding the notice of termination; and

(4) the new motor vehicle dealer's net acquisition cost, special tools that have not been altered or materially damaged that were purchased from the manufacturer or distributor within three years preceding the date of the termination.

(b) Within 90 days after the effective date of the termination, the new motor vehicle dealer shall return the property required by (a) of this section to be repurchased to the manufacturer or distributor at the manufacturer's or distributor's expense. The manufacturer or distributor shall pay the compensation for the property within 60 days after the tender of inventory and other items if the new motor vehicle dealer has clear title to the property and is in a position to convey that title to the manufacturer or distributor. If the property is subject to a security interest, the manufacturer or distributor may make payment jointly to the new motor vehicle dealer and the holder of the security interest, and the manufacturer or distributor may offset these payments.



Sec. 45.25.150. - Required compensation for new motor vehicle dealer facilities.

(a) Upon termination by the manufacturer or distributor, the manufacturer or distributor shall compensate the new motor vehicle dealer for new motor vehicle dealer facilities a sum equivalent to the

(1) rent for the unexpired term of the lease or 18 months, whichever period is shorter, if the new motor vehicle dealer is leasing the new motor vehicle dealership facilities from a lessor other than the manufacturer or distributor; or

(2) reasonable rental value of the new motor vehicle dealership facilities for 18 months or until the facilities are leased or sold, whichever period is shorter, if the new motor vehicle dealer owns the new motor vehicle dealership facilities; the sum may be paid in monthly installments at the election of the manufacturer or distributor.

(b) This section does not relieve a new motor vehicle dealer of the obligation to mitigate damages under a lease, prevent a manufacturer from occupying and using the new motor vehicle dealer's facilities while paying rent, or preclude a manufacturer from negotiating a lease termination, sublease, or new lease.

(c) This section does not apply to a termination for

(1) insolvency of the new motor vehicle dealer or the filing of any petition by or against the new motor vehicle dealer under a bankruptcy or receivership law;

(2) failure of the new motor vehicle dealer to conduct its customary sales and service operations during its customary business hours for seven consecutive business days;

(3) conviction of the new motor vehicle dealer or its principal owners of a felony or a misdemeanor regardless of the punishment if the crime involves theft, dishonesty, or false statement;

(4) revocation of a license required for the new motor vehicle dealer to operate; or

(5) a fraudulent misrepresentation by the new motor vehicle dealer to the manufacturer or distributor that is material to the new motor vehicle dealer's agreement.

(d) The payment required under (a) of this section is only required to the extent that the facilities were used for activities under the franchise agreement and only to the extent the facilities were not leased for unrelated purposes.

(e) If payment under (a) of this section is made, the manufacturer or distributor is entitled to possession and use of the new motor vehicle dealership facilities for the period for which the payment is paid.



Sec. 45.25.160. - Prevention or refusal to honor transfer of new motor vehicle dealership ownership.

A manufacturer may not unreasonably prevent or refuse to honor a transfer of ownership of a new motor vehicle dealership.



Sec. 45.25.170. - Succession.

(a) A manufacturer or distributor may not prevent or refuse to honor the succession to a new motor vehicle franchise of an heir or devisee under a will of a franchisee, under a written instrument filed with the manufacturer or distributor designating any person as the successor franchisee, or under AS 13.06 - AS 13.36 (Uniform Probate Code), except that

(1) a designated successor must, within 60 days after the owner's death or incapacity, give the manufacturer or distributor written notice of the intent to succeed, and the designee must agree to be bound by all the terms and conditions of the current franchise agreement;

(2) the manufacturer or distributor may request from the designated successor personal and financial data that are reasonably necessary to determine the qualifications of the designated successor; the designated successor shall provide the information within 60 days after receiving the request;

(3) the manufacturer or distributor may not unreasonably withhold approval of the succession; if the manufacturer or distributor refuses to honor the succession, the manufacturer or distributor shall send written notice to the proposed successor within 60 days after receiving the information requested in (2) of this subsection or within 60 days after receiving the notice of the proposed successor's intent to succeed, whichever is later.

(b) The notice required by (a)(3) of this section must state the specific grounds for not approving the proposed successor. Within 30 days after the proposed successor's receipt of the notice, the proposed successor may file a protest with the superior court to determine whether the manufacturer or distributor has unreasonably withheld approval.

(c) This section does not preclude the owner of a new motor vehicle dealership from filing with the manufacturer or distributor a written instrument designating any person as a successor. If there are competing successors, the written instrument governs who may submit a proposal as a successor.



Sec. 45.25.180. - New dealerships.

(a) Before a manufacturer or distributor enters into a franchise establishing or relocating a new motor vehicle dealer within a relevant market area where the same line make is represented, the manufacturer or distributor shall give 90 days' written notice to each new motor vehicle dealer of the same line make in the relevant market area of the intention to establish an additional new motor vehicle dealer or to relocate an existing new motor vehicle dealer within that relevant market area.

(b) Within 30 days after receiving the notice required under (a) of this section or within 30 days after the end of any appeal procedure provided by the manufacturer or distributor, a new motor vehicle dealer may bring a declaratory judgment action in the superior court of this state to determine whether good cause exists for the establishment or relocation of a proposed new motor vehicle dealer. If an action is filed, the manufacturer or distributor may not establish or relocate the proposed new motor vehicle dealer until the court has rendered a decision on the matter.

(c) This section does not prohibit

(1) the relocation of an existing new motor vehicle dealer to a new location not within four miles of an existing new motor vehicle dealer;

(2) the appointment of a successor new motor vehicle dealer at the same location as its predecessor or within a two-mile radius from any boundary of the predecessor's former location within two years from the date when the predecessor ceased operations or was terminated, whichever occurred later; or

(3) the entering into of a renewal of, replacement of, or succeeding franchise agreement with an existing new motor vehicle dealer whose operations will continue at the existing new motor vehicle dealer's current location.

(d) When determining whether good cause exists for establishing or relocating an additional new motor vehicle dealer for the same line make, the superior court shall consider the existing circumstances, including

(1) whether the establishment of an additional franchise or relocation of the existing new motor vehicle dealer appears to be warranted by economic and marketing conditions, including anticipated future changes;

(2) the retail sales and service business transacted by the protesting new motor vehicle dealer and other new motor vehicle dealers of the same line make with a place of business in the relevant market area to be served by the additional franchise or proposed new location of an existing new motor vehicle dealer during the three-year period immediately preceding the notice;

(3) the investment necessarily made and obligations incurred by the protesting new motor vehicle dealer to perform the protesting new motor vehicle dealer's obligations under existing franchise agreements;

(4) the permanency of the investment of the protesting new motor vehicle dealer; and

(5) whether it is beneficial or injurious to the public welfare for an additional franchise to be established or for the existing new motor vehicle dealer to be relocated.

(e) In this section,

(1) "relevant market area" means the greater of the area

(A) within a radius of 14 miles around an existing new motor vehicle dealer; or

(B) of responsibility defined in a governing franchise agreement;

(2) "relocate" and "relocation" do not include the relocation of a new motor vehicle dealer within two miles of the new motor vehicle dealer's established place of business.



Sec. 45.25.190. - Arbitration.

In a controversy between a manufacturer and a new motor vehicle dealer under AS 45.25.010 - 45.25.320, neither the manufacturer nor the new motor vehicle dealer is required to submit the controversy to arbitration. If both the manufacturer and the new motor vehicle dealer agree to submit a controversy under AS 45.25.010 - 45.25.320 to arbitration, the arbitration shall be conducted under AS 09.43.020 - 09.43.180 (Uniform Arbitration Act), the manufacturer and the new motor vehicle dealer shall each select one arbitrator, and both the manufacturer and the new motor vehicle dealer shall select the third arbitrator.






Article 03 - MANUFACTURER AND DISTRIBUTOR PRACTICES

Sec. 45.25.300. - New motor vehicle dealership location and facilities.

A manufacturer may not require, coerce, or attempt to coerce a new motor vehicle dealer to change the location of the new motor vehicle dealership or to make any substantial alterations to the new motor vehicle dealership premises or facilities if the change or alteration would be unreasonable or if there is not a sufficient supply of new motor vehicles to justify the expansion in light of the current market and economic conditions.



Sec. 45.25.310. - Discrimination.

A manufacturer may not unfairly discriminate among new motor vehicle dealers with respect to warranty reimbursements or authority granted new motor vehicle dealers to make warranty adjustments with retail customers.



Sec. 45.25.320. - Claim audits and charge backs.

(a) A manufacturer or distributor may not audit a claim, deny a claim, reduce the amount of a claim to be reimbursed to a new motor vehicle dealer, or charge back a portion of the claim to a new motor vehicle dealer if 18 or more months have passed since the new motor vehicle dealer submitted the claim or if 18 or more months have passed from the end of a manufacturer-sponsored incentive program related to the claim, whichever 18-month period ends later.

(b) The time restriction in (a) of this section does not apply if the manufacturer reasonably suspects that fraud is involved in the claim.

(c) In this section, "claim" means a claim made by a new motor vehicle dealer for compensation by the manufacturer or distributor for sales incentives, warranty repairs, and service incentives.






Article 04 - DEALER PRACTICES

Sec. 45.25.400. - Prohibited use of advertising terms.

(a) A motor vehicle dealer may not use the term "invoice," "factory invoice," "dealer invoice," "dealer cost," "wholesale price," or any other term of similar meaning in an advertisement for the sale of a motor vehicle.

(b) A motor vehicle dealer may use the term "manufacturer's suggested retail price," "MSRP," or "list price" in an advertisement for the sale of a motor vehicle, subject to the restriction on price comparisons in AS 45.25.450 and the following:

(1) the advertised price must reference the final price listed by the manufacturer on the monroney sticker, including accessories and options physically attached to the vehicle at the time of delivery to the dealer, plus any transportation charges, and minus all manufacturer discounts and savings;

(2) the manufacturer's suggested retail price or the list price does not include charges added by the dealer or options added to the vehicle by the dealer; and

(3) whenever using the term "manufacturer's suggested retail price," "MSRP," or "list price," the dealer may not represent that a buyer would save money by paying a price that is lower than the "manufacturer's suggested retail price," "MSRP," or "list price."



Sec. 45.25.410. - Availability of advertised items.

A motor vehicle dealer may not advertise a new motor vehicle at a specified dealer price with the intent not to supply reasonably expected demand, unless the advertisement discloses the number of vehicles in stock at the advertised price.



Sec. 45.25.420. - Display of motor vehicles.

A motor vehicle dealer shall display all vehicles advertised for sale for the duration of the sale period in a conspicuous and clearly visible location on the dealer's premises. The advertised sale price for each vehicle must be clearly marked on the vehicle so the consumer can readily identify the advertised price for the vehicle.



Sec. 45.25.430. - Refusal to sell on advertised terms and conditions.

A motor vehicle dealer may not refuse to sell a motor vehicle on the terms and conditions that the dealer has advertised. This section does not apply if

(1) the dealer can document that the advertised term or condition was the result of an error on the part of the advertising medium or an outside advertising agent; or

(2) the refusal is based on an error that was made in good faith by the dealer and was clearly and conspicuously a mistake, and the dealer corrected the error as soon as the dealer knew or reasonably should have known of the error.



Sec. 45.25.440. - Advertised price.

(a) When selling a motor vehicle, a motor vehicle dealer may not charge dealer fees or costs, except for fees actually paid to a state agency for licensing, registration, or title transfers, unless the fees or costs are included in the advertised price.

(b) In this section, "dealer fees or costs" includes dealer preparation fees, document preparation fees, surcharges, and other dealer-imposed fees and costs.



Sec. 45.25.450. - Advertised price comparisons, reductions, and discounts.

(a) A motor vehicle dealer may not make a price comparison, price reduction, or price discount in an advertisement unless the comparison, reduction, or discount complies with this section.

(b) A motor vehicle dealer may advertise a price comparison for a new motor vehicle with the manufacturer's suggested retail price only if

(1) the dealer only uses the term "manufacturer's suggested retail price," "MSRP," or "list price";

(2) the advertised price references the final price listed by the manufacturer on the monroney sticker;

(3) the manufacturer's suggested retail price, MSRP, or list price does not include charges added by the dealer or options added to the vehicle by the dealer;

(4) the dealer clearly discloses that the manufacturer's suggested retail price, MSRP, or list price may not reflect the actual selling price for the vehicle in the dealer's trade area; and

(5) the dealer does not make a representation in the advertisement, including a reference to a "sale," "reduction," or "discount," that the comparison represents a saving to the consumer.

(c) A motor vehicle dealer may not use a competitor's price as a reference price unless

(1) the reference price is the competitor's current, bona fide price in the trade area of the dealer making the comparison;

(2) the comparison is to an identical or nearly identical vehicle that does not materially differ in model, style, design, name, brand, kind, or quality from the advertised product; and

(3) the dealer includes in the advertised price all charges that the competitor includes in the competitor's price.

(d) A motor vehicle dealer shall be in possession of documents and all other information necessary to substantiate all reference price claims when the claims are made and shall maintain this information in a readily accessible place for two years after the time the reference price claims are made.



Sec. 45.25.460. - Advertising and selling practices generally.

(a) In addition to the provisions of AS 45.50.471 and regulations adopted under AS 45.50.471 , a motor vehicle dealer

(1) shall include in an advertisement of a motor vehicle for sale all fees or charges, except fees or charges to be paid to a third party;

(2) may not represent the dealer document preparation fee as a government fee;

(3) may not advertise a specific motor vehicle for sale without identifying the vehicle by either its vehicle identification number, vehicle stocking number, or license number;

(4) may not advertise that free merchandise, gifts, or services will be provided by the dealer if a vehicle is purchased; in this paragraph, "free" includes merchandise or services offered for sale at a price less than the dealer's cost for the merchandise or services;

(5) may not use the term "rebate," "cash back," or a similar term in advertising the sale of a motor vehicle unless the rebate is expressed in a specific dollar amount and is in fact a rebate offered by the vehicle manufacturer or distributor directly to the retail buyer of the vehicle;

(6) may not require a person, in order to receive the advertised credit terms, to pay a higher price for a motor vehicle and any related goods or services than the cash price the same person would have to pay to purchase the same vehicle and related goods or services;

(7) may not advertise a guaranteed trade-in allowance or range of allowances unless the guarantee is provided by the manufacturer or distributor;

(8) may not affix to a new motor vehicle a supplemental price sticker containing a price that represents the dealer's asking price if the supplemental price sticker exceeds the manufacturer's suggested retail price, unless the supplemental sticker

(A) clearly and conspicuously, in the largest print appearing on the sticker other than the print size used for the dealer's name, discloses that the supplemental sticker price is the dealer's asking price, or words of similar meaning, and is not the manufacturer's suggested retail price;

(B) clearly and conspicuously discloses the manufacturer's suggested retail price; and

(C) states, if the supplemental sticker price is greater than the sum of the manufacturer's suggested retail price and the price of the items added by the dealer, the difference and describes it as additional dealer mark-up;

(9) may not advertise or otherwise represent, or knowingly allow to be advertised or represented on behalf of the dealer, that a down payment is not required in connection with the sale of a motor vehicle when a down payment is in fact required;

(10) may not advertise an offer for the sale, lease, or purchase of a motor vehicle that does not contain the name of the dealer;

(11) may not represent and sell as a new motor vehicle a demonstrator vehicle or a motor vehicle that is a used motor vehicle; in this paragraph, "demonstrator vehicle"

(A) means a motor vehicle

(i) that has been assigned by a dealer for use by the dealership as an executive vehicle for promotional purposes, including being driven in the community;

(ii) that has not been licensed by a retail buyer; and

(iii) the title of which has not been transferred to a retail buyer;

(B) does not include a motor vehicle that has only been driven to demonstrate the motor vehicle to a prospective buyer;

(12) may not advertise that the dealer finances any person or does not reject any person's credit, or make similar claims;

(13) may not advertise or make a statement, declaration, or representation in an advertisement that cannot be substantiated in fact; the burden of proof of the factual basis for the statement, declaration, or representation is on the dealer.

(b) [Repealed, Sec. 9 ch 171 SLA 2004].



Sec. 45.25.465. - Sales of used motor vehicles; required disclosures.

(a) Before the sale of a used motor vehicle, a motor vehicle dealer shall,

(1) when obtaining a used motor vehicle from an individual consumer, make a reasonable inquiry of the seller into the condition of the vehicle, including the accident and repair history of the vehicle; the information shall be recorded in writing and verified by the seller; the dealer shall provide this information to a prospective purchaser of the vehicle;

(2) when a motor vehicle dealer obtains a used motor vehicle from another motor vehicle dealer, a wholesaler, or an auction, disclose to a prospective purchaser of the vehicle that the vehicle was purchased from another dealer, a wholesaler, or an auction.

(b) Nothing in this section creates an express warranty by the dealer.

(c) When a motor vehicle dealer sells a used motor vehicle or a current model used motor vehicle, the motor vehicle dealer shall disclose to the buyer in writing in a manner that is clear and conspicuous and posted in the window of the vehicle

(1) that the warranty provisions of AS 45.45.300 - 45.45.360 do not apply to the purchase of the motor vehicle;

(2) that, if applicable, the vehicle is not subject to a manufacturer's warranty; and

(3) that, if applicable, the vehicle was originally manufactured for sale in Canada or another foreign country.



Sec. 45.25.470. - Sales of vehicles manufactured for sale in a foreign country.

Before sale, a motor vehicle dealer shall disclose in writing whether a motor vehicle was originally manufactured for sale in Canada or another foreign country.



Sec. 45.25.480. - Identification number plates.

A motor vehicle dealer may not knowingly purchase or sell a vehicle that has an altered or removed vehicle identification number plate, or alter or remove a vehicle identification number plate.



Sec. 45.25.490. - Required documentation.

A motor vehicle dealer may not sell or offer to sell a motor vehicle unless the motor vehicle dealer holds a manufacturer's statement of origin, a title, or another properly executed document reasonably necessary to obtain the statement of origin or title for transfer of the vehicle to the buyer.



Sec. 45.25.500. - Trade-ins.

A motor vehicle dealer may not transfer title to a trade-in vehicle or perform any repairs or reconditioning on a trade-in vehicle before the completion of the sales transaction for which the vehicle is a trade-in.



Sec. 45.25.510. - Disclosure of damages.

(a) Before entering into a new motor vehicle sales contract, a new motor vehicle dealer shall disclose in writing to a buyer of the new motor vehicle any known damage and repair to the new motor vehicle if the damage exceeds five percent of the manufacturer's suggested retail price as calculated at the dealer's authorized warranty rate for labor and parts, or $1,000, whichever amount is greater. A new motor vehicle dealer is not required to disclose to a buyer that glass, tires, bumpers, or cosmetic parts of a new motor vehicle were damaged at any time if the damaged item has been replaced with original or comparable equipment. A replaced part is not part of the cumulative damage required to be disclosed under this subsection.

(b) If disclosure is not required under this section, a buyer may not revoke or rescind a sales contract due to the fact that the new motor vehicle was damaged and repaired before completion of the sale.

(c) In this section,

(1) "cosmetic parts" means parts that are attached by and can be replaced in total through the use of screws, bolts, or other fasteners without the use of welding or thermal cutting and includes windshields, bumpers, hoods, or trim panels;

(2) "manufacturer's suggested retail price" means the retail price of the new motor vehicle suggested by the manufacturer and includes the retail delivered price suggested by the manufacturer for each accessory or item of optional equipment physically attached to the new motor vehicle at the time of delivery to the new motor vehicle dealer that is not included within the retail price suggested by the manufacturer for the new motor vehicle.



Sec. 45.25.520. - Form of disclosures.

Except as provided in AS 45.25.460 (a)(8)(A), if a disclosure is required by this chapter with respect to a motor vehicle advertisement, the disclosure must be made in a clear and conspicuous manner.



Sec. 45.25.530. - Disclosure regarding receipt of commissions.

If a motor vehicle dealer's service operations employees receive a commission for the amount of work they perform, the motor vehicle dealer shall post a conspicuous sign that is visible to service customers that the dealer's service operations employees work on commission.



Sec. 45.25.590. - Definitions.

In AS 45.25.400 - 45.25.590,

(1) "advertise," "advertised," "advertising," and "advertisement" include representations, whether made on or off store premises, made to persons in the print media, in the broadcast media, on the computer, in a brochure, in a flyer, by direct mail, by sign, or on a tag;

(2) "monroney sticker" means the window sticker required by 15 U.S.C. 1231 - 1233 (Automobile Information Disclosure Act);

(3) "motor vehicle," notwithstanding the definition of "motor vehicle" in AS 45.25.990 , means a vehicle, including a trailer, that is required to be registered under AS 28.10, but does not include a motorcycle;

(4) "new motor vehicle," notwithstanding the definition of "new motor vehicle" in AS 45.25.990 , means a motor vehicle that has not been titled to anyone and still retains the original manufacturer's certificate of origin.






Article 05 - SALES AND SERVICE CONTRACTS

Sec. 45.25.600. - Title transfer.

A motor vehicle dealer may not transfer the title for a motor vehicle to a buyer before all of the sale documents, including any finance contract arranged by the seller, are complete and executed in final form by all parties to the sale.



Sec. 45.25.610. - Sales contracts.

(a) A motor vehicle sales contract must be in writing, signed by both the seller and buyer, and completed as to all essential provisions before the signing of the contract by the buyer and before delivery of the vehicle to the buyer.

(b) [Repealed, Sec. 9 ch 171 SLA 2004].

(c) If a motor vehicle dealer arranges financing for a buyer, the motor vehicle dealer may deliver the motor vehicle to the buyer before final approval by the financing entity if

(1) the buyer and seller sign an agreement separate from the motor vehicle installment contract on an 8 1/2 x 11 inch sheet of paper that clearly and conspicuously informs the buyer that final financing arrangements have not yet been approved and that clearly sets out the amount that will be financed, the annual percentage rate of the finance charge, the amount of the finance charge, the number and frequency of payments, and the amount of each payment;

(2) the separate agreement clearly and conspicuously informs the buyer that accepting delivery of the vehicle before final financing approval obligates the buyer to terms of the motor vehicle sales contract if the terms on the separate agreement are identical to the terms finally approved by the financing entity; and

(3) the separate agreement provides that the separate agreement, the motor vehicle sales contract, and any and all other conditions of the purchase will be void if any of the terms contained in the separate agreement are changed by either the motor vehicle dealer or the financing institution as a condition of sale or final financing approval.

(d) If a buyer's final financing is not approved and, as a result, the transaction is not completed, the motor vehicle dealer shall return the buyer's entire down payment, and the buyer's trade-in, if any, shall be returned to the buyer in the same condition and with not more than 100 miles accumulated on the odometer from when the motor vehicle was delivered to the motor vehicle dealer.

(e) In this section, "sales contract" includes an installment sales contract, a short-term sales contract, and a single-payment contract.



Sec. 45.25.620. - Service contracts.

(a) A motor vehicle service contract must be in writing and contain all essential provisions regarding the administration of the contract. If a motor vehicle dealer presents a service contract to the customer as an "application" for a contract, it must be clearly and conspicuously marked as an application and must disclose the applicable rules for obtaining a final service contract.

(b) If a service contract is included in a motor vehicle sale, the seller shall, before delivery of the motor vehicle, give to the buyer a written statement with all pertinent blank spaces filled in that shall be signed by both the buyer and seller and that clearly and conspicuously

(1) explains the difference between a service contract and a warranty;

(2) discloses the maker of or obligor on the service contract;

(3) describes the relationship between the maker and the seller of the service contract;

(4) for a vehicle that is a used vehicle, notifies the buyer that the seller may not disclaim implied warranties if the seller is the maker or obligor of the service contract; and

(5) includes all other disclosures required by law.

(c) A motor vehicle dealer may not disclaim or limit implied warranties for a motor vehicle for which the motor vehicle dealer is a maker of a service contract sold for that motor vehicle. However, a motor vehicle dealer may disclaim or limit implied warranties as otherwise allowed by law, regardless of the make or model of the motor vehicle, if the motor vehicle dealer is merely the seller, not the maker, of the service contract and does not otherwise extend any written warranties on the motor vehicle that is purchased.

(d) In this section, "maker" means the person that makes, frames, and executes a service contract and assumes any obligation due to the buyer, but does not include a motor vehicle dealer who merely sells the service contract as the agent of a service contract company doing business in this state.






Article 06 - GENERAL PROVISIONS

Sec. 45.25.900. - Applicability.

If a provision of this chapter conflicts with another provision of this title, this chapter controls.



Sec. 45.25.910. - Remedial purpose.

The provisions of this chapter are remedial.



Sec. 45.25.990. - Definitions.

In this chapter,

(1) "dealer" means a new motor vehicle dealer or used motor vehicle dealer;

(2) "dealership" means the business entity that is operated by a motor vehicle dealer;

(3) "distributor" means a person or entity who sells or distributes new or used motor vehicles to motor vehicle dealers or who maintains or sends distributor representatives within or to this state to sell or distribute new or used motor vehicles to motor vehicle dealers in this state; in this paragraph, "distributor representative" means a representative employed by a distributor branch, distributor, or wholesaler who sells or distributes new or used motor vehicles to franchised motor vehicle dealers in this state;

(4) "distributor branch" means a branch office maintained by a distributor or wholesaler who sells or distributes new or used motor vehicles to franchised motor vehicle dealers in this state;

(5) "franchise" means a written arrangement for a definite or indefinite period in which a manufacturer, distributor, or motor vehicle wholesaler grants to a motor vehicle dealer a license, sales and service agreement, or contract of any kind to use a trade name, service mark, or related characteristic, and in which there is a community of interest in the wholesale or retail marketing of related motor vehicles or services;

(6) "franchised" means having a franchise;

(7) "fraud" includes a promise or representation not made honestly or in good faith, and an intentional failure to disclose a material fact;

(8) "good faith" means honesty in fact and the observation of reasonable commercial standards of fair dealing in the trade;

(9) "lease," except in AS 45.25.150 , means a contract by which a person owning a motor vehicle grants to another person the right to possess, use, and enjoy the motor vehicle for a specified period of time in exchange for periodic payment of a stipulated price and in which the use of the vehicle is granted for a period of 12 or more months;

(10) "manufacturer" means a person or the person's subsidiary who manufacturers, imports, distributes, or assembles new motor vehicles and includes an administrator, a distributor, a distributor branch, and a factory branch; in this paragraph, "factory branch" means a branch office maintained by a manufacturer for directing and supervising the representatives of the manufacturer;

(11) "manufacturer representative" means any employee or agent of a manufacturer who engages in the business of contacting a manufacturer's respective franchised dealers for the purpose of making or promoting the sale of the manufacturer's vehicles, parts, accessories, or services;

(12) "motor vehicle" means a motor vehicle that is required to be registered under AS 28.10, but does not include a motor home, a recreational vehicle, or a motorcycle;

(13) "motor vehicle dealer" has the meaning given in AS 08.66.350 , except that, in this paragraph, notwithstanding the definition of "motor vehicle" given in AS 08.66.350 , "motor vehicle" has the meaning given in this section;

(14) "motor vehicle salesperson" means a person who is employed by a motor vehicle dealer as a salesperson or sales representative to solicit, sell, lease, or exchange motor vehicles under the direction of a motor vehicle dealer;

(15) "new motor vehicle" means a motor vehicle that has not been previously sold to and registered to a person except a distributor, wholesaler, or motor vehicle dealer for resale;

(16) "new motor vehicle dealer" means a motor vehicle dealer for new motor vehicles or for new and used motor vehicles;

(17) "sale" means the issuance, transfer, agreement for transfer, exchange, gift, pledge, hypothecation, or mortgage in any form, whether by transfer in trust or otherwise, of a motor vehicle, an interest in a motor vehicle, or a related franchise;

(18) "service contract" means an optional agreement that is separate from a contract for the sale of a motor vehicle and that covers certain repair or maintenance functions beyond coverage provided by a warranty;

(19) "terminate" includes nonrenewal or cancellation;

(20) "used motor vehicle" means a motor vehicle that has been previously sold to and registered to a person other than a distributor, wholesaler, or motor vehicle dealer;

(21) "used motor vehicle dealer" means a motor vehicle dealer for used motor vehicles.









Chapter 45.29. - SECURED TRANSACTIONS

Article 01 - GENERAL PROVISIONS

Sec. 45.29.101. - Short title.

This chapter may be cited as Uniform Commercial Code - Secured Transactions.



Sec. 45.29.102. - Definitions.

(a) In this chapter,

(1) "accession" means goods that are physically united with other goods in a manner so that the identity of the original goods is not lost;

(2) "account," except as used in "account for,"

(A) means a right to payment of a monetary obligation, whether or not earned by performance,

(i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of;

(ii) for services rendered or to be rendered;

(iii) for a policy of insurance issued or to be issued;

(iv) for a secondary obligation incurred or to be incurred;

(v) for energy provided or to be provided;

(vi) for the use or hire of a vessel under a charter or other contract;

(vii) arising out of the use of a credit or charge card or information contained on or for use with the card; or

(viii) as winnings in a lottery or other game of chance operated or sponsored by a state, a governmental unit of a state, or a person licensed or authorized to operate the game by a state or a governmental unit of a state;

(B) includes health care insurance receivables;

(C) does not include rights to payment evidenced by chattel paper or by an instrument, commercial tort claims, deposit accounts, investment property, letter-of-credit rights or letters of credit, or rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card;

(3) "account debtor" means a person obligated on an account, chattel paper, or general intangible, except that "account debtor" does not include persons obligated to pay a negotiable instrument even if the instrument constitutes part of chattel paper;

(4) "accounting," except as used in "accounting for," means a record

(A) authenticated by a secured party;

(B) indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

(C) identifying the components of the obligations in reasonable detail;

(5) "agricultural lien" means an interest, other than a security interest, in farm products

(A) that secures payment or performance of an obligation for

(i) goods or services furnished in connection with a debtor's farming operation; or

(ii) rent on real property leased by a debtor in connection with the debtor's farming operation;

(B) that is created by statute in favor of a person who

(i) in the ordinary course of its business, furnished goods or services to a debtor in connection with the debtor's farming operation; or

(ii) leased real property to a debtor in connection with the debtor's farming operation; and

(C) whose effectiveness does not depend on the person's possession of the personal property;

(6) "applicant" has the meaning given in AS 45.05.102 (a);

(7) "as-extracted collateral" means

(A) oil, gas, or other minerals that are subject to a security interest that

(i) is created by a debtor having an interest in the minerals before extraction; and

(ii) attaches to the minerals as extracted; or

(B) accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction;

(8) "authenticate" means to

(A) sign; or

(B) execute or otherwise adopt a symbol, or to encrypt or similarly process a record in whole or in part, with the present intent of the authenticating person to identify the person and adopt or accept a record;

(9) "bank" means an organization that is engaged in the business of banking, including a savings bank, savings and loan association, credit union, and trust company;

(10) "beneficiary" has the meaning given in AS 45.05.102 (a);

(11) "broker" has the meaning given in AS 45.08.102 (a);

(12) "cash proceeds" means proceeds that are money, checks, deposit accounts, or the like;

(13) "certificated security" has the meaning given in AS 45.08.102(a);

(14) "certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral;

(15) "chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods, except that "chattel paper" does not include charters or other contracts involving the use or hire of a vessel, or records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card; if a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper; in this paragraph, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods, and includes a monetary obligation with respect to software used in the goods;

(16) "check" has the meaning given in AS 45.03.104 (f);

(17) "collateral" means the property subject to a security interest or agricultural lien, including

(A) proceeds to which a security interest attaches;

(B) accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(C) goods that are the subject of a consignment;

(18) "commercial tort claim" means a claim arising in tort with respect to which the claimant is

(A) an organization; or

(B) an individual and the claim

(i) arose in the course of the claimant's business or profession; and

(ii) does not include damages arising out of personal injury to or the death of an individual;

(19) "commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer;

(20) "commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is traded on

(A) or subject to the rules of a board of trade that has been designated as a contract market for the contract under federal commodities laws; or

(B) a foreign commodity board of trade, exchange, or market and is carried on the books of a commodity intermediary for a commodity customer;

(21) "commodity customer" means a person for whom a commodity intermediary carries a commodity contract on its books;

(22) "commodity intermediary" means a person who

(A) is registered as a futures commission merchant under federal commodities law; or

(B) in the ordinary course of its business, provides clearance or settlement services for a board of trade that has been designated as a contract market under federal commodities laws;

(23) "communicate" means

(A) to send a written or other tangible record;

(B) to transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) in the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing office regulation;

(24) "consignee" means a merchant to whom goods are delivered in a consignment;

(25) "consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and

(A) the merchant

(i) deals in goods of that kind under a name other than the name of the person making delivery;

(ii) is not an auctioneer; and

(iii) is not generally known by the merchant's creditors to be substantially engaged in selling the goods of others;

(B) with respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery;

(C) the goods are not consumer goods immediately before delivery; and

(D) the transaction does not create a security interest that secures an obligation;

(26) "consignor" means a person who delivers goods to a consignee in a consignment;

(27) "consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes;

(28) "consumer goods transaction" means a consumer transaction in which

(A) an individual incurs an obligation primarily for personal, family, or household purposes; and

(B) a security interest in consumer goods secures the obligation;

(29) "consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes;

(30) "consumer transaction" means a transaction, including a consumer goods transaction, in which

(A) an individual incurs an obligation primarily for personal, family, or household purposes;

(B) a security interest secures the obligation; and

(C) the collateral is held or acquired primarily for personal, family, or household purposes;

(31) "continuation statement" means an amendment of a financing statement that

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement;

(32) "contract for sale" has the meaning given in AS 45.02.106 (a);

(33) "customer" has the meaning given in AS 45.04.104 (a);

(34) "debtor" means

(A) a person having an interest, other than a security interest or other lien, in the collateral whether or not the person is an obligor;

(B) a seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(C) a consignee;

(35) "deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank except that the term does not include investment property or accounts evidenced by an instrument;

(36) "document" means a document of title or a receipt of the type described in AS 45.07.201 (b);

(37) "electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium;

(38) "encumbrance" means a right, other than an ownership interest, in real property, including mortgages and other liens on real property;

(39) "entitlement holder" has the meaning given in AS 45.08.102 (a);

(40) "equipment" means goods other than inventory, farm products, or consumer goods;

(41) "farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and that are

(A) crops grown, growing, or to be grown, including

(i) crops produced on trees, vines, and bushes; and

(ii) aquatic goods produced in aquacultural operations;

(B) livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C) supplies used or produced in a farming operation; or

(D) products of crops or livestock in their unmanufactured states;

(42) "farming operation" means raising, cultivating, propagating, fattening, grazing, or other farming, livestock, or aquacultural operation;

(43) "file number" means the number assigned to an initial financing statement under AS 45.29.519 (a);

(44) "filing office" means an office designated in AS 45.29.501 as the place to file a financing statement;

(45) "filing office regulation" means a regulation adopted under AS 44.37.027;

(46) "financial asset" has the meaning given in AS 45.08.102 (a);

(47) "financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement;

(48) "fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying AS 45.29.502(a) and (b), including the filing of a financing statement covering goods of a transmitting utility that are or are to become fixtures;

(49) "fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law;

(50) "general intangible" means personal property, including payment intangibles, software, and things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and, before extraction, oil, gas, or other minerals;

(51) "good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing;

(52) "goods" means things that are movable when a security interest attaches; the term includes (A) fixtures; (B) standing timber that is to be cut and removed under a conveyance or contract for sale; (C) the unborn young of animals; (D) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes; and (E) manufactured homes; the term also includes a computer program embedded in goods and supporting information provided in connection with a transaction relating to the program if the program is associated with the goods in such a manner that it customarily is considered part of the goods or if, by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods; the term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded; the term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or, before extraction, oil, gas, or other minerals;

(53) "governmental unit" means

(A) a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country;

(B) an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States;

(54) "health care insurance receivable" means an interest in or claim under a policy of insurance that is a right to payment of a monetary obligation for health-care goods or services provided;

(55) "holder in due course" has the meaning given in AS 45.03.302 ;

(56) "instrument" means a negotiable instrument or other writing that evidences a right to the payment of a monetary obligation and is not itself a security agreement or lease and is of a type that in ordinary course of business is transferred by delivery with any necessary endorsement or assignment; the term does not include

(A) investment property;

(B) letters of credit; or

(C) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card;

(57) "inventory" means goods, other than farm products, that

(A) are leased by a person as lessor;

(B) are held by a person for sale or lease or to be furnished under a contract of service;

(C) are furnished by a person under a contract of service; or

(D) consist of raw materials, work in process, or materials used or consumed in a business;

(58) "investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account;

(59) "issuer," with respect to a

(A) letter of credit or letter-of-credit right, has the meaning given in AS 45.05.102 (a);

(B) security, has the meaning given in AS 45.08.201 ;

(60) "jurisdiction of organization," with respect to a registered organization, means the jurisdiction under whose law the organization is organized;

(61) "lease," "lease agreement," "lease contract," "leasehold interest," "lessee," "lessee in ordinary course of business," "lessor," and "lessor's residual interest" have the meanings given in AS 45.12.103(a);

(62) "letter of credit" has the meaning given in AS 45.05.102 (a);

(63) "letter-of-credit right" means a right to payment or performance under a letter of credit whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance; the term does not include the right of a beneficiary to demand payment or performance under a letter of credit;

(64) "lien creditor" means

(A) a creditor who has acquired a lien on the property involved by attachment, levy, or the like;

(B) an assignee for benefit of creditors from the time of assignment;

(C) a trustee in bankruptcy from the date of the filing of the petition; or

(D) a receiver in equity from the time of appointment;

(65) "manufactured home" means a structure, transportable in one or more sections, that, in the traveling mode, is eight body feet or more in width or 40 body feet or more in length, or, when erected on site, is 320 or more square feet, and that is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained in the structure; the term includes a structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42, United States Code;

(66) "manufactured home transaction" means a secured transaction

(A) that creates a purchase money security interest in a manufactured home, other than a manufactured home held as inventory; or

(B) in which a manufactured home, other than a manufactured home held as inventory, is the primary collateral;

(67) "merchant" has the meaning given in AS 45.02.104 (a);

(68) "mortgage" means a consensual interest in real property, including fixtures, that secures payment or performance of an obligation;

(69) "negotiable instrument" has the meaning given in AS 45.03.104 ;

(70) "new debtor" means a person who becomes bound as debtor under AS 45.29.203(d) by a security agreement previously entered into by another person;

(71) "new value" means (A) money, (B) money's worth in property, services, or new credit; or (C) release by a transferee of an interest in property previously transferred to the transferee; the term does not include an obligation substituted for another obligation;

(72) "nominated person" has the meaning given in AS 45.05.102 (a);

(73) "noncash proceeds" means proceeds other than cash proceeds;

(74) "note" has the meaning given in AS 45.03.104 ;

(75) "obligor" means a person who, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral; (A) owes payment or other performance of the obligation; (B) has provided property other than the collateral to secure payment or other performance of the obligation; or (C) is otherwise accountable in whole or in part for payment or other performance of the obligation; the term does not include issuers or nominated persons under a letter of credit;

(76) "original debtor," except as used in AS 45.29.310 (c), means a person who, as debtor, entered into a security agreement to which a new debtor has become bound under AS 45.29.203 (d);

(77) "payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation;

(78) "person related to," with respect to an

(A) individual, means

(i) the spouse of the individual;

(ii) a brother, brother-in-law, sister, or sister-in-law of the individual;

(iii) an ancestor or lineal descendant of the individual or the individual's spouse; or

(iv) another relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual;

(B) an organization, means

(i) a person directly or indirectly controlling, controlled by, or under common control with the organization;

(ii) an officer or director of, or a person performing similar functions with respect to, the organization;

(iii) an officer or director of, or a person performing similar functions with respect to, a person described in (i) of this subparagraph;

(iv) the spouse of an individual described in (i), (ii), or (iii) of this subparagraph; or

(v) an individual who is related by blood or marriage to an individual described in (i), (ii), (iii), or (iv) of this subparagraph and shares the same home with the individual;

(79) "proceeds," except as used in AS 45.29.609 (b), means the following property:

(A) whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(B) whatever is collected on, or distributed on account of, collateral;

(C) rights arising out of collateral;

(D) to the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to the collateral; or

(E) to the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral;

(80) "proceeds of the letter of credit" has the meaning given "proceeds of a letter of credit" in AS 45.05.114 (a);

(81) "promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds;

(82) "proposal" means a record authenticated by a secured party that includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures under AS 45.29.620 - 45.29.622;

(83) "prove" has the meaning given in AS 45.03.103 (a);

(84) "pursuant to a commitment," with respect to an advance made or other value given by a secured party, means in accordance with a secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation;

(85) "record," except as used in "for record," "of record," "record or legal title," and "record owner," means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(86) "registered organization" means an organization organized solely under the law of a single state or the United States and as to which the state or the United States must maintain a public record showing the organization to have been organized;

(87) "sale" has the meaning given in AS 45.02.106 (a);

(88) "secondary obligor" means an obligor to the extent that

(A) the obligor's obligation is secondary; or

(B) the obligor has a right of recourse with respect to an obligation secured by collateral against the debtor or another obligor, or property of either;

(89) "secured party" means

(A) a person in whose favor a security interest is created or provided for under a security agreement, whether or not an obligation to be secured is outstanding;

(B) a person who holds an agricultural lien;

(C) a consignor;

(D) a person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(E) a trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) a person who holds a security interest arising under AS 45.02.401, 45.02.505, 45.02.711(c), AS 45.04.210 , AS 45.05.118 , or AS 45.12.508(e);

(90) "securities account" has the meaning given in AS 45.08.501 (e);

(91) "securities intermediary" has the meaning given in AS 45.08.102(a);

(92) "security" has the meaning given in AS 45.08.102 (a);

(93) "security agreement" means an agreement that creates or provides for a security interest;

(94) "security certificate" has the meaning given in AS 45.08.102 (a);

(95) "security entitlement" has the meaning given in AS 45.08.102 (a);

(96) "send," in connection with a record or notification, means to

(A) deposit in the mail, deliver for transmission, or transmit by another usual means of communication, with postage or cost of transmission provided for, addressed to an address reasonable under the circumstances; or

(B) cause the record or notification to be received within the time that it would have been received if properly sent under (A) of this paragraph;

(97) "software" means a computer program and supporting information provided in connection with a transaction relating to the program; the term does not include a computer program that is included in the definition of "goods";

(98) "state" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or a territory or insular possession subject to the jurisdiction of the United States;

(99) "supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property;

(100) "tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium;

(101) "termination statement" means an amendment of a financing statement that

(A) identifies by its file number the initial financing statement to which it relates; and

(B) indicates either that it is a termination statement or that the identified financing statement is no longer effective;

(102) "transmitting utility" means a person primarily engaged in the business of

(A) operating a railroad, subway, street railway, or trolley bus;

(B) transmitting communications electrically, electromagnetically, or by light;

(C) transmitting goods by pipeline or sewer; or

(D) transmitting or producing and transmitting electricity, steam, gas, or water;

(103) "uncertificated security" has the meaning given in AS 45.08.102(a).

(b) In addition, AS 45.01 contains general definitions and principles of construction and interpretation applicable throughout this chapter.



Sec. 45.29.103. - Purchase money security interest; application of payments; burden of establishing.

(a) In this section,

(1) "purchase money collateral" means goods or software that secures a purchase money obligation incurred with respect to that collateral; and

(2) "purchase money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) A security interest in goods is a purchase money security interest

(1) to the extent that the goods are purchase money collateral with respect to that security interest;

(2) if the security interest is in inventory that is or was purchase money collateral, to the extent that the security interest secures a purchase money obligation incurred with respect to other inventory in which the secured party holds or held a purchase money security interest; and

(3) to the extent that the security interest secures a purchase money obligation incurred with respect to software in which the secured party holds or held a purchase money security interest.

(c) A security interest in software is a purchase money security interest to the extent that the security interest also secures a purchase money obligation incurred with respect to goods in which the secured party holds or held a purchase money security interest if the debtor acquired its interest in the software

(1) in an integrated transaction in which it acquired an interest in the goods; and

(2) for the principal purpose of using the software in the goods.

(d) The security interest of a consignor in goods that are the subject of a consignment is a purchase money security interest in inventory.

(e) In a transaction other than a consumer goods transaction, if the extent to which a security interest is a purchase money security interest depends on the application of a payment to a particular obligation, the payment must be applied

(1) in accordance with any reasonable method of application to which the parties agree;

(2) in the absence of the parties' agreement to a reasonable method, in accordance with an intention of the obligor manifested at or before the time of payment; or

(3) in the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A) to obligations that are not secured; and

(B) if more than one obligation is secured, to obligations secured by purchase money security interests in the order in which those obligations were incurred.

(f) In a transaction, other than a consumer goods transaction, a purchase money security interest does not lose its status as such even if

(1) the purchase money collateral also secures an obligation that is not a purchase money obligation;

(2) collateral that is not purchase money collateral also secures the purchase money obligation; or

(3) the purchase money obligation has been renewed, refinanced, consolidated, or restructured.

(g) In a transaction other than a consumer goods transaction, a secured party claiming a purchase money security interest has the burden of establishing the extent to which the security interest is a purchase money security interest.

(h) The limitation of the rules in (e) - (g) of this section to transactions other than consumer goods transactions is intended to leave to the court the determination of the proper rules in consumer goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer goods transactions and may continue to apply established approaches.



Sec. 45.29.104. - Control of deposit account.

(a) A secured party has control of a deposit account if

(1) the secured party is the bank with which the deposit account is maintained;

(2) the debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3) the secured party becomes the bank's customer with respect to the deposit account.

(b) A secured party that has satisfied (a) of this section has control even if the debtor retains the right to direct the disposition of funds from the deposit account.



Sec. 45.29.105. - Control of electronic chattel paper.

A secured party has control of electronic chattel paper if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that

(1) a single authoritative copy of the record or records exists that is unique, identifiable, and, except as otherwise provided in (4) - (6) of this section, unalterable;

(2) the authoritative copy identifies the secured party as the assignee of the record or records;

(3) the authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the participation of the secured party;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any revision of the authoritative copy is readily identifiable as an authorized or unauthorized revision.



Sec. 45.29.106. - Control of investment property.

(a) A person has control of a certificated security, uncertificated security, or security entitlement as provided in AS 45.08.106 .

(b) A secured party has control of a commodity contract if

(1) the secured party is the commodity intermediary with which the commodity contract is carried; or

(2) the commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.



Sec. 45.29.107. - Control of letter-of-credit right.

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or a nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under AS 45.05.114 (c) or otherwise applicable law or practice.



Sec. 45.29.108. - Sufficiency of description.

(a) Except as otherwise provided in (c) - (e) of this section, a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Except as otherwise provided in (d) of this section, a description of collateral reasonably identifies the collateral if it identifies the collateral by

(1) specific listing;

(2) category;

(3) except as otherwise provided in (e) of this section, a type of collateral defined in the code;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in (c) of this section, another method if the identity of the collateral is objectively determinable.

(c) A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d) Except as otherwise provided in (e) of this section, a description of a security entitlement, securities account, or commodity account is sufficient if it describes

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) A description only by type of collateral defined in the code is an insufficient description of

(1) a commercial tort claim; or

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.



Sec. 45.29.109. - Scope.

(a) Except as otherwise provided in (c) and (d) of this section, this chapter applies to

(1) a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) a consignment;

(5) a security interest arising under AS 45.02.401 , 45.02.505, 45.02.711(c), or AS 45.12.508 (e), as provided in AS 45.29.110 ; and

(6) a security interest arising under AS 45.04.210 or AS 45.05.118 .

(b) The application of this chapter to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this chapter does not apply.

(c) This chapter does not apply to the extent that

(1) a statute, regulation, or treaty of the United States preempts this chapter;

(2) another statute of this state expressly governs the creation, perfection, priority, or enforcement of a security interest created by this state or a governmental unit of this state;

(3) a statute of another state, a foreign country, or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the state, country, or governmental unit; or

(4) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under AS 45.05.114 .

(d) This chapter does not apply to

(1) a landlord's lien, other than an agricultural lien;

(2) a lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but AS 45.29.333 applies with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or other compensation of an employee;

(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes that is for the purpose of collection only;

(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health care provider of a health care insurance receivable and any subsequent assignment of the right to payment, but AS 45.29.315 and 45.29.322 apply with respect to proceeds and priorities in proceeds;

(9) an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or setoff, but

(A) AS 45.29.340 applies with respect to the effectiveness of rights of recoupment or setoff against deposit accounts; and

(B) AS 45.29.404 applies with respect to defenses or claims of an account debtor;

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for

(A) liens on real property in AS 45.29.203 and 45.29.308;

(B) fixtures in AS 45.29.334 ;

(C) fixture filings in AS 45.29.501 , 45.29.502, 45.29.512, 45.29.516, and 45.29.519; and

(D) security agreements covering personal and real property in AS 45.29.604;

(12) an assignment of a claim arising in tort, other than a commercial tort claim, but AS 45.29.315 and 45.29.322 apply with respect to proceeds and priorities in proceeds;

(13) an assignment of a deposit account in a consumer transaction, but AS 45.29.315 and 45.29.322 apply with respect to proceeds and priorities in proceeds; or

(14) notwithstanding (c)(2) of this section, a transfer by a government or governmental subdivision or agency.



Sec. 45.29.110. - Security interests arising under AS 45.02 or AS 45.12.

A security interest arising under AS 45.02.401 , 45.02.505, 45.02.711(c), or AS 45.12.508 (e) is subject to this chapter. However, until the debtor obtains possession of the goods,

(1) the security interest is enforceable even if AS 45.29.203 (b)(3) has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor are governed by AS 45.02 or AS 45.12; and

(4) the security interest has priority over a conflicting security interest created by the debtor.






Article 02 - SECURITY AGREEMENTS; SECURITY INTERESTS

Sec. 45.29.201. - General effectiveness of security agreement.

(a) Except as otherwise provided in the code, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b) A transaction subject to this chapter is subject to

(1) an applicable rule of law that establishes a different rule for consumers;

(2) another statute or regulation that regulates the rates, charges, agreements, and practices for loans, credit sales, or other extensions of credit; and

(3) consumer protection statutes or regulations.

(c) In case of conflict between this chapter and a rule of law, statute, or regulation described in (b) of this section, the rule of law, statute, or regulation controls. Failure to comply with a statute or regulation described in (b) of this section has only the effect the statute or regulation specifies.

(d) This chapter does not

(1) validate a rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in (b) of this section; or

(2) extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.



Sec. 45.29.202. - Title to collateral immaterial.

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this chapter with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.



Sec. 45.29.203. - Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.

(a) A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral unless an agreement expressly postpones the time of attachment.

(b) Except as otherwise provided in (c) - (i) of this section, a security interest is enforceable against the debtor and third parties with respect to the collateral only if

(1) value has been given;

(2) the debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) one of the following conditions is met:

(A) the debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) the collateral is not a certificated security and is in the possession of the secured party under AS 45.29.313 under the debtor's security agreement;

(C) the collateral is a certificated security in registered form, and the security certificate has been delivered to the secured party under AS 45.08.301 under the debtor's security agreement; or

(D) the collateral is deposit accounts, electronic chattel paper, investment property, or letter-of-credit rights, and the secured party has control under AS 45.29.104 , 45.29.105, 45.29.106, or 45.29.107 under the debtor's security agreement.

(c) The provisions of (b) of this section are subject to

(1) AS 45.04.210 on the security interest of a collecting bank;

(2) AS 45.05.118 on the security interest of a letter-of-credit issuer or nominated person;

(3) AS 45.29.110 on a security interest arising under AS 45.02 or AS 45.12; and

(4) AS 45.29.206 on security interests in investment property.

(d) A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this chapter or by contract,

(1) the security agreement becomes effective to create a security interest in the person's property; or

(2) the person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) If a new debtor becomes bound as debtor by a security agreement entered into by another person,

(1) the agreement satisfies (b)(3) of this section with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) another agreement is not necessary to make a security interest in the property enforceable.

(f) The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by AS 45.29.315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g) The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h) The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlement carried in the securities account.

(i) The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.



Sec. 45.29.204. - After-acquired property; future advances.

(a) Except as otherwise provided in (b) of this section, a security agreement may create or provide for a security interest in after-acquired collateral.

(b) A security interest does not attach under a term constituting an after-acquired property clause to

(1) consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or

(2) a commercial tort claim.

(c) A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to a commitment.



Sec. 45.29.205. - Use or disposition of collateral permissible.

(a) A security interest is not invalid or fraudulent against creditors solely because

(1) the debtor has the right or ability to

(A) use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) collect, compromise, enforce, or otherwise deal with collateral;

(C) accept the return of collateral or make repossessions; or

(D) use, commingle, or dispose of proceeds; or

(2) the secured party fails to require the debtor to account for proceeds or replace collateral.

(b) This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.



Sec. 45.29.206. - Security interest arising in purchase or delivery of financial asset.

(a) A security interest in favor of a securities intermediary attaches to a person's security entitlement if

(1) the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) The security interest described in (a) of this section secures the person's obligation to pay for the financial asset.

(c) A security interest in favor of a person who delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if

(1) the security or other financial asset

(A) in the ordinary course of business, is transferred by delivery with any necessary endorsement or assignment; and

(B) is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) the agreement calls for delivery against payment.

(d) The security interest described in (c) of this section secures the obligation to make payment for the delivery.



Sec. 45.29.207. - Rights and duties of secured party having possession or control of collateral.

(a) Except as otherwise provided in (d) of this section, a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Except as otherwise provided in (d) of this section, if a secured party has possession of collateral,

(1) reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) the secured party may use or operate the collateral

(A) for the purpose of preserving the collateral or its value;

(B) as permitted by an order of a court having competent jurisdiction; or

(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Except as otherwise provided in (d) of this section, a secured party having possession of collateral or control of collateral under AS 45.29.104, 45.29.105, 45.29.106, or 45.29.107

(1) may hold as additional security any proceeds, except money or funds, received from the collateral;

(2) shall apply money or funds received from the collateral to reduce the secured obligation unless remitted to the debtor; and

(3) may create a security interest in the collateral.

(d) If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor,

(1) the provisions of (a) of this section do not apply unless the secured party is entitled under an agreement

(A) to charge back uncollected collateral; or

(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) the provisions of (b) and (c) of this section do not apply.



Sec. 45.29.208. - Additional duties of secured party having control of collateral.

(a) This section applies to a case in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Within 10 days after receiving an authenticated demand by the debtor a secured party

(1) having control of a deposit account under AS 45.29.104 (a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from further obligation to comply with instructions originated by the secured party;

(2) having control of a deposit account under AS 45.29.104 (a)(3) shall

(A) pay the debtor the balance on deposit in the deposit account; or

(B) transfer the balance on deposit into a deposit account in the debtor's name;

(3) other than a buyer, having control of electronic chattel paper under AS 45.29.105 shall

(A) communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy that add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) having control of investment property under AS 45.08.106 (d)(2) or AS 45.29.106 (b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from further obligation to comply with entitlement orders or directions originated by the secured party; and

(5) having control of a letter-of-credit right under AS 45.29.107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from further obligation to pay or deliver proceeds of the letter of credit to the secured party.



Sec. 45.29.209. - Duties of secured party if account debtor has been notified of assignment.

(a) Except as otherwise provided in (c) of this section, this section applies to a case in which

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under AS 45.29.406 (a) an authenticated record that releases the account debtor from further obligation to the secured party.

(c) This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.



Sec. 45.29.210. - Request for accounting; request regarding list of collateral or statement of account.

(a) In this section,

(1) "request" means a record of a type described in (2), (3), or (4) of this subsection;

(2) "request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request;

(3) "request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request;

(4) "request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Subject to (c) - (f) of this section, a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d) A person who receives a request regarding a list of collateral, who claims no interest in the collateral when the person receives the request, and who claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record

(1) disclaiming interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of an assignee of or successor to the recipient's interest in the collateral.

(e) A person who receives a request for an accounting or a request regarding a statement of account, who claims no interest in the obligations when the person receives the request, and who claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record

(1) disclaiming interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of an assignee of or successor to the recipient's interest in the obligations.

(f) A debtor is entitled without charge to one response to a request under this section during a six-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.






Article 03 - PERFECTION AND PRIORITY

Sec. 45.29.301. - Law governing perfection and priority of security interests.

Except as otherwise provided in AS 45.29.303 - 45.29.306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1) except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral;

(2) while collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral;

(3) except as otherwise provided in (4) of this section, while negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs

(A) perfection of a security interest in the goods by filing a fixture filing;

(B) perfection of a security interest in timber to be cut; and

(C) the effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral;

(4) the local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.



Sec. 45.29.302. - Law governing perfection and priority of agricultural liens.

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.



Sec. 45.29.303. - Law governing perfection and priority of security interests in goods covered by a certificate of title.

(a) This section applies to goods covered by a certificate of title even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time

(1) the certificate of title ceases to be effective under the law of the issuing jurisdiction; or

(2) the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.



Sec. 45.29.304. - Law governing perfection and priority of security interests in deposit accounts.

(a) The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) The following rules determine a bank's jurisdiction for purposes of AS 45.29.301 - 45.29.342:

(1) if an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of AS 45.29.301 - 45.29.342, this chapter, or the code, that jurisdiction is the bank's jurisdiction;

(2) if (1) of this subsection does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction;

(3) if neither (1) nor (2) of this subsection applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction;

(4) if (1), (2), or (3) of this subsection does not apply, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located;

(5) if (1), (2), (3), or (4) of this subsection does not apply, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.



Sec. 45.29.305. - Law governing perfection and priority of security interests in investment property.

(a) Except as otherwise provided in (c) of this section, the following rules apply:

(1) while a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented by the security certificate;

(2) the local law of the issuer's jurisdiction as specified in AS 45.08.110 governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security;

(3) the local law of the securities intermediary's jurisdiction as specified in AS 45.08.110 (e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account;

(4) the local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) The following rules determine a commodity intermediary's jurisdiction for purposes of AS 45.29.301 - 45.29.342:

(1) if an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of AS 45.29.301 - 45.29.342, this chapter, or the code, that jurisdiction is the commodity intermediary's jurisdiction;

(2) if (1) of this subsection does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction;

(3) if neither (1) nor (2) of this subsection applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction;

(4) if (1), (2), or (3) of this subsection does not apply, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located;

(5) if (1), (2), (3), or (4) of this subsection does not apply, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) The local law of the jurisdiction in which the debtor is located governs

(1) perfection of a security interest in investment property by filing;

(2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.



Sec. 45.29.306. - Law governing perfection and priority of security interests in letter-of-credit rights.

(a) Subject to (c) of this section, the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

(b) For purposes of AS 45.29.301 - 45.29.342, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in AS 45.05.116 .

(c) This section does not apply to a security interest that is perfected only under AS 45.29.308 (d).



Sec. 45.29.307. - Location of debtor.

(a) In this section, "place of business" means a place where a debtor conducts its affairs.

(b) Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) a debtor who is an individual is located at the individual's principal residence;

(2) a debtor that is an organization and has only one place of business is located at its place of business;

(3) a debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) The provisions of (b) of this section apply only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If (b) of this section does not apply, the debtor is located in the District of Columbia.

(d) A person who ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by (b) and (c) of this section.

(e) A registered organization that is organized under the law of a state is located in that state.

(f) Except as otherwise provided in (i) of this section, a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located

(1) in the state that the law of the United States designates if the law designates a state of location;

(2) in the state that the registered organization, branch, or agency designates if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location; or

(3) in the District of Columbia if neither (1) nor (2) of this subsection applies.

(g) A registered organization continues to be located in the jurisdiction specified by (e) or (f) of this section notwithstanding

(1) the suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) the dissolution, winding up, or cancellation of the existence of the registered organization.

(h) The United States is located in the District of Columbia.

(i) A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed if all branches and agencies of the bank are licensed in only one state.

(j) A foreign air carrier, under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) This section applies only for purposes of AS 45.29.301 - 45.29.342.



Sec. 45.29.308. - When security interest or agricultural lien is perfected; continuity of perfection.

(a) Except as otherwise provided in this section and AS 45.29.309 , a security interest is perfected if it has attached and all of the applicable requirements for perfection in AS 45.29.310 - 45.29.316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in AS 45.29.310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this chapter and is later perfected by another method under this chapter, without an intermediate period when it was unperfected.

(d) Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.



Sec. 45.29.309. - Security interest perfected upon attachment.

The following security interests are perfected when they attach:

(1) a purchase money security interest in consumer goods, except as otherwise provided in AS 45.29.311 (b) with respect to consumer goods that are subject to a statute or treaty described in AS 45.29.311 (a);

(2) an assignment of accounts or payment intangibles that does not, by itself or in conjunction with other assignments to the same assignee, transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note;

(5) a security interest created by the assignment of a health care insurance receivable to the provider of the health care goods or services;

(6) a security interest arising under AS 45.02.401 , 45.02.505, 45.02.711(c), or AS 45.12.508 (e), until the debtor obtains possession of the collateral;

(7) a security interest of a collecting bank arising under AS 45.04.210;

(8) a security interest of an issuer or nominated person arising under AS 45.05.118 ;

(9) a security interest arising in the delivery of a financial asset under AS 45.29.206 (c);

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) a security interest created by an assignment of a beneficial interest in a decedent's estate.



Sec. 45.29.310. - When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

(a) Except as otherwise provided in (b) of this section and AS 45.29.312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) The filing of a financing statement is not necessary to perfect a security interest

(1) that is perfected under AS 45.29.308 (d), (e), (f), or (g);

(2) that is perfected under AS 45.29.309 when it attaches;

(3) in property subject to a statute, regulation, or treaty described in AS 45.29.311 (a);

(4) in goods in possession of a bailee that is perfected under AS 45.29.312(d)(1) or (2);

(5) in certificated securities, documents, goods, or instruments that is perfected without filing or possession under AS 45.29.312 (e), (f), or (g);

(6) in collateral in the secured party's possession under AS 45.29.313;

(7) in a certificated security that is perfected by delivery of the security certificate to the secured party under AS 45.29.313 ;

(8) in deposit accounts, electronic chattel paper, investment property, or letter-of-credit rights that is perfected by control under AS 45.29.314 ;

(9) in proceeds that is perfected under AS 45.29.315 ; or

(10) that is perfected under AS 45.29.316 .

(c) If a secured party assigns a perfected security interest or agricultural lien, a filing under this chapter is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.



Sec. 45.29.311. - Perfection of security interests in property subject to certain statutes, regulations, and treaties.

(a) Except as otherwise provided in (d) of this section, the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to

(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt AS 45.29.310(a);

(2) AS 28.10; however, during a period in which collateral is inventory held for sale by a person who is in the business of selling goods of that kind, the filing provisions of AS 45.29.501 - 45.29.527 apply to a security interest in that collateral created by that person as debtor; or

(3) a certificate-of-title statute of another jurisdiction that provides for a security interest to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with the requirements of a statute, regulation, or treaty described in (a) of this section for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this chapter. Except as otherwise provided in (d) of this section, AS 45.29.313 , and 45.29.316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in (a) of this section may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Except as otherwise provided in (d) of this section and AS 45.29.316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in (a) of this section are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this chapter.

(d) During a period in which collateral subject to a statute specified in (a)(2) of this section is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.



Sec. 45.29.312. - Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

(a) A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Except as otherwise provided in AS 45.29.315 (c) and (d) for proceeds,

(1) a security interest in a deposit account may be perfected only by control under AS 45.29.314 ;

(2) and except as otherwise provided in AS 45.29.308 (d), a security interest in a letter-of-credit right may be perfected only by control under AS 45.29.314 ; and

(3) a security interest in money may be perfected only by the secured party's taking possession under AS 45.29.313 .

(c) While goods are in the possession of a bailee that has issued a negotiable document covering the goods, a security interest

(1) in the goods may be perfected by perfecting a security interest in the document; and

(2) perfected in the document has priority over a security interest that becomes perfected in the goods by another method during that time.

(d) While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession for a period of 20 days from the time the security interest attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with the goods or documents representing the goods in a manner preliminary to their sale or exchange.

(g) A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) After the 20-day period specified in (e), (f), or (g) of this section expires, perfection depends upon compliance with this chapter.



Sec. 45.29.313. - When possession by or delivery to secured party perfects security interest without filing.

(a) Except as otherwise provided in (b) of this section, a secured party may perfect a security interest in negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under AS 45.08.301 .

(b) With respect to goods covered by a certificate of title issued by this state, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in AS 45.29.316 (e).

(c) With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when the person

(1) in possession authenticates a record acknowledging that the person holds possession of the collateral for the secured party's benefit; or

(2) takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under AS 45.08.301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) If a person acknowledges that it holds possession for the secured party's benefit,

(1) the acknowledgment is effective under (c) of this section or AS 45.08.301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this chapter otherwise provides, the person does not owe a duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery to

(1) hold possession of the collateral for the secured party's benefit; or

(2) redeliver the collateral to the secured party.

(i) A secured party does not relinquish possession, even if a delivery under (h) of this section violates the rights of a debtor. A person to whom collateral is delivered under (h) of this section does not owe a duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this chapter otherwise provides.



Sec. 45.29.314. - Perfection by control.

(a) A security interest in deposit accounts, electronic chattel paper, investment property, or letter-of-credit rights, or may be perfected by control of the collateral under AS 45.29.104 , 45.29.105, 45.29.106, or 45.29.107.

(b) A security interest in deposit accounts, electronic chattel paper, or letter-of-credit rights is perfected by control under AS 45.29.104 , 45.29.105, or 45.29.107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c) A security interest in investment property is perfected by control under AS 45.29.106 from the time the secured party obtains control and remains perfected by control until

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.



Sec. 45.29.315. - Secured party's rights on disposition of collateral and in proceeds.

Sec. 45.29.315. Secured party's rights on disposition of collateral and in proceeds.

(a) Except as otherwise provided in this chapter,

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition of the security interest or agricultural lien unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) Proceeds that are commingled with other property are identifiable proceeds if the proceeds

(1) are goods, to the extent provided by AS 45.29.336 ; and

(2) are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this chapter with respect to commingled property of the type involved.

(c) A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless

(1) the following conditions are satisfied

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under (c) of this section when the security interest attaches to the proceeds or within 20 days thereafter.

(e) If a filed financing statement covers the original collateral, a security interest in proceeds that remains perfected under (d)(1) of this section becomes unperfected at the later of

(1) when the effectiveness of the filed financing statement lapses under AS 45.29.515 or is terminated under AS 45.29.513 ; or

(2) the 21st day after the security interest attaches to the proceeds.



Sec. 45.29.316. - Continued perfection of security interest following change in governing law.

(a) A security interest perfected under the law of the jurisdiction designated in AS 45.29.301 (1) or 45.29.305(c) remains perfected until the earliest of

(1) the time perfection would have ceased under the law of that jurisdiction;

(2) the expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) the expiration of one year after a transfer of collateral to a person who thereby becomes a debtor and is located in another jurisdiction.

(b) If a security interest described in (a) of this section becomes perfected under the law of the other jurisdiction before the earliest time or event described in (a) of this section, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is considered never to have been perfected as against a purchaser of the collateral for value.

(c) A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) after the event described in (1) of this subsection occurs, the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Except as otherwise provided in (e) of this section, a security interest in goods covered by a certificate of title that is perfected by a method under the law of another jurisdiction when the goods become covered by a certificate of title from this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) A security interest described in (d) of this section becomes unperfected as against a purchaser of the goods for value and is considered never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under AS 45.29.311(b) or 45.29.313 are not satisfied before the earlier of

(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or

(2) the expiration of four months after the goods had become so covered.

(f) A security interest in deposit accounts, letter-of-credit rights, or investment property that is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of

(1) the time the security interest would have become unperfected under the law of that jurisdiction; or

(2) the expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) If a security interest described in (f) of this section becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in (f) of this section, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is considered never to have been perfected as against a purchaser of the collateral for value.



Sec. 45.29.317. - Interests that take priority over or take free of security interest or agricultural lien.

(a) A security interest or agricultural lien is subordinate to the rights of a person

(1) entitled to priority under AS 45.29.322 ; and

(2) except as otherwise provided in (e) of this section, that becomes a lien creditor before the earlier of the time

(A) the security interest or agricultural lien is perfected; or

(B) a financing statement covering the collateral is filed.

(b) Except as otherwise provided in (e) of this section, a buyer, other than a secured party, of tangible chattel paper, documents, goods, instruments, or a security certificate takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Except as otherwise provided in (e) of this section, a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) A licensee of a general intangible or a buyer, other than a secured party, of accounts, electronic chattel paper, general intangibles, or investment property other than a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Except as otherwise provided in AS 45.29.320 and 45.29.321, if a person files a financing statement with respect to a purchase money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor that arise between the time the security interest attaches and the time of filing.



Sec. 45.29.318. - No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is considered to have rights and title to the account or chattel paper identical to those the debtor sold.



Sec. 45.29.319. - Rights and title of consignee with respect to creditors and purchasers.

(a) Except as otherwise provided in (b) of this section, for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is considered to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) For purposes of determining the rights of a creditor of a consignee, law other than this chapter determines the rights and title of a consignee while goods are in the consignee's possession if, under AS 45.29.301 - 45.29.342, a perfected security interest held by the consignor would have priority over the rights of the creditor.



Sec. 45.29.320. - Buyer of goods.

(a) Except as otherwise provided in (e) of this section, a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Except as otherwise provided in (e) of this section, a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) To the extent that it affects the priority of a security interest over a buyer of goods under (b) of this section, the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by AS 45.29.316 (a) and (b).

(d) A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) The provisions of (a) and (b) of this section do not affect a security interest in goods in the possession of the secured party under AS 45.29.313 .



Sec. 45.29.321. - Licensee of general intangible and lessee of goods in ordinary course of business.

(a) In this section, "licensee in ordinary course of business" means a person who becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor even if the security interest is perfected and the licensee knows of its existence.

(c) A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor even if the security interest is perfected and the lessee knows of its existence.



Sec. 45.29.322. - Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection; priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected if there is no period thereafter when there is neither filing nor perfection;

(2) a perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien;

(3) the first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) For the purposes of (a)(1) of this section, the time of filing or perfection as to a security interest in collateral

(1) is also the time of filing or perfection as to a security interest in proceeds; and

(2) supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Except as otherwise provided in (f) of this section, a security interest in collateral that qualifies for priority over a conflicting security interest under AS 45.29.327 , 45.29.328, 45.29.329, 45.29.330, or 45.29.331 also has priority over a conflicting security interest in

(1) supporting obligation for the collateral; and

(2) proceeds of the collateral if

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) Subject to (e) of this section and except as otherwise provided in (f) of this section, if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) The provisions of (d) of this section apply only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) The provisions of (a) - (e) of this section are subject to

(1) the provisions of (g) of this section and the other provisions of AS 45.29.301 - 45.29.342;

(2) AS 45.04.210 with respect to a security interest of a collecting bank;

(3) AS 45.05.118 with respect to a security interest of an issuer or nominated person; and

(4) AS 45.29.110 with respect to a security interest arising under AS 45.02 or AS 45.12.

(g) A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.



Sec. 45.29.323. - Future advances.

(a) Except as otherwise provided in (c) of this section, for purposes of determining the priority of a perfected security interest under AS 45.29.322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that

(1) is made while the security interest is perfected only

(A) under AS 45.29.309 when it attaches; or

(B) temporarily under AS 45.29.312 (e), (f), or (g); and

(2) not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under AS 45.29.309 or 45.29.312(e), (f), or (g).

(b) Except as otherwise provided in (c) of this section, a security interest is subordinate to the rights of a person who becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) The provisions of (a) and (b) of this section do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Except as otherwise provided in (e) of this section, a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) 45 days after the purchase.

(e) The provisions of (d) of this section do not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

(f) Except as otherwise provided in (g) of this section, a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of

(1) the time the secured party acquires knowledge of the lease; or

(2) 45 days after the lease contract becomes enforceable.

(g) The provisions of (f) of this section do not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.



Sec. 45.29.324. - Priority of purchase money security interests.

(a) Except as otherwise provided in (g) of this section, a perfected purchase money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in AS 45.29.327 , a perfected security interest in its identifiable proceeds also has priority if the purchase money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b) Subject to (c) of this section and except as otherwise provided in (g) of this section, a perfected purchase money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper if so provided in AS 45.29.330 , and, except as otherwise provided in AS 45.29.327 , also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer if

(1) the purchase money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase money security interest in inventory of the debtor and describes the inventory.

(c) The provisions of (b)(2) - (4) of this section apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory if the purchase money security interest is

(1) perfected by filing, before the date of the filing; or

(2) temporarily perfected without filing or possession under AS 45.29.312(f) before the beginning of the 20-day period under AS 45.29.312(f).

(d) Subject to (e) of this section and except as otherwise provided in (g) of this section, a perfected purchase money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in AS 45.29.327 , a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority if

(1) the purchase money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase money security interest in livestock of the debtor and describes the livestock.

(e) The provisions of (d)(2) - (4) of this section apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock if the purchase money security interest is

(1) perfected by filing before the date of the filing; or

(2) temporarily perfected without filing or possession under AS 45.29.312(f) before the beginning of the 20-day period under AS 45.29.312(f).

(f) Except as otherwise provided in (g) of this section, a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in AS 45.29.327 , a perfected security interest in its identifiable proceeds also has priority to the extent that the purchase money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) If more than one security interest qualifies for priority in the same collateral under (a), (b), (d), or (f) of this section,

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, AS 45.29.322 (a) applies to the qualifying security interests.



Sec. 45.29.325. - Priority of security interests in transferred collateral.

(a) Except as otherwise provided in (b) of this section, a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period after the events described in (1) and (2) of this subsection when the security interest is unperfected.

(b) The provisions of (a) of this section subordinate a security interest only if the security interest

(1) otherwise would have priority solely under AS 45.29.322 (a) or 45.29.324; or

(2) arose solely under AS 45.02.711 (c) or AS 45.12.508 (e).



Sec. 45.29.326. - Priority of security interests created by new debtor.

(a) Subject to (b) of this section, a security interest created by a new debtor that is perfected by a filed financing statement that is effective solely under AS 45.29.508 in collateral in which a new debtor has or acquires rights is subordinate to a security interest in the same collateral that is perfected other than by a financing statement that is effective solely under AS 45.29.508 .

(b) The other provisions of AS 45.29.301 - 45.29.342 determine the priority among conflicting security interests in the same collateral perfected by filed financing statements that are effective solely under AS 45.29.508 . However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.



Sec. 45.29.327. - Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) a security interest held by a secured party having control of the deposit account under AS 45.29.104 has priority over a conflicting security interest held by a secured party that does not have control;

(2) except as otherwise provided in (3) and (4) of this section, security interests perfected by control under AS 45.29.314 rank according to priority in time of obtaining control;

(3) except as otherwise provided in (4) of this section, a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party;

(4) a security interest perfected by control under AS 45.29.104 (a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.



Sec. 45.29.328. - Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) a security interest held by a secured party having control of investment property under AS 45.29.106 has priority over a security interest held by a secured party that does not have control of the investment property;

(2) except as otherwise provided in (3) and (4) of this section, conflicting security interests held by secured parties each of which has control under AS 45.29.106 rank according to priority in time, if the collateral is

(A) a security, of obtaining control;

(B) a security entitlement carried in a securities account and if the secured party obtained control

(i) under AS 45.08.106 (d)(1), of the secured party's becoming the person for which the securities account is maintained;

(ii) under AS 45.08.106 (d)(2), of the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) through another person under AS 45.08.106 (d)(3), of the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) a commodity contract carried with a commodity intermediary, of the satisfaction of the requirement for control specified in AS 45.29.106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary;

(3) a security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party;

(4) a security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party;

(5) a security interest in a certificated security in registered form that is perfected by taking delivery under AS 45.29.313 (a) and not by control under AS 45.29.314 has priority over a conflicting security interest perfected by a method other than control;

(6) conflicting security interests created by a broker, securities intermediary, or commodity intermediary that are perfected without control under AS 45.29.106 rank equally;

(7) in all other cases, priority among conflicting security interests in investment property is governed by AS 45.29.322 and 45.29.323.



Sec. 45.29.329. - Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) a security interest held by a secured party having control of the letter-of-credit right under AS 45.29.107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control;

(2) security interests perfected by control under AS 45.29.314 rank according to priority in time of obtaining control.



Sec. 45.29.330. - Priority of purchaser of chattel paper or instrument.

(a) A purchaser of chattel paper has priority over a security interest in the chattel paper that is claimed merely as proceeds of inventory subject to a security interest if

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under AS 45.29.105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) A purchaser of chattel paper has priority over a security interest in the chattel paper that is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under AS 45.29.105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Except as otherwise provided in AS 45.29.327 , a purchaser having priority in chattel paper under (a) or (b) of this section also has priority in proceeds of the chattel paper to the extent that

(1) AS 45.29.322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods even if the purchaser's security interest in the proceeds is unperfected.

(d) Except as otherwise provided in AS 45.29.331 (a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) For purposes of (a) and (b) of this section, the holder of a purchase money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) For purposes of (b) and (d) of this section, if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.



Sec. 45.29.331. - Priority of rights of purchasers of instruments, documents, and securities under other chapters; priority of interests in financial assets and security entitlements under AS 45.08.

(a) This chapter does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in AS 45.03, AS 45.07, and AS 45.08.

(b) This chapter does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under AS 45.08.

(c) Filing under this chapter does not constitute notice of a claim or defense to the holders, purchasers, or persons described in (a) and (b) of this section.



Sec. 45.29.332. - Transfer of money; transfer of funds from deposit account.

(a) A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.



Sec. 45.29.333. - Priority of certain liens arising by operation of law.

(a) In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien,

(1) that secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) that is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.



Sec. 45.29.334. - Priority of security interests in fixtures and crops.

(a) A security interest under this chapter may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this chapter in ordinary building materials incorporated into an improvement on land.

(b) This chapter does not prevent creation of an encumbrance upon fixtures under real property law.

(c) In cases not governed by (d) - (h) of this section, a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Except as otherwise provided in (h) of this section, a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and

(1) the security interest is a purchase money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within 20 days after the goods become fixtures.

(e) A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by a method permitted by this chapter and the fixtures are readily removable

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by a method permitted by this chapter; or

(4) the security interest is

(A) created in a manufactured home in a manufactured home transaction; and

(B) perfected under a statute described in AS 45.29.311 (a)(2).

(f) A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) The priority of the security interest under (f)(2) of this section continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land if a recorded mortgage so indicates. Except as otherwise provided in (e) and (f) of this section, a security interest in fixtures is subordinate to a construction mortgage if the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

(j) The provisions of (i) of this section prevail over an inconsistent statute unless that statute contains an exemption that refers specifically to this section.



Sec. 45.29.335. - Accessions.

(a) A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Except as otherwise provided in (d) of this section, the other provisions of AS 45.29.301 - 45.29.342 determine the priority of a security interest in an accession.

(d) A security interest in an accession is subordinate to a security interest in the whole that is perfected by compliance with the requirements of a certificate of title statute under AS 45.29.311 (b).

(e) After default, subject to AS 45.29.601 - 45.29.628, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) A secured party that removes an accession from other goods under (e) of this section shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of a physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.



Sec. 45.29.336. - Commingled goods.

(a) In this section, "commingled goods" means goods that are physically united with other goods in a manner so that their identity is lost in a product or mass.

(b) A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under (c) of this section is perfected.

(e) Except as otherwise provided in (f) of this section, the other provisions of AS 45.29.301 - 45.29.342 determine the priority of a security interest that attaches to the product or mass under (c) of this section.

(f) If more than one security interest attaches to the product or mass under (c) of this section, the following rules determine priority:

(1) a security interest that is perfected under (d) of this section has priority over a security interest that is unperfected at the time the collateral becomes commingled goods;

(2) if more than one security interest is perfected under (d) of this section, the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.



Sec. 45.29.337. - Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by a method under the law of another jurisdiction, this state issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that the goods may be subject to security interests not shown on the certificate,

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under AS 45.29.311(b) after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.



Sec. 45.29.338. - Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in AS 45.29.516(b)(5) that is incorrect at the time the financing statement is filed,

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of chattel paper, documents, goods, instruments, or a security certificate, receives delivery of the collateral.



Sec. 45.29.339. - Priority subject to subordination.

This chapter does not preclude subordination by agreement by a person entitled to priority.



Sec. 45.29.340. - Effectiveness of right of recoupment or setoff against deposit account.

(a) Except as otherwise provided in (c) of this section, a bank with which a deposit account is maintained may exercise a right of recoupment or setoff against a secured party that holds a security interest in the deposit account.

(b) Except as otherwise provided in (c) of this section, the application of this chapter to a security interest in a deposit account does not affect a right of recoupment or setoff of the secured party as to a deposit account maintained with the secured party.

(c) The exercise by a bank of a setoff against a deposit account is ineffective against a secured party that holds a security interest in the deposit account that is perfected by control under AS 45.29.104(a)(3) if the setoff is based on a claim against the debtor.



Sec. 45.29.341. - Bank's rights and duties with respect to deposit account.

Sec. 45.29.341. Bank's rights and duties with respect to deposit account.

Except as otherwise provided in AS 45.29.340 (c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.



Sec. 45.29.342. - Bank's right to refuse to enter into or disclose existence of control agreement.

Sec. 45.29.342. Bank's right to refuse to enter into or disclose existence of control agreement.

This chapter does not require a bank to enter into an agreement of the kind described in AS 45.29.104 (a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.






Article 04 - RIGHTS OF THIRD PARTIES

Sec. 45.29.401. - Alienability of debtor's rights.

Sec. 45.29.401. Alienability of debtor's rights.

(a) Except as otherwise provided in (b) of this section and AS 45.29.406 - 45.29.409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this chapter.

(b) An agreement between the debtor and secured party that prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.



Sec. 45.29.402. - Secured party not obligated on contract of debtor or in tort.

The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.



Sec. 45.29.403. - Agreement not to assert defenses against assignee.

(a) In this section, the issue of whether an assignment is taken for value is governed by the provisions of AS 45.03.303 (a).

(b) Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee a claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment

(1) for value;

(2) in good faith;

(3) without notice of a claim of a property or possessory right to the property assigned; and

(4) without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under AS 45.03.305 (a).

(c) The provisions of (b) of this section do not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under AS 45.03.305 (b).

(d) In a consumer transaction, if a record evidences the account debtor's obligation, if law other than this chapter requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and if the record does not include the statement,

(1) the record has the same effect as if the record included the statement; and

(2) the account debtor may assert against an assignee the claims and defenses that would have been available if the record included the statement.

(e) This section is subject to law other than this chapter that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f) Except as otherwise provided in (d) of this section, this section does not displace law other than this chapter that gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.



Sec. 45.29.404. - Rights acquired by assignee; claims and defenses against assignee.

(a) Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to (b) - (e) of this section, the rights of an assignee are subject to

(1) all terms of the agreement between the account debtor and assignor and a defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) any other defense or claim of the account debtor against the assignor that accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Subject to (c) of this section and except as otherwise provided in (d) of this section, the claim of an account debtor against an assignor may be asserted against an assignee under (a) of this section only to reduce the amount the account debtor owes.

(c) This section is subject to law other than this chapter that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) In a consumer transaction, if a record evidences the account debtor's obligation, law other than this chapter requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include the statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included the statement.

(e) This section does not apply to an assignment of a health care insurance receivable.



Sec. 45.29.405. - Modification of assigned contract.

(a) A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to (b) - (d) of this section.

(b) The provisions of (a) of this section apply to the extent that the right to payment or the right to partial payment

(1) under an assigned contract has not been fully earned by performance; or

(2) has been fully earned by performance and the account debtor has not received notification of the assignment under AS 45.29.406 (a).

(c) This section is subject to law other than this chapter that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) This section does not apply to an assignment of a health care insurance receivable.



Sec. 45.29.406. - Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

(a) Subject to (b) - (i) of this section, an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge its obligation by paying the assignor.

(b) Subject to (h) of this section, notification is ineffective under (a) of this section

(1) if it does not reasonably identify the rights assigned;

(2) to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this chapter; or

(3) at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee even if

(A) only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B) a portion has been assigned to another assignee; or

(C) the account debtor knows that the assignment to that assignee is limited.

(c) Subject to (h) of this section, if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor even if the account debtor has received a notification under (a) of this section.

(d) Except as otherwise provided in (e) of this section, AS 45.29.407 , and AS 45.12.303 , and subject to (h) of this section, a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it

(1) prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) provides that the assignment, transfer, creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) The provisions of (d) of this section do not apply to the sale of a payment intangible or promissory note.

(f) Except as otherwise provided in AS 45.12.303 and AS 45.29.407 , and subject to (h) and (i) of this section, a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, a governmental body or official, or an account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation

(1) prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(2) provides that the assignment, transfer, creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subject to (h) of this section, an account debtor may not waive or vary its option under (b)(3) of this section.

(h) This section is subject to law other than this chapter that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) This section does not apply to an assignment of a health care insurance receivable.



Sec. 45.29.407. - Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

Sec. 45.29.407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

(a) Except as otherwise provided in (b) of this section, a term in a lease agreement is ineffective to the extent that it

(1) prohibits, restricts, or requires the consent of a party to the lease to the assignment, transfer, creation, attachment, perfection, or enforcement of a security interest in an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) provides that the assignment, transfer, creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Except as otherwise provided in AS 45.12.303 (g), a term described in (a)(2) of this section is effective to the extent that there is

(1) a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) a delegation of a material performance of either party to the lease contract in violation of the term.

(c) The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of AS 45.12.303(d) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.



Sec. 45.29.408. - Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

(a) Except as otherwise provided in (b) of this section, a term in a promissory note or in an agreement between an account debtor and a debtor that relates to a health care insurance receivable or a general intangible, including a contract, permit, license, or franchise, and that prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to the assignment or transfer of, or creation, attachment, or perfection of a security interest in the promissory note, health care insurance receivable, or general intangible is ineffective to the extent that the term

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment, transfer, creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health care insurance receivable, or general intangible.

(b) The provisions of (a) of this section apply to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note.

(c) A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, a governmental body or official, a person obligated on a promissory note, or an account debtor to the assignment or transfer of or creation of a security interest in a promissory note, health care insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment, transfer, creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

(d) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor that relates to a health care insurance receivable or general intangible or a rule of law, statute, or regulation described in (c) of this section would be effective under law other than this chapter but is ineffective under (a) or (c) of this section, the creation, attachment, or perfection of a security interest in the promissory note, health care insurance receivable, or general intangible

(1) is not enforceable against the person obligated on the promissory note or the account debtor;

(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health care insurance receivable, or general intangible, including related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health care insurance receivable, or general intangible;

(5) does not entitle the secured party to use, assign, possess, or have access to trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) does not entitle the secured party to enforce the security interest in the promissory note, health care insurance receivable, or general intangible.

(e) This section prevails over inconsistent provisions of other statutes unless the other statute contains an exemption that refers specifically to this section.



Sec. 45.29.409. - Restrictions on assignment of letter-of-credit rights ineffective.

(a) A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit that prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice

(1) would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment, transfer, creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) To the extent that a term in a letter of credit is ineffective under (a) of this section but would be effective under law other than this chapter or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right

(1) is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.






Article 05 - FILING

Sec. 45.29.501. - Filing office.

(a) Except as otherwise provided in (b) of this section, if the law of this state governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is

(1) the office designated for the recording of a mortgage on the related real property if

(A) the collateral is as-extracted collateral or timber to be cut; or

(B) the financing statement is filed for record as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2) in all other cases, the central filing office of the Department of Natural Resources established under AS 44.37.027 , including a case in which the collateral consists of goods that are or are to become fixtures and the financing statement is not filed for record as a fixture filing.

(b) The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the central filing office of the Department of Natural Resources established under AS 44.37.027 . The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement that is or is to become fixtures.



Sec. 45.29.502. - Contents of financing statement; mortgage as financing statement; time of filing financing statement.

(a) Subject to (b) of this section, a financing statement is sufficient only if it

(1) provides the name of the debtor;

(2) provides the name of the secured party or a representative of the secured party; and

(3) indicates the collateral covered by the financing statement.

(b) Except as otherwise provided in AS 45.29.501 (b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or that is filed as a fixture filing and covers goods that are or are to become fixtures, must

(1) satisfy (a) of this section;

(2) indicate that the financing statement covers this type of collateral;

(3) indicate that the financing statement is to be filed for record in the real property records;

(4) provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this state if the description were contained in the mortgage of the real property; and

(5) if the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) A mortgage is effective from the date of recording as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if

(1) the mortgage indicates the goods or accounts that it covers;

(2) the goods are or are to become fixtures related to the real property described in the mortgage or the collateral is related to the real property described in the mortgage and is as-extracted collateral or timber to be cut;

(3) the mortgage satisfies the requirements for a financing statement in this section other than an indication that it is to be filed in the real property records; and

(4) the mortgage is recorded.

(d) A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.



Sec. 45.29.503. - Name of debtor and secured party.

(a) A financing statement sufficiently provides the name of the debtor

(1) if the debtor is a registered organization, only if the financing statement provides the name of the debtor indicated on the public record of the debtor's jurisdiction of organization that shows the debtor to have been organized;

(2) if the debtor is a decedent's estate, only if the financing statement provides the name of the decedent and indicates that the debtor is an estate;

(3) if the debtor is a trust or a trustee acting with respect to property held in trust, only if the financing statement

(A) provides the name specified for the trust in its organic documents or, if no name is specified, provides the name of the settlor and additional information sufficient to distinguish the debtor from other trusts having one or more of the same settlors; and

(B) indicates, in the debtor's name or otherwise, that the debtor is a trust or is a trustee acting with respect to property held in trust; and

(4) in other cases, if the debtor

(A) has a name, only if the financing statement provides the individual or organizational name of the debtor; and

(B) does not have a name, only if the financing statement provides the names of the partners, members, associates, or other persons comprising the debtor.

(b) A financing statement that provides the name of the debtor in accordance with (a) of this section is not rendered ineffective by the absence of

(1) a trade name or other name of the debtor; or

(2) unless required under (a)(4)(B) of this section, names of partners, members, associates, or other persons comprising the debtor.

(c) A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) A financing statement may provide the name of more than one debtor and the name of more than one secured party.



Sec. 45.29.504. - Indication of collateral.

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides

(1) a description of the collateral pursuant to AS 45.29.108 ; or

(2) an indication that the financing statement covers all assets or all personal property.



Sec. 45.29.505. - Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

(a) A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement or may comply with a statute, regulation, or treaty described in AS 45.29.311 (a) using the terms "consignor," "consignee," "lessor," "lessee," "bailor," "bailee," "licensor," "licensee," "owner," "registered owner," "buyer," "seller," or words of similar import instead of the terms "secured party" and "debtor."

(b) AS 45.29.501 - 45.29.525 apply to the filing of a financing statement under (a) of this section and, as appropriate, to compliance that is equivalent to filing a financing statement under AS 45.29.311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer that attaches to the collateral is perfected by the filing or compliance.



Sec. 45.29.506. - Effect of errors or omissions.

(a) A financing statement substantially satisfying the requirements of AS 45.29.501 - 45.29.525 is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Except as otherwise provided in (c) of this section, a financing statement that fails sufficiently to provide the name of the debtor in accordance with AS 45.29.503 (a) is seriously misleading.

(c) If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with AS 45.29.503 (a), the name provided does not make the financing statement seriously misleading.

(d) For purposes of AS 45.29.508 (b), the "debtor's correct name" in (c) of this section means the correct name of the new debtor.



Sec. 45.29.507. - Effect of certain events on effectiveness of financing statement.

(a) A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues even if the secured party knows of or consents to the disposition.

(b) Except as otherwise provided in (c) of this section and AS 45.29.508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under AS 45.29.506 .

(c) If a debtor changes its name sufficiently to cause a filed financing statement to become seriously misleading under AS 45.29.506 , the financing statement is

(1) effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the change; and

(2) not effective to perfect a security interest in collateral acquired by the debtor more than four months after the change unless an amendment to the financing statement that renders the financing statement not seriously misleading is filed within four months after the change.



Sec. 45.29.508. - Effectiveness of financing statement if new debtor becomes bound by security agreement.

(a) Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under (a) of this section to be seriously misleading under AS 45.29.506, the financing statement is

(1) effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under AS 45.29.203 (d); and

(2) not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under AS 45.29.203 (d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under AS 45.29.507(a).



Sec. 45.29.509. - Persons entitled to file a record.

(a) A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if

(1) the debtor authorizes the filing in an authenticated record or pursuant to (b) or (c) of this section; or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement and an amendment covering

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under AS 45.29.315 (a)(2), whether or not the security agreement expressly covers proceeds.

(c) By acquiring collateral in which a security interest or agricultural lien continues under AS 45.29.315 (a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under AS 45.29.315 (a)(2).

(d) A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement required under AS 45.29.513 (a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under (d) of this section.



Sec. 45.29.510. - Effectiveness of filed record.

(a) A filed record is effective only to the extent that it was filed by a person who may file it under AS 45.29.509 .

(b) A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) A continuation statement that is not filed within the six-month period prescribed by AS 45.29.515 (d) is ineffective.



Sec. 45.29.511. - Secured party of record.

(a) A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under AS 45.29.514 (a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) If an amendment of a financing statement that provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under AS 45.29.514 (b), the assignee named in the amendment is a secured party of record.

(c) A person remains a secured party of record until the filing of an amendment of the financing statement that deletes the person.



Sec. 45.29.512. - Amendment of financing statement.

(a) Subject to AS 45.29.509 , a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to (e) of this section, otherwise amend the information provided in, a financing statement by filing an amendment that

(1) identifies by its file number the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed or recorded in a filing office described in AS 45.29.501 (a)(1), provides the date that the initial financing statement was filed or recorded and the information specified in AS 45.29.502 (b).

(b) Except as otherwise provided in AS 45.29.515 , the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) An amendment is ineffective to the extent it purports to delete all

(1) debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) secured parties of record and fails to provide the name of a new secured party of record.



Sec. 45.29.513. - Termination statement.

(a) A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) To comply with (a) of this section, a secured party shall cause the secured party of record to file the termination statement

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c) In cases not governed by (a) of this section, within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Except as otherwise provided in AS 45.29.510 , upon the filing of a termination statement in the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in AS 45.29.510 , for purposes of AS 45.29.519 (g), 45.29.522(a), and 45.29.523(c), the filing in the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.



Sec. 45.29.514. - Assignment of powers of secured party of record.

(a) Except as otherwise provided in (c) of this section, an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Except as otherwise provided in (c) of this section, a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement that

(1) identifies by its file number the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) An assignment of record of a security interest in a fixture covered by a mortgage that is effective as a financing statement filed as a fixture filing under AS 45.29.502 (c) may be made only by an assignment of record of the mortgage in the manner provided by law of this state other than the code.



Sec. 45.29.515. - Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Except as otherwise provided in (b) and (e) - (g) of this section, a filed financing statement is effective for a period of five years after the date of filing.

(b) Except as otherwise provided in (e) - (g) of this section, an initial financing statement filed in connection with a manufactured home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a manufactured home transaction.

(c) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless, before the lapse, a continuation statement is filed under (d) of this section. Upon lapse, a financing statement ceases to be effective and a security interest or agricultural lien that was perfected by the financing statement becomes unperfected unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is considered never to have been perfected as against a purchaser of the collateral for value.

(d) A continuation statement may be filed only within six months before the expiration of the five-year period specified in (a) of this section or the 30-year period specified in (b) of this section, whichever is applicable.

(e) Except as otherwise provided in AS 45.29.510 , upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in (c) of this section unless, before the lapse, another continuation statement is filed under (d) of this section. Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) If a debtor is a transmitting utility and a filed financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) A mortgage that is effective as a financing statement filed as a fixture filing under AS 45.29.502 (c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.



Sec. 45.29.516. - What constitutes filing; effectiveness of filing.

(a) Except as otherwise provided in (b) of this section, communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Filing does not occur with respect to a record that a filing office refuses to accept because

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because, in the case of

(A) an initial financing statement, the record does not provide a name for the debtor;

(B) an amendment or correction statement, the record

(i) does not identify the initial financing statement as required by AS 45.29.512 or 45.29.518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under AS 45.29.515 ;

(C) an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual that was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's last name; or

(D) a record filed in the filing office described in AS 45.29.501(a)(1) that relates to real property, the record does not provide a sufficient description of the real property to which it relates;

(E) a fixture filing or other filing allowed to be filed for record in a filing office described in AS 45.29.501 (a)(1), the filing does not provide the name of the debtor and record owner;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor that was not previously provided in the financing statement to which the amendment relates, the record does not

(A) provide a mailing address for the debtor;

(B) indicate whether the debtor is an individual or an organization; or

(C) if the financing statement indicates that the debtor is an organization, provide

(i) a type of organization for the debtor;

(ii) a jurisdiction of organization for the debtor; or

(iii) an organizational identification number for the debtor or indicate that the debtor does not have an organizational identification number;

(6) in the case of an assignment reflected in an initial financing statement under AS 45.29.514 (a) or an amendment filed under AS 45.29.514(b), the record does not provide a name and mailing address for the assignee; or

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by AS 45.29.515 (d).

(c) For purposes of (b) of this section, a record

(1) does not provide information if the filing office is unable to read or decipher the information; and

(2) that does not indicate that it is an amendment or identify an initial financing statement to which it relates as required by AS 45.29.512, 45.29.514, or 45.29.518 is an initial financing statement.

(d) A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set out in (b) of this section, is effective as a filed record except as against a purchaser of the collateral who gives value in reasonable reliance on the absence of the record from the files.



Sec. 45.29.517. - Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.



Sec. 45.29.518. - Claim concerning inaccurate or wrongfully filed record.

(a) A person may file in the filing office a correction statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) A correction statement must

(1) identify the record to which it relates by

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the correction statement relates to a record filed for record in a filing office described in AS 45.29.501 (a)(1), the date that the initial financing statement was filed for record and the information specified in AS 45.29.502 (b);

(2) indicate that it is a correction statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure the inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) The filing of a correction statement does not affect the effectiveness of an initial financing statement or other filed record.



Sec. 45.29.519. - Numbering, maintaining, and indexing records; communicating information provided in records.

(a) For each record filed in a filing office, the filing office shall

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with (c) - (e) of this section.

(b) Except as otherwise provided in (i) of this section, a file number assigned after January 1, 2002, must include a digit that

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single digit or transpositional error.

(c) Except as otherwise provided in (d) and (e) of this section, the filing office shall index

(1) an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) a record that provides a name of a debtor that was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this state provides for indexing of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a mortgage of the real property described.

(e) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under AS 45.29.514 (a) or an amendment filed under AS 45.29.514 (b)

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this state provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f) The filing office shall maintain a capability to

(1) retrieve a record by the name of the debtor and, if the filing office is described in

(A) AS 45.29.501 (a)(1), by the file number assigned to the initial financing statement to which the record relates and the date that the record was filed for record; or

(B) AS 45.29.501 (a)(2), by the file number assigned to the initial financing statement to which the record relates; and

(2) associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under AS 45.29.515 with respect to all secured parties of record.

(h) Except as otherwise provided in (i) of this section, the filing office shall perform the acts required by (a) - (e) of this section at the time and in the manner prescribed by filing office regulations, but not later than two business days after the filing office receives the record in question.

(i) The requirements of (b) and (h) of this section do not apply to a filing office described in AS 45.29.501 (a)(1).



Sec. 45.29.520. - Acceptance and refusal to accept record.

(a) A filing office shall refuse to accept a record for filing for a reason set out in AS 45.29.516 (b) and may refuse to accept a record for filing only for a reason set out in AS 45.29.516 (b).

(b) If a filing office refuses to accept a record for filing, the filing office shall communicate to the person who presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing office regulation but, in the case of a filing office described in AS 45.29.501 (a)(2), no more than two business days after the filing office receives the record.

(c) A filed financing statement satisfying AS 45.29.502 (a) and (b) is effective even if the filing office is required to refuse to accept it for filing under (a) of this section. However, AS 45.29.338 applies to a filed financing statement providing information described in AS 45.29.516(b)(5) that is incorrect at the time the financing statement is filed.

(d) If a record communicated to a filing office provides information that relates to more than one debtor, AS 45.29.501 - 45.29.525 applies as to each debtor separately.



Sec. 45.29.521. - Uniform form of written financing statement and amendment.

(a) A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set out in AS 45.29.516 (b):

REFER TO THE BOOK FOR THE PROPER FORM

(b) A filing office that accepts written records may not refuse to accept a written record in the following form and format except for a reason set out in AS 45.29.516 (b):

REFER TO THE BOOK FOR THE PROPER FORM



Sec. 45.29.522. - Maintenance and destruction of records.

(a) The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under AS 45.29.515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and,

(1) if the record was filed for record in the filing office described in AS 45.29.501 (a)(1), by using the file number assigned to the initial financing statement to which the record relates and the date that the record was filed for record; or

(2) if the record was filed in the filing office described in AS 45.29.501(a)(2), by using the file number assigned to the initial financing statement to which the record relates.

(b) Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy a written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement that complies with (a) of this section.



Sec. 45.29.523. - Information from filing office; sale or license of records.

(a) If a person who files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record under AS 45.29.519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead

(1) note on the copy the number assigned to the record under AS 45.29.519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides

(1) the information in the record;

(2) the number assigned to the record under AS 45.29.519 (a)(1); and

(3) the date and time of the filing of the record.

(c) The filing office shall communicate or otherwise make available in a record the following information to a person who requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, a financing statement that

(A) designates a particular debtor;

(B) has not lapsed under AS 45.29.515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under AS 45.29.515 and a record of which is maintained by the filing office under AS 45.29.522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) In complying with its duty under (c) of this section, the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing its written certificate.

(e) The filing office shall perform the acts required by (a) - (d) of this section at the time and in the manner prescribed by filing office regulations but, in the case of a filing office described in AS 45.29.501(a)(2), not later than two business days after the filing office receives the request.

(f) At least bi-weekly, the filing office described in AS 45.29.501(a)(2) shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under AS 45.29.501 - 45.29.525, in every medium from time to time available to the filing office.



Sec. 45.29.524. - Delay by filing office.

Delay by the filing office beyond a time limit prescribed by AS 45.29.501 - 45.29.525 is excused if

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.



Sec. 45.29.525. - Fees.

The Department of Natural Resources shall adopt regulations that set the fees for

(1) recording or filing and indexing a document under AS 45.29.501 - 45.29.525; and

(2) responding to a request for information or copies from the filing office, including for communicating whether there is on file a financing statement naming a particular debtor.



Sec. 45.29.530. - Account.

Under AS 37.05.146 (c), fees for services for recording and related services of the Department of Natural Resources for secured transactions under AS 45.29 (Uniform Commercial Code - Secured Transactions) shall be accounted for separately, and appropriations from the account are not made from the unrestricted general fund.






Article 06 - DEFAULT

Sec. 45.29.601. - Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.

(a) After default, a secured party has the rights provided in AS 45.29.601 - 45.29.628 and, except as otherwise provided in AS 45.29.602, those provided by agreement of the parties. A secured party

(1) may reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by available judicial procedures; and

(2) if the collateral is documents, may proceed either as to the documents or as to the goods the documents cover.

(b) A secured party in possession of collateral or control of collateral under AS 45.29.104 , 45.29.105, 45.29.106, or 45.29.107 has the rights and duties provided in AS 45.29.207 .

(c) The rights under (a) and (b) of this section are cumulative and may be exercised simultaneously.

(d) Except as otherwise provided in (g) of this section and AS 45.29.605, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

(e) If a secured party has reduced its claim to judgment, the lien of a levy that may be made upon the collateral by virtue of an execution based on the judgment relates back to the earliest of the date

(1) of perfection of the security interest or agricultural lien in the collateral;

(2) of filing a financing statement covering the collateral; or

(3) specified in a statute under which the agricultural lien was created.

(f) A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this chapter.

(g) Except as otherwise provided in AS 45.29.607 (c), 45.29.601 - 45.29.628 imposes no duties on a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.



Sec. 45.29.602. - Waiver and variance of rights and duties.

Except as otherwise provided in AS 45.29.624 , to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following sections:

(1) AS 45.29.207 (b)(4)(C), which deals with use and operation of the collateral by the secured party;

(2) AS 45.29.210 , which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) AS 45.29.607 (c), which deals with collection and enforcement of collateral;

(4) AS 45.29.608 (a) and 45.29.615(c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5) AS 45.29.608 (a) and 45.29.615(d) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) AS 45.29.609 to the extent that it imposes on a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) AS 45.29.610 (b), 45.29.611, 45.29.613, and 45.29.614, which deal with disposition of collateral;

(8) AS 45.29.615 (f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) AS 45.29.616 , which deals with explanation of the calculation of a surplus or deficiency;

(10) AS 45.29.620 - 45.29.622, which deal with acceptance of collateral in satisfaction of obligation;

(11) AS 45.29.623 , which deals with redemption of collateral;

(12) AS 45.29.624 , which deals with permissible waivers; and

(13) AS 45.29.625 and 45.29.626, which deal with the secured party's liability for failure to comply with this chapter.



Sec. 45.29.603. - Agreement on standards concerning rights and duties.

(a) The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in AS 45.29.602 if the standards are not manifestly unreasonable.

(b) The provisions of (a) of this section do not apply to the duty under AS 45.29.609 to refrain from breaching the peace.



Sec. 45.29.604. - Procedure if security agreement covers real property or fixtures.

(a) If a security agreement covers both personal and real property, a secured party may proceed

(1) under AS 45.29.601 - 45.29.628 as to the personal property without prejudicing any rights with respect to the real property; or

(2) as to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of AS 45.29.601 - 45.29.628 do not apply.

(b) Subject to (c) of this section, if a security agreement covers goods that are or become fixtures, a secured party may proceed

(1) under AS 45.29.601 - 45.29.628; or

(2) in accordance with the rights with respect to real property, in which case the other provisions of AS 45.29.601 - 45.29.628 do not apply.

(c) Subject to the other provisions of AS 45.29.601 - 45.29.628, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) A secured party that removes collateral shall promptly reimburse an encumbrancer or owner of the real property, other than the debtor, for the cost of repair of physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for diminution in value of the real property caused by the absence of the goods removed or by the necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.



Sec. 45.29.605. - Unknown debtor or secondary obligor.

A secured party does not owe a duty based on its status as secured party to

(1) a person who is a debtor or obligor unless the secured party knows

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) a secured party or lienholder that has filed a financing statement against a person unless the secured party knows

(A) that the person is a debtor; and

(B) the identity of the person.



Sec. 45.29.606. - Time of default for agricultural lien.

For purposes of AS 45.29.601 - 45.29.628, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.



Sec. 45.29.607. - Collection and enforcement by secured party.

(a) If so agreed and, in any event, after default, a secured party

(1) may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) may take proceeds to which the secured party is entitled under AS 45.29.315;

(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor and with respect to property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) if it holds a security interest in a deposit account perfected by control under AS 45.29.104 (a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) if it holds a security interest in a deposit account perfected by control under AS 45.29.104 (a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) If necessary to enable a secured party to exercise under (a)(3) of this section the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which the mortgage is recorded

(1) a copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) the secured party's sworn affidavit in recordable form stating that

(A) a default has occurred; and

(B) the secured party is entitled to enforce the mortgage nonjudicially.

(c) A secured party shall proceed in a commercially reasonable manner if the secured party

(1) undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) A secured party may deduct from the collections made under (c) of this section reasonable expenses of collection and enforcement, including reasonable attorney fees and legal expenses incurred by the secured party.

(e) This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.



Sec. 45.29.608. - Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

(a) If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) a secured party shall apply or pay over for application the cash proceeds of collection or enforcement under AS 45.29.607 in the following order to

(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by a subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed;

(2) if requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time; unless the holder complies, the secured party need not comply with the holder's demand under (1)(C) of this subsection;

(3) a secured party need not apply or pay over for application noncash proceeds of collection and enforcement under AS 45.29.607 unless the failure to do so would be commercially unreasonable; a secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner;

(4) a secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.



Sec. 45.29.609. - Secured party's right to take possession after default.

Sec. 45.29.609. Secured party's right to take possession after default.

(a) After default, a secured party

(1) may take possession of the collateral; and

(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under AS 45.29.610 .

(b) A secured party may proceed under subsection (a) of this section

(1) in accordance with judicial process; or

(2) without judicial process if it proceeds without breach of the peace.

(c) If so agreed and, in any event, after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party that is reasonably convenient to both parties.



Sec. 45.29.610. - Disposition of collateral after default.

(a) After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following commercially reasonable preparation or processing.

(b) Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) A secured party may purchase collateral

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like that by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) A secured party may disclaim or modify warranties under (d) of this section

(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) A record is sufficient to disclaim warranties under (e) of this section if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.



Sec. 45.29.611. - Notification before disposition of collateral.

(a) In this section, "notification date" means the earlier of the date on which

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Except as otherwise provided in (d) of this section, a secured party that disposes of collateral under AS 45.29.610 shall send to the persons specified in (c) of this section a reasonable authenticated notification of disposition.

(c) To comply with (b) of this section, the secured party shall send an authenticated notification of disposition to

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods,

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in AS 45.29.311(a).

(d) The provisions of (b) of this section do not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) A secured party complies with the requirement for notification prescribed by (c)(3)(B) of this section if

(1) not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in (c)(3)(B) of this section; and

(2) before the notification date, the secured party

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.



Sec. 45.29.612. - Timeliness of notification before disposition of collateral.

(a) Except as otherwise provided in (b) of this section, whether a notification is sent within a reasonable time is a question of fact.

(b) In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set out in the notification is sent within a reasonable time before the disposition.



Sec. 45.29.613. - General notification before disposition of collateral.

Except in a consumer goods transaction, the following rules apply:

(1) the contents of a notification of disposition are sufficient if the notification

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made;

(2) whether the contents of a notification that lacks any of the information specified in (1) of this section are nevertheless sufficient is a question of fact;

(3) the contents of a notification providing substantially the information specified in (1) of this section are sufficient even if the notification includes

(A) information not specified by that paragraph; or

(B) minor errors that are not seriously misleading;

(4) a particular phrasing of the notification is not required;

(5) the following form of notification and the form appearing in AS 45.29.614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: __(Name of debtor, obligor, or other person to which the

notification is sent)__

From: __(Name, address, and telephone number of secured party)__

Name of Debtor(s): __(Include only if debtor(s) are not an

addressee)__

(For a public disposition:)

We will sell (or lease or license, as applicable) the ____(describe

collateral)____ (to the highest qualified bidder) in public as follows:

Day and Date: ______________________________

Time: ______________________________

Place: ______________________________

(For a private disposition:)

We will sell (or lease or license, as applicable) the ___(describe

collateral)___ privately sometime after ___(day and date)___.

You are entitled to an accounting of the unpaid indebtedness secured by

the property that we intend to sell (or lease or license, as

applicable) (for a charge of $ ________________________ ). You may

request an accounting by calling us at ___(telephone number)___ .



Sec. 45.29.614. - Notification before disposition of collateral in consumer goods transaction.

In a consumer goods transaction, the following rules apply:

(1) a notification of disposition must provide the following information:

(A) the information specified in AS 45.29.613 (1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under AS 45.29.623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) a particular phrasing of the notification is not required;

(3) the following form of notification, when completed, provides sufficient information:

___(Name and address of secured party)___

___(Date)___

NOTICE OF OUR PLAN TO SELL PROPERTY

___(Name and address of any obligor who is also a debtor)___

Subject: ___(Identification of Transaction)___

We have your ___(describe collateral)___ , because you broke promises

in our agreement.

(For a public disposition:)

We will sell ___(describe collateral)___ at public sale. A sale could

include a lease or license. The sale will be held as follows:

Date: ______________________________

Time: ______________________________

Place: ______________________________

You may attend the sale and bring bidders if you want.

(For a private disposition:)

We will sell ___(describe collateral)___ at private sale sometime

after ___(date)___ . A sale could include a lease or license.

The money that we get from the sale, after paying our costs, will

reduce the amount you owe. If we get less money than you owe, you

___(will or will not, as applicable)___

still owe us the difference. If

we get more money than you owe, you will get the extra money, unless

we must pay it to someone else.

You can get the property back at any time before we sell it by paying

us the full amount you owe (not just the past due payments), including

our expenses. To learn the exact amount you must pay, call us at

___(telephone number)___ .

If you want us to explain to you in writing how we have figured the

amount that you owe us, you may call us at ___(telephone number)___

(or write us at ___(secured party's address)___ ) and request a

written explanation. (We will charge you $ __________ for the

explanation if we sent you another written explanation of the amount

you owe us within the last six months.)

If you need more information about the sale call us at ___(telephone

number)___ (or write us at ___(secured party's address)___).

We are sending this notice to the following other people who have an

interest in ___(describe collateral)___ or who owe money under your

agreement:

___(Names of all other debtors and obligors, if any)___.

(4) a notification in the form of (3) of this section is sufficient even if additional information appears at the end of the form;

(5) a notification in the form of (3) of this section is sufficient even if it includes errors in information not required by (1) of this section unless the error is misleading with respect to rights arising under this chapter;

(6) if a notification under this section is not in the form set out in (3) of this section, law other than this chapter determines the effect of including information not required by (1) of this section.



Sec. 45.29.615. - Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) A secured party shall apply or pay over for application the cash proceeds of disposition under AS 45.29.610 in the following order:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing and, to the extent provided for by agreement and not prohibited by law, reasonable attorney fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under (a)(3) of this section.

(c) A secured party need not apply or pay over for application noncash proceeds of disposition under AS 45.29.610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by (a) of this section and permitted by (c) of this section,

(1) unless (a)(4) of this section requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes,

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) The surplus or deficiency after a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with AS 45.29.601 - 45.29.628 to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) A secured party who receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.



Sec. 45.29.616. - Explanation of calculation of surplus or deficiency.

(a) In this section,

(1) "explanation" means a writing that

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with (c) of this section of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available;

(2) "request" means a record

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under AS 45.29.610 .

(b) In a consumer goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under AS 45.29.615, the secured party shall

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within 14 days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) To comply with (a)(1)(B) of this section, a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date

(A) if the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney fees secured by the collateral that are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and that are not reflected in the amount in (1) of this subsection; and

(6) the amount of the surplus or deficiency.

(d) A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of (a) of this section is sufficient even if it includes minor errors that are not seriously misleading.

(e) A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation under (b)(1) of this section. The secured party may require payment of a charge not exceeding $25 for each additional response.



Sec. 45.29.617. - Rights of transferee of collateral.

(a) A secured party's disposition of collateral after default

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien.

(b) A transferee who acts in good faith takes free of the rights and interests described in (a) of this section even if the secured party fails to comply with this chapter or the requirements of a judicial proceeding.

(c) If a transferee does not take free of the rights and interests described in (a) of this section, the transferee takes the collateral subject to

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.



Sec. 45.29.618. - Rights and duties of certain secondary obligors.

(a) A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) An assignment, transfer, or subrogation described in (a) of this section

(1) is not a disposition of collateral under AS 45.29.610 ; and

(2) relieves the secured party of further duties under this chapter.



Sec. 45.29.619. - Transfer of record or legal title.

(a) In this section, "transfer statement" means a record authenticated by a secured party stating

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in an official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) A transfer of the record or legal title to collateral to a secured party under (b) of this section or otherwise is not of itself a disposition of collateral under this chapter and does not of itself relieve the secured party of its duties under this chapter.



Sec. 45.29.620. - Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Except as otherwise provided in (g) of this section, a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if

(1) the debtor consents to the acceptance under (c) of this section;

(2) the secured party does not receive, within the time set out in (d) of this section, a notification of objection to the proposal authenticated by

(A) a person to which the secured party was required to send a proposal under AS 45.29.621 ; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) the provisions of (e) of this section do not require the secured party to dispose of the collateral or the debtor waives the requirement under AS 45.29.624 .

(b) A purported or apparent acceptance of collateral under this section is ineffective unless

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of (a) of this section are met.

(c) For purposes of this section, a debtor consents to an acceptance of collateral

(1) in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d) To be effective under (a)(2) of this section, a notification of objection must be received by the secured party

(1) in the case of a person to which the proposal was sent under AS 45.29.621, within 20 days after notification was sent to that person; and

(2) in other cases,

(A) within 20 days after the last notification was sent under AS 45.29.621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under (c) of this section.

(e) A secured party that has taken possession of collateral shall dispose of the collateral under AS 45.29.610 within the time specified in (f) of this section if

(1) 60 percent of the cash price has been paid in the case of a purchase money security interest in consumer goods; or

(2) 60 percent of the principal amount of the obligation secured has been paid in the case of a nonpurchase money security interest in consumer goods.

(f) To comply with (e) of this section, the secured party shall dispose of the collateral within

(1) 90 days after taking possession; or

(2) any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.



Sec. 45.29.621. - Notification of proposal to accept collateral.

(a) A secured party who desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder who, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party who, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in AS 45.29.311(a).

(b) A secured party who desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in (a) of this section.



Sec. 45.29.622. - Effect of acceptance of collateral.

(a) A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) A subordinate interest is discharged or terminated under (a) of this section, even if the secured party fails to comply with this chapter.



Sec. 45.29.623. - Right to redeem collateral.

(a) A debtor, a secondary obligor, or other secured party or lienholder may redeem collateral.

(b) To redeem collateral, a person shall tender

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney fees described in AS 45.29.615(a)(1).

(c) A redemption may occur at any time before a secured party has

(1) collected collateral under AS 45.29.607 ;

(2) disposed of collateral or entered into a contract for its disposition under AS 45.29.610 ; or

(3) accepted collateral in full or partial satisfaction of the obligation it secures under AS 45.29.622 .



Sec. 45.29.624. - Waiver.

(a) A debtor or secondary obligor may waive the right to notification of disposition of collateral under AS 45.29.611 only by an agreement to that effect entered into and authenticated after default.

(b) A debtor may waive the right to require disposition of collateral under AS 45.29.620 (e) only by an agreement to that effect entered into and authenticated after default.

(c) Except in a consumer goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under AS 45.29.623 only by an agreement to that effect entered into and authenticated after default.



Sec. 45.29.625. - Remedies for secured party's failure to comply with chapter.

Sec. 45.29.625. Remedies for secured party's failure to comply with chapter.

(a) If it is established that a secured party is not proceeding in accordance with this chapter, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Subject to (c), (d), and (f) of this section, a person is liable for damages in the amount of any loss caused by a failure to comply with this chapter. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Except as otherwise provided in AS 45.29.628 ,

(1) a person who, at the time of the failure, was a debtor or an obligor or held a security interest in or other lien on the collateral may recover damages under (b) of this section for its loss; and

(2) if the collateral is consumer goods, a person who was a debtor or secondary obligor at the time a secured party failed to comply with AS 45.29.601 - 45.29.628 may recover for that failure in any event an amount not less than the credit service charge plus 10 percent of the principal amount of the obligation or the time-price differential plus 10 percent of the cash price.

(d) A debtor whose deficiency is eliminated under AS 45.29.626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under AS 45.29.626 may not otherwise recover under (b) of this section for noncompliance with the provisions of AS 45.29.601 - 45.29.628 relating to collection, enforcement, disposition, or acceptance.

(e) In addition to damages recoverable under (b) of this section, the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that

(1) fails to comply with AS 45.29.208 ;

(2) fails to comply with AS 45.29.209 ;

(3) files a record that the person is not entitled to file under AS 45.29.509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by AS 45.29.513 (a) or (c);

(5) fails to comply with AS 45.29.616 (b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with AS 45.29.616 (b)(2).

(f) A debtor or consumer obligor may recover damages under (b) of this section and, in addition, $500 in each case from a person who, without reasonable cause, fails to comply with a request under AS 45.29.210 . A recipient of a request under AS 45.29.210 who never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) If a secured party fails to comply with a request regarding a list of collateral or a statement of account under AS 45.29.210 , the secured party may claim a security interest only as shown on the list or statement included in the request as against a person who is reasonably misled by the failure.



Sec. 45.29.626. - Action in which deficiency or surplus is in issue.

(a) In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) a secured party need not prove compliance with the provisions of AS 45.29.601 - 45.29.628 relating to collection, enforcement, disposition, or acceptance unless the debtor or secondary obligor places the secured party's compliance in issue;

(2) if the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in compliance with the provisions of AS 45.29.601 - 45.29.628;

(3) except as otherwise provided in AS 45.29.628 , if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in compliance with the provisions of AS 45.29.601 - 45.29.628 relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney fees exceeds the greater of

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in compliance with the provisions of AS 45.29.601 - 45.29.628 relating to collection, enforcement, disposition, or acceptance;

(4) for purposes of (3)(B) of this subsection, the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney fees unless the secured party proves that the amount is less than that sum;

(5) if a deficiency or surplus is calculated under AS 45.29.615 (f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) The limitation of the rules in (a) of this section to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.



Sec. 45.29.627. - Determination of whether conduct was commercially reasonable.

(a) The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) A disposition of collateral is made in a commercially reasonable manner if the disposition is made

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under (c) of this section need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.



Sec. 45.29.628. - Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person,

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this chapter; and

(2) the secured party's failure to comply with this chapter does not affect the liability of the person for a deficiency.

(b) A secured party is not liable because of its status as secured party

(1) to a person who is a debtor or obligor unless the secured party knows

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person unless the secured party knows

(A) that the person is a debtor; and

(B) the identity of the person.

(c) A secured party is not liable to a person, and a person's liability for a deficiency is not affected, because of an act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer goods transaction or a consumer transaction or that goods are not consumer goods if the secured party's belief is based on its reasonable reliance on

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) A secured party is not liable to a person under AS 45.29.625 (c)(2) for its failure to comply with AS 45.29.616 .

(e) A secured party is not liable under AS 45.29.625 (c)(2) more than once with respect to any one secured obligation.






Article 07 - TRANSITIONAL PROVISIONS

Sec. 45.29.702. - Savings clause.

(a) Except as otherwise provided in AS 45.29.702 - 45.29.709, this chapter applies to a transaction or lien within the scope of this chapter, even if the transaction or lien was entered into or created before July 1, 2001.

(b) Except as otherwise provided in AS 45.29.703 - 45.29.709,

(1) transactions and liens that were not governed by former AS 45.09, were validly entered into or created before July 1, 2001, and would be subject to this chapter if they had been entered into or created on or after July 1, 2001, and the rights, duties, and interests flowing from those transactions and liens remain valid on and after July 1, 2001; and

(2) the transactions and liens may be terminated, completed, consummated, and enforced as required or permitted under this chapter or by the law that otherwise would apply if this chapter had not taken effect.



Sec. 45.29.703. - Security interest perfected before effective date.

(a) A security interest that is enforceable June 30, 2001, and would have priority over the rights of a person who becomes a lien creditor June 30, 2001, is a perfected security interest under this chapter if, on July 1, 2001, the applicable requirements for enforceability and perfection under this chapter are satisfied without further action.

(b) Except as otherwise provided in AS 45.29.705 , if, on June 30, 2001, a security interest is enforceable and would have priority over the rights of a person who becomes a lien creditor June 30, 2001, but the applicable requirements for enforceability or perfection under this chapter are not satisfied on July 1, 2001, the security interest

(1) is a perfected security interest until July 1, 2002;

(2) remains enforceable on and after July 1, 2002, only if the security interest becomes enforceable under AS 45.29.203 before July 1, 2002; and

(3) remains perfected on and after July 1, 2002, only if the applicable requirements for perfection under this chapter are satisfied before July 1, 2002.



Sec. 45.29.704. - Security interest unperfected before effective date.

A security interest that is enforceable June 30, 2001, but that would be subordinate to the rights of a person who becomes a lien creditor June 30, 2001,

(1) remains an enforceable security interest until July 1, 2002;

(2) remains enforceable on and after July 1, 2002, if the security interest becomes enforceable under AS 45.29.203 on July 1, 2001, or before July 1, 2002; and

(3) becomes perfected

(A) without further action on July 1, 2001, if the applicable requirements for perfection under this chapter are satisfied before July 1, 2001; or

(B) when the applicable requirements for perfection are satisfied if the requirements are satisfied on or after July 1, 2001.



Sec. 45.29.705. - Effectiveness of action taken before effective date.

(a) If action, other than the filing of a financing statement, is taken before July 1, 2001, and the action would have resulted in priority of a security interest over the rights of a person who becomes a lien creditor had the security interest become enforceable before July 1, 2001, the action is effective to perfect a security interest that attaches under this chapter before July 1, 2002. An attached security interest becomes unperfected on July 1, 2002, unless the security interest becomes a perfected security interest under this chapter before July 1, 2002.

(b) The filing of a financing statement before July 1, 2001, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this chapter.

(c) This chapter does not render ineffective an effective financing statement that, before July 1, 2001, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former AS 45.09.103 . However, except as otherwise provided in (d) and (e) of this section and AS 45.29.706 , the financing statement ceases to be effective at the earlier of

(1) the time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) The filing of a continuation statement on or after July 1, 2001, does not continue the effectiveness of the financing statement filed before July 1, 2001. However, upon the timely filing of a continuation statement on or after July 1, 2001, and in accordance with the law of the jurisdiction governing perfection as provided in AS 45.29.301 - 45.29.342, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2001, continues for the period provided by the law of that jurisdiction.

(e) The provisions of (c)(2) of this section apply to a financing statement that, before July 1, 2001, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former AS 45.09.103 only to the extent that AS 45.29.301 - 45.29.342 provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) A financing statement that includes a financing statement filed before July 1, 2001, and a continuation statement filed on or after July 1, 2001, is effective only to the extent that it satisfies the requirements of AS 45.29.501 - 45.29.525 for an initial financing statement.



Sec. 45.29.706. - When initial financing statement suffices to continue effectiveness of continuation statement.

(a) The filing of an initial financing statement in the office specified in AS 45.29.501 continues the effectiveness of a financing statement filed before July 1, 2001, if

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under this chapter;

(2) the pre-effective date financing statement was filed in an office in another state or another office in this state; and

(3) the initial financing statement satisfies (b) of this section.

(b) The filing of an initial financing statement under (a) of this section continues the effectiveness of the pre-effective date financing statement if the initial financing statement is filed

(1) before July 1, 2001, for the period provided in former AS 45.09.403 with respect to a financing statement; and

(2) on or after July 1, 2001, for the period provided in AS 45.29.515 with respect to an initial financing statement.

(c) To be effective for purposes of (a) of this section, an initial financing statement must

(1) satisfy the requirements of AS 45.29.501 - 45.29.524 for an initial financing statement;

(2) identify the pre-effective date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) indicate that the pre-effective date financing statement remains effective.



Sec. 45.29.707. - Amendment of pre-effective date financing statement.

(a) On or after July 1, 2001, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in AS 45.29.301 - 45.29.342. However, the effectiveness of a pre-effective date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(b) Except as otherwise provided in (c) of this section, if the law of this state governs perfection of a security interest, the information in a pre-effective date financing statement may be amended on or after July 1, 2001, only if

(1) the pre-effective date financing statement and an amendment are filed in the office specified in AS 45.29.501 ;

(2) an amendment is filed in the office specified in AS 45.29.501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies AS 45.29.706 (c); or

(3) an initial financing statement that provides the information as amended and satisfies AS 45.29.706 (c) is filed in the office specified in AS 45.29.501 .

(c) If the law of this state governs perfection of a security interest, the effectiveness of a pre-effective date financing statement may be continued only under AS 45.29.705 (d) and (f) or 45.29.706.

(d) Whether or not the law of this state governs perfection of a security interest, the effectiveness of a pre-effective date financing statement filed in this state may be terminated on or after July 1, 2001, by filing a termination statement in the office in which the pre-effective date financing statement is filed, unless an initial financing statement that satisfies AS 45.29.706 (c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in AS 45.29.301 - 45.29.342 as the office in which to file a financing statement.

(e) In this section, "pre-effective date financing statement" means a financing statement filed before July 1, 2001.



Sec. 45.29.708. - Persons entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under AS 45.29.702 - 45.29.709 if

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under AS 45.29.702 - 45.29.709 to

(A) continue the effectiveness of a financing statement filed before July 1, 2001; or

(B) perfect or continue the perfection of a security interest.



Sec. 45.29.709. - Priority.

(a) This chapter determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2001, former AS 45.09 determines priority.

(b) For purposes of AS 45.29.322 (a), the priority of a security interest that becomes enforceable under AS 45.29.203 dates from July 1, 2001, if the security interest is perfected under this chapter by the filing of a financing statement before July 1, 2001, that would not have been effective to perfect the security interest under former AS 45.09. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.









Chapter 45.30. - SALES OF MOBILE HOMES

Sec. 45.30.010. - Mobile home standards. [Repealed, Sec. 5 ch 104 SLA 1980].

Repealed or Renumbered



Sec. 45.30.011. - Mobile home warranties.

(a) After August 27, 1980, a new mobile home sold by a mobile home dealer to a buyer is subject to a mobile home warranty. A mobile home warranty shall be set out in a separate written document entitled "Mobile Home Warranty" which shall be delivered to the buyer by the mobile home dealer at the time a contract of sale is signed. The warranty shall contain the name, address and telephone number of the mobile home manufacturer and the mobile home dealer and shall include at least the following provisions:

(1) the mobile home is free from any substantial defects in materials and workmanship;

(2) the manufacturer or dealer, or both, shall take appropriate action at the site of the mobile home to correct substantial defects in materials or workmanship which become evident within one year of the date of delivery of the mobile home to the buyer if the buyer, or a transferee of the buyer, gives written notice of the defect by registered or certified mail addressed to the business address of the manufacturer or dealer on a date which is not more than one year and ten days after date of delivery of the mobile home;

(3) the manufacturer and the dealer are jointly and severally liable to the buyer, or a transferee of the buyer, for the fulfillment of the terms of warranty, and the buyer may notify the manufacturer or the dealer, or both, in the event action is required to correct substantial defects in materials or workmanship;

(4) the warranty is applicable to the mobile home structure, its plumbing, heating and electrical systems, and all appliances and equipment installed or included in the mobile home unit by the manufacturer or dealer; and

(5) notwithstanding separate warranties applicable to appliances contained within a mobile home unit issued by the manufacturers of the appliances, primary responsibility for appropriate corrective action under the warranty rests with the manufacturer and the dealer of the mobile home unit, and written notice of defects must be initially reported to them.

(b) The warranty provided under (a) of this section is in addition to and not in derogation of all other rights and remedies which a buyer may have under any other law or instrument.

(c) The manufacturer and the dealer may not require the buyer to waive the buyer's rights under (a) of this section. A waiver of rights required by a manufacturer or dealer is contrary to public policy and is unenforceable.

(d) A mobile home dealer shall display a notice of reasonable size stating the applicability of the warranty required by this section, and shall, upon request, provide a sample copy of the warranty. The notice shall be posted in each area in which purchase orders and sales contracts for mobile homes are written.

(e) The manufacturer shall compensate a mobile home dealer who incurs expenses as a result of warranty obligations for which the manufacturer is legally responsible or for obligations which the manufacturer imposes upon the dealer. A provision of contract which is contrary to this subsection is void as against public policy.

(f) In this section, a defect is "substantial" if it materially affects the fitness of the mobile home for occupancy or use by the buyer or a transferee.



Sec. 45.30.015. - Bonds.

(a) A manufacturer constructing mobile homes for sale in the state shall deposit a performance bond in the amount of $100,000 with the department to assure compliance with the provisions of AS 45.30.011 .

(b) A manufacturer who discontinues construction of mobile homes for sale in the state shall maintain a performance bond in the required amount for a period of 24 months after the date the last mobile home was delivered to a buyer in the state.



Sec. 45.30.018. - Private cause of action against bond.

(a) A buyer who has a claim against the manufacturer of the buyer's mobile home for failure to fulfill the manufacturer's obligations under AS 45.30.011 may file an action upon the bond required by AS 45.30.015 .

(b) Two copies of the complaint and the summons shall be served by certified mail on the attorney general at the time the action is filed. Service upon the attorney general constitutes service on the surety. The attorney general shall transmit one copy of the complaint and summons to the surety within three business days after receiving the summons and complaint. The attorney general shall maintain a record, available for public inspection, of all actions commenced under this section.

(c) The remedy provided in this section is in addition to and not in derogation of all other rights and remedies that a buyer may have under another law or instrument.



Sec. 45.30.020. - Duties of department. [Repealed, Sec. 5 ch 123 SLA 1972].

Repealed or Renumbered



Sec. 45.30.025. - Surety's liability and right to cancel bond.

Sec. 45.30.025. Surety's liability and right to cancel bond.

(a) The surety shall inform the attorney general in writing of all claims against the bond lodged directly with the surety and all sums paid against the bond.

(b) The surety on the bond is not liable in an aggregate amount in excess of that named in the bond.

(c) Nothing in this chapter impairs the right of a surety to cancel its bond for lawful reasons; however, a cancellation does not extinguish the surety's liability on the bond for mobile homes previously delivered to buyers in the state.



Sec. 45.30.030. - Administration. [Repealed, Sec. 5 ch 104 SLA 1980].

Repealed or Renumbered



Sec. 45.30.040. - Enforcement of compliance.

(a) A department inspector shall give written notice to the owner, dealer or manufacturer of a mobile home of each violation of AS 45.30.011. The notice of violation shall accurately describe the violation and give specific reference to the section and paragraph of the statutes.

(b) [Repealed by Sec. 5 ch 104 SLA 1980].

(c) Whenever it determines that there may be a violation of the provisions of this chapter by a manufacturer or dealer of mobile homes, the department may give notice of hearing, and, within 30 days after giving notice, a hearing shall be held by the office of administrative hearings (AS 44.64.010 ) to determine whether there has been a violation. After notice and hearing,

(1) if the department finds that there has been a violation of the provisions of this chapter, the department may issue an order directing that the person who is violating the provision cure the violation in a reasonable time and in a reasonable manner;

(2) if the department determines that violations of the provisions of this chapter are regular and recurring, it may require forfeiture of the bond to the benefit of the state and arrange for distribution of the proceeds of the bond to the mobile home owners injured by the activities of the dealer or manufacturer, or to mobile home dealers injured by the activities of the manufacturer.

(d) The provisions of AS 44.62.330 - 44.62.630 apply to a hearing held under (c) of this section.



Sec. 45.30.050. - Penalty. [Repealed, Sec. 5 ch 104 SLA 1980].

Repealed or Renumbered



Sec. 45.30.060. - Definitions. [Repealed, Sec. 5 ch 123 SLA 1972].

Repealed or Renumbered



Sec. 45.30.070. - Agreements to locate prohibited.

A vendor of mobile homes may not require as a condition of sale that a purchaser locate the mobile home in a particular mobile home park or in one of a particular group of mobile home parks.



Sec. 45.30.100. - Definitions.

In this chapter,

(1) "buyer" means a person who purchases a mobile home for personal use and not for purposes of resale;

(2) "department" means the Department of Law;

(3) "mobile home" means a vehicle designed and equipped for human habitation, and which may be drawn by a motor vehicle only when authorized by permit.






Chapter 45.35. - LEASE-PURCHASES OF PERSONAL PROPERTY

Sec. 45.35.010. - Disclosure of information.

(a) A lessor shall disclose clearly and conspicuously in writing in a lease-purchase agreement each of the following items that applies to the lease-purchase agreement or to the personal property leased under the agreement:

(1) the total number of payments, the total monetary amount of all payments, and the timing of all payments that are to be made before the consumer acquires ownership of the personal property;

(2) a statement that the consumer will not own the personal property until the consumer makes all of the payments necessary to acquire ownership;

(3) a statement that the consumer must pay the lessor the fair market value of the personal property if, and as of the date, the personal property is lost, stolen, damaged, or destroyed;

(4) a brief description, including an identification number if available, of the personal property that is sufficient to identify the property to the consumer and the lessor;

(5) a statement whether the personal property is new or used;

(6) a brief description of any existing damage to the leased personal property;

(7) the cash price of the property, except that, if the agreement involves a lease of more than one item as a set, the aggregate cash price of all items is sufficient;

(8) the total initial payment made or required when or before an individual becomes liable on the agreement or when the personal property is delivered, whichever event is later;

(9) a statement that the total monetary amount of the lease payment does not include other charges under the agreement, including late fees, processing fees, default charges, pick-up charges, and reinstatement fees, and a list of these other charges;

(10) a statement clearly summarizing the terms of the consumer's option to purchase the personal property, including a statement that the consumer has the right to exercise an early purchase option, and the price, formula, or method to be used to determine the price at which the property may be purchased;

(11) a statement describing the lessor's responsibilities under AS 45.35.020;

(12) the date that the lease-purchase agreement is entered into;

(13) the names, street addresses, and mailing addresses of the lessor and consumer;

(14) a statement that the consumer may terminate the agreement without penalty by voluntarily surrendering or returning the personal property in good repair, ordinary wear and tear excepted, when the agreement expires and by paying any payment past due under the agreement; and

(15) notice of the right of the consumer to reinstate the agreement under AS 45.35.050 .

(b) The disclosures under (a) of this section must appear on the face of the document containing the lease-purchase agreement and above the line for the consumer's signature. The lessor shall provide the consumer with a copy of the lease-purchase agreement after the consumer signs the agreement.

(c) If a disclosure under (a) of this section becomes inaccurate as the result of an act, occurrence, or agreement by the consumer after receiving a copy of the lease-purchase agreement, the resulting inaccuracy is not a violation of this chapter.

(d) If a lessor complies with the disclosure requirements under 15 U.S.C. 1601 - 1693r (Consumer Credit Protection Act) that are applicable to a lease-purchase agreement, the lessor's compliance satisfies the disclosure requirements of this section.



Sec. 45.35.020. - Maintenance and warranties.

(a) A lessor is responsible for making all normal repairs that may be required for the personal property during the lease-purchase agreement, but the lessor is not responsible for any unauthorized repairs or damage caused by improper use.

(b) If a manufacturer's warranty covers the personal property when the consumer acquires ownership of the property and if a transfer of the warranty is allowed under the terms of the warranty, the lessor shall transfer warranty to the consumer.



Sec. 45.35.030. - Late fees.

(a) A lessor may not charge a consumer more than $5 for each payment that is late under a lease-purchase agreement.

(b) When calculating time for the purpose of determining whether a lease payment is late and subject to a late fee under a lease-purchase agreement, a lessor may not include any period of time when the personal property has been repossessed by the lessor or voluntarily surrendered by the consumer.



Sec. 45.35.040. - Prohibited provisions.

A lease-purchase agreement may not contain

(1) a confession of judgment;

(2) a negotiable instrument;

(3) a security interest in, or another claim on, real or personal property that is not the subject of the agreement;

(4) a wage assignment;

(5) an assignment of an Alaska permanent fund dividend;

(6) a waiver by the consumer of claims or defenses relating to the agreement;

(7) a provision authorizing the lessor or a person acting on the lessor's behalf to enter the consumer's premises or to commit a breach of the peace in the repossession of personal property;

(8) an agreement by the consumer to pay attorney fees and costs, except as allowed under court rules.



Sec. 45.35.050. - Reinstatement of contract by consumer; repossession.

(a) If a consumer fails to make a payment under a lease-purchase agreement by the time required for the payment and the lessor terminates the agreement due to the consumer's failure to make the payment, the consumer may reinstate the agreement by paying the items identified under (b) of this section before the end of the grace period.

(b) The following are the items that must be paid by the consumer in order to reinstate a lease-purchase agreement under (a) of this section:

(1) all scheduled payments that are past due under the agreement;

(2) the next scheduled payment;

(3) the reasonable costs of picking up and redelivering the property if the lessor has picked up the property from the consumer; and

(4) any applicable late fee.

(c) A consumer who reinstates a lease-purchase agreement under (a) of this section does not lose any rights or options the consumer had under the agreement before the failure to make the payment when due.

(d) Notwithstanding (a) of this section, if a consumer has made less than two-thirds of the total amount of payments necessary to acquire ownership of the personal property that is the subject of a lease-purchase agreement and if the consumer has returned or voluntarily surrendered the personal property to the lessor before the end of the grace period other than as a result of a court action, the consumer has 21 days after returning the property to the lessor to reinstate the lease-purchase agreement.

(e) Notwithstanding (a) of this section, if a consumer has made two-thirds or more of the total amount of payments necessary to acquire ownership of the personal property that is the subject of a lease-purchase agreement and if the consumer has returned or voluntarily surrendered the personal property to the lessor before the end of the grace period other than as a result of a court action, the consumer has 45 days after returning the personal property to the lessor to reinstate the lease-purchase agreement.

(f) This section does not prohibit a lessor from attempting to repossess personal property during the period when the consumer may reinstate the lease-purchase agreement under this section, and repossession does not affect the consumer's right to reinstate the agreement. If the lessor repossesses the personal property, upon reinstatement of the agreement by the consumer under this section, the lessor shall provide the consumer with the same personal property that was repossessed or with personal property of comparable quality and condition.

(g) In this section,

(1) "grace period" means

(A) two days after the agreement's renewal date if, under the agreement, the payments are to be made more often than monthly; or

(B) five days after the agreement's renewal date if, under the agreement, the payments are to be made monthly or less frequently;

(2) "renewal date" means the date when a payment is to be made that would automatically renew the agreement.



Sec. 45.35.060. - Application of disclosure requirements upon occurrence of subsequent events.

(a) When a lessor and a consumer replace an existing lease-purchase agreement between the lessor and consumer with a new lease-purchase agreement, the lessor shall make the disclosures required by AS 45.35.010 for the new lease-purchase agreement. In this subsection, "new lease-purchase agreement" does not include

(1) the addition of personal property to or the return or substitution of personal property already covered by a lease-purchase agreement that covers more than one item of personal property if the average lease payment allocable to a payment period is not changed by more than 25 percent of the average lease payment before the change;

(2) a deferral or extension of a lease payment or portion of a payment;

(3) a reduction in the amount of the payments or other charges in the lease-purchase agreement; or

(4) a lease-purchase agreement that is the subject of a court action.

(b) The lessor is not required to make the disclosures under AS 45.35.010 when the lessor and the consumer extend the length of a lease-purchase agreement.



Sec. 45.35.070. - Advertisement.

(a) If an advertisement for a lease-purchase agreement refers to or states the dollar amount of a payment and the right to acquire ownership of a specific item of personal property, the advertisement must also clearly and conspicuously state each of the following items that is applicable:

(1) that the advertised transaction is a lease-purchase agreement;

(2) the total amount to be paid to acquire ownership of the item; and

(3) that the consumer will not acquire ownership rights in the item until the consumer pays the total amount to be paid to acquire ownership of the item.

(b) The owner and the employees of a communications medium in which an advertisement covered by (a) of this section appears or through which the advertisement is disseminated is not liable for a failure of a lessor to comply with (a) of this section.

(c) The requirements of (a) of this section do not apply to an advertisement that is published in the yellow pages of a telephone directory or another similar business directory.



Sec. 45.35.080. - Written receipts.

On request, a lessor shall provide the consumer with a written receipt for each payment made by cash or money order.



Sec. 45.35.090. - Coordination with other laws.

(a) If there is a conflict between this chapter and AS 45.12 (Uniform Commercial Code-Leases), this chapter governs.

(b) If there is a conflict between this chapter and 15 U.S.C. 1601 - 1693r (Consumer Credit Protection Act), 15 U.S.C. 1601 - 1693r govern.



Sec. 45.35.099. - Definitions.

In this chapter,

(1) "advertisement" means a commercial message in a communications medium that directly or indirectly promotes entering into a lease-purchase agreement or provides information about a lease-purchase agreement, but does not include a price tag, window sign, or other merchandising aid used on the physical premises of a store;

(2) "cash price" means the price, calculated as of the date a lease-purchase agreement is entered into, at which the lessor would sell to a person the personal property that is the subject of the lease-purchase agreement;

(3) "consumer" means an individual who leases personal property under a lease-purchase agreement;

(4) "lease-purchase agreement"

(A) means an agreement for the use of personal property primarily for personal, family, or household purposes if the agreement is for an initial period of four months or less, is automatically renewable with each payment after the initial period, does not obligate or require the consumer to continue leasing or using the property beyond the initial period, and permits the consumer to become the owner of the property;

(B) does not include

(i) an agreement primarily for commercial or agricultural purposes;

(ii) a lease or bailment of personal property if the lease or bailment is incidental to the lease of real property and provides that the consumer does not have an option to purchase the leased personal property;

(iii) a lease of a motor vehicle;

(iv) a security interest as defined under AS 45.01.201 ;

(v) a retail installment transaction under AS 45.10;

(vi) a lease under AS 45.12;

(5) "lessor" means a person who, in the ordinary course of business, regularly provides to consumers the use of property through lease-purchase agreements and to whom payments are initially payable on the face of the lease-purchase agreement.






Chapter 45.45. - TRADE PRACTICES

Article 01 - INTEREST

Sec. 45.45.010. - Legal rate of interest.

(a) The rate of interest in the state is 10.5 percent a year and no more on money after it is due except as provided in (b) of this section.

(b) Interest may not be charged by express agreement of the parties in a contract or loan commitment that is more than five percentage points above the annual rate charged member banks for advances by the 12th Federal Reserve District on the day on which the contract or loan commitment is made. A contract or loan commitment in which the principal amount exceeds $25,000 is exempt from the limitation of this subsection.

(c) [Repealed, Sec. 3 ch 84 SLA 1973].

(d) [Repealed, Sec. 2 ch 94 SLA 1981].

(e) [Repealed, Sec. 4 ch 146 SLA 1974].

(f) A bank, credit union, savings and loan institution, pension fund, insurance company, or mortgage company may not require or accept any percent of ownership or profits above its interest rate. This subsection does not apply to a loan if the principal amount of the loan is $1,000,000 or more and the term of the loan is five years or more, or to a negatively amortizing loan secured by owner-occupied real property originated under a program approved or sponsored by

(1) the federal government, including congressionally chartered national corporations; or

(2) the state if

(A) the real property that secures the loan is not subject to forced sale provided the owner has not violated the terms of the loan agreement including terms regarding

(i) payment of property taxes;

(ii) payment of hazard or fire insurance premiums;

(iii) keeping the property in reasonable repair;

(iv) not vacating the property for a period longer than 12 months;

(B) the owner may not be evicted from the real property that secures the loan unless a term of the loan agreement regarding a matter listed in (A)(i) - (iv) of this paragraph has been violated;

(C) neither the estate nor any heir of the former owner may be compelled to pay a deficiency judgment related to the loan; and

(D) the estate or an heir of the former owner has a right of first refusal and may either pay off the loan balance in full, if the former owner had equity in the property, or pay a sum not to exceed 95 percent of the value of the property at the time of exercise of the right of first refusal as determined by an independent real estate appraiser licensed under AS 08.87.

(g) Loan contracts and commitments covering one- to four-family dwellings may be prepaid without penalty, except federally insured loans that require a prepayment penalty.

(h) If the limitations on interest rates provided for in this section are inconsistent with the provisions of any other statute covering maximum interest, service charges or discount rates then the provisions of the other statute prevail.



Sec. 45.45.020. - Higher rate of interest prohibited.

A person may not, directly or indirectly, receive in money, goods, or things in action, or in any other manner, a greater sum or value for the loan or use of money, or upon contract founded upon a bargain, sale, or loan of wares, merchandise, goods, chattels, lands, and tenements, than is prescribed in AS 45.45.010 - 45.45.070.



Sec. 45.45.030. - Action for recovery of double amount of usurious interest paid.

If interest greater than that prescribed in AS 45.45.010 and 45.45.020 is received or collected, the person paying it may, by action brought within two years after the payment, recover from the person receiving the payment double the amount of the interest received or collected.



Sec. 45.45.040. - Usurious rate as working forfeiture of entire interest.

If, in an action brought on a contract, the court determines that a rate of interest has been contracted for greater than is authorized by AS 45.45.010 - 45.45.070, either directly or indirectly, in money, property, or other valuable thing, or that a gift or donation of money, property, or other valuable thing has been made or promised to be made to a lender or creditor, or to a person for the lender or creditor, directly or indirectly, by the borrower or debtor, or a person for the borrower or debtor, the design of which is to obtain for money so loaned, or for debts due or to become due, a rate of interest greater than that specified by AS 45.45.010 - 45.45.070, the rate of interest is usurious and works a forfeiture of the entire interest on the debt. The court shall give judgment for the amount due, without interest, on the sum loaned or the debt contracted, against the defendant and in favor of the plaintiff and against the plaintiff for costs of action, whether the action is contested or not.



Sec. 45.45.050. - Recovery by assignee of usurious contract of amount paid.

AS 45.45.010 - 45.45.070 do not prevent the bona fide assignee of a usurious contract from recovering against the immediate assignor, or the original usurer, the full amount paid by the assignee for the contract if the assignee did not have notice of the usury affecting the contract.



Sec. 45.45.060. - Contract not usurious because of agreement to pay taxes.

A contract made in the state between borrower and lender, debtor and creditor, or mortgagor and mortgagee, on which the rate of interest is the legal rate of interest specified in AS 45.45.010 or less, by which one party agrees to pay the taxes on the debt, credit, or mortgage existing or entered into between the parties, is legal and valid and is not usurious.



Sec. 45.45.070. - Enforcement of contracts entered into under AS 45.45.060 .

A contract entered into under AS 45.45.060 may be enforced by the parties to it. However in making an assessment of a credit loan or mortgage, it shall be assessed to the holder of the contract.






Article 02 - COLLECTION OF ADVANCE INTEREST

Sec. 45.45.080. - Money lenders may collect interest in advance.

(a) A lender of money may, either upon the security of personal property or otherwise, charge and receive interest in advance.

(b) In the case of a secured or unsecured instrument loan not exceeding the principal amount of $10,000 (not including interest) which is repayable in substantially equal installments over a period not exceeding seven years, a lender of money may contract for a charge at a rate not exceeding $6 a year for each $100 (true annual interest rate for "add-on method" of computation at a rate not to exceed 11.1 percent; or true annual interest rate for "discount method" of computation at a rate not to exceed 11.8 percent) upon the original face amount of the instrument evidencing the loan for the entire period of the loan. This charge may be collected in advance. However, if the unpaid balance outstanding on a loan is paid before maturity, the lender shall give a refund or credit of the unearned portion of the charge, which refund or credit represents at least as great a proportion of the original charge as the sum of the periodical time balances after the date of prepayment bears to the sum of all the periodical time balances under the schedule of payments in the original instrument. The lender is not required to refund or credit any portion of the unearned charge that would result in a net charge on a loan less than the minimum charge provided for in this section, or to make a refund or credit where the amount of the refund or credit computed as set out in this section would be less than $5 for each loan paid before the maturity date.

(c) No additional amount may be charged or contracted for on or in connection with an installment loan provided for in (b) of this section except the following:

(1) delinquency charges not to exceed five cents for each $1 of each installment more than 15 days in arrears, except that the total delinquency charges on an installment loan may not exceed $15, and only one delinquency charge may be made on each installment;

(2) premiums paid by the lender for insurance required or obtained as security for or by reason of the installment loan;

(3) the amounts necessary to reimburse the lender for fees paid to a public officer for filing, recording, or releasing any instrument or lien; and

(4) the actual expenditures, including reasonable attorneys' fees for legal process or proceedings, to secure or collect the installment loan.

(d) Advertising concerning such installment loans that contains a statement of an amount, or rate of charge, must also contain the percentage rate, either per month or per year, computed on declining balances of the face amount of the loan instrument to which the charge would be equivalent if the loan were repaid according to contract. This advertising requirement may be complied with by stating the equivalent percentage rate that would earn the charge for a loan repayable in 12 equal consecutive monthly installments, and the stated rate may be closely approximate, rather than exact, if the statement so indicates. This requirement does not apply to an advertisement in which an amount, or rate of charge, is indicated only by a table that contains and is confined to examples of the face amount of the loan instrument, the proceeds to the borrower exclusive of the charge, and the amount, number and intervals of the required payments.



Sec. 45.45.090. - Applicability of other laws.

No law of this state prescribing or limiting interest rates upon loans applies to loans made under AS 45.45.080 .






Article 03 - MERCHANDISE

Sec. 45.45.100. - Requiring individuals to keep merchandise in full view.

A merchant may request an individual on the merchant's premises to place or keep in full view merchandise that the individual removes, or that the merchant believes the individual may have removed, from its place of display or elsewhere, whether for examination, purchase, or another purpose. A merchant is not criminally or civilly liable for making this request.



Sec. 45.45.105. - Unsolicited merchandise.

(a) A person may not offer merchandise for sale, in any manner, when the offer includes the voluntary and unsolicited sending of merchandise not actually ordered or requested by the recipient, either orally or in writing.

(b) Unsolicited merchandise received shall be considered an unconditional gift to the recipient who may use or dispose of it in any manner the recipient sees fit without obligation to the sender.



Sec. 45.45.110. - Definitions.

In AS 45.45.100 and 45.45.105

(1) "merchandise" means personal property capable of manual delivery that is produced, displayed, held or offered for sale by a manufacturer, distributor or merchant;

(2) "merchant" means an owner or operator of a place of business used for displaying, holding or selling personal property capable of manual delivery, and the agent, consignee, employee, lessee, or officer of the owner or operator;

(3) "premises" means an establishment or part of one in which merchandise is displayed, held or offered for sale.






Article 04 - FUNERALS

Sec. 45.45.120. - Disclosure of costs.

Every person performing or arranging for services or providing merchandise relating to the disposition of a dead human body shall give to the person arranging for the disposition at the time the arrangements are completed and before the time of rendering the service or providing the merchandise a written statement showing, to the extent then reasonably ascertainable,

(1) the price and what is included with specific prices for at least each of the following:

(A) transfer of remains to funeral home;

(B) embalming;

(C) use of facilities for viewing;

(D) use of facilities for funeral service;

(E) caskets, with a notation that a separate casket price list will be provided before any sales presentation for caskets is made;

(F) hearse;

(G) limousine;

(H) services of funeral director and staff;

(I) outer interment receptacles; if outer interment receptacles are sold, a notation that a separate outer interment receptacle price list will be provided before any sales presentation for such items is made;

(2) the price of each supplemental item of service or merchandise;

(3) the amount involved for each of the items for which money will be advanced; an item for which money is advanced shall be charged in the same amount as the cost to the person making the advance;

(4) the method of payment;

(5) the fee for counseling, consulting, or arranging for future services relating to the disposition of a dead human body.






Article 05 - REGULATION OF MOTOR VEHICLE REPAIRS

Sec. 45.45.130. - Repair order.

Upon request of the customer and before the commencement of repairs, the shop shall provide the customer with a copy of a dated repair order legibly describing the repairs to be performed. The shop shall record the odometer reading of the customer's motor vehicle on the repair order, and shall sign the customer's copy.



Sec. 45.45.140. - Repair price information.

Upon request of the customer and before the commencement of repairs, the shop shall provide the customer with a price estimate for the repairs. The repair price estimate shall be made in good faith by the shop and may not be exceeded except for good cause and additional charges over the price estimate may not be incurred without approval of the customer. Nothing in this section may be construed as requiring a shop to provide a price estimate if the shop does not agree to perform the requested repairs.



Sec. 45.45.150. - Notice to customer.

The shop shall post a conspicuously located and easily readable sign that states:

"You are entitled to a price estimate for the repairs you authorize if you request the estimate before the repairs are begun. This price estimate will not be exceeded if the motor vehicle is delivered to the shop within five days. After the motor vehicle is delivered to the shop the repair price may be less than the estimate but will not exceed the estimate without your permission. Your signature on the repair order will indicate your authorization of repairs at the price estimated.

You are entitled to the return of any or all replaced parts, except parts which must be returned to a manufacturer because of warranty and/or exchange agreement, if you request the parts at the time your order is taken. Those parts which must be returned to the manufacturer will be made available for inspection to you when you pick up your vehicle if you request the parts at the time your repair order is taken."



Sec. 45.45.160. - Charges.

A shop may not charge for making a repair price estimate unless, before making the estimate, the shop discloses to the customer the amount of the charge, or, if the amount cannot be determined, the basis on which the charge will be calculated. A shop may not impose, or threaten to impose, a charge that is clearly excessive in relation to the work involved in making the price estimate.



Sec. 45.45.170. - Authorization to proceed with repairs.

(a) If the shop has given the customer an estimate and the price for the authorized repairs will exceed the estimate, the shop shall call the customer before continuing with the repairs and shall provide the customer with a new, good faith estimate of the repair price. The shop may not then continue with the repairs until it receives the customer's written or oral authorization to do so.

(b) Before undertaking repairs other than those previously authorized by the customer, the shop shall call the customer and provide the customer with a description of the proposed additional repairs, together with a good faith estimate of the price for the repairs. The shop may not then undertake the additional repairs until it receives the customer's written or oral authorization to do so.

(c) If the shop does not receive the customer's authorization to proceed with the repairs under (a) or (b) of this section, the shop shall either agree to perform the repairs at the original estimated price or provide for the customer to retake possession of the vehicle in at least as good condition as it was delivered to the shop and notify the customer accordingly.

(d) A written authorization under (a) or (b) of this section shall be made on the repair order or on the invoice when a repair order is not requested and shall specify newly authorized repairs, as well as the newly authorized repair price estimate. If authorization under (a) or (b) of this section is received orally, the shop shall specify on the repair order or invoice newly authorized repairs, as well as the newly authorized repair price estimate. It shall also specify the date and time of authorization, and the person and telephone number called.



Sec. 45.45.180. - Return of parts.

Parts from a customer's motor vehicle that are replaced by the shop shall be returned to the customer if they are requested by the customer at the time the repair order is taken. However, parts that must be returned to the manufacturer because of a warranty or exchange agreement need not be returned to the customer upon request but shall instead be made available for the customer's inspection when the customer retakes possession of the motor vehicle.



Sec. 45.45.190. - Invoice.

The shop shall provide every customer, at the time the customer retakes possession of the motor vehicle, with a copy of a dated invoice detailing the costs of all parts and labor involved in the repair, and identifying all parts replacements as being either new, used, rebuilt, or reconditioned.



Sec. 45.45.200. - Prohibited practices.

(a) A shop may not misrepresent, directly or by implication,

(1) the cost of repairs authorized by the customer;

(2) the terms or conditions of a warranty or service agreement;

(3) that repairs are necessary;

(4) that repairs have been made; or

(5) that the motor vehicle is in a dangerous condition, or that the customer's continued use of the motor vehicle will be hazardous to persons or harmful to the motor vehicle.

(b) A shop may not collect or attempt to collect for

(1) repairs not authorized either orally or in writing by the customer;

(2) repairs which the shop knew or reasonably ought to have known to be unnecessary; or

(3) repairs that have not been made.

(c) A shop that is also a warrantor or a party to a service agreement may not refuse to repair a motor vehicle in accordance with the terms and conditions of the warranty or service agreement.

(d) A shop may not fail to return a customer's motor vehicle because the customer has refused to pay for unauthorized repairs, or because the customer has refused to pay repair charges in excess of the price authorized under AS 45.45.130 - 45.45.140, if the customer pays the authorized price for the authorized repairs.

(e) A shop may not alter a customer's motor vehicle with intent to create a condition requiring repairs.



Sec. 45.45.210. - Disclosure of regulation.

The following statement shall be conspicuously printed, either on the invoice or on another form given to every customer for whom the shop performs repairs:

"Motor vehicle repair trade practices are regulated by Alaska Statutes 45.45.130 - 45.45.240, administered by the Alaska Department of Law."



Sec. 45.45.220. - Records.

A shop shall maintain repair records and invoices for parts purchased by the shop. The records shall be available for reasonable inspection by the attorney general or other persons acting at the request of the attorney general and shall be retained for at least two years.



Sec. 45.45.240. - Definitions.

In AS 45.45.130 - 45.45.240

(1) "customer" includes a person authorized by the customer to act on the customer's behalf;

(2) "motor vehicle" or "vehicle" means a motor vehicle as defined in AS 28.40.100 that is required to be registered under AS 28.10, or with a governmental agency of another jurisdiction performing a similar function;

(3) "motor vehicle repair shop" or "shop" means an individual, corporation, partnership, or other form of business organization engaged in the motor vehicle repair business and includes owners, officers, directors, agents, employees, and representatives but excludes the following:

(A) a shop engaged solely in the business of repairing the motor vehicles of a single commercial, industrial, or governmental establishment, or of two or more of these establishments that are related by common ownership or corporation affiliation;

(B) a person repairing the person's own or a family member's motor vehicle;

(4) "repair" or "repairs" means the improvement, adjustment, replacement, examination, diagnosis, maintenance, servicing, removal, or installation of any component or part of a motor vehicle, but does not include towing or the supplying of motor fuel to a motor vehicle.






Article 06 - MOTOR VEHICLE WARRANTIES

Sec. 45.45.300. - Repairs required.

If a new motor vehicle does not conform to an express warranty that is applicable to it and the owner of the vehicle reports the defect or condition to the manufacturer of the vehicle or to the manufacturer's or distributor's dealer during the term of the warranty, the manufacturer, distributor, dealer, or a repairing agent shall make the necessary repairs to conform the vehicle to the express warranty.



Sec. 45.45.305. - Replacement or refund.

If during the term of the express warranty or within one year from the date of delivery of the motor vehicle to the original owner, whichever period terminates first, the manufacturer, distributor, dealer, or repairing agent is unable to conform the motor vehicle to an applicable express warranty after a reasonable number of attempts, the manufacturer or distributor shall accept the return of the nonconforming motor vehicle, and, at the owner's option, shall replace the nonconforming vehicle with a new, comparable vehicle or shall refund the full purchase price to the owner less a reasonable allowance for the use of the motor vehicle from the time it was delivered to the original owner. A refund under this section shall be made to a lienholder of record, if any, and the owner, as their interests may appear.



Sec. 45.45.310. - Notice by owner.

In order to claim a refund or replacement under AS 45.45.305 , the owner shall give written notice by certified mail to the manufacturer and its dealer or repairing agent at any time before 60 days have elapsed after the expiration of the express warranty or the one-year period after the date of delivery of the motor vehicle to the original owner, whichever period terminates first, (1) stating that the vehicle has a nonconformity; (2) providing a reasonable description of the nonconformity; (3) stating that the manufacturer, distributor, dealer, or repairing agent has made a reasonable number of attempts to conform the vehicle; and (4) stating that the owner demands a refund or replacement vehicle to be delivered on the 60th day after the mailing of the written notice. Within 30 days after receiving the notice required by this section the manufacturer may make a final attempt to conform the vehicle before a refund or replacement is made under AS 45.45.305.



Sec. 45.45.315. - Exceptions.

An owner may not receive a refund or replacement under AS 45.45.300 - 45.45.360 if the manufacturer or distributor shows that the nonconformity complained of

(1) does not substantially impair either the use or the market value of the motor vehicle; or

(2) is the result of

(A) alteration of the motor vehicle by the owner or a person other than a dealer or repairing agent that is not authorized by the manufacturer or distributor; or

(B) abuse or neglect by the owner or a person other than the dealer or repairing agent.



Sec. 45.45.320. - Presumption.

A presumption that a reasonable number of attempts have been made to conform a motor vehicle under an applicable express warranty is established if:

(1) the same nonconformity has been subject to repair three or more times by the manufacturer, distributor, dealer, or repairing agent during the term of the express warranty or the one-year period after delivery of the motor vehicle to the original owner, whichever period terminates first, but the nonconformity continues to exist; or

(2) the vehicle is out of service for repair for a total of 30 or more business days during the express warranty term or the one-year period referred to in (1) of this section, whichever period terminates first; any period of time that repairs are not performed for reasons that are beyond the control of the manufacturer, distributor, dealer, or repairing agent is excluded from the 30-day time period referred to in this paragraph.



Sec. 45.45.325. - Parts availability.

A manufacturer whose vehicles are sold in the state through an authorized dealer shall provide its dealer or repairing agent with any part necessary to make a repair of a nonconformity covered under an express warranty, as soon as possible, without additional charge for freight or handling, if the part is not in the dealer's or agent's inventory when the nonconforming vehicle is brought to the dealer or repairing agent for repair.



Sec. 45.45.330. - Failure to replace or refund.

A manufacturer or distributor who fails to refund the full purchase price of a motor vehicle or replace the motor vehicle when there is a requirement to do so under AS 45.45.300 - 45.45.360 is presumed to have committed an unfair trade practice under AS 45.50.471 .



Sec. 45.45.335. - Resale without disclosure prohibited.

A motor vehicle returned under AS 45.45.305 may not be resold by the manufacturer or distributor in the state unless full disclosure of the reason for the return is made to the prospective buyer before the resale is concluded.



Sec. 45.45.340. - Other rights and remedies.

The provisions of AS 45.45.300 - 45.45.360 do not limit other rights and remedies that may be available to the owner of a motor vehicle under other provisions of law. This section does not create a new cause of action against a dealer or repairing agent who sells or attempts to repair a motor vehicle found to be nonconforming under AS 45.45.300 - 45.45.360.



Sec. 45.45.345. - Repair facilities.

A manufacturer or distributor or motor vehicles who authorizes the sale of the manufacturer's or distributor's motor vehicles in the state shall maintain authorized dealership facilities within the state that are able to perform the service and make the repairs required by the manufacturer's express warranty and by AS 45.45.300 - 45.45.360.



Sec. 45.45.350. - Reimbursement of shipping costs.

A manufacturer or distributor who accepts the return of a nonconforming motor vehicle under AS 45.45.305 shall reimburse the owner for any reasonable cost incurred in shipping the vehicle to and from the nearest authorized facility for warranty service and repair of a nonconformity that causes the return of the vehicle.



Sec. 45.45.355. - Arbitration or mediation.

If a manufacturer or distributor has established an informal dispute settlement procedure that substantially complies with the requirements of 16 C.F.R. 703, as that section may be amended, or if the manufacturer or distributor, after receipt of notice required by AS 45.45.310, offers in writing to participate in an arbitration or mediation process with the owner and the arbitration or mediation decision is binding on the manufacturer or distributor but not on the owner, and if the informal dispute settlement or arbitration or mediation process is approved by the attorney general, the provisions of AS 45.45.305 concerning refund or replacement or AS 45.45.350 concerning shipping costs do not apply to an owner who has not first resorted to the informal dispute settlement procedure or arbitration or mediation process.



Sec. 45.45.360. - Definitions.

In AS 45.45.300 - 45.45.360,

(1) "dealer" means a person who has obtained a franchise from, or is authorized by, a motor vehicle manufacturer to engage in the retail sale and warranty repair of the manufacturer's new motor vehicles in the state;

(2) "distributor" means a person who is authorized by a manufacturer to engage in the wholesale distribution of the manufacturer's new motor vehicles in the state;

(3) "express warranty" or "warranty" means an express written warranty provided by the manufacturer of a new motor vehicle;

(4) "full purchase price" means the total price paid for a motor vehicle by the original owner, including costs added to the retail price, such as original registration fees, transportation fees, dealer preparation, and dealer installed options;

(5) "manufacturer" means a person who by labor transforms raw materials and component parts into motor vehicles for wholesale or retail sale;

(6) "motor vehicle" or "vehicle" means a land vehicle having four or more wheels, that is self-propelled by a motor, is normally used for personal, family, or household purposes, and is required to be registered under AS 28.10; but does not include a tractor, farm vehicle, or a vehicle designed primarily for off-road use;

(7) "nonconformity" means a defect or condition in a motor vehicle caused by a manufacturer, distributor, dealer, or repairing agent that substantially impairs the use or market value of a vehicle;

(8) "owner" means a purchaser, other than for resale, of a new motor vehicle, and a person to whom ownership of the motor vehicle is transferred in conformity with AS 28;

(9) "reasonable allowance" means an amount attributable to an owner's use of a motor vehicle; a "reasonable allowance" may not exceed an amount equal to the depreciation in value of the vehicle for the period during which the vehicle is available for use by the owner, calculated by a straight line depreciation method over seven years, plus an amount equal to the depreciation in value of the vehicle that is caused by

(A) any neglect or abuse by the owner; or

(B) body damage not caused by a nonconformity;

(10) "repairing agent" means a person who has been specifically authorized by a motor vehicle manufacturer or distributor to perform warranty repairs in the state on one or more of the manufacturer's or distributor's motor vehicles;

(11) "substantially impairs the market value" means a nonconformity that substantially decreases the dollar value of a vehicle to the owner when compared to the dollar value of a similar vehicle that does not have the nonconformity;

(12) "substantially impairs the use" means a nonconformity that prevents a motor vehicle from being operated or makes the vehicle unsafe to operate.






Article 07 - USED VEHICLE SALES IN EMISSION INSPECTION AREAS

Sec. 45.45.400. - Prohibited transfer of used motor vehicles.

(a) A person engaged in the business of selling used motor vehicles may not transfer or assign the owner's title or interest in the used vehicle to a person who resides in an area subject to a state-approved emission inspection program established under AS 46.14.400 or 46.14.510 and who intends to use the vehicle in that area, unless the vehicle displays a valid emissions inspection decal, has a valid record of emissions inspection with the Department of Administration, or has a certificate of inspection, even though the certificate shows that the vehicle is not in compliance with program requirements as required under the air pollution control requirements applicable in that area.

(b) This section does not apply to a motor vehicle that when manufactured did not have a pollution control system.






Article 08 - COPYRIGHT ROYALTIES AND LICENSING

Sec. 45.45.500. - Notice required before contract.

A copyright owner or a performing rights society may not enter into, or offer to enter into, a contract for the payment of royalties by a business proprietor unless at the time of the offer, or within 72 hours before entering into the contract, the copyright owner or performing rights society provides to the business proprietor a notice containing

(1) the rates and terms of the royalties under the contract, including any sliding scale, discounts, or reductions in rates on any basis, for which the business proprietor may be eligible, and any scheduled increases or decreases in rates during the term of the contract;

(2) in the case of a performing rights society, a toll free number from which the business proprietor may obtain answers to inquiries concerning musical works and copyright owners represented by the performing rights society; and

(3) in the case of a performing rights society, notice that the most recent available list of the members or affiliates represented by the performing rights society and the most recent available list of the copyrighted musical works in the performing rights society's repertoire will be available on electronic media through the Cabaret Hotel and Restaurant Retail Association at the expense of the performing rights society.



Sec. 45.45.510. - Minimum contents of royalties contracts.

(a) A royalties contract entered into, issued, or renewed in this state must be in writing and signed by the parties. The contract must include at least the

(1) business proprietor's name and business address, and the name and location of each place of business of the business proprietor to which the contract applies;

(2) duration of the contract; and

(3) terms for the collection of the royalties and a rate schedule for the royalties, including any sliding scale, discount, or schedule for an increase or decrease of the rates during the term of the contract.

(b) A contract for the payment of royalties entered into, issued, or renewed in this state may not exceed one year at a time, unless the contract is under the terms of a national agreement. When each year of the contract ends, the contract is automatically renewed on the same terms and conditions unless either party to the contract provides the other party with written notice of the party's desire to terminate the contract or to change the terms and conditions. The notice must be given at least 30 days before the termination of the current term.



Sec. 45.45.520. - Collection of royalties.

A copyright owner, a performing rights society, or an agent or employee of a copyright owner or performing rights society may not collect or attempt to collect a payment or another fee under a royalties contract between the copyright owner or performing rights society and a business proprietor unless the contract complies with AS 45.45.500 - 45.45.590.



Sec. 45.45.530. - Prohibited practices.

(a) A performing rights society, or an agent or employee of a performing rights society, may not collect or attempt to collect a royalty payment or another fee from a business proprietor licensed by the performing rights society, unless the collection or collection attempt is made under a contract entered into in accordance with AS 45.45.500 - 45.45.590.

(b) An agent or employee of a performing rights society may not enter a business proprietor's premises to discuss a contract for the performance of copyrighted works or payment of royalties unless the agent or employee immediately discloses the purpose of the discussion and that the agent or employee is an agent or employee of a performing rights society.



Sec. 45.45.550. - Private action.

A person who suffers a loss as a result of another person knowingly engaging in conduct that violates AS 45.45.500 - 45.45.590 may bring a civil action to recover actual damages and reasonable attorney fees, to enjoin the violation, and to seek any other remedy available at law or equity for the violation. In this section, "knowingly" has the meaning given in AS 11.81.900 .



Sec. 45.45.560. - Exemptions.

The provisions of AS 45.45.500 - 45.45.590 do not apply to

(1) a royalties contract between copyright owners, or performing rights societies, and

(A) broadcasters licensed by the Federal Communications Commission; or

(B) a cable television operator, a cable television programmer, or another transmission service;

(2) an investigation by a law enforcement agency or other persons concerning a suspected violation of AS 45.50.900 (a)(2);

(3) contracts between copyright owners, or performing rights societies, and software publishers.



Sec. 45.45.570. - Construction.

AS 45.45.500 - 45.45.590 may not be construed to prevent a performing rights society from informing a business proprietor of the business proprietor's obligations under 17 U.S.C. (federal copyright law) or from exercising any exclusive rights preempted under 17 U.S.C. 301(a).



Sec. 45.45.590. - Definitions.

In AS 45.45.500 - 45.45.590,

(1) "business proprietor" means a person who owns a place of business in which the public may assemble and in which copyrighted musical works may be performed, broadcasted, or otherwise transmitted; in this paragraph, "place of business" includes a store, professional office, sports facility, entertainment facility, restaurant, hotel, or an alcoholic beverage establishment licensed under AS 04.11;

(2) "copyright owner" means the owner of a copyright of a musical work if the copyright is recognized and enforceable under 17 U.S.C.; "copyright owner" does not include the owner of a copyright in all or part of a motion picture or an audiovisual work;

(3) "musical work" means a nondramatic musical or similar work;

(4) "performing rights society" means an association or corporation that licenses the public performance of musical works on behalf of copyright owners, and includes Broadcast Music, Inc., SESAC, Inc., and The American Society of Composers, Authors, and Publishers;

(5) "royalties" means the fees payable to a copyright owner or a performing rights society for the public performance of a musical work;

(6) "royalties contract" means a contract for the payment of royalties.






Article 09 - WARRANTIES FOR ASSISTIVE TECHNOLOGY DEVICES AND MOBILITY AIDS

Sec. 45.45.600. - Express warranty required.

A manufacturer who sells an assistive technology device or a mobility aid to a consumer, either directly or through a dealer, shall furnish the consumer with an express warranty stating that the assistive technology device or mobility aid is free from any nonconformity. The duration of the express warranty shall be not less than one year after first delivery of the assistive technology device or mobility aid to a consumer. If a manufacturer fails to furnish an express warranty as required by this section, the assistive technology device or mobility aid shall be covered by the express warranty as if the manufacturer had furnished an express warranty to the consumer as required by this section.



Sec. 45.45.610. - Repairs of nonconformities.

If a new assistive technology device or mobility aid does not conform to an applicable express warranty and the consumer reports the nonconformity to the manufacturer, the lessor, or any of the manufacturer's authorized dealers and makes the assistive technology device or mobility aid available for repair before one year after first delivery of the assistive technology device or mobility aid to a consumer, the nonconformity shall be repaired and the manufacturer shall pay collateral costs incurred by the consumer.



Sec. 45.45.620. - Returns of nonrepairable goods; refunds.

If, after a reasonable attempt to repair, the nonconformity reported under AS 45.45.610 is not repaired, the manufacturer shall

(1) at the direction of a consumer who has not leased the assistive technology device or the mobility aid from a dealer, do one of the following:

(A) accept return of the assistive technology device or mobility aid and replace the assistive technology device or mobility aid with a comparable new assistive technology device or mobility aid and, within 30 days, refund any collateral costs;

(B) accept return of the assistive technology device or mobility aid and, within 30 days, refund to the consumer and to a holder of a perfected security interest in the consumer's assistive technology device or mobility aid, as their interest may appear, the full purchase price plus any finance charge, amount paid by the consumer at the point of sale, and collateral costs, less a reasonable allowance for use; a reasonable allowance for use may not exceed the amount obtained by multiplying the full purchase price of the assistive technology device or mobility aid by a fraction, the denominator of which is 1,825 and the numerator of which is the number of days that the assistive technology device or mobility aid was used before the consumer first reported the nonconformity to the dealer;

(2) with respect to a consumer who has leased the assistive technology device or mobility aid from a dealer, accept return of the assistive technology device or mobility aid, refund to the lessor and to a holder of a perfected security interest in the assistive technology device or mobility aid, as their interest may appear, the current value of the written lease, and refund to the consumer the amount that the consumer paid under the written lease plus any collateral costs, less a reasonable allowance for use; in this paragraph,

(A) the current value of the written lease equals the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination, plus the dealer's early termination costs and the value of the assistive technology device or mobility aid at the lease expiration date if the lease sets out that value, less the lessor's early termination savings;

(B) a reasonable allowance for use may not exceed the amount obtained by multiplying the total amount for which the written lease obligates the consumer by a fraction, the denominator of which is 1,825 and the numerator of which is the number of days that the consumer used the assistive technology device or mobility aid before first reporting the nonconformity to the manufacturer, lessor, or dealer.



Sec. 45.45.630. - Procedures for returns and refunds.

(a) To receive a comparable new assistive technology device or mobility aid or a refund under AS 45.45.620 (1), a consumer shall offer to transfer possession of the assistive technology device or mobility aid having the nonconformity to its manufacturer. No later than 30 days after that offer, the manufacturer shall provide the consumer with the comparable new assistive technology device or mobility aid or with a refund. When the manufacturer provides the new assistive technology device or mobility aid or refund, the consumer shall return the assistive technology device or mobility aid having the nonconformity to the manufacturer, along with any endorsements necessary to transfer real possession to the manufacturer.

(b) To receive a refund under AS 45.45.620 (2), a consumer shall offer to return the assistive technology device or mobility aid having the nonconformity to its manufacturer. No later than 30 days after that offer, the manufacturer shall provide the refund to the consumer. When the manufacturer provides the refund, the consumer shall return to the manufacturer the assistive technology device or mobility aid having the nonconformity.

(c) To receive a refund under AS 45.45.620 (2), a lessor shall offer to transfer possession of the assistive technology device or mobility aid having the nonconformity to its manufacturer. No later than 30 days after that offer, the manufacturer shall provide the refund to the lessor. When the manufacturer provides the refund, the lessor shall provide to the manufacturer any endorsements necessary to transfer legal possession to the manufacturer.



Sec. 45.45.640. - Lease unenforceable after refund.

A person may not enforce the lease for an assistive technology device or a mobility aid against the consumer after the consumer receives a refund under AS 45.45.600 - 45.45.690.



Sec. 45.45.650. - Limits on sale or lease of returned equipment.

An assistive technology device or mobility aid returned by a consumer or a lessor in this state under AS 45.45.600 - 45.45.690, or by a consumer or lessor in another state under a similar law of that state, may not be sold or leased again in this state unless full disclosure of the reasons for return is made to any prospective buyer or lessee.



Sec. 45.45.660. - Rights may not be waived.

A waiver by a consumer of rights under AS 45.45.600 - 45.45.690 is void.



Sec. 45.45.670. - No limitation of other rights.

AS 45.45.600 - 45.45.690 do not limit rights or remedies available to a consumer under any other law.



Sec. 45.45.680. - Action for damages authorized.

In addition to pursuing another remedy, a consumer may bring an action to recover for damages caused by a violation of AS 45.45.600 - 45.45.690. The court shall award a consumer who prevails in an action under this section twice the amount of any pecuniary loss, together with costs, disbursements, and reasonable attorney fees, and any equitable relief that the court determines is appropriate.



Sec. 45.45.690. - Definitions.

In AS 45.45.600 - 45.45.690,

(1) "assistive technology device" means an item, piece of equipment, or product system, whether acquired commercially off the shelf, modified, or customized, that is used or designed to be used to increase, maintain, or improve a functional capability of an individual with disabilities; an assistive technology device system that, as a whole, is within the definition of "assistive technology device," is itself an assistive technology device, and in such case the term also applies to each component product of the assistive technology device system that is itself ordinarily an assistive technology device; to the extent that a device otherwise meets the requirements of this paragraph, "assistive technology device" includes

(A) wheelchairs and scooters of any kind, and other aids that enhance the mobility or positioning of an individual, such as motorization, motorized positioning features, and the switches and controls for motorized features;

(B) hearing aids, telephone communication devices for the deaf, and other assistive listening devices;

(C) computer equipment and reading devices with voice output, optical scanners, talking software, braille printers, and other aids and devices that provide access to text;

(D) computer equipment with voice output, artificial larynges, voice amplification devices, and other alternative and augmentative communication devices;

(E) voice recognition computer equipment, software and hardware accommodations, switches, and other forms of alternative access to computers;

(F) environmental control units; and

(G) simple mechanical aids that enhance the functional capabilities of an individual with disabilities;

(2) "assistive technology device system" means the final product resulting from a manufacturer customizing, adapting, reconfiguring, refitting, refurbishing, or composing into a system one or more component products, whether or not new, that may be assistive technology devices or standard products of the same or other manufacturer;

(3) "collateral costs" means the following expenses incurred by a consumer:

(A) medical expenses for the treatment of a physical injury caused by a nonconformity in an assistive technology device or mobility aid;

(B) the cost to rent a substitute assistive technology device or mobility aid during the time repairs are attempted for an assistive technology device or mobility aid that has a nonconformity and during the time preceding receipt of a replacement when repairs have been unsuccessful;

(C) the cost of shipping an assistive technology device or mobility aid that has a nonconformity to a manufacturer, lessor, or authorized dealer for repair or replacement; and

(D) the documented costs of long-distance telephone calls and facsimile transmissions used to contact the manufacturer, lessor, or authorized dealer for the purpose of effecting a repair or replacement of an assistive technology device or mobility aid that has a nonconformity;

(4) "consumer" means

(A) the purchaser of an assistive technology device or mobility aid, if the assistive technology device or mobility aid was purchased from a dealer or manufacturer for purposes other than resale;

(B) a person to whom the assistive technology device or mobility aid is transferred for purposes other than resale, if the transfer occurs before the expiration of an express warranty applicable to the assistive technology device or mobility aid;

(C) a person who may enforce the warranty; or

(D) a person who leases an assistive technology device or a mobility aid from a lessor under a written lease;

(5) "dealer" means a person who is in the business of selling assistive technology devices or mobility aids without assembly or modification;

(6) "demonstrator" means an assistive technology device or a mobility aid used primarily for the purpose of demonstration to the public;

(7) "early termination cost" means any expense or obligation that a lessor incurs as a result of both the termination of a written lease before the termination date set out in that lease and the return of an assistive technology device or mobility aid to a manufacturer; "early termination cost" includes a penalty for prepayment under a finance arrangement;

(8) "early termination savings" means any expense or obligation that a lessor avoids as a result of both the termination of a written lease before the termination date set out in that lease and the return of an assistive technology device or mobility aid to a manufacturer; "early termination savings" includes an interest charge that the lessor would have paid to finance the assistive technology device or mobility aid or, if the lessor does not finance the assistive technology device or mobility aid, the difference between the total amount for which the lease obligates the consumer during the period of the lease term remaining after the early termination and the present value of that amount at the date of the early termination;

(9) "lessor" means a person who leases an assistive technology device or mobility aid to a consumer, or who holds the lessor's rights, under a written lease;

(10) "manufacturer" means a person who is in the business of manufacturing, modifying, or assembling assistive technology devices or mobility aids and agents of that person, including an importer, a distributor, factory branch, distributor branch, and any warrantors of the manufacturer's assistive technology devices or mobility aids, but does not include a dealer;

(11) "mobility aid" means equipment or a device, including a demonstrator, designed to assist the mobility of a physically disabled person, that a consumer purchases or accepts transfer of in this state; in this paragraph, "device" includes

(A) a motorized or nonmotorized wheelchair;

(B) a scooter;

(C) an automotive crane;

(D) a van lift; and

(E) special hand controls for a motor vehicle;

(12) "nonconformity" means a condition or defect that substantially impairs the use, value, or safety of an assistive technology device or mobility aid or a component of the assistive technology device or mobility aid, but does not include a condition or defect that is the result of abuse, neglect, or unauthorized modification or alteration of the assistive technology device or mobility aid or a component of the assistive technology device or mobility aid by a consumer;

(13) "reasonable attempt to repair" means either of the following occurring within the term of an express warranty applicable to a new assistive technology device or mobility aid or within one year after first delivery of the assistive technology device or mobility aid to a consumer, whichever is sooner:

(A) the same nonconformity with the warranty is subject to repair by the manufacturer, lessor, or any of the manufacturer's authorized dealers at least four times and the nonconformity continues;

(B) the assistive technology device or mobility aid is out of service for an aggregate of at least 30 days because of warranty nonconformities.






Article 10 - DISTRIBUTORSHIPS

Sec. 45.45.700. - Coercion of dealer.

(a) A distributor may not coerce or attempt to coerce a dealer to perform certain acts by using duress or by threatening to terminate the distributorship agreement or another agreement between the distributor and the dealer.

(b) In this section, "certain acts" means

(1) the purchase or acceptance of delivery of merchandise that has not been ordered by the dealer;

(2) the assignment, sale, or disposal of a contract or property; or

(3) making an expenditure that the dealer has not contracted to make.



Sec. 45.45.710. - Disposition of merchandise remaining upon contract termination.

(a) If a dealer maintains a stock of merchandise supplied for the dealer's resale under a distributorship agreement and if the distributor or the dealer terminates the distributorship agreement, the distributor shall, unless the dealer chooses to keep the merchandise, pay the dealer for the merchandise that was purchased from the distributor and that is held by the dealer on the date of the termination an amount equal to

(1) the fair market value for merchandise that is unused and for which the retailer has paid the distributor, plus 100 percent of the transportation charges paid by the dealer to return the merchandise to the distributor; in this paragraph,

(A) "fair market value" means the amount the distributor would realize from the sale of the merchandise to another retailer using reasonable good faith efforts;

(B) "unused" means unopened merchandise that is still in the original factory packaging or container;

(2) 85 percent of the current net price, as listed in the current price list or catalog of the distributor, for repair parts, including superseded parts; and

(3) five percent of the current net price of repair parts to cover the handling, packing, and transportation of the repair parts back to the distributor.

(b) Upon payment of the amounts required by (a) of this section, the title to the merchandise passes to the distributor making the payment, and the distributor is entitled to the possession of the merchandise for which the payment was made.

(c) In (a) of this section, if a repair part is not listed in a current price list or catalog of the distributor, the current net price is the higher of the fair market value or the latest price published by the distributor for the repair part if a dealer has actual proof of the purchase of the repair part from the distributor and if the repair part was purchased within 10 years before the termination.



Sec. 45.45.720. - Time for payment.

A distributor shall make the payments to the dealer under AS 45.45.710 not later than three months after the date the agreement is terminated. When the payment is made, the distributor shall provide the dealer with a final detailed statement of account for the merchandise.



Sec. 45.45.730. - Death or disability of dealer or holder of majority interest in dealer.

Unless the distributorship agreement is continued by the personal representative, an heir, a devisee, or another successor in interest of the individual, upon the death or disability of an individual who is a dealer or holds a majority interest in a dealer, a distributor who supplied merchandise to the dealer shall repurchase from the personal representative, heir, devisee, or other successor in interest the merchandise that was purchased from the distributor and that remains when the distributorship agreement is terminated under this section. To repurchase under this section, the distributor shall pay an amount equal to the amount identified under AS 45.45.710 (a) and (c), and the repurchase is subject to AS 45.45.720 . In this section, "devisee," "heir," and "personal representative" have the meanings given in AS 13.06.050.



Sec. 45.45.740. - Required purchase, reimbursement, and supplies.

(a) In addition to any purchase of merchandise required by AS 45.45.710, if a distributor terminates a distributorship agreement or makes substantial changes in the competitive situation of the distributor's dealer with regard to distribution of the merchandise or services that are the subject of the distribution agreement, the distributor shall

(1) purchase that portion of the dealer's business directly affected by the distributorship agreement or the change, including assets and machinery, at commercially reasonable business valuations; and

(2) reimburse the dealer for the expenses that were necessarily incurred by the dealer

(A) for that portion of the dealer's business covered by the distributorship agreement; and

(B) during the 12 months before the termination or change.

(b) In this section, "change" does not include making a price change that affects similarly situated dealers equally.



Sec. 45.45.750. - Prohibited terms.

(a) A distributor may not require a dealer to agree to any of the following terms in a distributorship agreement, or in another agreement that is ancillary to a distributorship agreement, as a condition of an offer, grant, or renewal of a distributorship agreement or ancillary agreement:

(1) a requirement that the dealer waive a trial by jury in court cases involving the distributor;

(2) a requirement that disputes between the distributor and the dealer be submitted to arbitration or to any other binding alternate dispute resolution procedure, except authorization for the submission of a dispute to arbitration or to binding alternative dispute resolution if the distributor and dealer voluntarily agree to submit the dispute to arbitration or binding alternative dispute resolution when the dispute arises;

(3) a requirement that the dealer pay the attorney fees of the distributor;

(4) a requirement that prohibits a firearms dealer from selling firearms or related accessories, the sale of which is otherwise legal, but which the firearms distributor does not manufacture or distribute; or

(5) a requirement that the agreement be subject to the laws of a state other than Alaska.

(b) The provisions of (a) of this section do not apply to an agreement where a lease or sale of real property is the main purpose of the agreement.



Sec. 45.45.760. - Civil action.

(a) A dealer may bring an action in court against a distributor if the distributor engages in activity prohibited under AS 45.45.700 - 45.45.790.

(b) In an action brought under (a) of this section, the dealer may obtain one or more of the following types of relief that apply to the specific action of the dealer:

(1) damages suffered by the dealer as a result of the activity;

(2) an injunction enjoining the distributor from engaging in the activity;

(3) a requirement that the distributor make a payment or a purchase required by AS 45.45.700 - 45.45.790;

(4) any other relief determined by the court to be appropriate under the circumstances.

(c) In this section, "activity prohibited under AS 45.45.700 - 45.45.790" means

(1) coercion or attempted coercion under AS 45.45.700 ;

(2) terminating a distributorship agreement without paying the dealer as required by AS 45.45.710 ;

(3) failing to pay the dealer within the time established by AS 45.45.720;

(4) failing to provide the statement of account as required by AS 45.45.720;

(5) failing to make a repurchase payment required by AS 45.45.730 ;

(6) failing to make a purchase as required by AS 45.45.740 (a)(1);

(7) failing to make the reimbursement required by AS 45.45.740 (a)(2); or

(8) violating AS 45.45.750 .



Sec. 45.45.770. - Exemptions.

(a) AS 45.45.700 - 45.45.790 do not apply to

(1) a distributorship agreement that would be considered a franchise regulated by 15 U.S.C. 2801 - 2841 (Petroleum Marketing Practices Act);

(2) a situation regulated by AS 45.50.800 - 45.50.850;

(3) a distributorship agreement, including a franchise agreement, for the sale, repair, or servicing of motor vehicles that are required to be registered under AS 28.10;

(4) an activity or agreement by a person licensed under AS 04 if the activity or agreement is within the scope of the license or is incidental to the activity or agreement that is within the scope of the license;

(5) a distributorship agreement or another contract between a person licensed under AS 04 and a distributor, manufacturer, importer, supplier, or wholesaler of alcoholic beverages who is not located in this state if the subject of the agreement or contract is the distribution of alcoholic beverages to the licensed person by the distributor, manufacturer, importer, supplier, or wholesaler;

(6) a distributor, manufacturer, importer, supplier, or wholesaler of alcoholic beverages;

(7) a distributorship agreement for the sale or distribution of, or other transaction involving, cigarettes, food, drink, or a component of food or drink; in this paragraph, "cigarette" has the meaning given in AS 43.50.170 ; or

(8) a manufacturer with 50 or fewer employees.

(b) In (a) of this section, "alcoholic beverage" has the meaning given in AS 04.21.080 .



Sec. 45.45.790. - Definitions.

In AS 45.45.700 - 45.45.790,

(1) "dealer" means a person who enters into a distributorship agreement and who, under the agreement, receives merchandise or services from a distributor;

(2) "distributor" means a person who enters into a distributorship agreement and who, under the agreement, provides merchandise or services to a dealer; the term includes

(A) a wholesaler;

(B) a manufacturer;

(C) a person that is a parent corporation or an affiliated corporation of a person identified in (A) or (B) of this paragraph; and

(D) a field representative, an officer, an agent, or another direct or indirect representative of a person identified in (A), (B), or (C) of this paragraph;

(3) "distributorship agreement" means an agreement, whether express, implied, oral, or written, between two or more persons

(A) by which a person receives the right to

(i) sell or lease merchandise or services at retail or wholesale; or

(ii) use a trade name, trademark, service mark, logotype, advertising, or other commercial symbol; and

(B) in which the parties to the agreement have a joint interest, whether equal or unequal, in the offering, selling, or leasing of the merchandise or services;

(4) "merchandise" includes parts and accessories;

(5) "terminate" includes failing to renew.






Article 11 - MISCELLANEOUS PROVISIONS

Sec. 45.45.900. - Indemnification agreements against public policy.

A provision, clause, covenant, or agreement contained in, collateral to, or affecting a construction contract that purports to indemnify the promisee against liability for damages for (1) death or bodily injury to persons, (2) injury to property, (3) design defects or (4) other loss, damage or expense arising under (1), (2), or (3) of this section from the sole negligence or wilful misconduct of the promisee or the promisee's agents, servants or independent contractors who are directly responsible to the promisee, is against public policy and is void and unenforceable; however, this provision does not affect the validity of an insurance contract workers' compensation, or agreement issued by an insurer subject to the provisions of AS 21, or a provision, clause, covenant, or agreement of indemnification respecting the handling, containment or cleanup of oil or hazardous substances as defined in AS 46.



Sec. 45.45.910. - Sale or transfer of consumer electrical products.

(a) Unless exempted by the department under (d) of this section, a person may not sell, offer to sell, or otherwise transfer in the course of the person's business a consumer electrical product that is manufactured after August 14, 1990, unless the product is clearly marked as being listed by an approved third-party certification program.

(b) A person may not sell, offer to sell, or otherwise transfer in the course of the person's business a consumer electrical product that is manufactured before August 14, 1990, unless the product is clearly marked

(1) as being listed by an approved third-party certification program; or

(2) with a warning label that complies with (e) of this section.

(c) A person may not sell, offer to sell, or otherwise transfer in the course of the person's business a consumer electrical product that has been exempted under (d) of this section, unless the product is clearly marked with a warning label that complies with (e) of this section.

(d) If a consumer electrical product is a work of art or an item that has an unusual application that makes approval by a third-party certification program not reasonably available, the department shall upon request exempt the item from (a) of this section. The department shall establish by regulation guidelines to identify consumer electrical products that qualify for an exemption under this section.

(e) The warning label required by this section must be a brightly colored label that contains in simple, direct language a warning that the electrical product is not listed by an approved third-party certification program. The department shall adopt regulations establishing the exact content, color, design, and use of the warning label.

(f) Unless a later version has been adopted by the department by regulation, a certification program must meet the requirements of ANSI Z-34.1 - 1987, American National Standards for Certification - Third-Party Certification Program, published by the American National Standards Institute, in order to qualify as an approved third-party certification program under this section. The department may adopt by regulation later versions of the American National Standards for Certification - Third-Party Certification Program, as the standard for third-party certification programs under this section. If the department has adopted a later version, a certification program must meet the requirements of the most recent version adopted by the department in order to qualify as an approved third-party certification program under this section.

(g) In this section,

(1) "approved third-party certification program" means a program that qualifies under (f) of this section;

(2) "consumer electrical product" means an electrical product that is marketed for and commonly purchased by the general public and that is

(A) an assembled device that has an electrical circuit that operates at 110 volts AC or higher, except for mechanical attachments, including pump heads, pulleys, and fan blades, that are used in the application of the device;

(B) a device that when assembled has an electrical circuit that operates at 110 volts AC or higher; or

(C) an individual component part that is intended to be part of an electrical circuit that operates at 110 volts AC or higher;

(3) "department" means the Department of Labor and Workforce Development.



Sec. 45.45.920. - Free trial period.

(a) Notwithstanding a provision in AS 45.02 to the contrary, a seller may not offer, promote, advertise, or provide a consumer with goods or services for a free trial period unless the seller complies with all the conditions of this section.

(b) When offering, promoting, or advertising consumer goods or services for a free trial period, a seller shall clearly and conspicuously disclose all material terms and conditions of the free trial period, including

(1) all material restrictions, limitations, terms, and conditions of the free trial period, including any obligation by the consumer to purchase a minimum quantity of goods or services after the free trial period ends;

(2) a description of all charges that will be imposed after the free trial period ends, including whether billing will include charges for shipping and handling and, if the offer, promotion, or advertising is made by telephone, the amount of the shipping and handling charges;

(3) a description of the consumer's right to cancel; and

(4) any other obligations the consumer assumes by accepting or using the goods or services during the free trial period.

(c) Before providing goods or services to a consumer for a free trial period, a seller shall obtain express verifiable consent from the consumer to the free trial period.

(d) A consumer who receives goods or services for a free trial period may

(1) at any time during the free trial period, return the goods or cancel the services without further obligation to the seller;

(2) within 30 days after the free trial period ends, return the goods or cancel the services for a full refund of the charges, if any, or a partial refund for the unused portion of the goods or services.

(e) This section does not apply to a seller who provides goods or services to a consumer for free if the consumer does not assume any obligation by accepting the free goods or services.

(f) This section does not apply to

(1) a telephonic seller who is registered under AS 45.63 and who complies with AS 45.63; or

(2) a prenotification negative option plan that is regulated by 16 C.F.R. 425 and that complies with 16 C.F.R. 425.

(g) In this section, "seller" means a person who engages in the business of selling, contracting for the sale of, arranging for the sale of, or arranging for a free trial period for goods or services.



Sec. 45.45.930. - Opt-out marketing plans.

(a) Notwithstanding a provision in AS 45.02 to the contrary, a seller may not use an opt-out marketing plan to sell goods or services unless the seller complies with all of the provisions of this section.

(b) Before using an opt-out marketing plan, a seller shall obtain express verifiable consent from the buyer that confirms that the buyer agrees to the use of the plan. The seller shall provide the following information before obtaining the consent:

(1) a description of the material terms and conditions of the plan, including a description of the goods or services that will be offered;

(2) that the buyer's account will be charged unless the buyer takes an affirmative action to avoid the charge;

(3) the date the charge will be submitted for payment; and

(4) the specific steps the buyer must take to avoid the charge.

(c) A seller who charges a buyer for goods or services under an opt-out marketing plan has the burden of proving that the buyer provided the express verifiable consent required by (b) of this section and was given the disclosures required by (b) of this section.

(d) This section does not apply to a telephonic seller who is registered under AS 45.63 and who complies with AS 45.63.

(e) In this section,

(1) "opt-out marketing plan"

(A) means an arrangement under which a seller provides, without the buyer's express verifiable consent, a notice to a buyer that identifies goods or services that the seller intends to provide to the buyer and to charge the buyer for, unless, by a specific date or within a specific time frame, the buyer notifies the seller not to provide the goods or services;

(B) does not include a prenotification negative option plan that is regulated by and complies with 16 C.F.R. 425;

(2) "seller" includes a person who engages in the business of selling, contracting for the sale of, or arranging for the sale of goods or services.









Chapter 45.47. - INDEMNIFICATION AGREEMENTS CONTRA TO PUBLIC POLICY



Chapter 45.50. - COMPETITIVE PRACTICES AND REGULATION OF COMPETITION

Article 01 - TRADEMARKS

Sec. 45.50.010. - Registrability.

(a) A mark may not be registered if it consists of or comprises

(1) immoral, deceptive, or scandalous matter;

(2) matter that may disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs, or national symbols, or bring them into contempt or disrepute;

(3) the flag, coat of arms, or other insignia of the United States, this or another state, a municipality of this or another state, a foreign nation, or simulation of any of these;

(4) the name, signature, or portrait identifying a living individual, except with the written consent of the individual;

(5) a mark that, (A) when used on or in connection with goods or services of the applicant, is merely descriptive or deceptively misdescriptive of them; (B) when used on or in connection with the goods or services of the applicant, is primarily geographically descriptive or deceptively misdescriptive of them; (C) is primarily merely a surname; however, this paragraph does not prevent the registration of a mark used by the applicant that has become distinctive of the applicant's goods or services; the commissioner may accept as evidence that the mark has become distinctive, as used on or in connection with the applicant's goods or services, proof of continuous use of the mark as a mark by the applicant in this state for the five years immediately preceding the date on which the claim of distinctiveness is made;

(6) a mark that so resembles a mark registered in the state or in the United States Patent and Trademark Office, or a mark previously used by another and not abandoned, as to be likely, when used on or in connection with the goods or services of the applicant, to cause confusion or mistake or to deceive; or

(7) a mark that so resembles the name of another organized entity, or a reserved or registered name, that the mark is likely to cause confusion or mistake or to deceive; the form of operation of the organized entity without the mark, or of the person without the mark who holds the right to the reserved or registered name, is not a factor in determining whether the mark resembles a name under this paragraph; in this paragraph, "organized entity" and "reserved or registered name" have the meanings given in AS 10.35.040 .

(b) For purposes of this section,

(1) "descriptive" means a word or combination of words that describes one or more of the characteristics of the goods or services, such as, what the goods or services are, what the goods are made of, or what the goods or services are used for; however, an otherwise descriptive word or combination of words can, as a secondary meaning, become accepted as identifying the goods or services of the applicant, in which case it is no longer merely descriptive;

(2) "misdescriptive" means a word or combination of words that falsely describes the nature, function, or capacity of goods or services.



Sec. 45.50.020. - Application for registration.

Subject to limitations under AS 45.50.010 - 45.50.205, a person who uses a mark in the state may file with the commissioner, on a form furnished by the department and in a manner complying with AS 45.50.010 - 45.50.205, an application for registration of that mark setting out the following information:

(1) the name and business address of the registrant and, if the registrant is a

(A) corporation, the state of incorporation; or

(B) partnership, the state in which the partnership is organized and the names of the general partners;

(2) the goods or services on or in connection with which the mark is used, the manner in which the mark is used on or in connection with the goods or services, and the class of the goods or services;

(3) the date when the mark was first used anywhere and the date when it was first used in this state by the applicant or a predecessor in interest;

(4) a statement that the applicant is the owner of the mark, that the mark is in use, and that, to the knowledge of the individual signing the application, no other person has the right to use the mark either in the identical form or in a near resemblance to it as to be likely, when applied to the goods or services of another person, to cause confusion or mistake, or to deceive; and

(5) a statement as to whether the applicant, or a predecessor in interest, has filed an application to register the mark, or portions or a composite of the mark, with the United States Patent and Trademark Office, and, if so, information regarding that application, including the filing date and serial number, the status of that application, whether that application was refused registration or otherwise did not result in a registration, and, if so, the reasons that application did not result in a registration.



Sec. 45.50.025. - Procedure concerning application.

(a) Upon the filing of an application for registration of a mark and payment of the application fee, the commissioner shall examine the application for conformity with AS 45.50.010 - 45.50.205. The commissioner may request additional information, including a description of a design mark, suggest amendments to the application, or suggest that a new application be filed. The applicant may provide the additional information requested, authorize the commissioner to make amendments to the application, or withdraw the application and file a new one to respond to a potential objection or rejection.

(b) As a condition of registration, the commissioner may require the applicant to disclaim an unregisterable component of a mark, or an applicant may voluntarily disclaim a component of a mark originally sought to be registered. A disclaimer under this subsection does not prejudice or affect the rights of an applicant or registrant

(1) in the disclaimed matter that exist at the time of the disclaimer or that arise later; or

(2) to register the disclaimed matter in another application if the disclaimed matter is or becomes distinctive of the applicant's or registrant's goods or services.

(c) If an applicant is found not to be entitled to registration of a mark, the commissioner shall notify the applicant and inform the applicant of the reasons for the finding. The commissioner shall give the applicant a reasonable period of time in which to reply or amend the application. If a reply or amendment is delivered to the commissioner within the designated period, the commissioner shall reexamine the application. Before making a final decision, an application may be amended and reexamined as many times as the commissioner determines to be necessary. However, if the applicant fails to reply or amend the application within the period designated by the commissioner, the application is considered abandoned.

(d) When the commissioner makes a final decision on the application, the commissioner shall notify the applicant in writing of the decision and that the decision is final, setting out the reasons for the decision if the application is disapproved. The applicant may appeal the commissioner's final decision to the superior court. The court may enter judgment setting aside, modifying, remanding, or affirming the decision.

(e) If the commissioner receives more than one application for registration of the same or a confusingly similar mark for the same or related goods or services, the commissioner shall grant the registration to the applicant who first filed the original application if the application otherwise qualifies for registration. A rejected applicant may bring an action in superior court for cancellation of the registration upon the grounds of prior or superior rights to the mark.



Sec. 45.50.030. - Form of application.

The application shall be signed by the applicant or by a member of the firm or an officer of the corporation, partnership, or association applying. The application shall be accompanied by three specimens showing the actual use of the mark on or in connection with the goods or services.



Sec. 45.50.040. - Filing fee.

The application for registration shall be accompanied by a filing fee of $50 payable to the department.



Sec. 45.50.050. - Form and contents of certificate of registration.

Upon compliance by the applicant with the requirements of AS 45.50.010 - 45.50.205, the commissioner shall issue and deliver a certificate of registration to the applicant. The certificate of registration shall be issued under the signature of the commissioner and the seal of the state. The certificate must show

(1) the name and business address of the registrant and, if that registrant is a

(A) corporation, the state of incorporation; or

(B) partnership, the state in which the partnership is organized and the names of the general partners;

(2) the date claimed for the first use of the mark anywhere and the date claimed for the first use of the mark in this state;

(3) the class of goods or services and a description of the goods or services on or in connection with which the mark is used;

(4) a reproduction of the mark;

(5) the registration date; and

(6) the term of the registration.



Sec. 45.50.060. - Certificate of registration as evidence.

A certificate of registration issued by the commissioner under AS 45.50.010 - 45.50.205 or a copy of it certified by the commissioner is admissible in evidence as competent and sufficient proof of the registration of the mark in an action or judicial proceeding in the state.



Sec. 45.50.070. - Duration and renewal.

(a) Registration of a mark is effective for a term of five years from the date of registration. Upon application filed within six months before the expiration of the term in a manner complying with the requirements of the commissioner, the registration may be renewed for an additional term of five years.

(b) An application for renewal of a registration must include a signed statement that the mark has been used and is still in use. Three specimens showing actual use of the mark on or in connection with the goods or services shall be submitted with the renewal application.



Sec. 45.50.080. - Fee for renewal of registration.

A renewal fee of $50 shall accompany the application for renewal of the registration.



Sec. 45.50.090. - Additional terms of renewal.

A registration of a mark may be renewed for successive periods of five years in the manner provided in AS 45.50.070 and 45.50.080.



Sec. 45.50.100. - Notification of expiration of registration period.

The commissioner shall notify each registrant of the necessity of renewal at least six months preceding the expiration date of the registration. Notification shall be by writing to the last known address of the registrant.



Sec. 45.50.110. - Registrations existing on July 1, 1961. [Repealed, Sec. 65 ch 37 SLA 1986].

Repealed or Renumbered



Sec. 45.50.120. - Assignment.

(a) A mark and its registration are assignable with the goodwill of the business in which the mark is used, or with that part of the goodwill of the business connected with the use of and symbolized by the mark.

(b) An assignment shall be in writing and may be filed with the commissioner upon the payment of a fee of $25 to the department. The commissioner shall file the assignment and shall issue in the name of the assignee a new certificate for the remainder of the term of the registration.

(c) An assignment of registration is void as against a subsequent purchaser for valuable consideration without notice, unless it is filed with the commissioner within three months after the date of the assignment or before the subsequent purchase.



Sec. 45.50.125. - Name change and other filings.

(a) The name of a registrant or applicant may be changed by filing the change of name with the commissioner on a form furnished by the department that has been signed by the registrant or applicant and paying a filing fee of $25. The commissioner shall issue in the changed name of a registrant an amended certificate of registration.

(b) Other signed and verified instruments that relate to a registered mark or an application for registration of a mark may be filed at the discretion of the commissioner upon payment of a filing fee established by regulation of the department.

(c) A photocopy of an instrument shall be accepted by the commissioner for filing if it is certified by a party to the instrument or a successor of a party to be a true and correct copy of the original and if the commissioner would have accepted the original for filing under (a) or (b) of this section.

(d) Acknowledgment is prima facie evidence for the commissioner of the execution of an assignment, change of name, or other instrument related to a registered mark or to registration of a mark. When the instrument is filed by the commissioner, the filing is prima facie evidence of execution of the instrument for all other purposes.



Sec. 45.50.130. - Commissioner to keep record of registration.

The commissioner shall keep for public examination a record of all marks registered or renewed under AS 45.50.010 - 45.50.205 and a record of all instruments filed under AS 45.50.125 .



Sec. 45.50.140. - Cancellation.

(a) The commissioner shall cancel in whole or in part

(1) a registration for which the commissioner receives a voluntary written request for cancellation from the registrant or the assignee of record;

(2) each registration that expires and is not renewed under AS 45.50.070 and 45.50.090;

(3) a registration found by a court to be

(A) abandoned;

(B) not owned by the registrant;

(C) granted improperly;

(D) obtained fraudulently;

(E) so similar, as to be likely to cause confusion or mistake or to deceive, to a mark registered by another person in the United States Patent and Trademark Office, before the date of filing of the application for registration by the registrant under AS 45.50.010 - 45.50.205, and not abandoned; however, if the registrant proves that the registrant is the owner of a concurrent registration of the mark in the United States Patent and Trademark Office covering an area including this state, the registration may not be canceled; or

(F) the generic name for all or a portion of the goods or services for which the mark has been registered;

(4) when a court orders cancellation of a registration on any ground.

(b) For purposes of (a) of this section, registration of a mark is abandoned when use of the mark has been discontinued and the registrant has no intent to resume its use, or when the mark loses its significance as a mark due to action or failure to act by the registrant. The intent not to resume the use of a mark may be inferred from circumstances. No use of a mark by the registrant for at least a 24-month period constitutes prima facie evidence that its registration has been abandoned.



Sec. 45.50.150. - Classification.

The department shall by regulation establish a classification of goods and services for convenience of administration of AS 45.50.010 - 45.50.205. However, the classification does not limit or extend the applicant's or registrant's rights, and a single application for registration of a mark may include all goods upon which, or services with which, the mark is actually being used comprised in a single class, but in no event may a single application include goods or services upon which the mark is being used that fall within different classes of goods or services. To the extent practical, the classification of goods and services should conform to the classification adopted by the United States Patent and Trademark Office.



Sec. 45.50.160. - Fraudulent registration.

A person who, for the person or on behalf of another, procures the filing or registration of a mark under AS 45.50.010 - 45.50.205 by knowingly making a false or fraudulent representation or declaration, orally or in writing, or by another fraudulent means, is liable to pay all damages sustained in consequence of the filing or registration, which may be recovered by or on behalf of the party injured in any court.



Sec. 45.50.170. - Infringement.

A person is liable in a civil action by the registrant for the remedies provided in AS 45.50.180 if the person

(1) uses, without the consent of the registrant, a reproduction, counterfeit, copy, or colorable imitation of a mark registered under AS 45.50.010 - 45.50.205 in connection with the sale, distribution, offering for sale, or advertising of goods or services on or in connection with which the use is likely to cause confusion or mistake or to deceive as to the source of origin of the goods or services; or

(2) reproduces, counterfeits, copies, or colorably imitates the mark and applies the reproduction, counterfeit, copy, or colorable imitation to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used upon or in conjunction with the sale or distribution in this state of the goods or services; except that under this paragraph the registrant may not recover profits or damages unless the acts are committed with the intent to cause confusion or mistake or to deceive.



Sec. 45.50.180. - Remedies.

(a) A registrant may enjoin the manufacture, use, display, or sale of a counterfeit or imitation of the registrant's mark.

(b) The court may grant an injunction to restrain the manufacture, use, display, or sale, and may require the defendant to pay to the registrant either the profits derived from or the damages suffered by reason of the wrongful manufacture, use, display, or sale, or both. The court may also order that the counterfeit or imitation in the possession or under the control of a defendant be delivered to an officer of the court, or to the complainant, to be destroyed. The court may also enter judgment for punitive damages in an amount not to exceed three times the profits and damages.

(c) [Repealed, Sec. 29 ch 132 SLA 1996].

(d) A registrant that owns a mark that is famous in the state is entitled to an injunction against another's dilution of the mark. If the user of the famous mark wilfully intended to trade on the registrant's reputation or to cause dilution of the mark, the registrant is also entitled to remedies set out in (b) of this section. In determining whether a mark is famous, a court may consider any factor, including the

(1) degree of inherent or acquired distinctiveness of the mark in the state;

(2) duration and extent of use of the mark in connection with the goods and services;

(3) duration and extent of advertising and publicity of the mark in the state;

(4) geographical extent of the trading area in which the mark is used;

(5) channels of trade for the goods or services with which the mark is used;

(6) degree of recognition in the state of the mark in the registrant's trading area and channel of trade, and in the user's trading area and channel of trade; and

(7) nature and extent of use of the same or similar mark by other persons.

(e) For purposes of (d) of this section, "dilution" means the use of a word, symbol, or device, or a combination of one or more of these, in a manner that deprives or reduces the distinctiveness of a mark.



Sec. 45.50.190. - Common-law rights. [Repealed, Sec. 29 ch 132 SLA 1996].

Repealed or Renumbered



Sec. 45.50.200. - Definitions.

In AS 45.50.010 - 45.50.205,

(1) "applicant" means the person filing an application for registration of a mark, or a legal representative, successor, or assign of that person;

(2) "certification mark" means a mark used upon or in connection with the goods or services of one or more persons other than the registrant to certify national or other origin, material, mode of manufacture, quality, accuracy, or other characteristics of the goods or services or that the work or labor on the goods or services was performed by members of a union or other organization;

(3) "collective mark" means a trademark or service mark used by the members of a cooperative, an association or other collective group or organization and includes marks used to indicate membership in a union, an association, or other organization;

(4) "commissioner" means the commissioner of commerce, community, and economic development;

(5) "department" means the Department of Commerce, Community, and Economic Development;

(6) "mark" means a certification mark, a collective mark, a service mark, or a trademark;

(7) "registrant" means the person to whom the registration of a mark is issued, or a legal representative, successor, or assign of that person;

(8) "service mark" means a word, symbol, design, or a combination of one or more of these that identifies the services of a person;

(9) "trademark" means a word, symbol, or design, or a combination of one or more of these, used by a person to identify its goods and distinguish them from those of another;

(10) "use" or "used" means the bona fide use of a mark in the ordinary course of trade, and not made merely to reserve a right in the mark; a mark is considered to be in use on goods when it is placed in any manner on the goods, on the goods' container, on tags or labels affixed to the goods, on displays associated with the goods, or, if the nature of the goods makes other types of placement impracticable, on documents associated with the goods or with the sale of the goods when they are sold or transported in commerce in this state; a mark is considered to be in use on services when it is displayed in the sale or advertising of services that are performed in this state;

(11) "verified" means that a document has been certified to be true as provided in AS 09.63.040 .



Sec. 45.50.205. - Short title.

AS 45.50.010 - 45.50.205 may be cited as the Alaska Trademark Act.






Article 02 - LOG BRANDS

Sec. 45.50.210. - Application for registration of distinctive brand.

(a) The owner of timber property that the owner puts or intends to put into a coastal water, lake, river, creek, or other waterway of the state for the purpose of rafting or transporting by floating or towing, shall apply to the department for the exclusive use of a distinctive brand to identify it.

(b) The application shall be in writing and accompanied by an acceptable diagram or design on paper of the proposed brand, and the prescribed fee.

(c) The department shall promptly register the brand and issue a certificate of registration to the applicant granting the applicant the exclusive use of the brand for a period of five years. The department may not register a brand that is so similar in design to one presently registered in the name of another person that one brand is not clearly distinguishable from the other.



Sec. 45.50.220. - Termination and renewal.

The right to the exclusive use of a registered brand ceases at the end of five years from the date of registration. The brand may be renewed by application before expiration, together with the payment of the prescribed fee. Renewals may be made successively for five-year terms.



Sec. 45.50.230. - Presumption from display.

(a) Each piece of timber property put or intended to be put in a coastal water, lake, river, creek, or other waterway of the state for the purpose of rafting or transporting by floating or towing shall display upon at least one end the registered brand and is presumed

(1) while in the possession and control of the person in whose name the brand is registered, to be the sole property of that person; and

(2) to be "abandoned property" if, 30 days after the time public notice has expired as provided under AS 45.50.234 or 90 days from the date of reporting required under AS 45.50.232 or from the date of expiration of any extended recovery period under AS 45.50.237 , it is not in the possession and control of the owner or rightful transporter and is

(A) adrift in the water of the state,

(B) stranded on the beaches, marshes, tideland, or shoreland of the water of the state, or

(C) partially or wholly submerged in the water of the state.

(b) [Repealed, Sec. 7 ch 232 SLA 1976].



Sec. 45.50.232. - Reporting of lost logs to the department.

The owner or rightful transporter of timber property not in the possession or control of the owner or transporter, which has become adrift in the waters of the state, stranded on the beaches, marshes, tideland, or shoreland of the water of the state, or partially or wholly submerged in the water of the state, shall report the loss of the timber property within 15 days from the time the loss is discovered to the department, indicating the probable date lost, the place lost, if known, the probable area of recovery, and any other information that the department may require. Unless the time for recovery is extended under AS 45.50.237 , the rightful transporter or owner of timber property has 90 days from the date the loss is reported to recover the timber property. After 90 days from the date of reporting or upon the expiration of any extension granted under AS 45.50.237 , the timber property is considered to be abandoned, notice is not required to be published under AS 45.50.234 , and the timber property is presumed to be the property of the state.



Sec. 45.50.234. - Publication of notice of intent to claim abandoned property.

Except as provided in AS 45.50.232 , the department shall publish notice of its intent to claim abandoned timber property under AS 45.50.210 - 45.50.325 for not less than 30 days from the date that first notice is published under this section. Notice shall be published once a week for at least three consecutive weeks in a newspaper of general circulation nearest the area where the timber property is located and, if feasible, posted in a centrally located public place within or in close proximity to the area where the timber property is located.



Sec. 45.50.235. - Ownership of unbranded and abandoned timber property.

(a) Timber property that is unbranded or on which a brand is not distinguishable and that is located in a coastal water, lake, river, creek, or other waterway of the state or on state owned coastline is presumed to be the property of the state. Timber property that is abandoned property as defined in AS 45.50.230 (a)(2) is presumed to be the property of the state 90 days after the period of reporting as required in AS 45.50.232 unless an extension has been granted, or 30 days after the period of notice has expired as provided under AS 45.50.234.

(b) Timber property that becomes state property under the provisions of this section may be sold under terms and conditions established by the director of the division of lands.



Sec. 45.50.237. - Extension of period for recovery of timber property.

The department shall extend the 90-day period for recovery of timber property after reporting specified in AS 45.50.232 if a good faith effort to salvage the timber property is being made by the person requesting the extension. Extensions shall be granted for limited periods only but may be continued until salvage is completed, and guidelines shall be established specifying what constitutes a good faith effort for purposes of extension under regulations adopted by the department. Definition of a good faith effort must include the specification of extraordinary circumstances of weather and tide conditions that may preclude direct and immediate salvage operations.



Sec. 45.50.240. - Property rights in brand.

Each registered brand is the property of the person in whose name it is registered. It is personal property and may be sold, hypothecated, assigned, or otherwise transferred.



Sec. 45.50.250. - Recording brand.

The commissioner shall file for record in the department files a true copy of each certificate of registration issued.



Sec. 45.50.260. - Registration upon transfer.

If a transfer of a brand is made, including transfer by assignment or sale, a true copy of the transfer instrument shall be filed for record with the department. The fee for transfer is as specified by regulation.



Sec. 45.50.270. - Publication of current list of brands.

The department shall publish a list of brands as of December 31 of each even numbered year. The list must show the design of each brand, the name and address of the owner, the date of registration, and any transfer of a brand during the previous two years. Copies of the list shall be available to the public upon request.



Sec. 45.50.280. - Certified copies of certificate or transfer instrument.

Upon request and payment of the prescribed fee, the department shall furnish a certified copy of a brand certificate of registration or a certified copy of the instrument of transfer of a brand.



Sec. 45.50.290. - Certificate of registration as evidence.

A certificate of registration of a brand or a certified copy of the certificate or of the instrument of transfer of a registered brand is prima facie evidence of the ownership of the timber property impressed with or displaying the registered brand.



Sec. 45.50.300. - Registration as constructive notice.

Registration by the department and filing for record in the department files of a true copy of the certificate of registration or the transfer instrument is constructive notice of the ownership of the brand.



Sec. 45.50.310. - Disposition of fees.

Fees collected under AS 45.50.210 - 45.50.325 by the department shall be deposited in the general fund of the state.



Sec. 45.50.315. - Regulations.

The department may adopt regulations necessary to implement AS 45.50.210 - 45.50.325.



Sec. 45.50.320. - Penalties for fraudulent branding or other acts.

A person who fraudulently brands timber property with a brand which the person knows or has reasonable cause to know is the registered brand of another person, or who knowingly alters, defaces, obliterates, or destroys a registered brand impressed or displayed upon timber property, or who knowingly sells or disposes of, or attempts to sell or dispose of, or to convert or appropriate to the person's own use, without the written consent of the owner, timber property impressed with or displaying upon it a registered brand of another person, is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $1,000, or by imprisonment in jail for not more than six months, or by both.



Sec. 45.50.325. - Definitions.

In AS 45.50.210 - 45.50.325

(1) "brand" includes a mark or other designation that has been registered with the department;

(2) "commissioner" means the commissioner of natural resources;

(3) "department" means the Department of Natural Resources;

(4) "rightful transporter" means a person who has an executory contract interest in the timber property the person is transporting, or that person's designee, or one who, in the normal usage of the trade, transports, or aids in the transportation of, timber property for the benefit of and authorized by the owner of the timber property;

(5) "timber property" means logs, pilings, poles, other timbers, boom sticks, and boom chains.



Sec. 45.50.330. - 45.50.460 - l Pooled music copyright law. [Repealed, Sec. 1 ch 95 SLA 1984].

Repealed or Renumbered






Article 03 - UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION

Sec. 45.50.470. - [Repealed, Sec. 1 ch 246 SLA 1970].

Repealed or Renumbered



Sec. 45.50.471. - Unlawful acts and practices.

(a) Unfair methods of competition and unfair or deceptive acts or practices in the conduct of trade or commerce are declared to be unlawful.

(b) The terms "unfair methods of competition" and "unfair or deceptive acts or practices" include, but are not limited to, the following acts:

(1) fraudulently conveying or transferring goods or services by representing them to be those of another;

(2) falsely representing or designating the geographic origin of goods or services;

(3) causing a likelihood of confusion or misunderstanding as to the source, sponsorship, or approval, or another person's affiliation, connection, or association with or certification of goods or services;

(4) representing that goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that they do not have or that a person has a sponsorship, approval, status, affiliation, or connection that the person does not have;

(5) representing that goods are original or new if they are deteriorated, altered, reconditioned, reclaimed, used, secondhand, or seconds;

(6) representing that goods or services are of a particular standard, quality, or grade, or that goods are of a particular style or model, if they are of another;

(7) disparaging the goods, services, or business of another by false or misleading representation of fact;

(8) advertising goods or services with intent not to sell them as advertised;

(9) advertising goods or services with intent not to supply reasonable expectable public demand, unless the advertisement prominently discloses a limitation of quantity;

(10) making false or misleading statements of fact concerning the reasons for, existence of, or amounts of price reductions;

(11) engaging in any other conduct creating a likelihood of confusion or of misunderstanding and which misleads, deceives or damages a buyer or a competitor in connection with the sale or advertisement of goods or services;

(12) using or employing deception, fraud, false pretense, false promise, misrepresentation, or knowingly concealing, suppressing, or omitting a material fact with intent that others rely upon the concealment, suppression or omission in connection with the sale or advertisement of goods or services whether or not a person has in fact been misled, deceived or damaged;

(13) failing to deliver to the customer at the time of an installment sale of goods or services, a written order, contract, or receipt setting out the name and address of the seller and the name and address of the organization that the seller represents, and all of the terms and conditions of the sale, including a description of the goods or services, which shall be stated in readable, clear, and unambiguous language;

(14) representing that an agreement confers or involves rights, remedies or obligations which it does not confer or involve, or which are prohibited by law;

(15) knowingly making false or misleading statements concerning the need for parts, replacement, or repair service;

(16) misrepresenting the authority of a salesman, representative or agent to negotiate the final terms of a consumer transaction;

(17) basing a charge for repair in whole or in part on a guaranty or warranty rather than on the actual value of the actual repairs made or work to be performed on the item without stating separately the charges for the work and the charge for the guaranty or warranty, if any;

(18) disconnecting, turning back or resetting the odometer of a vehicle to reduce the number of miles indicated;

(19) using a chain referral sales plan by inducing or attempting to induce a consumer to enter into a contract by offering a rebate, discount, commission, or other consideration, contingent upon the happening of a future event, on the condition that the consumer either sells, or gives information or assistance for the purpose of leading to a sale by the seller of the same or related goods;

(20) selling or offering to sell a right of participation in a chain distributor scheme;

(21) selling, falsely representing or advertising meat, fish or poultry which has been frozen as fresh food;

(22) failing to comply with AS 45.02.350 ;

(23) failing to comply with AS 45.45.130 - 45.45.240;

(24) counseling, consulting or arranging for future services relating to the disposition of a body upon death whereby certain personal property, not including cemetery lots and markers, will be furnished or the professional services of a funeral director or embalmer will be furnished, unless the person receiving money or property deposits the money or property, and money or property is received, within five days of its receipt, in a trust in a financial institution whose deposits are insured by an instrumentality of the federal government designating the institution as the trustee as a separate trust in the name only of the person on whose behalf the arrangements are made with a provision that the money or property may only be applied to the purchase of designated merchandise or services and should the money or property deposited and any accrued interest not be used for the purposes intended on the death of the person on whose behalf the arrangements are made, all money or property in the trust shall become part of that person's estate; upon demand by the person on whose behalf the arrangements are made, all money or property in the trust including accrued interest, shall be paid to that person; this paragraph does not prohibit the charging of a separate fee for consultation, counseling or arrangement services if the fee is disclosed to the person making the arrangement; any arrangement under this paragraph which would constitute a contract of insurance under AS 21 is subject to the provisions of AS 21;

(25) failing to comply with the terms of AS 45.50.800 - 45.50.850 (Alaska Gasoline Products Leasing Act);

(26) failing to comply with AS 45.30 relating to mobile home warranties and mobile home parks;

(27) failing to comply with AS 14.48.060 (b)(13);

(28) dealing in hearing aids and failing to comply with AS 08.55;

(29) violating AS 45.45.910 (a), (b), or (c);

(30) failing to comply with AS 45.50.473 ;

(31) violating the provisions of AS 45.45.400 ;

(32) knowingly selling a reproduction of a piece of art or handicraft that was made by a resident of the state unless the reproduction is clearly labeled as a reproduction; in this paragraph, "reproduction" means a copy of an original if the copy is

(A) substantially the same as the original; and

(B) not made by the person who made the original;

(33) violating AS 08.66 (motor vehicle dealers);

(34) violating AS 08.66.200 - 08.66.350 (motor vehicle buyers' agents);

(35) violating AS 45.63 (solicitations by telephonic means);

(36) violating AS 45.68 (charitable solicitations);

(37) violating AS 45.50.474 (on board promotions);

(38) referring a person to a dentist or a dental practice that has paid or will pay a fee for the referral unless the person making the referral discloses at the time the referral is made that the dentist or dental practice has paid or will pay a fee based on the referral;

(39) advertising that a person can receive a referral to a dentist or a dental practice without disclosing in the advertising that the dentist or dental practice to which the person is referred has paid or will pay a fee based on the referral if, in fact, the dentist or dental practice to which the person is referred has paid or will pay a fee based on the referral;

(40) violating AS 45.50.477 (a) - (c);

(41) failing to comply with AS 45.50.475 ;

(42) violating AS 45.35 (lease-purchase agreements);

(43) violating AS 45.25.400 - 45.25.590 (motor vehicle dealer practices);

(44) violating AS 45.66 (sale of business opportunities);

(45) violating AS 08.18.023 (b) or 08.18.152;

(46) violating AS 45.50.479 (limitations on electronic mail);

(47) violating AS 17.06.010 (sale of, or offering to sell, organic food);

(48) violating a labeling or advertising provision of AS 17.20 (Alaska Food, Drug, and Cosmetic Act);

(49) violating AS 45.45.920 (free trial period);

(50) violating AS 45.45.930 (opt-out marketing plans);

(51) violating AS 45.45.792 (deceptive acts or practices relating to spyware).

(c) The unlawful acts and practices listed in (b) of this section are in addition to and do not limit the types of unlawful acts and practices actionable at common law or under other state statutes.

(d) [Repealed, Sec. 21 ch 166 SLA 1978].



Sec. 45.50.472. - Junk telephone calls. [Repealed, Sec. 5 ch 142 SLA 1996].

Repealed or Renumbered



Sec. 45.50.473. - Disclosure of costs of certain telephone services.

(a) A person may not provide an alternate operator service without disclosing to the consumer before a charge is incurred the cost of the service provided by the person and the identity of the person providing those services. This section does not affect the power of the Regulatory Commission of Alaska to regulate providers of alternate operator services under AS 42.05 in a manner consistent with this section.

(b) The owner of a place where telephone business from consumers is aggregated, including a hotel, motel, hospital, and pay telephone other than a telephone utility regulated by the Regulatory Commission of Alaska, shall disclose a surcharge added to the cost of local or long distance telephone service before the service is provided. Disclosure may be made by posting the amount of the surcharge on or near the telephone instruments subject to the surcharge or by other reasonable written or oral means.

(c) A violation of this section constitutes an unfair or deceptive act or practice under AS 45.50.471 . It is presumed that actual damages to the consumer under AS 45.50.531 (a) are equal to the cost of the service provided plus $200. Additional damages must be proved.

(d) In this section, "alternate operator service" has the meaning given in AS 42.05.325 (c).



Sec. 45.50.474. - Required disclosures in promotions on board cruise ships.

A person may not conduct a promotion on board a cruise ship that mentions or features a business in a state port that has paid something of value for the purpose of having the business mentioned or featured, unless the person conducting the promotion clearly and fully discloses orally and in all written materials used in the promotion that the featured businesses have paid to be included in the promotion. A violation of this section constitutes an unfair trade practice under AS 45.50.471. In this section, "cruise ship" means a ship that operates at least 120 days a year anywhere in the world, provides cruises of at least 72 hours in length for ticketed passengers, provides overnight accommodations and meals for those passengers, is operated by an authorized cruise ship operator, and is certified under the International Convention for the Safety of Life at Sea or otherwise certified by the United States Coast Guard.



Sec. 45.50.475. - Unlawful, unwanted telephone advertisements and solicitations.

(a) A person is in violation of AS 45.50.471 (b)(41) if the person

(1) engages in the telephone solicitation of a residential telephone customer of a telecommunications company and the customer is identified in the telephone directory as not wishing to receive telephone solicitations;

(2) engages in the telephone solicitation of a customer whose telephone number has been registered with the national do not call registry for the minimum amount of time required by the national do not call registry before the date the call is made;

(3) engages in the telephone solicitation of a customer who has previously communicated to the telephone solicitor, or to the business enterprise or charitable organization for which the person is calling, the customer's desire not to receive telephone solicitations to that number; or

(4) originates a telephone call using an automated or recorded message as a telephonic advertisement or a telephone solicitation.

(b) A local exchange telecommunications company and a company that provides a telephone directory on behalf of a local exchange telecommunications company shall provide for the identification in the telephone directory of those residential customers who do not wish to receive telephone solicitations. The local exchange telecommunications company may impose a reasonable charge for identification in the directory. The charge shall be based on the cost of providing the identification and is subject to the approval of the Regulatory Commission of Alaska.

(c) A local exchange telecommunications company shall, upon request, provide to a person who engages in telephone solicitation a list of all telephone numbers identified in the telephone directory as residential customers who do not wish to receive telephone solicitations. If possible and if requested by the person who engages in telephone solicitations, this list shall be provided in computer readable format. The local exchange telephone company may impose a reasonable charge for the list. The charge shall be based on the cost of providing the list and is subject to the approval of the Regulatory Commission of Alaska.

(d) A person who employs individuals to engage in telephone solicitations is not liable for a violation of (a)(1) - (3) of this section if the person establishes that

(1) the person has adopted and implemented written procedures and policies to comply with (a)(1) - (3) of this section, including corrective actions if appropriate;

(2) the person has trained its personnel in the procedures and policies established under (1) of this subsection;

(3) the call that violated (a)(1) - (3) of this section was made contrary to the procedures and policies established by the person; and

(4) the call that violated (a)(1) - (3) of this section was made as a result of a good faith error.

(e) An individual who solicits a telephone customer in violation of (a)(1) - (3) of this section is not liable for the violation if the individual establishes that the individual did not intend to make the call in violation of this section and did not recklessly disregard information or policies and procedures that would have avoided the improper call.

(f) Local exchange telecommunications companies shall inform customers of the provisions of this section. Notification shall be made by

(1) quarterly inserts in the billing statements mailed to customers; and

(2) clear and conspicuous publication of the notice in the consumer information pages of local telephone directories.

(g) In this section,

(1) "charitable organization" has the meaning given in AS 45.68.900 ;

(2) "customer" means a telephone customer of a telecommunications company;

(3) "national do not call registry" means the data base of telephone numbers of customers who do not wish to receive telephone solicitations established and maintained by the Federal Trade Commission and the Federal Communications Commission.

(4) "telephone solicitation"

(A) means the solicitation by a person by telephone of a customer at the residence of the customer for the purpose of encouraging the customer to purchase property, goods, or services, or make a donation;

(B) does not include

(i) calls made in response to a request or inquiry by the called customer or communication made during a call made by the customer;

(ii) calls made by a charitable organization or volunteers on behalf of the charitable organization to a member of the organization or to a person who, within the last 18 months, has made a donation to the organization or expressed an interest in making a donation, but only if the charitable organization has not received a request from the member or person asking that the telephone solicitations cease;

(iii) calls limited to soliciting the expression of ideas, opinions, or votes;

(iv) business-to-business calls; or

(v) a person soliciting business from prospective purchasers who have, within the last 18 months, purchased from the person making the solicitation or from the business enterprise for which the person is calling but only if the person or business enterprise has not received a request from the prospective purchaser asking that telephone solicitations cease; the person or business enterprise is presumed to have received a written request no later than 10 days after the prospective purchaser mailed it, properly addressed and with the appropriate postage.



Sec. 45.50.477. - Use of titles relating to industrial hygiene.

(a) A person may not use the title "industrial hygienist," the initials "I.H.," another term that includes the phrase "industrial hygiene" or similar words, or represent to the public that the person is an industrial hygienist, unless the person has a baccalaureate or graduate degree in industrial hygiene, biology, chemistry, engineering, physics, or a closely related physical or biological science from a college or university accredited by a national or regional accreditation association recognized by the Council on Recognition of Postsecondary Accreditation, or a degree based on equivalent academic training, and has acquired competence in industrial hygiene through special studies or work experience sufficient to provide the person with the ability and competence to

(1) anticipate and recognize the environmental factors and stresses associated with work and work operations and to understand their effects on people and their well-being;

(2) evaluate, on the basis of training and demonstrated work experience and with the aid of quantitative measurement techniques, the magnitude of the factors and stresses identified under (1) of this subsection in terms of their ability to impair human health and well-being; and

(3) prescribe methods to prevent, eliminate, control, or reduce the factors and stresses identified under (a) of this subsection when necessary to alleviate their effects.

(b) A person may not use the title "industrial hygienist in training," the initials "I.H.I.T.," another term involving the phrase "industrial hygienist in training" or a variation of those words, or represent to the public that the person is an industrial hygienist in training, unless the person is certified as an industrial hygienist in training by the American Board of Industrial Hygiene.

(c) A person may not use the title "certified industrial hygienist," the initials "C.I.H.," another term involving the phrase "certified industrial hygienist" or a variation of those words, or represent to the public that the person is a certified industrial hygienist unless the person is certified as a certified industrial hygienist by the American Board of Industrial Hygiene.

(d) A state or local government agency may not prohibit or restrict the practice of industrial hygiene by a qualified individual who complies with this section except to the extent that a state statute allows the agency to regulate a specific activity that may be included in the practice of industrial hygiene.

(e) In this section, "industrial hygiene" means the science and practice devoted to the anticipation, recognition, evaluation, and control of environmental factors and stresses arising in or from the workplace that may cause illness, impaired health or well-being, or significant discomfort among workers and may also affect persons outside the workplace.



Sec. 45.50.479. - Limitation on electronic mail.

(a) A person may not send unsolicited commercial electronic mail to another person from a computer located in this state or to an electronic mail address that the sender knows is held by a resident of this state if the commercial electronic mail contains information that consists of explicit sexual material that another law provides may only be viewed, purchased, rented, leased, or held by an individual who is 18 years of age or older, unless the subject line of the advertisement contains "ADV:ADLT" as the first eight characters.

(b) In (a) of this section,

(1) "commercial electronic mail" means electronic mail consisting of advertising material for the lease, sale, rental, gift, offer, or other disposition of real property, goods, or services, including an extension of credit;

(2) "explicit sexual material" means material that visually or aurally depicts conduct described in AS 11.41.455 (a), but is not limited to conduct engaged in by a child under 18 years of age;

(3) "unsolicited commercial electronic mail" means commercial electronic mail sent to a person who

(A) does not have an existing personal or business relationship with the sender; and

(B) has not given permission for or requested the sending of the commercial electronic mail.



Sec. 45.50.480. - [Repealed, Sec. 1 ch 246 SLA 1970].

Repealed or Renumbered



Sec. 45.50.481. - Exemptions.

(a) Nothing in AS 45.50.471 - 45.50.561 applies to

(1) an act or transaction regulated under laws administered by the state, by a regulatory board or commission except as provided by AS 45.50.471(b)(27) and (30), or officer acting under statutory authority of the state or of the United States, unless the law regulating the act or transaction does not prohibit the practices declared unlawful in AS 45.50.471;

(2) an act done by the publisher, owner, agent, or employee of a newspaper, periodical, or radio or television station in the publication or dissemination of an advertisement, when the owner, agent, or employee did not have knowledge of the false, misleading, or deceptive character of the advertisement or did not have a direct financial interest in the sale or distribution of the advertised product or service;

(3) an act or transaction regulated under AS 21.36 or AS 06.05 or a regulation adopted under the authority of those chapters.

(b) The exemption in (a)(3) of this section does not apply to an act or transaction between a bank and its borrowers, depositors, or other customers or potential customers.



Sec. 45.50.490. - [Repealed, Sec. 1 ch 246 SLA 1970].

Repealed or Renumbered



Sec. 45.50.491. - Regulations.

The attorney general, in accordance with AS 44.62 (Administrative Procedure Act), may adopt regulations interpreting and forms necessary for administering the provisions of AS 45.50.471 - 45.50.561.



Sec. 45.50.495. - Investigative power of attorney general.

(a) If the attorney general has cause to believe that a person has engaged in, is engaging in, or is about to engage in a deceptive trade practice under AS 45.50.471 , the attorney general may

(1) request the person to file a statement or report in writing, under oath, on forms prescribed by the attorney general, setting out all facts and circumstances concerning the sale or advertisement of property by the person, and other information considered necessary;

(2) examine under oath any person in connection with the sale or advertisement of property;

(3) examine property or sample of the property, record, book, document, account, or paper that the attorney general considers necessary;

(4) make true copies of records, books, documents, accounts, or papers examined under (3) of this subsection, which may be offered in evidence in place of the originals in actions brought under AS 45.50.471 - 45.50.561; and

(5) under an order of the superior court, impound samples of property that are material to the investigation and retain the sample until proceedings undertaken under AS 45.50.471 - 45.50.561 are completed.

(b) The attorney general, in addition to other powers conferred by this section, may issue subpoenas to require the attendance of witnesses or the production of documents or other physical evidence, administer oaths, and conduct hearings to aid an investigation or inquiry. Service of an order or subpoena shall be made in the same manner as a summons in a civil action in the superior court.



Sec. 45.50.500. - [Repealed, Sec. 1 ch 246 SLA 1970].

Repealed or Renumbered



Sec. 45.50.501. - Restraining prohibited acts.

(a) When the attorney general has reason to believe that a person has used, is using, or is about to use an act or practice declared unlawful in AS 45.50.471 , and that proceedings would be in the public interest, the attorney general may bring an action in the name of the state against the person to restrain by injunction the use of the act or practice. The action may be brought in the superior court in the judicial district in which the person resides or is doing business or has the person's principal place of business in the state, or, with the consent of the parties, in any other judicial district in the state.

(b) The court may make additional orders or judgments that are necessary to restore to any person in interest any money or property, real or personal, which may have been acquired by means of an act or practice declared to be unlawful by AS 45.50.471 .



Sec. 45.50.510. - [Repealed, Sec. 1 ch 246 SLA 1970].

Repealed or Renumbered



Sec. 45.50.511. - Assurances of voluntary compliance.

In the administration of AS 45.50.471 - 45.50.561, the attorney general may accept an assurance of voluntary compliance with respect to any act or practice considered to be violative of AS 45.50.471 - 45.50.561 from a person who has engaged or was about to engage in such an act or practice. The assurance shall be in writing and shall be filed with and is subject to the approval of the superior court in the judicial district in which the alleged violator resides or is doing business or has the principal place of business in the state. The assurance of voluntary compliance is not considered an admission of violation for any purpose. Matters closed in this way may at any time be reopened by the attorney general for further proceedings in the public interest, under AS 45.50.501 .



Sec. 45.50.521. - When information and evidence confidential and nonadmissible.

(a) [Repealed by Sec. 6 ch 53 SLA 1974].

(b) Subject to the provisions of AS 45.50.501 (a), the attorney general may not make public the name of a person alleged to have committed an act or practice declared unlawful in AS 45.50.471 during an investigation conducted by the attorney general under AS 45.50.471 - 45.50.561, nor are the records of investigation or intelligence information of the attorney general obtained under AS 45.50.471 - 45.50.561 considered public records available for inspection by the general public. However, the attorney general is not prevented from issuing public statements describing or warning of a course of conduct or a conspiracy that constitutes or will constitute an unlawful act or practice, whether on a local, state, regional, or national basis.



Sec. 45.50.531. - Private and class actions.

(a) A person who suffers an ascertainable loss of money or property as a result of another person's act or practice declared unlawful by AS 45.50.471 may bring a civil action to recover for each unlawful act or practice three times the actual damages or $500, whichever is greater. The court may provide other relief it considers necessary and proper. Nothing in this subsection prevents a person who brings an action under this subsection from pursuing other remedies available under other law, including common law.

(b) [Repealed, Sec. 4 ch 31 SLA 1987].

(c) Upon commencement of an action brought under this section the clerk of the court shall mail a copy of the complaint or other initial pleading to the attorney general and, upon entry of an order or judgment in the action, shall mail a copy of the order or judgment to the attorney general.

(d) [Repealed, Sec. 4 ch 31 SLA 1987].

(e) A permanent injunction or final judgment against a person against whom an action was initiated under AS 45.50.501 is prima facie evidence in an action brought under this section that the person used or employed an act or practice declared unlawful by AS 45.50.471 .

(f) A person may not commence an action under this section more than two years after the person discovers or reasonably should have discovered that the loss resulted from an act or practice declared unlawful by AS 45.50.471 .

(g) [Repealed, Sec. 6 ch 96 SLA 1998].

(h) If the basis for the action is the fault of the manufacturer or supplier of the merchandise, the manufacturer or supplier who is at fault is liable for the damages awarded against the retailer under this section.

(i) If a person receives an award of punitive damages under (a) of this section, the court shall require that 50 percent of the award be deposited into the general fund of the state under AS 09.17.020 (j). This subsection does not grant the state the right to file or join a civil action to recover punitive damages.



Sec. 45.50.535. - Private injunctive relief.

(a) Subject to (b) of this section and in addition to any right to bring an action under AS 45.50.531 or other law, any person who was the victim of the unlawful act, whether or not the person suffered actual damages, may bring an action to obtain an injunction prohibiting a seller or lessor from continuing to engage in an act or practice declared unlawful under AS 45.50.471 .

(b) A person may not bring an action under (a) of this section unless

(1) the person first provides written notice to the seller or lessor who engaged in the unlawful act or practice that the person will seek an injunction against the seller or lessor if the seller or lessor fails to promptly stop the unlawful act or practice; and

(2) the seller or lessor fails to promptly stop the unlawful act or practice after receiving the notice.



Sec. 45.50.536. - Mediation.

Notwithstanding the other provisions of AS 45.50.471 - 45.50.561, a civil action under AS 45.50.531 or 45.50.535 may be submitted to mediation under the Alaska Rules of Civil Procedure. The mediation must begin within 30 days after the court's order for mediation. During mediation, the court may, if it is determined appropriate by the court, enjoin the defendant from engaging in the act or practice that is the subject of the civil action.



Sec. 45.50.537. - Attorney fees, costs, and damages.

(a) In an action brought by a private person under AS 45.50.471 - 45.50.561, a prevailing plaintiff shall be awarded costs as provided by court rule and full reasonable attorney fees at the prevailing reasonable rate.

(b) Unless the action is found to be frivolous, in an action brought by a private person under AS 45.50.471 - 45.50.561, a prevailing defendant shall be awarded attorney fees and costs as provided by court rule. If the action is found to be frivolous, the attorney fees to be awarded to the defendant shall be full reasonable attorney fees at the prevailing reasonable rate.

(c) Notwithstanding the other provisions of this section, in an action brought by a private person under AS 45.50.471 - 45.50.561, if the plaintiff is not the prevailing party and if the court finds that the action was brought by the plaintiff to obtain a competitive business advantage, the court shall award a prevailing defendant costs as provided by court rule, full reasonable attorney fees at the prevailing reasonable rate, and any damages suffered by the prevailing defendant as a result of the plaintiff's allegations.

(d) In an action brought by the attorney general under AS 45.50.471 - 45.50.561, if the attorney general prevails, the state shall be awarded its actual attorney fees and costs, including costs of investigation, to the extent those fees and costs are reasonable.

(e) In this section, "frivolous" means

(1) not reasonably based on evidence or on existing law or a reasonable extension, modification, or reversal of existing law; or

(2) brought to harass the defendant or to cause unnecessary delay or needless expense.



Sec. 45.50.541. - Nonnegotiability of consumer paper.

(a) If a contract for sale or lease of consumer goods or services on credit entered into between a retail seller and a retail buyer requires or involves the execution of a promissory note or instrument or other evidence of indebtedness of the buyer, the note, instrument, or evidence of indebtedness shall have printed on its face the words "consumer paper," and the note, instrument or evidence of indebtedness with the words "consumer paper" printed on it is not a negotiable instrument, within the meaning of AS 45.01 - AS 45.08, AS 45.12, AS 45.14, and AS 45.29 (Uniform Commercial Code).

(b) Notwithstanding the absence of such a notice on a note, instrument, or evidence of indebtedness arising out of a consumer credit sale or consumer lease as described in this section, an assignee of the rights of the seller or lessor is subject to all claims and defenses of the buyer or lessee against the seller or lessor arising out of the sale or lease. An agreement to the contrary has no effect in limiting the rights of a consumer.

(c) The assignee's liability under this section may not exceed the amount owing to the assignee at the time the claim or defense is asserted against the assignee.



Sec. 45.50.542. - Provisions not waivable.

A waiver by a consumer of the provisions of AS 45.50.471 - 45.50.561 is contrary to public policy and is unenforceable and void.



Sec. 45.50.545. - Interpretation.

In interpreting AS 45.50.471 due consideration and great weight should be given the interpretations of 15 U.S.C. 45(a)(1) (Sec. 5(a)(1) of the Federal Trade Commission Act).



Sec. 45.50.551. - Civil penalties.

(a) A person who violates the terms of an injunction or restraining order issued under AS 45.50.501 shall forfeit and pay to the state a civil penalty of not more than $25,000 per violation. For the purposes of this section, the superior court in a judicial district issuing an injunction retains jurisdiction, and the cause shall be continued, and in these cases the attorney general acting in the name of the state may petition for recovery of the penalties.

(b) In an action brought under AS 45.50.501 , if the court finds that a person is using or has used an act or practice declared unlawful by AS 45.50.471, the attorney general, upon petition to the court, may recover, on behalf of the state, a civil penalty of not more than $5,000 per violation.

(c) [Repealed by Sec. 21 ch 166 SLA 1978].



Sec. 45.50.561. - Definitions.

(a) In AS 45.50.471 - 45.50.561

(1) "advertising" includes the attempt directly or indirectly by publication, dissemination, solicitation, endorsement, or circulation, display in any manner, including solicitation or dissemination by mail, telephone or door-to-door contacts, or in any other way, to induce directly or indirectly a person to enter or not enter into an obligation or acquire title or interest in any merchandise or to increase the consumption of it or to make a loan;

(2) "cemetery lot" means a lot, plot, space, grave, niche, mausoleum, crypt, vault, or columbarium, used or intended to be used for the interment of human remains;

(3) "chain distributor scheme" means a sales device whereby a person, upon condition that the person make an investment, is granted a license or right to solicit or recruit for profit one or more additional persons who are also granted a license or right upon condition of making an investment and may further perpetuate the chain of persons who are granted a license or right upon the condition of investment; a limitation as to the number of persons who may participate, or the presence of additional conditions affecting eligibility for the license or right to solicit or recruit or the receipt of profit from these does not change the identity of the scheme as a chain distributor scheme; as used in this paragraph, "investment" means acquisition, for a consideration other than personal services, of tangible or intangible property, and includes but is not limited to franchises, business opportunities and services; "investment" does not include sales demonstration equipment and materials furnished at cost for use in making sales and not for resale;

(4) "consumer" means a person who seeks or acquires goods or services by lease or purchase;

(5) "dealing in hearing aids" has the meaning given in AS 08.55.200 ;

(6) "documentary material" means the original or a copy of a book, record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription, or other tangible document or recording, wherever situate;

(7) "examination" of documentary material includes the inspection, study, or copying of the material, and the taking of testimony under oath or acknowledgment in respect of documentary material or copy of it;

(8) "fresh" means a condition of food that has never been frozen;

(9) "goods or services" includes goods or services provided in connection with a consumer credit transaction or with a transaction involving an indebtedness secured by the borrower's residence.

(10) "hearing aid" has the meaning given in AS 08.55.200 ;

(11) "knowingly" means actual awareness of the falsity or deception, but actual awareness may be inferred where objective manifestations indicate that a person acted with actual awareness;

(12) "seconds" means manufactured items having flaws or consisting of a standard quantity or quality less than the manufacturer's quality standard.

(b) AS 45.50.471 - 45.50.561 may be cited as the Alaska Unfair Trade Practices and Consumer Protection Act.






Article 04 - MONOPOLIES; RESTRAINT OF TRADE

Sec. 45.50.562. - Combinations in restraint of trade unlawful.

Every contract, combination in the form of trust or otherwise, or conspiracy, in restraint of trade or commerce is unlawful.



Sec. 45.50.564. - Monopolies and attempted monopolies unlawful.

It is unlawful for a person to monopolize, or attempt to monopolize, or combine or conspire with another person to monopolize any part of trade or commerce.



Sec. 45.50.566. - Transactions and agreements not to use or deal in commodities or services unlawful.

It is unlawful for a person to lease or make a sale or contract for sale of goods, wares, merchandise, machinery, supplies, or other commodities, or services, whether patented or unpatented, for use, consumption, enjoyment, or resale, or fix a price charged for it, or discount from, or rebate upon, that price, on the condition, agreement, or understanding that the lessee or purchaser will not use or deal in the goods, wares, merchandise, machinery, supplies, or other commodity or service of a competitor or competitors of the lessor or seller, if the effect of the lease, sale or contract for sale, or of the condition, agreement, or understanding may be substantially to lessen competition or tend to create a monopoly in any line of commerce.



Sec. 45.50.568. - Mergers and acquisitions unlawful when competition lessened.

(a) It is unlawful for a person to acquire and hold, directly or indirectly, the whole or a part of the stock, or other share capital, or assets of any corporation after August 5, 1975 if the effect of the acquisition and holding may be substantially to lessen competition or to tend to create a monopoly in any line of commerce in the state or in a section of the state. This subsection does not apply to persons purchasing such stock solely for investment if it is not used by voting or otherwise to bring about, or in attempting to bring about, the substantial lessening of competition. Nothing in this subsection prevents a corporation from causing the formation of subsidiary corporations for the actual carrying on of their immediate lawful business, or the natural and legitimate branches or extensions of it, or from owning and holding all or a part of the stock of the subsidiary corporation, when the effect of the formation is not substantially to lessen competition.

(b) When the court finds that the effect of the holding of such stock, share capital, or assets is substantially to lessen competition or tends to create a monopoly and no other remedy will eliminate the lessening of competition or the tendency to create a monopoly, the court shall order the divestiture or other disposition of the stock, share capital, or assets and shall prescribe a reasonable time, manner, and degree of the divestiture or other disposition of it.

(c) This section does not apply to mergers, acquisitions, or holding companies permitted by AS 06.05.235 or to a merger carried out in accordance with AS 21.69.590 - 21.69.600, or to mergers, acquisitions, or holding companies permitted and regulated by a regulatory agency of the United States having jurisdiction and control over those mergers and acquisitions.



Sec. 45.50.570. - Interlocking directorates and relationships.

(a) It is unlawful for a person to be at the same time a director, officer, partner, or trustee in any two or more firms, partnerships, trusts, associations, or corporations or any combination of them engaged in commerce, if these firms, partnerships, trusts, associations, or corporations or a combination of them, are by virtue of their business and location or operation, competitors and if the effect may be substantially to lessen competition or tend to create a monopoly.

(b) A person may not by the use of a representative accomplish the result prohibited in (a) of this section.

(c) The validity or invalidity of an act of a director, officer, or trustee done by the director, officer, or trustee while occupying the position in violation of this section shall be determined by the statutory and common law of the state relating to corporations, trusts, or associations.

(d) The attorney general may bring an action at any time to cause a director, officer, or trustee who may be occupying such a position in violation of this section to vacate the office or offices to effect the termination of the prohibited interlocking relationship.

(e) A person affected by an act of a director, officer, or trustee may bring an action at any time to cause the director, officer, or trustee who may be occupying the position in violation of this section to terminate the prohibited interlocking relationship.

(f) The court, upon finding that a director, officer, or trustee is holding office in violation of this section, shall order the person to terminate the interlocking relationship, and, in the case of a trustee, the court may, when it considers it appropriate, order the trustee to vacate the office of the trustee. A remedy provided in this section does not limit and is in addition to any other remedy available under another section of this chapter or another law.



Sec. 45.50.572. - Exemptions.

(a) AS 45.50.562 - 45.50.596 do not forbid the existence or operation of labor, agricultural, horticultural, or marine pilot organizations created for the purpose of mutual help, and not conducted for profit, or forbid or restrain members of those organizations from lawfully carrying out the legitimate objectives of them; nor are these organizations or members illegal combinations or conspiracies in restraint of trade under the provisions of AS 45.50.562 - 45.50.596.

(b) AS 45.50.562 - 45.50.596 do not forbid actions or arrangements authorized or regulated under the laws of the United States that exempt these actions or arrangements from application of the antitrust laws of the United States or under the following statutes of this state:

(1) AS 06.05.235 and 06.05.570;

(2) AS 10.15; and

(3) AS 31.05.110 .

(c) AS 45.50.562 - 45.50.596 do not forbid persons engaged in the fishing industry as fishermen who catch, collect, or cultivate aquatic products from acting together in associations for the purpose of collectively catching, producing, preparing for market, processing, handling, and marketing their product. Associations may have marketing agencies in common and may make contracts and agreements necessary to achieve the purposes of this subsection. In this subsection, "association" means an association, corporate or otherwise, with or without capital stock, that

(1) is operated for the mutual benefit of its members;

(2) does not deal in the aquatic products of nonmembers to an amount greater in value than the association handles for its members; and

(3) either

(A) does not allow a member of the association more than one vote because of the amount of stock or membership capital the member may own in the association; or

(B) does not pay dividends on stock or membership capital in excess of eight percent a year.

(d) AS 45.50.562 - 45.50.596 apply to long distance telecommunications services provided by public utilities. AS 45.50.562 - 45.50.596 do not apply to other services provided by public utilities that have been issued a certificate of public convenience and necessity under AS 42.05.

(e) [Repealed, Sec. 68 ch 21 SLA 1985].

(f) [Repealed, Sec. 10 ch 75 SLA 1982].

(g) AS 45.50.562 - 45.50.596 do not forbid activities expressly required by a regulatory agency of the state. Activities permitted by a regulatory agency of the state are not forbidden by this chapter if the regulatory agency has given due consideration to the possible anticompetitive effects before permitting the activities, and enforcement of the provisions of AS 45.50.562 - 45.50.596 would be disruptive of the regulatory scheme.

(h) AS 45.50.562 - 45.50.596 do not forbid actions or arrangements necessary to carry out the provisions of the Alaska Native Claims Settlement Act.

(i) AS 45.50.562 - 45.50.596 do not prohibit activities of the Alaska Housing Finance Corporation to stabilize the market price of and demand for residential housing in the state under AS 18.56.210 .

(j) AS 45.50.562 - 45.50.596 do not forbid persons engaged in the fishing industry as fishermen, including fishermen acting through associations allowed under (c) of this section, from collectively agreeing with fish processors, including fish processors acting through associations of processors, on the (1) price paid to the fishermen for aquatic products; and (2) minimum price that fish processors will accept for the sale of processed aquatic products. Nothing in this subsection allows fish processors to agree among themselves on the price paid to fishermen or the minimum price that fish processors will accept for the sale of processed aquatic products if fishermen did not participate in the making of the agreement and are not a party to the agreement.

(k) AS 45.50.562 - 45.50.596 do not apply to action taken by a person to comply with AS 45.25 or to action refrained from by a person in order to comply with AS 45.25 (motor vehicle transactions).

(l) AS 45.50.562 - 45.50.596 do not forbid the existence or operation of organizations of physicians acting in accordance with AS 23.50, or forbid or restrain members of those organizations from lawfully carrying out the legitimate objectives of them; nor are these organizations or members illegal combinations or conspiracies in restraint of trade under the provisions of AS 45.50.562 - 45.50.596.



Sec. 45.50.574. - Contracts voidable.

A contract or agreement in violation of a provision of AS 45.50.562 - 45.50.596 is voidable by either party as to future performance by either party; however, the court may, in its discretion, order payment for goods or services already received to prevent unjust enrichment.



Sec. 45.50.576. - Suits by persons injured; treble damages; costs.

(a) A person who is injured in business or property by a violation of AS 45.50.562 - 45.50.570, or a person so injured because the person refuses to accede to a proposal for an arrangement that, if consummated, would be a violation of AS 45.50.562 - 45.50.570, may bring a civil action

(1) for damages sustained by the person, and, if the judgment is for the plaintiff, the plaintiff shall be awarded threefold the amount of damages sustained by the person, plus the costs of the suit, including reasonable attorney fees; and

(2) to enjoin the unlawful practice, and, if the judgment is for the plaintiff, the plaintiff may be awarded costs of the suit, including reasonable attorney fees.

(b) If a home rule or general law city or borough or other governmental entity is injured by reason of a violation of AS 45.50.562 - 45.50.570, it may maintain an action in the same manner as prescribed in (a) of this section for an injured person, and the city, borough, or other governmental entity is entitled to the same relief as provided in (a) of this section.

(c) In a civil action brought under AS 45.50.562 - 45.50.570, if judgment is for the defendant, the defendant shall be awarded the defendant's costs of the suit, including reasonable attorney fees in accordance with rules adopted by the supreme court for awarding costs and attorney fees to prevailing parties in civil actions. If the plaintiff in a civil action brought under this section in which judgment is for the defendant is a class certified under Rule 23, Alaska Rules of Civil Procedure, any award of costs and attorney fees to the defendant

(1) may be satisfied only through funds, if any, that the class has collected from settlements with or judgments against other defendants; and

(2) is not a liability of any individual member of the class.



Sec. 45.50.577. - Enforcement by attorney general.

(a) The attorney general may bring a civil action in superior court to secure monetary relief as provided in this section on behalf of the state and its agencies injured either directly or indirectly by reason of any violation of AS 45.50.562 - 45.50.570.

(b) The attorney general may bring a civil action in superior court in the name of the state, as parens patriae on behalf of governmental entities or persons doing business or residing in this state, to secure monetary relief as provided in this section for injuries directly or indirectly sustained by persons by reason of any violation of AS 45.50.562 - 45.50.570.

(c) The court shall exclude from the amount of monetary relief awarded in an action under (a) or (b) of this section any amount of monetary relief that

(1) duplicates amounts that have been awarded for the same injury; or

(2) is properly allocable to persons who have excluded their claims under (e) of this section.

(d) The court shall award the attorney general as monetary relief three times the total damage sustained as described in (a) or (b) of this section and, additionally, the costs of the action, including reasonable attorney fees.

(e) In any action brought under (b) of this section, the attorney general, at the times, in the manner, and with the content the court directs, shall cause notice of the action to be given by publication. Any governmental entity or person on whose behalf an action is brought under (b) of this section may elect to exclude from civil action the portion of the state claim for monetary relief attributable to that governmental entity or person by filing notice of the election with the court within the time specified in the attorney general's notice given in accordance with this subsection.

(f) The final judgment in an action under (a) or (b) of this section is res judicata as to any claim under AS 45.50.576 by any governmental entity or person on whose behalf the action was brought and who fails to give notice of election to exclude under (e) of this section within the period specified in the attorney general's notice given under (e) of this section.

(g) An action under (b) of this section may not be dismissed or compromised without the approval of the court, and notice of any proposed dismissal or compromise shall be given by publication at the times, in the manner, and with the content the court directs in accordance with (e) of this section and AS 45.50.584 .

(h) Monetary relief recovered in an action under this section shall be (1) distributed in the manner the court, in its discretion, authorizes; or (2) deemed a civil penalty by the court and deposited in the general fund, and may be appropriated to the Alaska permanent fund (AS 37.13.010(a)) or for any other public purpose. A distribution procedure authorized by the court under this subsection must afford each governmental entity or person participating in the civil action a reasonable opportunity to secure that entity's or person's appropriate portion of the net monetary relief.

(i) Only the attorney general, in a suit brought under this section, may seek monetary relief for injury indirectly sustained for a violation of AS 45.50.562 - 45.50.570.



Sec. 45.50.578. - Certain violations constitute misdemeanor.

A person who violates AS 45.50.562 or 45.50.564 is guilty of a misdemeanor and upon conviction is punishable, if a natural person, by a fine of not more than $20,000, or by imprisonment for not more than one year, or by both; and if not a natural person, by a fine of not more than $50,000.



Sec. 45.50.579. - Proof of aggregate damages.

In a civil action brought by the attorney general under AS 45.50.577 , the attorney general may recover aggregate damages by using statistical sampling or sampling methods, by the computation of illegal overcharges, or by a similar, reasonable system of estimating aggregate damages that the court, in its discretion, permits, without the necessity of separately proving the individual claim or amount of damage to governmental entities or persons on whose behalf the civil action was brought.



Sec. 45.50.580. - Injunction by attorney general.

(a) In addition to any other relief provided by AS 45.50.562 - 45.50.596, the attorney general may bring an action to enjoin a violation of AS 45.50.562 - 45.50.596. This action may be brought as a sole action or in conjunction with another action that the attorney general is authorized to bring.

(b) The court may make additional orders or judgments as may be necessary to restore to a person in interest any money or property, real or personal, that may have been acquired by an act prohibited by AS 45.50.562 - 45.50.596, and as may be necessary to prevent continuing or future violations of AS 45.50.562 - 45.50.596.



Sec. 45.50.582. - Jurisdiction of court.

An action arising under AS 45.50.562 - 45.50.596 shall be brought in the superior court.



Sec. 45.50.584. - Consent judgment.

(a) In an action maintained under AS 45.50.562 - 45.50.596, the parties to it may file with the court a consent judgment or decree. The consent judgment or decree shall set out the alleged violations, future obligations of the parties, if any, damages, or other relief, the defendant agrees to make, if any, and the reasons for entering into the consent judgment or decree.

(b) A consent judgment or decree does not become final until 60 days from its filing. During the 60-day period an interested party may file verified exceptions to the form or substance of the consent judgment or decree, and the court, upon a full hearing on those exceptions, may approve or refuse to enter the consent judgment or decree.



Sec. 45.50.586. - Judgment in favor of the state as evidence in another action.

A final judgment rendered in a civil or criminal action brought by the state under AS 45.50.562 - 45.50.596 is prima facie evidence against the defendant in any other action under AS 45.50.562 - 45.50.596 brought by another party, or by the state, a city, a borough, or other governmental entity; however, this section does not apply to consent judgments or decrees entered under AS 45.50.584 .



Sec. 45.50.588. - Limitation of actions.

An action to enforce a claim arising under AS 45.50.562 - 45.50.596 is barred unless commenced within four years after the claim accrues, except that when an action is brought by the attorney general under AS 45.50.562 - 45.50.596, the running of this period of limitation, with respect to every private right of action for damages that is based in whole or in part on a matter complained of in the action by the attorney general, shall be suspended during the pendency of the action brought by the attorney general. For the purpose of this section, a claim for a continuing violation is considered to accrue at any time during the period of the violation.



Sec. 45.50.590. - Powers of the attorney general.

If the attorney general determines, upon complaint or otherwise, that a person has engaged in, or engages in, or is about to engage in an act or practice prohibited or declared unlawful by AS 45.50.562 - 45.50.596, or that a person has assisted or participated in a plan, scheme, agreement, or combination of the nature described in AS 45.50.562 - 45.50.596, or when the attorney general believes it to be in the public interest, the attorney general may commence an investigation. The attorney general may compel production of documentary material and take testimony, under oath, before the institution of an action under AS 45.50.562 - 45.50.596.



Sec. 45.50.592. - Investigatory demand for documentary evidence.

(a) If the attorney general determines that a person is in possession, custody, or control of a documentary evidence, wherever situated, that the attorney general believes to be relevant to an investigation authorized in AS 45.50.590 , the attorney general may execute in writing and cause to be served upon that person an investigative demand requiring the person to produce the documentary material and permit inspection and copying.

(b) Each demand must

(1) state the specific statute the alleged violation of which is under investigation, and the general subject matter of the investigation;

(2) describe, with reasonable specificity so as fairly to indicate the material demanded, the documentary material to be produced;

(3) prescribe a return date within which the documentary material is to be produced; and

(4) identify the state employees or representatives to whom the documentary material is to be made available for inspection and copying.

(c) A demand may not

(1) require the production of documentary material that would be privileged from disclosure if demanded by a subpoena duces tecum issued by a court of the state; or

(2) contain a requirement that would be unreasonable or improper if contained in a subpoena duces tecum issued by a court of the state; however, this does not limit the power of the attorney general to require production of documents located outside the state that pertain to matters affecting the state.

(d) The demand may be served by the attorney general or the designee of the attorney general by

(1) delivering a copy of it to the person to be served, or, if the person is not a natural person, to an officer of the person to be served;

(2) delivering a copy of it to a place of business in the state of the person to be served; or

(3) mailing by registered or certified mail a copy of it addressed to the person to be served at a place of business in the state, or, if the person has no place of business in the state, to principal office or place of business of the person.

(e) Documentary material produced pursuant to a demand, or copies of it, unless otherwise ordered by a superior court for good cause shown, may not be produced for inspection or copying by, nor may its contents be disclosed to, anyone other than an authorized employee of the state without the consent of the person who produced the material. However, under those reasonable terms and conditions the attorney general prescribes, copies of the documentary material shall be available for inspection and copying by the person who produced the material or an authorized representative of that person. The attorney general, or a designee, may use copies of the documentary material as the attorney general or designee considers necessary in the enforcement of this chapter, including presentation before a court; however, material that contains trade secrets may not be presented except with the approval of the court in which the action is pending after adequate notice to the person furnishing the material.

(f) At any time before the return date specified in the demand, or within 20 days after the demand has been served, whichever period is shorter, a petition to extend the return date for, or to modify or set aside a demand issued under (a) of this section, stating good cause, may be filed in the superior court for the judicial district where the parties reside. A petition by a person on whom a demand is served, stating good cause, to require the attorney general or another person to act in accordance with the requirements of (e) of this section, and all other petitions in connection with a demand, may be filed in the superior court for the judicial district in which the person on whom the demand is served resides.

(g) A person upon whom a demand is served under this section shall comply with the terms of the demand unless otherwise provided by an order of court issued in response to a petition filed under (f) of this section. A person who, with intent to avoid, prevent, or obstruct compliance, in whole or in part, with an investigative demand under this section, removes from any place, conceals, withholds, or destroys, mutilates, alters, or by any other means falsifies, a documentary material in the possession, custody, or control of a person which is the subject of a demand duly served upon any person, or who otherwise wilfully disobeys any such demand, is guilty of a misdemeanor, and is punishable upon conviction by a fine of not more than $5,000, or by imprisonment for a term of not more than one year, or by both. Failure of the state to serve the demand properly under (d) of this section is a defense to prosecution under this subsection, but invalidity of the demand under (b) or (c) of this section is not a defense, and that invalidity may be tested only in an action under (f) of this section to modify or set aside the demand.

(h) Nothing in this section impairs the authority of the attorney general or a designee to lay before a grand jury of this state evidence concerning a violation of AS 45.50.562 - 45.50.596, to invoke the power of a court to compel the production of evidence before a grand jury, or to file a civil complaint or criminal information alleging a violation of AS 45.50.562 - 45.50.596.



Sec. 45.50.594. - Investigatory demand for attendance of witness.

(a) In connection with an investigation authorized by AS 45.50.590 , the attorney general may issue an investigative demand compelling the attendance of a person for examination under oath before the attorney general or before a court of record.

(b) Each demand shall

(1) state the specific statute the alleged violation of which is under investigation, and the general subject matter of the investigation;

(2) state the date, time and place at which the examination is to take place.

(c) A demand may be served by the attorney general, or a designee, in accordance with the procedures prescribed in AS 45.50.592 (d).

(d) If a person ordered to attend the inquiry fails to attend without good cause, the person is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $5,000, or by imprisonment for not more than one year, or by both. If a person in attendance at the inquiry refuses to answer a question on the ground that the person may be incriminated by the answer, and if the attorney general, or a designee, in a writing directed to the person being questioned orders the person to answer the question, the person shall comply with the order. After complying, and if but for this section the person would have been privileged to withhold the answer given, the person may not be prosecuted for an offense or subjected to a penalty or forfeiture for or on account of a transaction, matter or thing concerning which the person gave evidence. However, the person may nevertheless be prosecuted or subjected to penalty or forfeiture for a perjury, false swearing or contempt committed in answering or failing to answer. If a person refuses to testify after being granted immunity from prosecution and after being ordered to testify, the person may be adjudged in contempt and committed to jail until the time the person purges the contempt by testifying. A grant of immunity does not prevent the attorney general from instituting civil contempt proceedings against a person who violates any of the above provisions.



Sec. 45.50.596. - Definitions.

In AS 45.50.562 - 45.50.596

(1) "asset" includes any property, tangible or intangible, real, personal, or mixed and wherever located, and any other thing of value;

(2) "documentary evidence" includes an original or copy of a book, record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical tabulation, magnetic tape, or other computer data storage system, or other tangible document or recording;

(3) "trade" and "commerce" include but are not limited to, trade in goods, merchandise, natural resources, whether or not severed, extracted, harvested or produced, agricultural products, produce, choses in action, commodities, and any other article of commerce; they include trade or business in service trades, transportation, banking, lending, advertising, bonding, and any other business whether or not that business furnishes a personal service.



Sec. 45.50.598. - Short title.

AS 45.50.562 - 45.50.598 may be cited as the Alaska Restraint of Trade Act.






Article 05 - DECEPTIVE ADVERTISING OF CIVIL DEFENSE AIDS

Sec. 45.50.600. - Power and duty of director of civil defense.

The state director of civil defense

(1) may adopt regulations under AS 44.62 (Administrative Procedure Act) defining fair standards in the advertising and sale of civil defense aids; and

(2) shall prohibit unfair or deceptive practices.



Sec. 45.50.601. - Content of regulations.

Regulations adopted by the state director of civil defense must prohibit the following practices:

(1) exaggerated or misleading claims of protection afforded by shelters;

(2) the use of misleading pictures;

(3) the use of deceptive pricing practices;

(4) the use of guarantees in such a manner as to constitute a misrepresentation;

(5) representations of endorsement by a governmental agency; and

(6) any unfair or deceptive practice.



Sec. 45.50.602. - Content of installment or credit purchase plans.

Installment or credit purchase plans for civil defense aids must include a clear statement of financial terms, including a statement of annual simple interest.



Sec. 45.50.603. - Prosecution by attorney general.

The attorney general shall prosecute any legal action on behalf of the state director of civil defense.



Sec. 45.50.604. - Criminal and civil penalties.

A person who violates a provision of AS 45.50.600 - 45.50.606 or a regulation adopted by the state director of civil defense under AS 45.50.600 - 45.50.606 is punishable by a fine of not more than $500, or by imprisonment for not more than six months, or, in the alternative, is subject to a civil penalty not more than $5,000.



Sec. 45.50.606. - Definition of "civil defense aid".

In AS 45.50.600 - 45.50.606 "civil defense aid" means a product, service, structure, or improvement intended for use by civilians as a protection against a result of an attack by a foreign power on the United States and includes but is not limited to a protective shelter or improvement.






Article 06 - ALASKA GASOLINE PRODUCTS LEASING ACT

Sec. 45.50.800. - Disclosures to be made by distributors and refiners before conclusion of agreement.

Before entry into a lease agreement, a refiner or distributor shall disclose to the dealer facts that would reasonably be considered material to the dealer's decision to enter into the lease. These facts must include, but not be limited to,

(1) ownership of property of the retail outlet;

(2) if the real property is not owned by a refiner or distributor, then the nature of the relationship between the real property owner and the refiner or distributor and the length of the underlying lease, if applicable;

(3) the last known addresses of dealers operating the retail outlet for the last five years;

(4) the gasoline gallonage history, if any, of the station for the last five years;

(5) any sales goals or quotas the refiners or distributors intend to apply to the station;

(6) the nearest gasoline outlet owned, controlled, or operated by the refiner or distributor and any plans the distributor or refiner has to open new retail outlets within the trade area of the retail outlet; and

(7) any plans the refiner or distributor has for the future of the subject retail outlet.



Sec. 45.50.810. - Violations.

(a) A person may not, directly or indirectly, through officers, employees, or agents,

(1) require the dealer at the time of entering into the lease agreement to relieve any person from liability imposed by AS 45.50.800 - 45.50.850;

(2) require the dealer to agree to waive the right to a jury trial or any right of counterclaim the dealer may have;

(3) restrict or inhibit directly or indirectly the right of free association for any lawful purpose of the dealer;

(4) except as to the initial inventory, require a dealer to purchase or otherwise lease goods or services of a refiner or distributor or from an approved source of supply unless and to the extent that the refiner or distributor satisfies the burden of proving that such restricted purchasing agreements are reasonably necessary for lawful purposes justified on business grounds and do not substantially affect competition; in determining whether a requirement to purchase is lawful, the court shall be guided by the decisions of the courts of the United States in interpreting and applying the antitrust laws and the Federal Trade Commission Act of the United States;

(5) impose unreasonable standards of performance on the dealer;

(6) require a dealer to participate financially in the use of any premium coupon or giveaway or rebate in the operation of the business; however, a distributor may require the dealer to distribute premiums, coupons, or giveaways to customers that are provided to the dealer at the expense of the refiner or distributor or when the promotion is self-liquidating;

(7) fail to deal with the dealer in good faith;

(8) require the dealer to keep the retail outlet open for business more than 12 consecutive hours a day or more than six days a week; however, this paragraph may not be construed to prevent a retail outlet from being open when required to be open to conform to a state or federal law or regulation; or

(9) require a dealer to purchase or rent a product or service for more than a fair and reasonable price.

(b) A refiner or distributor may not, directly or indirectly, through any officer, agent, or employee, terminate, cancel, or fail to renew a dealer lease without first giving written notice setting out all of the reasons for the termination or cancellation, or intent not to renew to the dealer at least 45 days in advance of the termination, cancellation, or failure to renew except when

(1) the alleged grounds are voluntary abandonment by the dealer of the lessee relationship, the above notice may be given five days in advance of the termination, cancellation, or failure to renew;

(2) the alleged grounds are the conviction of the dealer in a court of competent jurisdiction of a felony;

(3) the lease specifically establishes a period of notice of less than 45 days in which either party may terminate the lease.

(c) Except as provided in (d) of this section, a refiner or distributor may not terminate, cancel, or fail to renew a dealer lease without good cause. Good cause shall include without limitation:

(1) the failure of a dealer to comply with the lawful material provisions of a lease between the distributor or refiner and the dealer and to cure each default after being given written notice and a reasonable opportunity to cure the default;

(2) an adjudication that the dealer is a bankrupt or insolvent or if the dealer makes an assignment for the benefit of creditors or a similar disposition of assets of franchise business or voluntarily abandons the business or is convicted of or pleads guilty or no contest to a charge of violating any law relating to any business;

(3) the good faith business decision of the lessor that the lessor no longer requires a retail outlet at that location for the marketing of gasoline; and

(4) the dealer's failure to sign the new agreement if at the time of renewal of the lease the distributor or refiner and the dealer cannot agree upon new terms and the terms offered by the refiner or distributor do not violate any other laws of the state or of the United States and the terms are essentially the same as those offered to other dealers in similar retail outlets and do not discriminate against the subject dealer.

(d) A refiner or distributor shall be permitted to provide in the lease for its termination without cause during a reasonable trial period, not to exceed one year, if the dealer involved has not already been a dealer of a refiner or distributor for that period of time.

(e) A refiner or distributor may not engage in price discrimination between dealers if the effect of the discrimination may be substantially to lessen competition unless that discrimination is based upon quantity purchased or transportation costs or capital investment of the dealer. Nothing in this section prevents a refiner or distributor from offering a lower price or furnishing a service or facility to a dealer when the offer is made in good faith to meet an equally low price of a competitor, or the services or facilities furnished by that competitor.



Sec. 45.50.820. - Obligation of distributor to repurchase upon termination, etc., of agreement.

If the refiner or distributor terminates, cancels or fails to renew under AS 45.50.810 (c)(1), (2), or (3) or for any good cause other than under AS 45.50.810 (c)(4), the refiner or distributor shall compensate the dealer for the fair market value of the business, excluding goodwill. Refiners or distributors terminating, canceling, or failing to renew under AS 45.50.810 (c)(4) shall compensate the dealer for the fair market value of the business, including good will. Valuation other than good will shall include the fair market value of the dealer's inventory supplies, equipment and furnishings purchased from the refiner or distributor exclusive of personalized materials that do not have a value to the refiner or distributor and inventory supplies, equipment and furnishings not reasonably required in the conduct of the business. Compensation shall be made within 60 days from the date of termination unless it is necessary that a lawsuit be filed under AS 45.50.830. The refiner or distributor may offset against accounts owed by the dealer under this section any amount owed by the dealer to the refiner or distributor.



Sec. 45.50.825. - Right of first refusal of surviving spouse.

Unless provided otherwise by the lease, upon the death of the lessee the lease shall terminate and the surviving spouse shall have the right of first refusal of the new lease if the surviving spouse has been an active participant in the business and is qualified.



Sec. 45.50.830. - Court to determine fair market value when parties cannot agree.

If under AS 45.50.820 the distributor or refiner has good cause and the distributor or refiner and the dealer cannot agree on the fair market value of the business, then either party may initiate an action in the superior court where the retail outlet exists. Reasonable attorney fees and the appraiser fees shall be awarded to the dealer if the amount awarded to the dealer by the jury or the court is 10 percent higher than the final offer, if any, made by the refiner or distributor before the filing of the lawsuit. If the amount awarded to the dealer by the jury or the court is 10 percent lower than the final offer, if any, made by the refiner or distributor before the filing of the lawsuit, reasonable attorney fees and the appraiser fees shall be awarded to the refiner or distributor.



Sec. 45.50.840. - Definitions.

In AS 45.50.800 - 45.50.830, unless the context otherwise requires,

(1) "dealer" means a person primarily engaged in the sale of gasoline to the motoring public through a retail outlet leased from the refiner or distributor or its agent by the person and operated by the person;

(2) "distributor" means any person or corporation other than a refiner engaged in the sale, assignment, or distribution of gasoline to four or more dealer-operated retail outlets;

(3) "gasoline" means all products commonly or commercially known or sold as gasoline;

(4) "lease" means an oral or written contract or agreement or series of agreements, either express or implied, in which the dealer is required directly or indirectly to purchase 50 percent or more of the dealer's supply of gasoline from a distributor or refiner and in which the dealer is granted authority to occupy premises owned, leased, or in any way controlled, directly or indirectly, by the refiner or distributor;

(5) "refiner" is a company, corporation or individual who owns or controls, or controls through a substantially owned subsidiary, partnership, or joint venture, a refinery used for the production of gasoline, diesel, or other motor vehicle fuels.



Sec. 45.50.850. - Short title.

AS 45.50.800 - 45.50.850 may be cited as the Alaska Gasoline Products Leasing Act.






Article 07 - SOUND RECORDINGS

Sec. 45.50.900. - Reproduction and sale of sound recordings without consent.

(a) A person who (1) reproduces for sale, sells, offers for sale, or knowingly advertises for sale any sound recording that has been reproduced without the written consent of the owner or (2) advertises, offers for sale or resale, or sells or resells a phonograph record, disc, wire, tape, film, or other article on which sounds are recorded, without clearly and conspicuously disclosing on the outside cover, box, or jacket the actual name and full address of the manufacturer and the name of the actual performer or group, is guilty of a misdemeanor and, upon conviction, is punishable by confiscation of the unlawful stock of the reproduced recording and by imprisonment for a period of not more than one year, or by a fine of not more than $1,000, or by both. In this subsection "owner" means the person who owns the original fixation of sounds embodied in the master phonograph record, master disc, master tape, master film, or other device used for reproducing sounds on phonograph records, discs, tapes, films, or other articles upon which sound is recorded, and from which the transferred recorded sounds are directly derived.

(b) The prohibition contained in (a) of this section is not applicable to the reproduction of a sound recording that

(1) is used, or intended to be used, solely for broadcast by commercial or educational radio or television stations; or

(2) constitutes the verbatim transcript, or other public record, of the proceedings of a judicial, legislative, or administrative agency, department, or other public body for which a charge or fee may or may not be made or collected for the reproduced recording.






Article 08 - ALASKA UNIFORM TRADE SECRETS ACT

Sec. 45.50.910. - Injunctive relief for misappropriation of trade secrets.

(a) A court may enjoin actual or threatened misappropriation of trade secrets. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

(b) If the court determines that it would be unreasonable to prohibit future use of a trade secret, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time the use could have been prohibited.

(c) In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.



Sec. 45.50.915. - Damages.

(a) In addition to or in lieu of injunctive relief, a complainant may recover damages for the actual loss caused by misappropriation. A complainant also may recover for the unjust enrichment caused by misappropriation that is not taken into account in computing damages for actual loss.

(b) If wilful and malicious misappropriation exists, the court may award exemplary damages in an amount not exceeding twice the damages awarded under (a) of this section.



Sec. 45.50.920. - Preservation of secrecy.

In an action under AS 45.50.910 - 45.50.945, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in-camera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.



Sec. 45.50.925. - Limitation of actions.

An action for misappropriation must be brought within three years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim.



Sec. 45.50.930. - Effect on other laws.

(a) AS 45.50.910 - 45.50.945 displace conflicting tort, restitutionary, and other state laws pertaining to civil liability for misappropriation of a trade secret.

(b) AS 45.50.910 - 45.50.945 do not affect

(1) contractual or other civil liability or relief that is not based upon misappropriation of a trade secret; or

(2) criminal liability for misappropriation of a trade secret.

(c) AS 45.50.910 - 45.50.945 do not apply to investigations or actions by the attorney general under AS 45.50.471 - 45.50.561 (unfair trade practices and consumer protection) or under AS 45.50.562 - 45.50.596 (restraint of trade).



Sec. 45.50.935. - Uniformity of application and construction.

AS 45.50.910 - 45.50.945 shall be applied and construed to make the law uniform with respect to trade secrets among states enacting similar provisions.



Sec. 45.50.940. - Definitions.

In AS 45.50.910 - 45.50.945, unless the context otherwise requires,

(1) "improper means" includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other means;

(2) "misappropriation" means

(A) acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or

(B) disclosure or use of a trade secret of another without express or implied consent by a person who

(i) used improper means to acquire knowledge of the trade secret; or

(ii) at the time of disclosure or use, knew or had reason to know that knowledge of the trade secret was derived from or through a person who had utilized improper means to acquire it or who owed a duty to the person seeking relief to maintain its secrecy or limit its use, or was acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

(iii) before a material change of the person's position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake;

(3) "trade secret" means information that

(A) derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use, and

(B) is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.



Sec. 45.50.945. - Short title.

AS 45.50.910 - 45.50.945 may be cited as the Alaska Uniform Trade Secrets Act.









Chapter 45.51. - SOUND RECORDINGS



Chapter 45.52. - MONOPOLIES; RESTRAINT OF TRADE



Chapter 45.53. - CIGARETTE SALES

Sec. 45.53.010. - Tobacco product Master Settlement Agreement recognized.

The Master Settlement Agreement entered into by certain United States tobacco product manufacturers and the state, and related documents, for settlement of claims raised in State of Alaska v. Philip Morris, Incorporated, and approved by the Alaska Superior Court on February 9, 1999, are recognized.



Sec. 45.53.020. - Requirements.

(a) Any tobacco product manufacturer selling cigarettes to consumers within the state, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, after June 4, 1999, shall do one of the following:

(1) become a participating manufacturer, as that term is defined in sec. II(jj) of the Master Settlement Agreement, and generally perform its financial obligations under the Master Settlement Agreement; or

(2) place into a qualified escrow fund by April 15 of the year following each listed calendar year the following amounts, as such amounts are adjusted for inflation:

(A) for 1999, $.0094241 per unit sold on or after June 4, 1999, but before January 1, 2000;

(B) for 2000, $.0104712 per unit sold during that year;

(C) for each of 2001 and 2002, $.0136125 per unit sold during the year in question;

(D) for each of 2003 through 2006, $.0167539 per unit sold during the year in question;

(E) for each of 2007 and each year thereafter, $.0188482 per unit sold during the year in question.

(b) A tobacco product manufacturer that places money into escrow under (a)(2) of this section is entitled to receive the interest or other appreciation on such money as earned. Such money itself shall be released from escrow only under the following circumstances:

(1) to pay a judgment or settlement on a released claim brought against such tobacco product manufacturer by this state or a releasing party located or residing in this state; the funds shall be released from escrow under this paragraph in the order in which they were placed into escrow and only to the extent and at the time necessary to make payments required under the judgment or settlement;

(2) to the extent that the tobacco product manufacturer establishes that the amount that it was required to place into escrow on account of units sold in the state in a particular year was greater than the Master Settlement Agreement payments, as determined under sec. IX(i) of the Master Settlement Agreement, including, after final determination of all adjustments, payments that the manufacturer would have been required to make on account of those units had it been a participating manufacturer, the excess shall be released from escrow and revert back to that tobacco product manufacturer; or

(3) to the extent not released from escrow under (1) or (2) of this subsection, funds placed into escrow shall be released from escrow and revert back to the tobacco product manufacturer 25 years after the date on which they were placed into escrow.

(c) To be a qualified escrow fund under this section, the

(1) fund must be an escrow fund governed by an escrow arrangement with a federally or state chartered financial institution having no affiliation with a tobacco product manufacturer and having assets of at least $1,000,000,000; and

(2) escrow arrangements described in (1) of this subsection must

(A) require that the financial institution hold the principal of the escrow fund for the benefit of releasing parties; and

(B) prohibit the tobacco product manufacturer that places money into the escrow fund from using, accessing, or directing the use of the principal of the fund except as consistent with this section.



Sec. 45.53.030. - Regulations.

The commissioner of revenue shall adopt regulations under AS 44.62 (Administrative Procedure Act) necessary to ascertain the amount of excise tax paid on the cigarettes of a tobacco product manufacturer for each year for which the manufacturer is required to place money into a qualified escrow fund under AS 45.53.020 .



Sec. 45.53.040. - Certification of compliance; civil actions.

(a) A tobacco product manufacturer that elects to comply with AS 45.53.020 by placing money into escrow under that section shall annually, at the time of compliance, certify to the commissioner of revenue that it is in compliance with AS 45.53.020 .

(b) If the commissioner of revenue does not timely receive a certification of compliance from a tobacco product manufacturer as required by (a) of this section, the commissioner shall notify the attorney general. The attorney general shall require the manufacturer, within 15 days, to place into a qualified escrow fund the money necessary to bring the manufacturer into compliance with AS 45.53.020 . The attorney general may bring a civil action on behalf of the state against a tobacco product manufacturer that fails to place into a qualified escrow fund the money necessary to bring the manufacturer into compliance with AS 45.53.020 . The court, upon a finding of a tobacco product manufacturer's

(1) violation of AS 45.53.020 , shall require the manufacturer, within 15 days, to place into a qualified escrow fund the money necessary to bring the manufacturer into compliance with AS 45.53.020 and may impose a civil penalty, in an amount not to exceed five percent of the amount improperly withheld from escrow, for each day of the violation; the total amount of the penalty under this paragraph may not exceed 100 percent of the original amount improperly withheld from escrow;

(2) knowing violation of AS 45.53.020 , shall require the manufacturer, within 15 days, to place into a qualified escrow fund the money necessary to bring the manufacturer into compliance with AS 45.53.020 and may impose a civil penalty, in an amount not to exceed 15 percent of the amount improperly withheld from escrow, for each day of the violation; the total amount of the penalty under this paragraph may not exceed 300 percent of the original amount improperly withheld from escrow; and

(3) second knowing violation of AS 45.53.020 , shall require the manufacturer, within 15 days, to place into a qualified escrow fund the money necessary to bring the manufacturer into compliance with AS 45.53.020, and may impose a monetary penalty as described in (2) of this subsection, and shall prohibit the manufacturer from selling cigarettes to consumers within the state, whether directly or through a distributor, retailer, or similar intermediary, for a period not to exceed two years.

(c) In addition to the civil penalties described in (b) of this section, the court may award the state full reasonable attorney fees and costs if the state prevails in a civil action brought under (b) of this section.

(d) Each failure to make an annual placement of money into a qualified escrow fund as required by AS 45.53.020 is a separate violation for the purposes of this section.



Sec. 45.53.100. - Definitions.

In this chapter,

(1) "adjusted for inflation" means increased in accordance with the formula for inflation adjustment set out in Exhibit C to the Master Settlement Agreement;

(2) "affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person; in this paragraph,

(A) "owns," "is owned," and "ownership" mean ownership of an equity interest, or the equivalent thereof, of 10 percent or more;

(B) "person" means an individual, a partnership, a committee, an association, a corporation, or any other organization or group of persons;

(3) "allocable share" means allocable share as that term is defined in the Master Settlement Agreement;

(4) "cigarette"

(A) means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains

(i) any roll of tobacco wrapped in paper or in any substance not containing tobacco;

(ii) tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling is likely to be offered to, or purchased by, consumers as a cigarette; or

(iii) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in (i) of this subparagraph;

(B) includes "roll-your-own"; for purposes of this subparagraph,

(i) 0.09 ounces of "roll-your-own" tobacco constitutes one individual "cigarette;"

(ii) "roll-your-own" includes any tobacco that, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes;

(5) "Master Settlement Agreement" means the settlement agreement and related documents described in AS 45.53.010 ;

(6) "original participating manufacturer" means "original participating manufacturer" as that term is defined in the Master Settlement Agreement;

(7) "qualified escrow fund" means a fund described in AS 45.53.020(c);

(8) "released claims" means "released claims" as that term is defined in the Master Settlement Agreement;

(9) "releasing parties" means "releasing parties" as that term is defined in the Master Settlement Agreement;

(10) "tobacco product manufacturer"

(A) means an entity that, on or after June 4, 1999, directly, and not exclusively through an affiliate,

(i) manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer; provided, however, that an entity that manufactures cigarettes that it intends to be sold in the United States shall not be considered to be a tobacco product manufacturer under this clause (i) if, first, such cigarettes are sold in the United States exclusively through an importer that is an original participating manufacturer, as that term is defined in the Master Settlement Agreement, that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of sec. II(mm) of the Master Settlement Agreement and that pays the taxes specified in sec. II(z) of the Master Settlement Agreement, and, second, the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States;

(ii) is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(iii) becomes a successor of an entity described in (i) or (ii) of this subparagraph;

(B) does not include an affiliate of an entity described in (A) of this paragraph unless the affiliate itself meets the standards set out in any of (A)(i) - (iii) of this paragraph;

(11) "units sold" means the number of individual cigarettes sold in the state by the applicable tobacco product manufacturer, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, during the year in question, as measured by excise taxes collected by the state on packs or "roll-your-own" tobacco containers.






Chapter 45.55. - ALASKA SECURITIES ACT

Article 01 - FRAUDULENT AND OTHER PROHIBITED PRACTICES

Sec. 45.55.010. - Sales and purchases.

(a) A person may not, in connection with the offer, sale, or purchase of a security, directly or indirectly

(1) employ a device, scheme, or artifice to defraud;

(2) make an untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading; or

(3) engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon a person.

(b) A person may not rely on an exemption from registration under AS 45.55.900 or on a security being a federal covered security to avoid the application of (a) of this section.



Sec. 45.55.020. - Advisory activities.

(a) A person who receives a consideration from another person primarily for advising the other person as to the value of securities or their purchase or sale, whether through the issuance of analyses or reports or otherwise, may not

(1) employ a device, scheme, or artifice to defraud the other person; or

(2) engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon the other person.

(b) A state investment adviser may not enter into, extend, or renew an investment advisory contract unless the contract provides in writing that

(1) the state investment adviser may not be compensated on the basis of a share of capital gains upon or capital appreciation of the funds or a portion of the funds of the client; and

(2) the state investment adviser, if a partnership, shall notify the other party to the contract of a change in the membership of the partnership within a reasonable time after the change.

(c) The provisions of (b)(1) of this section do not prohibit an investment advisory contract that provides for compensation based upon the total value of a fund averaged over a definite period, or as of definite dates or taken as of a definite date. The administrator, on request, may waive the provisions of (b)(1) of this section for investment advisory contracts that conform to the limitations of 15 U.S.C. 80b-5 (Investment Advisers Act of 1940).

(d) [Repealed, Sec. 71 ch 76 SLA 1999].

(e) A state investment adviser may not take or have custody of the securities or funds of a client if

(1) the administrator, by regulation, prohibits custody; or

(2) in the absence of regulation, the state investment adviser fails to notify the administrator that the adviser has or may have custody.



Sec. 45.55.023. - Unethical business practices of state investment advisers, investment adviser representatives, and federal covered advisers.

(a) A person who is a state investment adviser, investment adviser representative, or federal covered adviser is a fiduciary and has a duty to act primarily for the benefit of the client. The provisions of this section apply to federal covered advisers only to the extent that the conduct alleged is fraudulent or deceptive under AS 45.55.010 (a) or 45.55.020(a), or to the extent otherwise provided by P.L. 104 - 290, 101 Stat. 3416 - 3440 (National Securities Markets Improvement Act of 1996). While the extent and nature of the duty to act primarily for the benefit of the client varies according to the nature of the relationship between an investment adviser and its clients and the circumstances of each case, a state investment adviser, an investment adviser representative, or a federal covered adviser may not engage in dishonest or unethical practices or conduct in the investment advisory business under AS 45.55.060 (a)(7), including

(1) recommending to a client to whom investment supervisory, management, or consulting services are provided the purchase, sale, or exchange of a security without reasonable grounds to believe that the transaction or recommendation is suitable for the client on the basis of information furnished by the client after reasonable inquiry concerning the client's investment objectives, financial situation and needs, and other information known by the state investment adviser, investment adviser representative, or federal covered adviser;

(2) exercising discretionary power in placing an order for the purchase or sale of securities for a client without obtaining written discretionary authority from the client within 10 business days after the date of the first transaction placed under oral discretionary authority unless the discretionary power relates solely to the price at which or the time when an order involving a definite amount of a specified security will be executed, or both;

(3) in a client's account inducing trading that is excessive in size or frequency in view of the financial resources, investment objectives, and character of the account if the state investment adviser, investment adviser representative, or federal covered adviser can directly benefit from the number of securities transactions effected in a client's account;

(4) placing an order to purchase or sell a security for the account of a client without authority to do so;

(5) placing an order to purchase or sell a security for the account of a client upon the instruction of a third party without first having obtained a written third-party trading authorization from the client;

(6) borrowing money or securities from a client unless the client is a financial institution engaged in the business of loaning money or the client is an affiliate of the state investment adviser or federal covered adviser borrowing the money or securities;

(7) loaning money to a client unless the state investment adviser or federal covered adviser loaning the money is a financial institution engaged in the business of loaning money or the client is an affiliate of the state investment adviser or federal covered adviser;

(8) misrepresenting to an advisory client or prospective advisory client the qualifications of the state investment adviser, an employee of the state investment adviser, the investment adviser representative, the federal covered adviser, or an employee of the federal covered adviser; misrepresenting the nature of the advisory services being offered or fees to be charged for a service; or omitting to state a material fact necessary to make the statements made regarding qualifications, services, or fees not misleading in light of the circumstances under which the statements are made;

(9) providing a report or recommendation to an advisory client prepared by someone other than the state investment adviser, the investment adviser representative, or the federal covered adviser without disclosing that the report or recommendation was prepared by someone else, except that this prohibition does not apply to a situation where the state investment adviser, investment adviser representative, or federal covered adviser uses published research reports or statistical analyses to render advice or where a state investment adviser, an investment adviser representative, or a federal covered adviser orders the research reports or statistical analyses in the normal course of providing service;

(10) charging a client an unreasonable advisory fee;

(11) failing to disclose to a client in writing before any advice is rendered a material conflict of interest relating to the state investment adviser, federal covered adviser, an employee of the state investment adviser or federal covered adviser, or the investment adviser representative that could reasonably be expected to impair the rendering of unbiased and objective advice, including

(A) compensation arrangements connected with advisory services to a client if the arrangements are in addition to compensation from the client for those services; and

(B) charging a client an advisory fee for rendering advice when a commission for executing securities transactions according to that advice will be received by the adviser or the employees or investment adviser representatives of the adviser;

(12) guaranteeing a client that a specific investment result will be achieved with the advice given;

(13) publishing, circulating, or distributing an advertisement that does not comply with 17 C.F.R. 275.206(4) - 1 adopted under 15 U.S.C. 80b-1 - 80b-21 (Investment Advisers Act of 1940), as that regulation exists on or after October 1, 1999;

(14) disclosing the identity, affairs, or investments of a client unless required by law or unless consented to by the client;

(15) taking action, directly or indirectly, with respect to securities or funds in which a client has a beneficial interest if the state investment adviser, federal covered adviser, or investment adviser representative has custody or possession of the securities or funds and the adviser's action does not comply with the requirements of 17 C.F.R. 275.206(4) - 2 adopted under 15 U.S.C. 80b-1 - 80b-2 (Investment Advisers Act of 1940), as that regulation exists on or after October 1, 1999;

(16) entering into, extending, or renewing an investment advisory contract unless the contract is in writing and discloses in substance

(A) the services to be provided;

(B) the term of the contract;

(C) the advisory fee, the formula for computing the fee, whether the fee is negotiable, and the amount of the prepaid fee to be returned in the event of contract termination or nonperformance;

(D) whether the contract grants discretionary power to the adviser; and

(E) that an assignment of the contract may not be made by a state investment adviser without the consent of the other party to the contract; in this subparagraph, "assignment" includes a direct or indirect transfer or hypothecation of an investment advisory contract by the assignor or of a controlling block of the assignor's outstanding voting securities by a security holder of the assignor, but, if the adviser is a partnership, an assignment of an investment advisory contract is not considered to result from the death or withdrawal of a minority of the partners of the adviser having only a minority interest in the business of the adviser, or from the admission to the adviser of one or more partners who, after admission, will be only a minority of the partners and will have only a minority interest in the business;

(17) failing, in violation of 15 U.S.C. 80b-4a (Investment Advisers Act of 1940), to establish, maintain, and enforce written policies and procedures reasonably designed to prevent the misuse of material nonpublic information;

(18) entering into, extending, or renewing an advisory contract that would violate 15 U.S.C. 80b-5 (Investment Advisers Act of 1940); this paragraph applies to all state investment advisers registered or required to be registered under this chapter and to all investment adviser representatives registered or required to be registered under this chapter, notwithstanding whether the adviser or representative would be exempt from federal registration under 15 U.S.C. 80b-3 (Investment Advisers Act of 1940);

(19) including in an advisory contract a condition, stipulation, or provision binding a person to waive compliance with a provision of this chapter or 15 U.S.C. 80b-1 - 80b-21 (Investment Advisers Act of 1940); or engaging in a practice that would violate 15 U.S.C. 80b-15 (Investment Advisers Act of 1940);

(20) engaging in an act, a practice, or a course of business that is fraudulent, deceptive, or manipulative in contravention of 15 U.S.C. 80b-6(4) (Investment Advisers Act of 1940) and the rules adopted under that act, notwithstanding the fact that the state investment adviser may not be registered or required to be registered under 15 U.S.C. 80b-3 (Investment Advisers Act of 1940);

(21) engaging in conduct or an act, either indirectly or through or by another person, that would be unlawful for the person to do directly under this chapter or a regulation adopted under this chapter;

(22) acting as principal for the person's own account, knowingly selling a security to or purchasing a security from a client, acting as broker for a person other than the client, or knowingly effecting a sale or purchase of a security for the account of the client without disclosing to the client in writing before the completion of the transaction the capacity in which the person is acting and without obtaining the written consent of the client to the transaction; the prohibitions in this paragraph do not apply to a transaction with a customer of a broker-dealer if the broker-dealer is not acting as a state investment adviser or federal covered adviser in relation to the transaction.

(b) The conduct listed in (a) of this section is not the exclusive conduct prohibited by (a) of this section. Engaging in other similar conduct, including nondisclosure, incomplete disclosure, or a deceptive practice, is considered unethical practice or conduct under AS 45.55.060(a)(7). The federal statutory and regulatory provisions referred to in this section apply to a state investment adviser and a registered investment adviser representative of either a state investment adviser or a federal covered adviser, regardless of whether the federal provisions limits their application to state investment advisers or federal covered advisors subject to federal registration. With respect to a federal covered adviser, the provisions of this section apply only to the extent permitted under P.L. 104 - 290, 101 Stat. 3416 - 3440 (National Securities Markets Improvement Act of 1996) and only when the conduct proscribed involves fraud or deceit within the meaning of AS 45.55.010 (a) and 45.55.020(a).



Sec. 45.55.025. - Fraudulent, dishonest, and unethical business practices of broker-dealers and agents.

A broker-dealer and an agent shall observe high standards of commercial honor and just and equitable principles of trade in the conduct of their business. The acts and practices that are contrary to those standards and principles, that constitute dishonest or unethical practices in the securities business under AS 45.55.060 (a), and that are grounds for imposition of administrative fines, censure, denial, suspension, revocation of a registration, or other appropriate disciplinary action include

(1) engaging in a pattern of unreasonable and unjustifiable delays in the delivery of securities purchased by the broker-dealer's customers or in the payment upon request of free credit balances reflecting completed transactions of the broker-dealer's customers;

(2) inducing in a customer's account trading that is excessive in size or frequency in view of the financial resources and character of the account;

(3) recommending to a customer the purchase, sale, or exchange of a security without reasonable grounds to believe that the transaction or recommendation is suitable for the customer based on reasonable inquiry concerning the customer's investment objectives, financial situation, and needs, and other relevant information known by the broker-dealer or agent;

(4) executing a transaction on behalf of a customer without authorization to execute the transaction;

(5) exercising discretionary power in effecting a transaction for a customer's account without first obtaining written discretionary authority from the customer unless the discretionary power relates solely to the time or price for the execution of orders;

(6) executing a transaction in a margin account without securing from the customer a properly executed written margin agreement promptly after the initial transaction in the account;

(7) failing to segregate a customer's free securities or securities held in safekeeping;

(8) hypothecating a customer's securities without having a lien on the securities unless the broker-dealer or agent receives from the customer a properly executed written consent promptly after the initial transaction, except as permitted by the rules of the United States Securities and Exchange Commission;

(9) entering into a transaction with or for a customer at a price not reasonably related to the current market price of the securities or receiving an unreasonable commission or profit;

(10) failing to furnish to a customer purchasing securities in a registered offering a final or preliminary prospectus no later than the date of confirmation of the transaction and, if the prospectus is preliminary, failing to furnish a final prospectus within a reasonable time after the effective date of the offering;

(11) charging unreasonable or inequitable fees for services performed, including fees for miscellaneous services, such as the collection of money due for principal, dividends, or interest, the exchange or transfer of securities, appraisals, safekeeping, the custody of securities, and other services related to the broker-dealer's securities business;

(12) offering to buy from or sell to a person a security at a stated price unless the broker-dealer is prepared to purchase or sell at that price and under the conditions that are stated at the time of the offer to buy or sell;

(13) representing that a security is being offered to a customer at market price or at a price relevant to the market price unless the broker-dealer or agent knows or has reasonable grounds to believe that a market for the security exists other than that made, created, or controlled by

(A) the broker-dealer;

(B) a person for whom the broker-dealer is acting or with whom the broker-dealer is associated in the distribution of the security; or

(C) a person controlled by, controlling, or under common control with the broker-dealer;

(14) effecting a transaction in, or inducing the purchase or sale of, a security by means of a manipulative, deceptive, or fraudulent device, practice, plan, program, design, or contrivance, including

(A) effecting a transaction in a security that does not involve a change in the beneficial ownership;

(B) entering an order for the purchase or sale of a security with the knowledge that another order of substantially the same price for the sale of the same security has been or will be entered by or for the same or different parties for the purpose of creating a false or misleading appearance of active trading in the security or a false or misleading appearance with respect to the market for the security; nothing in this subparagraph prohibits a broker-dealer from entering a bona fide agency cross transaction for its customers as long as the cross transaction is noted on the confirmation and monthly account statements;

(C) effecting alone or with one or more other persons a series of transactions in a security creating actual or apparent active trading in the security or raising or depressing the price of the security for the purpose of inducing the purchase or sale of the security by others;

(15) guaranteeing a customer against risk or loss in a securities account of the customer carried by the broker-dealer or in a securities transaction effected by the broker-dealer or agent with or for the customer;

(16) publishing or circulating or causing to be published or circulated a notice, a circular, an advertisement, a newspaper article, an investment service, or a communication of any kind that purports to

(A) report a transaction as a purchase or sale of a security unless the broker-dealer or agent believes that the transaction described was a bona fide purchase or sale of the security; or

(B) quote the bid price or asked price for a security unless the broker-dealer believes that the quotation represents a bona fide bid for, or offer of, the security;

(17) making a written or oral advertising or sales presentation that is in any manner deceptive or misleading, including

(A) distributing nonfactual data or material, or making a presentation that is based on conjecture or unfounded or unrealistic claims or assertions, in a brochure, flyer, or other display by words, pictures, graphs, or other method designed to supplement, detract from, supersede, or defeat the purpose or effect of a prospectus or disclosure;

(B) using supplementary material in connection with the offer of a particular security if the information in the material is not consistent with or adequately supported by the prospectus or is not filed as part of the registration statement;

(C) using supplementary material not authorized by the issuer in connection with the offer of a particular security when a prospectus or other offering document required to be delivered in connection with the offer specifically states that supplementary material is not authorized;

(18) failing to disclose that the broker-dealer or agent is affiliated with the issuer of a security before entering into a contract with or for a customer for the purchase or sale of the security and, if the disclosure is made orally, failing to provide to the customer written disclosure before the completion of the transaction;

(19) failing to make a bona fide offering of all of the securities allotted to a broker-dealer for distribution, whether acquired as an underwriter or a selling group member or from an underwriting or a selling group member participating in the distribution as an underwriter or selling group member;

(20) failing or refusing to furnish to a customer, upon reasonable request, information to which the person is entitled or failing or refusing to respond to a formal written request, demand, or complaint;

(21) being found by a court or an administrative proceeding of competent jurisdiction to have violated the anti-fraud or registration provisions of federal securities laws or of the securities law of a state;

(22) marking an order ticket or confirmation as unsolicited when, in fact, the transaction was solicited;

(23) in connection with the solicitation of a sale or purchase of an over-the-counter non-NASDAQ security, failing to provide promptly the most current prospectus or the most recent periodic report filed under 15 U.S.C. 78m (Securities Exchange Act of 1934), when requested to do so by a customer;

(24) failing to provide to a customer for a month in which activity has occurred in a customer's account, but in no event less than every three months, a statement of account that contains a value for each over-the-counter non-NASDAQ equity security based on the closing market bid on a certain date; this paragraph applies only if the broker-dealer has been a market maker in that security at any time during the month in which the monthly or quarterly statement is issued;

(25) failing to maintain lists of persons who have informed the broker-dealer that the persons do not want to be solicited;

(26) conducting business by telephone at unreasonable times;

(27) failing to disclose to a person purchasing shares of an investment company on the premises of an insured depository institution that the investment is not covered by the Federal Deposit Insurance Corporation; or

(28) failing to comply with an applicable provision of the Conduct Rules of the National Association of Securities Dealers, Inc., or applicable fair practices or ethical standards adopted by the United States Securities and Exchange Commission or by a self-regulatory organization approved by the United States Securities and Exchange Commission.



Sec. 45.55.027. - Additional fraudulent, dishonest, and unethical business practices of agents.

In addition to the acts and practices described in AS 45.55.025 , the acts and practices of an agent that constitute dishonest or unethical practices in the securities business under AS 45.55.060 (a), that are grounds for imposition of administrative fines, censure, denial, suspension, revocation of a registration, or other appropriate disciplinary action, and that are contrary to the high standards of commercial honor and just and equitable principles of trade to be observed by agents, include

(1) engaging in the practice of lending to or borrowing money or securities from a customer or acting as a custodian for money, securities, or an executed stock power of a customer;

(2) effecting securities transactions not recorded on the regular books and records of the broker-dealer that the agent represents unless the transactions are authorized in writing by the broker-dealer before execution of the transactions;

(3) establishing or maintaining an account containing fictitious information in order to execute transactions that would otherwise be prohibited;

(4) sharing directly or indirectly in profits and losses in the account of a customer without the written authorization of the customer and the broker-dealer that the agent represents;

(5) dividing or otherwise splitting the agent's commissions, profits, or other compensation from the purchase and sale of securities with a person who is not also registered in this state as an agent for the same broker-dealer or as a broker-dealer under direct or indirect common control of the broker-dealer or agent unless the person is not required to be registered in order to engage in the securities business in this state;

(6) failing to disclose to a customer or prospective customer at the time of the first contact with the customer or prospective customer the name of the registered entity if different from the name under which the agent is doing business;

(7) contacting a person who has requested to be placed on a list of persons who do not want to be contacted by the broker-dealer.



Sec. 45.55.028. - Practices of broker-dealers and agents considered fraudulent or deceitful.

Acts and practices of broker-dealers or agents that are considered fraudulent or deceitful acts, practices, or courses of business under AS 45.55.010 (a) include

(1) entering into a transaction with a customer with regard to a security at an unreasonable price or at a price not reasonably related to the current market price of the security, or receiving an unreasonable commission, markup, or profit;

(2) contradicting or negating the importance of information contained in a prospectus or other offering material with the intent to deceive or mislead, or using an advertising or sales presentation in a deceptive or misleading manner, including using supplementary material that does not consistently reflect or is not supported by information presented in prospectus or offering material required to be delivered in connection with the offer;

(3) in connection with the offer, sale, or purchase of a security, falsely misleading a customer to believe that the broker-dealer or agent possesses material, nonpublic information that would affect the value of the security;

(4) in connection with the solicitation of a sale or purchase of a security, engaging in a pattern or practice of making contradictory recommendations to different investors with similar investment objectives for some to sell and others to purchase the same security, at or about the same time, when not justified by the particular circumstances of each investor;

(5) failing to make a bona fide public offering in accordance with an underwriting agreement of all the securities allotted to a broker-dealer for distribution by using methods such as

(A) transferring securities to a customer, another broker-dealer, or a fictitious account with the understanding that the securities will be returned to the broker-dealer or its nominees; or

(B) parking or withholding securities;

(6) with respect to transactions in securities sold in the over-the-counter market other than those securities listed in the NASDAQ National Market System,

(A) conducting sales contests in a particular security;

(B) failing or refusing to promptly execute sell orders after a solicited purchase by a customer;

(C) soliciting a secondary market transaction when there has not been a bona fide distribution in the primary issuer market;

(D) engaging in a pattern of compensating an agent in different amounts for effecting sales and purchases in the same security;

(7) effecting a transaction in or inducing the purchase or sale of a security by means of any manipulative, deceptive, or other fraudulent device or contrivance, including the use of boiler room tactics or the use of fictitious accounts; in this paragraph, "boiler room tactics" includes high-pressure sales tactics that have the effect of creating an artificially short period in which the investor must make a decision or that are designed to overcome a customer's reluctance to make an investment, including

(A) the use of intensive telephone campaigns or unsolicited calls to persons who are not known by or who do not have an account with the agent or broker-dealer and in which the person is encouraged to make a hasty decision to buy without regard to the person's investment needs and objectives;

(B) the use of scripts designed to meet the customer's objections;

(C) repeated phone calls;

(D) phone calls designed to entrap the customer;

(E) threatening tones on the telephone informing the customer that there is little time within which to make a decision;

(8) failing to comply with a prospectus delivery requirement adopted under federal law;

(9) making a false, misleading, deceptive, or exaggerated representation or prediction in the solicitation or sale of a security, including a statement that

(A) the security will be resold or repurchased;

(B) the security will be listed or traded on an exchange or established market;

(C) purchasing the security will result in an assured, immediate, or extensive increase in value, future market price, or return on investment; or

(D) refers to the issuer's financial condition, anticipated earnings, potential growth, or success;

(10) failing to disclose to a customer that the broker-dealer or agent is acting as an agent for both the customer and another person; or

(11) effecting a transaction on terms and conditions other than those stated by the confirmation.






Article 02 - REGISTRATION OF BROKER-DEALERS, AGENTS, AND INVESTMENT ADVISERS

Sec. 45.55.030. - Registration requirements; referrals.

(a) A person may not transact business in this state as a broker-dealer or agent unless the person is registered under this chapter.

(b) A broker-dealer or issuer may not employ an agent unless the agent is registered. The registration of an agent is not effective during a period when the agent is not associated with a particular broker-dealer registered under this chapter or a particular issuer. When an agent begins or terminates a connection with a broker-dealer or issuer, or begins or terminates those activities which make the person an agent, the agent as well as the broker-dealer or issuer shall promptly notify the administrator.

(c) A person may not transact business in this state as a state investment adviser or an investment adviser representative unless

(1) the person is registered as required under this chapter; or

(2) the person does not have a place of business in this state and

(A) the person's only clients in this state are investment companies as defined in 15 U.S.C. 80a-3 (Investment Company Act of 1940), other state investment advisers, federal covered advisers, broker-dealers, banks, trust companies, savings and loan associations, insurance companies, employee benefit plans with assets of not less than $1,000,000, governmental agencies or instrumentalities whether acting for themselves or as trustees with investment control, or other institutional investors that are designated by regulation or order of the administrator; or

(B) during the preceding 12 months, the person has not had more than five clients who are residents of this state other than those specified in (A) of this paragraph; in this subparagraph, the number of the person's clients shall be determined under 17 C.F.R. 275.203(b)(3)-1 and 17 C.F.R. 275.222-2, as those regulations exist on or after October 1, 1999.

(d) A registration or notice filing expires one year from its effective date unless renewed earlier.

(e) Except with respect to a federal covered adviser whose only clients are those described in (c)(2) of this section, a federal covered adviser may not conduct an investment advisory business in this state unless the federal covered adviser complies with AS 45.55.040 (h).

(f) A person may not be registered concurrently as an agent of more than one broker-dealer or issuer. The administrator may waive this restriction if the administrator determines that the waiver would not interfere with effective supervision of the agent by the broker-dealer or issuer and the waiver is in the public interest.

(g) A person who is registered or required to be registered as a state investment adviser under this chapter may not employ an investment adviser representative who provides advisory services in or emanating from this state unless the investment adviser representative is registered under this chapter or is exempt from registration, except that the registration of the investment adviser representative is effective only when the representative is employed by a state investment adviser registered under this chapter.

(h) A federal covered adviser who has filed notice under this chapter may not employ, supervise, or associate with an investment adviser representative having a place of business located in this state unless the investment adviser representative is registered under this chapter or is exempt from registration, except that the registration of the investment adviser representative is effective only when the representative is employed by a federal covered adviser.

(i) If an investment adviser representative terminates employment with a state investment adviser or federal covered adviser, the state investment adviser or federal covered adviser shall promptly notify the administrator.

(j) A registered broker-dealer or agent is not considered to be soliciting, offering, or negotiating for the sale of or selling advisory services if the registered broker-dealer or agent refers, as part of a wrap fee, asset allocation, or market-timing program, customers who are residents of this state to a state investment adviser or federal covered adviser that is registered or has made a notice filing in this state.



Sec. 45.55.035. - Limited registration of Canadian broker-dealers and agents.

(a) If a broker-dealer is registered under this section and its principal office is located in a province or territory of Canada that provides at least equivalent registration for a broker-dealer that is resident in the United States, a broker-dealer that is resident in Canada and does not have an office or other physical presence in this state may effect transactions in securities with or for or induce or attempt to induce the purchase or sale of a security by a person from Canada who is

(1) temporarily resident in this state and with whom the Canadian broker-dealer had a bona fide broker-dealer-client relationship before the person entered the United States; or

(2) resident in this state and whose transactions are in a self-directed tax-advantaged retirement plan in Canada of which the person is the holder or contributor.

(b) An agent who represents a Canadian broker-dealer registered under this section may, if the agent is registered under this section, effect transactions in securities in this state as permitted for the broker-dealer under (a) of this section.

(c) Subject to the requirements of (a) of this section, a Canadian broker-dealer may register under this section if the broker-dealer

(1) files an application in the form required by the jurisdiction in which the broker-dealer has its principal office;

(2) files a written consent to service of process under AS 45.55.980(g);

(3) is registered as a broker or dealer in good standing in the jurisdiction from which the broker-dealer is effecting transactions into this state and files evidence of the registration; and

(4) is a member of a self-regulating organization or stock exchange in Canada.

(d) An agent may register under this section in order to effect transactions in securities in this state if the agent represents a Canadian broker-dealer that is registered under this section, and the agent

(1) files an application in the form required by the jurisdiction in which the broker-dealer has its principal office;

(2) files a written consent to service of process under AS 45.55.980(g); and

(3) is registered and files evidence of good standing in the jurisdiction from which the agent is effecting transactions into this state.

(e) Registration under this section becomes effective on the 30th day after an application is filed unless it is made effective earlier by the administrator or a denial order is in effect and a proceeding is pending under AS 45.55.060 .

(f) A Canadian broker-dealer registered under this section shall

(1) maintain provincial or territorial registration and membership in good standing in a self-regulating organization or stock exchange;

(2) provide the administrator on request with books and records relating to its business in the state as a broker-dealer;

(3) inform the administrator promptly of any criminal action taken against the broker-dealer or of any finding or sanction imposed on the broker-dealer as a result of regulatory action, including that of a self-regulating organization, involving fraud, theft, deceit, misrepresentation, or similar conduct; and

(4) disclose to its clients in this state that the broker-dealer and its agents are not subject to the full regulatory requirements of this chapter.

(g) An agent of a Canadian broker-dealer registered under this section shall

(1) maintain provincial or territorial registration in good standing; and

(2) inform the administrator promptly of any criminal action taken against the agent or of any finding or sanction imposed on the broker-dealer or agent as a result of regulatory action, including that of a self-regulating organization, involving fraud, theft, deceit, misrepresentation, or similar conduct.

(h) Renewal applications for Canadian broker-dealers and agents under this section must be filed before December 1 each year and may be made by filing the most recent renewal application, if any, filed in the jurisdiction in which the broker-dealer has its principal office or, if a renewal application is not required, the most recent application filed under (c)(1) or (d)(1) of this section.

(i) An applicant for registration or renewal registration under this section shall pay the fee for broker-dealers and agents required by this chapter.

(j) A Canadian broker-dealer or agent registered under this section may not effect transactions in this state except

(1) as permitted under (a) or (b) of this section;

(2) with or through

(A) the issuers of the securities involved in the transactions;

(B) other broker-dealers; or

(C) banks, savings institutions, trust companies, insurance companies, investment companies as defined in 15 U.S.C. 80a-3 (Investment Company Act of 1940), pension or profit-sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees; or

(3) as otherwise permitted by this chapter.

(k) A Canadian broker-dealer or agent registered under this section and acting in accordance with the limitations in (j) of this section is exempt from all of the requirements of this chapter except the anti-fraud provisions under AS 45.55.010 and the requirements of this section. The registration of a Canadian broker-dealer or agent under this section may not be denied, suspended, or revoked except in accordance with the provisions of AS 45.55.060 for a breach of the anti-fraud provisions under AS 45.55.010 or the requirements of this section.

(l) In this section, "Canadian broker-dealer" means a broker-dealer that has its principal office in a province or territory of Canada.



Sec. 45.55.040. - Registration procedure; notice filing.

(a) A broker-dealer, agent, investment adviser representative, or state investment adviser may obtain an initial or renewal registration by filing with the administrator an application together with a consent to service of process under AS 45.55.980 (g). The application must contain whatever information the administrator by regulation may require concerning such matters as

(1) the applicant's form and place of organization;

(2) the applicant's proposed method of doing business;

(3) the qualifications and business history of the applicant; in the case of a broker-dealer or state investment adviser, the qualifications and business history of a partner, officer, or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the broker-dealer or state investment adviser;

(4) an injunction or administrative order or conviction of a misdemeanor involving a security or any aspect of the securities business and any conviction of a felony;

(5) the applicant's financial condition and history; and

(6) if the applicant is a state investment adviser, any information to be furnished or disseminated to a client or prospective client.

(b) The administrator may by regulation or order require an applicant for initial registration to publish an announcement of the application in one or more specified newspapers published in this state.

(c) A broker-dealer, an agent, an investment adviser representative, and a state investment adviser applicant for initial or renewal registration shall pay a registration fee established by the department by regulation. A person acting as a federal covered adviser in this state shall pay a fee for an initial and renewal notice filing under (h) of this section as required by the administrator by regulation.

(d) A registered broker-dealer, state investment adviser, or a federal covered adviser who has filed notice under this chapter may file an application for registration or notice filing, as applicable, of a successor for the unexpired portion of the year regardless of whether the successor is then in existence. A broker-dealer may file a request to transfer from a previous broker-dealer an agent's unexpired portion of the registration if the provisions of AS 45.55.030 (b) have been met. A state investment adviser may file an application to transfer from a predecessor state investment adviser or federal covered adviser the investment adviser representative's unexpired portion of the registration. The department shall establish by regulation the filing fee for filing applications under this subsection.

(e) The administrator may by regulation or order require a minimum level of capitalization for registered broker-dealers, subject to the limitations of 15 U.S.C. 78o (Securities Exchange Act of 1934), and establish minimum financial requirements for state investment advisers, subject to the limitations of 15 U.S.C. 80b-18a (Investment Advisers Act of 1940). The financial requirements may differ for those state investment advisers who have discretionary authority over or maintain custody of clients' funds or securities and those who do not.

(f) The administrator may by regulation or order require registered broker-dealers and agents to post a bond in an amount the administrator may prescribe subject to the limitations provided in 15 U.S.C. 78o (Securities Exchange Act of 1934). The administrator may determine the conditions of the bond. The administrator shall accept any appropriate deposit of cash or securities from a registered broker-dealer or agent in place of a required bond. A bond may not be required of a registrant whose net capital exceeds the amounts required by the administrator. A bond must provide for suit on it by a person who has a cause of action under AS 45.55.930 and, if required by the administrator by regulation, by a person who has a cause of action not arising under this chapter. A bond must provide that a suit may not be maintained to enforce a liability on the bond unless brought within three years after the sale or other act on which it is based.

(g) The administrator may permit initial and renewal registration and notice filings required for state investment advisers, federal covered advisers, investment adviser representatives, broker-dealers, and agents under this chapter to be filed with the United States Securities and Exchange Commission, the National Association of Securities Dealers, or other similar authority. The administrator may accept uniform securities examinations or other procedures designed to implement a uniform national securities regulatory system or facilitate common practices and procedures among the states, including participation in joint, coordinated securities examinations with other states.

(h) Except with respect to federal covered advisers whose only clients are those described in AS 45.55.030 (c)(2), before acting as a federal covered adviser in this state, a federal covered adviser shall file with the administrator those documents that have been filed with the United States Securities and Exchange Commission as the administrator, by regulation, by order, or otherwise, may require.

(i) The administrator shall by regulation or order specify procedures, fees, and an effective date for registrations, notice filings under this section, transfers of agents, and other registrations or notice filings allowed or required under this chapter.

(j) The administrator may by regulation or order require registered state investment advisers who have custody of or discretionary authority over clients' funds or securities to post a bond in an amount the administrator may establish subject to the limitations provided in 15 U.S.C. 80b-18a (Investment Advisers Act of 1940). The administrator may determine the conditions of the bond. The administrator shall accept any appropriate deposit of cash or securities in place of a required bond. A bond may not be required of a registered state investment adviser whose minimum financial condition, which may be defined by regulation, or net capital exceeds the amounts required by the administrator. A bond must provide for suit on it by a person who has a cause of action under AS 45.55.930 and, if required by the administrator by regulation, by a person who has a cause of action not arising under this chapter. A bond must provide that a suit may not be maintained to enforce a liability on the bond unless brought within three years after the sale or other act on which it is based.

(k) The administrator shall require an applicant for registration under AS 45.55.030 - 45.55.060 to submit the applicant's fingerprints and the fees required by the Department of Public Safety under AS 12.62.160 for criminal justice information and a national criminal history record check. The administrator shall submit the fingerprints and fees to the Department of Public Safety for a report of criminal justice information under AS 12.62 and a national criminal history record check under AS 12.62.400 .



Sec. 45.55.050. - Post-registration provisions.

(a) Except as provided under 15 U.S.C. 78o (Securities Exchange Act of 1934), a registered broker-dealer shall make and keep the accounts, correspondence, memoranda, papers, books, and other records that the administrator requires by regulation or order. All required records shall be preserved for three years unless the administrator by regulation prescribes otherwise.

(b) Subject to 15 U.S.C. 78o (Securities Exchange Act of 1934), a registered broker-dealer shall file the financial reports the administrator requires.

(c) If the information contained in a document filed with the administrator is or becomes inaccurate or incomplete in a material respect, the federal covered adviser, state investment adviser, broker-dealer, agent, or investment adviser representative who made the filing shall promptly file a correcting amendment unless notification of the correction is given under AS 45.55.030 (b). If the document is filed with respect to a federal covered adviser, the amendment shall be filed when it is required to be filed with the United States Securities and Exchange Commission unless notification of the correction is given under AS 45.55.030 (b).

(d) All the records referred to in this section are subject at any time to reasonable periodic, special, or other examinations by representatives of the administrator, inside or outside this state, as the administrator considers necessary or appropriate in the public interest or for the protection of investors. For the purpose of avoiding unnecessary duplication of examinations, the administrator, insofar as the administrator considers it practicable in administering this subsection, may cooperate with the securities administrators of other states, the United States Securities and Exchange Commission, and any national securities exchange or national securities association registered under 15 U.S.C. 78a - 78lll (Securities Exchange Act of 1934).

(e) Subject to 15 U.S.C. 80b-18a (Investment Advisers Act of 1940), an investment adviser representative or state investment adviser shall make and keep the accounts, correspondence, memoranda, papers, books, and other records that the administrator requires by regulation or order. All required records shall be preserved for three years unless the administrator by regulation prescribes otherwise.

(f) The administrator may by regulation or order require that certain information be furnished or disseminated by persons registered or required to be registered as state investment advisers as necessary or appropriate in the public interest or for the protection of investors and advisory clients. The administrator may determine that certain information may be used in whole or partial satisfaction of this requirement if the information complies with 15 U.S.C. 80b-1 - 80b-21 (Investment Advisers Act of 1940) and the rules adopted under that act.

(g) Subject to 15 U.S.C. 80b-18a (Investment Advisers Act of 1940), a state investment adviser shall file the financial reports the administrator requires by regulation or order.

(h) A state investment adviser that has its principal place of business in a state other than this state and the investment adviser representatives of that state investment adviser are exempt from the requirements of (e) of this section if the state investment adviser is registered as an investment adviser in the state where the state investment adviser has its principal place of business and is in compliance with that state's requirements relating to accounts and records.

(i) A broker-dealer and an agent of a broker-dealer shall file with the administrator only the financial reports or other information required to be filed with the United States Securities and Exchange Commission under 15 U.S.C. 78a - 78lll (Securities Exchange Act of 1934).

(j) A state investment adviser that has its principal place of business in a state other than this state and the investment adviser representatives of that state investment adviser shall file with the administrator only the financial reports or other information required by the state in which the state investment adviser maintains its principal place of business if the state investment adviser is licensed in that state and is in compliance with that state's reporting requirements.

(k) A broker-dealer shall comply with the supervision requirements set out in Conduct Rule 3010 of the National Association of Securities Dealers, Inc.



Sec. 45.55.060. - Denial, revocation, suspension, cancellation, and withdrawal of registration.

(a) The administrator may by order deny, suspend, or revoke a registration if the administrator finds that the order is in the public interest and that the applicant or registrant or, in the case of a broker-dealer or state investment adviser, a partner, officer, or director, a person occupying a similar status or performing similar functions, or a person directly or indirectly controlling the broker-dealer or state investment adviser

(1) has filed an application for registration that, as of its effective date, or as of a date after filing in the case of an order denying effectiveness, was incomplete in a material respect or contained a statement that was, in light of the circumstances under which it was made, false or misleading with respect to a material fact;

(2) has wilfully or repeatedly violated, or failed to comply with, a provision of this chapter or a regulation or order under this chapter;

(3) has been convicted, within the past 10 years, of a misdemeanor involving a security or an aspect of the securities business or a felony; in this paragraph, "convicted" includes a finding of guilt based on a verdict, judgment, plea of guilty, or plea of nolo contendere, if the verdict, judgment, or plea has not been reversed, set aside, or withdrawn, regardless of whether sentence has been imposed;

(4) is permanently or temporarily enjoined by a court from engaging in or continuing conduct or a practice involving an aspect of the securities business;

(5) is the subject of an order of the administrator denying, suspending, or revoking registration as a broker-dealer, agent, state investment adviser, or investment adviser representative;

(6) is the subject of an order entered within the past five years by the securities administrator of another state or by the United States Securities and Exchange Commission denying or revoking registration as a broker-dealer, agent, state investment adviser, investment adviser representative, or the substantial equivalent of those terms as defined in this chapter, or is the subject of an order of the United States Securities and Exchange Commission suspending or expelling the person from a national securities exchange or national securities association registered under 15 U.S.C. 78a - 78lll (Securities Exchange Act of 1934), or is the subject of a United States Postal Service fraud order; but the administrator may not

(A) institute a revocation or suspension proceeding under this paragraph more than one year from the date of the order relied on; and

(B) enter an order under this paragraph on the basis of an order under another state act unless that order was based on facts that would currently constitute a ground for an order under this section;

(7) has engaged in dishonest or unethical practices or conduct in the securities or investment advisory business;

(8) is insolvent, in the sense that liabilities exceed assets, that obligations cannot be met as they mature, or that the business cannot be continued safely for the customers of the applicant or registrant, but the administrator may not enter an order against a broker-dealer or state investment adviser under this paragraph without a finding of insolvency as to the broker-dealer or state investment adviser;

(9) is not qualified on the basis of such factors as training, experience, and knowledge of the securities business, except as otherwise provided in (d) of this section;

(10) has failed to comply with the requirements of AS 45.55.050 to make, keep, or produce records required by the administrator, or to file financial reports or other information the administrator by regulation or order may require; or

(11) is a person whose license renewal is denied under AS 14.43.148 or whose license issuance or renewal is denied under AS 25.27.244 .

(b) The administrator may by order deny, suspend, or revoke any registration if the administrator finds that the order is in the public interest and that the applicant or registrant

(1) has failed reasonably to supervise agents if the applicant or registrant is a broker-dealer, or has failed reasonably to supervise employees and investment adviser representatives if the applicant or registrant is a state investment adviser; or

(2) has failed to pay the proper filing fee; but the administrator may enter only a denial order under this paragraph, and the administrator shall vacate the order when the deficiency is corrected.

(c) The administrator may not institute a suspension or revocation proceeding on the basis of a fact or transaction known to the administrator when registration became effective unless the proceeding is instituted within the next 30 days.

(d) The following provisions govern the application of (a)(9) of this section:

(1) the administrator may not enter an order against a broker-dealer on the basis of the lack of qualification of a person other than

(A) the broker-dealer if the broker-dealer is an individual; or

(B) an agent of the broker-dealer;

(2) the administrator may not enter an order against a state investment adviser on the basis of the lack of qualification of a person other than

(A) the state investment adviser if the state investment adviser is an individual; or

(B) an investment adviser representative who represents the state investment adviser in doing any of the acts that make the state investment adviser a state investment adviser;

(3) the administrator may not enter an order solely on the basis of lack of experience if the applicant or registrant is qualified by training or knowledge or both;

(4) the administrator shall consider that an agent who will work under the supervision of a registered broker-dealer need not have the same qualifications as a broker-dealer;

(5) the administrator shall consider that a state investment adviser is not necessarily qualified solely on the basis of experience as a broker-dealer or agent; if the administrator finds that an applicant for initial or renewal registration as a broker-dealer is not qualified as a state investment adviser, the administrator may by order condition the applicant's registration as a broker-dealer upon the applicant's not transacting business in this state as a state investment adviser;

(6) the administrator may by regulation provide for an examination, which may be written or oral or both, to be taken by any class of or all applicants, including applicants for registration as investment adviser representatives; however, examinations required by this paragraph are not required of a registrant under this chapter who was doing business in this state and was a resident of this state on May 9, 1959.

(e) The administrator may by order summarily postpone or suspend registration pending final determination of a proceeding under this section. Upon the entry of the order, the administrator shall promptly notify the applicant or registrant, and the employer or prospective employer if the applicant or registrant is an agent, that it has been entered and of the reasons for it and that within 15 days after the receipt of a written request the matter will be set for hearing. If no hearing is requested and none is ordered by the administrator, the order remains in effect until it is modified or vacated by the administrator. If a hearing is requested or ordered, the administrator, after notice of and opportunity for hearing, may modify or vacate the order or extend it until final determination.

(f) If the administrator finds that a registrant or applicant for registration no longer exists or has ceased to do business as a broker-dealer, agent, state investment adviser, or investment adviser representative, or is subject to an adjudication of mental incompetence or to the control of a committee, conservator, or guardian, or cannot be located after reasonable search, the administrator may by order cancel the registration or application.

(g) Withdrawal from registration as a broker-dealer, agent, state investment adviser, or investment adviser representative becomes effective 30 days after receipt of an application to withdraw or within a shorter period of time as the administrator may determine, unless a revocation or suspension proceeding is pending when the application is filed or a proceeding to revoke or suspend or to impose conditions upon the withdrawal is instituted within 30 days after the application is filed. If a proceeding is pending or instituted, withdrawal becomes effective at the time and upon the conditions as the administrator by order determines. If a proceeding is not pending or instituted and withdrawal automatically becomes effective, the administrator may nevertheless institute a revocation or suspension proceeding under (a)(2) of this section within one year after withdrawal is effective and enter a revocation or suspension order as of the last date on which registration was effective.

(h) An order may not be entered under any part of this section except the first sentence of (e) of this section without (1) appropriate prior notice to the applicant or registrant as well as the employer or prospective employer if the applicant or registrant is an agent, (2) opportunity for hearing, and (3) written findings of fact and conclusions of law. To the extent AS 44.62 (Administrative Procedure Act) is not in conflict herewith, it applies to all procedures.






Article 03 - REGISTRATION OF SECURITIES

Sec. 45.55.070. - Registration requirement.

A person may not offer or sell a security in this state unless

(1) it is registered under this chapter;

(2) the security or transaction is exempted under AS 45.55.900 ; or

(3) it is a federal covered security.



Sec. 45.55.075. - Federal covered securities.

(a) Unless otherwise exempt under AS 45.55.900 , a security that is a federal covered security under 15 U.S.C. 77r(b)(2) (Securities Act of 1933) may only be offered for sale and sold into, from, or within the state upon the administrator's receipt of

(1) a copy of the registration statement filed by the issuer with the United States Securities and Exchange Commission or, in place of the registration statement, the Uniform Investment Company Notice Filing Form adopted by North American Securities Administrators Association, Inc., or a similar notice filing form;

(2) a consent to service of process signed by the issuer; and

(3) a notice filing fee as prescribed by the administrator for a notice filing under this section and, if necessary to compute the fee, a report of the value of the federal covered securities offered or sold in this state.

(b) A notice filing under this section may be renewed by filing, before the expiration of an effective notice filing, a renewal notice and filing fee as prescribed by the administrator and, if necessary to compute the fee, a report of the value of the federal covered securities offered or sold in this state. A renewal notice filing is effective on the expiration date of the previous notice filing.

(c) A notice filing under this section may be amended as provided by the administrator by regulation or order. A notice filing may be terminated by an issuer upon providing the administrator with notice of the termination.

(d) With respect to a security that is a covered security under 15 U.S.C. 77r(b)(4)(D) (Securities Act of 1933), the administrator, by regulation or order, may require the issuer to file a notice on United States Securities and Exchange Commission Form D and a consent to service of process signed by the issuer no later than 15 days after the first sale of a covered security in this state and a fee established by the administrator for a notice filing under this section.

(e) The administrator, by regulation or order, may require the filing of any document filed with the United States Securities and Exchange Commission under 15 U.S.C. 77a - 77bbbb (Securities Act of 1933), with respect to a covered security under 15 U.S.C. 77r(b)(3) or (4) (Securities Act of 1933).

(f) The administrator may issue a stop order suspending the offer and sale of a federal covered security, except a federal covered security under 15 U.S.C. 77r(b)(1) (Securities Act of 1933), if the administrator finds that

(1) the stop order is in the public interest; and

(2) there is a failure to comply with a condition established under this section.

(g) The administrator, by regulation or order, may waive any or all of the provisions of this section.



Sec. 45.55.080. - Registration by notification.

(a) The following securities may be registered by notification, whether or not they are also eligible for registration by coordination under AS 45.55.090 :

(1) a security whose issuer and predecessors have been in continuous operation for at least five years if

(A) there has been no default during the current fiscal year or within the three preceding fiscal years in the payment of principal, interest, or dividends on a security of the issuer, or any predecessor, with a fixed maturity or a fixed interest or dividend provision; and

(B) the issuer and predecessor during the past three fiscal years have had average net earnings, determined in accordance with generally accepted accounting practices

(i) that are applicable to all securities without a fixed maturity or a fixed interest or dividend provision outstanding at the date the registration statement is filed and equal at least five percent of the amount of these outstanding securities as measured by the maximum offering price or the market price on a day, selected by the registrant, within 30 days before the date of filing the registration statement, whichever is higher, or book value on a day, selected by the registrant, within 90 days of the date of filing the registration statement to the extent that there is neither a readily determinable market price nor a cash offering price;

(ii) that, if the issuer and predecessors have not had any security of the type specified in (i) of this subparagraph outstanding for three full fiscal years, equal at least five percent of the amount, as measured in (i) of this subparagraph, of all securities that will be outstanding if all the securities being offered or proposed to be offered, whether or not they are proposed to be registered or offered in this state, are issued;

(2) a security, other than a certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under the title or lease, registered for nonissuer distribution if

(A) any security of the same class has ever been registered under this chapter; or

(B) the security being registered was originally issued under an exemption under this chapter.

(b) A registration statement under this section must contain the following information and be accompanied by the following documents in addition to the information specified in AS 45.55.110 (c) and the consent to service of process required by AS 45.55.980 (g):

(1) a statement demonstrating eligibility for registration by notification;

(2) with respect to the issuer and any significant subsidiary, its name, address, and form of organization; the state or foreign jurisdiction; the date of its organization; and the general character and location of its business;

(3) with respect to a person on whose behalf a part of the offering is to be made in a nonissuer distribution, the person's name and address; the amount of securities of the issuer held by the person as of the date of the filing of the registration statement; and a statement of the reasons for making the offering;

(4) a description of the security being registered;

(5) the information and documents specified in AS 45.55.100 (b)(8), (10), and (12); and

(6) in the case of registration under (a)(2) of this section which does not also satisfy the conditions of (a)(1) of this section, a balance sheet of the issuer as of a date within four months before the filing of the registration statement, and a summary of earnings for each of the two fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet, or for the period of the issuer's and predecessor's existence if less than two years.

(c) If no stop order is in effect and no proceeding is pending under AS 45.55.120 , a registration statement under this section automatically becomes effective at three o'clock Alaska Standard Time in the afternoon of the second full business day after the filing of the registration statement or the last amendment, or at an earlier time as the administrator determines.



Sec. 45.55.090. - Registration by coordination.

(a) A security for which a registration statement has been filed under the Securities Act of 1933 or any security for which filing has been made under Regulations A, E, and F pursuant to subsection (b) of sec. 3 of the Securities Act of 1933 in connection with the same offering may be registered by coordination.

(b) A registration statement under this section must contain the following information and be accompanied by the following documents in addition to the information specified in AS 45.55.110 (c) and the consent to service of process required by AS 45.55.980 (g):

(1) one copy of the latest form of prospectus filed under 15 U.S.C. 77a - 77bbbb (Securities Act of 1933);

(2) if the administrator requires, copies of the articles of incorporation and bylaws, or their substantial equivalent, currently in effect; a copy of an agreement with or among underwriters; a copy of an indenture or other instrument governing the issuance of the security to be registered; and a specimen or copy of the security;

(3) if the administrator requests, any other information, or copies of any other documents, filed under 15 U.S.C. 77a - 77bbbb (Securities Act of 1933); and

(4) an undertaking to forward all future amendments to the federal prospectus, other than an amendment which merely delays the effective date of the registration statement, promptly and in any event not later than the first business day after the day they are forwarded to or filed with the United States Securities and Exchange Commission, whichever first occurs.

(c) A registration statement under this section automatically becomes effective at the moment the federal registration statement becomes effective if all the following conditions are satisfied:

(1) no stop order is in effect and no proceeding is pending under AS 45.55.120;

(2) the registration statement has been on file with the administrator for at least 10 days; and

(3) a statement of the maximum and minimum proposed offering prices and the maximum underwriting discounts and commissions has been on file for two full business days or a shorter period which the administrator permits and the offering is made within those limitations.

(d) The registrant shall promptly notify the administrator by telephone or telegram of the date and time when the federal registration statement became effective and the content of the price amendment, if any, and shall promptly file a post-effective amendment containing the information and documents in the price amendment. "Price amendment" means the final federal amendment which includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price. Upon failure to receive the required notification and post-effective amendment with respect to the price amendment, the administrator may enter a stop order, without notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this subsection and subsection (c) of this section if the administrator promptly notifies the registrant by telephone or telegram, and promptly confirms by letter or telegram when the administrator notifies by telephone, of the issuance of the order. If the registrant proves compliance with the requirements of this subsection and subsection (c) of this section as to notice and post-effective amendment, the stop order is void as of the time of its entry. The administrator may by regulation or otherwise waive either or both of the conditions specified in (c)(2) and (3) of this section. If the federal registration statement becomes effective before all the conditions in this subsection and subsection (c) of this section are satisfied and they are not waived, the registration statement automatically becomes effective as soon as all the conditions are satisfied. If the registrant advises the administrator of the date when the federal registration statement is expected to become effective, the administrator shall promptly advise the registrant by telephone or telegram at the registrant's expense, whether all the conditions are satisfied and whether the administrator then contemplates the institution of a proceeding under AS 45.55.120 ; but this advice by the administrator does not preclude the institution of the proceeding at any time.



Sec. 45.55.100. - Registration by qualification.

(a) A security may be registered by qualification.

(b) A registration statement under this section must contain the following information and be accompanied by the following documents in addition to the information specified in AS 45.55.110 (c) and the consent to service of process required by AS 45.55.980 (g):

(1) with respect to the issuer and any significant subsidiary: its name, address, and form of organization; the state or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(2) with respect to every director and officer of the issuer, or person occupying a similar status or performing similar functions: the person's name, address, and principal occupation for the past five years; the amount of securities of the issuer held by the person as of a specified date within 30 days of the filing of the registration statement; the amount of the securities covered by the registration statement to which the person has indicated an intent to subscribe; and a description of a material interest in a material transaction with the issuer or a significant subsidiary effected within the past three years or proposed to be effected;

(3) with respect to persons covered by (2) of this subsection: the remuneration paid during the past 12 months and estimated to be paid during the next 12 months, directly or indirectly, by the issuer, together with all predecessors, parents, subsidiaries, and affiliates, to all those persons in the aggregate;

(4) with respect to a person owning of record, or beneficiary if known, 10 percent or more of the outstanding shares of any class of equity security of the issuer: the information specified in (2) of this subsection other than the person's occupation;

(5) with respect to every promoter if the issuer was organized within the past three years: the information specified in (2) of this subsection, an amount paid to the promoter within that period or intended to be paid to the promoter, and the consideration for the payment;

(6) with respect to a person on whose behalf a part of the offering is to be made in a nonissuer distribution: the person's name and address; the amount of securities of the issuer held by the person as of the date of the filing of the registration statement; a description of a material interest in a material transaction with the issuer or a significant subsidiary effected within the past three years or proposed to be effected; and a statement of the reasons for making the offering;

(7) the capitalization and long-term debt, on both a current and a pro forma basis, of the issuer and a significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, goodwill, or anything else, for which the issuer or a subsidiary has issued any of its securities within the past two years or is obligated to issue any of its securities;

(8) the kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation from this at which a proportion of the offering is to be made to a person or class of persons other than the underwriters, with a specification of that person or class; the basis upon which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders' fees, including separately cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering, or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of every underwriter and every recipient of a finder's fee; a copy of any underwriting or selling-group agreement under which the distribution is to be made, or the proposed form of the agreement whose terms have not yet been determined; and a description of the plan of distribution of any securities which are to be offered other than through an underwriter;

(9) the estimated cash proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stated; the sources of the funds; and, if a part of the proceeds is to be used to acquire property, including goodwill, other than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of persons who have received commissions in connection with the acquisition, and the amounts of the commissions and any other expense in connection with the acquisition, including the cost of borrowing money to finance the acquisition;

(10) a description of a stock option or other security options outstanding, or to be created in connection with the offering, together with the amount of the options held or to be held by every person required to be named in (2), (4), (5), (6), or (8) of this subsection and by a person who holds or will hold 10 percent or more in the aggregate of the options;

(11) the dates of, parties to, and general effect concisely stated of, every management or other material contract made or to be made otherwise than in the ordinary course of business if it is to be performed in whole or in part at or after the filing of the registration statement or was made within the past two years, together with a copy of every such contract; and a description of any pending litigation or proceeding to which the issuer is a party and which materially affects its business or assets, including the litigation or proceeding known to be contemplated by governmental authorities;

(12) a copy of a prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date, to be used in connection with the offering;

(13) a specimen or copy of the security being registered; a copy of the issuer's articles of incorporation and bylaws, or their substantial equivalents, as currently in effect; and a copy of any indenture or other instrument covering the security to be registered;

(14) a signed or conformed copy of an opinion of counsel as to the legality of the security being registered, with an English translation if it is in a foreign language, that states whether the security when sold will be legally issued, fully paid, and nonassessable, and, if a debt security, a binding obligation of the issuer;

(15) the written consent of an accountant, engineer, appraiser, or other person whose profession gives authority to a statement made by the person, if the person is named as having prepared or certified a report or valuation, other than a public and official document or statement, that is used in connection with the registration statement;

(16) a balance sheet of the issuer as of a date within four months before the filing of the registration statement; a profit and loss statement and analysis or surplus for each of the three fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet, or for the period of the issuer's and a predecessor's existence if less than three years; and, if any part of the proceeds of the offering is to be applied to the purchase of a business, the same financial statements which would be required if that business were the registrant; and

(17) the additional information that the administrator requires by regulation or order.

(c) A registration statement under this section becomes effective when the administrator so orders.

(d) The administrator may by regulation or order require as a condition of registration under this section that a prospectus containing a designated part of the information specified in (b) of this section be sent or given to each person to whom an offer is made before or concurrently with whichever of the following occurs first:

(1) the first written offer made to the person, otherwise than by means of a public advertisement, by or for the account of the issuer or any other person on whose behalf the offering is being made, or by an underwriter or broker-dealer who is offering part of an unsold allotment or subscription taken by the underwriter or broker-dealer as a participant in the distribution;

(2) the confirmation of a sale made by or for the account of any such person;

(3) payment under the sale; or

(4) delivery of the security under the sale.



Sec. 45.55.110. - Provisions applicable to registration and notice filings.

(a) A registration statement or a notice filing under AS 45.55.075 may be filed by the issuer, another person on whose behalf the offering is to be made, or a registered broker-dealer.

(b) A person filing a registration statement or a notice filing under AS 45.55.075 shall pay a filing fee and a registration or notice filing fee in amounts established by the department by regulation. If a registration statement is withdrawn before the effective date or a pre-effective stop order is entered under AS 45.55.120 , the administrator shall retain the filing fee. If a notice filing is withdrawn before the effective date, the administrator shall retain the notice filing fee.

(c) A registration statement must specify

(1) the amount of securities to be offered in this state;

(2) the states in which a registration statement or similar document in connection with the offering has been or is to be filed; and

(3) an adverse order, judgment, or decree entered in connection with the offering by the regulatory authorities in each state or by any court or the United States Securities and Exchange Commission.

(d) A document filed under this chapter within five years preceding the filing of a registration statement or a notice filing under AS 45.55.075 may be incorporated by reference in the registration statement or notice filing to the extent that the document is currently accurate.

(e) The administrator may by regulation or order permit the omission of an item of information or document from a registration statement or a notice filing under AS 45.55.075 .

(f) In the case of a nonissuer distribution, information may not be required under AS 45.55.100 or (j) of this section unless it is known to the person filing the registration statement or to the persons on whose behalf the distribution is to be made, or can be furnished by them without unreasonable effort or expense.

(g) The administrator may by regulation or order require as a condition of registration by qualification or coordination that a security issued within the past three years or to be issued to a promoter for a consideration substantially different from the public offering price, or to a person for a consideration other than cash, be deposited in escrow, and that the proceeds from the sale of the registered security in this state be impounded until the issuer receives a specified amount from the sale of the security either in this state or elsewhere. The administrator may by regulation or order determine the conditions of an escrow or impounding required in this subsection but the administrator may not reject a depository solely because of location in another state.

(h) The administrator may by regulation or order require as a condition of registration that a security registered by qualification or coordination be sold only on a specified form of subscription or sale contract, and that a signed or conformed copy of each contract be filed with the administrator or preserved for any period up to three years specified in the regulation or order.

(i) A notice filing under AS 45.55.075 is effective on receipt by the administrator. A registration statement or a notice filing under AS 45.55.075 is effective for one year from its effective date or any longer period during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by an underwriter or broker-dealer who is still offering part of an unsold allotment or subscription taken by the underwriter or broker-dealer as a participant in the distribution, except during the time a stop order is in effect under AS 45.55.120 . The administrator may establish a different expiration date for purposes of coordination with a national registration or notice filing system. The administrator may by regulation provide for an automatic extension for one additional year of the effective date for notice filings under AS 45.55.075 if the extended expiration date is set at the same time the notice filing is made effective and the notice filing fee reflects the extension. All outstanding securities of the same class as a registered security are considered to be registered for the purpose of any nonissuer transaction if the registration statement is effective and between the thirtieth day after the entry of a stop order suspending or revoking the effectiveness of the registration statement under AS 45.55.120 , if the registration statement did not relate in whole or in part to a nonissuer distribution, and one year from the effective date of the registration statement. A registration statement may not be withdrawn for one year from its effective date if any securities of the same class are outstanding. A registration statement may be withdrawn otherwise only in the discretion of the administrator.

(j) So long as a registration statement is effective, the administrator may by regulation or order require the person who filed the registration statement to file reports, not more often than quarterly, to keep reasonably current the information contained in the registration statement and to disclose the progress of the offering.

(k) A notice filing under AS 45.55.075 relating to a security issued by a face-amount certificate company or a redeemable security issued by an open-end management company or unit investment trust, as those terms are defined in 15 U.S.C. 80a-1 - 80a-64 ( Investment Company Act of 1940), may be amended after its effective date so as to increase the securities specified as proposed to be offered if the notice filing was for a specified dollar amount of securities to be offered in this state and if the total fees were based on the dollar amount of securities to be offered. An amendment becomes effective when the administrator so orders. A person filing an amendment shall pay a fee, calculated in the manner specified in (b) of this section, with respect to the additional securities proposed to be offered.



Sec. 45.55.120. - Denial, suspension, and revocation of registration.

(a) The administrator may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, a registration statement if the administrator finds that the order is in the public interest and that

(1) the registration statement as of its effective date or as of any earlier date in the case of an order denying effectiveness, or any amendment under AS 45.55.110 (k) as of its effective date, or any report under AS 45.55.110 (j) is incomplete in a material respect or contains a statement that was, in the light of the circumstances under which it was made, false or misleading with respect to a material fact;

(2) a provision of this chapter or a regulation, order, or condition lawfully imposed under this chapter has been wilfully violated, in connection with the offering, by

(A) the person filing the registration statement;

(B) the issuer, a partner, officer, or director of the issuer, a person occupying a similar status or performing similar functions, or a person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or

(C) any underwriter;

(3) the security registered or sought to be registered is the subject of an administrative stop order or similar order or a permanent or temporary injunction under another federal or state act applicable to the offering; but the administrator may not

(A) institute a proceeding against an effective registration statement under this paragraph more than one year from the date of the order or injunction relied on; or

(B) enter an order under this paragraph on the basis of an order or injunction entered under another state act unless that order or injunction was based on facts that would currently constitute a ground for a stop order under this section;

(4) the issuer's enterprise or method of business includes or would include activities that are illegal where performed;

(5) the offering has worked or tended to work a fraud upon purchasers or would so operate;

(6) the offering has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions, or other compensation, or promoters' profits or participation, or unreasonable amounts of kinds of options;

(7) when a security is sought to be registered by notification, it is not eligible for that registration;

(8) when a security is sought to be registered by coordination, there has been a failure to comply with the undertaking required by AS 45.55.090(b)(4); or

(9) the applicant or registrant has failed to pay the proper filing fee; but the administrator may enter only a denial order under this paragraph and the administrator shall vacate the order when the deficiency is corrected.

(b) The administrator may not institute a stop-order proceeding against an effective registration statement on the basis of a fact or transaction known to the administrator when the registration statement became effective unless the proceeding is instituted within the next 30 days.

(c) The administrator may by order summarily postpone or suspend the effectiveness of the registration statement pending final determination of a proceeding under this section. Upon the entry of the order, the administrator shall promptly notify each person specified in (d) of this section that it has been entered and of the reasons for it and that within 15 days after the receipt of a written request the matter will be set for hearing. If no hearing is requested and none is ordered by the administrator, the order remains in effect until it is modified or vacated by the administrator. If a hearing is requested or ordered, the administrator, after notice and opportunity for hearing to each person specified in (d) of this section, may modify or vacate the order or extend it until final determination.

(d) A stop order may not be entered under any part of this section except the first sentence of (c) of this section without

(1) appropriate prior notice to the applicant or registrant, the issuer, and the person on whose behalf the securities are to be or have been offered;

(2) opportunity for hearing; and

(3) written findings of fact and conclusions of law.

(e) The administrator may vacate or modify a stop order if the administrator finds that the conditions that prompted entry have changed or that it is otherwise in the public interest to do so.






Article 04 - MISCELLANEOUS PROVISIONS

Sec. 45.55.130. - [Renumbered as AS 45.55.990 ].

Repealed or Renumbered



Sec. 45.55.138. - Application to Alaska Native Claims Settlement Act corporations.

The initial issue of stock of a corporation organized under Alaska law pursuant to 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act) is not a sale of a security under AS 45.55.070 and 45.55.130(10).



Sec. 45.55.139. - Reports of corporations.

A copy of all annual reports, proxies, consents or authorizations, proxy statements and other materials relating to proxy solicitations distributed, published or made available by any person to at least 30 Alaska resident shareholders of a corporation that has total assets exceeding $1,000,000 and a class of equity security held of record by 500 or more persons and which is exempted from the registration requirements of AS 45.55.070 by AS 45.55.138 , shall be filed with the administrator concurrently with its distribution to shareholders.



Sec. 45.55.140. - [Renumbered as AS 45.55.900 ].

Repealed or Renumbered



Sec. 45.55.150. - Sales and advertising literature.

The administrator may by regulation or order establish requirements for or require the filing of a prospectus, a pamphlet, a circular, a form letter, an advertisement, or other sales literature or advertising communication addressed or intended for distribution to prospective investors, clients, or prospective clients by an issuer, a state investment adviser, a federal covered adviser, or a broker-dealer, unless

(1) the security or transaction is exempt under AS 45.55.900 and the applicable provision of that section does not place a limitation on sales and advertising literature;

(2) the security is a federal covered security; or

(3) the broker-dealer, state investment adviser, or federal covered adviser is exempt or excluded from the requirements of this section under this chapter or federal law.



Sec. 45.55.155. - Viatical settlement interests.

(a) Before the sale of a viatical settlement interest, an issuer shall provide a prospective buyer with information that is sufficient to make an informed investment decision. The issuer shall also provide the information to the administrator upon request if the issuer is not otherwise required to file the information with the administrator. In this subsection, "information that is sufficient to make an informed investment decision" includes state-mandated disclosure forms and a disclosure of any significant factors that may affect the outcome of the investment.

(b) Except as may be required in the course of conduct of the responsibilities of the Department of Commerce, Community, and Economic Development, an issuer of a viatical settlement interest may not disclose to another person the identity of the viator or insured of the insurance policy that is the subject of the viatical settlement interest. The viator may waive this prohibition against disclosure if the waiver is in writing and signed by the viator.



Sec. 45.55.160. - Misleading filings.

A person may not, in a document filed with the administrator or in a proceeding under this chapter, make or cause to be made an untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading.



Sec. 45.55.170. - Unlawful representations concerning registration or exemption.

(a) Neither the fact that an application for registration under AS 45.55.030 - 45.55.060, a registration statement under AS 45.55.070 - 45.55.120, or a notice filing under AS 45.55.040 (h) or 45.55.075 is filed nor the fact that a person or security is effectively registered constitutes a finding by the administrator that a document filed under this chapter is true, complete, and not misleading. Neither the fact of filing nor the fact that an exemption or exception is available for a security or a transaction means that the administrator has passed in any way upon the merits or qualifications of, or recommended or given approval to, a person, security, or transaction.

(b) A person may not make, or cause to be made, to a prospective purchaser, customer, or client any representation inconsistent with (a) of this section.



Sec. 45.55.180. - 45.55.260. - [Renumbered as AS 45.55.905 - 45.55.980].

Repealed or Renumbered



Sec. 45.55.265. - Accounting and disposition of fees. [Repealed, Sec. 28 ch 90 SLA 1991].

Repealed or Renumbered



Sec. 45.55.270. - [Renumbered as AS 45.55.995 ].

Repealed or Renumbered






Article 05 - GENERAL PROVISIONS

Sec. 45.55.900. - Exemptions.

(a) The following securities are exempted from AS 45.55.070 and 45.55.075:

(1) a security, including a revenue obligation, issued or guaranteed by the United States or a territory of the United States, the District of Columbia, a state, a political subdivision of a state or territory, or an agency or corporate or other instrumentality of one or more of the entities described in this paragraph; or a certificate of deposit for one or more of the entities described in this paragraph;

(2) a security issued or guaranteed by Canada, a Canadian province, a political subdivision of a Canadian province, an agency or corporate or other instrumentality of one or more of the entities described in this paragraph, or a foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor;

(3) a security issued or guaranteed by a bank organized under the laws of the United States, or by a bank, savings institution, savings and loan association, building and loan association, or trust company organized and supervised under the laws of a state or of the United States, or a security issued by or representing an interest in or a direct obligation of a federal reserve bank;

(4) a commercial paper, note, draft, bill of exchange, or banker's acceptance that arises out of a current transaction or the proceeds of which have been or are to be used for current transactions and that evidences an obligation to pay cash within nine months of the date of issuance, exclusive of days of grace, or a renewal of the paper that is likewise limited, or a guarantee of the paper or of the renewal, if the commercial paper, note, draft, bill of exchange, or banker's acceptance is of the type eligible for discount by a federal reserve bank;

(5) a security issued in connection with an employee's stock purchase, savings, pension, profit-sharing, or similar employee's benefit plan, or a security issued by or an interest or participation in a church plan, company, or account that is excluded from the definition of an investment company under 15 U.S.C. 80a-3(c)(14) (Investment Company Act of 1940);

(6) a security issued by and representing an interest in or a debt of, or guaranteed by, a federal savings and loan association, or a building and loan or similar association organized under the laws of a state and authorized to do business in this state;

(7) a security issued by and representing an interest in or a debt of, or guaranteed by, an insurance company organized under the laws of a state and authorized to do business in this state; but this exemption does not apply to an annuity contract, investment contract, or similar security under which the promised payments are not fixed in dollars but are substantially dependent upon the investment results of a segregated fund or account invested in securities; except that policies or annuity contracts of insurance companies admitted to do business in the state are not subject to this chapter;

(8) a security issued or guaranteed by a federal credit union or any credit union, industrial loan association, or similar association organized and supervised under the laws of this state;

(9) a security issued or guaranteed by a railroad, other common carrier, public utility, or holding company that is

(A) subject to the jurisdiction of the Interstate Commerce Commission or its successor;

(B) a registered holding company under 15 U.S.C. 79 - 79z-6 (Public Utility Holding Company Act of 1935) or a subsidiary of the company within the meaning of 15 U.S.C. 79 - 79z-6;

(C) regulated in respect of its rates and charges by a governmental authority of the United States or a state; or

(D) regulated in respect of the issuance or guarantee of the security by a governmental authority of the United States, a state, Canada, or a Canadian province;

(10) a security listed or approved for listing upon notice of issuance on the New York Stock Exchange, the American Stock Exchange, the Chicago Stock Exchange, the Pacific Coast Stock Exchange, the Philadelphia Stock Exchange, the Chicago Board of Options Exchange, or another securities exchange designated by order of the administrator, or any security designated or approved for designation upon notice of issuance as a national market system security on the National Association of Securities Dealers Automated Quotation National Market System or on any other quotation system designated by order of the administrator, or any other security of the same issuer that is of senior or substantially equal rank; a security called for by subscription rights or warrants so listed or approved; or a warrant or right to purchase or subscribe to an entity described in this paragraph;

(11) a security issued by a person organized and operated not for pecuniary profit but exclusively for religious, educational, benevolent, charitable, fraternal, social, athletic, or reformatory purposes or as a chamber of commerce or trade or professional association, or a security of a fund that is excluded from the definition of an investment company under 15 U.S.C. 80a-3(c)(10)(B) (Investment Company Act of 1940);

(12) shares of membership stock in the Alaska Commercial Fishing and Agriculture Bank, and other securities issued by that bank to members or in connection with loans to members;

(13) an equity security issued in connection with the acquisition by a holding company of a bank under 12 U.S.C. 1842(a) (Bank Holding Company Act of 1956) or a savings association, as defined in 12 U.S.C. 1813(b) (Federal Deposit Insurance Act) and the deposits of which are insured by the Federal Deposit Insurance Corporation under 12 U.S.C. 1467(e) (Home Owners' Loan Act) if

(A) the acquisition occurs solely as part of a reorganization in which security holders exchange their shares of a bank or savings association for shares of a newly formed holding company with no significant assets other than securities of the bank or savings association and the existing subsidiaries of the bank or savings association;

(B) the security holders receive after the reorganization substantially the same proportional interests in the holding company as they held in the bank or savings association except for nominal changes in shareholders' interests resulting from lawful elimination of fractional interests and the exercise of dissenting shareholders' rights under state or federal law;

(C) the rights and interests of security holders in the holding company are substantially the same as those in the bank or savings association before the transaction except as may be required by law; and

(D) the holding company has substantially the same assets and liabilities on a consolidated basis as the bank or savings association before the transaction.

(b) The following transactions are exempted from AS 45.55.070 and 45.55.075:

(1) a transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

(2) a transaction in a bond or other evidence of indebtedness secured by a real or chattel mortgage or deed of trust, or by an agreement for the sale of real estate or chattels, if the entire mortgage, deed of trust, or agreement, together with all the bonds or other evidence of indebtedness, secured under those documents, is offered and sold as a unit;

(3) a transaction by an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(4) an offer or sale to a bank, savings institution, trust company, insurance company, investment company as defined in 15 U.S.C. 80a-1 - 80a-64 (Investment Company Act of 1940), pension or profit-sharing trust, or other financial institution or institutional buyer, or to a broker-dealer, whether the purchaser is acting for itself or in some fiduciary capacity;

(5) sales by an issuer

(A) to no more than 10 persons in this state other than those designated in (4) of this subsection during a period of 12 consecutive months, regardless of whether the seller or any of the buyers is then present in this state, if

(i) a commission or other remuneration is not paid or given directly or indirectly for soliciting a prospective buyer in this state;

(ii) a legend is placed on the certificate or other document evidencing ownership of the security, stating that the security is not registered under this chapter and cannot be resold without registration under this chapter or exemption from it;

(iii) offers are made without public solicitation or advertisement; and

(iv) the issuer files with the administrator a notice specifying the issuer, the security to be sold, and the terms of the offer at least two days before any sales are made;

(B) to no more than 25 persons in this state other than those designated in (4) of this subsection during a period of 12 consecutive months, regardless of whether the seller or any of the buyers is then present in this state, if

(i) the sales are made solely in this state;

(ii) before a sale, each prospective buyer is furnished information that is sufficient to make an informed investment decision, which information shall be furnished to the administrator upon request; in this sub-subparagraph, "information that is sufficient to make an informed investment decision" includes a business plan, an income and expense statement, a balance sheet, a statement of risks, and a disclosure of any significant negative factors that may affect the outcome of the investment;

(iii) commissions or other remuneration meet the requirements of this chapter and are made only to persons registered under AS 45.55.040;

(iv) a legend is placed on the certificate or other document evidencing ownership of the security, stating that the security is not registered under this chapter and cannot be resold without registration under this chapter or exemption from it;

(v) the issuer obtains a signed agreement from the buyer acknowledging that the buyer is buying for investment purposes and that the securities will not be resold without registration under this chapter;

(vi) offers are made without public solicitation or advertisement; and

(vii) the issuer files with the administrator a notice specifying the issuer, the security to be sold, and the terms of the offer at least two days before any sales are made;

(C) to no more than 10 persons who are to receive the initial issue of shares of a nonpublicly traded corporation, limited liability company, limited partnership, or limited liability partnership if the requirements of (B)(ii) - (iv) and (vi) of this paragraph are met;

(D) to the buyer of an enterprise or a business and the assets and liabilities of the enterprise or business if

(i) the transfer of stock to the buyer is solely incidental to the sale of the enterprise or business and its assets and liabilities;

(ii) the seller provides full access to the buyer of the books and records of the enterprise or business; and

(iii) a legend is placed on the certificate or other document evidencing ownership of the security, stating that the security is not registered under this chapter and cannot be resold without registration under this chapter or exemption from it;

(6) an offer or sale of a preorganization certificate or subscription if

(A) a commission or other remuneration is not paid or given directly or indirectly for soliciting a prospective subscriber;

(B) the number of subscribers does not exceed 10; and

(C) a payment is not made by any subscriber;

(7) a transaction under an offer to existing security holders of the issuer, including persons who at the time of the transaction are holders of convertible securities, nontransferable warrants, or transferable warrants exercisable within not more than 90 days of their issuance, if

(A) a commission or other remuneration, other than a standby commission, is not paid or given directly or indirectly for soliciting a security holder in this state; or

(B) the issuer first files a notice specifying the terms of the offer and the administrator does not by order disallow the exemption within the next five full business days;

(8) an offer, but not a sale, of a security for which registration statements have been filed under both this chapter and 15 U.S.C. 77a - 77bbbb (Securities Act of 1933) if a stop order or refusal order is not in effect and a public proceeding or examination looking toward an order is not pending under either this chapter or 15 U.S.C. 77a - 77bbbb (Securities Act of 1933);

(9) an isolated nonissuer transaction, regardless of whether effected through a broker-dealer, if the seller is not a promoter or controlling person as the administrator may define by regulation or order or if the administrator at the request of the seller waives the requirement that the seller not be a promoter or controlling person;

(10) a nonissuer transaction effected by or through a registered broker-dealer under an unsolicited order or offer to buy; however, the administrator may by regulation require that the customer acknowledge on a specified form that the sale was unsolicited, and that a signed copy of each form be preserved by the broker-dealer for a specified period;

(11) a transaction executed by a bona fide pledgee without intending to evade this chapter;

(12) a transaction incident to a right of conversion or a statutory or judicially approved reclassification, recapitalization, reorganization, quasi-reorganization, stock split, reverse stock split, merger, consolidation, or sale of assets;

(13) a stock dividend, regardless of whether the corporation distributing the dividend is the issuer of the stock, if nothing of value is given by stockholders for the dividend other than the surrender of a right to a cash or property dividend when each stockholder may elect to take the dividend in cash or property or in stock;

(14) an act incident to a statutory vote by security holders on a merger, consolidation, reclassification of securities, or sale of assets in consideration of the issuance of securities of another issuer;

(15) the offer or sale by a registered broker-dealer, acting either as principal or agent, of securities previously sold and distributed to the public if the securities

(A) are sold at prices reasonably related to the current market price at the time of sale, and, if the broker-dealer is acting as agent, the commission collected by the broker-dealer on account of the sale is not in excess of usual and customary commissions collected with respect to securities and transactions having comparable characteristics;

(B) do not constitute the whole or a part of an unsold allotment to or subscription or participation by the broker-dealer as an underwriter of the securities or as a participant in the distribution of the securities by the issuer, by an underwriter, or by a person or group of persons in substantial control of the issuer or of the outstanding securities of the class being distributed; and

(C) have been lawfully sold and distributed in this state under this chapter;

(16) offers or sales of certificates of interest or participation in oil, gas, or mining rights, titles, or leases, or in payments out of production under such rights, titles, or leases, if the purchasers

(A) are or have been during the preceding two years engaged primarily in the business of exploring for, mining, producing, or refining oil, gas, or minerals; or

(B) have been found by the administrator upon written application to be substantially engaged in the business of exploring for, mining, producing, or refining oil, gas, or minerals so as not to require the protection provided by AS 45.55.070 ;

(17) a nonissuer transaction by a registered agent of a registered broker-dealer, and a resale transaction by a sponsor of a unit investment trust registered under 15 U.S.C. 80a-1 - 80a-64 (Investment Company Act of 1940), in a security of a class that has been outstanding in the hands of the public for at least 90 days if, at the time of the transaction,

(A) the issuer of the security is actually engaged in business and not in the organization stage or in bankruptcy or receivership and is not a blank check, blind pool, or shell company whose primary plan of business is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person or persons;

(B) the security is sold at a price reasonably related to the current market price of the security;

(C) the security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security;

(D) a nationally recognized securities manual, which may be designated by rule or order of the administrator, or a document filed with the United States Securities and Exchange Commission that is publicly available through the United States Securities and Exchange Commission's electronic data gathering and retrieval system, contains

(i) a description of the business and operations of the issuer;

(ii) the names of the issuer's officers and directors, if any, or, in the case of an issuer not domiciled in the United States, the corporate equivalents of the issuer's officers and directors in the issuer's country of domicile;

(iii) an audited balance sheet of the issuer as of a date within 18 months or, in the case of a reorganization or merger where parties to the reorganization or merger had that audited balance sheet, a pro forma balance sheet; and

(iv) an audited income statement for each of the issuer's immediately preceding two fiscal years or for the period of existence of the issuer if the issuer has been in existence for less than two years or, in the case of a reorganization or merger where the parties to the reorganization or merger had that audited income statement, a pro forma income statement; and

(E) the issuer of the security has a class of equity securities listed on a national securities exchange registered under 15 U.S.C. 78a - 78lll (Securities Exchange Act of 1934) or designated for trading on the National Association of Securities Dealers Automated Quotation System, unless the issuer of the security

(i) is a unit investment trust registered under 15 U.S.C. 80a-1 - 80a-64 (Investment Company Act of 1940);

(ii) including predecessors, has been engaged in continuous business for at least three years; or

(iii) has total assets of at least $2,000,000 based on an audited balance sheet as of a date within 18 months or, in the case of a reorganization or merger where parties to the reorganization or merger had that balance sheet, a pro forma balance sheet;

(18) an offer or a sale of a security by an issuer that has a specific business plan or purpose, is not in the development stage, and has not indicated that its business plan is to engage in a merger or acquisition with an unidentified company or other entity or person, under the following conditions:

(A) sales of securities are made only to persons who are or the issuer reasonably believes are accredited investors as defined in 17 C.F.R. 230.501(a), as that regulation exists on or after October 1, 1999;

(B) the issuer reasonably believes that all purchasers are purchasing for investment and not with the view to or for sale in connection with a distribution of the security; a resale of a security sold in reliance on this exemption within 12 months of sale is presumed to be with a view to distribution and not for investment, except a resale under a registration statement under AS 45.55.070 - 45.55.120 or to an accredited investor under an exemption available under this chapter;

(C) the exemption in this paragraph is not available to an issuer if the issuer, a predecessor of the issuer, an affiliated issuer, a director, an officer, or a general partner of the issuer, a beneficial owner of 10 percent or more of a class of the issuer's equity securities, a promoter of the issuer presently connected with the issuer in any capacity, an underwriter of the securities to be offered, or a partner, a director, or an officer of the underwriter

(i) within the last five years has filed a registration statement that is the subject of a currently effective registration stop order entered by a state securities administrator or the United States Securities and Exchange Commission;

(ii) within the last five years has been convicted of a criminal offense in connection with the offer, purchase, or sale of a security, of a criminal offense involving fraud or deceit, or of a felony;

(iii) is currently subject to a state or federal administrative enforcement order or judgment entered within the last five years finding fraud or deceit in connection with the purchase or sale of a security; or

(iv) is currently subject to an order, judgment, or decree of a court of competent jurisdiction entered within the last five years, temporarily, preliminarily, or permanently restraining or enjoining the person from engaging in or continuing to engage in conduct or a practice involving fraud or deceit in connection with the purchase or sale of a security;

(D) the nonavailability of the exemption under (C) of this paragraph does not apply if

(i) the person subject to the disqualification is licensed or registered to conduct securities related business in the state in which the order, judgment, or decree creating the disqualification was entered against the person;

(ii) before the first offer under this exemption, the state securities administrator or the court or regulatory authority that entered the order, judgment, or decree waives the disqualification; or

(iii) the issuer establishes that it did not know and, in the exercise of reasonable care, based on a factual inquiry, could not have known that a disqualification existed under this paragraph;

(E) a general announcement of the proposed offering may be made by any means and may include only the following information unless the administrator specifically permits additional information:

(i) the name, address, and telephone number of the issuer of the security;

(ii) the name, a brief description, and the price, if known, of the security to be issued;

(iii) a brief description in 25 words or less of the business of the issuer;

(iv) the type, number, and aggregate amount of securities being offered;

(v) the name, address, and telephone number of the person to contact for additional information;

(vi) a statement that sales will be made only to accredited investors;

(vii) a statement that money or other consideration is not being solicited or will not be accepted by way of this general announcement; and

(viii) a statement that the securities have not been registered with or approved by a state securities agency or the United States Securities and Exchange Commission and are being offered and sold under an exemption from registration;

(F) the issuer in connection with any offer may provide information in addition to the general announcement under (E) of this paragraph if the information is delivered

(i) through an electronic database that is restricted to persons who have been prequalified as accredited investors; or

(ii) to a prospective purchaser that the issuer reasonably believes is an accredited investor;

(G) a telephone solicitation is not permitted unless, before placing the call, the issuer reasonably believes that the prospective purchaser being solicited is an accredited investor;

(H) dissemination of the general announcement of the proposed offering to persons who are not accredited investors does not disqualify the issuer from claiming this exemption;

(I) the issuer shall file a notice of the transaction with the administrator, a copy of the general announcement, and the fee for exemption filings established by regulation within 15 days after the first sale in this state;

(19) an offer to repay, under AS 45.55.930 , the buyer of a security if the offeror first files with the administrator a notice specifying the terms of the offer at least two days before the offer is made;

(20) a transaction involving only family members who are related, including related by adoption, within the fourth degree of affinity or consanguinity, or involving only those family members and the corporations, partnerships, limited liability companies, limited partnerships, limited liability partnerships, associations, joint-stock companies, or trusts that are organized, formed, or created by those family members or at the direction of those family members.

(c) In any proceeding under this chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

(d) The administrator may by order deny or revoke an exemption specified in (a)(5), (7) or (11) of this section or in (b) of this section with respect to a specific security or transaction. The order may not be entered without appropriate prior notice to all interested parties, opportunity for hearing, and written findings of fact and conclusions of law, except that the administrator may by order summarily deny or revoke any of the specified exemptions pending final determination of a proceeding under this subsection. Upon the entry of a summary order, the administrator shall promptly notify all interested parties that it has been entered and of the reasons for it and that within 15 days of the receipt of a written request the matter will be set down for hearing. If no hearing is requested and none is ordered by the administrator, the order remains in effect until it is modified or vacated by the administrator. If a hearing is requested or ordered, the administrator, after notice of and opportunity for hearing to all interested persons, may modify or vacate the order or extend it until final determination.

(e) An order under (d) of this section may not operate retroactively. A person may not be considered to have violated AS 45.55.070 or 45.55.150 by reason of an offer or sale effected after the entry of an order under this subsection if the person sustains the burden of proof that the person did not know, and in the exercise of reasonable care could not have known of the order.

(f) The administrator shall by regulation prescribe a schedule of fees for the application for or the examination or investigation of a claimed exemption.

(g) An offer on the Internet by an issuer is exempt from the registration provisions of AS 45.55.070 and the advertising regulations adopted under this chapter and does not preclude the issuer from relying on other available exemptions for offers provided under this chapter if

(1) the offer directly discloses, in a format and at a prominent place in the offer and in an advertisement of the offer on the Internet, that the securities are not being offered to persons in this state;

(2) the offer is not otherwise specifically directed to a person in this state by or on behalf of the issuer; and

(3) a sale of the issuer's securities is not made in this state as a result of the offer.

(h) For any security or transaction or any type of security or transaction, the administrator may by order, waive, withdraw, or modify any of the requirements or conditions of (b)(5) of this section.



Sec. 45.55.905. - Administration of chapter.

(a) The Department of Commerce, Community, and Economic Development shall administer this chapter.

(b) The administrator or an officer or employee of the administrator may not use for personal benefit information that is filed with or obtained by the administrator and that is not made public. No provision of this chapter authorizes the administrator or an officer or employee of the administrator to disclose the information except among themselves or when necessary or appropriate in a proceeding or investigation under this chapter. No provision of this chapter either creates or derogates from any privilege that exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the administrator or an officer or employee of the administrator.

(c) The administrator shall regulate transactions between a viatical settlement provider or person acting as an agent of a viatical settlement provider and a subsequent investor, while the authority of the director of the division of insurance extends to the regulation of viatical settlement contracts under AS 21.89.110 .



Sec. 45.55.910. - Investigations and subpoenas; confidentiality.

(a) The administrator may

(1) make public or private investigations inside or outside this state considered necessary to determine whether a person has violated or is about to violate any provision of this chapter or a regulation or order under this chapter, or to aid in the enforcement of this chapter or in the adopting regulations and forms under this chapter;

(2) require or permit a person to file a statement in writing, under oath or otherwise as the administrator determines, as to all the facts and circumstances concerning the matter to be investigated; and

(3) publish information concerning a violation of this chapter or a regulation or order under this chapter.

(b) For the purpose of an investigation or proceeding under this chapter, the administrator or an officer designated by the administrator may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of books, papers, correspondence, memoranda, agreements, or other documents or records that the administrator considers relevant or material to the inquiry.

(c) In case of contumacy by, or refusal to obey a subpoena issued to a person, the superior court, upon application by the administrator, may issue to the person an order requiring the person to appear before the administrator, or the officer designated by the administrator, to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(d) A person is not excused from attending and testifying or from producing a document or record before the administrator, or in obedience to the subpoena of the administrator or officer designated by the administrator, or in a proceeding instituted by the administrator, on the ground that the testimony or evidence required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture. However, an individual may not be prosecuted or subjected to a penalty or forfeiture for or on account of a transaction, matter, or thing concerning which the person is compelled, after claiming the privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

(e) Notwithstanding AS 45.55.905 (b), all investigative files are confidential, except that they must be disclosed by the administrator as required for discovery in an administrative or a judicial proceeding.



Sec. 45.55.915. - Reimbursement of expenses incident to examination or investigation.

(a) The administrator may require an issuer, broker-dealer, agent, investment adviser representative, federal covered adviser, or state investment adviser to reimburse the administrator for actual travel expenses and per diem incurred in connection with an examination or investigation under this chapter.

(b) The administrator may by regulation or order adopt a schedule of charges for annual examination and investigation of issuers, broker-dealers, agents, investment adviser representatives, federal covered advisers, and state investment advisers.

(c) If an issuer, broker-dealer, agent, investment adviser representative, federal covered adviser, or state investment adviser fails to pay the fees and expenses provided for in this section, the fees and expenses shall be paid out of the funds of the administrator in the same manner as other disbursements made by the administrator. The amounts paid from the funds of the administrator are a lien on all of the assets and property in this state of the issuer, broker-dealer, agent, investment adviser representative, federal covered adviser, or state investment adviser, and the amount may be recovered by the attorney general on behalf of the state.

(d) Failure of the issuer, broker-dealer, agent, investment adviser representative, or state investment adviser to pay fees and expenses under this section is a wilful violation of this chapter, and the violation falls within the provisions of AS 45.55.060 , 45.55.120, 45.55.920, and 45.55.925.



Sec. 45.55.920. - Orders, injunctions, and civil penalties.

(a) If it appears to the administrator that a person has engaged or is about to engage in an act or practice in violation of a provision of this chapter or regulation or order under this chapter, the administrator may

(1) in the public interest or for the protection of investors, issue an order

(A) directing the person to cease and desist from continuing the act or practice;

(B) directing the person, for a period not to exceed three years, to file the annual reports, proxies, consents or authorizations, proxy statements, or other materials relating to proxy solicitations required under AS 45.55.139 with the administrator for examination and review 10 working days before a distribution to shareholders; and

(C) voiding the proxies obtained by a person required to file under AS 45.55.139 , including their future exercise or actions resulting from their past exercise, if the proxies were solicited by means of an untrue or misleading statement prohibited under AS 45.55.160 ; or

(2) bring an action in the superior court to enjoin the acts or practices and to enforce compliance with this chapter or regulation or order under this chapter, and upon a proper showing, the appropriate remedy must be granted and a receiver or conservator may be appointed for the defendant or the defendant's assets; the court may not require the administrator to post a bond.

(b) The administrator may issue an order against an applicant, registered person, or other person who knowingly or intentionally violates this chapter or a regulation or order of the administrator under this chapter, imposing a civil penalty of not more than $2,500 for a single violation, or not more than $25,000 for multiple violations, in a single proceeding or a series of related proceedings.

(c) For violations not covered by (b) of this section, the administrator may issue an order against an applicant, registered person, or other person who violates this chapter or a regulation or order of the administrator under this chapter, imposing a civil penalty of not more than $500 for a single violation, or not more than $5,000 for multiple violations, in a single proceeding or a series of related proceedings.

(d) Before issuing an order under (a)(1), (b), or (c) of this section, the administrator shall give reasonable notice of and an opportunity for a hearing. However, the administrator may issue a temporary order under (a)(1) of this section pending the hearing, which remains in effect until 10 days after the hearing is held and which becomes final if the person to whom notice is addressed does not request a hearing within 15 days after the receipt of notice.

(e) After an order issued by the administrator under (b) or (c) of this section becomes final and all rights of appeal are exhausted, the administrator may petition the superior court to enter a judgment against a person who is a respondent in the order for the amount of the civil penalty levied against the person. Subject to AS 44.62.570 , the filing of the petition for a judgment does not reopen the final order to further substantive review unless the court orders otherwise. A judgment entered under this subsection may be executed on and levied under in the manner provided in AS 09.35.



Sec. 45.55.925. - Criminal penalties.

(a) In addition to the civil penalties assessed under AS 45.55.920 , a person who wilfully violates a provision of this chapter except AS 45.55.030(e), 45.55.040(h), 45.55.075, or 45.55.160, or who wilfully violates a regulation or order under this chapter, or who wilfully violates AS 45.55.160 knowing the statement made to be false or misleading in a material respect or the omission to be misleading by any material respect, upon conviction, is punishable by a fine of not more than $5,000, or by imprisonment for not less than one year nor more than five years, or both. Upon conviction of an individual for a felony under this chapter, imprisonment for not less than one year is mandatory. However, an individual may not be imprisoned for the violation of a regulation or order if the individual proves that the individual had no knowledge of the regulation or order. An indictment or information may not be returned under this chapter more than five years after the alleged violation.

(b) The administrator may refer the evidence that is available concerning violations of this chapter or a regulation or order under this chapter to the attorney general who may, with or without a reference, institute appropriate criminal proceedings under this chapter.

(c) Nothing in this chapter limits the power of the state to punish a person for conduct that constitutes a crime by statute or at common law.



Sec. 45.55.930. - Civil liability to buyers.

(a) A person is liable to the person buying the security from the person for the consideration paid for the security, together with interest at eight percent a year or the stated rate of the security if the security has a stated, fixed rate less than eight percent, from the date of payment, costs, and reasonable attorney fees, less the amount of income received on the security, on the tender of the security, or for damages if the buyer no longer owns the security, if the seller offers or sells a security

(1) other than a federal covered security, in violation of AS 45.55.030(a), 45.55.070, or 45.55.170(b) or of a regulation or order under AS 45.55.150 that requires the filing of sales literature before it is used, or of a condition imposed under AS 45.55.100 (d) or 45.55.110(g) or (h); or

(2) by means of an untrue statement of a material fact, or omits to state a material fact, the omission of which makes a statement misleading.

(b) Damages are the amount that would be recoverable on a tender less the value of the security when the buyer disposed of it and interest at eight percent a year, or the stated rate of the security if the security had a stated, fixed rate less than eight percent, from the date of disposition.

(c) Every person who directly or indirectly controls a seller liable under (a) of this section, every partner, officer, or director of such a seller, every person occupying a similar status or performing similar functions, every employee of the seller who materially aids in the sale, and every broker-dealer or agent who materially aids in the sale are also liable jointly and severally with and to the same extent as the seller, unless the nonseller who is liable sustains the burden of proof that the nonseller did not know, and in exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist. There is contribution as in cases of contract among the several persons liable.

(d) A tender specified in this section may be made at any time before entry of judgment.

(e) Every cause of action under this chapter survives the death of a person who might have been a plaintiff or defendant.

(f) A person may not sue under this section more than three years after the contract of sale, except as otherwise provided in this subsection. For a violation of (a)(2) of this section or AS 45.55.010 , an action under this section may be brought within three years after the sale or two years after the person bringing the action discovered or should have discovered the facts on which the action is based, whichever is later. Failure to bring an action on a timely basis is an affirmative defense. A person may not sue under this section if the buyer received

(1) a written offer, before suit and at a time when the buyer owned the security, to refund the consideration paid together with interest at eight percent a year, or the stated rate of the security if the security has a stated, fixed rate less than eight percent, from the date of payment, less the amount of income received on the security, and the buyer failed to accept the offer within 30 days of its receipt; or

(2) the offer before suit and at a time when the buyer did not own the security unless the buyer rejected the offer in writing within 30 days of its receipt.

(g) A person who makes or engages in the performance of a contract in violation of a provision of this chapter or regulation or order under this chapter, or who acquires a purported right under the contract with knowledge of the facts by reason of which its making or performance is in violation, may not base a suit on the contract.

(h) A condition, stipulation, or provision binding a person acquiring a security to waive compliance with a provision of this chapter or a regulation or order under this chapter is void.

(i) The rights and remedies provided by this chapter are in addition to any other rights or remedies that may exist, but this chapter does not create a cause of action not specified in this section or AS 45.55.040(f).

(j) Notwithstanding the time limitation in (f) of this section, an action under this section may be started after receipt of a written offer described in (a) of this section if the buyer accepted the payment offer within 30 days after receipt of the offer and has not been paid the full amount offered.

(k) An offer to pay the buyer under this section involves the offer or sale of a security, and the transaction must be registered under this chapter or exempt from registration under AS 45.55.900 .



Sec. 45.55.935. - Hearings.

(a) The administrator shall adopt regulations, consistent with the provisions of this chapter and with regulations adopted under AS 44.64.060, governing administrative hearings conducted by the office of administrative hearings (AS 44.64.010 ) for the following:

(1) orders issued under AS 45.55.120 , 45.55.900(d), or 45.55.920; in these instances, the administrator shall promptly send a notice of opportunity for hearing to the issuer of the securities and to all persons who have filed with the department a notice of intention to sell the securities; and

(2) orders issued under AS 45.55.060 ; before the administrator enters an order under AS 45.55.060 , the administrator shall send to the person involved a notice of opportunity for hearing; if the person involved is an agent or investment adviser representative, then the administrator shall, in addition, notify the employing broker-dealer, state investment adviser, federal covered adviser, or issuer.

(b) In conducting a hearing in accordance with (a) of this section, the administrative law judge may issue a subpoena to compel the attendance of any witness or party and to compel production of evidence.



Sec. 45.55.940. - Judicial review of orders.

(a) A person aggrieved by a final order of the administrator may obtain a review of the order in the superior court by filing, in accordance with the Rules of Appellate Procedure, a notice of appeal. A copy of the notice of appeal shall be served immediately upon the administrator, and thereupon the administrator shall certify and file in court a copy of the filing and evidence upon which the order was entered. When these are filed, the court has exclusive jurisdiction to affirm, modify, enforce, or set aside the order, in whole or in part.

(b) The commencement of proceedings under (a) of this section does not, unless specifically ordered by the court, operate as a stay of the administrator's order.



Sec. 45.55.950. - Regulations, forms, orders, and hearings.

(a) The administrator may make, adopt, amend, and rescind the regulations, forms, and orders that are necessary to carry out this chapter, including regulations and forms governing registration statements, applications, and reports, and defining terms, whether or not used in this chapter insofar as the definitions are not inconsistent with this chapter. For the purpose of regulations and forms, the administrator may classify securities, persons, and matters within the jurisdiction of the administrator, and prescribe different requirements for different classes.

(b) A regulation, form, or order may not be made, adopted, amended, or rescinded unless the administrator finds that the action is necessary or appropriate in the public interest or for the protection of investors and consistent with the purposes fairly intended by the policy and provisions of this chapter. In adopting regulations and forms the administrator may cooperate with the securities administrators of the other states and the Securities and Exchange Commission with a view to effectuating the policy of this section to achieve maximum uniformity in the form and content of registration statements, applications, and reports wherever practicable.

(c) All financial statements shall be prepared in accordance with generally accepted accounting practices. The administrator may by regulation or order prescribe

(1) the form and content of financial statements required under this chapter;

(2) the circumstances under which consolidated financial statements shall be filed; and

(3) whether any required financial statements shall be certified by independent or certified public accountants.

(d) A provision of this chapter imposing liability does not apply to an act done or omitted in good faith in conformity with a regulation, form, or order of the administrator, notwithstanding that the regulation, form, or order may be later amended or rescinded or be determined by judicial or other authority to be invalid.

(e) Every hearing in an administrative proceeding shall be public unless the administrative law judge, in the exercise of discretion, grants a request joined in by all the respondents that the hearing be conducted privately.



Sec. 45.55.960. - Administrative Procedure Act applies.

AS 44.62 (Administrative Procedure Act) applies to all regulations adopted or authorized under this chapter.



Sec. 45.55.970. - Administrative files and opinions.

(a) A document is filed when it is received by the administrator.

(b) The administrator shall keep a register of all applications for registration and registration statements that are or have ever been effective under this chapter, all notice filings under this chapter, and all denial, suspension, or revocation orders that have been entered under this chapter. The register must be open for public inspection.

(c) The information contained in or filed with a registration statement, application, notice filing, or report may be made available to the public under the regulations adopted by the administrator.

(d) Upon request and at the reasonable charges that the administrator prescribes, the administrator shall furnish to any person photostatic or other copies, certified under the seal of office if requested, of any entry in the register or any document which is a matter of public record. In a proceeding or prosecution under this chapter, a copy so certified is prima facie evidence of the contents of the entry or documents certified.

(e) The administrator may honor requests from interested persons for interpretative opinions and may establish appropriate fees by regulation.



Sec. 45.55.980. - Applicability of the chapter; service of process.

(a) Unless the persons are exempt elsewhere in this chapter, AS 45.55.010, 45.55.025, 45.55.027, 45.55.028, 45.55.030(a), 45.55.035, 45.55.070, 45.55.075, 45.55.170, and 45.55.930 apply to persons who sell or offer to sell when an offer to

(1) sell is made in this state; or

(2) buy is made and accepted in this state.

(b) Unless the persons are exempt elsewhere in this chapter, AS 45.55.010, 45.55.025, 45.55.027, 45.55.028, 45.55.030(a), 45.55.035, and 45.55.170 apply to persons who buy or offer to buy when an offer to

(1) buy is made in this state; or

(2) sell is made and accepted in this state.

(c) For the purpose of this section, an offer to sell or to buy is made in this state, whether or not either party is then present in this state, when the offer

(1) originates from this state;

(2) is directed by the offeror to this state and received at the place to which it is directed, or at a post office in this state in the case of a mailed offer;

(3) is for an interest or participation in an oil, gas, or mining right, title, or lease on land in the state, including submerged land, regardless of where the offer is made;

(4) is for an interest or participation in payments out of production under an oil, gas, or mining right, title, or lease on land in the state, including submerged land, regardless of where the offer is made; or

(5) is for an interest or participation in real property located in the state, or in a domestic corporation, a domestic limited liability company, a domestic limited partnership, or a domestic limited liability partnership; jurisdiction under this paragraph may be exercised only when the exercise is not inconsistent with the constitution of this state or of the United States.

(d) For the purpose of this section, an offer to buy or to sell is accepted in this state when acceptance is communicated to the offeror in this state and has not previously been communicated to the offeror, orally or in writing, outside this state. Acceptance is communicated to the offeror in this state, whether or not either party is then present in this state, when the offeree directs it to the offeror in this state reasonably believing the offeror to be in this state and it is received at the place to which it is directed, or at a post office in this state in the case of a mailed acceptance.

(e) An offer to sell or to buy is not made in this state when

(1) the publisher circulates or there is circulated on behalf of the publisher in this state a bona fide newspaper or other publication of general, regular, and paid circulation that is not published in this state, or that is published in this state but has had more than two-thirds of its circulation outside this state during the past 12 months; or

(2) a radio or television program originating outside this state is received in this state.

(f) AS 45.55.020 , 45.55.023, 45.55.030(c), 45.55.030(e), 45.55.040(h), and 45.55.170, so far as state investment advisers, federal covered advisers, and investment adviser representatives are concerned, apply when any act instrumental in effecting prohibited conduct is done in this state, regardless of whether either party is then present in this state.

(g) An applicant for registration under this chapter, an issuer that proposes to offer a security in this state through a person acting on an agency basis in the common law sense, and a person making a notice filing under this chapter shall file with the administrator, in the form that the administrator prescribes by regulation, an irrevocable consent appointing the administrator or a successor in office to be the applicant's or issuer's attorney to receive service of lawful process in a civil suit, an action, or a proceeding against the applicant or issuer or a successor executor or administrator that arises under this chapter or a regulation or order under this chapter after the consent has been filed with the same force and validity as if served personally on the person filing the consent. A person who has filed a consent in connection with a previous registration or notice filing need not file another. Service may be made by leaving a copy of the process in the office of the administrator, but it is not effective unless

(1) the plaintiff, who may be the administrator in a suit, action, or proceeding instituted by the administrator, immediately sends notice of the service and a copy of the process by registered mail to the defendant or respondent at the last address on file with the administrator; and

(2) the plaintiff's affidavit of mailing is filed in the case on or before the return day of the process, if any, or within the further time that the court allows.

(h) When a person, including a nonresident of this state, engages in conduct prohibited or made actionable by this chapter or a regulation or order under this chapter, and the person has not filed a consent to service of process under (g) of this section and personal jurisdiction over the person cannot otherwise be obtained in this state, that conduct is considered equivalent to the appointment of the administrator or a successor in office to be the person's attorney to receive service of process in a civil suit, action, or proceeding against the person or a successor executor or administrator which grows out of that conduct and which is brought under this chapter or a regulation or order under this chapter, with the same force and validity as if served on the person personally. Service may be made by leaving a copy of the process in the office of the administrator, but service is not effective unless

(1) the plaintiff, who may be the administrator in a suit, action, or proceeding instituted by the administrator, forthwith sends notice of the service and a copy of the process by registered mail to the defendant or respondent at the last known address of the defendant or respondent or takes other steps which are reasonably calculated to give actual notice; and

(2) the plaintiff's affidavit of compliance with this subsection is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(i) When process is served under this section, the court, or the administrator in a proceeding before the administrator, shall order the continuance which is necessary to afford the defendant or respondent reasonable opportunity to defend.



Sec. 45.55.990. - Definitions.

In this chapter unless the context otherwise requires:

(1) "administrator" means the commissioner of commerce, community, and economic development or a designee of the commissioner;

(2) "advisory client" means a person to whom services are provided under an investment advisory contract;

(3) "advisory fee" means the fee for providing services under an investment advisory contract;

(4) "advisory services" means advising a person as to the value of securities or their purchase or sale, whether through the issuance of analyses or reports or otherwise;

(5) "agent" means an individual other than a broker-dealer who represents a broker-dealer or an issuer in effecting or attempting to effect purchase or sale of securities; a partner, an officer, or a director of a broker-dealer or issuer, or a person occupying a similar status or performing similar functions, is an agent only if the person otherwise comes within this definition; "agent" does not include an individual who represents

(A) an issuer in effecting transactions

(i) in a security exempted by AS 45.55.900 (a);

(ii) exempted by AS 45.55.900 (b);

(iii) in a covered security as described in 15 U.S.C. 77r(b)(3) and (4)(D) (Securities Act of 1933); or

(iv) with existing employees, partners, or directors of the issuer if a commission or other remuneration is not paid or given directly or indirectly for soliciting any person in this state; or

(B) a broker-dealer in effecting transactions in this state described in 15 U.S.C. 78o(h)(2) and (3) (Securities Exchange Act of 1934);

(6) "Bank Holding Company Act of 1956" means 12 U.S.C. 1841 - 1850, as that act exists on or after October 1, 1999;

(7) "broker-dealer" means a person engaged in the business of effecting transactions in securities for the account of others or for the person's own account; "broker-dealer" does not include

(A) an agent;

(B) an issuer;

(C) a bank, savings institution, or trust company;

(D) a person who has no place of business in this state if the person effects transactions in this state exclusively with or through

(i) the issuers of the securities involved in the transactions;

(ii) other broker-dealers; or

(iii) banks, savings institutions, trust companies, insurance companies, investment companies as defined in 15 U.S.C. 80a-1 - 80a-64 (Investment Company Act of 1940), pension or profit-sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees; or

(E) a person who has no place of business in this state if, during a period of 12 consecutive months, the person does not effect more than 15 transactions at the initiation and direction of the customer and on behalf of residents of this state regardless of whether the residents are then present in this state and does not direct any offers initiated by the person to sell or buy into this state in any manner to persons other than those specified in (D) of this paragraph, regardless of whether the offeror or any offeree is then present in this state;

(8) "clients who are natural persons" means natural persons who are clients of a state investment adviser or federal covered adviser, except that natural persons with at least $750,000 under management with the state investment adviser or federal covered adviser or with a net worth of at least $1,500,000 at the time they initially contract for services described in (15)(A)(i) of this section, and other natural persons who may be designated by regulation or order of the administrator, are not considered natural persons for the purpose of determining under (15)(A)(ii) of this section if a supervised person provides the services described under (15)(A)(i) of this section to natural persons;

(9) "federal covered adviser" means a person who is registered with the United States Securities and Exchange Commission under 15 U.S.C. 80b-3 (Investment Advisers Act of 1940); "federal covered adviser" does not include a person that is excluded from the definition of "state investment adviser" under (34)(B)(i)-(v), (vii), or (viii) of this section;

(10) "federal covered security" means a security that is a covered security under 15 U.S.C. 77r(b) (Securities Act of 1933), or regulations adopted under that act;

(11) "Federal Deposit Insurance Act" means 12 U.S.C. 1811 - 1835a, as that act exists on or after October 1, 1999;

(12) "fraud," "deceit," and "defraud" are not limited to common-law deceit;

(13) "guaranteed" means guaranteed as to payment of principal, interest, or dividends;

(14) "Home Owners' Loan Act" means 12 U.S.C. 1461 - 1470, as that act exists on or after October 1, 1999;

(15) "investment adviser representative"

(A) means a natural person who

(i) makes a recommendation or otherwise renders advice regarding securities; manages accounts or portfolios of clients; determines which recommendation or advice regarding securities should be given; solicits, offers, or negotiates for the sale of or sells advisory services; or supervises employees who perform an activity described in this sub-subparagraph; and

(ii) is a supervised person of a state investment adviser that is registered or required to be registered under this chapter if a substantial portion of the business of the supervised person is providing to clients who are natural persons the services described in (i) of this subparagraph, or who is a supervised person of a federal covered adviser, has a place of business located in this state, and has six or more clients who are natural persons, if a substantial portion of the business of the supervised person is providing to clients who are natural persons the services described in (i) of this subparagraph;

(B) means other persons who are not otherwise covered by this paragraph but who are designated by regulation or order of the administrator;

(C) except persons covered by (36)(A)(ii) of this section, does not include a person that would not be defined as an investment adviser representative under 17 C.F.R. 275.203A-3 adopted under 15 U.S.C. 80b-3a (Investment Advisers Act of 1940), as that regulation exists on or after October 1, 1999;

(16) "Investment Advisers Act of 1940" means 15 U.S.C. 80b-1 - 80b-21, as that act exists on or after October 1, 1999;

(17) "investment advisory business" means a business in which a person receives compensation primarily for providing advisory services;

(18) "investment advisory contract" means a contract in which one person receives consideration from another person primarily for providing advisory services;

(19) "Investment Company Act of 1940" means 15 U.S.C. 80a-1 - 80a-64, as that act exists on or after October 1, 1999;

(20) "issuer" means a person who issues or proposes to issue any security, except that with respect to certificates of deposit, voting-trust certificates, or collateral-trust certificates, or with respect to certificates of interest or shares in an unincorporated investment trust not having a board of directors, or persons performing similar functions or of the fixed, restricted management, or unit type, the term "issuer" means the person or persons performing the acts and assuming the duties of depositor or manager under the provisions of the trust or other agreement or instrument under which the security is issued;

(21) "NASDAQ" means National Association of Securities Dealers Automatic Quotation System;

(22) "National Securities Markets Improvement Act of 1996" means P.L. 104-290, 101 Stat. 3416 - 3440, as that act exists on or after October 1, 1999;

(23) "nonissuer" means not directly or indirectly for the benefit of the issuer;

(24) "notice filing" means a filing made under AS 45.55.040 (h) or 45.55.075 unless the context indicates otherwise;

(25) "person" means an individual, a corporation, a partnership, a limited liability company, a limited partnership, a limited liability partnership, an association, a joint-stock company, a trust in which the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, or a political subdivision of a government;

(26) "place of business" of a state investment adviser, investment adviser representative, or federal covered adviser means

(A) an office at which the state investment adviser, federal covered adviser, or investment adviser representative regularly provides advisory services, solicits, meets with, or otherwise communicates with clients; and

(B) another location that is held out to the general public as a location at which the state investment adviser, federal covered adviser, or investment adviser representative provides advisory services, solicits, meets with, or otherwise communicates with clients;

(27) "principal place of business" of a state investment adviser, investment adviser representative, or federal covered adviser means the executive office of the state investment adviser, investment adviser representative, or federal covered adviser from which the officers, partners, or managers of the state investment adviser, investment adviser representative, or federal covered adviser direct, control, and coordinate the activities of the state investment adviser, investment adviser representative, or federal covered adviser;

(28) "sale" or "sell" includes every contract of sale of, contract to sell, or disposition of, a security or interest in a security for value; "offer"or "offer to sell" includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security or interest in a security for value; a security given or delivered with, or as a bonus on account of, a purchase of securities or any other thing is considered to constitute part of the subject of the purchase and to have been offered and sold for value; a purported gift of assessable stock is considered to involve an offer and sale; every sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert into another security of the same or another issuer, is considered to include an offer of the other security;

(29) "Securities Act of 1933" means 15 U.S.C. 77a - 77bbbb, as that act exists on or after October 1, 1999:

(30) "Securities Exchange Act of 1934" means 15 U.S.C. 78a - 78lll, as that act exists on or after October 1, 1999;

(31) "securities business" means a business that provides the services provided by

(A) state investment advisers, federal covered advisers, or investment adviser representatives; or

(B) broker-dealers, issuers, or agents of broker-dealers or issuers;

(32) "security" means a note; stock; treasury stock; bond; debenture; evidence of indebtedness; certificate of interest or participation in any profit-sharing agreement; limited liability company interest under AS 10.50, notwithstanding the limitations of AS 45.08.103 (c); collateral-trust certificate; preorganization certificate or subscription; transferable share; investment contract; voting-trust certificate; certificate of deposit for a security; viatical settlement interest; certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under the title or lease or in any sale of or indenture or bond or contract for the conveyance of land or any interest in land; an option on a contract for the future delivery of agricultural or mineral commodities or any other commodity offered or sold to the public and not regulated by the Commodity Futures Trading Commission; however, the contract or option is not subject to the provisions of AS 45.55.070 if it is sold or purchased on the floor of a bona fide exchange or board of trade and offered or sold to the public by a broker-dealer or agent registered under this chapter; investment of money or money's worth including goods furnished or services performed in the risk capital of a venture with the expectation of some benefit to the investor where the investor has no direct control over the investment or policy decision of the venture; or, in general, any interest or instrument commonly known as a "security," or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing; "security" does not include a participation agreement entered into under AS 14.40.802 or an insurance or endowment policy or annuity contract under which an insurance company promises to pay a fixed or variable sum of money either in a lump sum or periodically for life or for some other specified period;

(33) "state" means any state, territory, or possession of the United States, the District of Columbia, and Puerto Rico;

(34) "state investment adviser"

(A) means

(i) a person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities, or who, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities, or who, for compensation, engages in this state in the business of managing an investment or trading account in securities for other persons;

(ii) a financial planner or other person who, as an integral component of other financially related services, provides the services described in (i) of this subparagraph to others for compensation and as part of a business or who holds out to provide the services described in (i) of this subparagraph to others for compensation;

(B) does not include

(i) an investment adviser representative;

(ii) a savings institution, a trust company, a bank holding company as defined in 12 U.S.C. 1841 (Bank Holding Company Act of 1956), or a bank that is not an investment company;

(iii) a lawyer, an accountant, an engineer, or a teacher whose performance of the services described in (A)(i) of this paragraph is incidental to the practice of the person's profession;

(iv) a broker-dealer or its agent whose performance of the services described in (A)(i) of this paragraph is incidental to the conduct of business as a broker-dealer or an agent and who does not receive special compensation for the services;

(v) a publisher of a bona fide newspaper, news column, newsletter, news magazine, or business or financial publication or service, whether communicated in hard copy form, by electronic means, or otherwise, that does not consist of the rendering of advice on the basis of the specific investment situation of each client;

(vi) a person that is a federal covered adviser;

(vii) a person whose sole clients are the person's spouse, parents, children, or siblings by blood or adoption, and who does not hold out to provide the services described in (A)(i) of this paragraph to the general public;

(viii) other persons not within the intent of this paragraph whom the administrator may designate by regulation or order;

(35) "substantial portion of the business" means that more than 10 percent of the clients of a supervised person during the preceding 12 months are clients who are natural persons to whom the supervised person is providing the services described in (15)(A)(i) of this section;

(36) "supervised person"

(A) means

(i) a partner, an officer, a director, or another person occupying a similar status or performing similar functions, an employee of a state investment adviser or federal covered adviser, or another person who provides services described in (15)(A)(i) of this section to clients on behalf of the state investment adviser or federal covered adviser if the person is subject to the supervision and control of the state investment adviser or federal covered adviser;

(ii) a third-party natural person employed primarily to solicit, offer, or negotiate for the sale of or to sell the services described in (15)(A)(i) of this section for a state investment adviser or federal covered adviser, even if the person is not subject to the supervision or control of the state investment adviser or federal covered adviser;

(B) does not include a person who

(i) does not on a regular basis solicit, meet with, or otherwise communicate with clients of a state investment adviser or federal covered adviser as a normal and ordinary part of the duties of the person; or

(ii) provides the services described in (15)(A)(i) of this section only by means of written material or oral statements that do not claim to meet the objectives or needs of specific individuals or accounts;

(37) "viatical settlement interest"

(A) means the entire interest or any fractional interest in a life insurance policy or in the death benefit under a life insurance policy that is the subject of a viatical settlement contract;

(B) does not include the initial purchase from the viator by a viatical settlement provider;

(38) "viator" means the owner of a life insurance policy insuring the life of an individual who enters or who seeks to enter a viatical settlement contract.



Sec. 45.55.995. - Short title.

This chapter may be cited as the Alaska Securities Act.









Chapter 45.57. - TAKEOVER BID DISCLOSURE ACT

Sec. 45.57.010. - Provisions of takeover bids.

The following provisions apply to every takeover bid:

(1) the period of time within which securities may be tendered by an offeree under a takeover bid shall not be less than 21 days nor more than 35 days from the date copies of the takeover bid are first published or sent or given to offerees;

(2) securities deposited under a takeover bid may be withdrawn by an offeree or the attorney-in-fact of the offeree by demand in writing on the offeror or the depository at any time within 21 days from the date copies of the takeover bid are first published or sent or given to offerees;

(3) when a takeover bid is made for less than all the shares or other units of a class and when a greater number of shares or other units is deposited under it than the offeror is bound or willing to take up and pay for, the shares or other units taken up by the offeror shall be taken up as nearly as may be pro rata, disregarding fractions, according to the number of shares or other units deposited;

(4) when an offeror varies the terms of a takeover bid before the expiration of it by increasing the consideration offered, the offeror shall pay the increased consideration to each offeree whose securities are taken up even if they have been taken up and paid for before the variation of the takeover bid;

(5) when a takeover bid is sent by mail to offerees, it shall be accompanied by a copy of the statement filed with the department under AS 45.57.020 .



Sec. 45.57.020. - Disclosure.

(a) An offeror may not make a takeover bid unless at least 20 days before the bid the offeror files with the department and with the registered agent of the offeree company a statement containing all the information required by (c) of this section and either

(1) within 10 days following the filing no hearing has been ordered by the department or requested by the offeree company; or

(2) a hearing has been ordered within that time and, after the hearing conducted by the office of administrative hearings (AS 44.64.010), the department has decided that the offeror proposed to make fair, full, and effective disclosure to offerees of all information material to a decision to accept or reject the offer.

(b) A hearing shall begin within 20 days of the date of filing of the statement, and adjudication shall be made within 30 days of the filing unless extended by the administrative law judge for the convenience of the parties or protection of the offerees.

(c) The statement to be filed with the department under (a) of this section shall include the following information and the additional information that the department may require as necessary in the public interest or for the protection of offerees:

(1) the name, address and business experience of the offeror and each associate of the offeror;

(2) the terms and conditions of the takeover bid, which shall include the applicable provisions of AS 45.57.010 ;

(3) the source and amount of the funds or other consideration used or to be used in making the takeover bid, and if any part of those funds or consideration is represented or is to be represented by funds or other consideration borrowed or otherwise obtained for the purpose of making the bid, a description of the transaction and the names of the parties to it, except that if a source of funds is a loan made in the ordinary course of business by a bank or financial institution customarily engaged in the business of making loans, it will be sufficient to so state;

(4) plans or proposals that the offeror may have to liquidate the offeree company, to sell its assets to or merge it with any other person, or to make any other material change in its business or corporate structure;

(5) the number of shares or other units of securities of each class presently owned by the offeror and each associate of the offeror;

(6) information as to any contracts, arrangements, or understandings with a person with respect to securities of the offeree company, including but not limited to transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guaranties of loans, guaranties against loss or guaranties of profits, division of losses or profits, or the giving or withholding of proxies, naming the persons with whom those contracts, arrangements, or understandings have been entered into, and giving the details of them;

(7) complete information on the organization and operations of the offeror, including without limitation the year of organization, form of organization, jurisdiction in which it is organized, a description of each class of the offeror's capital stock and of its long-term debt, financial statements for the current period and for the three most recent annual accounting periods, a brief description of the location and general character of the principal physical properties of the offeror and its subsidiaries, a description of pending legal proceedings other than routine litigation to which the offeror or any of its subsidiaries is a party or of which any of their property is the subject, a brief description of the business done and projected by the offeror and its subsidiaries and the general development of that business over the past five years, the names of all directors and executive officers together with biographical summaries of each for the preceding five years to date, the approximate amount of any material interest, direct or indirect, of any of the directors or officers in a material transaction during the past three years or in a proposed material transaction to which the offeror or any of its subsidiaries was or is to be a party, and complete information concerning all inducements to officers and directors of the offeree company which are not made available to all security holders.

(d) The department may within 10 days of the filing order a hearing to determine whether fair, full and effective disclosure is proposed, if in the opinion of the department cause for a hearing exists. The offeree company may within 10 days of the filing request a hearing and the department shall upon receipt of the request order a hearing.

(e) All written soliciting material used by the offeror in connection with the takeover bid shall be filed with the department and the registered agent of the offeree company not later than three days before the time copies of the material are first published or sent or given to offerees.

(f) If, under an arrangement or understanding with the offeror, any persons are to be elected or designated as directors of the offeree company, otherwise than at a meeting of security holders, and the persons so elected or designated will constitute a majority of the directors of the offeree company, then, before the time that person takes office as a director, the offeror shall file with the department, and transmit to all holders of record of securities of the offeree company who would be entitled to vote at a meeting for election of directors, information substantially equivalent to the information which would be required by sec. 14(a) or 14(c) of the Securities Exchange Act of 1934 to be transmitted if the person was a nominee for election as a director at a meeting of the security holders.



Sec. 45.57.030. - Recommendations to accept or reject.

A written solicitation or recommendation to offerees, other than by the offeror, to accept or reject a takeover bid shall be filed with the department not later than the time copies of the solicitation or recommendation are first published or sent or given to offerees.



Sec. 45.57.040. - Deceptive practices.

It is unlawful for a person to make or omit or cause to be made or omitted, in a document filed or in a proceeding under this chapter, a statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in a material respect. It is unlawful for a person to engage in a fraudulent, deceptive, or manipulative act or practice, in connection with a takeover bid, or a solicitation of offerees in opposition to or in favor of a takeover bid.



Sec. 45.57.050. - Investigations and subpoenas.

(a) The department in its discretion may

(1) make public or private investigations inside or outside this state as it considers necessary to determine whether a person has violated or is about to violate a provision of this chapter or an order under this chapter;

(2) require or permit a person to file a statement in writing, under oath or otherwise as the department determines, as to all the facts and circumstances concerning the matter to be investigated; and

(3) publish information concerning a violation of this chapter or an order under this chapter.

(b) For the purpose of an investigation or proceeding under this chapter, the department or an officer designated by it may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of books, papers, correspondence, memoranda, agreements, or other documents or records which the department considers relevant or material to the inquiry.



Sec. 45.57.060. - Injunctions.

When it appears to the department that a person has engaged or is about to engage in an act or practice in violation of a provision of this chapter or an order under this chapter, it may bring an action in the superior court to enjoin the acts or practices and to enforce compliance with this chapter or order under this chapter. The court may not require the department to post a bond.



Sec. 45.57.070. - Criminal penalties.

A person who wilfully violates a provision of this chapter, upon conviction, is punishable by a fine of not more than $5,000, or by imprisonment for not more than three years, or by both. However, a person may not be imprisoned for the violation of an order if the person proves that the person had no knowledge of the order. An indictment or information may not be returned under this chapter more than five years after the alleged violation.



Sec. 45.57.080. - Civil liabilities.

(a) An offeror who (1) makes a takeover bid which does not comply with the provisions of this chapter or (2) makes a takeover bid by means of a statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in a material respect, and who does not sustain the burden of proof that the offeror did not know, and in the exercise of reasonable care could not have known, of the untruth or omission, is liable to any offeree whose shares are taken up under the takeover bid. An offeree may bring civil action (1) to recover the shares, together with all dividends received, costs and reasonable attorney fees, upon the tender of the consideration received from the offeror, or (2) for the substantial equivalent in damages if the offeror no longer owns the shares.

(b) Every person who materially participates or aids in a takeover bid made by an offeror liable under (a) of this section, or who directly or indirectly controls an offeror who is liable, is also liable jointly and severally with and to the same extent as the offeror unless the person who so participates, aids or controls, sustains the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist. There shall be contribution as in cases of contract among the several persons liable.

(c) A tender specified in this section may be made at any time before entry of judgment.

(d) A person may not bring action under this section unless brought within two years after the transaction upon which it is based. If a person liable under this section makes a written offer, before suit is brought, to return the shares taken up under the takeover bid, together with all dividends received, upon the tender of the consideration received from the offeror, or to pay damages if the offeror no longer owns the shares, a person may not maintain a suit under this section unless the person rejected the offer in writing within 30 days of its receipt.

(e) Any condition, stipulation or provision binding an offeree to waive compliance with a provision of this chapter or a regulation adopted under it is void.

(f) The rights and remedies provided by this chapter shall be in addition to any and all other rights and remedies that may exist at law or in equity.



Sec. 45.57.090. - Consent to service of process.

A nonresident offeror, except a foreign corporation which has complied with AS 10.06.705 - 10.06.788, who makes a takeover bid affecting an offeree company is considered to have appointed the commissioner of commerce, community, and economic development as the offeror's agent upon whom may be served, in any matter arising under this chapter, any process, notice, order or demand except one issued by the department. Service may be made on the commissioner or any of the commissioner's staff at the commissioner's office. The commissioner shall send it by registered or certified mail addressed to the offeror at the latest address on file and keep a record of it. A process, notice, order or demand issued by the department shall be served by being mailed by the commissioner or any of the commissioner's staff by registered or certified mail addressed to the offeror at the latest address on file.



Sec. 45.57.100. - Regulations.

The department may adopt regulations and forms that are necessary or desirable to carry out the provisions of this chapter.



Sec. 45.57.110. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "associate of the offeror" means

(A) a corporation or other organization of which the offeror is an officer, director or partner, or is, directly or indirectly, the beneficial owner of 10 percent or more of any class of equity securities;

(B) a person who is, directly or indirectly, the beneficial owner of 10 percent or more of any class of equity securities of the offeror;

(C) a trust or other estate in which the offeror has a substantial beneficial interest or as to which the offeror serves as trustee or in a similar fiduciary capacity;

(D) a relative or spouse of the offeror or a relative of the spouse, who has the same home as the offeror;

(E) a person directly or indirectly controlling, controlled by, or under common control with, the offeror;

(2) "department" means the Department of Commerce, Community, and Economic Development;

(3) "exempt offer" means, with respect to any class of equity securities of the offeree company,

(A) an isolated offer to purchase equity securities from individual shareholders and not made to shareholders generally;

(B) an offer made by an issuer to purchase its own equity securities or equity securities of a subsidiary at least two-thirds of the voting stock of which is owned beneficially by the issuer;

(C) an offer to purchase equity securities to be effected by a registered broker-dealer on a stock exchange or in the over-the-counter market if the broker performs only the customary broker's function, and receives no more than the customary broker's commissions, and neither the principal nor the broker solicits or arranges for the solicitation of orders to sell equity securities of the offeree company;

(D) an offer to purchase equity securities made to all holders of the securities if the number of such holders does not exceed 100 at the time of the offer;

(E) an offer which the board of directors of the offeree company recommends to the security holders of the company if the terms of the offer, including any inducements to officers or directors which are not available to all security holders, have been furnished to security holders;

(4) "offer" means an offer made by any person directly or through an agent by advertisement or any other written or oral communication to offerees to purchase the number of shares or other units of any class of equity security of the offeree company that, together with the offeror's presently owned shares, will in the aggregate exceed five percent of the outstanding shares of that class;

(5) "offeree" means a person, whether a security holder of record or a beneficial owner, to whom a takeover bid is made;

(6) "offeree company" means a corporation incorporated under the laws of Alaska or a corporation which has its principal office and substantial assets located in Alaska, whose equity securities are the subject of a takeover bid;

(7) "offeror" means a person who makes a takeover bid, and includes two or more persons

(A) whose takeover bids are made jointly or in concert, or

(B) who intend to exercise jointly or in concert any voting rights attaching to the equity securities for which a takeover bid is made;

(8) "offeror's presently owned equity securities"means, with respect to any class of securities of an offeree company, the aggregate number of shares or other units which, on the date of a takeover bid, are beneficially owned or subject to a right of acquisition directly or indirectly by the offeror or an associate of the offeror;

(9) "Securities Exchange Act of 1934" means the federal statutes of that name as in effect or subsequently amended;

(10) "takeover bid" means an offer, other than an exempt offer.



Sec. 45.57.120. - Short title.

This chapter may be cited as the Takeover Bid Disclosure Act.






Chapter 45.60. - ALASKA UNIFORM GIFTS TO MINORS ACT



Chapter 45.63. - TELEPHONIC SOLICITATIONS

Sec. 45.63.010. - Registration.

(a) A person may not sell or attempt to sell property or services by telephonic means if the person makes substantially the same offer on substantially the same terms to two or more persons, unless the telephone seller is registered with the Department of Law at least 30 days before the solicitation campaign.

(b) To register under (a) of this section, a person shall file with the department

(1) a notice of intent to engage in a solicitation campaign; a separate notice of intent shall be filed for each solicitation campaign;

(2) an irrevocable consent appointing the department the person's agent for the receipt of service of process in a court action or other proceeding against the person, or the successor in interest of the person, for a violation of this chapter; and

(3) a signed statement that the person has read and will comply with this chapter and the regulations adopted under this chapter.

(c) Registration under (b) of this section is not complete until the telephone seller receives an acknowledgement from the department that the seller has complied with (b) of this section.

(d) The notice of intent must be on a form or in a format provided and established by the department by regulation. The department may require the notice of intent to be submitted under oath or affirmation or with notice that false statements made are punishable as unsworn falsification under AS 11.56.210 . The notice of intent must include detailed information about the nature of the solicitation campaign and the identity and business practices of the telephone seller, including information on the employees, agents, and officers affiliated with the telephone seller. The notice of intent must disclose criminal convictions, civil judgments, orders, consent decrees, or administrative determinations involving allegations of unfair or deceptive business practices by the telephone seller.

(e) A person may not provide false information in a notice of intent.



Sec. 45.63.015. - Registration fees.

Each separate registration filed under AS 45.63.010 (b) must be accompanied by a registration fee. The department shall establish the amount of the fee by regulation. The fees required by this section are nonrefundable and shall be deposited in the general fund.



Sec. 45.63.020. - Written contract required.

Until a telephone seller receives from a buyer a signed, written contract for the purchase, the telephone seller may not solicit payment for the purchase, charge a credit card account for the purchase, negotiate a check or other commercial instrument intended for payment of the purchase, or accept a cash payment for the purchase. The written contract must notify the buyer of the rights of the buyer under AS 45.63.030(a) and disclose the information required by the department by regulation.



Sec. 45.63.030. - Cancellation or replacement.

(a) Notwithstanding AS 45.01 - AS 45.08, AS 45.12, AS 45.14, and AS 45.29 (Uniform Commercial Code), a telephone seller shall give the buyer a refund, credit, or replacement, at the option of the buyer, if

(1) the property or services purchased are defective, not as represented, or not received as promised by the seller;

(2) within seven days after receiving the purchased property, the buyer returns the purchased property and makes a written request for the refund, credit, or replacement; or

(3) within seven days after paying for the purchased services and before the services are provided, the buyer makes a written request for the refund or credit.

(b) A return or request is timely under (a) of this section if the return or request is made in person within the seven days or if the return or request is mailed, properly addressed and postmarked, postage prepaid, within the seven days.

(c) Notwithstanding AS 45.01 - AS 45.08, AS 45.12, AS 45.14, and AS 45.29 (Uniform Commercial Code), a purchase of property from a telephone seller becomes final seven days after receipt of the property, unless the buyer requests a refund, credit, or replacement under (a) of this section, or the telephone seller fails to obtain the contract required by AS 45.63.020 .

(d) A purchase of services from a telephone seller becomes final seven days after receipt of the contract required by AS 45.63.020 , unless the buyer requests a refund or credit under (a) of this section.



Sec. 45.63.040. - Prohibited representations.

(a) Unless the telephone seller is asked for the information by the buyer, the seller may not state or imply that the seller has a license, consent, or other form of permission from the state.

(b) A telephone seller may not state or imply that

(1) the seller is complying with state law; or

(2) the seller's compliance with the laws of this state or a municipality constitutes approval or endorsement by the state or municipality.



Sec. 45.63.045. - Required representations; prohibitions.

(a) A telephone seller shall

(1) within the first 15 seconds of a call and in a clear and conspicuous manner, disclose the registered seller's name and telephone number, whom the registered seller represents, and that the call is a sales call; and

(2) repeat the information at any time during the conversation if requested by a person at the number called.

(b) A telephone seller must terminate the telephone solicitation and promptly disconnect the telephone line if the person receiving the call objects to the solicitation or indicates that the person is not interested in the product or service that is the subject of the solicitation.

(c) A telephone seller who makes a telephonic solicitation may not cause a telephone to ring repeatedly or continuously with the intent to annoy, abuse, or harass a person at the telephone number called or repeatedly engage a person in a telephone conversation.



Sec. 45.63.050. - Waiver prohibited and void.

A telephone seller may not request or obtain from a buyer a waiver of the rights of the buyer under this chapter. A waiver of the rights of a buyer under this chapter is void.



Sec. 45.63.060. - Criminal penalties.

(a) A person who sells or attempts to sell property or services by telephonic means by making substantially the same offer on substantially the same terms to two or more persons without complying with the registration requirements of AS 45.63.010 , or who solicits, or receives, payment for a purchase before receiving the written contract required by AS 45.63.020 is guilty of a class C felony.

(b) A person who violates AS 45.63.030 - 45.63.050 is guilty of a class A misdemeanor.



Sec. 45.63.070. - Remedies not exclusive.

The remedies in this chapter are in addition to other remedies available to a buyer or the department.



Sec. 45.63.080. - Exemptions.

(a) AS 45.63.010 , 45.63.015, 45.63.020, and AS 45.63.030 (c) and (d) do not apply to a sale or attempted sale

(1) of a security regulated under AS 45.55 or a security that is exempted by AS 45.55.900 from regulation under AS 45.55;

(2) by a person registered with the United States Securities and Exchange Commission when acting within the scope of the person's Securities and Exchange Commission license;

(3) by an issuer, or a subsidiary of an issuer, of a class of securities that is

(A) subject to 15 U.S.C. 78a - 78lll (Securities Exchange Act of 1934); and

(B) either registered under 15 U.S.C. 78a - 78lll (Securities Exchange Act of 1934) or exempt from registration under 15 U.S.C. 78l(g)(2)(A) - (C) or (E) - (H);

(4) by a real estate broker, associate real estate broker, or real estate salesperson licensed under AS 08.88 and acting in a capacity covered by the license;

(5) by a person who has a certificate of registration under AS 08.18 to operate as a contractor and is acting in a capacity covered by the certificate of registration;

(6) by an embalmer or funeral director licensed under AS 08.42 and acting in a capacity covered by the license;

(7) by an insurance agent, general agent, broker, solicitor, or adjuster licensed under AS 21.27 and acting in a capacity covered by the license;

(8) by a person who is primarily soliciting the sale of a subscription to, or advertising in, a newspaper of general circulation;

(9) by a charitable organization or paid solicitor if the organization or solicitor is registered to make charitable solicitations under AS 45.68 and is acting in a capacity that is covered by the registration;

(10) by a person who is primarily soliciting the sale of a sound recording or book

(A) if the person

(i) has no minimum purchase requirements;

(ii) provides written notice of the buyer's right to cancel at any time; and

(iii) allows the buyer to return the sound recording or book and obtain a full refund; or

(B) through a membership in a book or record club

(i) where the club provides the buyer with a form that the buyer may use to instruct the club not to ship the offered merchandise; and

(ii) that is regulated by the Federal Trade Commission as a negative option plan under 16 C.F.R. 425;

(11) by a publisher, or a publisher's agent operating under a written agreement between a publisher and the agent, who is soliciting the sale of a publisher's magazine if

(A) the buyer has the right to review the magazine and cancel the subscription for the magazine within seven days after receipt of the magazine or at the time the invoice is received by the buyer, whichever is later; a cancellation request is timely if the request is mailed, properly addressed and postmarked, postage prepaid, within seven days after receipt of the magazine;

(B) the right of cancellation and refund is fully disclosed in writing to the buyer before or at the time the initial invoice is received by the buyer;

(12) of services provided by a cable television system operating under a franchise issued by a municipality;

(13) by a person who is soliciting for a business, or for an affiliate of a business, that is regulated by the Regulatory Commission of Alaska;

(14) by a person whose solicitation is solely for telephone answering services provided by the person or the person's employer;

(15) of property from a mail order catalog that is published on a regular, periodic basis and that describes or pictures the items for sale and prominently provides the specific price of each item;

(16) by a supervised financial institution or the parent, subsidiary, or affiliate of a supervised financial institution; in this paragraph, "supervised financial institution" means a commercial bank, savings bank, mutual savings bank, trust company, savings and loan association, credit union, industrial loan company, personal property broker, consumer finance lender, commercial finance lender, or other financial institution if the financial institution is subject to regulation by this state or the United States;

(17) by an insurer or the parent, subsidiary, or affiliate of an insurer;

(18) by a person who solicits a sale by a contact by telephonic means without intending to complete the sales presentation during the contact, who does not complete the sales presentation during the contact, and who only completes the sales presentation at a later meeting in person, unless at the later meeting the solicitor attempts to collect payment for property or services delivered before the later meeting;

(19) of an item of personal property, including a food product, that is made by hand by an individual, if the sale or attempted sale of the item is made by the individual who made the item; in this paragraph, "made by hand" includes the use of ordinary household devices if the majority of the value of the item is added by the labor of the individual.

(b) The written disclosure required by (a)(11)(B) of this section does not apply to a sale of a magazine subscription by a publisher or a publisher's agent operating under a written agreement between a publisher and the agent

(1) where a telephone call is made to a customer to solicit a subscription renewal; or

(2) when a telephone call is initiated by the buyer, payment is made by credit card, and a telephone number to cancel the subscription is on the credit card statement description line for that charge.



Sec. 45.63.090. - Regulations.

The department shall adopt regulations under AS 44.62 (Administrative Procedure Act) to implement this chapter.



Sec. 45.63.100. - Definitions.

In this chapter,

(1) "buyer" means a person who buys from or is solicited by a seller by telephonic means;

(2) "department" means the Department of Law;

(3) "notice of intent" means the notice of intent required by AS 45.63.010 to engage in a solicitation campaign;

(4) "solicitation campaign" means a sale or attempt to sell property or services by telephonic means by making substantially the same offer on substantially the same terms to two or more persons;

(5) "telephone seller" means a person who is required to be registered under AS 45.63.010 .

(6) "telephonic means" means a telephone or another method using telephone lines, and includes a facsimile machine and electronic communication between electronic computing devices; "telephonic means" includes a letter, postcard, notice, or other written communication advising, requesting, motivating, or otherwise encouraging a person to contact a seller by telephonic means;






Chapter 45.65. - HANDICRAFTS AND WORKS OF ART

Article 01 - HANDICRAFTS

Sec. 45.65.010. - Identification seals and emblems.

(a) A person who makes an authentic Native handicraft in the state may obtain an identification seal as specified in AS 45.65.030 (a) to identify the article. The identification seal may be affixed only to authentic Native handicrafts made in the state.

(b) A person may use an emblem described under AS 45.65.030 (c) to identify an article that is made in the state. The emblem may not be used to identify an article made outside the state.



Sec. 45.65.020. - Administration of chapter.

(a) The commissioner of commerce, community, and economic development is responsible for the administration of the provisions of AS 45.65.010 - 45.65.070 relating to the emblem that is authorized under AS 45.65.010(b), including

(1) the supervision of the use of the emblem;

(2) subject to AS 45.65.030 (c), the design, issuance, and control of emblems;

(3) the issuance of permits to agents to issue permits to use the emblems; and

(4) the enforcement of AS 45.65.010 - 45.65.070 regarding the emblem authorized under AS 45.65.010 (b).

(b) The Alaska State Council on the Arts (AS 44.27.040 ) is responsible for the administration of the provisions of AS 45.65.010 - 45.65.070 relating to the identification seal for authentic Native handicrafts made in the state, including

(1) subject to AS 45.65.030 (a), the design, method of affixing, preparation, issuance, and control of identification seals;

(2) the issuance of permits to agents to distribute the seals;

(3) the supervision of the use of the seals; and

(4) the enforcement of AS 45.65.010 - 45.65.070 regarding the identification seals.



Sec. 45.65.030. - Design of identification seals and emblems.

(a) The official authentic Native handicraft symbol is the silver hand symbol. It must bear the words: "Authentic Native Handicraft from Alaska", and include a blank line for the artist's name and the place of origin of the article.

(b) [Repealed, Sec. 5 ch 104 SLA 1992].

(c) The official emblem for an article that is made in the state is a design approved by the commissioner under AS 45.65.020 (a)(2) that depicts a mother bear with a cub and states the words "Made in Alaska."



Sec. 45.65.040. - Identification seal and identification seal agent permits.

(a) The identification seal authorized under AS 45.65.010 (a) may only be used after receiving a permit from the council or from an agent who possesses a current permit under (b) of this section.

(b) A resident of the state may apply to the council for a permit as agent to issue permits to use the identification seals described under AS 45.65.030 (a) in the state. The council may examine or investigate an applicant to determine whether the applicant has sufficient knowledge of handicrafts, customs, and populace of the area in which the applicant resides to identify authentic Native handicraft, and may issue permits to qualified applicants. The permit may limit the authority of the agent to a certain geographic area or to a particular type of handicraft.

(c) The council shall establish forms and fees for the applications and permits to be used or issued under this section, the period for which the permits are valid, and the procedures for renewing the permits.

(d) Before issuing a permit for an article under this section, the council or the identification seal agent shall determine that the article is eligible for the identification seal.

(e) An identification seal agent may report alleged violations of AS 45.65.010 - 45.65.070 regarding identification seals to the council.



Sec. 45.65.045. - Emblem and emblem agent permits.

(a) The emblem authorized under AS 45.65.010 (b) may not be used without receiving a permit from the commissioner or from an agent who possesses a current permit under (b) of this section.

(b) A resident of the state may apply to the commissioner for a permit to act as an agent to issue permits to use the emblem. An agent may report alleged violations of AS 45.65.010 - 45.65.070 regarding emblems to the commissioner.

(c) The commissioner shall establish forms and fees for the applications and permits to be used or issued under this section, the period for which the permits are valid, and the procedures for renewing the permits.

(d) Before issuing a permit for an article under this section, the commissioner or the agent shall determine that the article is eligible for the emblem.



Sec. 45.65.050. - Affixing seals to handicraft. [Repealed, Sec. 11 ch 104 SLA 1992].

Repealed or Renumbered



Sec. 45.65.060. - Penalties.

(a) A person who knowingly or wilfully affixes or attaches the identification seal provided for in AS 45.65.010 - 45.65.070 to an article, knowing that it is not an authentic Native handicraft, is guilty of a class B misdemeanor.

(b) A person who knowingly or wilfully sells or offers for sale an article with the seal affixed or attached, knowing that the article is not an authentic Native handicraft, is guilty of a class B misdemeanor.

(c) A person who knowingly or wilfully alters, changes, or counterfeits an identification seal or emblem is guilty of a class B misdemeanor.

(d) A person who knowingly or wilfully sells or offers for sale an article that is not made in the state but that bears the emblem is guilty of a class B misdemeanor.

(e) A person who knowingly or wilfully uses the emblem for an article that is not made in the state is guilty of a class B misdemeanor.

(f) A person who has been issued a permit under AS 45.65.040 to issue permits to use the identification seals described under AS 45.65.030 (a) is guilty of a class B misdemeanor if the person knowingly or wilfully issues a permit for an article that is not an authentic Native handicraft.

(g) A person who has been issued a permit under AS 45.65.045 to issue permits to use the emblem, is guilty of a class B misdemeanor if the person knowingly or wilfully issues a permit for an article that is not made in the state.



Sec. 45.65.070. - Definitions.

In AS 45.65.010 - 45.65.070, unless the context otherwise requires,

(1) "authentic Native handicraft" means an article made in the state which is composed wholly, or in some significant respect, of natural materials, and which is produced, decorated or fashioned by an Alaska Native;

(2) "commissioner" means the commissioner of commerce, community, and economic development;

(3) "council" means the Alaska State Council on the Arts (AS 44.27.040).

(4) "emblem" means the emblem that is authorized under AS 45.65.010(b);

(5) "Native" means a resident having not less than one-quarter Eskimo, Aleut or Indian blood.



Sec. 45.65.080. - 45.65.150 - l [Renumbered as AS 44.33.501 - 44.33.512].

Repealed or Renumbered






Article 02 - ARTISTS AND WORKS OF ART

Sec. 45.65.200. - Artists and art dealer relationships.

(a) When an artist delivers or causes to be delivered a work of art of the artist's own creation to an art dealer for the purpose of sale, or exhibition and sale, on a commission, fee, or other basis of compensation, the acceptance of the work of art by the art dealer is a consignment, and

(1) the art dealer is, with respect to the work of art, the agent of the artist;

(2) the work of art is trust property in the hands of the art dealer for the benefit of the artist;

(3) proceeds from the sale of the work of art are trust funds in the hands of the art dealer for the benefit of the artist;

(4) the art dealer shall return an unsold work of art on demand of the artist;

(5) the art dealer is strictly liable for loss or damage to a work of art while the work of art is in the possession of the art dealer; the value of a lost or damaged work of art is the value established by written agreement between the artist and art dealer before the loss or damage of the work of art; if no written agreement establishing the value of the work of art exists, the value is the fair market value of the work of art less the art dealer's commission or fee; and

(6) the dealer shall transmit the proceeds to the artist within 30 days of receipt by the dealer; if the sale is on installment, the money from each installment shall first be applied to pay any balance due the artist on the sale, unless the artist expressly agrees in writing that the proceeds on each installment are to be paid according to a percentage established by the consignment agreement.

(b) A work of art initially received as a consignment remains trust property notwithstanding the subsequent purchase of the artwork by the art dealer directly or indirectly for the art dealer's own account until the consignment price due to the artist is paid in full. The trusteeship continues until the fiduciary obligation of the art dealer with respect to the transaction is discharged in full.



Sec. 45.65.210. - Waiver.

(a) A provision of a contract or agreement whereby the artist waives a provision of AS 45.65.200 is void except as provided in this subsection. An artist may waive the provisions of AS 45.65.200 if the waiver is clear, conspicuous, and agreed to in writing by the artist. A waiver under this subsection is not valid with respect to the proceeds of a work of art initially received as a consignment but subsequently purchased by the art dealer directly or indirectly for the art dealer's own account.

(b) A waiver under (a) of this section may not inure to the benefit of the art dealer's creditors in a manner that is inconsistent with the artist's rights under AS 45.65.200 .



Sec. 45.65.250. - Definitions.

In AS 45.65.200 - 45.65.250, unless the context otherwise requires,

(1) "art dealer" means a person engaged in the business of selling works of art, other than a person exclusively engaged in the business of selling goods at public auction;

(2) "artist" means the creator of a work of art or, if deceased, the heirs or personal representatives of the creator;

(3) "consignment" means that no title to or estate in the goods or right to possession superior to that of the consignor vests in the consignee, notwithstanding the consignee's power or authority to transfer and convey, to third person, all of the right, title and interest of the consignor, in and to the goods;

(4) "creditor" has the meaning given in AS 45.01.201 ;

(5) "work of art" means an original or multiple original art work including:

(A) visual art such as a painting, sculpture, drawing, mosaic, or photograph;

(B) calligraphy;

(C) graphic art such as an etching, lithograph, offset print, or silk screen;

(D) craft work in clay, textile, fiber, wood, metal, plastic, or glass materials;

(E) mixed media such as a collage or any combination of art media in this paragraph;

(F) art employing traditional native materials such as white, bone, grass, baleen, animal skins, wood and furs.









Chapter 45.66. - SALE OF BUSINESS OPPORTUNITIES

Sec. 45.66.010. - Registration required.

A person may not sell or offer to sell a business opportunity unless the person is registered as a seller with the department at least 30 days before the sale or offer to sell begins and has paid the fee required by AS 45.66.040 .



Sec. 45.66.020. - Registration procedure.

(a) To register under AS 45.66.010 , a person shall file with the department

(1) the disclosure statement required by AS 45.66.080 and any advertising, pamphlets, brochures, or other materials to be used in the offering or promoting of the business opportunity;

(2) the bond required by AS 45.66.060 ;

(3) an irrevocable consent appointing the department as the person's agent for the receipt of service of process in a court action or other proceeding against the person, or the successor in interest of the person, for a violation of this chapter;

(4) a completed application form that satisfies (b) of this section;

(5) a signed statement that the person has read and will comply with this chapter and the regulations adopted under it;

(6) the fee required by AS 45.66.040 ; and

(7) other information requested by the department to evaluate whether the person meets the requirements of this chapter.

(b) The department shall establish by regulation the application forms for registrations under this chapter. The application forms must require the submission of the following information:

(1) the nature of the business opportunity and the method by which it will be offered, advertised, or promoted;

(2) the identity and business practices of the person who will be the seller, including information on a related person; and

(3) a disclosure of criminal convictions, civil judgments, orders, consent decrees, and administrative determinations involving allegations of

(A) fraud, theft, embezzlement, fraudulent conversion, misappropriation of property, the use of untrue or misleading representations in an attempt to sell or dispose of real or personal property, violations of this chapter, violations of AS 45.63 (solicitations by telephonic means), violations of AS 45.68 (charitable solicitations), or unfair or deceptive business practices under AS 45.50.471 - 45.50.561, or a substantially similar law of another jurisdiction, by the person who will be the seller or by a related person; or

(B) a violation of securities or investment laws by the person who will be the seller or by a related person.

(c) Registration under AS 45.66.010 or renewal under AS 45.66.030 is not complete until the person or seller receives an acknowledgment from the department that the person or seller has complied with (a) of this section or AS 45.66.030 , as applicable.

(d) In this section, "related person" means an owner, employee, agent, or officer of the business opportunity being sold, or a person affiliated with the person who will be the seller of the business opportunity.



Sec. 45.66.030. - Renewal of registration.

If a seller continues to sell or offer to sell a business opportunity for more than one year from the date of the department's acknowledgment of the initial registration under this chapter, the seller shall renew the registration each year that the sale or offer to sell continues by filing, before or on the anniversary date of the department's acknowledgment under AS 45.66.020 (c), a renewal application, on a form established by the department by regulation, requiring information that is similar to the information required under AS 45.66.020 .



Sec. 45.66.040. - Registration and renewal fees.

(a) As part of the registration procedure set out in AS 45.66.020 (a), a person shall pay a nonrefundable registration fee to the department. With a renewal application, the seller shall pay a nonrefundable renewal fee. The department shall establish the amount of the registration fee and the renewal fee by regulation.

(b) Under AS 37.05.146 (c), registration and renewal fees collected under this chapter shall be accounted for separately, and appropriations from the account are not made from the unrestricted general fund.



Sec. 45.66.050. - Material changes in registration information.

If there is a material change in the information provided under AS 45.66.020 or 45.66.030, the seller shall, within 10 days after the change, file with the department a statement describing the change on a form established by the department by regulation.



Sec. 45.66.060. - Surety bond required.

(a) A person registering as a seller shall obtain a surety bond in the amount of $75,000 issued by a surety company authorized to do business in the state. The bond must be in favor of the state for the benefit of a buyer and must satisfy the conditions established by the department by regulation.

(b) If the department finds that the amount of the bond set by (a) of this section is insufficient to protect the public interest, the department may by regulation increase the amount of the bond.



Sec. 45.66.070. - Location of offer and sale.

This chapter applies to a sale of, or an offer to sell, a business opportunity if

(1) the offer, regardless of whether either party is then present in this state, originates in this state, or is directed by the offeror to this state and received at the place to which the offer is directed, including a post office box; this paragraph does not include an offer that

(A) appears in a bona fide newspaper or other publication of general circulation that is not published in this state or that is published in this state but more than two-thirds of its circulation was outside this state during the 12 months preceding the offer; or

(B) is made on a radio or television program that originates outside this state and is received in this state;

(2) the acceptance

(A) has not been previously communicated, orally or in writing, to the offeror outside this state;

(B) is communicated to the offeror in this state, regardless of whether the seller or buyer is then present in this state, and the offeree reasonably believes that the offeror is located in this state; and

(C) is received at the place to which it was directed, including a post office box; or

(3) the buyer is domiciled in this state and the business opportunity is or will be operated in this state.



Sec. 45.66.080. - Disclosure requirements.

(a) At least 10 days before a buyer signs the contract required by AS 45.66.090, or at least 10 days before receipt of any consideration by the seller, whichever event occurs first, the seller shall give the buyer the written disclosure statement described in (b) of this section, require the buyer to sign a receipt containing the buyer's name and the date on which the buyer received the disclosure statement, and give the buyer the original receipt with the buyer's original signature. The seller shall retain a copy of the receipt.

(b) The department shall specify by regulation the form and content of the disclosure statement required by (a) of this section, including

(1) the seller's name, type of business organization, address, and name of any parent or affiliated company related to the transaction;

(2) the names, addresses, and other relevant information regarding the owners, officers, directors, and other persons responsible for the seller's business activities related to the contract;

(3) the business history of the seller and the seller's representatives and the background of the seller and the seller's representatives that relates to business opportunities;

(4) the total contract amount to be paid by the buyer and the schedule of payments;

(5) the financial condition of the seller, including audits and recent income statements;

(6) a complete description of the services that the seller will perform for the buyer, including training;

(7) the history of the seller's registration or attempted registration in this or another state as a seller of business opportunities;

(8) a history of civil actions, criminal actions, and consumer protection complaints as described in AS 45.66.020 (b)(3) brought against the seller or the seller's representatives related to the sale of business opportunities and the resolution of the actions and complaints in this state or another jurisdiction;

(9) identification of any bankruptcy actions filed in court by the seller and the resolution of the actions;

(10) if the seller makes a statement about potential earnings that can be made through a business opportunity, the basis for the statement and the economic risks associated with the business opportunity;

(11) the rights and obligations of the seller and buyer regarding termination of the contract, including the rights arising out of the bond required by AS 45.66.060 ; and

(12) any additional information that the department determines by regulation is reasonable and in the public interest for the seller to provide in order to make a complete disclosure concerning the contract.



Sec. 45.66.090. - Written contract required.

(a) In addition to the other requirements of this chapter, a person may not contract to sell a business opportunity unless the contract is in writing and the seller gives a copy of the contract to the buyer when the buyer signs the contract.

(b) The department shall establish by regulation the content and format of the information that must be contained in the contract. At a minimum, the contract must contain

(1) the payment terms, including any escrow account required under AS 45.66.100;

(2) the name, address, and telephone number of the seller, the seller's agent, and each supplier of products, equipment, or supplies that the seller is to deliver to the buyer;

(3) a statement of the form of the seller's business organization;

(4) a description of services, including any training services, that the seller is to provide to the buyer;

(5) the delivery date of the product, equipment, or supplies being sold or leased;

(6) if the seller has represented that there is a buy-back agreement for the business opportunity or that payments are protected or secured, a complete description of those provisions;

(7) a statement of the buyer's right to cancel, the circumstances under which cancellation is authorized, and the procedure for cancellation and refunds; and

(8) any other terms that the department determines are necessary to protect the public interest.



Sec. 45.66.100. - Restrictions on down payments.

(a) A seller may not require a buyer to pay as a down payment more than 20 percent of the initial payment unless the excess above the 20 percent is placed in an escrow account that meets the requirements of AS 45.66.110 .

(b) In this section,

(1) "down payment" means that portion of the initial payment that the buyer is obligated to pay to the seller before or at the time the products, equipment, supplies, or services are delivered, but does not include any amount that is financed by or for which financing is to be obtained by the seller or that results from financing that the seller assists the buyer to obtain;

(2) "initial payment" means

(A) the total amount that a buyer is obligated to pay under the terms of the contract before or at the time the equipment, supplies, products, or services are delivered or within six months after the buyer commences operation of the business opportunity; or

(B) the entire sale price if the contract sets out a specific total sale price for the purchase of the business opportunity and the total price is to be paid partially as a down payment and then in specific monthly payments or a subsequent lump sum payment.



Sec. 45.66.110. - Escrow account requirements.

(a) The holder of an escrow account required by AS 45.66.100 must be a person who is independent from the seller, and the escrow account holder may not make direct disbursements from the escrow account except as provided in (c) and (d) of this section.

(b) A seller who establishes an escrow account required by AS 45.66.100 shall provide to the escrow account holder a copy of the signed contract between the buyer and the seller. The seller shall promptly report to the department the following information:

(1) the name and address of the escrow account holder;

(2) the name and address of the financial institution, including the branch, where the escrow account is located; and

(3) the escrow account number.

(c) Except as provided in (d) of this section or under AS 45.66.120 , money placed in an escrow account required by AS 45.66.100 may not be released until 30 days have passed since the buyer signed the contract and the buyer notifies the escrow account holder in writing that the products, equipment, supplies, or services required by the contract have been delivered within the time set in the contract between the buyer and seller. The buyer shall notify the escrow account holder of a timely delivery within 10 business days after delivery.

(d) Upon notification by the buyer that the contract has been cancelled under AS 45.66.130 , the escrow account holder shall release the money held in the escrow account to the buyer.



Sec. 45.66.120. - Actions for claims against escrow account.

(a) A buyer who has a claim against an escrow account required by AS 45.66.100 may bring a civil action against the seller or escrow account holder to recover money from the escrow account.

(b) Upon the filing of an action brought under this section, the clerk of the court shall mail a copy of the complaint to the attorney general and, upon entry of an order or judgment in the action, shall mail a copy of the order or judgment to the attorney general.

(c) A person may not begin an action under this section more than two years after the person discovers or reasonably should have discovered the basis for the claim.

(d) The escrow account holder is not liable for the amount by which claims or damages caused by the seller exceed the amount of the escrow account.



Sec. 45.66.130. - Cancellation of contract.

(a) A buyer may cancel a contract for any reason if the buyer gives notice of the cancellation to the seller within 30 days after signing the contract.

(b) In addition to the right to cancel under (a) of this section, a buyer may cancel the contract at any time if the seller

(1) failed to comply with AS 45.66.080 or 45.66.090;

(2) used untrue, misleading, incomplete, or deceptive statements in any aspect of advertising, promoting, selling, or offering to sell a business opportunity;

(3) fails, within 30 days after the delivery date specified in the contract, to deliver the products, equipment, supplies, or services required under the contract to begin substantial operation of the business to be started under the contract; or

(4) fails to provide a location for the business to be started under the contract if the contract requires the seller to provide a location.

(c) If provided by mail, the buyer's notice of cancellation is effective when it is deposited in the mail properly addressed to the seller with postage prepaid.

(d) The notice of cancellation is not required to have a particular form. The notice is sufficient if it indicates in writing the intention of the buyer not to be bound by the contract.

(e) Within 15 days after the date the buyer gives a notice of cancellation under this section, the seller shall refund to the buyer any payments, including payments for shipping costs, made by the buyer and terminate all financial obligations of the buyer under the contract. Within five days after receiving the refund, the buyer shall make available to the seller, at a reasonable time and place, any products, equipment, or supplies delivered by the seller.



Sec. 45.66.140. - Prohibited representations.

(a) A person may not state that the person is registered as a seller under this chapter unless the person has complied with the registration or renewal requirements, as applicable, of this chapter.

(b) Unless the seller is asked for the information by the buyer, a seller may not state or imply that the seller has a license, consent, or other form of permission from the state to sell business opportunities in this state.

(c) A seller may not make, or cause to be made, a representation that is inconsistent with AS 45.66.160 .

(d) A seller may not state or imply that the seller's compliance with the laws of this state or a municipality constitutes approval or endorsement of the seller by the state or municipality.



Sec. 45.66.150. - Untrue statements or omissions.

A person may not, in connection with a sale of or an offer to sell a business opportunity subject to registration under this chapter, directly or indirectly make an untrue statement of material fact in the registration information required in or under AS 45.66.020 - 45.66.050 or in other written or oral communications, including the disclosure required by AS 45.66.080 and in advertising related to the sale or offer, or omit to state a material fact necessary, in light of the circumstances under which it is made, to avoid a statement's being misleading.



Sec. 45.66.160. - Unwarranted conclusions.

(a) Acknowledgment of registration by the department under AS 45.66.020(c) does not constitute a finding by the department that a document filed with the department under this chapter is true, complete, or not misleading.

(b) Acknowledgment of registration by the department under AS 45.66.020(c) does not mean that the department has evaluated the merits or qualifications of the seller or business opportunity, or that the department recommends or approves a seller or the business opportunity.

(c) Availability of an exemption under AS 45.66.220 for a seller does not mean that the department recommends or approves the seller or the business opportunity.



Sec. 45.66.170. - Waiver prohibited and void.

A seller may not request or obtain from a buyer a waiver of the rights or defenses of the buyer under this chapter. A waiver of the rights or defenses of the buyer under this chapter is void.



Sec. 45.66.180. - Seller's records and files.

Sec. 45.66.180. Seller's records and files.

(a) A seller shall maintain a complete set of records relating to the advertising and promotion of the seller's business opportunity for five years and allow the department to inspect and copy them during reasonable business hours.

(b) A seller shall keep all documents relating to a contract entered into by the seller for five years after the date the contract is entered into.



Sec. 45.66.190. - Public records.

Except for testimony and records related to an investigation by the department under this chapter, the registration application form, registration renewal form, disclosure statement, bond, contract, and other documents required to be prepared or filed with the department under this chapter, including a document created or obtained by the department under AS 45.66.200 , are public records available for public inspection and copying under AS 40.25.110 - 40.25.220.



Sec. 45.66.200. - Denial, suspension, or revocation of registration.

(a) Subject to the other requirements of this section and after reviewing a response submitted by the person under (b) of this section, the department may issue an order denying, suspending, or revoking a registration or renewal of a registration made by a person under AS 45.66.010 - 45.66.030, or prohibiting a person from selling or offering to sell business opportunities, if the department finds that

(1) the person failed to comply with this chapter or the regulations adopted under this chapter;

(2) the sale or offer to sell would constitute, or has constituted, a misrepresentation of, deceit of, or fraud on the buyer;

(3) the nature of the person's business enterprise or method of business or the nature or method of the business opportunity includes activities that are illegal where performed;

(4) the person failed to file a document, information, fee, or bond required by AS 45.66.010 - 45.66.060;

(5) the literature or advertising of the person or of another person recommended by the person is misleading, incorrect, materially incomplete, or deceptive;

(6) a person identified in the registration represents an unreasonable risk to the public interest and

(A) has been convicted of

(i) a felony or misdemeanor involving fraud, theft, embezzlement, fraudulent conversion, misappropriation of property, or the use of untrue or misleading representations in the sale of or offer to sell or otherwise dispose of real or personal property;

(ii) violations under this chapter, violations of AS 45.63 (solicitations by telephonic means), violations of AS 45.68 (charitable solicitations), or an unfair trade practice prohibited by AS 45.50.471 - 45.50.561, or a substantially similar law of another jurisdiction; or

(iii) a violation of securities or investment laws;

(B) is subject to a final order or judgment against the person in a civil or administrative action, including a stipulated order or judgment, if the complaint or petition in the action alleged acts constituting

(i) a violation of this chapter or a substantially similar law of another jurisdiction;

(ii) fraud, theft, embezzlement, fraudulent conversion, or misappropriation of real or personal property;

(iii) the use of untrue or misleading representations in an offer to sell or dispose of real or personal property;

(iv) the use of unfair trade practices under AS 45.50.471 - 45.50.561 or a substantially similar law of another jurisdiction;

(v) a violation of AS 45.63 or AS 45.68, or a substantially similar law of another jurisdiction; or

(vi) a violation of securities or investment laws;

(C) is subject to an injunction relating to business activity if the injunction resulted from an action brought by a federal, state, or local public agency, including an action related to an occupational license under AS 08.

(b) Before issuing an order to a person under (a) of this section, the department shall send by certified mail to the address set out in the person's registration or renewal of registration a notice of intent to issue the order. In the notice, the department shall provide the facts supporting the denial, suspension, or revocation of the registration or renewal of the registration. The person may respond to the notice by submitting a statement signed under penalty of perjury by the person or by an owner or officer of the person.



Sec. 45.66.210. - Criminal penalties.

(a) A seller who recklessly violates AS 45.66.010 - 45.66.060, 45.66.080 - 45.66.110, or 45.66.150 is guilty of a class C felony.

(b) A seller who recklessly violates AS 45.66.130 (e), 45.66.140, or 45.66.170 is guilty of a class A misdemeanor.

(c) Each violation is a separate offense, and a prosecution or conviction for one of the offenses does not bar prosecution or conviction of another offense.

(d) In this section, "recklessly" has the meaning given in AS 11.81.900.



Sec. 45.66.220. - Exemptions.

This chapter does not apply to a sale of or an offer to sell

(1) a business opportunity if the total amount of the payments to be made by the buyer under the contract is less than $250;

(2) a franchise under 16 C.F.R. 436;

(3) an ongoing business operated by the seller that is to be sold in its entirety;

(4) a business opportunity to an ongoing business if the seller will provide products, equipment, supplies, or services that are to be sold by the buyer in connection with the buyer's ongoing business;

(5) sales demonstration equipment, materials, or samples for use in sales demonstrations and not for resale, or product inventory sold to the buyer at a bona fide wholesale price;

(6) a business opportunity by an executor, an administrator, a marshal, a receiver, a trustee in bankruptcy, or a guardian or conservator, or under a judicial sale;

(7) a security registered under AS 45.55 or a security that is exempted by AS 45.55.900 from registration under AS 45.55;

(8) a business opportunity if the sale or offer is made by a person registered with the United States Securities and Exchange Commission when acting within the scope of the person's Securities and Exchange Commission license or by a person registered by the state under AS 45.55 when acting within the scope of registration;

(9) a business opportunity by an issuer or a subsidiary of an issuer of a class of securities that is

(A) subject to 15 U.S.C. 78a - 78lll (Securities Exchange Act of 1934); and

(B) registered under 15 U.S.C. 78a - 78lll (Securities Exchange Act of 1934) unless exempt from registration under 15 U.S.C. 78l(g)(2)(A) - (C) or (E) - (H);

(10) a business opportunity in which the buyer is

(A) a bank, savings and loan association, trust company, insurance company, credit union, or investment company under 15 U.S.C. 80a-1 - 80a-64 (Investment Company Act of 1940), pension or profit sharing trust, or other financial institution or institutional buyer; or

(B) a broker-dealer registered under AS 45.55;

(11) a business opportunity that involves a marketing plan made in conjunction with the registration of a trademark or service mark under 15 U.S.C. 1051 - 1127 (Trademark Act of 1946) if the seller has a minimum net worth of $1,000,000 as determined on the basis of the seller's most recent audited financial statement prepared within 13 months of the first offer to sell in this state; net worth may be determined on a consolidated basis if one person owns at least 80 percent of the seller and that one person expressly guarantees the obligations of the seller that arise under the sale or offer claimed to be exempt under this paragraph; or

(12) a business opportunity in which either the seller or the buyer is licensed as a real estate broker, associate real estate broker, or real estate salesperson under AS 08.88 and the sale or offer is regulated by AS 08.88.



Sec. 45.66.230. - Coordination with other laws.

(a) The rights and remedies in this chapter are in addition to other legal rights and remedies available to a buyer or the department.

(b) To the extent of the conflict, the provisions of this chapter govern if a sale of or an offer to sell a business opportunity is regulated by this chapter and by AS 45.63 (solicitations by telephonic means), by AS 45.01 - AS 45.08, AS 45.12, AS 45.14, and AS 45.29 (Uniform Commercial Code), or by another law, and it is not possible to comply with or to apply both this chapter and the other law.



Sec. 45.66.240. - Regulations.

The department may adopt regulations under AS 44.62 (Administrative Procedure Act) to carry out the purposes of this chapter.



Sec. 45.66.900. - Definitions.

In this chapter, unless the context indicates otherwise,

(1) "advertising" means a circular, a prospectus, an advertisement, or other material or a communication by radio, television, pictures, or similar means used in connection with a sale of or an offer to sell a business opportunity;

(2) "business opportunity" means an arrangement under which the seller or a person recommended by the seller will provide to the buyer products, equipment, supplies, or services enabling the buyer to start a business and under which one or more of the following occurs or is to occur:

(A) the seller or a person recommended by the seller will provide or assist the buyer in finding locations for the use or operation of vending machines, racks, display cases, or other similar devices on premises that are not owned or leased by the buyer or seller;

(B) the seller or a person recommended by the seller will provide or assist the buyer in finding outlets or accounts for the buyer's products or services;

(C) the seller or a person specified by the seller will purchase any or all products made, produced, fabricated, grown, bred, or modified by the buyer;

(D) the seller or a person specified by the seller will buy back or is likely to buy back any products made, produced, fabricated, grown, bred, or modified by the buyer using, in whole or in part, the product, supplies, equipment, or services that were initially sold or offered for sale to the buyer by the seller;

(E) the seller makes an oral or written representation that the buyer will derive income from the business that will exceed the price paid to the seller, and the representation would cause a reasonable person in the buyer's position to believe the income is assured;

(F) the seller will refund all or part of the price paid to the seller or repurchase some or all of the products, equipment, or supplies provided by the seller or a person recommended by the seller if the buyer is dissatisfied with the business; or

(G) the seller will provide the buyer with a marketing plan;

(3) "buyer" means a person who is solicited to become obligated or does become obligated on a contract;

(4) "contract" means an agreement relating to a business opportunity;

(5) "department" means the Department of Law;

(6) "equipment" includes machines, electrical devices, video or audio devices, computer devices, molds, display racks, vending machines, coin-operated game machines, machines that dispense products, and display units of all kinds;

(7) "marketing plan" means advice or training provided to the buyer by the seller or a person recommended by the seller pertaining to the sale of products, equipment, supplies, or services;

(8) "offer" or "offer to sell" means an attempt to sell a business opportunity;

(9) "product" includes a tangible chattel, including food or living animals, that the buyer intends to

(A) sell or lease;

(B) use to perform a service;

(C) resell or offer to resell to the seller; or

(D) provide or offer to provide to the seller, or to another person whom the seller suggests the buyer contact, so that the seller or the other person may assist the buyer, either directly or indirectly, to distribute, sell, lease, or otherwise dispose of a product;

(10) "sale," regarding the sale of a business opportunity, means a contract to sell, lease, or otherwise dispose of the business opportunity or an interest in the business opportunity for value;

(11) "securities or investment laws" means AS 45.55 (Alaska Securities Act) or a substantially similar statute of another jurisdiction, 15 U.S.C. 77a - 77bbbb (Securities Exchange Act of 1933), 15 U.S.C. 78a - 78lll (Securities Exchange Act of 1934), or 15 U.S.C. 80a-1 - 80b-21 (Investment Company Act of 1940/Investment Advisers Act of 1940);

(12) "sell," regarding the selling of a business opportunity, means to sell, lease, or otherwise dispose of the business opportunity or an interest in the business opportunity for value;

(13) "seller" means a person, or the person's agent, who sells or offers to sell a business opportunity;

(14) "services" includes assistance, guidance, direction, work, labor, or other act that may be provided by the seller in the initiation or maintenance of a business;

(15) "supplies" includes materials used to produce, grow, breed, fabricate, modify, develop, or make a product or other item.






Chapter 45.68. - CHARITABLE SOLICITATIONS

Sec. 45.68.010. - Registration.

(a) A charitable organization may not solicit contributions of money or other property unless the charitable organization is registered with the Department of Law.

(b) A person may not solicit contributions of money or other property for a charitable organization for compensation unless the person is registered with the department.

(c) To register under this section, a charitable organization or paid solicitor shall file with the department

(1) a registration statement on a form or in a format provided and established by the department by regulation; and

(2) in the case of a paid solicitor, a bond in the amount and under the conditions established by the department by regulation.

(d) Registration under this section expires on September 1 of each year. To renew a registration, a charitable organization or paid solicitor shall file with the department a registration renewal statement established by the department by regulation and, in the case of a paid solicitor, evidence that a bond that satisfies (c)(2) of this section will be in effect for the renewal period.

(e) A person who is required to register under this section shall report to the department a material change in the information provided in the registration statement or registration renewal statement filed under this section. The person shall report the change within seven days after the change occurs.

(f) The department may require the registration and registration renewal statement required under (c)(1) and (d) of this section to be submitted

(1) under oath or affirmation; or

(2) with notice that false statements made in the statement are punishable as unsworn falsification under AS 11.56.210 .

(g) A person may not knowingly provide false statements in documents required by this chapter, including a

(1) registration statement;

(2) registration renewal statement;

(3) report of material change in information required in the registration statement; or

(4) financial report by a paid solicitor.



Sec. 45.68.015. - Registration fees.

The registration statement and registration renewal statement filed under AS 45.68.010 (c)(1) and (d) must be accompanied by a registration or registration renewal fee. The department shall establish the amount of the fee by regulation. The fees required by this section are nonrefundable and shall be deposited in the general fund.



Sec. 45.68.020. - Contract required.

(a) A paid solicitor may not solicit contributions on behalf of a charitable organization unless the paid solicitor executes a written contract with the charitable organization that clearly states the respective obligations of the paid solicitor and the charitable organization, including

(1) a statement of the method to be used to calculate the compensation of the paid solicitor; the statement must include a reasonable estimate of the expenses, including the estimated compensation of the paid solicitor, to be incurred, directly or indirectly, by the charitable organization in connection with the solicitation;

(2) a statement of the charitable purpose to be described in the solicitation; and

(3) the percentage of the gross contributions that the charitable organization is to receive.

(b) A copy of the contract required by (a) of this section shall be filed with the department.



Sec. 45.68.030. - Disclosures.

Except as provided by AS 45.68.040 , before soliciting a contribution, a paid solicitor shall clearly and conspicuously disclose the following information to the person being solicited:

(1) the true name of the individual making the solicitation;

(2) the true name of the charitable organization for whom the solicitation is being made;

(3) the true name of the paid solicitor;

(4) the true name of the person who is employing and compensating the individual making the solicitation if the individual is employed for compensation to make the solicitation;

(5) whether the individual making the solicitation is being paid for making the solicitation or is an unpaid volunteer;

(6) the name and physical address of the principal headquarters of the charitable organization for whom the solicitation is being made;

(7) a description of how and where the charitable contributions raised by the paid solicitor are to be utilized for the charitable purpose; and

(8) that a financial statement of the charitable organization for whom the solicitation is being made and a copy of the contract required under AS 45.68.020 will be provided upon request.



Sec. 45.68.040. - Confirmation of pledge.

A paid solicitor who makes a solicitation by mail, radio, or television, shall mail written confirmation of a contribution pledge to the contributor within five days after the pledge is received. The confirmation must include a clear and conspicuous disclosure of the information identified in AS 45.68.030 .



Sec. 45.68.050. - Unlawful practices.

During a solicitation for a charitable organization, a person may not

(1) use a deceptive act, including an act described in AS 45.50.471 ;

(2) without first being authorized in writing by the person, represent or imply that a contribution is for or on behalf of a person, or use an emblem, device, or printed matter belonging to or associated with the person;

(3) use a name, symbol, or statement so closely related or similar to a name, symbol, or statement used by another charitable organization that the use may confuse or mislead a person solicited for a contribution;

(4) use or exploit the fact of registration under this chapter to suggest or imply that the registration constitutes an endorsement or approval by the state; or

(5) represent directly or by implication that a charitable organization will receive from the contributions raised by a paid solicitor a greater percentage of a contribution than allowed under the contract executed under AS 45.68.020 .



Sec. 45.68.055. - Paid solicitor financial reports.

(a) Within 90 days after a solicitation campaign is completed and, if a solicitation campaign lasts more than one year, on the one-year anniversary of the commencement of the campaign, a paid solicitor shall file with the department a financial report in accordance with this section.

(b) The financial report must

(1) be submitted on a form or in a format provided and established by the department of regulation;

(2) include gross revenue and an itemization of all expenses incurred in the solicitation campaign during the reporting period; and

(3) be signed by two authorized officials of the charitable organization.

(c) The authorized contracting agent for the paid solicitor shall sign the report required by (b) of this section. Signature of the report under this subsection must be made under oath or affirmation, but submission of false information in a notice that is not signed under oath or affirmation is punishable as an unsworn falsification under AS 11.56.210.



Sec. 45.68.060. - Public records.

The registration statement, registration renewal statement, financial reports of paid solicitors, contracts, and other documents required to be filed with the department under this chapter are public records available for inspection and copying under AS 40.25.110 - 40.25.220.



Sec. 45.68.070. - Retention and inspection of fiscal records.

A charitable organization that is required to be registered under this chapter or that is exempted from this chapter by AS 45.68.120 and a paid solicitor that is required to be registered under this chapter or that is exempted from this chapter by AS 45.68.120 shall maintain the records required by this chapter for a period of five years in a form that permits the department to make a complete audit of solicitations by the charitable organization or paid solicitor.



Sec. 45.68.080. - Substituted service.

(a) A charitable organization or paid solicitor that is required to be registered under this chapter and that either has its principal place of business outside of the state or is organized under the laws of another state is considered to have irrevocably appointed the department as its agent for the service of a summons, subpoena, or other process directed to the charitable organization or paid solicitor, or to a director, officer, partner, or principal of the charitable organization or paid solicitor in an action or other proceeding brought under this chapter.

(b) Service under (a) of this section is complete if the department immediately sends notice of the service and a copy of the process to the charitable organization, paid solicitor, or other person to whom it is directed by registered mail, return receipt requested, to the last address known to the department of the charitable organization or paid solicitor.



Sec. 45.68.090. - Private enforcement.

(a) A charitable organization that suffers damages as a result of a violation of this chapter by another charitable organization or by a paid solicitor may bring a civil action against the violator.

(b) A person who makes a contribution to a charitable organization or to a paid solicitor that violates this chapter may bring a civil action against the violator.

(c) In an action under (a) or (b) of this section, a court may

(1) award damages for the violation;

(2) enjoin future violations;

(3) provide other relief that the court determines is necessary to restore to the person damaged real or personal property that was acquired by the violator by means of the violation;

(4) require the violator, under appropriate circumstances, to pay the full attorney fees and costs incurred by the charitable organization or other person bringing the action.

(d) A charitable organization or other person who brings an action under this section shall serve a copy of the complaint on the department when the action is filed, and, upon entry of an order or judgment in the action, shall mail a copy of the order or judgment to the department.



Sec. 45.68.100. - Criminal penalty.

A person who solicits contributions for a charitable organization for compensation without complying with the registration requirements of AS 45.68.010 is guilty of a class A misdemeanor.



Sec. 45.68.110. - Remedies not exclusive.

The remedies in this chapter are in addition to other remedies available to a person or the department for a violation of this chapter.



Sec. 45.68.120. - Exemptions from registration requirement.

(a) Registration is not required under AS 45.68.010 for

(1) a church or religious organization that is exempt from filing a federal annual information return under 26 U.S.C. 6033(a)(2)(A);

(2) a candidate for national, state, or local office, and a political party or other committee or group if the candidate, party, committee, or group is required to file financial information with the Alaska Public Offices Commission under AS 15.13 or with the Federal Election Commission under 2 U.S.C. 431 - 456 (Federal Election Campaign Act);

(3) a charitable organization that does not intend to raise or receive contributions, excluding government grants, in excess of $5,000 during a fiscal year of the charitable organization, or that does not intend to receive contributions from more than 10 persons during a fiscal year of the charitable organization if, in either situation,

(A) all of the organization's functions, including solicitation, are performed by persons who are not paid for their services; and

(B) an officer or member of the organization is not paid or does not otherwise receive all or a part of the assets or income of the charitable organization;

(4) a person or municipality who has a permit under AS 05.15.100 .

(b) A person who qualifies for an exemption under (a)(3) of this section shall maintain for five years the records necessary to prove that the organization qualifies for the exemption.

(c) Notwithstanding (a)(3) of this section, if a charitable organization actually raises or receives more than $5,000 in contributions during a fiscal year of the charitable organization or receives contributions from more than 10 persons during the same fiscal year, the charitable organization shall, within 30 days after the earlier event, register with the department under AS 45.68.010 .



Sec. 45.68.130. - Regulations.

The department shall adopt regulations under AS 44.62 (Administrative Procedure Act) to implement this chapter.



Sec. 45.68.900. - Definitions.

In this chapter,

(1) "charitable organization" means a nonprofit organization that

(A) is operated for the relief of poverty, distress, or other condition of public concern in the state; or

(B) the Internal Revenue Service determines to be a tax exempt organization under 26 U.S.C. 501(c)(3) (Internal Revenue Code);

(2) "contributions" means contributions of money or other property;

(3) "department" means the Department of Law;

(4) "paid solicitor" means a person who is required to be registered under AS 45.68.010 (b), and includes a person who is employed, procured, or engaged, directly or indirectly, by a paid solicitor to solicit, if the person is compensated; "paid solicitor" does not include

(A) an attorney licensed to practice law in this or another state, an investment counselor, an insurance company, or a supervised financial institution, to the extent the attorney, investment counselor, insurance company, or supervised financial institution advises the person on whether to make a contribution; or

(B) a bona fide salaried officer, employee, or volunteer of a charitable organization;

(5) "solicit" means to request, directly or indirectly, and includes

(A) an oral or written request;

(B) a request made by an announcement to the news media or by radio, television, telephone, telegraph, telefax machine, or other transmission of images or information;

(C) a request made in a handbill or other written advertisement that is distributed or posted;

(D) the sale of, or attempt to sell, a membership, an advertisement, advertising space, or a tangible item by making a request for financial support for a charitable organization or purpose, by using or referring to the name of a charitable organization as a reason for making the request, or by making a statement that all or part of the sale proceeds will be used for a charitable purpose or benefit a charitable organization;

(6) "solicitation campaign" means soliciting contributions of money or other property from two or more persons for the same charitable organization.

(7) "supervised financial institution" means a commercial bank, savings bank, mutual savings bank, trust company, savings and loan association, credit union, industrial loan company, personal property broker, consumer finance lender, commercial finance lender, or other financial institution if the financial institution is subject to regulation by this state or the United States.






Chapter 45.70. - SURETIES

Sec. 45.70.010. - Release and substitution of sureties.

A surety on an undertaking, bond, or stipulation, executed or given in a judicial proceeding or filed in a court in the state or given on behalf of or by a public officer, employee, or agent in connection with the duties or performance of the duties of office shall be released and discharged from liability on the undertaking, bond, or stipulation and new surety or sureties substituted when the principal, surety, or obligee files in the court or presents to a person authorized by law to approve or accept on behalf of the obligee the undertaking, stipulation, or bond, a written application for discharge from the undertaking, stipulation, or bond, together with a new undertaking, stipulation, or bond, executed by a competent surety, qualified to act as a surety under the laws of the state, and conditioned as in the former undertaking, stipulation, or bond and providing that the surety accepts all liability theretofore or thereafter accruing under the former as well as the new undertaking, stipulation, or bond and stand in the place of and substitute for the surety on the former undertaking, stipulation, or bond.



Sec. 45.70.020. - Discharge from liability.

Upon filing the new undertaking, stipulation, or bond, and the approval of it as to form, penalty, and surety, the former undertaking, stipulation, or bond, and the surety on it is immediately discharged from all liability in any manner or at any time arising or accruing.






Chapter 45.75. - WEIGHTS AND MEASURES ACT

Article 01 - STANDARD WEIGHTS AND MEASURES

Sec. 45.75.010. - Systems of weights and measures.

The system of weights and measures in customary use in the United States and the metric system of weights and measures are jointly recognized, and one or the other of these systems shall be used for all commercial purposes in the state. The definitions of basic units of weight and measure, the tables of weight and measure, and weight and measure equivalents, as published by the National Bureau of Standards or its successor organization, the National Institute of Standards and Technology, govern weighing and measuring equipment and transaction in the state.



Sec. 45.75.020. - State standards of weight and measure.

The weights and measures obtained by the state in conformity with them and certified by the National Bureau of Standards or its successor organization, the National Institute of Standards and Technology, are the state standards of weight and measure. The state standards shall be kept in a safe and suitable place in the office or laboratory of the Department of Transportation and Public Facilities. They may not be removed from the office or laboratory except for repairs or for certification. The state standards shall be used only in verifying the office standards and for scientific purposes.






Article 02 - STATE AND LOCAL ADMINISTRATION OF WEIGHT AND MEASURE REGULATION

Sec. 45.75.030. - State director and inspectors of weights and measures.

The commissioner of transportation and public facilities is ex officio state director of weights and measures. The director may appoint state inspectors.



Sec. 45.75.040. - General powers and duties of director.

The director is the custodian of the state standards of weight and measure and of the other standards and equipment provided for by this chapter. The director shall keep accurate records of the standards and equipment. The director shall enforce this chapter. The director shall supervise the weights and measures offered for sale, sold, or in use in the state.



Sec. 45.75.050. - Adoption of regulations.

(a) The director shall adopt regulations for the enforcement of this chapter under AS 44.62 (Administrative Procedure Act). These have the effect of law.

(b) The regulations may include

(1) standards of net weight, measure, or count, and reasonable standards of fill, for a commodity in package form;

(2) rules governing the technical and reporting procedures to be followed, and the report and record forms and marks of approval and rejection to be used by inspectors of weights and measures in the discharge of their official duties;

(3) exemptions from the sealing or marking requirements of AS 45.75.120 for weights and measures of a character or size that sealing or marking would be inappropriate, impracticable, or damaging to the apparatus in question;

(4) for classes of weights and measures of a character that retesting is unnecessary to continued accuracy, exemptions from the requirements of AS 45.75.070 and 45.75.080 for testing, and schedules fixing the frequency of required retests for classes of devices exempted; and

(5) in the implementation of AS 19.10.060 (b), provisions governing the size, weight, and load limitations established under AS 19.10.060 ; the issuance of permits for overweight and oversize vehicles; and the operation of weigh stations.

(c) The regulations must include specifications, tolerance, and regulations for weights and measures of the character of those specified in AS 45.75.080 , designed to eliminate from use, without prejudice to apparatus that conforms as closely as practicable to the official standards, those that

(1) are not accurate;

(2) are of such construction that they are not reasonably permanent in their adjustment or will not repeat their indications correctly; or

(3) facilitate the perpetration of fraud.

(d) The specifications, tolerances, and regulations for commercial weighing and measuring devices, together with amendments to them, as recommended by the National Bureau of Standards or its successor organization, the National Institute of Standards and Technology, and published in the National Bureau of Standards or its successor organization, the National Institute of Standards and Technology, Handbook 44 and supplements to it, or in any publication revising or superseding Handbook 44, are the specifications, tolerances, and regulations for commercial weighing and measuring devices of the state, except as specifically modified, amended, or rejected by a regulation adopted by the director.

(e) For the purposes of this chapter, apparatus is correct when it conforms to the requirements adopted in accordance with this section; other apparatus is considered incorrect.

(f) The director shall adopt regulations establishing reasonable fees for testing, inspection, and other services provided under this chapter, and procedures for collecting the fees.



Sec. 45.75.060. - Office and working standards and equipment.

The state shall supply the Department of Transportation and Public Facilities with a duplicate set of state standards of weight and measure, referred to in this chapter as office standards. The state shall supply field standards and the equipment that is necessary to carry out this chapter. The office standards and field standards shall be verified upon their initial receipt and at least once each year afterward. The office standards shall be verified by direct comparison with the state standards. The field standards shall be verified by comparison with the office standards.



Sec. 45.75.070. - Testing and inspection of local standards and weights and measures at state-supported institutions.

(a) At least once every five years, the director shall test the standards of weight and measure obtained by a city that has appointed a sealer of weights and measures, and shall approve them if they are correct. The director shall inspect the standards at least once every two years.

(b) The director shall from time to time test all weights and measures used in checking the receipt or disbursement of supplies in every institution maintained by money appropriated by the legislature, and shall report the findings, in writing, to the supervisory board and to the executive officer of the institution concerned.



Sec. 45.75.080. - General testing.

(a) The director may inspect and test, to ascertain if they are correct, all weights and measures kept, offered, or exposed for sale. The director shall, at least annually and more often as considered necessary, inspect and test, to ascertain if they are correct, all weights and measures commercially used in

(1) determining the weight, measurement, or count of commodities or things sold, or offered or exposed for sale, on the basis of weight or of measure;

(2) computing the basic charge or payment for services rendered on the basis of weight or of measure or count; or

(3) determining weight or measurement when a charge is made for this determination.

(b) However, in the case of single-service devices, that is, devices designed to be used commercially only once and to be then discarded, and in the case of devices uniformly mass-produced, as by means of a mold or die, and not susceptible of individual adjustment, the inspection and testing of each individual device is not required and the inspecting and testing requirements of this section are satisfied when inspections and tests are made on representative samples of the devices. The lots from which representative samples are inspected and tested are held correct or incorrect upon the basis of the results of the inspections and tests on the samples.



Sec. 45.75.090. - Investigations.

The director shall investigate complaints of violations of this chapter, and shall initiate and conduct the investigations that the director considers appropriate and advisable to develop information on prevailing procedures in commercial quantity determination and on possible violations of this chapter and to promote the general objective of accuracy in the determination and representation of quantity in commercial transactions.



Sec. 45.75.100. - Inspection of packages.

(a) The director shall, from time to time, weigh or measure and inspect packages or amounts of commodities kept, offered, or exposed for sale to determine whether they contain the amounts represented and whether they are kept, offered, or exposed for sale in accordance with law. When packages or amounts of commodities do not contain the amounts represented, or are kept, offered, or exposed for sale in violation of law, the director may order them off sale and may mark or tag them to show they are illegal. The director may use recognized sampling procedures. Compliance of a given lot of packages shall be determined on the basis of the result obtained on a sample selected from and representative of the lot.

(b) A person may not

(1) sell, or keep, offer, or expose for sale in intrastate commerce a package or amount of commodity that has been ordered off sale or marked or tagged as provided in this section until the package or amount of commodity has been brought into full compliance with all legal requirements; or

(2) dispose of a package or amount of commodity that is ordered off sale or marked or tagged as provided in this section and that does not meet legal requirements, except with the specific approval of the director.



Sec. 45.75.110. - Stop-use, stop-removal and removal orders.

(a) The director may issue stop-use orders, stop-removal orders, and removal orders for weights and measures used or capable of being used commercially. The director may issue stop-removal orders and removal orders for packages or amounts of commodities kept, offered, or exposed for sale whenever the director considers it necessary or expedient in enforcing this chapter.

(b) A person may not use, remove from the premises specified, or fail to remove from the premises specified a weight, measure, or package or amount of commodity contrary to a stop-use order, stop-removal order, or removal order issued under this section.



Sec. 45.75.120. - Disposition of correct and incorrect apparatus.

(a) The director shall approve for use and seal or mark with appropriate devices the weights and measures that the director finds upon inspection and test to be correct as provided in AS 45.75.050 , and shall reject and mark or tag as "rejected" the weights and measures that the director finds, upon inspection or test, to be incorrect as provided in AS 45.75.050 but which in the director's best judgment are susceptible of satisfactory repair. This sealing or marking is not required for weights and measures exempted by regulation of the director.

(b) The director shall condemn, and may seize and destroy weights and measures found to be incorrect that, in the director's best judgment, are not susceptible of satisfactory repair. Weights and measures that are rejected may be confiscated and destroyed by the director if not corrected as required by AS 45.75.180 or if used or disposed of contrary to the requirements of AS 45.75.180 .



Sec. 45.75.130. - Police powers and right of entry and stoppage.

In the enforcement of this chapter and any other law dealing with weights and measures the director has special police powers. The director may arrest, without formal warrant, any person violating the law, and seize for use as evidence, without formal warrant, incorrect or unsealed weights and measures or amounts or packages of commodity, used, retained, offered or exposed for sale, or sold in violation of law. In performing the director's duties, the director may enter, without formal warrant, any structure or premises, and stop any person and require the person to proceed to a specified place.



Sec. 45.75.131. - Issuance of citations.

(a) A peace officer or an employee of the Department of Transportation and Public Facilities who is authorized by the commissioner of transportation and public facilities to enforce this chapter may issue a citation to a person who

(1) violates a weight, size, or load limitation adopted by the Department of Transportation and Public Facilities under AS 19.10.060 ;

(2) violates the terms of an overweight or oversize vehicle permit issued under AS 19.10.060 (b);

(3) violates a regulation adopted under AS 19.10.060 (b) or (c), AS 28.05.011(a)(2), or AS 45.75.050 (b)(5); or

(4) commits a violation identified under AS 45.75.380 .

(b) A citation issued under this section must be in writing. A person receiving the citation is not required to sign a promise to appear in court.

(c) The time specified in the notice to appear on a citation issued under this section must be at least 15 days after the issuance of the citation, unless the person cited requests an earlier hearing.

(d) The commissioner of public safety is responsible for the issuance of books containing appropriate citations and shall maintain a record of each book and each citation contained in it. The commissioner of public safety shall require and retain a receipt for every book issued to an employee of the Department of Transportation and Public Facilities designated by the commissioner of transportation and public facilities to provide investigative services to enforce provisions of this chapter.

(e) A peace officer or an employee who issues a citation under this section shall deposit the original or a copy of the citation with a court having jurisdiction over the alleged offense. Upon its deposit with the court, the citation may be disposed of only by trial in the court or other official action taken by the magistrate, judge, or prosecutor. The peace officer or employee who issued the citation may not dispose of it or copies of it or of the record of its issuance except as required under this subsection and (f) of this section.

(f) The commissioner of public safety shall require the return of a copy of every citation issued under this section and of all copies of every citation that has been spoiled or on which an entry has been made and not issued to an alleged violator. The commissioner of public safety shall also maintain in connection with every citation issued a record of the disposition of the charge by the court in which the original or copy of the citation was deposited.

(g) If the form of citation issued under this section includes the essential facts constituting the offense charged and is sworn to as required under the laws of this state for a complaint charging commission of the offense alleged in the citation, the citation when filed with a court having jurisdiction is considered to be a lawful complaint for the purpose of prosecution.

(h) Unless the citation has been voided or otherwise dismissed by the magistrate, judge, or prosecutor, or bail has been forfeited under AS 45.75.133, a person who fails to appear in court to answer a citation issued under this section, regardless of the disposition of the charge for which the citation was issued, is guilty of a class B misdemeanor.



Sec. 45.75.133. - Bail forfeiture.

(a) The supreme court shall specify by rule or order those violations that are appropriate for disposition without court appearance, and shall establish a schedule of bail amounts. The maximum bail forfeiture amount for an offense may not exceed the maximum fine specified by law for that offense. If the person who has been cited can dispose of the violation without court appearance, the issuing peace officer or employee shall write on the citation the amount of bail forfeiture applicable to the violation.

(b) A person cited for a violation for which a bail forfeiture amount has been established under (a) of this section may, within 15 days after the date of the citation, mail or personally deliver to the clerk of the court in which the citation is filed by the employee

(1) the amount of bail indicated on the citation for that offense; and

(2) a copy of the citation indicating that the right to an appearance is waived, a plea of no contest is entered and the bail is forfeited.

(c) When the cited person has forfeited bail under (b) of this section, the court shall enter a judgment of conviction. Forfeiture of bail is a complete satisfaction for the violation. The clerk of the court accepting the bail forfeiture shall provide the offender with a receipt stating that fact if requested.

(d) A cited person who fails to pay the bail forfeiture amount established under (a) of this section or to appear in court as required, is guilty of a class B misdemeanor.

(e) Notwithstanding other provisions of law, if a person cited for a violation for which a bail forfeiture amount has been established under (a) of this section appears in court and is found guilty, the court may not impose a penalty that exceeds the bail forfeiture amount for that offense established under (a) of this section.



Sec. 45.75.140. - Powers and duties of deputy director and inspector.

The powers and duties of the director specified in AS 45.75.070 - 45.75.130, 45.75.170, and 45.75.380 shall also be exercised by the deputy director and inspectors, when acting under the instructions and at the direction of the director.



Sec. 45.75.150. - Appointment of city sealers and deputy sealers of weights and measures.

(a) A city may appoint a sealer of weights and measures, and the deputy sealers of weights and measures it needs. If the city appoints a sealer, it shall obtain at its expense the standards of weights and measures and the additional equipment, for use in the enforcement of this chapter in the city, that the director prescribes.

(b) When the standards of weight and measure provided by a city are examined and approved by the director, they are the official standards for the city. At least every five years, the sealer shall make or arrange to have made comparisons between the field standards and appropriate standards of a higher order belonging to the city or to the state, in order to maintain the field standards in accurate condition.



Sec. 45.75.160. - City sealers and deputy sealers.

The sealer of a city, and a deputy sealer when acting under the instructions and direction o the sealer, have the same powers and shall perform the same duties within the city as those granted to and imposed upon the director by AS 45.75.080 - 45.75.130 and 45.75.380.



Sec. 45.75.170. - Concurrent jurisdiction.

In each city having a sealer of weights and measures, the director has concurrent authority to enforce this chapter.



Sec. 45.75.180. - Duty of owners of incorrect apparatus.

Weights and measures rejected by the director or a sealer remain subject to the control of the rejecting authority until suitable repair or disposition of them is made as required by this section. The owner of a rejected weight and measure shall correct it within 30 days or a longer period authorized by the rejecting authority; or, may dispose of it in the manner authorized by the rejecting authority. Rejected weights and measures may not again be used commercially until officially re-examined and found to be correct or until specific written permission for their use is issued by the rejecting authority.






Article 03 - STANDARDS AND REGULATION FOR SALE OF COMMODITIES

Sec. 45.75.190. - Method of sale of commodities.

(a) Commodities in liquid form may be sold only by liquid measure or by weight. Except as otherwise provided in this chapter, commodities not in liquid form may be sold only by weight, by measure of length or area, or by count. However, liquid commodities may be sold by weight and commodities not in liquid form may be sold by count only if the method gives accurate information as to the quantity of commodity sold.

(b) The provisions of this section do not apply to

(1) commodities when sold for immediate consumption on the premises where sold;

(2) vegetables when sold by the head or bunch;

(3) commodities in containers standardized by a law of this state or by federal law;

(4) [Repealed, Sec. 2 ch 24 SLA 1982].

(5) commodities in package form when there exists a general consumer usage to express the quantity in some other manner;

(6) concrete aggregates, concrete mixtures, and loose solid materials such as earth, soil, gravel, and crushed stone, when sold by cubic measure; or

(7) unprocessed vegetable and animal fertilizer sold by cubic measure.

(c) The director may adopt reasonable regulations necessary to assure that amounts of commodity sold are determined in accordance with good commercial practice and are so determined and represented as to be accurate and informative.



Sec. 45.75.200. - Declarations of quantity and origin on packages.

(a) Except as otherwise provided in this chapter, a commodity in package form introduced or delivered for introduction into or received in intrastate commerce, kept for the purpose of sale, or offered or exposed for sale in intrastate commerce shall bear on the outside of the package a definite, plain, and conspicuous declaration of

(1) the net quantity of the contents in terms of weight, measure, or count;

(2) in the case of a package kept, offered, or exposed for sale, or sold in a place other than on the premises where packed, the name and place of business of the manufacturer, packer, or distributor; and

(3) the identity of the commodity in the package unless it can easily be identified through the wrapper.

(b) In the declaration required under (a)(1) of this section the qualifying term "when packed" or other words of similar import, or a term qualifying a unit of weight, measure, or count such as for example "jumbo," "giant," "full," and the like that tends to exaggerate the amount of commodity in a package, may not be used.

(c) Under (a)(1) of this section the director shall, by regulation, establish

(1) reasonable variations or tolerances to be allowed, which may include variations below the declared weight or measure caused by ordinary and customary exposure, only after the commodity is introduced into intrastate commerce, to conditions that normally occur in good distribution practice and that unavoidably result in decreased weight or measure;

(2) exemption as to small packages; and

(3) exemptions as to commodities put up in variable weights or sizes for sale to the consumer intact and either customarily not sold as individual units or customarily weighed or measured at the time of sale to the consumer.

(d) The marking provisions of this section do not apply to unwrapped loaves of bread.



Sec. 45.75.210. - Declarations of unit price on random packages.

In addition to the declarations required by AS 45.75.200 , a commodity in package form, which is one of a lot containing random weights, measures, or counts of the same commodity and bearing the total selling price of the package, shall bear on the outside of the package a plain and conspicuous declaration of the price per single unit of weight, measure, or count.



Sec. 45.75.220. - Misleading packages.

A commodity in package form may not be so wrapped, or put in a container so made, formed, or filled as to mislead the purchaser as to the quantity of the contents of the package, and the contents of a container may not fall below the reasonable standard of fill which the director prescribes for the commodity.



Sec. 45.75.225. - Advertising packages for sale.

(a) When a commodity in package form is advertised in any manner and the retail price of the package is stated in the advertisement, there shall be closely and conspicuously associated with the statement of price a declaration of the basic quantity of contents of the package as is required by law or regulation to appear on the package.

(b) When the law or regulation requires a dual declaration of net quantity to appear on the package, only the declaration that is required to appear first and without parentheses on the package need appear in the advertisement.

(c) There may not be included as part of the declaration required by this section such qualifying terms as "when packed," "minimum," "not less than," or other terms of similar import nor terms qualifying a unit or weight, measure, or count such as "jumbo," "giant," "full," which tend to exaggerate the amount of commodity in the package.



Sec. 45.75.230. - Misrepresentation of price.

When a commodity or service is sold, or is offered, exposed, or advertised for sale, by weight, measure, or count, the price may not be misrepresented, and the price may not be represented in a manner calculated or tending to mislead or deceive an actual or prospective purchaser. When an advertised, posted, or labeled price per unit of weight, measure, or count includes a fraction of a cent, all elements of the fraction shall be prominently displayed and the numeral expressing the fraction shall be immediately adjacent to, of the same general design and style as, and at least one-half the height and width of the numerals representing the whole cents.



Sec. 45.75.240. - Meat, poultry, and sea food.

(a) Except as provided in (b) of this section, meat, meat products, poultry, and sea food except shellfish, offered or exposed for sale or sold as food, shall be offered or exposed for sale and sold by weight. When meat, poultry, or sea food is combined with or associated with some other food element to form either a distinctive food product or a food combination, the food product or combination shall be offered or exposed for sale and sold by weight. The quantity representation may be the total weight of the product or combination, and a quantity representation need not be made for each of the several elements of the product or combination.

(b) This section does not apply to meat, meat products, poultry or sea food that is for immediate consumption on the premises where sold, or as one of several elements comprising a ready-to-eat meal not to be consumed on the premises where sold.



Sec. 45.75.250. - 45.75.280 - l Bread; butter, oleomargarine, and margarine; fluid dairy products; flour, corn meal, and hominy grits. [Repealed, Sec. 2 ch 24 SLA 1982].

Repealed or Renumbered



Sec. 45.75.282. - Bulk deliveries sold in terms of weight and delivered by vehicle.

(a) When a vehicle delivers to an individual purchaser a commodity in bulk, and it is sold in terms of weight units, the delivery shall be accompanied by a duplicate delivery ticket that must clearly state in ink or by means of other indelible marking equipment, and equal in clarity to type or printing

(1) the name and address of the vendor,

(2) the name and address of the purchaser, and

(3) the net weight of the delivery expressed in pounds, and if the net weight is derived from determinations of gross and tare weights, these weights shall also be stated in terms of pounds.

(b) One of the tickets provided for in (a) of this section shall be retained by the vendor, and the other shall be delivered to the purchaser at the time of delivery of the commodity, or surrendered, on demand, to the director, or the deputy director, or an inspector, or a sealer, or a deputy sealer, who, if retaining it as evidence, shall issue a weight slip in place of it.

(c) If the purchaser carries away the purchase, the vendor is required only to give the purchaser at the time of sale a delivery ticket stating the number of pounds of commodity delivered to the purchaser.



Sec. 45.75.288. - Furnace and stove oil.

Furnace and stove oil shall be sold by liquid measure or by net weight. When a delivery of liquid fuel is made in non-package form and in an amount greater than 10 gallons if the sale is by liquid measure, 100 pounds or greater if the sale is by weight, the purchaser shall receive from the vendor a delivery ticket or written statement that clearly states in ink or by means of other indelible marking equipment equal in clarity to type or printing

(1) the name and address of the vendor;

(2) the name and address of the purchaser;

(3) the identity of the type of fuel delivered;

(4) the price per gallon or per pound of the fuel delivered;

(5) if a sale is by liquid measure, the liquid volume of the delivery, together with any meter readings from which the liquid volume was computed, expressed in terms of the gallon and its binary or decimal subdivisions; and

(6) if a sale by weight, the net weight of the delivery, together with any weighing scale readings from which the net weight was computed, expressed in terms of tons or pounds avoirdupois.



Sec. 45.75.290. - Coal, coke, and charcoal.

(a) Coal, coke, and charcoal shall be sold by weight. Unless the fuel is delivered to the purchaser in package form, each delivery of coal, coke, or charcoal to an individual purchaser shall be accompanied by duplicate delivery tickets on which, in ink or other indelible substance, there are clearly stated

(1) the name and address of the vendor;

(2) the name and address of the purchaser; and

(3) the net weight of the delivery and the gross and tare weights from which the net weight is computed, each expressed in pounds.

(b) One of the tickets provided for under (a) of this section shall be retained by the vendor and the other shall be delivered to the purchaser at the time of delivery of the fuel, or shall be surrendered, on demand, to the director, or the deputy director or an inspector, or a sealer or deputy sealer, who, if retaining it as evidence, shall issue a weight slip in place of it for delivery to the purchaser. If the purchaser carries away the purchase, the vendor is required only to give to the purchaser at the time of sale a delivery ticket stating the number of pounds of fuel delivered to the purchaser.



Sec. 45.75.300. - Textile products.

It is unlawful to keep for the purpose of sale, offer or expose for sale, or sell textile yard goods put up or packaged in advance of sale in a bolt or roll, or any other textile product put up or packaged in advance of sale in any other unit, for wholesale or retail sale, unless the bolt or roll, or other unit, is definitely, plainly, and conspicuously marked to show its net measure in terms of yards or its net weight, in terms of avoirdupois pounds or ounces, subject to the following limitations and requirements:

(1) a unit of twine or cordage may be marked to show its net measure in terms of feet; readywound bobbins not sold separately are not required to be individually marked, but the package containing the bobbins shall be marked to show the number of bobbins contained in it and the net weight or measure of the thread on each bobbin; a unit of sewing, basting, mending, darning, crocheting, tatting, hand-knitting, or embroidery thread or yarn, except nylon hand-knitting yarn, that is not composed in whole or in part of wool, the net weight of which is less than two ounces avoirdupois, shall be marked to show its net measure in terms of yards as unwound from the ball or from the spool or other holder; a retail unit of a textile product sold only for household use consisting of a package containing two or more similar individual units that are not sold separately shall be marked to show the number of individual units in the package and the net weight or net measure of the product in each individual unit, but this does not apply where the individual units are separately marked; a unit of yarn, composed in whole or in part of wool, sold to consumers for handiwork, shall be marked to show the net weight of the yarn, except that any such unit of tapestry, mending, or embroidery yarn, the net measure of which does not exceed 50 yards, may be marked to show its linear measure only;

(2) the marking required by this section shall in all cases be in combination with the name and place of business of the manufacturer, packer, or distributor of the product, or a trademark, symbol, brand, or other mark that identifies the manufacturer, packer, or distributor;

(3) reasonable tolerances shall be permitted, and these must be included in regulations for the enforcement of this section that are adopted by the director;

(4) this section does not apply to the following textile products when sold at wholesale in bulk by net weight: cordage, agricultural bag sewing threads, twines, yarns that are to be processed, and yarns that are to be industrially converted into end-use products.



Sec. 45.75.310. - Berries and small fruits. [Repealed, Sec. 2 ch 24 SLA 1982].

Repealed or Renumbered



Sec. 45.75.320. - Construction of contracts.

Fractional parts of a unit of weight or measure mean like fractional parts of the value of the unit as prescribed or defined in AS 45.75.010 and 45.75.390, and all contracts concerning the sale of commodities and services shall be construed in accordance with this requirement.






Article 04 - ENFORCEMENT

Sec. 45.75.330. - Injunction.

The director may apply to a court for a temporary or permanent injunction restraining a person from violating a provision of this chapter.



Sec. 45.75.340. - Presumptive evidence.

For the purposes of this chapter, proof of the existence of a weight or measure or a weighing or measuring device in or about a building, enclosure, stand, or vehicle in which or from which it is shown that buying or selling is commonly carried on is, in the absence of conclusive evidence to the contrary, presumptive proof of the regular use of the weight or measure or weighing or measuring device for commercial purposes and of such use by the person in charge of the building, enclosure, stand, or vehicle.



Sec. 45.75.350. - Validity of prosecutions.

Prosecutions for violation of this chapter are valid and proper notwithstanding the existence of another valid general or specific law of this state dealing with matters that may be the same as or similar to those covered by this chapter.






Article 05 - GENERAL PROVISIONS

Sec. 45.75.360. - Hindering or obstructing officer and penalty. [Repealed, Sec. 5 ch 85 SLA 1987].

Repealed or Renumbered



Sec. 45.75.370. - Impersonation of officer and penalties. [Repealed, Sec. 21 ch 166 SLA 1978. For current law, see AS 11.56.830 ].

Repealed or Renumbered



Sec. 45.75.380. - Offenses and penalties.

(a) A person commits a violation subject to the penalty specified in AS 12.55.035 (b)(7) if the person does one or more of the following acts:

(1) uses or has in possession for the purpose of using for a commercial purpose specified in AS 45.75.080 , sells, offers, or exposes for sale, or hire, or has in possession for the purpose of selling or hiring, an incorrect weight or measure or a device or instrument used to or calculated to falsify a weight or measure;

(2) uses or has in possession for current use, in buying or selling a commodity or thing, or for hire or award, or in the computation of a basic charge or payment for services rendered on the basis of weight or measurement, or in the determination of weight or measurement when a charge is made for determination, a weight or measure that has not been tested and sealed by the appropriate authority within one year, unless

(A) the person gives written notice to the appropriate authority to the effect that the weight or measure is available for examination, or is due for reexamination, as the case may be;

(B) the person receives specific written permission to use the weight or measure from the appropriate authority; or

(C) the weight or measure is exempt from sealing or annual testing requirements by AS 45.75.080 or by a regulation adopted under AS 45.75.050;

(3) disposes of a rejected or condemned weight or measure in a manner contrary to law or regulation;

(4) removes from a weight or measure, contrary to law or regulation, a tag, seal, or mark placed on it by the appropriate authority;

(5) sells or offers for sale less than the quantity the person represents of a commodity, thing, or service;

(6) takes more than the quantity the person represents of a commodity, thing, or service when, as buyer, the person furnished the weight or measure that the seller used to determine the amount of the commodity, thing, or service;

(7) keeps for the purpose of sale, advertises, or offers for sale, or sells a commodity, thing, or service in a condition or manner contrary to law or regulation;

(8) uses in retail trade, except in the preparation of packages put up in advance of sale and of medical prescriptions, a weight or measure that is not so positioned that a customer may accurately read, from a position that may reasonably be assumed by a customer, its indications and observe the weighing or measuring operation;

(9) hinders or obstructs the director, an inspector, a sealer, or a deputy sealer in the performance of official duties under this chapter;

(10) violates a provision of an overweight or oversize vehicle permit issued under AS 19.10.060 (b);

(11) violates a weight, load, or size limitation established under AS 19.10.060 or a regulation adopted under AS 19.05.020 , AS 19.10.060 , or AS 45.75.050 (b)(5);

(12) violates a provision of this chapter or a regulation adopted under this chapter for which a specific penalty is not prescribed.

(b) Notwithstanding the maximum fine for a violation provided under (a) of this section, a person who violates a regulation or special permit governing the weight limit of a motor vehicle shall pay a penalty of $.05 for each pound of weight over the authorized weight limit for the vehicle.



Sec. 45.75.390. - Definitions.

In this chapter

(1) "barrel," when used in connection with fermented liquor, means a unit of 31 gallons;

(2) "commodity in package form" means a commodity put up or packaged in any manner in advance of sale in units suitable for wholesale or retail sale, but does not include an auxiliary shipping container enclosing packages that individually conform to the requirements of this chapter; an individual item or lot of a commodity not in package form, but on which there is marked a selling price based on an established price per unit of weight or of measure, is a commodity in package form;

(3) "consumer package" or "package of consumer commodity" means a commodity in package form that is customarily produced or distributed for sale through retail sales agencies or instrumentalities for consumption by individuals or use by individuals for the purposes of personal care or in the performance of services ordinarily rendered in or about the household or in connection with personal possessions;

(4) "cord," when used in connection with wood intended for fuel purposes, means the amount of wood that is contained in a space of 128 cubic feet when the wood is ranked and well stowed;

(5) "director" means the state director of weights and measures and "deputy director" means the deputy state director of weights and measures;

(6) "inspector" means a state inspector of weights and measures;

(7) "intrastate commerce" means commerce or trade that is begun, carried on, and completed wholly within the limits of the state;

(8) "nonconsumer package" or "package of nonconsumer commodity" means a commodity in package form other than a consumer package, and particularly a package designed solely for industrial or institutional use or for wholesale distribution only;

(9) "sealer" means a sealer of weights and measures and "deputy sealer" means a deputy sealer of weights and measures of a city;

(10) "sell" includes barter and exchange;

(11) "ton" means a unit of 2,000 pounds avoirdupois weight;

(12) "weight" in connection with a commodity means net weight; when a commodity is sold on the basis of weight, the net weight of the commodity shall be used, and all contracts concerning the commodity shall be so construed;

(13) "weight and measure" means every weight and measure, instrument and device for weighing and measuring, and every appliance and accessory associated with an instrument and device.



Sec. 45.75.400. - Short title.

This chapter may be cited as the Weights and Measures Act.









Chapter 45.77. - FOREIGN TRADE ZONES

Sec. 45.77.010. - Application for establishment of foreign trade zone.

(a) A public corporation may apply for the privilege of establishing, operating, and maintaining a foreign trade zone or zones in the state as provided in 19 U.S.C. secs. 81a - 81u (Foreign Trade Zones Act), and if the application is granted, may establish, operate, and maintain the zone in accordance with applicable law.

(b) With the approval of the commissioner of commerce, community, and economic development, any private corporation may apply as described in (a) of this section, and, if the application is granted, may establish, operate, and maintain a foreign trade zone.

(c) Nothing in this section prevents a successful applicant from entering into a contract for services for the operation or maintenance of the foreign trade zone.



Sec. 45.77.020. - Definitions.

In this chapter,

(1) "foreign trade zone" means a foreign trade zone established under 19 U.S.C. secs. 81a - 81u (Foreign Trade Zones Act), as amended, or any laws of the United States enacted as replacements for those provisions;

(2) "private corporation" means a corporation, other than a public corporation, formed under the laws of the State of Alaska for the purpose of establishing, operating, and maintaining a foreign trade zone; and

(3) "public corporation" means the State of Alaska; a political subdivision of the state; a public authority, commission, agency, or corporate instrumentality of the state or of a political subdivision of the state; or any combination of these entities.






Chapter 45.80. - DECEPTIVE ADVERTISING

Sec. 45.80.010. - 45.80.060 - l [Renumbered as AS 45.50.600 - 45.50.606].

Repealed or Renumbered






Chapter 45.81. - NEW BUSINESS INCENTIVE PROGRAM

Sec. 45.81.010. - New business incentive fund.

There is established in the department the new business incentive fund. Up to $3,000,000 may be appropriated to the fund each fiscal year. The department may use money in the fund for new business incentive grants. On June 30 of each fiscal year, the unexpended and unobligated balance in the fund lapses into the general fund.



Sec. 45.81.020. - Eligibility for grants.

(a) A new business or a business that is opening a new branch in the state is eligible for a new business incentive grant if

(1) the business is primarily engaged in manufacturing a product for export outside of the state;

(2) the business will not directly compete with an existing business that is located in the state as determined by the department;

(3) for a business located in a municipality, the municipality has provided support to the business in a form and in an amount acceptable to the department;

(4) the business is primarily financed by the private sector; and

(5) the business has been recommended as complying with the requirements for a business incentive grant by the Alaska Industrial Development and Export Authority.

(b) The department shall prescribe by regulation the standards for new business incentive grant eligibility and the form and procedure for submitting grant applications. Subject to the availability of money in the new business incentive fund, the department may award a grant to an eligible applicant in an amount that does not exceed the amount recommended by the Alaska Industrial Development and Export Authority for that applicant.



Sec. 45.81.030. - Use of grant money.

After awarding a new business incentive grant, the department may pay money from the grant to the recipient business only as reimbursement for one or more of the following costs incurred and paid by the business:

(1) cost of relocating key personnel and of moving and installing equipment and initial inventory;

(2) up to 50 percent of the cost of site preparation and installation of utilities for a new facility;

(3) work force training costs for a period of up to 36 months in an amount not to exceed $5,000 for each employee receiving training during a 12-month period if the costs are not covered by another governmental program;

(4) up to 50 percent of the costs of business feasibility analyses that relate to situations unique to the state, market studies applicable to the state, and business facility designs necessary to address conditions in the state.



Sec. 45.81.040. - Grant conditions.

(a) A business that receives a new business incentive grant must be operating on the date the grant is awarded and must continue to operate in the state for at least five years after the date the grant is awarded or must, within 90 days after ceasing to operate, repay the grant money together with interest on the money in an amount established by the department. A business that is a branch or subsidiary of another business may not receive a grant unless that other business agrees, in a form acceptable to the department, to be responsible for the obligation to repay grant money and interest under this subsection.

(b) The department may set additional terms and conditions for the award of new business incentive grants and for the payment of grant money. The terms and conditions may include requirements for the repayment of grant money even though repayment is not required under (a) of this section.



Sec. 45.81.050. - Definition.

For purposes of AS 45.81.010 - 45.81.050, "department" means the Department of Commerce, Community, and Economic Development.






Chapter 45.85. - REAL ESTATE SURETY FUND



Chapter 45.86. - WATER RESOURCES REVOLVING LOAN FUND



Chapter 45.87. - BULK FUEL



Chapter 45.88. - ALTERNATIVE ENERGY REVOLVING LOAN FUND

Sec. 45.88.010. - Fund established.

(a) There is established in the Department of Commerce, Community, and Economic Development the alternative energy revolving loan fund to carry out the purposes of this chapter. Loans made under this chapter are to be used to develop means of energy production utilizing energy sources other than fossil or nuclear fuel, including, but not limited to, windmills, water and solar energy devices.

(b) Money in the fund may be used by the legislature to make appropriations for costs of administering this chapter.

(c) On June 30 of each fiscal year the unexpended and unobligated cash balance of the fund that is attributable to loans owned by the fund lapses into the general fund.



Sec. 45.88.015. - Special account established.

(a) There is established, as a special account within the revolving loan fund established under AS 45.88.010 , the foreclosure expense account. This account is established as a reserve from fund equity.

(b) The commissioner of commerce, community, and economic development may expend money credited to the foreclosure expense account when necessary to protect the state's security interest in collateral on loans made under AS 45.88.020 or to defray expenses incurred during foreclosure proceedings after a default by an obligor.



Sec. 45.88.020. - Powers and duties of the department in administering the fund.

(a) The department may

(1) make loans for the purchase, construction, and installation of alternative energy systems;

(2) adopt regulations necessary to carry out the provisions of this chapter, including regulations to establish reasonable fees for services provided and charges for collecting the fees;

(3) collect the fees and collection charges established under this subsection.

(b) The department shall develop eligibility standards for loans made under this chapter and adopt guidelines for the determination of loan terms.

(c) The department may not make a loan under this chapter to a person who has a past due child support obligation established by court order or by the child support services agency under AS 25.27.160 - 25.27.220 at the time of application.



Sec. 45.88.030. - Loan terms.

(a) A loan for the development of an alternative energy system under this chapter may not exceed $30,000.

(b) The duration for repayment of the loan may not exceed 20 years.

(c) Loans made under this chapter may be used to finance the cost of purchase, construction, and installation of an alternative energy system or "centralized multifuel heating systems" which is likely to result in energy conservation or energy cost savings.

(d) All principal and interest payments, and money chargeable to principal or interest that is collected through liquidation by foreclosure or other process on loans made under this chapter, shall be paid into the alternative energy revolving loan fund.

(e) The rate of interest for a loan for an alternative energy system is five percent for the first $15,000 of the loan and 15 percent for the amount of the loan that exceeds $15,000.



Sec. 45.88.040. - Sale or transfer of mortgages and notes.

(a) The commissioner may sell or transfer at par value or at a premium or discount to any bank or other private purchaser for cash or other consideration the mortgages and notes held by the Department of Commerce, Community, and Economic Development as security for loans made under this chapter.

(b) [Repealed by Sec. 14 ch 122 SLA 1980].



Sec. 45.88.050. - Disposal of property acquired by default or foreclosure.

The Department of Commerce, Community, and Economic Development shall dispose of property acquired through default or foreclosure of a loan made under this chapter. Disposal shall be made in a manner that serves the best interests of the state, and may include the amortization of payments over a period of years.



Sec. 45.88.500. - Definition.

(a) In this chapter, "alternative energy system"

(1) means a source of thermal, mechanical or electrical energy which is not dependent on oil or gas or a nuclear fuel for the supply of energy for space heating and cooling, refrigeration and cold storage, electrical power, mechanical power, or the heating of water;

(2) includes

(A) an alternative energy property as defined by 26 U.S.C. 48(a)(3)(A) (Sec. 301, P.L. 95-618, Internal Revenue Code);

(B) a method of architectural design and construction which provides for the collection, storage and use of direct radiation from the sun;

(C) a woodstove with a catalytic converter or a catalytic converter for a wood stove; and

(D) a steam, hot water, or ducted hot air central heating system that uses wood or coal for fuel;

(3) does not include

(A) a stove that uses only wood, coal or oil for fuel; or

(B) a fireplace or fireplace insert.

(b) Notwithstanding any other provision in this chapter, a multifuel heating system that uses the combination of wood or fossil fuel for fuel does qualify under this loan fund.






Chapter 45.89. - RESIDENTIAL ENERGY CONSERVATION FUND

Sec. 45.89.010. - Fund established.

(a) There is established in the Department of Commerce, Community, and Economic Development the residential energy conservation fund to carry out the purposes of this chapter. Loans and grants made under this chapter may be used to purchase, construct, and install an energy conservation improvement in residential buildings.

(b) Money in the fund may be used by the legislature to make appropriations for costs of administering this chapter.

(c) On June 30 of each fiscal year the unexpended and unobligated cash balance of the fund that is attributable to loans owned by the fund lapses into the general fund.



Sec. 45.89.015. - Special account established.

(a) There is established as a special account within the residential energy conservation fund the foreclosure expense account. This account is established as a reserve from fund equity.

(b) The commissioner may expend money credited to the foreclosure expense account when necessary to protect the state's security interest in collateral on loans made under AS 45.89.030 or to defray expenses incurred during foreclosure proceedings after a default by an obligor.



Sec. 45.89.020. - Refunds and grants. [Repealed, Sec. 10 ch 79 SLA 1983].

Repealed or Renumbered



Sec. 45.89.030. - Loans.

(a) The department may make loans for the purchase, construction, and installation of an energy conservation improvement in a residential building.

(b) A loan for the purchase, construction, and installation of an energy conservation improvement under this chapter may not exceed the lesser of

(1) an amount, as determined by an energy audit, that is equal to the estimated total energy cost saving attributable to the energy conservation improvement at a date that is 10 years after purchase, construction, or installation of the energy conservation improvement;

(2) $5,000.

(c) A loan for the purchase, construction, and installation of an energy conservation improvement under this chapter may be made for only an energy conservation improvement that has been recommended, in any energy audit, as a measure that is likely to result in energy conservation or energy cost savings.

(d) A loan made under this chapter may be used to finance

(1) all of the cost of purchasing, constructing, and installing an energy conservation improvement; and

(2) the costs of labor for the installation of an energy conservation improvement.

(e) Interest shall be charged on a loan made under this chapter. If a loan is made before January 1, 1984, interest shall be five percent. If the loan is made after December 31, 1983, interest shall equal the percentage of the average weekly yield of municipal bonds for the 12 months preceding the loan, as determined by the commissioner from the municipal bond yield rates reported in the 30-year revenue index of the Weekly Bond Buyer.

(f) The duration of repayment of a loan made under this chapter may not exceed 10 years.

(g) The department may require security for a loan under this section. When a loan is made under this section, the department may require the loan applicant to present copies of invoices or billings for expenses which the proceeds of the loan will be used to pay.

(h) All principal and interest payments, and money chargeable to principal or interest that is collected through liquidation by foreclosure or other process on a loan made under this chapter, shall be paid into the residential energy conservation fund.

(i) A person who receives a loan under this section and knowingly uses the loan proceeds for purposes other than those set out in (d) of this section is guilty of the crime of misapplication of property under AS 11.46.620.

(j) If, in the opinion of the department, it is not necessary to conduct an energy audit to determine that a loan application meets the requirements of this section, the department may waive the audit requirement for the applicant.

(k) The department may not make a loan under this chapter to a person who has a past due child support obligation established by court order or by the child support services agency under AS 25.27.160 - 25.27.220 at the time of application.



Sec. 45.89.040. - Sale or transfer of mortgages and notes.

The commissioner may sell or transfer at par value or at a premium or discount to any bank or other private purchaser for cash or other consideration the mortgages and notes held by the department as security for loans made under this chapter.



Sec. 45.89.050. - Disposal of property acquired by default or foreclosure.

The department shall dispose of property acquired through default or foreclosure of a loan made under this chapter. Disposal shall be made in a manner that serves the best interests of the state, and may include the amortization of payments over a period of years.



Sec. 45.89.070. - Regulations.

(a) The department shall adopt regulations necessary to carry out the provisions of this chapter, including regulations to establish reasonable fees for services provided and charges for collecting the fees.

(b) The department may collect the fees and collection charges established under (a) of this section.



Sec. 45.89.500. - Definitions.

In this chapter

(1) "commissioner" means the commissioner of commerce, community, and economic development;

(2) "department" means the Department of Commerce, Community, and Economic Development;

(3) "energy audit" means

(A) [Repealed, Sec. 10 ch 79 SLA 1983].

(B) an energy audit performed under Sec. 215(b)(1)(A) of the federal residential energy conservation program of the National Energy Conservation Policy Act (42 U.S.C. 8216(b)(1)(A)); or

(C) an energy audit completed before July 1, 1980, that has been approved by the commissioner as an audit that fairly demonstrates the energy consumption characteristics of a residence and that indicates likely energy conservation and cost savings measures;

(4) "energy conservation improvement" means

(A) structural insulation;

(B) thermal windows and doors;

(C) a furnace replacement burner designed to achieve a reduction in the amount of fuel consumed as a result of increased combustion efficiency;

(D) a device for modifying flue openings designed to increase the efficiency of operation of the heating system;

(E) an electrical or mechanical furnace ignition system which replaces a gas pilot light;

(F) an automatic energy-saving setback thermostat;

(G) a meter which displays the cost of energy usage;

(H) caulking and weatherstripping of doors and windows;

(I) insulating shades and shutters;

(J) air and water recuperators;

(K) any other energy-saving device approved by the commissioner.






Chapter 45.90. - TOURISM REVOLVING FUND

Sec. 45.90.010. - Creation of a tourism revolving fund.

(a) There is created in the Department of Commerce, Community, and Economic Development a tourism revolving fund. All principal and interest payments, and money chargeable to principal or interest that is collected through liquidation by foreclosure or other process on loans made under this chapter, shall be paid into the tourism revolving fund.

(b) Money in the fund may be used by the legislature to make appropriations for costs of administering this chapter.



Sec. 45.90.015. - Special account established.

(a) There is established as a special account within the tourism revolving fund the foreclosure expense account. This account is established as a reserve from fund equity.

(b) The commissioner of commerce, community, and economic development may expend money credited to the foreclosure expense account when necessary to protect the state's security interest in collateral on loans made under AS 45.90.020 or to defray expenses incurred during foreclosure proceedings after a default by an obligor.



Sec. 45.90.020. - Powers and duties of the Department of Commerce, Community, and Economic Development.

(a) The department may

(1) make loans to a business directly involved in the tourist industry;

(2) designate agents and delegate powers to them as is necessary;

(3) adopt regulations necessary to carry out its functions, including regulations to establish reasonable fees for services provided and charges for collecting the fees;

(4) establish amortization plans for the repayment of loans not to exceed 20 years;

(5) collect the fees and collection charges established under this subsection.

(b) [Repealed, Sec. 84 ch 58 SLA 1999].



Sec. 45.90.030. - Limitations on loans.

(a) State participation in a loan to a business may not be more than $3,000,000.

(b) The loan shall be secured by acceptable collateral and may not exceed 75 percent of the appraised value of the collateral offered as security.

(c) The rate of interest may not exceed nine and one-half percent a year on the unpaid balance of the state's share of the loan.

(d) A loan of $150,000 or more under this chapter must be participated in by a financial institution in an amount which is not less than 20 percent of the total amount of the loan. A loan of less than $150,000 does not require participation by a financial institution.

(e) The participating financial institution shall administer and service the loan for a reasonable fee not exceeding one-half of one percent.

(f) The lien of the state is a first lien to the extent of its portion of the total loan and the participating financial institution shall have a first lien to the extent of its portion of the total loan.



Sec. 45.90.040. - Sale or transfer of mortgages and notes.

(a) The commissioner of commerce, community, and economic development may sell or transfer at par value or at a premium or discount to any bank or other private purchaser for cash or other consideration the mortgages and notes held by the Department of Commerce, Community, and Economic Development as security for loans made under this chapter.

(b) [Repealed by Sec. 14 ch 122 SLA 1980].



Sec. 45.90.050. - Disposal of property acquired by default or foreclosure.

The Department of Commerce, Community, and Economic Development shall dispose of property acquired through default or foreclosure of a loan made under this chapter. Disposal shall be made in a manner that serves the best interests of the state, and may include the amortization of payments over a period of years.






Chapter 45.91. - FISHERY PRODUCT REVOLVING LOAN FUND



Chapter 45.92. - FISHERY PRODUCT REVOLVING LOAN GUARANTEE FUND



Chapter 45.94. - FOREST PRODUCTS BUSINESS LOAN GUARANTEE PROGRAM



Chapter 45.95. - SMALL BUSINESS LOANS

Sec. 45.95.010. - Powers and duties of Department of Commerce, Community, and Economic Development in general.

(a) The Department of Commerce, Community, and Economic Development shall formulate general policies and adopt regulations necessary to carry out the provisions of this chapter, including regulations to establish fees for services provided and charges for collecting the fees. The department may collect the fees and collection charges established.

(b) The department may hold hearings and subpoena witnesses and documents, and administer oaths in connection with hearings.

(c) The department shall

(1) cooperate with the state and its political subdivisions and agencies;

(2) adopt regulations necessary for the conduct of its business and for carrying out the provisions of this chapter, and make necessary regulations to maintain such standards;

(3) require bonds and undertakings from persons employed by it as shall in its judgment be necessary, and pay the premiums on them;

(4) establish such regional and local offices and such advisory groups as may be necessary or considered expedient to carry out or assist in carrying out its duties and authority.



Sec. 45.95.020. - Small business loans.

(a) The commissioner shall, under regulations and policies adopted by the commissioner, make small business loans to acquire, finance or refinance or equip businesses, including farming, mining and fishing, not exceeding $500,000. The loans shall be secured by acceptable collateral and may not exceed 75 percent of the appraised value of the collateral offered as security. The rate of interest may not exceed nine and one-half percent a year on the unpaid balance. For the purposes of this subsection business equipment includes, but is not limited to, fire protection systems approved under AS 18.70.081 and farming equipment.

(b) [Repealed, Sec. 14 ch 122 SLA 1980].

(c) [Repealed, Sec. 108 ch 59 SLA 1982].

(d) Money loaned shall be delivered to the borrower as provided in AS 37.25.050, vouchered in the manner prescribed for state disbursing officers, and charged against the small business revolving loan fund. Each voucher shall be approved by the commissioner or a bonded deputy authorized to act as a certifying officer. Upon repayment of loans by installments, or otherwise, in accordance with the prescribed terms, or upon liquidation by foreclosure or other process, or upon receipt of interest, the money so received shall be turned over to the commissioner of revenue for deposit in the small business revolving loan fund.

(e) The commissioner may not disqualify an applicant for, or prejudice an applicant's privilege to receive, a loan to purchase and install a fire protection system solely because of a loan already made to the applicant under this chapter.



Sec. 45.95.030. - Sale or transfer of preferred commercial paper. [Repealed, Sec. 33 ch 141 SLA 1988].

Repealed or Renumbered



Sec. 45.95.040. - Sale or transfer of mortgages and notes.

(a) The commissioner may sell or transfer at par value or at a premium or discount to any bank or other private purchaser for cash or other consideration the mortgages and notes held by the Department of Commerce, Community, and Economic Development as security for loans made under this chapter.

(b) [Repealed, Sec. 33 ch 141 SLA 1988].



Sec. 45.95.050. - Power of commissioner to assign and sell mortgages. [Repealed, Sec. 69 ch 21 SLA 1985].

Repealed or Renumbered



Sec. 45.95.055. - Disposal of property acquired by default or foreclosure.

The Department of Commerce, Community, and Economic Development shall dispose of property acquired through default or foreclosure of a loan made under this chapter. Disposal shall be made in a manner that serves the best interests of the state, and may include the amortization of payments over a period of years.



Sec. 45.95.060. - Creation of fund.

(a) There is created the small business revolving loan fund to carry out the purposes of this chapter. This fund shall be used for no other purpose.

(b) Money in the fund may be used by the legislature to make appropriations for costs of administering this chapter.



Sec. 45.95.065. - Special account established.

(a) There is established as a special account within the small business revolving loan fund the foreclosure expense account. This account is established as a reserve from fund equity.

(b) The commissioner may expend money credited to the foreclosure expense account when necessary to protect the state's security interest in collateral on loans made under AS 45.95.020 or to defray expenses incurred during foreclosure proceedings after a default by an obligor.



Sec. 45.95.070. - Eligibility for loans.

A person is eligible for a loan under this chapter if

(1) the person can establish or demonstrate good character, capacity for financial responsibility, ability to provide sufficient collateral and knowledge of Alaska economic conditions;

(2) the person is a resident of the state; and

(3) in the judgment of the Department of Commerce, Community, and Economic Development

(A) the business shows a definite potential for growth;

(B) the borrower will be able to repay the loan; and

(C) the loan will potentially create more jobs and provide additional services in the community.



Sec. 45.95.080. - Definition.

In this chapter, "commissioner" means the commissioner of commerce, community, and economic development.






Chapter 45.98. - HISTORICAL DISTRICT LOAN ACT

Sec. 45.98.010. - Creation of historical district revolving loan fund.

(a) There is created in the Department of Commerce, Community, and Economic Development a historical district revolving loan fund. All principal and interest payments, and money chargeable to principal or interest that is collected through liquidation by foreclosure or other process on loans made under this chapter, shall be paid into the historical district revolving loan fund.

(b) Money in the fund may be used by the legislature to make appropriations for costs of administering this chapter.

(c) On June 30 of each fiscal year the unexpended and unobligated cash balance of the fund that is attributable to loans owned by the fund lapses into the general fund.



Sec. 45.98.015. - Special account established.

(a) There is established as a special account within the historical district revolving loan fund the foreclosure expense account. This account is established as a reserve from fund equity.

(b) The commissioner of commerce, community, and economic development may expend money credited to the foreclosure expense account when necessary to protect the state's security interest in collateral on loans made under this chapter, or to defray expenses incurred during foreclosure proceedings after a default by an obligor.



Sec. 45.98.020. - Historical district loans.

Upon endorsement and plan approval by a local historical district commission established under AS 29.55.010 or former AS 29.48.108 and the recommendation of a majority of the members of the Alaska Historical Commission, the Department of Commerce, Community, and Economic Development may make loans to a person, firm, business, or municipality subject to applicable laws for the restoration, improvement, rehabilitation, or maintenance of a structure that is

(1) within the boundaries of a historical district established under AS 29.55.020 or former AS 29.48.110 and identified as important in state or national history as provided for in AS 29.55.020 (b) or former AS 29.48.110 (b); or

(2) a building or structure within a historical district, that is suitable for superficial modification so that it can conform to the period or motif of the surrounding buildings or structures that are the reason for the area's designation as a historical district.



Sec. 45.98.030. - Powers and duties of the department.

For purposes of administering this chapter, the Department of Commerce, Community, and Economic Development may

(1) prescribe the form and procedure for submitting loan applications under this chapter;

(2) designate agents and delegate powers to them as is necessary;

(3) in consultation with the Alaska Historical Commission, adopt regulations necessary to carry out its functions, including regulations for the process of plan approval by the commission and regulations to establish reasonable fees for services provided and charges for collecting the fees;

(4) establish amortization plans for the repayment of loans not to exceed 30 years;

(5) collect the fees and collection charges established under this section.



Sec. 45.98.040. - Limitations on loans.

Loans made under this chapter are subject to the following limitations:

(1) state participation in all loans in the aggregate, for any one historical district qualifying under this chapter may not exceed $1,500,000;

(2) state participation in a loan for the restoration, improvement, rehabilitation or maintenance of any one building or structure qualifying under this chapter may not exceed $250,000;

(3) the loans shall be secured by acceptable collateral and may not exceed 85 percent of the appraised value of the collateral offered as security;

(4) the rate of interest may not exceed seven and one-half percent a year on the unpaid balance of the state's share of the loan;

(5) a participating financial institution shall administer and service the loan for a reasonable fee not exceeding one-quarter of one percent;

(6) the state has a lien on the property accepted as collateral to the extent of its portion of the loan; when the lien or notice of the lien is properly recorded it is superior to all other liens except those for taxes and special assessments; a lien of the participating financial institution, to the extent of its portion of the loan after it is properly recorded, is superior to all other liens except liens for taxes, special assessments, and the lien of the state.



Sec. 45.98.050. - Sale or transfer of mortgages and notes.

(a) The commissioner of commerce, community, and economic development or a designee of the commissioner may sell or transfer at par value or at a premium or discount to any bank or other private purchaser for cash or other consideration the mortgages and notes held by the Department of Commerce, Community, and Economic Development as security for loans made under this chapter.

(b) [Repealed, Sec. 33 ch 141 SLA 1988].



Sec. 45.98.055. - Disposal of property acquired by default or foreclosure.

The Department of Commerce, Community, and Economic Development shall dispose of property acquired through default or foreclosure of a loan made under this chapter. Disposal shall be made in a manner that serves the best interests of the state, and may include the amortization of payments over a period of years.



Sec. 45.98.060. - Penalty provision.

After a project for which a loan is granted is commenced, if the Department of Commerce, Community, and Economic Development or a local historical district commission, in consultation with the Alaska Historical Commission, determines that the project is inconsistent with the guidelines or stipulations for construction, or otherwise fails to conform to the requirements of the loan, the interest rate on the state's share of the loan shall be increased to the highest rate of interest allowed at that time as provided in AS 45.45.010 . In addition, a penalty in the amount of two percent of the balance of the loan shall be assessed by the Department of Commerce, Community, and Economic Development.



Sec. 45.98.070. - Short title.

This chapter may be cited as the Historical District Loan Act.









Title 46 - WATER, AIR, ENERGY, AND ENVIRONMENTAL CONSERVATION

Chapter 46.03. - ENVIRONMENTAL CONSERVATION

Article 01 - DECLARATION OF POLICY

Sec. 46.03.010. - Declaration of policy.

(a) It is the policy of the state to conserve, improve, and protect its natural resources and environment and control water, land, and air pollution, in order to enhance the health, safety, and welfare of the people of the state and their overall economic and social well-being.

(b) It is the policy of the state to improve and coordinate the environmental plans, functions, powers, and programs of the state, in cooperation with the federal government, regions, local governments, other public and private organizations, and concerned individuals, and to develop and manage the basic resources of water, land, and air to the end that the state may fulfill its responsibility as trustee of the environment for the present and future generations.






Article 02 - DEPARTMENT OF ENVIRONMENTAL CONSERVATION

Sec. 46.03.020. - Powers of the department.

The department may

(1) enter into contracts and compliance agreements necessary or convenient to carry out the functions, powers, and duties of the department;

(2) review and appraise programs and activities of state departments and agencies in light of the policy set out in AS 46.03.010 for the purpose of determining the extent to which the programs and activities are contributing to the achievement of that policy and to make recommendations to the departments and agencies, including environmental guidelines;

(3) consult with and cooperate with

(A) officials and representatives of any nonprofit corporation or organization in the state;

(B) persons, organizations, and groups, public and private, using, served by, interested in, or concerned with the environment of the state;

(4) appear and participate in proceedings before any state or federal regulatory agency involving or affecting the purposes of the department;

(5) undertake studies, inquiries, surveys, or analyses it may consider essential to the accomplishment of the purposes of the department; these activities may be carried out by the personnel of the department or in cooperation with public or private agencies, including educational, civic, and research organizations, colleges, universities, institutes, and foundations;

(6) at reasonable times, enter and inspect with the consent of the owner or occupier any property or premises to investigate either actual or suspected sources of pollution or contamination or to ascertain compliance or noncompliance with a regulation that may be adopted under AS 46.03.020 - 46.03.040; information relating to secret processes or methods of manufacture discovered during investigation is confidential;

(7) conduct investigations and hold hearings and compel the attendance of witnesses and the production of accounts, books, and documents by the issuance of a subpoena;

(8) advise and cooperate with municipal, regional, and other local agencies and officials in the state, to carry out the purposes of this chapter;

(9) act as the official agency of the state in all matters affecting the purposes of the department under federal laws now or hereafter enacted;

(10) adopt regulations necessary to carry out the purposes of this chapter, including, by way of example and not limitation, regulations providing for

(A) control, prevention, and abatement of air, water, or land or subsurface land pollution;

(B) safeguard standards for petroleum and natural gas pipeline construction, operation, modification, or alteration;

(C) protection of public water supplies by establishing minimum drinking water standards, and standards for the construction, improvement, and maintenance of public water supply systems;

(D) collection and disposal of sewage and industrial waste;

(E) collection and disposal of garbage, refuse, and other discarded solid materials from industrial, commercial, agricultural, and community activities or operations;

(F) control of pesticides;

(G) other purposes as may be required for the implementation of the policy declared in AS 46.03.010 ;

(H) handling, transportation, treatment, storage, and disposal of hazardous wastes;

(11) inspect the premises of sellers and suppliers of paint, vessels, and marine and boating supplies, and take other actions necessary to enforce AS 46.03.715 ;

(12) notwithstanding any other provision of law, take all actions necessary to receive authorization from the administrator of the United States Environmental Protection Agency to administer and enforce a National Pollutant Discharge Elimination System program in accordance with 33 U.S.C. 1342 (sec. 402, Clean Water Act), 33 U.S.C. 1345 (sec. 405, Clean Water Act), 40 C.F.R. Part 123, and 40 C.F.R. Part 403, as amended.



Sec. 46.03.022. - Dental radiological equipment.

This title does not authorize the department to register, inspect, test, or otherwise regulate dental radiological equipment or records relating to dental radiological equipment regulated by the Board of Dental Examiners under AS 08.36.075 .



Sec. 46.03.024. - Consideration in adopting pollution regulations.

Notwithstanding another provision of law to the contrary, when adopting a regulation relating to the control, prevention, and abatement of air, water, or land or subsurface land pollution, the department shall give special attention to public comments concerning the cost of compliance with the regulation and to alternate practical methods of complying with the statute being interpreted or implemented by the regulation.



Sec. 46.03.025. - Accounting and disposition of fees. [Repealed, Sec. 92 ch 36 SLA 1990. For current provisions, see AS 37.05.142 - 37.05.146].

Repealed or Renumbered



Sec. 46.03.030. - Water quality enhancement, water supply, sewage, and solid waste facilities grants.

(a) [Repealed, Sec. 19 ch 220 SLA 1976].

(b) The department may grant to a municipality, as funds are available, a grant for any of the following:

(1) a water quality enhancement project;

(2) a public water supply, treatment, or distribution system;

(3) a wastewater collection, treatment, or discharge system;

(4) a solid waste processing, disposal, or resource recovery system.

(c) There is a water quality enhancement and water supply, wastewater, and solid waste systems program created in the department to carry out the purposes of this section.

(d) The department shall, by regulation, identify those costs that are eligible costs for the purposes of this section. Eligible costs do not include interest and financing and right-of-way acquisition, or costs that are related to the operation, maintenance, or repair of a system.

(e) A grant under this section to a municipality for a project funded by an appropriation made by the legislature

(1) before July 1, 1994, may not exceed 50 percent of the eligible costs of the project;

(2) after July 1, 1994, may not exceed

(A) 85 percent of the eligible costs for a municipality with a population of 1,000 persons or less;

(B) 70 percent of the eligible costs for a municipality with a population of 1,001 to 5,000 persons; and

(C) 50 percent of the eligible costs for a municipality with a population greater than 5,000 persons; however, if a municipality with a population greater than 5,000 persons seeks a grant for a project that relates to a solid waste processing or disposal system that incorporates resource recovery, the department may provide a grant for up to 60 percent of the eligible costs of the project.

(f) [Repealed, Sec. 14 ch 106 SLA 1994].

(g) The match required for grants made under this section may include

(1) federal funds; or

(2) state funds, other than those funds received under this section or AS 37.06.

(h) Construction of a project for which a grant is made under this section may commence only after the department has approved in writing the plans and specifications for the project.



Sec. 46.03.032. - Alaska clean water fund.

(a) There is established as a separate fund the Alaska clean water fund, which is distinct from any other money or fund in the treasury, and which consists of money appropriated by the legislature to meet federal matching requirements, federal capitalization grants, loan repayments, interest received from loan repayments, interest received from investment of money in the Alaska clean water fund, and the proceeds and accrued interest received from the sale of revenue bonds issued under AS 37.15.560 - 37.15.605 and secured by the Alaska clean water fund. Separate accounts may be created in the Alaska clean water fund. The accounts may be combined for purposes of investment.

(b) The provisions of this section shall be liberally construed in order to carry out the purposes for which they were enacted. The department shall administer the Alaska clean water fund consistent with the requirements of this section and AS 37.15.560 - 37.15.605.

(c) The department may accept and make use of all capitalization grants provided by the federal government under 33 U.S.C. 1251 - 1387 (the federal Clean Water Act), as amended.

(d) Except as otherwise limited by federal law, the Alaska clean water fund may be used

(1) for the following categories of projects:

(A) planning, designing, building, constructing, and rehabilitating a public wastewater collection, treatment, or discharge system;

(B) implementing a management program for controlling water pollution from nonpoint sources under 33 U.S.C. 1329, including planning, designing, building, constructing, and rehabilitating a solid waste management system; and

(C) developing and implementing an estuary conservation and management program under 33 U.S.C. 1330;

(2) to provide the following types of financial assistance for the categories of projects listed in (1) of this subsection:

(A) making loans to municipalities and other qualified entities;

(B) buying or refinancing the debt obligations of a municipality or other qualified entity;

(C) providing collateral security for or purchasing insurance for a municipal, state agency, or other qualified entity debt obligation; and

(3) to pay and secure the payment of the principal of and interest on revenue bonds issued by the state and to pay the costs of issuance and administration of the bonds, so long as the proceeds of the bond sale are deposited in the Alaska clean water fund.

(e) Repayment of loans shall be secured in a manner that the department determines is feasible to assure prompt repayment under a loan agreement entered into with the borrower.

(f) The department

(1) may spend money from the Alaska clean water fund to pay the costs of

(A) administering the fund; and

(B) the department in conducting activities under this section and AS 37.15.560 - 37.15.605, including the costs of issuance and administration as defined in AS 37.15.605 ;

(2) shall spend money from the Alaska clean water fund to pay

(A) into the bond redemption fund (AS 37.15.565 ), and into any other bond redemption fund or account created by a relevant bond resolution, the amount certified by the state bond committee under AS 37.15.585 ; and

(B) the costs of the state bond committee in conducting activities under this section and AS 37.15.560 - 37.15.605, including the costs of issuance and administration as defined in AS 37.15.605 .

(g) A municipality or other qualified entity wishing to borrow money from the Alaska clean water fund shall demonstrate to the satisfaction of the department that it

(1) has sufficient legal authority to incur the debt for which it is applying; and

(2) will establish and maintain a dedicated source of revenue or other acceptable revenue source for repayment of the loan and sufficient reserves for the loan as may be necessary.

(h) Allocation of Alaska clean water fund loans shall be made in accordance with the priority list developed by the department, using criteria specified in regulations adopted by the department.

(i) Before making a loan from the Alaska clean water fund, the department shall, by regulation, specify

(1) standards for the eligibility of borrowers and the type of projects to be financed with loans;

(2) loan term and interest rate policies for loans made from the fund;

(3) standards regarding the technical and economic viability and revenue self-sufficiency of eligible projects;

(4) collateral or other security required for loans;

(5) terms of loans; and

(6) other relevant criteria, standards, or procedures.

(j) Except as necessary to comply with the covenants of a bond resolution under AS 37.15.573 , a loan made by the department shall be made according to the standards, criteria, and procedures established by regulations under this section. A loan made from the Alaska clean water fund may be subject to the state aid intercept provisions of AS 37.15.575. Except as necessary to comply with the covenants of a bond resolution under AS 37.15.573 , in making a loan from the Alaska clean water fund for a solid waste management system, the department shall give priority to a project that will alleviate severe health or environmental concerns in the community or region proposing the system. In addition, the department may consider

(1) the extent of local or regional support for the proposed system; and

(2) the extent to which the applicant can demonstrate that the full range of solid waste management options has been reasonably considered and that the proposed system is consistent with the promotion of the solid and hazardous waste management practices established in AS 46.06.021.

(k) The department shall prepare reports required by the federal government in conjunction with federal capitalization grant award conditions. The department shall also prepare reports and notices, including notices of default, required by the state bond committee in conjunction with bonds issued under AS 37.15.560 - 37.15.605. The department shall also prepare a biennial report on the Alaska clean water fund and notify the legislature that it is available on or before the first day of each first regular session of the legislature.

(l) Loan repayments and interest earned by loans from the Alaska clean water fund shall be deposited in the Alaska clean water fund.

(m) Annual principal payments shall commence within one year after project completion.

(n) [Repealed, Sec. 14 ch 106 SLA 1994].

(o) Regulations adopted by the department under this section that would affect issuance or repayment of revenue bonds under AS 37.15.560 - 37.15.605 may not be inconsistent with those statutes or with regulations adopted by the state bond committee under those statutes. To the extent that regulations adopted by the department are inconsistent with AS 37.15.560 - 37.15.605, with regulations adopted by the state bond committee under those statutes, or with the covenants of a bond resolution adopted under AS 37.15.573 , the provisions of AS 37.15.560 - 37.15.605, the regulations adopted under those statutes, and the covenants of the bond resolution govern.

(p) In this section,

(1) "other qualified entity" means

(A) an intermunicipal or interstate agency as those terms are used in 33 U.S.C. 1383, and may include an authority, corporation, instrumentality, enterprise, or other entity formed through an agreement between a municipality and one or more other governmental entities under AS 29.35.010 (13) or under art. X, sec. 13, Constitution of the State of Alaska, or between a municipality and a regional housing authority under AS 18.55.996 (b); or

(B) an organization that is eligible for assistance under 33 U.S.C. 1383, that is not exempted from regulation under AS 42.05.711 (d), that provides wastewater service under a certificate of convenience and necessity from the former Alaska Public Utilities Commission or the Regulatory Commission of Alaska, and that is economically regulated by the Regulatory Commission of Alaska;

(2) "solid waste management system" includes capital improvements and equipment used for the purpose of solid and hazardous waste source reduction, recycling, treatment, or disposal.



Sec. 46.03.034. - Alaska clean water administrative fund.

(a) The Alaska clean water administrative fund is established as a separate fund that is distinct from other money or funds in the treasury. The fund is composed of two accounts, the

(1) Alaska clean water administrative operating account; and

(2) Alaska clean water administrative income account.

(b) The legislature may appropriate to the Alaska clean water administrative operating account the annual balance of the Alaska clean water administrative income account.

(c) The department shall administer the Alaska clean water administrative fund.

(d) The Alaska clean water administrative operating account may be used to pay for the department's operational and administrative costs necessary to manage the Alaska clean water fund and the Alaska clean water administrative fund and for such other purposes permitted by federal law.

(e) Money received in payment of fees charged by the department under the authority of AS 46.03.035 and earnings on the Alaska clean water administrative fund shall be deposited in the Alaska clean water administrative income account.



Sec. 46.03.035. - Fees charged for loans made from the Alaska clean water fund.

The department may charge and collect reasonable fees in connection with making and servicing loans made by the department under the authority of AS 46.03.032 . The department shall by regulation specify the rates and amounts of the fees.



Sec. 46.03.036. - Alaska drinking water fund.

(a) The Alaska drinking water fund is established as a separate fund that is distinct from other money or funds in the treasury. The fund shall be administered by the department. The Alaska drinking water fund consists of the following items, all of which shall be deposited into the fund upon receipt:

(1) the proceeds and accrued interest received from the sale of revenue bonds issued under AS 37.15.560 - 37.15.605 and secured by the Alaska drinking water fund;

(2) money appropriated by the legislature, including federal capitalization grants;

(3) loan repayments; and

(4) interest received from loan repayments and interest received from investment of money in the Alaska drinking water fund.

(b) Except as otherwise limited by federal law, the department may use money in the Alaska drinking water fund to

(1) provide financial assistance for drinking water system projects, including projects to plan, design, build, construct, or rehabilitate a public drinking water collection, storage, treatment, or distribution system, to

(A) municipalities;

(B) organizations that are not exempted from regulation under AS 42.05.711(d), that provide water service under a certificate of convenience and necessity from the former Alaska Public Utilities Commission or the Regulatory Commission of Alaska, and that are economically regulated by the Regulatory Commission of Alaska;

(2) earn interest on the amounts deposited in the fund;

(3) pay the costs of administering the fund and conducting activities under this section and AS 37.15.560 - 37.15.605, including the costs of issuance and administration as defined in AS 37.15.605 ;

(4) pay and secure the payment of the principal of and interest on revenue bonds issued by the state and to pay the costs of issuance and administration of the bonds, so long as the proceeds of the bond sale are deposited in the Alaska drinking water fund;

(5) pay

(A) into the bond redemption fund (AS 37.15.565 ), and into any other bond redemption fund or account created by a relevant bond resolution, the amount certified by the state bond committee under AS 37.15.585 ; and

(B) the costs of the state bond committee in conducting activities under this section and AS 37.15.560 - 37.15.605, including the costs of issuance and administration as defined in AS 37.15.605 .

(c) Repayment of loans shall be secured in a manner that the department determines is feasible to ensure prompt repayment under a loan agreement entered into with the borrower.

(d) Separate accounts may be created in the Alaska drinking water fund. The accounts may be combined for purposes of investment.

(e) The department may adopt regulations necessary to implement the Alaska drinking water fund in a manner consistent with federal law. The regulations adopted by the department under (h) of this section may establish different loan terms, charges, rates, and standards for different classes of borrowers to accommodate the different levels of risk and costs that the different classes may present.

(f) An organization that qualifies for financial assistance under (b)(1)(B) of this section or a municipality wishing to borrow money from the Alaska drinking water fund shall demonstrate to the satisfaction of the department that it

(1) has sufficient legal authority to incur the debt for which it is applying; and

(2) will establish and maintain a dedicated source of revenue or other acceptable revenue source for repayment of the loan and sufficient reserves for the loan as may be necessary.

(g) Allocation of Alaska drinking water fund loans shall be made in accordance with a priority list developed by the department, using criteria specified in regulations adopted by the department. A loan may not be made to an organization that is not a municipality to refinance debt of that organization.

(h) Before making a loan from the Alaska drinking water fund, the department shall, by regulation, specify

(1) standards for the eligibility of borrowers and the type of projects to be financed with loans;

(2) loan term and interest rate policies for loans made from the fund;

(3) standards regarding the technical and economic viability and revenue of self-sufficiency of eligible projects;

(4) collateral or other security required for loans;

(5) terms of loans; and

(6) other relevant standards or procedures.

(i) Except as necessary to comply with the covenants of a bond resolution under AS 37.15.573 , a loan made by the department shall be made according to the standards and procedures established by regulations under this section. A loan made from the Alaska drinking water fund may be subject to the state aid intercept provisions of AS 37.15.575.

(j) The department shall also prepare reports and notices, including notices of default, required by the state bond committee in conjunction with bonds issued under AS 37.15.560 - 37.15.605.

(k) Regulations adopted by the department under this section that would affect issuance or repayment of revenue bonds under AS 37.15.560 - 37.15.605 may not be inconsistent with those statutes or with regulations adopted by the state bond committee under those statutes. To the extent that regulations adopted by the department are inconsistent with AS 37.15.560 - 37.15.605, with regulations adopted by the state bond committee under those statutes, or with the covenants of a bond resolution adopted under AS 37.15.573 , the provisions of AS 37.15.560 - 37.15.605, the regulations adopted under those statutes, and the covenants of the bond resolution govern.



Sec. 46.03.038. - Alaska drinking water administrative fund.

(a) The Alaska drinking water administrative fund is established as a separate fund that is distinct from other money or funds in the state treasury. The fund is composed of two accounts, the

(1) Alaska drinking water administrative operating account; and

(2) Alaska drinking water administrative income account.

(b) The legislature may appropriate to the Alaska drinking water administrative operating account the annual balance of the Alaska drinking water administrative income account.

(c) The department shall administer the Alaska drinking water administrative fund.

(d) The Alaska drinking water administrative operating account may be used to pay for the department's operational and administrative costs necessary to manage the Alaska drinking water fund and the Alaska drinking water administrative fund and for such other purposes permitted by federal law.

(e) Money received in payment of fees charged by the department under the authority of AS 46.03.039 and earnings on the Alaska drinking water administrative fund shall be deposited in the Alaska drinking water administrative income account.



Sec. 46.03.039. - Fees charged for loans made from the Alaska drinking water fund.

The department may charge and collect reasonable fees in connection with making and servicing loans made by the department under the authority of AS 46.03.036 . The department shall by regulation specify the rates and amounts of such fees.



Sec. 46.03.040. - Alaska environmental plan.

(a) The department shall formulate and annually review and revise a statewide environmental plan for the management and protection of the quality of the environment and the natural resources of the state, in furtherance of the legislative policy and purposes expressed in this chapter.

(b) The department shall submit the first plan to the governor on or before January 1, 1972, and thereafter submit periodic revisions of the plan to the governor. The plan is effective upon approval by the governor and shall serve thereafter as a guide to the public, the state government and the political subdivisions of the state in the development of the environment and natural resources of the state.

(c) In formulating the plan and any revisions, the department may consult with persons, organizations, and groups, public or private, interested in or concerned with the environment of the state, and with a department, division, board, commission, or other agency of the state, with a political subdivision, or with any public authority as may be necessary to enable the department to carry out its responsibilities under this section.



Sec. 46.03.045. - Public recognition of pollution prevention efforts.

In addition to the school awards program under AS 46.11.070 , the department may identify, document, and publicly acknowledge exemplary pollution prevention achievements by individuals, businesses, or government agencies in the state.






Article 03 - WATER POLLUTION CONTROL AND WASTE DISPOSAL

Sec. 46.03.050. - Authority.

The department has jurisdiction to prevent and abate the pollution of the waters of the state.



Sec. 46.03.060. - Water pollution control plan.

The department shall develop comprehensive plans for water pollution control in the state and conduct investigations it considers advisable and necessary for the discharge of its duties.



Sec. 46.03.070. - Pollution standards.

After public hearing, the department may adopt standards and make them public and determine what qualities and properties of water indicate a polluted condition actually or potentially deleterious, harmful, detrimental, or injurious to the public health, safety, or welfare, to terrestrial and aquatic life or their growth and propagation, or to the use of waters for domestic, commercial, industrial, agricultural, recreational, or other reasonable purposes.



Sec. 46.03.080. - Quality and purity standards.

After study and public hearings held upon due notice, the department may establish standards of quality and purity or group the designated waters of the state into classes as to minimum quality and purity, or both. The department shall classify waters in accordance with considerations of best usage in the interest of the public. The department may alter and modify classifications after hearing.



Sec. 46.03.090. - Plans for pollution disposal. [Repealed, Sec. 12 ch 136 SLA 2004].

Repealed or Renumbered



Sec. 46.03.100. - Waste management and disposal authorization.

(a) A person may not construct, modify, or operate a sewerage system or treatment works or dispose of or conduct an operation that results in the disposal of solid or liquid waste material or heated process or cooling water into the waters or onto the land of the state without prior authorization from the department. Department authorization shall be obtained for direct disposal and for disposal, other than of domestic sewage, into publicly owned or operated sewerage systems.

(b) Prior authorization by the department is provided through one or a combination of the following:

(1) an individual permit issued for a specific facility or disposal activity;

(2) a general permit issued on a statewide, regional, or other geographical basis for a category of disposal activities that the commissioner, using information available when the permit is developed, determines are similar in nature and will comply with applicable environmental quality standards established under this title;

(3) regulations adopted by the department authorizing a category of disposal without requiring a permit and establishing specific siting or operational requirements, discharge limits, or best management practices for the disposal category;

(4) designation and approval of a plan as described under (c) of this section;

(5) an integrated waste management and disposal authorization as described in (d) of this section.

(c) The department may require the submission of plans for review and written approval before construction, extension, installation, modification, or operation of a publicly or privately owned or operated sewerage system or treatment works. If the sewerage system or treatment works is designed to prevent disposal from the system or works outside of containment under normal operating conditions, the department may designate that the plan approval constitutes the authorization required under (a) of this section.

(d) The department may issue an integrated waste management and disposal authorization covering multiple related or unrelated waste management or disposal activities to be conducted at a facility, including generation, treatment, storage, and disposal of solid or liquid waste. An integrated waste management and disposal authorization may include the authorizations in (b) and (c) of this section and a water-quality-related certification required by 33 U.S.C. 1341 for the discharge of dredged or fill materials or of pollutants to surface waters from point sources.

(e) This section does not apply to

(1) a person discharging only domestic sewage into a sewerage system;

(2) disposals subject to regulation under AS 31.05.030 (e)(2);

(3) injection projects permitted under AS 31.05.030 (h);

(4) discharges of solid or liquid waste material or water discharges from the following activities if the discharge is incidental to the activity and the activity does not produce a discharge from a point source, as that term is defined in regulations adopted under this chapter, directly into any surface water of the state:

(A) mineral drilling, trenching, ditching, and similar activities;

(B) landscaping;

(C) water well drilling and geophysical drilling; or

(D) drilling, ditching, trenching, and similar activities associated with facility construction and maintenance or with road or other transportation facility construction and maintenance; however, the exemption provided by this subparagraph does not relieve a person from obtaining a prior authorization under this section if the drilling, ditching, trenching, or similar activity will involve the removal of the groundwater, stormwater, or wastewater runoff that has accumulated and is present at an excavation site for facility, road, or other transportation construction or maintenance and a prior authorization is otherwise required by this section;

(5) bilge pumping, unless the bilge product pumped may be expected to yield an oily sludge, emulsion, or sheen on the surface of any water of the state;

(6) cooling water discharges from a boat or vessel into any surface water of the state; or

(7) the firing or other use of munitions in training activities conducted on active ranges, including active ranges operated by the United States Department of Defense or a United States military agency.

(f) A person who applies for an authorization to operate a solid waste disposal facility that accepts hazardous waste or a mining waste disposal facility for an operation that chemically processes ores or has the potential to generate acid shall furnish to the department proof of financial responsibility to manage and close the facility in a manner that the department finds will control or minimize the risk of the release of unauthorized levels of pollutants from the facility to waters. The department may require that a municipal solid waste disposal facility furnish proof of financial responsibility. Proof of financial responsibility may be demonstrated by self-insurance, insurance, surety bond, corporate guarantee, letter of credit, certificate of deposit, or other proof of financial responsibility approved by the department, under regulations adopted by the department. Regulations adopted under this subsection must set financial tests for the acceptance of corporate guarantees and other forms of financial responsibility that the department determines would be required for an independent showing of financial capability. For a mining waste disposal facility, the department may accept as adequate to satisfy the requirement of this subsection financial assurance for reclamation provided to a state or federal land management agency if it otherwise meets the requirements of this subsection. The department's acceptance of proof of financial responsibility under this subsection expires

(1) one year after its issuance for self-insurance, unless the department accepts a renewal of the same self-insurance demonstration after a financial review under regulations adopted by the department;

(2) on the effective date of a change in the insurance agreement, surety bond, corporate guarantee, letter of credit, or certificate of deposit;

(3) on the expiration or cancellation of the insurance agreement, surety bond, corporate guarantee, letter of credit, or certificate of deposit.

(g) A person who applies for a solid waste disposal authorization under this section, except for an authorization under (b)(2) of this section or an authorization to dispose of municipal solid waste, shall demonstrate to the satisfaction of the department that the applicant has reasonably considered all solid waste management options and that the authorization would be consistent with the practices and priorities established under AS 46.06.021 .

(h) The program developed to issue permits by the department to authorize discharge of pollutants into surface waters and submitted to the United States Environmental Protection Agency for approval under 33 U.S.C. 1342 (sec. 402, Clean Water Act) shall include the monitoring and reporting requirements included in the permits, limited to those requirements mandated by law, including any legal settlements, and those necessary to ascertain compliance with the effluent limitations contained in the permit and with state water quality standards.

(i) A person who applies for a permit under the program may review and provide comments and amendments to a draft permit and discuss the draft permit with the staff of the department before that draft permit undergoes public notice and comment under AS 46.03.110 .

(j) A person who applies for a permit under the program has the opportunity to review a proposed final permit and discuss it with the staff of the department before the department issues the permit.

(k) A permit issued under the program is not automatically stayed by the filing of a request for an adjudicatory hearing on the permit; a request to stay a permit issued under the program shall be decided by the commissioner or the commissioner's designee.

(l) Permits issued under this section shall be issued as expeditiously as possible.



Sec. 46.03.110. - Waste disposal permit procedure.

(a) An application for a permit under AS 46.03.100 (b)(1) or (2) or an authorization under AS 46.03.100 (d) shall be made on forms prescribed by the department. Forms must contain the name and address of the applicant, a description of the applicant's operations, the quantity and type of waste material sought to be disposed of, the proposed method of disposal, and any other information considered necessary by the department. The applicant may request that a general permit be issued, or the department may, on its own initiative, propose that an applicant be authorized under a general permit.

(b) After receipt of a proper application for an individual or general permit or a determination by the department that a general permit should be proposed, the department shall publish notice of the application or proposal, or of the availability of a draft permit for comment, as applicable, in at least two publications of a newspaper of general circulation within the general area in which the disposal of waste material is proposed to be made. The notice shall also be posted on the Alaska Online Public Notice System maintained under AS 44.62.175 and may also be published in other appropriate information media. The notice must include a statement that a person who wants to present views to the department with regard to the application or proposal may do so in writing to the department within 30 days after the first publication of the notice. The written response entitles the writer to a copy of the application or draft permit, and, in the case of an application or proposal to issue a general permit, the application or proposal shall also be posted by the department on the Internet at the same time that notice is published under this subsection.

(c) When the department receives an application or makes a proposal that a general permit be issued, the commissioner shall immediately send copies of the application or proposal to the commissioner of fish and game, the commissioner of natural resources, the commissioner of commerce, community, and economic development, and the commissioner of health and social services.

(d) The department may specify in a permit or other authorization the terms and conditions under which waste material or water may be disposed of. The terms and conditions shall be directed to avoiding pollution and to otherwise carry out the policies of this chapter. The commissioner may provide, as a term of a general permit, that a person intending to dispose of waste material or water under the general permit shall first obtain specific authorization from the department. A general permit shall be posted on the Internet by the department; the posting must include the names of persons authorized to make disposals under the permit and the locations at which disposals may be made if those locations are specifically authorized under this subsection. A permit may not be issued for a term in excess of five years from the date of issuance. The department may prescribe in regulations the circumstances under which an expiring permit may be administratively continued.

(e) If the department has certified a National Pollutant Discharge Elimination System permit under 33 U.S.C. 1341 (sec. 401, Federal Water Pollution Control Act Amendments of 1972), and the United States Environmental Protection Agency has issued that permit to a person, the department may waive the requirements of this section, and adopt the federal permit as the permit required under AS 46.03.100 .



Sec. 46.03.120. - Termination or modification of waste management and disposal authorization.

(a) The department may terminate a permit or other authorization issued under AS 46.03.100 or may rescind a person's authority to dispose of waste in accordance with regulations adopted under AS 46.03.100(b)(3) upon 30 days' written notice if the department finds

(1) that the permit or other authorization was procured by misrepresentation of material fact or by failure of the applicant to disclose fully the facts relating to its issuance;

(2) that there has been a violation of the conditions of the permit or other authorization;

(3) that there has been a material change in the quantity or type of waste disposed of; or

(4) for a permit issued under a federally approved program under 33 U.S.C. 1342 (sec. 402, Clean Water Act), that

(A) a change in any condition of the receiving environment or the quality of discharge requires either a temporary or permanent reduction of the authorization or elimination of the authorized discharge; or

(B) the permittee had made a material misrepresentation of fact to the department relevant to the authorized activity at any time.

(b) The department may modify a permit or other authorization issued under AS 46.03.100 , or may rescind a person's authority to dispose of waste in accordance with regulations adopted under AS 46.03.100 (b)(3),

(1) for any of the causes for termination listed in (a) of this section;

(2) if the department finds that a material change in the quality or classification of the waters of the state has occurred; or

(3) in the case of a permit issued under a federally approved program under 33 U.S.C. 1342 (sec. 402, Clean Water Act), as provided in regulations adopted under AS 46.03.020 (12).

(c) Nothing in this section limits the authority of the department to terminate or modify a permit or plan approval under other circumstances if requested to do so by the permittee or plan holder.



Sec. 46.03.130. - Compliance order. [Repealed, Sec. 19 ch 220 SLA 1976. For current law, see AS 46.03.850 ].

Repealed or Renumbered



Sec. 46.03.140. - 46.03.245. - Air pollution control. [Repealed, Sec. 27 ch 74 SLA 1993. For current provisions, see AS 46.14].

Repealed or Renumbered



Sec. 46.03.240. - Construction and implementation of AS 46.03.230 . [Repealed, Sec. 19 ch 220 SLA 1976].

Repealed or Renumbered






Article 04 - RADIATION AND HAZARDOUS WASTE PROTECTION

Sec. 46.03.250. - Authority.

The department shall adopt regulations

(1) establishing standards governing the discharge of low level radioactive materials to the air, water, land, and subsurface land of the state;

(2) establishing safeguards for radioactive waste materials that do not constitute a threat to public health or safety and that may be stored or disposed of in the state; and

(3) establishing procedures for the storage and disposal of radioactive materials used in medicine, education, instruments, industrial testing, or scientific research.



Sec. 46.03.260. - Use of radioactive materials.

A person who conducts an operation that results in the discharge of low level radioactive materials to the air, water, land, or subsurface land of the state shall obtain a permit from the department before commencing the discharge.



Sec. 46.03.270. - 46.03.280 - l Electronic product radiation; notification of violation and order of abatement. [Repealed, Sec. 12 ch 172 SLA 1978. For radiation protection, see AS 18.60.475 - 18.60.545].

Repealed or Renumbered



Sec. 46.03.290. - [Renumbered as AS 46.03.865 ]

Repealed or Renumbered



Sec. 46.03.296. - Disposal of hazardous wastes.

(a) It is unlawful to dispose of hazardous wastes in the state unless

(1) the waste has been treated and disposed of in a manner that uses the maximum degree of reduction of the harmful qualities of a hazardous waste that is subject to this chapter and that the department, on a case-by-case basis, determines is achievable for the hazardous waste by application of production processes and available methods, systems, and techniques, taking into account energy, environmental, and economic impacts and other costs; and

(2) the waste is disposed of in a manner that will ensure the protection of human health, livestock, wildlife, property, and the environment.

(b) The department shall adopt regulations in accordance with AS 44.62 (Administrative Procedure Act) for the treatment, storage, and disposal of hazardous wastes to ensure the protection of human health, livestock, wildlife, property, and the environment.



Sec. 46.03.299. - Hazardous waste regulations.

(a) The department shall adopt regulations under AS 44.62 (Administrative Procedure Act) for the identification and management of hazardous waste as defined by the Environmental Protection Agency and hazardous waste that exhibits the characteristic of toxicity, persistence, or carcinogenicity.

(b) Regulations adopted under (a) of this section must exempt from their coverage mining waste and waste associated with the exploration, development, or production of crude oil, natural gas, or geothermal energy until studies required under 42 U.S.C. 6982(f) and (m) are completed. The department, after considering the findings in the reports of these studies, may terminate or amend the exemptions.

(c) The department shall take all actions necessary to receive authorization from the administrator of the Environmental Protection Agency to administer and enforce a hazardous waste program in accordance with 42 U.S.C. 6901 - 6987 (Resource Conservation and Recovery Act of 1976).

(d) Regulations adopted under (a) of this section shall cover (1) hazardous waste, not otherwise exempted by law, that is generated in any month by a single generator in an amount of 220 pounds or more, and (2) acute hazardous wastes identified in 40 C.F.R. 261.33(e), not otherwise exempted by law, that are generated in any month by a single generator in an amount of 2.2 pounds or more. The department shall extend the regulations to manage smaller quantities of hazardous waste if the quantities specified in this subsection exceed the quantities regulated under the authority of 42 U.S.C. 6921 - 6934, as amended. The department may at any time extend coverage of regulations adopted under (a) of this section to small quantities of hazardous waste and acute hazardous waste.

(e) [Repealed, Sec. 61 ch 50 SLA 1989].

(f) [Repealed, Sec. 4 ch 88 SLA 1990].



Sec. 46.03.300. - Exceptions. [Repealed, Sec. 12 ch 172 SLA 1978].

Repealed or Renumbered



Sec. 46.03.302. - Hazardous waste permit.

(a) A person may not treat, transport, store, or dispose of a hazardous waste as defined by the department by regulation unless that person first secures a permit from the department and submits to the department any reports or manifests that the department may require for handling the hazardous wastes.

(b) A person who generates hazardous waste is not required to obtain a permit under (a) of this section unless the person also treats, transports, stores, or disposes of the hazardous waste.



Sec. 46.03.305. - Hazardous waste reports and manifests.

A person who generates hazardous wastes shall submit to the department reports or manifests that the department may require for handling the hazardous wastes.



Sec. 46.03.308. - Transportation of hazardous waste.

(a) Hazardous waste may not be transported in the state unless the waste is accompanied by the uniform hazardous waste manifest required under 42 U.S.C. 6922 - 6923 or other applicable federal law.

(b) [Repealed, Sec. 15 ch 71 SLA 1997].



Sec. 46.03.309. - Temporary collection of hazardous waste.

The department shall provide for the temporary collection of hazardous waste to be prepared for shipment to a federally approved hazardous waste disposal site. The department shall establish four periods in each calendar year during which it shall collect hazardous waste. A collection point may accept hazardous waste only from small quantity generators and household generators as defined by the Environmental Protection Agency.



Sec. 46.03.310. - Conflicting laws. [Repealed, Sec. 12 ch 172 SLA 1978].

Repealed or Renumbered



Sec. 46.03.311. - Public records.

(a) Permits, permit applications, records, reports, and information and documentation obtained under AS 46.03.302 - 46.03.308 are available to the public for inspection and copying. However, upon a showing satisfactory to the commissioner that a record, report, permit, application, or information would, if made public, divulge methods or processes entitled to protection as trade secrets, the commissioner shall treat the record, report, permit, application, or information as confidential.

(b) Information that is confidential may be transmitted under a continuing restriction of confidentiality to other officers, employees, or authorized representatives of the state or of the United States if

(1) the person responsible for furnishing the record, report, permit, application, or information to which the information pertains is informed at least two weeks before the transmittal; and

(2) the information has been acquired by the department under the provisions of AS 46.03.296 - 46.03.311.

(c) This section does not limit the department's authority to release confidential information during emergency situations.



Sec. 46.03.313. - Hazardous waste management facilities and sites.

(a) The department shall evaluate and select potential sites for hazardous waste management facilities in the state. In evaluating and selecting sites for management facilities, the department shall consider at least the following factors:

(1) economic feasibility, including proximity to concentrations of generators of the types of hazardous waste likely to be proposed and permitted for management;

(2) intrinsic suitability of the sites;

(3) federal and state pollution control and environmental protection regulations;

(4) the risk and effect for local residents, units of government, and the local public health, safety, and welfare, including such dangers as an accidental release of waste during transportation to a facility or at a facility, water, air, and land pollution, and fire or explosion;

(5) the consistency of a facility with, and its effect on, existing and planned local land use and development; local laws, ordinances, and permits; and local public facilities and services; and

(6) the adverse effects of a facility at the site on agriculture and natural resources and opportunities to mitigate or eliminate the adverse effects by stipulations, conditions, and requirements relating to the design and operation of a management facility at the proposed site.

(b) The department shall adopt regulations that

(1) interpret and clarify the factors listed in (a) of this section; and

(2) establish procedures for processing, reviewing, and approving or disapproving applications for the siting and operation of privately owned hazardous waste management facilities.

(c) The department may authorize the siting and operation of privately owned hazardous waste management facilities in accordance with factors and requirements established under this section.

(d) The department shall hold public hearings in each house district in which a hazardous waste management facility site is proposed to be located. The department shall give reasonable public notice of the time, date, and place of each public hearing at least 30 days before the hearing. The public shall be afforded an opportunity at each hearing to submit written and oral testimony concerning a potential site.

(e) In this section, "intrinsic suitability" of a site means that, based on existing data on the inherent and natural attributes, physical features, and location of the site, there is no known reason why a waste management facility that may be located in the site could not reasonably be expected to qualify for a permit under AS 46.03.302 .



Sec. 46.03.314. - Reports on management sites and facilities. [Repealed, Sec. 62 ch 21 SLA 1991].

Repealed or Renumbered



Sec. 46.03.316. - Hazardous waste reduction and recycling program. [Repealed, Sec. 4 ch 88 SLA 1990].

Repealed or Renumbered



Sec. 46.03.317. - Hazardous waste reduction matching grants.

(a) A hazardous waste reduction grant account is established in the general fund. It consists of appropriations made to it.

(b) The department may issue matching grants from money in the account to businesses, local governments, industry trade associations, labor organizations, or nonprofit organizations for the purpose of feasibility analysis and evaluation of ways to implement hazardous waste reduction.

(c) Grants under this section

(1) must be matched on a dollar-for-dollar basis by the grantee in cash or in kind;

(2) may not exceed $10,000 for any single proposal or project.

(d) The department shall establish an advisory committee, consisting of five members, to assist the department in reviewing and evaluating grant applications under this section. The advisory committee must include

(1) an officer or employee of the department;

(2) a representative of the University of Alaska;

(3) a professional civil or chemical engineer with experience in environmental engineering;

(4) an owner or representative of a small business; and

(5) a public member.






Article 05 - PESTICIDE CONTROL

Sec. 46.03.320. - Regulation of pesticides and broadcast chemicals.

(a) The department may

(1) regulate the transportation, testing, inspection, packaging, labeling, handling, and advertising of pesticides and broadcast chemicals offered for sale or placed in commerce for use in the state;

(2) regulate and supervise the distribution, application, or use of pesticides and broadcast chemicals in any state project or program or by a public agency under the jurisdiction of the state;

(3) regulate or prohibit the use of pesticides and broadcast chemicals;

(4) register pesticides and broadcast chemicals for sale or distribution.

(b) The department may provide by regulation for the licensing of or temporary license waiver for private applicators of restricted-use pesticides, for persons engaged in the custom, commercial, or contract spraying or application of pesticides and broadcast chemicals, and for other persons engaged in the spraying or application of pesticides and broadcast chemicals in public places. A person engaged in the custom, commercial, or contract spraying or application of pesticides and broadcast chemicals may, by regulation, be required to secure a surety bond or liability insurance.

(c) A person may not apply a pesticide or broadcast chemical in a public place unless licensed by the department or otherwise authorized under a regulation of the department. The department shall by regulation provide for reasonable public notification, including written notice posted on the application site, when pesticides and broadcast chemicals are applied in a public place. In this subsection, "public place" means (1) common areas of an apartment building or other multi-family dwelling; (2) that portion of a government office or facility to which access is not ordinarily restricted to employees; and (3) plazas, parks, and public sports fields.

(d) In this section, "multi-family dwelling" means a building that includes more than four single-family dwellings.



Sec. 46.03.330. - Public pesticide programs.

(a) An officer, agent, or employee of the state, or of a borough or city of any class, may not direct, carry out, or participate in the spraying or application of a pesticide or broadcast chemical in any program or project involving funds, materials, or equipment of the state, borough, or city, except in accordance with regulations adopted by the department under AS 46.03.320 .

(b) Before a public project that would affect land owned separately by two or more persons is initiated, the person directing the program shall give public notice of the program in the manner required by regulations of the department. The department shall conduct a public hearing on the proposed program if a hearing is requested by the governing body of the affected borough or city, or by a petition signed by at least 50 residents. The requirement for public notice or public hearing may be waived if the commissioner determines that a public emergency exists.

(c) The provisions of this section apply to home rule municipalities.






Article 06 - UNDERGROUND STORAGE TANK SYSTEMS

Sec. 46.03.360. - Board of storage tank assistance.

(a) There is established the Board of Storage Tank Assistance. For administrative purposes, the board is located in the department. The board consists of the commissioner of environmental conservation, or the commissioner's designee, and the following persons who shall be appointed by the governor to serve at the pleasure of the governor for staggered four-year terms:

(1) an engineer registered under AS 08.48 who is knowledgeable about installing, upgrading, repairing, or closing underground petroleum storage tank systems;

(2) a general contractor registered under AS 08.18 who is knowledgeable about installing, upgrading, repairing, or closing underground petroleum storage tank systems;

(3) two persons who own or operate an underground petroleum storage tank system, at least one of whom does not own or operate more than 10 underground petroleum storage tanks;

(4) a member of the insurance industry; and

(5) a person who is a member of the general public who does not have a financial interest in replacing, upgrading, closing, testing, or cleaning up releases from the type of underground storage tank that is governed by AS 46.03.360 - 46.03.450.

(b) The board may employ a full-time director and no more than one other employee. The department shall provide additional administrative and clerical support to the board.

(c) The board shall meet at the call of the chair, who shall be selected by the members from among themselves.

(d) The members of the board serve without compensation, but are entitled to per diem and travel expenses authorized by law for boards and commissions.

(e) Under AS 44.62 (Administrative Procedure Act), the board shall adopt regulation under which the department shall

(1) rank requests for assistance under AS 46.03.422 ;

(2) determine which costs of risk assessment, containment, corrective action, and cleanup are eligible costs under AS 46.03.422 ;

(3) [Repealed, Sec. 20 ch 41 SLA 2002].

(f) If the department determines that an owner or operator is not eligible for assistance under AS 46.03.410 - 46.03.422 or that a cost is not eligible and the affected owner or operator disputes that determination, or if an owner or operator disputes the ranking assigned to the request for assistance, the owner or operator may apply to the board for resolution of the dispute. The board may issue a decision in a dispute brought to it under this subsection. The decision is binding on the owner, operator, and department.

(g) The board may adopt regulations to limit the number of sites per calendar year for which an owner or operator may be awarded financial assistance under AS 46.03.410 - 46.03.422. The department shall implement the regulations.



Sec. 46.03.363. - Reports.

The board and the department shall each make available a report to the legislature not later than the 10th day following the convening of each regular session of the legislature. Each shall notify the legislature that its report is available. Each report may include information considered significant by the reporting entity but must include, as applicable

(1) information about the extent to which releases associated with underground petroleum storage tank systems have caused bodily injury or property damages to persons other than the owner or operator of the system in the preceding fiscal year, and the extent to which insurance is available to cover that type of injury and damage;

(2) recommendations about whether there are specific areas where state regulations should be more stringent than the federal regulations for underground petroleum storage tank systems;

(3) information on the availability of private commercial loans and federal loans, loan guarantees, or grants for upgrading underground petroleum storage tank systems;

(4) information on the availability of insurance that would cover the costs of corrective actions made necessary by a release or threatened release from an underground petroleum storage tank system;

(5) a brief summary of disputes involving the board under AS 46.03.360(f) and other laws authorizing the board to review disputes; and

(6) recommendations for amendments or additions to AS 46.03.360 - 46.03.450.



Sec. 46.03.365. - Regulation of underground petroleum storage tank systems.

(a) The department shall develop a program to abate and prevent pollution from underground petroleum storage tank systems through the adoption of regulations under AS 44.62 (Administrative Procedure Act). Consistent with other provisions in AS 46.03.360 - 46.03.450, the regulations may govern

(1) notification and registration;

(2) inspection and record keeping;

(3) construction, installation, and performance;

(4) maintenance, operation, and repair;

(5) technical standards, including standards for spill and overfill control, corrosion prevention, and release detection and reporting;

(6) financial responsibility;

(7) certification of underground petroleum storage tank system workers;

(8) corrective action and cost recovery;

(9) closure and abandonment;

(10) enforcement of regulations; and

(11) prevention of releases to protect the public health and environment.

(b) In the regulations adopted under (a) of this section, the department may

(1) distinguish among the sizes, types, classes, locations, and ages of underground petroleum storage tank systems;

(2) provide for exemptions and deferrals determined to be necessary by the department; exemptions and deferrals under this paragraph must be consistent with those granted under federal laws and regulations.

(c) When the regulations adopted under this section address areas governed by federal laws or regulations, the state regulations must be consistent with federal laws and regulations and may not be more stringent than the federal laws and regulations.

(d) Before adopting a regulation that sets a standard for the level of a contaminant that is allowed to remain in soil or groundwater after cleanup of a release from or associated with an underground petroleum storage tank, the department shall consult with the board. Before the department may adopt a regulation specifying allowable technologies for testing, containment and cleanup, or corrective action, the regulation must be approved by the board.



Sec. 46.03.370. - Educational assistance.

The department shall provide

(1) educational assistance to owners and operators of underground petroleum storage tank systems to help them comply with federal and state laws and regulations applicable to the tank systems, including the registration and notification requirements under AS 46.03.380 - 46.03.400;

(2) the public with information to help the public understand the effects associated with the release of petroleum and chemical products into the environment, including releases from petroleum and chemical storage tank systems.



Sec. 46.03.375. - Certification of storage tank workers.

(a) The department shall adopt regulations governing the certification of persons who install, test, close, repair, or significantly change the configuration of underground petroleum storage tanks and tank systems. The certification program shall be administered by the Department of Commerce, Community, and Economic Development. In consultation with the Department of Environmental Conservation, the Department of Commerce, Community, and Economic Development shall make every reasonable attempt to ensure that opportunities for obtaining certification under this section are available throughout the state. The Department of Commerce, Community, and Economic Development shall organize presentation of national training courses that are available in the state and assist residents of isolated communities who request assistance in becoming certified. The Department of Commerce, Community, and Economic Development may contract with the University of Alaska, a vocational technical school, or a regional nonprofit organization to provide the education and testing necessary for certification.

(b) The Department of Commerce, Community, and Economic Development shall establish fees applicable to certification under this section in an amount necessary to cover the costs of the certification program. The fees shall be collected by the Department of Commerce, Community, and Economic Development.

(c) Except as provided in (d) of this section, a person may not install, test, close, repair, or significantly change the configuration of an underground petroleum storage tank or tank system unless that person is certified for the appropriate activity under (a) of this section. A person who violates this subsection is guilty of a class B misdemeanor.

(d) A person may install, test, close, repair, or significantly change the configuration of an underground petroleum storage tank or tank system without being certified under this section if

(1) the person performs the work under the direct supervision of another who is certified for that work under this section;

(2) the supervisor inspects the work performed; and

(3) after inspection, the supervisor approves the work in writing.

(e) AS 44.62 (Administrative Procedure Act) applies to regulations and certifications under this section.

(f) The department shall develop and maintain lists of persons certified under this section to perform the various activities related to underground petroleum storage tanks and tank systems. The department shall provide the lists on request to interested persons.

(g) In this section,

(1) "close" means to remove petroleum and sludges from the tanks in the tank system and either fill the tanks with inert solid material or remove, dismantle, and dispose of the tanks;

(2) [Repealed, Sec. 25 ch 14 SLA 2005].



Sec. 46.03.380. - Registration of tanks and tank systems.

(a) A person, including a governmental entity or institution, or a public corporation, who intends to install, have installed, return to operation, or acquire ownership of an underground petroleum storage tank or tank system shall, before the installation or return to operation, or 30 days after acquisition, register the tank or tank system with the department on a form provided by the department and pay the tank registration fee required under AS 46.03.385 .

(b) The owner or operator of an underground petroleum storage tank or tank system that was installed before and is still in use on September 5, 1990 shall register the tank or tank system with the department on a form provided by the department and pay the tank registration fee required under AS 46.03.385 . For each tank or tank system registered under this subsection that was installed before December 22, 1988, the owner or operator shall provide to the department at the time of registration

(1) proof of plans for prompt site assessment or testing for tank tightness;

(2) proof of tank tightness testing or site assessment that occurred within the previous 12 months and

(A) satisfactory performance of the tank or tank system during the test, proof of noncontamination if a site assessment was performed, and proof of compliance with applicable state financial responsibility requirements; or

(B) if the tank or tank system did not perform satisfactorily during the test, or the site assessment showed evidence of contamination, a summary of the upgrading, repair, containment, or cleanup efforts that have been or will be used for the tank, tank system, or site.



Sec. 46.03.385. - Registration fee.

(a) At the time of registration under AS 46.03.380 , and annually thereafter, the owner or operator shall pay to the department a registration fee for each tank registered unless the owner or operator has notified the department under AS 46.03.395 that the tank has been taken out of service. An underground storage tank that has leak detection, spill and overflow protection, and corrosion protection that meet requirements of the department is subject to a $50 annual registration fee, regardless of tank capacity. An underground storage tank system that lacks any or all of these features is subject to an annual registration fee of

(1) $150 if the underground storage tank capacity is less than 1,000 gallons;

(2) $300 if the underground storage tank capacity is 1,000 - 5,000 gallons;

(3) $500 if the underground storage tank capacity is over 5,000 gallons.

(b) An underground petroleum storage tank or tank system owned or operated by the federal or state government is exempt from the registration fee in (a) of this section.

(c) A registration fee that is not paid within 30 days of when it is due shall be increased by a late payment fee equal to $10 per day until the day of payment.

(d) The first annual fee under this section must be accompanied by the information required under AS 46.03.400 . Subsequent annual fees must be accompanied by the names and addresses of the owner and operator of the tank system, and the location and capacity of, and substance being stored in, the tanks for which the fee is being submitted.

(e) The department shall deposit fees collected under this section into the underground storage tank revolving loan fund established under AS 46.03.410 .



Sec. 46.03.390. - Notification of changes in tank systems.

An owner or operator who intends to significantly change the configuration of an underground petroleum storage tank system shall notify the department before beginning work on the change by completing and returning to the department a notification form obtained from the department.



Sec. 46.03.395. - Notification of tank system closure.

If an underground petroleum tank or storage tank system is taken out of operation, the owner or operator of the tank or tank system, or an agent on the owner's or operator's behalf, shall provide on forms obtained from the department

(1) notification of that fact to the department at least 15 days, but not more than 60 days, before the date the tank or tank system will be taken out of operation unless the tank or tank system is taken out of operation because of an emergency; in emergency situations, the owner or operator shall provide notification as promptly as possible under the circumstances; and

(2) evidence satisfactory to the department within 30 days after the tank or tank system is taken out of operation that the owner or operator has complied with applicable state and federal laws and regulations governing temporary or permanent tank closure.



Sec. 46.03.400. - Registration forms.

The registration forms required under AS 46.03.380 - 46.03.395 must require information about the geographical location of a tank or tank system, the estimated age of the tanks and tank system, the total capacity, type of construction, internal and external protection, and piping of the tanks and tank system, and the substance currently or proposed to be stored in the tank system. If the tank or tank system is newly installed, the owner or operator shall certify that the owner or operator has complied with installation, release detection, corrosion protection, and financial responsibility requirements of state and federal law.



Sec. 46.03.405. - Prohibitions.

A person, including a governmental entity or institution or a public corporation, may not operate an underground petroleum storage tank or tank system unless

(1) the tank and tank system are registered with the department as provided in AS 46.03.360 - 46.03.450 or other law; and

(2) the person has provided to the department proof of financial responsibility to the extent required under regulations adopted under AS 46.03.365 or proof of application for arrangements that would satisfy state financial responsibility requirements.



Sec. 46.03.410. - Underground storage tank revolving loan fund.

(a) There is established the underground storage tank revolving loan fund. It consists of money appropriated to it by law, repayments of principal and interest on loans made or fees collected under AS 46.03.385 - 46.03.450, and income earned on money in the fund. The legislature may appropriate unencumbered money from the fund for the cost of risk assessment, containment, corrective action, and cleanup relating to an underground petroleum storage tank system owned or operated by the state, the University of Alaska, a public corporation, a school district, or another political subdivision or instrumentality of the state. The legislature may also appropriate unencumbered money from the fund for state legal and regulatory expenses associated with underground petroleum storage tanks. An application for funds under AS 46.03.422 is not considered an encumbrance for purposes of this subsection.

(b) The commissioner may use money in the underground storage tank revolving loan fund to pay for

(1) loans under AS 46.03.422 for risk assessment, containment, corrective action, and cleanup costs;

(2) costs of administering the fund and the tank cleanup loan program under AS 46.03.422 ; and

(3) costs of the Board of Storage Tank Assistance (AS 46.03.360 ).

(c) The commissioner shall prepare a report on the status of the underground storage tank revolving loan fund and notify the legislature not later than the 10th day following the convening of each regular session of the legislature that the report is available. The report may include information considered significant by the commissioner but must include

(1) the amount and source of money received by the fund during the preceding fiscal year;

(2) the amount of money expended during the preceding fiscal year for each type of expense authorized under (b) of this section;

(3) a detailed summary of department activities paid for from the fund during the preceding fiscal year, including how many requests have been made to the department to use the fund for loans for testing, site assessment, risk assessment, upgrading, closure, containment, corrective action, and cleanup costs, and the number of requests funded in each activity area;

(4) the projected cost for the next fiscal year of monitoring, operating, and maintaining sites where department activities have been completed or are expected to start or be continued during the fiscal year;

(5) the priority list of tank system sites for which the department expects to provide loans in the next fiscal year.



Sec. 46.03.415. - Tank tightness and site assessment incentive program. [Repealed, Sec. 14 ch 70 SLA 1999].

Repealed or Renumbered



Sec. 46.03.420. - Tank cleanup program. [Repealed, Sec. 21 ch 41 SLA 2002].

Repealed or Renumbered



Sec. 46.03.422. - Tank cleanup loan program.

(a) The commissioner may make a loan from the underground storage tank revolving loan fund to an owner or operator of an underground petroleum storage tank system for the costs of risk assessment, containment, corrective action, and cleanup resulting from a release of petroleum from or associated with an underground petroleum storage tank system if the owner or operator submitted a timely application for a grant under former AS 46.03.420 and agrees

(1) to accept a loan in the same or lesser amount instead of a grant for the same project;

(2) to provide additional security or collateral for the loan if requested by the department;

(3) to

(A) upgrade all underground petroleum storage tanks located at the facility from which the release occurred to the standards set by state and federal regulations according to a time line established by the department; or

(B) remove and properly dispose of all liquids and sludges from the underground petroleum storage tanks located at the facility from which the release occurred, conduct a site assessment, and either fill the tanks with inert solid material or properly dismantle, remove, and dispose of the tanks in accordance with applicable state and federal regulations; and

(4) to submit a plan for risk assessment, containment, corrective action, and cleanup to the department for its review and approval; if the department and the owner or operator cannot reach agreement on a plan, on later changes in the plan, or on a cleanup decision, the owner or operator may apply to the board to review the dispute; the board may issue a recommendation to the department in a dispute brought to it under this paragraph; the recommendation may include a suggested time limit for completing appropriate cleanup activities or reaching a cleanup decision.

(b) The department may require more security or collateral for a loan made under this section than was required under a previously approved grant application for the same project.

(c) Under regulations of the board, the department shall rank requests under this section in order of priority, giving greatest priority to those tank systems that present the greatest threat or potential threat to human health.

(d) The department may deny a request for a loan under this section if

(1) other risk assessment, containment, corrective action, tank upgrading or closure, and cleanup activities for which money may be used under AS 46.03.410 constitute a higher priority for fund expenditures;

(2) the work that would have been covered by the loan has already been completed; or

(3) the loan is for reimbursement of expenses previously incurred.

(e) This section does not affect

(1) the liability under state or federal law of a person or entity that receives a loan under this section for the costs of risk management, containment, corrective action, and cleanup resulting from a release of petroleum; or

(2) the authority of the department to seek recovery from the owner or operator of costs other than loans actually made to an owner or operator under this section.

(f) The rate of interest on a loan under this section is equal to the 12th Federal Reserve District discount rate in effect on January 1 of the year in which the loan is approved plus one-half percentage point. The department shall disburse a loan in partial payments according to a schedule that allows reasonable oversight and assessment during implementation of the plan approved under (a) of this section. The interest rate applicable to a loan remains the same throughout the project for which the loan was approved but begins accruing on each partial payment only after disbursement of that payment.

(g) A loan payment under this section, when combined with loans and grants to the same owner or operator under former AS 46.03.420 and former AS 46.03.430 , may not exceed $500,000.

(h) The department shall deposit loan repayments and other money collected under this section into the underground storage tank revolving loan fund established under AS 46.03.410 .

(i) To be eligible for a loan under this section, an owner or operator shall provide the department with a written sworn statement on a form provided by the department that the owner or operator has not been eligible for self-insurance under 40 CFR 280.95 at any time on or after July 1, 2002. This subsection does not apply to an owner or operator that is a municipality. For purposes of this subsection, "sworn statement" has the meaning given in AS 11.56.240 .



Sec. 46.03.430. - Tank upgrading and closure program. [Repealed, Sec. 20 ch 41 SLA 2002].

Repealed or Renumbered



Sec. 46.03.440. - Confidentiality of financial records.

(a) Financial records submitted to the department or the board by the owner or operator of an underground petroleum storage tank system are confidential and not subject to inspection or copying under AS 40.25.110 - 40.25.120. The department, in consultation with the affected owner or operator, shall determine which information is confidential under this subsection.

(b) The confidentiality conferred by (a) of this section does not apply to statistical information compiled by the department about the number, capacity, and location of underground petroleum storage tank systems in the state.



Sec. 46.03.450. - Definitions.

In AS 46.03.360 - 46.03.450

(1) "board" means the Board of Storage Tank Assistance established under AS 46.03.360 ;

(2) "chemical" means any substance defined in 42 U.S.C. 9601(14) (sec. 101(14) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980), as amended, and any substance having the characteristics identified or listed under 42 U.S.C. 6921 (sec. 3001 of the Solid Waste Disposal Act), regardless of whether the substance is a solid waste;

(3) "containment and cleanup" has the meaning given in AS 46.08.900 except that it does not include incidental administrative costs;

(4) "corrective action" means action necessary to stop the migration, determine the extent, and undertake recovery of petroleum after its unpermitted release; clean up affected soil and groundwater; and stabilize the site of the release to prevent or remove hazards to public health or the environment;

(5) "facility" means contiguous land and structures on or in the land containing underground petroleum storage tanks owned by the same person or entity;

(6) "farm" means a tract of land devoted to the production of crops or raising animals, including fish, and associated residences and improvements; "farm" includes fish hatcheries, rangelands, and nurseries with growing operations;

(7) "petroleum" means crude oil or any fraction of crude oil that is liquid at 60 degrees Fahrenheit and pressure of 14.7 pounds per square inch absolute; "petroleum" includes petroleum-based substances comprised of a complex blend of hydrocarbons derived from crude oil through processes of separation, conversion, upgrading, and finishing, such as motor fuels, jet fuels, distillate fuel oils, residual fuel oils, lubricants, petroleum solvents, and used oils;

(8) "release" has the meaning given in AS 46.08.900 ;

(9) "risk assessment" means a determination of potential health effects including effects of containment exposure through inhalation, ingestion, dermal absorption, and other means, and the assessment of risk to human health and the environment from contaminants remaining in the land, air, or water as a result of a release;

(10) "site assessment" means investigation of suspected underground petroleum storage tank system leaks and source identification;

(11) "tangible net worth" means the total value of tangible assets, including existing assets and probable future economic benefits that will be obtained or controlled by the entity as a result of past transactions, minus liabilities associated with bringing underground petroleum storage tank systems into compliance with state and federal laws and liabilities associated with releases of petroleum from underground petroleum storage tank systems; notwithstanding other provisions of this paragraph, "tangible net worth" does not include the value of goodwill.

(12) "tank system" means an underground petroleum storage tank system;

(13) "underground storage tank" means one or a combination of stationary devices, including underground pipes connected to the devices, that is designed to contain an accumulation of petroleum, the volume of which, including the volume of underground pipes, is 10 percent or more beneath the surface of the ground, except that the term does not include a

(A) farm or residential tank of 1,100 gallons or less capacity used for storing motor fuel for noncommercial purposes;

(B) tank used for storing heating oil for consumptive use on the premises where stored;

(C) septic tank;

(D) pipeline facility, including gathering lines,

(i) regulated under 49 U.S.C. 1671, et seq., (Natural Gas Pipeline Safety Act of 1968);

(ii) regulated under 49 U.S.C. 2001, et seq., (Hazardous Liquid Pipeline Safety Act of 1979); or

(iii) that is an intrastate pipeline facility regulated under state laws comparable to the provisions of law referred to in (i) or (ii) of this subparagraph;

(E) surface impoundment, pit, pond, or lagoon;

(F) storm water or waste water collection system;

(G) flow-through process tank;

(H) liquid trap or associated gathering lines directly related to oil or gas production and gathering operations;

(I) storage tank situated in an underground area such as a basement, cellar, mineworking, drift, shaft, or tunnel, if the storage tank is situated upon or above the surface of the floor;

(J) tank with a capacity of 110 gallons or less;

(K) tank containing hazardous wastes regulated under 42 U.S.C. 6921 - 6939b; or

(L) tank system that the department has exempted by regulations adopted under AS 46.03.365 ;

(14) "underground petroleum storage tank system" means an underground storage tank containing petroleum together with its underground ancillary equipment and related containment system, if any; in this paragraph, "ancillary equipment" means devices used to distribute, meter, or control the flow of petroleum to and from the system, including piping, fittings, flanges, valves, and pumps.






Article 07 - COMMERCIAL PASSENGER VESSEL ENVIRONMENTAL COMPLIANCE PROGRAM

Sec. 46.03.460. - Program established.

(a) There is established the commercial passenger vessel environmental compliance program providing for

(1) terms and conditions of vessel discharges;

(2) independent verification of environmental compliance; and

(3) allowing the department to monitor and supervise discharges from commercial passenger vessels through a registration system.

(b) The department may adopt regulations to carry out the purposes of AS 46.03.460 - 46.03.490. The department shall use negotiated regulation making under AS 44.62.710 - 44.62.800, when appropriate, to develop those regulations.



Sec. 46.03.461. - Registration requirements.

(a) Except as provided in AS 46.03.487 , each calendar year in which the owner or operator of a commercial passenger vessel intends to operate, or cause or allow to be operated, the vessel in the marine waters of the state, the owner or operator of the vessel shall register with the department. The registration shall be completed before the time any commercial passenger vessel of the owner or operator enters the marine waters of the state in that calendar year. The registration must include the following information:

(1) the vessel owner's business name and, if different, the vessel operator's business name for each commercial passenger vessel of the owner or operator that is scheduled to be in the marine waters of the state during the calendar year;

(2) the postal address, electronic mail address, telephone number, and facsimile number for the principal place of each business identified under (1) of this subsection;

(3) the name and address of an agent for service of process for each business identified under (1) of this subsection; the owner and operator shall continuously maintain a designated agent for service of process whenever a commercial passenger vessel of the owner or operator is in the marine waters of the state, and the agent must be an individual resident of this state, a domestic corporation, or a foreign corporation having a place of business in and authorized to do business in this state;

(4) the name or call sign of and Port of Registry for each of the owner's or operator's vessels that is scheduled either to call upon a port in this state or otherwise to be in the marine waters of the state during the calendar year and after the date of registration; and

(5) an agreement to comply with the terms and conditions of vessel discharges specified under AS 46.03.462 .

(b) Registration under (a) of this section shall be executed under oath by the owner or operator.

(c) Upon request of the department, the registrant shall submit registration information required under this section electronically.



Sec. 46.03.462. - Terms and conditions of discharges.

(a) An owner or operator required to register under AS 46.03.461 shall comply with the standard terms and conditions of vessel discharges specified in (b) of this section, the alternative terms and conditions of vessel discharges specified in (c) of this section, or the alternative terms and conditions included in the plan approved by the department under (e) of this section.

(b) The standard terms and conditions of vessel discharges are that the owner or operator

(1) may not discharge untreated sewage, treated sewage, graywater, or other wastewater in a manner that violates AS 46.03.463 ;

(2) shall maintain records and provide the reports required under AS 46.03.465(a);

(3) shall collect and test samples as required under AS 46.03.465 (b) and (d) and provide the reports with respect to those samples required by AS 46.03.475 (c);

(4) shall report discharges in accordance with AS 46.03.475 (a);

(5) shall allow the department access to the vessel at the time samples are taken under AS 46.03.465 for purposes of taking the samples or for purposes of verifying the integrity of the sampling process; and

(6) shall submit records, notices, and reports to the department in accordance with AS 46.03.475 (b), (d), and (e).

(c) The department may establish alternative terms and conditions of vessel discharges applicable to an owner or operator of a vessel who cannot practicably comply with the standard terms and conditions of vessel discharges under (b) of this section, or who wishes to use or test alternative environmental protection equipment or procedures. Except as specified in alternative terms and conditions set by the department under this subsection, the alternative terms and conditions of vessel discharges must require compliance with the standard terms and conditions of vessel discharges under (b) of this section. The department, on a case-by-case basis, may set alternative terms and conditions of vessel discharges if

(1) the vessel owner or operator demonstrates to the department's reasonable satisfaction that equivalent environmental protection can be attained through other terms or conditions appropriate for the specific configuration or operation of the vessel;

(2) the vessel owner or operator agrees to make necessary changes to the vessel to allow it to comply with the standard terms and conditions of vessel discharges under (b) of this section but demonstrates to the department's reasonable satisfaction that additional time is needed to make the necessary changes; or

(3) an experimental technology or method for pollution control of a discharge is being used or is proposed as one of the alternative terms and conditions of vessel discharges and the department determines that the experimental technology or method has a reasonable likelihood of success in providing increased protection for the environment.

(d) Alternative terms and conditions of vessel discharges approved by the department under (c) of this section may, if determined appropriate by the department, include a waiver by the department of portions of the requirements of AS 46.03.463 and 46.03.465, for the time period that the department determines to be appropriate. Alternative terms and conditions of vessel discharges approved by the department under (e) of this section may, if determined appropriate by the department, include a waiver by the department of portions of the requirements of AS 46.03.463 for the time period for which the plan submitted under (e) of this section is approved.

(e) The owner or operator of a small commercial passenger vessel may submit a plan for alternative terms and conditions of vessel discharges if the keel of the vessel was laid before January 1, 2004. Except as provided in (f) of this section, the department shall approve the plan for a three-year period if the department finds that the alternative terms and conditions in the plan incorporate the best management practices for protecting the environment to the maximum extent feasible. The department shall adopt regulations to implement this subsection but may not require an owner or operator to retrofit a vessel solely for the purpose of waste treatment if the retrofitting requires additional stability testing or relicensing by the United States Coast Guard. In this subsection, "best management practices" means schedules of activities, prohibitions of practices, maintenance procedures, and other management practices to prevent or reduce the pollution of the marine waters of the state.

(f) A plan submitted under (e) of this section after December 31, 2012, may not be approved by the department for a period extending beyond December 31, 2015.



Sec. 46.03.463. - Prohibited discharges; limitations on discharges.

(a) Except as provided in (h) of this section, a person may not discharge untreated sewage from a commercial passenger vessel into the marine waters of the state.

(b) Except as provided in (h) of this section or under AS 46.03.462 (c) - (e), a person may not discharge sewage from a commercial passenger vessel into the marine waters of the state that has suspended solids greater than 150 milligrams per liter or a fecal coliform count greater than 200 colonies per 100 milliliters except that the department may by regulation adopt a protocol for retesting for fecal coliform, if this discharge limit for fecal coliform is exceeded, under which a discharger will be considered to be in compliance with the fecal coliform limit if the geometric mean of fecal coliform count in the samples considered under the protocol does not exceed 200 colonies per 100 milliliters. Upon submission by the owner or operator of a small commercial passenger vessel of a plan for interim protective measures under AS 46.03.462 (c)(2) and (d), the department shall extend the time for compliance of that vessel with this subsection.

(c) Except as provided in (h) of this section or under AS 46.03.462 (c) - (e), a person may not discharge graywater or other wastewater from a commercial passenger vessel into the marine waters of the state that has suspended solids greater than 150 milligrams per liter or a fecal coliform count greater than 200 colonies per 100 milliliters except that the department may by regulation adopt a protocol for retesting for fecal coliform, if this discharge limit for fecal coliform is exceeded, under which a discharger will be considered to be in compliance with the fecal coliform limit if the geometric mean of fecal coliform count in the samples considered under the protocol does not exceed 200 colonies per 100 milliliters. Upon submission by the owner or operator of a large commercial passenger vessel of a plan for interim protective measures, the department shall extend the time for compliance of that vessel with this subsection for a period of time that ends not later than January 1, 2003. Upon submission by the owner or operator of a small commercial passenger vessel of a plan for interim protective measures under AS 46.03.462 (c)(2) and (d), the department shall extend the time for compliance of that vessel with this subsection.

(d) The department may by regulation establish numeric or narrative standards for other parameters for treated sewage, graywater, and other wastewater discharged from commercial passenger vessels. In developing regulations under this subsection, the department shall consider the best available scientific information on the environmental effects of the regulated discharges, the materials and substances handled on the vessels, vessel movement effects, and the availability of new technologies for wastewater.

(e) Except as provided in (g) and (h) of this section or under AS 46.03.462(c) - (e), a person may not discharge any treated sewage, graywater, or other wastewater from a large commercial passenger vessel into the marine waters of the state unless

(1) the vessel is underway and proceeding at a speed of not less than six knots;

(2) the vessel is at least one nautical mile from the nearest shore, except in areas designated by the department;

(3) the discharge complies with all applicable vessel effluent standards established under the federal cruise ship legislation and any other applicable law; the standards under the federal cruise ship legislation and other applicable law may be adopted by regulation by the department; and

(4) the vessel is not in an area where the discharge of treated sewage, graywater, or other wastewater is prohibited.

(f) Except as provided in (h) of this section, a person may not discharge sewage from a small commercial passenger vessel unless the sewage has been processed through a properly operated and properly maintained marine sanitation device.

(g) The provisions of (e)(1) and (e)(2) of this section do not apply to a discharge permitted under sec. 1404(b) or (c) of the federal cruise ship legislation.

(h) The provisions of (a) - (f) of this section do not apply to discharges made for the purpose of securing the safety of the commercial passenger vessel or saving life at sea if all reasonable precautions have been taken for the purpose of preventing or minimizing the discharge.



Sec. 46.03.465. - Information-gathering requirements.

(a) Except as provided under AS 46.03.462 (c) - (d), the owner or operator of a commercial passenger vessel shall maintain records and, upon request of the department, provide to the department a report, with copies of the records related to the period of operation in the marine waters of the state, detailing the dates, times, and locations, and the volumes or flow-rates of any discharge of sewage, graywater, or other wastewater into the marine waters of the state.

(b) Except as provided under AS 46.03.462 (c) - (d), while a commercial passenger vessel is present in the marine waters of the state, the owner or operator of the vessel shall collect routine samples of the vessel's treated sewage, graywater, and other wastewater that are being discharged into the marine waters of the state with a sampling technique approved by the department before the sample is collected. The number of routine samples for each vessel to be collected under this subsection shall be the greater of two per calendar year or the number of samples required to be collected under federal statutes and regulations for sewage, graywater, or other wastewater discharges.

(c) Except as provided under AS 46.03.462 (c) - (d), while a commercial passenger vessel is present in the marine waters of the state, the department, or an independent contractor retained by the department, may collect additional samples of the vessel's treated sewage, graywater, and other wastewater that are being discharged into the marine waters of the state.

(d) Except as provided under AS 46.03.462 (c) - (d), the owner or operator of a vessel required to collect samples under (b) of this section shall have the samples tested to measure fecal coliform, ammonia, residual chlorine, pH (degree of acidity or alkalinity), chemical oxygen demand (COD), biochemical oxygen demand (BOD), total suspended solids, and other parameters as required by the department in the samples with an analytical testing method that was approved by the department before the testing is conducted. A laboratory used for testing under this subsection shall agree not to disclose the testing results to any person other than to the department, the United States Coast Guard, or the owner or operator of the vessel.

(e) The owner or operator of a commercial passenger vessel shall pay for all routine sampling under (b) of this section and the testing of routine samples. The department shall pay for all additional sampling under (c) of this section and the testing of the additional samples.

(f) If the owner or operator of a commercial passenger vessel has, when complying with another state or federal law that requires substantially equivalent information gathering, gathered the type of information required under (a), (b), or (d) of this section, the owner or operator shall be considered to be in compliance with that subsection so long as the information is also provided to the department.



Sec. 46.03.470. - Record keeping requirements.

An owner or operator subject to AS 46.03.465 shall record the information required to be gathered under that section and shall maintain the records for three years after the date the information was gathered.



Sec. 46.03.475. - Reporting requirements.

(a) An owner or operator of a commercial passenger vessel who becomes aware of a discharge in violation of AS 46.03.463 shall immediately report that discharge to the department. There is no audit report privilege under AS 09.25.450 for this information.

(b) If the owner or operator of a commercial passenger vessel operating in the marine waters of the state is required by the Administrator of the Environmental Protection Agency or the secretary of the federal department in which the United States Coast Guard is operating to collect samples and test sewage, graywater, or other wastewater and keep records of the sampling and testing, the owner or operator shall, within 21 days after the sewage, graywater, or other wastewater is tested, submit to the department a copy of the records.

(c) Within 21 days after the testing required under AS 46.03.465 (d), the owner or operator shall submit a written report to the department that contains the measurements required under AS 46.03.465 (d) and describes the sampling technique and analytical testing methods used. The information in the report required under this subsection may be provided by referring to, and including copies of, other reports that are required by substantially equivalent state or federal reporting requirements.

(d) If the owner or operator of a commercial passenger vessel operating in the marine waters of the state is required by the laws of the United States or by the laws of Canada or of a province or territory of Canada to file a report or provide notice of a discharge or offloading of a hazardous waste, as defined in AS 46.03.900 , or of a hazardous substance, as defined in AS 46.03.826 , that was generated, discharged, or offloaded while the vessel was operating in the marine waters of the state, the owner or operator shall submit to the department a copy of the report or notice within 21 days after having provided the report or notice to an agency of the government of the United States or to an agency of the government of Canada or of a province or territory of Canada.

(e) Before the operation of a commercial passenger vessel in the marine waters of the state, the owner or operator of the vessel shall provide to the department a plan that describes the vessel's policies and procedures for

(1) offloading in this state or disposing into the marine waters of the state of nonhazardous solid waste other than sewage; and

(2) offloading of hazardous waste or a hazardous substance from the vessel while it is operating in the marine waters of the state to the extent that the offloading is not covered by (d) of this section.

(f) Upon request of the department, the information required under this section shall be submitted electronically.

(g) This section does not relieve the owner or operator of a commercial passenger vessel from other applicable reporting requirements of state or federal law.



Sec. 46.03.480. - Fees.

(a) There is imposed an environmental compliance fee on each commercial passenger vessel operating in the marine waters of the state.

(b) The fee imposed by (a) of this section for all commercial passenger vessels, other than vessels operated by the state, is a separate fee for each voyage during which the commercial passenger vessel operates in the marine waters of the state. The fee shall range from $.70 to $1.75 per berth, based on the overnight accommodation capacity of the vessel, determined with reference to the number of lower berths, according to the following categories:

(1) $75 for a commercial passenger vessel with overnight accommodations for at least 50 but not more than 99 passengers for hire;

(2) $175 for a commercial passenger vessel with overnight accommodations for at least 100 but not more than 249 passengers for hire;

(3) $375 for a commercial passenger vessel with overnight accommodations for at least 250 but not more than 499 passengers for hire;

(4) $750 for a commercial passenger vessel with overnight accommodations for at least 500 but not more than 999 passengers for hire;

(5) $1,250 for a commercial passenger vessel with overnight accommodations for at least 1,000 but not more than 1,499 passengers for hire;

(6) $1,750 for a commercial passenger vessel with overnight accommodations for at least 1,500 but not more than 1,999 passengers for hire;

(7) $2,250 for a commercial passenger vessel with overnight accommodations for at least 2,000 but not more than 2,499 passengers for hire;

(8) $2,750 for a commercial passenger vessel with overnight accommodations for at least 2,500 but not more than 2,999 passengers for hire;

(9) $3,250 for a commercial passenger vessel with overnight accommodations for at least 3,000 but not more than 3,499 passengers for hire;

(10) $3,750 for each commercial passenger vessel with overnight accommodations for 3,500 or more passengers for hire.

(c) The fee imposed by (a) of this section for a commercial passenger vessel that is operated by this state shall be determined by agreement between the commissioner of environmental conservation and the commissioner of transportation and public facilities.

(d) A commercial passenger vessel operating in the marine waters of the state is liable for the fee imposed by this section. The fee is due and payable to the department in the manner and at the times required by the department by regulation.



Sec. 46.03.482. - Commercial passenger vessel environmental compliance fund.

(a) The commercial passenger vessel environmental compliance fund is created in the general fund.

(b) The fund consists of the following, all of which shall be deposited in the fund upon receipt:

(1) money received by the department in payment of fees under AS 46.03.480;

(2) money received under AS 46.03.760 (e) as a result of a violation related to AS 46.03.460 - 46.03.490 unless the money would otherwise be deposited in the oil and hazardous substance release prevention and response fund established by AS 46.08.010 ;

(3) money appropriated to the fund by the legislature;

(4) earnings on the fund.

(c) The legislature may make appropriations from the fund to the department to pay for the department's operational costs necessary to prepare reports that assess the information received by the department for the cruise ship seasons of 2000, 2001, 2002, and 2003 and for the department's operational costs necessary to carry out activities under AS 46.03.460 - 46.03.490 relating to commercial passenger vessels.

(d) The unexpended and unobligated balance of an appropriation made from the fund to the department for the purposes described in (c) of this section lapses into the fund on December 31 following the end of the period for which the appropriation was made.

(e) Nothing in this section creates a dedicated fund.



Sec. 46.03.485. - Recognition program.

The department may engage in efforts to encourage and recognize superior environmental protection efforts made by the owners or operators of commercial passenger vessels that exceed the requirements established by law.



Sec. 46.03.487. - Exemption for vessels in innocent passage.

AS 46.03.460 - 46.03.490 do not apply to a commercial passenger vessel that operates in the marine waters of the state solely in innocent passage. For purposes of this section, a vessel is engaged in innocent passage if its operation in marine waters of the state, regardless of whether the vessel is a United States or foreign-flag vessel, would constitute innocent passage under the

(1) Convention on the Territorial Sea and the Contiguous Zone, April 29, 1958, 15 U.S.T. 1606; or

(2) United Nations Convention on the Law of the Sea 1982, December 10, 1982, United Nations Publication No. E.83.V.5, 21 I.L.M. 1261 (1982), were the vessel a foreign-flag vessel.



Sec. 46.03.488. - Activities of the department.

The department may engage in the following activities relating to commercial passenger vessels operating in the marine waters of the state:

(1) direct in-water monitoring of discharges or releases of sewage, graywater, and other wastewater and direct monitoring of the opacity of air emissions from those vessels;

(2) monitoring and studying of direct or indirect environmental effects of those vessels; and

(3) researching ways to reduce effects of the vessels on marine waters and other coastal resources.



Sec. 46.03.490. - Definitions.

In AS 46.03.460 - 46.03.490,

(1) "agent for service of process" means an agent upon whom process, notice, or demand required or permitted by law to be served upon the owner or operator may be served;

(2) "commercial passenger vessel" means a vessel that carries passengers for hire except that "commercial passenger vessel" does not include a vessel

(A) authorized to carry fewer than 50 passengers;

(B) that does not provide overnight accommodations for at least 50 passengers for hire, determined with reference to the number of lower berths; or

(C) operated by the United States or a foreign government;

(3) "discharge" means any release, however caused, from a commercial passenger vessel, and includes any escape, disposal, spilling, leaking, pumping, emitting, or emptying;

(4) "federal cruise ship legislation" means secs. 1401 - 1414 of H.R. 5666, as incorporated by reference into P.L. 106-554;

(5) "fund" means the commercial passenger vessel environmental compliance fund established under AS 46.03.482 ;

(6) "graywater" means galley, dishwasher, bath, and laundry waste water;

(7) "large commercial passenger vessel" means a commercial passenger vessel that provides overnight accommodations for 250 or more passengers for hire, determined with reference to the number of lower berths;

(8) "marine waters of the state" means all waters within the boundaries of the state together with all of the waters of the Alexander Archipelago even if not within the boundaries of the state;

(9) "offloading" means the removal of a hazardous substance, hazardous waste, or nonhazardous solid waste from a commercial passenger vessel onto or into a controlled storage, processing, or disposal facility or treatment works;

(10) "other wastewater" means graywater or sewage that is stored in or transferred to a ballast tank or other holding area on the vessel that may not be customarily used for storing graywater or sewage;

(11) "passengers for hire" means vessel passengers for whom consideration is contributed as a condition of carriage on the vessel, whether directly or indirectly flowing to the owner, charterer, operator, agent, or any other person having an interest in the vessel;

(12) "sewage" means human body wastes and the wastes from toilets and other receptacles intended to receive or retain human body waste;

(13) "small commercial passenger vessel" means a commercial passenger vessel that provides overnight accommodations for 249 or fewer passengers for hire, determined with reference to the number of lower berths;

(14) "treated sewage" means sewage that meets all applicable effluent limitation standards and processing requirements of 33 U.S.C. 1251 - 1376 (Federal Water Pollution Control Act), as amended, the federal cruise ship legislation, and regulations adopted under 33 U.S.C. 1251 - 1376 or under the federal cruise ship legislation;

(15) "untreated sewage" means sewage that is not treated sewage;

(16) "vessel" means any form or manner of watercraft, other than a seaplane on the water, whether or not capable of self-propulsion;

(17) "voyage" means a vessel trip to or from one or more ports of call in the state with the majority of the passengers for hire completing the entire vessel trip; a vessel trip involving stops at more than one port of call is considered a single voyage so long as the majority of passengers for hire complete the entire trip;

(18) "waters of the Alexander Archipelago" means all waters under the sovereignty of the United States within or near Southeast Alaska, beginning at a point 58 degrees 11 minutes 41 seconds North, 136 degrees 39 minutes 25 seconds West (near Cape Spencer Light), thence southeasterly along a line three nautical miles seaward of the baseline from which the breadth of the territorial sea is measured in the Pacific Ocean and the Dixon Entrance, except where this line intersects geodesics connecting the following five pairs of points: (A) 58 degrees 05 minutes 17 seconds North, 136 degrees 33 minutes 49 seconds West and 58 degrees 11 minutes 41 seconds North, 136 degrees 39 minutes 25 seconds West (Cross Sound); (B) 56 degrees 09 minutes 40 seconds North, 134 degrees 40 minutes 00 seconds West and 55 degrees 49 minutes 15 seconds North, 134 degrees 17 minutes 40 seconds West (Chatham Strait); (C) 55 degrees 49 minutes 15 seconds North, 134 degrees 17 minutes 40 seconds West and 55 degrees 50 minutes 30 seconds North, 133 degrees 54 minutes 15 seconds West (Sumner Strait); (D) 54 degrees 41 minutes 30 seconds North, 132 degrees 01 minutes 00 seconds West and 54 degrees 51 minutes 30 seconds North, 131 degrees 20 minutes 45 seconds West (Clarence Strait); (E) 54 degrees 51 minutes 30 seconds North, 131 degrees 20 minutes 45 seconds West and 54 degrees 46 minutes 15 seconds North, 130 degrees 52 minutes 00 seconds West (Revillagigedo Channel); the portion of each such geodesic situated beyond three nautical miles from the baseline from which the breadth of the territorial sea is measured forms the outer limit of the waters of the Alexander Archipelago in those five locations.






Article 08 - CLEANUP OF ILLEGAL DRUG SITES

Sec. 46.03.500. - Notice of illegal drug manufacturing site.

(a) When a law enforcement officer or team of law enforcement officers, qualified under federal regulations to investigate and dismantle illegal drug manufacturing sites, determines that a site constitutes an illegal drug manufacturing site, the primary law enforcement agency that conducted the investigation shall notify the owner of the property, the occupants and users of the property, and the department that the determination has been made. The owner of the property may appeal the determination to the superior court for review of whether the determination was made in compliance with this subsection. In the appeal, the burden of proving by a preponderance of the evidence that the determination was made in compliance with this subsection is on the primary law enforcement agency that conducted the investigation.

(b) The notice to the property owner required under (a) of this section shall be given in a manner that is consistent with the Alaska Rules of Civil Procedure for the service of process in a civil action in this state and must include the following information:

(1) the parcel identification number and legal description of the property where the site is located;

(2) a statement of the determination made by the primary law enforcement agency that the site was an illegal drug manufacturing site and the findings that formed the basis for the determination;

(3) a citation to, and short summary of, AS 46.03.510 , which restricts transfer and occupancy of the site until it is determined to be fit for use; and

(4) the following information, which shall be provided to the primary law enforcement agency by the department:

(A) a copy of the standards contained in regulations adopted under AS 46.03.530 that determine whether the property is fit for use;

(B) a copy of the sampling and testing procedures established under AS 46.03.520 (b) and a copy of the list of laboratories maintained under AS 46.03.520 (c) that must be used for determining whether the property is fit for use; and

(C) a copy of the guidelines for decontamination established by the department under AS 46.03.540 (b).

(c) The notice to the department required under (a) of this section must include

(1) the parcel identification number and legal description of the property where the site is located;

(2) a statement of the determination made by the primary law enforcement agency that the site was an illegal drug manufacturing site and the findings that formed the basis for the determination; and

(3) the name and mailing address of the person who owns the property where the site is located.

(d) The notice required under (a) of this section for the occupants and users of the property shall be accomplished by immediate posting of the property with a notice that includes the location of the property, the information described in (b)(2) and (3) of this section, and a statement that the property may pose a substantial risk of physical harm to persons who occupy or use the property. For purposes of posting of the notice to the occupants and users of the property required by this subsection, the posting shall be made, for property that is

(1) a single family dwelling, at the main entryway of the property; and

(2) other than a single family dwelling and for a hotel, motel, public inn, or similar place of public accommodation that provides lodging, at the door of the unit that is the site that constitutes the illegal drug manufacturing site.

(e) If a person other than the owner, such as a property manager or rental agency, is authorized to let others use or occupy property for which an owner has received a notice under (a) of this section or is authorized to transfer, sell, lease, or rent the property to others, the owner of the property shall communicate the substance of the notice to that person within four days after receiving the notice.



Sec. 46.03.510. - Restrictions on property.

(a) Until determined to be fit for use under AS 46.03.550 , the property for which a notice has been issued under AS 46.03.500 (a) may not be transferred, sold, leased, or rented to another person except as provided in (b) of this section, and a person may not use or occupy the property at any time after the fourth day following the day on which the property was posted with the notice required under AS 46.03.500 (d), except as necessary for sampling, testing, or decontamination under AS 46.03.520 and 46.03.540. An oral or written contract that would transfer, sell, lease, rent, or otherwise allow the use of the property in violation of this subsection is voidable between the parties at the option of the purchaser, transferee, user, lessee, or renter. However, this subsection does not

(1) make voidable a promissory note or other evidence of indebtedness or a mortgage, trust deed, or other security interest securing the promissory note or evidence of indebtedness, if the note or evidence of indebtedness, mortgage, trust deed, or other security interest was given to a person other than the person transferring, selling, using, leasing, or renting the property to induce the person to finance the transfer, sale, use, leasing, or rental of the property;

(2) make voidable a lease or rental agreement between the property owner and the person who caused the property to be contaminated and determined unfit for use; or

(3) impair obligations or duties required to be performed on termination of a contract, as required by the contract, such as payment of damages or return of refundable deposits.

(b) Notwithstanding (a) of this section, property covered by (a) of this section may be transferred or sold if full written disclosure is made to the prospective transferee or purchaser that the property has been determined to be an illegal drug manufacturing site and the property has not been determined to be fit for use. The disclosure shall be attached to the earnest money receipt, if any, and shall accompany the transfer or sale document. The disclosure is not considered to be part of the transfer or sale document, however, and may not be recorded. The property shall continue to be subject to the restrictions in (a) of this section after transfer or sale under this subsection.

(c) A person who knowingly transfers, sells, leases, or rents property to another, knowingly allows another to use or occupy property, or, being the owner of property, knowingly occupies or uses the property in violation of this section is guilty of a class A misdemeanor. In this subsection, "knowingly" has the meaning given in AS 11.81.900 (a).

(d) It is an affirmative defense to a prosecution under (c) of this section for allowing another to use or occupy the property that the defendant or an agent of the defendant, within four days after receiving a notice under AS 46.03.500 , filed an appropriate civil action to remove the user or occupier from the property for which the notice was received.



Sec. 46.03.520. - Sampling and testing procedures.

(a) If the owner of the property for which notice was received under AS 46.03.500 (b) desires to determine if the property is fit for use, the owner shall cause the site to be sampled and tested for the substances covered in regulations adopted under AS 46.03.530 , using the procedures and laboratory services specified under (b) and (c) of this section. The property owner shall inform the laboratory used for sampling or testing under this subsection that the sampling and testing are related to property that has been determined to be an illegal drug manufacturing site.

(b) The department shall establish procedures for sampling and testing property that may have been an illegal drug manufacturing site.

(c) The department shall establish and maintain a list of laboratories in the state that have notified the department that they have the capacity to perform the sampling and testing procedures and that they wish to be on the list maintained under this subsection. A laboratory may not be included on the list unless the laboratory agrees to send the department a copy of test results related to properties whose owners have informed the laboratory that the test results are for property that has been determined to be an illegal drug manufacturing site.



Sec. 46.03.530. - Standards for determining fitness.

(a) Property for which a notice was received under AS 46.03.500 (b) is not fit for use if sampling and testing of the property under AS 46.03.520 shows the presence of substances for which the department has set a limit under (b) of this section.

(b) The Department of Public Safety shall annually submit a list of substances to the Department of Environmental Conservation. The department shall adopt regulations that set the limit for each substance specified by the Department of Public Safety for purposes of determining whether the property for which a notice was received under AS 46.03.500 is fit for use. The department may also determine whether there are other substances associated with illegal drug manufacturing sites that may pose a substantial risk of harm to persons who occupy or use the site or to public health and may adopt regulations that set limits for those substances for the purposes of determining whether the property for which notice was received under AS 46.03.500 is fit for use.



Sec. 46.03.540. - Decontamination requirements.

(a) If the owner desires to decontaminate the property for which a notice has been issued under AS 46.03.500 , the owner shall follow the guidelines established by the department under (b) of this section.

(b) The department shall establish guidelines for decontamination of sites that are determined to be unfit for use under AS 46.03.530 . The department shall provide a copy of the guidelines to any person who requests a copy.



Sec. 46.03.550. - Fitness for use.

(a) Property for which a notice has been issued under AS 46.03.500 shall be determined by the department to be fit for use if the owner certifies to the department under penalty of unsworn falsification that

(1) based on sampling and testing procedures established by the department under AS 46.03.520 (b) and performed by laboratories that are on the list maintained by the department under AS 46.03.520 (c), the limits on substances specified in regulations adopted under AS 46.03.530 are not exceeded on the property;

(2) if the property was ever sampled and tested under AS 46.03.520 and the test results showed the property to be unfit for use under AS 46.03.530, decontamination procedures were performed in accordance with the guidelines established under AS 46.03.540 (b) and the requirements of (1) of this subsection have been met; or

(3) a court has held that the determination that the property was an illegal drug manufacturing site was not made in compliance with AS 46.03.500(a).

(b) The department shall maintain a list of properties for which the department has received notice under AS 46.03.500 (c). When the department determines under (a) of this section that a property on the list is fit for use, the department shall remove the property from the list and notify the owner of the property that the property is fit for use. On request, the department shall give a copy of the list maintained under this section to any person who requests the list.



Sec. 46.03.560. - Securing the property.

The owner of property for which a notice was received under AS 46.03.500(b) shall ensure that the property is vacated and secured against use

(1) within four days after receiving the notice if the owner does not test the property under AS 46.03.520 within four days after receiving the notice; or

(2) within four days after receiving the test results if the owner tests the property within four days after receiving the notice, the test shows the presence of a substance that exceeds the limits set in regulations adopted under AS 46.03.530 , and the owner does not begin decontamination procedures under AS 46.03.540 within four days after receiving the test results.



Sec. 46.03.570. - Duties of the department; regulations.

The department shall adopt regulations implementing AS 46.03.500 - 46.03.599.



Sec. 46.03.599. - Definitions.

In AS 46.03.500 - 46.03.599,

(1) "illegal drug manufacturing site" means property on which there is reasonable cause to suspect contamination with chemicals associated with the manufacturing of a controlled substance and where

(A) activity involving the unauthorized manufacture of a controlled substance listed on schedule I or II in AS 11.71 or a precursor chemical or necessary chemical for the substances has occurred; or

(B) there are kept, stored, or located any of the devices, equipment, things, or substances used for the unauthorized manufacture of a controlled substance listed on schedule I or II in AS 11.71;

(2) "site" means an illegal drug manufacturing site.






Article 09 - PROHIBITED ACTS AND PENALTIES

Sec. 46.03.710. - Pollution prohibited.

A person may not pollute or add to the pollution of the air, land, subsurface land, or water of the state.



Sec. 46.03.715. - Sale and use of TBT-based antifouling paint.

(a) Except as otherwise provided in this section, a person may not sell or use TBT-based marine antifouling paint or coating in the state, nor may a person sell, rent, or lease in the state, or import into the state, or use in state water, a vessel, fishing gear, or other item intended to be partially or completely submerged in water, if the vessel, gear, or item has been painted or treated with TBT-based marine antifouling paint or coating.

(b) TBT-based marine antifouling paint or coating need not be removed from fishing gear, or from a vessel or other item that was painted or treated before December 1, 1987, but the vessel, gear, or item may not be repainted or retreated with TBT-based marine antifouling paint or coating. Fish culture or capture nets treated with TBT-based marine antifouling coating before December 1, 1987, may not be used in state water on or after December 1, 1992.

(c) Notwithstanding other provisions of this section, slow-leaching TBT-based marine antifouling paint may be imported into and sold in the state. A slow-leaching TBT-based marine antifouling paint may be applied in the state only to aluminum vessel hulls and lower outboard drive units. Aluminum vessel hulls and lower outboard drive units to which a slow-leaching TBT-based marine antifouling paint has been applied may be imported into and sold, rented, leased, or used in the state.

(d) If a vessel of the United States government, a foreign vessel in state water fewer than 90 consecutive days, or a vessel of 4,000 gross tons or more was painted or treated with a TBT-based marine antifouling paint or coating before January 1, 2001, the paint or coating need not be removed, but the vessel may not be repainted or retreated with a TBT-based marine antifouling paint or coating.

(e) In this section

(1) "slow-leaching TBT-based marine antifouling paint" means a TBT-based marine antifouling paint, but not a coating or other treatment, that has a measured release rate equal to or less than the maximum release rate established for qualified antifouling paints containing organotin by the U.S. Environmental Protection Agency under 33 U.S.C. 2401 - 2410 (the Organotin Antifouling Paint Control Act of 1988);

(2) "TBT-based marine antifouling paint or coating" means a paint, coating, or treatment that contains tributyltin, or a triorganotin compound used as a substitute for tributyltin, and that is intended to control fouling organisms in a fresh water or marine environment;

(3) "vessel" means watercraft used or capable of being used as a means of transportation on water, including

(A) aircraft equipped to land on water; and

(B) barges.



Sec. 46.03.720. - Public water system plan review requirement.

(a) [Repealed, Sec. 12 ch 136 SLA 2004].

(b) A person may not construct, extend, install, or operate a public water supply system, or any part of a public water supply system, until plans for it are submitted to the department for review and the department approves them in writing.

(c) The department may waive the requirements of this section.



Sec. 46.03.730. - Pesticides.

A person may not spray or apply, or cause to be sprayed or applied dichloro-diphenyl-trichloro-ethane (DDT), dieldrin, or other pesticide or broadcast chemical in a manner that may cause damage to or endanger the health, welfare, or property of another person, or in a manner that is likely to pollute the air, soil, or water of the state without prior authorization of the department.



Sec. 46.03.740. - Oil pollution.

A person may not discharge, cause to be discharged, or permit the discharge of petroleum, acid, coal or oil tar, lampblack, aniline, asphalt, bitumen, or a residuary product of petroleum, into, or upon the waters or land of the state except in quantities, and at times and locations or under circumstances and conditions as the department may by regulation permit or where permitted under art. IV of the International Convention for the Prevention of Pollution of the Sea by Oil, 1954, as amended.



Sec. 46.03.742. - Reckless operation of tank vessel.

(a) A person commits the crime of reckless operation of a tank vessel when, by recklessly operating, navigating, or piloting a tank vessel, the person causes a release of a hazardous substance and the release causes serious physical injury to another person or damage to the property of another.

(b) Reckless operation of a tank vessel is a class C felony.

(c) In this section, "reckless" has the meaning given in AS 11.81.900 .



Sec. 46.03.743. - Negligent operation of tank vessel.

(a) A person commits the crime of negligent operation of a tank vessel when, by operating, navigating, or piloting a tank vessel with criminal negligence, the person creates an unjustifiable risk of a release of a hazardous substance or an unjustifiable risk of harm to a person or property.

(b) Negligent operation of a tank vessel is a class A misdemeanor.

(c) In this section, "criminal negligence" has the meaning given in AS 11.81.900.



Sec. 46.03.744. - Definitions for AS 46.03.742 - 46.03.744.

In AS 46.03.742 - 46.03.744,

(1) "hazardous substance" has the meaning given in AS 46.03.826 ;

(2) "tank vessel" means

(A) a vessel that is constructed or adapted to carry, or that carries, as a means of transportation by water, a hazardous substance in bulk as cargo or cargo residue;

(B) the vessel that propels the tank vessel if the tank vessel is a barge or other vessel that is not self-propelled.



Sec. 46.03.745. - Hazardous substance release.

Except for a controlled release, the reporting of which is the subject of an agreement with the commissioner under AS 46.09.010 (b), a person may not cause or permit the release of a hazardous substance as defined in AS 46.09.900 .



Sec. 46.03.750. - Ballast water discharge.

(a) Except as provided in (b) of this section, a person may not cause or permit the discharge of ballast water from a cargo tank of a tank vessel into the waters of the state. A tank vessel may not take on petroleum or a petroleum product or by-product as cargo unless it arrives in ports in the state without having discharged ballast from cargo tanks into the waters of the state and the master of the vessel certifies that fact on forms provided by the department.

(b) The master of a tank vessel may discharge ballast water from a cargo tank of a tank vessel if it is necessary for the safety of the tank vessel and no alternative action is feasible to ensure the safety of the tank vessel.



Sec. 46.03.755. - Discharge reporting.

(a) A person in charge of a facility, operation, or vessel, as soon as the person has knowledge of any discharge from the facility, operation, or vessel in violation of AS 46.03.740 or 46.03.750, shall immediately notify the department of the discharge.

(b) Notwithstanding (a) of this section, the department may enter into a written agreement with a person for the periodic reporting of minor discharges other than into the waters of the state.



Sec. 46.03.758. - Civil penalties for discharges of oil.

(a) The legislature finds that

(1) recent information discloses that the discharge of oil may cause significant short and long-term damage to the state's environment; even minute quantities of oil released to the environment may cause high mortalities among larval and juvenile forms of important commercial species, may affect salmon migration patterns, and may otherwise degrade and diminish the renewable resources of the state;

(2) the exact nature and extent of oil pollution can be neither documented with certainty nor precisely quantified on a spill-by-spill basis; however, in light of the magnitude of harm which may be caused by oil discharges, and the vital importance of commercial, sport, and subsistence fishing, tourism, and the state's natural abundance and beauty to the economic future of the state and its quality of life, it is the judgment of the legislature that substantial civil penalties should be imposed for the discharge of oil in order to provide a meaningful incentive for the safe handling of oil and to insure that the public does not bear substantial losses from oil pollution for which, because of its subtle, long-term, or unquantifiable nature, compensation would not otherwise be received; and

(3) the handling of oil in large quantities is a hazardous undertaking that poses a significant threat to the economy and environment of the state, which can be substantially reduced only by the taking of rigorous safety precautions involving considerable expense; conversely, persons handling oil in smaller amounts pose a correspondingly lower risk to the economy and environment of the state, and are capable of safe oil handling practices at correspondingly lower costs; in order to provide an incentive that is effective, but not punitive, it is necessary and appropriate that the assessment of civil penalties for discharges of small quantities of oil be left for case-by-case judicial determination, while ensuring, through the penalty provisions of this section, that the handling of oil in large quantities occurs in a manner that will not impair the renewable resources of the state.

(b) No later than the 10th day after the convening of the Second Session of the Tenth Alaska Legislature, the department shall submit to the legislature regulations establishing the following schedule of fixed penalties for discharges of oil:

(1) subject to (2) of this subsection, the penalties for the following categories of receiving environments may not exceed

(A) $10 per gallon of oil which enters an anadromous stream or other freshwater environment with significant aquatic resources;

(B) $2.50 per gallon of oil which enters an estuarine, intertidal or confined saltwater environment; and

(C) $1 per gallon of oil which enters an unconfined saltwater environment, public land or freshwater environment without significant aquatic resources;

(2) for discharges of oil that are caused by the gross negligence or intentional act of the discharger, or when the court finds that the discharger did not take reasonable measures to contain and clean up the discharged oil, the penalty shall be determined by multiplying the penalty established under (1) of this subsection by a factor of five.

(c) Regulations adopted under (b) of this section shall become effective 60 days after submission to the legislature, unless disapproved by a special concurrent resolution introduced in either house, and concurred in by a majority of the members in joint session within 60 days of the submission of the regulations. The department may periodically revise regulations adopted under (b) of this section. Revised regulations shall be submitted to the legislature no later than 10 days after the convening of the appropriate regular session of the legislature, and are subject to disapproval as specified in this subsection.

(d) The schedule shall vary according to the toxicity, degradability and dispersal characteristics of the oil. The schedule shall also vary according to the sensitivity and productivity of the receiving environment. Variations under this subsection may be by subcategories of receiving environments, specific receiving environments, or both. The maximum penalties established in (b) of this section shall apply to discharges in the most sensitive and productive of receiving environments within each category of receiving environment, and the penalty shall decrease for less productive or sensitive receiving environments.

(e) If a discharge of oil in excess of 18,000 gallons not permitted under applicable state and federal law occurs within the territorial jurisdiction of the state, or into or upon the adjacent outer continental shelf of the state, the following persons, in addition to the person causing or permitting the discharge, are jointly and severally liable to the state, in a civil action, for the full amount of penalties established in the regulations adopted under this section:

(1) if the discharge occurs from any commercial or industrial facility other than a vessel or offshore platform, the owner, lessee or permittee, and operator of the facility;

(2) if the discharge occurs from a vessel,

(A) the owner and operator of the vessel; and

(B) the owner of the oil carried as cargo on the vessel at the time the vessel was loaded, if the loading occurred within the territorial jurisdiction of the state, or at a deep-water port or other offshore storage facility adjacent to the state; however, if the owner of the oil temporarily transfers ownership of the oil to another person, and the transfer has the purpose or effect of evading the vicarious liability imposed by this section, the transferor shall be considered the owner of the oil for the purposes of this subsection; and

(3) if the discharge occurs from an offshore platform, the lessee or permittee of the tract or acreage upon which the platform is situated, and the operator of the platform.

(f) The court shall deduct from the penalties for which the person charged is liable under (e) of this section that amount of oil which was removed from the environment as a result of a cleanup operation undertaken in conformity with applicable state and federal law, unless the oil was removed by an agency of state, local or federal government. The dispersal of oil through the use of chemical agents or other means is not considered removal for the purposes of this subsection. The court may estimate the amount of oil removed.

(g) Except as provided in (f) and (j) of this section, the entire penalty specified in the regulations shall be imposed, except that a person who discharges oil into a receiving environment may demonstrate, by a preponderance of evidence, that mitigating circumstances relating to the effects of the discharge would make imposition of the full penalty inappropriate. In determining whether mitigating circumstances exist, the court shall recognize that scientific knowledge pertaining to oil spills is very limited and if there is insufficient knowledge either to predict a base case or to show mitigating circumstances varying from that base case, the administratively established schedule of penalties shall apply. If mitigating circumstances are proven by a preponderance of the evidence, the court may reduce or totally eliminate the penalty, in accordance with the purposes of this section.

(h) A person otherwise liable for penalties under (e) of this section is not liable if the person demonstrates, by a preponderance of the evidence, that the discharge occurred solely as a result of

(1) an act of God;

(2) an act of a third person with intent to cause a discharge, unless the third person is a person with whom the person charged is made jointly and severally liable under (e)(1) - (3) of this section;

(3) a negligent or intentional act of this state or the United States; or

(4) an act of war.

(i) Notwithstanding AS 46.03.875 , a person liable under this section is not also liable for the discharge of oil under AS 46.03.760 (a). A person causing or permitting a discharge of oil of 18,000 gallons or less not permitted under applicable state or federal law is liable for that discharge under the penalty provisions of AS 46.03.760 (a); however, the court may impose a penalty of less than $500 for the discharge.

(j) The court may reduce the penalty imposed under this section if the person charged demonstrates, by a preponderance of the evidence, that the discharge was caused solely by a negligent act of a third person, unless the third person is a person with whom the person charged is made jointly and severally liable under (e)(1) - (3) of this section.

(k) [Repealed, Sec. 19 ch 59 SLA 1986].

(l) In this section

(1) "adjacent outer continental shelf" means that portion of the outer continental shelf that would be within the territorial jurisdiction of the state if its boundaries were extended seaward to the outer margin of the outer continental shelf;

(2) "confined saltwater environment" means a bay, sound, or other partially enclosed saltwater body in which flushing through tidal or current action is significantly restricted;

(3) "discharge of oil" means the entry of oil into or upon the water or public land of the state, except oil discharges into an enclosed and impervious oil spill containment area, regardless of causation;

(4) "intertidal" means the ocean area between highest high water and lowest low water of tidal action;

(5) "offshore platform" means an offshore structure, whether floating or temporarily or permanently secured to the floor of the ocean or other water body, which is used primarily for the exploration for or production of oil or natural gas;

(6) "oil" means petroleum and any substance refined from petroleum, except crude oil;

(7) "operator" means the person who, through contract, lease, sublease, or otherwise, exerts general supervision and control of activities at the facility; the term includes, by way of example and not limitation, a prime or general contractor, the master of a vessel and the master's employer, or any other person who, personally or through an agent or contractor, undertakes the general functioning of the facility;

(8) "vessel" means any form or manner of watercraft, whether or not capable of self-propulsion, except offshore platforms.



Sec. 46.03.759. - Civil penalties for discharges of crude oil.

(a) A person who is found to be liable under any other state law for an unpermitted discharge of crude oil in excess of 18,000 gallons is, in addition to liability for any other penalties or for damages or the cost of containment and cleanup, liable to the state in a civil action for a civil penalty, up to a maximum of $500,000,000, in the amount of

(1) $8 per gallon of crude oil discharged for the first 420,000 gallons discharged; and

(2) $12.50 per gallon of crude oil discharged for amounts discharged in excess of 420,000 gallons.

(b) In determining how many gallons of crude oil have been discharged for purposes of assessing a penalty under (a) of this section, the court shall deduct the number of discharged gallons of crude oil that the defendant proves were removed by the defendant from the environment within the first 36 hours after the discharge as a result of a cleanup operation undertaken in conformity with applicable state and federal law. The dispersal of oil through burning, the use of chemical agents, biological additives, or sinking agents, or other means is not considered removal for the purposes of this subsection.

(c) Subject to the $500,000,000 maximum set under (a) of this section the court shall assess four times the penalty set out in (a) of this section if the court finds

(1) the discharge was caused by the gross negligence or intentional act of the defendant;

(2) the defendant did not take reasonable measures to contain and clean up the discharged oil; or

(3) the defendant did not act or respond in accordance with an approved oil discharge prevention and contingency plan.

(d) Notwithstanding AS 46.03.875 , a person liable for civil penalties under this section is not also liable for the discharge of the crude oil under AS 46.03.760 (a). A person causing or permitting a discharge of crude oil of 18,000 gallons or less not permitted under applicable state or federal law is liable for that discharge under the penalty provisions of AS 46.03.760 (a); however, the court may impose a penalty of less than $500 for the discharge.

(e) The court may reduce the penalty imposed under this section if the defendant demonstrates, by a preponderance of the evidence, that the discharge was caused solely by a negligent act of a third person unless the third person is a person with whom the defendant was found jointly and severally liable for the discharge under other state law.

(f) A person otherwise liable for penalties under this section is not liable if the person demonstrates, by a preponderance of the evidence, that the discharge occurred solely as a result of

(1) an act of God;

(2) a negligent or intentional act of the State of Alaska or the United States; or

(3) an act of war.

(g) In this section, "discharge" means entry of crude oil into or upon the water or public land of the state, regardless of causation, except discharges into an enclosed and impervious oil spill containment area.



Sec. 46.03.760. - Civil action for pollution; damages.

(a) A person who violates or causes or permits to be violated a provision of this chapter other than AS 46.03.250 - 46.03.313, or a provision of AS 46.04 or AS 46.09, or a regulation, a lawful order of the department, or a permit, approval, or acceptance, or term or condition of a permit, approval, or acceptance issued under this chapter or AS 46.04 or AS 46.09 is liable, in a civil action, to the state for a sum to be assessed by the court of not less than $500 nor more than $100,000 for the initial violation, nor more than $5,000 for each day after that on which the violation continues, and that shall reflect, when applicable,

(1) reasonable compensation in the nature of liquidated damages for any adverse environmental effects caused by the violation, which shall be determined by the court according to the toxicity, degradability, and dispersal characteristics of the substance discharged, the sensitivity of the receiving environment, and the degree to which the discharge degrades existing environmental quality;

(2) reasonable costs incurred by the state in detection, investigation, and attempted correction of the violation;

(3) the economic savings realized by the person in not complying with the requirement for which a violation is charged.

(b) Except as determined by the court under (e)(4) of this section, actions under this section may not be used for punitive purposes, and sums assessed by the court must be compensatory and remedial in nature.

(c) The court, upon motion of the department or upon its own motion, may defer assessment of all or part of that portion of the sum imposed upon a person under (a)(3) of this section conditioned upon the person complying, within the shortest feasible time, with the requirement for which a violation is shown.

(d) In addition to liability under (a) - (c) of this section, a person who violates or causes or permits to be violated a provision of AS 46.03.740 - 46.03.750 is liable to the state, in a civil action brought under AS 46.03.822 , for the full amount of actual damages caused to the state by the violation, including

(1) direct and indirect costs associated with the abatement, containment, or removal of the pollutant;

(2) restoration of the environment to its former state;

(3) amounts paid as grants under AS 29.60.510 - 29.60.599 and as emergency first response advances and reimbursements under AS 46.08.070(c); and

(4) all incidental administrative costs.

(e) A person who violates or causes or permits to be violated a provision of AS 46.03.250 - 46.03.313, 46.03.460 - 46.03.475, AS 46.14, or a regulation, a lawful order of the department, or a permit, approval, or acceptance, or term or condition of a permit, approval, or acceptance issued under AS 46.03.250 - 46.03.313, 46.03.460 - 46.03.475, AS 46.14, or under the program authorized by AS 46.03.020(12), is liable, in a civil action, to the state for a sum to be assessed by the court of not less than $500 nor more than $100,000 for the initial violation, nor more than $10,000 for each day after that on which the violation continues, and that shall reflect, when applicable,

(1) reasonable compensation in the nature of liquidated damages for any adverse environmental effects caused by the violation, that shall be determined by the court according to the toxicity, degradability and dispersal characteristics of the substance discharged, the sensitivity of the receiving environment, and the degree to which the discharge degrades existing environmental quality; for a violation relating to AS 46.14, the court, in making its determination under this paragraph, shall also consider the degree to which the discharge causes harm to persons or property; for a violation of AS 46.03.463 , the court, in making its determination under this paragraph, shall also consider the volume of the graywater, sewage, or other wastewater discharged; this paragraph may not be construed to limit the right of parties other than the state to recover for personal injuries or damage to their property;

(2) reasonable costs incurred by the state in detection, investigation, and attempted correction of the violation;

(3) the economic savings realized by the person in not complying with the requirement for which a violation is charged; and

(4) the need for an enhanced civil penalty to deter future noncompliance.

(f) As used in this section, "economic savings" means that sum which a person would be required to expend for the planning, acquisition, siting, construction, installation and operation of facilities necessary to effect compliance with the standard violated.



Sec. 46.03.761. - Administrative penalties.

(a) The department may assess an administrative penalty against an entity that violates or causes or permits to be violated a provision of AS 46.03.720 (b) or a term or condition of a regulation, order, permit, approval, or certificate of the department issued or adopted under AS 46.03.720(b).

(b) Before assessing an administrative penalty under this section, the department shall

(1) communicate about the alleged noncompliance with the entity and the governing body of the community or municipality whose residents are served by the public water system; communication under this paragraph must be in language designed to be easily understood by the entity and governing body and must clearly describe the nature of the alleged noncompliance;

(2) offer technical assistance to aid in correcting the alleged noncompliance when the department has reason to believe that the entity may lack the resources or expertise to get technical assistance from other sources; and

(3) unless the alleged noncompliance poses an immediate threat to the public health, give the entity a reasonable amount of time to correct the alleged noncompliance after the department has complied with (1) and (2) of this subsection.

(c) If, after complying with (b) of this section, the department determines that noncompliance still exists and the violation is subject to a penalty under this section, the department may make a preliminary determination to assess the penalty. The department shall provide notice to the entity of its preliminary determination. The entity may, within 10 days after receiving the notice, request the department to reconsider its decision. If a timely request for reconsideration is made, the department shall reconsider its preliminary determination and may affirm or modify the determination. The department shall notify the entity of the decision. If a timely request for reconsideration is not received or if, after reconsideration, the department determines that a penalty should be assessed, the department may assess the penalty. The department shall provide notice of the assessment and instructions for contesting and appealing the assessment to the entity by personal service or by certified mail, return receipt requested. The notice must inform the entity of the amount of the proposed penalty and that the entity has 45 days within which to file a notice with the department contesting the proposed penalty. If, within 45 days after receiving the notification issued by the department, the entity fails to file a notice contesting the proposed penalty, the proposed penalty is considered a final order. The department may extend the time periods specified in this subsection for good cause.

(d) If an entity sends notice to the department contesting a proposed penalty under (c) of this section, the department shall afford an opportunity for a hearing in accordance with its adjudicatory hearing procedures. After an opportunity for a hearing, the department shall issue an order, based upon findings of fact, affirming, modifying, or rescinding the administrative penalty. The order must include notice that the entity may appeal the order to the superior court and the address of the appropriate superior court. The order is the final agency action on the penalty.

(e) An entity against whom an administrative penalty is assessed under this section may obtain judicial review of the administrative penalty by filing a notice of appeal in the superior court as provided by the Alaska Rules of Appellate Procedure. An order of the department under (d) of this section becomes final and is not subject to review by a court if a notice of appeal is not filed with the superior court within the period provided for by the Alaska Rules of Appellate Procedure.

(f) Unless the notice of appeal is incomplete or otherwise not in conformance with court rules, a notice of appeal under (e) of this section is considered to be filed with the superior court on the day the entity delivers the appropriate documents and fee to the appropriate superior court. Determining whether the notice of appeal is complete and otherwise in conformance with court rules is the responsibility of the superior court.

(g) An administrative penalty assessed under this section may not exceed (1) $1,000 a day for each violation if the affected public water supply system serves a population of more than 10,000 persons; (2) $250 a day for each violation if the affected public water supply system serves a population of 10,000 or fewer persons but more than 1,000 persons; and (3) $100 a day for each violation if the public water supply system serves 1,000 or fewer persons. Each provision, term, or condition violated is a separate and distinct violation. If a violation of a provision, term, or condition continues from day to day, each day is a separate violation.

(h) In determining the amount of a penalty assessed under this section, the department shall consider

(1) the effect of the violation on the public health or the environment;

(2) reasonable costs incurred by the state in the detection, investigation, and attempted correction of the violation;

(3) the economic savings realized by the entity by not complying with the requirement for which a violation is charged;

(4) any previous history of compliance or noncompliance by the entity with this chapter, AS 46.04, AS 46.09, and AS 46.14;

(5) the need to deter future violations;

(6) the extent and seriousness of the violation, including the potential for the violation to threaten public health or the environment;

(7) whether the entity achieved compliance with the requirement violated within the shortest feasible time; and

(8) other factors considered relevant to the assessment that are adopted by the department in regulation.

(i) If an entity fails to pay an administrative penalty assessed under this section after the penalty becomes final, the department may bring an action to collect the penalty. The amount of the penalty is not subject to review by the court in such an action.

(j) In a collection action under (i) of this section, the court shall award the prevailing party full reasonable attorney fees and costs incurred in the collection action.

(k) Action under this section by the department does not limit or otherwise affect the authority of the department to otherwise enforce this chapter, AS 46.04, AS 46.08, AS 46.09, AS 46.14, or regulations adopted under those statutes, or to recover damages, restoration expenses, investigation costs, court costs, attorney fees, or other necessary expenses. The court shall set off against a judicial civil assessment subsequently awarded under AS 46.03.760 an amount ordered to be paid under this section by the same entity for the same violation.

(l) In this section, "entity" means the owner or operator of a public water system.



Sec. 46.03.763. - Attorney fees and costs.

In an action to impose civil penalties under AS 46.03.758 , 46.03.759, or 46.03.760 for a discharge of oil, the state may recover full reasonable attorney fees and costs incurred by the state in maintaining the action.



Sec. 46.03.765. - Injunctions.

The superior court has jurisdiction to enjoin a violation of this chapter, AS 46.04, AS 46.09, AS 46.14, or of a regulation, a lawful order of the department, or permit, approval, or acceptance, or term or condition of a permit, approval, or acceptance issued under this chapter, AS 46.04, AS 46.09, or AS 46.14. In actions brought under this section, temporary or preliminary relief may be obtained upon a showing of an imminent threat of continued violation, and probable success on the merits, without the necessity of demonstrating physical irreparable harm. The balance of equities in actions under this section may affect the timing of compliance, but not the necessity of compliance within a reasonable period of time.



Sec. 46.03.770. - Detention of vessel without warrant as security for damages.

A vessel that is used in or in aid of a violation of AS 46.03.740 - 46.03.750 may be detained after a valid search by the department, an agent of the department, a peace officer of the state, or an authorized protection officer of the Department of Fish and Game. Upon judgment of the court having jurisdiction that the vessel was used in, or was the cause of, a violation of AS 46.03.740 - 46.03.750 with knowledge of its owner or under circumstances indicating that the owner should reasonably have had this knowledge, the vessel may be held as security for payment to the state of the amount of damages assessed by the court under AS 46.03.758 , 46.03.759, 46.03.760, 46.03.822, and AS 46.04.030(g). If the damages assessed are not paid within 30 days after judgment or final determination of an appeal, the vessel shall be sold at public auction, or as otherwise directed by the court, and the damages paid from the proceeds. The balance, if any, shall be paid by the court to the owner of the vessel. The court shall permit the release of the vessel upon posting of a bond set by the court in an amount not to exceed the maximum amount of damages available under AS 46.03.758, 46.03.759, 46.03.760, 46.03.822, and AS 46.04.030 (g). The damages received under this section shall be transmitted to the proper state officer for deposit in the general fund. A vessel seized under this section shall be returned or the bond exonerated if no damages are assessed under AS 46.03.758 , 46.03.759, 46.03.760, 46.03.822, or AS 46.04.030(g).



Sec. 46.03.780. - Liability for restoration.

(a) A person who violates a provision of this chapter, AS 46.04, AS 46.09, or AS 46.14, or who fails to perform a duty imposed by this chapter, AS 46.04, AS 46.09, or AS 46.14, or violates or disregards an order, permit, or other determination of the department made under the provisions of this chapter, AS 46.04, AS 46.09, or AS 46.14, respectively, and thereby causes the death of fish, animals, or vegetation or otherwise injures or degrades the environment of the state is liable to the state for damages.

(b) Liability for damages under (a) of this section includes an amount equal to the sum of money required to restock injured land or waters, to replenish a damaged or degraded resource, or to otherwise restore the environment of the state to its condition before the injury.

(c) Damages under (a) of this section shall be recovered by the attorney general on behalf of the state.



Sec. 46.03.790. - Criminal penalties.

(a) Except as provided in (d) of this section, a person is guilty of a class A misdemeanor if the person with criminal negligence

(1) violates a provision of this chapter, AS 46.04, AS 46.09, or AS 46.14, a regulation or order of the department, or a permit, approval, or acceptance, or a term or condition of a permit, approval, or acceptance issued under this chapter, AS 46.04, AS 46.09, or AS 46.14;

(2) fails to provide information or provides false information required by AS 46.03.465 , 46.03.475, 46.03.755, AS 46.04, or AS 46.09, or by a regulation adopted by the department under AS 46.03.020 (12), 46.03.460, 46.03.755, AS 46.04, or AS 46.09;

(3) makes a false statement or representation in an application, label, manifest, record, report, permit, or other document filed, maintained, or used for purposes of compliance with AS 46.03.250 - 46.03.313 applicable to hazardous wastes or a regulation adopted by the department under AS 46.03.250 - 46.03.313;

(4) makes a false statement, representation, or certification in an application, notice, record, report, permit, or other document filed, maintained, or used for purposes of compliance with AS 46.03.460 - 46.03.475, AS 46.14, or a regulation adopted under AS 46.03.020 (12), 46.03.460, or AS 46.14; or

(5) renders inaccurate a monitoring device or method required to be maintained under AS 46.14, a regulation adopted under AS 46.03.020 (12) or AS 46.14, a permit issued by the department or a local air quality control program under AS 46.14, or a permit issued by the department under the program authorized by AS 46.03.020 (12).

(b) [Repealed, Sec. 5 ch 141 SLA 1990].

(c) Each day on which a violation described in this section occurs is considered a separate violation.

(d) Notwithstanding (a) of this section, a person who with criminal negligence discharges oil in violation of AS 46.03.740 or who, when required by an oil discharge to comply with the provisions of an oil discharge contingency plan approved under AS 46.04.030 , with criminal negligence fails to comply with the plan is guilty of

(1) a class C felony if the oil discharge is 10,000 barrels or more;

(2) a class A misdemeanor if the oil discharge is less than 10,000 barrels.

(e) [Repealed, Sec. 5 ch 141 SLA 1990].

(f) [Repealed, Sec. 5 ch 141 SLA 1990].

(g) In this section,

(1) "barrel" has the meaning given in AS 46.04.900 ;

(2) "criminal negligence" has the meaning given in AS 11.81.900 ;

(3) [Repealed, Sec. 62 ch 21 SLA 1991].

(h) Notwithstanding AS 12.55.035 (b), upon conviction of a violation of a regulation adopted under AS 46.03.020 (12) or of a violation related to AS 46.14 and described in (a) of this section, a defendant who is not an organization may be sentenced to pay a fine of not more than $10,000 for each separate violation.



Sec. 46.03.800. - Water nuisances.

(a) A person is guilty of creating or maintaining a nuisance if the person puts a dead animal carcass, or part of one, excrement, or a putrid, nauseous, noisome, decaying, deleterious, or offensive substance into, or in any other manner befouls, pollutes, or impairs the quality of, a spring, brook, creek, branch, well, or pond of water that is or may be used for domestic purposes.

(b) A person who neglects or refuses to abate the nuisance upon order of the department is guilty of a misdemeanor and is punishable as provided in AS 46.03.790 . In addition to this punishment, the court shall assess damages against the defendant for the expenses of abating the nuisance.



Sec. 46.03.810. - Air and land nuisances.

(a) A person is guilty of creating or maintaining a nuisance if the person

(1) places or deposits upon a lot, street, beach, or premises, or upon or anywhere within 200 feet of a public highway, any garbage, offal, dead animals, or any other matter or thing that would be obnoxious or cause the spread of disease or in any way endanger the health of the community;

(2) allows to be placed or deposited upon any premises owned by the person or under the person's control garbage, offal, dead animals, or any other matter or thing that would be obnoxious or offensive to the public or that would produce, aggravate, or cause the spread of disease or in any way endanger the health of the community.

(b) A person who neglects or refuses to abate the nuisance upon order of an officer of the Department of Environmental Conservation is guilty of a misdemeanor and is punishable as provided in AS 46.03.790 . In addition to this punishment, the court shall assess damages against the defendant for the expenses of abating the nuisance.



Sec. 46.03.820. - Emergency powers.

(a) When the department finds, after investigation, that a person is causing, engaging in, or maintaining a condition or activity that, in the judgment of its commissioner presents an imminent or present danger to the health or welfare of the people of the state or would result in or be likely to result in irreversible or irreparable damage to the natural resources or environment, and it appears to be prejudicial to the interests of the people of the state to delay action until an opportunity for a hearing can be provided, the department may, without prior hearing, order that person by notice to discontinue, abate, or alleviate the condition or activity. The proscribed condition or activity shall be immediately discontinued, abated, or alleviated.

(b) Upon receipt of an order of the department made under (a) of this section, the person affected has the right to be heard and to present proof to the department that the condition or activity does not constitute an actual or potential source of irreversible or irreparable damage to the natural resources or environment of the state, or that the order may constitute a substantial private hardship.

(c) In the commissioner's discretion or upon application made by the recipient of an order within 15 days of receipt of the order, the department shall schedule a hearing at the earliest possible time. The hearing shall be scheduled within five days of the receipt of the application. The submission of an application or the scheduling of a hearing does not stay the operation of the department's order issued under (a) of this section.

(d) After a hearing the department may affirm, modify, or set aside the order. An order affirmed, modified, or set aside after hearing is subject to judicial review as provided in AS 44.62.560 . The order is not stayed pending judicial review unless the commissioner so directs. If an order is not immediately complied with, the attorney general, upon request of the commissioner, shall seek enforcement of the order.

(e) The department may adopt additional regulations prescribing the procedure to be followed in the issuance of emergency orders.



Sec. 46.03.822. - Strict liability for the release of hazardous substances.

(a) Notwithstanding any other provision or rule of law and subject only to the defenses set out in (b) of this section, the exception set out in (i) of this section, the exception set out in AS 09.65.240 , and the limitation on liability provided under AS 46.03.825 , the following persons are strictly liable, jointly and severally, for damages, for the costs of response, containment, removal, or remedial action incurred by the state, a municipality, or a village, and for the additional costs of a function or service, including administrative expenses for the incremental costs of providing the function or service, that are incurred by the state, a municipality, or a village, and the costs of projects or activities that are delayed or lost because of the efforts of the state, the municipality, or the village, resulting from an unpermitted release of a hazardous substance or, with respect to response costs, the substantial threat of an unpermitted release of a hazardous substance:

(1) the owner of, and the person having control over, the hazardous substance at the time of the release or threatened release; this paragraph does not apply to a consumer product in consumer use;

(2) the owner and the operator of a vessel or facility, from which there is a release, or a threatened release that causes the incurrence of response costs, of a hazardous substance;

(3) any person who at the time of disposal of any hazardous substance owned or operated any facility or vessel at which the hazardous substances were disposed of, from which there is a release, or a threatened release that causes the incurrence of response costs, of a hazardous substance;

(4) any person who by contract, agreement, or otherwise arranged for disposal or treatment, or arranged with a transporter for transport for disposal or treatment, of hazardous substances owned or possessed by the person, other than domestic sewage, or by any other party or entity, at any facility or vessel owned or operated by another party or entity and containing hazardous substances, from which there is a release, or a threatened release that causes the incurrence of response costs, of a hazardous substance;

(5) any person who accepts or accepted any hazardous substances, other than refined oil, for transport to disposal or treatment facilities, vessels or sites selected by the person, from which there is a release, or a threatened release that causes the incurrence of response costs, of a hazardous substance.

(b) In an action to recover damages or costs, a person otherwise liable under this section is relieved from liability under this section if the person proves

(1) that the release or threatened release of the hazardous substance to which the damages relate occurred solely as a result of

(A) an act of war;

(B) except as provided under AS 46.03.823 (c) and 46.03.825(d), an intentional or negligent act or omission of a third party, other than a party or its agents in privity of contract with, or employed by, the person, and that the person

(i) exercised due care with respect to the hazardous substance; and

(ii) took reasonable precautions against the act or omission of the third party and against the consequences of the act or omission; or

(C) an act of God; and

(2) in relation to (1)(B) or (C) of this subsection, that the person, within a reasonable period of time after the act occurred,

(A) discovered the release or threatened release of the hazardous substance; and

(B) began operations to contain and clean up the hazardous substance.

(c) For purposes of (b)(1)(B) of this section, a third party or an agent of a third party is in privity of contract with the person who is otherwise liable, if the third party or its agent and the person are parties to a land contract, deed, or other instrument transferring title or possession of the real property on which the facility in question is located, unless that property was acquired by the person after the disposal or placement of the hazardous substance on, in, or at the facility, and the person establishes that the person has satisfied the requirements of (b)(1)(B) of this section and establishes that

(1) at the time the person acquired the facility the person did not know and had no reason to know that a hazardous substance that is the subject of the release or threatened release was disposed of on, in, or at the facility;

(2) the person is a governmental entity that acquired the facility by escheat, or through another involuntary transfer or acquisition, or through the exercise of eminent domain authority by purchase or condemnation;

(3) the person is a corporation organized under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act) that acquired the facility under those sections;

(4) the person acquired the facility by inheritance or bequest; or

(5) the person is a state governmental entity and the state acquired the facility under Public Law 85-508 (Alaska Statehood Act).

(d) To establish that a person had no reason to know that the hazardous substance was disposed of on, in, or at the facility, as provided in (c)(1) and (l) of this section, the person must have undertaken, at the time of voluntary acquisition, all reasonable inquiries into the previous ownership and uses of the property consistent with good commercial or customary practice in an effort to minimize liability. For purposes of this subsection a court shall take into account all relevant facts, including

(1) any specialized knowledge or experience the person has;

(2) the relationship of the purchase price to the value of the property if it were uncontaminated;

(3) commonly known or reasonably ascertainable information about the property;

(4) the obviousness of the presence or likely presence of contamination at the property; and

(5) the ability to detect contamination by appropriate inspection.

(e) This section does not diminish the liability of a person who previously owned or operated a facility or vessel and who would otherwise be liable. If the person obtained actual knowledge of the release or threatened release of a hazardous substance at the facility or vessel and subsequently transferred ownership to another without disclosing that knowledge, the person is liable under (a)(2) of this section, and a defense under (b)(1)(B) of this section is not available to the person.

(f) This section does not diminish the liability of a person who, by an act or omission, caused or contributed to the release or threatened release of a hazardous substance that is the subject of the action relating to the facility or vessel.

(g) An indemnification, hold harmless, or similar agreement, or conveyance of any nature is not effective to transfer liability under this section from the owner or operator of a facility or vessel or from a person who might be liable for a release or substantial threat of a release under this section. This subsection does not bar an agreement to insure, hold harmless, or indemnify a party to the agreement for liability under this section. This subsection does not bar a cause of action that an owner, operator, or other person subject to liability under this section, or a guarantor, has or would have, by reason of subrogation or otherwise against another person.

(h) The state, a municipality, a village, a person who acts as a volunteer and is engaged in a response action under the direction of the federal or state on-scene coordinator, and a vessel of opportunity engaged in a response action under the direction of the federal or state on-scene coordinator are not liable under this section for costs or damages as a result of actions taken in response to an emergency created by a release or threatened release of a hazardous substance generated by or from a facility or vessel owned by another person unless the actions taken by the state, the municipality, the village, the volunteer, or the vessel constitute gross negligence or intentional misconduct.

(i) In an action to recover damages and costs, a person otherwise jointly and severally liable under this section is relieved of joint liability and is liable severally for damages and costs attributable to that person if the person proves that

(1) the harm caused by the release or threatened release is divisible; and

(2) there is a reasonable basis for apportionment of costs and damages to that person.

(j) A person may seek contribution from any other person who is liable under (a) of this section during or after a civil action under (a) of this section. Actions under this subsection shall be brought under the Alaska Rules of Civil Procedure and are governed by state law. In resolving claims for contribution under this section, the court may allocate damages and costs among liable parties using equitable factors determined to be appropriate by the court. This subsection does not diminish the right of a person to bring an action for contribution in the absence of a civil action under (a) of this section.

(k) A unit of state or local government that acquired ownership or control of a vessel or facility through bankruptcy, foreclosure, deed in lieu of foreclosure, tax delinquency proceeding, abandonment, escheat, the exercise of eminent domain authority by purchase or condemnation, or circumstances in which the governmental unit involuntarily acquired title by virtue of its function as a sovereign is not liable as an owner or operator under this section unless the governmental unit has caused or contributed to the release or threatened release of a hazardous substance at or from the facility or vessel, in which case, the governmental unit is subject to liability under this section in the same manner and to the same extent, both procedurally and substantively, as any nongovernmental entity. A hazardous substance release shall be determined to have occurred as provided in this section. For purposes of this subsection, "caused or contributed to the release or threatened release of a hazardous substance"

(1) does not include the failure to prevent the passive leaching or migration at or from a facility or vessel of a hazardous substance in the air, land, or water that had first been released to the environment by a person other than the governmental unit that acquired the facility or vessel;

(2) does not include the exercise or failure to exercise regulatory or enforcement authority;

(3) after the ownership or control of the facility or vessel has been acquired by the governmental unit, includes

(A) the spilling, leaking, pumping, pouring, emptying, injecting, escaping, or dumping of a hazardous substance from barrels, tanks, containers, or other closed receptacles; or

(B) the abandonment or discarding of barrels, tanks, containers, or other closed receptacles containing a hazardous substance.

(l) For purposes of determining liability in an action to recover damages or costs under this section, a person who acquires a facility and who, upon discovering a release or threatened release on, in, or at the facility that occurred before acquisition of the facility, who had no reason to know that a hazardous substance was disposed of on, in, or at the facility, and who, upon discovering the release or threatened release, acted in accordance with (b)(2) of this section to begin operations to contain and clean up the hazardous substance, may not be held liable under this section unless the person has caused or contributed to the release or threatened release of the hazardous substance, in which case, the person is subject to liability under this section in the same manner as any other person. For purposes of this subsection, "caused or contributed to the release or threatened release of the hazardous substance"

(1) does not include the failure to prevent the passive leaching or migration at or from a facility of a hazardous substance in the air, land, or water that had first been released into the environment by a person other than the person that acquired the facility;

(2) after the ownership or control of the facility has been acquired by the person includes

(A) the spilling, leaking, pumping, pouring, emptying, injecting, escaping, or dumping of a hazardous substance from barrels, tanks, containers, or other closed receptacles; or

(B) the abandonment or discarding of barrels, tanks, containers, or other closed receptacles containing a hazardous substance.

(m) In this section, "damages" has the meaning given in AS 46.03.824 and includes damage to persons or to public or private property, damage to the natural resources of the state or a municipality, and damage caused by acts or omissions of a response action contractor for which the response action contractor is not liable under AS 46.03.823 or 46.03.825.



Sec. 46.03.823. - Hazardous substance response action contractors.

(a) A person who is a response action contractor with respect to a release or threatened release of a hazardous substance other than oil whose acts or omissions are not contrary to a response plan or order by a state or federal agency having jurisdiction over the release or threatened release is not civilly liable for injuries, costs, damages, expenses, or other liability that results from the release or threatened release unless the release or threatened release is caused by an act or omission of the response action contractor that is negligent or grossly negligent or constitutes intentional misconduct. To show negligence by a response action contractor, a claimant must show that the acts or omissions of the contractor under the response action contract were not in accordance with generally accepted professional standards and practices at the time the response action services were performed.

(b) The liability limitation under (a) of this section

(1) does not apply to a response action contractor who would otherwise be liable for the release or threatened release under state or federal law even if that person had not carried out a response action with respect to the release or threatened release; and

(2) does apply only to releases for which notification to the department was provided and received in the manner prescribed under state law.

(c) The defense provided in AS 46.03.822 (b)(1)(B) is not available to a potentially liable person with respect to costs or damages caused by an act or omission of a response action contractor.

(d) Except as provided in (c) of this section, this section does not affect the liability under this chapter or under any other state law of a person other than a response action contractor.

(e) This section does not affect the liability of a response action contractor that may arise from the response action contractor's failure to comply with the terms or conditions of a

(1) response action contract or a remedial action plan if one has been approved by the department; or

(2) contingency plan approved by the department where the response action contractor is the plan holder.

(f) This section does not affect the liability of an employer who is a response action contractor with respect to an employee of the employer under any provision of law, including a law related to workers' compensation.

(g) In this section, "response action" means an action taken in connection with the mitigation or cleanup of a release or threatened release of a hazardous substance other than oil, including investigation, evaluation, plan development, mapping and surveying, engineering, design and construction, removal, and equipment provision.



Sec. 46.03.824. - Damages.

Damages include but are not limited to injury to or loss of persons or property, real or personal, loss of income, loss of the means of producing income, or the loss of an economic benefit.



Sec. 46.03.825. - Oil spill response action contractors.

(a) A response action contractor who responds to a release or threatened release of oil is not civilly liable for removal costs or damages that result from an act or omission in the course of providing care, assistance, or advice

(1) consistent with a contingency plan

(A) approved under AS 46.04.030 or 46.04.055 if the response action contractor is listed in the contingency plan; or

(B) prepared under AS 46.04.200 , 46.04.210, or 33 U.S.C. 1321(d) if the response action contractor is not listed in the contingency plan; or

(2) as otherwise directed by the federal or state on-scene coordinator.

(b) The limitation on liability contained in (a) of this section does not apply to

(1) an action for personal injury or death; or

(2) a response action contractor who

(A) would otherwise have been liable for the release or threatened release under AS 46.03.822 ;

(B) acts with gross negligence or intentional misconduct; or

(C) has agreed in writing to be listed as a primary response action contractor, who is listed as a primary response action contractor in a contingency plan approved under AS 46.04.030 or 46.04.055, and who fails to respond to a release or threatened release of oil that the primary response action contractor was required to respond to under its contract with the applicable contingency plan holder; this subparagraph does not apply to a primary response action contractor if the failure to respond to a release or threatened release of oil results from a prior and ongoing response under another contingency plan approved under AS 46.04.030 or 46.04.055 in which the primary response action contractor has the primary duty to respond and a significant portion of the response action contractor's oil spill cleanup equipment listed in the contingency plan approved under AS 46.04.030 or 46.04.055 is in use.

(c) If the liability of an oil spill response action contractor is not limited under (a) of this section or if the provisions of (a) of this section do not apply because of (b) of this section, the oil spill response action contractor is not civilly liable for injuries, costs, damages, expenses, or other liability that results from the response action contractor's act or omission with respect to a release or threatened release of oil unless the act or omission of the oil spill response action contractor is negligent, grossly negligent, or constitutes intentional misconduct. This subsection does not apply to an oil spill response action contractor who would have been liable for the initial release or threatened release of oil under AS 46.03.822 even if that contractor had not carried out a response action.

(d) The defense provided in AS 46.03.822 (b)(1)(B) is not available to a potentially liable person with respect to costs or damages caused by an act or omission of a response action contractor.

(e) Except as provided in (d) of this section, this section does not affect the liability under this chapter or under any other state law of a person other than a response action contractor.

(f) Nothing in this section is intended to amend AS 46.04.030 ( l ) or 46.04.055, or to create a cleanup or performance standard that must be met by a holder of a contingency plan or by a primary response action contractor.

(g) In this section,

(1) "consistent" means in substantial compliance with a contingency plan;

(2) "primary response action contractor" has the meaning given in AS 46.04.035;

(3) "response action" means an action taken to respond to a release or threatened release of oil, including mitigation, clean up, marine salvage, incident management team services, response plan facilitator services, or removal of a release or threatened release of oil.



Sec. 46.03.826. - Definitions for AS 46.03.822 - 46.03.828.

In AS 46.03.822 - 46.03.828

(1) "act of God" means an act of nature which is unforeseeable in kind or degree;

(2) "economic benefit" means a benefit measurable in economic terms, including but not limited to the gathering, catching, or killing of food or other items utilized in a subsistence economy and their replacement cost;

(3) "facility"

(A) includes a

(i) building, structure, installation, equipment, well, pit, pond, lagoon, impoundment, ditch, landfill, storage container, motor vehicle, rolling stock, aircraft, or pipe or pipeline, including a pipe into a sewer or publicly-owned treatment works;

(ii) site or area at which a hazardous substance has been deposited, stored, disposed of, placed, or otherwise located;

(B) does not include any consumer product in consumer use;

(4) "having control over a hazardous substance" means producing, handling, storing, transporting, or refining a hazardous substance for commercial purposes immediately before entry of the hazardous substance into the atmosphere or in or upon the water, surface, or subsurface land of the state, and specifically includes bailees and carriers of a hazardous substance;

(5) "hazardous substance" means

(A) an element or compound which, when it enters into the atmosphere or in or upon the water or surface or subsurface land of the state, presents an imminent and substantial danger to the public health or welfare, including but not limited to fish, animals, vegetation, or any part of the natural habitat in which they are found;

(B) oil; or

(C) a substance defined as a hazardous substance under 42 U.S.C. 9601(14);

(6) "natural resources" means land, fish, wildlife, biota, air, water, ground water, drinking water supplies, and other such resources belonging to, managed by, held in trust by, appertaining to, or otherwise controlled by the state or a municipality;

(7) "oil" means a derivative of a liquid hydrocarbon and includes crude oil, lubricating oil, sludge, oil refuse or another petroleum-related product or by-product;

(8) "owner" and "operator"

(A) mean

(i) in the case of a vessel, any person owning, operating, or chartering by demise, a vessel;

(ii) in the case of facility, any person owning or operating the facility;

(iii) in the case of an abandoned facility or vessel, any person who owned, operated, or otherwise controlled activities at the facility or vessel immediately before the abandonment; and

(iv) in the case of a facility or vessel, title or control of which was conveyed due to bankruptcy, foreclosure, tax delinquency, abandonment, or similar means to a unit of the state or a political subdivision of the state, any person who owned, operated, or otherwise controlled the facility or vessel immediately beforehand;

(B) do not include a person who, without participating in the management of a vessel or facility, holds indicia of ownership primarily to protect that person's security interest in the vessel or facility;

(9) "release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment, including the abandonment or discarding of barrels, containers, and other closed receptacles containing any hazardous substance, but excluding

(A) any release that results in exposure to persons solely within a workplace, with respect to a claim that those persons may assert against the persons' employer; and

(B) emissions from the engine exhaust of a motor vehicle, rolling stock, aircraft, or vessel;

(10) "response action contract" means a written contract or agreement to provide response action with respect to a release or threatened release of a hazardous substance entered into by a person with

(A) the department;

(B) another person who has entered into an agreement with the department that provides for response action subject to the department's oversight and control;

(C) a federal agency with jurisdiction over the release or threatened release; or

(D) another person potentially liable for the release or threatened release under state or federal law;

(11) "response action contractor" means

(A) a person who enters into a response action contract with respect to a release or threatened release of a hazardous substance and who is carrying out the contract, including a cooperative organization formed to maintain and supply response equipment and materials that enters into a response action contract relating to a release or threatened release;

(B) a person who is retained or hired by and is under the control of a person described in (A) of this paragraph to provide services related to the response action contract; and

(C) a person who acts as a volunteer and is engaged in a response action.

(12) "subsistence economy" means an economy which utilizes on a regular basis an item which is owned in common by the people of the state, or the United States, including but not limited to fish, game, fur bearing animals, birds, timber or any part of the natural habitat for noncommercial purposes;

(13) "transport" means the movement of a hazardous substance by any mode, including pipeline; in the case of a hazardous substance that has been accepted for transportation by a common or contract carrier, "transport" includes any stoppage in transit that is temporary, incidental to the transportation movement, and at the ordinary operating convenience of a common or contract carrier, and any stoppage of this type shall be considered as a continuity of movement and not as the storage of a hazardous substance;

(14) "vessel" means every description of watercraft or other artificial contrivance that is used, or is capable of being used, as a means of transportation on water, or that carries hazardous substances for the purpose of incineration of the hazardous substances;

(15) "water, surface or subsurface land of the state" means all water, surface or subsurface land within the territorial limits of the State of Alaska.



Sec. 46.03.828. - Other rights of action not affected.

The provisions of AS 46.03.822 - 46.03.828 do not abridge or alter a right of action or remedy under another statute, in equity, or at common law. However, an award of damages to a person or the state on a cause of action for an injury under AS 46.03.822 bars recovery in an action by another person or the state on the same cause of action for the same injury.



Sec. 46.03.830. - Proof of financial responsibility required for petrochemical facility or hazardous waste disposal site operation.

(a) A person may not operate a petrochemical facility or a hazardous waste disposal site unless the person has furnished proof to the commissioner of financial ability to control a hazardous waste that will be used in, produced by, or disposed of at the facility or the site. Proof of financial responsibility shall include responsibility for the hazardous waste after the facility or site is closed, and may be demonstrated by self-insurance, insurance, surety, or guarantee, under regulations adopted by the department.

(b) Acceptance of proof of financial responsibility under this section expires

(1) one year from its issuance for self-insurance;

(2) on the effective date of a change in the surety bond, guarantee, or insurance agreement; or

(3) on the expiration or cancellation of the surety bond, guarantee, or insurance agreement.



Sec. 46.03.833. - Compliance with financial responsibility requirements.

(a) A person whose proof of financial responsibility is accepted by the department under AS 46.03.830 or 46.03.100(f) shall notify the department at least 90 days before the effective date of a change in, or expiration or cancellation of, the proof of financial responsibility. Application for renewal of acceptance of proof of financial responsibility under AS 46.03.830 or 46.03.100(f) must be filed at least 90 days before the date of expiration.

(b) The department, after notice and hearing, may revoke acceptance of proof of financial responsibility if it determines that

(1) acceptance was procured by fraud or misrepresentation; or

(2) a change of circumstance has occurred that warrants revocation under regulations adopted by the department.



Sec. 46.03.840. - Radiation penalties. [Repealed, Sec. 12 ch 172 SLA 1978. For current provisions, see AS 18.60.475 - 18.60.545].

Repealed or Renumbered



Sec. 46.03.850. - Compliance order.

(a) When, in the opinion of the department, a person is violating or is about to violate a provision of this chapter, AS 46.04, or AS 46.14, or a regulation or lawful order of the department, or a permit or certificate, or a term or condition of a permit or certificate issued by the department under this chapter, AS 46.04, AS 46.14, the department may notify the person of its determination by personal service or certified mail. The determination and notice do not constitute an order under AS 46.03.820 .

(b) The recipient of the determination shall file with the department, within the time period specified in the notice, a report stating what measures have been and are being taken, or are proposed to be taken, to correct or control the conditions outlined in the notice.

(c) After the report is filed under (b) of this section or the time period specified for it has elapsed, the department may issue a compliance order in conformity with the authority of the department and the public policy declared in AS 46.03.010 . A copy of the compliance order shall be served personally or sent by certified mail to the person affected. A compliance order is effective upon receipt.

(d) Within 30 days after receipt the recipient may request a hearing to review the compliance order. Failure to request a hearing within 30 days after the receipt of a compliance order constitutes a waiver of the recipient's right of review.

(e) The department shall hold a hearing within 20 days after receipt of a request for one under (d) of this section. After the hearing the department may rescind, modify, or affirm the compliance order.

(f) The attorney general shall seek enforcement of a compliance order.






Article 10 - GENERAL PROVISIONS

Sec. 46.03.860. - Inspection warrant.

The department may seek search warrants for the purpose of investigating actual or suspected sources of pollution or contamination or to ascertain compliance or noncompliance with AS 46.14 or this chapter or a regulation adopted under AS 46.14 or this chapter.



Sec. 46.03.865. - Authority of department in cases of emergency.

(a) When the department finds that an actual or imminent discharge of oil, a hazardous substance, or low level radioactive materials to the air, water, land, or subsurface land of the state poses an immediate threat to the public health or welfare or the environment of the state, it may issue an order declaring an emergency and directing a person or persons to take action the department believes necessary to meet the emergency, and protect the public health, welfare, or environment. If there is an incident command system established under AS 26.23 or AS 46.04.200 - 46.04.210 that is applicable to the situation for which the department issues an order under this subsection, the department's exercise of authority under this subsection shall be guided by the relevant provisions of the incident command system.

(b) A person to whom an order is directed shall comply with it immediately, but on application to the department shall be given a hearing under AS 44.62 (Administrative Procedure Act). Thereafter the department may affirm, revoke, or modify the order.

(c) During a period of emergency declared under (a) of this section, each state agency shall take whatever action the department finds necessary to meet the emergency and to protect the public health, welfare, or environment, consistent with the responsibilities assigned to them under an incident command system established under AS 26.23 or AS 46.04.200 - 46.04.210 if one is applicable to the situation.



Sec. 46.03.870. - Actionable rights.

(a) Except as specified in AS 46.03.822 - 46.03.828, the bases for proceedings or actions resulting from violations of this chapter or a regulation adopted under this chapter inure solely to and are for the benefit of the state, and are not intended to in any way create new or enlarge existing rights of persons or groups of persons in the state.

(b) Except as specified in AS 46.03.822 - 46.03.828, a determination or order of the department does not create a presumption of law or finding of fact inuring to or for the benefit of persons other than the state.

(c) This chapter does not estop the state, persons, or political subdivisions of the state in the exercise of their rights to suppress nuisances, to seek damages, or to otherwise abate or recover for the effects of pollution or other environmental degradation.



Sec. 46.03.875. - Remedies cumulative.

All remedies provided by this chapter, AS 46.04, or AS 46.14 are cumulative, and the securing of relief, whether injunctive, civil, or criminal, under a section of this chapter, AS 46.04, or AS 46.14 does not stop the state from obtaining relief under any other section of this chapter, AS 46.04, or AS 46.14.



Sec. 46.03.880. - Applicability of the Administrative Procedure Act.

(a) Except as otherwise specifically provided in this chapter, AS 44.62 (Administrative Procedure Act) governs the activities and the proceedings of the department.

(b) Notwithstanding AS 44.62.330 (a)(44), adjudicatory hearing procedures to review permit decisions under this chapter need not conform to AS 44.62.330 - 44.62.630 (Administrative Procedure Act).



Sec. 46.03.890. - Enforcement authority.

(a) The following persons are authorized to enforce this chapter:

(1) a state employee authorized by the commissioner;

(2) a police officer of the state.

(b) Inspection and enforcement employees of the department designated by the commissioner are peace officers in the performance of their duties under this chapter, AS 46.04, AS 46.09, and AS 46.14.



Sec. 46.03.900. - Definitions.

In this chapter

(1) "air contaminant" means dust, fumes, mist, smoke, other particulate matter, vapor, gas, odorous substances or a combination of these;

(2) "air pollution" means the presence in the outdoor atmosphere of one or more air contaminants in quantities and duration that tend to be injurious to human health or welfare, animal or plant life or property or would unreasonably interfere with the enjoyment of life or property;

(3) "broadcast chemicals" means chemical substances which are released into the air or onto land or water for the purpose of preventing, destroying, repelling, stimulating, or retarding plant or animal life, or chemical substances released for meteorological control, oil spill control, or fire control;

(4) "commissioner" means the commissioner of environmental conservation;

(5) "compliance agreement" means a mutual understanding and voluntary, enforceable agreement on a course of action for a specific set of circumstances entered into by the department and a person to control, prevent, or abate air, water, land, or subsurface land pollution;

(6) "department" means the Department of Environmental Conservation;

(7) "dispose" has the meaning given "disposal" in 42 U.S.C. 6903(3);

(8) "facility" means any offshore or onshore structure, improvement, vessel, vehicle, land, enterprise, or endeavor;

(9) "hazardous waste" means a waste or combination of wastes that because of quantity, concentration, or physical, chemical, or infectious characteristics may

(A) cause, or significantly contribute to, an increase in mortality or an increase in serious irreversible or incapacitating reversible illness; or

(B) pose a substantial present or potential hazard to human health or the environment when improperly managed, treated, stored, transported, or disposed of;

(10) "hazardous waste reduction" means decreasing, avoiding, or eliminating wastes that are hazardous to human health or the environment through source reduction or recycling; the term does not include hazardous waste treatment or hazardous waste disposal;

(11) "industrial waste" means a liquid, gaseous, solid, or other waste substance or a combination of them resulting from process of industry, manufacturing trade or business, or from the development of natural resources; however, gravel, sand, mud, or earth taken from its original situs and put through sluice boxes, dredges, or other devices for the washing and recovery of the precious metal contained in them and redeposited in the same watershed from which it came is not industrial waste;

(12) "low level radioactive materials" means a radioactive waste other than

(A) used nuclear reactor fuel;

(B) waste produced during the reprocessing of used nuclear reactor fuel; and

(C) elements having an atomic number greater than 92 and containing 10 or more nanocuries per gram;

(13) "manifest" means the form used for identifying the quantity, composition, origin, routing, and destination of a hazardous waste when the hazardous waste is transported;

(14) "mining waste" means solid waste from the extraction, beneficiation, and processing of ores and minerals, including coal, and including phosphate rock and overburden from the mining of uranium ore;

(15) "motor vehicle" has the meaning given in AS 28.40.100 ;

(16) "municipal solid waste" means waste material

(A) generated by a household, including a single-family or multi-family residence, and collected and disposed of as part of municipal solid waste collection services; or

(B) generated by a commercial, industrial, or institutional entity, to the extent that the waste material

(i) is essentially the same as waste normally generated by a household;

(ii) is collected and disposed of with other municipal solid waste as part of normal municipal solid waste collection services; and

(iii) contains a relative quantity of hazardous substances not greater than the relative quantity of hazardous substances contained in waste material generated by a typical single-family household;

(17) "other wastes" means garbage, refuse, decayed wood, sawdust, shavings, bark, trimmings from logging operations, sand, lime cinders, ashes, offal, oil, tar, dyestuffs, acids, chemicals, heat from cooling or other operations, and other substances not sewage or industrial waste which may cause or tend to cause pollution of the waters of the state;

(18) "person" means any individual, public or private corporation, political subdivision, government agency, municipality, industry, copartnership, association, firm, trust, estate, or any other entity whatsoever;

(19) "pesticide" means any chemical or biological agent intended for preventing, destroying, repelling, or mitigating plant or animal life and any substance intended for use as a plant regulator, defoliant or desiccant, including but not limited to insecticides, fungicides, rodenticides, herbicides, nematocides, and biocides;

(20) "pollution" means the contamination or altering of waters, land, or subsurface land of the state in a manner which creates a nuisance or makes waters, land, or subsurface land unclean, or noxious, or impure, or unfit so that they are actually or potentially harmful or detrimental or injurious to public health, safety, or welfare, to domestic, commercial, industrial, or recreational use, or to livestock, wild animals, bird, fish, or other aquatic life;

(21) "resource recovery" means the recovery of materials or energy from solid wastes for industrial use, agriculture, heat production, power production, or other processes or purposes and includes the reuse of materials or products to conserve natural resources;

(22) "restricted-use pesticides" means pesticides that are classified for restricted use under 7 U.S.C. 136a(d)(1)(C) (sec. 3(d)(1)(C), Federal Insecticide, Fungicide, and Rodenticide Act), as amended;

(23) "service" means a function performed or service provided by the state or by a municipality under a duty or power authorized by AS 29 or other provision of law authorizing a municipality to perform functions or provide services, or a comparable function performed or service provided by a village; "service" includes functions not previously performed and services not previously provided;

(24) "sewage" means the water-carried human or animal wastes from residences, buildings, industrial establishments, or other places, together with ground water infiltration and surface water as may be present; the admixture with sewage of industrial wastes or other wastes is "sewage";

(25) "sewer system" or "sewerage system" means pipelines or conduits, pumping stations, and force mains, and all other appurtenant constructions, devices, and appliances used for conducting sewage, industrial waste, or other wastes to a point of ultimate disposal;

(26) "solid waste" means garbage, refuse, abandoned, or other discarded solid or semi-solid material, regardless of whether subject to decomposition, originating from any source;

(27) "solid waste disposal facility" means a facility for the discharge, deposit, injection, consolidation, or placement of solid waste into or onto the land and includes transfer stations and sanitary landfills;

(28) "solid waste processing facility" means a facility for the extraction of materials from solid waste, volume reduction, conversion to energy, or other separation and preparation of solid waste for reuse or disposal and includes incinerators, shredders, balers, and transfer stations;

(29) "standard" means the measure of purity or quality for air, water, and land in relation to their reasonable and necessary use as established by the department;

(30) "storage" means the containment of hazardous waste, either on a temporary basis or for a period of years, in a manner that does not constitute disposal of the hazardous waste;

(31) "subdivision" has the meaning given in AS 40.15.900 ;

(32) "treat" has the meaning given "treatment" in 42 U.S.C. 6903(34);

(33) "treatment works" means a plant, disposal field, lagoon, pumping station, constructed drainage ditch or surface water intercepting ditch, incinerator, area devoted to sanitary land fills, or other works installed for the purpose of treating, neutralizing, stabilizing, or disposing of sewage, industrial waste, or other wastes;

(34) "village" means a place within the unorganized borough or within a borough as to a power, function, or service that is not exercised or provided by the borough on an areawide or nonareawide basis that

(A) has irrevocably waived, in a form approved by the Department of Law, any claim of sovereign immunity that might arise under this chapter; and

(B) has

(i) a council organized under 25 U.S.C. 476 (sec. 16 of the Indian Reorganization Act);

(ii) a traditional village council recognized by the United States as eligible for federal aid to Indians; or

(iii) a council recognized by the commissioner of commerce, community, and economic development under regulations adopted by the Department of Commerce, Community, and Economic Development to determine and give official recognition of village entities under AS 44.33.755(b);

(35) "waste associated with the exploration, development, or production of crude oil, natural gas, or geothermal energy" means (A) waste, including drilling muds, cuttings, hydrocarbons, brine, acid, sand, and emulsions or mixtures of fluids produced from and unique to the operation or maintenance of a well, whether naturally occurring or added for the operation or productivity of the well; and (B) waste that is derived intrinsically from primary field operations; "waste associated with the exploration, development, or production of crude oil, natural gas, or geothermal energy" does not include spent solvents and oils from equipment maintenance activities, discarded chemical products, or fuels;

(36) "waste derived intrinsically from primary field operations" means waste produced from a well, and removed

(A) at the drill site; or

(B) at crude oil production facilities by crude oil or wastewater treatment process before custody transfer of the crude oil;

(37) "waters" includes lakes, bays, sounds, ponds, impounding reservoirs, springs, wells, rivers, streams, creeks, estuaries, marshes, inlets, straits, passages, canals, the Pacific Ocean, Gulf of Alaska, Bering Sea, and Arctic Ocean, in the territorial limits of the state, and all other bodies of surface or underground water, natural or artificial, public or private, inland or coastal, fresh or salt, which are wholly or partially in or bordering the state or under the jurisdiction of the state.









Chapter 46.04. - OIL AND HAZARDOUS SUBSTANCE POLLUTION CONTROL

Article 01 - OIL POLLUTION CONTROL

Sec. 46.04.010. - Reimbursement for cleanup expenses.

The department shall promptly seek reimbursement under AS 46.03.760 (d), AS 46.08.070 , or from an applicable federal fund, for the expenses it incurs in cleaning up or containing a discharge of oil. If the department obtains reimbursement for a portion of its expenses from a federal fund, the remainder of the expenses incurred may be recovered under AS 46.03.760 (d) or AS 46.08.070 . Money received by the department under this section shall be deposited in the general fund and credited to

(1) the oil and hazardous substance release response mitigation account established under AS 46.08.025 (b); the amount required to be deposited under this paragraph shall represent the proportion of the expenses recovered that were originally paid for from the oil and hazardous substance release account established under AS 46.08.010(a)(2); or

(2) the oil and hazardous substance release prevention mitigation account established under AS 46.08.020 (b); the amount required to be deposited under this paragraph is the amount of money recovered that exceeds the amount payable to the response mitigation account under (1) of this section.



Sec. 46.04.020. - Removal of oil discharges.

(a) A person causing or permitting the discharge of oil shall immediately contain and clean up the discharge. The department may waive this requirement

(1) if it determines, in consultation with the United States Coast Guard or the United States Environmental Protection Agency, as appropriate, that containment or cleanup is technically not feasible; or

(2) if the cleanup or containment activities would result in greater environmental damage than the discharge itself.

(b) The containment and cleanup of discharged oil shall be carried out in a manner approved by the department. Wastes generated as a result of containment or cleanup activities shall be disposed of in a manner approved by the department. The requirement of this subsection for approval of containment and cleanup activities does not apply to the United States Coast Guard or United States Environmental Protection Agency acting under the authority of Sec. 311(c) or (d) of the Clean Water Act.

(c) If the department determines that containment or cleanup activities are not adequate, it may direct the person engaged in the activities to cease and may undertake the activities itself through contract or its own resources, or both. The department may not direct the cessation of containment or cleanup activities undertaken by the United States Coast Guard or United States Environmental Protection Agency under Sec. 311 of the Clean Water Act. However, the department may undertake, direct, or authorize supplemental cleanup or containment efforts.

(d) The department shall provide for the immediate containment or cleanup of an oil discharge of unexplained origin unless

(1) the department determines, in consultation with the United States Coast Guard or the United States Environmental Protection Agency that containment or cleanup of the oil discharge is technically not feasible; or

(2) the containment or cleanup activities would result in greater environmental damage than the discharge itself.

(e) The department shall enter into negotiations for memoranda of understanding or cooperative agreements with the United States Coast Guard, the United States Environmental Protection Agency, and other persons in order to

(1) facilitate coordinated and effective oil discharge prevention and response in the state, including agreements relating to development and enforcement of vessel traffic control and monitoring systems for tank vessels and oil barges operating in or near the waters of the state;

(2) provide for cooperative review of oil discharge prevention and contingency plans submitted to the department under AS 46.04.030 ;

(3) provide for cooperative inspections of oil terminal facilities by the department and the United States Coast Guard or United States Environmental Protection Agency; and

(4) provide for cooperative oil discharge notification procedures.

(f) In fulfilling its responsibilities under (e) of this section, the department shall consult with the governing bodies of municipalities and villages.

(g) In addition to existing obligations under state and federal law, and the provisions of the state and federal Trans Alaska Pipeline System right-of-way agreements, the common operating agent for the holder and lessees of the right-of-way agreement for the trans Alaska pipeline shall (1) immediately contain and clean up a discharge or threatened discharge of oil transported by or due to the operation of the Trans Alaska Pipeline System or due to related activities, including activities related to a vessel en route to, berthed at, or transiting from the Trans Alaska Pipeline System marine terminal or traveling on waters within Prince William Sound; and (2) provide services required in a response action under contract terms as provided under AS 46.04.030 (q). The obligations imposed under this subsection do not affect the response action duties of another person or the liability of another person for a discharge or threatened discharge. Upon the request of the person required to respond to a discharge or threatened discharge under this subsection, the obligation imposed by this subsection may be transferred to another person required by law to respond to the discharge or threatened discharge if the transfer is approved by the federal and state on-scene coordinators. In this subsection, "Prince William Sound" has the meaning given in AS 46.04.030(q).

(h) A charge, contract term, or financial responsibility requirement imposed by the holders and lessees of the right-of-way agreement for the Trans Alaska Pipeline System, the holders and lessees' common operating agent, or the agent or representative of either the holders and lessees, or their common operating agent, on or for a vessel traveling from a marine terminal and related to containing and cleaning up a discharge or threatened discharge of oil or the obligations imposed under (g) of this section

(1) must be fair, reasonable, and nondiscriminatory; and

(2) with respect to a financial responsibility requirement in excess of $10,000,000, must

(A) not exceed the potential cost of containment and cleanup as provided in the applicable contingency plan under AS 46.04.030 that the agent may reasonably be expected to incur from a discharge or threatened discharge of oil from that vessel before the transfer of cleanup and containment management and control to the responsible party; in establishing the financial responsibility requirement, the common operating agent shall assume that transfer of management and control will occur at the earliest practicable time following the discharge or threat of discharge; and

(B) vary among each vessel in proportion to the volume of oil carried by each vessel per voyage from a marine terminal; for purposes of this subparagraph, the volume of oil carried by the vessel must be reduced by the percentage of spill reduction credits granted that vessel under regulations adopted by the department.

(i) The superior court and, with respect to intrastate voyages, the Regulatory Commission of Alaska under AS 42.05.361 - 42.05.431, have concurrent jurisdiction to review and enjoin a charge, contract term, or financial responsibility requirement described under (h) of this section at the request of a vessel owner, operator, or charterer. Except as provided in this subsection, nothing in this section affects the jurisdiction of the Regulatory Commission of Alaska.



Sec. 46.04.025. - Confidential information.

The department may maintain the confidentiality of a manufacturer's proprietary technical information relating to chemical and biological agents used to control or mitigate the effects of an oil discharge. The department may refuse to release the information unless the manufacturer authorizes its release or unless a court orders its release. The department may provide the information to the Department of Fish and Game and other state and federal agencies if the department or other agency requesting the information agrees to maintain its confidentiality.



Sec. 46.04.030. - Oil discharge prevention and contingency plans.

(a) A person may not cause or permit the operation of an oil terminal facility in the state unless an oil discharge prevention and contingency plan for the facility has been approved by the department and the person is in compliance with the plan.

(b) A person may not cause or permit the operation of a pipeline or an exploration or production facility in the state unless an oil discharge prevention and contingency plan for the pipeline or facility has been approved by the department and the person is in compliance with the plan.

(c) Except as provided in (n) of this section, a person may not operate a tank vessel or an oil barge within the waters of the state, or cause or permit the transfer of oil to or from a tank vessel or an oil barge, unless an oil discharge prevention and contingency plan for the tank vessel or oil barge has been approved by the department and the person is in compliance with the plan.

(d) Upon approval of a contingency plan, the department shall issue to the plan holder a certificate stating that the contingency plan has been approved by the department. The certificate must include the name of the facility, pipeline, tank vessel, or oil barge for which it is issued, the effective date of the contingency plan, and the date by which the contingency plan must be submitted for renewal. A contingency plan must be submitted for renewal every five years.

(e) The department may attach reasonable terms and conditions to its approval or modification of a contingency plan that the department determines are necessary to ensure that the applicant for a contingency plan has access to sufficient resources to protect environmentally sensitive areas and to contain, clean up, and mitigate potential oil discharges from the facility or vessel as provided in (k) of this section, and to ensure that the applicant complies with the contingency plan. If a contingency plan submitted to the department for approval relies on the services of an oil spill primary response action contractor, the department may not approve the contingency plan unless the primary response action contractor is registered and approved under AS 46.04.035 . The contingency plan must provide for the use by the applicant of the best technology that was available at the time the contingency plan was submitted or renewed. The department shall identify the prevention and response technologies that are subject to a best available technology determination. The department may find that any technology meeting the response planning standards in (k) of this section or a prevention performance standard established under AS 46.04.070 is the best available technology. The department may prepare findings and maintain a list of those technologies that are considered the best available. The department may require an applicant or holder of an approved contingency plan to take steps necessary to demonstrate the applicant's or holder's ability to carry out the contingency plan, including

(1) periodic training;

(2) response team exercises; and

(3) verifying access to inventories of equipment, supplies, and personnel identified as available in the approved contingency plan.

(f) Upon request of a plan holder or on the department's own initiative, the department, after notice and opportunity for hearing, may modify its approval of a contingency plan if the department determines that a change has occurred in the operation of a facility or vessel necessitating an amended or supplemented plan, or the operator's discharge experience demonstrates a necessity for modification. The department, after notice and opportunity for hearing, may revoke its approval of a contingency plan if the department determines that

(1) approval was obtained by fraud or misrepresentation;

(2) the operator does not have access to the quality or quantity of resources identified in the plan;

(3) a term or condition of approval or modification has been violated; or

(4) the person is not in compliance with the contingency plan and the deficiency materially affects the plan holder's response capability.

(g) Failure of a holder of an approved or modified contingency plan to comply with the plan, or to have access to the quality or quantity of resources identified in the plan or to respond with those resources within the shortest possible time in the event of a spill is a violation of this chapter for purposes of AS 46.03.760 (a), 46.03.765, 46.03.790, and any other applicable law. If the holder of an approved or modified contingency plan fails to respond to and conduct cleanup operations of an unpermitted discharge of crude oil with the quality and quantity of resources identified in the plan and in a manner required under the plan, the holder is strictly liable, jointly and severally, for the civil penalty assessed under AS 46.03.758 , 46.03.759, or 46.03.760 against any other person for that discharge.

(h) The department is the only state agency that has the power to approve, modify, or revoke a contingency plan for the purposes of this section. The department shall exercise its power under this section in a timely manner. Except as provided in (i) of this section, it is not a defense to an action brought for a violation of (a) - (c) of this section that the person charged believed that a current contingency plan had been approved by the department.

(i) It is a defense to an action brought for a violation of (a) - (c) of this section that the person charged relied on a certificate of approval issued by the department under (d) of this section unless the person knew or had reason to know at the time of the alleged violation that approval of the plan had been revoked or that the holder of the plan was not capable of carrying out the plan.

(j) Before the department approves or modifies a contingency plan under this section, the department shall provide a copy of the contingency plan to the Department of Fish and Game and to the Department of Natural Resources for their review. The department shall by regulation establish the procedures and time limits applicable to agency review of contingency plans.

(k) Except as provided in (m) and (o) of this section, the holder of an approved contingency plan required under this section shall maintain, or have available under contract, in its region of operation or in another region of operation approved by the department, singly or in conjunction with other operators, sufficient oil discharge containment, storage, transfer, and cleanup equipment, personnel, and resources to meet the following response planning standards:

(1) for a discharge from an oil terminal facility, the plan holder shall plan to be able to contain or control, and clean up a discharge equal to the capacity of the largest oil storage tank at the facility within 72 hours, except that if the department determines that the facility is located in an area of high risk because of natural or man-made conditions outside of the facility, it may increase the volume requirement under this paragraph so that the contingency plan must be designed for a response that is greater in amount than the capacity of the largest oil storage tank at the facility;

(2) for a discharge from an exploration or production facility or a pipeline, the plan holder shall plan to be able to contain or control, and clean up the realistic maximum oil discharge within 72 hours;

(3) for a discharge of crude oil from a tank vessel or oil barge, the plan holder shall plan to be able to contain or control, and clean up a realistic maximum oil discharge as provided in (A), (B), and (C) of this paragraph:

(A) for tank vessels and oil barges having a cargo volume of less than 500,000 barrels, the plan holder shall maintain at a minimum in the region of operation, equipment, personnel, and other resources sufficient to contain or control, and clean up a 50,000 barrel discharge within 72 hours;

(B) for tank vessels and oil barges having a cargo volume of 500,000 barrels or more, the plan holder shall maintain at a minimum in its region of operation, equipment, personnel, and other resources sufficient to contain or control, and clean up a 300,000 barrel discharge within 72 hours;

(C) in addition to the minimum equipment, personnel, and other resources required to be maintained within the region of operation by (A) or (B) of this paragraph, a plan holder shall maintain, either within or outside of the plan holder's region of operation, additional equipment, personnel, and other resources sufficient to contain or control, and clean up a realistic maximum discharge within the shortest possible time; the plan holder must demonstrate that the equipment, personnel, and other resources maintained outside the plan holder's region of operation are accessible to the plan holder and will be deployed and operating at the discharge site within 72 hours;

(4) for a discharge from a tank vessel or oil barge carrying noncrude oil in bulk as cargo, the plan holder shall plan to be able to contain or control 15 percent of the maximum capacity of the vessel or barge or the realistic maximum oil discharge, whichever is greater, within 48 hours and clean up the discharge within the shortest possible time consistent with minimizing damage to the environment;

(5) for a discharge subject to the provisions of (1) - (3) of this subsection that enters a receiving environment other than open water, the time requirement for clean up of the portion of the discharge that enters the receiving environment may, in the department's discretion, be within the shortest possible time consistent with minimizing damage to the environment.

(l) The provisions of (k) of this section do not constitute cleanup standards that must be met by the holder of a contingency plan. Notwithstanding (k) of this section, failure to remove a discharge within the time periods set out in (k) of this section does not constitute failure to comply with a contingency plan for purposes of (g) of this section or for the purpose of imposing administrative, civil, or criminal penalties under any other law.

(m) When considering whether to approve or modify a contingency plan, the department may consider evidence that oil discharge prevention measures such as double hulls or double bottoms on vessels or barges, secondary containment systems, hydrostatic testing, enhanced vessel traffic systems, or enhanced crew or staffing levels have been implemented, and, in its discretion, may make exceptions to the requirements of (k) of this section to reflect the reduced risk of oil discharges from the facility, pipeline, vessel, or barge for which the plan is submitted or being modified.

(n) A tank vessel or oil barge that is conducting, or is available only for conducting, oil discharge response operations is exempt from the requirements of (c) of this section if the tank vessel or oil barge has received prior approval of the department. The department may approve exemptions under this subsection upon application and presentation of information required by the department.

(o) A holder of an approved contingency plan does not violate the terms of the contingency plan by furnishing to another plan holder, with the approval of the department, equipment, materials, or personnel to assist the other plan holder in a response to an oil discharge. The plan holder shall replace or return the transferred equipment, materials, and personnel as soon as feasible. The department shall by regulation determine the maximum amount of equipment, materials, or personnel and the maximum amount of time for which it will approve a transfer.

(p) [Repealed, Sec. 1 ch 16 SLA 1993].

(q) Except as provided in (n) of this section and in order to receive approval from the department for an oil discharge prevention and contingency plan submitted under this section, the owner, operator, or charterer of a vessel that intends to carry oil that has been transported by the Trans Alaska Pipeline System shall obtain by contract the services required in a response action from the common operating agent for the holders and lessees of the right-of-way agreement for the Trans Alaska Pipeline System. The contract must contain the following provisions: (1) the common operating agent, as a primary response action contractor shall, unless services required in a response action are transferred as provided in (3) of this subsection, provide services required in a response action for a discharge or a threatened discharge of oil to the owner, operator, or charterer of the vessel while the vessel is berthed at, en route to, or transiting from the Trans Alaska Pipeline System marine terminal or traveling on waters within Prince William Sound; (2) that its coverage for any particular vessel may not be terminated by the common operating agent while that vessel is within Prince William Sound; this provision may not be interpreted to limit the department's authority to revoke approval under this section for an oil discharge prevention and contingency plan submitted by the owner, operator, or charterer of a vessel; and (3) the owner, operator, or charterer of the vessel shall accept a transfer of the services required in a response action to a discharge or threatened discharge, after receiving not less than 72 hours of advance notice and after the transfer has been approved by the federal and state on-scene coordinators. In addition to the requirements of this subsection, the department may require individual vessels to submit additional contingency plans to cover specific vessel response, prevention equipment, and procedures. Nothing in this subsection is intended to preclude the federal or state government from assuming management and control of an oil spill response to a discharge or threatened discharge from a vessel under appropriate circumstances. In this subsection, "Prince William Sound" means all marine waters within the boundary line established at Cape Puget, southeasterly to Cape Cleare, along Montigue Island to Zaikof Point, easterly to Cape Hinchinbrook, along Hinchinbrook Island to Point Bintinck, and easterly to Point Whitshed.

(r) In this section,

(1) "contingency plan" means an oil discharge prevention and contingency plan required under this section;

(2) "in compliance with the plan" means, with respect to a contingency plan, to

(A) establish and carry out procedures identified in the plan as being the responsibility of the holder of the plan;

(B) have access to and have on hand the quantity and quality of equipment, personnel, and other resources identified as being accessible or on hand in the plan;

(C) fulfill the assurances espoused in the plan in the manner described in the plan;

(D) comply with terms and conditions attached to the plan by the department under the authority of (e) of this section; and

(E) successfully demonstrate the ability to carry out the plan when required by the department under (e) of this section;

(3) "realistic maximum oil discharge" means the maximum and most damaging oil discharge that the department estimates could occur during the lifetime of the tank vessel, oil barge, facility, or pipeline based on the size, location, and capacity of the tank vessel, oil barge, facility, or pipeline; on the department's knowledge and experience with the tank vessel, oil barge, facility, or pipeline or with similar tank vessels, oil barges, facilities, or pipelines; and on the department's analysis of possible mishaps to the tank vessel or oil barge or at the facility or pipeline or to similar tank vessels or oil barges or at similar facilities or pipelines;

(4) "region of operation," with respect to the holder of a contingency plan, means the area where the operations of the holder that require a contingency plan are located, the boundaries of which correspond to the regional boundaries established by the commissioner for regional master planning purposes under AS 46.04.210 .



Sec. 46.04.035. - Registration of oil spill response action contractors.

(a) A person may apply to the department for registration as an oil spill primary response action contractor. The department shall adopt regulations governing the registration and approval of oil spill primary response action contractors. Regulations adopted by the department under this section must include

(1) minimum training standards for personnel;

(2) verification requirements that ensure the existence of resources, including personnel, equipment, services, and an adequate deployment plan necessary to a response action or as required by a contingency plan in which the contractor has agreed in writing to be listed and is listed;

(3) minimum professional response action standards and practices; and

(4) minimum planning standards for oil spill primary response action contractors listed in an oil spill contingency plan approved under AS 46.04.030.

(b) Notwithstanding (a) of this section, the department may substitute a primary response action contractor approval program, and a subsequent process to approve primary response action contractors who agree to be listed in a contingency plan approved under AS 46.04.030 , for regulations required under (a)(1) - (3) of this section if the approval program and subsequent process are developed by the United States Coast Guard.

(c) The department shall establish fees applicable to registration under this section in an amount necessary to cover the costs of the registration program. The fees shall be collected by the department.

(d) AS 44.62 (Administrative Procedure Act) applies to regulations and registrations under this section.

(e) The department shall develop and maintain a list of oil spill primary response action contractors registered under this section. The department shall provide the list on request to interested persons.

(f) A primary response action contractor registered under this section shall annually provide to the department a list of all contingency plans approved under AS 46.04.030 in which the primary response action contractor has agreed in writing to be listed as a responder.

(g) Nothing in this section is intended to amend AS 46.04.030 ( l ) or to create a cleanup or performance standard that must be met by a holder of a contingency plan or a response action contractor.

(h) In this section,

(1) "oil" has the meaning given in AS 46.03.826 ;

(2) "primary response action contractor" means a person who enters into a response action contract with respect to a release or threatened release of oil and who is carrying out the contract, including a cooperative organization formed to maintain and supply response equipment and materials that enters into a response action contract relating to a release or threatened release of oil.



Sec. 46.04.040. - Proof of financial responsibility.

(a) A person may not cause or permit the operation of an oil terminal facility in the state unless the person has furnished to the department, and the department has approved, proof of financial ability to respond in damages. Proof of financial responsibility required for a crude oil terminal is $50,000,000 per incident. Proof of financial responsibility required for a noncrude oil terminal is $25, per incident, for each barrel of total noncrude oil storage capacity at the terminal or $1,000,000, whichever is greater, subject to a maximum of $50,000,000. For purposes of this subsection, an oil terminal facility that stores both crude oil and noncrude oil is subject to the financial responsibility requirements applicable to the type of facility that corresponds to the type of oil storage that predominates at the facility. However, if the facility stores more noncrude oil than crude oil, the $25 per incident, per barrel requirement of this subsection applies to each barrel of oil storage capacity at the facility.

(b) A person may not cause or permit the operation of a pipeline or an exploration or production facility in the state unless the person has furnished to the department, and the department has approved, proof of financial ability to respond in damages. Proof of financial responsibility required for

(1) a pipeline or an offshore exploration or production facility is $50,000,000 per incident;

(2) an onshore production facility is

(A) $20,000,000 per incident if the facility produces over 10,000 barrels per day of oil;

(B) $10,000,000 per incident if the facility produces over 5,000 barrels per day but not more than 10,000 barrels per day of oil;

(C) $5,000,000 per incident if the facility produces over 2,500 barrels per day but not more than 5,000 barrels per day of oil;

(D) $1,000,000 per incident if the facility produces 2,500 barrels per day or less of oil;

(3) an onshore exploration facility is $1,000,000 per incident.

(c) Except as provided in (m) of this section, a person may not operate a tank vessel or an oil barge within the waters of the state, or cause or permit the transfer of oil to or from a tank vessel or an oil barge, unless the person operating the tank vessel or oil barge has furnished to the department, and the department has approved, proof of financial ability to respond in damages. Proof of financial responsibility required under this subsection is

(1) $300, per incident, for each barrel of storage capacity or $100,000,000, whichever is greater, for a tank vessel or barge carrying crude oil;

(2) $100, per incident, for each barrel of storage capacity or $1,000,000, whichever is greater, subject to a maximum of $35,000,000, for a tank vessel or barge carrying noncrude oil.

(d) Except as provided in (k) of this section, it is not a defense to an action brought for violation of (a) - (c) of this section that the person charged believed in good faith that proof of financial ability to respond in damages had been furnished to, and approved by, the department.

(e) Financial responsibility may be demonstrated by (1) self-insurance, (2) insurance, (3) surety, (4) guarantee, (5) letter of credit approved by the department, or (6) other proof of financial responsibility approved by the department, including proof of financial responsibility provided by a group of insureds who have agreed to cover pollution risks of members of the group under terms the department may prescribe. An action brought under AS 46.03.758 , 46.03.759, 46.03.760(a) or (d), 46.03.822, or AS 46.04.030 (g) may be brought in a state court directly against the insurer, the group, or another person providing evidence of financial responsibility; however, the liability under this section of a third-party insurer is limited to the type of risk assumed and the amount of coverage specified in the proof of financial responsibility furnished to and approved by the department. The applicant, and an insurer, surety, guarantor, person furnishing an approved letter of credit, or other group or person providing proof of financial responsibility approved by the department shall appoint an agent for service of process in the state. For purposes of this subsection, an insurer, other than a group of insureds whose agreement has been approved by the department, must either be authorized by the Department of Commerce, Community, and Economic Development to sell insurance in the state or be an unauthorized insurer listed by the Department of Commerce, Community, and Economic Development as not disapproved for use in the state. In this subsection, "third-party insurer" means a third-party insurer, surety, guarantor, person furnishing a letter of credit, or other group or person providing proof of financial responsibility on behalf of an applicant under this section; "third-party insurer" does not include the applicant.

(f) Acceptance of proof of financial responsibility expires

(1) one year from its issuance for self-insurance;

(2) on the effective date of a change in the surety bond, guarantee, insurance agreement, letter of credit, or other proof of financial responsibility; or

(3) on the expiration or cancellation of the surety bond, guarantee, insurance agreement, letter of credit, or other proof of financial responsibility.

(g) The person whose proof of financial responsibility is accepted by the department under this section shall notify the department at least 30 days before the effective date of a change, expiration or cancellation in the surety bond, guarantee, insurance agreement, letter of credit, or other proof of financial responsibility. Application for renewal of acceptance of proof of financial responsibility under this section must be filed at least 30 days before the date of expiration.

(h) The department, after notice and hearing, may revoke acceptance of proof of financial responsibility if it determines that

(1) acceptance was procured by fraud or misrepresentation; or

(2) a change of circumstance has occurred other than a change specified in (f)(1) - (3) of this section, which would have warranted denial of the application.

(i) Financial responsibility under this section extends to a loss compensable under AS 46.03.760 (d) or 46.03.822 and an assessment under AS 46.03.758 , 46.03.759, 46.03.760(a), or AS 46.04.030 (g).

(j) Upon acceptance and approval of proof of financial responsibility under this section, the department shall issue to the applicant a certificate stating that the state's financial responsibility requirements have been satisfied. The certificate must include the name of the facility, pipeline, tank vessel, or oil barge for which it is issued and the expiration date of the certificate.

(k) It is a defense to an action brought for violation of (a) - (c) of this section that the person charged relied on a certificate of approval issued under (j) of this section unless the person knew or had reason to know at the time of the alleged violation that the approval had been revoked or was expired.

(l) Notwithstanding the requirements of (e) of this section, the applicant may provide evidence of financial responsibility provided by an insurer or other person who does not agree to be subject to direct action in state courts or to appoint an agent for service of process if

(1) the department is satisfied that the insurance or other form of financial responsibility covers judgments under the statutes listed in (e) of this section;

(2) the applicant provides proof of $50,000,000, or the amount required by (a) - (c) of this section, whichever is less, in insurance or other form of financial responsibility that meets the requirements of (e) of this section; and

(3) the applicant provides a sworn statement or affidavit that insurance or other form of financial responsibility that meets the requirements of (e) of this section is not available in greater amounts.

(m) A tank vessel or oil barge that is conducting, or is available only for conducting, oil discharge response operations is exempt from the requirements of (c) of this section if the tank vessel or oil barge has received prior approval of the department. The department may approve an exemption under this subsection upon application and presentation of information required by the department.



Sec. 46.04.045. - Adjustment of dollar amounts.

(a) The dollar amounts in AS 46.04.040 change, as provided in this section, according to and to the extent of changes in the Consumer Price Index for all urban consumers for the Anchorage metropolitan area compiled by the Bureau of Labor Statistics, United States Department of Labor (the index). The index for January 1990 is the reference base index.

(b) The dollar amounts change on October 1 of each third year according to the percentage change between the index for January of that year and the most recent index used to determine whether to change the dollar amounts. After calculation of the new amounts, the resulting amounts shall be rounded to the nearest cent.

(c) If the index is revised, the percentage of change is calculated on the basis of the revised index. If a revision of the index changes the reference base index, a revised reference base index is determined by multiplying the reference base index applicable by the rebasing factor furnished by the United States Bureau of Labor Statistics. If the index is superseded, the index referred to in this section is the one represented by the Bureau of Labor Statistics as reflecting most accurately changes in the purchasing power of the dollar for Alaskan consumers.

(d) The department shall adopt a regulation announcing

(1) on or before June 30 of each third year, the changes in dollar amounts required by (b) of this section; and

(2) promptly after the changes occur, changes in the index required by (c) of this section, including, if applicable, the numerical equivalent of the reference base index under a revised reference base index and the designation or title of any index superseding the index.

(e) The department shall also provide notification of a change in dollar amounts required under (b) of this section to the clerks of court in each judicial district of the state.



Sec. 46.04.047. - Noncrude oil operations.

Notwithstanding AS 46.04.040 , the department may, with respect to noncrude oil operations, approve proof of financial responsibility by a person, other than the applicant, who does not agree to be subject to a direct action in the state or to appoint an agent for service of process if the applicant

(1) provides proof of financial responsibility in the form and amounts otherwise required under AS 46.04.040 ;

(2) provides a sworn statement that

(A) is acceptable to the department;

(B) attests that the applicant has diligently attempted to obtain a form of proof of financial responsibility that would provide for a direct action and appointment of an agent for service of process;

(C) describes the steps the applicant has taken to obtain a form of proof of financial responsibility that would provide for a direct action and appointment of an agent for service of process;

(D) states that a form of proof of financial responsibility that would provide for a direct action and appointment of an agent for service of process is unavailable to the applicant;

(3) continues diligent efforts to obtain a form of proof of financial responsibility that would provide for a direct action and appointment of an agent for service of process and provides a sworn statement every six months that is acceptable to the department, containing the information required in (2) of this section.



Sec. 46.04.050. - Exemptions.

(a) The provisions of AS 46.04.030 , 46.04.040, and 46.04.060 do not apply to an oil terminal facility that has an effective storage capacity of less than 5,000 barrels of crude oil or less than 10,000 barrels of noncrude oil.

(b) The provisions of AS 46.04.030 and 46.04.040 do not apply to a natural gas production facility and a natural gas terminal facility; for purposes of this subsection, "natural gas production facility" and "natural gas terminal facility" mean a platform, facility, or structure that, except for storage of refined petroleum products in a quantity that does not exceed 10,000 barrels, is used solely for the production, compression, storage, or transport of natural gas.

(c) The provisions of AS 46.04.030 and 46.04.040 do not apply to a natural gas exploration facility if the Alaska Oil and Gas Conservation Commission has determined under AS 31.05.030 (l) that evidence obtained through evaluation demonstrates with reasonable certainty that all of the wells at a natural gas exploration facility will not penetrate a formation capable of flowing oil to the ground surface. If the drilling of a well at an exploration facility exempted under this subsection does penetrate a formation capable of flowing oil to the surface, the owner or operator shall submit an oil discharge prevention and contingency plan and proof of financial responsibility to the department to meet the requirements of AS 46.04.030 and 46.04.040. For purposes of this subsection, "natural gas exploration facility" means a platform, facility, or structure that, except for storage of refined petroleum products in a quantity that does not exceed 10,000 barrels, is used solely for the exploration for natural gas.



Sec. 46.04.055. - Nontank vessels and railroad tank cars.

(a) A person may not operate a nontank vessel within the waters of the state or cause or permit the transfer of oil to or from a nontank vessel unless the person has furnished to the department and the department has approved proof of financial ability to respond to damages meeting the requirements of AS 46.04.040 . Proof of financial responsibility required under this subsection is subject to adjustment of dollar amounts under AS 46.04.045 and is established, for a nontank vessel that carries

(1) predominantly persistent product, at $300 per incident for each barrel of oil storage capacity on the vessel or $5,000,000, whichever is greater; and

(2) predominantly nonpersistent product, at $100 per incident for each barrel of oil storage capacity on the vessel or $1,000,000, whichever is greater.

(b) A person may not transport oil by railroad tank car or cause or permit the transfer of oil to or from a railroad tank car unless the person has furnished to the department and the department has approved proof of financial ability to respond to damages meeting the requirements of AS 46.04.040 . Proof of financial responsibility required under this subsection is subject to adjustment of dollar amounts under AS 46.04.045 and is established at

(1) $300 per incident for each barrel of persistent product based on the maximum amount of persistent product storage capacity of any train on the railroad; and

(2) $100 per incident for each barrel of nonpersistent product based upon the maximum amount of nonpersistent product storage capacity of any train on the railroad or $1,000,000, whichever is greater.

(c) For purposes of AS 46.04.030 (k), response planning standards apply to nontank vessels and railroad tank cars as follows:

(1) for a nontank vessel,

(A) containment and control of 15 percent of the maximum oil capacity of the nontank vessel within 48 hours; and

(B) cleanup of the discharge within the shortest possible time consistent with minimizing damage to the environment; and

(2) for a railroad tank car,

(A) containment and control of 15 percent of the maximum oil capacity of a train on the railroad within 48 hours; and

(B) cleanup of the discharge within the shortest possible time consistent with minimizing damage to the environment.

(d) Notwithstanding the requirements of AS 46.04.040 (e) and ( l ) and 46.04.047, for purposes of (a) of this section, an applicant may provide evidence of financial responsibility by proof of entry of the nontank vessel in a protection and indemnity association or proof of coverage with another insurer that

(1) is financially solvent and has a favorable history of claim handling;

(2) provides coverage against pollution risks in at least the amount of the financial responsibility required under (a) of this section without any requirement for a special endorsement;

(3) does not agree to be subject to direct action in court or to appointment of an agent for service of process; and

(4) in the case of a protection and indemnity association or group of insureds, is not authorized by the Department of Commerce, Community, and Economic Development to sell insurance in the state so long as it is not listed by the Department of Commerce, Community, and Economic Development as being disapproved for use in the state.

(e) The requirements of this section do not apply to a nontank vessel operating in the waters of the state if the nontank vessel

(1) is engaged in innocent passage; for purposes of this paragraph, a nontank vessel is engaged in innocent passage if its operation in state waters, irrespective of whether it is a United States or foreign-flag vessel, would constitute innocent passage under the Convention on the Territorial Sea and the Contiguous Zone, April 29, 1958, 15 U.S.T. 1606, or the United Nations Convention on the Law of the Sea 1982, December 10, 1982, U.N. Publication No. E 83.V.5, 21 I.L.M. 1261 (1982), were the vessel a foreign-flag vessel;

(2) enters state waters because of imminent danger to the crew, or in an effort to prevent an oil spill or other harm to public safety or the environment, and are inapplicable only until the vessel is able to leave state waters as soon as it may do so without imminent risk of harm to the crew, public safety, or the environment; or

(3) enters state waters after the United States Coast Guard has determined that the vessel is in distress, and are inapplicable only until the vessel is able to leave state waters as soon as it may do so without imminent risk of harm to the crew, public safety, or the environment.

(f) On and after May 26, 2003, a person may not operate a nontank vessel within the waters of the state or cause or permit the transfer of oil to or from a nontank vessel unless the department has approved an oil discharge prevention and contingency plan covering that nontank vessel and the person is in compliance with the plan.

(g) The oil discharge prevention and contingency plan for a nontank vessel required by (f) of this section must include

(1) vessel-specific information;

(2) a response plan consisting of

(A) initial notification procedures;

(B) a certification that the applicant for the nontank vessel contingency plan is a member of, or has a contract with, an oil spill response organization that is an oil spill primary response action contractor with a response action plan approved by the department as meeting the response planning standards of (c)(1) of this section for the maximum oil capacity of the nontank vessel; and

(C) a certification that the applicant for the nontank vessel contingency plan has contracted with an oil spill primary response action contractor providing incident management team services; and

(3) a prevention plan certification stating that the nontank vessel for which contingency plan approval is made complies with applicable federal and International Maritime Organization requirements.

(h) In lieu of the requirements

(1) of (g)(2)(B) of this section, a person may comply with the requirement of (g)(2)(B) of this section by demonstrating, to the satisfaction of the department, that the person is maintaining an oil spill response plan and equivalent equipment, personnel, and resources to enable the person to meet the requirements of this section; and

(2) of (g)(2)(C) of this section, a person may comply with the requirement of (g)(2)(C) of this section by demonstrating, to the satisfaction of the department, that the person is maintaining an incident management team in order to implement a planned response to a release or threatened release of oil from its nontank vessel.

(i) The provisions of AS 46.04.030 (d) - (l), (n), (o), and (r) apply to a nontank vessel, to a nontank vessel contingency plan required by this section, and to a person applying for and holding an approved nontank vessel contingency plan.

(j) On and after June 12, 2003, a person may not transport oil by railroad tank car or cause or permit the transfer of oil to or from a railroad tank car unless the department has approved an oil discharge prevention and contingency plan covering the transportation of oil by railroad tank cars by the railroad and the person is in compliance with the plan.

(k) The provisions of AS 46.04.030 (d) - (l), (n), (o), and (r) apply to a railroad tank car, to a railroad tank car contingency plan required by this section, and to a person applying for and holding an approved railroad tank car contingency plan.

(l) The department shall adopt regulations under AS 46.04.070 to implement

(1) the requirements of response planning standards under (c) of this section;

(2) the requirements of (f) - (i) of this section as applicable to nontank vessels; and

(3) the requirements of (j) and (k) of this section as applicable to railroad tank cars.



Sec. 46.04.060. - Inspections.

(a) In addition to other rights of access or inspection conferred upon the department by law or otherwise, the department may at reasonable times and in a safe manner enter and inspect oil terminal facilities, pipelines, exploration and production facilities, tank vessels, and oil barges in order to

(1) ensure compliance with the provisions of this chapter; or

(2) participate in an examination of the structural integrity and the operating and mechanical systems of those vessels, barges, pipelines, and facilities by federal and state agencies with jurisdiction.

(b) When the department determines that no federal or state agencies with jurisdiction are performing timely and adequate inspections of an oil terminal facility, pipeline, exploration or production facility, tank vessel, or oil barge, it may perform its own inspection of the structural integrity and operating and mechanical systems of a facility, pipeline, tank vessel, or oil barge by using personnel with qualifications in the areas being inspected.



Sec. 46.04.065. - Compliance verification for nontank vessels and for trains and related facilities and operations.

In addition to other rights of access or examination conferred upon the department by law or otherwise, to ensure compliance with the provisions of this chapter relating to oil pollution control, the department may at reasonable times and in a safe manner enter and examine

(1) nontank vessels; and

(2) trains, railroad tracks, associated facilities, and railroad operations.



Sec. 46.04.070. - Scope of regulations.

The department shall adopt regulations that are necessary to carry out the purposes of this chapter and that do not conflict with and are not preempted by federal law or regulations.



Sec. 46.04.080. - Catastrophic oil discharges.

(a) The commissioner of environmental conservation or the adjutant general of the Department of Military and Veterans' Affairs may request the governor to determine that an actual or imminent occurrence of a catastrophic oil discharge constitutes a disaster emergency under AS 26.23. The commissioner of environmental conservation and the adjutant general of the Department of Military and Veterans' Affairs shall respond appropriately in the relief of the actual or imminent discharge under the relevant provisions of the applicable incident command system.

(b) The department shall promptly, under AS 46.04.010 , seek reimbursement of oil discharge cleanup or containment expenses incurred as a result of an actual or imminent catastrophic oil discharge under AS 26.23.050 .



Sec. 46.04.090. - Oil discharge cleanup personnel, equipment, expenses.

The department, when feasible, shall enter into contracts with persons or private organizations to provide the personnel, equipment, or other services or supplies that may be required to carry out this chapter. Contracts under this section are governed by AS 36.30 (State Procurement Code). When private contracting is not feasible, the department may establish and maintain at ports, harbors, or other locations in the state, the cleanup personnel, equipment, and supplies that, in its judgment, are necessary to carry out this chapter. When exercising its authority under this subsection, the department shall coordinate with the Department of Military and Veterans' Affairs to avoid duplication of efforts.



Sec. 46.04.100. - Compacts authorized.

The governor may execute supplementary agreements, reciprocal arrangements, or compacts with any other state or country, subject to the approval, if required by the United States Constitution, of the Congress of the United States, for the purpose of implementing this chapter.



Sec. 46.04.110. - Municipal powers limited.

If a conflict occurs between a provision of this chapter, or a regulation, order, decision, or other determination of the department under this chapter, and a charter, ordinance, permit, regulation, franchise, decision, or other determination of a municipality, the provisions of this chapter or the regulation, order, decision, or other determination of the department prevail. However, nothing in this chapter precludes a municipality, by ordinance or regulation, from exercising its police powers in the area regulated by this chapter.



Sec. 46.04.120. - [Renumbered as AS 46.04.900 ].

Repealed or Renumbered






Article 02 - OIL AND HAZARDOUS SUBSTANCE DISCHARGE AND PREVENTION CONTINGENCY PLANS

Sec. 46.04.200. - State master plan.

(a) The department shall prepare, annually review, and revise as necessary a statewide master oil and hazardous substance discharge prevention and contingency plan.

(b) The state master plan prepared under this section must

(1) take into consideration the elements of an oil discharge prevention and contingency plan approved or submitted for approval under AS 46.04.030 ;

(2) include incident command systems that clarify and specify the respective responsibilities of each of the following in the assessment, containment, and cleanup of various types and sizes of discharges of oil or a hazardous substance into the environment of the state:

(A) the Department of Environmental Conservation, the division of homeland security and emergency management in the Department of Military and Veterans' Affairs, and other agencies of the state; responsibilities assigned to each agency must be consistent with its statutory authority;

(B) municipalities of the state;

(C) appropriate federal agencies;

(D) operators of facilities;

(E) private parties whose land and other property may be affected by the oil or hazardous substance discharge; and

(F) other parties identified by the commission as having an interest in or the resources to assist in the containment and cleanup of an oil or hazardous substance discharge;

(3) include incident command systems that specify the respective responsibilities of parties identified in (2) of this subsection in an emergency response under AS 26.23, AS 46.03.865 , AS 46.04.080 , or AS 46.09.030; responsibilities assigned to each state agency must be consistent with its statutory authority; and

(4) identify actions necessary to reduce the likelihood of discharges of oil or hazardous substances.

(c) If the commissioner determines that the state master plan should be revised, the commissioner shall

(1) consult with municipal, community, and local emergency planning committee officials, and with representatives of affected regional organizations;

(2) submit the draft plan with revisions to the public for review and comment;

(3) submit to the legislature for review, not later than the 10th day following the convening of each regular session, any revision of the plan; and

(4) submit any revision of the plan to the Alaska State Emergency Response Commission for its review under AS 26.23.077 .

(d) In order to determine whether the state master plan should be revised, or at any other time the commissioner determines it necessary, the commissioner shall require or schedule unannounced oil spill drills to test the sufficiency of an oil discharge prevention and contingency plan approved under AS 46.04.030 or of the cleanup plans of a party identified under (b)(2) of this section.



Sec. 46.04.210. - Regional master plan.

(a) For any region of the state, the boundaries of which are determined by the commissioner by regulation, in which the department is required to review and approve an oil discharge prevention and contingency plan submitted by a person under AS 46.04.030 , the department shall prepare, annually review, and revise as necessary a regional master oil and hazardous substance discharge prevention and contingency plan.

(b) The provisions of AS 46.04.200 (b) and (c) apply to preparation and review of a regional master plan under this section.

(c) In setting boundaries under (a) of this section, the department shall, when possible, group together communities that are likely to require coordination of their efforts to respond effectively to a discharge.






Article 03 - GENERAL PROVISIONS

Sec. 46.04.890. - Applicability of Administrative Procedure Act.

Notwithstanding AS 44.62.330 (a)(44), adjudicatory hearing procedures to review permit decisions under this chapter need not conform to AS 44.62.330 - 44.62.630 (Administrative Procedure Act).



Sec. 46.04.900. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "barrel" is a measure of capacity equal to the space occupied by 42 U.S. gallons at 60 degrees Fahrenheit;

(2) "catastrophic oil discharge" means an oil discharge in excess of 100,000 barrels, or any other discharge which the governor determines presents a grave and substantial threat to the economy or environment of the state;

(3) "Clean Water Act" means the Federal Water Pollution Control Act of 1972 (P.L. 92-500), as amended by the Clean Water Act of 1977 (P.L. 95-217), as amended (33 U.S.C. 1251 - 1376);

(4) "commissioner" means the commissioner of environmental conservation;

(5) "containment and cleanup" includes all direct and indirect efforts associated with the prevention, abatement, containment, or removal of a pollutant, and the restoration of the environment to its former state; when applied to expenses, the term includes the additional costs of providing a reasonable and appropriate function or service incurred in response to the discharge of a pollutant, including administrative expenses for the incremental costs of providing the function or service;

(6) "department" means the Department of Environmental Conservation;

(7) "discharge" means spilling, leaking, pumping, pouring, emitting, emptying, or dumping;

(8) "exploration facility" means a platform, vessel, or other facility used to explore for hydrocarbons in or on the waters of the state or in or on land in the state; the term does not include platforms or vessels used for stratigraphic drilling or other operations that are not authorized or intended to drill to a producing formation;

(9) "natural gas"

(A) means a hydrocarbon that at 70 degrees Fahrenheit and atmospheric pressure is in a gaseous state;

(B) includes liquefied natural gas or other form of natural gas that has been converted to a liquid state by pressure or cooling that at 70 degrees Fahrenheit and atmospheric pressure reverts to a gaseous state;

(10) [Repealed, Sec. 6 ch 79 SLA 2005].

(11) "nonpersistent product" has the meaning given to "non-persistent or Group I oil" in 33 C.F.R. 155.1020;

(12) "nontank vessel" means a self-propelled watercraft of more than 400 gross registered tons; in this paragraph, "watercraft" includes commercial fishing vessels, commercial fish processor vessels, passenger vessels, and cargo vessels, but does not include a tank vessel, oil barge, or public vessel;

(13) "oil" means oil of any kind and in any form, whether crude, refined, or a petroleum by-product, including but not limited to petroleum, fuel oil, gasoline, lubricating oils, oily sludge, oil refuse, oil mixed with other wastes, crude oils, liquefied natural gas, propane, butane, or other liquid hydrocarbons regardless of specific gravity;

(14) "oil barge" means a vessel which is not self-propelled and which is constructed or converted to carry oil as cargo in bulk;

(15) "oil terminal facility" means an onshore or offshore facility of any kind, and related appurtenances, including but not limited to a deepwater port, bulk storage facility, or marina, located in, on, or under the surface of the land or waters of the state, including tide and submerged land, that is used for the purpose of transferring, processing, refining, or storing oil; a vessel, other than a nontank vessel, is considered an oil terminal facility only when it is used to make a ship-to-ship transfer of oil, and when it is traveling between the place of the ship-to-ship transfer of oil and an oil terminal facility;

(16) "operator" means the person who, through contract, lease, sublease, or otherwise, exerts general supervision and control of activities at the facility; the term includes, by way of example and not limitation, a prime or general contractor, the master of a vessel and the master's employer, or any other person who, personally or through an agent or contractor, undertakes the general functioning of the facility;

(17) "persistent product" has the meaning given to "persistent oil" in 33 C.F.R. 155.1020;

(18) "person" means an individual, public or private corporation, political subdivision, government agency, municipality, industry, partnership, association, firm, trust, estate, or any other entity;

(19) "pipeline" means the facilities, including piping, compressors, pump stations, and storage tanks, used to transport crude oil and associated hydrocarbons between production facilities or from one or more production facilities to marine vessels;

(20) "production facility" means a drilling rig, drill site, flow station, gathering center, pump station, storage tank, well, and related appurtenances on other facilities to produce, gather, clean, dehydrate, condition, or store crude oil and associated hydrocarbons in or on the water of the state or on land in the state, and gathering and flow lines used to transport crude oil and associated hydrocarbons to the inlet of a pipeline system for delivery to a marine facility, refinery, or other production facility;

(21) "public vessel" means a vessel that is operated by and is either owned or bareboat chartered by the United States, a state or a political subdivision of that state, or a foreign nation, except when the vessel is engaged in commerce;

(22) "railroad tank car" means rolling stock used to transport oil in bulk as cargo by rail;

(23) "response action" means an action taken to respond to a release or threatened release of oil, including mitigation, cleanup, or removal;

(24) "self-propelled" means propelled either by machinery aboard the vessel, or by a tug or other vessel secured into the cargo-carrying vessel through special hull design;

(25) "service" means a function performed or service provided by the state, including functions not previously performed and services not previously provided by the state;

(26) "tank vessel" means a self-propelled waterborne vessel that is constructed or converted to carry liquid bulk cargo in tanks and includes tankers, tankships, and combination carriers when carrying oil; the term does not include vessels carrying oil in drums, barrels, or other packages, or vessels carrying oil as fuel or stores for that vessel;

(27) "train" means connected rolling stock operated as a single moving vehicle on rails; for purposes of this paragraph, "connected rolling stock" includes railroad tank cars;

(28) "vessel" includes tank vessels, oil barges, and nontank vessels;

(29) "village" means a place within the unorganized borough or within a borough as to a power, function, or service that is not exercised or provided by the borough on an areawide or nonareawide basis that

(A) has irrevocably waived, in a form approved by the Department of Law, any claim of sovereign immunity that might arise under this chapter; and

(B) has

(i) a council organized under 25 U.S.C. 476 (sec. 16 of the Indian Reorganization Act);

(ii) a traditional village council recognized by the United States as eligible for federal aid to Indians; or

(iii) a council recognized by the commissioner of commerce, community, and economic development under regulations adopted by the Department of Commerce, Community, and Economic Development to determine and give official recognition of village entities under AS 44.33.755(b);

(30) "waters of the state" includes lakes, bays, sounds, ponds, impounding reservoirs, springs, wells, rivers, streams, creeks, estuaries, marshes, inlets, straits, passages, canals, the Pacific Ocean, Gulf of Alaska, Bering Sea and Arctic Ocean, in the territorial limits of the state, and all other bodies of surface or underground water, natural or artificial, public or private, inland or coastal, fresh or salt, which are wholly or partially in or bordering the state or under the jurisdiction of the state.









Chapter 46.05. - WATER POLLUTION CONTROL ACT



Chapter 46.06. - RECYCLING AND REDUCTION OF LITTER

Sec. 46.06.010. - Powers of the department.

The department shall

(1) serve as the coordinating agency among public and private organizations in the state that are involved in the control, reduction, and recycling of litter;

(2) assist local governments in the adoption and amendment of ordinances relating to the control, reduction, and recycling of litter;

(3) promote voluntary local programs and information campaigns that encourage the public to refrain from littering and to participate in efforts to clean up and recycle litter;

(4) inform the public of, and encourage the public to comply with, the provisions of this chapter and regulations adopted under this chapter;

(5) encourage federal, state, and local agencies to assist programs for the recycling of litter by allowing the use of publicly owned land, buildings, or equipment for those programs whenever possible;

(6) apply for, receive, and expend grants, loans, and other monetary and nonmonetary assistance for use in programs established under this chapter;

(7) determine the types of materials or energy that may be profitably recovered from litter, and adopt regulations under AS 44.62 (Administrative Procedure Act) that require the recovery of the materials or energy;

(8) adopt other regulations under AS 44.62 (Administrative Procedure Act) necessary to implement this chapter.



Sec. 46.06.020. - Annual report. [Repealed, Sec. 6 ch 37 SLA 1987].

Repealed or Renumbered



Sec. 46.06.021. - Solid and hazardous waste management practices.

In order to minimize present and future threats to human health and the environment in the state, the department shall promote the following solid and hazardous waste management practices in the following order of priority:

(1) waste source reduction;

(2) recycling of waste;

(3) waste treatment; and

(4) waste disposal.



Sec. 46.06.030. - Advisory council. [Repealed Sec. 6 ch 37 SLA 1987].

Repealed or Renumbered



Sec. 46.06.031. - Solid and hazardous waste reduction and recycling program.

(a) There is established within the department a solid and hazardous waste reduction and recycling program. Within the limit of funds available, the department shall

(1) coordinate community and agency efforts to reduce the production of solid and hazardous waste, including air and water emissions;

(2) promote the practices and priorities established under AS 46.06.021 by promoting solid and hazardous waste reduction, on-site recovery of resources from hazardous waste sources, recovery of resources from solid waste sources, repeated use of packaging and products, materials recycling, appropriate pretreatment, waste separation, or separate management for waste that creates problems when disposed of within the community, transportation for solid waste that cannot be disposed of within the community, and environmentally sound disposal;

(3) provide technical assistance and consultation for source reduction and recycling as necessary to assist with the implementation of the practices and priorities established under AS 46.06.021 with communities and regional planning organizations and generators of solid and hazardous waste;

(4) sponsor or co-sponsor, with public or private organizations, technical workshops and seminars on implementation of the practices and priorities established under AS 46.06.021 , including solid and hazardous waste reduction and recycling;

(5) develop a technical reference center and data base relating to the implementation of practices and priorities established under AS 46.06.021 for solid and hazardous waste reduction and recycling;

(6) establish and maintain an information referral service on the implementation of the practices and priorities established under AS 46.06.021 for solid and hazardous waste reduction and recycling;

(7) identify and evaluate research needs for state businesses and industry, communities and regional planning organizations, and state agencies as they relate to the implementation of the practices and priorities established under AS 46.06.021 for solid and hazardous waste reduction and recycling;

(8) develop, in consultation with institutions of higher education in the state, courses and curricula related to the implementation of the practices and priorities established under AS 46.06.021 for solid and hazardous waste reduction and recycling; and

(9) issue hazardous waste reduction matching grants under AS 46.03.317 and community solid waste management planning grants under AS 46.06.041.

(b) In response to a request of a hazardous waste generator, a representative of the department may visit the hazardous waste generator's site for the purpose of observing a waste generating process, obtaining information relevant to waste reduction, rendering advice, and making recommendations. A visit under this subsection may not be regarded as an inspection or investigation. A representative of the department designated to render advisory or consultative services may not have enforcement authority.

(c) This section does not diminish the responsibility of a person to comply with this chapter, AS 46.03, AS 46.04, or AS 46.09.



Sec. 46.06.040. - Public awareness; motivation. [Repealed Sec. 6 ch 37 SLA 1987].

Repealed or Renumbered



Sec. 46.06.041. - Community solid waste management planning grants.

(a) A community solid waste management planning grant account is established in the general fund. It consists of appropriations made to it.

(b) The department may issue matching grants from money in the account to a municipality, to an unincorporated community, to an organization representing two or more municipalities or unincorporated communities within a region, to a nonprofit organization, coastal resources service area, or regional health corporation for the purpose of a community solid waste management plan.

(c) In its award of a grant under this section, the department shall consider the severity of environmental or public health concerns relating to existing solid waste management practices. The department may consider the extent to which the proposed planning effort will meet the needs of more than one community, the extent to which there is clear evidence of local support for the planning effort, and the number of individuals who will benefit from the planning effort.

(d) The department shall establish guidelines for the preparation of plans funded under this section to achieve the practices and priorities established under AS 46.06.021 .

(e) A grant under this section

(1) must be matched on a dollar-for-dollar basis by the grantee in cash or in kind;

(2) may not exceed $50,000 for a single proposal or project.

(f) The department may waive the match required under (e) of this section on a showing satisfactory to the commissioner by the prospective applicant that matching funds are not available.



Sec. 46.06.050. - Litter receptacles and anti-litter symbol.

(a) The department shall designate one or more types and sizes of litter receptacles for use in the state. The department shall designate and make available for distribution throughout the state an anti-litter symbol of a uniform color and design adopted by the department. This anti-litter symbol must bear a statement of the penalties for littering and must be designed so that it may be attached to litter receptacles. To aid public recognition and use of litter receptacles, the department may adopt an anti-litter symbol used in another state. The person or agency responsible for the placement of litter receptacles located in public places of the state shall attach to those receptacles the anti-litter symbol designated by the department.

(b) Litter receptacles designated for use in the state by the department shall be placed at public places in the state unless the public place is specifically exempted by regulations adopted by the commissioner under AS 44.62 (Administrative Procedure Act). The number of receptacles required to be placed in each public place shall be determined by a formula related to the need for those receptacles. The requirements of this subsection are satisfied by the use of a litter receptacle which was in use before July 1, 1980, if the anti-litter symbol of the state is attached to the receptacle.

(c) A person owning or operating a privately owned public place at which litter receptacles are required under (b) of this section shall place litter receptacles at the public place at the person's own expense.

(d) Compliance with this section requires proper upkeep, maintenance and repair of a litter receptacle sufficient to permit the receptacle to serve the function for which it was designed and to prevent the receptacle from becoming unsightly.

(e) Responsibility for the placement of litter receptacles at publicly owned public places and for the removal of litter from those litter receptacles remains with the municipality or other public agency performing litter removal. Removal of litter from litter receptacles placed at privately owned public places remains the responsibility of the owner or operator of the privately owned public place.

(f) A person may not damage, deface, abuse, or misuse a litter receptacle not owned by the person so as to interfere with its proper function or to detract from its appearance.

(g) A person may not deposit leaves, clippings, prunings, garden refuse, or household waste materials in a litter receptacle without the permission of the owner of that receptacle.

(h) Except as provided in (i) of this section, a person who violates the provisions of (b) - (g) of this section is guilty of a violation, and, in addition to the punishment imposed by AS 12.55.035 (b)(7), the court may order a person who violates this section to gather and dispose of litter in an area and for a length of time determined by the court.

(i) If a municipality of the state adopts an ordinance that prohibits the same conduct prohibited by (b) - (g) of this section, a violation of (b) - (g) of this section that occurs in the municipality is punishable under the provisions of the municipal ordinance if the punishment imposed under the ordinance is equal to or greater than the punishment imposed by AS 12.55.035 (b)(7).



Sec. 46.06.060. - Litter bags.

The department may design and have produced a litter bag bearing the state anti-litter symbol and a statement of the penalties for littering in the state. The department may make litter bags available for this purpose to the administrative component of the Department of Administration that administers motor vehicle and driver's license laws. That component may distribute one litter bag to each person who applies for registration or reregistration of a motor vehicle and shall notify the person of the person's responsibilities under the law. The department may make litter bags available to all vehicle and vessel operators entering the state. The commissioner shall designate distribution points for the broadest possible distribution of litter bags to persons entering the state by vehicle or vessel.



Sec. 46.06.070. - Litter patrol.

(a) The department may establish a youth litter patrol program for the employment of young people on a seasonal basis. The department shall cooperate with federal, state, or municipal programs that either employ young people or encourage their employment. The department may contract with other state agencies to provide administration and other support for the youth litter patrol established by this section.

(b) [Repealed, Sec. 6 ch 37 SLA 1987].



Sec. 46.06.080. - Littering prohibited.

(a) A person may not throw, drop, deposit, discard, or otherwise dispose of litter from a vehicle or otherwise, on public or private property in the state or in waters in the state or under state jurisdiction unless

(1) the property is designated by a state agency or municipality as a site for the sanitary disposal of garbage or refuse, and the person is authorized to use the site for that purpose; or

(2) litter is placed in a litter receptacle so that the litter is prevented from being carried away or deposited by the elements upon public or private property or water in the state or under state jurisdiction.

(b) A vehicle may not be driven or moved on a public highway or right-of-way unless it is constructed, loaded, or covered to prevent its load from dropping, sifting, leaking, or otherwise escaping from the vehicle. This subsection does not apply to a vehicle used (1) to deposit salt or sand to secure traction, (2) by a public agency to clean or maintain highways, or (3) to transport agricultural, mining, or timber products. A person who operates a vehicle from which an object has fallen or escaped that obstructs or endangers travel upon a public highway or right-of-way shall immediately remove the object at the person's own expense or pay the cost of removal incurred by the state or by another person.

(c) A person who violates this section is guilty of a violation, and may be sentenced to pay a fine of not more than $1,000. In addition, the court may order the person to gather and dispose of litter in an area and for a length of time determined by the court.

(d) A peace officer shall issue a citation as provided in AS 12.25.180 to a person who violates this section. If a citation is for a minor littering violation, then the person to whom the citation is issued may, within 15 days, mail or personally deliver to the clerk of the court in which the citation is filed

(1) a fine of $50; and

(2) a copy of the citation indicating that the right to an appearance is waived and a plea of no contest is entered.

(e) If a $50 fine has been paid under (d) of this section, then the court shall enter a judgment of conviction. Payment of the fine is a complete satisfaction for the violation.

(f) If a person cited under this section fails to pay the fine or to appear in court as required, the citation is considered a summons for a failure to obey a citation under AS 12.25.230 , and the court may issue a bench warrant.

(g) Notwithstanding other provisions of law, if a person cited for a minor littering violation under this section appears in court and is found guilty, the penalty that is imposed for the violation may not exceed $50.

(h) In this section "a minor littering violation" means a violation of (a) or (b) of this section involving littering having an aggregate weight of five pounds or less.



Sec. 46.06.090. - Prohibited beverage containers; packaging requirements.

(a) Beginning October 1, 1981, a person may not sell or offer to sell a nonglass beverage container that is designed and constructed so that the container is opened by detaching a metal ring or tab. This section does not apply to a beverage container that is opened by a detachable piece of tape, foil, or other soft material.

(b) Beginning January 1, 1985, a person may not sell or offer to sell in this state beverage containers that are held together by plastic rings or similar plastic devices unless the rings or devices are degradable and bear a distinguishing mark furnished to the department by the manufacturer. The department may require test data that shows that the plastic rings or plastic devices meet or exceed the department's standards of degradability.

(c) A person who violates this section is guilty of a violation. Each sale or offer to sell is a separate offense.



Sec. 46.06.095. - Coding required.

(a) A person may not manufacture, sell, or offer to sell a plastic bottle or a rigid plastic container unless a code that identifies the type of resin used to produce the bottle or container and that complies with (b) of this section is molded into or imprinted on or near the bottom of the bottle or container.

(b) The department shall establish by regulation the content and design for the code required under (a) of this section. The regulations and further amendments to those regulations shall be consistent with applicable federal requirements concerning plastic product labeling. Prior to the establishment of any applicable federal requirements concerning plastic product labeling, the department shall use the codification system designed by the Society of the Plastics Industry, Inc., including the following features:

(1) a code number placed within an equilateral triangle of arrows, and code letters placed below the triangle of arrows, in which

(A) the triangle is formed by three arrows with the apex of the point of each triangle at the midpoint of each arrow, rounded with a short radius;

(B) the arrowhead of each arrow is at the midpoint of each side of the triangle with a short gap separating the arrowhead from the base of the adjacent arrow; and

(C) the triangle formed by the arrows depicts a clockwise path around the number;

(2) the following code numbers and letters to be used in (1) of this subsection to identify types of resin:

(A) 1 and PETE, representing polyethylene terephthalate;

(B) 2 and HDPE, representing high density polyethylene;

(C) 3 and V, representing vinyl;

(D) 4 and LDPE, representing low density polyethylene;

(E) 5 and PP, representing polypropylene;

(F) 6 and PS, representing polystyrene; and

(G) 7 and OTHER, representing all other plastic resins.

(c) The department shall maintain a list of the codes established under (b) of this section and provide a copy of the list upon request.

(d) A person who violates (a) of this section is subject to a civil penalty of $50 for each violation. Penalties imposed under this subsection for a series of related violations by the same person may not exceed $500. The superior court may enjoin a person from violating (a) of this section.

(e) In this section,

(1) "plastic" means a material made of polymeric organic compounds and additives that can be shaped by flow;

(2) "plastic bottle" means a plastic container that is intended for single use and that

(A) has a neck smaller than the body of the container;

(B) accepts a screw-top, snap-cap, or other closure; and

(C) has a capacity of not less than 16 fluid ounces or more than five gallons;

(3) "rigid plastic container" means a formed or molded container that is intended for single use, that is composed predominately of plastic resin, and that has a relatively inflexible finite shape or form having a capacity of not less than eight ounces or more than five gallons; "rigid plastic container" does not include a plastic bottle.



Sec. 46.06.100. - Notice to public.

The penalties imposed for littering shall be posted along the public highways of the state, at visitor centers, at entrances to state parks and recreational areas, at public beaches, and other publicly owned public places the commissioner determines necessary to accomplish the purposes of this chapter. The state agency or municipality responsible for litter removal from a public place shall post the notice required by this section.



Sec. 46.06.110. - Enforcement authority.

(a) The following persons are authorized to enforce the provisions of this chapter:

(1) a state employee authorized by the commissioner; and

(2) a peace officer.

(b) The department shall prescribe a citation form which shall be used by all peace officers and persons in the state who are authorized to enforce the provisions of this chapter.



Sec. 46.06.120. - Grants.

The department may make grants to state agencies, to municipalities, and to private organizations including nonprofit organizations for the establishment and operation of programs authorized under this chapter. A grant under this section may not exceed 18 months. A program qualifying for a grant under this section may include

(1) courses of instruction at, or the distribution of informative materials to, elementary and secondary schools;

(2) purchase and erection of roadside signs;

(3) organization and operation of litter removal activities conducted by municipalities, private organizations or service groups using volunteer help;

(4) a public information program to inform the public concerning the reduction of litter using the media including use of the electronic media;

(5) expansion of existing, and planning, design, and construction of new, facilities for the recovery of materials and energy from litter;

(6) research and evaluation of markets for the materials and energy recovered from litter;

(7) advice and assistance, including information and consultation on available technology, operating procedures, organizational arrangements, markets for materials or energy obtained from litter, transportation alternatives, and publicity techniques;

(8) surveys by public agencies or recognized research organizations to assess the amount and composition of litter, and rates of littering;

(9) the purchase of litter receptacles;

(10) the creation or expansion of litter law enforcement programs;

(11) the initial purchase or lease of recycling equipment, the cost of operating that equipment, and the cost of storing and transporting materials before and after those materials are recycled.



Sec. 46.06.130. - Conditions for grants.

(a) The department shall adopt regulations under AS 44.62 (Administrative Procedure Act) that establish

(1) eligibility requirements for applicants for a grant under AS 46.06.120;

(2) standards for the evaluation of proposals submitted by applicants for grants under AS 46.06.120 ; and

(3) other conditions for the receipt of a grant under AS 46.06.120 that are necessary to achieve the purposes of this chapter.

(b) The regulations adopted by the department under (a) of this section must meet the following criteria:

(1) if there is not enough money for grants to all eligible applicants, the following shall receive priority:

(A) a proposed program or project that most efficiently recovers materials or energy from litter;

(B) the proposed program or project that creates the greatest number of new jobs;

(2) the maximum amount for a single grant shall be established so that available money is distributed to a variety of programs;

(3) a grant may be made for new programs or for improvements to or additions to existing programs that were not previously financed by other existing resources of financing.



Sec. 46.06.140. - Federal requirements.

If a federal department or agency issues a formal ruling that a section of this chapter will prevent the state from receiving federal financial participation in a program or activity established under this chapter, the section does not apply to the extent that it causes the program or activity to lose federal funding.



Sec. 46.06.150. - Definitions.

In this chapter,

(1) "beverage container" means the individual, separate, sealed glass, metal or plastic bottle, can, jar or carton containing beer or other malt beverages or carbonated soft drinks, in liquid form;

(2) "commissioner" means the commissioner of environmental conservation;

(3) "degradable" means a characteristic of a material that allows the material to be broken down by biological, chemical, photochemical, or other physical processes

(A) within two years upon exposure to natural elements; and

(B) to a particle size and chemical composition that may be assimilated harmlessly and aesthetically into the environment without producing a residue or by-product determined by the department to be hazardous;

(4) "department" means the Department of Environmental Conservation;

(5) "litter" means all waste material including disposable packages or containers disposed of in a manner prohibited by AS 46.06.080 , but does not include the wastes of the primary processes of mining or other extraction process, logging, sawmilling, farming, or manufacturing;

(6) "litter bag" means a bag, sack or other container made of any material which is large enough and suitable to serve as a receptacle for litter inside a vehicle or vessel;

(7) "public place" means public or private property that is used or held out for use by the public, whether owned or operated by public or private interests, including but not limited to highways or other roads upon which vehicles are moved, parks, campgrounds, trailer parks, drive-in and fast food restaurants, gasoline service stations, marinas, boat launching areas, boat moorage and fueling stations, public and private piers, beaches, bathing areas, school grounds, sporting event sites with seating capacity for more than 200 spectators, business district sidewalks, parking lots for taverns, shopping centers and grocery stores, and other parking lots if they have a capacity for more than 50 vehicles;

(8) "vehicle" means a mechanically driven device of any kind that is used for the transportation of a person or property on a public highway, trail, or path;

(9) "vessel" means all descriptions of watercraft used or capable of being used as a means of transportation on the water.






Chapter 46.07. - VILLAGE SAFE WATER ACT

Sec. 46.07.010. - Statement of purpose.

It is the purpose of this chapter to establish a program designed to provide safe water and hygienic sewage disposal facilities in villages in the state.



Sec. 46.07.020. - Provision of facilities.

The commissioner shall institute and carry out a program to provide for the installation of safe water and hygienic sewage disposal facilities in villages in the state that are necessary to assure that there will be at least one facility for safe water and hygienic sewage disposal in each village.



Sec. 46.07.030. - Nature and location of facilities.

(a) A facility constructed under authority of this chapter shall be available for use by the public and shall be designed to assure year-round use. The facility shall include, at a minimum, a source of clean water, such as a well with pumping facilities or utilization of surface water treated so it is safe and healthful for use, shower bath facilities, an adequate means of hygienic sewage disposal, and facilities for the washing of clothes. The building housing the facility shall also contain, if the commissioner determines it to be feasible and appropriate, suitable quarters to be used as a community health service office.

(b) The location of a facility constructed under this chapter shall be determined by the commissioner after consultation with the governing body of the village in which the facility is located, as well as with appropriate public agencies. The aim of the consultation is to achieve maximum coordination in public development plans and activities affecting the community in which the facility is to serve.



Sec. 46.07.040. - Construction of facilities.

(a) The commissioner shall provide for the construction of facilities under this chapter, and is authorized to provide for the construction by contract or through grants to public agencies or private nonprofit organizations, or otherwise. A contribution toward the cost of the construction of a facility may not be required from its users. Construction under this section by contract is governed by AS 36.30 (State Procurement Code).

(b) In the construction of a facility under this chapter, workers from the village in which the facility is being constructed shall be utilized to the maximum extent feasible.

(c) In (a) of this section, "cost of the construction of a facility" includes, in addition to costs directly related to the project, the sum total of all costs of financing and carrying out the project. These include, but are not limited to, the costs of all necessary studies, surveys, plans and specifications, architectural, engineering, or other special services, acquisition of real property, site preparation and development, purchase, construction, reconstruction, and improvement of real property, and the acquisition of machinery and equipment as may be necessary in connection with the project; an allocable portion of the administrative and operating expenses of the grantee; the cost of financing the project, including interest on bonds issued to finance the project; and the cost of other items, including any indemnity and surety bonds and premiums on insurance, legal fees, fees and expenses of trustees, depositaries, financial advisors, and paying agents for the bonds issued as the issuer considers necessary.



Sec. 46.07.050. - Operation of facilities.

(a) It is the responsibility of the village governing body to maintain and operate the safe water and hygienic sewage disposal facility, and upon completion of the facility the commissioner shall execute the necessary transfers of title to vest complete ownership of the facility in the governing body. The commissioner may not construct a facility without first receiving satisfactory assurances from the village governing body that it will, upon completion of a facility, accept ownership and responsibility for the operation and maintenance of the facility.

(b) Whenever the commissioner determines that the village governing body does not have sufficient financial resources to operate and maintain the facility, the commissioner may make grants to the governing body in amounts which, when combined with other financial assistance available to it, will enable the governing body to operate and maintain the facility.

(c) When necessary, the commissioner may require the creation of a nonprofit corporation in the village and shall contract with this corporation in order to carry out the purpose of this chapter. The contract must provide that when an unincorporated community, which for purposes of this chapter is under contract to the state, subsequently is incorporated, then the contract terminates at the time of incorporation and the governing body of the newly incorporated city assumes the powers and duties set out in this chapter for the governing bodies of other incorporated cities.



Sec. 46.07.060. - Educational and informational program.

The commissioner shall conduct, in each village where there is located a safe water and hygienic sewage disposal facility, an appropriate educational and informational program designed to familiarize the residents of the village as to the health advantages to be achieved by the utilization of the facility.



Sec. 46.07.070. - Economy of administration.

In order to prevent duplication of effort and to promote economy of administration, the commissioner shall, to the maximum extent feasible, utilize the facilities of appropriate public agencies in the administration of the provisions of this chapter.



Sec. 46.07.080. - Definitions.

In this chapter

(1) "commissioner" means the commissioner of environmental conservation;

(2) "village" means an unincorporated community that has between 25 and 600 people residing within a two-mile radius, a second class city, or a first class city with not more than 600 residents.






Chapter 46.08. - OIL AND HAZARDOUS SUBSTANCE RELEASES

Article 01 - RELEASE PREVENTION AND RESPONSE FUND; REIMBURSEMENT; LIENS

Sec. 46.08.005. - Purpose of fund; description of accounts.

The legislature finds and declares that the release of oil or hazardous substances into the environment presents a real and substantial threat to the public health and welfare, to the environment, and to the economy of the state. The legislature therefore concludes that it is in the best interest of the state and its citizens to provide a fund containing two accounts. Within the fund,

(1) one account consists of money readily available to the commissioner for the payment of the expenses incurred by the Department of Environmental Conservation during a response to a release or threatened release of oil or hazardous substances when authorized by AS 46.08.045 and for related purposes intended to address those releases;

(2) the other account consists of money that the state may use during a response to a release of oil or a hazardous substance, other than one described in (1) of this subsection, and to a threatened release of oil or a hazardous substance, to pay the expenses of making preparations for the possibility of a release or threatened release of oil or hazardous substances, to reduce the amount, degree, or intensity of a release or threatened release, and for other related purposes identified in law.



Sec. 46.08.010. - Fund established.

(a) There is established in the state general fund the oil and hazardous substance release prevention and response fund. The fund shall be administered by the commissioner. The fund is composed of two accounts,

(1) the oil and hazardous substance release prevention account;

(2) the oil and hazardous substance release response account.

(b) Money from an appropriation made to an account in the fund remaining in that account at the end of a fiscal year does not lapse and remains available for expenditure in successive fiscal years.

(c) The fund shall be used for actual expenses incurred under AS 46.08.040. Except as provided in AS 46.08.040 (a)(2)(D) for the acquisition, repair, or improvement of assets as preparedness measures, the fund may not be used for capital improvements.



Sec. 46.08.020. - Financing of the oil and hazardous substance release prevention account; prevention mitigation account.

(a) The legislature may appropriate from the following sources to the prevention account in the fund:

(1) the annual estimated balance of the account maintained under AS 37.05.142 for deposits into the general fund of the proceeds of the oil conservation surcharge levied by AS 43.55.300 ;

(2) money received from other state sources, from federal or other sources, or from a private donor;

(3) money recovered or otherwise received from parties responsible for the containment and cleanup of oil or a hazardous substance at a specific site, but excluding money

(A) from performance bonds and other forms of financial responsibility held in escrow pending satisfactory performance of a privately financed response action; and

(B) described in AS 46.08.025 (a)(3);

(4) fines, penalties, or damages recovered under AS 46.08.005 - 46.08.080 or other law for costs incurred by the state as a result of the release or threatened release of oil or a hazardous substance; and

(5) the interest earned on the balance of the accounts maintained under AS 37.05.142 for deposits into the general fund from the proceeds of the surcharges levied under AS 43.55.201 and 43.55.300.

(b) Money received by the state under (a)(2) - (5) of this section shall be deposited in the general fund and credited to a special account called the "oil and hazardous substance release prevention mitigation account." The legislature may annually appropriate to the prevention account in the fund from the prevention mitigation account a sum equal to the amount received under (a)(2) - (5) of this section during the calendar year preceding the legislative session in which the appropriations are to be made.

(c) The interest earned on the balances of each of the following accounts shall be deposited into the general fund and credited to the prevention account in the fund:

(1) the prevention account;

(2) the prevention mitigation account;

(3) the response account; and

(4) the response mitigation account.



Sec. 46.08.025. - Financing of the oil and hazardous substance release response account; release mitigation account.

(a) The legislature may appropriate from the following sources to the oil and hazardous substance release response account in the fund:

(1) the annual estimated balance of the account maintained under AS 37.05.142 for deposit into the general fund of the proceeds of the oil conservation surcharge levied by AS 43.55.201 ;

(2) money received from other state sources, from federal or other sources, or from a private donor; and

(3) money recovered or otherwise received from parties responsible for the containment and cleanup of oil or a hazardous substance at a specific site for which the state expended money from the former oil and hazardous substance release response fund before October 2, 1994 or for which the state expended money from the response account, but excluding

(A) money from performance bonds and other forms of financial responsibility held in escrow pending satisfactory performance of a privately financed response action;

(B) fines, penalties, and damages described in AS 46.08.020 (a)(4).

(b) Money received by the state under (a)(2) and (3) of this section shall be deposited in the general fund and credited to a special account called the "oil and hazardous substance release response mitigation account." The legislature may annually appropriate to the response account in the fund from the response mitigation account a sum equal to the amount received under (a)(2) and (3) of this section during the calendar year preceding the legislative session in which the appropriations are to be made.



Sec. 46.08.030. - Intent concerning the abatement of oil or hazardous substance releases.

It is the intent of the legislature and declared to be the public policy of the state that funds for the abatement of a release of oil or a hazardous substance will always be available.



Sec. 46.08.040. - Uses of the fund.

(a) In addition to money in the response account of the fund that is transferred to the commissioner of commerce, community, and economic development to make grants under AS 29.60.510 and to pay for impact assessments under AS 29.60.560 , the commissioner of environmental conservation may use money

(1) from the response account in the fund

(A) when authorized by AS 46.08.045 , to investigate and evaluate the release or threatened release of oil or a hazardous substance, and contain, clean up, and take other necessary action, such as monitoring and assessing, to address a release or threatened release of oil or a hazardous substance that poses an imminent and substantial threat to the public health or welfare, or to the environment;

(B) to provide matching funds in the event of a release of oil or a hazardous substance for which use of the response account is authorized by AS 46.08.045 for participation

(i) in federal oil discharge cleanup activities; and

(ii) under 42 U.S.C. 9601 - 9657 (Comprehensive Environmental Response, Compensation, and Liability Act of 1980); and

(C) to recover the costs to the state, a municipality, a village, or a school district of a containment and cleanup resulting from the release or the threatened release of oil or a hazardous substance for which money was expended from the response account;

(2) from the prevention account in the fund to

(A) investigate and evaluate the release or threatened release of oil or a hazardous substance, except a release described in AS 46.08.045(a), and contain, clean up, and take other necessary action, such as monitoring and assessing, to address a release or threatened release of oil or a hazardous substance, except a release described in AS 46.08.045 (a);

(B) pay all costs incurred

(i) to establish and maintain the oil and hazardous substance response office;

(ii) under agreements entered into under AS 46.04.090 or AS 46.09.040;

(iii) to review oil discharge prevention and contingency plans submitted under AS 46.04.030 ;

(iv) to conduct training, response exercises, inspections, and tests, in order to verify equipment inventories and ability to prevent and respond to oil and hazardous substance release emergencies, and to undertake other activities intended to verify or establish the preparedness of the state, a municipality, or a party required by AS 46.04.030 to have an approved contingency plan to act in accordance with that plan; and

(v) to verify or establish proof of financial responsibility required by AS 46.04.040 ;

(C) pay, when presented with appropriate documentation by the Department of Military and Veterans' Affairs, the expenses incurred by the Department of Military and Veterans' Affairs for Alaska State Emergency Response Commission activities, including staff support, when the activities and staff support relate to oil or hazardous substances, and for the costs of being prepared for responding to a request by the department for support in response and restoration, but not including the costs of maintaining the response corps and the emergency response depots under AS 26.23.045 ;

(D) pay all costs incurred to acquire, repair, or improve an asset having an anticipated life of more than one year and that is acquired, repaired, or improved as a preparedness measure by which the state may respond to, recover from, reduce, or eliminate the effects of a release or threatened release of oil or a hazardous substance;

(E) pay the costs, if approved by the commissioner, that were incurred by local emergency planning committees to carry out the duties assigned them by AS 26.23.073 (g);

(F) provide matching funds in the event of the release of oil or a hazardous substance, except a release of oil for the containment and cleanup of which use of the response account is authorized by AS 46.08.045, for participation

(i) in federal oil discharge cleanup activities; and

(ii) under 42 U.S.C. 9601 - 9657 (Comprehensive Environmental Response, Compensation, and Liability Act of 1980);

(G) pay or reimburse the underground storage tank revolving loan fund established in AS 46.03.410 for expenditures from that fund authorized by AS 46.03.410 (b);

(H) transfer to the Department of Commerce, Community, and Economic Development for payment by the commissioner of commerce, community, and economic development of

(i) municipal impact grants when authorized under AS 29.60.510(b)(2);

(ii) assessments of the social and economic effects of the release of oil or hazardous substances as required by AS 29.60.560 when, in the judgment of the commissioner, the release of oil or a hazardous substance is not one that is described in AS 46.08.045 ; and

(iii) grants to repair, improve, or replace fuel storage facilities under the bulk fuel system emergency repair and upgrade program;

(I) recover the costs to the state, a municipality, a village, or a school district of a containment and cleanup resulting from the release or threatened release of oil or a hazardous substance for which money was expended from the prevention account;

(J) prepare, review, and revise

(i) the state's master oil and hazardous substance discharge prevention and contingency plan required by AS 46.04.200 ; and

(ii) a regional master oil and hazardous substance discharge prevention and contingency plan required by AS 46.04.210 ; and

(K) restore the environment by addressing the effects of an oil or hazardous substance release.

(b) [Repealed, Sec. 43 ch 128 SLA 1994].

(c) Notwithstanding other provisions of this section, money from the fund may not be used for a purpose specified in (a)(1)(B) or (C) or (a)(2) of this section unless money is available from an appropriation made specifically for that purpose. The legislature may use not more than three percent of the estimated annual balance of the prevention account to make appropriations for the purposes described in (a)(2)(E) of this section.

(d) [Repealed, Sec. 43 ch 128 SLA 1994].



Sec. 46.08.045. - Use of the response account; declared disasters.

(a) The commissioner may use money from the response account in the fund to respond to a release or threatened release when the governor declares a disaster related to an oil or hazardous substance discharge emergency under AS 26.23.020 (c). During the effective period of the disaster emergency, the commissioner may use money from the response account to respond to the disaster emergency.

(b) Notwithstanding (a) of this section, money from the response account may be used for the purpose in AS 46.08.040 (a)(1)(A) without a declaration under AS 26.23.020 (c). However, when exercising authority under this subsection, the commissioner shall, within 120 hours of using money in the response account when authorized by this subsection, provide a written report to the governor and to the Legislative Budget and Audit Committee summarizing the release, the state's actions, both taken and anticipated, the costs of the state's actions, both taken and anticipated, and other information considered appropriate by the commissioner or the governor. The governor may, at any time during the state's response, approve, disapprove, or amend the action.



Sec. 46.08.050. - Records of the fund.

(a) The department shall maintain accounting records showing the income and expenses of the fund.

(b) A department that is appropriated or allocated money from the fund, either directly or through a reimbursable service agreement with the Department of Environmental Conservation, shall develop procedures governing the expenditure of, and accounting for, money it expends from the fund. The Department of Environmental Conservation may not reimburse or pay money to another state agency for the agency's activities under AS 46.08.040 unless the state agency provides to the department the information necessary to complete the report required by AS 46.08.060 .



Sec. 46.08.060. - Report.

(a) The commissioner shall make available a report to the legislature not later than the 10th day following the convening of each first regular session of the legislature. The commissioner shall notify the legislature that the report is available. The report may include information considered significant by the commissioner but must include

(1) the amount of money expended by the department under AS 46.08.040(a) during the preceding two fiscal years;

(2) the amount and source of money received and money recovered by or on behalf of the department during the preceding two fiscal years under

(A) AS 46.08.020 ; and

(B) AS 46.08.025 ;

(3) a summary of municipal participation in the department's responses that were paid for by the fund;

(4) a detailed summary of department activities in responses paid for by the fund during the preceding two fiscal years, including response descriptions and statements outlining the nature of the threat; in this paragraph, "detailed" includes information describing each personal services position and total compensation for that position, each contract in excess of $10,000, and each purchase in excess of $10,000; and

(5) the projected cost to the department for the next two fiscal years of monitoring, operating, and maintaining sites where response has been completed or is expected to be continued during the next two fiscal years.

(b) As part of the department's on-going identification efforts associated with oil spill or hazardous substance release or waste sites, the commissioner shall include in the report under this section

(1) the number of sites that are included in the department's contaminated sites data base, whether the site is active or closed; and

(2) a prioritized listing of those sites, both statewide and by community, based on the immediate and long-term threats to the public health or welfare or to the environment.

(c) In addition to the department's report required under (a) of this section, the governor shall submit a report about use of the fund during the previous two fiscal years to the legislature not later than the 10th day following the convening of each first regular session of the legislature. In the report, the governor shall describe in detail the governor's use of money from the fund, with separate explanations, by agency, of the activities that were paid for under the authority of AS 46.08.045 .



Sec. 46.08.070. - Reimbursement for containment and cleanup.

(a) The commissioner shall seek reimbursement promptly under this section, AS 46.03.760 (d), or federal law for the cost incurred in the cleanup or containment of oil or a hazardous substance that has been released.

(b) The attorney general, at the request of the commissioner, shall immediately seek to recover money expended by the department under AS 46.08.005 - 46.08.080 or other law to contain and clean up oil or a hazardous substance that has been released or to control the threatened release of oil or a hazardous substance.

(c) The department shall reimburse a municipality or village for actual expenses, other than normal operating expenses, incurred in the abatement of a release or threatened release and may advance money to a municipality or village to carry out an emergency first response to a release or threatened release of oil or a hazardous substance if

(1) the municipality or village has entered into an agreement with the commissioner under AS 46.04.020 (e) or AS 46.09.020 (e); and

(2) the commissioner determines that

(A) the expenses to be reimbursed were for a necessary emergency first response to a release or threatened release that, at the time of the release or threatened release, posed an imminent and substantial threat to the public health or welfare, or to the environment;

(B) the municipality or village has demonstrated a need for financial assistance, and the money to be advanced is necessary to enable the municipality or village to carry out an emergency first response to a release or threatened release that, at the time of the release or threatened release, poses an imminent and substantial threat to the public health or welfare, or to the environment; and

(C) containment and cleanup efforts paid for in whole or in part by a reimbursement or an advance made under this section were consistent with the regional master plan for the region in which the municipality or village is located if a plan has been prepared by the department under AS 46.04.210 .

(d) The department shall adopt regulations to implement the cost recovery requirements of (a) and (b) of this section, but may not delay cost recovery actions pending the effective date of the adoption of the regulations.



Sec. 46.08.075. - Liens against property as security for state expenditures.

(a) The state has a lien for expenditures by the state from the fund, or from any other state fund, for the costs of response, containment, removal, or remedial action resulting from an oil or hazardous substance release, or, with respect to response costs, for the costs of response to a threatened release of oil or a hazardous substance, against all property owned by a person who is determined by the commissioner to be liable for the expenditures under this chapter, AS 46.03, AS 46.04, 42 U.S.C. 9607, or other state or federal law. The lien includes interest, at the maximum rate allowable under AS 45.45.010(a), from the date of the expenditures. The state may file an action in a court of competent jurisdiction in order to foreclose on the lien.

(b) A lien established under this section against real property is not effective until

(1) a certificate of lien is recorded in the district recorder's office for the district in which the property is located, describing the property and stating the amount of the lien, the name of the owner as grantor, and, if known, the name of the person causing the oil or hazardous substance release; and

(2) the commissioner sends a copy of the certificate of lien by certified mail return receipt requested, or actually delivers a copy of the certificate of lien, to the persons described in (1) of this subsection and to all other persons of record holding an interest in the property.

(c) When any amount with respect to which a lien has been recorded under this section has been paid or reduced, the commissioner shall, upon request of the property owner, issue a certificate discharging or partially releasing the lien. That certificate may be recorded in the office in which the certificate of lien was recorded.

(d) The commissioner may, in the commissioner's discretion, reduce, discharge or partially release a lien under this section if a bond, or other security, in a form and an amount satisfactory to the commissioner is posted. The bond or other security must include an amount sufficient to cover the cost of execution, collection, or foreclosure, including attorney fees. A reduction, discharge, or partial release may not be granted under this subsection if it would be contrary to the public interest. When a lien is reduced, discharged, or partially released under this subsection, the commissioner shall, at the request of the property owner, issue a certificate to that effect.

(e) A person with an ownership interest in property against which a lien is recorded may bring an action in a court of competent jurisdiction to require that the lien be released. The lien may be released to the extent of that person's ownership interest if the court finds that the person is not liable for the expenses incurred by the state in connection with the costs of response, containment, removal, or remedial action resulting from the release or from the threatened release, of oil or a hazardous substance.



Sec. 46.08.080. - Regulations.

The commissioner shall periodically review the minimum quantities of hazardous substances established under federal law and may adopt regulations establishing minimum quantities of substances for all or any portion of the substances to which AS 46.08.005 - 46.08.080 otherwise apply. The commissioner may otherwise adopt only those regulations that are expressly required to implement the specific purposes of AS 46.08.005 - 46.08.080.






Article 02 - OIL AND HAZARDOUS SUBSTANCE RESPONSE OFFICE

Sec. 46.08.100. - Office established.

There is established in the department the oil and hazardous substance response office. The office shall include a director and employees who are specially trained in programs and technologies related to the containment and cleanup of releases or threatened releases of oil and hazardous substances.



Sec. 46.08.110. - , 46.08.120. Response corps; response depots. [Repealed, Sec. 28 ch 32 SLA 1994].

Repealed or Renumbered



Sec. 46.08.130. - Duties of the office.

(a) The office shall be prepared to respond promptly to a discharge of oil or a hazardous substance.

(b) The office may respond under (a) of this section to an oil or hazardous substance discharge only if

(1) the oil discharge is a catastrophic oil discharge that constitutes an emergency under AS 46.04.080 (a);

(2) the discharge of oil or a hazardous substance is declared to be an emergency under AS 46.03.865 ;

(3) the governor declares the discharge an emergency under AS 26.23;

(4) the commissioner reasonably believes that there has been a discharge of oil or a hazardous substance, or that there is a potential discharge of oil or a hazardous substance, and the discharge may qualify under (1) - (3) of this subsection; or

(5) the commissioner reasonably believes that the discharge or potential discharge poses an imminent and substantial threat to public health or welfare or to the environment.

(c) When the office or corps responds to an oil or hazardous substance discharge under this section, its activities shall be guided by the relevant provisions of the incident command system applicable to the type of discharge to which it is responding.



Sec. 46.08.140. - Emergency powers.

(a) When the office has reasonable grounds to believe that a release of oil or a hazardous substance has occurred or is threatened to occur which, in the judgment of its director, presents an imminent or present danger to the health or welfare of the people of the state or would result in or is likely to result in irreversible or irreparable damage to the natural resources or environment, and it appears to be prejudicial to the interest of the people of the state to delay action until an opportunity for a hearing can be provided, state employees or members of the corps may, with permission of the director and without prior hearing, enter private property for the purpose of containment or cleanup.

(b) The property owner affected by a response action taken under (a) of this section has the right to be heard as soon as practicable and to present proof to the office that the containment or cleanup action is unnecessary or that it is not necessary to enter the person's property for the containment or cleanup action.



Sec. 46.08.150. - Contracts.

The department may enter into agreements with agencies of the state and federal government, political subdivisions, the University of Alaska, or private persons or entities to conduct research into oil and hazardous substances spill technology.



Sec. 46.08.160. - Limitation of liability.

The state, an employee of the state, and a member of the corps are not liable for costs or damages as a result of actions taken under AS 46.08.100 - 46.08.190 in response to a release or threatened release unless the actions taken by the state, the employee, or the member of the corps constitute gross negligence or intentional misconduct.



Sec. 46.08.190. - Definition of "office" for AS 46.08.100 - 46.08.190.

In AS 46.08.100 - 46.08.190 "office" means the oil and hazardous substance response office.






Article 03 - GENERAL PROVISIONS

Sec. 46.08.900. - Definitions.

In this chapter

(1) "capital improvement" includes construction, renovation, repair of, and improvement to, a building, but does not include other improvements to real property, such as construction of a dike or retaining wall;

(2) "commissioner" means the commissioner of environmental conservation;

(3) "containment and cleanup" includes the direct and indirect efforts associated with the prevention, abatement, containment, or removal of oil or a hazardous substance, and the restoration of the environment; when applied to expenses, the term includes the additional costs of providing a reasonable and appropriate function or service incurred in response to the release of the oil or hazardous substance, including administrative expenses for the incremental costs of providing the function or service;

(4) "department" means the Department of Environmental Conservation;

(5) "fund" means the oil and hazardous substance release prevention and response fund;

(6) "hazardous substance" means (A) an element or compound that, when it enters into or on the surface or subsurface land or water of the state, presents an imminent and substantial danger to the public health or welfare, or to fish, animals, vegetation, or any part of the natural habitat in which fish, animals, or wildlife may be found; or (B) a substance defined as a hazardous substance under 42 U.S.C. 9601 - 9657 (Comprehensive Environmental Response, Compensation, and Liability Act of 1980); "hazardous substance" does not include uncontaminated crude oil or uncontaminated refined oil in an amount of 10 gallons or less;

(7) "oil" means petroleum products of any kind and in any form, whether crude, refined, or a petroleum by-product, including petroleum, fuel oil, gasoline, lubricating oils, oily sludge, oily refuse, oil mixed with other wastes, liquified natural gas, propane, butane, and other liquid hydrocarbons regardless of specific gravity;

(8) "permitted release" means a release occurring under the authority of a valid permit issued by the department or by the Environmental Protection Agency;

(9) "prevention account" means the oil and hazardous substance release prevention account established in AS 46.08.010 (a)(1);

(10) "prevention mitigation account" means the oil and hazardous substance release prevention mitigation account established in AS 46.08.020(b);

(11) "release"

(A) means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment;

(B) does not include

(i) a permitted release; or

(ii) an act of nature;

(12) "response account" means the oil and hazardous substance release response account established in AS 46.08.010 (a)(2);

(13) "response mitigation account" means the oil and hazardous substance release response mitigation account established in AS 46.08.025(b).

(14) "service"

(A) means a function performed or service provided by a municipality under a duty or power authorized by AS 29 or by another provision of law authorizing a municipality to perform functions or provide services, or a comparable function performed or service provided by a village;

(B) includes functions not previously performed and services not previously provided by the municipality or village;

(15) "threatened release" means that a release is imminent; a release is imminent if

(A) it is impending, or on the point of happening; or

(B) though not impending, in the judgment of the commissioner

(i) the incident or occurrence may reasonably be expected to culminate in an actual release; and

(ii) that actual release may reasonably be expected to cause personal injury, other injury to life, or loss of or damage to property, including the environment;

(16) "village" means a place within the unorganized borough or within a borough if the power, function, or service for which a grant application under AS 29.60.510 is submitted is not exercised or provided by the borough on an areawide or nonareawide basis at the time the grant application is submitted that

(A) has irrevocably waived, in a form approved by the Department of Law, any claim of sovereign immunity that might arise in connection with the use of grant money under this chapter; and

(B) has

(i) a council organized under 25 U.S.C. 476 (sec. 16 of the Indian Reorganization Act);

(ii) a traditional village council recognized by the United States as eligible for federal aid to Indians; or

(iii) a council recognized by the commissioner of commerce, community, and economic development under regulations adopted by the Department of Commerce, Community, and Economic Development to determine and give official recognition of village entities under AS 44.33.755(b).









Chapter 46.09. - HAZARDOUS SUBSTANCE RELEASE CONTROL

Sec. 46.09.010. - Report of hazardous substance releases.

(a) Except as provided in (b) of this section, a person in charge of a vehicle, vessel, or container from which, or a place at which, a hazardous substance is released shall report the release to the department and appropriate public safety agencies promptly after learning of the release.

(b) The commissioner may enter into an agreement with a person for the periodic reporting of a controlled release of a hazardous substance if the release is not into water.



Sec. 46.09.020. - Containment and cleanup of a released hazardous substance.

(a) A person who causes a release of a hazardous substance shall make reasonable efforts to contain and clean up the hazardous substance promptly after learning of the release, unless the commissioner determines

(1) after consulting the Environmental Protection Agency or appropriate public safety agencies, that containment or cleanup is technically infeasible;

(2) that containment or cleanup would cause greater environmental damage than if the release were not contained or cleaned up; or

(3) that containment or cleanup would pose a greater threat to human life or health than if the release were not contained or cleaned up.

(b) The commissioner shall develop guidelines prescribing general procedures and methods to be used in the containment and cleanup of a hazardous substance. The guidelines shall be consistent with the national contingency plan revised and republished under 42 U.S.C. 9605.

(c) If the commissioner determines that the containment or cleanup of a hazardous substance undertaken is inadequate, the commissioner may direct the person undertaking the containment or cleanup to cease and may undertake the containment or cleanup directly or by contract.

(d) If it appears to the commissioner that the cause or responsibility for the release of a hazardous substance is unclear or unexplained, the commissioner may immediately undertake the containment and cleanup of the release unless the commissioner determines

(1) after consulting the Environmental Protection Agency or appropriate public safety agencies, that containment or cleanup is technically infeasible;

(2) that containment or cleanup would cause greater environmental damage than if the release were not contained or cleaned up; or

(3) that containment or cleanup would pose a greater threat to human life or health than if the release were not contained or cleaned up.

(e) The commissioner shall enter into agreement with the Environmental Protection Agency, and may enter into agreements with other persons and municipalities, in order to

(1) facilitate a coordinated and effective hazardous substance release response in the state;

(2) provide for cooperative hazardous substance release notification procedures; or

(3) provide for cooperative review of hazardous substance release response contingency plans submitted to the department.



Sec. 46.09.030. - Disaster emergencies.

The commissioner of environmental conservation or the adjutant general of the Department of Military and Veterans' Affairs may request the governor to determine that an actual or imminent release of a hazardous substance constitutes a disaster emergency under AS 26.23. The commissioner of environmental conservation and the adjutant general of the Department of Military and Veterans' Affairs shall respond appropriately in the relief of the actual or imminent release under the relevant provisions of the applicable incident command system.



Sec. 46.09.040. - Hazardous substances containment and cleanup.

The department may contract with a person or a municipality for personnel, equipment, or services that may be useful to carry out the requirements of this chapter. If the department determines that it is infeasible to contract with a person or a municipality, the department may establish and maintain containment and cleanup personnel, equipment, and supplies necessary to carry out the requirements of this chapter. When exercising its authority under this section, the department shall coordinate with the Department of Military and Veterans' Affairs to avoid duplication of efforts.



Sec. 46.09.050. - Compacts authorized.

The governor may enter into supplementary agreements, reciprocal arrangements, and compacts with another state or country for the implementation of this chapter subject to the approval of the Congress of the United States, if required, under the Constitution of the United States.



Sec. 46.09.060. - Municipalities.

(a) If a provision of this chapter or of a regulation adopted by the commissioner under this chapter conflicts with the charter, ordinance, or regulation of a municipality, the provisions of this chapter or of the regulation adopted by the commissioner under this chapter prevails.

(b) Authority to contain, clean up, or prevent a release or threatened release of oil or of a hazardous substance, and to exercise other powers necessary to implement this chapter, AS 46.04, and AS 46.08, are granted to municipalities that do not otherwise have that authority. Except as provided in (a) of this section, a municipality may exercise its police power within the area of the municipality.



Sec. 46.09.070. - Regulations.

The commissioner shall periodically review the minimum quantities of hazardous substances established under federal law and may adopt regulations establishing minimum quantities of substances for all or any portion of the substances to which this chapter otherwise applies. The commissioner shall adopt only those regulations that are expressly required to implement the specific purposes of this chapter.



Sec. 46.09.900. - Definitions.

In this chapter

(1) "commissioner" means the commissioner of environmental conservation;

(2) "containment and cleanup" includes the direct and indirect efforts associated with the prevention, abatement, containment, or removal of a hazardous substance, and the restoration of the environment; when applied to expenses, the term includes the additional costs of providing a reasonable and appropriate function or service incurred in response to the release of the hazardous substance, including administrative expenses for the incremental costs of providing the function or service;

(3) "department" means the Department of Environmental Conservation;

(4) "hazardous substance" means (A) an element or compound that, when it enters into or on the surface or subsurface land or water of the state, presents an imminent and substantial danger to the public health or welfare, or to fish, animals, vegetation, or any part of the natural habitat in which fish, animals, or wildlife may be found; or (B) a substance defined as a hazardous substance under 42 U.S.C. 9601 - 9657 (Comprehensive Environmental Response, Compensation, and Liability Act of 1980); "hazardous substance" does not include uncontaminated crude oil or uncontaminated refined oil;

(5) "permitted release" means a release occurring under the authority of a valid permit issued by the department or by the Environmental Protection Agency;

(6) "release" means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment, except that "release" does not include a permitted release or an act of nature;

(7) "service" means a function performed or service provided by the state, including functions not previously performed and services not previously provided by the state;

(8) "threatened release" means that a release is imminent; a release is imminent if

(A) it is impending, or on the point of happening; or

(B) though not impending, in the judgment of the commissioner

(i) the incident or occurrence may reasonably be expected to culminate in an actual release; and

(ii) that actual release may reasonably be expected to cause personal injury, other injury to life, or loss of or damage to property, including the environment.






Chapter 46.10. - POLLUTION AS NUISANCE



Chapter 46.11. - CONSERVATION OF ENERGY AND MATERIALS

Sec. 46.11.010. - Thermal and lighting energy standards for public buildings. [Repealed, Sec. 7 ch 39 SLA 2005].

Repealed or Renumbered



Sec. 46.11.020. - Training of public building maintenance personnel.

Persons responsible for the maintenance of public buildings designed with energy conservation or production features shall be trained by the department in the use and operation of those features.



Sec. 46.11.030. - Energy audits. [Repealed, Sec. 10 ch 79 SLA 1983].

Repealed or Renumbered



Sec. 46.11.040. - Applicability of thermal and lighting energy standards to residential buildings.

State financial assistance may not be approved or granted for the construction of or purchase of a loan for a residential building if construction of the building began after December 31, 1991, unless

(1) the building is in compliance with thermal and lighting energy standards;

(2) the building is in compliance with the building code of a municipality and the standards for thermal and lighting energy of the municipal building code meet or exceed the thermal and lighting energy standards;

(3) the building

(A) is constructed under an exception to the municipal building code granted because the exception will result in increased energy efficiency; or

(B) is located or is to be located in an area where thermal and lighting energy standards are not justified because of the high cost of implementation of the standards, with specific consideration given to the availability of inexpensive home heating energy sources, as determined under regulations adopted by the Alaska Housing Finance Corporation; or

(4) the applicant agrees, in writing, that the building will be brought into compliance with thermal and lighting energy standards within one year of conveyance.



Sec. 46.11.050. - Financing of energy efficient homes and buildings.

(a) After December 31, 1980, a financial institution shall take into consideration the economic benefits of alternative energy systems, life-cycle energy costs, energy efficient building design, and energy conservation when financing homes and buildings with state financial assistance.

(b) After December 31, 1980, a financial institution that makes home mortgage loans with money provided to it by the commissioner of revenue from surplus state general fund investments authorized by AS 37.10.070 , or a state agency that makes a direct home mortgage loan to an applicant, shall include estimated heating and lighting costs as determined by an energy audit in standard principal, interest, taxes, and insurance calculation of the cost of buying a housing unit. An applicant for a home mortgage loan shall provide the financial institution or the state agency with a copy of an energy audit.



Sec. 46.11.060. - Recycling of materials by state agencies.

(a) Each state agency shall to the greatest extent practicable recycle reusable materials, including but not limited to, paper, glass, and cans.

(b) The Department of Environmental Conservation shall encourage, through cooperative means, the adoption of all available and practicable methods throughout federal, state, and local governments that recycle, reuse, and conserve materials.



Sec. 46.11.070. - Waste reduction and recycling awards for schools.

(a) In consultation with the Department of Education and Early Development, the Department of Environmental Conservation shall establish a waste reduction and recycling awards program under which the Department of Environmental Conservation may annually, subject to available funding, award grants of up to $2,000 each to public schools in recognition of their efforts and the efforts of their students to reduce and recycle waste generated in the administrative offices, classrooms, laboratories, cafeterias, and maintenance operations of the schools.

(b) The Department of Environmental Conservation shall, on request, provide technical assistance to schools concerning their opportunities to reduce and recycle wastes.

(c) The Department of Environmental Conservation shall adopt regulations to implement the awards program. For purposes of evaluating school waste reduction and recycling programs, the department may group schools according to geographical location, student population, distance to recycling markets, or other criteria considered appropriate by the department.

(d) The Department of Environmental Conservation may accept and use restricted grants of money or other assistance from private persons or groups to fund the awards made under (a) of this section.

(e) The Department of Environmental Conservation may not use state money to fund awards made under (a) of this section unless an appropriation is made specifically for the purposes of (a) of this section.



Sec. 46.11.900. - Definitions.

In this chapter

(1) "alternative energy system"

(A) means a source of thermal, mechanical, or electrical energy that is not dependent on oil or gas or a nuclear fuel for the supply of energy for space heating and cooling, refrigeration and cold storage, electrical power, mechanical power, or the heating of water;

(B) includes

(i) an alternative energy property as defined by 26 U.S.C. 48(a)(3)(A); and

(ii) a method of architectural design and construction that provides for the collection, storage, and use of direct radiation from the sun;

(2) "department" means the Department of Commerce, Community, and Economic Development;

(3) "energy audit" means a determination and written summary prepared under 42 U.S.C. 8216(b) of

(A) the energy consumption characteristics of a building, including the size, type, and rate of energy consumption of major energy consuming systems of the building and the climate characterizing the region where the building is located; and

(B) the energy conservation and cost savings likely to result from appropriate energy-conserving maintenance and operating procedures and modifications, including the purchase and installation of energy-related fixtures; for purposes of this subparagraph when a fossil fuel is the energy source, the energy cost savings shall be determined with reference to the projected price of that fossil fuel over a 10-year period;

(4) "financial institution" means a bank, trust company, savings bank, savings and loan association, or credit union;

(5) "life-cycle cost" means the total cost of owning, operating, and maintaining a building over its useful life, including its energy and fuel costs, determined on a basis of a systematic evaluation and comparison of alternative building systems, except that in the case of leased buildings the life-cycle cost shall be calculated over the effective remaining term of the lease;

(6) "public building" means a building owned or controlled and held by the state for government or public use;

(7) "state financial assistance" means a loan, grant, guarantee, insurance, payment, rebate, subsidy, or other form of state assistance other than aid under AS 05.35.010 - 05.35.070, AS 14.11, and AS 29.60, including the purchase by a state agency of a loan to finance the construction or purchase of a residential building;

(8) "thermal and lighting energy standards" means the thermal and lighting energy standards

(A) established by the American Society of Heating, Refrigeration, and Air Conditioning Engineers as revised by the Alaska Housing Finance Corporation for buildings and structures that are not public facilities; or

(B) developed in regulations adopted by the Alaska Housing Finance Corporation for buildings and structures that are not public facilities.






Chapter 46.12. - ALASKA ENERGY CENTER



Chapter 46.13. - HAZARDOUS SUBSTANCE SPILL TECHNOLOGY REVIEW COUNCIL

Sec. 46.13.010. - 46.13.090 - l Alaska State Emergency Response Commission. [Repealed Sec. 28 ch 32 SLA 1994. For current law, see AS 26.23.071 - 26.23.077].

Repealed or Renumbered



Sec. 46.13.100. - 46.13.900 - l Hazardous Substance Spill Technology Review Council. [Repealed, Sec. 102 ch 21 SLA 2000].

Repealed or Renumbered






Chapter 46.14. - AIR QUALITY CONTROL

Article 01 - GENERAL REGULATIONS AND CLASSIFICATIONS

Sec. 46.14.010. - Emission control regulations.

(a) After public hearing, the department may adopt regulations under this chapter establishing ambient air quality standards, emission standards, or exemptions to implement a state air quality control program required under 42 U.S.C. 7401 - 7671q (Clean Air Act), as amended, and regulations adopted under those sections. The standards established under this section may be for the state as a whole or may vary in recognition of local conditions.

(b) Unless the governor has determined that an emergency exists that requires emergency regulations under AS 44.62.250 , the department may adopt the following types of regulations only after the procedures established in (a), (c), and (d) of this section and compliance with AS 46.14.015:

(1) a regulation that establishes an ambient air quality standard for an air pollutant for which there is no corresponding federal standard;

(2) a regulation that establishes an ambient air quality standard or emission standard that is more stringent than a corresponding federal standard;

(3) a regulation that establishes an equivalent emission limitation for a hazardous air pollutant for which the federal administrator has not adopted a corresponding maximum achievable control technology standard; or

(4) a regulation that regulates emissions from an emissions unit or stationary source or establishes an emission standard under the authority of AS 46.14.120 (e) or 46.14.130(c)(2).

(c) In preparation for peer review under AS 46.14.015 and before adopting a regulation described under (b) of this section, the department shall

(1) find in writing that exposure profiles and either meteorological conditions or emissions unit characteristics in the state or in an area of the state reasonably require the ambient air quality standard, or emission standard to protect human health and welfare or the environment; this paragraph does not apply to a regulation under (b)(3) of this section;

(2) find in writing that the proposed standard or emission limitation is technologically feasible; and

(3) prepare a written analysis of the economic feasibility of the proposal.

(d) Before adopting a regulation described in (b)(2) of this section, the department shall find in writing that exposure profiles and either meteorological conditions or emissions unit characteristics are significantly different in the state or in an area of the state from those upon which the corresponding federal regulation is based.

(e) When incorporated into more than one permit, emission standards and limitations, emissions monitoring and reporting requirements, and compliance verification requirements that are generally applicable statewide or are generally applicable to individual emissions unit or stationary source types shall be adopted in regulation unless they have been requested by the owner and operator to whom the permit is issued. The department shall, by regulation, adopt a standard, limitation, or requirement described in this subsection as soon as its general applicability is reasonably foreseeable.

(f) An emission standard adopted by the department may be applicable to individual emissions units within a stationary source or to all emissions units within a stationary source. For purposes of determining compliance with applicable regulations and with permit limitations, the department may allow numerical averaging of the emissions of each air pollutant from several emissions units within a stationary source if

(1) requested by the owner and operator; and

(2) allowed under 42 U.S.C. 7401 - 7671q (Clean Air Act), as amended, and regulations adopted under those sections.



Sec. 46.14.015. - Special procedure for more stringent regulations.

(a) Before the department adopts a regulation described under AS 46.14.010(b), written findings under AS 46.14.010 (c) and (d) shall be made available by the department to the public at locations throughout the state that the department considers appropriate.

(b) Before the department adopts a regulation described in AS 46.14.010(b), the department shall submit the findings described under (a) of this section, the studies on which the findings are based, and other related data for peer review to a minimum of three separate parties who are not employees of the department and who are determined by the commissioner to be technically qualified in the subject matter under review. The commissioner shall ensure that the peer review includes an analysis of the factors considered by the commissioner to support the standards proposed to be adopted and recommendations, if any, for additional research or investigation considered appropriate. Peer review reports shall be submitted to the commissioner within 45 days after the department submits a matter for peer review unless the commissioner determines that additional time is required.

(c) The department shall make available to the public at least 30 days before the public hearing required under AS 46.14.010 (a), at convenient locations, copies of the department's proposed regulation, the findings of the department describing the basis for adoption of the regulation, and the peer review reports, submitted under (b) of this section.

(d) The department shall contract with persons to perform peer review under (b) of this section. All persons selected shall be selected on the basis of competitive sealed proposals under AS 36.30.200 - 36.30.270 (State Procurement Code). The commissioner may not contract with a person to perform peer review under this section if the person has a significant financial interest or other significant interest that could bias evaluation of the proposed regulation. An interest is not considered significant under this subsection if it is an interest possessed generally by the public or a large class of persons or if the effect of the interest on the person's ability to be impartial is only conjectural.



Sec. 46.14.020. - Classification of stationary sources or emissions units; reporting.

(a) The department, by regulation, may classify stationary sources or emissions units that, in the department's determination, are likely to cause or contribute to air pollution, according to the levels and types of emissions and other characteristics that relate to air quality. The department may make a classification under this subsection applicable to the state as a whole or to a designated area of the state. The department shall base the classifications on consideration of health, economic, and social factors, sensitivity of the receiving environment, and physical effects on property.

(b) The department or a local air quality control program authorized under AS 46.14.400 may require an owner and operator of a stationary source or emissions unit classified under this section to report information to the department or the authorized local program concerning location, size, and height of stacks or area emissions units, processes employed, fuels used, the nature and time periods or duration of emissions, and other information relevant to air quality that is available or reasonably capable of being calculated and compiled.



Sec. 46.14.030. - State air quality plan.

The department shall act for the state in any negotiations relative to the state air quality control plan developed under 42 U.S.C. 7401 - 7671q (Clean Air Act), as amended. The department may adopt regulations necessary to implement the state plan.






Article 02 - EMISSION CONTROL PERMIT PROGRAM

Sec. 46.14.110. - Additional contaminant control measures. [Repealed, Sec. 28 ch 74 SLA 1993].

Repealed or Renumbered



Sec. 46.14.120. - Permits for construction, installation, modification, or operation.

(a) Before constructing, installing, modifying, or establishing a stationary source subject to AS 46.14.130 (a), the owner and operator shall obtain a construction permit under this chapter.

(b) Except when considered to be in compliance with this chapter under AS 46.14.275 or under a regulation adopted under AS 46.14.140 (a)(12), the owner and operator shall obtain an operating permit under this chapter before operating a stationary source subject to AS 46.14.130(b).

(c) A permittee shall comply with the terms and conditions of a permit or a modifying compliance order issued by the department under this chapter or a court order. A person operating under the application shield available under AS 46.14.140 (a)(12) and 46.14.275, shall comply with the terms and conditions of the pending application and applicable regulations.

(d) The department shall ensure that permits issued, modified, amended, renewed, or revoked and reissued under this chapter comply with all applicable federal, state, and local requirements.

(e) If the federal administrator exempts a stationary source from the requirements of 42 U.S.C. 7661a(a) (Clean Air Act, sec. 502(a)), the commissioner shall consider the factors used by the administrator in reaching that determination and, by regulation, shall issue a similar determination unless public health or air quality effects provide a reasonable basis to regulate the stationary source.

(f) The department may exempt or defer a stationary source from the requirement of AS 46.14.130 (b) to the extent allowed under 40 C.F.R. 70.3(b).

(g) Before constructing, installing, modifying, operating, or establishing a stationary source subject to AS 46.14.130 (c), the owner or operator shall obtain a minor permit under this chapter.



Sec. 46.14.130. - Stationary sources requiring permits.

(a) The owner and operator shall obtain a construction permit from the department before beginning actual construction of any one of the following:

(1) a new major stationary source;

(2) a major modification;

(3) a project subject to the construction permitting requirements of 42 U.S.C. 7412(i) (Clean Air Act, sec. 112(i)).

(b) Except for the owner and operator of a stationary source exempted under AS 46.14.120 (e) or (f), the owner and operator of a stationary source shall obtain an operating permit from the department for

(1) a major source;

(2) a stationary source that contains an emissions unit subject to federal new source performance standards under 42 U.S.C. 7411 (Clean Air Act, sec. 111) or national emission standards for hazardous air pollutants issued under 42 U.S.C. 7412 (Clean Air Act, sec. 112); or

(3) another stationary source designated by the federal administrator by regulation.

(c) Unless the owner and operator of a stationary source are required to obtain a construction permit under (a) of this section, before constructing, installing, modifying, operating, or establishing a stationary source, the owner and operator shall obtain a minor permit from the department if the stationary source is of a type classified under AS 46.14.020

(1) as having the potential to violate the ambient air quality standards; or

(2) under a finding by the department that public health or air quality effects provide a reasonable basis to regulate the stationary source.

(d) In this section, "major source" has the meaning given in 42 U.S.C. 7661(2).



Sec. 46.14.140. - Emission control permit program regulations.

(a) The department shall adopt regulations to address substantive and procedural elements of the emission control permit program established under this chapter that are not addressed in statute, except elements that relate only to the internal management of the department and do not affect the public or govern the way the department deals with the public. The regulations must be reasonable and adequate, and provide flexibility in the operation of a stationary source consistent with 42 U.S.C. 7401 - 7671q (Clean Air Act), as amended, and applicable federal regulations. Except for regulations concerning minor permits required under AS 46.14.130 (c), the regulations must include

(1) a standard permit application form that meets the requirements of federal regulations adopted under 42 U.S.C. 7661a(b) (Clean Air Act, sec. 502(b));

(2) monitoring, record keeping, and reporting requirements for facilities that are subject to AS 46.14.130 (b), which must comply with the requirements established for state operating permit programs in 40 C.F.R. 70.6, but which may be modified to take into account this state's unique conditions;

(3) procedures for preparation and submission of a monitoring, reporting, and quality assurance plan and, if required, a compliance schedule describing how a permitted stationary source will comply with the applicable requirements of this chapter;

(4) procedures for

(A) specifying when permit applications and renewal requests are to be submitted;

(B) specifying the time duration for department review of permit applications;

(C) processing and reviewing an application;

(D) providing public notice, including opportunity for public comment and hearing; and

(E) issuing permits, including procedures for issuing permits for temporary operations or open burn activities;

(5) reasonable standard permit conditions, including conditions for

(A) emission standards and limitations;

(B) monitoring, record keeping, and reporting for facilities subject to AS 46.14.130 ;

(C) inspection and entry;

(D) certification of corporate or other business organization reports;

(E) annual certification of compliance;

(F) excess emission or process deviation reporting; and

(G) equipment malfunctions and emergencies;

(6) fees and procedures for collecting fees;

(7) provisions addressing late payment or nonpayment of fees, which may include assessment of penalties and interest or refusal to issue, amend, modify, or renew an air quality control permit;

(8) the duration of permits;

(9) procedures for modifying or amending a permit that provide flexibility in the operation of the stationary source, including procedures to allow changes to a permitted stationary source without requiring a permit modification, consistent with the purposes of this chapter and with 42 U.S.C. 7401 - 7671q (Clean Air Act);

(10) reasonable provisions for renewing, reopening, revoking and reissuing, and terminating a permit consistent with the purposes of this chapter and 42 U.S.C. 7401 - 7671q (Clean Air Act);

(11) provisions allowing for physical or operational limitations that will reduce a stationary source's emissions to levels below those that would make the stationary source subject to part or all of AS 46.14.120 and 46.14.130;

(12) provisions authorizing stationary source operation while a permit application is pending, consistent with 42 U.S.C. 7661b(d) (Clean Air Act, sec. 503(d));

(13) provisions for ensuring that compliance with an operating permit issued under this chapter will be considered to be compliance with 42 U.S.C. 7661a (Clean Air Act, sec. 502) and other provisions of state or federal law specifically provided for by the department consistent with 42 U.S.C. 7401 - 7671q (Clean Air Act) and regulations adopted under state and federal law;

(14) provisions allowing for certification of inspectors who evaluate compliance with the terms and conditions of a permit, order, regulation, or other provision of law authorized under this chapter; and

(15) definitions of terms incorporating applicable definitions in 42 U.S.C. 7401 - 7671q (Clean Air Act), as amended, and applicable federal regulations, to the extent that those definitions are not inconsistent with this chapter.

(b) A permit issued under this chapter may not require a person to use

(1) machinery, devices, or equipment of a particular type, from a particular supplier, or produced by a particular manufacturer; or

(2) specific methods, processes, procedures, or designs for the management and operation of a stationary source regulated under this chapter except to the extent that the federal administrator has

(A) adopted a design, equipment work practice, or operational standard under 42 U.S.C. 7412(h), as amended, for the control of a hazardous air pollutant; or

(B) approved an alternative hazardous air pollutant standard under 42 U.S.C. 7412(h)(3), as amended.

(c) The absence of, or the department's failure to adopt, a regulation under this section does not relieve a person from compliance with a permit issued under this chapter and with other provisions of law, including emission control requirements.



Sec. 46.14.150. - Time for submission of operating permit applications.

(a) The owner and operator of a stationary source required to have an operating permit under this chapter shall submit the required application and other information required by the department by regulation no later than 12 months after the date on which the stationary source becomes subject to AS 46.14.120 (b).

(b) The department may accept and begin processing applications filed earlier than the submission date. Applications filed earlier may be given priority for permit issuance.



Sec. 46.14.160. - Completeness determination.

(a) The department shall review every application submitted under this chapter for completeness. To be determined complete, an application must provide the information identified by the department in regulations adopted under AS 46.14.140 and in standard application forms provided by the department under AS 46.14.140 (a)(1) and must be certified true and correct by the owner and operator.

(b) The department shall notify the applicant in writing whether the application is complete. Unless the department notifies the applicant within 60 days of receipt of an application that the application is incomplete, the application is considered to be complete.

(c) If, during the processing of an application after it has been determined or considered to be complete, the department finds that additional information is necessary to evaluate or take action on that application, the information may be requested in writing from the owner and operator. A request for information under this subsection does not render the application incomplete. However, notwithstanding AS 46.14.275, an owner and operator may be found in violation of this chapter for operating without a valid permit if they fail to provide timely additional information.



Sec. 46.14.170. - Administrative actions regarding permits.

(a) Except as provided in AS 46.14.220 or in regulations adopted under AS 46.14.140 (a)(7), after receipt of a complete application, and after notice and opportunity for public comment and hearing, the department shall issue or deny

(1) a construction permit within 30 days after the close of the public comment period;

(2) an operating permit, other than a general operating permit or temporary operating permit, within 12 months after receipt of the complete application by the department.

(b) Notwithstanding (a) of this section, the department may establish a phased schedule for acting on operating permit applications submitted within 12 months following the date on which the federal administrator approves the state program under 42 U.S.C. 7661a(d). A phased schedule must ensure that at least one-third of the applications submitted during the first 12 months of the state's operation of its permit program after federal approval will be acted on by the department during each of the first three 12-month periods following federal approval of the program. The department shall give priority to the issuance of permits for new stationary sources and modifications of existing stationary sources.

(c) Failure by the department to act within the time limits established in or under (a), (b), or (d) of this section is considered to be a final agency action, but only for the purpose of judicial review to determine whether the court will require that action be taken by the department.

(d) The department shall issue or deny a minor permit under AS 46.14.130(c) within 30 days after the close of the public comment period or within 30 days after receipt of the complete application by the department if a public comment period is not required under this chapter.



Sec. 46.14.180. - Monitoring.

Monitoring by the owner and operator of stack emissions or ambient air quality shall be required by the department only for purposes of demonstrating compliance with applicable permit program requirements. Monitoring requirements must be reasonable and based on test methods, analytical procedures, and statistical conventions approved by the federal administrator or the department or otherwise generally accepted as scientifically competent. Unless otherwise agreed to by the owner and operator and the department,

(1) the department may not require an owner and operator of an emissions unit to monitor emissions or ambient air quality solely for the purpose of scientific investigation or research; and

(2) monitoring activities must be consistent with the applicable emission standards and their permit or permit application requirements.



Sec. 46.14.190. - Single permit.

(a) Except as provided in (b) of this section, the department shall issue only a single operating permit to a stationary source, regardless of whether the stationary source contains a single emissions unit or multiple emissions units.

(b) The department may, upon request of a stationary source owner or operator, issue more than one permit for the stationary source. Substantive and procedural requirements otherwise applicable to a stationary source remain applicable regardless of whether the stationary source owner and operator apply for one or more permits.



Sec. 46.14.200. - Review of permit action.

A person who has a private, substantive, legally protected interest under state law that may be adversely affected by the permit action, the owner and operator, or, if a public comment process is required or solicited, a person who participated in the public comment process may request an adjudicatory hearing under the department's adjudicatory hearing procedures. After the issuance of an adjudicatory hearing decision, a party to the hearing may obtain judicial review of that decision as provided in the Alaska Rules of Appellate Procedure.



Sec. 46.14.210. - General operating permits.

After notice and opportunity for public comment and hearing, the department may, unless the permit is disapproved by the federal administrator, establish a general operating permit that would be applicable to more than one stationary source determined by the department to be similar in emissions unit structure. A general operating permit must contain provisions that meet the requirements of this chapter that are applicable to operating permits. A general operating permit issued to a particular person takes effect when the person's application is determined to be complete unless the department notifies the applicant that the general permit is not applicable to the person's stationary source.



Sec. 46.14.211. - General minor permits.

After notice and opportunity for public comment and hearing, the department may establish a general minor permit that would be applicable to more than one stationary source determined by the department to be similar in structure. If authorized by the department, a permit issued under this section may be valid for multiple locations in this state. A general minor permit must contain provisions that meet the requirements of this chapter that are applicable to a minor permit.



Sec. 46.14.215. - Temporary operations.

For purposes of AS 46.14.130 (b), the department may issue a single operating permit under AS 46.14.170 , authorizing a stationary source to operate at specific multiple locations in the state for temporary periods of time. A permit described in this section is valid only for the specific locations identified in the application and authorized by the department. The department may not issue a permit under this section unless the permit contains conditions that will ensure compliance with this chapter at each authorized location, including compliance with ambient air quality standards and applicable increment or visibility requirements adopted under this chapter. A permit under this section must require the owner and operator to notify the department at least 10 days before a change in location of a stationary source permitted under this section.



Sec. 46.14.220. - Objection by federal administrator.

(a) An operating permit may not be issued under this chapter until the federal administrator approves the permit, or until 45 days after a copy of the final draft permit has been provided by the department to the federal administrator, whichever is earlier. If, during the 45-day period, the federal administrator files an objection with the department, the department shall notify the applicant of the objection. The department may not issue the permit until the objection is resolved or the permit is revised to meet the objection of the federal administrator. Upon request of an applicant, the department shall assist the applicant in an effort to resolve promptly an objection by the federal administrator.

(b) Within 60 days after the close of the 45-day period under (a) of this section and in accordance with procedures established in federal regulations adopted under 42 U.S.C. 7661d(b)(2) (Clean Air Act, sec. 505(b)(2)), a person may petition the federal administrator to file an objection to the permit.



Sec. 46.14.230. - Duration of operating permits.

(a) An operating permit under this chapter, including an operating permit that contains a compliance schedule, shall be issued for a fixed term of five years after the date of issue, except as provided for temporary operations under AS 46.14.215 or unless a shorter term is requested by the permit applicant.

(b) If a timely and complete application for renewal of an operating permit is submitted to the department, the existing permit issued under this chapter does not expire until the renewal permit has been issued or denied.



Sec. 46.14.235. - Federal termination, modification, or revocation and reissuance of permits.

The department shall take measures practicable and otherwise lawful to avoid termination, modification, or revocation and reissuance by the federal administrator of permits issued by the department under this chapter.



Sec. 46.14.240. - Permit administration fees.

(a) The owner or operator of a stationary source who is required to apply for a permit under AS 46.14.130 shall pay to the department all assessed permit administration fees established under (b) of this section except that the person named in a permit issued under AS 46.14.170 shall pay assessed permit administration fees incurred after the date the permit is issued.

(b) The department shall establish by regulation permit administration fees in accordance with AS 37.10.050 - 37.10.058.

(c) [Repealed, Sec. 60(b), 65 ch 46 SLA 2003].

(d) Costs incurred by the department and other state or local governmental agencies that are assessed against small business facilities that qualify for assistance under AS 46.14.300 - 46.14.310 shall be recovered from emission fees under AS 46.14.250 (h)(2) for the following services:

(1) providing preapplication consultation, assistance, and completeness review of applications for a permit, an amendment, a permit modification, or a renewal of a permit;

(2) reviewing or assisting in the preparation of specific documents to support a permit for a stationary source; the documents described in this paragraph include on-site evaluations.



Sec. 46.14.250. - Emission fees.

(a) A person named as permittee in a permit issued under this chapter shall pay to the department all assessed emission fees established under this section.

(b) The department shall establish by regulation an emission fee rate. The rate shall be set on the basis of dollars per ton of air pollutant emitted. The department shall assess emission fees annually on or before July 1 based on a stationary source's estimated assessable emissions for the subsequent fiscal year. The department may allow installment payments of assessed emission fees.

(c) For a stationary source that begins operation during a fiscal year, the department shall prorate the first year's fee to cover the time period occurring before the next annual payment date. The owner or operator shall pay the initial emission fee upon commencement of lawful stationary source operation unless authorized to pay by installments under (b) of this section. The first year's emission fee may not duplicate a fee paid by a permittee under AS 44.46.025 for the same emissions units for the same time period. If the fees would otherwise be duplicative, the department shall provide a credit toward the emission fee in the amount of the unused balance of the fee collected under AS 44.46.025 . The unused balance to be credited shall be based on prorating the total original fee under AS 44.46.025 for the time period for which an emission fee applies.

(d) The department shall design the emission fee rate to distribute the total annual incurred costs described under (h) of this section in a manner so that each permittee is assessed an annual emission fee that reflects an equitable apportionment of the fees paid by each stationary source type, size, or category. In making an apportionment under (f)(6) of this section, the department shall consider factors such as exemptions or reduced rates for small amounts of emissions, limits upon assessable emissions, exempting small business facilities from the costs of the small business assistance program established under AS 46.14.300, air pollution prevention efforts, and other factors that may ensure fair distribution of the costs described under (h) of this section.

(e) [Repealed, Sec. 88 ch 56 SLA 2005].

(f) The department shall set the emission fee rate in regulation to implement the policy established in (d) of this section. The department shall base the regulation on the findings of a report, which the department shall make available to the public with proper notice before adoption of the regulation, that examines

(1) fees assessed;

(2) alternative fee rates or formulas;

(3) types, sizes, or categories of stationary sources, their respective emission quantities, and their previous or proposed fee burden;

(4) apparent inequities encountered in the initial fee rate;

(5) total costs incurred or anticipated to be incurred under (h) of this section; and

(6) other factors that ensure fair distribution of the costs described in (h) of this section.

(g) The department shall periodically, and at least every four years, evaluate the fee rate set under this section to determine if it is responsive to the policy established in (d) of this section and shall provide its findings in a report.

(h) In this section,

(1) "assessable emission" means the quantity of each air pollutant for which emission fees are assessed and is the lesser of

(A) the stationary source's potential to emit, in tons per year, each air pollutant; or

(B) the projected annual rate of emissions, in tons per year, of each air pollutant by the stationary source based upon previous actual annual emissions if the permittee can demonstrate to the department its previous actual annual rate of emissions through monitoring, modeling, calculations, or other method acceptable to the department;

(2) "emission fees" mean fees assessed to recover costs incurred by the department and other state or local governmental agencies for the implementation of minor permits, for the implementation of construction permits, and for operating permits to the extent required under 42 U.S.C. 7661a(b)(3)(A) and federal regulations implementing that provision, for execution of the permit program established under this chapter that are generally not associated with service provided to a specific facility, including the costs incurred by the department or a local air quality program to comply with AS 46.14.010 - 46.14.015; the costs may include rent, utilities, permit program management, administrative and accounting services, and other costs as identified by the department in regulations; the fees shall also be sufficient to recover the cost of the small business assistance program under AS 46.14.300 - 46.14.310.



Sec. 46.14.255. - Interest and sanctions for nonpayment.

(a) The department may assess interest against the owner and operator after a fee is due under this chapter and is unpaid. Interest assessed under this subsection shall be computed at two percentage points higher than the prime rate, as defined in AS 44.88.599 , for the day the fee was due.

(b) If a permittee has failed to pay a fee imposed under AS 46.14.240 - 46.14.250, a penalty, assessment, or damage award imposed under AS 46.03.760(e) or 46.03.790 for a violation of this chapter, or interest imposed under (a) of this section, the department may, after 30 days' written notice to the permittee, revoke a minor permit, refuse to issue or renew permits requested by the permittee, or refuse to amend or modify a permit when the amendment or modification is requested by the permittee.



Sec. 46.14.260. - Clean air protection fund.

(a) The clean air protection fund is established. The fund consists of fees collected by the department under AS 46.14.240 and 46.14.250 and under regulations authorized by AS 46.14.140 , as required by 42 U.S.C. 7661a(b)(3)(C)(iii) (Clean Air Act, sec. 502(b)(3)(C)(iii)) for state participation in the federal emission control permit program.

(b) The money deposited into the clean air protection fund may only be used to cover the reasonable direct and indirect costs required to support the permit program under this chapter and the activities of the small business assistance program that are directed at stationary sources subject to this chapter, not including court costs or other costs associated with an enforcement action.



Sec. 46.14.265. - Emission control permit receipts account.

(a) The emission control permit receipts account is established in the state treasury. Under AS 37.05.146 (c), money received by the department in payment of fees under AS 46.14.240 and 46.14.250 and under regulations adopted under AS 46.14.140 , other than fees described in AS 46.14.260(a), shall be deposited in the account. Appropriations from the account are not made from the unrestricted general fund.

(b) Nothing in this section creates a dedicated fund.



Sec. 46.14.270. - Special account.

Civil or criminal penalties, fines, assessments, or damages, and interest, attorney fees, and costs collected as a result of a violation relating to this chapter and interest collected under AS 46.14.255 shall be deposited in the general fund and credited to a special account called the "clean air protection account."



Sec. 46.14.275. - Timely and complete application as shield.

If an owner and operator have submitted a timely and complete application for a permit or a permit renewal, as applicable, but final action has not been taken on the application, the owner's and operator's failure to have an operating permit is not a violation of this chapter unless the delay in final action was due to the failure of the owner and operator to submit, in a timely manner, additional information required or requested to process the application. An owner and operator required to have an operating permit under this chapter are not in violation of the operating permit program established under this chapter before the date on which the owner and operator are required to submit an application under AS 46.14.150 .



Sec. 46.14.280. - Termination, modification, reopening, or revocation and reissuance of permits by the department.

(a) After 30 days' written notice to the permittee, the department

(1) may terminate, modify, or revoke and reissue a construction, operating, or minor permit if the department finds that

(A) the permit was obtained by misrepresentation of material fact or by failure of the owner and operator to disclose fully the facts relating to issuance of the permit;

(B) the permittee has violated this chapter, a regulation, a judicial or administrative order, or a material term or condition of a permit, approval, or acceptance issued under this chapter; or

(C) the permittee has failed to construct or modify a stationary source within the time period specified in a construction permit, if any, required under AS 46.14.130 (a);

(2) may modify, or revoke and reissue a construction, operating, or minor permit if the department finds that

(A) the permit contains a material mistake; or

(B) there has been a material change in the quantity or type of air pollutant emitted from the stationary source; or

(3) shall reopen a permit issued under this chapter

(A) based on a determination of the federal administrator or the department that the permit must be revised to comply with 42 U.S.C. 7401 - 7671q (Clean Air Act) and regulations adopted under 42 U.S.C. 7401 - 7671q; or

(B) to incorporate changes in law, or to impose equivalent emission limitations, that become applicable after the permit is issued if the permit is issued to a major source and has a remaining duration of three or more years; the department shall make revisions allowed under this subparagraph as soon as practicable, but, regarding a change in law, not later than 18 months after the change in law takes effect; the department may not reopen the permit of a major source under this subparagraph if the change in law is not effective until after the date that the permit expires.

(b) Reopening of a permit under (a)(3) of this section shall be treated as a permit renewal by the department if the procedural requirements for permit renewal have been met.

(c) Proceedings to reopen a permit under this section shall follow the same procedure as for initial permit issuance and shall affect only those parts of the permit for which the department had cause to reopen under this section.



Sec. 46.14.285. - Amendment and modification of permit upon request of permittee.

(a) A permittee may request

(1) a permit amendment that provides for administrative changes to a permit that do not result in material changes in permit terms or conditions, such as changes in the name of the owner or operator, mailing address, registered agent, or assessable emissions;

(2) an expedited authorization for minor changes in permit terms and conditions that provide for flexibility in the operation of a stationary source consistent with 42 U.S.C. 7661a(b)(10) (Clean Air Act, sec. 502(b)(10)), and regulations adopted under that paragraph; the department may adopt regulations that include procedures under which the public may participate when an expedited authorization is requested under this paragraph; or

(3) a modification of a permit to authorize significant changes in permit terms and conditions consistent with this chapter and regulations adopted under AS 46.14.140 .

(b) The department shall review all requests submitted under (a) of this section and issue or deny the permit amendment or modification or otherwise authorize or deny the request consistent with this chapter and regulations adopted under this chapter.



Sec. 46.14.290. - Permit as shield.

(a) To the extent allowed under 42 U.S.C. 7661c(f) (Clean Air Act, sec. 504(f)), a permittee is considered in compliance with applicable requirements of this chapter, regulations adopted under this chapter and 42 U.S.C. 7401 - 7671q (Clean Air Act) and regulations adopted under it, if

(1) the applicable requirements are included and specifically identified in the owner or operator's permit; or

(2) the requirements are determined in writing not to be applicable to the permitted stationary source; a determination made under this paragraph shall be included in the permit.

(b) This section does not alter or affect

(1) the owner's and operator's obligation to comply with an emergency order issued under AS 46.03.820 or 42 U.S.C. 7603 (Clean Air Act, sec. 303);

(2) the liability of an owner and operator for a violation of applicable requirements of law before or at the time of permit issuance; or

(3) the ability of the department to obtain information from an owner or operator of a stationary source under AS 46.14.020 (b).






Article 03 - SMALL BUSINESS ASSISTANCE PROGRAM

Sec. 46.14.300. - Small business assistance program.

(a) A small business assistance program is established in the department. The department shall include the program in the state air quality control plan developed under 42 U.S.C. 7401 - 7671q (Clean Air Act).

(b) The small business assistance program shall, by regulation, meet the requirements of 42 U.S.C. 7661f(a) (Clean Air Act, sec. 507(a)), including the requirement that a small business advocate be designated.

(c) Except as provided in AS 46.14.310 (b), the department shall provide assistance as described in (b) of this section to a requesting stationary source that is not a small business concern as defined in 15 U.S.C. 631 but that is subject to the requirements of this chapter if the legislature appropriates money from the general fund for this purpose.



Sec. 46.14.310. - Power to limit small business assistance program.

(a) After consultation with the federal administrator and the administrator of the United States Small Business Administration and after providing notice and opportunity for public hearing, the department may exclude from the scope of the small business assistance program established in AS 46.14.300 a category or subcategory of small business facilities that the department finds to have sufficient technical and financial capabilities to meet the requirements of this chapter and federal law without the assistance provided under AS 46.14.300 - 46.14.320.

(b) Nothing in AS 46.14.300 (c) precludes the department from excluding a business facility or category of business facilities that the department finds to have sufficient technical and financial capabilities to meet the requirements of this chapter without assistance from the department.



Sec. 46.14.320. - Compliance advisory panel.

(a) There is established in the department a compliance advisory panel whose members shall serve staggered three-year terms. A member may not serve more than two three-year terms consecutively.

(b) The panel consists of

(1) two members who are not owners or representatives of owners of small business facilities, selected by the governor to represent the general public;

(2) one member selected by the commissioner to represent the department; and

(3) four members who are owners or representatives of owners of small business facilities, selected as follows:

(A) one shall be selected by the president of the senate and one shall be selected by the speaker of the house;

(B) if there are members of the senate who are not part of the majority caucus of the senate, the leader of the largest nonmajority group shall select a panel member; if all members of the senate are in the majority caucus, then the president of the senate shall select a second panel member in addition to the selection authorized under (A) of this paragraph;

(C) if there are members of the house who are not part of the majority caucus of the house, the leader of the largest nonmajority group shall select a panel member; if all members of the house are in the majority caucus, then the speaker of the house shall select a second panel member in addition to the selection authorized under (A) of this paragraph.

(c) The panel members shall serve without compensation but are entitled to transportation expenses and per diem as authorized for members of boards and commissions under AS 39.20.180 .

(d) The compliance advisory panel shall

(1) elect a chair and agree upon procedures by which the panel will function;

(2) meet annually and at the call of the chair and give public notice of panel meetings as required under AS 44.62.310 - 44.62.312;

(3) prepare advisory opinions concerning the effectiveness of the small business assistance program, difficulties encountered in making the program efficient and effective, and degree of enforcement and severity of air pollution offenses;

(4) make periodic reports to the administrator concerning the compliance of the small business assistance program with requirements of 44 U.S.C. 3501 (Paperwork Reduction Act), 5 U.S.C. 601 (Regulatory Flexibility Act), and 5 U.S.C. 504 (Equal Access to Justice Act);

(5) review information designed to assist small business facilities in complying with this chapter to ensure that the information is understandable by the public; and

(6) use the assistance of the small business advocate designated under AS 46.14.300 (b) in the development and dissemination of panel reports and advisory opinions.






Article 04 - LOCAL PROGRAMS

Sec. 46.14.400. - Local air quality control programs.

(a) With the approval of the department, a municipality may establish and administer within its jurisdiction a local air quality control program that operates in lieu of and is consistent with all or part of the department's air quality program as established under this chapter. A first or second class borough may administer an air quality control program approved by the department under this subsection on an areawide basis and is not subject to the restrictions for acquiring additional areawide powers specified in AS 29.35.300 - 29.35.350. A third class borough may administer a local air quality control program approved by the department under this subsection only in a service area formed under AS 29.35.490 (b) or (c).

(b) With the approval of the department, two or more municipalities or other entities may create a local air quality district for the purpose of jointly administering a local air quality control program within the boundaries of the air quality district.

(c) If the department finds that the location, character, or extent of particular concentrations of population, air pollutant emissions units, the geographic, topographic, or meteorological considerations, or a combination of these factors make impracticable the maintenance of appropriate levels of air quality without an areawide air pollution control program, the department may determine the boundaries within which a local air quality control program is necessary and direct that a local air quality control program spanning those boundaries is the only acceptable alternative to direct state administration.

(d) A municipality or a local air quality district seeking department approval for a local air quality control program shall enter into a cooperative agreement with the department that is designed to avoid unnecessary duplication of responsibilities. The cooperative agreement must include provisions specifying

(1) the respective duties and authority of the department and the municipality or local air quality district in the administration of the local air quality control program;

(2) the authority of the municipality or the local air quality district to employ staff to administer the local air quality control program;

(3) duties of staff employed under (2) of this subsection;

(4) the procedures that must be followed by the municipality or local air quality district when requesting money from the clean air protection fund to cover the costs of implementing the municipality's or district's air quality program;

(5) the procedures that will be used by the department in approving a request under (4) of this subsection and submitting it to the legislature for funding;

(6) respective enforcement responsibilities of the department and the municipality or the local air quality district;

(7) that if the municipality or local air quality control district seeks authority to take action under (f) of this section, the municipality or local air quality control district will use procedures that are substantially equivalent to those required under AS 46.14.010 and 46.14.015.

(e) A local air quality control program shall provide for the exemption of a locally registered motor vehicle from motor vehicle emission requirements adopted under AS 46.14.510 if the motor vehicle is not used within the program's jurisdiction.

(f) A municipality or a local air quality district administering a program under this section shall administer its local air quality control program according to this chapter, regulations adopted under those sections, and its cooperative agreement under (d) of this section. A municipality or local air quality district's program may, upon a finding by the local agency and an affirmative agreement by the department, establish a more stringent requirement than the stationary emissions unit permit program authorized under this chapter if public health or air quality effects provide a reasonable basis to regulate the emissions unit with the additional or more stringent requirement and the municipality or district has used procedures substantially equivalent to those required under AS 46.14.010 - 46.14.015 before establishing the more stringent requirement. This subsection does not prohibit a municipality or local air quality control district from establishing a mobile source emissions program more stringent than the state program without making findings of public health or air quality effects or using procedures substantially equivalent to those required under AS 46.14.010 - 46.14.015. In this subsection, "mobile source" does not include tank vessels or other watercraft.

(g) A determination, order, permit, or permit action issued under a local air quality control program is considered to be a determination, order, permit, or permit action of the department.

(h) Notwithstanding any other law or rule of law, the department may not delegate or enable another department or government entity to establish fee rates or collect fees under AS 46.14.240 or 46.14.250.

(i) If a municipality or a local air quality district administering a program under this section requires emissions inspection for a motor vehicle, emission inspection may not be required more than once every two years.

(j) A person who operates a motor vehicle in violation of emissions requirements imposed under this section is guilty of a violation and, upon conviction, shall be fined an amount not to exceed $500. It is the intent of the legislature that money collected under this subsection be appropriated to promote air quality control programs in municipalities.



Sec. 46.14.410. - Inadequacy of local program.

(a) If a municipality or a local air quality district has an approved local air quality control program under AS 46.14.400 and the department determines that the program is being implemented in a manner that fails to meet the terms of the cooperative agreement or is otherwise being inappropriately administered, the department shall give written notice setting out its determination to the municipality or local air quality district. Within 45 days after giving written notice, the department shall conduct a public hearing on the matter. The hearing shall be recorded by any means that ensures an accurate record.

(b) If, after the hearing, the department upholds the determination made in the written notice, the department shall provide the municipality or local air quality district with a written finding setting out the nature of the deficiencies and a description of the necessary action to be taken to ensure that the local air quality control program prevents or controls air pollution. The department shall provide its finding to the municipality or district within 45 days after closure of the public hearing record. The department shall set a reasonable period of time for the municipality or local air quality district to take corrective action in response to the department's finding.

(c) If the municipality or local air quality district fails to take corrective action within the time period set by the department under (b) of this section, the department shall terminate the cooperative agreement and resume management of air quality control in the affected jurisdiction. If the municipality or the local air quality district partially remedies, to the department's satisfaction, the deficiencies found in the determination, the department shall amend the cooperative agreement to reflect a modified allocation of responsibilities between the department and municipality or the local air quality district.

(d) A municipality or local air quality district that has had its cooperative agreement terminated may, with the department's approval, resume a local air quality control program if the municipality or district agrees to comply with AS 46.14.400 and with any corrective action plan required by the department.

(e) If the department finds that control of a particular class of stationary source or emissions unit, because of its complexity or magnitude, is beyond the reasonable capability of the municipality or the local air quality district or may be more efficiently and economically controlled at the state level, the department may assume and retain jurisdiction over the class of stationary source or emissions unit. Classifications under this subsection may be based on the nature of stationary sources or emissions units involved, their size relative to the size of the communities in which they are located, or another basis established by the department.






Article 05 - MISCELLANEOUS PROVISIONS

Sec. 46.14.500. - Air pollution from outer continental shelf activities.

(a) The department shall seek delegation of authority from the federal administrator to implement and enforce the terms and provisions of 42 U.S.C. 7627 (Clean Air Act, sec. 328) for the Pacific and Arctic Ocean areas offshore of the state. The department may adopt regulations that are necessary to acquire this delegated authority.

(b) In adopting regulations under this section, the department shall ensure that stationary sources located within 25 miles of the seaward boundary of the state are subject to the same air quality control requirements that would be applicable if the stationary source were located in the corresponding onshore area. For purposes of this subsection, stationary sources located within 25 miles of the seaward boundary of the state include a vessel servicing or associated with the stationary source while at the stationary source or en route to or from the stationary source and within 25 miles of the stationary source.

(c) In this section, "corresponding onshore area" means, with respect to a stationary source located within 25 miles of the seaward boundary of the state, the onshore attainment or nonattainment area that is closest to the stationary source, unless the commissioner determines that another area with more stringent requirements relating to control and abatement of air pollution may reasonably be expected to be affected by emissions from the offshore stationary source; this determination shall be based on the potential for air pollutants from the stationary source to reach the other onshore area and the potential of the air pollutants to affect the efforts of the other onshore area to attain or maintain a federal ambient air quality standard set under 42 U.S.C. 7470 - 7492 (Title I, Part C, Clean Air Act) or a state equivalent.



Sec. 46.14.510. - Motor vehicle pollution.

(a) When the department determines that the state of knowledge and technology may allow or make appropriate the control of emissions from motor vehicles to further air quality control, the department may provide, by regulation, for the control of the emissions from motor vehicles. The regulations may prescribe requirements for the installation and use of equipment designed to reduce or eliminate emissions and for the proper maintenance of this equipment.

(b) Unless otherwise exempted by law, a person shall maintain in operating condition any element of the air pollution control system or mechanism of a motor vehicle that the department, by regulation, requires to be maintained in or on the motor vehicle.

(c) The department shall consult with the Department of Administration regarding implementation of the motor vehicle pollution control program. The Department of Administration shall cooperate with the department in implementing the program. As a part of a motor vehicle pollution control program, the department or a municipality that enforces a motor vehicle pollution control program may determine if a vehicle is properly registered as required by law.

(d) If the department adopts regulations requiring the maintenance of air pollution control systems or mechanisms in motor vehicles to control emissions from the vehicle, a motor vehicle subject to those regulations may not be issued a certificate of inspection unless the required air pollution control system or mechanism has been inspected in accordance with the standards, testing techniques, and instructions furnished by the department and the motor vehicle has been found to meet those standards. A valid certificate of inspection for the emission control system, if required by the department, must be presented to the Department of Administration before that department may register a motor vehicle.

(e) If the department adopts regulations requiring emissions inspection for a motor vehicle, the department may not require the vehicle be inspected more than once every two years.

(f) A person who fails to display an emissions inspection decal as required by law is guilty of a violation and, upon conviction, shall be fined an amount not to exceed $500. It is the intent of the legislature that money collected under this subsection be appropriated to control pollution from motor vehicle emissions.

(g) In addition to the emission control inspection program fee imposed under AS 28.10.423 , the department or a municipality may impose a fee upon a vehicle required to be inspected under a motor vehicle emission control program established under this chapter, but the fee may not exceed the actual costs of the department or the municipality in administering

(1) the motor vehicle emission control inspection program; and

(2) the related ambient air monitoring program.



Sec. 46.14.515. - Inspection.

(a) An officer or employee of the department designated by the commissioner or an inspector authorized by the commissioner and certified under regulations adopted under AS 46.14.140 (a)(14) may, upon presentation of credentials and at reasonable times with the consent of the owner or operator, enter upon or through any premises of a stationary source regulated under this chapter to

(1) inspect and copy any records required to be maintained;

(2) inspect any emissions unit, monitoring equipment, or method required to be used; or

(3) sample any emissions that the owner and operator of the stationary source is required to sample.

(b) During an inspection under this section, the inspector shall comply with applicable health and safety standards.



Sec. 46.14.520. - Confidentiality of trade secrets.

Records, reports, and information, and parts of records, reports, and information, other than emission data, in the department's possession or control are considered confidential records and shall be kept confidential and in separate files if the owner and operator have certified under oath to the department or authorized local program that

(1) public disclosure would tend to affect adversely the owner's and operator's competitive position; and

(2) the records, reports, or information, or parts of the records, reports, or information, would divulge production figures, sales figures, processes, production techniques, or financial data of the owner and operator that are entitled to protection as trade secrets under AS 45.50.910 - 45.50.945 (Alaska Uniform Trade Secrets Act).



Sec. 46.14.525. - Public records.

Except as provided in AS 46.14.520 , permits, permit applications, emissions and monitoring reports, compliance reports, certifications, and monitoring, reporting, and quality assurance plans in the department's possession or control are available to the public for inspection and copying.



Sec. 46.14.530. - State and federal aid.

(a) A municipality or local air quality district with a local air quality control program may apply for, receive, administer, and spend state aid for the control of air emissions or the development and administration of the program if an application is first submitted to and approved by the department. Subject to available money appropriated by the legislature for the purpose of this section, the department may approve an application if it is consistent with the terms and conditions of the applicable cooperative agreement and meets the requirements of this chapter.

(b) A municipality or local air quality district with a local air quality control program may apply for, receive, administer, and spend federal aid for the control of air emissions or the development and administration of the program.



Sec. 46.14.540. - Authority of department in cases of emergency.

(a) When the commissioner finds that an act of God, act of war, act of terrorism, or similar catastrophe necessitates emergency use of an unpermitted emissions unit or emergency use of a permitted emissions unit in a manner not authorized by the permit, the commissioner may waive procedural requirements of this chapter and issue an order to authorize emergency use of the emissions unit. When acting under this section, the commissioner shall impose conditions necessary to protect life, human health, welfare, property, and the environment and may impose other conditions the commissioner finds necessary and appropriate.

(b) An authorization issued under this section automatically terminates within a reasonable time after abatement of the emergency, subject to a maximum of 30 days from the date of issuance. However, the commissioner may reissue an authorization, if warranted, that may remain in effect for up to another 30 days. An authorization may be reissued more than once.

(c) A person acting under an order issued under (a) of this section is considered to be acting in compliance with the operating permit program established in this chapter.

(d) The commissioner may delegate the commissioner's authority under this section to deputy commissioners and division directors in the department.



Sec. 46.14.550. - Responsibilities of owner and operator; agent for service.

Notwithstanding use of the conjunctive or disjunctive in a provision of this chapter, before issuance of a permit under this chapter both the owner and operator of a stationary source are responsible for compliance with this chapter and regulations adopted under this chapter. If the owner and operator of the stationary source are separate persons, only one person is required to discharge a specific responsibility. After issuance of a permit under this chapter, only the permittee is responsible for permitted operations. The permittee shall have a designated agent for service of process in the state.



Sec. 46.14.560. - Unavoidable malfunctions and emergencies.

Excess emissions caused by an unavoidable emergency, a malfunction, or nonroutine repairs of an emissions unit including pollution control equipment or process equipment constitute an affirmative defense, when asserted under regulations adopted under AS 46.14.140 , to an action brought for noncompliance with a technology-based emission standard. This section does not limit the department's power to enjoin the emission or require corrective action. This provision is in addition to any emergency or upset provision contained in an applicable requirement.






Article 06 - GENERAL PROVISIONS

Sec. 46.14.900. - Limitations.

This chapter does not

(1) grant jurisdiction or authority with respect to air contamination existing solely within a residential dwelling or a commercial or industrial plant, workplace, or shop;

(2) affect the relations between employers and employees with respect to or arising out of a condition of air contamination or air pollution; or

(3) supersede or limit the applicability of a law or ordinance relating to sanitation, industrial health, or safety.



Sec. 46.14.990. - Definitions.

In this chapter,

(1) "air pollutant" has the meaning given in 42 U.S.C. 7602 (Clean Air Act, sec. 302);

(2) "ambient air" has the meaning given in 40 C.F.R. 50.1;

(3) "ambient air quality standard" means a standard, other than an emission standard, adopted under AS 46.14.010 , 46.14.140, 46.14.400(f), or 42 U.S.C. 7409 (Clean Air Act, sec. 109);

(4) "building, structure, facility, or installation" has the meaning given in 40 C.F.R. 51.166(b) except that it includes a vessel

(A) that is anchored or otherwise permanently or temporarily stationed within a locale;

(B) upon which a stationary source or stationary sources are located; not including stationary sources engaged in propulsion of the vessel; and

(C) that is used for an industrial process, excluding a tank vessel in the trade of transporting cargo; in this subparagraph, "industrial process" means the extraction of raw material or the physical or chemical transformation of raw material in either composition or character;

(5) "commissioner" means the commissioner of environmental conservation;

(6) "construction" has the meaning given in 40 C.F.R. 51.166(b);

(7) "construction permit" means a permit under AS 46.14.130 (a), including all relevant exhibits, addendums, transmittal letters, compliance schedules, administrative orders, emergency orders, and court orders;

(8) "department" means the Department of Environmental Conservation;

(9) "emission" means a release of one or more air pollutants to the atmosphere;

(10) "emission limitation" and "emission standard" have the meanings given in 40 C.F.R. 51.100;

(11) "emissions unit" has the meaning given in 40 C.F.R. 51.166(b)(7) or 40 C.F.R. 70.2, depending on the context in which the term is used;

(12) "federal administrator" means the administrator of the United States Environmental Protection Agency;

(13) "fugitive emissions" has the meaning given in 40 C.F.R. 51.166(b);

(14) "hazardous air pollutant" means a pollutant listed in or under 42 U.S.C. 7412(b) (Clean Air Act, sec. 112(b));

(15) "local air quality control program" means a program authorized under AS 46.14.400 to implement some or all of the provisions of this chapter;

(16) "major modification" means a change that meets the definition of "major modification" under either 40 C.F.R. 51.165 or 40 C.F.R. 51.166;

(17) "major stationary source" means a stationary source or physical change that meets the definition of "major stationary source" under either 40 C.F.R. 51.165 or 40 C.F.R. 51.166;

(18) [Repealed, Sec. 8 ch 33 SLA 2005].

(19) "operating permit" means a permit under AS 46.14.130 (b), including all relevant exhibits, addendums, transmittal letters, compliance schedules, administrative orders, emergency orders, and court orders;

(20) "operator" means a person or persons who direct, control, or supervise a stationary source or emissions unit that has the potential to emit an air pollutant to the atmosphere;

(21) "owner" means a person or persons with a proprietary or possessory interest in a stationary source or emissions unit that has the potential to emit an air pollutant to the atmosphere;

(22) "person" has the meaning given in AS 01.10.060 and also includes an agency of the United States, a municipality, the University of Alaska, the Alaska Railroad Corporation, and other departments, agencies, instrumentalities, units, and corporate authorities of the state;

(23) "potential to emit" has the meaning given in 40 C.F.R. 51.166(b);

(24) "regulated air pollutant" means an air pollutant subject to regulation under 42 U.S.C. 7401 - 7671q (Clean Air Act);

(25) "small business facility" means a stationary source that

(A) is owned or operated by a person who employs 100 or fewer individuals;

(B) is a small business concern as defined in 15 U.S.C. 631 (Small Business Act); and

(C) emits less than 100 TPY of regulated air pollutants;

(26) "stack" has the meaning given in 40 C.F.R. 51.100;

(27) "stationary source" has the meaning given in 40 C.F.R. 51.166(b) or 40 C.F.R. 70.2, depending on the context in which the term is used;

(28) "tank vessel" means a waterborne vessel, ship, or barge, whether or not self-propelled, that is constructed or converted to carry cargo; "tank vessel" includes a tanker, tank ship, or combination carrier, but does not include a vessel that is loading or unloading

(A) cargo in sealed drums, barrels, or other packages; or

(B) petroleum or petroleum products solely as fuel for use on that vessel;

(29) "TPY" means tons per year.









Chapter 46.15. - WATER USE ACT

Article 01 - ADMINISTRATION

Sec. 46.15.010. - Determination of water rights.

The Department of Natural Resources shall determine and adjudicate rights in the water of the state, and in its appropriation and distribution.



Sec. 46.15.020. - Authority and duties of the commissioner.

(a) The commissioner shall exercise all those powers and do all those acts necessary to carry out the provisions and objectives of this chapter. The commissioner may

(1) subject to AS 36.30 (State Procurement Code), enter into contractual agreements necessary to carry out the provisions of this chapter including agreements with federal, state, and local agencies;

(2) apply for, accept, administer, and expend grants, gifts, and loans from the federal government and any other public or private sources for the purposes of this chapter, and adopt procedures and do acts not otherwise restricted by law which are necessary to qualify the state to receive grants, gifts, and loans;

(3) establish a division of water in the Department of Natural Resources and assign to that division the responsibility for carrying out the provisions of this chapter.

(b) The commissioner shall

(1) adopt procedural and substantive regulations to carry out the provisions of this chapter, taking into consideration the responsibilities of the Department of Environmental Conservation under AS 46.03 and the Department of Fish and Game under AS 16;

(2) develop and maintain a standardized procedure for processing applications and the issuance of authorizations, permits, and certifications under this chapter; shall keep a public record of all applications for permits and certificates and other documents filed in the commissioner's office; shall record all permits and certificates and amendments and orders affecting them and shall index them in accordance with the source of the water and the name of the applicant or appropriator; shall require that temporary water use authorizations are valid only to the extent that the water withdrawal and use complies with applicable requirements of AS 41.14.870 ; and shall make the record of applications, including temporary water use applications under AS 46.15.155 that have been accepted as complete, authorizations, permits, certificates, amendments, and orders affecting them available to the public on the Internet;

(3) cooperate with, assist, advise, and coordinate plans with the federal, state, and local agencies, including local soil and water conservation districts, in matters relating to the appropriation, use, conservation, quality, disposal, or control of waters and activities related thereto;

(4) prescribe fees or service charges for any public service rendered consistent with AS 37.10.050 - 37.10.058, except that the department may charge under regulations adopted by the department an annual $50 administrative service fee to maintain the water management program and a water conservation fee under AS 46.15.035 ;

(5) before February 1 of each year, prepare a report describing the activities of the commissioner under AS 46.15.035 and 46.15.037; the commissioner shall notify the legislature that the report is available; the report must include

(A) information on the number of applications and appropriations for the removal of water from one hydrological unit to another that were requested and that were granted and on the amounts of water involved;

(B) information on the number and location of sales of water conducted by the commissioner and on the volume of water sold;

(C) recommendations of the commissioner for changes in state water law; and

(D) a description of state revenue and expenses related to activities under AS 46.15.035 and 46.15.037.






Article 02 - APPROPRIATION AND USE OF WATER

Sec. 46.15.030. - Water reserved to the people.

Wherever occurring in a natural state, the water is reserved to the people for common use and is subject to appropriation and beneficial use and to reservation of instream flows and levels of water, as provided in this chapter.



Sec. 46.15.035. - Appropriation or removal of water out of hydrologic units to other hydrologic units; water conservation fee; reservation of water for fish.

(a) Water may not be removed from the hydrologic unit from which it was appropriated to another hydrologic unit, inside or outside the state, without being returned to the hydrologic unit from which it was appropriated nor may water be appropriated for removal from the hydrologic unit from which the appropriation is sought to another hydrologic unit, inside or outside the state, without the water being returned to the hydrologic unit from which it is to be appropriated, unless the commissioner

(1) finds that the water to be removed or appropriated for removal is surplus to needs within the hydrologic unit from which the water is to be removed or appropriated for removal, including fishing, mining, timber, oil and gas, agriculture, domestic water supply, and other needs as determined by the commissioner;

(2) finds that the application for removal or appropriation for removal meets the requirements of AS 46.15.080 ; and

(3) assesses a water conservation fee under (b) of this section.

(b) The commissioner shall establish, by regulation, a water conservation fee for a use of water in which the water is removed from the hydrologic unit from which it was appropriated to another hydrologic unit inside or outside the state, without the water being returned to the hydrologic unit from which it was appropriated. The fee established under this subsection shall be graduated to encourage the conservation of water.

(c) Except as provided in AS 46.15.090 , and in addition to the requirements of (a) of this section, the commissioner may approve an application for removal or permit an appropriation for removal under (a) of this section of water from a lake, river, or stream that is used by fish for spawning, incubation, rearing, or migration, or ground water that significantly influences the volume of water in a lake, river, or stream that is used by fish for spawning, incubation, rearing, or migration, only if the commissioner reserves a volume of water in the lake or an instream flow in the river or stream for the use of fish and to maintain habitat for fish. The commissioner may adjust the volume of water reserved under this subsection if the commissioner, after public notice and opportunity to comment and with the concurrence of the commissioner of fish and game, finds that the best interests of the state are served by the adjustment. A reservation under this subsection

(1) of a volume of water or an instream flow for the use of fish and to maintain habitat for fish that is reserved under this section is withdrawn from appropriation;

(2) for fish from a lake, river, or stream, identified under AS 16.05.870 or identified in a Department of Fish and Game regional guide as being used by fish for spawning, incubation, rearing, or migration on or before July 1, 1992, has a priority date as of July 1, 1992;

(3) of water does not apply to an application for removal or appropriation for removal under AS 46.15.040 for nonconsumptive uses of water or for single family domestic use;

(4) is not subject to AS 46.15.145 ;

(5) of water does not apply to appropriations of ground water of 5,000 gallons or less a day unless the commissioner, in consultation with the Department of Fish and Game, determines that the appropriation may adversely affect fish habitat in a lake, river, or stream; the commissioner shall consider multiple appropriations of water for a single related use as a single appropriation for the purposes of this subsection.

(d) With respect to rivers and streams described in (c) of this section, the instream flow reservation shall be limited to the portion of the stream, including tributaries to the stream, at and downstream of the point of diversion or withdrawal. With respect to lakes described in (c) of this section, the reservation shall be limited to the lake from which the diversion or withdrawal is made, and the outlet and tributaries to the outlet flowing downstream.

(e) In this section,

(1) "fish" means a species of anadromous or freshwater fish that may be taken under regulations of the Board of Fisheries;

(2) "hydrologic unit" means a hydrologic subregion established by the United States Department of the Interior, Geological Survey, on the "Hydrologic Unit Map-1987, State of Alaska"; "hydrologic unit" includes the water of an ocean that is adjacent to a hydrologic subregion of the state.



Sec. 46.15.037. - Sale of water by the state.

(a) The commissioner may provide for the sale of water by the state if

(1) the water has first been appropriated to the state in accordance with the requirements of this chapter; and

(2) the commissioner determines that

(A) the water is surplus to needs within the hydrologic unit from which it was appropriated, including fishing, mining, timber, oil and gas, agriculture, domestic water supply, and other needs as determined by the commissioner;

(B) the proposed sale of the water meets the requirements of AS 46.15.080; and

(C) the sale price of the water is based upon the fair market value of the water.

(b) A purchaser of water from the state under this section shall acquire only those contractual rights to the water set out in sale documents prepared by the commissioner except that a sale of water by the state does not constitute an appropriation of water under this chapter to the purchaser.

(c) If water to be sold by the state under (a) of this section, is to be removed from the hydrologic unit from which it was appropriated to another hydrologic unit, inside or outside the state, without being returned to the hydrologic unit from which it was appropriated, the commissioner may not sell the water unless the sale meets the requirements of (a)(2) of this section, a water conservation fee is assessed under AS 46.15.035 , and, if the water to be sold is from a lake, river, or stream that is used by fish for spawning, incubation, rearing, or migration, or ground water that significantly influences the volume of water in a lake, river, or stream that is used by fish for spawning, incubation, rearing, or migration, the commissioner reserves a volume of water in the lake or an instream flow in the river or stream for the use of fish and to maintain habitat for fish. The commissioner may adjust the volume of water reserved under this subsection if the commissioner, after public notice and opportunity to comment and with the concurrence of the commissioner of fish and game, finds that the best interests of the state are served by the adjustment. A reservation under this subsection

(1) of a volume of water or an instream flow for the use of fish and to maintain habitat for fish that is reserved under this section is withdrawn from appropriation;

(2) for fish from a lake, river, or stream, identified under AS 16.05.870 or identified in a Department of Fish and Game regional guide as being used by fish for spawning, incubation, rearing, or migration on or before July 1, 1992, has a priority date as of July 1, 1992;

(3) is not subject to AS 46.15.145 ;

(4) of water does not apply to appropriations under this section of ground water of 5,000 gallons or less a day unless the commissioner, in consultation with the Department of Fish and Game, determines that the appropriation may adversely affect fish habitat in a lake, river, or stream; the commissioner shall consider multiple appropriations of water for a single related use as a single appropriation for the purposes of this subsection.

(d) With respect to rivers and streams described in (c) of this section, the instream flow reservation shall be limited to the portion of the stream, including tributaries to the stream, at and downstream of the point of diversion or withdrawal. With respect to lakes described in (c) of this section, the reservation shall be limited to the lake from which the diversion or withdrawal is made, and the outlet and tributaries to the outlet flowing downstream.

(e) In this section,

(1) "fish" means a species of anadromous or freshwater fish that may be taken under regulations of the Board of Fisheries;

(2) "hydrologic unit" has the meaning given in AS 46.15.035 (e).

(f) The commissioner may not provide for the sale of salt water under this section.



Sec. 46.15.040. - Right to appropriate.

(a) A right to appropriate water can be acquired only as provided in this chapter. A right to the use of water either appropriated or unappropriated may not be acquired by adverse use or possession.

(b) A right to appropriate water shall be obtained by first making application to the commissioner for a permit to appropriate. The commissioner shall by regulation prescribe the form and contents of the application and the procedure for filing the application. If a permit is granted and the means of appropriation is constructed, a certificate of appropriation may be obtained.

(c) All applications to the commissioner for a permit to appropriate water, filed subsequent to July 1, 1966, shall be considered as having been simultaneously filed with the Department of Fish and Game under AS 16 and the Department of Environmental Conservation under AS 46.03.

(d) The commissioner's issuance of a permit under AS 46.15.080 or of a certificate under AS 46.15.065 or 46.15.120 does not represent a guarantee by the state to the permittee or certificate holder that water will be available for appropriation at a certain volume, quality, artesian pressure, or cost. This subsection does not, however, alter the right a permittee or certificate holder may have against a later appropriator, including a government agency.



Sec. 46.15.050. - Priority.

(a) Priority of appropriation gives prior right. Priority of appropriation does not include the right to prevent changes in the condition of water occurrence, such as the increase or decrease of stream flow, or the lowering of a water table, artesian pressure, or water level, by later appropriators, if the prior appropriator can reasonably acquire the appropriator's water under the changed conditions.

(b) Priority of appropriation made under this chapter dates from the filing of an application with the commissioner.

(c) Priority of appropriation perfected before July 1, 1966, shall be determined as provided in AS 46.15.065 .



Sec. 46.15.060. - Existing rights.

A water right acquired by law before July 1, 1966 or a beneficial use of water on July 1, 1966, or made within five years before July 1, 1966, or made in conjunction with works under construction on July 1, 1966, under a lawful common law or customary appropriation or use, is a lawful appropriation under this chapter. The appropriation is subject to applicable provisions of this chapter and regulations adopted under this chapter.



Sec. 46.15.065. - Determination of existing rights.

(a) A claimant of an existing right under AS 46.15.060 shall file a declaration of appropriation with the commissioner as set out in this section. The declaration shall be considered correct until a certificate of appropriation is issued or denied. Priority of the right dates from the day work was begun on the appropriation if due diligence was used in completing the work; otherwise, from the day water was applied for the beneficial use.

(b) The commissioner shall, as soon as practicable, determine the rights of persons owning existing appropriations. To accomplish this, the commissioner shall

(1) by order set a definite period for filing a declaration of appropriation within a specified area or from a specified source;

(2) publish notice of the order once a week for three weeks before the beginning of the period in a newspaper of general circulation in the affected area;

(3) give notice of the order by certified mail to any appropriator within the specified area or from the specified source who has requested mailed notice or of whom the commissioner can readily obtain knowledge including each owner of a recorded mining claim.

(c) The commissioner shall make investigations as necessary of rights asserted by declarations filed under this section and shall determine each existing appropriation and mail a summary of the determination to each person who has filed a declaration with respect to the specified area or source. Any person adversely affected by a determination may file with the commissioner a request for a hearing within 20 days of the date the notice is mailed. If a hearing is requested the commissioner shall send a notice of the time and place of the hearing to each person who has filed a declaration.

(d) If a hearing is not requested with respect to a determination, or if, after the hearing, the commissioner finds the determination to have been correctly made, the commissioner shall immediately issue a certificate of appropriation. If the commissioner finds the determination to be incorrect, the commissioner shall correct it and either issue a certificate of appropriation or refuse the certificate according to the commissioner's findings.

(e) A person aggrieved by the action of the commissioner may appeal to the superior court within 30 days of the date on which that action is final.

(f) The adjudication process for a declaration filed under (a) of this section that is pending before the commissioner on June 10, 1986, continues under the procedures set out in this section until the commissioner finally determines whether the declarant is entitled to a certificate. If a certificate is issued under this section, the certificate holder may be included as a participant in an adjudication under AS 46.15.165 or 46.15.166.



Sec. 46.15.070. - [Renumbered as AS 46.15.133 ].

Repealed or Renumbered



Sec. 46.15.080. - Criteria for issuance of permit.

(a) The commissioner shall issue a permit if the commissioner finds that

(1) rights of a prior appropriator will not be unduly affected;

(2) the proposed means of diversion or construction are adequate;

(3) the proposed use of water is beneficial; and

(4) the proposed appropriation is in the public interest.

(b) In determining the public interest, the commissioner shall consider

(1) the benefit to the applicant resulting from the proposed appropriation;

(2) the effect of the economic activity resulting from the proposed appropriation;

(3) the effect on fish and game resources and on public recreational opportunities;

(4) the effect on public health;

(5) the effect of loss of alternate uses of water that might be made within a reasonable time if not precluded or hindered by the proposed appropriation;

(6) harm to other persons resulting from the proposed appropriation;

(7) the intent and ability of the applicant to complete the appropriation; and

(8) the effect upon access to navigable or public water.



Sec. 46.15.090. - Preference in granting permits.

When there are competing applications for water from the same source, and the source is insufficient to supply all applicants, the commissioner shall give preference first to public water supply and then to the use that alone or in combination with other foreseeable uses will constitute the most beneficial use.



Sec. 46.15.100. - Terms of permit.

The commissioner may issue a permit for less than the amount of water requested, but in no case for more water than can be beneficially used for the purposes stated in the application. The commissioner may require modification of plans and specifications for the appropriation. The commissioner may issue a permit subject to terms, conditions, restrictions, and limitations necessary to protect the rights of others, and the public interest. However, the permit shall be subject to termination only as provided in this chapter.



Sec. 46.15.110. - Time for construction and completion.

A permit may place a time limit for beginning construction and perfecting appropriation. Reasonable extensions of time shall be permitted for good cause shown.



Sec. 46.15.120. - Certificates.

Upon completion of construction of the works and commencement of use of water, the permit holder shall notify the commissioner that the appropriator has perfected the appropriation. If the commissioner determines that the appropriation has been perfected in substantial accordance with the permit, the commissioner shall issue the permit holder a certificate of appropriation. The certificate shall set out any condition that the commissioner may prescribe by regulation, including conditions that are necessary to protect the prior rights of other persons and the public interest.



Sec. 46.15.130. - [Renumbered as AS 46.15.050 ].

Repealed or Renumbered



Sec. 46.15.133. - Notices; objections.

(a) If the commissioner proposes a sale of water or receives an application for appropriation or removal, the commissioner shall prepare a notice containing the location and extent of the proposed sale, appropriation, or removal, the name and address of the applicant, if applicable, and other information the commissioner considers pertinent. The notice shall state that within 15 days of publication or service of notice, persons may file with the director written objections, stating the name and address of the objector, and any facts tending to show that rights of the objector or the public interest would be adversely affected by the proposed sale, appropriation, or removal.

(b) The commissioner shall publish the notice in one issue of a newspaper of general distribution in the area of the state in which the water is to be appropriated, removed, or sold. The commissioner shall also have notice served personally or by certified mail upon an appropriator of water or applicant for or holder of a permit who, according to the records of the division of lands, may be affected by the proposed sale, appropriation, or removal and may serve notice upon any governmental agency, political subdivision, or person; notice shall also be served upon the Department of Fish and Game and the Department of Environmental Conservation. An applicant for an appropriation or removal shall pay the commissioner's costs in providing publication and notice under this subsection. The commissioner may require as a condition of a sale of water under AS 46.15.037 , that a purchaser of water reimburse the department for the costs associated with providing notice of the proposed sale.

(c) Within 15 days of publication or service of notice, an interested person may file an objection. The commissioner may hold hearings upon giving due notice and shall grant, deny, or condition the proposed sale or application for appropriation or removal in whole or in part within 30 days of receipt of the last objection or, if the commissioner elects to hold hearings, within 180 days of receipt of the last objection. Notice of the order or decision shall be served personally or mailed to any person who has filed an objection.

(d) If no objection is filed, the commissioner may proceed to make a determination upon the application for appropriation or removal or the proposal for sale.

(e) A person aggrieved by the action of the commissioner or by the failure of the commissioner to grant, deny, or condition a proposed sale or an application for appropriation or removal in accordance with (c) of this section may appeal to the superior court.

(f) The commissioner may, by regulation, designate types of appropriations that are exempt from this section and provide simplified procedures for ruling on the applications. The commissioner may not exempt under this subsection appropriations for removal under AS 46.15.035, appropriations by the state for sale or sales by the state under AS 46.15.037 , or removals of water under AS 46.15.035 and 46.15.037.



Sec. 46.15.135. - [Renumbered as AS 46.15.065 ].

Repealed or Renumbered



Sec. 46.15.140. - Abandonment, forfeiture, and reversion of appropriations.

(a) The commissioner may declare an appropriation to be wholly or partially abandoned and revoke or amend the certificate of appropriation as to the unused quantity of water if an appropriator, with intention to abandon, does not make beneficial use of all or a part of the appropriated water.

(b) The commissioner may declare that an appropriator has wholly or partially forfeited an appropriation, and shall revoke the certificate of appropriation in whole or in part if the appropriator voluntarily fails or neglects, without sufficient cause, to make use of all or a part of the appropriated water for a period of five successive years. A person who has a permit to develop a use of water including but not limited to residential, agricultural, industrial, or mining use, but has not developed that property to the point of water use before permit expiration, may file a request for permit extension with the commissioner.

(c) Failure to use beneficially for five successive years all or part of the water granted in a certificate of appropriation raises a rebuttable presumption that the appropriator has abandoned or forfeited the right to use the unused quantity of water and shifts to the appropriator the burden to prove otherwise to the satisfaction of the commissioner.

(d) If the commissioner revokes a certificate in whole or in part, the portion of the certificate covered by the revocation reverts to the state and the water becomes unappropriated water.



Sec. 46.15.145. - Reservation of water.

(a) The state, an agency or a political subdivision of the state, an agency of the United States or a person may apply to the commissioner to reserve sufficient water to maintain a specified instream flow or level of water at a specified point on a stream or body of water, or in a specified part of a stream, throughout a year or for specified times, for

(1) protection of fish and wildlife habitat, migration, and propagation;

(2) recreation and park purposes;

(3) navigation and transportation purposes; and

(4) sanitary and water quality purposes.

(b) Upon receiving an application for a reservation under this section, the commissioner shall proceed in accordance with AS 46.15.133.

(c) The commissioner shall issue a certificate reserving the water applied for under this section if the commissioner finds that

(1) the rights of prior appropriators will not be affected by the reservation;

(2) the applicant has demonstrated that a need exists for the reservation;

(3) there is unappropriated water in the stream or body of water sufficient for the reservation; and

(4) the proposed reservation is in the public interest.

(d) After the issuance of a certificate reserving water, the water specified in the certificate shall be withdrawn from appropriation and the commissioner shall reject an application for a permit to appropriate the reserved water.

(e) A reservation under this section does not affect rights in existence on the date the certificate reserving water is issued.

(f) At least once each 10 years the commissioner shall review each reservation under this section to determine whether the purpose described in (a) of this section for which the certificate reserving water was issued and the findings described in (c) of this section still apply to the reservation. If the commissioner determines that the purpose, or part or all of the findings, no longer apply to the reservation, the commissioner may revoke or modify the certificate reserving the water after notice, hearing when appropriate, and a written determination that the revocation or modification is in the best interests of the state.



Sec. 46.15.147. - [Renumbered as AS 46.15.175 ].

Repealed or Renumbered



Sec. 46.15.150. - Preferred use.

(a) An applicant who asserts and proves a preferred use shall be granted a permit and shall be granted preference over other appropriators. A preferred use of water is for a public water supply.

(b) To be entitled to a preference an applicant must show that the applicant's use will be prevented or substantially interfered with by a prior appropriation; the use is a preferred use; the applicant agrees to compensate a permit or certificate holder for the prior appropriation for any damages sustained by the preferred use; and other information that the commissioner requires by regulation.



Sec. 46.15.155. - Authorization for temporary use of water.

(a) Notwithstanding any contrary provision of this chapter, the commissioner may authorize the temporary use of a significant amount of water, as determined by the department by regulation, for a period of time not to exceed five consecutive years, if the water applied for has not been appropriated in accordance with this chapter.

(b) Notwithstanding any contrary provision of this chapter, an authorization for a temporary use of less than a significant amount of water is not required under this section unless the commissioner has determined by regulation that the use may have an adverse effect on other water uses and that an authorization must be obtained from the department.

(c) The issuance of an authorization for temporary use of water under this section does not establish a right to appropriate water. The temporary use of water under an authorization remains subject to appropriation under this chapter.

(d) Notwithstanding any contrary provision of this chapter, the commissioner is not required to provide public notice under AS 46.15.133 of a proposed authorization for temporary use of water; however, the commissioner shall request comment on an application for temporary use of water from the Department of Fish and Game and the Department of Environmental Conservation.

(e) The provisions of AS 46.15.080 do not apply to the issuance under this section of an authorization for temporary use of water.

(f) The commissioner may impose reasonable conditions or limitations on an authorization for temporary use of water to protect the water rights of other persons or to protect fish and wildlife habitat, human health, or other public interests.

(g) Upon approval by the department, an authorization under this section may be transferred to another person under the same conditions and limitations under which the authorization was issued.

(h) A person to whom an authorization for temporary use of water was issued under this section may allow another person to use the authorization, consistent with the conditions and limitations of the authorization.

(i) The commissioner may modify, suspend, or revoke an authorization issued under this section if the commissioner determines it necessary to protect the water rights of other persons or the public interest.



Sec. 46.15.160. - Transfer and change of appropriations.

(a) The right to use water under an appropriation or permit shall be appurtenant to the land or place where it has been or is to be beneficially used, provided, that water supplied by one person to another person's property is not appurtenant to the property unless the parties so intend. An appurtenant water right shall pass with a conveyance of the land, or transfer, or by operation of law unless specifically exempted from the conveyance.

(b) With the permission of the commissioner, all or any part of an appropriation may be severed from the land to which it is appurtenant, may be sold, leased or transferred for other purposes or to other land and be made appurtenant to other land. A permit or certificate or a deed, lease, contract, assignment of permit or other instrument transferring an appropriation must be filed in the office of the commissioner and a certified copy of the instrument must be recorded in the recorder's office of the recording district in which the appropriation is located.



Sec. 46.15.165. - Administrative adjudications.

(a) The commissioner may, by order, initiate an administrative adjudication to quantify and determine the priority of all water rights and claims in a drainage basin, river system, ground water aquifer system, or other identifiable and distinct hydrologic regime, including any hydrologically interrelated surface and ground water systems.

(b) In the order initiating an administrative adjudication, the commissioner shall describe the appropriate geographic and hydrologic boundaries of the adjudication area. During the adjudication, the commissioner may adjust the boundaries to ensure the efficient administration of water appropriations among users.

(c) Upon initiation of the adjudication, the commissioner shall

(1) serve the order on each applicant, certificate holder, or permittee listed in the department's records within the adjudication area;

(2) serve the order on any agency of the federal, state, or a local government with management authority over land or water within the adjudication area;

(3) serve the order on any person who owns or claims land within the adjudication area if the land is held in trust by the United States for the person or if the patent, deed, or certificate to the land from the United States was issued under 25 U.S.C. 334 (Indian General Allotment Act of February 8, 1887, 24 Stat. 389, as amended and supplemented), 25 U.S.C. 372 (the Allotment Act of June 25, 1910, 36 Stat. 855), 43 U.S.C. 270-1, 270-2 (the Allotment Act of May 17, 1906, 34 Stat. 197), any other allotment act, or the Alaska Native Townsite Act of May 25, 1926, 44 Stat. 629, and serve the order on the United States on behalf of the person;

(4) serve the order on the United States and the appropriate governing body of the Annette Island Reserve established by 25 U.S.C. 495 (the Act of March 3, 1891, 26 Stat. 1101) if the land or water, including hydrologically interconnected water, of the Annette Island Reserve is within the adjudication area;

(5) serve the order on any other person claiming a federal reserved water right within the adjudication area;

(6) serve the regional corporation and village corporation established under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act) that has a pending land selection or has acquired ownership to land under that act that is located within the adjudication area; and

(7) serve the order on each mining claimant of record with the United States and the state within the adjudication area as of the date of the order initiating the administrative adjudication.

(d) Service of an order under (c) of this section does not constitute an admission by the state that the person served with the order has a water right.

(e) Service of the order under (c)(1) of this section is sufficient if mailed by certified mail, return receipt requested, to the last known address that the applicant, certificate holder, permittee, or claimant has given to the division of the department responsible for administration of water rights. A person served under (c)(1) - (7) of this section who fails to appear in a timely manner and assert a claim as prescribed by the commissioner is estopped from subsequently asserting an objection to the adjudication of that person's water rights within the adjudication area, unless the person is entitled to a federal reserved water right and has failed to consent under (k) of this section.

(f) In an adjudication under this section, the commissioner may appoint an impartial qualified person as a master to preside over the adjudication, to hold hearings, to take testimony, to collect evidence, to propose to the commissioner an order adjudicating the validity of, quantifying, and determining the priority of all water rights, and to take other action the commissioner decides is necessary.

(g) A state agency may assert a water right on behalf of the state in the adjudication.

(h) A division of the department or another state agency may provide documentary and testimonial evidence, research, and scientific analysis during the adjudication. The commissioner may provide evidence, research, or analysis from sources outside government.

(i) In conducting an adjudication, the commissioner may take action necessary for the efficient and fair administration and use of the state's water including

(1) determining indispensable, necessary, and convenient parties to the adjudication;

(2) classifying applicants, certificate holders, permittees, and claimants in groups that share similar interest, such as by the amount of water used or the type of use, and restricting their active participation in the adjudication by appointing group representatives for the purposes of receiving notices, examining witnesses, and other adjudicatory functions;

(3) entering interlocutory orders appropriate to a disposal of all or part of the issues in the adjudication, and designating the orders as final for the purposes of an appeal to the superior court under ( l ) of this section; and

(4) allocating to a participant the extra costs that the state has incurred in conducting the adjudication because the participant has in bad faith asserted a claim to water wholly without merit or has unreasonably delayed the proceeding.

(j) For the purpose of asserting a water right in an adjudication, a certificate issued under this chapter is prima facie evidence of the water right and its priority date.

(k) If the commissioner has initiated the adjudication and the federal government or a private person who has been served under (c)(2) - (4) of this section asserts a federal reserved water right but fails to consent in writing to the adjudication, then the commissioner may exclude the federal government or the person, respectively, as participants in the adjudication. The commissioner may negotiate the terms of the written consent.

(l) A person adversely affected by a final order of the commissioner adjudicating water rights under this section may appeal to the superior court within 30 days after the decision is mailed or delivered to the person.

(m) The commissioner may adopt regulations setting out procedures for administrative adjudications under this section.



Sec. 46.15.166. - Judicial adjudications.

(a) Instead of initiating an adjudication under AS 46.15.165 , the commissioner may, with the concurrence of the attorney general, if a federal reserved water right has been or might be asserted by an agency of the United States on its own behalf or on behalf of a person described in AS 46.15.165 (c)(3) - (6), file on behalf of the state a complaint in superior court to initiate a judicial adjudication consistent with 43 U.S.C. 666 to quantify and determine the priority of all water rights in a drainage basin, river system, ground water aquifer system, or other identifiable and distinct hydrologic regime, including any hydrologically interrelated surface and ground water systems.

(b) The venue for an action filed under (a) of this section shall be established by rule of the supreme court under AS 22.10.030 .

(c) In a complaint brought under (a) of this section, the court may appoint an impartial, qualified person as a master to hold hearings, take testimony, collect evidence, and make recommendations to the court regarding the scope and content of a proposed judicial decree that would finally adjudicate the validity of water rights, quantify them, and determine priorities among the water right appropriations in the adjudication area. Employment by a federal, state, or local government agency does not disqualify an individual from appointment as master under this subsection if the court determines that the individual is otherwise impartial and qualified to act as master. The master may, with the court's permission, take action that the commissioner would be authorized to take in an administrative adjudication under AS 46.15.165.

(d) In an adjudication under this section, the court may incorporate in an order or judgment final orders of the commissioner previously issued under AS 46.15.165 .

(e) Proceedings under this section shall be conducted without a jury.



Sec. 46.15.167. - Effect of decision.

The final order of the commissioner under AS 46.15.165 and the final judgment of a court under AS 46.15.166 are binding on each party to the adjudication and on each person who subsequently makes an application for a water right. The court or the commissioner may retain jurisdiction for a period of time necessary to implement an adjudication order or judgment and to provide for subsequent water appropriations.



Sec. 46.15.168. - Other actions.

(a) The state may timely intervene as a party in a superior court action potentially involving a determination of the validity, quantity, use, reservation, or priority of water rights.

(b) The commissioner may accept a remand from a state or federal court of a water rights dispute and may administratively adjudicate the dispute under AS 46.15.165 .

(c) The commissioner may enter into arbitration to resolve a water rights dispute.

(d) The commissioner may incorporate and apply as binding upon the parties to an administrative adjudication under AS 46.15.165 any court decree concerning the state hydrologic regime involved in the adjudication.



Sec. 46.15.169. - Federal reserved water rights.

This chapter does not represent a commitment by the state to a specific federal reserved water right.



Sec. 46.15.170. - Effect of recording.

(a) A deed, lease, contract, assignment of permit, or other instrument transferring an appropriation is void as against a subsequent innocent purchaser who in good faith paid a valuable consideration for the appropriation or any portion of it and whose instrument is first filed and recorded under AS 46.15.160 (b).

(b) A deed, lease, contract, assignment of permit, or other instrument transferring an appropriation that is recorded under AS 46.15.160 (b) is constructive notice of its contents to subsequent purchasers of the appropriation or any portion of it. An unrecorded instrument is valid between the parties to it and as against one who has actual notice of it.



Sec. 46.15.175. - Termination of permit for violation.

(a) If the commissioner has reason to believe that a person who holds an appropriation permit under this chapter is wilfully violating or has wilfully violated a term, condition, restriction, or limitation of the permit, the commissioner may commence proceedings to terminate the appropriation permit under AS 44.62.330 - 44.62.630 (Administrative Procedure Act).

(b) When an appropriation permit is terminated under this section, the appropriation of water made by the permit reverts to the state and becomes unappropriated water.



Sec. 46.15.180. - Crimes.

(a) A person may not

(1) construct works for an appropriation, or divert, impound, withdraw, or use a significant amount of water from any source without a permit, certificate of appropriation, or authorization issued under this chapter;

(2) violate an order of the commissioner to cease and desist from preventing any water from moving to a person having a prior right to use it;

(3) disobey an order of the commissioner requiring the person to take steps to cause the water to move to a person having a prior right to use it;

(4) fail or refuse to install meters, gauges, or other measuring devices or control works;

(5) violate an order establishing corrective controls for an area or for a source of water;

(6) knowingly make a false or misleading statement in a declaration of existing right.

(b) A person who violates this section is guilty of a misdemeanor.

(c) Crimes under this section are in addition to any other crimes provided by law.



Sec. 46.15.185. - Appeals.

Appeals to the superior court under this chapter are subject to AS 44.62.560 - 44.62.570 (Administrative Procedure Act).






Article 03 - WATER RESOURCES BOARD

Sec. 46.15.190. - The Water Resources Board.

There is created the Water Resources Board composed of seven members having a general knowledge of the use and requirements for use of the water of the state and the conservation and protection of it. The commissioner of environmental conservation or a designee shall serve as an additional, ex officio member serving without a vote. The commissioner of natural resources shall act as the executive secretary of the board, and shall provide clerical staff for the board. Members of the board are appointed by the governor, subject to confirmation by a majority of the members of the legislature in joint session.



Sec. 46.15.200. - Term of office.

The term of office for members of the board is four years. If a vacancy occurs, the governor shall fill it by appointment for the unexpired term, subject to AS 39.05.080 (4). The appointment shall be submitted to the legislature for confirmation at the next regular session.



Sec. 46.15.210. - Duties of the board.

The board shall inform and advise the governor on all matters relating to the use and appropriation of water in the state, including, but not limited to,

(1) the effect and adequacy of state laws and regulations governing the establishment of water rights;

(2) the multi-purpose uses of water;

(3) the prevention of pollution and the protection of fish and game;

(4) studies of the state's water supplies and plans for future requirements;

(5) development of water resources;

(6) participation of local governmental units in the management of water resources;

(7) land that is or may be needed for dams, reservoirs, flood dams, flood ways, canals, or ditches for the impoundment, storage, flow, and control of water.



Sec. 46.15.220. - Board meetings.

The board shall hold one regular meeting annually at the state capital and one or more additional meetings at the time and place in the state the board selects for the transaction of business.



Sec. 46.15.230. - Public meetings.

The board may hold and conduct public meetings at any time or any place in the state in order to obtain public opinion on a water use problem or proposal and it may, by majority vote of all members, formally or informally delivered, authorize one or more of its members to hold and conduct a public meeting.



Sec. 46.15.240. - Compensation of board members.

Each member of the board is entitled to travel expenses and per diem as authorized for state boards by AS 39.20.180 while traveling to or from, or in attendance at, regular or special meetings or conferences authorized by the board.






Article 04 - GENERAL PROVISIONS

Sec. 46.15.250. - Enforcement authority.

The following persons are peace officers of the state and they shall enforce this chapter:

(1) a state employee authorized by the commissioner;

(2) a police officer of the state.



Sec. 46.15.255. - Enforcement.

(a) In addition to a penalty imposed under AS 46.15.180 for violation of an order issued under this chapter, the commissioner may

(1) remove or abate unpermitted works of appropriation, diversion, impoundment, or withdrawal;

(2) install corrective controls or control works; and

(3) seek enforcement of the order by filing an action in the superior court.

(b) A person who violates an order issued under AS 46.15.180 is liable for all costs of removal, abatement, or installation and for court costs and attorney fees incurred by the state in seeking enforcement of the order.



Sec. 46.15.256. - Data collection authority.

To carry out the provisions of this chapter, the commissioner may

(1) inspect books, records, meters, gauges, well logs, works of appropriation, diversion, impoundment, withdrawal, or control and other relevant information or physical condition;

(2) enter private property at all reasonable times after obtaining a search warrant from a judicial officer if the owner refuses consent to entry; and

(3) compel the production of relevant information by a subpoena or subpoena duces tecum signed by the commissioner if the commissioner reasonably believes the information is necessary to carry out the purposes of this chapter.



Sec. 46.15.260. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "appropriate" means to divert, impound, or withdraw a quantity of water from a source of water, for a beneficial use or to reserve water under AS 46.15.145 ;

(2) "appropriation" means the diversion, impounding, or withdrawal of a quantity of water from a source of water for a beneficial use or the reservation of water under AS 46.15.145 ;

(3) "beneficial use" means a use of water for the benefit of the appropriator, other persons or the public, that is reasonable and consistent with the public interest, including, but not limited to, domestic, agricultural, irrigation, industrial, manufacturing, fish and shellfish processing, navigation and transportation, mining, power, public, sanitary, fish and wildlife, recreational uses, and maintenance of water quality;

(4) "commissioner" means the commissioner of natural resources;

(5) "director" means the director of the division of lands, Department of Natural Resources;

(6) "mineral and medicinal water" means

(A) water of a hot spring or spring with curative properties which has been reserved by the federal government under Public Land Order No. 399; and

(B) geothermal fluid, as defined in AS 41.06.060 ;

(7) "person" includes an individual, partnership, association, public or private corporation, state agency, political subdivision of the state, and the United States;

(8) "source of water" means a substantial quantity of water capable of being put to beneficial use;

(9) "water" means all water of the state, surface and subsurface, occurring in a natural state, except mineral and medicinal water.



Sec. 46.15.270. - Short title.

This chapter may be cited as the Alaska Water Use Act.









Chapter 46.16. - MANAGEMENT AND USE OF WATER IN MINING

Sec. 46.16.010. - Mining water use review committee established.

The mining water use review committee is established. The review committee is responsible for reviewing and making recommendations on applications for grants under this chapter.



Sec. 46.16.020. - Membership of the review committee.

(a) The review committee consists of the commissioner of natural resources, the commissioner of environmental conservation, the dean of the school of mineral industry at the University of Alaska, two individuals appointed by the governor who have placer mining experience, and one public member appointed by the governor.

(b) An individual described in (a) of this section who serves ex officio may designate an alternate to serve on the review committee.

(c) An individual appointed by the governor serves for a three-year term.



Sec. 46.16.030. - Responsibility of the review committee.

(a) The review committee shall select a presiding officer and establish procedures necessary to implement its responsibilities.

(b) The review committee shall review each application for a grant filed under this chapter and make a recommendation to the commissioner of natural resources or to the commissioner of environmental conservation for action on the application.

(c) In making its recommendation, the committee shall consider the economic benefits to the placer mining industry, the environmental benefits to the public, and other benefits that each grant may offer.



Sec. 46.16.040. - Responsibility of commissioner of natural resources.

The commissioner of natural resources shall administer the innovative gold recovery demonstration grant program established under AS 46.16.070.



Sec. 46.16.050. - Responsibility of commissioner of environmental conservation.

The commissioner of environmental conservation shall administer the innovative pollution control demonstration grant program established under AS 46.16.080 .



Sec. 46.16.060. - Uniform regulations.

The commissioner of natural resources and the commissioner of environmental conservation shall adopt uniform regulations and administrative procedures to implement the grant programs established by this chapter.



Sec. 46.16.070. - Innovative gold recovery demonstration grant program.

(a) The innovative gold recovery demonstration grant program is established as a direct grant program to give a person engaged in placer mining the opportunity to study and test new methods of gold recovery and water use reduction.

(b) The commissioner of natural resources may make a grant under this section to a person that has

(1) a proven history of successful placer mining in the state;

(2) the capability to produce verifiable results; and

(3) the capability to study and test new methods of gold recovery and water use reduction under actual operating conditions.

(c) The commissioner of natural resources may not make a grant under this section to a person in excess of $100,000.

(d) The commissioner of natural resources shall monitor and evaluate the results of grants made under this section.



Sec. 46.16.080. - Innovative pollution control demonstration grant program.

(a) The innovative pollution control demonstration grant program is established as a direct grant program to give a person engaged in placer mining the opportunity to study and test innovative and economically viable mining techniques for waste disposal and pollution control in placer mining.

(b) The commissioner of environmental conservation may make grants under this section to a person that has

(1) a proven history of successful placer mining in the state;

(2) the capability to produce verifiable results; and

(3) the capability to study and test innovative and economically viable techniques for waste disposal and pollution control in placer mining.

(c) The commissioner of environmental conservation may not make a grant under this section to a person in excess of $100,000.

(d) The commissioner of environmental conservation shall monitor and evaluate the results of grants made under this section.



Sec. 46.16.090. - Access to information.

(a) All information generated as a result of grants made under this chapter is public information. The commissioner of natural resources and the commissioner of environmental conservation shall compile, analyze, and distribute the information for the benefit of the placer mining industry and the state and federal governments.

(b) The contents of an application for a grant are available to the extent permitted under AS 40.25.110 and 40.25.120.



Sec. 46.16.100. - Patents.

A person who applies for a grant under this chapter shall assign to the state the right to patent any patentable process developed as a result of a grant under this chapter. The department making the grant shall seek to patent any patentable process developed as a result of a grant under this chapter. The state shall license without cost to a person engaged in placer mining in the state the right to use in the state a patented process that was developed as a result of a grant under this chapter.






Chapter 46.17. - SUPERVISION OF SAFETY OF DAMS AND RESERVOIRS

Sec. 46.17.010. - Purpose.

It is the purpose of this chapter to provide for the regulation, supervision, and periodic inspection by the department of privately owned and state-owned dams, reservoirs, and appurtenant works in order to ensure that the design, construction, enlargement, alteration, repair, maintenance, operation, and removal of dams and reservoirs is consistent with the protection of life and property.



Sec. 46.17.020. - Administration and staffing.

The department shall supervise the safety of dams and reservoirs. The department shall employ a licensed and qualified engineer, experienced in the design and construction of dams and reservoirs, and other employees necessary for performing the duties under this chapter. Under AS 36.30 (State Procurement Code), the department may contract with engineering consultants to assist in the performance of the department's duties under this chapter.



Sec. 46.17.030. - Regulations and orders.

The department shall adopt regulations and issue orders necessary to carry out this chapter.



Sec. 46.17.040. - Approval required.

(a) Except in the performance of routine maintenance and operations not affecting structural safety, a person may not construct, enlarge, repair, alter, remove, maintain, operate, or abandon a dam or reservoir without the approval of the department.

(b) The owner of a dam or reservoir that was constructed before May 31, 1987 shall, under regulations adopted by the department, file an application with the department for the approval of the dam or reservoir.

(c) An applicant under this section shall comply with the requirements of other applicable statutes.



Sec. 46.17.050. - Inspections.

At least once every five years the department shall inspect every dam and reservoir that is subject to this chapter. The department may require the owner of a dam or reservoir to perform the required inspection, according to the department's inspection standards, using a qualified engineer approved by the department. To protect public safety, the department may inspect, or may require the owner to inspect, a dam or reservoir more frequently than every five years. The department may require the owner of the dam or reservoir to pay the cost of an inspection under this section.



Sec. 46.17.060. - Entry upon property.

(a) If the department has given two weeks' written notice of intent to inspect a dam or reservoir and the owner refuses to allow the inspection, the department may seek a search warrant to allow the inspection. If the department has been refused inspection of drawings, operational records, or other information concerning a dam or reservoir, the department may seek an administrative subpoena compelling production of the drawings, operational records, or other information.

(b) If the department has reason to believe that a dam or reservoir may be unsafe or presents an imminent threat to life or property, the department may enter the dam or reservoir premises without notice.



Sec. 46.17.070. - Determining danger.

In determining whether a dam or reservoir, or proposed dam or reservoir, constitutes or would constitute a danger to life or property, the department shall consider whether the structural integrity of the dam or reservoir might be endangered by overtopping, seepage, settlement, erosion, cracking, earth movement, earthquakes, or the failure of bulkheads, flashboards, gates, or conduits. The department may consider other relevant conditions. If it determines that the dam or reservoir is unsafe, the department shall order the owner to take the action that the department considers necessary to protect life and property.



Sec. 46.17.080. - Injunction and damages.

With the assistance of the attorney general, the department may seek an injunction and damages in the enforcement of this chapter, a department order issued under this chapter, or a regulation adopted under AS 46.17.030.



Sec. 46.17.090. - Judicial review.

A final action of the department under this chapter is subject to judicial review as provided in AS 44.62 (Administrative Procedure Act).



Sec. 46.17.100. - Other government agencies.

(a) The department may enter into cooperative agreements with municipalities and other state and federal agencies to carry out this chapter.

(b) If the action would conflict with the powers and duties vested in the department, a municipality may not

(1) regulate, supervise, inspect, or provide for the regulation, supervision, or inspection of a dam or reservoir;

(2) provide for the construction, maintenance, operation, removal, or abandonment of a dam or reservoir; or

(3) limit the size of or the amount of water that may be stored in a dam or reservoir.

(c) This chapter does not apply to a federally-owned or operated dam or reservoir or a dam or reservoir regulated by the Federal Energy Regulatory Commission.

(d) This chapter does not affect the powers of the Department of Environmental Conservation or the Department of Fish and Game.



Sec. 46.17.110. - Action against state for damages.

(a) Except as provided in (b) of this section, a person may not bring an action against the state, the department, or agents or employees of the state, for the recovery of damages caused by the partial or total failure of a dam or reservoir, or by the operation of a dam or reservoir, or by an act or omission in connection with

(1) approval of the construction of a dam or reservoir, or approval of flood-handling plans during or after construction;

(2) issuance or enforcement of orders relating to maintenance or operation of the dam or reservoir;

(3) control or regulation of the dam or reservoir;

(4) measures taken to protect against failure of the dam or reservoir during an emergency; or

(5) investigations or inspections authorized under this chapter.

(b) A person may bring an action against the state for the recovery of damages caused by an action undertaken by a dam owner that was negligently ordered by the state over the owner's objection.



Sec. 46.17.120. - Duties of owner.

This chapter does not relieve an owner of a dam or reservoir of the duties or liabilities incident to the ownership or operation of the dam or reservoir.



Sec. 46.17.150. - Penalties.

(a) A person is guilty of a class A misdemeanor if the person knowingly

(1) violates a provision of this chapter,

(2) violates the terms of an approval, order, regulation, or requirement of the department under this chapter; or

(3) obstructs, hinders, or prevents the department's agents or employees from performing duties under this chapter.

(b) Each day that a violation continues constitutes a separate offense.



Sec. 46.17.900. - Definitions.

In this chapter, unless the context requires otherwise,

(1) "alteration" means only an alteration that might directly affect the safety of the dam or reservoir, as determined by the department;

(2) "appurtenant works" includes structures including spillways, either in a dam or separate from it; a reservoir and its rim; low level outlet works; and water conduits including tunnels, pipelines, or penstocks, whether running through the dam or through its abutments;

(3) "dam" includes an artificial barrier, and its appurtenant works, which may impound or divert water and which

(A) has or will have an impounding capacity at maximum water storage elevation of 50 acre-feet and is at least 10 feet in height measured from the lowest point at either the upstream or downstream toe of the dam to the crest of the dam;

(B) is at least 20 feet in height measured from the lowest point at either the upstream or downstream toe of the dam to the crest of the dam; or

(C) poses a threat to lives and property as determined by the department after an inspection;

(4) "department" means the Department of Natural Resources;

(5) "enlargement" means an alteration of an existing dam or reservoir that raises or is capable of raising the water storage elevation, or that increases the quantity of water impounded by the dam or reservoir;

(6) "owner" means a person who owns, controls, operates, maintains, manages, or proposes to construct a dam or reservoir, and includes

(A) a public utility; and

(B) the appointed or authorized agents, employees, lessees, receivers, or trustees of an owner;

(7) "person" has the meaning given in AS 01.10.060 , and includes the state and political subdivisions of the state, including the Alaska Railroad Corporation and the University of Alaska;

(8) "repair" means only a repair that might directly affect the safety of the dam or reservoir, as determined by the department;

(9) "reservoir" means a basin, appurtenant to a dam, that is capable of impounding water.






Chapter 46.25. - ALASKA STATE COMMISSION OF OCEANOGRAPHY



Chapter 46.26. - COMMISSION FOR OCEAN ADVANCEMENT THROUGH SCIENCE AND TECHNOLOGY



Chapter 46.30. - WATER AND WASTEWATER WORKS OPERATORS

Sec. 46.30.010. - Classification.

The department shall classify all potable water systems and facilities actually used or intended for use by the public, and all wastewater systems and facilities that discharge into publicly owned wastewater systems, or to receiving bodies of water, or on land used by others. The classification shall give due regard to

(1) the size and type of the systems and facilities;

(2) the character of water or wastewater to be treated;

(3) other physical conditions affecting the systems and facilities; and

(4) the skill, knowledge, and experience required of an operator.



Sec. 46.30.020. - Water and Wastewater Works Advisory Board.

There is created the Water and Wastewater Works Advisory Board composed of the commissioner of environmental conservation and eight additional members appointed by the governor. The Water and Wastewater Works Advisory Board shall advise and assist the department in the administration of the training and certification program. Appointments to the board shall be for a period of five years. Vacancies shall be filled in the same manner as the original appointments.



Sec. 46.30.030. - Training.

The department shall, with the assistance and advice of the Water and Wastewater Works Advisory Board, provide a water and wastewater works operator training program. The purpose of this program is to provide mechanisms for water and wastewater works operators to become certified under the provisions of this chapter and for certified operators to maintain and improve their competency in operating water and wastewater systems or facilities. The department shall coordinate and cooperate with educational institutions and other organizations or individuals in the administration of this section.



Sec. 46.30.040. - Certification of operators required.

All potable water supply and wastewater systems and facilities, whether publicly or privately owned, which serve 100 or more service connections or are used or intended for use by 500 or more persons, must at all times be under the supervision of an operator whose competency is certified to by the department in a classification corresponding to the classification of the system or facility to be supervised.



Sec. 46.30.050. - Examinations.

Examinations shall be held at least annually at times and places set by the department. Separate examinations shall be given for each operator classification. Applicants who fail to pass an examination may repeat the examination at subsequent regularly scheduled examinations.



Sec. 46.30.060. - Certification.

The department shall issue certification entitling those persons who successfully complete the required examinations to supervise the operation of potable water supply and wastewater systems and facilities after considering the recommendations of the advisory board. The certificate must designate the class of system for which the operator is qualified in accordance with the classification system of the department. The certificate shall be valid for three years unless revoked for cause or replaced by one of a higher grade.



Sec. 46.30.070. - Certificates without examination.

Certificates may be issued without an examination to persons employed as water or wastewater works operators on September 24, 1976, who request a waiver. The examination waiver shall be printed on the certificate. An operator certified under this section may request to have a certificate transferred to another facility of the same general class and type or to another facility of lower class. The request shall be granted if, in the opinion of the department, the transfer would not adversely affect the health and safety of the public or the environment. The department shall consider the recommendations of the Water and Wastewater Works Advisory Board before granting or denying a request under this section.



Sec. 46.30.080. - Regulations.

The department, with the advice of the Wastewater Works Advisory Board, shall adopt regulations for administration of this chapter. The regulations must include

(1) the basis for classification of potable water supply and wastewater systems and facilities, including the type and size of lesser systems and facilities, if any, to which the provisions of this chapter do not apply, as required by AS 46.30.010 ;

(2) criteria for the qualification of applicants for operator certification corresponding to each of the classifications referred to in AS 46.30.010 ;

(3) procedures for examination of candidates and renewal of certificates;

(4) procedures for the revocation of certificates;

(5) determination as to which additional personnel shall be certified when certification is required for more than the operator in direct responsible charge.



Sec. 46.30.090. - Guidelines.

The department, to the extent it determines feasible, shall be guided by the standards recommended by the Association of Boards of Certification for Operating Personnel in Water and Wastewater Utilities.



Sec. 46.30.100. - Reciprocity.

Certificates may be issued without examination in the comparable classification to an applicant who holds a certificate in a state, territory, or possession of the United States, if its certification requirements and examinations are comparable to those of this state and if reciprocal privileges are granted to operators certified in this state.



Sec. 46.30.110. - Temporary certification.

In the event of unusual or emergency circumstances or following the hiring of new employees, temporary certificates may be issued to an operator until a time when the operator can be examined and certified. Within two weeks after employment of such an operator, the department must be notified in writing and information shall be provided, including the operator's name, background, experience, training, education, and references. Thereafter, the operator may be issued a temporary certificate which shall remain valid only for that time required for the next routine examination and evaluation.



Sec. 46.30.120. - Prohibited acts.

It is unlawful

(1) for any potable water supply or wastewater system or facility subject to AS 46.30.040 to be operated unless the operator is certified under the provisions of this chapter;

(2) for any person to perform the duties of an operator without being certified under the provisions of this chapter.



Sec. 46.30.130. - Definitions.

In this chapter

(1) "certificate" means certificate of competency issued by the department stating that the operator has met the requirements for the specified operator classification of the certification program;

(2) "department" means the Department of Environmental Conservation;

(3) "potable water supply system" means the system of pipes, structures, and facilities through which water is obtained, treated and sold, distributed or otherwise offered to the public for household use or any use by humans;

(4) "wastewater system" means the system of pipes, structures, equipment and processes required to collect, carry away, and treat domestic and industrial wastewater and dispose of the effluent.






Chapter 46.35. - PERMIT EXTENSION

Sec. 46.35.010. - 46.35.210 - l Environmental procedures coordination and extension. [Repealed, Sec. 4, ch. 23, SLA 2003].

Repealed or Renumbered



Sec. 46.35.300. - Extension of resource extraction or removal related permits.

(a) The department that issued the permit shall extend a resource removal or extraction permit when the permittee

(1) is unwilling to engage in the resource removal or extraction activity allowed under the permit due to the actions of another person, other than the state, seeking administrative or judicial review of the issuance or validity of the permit or another permit, or a permit, lease, authorization, or license issued by the federal government, relating to the same resource removal or extraction activity; and

(2) at the conclusion of the legal proceedings is allowed to proceed with the resource removal or extraction activity.

(b) A department may not extend a permit under (a) of this section

(1) unless

(A) the permittee notifies the department that issued the permit of the legal proceedings and provides a sworn statement that the permittee is unwilling to engage in the permitted activity due to the proceedings; and

(B) upon the conclusion of the legal proceedings, the permittee notifies the department of the conclusion of the proceedings and the outcome of the proceedings;

(2) for any period that the permittee has engaged in the resource removal or extraction activity authorized under the permit;

(3) if the extension is prohibited by or otherwise inconsistent with federal law applicable to the permitted activity;

(4) if another provision of state law, or a regulation, or contractual provision authorizes an extension, or otherwise stays the running, of the permit.

(c) A permittee receiving an extension of a permit under this section is subject to the rights, conditions, and liabilities the permittee would have had under the original permit if the permit had not been extended.

(d) An extension of a permit under this section may only be for the length of time equivalent to the period from the date the department receives the notice and sworn statement under (b) of this section until the conclusion of the legal proceedings that allow the permittee to engage in the resource removal or extraction activity.

(e) The Department of Environmental Conservation, the Department of Fish and Game, and the Department of Natural Resources shall adopt regulations to implement this section.

(f) In this section,

(1) "legal proceedings" means, as appropriate, administrative proceedings not followed by judicial proceedings, administrative proceedings followed by judicial proceedings, or judicial proceedings not preceded by administrative proceedings;

(2) "permit" means a permit, lease, authorization, license, or another determination necessary for or related to resource extraction or removal that is issued by the Department of Environmental Conservation, the Department of Fish and Game, or the Department of Natural Resources.






Chapter 46.39. - COASTAL MANAGEMENT ADMINISTRATION

Article 01 - COASTAL MANAGEMENT ADMINISTRATION

Sec. 46.39.010. - Coastal management duties; regulations.

(a) The Department of Natural Resources shall render, on behalf of the state, all federal consistency determinations and certifications authorized by 16 U.S.C. 1456 (Sec. 307, Coastal Zone Management Act of 1972), and each conclusive state consistency determination when a project requires a permit, lease, or authorization from two or more state resource agencies.

(b) The department may adopt regulations necessary to implement this chapter.

(c) In this section,

(1) "render" means to coordinate and issue;

(2) "resource agency" means

(A) the Department of Environmental Conservation;

(B) the Department of Fish and Game; or

(C) the Department of Natural Resources.



Sec. 46.39.020. - Alaska Coastal Policy Council. [Repealed, Sec. 44 ch 24 SLA 2003].

Repealed or Renumbered



Sec. 46.39.030. - Powers of the department.

The department may

(1) apply for and accept grants, contributions, and appropriations, including application for and acceptance of federal funds that may become available for coastal planning and management;

(2) contract for necessary services;

(3) consult and cooperate with

(A) persons, organizations, and groups, public or private, interested in, affected by, or concerned with coastal area planning and management;

(B) agents and officials of the coastal resource districts of the state, and federal and state agencies concerned with or having jurisdiction over coastal planning and management;

(4) take any reasonable action necessary to carry out the provisions of this chapter or AS 46.40.



Sec. 46.39.040. - Duties of the department.

In conformity with 16 U.S.C. 1451 - 1464 (Coastal Zone Management Act of 1972), as amended, the department shall

(1) develop statewide standards for the Alaska coastal management program, and criteria for the preparation and approval of district coastal management plans in accordance with AS 46.40;

(2) establish continuing coordination among state agencies to facilitate the development and implementation of the Alaska coastal management program; in carrying out its duties under this paragraph, the department shall initiate an interagency program of comprehensive coastal resource planning for each geographic region of the state;

(3) assure continued provision of data and information to coastal resource districts to carry out their planning and management functions under the program.



Sec. 46.39.050. - Council staff. [Repealed, Sec. 44 ch 24 SLA 2003].

Repealed or Renumbered






Article 02 - GENERAL PROVISIONS

Sec. 46.39.900. - Definition.

In this chapter, unless the context requires otherwise, "department" means the Department of Natural Resources.









Chapter 46.40. - THE ALASKA COASTAL MANAGEMENT PROGRAM

Article 01 - DEVELOPMENT OF ALASKA COASTAL MANAGEMENT PROGRAM

Sec. 46.40.010. - Development of Alaska coastal management program.

(a) The department shall approve, in accordance with this chapter, the Alaska coastal management program.

(b) The department may approve the Alaska coastal management program for a portion or portions of the coastal area before approving the complete program under (a) of this section. Portions of the program approved under this subsection shall be incorporated into the Alaska coastal management program.

(c) The Alaska coastal management program shall be reviewed by the department and, when appropriate, revised to

(1) add newly approved district coastal management plans, or revisions and amendments to the Alaska coastal management program;

(2) integrate newly approved district coastal management plans, or revisions and amendments of district coastal management plans, with existing approved plans and with plans developed by state agencies;

(3) add new or revised state statutes, policies, regulations, or other appropriate material;

(4) review the effectiveness of implementation of district coastal management plans; and

(5) consider new information acquired by the state and coastal resource districts.

(d) All reviews and revisions shall be in accordance with the statewide standards and district plan criteria adopted under AS 46.40.040.



Sec. 46.40.020. - Objectives.

The Alaska coastal management program shall be consistent with the following objectives:

(1) the use, management, restoration, and enhancement of the overall quality of the coastal environment;

(2) the development of industrial or commercial enterprises that are consistent with the social, cultural, historic, economic, and environmental interests of the people of the state;

(3) the orderly, balanced utilization and protection of the resources of the coastal area consistent with sound conservation and sustained yield principles;

(4) the management of coastal land and water uses in such a manner that, generally, those uses which are economically or physically dependent on a coastal location are given higher priority when compared to uses which do not economically or physically require a coastal location;

(5) the protection and management of significant historic, cultural, natural, and aesthetic values and natural systems or processes within the coastal area;

(6) the prevention of damage to or degradation of land and water reserved for their natural values as a result of inconsistent land or water usages adjacent to that land;

(7) the recognition of the need for a continuing supply of energy to meet the requirements of the state and the contribution of a share of the state's resources to meet national energy needs; and

(8) the full and fair evaluation of all demands on the land and water in the coastal area.



Sec. 46.40.030. - Development of district coastal management plans.

(a) Coastal resource districts shall develop and adopt district coastal management plans in accordance with the provisions of this chapter. The plan adopted by a coastal resource district shall be based upon a municipality's existing comprehensive plan or a new comprehensive resource use plan or comprehensive statement of needs, policies, objectives, and standards governing the use of resources within the coastal area of the district. The plan must meet the statewide standards and district plan criteria adopted under AS 46.40.040 and must include

(1) a delineation within the district of the boundaries of the coastal area subject to the district coastal management plan;

(2) a statement, list, or definition of the land and water uses and activities subject to the district coastal management plan;

(3) a statement of policies to be applied to the land and water uses subject to the district coastal management plan;

(4) a description of the uses and activities that will be considered proper and the uses and activities that will be considered improper with respect to the land and water within the coastal area; and

(5) a designation of, and the policies that will be applied to the use of, areas within the coastal resource district that merit special attention.

(b) In developing enforceable policies in its coastal management plan under (a) of this section, a coastal resource district shall meet the requirements of AS 46.40.070 and may not duplicate, restate, or incorporate by reference statutes and administrative regulations adopted by state or federal agencies.



Sec. 46.40.040. - Statewide standards and district plan criteria.

(a) Except as provided in (b) of this section and AS 41.17, the department shall

(1) by regulation, adopt under the provisions of AS 44.62 (Administrative Procedure Act) for the use of and application by coastal resource districts and state agencies for carrying out their responsibilities under this chapter, statewide standards and district coastal management plan criteria for

(A) identifying the boundaries of the coastal area subject to the Alaska coastal management program;

(B) determining the land and water uses and activities subject to the Alaska coastal management program;

(C) developing policies applicable to the land and water uses subject to the Alaska coastal management program;

(D) developing regulations applicable to the land and water uses subject to the Alaska coastal management program;

(E) developing policies and procedures to determine whether specific proposals for the land and water uses or activities subject to the Alaska coastal management program shall be allowed;

(F) designating and developing policies for the use of areas of the coast that merit special attention; and

(G) measuring the progress of a coastal resource district in meeting its responsibilities under this chapter;

(2) develop and maintain a program of technical and financial assistance to aid coastal resource districts in the development and implementation of district coastal management plans;

(3) undertake review and approval of district coastal management plans in accordance with this chapter;

(4) initiate a process for identifying and managing uses of state concern within specific areas of the coast;

(5) develop procedures or guidelines for consultation and coordination with federal agencies managing land or conducting activities potentially affecting the coastal area of the state;

(6) by regulation, establish a consistency review and determination or certification process that conforms to the requirements of AS 46.40.096.

(b) AS 46.03, AS 46.04, AS 46.09, AS 46.14, and the regulations adopted under those statutes constitute the exclusive enforceable policies of the Alaska coastal management program for those purposes. For those purposes only,

(1) the issuance of permits, certifications, approvals, and authorizations by the Department of Environmental Conservation establishes consistency with the Alaska coastal management program for those activities of a proposed project subject to those permits, certifications, approvals, and authorizations;

(2) for a consistency review of an activity that does not require a Department of Environmental Conservation permit, certification, approval, or authorization because the activity is a federal activity or the activity is located on federal land or the federal outer continental shelf, consistency with AS 46.03, AS 46.04, AS 46.09, and AS 46.14 and the regulations adopted under those statutes shall be established on the basis of whether the Department of Environmental Conservation finds that the activity satisfies the requirements of those statutes and regulations.

(c) For a consistency review described in (b)(2) of this section, the department, in addition to its review under AS 46.40.096 of all other enforceable policies applicable to the project, shall coordinate with the Department of Environmental Conservation and issue the Department of Environmental Conservation's finding of whether the activity satisfies the requirements of the statutes and regulations described in (b)(2) of this section.



Sec. 46.40.050. - Submission of district plans by coastal resource districts.

(a) A coastal resource district must review and resubmit its coastal management plan for reapproval every 10 years after its approval by the department under AS 46.40.060 .

(b) Within 30 months after certification of the organization of a new coastal resource district, the coastal resource district shall complete and submit to the department a proposed district coastal management plan. If, after receipt of a written request for extension from the coastal resource district, the department considers an extension proper, the department may grant an extension to a date that is within 54 months after certification of the results of the coastal resource district's organization. A request under this subsection must include the reasons for the extension.



Sec. 46.40.060. - Review and approval by the department.

(a) If, upon submission of a district coastal management plan for approval, the department finds that the plan meets the provisions of this chapter and the statewide standards and district plan criteria adopted by the department and does not arbitrarily or unreasonably restrict or exclude uses of state concern, the department may approve the district coastal management plan, or may approve portions of the district plan that meet those requirements.

(b) If the department finds that a district coastal management plan is not approvable or is approvable only in part under (a) of this section, it shall direct that deficiencies in the plan submitted by the coastal resource district be mediated. In mediating the deficiencies, the department may call for one or more public hearings in the district. The department shall meet with officials of the coastal resource district in order to resolve differences.

(c) If, after mediation, the differences have not been resolved, the department shall enter findings and, by order, may require

(1) that the district coastal management plan be amended to satisfy the provisions of this chapter or meet the statewide standards and district plan criteria adopted by the department;

(2) that the district coastal management plan be revised to accommodate a use of state concern; or

(3) any other action be taken by the coastal resource district as appropriate.

(d) The superior courts of the state have jurisdiction to enforce orders of the department entered under (c) of this section.



Sec. 46.40.070. - Requirements for department review and approval.

(a) The department shall approve a district coastal management plan submitted for review and approval if

(1) the district coastal management plan meets the requirements of this chapter and the statewide standards and district plan criteria adopted by the department; and

(2) the enforceable policies of the district coastal management plan

(A) are clear and concise as to the activities and persons affected by the policies, and the requirements of the policies;

(B) use precise, prescriptive, and enforceable language; and

(C) do not address a matter regulated or authorized by state or federal law unless the enforceable policies relate specifically to a matter of local concern; for purposes of this subparagraph, "matter of local concern" means a specific coastal use or resource within a defined portion of the district's coastal zone, that is

(i) demonstrated as sensitive to development;

(ii) not adequately addressed by state or federal law; and

(iii) of unique concern to the coastal resource district as demonstrated by local usage or scientific evidence.

(b) A decision by the department under this section shall be given within 90 days after submission of the district coastal management plan to the department.



Sec. 46.40.080. - Effective date of Alaska coastal management program. [Repealed, Sec. 44 ch 24 SLA 2003].

Repealed or Renumbered



Sec. 46.40.090. - Implementation of district coastal management plans.

(a) A district coastal management plan approved under this chapter for a coastal resource district that does not have and exercise zoning or other controls on the use of resources within the coastal area shall be implemented by appropriate state agencies as provided in AS 46.40.096 . Implementation shall be in accordance with the comprehensive use plan or the statement of needs, policies, objectives, and standards adopted by the district.

(b) A coastal resource district that has and exercises zoning or other controls on the use of resources within the coastal area shall implement its district coastal management plan. Implementation shall be in accordance with the comprehensive use plan or the statement of needs, policies, objectives, and standards adopted by the district.



Sec. 46.40.094. - Consistency determinations for phased uses and activities.

(a) The provisions of this section apply to a use or activity for which a consistency determination is required if

(1) at the time the proposed use or activity is initiated, there is insufficient information to evaluate and render a consistency determination for the entirety of the proposed use or activity;

(2) the proposed use or activity is capable of proceeding in discrete phases based upon developing information that was not available to the project applicant at the time of the previous phase; and

(3) each subsequent phase of the proposed use or activity is subject to discretion to implement alternative decisions based upon the developing information.

(b) When a use or activity is authorized or developed in discrete phases and each phase will require decisions relating to a permit, lease, or authorization for that particular phase, the agency responsible for the consistency determination for the particular phase

(1) may, in its discretion, limit the consistency review to that particular phase if, but only if,

(A) the agency or another state agency must carry out a subsequent consistency review and make a consistency determination before a later phase may proceed; and

(B) the agency responsible conditions its consistency determination for that phase on a requirement that a use or activity authorized in a subsequent phase be consistent with the Alaska coastal management program; and

(2) shall, when the consistency review is limited under (1) of this subsection, conduct the consistency review for the particular phase and make the consistency determination based on

(A) applicable statutes and regulations;

(B) the facts pertaining to a use or activity for which the consistency determination is sought that are

(i) known to the state agency responsible or made a part of the record during the consistency review; and

(ii) material to the consistency determination; and

(C) the reasonably foreseeable, significant effects of the use or activity for which the consistency determination is sought;

(3) Shall, when the consistency review is limited under (1) of this subsection, describe in the consistency determination the reasons for its decision to make the consistency determination for the use or activity in phases.

(c) Notwithstanding any other provision of this section, for a natural gas pipeline project from the Alaska North Slope following a route that parallels the Trans Alaska Pipeline System and the Alaska Highway to the Canadian border or a route that runs south to Alaska tidewater, any agency responsible for the consistency determination with respect to proposed uses or activities involved in the project may, in its discretion, conduct the review and make the consistency determination in separate phases in a manner that promotes review of proposed uses and activities based upon the project's design, construction sequence, and schedule.

(d) In this section, "agency responsible for the consistency determination" means the Department of Natural Resources, for a consistency determination required to be made under AS 46.39.010 ; and the commissioner of the resource agency that coordinates a consistency review for a proposed use or activity, or for a proposed phase of a use or activity, when required by this chapter for which a permit, lease, or authorization is required to be approved or issued only by that resource agency.



Sec. 46.40.096. - Consistency reviews and determinations.

(a) The department shall, by regulation, establish a consistency review and determination process that conforms to the requirements of this section.

(b) If a consistency review is not subject to AS 46.39.010 because the project for which a consistency review is made requires a permit, lease, or authorization from only one state resource agency, that state resource agency shall coordinate the consistency review of the project. The state resource agency shall coordinate the consistency review according to the requirements of the regulations adopted by the department under this section.

(c) The regulations adopted by the department under this section must include provisions for public notice and provide the opportunity for public comment. The regulations adopted under this subsection may make distinctions relating to notice based upon differences in project type, anticipated effect of the project on coastal resources and uses, other state or federal notice requirements, and time constraints. However, a notice given under this subsection must contain sufficient information, expressed in commonly understood terms, to inform the public of the nature of the proposed project for which a consistency determination is sought, and must explain how the public may comment on the proposed project.

(d) In preparing a consistency review and determination for a proposed project, the reviewing entity shall

(1) request consistency review comments for the proposed project from state resource agencies, affected coastal resource districts, and other interested parties as determined by regulation adopted by the department;

(2) prepare proposed consistency determinations;

(3) coordinate subsequent reviews of proposed consistency determinations prepared under (2) of this subsection; a subsequent review of a proposed consistency determination under this paragraph

(A) is limited to a review by the department;

(B) may occur only if requested by

(i) the project applicant;

(ii) a state resource agency; or

(iii) an affected coastal resource district; and

(C) shall be completed by the department within 45 days after the initial request for subsequent review under this paragraph;

(4) render the final consistency determination and certification.

(e) [Repealed, Sec. 9 ch 29 SLA 2002].

(f) [Repealed, Sec. 9 ch 29 SLA 2002].

(g) The reviewing entity shall exclude from the consistency review and determination process for a project

(1) an activity that

(A) is authorized under a general or nationwide permit that has previously been determined to be consistent with the Alaska coastal management program; or

(B) is subject to authorization by the Department of Environmental Conservation under the requirements described in AS 46.40.040 (b);

(2) activities excluded from a consistency review under AS 41.17; and

(3) the issuance of an authorization or permit issued by the Alaska Oil and Gas Conservation Commission.

(h) Notwithstanding any other provision of law, and except with respect to an appeal filed by the applicant or an affected coastal resource district, or a claim based on the United States Constitution or the Constitution of the State of Alaska, a consistency determination made under this section is

(1) not subject to review, stay, or injunction by any court; and

(2) effective immediately.

(i) For purposes of those activities of a proposed project that are subject to (g)(1)(B) of this section, the consistency of those activities is determined by the issuance of the applicable permits, certifications, approvals, and authorizations by the Department of Environmental Conservation.

(j) Except as provided in AS 41.17, 16 U.S.C. 1456, and 15 C.F.R. Part 930, a consistency review of a project under this section is triggered by an activity within the areas described in (l) of this section that is subject to a state resource agency permit, lease, authorization, approval, or certification.

(k) Except as provided in (g) of this section, AS 41.17, AS 46.40.040(b), and AS 46.40.094 , the scope of a consistency review of a project, once triggered under (j) of this section, is limited to activities that are located within the areas described in (l) of this section and that either are subject to a state resource agency permit, lease, authorization, approval, or certification or are the subject of a coastal resource district enforceable policy approved by the department under this chapter. The scope of a consistency review subject to 16 U.S.C. 1456 is determined under 16 U.S.C. 1456 and 15 C.F.R. Part 930.

(l) The regulations adopted under (a) of this section apply, as authorized by 16 U.S.C. 1456(c), to

(1) activities within the coastal zone; and

(2) activities on federal land, including the federal outer continental shelf, that would affect any land or water use or natural resource of the state's coastal zone; for purposes of this paragraph, those activities consist of any activity on the federal outer continental shelf and any activity on federal land that are within the geographic boundaries of the state's coastal zone notwithstanding the exclusion of federal land in 16 U.S.C. 1453(1).

(m) As part of the regulations adopted under (a) of this section, the department shall establish a list of permits, certifications, leases, approvals, and authorizations issued by a state resource or federal agency that will trigger a consistency review under (j) of this section. In addition, the department shall establish in regulation categories and descriptions of uses and activities that, for purposes of evaluating consistency with the Alaska coastal management program, are determined to be categorically consistent or generally consistent after the inclusion of standard alternative measures. These categories of uses and activities must be as broad as possible so as to minimize the number of projects that must undergo an individualized consistency review under this section.

(n) Except as provided in (o) of this section, a consistency review under this section shall be completed within 90 days after the receipt of a complete application by the state. If a consistency review is not completed by the time specified in this subsection, the activity subject to review is conclusively presumed consistent.

(o) The time limitations in (n) of this section

(1) do not apply to a consistency review involving the disposal of an interest in state land or resources;

(2) are suspended

(A) from the time the reviewing entity determines that the applicant has not adequately responded in writing within 14 days after the receipt of a written request from the reviewing entity for additional information, until the time the reviewing entity determines that the applicant has provided an adequate written response;

(B) during a period of time requested by the applicant;

(C) during the period of time a consistency review is undergoing a subsequent review under (d)(3) of this section.

(p) A consistency review and determination for those activities of a project not excluded under (g) of this section may not be delayed or withheld pending issuance of the permits, certifications, approvals, and authorizations referred to in (g) of this section but shall proceed regardless of the status of those permits, certifications, approvals, and authorizations.

(q) In this section,

(1) "affected coastal resource district" means a coastal resource district in which a project is proposed to be located or which may experience a direct and significant impact from a proposed project;

(2) "reviewing entity" means the

(A) Department of Natural Resources, for a consistency review subject to AS 46.39.010 ;

(B) state agency identified in (b) of this section, for a consistency review not subject to AS 46.39.010 .



Sec. 46.40.100. - Compliance and enforcement.

(a) As provided in AS 46.40.090 and 46.40.096, municipalities and state resource agencies shall administer land and water use regulations or controls in conformity with district coastal management plans approved under this chapter and in effect.

(b) A party that is authorized under (g) of this section may file a petition showing that a district coastal management plan is not being implemented. A petition filed under this subsection may not seek review of a proposed or final consistency determination regarding a specific project. On receipt of a petition, the department, after giving public notice in the manner required by (f) of this section, shall convene a hearing to consider the matter. A hearing called under this subsection shall be held in accordance with regulations adopted under this chapter. After hearing, the department may order that the coastal resource district or a state resource agency take any action with respect to future implementation of the district coastal management plan that the department considers necessary, except that the department may not order that the coastal resource district or a state agency take any action with respect to a proposed or final consistency determination that has been issued.

(c) In determining whether an approved district coastal management plan is being implemented by a coastal resource district that exercises zoning authority or controls on the use of resources within the coastal area or by a state resource agency, the department shall find in favor of the district or the state resource agency, unless the department finds a pattern of nonimplementation.

(d) [Repealed, Sec. 9 ch 29 SLA 2002].

(e) The superior courts of the state have jurisdiction to enforce lawful orders of the department under this chapter.

(f) Upon receipt of a petition under (b) of this section, the department shall give notice of the hearing at least 10 days before the scheduled date of the hearing. The notice must

(1) contain sufficient information in commonly understood terms to inform the public of the nature of the petition; and

(2) indicate the manner in which the public may comment on the petition.

(g) The opportunity to petition is limited to

(1) a coastal resource district;

(2) a citizen of the coastal resource district; or

(3) a state resource agency.

(h) If the department finds a pattern of nonimplementation under (c) of this section, the department may order a coastal resource district or a state resource agency to take action with respect to future implementation of the district coastal management plan that the department considers necessary to implement the district coastal management plan. The department's determination under (c) of this section and any order issued under this subsection shall be considered a final administrative order for purposes of judicial review under AS 44.62.560.






Article 02 - COASTAL MANAGEMENT PLANS IN THE UNORGANIZED BOROUGH

Sec. 46.40.110. - Authority in the unorganized borough.

A coastal resource service area in the unorganized borough organized under AS 29.03.020 and AS 46.40.110 - 46.40.180 before May 22, 2003 shall exercise those authorities and perform those duties required under this chapter.



Sec. 46.40.120. - , 46.40.130l Coastal resource service areas; organization of coastal resource service area. [Repealed, Sec. 44 ch 24 SLA 2003].

Repealed or Renumbered



Sec. 46.40.140. - Coastal resource service area boards.

(a) Each coastal resource service area shall have an elected board representing the population of the service area. The board shall have the powers and duties and perform the functions prescribed for or required of coastal resource districts.

(b) A coastal resource service area board shall contain seven members. Board members shall be elected at large by the qualified voters of the coastal resource service area.

(c) [Repealed, Sec. 44 ch 24 SLA 2003].

(d) The term of office of a member of a coastal resource service area board is three years. Members serve until their successors are elected and have qualified. This section does not prohibit the reelection of a board member.

(e) The lieutenant governor shall provide for the election of the members of coastal resource service area boards.

(f) Election of members of coastal resource service area boards shall be held annually on the date of election of members of regional educational attendance area boards under AS 14.08.071 (b). If no candidate files for election to a seat on the coastal resource service area board, the seat is considered vacant at the time a newly elected member would have taken office.

(g) A seat on a coastal resource service area board shall be declared vacant by the board if the criteria under AS 14.08.045 (a) apply to the person elected. A vacancy on a coastal resource service area board shall be filled by appointment as provided in AS 14.12.070 for vacancies in the membership of regional educational attendance area boards.

(h) Members of coastal resource service area boards are subject to recall on the same grounds and in the same manner as provided for recall of municipal officials in AS 29.26.240 - 29.26.350. The lieutenant governor functions in place of the assembly or council and municipal clerk for receipt and review of recall petitions and the conduct of recall elections.



Sec. 46.40.150. - Elections in coastal resource service areas.

Elections under AS 46.40.110 - 46.40.180 shall be administered by the lieutenant governor in the general manner provided in AS 15 (Election Code). In addition, the lieutenant governor may adopt regulations necessary to the conduct of coastal resource service area board elections. The state shall pay all election costs.



Sec. 46.40.160. - , 46.40.170l Organization at the direction of the council; preparation of district coastal management program by the Department of Community and Economic Development. [Repealed, Sec. 44 ch 24 SLA 2003].

Repealed or Renumbered



Sec. 46.40.180. - Approval of plans in coastal resource service areas.

(a) Before adoption by a coastal resource service area board, a district coastal management plan shall be submitted for review to each city or village within the coastal resource service area. The council of a city or traditional village council shall consider the plan submitted for review. Within 60 days of submission, the council of a city or traditional village council shall either approve the plan or enter objections to all or any portion of the plan.

(b) If a city or village within a coastal resource service area fails to approve a portion of the district coastal management plan prepared and submitted for approval under (a) of this section, the governing body shall advise the coastal resource service area board of its objections to the proposed plan and suggest alternative elements or components for inclusion in the district coastal management plan. New matter submitted by a city or village that meets the statewide standards and district plan criteria adopted under this chapter shall be accepted and the district coastal management plan modified accordingly. If a city or village fails to provide objections and suggested alternatives within the time limits established in this section, the coastal resource service area board may adopt the district coastal management plan as initially offered.

(c) Objection by a city council under (b) of this section is limited to objection to elements of the plan affecting resources or the use of resources within the corporate limits of the city. Objection by a traditional village council under (b) of this section is limited to objection to elements of the plan affecting resources or the use of resources within the village or within two miles of the village.

(d) For purposes of this section, "village" means an unincorporated community where at least 25 persons reside as a social unit as determined by the Department of Commerce, Community, and Economic Development.






Article 03 - GENERAL PROVISIONS

Sec. 46.40.190. - Cooperative administration.

(a) A city within the coastal area that is not part of a coastal resource service area shall be included for purposes of this chapter within an adjacent coastal resource service area unless its governing body, by resolution adopted by a majority of its membership, chooses to exclude the city from an adjacent coastal resource service area and a copy of the resolution is filed with the commissioner of commerce, community, and economic development.

(b) This chapter does not restrict or prohibit cooperative or joint administration of functions between a municipality and a coastal resource service area organized under the provisions of this chapter upon initiation of a mutual agreement for the purpose. A city that elects to be excluded from an adjacent coastal resource service area under (a) of this section shall enter into a mutual agreement for cooperative or joint administration of functions with the coastal resource service area board from the adjacent coastal resource service area.



Sec. 46.40.195. - Construction with other laws.

Nothing in this chapter shall be construed to

(1) diminish state jurisdiction, responsibility, or rights in the field of planning, development, or control of land or water resources, submerged land, or navigable water;

(2) affect in any way any state requirement imposed under a federal authorization or federal waiver of sovereign immunity; or

(3) diminish the zoning or planning authority of municipalities under AS 29.



Sec. 46.40.200. - State agencies [Repealed, Sec. 44 ch 24 SLA 2003].

Repealed or Renumbered



Sec. 46.40.205. - Consistency determinations for certain activities involving nonconventional gas.

(a) When conducted under oversight and regulation of the Alaska Oil and Gas Conservation Commission and the state's resource agencies, projects for the exploration and development of nonconventional gas are consistent with the program described in this chapter. Persons responsible for activities subject to this section shall obtain all required permits and approvals from municipal, state, and federal agencies as otherwise required by law.

(b) In this section, "nonconventional gas" has the meaning given in AS 38.05.965.



Sec. 46.40.210. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "area which merits special attention" means a delineated geographic area within the coastal area which is sensitive to change or alteration and which, because of plans or commitments or because a claim on the resources within the area delineated would preclude subsequent use of the resources to a conflicting or incompatible use, warrants special management attention, or which, because of its value to the general public, should be identified for current or future planning, protection, or acquisition; these areas, subject to council definition of criteria for their identification, include:

(A) areas of unique, scarce, fragile or vulnerable natural habitat, cultural value, historical significance, or scenic importance;

(B) areas of high natural productivity or essential habitat for living resources;

(C) areas of substantial recreational value or opportunity;

(D) areas where development of facilities is dependent upon the utilization of, or access to, coastal water;

(E) areas of unique geologic or topographic significance which are susceptible to industrial or commercial development;

(F) areas of significant hazard due to storms, slides, floods, erosion, or settlement; and

(G) areas needed to protect, maintain, or replenish coastal land or resources, including coastal flood plains, aquifer recharge areas, beaches, and offshore sand deposits;

(2) "coastal resource district" means each of the following that contains a portion of the coastal area of the state:

(A) unified municipalities;

(B) organized boroughs of any class that exercise planning and zoning authority;

(C) home rule and first class cities of the unorganized borough or within boroughs that do not exercise planning and zoning authority;

(D) second class cities of the unorganized borough, or within boroughs that do not exercise planning and zoning authority, that have established a planning commission, and that, in the opinion of the commissioner of commerce, community, and economic development, have the capability of preparing and implementing a comprehensive district coastal management plan under AS 46.40.030 ;

(E) coastal resource service areas established and organized under AS 29.03.020 and AS 46.40.110 - 46.40.180;

(3) "coastal use or resource" means a land or water use or natural resource of the coastal zone; "coastal use or resource" includes subsistence, recreation, public access, fishing, historic or archaeological resources, geophysical resources, and biological or physical resources found in the coastal zone on a regular or cyclical basis;

(4) "coastal zone" means the coastal water including land within and under that water, and adjacent shoreland, including the water within and under that shoreland, within the boundaries approved by the former Alaska Coastal Policy Council and by the United States Secretary of Commerce under 16 U.S.C. 1451 - 1465 (Coastal Zone Management Act of 1972, as amended); "coastal zone" includes areas added as a result of any boundary changes approved by the department and by the United States Secretary of Commerce under 16 U.S.C. 1451 - 1465; "coastal zone" does not include

(A) those lands excluded under 16 U.S.C. 1453(1); or

(B) areas deleted as a result of any boundary changes by the department in conformance with 16 U.S.C. 1451 - 1465;

(5) "consistency review" means the evaluation of a proposed project, the scope of which is determined under AS 46.40.094 and 46.40.096, against the statewide standards adopted under AS 46.40.040 for those evaluations and the enforceable policies in an applicable district coastal management plan approved under AS 46.40.060 ;

(6) "department" means the Department of Natural Resources;

(7) "district coastal management plan" means a plan developed by a coastal resource district, including enforceable policies of that plan, setting out policies and standards to guide public and private uses of land and water within that district and approved by the department as meeting the requirements of this chapter and the regulations adopted under this chapter;

(8) "enforceable policy" means a policy established by this chapter or approved by the department as a legally binding policy of the Alaska coastal management program applicable to public and private activities;

(9) "project" means all activities that will be part of a proposed development.

(10) "resource agency" has the meaning given in AS 46.39.010 .

(11) "use of direct and significant impact" means a use, or an activity associated with the use, which proximately contributes to a material change or alteration in the natural or social characteristics of a part of the state's coastal area and in which

(A) the use, or activity associated with it, would have a net adverse effect on the quality of the resources of the coastal area;

(B) the use, or activity associated with it, would limit the range of alternative uses of the resources of the coastal area; or

(C) the use would, of itself, constitute a tolerable change or alteration of the resources within the coastal area but which, cumulatively, would have an adverse effect;

(12) "uses of state concern" means those land and water uses that would significantly affect the long-term public interest; "uses of state concern" include

(A) uses of national interest, including the use of resources for the siting of ports and major facilities that contribute to meeting national energy needs, construction and maintenance of navigational facilities and systems, resource development of federal land, and national defense and related security facilities that are dependent upon coastal locations;

(B) uses of more than local concern, including those land and water uses that confer significant environmental, social, cultural, or economic benefits or burdens beyond a single coastal resource district;

(C) the siting of major energy facilities, activities pursuant to a state oil and gas lease, a state gas only lease, or a federal oil and gas lease, or large-scale industrial or commercial development activities that are dependent on a coastal location and that, because of their magnitude or the magnitude of their effect on the economy of the state or the surrounding area, are reasonably likely to present issues of more than local significance;

(D) facilities serving statewide or interregional transportation and communication needs; and

(E) uses in areas established as state parks or recreational areas under AS 41.21 or as state game refuges, game sanctuaries, or critical habitat areas under AS 16.20.









Chapter 46.45. - NORTHWEST INTERSTATE COMPACT ON LOW-LEVEL RADIOACTIVE WASTE MANAGEMENT

Sec. 46.45.010. - Compact enacted.

The Northwest Interstate Compact on Low-Level Radioactive Waste Management, as contained in this section, is enacted into law and entered into on behalf of the State of Alaska with any and all other states legally joining it in a form substantially as follows: Article I. Policy and Purpose.

Northwest Interstate Compact on Low-level Radioactive Waste Management

The party states recognize that low-level radioactive wastes are generated by essential activities and services that benefit the citizens of the states. It is further recognized that the protection of the health and safety of the citizens of the party states and the most economical management of low-level radioactive wastes can be accomplished through cooperation of the states in minimizing the amount of handling and transportation required to dispose of such wastes and through the cooperation of the states in providing facilities that serve the region. It is the policy of the party states to undertake the necessary cooperation to protect the health and safety of the citizens of the party states and to provide for the most economical management of low-level radioactive wastes on a continuing basis. It is the purpose of this compact to provide the means for such a cooperative effort among the party states so that the protection of the citizens of the states and the maintenance of the viability of the states' economies will be enhanced while sharing the responsibilities of radioactive low-level waste management. Article II. Definitions.

In this compact

(1) "facility" means any site, location, structure, or property used or to be used for the storage, treatment, or disposal of low-level waste, excluding federal waste facilities;

(2) "generator" means any person, partnership, association, corporation, or any other entity whatsoever, which, as part of its activities, produces low-level radioactive waste;

(3) "host state" means a state in which a facility is located;

(4) "low-level waste" means waste material which contains radioactive nuclides emitting primarily beta or gamma radiation, or both, in concentrations or quantities which exceed applicable federal or state standards for unrestricted release; low-level waste does not include waste containing more than 10 nanocuries of transuranic contaminants per gram of material, nor spent reactor fuel, nor material classified as either high-level waste or waste which is unsuited for disposal by near-surface burial under any applicable federal regulations. Article III. Regulatory Practices.

Each party state agrees to adopt practices which will require low-level waste shipments originating within its borders and destined for a facility within another party state to conform to the applicable packaging and transportation requirements and regulations of the host state. Those practices must include:

(1) maintaining an inventory of all generators within the state that have shipped or expect to ship low-level waste to facilities in another party state;

(2) periodic unannounced inspection of the premises of such generators and the waste management activities on them;

(3) authorization of the containers in which such waste may be shipped, and a requirement that generators use only that type of container authorized by the state;

(4) assurance that inspections of the carriers which transport such waste are conducted by proper authorities, and appropriate enforcement action taken for violation;

(5) after receiving notification from a host state that a generator within the party state is in violation of applicable packaging or transportation standards, the party state will take appropriate action to assure that such violations do not recur. That action may include inspection of every individual low-level waste shipment by that generator.

Each party state may impose fees upon generators and shippers to recover the cost of the inspections and other practices under this article. Nothing in this section limits any party state's authority to impose additional or more stringent standards on generators or carriers than those required under this paragraph. Article IV. Regional Facilities.

(1) Facilities located in any party state, other than facilities established or maintained by individual low-level waste generators for the management of their own low-level waste, shall accept low-level waste generated in any party state if that waste has been packaged and transported according to applicable laws and regulations.

(2) No facility located in any party state may accept low-level waste generated outside of the region comprised of the party states, except as provided in article V.

(3) Until paragraph (2) of this article takes effect, facilities located in any party state may accept low-level waste generated outside of any of the party states only if that waste is accompanied by a certificate of compliance issued by an official of the state in which the waste shipment originated. Such a certificate must be in the form required by the host state, and must contain at least the following:

(A) the generator's name and address;

(B) a description of the contents of the low-level waste container;

(C) a statement that the low-level waste being shipped has been inspected by the official who issued the certificate or by that official's agent or by a representative of the United States nuclear regulatory commission, and found to have been packaged in compliance with applicable federal regulations and such additional requirements as may be imposed by the host state;

(D) a binding agreement by the state of origin to reimburse any party state for any liability or expense incurred as a result of an accidental release of the waste during shipment or after the waste reaches the facility.

(4) Each party state shall cooperate with the other party states in determining the appropriate site of any facility that might be required within the region comprised of the party states, in order to maximize public health and safety while minimizing the use of one party state as the host of such facilities on a permanent basis. Each party state further agrees that decisions regarding low-level waste management facilities in their region will be reached through a good-faith process which takes into account the burdens borne by each of the party states as well as the benefits each has received.

(5) The party states recognize that the issue of hazardous chemical waste management is similar in many respects to that of low-level waste management. Therefore, in consideration of the State of Washington allowing access to its low-level waste disposal facility by generators in other party states, party states such as Oregon and Idaho which host hazardous chemical waste disposal facilities will allow access to such facilities by generators within other party states. Nothing in this compact prevents any party state from limiting the nature and type of hazardous chemical or low-level wastes to be accepted at facilities within its borders or from ordering the closure of such facilities, so long as that action by a host state is applied equally to all generators within the region comprised of the party states.

(6) Any host state may establish a schedule of fees and requirements related to its facility, to assure that closure, perpetual care, and maintenance and contingency requirements are met, including adequate bonding. Article V. Northwest Low-level Waste Compact Committee.

The governor of each party state shall designate one official of that state as the person responsible for administration of this compact. The officials so designated comprise the Northwest Low-level Waste Compact Committee. The committee shall meet as required to consider matters arising under this compact. The parties shall inform the committee of existing regulations concerning low-level waste management in their states, and shall afford all parties a reasonable opportunity to review and comment upon any proposed modifications in those regulations. Notwithstanding any provision of article IV to the contrary, the committee may enter into arrangements with states, provinces, individual generators, or regional compact entities outside the region comprised of the party states for access to facilities on such terms and conditions as the committee considers appropriate. However, a two-thirds vote of all members, including the affirmative vote of the member of any party state in which a facility affected by such an arrangement is located, is required for the committee to enter into such an arrangement. Article VI. Eligible Parties and Effective Date.

(1) Each of the following states is eligible to become a party to this compact: Alaska, Hawaii, Idaho, Montana, Oregon, Utah, Washington, and Wyoming. As to any eligible party, this compact becomes effective upon enactment into law by that party, but it does not become initially effective until enacted into law by two states. Any party state may withdraw from this compact by enacting a statute repealing its approval.

(2) After the compact has initially taken effect pursuant to paragraph (1) of this article, any eligible party state may become a party to this compact by the execution of an executive order by the governor of the state. Any state which becomes a party in this manner ceases to be a party upon the final adjournment of the next general or regular session of its legislature or July 1, 1983, whichever occurs first, unless the compact has by then been enacted as a statute of that state.

(3) Paragraph (2) of article IV of this compact takes effect on July 1, 1983, if consent is given by Congress. As provided in Public Law 96-573, Congress may withdraw its consent to the compact after every five-year period. Article VII. Severability.

If any provision of this compact, or its application to any person or circumstance, is held to be invalid, all other provisions of this compact, and the application of all of its provisions to all other persons and circumstances, remain valid; and to this end the provisions of this compact are severable.



Sec. 46.45.020. - Implementation.

The commissioner of environmental conservation may adopt regulations and do all things necessary or incidental to the carrying out of the Northwest Interstate Compact on Low-Level Radioactive Waste Management.









Title 47 - WELFARE, SOCIAL SERVICES AND INSTITUTIONS

Chapter 47.05. - ADMINISTRATION OF WELFARE, SOCIAL SERVICES AND INSTITUTIONS

Article 01 - GENERAL ADMINISTRATIVE PROVISIONS

Sec. 47.05.010. - Duties of department.

The Department of Health and Social Services shall

(1) administer adult public assistance, the Alaska temporary assistance program, and all other assistance programs, and receive and spend money made available to it;

(2) adopt regulations necessary for the conduct of its business and for carrying out federal and state laws granting adult public assistance, temporary cash assistance, diversion payments, or self-sufficiency services for needy families under the Alaska temporary assistance program, and other assistance;

(3) establish minimum standards for personnel employed by the department and adopt necessary regulations to maintain those standards;

(4) require those bonds and undertakings from persons employed by it which in its judgment are necessary, and pay the premiums on them;

(5) cooperate with the federal government in matters of mutual concern pertaining to adult public assistance, the Alaska temporary assistance program, and other forms of public assistance;

(6) make the reports, in the form and containing the information, that the federal government from time to time requires;

(7) cooperate with the federal government, its agencies or instrumentalities in establishing, extending, and strengthening services for the protection and care of homeless, dependent, and neglected children in danger of becoming delinquent, and receive and expend funds available to the department by the federal government, the state or its political subdivisions for that purpose;

(8) cooperate with the federal government in adopting state plans to make the state eligible for federal matching in appropriate categories of assistance, and in all matters of mutual concern, including adoption of the methods of administration that are found by the federal government to be necessary for the efficient operation of welfare programs;

(9) adopt regulations, not inconsistent with law, defining need, prescribing the conditions of eligibility for assistance, and establishing standards for determining the amount of assistance that an eligible person is entitled to receive; the amount of the assistance is sufficient when, added to all other income and resources available to an individual, it provides the individual with a reasonable subsistence compatible with health and well-being; an individual who meets the requirements for eligibility for assistance shall be granted the assistance promptly upon application for it;

(10) grant to a person claiming or receiving assistance and who is aggrieved because of the department's action or failure to act, reasonable notice and an opportunity for a fair hearing by the department, and the department shall adopt regulations relative to this;

(11) enter into reciprocal agreements with other states relative to public assistance, welfare services, and institutional care that are considered advisable;

(12) establish the requirements of residence for public assistance, welfare services, and institutional care that are considered advisable, subject to the limitations of other laws of the state, or law or regulation imposed as conditions for federal financial participation;

(13) establish the divisions and local offices that are considered necessary or expedient to carry out a duty or authority assigned to it and appoint and employ the assistants and personnel that are necessary to carry on the work of the divisions and offices, and fix the compensation of the assistants or employees except that a person engaged in business as a retail vendor of general merchandise, or a member of the immediate family of a person who is so engaged, may not serve as an acting, temporary or permanent local agent of the department, unless the commissioner of health and social services certifies in writing to the governor, with relation to a particular community, that no other qualified person is available in the community to serve as local welfare agent; for the purposes of this paragraph, a "member of the immediate family" includes a spouse, child, parent, brother, sister, parent-in-law, brother-in-law or sister-in-law;

(14) provide education and health-related services and referrals designed to reduce the number of out-of-wedlock pregnancies and the number of induced pregnancy terminations in the state;

(15) investigate reports of abuse, neglect, or misappropriation of property by certified nurse aides in facilities licensed by the department under AS 47.32.



Sec. 47.05.012. - Material incorporated by reference.

Under AS 44.62.245 (a)(2), in adopting or amending a regulation that incorporates a document or other material by reference, the department may incorporate future amended versions of the document or other material if the document or other material is one of the following:

(1) a document that is published, compiled, or prepared by the United States Department of Health and Human Services and is included in the following list:

(A) the international classification of diseases, clinical modifications;

(B) the common procedure coding system;

(C) the specifications for national uniform billing data elements;

(D) the federal poverty guidelines for the state;

(E) the Indian Health Service encounter rates; or

(F) the relative value units used in the Medicare program for determination of fee schedules;

(2) the current procedural terminology for physicians published by the American Medical Association;

(3) the diagnostic and statistical manual of mental disorders published by the American Psychiatric Association;

(4) the length of stay in hospitals by diagnosis and operation for the western region of the United States, published by Solucient;

(5) the relative value guide published by the American Society of Anesthesiologists;

(6) the consumer price index published by the United States Department of Labor;

(7) the health plan employer data and information set published by the National Committee for Quality Assurance;

(8) practice standards adopted by the American Academy of Pediatrics, American College of Obstetricians and Gynecologists, American Diabetes Association, American Cancer Society, American Academy of Family Physicians, American College of Physicians, United States Centers for Disease Control and Prevention, Agency for Healthcare Research and Quality, or the National Asthma Education and Prevention Program;

(9) the compendium of animal rabies prevention and control, 2002, published by the United States Centers for Disease Control and Prevention;

(10) the control of communicable diseases manual published by the American Public Health Association;

(11) the standards manual and interpretative guidelines for behavioral health, employment and community support services, and for medical rehabilitation published by the Commission on Accreditation of Rehabilitative Facilities;

(12) consumer assessment of health plans published by the Agency for Health Care Policy and Research; or

(13) resources for optimal care of the injured patient published by the Committee on Trauma, American College of Surgeons.



Sec. 47.05.015. - Contracts.

(a) The department may contract with a person or local government for the delivery of services to be provided by the department under AS 47.05.010 if the commissioner determines the service will be provided at less cost to the state or will be provided in a more effective manner.

(b) Services that may be provided by contract under this section include accepting applications for assistance, conducting interviews, making eligibility determinations, and issuing benefits, but do not include adoption of program standards or other matters involving the exercise of agency discretion.

(c) A contract authorized under this section is exempt from the competitive bid requirements of AS 36.30 (State Procurement Code). In awarding a contract under this section the department shall request proposals in accordance with regulations of the Department of Administration under AS 36.30 (State Procurement Code).

(d) This section does not limit the authority provided by law for the department to contract for the delivery of services other than those provided under AS 47.05.010 .



Sec. 47.05.017. - Home care providers.

(a) State money may not be used for a home care provider unless criminal history record information as permitted by P.L. 105-277 and AS 12.62 is requested for the provider within 10 business days after the provider is hired to provide the care and is reviewed within five business days after it is received. The department shall require the grantee or contractor to do the information request and review required under this subsection for a home care provider employed by a person who has a grant or contract from the department to provide home care services.

(b) The department shall adopt regulations identifying actions that it will take, in addition to those otherwise required under AS 47.17 and AS 47.24, when a report of harm is made under AS 47.17 or AS 47.24 that might relate to harm caused by actions or inactions of a public home care provider. The regulations must

(1) address circumstances under which the department will, or will require a contractor or grantee to, reassign, suspend, or terminate a person alleged to have perpetrated harm;

(2) include appropriate procedural safeguards to protect the due process rights of public home care providers who may be reassigned, suspended, or terminated under the circumstances described in (1) of this subsection; and

(3) if the home care provider is a certified nurse aide, include procedures under which the department shall notify the Board of Nursing if the nurse aide is suspected of abuse, neglect, or misappropriation of property.

(c) In this section, "public home care provider" means a person who is paid by the state, or by an entity that has contracted with the state or received a grant from state funds, to provide homemaker services, chore services, personal care services, home health care services, or similar services in or around a client's private residence or to provide respite care in either the client's residence or the caregiver's residence or facility.



Sec. 47.05.020. - Regulations concerning records; disclosure of information.

(a) The power of the department to adopt regulations includes the power to adopt and enforce reasonable regulations governing the custody, use, and preservation of the records, papers, files, and communications of the department. The regulations must provide that financial information concerning an eligibility determination of a person applying for or receiving cash assistance, a diversion payment, or self-sufficiency services under the Alaska temporary assistance program shall be disclosed to a legislator on request of the legislator in connection with official purposes within the scope of the legislator's legislative functions and related to the administration of the program consistent with federal law. When, under the law, names and addresses of recipients of public assistance are furnished to or held by another agency or department of government, the agency or department of government shall adopt regulations necessary to prevent the publication of the lists or their use for purposes not directly connected with the administration of public assistance and legislative functions. A legislator to whom information relating to the Alaska temporary assistance program is disclosed under this section may not further disclose the information except to another legislator and then only in connection with official purposes within each legislator's legislative functions and related to the administration of the program consistent with federal law.

(b) In addition to any access to public assistance records authorized under (a) of this section, the department shall provide a copy of a public assistance record prepared or maintained by or on behalf of the department to the child support services agency created in AS 25.27.010, or the child support enforcement agency of another state, upon the request of the respective agency. If the record is in an electronic data base, the department shall provide the requesting agency with either access to the data base, or a copy of the information in the data base and a statement certifying its contents. The agency receiving the information under this subsection may use the information only for child support purposes authorized under law.



Sec. 47.05.030. - Misuse of public assistance lists and records.

(a) Except as provided in (b) of this section and for purposes directly connected with the administration of general assistance, adult public assistance, the day care assistance program authorized under AS 47.25.001 - 47.25.095, or the Alaska temporary assistance program, and in accordance with the regulations of the department, a person may not solicit, disclose, receive, make use of, or authorize, knowingly permit, participate in, or acquiesce in the use of, a list of or names of, or information concerning, persons applying for or receiving the assistance directly or indirectly derived from the records, papers, files, or communications of the department or subdivisions or agencies of the department, or acquired in the course of the performance of official duties.

(b) It is not a violation of (a) of this section for the department or an employee of the department to disclose to a legislator, or for a legislator to solicit, receive, or make use of, financial information concerning an eligibility determination of a person applying for or receiving cash assistance, a diversion payment, or self-sufficiency services under the Alaska temporary assistance program if the disclosure, solicitation, receipt, and use are for official purposes in connection with the legislator's official functions and related to the administration of the program consistent with federal law. Information provided to a legislator under this subsection shall remain confidential and may not be further disclosed except as provided in AS 47.05.020.

(c) It is not a violation of (a) of this section for the department or an employee of the department to disclose information to the child support services agency created in AS 25.27.010 , or the child support enforcement agency of another state, if the receiving agency requests the information only for purposes authorized under AS 47.05.020 .



Sec. 47.05.032. - Disclosures to legislators.

A legislator to whom confidential information is disclosed under AS 47.05.020 - 47.05.030 is not subject to a penalty for further disclosure of the information unless, at the time the information was provided to the legislator, the legislator was given written notification that the material was confidential.



Sec. 47.05.040. - Consent to conditions of federal programs.

In order to take advantage of the training grants provisions of 42 U.S.C. 301 - 1397f (Social Security Act), as amended, the state, through the department, consents and agrees to all conditions required by federal statute and regulation necessary for the state to participate fully in the training grants or other programs.



Sec. 47.05.050. - Cooperation with federal government.

It is the public policy of the state to cooperate and coordinate with the United States government and its agencies in providing for and administering federal and state laws for adult public assistance and the other assistance that is provided for or extended to the people of the state.



Sec. 47.05.055. - Certified nurse aides.

(a) If the department has reason to believe that a certified nurse aide employed in a facility licensed by the department under AS 47.32 as a hospital or nursing home has committed abuse, neglect, or misappropriation of property in connection with the person's duties as a certified nurse aide at the facility, the department shall investigate the matter. The department shall conduct proceedings to determine whether a finding of abuse, neglect, or misappropriation of property should be made. These proceedings shall be conducted under AS 44.62.330 - 44.62.630. A finding under this subsection that a certified nurse aide has committed abuse, neglect, or misappropriation of property shall be reported by the department to the Board of Nursing.

(b) If the certified nurse aide is employed in a skilled nursing facility or nursing facility, other than an intermediate care facility for the mentally retarded, that is participating in the Medicaid or Medicare program, only the state survey and certification agency may make, and report to the Board of Nursing, a finding that a certified nurse aide has committed abuse, neglect, or misappropriation of property in connection with the nurse aide's employment at the facility.



Sec. 47.05.060. - Purpose and policy relating to children.

The purpose of this title as it relates to children is to secure for each child the care and guidance, preferably in the child's own home, that will serve the moral, emotional, mental, and physical welfare of the child and the best interests of the community; to preserve and strengthen the child's family ties unless efforts to preserve and strengthen the ties are likely to result in physical or emotional damage to the child, removing the child from the custody of the parents only as a last resort when the child's welfare or safety or the protection of the public cannot be adequately safeguarded without removal; and, when the child is removed from the family, to secure for the child adequate custody and care and adequate planning for permanent placement of the child.



Sec. 47.05.065. - Legislative findings related to children.

The legislature finds that

(1) parents have the following rights and responsibilities relating to the care and control of their child while the child is a minor:

(A) the responsibility to provide the child with food, clothing, shelter, education, and medical care;

(B) the right and responsibility to protect, nurture, train, and discipline the child, including the right to direct the child's medical care and the right to exercise reasonable corporal discipline;

(C) the right to determine where and with whom the child shall live;

(D) the right and responsibility to make decisions of legal or financial significance concerning the child;

(E) the right to obtain representation for the child in legal actions; and

(F) the responsibility to provide special safeguards and care, including appropriate prenatal and postnatal protection for the child;

(2) it is the policy of the state to strengthen families and to protect children from child abuse and neglect; the state recognizes that, in some cases, protection of a child may require removal of the child from the child's home; however,

(A) except in those cases involving serious risk to a child's health or safety, the Department of Health and Social Services should provide time-limited family support services to the child and the child's family in order to offer parents the opportunity to remedy parental conduct or conditions in the home that placed the child at risk of harm so that a child may return home safely and permanently; and

(B) the state also recognizes that when a child is removed from the home, visitation between the child and the child's parents or guardian and family members reduces the trauma for the child and enhances the likelihood that the child will be able to return home; therefore, whenever a child is removed from the parental home, the Department of Health and Social Services should encourage frequent, regular, and reasonable visitation of the child with the child's parent or guardian and family members;

(3) it is the policy of the state to recognize that, when a child is a ward of the state, the child is entitled to reasonable safety, adequate care, and adequate treatment and that the Department of Health and Social Services as legal custodian and the child's guardian ad litem as guardian of the child's best interests and their agents and assignees, each should make reasonable efforts to ensure that the child is provided with reasonable safety, adequate care, and adequate treatment for the duration of time that the child is a ward of the state;

(4) it is in the best interests of a child who has been removed from the child's own home for the state to apply the following principles in resolving the situation:

(A) the child should be placed in a safe, secure, and stable environment;

(B) the child should not be moved unnecessarily;

(C) a planning process should be followed to lead to permanent placement of the child;

(D) every effort should be made to encourage psychological attachment between the adult caregiver and the child;

(E) frequent, regular, and reasonable visitation with the parent or guardian and family members should be encouraged; and

(F) parents and guardians must actively participate in family support services so as to facilitate the child's being able to remain in the home; when children are removed from the home, the parents and guardians must actively participate in family support services to make return of their children to the home possible;

(5) numerous studies establish that

(A) children undergo a critical attachment process before the time they reach six years of age;

(B) a child who has not attached with an adult caregiver during this critical stage will suffer significant emotional damage that frequently leads to chronic psychological problems and antisocial behavior when the child reaches adolescence and adulthood; and

(C) it is important to provide for an expedited placement procedure to ensure that all children, especially those under the age of six years, who have been removed from their homes are placed in permanent homes expeditiously.



Sec. 47.05.070. - Third party liability subrogation.

(a) The department may not pay medical claims that are payable by a third party payor. Medical providers shall attempt collection from the third party payor before billing Medicaid. Before payment by Medicaid, evidence of third-party denial or partial payment shall be presented with the claim.

(b) If the department provides or pays for medical assistance for injury or illness under this title, the department is subrogated to the rights of the recipient of that medical assistance for any claim arising from the injury or illness and to the proceeds of an insurance policy covering the injury or illness to the extent of the value of the medical assistance provided. A recipient of medical assistance or the recipient's attorney must notify the department in writing of any action or claim against a third-party payor if medical assistance was provided by the department to treat an injury or illness for which the third party may be liable. Notwithstanding the assertion of any action or claim by the recipient of medical assistance, the department may bring an action in the superior court against an alleged third-party payor to recover an amount subrogated to the department for medical assistance provided on behalf of a recipient.

(c) If a recipient of medical assistance under this title settles a claim or obtains an award or judgment arising from the injury or illness for which the medical assistance was received, the amount of the claim to which the department is entitled under (b) of this section shall be reduced by a pro rata share of the attorney fees and litigation costs. Regardless of the manner in which the amount of the attorney fees is derived in the particular case, the pro rata reduction of the subrogated claim for reimbursement of attorney fees shall be calculated in accordance with the applicable rules of court governing the award of attorney fees in civil matters.

(d) The department is authorized to enter into contracts for the collection of medical expenses already paid by Medicaid from potential third-party payors. The department may pay, from the funds recovered by the contractor, any amounts owing to the federal government as its share of the Medicaid paid claim, and the costs of collecting the funds.

(e) Notwithstanding (b) of this section, the department may waive the subrogation rights to all or part of the amount of medical assistance paid on behalf of a recipient of medical assistance in cases of undue hardship.

(f) The department may adopt regulations to interpret and implement this section.



Sec. 47.05.075. - Medical assistance lien.

(a) The department has a lien upon any sum that may be due to the recipient of medical assistance from a third-party payor. The lien is in the amount of the medical assistance paid for medical services under this title, together with reasonable attorney fees and litigation costs incurred in the enforcement of the lien.

(b) A lien against a sum due from a third-party payor for medical services provided to a recipient of medical assistance under this title attaches and is effective upon filing with a recorder's office in any recording district in the state. However, a lien filed under this subsection is not perfected and has no effect unless notice of filing of the lien is served by the department upon the third-party payor, personally or by registered, certified, or insured mail, return receipt requested.

(c) If a recipient of medical assistance under this title settles a claim or obtains an award or judgment arising from the injury or illness for which the medical assistance was received, the amount of the lien to which the department is entitled under (a) of this section shall be reduced by a pro rata share of the attorney fees and litigation costs. Regardless of the manner in which the amount of the attorney fees is derived in the particular case, the pro rata reduction of the lien shall be calculated in accordance with the applicable rules of court governing the award of attorney fees in civil matters.

(d) A perfected lien under this section has priority immediately after a lien perfected by a hospital, nurse, or physician under AS 34.35.450 - 34.35.480.



Sec. 47.05.080. - Recovery of overpayments.

(a) Benefit overpayments collected by the department in administering programs under AS 47.25.120 - 47.25.300 (general relief), AS 47.25.430 - 47.25.615 (adult public assistance), AS 47.25.975 - 47.25.990 (food stamps), and 47.27 (Alaska temporary assistance program) shall be remitted to the Department of Revenue under AS 37.10.050 (a).

(b) The permanent fund dividend of a former recipient of a public assistance program listed under (a) of this section may be taken under AS 43.23.065 (b)(6) and 43.23.068 to satisfy the balance due on a defaulted overpayment claim.



Sec. 47.05.085. - Subpoena power.

(a) The commissioner or the commissioner's designee at the director level may issue subpoenas to compel the production of books, papers, correspondence, memoranda, and other records considered necessary as evidence in connection with an investigation under or the administration of AS 47.07 (medical assistance), AS 47.08 (assistance for catastrophic illnesses and acute or chronic medical conditions), AS 47.25 (day care assistance, child care grants, general relief, adult public assistance, and food stamps), and AS 47.27 (Alaska temporary assistance program).

(b) In case of refusal to obey a subpoena issued to any person under (a) of this section, the superior court may, upon application by the department, issue an order requiring the person to appear before the department to produce evidence if ordered. Failure to obey the order of the court is punishable as contempt.

(c) A person who, without just cause, fails or refuses to produce books, papers, correspondence, memoranda, and other records, if it is in the person's power to do so, in obedience to a subpoena of the department or an authorized representative of it, upon conviction, is punishable by a fine of not more than $200, or by imprisonment for not more than 60 days, or by both. Each day the failure or refusal continues is a separate offense.



Sec. 47.05.090. - Authorization of the Interstate Compact on Adoption and Medical Assistance.

(a) The Department of Health and Social Services may, on behalf of the state, enter into the Interstate Compact on Adoption and Medical Assistance and supplementary agreements with agencies of other states for the provision of adoption and medical assistance under AS 47.07 and other provisions of this title for eligible children with special needs.

(b) In this section, "state" includes a state, territory, possession, or commonwealth of the United States.



Sec. 47.05.100. - Monthly reports concerning children.

By the 15th day of each month, the Department of Health and Social Services shall provide a report summarizing child protection activities carried out during the previous calendar month and the status of children committed to the department's custody, including information on the number and type of reports of child abuse and neglect received, the outcome of investigations completed, the number of placements of children committed to the department's custody, and the number of foster homes licensed. The report shall be made accessible to the public through the Internet.






Article 02 - OVERSIGHT OF MEDICAL CARE PROGRAMS

Sec. 47.05.200. - Annual audits.

(a) The department shall annually contract for independent audits of a statewide sample of all medical assistance providers in order to identify overpayments and violations of criminal statutes. The audits conducted under this section may not be conducted by the department or employees of the department. The number of audits under this section each year, as a total for the medical assistance programs under AS 47.07 and AS 47.08, shall be 0.75 percent of all enrolled providers under the programs, adjusted annually on July 1, as determined by the department, except that the number of audits under this section may not be less than 75. The audits under this section must include both on-site audits and desk audits and must be of a variety of provider types. The department may not award a contract under this subsection to an organization that does not retain persons with a significant level of expertise and recent professional practice in the general areas of standard accounting principles and financial auditing and in the specific areas of medical records review, investigative research, and Alaska health care criminal law. The contractor, in consultation with the commissioner, shall select the providers to be audited and decide the ratio of desk audits and on-site audits to the total number selected.

(b) Within 90 days after receiving each audit report from an audit conducted under this section, the department shall begin administrative procedures to recoup overpayments identified in the audits and shall allocate the reasonable and necessary financial and human resources to ensure prompt recovery of overpayments unless the attorney general has advised the commissioner in writing that a criminal investigation of an audited provider has been or is about to be undertaken, in which case, the commissioner shall hold the administrative procedure in abeyance until a final charging decision by the attorney general has been made. The commissioner shall provide copies of all audit reports to the attorney general so that the reports can be screened for the purpose of bringing criminal charges.

(c) Each fiscal year, the state's share of recovered overpayments obtained because of the required contract audits under this section shall be deposited with the commissioner of revenue under AS 37.10.050 and separately accounted for by the commissioner of administration under AS 37.05.142 . The legislature may appropriate a portion of the estimated balance in the account to the department to pay for the annual audits described in this section.

(d) As a condition of obtaining payment under AS 47.07 and AS 47.08 and for purposes of this section, a provider shall allow

(1) the department reasonable access to the records of medical assistance recipients and providers; and

(2) audit and inspection of the records by state and federal agencies.

(e) This section does not preclude the department from performing audits that are allowed or required under other laws.



Sec. 47.05.210. - Medical assistance fraud.

(a) A person commits the crime of medical assistance fraud if the person

(1) knowingly submits or authorizes the submission of a claim to a medical assistance agency for property, services, or a benefit with reckless disregard that the claimant is not entitled to the property, services, or benefit;

(2) knowingly prepares or assists another person to prepare a claim for submission to a medical assistance agency for property, services, or a benefit with reckless disregard that the claimant is not entitled to the property, services, or benefit;

(3) except as otherwise authorized under the medical assistance program, confers, offers to confer, solicits, agrees to accept, or accepts property, services, or a benefit

(A) to refer a medical assistance recipient to a health care provider; or

(B) for providing health care to a medical assistance recipient if the property, services, or benefit is in addition to payment by a medical assistance agency;

(4) does not produce medical assistance records to a person authorized to request the records;

(5) knowingly makes a false entry in or falsely alters a medical assistance record;

(6) knowingly destroys, mutilates, suppresses, conceals, removes, or otherwise impairs the verity, legibility, or availability of a medical assistance record knowing that the person lacks the authority to do so; or

(7) violates a provision of AS 47.07 or AS 47.08 or a regulation adopted under AS 47.07 or AS 47.08.

(b) Medical assistance fraud under (a)(1), (2), or (3) of this section is

(1) a class B felony if the portion of the claim or claims submitted in violation of (a)(1) or (2) of this section, or the value of the property, services, or benefit that is in violation of (a)(3) of this section, is $25,000 or more;

(2) a class C felony if the portion of the claim or claims submitted in violation of (a)(1) or (2) of this section, or the value of the property, services, or benefit that is in violation of (a)(3) of this section, is $500 or more but less than $25,000;

(3) a class A misdemeanor if the portion of the claim or claims submitted in violation of (a)(1) or (2) of this section, or the value of the property, services, or benefit that is in violation of (a)(3) of this section, is less than $500.

(c) Medical assistance fraud under (a)(4), (5), or (6) of this section is a class A misdemeanor.

(d) Medical assistance fraud under (a)(7) of this section is a class B misdemeanor.



Sec. 47.05.220. - Notice of charges.

Upon the filing of a complaint, information, presentment, or indictment charging a medical assistance provider with a crime under AS 47.05.210 , the attorney general shall, in writing, notify the commissioner of the filing. Upon receiving notice from the attorney general under this section, the commissioner shall immediately undertake a review of all unpaid claims or requests for reimbursements attributable to services claimed to have been provided by the person charged.



Sec. 47.05.230. - Determination of value; aggregation of amounts.

In AS 47.05.210 , whenever it is necessary to determine the value of property, that value shall be determined in accordance with AS 11.46.980. In determining the degree or classification of a crime described under AS 47.05.210 , amounts involved in criminal acts committed under one course of conduct, whether from the same person or several persons, shall be aggregated.



Sec. 47.05.240. - Exclusion from medical assistance programs.

(a) The commissioner may exclude an applicant to or disenroll a medical assistance provider in the medical assistance program in AS 47.07 or AS 47.08, or both, for a period of up to 10 years after unconditional discharge on a conviction

(1) for medical assistance fraud under AS 47.05.210 or misconduct involving a controlled substance under AS 11.71; or

(2) in a court of the United States or a court of another state or territory, for a crime with elements similar to the crimes included under (1) of this subsection.

(b) After a period of exclusion under (a) of this section, an applicant may not participate in a medical assistance program under AS 47.07 or AS 47.08 until the applicant establishes to the commissioner by clear and convincing evidence that the applicant possesses all required licenses and certificates and is qualified to participate.



Sec. 47.05.290. - Definitions.

In AS 47.05.200 - 47.05.290,

(1) "benefit" has the meaning given in AS 11.81.900 ;

(2) "claim" includes a request for payment for medical assistance services under applicable state or federal law or regulations, whether the request is in an electronic format or paper format or both;

(3) "commissioner" means the commissioner of health and social services;

(4) "department" means the Department of Health and Social Services;

(5) "falsely alters" has the meaning given in AS 11.46.580 ;

(6) "knowingly" has the meaning given in AS 11.81.900 ;

(7) "makes a false entry" has the meaning given in AS 11.56.820 ;

(8) "medical assistance agency" means the department, an agency of the department, and an agent, contractor, or designee of the department or of one of its agencies that performs one or more of the activities of the department or an agency of the department;

(9) "medical assistance program" means a program under AS 47.07 or AS 47.08;

(10) "medical assistance provider" or "provider" means a person or organization that provides, attempts to provide, or claims to have provided services or products to a medical assistance recipient that may qualify for reimbursement under AS 47.07 or AS 47.08 or a person or organization that participates in or has applied to participate in a medical assistance program as a supplier of a service or product;

(11) "medical assistance recipient" means a person on whose behalf another claims or receives a payment from a medical assistance agency, without regard to whether the individual was eligible for benefits under a medical assistance program;

(12) "medical assistance record" means records required to be kept by state or federal law or regulation regarding claims to a medical assistance agency;

(13) "organization" has the meaning given in AS 11.81.900 ;

(14) "person" has the meaning given in AS 11.81.900 ;

(15) "property" has the meaning given in AS 11.81.900 ;

(16) "reckless disregard" means acting recklessly, as that term is defined in AS 11.81.900 ;

(17) "services" or "medical assistance services" means a health care benefit that may qualify for reimbursement under AS 47.07 or AS 47.08, including health care benefits provided, attempted to be provided, or claimed to have been provided to another, by a medical assistance provider, or "services" as defined in AS 11.81.900 ;

(18) "unconditional discharge" has the meaning given in AS 12.55.185 .






Article 03 - CRIMINAL HISTORY; REGISTRY

Sec. 47.05.300. - Applicability.

(a) The provisions of AS 47.05.310 - 47.05.390 apply to any individual or entity that is required by statute or regulation to be licensed or certified by the department or that is eligible to receive payments, in whole or in part, from the department to provide for the health, safety, and welfare of persons who are served by the programs administered by the department.

(b) Those individual service providers subject to AS 47.05.310 - 47.05.390 under (a) of this section include

(1) public home care providers described in AS 47.05.017 ;

(2) providers of home and community-based waiver services financed under AS 47.07.030 (c); and

(3) case managers to coordinate community mental health services under AS 47.30.530 .



Sec. 47.05.310. - Criminal history; criminal history check; compliance.

(a) If an individual has been charged with, convicted of, found not guilty by reason of insanity for, or adjudicated as a delinquent for, a crime that is inconsistent with the standards for licensure or certification established by the department by regulation, that individual may not own an entity, or be an officer, director, partner, member, or principal of the business organization that owns an entity. In addition, an entity may not

(1) allow that individual to operate the entity;

(2) hire or retain that individual at the entity as an employee, independent contractor, or unsupervised volunteer of the entity;

(3) allow that individual to reside in the entity if not a recipient of services; or

(4) allow that individual to be present in the entity if the individual would have regular contact with individuals who receive services from the entity, unless that individual is a family member of or visitor of an individual who receives services from the entity.

(b) The department may not issue or renew a license or a certification for an entity that is in violation of (a) of this section or that would be in violation based on the information received as part of the application process.

(c) The department may not issue or renew a license or certification for an entity if an individual is applying for a license, license renewal, certification, or certification renewal for the entity and that

(1) individual has been found by a court or agency of this or another jurisdiction to have neglected, abused, or exploited a child or vulnerable adult under AS 47.10, AS 47.24, or AS 47.62 or a substantially similar provision in another jurisdiction, or to have committed medical assistance fraud under AS 47.05.210 or a substantially similar provision in another jurisdiction; or

(2) individual's name appears on the centralized registry established under AS 47.05.330 or a similar registry of this state or another jurisdiction.

(d) An entity shall provide to the department a release of information authorization for a criminal history check for an individual who is not a recipient of services from the entity and, after the entity has been issued a license, license renewal, certification, or certification renewal by the department,

(1) who intends to become an owner of the entity, or an officer, director, partner, member, or principal of the business organization that owns the entity;

(2) whom the entity intends to hire or retain as the operator of the entity's business;

(3) whom the entity intends to hire or retain as an employee, independent contractor, or unsupervised volunteer of the entity; or

(4) who will be present in the entity or at the places of operation of entity, and would have regular contact with individuals who receive services from the entity, but who is not a family member or visitor of an individual who receives services from the entity.

(e) An individual for whom a release of information authorization has been provided to the department shall submit the individual's fingerprints to the department, with the fee established under AS 12.62.160, for a report of criminal justice information under AS 12.62 and for submission by the Department of Public Safety to the Federal Bureau of Investigation for a national criminal history record check. The Department of Public Safety shall provide the report of criminal justice information and the results of the national criminal history record check to the department for its use in considering an application for a license, license renewal, certification, or certification renewal, or in considering other approval or selection regarding an entity, for compliance with the standards established in this section. For purposes of obtaining access to criminal justice information maintained by the Department of Public Safety under AS 12.62, the department is a criminal justice agency conducting a criminal justice activity. The department may waive the requirement for fingerprint submission if an individual is unable to provide fingerprints due to a medical or physical condition that is documented by a licensed physician.

(f) The provisions of this section do not apply if the department grants an exception from a requirement of (a) - (e) of this section under a regulation adopted by the department.

(g) The department shall adopt regulations listing those criminal offenses that are inconsistent with the standards for licensure or certification by the department.

(h) An individual service provider is subject to the provisions of (a) - (g) of this section as if the individual service provider were an entity subject to those provisions.

(i) For purposes of (b) and (c) of this section, in place of nonissuance or nonrenewal of a license or certification, an entity or individual service provider that is not required to be licensed or certified by the department or a person wishing to become an entity or individual service provider that is not required to be licensed or certified by the department is instead ineligible to receive a payment, in whole or in part, from the department to provide for the health, safety, and welfare of persons who are served by the programs administered by the department if the entity, individual service provider, or person

(1) is in violation of (a) of this section or would be in violation based on information received by the department as part of an application, approval, or selection process;

(2) has been found by a court or agency of this or another jurisdiction to have neglected, abused, or exploited a child or vulnerable adult under AS 47.10, AS 47.24, or AS 47.62 or a substantially similar provision in another jurisdiction, or to have committed medical assistance fraud under AS 47.05.210 or a substantially similar provision in another jurisdiction; or

(3) appears on the centralized registry established under AS 47.05.330 or a similar registry of this state or another jurisdiction.



Sec. 47.05.320. - Criminal history use standards.

The department shall by regulation establish standards for the consideration and use by the department, an entity, or an individual service provider of the criminal history of an individual obtained under AS 47.05.310 .



Sec. 47.05.330. - Centralized registry.

(a) The department shall by regulation provide for a centralized registry to facilitate the licensing or certification of entities and individual service providers, the authorization of payments to entities or individual service providers by the department, and the employment of individuals by entities and individual service providers.

(b) Except for the name of each victim being redacted before the information is placed on the registry, the registry shall consist of the following information for an entity or individual service provider, an applicant on behalf of an entity or individual service provider, or an employee or unsupervised volunteer of an entity or individual service provider:

(1) decisions, orders, judgments, and adjudications finding that the applicant, employee, or unsupervised volunteer committed

(A) abuse, neglect, or exploitation under AS 47.10, AS 47.24, AS 47.62, or a substantially similar provision in another jurisdiction; or

(B) medical assistance fraud under AS 47.05.210 or a substantially similar provision in another jurisdiction;

(2) orders under a state statute or a substantially similar provision in another jurisdiction that a license or certification of the entity or individual service provider to provide services related to the health, safety, and welfare of persons was denied, suspended, revoked, or conditioned.

(c) As a condition for applying for licensure or certification of an entity or individual service provider, or for payment to an entity or individual service provider by the department, an applicant must agree to submit timely to the registry the information required under this section relating to the entity, any individual, the applicant, employees, and unsupervised volunteers of the entity or individual service provider.

(d) Within 24 hours of a court decision, order, judgment, or adjudication that an entity, individual service provider, or employee or unsupervised volunteer of an entity or individual service provider committed an act listed under (b) of this section, the entity, individual service provider, or employee or unsupervised volunteer of an entity or individual service provider shall report the court action to the department.

(e) Within 24 hours of receiving notice of an allegation that an employee, unsupervised volunteer, or former employee or unsupervised volunteer of an entity or individual service provider committed an act listed under (b) of this section within the past 10 years, the entity or individual service provider shall report the allegation to the department.

(f) The department shall prescribe by regulation the form or format by which an applicant shall submit required information to the registry.

(g) Notwithstanding any contrary provision of law, the department may also submit information described in this section to the registry. An entity or individual that is exempt from department licensure or certification and that does not receive money from the department for its services may voluntarily submit information described in this section to the department for placement in the registry.

(h) Information contained in the registry is confidential and is not subject to public inspection and copying under AS 40.25.110 - 40.25.125. However, information contained in the registry may be released to entities, individual service providers, and governmental agencies authorized and in a manner provided under this section and regulations adopted under this section.

(i) A person is presumed to be acting in good faith and is immune from civil and criminal liability if the person

(1) makes a report of medical assistance fraud, abuse, neglect, or exploitation;

(2) submits information to the registry; or

(3) fails to hire or retain an employee or unsupervised volunteer because the employee or unsupervised volunteer is included in the registry.

(j) A person about whom information is placed in the registry shall be notified of the placement by the department and may request the department to delete or modify the information to correct inaccuracies. The department shall investigate the request and make necessary deletions or modifications if the department finds no relationship between the information placed in the registry and the risk of harm to the entity's clientele.



Sec. 47.05.340. - Regulations.

The department shall adopt regulations to implement AS 47.05.300 - 47.05.390.



Sec. 47.05.350. - Use of information; immunity.

An entity or individual service provider that obtains information about an employee under a criminal history check under AS 47.05.310 may use that information only as provided for in regulations adopted by the department under AS 47.05.320 . However, if an entity or individual service provider reasonably relies on the information provided under the regulations adopted by the department to deny employment to an individual who was selected for hire as an employee, including during a period of provisional employment, the entity or individual service provider is not liable in an action brought by the individual based on the employment determination resulting from the information.



Sec. 47.05.390. - Definitions.

In AS 47.05.300 - 47.05.390, unless the context otherwise requires,

(1) "criminal history records" has the meaning given in AS 12.64.010 ;

(2) "criminal justice activity" has the meaning given in AS 12.62.900;

(3) "criminal justice agency" has the meaning given in AS 12.62.900 ;

(4) "criminal justice information" has the meaning given in AS 12.62.900;

(5) "department" means the Department of Health and Social Services;

(6) "entity" means an entity listed in AS 47.32.010 (b) and includes an owner, officer, director, member, or partner of the entity;

(7) "individual service provider" means an individual described in AS 47.05.300(a), and includes those listed in AS 47.05.300 (b);

(8) "license" includes a provisional license;

(9) "unsupervised" means that an individual who is licensed under AS 47.32, after submitting a criminal history background check, is not physically present to observe the volunteer at the entity.









Chapter 47.07. - MEDICAL ASSISTANCE FOR NEEDY PERSONS

Sec. 47.07.010. - Purpose.

It is declared by the legislature as a matter of public concern that the needy persons of this state who are eligible for medical care at public expense under this chapter should seek only uniform and high quality care that is appropriate to their condition and cost-effective to the state and receive that care, regardless of race, age, national origin, or economic standing. It is equally a matter of public concern that providers of services under this chapter should operate honestly, responsibly, and in accordance with applicable laws and regulations in order to maintain the integrity and fiscal viability of the state's medical assistance program, and that those who do not operate in this manner should be held accountable for their conduct. It is vital that the department administer this chapter in a manner that promotes effective, long-term cost containment of the state's medical assistance expenditures while providing medical care to recipients. Accordingly, this chapter authorizes the department to apply for participation in the national medical assistance program as provided for under 42 U.S.C. 1396 - 1396p (Title XIX, Social Security Act).



Sec. 47.07.020. - Eligible persons.

(a) All residents of the state for whom the Social Security Act requires Medicaid coverage are eligible to receive medical assistance under 42 U.S.C. 1396 - 1396p (Title XIX, Social Security Act).

(b) In addition to the persons specified in (a) of this section, the following optional groups of persons for whom the state may claim federal financial participation are eligible for medical assistance:

(1) persons eligible for but not receiving assistance under any plan of the state approved under 42 U.S.C. 1381 - 1383c (Title XVI, Social Security Act, Supplemental Security Income) or a federal program designated as the successor to the aid to families with dependent children program;

(2) persons in a general hospital, skilled nursing facility, or intermediate care facility, who, if they left the facility, would be eligible for assistance under one of the federal programs specified in (1) of this subsection;

(3) persons under 21 years of age who are under supervision of the department, for whom maintenance is being paid in whole or in part from public funds, and who are in foster homes or private child-care institutions;

(4) aged, blind, or disabled persons, who, because they do not meet income and resources requirements, do not receive supplemental security income under 42 U.S.C. 1381 - 1383c (Title XVI, Social Security Act), and who do not receive a mandatory state supplement, but who are eligible, or would be eligible if they were not in a skilled nursing facility or intermediate care facility to receive an optional state supplementary payment;

(5) persons under 21 years of age who are in an institution designated as an intermediate care facility for the mentally retarded and who are financially eligible as determined by the standards of the federal program designated as the successor to the aid to families with dependent children program;

(6) persons in a medical or intermediate care facility whose income while in the facility does not exceed $1,656 a month but who would not be eligible for an optional state supplementary payment if they left the hospital or other facility;

(7) persons under 21 years of age who are receiving active treatment in a psychiatric hospital and who are financially eligible as determined by the standards of the federal program designated as the successor to the aid to families with dependent children program;

(8) persons under 21 years of age and not covered under (a) of this section, who would be eligible for benefits under the federal program designated as the successor to the aid to families with dependent children program, except that they have the care and support of both their natural and adoptive parents;

(9) pregnant women not covered under (a) of this section and who meet the income and resource requirements of the federal program designated as the successor to the aid to families with dependent children program;

(10) persons under 21 years of age not covered under (a) of this section who the department has determined cannot be placed for adoption without medical assistance because of a special need for medical or rehabilitative care and who the department has determined are hard-to-place children eligible for subsidy under AS 25.23.190 - 25.23.210;

(11) persons who can be considered under 42 U.S.C. 1396a(e)(3) (Title XIX, Social Security Act, Medical Assistance) to be individuals with respect to whom a supplemental security income is being paid under 42 U.S.C. 1381 - 1383c (Title XVI, Social Security Act) because they meet all of the following criteria:

(A) they are 18 years of age or younger and qualify as disabled individuals under 42 U.S.C. 1382c(a) (Title XVI, Social Security Act);

(B) the department has determined that

(i) they require a level of care provided in a hospital, nursing facility, or intermediate care facility for the mentally retarded;

(ii) it is appropriate to provide their care outside of an institution; and

(iii) the estimated amount that would be spent for medical assistance for their individual care outside an institution is not greater than the estimated amount that would otherwise be expended individually for medical assistance within an appropriate institution;

(C) if they were in a medical institution, they would be eligible for medical assistance under other provisions of this chapter; and

(D) home and community-based services under a waiver approved by the federal government are either not available to them under this chapter or would be inappropriate for them;

(12) disabled persons, as described in 42 U.S.C. 1396a(a)(10)(A)(ii)(XIII), who are in families whose income, as determined under applicable federal regulations or guidelines, is less than 250 percent of the official poverty line applicable to a family of that size according to the federal Office of Management and Budget, and who, but for earnings in excess of the limit established under 42 U.S.C. 1396d(q)(2)(B), would be considered to be individuals with respect to whom a supplemental security income is being paid under 42 U.S.C. 1381 - 1383c; a person eligible for assistance under this paragraph who is not eligible under another provision of this section shall pay a premium or other cost-sharing charges according to a sliding fee scale that is based on income as established by the department in regulations;

(13) persons under 19 years of age who are not covered under (a) of this section and whose household income does not exceed

(A) $1,635 a month if the household consists of one person;

(B) $2,208 a month if the household consists of two persons;

(C) $2,782 a month if the household consists of three persons;

(D) $3,355 a month if the household consists of four persons;

(E) $3,928 a month if the household consists of five persons;

(F) $4,501 a month if the household consists of six persons;

(G) $5,074 a month if the household consists of seven persons;

(H) $5,647 a month if the household consists of eight persons;

(I) $5,647 a month, plus an additional $574 a month for each extra person above eight persons who is in the household if the household consists of nine persons or more;

(14) pregnant women who are not covered under (a) of this section and whose household income does not exceed

(A) $2,208 a month if the household consists of two persons;

(B) $2,782 a month if the household consists of three persons;

(C) $3,355 a month if the household consists of four persons;

(D) $3,928 a month if the household consists of five persons;

(E) $4,501 a month if the household consists of six persons;

(F) $5,074 a month if the household consists of seven persons;

(G) $5,647 a month if the household consists of eight persons;

(H) $5,647 a month, plus an additional $574 a month for each extra person above eight persons who is in the household if the household consists of nine persons or more;

(15) persons who have been diagnosed with breast or cervical cancer and who are eligible for coverage under 42 U.S.C. 1396a(a)(10)(A)(ii)(XVIII).

(c) Receipt of medical assistance under this chapter is considered to be an additional benefit to these individuals and does not affect other assistance payments, federal or state, for which the recipient is eligible.

(d) Additional groups may not be added unless approved by the legislature.

(e) Notwithstanding (b)(4) of this section, a person is not eligible for Medicaid benefits until a final determination is made on the eligibility of that person for benefits under 42 U.S.C. 1381 - 1383c (Title XVI, Social Security Act).

(f) A person may not be denied eligibility for medical assistance under this chapter on the basis of a diversion of income, whether by assignment or after receipt of the income, into a Medicaid-qualifying trust that, according to a determination made by the department,

(1) has provisions that require that the state will receive all of the trust assets remaining at the death of the individual, subject to a maximum amount that equals the total medical assistance paid on behalf of the individual; and

(2) otherwise meets the requirements of 42 U.S.C. 1396p(d)(4).

(g) A person's eligibility for medical assistance under this chapter may not be denied or delayed on the basis of a transfer of assets for less than fair market value if the person establishes to the satisfaction of the department that the denial or delay would work an undue hardship on the person as determined on the basis of criteria in applicable federal regulations.

(h) A person who meets the eligibility requirements of (a) or (b) of this section, except that the person is a qualified alien as defined in 8 U.S.C. 1641, is eligible for medical assistance unless the person is not eligible under the limited eligibility provision of 8 U.S.C. 1613.

(i) The department may allow a person under 19 years of age who is determined to be eligible for benefits under this chapter to remain eligible for those benefits for up to 11 calendar months following the month that the person is determined eligible for benefits or until the person is 19 years old, whichever occurs earlier.



Sec. 47.07.025. - Assignment of medical support rights.

(a) An applicant for or recipient of assistance under this chapter is considered to have assigned to the state, through the department and the child support services agency, all rights to accrued and continuing medical support that the applicant and other persons for whom assistance is sought may have from all sources. The assignment takes effect upon a determination that the applicant is eligible for assistance under this chapter. Except with respect to the amount of any unpaid medical support obligation accrued under the assignment, the assignment under this section terminates when the applicant ceases to receive assistance under this chapter.

(b) Through the child support services agency or on its own behalf, the department may garnish the wages, salary, or other employment income of a person who

(1) is required by a medical support order under AS 25.27.060 (c) to provide coverage of the costs of medical care to a child who is eligible for medical assistance under this chapter;

(2) has received payment from a third party for the costs of the services; and

(3) has not used the payments to reimburse, as appropriate, the other parent or custodian of the child, the provider of the services, or the department.

(c) Garnishment under (b) of this section is limited to the amount necessary to reimburse the department for expenditures for the child under this chapter. Claims for current support or support arrearages take priority over claims under this section.



Sec. 47.07.030. - Medical services to be provided.

(a) The department shall offer all mandatory services required under 42 U.S.C. 1396 - 1396p (Title XIX of the Social Security Act).

(b) In addition to the mandatory services specified in (a) of this section and the services provided under (d) of this section, the department may offer only the following optional services: case management and nutrition services for pregnant women; personal care services in a recipient's home; emergency hospital services; long-term care noninstitutional services; medical supplies and equipment; advanced nurse practitioner services; clinic services; rehabilitative services for children eligible for services under AS 47.07.063 , substance abusers, and emotionally disturbed or chronically mentally ill adults; targeted case management services; inpatient psychiatric facility services for individuals age 65 or older and individuals under age 21; psychologists' services; clinical social workers' services; midwife services; prescribed drugs; physical therapy; occupational therapy; chiropractic services; low-dose mammography screening, as defined in AS 21.42.375 (e); hospice care; treatment of speech, hearing, and language disorders; adult dental services; prosthetic devices and eyeglasses; optometrists' services; intermediate care facility services, including intermediate care facility services for the mentally retarded; skilled nursing facility services for individuals under age 21; and reasonable transportation to and from the point of medical care.

(c) Notwithstanding (b) of this section, the department may offer a service for which the department has received a waiver from the federal government if the department was authorized, directed, or requested to apply for the waiver by law or by a concurrent or joint resolution of the legislature.

(d) The department may establish as optional services a primary care case management system or a managed care organization contract in which certain eligible individuals are required to enroll and seek approval from a case manager or the managed care organization before receiving certain services. The department shall establish enrollment criteria and determine eligibility for services consistent with federal and state law.



Sec. 47.07.032. - Inpatient psychiatric services for persons under 21 years of age.

(a) Notwithstanding AS 47.07.030 , the department may not grant assistance under this chapter for inpatient psychiatric services to a person under 21 years of age who is in an out-of-state psychiatric hospital facility or an out-of-state residential psychiatric treatment center unless the department determines that the assistance is for

(1) psychiatric hospital services that are consistent with the person's clinical diagnosis and appropriately address the person's needs and that these services are unavailable in the state; or

(2) residential psychiatric treatment center services that are consistent with the person's clinical diagnosis and appropriately address the person's needs and that these services are unavailable in the state.

(b) The department shall, on a monthly basis, evaluate what types of services are available in the state for inpatient psychiatric care for persons under 21 years of age. If inpatient psychiatric services that are consistent with the person's clinical diagnosis and that appropriately address the person's needs become available at a location in the state for a person under 21 years of age who is receiving the services under this chapter at a location outside the state, the department shall, as a condition of continued eligibility for coverage of the services under this chapter, require the person to be transferred to the in-state facility unless the department determines that the transfer would be detrimental to the person's health, established therapeutic relationship, or clinical need.



Sec. 47.07.035. - Priority of medical assistance. [Repealed, Sec. 4 ch 106 SLA 2003].

Repealed or Renumbered



Sec. 47.07.036. - Cost containment measures authorized.

(a) If the department finds that the costs of medical assistance for all persons eligible under this chapter will exceed the amount allocated in the state budget for a fiscal year, the department may implement cost containment measures to reduce anticipated program costs for that fiscal year as authorized under this section.

(b) The department, in implementing this section, shall take all reasonable steps to implement cost containment measures that do not eliminate program eligibility or the scope of services required or authorized under AS 47.07.020 and 47.07.030 before implementing cost containment measures under (c) of this section that directly affect program eligibility or coverage of services. The cost containment measures taken under this subsection may include new utilization review procedures, changes in provider payment rates, precertification requirements for coverage of services, and agreements with federal officials under which the federal government will assume responsibility for coverage of some individuals or some services for some individuals through such federal programs as the Indian Health Service or Medicare.

(c) If cost containment measures authorized under (b) of this section are insufficient to reduce the anticipated program costs for a fiscal year to the amount allocated in the state budget for the program for that fiscal year, the department may, to the extent authorized under federal law and the state's constitution, deny any or all optional services listed in AS 47.07.030 (b) - (d) to a person eligible for services under AS 47.07.020 or deny program eligibility to a person who is eligible for the medical assistance program under the optional coverage provisions of AS 47.07.020 (b) - (i). However, the department may not eliminate program participation of a person who is eligible for coverage under AS 47.07.020 (a), nor may the department deny coverage of a service described in AS 47.07.030 (a) for a person who is eligible for the medical assistance program under AS 47.07.020 .



Sec. 47.07.040. - State plan for provision of medical assistance.

The department shall prepare a state plan in accordance with the provisions of 42 U.S.C. 1396 - 1396p (Title XIX, Social Security Act, Medical Assistance) and submit it for approval to the United States Department of Health and Human Services. The plan shall designate that the Department of Health and Social Services is the single state agency to administer this plan. The department shall act for the state in any negotiations relative to the submission and approval of the plan. The department may make those arrangements or regulatory changes, not inconsistent with law, as may be required under federal law to obtain and retain approval of the United States Department of Health and Human Services to secure for the state the optimum federal payment under the provisions of 42 U.S.C. 1396 - 1396p (Title XIX, Social Security Act, Medical Assistance).



Sec. 47.07.042. - Recipient cost-sharing.

(a) Except as provided in (b) - (d) of this section, the state plan developed under AS 47.07.040 shall impose deductible, coinsurance, and copayment requirements on persons eligible for assistance under this chapter to the maximum extent allowed under federal law and regulations. The plan must provide that health care providers shall collect the allowable charge. The department shall reduce payments to each provider by the amount of the allowable charge. A provider may not deny services because a recipient is unable to share costs, but an inability to share costs imposed under this section does not relieve the recipient of liability for the costs.

(b) The state plan developed under AS 47.07.040 shall impose a copayment requirement for inpatient hospital services in an amount that is the lesser of

(1) $50 a day, up to a maximum of $200 per discharge; or

(2) the maximum allowed under federal law and regulations.

(c) If the department has clear and compelling reason to believe that application of the maximum allowable charges under (a) of this section to a specific service would not reduce state expenditures or would generate savings to the state that are insignificant in relation to the total cost containment possible, then the department may waive the charges otherwise required under (a) of this section as to that specific service.

(d) In addition to the requirements established under (a) and (b) of this section, the department may require premiums or cost-sharing contributions from recipients who are eligible for benefits under AS 47.07.020(b)(13) and whose household income is greater than the applicable amount set out in (f) of this section. If the department requires premiums or cost-sharing contributions under this subsection, the department

(1) shall adopt in regulation a sliding scale for those premiums or contributions based on household income;

(2) may not exceed the maximums allowed under federal law; and

(3) shall implement a system by which the department or its designee collects those premiums or contributions.

(e) Except as provided in (c) of this section and notwithstanding (b) of this section, the department may require premiums and other cost-sharing contributions from recipients who are eligible for assistance under AS 47.07.020 (b)(15) to the maximum extent allowed by federal law. If the department requires premiums or other cost-sharing contributions under this subsection, the department shall

(1) adopt in regulation a sliding scale for those premiums or contributions based on household income; and

(2) implement a system by which the department or its designee collects the premiums or other cost-sharing contributions.

(f) In (d) of this section, the term "applicable amount" means

(1) $1,385 a month if the household consists of one person;

(2) $1,867 a month if the household consists of two persons;

(3) $2,348 a month if the household consists of three persons;

(4) $2,829 a month if the household consists of four persons;

(5) $3,310 a month if the household consists of five persons;

(6) $3,792 a month if the household consists of six persons;

(7) $4,273 a month if the household consists of seven persons;

(8) $4,754 a month if the household consists of eight persons;

(9) $4,754 a month, plus an additional $482 a month for each extra person above eight persons who is in the household if the household consists of nine persons or more.



Sec. 47.07.050. - Implementation of the medical assistance program.

The department shall take the steps necessary to adopt those regulations, prepare necessary documentation for the state and providers and undertake the systems design that may be necessary to implement the provisions of this chapter on or before November 1, 1972. Implementation of the medical assistance program shall include appropriate controls and reporting capabilities as required by the United States Department of Health and Human Services, and the department shall make those necessary reports as required by that federal agency or as requested by the legislature.



Sec. 47.07.055. - Recovery of medical assistance from estates.

(a) The estate of an individual who received medical assistance payments is subject to a claim for recovery of the medical assistance after the individual's death that, except as provided in (b) of this section, may be secured by a lien filed against the individual's real property during the individual's lifetime if the

(1) individual was an inpatient in a nursing facility, intermediate care facility for the mentally retarded, or other medical institution;

(2) department required the individual, as a condition of receiving medical assistance under this chapter, to spend for medical expenses all but a minimal amount of that individual's income; and

(3) department determined during the individual's lifetime, after notice and opportunity for hearing, that the individual could not reasonably be expected to be discharged from the institution and to return home.

(b) A lien may not be filed under (a) of this section against an individual's home if the home is lawfully occupied by the individual's

(1) spouse;

(2) child under age 21;

(3) blind or disabled child as described in AS 47.25.615 (3) or (5) or 42 U.S.C. 1382(c); or

(4) sibling, if the sibling has an equity interest in the home and was residing in the home for at least one year before the date of the individual's admission to the institution.

(c) The state may not recover the costs of medical assistance under a lien on a home under (a) of this section until after the death of the individual's surviving spouse, if any, and only at a time when neither of the following is lawfully residing in the home:

(1) a sibling of the individual who was residing in the individual's home for a period of at least one year immediately preceding the date of the individual's institutionalization and who has continuously resided in the home since the institutionalization began; or

(2) a son or daughter of the individual who

(A) resided in the home for at least two years immediately preceding the date of the individual's institutionalization;

(B) has continuously resided in the home since the institutionalization began; and

(C) establishes to the department's satisfaction that the son or daughter provided care to the individual that allowed the individual to reside in the home rather than in an institution.

(d) A lien and claim authorized under (a) of this section are extinguished if, during the individual's lifetime, the individual is discharged from the institution and returns home. However, a new lien and claim are authorized for subsequent expenses if the circumstances described in (a) of this section occur after the individual returns home.

(e) In addition to recovery of medical assistance upon sale of property subject to a lien authorized under (a) - (d) of this section, after an individual's death, the individual's estate is subject to a claim for reimbursement for medical assistance payments made on behalf of the individual under this chapter for the following services to the extent that those services were provided when the individual was 55 years of age or older:

(1) services received while an inpatient in a nursing facility, intermediate care facility for the mentally retarded, or other medical institutions; and

(2) home and community-based services provided through a waiver received from the federal government that allows home and community-based services to be covered under this chapter for persons who are eligible for coverage under this chapter while in an institution but who are able to avoid institutionalization because of the provision of home and community-based services.

(f) Other than a recovery upon sale of a home, a claim under this section may be made only after the death of the individual's surviving spouse, if any, and only at a time when the individual has no surviving child under age 21 and no surviving child who is blind or totally and permanently disabled.

(g) For purposes of AS 13.16.470 , the claims authorized under this section are debts with preference under the laws of the state.



Sec. 47.07.060. - Receipt of federal money.

The Department of Administration shall accept and receive all grants of money awarded to the state under 42 U.S.C. 1396 - 1396p (Title XIX, Social Security Act, Medical Assistance). All money received shall be deposited by the Department of Administration in a special account of the general fund and shall be used by the state exclusively for medical assistance and the administration of medical assistance under the provisions of this chapter. This money shall be paid from the account on a certified disbursement voucher from the department.



Sec. 47.07.063. - Payment for certain services furnished or paid for by a school district.

(a) The department may pay medical assistance under this chapter to a school district on behalf of an eligible child with a disability for rehabilitative and other mandatory and optional services covered under this chapter that are furnished or paid for by the school district if

(1) the school district and the department have entered into an agreement requiring the school district to reimburse the department for any state financial share required by the federal government;

(2) the rehabilitative and other mandatory and optional services are

(A) included in the child's individualized education program developed under AS 14.30.278 ; and

(B) otherwise eligible for reimbursement under this chapter;

(3) the child is a child with a disability who

(A) is eligible for medical assistance under this chapter for the services; and

(B) complies with all applicable provisions of this chapter for that assistance;

(4) the school district fully complies with billing, auditing, and reporting required under the approved state plan described in AS 47.07.040;

(5) reimbursement of payment for the rehabilitative and other mandatory and optional services under this section does not exceed reimbursement allowable for the services under this chapter; and

(6) all other requirements of federal and state law are met.

(b) Notwithstanding any contrary provision of state law, the school district shall allow the department access to medical, financial, and other records of the child that are in the possession of the school district in order to verify eligibility for services under this chapter. The department shall keep information received under this subsection confidential to the same extent as the school district is required to keep the information confidential under law.

(c) The department may adopt regulations to carry out this section.

(d) In this section, unless the context otherwise requires,

(1) "child with a disability" has the meaning given in AS 14.30.350 ;

(2) "rehabilitative services" has the meaning given in 42 C.F.R. 440.130;

(3) "school district" has the meaning given the term "district" in AS 14.17.990, but includes a state boarding school established under AS 14.16.010.



Sec. 47.07.065. - Payment for prescribed drugs.

The department shall pay for prescribed drugs under AS 47.07.030 (b) under regulations adopted by the commissioner in conformity with applicable federal regulations.



Sec. 47.07.070. - Payment rates for health facilities.

(a) The department shall, by regulation, set rates of payment for health facilities under this chapter and AS 47.25.120 - 47.25.300 in accordance with 42 U.S.C. 1396 (Title XIX, Social Security Act, Medical Assistance) and this section. A rate established under this section takes effect under AS 44.62 (Administrative Procedure Act) but not until approved in writing by the commissioner. The commissioner may delegate the performance of these functions.

(b) In determining the rates of payment for health facilities for a fiscal year, the department shall, within the limit of appropriations made by the legislature for the department's programs under this chapter and under AS 47.25.120 - 47.25.300 for that fiscal year, including anticipated available federal revenue for that fiscal year, set rates for facilities that are based on

(1) reasonable costs related to patient care; and

(2) audit and inspection results and reports, when the audit or inspection is conducted under AS 47.07.074 .

(c) This section does not apply to the minimum daily reimbursement rate specified by law under AS 47.24.017 or AS 47.25.195 (e) for assisted living homes.



Sec. 47.07.071. - Reports by health facilities.

After the end of each fiscal year of a health facility, the facility shall submit to the department a report on the facility's financial performance during the fiscal year. The commissioner shall, by regulation, establish the date by which this financial report is due.



Sec. 47.07.072. - Report by the department. [Repealed, Sec. 35 ch 126 SLA 1994].

Repealed or Renumbered



Sec. 47.07.073. - Uniform accounting, budgeting, and reporting.

(a) The department by regulation shall require a uniform system of accounting, budgeting, and reporting for health facilities receiving payments under this chapter. The regulations must provide for reporting revenues, expenses, assets, liabilities, units of service, and other items considered necessary by the department to implement this chapter.

(b) [Repealed, Sec. 6 ch 28 SLA 2003].

(c) The department may waive or modify a requirement for accounting, budgeting, or reporting for a health facility if waiver or modification is consistent with the policies of this chapter.

(d) Notwithstanding other provisions of this section, the department may, by regulation, modify the system of accounting, budgeting, and reporting required under this section for a health facility having fewer than 25 acute care beds in order to reduce the operating costs of that facility.



Sec. 47.07.074. - Audits and inspections.

(a) As a condition of obtaining payment under AS 47.07.070 , a health facility shall allow

(1) the department reasonable access to the records of medical assistance recipients and providers; and

(2) audit and inspection of the records by state and federal agencies.

(b) The department may establish the scope and timing of audits under this chapter. The department may provide that audits will be conducted less frequently than annually.



Sec. 47.07.075. - Administrative procedure.

(a) Actions of the department regarding health facility payment rates under this chapter and AS 47.25.120 - 47.25.300 are subject to provisions of AS 44.62 (Administrative Procedure Act) except as provided in (b) of this section.

(b) The commissioner shall, by regulation, establish time limits applicable to the various phases of an administrative appeal process involving an appeal of the amount of a payment rate set by the department for a facility. The time limits set under the regulations supersede conflicting time limits in AS 44.62.330 - 44.62.630. The regulations must provide that

(1) a hearing for an appeal described in this subsection must be scheduled under AS 44.62.410 to occur no more than 120 days after written notice of rate appeal has been received by the department from a facility unless the facility requests a delay or good cause for the delay is demonstrated to the satisfaction of the hearing officer;

(2) the commissioner must, within 30 days after receiving the recommendation of the hearing officer, either render a decision in the case or refer the case back to a hearing officer for additional findings;

(3) if either time limit set under (1) or (2) of this subsection is not met, the department shall report the noncompliance to the legislature and the governor by the following January 20 with an explanation of the length of delay, reasons for the delay, and proposed corrective action by the department to ameliorate the causes of delay.



Sec. 47.07.080. - [Renumbered as AS 47.07.900 ].

Repealed or Renumbered



Sec. 47.07.110. - 47-07-190 - l Medicaid Rate Advisory Commission [Repealed, Sec. 6 ch 28 SLA 2003].

Repealed or Renumbered



Sec. 47.07.900. - Definitions.

In this chapter

(1) "adult dental services" means minimum treatment for the immediate relief of pain and acute infection provided by a licensed dentist;

(2) "advanced nurse practitioner services" means services furnished by a person who is certified as an advanced nurse practitioner under AS 08.68.410 that are within the scope of the person's certified authority, whether or not the person is under the supervision of, or associated with, a physician or other health care provider;

(3) "chiropractic services" includes only services that are provided by a chiropractor licensed under AS 08.20 that consist of treatment by means of manual manipulation of the spine and x-rays necessary for treatment;

(4) "clinic services" means services provided by state-approved outpatient community mental health clinics that receive grants under AS 47.30.520 - 47.30.620, state-operated community mental health clinics, outpatient surgical care centers, and physician clinics;

(5) "clinical social workers' services" means clinical social work services provided by a person licensed as a clinical social worker under AS 08.95;

(6) [Repealed, Sec. 6 ch 28 SLA 2003].

(7) "department" means the Department of Health and Social Services;

(8) "emergency hospital services" means services that

(A) are necessary to prevent the death or serious impairment of the health of the individual; and

(B) because of the threat to the life or health of the individual, necessitate the use of the most accessible hospital available that is equipped to furnish the services, even if the hospital does not currently meet

(i) the conditions for participation under Medicare; or

(ii) the definitions of inpatient or outpatient hospital services under 42 C.F.R. 440.10 and 440.20;

(9) "emotionally disturbed or chronically mentally ill adults" and "severely emotionally disturbed persons under age 21" include only persons who receive mental health services from an entity that has a contract to provide community mental health services under AS 47.30.520 - 47.30.620;

(10) "eyeglasses" are lenses, including frames when necessary, and other aids to vision prescribed by a physician skilled in diseases of the eye, or by an optometrist, whichever the patient may select, to aid or improve vision;

(11) "health facility" includes a

(A) hospital, skilled nursing facility, intermediate care facility, intermediate care facility for the mentally retarded, rehabilitation facility, inpatient psychiatric facility, home health agency, rural health clinic, and outpatient surgical clinic; and

(B) birthing center if birthing centers are authorized for coverage under the state plan approved under AS 47.07.040 by the United States Department of Health and Human Services;

(12) "hospice care" means services to a terminally ill individual of the type and under the circumstances described in 42 U.S.C. 1396d(o), as amended, and applicable federal regulations;

(13) "midwife services" means services within the practice of midwifery, as defined in AS 08.65.190 , that are performed by a certified direct-entry midwife and miscellaneous fees, other than facility fees, for birth kits, oxygen, and other ancillary expenses necessary for a birth attended by a certified direct-entry midwife;

(14) "nurse midwife" means a registered professional nurse who is certified as an advanced nurse practitioner under AS 08.68.410 (1) and authorized to practice as a nurse midwife under regulations adopted in accordance with AS 08.68.410 (8);

(15) "personal care services in a recipient's home" means services authorized under a service plan in accordance with applicable federal and state law;

(16) "psychologists' services" means services within the practice of psychology provided by a person licensed as a psychologist or psychological associate under AS 08.86;

(17) "rehabilitative services" means services for substance abusers and emotionally disturbed or chronically mentally ill adults provided by

(A) a drug or alcohol treatment center that is funded with a grant under AS 47.30.475 ; or

(B) an outpatient community mental health clinic that has a contract to provide community mental health services under AS 47.30.520 - 47.30.620;

(18) "substance abuser" means a person who

(A) is an alcoholic, as defined in AS 47.37.270 ;

(B) participates in inhalant abuse, as defined in AS 47.37.270 ; or

(C) misuses illegal or prescription drugs;

(19) "targeted case management services" means services for populations designated by the department in regulation that will assist individuals eligible for medical assistance under this chapter in gaining access to needed medical, social, educational, or other services provided to persons through the department.






Chapter 47.08. - ASSISTANCE FOR CATASTROPHIC ILLNESS AND CHRONIC OR ACUTE MEDICAL CONDITIONS

Article 01 - CATASTROPHIC ILLNESS ASSISTANCE

Sec. 47.08.010. - Reimbursement of providers.

(a) Subject to (b) of this section, under AS 47.08.010 - 47.08.140, the Department of Health and Social Services may reimburse providers of medical care for unpaid costs incurred in the treatment of a person suffering an illness or accident that results in financial catastrophe to the person or the person's family.

(b) At the beginning of each fiscal year, the commissioner of health and social services shall determine whether sufficient appropriations have been made for the anticipated costs of services to needy persons under AS 47.08.150 and the anticipated costs of reimbursements under (a) of this section. The Department of Health and Social Services may not accept applications for reimbursement under (a) of this section for a fiscal year if, at the beginning of the fiscal year the department determines that

(1) there are insufficient funds appropriated for the anticipated costs of services for needy persons under AS 47.08.150 ; or

(2) after subtracting anticipated costs under AS 47.08.150 , there are insufficient funds appropriated for anticipated reimbursements under (a) of this section.



Sec. 47.08.020. - Catastrophic Illness Committee.

There is created the Catastrophic Illness Committee, consisting of a medical review officer from the Department of Health and Social Services, a member appointed by the governor who has suffered a catastrophic illness, and a representative of the Department of Commerce, Community, and Economic Development appointed by the governor.



Sec. 47.08.030. - Notice.

The committee shall enlist the assistance of medical providers in making the public aware of the catastrophic illness assistance program.



Sec. 47.08.040. - Applications for assistance.

An application for financial assistance under AS 47.08.010 - 47.08.140 may be filed by a person who has suffered catastrophic illness or by a parent, spouse, or legal guardian of that person, or by any other interested party with the written consent of the person who has suffered the catastrophic illness.



Sec. 47.08.050. - Services excluded from coverage.

Annually, the committee shall determine in light of appropriated funds and expected need the medical expenses reimbursable under AS 47.08.010 - 47.08.140, except that the following are not reimbursable:

(1) dentistry and optometry unless prescribed by a licensed dentist or physician as medically necessary as the result of the injury or illness;

(2) elective medical or surgical procedures;

(3) drugs and medications not prescribed by a licensed physician;

(4) services received as a result of a pregnancy or birth without unusual complications;

(5) private psychological or psychiatric treatment or private alcoholism treatment, unless not available from public agencies or programs;

(6) chiropractic services and services provided by a person who practices naturopathy;

(7) services not of a medical nature;

(8) medical services currently provided to persons in the custody of the Department of Corrections;

(9) costs incurred before July 1976.



Sec. 47.08.060. - Calculation of applicant's share.

Sec. 47.08.060. Calculation of applicant's share.

(a) As frequently as necessary the committee shall adopt, in light of appropriated funds and expected need, a formula to be used in determining the applicant's share of total medical expenses incurred as a result of a catastrophic illness, based on the applicant's annual gross income, number of dependents, amount of assets, and forthcoming third-party payments, all considered in light of the requirement that the applicant's share will be paid to the provider on a payment schedule covering a period of at least three years.

(b) For the purposes of applying the formula to determine the applicant's share, multiple catastrophic illness occurring within a 12-month period to the applicant or other members of the applicant's family shall be treated as one catastrophic illness.

(c) In applying the formula to determine the applicant's share, the total gross income and the total assets of the family of the applicant may be taken into account, with the following exceptions:

(1) the applicant's permanent place of abode;

(2) one noncommercial vehicle;

(3) tools, equipment, vehicles and other assets required in a trade or business;

(4) ordinary household and personal effects;

(5) $1,000 of liquid assets;

(6) all nonliquid assets unless this exclusion would bring about an inequitable result; however, all income derived from this property shall be taken into consideration in determining the recipient's gross income;

(7) inalienable shares in a Native corporation created under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act), for the period of their inalienability as specified in the Act;

(8) Alaska longevity bonus payments;

(9) any other assets specifically restricted for the use of the recipient by state or federal law.

(d) Assets received by the applicant as a custodian, guardian, conservator, or trustee for another are not considered assets of the custodian, guardian, conservator, or trustee.

(e) The applicant's share shall be reduced in the amount of any premiums paid for health insurance or a prepaid medical plan up to $500 if incurred in the 12-month period beginning with the occurrence of the injury or the onset of the illness.

(f) Notwithstanding the provisions of this section, the committee may waive payment of an applicant's share when the catastrophic illness is the proximate result of an immunization required by law.



Sec. 47.08.070. - Standards for reimbursement to providers.

The amount that the committee reimburses providers for medical services rendered to a person who has suffered catastrophic illness may not be greater than 100 percent of the total unpaid bills related to the catastrophic illness and shall be determined by the following standards:

(1) only unpaid medical expenses for periods not to exceed 12 months, and related to catastrophic illness, may be considered; the initial 12-month period begins with the date of the first charges incurred because of the illness;

(2) the committee may not reimburse a provider if the applicant's total medical expenses related to the catastrophic illness are less than $1,000 in any period not exceeding 12 months described in (1) of this section after all sources of third-party payment have been exhausted by the applicant or by someone acting on behalf of the applicant;

(3) the committee may not reimburse a provider for the applicant's share of the total medical expenses; moreover, a reimbursement to the provider shall be conditioned on the provider's agreement that the provider enter into a payment schedule with the applicant which will result in full liquidation of the applicant's share; payment schedules may not be for a term of less than three years.



Sec. 47.08.080. - Reconsideration of decision by committee.

The committee shall promptly notify an applicant of its decision with written reasons for the amount of the award or denial. An applicant who is dissatisfied with a decision of the committee may apply to the committee for reconsideration within 30 days of receipt of the decision. The request for reconsideration must include a written statement of grounds for reconsideration and any supporting documentation which was not available to the committee for its original decision. Within 30 days after receipt of a request for reconsideration, the committee shall affirm, amend, or reverse its original decision. The committee shall promptly notify the applicant of its decision upon reconsideration with written reasons for its action. Information describing hearing rights and procedures must be furnished with the written notification of denial.



Sec. 47.08.090. - Hearing.

An applicant who is dissatisfied with the committee's decision upon reconsideration may request a hearing in accordance with procedures established under AS 47.25.180 .



Sec. 47.08.100. - Finality of decisions.

Decisions as to catastrophic illness awards are final

(1) 30 days after the applicant receives the committee's decision unless a reconsideration is requested during that time;

(2) 30 days after the applicant receives the committee's decision upon reconsideration unless a hearing is requested during that time;

(3) 15 days after the applicant receives the hearing authority's decision if that decision is not appealed to the director during that time;

(4) upon being notified of the decision of the director if an appeal is taken to the director under AS 47.25.180 .



Sec. 47.08.110. - Extension of time limits.

Time limits for reconsideration or for requesting an appeal may be extended, at the discretion of the committee, upon application or upon the committee's own motion. A request for reconsideration or for a hearing shall be considered made on the date when the request is dispatched rather than the date when it is received by the committee.



Sec. 47.08.120. - Recovery from a collateral source.

If the applicant or a provider receives payment from any other source for medical expenses that have been paid by the committee, the applicant or provider is liable to the committee in the amount of that payment. An application may not be considered by the committee unless the applicant agrees to this provision. A provider may not be paid by the committee under AS 47.08.010 - 47.08.140 unless the provider agrees to this provision.



Sec. 47.08.130. - Regulations.

The department may adopt regulations, under AS 44.62 (Administrative Procedure Act) that establish rates of reimbursement to providers for medical expenses incurred, as well as other regulations necessary to carry out the purposes of AS 47.08.010 - 47.08.140.



Sec. 47.08.140. - Definitions.

In AS 47.08.010 - 47.08.140

(1) "applicant" means a person who has suffered a catastrophic illness and is applying for assistance under AS 47.08.010 - 47.08.140 or is the subject of an application for assistance under AS 47.08.010 - 47.08.140;

(2) "applicant's share" means the amount of the total medical expense related to the catastrophic illness that the committee determines the applicant can reasonably be expected to pay based on income, assets, and number of dependents under AS 47.08.060 ;

(3) "catastrophic illness" means illness or injury that results in medical expenses of over $1,000 during a period not to exceed 12 months, after all other sources of third-party payment have been exhausted;

(4) "committee" means the Catastrophic Illness Committee, created under AS 47.08.020 ;

(5) "elective medical or surgical procedures" means treatment that is not essential to the life or health of a person;

(6) "family" means two or more persons related by blood or marriage or adoption living as one economic unit;

(7) "liquid assets" means assets that can be readily converted to cash;

(8) "medical expense" means any financial obligation incurred in the course of treatment of illness as prescribed by a physician, including bills for ancillary services, patient transportation, transportation of a medical or family escort when reasonably necessary, or living expenses while receiving outpatient treatment in a community to which the applicant is not reasonably able to commute from the applicant's permanent place of abode;

(9) "nonliquid assets" means all assets that are not liquid assets;

(10) "permanent place of abode" means a dwelling, or a dwelling unit in a multiple dwelling, including lots and outbuildings or an appropriate portion of these, that are necessary to convenient use of the dwelling unit;

(11) "provider" means a licensed physician, pharmacist, dentist, or other health service worker or a licensed hospital, clinic, skilled nursing home, intermediate care facility or health maintenance organization that has provided services not excluded by AS 47.08.050 to an applicant as a result of a catastrophic illness;

(12) "third-party payments" means payments of medical expenses related to a catastrophic illness by sources other than the applicant or the committee, including but not limited to state and federal medical assistance programs, private health insurance, employment-related health insurance, military health insurance, workers' compensation, violent crimes compensation, Indian Health Service of the United States Department of Health and Human Services, and awards in legal actions.






Article 02 - MEDICAL ASSISTANCE FOR CHRONIC OR ACUTE MEDICAL CONDITIONS

Sec. 47.08.150. - Assistance for chronic or acute medical conditions.

(a) Under the provisions of this section, the Department of Health and Social Services may pay providers of medical care for services described in (c) of this section that are provided to needy persons suffering from a chronic or acute medical condition who may apply for assistance under (b) of this section.

(b) A needy person suffering from a chronic or an acute medical condition who is eligible for general relief assistance under AS 47.25.120 and is not eligible for the medical assistance program under AS 47.07 may apply for assistance under this section. The department shall make a determination of eligibility based on a general relief assistance application. The requirements of AS 47.08.020 - 47.08.140 do not apply to assistance sought under this section, except that, notwithstanding (c) of this section, neither reimbursement nor assistance may be paid by the department for services that are listed in AS 47.08.050 as those services are defined in AS 47.08.140 .

(c) The services eligible for payment under this section for a needy person with a chronic or acute medical condition are the following:

(1) prescription drugs and medical supplies prescribed to treat a person who has

(A) a terminal illness;

(B) cancer and requires chemotherapy; or

(C) a chronic condition that would normally, in its untreated course, result in the death or disability of the recipient, but that is amenable to outpatient medication; the chronic conditions for which the cost of prescription drugs may be paid include the following diagnoses:

(i) diabetes and diabetes insipidus;

(ii) seizure disorders;

(iii) chronic mental illness;

(iv) hypertension;

(2) physician services

(A) related to care under (3) of this subsection;

(B) provided in a hospital emergency room the same day on which the recipient is admitted for care under (3) of this subsection;

(C) provided to a recipient residing in a nursing home; or

(D) provided in either an outpatient or an inpatient setting to a recipient with a diagnosis described in (1) of this subsection;

(3) inpatient hospital services that cannot be performed on an outpatient basis and that are certified as necessary by a professional review organization consulted by the Department of Health and Social Services but not including inpatient psychiatric hospital services;

(4) outpatient laboratory and x-ray services;

(5) medical transportation related to care under (3) of this subsection or nursing facility care;

(6) outpatient surgical services;

(7) nursing facility care.

(d) The payment rate for facilities under this section shall be the same as that established by regulation for medical services under AS 47.25.195, and payment rates under this section for other providers may not exceed those established under AS 47.07.

(e) The Department of Health and Social Services may limit the amount, duration, and scope of services covered under this section by regulation. If the Department of Health and Social Services finds that the cost of assistance for all persons eligible under this section will exceed the amount allocated for that assistance during the fiscal year, the Department of Health and Social Services may limit coverage for certain medical services by regulation in order to provide the most critical care within the available appropriations.

(f) The Department of Health and Social Services may adopt regulations to implement this section.









Chapter 47.10. - CHILDREN IN NEED OF AID

Article 01 - CHILDREN'S PROCEEDINGS

Sec. 47.10.005. - Construction.

The provisions of this chapter shall be liberally construed to

(1) achieve the end that a child coming within the jurisdiction of the court under this chapter may receive the care, guidance, treatment, and control that will promote the child's welfare and the parents' participation in the upbringing of the child to the fullest extent consistent with the child's best interests; and

(2) follow the findings set out in AS 47.05.065 .



Sec. 47.10.010. - Jurisdiction; guardians and attorneys; support.

(a) Proceedings relating to a child under 18 years of age residing or found in the state are governed by this chapter when the child is alleged to be or may be determined by the court to be a child in need of aid under AS 47.10.011 .

(b) In a controversy concerning custody of a child under this chapter, the court may appoint a guardian of the person and property of a child, may appoint an attorney to represent the legal interests of the child, and may order support from either or both parents. Custody of a child may be given to the department and payment of support money to the department may be ordered by a court.



Sec. 47.10.011. - Children in need of aid.

Subject to AS 47.10.019 , the court may find a child to be a child in need of aid if it finds by a preponderance of the evidence that the child has been subjected to any of the following:

(1) a parent or guardian has abandoned the child as described in AS 47.10.013, and the other parent is absent or has committed conduct or created conditions that cause the child to be a child in need of aid under this chapter;

(2) a parent, guardian, or custodian is incarcerated, the other parent is absent or has committed conduct or created conditions that cause the child to be a child in need of aid under this chapter, and the incarcerated parent has not made adequate arrangements for the child;

(3) a custodian with whom the child has been left is unwilling or unable to provide care, supervision, or support for the child, and the whereabouts of the parent or guardian is unknown;

(4) the child is in need of medical treatment to cure, alleviate, or prevent substantial physical harm or is in need of treatment for mental injury and the child's parent, guardian, or custodian has knowingly failed to provide the treatment;

(5) the child is habitually absent from home or refuses to accept available care and the child's conduct places the child at substantial risk of physical or mental injury;

(6) the child has suffered substantial physical harm, or there is a substantial risk that the child will suffer substantial physical harm, as a result of conduct by or conditions created by the child's parent, guardian, or custodian or by the failure of the parent, guardian, or custodian to supervise the child adequately;

(7) the child has suffered sexual abuse, or there is a substantial risk that the child will suffer sexual abuse, as a result of conduct by or conditions created by the child's parent, guardian, or custodian or by the failure of the parent, guardian, or custodian to adequately supervise the child; if a parent, guardian, or custodian has actual notice that a person has been convicted of a sex offense against a minor within the past 15 years, is registered or required to register as a sex offender under AS 12.63, or is under investigation for a sex offense against a minor, and the parent, guardian, or custodian subsequently allows a child to be left with that person, this conduct constitutes prima facie evidence that the child is at substantial risk of being sexually abused;

(8) conduct by or conditions created by the parent, guardian, or custodian have

(A) resulted in mental injury to the child; or

(B) placed the child at substantial risk of mental injury as a result of

(i) a pattern of rejecting, terrorizing, ignoring, isolating, or corrupting behavior that would, if continued, result in mental injury; or

(ii) exposure to conduct by a household member, as defined in AS 18.66.990, against another household member that is a crime under AS 11.41.100 - 11.41.220, 11.41.230(a)(1) or (2), or 11.41.410 - 11.41.432, an offense under a law or ordinance of another jurisdiction having elements similar to a crime under AS 11.41.100 - 11.41.220, 11.41.230(a)(1) or (2), or 11.41.410 - 11.41.432, an attempt to commit an offense that is a crime under AS 11.41.100 - 11.41.220 or 11.41.410 - 11.41.432, or an attempt to commit an offense under a law or ordinance of another jurisdiction having elements similar to a crime under AS 11.41.100 - 11.41.220 or 11.41.410 - 11.41.432; or

(iii) repeated exposure to conduct by a household member, as defined in AS 18.66.990 , against another household member that is a crime under AS 11.41.230 (a)(3) or 11.41.250 - 11.41.270 or an offense under a law or ordinance of another jurisdiction having elements similar to a crime under AS 11.41.230 (a)(3) or 11.41.250 - 11.41.270;

(9) conduct by or conditions created by the parent, guardian, or custodian have subjected the child or another child in the same household to neglect;

(10) the parent, guardian, or custodian's ability to parent has been substantially impaired by the addictive or habitual use of an intoxicant, and the addictive or habitual use of the intoxicant has resulted in a substantial risk of harm to the child; if a court has previously found that a child is a child in need of aid under this paragraph, the resumption of use of an intoxicant by a parent, guardian, or custodian within one year after rehabilitation is prima facie evidence that the ability to parent is substantially impaired and the addictive or habitual use of the intoxicant has resulted in a substantial risk of harm to the child as described in this paragraph;

(11) the parent, guardian, or custodian has a mental illness, serious emotional disturbance, or mental deficiency of a nature and duration that places the child at substantial risk of physical harm or mental injury;

(12) the child has committed an illegal act as a result of pressure, guidance, or approval from the child's parent, guardian, or custodian.



Sec. 47.10.013. - Abandonment.

(a) For purposes of this chapter, the court may find abandonment of a child if a parent or guardian has shown a conscious disregard of parental responsibilities toward the child by failing to provide reasonable support, maintain regular contact, or provide normal supervision, considering the child's age and need for care by an adult. Abandonment of a child also includes instances when the parent or guardian, without justifiable cause,

(1) left the child with another person without provision for the child's support and without meaningful communication with the child for a period of three months;

(2) has made only minimal efforts to support and communicate with the child;

(3) failed for a period of at least six months to maintain regular visitation with the child;

(4) failed to participate in a suitable plan or program designed to reunite the parent or guardian with the child;

(5) left the child without affording means of identifying the child and the child's parent or guardian;

(6) was absent from the home for a period of time that created a substantial risk of serious harm to a child left in the home;

(7) failed to respond to notice of child protective proceedings; or

(8) was unwilling to provide care, support, or supervision for the child.

(b) For purposes of (a) of this section, a parent or guardian who is a victim of domestic violence, or who has a child in the parent's or guardian's care who is the victim of domestic violence, is considered to have justifiable cause to take an action or to fail to take an action that would otherwise be considered to be abandonment of a child under (a) of this section if the action or failure to act is necessary to protect the parent or guardian, or a child in the care of the parent or guardian, from further acts of domestic violence. However, a parent or guardian who initially had justifiable cause to act or fail to act as described in this subsection may be considered to have abandoned the child without justifiable cause for purposes of (a) of this section if the parent or guardian does not take reasonable steps to reunify with or provide care for the abandoned child after becoming secure from further acts of domestic violence or after providing that another child in the care of the parent or guardian is secure from further acts of domestic violence.



Sec. 47.10.014. - Neglect.

For purposes of this chapter, the court may find neglect of a child if the parent, guardian, or custodian fails to provide the child with adequate food, clothing, shelter, education, medical attention, or other care and control necessary for the child's physical and mental health and development, though financially able to do so or offered financial or other reasonable means to do so.



Sec. 47.10.015. - Physical harm.

For the purposes of this chapter, the court may find physical harm to a child or substantial risk of physical harm to a child if

(1) the child was the victim of an act described in AS 11.41.100 - 11.41.250, 11.41.300, 11.41.410 - 11.41.455, or AS 11.51.100 and the physical harm occurred as a result of conduct by or conditions created by a parent, guardian, or custodian; or

(2) a negligent act or omission by a parent, guardian, or custodian creates a substantial risk of injury to the child.



Sec. 47.10.019. - Limitations on determinations.

Notwithstanding other provisions of this chapter, the court may not find a minor to be a child in need of aid under this chapter solely on the basis that the child's family is poor, lacks adequate housing, or exhibits a lifestyle that is different from the generally accepted lifestyle standard of the community where the family lives. However, this section may not be construed to prevent a court from finding that a child is in need of aid if the child has been subjected to conduct or conditions described in AS 47.10.011 - 47.10.015.



Sec. 47.10.020. - Investigation and petition.

(a) Whenever circumstances subject a child to the jurisdiction of the court under AS 47.10.005 - 47.10.142, the court shall appoint a competent person or agency to make a preliminary inquiry and report for the information of the court to determine whether the best interests of the child require that further action be taken. The court shall make the appointment on its own motion or at the request of a person or agency having knowledge of the child's circumstances. If, under this subsection, the court appoints a person or agency to make a preliminary inquiry and to report to it, or if the department is conducting an investigation of a report of child abuse or neglect, the court may issue any orders necessary to aid the person, the agency, or the department in its investigation or in making the preliminary inquiry and report. Upon receipt of the report under this subsection, the court may

(1) close the matter without a court hearing;

(2) determine whether the best interests of the child require that further action be taken; or

(3) authorize the person or agency having knowledge of the facts of the case to file with the court a petition setting out the facts.

(b) The petition and all subsequent pleadings shall be styled as follows: "In the matter of . . . . . . . . . . . . . . . . . . . . . . . ., a child under 18 years of age." The petition may be executed upon the petitioner's information and belief and must be verified. It must include the following information:

(1) the name, address, and occupation of the petitioner, together with the petitioner's relationship to the child, and the petitioner's interest in the matter;

(2) the name, age, and address of the child;

(3) a brief statement of the facts that bring the child within this chapter;

(4) the names and addresses of the child's parents;

(5) the tribal affiliation, if known, of the child;

(6) the name and address of the child's guardian or of the person having control or custody of the child.

(c) If the petitioner does not know a fact required in this section, the petitioner shall so state in the petition.

(d) [Repealed, Sec. 55 ch 59 SLA 1996].

(e) Nothing in this section requires the department to obtain authorization from the court before

(1) conducting an investigation of a report of child abuse or neglect; or

(2) filing a petition.



Sec. 47.10.030. - Summons and custody of minor.

(a) After a petition is filed and after further investigation that the court directs, if the person having custody or control of the minor has not appeared voluntarily, the court shall issue a summons that

(1) recites briefly the substance of the petition;

(2) clearly states that at the hearing it is possible that parental rights and responsibilities may be terminated forever and that the minor may at the hearing be committed to the department for possible adoption; and

(3) directs the person having custody or control of the minor to appear personally in court with the minor at the place and at the time set forth in the summons.

(b) In all cases under this chapter, the child, each parent, the tribe, foster parent or other out-of-home care provider, guardian, and guardian ad litem of the child and, subject to (d) and (e) of this section, each grandparent of the child shall be given notice adequate to give actual notice of the proceedings and the possibility of termination of parental rights and responsibilities, taking into account education and language differences that are known or reasonably ascertainable by the petitioner or the department. The notice of the hearing must contain all names by which the child has been identified. Notice shall be given in the manner appropriate under rules of civil procedure for the service of process in a civil action under Alaska law or in any manner the court by order directs. Proof of the giving of the notice shall be filed with the court before the petition is heard. The court may also subpoena the parent of the child, or any other person whose testimony may be necessary at the hearing. A subpoena or other process may be served by a person authorized by law to make the service, and, where personal service cannot be made, the court may direct that service of process be in a manner appropriate under rules of civil procedure for the service of process in a civil action under Alaska law or in any manner the court directs.

(c) If the minor is in such condition or surroundings that the minor's welfare requires the immediate assumption of custody by the court, the court may order, by endorsement upon the summons, that the officer serving the summons shall at once take the minor into custody and make the temporary placement of the minor that the court directs.

(d) Except as provided in (e) of this section, the department shall give advance written notice of all court hearings in a child's case to a grandparent of the child if

(1) the grandparent has contacted the department, provided evidence acceptable to the department of being the child's grandparent, requested notice about the hearings in the child's case, and provided the department with a current mailing address; or

(2) the department is aware that the child has a grandparent and the grandparent's mailing address is on file with the department.

(e) Notwithstanding (d) of this section, the department is not required to give advance notice to a grandparent about hearings in a child's case if the grandparent

(1) has been convicted of a crime in which the child was the victim; or

(2) is prohibited by a court order from having contact with the child.



Sec. 47.10.040. - Release of minor. [Repealed, Sec. 55 ch 59 SLA 1996. For current law, see AS 47.12.080 ].

Repealed or Renumbered



Sec. 47.10.050. - Appointment of guardian ad litem or attorney.

(a) Whenever in the course of proceedings instituted under this chapter it appears to the court that the welfare of a child will be promoted by the appointment of an attorney to represent the child, the court may make the appointment. If it appears to the court that the welfare of a child in the proceeding will be promoted by the appointment of a guardian ad litem, the court shall make the appointment. Appointment of a guardian ad litem or attorney shall be made under the terms of AS 25.24.310 .

(b) [Repealed, Sec. 55 ch 59 SLA 1996].



Sec. 47.10.060. - Waiver of jurisdiction. [Repealed, Sec. 55 ch 59 SLA 1996. For current law, see AS 47.12.100 ].

Repealed or Renumbered



Sec. 47.10.070. - Hearings.

(a) The court may conduct the hearing on the petition in an informal manner. The court shall give notice of the hearing to the department, and it may send a representative to the hearing. The court shall also transmit a copy of the petition to the department. The department shall send notice of the hearing to the persons for whom notice is required under AS 47.10.030 (b) and to each grandparent of the child entitled to notice under AS 47.10.030 (d). The department and the persons to whom the department must send notice of the hearing are entitled to be heard at the hearing. Except as provided in (c) of this section, and unless prohibited by federal or state law, court order, or court rule, a hearing is open to the public.

(b) [Repealed, Sec. 55 ch 59 SLA 1996].

(c) Except as provided in (e) of this section, the following hearings in child-in-need-of-aid cases are closed to the public:

(1) the initial court hearing after the filing of a petition to commence the child-in-need-of-aid case;

(2) a hearing following the initial hearing in which a parent, child, or other party to the case is present but has not had an opportunity to obtain legal representation;

(3) a hearing, or a part of a hearing, for which the court issues a written order finding that allowing the hearing, or part of the hearing, to be open to the public would reasonably be expected to

(A) stigmatize or be emotionally damaging to a child;

(B) inhibit a child's testimony in that hearing;

(C) disclose matters otherwise required to be kept confidential by state or federal statute or regulation, court order, or court rule; or

(D) interfere with a criminal investigation or proceeding or a criminal defendant's right to a fair trial in a criminal proceeding; before ruling on a request under this subparagraph, the court shall give notice and an opportunity to be heard to the state or a municipal agency that is assigned to the criminal investigation or to the prosecuting attorney.

(d) If a hearing, or part of a hearing, in a child-in-need-of-aid case is not closed under (c) of this section, the court shall hear in camera any information offered regarding the location, or readily leading to the location, of a parent, child, or other party to the case who is a victim of domestic violence or whose safety or welfare may be endangered by public release of the information. Access to testimony heard in camera under this subsection is limited to the court and authorized court personnel.

(e) The grandparents of the child and an out-of-home care provider may attend hearings that are otherwise closed to the public under (c) of this section. However, the court shall limit the presence of these persons in a hearing closed to the public to the time during which the person's testimony is being given if the court determines that the limitation is necessary under (c)(3) of this section.

(f) Notwithstanding any other provision of this chapter, a person attending a hearing open to the public may not disclose a name, picture, or other information that would readily lead to the identification of a child who is the subject of the child-in-need-of-aid case. At the beginning of the hearing, the court shall issue an order specifying the restrictions necessary to comply with this subsection. If a person violates the order, the court may impose any appropriate sanction, including contempt and closure of any further hearings to the person.



Sec. 47.10.072. - Access to hearing by victim. [Repealed, Sec. 23 ch 57 SLA 1991. For current law see AS 47.10.070 (b)].

Repealed or Renumbered



Sec. 47.10.075. - Young adult advisory panels. [Repealed, Sec. 55 ch 59 SLA 1996. For current law, see AS 47.12.110 ].

Repealed or Renumbered



Sec. 47.10.080. - Judgments and orders.

(a) An adjudication hearing shall be completed within 120 days after a finding of probable cause is entered unless the court finds good cause to continue the hearing. When determining whether to grant a continuance for good cause, the court shall take into consideration the age of the child and the potential adverse effect that the delay may have on the child. The court, at the conclusion of the hearing, as the circumstances of the case may require, shall find and enter a judgment that the child is or is not a child in need of aid.

(b) [Repealed, Sec. 55 ch 59 SLA 1996].

(c) If the court finds that the child is a child in need of aid, the court shall

(1) order the child committed to the department for placement in an appropriate setting for a period of time not to exceed two years or in any event not to extend past the date the child becomes 19 years of age, except that the department or the child's guardian ad litem may petition for and the court may grant in a hearing

(A) one-year extensions of commitment that do not extend beyond the child's 19th birthday if the extension is in the best interests of the child; and

(B) an additional one-year period of state custody past 19 years of age if the continued state custody is in the best interests of the person and the person consents to it;

(2) order the child released to a parent, adult family member, or guardian of the child or to another suitable person, and, in appropriate cases, order the parent, adult family member, guardian, or other person to provide medical or other care and treatment; if the court releases the child, it shall direct the department to supervise the care and treatment given to the child, but the court may dispense with the department's supervision if the court finds that the adult to whom the child is released will adequately care for the child without supervision; the department's supervision may not exceed two years or in any event extend past the date the child reaches 19 years of age, except that the department or the child's guardian ad litem may petition for and the court may grant in a hearing

(A) one-year extensions of supervision that do not extend beyond the child's 19th birthday if the extensions are in the best interests of the child; and

(B) an additional one-year period of supervision past 19 years of age if the continued supervision is in the best interests of the person and the person consents to it; or

(3) order, under the grounds specified in (o) of this section or AS 47.10.088, the termination of parental rights and responsibilities of one or both parents and commit the child to the custody of the department, and the department shall report quarterly to the court on efforts being made to find a permanent placement for the child.

(d) An order issued under (c)(3) of this section authorizes the commissioner of health and social services or a designee or the guardian of the person of the child to consent to the adoption of the child.

(e) If the court finds that the minor is not a child in need of aid, it shall immediately order the minor released from the department's custody and returned to the minor's parents, guardian, or custodian, and dismiss the case.

(f) A child found to be a child in need of aid is a ward of the state while committed to the department or the department has the power to supervise the child's actions. For an order made under (c)(1) of this section, the court shall hold a permanency hearing as required by ( l ) of this section and at least annually thereafter during the continuation of foster care to determine if continued placement, as it is being provided, is in the best interest of the child. The department, the child, and the child's parents, guardian, and guardian ad litem are entitled, when good cause is shown, to a permanency hearing on application. If the application is granted, the court shall afford these persons and their counsel reasonable advance notice and hold a permanency hearing where these persons and their counsel shall be afforded an opportunity to be heard. The persons entitled to notice under AS 47.10.030 (b) and the grandparents entitled to notice under AS 47.10.030(d) are entitled to notice of a permanency hearing under this subsection and are also entitled to be heard at the hearing. The child shall be afforded the opportunity to be present and to be heard at the permanency hearing. After the permanency hearing, the court shall make the written findings that are required under (l) of this section. The court shall review an order made under (c)(2) of this section at least annually to determine if continued supervision, as it is being provided, is in the best interest of the child; this review is not considered to be a permanency hearing and is not governed by the provisions of this subsection that relate to permanency hearings.

(g) [Repealed, Sec. 55 ch 59 SLA 1996].

(h) [Repealed, Sec. 55 ch 59 SLA 1996].

(i) A child or the child's parents, guardian, or guardian ad litem, or attorney, acting on the child's behalf, or the department may appeal a judgment or order, or the stay, modification, setting aside, revocation, or enlargement of a judgment or order issued by the court under this chapter. Absent extraordinary circumstances, a decision on the appeal shall be issued no later than 90 days after the latest of the following:

(1) the date oral argument, if any, is heard on the appeal; or

(2) 45 days after the last date oral argument could have been timely requested if oral argument was not requested.

(j) [Repealed, Sec. 29 ch 63 SLA 1977].

(k) [Repealed, Sec. 69 ch 99 SLA 1998].

(l) Within 12 months after the date a child enters foster care as calculated under AS 47.10.088 (f), the court shall hold a permanency hearing. The hearing and permanent plan developed in the hearing are governed by the following provisions:

(1) the persons entitled to be heard under AS 47.10.070 or under (f) of this section are also entitled to be heard at the hearing held under this subsection;

(2) when establishing the permanent plan for the child, the court shall make appropriate written findings, including findings related to whether

(A) and when the child should be returned to the parent or guardian;

(B) the child should be placed for adoption or legal guardianship and whether a petition for termination of parental rights should be filed by the department; and

(C) the child should be placed in another planned, permanent living arrangement and what steps are necessary to achieve the new arrangement;

(3) if the court is unable to make a finding required under (2) of this subsection, the court shall hold another hearing within a reasonable period of time;

(4) in addition to the findings required by (2) of this subsection, the court shall also make appropriate written findings related to

(A) whether the department has made the reasonable efforts required under AS 47.10.086 to offer appropriate family support services to remedy the parent's or guardian's conduct or conditions in the home that made the child a child in need of aid under this chapter;

(B) whether the parent or guardian has made substantial progress to remedy the parent's or guardian's conduct or conditions in the home that made the child a child in need of aid under this chapter;

(C) if the permanent plan is for the child to remain in out-of-home-care, whether the child's out-of-home placement continues to be appropriate and in the best interests of the child; and

(D) whether the department has made reasonable efforts to finalize the permanent plan for the child;

(5) the court shall hold a hearing to review the permanent plan at least annually until successful implementation of the plan; if the plan approved by the court changes after the hearing, the department shall promptly apply to the court for another permanency hearing, and the court shall conduct the hearing within 30 days after application by the department.

(m) [Repealed, Sec. 74 ch 35 SLA 2003].

(n) [Repealed, Sec. 74 ch 35 SLA 2003].

(o) For purposes of terminating a parent's parental rights under the standards in (c)(3) of this section, the court may determine that incarceration of the parent is sufficient grounds for determining that a child is a child in need of aid under AS 47.10.011 as a result of parental conduct and that the parental rights of the incarcerated parent should be terminated if the court finds, based on clear and convincing evidence, that

(1) the period of incarceration that the parent is scheduled to serve during the child's minority is significant considering the child's age and the child's need for an adult's care and supervision;

(2) there is not another parent willing and able to care for the child; and

(3) the incarcerated parent has failed to make adequate provisions for care of the child during the period of incarceration that will be during the child's minority.

(p) If a child is removed from the parental home, the department shall provide reasonable visitation between the child and the child's parents, guardian, and family. When determining what constitutes reasonable visitation with a family member, the department shall consider the nature and quality of the relationship that existed between the child and the family member before the child was committed to the custody of the department. The court may require the department to file a visitation plan with the court. The department may deny visitation to the parents, guardian, or family members if there is clear and convincing evidence that visits are not in the child's best interests. If the department denies visitation to a parent or family member of a child, the department shall inform the parent or family member of a reason for the denial and of the parent's or adult family member's right to request a review hearing as an interested person. A parent, adult family member, or guardian who is denied visitation may request a review hearing. A non-party adult family member requesting a review hearing under this subsection is not eligible for publicly appointed legal counsel.

(q) If the court orders a child committed to the department under (c) of this section and the department places the child in licensed foster care, the department shall

(1) provide the foster parent with a copy of

(A) appropriate information held by the department regarding the child to the extent required by AS 47.12.310 (b)(2)(H);

(B) all initial, updated, and revised case service plans for the child, court orders relating to the child, and the child's medical, mental, and education reports prepared by or for the department, including reports compiled before the child was placed with the foster parent; and

(C) supplements to the plans, orders, and reports described in (B) of this paragraph;

(2) require the foster parent to

(A) maintain and update records regarding medical, mental, educational, and behavioral services provided to the child;

(B) provide all records described in (A) of this paragraph to the department when the child leaves the foster home placement; and

(C) maintain the confidentiality of records regarding a child placed in the foster home except when disclosure of the records is allowed under regulations of the department or when disclosure is reasonably necessary to ensure continuation of care for the child through appropriate medical, mental, educational, and behavioral services.

(r) If the court orders a child committed to the department under (c) of this section, the court shall order the child's parent or guardian to provide the department with

(1) the names, addresses, and telephone numbers of all of the child's medical providers;

(2) the names, addresses, and telephone numbers of mental health providers that have provided services to the child;

(3) the names, addresses, and telephone numbers of schools, preschools, or day care facilities that the child was attending before the child was committed to the department;

(4) a description of special needs of the child, if any; and

(5) the names and locations of relatives who may be willing to have the child placed in their home.

(s) The department may transfer a child, in the child's best interests, from one placement setting to another, and the child, the child's parents or guardian, the child's foster parents or out-of-home caregiver, the child's guardian ad litem, the child's attorney, and the child's tribe are entitled to advance notice of a nonemergency transfer. A party opposed to the proposed transfer may request a hearing and must prove by clear and convincing evidence that the transfer would be contrary to the best interests of the child for the court to deny the transfer. A foster parent or out-of-home caregiver who requests a nonemergency change in placement of the child shall provide the department with reasonable advance notice of the requested change.

(t) For a child who is placed in foster care, when the department finds that it is in the best interest of a child and that the foster family will not be placed in undue risk of harm, the department shall require foster parents to provide regular opportunities for visitation with the child by the parents of the child and encourage foster parents to serve as mentors for facilitating family reunification.

(u) A hearing conducted under this section is open to the public unless an exception provided in AS 47.10.070 (c) applies to make the hearing closed to the public or unless prohibited by federal or state statute or regulation.



Sec. 47.10.081. - Predisposition hearing reports.

(a) [Repealed, Sec. 55 ch 59 SLA 1996].

(b) Before the disposition hearing of a child in need of aid the department shall submit a predisposition report to aid the court in its selection of a disposition. This report must include, but is not limited to, the following:

(1) a statement of changes in the child's or parent's behavior, which will aid the court in determining that supervision of the family or placement is no longer necessary;

(2) if removal from the home is recommended, a description of the reasons the child cannot be protected or rehabilitated adequately in the home, including a description of any previous efforts to work with the parents and the child in the home and the parents' attitude toward placement of the child;

(3) a description of the potential harm to the child that may result from removal from the home and any efforts that can be made to minimize such harm; and

(4) any further information that the court may request.

(c) The court shall inform the child, the child's parents and the attorneys representing the parties and the guardian ad litem that the predisposition report will be available to them not less than 10 days before the disposition hearing.

(d) For purposes of this section "parents" means the natural or adoptive parents, and any legal guardian, relative, or other adult person with whom the child has resided and who has acted as a parent in providing for the child for a continuous period of time before this action.



Sec. 47.10.082. - Health and safety of child and other considerations.

In making its dispositional order under AS 47.10.080 (c), the court shall keep the health and safety of the child as the court's paramount concern and consider

(1) the best interests of the child;

(2) the ability of the state to take custody and to care for the child to protect the child's best interests under AS 47.10.005 - 47.10.142; and

(3) the potential harm to the child caused by removal of the child from the home and family environment.



Sec. 47.10.083. - Review of orders, requests for extensions.

In a review under AS 47.10.080 (f) and in a hearing related to a request for extended commitment or extended supervision under AS 47.10.080(c)(1) or (2), the court shall, in addition to the requirements of those provisions and the requirements of court rules, determine whether a child continues to be a child in need of aid at the time of the review or hearing. The court may not continue or extend state custody or supervision of the child unless the court finds that the child continues to be a child in need of aid except that, if the child is no longer a child in need of aid, the court may establish a specific timetable for gradual reunification of the family and termination of state custody or supervision if the court makes a finding that immediate reunification would be detrimental to the child.



Sec. 47.10.084. - Legal custody, guardianship, and residual parental rights and responsibilities.

(a) When a child is committed under AS 47.10.080 (c)(1) to the department, released under AS 47.10.080 (c)(2) to the child's parents, guardian, or other suitable person, or committed to the department or to a legally appointed guardian of the person of the child under AS 47.10.080(c)(3), a relationship of legal custody exists. This relationship imposes on the department and its authorized agents or the parents, guardian, or other suitable person the responsibility of physical care and control of the child, the determination of where and with whom the child shall live, the right and duty to protect, nurture, train, and discipline the child, the duty of providing the child with food, shelter, education, and medical care, and the right and responsibility to make decisions of financial significance concerning the child. These obligations are subject to any residual parental rights and responsibilities and rights and responsibilities of a guardian if one has been appointed. When a child is committed to the department and the department places the child with the child's parent, the parent has the responsibility to provide and pay for food, shelter, education, and medical care for the child. When parental rights have been terminated, or there are no living parents and no guardian has been appointed, the responsibilities of legal custody include those in (b) and (c) of this section. The department or person having legal custody of the child may delegate any of the responsibilities under this section, except authority to consent to marriage, adoption, and military enlistment may not be delegated. For purposes of this chapter a person in charge of a placement setting is an agent of the department.

(b) When a guardian is appointed for the child, the court shall specify in its order the rights and responsibilities of the guardian. The guardian may be removed only by court order. The rights and responsibilities may include, but are not limited to, having the right and responsibility of reasonable visitation, consenting to marriage, consenting to military enlistment, consenting to major medical treatment, obtaining representation for the child in legal actions, and making decisions of legal or financial significance concerning the child.

(c) When there has been transfer of legal custody or appointment of a guardian and parental rights have not been terminated by court decree, the parents shall have residual rights and responsibilities. These residual rights and responsibilities of the parent include, but are not limited to, the right and responsibility of reasonable visitation, consent to adoption, consent to marriage, consent to military enlistment, consent to major medical treatment except in cases of emergency or cases falling under AS 25.20.025 , and the responsibility for support, except if by court order any residual right and responsibility has been delegated to a guardian under (b) of this section. In this subsection, "major medical treatment" includes the administration of medication used to treat a mental health disorder.



Sec. 47.10.085. - Medical treatment by religious means.

In a case in which the minor's status as a child in need of aid is sought to be based on the need for medical care, the court may, upon consideration of the health of the minor and the fact, if it is a fact, that the minor is being provided treatment by spiritual means through prayer in accordance with the tenets and practices of a recognized church or religious denomination by an accredited practitioner of the church or denomination, dismiss the proceedings and thereby close the matter. This may be done, in the interests of justice and religious freedom, on the court's own motion or upon the application of a party to the proceedings, at any stage of the proceedings after information is given to the court under AS 47.10.020 (a).



Sec. 47.10.086. - Reasonable efforts.

(a) Except as provided in (b) and (c) of this section, the department shall make timely, reasonable efforts to provide family support services to the child and to the parents or guardian of the child that are designed to prevent out-of-home placement of the child or to enable the safe return of the child to the family home, when appropriate, if the child is in an out-of-home placement. The department's duty to make reasonable efforts under this subsection includes the duty to

(1) identify family support services that will assist the parent or guardian in remedying the conduct or conditions in the home that made the child a child in need of aid;

(2) actively offer the parent or guardian, and refer the parent or guardian to, the services identified under (1) of this subsection; the department shall refer the parent or guardian to community-based family support services whenever community-based services are available and desired by the parent or guardian; and

(3) document the department's actions that are taken under (1) and (2) of this subsection.

(b) If the court makes a finding at a hearing conducted under AS 47.10.080(l) that a parent or guardian has not sufficiently remedied the parent's or guardian's conduct or the conditions in the home despite reasonable efforts made by the department in accordance with this section, the court may conclude that continuation of reasonable efforts of the type described in (a) of this section are not in the best interests of the child. The department shall then make reasonable efforts to place the child in a timely manner in accordance with the permanent plan and to complete whatever steps are necessary to finalize the permanent placement of the child.

(c) The court may determine that reasonable efforts of the type described in (a) of this section are not required if the court has found by a preponderance of the evidence that

(1) the parent or guardian has subjected the child to circumstances that pose a substantial risk to the child's health or safety; these circumstances include abandonment, sexual abuse, torture, chronic mental injury, or chronic physical harm;

(2) the parent or guardian has

(A) committed homicide under AS 11.41.100 - 11.41.130 of a parent of the child or of a child;

(B) aided or abetted, attempted, conspired, or solicited under AS 11.16 or AS 11.31 to commit a homicide described in (A) of this paragraph;

(C) committed an assault that is a felony under AS 11.41.200 - 11.41.220 and results in serious physical injury to a child; or

(D) committed the conduct described in (A) - (C) of this paragraph that violated a law or ordinance of another jurisdiction having elements similar to an offense described in (A) - (C) of this paragraph;

(3) the parent or guardian has, during the 12 months preceding the permanency hearing, failed to comply with a court order to participate in family support services;

(4) the department has conducted a reasonably diligent search over a time period of at least three months for an unidentified or absent parent and has failed to identify and locate the parent;

(5) the parent or guardian is the sole caregiver of the child and the parent or guardian has a mental illness or mental deficiency of such nature and duration that, according to the statement of a psychologist or physician, the parent or guardian will be incapable of caring for the child without placing the child at substantial risk of physical or mental injury even if the department were to provide family support services to the parent or guardian for 12 months;

(6) the parent or guardian has previously been convicted of a crime involving a child in this state or in another jurisdiction and, after the conviction, the child was returned to the custody of the parent or guardian and later removed because of an additional substantiated report of physical or sexual abuse by the parent or guardian;

(7) a child has suffered substantial physical harm as the result of abusive or neglectful conduct by the parent or guardian or by a person known by the parent or guardian and the parent or guardian knew or reasonably should have known that the person was abusing the child;

(8) the parental rights of the parent have been terminated with respect to another child because of child abuse or neglect, the parent has not remedied the conditions or conduct that led to the termination of parental rights, and the parent has demonstrated an inability to protect the child from substantial harm or the risk of substantial harm;

(9) the child has been removed from the child's home on at least two previous occasions, family support services were offered or provided to the parent or guardian at those times, and the parent or guardian has demonstrated an inability to protect the child from substantial harm or the risk of substantial harm; or

(10) the parent or guardian is incarcerated and is unavailable to care for the child during a significant period of the child's minority, considering the child's age and need for care by an adult.

(d) If the court determines under (b) or (c) of this section that reasonable efforts under (a) of this section are not required to be provided,

(1) the court shall hold a permanency hearing for the child within 30 days after the determination; and

(2) the department shall make reasonable efforts to place the child in a timely manner in accordance with the permanency plan, and complete whatever steps are necessary to finalize the permanent placement of the child.

(e) The department may develop and implement an alternative permanency plan for the child while the department is also making reasonable efforts to return the child to the child's family under (a) of this section.

(f) In making determinations and reasonable efforts under this section, the primary consideration is the child's best interests.



Sec. 47.10.087. - Placement in secure residential psychiatric treatment centers.

(a) The court may authorize the department to place a child who is in the custody of the department under AS 47.10.080 (c)(1) or (3) or 47.10.142 in a secure residential psychiatric treatment center if the court finds, based on the testimony of a mental health professional, that

(1) the child is gravely disabled or is suffering from mental illness and, as a result, is likely to cause serious harm to the child or to another person;

(2) there is no reasonably available, appropriate, and less restrictive alternative for the child's treatment or that less restrictive alternatives have been tried and have failed; and

(3) there is reason to believe that the child's mental condition could be improved by the course of treatment or would deteriorate if untreated.

(b) A court shall review a placement made under this section at least once every 90 days. The court may authorize the department to continue the placement of the child in a secure residential psychiatric treatment center if the court finds, based on the testimony of a mental health professional, that the conditions or symptoms that resulted in the initial order have not ameliorated to such an extent that the child's needs can be met in a less restrictive setting and that the child's mental condition could be improved by the course of treatment or would deteriorate if untreated.

(c) The department shall transfer a child from a secure residential psychiatric treatment center to another appropriate placement if the mental health professional responsible for the child's treatment determines that the child would no longer benefit from the course of treatment or that the child's treatment needs could be met in a less restrictive setting. The department shall notify the child, the child's parents or guardian, and the child's guardian ad litem of a determination and transfer made under this subsection.

(d) In this section, "likely to cause serious harm" has the meaning given in AS 47.30.915 .



Sec. 47.10.088. - Involuntary termination of parental rights and responsibilities.

(a) Except as provided in AS 47.10.080 (o), the rights and responsibilities of the parent regarding the child may be terminated for purposes of freeing a child for adoption or other permanent placement if the court finds

(1) by clear and convincing evidence that

(A) the child has been subjected to conduct or conditions described in AS 47.10.011 ; and

(B) the parent

(i) has not remedied the conduct or conditions in the home that place the child at substantial risk of harm; or

(ii) has failed, within a reasonable time, to remedy the conduct or conditions in the home that place the child in substantial risk so that returning the child to the parent would place the child at substantial risk of physical or mental injury; and

(2) by preponderance of the evidence that the department has complied with the provisions of AS 47.10.086 concerning reasonable efforts.

(b) In making a determination under (a)(1)(B) of this section, the court may consider any fact relating to the best interests of the child, including

(1) the likelihood of returning the child to the parent within a reasonable time based on the child's age or needs;

(2) the amount of effort by the parent to remedy the conduct or the conditions in the home;

(3) the harm caused to the child;

(4) the likelihood that the harmful conduct will continue; and

(5) the history of conduct by or conditions created by the parent.

(c) In a proceeding under this chapter involving termination of the parental right of a parent, the court shall consider the best interests of the child.

(d) Except as provided in (e) of this section, the department shall petition for termination of a parent's rights to a child, without making further reasonable efforts, when a child is under the jurisdiction of the court under AS 47.10.010 and 47.10.011, and

(1) the child has been in foster care for at least 15 of the most recent 22 months;

(2) the court has determined that the child is abandoned under AS 47.10.013 and the child is younger than six years of age;

(3) the court has made a finding under AS 47.10.086 (b) or a determination under AS 47.10.086 (c) that the best interests of the child do not require further reasonable efforts by the department;

(4) a parent has made three or more attempts within a 15-month period to remedy the parent's conduct or conditions in the home without lasting change; or

(5) a parent has made no effort to remedy the parent's conduct or the conditions in the home by the time of the permanency hearing under AS 47.10.080(l).

(e) If one or more of the conditions listed in (d) of this section are present, the department shall petition for termination of the parental rights to a child unless the department

(1) has documented a compelling reason for determining that filing the petition would not be in the best interests of the child; a compelling reason under this paragraph may include care by a relative for the child; or

(2) is required to make reasonable efforts under AS 47.10.086 and the department has not provided to the parent, consistent with the time period in the department's case plan, the family support services that the department has determined are necessary for the safe return of the child to the home.

(f) A child is considered to have entered foster care under this chapter on the earlier of

(1) the date of the first judicial finding of child abuse or neglect; or

(2) 60 days after the date of removal of the child from the child's home under this chapter.

(g) This section does not preclude the department from filing a petition to terminate the parental rights and responsibilities to a child for other reasons, or at an earlier time than those specified in (d) of this section, if the department determines that filing a petition is in the best interests of the child.

(h) The court may order the termination of parental rights and responsibilities of one or both parents under AS 47.10.080 (c)(3) and commit the child to the custody of the department. The rights of one parent may be terminated without affecting the rights of the other parent.

(i) The department shall concurrently identify, recruit, process, and approve a qualified person or family for an adoption whenever a petition to terminate a parent's rights to a child is filed. Before identifying a placement of the child in an adoptive home, the department shall attempt to locate all living adult family members of the child and, if an adult family member expresses an interest in adopting the child, investigate the adult family member's ability to care for the child. The department shall provide to all adult family members of the child located by the department written notice of the adult family members' rights under this chapter and of the procedures necessary to gain custody of the child, but the department's obligation to provide written notice under this subsection does not apply to a parent of the child whose parental rights are being or have been terminated or to an adult family member who is known by the department to be ineligible for a foster care license under AS 47.35.019 or 47.35.021. If an adult family member of the child requests that the department approve the adult family member for an adoption, the department shall approve the request unless there is good cause not to approve the adoption. If the court issues an order to terminate under (j) of this section, the department shall report within 30 days on the efforts being made to recruit a permanent placement for the child if a permanent placement was not approved at the time of the trial under (j) of this section. The report must document recruitment efforts made for the child.

(j) No later than six months after the date on which the petition to terminate parental rights is filed, the court before which the petition is pending shall hold a trial on the petition unless the court finds that good cause is shown for a continuance. When determining whether to grant a continuance for good cause, the court shall take into consideration the age of the child and the potential adverse effect that the delay may have on the child. The court shall make written findings when granting a continuance.

(k) The court shall issue an order on the petition to terminate within 90 days after the last day of the trial on the petition to terminate parental rights.



Sec. 47.10.089. - Voluntary relinquishment of parental rights and responsibilities.

(a) When a child is committed to the custody of the department under AS 47.10.080 (c)(1) or (3) or released under AS 47.10.080 (c)(2), the rights of a parent with respect to the child, including parental rights to control the child, to withhold consent to an adoption, or to receive notice of a hearing on a petition for adoption, may be voluntarily relinquished to the department and the relationship of parent and child terminated in a proceeding as provided under this section.

(b) A voluntary relinquishment must be in writing and signed by a parent, regardless of the age of the parent, in the presence of a representative of the department or in the presence of a court of competent jurisdiction with the knowledge and approval of the department. A copy of the signed relinquishment shall be given to the parent.

(c) A voluntary relinquishment may be withdrawn within 10 days after it is signed. The relinquishment is invalid unless the relinquishment contains the right of withdrawal as specified under this subsection.

(d) A parent may retain privileges with respect to the child, including the ability to have future contact, communication, and visitation with the child in a voluntary relinquishment executed under this section. A retained privilege must be in writing and stated with specificity.

(e) Not less than 10 days after a voluntary relinquishment is signed, the court shall enter an order terminating parental rights if the court determines that termination of parental rights under the terms of the relinquishment is in the child's best interest. If a parent has retained one or more privileges under (d) of this section, the court shall incorporate the retained privileges in the termination order with a recommendation that the retained privileges be incorporated in an adoption or legal guardianship decree.

(f) A voluntary relinquishment may not be withdrawn and a termination order may not be vacated on the ground that a retained privilege has been withheld from the relinquishing parent or that the relinquishing parent has been unable, for any reason, to act on a retained privilege, except as provided in Rule 60(b), Alaska Rules of Civil Procedure.

(g) After a termination order is entered, a person who has voluntarily relinquished parental rights under this section may request a review hearing, upon a showing of good cause, to seek enforcement or modification of or to vacate a privilege retained in the termination order. The court may modify, enforce, or vacate the retained privilege if the court finds, by clear and convincing evidence, that it is in the best interest of the child to do so.

(h) After a termination order is entered and before the entry of an adoption or legal guardianship decree, a person who voluntarily relinquished parental rights to a child under this section may request a review hearing, upon a showing of good cause, to vacate the termination order and reinstate parental rights relating to that child. A court shall vacate a termination order if the person shows, by clear and convincing evidence, that reinstatement of parental rights is in the best interest of the child and that the person is rehabilitated and capable of providing the care and guidance that will serve the moral, emotional, mental, and physical welfare of the child.

(i) A person who relinquished parental rights is entitled to the appointment of an attorney if a hearing is requested under (g), (h), or (j) of this section to the same extent as if the parent's rights had not been terminated in a child-in-need-of-aid proceeding.

(j) After a termination order is entered and before the entry of an adoption or legal guardianship decree, a prospective adoptive parent or a guardian of a child who is the subject of the adoption or guardianship decree may request, after providing notice as specified under this subsection, that the court decline to incorporate a privilege retained in a termination order and recommended for incorporation in an adoption or guardianship decree under (e) of this section. The request made under this subsection may only be considered by the court after providing at least 20 days' notice by certified mail to the last known address of the person who has voluntarily relinquished parental rights to the child. The notice under this subsection must describe the request and explain that the recipient of the notice may submit a written statement under penalty of perjury to the court that the recipient either agrees with or opposes the request. The notice must also include the deadline for submitting the statement and the mailing address of the court. The court may decline to incorporate a retained privilege if the person who retained the privilege agrees with the request or if the court finds that it is in the child's best interest.



Sec. 47.10.090. - Court records.

(a) The court shall make and keep records of all cases brought before it.

(b) [Repealed, Sec. 55 ch 59 SLA 1996].

(c) Within 30 days after the date of a child's 18th birthday or, if the court retains jurisdiction of a child past the child's 18th birthday, within 30 days after the date on which the court releases jurisdiction over the child, the court shall order all the court's official records pertaining to that child in a proceeding under this chapter sealed. A person may not use these sealed records unless authorized by order of the court upon a finding of good cause.

(d) The name or picture of a child under the jurisdiction of the court may not be made public in connection with the child's status as a child in need of aid unless authorized by order of the court or unless to implement the permanency plan for a child after all parental rights of custody have been terminated. This subsection does not prohibit the release of aggregate information for statistical or other informational purposes if the identity of any particular person is not revealed by the release.

(e) The court's official records under this chapter may be inspected only with the court's permission and only by persons having a legitimate interest in them. A foster parent is considered to have a legitimate interest in those portions of the court's records relating to a child who is placed by the department with the foster parent or who the department proposes for placement with the foster parent.



Sec. 47.10.092. - Disclosure to certain public officials and employees.

(a) Notwithstanding AS 47.10.090 and 47.10.093, a parent or legal guardian of a child subject to a proceeding under AS 47.10.005 - 47.10.142 may disclose confidential or privileged information about the child or the child's family, including information that has been lawfully obtained from agency or court files, to the governor, the lieutenant governor, a legislator, the ombudsman appointed under AS 24.55, the attorney general, and the commissioner of health and social services, administration, or public safety, or an employee of these persons, for review or use in their official capacities. The Department of Health and Social Services and the Department of Administration shall disclose additional confidential or privileged information, excluding privileged attorney-client information, and make copies of documents available for inspection about the child or the child's family to these state officials or employees for review or use in their official capacities upon request of the official or employee and submission of satisfactory evidence that a parent or legal guardian of the child has requested the state official's assistance in the case as part of the official's duties. A person to whom disclosure is made under this section may not disclose confidential or privileged information about the child or the child's family to a person not authorized to receive it.

(b) The disclosure right under (a) of this section is in addition to, and not in derogation of, the rights of a parent or legal guardian of a minor.

(c) The obligations under (a) of this section remain in effect throughout the period that the child is in the custody of the department, including after the parent's parental rights have been terminated with respect to the child, unless the child's parent or legal guardian who made the disclosure under (a) of this section subsequently files a notice with the Department of Health and Social Services that the assistance of the state official or employee is no longer requested.

(d) The Department of Health and Social Services shall notify an official identified under (a) of this section of the opportunity for a parent to file a grievance under AS 47.10.098 when the official is denied access to all or part of a requested record.

(e) A person who violates a provision of this section is guilty of a misdemeanor, and upon conviction is punishable by a fine of not more than $500 or by imprisonment for not more than one year, or by both.



Sec. 47.10.093. - Disclosure of agency records.

(a) Except as permitted in AS 47.10.092 and in (b) - (g) and (i) - (l) of this section, all information and social records pertaining to a child who is subject to this chapter or AS 47.17 prepared by or in the possession of a federal, state, or municipal agency or employee in the discharge of the agency's or employee's official duty are privileged and may not be disclosed directly or indirectly to anyone without a court order.

(b) A state or municipal agency or employee shall disclose appropriate confidential information regarding a case to

(1) a guardian ad litem appointed by the court;

(2) a person or an agency requested by the department or the child's legal custodian to provide consultation or services for a child who is subject to the jurisdiction of the court under AS 47.10.010 as necessary to enable the provision of the consultation or services;

(3) an out-of-home care provider as necessary to enable the out-of-home care provider to provide appropriate care to the child, to protect the safety of the child, and to protect the safety and property of family members and visitors of the out-of-home care provider;

(4) a school official as necessary to enable the school to provide appropriate counseling and support services to a child who is the subject of the case, to protect the safety of the child, and to protect the safety of school students and staff;

(5) a governmental agency as necessary to obtain that agency's assistance for the department in its investigation or to obtain physical custody of a child;

(6) a law enforcement agency of this state or another jurisdiction as necessary for the protection of any child or for actions by that agency to protect the public safety;

(7) a member of a multidisciplinary child protection team created under AS 47.14.300 as necessary for the performance of the member's duties;

(8) the state medical examiner under AS 12.65 as necessary for the performance of the duties of the state medical examiner;

(9) a person who has made a report of harm as required by AS 47.17.020 to inform the person that the investigation was completed and of action taken to protect the child who was the subject of the report;

(10) the child support services agency established in AS 25.27.010 as necessary to establish and collect child support for a child who is a child in need of aid under this chapter;

(11) a parent, guardian, or caregiver of a child or an entity responsible for ensuring the safety of children as necessary to protect the safety of a child; and

(12) a review panel established by the department for the purpose of reviewing the actions taken by the department in a specific case.

(c) A state or municipal law enforcement agency shall disclose information regarding a case that is needed by the person or agency charged with making a preliminary investigation for the information of the court under AS 47.10.020 .

(d) [Repealed, Sec. 55 ch 59 SLA 1996].

(e) [Repealed, Sec. 55 ch 59 SLA 1996].

(f) The department may release to a person with a legitimate interest confidential information relating to children not subject to the jurisdiction of the court under AS 47.10.010 .

(g) The department and affected law enforcement agencies shall work with school districts and private schools to develop procedures for the disclosure of confidential information to a school official under (b)(4) of this section. The procedures must provide a method for informing the principal or the principal's designee of the school that the student attends as soon as it is reasonably practicable.

(h) [Repealed, Sec. 55 ch 59 SLA 1996].

(i) The commissioner of health and social services or the commissioner's designee or the commissioner of administration or the commissioner's designee, as appropriate, may disclose to the public, upon request, confidential information, as set out in (j) of this section, when

(1) the parent or guardian of a child who is the subject of a report of harm under AS 47.17 has made a public disclosure concerning the department's involvement with the family;

(2) the alleged perpetrator named in a report of harm under AS 47.17 has been charged with a crime concerning the alleged abuse or neglect; or

(3) a report of harm under AS 47.17 has resulted in the fatality or near fatality of that child.

(j) The type of information that may be publicly disclosed under (i) of this section is information related to the determination, if any, made by the department regarding the validity of a report of harm under AS 47.17 and the department's activities arising from the department's investigation of the report. The commissioner or the commissioner's designee

(1) shall withhold disclosure of the child's name, picture, or other information that would readily lead to the identification of the child if the department determines that the disclosure would be contrary to the best interests of the child, the child's siblings, or other children in the child's household; or

(2) after consultation with a prosecuting attorney, shall withhold disclosure of information that would reasonably be expected to interfere with a criminal investigation or proceeding or a criminal defendant's right to a fair trial in a criminal proceeding.

(k) Except for a disclosure made under (i) of this section, a person to whom disclosure is made under this section may not disclose confidential information about the child or the child's family to a person not authorized to receive it.

(l) The Department of Health and Social Services and the Department of Administration shall adopt regulations to implement and interpret the duties of the respective department under this section, including regulations governing the release of confidential information and identifying a sufficient legitimate interest under (f) of this section.

(m) A person may not bring an action for damages against the state, the commissioner, or the commissioner's designee based on the disclosure or nondisclosure of information under (i) of this section except for civil damages resulting from gross negligence or reckless or intentional misconduct.

(n) A person who discloses confidential information in violation of this section is guilty of a class B misdemeanor.

(o) In this section, "school" means a public or private elementary or secondary school.



Sec. 47.10.095. - Arrest of a minor. [Repealed, Sec. 55 ch 59 SLA 1996. For current law, see AS 47.12.200 ].

Repealed or Renumbered



Sec. 47.10.097. - Fingerprinting of minors. [Repealed, Sec. 55 ch 59 SLA 1996. For current law, see AS 47.12.210 ].

Repealed or Renumbered



Sec. 47.10.098. - Grievance procedure.

(a) The department shall develop, in regulation, a grievance procedure for a parent to file a complaint based on

(1) the application of a department policy or procedure under this chapter;

(2) compliance with this chapter or a regulation adopted under this chapter; or

(3) an act or failure to act by the department under this chapter.

(b) The department shall prepare and distribute to each parent of a child who is under the jurisdiction of the department a written copy of the grievance procedure developed under (a) of this section.



Sec. 47.10.100. - Retention of jurisdiction over minor.

(a) The court retains jurisdiction over the case and may at any time stay execution, modify, set aside, revoke, or enlarge a judgment or order, or grant a new hearing, in the exercise of its power of protection over the minor and for the minor's best interest, for a period of time not to exceed two years or in any event extend past the day the minor becomes 19, unless sooner discharged by the court, except that the department may apply for and the court may grant an additional one-year period of supervision past age 19 if continued supervision is in the best interests of the person and the person consents to it. An application for any of these purposes may be made by the parent, guardian, or custodian acting in behalf of the minor, or the court may, on its own motion, and after reasonable notice to interested parties and the appropriate department, take action that it considers appropriate.

(b) If the court determines at a hearing authorized by (a) of this section that it is for the best interests of the minor to be released to the care or custody of the minor's parent, guardian, or custodian, it may enter an order to that effect and the minor is discharged from the control of the department.

(c) If a minor is adjudicated a child in need of aid before the minor's 18th birthday, the court may retain jurisdiction over the minor after the minor's 18th birthday for the purpose of supervising the minor, but the court's jurisdiction over the minor under this chapter never extends beyond the minor's 19th birthday, except that the department may apply for and the court may grant an additional one-year period of supervision past age 19 if continued supervision is in the best interests of the person and the person consents to it. The department may retain jurisdiction over a child between the child's 18th and 19th birthdays for the purpose of supervising the child, if the child has been placed under the supervision of the department before the child's 18th birthday, except that the department may apply for and the court may grant an additional one-year period of supervision past age 19 if continued supervision is in the best interests of the person and the person consents to it.



Sec. 47.10.110. - Appointment of guardian or custodian.

When, in the course of a proceeding under this chapter, it appears to the court that the welfare of a minor will be promoted by the appointment of a guardian or custodian of the minor's person, the court may make the appointment. The court shall have a summons issued and served upon the parents of the minor, if they can be found, in a manner and within a time before the hearing that the court considers reasonable. The court may determine whether the father, mother, another suitable person, or the department shall have the custody and control of the minor. If the minor is of sufficient age and intelligence to state desires, the court shall consider them.



Sec. 47.10.120. - Support of child.

(a) When a child in need of aid is committed under this chapter, the court shall, after giving the parent a reasonable opportunity to be heard, adjudge that the parent pay to the department in a manner that the court directs a sum to cover in full or in part the maintenance and care of the child. The support obligation shall be calculated under Rule 90.3(i) of the Alaska Rules of Civil Procedure.

(b) If a parent wilfully fails or refuses to pay the sum fixed, the parent may be proceeded against as provided by law in cases of family desertion and nonsupport.

(c) The sum collected from a parent under this section shall be directly credited to the general fund of the state.

(d) [Repealed, Sec. 28 ch 90 SLA 1991].



Sec. 47.10.130. - Detention. [Repealed, Sec. 55 ch 59 SLA 1996. For current law, see AS 47.12.240 ].

Repealed or Renumbered



Sec. 47.10.140. - Temporary detention and detention hearing. [Repealed, Sec. 55 ch 59 SLA 1996. For current law, see AS 47.12.250 ].

Repealed or Renumbered



Sec. 47.10.141. - Runaway and missing minors.

(a) Upon receiving a written, telephonic, or other request to locate a minor evading the minor's legal custodian or to locate a minor otherwise missing, a law enforcement agency shall make reasonable efforts to locate the minor and shall immediately complete a missing person's report containing information necessary for the identification of the minor. As soon as practicable, but not later than 24 hours after completing the report, the agency shall transmit the report for entry into the Alaska Public Safety Information Network and the National Crime Information Center computer system. The report shall also be submitted to the missing persons information clearinghouse under AS 18.65.620 . As soon as practicable, but not later than 24 hours after the agency learns that the minor has been located, it shall request that the Department of Public Safety and the Federal Bureau of Investigation remove the information from the computer systems.

(b) A peace officer shall take into protective custody a minor described in (a) of this section if the minor is not otherwise subject to arrest or detention. Unless (c) of this section applies, when a peace officer takes a minor into protective custody under this subsection,

(1) the peace officer shall

(A) return the minor to the minor's parent or guardian at the parent's or guardian's residence if the residence is in the same community where the minor was found and if the minor's parent or guardian consents to the return, except that the officer may not use this option if the officer has reasonable cause to believe that the minor has experienced physical or sexual abuse in the parent's or guardian's household;

(B) take the minor to a nearby location agreed to by the minor's parent or guardian if the parent or guardian does not consent to return of the minor under (A) of this paragraph and the officer does not have reasonable cause to believe that the minor has experienced physical or sexual abuse in the parent's or guardian's household; or

(C) if disposition of the minor is not made under (A) or (B) of this paragraph, take the minor to

(i) an office specified by the Department of Health and Social Services;

(ii) a program for runaway minors licensed by the department under AS 47.10.310 ;

(iii) a shelter for runaways that has a permit from the department under AS 47.32 that agrees to shelter the minor;

(iv) a facility or contract agency of the department; or

(v) another suitable location and promptly notify the department if an office specified by the department, a licensed program for runaway minors, a shelter for runaways that will accept the minor, or a facility or contract agency of the department does not exist in the community;

(2) if the peace officer plans to take the minor to an office, program, shelter, or facility under (1)(C) of this subsection, the peace officer shall give the highest priority to taking the minor to an office, program, shelter, or facility that is semi-secure;

(3) a minor under protective custody may not be housed in a jail or other detention facility but may be housed in a semi-secure portion of an office, program, shelter, or other facility under (1)(C) of this subsection;

(4) the peace officer, immediately upon taking a minor into protective custody, shall

(A) advise the minor of available mediation services and of the right to social services under AS 47.10.142 (b); and

(B) if the identity of the minor's parent or guardian is known, advise the minor's parent or guardian that the minor has been taken into protective custody and that counseling services for the minor's parent or guardian and the minor's household may be available under AS 47.10.142(b).

(c) A minor may be taken into emergency protective custody by a peace officer and placed into temporary detention in a juvenile detention home in the local community if there has been an order issued by a court under a finding of probable cause that (1) the minor is a runaway in wilful violation of a valid court order issued under AS 47.10.080(c)(1), 47.10.142(f), AS 47.12.120 (b)(1) or (3), or 47.12.250(d), (2) the minor's current situation poses a severe and imminent risk to the minor's life or safety, and (3) no reasonable placement alternative exists within the community. A minor detained under this subsection shall be brought before a court on the day the minor is detained, or if that is not possible, within 24 hours after the detention for a hearing to determine the most appropriate placement in the best interests of the minor. A minor taken into emergency protective custody under this subsection may not be detained for more than 24 hours, except as provided under AS 47.12.250 . Emergency protective custody may not include placement of a minor in a jail or secure facility other than a juvenile detention home, nor may an order for protective custody be enforced against a minor who is residing in a licensed program for runaway minors, as defined in AS 47.10.390 .

(d) If, after investigation of a report of a missing minor, a law enforcement agency has reason to believe that the minor is involuntarily absent from the custody of a custodial parent or guardian, the department shall notify the Bureau of Vital Statistics of the disappearance and shall provide the bureau with a description of the minor. The description of the minor must include, if known, the minor's full name, date and place of birth, parent's names, and mother's maiden name. If the Department of Public Safety has reason to believe that the minor, whether born in this state or not, has been enrolled in a specific school or school district in the state, the department shall also notify the last known school or school district attended in the state by the missing minor of the disappearance. When a person who was listed as a missing minor is found, the Department of Public Safety shall notify the Bureau of Vital Statistics and any school or school district previously informed of the person's disappearance.

(e) In the absence of gross negligence or intentional misconduct, an office, program, shelter, or facility, or an employee of an office, program, shelter, or facility, to which a minor is taken by a peace officer for semi-secure custody is not subject to civil or criminal liability based on the minor's leaving the office, program, shelter, or facility without permission unless the office, program, shelter, or facility is not in compliance with the department's regulations that set standards for semi-security and the lack of compliance was a material factor in the minor's being able to leave without permission.

(f) If a child, without permission, leaves the semi-secure portion of an office, program, shelter, or facility to which the child was taken by a peace officer under (b)(1)(C) of this section, the office, program, shelter, or facility shall immediately notify the department and the nearest law enforcement agency of the identity of the child and the child's absence. If the same child is again taken into protective custody under (b) of this section and the peace officer knows that the child has previously been reported under this subsection as missing from a semi-secure placement, the peace officer, in addition to taking the appropriate action under (b) of this section, shall report the circumstances and the identity of the child to the department. Within 48 hours after receiving this report, the department shall determine whether to file a petition alleging that the child is a child in need of aid under AS 47.10.011 . If the department decides not to file a petition alleging that the child is a child in need of aid, the department shall, within seven state working days after receiving the report from the peace officer under this subsection, send to the child's parents or guardian, as applicable, written notice of its determination not to proceed with the petition, including the reasons on which the determination was based. If the department is unable to obtain a reasonably reliable address for a parent or guardian, the department shall keep a copy of the notice on file and, notwithstanding AS 47.10.093 , release the notice to the child's parent or guardian on request of the parent or guardian. If the department files a petition alleging that the child is a child in need of aid, the court shall proceed under AS 47.10.142 (d).

(g) If the department files a petition alleging the child is a child in need of aid under AS 47.10.011 (5) because the child is habitually absent from home or refuses available care, the child's parent or guardian shall attend each hearing held during the child-in-need-of-aid proceedings unless the court excuses the parent or guardian from attendance for good cause. If the child is found to be a child in need of aid, the court may order that the

(1) child participate in treatment;

(2) parent or guardian personally participate in treatment reasonably available in the parent or guardian's community as specified in a plan set out in the court order; and

(3) child and the parent or guardian comply with other conditions set out in the court order.

(h) If the court orders a minor's parent or guardian to participate in the treatment under (g) of this section, the court may also order the parent or guardian to use available insurance or another resource to cover the treatment, or to pay for the treatment if other coverage is unavailable.

(i) If the parent or guardian fails to attend a hearing as required by the court under (g) of this section, the hearing shall proceed without the presence of the parent.

(j) In this section,

(1) "law enforcement agency" has the meaning given in AS 12.36.090 ;

(2) "semi-secure" means operated according to standards that may be established by the department in regulations that are designed to require a level of security that will reasonably ensure that, if a minor leaves without permission, the minor's act of leaving will be immediately noticed.



Sec. 47.10.142. - Emergency custody and temporary placement hearing.

(a) The Department of Health and Social Services may take emergency custody of a child upon discovering any of the following circumstances:

(1) the child has been abandoned as abandonment is described in AS 47.10.013;

(2) the child has been neglected by the child's parents or guardian, as "neglect" is described in AS 47.10.014 , and the department determines that immediate removal from the child's surroundings is necessary to protect the child's life or provide immediate necessary medical attention;

(3) the child has been subjected to physical harm by a person responsible for the child's welfare, and the department determines that immediate removal from the child's surroundings is necessary to protect the child's life or that immediate medical attention is necessary; or

(4) the child or a sibling has been sexually abused under circumstances listed in AS 47.10.011 (7).

(b) The department shall offer available counseling services to the person having legal custody of a minor described in AS 47.10.141 and to the members of the minor's household if it determines that counseling services would be appropriate in the situation. If, after assessing the situation, offering available counseling services to the legal custodian and the minor's household, and furnishing appropriate social services to the minor, the department considers it necessary, the department may take emergency custody of the minor.

(c) When a child is taken into custody under (a) or (b) of this section or when the department is notified of a child's presence in either a program for runaway children under AS 47.10.300 - 47.10.390 or a shelter for runaway children under AS 47.10.392 - 47.10.399, the department shall immediately, and in no event more than 24 hours later unless prevented by lack of communication facilities, notify the parents or the person or persons having custody of the child. If the department determines that continued custody is necessary to protect the child, the department shall notify the court of the emergency custody by filing, within 24 hours after custody was assumed, a petition alleging that the child is a child in need of aid. If the department releases the child within 24 hours after taking the child into custody and does not file a child in need of aid petition, the department shall, within 24 hours after releasing the child, file with the court a report explaining why the child was taken into custody, why the child was released, and to whom the child was released.

(d) The court shall immediately, and in no event more than 48 hours after being notified unless prevented by lack of transportation, hold a temporary custody hearing at which the child, if the child's health permits, and the child's parents or guardian, if they can be found, shall be permitted to be present. If present at the hearing, a parent or guardian of the child may request a continuance of the hearing for the purpose of preparing a response to the allegation that the child is a child in need of aid. The court may grant the request on a showing of good cause for why the parent or guardian is not prepared to respond to the allegation. During a continuance, the child remains in the temporary legal custody of the department, except as otherwise provided in this subsection. At the first hearing under this subsection, regardless of whether a continuance is granted, the court shall make a preliminary determination of whether continued placement in the home of the child's parent or guardian would be contrary to the welfare of the child. If a court determines that continued placement in the home of the child's parent or guardian would not be contrary to the welfare of the child, the court shall return the authority to place the child to the child's parent or guardian pending a temporary custody hearing under (e) of this section.

(e) When the temporary custody hearing is held, the court shall determine whether probable cause exists for believing the child to be a child in need of aid, as defined in AS 47.10.990 . If the court finds that probable cause exists, it shall order the child committed to the department for temporary placement, or order the child returned to the custody of the child's parents or guardian, subject to the department's supervision of the child's care and treatment. The court shall inform the child, and the child's parents or guardian if they can be found, of the reasons for finding probable cause, authorizing the child's temporary placement, and, if applicable, finding that continued placement in the home of the child's parents or guardian would be contrary to the welfare of the child. If the court finds no probable cause, it shall order the child returned to the custody of the child's parents or guardian.

(f) When a minor is committed to the department for temporary placement under (e) of this section, the court order shall specify the terms, conditions, and duration of placement. If the court orders the minor returned to the custody of the minor's parents or guardian under (e) of this section after a hearing held on a petition filed under AS 47.10.141(f), the court shall specify the terms and conditions that must be followed by the minor and the minor's parents or guardian. The court shall require the minor to remain in the placement provided by the department and shall clearly state in the order the consequences of violating the order, including detention under AS 47.10.141 (c).

(g) [Repealed, Sec. 74 ch 35 SLA 2003].

(h) Within 12 months after a child is committed to the department under this section, the court shall review the placement plan and actual placement of the child under AS 47.10.080 (l).



Sec. 47.10.150. - 47.10.180 - l General power, duty, and authority of the department. [Repealed, Sec. 55 ch 59 SLA 1996. For current law, see AS 47.14.010 - 47.14.050].

Repealed or Renumbered



Sec. 47.10.190. - Detention of minors. [Repealed, Sec. 55 ch 59 SLA 1996. For current law, see AS 47.12.240 (a)].

Repealed or Renumbered



Sec. 47.10.200. - Releasing juveniles after commitment. [Repealed, Sec. 55 ch 59 SLA 1996. For current law, see AS 47.12.260 ].

Repealed or Renumbered



Sec. 47.10.210. - Youth counsellors. [Repealed, Sec. 55 ch 59 SLA 1996. For current law, see AS 47.12.270 ].

Repealed or Renumbered



Sec. 47.10.220. - Grants-in-aid. [Repealed, Sec. 55 ch 59 SLA 1996. For current law, see AS 47.10.980 and 47.12.980].

Repealed or Renumbered



Sec. 47.10.230. - 47.10.260 - l Care of children. [Repealed, Sec. 55 ch 59 SLA 1996. For current law, see AS 47.14.100 - 47.14.130].

Repealed or Renumbered



Sec. 47.10.265. - Youth courts. [Repealed, Sec. 55 ch 59 SLA 1996. For current law, see AS 47.12.400 ].

Repealed or Renumbered



Sec. 47.10.270. - [Renumbered as AS 47.10.970 ].

Repealed or Renumbered



Sec. 47.10.280. - Purpose of chapter. [Repealed, Sec. 1 ch 152 SLA 1976. For current similar provisions, see AS 47.05.060 ].

Repealed or Renumbered



Sec. 47.10.290. - [Renumbered as AS 47.10.990 ].

Repealed or Renumbered






Article 02 - PROGRAMS FOR RUNAWAY MINORS

Sec. 47.10.300. - Powers and duties of the department.

The department shall

(1) review, inspect, and approve or disapprove for licensing proposed or established programs for runaway minors to ensure the health and safety of minors in the program;

(2) maintain a register of licensed programs for runaway minors;

(3) award nonprofit corporations or municipalities grants for the establishment or operation of licensed programs for runaway minors;

(4) adopt regulations for the administration of AS 47.10.300 - 47.10.390, including regulations providing for the coordination of services to be provided by licensed programs for runaway minors and by the department.



Sec. 47.10.310. - Licensing of programs for runaway minors.

(a) A person may not operate a program for runaway minors in the state without a license issued under this section. A person who violates this subsection is guilty of a violation.

(b) The department may license a program for runaway minors under AS 47.10.300 - 47.10.390 only if the program

(1) is operated by a corporation or a municipality; and

(2) meets the requirements of (c) of this section.

(c) A program for runaway minors shall

(1) explain to a minor who seeks assistance from the program the legal rights and responsibilities of runaway minors and the services and assistance provided for runaway minors by the program and by the state or local municipality;

(2) upon admission of a minor to the program, attempt to determine why the minor is a runaway and what services may be necessary or appropriate for reuniting the minor with the minor's family;

(3) provide or help arrange for the provision of services necessary to promote the health and welfare of a minor in the program and, if appropriate, members of the minor's family; services may include, but are not limited to, the provision of food, shelter, clothing, medical care, and individual, group, or family counseling;

(4) within one state working day after admission of a minor to the program inform the department of a minor in the program

(A) who claims to be the victim of child abuse or neglect, as defined in AS 47.17.290 ;

(B) whom an employee of the program has cause to believe has been a victim of child abuse or neglect; or

(C) whom an employee of the program has reason to believe is evading the supervision of the department, the person to whom the department has entrusted supervision, or the minor's legal guardian;

(5) be operated with the goal of reuniting runaway minors with their families, except in cases in which reunification is clearly contrary to the best interest of the minor; and

(6) maintain adequate staffing and accommodations to ensure physical security and to provide crisis services to minors residing in a facility operated by the program; a program that, as determined by the department, regularly receives state money in an amount that exceeds one-fourth of the program's costs shall maintain semi-secure portions of its facilities in a proportion that meets regulations established by the department; residents under 18 years of age shall be segregated from residents who are 18 years of age or older.

(d) A program for runaway minors may provide services for the protection of the health and welfare of a person under 21 years of age who is in need of the services and who is without a place of shelter in which supervision and care of the person are available.



Sec. 47.10.320. - Residence in runaway minor program facilities.

A runaway minor may maintain residency for a period not exceeding 45 days at a facility operated as part of a licensed program for runaway minors. The minor may maintain residency without the consent of the person or agency having custody of the minor, except that if the court has ordered the minor committed to the custody of the department, written consent of the department is required. The residency may be extended for an additional period of 45 days with the written consent of the person or agency having custody of the minor. A minor may not maintain residency beyond the 90th day following admission to a licensed program for runaway minors without the written consent of the person or agency having custody of the minor and the written consent of the department.



Sec. 47.10.330. - Notice to minor's legal custodian.

Sec. 47.10.330. Notice to minor's legal custodian.

(a) [Repealed, Sec. 24 ch 33 SLA 1994].

(b) The director of a program for runaway minors shall promptly notify a minor's legal custodian if the minor is released from the program into the custody of a person other than the legal custodian or a person representing the legal custodian.



Sec. 47.10.340. - Confidentiality of records.

Records of a licensed program for runaway minors that identify a minor who has been admitted to or has sought assistance from the program are confidential and are not subject to inspection or copying under AS 40.25.110 - 40.25.120, unless

(1) after being informed of the minor's right to privacy, the minor consents in writing to the disclosure of the records;

(2) the records are relevant to an investigation or proceeding involving child abuse or neglect or a child in need of aid petition; or

(3) disclosure of the records is necessary to protect the life or health of the minor.



Sec. 47.10.350. - Immunity from liability.

(a) The officers, directors, and employees of a licensed program for runaway minors are not liable for civil damages as a result of an act or omission in admitting a minor to the program.

(b) This section does not preclude liability for civil damages as a result of recklessness or intentional misconduct.

(c) The officers, directors, and employees of a licensed program for runaway minors are not criminally liable under AS 11.51.130 (a)(4) for assisting a minor in the program.



Sec. 47.10.360. - Municipal powers.

Authority to establish and operate a licensed program for runaway minors is granted to municipalities that do not otherwise have that authority.



Sec. 47.10.390. - Definitions.

In AS 47.10.300 - 47.10.390

(1) "licensed program for runaway minors" means a residential or nonresidential program licensed by the department under AS 47.10.310 ;

(2) "runaway minor" means a person under 18 years of age who

(A) is habitually absent from home; or

(B) refuses to accept available care;

(3) "semi-secure" has the meaning given in AS 47.10.141 (j).






Article 03 - SHELTERS FOR RUNAWAY MINORS

Sec. 47.10.392. - Certificate required.

A private residence may not be held out publicly as a shelter for runaway minors unless the residence

(1) is designated a shelter for runaways by a corporation that is licensed to make the designation under AS 47.32; and

(2) has a valid permit from the department signifying that designation.



Sec. 47.10.394. - Operation of shelters.

(a) A shelter for runaways may not shelter a runaway minor for more than seven days unless the department determines that

(1) the minor is the subject of exceptional circumstances; or

(2) another appropriate setting is not available for the minor.

(b) The provider of a shelter for runaways shall promptly, but within one state working day, inform the department of a runaway minor in the shelter

(1) who claims to be the victim of child abuse or neglect, as defined in AS 47.17.290 ;

(2) whom the provider has reasonable cause to suspect has been a victim of child abuse or neglect; or

(3) whom the provider has reason to believe is evading the supervision of the department, the person to whom the department has entrusted supervision, or the minor's legal guardian.



Sec. 47.10.396. - Confidentiality.

If the department requires record keeping by a shelter for runaways or by a nonprofit corporation that is licensed to designate shelters for runaways, records of the shelter and the nonprofit corporation that identify a runaway minor who has been sheltered in a shelter for runaways or has sought assistance from a shelter for runaways are confidential and are not subject to inspection or copying under AS 40.25.110 - 40.25.120 unless

(1) after being informed of the minor's right to privacy, the minor consents in writing to the disclosure of the records;

(2) the records are relevant to an investigation or proceeding involving child abuse or neglect or a child in need of aid petition; or

(3) disclosure of the records is necessary to protect the life or health of the minor.



Sec. 47.10.398. - Immunity from liability.

(a) A person in a shelter for runaways, or in a home for which an application to be designated a shelter for runaways is being considered by a corporation licensed for that purpose by the department, that is operated in a manner that is consistent with AS 47.10.392 - 47.10.399 and regulations adopted under those sections is not criminally liable under AS 11.51.130 (a)(4).

(b) Except as provided in (c) of this section, the provider of a shelter for runaways, or of a home for which an application to be designated a shelter for runaways is being considered by a corporation approved for that purpose by the department, that is operated in a manner that is consistent with AS 47.10.392 - 47.10.399 and regulations adopted under those sections and the members of the provider's household, other than a runaway minor, are not liable for civil damages as a result of an act or omission

(1) in admitting or refusing to admit a runaway minor to the shelter or home; or

(2) by a runaway minor who is sheltered in the shelter or home.

(c) The provisions of (b) of this section do not preclude liability for civil damages as a result of recklessness or intentional misconduct.



Sec. 47.10.399. - Definitions.

In AS 47.10.392 - 47.10.399,

(1) "runaway minor" has the meaning given in AS 47.10.390 ;

(2) "shelter for runaways" or "shelter for runaway minors" means a private residence whose legal occupant agrees to shelter, with or without compensation, a runaway minor accepted into the residence by the legal occupant and that

(A) is not simultaneously licensed under AS 47.10.310 as a program for runaway minors;

(B) has been designated a shelter for runaways by a corporation licensed for that purpose under AS 47.32; and

(C) has a permit issued by the department under AS 47.32.



Sec. 47.10.400. - 47.10.490 - l Citizens' review panel for permanency planning [Repealed, Sec. 55 ch 59 SLA 1996. For current law, see AS 47.14.200 - 47.14.299].

Sec. 47.10.400. - 47.10.490l Citizens' review panel for permanency planning [Repealed, Sec. 55 ch 59 SLA 1996. For current law, see AS 47.14.200 - 47.14.299].

Repealed or Renumbered






Article 04 - GENERAL PROVISIONS

Sec. 47.10.960. - Civil liability.

Failure to comply with a provision of this title does not constitute a basis for civil liability for damages.



Sec. 47.10.970. - Appropriations.

Funds to carry out this chapter shall be provided for in the general appropriation Act of the legislature.



Sec. 47.10.980. - Grants-in-aid.

The department may accept grants-in-aid from the federal government or private foundations and may accept other gifts consistent with the purposes of this chapter.



Sec. 47.10.990. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "adult family member" means a person who is 18 years of age or older and who is

(A) related to the child as the child's grandparent, aunt, uncle, or sibling; or

(B) the child's sibling's legal guardian or parent;

(2) "care" means to provide for the physical, mental, and social needs of the child;

(3) "child" means a person under 18 years of age and a person 19 years of age if that person was under 18 years of age at the time that a proceeding under this chapter was commenced;

(4) "child in need of aid" means a child found to be within the jurisdiction of the court under AS 47.10.010 and 47.10.011;

(5) "commissioner" means the commissioner of health and social services.

(6) "court" means the superior court of the state;

(7) "custodian" means a natural person 18 years of age or older to whom a parent or guardian has transferred temporary physical care, custody, and control of the child for a period of time;

(8) "department" means the Department of Health and Social Services;

(9) "domestic violence" has the meaning given in AS 18.66.990 ;

(10) "family member" means a person of any age who is

(A) related to the child as the child's grandparent, aunt, uncle, or sibling; or

(B) the child's sibling's legal guardian or parent;

(11) "family support services" means the services and activities provided to children and their families, including those provided by the community, a church, or other service organization, both to prevent removal of a child from the parental home and to facilitate the child's safe return to the family; "family support services" may include counseling, substance abuse treatment, mental health services, assistance to address domestic violence, visitation with family members, parenting classes, in-home services, temporary child care services, and transportation;

(12) "foster care" means care provided by a person or household under a foster home license required under AS 47.32;

(13) "gravely disabled" has the meaning given in AS 47.30.915 ;

(14) "guardian" means a natural person who is legally appointed guardian of the child by the court;

(15) "hazardous volatile material or substances" has the meaning given in AS 47.37.270 ;

(16) "intoxicant" means a substance that temporarily diminishes a person's control over mental or physical powers, including alcohol, controlled substances under AS 11.71, and a hazardous volatile material or substance misused by inhaling its vapors;

(17) "juvenile detention home" is a separate establishment, exclusively devoted to the detention of minors on a short-term basis and not a part of an adult jail;

(18) "mental health professional" has the meaning given in AS 47.30.915, except that, if the child is placed in another state by the department, "mental health professional" also includes a professional listed in the definition of "mental health professional" in AS 47.30.915 who is not licensed to practice by a board of this state but is licensed by a corresponding licensing authority to practice in the state in which the child is placed;

(19) "mental illness" has the meaning given in AS 47.30.915 ;

(20) "mental injury" has the meaning given in AS 47.17.290 ;

(21) "near fatality" means physical injury or other harm, as certified by a physician, caused by an act or omission that created a substantial risk of death;

(22) "out-of-home care provider" means a foster parent or relative other than a parent with whom the child is placed;

(23) "parent" means the biological or adoptive parent of the child;

(24) "permanency hearing" means a hearing

(A) designed to reach a decision in a case concerning the permanent placement of a child under AS 47.10; and

(B) at which the direction of the case involving the child is determined;

(25) "physical injury" has the meaning given in AS 11.81.900 (b);

(26) "reasonable efforts" means, with respect to family support services required under AS 47.10.086 , consistent attempts made during a reasonable time period and time-limited services;

(27) "reasonable time" means a period of time that serves the best interests of the child, taking in account the affected child's age, emotional and developmental needs, and ability to form and maintain lasting attachments;

(28) "secure residential psychiatric treatment center" has the meaning given "residential psychiatric treatment center" in AS 47.32.900;

(29) "serious physical injury" has the meaning given in AS 11.81.900(b);

(30) "sexual abuse" means the conduct described in AS 11.41.410 - 11.41.460; conduct constituting "sexual exploitation" as defined in AS 47.17.290, and conduct prohibited by AS 11.66.100 - 11.66.150;

(31) "support" has the meaning given in AS 11.51.120 (b).









Chapter 47.12. - DELINQUENT MINORS

Article 01 - JUVENILE DELINQUENCY

Sec. 47.12.010. - Goal and purposes of chapter.

(a) The goal of this chapter is to promote a balanced juvenile justice system in the state to protect the community, impose accountability for violations of law, and equip juvenile offenders with the skills needed to live responsibly and productively.

(b) The purposes of this chapter are to

(1) respond to a juvenile offender's needs in a manner that is consistent with

(A) prevention of repeated criminal behavior;

(B) restoration of the community and victim;

(C) protection of the public; and

(D) development of the juvenile into a productive citizen;

(2) protect citizens from juvenile crime;

(3) hold each juvenile offender directly accountable for the offender's conduct;

(4) provide swift and consistent consequences for crimes committed by juveniles;

(5) make the juvenile justice system more open, accessible, and accountable to the public;

(6) require parental or guardian participation in the juvenile justice process;

(7) create an expectation that parents will be held responsible for the conduct and needs of their children;

(8) ensure that victims, witnesses, parents, foster parents, guardians, juvenile offenders, and all other interested parties are treated with dignity, respect, courtesy, and sensitivity throughout all legal proceedings;

(9) provide due process through which juvenile offenders, victims, parents, and guardians are assured fair legal proceedings during which constitutional and other legal rights are recognized and enforced;

(10) divert juveniles from the formal juvenile justice process through early intervention as warranted when consistent with the protection of the public;

(11) provide an early, individualized assessment and action plan for each juvenile offender in order to prevent further criminal behavior through the development of appropriate skills in the juvenile offender so that the juvenile is more capable of living productively and responsibly in the community;

(12) ensure that victims and witnesses of crimes committed by juveniles are afforded the same rights as victims and witnesses of crimes committed by adults;

(13) encourage and provide opportunities for local communities and groups to play an active role in the juvenile justice process in ways that are culturally relevant; and

(14) review and evaluate regularly and independently the effectiveness of programs and services under this chapter.



Sec. 47.12.020. - Jurisdiction.

(a) Proceedings relating to a minor under 18 years of age residing or found in the state are governed by this chapter, except as otherwise provided in this chapter, when the minor is alleged to be or may be determined by a court to be a delinquent minor as a result of violating a criminal law of the state or a municipality of the state.

(b) Except as otherwise provided in this chapter, proceedings relating to a person who is 18 years of age or over are governed by this chapter if the person is alleged to have committed a violation of the criminal law of the state or a municipality of the state, the violation occurred when the person was under 18 years of age, and the period of limitation under AS 12.10 has not expired.



Sec. 47.12.022. - Applicability; inclusion of certain persons as minors.

Except as provided in AS 47.12.025 , the provisions of this chapter apply to a person who is 18 years of age or older and who is subject to the jurisdiction of this chapter due solely to AS 47.12.020 (b). To implement AS 47.12.020 (b) and this section, the term "minor" as used in this chapter includes a person described in this section.



Sec. 47.12.025. - Special provisions for certain persons considered to be minors.

(a) Notwithstanding any other provision of law, the following special provisions apply to a person who is subject to the jurisdiction of this chapter due solely to AS 47.12.020 (b):

(1) a petition filed under AS 47.12.040 (b) must be styled as follows: "In the matter of ....................., a person under the jurisdiction of this chapter under AS 47.12.020 (b)"; the petition may not state the name of a parent, guardian, or other person;

(2) notice of an investigation, adjustment, hearing, or other procedure under this chapter to a parent, guardian, or foster parent is not required;

(3) participation by a parent, guardian, or foster parent in any part of the investigation, adjustment, hearing, or other procedure under this chapter is not required;

(4) agreement or consent by a parent or guardian to the terms and conditions of an informal adjustment under AS 47.12.060 is not required;

(5) an opportunity for a foster parent to be heard before informal adjustment under AS 47.12.060 is not required;

(6) the presence of a parent or guardian is not required, and the person does not have a right to have a parent or guardian present, at an interview conducted during an investigation under this chapter;

(7) after a petition is filed and after further investigation that the court directs, if the person has not appeared voluntarily for proceedings under this chapter, the court may issue a summons or an arrest warrant for the person;

(8) a person who is taken into custody under this chapter may, in the discretion of the court and upon written promise to appear in court at the time specified by the court, be released; if not released, the person shall be detained under the provisions of (b) of this section;

(9) consent of a parent or guardian to waiver of the right to appointed counsel or a guardian ad litem under AS 47.12.090 is not required;

(10) the appointment of a guardian ad litem under AS 47.12.090 is not required; the court may appoint a guardian ad litem under AS 47.12.090 only if special circumstances exist concerning the mental or physical capacity of the person who is named in the petition under (1) of this subsection;

(11) an order under AS 47.12.120 (b) to release the person to a parent, guardian, or other person must be with the consent of the parent, guardian, or other person; a parent, guardian, or other person who consents does not assume any of the responsibilities described in AS 47.12.150 or retain any residual rights or responsibilities described in AS 47.12.150 ;

(12) a person released under AS 47.12.120 (c) shall be released without conditions;

(13) a parent, guardian, or custodian may not apply for a review under AS 47.12.120 (d); notice to a parent, guardian, custodian, or foster parent of a review under AS 47.12.120 (a) is not required; a parent, guardian, custodian, or foster parent does not have a right to be heard at the review under AS 47.12.120 (d);

(14) the person's parent or guardian may not file an appeal under AS 47.12.120(f);

(15) notice of the predisposition report under AS 47.12.130 (b) to the person's parent or guardian is not required;

(16) unless part of a conditional release plan agreed to by a parent or guardian, a parent or guardian of the person may not be ordered to participate in or pay for treatment under AS 47.12.155 (b)(1), (c), or (d) or to notify the department if the person violates a term or condition of a court order under AS 47.12.155 (b)(2);

(17) an application to extend jurisdiction under AS 47.12.160 (a) may not be made by a parent or guardian;

(18) the court may not order the parent of the person to pay for maintenance or care of the person under AS 47.12.230 ;

(19) the name of a parent or guardian of the person is not required to be disclosed in connection with the filing of a petition or informal adjustment under AS 47.12.315 .

(b) At a hearing under AS 47.12.250 (c) regarding a person who is subject to the jurisdiction of this chapter due solely to AS 47.12.020(b), if the court finds that probable cause exists, the court shall determine whether the person should be detained pending the hearing on the petition or released. The court may either order the person detained as provided in (c) of this section or released under the provisions of AS 12.30 as if the provisions of AS 12.30 were to apply to proceedings under this chapter. If the court finds no probable cause, the court shall order the person released and close the proceeding.

(c) If a person who is subject to the jurisdiction of this chapter due solely to AS 47.12.020 (b) has been arrested by a peace officer or a probation officer under AS 47.12.245 , detained under AS 47.12.250 , or committed to the custody or supervision of the department under AS 47.12.120(b) or 47.12.240, the department, after consulting the peace officer or probation officer if appropriate, shall make arrangements for the detention, placement, or supervision of the person. In the discretion of the department, the person may be detained or placed in a juvenile facility or in an adult correctional facility.



Sec. 47.12.030. - Provisions inapplicable.

(a) When a minor who was at least 16 years of age at the time of the offense is charged by complaint, information, or indictment with an offense specified in this subsection, this chapter and the Alaska Delinquency Rules do not apply to the offense for which the minor is charged or to any additional offenses joinable to it under the applicable rules of court governing criminal procedure. The minor shall be charged, held, released on bail, prosecuted, sentenced, and incarcerated in the same manner as an adult. If the minor is convicted of an offense other than an offense specified in this subsection, the minor may attempt to prove, by a preponderance of the evidence, that the minor is amenable to treatment under this chapter. If the court finds that the minor is amenable to treatment under this chapter, the minor shall be treated as though the charges had been heard under this chapter, and the court shall order disposition of the charges of which the minor is convicted under AS 47.12.120 (b). The provisions of this subsection apply when the minor is charged by complaint, information, or indictment with an offense

(1) that is an unclassified felony or a class A felony and the felony is a crime against a person;

(2) of arson in the first degree;

(3) that is a class B felony and the felony is a crime against a person in which the minor is alleged to have used a deadly weapon in the commission of the offense and the minor was previously adjudicated as a delinquent or convicted as an adult, in this or another jurisdiction, as a result of an offense that involved use of a deadly weapon in the commission of a crime against a person or an offense in another jurisdiction having elements substantially identical to those of a crime against a person, and the previous offense was punishable as a felony; in this paragraph, "deadly weapon" has the meaning given in AS 11.81.900 (b); or

(4) that is misconduct involving weapons in the first degree under

(A) AS 11.61.190 (a)(1); or

(B) AS 11.61.190 (a)(2) when the firearm was discharged under circumstances manifesting substantial and unjustifiable risk of physical injury to a person.

(b) When a minor is accused of violating a statute specified in this subsection, other than a statute the violation of which is a felony, this chapter and the Alaska Delinquency Rules do not apply and the minor accused of the offense shall be charged, prosecuted, and sentenced in the district court in the same manner as an adult; if a minor is charged, prosecuted, and sentenced for an offense under this subsection, the minor's parent, guardian, or legal custodian shall be present at all proceedings; the provisions of this subsection apply when a minor is accused of violating

(1) a traffic statute or regulation, or a traffic ordinance or regulation of a municipality;

(2) AS 11.76.105 , relating to the possession of tobacco by a person under 19 years of age;

(3) a fish and game statute or regulation under AS 16;

(4) a parks and recreational facilities statute or regulation under AS 41.21;

(5) AS 04.16.050 , relating to possession, control, or consumption of alcohol, except for conduct constituting habitual minor consuming or in possession or control under AS 04.16.050 (d); and

(6) a municipal curfew ordinance, whether adopted under AS 29.35.085 or otherwise, unless the municipality provides for enforcement of its ordinance under AS 29.25.070 (b) by the municipality; in place of any fine imposed for the violation of a municipal curfew ordinance, the court shall allow a defendant the option of performing community work; the value of the community work, which may not be lower than the amount of the fine, shall be determined under AS 12.55.055 (c); in this paragraph, "community work" includes the work described in AS 12.55.055(b) or work that, on the recommendation of the municipal or borough assembly, city council, or traditional village council of the defendant's place of residence, would benefit persons within the municipality or village who are elderly or disabled.

(c) The provisions of AS 47.12.010 - 47.12.260 and the Alaska Delinquency Rules do not apply to driver's license proceedings under AS 28.15.185; the court shall impose a driver's license revocation under AS 28.15.185 in the same manner as adult driver's license revocations, except that a parent or legal guardian shall be present at all proceedings.



Sec. 47.12.040. - Investigation and petition.

(a) Whenever circumstances subject a minor to the jurisdiction of this chapter, the court shall

(1) require in conformance with this section, that, for a minor who is alleged to be a delinquent minor under AS 47.12.020 , the department or an entity selected by it shall make a preliminary inquiry to determine if any action is appropriate and may take appropriate action to adjust the matter without a court hearing; the department or an entity selected by it may arrange to interview the minor, the minor's parents or guardian, and any other person having relevant information; at or before the interview, the minor and the minor's parents or guardian, if present must be advised that any statement may be used against the minor and of the following rights of the minor: to have a parent or guardian present at the interview; to remain silent; to have retained or appointed counsel at all stages of the proceedings, including the initial interview; if a petition is filed, to have an adjudication hearing before a judge or jury with compulsory process to compel the attendance of wirtnesses; and the opportunity to confront and cross-examine witnesses; if, under this paragraph,

(A) the department or an entity selected by it makes a preliminary inquiry and takes appropriate action to adjust the matter without a court hearing, the minor may not be detained or taken into custody as a condition of the adjustment and, subject to AS 47.12.060 , the matter shall be closed by the department or an entity selected by it if the minor successfully completes all that is required of the minor by the department or an entity selected by it in the adjustment; in a municipality or municipalities in which a youth court has been established under AS 47.12.400 , adjustment of the matter under this paragraph may include referral to the youth court; if a community dispute resolution center has been established under AS 47.12.450 (a) and has obtained recognition under AS 47.12.450 (b), adjustment of the matter under this paragraph may include use of the services of the community dispute resolution center;

(B) the department or an entity selected by it concludes that the matter may not be adjusted without a court hearing, the department may file a petition under (2) of this subsection setting out the facts; or

(2) appoint a competent person or agency to make a preliminary inquiry and report for the information of the court to determine whether the interests of the public or of the minor require that further action be taken; if, under this paragraph, the court appoints a person or agency to make a preliminary inquiry and to report to it, then upon the receipt of the report, the court may informally adjust the matter without a hearing, or it may authorize the person having knowledge of the facts of the case to file with the court a petition setting out the facts; if the court informally adjusts the matter, the minor may not be detained or taken into the custody of the court as a condition of the adjustment, and the matter shall be closed by the court upon adjustment.

(b) The petition and all subsequent pleadings shall be styled as follows: "In the matter of . . . . . . . . . . . . . . . . . . . . . . . ., a minor under 18 years of age." The petition may be executed upon the petitioner's information and belief, and must be verified. It must include the following information:

(1) the name, address, and occupation of the petitioner, together with the petitioner's relationship to the minor, and the petitioner's interest in the matter;

(2) the name, age, and address of the minor;

(3) a brief statement of the facts that bring the minor within this chapter;

(4) the names and addresses of the minor's parents;

(5) the name and address of the minor's guardian, or of the person having control or custody of the minor.

(c) If the petitioner does not know a fact required in this section, the petitioner shall so state in the petition.



Sec. 47.12.050. - Notice to and involvement of parent or guardian.

(a) Except as may be otherwise specifically provided, in all cases under this chapter, the minor, each parent of the minor, the foster parent of the minor, and the guardian of the minor are entitled to notice adequate to give actual notice of the proceedings, taking into account education and language differences that are known or reasonably ascertainable by the party giving the notice. The notice must contain all names by which the minor has been identified.

(b) Notice shall be given in the manner appropriate under the Alaska Rules of Civil Procedure for the service of process in a civil action under state law or in any manner the court by order directs. Proof of giving of the notice shall be filed with the court before the petition is heard or other proceeding commenced.

(c) The court may subpoena the parent or guardian of the minor, or any other person whose testimony may be necessary at the hearing. A subpoena or other process may be served by a person authorized by law to make the service. If personal service cannot be made, the court may direct that service of process be in the manner appropriate under the Alaska Rules of Civil Procedure for the service of process in a civil action under state law or in any manner the court directs.

(d) In any proceeding under this chapter, the presence of the minor's parent or guardian is preferred.



Sec. 47.12.060. - Informal action to adjust matter.

(a) The provisions of this section apply to a minor who is alleged to be a delinquent minor under AS 47.12.020 and for whom the department or an entity selected by it has made a preliminary inquiry as required by AS 47.12.040 (a)(1). Following the preliminary inquiry,

(1) the department or the entity selected by it may dismiss the matter with or without prejudice; or

(2) the department or the entity selected by it may take informal action to adjust the matter.

(b) When the department or the entity selected by it decides to make an informal adjustment of a matter under (a)(2) of this section, that informal adjustment

(1) must be made with the agreement or consent of the minor and the minor's parents or guardian to the terms and conditions of the adjustment;

(2) must give the minor's foster parent an opportunity to be heard before the informal adjustment is made;

(3) must include notice that informal action to adjust a matter is not successfully completed unless, among other factors that the department or the entity selected by it considers, as to the victim of the act of the minor that is the basis of the delinquency allegation, the minor pays restitution in the amount set by the department or the entity selected by it or agrees as a term or condition set by the department or the entity selected by it to pay the restitution;

(4) for a violation of habitual minor consuming or in possession or control under AS 04.16.050 (d) must include an agreement that the minor perform 96 hours of community work, provide that the minor's driver's license or permit, privilege to drive, or privilege to obtain a license be revoked for six months, and provide that the driver's license or permit, privilege to drive, or privilege to obtain a license be revoked for an additional six months if the informal adjustment is not successful because the minor has failed to perform community work as ordered, or has failed to submit to evaluation or successfully complete the education or treatment recommended; the department or an entity selected by the department shall notify the agency responsible for issuing driver's licenses of an informal adjustment under this paragraph or of an unsuccessful adjustment described in this paragraph;

(5) of an offense described in AS 28.15.185 (a)(1) must include an agreement that the minor's driver's license or permit, privilege to drive, or privilege to obtain a license be revoked as provided in AS 28.15.185(b); the department or an entity selected by the department shall notify the agency responsible for issuing driver's licenses of an informal adjustment under this paragraph.



Sec. 47.12.065. - Dual sentencing provisions.

(a) The department or the entity selected by it may refer to the appropriate district attorney the circumstances involving a minor who is subject to the provisions of this section because the minor is alleged to have violated a criminal law of the state. Except as provided in (d) of this section, the department or the entity selected by it may make the referral if the minor was 16 years of age or older at the time of the offense, and the offense is

(1) a felony that is a crime against a person and the minor has previously been adjudicated a delinquent under the laws of this state or substantially similar laws of another jurisdiction for a felony offense that is a crime against a person; or

(2) sexual abuse of a minor in the second degree.

(b) If a referral is made under (a) of this section, the district attorney may elect to seek imposition of a dual sentence in the case to further the goal and purposes of this chapter as set out in AS 47.12.010. If the district attorney seeks imposition of a dual sentence, the district attorney shall present the case to the grand jury for indictment. If the grand jury returns an indictment, the district attorney shall file with the court under AS 47.12.040 (a) a petition seeking the minor's adjudication as a delinquent.

(c) If the district attorney decides not to seek imposition of a dual sentence under (b) of this section or if the grand jury does not return an indictment, the case shall proceed under the remaining provisions of this chapter.

(d) The department or the entity selected by it may refer to the appropriate district attorney a person who is subject to the jurisdiction of this chapter under AS 47.12.020 (b) and who is alleged to have committed a felony or other offense. If the district attorney elects to seek imposition of a dual sentence in the matter, the district attorney shall file notice of that election. If the alleged crime is a misdemeanor, the district attorney shall file a delinquency petition. If the alleged crime is a felony, the district attorney shall follow the procedure set out in (b) of this section.



Sec. 47.12.070. - Summons and custody of minor.

After a petition is filed and after further investigation that the court directs, if the minor has not appeared voluntarily, the court shall issue a summons that

(1) recites briefly the substance of the petition;

(2) directs the person having custody or control of the minor to appear personally in court with the minor at the place and at the time set forth in the summons.



Sec. 47.12.080. - Release of minor.

A minor who is taken into custody may, in the discretion of the court and upon the written promise of the parent, guardian, or custodian to bring the minor before the court at a time specified by the court, be released to the care and custody of the parent, guardian, or custodian. The minor, if not released, shall be detained as provided by AS 47.12.240. The court may determine whether the father or mother or another person shall have the custody and control of the minor for the duration of the proceedings. If the minor is of sufficient age and intelligence to state desires, the court shall give consideration to the minor's desires.



Sec. 47.12.090. - Appointment of attorney or guardian ad litem.

(a) In all proceedings initiated under a petition for delinquency, a minor shall have the right to be represented by counsel and, if indigent, have counsel appointed by the court. The court shall appoint counsel in such cases unless it makes a finding on the record that the minor has made a voluntary, knowing, and intelligent waiver of the right to counsel and a parent or guardian with whom the minor resides or resided before the filing of the petition concurs with the waiver. In cases in which it has been alleged that the minor has committed an act that would be a felony if committed by an adult, waiver of counsel may not be accepted unless the court is satisfied that the minor has consulted with an attorney before the waiver of counsel.

(b) Whenever in the course of proceedings instituted under this chapter it appears to the court that the welfare of a minor will be promoted by the appointment of an attorney to represent the minor or an attorney or other person to serve as guardian ad litem, the court may make the appointment. Appointment of a guardian ad litem or attorney shall be made under the terms of AS 25.24.310 .



Sec. 47.12.100. - Waiver of jurisdiction.

(a) If the court finds at a hearing on a petition that there is probable cause for believing that a minor is delinquent and finds that the minor is not amenable to treatment under this chapter, it shall order the case closed. After a case is closed under this subsection, the minor may be prosecuted as an adult.

(b) A minor is unamenable to treatment under this chapter if the minor probably cannot be rehabilitated by treatment under this chapter before reaching 20 years of age. In determining whether a minor is unamenable to treatment, the court may consider the seriousness of the offense the minor is alleged to have committed, the minor's history of delinquency, the probable cause of the minor's delinquent behavior, and the facilities available to the department for treating the minor.

(c) For purposes of making a determination under this section,

(1) the standard of proof is by a preponderance of the evidence; and

(2) the burden of proof that a minor is not amenable to treatment under this chapter is on the state; however, if the petition filed under AS 47.12.040 seeking to have the court declare a minor a delinquent is based on the minor's alleged commission of an offense that is an unclassified felony or class A felony and that is a crime against a person, the minor

(A) is rebuttably presumed not to be amenable to treatment under this chapter; and

(B) has the burden of proof of showing that the minor is amenable to treatment under this chapter.



Sec. 47.12.110. - Hearings.

(a) The court shall conduct a hearing on the petition. The court shall give notice of the hearing to the department, and the department shall send a representative to the hearing. The representative of the department may also be heard at the hearing. The department shall give notice of the hearing and a copy of the petition to the minor's foster parent, and the court shall give the foster parent an opportunity to be heard at the hearing. The public shall be excluded from the hearing, but the court, in its discretion, may permit individuals to attend a hearing if their attendance is compatible with the best interests of the minor. Nothing in this section may be applied in such a way as to deny a minor's rights to confront adverse witnesses, to a public trial, and to a trial by jury.

(b) Notwithstanding (a) of this section or an order prohibiting or limiting the public made under (e) of this section, the victim of an offense that a minor is alleged to have committed, or the designee of the victim, has a right to be present at all hearings or proceedings held under this section at which the minor has a right to be present. If the minor is found to have committed the offense, the victim may at the disposition hearing give sworn testimony or make an unsworn oral presentation concerning the offense and its effect on the victim. If there are numerous victims of a minor's offense, the court may limit the number of victims who may give sworn testimony or make an unsworn oral presentation, but the court may not limit the right of a victim to attend a hearing even if the victim is likely to be a witness in a hearing concerning the minor's alleged offense.

(c) [Repealed, Sec. 54 ch 107 SLA 1998].

(d) Notwithstanding (a) of this section, a court hearing on a petition seeking the adjudication of a minor as a delinquent shall be open to the public, except as prohibited or limited by order of the court, if

(1) the department files with the court a motion asking the court to open the hearing to the public, and the petition seeking adjudication of the minor as a delinquent is based on

(A) the minor's alleged commission of an offense, and the minor has knowingly failed to comply with all the terms and conditions required of the minor by the department or imposed on the minor in a court order entered under AS 47.12.040 (a)(2) or 47.12.120;

(B) the minor's alleged commission of

(i) a crime against a person that is punishable as a felony;

(ii) a crime in which the minor employed a deadly weapon, as that term is defined in AS 11.81.900 (b), in committing the crime;

(iii) arson under AS 11.46.400 - 11.46.410;

(iv) burglary under AS 11.46.300 ;

(v) distribution of child pornography under AS 11.61.125 ;

(vi) promoting prostitution in the first degree under AS 11.66.110 ; or

(vii) misconduct involving a controlled substance under AS 11.71 involving the delivery of a controlled substance or the possession of a controlled substance with intent to deliver, other than an offense under AS 11.71.040 or 11.71.050; or

(C) the minor's alleged commission of a felony and the minor was 16 years of age or older at the time of commission of the offense when the minor has previously been convicted or adjudicated a delinquent minor based on the minor's commission of an offense that is a felony; or

(2) the minor agrees to a public hearing on the petition seeking adjudication of the minor as a delinquent.

(e) Notwithstanding (a) of this section, a court proceeding shall be open to the public, except as prohibited or limited by order of the court, when the district attorney has elected to seek imposition of a dual sentence and a petition has been filed under AS 47.12.065 , or when a minor agrees as part of a plea agreement to be subject to dual sentencing.

(f) During jury selection or as part of an opening statement at the hearing, the attorney representing the department may introduce the victim to the jury, and the attorney for the minor may introduce the minor to the jury.



Sec. 47.12.120. - Judgments and orders.

(a) The court, at the conclusion of the hearing, or thereafter as the circumstances of the case may require, shall find and enter a judgment that the minor is or is not delinquent.

(b) If the minor is not subject to (j) of this section and the court finds that the minor is delinquent, it shall

(1) order the minor committed to the department for a period of time not to exceed two years or in any event extend past the day the minor becomes 19 years of age, except that the department may petition for and the court may grant in a hearing (A) two-year extensions of commitment that do not extend beyond the minor's 19th birthday if the extension is in the best interests of the minor and the public; and (B) an additional one-year period of supervision past age 19 if continued supervision is in the best interests of the person and the person consents to it; the department shall place the minor in the juvenile facility that the department considers appropriate and that may include a juvenile correctional school, juvenile work camp, treatment facility, detention home, or detention facility; the minor may be released from placement or detention and placed on probation on order of the court and may also be released by the department, in its discretion, under AS 47.12.260;

(2) order the minor placed on probation, to be supervised by the department, and released to the minor's parents, guardian, or a suitable person; if the court orders the minor placed on probation, it may specify the terms and conditions of probation; the probation may be for a period of time not to exceed two years and in no event to extend past the day the minor becomes 19 years of age, except that the department may petition for and the court may grant in a hearing

(A) two-year extensions of supervision that do not extend beyond the minor's 19th birthday if the extension is in the best interests of the minor and the public; and

(B) an additional one-year period of supervision past age 19 if the continued supervision is in the best interests of the person and the person consents to it;

(3) order the minor committed to the custody of the department and placed on probation, to be supervised by the department and released to the minor's parents, guardian, other suitable person, or suitable nondetention setting such as with a relative or in a foster home or residential child care facility, whichever the department considers appropriate to implement the treatment plan of the predisposition report; if the court orders the minor placed on probation, it may specify the terms and conditions of probation; the department may transfer the minor, in the minor's best interests, from one of the probationary placement settings listed in this paragraph to another, and the minor, the minor's parents or guardian, the minor's foster parent, and the minor's attorney are entitled to reasonable notice of the transfer; the probation may be for a period of time not to exceed two years and in no event to extend past the day the minor becomes 19 years of age, except that the department may petition for and the court may grant in a hearing

(A) two-year extensions of commitment that do not extend beyond the minor's 19th birthday if the extension is in the best interests of the minor and the public; and

(B) an additional one-year period of supervision past age 19 if the continued supervision is in the best interests of the person and the person consents to it;

(4) order the minor and the minor's parent to make suitable restitution in lieu of or in addition to the court's order under (1), (2), or (3) of this subsection; under this paragraph,

(A) except as provided in (B) of this paragraph, the court may not refuse to make an order of restitution to benefit the victim of the act of the minor that is the basis of the delinquency adjudication; under this subparagraph, the court may require the minor to use the services of a community dispute resolution center that has been recognized by the commissioner under AS 47.12.450 (b) to resolve any dispute between the minor and the victim of the minor's offense as to the amount of or manner of payment of the restitution;

(B) the court may not order payment of restitution by the parent of a minor who is a runaway or missing minor for an act of the minor that was committed by the minor after the parent has made a report to a law enforcement agency, as authorized by AS 47.10.141 (a), that the minor has run away or is missing; for purposes of this subparagraph, "runaway or missing minor" means a minor who a parent reasonably believes is absent from the minor's residence for the purpose of evading the parent or who is otherwise missing from the minor's usual place of abode without the consent of the parent; and

(C) at the request of the department, the Department of Law, the victims' advocate, or on its own motion, the court shall, at any time, order the minor and the minor's parent, if applicable, to submit financial information on a form approved by the Alaska Court System to the court, the department, and the Department of Law for the purpose of establishing the amount of restitution or enforcing an order of restitution under AS 47.12.170 ; the form must include a warning that submission of incomplete or inaccurate information is punishable as unsworn falsification under AS 11.56.210 ;

(5) order the minor committed to the department for placement in an adventure-based education program established under AS 47.21.020 with conditions the court considers appropriate concerning release upon satisfactory completion of the program or commitment under (1) of this subsection if the program is not satisfactorily completed;

(6) in addition to an order under (1) - (5) of this subsection, order the minor to perform community service; for purposes of this paragraph, "community service" includes work

(A) on a project identified in AS 33.30.901 ; or

(B) that, on the recommendation of the city council or traditional village council, would benefit persons within the city or village who are elderly or disabled; or

(7) in addition to an order under (1) - (6) of this subsection, order the minor's parent or guardian to comply with orders made under AS 47.12.155, including participation in treatment under AS 47.12.155(b)(1).

(c) If the court finds that the minor is not delinquent, it shall immediately order the minor released from the department's custody and returned to the minor's parents, guardian, or custodian, and dismiss the case.

(d) A minor found to be delinquent is a ward of the state while committed to the department or while the department has the power to supervise the minor's actions. The court shall review an order made under (b) of this section annually and may review the order more frequently to determine if continued placement, probation, or supervision, as it is being provided, is in the best interest of the minor and the public. The department, the minor, and the minor's parents, guardian, or custodian are entitled, when good cause is shown, to a review on application. If the application is granted, the court shall afford these parties and their counsel and the minor's foster parent reasonable notice in advance of the review and hold a hearing where these parties and their counsel and the minor's foster parent shall be afforded an opportunity to be heard. The minor shall be afforded the opportunity to be present at the review.

(e) The department shall pay all court costs incurred in all proceedings in connection with the adjudication of delinquency under this chapter, including hearings that result in the release of the minor.

(f) A minor, the minor's parents or guardian acting on the minor's behalf, or the department may appeal a judgment or order, or the stay, modification, setting aside, revocation, or enlargement of a judgment or order issued by the court under this chapter.

(g) [Repealed, Sec. 54 ch 107 SLA 1998].

(h) [Repealed, Sec. 74 ch 35 SLA 2003].

(i) When, under (a) of this section, the court enters judgment finding that a minor is delinquent, the court may order the minor temporarily detained pending entry of its dispositional order if the court finds that detention is necessary

(1) to protect the minor or the community; or

(2) to ensure the minor's appearance at a subsequent court hearing.

(j) If, in a case in which a district attorney has elected to seek imposition of a dual sentence under AS 47.12.065 , the court finds that the minor is delinquent for committing an offense in the circumstances set out in AS 47.12.065 , or if the minor agrees as part of a plea agreement to be subject to dual sentencing, the court shall

(1) enter one or more orders under (b) of this section; and

(2) pronounce a sentence for the offense in accordance with the provisions of AS 12.55; however, the sentence pronounced under this paragraph must include some period of imprisonment that is not suspended by the court.

(k) A court that adjudicates a delinquent minor for repeat minor consuming or in possession or control under AS 04.16.050 (c) or for habitual minor consuming or in possession or control under AS 04.16.050(d) shall revoke the minor's driver's license or permit, privilege to drive, or privilege to obtain a license as provided in AS 04.16.050(c) or (d). A court that adjudicates a delinquent minor for an offense involving a controlled substance under AS 11.71 or involving a firearm under AS 11 shall revoke the minor's driver's license or permit, privilege to drive, or privilege to obtain a license as provided in AS 28.15.185 .



Sec. 47.12.130. - Predisposition hearing reports.

(a) Before the disposition hearing of a delinquent minor, the department shall submit a predisposition report with a recommended plan of treatment to aid the court in its selection of a disposition, a victim impact statement reporting the information set out in AS 12.55.022, and any further information that the court may request. In preparing the predisposition report, the department shall contact the victim of the minor's offense.

(b) The court shall inform the minor, the minor's parents, and the attorneys representing the parties and the guardian ad litem that the predisposition report will be available to them not less than 10 days before the disposition hearing.

(c) [Repealed, Sec. 6 ch 23 SLA 2002].

(d) In this section, "parents" means the natural or adoptive parents, and any legal guardian, relative, or other adult person with whom the minor has resided and who has acted as a parent in providing for the minor for a continuous period of time before this action.



Sec. 47.12.140. - Court dispositional order.

In making its dispositional order under AS 47.12.120 (b)(1) - (3) and (5) and (j), the court shall

(1) consider both the best interests of the minor and the interests of the public, and, in doing so, the court shall take into account

(A) the seriousness of the minor's delinquent act and the attitude of the minor and the minor's parents toward that act;

(B) the minor's culpability as indicated by the circumstances of the particular case;

(C) the age of the minor;

(D) the minor's prior criminal or juvenile record and the success or failure of any previous orders, dispositions, or placements imposed on the minor;

(E) the effect of the dispositional order to be imposed in deterring the minor from committing other delinquent acts;

(F) the need to commit the minor to the department's custody or to detain the minor in an institution or other suitable place in order to prevent further harm to the public;

(G) the interest of the public in securing the minor's rehabilitation; and

(H) the ability of the state to take custody of and to care for the minor; and

(2) order the least restrictive alternative disposition for the minor; for purposes of this paragraph, the "least restrictive alternative disposition" means that disposition that is no more restrictive than is, in the judgment of the court, most conducive to the minor's rehabilitation taking into consideration the interests of the public.



Sec. 47.12.150. - Legal custody, guardianship, and residual parental rights and responsibilities.

(a) When a minor is committed under AS 47.12.120 (b)(1) or (3) to the department or released under AS 47.12.120 (b)(2) to the minor's parents, guardian, or other suitable person, a relationship of legal custody exists. This relationship imposes on the department and its authorized agents or the parents, guardian, or other suitable person the responsibility of physical care and control of the minor, the determination of where and with whom the minor shall live, the right and duty to protect, train, and discipline the minor, and the duty of providing the minor with food, shelter, education, and medical care. These obligations are subject to any residual parental rights and responsibilities and rights and responsibilities of a guardian if one has been appointed. When a minor is committed to the department and the department places the minor with the minor's parent, the parent has the responsibility to provide and pay for food, shelter, education, and medical care for the minor. When parental rights have been terminated, or there are no living parents and a guardian has not been appointed, the responsibilities of legal custody include those in (b) and (c) of this section. The department or person having legal custody of the minor may delegate any of the responsibilities under this section, except authority to consent to marriage, adoption, and military enlistment may not be delegated. For purposes of this chapter, a person in charge of a placement setting is an agent of the department.

(b) When a guardian is appointed for the minor, the court shall specify in its order the rights and responsibilities of the guardian. The guardian may be removed only by court order. The rights and responsibilities may include, but are not limited to, having the right and responsibility of reasonable visitation, consenting to marriage, consenting to military enlistment, consenting to major medical treatment, obtaining representation for the minor in legal actions, and making decisions of legal or financial significance concerning the minor.

(c) When there has been transfer of legal custody or appointment of a guardian and parental rights have not been terminated by court decree, the parents shall have residual rights and responsibilities. These residual rights and responsibilities of the parent include the right and responsibility of reasonable visitation, consent to adoption, consent to marriage, consent to military enlistment, consent to major medical treatment except in cases of emergency or cases falling under AS 25.20.025 , and the responsibility for support, except if by court order any residual right and responsibility has been delegated to a guardian under (b) of this section.



Sec. 47.12.155. - Parental or guardian accountability and participation.

(a) The parent or guardian of a minor who is alleged to be a delinquent under AS 47.12.020 or found to be a delinquent under AS 47.12.120 shall attend each hearing held during the delinquency proceedings unless the court excuses the parent or guardian from attendance for good cause.

(b) If a minor is found to be a delinquent under AS 47.12.120 , the court may order that the minor's parent or guardian

(1) personally participate in treatment reasonably available in the parent's or guardian's location as specified in a plan set out in the court order;

(2) notify the department if the minor violates a term or condition of the court order; and

(3) comply with any other conditions set out in the court order, including a condition in an order requiring a parent to pay restitution ordered on behalf of a victim of a delinquent act.

(c) If a court orders a minor's parent or guardian to participate in treatment under (b) of this section, the court also shall order the parent or guardian to use any available insurance or another resource to cover the treatment, or to pay for the treatment if other coverage is unavailable. If the court determines that the parent or guardian is unable to pay for the treatment due to indigence and the department pays for the treatment, the department may seek reimbursement only from the indigent parent's or guardian's permanent fund dividend.

(d) The permanent fund dividend of an indigent parent or guardian participating in treatment ordered under (b) of this section may be taken under AS 43.23.065 (b)(6) and 43.23.066 to satisfy the balance due on a reimbursement claim by the department under (c) of this section.

(e) If a parent or guardian fails to attend a hearing as required in (a) of this section, the court shall hold the hearing without the attendance of the parent or guardian.



Sec. 47.12.160. - Retention of jurisdiction over minor.

(a) Except as provided in (g) of this section, the court retains jurisdiction over the case and may at any time stay execution, modify, set aside, revoke, or enlarge a judgment or order, or grant a new hearing, in the exercise of its power of protection over the minor and for the minor's best interest, for a period of time not to exceed the maximum period otherwise permitted by law or in any event extend past the day the minor becomes 19, unless sooner discharged by the court, except that the department may apply for and the court may grant an additional one-year period of supervision past age 19 if continued supervision is in the best interests of the person and the person consents to it. An application for any of these purposes may be made by the parent, guardian, or custodian acting in behalf of the minor, or the court may, on its own motion, and after reasonable notice to interested parties and the appropriate department, take action that it considers appropriate.

(b) If the court determines at a hearing authorized by (a) of this section that it is in the best interests of the minor to be released to the care or custody of the minor's parent, guardian, or custodian, it may enter an order to that effect and the minor is discharged from the control of the department.

(c) If a minor is adjudicated a delinquent before the minor's 18th birthday, the court may retain jurisdiction over the minor after the minor's 18th birthday for the purpose of supervising the minor's rehabilitation, but the court's jurisdiction over the minor under this chapter never extends beyond the minor's 19th birthday, except that the department may apply for and the court may grant an additional one-year period of supervision past age 19 if continued supervision is in the best interests of the person and the person consents to it. The department may retain jurisdiction over the person between the person's 18th and 19th birthdays for the purpose of supervising the person's rehabilitation, if the person has been placed under the supervision of the department before the person's 18th birthday, except that the department may apply for and the court may grant an additional one-year period of supervision past age 19 if continued supervision is in the best interests of the person and the person consents to it.

(d) The department, or the district attorney in a matter subject to the jurisdiction of this chapter under AS 47.12.020 (b), may petition the court for imposition of sentence pronounced under AS 47.12.120(j)(2) if the offender is still subject to the jurisdiction of the court and if the offender, after pronouncement of sentence under AS 47.12.120(j)(2),

(1) commits a subsequent felony offense;

(2) commits a subsequent offense against a person that is a misdemeanor and involves injury to a person or the use of a deadly weapon;

(3) fails to comply with the terms of a restitution order;

(4) fails to engage in or satisfactorily complete a rehabilitation program ordered by a court or required by a facility or juvenile probation officer; or

(5) escapes from a juvenile or other correctional facility.

(e) If a petition is filed under (d) of this section and if the court finds by a preponderance of the evidence that the minor has committed a subsequent felony offense that is a crime against a person or is the crime of arson, the court shall impose the adult sentence previously pronounced under AS 47.12.120 (j) and transfer custody of the minor to the Department of Corrections. If the court finds by a preponderance of the evidence that any of the other circumstances set out in (d)(1) - (5) of this section exist, the court shall impose the adult sentence previously pronounced and transfer custody of the minor to the Department of Corrections unless the minor proves by preponderance of the evidence that mitigating circumstances exist that justify a continuance in the stay of the adult sentence and the minor is amenable to further treatment under this chapter. The court shall make written findings to support its order.

(f) Notwithstanding another provision of law, the court shall accept (1) payments of restitution from a minor and the minor's parent at any time, and (2) prepayments of restitution or payments in anticipation of an order of restitution. If the recipient has elected to have the Department of Law collect the judgment of restitution under AS 12.55.051(g), the court shall forward all payments of restitution to the Department of Law within five days after the court's acceptance.

(g) If the department has filed a delinquency petition under AS 47.12.020 and 47.12.040 regarding a minor who is 18 years of age or older, the court has jurisdiction to adjudicate and dispose of the matter as provided in this chapter.



Sec. 47.12.170. - Enforcement of restitution.

(a) An order by the court under AS 47.12.120 that a minor or the minor's parent pay restitution is a civil judgment that remains enforceable after the expiration of the court's jurisdiction over the minor under AS 47.12.160 . A recipient of a restitution order, or the state on behalf of the restitution recipient, may enforce a restitution order against the minor and the minor's parent by any procedure authorized by law for enforcement of a civil judgment. If the restitution recipient enforces or collects restitution through civil process, collection costs and full reasonable attorney fees shall be awarded. If the state on the restitution recipient's behalf enforces or collects restitution through civil process, collection costs and full reasonable attorney fees shall be awarded, up to a maximum of twice the amount of restitution owing at the time the civil process was initiated. This section does not limit the authority of the court to otherwise enforce orders of payment for restitution. An order of restitution enforced under this section does not limit under other law the civil liability of the minor or the minor's parent as a result of the delinquent conduct.

(b) The Department of Law is authorized to collect restitution on behalf of the recipient unless

(1) the recipient elects as provided in (c) of this section to enforce the order of restitution without the assistance of the Department of Law; or

(2) the order requires restitution to be made in a form other than payment of a specific dollar amount.

(c) The court shall forward a copy of the restitution order to the department when the order is entered. Upon receipt of the order, the department shall send a notice to the recipient regarding the recipient's rights under this section, including the right to elect to enforce the order of restitution without the assistance of the Department of Law. When 30 days have passed since the recipient received the notice, or when the department receives the recipient's response to the notice, whichever is earlier, the department shall send to the Department of Law a copy of the order of restitution; the name, date of birth, social security number, and current address of the recipient, the minor, and the minor's parent; the notice sent to the recipient under this subsection; and the recipient's response, if any. If a response from the recipient reaches the department after the department has sent the order of restitution and other information to the Department of Law under this subsection, the department shall immediately send the response to the Department of Law. The information provided to the Department of Law under this subsection is confidential and is not open to inspection as a public record under AS 40.25.110 . The Department of Law or its agents may not disclose the information except as necessary to collect on the restitution.

(d) The Department of Law may not begin collection procedures on the order of restitution until the recipient has been given notice under (c) of this section and has been given 30 days after receipt of notice to elect to collect the restitution without the assistance of the Department of Law. A recipient may inform the Department of Law at a later time of the recipient's election to collect the restitution without the assistance of the Department of Law; upon receipt of the information, the Department of Law may no longer proceed with collection efforts on behalf of the recipient. A recipient who has elected under this section to collect restitution without the assistance of the Department of Law may not later request the services of that department to collect the restitution.

(e) If the Department of Law or its agents proceed to collect restitution on behalf of a recipient under (c) of this section, the actions of the Department of Law or an agent of the Department of Law on behalf of the recipient do not create an attorney-client relationship between the Department of Law and the recipient. The Department of Law or its agent may not settle a judgment for restitution without the consent of the recipient of the restitution.

(f) An action for damages may not be brought against the state or any of its agents, officers, or employees based on an action or omission under this section.

(g) The Department of Law may enter into contracts on behalf of the state to carry out the collection procedures of this section. The Department of Law may adopt regulations necessary to carry out the collection procedures of this section, including the reimbursement of attorney fees and costs in appropriate cases.



Sec. 47.12.180. - Effect of adjudication.

(a) Except as provided by AS 47.12.160 (d) and (e) and AS 47.12.170 , an adjudication under this chapter upon the status of a minor

(1) may not operate to impose any of the civil disabilities ordinarily imposed by conviction upon a criminal charge;

(2) does not operate to permit a minor afterward to be considered a criminal by the adjudication; and

(3) does not operate to permit the adjudication to be afterward considered a conviction, nor may a minor be charged with or convicted of a crime in a court except as provided in this chapter.

(b) The commitment and placement of a minor and evidence given in the court are not admissible as evidence against the minor in a subsequent case or proceedings in any other court, nor does the commitment and placement or evidence operate to disqualify a minor in a future civil service examination or appointment in the state.



Sec. 47.12.200. - Arrest of a minor.

The arrest of a minor other than for a traffic offense is not considered an arrest for any purpose except for the purpose of the disposition of a proceeding arising out of that arrest.



Sec. 47.12.210. - Fingerprinting of minors.

(a) A peace officer may fingerprint a minor under the same circumstances as an adult may be fingerprinted.

(b) Except as provided by AS 47.12.310 (b)(1), fingerprint records taken under this section are not subject to AS 47.12.310 .



Sec. 47.12.220. - Appointment of guardian or custodian.

When, in the course of a proceeding under this chapter, it appears to the court that the welfare of a minor will be promoted by the appointment of a guardian or custodian of the minor's person or property, the court may make the appointment. The court shall have a summons issued and served upon the parents of the minor, if they can be found, in a manner and within a time before the hearing that the court considers reasonable. The court may determine whether the father, mother, or the department shall have the custody and control of the minor. If the minor is of sufficient age and intelligence to state desires, the court shall consider them. The court may order either or both parents to pay support for the minor's care to the guardian, custodian, or department.



Sec. 47.12.230. - Support of minor.

(a) When a delinquent minor is committed under this chapter, the court shall, after giving the parent a reasonable opportunity to be heard, adjudge that the parent pay to the department in a manner that the court directs a sum to cover in full or in part the maintenance and care of the minor. The support obligation shall be calculated under Rule 90.3(i) of the Alaska Rules of Civil Procedure.

(b) If a parent wilfully fails or refuses to pay the sum fixed, the parent may be proceeded against as provided by law in cases of family desertion and nonsupport.

(c) The sum collected from a parent under this section shall be directly credited to the general fund of the state.



Sec. 47.12.240. - Detention of minors.

(a) When the court commits a minor to the custody of the department, the department shall arrange to place the minor in a detention home, work camp, or another suitable place that the department designates for that purpose. Except when detention in a correctional facility is authorized by (c) of this section, the minor may not be incarcerated in a correctional facility that houses adult prisoners.

(b) When a minor is detained under this chapter, the person having responsibility for the facility in which the minor is detained shall immediately make reasonable attempts to notify the minor's parent, guardian, or custodian of the minor's detention.

(c) Notwithstanding (a) of this section, a minor may be incarcerated in a correctional facility

(1) if the minor is the subject of a petition filed with the court under this chapter seeking adjudication of the minor as a delinquent minor or if the minor is in official detention pending the filing of that petition; however, detention in a correctional facility under this paragraph may not exceed the lesser of

(A) six hours, except under the criteria listed in (e) of this section; or

(B) the time necessary to arrange the minor's transportation to a juvenile detention home or comparable facility for the detention of minors;

(2) if, in response to a petition of delinquency filed under this chapter, the court has entered an order closing the case under AS 47.12.100(a), allowing the minor to be prosecuted as an adult; or

(3) if the minor is at least 16 years of age and the court has entered an order under AS 47.12.160 (e) imposing an adult sentence and transferring custody of the minor to the Department of Corrections.

(d) When a minor is detained under (c)(1) of this section and incarcerated in a correctional facility, the minor shall be

(1) assigned to quarters in the correctional facility that are separate from quarters used to house adult prisoners so that the minor cannot communicate with or view adults who are in official detention;

(2) provided admission, health care, hygiene, and food services and recreation and visitation opportunities separate from services and opportunities provided to adults who are in official detention.

(e) Notwithstanding the limitation on detention set out in (c)(1) of this section, a minor whose detention is authorized by (c)(1) of this section may be detained in a correctional facility for up to 24 hours when the authority having jurisdiction over the minor under this chapter is outside a metropolitan statistical area under the current designation of the United States Bureau of the Census and the authority has no existing acceptable alternative placement available for the minor. The minor may be held in secure custody beyond the 24-hour period if the criteria set out in this subsection are met and if the correctional facility is located where conditions of

(1) distance to be traveled or the lack of highway, road, or other ground transportation do not allow for court appearances within 24 hours, in which case the minor may be held for up to an additional 48 hours at the correctional facility; or

(2) lack of safety exist, such as severely adverse, life-threatening weather conditions that do not allow for reasonably safe travel, in which case the time for an appearance may be delayed until 24 hours after the time that the conditions become safe.

(f) A detention authorized by (e) of this section may not exceed the time necessary to satisfy the requirement of (c)(1)(B) of this section.

(g) The provisions of AS 47.37.170 (i) apply to a minor incarcerated in a correctional facility when authorized by (c)(3) of this section.

(h) In this section,

(1) "correctional facility" has the meaning given in AS 33.30.901 whether the facility is operated by the state, a municipality, a village, or another entity;

(2) "official detention" has the meaning given in AS 11.81.900 .



Sec. 47.12.245. - Arrest.

(a) A peace officer may

(1) arrest a minor

(A) for the commission of an act that subjects the minor to the provisions of this chapter under the same circumstances and in the same manner as would apply to the arrest of an adult for violation of a criminal law of the state or a municipality of the state;

(B) if the peace officer reasonably believes the minor is a fugitive from justice;

(C) if the peace officer has probable cause to believe that the minor has violated a condition of the minor's release or probation; or

(D) if the peace officer reasonably believes that the minor has been adjudicated a delinquent and has escaped from an institution or absconded from probation, parole, or the jurisdiction of a court;

(2) continue the lawful arrest of a minor that is made by a citizen.

(b) A probation officer may arrest a minor if the probation officer has probable cause to believe that the minor has violated conditions of the minor's release or probation.



Sec. 47.12.250. - Temporary detention and detention hearing.

(a) A peace officer or a probation officer who has arrested or a peace officer who has continued the arrest of a minor under AS 47.12.245 may

(1) have the minor detained in a juvenile detention facility if in the opinion of the peace officer making or continuing the arrest it is necessary to do so to protect the minor or the community; however, the department may direct that a minor who was arrested or whose arrest was continued be released from detention before the hearing required by (c) of this section;

(2) before taking the minor to a juvenile detention facility, release the minor to the minor's parents or guardian if detention is not necessary to

(A) protect the minor or the community; or

(B) ensure the minor's attendance at subsequent court hearings.

(b) A peace officer who has a minor detained under (a) of this section shall immediately, and in no event more than 12 hours later, notify the court and make reasonable efforts to notify the minor's parents or guardian, the minor's foster parent, and the department of the officer's action. The department may file with the court a petition alleging delinquency before the detention hearing.

(c) The court shall immediately, and in no event more than 48 hours later, hold a hearing at which the minor and the minor's parents or guardian if they can be found shall be present. For those minors held securely in correctional facilities that house adult prisoners, the court shall immediately, and in no event more than 24 hours after the custody begins, hold a hearing at which the minor and the minor's parents or guardian if they can be found shall be present. The court shall determine whether probable cause exists for believing the minor to be delinquent. The court shall inform the minor of the reasons alleged to constitute probable cause and the reasons alleged to authorize the minor's detention. The minor is entitled to counsel. The court shall give the minor's foster parent the opportunity to be heard at the hearing.

(d) If the court finds that probable cause exists, it shall determine whether the minor should be detained pending the hearing on the petition or released. It may either order the minor held in detention or released to the custody of a suitable person pending the hearing on the petition. If the court finds no probable cause, it shall order the minor released and close the case.

(e) Except for temporary detention pending a detention hearing, a minor may be detained only by court order.



Sec. 47.12.255. - Placement in secure residential psychiatric treatment centers.

(a) The court may authorize the department to place a minor who is in the custody of the department under AS 47.12.120 (b)(1) or (3) or 47.12.140 in a secure residential psychiatric treatment center if the court finds, based on the testimony of a mental health professional, that

(1) the minor is gravely disabled or is suffering from mental illness and, as a result, is likely to cause serious harm to the minor or to another person;

(2) there is no reasonably available, appropriate, and less restrictive alternative for the minor's treatment or that less restrictive alternatives have been tried and have failed; and

(3) there is reason to believe that the minor's mental condition could be improved by the course of treatment or would deteriorate if untreated.

(b) A court shall review a placement made under this section at least once every 90 days. The court may authorize the department to continue the placement of the minor in a secure residential psychiatric treatment center if the court finds, based on the testimony of a mental health professional, that the conditions or symptoms that resulted in the initial order have not ameliorated to such an extent that the minor's needs can be met in a less restrictive setting and that the minor's mental condition could be improved by the course of treatment or would deteriorate if untreated.

(c) The department shall transfer a minor from a secure residential psychiatric treatment center to another appropriate placement if the mental health professional responsible for the minor's treatment determines that the minor would no longer benefit from the course of treatment or that the minor's treatment needs could be met in a less restrictive setting. The department shall notify the minor, the minor's parents or guardian, and the minor's guardian ad litem of a determination and transfer made under this subsection.

(d) In this section, "likely to cause serious harm" has the meaning given in AS 47.30.915 .



Sec. 47.12.260. - Releasing minors after commitment.

A minor found to be a juvenile delinquent who by conduct gives sufficient evidence of having reformed may be released at any time under the conditions and regulations that the department considers proper, if it appears to the satisfaction of the department that there is a reasonable probability that the minor will remain at liberty without violating the law.



Sec. 47.12.270. - Youth counselors.

The department may employ youth counselors. Youth counselors shall exercise the duties of probation officers and shall prepare preliminary investigations for the information of the court. They shall also carry out other duties in the care and treatment of minors that are consistent with the intent of this chapter. Youth counselors have the powers of a peace officer with respect to the service of process, the making of arrests of minors who violate state or municipal law, and the execution of orders of the court relating to juveniles, and shall assist and advise the courts in the furtherance of the welfare and control of minors under the court's jurisdiction.






Article 02 - INFORMATION AND RECORDS

Sec. 47.12.300. - Court records.

(a) The court shall make and keep records of all cases brought before it.

(b) The court shall forward a record of adjudication of a violation of an offense listed in AS 28.15.185 (a) to the Department of Administration if the court imposes a license revocation under AS 28.15.185.

(c) Except when disclosure of the name of a minor is authorized or required by this chapter and except as provided in (g) of this section, the name or picture of a minor under the jurisdiction of the court may not be made public in connection with the minor's status as a delinquent unless authorized by order of the court.

(d) Except as provided in (f) of this section, within 30 days of the date of a minor's 18th birthday or, if the court retains jurisdiction of a minor past the minor's 18th birthday, within 30 days of the date on which the court releases jurisdiction over the minor, the court shall order all the court's official records pertaining to that minor in a proceeding under this chapter sealed, as well as records of all driver's license proceedings under AS 28.15.185 , criminal proceedings against the minor, and punishments assessed against the minor. A person may not use these sealed records for any purpose except that the court may order their use for good cause shown or may order their use by an officer of the court in making a presentencing report for the court. The provisions of this subsection relating to the sealing of records do not apply to records of traffic offenses.

(e) The court's official records prepared under this chapter and not made public under this section are confidential and may be inspected only with the court's permission and only by persons having a legitimate interest in them. A foster parent is considered to have a legitimate interest in those portions of the court's official records relating to a child who is already placed with the foster parent or who is recommended for placement with the foster parent. A person with a legitimate interest in the inspection of a confidential record maintained by the court also includes a victim who suffered physical injury or whose real or personal property was damaged as a result of an offense that was the basis of an adjudication or modification of disposition. If the victim knows the identity of the minor, identifies the minor or the offense to the court, and certifies that the information is being sought to consider or support a civil action against the minor or against the minor's parents or guardian under AS 34.50.020, the court shall, subject to AS 12.61.110 and 12.61.140, allow the victim to inspect and use the following records and information in connection with the civil action:

(1) a petition filed under AS 47.12.040 (a) seeking to have the court declare the minor a delinquent;

(2) a petition filed under AS 47.12.120 seeking to have the court modify or revoke the minor's probation;

(3) a petition filed under AS 47.12.100 requesting the court to find that a minor is not amenable to treatment under this chapter and that results in closure of a case under AS 47.12.100 (a); and

(4) a court judgment or order entered under this chapter that disposes of a petition identified in (1) - (3) of this subsection.

(f) A person who has been tried as an adult under AS 47.12.100 (a) or a person whose records have been made public under (g) of this section, or the department on the person's behalf, may petition the superior court to seal the records of all criminal proceedings, except traffic offenses, initiated against the person, and all punishments assessed against the person, while the person was a minor. A petition under this subsection may not be filed until five years after the completion of the sentence imposed for the offense for which the person was tried as an adult or five years after a disposition was entered for an offense for which the records were made public under (g) of this section. If the superior court finds that its order has had its intended rehabilitative effect and further finds that the person has fulfilled all orders of the court entered under AS 47.12.120 , the superior court shall order the record of proceedings and the record of punishments sealed. Sealing the records restores civil rights removed because of a conviction. A person may not use these sealed records for any purpose except that the court may order their use for good cause shown or may order their use by an officer of the court in making a presentencing report for the court. The court may not, under this subsection, seal records of a criminal proceeding

(1) initiated against a person if the court finds that the person has not complied with a court order made under AS 47.12.120 ; or

(2) commenced under AS 47.12.030 (a) unless the minor has been acquitted of all offenses with which the minor was charged or unless the most serious offense of which the minor was convicted was not an offense specified in AS 47.12.030 (a).

(g) When a district attorney has elected to seek imposition of a dual sentence and a petition has been filed under AS 47.12.065 , or when a minor agrees as part of a plea agreement to be subject to dual sentencing, all court records shall be open to the public except for predisposition reports, psychiatric and psychological reports, and other documents that the court orders to be kept confidential because the release of the documents could be harmful to the minor or could violate the constitutional rights of the victim or other persons.

(h) A person who discloses confidential information in violation of this section is guilty of a class B misdemeanor.



Sec. 47.12.310. - Agency records.

(a) Except as specified in AS 47.12.315 , 47.12.320, and (b) - (g) of this section, all information and social records pertaining to a minor who is subject to this chapter or AS 47.17 prepared by or in the possession of a federal, state, or municipal agency or employee in the discharge of the agency's or employee's official duty, including driver's license actions under AS 28.15.185 , are privileged and may not be disclosed directly or indirectly to anyone without a court order.

(b) A state or municipal agency or employee shall disclose

(1) information regarding a case to a federal, state, or municipal law enforcement agency for a specific investigation being conducted by that agency; and

(2) appropriate information regarding a case to

(A) a guardian ad litem appointed by the court;

(B) a person or an agency requested by the department or the minor's legal custodian to provide consultation or services for a minor who is subject to the jurisdiction of the court under this chapter as necessary to enable the provision of the consultation or services;

(C) school officials as may be necessary to protect the safety of the minor who is the subject of the case and the safety of school students and staff or to enable the school to provide appropriate counseling and supportive services to meet the needs of a minor about whom information is disclosed;

(D) a governmental agency as may be necessary to obtain that agency's assistance for the department in its investigation or to obtain physical custody of a minor;

(E) a law enforcement agency of this state or another jurisdiction as may be necessary for the protection, rehabilitation, or supervision of any minor or for actions by that agency to protect the public safety;

(F) a victim or to the victim's insurance company as may be necessary to inform the victim or the insurance company about the arrest of the minor, including the minor's name and the names of the minor's parents, copies of reports, or the disposition or resolution of a case involving a minor;

(G) the state medical examiner under AS 12.65 as may be necessary to perform the duties of the state medical examiner;

(H) foster parents or relatives with whom the child is placed by the department as may be necessary to enable the foster parents or relatives to provide appropriate care for the child who is the subject of the case, to protect the safety of the child who is the subject of the case, and to protect the safety and property of family members and visitors of the foster parents or relatives;

(I) the Department of Law or its agent for use and subsequent release if necessary for collection of an order of restitution on behalf of the recipient;

(J) the Violent Crimes Compensation Board established in AS 18.67.020 for use in awarding compensation under AS 18.67.080 ; and

(K) a state, municipal, or federal agency of this state or another jurisdiction that has the authority to license adult or children's facilities and services.

(c) A state or municipal law enforcement agency

(1) shall disclose information regarding a case that is needed by the person or agency charged with making a preliminary investigation for the information of the court under this chapter;

(2) may disclose to the public information regarding a criminal offense in which a minor is a suspect, victim, or witness if the minor is not identified by the disclosure;

(3) may disclose to school officials information regarding a case as may be necessary to protect the safety of school students and staff or to enable the school to provide appropriate counseling and supportive services to meet the needs of a minor about whom information is disclosed;

(4) may disclose to the public information regarding a case as may be necessary to protect the safety of the public; and

(5) may disclose to a victim or to the victim's insurance company information, including copies of reports, as necessary for civil litigation or insurance claims pursued by or against the victim.

(d) Upon request of a victim, the department shall make every reasonable effort to notify the victim as soon as practicable, by telephone or in writing, when a delinquent minor is to be released from placement in a juvenile facility under AS 47.12.120 (b)(1). The notice under this subsection must include the expected date of the delinquent minor's release, the geographic area in which the delinquent minor is required to reside, and other pertinent information concerning the delinquent minor's conditions of release that may affect the victim.

(e) A person may authorize the department to release information to the military or to a prospective employer about the existence of a delinquency adjudication against that person under this chapter and the offense on which it was based.

(f) The department may release to a person with a legitimate interest information relating to minors not subject to the jurisdiction of the court under this chapter. The department shall adopt regulations governing the release of information and identifying a sufficient legitimate interest.

(g) The department and affected law enforcement agencies shall work with school districts and private schools to develop procedures for the disclosure of information to school officials under (b)(2)(C) and (c)(3) of this section. The procedures must provide a method for informing the principal or the principal's designee of the school the student attends as soon as it is reasonably practicable.

(h) Notwithstanding (c)(3) of this section, a state or municipal law enforcement agency is not required to notify the appropriate school official of a school district or school under (c) of this section if the agency determines that notice would jeopardize an ongoing investigation.

(i) A state or municipal agency, other than a state or municipal law enforcement agency, or authorized employee may disclose to the public information regarding a case as may be necessary to protect the safety of the public provided the disclosure is authorized by regulations adopted by the department.

(j) In this section, "school" means a public or private elementary or secondary school.

(k) A person who discloses confidential information in violation of this section is guilty of a class B misdemeanor.



Sec. 47.12.315. - Public disclosure of information in agency records relating to certain minors.

(a) Notwithstanding AS 47.12.310 , when an agency takes action under AS 47.12.040(a)(1) to adjust a matter, or when under AS 47.12.040 (a)(2) the court directs the agency to adjust the matter, the agency

(1) shall, for a minor who is at least 13 years of age at the time of commission of the offense, disclose to the public the name of the minor, the name or names of the parent, parents, or guardian of the minor, the action required by the agency to be taken by the minor under AS 47.12.060 to adjust the matter, and information about the offense exclusive of information that identifies the victim of the offense, if the minor was, under AS 47.12.020 , previously alleged to be a delinquent minor on the basis of the minor's commission of at least one offense and, on the basis of that allegation, a state agency has, under AS 47.12.040 (a), been asked to make a preliminary inquiry to determine if any action on that matter is appropriate, and, if the minor is alleged to be a delinquent minor on the basis of the minor's commission of another offense, exercise of agency jurisdiction is based on the minor's alleged commission of that other offense, and that other offense is one of the following:

(A) a crime against a person that is punishable as a felony;

(B) a crime in which the minor employed a deadly weapon, as that term is defined in AS 11.81.900 (b), in committing the crime;

(C) arson under AS 11.46.400 - 11.46.410;

(D) burglary under AS 11.46.300 ;

(E) distribution of child pornography under AS 11.61.125 ;

(F) promoting prostitution in the first degree under AS 11.66.110 ; or

(G) misconduct involving a controlled substance under AS 11.71 involving the delivery of a controlled substance or the possession of a controlled substance with intent to deliver, other than an offense under AS 11.71.040 or 11.71.050; and

(2) may, for a minor who is at least 13 years of age at the time of commission of the offense, disclose to the public the name of the minor, the name or names of the parent, parents, or guardian of the minor, the action required by the agency to be taken by the minor under AS 47.12.060 to adjust the matter, and information about the offense exclusive of information that identifies the victim of the offense if the minor has knowingly failed to comply with all terms and conditions required of the minor by the agency to adjust the matter under AS 47.12.060(b).

(b) The department shall publicly disclose the name of a minor, the name or names of the minor's parent, parents, or guardian, and the alleged offense exclusive of information that identifies the victim of the offense, and, when available, the outcome of proceedings before the court if, under AS 47.12.040 (a)(1)(B) or AS 47.12.040 (a)(2), the department files with the court a petition seeking adjudication of the minor as a delinquent based on

(1) the minor's alleged commission of an offense, the minor was at least 13 years of age at the time of commission of the offense, and the minor has knowingly failed to comply with all the terms and conditions required of the minor by the department or imposed on the minor in a court order entered under AS 47.12.040 (a)(2) or 47.12.120;

(2) the minor's alleged commission of an offense set out in this paragraph and the minor was at least 13 years of age at the time of commission of the offense; the provisions of this paragraph apply to the minor's commission of

(A) a crime against a person that is punishable as a felony;

(B) a crime in which the minor employed a deadly weapon, as that term is defined in AS 11.81.900 (b), in committing the crime;

(C) arson under AS 11.46.400 - 11.46.410;

(D) burglary under AS 11.46.300 ;

(E) distribution of child pornography under AS 11.61.125 ;

(F) promoting prostitution in the first degree under AS 11.66.110 ; or

(G) misconduct involving a controlled substance under AS 11.71 involving the delivery of a controlled substance or the possession of a controlled substance with intent to deliver, other than an offense under AS 11.71.040 or 11.71.050; or

(3) the minor's alleged commission of a felony and the minor was 16 years of age or older at the time of commission of the offense when the minor has previously been convicted or adjudicated a delinquent minor based on the minor's commission of an offense that is a felony.

(c) If, under AS 47.12.060 (a), the agency determines that a matter should be dismissed or if, under AS 47.12.120 (c), the court finds that a minor is not delinquent and dismisses the case against the minor, the minor may request the department to disclose information about the matter or the case to the public. If the minor makes a request under this subsection, the department shall disclose to the public information about the disposition of the matter or case under AS 47.12.060(a) or 47.12.120(c), as appropriate, exclusive of information that identifies the victim of the alleged offense.

(d) When required by this section to disclose information,

(1) the department or other agency may not disclose the name of an out-of-home care provider with whom the minor was living at the time the minor was alleged to have committed the offense if the minor had been placed in out-of-home care with that provider on other than a permanent or long-term basis; in this paragraph, "out-of-home care provider" means an agency or person, other than the child's legal parents, with whom a child who is in the custody of the state under AS 47.10.080(c)(1) or (3), 47.10.142, or AS 47.14.100 (c) is currently placed; "agency or person" includes a foster parent, a relative other than a parent, a person who has petitioned for adoption of the child, and a residential child care facility;

(2) if the department or other agency maintains the information to be disclosed by electronic means that can be recovered from a computer data base, the department or agency may disclose the information in that medium.

(e) The department or an agency may not release information about a minor under this section if the offense allegedly committed by the minor on which the information is based occurred before January 1, 1998. The authority to release information under this section is limited to five years from the date the department or other agency is first required or authorized to make the disclosure. However, the limitation of this section does not apply if the department or other agency determines that during the five-year period the minor

(1) has knowingly failed to make all restitution payments required of the minor by AS 47.12.060 (b) or 47.12.120(b)(4); or

(2) has committed a crime punishable as a felony.

(f) When disclosure is required under this section, the department may petition the court for an order prohibiting the disclosure. The court may grant the petition if, on the basis of information presented in the petition or at an in camera hearing held on the petition, the court finds that

(1) the crime was an isolated incident and the minor does not present any further danger to the public; or

(2) the victim agrees that disclosure is inappropriate.

(g) In this section, when disclosure of information is dependent on the minor's previous conviction or adjudication as a deliquent, or on the minor's failure to comply with all terms and conditions required of or imposed on the minor, the department or other agency required to make the disclosure shall consider the minor's previous conviction or delinquency adjudication, or a term or condition required or imposed on the minor, that occurred before September 2, 1997, but may not consider a conviction or adjudication that occurred or a term or condition that was required or imposed earlier than five years before September 2, 1997.



Sec. 47.12.320. - Disclosure of information to public officials.

(a) Notwithstanding AS 47.12.300 and 47.12.310,

(1) a parent or legal guardian of a minor subject to a proceeding under this chapter may disclose confidential or privileged information about the minor, including information that has been lawfully obtained from agency or court files, to the governor, the lieutenant governor, a legislator, the ombudsman appointed under AS 24.55, the attorney general, and the commissioners of health and social services, administration, or public safety, or an employee of these persons, for review or use in their official capacities;

(2) the department may disclose confidential or privileged information about the minor and make available for inspection documents about the minor to the state officials or employees identified in (1) of this subsection for review or use in their official capacities; and

(3) a person to whom disclosure is made under (1) or (2) of this subsection may not disclose confidential or privileged information about the minor to a person not authorized to receive it.

(b) The disclosure right under (a)(1) of this section is in addition to, and not in derogation of, the rights of a parent or legal guardian of a minor.

(c) A person who violates a provision of this section is guilty of a misdemeanor and upon conviction is punishable for the violation in the manner authorized under AS 12.55 for a class B misdemeanor.






Article 03 - YOUTH COURTS

Sec. 47.12.400. - Youth courts.

(a) The department may use youth courts to hear, determine, and dispose of cases involving a minor whose alleged act that brings the minor within the jurisdiction of AS 47.12.010 - 47.12.260 constitutes a violation of a state law that is a misdemeanor or a violation or constitutes a violation of a municipal ordinance that prescribes a penalty not exceeding the penalties for a class A misdemeanor under state law.

(b) Unless otherwise directed by the commissioner, the jurisdiction of a youth court is coextensive with the boundaries of the municipality in which the youth court is located. Only one youth court may be established within the boundaries of a municipality. Nothing in this subsection prohibits two or more municipalities from operating a single youth court for the municipalities by agreement between them.

(c) A nonprofit corporation may obtain recognition from the commissioner to serve as a youth court. The corporation may exercise only the powers that are delegated to a youth court by the commissioner, and shall exercise those powers as authorized by the corporation's articles of incorporation and bylaws. The bylaws of the corporation must set out standards and procedures by which the corporation, in its capacity as a youth court,

(1) establishes a system by which the minor may be held accountable for the conduct that brings the minor within the jurisdiction of the youth court by being tried, represented, and adjudicated by the minor's peers;

(2) guarantees the constitutional rights of the minor that are guaranteed by the state and federal constitutions;

(3) may secure jurisdiction over a minor; the youth court may secure jurisdiction over the minor only with the consent of the minor and the agreement of the minor's legal custodian;

(4) sets out the process for disposing of matters referred to it for resolution;

(5) provides a process for appeal of a verdict or sentence, and defines the basis for appeals;

(6) reserves the right to refer to the department, under AS 47.12.060(a), a matter transmitted to the youth court for disposition in which the minor fails, without good cause, to comply with all requirements ordered by the youth court as a part of sentence imposed on the minor; and

(7) prepares and delivers a report of the disposition of the matter referred to it for resolution to the commissioner.

(d) Subject to the privileges that witnesses have in the courts of this state, the commissioner may compel by subpoena, at a specified time and place, the

(1) appearance and sworn testimony of a person who the commissioner reasonably believes may be able to give information relating to a matter before a youth court; and

(2) production by a person of a record or object that the commissioner reasonably believes may relate to a matter before a youth court.

(e) If a person refuses to comply with a subpoena issued under (d) of this section, the superior court may, upon application of the commissioner, compel obedience by proceedings for contempt in the same manner as in the case of disobedience to the requirements of a subpoena issued by the court or refusal to testify in the court.

(f) The commissioner shall make and keep records of all cases referred to a youth court. The records of a youth court proceeding

(1) relating to a minor who complies with all requirements ordered by the youth court as a part of sentence imposed on the minor shall be sealed by the commissioner and may not be used for any purpose; and

(2) except as to a record described in (1) of this subsection, shall be afforded at least the same protection and are subject to at least the same procedural safeguards in matters relating to access, use, and security as they would be under AS 47.12.310 .

(g) An individual who is a member or an agent of the board of directors of a nonprofit corporation that has obtained recognition from the commissioner to serve as a youth court under this section is immune from suit in a civil action based upon the exercise or performance of or the failure to exercise or perform a discretionary function or a discretionary duty as a member of the board of directors or that has been properly delegated by the board of directors. An individual who tries, represents, or adjudicates a minor in a youth court is immune from suit in a civil action based upon the exercise or performance of or the failure to exercise or perform a discretionary function or a discretionary duty within the individual's quasi-judicial capacity with the youth court. A nonprofit corporation that has obtained recognition from the commissioner to serve as a youth court is immune from suit in a civil action based upon an act or failure to act for which an individual is granted immunity under this subsection.






Article 04 - COMMUNITY DISPUTE RESOLUTION CENTERS

Sec. 47.12.450. - Community dispute resolution centers for matters involving minors.

(a) An entity organized for the purpose of providing community mediation services may establish and operate a community dispute resolution center to resolve disputes between minors who are alleged to have committed offenses and the victims of those offenses.

(b) The commissioner may recognize an entity organized for the purpose of providing community mediation services as a community dispute resolution center to serve as a center to resolve disputes between minors and victims. Before extending recognition under this subsection, the commissioner shall determine that the bylaws of the entity set out standards and procedures

(1) for filing requests for dispute resolution services with the center and for scheduling mediation sessions participated in by the parties to the dispute;

(2) to ensure that each dispute mediated meets the criteria for appropriateness for mediation and for rejecting disputes that do not meet the criteria;

(3) for giving notice of time, place, and nature of the mediation session to the parties, and for conducting mediation sessions that comply with the provisions of this section;

(4) to ensure that participation by all parties is voluntary;

(5) for obtaining referrals from public and private bodies;

(6) for providing mediators who, during the dispute resolution process, may not make decisions or determinations of the issues involved, but who shall facilitate negotiations by the participants themselves to achieve a voluntary resolution of the issues;

(7) for communicating to the agency making a referral under AS 47.12.040(a)(1)(A) or the court making a referral under AS 47.12.120(b)(4)(A), as appropriate, the following:

(A) notice that the minor and victim have been unable to enter into a written agreement under (d)(2) of this section or that the minor or victim has withdrawn from mediation as authorized by (f) of this section;

(B) notice that the minor and victim have entered into a written agreement under (d)(2) of this section; the center shall transmit a copy of the agreement to the agency or the court, as appropriate;

(C) notice that the minor has failed to perform fully the minor's obligations under the written agreement under (d)(2) of this section;

(D) notice that the minor has successfully completed all that is required of the minor under the provisions of the written agreement under (d)(2) of this section; and

(8) for informing and educating the community about the community dispute resolution center and encouraging the use of the center's services in appropriate cases.

(c) A center established under this section shall provide dispute resolution services between a minor who has committed an offense and who, because of the commission of the offense, may be alleged to be a delinquent minor under AS 47.12.020 , and a person who was a victim of that offense. The center shall provide dispute resolution services either without charge to a participant or for a fee that is based on the participant's ability to pay.

(d) In conducting a dispute resolution process under this section, a center shall require that

(1) the minor and the victim enter into a written agreement that expresses the method by which they shall attempt to resolve the issues in dispute; and

(2) at the conclusion of the dispute resolution process, the minor and the victim enter into a written agreement that sets out the settlement of the issues and the future responsibilities, if any, of each party.

(e) Except for a notice or a communication described in (b)(7) of this section, all memoranda, work notes or products, or case files of centers established under this section are confidential and privileged and are not subject to disclosure in any judicial or administrative proceeding unless the court or administrative tribunal determines that the materials were submitted by a participant to the center for the purpose of avoiding discovery of the material in a subsequent proceeding. Any communication relating to the subject matter of the resolution made during the resolution process by a participant, mediator, or another person is a privileged communication and is not subject to disclosure in a judicial or administrative proceeding unless all parties to the communication waive the privilege. However, privilege and limitation on evidentiary use set out in this subsection do not apply to a communication of a threat that injury or damage may be inflicted on a person or on the property of a party to the dispute to the extent the communication may be relevant evidence in a criminal matter.

(f) A minor or a victim who enters a dispute resolution process at a center established under this section may revoke consent, withdraw from dispute resolution, and seek judicial or administrative redress before reaching a written resolution agreement. The withdrawal must be in writing. If a minor or a victim withdraws from dispute resolution, a legal penalty, sanction, or restraint may not be imposed upon the person for that withdrawal.

(g) A center established under this section may seek and accept contributions and any other available money and may expend the money to carry out the purposes of this section.

(h) An individual who is a member or an agent of the board of directors of or a mediator at a community dispute resolution center is immune from suit in a civil action based upon the exercise or performance of or the failure to exercise or perform a discretionary function or a discretionary duty within the official capacity of the individual. A community dispute resolution center is immune from suit in a civil action based upon an act or failure to act for which an individual is granted immunity under this subsection.

(i) In this section, "center" means a community dispute resolution center.






Article 05 - GENERAL PROVISIONS

Sec. 47.12.980. - Grants-in-aid.

The department may accept grants-in-aid from the federal government or private foundations and may accept other gifts consistent with the purposes of this chapter.



Sec. 47.12.988. - Implementation of provisions by an entity selected by department.

In this chapter, when authority exercised by the department may also be exercised by an entity selected by the department, the entity that the department may select in order to exercise authority is limited to

(1) a municipality;

(2) a corporation; or

(3) two or more persons recognized by the community and operating under contract or license from the department.



Sec. 47.12.990. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "commissioner" means the commissioner of health and social services;

(2) "court" means the superior court of the state;

(3) "crime against a person" means an offense set out in AS 11.41;

(4) "delinquent minor" means a minor found to be within the jurisdiction of the court under AS 47.12.020 ;

(5) "department" means the Department of Health and Social Services;

(6) "gravely disabled" has the meaning given in AS 47.30.915 ;

(7) "juvenile detention facility" means separate quarters within a city jail used for the detention of delinquent minors;

(8) "juvenile detention home" or "detention home" is a separate establishment, exclusively devoted to the detention of minors on a short-term basis and not a part of an adult jail;

(9) "juvenile work camp" means a separate residential establishment, exclusively devoted to the detention of minors, in which the minors who are 16 years of age or older and committed to the custody of the department and placed in the facility may be required to labor on the buildings and grounds or perform any other work or engage in any activities that do not conflict with regulations adopted by the Department of Health and Social Services under this chapter for the care, rehabilitation, education, and discipline of minors in detention;

(10) "mental health professional" has the meaning given in AS 47.30.915, except that, if the minor is placed in another state by the department, "mental health professional" also includes a professional listed in the definition of "mental health professional" in AS 47.30.915 who is not licensed to practice by a board of this state but is licensed by a corresponding licensing authority to practice in the state in which the minor is placed;

(11) "mental illness" has the meaning given in AS 47.30.915 ;

(12) "minor" means a person under 18 years of age;

(13) "peace officer" has the meaning given in AS 11.81.900 ;

(14) "secure residential psychiatric treatment center" has the meaning given "residential psychiatric treatment center" in AS 47.32.900;

(15) "treatment facility" means a hospital, clinic, institution, center, or other health care facility that has been designated by the department for the treatment of juveniles;

(16) "victim" has the meaning given in AS 12.55.185 .









Chapter 47.14. - JUVENILE PROGRAMS AND INSTITUTIONS

Article 01 - JUVENILE INSTITUTIONS

Sec. 47.14.010. - General powers of department over juvenile institutions.

The department may

(1) purchase, lease, or construct buildings or other facilities for the care, detention, rehabilitation, and education of children in need of aid or delinquent minors;

(2) adopt plans for construction of juvenile homes, juvenile work camps, juvenile detention facilities, and other juvenile institutions;

(3) adopt standards and regulations for the design, construction, repair, maintenance, and operation of all juvenile detention homes, work camps, facilities, and institutions;

(4) inspect periodically each juvenile detention home, work camp, facility, or other institution to ensure that the standards and regulations adopted are being maintained;

(5) reimburse cities maintaining and operating juvenile detention homes, work camps, and facilities;

(6) enter into contracts and arrangements with cities and state and federal agencies to carry out the purposes of AS 47.10, AS 47.12, and this chapter;

(7) do all acts necessary to carry out the purposes of AS 47.10, AS 47.12, and this chapter;

(8) adopt the regulations necessary to carry out AS 47.10, AS 47.12, and this chapter;

(9) accept donations, gifts, or bequests of money or other property for use in construction of juvenile homes, work camps, institutions, or detention facilities;

(10) operate juvenile homes when municipalities are unable to do so;

(11) receive, care for, and place in a juvenile detention home, the minor's own home, a foster home, or a correctional school, work camp, or treatment institution all minors committed to its custody under AS 47.10, AS 47.12, and this chapter.



Sec. 47.14.020. - Duties of department.

The department shall

(1) accept all minors committed to the custody of the department and all minors who are involved in a written agreement under AS 47.14.100(c), and provide for the welfare, control, care, custody, and placement of these minors in accordance with this chapter;

(2) require and collect statistics on juvenile offenses and offenders in the state;

(3) conduct studies and prepare findings and recommendations on the need, number, type, construction, maintenance, and operating costs of juvenile homes, work camps, facilities, and the other institutions, and adopt and submit a plan for construction of the homes, work camps, facilities, and institutions when needed, together with a plan for financing the construction programs;

(4) examine, where possible, all facilities, institutions, work camps, and places of juvenile detention in the state and inquire into their methods and the management of juveniles in them.



Sec. 47.14.025. - Applicability; inclusions of certain persons as minors.

The provisions of AS 47.14.010 - 47.14.050 apply to a person who is 18 years of age or older and who is subject to the jurisdiction of AS 47.12 due solely to AS 47.12.020 (b). To implement this section, the term "minor" as used in AS 47.14.010 - 47.14.050 includes a person described in this section.



Sec. 47.14.030. - Use of standardized form by facilities.

For the purpose of collecting statistics, the department shall establish and require state and local agencies that operate a jail or other detention facility to use a standardized form to keep a record and report the admission of a minor. The record shall be limited to the name of the minor admitted, the minor's date of birth, the specific offense for which the minor was admitted, the date and time admitted, the date and time released, the sex of the minor, the ethnic origin of the minor, and other information required by federal law. Except for the notation of the date and time of the minor's release, the record shall be prepared at the time of the minor's admission. Unless otherwise provided by law, information and records obtained under this section are confidential and are not public records. They may be disclosed only for the purpose of compiling statistics and in a manner that does not reveal the identity of the minor.



Sec. 47.14.040. - Authority to maintain and operate home, work camp, or facility.

(a) A city may maintain and operate a juvenile detention facility, and a city or a nonprofit corporation may maintain and operate a juvenile detention home or a juvenile work camp.

(b) The city or nonprofit corporation may receive grants-in-aid from the state for costs of operation of the homes, work camps, or facilities maintained and operated under (a) of this section.



Sec. 47.14.050. - Operation of homes and facilities.

(a) The department shall adopt standards and regulations for the operation of

(1) juvenile detention homes and juvenile detention facilities in the state; and

(2) juvenile work camps in the state; the regulations adopted under this paragraph must provide a means by which to ensure that a minor who is placed in a work camp

(A) is in good physical and mental condition and able to perform the work and engage in the activities that may be required of the minor;

(B) does not present a danger to the physical safety of other minors who are placed in the work camp.

(b) The department may enter into contracts with cities and other governmental agencies for the detention of juveniles before and after commitment by juvenile authorities. A contract may not be made for longer than one year.






Article 02 - CARE OF CHILDREN

Sec. 47.14.100. - Powers and duties of department over care of child.

(a) Subject to (e), (f), and (i) - (m) of this section, the department shall arrange for the care of every child committed to its custody by placing the child in a foster home or in the care of an agency or institution providing care for children inside or outside the state. The department may place a child in a suitable family home, with or without compensation, and may place a child released to it, in writing verified by the parent, or guardian or other person having legal custody, for adoptive purposes, in a home for adoption in accordance with existing law.

(b) The department may pay the costs of maintenance that are necessary to assure adequate care of the child, and may accept funds from the federal government that are granted to assist in carrying out the purposes of this chapter, or that are paid under contract entered into with a federal department or agency. A child under the care of the department may not be placed in a family home or institution that does not maintain adequate standards of care.

(c) The department may receive, care for, and make appropriate placement of minors accepted for care for a period of up to six months on the basis of an individual voluntary written agreement between the minor's parent, legal guardian, or other person having legal custody and the department. The agreement must include provisions for payment of fees under AS 44.29.022 to the department for the minor's care and treatment. The agreement entered into may not prohibit a minor's parent, legal guardian, or other person who had legal custody from regaining care of the minor at any time.

(d) In addition to money paid for the maintenance of foster children under (b) of this section, the department

(1) shall pay the costs of caring for physically or mentally handicapped foster children, including the additional costs of medical care, habilitative and rehabilitative treatment, services and equipment, special clothing, and the indirect costs of medical care, including child care and transportation expenses;

(2) may pay for respite care; in this paragraph, "respite care" means child care for the purpose of providing temporary relief from the stresses of caring for a foster child; and

(3) may pay a subsidized guardianship payment under AS 25.23.210 when a foster child's foster parents or other persons approved by the department become court-appointed legal guardians of the child.

(e) When a child is removed from a parent's home, the department shall place the child, in the absence of a showing of good cause to the contrary,

(1) in the least restrictive setting that most closely approximates a family and that meets the child's special needs, if any;

(2) within reasonable proximity to the child's home, taking into account any special needs of the child and the preferences of the child or parent;

(3) with, in the following order of preference,

(A) an adult family member;

(B) a family friend who meets the foster care licensing requirements established by the department;

(C) a licensed foster home that is not an adult family member or family friend;

(D) an institution for children that has a program suitable to meet the child's needs.

(f) If an adult family member of the child specified under (e) of this section exists and agrees that the child should be placed elsewhere, before placement elsewhere, the department shall fully communicate the nature of the placement proceedings to the adult family member. Communication under this subsection shall be made in the adult family member's native language, if necessary.

(g) The department may enter into agreements with Alaska Native villages or Native organizations under 25 U.S.C. 1919 (Indian Child Welfare Act of 1978) respecting the care and custody of Native children and jurisdiction of Native child custody proceedings.

(h) The department may not pay for respite care, as defined in (d) of this section, unless the department or the entity that has contracted with the department to provide the respite care requests criminal history record information as permitted by P.L. 105-277 and AS 12.62 for the individual who provides the respite care within 10 business days after the individual is hired to provide respite care and reviews the information within five business days after receiving it.

(i) A child may not be placed with an out-of-home care provider if the department determines that the child can remain safely at home with one parent or guardian. In this subsection, "out-of-home care provider" means an agency or person, other than the child's legal parents, with whom a child who is in the custody of the state under AS 47.10.080(c)(1) or (3), 47.10.142, or AS 47.14.100 (c) is currently placed; "agency or person" includes a foster parent, a relative other than a parent, a person who has petitioned for adoption of the child, and a residential child care facility.

(j) For the purpose of determining whether the home of a relative meets the requirements for placement of a child under (e) of this section or under AS 47.10.088 (i), the department shall conduct a criminal background check from state and national criminal justice information available under AS 12.62. The department may conduct a fingerprint background check on any member of the relative's household who is 16 years of age or older when the relative requests placement of the child. For the purposes of obtaining criminal justice information under this subsection, the department is a criminal justice agency conducting a criminal justice activity under AS 12.62.

(k) Notwithstanding other provisions of this section, the department may not pay for inpatient psychiatric services provided to a person under 21 years of age and who is in the custody of the department if the services are provided in an out-of-state psychiatric hospital facility or an out-of-state residential psychiatric treatment center unless the department determines that the assistance is for

(1) psychiatric hospital services that are consistent with the person's clinical diagnosis and appropriately address the person's needs and that these services are unavailable in the state; or

(2) residential psychiatric treatment center services that are consistent with the person's clinical diagnosis and appropriately address the person's needs and that these services are unavailable in the state.

(l) The department shall, on a monthly basis, evaluate what types of services are available in the state for inpatient psychiatric care for persons under 21 years of age. If inpatient psychiatric services that are consistent with the person's clinical diagnosis and that appropriately address the person's needs become available at a location in the state for a person under 21 years of age who is receiving the services under this section at a location outside the state, the department shall, as a condition of continued payment by the state for the services, require the person to be transferred to the in-state facility unless the department determines that the transfer would be detrimental to the person's health, established therapeutic relationship, or clinical need.

(m) Prima facie evidence of good cause not to place a child with an adult family member or family friend under AS 47.10.088 (i) or under (e) of this section includes grounds for denial of a foster care license under AS 47.35.019 or 47.35.021. Prima facie evidence of good cause not to place a child with an adult family member or adult family friend does not include poverty or inadequate or crowded housing. If the department denies a request for placement with an adult family member or a family friend, the department shall inform the adult family member or family friend of the basis for the denial and the right to request a hearing to review the decision. A non-party adult family member or family friend requesting a review hearing under AS 47.10.088 (i) or under (e) of this section is not eligible for publicly appointed legal counsel.



Sec. 47.14.110. - Department inspections; reports by foster homes and institutions.

(a) A representative of the department shall visit, as often as is considered necessary, every foster home or institution in which a child is placed, and, if not satisfied as to the care given, may remove the child from the foster home or institution and place the child elsewhere.

(b) The person or institution receiving a child shall submit the reports the department requires as to the education, health, and welfare of the child and the conditions under which the child is living.



Sec. 47.14.115. - Training of foster parents.

If the department has placed a child in a foster home, the department shall, no less often than once quarterly, make available training that will assist the foster parent or parents in providing care that will meet the needs of the child placed in the home and the requirements established by the department in regulation.



Sec. 47.14.120. - Standards of care.

The department shall establish standards of care and adopt regulations desirable for the welfare of every child under its care.



Sec. 47.14.130. - Payment of costs.

The department shall pay the proper and necessary costs of the court and witnesses and other expenses necessarily incurred in the enforcement of AS 47.14.100 - 47.14.130.






Article 03 - CITIZEN REVIEW PANEL

Sec. 47.14.200. - Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Sec. 47.14.200. Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Repealed or Renumbered



Sec. 47.14.205. - State Citizen Review Panel.

(a) There is established within the department a Citizen Review Panel. The panel shall be composed of volunteer members who are broadly representative of the state, including members who have expertise in the prevention and treatment of child abuse and neglect.

(b) The panel shall meet not less than once every three months. Meetings may take place telephonically.



Sec. 47.14.210. - Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Sec. 47.14.210. Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Repealed or Renumbered



Sec. 47.14.215. - Duties of the state panel.

(a) The state panel shall evaluate the extent to which the department is effectively discharging its child protection responsibilities under

(1) the state plan submitted to the United States Department of Health and Human Services under 42 U.S.C. 5106a(b);

(2) child protection standards under federal and state laws; and

(3) any other criteria that the panel considers important to ensuring the protection of children, including the level and efficiency of coordination of foster care and adoption programs in the state and a review of child fatalities and near fatalities.

(b) In carrying out the responsibilities under (a) of this section, the state panel shall examine the policies, procedures, and practices of the department, and, where appropriate, evaluate specific cases of child abuse or neglect.

(c) The commissioner shall, by regulation, establish policies and procedures necessary to carrying out the duties of the state panel under this section.



Sec. 47.14.220. - Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Sec. 47.14.220. Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Repealed or Renumbered



Sec. 47.14.225. - Cooperation with state panel.

(a) The department shall provide the panel access to information on child abuse or neglect cases that is necessary for the panel to carry out its duties under AS 47.14.215 .

(b) The department shall serve as staff to the state panel as requested by the panel members.



Sec. 47.14.230. - Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Sec. 47.14.230. Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Repealed or Renumbered



Sec. 47.14.235. - Confidentiality.

(a) A person attending a meeting of the state panel or a member or staff of the state panel may not make any disclosure related to information obtained during a review by the state panel unless authorized under AS 47.10.092 or 47.10.093.

(b) Meetings of the state panel are subject to AS 44.62.310 and 44.62.312.



Sec. 47.14.240. - Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Sec. 47.14.240. Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Repealed or Renumbered



Sec. 47.14.245. - Public outreach.

The state panel shall conduct public outreach and gather public comment on current department procedures and practices involving children and family services.



Sec. 47.14.250. - Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Sec. 47.14.250. Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Repealed or Renumbered



Sec. 47.14.255. - Report.

(a) The state panel shall prepare and make available to the governor, the legislature, and the public an annual report containing a summary of the activities of the panel conducted under AS 47.14.205 - 47.14.295 and recommendations for the improvement of child protection services in the state.

(b) Not later than six months after the date on which the report is released under (a) of this section, the department shall submit a written response to the report. The department's response must include a description of whether and how the department will incorporate the recommendations of the panel, where appropriate.



Sec. 47.14.260. - Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Sec. 47.14.260. Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Repealed or Renumbered



Sec. 47.14.265. - Civil penalty for violation of AS 47.14.235 .

A violation under AS 47.14.235 is subject to a civil penalty of up to $2,500 for each violation.



Sec. 47.14.270. - Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Sec. 47.14.270. Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Repealed or Renumbered



Sec. 47.14.275. - Immunity.

A member of the state panel and a person who furnishes services to or advises the state panel is not liable for damages or other relief in an action involving the performance or failure to perform a duty or other activity of the state panel.



Sec. 47.14.280. - Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Sec. 47.14.280. Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Repealed or Renumbered



Sec. 47.14.295. - Definitions.

In AS 47.14.205 - 47.14.295,

(1) "adult family member" has the meaning given in AS 47.10.990 ;

(2) "near fatality" has the meaning given in AS 47.10.990 ;

(3) "state panel" means the Citizen Review Panel established under AS 47.14.205.



Sec. 47.14.299. - Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Sec. 47.14.299. Citizens' Foster Care Review Board. [Repealed, Sec. 74 ch 35 SLA 2003].

Repealed or Renumbered






Article 04 - MULTIDISCIPLINARY CHILD PROTECTION TEAMS

Sec. 47.14.300. - Multidisciplinary child protection teams.

(a) The department shall create multidisciplinary child protection teams to assist in the evaluation and investigation of reports made under AS 47.17 and to provide consultation and coordination for agencies involved in child protection cases under AS 47.10.

(b) A team created under (a) of this section may invite other persons to serve on the team who have knowledge of and experience in child abuse and neglect matters. These persons may include

(1) mental and physical health practitioners licensed under AS 08;

(2) child development specialists;

(3) educators;

(4) peace officers as defined in AS 11.81.900 ;

(5) victim counselors as defined in AS 18.66.250 ;

(6) experts in the assessment and treatment of substance abuse;

(7) representatives of the district attorney's office and the attorney general's office;

(8) persons familiar with 25 U.S.C. 1901 - 1963 (Indian Child Welfare Act);

(9) guardians ad litem; and

(10) staff members of a child advocacy center if a center is located in the relevant area.

(c) A team created under (a) and (b) of this section shall review records on a case referred to the team by the department. The department shall make available to the team its records on the case and other records compiled for planning on the case by other agencies at the request of the department. The team may make recommendations to the department on appropriate planning for the case.

(d) Except for a public report issued by a team that does not contain confidential information, records or other information collected by the team or a member of the team related to duties under this section are confidential and not subject to public disclosure under AS 40.25.100 and 40.25.110.

(e) Meetings of a team are closed to the public and are not subject to the provisions of AS 44.62.310 and 44.62.312.

(f) The determinations, conclusions, and recommendations of a team or its members are not admissible in a civil or criminal proceeding. A member may not be compelled to disclose a determination, conclusion, recommendation, discussion, or thought process through discovery or testimony in a civil or criminal proceeding. Records and information collected by the team are not subject to discovery or subpoena in connection with a civil or criminal proceeding.

(g) Notwithstanding (f) of this section, an employee of the department may testify in a civil or criminal proceeding concerning cases reviewed by a team even though the department's records were reviewed by a team and formed the basis of that employee's testimony and the team's report.

(h) A person who serves on a multidisciplinary child protection team is not liable for damage or other relief in an action brought by the reason of the performance of a duty, a function, or an activity of the team.

(i) In this section, "team" means a multidisciplinary child protection team created under (a) and (b) of this section.






Article 05 - GENERAL PROVISIONS

Sec. 47.14.980. - Grants-in-aid.

The department may accept grants-in-aid from the federal government or private foundations and may accept other gifts consistent with the purposes of this chapter.



Sec. 47.14.990. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "care" or "caring" under AS 47.14.100 (c) means to provide for the physical, emotional, mental, and social needs of the child;

(2) "child in need of aid" means a child found to be within the jurisdiction of the court under AS 47.10.010 and 47.10.011;

(3) "court" means the superior court of the state;

(4) "criminal justice information" has the meaning given in AS 12.62.900;

(5) "delinquent minor" means a minor found to be within the jurisdiction of the court under AS 47.12.020 ;

(6) "department" means the Department of Health and Social Services;

(7) "juvenile detention facility" means separate quarters within a city jail used for the detention of delinquent minors;

(8) "juvenile detention home" or "detention home" is a separate establishment, exclusively devoted to the detention of minors on a short-term basis and not a part of an adult jail;

(9) "juvenile work camp" means a separate residential establishment, exclusively devoted to the detention of minors, in which the minors who are 16 years of age or older and committed to the custody of the department and placed in the facility may be required to labor on the buildings and grounds or perform any other work or engage in any activities that do not conflict with regulations adopted by the department under this chapter for the care, rehabilitation, education, and discipline of minors in detention;

(10) "minor" means a person under 18 years of age;

(11) "serious offense" has the meaning given in AS 12.62.900 .

(12) "treatment facility" or "treatment institution" means a hospital, clinic, institution, center, or other health care facility that has been designated by the department for the treatment of juveniles.









Chapter 47.15. - UNIFORM INTERSTATE COMPACT ON JUVENILES

Sec. 47.15.010. - Execution of interstate compact.

The governor shall execute a compact on the behalf of the state with any other state or states legally joining in it in substantially the following form:

INTERSTATE COMPACT ON JUVENILES

That Contracting States Solemnly Agree:

Article I

Findings and Purposes

That juveniles who are not under proper supervision and control, or who have absconded, escaped or run away, are likely to endanger their own health, morals and welfare, and the health, morals and welfare of others. The cooperation of the states party to this compact is therefore necessary to provide for the welfare and protection of juveniles and of the public with respect to:

(1) cooperative supervision of delinquent juveniles on probation or parole;

(2) the return, from one state to another, of delinquent juveniles who have escaped or absconded;

(3) the return, from one state to another, of nondelinquent juveniles who have run away from home; and

(4) additional measures for the protection of juveniles and of the public, which any two or more of the party states may find desirable to undertake cooperatively. In carrying out the provisions of this compact the party states shall be guided by the noncriminal, reformative and protective policies which guide their laws concerning delinquent, neglected or dependent juveniles generally. It shall be the policy of the states party to this compact to cooperate and observe their respective responsibilities for the prompt return and acceptance of juveniles and delinquent juveniles who become subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the foregoing purposes.

Article II

Existing Rights and Remedies

That all remedies and procedures provided by this compact shall be in addition to and not in substitution for other rights, remedies and procedures, and shall not be in derogation of parental rights and responsibilities.

Article III

Definitions

That, for the purposes of this compact, "delinquent juvenile" means any juvenile who has been adjudged delinquent and who, at the time the provisions of this compact are invoked, is still subject to the jurisdiction of the court that has made such adjudication or to the jurisdiction or supervision of an agency or institution under an order of the court; "probation or parole" means any kind of conditional release of juveniles authorized under the laws of the states party hereto; "court" means any court having jurisdiction over delinquent, neglected or dependent children; "state" means any state or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico; and "residence" or any variant of it means a place at which a home or regular place of abode is maintained. Article IV

Return of Runaways

(a) That the parent, guardian, person or agency entitled to legal custody of a juvenile who has not been adjudged delinquent but who has run away without the consent of the parent, guardian, person or agency may petition the appropriate court in the demanding state for the issuance of a requisition for the juvenile's return. The petition shall state the name and age of the juvenile, the name of the petitioner and the basis of entitlement to the juvenile's custody, the circumstances of the juvenile's running away, the juvenile's location if known at the time application is made, and such other facts as may tend to show that the juvenile who has run away is endangering the juvenile's own welfare or the welfare of others and is not an emancipated minor. The petition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two certified copies of the document or documents on which the petitioner's entitlement to the juvenile's custody is based, such as birth certificates, letters of guardianship, or custody decrees. Further affidavits and other documents which are considered proper may be submitted with the petition. The judge of the court to which this application is made may hold a hearing on it to determine whether for the purposes of this compact the petitioner is entitled to the legal custody of the juvenile, whether or not it appears that the juvenile has in fact run away without consent, whether or not the juvenile is an emancipated minor, and whether or not it is in the best interest of the juvenile to compel the juvenile's return to the state. If the judge determines, either with or without a hearing, that the juvenile should be returned the judge shall present to the appropriate court or to the executive authority of the state where the juvenile is alleged to be located, a written requisition for the return of such juvenile. This requisition shall set out the name and age of the juvenile, the determination of the court that the juvenile has run away without the consent of a parent, guardian, person or agency entitled to the juvenile's legal custody, and that it is in the best interest and for the protection of such juvenile that the juvenile be returned. In the event that a proceeding for the adjudication of the juvenile as a delinquent, neglected or dependent juvenile is pending in the court at the time when such juvenile runs away, the court may issue a requisition for the return of the juvenile upon its own motion, regardless of the consent of the parent, guardian, person or agency entitled to legal custody, reciting therein the nature and circumstances of the pending proceeding. The requisition shall in every case be executed in duplicate and shall be signed by the judge. One copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the provisions of law governing records of the court. Upon the receipt of a requisition demanding the return of a juvenile who has run away, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing the officer or other person to take into custody and detain such juvenile. The detention order must substantially recite the facts necessary to the validity of its issuance hereunder. No juvenile detained upon the order may be delivered over to the officer whom the demanding court has appointed to receive the juvenile, unless the juvenile is first taken immediately before a judge of a court in the state, who shall inform the juvenile of the demand made for the juvenile's return, and who may appoint counsel or guardian ad litem for the juvenile. If the judge of the court finds that the requisition is in order, the judge shall deliver the juvenile over to the officer whom the demanding court shall have appointed to receive the juvenile. The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.

Upon reasonable information that a person is a juvenile who has run away from another state party to this compact without the consent of a parent, guardian, person or agency entitled to the juvenile's legal custody, the juvenile may be taken into custody without a requisition and brought immediately before a judge of the appropriate court who may appoint counsel or guardian ad litem for the juvenile and who shall determine after a hearing whether sufficient cause exists to hold the person, subject to the order of the court for the juvenile's own protection and welfare, for such a time not exceeding 90 days as will enable the juvenile's return to another state party to this compact pursuant to a requisition for the juvenile's return from a court of that state. If, at the time when a state seeks the return of a juvenile who has run away, there is pending in the state wherein the juvenile is found any criminal charge, or any proceeding to have the juvenile adjudicated a delinquent juvenile for an act committed in such state, or if the juvenile is suspected of having committed within that state a criminal offense or an act of juvenile delinquency, the juvenile shall not be returned without the consent of that state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for the offense of juvenile delinquency. The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the juvenile being returned, shall be permitted to transport the juvenile through any and all states party to this compact, without interference. Upon the juvenile's return to the state from which the juvenile ran away, the juvenile shall be subject to such further proceedings as may be appropriate under the laws of that state.

(b) That the state to which a juvenile is returned under this article shall be responsible for payment of the transportation costs of such return.

(c) That "juvenile" as used in this article means any person who is a minor under the law of the state of residence of the parent, guardian, person or agency entitled to the legal custody of such minor. Article V

Return of Escapees and Absconders

(a) That the appropriate person or authority from whose probation or parole supervision a delinquent juvenile has absconded or from whose institutional custody the juvenile has escaped shall present to the appropriate court or to the executive authority of the state where the delinquent juvenile is alleged to be located a written requisition for the return of the delinquent juvenile. The requisition shall state the name and age of the delinquent juvenile, the particulars of the juvenile's adjudication as a delinquent juvenile, the circumstances of the breach of the terms of the juvenile's probation or parole or of the juvenile's escape from an institution or agency vested with the juvenile's legal custody or supervision, and the location of the delinquent juvenile, if known, at the time the requisition is made. The requisition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two certified copies of the judgment, formal adjudication, or order of commitment which subjects the delinquent juvenile to probation or parole or to the legal custody of the institution or agency concerned. Further affidavits and other documents which are deemed proper may be submitted with the requisition. One copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the provisions of law governing records of the appropriate court. Upon the receipt of a requisition demanding the return of a delinquent juvenile who has absconded or escaped, the court or the executive authority to whom the requisition is addressed shall issue an order to a peace officer or other appropriate person directing the officer or other person to take into custody and detain the delinquent juvenile. This detention order must substantially recite the facts necessary to the validity of its issuance hereunder. No delinquent juvenile detained upon such order may be delivered over to the officer whom the demanding person or authority has appointed to receive the juvenile, unless the juvenile is first taken immediately before a judge of an appropriate court in the state, who shall inform the juvenile of the demand made for the juvenile's return and who may appoint counsel or guardian ad litem for the juvenile. If the judge of such court finds that the requisition is in order, the judge shall deliver the delinquent juvenile over to the officer whom the demanding person or authority shall have appointed to receive the juvenile. The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.

Upon reasonable information that a person is a delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with the juvenile's legal custody or supervision in any state party to this compact, the person may be taken into custody in any other state party to this compact without a requisition. But in this event, the juvenile must be taken immediately before a judge of the appropriate court, who may appoint counsel or guardian ad litem for the person and who shall determine, after a hearing, whether sufficient cause exists to hold the person subject to the order of the court for a time, not exceeding ninety days, which will enable the juvenile's detention under a detention order issued on a requisition under this article. If, at the time when a state seeks the return of a delinquent juvenile who has either absconded while on probation or parole or escaped from an institution or agency vested with the juvenile's legal custody or supervision there is pending in the state where the juvenile is detained a criminal charge or a proceeding to have the juvenile adjudicated a delinquent juvenile for an act committed in such state, or if the juvenile is suspected of having committed within that state a criminal offense or an act of juvenile delinquency, the juvenile shall not be returned without the consent of that state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for the offense or juvenile delinquency. The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the delinquent juvenile being returned, shall be permitted to transport the delinquent juvenile through any and all states party to this compact, without interference. Upon the juvenile's return to the state from which the juvenile escaped or absconded, the delinquent juvenile shall be subject to the further proceedings which are appropriate under the laws of that state.

(b) That the state to which a delinquent juvenile is returned under this article shall be responsible for payment of the transportation costs of such return.

Article VI

Voluntary Return Procedure

That a delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with the delinquent juvenile's legal custody or supervision in a state party to this compact, and a juvenile who has run away from a state party to this compact, who is taken into custody without a requisition in another state party to this compact under the provisions of article IV (a) or of article V (a), may consent to the juvenile's immediate return to the state from which the juvenile absconded, escaped or ran away. This consent shall be given by the juvenile or delinquent juvenile and the juvenile's or delinquent juvenile's counsel or guardian ad litem, if any, by executing or subscribing a writing, in the presence of a judge of the appropriate court, which states that the juvenile or delinquent juvenile and the counsel or guardian ad litem, if any, consent to the return to the demanding state. Before this consent is executed or subscribed, however, the judge, in the presence of counsel or guardian ad litem, if any, shall inform the juvenile or delinquent juvenile of the rights under this compact. When the consent has been duly executed, it shall be forwarded to and filed with the compact administrator of the state in which the court is located and the judge shall direct the officer having the juvenile or delinquent juvenile in custody to deliver the juvenile or delinquent juvenile to the duly accredited officer or officers of the state demanding return of the juvenile or delinquent juvenile, and shall cause to be delivered to the officer or officers a copy of the consent. The court may, however, upon the request of the state to which the juvenile or delinquent juvenile is being returned, order the juvenile or delinquent juvenile to return unaccompanied to the state and shall provide the juvenile or delinquent juvenile with a copy of the court order; in this event a copy of the consent shall be forwarded to the compact administrator of the state to which said juvenile or delinquent juvenile is ordered to return.

Article VII

Cooperative Supervision of Probationers and Parolees

(a) That the duly constituted judicial and administrative authorities of a state party to this compact (herein called "sending state") may permit any delinquent juvenile within such state, placed on probation or parole, to reside in any other state party to this compact (herein called "receiving state") while on probation or parole, and the receiving state shall accept the delinquent juvenile, if the parent, guardian or person entitled to the legal custody of the delinquent juvenile is residing or undertakes to reside within the receiving state. Before granting this permission, opportunity shall be given to the receiving state to make the investigations which it considers necessary. The authorities of the sending state shall send to the authorities of the receiving state copies of pertinent court orders, social case studies and all other available information which may be of value to and assist the receiving state in supervising a probationer or parolee under this compact. A receiving state, in its discretion, may agree to accept supervision of a probationer or parolee in cases where the parent, guardian or person entitled to the legal custody of the delinquent juvenile is not a resident of the receiving state, and if so accepted the sending state may transfer supervision accordingly.

(b) That each receiving state will assume the duties of visitation and of supervision over any such delinquent juvenile and in the exercise of those duties will be governed by the same standards of visitation and supervision that prevail for its own delinquent juveniles released on probation or parole.

(c) That, after consultation between the appropriate authorities of the sending state and of the receiving state as to the desirability and necessity of returning such a delinquent juvenile, the duly accredited officers of a sending state may enter a receiving state and there apprehend and retake any such delinquent juvenile on probation or parole. For that purpose, no formalities will be required, other than establishing the authority of the officer and the identity of the delinquent juvenile to be retaken and returned. The decision of the sending state to retake a delinquent juvenile on probation or parole shall be conclusive upon and not reviewable within the receiving state, but if, at the time the sending state seeks to retake a delinquent juvenile on probation or parole, there is pending against the juvenile within the receiving state a criminal charge or a proceeding to have the juvenile adjudicated a delinquent juvenile for an act committed in that state, or if the juvenile is suspected of having committed within that state a criminal offense or an act of juvenile delinquency, the juvenile shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of the sending state may transport delinquent juveniles being so returned through any and all states party to this compact, without interference.

(d) That the sending state shall be responsible under this article for paying the costs of transporting any delinquent juvenile to the receiving state or of returning any delinquent juvenile to the sending state.

Article VIII

Responsibility For Costs

(a) That the provisions of articles IV (b), V (b) and VII (d) of this compact shall not be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities for the payment of costs.

(b) That nothing in this compact shall be construed to prevent a party state or subdivision of it from asserting a right against a person, agency or other entity in regard to costs for which the party state or subdivision of it is responsible under articles IV (b), V (b) or VII (d) of this compact.

Article IX

Detention Practices

That, to every extent possible, it shall be the policy of states party to this compact that no juvenile or delinquent juvenile shall be placed or detained in a prison, jail or lockup, or detained or transported in association with criminal, vicious or dissolute persons. Article X

Supplementary Agreements

That the duly constituted administrative authorities of a state party to this compact, may enter into supplementary agreements with any other state or states party hereto for the cooperative care, treatment and rehabilitation of delinquent juveniles whenever they shall find that the agreements will improve the facilities or programs available for the care, treatment and rehabilitation. The care, treatment and rehabilitation may be provided in an institution located within any state entering into the supplementary agreement. The supplementary agreements shall

(1) provide the rates to be paid for the care, treatment and custody of the delinquent juveniles, taking into consideration the character of facilities, services and subsistence furnished;

(2) provide that the delinquent juvenile shall be given a court hearing before being sent to another state for care, treatment and custody;

(3) provide that the state receiving the delinquent juvenile in one of its institutions shall act solely as agent for the state sending such delinquent juvenile;

(4) provide that the sending state shall at all times retain jurisdiction over delinquent juveniles sent to an institution in another state;

(5) provide for reasonable inspection of such institutions by the sending state;

(6) provide that the consent of the parent, guardian, person or agency entitled to the legal custody of the delinquent juvenile shall be secured before the juvenile is sent to another state; and

(7) make provision for other matters and details which are necessary to protect the rights and equities of the delinquent juveniles and of the cooperating states. Acceptance of Federal and Other Aid

Article XI

That a state party to this compact may accept any and all donations, gifts and grants of money, equipment and services from the federal or a local government, or an agency of it and from a person, firm or corporation, for any of the purposes and functions of this compact, and may receive and utilize them subject to the terms, conditions and regulations governing the donations, gifts and grants. Article XII

Compact Administrators

That the governor of each state party to this compact shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this compact. Article XIII

Execution of Compact

That this compact shall become operative immediately upon its execution by any state as between it and any other state or states so executing. When executed it shall have the full force and effect of law within the state, the form of execution to be in accordance with the laws of the executing state.

Article XIV

Renunciation

That this compact shall continue in force and remain binding upon each executing state until renounced by it. Renunciation of this compact shall be by the same authority which executed it, by sending six months' notice in writing of its intention to withdraw from the compact to the other states party hereto. The duties and obligations of a renouncing state under article VII hereof shall continue as to parolees and probationers residing therein at the time of withdrawal until retaken or finally discharged. Supplementary agreements entered into under article X hereof shall be subject to renunciation as provided by such supplementary agreements, and shall not be subject to the six months' renunciation notice of the present article.

Article XV

Severability

That the provisions of this compact shall be severable and if a phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of a participating state or of the United States or the applicability of it to a government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability of it to the government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of a state participating in it, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

Article XVI

Out-of-State Confinement

(a) Whenever the duly constituted judicial or administrative authorities in a sending state shall determine that confinement of a probationer or reconfinement of a parolee is necessary or desirable, said officials may direct that the confinement or reconfinement be in an appropriate institution for delinquent juveniles within the territory of the receiving state, such receiving state to act in that regard solely as agent for the sending state.

(b) Escapees and absconders who would otherwise be returned pursuant to article V of the Compact may be confined or reconfined in the receiving state pursuant to this amendment. In any such case the information and allegations required to be made and furnished in a requisition pursuant to such article shall be made and furnished, but in place of the demand pursuant to article V, the sending state shall request confinement or reconfinement in the receiving state. Whenever applicable, detention orders as provided in article V may be employed pursuant to this paragraph preliminary to disposition of the escapee or absconder.

(c) The confinement or reconfinement of a parolee, probationer, escapee, or absconder pursuant to this amendment shall require the concurrence of the appropriate judicial or administrative authorities of the receiving state.

(d) As used in this amendment:

(1) "sending state" means sending state as that term is used in article VII of the Compact or the state from which a delinquent juvenile has escaped or absconded within the meaning of article V of the Compact;

(2) "receiving state" means any state, other than the sending state, in which a parolee, probationer, escapee, or absconder may be found, provided that said state is a party to this amendment.

(e) Every state which adopts this amendment shall designate at least one of its institutions for delinquent juveniles as a "Compact Institution" and shall confine persons therein as provided in paragraph (a) hereof unless the sending and receiving state in question shall make specific contractual arrangements to the contrary. All states party to this amendment shall have access to "Compact Institutions" at all reasonable hours for the purpose of inspecting the facilities thereof and for the purpose of visiting such of said state's delinquents as may be confined in the institution.

(f) Persons confined in "Compact Institutions" pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed from said "Compact Institution" for transfer to an appropriate institution within the sending state, for return to probation or parole, for discharge, or for any purpose permitted by the laws of the sending state.

(g) All persons who may be confined in a "Compact Institution" pursuant to the provisions of this amendment shall be treated in a reasonable and humane manner. The fact of confinement or reconfinement in a receiving state shall not deprive any person so confined or reconfined of any rights which said person would have had if confined or reconfined in an appropriate institution of the sending state; nor shall any agreement to submit to confinement or reconfinement pursuant to the terms of this amendment be construed as a waiver of any rights which the delinquent would have had if the delinquent had been confined or reconfined in any appropriate institution of the sending state except that the hearing or hearings, if any, to which a parolee, probationer, escapee, or absconder may be entitled (prior to confinement or reconfinement) by the laws of the sending state may be had before the appropriate judicial or administrative officers of the receiving state. In this event, said judicial and administrative officers shall act as agents of the sending state after consultation with appropriate officers of the sending state.

(h) Any receiving state incurring costs or other expenses under this amendment shall be reimbursed in the amount of such costs or other expenses by the sending state unless the states concerned shall specifically otherwise agree. Any two or more states party to this amendment may enter into supplementary agreements determining a different allocation of costs as among themselves.

(i) This amendment shall take initial effect when entered into by any two or more states party to the compact and shall be effective as to those states which have specifically enacted this amendment. Rules and regulations necessary to effectuate the terms of this amendment may be promulgated by the appropriate officers of those states which have enacted this amendment.

Article XVII

Rendition

(a) This article shall provide additional remedies and shall be binding only between those party states which specifically execute it.

(b) All provisions and procedures of articles V and VI of the Interstate Compact on Juveniles shall be construed to apply to any juvenile charged with being a delinquent by reason of a violation of any criminal law. Any juvenile charged with being a delinquent by reason of violating any criminal law shall be returned to the requesting state upon a requisition to the state where the juvenile may be found. A petition in such a case shall be filed in a court of competent jurisdiction in the requesting state where the violation of criminal law is alleged to have been committed. The petition may be filed regardless of whether the juvenile has left the state before or after filing of the petition. The requisition described in article V of the compact shall be forwarded by the judge of the court in which the petition has been filed.



Sec. 47.15.020. - Juvenile compact administrator.

Under the compact, the governor may designate an officer as the compact administrator. The administrator, acting jointly with like officers of other party states, shall adopt regulations to carry out more effectively the terms of the compact. The compact administrator serves subject to the pleasure of the governor. The compact administrator shall cooperate with all departments, agencies and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or of a supplementary agreement entered into by this state.



Sec. 47.15.030. - Supplementary agreements.

The compact administrator may make supplementary agreements with appropriate officials of other states pursuant to the compact. If a supplementary agreement requires or contemplates the use of an institution or facility of this state or requires or contemplates the provision of a service of this state, the supplementary agreement has no force or effect until approved by the head of the department or agency under whose jurisdiction the institution is operated, or whose department or agency is charged with performing the service.



Sec. 47.15.040. - Financial arrangements.

The compact administrator, subject to the approval of the commissioner of administration, may make or arrange for the payments necessary to discharge the financial obligations imposed upon this state by the compact or by a supplementary agreement made under the compact.



Sec. 47.15.050. - Appointment of attorney or guardian.

Appointment of an attorney or guardian ad litem under the provisions of this compact shall be made in accordance with AS 25.24.310 or AS 44.21.400 - 44.21.440.



Sec. 47.15.060. - Enforcement.

The courts, departments, agencies and officers of this state and its subdivisions shall enforce this compact and shall do all things appropriate to the effectuation of its purposes and intent which are within their respective jurisdiction.



Sec. 47.15.070. - Additional procedures not precluded.

In addition to the procedures provided in articles IV and VI of the compact for the return of a runaway juvenile, the particular states, the juvenile or the juvenile's parents, the courts, or other legal custodian involved may agree upon and adopt any plan or procedure legally authorized under the laws of this state and the other respective party states for the return of the runaway juvenile.



Sec. 47.15.080. - Short title.

This chapter may be cited as the Uniform Interstate Compact on Juveniles.






Chapter 47.17. - CHILD PROTECTION

Sec. 47.17.010. - Purpose.

In order to protect children whose health and well-being may be adversely affected through the infliction, by other than accidental means, of harm through physical injury or neglect, mental injury, sexual abuse, sexual exploitation, or maltreatment, the legislature requires the reporting of these cases by practitioners of the healing arts and others to the department. It is not the intent of the legislature that persons required to report suspected child abuse or neglect under this chapter investigate the suspected child abuse or neglect before they make the required report to the department. Reports must be made when there is a reasonable cause to suspect child abuse or neglect in order to make state investigative and social services available in a wider range of cases at an earlier point in time, to make sure that investigations regarding child abuse and neglect are conducted by trained investigators, and to avoid subjecting a child to multiple interviews about the abuse or neglect. It is the intent of the legislature that, as a result of these reports, protective services will be made available in an effort to

(1) prevent further harm to the child;

(2) safeguard and enhance the general well-being of children in this state; and

(3) preserve family life unless that effort is likely to result in physical or emotional damage to the child.



Sec. 47.17.020. - Persons required to report.

(a) The following persons who, in the performance of their occupational duties, or with respect to (8) of this subsection, in the performance of their appointed duties, have reasonable cause to suspect that a child has suffered harm as a result of child abuse or neglect shall immediately report the harm to the nearest office of the department:

(1) practitioners of the healing arts;

(2) school teachers and school administrative staff members of public and private schools;

(3) peace officers and officers of the Department of Corrections;

(4) administrative officers of institutions;

(5) child care providers;

(6) paid employees of domestic violence and sexual assault programs, and crisis intervention and prevention programs as defined in AS 18.66.990;

(7) paid employees of an organization that provides counseling or treatment to individuals seeking to control their use of drugs or alcohol;

(8) members of a child fatality review team established under AS 12.65.015(e) or 12.65.120 or the multidisciplinary child protection team created under AS 47.14.300 .

(b) This section does not prohibit the named persons from reporting cases that have come to their attention in their nonoccupational capacities, nor does it prohibit any other person from reporting a child's harm that the person has reasonable cause to suspect is a result of child abuse or neglect. These reports shall be made to the nearest office of the department.

(c) If the person making a report of harm under this section cannot reasonably contact the nearest office of the department and immediate action is necessary for the well-being of the child, the person shall make the report to a peace officer. The peace officer shall immediately take action to protect the child and shall, at the earliest opportunity, notify the nearest office of the department.

(d) This section does not require a religious healing practitioner to report as neglect of a child the failure to provide medical attention to the child if the child is provided treatment solely by spiritual means through prayer in accordance with the tenets and practices of a recognized church or religious denomination by an accredited practitioner of the church or denomination.

(e) The department shall immediately notify the nearest law enforcement agency if the department

(1) concludes that the harm was caused by a person who is not responsible for the child's welfare;

(2) is unable to determine

(A) who caused the harm to the child; or

(B) whether the person who is believed to have caused the harm has responsibility for the child's welfare; or

(3) concludes that the report involves

(A) possible criminal conduct under AS 11.41.410 - 11.41.458; or

(B) abuse or neglect that results in the need for medical treatment of the child.

(f) If a law enforcement agency determines that a child has been abused or neglected and that (1) the harm was caused by a teacher or other person employed by the school or school district in which the child is enrolled as a student, (2) the harm occurred during an activity sponsored by the school or school district in which the child is enrolled as a student, or (3) the harm occurred on the premises of the school in which the child is enrolled as a student or on the premises of a school within the district in which the child is enrolled as a student, the law enforcement agency shall notify the chief administrative officer of the school or district in which the child is enrolled immediately after the agency determines that a child has been abused or neglected under the circumstances set out in this section, except that if the person about whom the report has been made is the chief administrative officer or a member of the chief administrative officer's immediate family, the law enforcement agency shall notify the commissioner of education and early development that the child has been abused or neglected under the circumstances set out in this section. The notification must set out the factual basis for the law enforcement agency's determination. If the notification involves a person in the teaching profession, as defined in AS 14.20.370 , the law enforcement agency shall send a copy of the notification to the Professional Teaching Practices Commission.

(g) A person required to report child abuse or neglect under (a) of this section who makes the report to the person's job supervisor or to another individual working for the entity that employs the person is not relieved of the obligation to make the report to the department as required under (a) of this section.

(h) This section does not require a person required to report child abuse or neglect under (a)(6) of this section to report mental injury to a child as a result of exposure to domestic violence so long as the person has reasonable cause to believe that the child is in safe and appropriate care and not presently in danger of mental injury as a result of exposure to domestic violence.

(i) This section does not require a person required to report child abuse or neglect under (a)(7) of this section to report the resumption of use of an intoxicant as described in AS 47.10.011 (10) so long as the person does not have reasonable cause to suspect that a child has suffered harm as a result of the resumption.



Sec. 47.17.022. - Training.

(a) A person employed by the state or by a school district who is required under this chapter to report abuse or neglect of children shall receive training on the recognition and reporting of child abuse and neglect.

(b) Each department of the state and school district that employs persons required to report abuse or neglect of children shall provide

(1) initial training required by this section to each new employee during the employee's first six months of employment, and to any existing employee who has not received equivalent training; and

(2) at least once every five years, appropriate in-service training required by this section as determined by the department or school district.

(c) Each department and school district that must comply with (b) of this section shall develop a training curriculum that acquaints its employees with

(1) laws relating to child abuse and neglect;

(2) techniques for recognition and detection of child abuse and neglect;

(3) agencies and organizations within the state that offer aid or shelter to victims and the families of victims of child abuse or neglect;

(4) procedures for required notification of suspected abuse or neglect;

(5) the role of a person required to report child abuse or neglect and the employing agency after the report has been made; and

(6) a brief description of the manner in which cases of child abuse or neglect are investigated by the department and law enforcement agencies after a report of suspected abuse or neglect.

(d) Each department and school district that must comply with (b) of this section shall file a current copy of its training curriculum and materials with the Council on Domestic Violence and Sexual Assault. A department or school district may seek the technical assistance of the council or the Department of Health and Social Services in the development of its training program.



Sec. 47.17.023. - Reports regarding child pornography.

A person who, in the course of processing or producing visual or printed matter, either privately or commercially, has reasonable cause to suspect that the matter visually depicts a child engaged in conduct described in AS 11.41.455 (a) shall immediately report this to the nearest law enforcement agency, and provide the law enforcement agency with all information known about the nature and origin of the matter.



Sec. 47.17.025. - Duties of public authorities.

(a) A law enforcement agency shall immediately notify the department of the receipt of a report of harm to a child from abuse. Upon receipt from any source of a report of harm to a child from abuse, the department shall notify the Department of Law and investigate the report and, within 72 hours of the receipt of the report, shall provide a written report of its investigation of the harm to a child from abuse to the Department of Law for review.

(b) The report of harm to a child from abuse required from the department by this section must include:

(1) the names and addresses of the child and the child's parent or other persons responsible for the child's care, if known;

(2) the age and sex of the child;

(3) the nature and extent of the harm to the child from abuse;

(4) the name and age and address of the person known or believed to be responsible for the harm to the child from abuse, if known;

(5) information that the department believes may be helpful in establishing the identity of the person believed to have caused the harm to the child from abuse.

(c) Within 20 days after receiving a report of harm, whether or not the matter is referred to a local government agency, the department shall notify the person who made the report and who made a request to be notified about the status of the investigation, without disclosing any confidential information.



Sec. 47.17.027. - Duties of school officials.

(a) If the department or a law enforcement agency provides written certification to the child's school officials that (1) there is reasonable cause to suspect that the child has been abused or neglected by a person responsible for the child's welfare or as a result of conditions created by a person responsible for the child's welfare; (2) an interview at school is a necessary part of an investigation to determine whether the child has been abused or neglected; and (3) the interview at school is in the best interests of the child, school officials shall permit the child to be interviewed at school by the department or a law enforcement agency before notification of, or receiving permission from, the child's parent, guardian, or custodian. A school official shall be present during an interview at the school unless the child objects or the department or law enforcement agency determines that the presence of the school official will interfere with the investigation. The interview shall be conducted as required under AS 47.17.033 . Immediately after conducting an interview authorized under this section, and after informing the child of the intention to notify the child's parent, guardian, or custodian, the department or agency shall make every reasonable effort to notify the child's parent, guardian, or custodian that the interview occurred unless it appears to the department or agency that notifying the child's parent, guardian, or custodian would endanger the child.

(b) A school official who, with criminal negligence, discloses information learned during an interview conducted under (a) of this section is guilty of a class B misdemeanor.



Sec. 47.17.030. - Action on reports; termination of parental rights.

(a) If a child, concerning whom a report of harm is made, is believed to reside within the boundaries of a local government exercising health functions for the area in which the child is believed to reside, the department may, upon receipt of the report, refer the matter to the appropriate health or social services agency of that local government. For cases not referred to an agency of a local government, the department shall, for each report received, investigate and take action, in accordance with law, that may be necessary to prevent further harm to the child or to ensure the proper care and protection of the child.

(b) A local government health or social services agency receiving a report of harm shall, for each report received, investigate and take action, in accordance with law, that may be necessary to prevent further harm to the child or to ensure the proper care and protection of the child. In addition, the agency receiving a report of harm shall forward a copy of its report of the investigation, including information the department requires by regulation, to the department.

(c) Action shall be taken regardless of whether the identity of the person making the report of harm is known.

(d) Before the department or a local government health or social services agency may seek the termination of parental rights under AS 47.10, it shall offer protective social services and pursue all other reasonable means of protecting the child.

(e) In all actions taken by the department or a health and social services agency of a local government under this chapter that result in a judicial proceeding, the child shall be represented by a guardian ad litem in that proceeding. Appointment of a guardian ad litem shall be made in accordance with AS 25.24.310 .

(f) If an investigation under this section shows reasonable cause to believe that a certified nurse aide has committed abuse, neglect, or misappropriation of property, the department shall report the matter to the Board of Nursing.



Sec. 47.17.033. - Investigations and interviews.

(a) In investigating child abuse and neglect reports under this chapter, the department may make necessary inquiries about the criminal records of the parents or of the alleged abusive or neglectful person, including inquiries about the existence of a criminal history record involving a serious offense as defined in AS 12.62.900 .

(b) For purposes of obtaining access to information needed to conduct the inquiries required by (a) of this section, the department is a criminal justice agency conducting a criminal justice activity.

(c) An investigation by the department of child abuse or neglect reported under this chapter shall be conducted by a person trained to conduct a child abuse and neglect investigation and without subjecting a child to more than one interview about the abuse or neglect except when new information is obtained that requires further information from the child.

(d) An interview of a child conducted as a result of a report of harm may be audiotaped or videotaped. If an interview of a child concerns a report of sexual abuse of the child by a parent or caretaker of the child, the interview shall be videotaped, unless videotaping the interview is not feasible or will, in the opinion of the investigating agency, result in trauma to the child.

(e) An interview of a child that is audiotaped or videotaped under (d) of this section shall be conducted

(1) by a person trained and competent to conduct the interview;

(2) if available, at a child advocacy center; and

(3) by a person who is a party to a memorandum of understanding with the department to conduct the interview or who is employed by an agency that is authorized to conduct investigations.

(f) An interview of a child may not be videotaped more than one time unless the interviewer or the investigating agency determines that one or more additional interviews are necessary to complete an investigation. If additional interviews are necessary, the additional interviews shall be conducted, to the extent possible, by the same interviewer who conducted the initial interview of the child.

(g) A recorded interview of a child shall be preserved in the manner and for a period provided by law for maintaining evidence and records of a public agency.

(h) A recorded interview of a child is subject to disclosure under the applicable court rules for discovery in a civil or criminal case.

(i) In this section, "child advocacy center" means a facility operated with a child-focused, community partnership committed to a multidisciplinary team approach that includes representatives from law enforcement, child protection, criminal prosecution, victim advocacy, and the medical and mental health fields who collaborate and assist in investigating allegations of sexual or other abuse and neglect of children.



Sec. 47.17.035. - Duties of department in domestic violence cases.

(a) In consultation with the Council on Domestic Violence and Sexual Assault, the department shall develop written procedures for screening reports of harm for abuse and neglect of a child to assess whether there is domestic violence occurring within the family. The procedures must include the following factors:

(1) inquiry concerning the criminal records of the parents or of the alleged abusive or neglectful person or the alleged perpetrator if not the parent of the child; and

(2) inquiry concerning the existence of protective orders issued or filed under AS 18.66.100 - 18.66.180 involving either parent as a petitioner or respondent.

(b) If the department determines in an investigation of abuse or neglect of a child that

(1) the child is in danger because of domestic violence or that the child needs protection as a result of the presence of domestic violence in the family, the department shall take appropriate steps for the protection of the child; in this paragraph, "appropriate steps" includes

(A) reasonable efforts to protect the child and prevent the removal of the child from the parent or guardian who is not a domestic violence offender;

(B) reasonable efforts to remove the alleged domestic violence offender from the child's residence if it is determined that the child or another family or household member is in danger of domestic violence; and

(C) services to help protect the child from being placed or having unsupervised visitation with the domestic violence offender until the department determines that the offender has met conditions considered necessary by the department to protect the safety of the domestic violence victim and household members;

(2) a person is the victim of domestic violence, the department shall provide the victim with a written notice of the rights of and services available to victims of domestic violence that is substantially similar to the notice provided to victims of domestic violence under AS 18.65.520.

(c) For purposes of obtaining access to information needed to conduct the inquiries required by (a)(1) and (2) of this section, the department is a criminal justice agency conducting a criminal justice activity.

(d) A person may not bring a civil action for damages for a failure to comply with the provisions of this section.

(e) In this section,

(1) "criminal justice activity" has the meaning given in AS 12.62.900;

(2) "criminal justice agency" has the meaning given in AS 12.62.900 ;

(3) "domestic violence" has the meaning given in AS 18.66.990 .



Sec. 47.17.040. - Central registry; confidentiality.

(a) The department shall maintain a central registry of all investigation reports but not of the reports of harm.

(b) Investigation reports and reports of harm filed under this chapter are considered confidential and are not subject to public inspection and copying under AS 40.25.110 and 40.25.120. However, in accordance with department regulations, investigation reports may be used by appropriate governmental agencies with child-protection functions, inside and outside the state, in connection with investigations or judicial proceedings involving child abuse, neglect, or custody. A person, not acting in accordance with department regulations, who with criminal negligence makes public information contained in confidential reports is guilty of a class B misdemeanor.



Sec. 47.17.050. - Immunity.

(a) Except as provided in (b) of this section, a person who, in good faith, makes a report under this chapter, permits an interview under AS 47.17.027, or participates in judicial proceedings related to the submission of reports under this chapter, is immune from civil or criminal liability that might otherwise be incurred or imposed for making the report or permitting the interview, except that a person who knowingly makes an untimely report is not immune from civil or criminal liability based on the delay in making the report.

(b) Notwithstanding (a) of this section, a person accused of committing the child abuse or neglect is not immune from civil or criminal liability for the child abuse or neglect as a result of reporting the child abuse or neglect.



Sec. 47.17.060. - Evidence not privileged.

Neither the physician-patient nor the husband-wife privilege is a ground for excluding evidence regarding a child's harm, or its cause, in a judicial proceeding related to a report made under this chapter.



Sec. 47.17.064. - Photographs and x-rays.

(a) The department or a practitioner of the healing arts may, without the permission of the parents, guardian, or custodian, take the following actions with regard to a child who the department or practitioner has reasonable cause to suspect has suffered physical harm as a result of child abuse or neglect:

(1) take or have taken photographs of the areas of trauma visible on the child; and

(2) if medically indicated, have a medical or radiological examination of the child performed by a person who is licensed to administer the examination.

(b) The department or a practitioner of the healing arts shall notify the parents, guardian, or custodian of a child as soon as possible after taking action under (a) of this section with regard to the child.



Sec. 47.17.068. - Penalty for failure to report.

A person who fails to comply with the provisions of AS 47.17.020 or 47.17.023 and who knew or should have known that the circumstances gave rise to the need for a report, is guilty of a class B misdemeanor.



Sec. 47.17.069. - Protective injunctions.

(a) A court may enjoin or limit a person from contact with a child if the attorney general establishes by a preponderance of the evidence that the person

(1) has sexually abused a child;

(2) has physically abused a child; or

(3) has engaged in conduct that constitutes a clear and present danger to the mental, emotional, or physical welfare of a child.

(b) This section does not limit the authority of the attorney general or the court to act to protect a child.



Sec. 47.17.070. - [Renumbered as AS 47.17.290 ].

Repealed or Renumbered



Sec. 47.17.290. - Definitions.

In this chapter

(1) "child" means a person under 18 years of age;

(2) "child abuse or neglect" means the physical injury or neglect, mental injury, sexual abuse, sexual exploitation, or maltreatment of a child under the age of 18 by a person under circumstances that indicate that the child's health or welfare is harmed or threatened thereby; in this paragraph, "mental injury" means an injury to the emotional well-being, or intellectual or psychological capacity of a child, as evidenced by an observable and substantial impairment in the child's ability to function;

(3) "child care provider" means an adult individual, including a foster parent or an employee of an organization, who provides care and supervision to a child for compensation or reimbursement;

(4) "criminal negligence" has the meaning given in AS 11.81.900 ;

(5) "department means the Department of Health and Social Services;

(6) "immediately" means as soon as is reasonably possible, and no later than 24 hours;

(7) "institution" means a private or public hospital or other facility providing medical diagnosis, treatment, or care;

(8) "maltreatment" means an act or omission that results in circumstances in which there is reasonable cause to suspect that a child may be a child in need of aid, as described in AS 47.10.011 , except that, for purposes of this chapter, the act or omission need not have been committed by the child's parent, custodian, or guardian;

(9) "mental injury" means a serious injury to the child as evidenced by an observable and substantial impairment in the child's ability to function in a developmentally appropriate manner and the existence of that impairment is supported by the opinion of a qualified expert witness;

(10) "neglect" means the failure by a person responsible for the child's welfare to provide necessary food, care, clothing, shelter, or medical attention for a child;

(11) "organization" means a group or entity that provides care and supervision for compensation to a child not related to the caregiver, and includes a child care facility, pre-elementary school, head start center, child foster home, residential child care facility, recreation program, children's camp, and children's club;

(12) "person responsible for the child's welfare" means the child's parent, guardian, foster parent, a person responsible for the child's care at the time of the alleged child abuse or neglect, or a person responsible for the child's welfare in a public or private residential agency or institution;

(13) "practitioner of the healing arts" includes chiropractors, mental health counselors, social workers, dental hygienists, dentists, health aides, nurses, nurse practitioners, certified nurse aides, occupational therapists, occupational therapy assistants, optometrists, osteopaths, naturopaths, physical therapists, physical therapy assistants, physicians, physician's assistants, psychiatrists, psychologists, psychological associates, audiologists and speech-language pathologists licensed under AS 08.11, hearing aid dealers licensed under AS 08.55, marital and family therapists licensed under AS 08.63, religious healing practitioners, acupuncturists, and surgeons;

(14) "reasonable cause to suspect" means cause, based on all the facts and circumstances known to the person, that would lead a reasonable person to believe that something might be the case;

(15) "school district" means a city or borough school district or regional educational attendance area.

(16) "sexual exploitation" includes

(A) allowing, permitting, or encouraging a child to engage in prostitution prohibited by AS 11.66.100 - 11.66.150, by a person responsible for the child's welfare;

(B) allowing, permitting, encouraging, or engaging in activity prohibited by AS 11.41.455 (a), by a person responsible for the child's welfare.






Chapter 47.18. - PROGRAMS AND SERVICES RELATED TO ADOLESCENTS

Article 01 - COMPREHENSIVE PLANNING

Sec. 47.18.010. - Development of statewide plan.

(a) With the advice of the Alaska Human Relations Commission, the department shall develop a comprehensive statewide plan to ensure the effectiveness and efficiency of state programs that relate to the prevention of adolescent pregnancy and the provision of services to adolescent parents and their children under AS 47.18.100 - 47.18.140, and to peer counseling under AS 47.18.200 .

(b) The plan developed under (a) of this section must

(1) review and include existing programs and services of state government;

(2) examine and consider the achievements and experiences of projects that are similar to those authorized under AS 47.18.100 - 47.18.140 and 47.18.200;

(3) give priority to the consolidation and improvement of existing programs;

(4) make recommendations with regard to the need for new or expanded programs and services within the existing level of funding;

(5) consider the findings and recommendations of the Alaska's Adolescent Pregnancy and Parenthood Task Force; and

(6) make recommendations concerning the incremental implementation of the plan.

(c) The Department of Education and Early Development, the Department of Commerce, Community, and Economic Development, and the Department of Labor and Workforce Development shall assist the department in developing the plan required under (a) of this section. In addition, through appropriate means, the department shall solicit advice from teens, parents, educators, school administrators, taxpayers, civic groups, community organizations, Native organizations, officials of local governments, religious institutions, and other concerned persons about how state programs can be coordinated and operated in a manner that will enhance their effectiveness and efficiency in addressing the many needs associated with adolescent parenting, the prevention of adolescent pregnancies, and the provision of adolescent peer counseling.






Article 02 - PUBLIC INFORMATION ABOUT PROGRAMS

Sec. 47.18.050. - Public awareness campaign.

(a) The department shall develop and implement statewide a continuing public awareness campaign, including appropriate public forums and workshops, radio and television public service announcements, and press releases designed to

(1) communicate to the public the scope and magnitude of the adolescent pregnancy and parenthood problem in the state;

(2) encourage community activities that will educate adults and adolescents about the importance of reducing adolescent pregnancy;

(3) enlist the active support and involvement of members of the public and community organizations in the development and implementation of community based programs and activities to reduce adolescent pregnancy and assist adolescent parents in obtaining needed educational, vocational, and parenting skills.

(b) A primary policy and objective of the public awareness campaign required under (a) of this section shall be to encourage adolescents to abstain from premarital sexual intimacy.






Article 03 - ADOLESCENT PREGNANCY PROJECTS

Sec. 47.18.100. - State funding authorized.

In order to encourage and support community based initiatives to combat the many problems associated with adolescent pregnancy and parenthood, the department shall, from appropriations for that purpose, give grants or award contracts to fund a percentage of the cost of local projects designed to prevent adolescent pregnancy and assist adolescent parents in obtaining needed educational, vocational, and parenting skills.



Sec. 47.18.110. - Eligible projects.

(a) Projects funded under AS 47.18.100 shall be designed with a holistic approach that recognizes the interconnectedness of adolescent parenthood and a broad array of related circumstances, such as low self-esteem, domestic violence, substance abuse, economic security, financial responsibilities of having a child, cultural integrity, sources of adolescent stress, parenting skills, educational and vocational opportunities, and access to reproductive health services.

(b) Projects funded under AS 47.18.100 may include one or more of the following types of activities:

(1) family life education;

(2) counseling services for adolescents who are, or who may think they are, pregnant or who want to avoid pregnancy;

(3) prenatal care for pregnant adolescents;

(4) job training and placement for adolescent parents;

(5) educational and support services for adolescent parents;

(6) other activities that, in the judgment of the department, are likely to have a tangible effect on combating a problem associated with adolescent pregnancy or parenthood.



Sec. 47.18.120. - Applications for project funding.

(a) A person or group seeking funding under AS 47.18.100 shall apply to the department on a form provided by the department.

(b) When applying under (a) of this section, the applicant must demonstrate to the satisfaction of the department that the proposed project

(1) has been designed with extensive assistance from local community members who represent a variety of interests, cultures, and perspectives on adolescent pregnancy and parenthood;

(2) is based on sound research, to the maximum extent possible;

(3) will maximize collaboration among all relevant agencies involved in the needs being addressed by the project;

(4) includes an evaluation component to measure project effectiveness;

(5) includes a public awareness campaign component.



Sec. 47.18.140. - Promotion of program and projects.

(a) The department shall take appropriate actions to publicize the availability of funds under AS 47.18.100 - 47.18.140.

(b) The department shall annually conduct regional conferences or workshops across the state to

(1) showcase the activities and achievements of projects funded under AS 47.18.100 - 47.18.140 for which the evaluation components have shown a high level of success;

(2) encourage and support the replication of these successful projects; and

(3) increase public awareness of the availability of state administered services and programs to address the many problems associated with adolescent pregnancy and parenthood.






Article 04 - ADOLESCENT PEER COUNSELING

Sec. 47.18.200. - Peer counselor program.

(a) The department shall develop and implement a continuing statewide program of technical support and assistance to encourage school districts, municipalities, and nonprofit corporations incorporated under AS 10.20 that initiate implementation, or that are considering implementation, of adolescent peer counseling groups under adult supervision for

(1) prevention of adolescent behavioral patterns that jeopardize physical and mental health and that hamper social, educational, and personal development; and

(2) spreading information about services that are available to adolescents to help them with their health needs.

(b) The program of technical support required under (a) of this section must include

(1) suggested methods for maintaining a high level of adolescent, parental, and community support for peer counseling groups;

(2) workshops, seminars, or other training opportunities for adolescent peer counselors and their adult leaders; this training must include sessions to

(A) develop interpersonal communications skills;

(B) teach accurate health information, emphasizing sexual development;

(C) provide information about services that are available in the peer counselors' areas and how those services can be obtained for pregnancy prevention, and prenatal care; and

(D) encourage adolescents to avoid major risk-taking behavior and to reinforce responsible behavior and self control;

(3) assistance in selecting appropriate resource materials for the groups;

(4) recommended mechanisms for effectively monitoring and evaluating the activities and accomplishments of the groups; and

(5) other similar services to assist and encourage school districts and municipalities in establishing and administering adolescent peer counseling groups.

(c) In developing the program of technical support and assistance required under (a) of this section, the department shall review and consider the activities and accomplishments in other states that have developed peer counseling networks. The department shall solicit contributions of money and expertise from the private sector that may be available for this type of program.






Article 05 - FOSTER CARE TRANSITION PROGRAM

Sec. 47.18.300. - Program authorized.

(a) The department, in coordination with local public and private agencies, shall design, develop, and implement a foster care transition program to provide support and services to individuals who

(1) reach or have reached the age of 16 or older while in state foster care and have not yet reached 23 years of age; and

(2) meet other eligibility criteria established by the department under (b) of this section.

(b) The department may adopt regulations to carry out the purposes of AS 47.18.300 - 47.18.390, including regulations establishing eligibility thresholds, standards, and limits for the program. The department shall develop the regulations in consultation with those public and private organizations considered necessary by the department.



Sec. 47.18.310. - Program design.

The department, in coordination with local public and private agencies, shall design the program as a continuation of the training efforts related to independent living skills that were initiated when the state foster care recipients were identified as being likely to remain in state foster care until reaching the age of 18. The program design must require that program participants are directly involved in identifying the program activities that will prepare them for independent living.



Sec. 47.18.320. - Program development.

(a) Subject to the availability of an appropriation made for the purposes of AS 47.18.300 - 47.18.390, the program may provide

(1) education and vocational training;

(2) assistance in obtaining basic education and training;

(3) career and employment services;

(4) training in basic life skills;

(5) housing and utility assistance;

(6) mentoring and counseling; and

(7) other appropriate services to complement the efforts of former state foster care recipients to achieve self-sufficiency.

(b) In developing the program, the department shall cooperate with and coordinate the use of the resources available from other state and federal agencies designed to provide support and services consistent with the purposes of the program.



Sec. 47.18.330. - Program implementation.

(a) The department may implement the program through the award of contracts or grants to qualified entities to provide services under the program. The department may award contracts and grants if the contracts and grants further the purposes of and meet the requirements of AS 47.18.300 - 47.18.390 and applicable regulations adopted under those sections.

(b) Contracts awarded under this section shall be administered in accordance with AS 47.05.015 and regulations adopted under that section. Grants awarded under this section shall be awarded using requirements established in regulations adopted under AS 47.18.300 - 47.18.390 that are substantially similar to those set out in AS 47.05.015 for contracts.



Sec. 47.18.390. - Definitions.

In AS 47.18.300 - 47.18.390,

(1) "program" means the foster care transition program authorized under AS 47.18.300 - 47.18.390;

(2) "qualified entities" means municipalities, other political subdivisions of the state, nonprofit corporations formed under AS 10.20, churches and religious organizations, and incorporated and unincorporated entities operating within the state that meet the requirements established by the department in regulation;

(3) "state foster care" means foster care, as defined in AS 47.10.990, that is provided to a person who is in the custody of the department under AS 47.10 and AS 47.12.






Article 06 - GENERAL PROVISIONS

Sec. 47.18.900. - Definition.

In this chapter, "department" means the Department of Health and Social Services.









Chapter 47.20. - SERVICES FOR DEVELOPMENTALLY DELAYED OR DISABLED CHILDREN

Sec. 47.20.005. - 47.20.020. - Purpose; assistance. [Repealed, Sec. 4 ch 77 SLA 1992].

Repealed or Renumbered



Sec. 47.20.030. - 47.20.040 - l Appropriations; purpose. [Repealed, Sec. 6 ch 77 SLA 1978].

Repealed or Renumbered



Sec. 47.20.050. - Definitions. [Repealed, Sec. 4 ch 77 SLA 1992].

Repealed or Renumbered



Sec. 47.20.060. - Purpose.

It is the purpose of this chapter to

(1) subject to the availability of funding, provide quality learning and related early intervention family support services to eligible children under the age of three who have developmental delays or disabilities and, on a discretionary basis, to those children under the age of three who are at risk of developmental delays or disabilities;

(2) bring together and make optimal use of all available federal, state, local, and private resources for the benefit of children under the age of three with developmental delays or disabilities and their families;

(3) expand and improve existing learning and early intervention services and to provide and arrange for comprehensive services through local agencies and statewide support programs.



Sec. 47.20.070. - Establishment of program.

(a) The department, with the assistance of the Governor's Council on Disabilities and Special Education, shall establish a coordinated, comprehensive, statewide system of multidisciplinary interagency programs that provide appropriate early intervention services to eligible persons under this chapter.

(b) The department is the lead agency for purposes of federal law with respect to the administration of the early intervention services system required under (a) of this section. The department shall establish and administer the system required under (a) of this section so that the state is eligible for the maximum available funding from public and private sources.

(c) In connection with the system established under (a) of this section, the department shall

(1) develop a state plan that identifies the best methods of providing services to children under the age of three with developmental delays or disabilities and their families and report to the governor on the extent to which that plan is being implemented in the state;

(2) develop and implement an educational program concerning the nature and effects of developmental delays and disabilities;

(3) serve as a clearinghouse for educational materials and information about developmental delays and disabilities;

(4) organize and encourage training programs for persons who provide services to children under the age of three with developmental delays and disabilities and their families;

(5) establish a training program for paraprofessionals who provide services to children under the age of three with developmental delays and disabilities and their families;

(6) cooperate with other public and private agencies and individuals to facilitate the transition of children served in the early intervention system to the formal education system;

(7) identify and use all public and private resources available to the state; and

(8) monitor and evaluate the services provided to ensure the demonstrable effectiveness of the services and compliance with state and federal law and department policy regarding the provision of early intervention services.



Sec. 47.20.075. - Grant authority.

The department may award grants for covered services to children and their families who are eligible under this chapter.



Sec. 47.20.080. - Program eligibility.

(a) A child and the child's family are eligible for core early intervention services and additional early intervention services under this chapter if the child is under the age of three and

(1) experiencing developmental delay or disability; or

(2) at risk of experiencing developmental delay or disability if early intervention services are not provided.

(b) If the department estimates that funding available for services under this chapter will be insufficient to provide services to all persons who are eligible under (a) of this section, the department shall eliminate coverage for services in the following order:

(1) additional early intervention services for persons eligible under (a)(2) of this section;

(2) additional early intervention services for persons eligible under (a)(1) of this section;

(3) core early intervention services for persons eligible under (a)(2) of this section; and

(4) core early intervention services for persons eligible under (a)(1) of this section.



Sec. 47.20.090. - Finding and evaluating eligible participants.

(a) The department shall establish a comprehensive system for finding children and their families who are eligible for services under this chapter. This child find system must

(1) include a public awareness program focusing on early identification of developmentally delayed and disabled children under three years of age;

(2) provide for participation by primary referral sources; and

(3) include procedures with timelines for referral of eligible participants to service providers.

(b) The department shall, within 45 days after a child's referral for services under (a) of this section, ensure that all affected public agencies and service providers

(1) provide for a comprehensive multidisciplinary evaluation of the functioning of the child and the needs of the child's family so that the family can appropriately assist in the development of the child;

(2) in consultation with the child's parents, develop a written individualized service plan that identifies how the needs of the child and the family could be met.



Sec. 47.20.100. - Individualized family service plan.

The individualized family service plan developed under AS 47.20.090(b)(2) shall be based on the evaluation conducted under AS 47.20.090(b)(1) and must include, subject to AS 47.20.080 (b),

(1) provisions for case management services to implement the plan, including the name of the case manager from the profession most immediately relevant to the child's or family's needs who will be responsible for the implementation of the plan and coordination with other agencies and persons;

(2) a statement of the child's present levels of physical development, cognitive development, language and speech development, psychosocial development, and self-help skills, based on appropriate objective criteria;

(3) a description of the family's concerns, priorities, and resources as they relate to the future enhancement of the child's development;

(4) a description of the specific early intervention services that will help meet the unique needs of the child and the family, including the frequency, intensity, and method with which the services should be delivered;

(5) the projected dates for initiation of services and the anticipated duration of the services;

(6) an outline of the major outcomes expected to be achieved for the child and the family along with the criteria, procedures, and timelines that will be used to determine the degree to which progress toward achieving the outcomes are being made and whether modifications or revisions of the outcomes or services are necessary; and

(7) a statement of the steps that will be taken to support the transition of the child and the family to the use of services available under other appropriate programs, including programs for children who are three years of age or older.



Sec. 47.20.110. - Other duties of the department.

(a) The department shall adopt regulations necessary to implement this chapter, including regulations

(1) for personnel development, including preservice and in-service training programs for providers of early intervention services;

(2) to govern resolution of intra-agency and interagency disputes about the provision of services under this chapter and the financial responsibility of the respective parties for those services;

(3) that ensure that services are provided to children and their families in a timely manner pending the resolution of disputes among public agencies or service providers;

(4) providing for due process with respect to the rights of children and parents who are eligible for services under this chapter; the regulations must provide that during the pendency of a complaint about a change in services, the child and family shall continue to receive the prior services unless the state and the family otherwise agree, or, if the complaint relates to an application for initial services, the child and family shall receive the services that are not in dispute; and

(5) for the award of grants under this chapter.

(b) The department shall establish a system for compiling data on the numbers of children and their families in the state who need early intervention services, the numbers being served, the types of services provided, and other information as required under federal law. Personally identifiable information obtained under this chapter is confidential for purposes of AS 40.25.110 - 40.25.120.



Sec. 47.20.290. - Definitions.

In this chapter,

(1) "additional early intervention services" means

(A) family training and counseling;

(B) speech pathology and audiology;

(C) occupational therapy;

(D) physical therapy;

(E) psychological services;

(F) medical services only for diagnostic or evaluation purposes; and

(G) health services for the child that are necessary to enable the child to benefit from the other early intervention services;

(2) "core early intervention services" means

(A) case management services;

(B) special instruction; and

(C) early identification, screening, and assessment;

(3) "department" means the Department of Health and Social Services;

(4) "developmentally delayed" means functioning at least 15 percent below a chronological or corrected age or 1.5 standard deviations below age appropriate norms in one or more of the following areas: cognitive development, gross motor development, sensory development, speech or language development, or psychosocial development, including self-help skills and behavior, as measured and verified by appropriate diagnostic instruments and procedures or through systematic observation of functional abilities in a daily routine by two professionals and a parent, developmental history, and appropriate assessment procedures;

(5) "disability" means having an identifiable physical, mental, sensory, or psychosocial condition that has a probability of resulting in developmental delay even though a developmental delay may not be exhibited at the time the condition is identified, including

(A) chromosomal abnormalities associated with delays in development, such as Down's syndrome, Turner's syndrome, Cornelia de Lange syndrome, or fragile X syndrome;

(B) other syndromes and conditions associated with delays in development, such as fetal alcohol syndrome, cocaine and other drug-related syndromes, metabolic disorders, cleft lip, or cleft palate;

(C) neurological disorders associated with delays in development, such as cerebral palsy, microcephaly, hydrocephaly, spina bifida, or periventricular leukomalacia;

(D) sensory impairment, such as hearing loss or deafness, visual loss or blindness, or a combination of hearing and visual loss, that interferes with the child's ability to respond effectively to environmental stimulus;

(E) congenital infections, such as rubella, cytomegalovirus, toxoplasmosis, or acquired immune deficiency syndrome;

(F) chronic illness or conditions that may limit learning or development, such as cystic fibrosis, bronchopulmonary dysplasia, tracheostomies, amputations, arthritis, or muscular dystrophy;

(G) psychosocial disorders, such as reactive attachment disorder, infant autism, or childhood schizophrenia; or

(H) atypical growth patterns consistent with a prognosis of developmental delay based upon parental and professional judgment, such as failure to thrive;

(6) "early intervention services" or "services" means services that are designed to help meet the developmental needs of a child under the age of three who is developmentally delayed or disabled or at risk of developmental delay or disability or the needs of the child's family so that the family can support the child's development.






Chapter 47.21. - ADVENTURE-BASED EDUCATION

Sec. 47.21.010. - Establishment.

(a) The Department of Health and Social Services shall establish an adventure-based education program designed to bring adventure-based education to appropriate juvenile offenders and others selected by referral agencies.

(b) Adventure-based education is a short-term, intensive training program designed to remedy failure patterns and encourage development of self-esteem, self-confidence, and social awareness in

(1) certain delinquent juveniles in the custody of the Department of Health and Social Services;

(2) certain juveniles identified by the schools, division of social services, the courts, youth workers, or other community referral systems, as being able to benefit from adventure-based education.



Sec. 47.21.020. - Program.

(a) An adventure-based education program must include provisions for the following phases:

(1) Phase I: Basic Skills Learning

(A) physical conditioning: running, hiking, swimming, and other related activities;

(B) technical training: the use of specialized tools and equipment, camping, cooking, map reading, navigation, life saving, drown proofing, and solo survival;

(C) safety training: first aid skills, emergency care, preventative medicine, nutrition, health, and personal hygiene care;

(D) team training: rescue techniques, evacuation exercises, and fire fighting;

(E) solo: solitary living for a short period with minimal equipment;

(F) interpersonal skills training: coping skills, individual and group problem solving, and societal communication skills;

(G) culturally relevant activities: traditional modes of subsistence living, travelling and surviving in wilderness areas and communities in the state, and cross-cultural experiences;

(2) Phase II: Skills Generalization

(A) vocational counseling and placement;

(B) family and interpersonal counseling;

(C) community systems utilization: transportation, community services systems, and community problem solving.

(b) Criteria for adventure-based education programs shall be established by the Department of Health and Social Services and must include provisions for

(1) staff members with background experience in Outward Bound, NOLS, Alaska Wilderness Experience, Inc., or other similar wilderness skills programs or indigenous cultural experience;

(2) minimum program standards.






Chapter 47.23. - CHILD SUPPORT ENFORCEMENT AGENCY



Chapter 47.24. - PROTECTION OF VULNERABLE ADULTS

Sec. 47.24.010. - Reports of harm.

(a) Except as provided in (e) and (f) of this section, the following persons who, in the performance of their professional duties, have reasonable cause to believe that a vulnerable adult suffers from abandonment, exploitation, abuse, neglect, or self-neglect shall, not later than 24 hours after first having cause for the belief, report the belief to the department's central information and referral service for vulnerable adults:

(1) a physician or other licensed health care provider;

(2) a mental health professional as defined in AS 47.30.915 (11) and including a marital and family therapist licensed under AS 08.63;

(3) a pharmacist;

(4) an administrator of a nursing home, residential care or health care facility;

(5) a guardian or conservator;

(6) a police officer;

(7) a village public safety officer;

(8) a village health aide;

(9) a social worker;

(10) a member of the clergy;

(11) a staff employee of a project funded by the Department of Administration for the provision of services to older Alaskans, the Department of Health and Social Services, or the Council on Domestic Violence and Sexual Assault;

(12) an employee of a personal care or home health aide program;

(13) an emergency medical technician or a mobile intensive care paramedic;

(14) a caregiver of the vulnerable adult;

(15) a certified nurse aide.

(b) A report made under this section may include the name and address of the reporting person and must include

(1) the name and address of the vulnerable adult;

(2) information relating to the nature and extent of the abandonment, exploitation, abuse, neglect, or self-neglect;

(3) other information that the reporting person believes might be helpful in an investigation of the case or in providing protection for the vulnerable adult.

(c) The department or its designees shall report to the Department of Law any person required by (a) of this section to report who fails to comply with this section. A person listed in (a) of this section who, because of the circumstances, should have had reasonable cause to believe that a vulnerable adult suffers from abandonment, exploitation, abuse, neglect, or self-neglect but who knowingly fails to comply with this section is guilty of a class B misdemeanor. If a person convicted under this section is a member of a profession or occupation that is licensed, certified, or regulated by the state, the court shall notify the appropriate licensing, certifying, or regulating entity of the conviction.

(d) This section does not prohibit a person listed in (a) of this section, or any other person, from reporting cases of abandonment, exploitation, abuse, neglect, or self-neglect of a vulnerable adult that have come to the person's attention.

(e) If a person making a report under this section believes that immediate action is necessary to protect the vulnerable adult from imminent risk of serious physical harm due to abandonment, exploitation, abuse, neglect, or self-neglect and the reporting person cannot immediately contact the department's central information and referral service for vulnerable adults, the reporting person may make the report to a police officer or a village public safety officer. The police officer or village public safety officer shall take immediate action to protect the vulnerable adult and shall, at the earliest opportunity, notify the department. A person may not bring an action for damages against a police officer, village public safety officer, the state, or a political subdivision of the state based on a decision under this subsection to take or not to take immediate action to protect a vulnerable adult. If a decision is made under this subsection to take immediate action to protect a vulnerable adult, a person may not bring an action for damages based on the protective actions taken unless the protective actions were performed with gross negligence or intentional misconduct; damages awarded in the action may include only direct economic compensatory damages for personal injury.

(f) A person listed in (a) of this section who reports to the long term care ombudsman under AS 47.62.015 , or to the Department of Health and Social Services, that a vulnerable adult has been exploited, abused, or neglected in an out-of-home care facility is considered to have met the duty to report under (a) of this section.

(g) [Repealed, Sec. 14 ch 129 SLA 1994].

(h) [Repealed, Sec. 14 ch 129 SLA 1994].



Sec. 47.24.011. - Duties of the department regarding services and protection for vulnerable adults.

In order to facilitate the provision of supportive and protective services for vulnerable adults, the department shall

(1) compile information on available supportive and protective services for vulnerable adults in the state;

(2) establish, publicize, and maintain a central information and referral service for vulnerable adults;

(3) develop and coordinate a statewide system to serve vulnerable adults who are in need of protective services;

(4) establish criteria and procedures for the authorization and supervision of other state agencies or community-based service providers to serve as designees of the department under this chapter;

(5) in accordance with this chapter, designate other state agencies or community-based service providers to deliver supportive and protective services to vulnerable adults who are in need of protective services;

(6) develop within the central information and referral service for vulnerable adults a central registry for reports of vulnerable adults in need of protective services;

(7) maintain confidentiality of records as provided for in AS 47.24.050; and

(8) adopt regulations to carry out the purposes of this chapter.



Sec. 47.24.013. - Reports of abandonment, exploitation, abuse, neglect, or self-neglect of vulnerable adults in out-of-home care facilities.

(a) If a report received under AS 47.24.010 regards the abandonment, exploitation, abuse, neglect, or self-neglect of a vulnerable adult who is 60 years of age or older that is alleged to have been committed by or to have resulted from the negligence of the staff or a volunteer of an out-of-home care facility, including a facility licensed under AS 47.32, in which the vulnerable adult resides, the department shall transfer the report for investigation to the long term care ombudsman under AS 47.62.015 .

(b) The department shall investigate a report received under AS 47.24.010 regarding the abandonment, exploitation, abuse, neglect, or self-neglect of a vulnerable adult who is less than 60 years of age that is alleged to have been committed by or to have resulted from the negligence of the staff or a volunteer of an out-of-home care facility in which the vulnerable adult resides.

(c) Upon receipt of a report under (a) or (b) of this section, the long term care ombudsman and the department shall

(1) conduct an investigation as appropriate under AS 47.62.015 or this title, respectively;

(2) coordinate and cooperate in their responses to and investigations of the report if their jurisdictions overlap;

(3) provide the results of their actions or investigations to the central information and referral service of the department within 60 days after the receipt of the report.

(d) If the long term care ombudsman receives directly a report regarding the abandonment, exploitation, abuse, neglect, or self-neglect of a vulnerable adult in an out-of-home care facility, the ombudsman shall provide the report, and the results of the ombudsman's actions or investigations regarding the report, to the central information and referral service of the department. The department may investigate the report as described in AS 47.24.015 if the department determines that action is appropriate.

(e) After the results of an investigation by the long term care ombudsman are provided to the department under (c) or (d) of this section, the department may make a final determination as described in AS 47.24.015 (b), based on the investigation results provided, regarding services to be offered to the vulnerable adult.

(f) If an investigation conducted by an agency under this section shows reasonable cause to believe that a certified nurse aide has committed abuse, neglect, or misappropriation of property, the agency shall report the matter to the Board of Nursing.



Sec. 47.24.015. - Action on reports.

(a) Upon the department's receipt of a report under AS 47.24.010 that is not transferred under AS 47.24.013 , the department, or its designee, shall promptly initiate an investigation to determine whether the vulnerable adult who is the subject of the report suffers from abandonment, exploitation, abuse, neglect, or self-neglect. The department, or its designee, shall conduct a face-to-face interview with the subject of the report unless that person is unconscious or the department, or its designee, has determined that a face-to-face interview could further endanger the vulnerable adult.

(b) After the department conducts an investigation under (a) of this section, the department shall prepare a written report of the investigation, including findings, recommendations, and a determination of whether and what kind of supportive or protective services are needed by and are to be offered to the vulnerable adult. After the department's designee conducts an investigation under (a) of this section, the designee shall prepare a written report of the investigation, including findings, recommendations, and a proposed determination of whether and what kind of supportive or protective services are to be offered to the vulnerable adult. The department shall prepare, and attach to the designee's report, a final determination regarding services to be offered to the vulnerable adult.

(c) The department, or its designee, shall immediately terminate an investigation under this section upon the request of the vulnerable adult who is the subject of the report made under AS 47.24.010 . However, the department or its designee may not terminate the investigation if the investigation to that point has resulted in probable cause to believe that the vulnerable adult is in need of protective services and the request is made personally by the vulnerable adult and the vulnerable adult is not competent to make the request on the adult's own behalf, or the request is made by the vulnerable adult's guardian, attorney-in-fact, or surrogate decision maker and that person is the alleged perpetrator of the abandonment, exploitation, abuse, or neglect of the vulnerable adult and is being investigated under this chapter. If the department has probable cause to believe that the vulnerable adult is in need of protective services,

(1) the department may petition the court as set out in AS 47.24.019 ; or

(2) the department or its designee may refer the report made to the department under AS 47.24.010 to a police officer for criminal investigation.

(d) Upon request, a person who made a report to the department under AS 47.24.010 regarding a vulnerable adult shall be notified of the status of the investigation conducted under (a) of this section regarding that vulnerable adult.

(e) A person may not bring an action for damages based on a decision under this section to offer or not to offer protective services to a vulnerable adult.

(f) A person may not bring an action for damages based on the provision of protective services under this section unless the action is based on gross negligence or intentional misconduct. The damages awarded in an action under this section may include only direct economic compensatory damages for personal injury.

(g) If an investigation under this section shows reasonable cause to believe that a certified nurse aide has committed abuse, neglect, or misappropriation of property, the department shall report the matter to the Board of Nursing.



Sec. 47.24.016. - Surrogate decision makers for vulnerable adults.

(a) If the department determines under AS 47.24.015 that a vulnerable adult is in need of protective services, but the department cannot obtain the vulnerable adult's consent to receive the services because the vulnerable adult is unable to consent or lacks decision making capacity, and has no guardian or attorney in fact to serve as the vulnerable adult's surrogate decision maker, the department may select from the following list, in the order of priority listed, an individual who is willing to be the vulnerable adult's surrogate decision maker for the purpose of deciding whether to consent to the vulnerable adult's receipt of protective services:

(1) the vulnerable adult's spouse, unless

(A) the vulnerable adult and the spouse have separate domiciles; or

(B) the vulnerable adult or the spouse have initiated divorce or dissolution proceedings;

(2) an individual who lives with the vulnerable adult in a spousal relationship or as a domestic partner and who is 18 years of age or older;

(3) a son or daughter of the vulnerable adult who is 18 years of age or older;

(4) a parent of the vulnerable adult;

(5) a brother or sister of the vulnerable adult who is 18 years of age or older; or

(6) a close friend or relative of the vulnerable adult who is 18 years of age or older.

(b) An individual from the list in (a) of this section may not be selected as a surrogate decision maker if

(1) the department determines that individual does not possess decision making capacity; or

(2) there are allegations that individual is a perpetrator of the abandonment, exploitation, abuse, or neglect of the vulnerable adult.

(c) If the department intends to select a surrogate decision maker from a priority level in the list in (a) of this section and there is more than one individual at that priority level who is willing to be the surrogate decision maker, those individuals

(1) may select from amongst themselves, by majority vote, an individual to serve as the surrogate decision maker; or

(2) as a group may serve as the surrogate decision maker and reach decisions by consensus.

(d) The department may not continue to provide protective services to a vulnerable adult based on the consent of a surrogate decision maker serving under this section if the department determines that the vulnerable adult has become able to consent or has regained decision making capacity since the surrogate's consent was given. The department may continue protective services to a vulnerable adult who has become able to consent or has regained decision making capacity only if the vulnerable adult consents.



Sec. 47.24.017. - Delivery of protective services for vulnerable adults.

(a) If the department determines under AS 47.24.015 that a vulnerable adult is in need of protective services and either the vulnerable adult, the vulnerable adult's guardian or attorney in fact, or a surrogate decision maker selected under AS 47.24.016 consents to receipt of the protective services, and to the extent that resources are available, the department shall ensure that the protective services for the vulnerable adult are provided by the department or its designee within 10 working days after the department received the report under AS 47.24.010 regarding the abandonment, exploitation, abuse, neglect, or self-neglect of the vulnerable adult. However, if circumstances beyond the control of the department or the department's designee make it impossible to provide the protective services within the 10 working days, the department shall ensure that the services are provided as soon as possible after that time.

(b) Notwithstanding (a) of this section, if the department determines that an emergency situation exists that necessitates provision of protective services to a vulnerable adult, the department may provide the necessary protective services in a manner determined by the department to be the most appropriate in light of the emergency situation, regardless of whether the vulnerable adult or any other person has consented to receipt of the services.

(c) To the extent practicable, protective services provided under this section shall be delivered in a culturally relevant manner that protects the vulnerable adult's right to the least restrictive environment and maximizes that person's own decision making capabilities.

(d) If the protective services under this section include the placement of a vulnerable adult in an assisted living home at the state's expense, the minimum daily reimbursement rate to the assisted living home for the vulnerable adult is $70. The department may, under its regulations, provide for a daily rate higher than $70 if the additional care provided to the vulnerable adult in the assisted living home justifies the additional reimbursement. In this subsection, "assisted living home" means an assisted living home licensed under AS 47.32.



Sec. 47.24.019. - Petitioning court for certain protective services.

(a) If, after investigation under AS 47.24.015 , the department has reasonable cause to believe that a vulnerable adult is in need of protective services and is an incapacitated person, the department may petition the court under AS 13.26 for appointment of a guardian or temporary guardian, or for a change of guardian, for the vulnerable adult for the purpose of deciding whether to consent to the receipt of protective services for the vulnerable adult.

(b) If, after an investigation under AS 47.24.015 , the department has reasonable cause to believe that a vulnerable adult is mentally ill and as a result either is likely to cause serious harm to self or others or is gravely disabled, the department may petition the court under AS 47.30.700 to initiate an involuntary commitment proceeding.

(c) If a vulnerable adult who has consented to receive protective services, or on whose behalf consent to receive protective services has been given, is prevented by a caregiver, guardian, attorney-in-fact, or surrogate decision maker from receiving those services, the department may petition the superior court for an injunction restraining the caregiver, guardian, attorney-in-fact, or surrogate decision maker from interfering with the provision of protective services to the vulnerable adult.



Sec. 47.24.020. - , 47.24.030l Action; protective services. [Repealed, Sec. 14 ch 129 SLA 1994].

Repealed or Renumbered



Sec. 47.24.040. - Monitoring.

If ongoing protective services are provided to a vulnerable adult under AS 47.24.017 , the department shall monitor the adult's situation, as the department considers appropriate, until the department determines that the protective services are no longer needed.



Sec. 47.24.050. - Confidentiality of reports.

(a) Investigation reports and reports of the abandonment, exploitation, abuse, neglect, or self-neglect of a vulnerable adult filed under this chapter are confidential and are not subject to public inspection and copying under AS 40.25.110 - 40.25.125. However, in accordance with this chapter and regulations adopted under this chapter, investigation reports may be used by appropriate agencies or individuals inside and outside the state, in connection with investigations or judicial proceedings involving the abandonment, exploitation, abuse, neglect, or self-neglect of a vulnerable adult.

(b) The department shall disclose a report of the abandonment, exploitation, abuse, neglect, or self-neglect of a vulnerable adult if the vulnerable adult who is the subject of the report or the vulnerable adult's guardian, attorney-in-fact, or surrogate decision maker consents in writing. The department may not disclose a report of the abandonment, exploitation, abuse, neglect, or self-neglect of a vulnerable adult to the vulnerable adult's guardian, attorney-in-fact, or surrogate decision maker if that person is an alleged perpetrator of the abandonment, exploitation, abuse, or neglect of the vulnerable adult and is being investigated under this chapter. The department shall, upon request, disclose the number of verified reports of abandonment, exploitation, abuse, neglect, or self-neglect of a vulnerable adult that occurred at an institution that provides care for vulnerable adults or that were the result of actions or inactions of a public home care provider.



Sec. 47.24.060. - Authority of the department. [Repealed, Sec. 14 ch 129 SLA 1994].

Repealed or Renumbered



Sec. 47.24.070. - Required review of proposed regulations.

Before adoption by the department, regulations to implement this chapter shall be provided to the Alaska Commission on Aging established under AS 47.45.200 for review.



Sec. 47.24.075. - 47.24.110 - l Reports; definitions. [Repealed, Sec. 14 ch 129 SLA 1994].

Repealed or Renumbered



Sec. 47.24.120. - Immunity from liability; retaliation prohibited.

(a) A person who in good faith makes a report under AS 47.24.010 , regardless of whether the person is required to do so, is immune from civil or criminal liability that might otherwise be incurred or imposed for making the report.

(b) An employer or supervisor of a person who in good faith makes a report under AS 47.24.010 may not discharge, demote, transfer, reduce pay or benefits or work privileges of, prepare a negative work performance evaluation of, or take other detrimental action against the person because the person made the report. The person making the report may bring a civil action for compensatory and punitive damages against an employer or supervisor who violates this subsection. In the civil action there is a rebuttable presumption that the detrimental action by the employer or supervisor was retaliatory if it was taken within 90 days after the report was made.



Sec. 47.24.130. - Treatment through spiritual means.

This chapter may not be construed to mean that a person is abused, neglected, self-neglected, vulnerable, unable to consent, abandoned, exploited, or in need of emergency or protective services for the sole reason that the person relies on or is being furnished treatment by spiritual means through prayer alone in accordance with the tenets and practices of a church or religious denomination of which the person is a member or adherent, provided that the person consents to the treatment through spiritual means only and the treatment is administered by an accredited practitioner of the church or religious denomination. In this section, "church or religious denomination" has the meaning given to "religious organization" in AS 05.15.690 .



Sec. 47.24.900. - Definitions.

In this chapter,

(1) "abandonment" means desertion of a vulnerable adult by a caregiver;

(2) "abuse" means

(A) the wilful, intentional, or reckless nonaccidental, and nontherapeutic infliction of physical pain, injury, or mental distress; or

(B) sexual assault under AS 11.41.410 or 11.41.420;

(3) "caregiver" means

(A) a person who is providing care to a vulnerable adult as a result of a family relationship, or who has assumed responsibility for the care of a vulnerable adult voluntarily, by contract, or by court order; or

(B) an employee of an out-of-home care facility who provides care to one or more vulnerable adults;

(4) "decision making capacity" means the ability to understand and appreciate the nature and consequences of a decision and the ability to reach and communicate an informed decision;

(5) "department" means the Department of Health and Social Services;

(6) "designee" means another state agency or a community-based program, individual, or provider of supportive services that has been licensed, or authorized by agreement with the department, to provide one or more services to vulnerable adults;

(7) "exploitation" means unjust or improper use of another person or another person's resources for one's own profit or advantage;

(8) "incapacitated person" means a person whose ability to receive and evaluate information or to communicate decisions is impaired to the extent that the person lacks the ability to provide or arrange for the essential requirements for the person's physical health or safety without court-ordered assistance;

(9) "neglect" means the intentional failure by a caregiver to provide essential care or services necessary to maintain the physical and mental health of the vulnerable adult;

(10) "police officer" has the meaning given in AS 18.65.290 ;

(11) "protective services" means services that are intended to prevent or alleviate harm resulting from abandonment, exploitation, abuse, neglect, or self-neglect and that are provided to a vulnerable adult in need of protection; "protective services" includes protective placement;

(12) "public home care provider" has the meaning given in AS 47.05.017(c);

(13) "self-neglect" means an act or omission by a vulnerable adult that results, or could result in the deprivation of essential services necessary to maintain minimal mental, emotional, or physical health and safety;

(14) "supportive services" means the range of services delivered by public and private organizations and individuals that assist the elderly and vulnerable adults with their social, health, educational, recreational, transportation, housing, nutritional, financial, legal, or other needs;

(15) "unable to consent" means refusal to, or inability to, accept services because

(A) the person is an incapacitated person or apparently is an incapacitated person;

(B) of coercion by or fear of reprisal from the perpetrator of abandonment, exploitation, abuse, or neglect;

(C) of dependency on the perpetrator of abandonment, exploitation, abuse, or neglect for services, care, or support; or

(D) of an inability to perceive that refusal to consent results in an imminent and substantial danger of death or irreparable harm to self or others;

(16) "vulnerable adult" means a person 18 years of age or older who, because of physical or mental impairment, is unable to meet the person's own needs or to seek help without assistance.






Chapter 47.25. - PUBLIC ASSISTANCE

Article 01 - DAY CARE ASSISTANCE AND CHILD CARE GRANTS

Sec. 47.25.001. - Powers and duties.

(a) The department shall

(1) implement and administer a program to assist in providing day care for the children of low and moderate income families according to the requirements of AS 47.25.001 - 47.25.095;

(2) establish standards of eligibility for day care benefits;

(3) contract for the care of children of eligible families;

(4) establish procedures to periodically review the needs of families receiving day care benefits;

(5) provide notification to the local government body of the request for a contract with a day care facility.

(b) The department may

(1) adopt regulations necessary for the performance of its duties under AS 47.25.001 - 47.25.095;

(2) contract with other entities to perform duties of the department under AS 47.25.001 - 47.25.095 within an area specified by the department; within an area, the department shall give higher priority to contracting with municipalities than with other organizations.



Sec. 47.25.010. - [Renumbered as AS 47.55.010 ].

Repealed or Renumbered



Sec. 47.25.011. - Administrative costs of program contractors.

To defray administrative expenses, a contractor under AS 47.25.001 (b) may only retain $1,000 or 12 percent, whichever is greater, of the day care assistance program funds it receives from the department under the contract.



Sec. 47.25.020. - [Renumbered as AS 47.55.020 ].

Repealed or Renumbered



Sec. 47.25.021. - Conditions of receipt of benefits.

Benefits may be paid for the care of children of a low or moderate income family only if a parent or guardian, because of the day care, is freed to work or to seek work or to attend school. Benefits may not be paid for the care of children of a family where one parent or guardian is not working, actively seeking work, or attending school and is physically and mentally capable of caring for the children.



Sec. 47.25.030. - [Renumbered as AS 47.55.030 ].

Repealed or Renumbered



Sec. 47.25.031. - Eligibility of families for benefits.

The department shall determine the eligibility of families for day care benefits on the basis of the following factors:

(1) income of the family including salary, alimony, child support, retirement benefits, social security, and any other source of income;

(2) number of children in the family;

(3) whether there is one parent or guardian solely responsible for the care of the family.



Sec. 47.25.035. - [Renumbered as AS 47.55.035 ].

Repealed or Renumbered



Sec. 47.25.040. - [Renumbered as AS 47.55.040 ].

Repealed or Renumbered



Sec. 47.25.041. - Contributions by parent or guardian.

The department shall develop a sliding fee scale based on the factors listed in AS 47.25.031 for purposes of determining the amount to be contributed by the parent or guardian for child care. The contribution of the parent or guardian shall be paid to the day care facility.



Sec. 47.25.050. - [Renumbered as AS 47.55.050 ].

Repealed or Renumbered



Sec. 47.25.051. - Placement; payment by state.

(a) Parents or guardians shall select the day care facility for the care of their children.

(b) Benefits shall be paid by the department directly to the municipality or organization contracting with the day care facility.



Sec. 47.25.060. - [Renumbered as AS 47.55.060 ].

Repealed or Renumbered



Sec. 47.25.070. - [Renumbered as AS 47.55.070 ].

Repealed or Renumbered



Sec. 47.25.071. - Child care grant program.

(a) A child care grant program is established in the department to provide state assistance in the operation of child care facilities. The department shall provide grants for the operation of child care facilities, including private nonprofit child care facilities. Participation in the program is optional.

(b) To qualify for a grant under (a) or (d) of this section, the child care facility must

(1) be currently licensed under AS 47.32 and applicable municipal licensing requirements;

(2) participate in the day care assistance program under AS 47.25.001 - 47.25.095; and

(3) provide care under a payment system as provided in (g) of this section.

(c) A grant under (a) of this section may not exceed $50 per month for each child the child care facility cares for, or for each full-time equivalent, as determined by the department. The grant shall be adjusted on a geographic basis by the same factor as funding for a school district is adjusted in AS 14.17.460 .

(d) In addition to the grants provided in (a) of this section, the department may, subject to appropriations for that purpose, provide by grant or contract for the education and training of child care employees or administrators. To receive a grant or contract under this subsection or to participate in a training program under this subsection, the child care facility must meet all the requirements of (b) of this section.

(e) An application for a grant under this section shall be made in the form established by the department.

(f) A grant under (a) of this section shall be made monthly or quarterly and shall be based on the monthly average daily full-time equivalent enrollment in the child care facility. If the method of payment for the grant is other than monthly, it shall be at the request of the child care facility with the approval of the department. Based on criteria established by the department, the department may make quarterly advance payments.

(g) Each child care facility receiving a grant under (a) or (d) of this section shall assure that at least 15 percent or one of its child care spaces receiving subsidy under this section, whichever is greater, will be made available, if requested, to children eligible for day care assistance under AS 47.25.001 - 47.25.095, whose parents or guardians wish to pay for care based on attendance only.

(h) The department shall, in consultation with interested child care providers and parents, adopt regulations to carry out the purposes of this section.



Sec. 47.25.080. - [Renumbered as AS 47.55.080 ].

Repealed or Renumbered



Sec. 47.25.090. - [Renumbered as AS 47.55.090 ].

Repealed or Renumbered



Sec. 47.25.095. - Definitions for day care assistance and child care grant programs.

In AS 47.25.001 - 47.25.095,

(1) "child" means a person below 13 years of age, or a minor who has a developmental disability;

(2) "child care facility" means an establishment licensed as a child care facility under AS 47.32, including day care centers, family day care homes, and schools for preschool age children, that provides care for children not related by blood, marriage, or legal adoption to the owner, operator, or manager of the facility;

(3) "day care" means the care, supervision, and guidance of a child or children unaccompanied by a parent or legal guardian on a regular basis for periods of less than 24 hours a day;

(4) "day care facility" means a center or home licensed in accordance with the provisions of AS 47.32 as a child care facility or recognized by the federal government for the care of children;

(5) "department" means the Department of Health and Social Services;

(6) "developmental disability" means a disability under which a person is incapable of self-care, as verified by a physician or licensed or certified psychologist who has examined the person.



Sec. 47.25.100. - [Renumbered as AS 47.55.100 ].

Repealed or Renumbered



Sec. 47.25.110. - [Repealed, Sec. 1 ch 118 SLA 1968].

Repealed or Renumbered






Article 02 - GENERAL RELIEF ASSISTANCE

Sec. 47.25.120. - Eligibility for assistance.

Financial assistance may be given under AS 47.25.120 - 47.25.300, so far as practicable under the conditions in this state, to a needy person who is eligible under the regulations of the department.



Sec. 47.25.130. - Amount and type of assistance.

(a) The amount of assistance for a needy person shall be determined by the department with regard to the resources and needs of the person and the conditions existing in each case. Where possible, assistance shall be sufficient to provide the applicant with reasonable subsistence according to standards of assistance established by the department. However, the amount of assistance for subsistence needs may not exceed $120 a person a calendar month.

(b) The department may enter into competitively awarded group service agreements with providers, and may require needy persons under AS 47.25.120 - 47.25.300 to obtain services from these designated providers.



Sec. 47.25.140. - Residents of public institutions.

(a) Payment under AS 47.25.120 - 47.25.300 may not be made to or on behalf of an individual who is a resident of a public institution, except as a patient in a public medical institution, or an individual who is a patient in a public or private institution for tuberculosis or mental disease. A resident of a public institution who is otherwise eligible to receive an allowance under AS 47.25.120 - 47.25.300 may apply for the allowance instead of the support and maintenance provided in the public institution.

(b) In this section, "public institution" does not include the Alaska Pioneers' Home or the Alaska Veterans' Home.



Sec. 47.25.150. - Application for assistance.

A person requesting assistance shall apply for it, either personally or through another person, upon forms furnished and under regulations adopted by the department.



Sec. 47.25.160. - Investigation of applicant.

The department shall promptly investigate each applicant to determine the applicant's eligibility.



Sec. 47.25.170. - Granting of assistance.

Upon the completion of its investigation, the department shall decide whether the applicant is eligible for and should receive assistance promptly under AS 47.25.120 - 47.25.300, the amount of assistance, the manner of paying or providing it, and the date on which the assistance shall begin. The department shall notify the applicant of its decision.



Sec. 47.25.180. - Appeal.

An applicant whose application is not acted upon or is denied, discontinued, or modified by the department shall be granted an opportunity for fair hearing before a representative of the department appointed for that purpose. The hearing shall be held within a reasonable time after demand for it. A representative designated to conduct the hearing shall be governed by the regulations adopted for that purpose by the department.



Sec. 47.25.190. - Payment to guardians.

When a guardian is appointed by the court for a person receiving assistance, the department may pay the assistance to the guardian.



Sec. 47.25.195. - Payment to facilities for treatment of needy persons.

(a) The department may make payments to a health facility for the treatment of a needy person.

(b) Except as provided in (e) of this section, a health facility receiving a payment under this chapter is subject to the requirements of AS 47.07.070 - 47.07.075.

(c) Except as provided in (e) of this section, if insufficient money is appropriated to fund medical assistance under AS 47.25.120 - 47.25.300 when taking into consideration projected use and the health facility payment rates established in accordance with (b) of this section, the department may, by regulation, establish at any time in the fiscal year a prospective pro rata reduction of the facilities' established payment rates that will be paid by the department for services provided by facilities under AS 47.25.120 - 47.25.300.

(d) Notwithstanding (a) - (c) of this section, the department may enter into agreements with a facility to provide services at a payment rate lower than the rate established in accordance with (b) of this section, except that the department may not enter into an agreement with an assisted living home to provide services at a daily reimbursement rate lower than $70.

(e) Notwithstanding other provisions of this section and the provisions of AS 47.07, if the assistance provided to a needy person under AS 47.25.120 - 47.25.300 includes the initiation or continuation of placement of the person in an assisted living home at the state's expense, the department's minimum daily reimbursement rate to the assisted living home for the person is $70. This minimum rate is not subject to reduction under (c) of this section. The department may, under its regulations and under the procedures of AS 47.07.070 - 47.07.075, provide for a daily rate higher than $70 if the care provided to the needy person in the assisted living home justifies the higher reimbursement. A daily rate higher than $70 for assisted living homes may be reduced under (c) of this section, but not below $70.

(f) For purposes of this section,

(1) "assisted living home" means an assisted living home licensed under AS 47.32;

(2) "health facility" includes a hospital, skilled nursing facility, intermediate care facility, intermediate care facility for the mentally retarded, rehabilitation facility, inpatient psychiatric facility, home health agency, rural health clinic, and outpatient surgical clinic.



Sec. 47.25.200. - Review of eligibility.

Assistance grants under AS 47.25.120 - 47.25.300 shall be reviewed by the department as frequently as it considers necessary, and the amount of assistance may be changed or entirely withdrawn if the review of the circumstances warrants this action.



Sec. 47.25.205. - Priority of general relief medical assistance.

If the department finds that the cost of medical assistance for all persons eligible under AS 47.25.120 - 47.25.300 will exceed the amount allocated in the state budget for that assistance for the fiscal year, the department shall eliminate coverage for medical services in the following order:

(1) treatment of speech, hearing, and language disorders;

(2) optometrists' services and eyeglasses;

(3) occupational therapy;

(4) emergency dental services for adults;

(5) prosthetic devices not including dentures;

(6) medical supplies and equipment;

(7) physical therapy;

(8) outpatient laboratory and outpatient x-ray services;

(9) ambulatory surgical center services;

(10) nonemergency medical transportation;

(11) outpatient physician services;

(12) outpatient hospital services;

(13) intermediate care facility services;

(14) skilled nursing facility services;

(15) emergency medical transportation;

(16) pharmaceuticals;

(17) inpatient physician services;

(18) inpatient hospital services.



Sec. 47.25.210. - Alienation and attachment.

Assistance granted under AS 47.25.120 - 47.25.300 is inalienable by assignment or transfer and is exempt from garnishment, levy, or execution as provided in AS 09.38 (exemptions).



Sec. 47.25.220. - State's claim for assistance.

Sec. 47.25.220. State's claim for assistance.

The total amount paid in assistance to a recipient constitutes a claim against the recipient and the recipient's estate. On the death of a person receiving assistance the total amount paid as assistance shall be allowed by the court having jurisdiction over the estate.



Sec. 47.25.230. - Persons liable for support and burial.

Every needy person shall be supported while living and upon dying, shall be given a decent burial by the spouse, children, parents, grandparents, grandchildren, or siblings of the needy person, if they, or any of them, have the ability to do so, in the order named. Every designated person who fails to support the needy person when directed by the department to do so, or fails to give the needy person a decent burial shall reimburse the state or a municipality for the funds expended by either the state or a municipality for the relief or burial of the needy person, and these sums with interest and costs may be recovered by the state or a municipality of the state in a civil action.



Sec. 47.25.240. - Action against person liable for care of recipient.

If, during the continuance of an allowance, the department ascertains that a person liable for the support of the recipient of assistance is able to provide the necessary care and support of the recipient, and the person liable for the care and support of the recipient fails or refuses to support and care for the recipient, the state has a claim for the assistance against the person liable for it. This claim may be enforced by civil action brought in the name of the state by the attorney general against the person liable for the recovery of the amount of money, with interest, paid to the recipient, together with the costs and disbursements of the action.



Sec. 47.25.250. - Temporary relief.

When a needy person is not entitled to assistance under AS 47.25.120 - 47.25.300 and has no relatives in the state liable for support under AS 47.25.230 and 47.25.240, the needy person may receive temporary assistance in the form and amount which the department considers necessary. Temporary assistance for needs other than transportation and medical care may not exceed $120 per person per month.



Sec. 47.25.252. - Discretionary assistance.

When a needy person is not entitled to assistance under AS 47.25.120 - 47.25.300, the needy person may receive assistance in the form and amount that the department considers necessary.



Sec. 47.25.255. - Catastrophic illness. [Repealed, Sec. 2 ch 107 SLA 1978. For current law, see AS 47.08].

Repealed or Renumbered



Sec. 47.25.260. - Recovery and disposition of allowances improperly granted.

If the department finds that a general relief allowance has been improperly granted, it shall investigate, and if it appears from the investigation that the assistance was improperly granted, the department may cancel the allowance and notify the recipient of the cancellation. The state then has a claim against the person who received the improper allowance. The claim may be enforced by civil action in the name of the state by the attorney general to recover the amount paid to the person, with interest, together with the necessary costs of the action.



Sec. 47.25.265. - Cancellation of disbursements.

(a) Disbursements issued to a general relief assistance recipient after the date of death of the recipient shall be canceled.

(b) General relief assistance disbursements made before the death of the recipient but not collected by the recipient before death shall be canceled, unless claimed by the authorized representative of the estate of the recipient within 90 days after the date of death.

(c) The state is not liable to the estate, heirs, or creditors of the deceased general relief assistance recipient for payment on disbursements canceled under (a) and (b) of this section.



Sec. 47.25.270. - Agreements with federal government.

The department may enter into agreements, arrangements, or contracts with any federal agency, department, or official under which funds made available to the federal agency, department, or official may be transferred to the department and spent in accordance with AS 47.25.120 - 47.25.300 for assistance to needy persons.



Sec. 47.25.280. - Obtaining assistance by fraud. [Repealed, Sec. 42 ch 143 SLA 1982].

Repealed or Renumbered



Sec. 47.25.290. - Penalty for violation.

A person who violates a provision of AS 47.25.120 - 47.25.300 is guilty of a misdemeanor and upon conviction is punishable by a fine of not more than $1,000 or by imprisonment for not more than one year, or by both.



Sec. 47.25.300. - Definitions.

In AS 47.25.120 - 47.25.300

(1) "assistance" means financial assistance to or on behalf of a needy person, including subsistence (food, shelter, fuel, clothing, and utilities) and transportation, medical needs (including, but not limited to, hospitalization, nursing, and convalescent care), burial, and other determined needs;

(2) "department" means the Department of Health and Social Services;

(3) "needy person" means a needy resident of the state who is not eligible for aid from another public agency or department providing similar services in the state;

(4) "public medical institution" means a public hospital or medical institution, except an institution for the treatment of tuberculosis or mental disease.



Sec. 47.25.301. - 47.25.420. - Aid to Families with Dependent Children Act. [Repealed, Sec. 48, 49, 59 ch 107 SLA 1996].

Repealed or Renumbered



Sec. 47.25.421. - 47.25.429. - Job Opportunity and Basic Skills Program. [Repealed, Sec. 49 ch 107 SLA 1996].

Repealed or Renumbered






Article 03 - ADULT PUBLIC ASSISTANCE

Sec. 47.25.430. - Adult public assistance.

(a) Financial assistance shall be given under AS 47.25.430 - 47.25.615, so far as practicable under appropriations made by law, to every aged, blind, or disabled needy resident who has not made a voluntary assignment or transfer of property to qualify for assistance. In this subsection, "resident" means a person who is living in the state voluntarily with the intention of making the state the person's home and who is not living in the state for a temporary purpose.

(b) The department shall determine the amount of assistance with regard to the resources and needs of the person and the conditions existing in each case. Assistance shall be in an amount that will provide the applicant with reasonable subsistence compatible with decency and health in accordance with standards established by the department and with the standards established under 42 U.S.C. 1381 - 1383 (Title XVI, Social Security Act Supplemental Security Income Program). Direct payments for medical services and remedial care may not be considered in determining the maximum amount payable. When benefit amounts under 42 U.S.C. 1381 - 1383 are increased as a result of an increase in the cost of living, the state shall pass along the increase to recipients and shall increase the amount of the state contribution to recipients, other than those receiving a personal needs allowance, by a percentage of the state contribution equal to the percentage increase in the benefit amounts under 42 U.S.C. 1381 - 1383 if the legislature has appropriated money specifically for the purpose of increasing the state contribution because of an increase in federal benefit amounts under 42 U.S.C. 1381 - 1383; this increase in the state contribution takes effect on the same day that the corresponding federal increase in benefits under 42 U.S.C. 1381 - 1383 takes effect.

(c) Payment under AS 47.25.430 - 47.25.615 may not be made to a person who is a resident of a public institution, except as a patient in a public medical institution, or a person who is a patient in a public or private institution for treatment of a mental disease. For purposes of this subsection, "resident" and "patient" do not include a person who is institutionalized for medical services for a period of less than three months if the person needs to continue to maintain and provide for the expenses of a home or living arrangement to which that person may return upon discharge from the institution.

(d) A resident of an institution may, upon or in anticipation of leaving the institution, apply for assistance under AS 47.25.430 - 47.25.615 instead of the support and maintenance provided in the institution.

(e) Notwithstanding (a) and (b) of this section, the department shall, in a manner that complies with federal requirements, reduce the maximum state contribution to recipients otherwise payable on August 24, 1993 to the maximum state contribution to recipients that was in effect on January 1, 1992. On and after August 24, 1993, the department shall, in a manner that complies with federal requirements, calculate the amount of monthly assistance for a recipient based on the maximum state contribution to recipients in effect on January 1, 1992, as modified by any increase under (b) of this section.

(f) Unless the person is not eligible under the limited eligibility provision of 8 U.S.C. 1613, a state payment under AS 47.25.430 - 47.25.615 shall be made to a person who

(1) meets the requirements of state law;

(2) is a qualified alien as defined in 8 U.S.C. 1641; and

(3) otherwise meets the eligibility requirements of 42 U.S.C. 1381 - 1383.



Sec. 47.25.435. - Exclusion of income.

Notwithstanding the provisions of AS 47.25.430 - 47.25.615, if the applicable provisions of 42 U.S.C. 301 - 1397f (Social Security Act), as amended, permit, in determining the need of an applicant for, or a recipient of, an assistance grant under AS 47.25.430 - 47.25.615, the department shall exclude from the computation of the applicant's or recipient's income the amounts specified in 42 U.S.C. Sec. 1382a(b), as amended, amounts specified in regulations adopted to implement the supplemental security income provisions of federal law, and any amounts specified by the department by regulation so long as exclusion of those amounts is not in conflict with federal law.



Sec. 47.25.440. - Application for assistance.

A person requesting assistance shall apply for it, either personally or through another, upon forms furnished and under regulations adopted by the department.



Sec. 47.25.450. - Investigation of applicant.

Upon application, the department shall investigate promptly and record the circumstances of each applicant to determine the facts supporting the application and other information required by the department.



Sec. 47.25.455. - Interim assistance.

(a) The department shall pay at least $280 a month to a person eligible for assistance under this chapter while the eligibility of the person for benefits under 42 U.S.C. 1381 - 1385 (Title XVI, Social Security Act, Supplemental Security Income Program,) is being determined. Payments in excess of $280 a month may be made under this section if the department determines that money is available for excess payments.

(b) Notwithstanding (a) of this section, the department may not make monthly payments in excess of the total amount of state and federal monthly payments to which the person would be entitled if the person is determined to be eligible for benefits under 42 U.S.C. 1381 - 1385.

(c) A person applying for assistance under this section shall, as a condition of eligibility for assistance, agree to repay the state for assistance granted upon the person's receipt of a benefit under 42 U.S.C. 1381 - 1383 for a month in which the person received interim assistance under this section. The monthly repayment required by this subsection may not exceed the amount of assistance that the person received under 42 U.S.C. 1381 - 1383 for that month.

(d) Beginning the first full month after a person is determined to be eligible for assistance under 42 U.S.C. 1381 - 1383, the department shall terminate interim assistance to that person under this section and begin payments to the person under AS 47.25.430 .



Sec. 47.25.460. - Award, reduction, termination, and appeal.

(a) Upon completion of the investigation, the department shall promptly decide whether the applicant is eligible for and should receive adult public assistance, the amount of it, the manner of paying it, and the date on which it starts. The department may make additional investigation that it considers necessary and shall make its decision as to the granting of assistance and the amount and nature of assistance as is justified and in conformity with AS 47.25.430 - 47.25.615. The department shall notify the applicant of its decision in writing.

(b) Assistance under AS 47.25.430 - 47.25.615 is subject to review. If a recipient of adult public assistance or the spouse of a recipient with whom the recipient is living acquires nonexempt property exceeding resource limitations, or income sufficient to maintain the recipient properly, then the assistance granted to the recipient shall either be terminated or reduced to an amount reflecting the reduced need as determined by the department in accordance with applicable regulations. Upon review, the department may, after having provided opportunity for a hearing under (c) of this section, change the assistance granted or terminate it entirely if it finds that the circumstances are changed sufficiently to warrant this action.

(c) A recipient whose award is proposed to be modified or terminated, or an applicant whose application is denied by the department, shall be granted an opportunity for a hearing before a representative of the department appointed for that purpose. The hearing shall be held promptly after a request for hearing is made. The hearing shall be conducted in accordance with regulations adopted by the department.

(d) Each award shall be paid on a monthly basis. In case it is impracticable by reason of slow or interrupted means of communication for a disbursement covering a month's assistance to reach the recipient in due course, the department may transmit disbursements covering assistance for future months and may deliver all of them to the recipient at one time.



Sec. 47.25.470. - Payment when recipient incapacitated.

If a person receiving assistance is incapable of self-care or care of the funds granted under AS 47.25.430 - 47.25.615, the department may direct the payment of the funds to the recipient's legally appointed guardian or to another person as designated by the department for the recipient's benefit.



Sec. 47.25.480. - Cancellation or reduction of assistance. [Repealed, Sec. 30 ch 138 SLA 1982].

Repealed or Renumbered



Sec. 47.25.490. - Imprisoned recipients.

If a recipient is convicted of a crime or offense, and punished by imprisonment, payment may not be made during the period of imprisonment, and the department may, in its discretion, declare the assistance forfeited.



Sec. 47.25.500. - Recovery of assistance improperly granted.

(a) If the department has reasonable grounds for believing that assistance was improperly granted, it shall investigate and document the grounds in the case file, and, if it appears as a result of the investigation that assistance was improperly granted, it may, after providing an opportunity for a hearing, terminate or reduce assistance and notify the recipient to that effect. The department shall continue the payment of benefits pending the hearing. The state has a claim against a person who received an improper amount of assistance. The claim may be enforced by an action instituted in the name of the state by the attorney general to recover the amount paid to the person, with interest, together with the necessary costs of the action.

(b) If the department finds that recovery would work a financial hardship on the recipient to the extent that the health and well-being of the recipient would be threatened or that the costs of recovery would exceed the amount of assistance improperly granted, it shall waive recovery or reduce the amount to be recovered.



Sec. 47.25.510. - Modification of assistance. [Repealed, Sec. 30 ch 138 SLA 1982].

Repealed or Renumbered



Sec. 47.25.515. - Cancellation of disbursements.

(a) Disbursements issued to a recipient of assistance under AS 47.25.430 - 47.25.615 after the date of death of the recipient shall be canceled.

(b) Assistance disbursements issued before the death of the recipient but not collected before death shall be canceled, unless claimed by the authorized representative of the estate of the recipient within 90 days after the date of death.

(c) The state is not liable to the estate, heirs, or creditors of the deceased assistance recipient for payment on disbursements canceled under (a) or (b) of this section.



Sec. 47.25.520. - Leaving the state.

(a) A person receiving assistance who leaves the state may not receive assistance during the absence.

(b) This section does not apply to a recipient who temporarily leaves the state for

(1) medical treatment;

(2) a vacation, business trip, or other absence of less than 30 days unless the time is extended in specific cases by the department;

(3) vocational, professional, or other special education of more than 90 days if a comparable program is not reasonably available in the state; or

(4) postsecondary education.



Sec. 47.25.530. - Reports by department.

The department shall make reports in detail that are required of it by the governor or by the federal government or a federal agency.



Sec. 47.25.540. - Annual reports. [Repealed, Sec. 35 ch 126 SLA 1994].

Repealed or Renumbered



Sec. 47.25.550. - Alienation and attachment.

Assistance granted under AS 47.25.430 - 47.25.615 is inalienable by an assignment or transfer and is exempt from garnishment, levy, or execution as provided in AS 09.38 (exemptions).



Sec. 47.25.560. - , 47.25.570. Government's claim; security and lien. [Repealed, Sec. 7 ch 234 SLA 1970].

Sec. 47.25.560. , 47.25.570. Government's claim; security and lien. [Repealed, Sec. 7 ch 234 SLA 1970].

Repealed or Renumbered



Sec. 47.25.575. - Property taken under eminent domain powers.

If a recipient's property is taken for urban renewal or other public purposes and the recipient expresses an intent to purchase a personal dwelling, the proceeds that are paid the recipient as a result of the taking shall be paid by the taking authority into an escrow account under escrow instructions approved by the department. If the proceeds are paid into such an account and are applied by the recipient within one year to the purchase of a personal dwelling, the proceeds may not cause a reduction of the amount of assistance to which the recipient would otherwise be entitled. The department shall inform the recipient of the provisions of this section at the time of the taking.



Sec. 47.25.580. - Action against person liable for care of recipient.

If during the continuance of assistance the department finds that a person liable for the support of the recipient of assistance is able to provide the necessary care and support of the recipient and the person liable for the care and support of the recipient fails or refuses to support and care for the recipient, then the state has a cause of action for the assistance against the person liable for it. The action may be brought in the name of the state by the attorney general against the person liable for the recovery of the amount of money, with interest, paid to the recipient, together with the costs and disbursements of the action. The amount collected shall be paid to the Department of Revenue.



Sec. 47.25.590. - Policy and purpose of AS 47.25.430 - 47.25.615.

(a) It is the policy of the state and the purpose of AS 47.25.430 - 47.25.615 to cooperate and coordinate with the United States government and its agencies in providing for and administering the laws of the federal and state governments having for their purpose adult public assistance for residents of this state.

(b) The purpose of AS 47.25.430 - 47.25.615 is to furnish financial assistance as far as practicable to needy aged, blind, and disabled persons, and to help them attain self-support or self-care.



Sec. 47.25.595. - Transfer of funds.

The department may enter into contracts or arrangements with any federal agency, department, or official under which funds made available to the federal agency, department, or official may be transferred to the department and spent in accordance with AS 47.25.430 - 47.25.615.



Sec. 47.25.600. - Obtaining assistance by fraud. [Repealed, Sec. 42 ch 143 SLA 1982].

Repealed or Renumbered



Sec. 47.25.610. - Penalty for violations.

A person who violates a provision of AS 47.25.430 - 47.25.615 is guilty of a class B misdemeanor.



Sec. 47.25.615. - Definitions.

In AS 47.25.430 - 47.25.615

(1) "aged" means 65 or more years of age;

(2) "assistance" means money payments to or medical care on behalf of, or any type of remedial care recognized by the department on behalf of, needy aged, blind, or disabled persons who are 18 or more years of age and residents of the state;

(3) "blind" means having no vision or having vision that is so defective as to prevent the performance of ordinary activities for which eyesight is essential;

(4) "department" means the Department of Health and Social Services;

(5) "disabled" means being unable to engage in substantial gainful activity by reason of a medically determinable physical or mental impairment that can be expected to result in death or that has lasted or can be expected to last for a continuous period of not less than 12 months;

(6) "public institution" means a governmentally owned establishment that furnishes food, shelter, and some additional treatment or services to 16 or more persons;

(7) "public medical institution" means a public hospital or a public institution providing medical care, except an institution for the treatment of mental disease.



Sec. 47.25.620. - 47.25.970 - l Aid to the blind and permanently and totally disabled. [Repealed, Sec. 30 ch 138 SLA 1982].

Repealed or Renumbered






Article 04 - FOOD STAMP PROGRAM

Sec. 47.25.975. - Food stamp program.

(a) The department is authorized to implement the food stamp program.

(b) Householders determined by the department to be eligible for assistance under the food stamp program may obtain food stamp allotments; however, under regulations adopted by the department, a householder may receive all or part of the value of the food stamp allotment in the form of a wage subsidy under AS 47.27.025 (e) if

(1) the householder is a member of a family eligible for the Alaska temporary assistance program under AS 47.27; and

(2) the department determines that the wage subsidy authorized under this subsection would aid the householder in the successful completion of the family self-sufficiency plan under AS 47.27.030 .

(c) Food stamp allotments, other than a wage subsidy authorized under (b) of this section, shall be used to purchase food from retail food stores that have been approved for participation in the food stamp program. Eligible households living in certain remote areas shall be permitted to purchase certain items of hunting and fishing equipment for the purpose of procuring food for the household, except firearms, ammunition, and other explosives, in accordance with regulations that the Secretary of Agriculture adopts.



Sec. 47.25.980. - Duties of department.

(a) The department shall

(1) adopt regulations necessary to carry out the food stamp program;

(2) cooperate with the federal government and do all things necessary to continue state eligibility under the food stamp program;

(3) comply with the requirements of 7 U.S.C. 2011 - 2036 (Food Stamp Program).

(b) The department may designate and change areas in the state in which the food stamp program shall be carried out.



Sec. 47.25.983. - Reporting change of status. [Repealed, Sec. 42 ch 143 SLA 1982].

Repealed or Renumbered



Sec. 47.25.985. - Violations; penalty.

(a) A person is guilty of a misdemeanor if the person

(1) knowingly acquires, possesses, uses, alters, or transfers food stamp allotments in violation of AS 47.25.975 - 47.25.980 or the regulations adopted under AS 47.25.980 ;

(2) presents food stamp allotments or causes them to be presented for payment or redemption knowing them to have been transferred, received, altered, or used in a manner violating AS 47.25.975 - 47.25.980 or the regulations adopted under AS 47.25.980 ;

(3) knowingly acquires, uses, alters, or transfers a wage subsidy authorized under AS 47.25.975 (b) in violation of AS 47.25.975 - 47.25.980, AS 47.27.025 (e), or the regulations adopted under AS 47.25.980 or AS 47.27.025 (e).

(b) Upon conviction a person shall be fined not more than $1,000 or imprisoned for not more than one year, or both.



Sec. 47.25.990. - Definitions.

In AS 47.25.975 - 47.25.985

(1) "department" means Department of Health and Social Services;

(2) "food" means any food or food product for human consumption except alcoholic beverages and tobacco and includes seeds and plants for use in gardens to produce food for the personal consumption of the eligible household;

(3) "food stamp allotments " means any coupon, stamp, electronic benefit, or type of allotment issued under 7 U.S.C. 2011 - 2036 (Food Stamp Program);

(4) "food stamp program" means the federal food stamp program authorized by 7 U.S.C. 2011 - 2036;

(5) [Repealed, Sec. 1 ch 91 SLA 1971].









Chapter 47.27. - ALASKA TEMPORARY ASSISTANCE PROGRAM

Article 01 - ADMINISTRATIVE PROVISIONS

Sec. 47.27.005. - Duties of the department.

The department shall

(1) administer the Alaska temporary assistance program by providing cash assistance, diversion payments, and self-sufficiency services to needy children and their families under this chapter and, if appropriate, by establishing regional public assistance programs to provide effectively for varying conditions in regions of the state designated by the department;

(2) establish, by regulation, program standards for incentives to work, incentives for financial planning, cash assistance, diversion payments, self-sufficiency services, and other opportunities to develop self-sufficiency;

(3) prepare, submit to the federal government, and amend, if necessary, a state plan designed to ensure that federal money is available to the state for the operation of the program set out in this chapter to provide cash assistance, diversion payments, and self-sufficiency services to needy children and their families consistent with the state objectives identified in (2) of this section;

(4) adopt methods of program administration to ensure consistency with the federal requirements under the federal Temporary Assistance for Needy Families program;

(5) make reports regarding the program to the federal government as required under federal law, in the form and containing the information required, and comply with the provisions that the federal government determines are necessary to ensure correct and verifiable information on the program;

(6) provide to the legislature an annual executive summary of the information required to be reported to the federal government under (5) of this section;

(7) conduct studies and research in order to evaluate and monitor the effectiveness of the state program; and

(8) adopt regulations and take action to implement, interpret, and administer the provisions of this chapter.






Article 02 - ALASKA TEMPORARY ASSISTANCE PROGRAM

Sec. 47.27.010. - Eligible families.

The following families may apply under the Alaska temporary assistance program:

(1) a single parent who has the physical custody of one or more related dependent children;

(2) a caretaker of one or more dependent children who is a relative to at least the fifth degree;

(3) a woman in the last trimester of pregnancy;

(4) a two-parent family with physical custody of one or more related dependent children.



Sec. 47.27.015. - Disqualifying conditions.

(a) A family is not eligible for cash assistance under the Alaska temporary assistance program if the family includes an adult who

(1) has received cash assistance under the Alaska temporary assistance program, or a program of another state operated under a federal assistance grant program for needy families, for a total of 60 months as the caretaker or spouse of a caretaker of a dependent child or as a pregnant woman, unless the caretaker or pregnant woman is

(A) a person who the department has reasonable cause to believe is or recently has been the victim of domestic violence, as defined in AS 18.66.990, and the physical, mental, or emotional well-being of the victim would be endangered by a strict application of the time limit otherwise applicable under this subsection;

(B) determined, under regulations of the department to be physically or mentally unable to perform gainful activity;

(C) a parent who is providing care for a child who is experiencing a disability; or

(D) a family determined by the department to be exempt from this paragraph by reason of hardship; or

(2) is determined to be fleeing to avoid prosecution, custody, or confinement after conviction, in this or another jurisdiction, for a crime that is classified as a felony or a class A misdemeanor under AS 11 or the criminal laws of the jurisdiction where the criminal activity was committed.

(b) A family is not eligible for cash assistance or self-sufficiency services under this chapter for a period of 120 months beginning on the date the adult applicant for the family is convicted of having fraudulently misrepresented the applicant's residence in order to receive cash assistance or self-sufficiency services in more than one state under a program financed with federal money under any successor federal program that replaces the aid to families with dependent children program.

(c) A family is not eligible for cash assistance for the following time periods if the family's demonstrated need for cash assistance is due to a refusal of or voluntary separation from suitable employment by the adult applicant, or a custodial parent or caretaker, without good cause:

(1) one month for the first refusal or separation without good cause;

(2) six months for the second refusal or separation without good cause; and

(3) 12 months for the third and subsequent refusal or separation without good cause.

(d) A family is not eligible for cash assistance or self-sufficiency services for up to 12 months if the family's demonstrated need is due to an intentional transfer of an asset or assets at less than fair market value for the purpose of establishing eligibility for cash assistance or self-sufficiency services. A period of ineligibility shall begin on the first day of the month following the transfer of the asset or assets and shall remain in effect for a number of months equal to the fair market value of the transferred asset or assets divided by the maximum payment amount for the family as established under AS 47.27.025, or for 12 months, whichever is less.

(e) An Alaska temporary assistance program applicant or participant who is administratively disqualified for making a false statement or misrepresentation knowing it was false, or for knowingly failing to disclose a material fact, in order to obtain or increase cash assistance or self-sufficiency services under this chapter is not eligible to receive cash assistance or self-sufficiency services under this chapter for a period of

(1) six months following the first disqualification;

(2) 12 months following the second disqualification; and

(3) permanently following the third disqualification.

(f) The number of families for which an exemption is in effect under (a)(1) of this section may not exceed 25 percent of the number of families receiving cash assistance under this chapter.

(g) A person who is an alien is not eligible for cash assistance under this chapter unless the person is a qualified alien under 8 U.S.C. 1641 or an alien excepted under 8 U.S.C. 1612(b). However, a qualified alien may only be eligible for cash assistance under this chapter if the person is not precluded by the limited eligibility provision of 8 U.S.C. 1613.

(h) When determining under (a)(1) of this section whether an adult has received cash assistance for a total of 60 months, the department shall disregard the months that are required to be disregarded under 42 U.S.C. 608(a)(7)(D).



Sec. 47.27.020. - Application requirements.

(a) An applicant under the Alaska temporary assistance program shall complete an application in writing, or by electronic means, and in a form specified by the department. The applicant must be a pregnant woman or an individual who has physical custody of the dependent child or children. The application must be complete and must provide all of the information about the family and the child or children that is requested by the department. The applicant shall provide all supporting documentation for verification that the department determines to be necessary to establish eligibility.

(b) On the application, each applicant shall attest to whether the family, at any time, has received cash assistance or self-sufficiency services from another state program that was established with federal money under the federal Temporary Assistance for Needy Families program and whether the family has ever been disqualified from receiving cash assistance or self-sufficiency services under the federal Temporary Assistance for Needy Families program for the period for which the application has been submitted.

(c) An applicant shall agree to cooperate with the department to establish a family self-sufficiency plan and to participate in work activities when assigned by the department.

(d) An applicant shall acknowledge the assignment of support rights as required by AS 47.27.040 (a) and shall agree to cooperate with the child support services agency of the Department of Revenue to the extent required under AS 47.27.040 (b). The applicant shall agree to report all child support payments received directly by the family, during or for a period for which the family is receiving cash assistance under this chapter, to the department within 15 days after receipt of those payments.

(e) An applicant shall update the information requested in the application at regular intervals as established by the department in regulation. The department may conduct reviews of an application and audit the information provided as necessary to determine eligibility.



Sec. 47.27.025. - Cash assistance..

(a) The department shall provide cash assistance to families that establish eligibility based on a determination of need that considers the family's available income, assets, and other resources, as established by the department in regulation. Each dependent child in the family is eligible for cash assistance except as otherwise provided in AS 47.27.015 or 47.27.027(b), and cash assistance received as a dependent child does not count against eligibility for cash assistance under this chapter as a caretaker or spouse of a caretaker of a dependent child or as a pregnant woman.

(b) The amounts of cash assistance may not exceed the following:

(1) for a dependent child living with a nonneedy relative caretaker, $452 per month, plus $102 for each additional child;

(2) for a dependent child living with at least one needy parent or relative caretaker, $821 per month, plus $102 for each additional child and $102 for a second needy parent if the second parent is physically or mentally unable to perform gainful activity as defined by department regulation; or

(3) for a family consisting solely of an eligible pregnant woman, $514 per month.

(c) The department shall, for the months of July, August, and September, reduce by 50 percent the maximum cash assistance for which the family is otherwise eligible if the family's eligibility for cash assistance is based on AS 47.27.010 (4), unless the second needy parent is determined, under regulations of the department, to be physically or mentally unable to perform gainful activity or to be providing care for a child who is experiencing a disability that requires 24-hour care, as certified by a physician or other licensed medical professional. However, if the commissioner determines that temporary economic conditions have resulted in decreased employment opportunities during those months and a reduction in cash assistance would impose an undue hardship on a family, the department may waive application of this subsection with respect to that family.

(d) The department shall reduce cash assistance under this section to the extent that the family's shelter costs are lower than the standard shelter allowance used by the department for similar families. The shelter allowance for a family whose costs are below the standard allowance shall be an amount equal to the family's actual verified shelter costs. In this subsection,

(1) "shelter allowance" means the portion of the cash assistance provided under this section that is allocated by the department for shelter costs;

(2) "shelter costs" means

(A) rental payments or mortgage payments for the family's housing, including payments made for property or mortgage insurance and property taxes; and

(B) the cost of utilities, including heat, electricity, basic telephone service, water, sewer, and garbage services incurred for the family's housing; the department may establish different utility cost standards for different areas of the state and may use an average utility cost per month based on estimated level payments over a 12-month period.

(e) The department may, instead of paying all of the cash assistance to a family under this section, use all or part of the cash assistance as a wage subsidy paid to an employer who employs a person in the family at a wage that is higher than the wage subsidy. If authorized under AS 47.25.975 (b), the department may, instead of paying all of a family's food stamp allotment under AS 47.25.975 - 47.25.990 in a form restricted to buying food, use all or part of the value of the family's food stamp allotment as a wage subsidy paid to an employer who employs a person in the family at a wage that is higher than the total of the wage subsidies paid under this subsection for employment of the person. A subsidy under this subsection may not exceed one year in duration.



Sec. 47.27.026. - Diversion payments.

(a) The department may offer a lump-sum diversion payment in place of ongoing cash assistance to an adult applicant who applies under AS 47.27.020 if the adult applicant is job ready and is determined to need only short-term financial assistance and self-sufficiency services to meet critical needs in order to secure employment and support for the adult applicant's family. The department shall set standards and conditions for diversion payments and self-sufficiency services by regulation.

(b) The department may pay a diversion payment to an applicant's family only if that family appears to be eligible for cash assistance under AS 47.27.020 and to include a job-ready individual based on the information provided to the department in the application completed under AS 47.27.020 . The department may offer to an applicant with the potential to participate in the diversion project a choice between

(1) having the Alaska temporary assistance program application processed under AS 47.27.020 and the regulations adopted by the department; or

(2) having the application referred to the diversion project of the Alaska temporary assistance program for a determination of eligibility for a diversion project payment and self-sufficiency services under this section.

(c) The amount of a diversion payment with self-sufficiency services must be sufficient to meet the family's immediate needs as determined by the department and the participant. A diversion payment may not exceed the amount the family would be eligible to receive as cash assistance in the first three months of eligibility under AS 47.27.025 if the family did not elect to receive a diversion payment.

(d) As a condition of a family receiving a diversion payment under this section, the participant must sign an agreement that

(1) specifies

(A) the amount of the diversion payment and the needs it is intended to cover;

(B) the self-sufficiency services required to meet the family's immediate needs;

(2) provides that, during the three-month period beginning with the month in which the diversion payment was received, child support collected on behalf of a child whose needs were considered in determining the diversion payment shall be paid to the family; and

(3) provides that if the family reapplies under AS 47.27.020 during the three months beginning with the month in which the family received a diversion payment, the diversion payment shall be treated as unearned income, prorated over the three-month period, and deducted from any cash assistance that the family may be eligible for under the new application.

(e) A family that receives a diversion payment may not receive another diversion payment before the 12th month following the month in which it last received a diversion payment. A family may not receive more than four diversion payments.

(f) To the extent that (d)(2) of this section is inconsistent with AS 25.27.120 or 25.27.130, or with another provision of this chapter, (d)(2) of this section governs.



Sec. 47.27.027. - Assistance to minors.

(a) If an applicant under AS 47.27.020 is not married, is under the age of 18, and has not been previously emancipated under AS 09.55.590 , the applicant must

(1) live in a home maintained by the applicant's parent, legal guardian, or other adult relative, unless the applicant establishes that there is good cause, as established by the department in regulation, to waive this requirement; if the department waives this requirement, the applicant must live in an approved, adult-supervised, supportive living environment;

(2) agree that cash assistance on behalf of the applicant's family may be paid to the applicant's parent, legal guardian, or other adult relative, or, if applicable, to the adult head of the adult-supervised, supportive living environment in which the applicant resides; and

(3) maintain attendance in a secondary school or other appropriate training program unless the applicant has a high school diploma or general equivalent diploma.

(b) The department shall reduce the cash assistance for which an assistance unit is otherwise eligible under this chapter if a minor parent in the assistance unit fails, without good cause, to meet standards of adequate levels of school attendance, as defined in regulations of the department. The reduction under this subsection shall be achieved by disregarding the needs of the person who failed to meet the school attendance standards. The person's needs shall be disregarded until the minor parent complies.



Sec. 47.27.030. - Family self-sufficiency services.

(a) A participant in the Alaska temporary assistance program shall cooperate with the department, or its designee, to develop and sign a family self-sufficiency plan that includes

(1) the steps the family will take towards the self-sufficiency of the family;

(2) the self-sufficiency services the department will provide to assist the family to attain self-sufficiency;

(3) specific benchmarks to indicate the steps toward successful completion of the family plan;

(4) a statement that the family may be subject to reductions in cash assistance or self-sufficiency services or other sanctions if the family fails to comply with the family plan; and

(5) a statement that describes the necessary conditions and the steps that must be taken to renegotiate the terms of the family plan.

(b) The family self-sufficiency plan must set a time period for the achievement of self-sufficiency from cash assistance under the Alaska temporary assistance program. Initially, that time period may not provide for any more than a total of 60 months of cash assistance under the Alaska temporary assistance program even though the family may eventually be eligible for an exemption under AS 47.27.015 (a)(1). Unless the members of the family who are not dependent children are all exempt under AS 47.27.035 (b) - (d), the time period for receiving cash assistance may not exceed a cumulative total of 24 months unless each nonexempt person is in compliance with the work activity assignment made under AS 47.27.035 .

(c) A family is exempt from the requirement that the family have a self-sufficiency plan under this section if the family

(1) does not include a needy adult; or

(2) [Repealed, Sec. 3 ch 75 SLA 2001].

(3) is receiving a diversion payment under AS 47.27.026 .

(d) The department may provide only self-sufficiency services to a family that no longer qualifies for cash assistance due to employment, a family that is disqualified from receiving cash assistance under AS 47.27.015(a)(1), (c), or (g), or a family that qualifies for cash assistance but requests only self-sufficiency services. Self-sufficiency services that are made available to a family under this subsection shall be based on a determination of need established by the department in regulation. If a family receives only self-sufficiency services, the department may waive the self-sufficiency plan requirements specified in (a) and (b) of this section.



Sec. 47.27.035. - Participation in work activities.

(a) An Alaska temporary assistance program participant shall, after the participant's family has received a cumulative total of 24 months of cash assistance or sooner if assigned to do so by the department, participate in work activities as assigned by the department or its designee in order for the family to continue to receive cash assistance or self-sufficiency services from the department under the Alaska temporary assistance program, unless the participant is exempt from the work participation requirements under one or more of the exemptions set out in (b) - (d) of this section.

(b) A parent or caretaker with a dependent child of up to 12 months of age may be exempt from work participation requirements for up to 12 months, as established in the family self-sufficiency plan.

(c) A parent or caretaker may be exempt from work participation requirements in the family self-sufficiency plan if

(1) the parent or caretaker is providing home care for a child who is experiencing a disability or a related, disabled person who requires 24-hour care;

(2) the parent or caretaker establishes an inability to participate for medical reasons supported by documentation from a physician or other licensed medical professional;

(3) the participation would impose an unreasonable hardship on the family; or

(4) there is a dependent child in the home that has not yet attained six years of age and the parent or caretaker demonstrates an inability to obtain needed child care because appropriate child care is not available.

(d) The department may not require a person to participate in work activities under (a) of this section

(1) if the person is the sole custodial parent for a child under six years of age unless the department agrees to pay for the costs of child care determined by the department to be necessary for the person's participation; and

(2) unless the department agrees to pay for transportation expenses determined by the department to be necessary for the person's participation in the activity.

(e) A participant in work activities under this section is not a state employee for purposes of AS 39.25 (State Personnel Act).

(f) A participant in work activities under this section is not considered an employee of the state or other public employer for purposes of AS 23.40.070 - 23.40.260 (Public Employment Relations Act) nor shall any provision of a collective bargaining agreement entered into under AS 23.40.070 - 23.40.260 be construed to interfere with the department's authority to assign participants to work activities as authorized under this section.



Sec. 47.27.040. - Assignment of support rights; cooperation with child support services agency.

(a) An Alaska temporary assistance program applicant is considered to have assigned to the state, through the child support services agency of the Department of Revenue, all rights to accrued and continuing child support, from all sources, that is due for the support of any individuals in the family for whom support is sought. The assignment takes effect upon a determination that the applicant's family is eligible for cash assistance under this chapter. Except with respect to the amount of any unpaid support obligation accrued under the assignment, the assignment terminates when the family ceases to receive cash assistance under the Alaska temporary assistance program.

(b) An Alaska temporary assistance program participant shall cooperate with the child support services agency of the Department of Revenue in establishing paternity or establishing, modifying, or enforcing a child support order requiring the payment of support by the noncustodial parent for a dependent child for whom Alaska temporary assistance program cash assistance is received. The child support enforcement agency shall determine whether the participant is in good faith compliance with the requirements of this subsection and shall inform the Department of Health and Social Services of its determination. The Department of Health and Social Services shall establish whether the participant has good cause for refusing to cooperate.

(c) The department may distribute to an Alaska temporary assistance program participant $50 per month from a monthly child support payment, or the amount of the child support payment if it is less than $50, received by the child support services agency for the support of a child for whom Alaska temporary assistance program cash assistance is paid.



Sec. 47.27.045. - Alienation and attachment.

Cash assistance granted under this chapter is inalienable by assignment or transfer and is exempt from garnishment, levy, or execution as is provided in AS 09.38.



Sec. 47.27.050. - Grants and contracts for services.

(a) The department may contract with or award grants to qualified entities in the state to administer an Alaska temporary assistance program or a distinct part of the Alaska temporary assistance program. The department may establish standards for the administration of services under the grant or contract, including fees to be charged to applicants for or recipients of those services.

(b) Contracts authorized under this section are to be administered in accordance with AS 47.05.015 . Grants authorized under this section are to be awarded using requirements, established in regulation, that are substantially similar to those set out in AS 47.05.015 for contracts.

(c) This section may not be construed to expand the powers of a municipality.

(d) In this section, "qualified entities" include municipalities, other political subdivisions of the state, nonprofit corporations formed under AS 10.20, churches and religious organizations, and incorporated and unincorporated businesses operating within the state that meet the requirements established by the department in regulation.



Sec. 47.27.055. - Agency collaboration.

(a) The department shall coordinate with other state agencies that provide assistance, benefits, or services to applicants that are eligible for and to participants in the Alaska temporary assistance program in order to facilitate the application for and delivery of assistance, benefits, or services to promote family self-sufficiency. Subject to appropriations, state agencies may locate their facilities and operations near each other in order to improve service delivery.

(b) The department may provide information received under this chapter to other state agencies in order to facilitate the delivery of services. Information received from an applicant for or participant in the Alaska temporary assistance program shall be treated as confidential by all state agencies that share the information under this section and is not open to public inspection or copying under AS 40.25.110 - 40.25.125. Misuse of public assistance lists or information is punishable as a violation of AS 47.05.030 .

(c) Departments in the executive branch shall cooperate in fulfilling the purposes of this chapter, including, subject to appropriations, the establishment of temporary positions that will provide job opportunities for families participating in the Alaska temporary assistance program. Temporary positions established for this purpose are in the exempt service under AS 39.25.110 but are not subject to AS 39.25.195. An individual participating in the Alaska temporary assistance program who holds a temporary position established for purposes of this subsection is not a public employee for purposes of AS 23.40.070 - 23.40.260.



Sec. 47.27.060. - Job development.

The department may establish cooperative agreements with the Department of Labor and Workforce Development, Department of Education and Early Development, and Department of Commerce, Community, and Economic Development, and with other public or private sector organizations for the purpose of developing job, training, and educational opportunities for families eligible for cash assistance or self-sufficiency services under this chapter.



Sec. 47.27.065. - Federal-state cooperation.

In the administration of this chapter, the department shall cooperate with the Secretary of the United States Department of Health and Human Services and shall take actions necessary to comply with the requirements of federal law to obtain public assistance block grants or other federal assistance available for the purposes of this chapter. The department shall make reports in the form and containing the information required to the Secretary of the United States Department of Health and Human Services. The department may cooperate with federal agencies charged with the administration of the federal public assistance block grants and other financial assistance.



Sec. 47.27.070. - Alaska native organizations' family assistance programs.

Sec. 47.27.070. Alaska native organizations' family assistance programs.

(a) The department may coordinate only with the following Alaska Native organizations, as designated under federal law, in the development of family assistance programs:

(1) Arctic Slope Native Association;

(2) Kawerak, Inc.;

(3) Maniilaq Association;

(4) Association of Village Council Presidents;

(5) Tanana Chiefs Conference;

(6) Cook Inlet Tribal Council;

(7) Bristol Bay Native Association;

(8) Aleutian and Pribilof Island Association;

(9) Chugachmiut;

(10) Tlingit Haida Central Council;

(11) Kodiak Area Native Association;

(12) Copper River Native Association; and

(13) Metlakatla Indian Community of the Annette Islands Reserve; however, the department may cooperate with the Metlakatla Indian Community under this chapter only if the community waives any claim to sovereign immunity with respect to matters involved with the family assistance program.

(b) The department may cooperate with the Alaska Native organizations named in (a) of this section to propose program criteria to the Secretary of the United States Department of Health and Human Services in order to promote programs comparable to the state program in the same area.

(c) Notwithstanding other provisions of this section, the department may coordinate with an Alaskan Native organization under (a) of this section only if, for purposes of this chapter, the Alaska Native organization incorporates a nonprofit entity under state law and the nonprofit entity is active and in good standing, as determined by the Department of Commerce, Community, and Economic Development.



Sec. 47.27.075. - Emergency account established.

There is established within the general fund the Alaska temporary assistance program emergency account. The account consists of appropriations that were made by the legislature from federal money available for cash assistance, diversion payments, and self-sufficiency services under this chapter, including lapsing money that was previously appropriated from federal money for the Alaska temporary assistance program, but that were not expended or obligated in the fiscal year for which they were appropriated.



Sec. 47.27.080. - Appeals; dispute resolution.

(a) An applicant or participant who receives a determination from the department that denies, limits, or modifies the cash assistance, diversion payment, or self-sufficiency services provided under this chapter may request a hearing before the department or a representative of the department appointed for that purpose. If a representative is appointed, the representative shall conduct the hearing under the regulations adopted by the department. The appeal is not subject to AS 44.62.330 - 44.62.630.

(b) The department may require an applicant or participant to participate in an informal dispute resolution process before a formal hearing. The department may adopt regulations establishing the informal dispute resolution process.



Sec. 47.27.085. - Sanctions; recovery of costs.

(a) Except as provided in (b) of this section, the department shall reduce the amount of cash assistance provided to the family of an Alaska temporary assistance program applicant or participant who, without good cause, fails to comply with a condition of the family self-sufficiency plan, who fails to participate in work activities required as a part of the Alaska temporary assistance program, or who fails to cooperate with the child support services agency as required under AS 47.27.040 . The reduction shall be,

(1) beginning on the date the department makes a finding that the family is not in compliance under this subsection, 40 percent of the maximum cash assistance that would be payable under AS 47.27.025 for a family of the same size, assuming the family has no income counted for purposes of this chapter, until the date the department determines that the family is in compliance under this subsection if the family comes into compliance within the first four months after the date of the department's finding of noncompliance under this subsection; on the date the department determines that the family is in compliance, the department shall begin to pay the family the full amount of cash assistance for which the family is eligible;

(2) beginning five months after the date the department made the finding that the family was not in compliance under this subsection, 75 percent of the maximum cash assistance that would be payable under AS 47.27.025 for a family of the same size, assuming the family has no income counted for purposes of this chapter, until the date the department determines that the family is in compliance under this subsection if the family comes into compliance during the fifth, sixth, seventh, or eighth month after the date the department initially determined that the family was not in compliance under this subsection; on the date the department determines that the family is in compliance, the department shall begin to pay the family the full amount of cash assistance for which the family is eligible;

(3) beginning nine months after the date the department made the finding that the family was not in compliance under this subsection, the full amount of the family's cash assistance if the noncompliance under this subsection is not corrected within eight months after the date of the department's initial finding of noncompliance under this subsection; in order to again receive cash assistance under this chapter, the family shall reapply under AS 47.27.020 and satisfy all requirements applicable to applicants under that section.

(b) Notwithstanding (a) of this section, the department may not reduce a family's cash assistance under (a)(2) or (3) of this section unless there is, in the family's case record, (1) documented evidence that the department has attempted to visit the family's home after the imposition of a reduction under (a)(1) of this section and (2) a written finding by the department that, considering the results of any home visit attempted under (1) of this subsection and the availability of other services in the community that are appropriate to the family's needs, the health, safety, and well-being of the children in the family will not be significantly jeopardized by imposition of a reduction under (a)(2) or (3) of this section. If the department does not reduce a family's cash assistance based on the provisions of this subsection, the department may manage the family's cash assistance on behalf of the family under regulations that the department shall adopt concerning management of cash assistance under this subsection.

(c) An Alaska temporary assistance program applicant or participant who receives cash assistance, a diversion payment, or self-sufficiency services when not entitled to them under this chapter because the information provided by the applicant or participant was inaccurate or incomplete is liable to the department for the value of the cash assistance, diversion payment, and self-sufficiency services improperly provided to the applicant or participant.

(d) In a civil action brought by the state to recover the value of cash assistance, a diversion payment, or self-sufficiency services improperly provided under this chapter, the state may recover costs of investigation and prosecution of the civil action, including attorney fees as determined under court rules.

(e) The department shall adopt regulations necessary to implement this section.






Article 03 - ALASKA NATIVE FAMILY ASSISTANCE GRANTS

Sec. 47.27.200. - Alaska Native family assistance grants.

(a) Notwithstanding any contrary provision of this chapter, and in addition to grants awarded under AS 47.27.050 , the Department of Health and Social Services may award and administer Alaska Native family assistance grants in accordance with this section. Unless specified otherwise in this section, the provisions of AS 47.27.010 - 47.27.085 do not apply to grants under this section or to an Alaska Native family assistance program operated under such a grant. To be awarded a grant under this section, an applicant shall

(1) meet the requirements of AS 47.27.070 ;

(2) have received approval for, and have agreed to operate, a federally approved tribal family assistance plan in this state;

(3) agree to operate the plan approved under this section on a state fiscal year basis; and

(4) meet the other requirements of this section.

(b) If an organization intends to apply for a grant under this section, the organization shall first submit to the department a letter of intent along with a copy of the proposed federal tribal family assistance plan that will be submitted to the federal government for approval. The organization shall make its submission to the department at least six months before the proposed effective date of the federal tribal family assistance plan. The department shall review the submission and notify the organization of significant deficiencies that would make the organization ineligible to be considered for an Alaska Native family assistance grant without significant changes to the federal tribal family assistance plan regardless of whether federal approval is received or whether federal grant money is awarded for implementation of that plan. The organization may make a supplemental submission to the department to resolve deficiencies noted by the department. If, after departmental review and supplemental revision, an organization's plan remains eligible for consideration for a grant award under this section, the department shall notify the organization that the organization may submit a proposal for a grant award after the organization has received notice of federal approval of the federal tribal family assistance plan and the pending award of federal grant money. The commissioner may waive the time deadline specified in this subsection if the commissioner

(1) enters into a joint planning agreement between the department and the organization; or

(2) finds good cause and the waiver is in the state's best interest.

(c) If the department awards a grant under this section, the grant must be in an amount that

(1) for the first fiscal year under the plan accepted by the department, represents a fair and equitable portion of the state appropriations for the state public assistance program administered under this chapter intended to serve the state residents who will be served by the plan; and

(2) for the second and subsequent state fiscal years under the plan accepted by the department, represents a fair and equitable portion of state appropriations made for public assistance programs that is allocated for Alaska Native family assistance grants to be awarded under this section in order to serve the state residents who will be served by the plan; if the money is not allocated for these grants, the amounts shall be made in the same manner as described in (1) of this subsection.

(d) For an organization to be eligible to be awarded a grant under this section, the organization's proposal must include

(1) documentation that the organization

(A) has received federal approval of its federal tribal family assistance plan to operate a tribal assistance program in this state; and

(B) will receive a grant directly from the federal government to implement the federal tribal family assistance plan;

(2) a plan for operation of the Alaska Native family assistance grant that meets the requirements of (e) of this section; and

(3) if the commissioner determines that a federally approved tribal family assistance plan would be a cost-effective and efficient means of administering the program established in this chapter in that region of the state and the needs of state public assistance recipients receiving assistance under this chapter can be met through a contract awarded under AS 47.27.300 , the organization's agreement to enter into a contract with the department to provide state public assistance to those eligible state residents in the region who are not included in the population to be served by the federally approved tribal family assistance plan.

(e) An organization's plan for operation of the Alaska Native family assistance grant must

(1) be designed to facilitate self-sufficiency of assistance recipients in the region specified in the federally approved tribal family assistance plan by addressing the conditions specific to that region;

(2) provide for a reasonable pattern of service delivery from all providers serving that region;

(3) serve a specified region that consists of a geographically cohesive group of communities that share similar interests, resources, and traditions;

(4) establish the same maximum number of months of benefits as is established for the state program under AS 47.27.015 (a)(1); and

(5) provide for administration of the grant money received under this section to establish a program in accordance with the plan accepted by the department and in compliance with other requirements of this section; the program must include the following standards for providing assistance to eligible families:

(A) only families with at least one dependent child or a woman in the last trimester of pregnancy are eligible for assistance paid from an Alaska Native family assistance grant;

(B) amounts for assistance provided from an Alaska Native family assistance grant to eligible families may not exceed the amounts specified under AS 47.27.025 (b) when combined with assistance provided under the federally approved tribal family assistance grant;

(C) to remain eligible for assistance paid from an Alaska Native family assistance grant, a minor parent of a dependent child must meet the requirements of AS 47.27.027 ;

(D) families receiving assistance paid from an Alaska Native family assistance grant shall comply with the provisions of AS 47.27.035 (a) regarding participation in work activities;

(E) families receiving assistance paid from Alaska Native family assistance grant money shall comply with the provisions of (l) - (n) of this section regarding assignment of support rights and cooperation with the child support services agency;

(F) the organization has an impartial appeals process to allow affected families in the region of the state covered by the plan accepted by the department to have a fair hearing.

(f) The department may award a grant under this section only if the department determines that the proposal, including a plan for operation of the grant, meets the criteria specified in (d) and (e) of this section and that an award of the grant to the organization would be in the public interest. The grant agreement must state that the Alaska Native family assistance program will require all program participants to assign child support rights to the Alaska Native family assistance program unless the Alaska Native organization elects to require participants to assign those child support rights to the state. The department may not distribute grant money until a grant agreement between the organization and the department is executed that meets the requirements of this section.

(g) Records pertaining to recipients of assistance from an Alaska Native family assistance grant awarded under this section are confidential public assistance records under AS 47.05.020 and regulations adopted under AS 47.05.020 . Use and misuse of these records are subject to the provisions of AS 47.05.030 . It is an official purpose under AS 47.05.020 for an organization receiving a grant under this section and the department or another agency of the state to exchange information concerning recipients of assistance under this section if the information requested is for purposes directly connected with the administration of a grant under this section.

(h) An organization receiving a grant under this section shall provide to the department a copy of its quarterly report made under 42 U.S.C. 611. The organization shall have its financial records audited annually by a certified public accountant authorized to practice under AS 08.04. The department may prescribe the form and specify the information required to document compliance with this section.

(i) If an organization wishes to terminate its program before the end of the time period for which the grant was awarded under this section, the organization must obtain the consent of the department or provide notice to the department 120 days before the anticipated date of termination. At the end of a grant agreement or by early termination under this section, the organization shall provide an inventory of property valued at $1,000 or over and purchased, in whole or in part, with grant money awarded under this section. The department shall notify the organization of the required disposition of the property listed on the inventory.

(j) If the department awards a grant under this section, a person applying for assistance under this chapter who is covered by the federally approved tribal family assistance plan in that region of the state may obtain assistance from the department only through the organization designated by the department to serve the region. A person aggrieved by a decision made by an organization under a grant awarded under this section may use the appeal procedure specified in AS 47.27.300(e).

(k) Notwithstanding (j) of this section, a person applying for assistance under this chapter in a region of the state that is served by both an Alaska Native family assistance program that receives a grant under this section and a program administered directly by the department may request to receive assistance under the program administered directly by the department by applying to the department under this subsection and in accordance with regulations adopted under this subsection. The department shall approve the application if the department finds that the applicant has shown that special circumstances exist that support the request to use the state program.

(l) A participant in an Alaska Native family assistance program shall assign to the Alaska Native family assistance program, unless the program has elected to require assignment to the state, all rights to ongoing child support that accrues after the effective date of the assignment for the support of the individuals in the family for whom assistance is provided, but not to exceed the total amount of assistance paid by the Alaska Native family assistance program to the family. The assignment takes effect when information required under (n) of this section is provided to the child support services agency following the determination of eligibility. Except with respect to any unpaid support that accrued under the assignment, the assignment terminates when the family ceases to participate in the Alaska Native family assistance program. All assignments to an Alaska Native family assistance program of unpaid child support obligations transfer to the state upon the termination of an Alaska Native family assistance program.

(m) An Alaska Native family assistance program participant shall cooperate with the child support services agency in the manner described in AS 47.27.040 (b) in establishing paternity or establishing, modifying, or enforcing a child support order requiring the payment of support by the noncustodial parent for a dependent child for whom assistance is received. The child support services agency shall inform the Alaska Native family assistance program if it determines that the participant is not in good faith compliance with the requirements of AS 47.27.040(b). The Alaska Native family assistance program shall determine whether the participant has good cause for refusing to cooperate.

(n) An Alaska Native family assistance program that receives assignments of ongoing child support shall provide public assistance information concerning those assignments to the child support services agency in a timely manner in order to establish a valid assignment. The information shall be provided by electronic means and in a format acceptable to the child support services agency. For the purposes of this subsection, "timely manner" means within the time constraints established for child support agency distributions under federal law.

(o) The applicability of AS 25.27 in the case of a recipient under an Alaska Native family assistance program includes the following:

(1) an obligor is liable to the Alaska Native family assistance program in the amount of the family assistance provided by the program to a child to whom the obligor owes a duty of support except that, if a support order has been entered, the liability of the obligor for assistance provided by an Alaska Native family assistance program may not exceed the amount of support provided for in the support order, and, if a medical order of support has been entered, the liability of the obligor for assistance granted under AS 47.07 may not exceed the amount of support provided for in the medical order of support; the child support services agency shall send notice of accruing liability under this paragraph in the same manner as required under AS 25.27.120(c), and, if the agency fails to comply with the notice requirement of this paragraph, interest does not accrue on the liability to the Alaska Native family assistance program unless a support order or medical support order, as applicable, has been entered;

(2) the child support services agency may appear in an action authorized under AS 25.27.045 at the agency's own discretion if an obligor under AS 25.27 is liable to the Alaska Native family assistance program under (1) of this subsection;

(3) an Alaska Native family assistance program to which the child support services agency erroneously disburses an overpayment of child support under an income withholding order is liable to the state for the amount disbursed, plus interest at the rate imposed under AS 25.27.062(l)(1);

(4) when the right to receive child support has been assigned to an Alaska Native family assistance program, an agreement under AS 25.27.065(a) that has not been adopted as an administrative order of the child support services agency is not effective during a period when the obligee is receiving assistance under an Alaska Native family assistance program;

(5) the child support services agency, on behalf of an Alaska Native family assistance program, shall take all necessary action permitted by law to enforce child support orders entered under AS 25.27, including petitioning the court for orders to aid in the enforcement of child support;

(6) if an obligor under AS 25.27 is liable to an Alaska Native family assistance program under (1) of this subsection, the state is subrogated to the rights of the obligee to take actions authorized under AS 25.27.130 (a);

(7) notwithstanding AS 25.27.130 (c), the recovery of an amount for which an obligor under AS 25.27 is liable that exceeds the total assistance granted under AS 47.07 and this chapter shall be paid to the obligee;

(8) except as provided in AS 25.27.130 (f), if an obligee under AS 25.27 is not receiving assistance under AS 47.07 or this chapter at the time the state recovers money in an action under AS 25.27.130 (d) or (1) of this subsection, the recovery of any amount for which the obligor is liable shall be distributed to the obligee for support payments, including medical support payments, that had become due and unpaid since the termination of assistance under AS 47.07 or this chapter under a support order in favor of the obligee;

(9) after payment to the obligee under (8) of this subsection, the state may retain an amount not to exceed the total unreimbursed assistance paid on behalf of the obligee under AS 47.07 or this chapter;

(10) if an alleged obligor is liable to an Alaska Native family assistance program under (1) of this subsection, and a support order has not been entered, the child support services agency may, at its own discretion, undertake an action to establish paternity and a duty of support using the procedures prescribed in AS 25.27 and may enforce a duty of support using the procedures prescribed in AS 25.27; the agency may also institute administrative proceedings to determine the paternity of a child born out of wedlock upon application of an Alaska Native family assistance program; the agency may not recover costs of genetic tests required under this paragraph from a person who is a recipient of assistance under an Alaska Native family assistance program;

(11) when a hearing officer makes a determination under AS 25.27.170(d), the hearing officer shall, in addition to the factors described in AS 25.27.170 (e), consider the amount of the alleged obligor's liability to an Alaska Native family assistance program under (1) of this subsection;

(12) notwithstanding AS 25.27.255 (a), the child support services agency may not pay to an obligee any money that has been assigned to an Alaska Native family assistance program.

(p) Nothing in this section requires the department to continue to fund an Alaska Native family assistance grant program at a level funded before the current grant period or to replace federal funds for the program with state funding.






Article 04 - REGIONAL PROGRAMS

Sec. 47.27.300. - Regional public assistance programs.

(a) The department may develop a regional public assistance program for the administration of this chapter in order to provide state public assistance in a uniform and cost-effective manner in a region of this state if an Alaska Native organization is authorized to implement a federally approved tribal family assistance plan that includes that region and has been awarded an Alaska Native family assistance grant for a program that includes that region for the applicable fiscal year under AS 47.27.200 . The regional public assistance program developed under this section must be designed to serve eligible state residents in the region covered by the program who are not already covered by a federally approved tribal family assistance plan in that region.

(b) The department may award contracts to implement a program developed under (a) of this section. A contract authorized for delivery of state public assistance under a regional public assistance program under this section is exempt from the competitive bid requirements of AS 36.30 (State Procurement Code). Subject to appropriation, a contract under this section must be in an amount that represents a fair and equitable share of the money appropriated under this chapter to serve the state residents specified in (a) of this section. This section provides additional authority to contract to that available under AS 47.05.015 or other law.

(c) The department may award a contract under this section only to an organization that

(1) has been awarded an Alaska Native family assistance grant under AS 47.27.200 for a program that includes that region;

(2) agrees to administer state public assistance under this chapter to state residents in the region who are not served by the Alaska Native family assistance grant awarded under AS 47.27.200 ;

(3) agrees to provide state public assistance identical to that provided under the federally approved tribal family assistance plan for which Alaska Native family assistance grant money has been awarded under AS 47.27.200 ; and

(4) agrees to implement an appeals process as described in (e) of this section.

(d) Records pertaining to recipients of state public assistance under a contract awarded under this section have the same confidential protections as are provided to recipients of assistance from Alaska Native family assistance grants under AS 47.27.200 .

(e) An organization that receives a contract under this section shall provide an appeals process to applicants for or recipients of state public assistance covered by the contract awarded under this section. The appeals process must be the same as the method available under the federally approved tribal family assistance plan, except that the decision reached shall be considered as a recommended decision to the department. Within 30 days after receiving a recommended decision, the department shall review the recommended decision and issue a decision accepting or rejecting the recommended decision. If the department rejects the recommended decision, the department shall independently review the record and issue its final decision. The final decision of the department on the matter is appealable to the courts of this state.

(f) If the department establishes a regional public assistance program and awards a contract to provide state public assistance under this section, a person applying for state public assistance under this chapter in the region of the state covered by the regional public assistance program may obtain state public assistance from the department only through the organization designated by the department to serve the region.






Article 05 - GENERAL PROVISIONS

Sec. 47.27.900. - Definitions.

In this chapter,

(1) "Alaska Native family assistance grant" means a grant under AS 47.27.200;

(2) "Alaska Native family assistance program" means a program funded in part by a grant under AS 47.27.200 ;

(3) "cash assistance" means assistance for basic living expenses provided under the Alaska temporary assistance program; "cash assistance" includes cash, vouchers, or third-party vendor payments; "cash assistance" does not include a diversion payment under AS 47.27.026 or self-sufficiency services;

(4) "child care assistance" means payments made by the Department of Health and Social Services or the Department of Education and Early Development to Alaska temporary assistance program participant families or to providers for the care of children of the participant families;

(5) "child support" includes court-ordered or administratively ordered child support, medical support, and spousal support;

(6) "child support services agency" means the child support services agency in the Department of Revenue;

(7) "commissioner" means the commissioner of health and social services;

(8) "department" means the Department of Health and Social Services;

(9) "dependent child" means an individual who

(A) has not attained

(i) 18 years of age; or

(ii) 19 years of age and is a full-time student in a secondary school or in the equivalent level of vocational or technical training; and

(B) is not an applicant under AS 47.27.020 ;

(10) "diversion payment" means a diversion payment paid under AS 47.27.026;

(11) "federally approved tribal family assistance plan" means a plan that meets the requirements of 42 U.S.C. 612 and has been approved for financing through a tribal family assistance grant directly from the United States Department of Health and Human Services;

(12) "self-sufficiency services" means work-related services, community service work referrals, child care assistance, emergency assistance, service vouchers, equipment vouchers, work stipends, transportation assistance, wage subsidies, and other work supports and services determined by the department in regulation to promote family self-sufficiency;

(13) "work activities" includes job readiness assessments, on-the-job training, education and vocational training, job sampling, job search requirements, subsidized and unsubsidized work, and community work service.



Sec. 47.27.990. - Short title.

This chapter may be cited as the Alaska temporary assistance program.









Chapter 47.30. - MENTAL HEALTH

Article 01 - MENTAL HEALTH TRUST AUTHORITY

Sec. 47.30.010. - [Repealed, Sec. 7 ch 84 SLA 1981].

Repealed or Renumbered



Sec. 47.30.011. - Alaska Mental Health Trust Authority.

(a) The Alaska Mental Health Trust Authority is established as a public corporation of the state within the Department of Revenue.

(b) The purpose of the authority is to ensure an integrated comprehensive mental health program and to administer the office of the long term care ombudsman established in AS 47.62.010 .

(c) The authority

(1) shall, as provided in AS 37.14.009 , administer the trust established under the Alaska Mental Health Enabling Act of 1956;

(2) may sue and be sued;

(3) may retain the services of independent counsel when, in the judgment of the authority's board of trustees, independent counsel is needed;

(4) shall insure or indemnify and protect the board, a member of the board, or an agent or employee of the authority against financial loss and expense, including reasonable legal fees and costs, arising out of a claim, demand, suit, or judgment by reason of alleged negligence, alleged violation of civil rights, or alleged wrongful act resulting in death or bodily injury to a person or accidental damage to or destruction of property if the board member, agent, or employee, at the time of the occurrence, was acting under the direction of the authority within the course or scope of the duties of the board member, agent, or employee;

(5) shall exercise the powers granted to it under AS 37.14.041 , subject to the limitations imposed by AS 37.14.045 ; and

(6) shall administer the office of the long term care ombudsman established in AS 47.62.010 .

(d) The provisions of AS 44.62.330 - 44.62.630 do not apply to the Alaska Mental Health Trust Authority.



Sec. 47.30.016. - Membership of the board.

(a) The authority shall be governed by its board of trustees.

(b) The board consists of seven members appointed by the governor and confirmed by the legislature. The members appointed under this subsection shall be appointed

(1) based upon their ability in financial management and investment, in land management, or in services for the beneficiaries of the trust;

(2) after the governor has considered a list of persons prepared by a panel of six persons who are beneficiaries, or who are the guardians, family members, or representatives of beneficiaries; the panel shall consist of

(A) one person selected by the Alaska Mental Health Board established by AS 47.30.661 ;

(B) one person selected by the Governor's Council on Disabilities and Special Education;

(C) one person selected by the Advisory Board on Alcoholism and Drug Abuse established by AS 44.29.100 ;

(D) one person selected by the Alaska Commission on Aging established by AS 47.45.200 ;

(E) one person selected by the Alaska Native Health Board; and

(F) one person selected by the authority.

(c) A member of the board appointed by the governor under (b) of this section may not

(1) be an officer or employee of the state; or

(2) within the preceding two years or during the member's term of office have an interest in, served on the governing board of, or been employed by an organization that has received, during that same period, money from the mental health trust settlement income account under a grant or contract for services.

(d) A quorum of the board is four members.

(e) A member of the board is entitled to

(1) an honorarium of $200 for each day or any part of a day spent at a meeting of the board, at a meeting of a subcommittee of the board, or as a representative of the board; and

(2) per diem and travel expenses authorized for boards and commissions under AS 39.20.180 .



Sec. 47.30.020. - [Repealed, Sec. 7 ch 84 SLA 1981].

Repealed or Renumbered



Sec. 47.30.021. - Term of office, vacancies, and removal.

(a) The members of the board serve staggered five-year terms. A member shall continue to serve until the member's successor is appointed and confirmed.

(b) A vacancy occurring in the membership of the board shall be filled within 60 days by appointment of the governor for the unexpired portion of the vacated term.

(c) The governor may remove a member of the board only for cause, including incompetence, neglect of duty, misconduct in office, poor attendance, or lack of contribution to the board's work. A member being removed for cause shall be given a copy of the charges and afforded an opportunity to publicly present a defense in person or by counsel upon not less than 10 days' written notice. If a member is removed for cause, the governor shall file with the lieutenant governor a complete statement of all charges made against the member and the governor's findings based on the charges, together with a complete record of the proceedings. The removal of a member for cause constitutes a final administrative order. A member seeking to appeal the governor's removal of a member for cause under this subsection shall file a notice of appeal with the superior court under AS 44.62.560 .

(d) Except for a trustee who has served two consecutive five-year terms, a member of the board may be reappointed. A member of the board who has served two consecutive five-year terms is not eligible for reappointment to the board until one year has intervened.



Sec. 47.30.026. - Officers and staff.

(a) The board shall annually elect a presiding officer and other officers it considers necessary from among its membership.

(b) The board shall employ a chief executive officer who shall be selected by the board. The chief executive officer shall be compensated at no less than range 26 of the pay plan for state employees under AS 39.27.011(a). The chief executive officer may

(1) hire additional employees;

(2) appoint hearing officers to perform the responsibilities set out in AS 47.30.031 (b)(5); and

(3) contract for the services of consultants and others.

(c) The chief executive officer is directly responsible to the board.

(d) The chief executive officer and employees hired under this section are in the exempt service under AS 39.25.110 .



Sec. 47.30.030. - [Repealed, Sec. 7 ch 84 SLA 1981].

Repealed or Renumbered



Sec. 47.30.031. - Regulations.

(a) The board shall adopt regulations under AS 44.62 (Administrative Procedure Act) consistent with state law and the fiduciary responsibilities imposed by law on members of boards of directors of corporations having trust responsibilities.

(b) The regulations shall address, but are not limited to,

(1) the requirements of AS 47.30.056 (h) and (j);

(2) [Repealed, Sec. 39 ch 5 FSSLA 1994].

(3) procedures by which an aggrieved person or group who believe they have not received services that should be provided from the trust may apply to the authority for redress;

(4) provisions that allow and encourage entities providing trust funded services to integrate those services with other community human services funded by other sources;

(5) administrative adjudication procedures, including but not limited to

(A) the acceptance of applications under (4) of this subsection;

(B) investigations;

(C) hearings; and

(D) the issuance of administrative orders, as necessary;

(6) provisions that establish a process for long-range planning for expenditures from the mental health trust settlement income account; and

(7) criteria for determining the nature and extent of necessary services and related expenses to be funded by the trust.



Sec. 47.30.036. - Duties of the board.

The board shall

(1) preserve and protect the trust corpus under AS 37.14.009 ;

(2) coordinate with other state agencies involved with programs affecting persons in need of mental health services;

(3) review and consider the recommendations submitted under AS 44.29.140(2), AS 47.30.666 (6), AS 47.45.240 (a)(10), and AS 47.80.090(13);

(4) adopt bylaws governing its meetings, selection of officers, proceedings, and other aspects of board procedure;

(5) make an annual written report of its activities to the governor and the public and notify the legislature that the report is available; and

(6) fulfill its obligations under AS 47.30.046 .



Sec. 47.30.040. - [Repealed, Sec. 7 ch 84 SLA 1981].

Repealed or Renumbered



Sec. 47.30.041. - Board advisors.

The commissioners of health and social services, natural resources, and revenue, or their respective designees, are advisors to the board.



Sec. 47.30.046. - Budget recommendations; reports.

(a) The board shall annually, not later than September 15, submit to the governor and the Legislative Budget and Audit Committee a budget for the next fiscal year and a proposed plan of implementation based on the integrated comprehensive mental health program plan prepared under AS 47.30.660 (a)(1). The budget must include the authority's determination of the amount

(1) recommended for expenditure from the general fund during the next fiscal year to meet the operating and capital expenses of the integrated comprehensive mental health program;

(2) in the mental health trust settlement income account, if any, that is not reasonably necessary to meet the projected operating and capital expenses of the integrated comprehensive mental health program that may be transferred into the general fund; and

(3) of the expenditures the authority intends to make under AS 37.14.041 and 37.14.045, including the specific purposes and amounts of any grants or contracts as part of the state's integrated comprehensive mental health program.

(b) When the authority submits its proposed budget under (a) of this section, the authority shall also provide a report to the Legislative Budget and Audit Committee, the governor, the Office of Management and Budget, the commissioner of health and social services, and all entities providing services with money in the mental health trust settlement income account, and shall make it available to the public. The report must describe at least the following:

(1) the assets, earnings, and expenditures of the trust as of the end of the preceding fiscal year;

(2) comparisons of the trust's assets, earnings, and expenditures with the prior five fiscal years;

(3) projections of the trust's assets, earnings, and expenditures for the next five fiscal years;

(4) the authority's budget recommendations submitted under (a) of this section, and its reasons for making those recommendations;

(5) the authority's guidelines for the establishment of services; the provision of services shall be based on the principle that services paid for from the trust are provided to recipients as close to the recipient's home and family as practical with due consideration of demographics, mental health service requirements, use of mental health services, economic feasibility, and capital expenditures required for provision of minimum levels of service;

(6) forecasts of the number of persons needing services;

(7) projections of the resources required to provide the necessary services and facilities; and

(8) reviews of the status of the integrated comprehensive mental health program, including evaluation of program goals, objectives, targets and timelines, and overall effectiveness.



Sec. 47.30.050. - [Repealed, Sec. 7 ch 84 SLA 1981].

Repealed or Renumbered



Sec. 47.30.051. - Submissions requiring use of trust money.

An agency or entity proposing an expenditure of money by the trust shall present its proposal to the authority under regulations adopted under AS 47.30.031 .



Sec. 47.30.056. - Use of money in the mental health trust settlement income account.

(a) The money in the mental health trust settlement income account established in AS 37.14.036 shall be used as provided in AS 37.14.041 , including to

(1) provide an integrated comprehensive mental health program as required by this section;

(2) meet the authority's annual administrative expenses; and

(3) offset the effect of inflation on the mental health trust fund.

(b) Expenditures under (a)(1) of this section shall provide for a reasonable level of necessary services to

(1) the mentally ill;

(2) the mentally defective and retarded;

(3) chronic alcoholics suffering from psychoses;

(4) senile people who as a result of their senility suffer major mental illness; and

(5) other persons needing mental health services, as the legislature may determine.

(c) The integrated comprehensive mental health program for which expenditures are made under this section

(1) shall give priority in service delivery to persons who, as a result of a mental disorder or of a disorder identified in (b) of this section;

(A) may require or are at risk of hospitalization; or

(B) experience such major impairment of self-care, self-direction, or social and economic functioning that they require continuing or intensive services;

(2) may, at the discretion of the board, include services to persons who are not included under (b) or (c)(1) of this section.

(d) In (b)(1) of this section, "the mentally ill" includes persons with the following mental disorders:

(1) schizophrenia;

(2) delusional (paranoid) disorder;

(3) mood disorders;

(4) anxiety disorders;

(5) somatoform disorders;

(6) organic mental disorders;

(7) personality disorders;

(8) dissociative disorders;

(9) other psychotic or severe and persistent mental disorders manifested by behavioral changes and symptoms of comparable severity to those manifested by persons with mental disorders listed in this subsection; and

(10) persons who have been diagnosed by a licensed psychologist, psychiatrist, or physician licensed to practice medicine in the state and, as a result of the diagnosis, have been determined to have a childhood disorder manifested by behaviors or symptoms suggesting risk of developing a mental disorder listed in this subsection.

(e) In (b)(2) of this section, "the mentally defective and retarded" includes persons with the following neurologic or mental disorders:

(1) cerebral palsy;

(2) epilepsy;

(3) mental retardation;

(4) autistic disorder;

(5) severe organic brain impairment;

(6) significant developmental delay during early childhood indicating risk of developing a disorder listed in this subsection;

(7) other severe and persistent mental disorders manifested by behaviors and symptoms similar to those manifested by persons with disorders listed in this subsection.

(f) In (b)(3) of this section, "chronic alcoholics suffering from psychoses" includes persons with the following disorders:

(1) alcohol withdrawal delirium (delirium tremens);

(2) alcohol hallucinosis;

(3) alcohol amnestic disorder;

(4) dementia associated with alcoholism;

(5) alcohol-induced organic mental disorder;

(6) alcoholic depressive disorder;

(7) other severe and persistent disorders associated with a history of prolonged or excessive drinking or episodes of drinking out of control and manifested by behavioral changes and symptoms similar to those manifested by persons with disorders listed in this subsection.

(g) In (b)(4) of this section, "senile people who as a result of their senility suffer major mental illness" includes persons with the following mental disorders:

(1) primary degenerative dementia of the Alzheimer type;

(2) multi-infarct dementia;

(3) senile dementia;

(4) presenile dementia;

(5) other severe and persistent mental disorders manifested by behaviors and symptoms similar to those manifested by persons with disorders listed in this subsection.

(h) The authority shall adopt regulations defining the disorders identified in this section to reflect revisions in the diagnostic nomenclature of the health professions serving the beneficiaries of the trust. The authority shall review and revise the regulations as necessary. Regulations adopted under this subsection must be in the long term best interest of the trust and of persons with disorders equivalent to those identified in (b) and (c) of this section.

(i) In this section, "an integrated comprehensive mental health program"

(1) means public health programs and services that, on December 16, 1994, are separately recognizable and administered, without regard to the administrative unit directly responsible for the delivery of the service; among the services included are services for the mentally ill, community mental health services, services for the developmentally disabled, alcoholism services, and services for children, youth, adults, and seniors with mental disorders;

(2) includes, at a minimum, each of the following services as appropriate:

(A) emergency services on a 24-hour basis;

(B) screening examination and evaluation services required to complete the involuntary commitment process under AS 47.30.700 - 47.30.815;

(C) inpatient care;

(D) crisis stabilization services, which may include:

(i) active community outreach;

(ii) in-hospital contact;

(iii) mobile crisis teams of mental health professionals;

(iv) crisis beds to provide a short term residential program for persons experiencing an acute episode of mental illness that requires temporary removal from a home environment;

(E) treatment services, which may include

(i) diagnosis, testing, and evaluation of medical needs;

(ii) medication monitoring;

(iii) physical examinations;

(iv) dispensing psychotropic and other medication;

(v) detoxification;

(vi) individual or group therapy;

(vii) aftercare;

(F) case management, which may include

(i) evaluation of needs;

(ii) development of individualized treatment plans;

(iii) enhancement of access to available resources and programs;

(iv) development of interagency contacts and family involvement;

(v) advocacy;

(G) daily structure and support, which may include

(i) daily living skills training;

(ii) socialization activities;

(iii) recreation;

(iv) transportation;

(v) day care services;

(vi) client and care provider education and support services;

(H) residential services, which may include

(i) crisis or respite care;

(ii) board and care;

(iii) foster care, group homes, halfway houses, or supervised apartments;

(iv) intermediate care facilities;

(v) long-term care facilities;

(vi) in-home care;

(I) vocational services, which may include

(i) prevocational services;

(ii) work adjustment;

(iii) supported work;

(iv) sheltered work;

(v) training in which participants achieve useful work experience;

(J) outpatient screening, diagnosis, and treatment services, including individual, family, and group psychotherapy, counseling, and referral;

(K) prevention and education services, including consultation with organizations, providers, and the public; and

(L) administrative services, including appropriate operating expenses of state agencies and other service providers.

(j) The authority shall adopt regulations regarding the services described in (i) of this section to reflect advances in the appropriate professions. The authority shall review and revise the regulations as necessary. Regulations adopted under this subsection must be in the long term best interest of the mental health trust.



Sec. 47.30.060. - [Repealed, Sec. 7 ch 84 SLA 1981].

Repealed or Renumbered



Sec. 47.30.061. - Definitions.

In AS 47.30.011 - 47.30.061,

(1) "authority" means the Alaska Mental Health Trust Authority established by AS 47.30.011 ;

(2) "board" means the board of trustees of the authority;

(3) "trust" means the trust established by the Alaska Mental Health Enabling Act of 1956, P.L.84-830, 70 Stat. 709.



Sec. 47.30.070. - 47.30.170 - l [Repealed, Sec. 7 ch 84 SLA 1981].

Repealed or Renumbered



Sec. 47.30.180. - [Renumbered as AS 47.30.880 ].

Repealed or Renumbered



Sec. 47.30.190. - 47.30.340 - l [Repealed, Sec. 7 ch 84 SLA 1981].

Repealed or Renumbered






Article 02 - CONSTRUCTION OF MENTAL HEALTH HOSPITALS AND FACILITIES

Sec. 47.30.350. - Powers and duties of department.

(a) The department shall

(1) develop and submit to the Surgeon General of the United States Public Health Service a comprehensive program for the constructing and equipping of hospitals and other facilities for the examination, observation, care, and treatment of the mentally ill;

(2) develop and submit to the Surgeon General plans and specifications for the constructing and equipping of the hospitals and other facilities;

(3) construct and equip the hospitals and other facilities in accordance with the program, plans, and specifications approved by the Surgeon General; construction and equipping under this paragraph is governed by AS 36.30 (State Procurement Code);

(4) cooperate, coordinate, and contract, wherever indicated and desirable, with other state boards, departments and agencies, and agencies of the United States in the construction program, and hire necessary personnel and enter into contracts with private individuals and companies, to the end that the hospitals and other facilities are constructed in the most economical and expeditious manner; contracting and construction under this section are governed by AS 36.30 (State Procurement Code).

(b) An action, agreement, or transaction taken or entered before April 3, 1957, by the Mental Health Authority consistent with AS 47.30.350 - 47.30.400 is affirmed and ratified.



Sec. 47.30.360. - Acceptance of funds.

The department may accept on behalf of the state and deposit separate and apart from other public funds grants from the federal government or gifts or contributions from other sources to assist in carrying out the purposes of AS 47.30.350 - 47.30.400 and may expend the funds for those purposes.



Sec. 47.30.370. - Review by legislative budget and audit committee.

Before implementation, the programs, plans and actions of the department made under AS 47.30.350 , except for the proposed geographic location of the mental health hospital, shall be reviewed by the legislative budget and audit committee. The review and findings of the budget and audit committee shall be made public.



Sec. 47.30.380. - Appropriation authorized.

Funds to carry out AS 47.30.350 - 47.30.400 shall be set out in the appropriation bill authorizing the operating and capital expenditures of the state's integrated comprehensive mental health program under AS 37.14.003(a) and submitted to the legislature under AS 37.07.020 (a)(1).



Sec. 47.30.390. - Acquisition of existing mental health care facilities.

The department may acquire existing facilities for mental health care.



Sec. 47.30.400. - Purpose of AS 47.30.350 -47.30.400.

The purpose of AS 47.30.350 - 47.30.400 is to provide for the constructing and equipping of hospitals and other facilities in this state needed for carrying out a comprehensive mental health program, to accept the benefits of 42 U.S.C. 274, and to authorize the department to take action necessary to accomplish these purposes.






Article 03 - UNIFORM ACT FOR THE EXTRADITION OF PERSONS OF UNSOUND MIND

Sec. 47.30.410. - Persons subject to extradition.

A person alleged to be of unsound mind found in this state, who has fled from another state, shall, on demand of the executive authority of the state from which the person fled, be delivered up to be removed to the state where, at the time of the flight the person

(1) was under detention by law in a hospital, asylum or other institution for the insane as a person of unsound mind;

(2) had been determined by legal proceedings to be of unsound mind, the finding being unreversed and in full force and effect, and the control of the person having been acquired by a court of competent jurisdiction of the state from which the person fled; or

(3) was subject to detention in that state, which was then the person's legal domicile (personal service of process having been made) based on legal proceedings there pending to have the person declared of unsound mind.



Sec. 47.30.420. - Extradition proceedings.

If the executive authority of a state demands of the executive authority of this state a fugitive under AS 47.30.410 and produces a copy of the commitment decree or other judicial process and proceedings, certified as authentic by the governor or chief magistrate of the state from which the person so charged has fled, with an affidavit made before a proper officer showing the person to be a fugitive, the executive authority of this state shall have the fugitive apprehended and secured, if found in this state, and have immediate notice of the apprehension given to the executive authority making the demand, or to the agent of that authority appointed to receive the fugitive, and have the fugitive delivered to the agent when the agent appears. If no agent appears within 30 days from the time of the apprehension the fugitive may be discharged. All costs and expenses incurred in the apprehending, securing, maintaining and transmitting the fugitive to the state making the demand shall be paid by that state. An agent so appointed who receives the fugitive into custody is empowered to transmit the fugitive to the state from which the fugitive fled. The executive authority of this state may, on the application of a person interested, demand the return to this state of a fugitive under AS 47.30.410 - 47.30.460.



Sec. 47.30.430. - Time to commence proceedings.

All proceedings under AS 47.30.410 - 47.30.460 shall be begun within one year after the flight referred to in AS 47.30.410 .



Sec. 47.30.440. - Interpretation and construction.

AS 47.30.410 - 47.30.460 shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.



Sec. 47.30.450. - Definitions.

In AS 47.30.410 - 47.30.460

(1) "executive authority," "governor," and "chief magistrate," respectively, as applied to a request to return a person under AS 47.30.410 - 47.30.460 to or from the District of Columbia, include a justice of the supreme court of the District of Columbia and other authority;

(2) "flight" and "fled" mean a voluntary or involuntary departure from the jurisdiction of the court where the proceedings mentioned in AS 47.30.410 - 47.30.460 have been instituted and are still pending, with the effect of avoiding, impeding, or delaying the action of the court in which the proceedings have been instituted or are pending, or a voluntary or involuntary departure from the state where the person demanded then was, if the person then was under detention by law as a person of unsound mind and subject to detention;

(3) "state" includes states, territories, districts, and insular and other possessions of the United States.



Sec. 47.30.460. - Short title.

AS 47.30.410 - 47.30.460 may be cited as the Uniform Act for the Extradition of Persons of Unsound Mind.






Article 04 - ALCOHOLICS

Sec. 47.30.470. - Powers and duties of department.

The department shall:

(1) ascertain and keep current a list of all institutions in the state that have available facilities for the care and treatment of alcoholics and drug abusers;

(2) encourage the development and advancement of standards of treatment of alcoholics and drug abusers in institutions;

(3) promote and encourage educational activities to make the public aware of the effects of intemperate use of alcoholic beverages and drugs, and promote and encourage the education of the general public about scientific facts regarding alcoholism and drug abuse;

(4) identify and utilize whatever facilities and services are available or can be made available through community organization for carrying out the purposes of this section, including identification and utilization for detoxification of under-utilized hospital beds;

(5) engage in research and educational activities that will aid in the understanding of alcoholism and drug abuse and in the treatment of alcoholics and drug abusers;

(6) administer a community grant-in-aid program for alcoholism and drug abuse;

(7) submit an annual report concerning alcoholism and drug abuse in the state and the grant-in-aid program within 10 days after the convening of the legislature in each regular session;

(8) prepare that part of the plan for the integrated comprehensive mental health program under AS 47.30.056 that relates to the services and facilities that are necessary for the care and treatment of persons identified as chronic alcoholics suffering from psychoses, as defined in AS 47.30.056 (b)(3) and (f); in preparing the plan of services for persons identified in this paragraph, the department shall coordinate with the Alaska Mental Health Trust Authority and the Advisory Board on Alcoholism and Drug Abuse;

(9) use money awarded to the department by grant or contract from the mental health trust settlement income account established under AS 37.14.036 and appropriated from the general fund to provide the necessary services identified in (8) of this section and in accordance with AS 47.30.056 .



Sec. 47.30.475. - Grant-in-aid program.

(a) A nonprofit corporation, a city or borough government, or other political subdivision of the state, or a combination of these, is eligible for grant-in-aid funds under this section. Applications shall be sent to the department.

(b) Money available under this section shall be awarded by the department to applicants on the basis of community need, but only after consideration of comment and advice of the Advisory Board on Alcoholism and Drug Abuse. In awarding grants, the department shall further consider the amount of money that is available for all applications and whether an application would contribute to the wise development of a comprehensive program of alcoholic and drug abuse rehabilitation and prevention.

(c) Grants shall be awarded in a ratio of 75 percent state money to 25 percent community money for the costs of providing staff and limited improvement, renovation, or new construction of facilities for alcohol or drug detoxification, rehabilitation, or "half-way house" care. The department may waive all or part of the requirement that state money be matched by community money if the department finds that community money is unavailable and waiver of the requirement is in the best interests of the state. A grant for improving, renovating, or constructing may not exceed $50,000 except when there is a lack of applicants for available money and then only with the approval of the Advisory Board on Alcoholism and Drug Abuse. The department is not required to award all money available under this program, or the full percentages specified in this subsection, when another source of money is available or could reasonably be made available to the applicant.

(d) Money used by the applicant to qualify for state money may be from any source other than the state. The cost of developing an application is not reimbursable from the grant. The value of real property to be used directly in conjunction with the grant may be used in calculating the required amount of community money, as allowed by regulations of the department.

(e) A grant may not be awarded under this section unless the application includes a plan that provides for

(1) the expenditure of grant money for education and other preventative measures, or the treatment of alcoholics and drug abusers;

(2) the reception of advice and comment from a local advisory board, or, if a local advisory board cannot be formed because the area is sparsely populated, from the governing bodies of private nonprofit health organizations, regarding the design, implementation, and evaluation of the plan and action to be taken;

(3) goals, expressed in quantifiable terms that express the intended effect of the assistance provided under the plan upon the number of individuals needing or utilizing that assistance;

(4) [Repealed, Sec. 21 ch 6 SLA 1993].

(f) The department shall monitor the implementation of the plan required under (e) of this section, and shall terminate payment of grant money if the plan is not implemented or approval of the program as a public or private treatment program under AS 47.37.140 is not granted within one year of the award of the grant, or is suspended, revoked, limited, or restricted. Modification of the plan required by (e) of this section shall be approved by the department before implementation of the modification.

(g) The department shall provide management training for persons administering a program receiving grant money under this section.

(h) If the department determines, after the award of a grant under (c) of this section, that the community is capable of bearing a greater portion of the cost of a program than originally determined, the department may

(1) reduce the award by that portion of the cost of a program that the department subsequently determined the community could bear; or

(2) terminate payment of the grant entirely.



Sec. 47.30.477. - Grant-in-aid program regulations.

The department shall adopt regulations implementing AS 47.30.475 . The regulations must provide for the method of application, the time for consideration of applications, the processing of applications, the type of record keeping, the requirements for reporting the progress and statistics regarding the program, and the notification of the applicant as to the action taken on the application. The department shall also establish the necessary forms of application and may adopt other regulations considered necessary to meet the requirements of health and safety and the orderly administration of the grant-in-aid program. The regulations must include reporting requirements that will permit an evaluation of the success of the program.



Sec. 47.30.480. - Judicial notice.

The superior courts of this state may take judicial notice of the fact that an alcoholic is suffering from an illness and is in need of proper medical, advisory, or rehabilitative treatment.



Sec. 47.30.490. - Acceptance of funds.

The department may accept on behalf of the state and deposit, apart from other public funds, grants from the federal government or gifts or contributions from other sources to assist in carrying out the purposes of AS 47.30.470 .



Sec. 47.30.500. - Definitions.

In AS 47.30.470 - 47.30.490

(1) "alcoholism" means a condition related to alcohol and concerns a physical compulsion which exists, coupled with a mental obsession;

(2) "costs of improvement, renovation, or new construction of facilities" includes, in addition to costs directly related to the project, the sum total of all costs of financing and carrying out the project; these include, but are not limited to, the costs of all necessary studies, surveys, plans and specifications, architectural, engineering or other special services, acquisition of real property, site preparation and development, purchase, construction, reconstruction and improvement of real property, and the acquisition of machinery and equipment as may be necessary in connection with the project; an allocable portion of the administrative and operating expenses of the grantee; the cost of financing the project, including interest on bonds issued to finance the project; and the cost of other items, including any indemnity and surety bonds and premiums on insurance, legal fees, fees and expenses of trustees, depositaries, financial advisors, and paying agents for the bonds issued as the issuer considers necessary;

(3) "department" means the Department of Health and Social Services;

(4) [Repealed, Sec. 33 ch 23 SLA 1995].






Article 05 - COMMUNITY MENTAL HEALTH SERVICES ACT

Sec. 47.30.520. - Legislative purpose.

It is the purpose of the Community Mental Health Services Act to

(1) provide a range of community based inpatient, outpatient, and support services for persons with mental disorders;

(2) assist communities in planning, organizing, and financing community mental health services through locally developed, administered, and controlled community mental health programs;

(3) better develop and use resources at both state and local levels;

(4) develop and implement plans for comprehensive mental health services based on demonstrated need on a regional basis;

(5) improve the effectiveness of existing mental health services;

(6) integrate state-operated and community mental health programs into a unified mental health system;

(7) ensure that consumers, families, and representatives of communities within mental health planning regions can participate in planning for, determining the need for, and allocating mental health resources;

(8) provide a means of allocating money available for state mental health services according to community needs;

(9) encourage the full use of all existing public or private agencies, facilities, personnel, and funds to accomplish these objectives; and

(10) prevent unnecessary duplication and fragmentation of services and expenditures.



Sec. 47.30.523. - Community mental health program policy and principles.

(a) It is the policy of the state that

(1) the community mental health program provide a comprehensive and integrated system of community based facilities, supports, and mental health services including child and adolescent screening and diagnosis, inpatient, outpatient, prevention, consultation, and education services;

(2) persons most in need of community mental health services receive appropriate services as provided under AS 47.30.056 ;

(3) the community mental health program be coordinated, to the maximum extent possible, with the programs established under AS 47.37, AS 47.65, AS 47.80, and other programs affecting the well being of persons in need of mental health services.

(b) Community mental health program service delivery principles include the principles that persons

(1) have ready and prompt access to necessary screening, diagnosis, and treatment;

(2) receiving community mental health services be informed of their rights, including their rights to confidentiality and to treatment with dignity;

(3) be provided community mental health services by staff and programs that reflect the culture, linguistic, and other social characteristics of their community and that incorporate multidisciplinary professional staff to meet client functional levels and diagnostic and treatment needs;

(4) in need of community mental health services, and their families, be encouraged to participate in formulating, delivering, and evaluating treatment and rehabilitation;

(5) in need of community mental health services be provided treatment and rehabilitation services designed to minimize institutionalization and maximize individual potential;

(6) be treated in the least restrictive alternative environment consistent with their treatment needs, enabling the person to live as normally as possible;

(7) be provided necessary treatment as close to the person's home as possible;

(8) be informed of and allowed to participate in planning their own treatment as much as possible.



Sec. 47.30.530. - Duties of department.

(a) The department shall administer the provisions of AS 47.30.520 - 47.30.620 and shall

(1) define and develop standards for various levels and qualities of mental health care;

(2) provide fiscal and professional technical assistance in planning, organizing, developing, implementing, and administering local mental health services;

(3) develop budgets and receive and distribute state appropriations and funds in accordance with the provisions of AS 47.30.520 - 47.30.620;

(4) establish standards of education and experience for professional, technical, and administrative personnel employed in community mental health services;

(5) assist the community in establishing the organization and operation of community mental health services;

(6) develop a standardized system for measuring and reporting to the department the types, quantities, and quality of services; and develop a cost accounting system that will demonstrate the cost of various levels and qualities of care;

(7) provide each local community planning and services delivery entity with statistics, reports, and other data relevant to development of indices indicating the need for mental health services, or relevant to evaluating the effectiveness of existing services;

(8) review each local community plan and require each plan to include

(A) an affirmative showing that the most effective and economic use will be made of all available public and private resources in the community including careful consideration of the most effective and economic alternative forms and patterns of services;

(B) a five-year projection of needs, services, and resources; and

(C) adequate provisions for review and evaluation of services provided in the local community;

(9) adopt regulations and establish priorities, after consultation with local communities affected and in conjunction with the Alaska Mental Health Board, that are necessary to carry out the purposes of AS 47.30.520 - 47.30.620.

(b) In performing its duties under (a) of this section, the department shall coordinate with the Alaska Mental Health Trust Authority established in AS 47.30.011 .



Sec. 47.30.540. - Eligible local community entities.

(a) A city or borough government or other political subdivision of the state, a nonprofit corporation, or a combination of these, is eligible to receive funds and administer local programs under AS 47.30.520 - 47.30.620. In order to ensure equitable access to funds and programs through the state, the department shall determine appropriate geographical areas to be served by local programs in consultation with representatives of the geographical areas in question.

(b) An entity designated by the department to receive money under AS 47.30.520 - 47.30.620 shall ensure a broad base of community support as evidenced by a governing board reasonably representative of the professional, civic, and citizen groups in the community and including persons with mental disorders or family members of persons with mental disorders. No more than two members, or 40 percent of the membership, whichever is greater, may be providers of services under the program. In order to receive money under AS 47.30.520 - 47.30.620, a local community entity shall agree

(1) to give priority to mental health programs and services consistent with the priorities set out in AS 47.30.056 and that provide the maximum services for the least expenditure of money from the mental health trust settlement income account;

(2) to furnish services through a qualified staff meeting reasonable standards of experience and training;

(3) to conform to a state cost accounting system showing the true cost of services rendered, collect fees for services according to a schedule based on an analysis of reasonable ability to pay, and provide that a person may not be refused services because of inability to pay for those services;

(4) to maintain adequate clinical and administrative records and furnish periodic reports to the department;

(5) to furnish the authority and the department an annual report of the preceding fiscal year, including an evaluation of the effectiveness of the previous year's programs and their costs;

(6) to furnish the authority and the department satisfactory needs assessments for the population and area it serves and an annual update of a long-range planning and budget statement that describes program goals for the coming year, the steps and resources necessary to implement the goals, the projected means by which these resources will be secured, and the procedures necessary to evaluate the program;

(7) to furnish the department with confidential and other information about recipients of services paid for, in whole or part, under AS 47.30.520 - 47.30.620 and comply with regulations of the department regarding the submission of this information; and

(8) to notify the department immediately of emergency situations involving recipients of services paid for, in whole or in part, under AS 47.30.520 - 47.30.620 and comply with regulations of the department regarding this notification; for purposes of this paragraph, "emergency situations" include the disappearance, injury, or death of a recipient.

(c) Members of local governing boards may be reimbursed for necessary travel expenses incurred in the organization and operation of local programs as may be determined by the department.



Sec. 47.30.545. - Populations to be served.

The entities designated by the department to receive money under AS 47.30.540(b) shall provide one or more of the services that are set out in AS 47.30.056 (i) to persons identified in AS 47.30.056 .



Sec. 47.30.546. - Services for mentally and emotionally disturbed. [Repealed, Sec. 49 ch 66 SLA 1991].

Repealed or Renumbered



Sec. 47.30.547. - Standards for community mental health services.

An entity that provides community mental health services shall

(1) make services available at times and locations that enable residents of the entity's service area to obtain services readily;

(2) ensure each client's right to confidentiality and treatment with dignity;

(3) establish staffing patterns of qualified and trained personnel that reflect the cultural, linguistic, and other social characteristics of the community and that incorporate multidisciplinary professional staff to meet client functional levels and diagnostic and treatment needs;

(4) promote client and family participation in formulating, delivering, and evaluating treatment and rehabilitation;

(5) design screening, diagnosis, treatment, and rehabilitation services to maximize individual potential and to minimize institutionalization; and

(6) provide services in the least restrictive setting, enabling the person receiving the services to live as normally as possible.



Sec. 47.30.550. - Cost sharing formula; limitations.

(a) In a district designated by the department as a poverty area, the department may fund not more than 90 percent of the eligible costs of the community mental health services to be furnished under an entity's approved plan.

(b) In a district that has not been designated by the department as a poverty area, the department may fund not more than 75 percent of the eligible costs of the community mental health services to be furnished under an entity's approved plan.

(c) Notwithstanding (a) and (b) of this section, if the department determines that sufficient funds from other sources are unavailable, then the department shall fund the percent of the eligible costs that is necessary in order to ensure that services for chronically mentally ill adults and severely mentally ill children, and other community mental health services to be furnished under an entity's approved plan are made available by the entity. Funding under this subsection is subject to the availability of legislative appropriations for the purpose.

(d) Income earned by an entity through a community mental health project funded under AS 47.30.520 - 47.30.620 shall be used to augment or enhance the entity's mental health services.

(e) In (a) and (b) of this section, "poverty area" means a census district in which at least 15 percent of the population, based upon the most recent census date, falls under 125 percent of the United States Department of Health and Human Services' Poverty Income Guidelines for Alaska, as reported in the Federal Register.



Sec. 47.30.560. - Funds for local programs.

The contracts for services provided for in AS 47.30.520 - 47.30.620 shall be reviewed, revised if necessary, and approved at the expiration of each contract year. A contract shall be approved if the department finds that the community entity has complied with its plan, AS 47.30.520 - 47.30.620, and any applicable regulations adopted by the department. Expenditures for the purchase of services shall be made in accordance with the approved contract, budgets, and program projections.



Sec. 47.30.570. - Eligible costs; maintenance of local effort.

The department shall adopt regulations specifying the types of services and program costs eligible for state participation. These regulations must include

(1) a provision excluding capital expenditures as eligible costs; and

(2) a requirement that the community entity contractor or applicant agrees as a condition of contract approval that it will not supplant existing local fund support of community mental health services with funds received under AS 47.30.520 - 47.30.620 and that it will continue local funding support of community mental health services, in any year in which it contracts with the department, at a level that is at least equal to the local funding support in the previous year.



Sec. 47.30.580. - Comprehensive services.

Plans and regulations adopted under AS 47.30.520 - 47.30.620 must allow local programs sufficient administrative and program flexibility so that local community mental health programs may be joined with other programs such as mental retardation programs, drug abuse programs, alcoholism programs and comprehensive mental health services programs.



Sec. 47.30.590. - Patient rights and the confidential nature of records and information.

(a) The department shall adopt regulations to assure patient rights and to safeguard the confidential nature of records and information about the recipients of services provided under this chapter. The regulations must require that entities identified in AS 47.30.540 (b) develop and include in any plan submitted for approval adequate provisions for safeguarding confidential information. The regulations must provide for disclosure of confidential information to parents or guardians, to mental health professionals providing services to a recipient, and to other appropriate service agencies when it is in the defined best interests of the patient.

(b) Notwithstanding (a) of this section, the department is authorized to review, obtain, and copy confidential and other records and information about the clients of services requested or furnished under AS 47.30.520 - 47.30.620 to evaluate compliance with those statutes. The department may obtain the records and information regarding clients from the client or directly from an entity designated by the department under AS 47.30.520 - 47.30.620 that furnished those services. Records obtained by the department under this subsection are medical records, shall be handled confidentially, and are exempt from public inspection and copying under AS 40.25.110 - 40.25.120.



Sec. 47.30.600. - Applicability to existing programs. [Repealed, Sec. 6 ch 47 SLA 1987].

Repealed or Renumbered



Sec. 47.30.605. - Mental Health Advisory Council. [Repealed, Sec. 13 ch 48 SLA 1987].

Repealed or Renumbered



Sec. 47.30.610. - Definitions.

In AS 47.30.520 - 47.30.610,

(1) "authority" means the Alaska Mental Health Trust Authority established in AS 47.30.011 ;

(2) "department" means the Department of Health and Social Services;

(3) "persons with mental disorders" means persons with disorders currently included within nationally accepted diagnostic systems of the mental health professions;

(4) "trust" has the meaning given in AS 47.30.061 .



Sec. 47.30.620. - Short title.

AS 47.30.520 - 47.30.620 may be cited as the Community Mental Health Services Act.






Article 06 - STATE MENTAL HEALTH POLICY

Sec. 47.30.655. - Purpose of major revision.

The purpose of the 1981 major revision of Alaska civil commitment statutes (AS 47.30.660 and 47.30.670 - 47.30.915) is to more adequately protect the legal rights of persons suffering from mental illness. The legislature has attempted to balance the individual's constitutional right to physical liberty and the state's interest in protecting society from persons who are dangerous to others and protecting persons who are dangerous to themselves by providing due process safeguards at all stages of commitment proceedings. In addition, the following principles of modern mental health care have guided this revision:

(1) that persons be given every reasonable opportunity to accept voluntary treatment before involvement with the judicial system;

(2) that persons be treated in the least restrictive alternative environment consistent with their treatment needs;

(3) that treatment occur as promptly as possible and as close to the individual's home as possible;

(4) that a system of mental health community facilities and supports be available;

(5) that patients be informed of their rights and be informed of and allowed to participate in their treatment program as much as possible;

(6) that persons who are mentally ill but not dangerous to others be committed only if there is a reasonable expectation of improving their mental condition.



Sec. 47.30.660. - Powers and duties of department.

(a) The department shall

(1) prepare, and periodically revise and amend, a plan for an integrated comprehensive mental health program, as that term is defined by AS 47.30.056 (i); the preparation of the plan and any revision or amendment of it shall

(A) be made in conjunction with the Alaska Mental Health Trust Authority;

(B) be coordinated with federal, state, regional, local, and private entities involved in mental health services;

(2) in planning expenditures from the mental health trust settlement income account, conform to the regulations adopted by the Alaska Mental Health Trust Authority under AS 47.30.031 (b)(6); and

(3) implement an integrated comprehensive system of care that, within the limits of money appropriated for that purpose and using grants and contracts that are to be paid for from the mental health trust settlement income account, meets the service needs of the beneficiaries of the trust established under the Alaska Mental Health Enabling Act of 1956, as determined by the plan.

(b) The department, in fulfilling its duties under this section and through its division of mental health and developmental disabilities, shall

(1) administer a comprehensive program of services for persons with mental disorders, for the prevention of mental illness, and for the care and treatment of persons with mental disorders, including inpatient and outpatient care and treatment and the procurement of services of specialists or other persons on a contractual or other basis;

(2) take the actions and undertake the obligations that are necessary to participate in federal grants-in-aid programs and accept federal or other financial aid from whatever sources for the study, prevention, examination, care, and treatment of persons with mental disorders;

(3) administer AS 47.30.660 - 47.30.915;

(4) designate, operate, and maintain treatment facilities equipped and qualified to provide inpatient and outpatient care and treatment for persons with mental disorders;

(5) provide for the placement of patients with mental disorders in designated treatment facilities;

(6) enter into arrangements with governmental agencies for the care or treatment of persons with mental disorders in facilities of the governmental agencies in the state or in another state;

(7) enter into contracts with treatment facilities for the custody and care or treatment of persons with mental disorders; contracts under this paragraph are governed by AS 36.30 (State Procurement Code);

(8) enter into contracts, which incorporate safeguards consistent with AS 47.30.660 - 47.30.915 and the preservation of the civil rights of the patients with another state for the custody and care or treatment of patients previously committed from this state under 48 U.S.C. 46 et seq., and P.L. 84-830, 70 Stat. 709;

(9) prescribe the form of applications, records, reports, request for release, and consents to medical or psychological treatment required by AS 47.30.660 -47.30.915;

(10) require reports from the head of a treatment facility concerning the care of patients;

(11) visit each treatment facility at least annually to review methods of care or treatment for patients;

(12) investigate complaints made by a patient or an interested party on behalf of a patient;

(13) delegate upon mutual agreement to another officer or agency of it, or a political subdivision of the state, or a treatment facility designated, any of the duties and powers imposed upon it by AS 47.30.660 - 47.30.915;

(14) after consultation with the Alaska Mental Health Trust Authority, adopt regulations to implement the provisions of AS 47.30.660 - 47.30.915;

(15) provide technical assistance and training to providers of mental health services; and

(16) set standards under which each designated treatment facility shall provide programs to meet patients' medical, psychological, social, vocational, educational, and recreational needs.






Article 07 - ALASKA MENTAL HEALTH BOARD

Sec. 47.30.661. - Alaska Mental Health Board.

The Alaska Mental Health Board is established. For budgetary purposes, the board is located within the department. The board is the state planning and coordinating agency for the purposes of federal and state laws relating to the mental health program of the state. The purpose of the board is to assist the state in ensuring an integrated comprehensive mental health program.



Sec. 47.30.662. - Composition.

(a) The board consists of not fewer than 12 nor more than 16 members appointed by the governor, with due regard for the demographics of the state and balanced geographic representation of the state. The membership and committees of the board shall fulfill the requirements of P.L. 99-660, as amended.

(b) Not less than one-half of the members shall be persons with a mental disorder identified in AS 47.30.056 (b)(1) or members of their families.

(c) The board members

(1) shall include the director of the division of mental health and developmental disabilities in the department; and

(2) may include representatives of the principal state agencies with respect to education, vocational rehabilitation, criminal justice, housing, social services, medical assistance, substance abuse, and aging.

(d) Board members appointed under (c) of this section may not vote on matters before the board.

(e) The board members shall include at least two licensed mental health professionals who represent public and private providers of mental health services and at least one member who is admitted to practice law in the state. Members appointed under this subsection may also be family members identified under (b) of this section.



Sec. 47.30.663. - Term of office.

(a) Board members serve staggered terms of three years.

(b) A vacancy occurring in the membership of the board shall be filled by appointment of the governor for the unexpired portion of the vacated term.

(c) Members may be removed only for cause, including, but not limited to, poor attendance or lack of contribution to the board's work.



Sec. 47.30.664. - Officers and staff.

(a) The board, by a majority of its membership, shall annually elect a chair and other officers it considers necessary from among its membership.

(b) The board shall have a paid staff provided by the department, including, but not limited to, an executive director who shall be selected by the board. The executive director is in the partially exempt service and may hire additional employees in the classified service of the state. The department shall provide for the assignment of personnel to the board to ensure the board has the capacity to fulfill its responsibilities. The executive director of the board shall be directly responsible to the board in the performance of the director's duties.



Sec. 47.30.665. - Bylaws.

The board, on approval of a majority of its membership and consistent with state law, shall adopt and amend bylaws governing its composition, proceedings, and other activities consistent with state law and including, but not limited to, provisions concerning a quorum to transact board business and other aspects of procedure, frequency and location of meetings, and establishment, functions, and membership of committees.



Sec. 47.30.666. - Duties of the board.

The board is the state planning and coordinating body for the purpose of federal and state laws relating to mental health services for persons with mental disorders identified in AS 47.30.056 (b)(1). On behalf of those persons, the board shall

(1) prepare and maintain a comprehensive plan of treatment and rehabilitation services;

(2) propose an annual implementation plan consistent with the comprehensive plan and with due regard for the findings from evaluation of existing programs;

(3) provide a public forum for the discussion of issues related to the mental health services for which the board has planning and coordinating responsibility;

(4) advocate the needs of persons with mental disorders before the governor, executive agencies, the legislature, and the public;

(5) advise the legislature, the governor, the Alaska Mental Health Trust Authority, and other state agencies in matters affecting persons with mental disorders, including, but not limited to,

(A) development of necessary services for diagnosis, treatment, and rehabilitation;

(B) evaluation of the effectiveness of programs in the state for diagnosis, treatment, and rehabilitation;

(C) legal processes that affect screening, diagnosis, treatment, and rehabilitation;

(6) provide to the Alaska Mental Health Trust Authority for its review and consideration recommendations concerning the integrated comprehensive mental health program for those persons who are described in AS 47.30.056 (b)(1) and the use of money in the mental health trust settlement income account in a manner consistent with regulations adopted under AS 47.30.031 ; and

(7) submit periodic reports regarding its planning, evaluation, advocacy, and other activities.



Sec. 47.30.667. - Compensation, per diem, and expenses.

The board members appointed under AS 47.30.662 (b) and (e) are not entitled to a salary, but are entitled to per diem, reimbursement for travel, and other expenses authorized by law for boards and commissions under AS 39.20.180 .



Sec. 47.30.669. - Definition.

In AS 47.30.661 - 47.30.669, "board" means the Alaska Mental Health Board established in AS 47.30.661 .






Article 08 - VOLUNTARY ADMISSION FOR TREATMENT

Sec. 47.30.670. - Standards for voluntary admission.

A person 18 years of age or older may be voluntarily admitted to a treatment facility if the person is suffering from mental illness and voluntarily signs the admission papers.



Sec. 47.30.675. - Notice of rights.

(a) Upon the application of a person for voluntary admission, or at the time a person admitted under AS 47.30.690 reaches the age of 18, the person shall be given a copy of the following documents which shall be explained as necessary:

(1) notice of rights as set out in AS 47.30.825 - 47.30.865 and an explanation of any document served upon the person; and

(2) notice that should the person desire to leave at a time when the treatment facility determines that the person is mentally ill and as a result is likely to cause serious harm to self or others or is gravely disabled, the facility could initiate commitment proceedings against the person.

(b) If an applicant for voluntary admission does not understand English, the explanation shall be given in a language the applicant understands.



Sec. 47.30.680. - Discharge of voluntary patients.

A patient who no longer meets the standards established in AS 47.30.670 shall be discharged from the treatment facility.



Sec. 47.30.685. - Request to leave; evaluation; 48-hour hold for commitment.

A voluntary patient who is 18 years of age or older and who desires to leave a treatment facility shall submit to the facility a request to leave on a form provided by the facility. When the investigation is completed, the patient shall be evaluated immediately in writing and discharged immediately or given written notice that involuntary commitment proceedings will be initiated against the patient. The treatment facility may detain the patient for no more than 48 hours after receipt of the patient's request to leave in order to initiate involuntary commitment proceedings.



Sec. 47.30.690. - Admission of minors under 18 years of age.

(a) A minor under the age of 18 may be admitted for 30 days of evaluation, diagnosis, and treatment at a designated treatment facility if the minor's parent or guardian signs the admission papers and if, in the opinion of the professional person in charge,

(1) the minor is gravely disabled or is suffering from mental illness and as a result is likely to cause serious harm to the minor or others;

(2) there is no less restrictive alternative available for the minor's treatment; and

(3) there is reason to believe that the minor's mental condition could be improved by the course of treatment or would deteriorate further if untreated.

(b) A guardian ad litem for a minor admitted under this section shall be appointed under AS 25.24.310 to monitor the best interests of the minor as soon as possible after the minor's admission. If the guardian ad litem finds that placement is not appropriate, the guardian ad litem may request that an attorney be appointed under AS 25.24.310 to represent the minor. The attorney may request a hearing on behalf of the minor during the 30-day admittance.

(c) The minor may be released by the treatment facility at any time if the professional person in charge or the minor's designated mental health professional determines the minor would no longer benefit from continued treatment and the minor is not dangerous. The minor's parents or guardian must be notified by the facility of the contemplated release.



Sec. 47.30.693. - Notice to parent or guardian or minor.

When a minor under 18 years of age is detained at or admitted or committed to a treatment facility, the facility shall inform the parent or guardian of the location of the minor as soon as possible after the arrival of the minor at the facility.



Sec. 47.30.695. - Notice of request for release of minors under 18 years of age from detention and commitment.

The parent or guardian of a minor who is less than 18 years of age may file a notice to withdraw the minor from the facility. On receipt of the notice, the facility may

(1) discharge the minor to the custody of the parent or guardian; or

(2) if, in the opinion of the treating physician, release of the minor would be seriously detrimental to the minor's health, the treating physician may

(A) discharge the minor to the custody of the parent or guardian after advising the parent or guardian that this action is against medical advice and after receiving a written acknowledgement of the advice; or

(B) refuse to discharge the minor, initiate involuntary commitment proceedings, and continue to hold the minor until a court order under AS 47.30.700 has been issued; or

(3) if, in the opinion of the treating physician, the minor is likely to cause serious harm to self or others and there is reason to believe the release could place the minor in imminent danger, the treating physician shall refuse to discharge the minor, and shall initiate involuntary commitment proceedings and continue to hold the minor until a court order under AS 47.30.700 has been issued.






Article 09 - INVOLUNTARY ADMISSION FOR TREATMENT

Sec. 47.30.700. - Initiation of involuntary commitment procedures.

(a) Upon petition of any adult, a judge shall immediately conduct a screening investigation or direct a local mental health professional employed by the department or by a local mental health program that receives money from the department under AS 47.30.520 - 47.30.620 or another mental health professional designated by the judge, to conduct a screening investigation of the person alleged to be mentally ill and, as a result of that condition, alleged to be gravely disabled or to present a likelihood of serious harm to self or others. Within 48 hours after the completion of the screening investigation, a judge may issue an ex parte order orally or in writing, stating that there is probable cause to believe the respondent is mentally ill and that condition causes the respondent to be gravely disabled or to present a likelihood of serious harm to self or others. The court shall provide findings on which the conclusion is based, appoint an attorney to represent the respondent, and may direct that a peace officer take the respondent into custody and deliver the respondent to the nearest appropriate facility for emergency examination or treatment. The ex parte order shall be provided to the respondent and made a part of the respondent's clinical record. The court shall confirm an oral order in writing within 24 hours after it is issued.

(b) The petition required in (a) of this section must allege that the respondent is reasonably believed to present a likelihood of serious harm to self or others or is gravely disabled as a result of mental illness and must specify the factual information on which that belief is based including the names and addresses of all persons known to the petitioner who have knowledge of those facts through personal observation.



Sec. 47.30.705. - Emergency detention for evaluation.

(a) A peace officer, a psychiatrist or physician who is licensed to practice in this state or employed by the federal government, or a clinical psychologist licensed by the state Board of Psychologist and Psychological Associate Examiners who has probable cause to believe that a person is gravely disabled or is suffering from mental illness and is likely to cause serious harm to self or others of such immediate nature that considerations of safety do not allow initiation of involuntary commitment procedures set out in AS 47.30.700 , may cause the person to be taken into custody and delivered to the nearest evaluation facility. A person taken into custody for emergency evaluation may not be placed in a jail or other correctional facility except for protective custody purposes and only while awaiting transportation to a treatment facility. However, emergency protective custody under this section may not include placement of a minor in a jail or secure facility. The peace officer or mental health professional shall complete an application for examination of the person in custody and be interviewed by a mental health professional at the facility.

(b) In this section, "minor" means an individual who is under 18 years of age.



Sec. 47.30.710. - Examination.

(a) A respondent who is delivered under AS 47.30.700 - 47.30.705 to an evaluation facility for emergency examination and treatment shall be examined and evaluated as to mental and physical condition by a mental health professional and by a physician within 24 hours after arrival at the facility.

(b) If the mental health professional who performs the emergency examination has reason to believe that the respondent is (1) mentally ill and that condition causes the respondent to be gravely disabled or to present a likelihood of serious harm to self or others, and (2) is in need of care or treatment, the mental health professional may hospitalize the respondent, or arrange for hospitalization, on an emergency basis. If a judicial order has not been obtained under AS 47.30.700, the mental health professional shall apply for an ex parte order authorizing hospitalization for evaluation.



Sec. 47.30.715. - Acceptance of order.

When a facility receives a proper order for evaluation, it shall accept the order and the respondent for an evaluation period not to exceed 72 hours. The facility shall promptly notify the court of the date and time of the respondent's arrival. The court shall set a date, time and place for a 30-day commitment hearing, to be held if needed within 72 hours after the respondent's arrival, and the court shall notify the facility, the respondent, the respondent's attorney, and the prosecuting attorney of the hearing arrangements. Evaluation personnel, when used, shall similarly notify the court of the date and time when they first met with the respondent.



Sec. 47.30.720. - Release before expiration of 72-hour period.

If at any time in the course of the 72-hour period the mental health professionals conducting the evaluation determine that the respondent does not meet the standards for commitment specified in AS 47.30.700 , the respondent shall be discharged from the facility or the place of evaluation by evaluation personnel and the petitioner and the court so notified.



Sec. 47.30.725. - Commitment proceeding rights; notification.

(a) When a respondent is detained for evaluation under AS 47.30.660 - 47.30.915, the respondent shall be immediately notified orally and in writing of the rights under this section. Notification must be in a language understood by the respondent. The respondent's guardian, if any, and if the respondent requests, an adult designated by the respondent, shall also be notified of the respondent's rights under this section.

(b) Unless a respondent is released or voluntarily admitted for treatment within 72 hours of arrival at the facility or, if the respondent is evaluated by evaluation personnel, within 72 hours from the beginning of the respondent's meeting with evaluation personnel, the respondent is entitled to a court hearing to be set for not later than the end of that 72-hour period to determine whether there is cause for detention after the 72 hours have expired for up to an additional 30 days on the grounds that the respondent is mentally ill, and as a result presents a likelihood of serious harm to the respondent or others, or is gravely disabled. The facility or evaluation personnel shall give notice to the court of the releases and voluntary admissions under AS 47.30.700 - 47.30.815.

(c) The respondent has a right to communicate immediately, at the department's expense, with the respondent's guardian, if any, or an adult designated by the respondent and the attorney designated in the ex parte order, or an attorney of the respondent's choice.

(d) The respondent has the right to be represented by an attorney, to present evidence, and to cross-examine witnesses who testify against the respondent at the hearing.

(e) The respondent has the right to be free of the effects of medication and other forms of treatment to the maximum extent possible before the 30-day commitment hearing; however, the facility or evaluation personnel may treat the respondent with medication under prescription by a licensed physician or by a less restrictive alternative of the respondent's preference if, in the opinion of a licensed physician in the case of medication, or of a mental health professional in the case of alternative treatment, the treatment is necessary to

(1) prevent bodily harm to the respondent or others;

(2) prevent such deterioration of the respondent's mental condition that subsequent treatment might not enable the respondent to recover; or

(3) allow the respondent to prepare for and participate in the proceedings.

(f) A respondent, if represented by counsel, may waive, orally or in writing, the 72-hour time limit on the 30-day commitment hearing and have the hearing set for a date no more than seven calendar days after arrival at the facility. The respondent's counsel shall immediately notify the court of the waiver.



Sec. 47.30.730. - Procedure for 30-day commitment; petition for commitment.

(a) In the course of the 72-hour evaluation period, a petition for commitment to a treatment facility may be filed in court. The petition must be signed by two mental health professionals who have examined the respondent, one of whom is a physician. The petition must

(1) allege that the respondent is mentally ill and as a result is likely to cause harm to self or others or is gravely disabled;

(2) allege that the evaluation staff has considered but has not found that there are any less restrictive alternatives available that would adequately protect the respondent or others; or, if a less restrictive involuntary form of treatment is sought, specify the treatment and the basis for supporting it;

(3) allege with respect to a gravely disabled respondent that there is reason to believe that the respondent's mental condition could be improved by the course of treatment sought;

(4) allege that a specified treatment facility or less restrictive alternative that is appropriate to the respondent's condition has agreed to accept the respondent;

(5) allege that the respondent has been advised of the need for, but has not accepted, voluntary treatment, and request that the court commit the respondent to the specified treatment facility or less restrictive alternative for a period not to exceed 30 days;

(6) list the prospective witnesses who will testify in support of commitment or involuntary treatment; and

(7) list the facts and specific behavior of the respondent supporting the allegation in (1) of this subsection.

(b) A copy of the petition shall be served on the respondent, the respondent's attorney, and the respondent's guardian, if any, before the 30-day commitment hearing.



Sec. 47.30.735. 30- - day commitment.

(a) Upon receipt of a proper petition for commitment, the court shall hold a hearing at the date and time previously specified according to procedures set out in AS 47.30.715 .

(b) The hearing shall be conducted in a physical setting least likely to have a harmful effect on the mental or physical health of the respondent, within practical limits. At the hearing, in addition to other rights specified in AS 47.30.660 - 47.30.915, the respondent has the right

(1) to be present at the hearing; this right may be waived only with the respondent's informed consent; if the respondent is incapable of giving informed consent, the respondent may be excluded from the hearing only if the court, after hearing, finds that the incapacity exists and that there is a substantial likelihood that the respondent's presence at the hearing would be severely injurious to the respondent's mental or physical health;

(2) to view and copy all petitions and reports in the court file of the respondent's case;

(3) to have the hearing open or closed to the public as the respondent elects;

(4) to have the rules of evidence and civil procedure applied so as to provide for the informal but efficient presentation of evidence;

(5) to have an interpreter if the respondent does not understand English;

(6) to present evidence on the respondent's behalf;

(7) to cross-examine witnesses who testify against the respondent;

(8) to remain silent;

(9) to call experts and other witnesses to testify on the respondent's behalf.

(c) At the conclusion of the hearing the court may commit the respondent to a treatment facility for not more than 30 days if it finds, by clear and convincing evidence, that the respondent is mentally ill and as a result is likely to cause harm to the respondent or others or is gravely disabled.

(d) If the court finds that there is a viable less restrictive alternative available and that the respondent has been advised of and refused voluntary treatment through the alternative, the court may order the less restrictive alternative treatment for not more than 30 days if the program accepts the respondent.

(e) The court shall specifically state to the respondent, and give the respondent written notice, that if commitment or other involuntary treatment beyond the 30 days is to be sought, the respondent has the right to a full hearing or jury trial.



Sec. 47.30.740. - Procedure for 90-day commitment following 30-day commitment.

(a) At any time during the respondent's 30-day commitment, the professional person in charge, or that person's professional designee, may file with the court a petition for a 90-day commitment of that respondent. The petition must include all material required under AS 47.30.730(a) except that references to "30 days" shall be read as "90 days"; and

(1) allege that the respondent has attempted to inflict or has inflicted serious bodily harm upon the respondent or another since the respondent's acceptance for evaluation, or that the respondent was committed initially as a result of conduct in which the respondent attempted or inflicted serious bodily harm upon the respondent or another, or that the respondent continues to be gravely disabled, or that the respondent demonstrates a current intent to carry out plans of serious harm to the respondent or another;

(2) allege that the respondent has received appropriate and adequate care and treatment during the respondent's 30-day commitment;

(3) be verified by the professional person in charge, or that person's professional designee, during the 30-day commitment.

(b) The court shall have copies of the petition for 90-day commitment served upon the respondent, the respondent's attorney, and the respondent's guardian, if any. The petition for 90-day commitment and proofs of service shall be filed with the clerk of the court, and a date for hearing shall be set, by the end of the next judicial day, for not later than five judicial days from the date of filing of the petition. The clerk shall notify the respondent, the respondent's attorney, and the petitioner of the hearing date at least three judicial days in advance of the hearing.

(c) Findings of fact relating to the respondent's behavior made at a 30-day commitment hearing under AS 47.30.735 shall be admitted as evidence and may not be rebutted except that newly discovered evidence may be used for the purpose of rebutting the findings.



Sec. 47.30.745. 90- - day commitment hearing rights.

(a) A respondent subject to a petition for 90-day commitment has, in addition to the rights specified elsewhere in this chapter, or otherwise applicable, the rights enumerated in this section. Written notice of these rights shall be served on the respondent and the respondent's attorney and guardian, if any, and may be served on an adult designated by the respondent at the time the petition for 90-day commitment is served. An attempt shall be made by oral explanation to ensure that the respondent understands the rights enumerated in the notice. If the respondent does not understand English, the explanation shall be given in a language the respondent understands.

(b) Unless the respondent is released or is admitted voluntarily following the filing of a petition and before the hearing, the respondent is entitled to a judicial hearing within five judicial days of the filing of the petition as set out in AS 47.30.740 (b) to determine if the respondent is mentally ill and as a result is likely to cause harm to self or others, or if the respondent is gravely disabled. If the respondent is admitted voluntarily following the filing of the petition, the voluntary admission constitutes a waiver of any hearing rights under AS 47.30.740 or under AS 47.30.685 . If at any time during the respondent's voluntary admission under this subsection, the respondent submits to the facility a written request to leave, the professional person in charge may file with the court a petition for a 180-day commitment of the respondent under AS 47.30.770 . The 180-day commitment hearing shall be scheduled for a date not later than 90 days after the respondent's voluntary admission.

(c) The respondent is entitled to a jury trial upon request filed with the court if the request is made at least two judicial days before the hearing. If the respondent requests a jury trial, the hearing may be continued for no more than 10 calendar days. The jury shall consist of six persons.

(d) If a jury trial is not requested, the court may still continue the hearing at the respondent's request for no more than 10 calendar days.

(e) The respondent has a right to retain an independent licensed physician or other mental health professional to examine the respondent and to testify on the respondent's behalf. Upon request by an indigent respondent, the court shall appoint an independent licensed physician or other mental health professional to examine the respondent and testify on the respondent's behalf. The court shall consider an indigent respondent's request for a specific physician or mental health professional. A motion for the appointment may be filed in court at any reasonable time before the hearing and shall be acted upon promptly. Reasonable fees and expenses for expert examiners shall be determined by the rules of court.

(f) The proceeding shall in all respects be in accord with constitutional guarantees of due process and, except as otherwise specifically provided in AS 47.30.700 - 47.30.915, the rules of evidence and procedure in civil proceedings.

(g) Until the court issues a final decision, the respondent shall continue to be treated at the treatment facility unless the petition for 90-day commitment is withdrawn. If a decision has not been made within 20 days of filing of the petition, not including extensions of time due to jury trial or other requests by the respondent, the respondent shall be released.



Sec. 47.30.750. - Conduct of hearing.

The hearing under AS 47.30.745 shall be conducted in the same manner, and with the same rights for the respondent, as set out in AS 47.30.735(b).



Sec. 47.30.755. - Court order.

(a) After the hearing and within the time limit specified in AS 47.30.745, the court may commit the respondent to a treatment facility for no more than 90 days if the court or jury finds by clear and convincing evidence that the respondent is mentally ill and as a result is likely to cause harm to self or others, or is gravely disabled.

(b) If the court finds that there is a less restrictive alternative available and that the respondent has been advised of and refused voluntary treatment through the alternative, the court may order the less restrictive alternative treatment after acceptance by the program of the respondent for a period not to exceed 90 days.



Sec. 47.30.760. - Placement at closest facility.

Treatment shall always be available at a state-operated hospital; however, if space is available and upon acceptance by another treatment facility, a respondent who is committed by the court shall be placed by the department at the designated treatment facility closest to the respondent's home unless the court finds that

(1) another treatment facility in the state has a program more suited to the respondent's condition, and this interest outweighs the desirability of the respondent being closer to home;

(2) another treatment facility in the state is closer to the respondent's friends or relatives who could benefit the respondent through their visits and communications; or

(3) the respondent wants to be further removed from home, and the mental health professionals who sought the respondent's commitment concur in the desirability of removed placement.



Sec. 47.30.765. - Appeal.

The respondent has the right to an appeal from an order of involuntary commitment. The court shall inform the respondent of this right.



Sec. 47.30.770. - Additional 180-day commitment.

(a) The respondent shall be released from involuntary treatment at the expiration of 90 days unless the professional person in charge files a petition for a 180-day commitment conforming to the requirements of AS 47.30.740(a) except that all references to "30-day commitment" shall be read as "the previous 90-day commitment" and all references to "90-day commitment" shall be read as "180-day commitment".

(b) The procedures for service of the petition, notification of rights, and judicial hearing shall be as set out in AS 47.30.740 - 47.30.750. If the court or jury finds by clear and convincing evidence that the grounds for 90-day commitment as set out in AS 47.30.755 are present, the court may order the respondent committed for an additional treatment period not to exceed 180 days from the date on which the first 90-day treatment period would have expired.

(c) Successive 180-day commitments are permissible on the same ground and under the same procedures as the original 180-day commitment. An order of commitment may not exceed 180 days.

(d) Findings of fact relating to the respondent's behavior made at a 30-day commitment hearing under AS 47.30.735 , a 90-day commitment hearing under AS 47.30.750 , or a previous 180-day commitment hearing under this section shall be admitted as evidence and may not be rebutted except that newly discovered evidence may be used for the purpose of rebutting the findings.



Sec. 47.30.772. - Medication and treatment.

An evaluation facility or designated treatment facility may administer medication or other treatment to an involuntarily committed patient only in a manner that is consistent with the provisions of AS 47.30.825 - 47.30.865.



Sec. 47.30.775. - Commitment of minors.

The provisions of AS 47.30.700 - 47.30.815 apply to minors. However, all notices required to be served on the respondent in AS 47.30.700 - 47.30.815 shall also be served on the parent or guardian of a respondent who is a minor, and parents or guardians of a minor respondent shall be notified that they may appear as parties in any commitment proceeding concerning the minor and that as parties they are entitled to retain their own attorney or have the office of public advocacy appointed for them by the court. A minor respondent has the same rights to waiver and informed consent as an adult respondent under AS 47.30.660 - 47.30.915; however, the minor shall be represented by counsel in waiver and consent proceedings.



Sec. 47.30.780. - Early discharge.

The professional person in charge shall at any time discharge a respondent on the ground that the respondent is no longer gravely disabled or likely to cause serious harm as a result of mental illness. A certificate to this effect shall be sent to the court which shall enter an order officially terminating the involuntary commitment.



Sec. 47.30.785. - Authorized absences.

A respondent undergoing involuntary treatment on an inpatient basis under AS 47.30.700 - 47.30.815 may be authorized to be absent from the treatment facility during times specified by the professional person in charge, or that person's professional designee, when an authorization to be absent is in the best interests of the respondent and the respondent is not likely to cause harm to self or others.



Sec. 47.30.790. - Unauthorized absences: return to facility; required notice.

When a respondent undergoing involuntary treatment on an inpatient basis is absent from the treatment facility without, or in excess of, authorization under AS 47.30.785 , the professional person in charge, or that person's professional designee, may contact the appropriate peace officers who shall take the respondent into custody and return the respondent to the treatment facility. If it is determined by the professional person in charge to be necessary, a member of the treatment facility staff shall accompany the peace officers when they take the respondent into custody. In addition, the family or guardian of the patient and any person known to have been threatened by the patient shall be notified of the patient's unauthorized absence immediately upon its discovery.



Sec. 47.30.795. - Involuntary outpatient care for committed persons.

(a) A respondent who was originally committed to involuntary inpatient care under AS 47.30.700 - 47.30.915 may be released before the expiration of the commitment period if a provider of outpatient care accepts the respondent for specified outpatient treatment for a period of time not to exceed the duration of the commitment, and if the professional person in charge, or that person's professional designee, finds that

(1) it is not necessary to treat the respondent as an inpatient to prevent the respondent from harming self or others; and

(2) there is reason to believe that the respondent's mental condition would improve as a result of the outpatient treatment.

(b) A copy of the conditions for early release shall be given to the respondent and the respondent's attorney and guardian, if any, the provider of outpatient care, and the court.

(c) If during the commitment period the provider of outpatient care determines that the respondent can no longer be treated on an outpatient basis because the respondent is likely to cause harm to self or others or is gravely disabled, the provider shall give the respondent oral and written notice that the respondent must return to the treatment facility within 24 hours, with copies to the respondent's attorney and guardian, if any, the court, and the inpatient treatment facility. If the respondent fails to arrive at the treatment facility within 24 hours after receiving the notice, the professional person in charge may contact the appropriate peace officers who shall take the respondent into custody and transport the respondent to the facility. If it is determined by the professional person in charge to be necessary, a member of the treatment facility staff shall accompany the peace officers when they take the respondent into custody.

(d) If the provider of outpatient care determines that the respondent will require continued outpatient care after the expiration of the commitment period, the provider may initiate further commitment proceedings as if the provider were the professional person in charge, and the provisions of AS 47.30.660 - 47.30.915 apply, except that provisions relating to inpatient treatment shall be read as applicable to outpatient treatment.



Sec. 47.30.800. - Conversion of involuntary outpatient treatment to inpatient commitment.

(a) A respondent ordered by the court under the provisions of AS 47.30.700 - 47.30.915 to receive involuntary outpatient treatment may be required to undergo inpatient treatment when the provider of outpatient care finds that (1) the respondent is mentally ill and is likely to cause serious harm to self or others or is still gravely disabled; (2) the respondent's behavior since the hearing resulting in court-ordered treatment indicates that the respondent now needs inpatient treatment to protect self or others; (3) there is reason to believe that the respondent's mental condition will improve as a result of inpatient treatment; and (4) there is an inpatient facility appropriate to the respondent's need which will accept the respondent as a patient. Treatment for these respondents shall be available at state-operated hospitals at all times.

(b) Upon making the findings specified in (a) of this section, the provisions of AS 47.30.795 (c) relating to notice and AS 47.30.745 relating to hearing apply.



Sec. 47.30.803. - Conversion from involuntary to voluntary status.

A patient subject to involuntary hospitalization under AS 47.30.705 , 47.30.735, or AS 47.30.755 may at any time convert to voluntary status if the responsible physician agrees that

(1) the patient is an appropriate patient for voluntary hospitalization; and

(2) the conversion is made in good faith.



Sec. 47.30.805. - Computing periods of time.

(a) Except as provided in (b) of this section,

(1) computations of a 72-hour evaluation period under AS 47.30.715 or a 48-hour detention period under AS 47.30.685 do not include Saturdays, Sundays, legal holidays, or any period of time necessary to transport the respondent to the treatment facility;

(2) a 30-day commitment period expires at the end of the 30th day after the 72 hours following initial acceptance;

(3) a 90-day commitment period expires at the end of the 90th day after the expiration of a 30-day period of treatment;

(4) a 180-day commitment period expires at the end of the 180th day, after the expiration of a 90-day period of treatment or previous 180-day period, whichever is applicable.

(b) When a respondent has failed to appear or been absent through the respondent's own actions contrary to any order properly made or entered under AS 47.30.660 - 47.30.915, the relevant commitment period shall be extended for a period of time equal to the respondent's absence if written notice of absence is promptly provided to the respondent's attorney and guardian, if there is one, and if, within 24 hours after the respondent has returned to the evaluation or treatment facility, written notice of the corresponding extension and the reason for it is given to the respondent and the respondent's attorney and guardian, if any, and to the court.



Sec. 47.30.810. - Habeas corpus not limited.

Nothing in AS 47.30.660 - 47.30.915 may be construed as limiting a person's right to a writ of habeas corpus.



Sec. 47.30.815. - Limitation of liability; bad faith application a felony.

(a) A person acting in good faith upon either actual knowledge or reliable information who makes application for evaluation or treatment of another person under AS 47.30.700 - 47.30.915 is not subject to civil or criminal liability.

(b) The following persons may not be held civilly or criminally liable for detaining a person under AS 47.30.700 - 47.30.915 or for releasing a person under AS 47.30.700 - 47.30.915 at or before the end of the period for which the person was admitted or committed for evaluation or treatment if the persons have performed their duties in good faith and without gross negligence:

(1) an officer of a public or private agency;

(2) the superintendent, the professional person in charge, the professional designee of the professional person in charge, and the attending staff of a public or private agency;

(3) a public official performing functions necessary to the administration of AS 47.30.700 - 47.30.915;

(4) a peace officer or mental health professional responsible for detaining or transporting a person under AS 47.30.700 - 47.30.915.

(c) A person who wilfully initiates an involuntary commitment procedure under AS 47.30.700 without having good cause to believe that the other person is suffering from a mental illness and as a result is gravely disabled or likely to cause serious harm to self or others, is guilty of a felony.






Article 10 - PATIENT RIGHTS

Sec. 47.30.817. - Advance health care directives.

A health care provider or a health care institution may not require or prohibit the execution or revocation of an advance health care directive as a condition for admission, discharge, or providing health care. In this section, "advance health care directive," "health care institution," and "health care provider" have the meanings given in AS 13.52.390.



Sec. 47.30.825. - Patient medical rights.

(a) A patient who is receiving services under AS 47.30.660 - 47.30.915 has the rights described in this section.

(b) The patient and the following persons, at the request of the patient, are entitled to participate in formulating the patient's individualized treatment plan and to participate in the evaluation process as much as possible, at minimum to the extent of requesting specific forms of therapy, inquiring why specific therapies are or are not included in the treatment program, and being informed as to the patient's present medical and psychological condition and prognosis: (1) the patient's counsel, (2) the patient's guardian, (3) a mental health professional previously engaged in the patient's care outside of the evaluation facility or designated treatment facility, (4) a representative of the patient's choice, (5) a person designated as the patient's agent or surrogate with regard to mental health treatment decisions under AS 13.52, and (6) the adult designated under AS 47.30.725. The mental health care professionals may not withhold any of the information described in this subsection from the patient or from others if the patient has signed a waiver of confidentiality or has designated the person who would receive the information as an agent or surrogate under AS 13.52 with regard to mental health treatment.

(c) A patient who is capable of giving informed consent has the right to give and withhold consent to medication and treatment in all situations that do not involve a crisis or impending crisis as described in AS 47.30.838 (a)(1). A facility shall follow the procedures required under AS 47.30.836 - 47.30.839 before administering psychotropic medication.

(d) A locked quiet room, or other form of physical restraint, may not be used, except as provided in this subsection, unless a patient is likely to physically harm self or others unless restrained. The form of restraint used shall be that which is in the patient's best interest and which constitutes the least restrictive alternative available. When practicable, the patient shall be consulted as to the patient's preference among forms of adequate, medically advisable restraints including medication, and that preference shall be honored. Nothing in this section is intended to limit the right of staff to use a quiet room at the patient's request or with the patient's knowing concurrence when considered in the best interests of the patient. Patients placed in a quiet room or other physical restraint shall be checked at least every 15 minutes or more often if good medical practice so indicates. Patients in a quiet room must be visited by a staff member at least once every hour and must be given adequate food and drink and access to bathroom facilities. At no time may a patient be kept in a quiet room or other form of physical restraint against the patient's will longer than necessary to accomplish the purposes set out in this subsection. All uses of a quiet room or other restraint shall be recorded in the patient's medical record, the information including but not limited to the reasons for its use, the duration of use, and the name of the authorizing staff member.

(e) [Repealed, Sec. 12 ch 109 SLA 1992].

(f) A patient capable of giving informed consent has the absolute right to accept or refuse electroconvulsive therapy or aversive conditioning. A patient who lacks substantial capacity to make this decision may not be given this therapy or conditioning without a court order unless the patient expressly authorized that particular form of treatment in an advance health care directive properly executed under AS 13.52 or has authorized an agent or surrogate under AS 13.52 to make this decision and the agent or surrogate consents to the treatment on behalf of the patient.

(g) In no event may treatment include psychosurgery, lobotomy, or other comparable form of treatment without specific informed consent of the patient, including a minor unless the minor is clearly too young or disabled to give an informed consent in which case the consent of the minor's legal guardian is required. In addition, this treatment may not be given without a court order after hearing compatible with full due process.

(h) When, in the written opinion of a patient's attending physician, a true medical emergency exists and a surgical operation is necessary to save the life, physical health, eyesight, hearing or member of the patient, the professional person in charge, or that person's professional designee, may give consent to the surgical operation if time will not permit obtaining the consent of the proper relatives or guardian or appropriate judicial authority. However, an operation may not be authorized if the patient is not a minor and knowingly withholds consent on religious grounds.

(i) A patient upon discharge shall be given a discharge plan specifying the kinds and amount of care and treatment the patient should have after discharge and such other steps as the patient might take to benefit the patient's mental health after leaving the facility. The patient shall have the right to participate, as far as practicable, in formulating the patient's discharge plan. A copy of the plan shall be given to the patient, the patient's guardian, an adult designated in accordance with AS 47.30.725 , the court if appropriate, and any follow-up agencies.



Sec. 47.30.830. - Prohibition of experimental treatments.

(a) Experimental treatments involving any significant risk of physical or psychological harm may not be administered to a patient.

(b) If the personnel of an evaluation or treatment facility are uncertain as to whether a proposed treatment is experimental or is experimental as applied to a particular patient or would involve a significant risk of mental or physical harm to the patient, the matter may be referred to the commissioner for a determination. The patient, the patient's attorney and guardian, if any, and an adult designated by the patient, shall, simultaneously with the referral to the commissioner, be provided with copies of all the documents by which the referral is made and shall have the opportunity to provide evidence to the commissioner on the question.

(c) A determination by the commissioner that a treatment is experimental and entails significant risks of mental or physical harm is binding upon all persons involved in the administration of treatment to a patient.



Sec. 47.30.833. - Nutritional evaluation; right to proper diet.

(a) A treatment facility shall conduct a nutritional evaluation of a person admitted or committed to a treatment facility for evaluation or treatment, whether the person is a voluntary or involuntary patient. The evaluation shall be conducted within the first week after the patient is admitted or committed.

(b) Notwithstanding (a) of this section, a treatment facility is not required to conduct a nutritional evaluation of a patient who is released within 72 hours of arrival.

(c) A patient has the right to a nutritionally sound and medically appropriate diet. After conducting the nutritional evaluation required under (a) of this section, the treatment facility shall take appropriate steps to correct the patient's nutritional deficiencies.



Sec. 47.30.835. - Civil rights not impaired.

(a) A person may not deny to a person who is undergoing evaluation or treatment under AS 47.30.660 - 47.30.915 a civil right, including but not limited to, the right to free exercise of religion and the right to dispose of property, sue and be sued, enter into contractual relationships, and vote. A person who violates this subsection commits the crime of interference with constitutional rights under AS 11.76.110.

(b) Court-ordered evaluation or treatment under AS 47.30.660 - 47.30.915 is not a determination of legal incapacity under AS 13.26.005 - 13.26.330.



Sec. 47.30.836. - Psychotropic medication in nonemergency.

An evaluation facility or designated treatment facility may not administer psychotropic medication to a patient in a situation that does not involve a crisis under AS 47.30.838 (a)(1) unless the patient

(1) has the capacity to give informed consent to the medication, as described in AS 47.30.837 , and gives that consent; the facility shall document the consent in the patient's medical chart;

(2) authorized the use of psychotropic medication in an advance health care directive properly executed under AS 13.52 or authorized an agent or surrogate under AS 13.52 to consent to the use of psychotropic medication for the patient and the agent or surrogate does consent; or

(3) is determined by a court to lack the capacity to give informed consent to the medication and the court approves use of the medication under AS 47.30.839 .



Sec. 47.30.837. - Informed consent.

(a) A patient has the capacity to give informed consent for purposes of AS 47.30.836 if the patient is competent to make mental health or medical treatment decisions and the consent is voluntary and informed.

(b) When seeking a patient's informed consent under this section, the evaluation facility or designated treatment facility shall give the patient information that is necessary for informed consent in a manner that ensures maximum possible comprehension by the patient.

(c) If an evaluation facility or designated treatment facility has provided to the patient the information necessary for the patient's consent to be informed and the patient voluntarily consents, the facility may administer psychotropic medication to the patient unless the facility has reason to believe that the patient is not competent to make medical or mental health treatment decisions. If the facility has reason to believe that the patient is not competent to make medical or mental health treatment decisions and the facility wishes to administer psychotropic medication to the patient, the facility shall follow the procedures of AS 47.30.839 .

(d) In this section,

(1) "competent" means that the patient

(A) has the capacity to assimilate relevant facts and to appreciate and understand the patient's situation with regard to those facts, including the information described in (2) of this subsection;

(B) appreciates that the patient has a mental disorder or impairment, if the evidence so indicates; denial of a significantly disabling disorder or impairment, when faced with substantial evidence of its existence, constitutes evidence that the patient lacks the capability to make mental health treatment decisions;

(C) has the capacity to participate in treatment decisions by means of a rational thought process; and

(D) is able to articulate reasonable objections to using the offered medication;

(2) "informed" means that the evaluation facility or designated treatment facility has given the patient all information that is material to the patient's decision to give or withhold consent, including

(A) an explanation of the patient's diagnosis and prognosis, or their predominant symptoms, with and without the medication;

(B) information about the proposed medication, its purpose, the method of its administration, the recommended ranges of dosages, possible side effects and benefits, ways to treat side effects, and risks of other conditions, such as tardive dyskinesia;

(C) a review of the patient's history, including medication history and previous side effects from medication;

(D) an explanation of interactions with other drugs, including over-the-counter drugs, street drugs, and alcohol;

(E) information about alternative treatments and their risks, side effects, and benefits, including the risks of nontreatment; and

(F) a statement describing the patient's right to give or withhold consent to the administration of psychotropic medications in nonemergency situations, the procedure for withdrawing consent, and notification that a court may override the patient's refusal;

(3) "voluntary" means having genuine freedom of choice; a choice may be encouraged and remain voluntary, but consent obtained by using force, threats, or direct or indirect coercion is not voluntary.



Sec. 47.30.838. - Psychotropic medication in emergencies.

(a) Except as provided in (c) and (d) of this section, an evaluation facility or designated treatment facility may administer psychotropic medication to a patient without the patient's informed consent, regardless of whether the patient is capable of giving informed consent, only if

(1) there is a crisis situation, or an impending crisis situation, that requires immediate use of the medication to preserve the life of, or prevent significant physical harm to, the patient or another person, as determined by a licensed physician or a registered nurse; the behavior or condition of the patient giving rise to a crisis under this paragraph and the staff's response to the behavior or condition must be documented in the patient's medical record; the documentation must include an explanation of alternative responses to the crisis that were considered or attempted by the staff and why those responses were not sufficient; and

(2) the medication is ordered by a licensed physician; the order

(A) may be written or oral and may be received by telephone, facsimile machine, or in person;

(B) may include an initial dosage and may authorize additional, as needed, doses; if additional, as needed, doses are authorized, the order must specify the medication, the quantity of each authorized dose, the method of administering the medication, the maximum frequency of administration, the specific conditions under which the medication may be given, and the maximum amount of medication that may be administered to the patient in a 24-hour period;

(C) is valid for only 24 hours and may be renewed by a physician for a total of 72 hours, including the initial 24 hours, only after a personal assessment of the patient's status and a determination that there is still a crisis situation as described in (1) of this subsection; upon renewal of an order under this subparagraph, the facts supporting the renewal shall be written into the patient's medical record.

(b) When a patient is no longer in the crisis situation that lead to the use of psychotropic medication without consent under (a) of this section, an appropriate health care professional shall discuss the crisis with the patient, including precursors to the crisis, in order to increase the patient's and the professional's understanding of the episode and to discuss prevention of future crises. The professional shall seek and consider the patient's recommendations for managing potential future crises.

(c) If crisis situations as described in (a)(1) of this section occur repeatedly, or if it appears that they may occur repeatedly, the evaluation facility or designated treatment facility may administer psychotropic medication during no more than three crisis periods without the patient's informed consent only with court approval under AS 47.30.839 .

(d) An evaluation facility or designated treatment facility may administer psychotropic medication to a patient without the patient's informed consent if the patient is unable to give informed consent but has authorized the use of psychotropic medication in an advance health care directive properly executed under AS 13.52 or has authorized an agent or surrogate under AS 13.52 to consent to this form of treatment for the patient and the agent or surrogate does consent.



Sec. 47.30.839. - Court-ordered administration of medication.

(a) An evaluation facility or designated treatment facility may use the procedures described in this section to obtain court approval of administration of psychotropic medication if

(1) there have been, or it appears that there will be, repeated crisis situations as described in AS 47.30.838 (a)(1) and the facility wishes to use psychotropic medication in future crisis situations; or

(2) the facility wishes to use psychotropic medication in a noncrisis situation and has reason to believe the patient is incapable of giving informed consent.

(b) An evaluation facility or designated treatment facility may seek court approval for administration of psychotropic medication to a patient by filing a petition with the court, requesting a hearing on the capacity of the person to give informed consent.

(c) A patient who is the subject of a petition under (b) of this section is entitled to an attorney to represent the patient at the hearing. If the patient cannot afford an attorney, the court shall direct the Public Defender Agency to provide an attorney. The court may, upon request of the patient's attorney, direct the office of public advocacy to provide a guardian ad litem for the patient.

(d) Upon the filing of a petition under (b) of this section, the court shall direct the office of public advocacy to provide a visitor to assist the court in investigating the issue of whether the patient has the capacity to give or withhold informed consent to the administration of psychotropic medication. The visitor shall gather pertinent information and present it to the court in written or oral form at the hearing. The information must include documentation of the following:

(1) the patient's responses to a capacity assessment instrument administered at the request of the visitor;

(2) any expressed wishes of the patient regarding medication, including wishes that may have been expressed in a power of attorney, a living will, an advance health care directive under AS 13.52, or oral statements of the patient, including conversations with relatives and friends that are significant persons in the patient's life as those conversations are remembered by the relatives and friends; oral statements of the patient should be accompanied by a description of the circumstances under which the patient made the statements, when possible.

(e) Within 72 hours after the filing of a petition under (b) of this section, the court shall hold a hearing to determine the patient's capacity to give or withhold informed consent as described in AS 47.30.837 and the patient's capacity to give or withhold informed consent at the time of previously expressed wishes regarding medication if previously expressed wishes are documented under (d)(2) of this section. The court shall consider all evidence presented at the hearing, including evidence presented by the guardian ad litem, the petitioner, the visitor, and the patient. The patient's attorney may cross-examine any witness, including the guardian ad litem and the visitor.

(f) If the court determines that the patient is competent to provide informed consent, the court shall order the facility to honor the patient's decision about the use of psychotropic medication.

(g) If the court determines that the patient is not competent to provide informed consent and, by clear and convincing evidence, was not competent to provide informed consent at the time of previously expressed wishes documented under (d)(2) of this section, the court shall approve the facility's proposed use of psychotropic medication. The court's approval under this subsection applies to the patient's initial period of commitment if the decision is made during that time period. If the decision is made during a period for which the initial commitment has been extended, the court's approval under this subsection applies to the period for which commitment is extended.

(h) If an evaluation facility or designated treatment facility wishes to continue the use of psychotropic medication without the patient's consent during a period of commitment that occurs after the period in which the court's approval was obtained, the facility shall file a request to continue the medication when it files the petition to continue the patient's commitment. The court that determines whether commitment shall continue shall also determine whether the patient continues to lack the capacity to give or withhold informed consent by following the procedures described in (b) - (e) of this section. The reports prepared for a previous hearing under (e) of this section are admissible in the hearing held for purposes of this subsection, except that they must be updated by the visitor and the guardian ad litem.

(i) If a patient for whom a court has approved medication under this section regains competency at any time during the period of the patient's commitment and gives informed consent to the continuation of medication, the evaluation facility or designated treatment facility shall document the patient's consent in the patient's file in writing.



Sec. 47.30.840. - Right to privacy and personal possessions.

(a) A person undergoing evaluation or treatment under AS 47.30.660 - 47.30.915

(1) may not be photographed without the person's consent and that of the person's guardian if a minor, except that the person may be photographed upon admission to a facility for identification and for administrative purposes of the facility; all photographs shall be confidential and may only be released by the facility to the patient or the patient's designee unless a court orders otherwise;

(2) at the time of admission to an evaluation or treatment facility, shall have reasonable precautions taken by the staff to inventory and safeguard the patient's personal property; a copy of the inventory signed by the staff member making it shall be given to the patient and made available to the patient's attorney and any other person authorized by the patient to inspect the document;

(3) shall have access to an individual storage space for the patient's private use while undergoing evaluation or treatment;

(4) shall be permitted to wear personal clothing, to keep and use personal possessions including toilet articles if they are not considered unsafe for the patient or other patients who might have access to them, and to keep and be allowed to spend a reasonable sum of the patient's own money for the patient's needs and comfort;

(5) shall be allowed to have visitors at reasonable times;

(6) shall have ready access to letter writing materials, including stamps, and have the right to send and receive unopened mail;

(7) shall have reasonable access to a telephone, both to make and receive confidential calls;

(8) has the right to be free of corporal punishment;

(9) has the right to reasonable opportunity for indoor and outdoor exercise and recreation;

(10) has the right, at any time, to have a telephone conversation with or be visited by an attorney;

(11) may not be retaliated against or subjected to any adverse change of conditions or treatment solely because of assertion of rights under this section.

(b) The patient's rights under (a)(4), (5), (7) and (9) of this section may be suspended temporarily, following the initial evaluation period, if the professional person in charge of the patient determines that granting the patient those rights will pose a threat to the safety or well-being of the patient or others.



Sec. 47.30.845. - Confidential records.

Information and records obtained in the course of a screening investigation, evaluation, examination, or treatment are confidential and are not public records, except as the requirements of a hearing under AS 47.30.660 - 47.30.915 may necessitate a different procedure. Information and records may be copied and disclosed under regulations established by the department only to

(1) a physician or a provider of health, mental health, or social and welfare services involved in caring for, treating, or rehabilitating the patient;

(2) the patient or an individual to whom the patient has given written consent to have information disclosed;

(3) a person authorized by a court order;

(4) a person doing research or maintaining health statistics if the anonymity of the patient is assured and the facility recognizes the project as a bona fide research or statistical undertaking;

(5) the Department of Corrections in a case in which a prisoner confined to the state prison is a patient in the state hospital on authorized transfer either by voluntary admission or by court order;

(6) a governmental or law enforcement agency when necessary to secure the return of a patient who is on unauthorized absence from a facility where the patient was undergoing evaluation or treatment;

(7) a law enforcement agency when there is substantiated concern over imminent danger to the community by a presumed mentally ill person;

(8) the department in a case in which services provided under AS 47.30.660 - 47.30.915 are paid for, in whole or in part, by the department or in which a person has applied for or has received assistance from the department for those services.



Sec. 47.30.847. - Patients' grievance procedures.

Sec. 47.30.847. Patients' grievance procedures.

(a) A patient has the right to bring grievances about the patient's treatment, care, or rights to an impartial body within an evaluation facility or designated treatment facility.

(b) An evaluation facility and a designated treatment facility shall have a formal grievance procedure for patient grievances brought under (a) of this section. The facility shall inform each patient of the existence and contents of the grievance procedure.

(c) An evaluation facility and a designated treatment facility shall have a designated staff member who is trained in mental health consumer advocacy who will serve as an advocate, upon a patient's request, to assist the patient in bringing grievances or pursuing other redress for complaints concerning care, treatment, and rights.



Sec. 47.30.850. - Expunging or sealing records.

Following the discharge of a respondent from a treatment facility or the issuance of a court order denying a petition for commitment, the respondent may at any time move to have all court records pertaining to the proceedings expunged on condition that the respondent file a full release of all claims of whatever nature arising out of the proceedings and the statements and actions of persons and facilities in connection with the proceedings. Upon the filing of the motion and full release, the court shall order the court records either expunged or sealed, whichever the court considers appropriate under the circumstances.



Sec. 47.30.855. - Posting of rights.

The rights set out in AS 47.30.825 - 47.30.855 shall be prominently posted in all treatment facilities in places accessible to all patients. A patient who does not understand English shall have the patient rights explained in a language the patient understands.



Sec. 47.30.860. - Notices in languages other than English.

When practicable all documents and notices required by AS 47.30.660 - 47.30.915 to be served on a respondent, or on the respondent's parents, guardian or adult designee, shall be explained in a language the person understands if the respondent is not competent in English.



Sec. 47.30.865. - Discrimination prohibited.

(a) The fact that a person is or has been evaluated or treated for mental illness may not be a basis for discrimination in

(1) seeking employment;

(2) resuming or continuing professional practice or previous occupation;

(3) obtaining or retaining housing;

(4) obtaining or retaining licenses or permits, including but not limited to a motor vehicle license, motor vehicle operator's and chauffeur's license, and a professional or occupational license.

(b) Applications for positions, licenses, and housing may not contain requests for information concerning evaluation or treatment experiences.

(c) A person may not aid, abet, incite, compel, or coerce the doing of an act forbidden under this section or attempt to do so.






Article 11 - MISCELLANEOUS PROVISIONS

Sec. 47.30.870. - Transportation.

When a person is to be involuntarily committed to a facility, the department shall arrange, and is authorized to pay for, the person's necessary transportation to the designated facility accompanied by appropriate persons and if necessary by a peace officer. The department shall pay return transportation of a person, the person's escorts, and if necessary a peace officer, after a determination that the person is not committable, at the end of a commitment period, or at the end of a voluntary stay at a treatment facility following an evaluation conducted in accordance with AS 47.30.715 . When advisable, one or more relatives or friends shall be permitted to accompany the person. The department may pay necessary travel, housing, and meal expenses incurred by one relative or friend in accompanying the person if the department determines that the person's best interests require that the person be accompanied by the relative or friend and the relative or friend is indigent.



Sec. 47.30.875. - Nonresident patients.

(a) The admission papers of a person who is admitted to a treatment facility under AS 47.30.660 - 47.30.915 must include a statement as to the person's residence. The department may return a patient who is not a resident of the state to the state of the person's residence with court approval if the person has been committed. If the state in which the person has residence does not accept the person as a patient, the person shall be treated as a resident of this state under the provisions of AS 47.30.660 - 47.30.915.

(b) To facilitate the return of nonresident patients the department may enter into a reciprocal agreement or compact with another state providing for the prompt return under appropriate supervision of residents of that state who are mentally ill. A mentally ill resident of this state who has been placed in a facility outside this state may be admitted with the approval of the department to a treatment facility in the state designated by the department. The department may enter into reciprocal agreements or contracts with another state providing for custody, care or treatment, or return of mentally ill residents of this state by the other state and for the custody and care or treatment of mentally ill residents of that state by this state on a reimbursable basis. A resident of this state who has been committed in another state and is returned in accordance with this section shall, within 72 hours of admission to the designated facility, be examined. After examination the mental health professional in charge shall release the person or shall petition for involuntary commitment as prescribed in AS 47.30.740.

(c) In taking action under (a) and (b) of this section, consideration shall be given to the best interests of the patient, particularly to the relationship of the patient to the patient's family, legal guardian, or friends to maintain relationships and encourage visits beneficial to the patient.



Sec. 47.30.880. - Interstate Compact on Mental Health ratified.

This state ratifies and adopts by reference "The Interstate Compact on Mental Health" consisting of 14 articles approved on September 30, 1955, by the Northeast State Governments Conference on Mental Health. The department is designated as compact administrator with full power to carry out the purpose of the compact and to adopt all necessary regulations to implement the compact.



Sec. 47.30.885. - Rights outside state.

Nothing in AS 47.30.660 - 47.30.915 alters or impairs the application or availability to a patient, while hospitalized in another state under contractual arrangements entered in accordance with AS 47.30.660 - 47.30.915, of the rights, remedies, or safeguards provided by the laws of this state.



Sec. 47.30.890. - Provision for personal needs upon discharge.

The department shall ensure that

(1) a patient is not discharged from a treatment facility without suitable clothing; and

(2) a discharged indigent patient is furnished

(A) suitable transportation to the patient's permanent residence in this state or to another suitable place at the discretion of the department; and

(B) a reasonable amount of money to meet the patient's immediate needs.



Sec. 47.30.895. - Disposition of personal property and unclaimed money.

(a) Those unclaimed articles of personal property that are covered by AS 34.45.110 - 34.45.260 and the unclaimed money in the custody of a treatment facility that belong to a patient who dies before discharge, or to a patient who leaves the hospital without authority, if unclaimed by the patient or the legal heirs or representatives of the patient within one year after the patient's death or departure, shall be disposed of in accordance with AS 34.45.110 - 34.45.780, and the other articles of the patient's personal property shall be disposed of in the manner prescribed by the department and the proceeds deposited in the general fund.

(b) If a mentally ill individual has died in a foreign facility and the department desires to recover the patient's personal property under this section, the commissioner or the commissioner's designated representative may secure the property and for that purpose only is designated the decedent's administrator. Property so recovered shall be disposed of as provided by law.



Sec. 47.30.900. - Disposition of money and personal property subject to claim.

The department shall make diligent inquiry in every instance after departure without authority or death of a patient, to ascertain the whereabouts of the patient or that of the patient's legal heirs or representatives, and shall turn over to the proper person the money or articles of personal property in the custody of the facility to the credit of the patient. Claims to the money or articles of personal property, including claims by the state, may be presented to the department at any time. If a claim other than by the state is established by clear and convincing evidence more than one year after the death or departure without authority of a patient, it shall be certified to the legislature for consideration and the legislature may pay the claim.



Sec. 47.30.905. - Fees and expenses for judicial proceedings.

(a) The witnesses, expert witnesses, and the jury in commitment proceedings under AS 47.30.660 - 47.30.915 are entitled to the fees, compensation, and mileage established by the administrative rules of court for other jurors and witnesses. Compensation, mileage, fees, transportation expenses for a respondent, and other expenses arising from evaluation and commitment proceedings shall be audited and allowed by the superior court of the judicial district in which the proceedings are held. To the extent that services of a peace officer are used to carry out the provisions of AS 47.30.660 - 47.30.915, the officer is entitled to fees and actual expenses from the same source and in the same manner as for the officer's other official duties.

(b) An attorney appointed for a person under AS 47.30.660 - 47.30.915 shall be compensated for services as follows:

(1) the person for whom an attorney is appointed shall, if the person is financially able under standards as to financial capability and indigency set by the court, pay the costs of the legal services;

(2) if the person is indigent under those standards, the costs of the services shall be paid by the state.



Sec. 47.30.910. - Liability for expense of placement in a facility.

(a) A patient, the patient's spouse, or the patient's parent if the patient is under 18 years of age shall pay the charges for the care, transportation, and treatment of the patient when the patient is hospitalized under AS 47.30.670 - 47.30.915 at a state-operated facility, an evaluation facility, or a designated treatment facility providing services under AS 47.30.670 - 47.30.915. The patient, the patient's spouse, or the patient's parent if the patient is under 18 years of age shall make arrangements with a state-operated facility, an evaluation facility, or a designated treatment facility for payment of charges, including providing income information necessary to determine eligibility for benefits under AS 47.31. Charges assessed for services provided under AS 47.30.670 - 47.30.915 when a patient is hospitalized at a state-operated facility may not exceed the actual cost of care and treatment. The department may, when assessing charges for services provided at a state-operated facility, consider the ability to pay of a patient, a patient's spouse, or a patient's parent if the patient is under 18 years of age. In order to impose liability for a patient's cost of care at a state-operated facility, the department shall issue an order for payment within six months after the date on which the charge was incurred. The order remains in effect unless modified by subsequent court order or department order. The department may not impose liability for a patient's cost of care at a state-operated facility if the patient would otherwise meet the eligibility criteria, other than location of service, in AS 47.31.010 .

(b) The department, the evaluation facility, or a designated treatment facility shall make reasonable efforts to determine whether the patient, the patient's spouse, or the patient's parent if the patient is under 18 years of age has a third-party payor or has the available means to substantially contribute to the payment of charges, or whether the patient is eligible for assistance under AS 47.31.

(c) If a patient is hospitalized at a state-operated facility and the patient, the patient's spouse, or the patient's parent if the patient is under 18 years of age fails to provide to the department information necessary to determine whether there is a third-party payor or available means to substantially contribute to the payment of charges, or whether the patient would, if not hospitalized at a state-operated facility, be eligible for assistance under AS 47.31, the department may issue an administrative order imposing full liability for the patient's actual cost of care on the patient, the patient's spouse, or the patient's parent if the patient is under 18 years of age. The order remains in effect unless modified by subsequent court order or department order.

(d) If a person who is hospitalized under AS 47.30.670 - 47.30.915 at an evaluation facility or a designated treatment facility cannot pay or substantially contribute to the payment of charges described under this section, the patient may apply for assistance under AS 47.31.

(e) The department may charge or accept money or property from a person for the care or treatment of a patient at a state-operated facility.

(f) Money paid by the patient or on the patient's behalf to the department under this section shall be deposited in the general fund.



Sec. 47.30.915. - Definitions.

In AS 47.30.660 - 47.30.915

(1) "commissioner" means the commissioner of health and social services;

(2) "court" means a superior court of the state;

(3) "department" means the Department of Health and Social Services;

(4) "designated treatment facility" or "treatment facility" means a hospital, clinic, institution, center, or other health care facility that has been designated by the department for the treatment or rehabilitation of mentally ill persons under AS 47.30.670 - 47.30.915 but does not include correctional institutions;

(5) "evaluation facility" means a health care facility that has been designated or is operated by the department to perform the evaluations described in AS 47.30.660 - 47.30.915, or a medical facility licensed under AS 47.32 or operated by the federal government;

(6) "evaluation personnel" means mental health professionals designated by the department to conduct evaluations as prescribed in AS 47.30.660 - 47.30.915 who conduct evaluations in places in which no staffed evaluation facility exists;

(7) "gravely disabled" means a condition in which a person as a result of mental illness

(A) is in danger of physical harm arising from such complete neglect of basic needs for food, clothing, shelter, or personal safety as to render serious accident, illness, or death highly probable if care by another is not taken; or

(B) will, if not treated, suffer or continue to suffer severe and abnormal mental, emotional, or physical distress, and this distress is associated with significant impairment of judgment, reason, or behavior causing a substantial deterioration of the person's previous ability to function independently;

(8) "inpatient treatment" means care and treatment rendered inside or on the premises of a treatment facility, or a part or unit of a treatment facility, for a continual period of 24 hours or longer;

(9) "least restrictive alternative" means mental health treatment facilities and conditions of treatment that are

(A) no more harsh, hazardous, or intrusive than necessary to achieve the treatment objectives of the patient; and

(B) involve no restrictions on physical movement nor supervised residence or inpatient care except as reasonably necessary for the administration of treatment or the protection of the patient or others from physical injury;

(10) "likely to cause serious harm" means a person who

(A) poses a substantial risk of bodily harm to that person's self, as manifested by recent behavior causing, attempting, or threatening that harm;

(B) poses a substantial risk of harm to others as manifested by recent behavior causing, attempting, or threatening harm, and is likely in the near future to cause physical injury, physical abuse, or substantial property damage to another person; or

(C) manifests a current intent to carry out plans of serious harm to that person's self or another;

(11) "mental health professional" means a psychiatrist or physician who is licensed by the State Medical Board to practice in this state or is employed by the federal government; a clinical psychologist licensed by the state Board of Psychologist and Psychological Associate Examiners; a psychological associate trained in clinical psychology and licensed by the Board of Psychologist and Psychological Associate Examiners; a registered nurse with a master's degree in psychiatric nursing, licensed by the State Board of Nursing; a marital and family therapist licensed by the Board of Marital and Family Therapy; a professional counselor licensed by the Board of Professional Counselors; a clinical social worker licensed by the Board of Social Work Examiners; and a person who

(A) has a master's degree in the field of mental health;

(B) has at least 12 months of post-masters working experience in the field of mental illness; and

(C) is working under the supervision of a type of licensee listed in this paragraph;

(12) "mental illness" means an organic, mental, or emotional impairment that has substantial adverse effects on an individual's ability to exercise conscious control of the individual's actions or ability to perceive reality or to reason or understand; mental retardation, epilepsy, drug addiction, and alcoholism do not per se constitute mental illness, although persons suffering from these conditions may also be suffering from mental illness;

(13) "peace officer" includes a state police officer, municipal or other local police officer, state, municipal, or other local health officer, public health nurse, United States marshal or deputy United States marshal, or a person authorized by the court;

(14) "persons with mental disorders" has the meaning given in AS 47.30.610;

(15) "professional person in charge" means the senior mental health professional at a facility or that person's designee; in the absence of a mental health professional it means the chief of staff or a physician designated by the chief of staff;

(16) "provider of outpatient care" means a mental health professional or hospital, clinic, institution, center, or other health care facility designated by the department to accept for treatment patients who are ordered to undergo involuntary outpatient treatment by the court or who are released early from inpatient commitments on condition that they undergo outpatient treatment;

(17) "screening investigation" means the investigation and review of facts that have been alleged to warrant emergency examination or treatment, including interviews with the persons making the allegations, any other significant witnesses who can readily be contacted for interviews, and, if possible, the respondent, and an investigation and evaluation of the reliability and credibility of persons providing information or making allegations;

(18) "state" means a state of the United States, the District of Columbia, the territories and possessions of the United States, and the Commonwealth of Puerto Rico, and, with the approval of the United States Congress, Canada.






Article 12 - PERSONAL DECLARATION OF PREFERENCE FOR MENTAL HEALTH TREATMENT

Sec. 47.30.950. - 47.30.980 - l Personal Declaration of Preference for Mental Health Treatment. [Repealed, Sec. 15 ch 83 SLA 2004. For current law, see AS 13.52].

Repealed or Renumbered









Chapter 47.31. - MENTAL HEALTH TREATMENT ASSISTANCE PROGRAM

Sec. 47.31.005. - Applicability.

This chapter applies only to those patients who have received evaluation or treatment at an evaluation facility or a designated treatment facility that is not a state-operated hospital.



Sec. 47.31.010. - Eligibility for assistance.

(a) The department shall provide financial assistance under this chapter to a patient who

(1) does not have the available means to pay or substantially contribute to the payment of charges assessed by a facility;

(2) has no other third party to pay for the evaluation or treatment provided under AS 47.30; and

(3) meets the criteria in this chapter.

(b) To be eligible for assistance under this chapter, a patient must have

(1) been admitted for inpatient evaluation or treatment at an evaluation facility or a designated treatment facility other than a state-operated hospital after either

(A) an involuntary commitment under AS 47.30.700 - 47.30.915; or

(B) a voluntary admission chosen by the patient after a determination by the patient's treating physician that the patient meets the involuntary commitment criteria in AS 47.30.700 - 47.30.915 and that involuntary commitment proceedings would be initiated if the patient did not choose to be admitted voluntarily; and

(2) a gross monthly household income that does not exceed 185 percent of the federal poverty guideline for this state for the calendar month in which service was provided.



Sec. 47.31.015. - Application for assistance.

(a) To receive assistance under this chapter, a patient or a patient's legal representative must apply in writing on a form provided by the department. A patient must apply for assistance within 180 days after the date of discharge from the facility.

(b) A patient is considered to have applied for assistance under (a) of this section if the evaluation facility or designated treatment facility notifies the department on a form provided by the department that there is good cause to believe that the patient would be eligible for assistance under this chapter and

(1) the patient, the patient's spouse, or the patient's parent if the patient is under 18 years of age failed within 150 days after the date of discharge from the facility to make arrangements to pay the evaluation facility or designated treatment facility; or

(2) the patient lacks the mental capacity to apply for benefits under this chapter.

(c) A patient who applies or is considered to have applied for assistance under this chapter, the patient's spouse, the patient's parent if the patient is under 18 years of age, or a person in the patient's household shall release records and information to the department necessary to verify eligibility for the assistance.

(d) If a patient, the patient's spouse, the patient's parent if the patient is under 18 years of age, or a person in the patient's household fails to provide records and information to the department necessary to verify eligibility, the department may issue an administrative order imposing full liability for the patient's cost of care and treatment to the evaluation facility or designated treatment facility.



Sec. 47.31.020. - Decision on eligibility.

(a) Within 30 days after receiving a complete application, the department shall give notice in writing of an eligibility determination to the patient or the patient's legal representative. If the patient is found ineligible, the notice must contain the reason for the denial and an explanation of the patient's right to an administrative appeal of the denial.

(b) The department shall provide a copy of the notice of eligibility or ineligibility to the facility at which the patient was treated.



Sec. 47.31.025. - Eligible services; rates.

The department shall identify the type and level of services for which assistance is available under this chapter. An evaluation facility or a designated treatment facility shall be reimbursed at a rate established by the department that is equivalent to the Medicaid rate for that facility at the time service was rendered as determined under AS 47.07.070.



Sec. 47.31.030. - Payment.

If the department determines that a patient is eligible for assistance under this chapter, the department shall provide for payment of assistance directly to the facility. By endorsing the check received from the department or authorizing the endorsement by the facility's agent, the facility certifies that the claim for which the check is payment is true and accurate unless written notice of an error is sent to the department by the facility within 30 days after the date the check is presented by the facility for payment.



Sec. 47.31.032. - Access to records and information by the department.

The department is authorized to review, obtain, and copy confidential and other records and information about the patients who were eligible for or were provided financial assistance under this chapter to evaluate compliance with this chapter. The department may obtain the records and information from the patient or directly from the evaluation facility or the designated treatment facility. Records obtained by the department under this section are medical records, shall be handled confidentially, and are exempt from public inspection and copying under AS 40.25.110 - 40.25.120.



Sec. 47.31.035. - Appeals.

(a) A patient or the patient's legal representative may appeal a denial of assistance by sending written notice of objection to the department within 30 days after the date of the notice of denial. The written notice of objection must include an explanation of the reasons for the objection and may include documentation supporting the objection. AS 44.62 (Administrative Procedure Act) does not apply to the appeal.

(b) The commissioner or the commissioner's designee shall review the notice of objection and issue a decision within 90 days after its receipt. The commissioner or the commissioner's designee may request additional information on the appeal from either the patient, the evaluation facility or designated treatment facility, or department staff. A request for additional information suspends the time period for the appeal until the department determines that the additional information has been received. If more than 180 days have passed from the date of submission of a notice of appeal and the additional information requested by the commissioner or the commissioner's designee has not been received from a patient, the evaluation facility, the designated treatment facility, or the department, the appeal shall be considered denied.

(c) The decision on the appeal under (b) of this section, including an appeal denied for failure to submit additional information, is a final agency decision and may be appealed to the superior court under the Alaska Rules of Appellate Procedure.



Sec. 47.31.090. - Regulations.

The department shall, after consultation with the Alaska Mental Health Trust Authority, adopt regulations to interpret or implement this chapter.



Sec. 47.31.100. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "commissioner" means the commissioner of health and social services;

(2) "department" means the Department of Health and Social Services;

(3) "designated treatment facility" has the meaning given in AS 47.30.915;

(4) "evaluation facility" means a health care facility that has been designated by the department to perform the evaluations described in AS 47.30.670 - 47.30.915, including a facility licensed under AS 47.32 or operated by the federal government;

(5) "gross monthly household income" means all earned or unearned income from any source of a member of the patient's household;

(6) "household" means a patient and each person

(A) residing with the patient; and

(B) related to the patient by marriage or other legal relationship giving rise to a duty of support and maintenance;

(7) "mental illness" has the meaning given in AS 47.30.915 .






Chapter 47.32. - CENTRALIZED LICENSING AND RELATED ADMINISTRATIVE PROCEDURES

Sec. 47.32.010. - Purpose and applicability.

(a) The purpose of this chapter is to establish centralized licensing and related administrative procedures for the delivery of services in this state by the entities listed in (b) of this section. These procedures are intended to promote safe and appropriate services by setting standards for licensure that will reduce predictable risk; improve quality of care; foster individual and patient rights; and otherwise advance public health, safety, and welfare.

(b) This chapter and regulations adopted under this chapter apply to the following entities:

(1) ambulatory surgical centers;

(2) assisted living homes;

(3) child care facilities;

(4) child placement agencies;

(5) foster homes;

(6) free-standing birth centers;

(7) home health agencies;

(8) hospices, or agencies providing hospice services or operating hospice programs;

(9) hospitals;

(10) intermediate care facilities for the mentally retarded;

(11) maternity homes;

(12) nursing facilities;

(13) residential child care facilities;

(14) residential psychiatric treatment centers;

(15) rural health clinics;

(16) runaway shelters.

(c) The provisions of AS 47.05.300 - 47.05.390, regarding criminal history, criminal history checks, criminal history use standards, and a centralized registry, apply to entities listed in (b) of this section, as provided in AS 47.05.300 .



Sec. 47.32.020. - Requirement to obtain a license.

(a) An entity may not operate a facility described in AS 47.32.010 (b) without first obtaining a license under this chapter unless the entity is exempt under regulations adopted under AS 47.32.030 .

(b) If an entity encompasses more than one type of activity listed in AS 47.32.010 (b), the entity shall apply for and receive a separate license under this chapter before operating that type of activity unless exempt under regulations adopted under AS 47.32.030 .



Sec. 47.32.030. - Powers of the department; delegation to municipality.

(a) The department may

(1) administer and enforce the provisions of this chapter;

(2) coordinate and develop policies, programs, and planning related to licensure and operation of entities listed in AS 47.32.010 (b) as defined by regulation;

(3) adopt regulations necessary to carry out the purposes of this chapter, including regulations that

(A) establish fees for licensing of each type of entity listed in AS 47.32.010(b);

(B) impose requirements for licensure, including standards for license renewal, that are in addition to the requirements of this chapter or of any other applicable state or federal statute or regulation;

(C) impose requirements and standards on licensed entities that are in addition to those imposed by this chapter or by any other applicable state or federal statute or regulation, including

(i) requirements and standards necessary for an entity or the state to receive money from the department from any source, including federal money;

(ii) record-keeping requirements;

(iii) reporting requirements; and

(iv) requirements and standards regarding health, safety, and sanitation;

(D) provide for waivers, variances, and exemptions from the requirements of this chapter, including the requirement to obtain a license, if the department finds it necessary for the efficient administration of this chapter; and

(E) establish requirements for the operation of entities licensed under this chapter;

(4) investigate

(A) entities described in AS 47.32.010 (b);

(B) applicants for licensure, including individuals named in an application; and

(C) other persons that the department has reason to believe are operating an entity required to be licensed under this chapter, or are residing or working in an entity for which licensure has been sought under this chapter; this subparagraph does not apply to persons receiving services from an entity for which licensure has been sought under this chapter;

(5) inspect and monitor licensed entities for compliance with this chapter, regulations adopted under this chapter, and any other applicable statutes or regulations;

(6) enter into contracts and agreements necessary to carry out the functions, powers, and duties of the department under this chapter;

(7) enter into agreements with private entities, municipalities, and individuals to investigate and make recommendations to the department regarding the licensure and monitoring of entities under this chapter;

(8) require an individual who is or will be operating an entity to complete training related to the operation of the entity;

(9) waive the application requirements for an entity seeking licensure if the entity submits documentation verifying that it

(A) has a license issued by an organization or other agency that has licensing authority under state or federal law if the standards for that licensure are approved by the department under this chapter or regulations adopted under this chapter;

(B) has accreditation from a nationally recognized organization if the standards for that accreditation are equal to or more stringent than the standards for licensure under this chapter or regulations adopted under this chapter; or

(C) is an entity that federal law does not require to be licensed.

(b) The department shall delegate the department's authority to regulate child care facilities to a municipality that has adopted an ordinance providing for child care licensing under home rule powers under AS 29.10.010 or as authorized under AS 29.35.200 - 29.35.210. The department shall make the delegation described in this subsection within 90 days after receiving a written request from the municipality to delegate the authority. A municipality receiving a delegation under this subsection may adopt additional requirements for child care facilities operating within the boundaries of the municipality if the requirements meet or exceed the requirements under state law.

(c) The issuance of a license by the department does not obligate the department to place or maintain an individual in an entity or through an entity, or to provide financial support to an entity.



Sec. 47.32.040. - Application for license.

A person shall apply to the department for a license under this chapter. The application must be made to the department on a form provided by the department or in a format approved by the department, and must be accompanied by

(1) any fee established by regulation; and

(2) documents and information required by regulation.



Sec. 47.32.050. - Provisional license; biennial license.

(a) The department may issue a provisional license to an entity for which application is made under AS 47.32.040 if, after inspection and investigation, the department determines that the application and the entity meet the requirements of this chapter, regulations adopted under this chapter, and any other applicable statutes or regulations. A provisional license is valid for a period not to exceed one year, except that the department may extend a provisional license for one additional period not to exceed one year.

(b) Before expiration of a provisional license issued under (a) of this section, the department shall inspect and investigate the entity to determine whether the entity is operating in compliance with this chapter, regulations adopted under this chapter, and any other applicable statutes or regulations. After inspection and investigation under this subsection and before expiration of a provisional license, the department shall issue a biennial license for the entity if the department finds that

(1) the entity meets the requirements for biennial licensure established in this chapter, regulations adopted under this chapter, and other applicable statutes and regulations;

(2) a ground for nonrenewal of a license does not exist; and

(3) any applicable fee has been paid.

(c) The department may place one or more conditions on a provisional or biennial license issued under this section in order to further the purposes of this chapter.



Sec. 47.32.060. - License renewal.

(a) At least 90 days before expiration of a biennial license, a licensed entity that intends to remain licensed shall submit an application for renewal of the license on a form provided by the department or in a format approved by the department, accompanied by

(1) all documents and information identified in regulation as being required for renewal of the license; and

(2) any fee established by regulation.

(b) Before expiration of a biennial license, the department or its representative may inspect an entity that is the subject of a renewal application to determine whether the entity is operating in compliance with this chapter, regulations adopted under this chapter, and other applicable statutes or regulations. After any inspection and investigation under this subsection and before expiration of the biennial license, the department shall renew a biennial license if the department finds that

(1) the licensed entity meets the requirements for renewal;

(2) a ground for nonrenewal of a license does not exist; and

(3) any applicable fee has been paid.

(c) If an application for renewal of a license is submitted but the department is unable to complete its review of the application before the expiration of the biennial license, the license is automatically extended for six months or until the department completes its review and either approves or denies the application, whichever occurs earlier.

(d) The department may place one or more conditions on a renewed license issued under this section to further the purposes of this section.

(e) The department shall adopt regulations establishing the grounds for nonrenewal of a license for purposes of AS 47.32.050 and this section.



Sec. 47.32.070. - Denial of or conditions on license.

(a) If the department denies an application for or places conditions on a provisional or biennial license or license renewal, the department shall provide the applicant or entity with a notice of the action by certified mail. The notice must contain a written statement of the reason for the action and information about requesting a hearing under (b) of this section.

(b) An applicant or entity that receives a notice of action under (a) of this section may appeal the department's decision by requesting a hearing within 15 days after receipt of the notice. The appeal must be on a form provided by the department or in a format approved by the department.



Sec. 47.32.080. - Posting of license; license not transferable.

(a) A license issued under this chapter shall be posted in a conspicuous place on the licensed premises. Any notice of a variance issued by the department shall be posted near the license.

(b) A license issued under this chapter is not transferable unless authorized by the department.



Sec. 47.32.090. - Complaints and investigation.

(a) A person who believes that an entity has violated an applicable statute or regulation or a condition of a license issued under this chapter may file a verbal or written complaint with the department.

(b) The department may investigate a complaint filed under this section. The department may decline to investigate a complaint if the department reasonably concludes and documents that the complaint is without merit based on information available to the department at the time of the complaint. The department may consolidate complaints if the department concludes that a single investigation would further the efficient administration of this chapter.

(c) A licensed entity may not take retaliatory action against a person who files a complaint. Except as provided in AS 47.05.350 and AS 47.32.160, a complainant against whom a retaliatory action has been taken may recover treble damages in a civil action upon a showing that the action was taken in retaliation for the filing of a complaint.



Sec. 47.32.100. - Cooperation with investigation.

An entity shall cooperate with an investigation initiated by the department. An investigated entity shall

(1) permit representatives of the department to inspect the entity; review records, including files of individuals who received services from the entity; interview staff; and interview individuals receiving services from the entity; and

(2) upon request, provide the department with information and documentation regarding compliance with applicable statutes and regulations.



Sec. 47.32.110. - Right of access and inspection.

(a) A designated agent or employee of the department shall have right of access to an entity

(1) to determine whether an application for licensure or renewal is appropriate;

(2) to conduct a complaint investigation;

(3) to conduct a standard inspection;

(4) to inspect documents, including personnel records, accounts, the building, or the premises;

(5) to interview staff or residents; or

(6) if the department has reasonable cause to believe that the entity is operating in violation of this chapter or the regulations adopted under this chapter.

(b) If an entity denies access, the department may petition the court for an order permitting access, or the department may seek to revoke the entity's license under AS 47.32.140 .

(c) Upon petition of the department and after a hearing held upon reasonable notice to the entity, the court shall issue an order to an officer or employee of the department authorizing the officer or employee to enter for any of the purposes described in (a) of this section.



Sec. 47.32.120. - Report.

(a) Within 10 working days after completing an investigation or inspection under AS 47.32.090 - 47.32.110, the department shall prepare a report of the results of the investigation or inspection and mail a copy of the report to the entity. The report shall include a description of

(1) any violation, including a citation to each statute or regulation that has been violated; and

(2) any enforcement action the department intends to take under AS 47.32.130 or 47.32.140.

(b) An entity that receives a copy of a report under this section may submit a written response to the report to the department. The department may require an entity to submit a response to a report received under this section.

(c) Within 14 days after the entity receives a copy of the report under this section, upon request of the complainant, the department shall provide a copy of the report to the complainant.



Sec. 47.32.130. - Enforcement action: immediate revocation or suspension.

(a) If the department's report of investigation or inspection under AS 47.32.120 concludes that the department has reasonable cause to believe that a violation of an applicable statute or regulation has occurred that presents an immediate danger to the health, safety, or welfare of an individual receiving services from the entity, the department, without an administrative hearing and without providing an opportunity to cure or correct the violation, may immediately revoke or suspend the entity's license or, if the entity is not licensed under this chapter, may revoke the entity's ability to become licensed under this chapter or to provide services as an entity exempted under this chapter. A suspension or revocation under this subsection takes effect immediately upon initial notice to the entity from the department, is in addition to any enforcement action under AS 47.32.140 , and continues until a final determination under (c) of this section or AS 47.32.150 .

(b) Notice under this section shall be provided as follows:

(1) the department shall provide initial notice to the entity at the time the department determines that an immediate suspension or revocation is required; initial notice may be oral, except that, if an entity representative is not present at the entity, the department shall post written notice on the front door of the entity; the initial notice must provide information regarding the entity's appeal rights;

(2) the department shall provide formal written notice to the entity within 14 working days after the immediate revocation or suspension decision; formal written notice must include

(A) a copy of the department's report under AS 47.32.120 , a statement of the entity's right to submit a written response to the report, and any department requirement that the entity submit a written response to the report;

(B) a description of any enforcement action the department intends to take under AS 47.32.140 (d) or (f); and

(C) information regarding the entity's appeal rights.

(c) An entity to which a notice has been provided under this section may appeal the department's decision to impose the enforcement action, including an enforcement action the department intends to take under AS 47.32.140(d) or (f), by filing a written request for a hearing, on a form provided by the department, within 15 days after receipt of the notice. If a hearing is not timely requested under this subsection, the department's notice constitutes a final administrative order for which the department may seek the court's assistance in enforcing.



Sec. 47.32.140. - Enforcement actions.

(a) If the department's report of investigation or inspection under AS 47.32.120 concludes that the department has reasonable cause to believe that a violation of an applicable statute or regulation has occurred, the department shall provide notice to the entity of the violation and an opportunity to cure the violation within a reasonable time specified by the department. The notice must include a copy of the department's report under AS 47.32.120 , a statement that the entity may submit a written response to the report, any department requirement that the entity submit a written response to the report, a description of any enforcement action the department intends to take under (d) or (f) of this section, and information regarding the entity's appeal rights.

(b) An entity receiving a notice under (a) of this section, or a notice under AS 47.32.130 (b)(2) that contains the information specified in AS 47.32.130 (b)(2)(B), shall submit a plan of correction to the department for approval. Once it has cured its violations, the entity shall submit to the department an allegation of compliance. Upon receipt of the allegation of compliance, the department may conduct a follow-up investigation or inspection to determine compliance. The department may take one or more enforcement actions under (d) and (f) of this section regardless of whether the entity achieves compliance under this subsection.

(c) If the department believes that an entity has not voluntarily corrected the violation or entered into a plan of correction with the approval of the department, the department may require that the entity participate in a plan of correction under regulations of the department. Once the entity has cured its violations, it shall submit to the department an allegation of compliance. Upon receipt of the allegation of compliance, the department may conduct a follow-up investigation or inspection to determine compliance. The department may take one or more enforcement actions under (d) and (f) of this section regardless of whether the entity achieves compliance under this subsection.

(d) The department may take one or more of the following enforcement actions under this section:

(1) delivery of a warning notice to the licensed entity and to any additional person who was the subject of the investigation or inspection;

(2) modification of the term or scope of the entity's existing license, including changing a biennial license to a provisional license or adding a condition to the license;

(3) suspension of the entity's operations for a period of time set by the department;

(4) suspension of or a ban on the entity's provision of services to individuals not already receiving services from the entity for a period of time set by the department;

(5) nonrenewal of the entity's license;

(6) revocation of the entity's license or, if the entity is not licensed under this chapter, revocation of the entity's ability to become licensed under this chapter;

(7) issuance of an order requiring closure, immediate or otherwise, of the entity regardless of whether the entity is licensed or unlicensed;

(8) denial of payments under AS 47.07 for the entity's provision of services to an individual not already receiving services from the entity;

(9) assumption of either temporary or permanent management of the entity or pursuit of a court-ordered receiver for the entity;

(10) reduction of the number of individuals receiving services from the entity under the license;

(11) imposition of a penalty authorized under law;

(12) inclusion in the registry established under AS 47.05.330 ;

(13) requirement that the entity prepare and submit a plan of correction.

(e) The department may not take action under (d)(9) of this section unless the commissioner has reasonable cause to believe that continued management by the entity while the entity is attempting to cure a violation would be injurious to the health, safety, or welfare of an individual who is receiving a service from the entity.

(f) In addition to any other enforcement actions the department may take under this section, the department may assess a civil fine against an entity for a violation of an applicable statute or regulation, taking into account the type and size of the entity and the type and severity of the violation. A fine assessed under this subsection may not exceed $2,500 a day for each day of violation for a continuing violation or $25,000 for a single violation.

(g) An entity to which a notice has been provided under this section regarding an enforcement action under (d) or (f) of this section may appeal the department's decision to impose the enforcement action by filing a written request for a hearing, on a form provided by the department, within 15 days after receipt of the notice of the enforcement action.

(h) An enforcement action under (d) or (f) of this section may not be imposed until

(1) the time period for requesting a hearing under AS 47.32.130 (c) or under (g) of this section, as applicable, has passed without a hearing being requested; or

(2) a final agency decision has been issued following a hearing requested under AS 47.32.130 (c) or under (g) of this section, as applicable.

(i) If a hearing is not timely requested under AS 47.32.130 (c) or under (g) of this section, as applicable, the department's notice regarding an enforcement action under (d) or (f) of this section constitutes a final administrative order. The department may seek the court's assistance in enforcing the final administrative order.

(j) An entity against which an enforcement action under (d) or (f) of this section has been taken may not apply for a license or license renewal until after the time period set by the department in its final administrative order under AS 47.32.130 (c), this section, or AS 47.32.150, as applicable. If a time period has not been set, a final administrative order against the entity has the effect of a permanent revocation, and the entity may not apply for a license or license renewal. If the ownership, control, or management of an entity changes, the department may allow the entity to seek licensure if the entity submits documents showing the change.

(k) Assessment of a civil fine under this section does not preclude imposition of a criminal penalty under AS 47.32.170 .



Sec. 47.32.150. - Hearings.

(a) Upon receipt of a timely request for a hearing by an entity regarding an enforcement action under AS 47.32.130 (a) or 47.32.140(d)(3), (5), (6), (7), or (9), the department shall request the chief administrative law judge appointed under AS 44.64.020 to appoint an administrative law judge employed or retained by the office of administrative hearings to preside over a hearing conducted under this section. AS 44.62.330 - 44.62.630 and AS 44.64.060 apply to the hearing.

(b) Upon receipt of a timely request for a hearing by an entity regarding an enforcement action under AS 47.32.070 or 47.32.140(d)(1), (2), (4), (8), (10), (11), (12), or (13), the department shall conduct a hearing in front of an officer appointed by the commissioner. A hearing under this subsection may be conducted on the record, in an informal manner, and may not be conducted under AS 44.62 or AS 44.64. The appointed hearing officer may be a state employee.

(c) The decision following a hearing conducted under (a) or (b) of this section constitutes a final agency administrative order.

(d) A hearing conducted under this section shall take place within 120 days after the department's receipt of the request for hearing. A hearing may be held on an expedited basis upon a showing of good cause. An expedited hearing shall be held within 60 days after the department's receipt of the request for a hearing.



Sec. 47.32.160. - Immunity.

(a) The department, its employees, and its agents are not liable for civil damages as a result of an act or omission in the licensure process, the monitoring of a licensed entity, or any activities under this chapter.

(b) A volunteer who works for a hospice program licensed under this chapter is not liable for damages for personal injury, wrongful death, or property damage for an act or omission committed in the course of hospice-related duties unless the act or omission constitutes gross negligence, recklessness, or intentional misconduct.



Sec. 47.32.170. - Criminal penalty.

A person who intentionally or with criminal negligence violates a provision of this chapter or a regulation adopted under this chapter related to the health and safety of persons served by an entity required to comply with this chapter is guilty of a class B misdemeanor.



Sec. 47.32.180. - Confidentiality; release of certain information.

(a) Except as otherwise provided by law, the following are confidential and may not be disclosed to the public without a court order: complaints; investigations; inspections; records related to a complaint, investigation, or inspection; and the identity of a complainant and of individuals receiving services from an entity.

(b) With the exception of information that identifies a complainant or a recipient of services from an entity, a copy of the department's report of investigation or inspection under AS 47.32.120 , an entity's written response to the report, and information regarding any department imposition of an enforcement action under AS 47.32.130 or 47.32.140 are public records under AS 40.25. The department shall make this information available to the public for inspection and copying within timeframes specified in AS 40.25 or regulations adopted under AS 40.25 after the

(1) entity receives its copy of the report of investigation under AS 47.32.120, if the department has determined that an enforcement action under AS 47.32.130 or 47.32.140 will not be taken regarding the entity;

(2) department's notice of enforcement action under AS 47.32.130 or 47.32.140 becomes a final administrative order without a hearing under AS 47.32.130 (c) or 47.32.140(i); or

(3) issuance of a decision following a hearing under AS 47.32.150 .



Sec. 47.32.190. - Access to information.

Notwithstanding any contrary provision of law, the divisions of the department assigned public health and public assistance functions shall have access to any information compiled or retained by other divisions within the department, regardless of the nature of the information or whether the information is considered confidential, in order to assist in administering the provisions of this chapter.



Sec. 47.32.200. - Notice of changes from an entity.

(a) An entity shall provide the department with written notice of a change of mailing address at least 14 days before the effective date of the change.

(b) An entity shall notify the department within 24 hours after having knowledge that an administrator, employee, volunteer, or household member, as required by the type of entity under department regulations, has been

(1) convicted of, has been charged by information or complaint with, or is under indictment or presentment for an offense listed in regulations adopted under AS 47.05.310 or a law or ordinance of this or another jurisdiction with similar elements; or

(2) found to have neglected or abused a child as described in AS 47.10.

(c) An entity shall notify the department within 24 hours after having knowledge of any allegation or suspicion of abuse, neglect, or misappropriation of money or other property of an individual receiving services from the entity. The entity shall conduct an investigation and make a written report to the department within five days following notification to the department under this subsection.

(d) Not less than 20 days before the effective date of a decision to relinquish the entity's license, the entity shall notify the department of the decision.

(e) Not more than one day after signing a contract for sale of the licensed entity, the entity shall notify the department of the sale.

(f) Not less than 30 days before an entity wishes to change the location of the entity, the entity shall notify the department of the change.



Sec. 47.32.900. - Definitions.

In this chapter,

(1) "ambulatory surgical center" means a facility that

(A) is not a part of a hospital or a physician's general medical practice; and

(B) operates primarily for the purpose of providing surgical services to patients who do not require hospitalization;

(2) "assisted living home"

(A) means a residential facility that serves three or more adults who are not related to the owner by blood or marriage, or that receives state or federal payment for services regardless of the number of adults served; the department shall consider a facility to be an assisted living home if the facility

(i) provides housing and food services to its residents;

(ii) offers to provide or obtain for its residents assistance with activities of daily living;

(iii) offers personal assistance as defined in AS 47.33.990 ; or

(iv) provides or offers any combination of these services;

(B) does not include

(i) a correctional facility;

(ii) an emergency shelter;

(iii) a program licensed under AS 47.10.310 for runaway minors;

(iv) a type of entity listed in AS 47.32.010 (b)(5), (8), (9), (10), (11), or (12);

(3) "child placement agency" means an agency that arranges for placement of a child

(A) in a foster home, residential child care facility, or adoptive home; or

(B) for guardianship purposes;

(4) "commissioner" means the commissioner of health and social services;

(5) "department" means the Department of Health and Social Services;

(6) "entity" means an entity listed in AS 47.32.010 (b);

(7) "foster home" means a place where the adult head of household provides 24-hour care on a continuing basis to one or more children who are apart from their parents;

(8) "free-standing birth center" means a facility that is not a part of a hospital and that provides a birth service to maternal clients;

(9) "frontier extended stay clinic" means a rural health clinic that is authorized to provide 24-hour care to one or more individuals;

(10) "home health agency" means a public agency or private organization, or a subdivision of a public agency or private organization, that primarily engages in providing skilled nursing services in combination with physical therapy, occupational therapy, speech therapy, or services provided by a home health aide to an individual in the individual's home, an assisted living home, or another residential setting; in this paragraph,

(A) "public agency" means an agency operated by the state or a local government;

(B) "subdivision" means a component of a multi-function facility or home health agency, such as the home health care division of a hospital or the division of a public agency, that independently meets the requirements for licensure as a home health agency;

(11) "hospice" or "agency providing hospice services or operating hospice programs" means a program that provides hospice services;

(12) "hospice services" means a range of interdisciplinary palliative and supportive services

(A) provided in a home or at an inpatient facility to persons who are terminally ill and to those persons' families in order to meet their physical, psychological, social, emotional, and spiritual needs; and

(B) based on hospice philosophy; for purposes of this subparagraph, "hospice philosophy" means a philosophy that is life affirming, recognizes dying as a normal process of living, focuses on maintaining the quality of remaining life, neither hastens nor postpones death, strengthens the client's role in making informed decisions about care, and stresses the delivery of services in the least restrictive setting possible and with the least amount of technology necessary by volunteers and professionals who are trained to help a client with the physical, social, psychological, spiritual, and emotional issues related to terminal illness so that the client can feel better prepared for the death that is to come;

(13) "hospital" means a public or private institution or establishment devoted primarily to providing diagnosis, treatment, or care over a continuous period of 24 hours each day for two or more unrelated individuals suffering from illness, physical or mental disease, injury or deformity, or any other condition for which medical or surgical services would be appropriate; "hospital" does not include a frontier extended stay clinic;

(14) "intermediate care facility for the mentally retarded" has the meaning given in 42 C.F.R. 440.150;

(15) "licensed entity" means an entity that has a license issued under this chapter;

(16) "maternity home" means a place of residence the primary function of which is to give care, with or without compensation, to pregnant individuals, regardless of age, or that provides care, as needed, to mothers and their newborn infants;

(17) "nursing facility" means a facility that is primarily engaged in providing skilled nursing care or rehabilitative services and related services for those who, because of their mental or physical condition, require care and services above the level of room and board; "nursing facility" does not include a facility that is primarily for the care and treatment of mental diseases;

(18) "residential child care facility" means a place, staffed by employees, where one or more children who are apart from their parents receive 24-hour care on a continuing basis;

(19) "residential psychiatric treatment center" means a secure or semi-secure facility, or an inpatient program in another facility, that provides, under the direction of a physician, psychiatric diagnostic, evaluation, and treatment services on a 24-hour-a-day basis to children with severe emotional or behavioral disorders;

(20) "runaway shelter" means a facility housing a runaway child;

(21) "rural health clinic"

(A) means a facility or clinic that is authorized to provide health care services and is located in a rural area;

(B) includes a frontier extended stay clinic;

(C) does not include a rehabilitation agency or a facility primarily for the care and treatment of mental diseases.






Chapter 47.33. - ASSISTED LIVING HOMES

Article 01 - SCOPE; SERVICES; OPERATIONS

Sec. 47.33.005. - Purpose.

The purpose of this chapter is to

(1) contribute to the development of a system of care by encouraging the establishment of assisted living homes that provide a homelike environment for elderly persons and persons with a mental or physical disability who need assistance with the activities of daily living;

(2) promote the establishment of homes that help

(A) the elderly to age in place; and

(B) adults with a physical or mental disability to become integrated into the community and to reach their highest level of functioning;

(3) establish standards that will protect residents of assisted living homes, while at the same time promoting an environment that will encourage resident growth and independence, without discouraging the establishment and continued operation of those homes;

(4) require that a resident of an assisted living home have an assisted living plan that identifies the services that will be used to meet the resident's reasonable wants and needs; and

(5) provide a resident of an assisted living home, or the resident's representative, with the opportunity to participate to the fullest extent possible in the design and implementation of the resident's assisted living plan and in any decisions involving the resident's care.



Sec. 47.33.010. - Applicability.

(a) Except as provided in (b) of this section, this chapter applies to assisted living homes, as defined in AS 47.32.900 .

(b) Notwithstanding (a) of this section, this chapter does not apply to

(1) a correctional facility;

(2) a facility for treatment of alcoholism that is regulated under AS 47.37;

(3) an emergency shelter;

(4) a medical facility, including a nursing home, licensed under AS 47.32;

(5) a program for runaway minors licensed under AS 47.10.310 ; or

(6) a maternity home licensed under AS 47.32.



Sec. 47.33.020. - Health-related services allowed in assisted living homes.

(a) This chapter does not prohibit the resident of an assisted living home from self-administering the resident's own medications, unless the resident's assisted living plan specifically provides otherwise.

(b) An assisted living home may provide, obtain, or offer to provide or obtain the health-related services described in (c) - (i) of this section. A service under (c) - (i) of this section may only be provided or obtained in addition to, and as a supplemental service to, the long-term provision by the home to the resident of assistance with the activities of daily living or personal assistance.

(c) If self-administration of medications is included in a resident's assisted living plan, the assisted living home may supervise the resident's self-administration of medications, notwithstanding a limitation imposed by AS 08 or by a regulation adopted under AS 08. The supervision may be performed by any home staff person and may include

(1) reminding a resident to take medication;

(2) opening a medication container or prepackaged medication for a resident;

(3) reading a medication label to a resident;

(4) observing a resident while the resident takes medication;

(5) checking a resident's self-administered dosage against the label of the medication container;

(6) reassuring a resident that the resident is taking the dosage as prescribed; and

(7) directing or guiding, at the request of the resident, the hand of a resident who is administering the resident's own medications.

(d) An assisted living home may provide intermittent nursing services to a resident who does not require 24-hour nursing services and supervision. Intermittent nursing services may be provided only by a nurse licensed under AS 08.68 or by a person to whom a nursing task has been delegated under (e) of this section.

(e) A person who is on the staff of an assisted living home and who is not a nurse licensed under AS 08.68 may perform a nursing task in that home if

(1) the authority to perform that nursing task is delegated to that person by a nurse licensed under AS 08.68; and

(2) that nursing task is specified in regulations adopted by the Board of Nursing as a task that may be delegated.

(f) A resident who needs skilled nursing care may, with the consent of the assisted living home, arrange for that care to be provided in the home by a nurse licensed under AS 08.68 if that arrangement does not interfere with the services provided to other residents.

(g) As part of a plan to avoid transfer of a resident from the home for medical reasons, the home may provide, through the services of a nurse who is licensed under AS 08.68, 24-hour skilled nursing care to the resident for not more than 45 consecutive days.

(h) If a resident has received 24-hour skilled nursing care for the 45-day limit set by (g) of this section, the resident or the resident's representative may elect to have the resident remain in the home without continuation of 24-hour skilled nursing care if the home agrees to retain the resident after

(1) the home and either the resident or the resident's representative have consulted with the resident's physician;

(2) the home and either the resident or the resident's representative have discussed the consequences and risks involved in the election to remain in the home; and

(3) the portion of the resident's assisted living plan that relates to health-related services has been revised to provide for the resident's health-related needs without the use of 24-hour skilled nursing care, and the revised plan has been reviewed by a registered nurse licensed under AS 08.68 or by the resident's attending physician.

(i) A terminally ill resident may remain in the home if (1) the home and either the resident or the resident's representative agree that the resident may remain in the home; and (2) the resident is under the care of a physician who certifies that the needs of the resident are being met in the home. The time limitation of (g) of this section does not apply in the case of a terminally ill resident.



Sec. 47.33.030. - Advance payments.

(a) An assisted living home may not require a resident or prospective resident of the home or a resident or prospective resident's representative, to make an advance payment to the home except as security for performance of the contract or as advance rent for the immediately following rental period as the rental period is defined in the contract. If a home requires a resident or prospective resident to make an advance payment for security or as advance rent,

(1) the home shall promptly deposit the money in a designated trust account in a financial institution, separate from other money and property of the home;

(2) the home may not represent on a financial statement that the advance payment money is part of the assets of the home;

(3) the advance payment money may be used only for the account of the resident;

(4) the home shall notify the resident or the resident's representative, in writing, of the name and address of the depository in which the advance payment money is being held; and

(5) the home shall provide to the resident or the resident's representative the terms and conditions under which the advance payment money may be withheld by the home.

(b) An assisted living home shall establish a written policy for the refund of unused advance payments in the event of termination of a residential services contract or death of a resident. The policy must provide that a resident is entitled to a prorated refund of the unused portion of an advance payment, less reasonable charges for damages to the home resulting from other than normal use.



Sec. 47.33.040. - Residents' money.

Sec. 47.33.040. Residents' money.

(a) Except for advance payments under AS 47.33.030 , an assisted living home may not require a resident of the home to deposit with the home money that belongs to the resident. The provisions of (b) of this section do not apply to money that constitutes an advance payment under AS 47.33.030 .

(b) An assisted living home may accept, for safekeeping and management, money that belongs to a resident. The home shall establish a written policy for the management of such money and shall act in a fiduciary capacity with respect to that money, in accordance with regulations adopted by the licensing agency. A home is not required to accept money that belongs to a resident.



Sec. 47.33.050. - Temporary absence.

(a) An assisted living home may agree to reserve space for a resident of the home who is temporarily absent from the home and plans to return to the home. The absent resident, or the resident's representative, shall notify the home in writing if the resident's plan to return to the home changes.

(b) Until the assisted living home receives written notice that an absent resident does not intend to return to the home, the home may charge the resident an agreed-upon daily rate during the resident's absence from the home.



Sec. 47.33.060. - House rules.

(a) An assisted living home may establish house rules, subject to the limitations provided for under this chapter.

(b) An assisted living home shall give a copy of the house rules to a prospective resident or the prospective resident's representative before the prospective resident enters into a residential services contract with the home, and shall post the house rules in a conspicuous place in the home.

(c) House rules may address various issues, including

(1) times and frequency of use of the telephone;

(2) hours for viewing and volume for listening to television, radio, and other electronic equipment that could disturb other residents;

(3) visitors;

(4) movement of residents in and out of the home;

(5) use of personal property;

(6) use of tobacco and alcohol; and

(7) physical, verbal, or other abuse of other residents or staff.

(d) An assisted living home may not adopt a house rule that unreasonably restricts a right of a resident provided for under this chapter or under any other provision of law.



Sec. 47.33.070. - Resident files.

(a) An assisted living home shall maintain, for each resident of the home, a file that includes

(1) the name and birth date, and, if provided by the resident, the social security number of the resident;

(2) the name, address, and telephone number of the resident's closest relative, service coordinator, if any, and representative, if any;

(3) a statement of what actions, if any, the resident's representative is authorized to take on the resident's behalf;

(4) a copy of the resident's assisted living plan;

(5) a copy of the residential services contract between the home and the resident;

(6) a notice, as required under AS 47.33.030 , regarding the depository in which the resident's advance payment money is being held;

(7) written acknowledgment by the resident or the resident's representative that the resident has received a copy of and has read, or has been read the

(A) resident's rights under AS 47.33.300 ;

(B) resident's right to pursue a grievance under AS 47.33.340 ;

(C) resident's right to protection from retaliation under AS 47.33.350;

(D) provisions of AS 47.32.160 , regarding immunity; and

(E) home's house rules;

(8) an acknowledgment and agreement relating to home safekeeping and management of the resident's money, as required by AS 47.33.040 ;

(9) a copy of the resident's living will, if any, or an advance health care directive made under AS 13.52, if any; and

(10) a copy of a power of attorney or other written designation, including an advance health care directive made under AS 13.52, of an agent, representative, or surrogate by the resident.

(b) An assisted living home shall retain a resident's file for at least one year after the resident terminates residency at the home.



Sec. 47.33.080. - Closure or relocation; change of mailing address.

(a) Not later than 90 days before the voluntary closing or relocation of an assisted living home, the home shall provide written notice of the closure or relocation to the licensing agency, each resident of the home, all representatives of residents, and all service coordinators for residents.

(b) Not later than 14 days before a change of an assisted living home's mailing address, the home shall provide written notice of the change to the licensing agency, each resident of the home, all representatives of residents, and all service coordinators for residents.



Sec. 47.33.090. - Rate increase.

An assisted living home may not increase the rate charged for services provided by the home unless the home notifies each resident or the resident's representative of the increase at least 30 days before the increase is to take effect.



Sec. 47.33.100. - Criminal background check for employees. [Repealed, Sec. 49 ch 57 SLA 2005].

Repealed or Renumbered






Article 02 - RESIDENCY; ASSISTED LIVING PLANS

Sec. 47.33.200. - Commencement of residency.

A person may not begin to reside in an assisted living home without that person's consent, or, if the person is not competent, the consent of the person's representative.



Sec. 47.33.210. - Residential services contracts.

(a) A person may not begin residency in an assisted living home unless a representative of the home and either the person or the person's representative sign a residential services contract that complies with the provisions of this section. Upon signing of the contract, the home shall give the resident and the resident's representative, if any, a copy of the contract and place a copy of the contract in the resident's file.

(b) A residential services contract must

(1) specifically describe the services and accommodations to be provided by the assisted living home;

(2) set out the rates charged by the home;

(3) specifically describe the rights, duties, and obligations of the resident, other than those specified in this chapter;

(4) set out the policies and procedures for termination of the contract as provided for in this chapter;

(5) state the amount and purpose of any advance payments required by the home; and

(6) set out the home's policy for refund of advance payments in the event of termination of the contract or death of the resident.



Sec. 47.33.220. - Assisted living plan required.

An assisted living home shall ensure that an assisted living plan for a resident of the home is developed, and approved by the resident or the resident's representative, within 30 days after the resident was admitted to the home. The assisted living plan must be developed by the resident or the resident's representative with participation from

(1) the resident's service coordinator, if any;

(2) representatives of providers of services to the resident; and

(3) the administrator of the home.



Sec. 47.33.230. - Assisted living plan contents; distribution.

(a) An assisted living plan for a resident of an assisted living home must

(1) promote the resident's participation in the community and increased independence through training and support, in order to provide the resident with an environment suited to the resident's needs and best interests;

(2) recognize the responsibility and right of the resident or the resident's representative to evaluate and choose, after discussion with all relevant parties, including the home, the risks associated with each option when making decisions pertaining to the resident's abilities, preferences, and service needs; and

(3) recognize the right of the home to evaluate and to either consent or refuse to accept the resident's choice of risks under (2) of this subsection.

(b) An assisted living plan for a resident must identify and describe

(1) the resident's specific strengths and limitations in performing the activities of daily living;

(2) any physical disabilities and impairments, and the aspects of the resident's medical condition, general health, emotional health, mental health, or other conditions or problems that are relevant to the services needed by the resident;

(3) the resident's preference in roommates, living environment, food, recreational activities, religious affiliation, and relationships and visitation with friends, family members, and others;

(4) specific activities of daily living with which the resident needs assistance;

(5) how assistance with the activities of daily living will be provided or arranged for by the home or the resident;

(6) the frequency of the resident's training for independent living, if habilitation is part of the plan;

(7) the resident's need for personal assistance and how those needs will be met by home staff or another service provider from the community;

(8) the resident's need for health-related services and how that need will be met;

(9) the resident's reasonable wants and the services that will be used to meet those wants.

(c) If the assisted living home provides or arranges for the provision of health-related services to a resident, the home shall ensure that a

(1) registered nurse licensed under AS 08.68 reviews the portion of an assisted living plan that describes how the resident's need for health-related services will be met; and

(2) physician's statement about the resident is included in the plan.

(d) A resident's assisted living plan must be in writing, in language that can be understood by the resident.

(e) If a person's reasonable wants and needs can be met by a particular assisted living home and a decision is made to enter into a residential services contract between the person and the home, the resident's assisted living plan shall be approved, dated, and signed by the administrator of that home and either the resident or the resident's representative.

(f) The assisted living plan shall be retained by the home in the resident's file. The home shall provide a copy of the plan to the resident and to the resident's representative, if any.



Sec. 47.33.240. - Evaluation of assisted living plan.

(a) An assisted living home resident or the resident's representative, and the home administrator or the administrator's designee, shall evaluate the resident's assisted living plan, determine whether the plan is meeting the resident's reasonable wants and needs, and revise the plan if necessary. At the request of the resident or the resident's representative, the resident's service coordinator, if any, and family members may participate in the evaluation. If the assisted living home provides or arranges for the provision of health-related services to a resident, the resident's evaluation shall be done at three-month intervals. If the assisted living home does not provide or arrange to provide health-related services to a resident, the resident's evaluation shall be done at least at one-year intervals.

(b) The administrator or the administrator's designee shall

(1) document the results of the evaluation in the resident's record;

(2) sign and date any revisions to the resident's assisted living plan;

(3) place a copy of the revisions in the resident's file; and

(4) provide the resident and the resident's representative, if any, with a copy of the revisions.






Article 03 - RESIDENT'S RIGHTS

Sec. 47.33.300. - Residents' rights.

Sec. 47.33.300. Residents' rights.

(a) Subject to (c) of this section, a resident of an assisted living home has the right to

(1) live in a safe and sanitary environment;

(2) be treated with consideration and respect for personal dignity, individuality, and the need for privacy, including privacy in

(A) a medical examination or health-related consultation;

(B) the resident's room or portion of a room;

(C) bathing and toileting, except for any assistance in those activities that is specified in the resident's assisted living plan; and

(D) the maintenance of personal possessions and the right to keep at least one cabinet or drawer locked;

(3) possess and use personal clothing and other personal property, unless the home can demonstrate that the possession or use of certain personal property would be unsafe or an infringement of the rights of other residents;

(4) engage in private communications, including

(A) receiving and sending unopened correspondence;

(B) having access to a telephone, or having a private telephone at the resident's own expense; and

(C) visiting with persons of the resident's choice, subject to visiting hours established by the home;

(5) close the door of the resident's room at any time, including during visits in the room with guests or other residents;

(6) at the resident's own expense unless otherwise provided in the residential services contract, participate in and benefit from community services and activities to achieve the highest possible level of independence, autonomy, and interaction with the community;

(7) manage the resident's own money;

(8) participate in the development of the resident's assisted living plan;

(9) share a room with a spouse if both are residents of the home;

(10) have a reasonable opportunity to exercise and to go outdoors at regular and frequent intervals, when weather permits;

(11) exercise civil and religious liberties;

(12) have access to adequate and appropriate health care and health care providers of the resident's own choosing, consistent with established and recognized standards within the community;

(13) self-administer the resident's own medications, unless specifically provided otherwise in the resident's assisted living plan;

(14) receive meals that are consistent with religious or health-related restrictions;

(15) receive the prior notice of relocation of the home or the home's intent to terminate the residential services contract of the resident required by AS 47.33.080 and 47.33.360, respectively;

(16) present to the home grievances and recommendations for change in the policies, procedures, or services of the home;

(17) at the resident's own expense unless otherwise provided in the residential services contract, have access to and participate in advocacy or special interest groups;

(18) at the resident's own expense unless otherwise provided in the residential services contract, intervene or participate in, or refrain from participating in, adjudicatory proceedings held under this chapter, unless provided otherwise by other law; and

(19) reasonable access to home files relating to the resident, subject to the constitutional right of privacy of other residents of the home.

(b) An assisted living home may not establish or apply a policy, procedure, or rule that is inconsistent with or contrary to a right provided by this section or by other law.

(c) The rights set out in (a)(3), (4), (7), (12), and (14) of this section do not create an obligation for an assisted living home to expend money for the specified rights unless otherwise provided in the residential services contract.



Sec. 47.33.310. - Notice of rights.

(a) At the time a person begins residency in an assisted living home, the home shall provide the resident and the resident's representative, if any, with a copy of the rights set out in AS 47.33.300 . The home shall obtain from the resident or the resident's representative a signed and dated acknowledgement stating that the resident has read or been read the rights, understands the rights, and has had any questions about the rights answered by the home.

(b) An assisted living home shall post in a prominent place in the home

(1) a copy of the rights set out in AS 47.33.300 ;

(2) the name, address, and phone number of the long term care ombudsman hired under AS 47.62.010 and, if relevant to residents, of the advocacy agency for persons with a developmental disability or mental illness;

(3) the telephone number of an information or referral service for vulnerable adults; and

(4) a copy of the grievance procedure established under AS 47.33.340 .



Sec. 47.33.320. - Access to assisted living home.

An assisted living home shall allow advocates and the representatives of community legal services programs access to the home at reasonable times to, subject to the resident's consent,

(1) visit with a resident of the home and make personal, social, and legal services available to the resident;

(2) distribute educational and informational materials to advise a resident or resident's representative of applicable rights; and

(3) assist a resident or a resident's representative in asserting legal rights or claims.



Sec. 47.33.330. - Prohibitions.

(a) An assisted living home, including staff of the home, may not

(1) deprive a resident of the home of the rights, benefits, or privileges guaranteed to the resident by law;

(2) enter a resident's room without first obtaining permission, except

(A) during regular, previously announced, fire, sanitation, or other licensing inspections;

(B) when a condition or situation presents an imminent danger;

(C) as required by the resident's assisted living plan to provide services specified in the residential services contract; or

(D) for other vital health or safety reasons;

(3) impose religious beliefs or practices upon a resident or require a resident to attend religious services;

(4) place a resident under physical restraint unless the resident's own actions present an imminent danger to the resident or others;

(5) place a resident under chemical restraint; this paragraph does not prevent a resident from voluntarily taking tranquilizers, or other medication, prescribed by a licensed physician;

(6) compel a resident to perform services for the home, except as contracted for by the resident and the home or as provided for in the resident's assisted living plan; or

(7) restrain, interfere with, coerce, discriminate against, or retaliate against a resident for asserting a right specified by this chapter or by other law.

(b) An assisted living home may not physically restrain a resident unless the home has a written physical restraint procedure that has been approved by the licensing agency. The home shall terminate the physical restraint as soon as the resident no longer presents an imminent danger.

(c) An owner, administrator, employee, or agent of an assisted living home may not act as a representative of a resident.



Sec. 47.33.340. - Resident grievance procedure.

(a) An assisted living home shall establish a written grievance procedure for handling complaints of residents of the home. At the time a person begins residency in an assisted living home, the home shall give a copy of the grievance procedure to the resident and the resident's representative, if any.

(b) The grievance procedure established under this section must provide that a resident and the resident's representative have the right to

(1) present both a written and an oral explanation of the resident's grievance;

(2) have an advocate of the resident's choice, and the resident's representative, if any, attend meetings concerning the resident's grievance; and

(3) be notified in writing, within 30 days after the filing of the grievance, of the final decision of the home regarding the grievance.



Sec. 47.33.350. - Retaliation against home resident.

(a) An assisted living home may not take retaliatory action against a resident of that home if the resident or the resident's representative

(1) exercises a right provided by this chapter or by other law;

(2) appears as a witness, or refuses to appear as a witness, in an adjudicatory proceeding regarding the home;

(3) files a civil action alleging a violation of this chapter; or

(4) claims a violation of this chapter before a state or federal agency having jurisdiction over the home or its employees.

(b) Termination of a resident's residential services contract by an assisted living home within 60 days after the resident engages in an activity described in (a) of this section creates a rebuttable presumption that the termination was retaliatory.

(c) At the time, or before, a person begins residency in an assisted living home, the home shall give the resident and the resident's representative, if any, written notice of the protection from retaliation provided under this section.



Sec. 47.33.360. - Involuntary termination of contract.

(a) An assisted living home may not terminate a residential services contract with a resident of the home against the resident's will, except

(1) for medical reasons;

(2) for engaging in a documented pattern of conduct that is harmful to the resident, other residents, or staff of the home;

(3) for violation of the terms of the residential services contract, including failure to pay costs incurred under the contract;

(4) when emergency transfer out of the home is ordered by the resident's physician;

(5) when the home is closing; or

(6) when the home can no longer provide or arrange for services in accordance with the resident's needs and the resident's assisted living plan.

(b) At least 30 days before terminating the residential services contract with a resident under (a)(2), (3), (5), or (6) of this section, the assisted living home shall provide written notice of the proposed contract termination to the resident or the resident's representative, and to the resident's service coordinator if any. The notice must state the

(1) basis for the termination; and

(2) resident's right to contest the termination in the manner provided in the contract, which must include an offer by the home to participate in a case conference as described in (c) of this section.

(c) Before terminating the residential services contract with a resident under (a)(2), (3), (5), or (6) of this section, the assisted living home shall participate in a case conference if requested by the resident or the resident's representative. The case conference must include the resident, the resident's representative, if any, the resident's advocate, if any, the resident's service coordinator, if any, the home administrator, and appropriate care providers who may discuss the appropriateness of the contract termination.

(d) If a home terminates the residential services contract with a resident under this section, the home shall cooperate with the resident, the resident's service coordinator, if any, and the resident's representative, if any, in making arrangements to relocate the resident.






Article 04 - FORMS

Sec. 47.33.400. - , 47.33.410l License required; Licensing agency. [Repealed, Sec. 49 ch 57 SLA 2005].

Repealed or Renumbered



Sec. 47.33.420. - Standard forms.

The Department of Health and Social Services shall develop standard forms that assisted living homes may use to comply with the requirements of this chapter.



Sec. 47.33.430. - Authority of state agencies to impose additional requirements. [Repealed, Sec. 49 ch 57 SLA 2005].

Repealed or Renumbered



Sec. 47.33.500. - 47.33.570 - l Complaint; Immunity; Investigation; Notice of violation; Report of compliance; Administrative sanctions; Administrative procedures; Criminal penalty. [Repealed, Sec. 49 ch 57 SLA 2005].

Repealed or Renumbered






Article 05 - GENERAL PROVISIONS

Sec. 47.33.910. - , 47.33.920l Fees; Regulations. [Repealed, Sec. 49 ch 57 SLA 2005].

Repealed or Renumbered



Sec. 47.33.990. - Definitions.

In this chapter,

(1) "activities of daily living" means walking, eating, dressing, bathing, toileting, and transfer between a bed and a chair;

(2) "administrator" means an person who has general administrative charge and oversight of an assisted living home;

(3) "adult" means a person 18 years of age or older who is not a ward of the state under AS 47.10.080 (f) or AS 47.12.120 (d);

(4) "advocate" means a public or private officer, agency, or organization designated by federal or state statute, or a state plan developed under a federal or state statute, to represent the interests of and speak on behalf of a resident of an assisted living home;

(5) "aging in place" means choosing to remain in a familiar living environment and manage the risks associated with the physical or mental decline that can occur with increasing age;

(6) "assisted living home" means a residential facility to which this chapter applies, as described in AS 47.33.010 ;

(7) "assisted living plan" means a written description of

(A) a person's functional capabilities;

(B) the person's needs and preferences for assistance with the activities of daily living; and

(C) the services to be provided to meet the person's reasonable wants and needs;

(8) [Repealed, Sec. 49 ch 57 SLA 2005].

(9) "health-related services" means services described in AS 47.33.020(c) - (i);

(10) "home" means an assisted living home;

(11) [Repealed, Sec. 49 ch 57 SLA 2005].

(12) "imminent danger" means a danger that could reasonably be expected to cause death or serious physical harm to the resident's self, to the staff of a home, or to others;

(13) "instrumental activities of daily living" means doing laundry, cleaning of living areas, food preparation, managing money and conducting business affairs, using public transportation, writing letters, obtaining appointments, using the telephone, and engaging in recreational or leisure activities;

(14) [Repealed, Sec. 49 ch 57 SLA 2005].

(15) "personal assistance" means the provision by an assisted living home of one or more of the following personal services to a resident of the home:

(A) assisting a resident in obtaining supportive services as provided for in the resident's assisted living plan;

(B) assisting a resident in obtaining instrumental activities of daily living, as provided for in the resident's assisted living plan;

(C) being aware of a resident's general whereabouts while the resident is traveling independently in the community;

(D) monitoring a resident's activities while on the home premises to provide for the resident's and others' safety and well-being;

(16) "person with a developmental disability" has the meaning given in AS 47.80.900 ;

(17) "physician's statement" means a written statement by a person's primary physician that includes a

(A) medical history and physical, not older than six months, of the person;

(B) listing of the person's complete current medicine regimen; and

(C) statement of current therapy regimen necessary to maintain or increase the person's functioning, mobility, or independence;

(18) "resident" means an adult who has signed a residential services contract with and resides in an assisted living home;

(19) "representative" means a guardian, conservator, attorney in fact, or other person designated by a court, or in writing by a legally competent person, to act on behalf of that person;

(20) "service coordinator" means a person who is responsible for

(A) coordinating the services of community agencies that provide services to a resident of an assisted living home;

(B) participating in inter-agency case management for a resident; or

(C) planning for the placement of a person in an assisted living home;

(21) "supportive services" means recreational and leisure activities, transportation, social services, legal services, financial management services, educational and vocational services, medical, dental, and other health care services, habilitation or rehabilitation services, respite services, case management, day care, and other services required to meet a resident's needs;

(22) "terminally ill resident" means an ill resident who has a medical prognosis, certified in writing by the resident's attending physician, that the life expectancy of the resident is no more than six months if the illness runs its normal course.









Chapter 47.35. - CHILD CARE FACILITIES, CHILD PLACEMENT AGENCIES, CHILD TREATMENT FACILITIES, FOSTER HOMES, AND MATERNITY HOMES



Chapter 47.37. - UNIFORM ALCOHOLISM AND INTOXICATION TREATMENT ACT

Sec. 47.37.010. - Declaration of policy.

It is the policy of the state to recognize, appreciate, and reinforce the example set by its citizens who lead, believe in, and support a life of sobriety. It is also the policy of the state that alcoholics and intoxicated persons should not be criminally prosecuted for their consumption of alcoholic beverages and that they should be afforded a continuum of treatment that can introduce them to, and help them learn, new life skills and social skills that would be useful to them in attaining and maintaining normal lives as productive members of society.



Sec. 47.37.020. - Division of alcoholism and drug abuse. [Repealed, E.O. No. 108, Sec. 88 (2003)].

Repealed or Renumbered



Sec. 47.37.030. - Powers of department.

The department may

(1) plan, establish, and maintain programs for the prevention and treatment of alcoholism, drug abuse, and misuse of hazardous volatile materials and substances by inhalant abusers;

(2) make contracts and award grants necessary or incidental to the performance of its duties and the execution of its powers, including contracts with the grants to public and private agencies, organizations, and individuals, to pay them for services rendered or furnished to alcoholics, intoxicated persons, drug abusers, or inhalant abusers; to the maximum extent possible, contracts and grants must be for a period of two years; contracts under this paragraph are governed by AS 36.30 (State Procurement Code);

(3) solicit and accept for use a gift of money or property or a grant of money, services, or property from the federal government, the state, or a political subdivision of it or a private source, and do all things necessary to cooperate with the federal government or any of its agencies in making an application for a grant;

(4) administer or supervise the administration of the provisions relating to alcoholics, intoxicated persons, drug abusers, and inhalant abusers of state plans submitted for federal funding under federal health, welfare, or treatment legislation;

(5) coordinate its activities and cooperate with alcoholism, drug abuse, and inhalant abuse programs in this and other states, and make contracts and other joint or cooperative arrangements with state, local, or private agencies for the treatment of alcoholics, intoxicated persons, drugs abusers, and inhalant abusers, and for the common advancement of alcoholism, drug abuse, and inhalant abuse programs in this and other states;

(6) keep records and engage in research and the gathering of relevant statistics;

(7) do other acts necessary to implement the authority expressly granted to it;

(8) acquire, hold, or dispose of real property or any interest in it, and construct, lease, or otherwise provide treatment facilities for alcoholics, intoxicated persons, drug abusers, and inhalant abusers; however, the department shall encourage local initiative, involvement, and financial participation under grants-in-aid whenever possible in preference to the construction or operation of facilities directly by the department; contracting and construction under this paragraph are governed by AS 36.30 (State Procurement Code).



Sec. 47.37.040. - Duties of department.

The department shall

(1) develop, encourage, and foster statewide, regional, and local plans and programs for the prevention of alcoholism and drug abuse and treatment of alcoholics, intoxicated persons, drug abusers, and inhalant abusers in cooperation with public and private agencies, organizations, and individuals, and provide technical assistance and consultation services for these purposes;

(2) coordinate the efforts and enlist the assistance of all public and private agencies, organizations, and individuals interested in prevention of alcoholism, drug abuse, and inhalant abuse, and treatment of alcoholics, intoxicated persons, drug abusers, and inhalant abusers;

(3) cooperate with the Department of Corrections in establishing and conducting programs to provide treatment for alcoholics, intoxicated persons, drug abusers, and inhalant abusers in or on parole from penal institutions;

(4) cooperate with the Department of Education and Early Development, school boards, schools, police departments, courts, and other public and private agencies, organizations, and individuals in establishing programs for the prevention of alcoholism, drug abuse, and inhalant abuse, and treatment of alcoholics, intoxicated persons, drug abusers, and inhalant abusers, and preparing curriculum materials for use at all levels of school education;

(5) prepare, publish, evaluate, and disseminate educational material dealing with the nature and effects of alcohol and drugs, and the misuse of hazardous volatile substances;

(6) develop and implement, as an integral part of treatment programs, an educational program for use in the treatment of alcoholics, intoxicated persons, drug abusers, and inhalant abusers that includes the dissemination of information concerning the nature and effects of alcohol, drugs, and hazardous volatile substances;

(7) organize and foster training programs for all persons engaged in treatment of alcoholics, intoxicated persons, drug abusers, and inhalant abusers, and establish standards for training paraprofessional alcoholism, drug abuse, and inhalant abuse workers;

(8) sponsor and encourage research into the causes and nature of alcoholism, drug abuse, and inhalant abuse, and the treatment of alcoholics, intoxicated persons, drug abusers, and inhalant abusers, and serve as a clearinghouse for information relating to alcoholism, drug abuse, and inhalant abuse;

(9) specify uniform methods for keeping statistical information by public and private agencies, organizations, and individuals, and collect and make available relevant statistical information, including number of persons treated, frequency of admission and readmission, and frequency and duration of treatment;

(10) conduct program planning activities approved by the Advisory Board on Alcoholism and Drug Abuse;

(11) review all state health, welfare, and treatment plans to be submitted for federal funding, and advise the commissioner on provisions to be included relating to alcoholics, intoxicated persons, drug abusers, and inhalant abusers;

(12) assist in the development of, and cooperate with, alcohol, drug abuse, and inhalant abuse education and treatment programs for employees of state and local governments and businesses and industries in the state;

(13) use the support and assistance of interested persons in the community, particularly recovered alcoholics, drug abusers, and inhalant abusers, to encourage alcoholics, drug abusers, and inhalant abusers to voluntarily undergo treatment;

(14) cooperate with the Department of Public Safety and the Department of Transportation and Public Facilities in establishing and conducting programs designed to deal with the problem of persons operating motor vehicles while under the influence of an alcoholic beverage, inhalant, or controlled substance, and develop and approve alcohol information courses required to be taken by drivers under AS 28.15 or made available to drivers to reduce points assessed for violation of traffic laws;

(15) encourage hospitals and other appropriate health facilities to admit without discrimination alcoholics, intoxicated persons, drug abusers, and inhalant abusers and to provide them with adequate and appropriate treatment;

(16) encourage all health insurance programs to include alcoholism and drug abuse as a covered illness;

(17) prepare an annual report covering the activities of the department and notify the legislature that the report is available;

(18) develop and implement a training program on alcoholism and drug abuse for employees of state and municipal governments, and private institutions;

(19) develop curriculum materials on drug and alcohol abuse and the misuse of hazardous volatile substances for use in grades kindergarten through 12, as well as a course of instruction for teachers to be charged with presenting the curriculum;

(20) develop and implement or designate, in cooperation with other state or local agencies, a juvenile alcohol safety action program that provides alcohol and substance abuse screening, referral, and monitoring of persons under 18 years of age who have been referred to it by

(A) a court in connection with a charge or conviction of a violation or misdemeanor related to the use of alcohol or a controlled substance;

(B) the agency responsible for the administration of motor vehicle laws in connection with a license action related to the use of alcohol or a controlled substance; or

(C) department staff after a delinquency adjudication that is related to the use of alcohol or a controlled substance;

(21) develop and implement, or designate, in cooperation with other state or local agencies, an alcohol safety action program that provides alcohol and substance abuse screening, referral, and monitoring services to persons who have been referred by a court in connection with a charge or conviction of a misdemeanor involving the use of a motor vehicle, aircraft, or watercraft and alcohol or a controlled substance, or referred by an agency of the state with the responsibility for administering motor vehicle laws in connection with a driver's license action involving the use of alcohol or a controlled substance.



Sec. 47.37.045. - Community action against substance abuse grants.

(a) [Repealed, Sec. 12 ch 42 SLA 1997].

(b) A school district, municipality, nonprofit organization, local governing body of an established village, or community organization may file an application with the department for a community action against substance abuse grant. The application must include a description of the purpose for which grant funds will be used, goals to be achieved by the program or project, methods of measuring achievement of goals, a proposed budget, and statements of the need for and support of the proposed program or project.

(c) Community action against substance abuse grant funds awarded under this section may be used for

(1) Police-In-School Liaison programs staffed by officers that are certified by the Alaska Police Standards Council;

(2) technical assistance for neighborhood based substance abuse prevention or treatment programs;

(3) coordinators for court ordered community service;

(4) preventative or educational programs for youth that involve the community, parents, youth, and local schools;

(5) programs or projects that the department determines are effective in preventing or treating substance abuse at the community level;

(6) supervised youth recreation programs that focus on preventing or treating substance abuse; or

(7) youth assessment and referral programs that provide substance abuse screening services to and monitor compliance for a minor required to participate in an alcoholism or drug education or rehabilitation treatment program under AS 28.15.183 or before the minor's driver's license may be reinstated under AS 28.15.211 .

(d) A proposed program or project that includes matching local funds or in-kind contributions shall have priority over a proposed program or project that does not include matching local funds or in-kind contributions. Grants awarded under this section are subject to the restrictions on use provided under AS 37.05.321 .

(e) In this section,

(1) "established village" means an unincorporated community that is in

(A) the unorganized borough and that has 25 or more permanent residents; or

(B) an organized borough, has 25 or more permanent residents, and

(i) is on a road system and is located more than 50 miles outside the boundary limits of a unified municipality, or

(ii) is not on a road system and is located more than 15 miles outside the boundary limits of a unified municipality;

(2) "local governing body" has the meaning given in AS 04.21.080 (b);

(3) "nonprofit organization" means an organization that qualifies for exemption from taxation under 26 U.S.C. 501(c)(3) or (4) (Internal Revenue Code).



Sec. 47.37.050. - Interdepartmental coordinating committee.

(a) An interdepartmental coordinating committee is created, composed of the commissioners of health and social services, education, transportation and public facilities, labor, and public safety, and the director of the Alcoholic Beverage Control Board. The committee shall meet at least twice annually at the call of the commissioner of health and social services who is its chairman. The committee shall provide for the coordination and exchange of information on all programs relating to alcoholism or drug abuse and act as a permanent liaison among state departments engaged in activities affecting alcoholics, intoxicated persons, and drug abusers. The committee shall assist the commissioner of health and social services in formulating a comprehensive plan for prevention of alcoholism and drug abuse and for treatment of alcoholics, intoxicated persons, and drug abusers.

(b) In exercising its coordinating functions, the committee shall assure that the appropriate state agencies

(1) provide all necessary medical, social, treatment, and educational services for alcoholics, intoxicated persons, and drug abusers and for the prevention of alcoholism and drug abuse, without unnecessary duplication of services;

(2) cooperate in the use of facilities and in the treatment of alcoholics, intoxicated persons, and drug abusers;

(3) adopt approaches for the prevention of alcoholism and drug abuse and the treatment of alcoholics, intoxicated persons, and drug abusers consistent with the policy of AS 47.37.010 - 47.37.270.



Sec. 47.37.060. - 47.37.110 - l Review board on alcoholism. [Repealed, E.O. No. 71, Sec. 23 (1988)].

Repealed or Renumbered



Sec. 47.37.120. - Program development and implementation.

The department shall carry out the development and implementation of a comprehensive program dealing with the prevention and treatment of, and research on, problems of alcoholism and drug abuse as they affect the state.



Sec. 47.37.125. - Payment for services.

Subject to appropriation by the legislature, money in the mental health trust settlement income account established in AS 37.14.036 may be used to support a service provided under the authority given in this chapter.



Sec. 47.37.130. - Comprehensive program for treatment; regional facilities.

(a) The department shall establish a comprehensive and coordinated program for the treatment of alcoholics, intoxicated persons, drug abusers, and inhalant abusers. The department may divide the state into appropriate regions to conduct the program and establish standards for the development of the program on the regional level. In establishing the regions, consideration shall be given to the city and borough lines and population concentrations and, when feasible, programs must be established with maximum local community involvement.

(b) The program of the department must include

(1) emergency treatment provided by a facility affiliated with or part of the medical service of a general hospital;

(2) inpatient treatment;

(3) intermediate treatment;

(4) outpatient and follow-up treatment; and

(5) standards for alcohol safety action programs; the standards may vary in their requirements and stringency according to the population, price level, remoteness, access to transportation, and availability of ancillary services of the area to be served; a program must meet the applicable standards before it is approved by the department as an alcohol safety action program; the standards required under this paragraph shall be established in a manner that provides protection of the health, safety, and well-being of clients of the affected programs and protection for the affected programs from exposure to malpractice and liability actions.

(c) The department shall ensure that adequate and appropriate treatment is provided to alcoholics and intoxicated persons admitted under AS 47.37.160 - 47.37.190 within the limits of available state and federal funds.

(d) The department shall maintain, supervise, and control all facilities operated by it subject to the regulations of the department.

(e) If possible, the department shall coordinate the activities of the program with all appropriate public and private resources.

(f) [Repealed, Sec. 35 ch 126 SLA 1994].

(g) The department may contract for the use of any facility as an approved public treatment facility if the department, subject to the regulations of the department, considers this an effective and economical course to follow. Contracting under this subsection is governed by AS 36.30 (State Procurement Code).

(h) The department shall

(1) inspect, on a regular basis, approved public and private alcohol safety action programs at reasonable times and in a reasonable manner; and

(2) maintain a list of approved public and private alcohol safety action programs.

(i) An approved public and private alcohol safety action program shall file with the department on request data, statistics, schedules, and information that the department reasonably requires. An approved program that fails without good cause to furnish any data, statistics, schedules, or information as requested, or files fraudulent returns of them, shall be removed from the list of approved programs.

(j) The department, after holding a hearing under the provisions of AS 44.62 (Administrative Procedure Act), may suspend, revoke, limit, restrict, or refuse to grant an approval for an alcohol safety action program for failure to meet standards established under (b) of this section.



Sec. 47.37.140. - Public and private treatment facilities.

(a) The department shall establish standards for facilities, which standards may vary in their requirements and stringency according to the population, price level, remoteness, access to transportation, and availability of ancillary services of the area to be served, and shall fix the fees to be charged for the required inspections of those facilities. A facility shall meet the applicable standards before it is approved as a public or private treatment facility. The standards shall be enacted in a manner that will provide protection of the health, safety, and well-being of clients of the affected programs and protection for the affected programs from exposure to malpractice and liability actions.

(b) The department shall inspect, on a regular basis, approved public and private treatment facilities at reasonable times and in a reasonable manner.

(c) The department shall maintain a list of approved public and private treatment facilities.

(d) An approved public and private treatment facility shall file with the department, on request, data, statistics, schedules, and information which the department reasonably requires. An approved public or private treatment facility that without good cause fails to furnish any data, statistics, schedules, or information as requested, or files fraudulent returns of them, shall be removed from the list of approved treatment facilities.

(e) The department, after holding a hearing under the provisions of the Administrative Procedure Act (AS 44.62), may suspend, revoke, limit, restrict, or refuse to grant an approval for a treatment facility, for failure to meet its standards.

(f) Upon petition of the department and after a hearing held upon reasonable notice to the facility, the district court may issue a warrant to an officer or employee of the department authorizing the officer or employee to enter and inspect at reasonable times, and examine the books and accounts of an approved public or private treatment facility refusing to consent to inspection or examination by the department or which the department has reasonable cause to believe is operating in violation of this chapter.



Sec. 47.37.150. - Acceptance for treatment.

The department shall adopt regulations for the admission of persons into the treatment program, considering available treatment resources and facilities, for the purpose of early and effective treatment of alcoholics, intoxicated persons, drug abusers, and inhalant abusers. In adopting the regulations the department shall be guided by the following standards:

(1) if possible a patient must be treated on a voluntary rather than an involuntary basis;

(2) a patient must be initially assigned or transferred to outpatient or intermediate treatment, unless the patient is found to require inpatient treatment;

(3) a person may not be denied treatment solely because the person has withdrawn from treatment against medical advice on a prior occasion or because the person has relapsed after earlier treatment;

(4) an individualized treatment plan must be prepared and maintained on a current basis for each patient;

(5) provision must be made for a continuum of coordinated treatment services, so that a person who leaves a facility or a form of treatment will use other appropriate treatment and facilities.



Sec. 47.37.160. - Voluntary treatment of alcoholics.

(a) An alcoholic may voluntarily apply for treatment directly to an approved public treatment facility.

(b) Subject to regulations adopted by the department, the administrator in charge of an approved public treatment facility may determine who shall be admitted for treatment. If a person is refused admission to an approved public treatment facility, the administrator shall, if possible, refer the person to another approved public treatment facility.

(c) When a patient receiving inpatient care leaves an approved public treatment facility, the patient shall be encouraged to consent to appropriate outpatient or intermediate treatment. If it appears to the administrator in charge of the treatment facility that the patient is an alcoholic who requires help, the administrator shall arrange for assistance in obtaining supportive services and residential facilities.



Sec. 47.37.170. - Treatment and services for intoxicated persons and persons incapacitated by alcohol or drugs.

(a) An intoxicated person may come voluntarily to an approved public treatment facility for emergency treatment. A person who appears to be intoxicated in a public place and to be in need of help or a person who appears to be intoxicated in or upon licensed premises where intoxicating liquors are sold or consumed who refuses to leave upon being requested to leave by the owner, an employee, or a peace officer may be taken into protective custody and assisted by a peace officer or a member of the emergency service patrol to the person's home, an approved public treatment facility, an approved private treatment facility, or another appropriate health facility. If all of the preceding facilities, including the person's home, are determined to be unavailable, a person taken into protective custody and assisted under this subsection may be taken to a state or municipal detention facility in the area. However, emergency protective custody under this subsection may not include placement of a minor in a jail or secure facility.

(b) A person who appears to be incapacitated by alcohol or drugs in a public place shall be taken into protective custody by a peace officer or a member of the emergency service patrol and immediately brought to an approved public treatment facility, an approved private treatment facility, or another appropriate health facility or service for emergency medical treatment. If no treatment facility or emergency medical service is available, a person who appears to be incapacitated by alcohol or drugs in a public place shall be taken to a state or municipal detention facility in the area if that appears necessary for the protection of the person's health or safety. However, emergency protective custody under this subsection may not include placement of a minor in a jail or secure facility.

(c) A person who voluntarily appears or is brought to an approved public treatment facility shall be examined by a licensed physician or other qualified health practitioner as soon as possible. The department shall, by regulation, determine which health practitioners may be authorized to perform the examination. After the examination, the person may be admitted as a patient or referred to another health facility. The approved public treatment facility which refers the person shall arrange for transportation.

(d) A person who, after medical examination at an approved private treatment facility, or another appropriate health facility or service for emergency medical treatment, is found to be incapacitated by alcohol or drugs at the time of admission or to have become incapacitated by alcohol or drugs at any time after admission, may not be detained at a facility after the person is no longer incapacitated by alcohol or drugs. A person may not be detained at a facility if the person remains incapacitated by alcohol for more than 48 hours after admission as a patient. A person may consent to remain in the facility as long as the physician in charge considers it appropriate.

(e) A person who is not admitted to an approved public treatment facility, is not referred to another health facility, and has no funds, may be taken to the person's home, if any. If the person has no home, the approved public treatment facility shall assist the person in obtaining shelter.

(f) If a patient is admitted to an approved public treatment facility, family or next of kin shall be promptly notified. If an adult patient who is not incapacitated by alcohol or drugs requests that there be no notification of next of kin, the request shall be granted.

(g) A person may not bring an action for damages based on the decision under this section to take or not to take an intoxicated person or a person incapacitated by alcohol or drugs into protective custody, unless the action is for damages caused by gross negligence or intentional misconduct.

(h) If the physician in charge of the approved public treatment facility determines it is for the patient's benefit, an attempt shall be made to encourage the patient to submit to further diagnosis and appropriate voluntary treatment.

(i) A person taken to a detention facility under (a) or (b) of this section may be detained only (1) until a treatment facility or emergency medical service is made available, (2) until the person is no longer intoxicated or incapacitated by alcohol or drugs, or (3) for a maximum period of 12 hours, whichever occurs first. A detaining officer or a detention facility official may release a person who is detained under (a) or (b) of this section at any time to the custody of a responsible adult. A peace officer or a member of the emergency service patrol, in detaining a person under (a) or (b) of this section and in taking the person to a treatment facility, an emergency medical service, or a detention facility, is taking the person into protective custody and the officer or patrol member shall make reasonable efforts to provide for and protect the health and safety of the detainee. In taking a person into protective custody under (a) and (b) of this section, a detaining officer, a member of the emergency service patrol, or a detention facility official may take reasonable steps for self-protection, including a full protective search of the person of a detainee. Protective custody under (a) and (b) of this section does not constitute an arrest and no entry or other record may be made to indicate that the person detained has been arrested or charged with a crime, except that a confidential record may be made that is necessary for the administrative purposes of the facility to which the person has been taken or that is necessary for statistical purposes where the person's name may not be disclosed.

(j) [Repealed, Sec. 21 ch 66 SLA 1996].

(k) In this section, "minor" means an individual who is under 18 years of age.



Sec. 47.37.180. - Emergency commitment.

(a) An intoxicated person who (1) has threatened, attempted to inflict, or inflicted physical harm on another or is likely to inflict physical harm on another unless committed, or (2) is incapacitated by alcohol or drugs, may be committed to an approved public treatment facility for emergency treatment. A refusal to undergo treatment does not constitute evidence of lack of judgment as to the need for treatment.

(b) The certifying physician, physician assistant, advanced nurse practitioner, spouse, guardian, or relative of the person to be committed, or any other responsible person, may make a written application for commitment under this section, directed to the administrator of the approved public treatment facility. The application must state facts to support the need for emergency treatment and be accompanied by a physician's, physician assistant's, or advanced nurse practitioner's certificate supporting the need for emergency treatment and stating that the physician, physician assistant, or advanced nurse practitioner has examined the person sought to be committed within two days before the certificate's date.

(c) Upon approval of the application by the administrator in charge of the facility, the person may be brought to the facility by a peace officer, a health officer, a member of the emergency service patrol, the applicant for commitment, the patient's spouse, the patient's guardian, or any other interested person. The person shall be retained at the facility to which the person was admitted, or transferred to another appropriate public or private treatment facility, until discharged under (e) of this section. However, a person may not be detained under this section for more than 48 hours unless a district or superior court judge has reviewed and approved the commitment application.

(d) The administrator in charge of an approved public treatment facility may refuse an application if in the administrator's opinion the application and certificate fail to sustain the grounds for commitment.

(e) When on the advice of the medical staff the administrator determines that the grounds for commitment no longer exist, the administrator shall discharge a person committed under this section. A person committed under this section may not be detained in a treatment facility for more than five days. If a petition for involuntary commitment under AS 47.37.190 has been filed within the five days and the administrator in charge of an approved public treatment facility finds that grounds for emergency commitment still exist, the administrator may detain the person until the petition has been heard and determined, but no longer than 10 days after filing the petition.

(f) A copy of the written application for commitment and of the physician's, physician assistant's, or advanced nurse practitioner's certificate, and a written explanation of the person's right to legal counsel, shall be given to the person within 24 hours after commitment by the administrator, who shall provide a reasonable opportunity for the person to consult with legal counsel.

(g) The administrator of an approved public treatment facility may accept an application for commitment under this section from a health facility and may authorize the health facility to hold the person who is the subject of the commitment petition at the health facility as long as medically necessary, before transferring the person to the approved public treatment facility. An administrator who accepts an application for commitment from a health facility shall comply with the provisions of (c) - (f) of this section if the person being committed is held for longer than 48 hours from the time the administrator accepts the application for commitment under this subsection. A person committed under this subsection shall be transported from the health facility to the approved public treatment facility as soon as the person is discharged from the health facility. If the person being committed under this subsection is physically present at the health facility at the time an application for extension of detention is filed under (c) of this section or is physically present at the health facility when a petition for involuntary commitment is filed under (e) of this section, the administrator accepting the application for commitment under this subsection shall inform the court of where the person being committed is being held and when the person being committed is expected to be capable of being transferred to the approved public treatment facility.



Sec. 47.37.190. - Involuntary commitment.

(a) A spouse or guardian, a relative, the certifying physician, physician assistant, advanced nurse practitioner, or the administrator in charge of an approved public treatment facility may petition the court for a 30-day involuntary commitment order. The petition must allege that the person is an alcoholic or drug abuser who (1) has threatened, attempted to inflict, or inflicted physical harm on another and that unless committed is likely to inflict physical harm on another; or (2) is incapacitated by alcohol or drugs. A refusal to undergo treatment does not constitute evidence of lack of judgment as to the need for treatment. The petition must be accompanied by a certificate of a licensed physician, physician assistant, or advanced nurse practitioner who has examined the person within two days before submission of the petition, unless the person whose commitment is sought has refused to submit to a medical examination, in which case the fact of refusal must be alleged in the petition. The certificate must set out the physician's, physician assistant's, or advanced nurse practitioner's findings of the examination in support of the allegations of the petition.

(b) After the petition is filed, the court shall fix a date for a hearing no later than 10 days after the date the petition was filed. A copy of the petition and of the notice of the hearing, including the date fixed by the court, shall be served on

(1) the petitioner;

(2) the person whose commitment is sought or the person's guardian, if any;

(3) the attorney representing the person whose commitment is sought;

(4) the administrator in charge of the approved public or private treatment facility in which the committed person has been committed for emergency care; and

(5) any other person the court considers appropriate.

(c) A person who is the subject of a petition filed under this section does not have the right to a jury.



Sec. 47.37.200. - Hearing on petition for involuntary commitment.

(a) At the hearing for a 30-day commitment required under AS 47.37.190(b), the court shall hear all relevant testimony, including, if possible, the testimony of at least one person who has examined the person whose commitment is sought under AS 47.37.180 (b) or 47.37.190(a). The person whose commitment is sought shall be present unless the court believes that being present is likely to be injurious to the person, in which case the court may conduct the hearing telephonically. The court may examine the person in open court, or, if advisable, examine the person out of court. If the person has refused to be examined under AS 47.37.180 (b) or 47.37.190(a), the person shall be given an opportunity to request examination by a court-appointed licensed physician, physician assistant, or advanced nurse practitioner. If the person fails to request a medical examination and there is sufficient evidence to believe that the allegations of the petition are true, or, if the court believes that more medical evidence is necessary, the court may issue a temporary order committing the person to a private or public facility for a period of not more than five days for purposes of a diagnostic examination.

(b) If after hearing all relevant evidence, including the results of any diagnostic examination by the private or public facility, the court finds that grounds for involuntary commitment have been clearly established, the court shall issue an order of 30-day commitment to the private or public facility.

(c) A person committed for a 30-day period shall remain in the custody of a private or public facility for treatment for a period of not more than 30 days. At the end of the 30-day period, the person shall be automatically discharged unless the director of the approved public facility or approved private facility, before the expiration of the period, files a petition for recommitment under AS 47.37.205 .

(d) A private or public facility must be capable of providing adequate and appropriate treatment for a person in its custody. A public facility may transfer a person in its custody from one approved public treatment facility to another if the transfer is medically advisable.

(e) A person committed to the custody of an approved public facility or an approved private facility shall be discharged at any time before the end of the period for which the person has been committed if either of the following conditions is met:

(1) further treatment is not likely to bring about significant improvement in the person's condition; or

(2) treatment is no longer adequate or appropriate.

(f) The court shall inform the person whose commitment or recommitment is sought of the right to contest the petition, to be represented by counsel at every stage of the proceedings relating to commitment and recommitment, to have counsel appointed by the court or provided by the court, if the person is unable to obtain counsel, and of the right to a jury trial if recommitment is sought under AS 47.37.205 . The person whose commitment or recommitment is sought shall be informed of the right to be examined by a licensed physician of the person's choice. If the person is unable to obtain a licensed physician and requests examination by a physician, the court shall appoint a licensed physician for the examination.

(g) If a private treatment facility agrees with the request of a competent patient or the patient's parent, adult sibling, adult child, or guardian to accept the patient for treatment, the administrator of the public treatment facility shall transfer the patient to the private treatment facility.

(h) A person committed under this chapter may at any time seek discharge from commitment by writ of habeas corpus under AS 12.75.



Sec. 47.37.205. - Procedure for recommitment following 30-day commitment.

(a) At any time during a person's 30-day commitment, the director of an approved public facility or approved private facility may file with the court a petition for a 180-day commitment of that person. The petition must include all material required under AS 47.37.190 (a) except that references to "30 days" shall be read as "180 days" and must allege that the person continues to be an alcoholic or drug abuser who is incapacitated by alcohol or drugs, or who continues to be at risk of serious physical harm or illness.

(b) Upon the filing of a petition for recommitment under (a) of this section, the court shall fix a date for hearing no later than 10 days after the date the petition was filed. A copy of the petition and of the notice of hearing, including the date fixed by the court, shall be served on

(1) the petitioner;

(2) the person whose recommitment is sought or the person's guardian, if any;

(3) the attorney representing the person whose recommitment is sought;

(4) the original petitioner under AS 47.37.190 (a), if different from the petitioner for recommitment;

(5) any other person the court considers appropriate.

(c) If, not less than two days before the date set for a recommitment hearing under (a) of this section, the person being recommitted or the person's counsel or advisor files a written request with the court, the court shall summon and impanel a jury of six residents of the judicial district to hear and consider evidence concerning the condition of the person being recommitted.

(d) At the hearing regarding recommitment for a 180-day period, the court or jury shall proceed as provided in AS 47.37.200 (a) and (b).

(e) The provisions of AS 47.37.200 (c) - (h) shall apply equally to periods of recommitment under this section, except that references to "30 days" shall be read as "180 days."



Sec. 47.37.207. - Unauthorized absences: return facility.

When a person committed under AS 47.37.190 - 47.37.205 is absent from a treatment facility without authorization, the administrator, or that person's designee, may contact peace officers who shall take the person into custody and return the respondent to the treatment facility.



Sec. 47.37.210. - Records of alcoholics, drug abusers, and intoxicated persons.

(a) Except as required by AS 28.35.030 (d), the registration and other records of treatment facilities shall remain confidential and are privileged to the patient.

(b) Notwithstanding (a) of this section, the department may make available information from patients' records for purposes of research into the causes and treatment of alcoholism or drug abuse. Information may not disclose a patient's name.



Sec. 47.37.220. - Visitation and communication of patients.

(a) Patients in any approved treatment facility under this chapter shall be granted reasonable opportunities for adequate consultation with counsel, and for continuing contact with family and friends including the use of telephone facilities, consistent with an effective treatment program.

(b) Mail or other communication to or from a patient in any approved treatment facility may not be intercepted, read, or censored.



Sec. 47.37.230. - Establishment of emergency service patrol.

(a) Cities and boroughs may establish emergency service patrols. An emergency service patrol consists of persons trained to give assistance in public places to persons who are intoxicated. Members of an emergency service patrol shall be capable of providing first aid in emergency situations and shall be capable of transporting intoxicated persons to their homes and to and from public treatment facilities.

(b) The department shall adopt regulations for the establishment, training, and conduct of emergency service patrols.



Sec. 47.37.235. - Limitations on liability; bad faith application a felony.

(a) Except as provided under (b) of this section, a person acting in good faith upon either actual knowledge or reliable information who takes a person into protective custody or detains a person under AS 47.37.170 - 47.37.180, or who petitions for commitment under AS 47.37.180 - 47.37.205, is not subject to civil or criminal liability.

(b) The following persons may not be held civilly or criminally liable for detaining or failing to detain a person under AS 47.37.170 - 47.37.270 or for releasing a person under AS 47.37.170 - 47.37.270 at or before the end of the period for which the person was admitted or committed for protective custody or treatment if the persons have performed their duties in good faith and without gross negligence:

(1) an officer of an approved public or private treatment facility;

(2) the administrator of an approved public or private treatment facility, and the staff of an approved public or private treatment facility;

(3) a public official performing functions necessary to the administration of AS 47.37.170 - 47.37.270;

(4) a peace officer or other person responsible for detaining or transporting a person under AS 47.37.170 - 47.37.270.

(c) A person who knowingly initiates an involuntary commitment petition under AS 47.37.180 - 47.37.205 without having good cause to believe that the other person is an alcoholic or drug abuser and is incapacitated or at risk of serious physical harm or illness if not treated is guilty of a class C felony.



Sec. 47.37.240. - Payment for treatment.

(a) A patient in an approved treatment facility, or the person obligated to provide for the cost of treatment of a person committed under AS 47.37.010 - 47.37.270, is liable to the public or private facility for the cost of maintenance and treatment of the patient in accordance with rates established by the department.

(b) The department shall adopt regulations governing financial ability that take into consideration the income, savings, and other personal and real property of the person liable for the cost and maintenance of the patient.



Sec. 47.37.245. - Wages of patients.

(a) A participant in a residential drug abuse or alcoholism treatment program may be paid wages for work therapy. The payment of wages for work therapy by a drug or alcoholism treatment program shall be considered an allowable cost under the department's regulations governing costs a grantee may pay with money received from a grant.

(b) No part of the wage earned by the patient worker may be deducted for the cost of room, board, or services. The program, however, after the payment of wages, may assess and collect the reasonable cost of treatment according to rates established under AS 47.37.240 , and on the same basis it assesses and collects from nonworking patients.

(c) Wages earned by the patient worker may be held in trust by the program for the benefit of the patient, and, except as provided in (d) of this section, may be disbursed by the program only with the patient's consent

(1) for the support of the patient's dependents;

(2) to pay a civil judgment;

(3) for the purchase of gifts, clothing, and items of personal use;

(4) to pay restitution or a fine;

(5) for other purposes considered appropriate by the treatment program.

(d) Wages earned by the patient worker may be disbursed without the patient's consent in accordance with a final court order.



Sec. 47.37.250. - Effect of chapter on other laws.

(a) Nothing in this chapter affects a statute, ordinance, or regulation relating to

(1) drunken driving, driving under the influence of alcohol, or other similar offenses involving alcohol and the operation of a vehicle, aircraft, boat, machinery, or other equipment;

(2) the sale, purchase, dispensation, possession, or use of alcoholic beverages at specified times and places or by a particular class of persons, including prohibitions against drinking intoxicating beverages in specified public places; or

(3) being upon the traveled portion of a highway so as to be a hazard to the motoring public.

(b) Nothing in this chapter affects AS 11.81.630 , relating to the defense of voluntary intoxication.



Sec. 47.37.260. - Application of Administrative Procedure Act.

Except as otherwise provided in this chapter, AS 44.62 (Administrative Procedure Act) applies to and governs all administrative action taken by the department under this chapter.



Sec. 47.37.270. - Definitions.

In this chapter

(1) "alcoholic or drug abuser" means a person who demonstrates increased tolerance to alcohol or drugs, who suffers from withdrawal when alcohol or drugs are not available, whose habitual lack of self-control concerning the use of alcohol or drugs causes significant hazard to the person's health, and who continues to use alcohol or drugs despite the adverse consequences;

(2) [Repealed, Sec. 51 ch 57 SLA 2005].

(3) [Repealed, Sec. 51 ch 57 SLA 2005].

(4) "commissioner" means the commissioner of health and social services;

(5) "department" means the Department of Health and Social Services;

(6) [Repealed E.O. No. 108, Sec. 88 (2003)].

(7) [Repealed E.O. No. 108, Sec. 88 (2003)].

(8) "drugs" means a drug that is included in the controlled substance schedules set out in AS 11.71.140 - 11.71.190;

(9) "emergency service patrol" means a patrol established under AS 47.37.230;

(10) "hazardous volatile material or substance"

(A) means a material or substance that is readily vaporizable at room temperature and whose vapors or gases, when inhaled,

(i) pose an immediate threat to the life or health of the person; or

(ii) are likely to have adverse delayed effects on the health of the person;

(B) includes, but is not limited to,

(i) gasoline;

(ii) materials and substances containing petroleum distillates; and

(iii) common household materials and substances whose containers bear a notice warning that inhalation of vapors or gases may cause physical harm;

(11) "incapacitated by alcohol or drugs" means a person who, as a result of alcohol or drugs, is unconscious or whose judgment is otherwise so impaired that the person (A) is incapable of realizing and making rational decisions with respect to the need for treatment and (B) is unable to take care of the person's basic safety or personal needs, including food, clothing, shelter, or medical care;

(12) "incompetent person" means a person who has been adjudged incompetent by the appropriate court;

(13) "inhalant abuse" means the misuse of a hazardous volatile material or substance by inhaling its vapors;

(14) "intoxicated person" means a person whose mental or physical functioning is substantially impaired as a result of the use of alcohol or drugs;

(15) "treatment" means the broad range of emergency, outpatient, intermediate, and inpatient services and care that may be extended to alcoholics, intoxicated persons, or drug abusers, including diagnostic evaluation, medical, psychiatric, psychological, and social service care, vocational rehabilitation and career counseling;

(16) "work therapy"

(A) means an activity that involves a patient in basic employment skills and assists the patient in reintegration into a community;

(B) does not include

(i) activities such as personal housekeeping chores or cooperative responsibilities expected of each patient in the program; or

(ii) work that produces goods or services for sale or distribution, the proceeds of which would be returned to the owners, operators, or businesses of the rehabilitation program.






Chapter 47.40. - PURCHASE OF SERVICES

Article 01 - PURCHASE OF SERVICES FOR MINORS

Sec. 47.40.010. - Purchase of services. [Repealed, Sec. 7 ch 119 SLA 1984].

Repealed or Renumbered



Sec. 47.40.011. - Purchase of services.

(a) When the department purchases residential services for minors for whom the state has assumed responsibility under AS 47.10 or AS 47.12, the department shall

(1) purchase the services only under grants to local governmental units or nonprofit corporations;

(2) award grants for a specified number of beds as provided in AS 47.40.041.

(b) The department shall adopt regulations necessary to carry out the provisions of AS 47.40.011 - 47.40.091, including regulations establishing the procedures to be followed in awarding grants, the types of services for which payment may be made, costs that may be paid with grant money, and the method of payment.

(c) Services of jails and other penal institutions may not be included in services purchased by the state under AS 47.40.011 - 47.40.091.



Sec. 47.40.020. - Licensing and supervision. [Repealed, Sec. 7 ch 119 SLA 1984].

Repealed or Renumbered



Sec. 47.40.021. - Licensing and supervision.

Facilities providing services that are purchased by the department under AS 47.40.011 - 47.40.091 shall, if required by the department, be licensed and supervised under AS 47.32.



Sec. 47.40.030. - Required accounting procedures. [Repealed, Sec. 7 ch 119 SLA 1984].

Repealed or Renumbered



Sec. 47.40.031. - Required accounting procedures.

Facilities that solicit or receive grants from the department for the cost of services provided under AS 47.40.011 - 47.40.091 shall

(1) meet accepted standards of fiscal accountability for public money and shall, upon request, submit to the department and to the division of legislative audit a complete financial statement prepared by an independent certified public accountant;

(2) keep records of the expenditures for the services provided, using cost-accounting procedures in accordance with department regulations;

(3) upon request, furnish the department and the division of legislative audit all fiscal information, books, records, and accounts pertaining to services paid for under AS 47.40.011 - 47.40.091.



Sec. 47.40.040. - Determination of full cost of services. [Repealed, Sec. 7 ch 119 SLA 1984].

Repealed or Renumbered



Sec. 47.40.041. - Grants.

(a) The department shall award grants in accordance with its regulations. The department may award grants for periods not to exceed three years. The department may adjust grant amounts annually, using a cost-of-living allowance formula adopted in its regulations. Grant awards are subject to legislative appropriation. If insufficient money is appropriated to fund all grants awarded, the department shall prorate grant amounts, reduce the number of beds contracted for, or otherwise adjust grants to the extent of the appropriated funds.

(b) Notices published by the department concerning the opening of the application process for a grant award must specify the geographical area in which services are needed, the type of services, the number of beds anticipated to be needed, the maximum number of days of care, and any other requirements established by the department. Grants authorized under this section are exempt from AS 36.30 (State Procurement Code).

(c) Grants may not include payment for

(1) costs, including salaries and fees, incurred in raising funds or lobbying;

(2) [Repealed, Sec. 1 ch 102 SLA 1996].

(3) costs of academic education that duplicate the public education system, except as provided for in regulations;

(4) costs of religious training; and

(5) costs that are funded by other government sources.



Sec. 47.40.050. - Services. [Repealed, Sec. 7 ch 119 SLA 1984].

Repealed or Renumbered



Sec. 47.40.060. - , 47.40.070. Placements. [Repealed, Sec. 1 ch 210 SLA 1970].

Repealed or Renumbered



Sec. 47.40.080. - Definitions. [Repealed, Sec. 7 ch 119 SLA 1984].

Repealed or Renumbered



Sec. 47.40.091. - Definitions.

In AS 47.40.011 - 47.40.091

(1) "bed" means space in a facility that may be occupied by a minor for 365 days a year;

(2) "department" means the Department of Health and Social Services;

(3) "nonprofit corporation" means a corporation organized under AS 10.20;

(4) "residential services" means 24-hour care and supervision of minors in residential child care facilities that are commonly known as group homes or institutions.






Article 02 - PURCHASE OF SERVICES FOR PREGNANT WOMEN

Sec. 47.40.100. - Purchase of services for pregnant women.

The Department of Health and Social Services shall pay within appropriation the cost of prenatal services which are not available from an existing state or federal program other than medical services for a pregnant woman experiencing social and economic difficulties, including the costs of transportation to and from a maternity home or a foster home, counseling, adoption assistance, maternity home and foster home care, and parenting skills.



Sec. 47.40.110. - Licensing and supervision.

A person providing services purchased by the Department of Health and Social Services under AS 47.40.100 - 47.40.120 shall, if required to be licensed under AS 47.32, be licensed and supervised in the same manner as foster homes and maternity homes under AS 47.32.



Sec. 47.40.120. - Regulations.

The Department of Health and Social Services shall adopt regulations to implement AS 47.40.100 - 47.40.120.









Chapter 47.45. - OLDER ALASKANS

Article 01 - ALASKA LONGEVITY BONUS

Sec. 47.45.010. - Persons who may qualify for longevity bonus.

(a) A person who is 65 years of age or over who resides in the state for at least one year immediately preceding application for a longevity bonus under AS 47.45.010 - 47.45.160 may apply to the commissioner of administration no later than December 31, 1996, for qualification to receive a monthly bonus of

(1) $250, if the person's application was submitted before January 1, 1994;

(2) $200, if the person's application was submitted on or after January 1, 1994, but before January 1, 1995;

(3) $150, if the person's application was submitted on or after January 1, 1995, but before January 1, 1996; or

(4) $100, if the person's application was submitted on or after January 1, 1996, but before January 1, 1997.

(b) When the commissioner of health and social services determines that an applicant qualifies under AS 47.45.010 - 47.45.160 the commissioner shall immediately begin payment of the bonus.

(c) A person who otherwise qualifies to receive a bonus provided for in AS 47.45.010 - 47.45.160 may continue to do so only as long as that person continues to be a resident of the state.

(d) [Repealed, Sec. 62 ch 21 SLA 1991].



Sec. 47.45.020. - Continuous eligibility procedures.

After qualification, monthly applications for bonuses may be made in person to any office of the Department of Health and Social Services. Mailed monthly applications shall also be considered by the department. In-person or mailed applications shall be made on forms provided by the department and shall conform to the conditions as provided by regulation. The commissioner of health and social services may make exceptions for those residents who are isolated in rural areas and cannot mail a monthly application; however, they shall mail an application at least once every six months.



Sec. 47.45.030. - Absence from the state.

(a) After qualification, a recipient shall notify the commissioner of health and social services when the recipient expects to be absent from the state if the absence is for a continuous period that exceeds 60 days. After that notification, the recipient may no longer receive bonuses from the Department of Health and Social Services after the last regularly approved monthly application. Upon returning to the state, the recipient may again make application for a bonus. Failure to notify the commissioner of an expected absence may be grounds for disqualification.

(b) [Repealed, Sec. 4 ch 78 SLA 2002].

(c) A recipient who has been absent from the state for a continuous period that exceeds three years is permanently disqualified from receiving bonuses.



Sec. 47.45.035. - Unpaid sabbaticals. [Repealed, Sec. 4 ch 78 SLA 2002].

Repealed or Renumbered



Sec. 47.45.040. - Disqualification.

Disqualification under AS 47.45.010 - 47.45.160 shall rest solely with the commissioner of health and social services and shall be outlined in the regulations adopted under AS 47.45.100 (1).



Sec. 47.45.045. - Reapplication after disqualification. [Repealed, Sec. 4 ch 78 SLA 2002].

Repealed or Renumbered



Sec. 47.45.050. - Department hearing.

The Department of Health and Social Services may arrange with the office of administrative hearings (AS 44.64.010 ) to hold a hearing upon the request of an applicant or recipient who has been disqualified. Before this hearing, the department shall, by certified mail, notify an applicant or recipient in plain and comprehensive language the exact reason for the disqualification. Form letters using only referral to state statutes or department regulations, or otherwise vague in detail, are not considered compliance by the department with this section.



Sec. 47.45.060. - Legal remedy.

Legal remedy from disqualification may be sought by an applicant or recipient in any court of competent jurisdiction in the state. The burden of proof shall rest solely upon the applicant or recipient and any costs related to a disqualification verdict determined against the applicant or recipient may be recoverable by the attorney general from that person, or from any agency representing that person supported in whole, or in part, with state appropriations.



Sec. 47.45.070. - Unqualified persons.

(a) An unqualified person is one who

(1) does not meet the age or residence requirements as provided for under AS 47.45.010 - 47.45.160;

(2) meets the age and residence requirements of AS 47.45.010 - 47.45.160 but either is confined in a state or federal mental health institution or facility and is certified by the state as unable to manage personal affairs, or resides in a nursing home as that term is defined in AS 08.70.180 ; however, if that person, at the time of commitment or commencement of residence, provided the principal support of a spouse, the commissioner of health and social services may determine to pay the confined person's bonus to the person's spouse until the spouse is qualified for a bonus;

(3) is otherwise qualified but confined in a penal or correctional institution or facility; upon completion of sentence or upon the conferral of a pardon, parole, or probation, the person may make application; confinement outside the state shall be considered as residence in the state if a person was convicted and sentenced from a court in Alaska; revocation of parole or probation shall be cause for immediate disqualification until release from confinement is again effected;

(4) is permanently disqualified under AS 47.45.030 (c);

(5) did not apply, under AS 47.45.010 (a), before January 1, 1997, for qualification to receive a longevity bonus;

(6) was found qualified to receive a longevity bonus and was subsequently permanently disqualified under former AS 47.45.030 (b) or former AS 47.45.045 .

(b) Notwithstanding (a)(2) of this section, a person who meets the age and residence requirements of AS 47.45.010 - 47.45.160 qualifies for the bonus during any period of residence in a nursing home that does not exceed 90 consecutive days if the bonus is exempt from the determination of income eligibility under Supplemental Security Income in 42 U.S.C. 1382a (Sec. 1612(b)(2)(B), Social Security Act), as amended.

(c) Notwithstanding (a)(2) of this section, a person who resides in a nursing home who meets the age and residence requirements of AS 47.45.010 - 47.45.160 qualifies for the bonus if the costs of care of the person at the nursing home are paid for entirely from private sources, veterans' benefits, or a combination of private sources and veterans' benefits.



Sec. 47.45.080. - Accrual of bonuses.

A recipient may not for any reason, receive an accrual of bonuses in excess of two monthly payments. Interest may not be paid on accrued bonuses. Upon the death of a recipient the commissioner of health and social services shall pay to the beneficiary of the recipient any accrued bonuses not to exceed two monthly payments.



Sec. 47.45.090. - Alaska longevity bonus fund. [Repealed, Sec. 12 ch 42 SLA 1997].

Repealed or Renumbered



Sec. 47.45.100. - Regulations.

The commissioner of health and social services shall adopt regulations necessary to carry out the provisions of AS 47.45.010 - 47.45.160.



Sec. 47.45.110. - Treasurer of system.

The commissioner of revenue is the treasurer of the system and has powers and duties for this purpose.



Sec. 47.45.120. - Exemption from state and local taxation and from debt collection.

(a) Bonuses received under AS 47.45.010 - 47.45.160 are exempt from all state and political subdivision taxes except sales and use taxes. A bonus received under AS 47.45.010 - 47.45.160 is not exempt from a federal tax requirement.

(b) Bonuses received under AS 47.45.010 - 47.45.160 are exempt from levy to enforce the collection of a debt as provided in AS 09.38 (exemptions).



Sec. 47.45.122. - Eligibility for public assistance.

(a) An individual whose public assistance is denied or reduced solely because of the receipt of a bonus under AS 47.45.010 - 47.45.160 by the individual or by a member of the individual's household is eligible for assistance under the general relief assistance program in AS 47.25.120 - 47.25.300. Notwithstanding the limit in AS 47.25.130 , the individual is entitled to receive the same amount as the individual would have received under other public assistance programs had the individual not received a longevity bonus.

(b) In this section "other public assistance" means

(1) Supplemental Security Income under 42 U.S.C. 1381 - 1385;

(2) Medicaid under 42 U.S.C. 1396 - 1396p; and

(3) Adult Public Assistance under AS 47.25.430 - 47.25.615.



Sec. 47.45.130. - Death or cessation of residency.

The commissioner of health and social services shall establish procedures to stop a bonus when a recipient under AS 47.45.010 - 47.45.160 no longer qualifies. When a recipient dies or discontinues residency in the state the recipient's qualification for a bonus shall stop at the time of the recipient's last approved monthly application.



Sec. 47.45.140. - Penalty for false statements.

A person who wilfully or knowingly makes a false statement, or falsifies or permits to be falsified any record required by AS 47.45.010 - 47.45.160, is guilty of a misdemeanor and, upon conviction, is punishable by a fine of not more than $500, or by imprisonment for not more than six months, or by both, forfeits all rights under AS 47.45.010 - 47.45.160, and shall make adequate restitution for any bonuses illegally received.



Sec. 47.45.150. - Definitions.

In AS 47.45.010 - 47.45.160

(1) "bonus" means a monthly Alaska longevity bonus payment made to a person or the person's beneficiary who qualifies under AS 47.45.010 - 47.45.160;

(2) "resident" or "resident of the state" means an individual who is physically present in the state with the intent to remain in the state indefinitely and to make a home in the state; a person demonstrates the requisite intent by maintaining a principal place of abode in the state for one year and by providing other proof of intent the commissioner may require by regulation, including proof that the person is not claiming residency outside the state or obtaining benefits under a claim of residency outside the state.



Sec. 47.45.160. - Administrative Procedure Act not applicable.

AS 44.62 (Administrative Procedure Act) does not apply to AS 47.45.010 - 47.45.160.



Sec. 47.45.170. - Purpose. [Repealed, Sec. 6 ch 38 SLA 1984].

Repealed or Renumbered






Article 02 - ALASKA COMMISSION ON AGING

Sec. 47.45.200. - Alaska Commission on Aging.

(a) The Alaska Commission on Aging is established in the Department of Health and Social Services. The members of the commission include

(1) the commissioner of health and social services or the commissioner's designee;

(2) the commissioner of commerce, community, and economic development or the commissioner's designee;

(3) a senior services provider, regardless of age, appointed by the governor;

(4) the chair of the Alaska Pioneers' Homes Advisory Board under AS 44.29.500; and

(5) seven persons selected on the basis of their knowledge and demonstrated interest in the concerns of older Alaskans, appointed by the governor in accordance with (b) of this section.

(b) After requesting from senior citizens' organizations the names of persons who are qualified for and interested in serving on the commission, the governor shall appoint the members of the commission under (a)(5) of this section. Appointments shall be made by the governor to assure representation of low-income persons and minorities, and representation from rural and urban areas of the state, and to secure statewide geographical representation on the commission. At least six of the persons appointed by the governor shall be 60 years of age or older. At least two of these persons shall be 65 years of age or older. Each member appointed by the governor shall be a resident of the state.

(c) The persons appointed under (a)(3) and (a)(5) of this section serve overlapping four-year terms, and serve at the pleasure of the governor. A member may be reappointed, but a member appointed under (a)(3) or (a)(5) of this section may not serve more than two consecutive terms or eight consecutive years, whichever is longer.

(d) If a person appointed under (a)(3) or (a)(5) of this section fails to attend three consecutive meetings of the commission, a majority of the members of the commission may request the governor to terminate the membership of the member and to fill the vacancy.

(e) A vacancy in the membership of persons appointed under (a)(3) and (a)(5) of this section shall be filled by appointment by the governor. The person appointed serves for the unexpired portion of the term.



Sec. 47.45.210. - Meetings and officers.

(a) The commission shall meet at the call of the chair, at the request of a majority of the members, or at a regularly scheduled time as determined by a majority of the members. The commission shall meet at least four times each year.

(b) A majority of the members of the commission constitutes a quorum for conducting business and exercising the powers of the commission.

(c) The commission shall elect one of its members as chairperson, and may select other officers it considers necessary.



Sec. 47.45.220. - Compensation.

Members of the commission receive no compensation for their services, but are entitled to per diem and travel allowances authorized by law for other boards and commissions under AS 39.20.180 .



Sec. 47.45.230. - Executive director.

The executive director of the commission shall

(1) formulate a comprehensive statewide plan that identifies the concerns and needs of older Alaskans and present that plan to the commission;

(2) administer, with the approval of the commissioner of health and social services, federal programs subject to state control as provided under 42 U.S.C. 3001 - 3058ee (Older Americans Act), as amended; and

(3) administer, with the approval of the commissioner of health and social services, state programs as provided under AS 47.65.



Sec. 47.45.240. - Powers, duties, and limitations.

(a) The commission shall

(1) approve a comprehensive statewide plan that identifies the concerns and needs of older Alaskans and, with reference to the approved plan, prepare and submit to the governor and legislature an annual analysis and evaluation of the services that are provided to older Alaskans;

(2) make recommendations directly to the governor and the legislature with respect to legislation, regulations, and appropriations for programs or services that benefit older Alaskans;

(3) encourage the development of municipal commissions serving older Alaskans and community-oriented programs and services for the benefit of older Alaskans;

(4) employ an executive director who serves at the pleasure of the commission;

(5) help older Alaskans lead dignified, independent, and useful lives;

(6) request and receive reports and audits from state agencies and local institutions concerned with the conditions and needs of older Alaskans;

(7) with the approval of the commissioner of health and social services, set policy for the administration of federal programs subject to state control as provided under 42 U.S.C. 3001 - 3058ee (Older Americans Act), as amended;

(8) with the approval of the commissioner of health and social services, set policy for the administration of state programs as provided under AS 47.65;

(9) give assistance, on request, to the senior housing office in the Alaska Housing Finance Corporation in administration of the senior housing loan program under AS 18.56.710 - 18.56.799 and in the performance of the office's other duties under AS 18.56.700 ; and

(10) provide to the Alaska Mental Health Trust Authority, for its review and consideration, recommendations concerning the integrated comprehensive mental health program for persons who are described in (d) of this section and the use of the money in the mental health trust settlement income account in a manner consistent with regulations adopted under AS 47.30.031 .

(b) To accomplish its duties, the commission may

(1) review, evaluate, and comment upon state programs concerned with the problems and the needs of older Alaskans;

(2) collect facts and statistics, and make studies of conditions and problems pertaining to the employment, health, housing, financial security, social welfare, and other concerns that bear upon the well-being of older Alaskans;

(3) provide information about public programs that would be of interest or benefit to older Alaskans;

(4) appoint special committees, which may include persons who are not members of the commission, to complete necessary studies;

(5) promote community education efforts regarding the problems and concerns of older Alaskans;

(6) contract for necessary services;

(7) consult and cooperate with persons, organizations, and groups interested in or concerned with programs of assistance to older Alaskans;

(8) advocate improved programs of benefit to older Alaskans;

(9) set standards for levels of services for older Alaskans for programs administered by the commission; and

(10) adopt regulations necessary for the administration of AS 47.45.200 - 47.45.290 and to comply with federal law.

(c) The commission may not investigate, review, or undertake any responsibility for the longevity bonus program under AS 47.45.010 - 47.45.160 or the Alaska Pioneers' Home or Alaska Veterans' Home under AS 47.55.

(d) When the commission formulates a comprehensive statewide plan under (a) of this section, it shall include within the plan specific reference to the concerns and needs of older Alaskans who have a disorder described in AS 47.30.056 (b)(4).



Sec. 47.45.290. - Definitions.

In AS 47.45.200 - 47.45.290,

(1) "commission" means the Alaska Commission on Aging;

(2) "older Alaskan" means a resident who is 60 years of age or older.






Article 03 - SENIOR CARE PROGRAM

Sec. 47.45.300. - Senior care program.

(a) The senior care program is established in the Department of Health and Social Services to provide cash assistance benefits and prescription drug benefits as far as practicable under appropriations provided by law.

(b) The department shall

(1) administer the program; and

(2) adopt regulations under AS 44.62 to carry out the purposes of the program.

(c) If the department estimates that appropriations for the program are insufficient to meet the demands of the program in a fiscal year, the department may reduce or eliminate the benefits available to recipients. Benefits shall be reduced or eliminated in the following order:

(1) deductible coverage under AS 47.45.320 (c);

(2) premium coverage under AS 47.45.320 (c);

(3) cash assistance under AS 47.45.310 (b).



Sec. 47.45.310. - Cash assistance benefit.

(a) To be eligible for a cash assistance benefit under the program, an individual shall

(1) be 65 years of age or older;

(2) be a resident of the state;

(3) have household income that does not exceed

(A) $16,133 a year if the household consists of one person; or

(B) $21,641 a year if the household consists of two people;

(4) meet other eligibility requirements specified in this subsection and in regulations adopted under this subsection; and

(5) apply on a form provided by the department; the department may use an abbreviated form for an individual who received a payment under an assistance program for seniors that paid $120 a month and was administered by the department on or before the effective date of this section.

(b) An eligible individual who meets the income standard of (a)(3) of this section shall receive cash assistance of $120 a month as far as practicable under appropriations available to the program.

(c) Cash assistance provided under this section is inalienable by assignment or transfer and is exempt from garnishment, levy, or execution as provided in AS 09.38.015 .



Sec. 47.45.320. - Prescription drug benefit.

(a) To be eligible for a prescription drug benefit under the program, an individual

(1) shall be 65 years of age or older;

(2) shall be a resident of the state;

(3) shall have household income that does not exceed

(A) $20,913 a year if the household consists of one person; or

(B) $28,053 a year if the household consists of two people;

(4) may not be receiving a cash assistance payment under AS 47.45.310;

(5) shall be enrolled in at least one of the prescription drug programs described in (c) of this section;

(6) shall meet other eligibility requirements specified in this subsection and in regulations adopted under this subsection; and

(7) shall apply on a form provided by the department; the department may use an abbreviated form for individuals who received a payment under an assistance program for seniors that paid $120 a month and was administered by the department on or before the effective date of this section.

(b) To receive a prescription drug benefit under this section, an individual

(1) may not also receive a similar prescription drug benefit, except for a prescription drug program offered by a facility that operates under the authority of 25 U.S.C. 450 - 458bbb-2; and

(2) if eligible for a similar prescription drug benefit, shall assign to the department the individual's right to payment of the other prescription drug benefit.

(c) The department may pay an eligible individual's premium and deductible for a prescription drug benefit authorized under

(1) 42 U.S.C. 1395w-101 - 1395w-152 (Medicare Prescription Drug, Improvement and Modernization Act of 2003), as amended, including

(A) a prescription drug plan funded under 42 U.S.C. 1395w-101 - 1395w-152 (Medicare Prescription Drug, Improvement and Modernization Act of 2003), as amended; and

(B) a Medicare Advantage plan that provides prescription drug coverage qualified under 42 U.S.C. 1395w-101 - 1395w-152 (Medicare Prescription Drug, Improvement and Modernization Act of 2003), as amended;

(2) a group health plan, including the federal employees health benefits program and qualified retiree prescription drug plan as defined in 42 U.S.C. 1395w-132 (sec. 1860D-22(a)(2) of the Social Security Act), as amended;

(3) coverage of prescription drugs for veterans, survivors, and dependents under 38 U.S.C. 1701 - 1784, as amended;

(4) coverage under a Medicare supplemental policy, such as medigap under 42 U.S.C. 1395ss (sec. 1882 of the Social Security Act), as amended, and as specified in 42 C.F.R. 403.205, that provides a prescription drug benefit regardless of whether the coverage was issued in accordance with the standardization requirement under 42 U.S.C. 1395ss(p)(1) (sec. 1882(p)(1) of the Social Security Act), as amended;

(5) military coverage under 10 U.S.C. 1071 - 1110, as amended; or

(6) any other private plan that is identified by the department as providing coverage actuarially equivalent to 42 U.S.C. 1395w-101 - 1395w-152 (Medicare Prescription Drug, Improvement and Modernization Act of 2003), as amended.

(d) If an eligible individual has a prescription drug benefit that is specified in (c) of this section, but that benefit does not require the individual to pay either a premium or a deductible, the department may not pay a prescription drug benefit to the individual under this section.

(e) The total prescription drug benefit that an eligible individual may receive under this section in a fiscal year may not exceed the annual premium cost of a plan identified in (c) of this section and any deductible required under 42 U.S.C. 1395w-101 - 1395w-152 (Medicare Prescription Drug, Improvement and Modernization Act of 2003), as amended.

(f) The department may not pay a prescription drug benefit under this section to an individual who has a prescription drug benefit authorized under

(1) Medicaid under 42 U.S.C. 1396 - 1396v (Title XIX of the Social Security Act), as amended; or

(2) a waiver under 42 U.S.C. 1315 (sec. 1115 of the Social Security Act), as amended.

(g) An individual residing in a public institution, a nursing facility, the Alaska Pioneers' Home, or the Alaska Veterans' Home is not eligible for a prescription drug benefit under this section. For purposes of this subsection, an individual is not considered to be residing in a public institution or nursing facility if the individual is institutionalized for medical services for a period of less than three months and continues to maintain and provide for the expenses of the individual's home or living arrangement to which that individual may return upon discharge from the institution or facility.



Sec. 47.45.330. - Continuation of benefits.

An eligible individual who leaves the state may not receive a cash assistance benefit under AS 47.45.310 or prescription drug benefit under AS 47.45.320 during the absence unless the individual's absence is temporary and is for one of the following reasons:

(1) to receive medical treatment for the individual;

(2) to accompany the individual's family member who is receiving medical treatment outside the state; or

(3) for a vacation, business trip, or other absence of less than 30 consecutive days, unless the individual has applied for and received a time extension from the department for special circumstances.



Sec. 47.45.340. - Appeal rights.

An individual who receives a determination from the department that denies, limits, or modifies a cash assistance benefit or prescription drug benefit under AS 47.45.300 - 47.45.390, other than a determination under AS 47.45.300 (c) to reduce or eliminate benefits, may request a hearing before the department under regulations adopted by the department.



Sec. 47.45.350. - Ability to recover or recoup improper assistance benefits.

An individual is liable to the department for the value of assistance or benefits improperly paid to the person under AS 47.45.310 or 47.45.320 if the improper payment was based on inaccurate or incomplete information provided by the individual. In a civil action brought by the state to recover from the individual the value of assistance or benefits improperly paid under AS 47.45.310 or 47.45.320, the state may recover from the individual the costs of investigation and prosecution of the civil action, including attorney fees as determined under court rules.



Sec. 47.45.360. - Alaska senior care fund.

The Alaska senior care fund is established as an account in the general fund. The fund shall be used by the commissioner of health and social services to pay for costs incurred in the provision of senior services under AS 47.45.300 - 47.45.390. The fund consists of

(1) money in the former senior care fund established in sec. 2, ch. 3, SLA 2004;

(2) appropriations to the Alaska senior care fund; and

(3) any appropriation of interest earned on money in the Alaska senior care fund.



Sec. 47.45.390. - Definitions.

In AS 47.45.300 - 47.45.390,

(1) "department" means the Department of Health and Social Services;

(2) "eligible individual" means an individual who meets the requirements of AS 47.45.310 or 47.45.320 and regulations adopted under those statutes for eligibility for the program;

(3) "family member" means a person who is

(A) legally related to an eligible individual through marriage or guardianship; or

(B) an eligible individual's sibling, parent, grandparent, son, daughter, grandson, granddaughter, uncle, aunt, niece, nephew, or first cousin;

(4) "program" means the senior care program established in AS 47.45.300 - 47.45.390;

(5) "public institution" means a governmentally owned establishment that furnishes food, shelter, and some additional treatment or services to 16 or more persons; "public institution" does not include the Alaska Pioneers' Home or Alaska Veterans' Home;

(6) "resident" has the meaning given in AS 47.25.430 (a).









Chapter 47.50. - OFFICE OF CHILD ADVOCACY



Chapter 47.55. - ALASKA PIONEERS' HOME AND ALASKA VETERANS' HOME

Sec. 47.55.010. - Maintenance and operation of Alaska Pioneers' Home and Alaska Veterans' Home.

Sec. 47.55.010. Maintenance and operation of Alaska Pioneers' Home and Alaska Veterans' Home.

(a) Except as otherwise provided in this subsection, the state shall maintain and operate facilities known as the Alaska Pioneers' Home at Sitka, Anchorage, Fairbanks, Juneau, Ketchikan, Palmer, and other sites designated by the commissioner of health and social services. The state may maintain and operate one or more facilities known as the Alaska Veterans' Home at sites designated by the commissioner of health and social services. The only Pioneers' Home that may be maintained and operated as a Veterans' Home is the Pioneer's Home located in Palmer, Alaska. The Alaska Pioneers' Home and the Alaska Veterans' Home shall be collectively administered by the Department of Health and Social Services as the Alaska Pioneers' Home and Alaska Veterans' Home.

(b) The department shall formulate general policies for the homes designated under (a) of this section. It may hold hearings and subpoena witnesses and documents and may administer oaths in connection with the homes.

(c) The department shall

(1) cooperate with the federal government in matters pertaining to the welfare of Alaska pioneers and of veterans who reside in the homes operated under this chapter, make the reports in the form and containing the information the federal government from time to time desires, and accept money allotted by the federal government, its agencies, or its instrumentalities in establishing, extending, and strengthening services for pioneers and veterans who reside in a home operated under this chapter;

(2) adopt regulations necessary to conduct business and to carry out the provisions of this chapter, require bonds and undertakings from persons employed by a home as in its judgment are necessary, and pay the premiums on them, and establish regional and local offices and the advisory groups that are necessary or considered expedient to carry out or assist in carrying out a duty or authority assigned to it;

(3) perform all executive or administrative duties necessary and advisable to carry out the purpose of this chapter, including the power to make contracts and to make disbursements on vouchers against appropriations for the purpose of this chapter, within the limit of appropriations available;

(4) study the needs of pioneers and veterans of this state who reside in the homes operated under this chapter and submit recommendations for new regulations and proposed legislation.

(d) The department may employ the necessary subordinate officers and employees, and shall prescribe methods for operation of the homes, standards of care and service to home residents, and rules governing personnel. The methods for operation and standards of care and services to residents prescribed under this subsection shall be the same as the methods for operation and standards of care established by the department for an assisted living home licensed under AS 47.32.

(e) The department may engage in activities directed to increase revenue from a home. These activities may include the lease of excess bed or floor space, up to 50 percent of the total floor space in a home, or lease of space or buildings that are not in use or are underutilized.

(f) The department shall conduct, at least annually, an unannounced inspection of each site of the Alaska Pioneers' Home and the Alaska Veterans' Home to determine compliance of the facilities with all applicable laws and regulations.



Sec. 47.55.020. - Admission to a home.

(a) Every person residing in the state who is 65 years of age or older, has been a resident of the state continuously for more than one year immediately preceding application for admission, and is in need of residence at a home because of physical disability or other reason, is eligible for admission to the Alaska Pioneers' Home or the Alaska Veterans' Home under conditions prescribed in regulations. The spouse of a person who is eligible for admission under other provisions of this subsection is also eligible for admission to a home under conditions prescribed by the department if the spouse is 65 years of age or older and has been a resident of the state continuously for more than one year immediately preceding application for admission.

(b) Every person admitted to a home who receives income from any source in excess of $100 a month shall be required by the department to pay the excess to the department immediately upon receipt of the money in payment, or part payment, of the cost of the person's care. However, the department may not require in any month the payment of an amount greater than the monthly rate set under AS 47.55.030 (b) except to satisfy indebtedness incurred under AS 47.55.070 . The department may not evict a person from a home if the income and assets of the person are insufficient to pay the monthly rate set under AS 47.55.030 (b) and the person is otherwise in compliance with requirements under this chapter.

(c) At the end of each month, the payments made under (b) of this section shall be transmitted to the commissioner of revenue. The department may pay the sum of $100 a month to a resident without money.

(d) Notwithstanding AS 47.55.070 and (b) of this section, a resident of a home whose income, assets, and other resources are insufficient to pay the monthly rate set under AS 47.55.030 (b), and who does not have private insurance to cover the cost of care, qualifies for payment assistance if the resident is otherwise in compliance with requirements under this chapter. The amount of payment assistance equals the amount needed, when added to other income and assets of the resident, to pay the monthly rate set under AS 47.55.030 (b). Payment assistance received by a home resident is a debt to the state. In determining the amount of payment assistance for which a home resident qualifies, the following income, assets, and other resources of the resident shall be disregarded:

(1) income from any source in an amount up to $100 a month as established by the department by regulation;

(2) the following assets received under 43 U.S.C. 1601 et seq. (Alaska Native Claims Settlement Act):

(A) cash dividends and other income equal to at least $2,000 as established by the department by regulation;

(B) stock;

(C) noncash dividends from stock; and

(D) land;

(3) a permanent fund dividend issued under AS 43.23;

(4) compensation to volunteers under the federal retired and senior volunteers (42 U.S.C. 5001), foster grandparents (42 U.S.C. 5011), and senior companion (42 U.S.C. 5013) programs made in accordance with 42 U.S.C. 5044(f);

(5) federal World War II restitution payments made under 50 U.S.C. App. 1989b-4 and c-5;

(6) payments under AS 18.67 (Violent Crimes Compensation Board);

(7) an amount, determined by the department by regulation, that is sufficient for burial expenses of the resident, the resident's spouse, and dependents of the resident;

(8) real property being used as the primary residence of the resident's spouse or a dependent of the resident;

(9) other real or personal property equal to at least a total value of up to $10,000 as established by the department by regulation.

(e) As a condition for receipt of payment assistance under (d) of this section, the department, under regulations adopted by the department, may require a person to apply for other state or federally sponsored programs that may reduce the amount of the payment assistance.



Sec. 47.55.030. - Admission on payment.

(a) A person eligible for admission under AS 47.55.020 may, on application, be admitted to the Alaska Pioneers' Home or the Alaska Veterans' Home upon the person's agreement to pay to the state each month an amount the department considers sufficient to compensate the state for the cost of care and support of the person at the home. When this agreement is entered into, the department may require security for the payments.

(b) The Department of Health and Social Services shall adopt regulations establishing a monthly rate for the compensation a resident is to be charged under (a) of this section. The rate charged need not fully compensate the state for the cost of care and support. The commissioner of health and social services shall review the rate each year.

(c) The department shall provide to all residents of the homes written notice of any proposed change in the rate charged for care and support of persons at the homes. Notice under this section shall be given not less than 60 days before a change is adopted. The notice must include the time, date, and place of a hearing to be held by the department under (d) of this section. The department may not change the rate charged more than once in a fiscal year.

(d) Not less than 30 days before a proposed rate change is adopted, the Department of Health and Social Services shall conduct a hearing at which interested persons shall be given the opportunity to submit written or oral testimony, statements, arguments or contentions relating to the proposed rate change. The department shall consider all relevant matter presented to it before adopting a rate change.

(e) [Repealed, Sec. 28 ch 90 SLA 1991].



Sec. 47.55.035. - Exception to admission criteria.

An applicant for admission to the home who has been a resident of the state for 30 years and is otherwise qualified for admission under AS 47.55.020 may not be disqualified for admission because of absence from the state if the commissioner of health and social services determines the absence was reasonable and admission is consistent with the intent of AS 47.55.010 - 47.55.100.



Sec. 47.55.040. - Transfer of mentally ill residents to an institution.

A person regularly admitted into the Alaska Pioneers' Home or the Alaska Veterans' Home who is found to be insane may be transferred to an institution provided for the care and custody of insane persons for the state in the manner provided by law for the admission of other persons to the institution.



Sec. 47.55.050. - Maintenance funds.

The legislature shall, each session, appropriate the necessary funds for the maintenance of the Alaska Pioneers' Home and the Alaska Veterans' Home to be expended by the department, and the department may receive funds, donations, and bequests from private individuals, societies, or organizations, and funds from the federal government for the support and maintenance of the homes.



Sec. 47.55.060. - Trust fund.

Unless otherwise provided by the donor, money bequeathed to the Alaska Pioneers' Home or the Alaska Veterans' Home constitutes a special trust fund. Unless otherwise provided by the donor, interest from the special trust fund is under the control and at the disposal of the department, and expenditure from it is limited to the benefit and comfort of the residents of the homes.



Sec. 47.55.070. - Indebtedness of Alaska Pioneers' Home or Alaska Veterans' Home resident to state.

Sec. 47.55.070. Indebtedness of Alaska Pioneers' Home or Alaska Veterans' Home resident to state.

The following expenses incurred for an Alaska Pioneers' Home or Alaska Veterans' Home resident under this chapter and not recoverable from a collateral source are a debt of the resident to the state and may be recovered during the life of the resident:

(1) costs of standard or nursing care provided in the home each month to the resident not exceeding the rate established by the department under AS 47.55.030 , with credit given for any amounts paid by or collected from the resident;

(2) allowances paid under AS 47.55.020 (c);

(3) arrearages in fees for television and telephone services provided in the home; and

(4) costs of prescription medicine.



Sec. 47.55.080. - Enforcement against estate.

If a beneficiary under this chapter dies leaving an estate in the state, the attorney general or the Department of Health and Social Services shall file with the executor or administrator, or with the probate court, the claim of the state against the estate, and the attorney general shall take the steps necessary to enforce and collect the claim. Money collected shall be paid into the treasury of the state.



Sec. 47.55.090. - Enforcement against property outside state.

If a beneficiary under this chapter dies leaving property outside the state, the attorney general on direction of the governor shall take the steps with respect to the property that will protect and secure the rights of the state as a creditor.



Sec. 47.55.095. - Limitation on enforcement of claims against estate.

Notwithstanding AS 47.55.080 and 47.55.090, upon the death of an Alaska Pioneers' Home or Alaska Veterans' Home resident or of a recipient of day care or respite services, a state claim for unpaid debt owed to the home may be satisfied only out of the decedent's estate. The state may not pursue a claim to the extent doing so would work undue hardship, as determined by the department by regulation, on the surviving spouse or dependent of the decedent. Family portraits and heirlooms of the type identified under AS 09.38.020 (a)(3), without regard to value, may not be taken by the state in satisfaction of a debt to the home.



Sec. 47.55.100. - Certificate as evidence.

A certificate by the attorney general to the effect that a decedent was a beneficiary under this chapter and that the state has a claim against the decedent's estate, is prima facie evidence of these facts in a proceeding in the courts of the state.



Sec. 47.55.900. - Definitions.

In this chapter, unless the context otherwise requires,

(1) "department" means the Department of Health and Social Services;

(2) "home" means

(A) the Alaska Pioneers' Home; or

(B) the Alaska Veterans' Home;

(3) "physical disability or other reason" means inability of an individual to maintain a household without regular assistance in shopping, housekeeping, meal preparation, dressing, or personal hygiene because of physical or medical impairment, infirmity, or disability;

(4) "resident of the state" has the meaning given "resident" in AS 47.25.430(a);

(5) "veteran" means a person who has been discharged from the armed forces of the United States, including the Alaska National Guard or the Alaska Territorial Guard; the discharge from the armed forces must be other than dishonorable.






Chapter 47.60. - MULTI-PURPOSE SENIOR CENTERS

Sec. 47.60.010. - Legislative findings.

The legislature finds that there is a need for multi-purpose senior centers in certain areas of the state to provide certain services for elderly persons, that this need can be at least partially met utilizing nonprofit corporations which would undertake the establishment of multi-purpose senior center projects, and that the establishment of these projects constitutes a public purpose worthy of the cooperation of the state.



Sec. 47.60.020. - Authorization of nonprofit corporations for establishment of multi-purpose senior centers.

Private, nonprofit corporations, incorporated under state law, may undertake or may be incorporated for the purpose of undertaking the development and operation of multi-purpose senior centers.



Sec. 47.60.030. - Purposes of multi-purpose senior centers.

A multi-purpose senior center is a facility where persons 60 years of age or older are provided with services and activities suited to their particular needs. The services and activities may include, but are not limited to, health examinations, legal assistance, recreation programs, general social activities, telephone reassurance programs, nutrition classes, meals at minimum cost, counseling, protective services, programs for shut-ins, and education programs.



Sec. 47.60.040. - Powers of corporations.

A nonprofit corporation that undertakes the development and operation of multi-purpose senior centers may:

(1) operate in one or more municipality;

(2) issue notes, bonds, or other obligations for the purpose of developing and operating multi-purpose senior centers;

(3) perform other functions necessary to carry out the purposes of this chapter.



Sec. 47.60.050. - Acceptance and use of assistance, cooperation and contributions.

A nonprofit corporation may accept and use the assistance, cooperation, and contributions of private persons, charitable organizations, and public agencies for the purpose of establishing and operating a multi-purpose senior center.



Sec. 47.60.060. - Lease of property from state.

The Department of Health and Social Services may lease property under its jurisdiction, suitable for use as a multi-purpose senior center, to a nonprofit corporation that undertakes the development and operation of a multi-purpose senior center.



Sec. 47.60.070. - Municipal contributions.

The governing body of a municipality may give financial assistance to a nonprofit corporation that undertakes the development and operation of a multi-purpose senior center.



Sec. 47.60.080. - Exemption from taxation.

A multi-purpose senior center developed and operated by a nonprofit corporation under this chapter is not subject to real or personal property taxation by a municipality. The exemption granted under this section continues in force only while the multi-purpose senior center is owned and operated by a nonprofit corporation under the provisions of this chapter.



Sec. 47.60.090. - Federal regulation.

Nothing in this chapter may be construed as a limitation on the power of the federal government to regulate the development and operation of multi-purpose senior centers.






Chapter 47.62. - OFFICE OF THE LONG TERM CARE OMBUDSMAN

Sec. 47.62.010. - Office established.

(a) The office of the long term care ombudsman is established in the Alaska Mental Health Trust Authority (AS 47.30.011 ).

(b) The ombudsman shall be hired by the authority. A member of the authority who has a financial interest in a long term care facility in the state, or who has any other conflict of interest, may not participate in the hiring of the ombudsman. The ombudsman is a full-time position in the classified service. The ombudsman shall be compensated at no less than Range 21 of the pay plan for state employees under AS 39.27.011 .

(c) The ombudsman may not have a financial interest in a long term care facility in the state. The authority shall adopt regulations to ensure that the ombudsman, and employees and volunteers of the office, do not have a conflict of interest or an appearance of a conflict of interest.



Sec. 47.62.015. - Duties and powers of the long term care ombudsman.

(a) The ombudsman shall investigate and resolve a complaint made by or on behalf of an older Alaskan who resides in a long term care facility in the state if the complaint relates to a decision, action, or failure to act by a provider or a representative of a provider of long term care services, or by a public agency or social services agency, that may adversely affect the health, safety, welfare, or rights of the older Alaskan.

(b) The ombudsman may investigate and resolve a complaint made by or on behalf of an older Alaskan relating to the long term care or residential circumstances of the older Alaskan. Complaints under this subsection may relate to any issue not covered under (a) of this section, including the older Alaskan's landlord, senior citizen housing, a public assistance program, a public grant program for services to older Alaskans, public utilities, health care facilities, and health care providers.

(c) The ombudsman may

(1) subpoena witnesses, compel their attendance, require the production of evidence, administer oaths, and examine any person under oath in connection with a complaint described under (a) of this section; the powers described in this paragraph shall be enforced by the superior court;

(2) pursue administrative, legal, or other appropriate remedies on behalf of an older Alaskan who resides in a long term care facility in the state.



Sec. 47.62.020. - Training and certification of staff.

(a) The ombudsman shall provide for the training and certification of office staff, including volunteers and other representatives of the office. Training must include instruction in federal, state, and local laws and policies relating to long term care facilities in the state, and in investigative techniques. The ombudsman may require other appropriate training. The ombudsman may decertify a person under this section for good cause in accordance with regulations adopted by the authority.

(b) An employee, volunteer, or other representative of the office may not investigate a complaint under AS 47.62.015 unless certified as having completed training under this section and approved by the ombudsman as qualified to investigate the complaint.



Sec. 47.62.025. - Access to long term care facilities, older Alaskans, and records.

(a) A person may not deny access to a long term care facility or to an older Alaskan by the ombudsman or an employee, volunteer, or other representative of the office.

(b) Notwithstanding the provisions of AS 47.62.015 (c)(1), the ombudsman may obtain medical or other records of an older Alaskan who resides in a long term care facility in the state only with the consent of the older Alaskan or the older Alaskan's legal guardian or, if the older Alaskan is unable or incompetent to consent and does not have a legal guardian, only with a court order.



Sec. 47.62.030. - Confidentiality.

(a) Records obtained or maintained by the ombudsman are confidential, are not subject to inspection or copying under AS 40.25.110 - 40.25.120 and, except as provided in (b) of this section, may be disclosed only at the discretion of the ombudsman.

(b) The identity of a complainant or an older Alaskan on whose behalf a complaint is made may not be disclosed without the consent of the identified person or the person's legal guardian, unless required by court order.



Sec. 47.62.035. - Immunity from liability.

(a) A person who, in good faith, makes a complaint described in AS 47.62.015 is immune from civil or criminal liability that might otherwise exist for making the complaint.

(b) The ombudsman, or an employee, volunteer, or other representative of the office, is immune from civil or criminal liability for the good faith performance of official duties.



Sec. 47.62.040. - Interference with the long term care ombudsman and retaliation prohibited.

(a) A person may not intentionally interfere with the ombudsman, or an employee, volunteer, or representative of the office, in the performance of official duties under AS 47.62.015 .

(b) If a person makes a good faith complaint described in AS 47.62.015, an employer or supervisor of the person, or a public or private agency or entity that provides benefits, services, or housing to the person, may not discharge, demote, transfer, reduce the pay or benefits or work privileges of, prepare a negative work performance evaluation of, deny or withhold benefits or services, evict, or take other detrimental action against the person because of the complaint. The person making the complaint may bring a civil action for compensatory and punitive damages against an employer, supervisor, agency, or entity that violates this subsection. In the civil action there is a rebuttable presumption that the detrimental action was retaliatory if it was taken within 90 days after the complaint was made.

(c) A person who violates this section is guilty of a class B misdemeanor.



Sec. 47.62.050. - Legal counsel for the long term care ombudsman.

The attorney general shall provide legal advice and representation in connection with any matter relating to the powers, duties, and operation of the office, and in any legal action brought against the ombudsman or an employee, volunteer, or other representative of the office. If the attorney general cannot provide legal advice or representation because of a conflict of interest, the ombudsman may employ private legal counsel.



Sec. 47.62.060. - Cooperative agreements.

The authority shall enter into cooperative agreements concerning the operations of the office, including protocols for investigations, with state and local agencies that have jurisdiction over long term care facilities or over the abuse and neglect of older Alaskans.



Sec. 47.62.090. - Definitions.

In AS 47.62.010 - 47.62.090,

(1) "authority" means the Alaska Mental Health Trust Authority established in AS 47.30.011 ;

(2) "long term care facility" means an assisted living home, as defined in AS 47.32.900 , and a nursing facility, as defined in AS 47.32.900;

(3) "office" means the office of the long term care ombudsman;

(4) "older Alaskan" means a resident who is 60 years of age or older;

(5) "ombudsman" means the long term care ombudsman hired under AS 47.62.010;

(6) "senior citizen housing" has the meaning given "senior housing" in AS 18.56.799 .






Chapter 47.65. - SERVICE PROGRAMS FOR OLDER ALASKANS AND OTHER ADULTS

Article 01 - SERVICE PROGRAMS FOR OLDER ALASKANS

Sec. 47.65.010. - Older Alaskans service programs.

An amount to carry out the provisions of AS 47.65.010 - 47.65.050 may be appropriated annually by the legislature. The amount appropriated shall be fully distributed by the Alaska Commission on Aging to sponsors of older Alaskans service programs in accordance with the provisions of AS 47.65.010 - 47.65.050.



Sec. 47.65.020. - Grants for community service programs.

Not less than 60 percent of the amount appropriated by the legislature for older Alaskans service programs under AS 47.65.010 - 47.65.050 shall be allocated annually by the commission as community program grants to sponsors of older Alaskans service programs. Payments shall be made on the basis of applications submitted to the commission by sponsors of community programs.



Sec. 47.65.030. - Pilot project grants.

(a) The balance of the amount appropriated for older Alaskans service programs under AS 47.65.010 - 47.65.050 not allocated under AS 47.65.020 shall be allocated annually by the commission as grants to support pilot projects for the benefit of older Alaskans under this section.

(b) The commission shall adopt standards for pilot project grants and, after adoption of the standards as regulations, in accordance with AS 44.62 (Administrative Procedure Act), shall apply the standards to determine eligibility of applicants for pilot project grants. In awarding pilot project grants, the commission shall

(1) enter into agreements with the project sponsor to operate one or more of the selected pilot projects consistent with the standards adopted;

(2) monitor and evaluate, in a written report, each pilot project; the report must include

(A) a description of the project and of the persons served by it;

(B) the problems presented by the persons served by the project;

(C) a description of the problems most effectively handled by the project; and

(D) an estimate of projected cost of operation of the project for the next three succeeding years.



Sec. 47.65.040. - Required contribution by sponsor.

(a) Except as provided in (f) of this section, a sponsor receiving a grant under AS 47.65.010 - 47.65.050 shall contribute to the total cost of the program or project. The contribution may be in cash or in-kind services. The amount of the sponsor's required contribution is determined by the application of the following formula: average per capita full and true value of all property in the municipality or community in which the project or program takes place divided by the average per capita full and true value of all property in the state, and then multiplied by the contribution percentage to the estimated total program or project cost as determined by the commission at the time of approval of a grant application. However, the amount of the sponsor's contribution may not amount to more than 10 percent of the total program or project cost.

(b) For purposes of this section

(1) the contribution percentage for

(A) a program or project in a municipality or community having a population of 5,000 or less is 10 percent of the total program or project cost;

(B) a program or project in a municipality or community having a population of 5,001 to 10,000 is 20 percent of the total program or project cost; and

(C) a program or project in a municipality or community having a population of more than 10,000 is 30 percent of the total program or project cost.

(c) If an application is submitted for a program or project in a municipality or community for which no average per capita full and true property value determination has been made,

(1) if the population of the municipality or community is 750 or more, the commission shall request the state assessor to compute the average per capita full and true property value of that municipality or community and report it;

(2) if the population is less than 750, the commission may substitute for the average per capita full and true value of property in the municipality or community an amount equal to the average per capita full and true value of property in the smallest municipality for which that amount has been determined by the state assessor.

(d) The required contribution rate of the sponsor may not exceed the contribution percentage established in (b) of this section;

(e) The grant awarded by the commission may not exceed the estimated total program or project cost as determined by the commission less the contribution by the sponsor determined in accordance with this section.

(f) When awarding a grant to support a pilot project under AS 47.65.010 - 47.65.050, the commission may waive all or part of the sponsor contribution required under this section if waiver is in the public interest. The commission shall adopt regulations establishing standards for granting waivers under this subsection.



Sec. 47.65.050. - Administrative requirements.

(a) Payments received by a sponsor under AS 47.65.010 - 47.65.050 may be used only to meet costs of services which the commission has determined directly benefit older Alaskans. A payment may not be made by the commission under this section unless the commission determines that the sponsor

(1) meets accepted standards of fiscal accountability for public funds;

(2) can demonstrate, when requested, the actual cost of services that it is providing for the benefit of older Alaskans; and

(3) agrees to make available, upon request, all fiscal information relating to service for which payments are provided under AS 47.65.010 - 47.65.050.

(b) The commission may not make payments to a sponsor whose program includes family respite care services or home care services unless the sponsor has agreed to request criminal history record information as permitted by P.L. 105-277 and AS 12.62 for the individual who will provide the services within 10 business days after the individual is hired to provide the services and review the information within five business days after receiving it.






Article 02 - ADULT DAY CARE AND FAMILY RESPITE CARE

Sec. 47.65.100. - Adult day care and family respite care.

(a) In addition to administering grants for adult day care programs and family respite care services for older Alaskans under AS 47.65.010 - 47.65.050, the commission may make grants under this section from funds otherwise available to it for adult day care programs and family respite care services for frail older persons and other similarly disabled adults.

(b) In order to fund grants under this section, the commission and the Department of Health and Social Services may seek and enter into contracts or grants with any party, including reimbursable service agreements with other state agencies.

(c) The commission shall, by regulation, set fees for services provided under this section. The fees must be based on a sliding scale formula that takes into account the client's income.

(d) Fees established under (c) of this section may not exceed the cost of the service. A person may not be denied service based solely on inability to pay a fee established under this section.

(e) The commission may not award a grant under this section for family respite care services or for adult day care services that include home care services unless the grantee has agreed to request criminal history record information as permitted by P.L. 105-277 and AS 12.62 for the individual who will provide the services within 10 business days after the individual is hired to provide the services and review the information within five business days after receiving it.

(f) In this section

(1) "frail older person" means a state resident who is at risk of institutional placement and

(A) is age 55 or older; or

(B) has Alzheimer's disease or a related disorder;

(2) "similarly disabled adult" means a state resident who is 18 years of age or older who is at risk of institutional placement but who is not a frail older person or an older Alaskan.






Article 03 - GENERAL PROVISIONS

Sec. 47.65.290. - Definitions.

In this chapter,

(1) "adult day care" means nonresidential care for a group of persons that offers supervision, custodial care, and other appropriate social, indoor and outdoor recreational, physical, medical, or psychological services for persons at risk of institutional placement;

(2) "at risk of institutional placement" means that a person is either already a resident of an adult foster home or is likely to need placement in a 24-hour care residential or nursing facility, not including a mental health hospital;

(3) "commission" means the Alaska Commission on Aging established in AS 47.45.200 ;

(4) "family respite care" means intermittent and substitute care that provides relief for a family caregiver or adult foster home provider by providing intermittent care in the form of companionship, temporary supervision, and minor personal care to a person who is at risk of institutional placement; the service may be provided either in the home of the client or the caregiver, including in an adult foster care home if that is the client's residence;

(5) "home care services" means homemaker services, chore services, personal care services, home health care services, or similar services in or around the residence of an older Alaskan or of a frail older person or similarly disabled adult, as defined in AS 47.65.100 .

(6) "older Alaskan" means a resident of Alaska who is 60 years of age and older;

(7) "service program" means the following general categories of services to older Alaskans, including reasonable costs of administration:

(A) nutritional programs;

(B) volunteer programs;

(C) adult day care programs and family respite care services;

(D) health services;

(E) housing services;

(F) legal services and assistance;

(G) home health and homemaker services;

(H) counseling;

(I) information and referral services;

(J) programs which train persons to work with or assist older Alaskans;

(K) transportation services;

(L) educational activities; and

(M) employment services;

(8) "sponsor" means the provider of one or more service programs or pilot projects for the benefit of older Alaskans, including

(A) a municipality of the state;

(B) a nonprofit corporation organized under the laws of the state; and

(C) an educational institution.









Chapter 47.70. - INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN

Sec. 47.70.010. - Compact enacted.

The Interstate Compact on the Placement of Children as contained in this section is enacted into law and entered into on behalf of the state with any and all other states legally joining in it in a form substantially as follows:

INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN.

Article I. Purpose and Policy

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(d) Appropriate jurisdictional arrangements for the care of children will be promoted.

Article II. Definitions

As used in this compact:

(a) "Child" means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

(b) "Sending agency" means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings, or causes to be sent or brought any child to another party state.

(c) "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

(d) "Placement" means the arrangement for the care of a child in a family free or boarding home or in a child-caring agency or institution but does not include any institution caring for the mentally ill, mentally defective or epileptic or any institution primarily educational in character, and any hospital or other medical facility. Article III. Conditions for Placement

(a) No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this article and with the applicable laws of the receiving state governing the placement of children therein.

(b) Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

(1) The name, date and place of birth of the child.

(2) The identity and address or addresses of the parents or legal guardian.

(3) The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring, or place the child.

(4) A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

(d) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child. Article IV. Penalty for Illegal Placement

The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violations may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children. Article V. Retention of Jurisdiction

(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

(c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof. Article VI. Institutional Care of Delinquent Children

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, before the child is sent to such other party jurisdiction for institutional care and the court finds that:

(1) Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

(2) Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship. Article VII. Compact Administrator

The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in the officer's jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to adopt regulations to carry out more effectively the terms and provisions of this compact.

Article VIII. Limitations

This compact does not apply to

(a) The sending or bringing of a child into a receiving state by the child's parent, step-parent, grandparent, adult brother or sister, adult uncle or aunt, or guardian and leaving the child with any such relative or non-agency guardian in the receiving state.

(b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

Article IX. Enactment and Withdrawal

This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of Congress, the Government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal. Article X. Construction and Severability

The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.



Sec. 47.70.020. - Financial responsibility.

Financial responsibility for a child placed in accordance with the Interstate Compact on the Placement of Children shall be determined in accordance with art. V of the compact. However, in the event of partial or complete default of performance under the compact, the provisions of AS 47.14.100 (b) apply.



Sec. 47.70.030. - Designation of authority.

(a) The "appropriate public authorities" as used in art. III of the Interstate Compact on the Placement of Children shall, with reference to this state, mean the Department of Health and Social Services. The department shall receive and act with reference to notices required by art. III of the compact.

(b) As used in Art. V of the Interstate Compact on the Placement of Children, the phrase "appropriate authority in the receiving state" with reference to this state means the Department of Health and Social Services.



Sec. 47.70.040. - Agreements.






